TITLE 1: GENERAL PROVISIONS

Chapter 1: SOVEREIGNTY AND JURISDICTION

1 §1. Extent of sovereignty and jurisdiction

The jurisdiction and sovereignty of the State extend to all places within its boundaries, subject only to such rights of concurrent jurisdiction as are granted by the State over places ceded by the State to the United States. This section shall not limit or restrict the jurisdiction of the State over any person or with respect to any subject, within or without its boundaries, which jurisdiction is exercisable by reason of citizenship, residence or for any other reason recognized by law. [1985, c. 802, §1 (AMD).]

SECTION HISTORY

1979, c. 512, §1 (AMD). 1985, c. 802, §1 (AMD).



1 §2. Offshore waters and submerged land

The jurisdiction of this State shall extend to and over, and be exercisable with respect to, waters offshore from the coasts of this State as follows:

1. Marginal sea. The marginal sea to its outermost limits as said limits may from time to time be defined or recognized by the United States of America by international treaty or otherwise;

2. High seas. The high seas to whatever extent jurisdiction therein may be claimed by the United States of America, or to whatever extent may be recognized by the usages and customs of international law or by any agreement, international or otherwise, to which the United States of America or this State may be party;

2-A. --harvesting. The State of Maine declares that it owns and shall control the harvesting of the living resources of the seas adjoining the coastline for a distance of 200 miles or to the furthest edge of the Continental Shelf, whichever is greater, subject only to the boundary with Canada. Control over the harvesting of these living resources shall be by licenses or permits issued by the Department of Marine Resources;

[ 1973, c. 525, (NEW) .]

3. Submerged lands. All submerged lands, including the subsurface thereof, lying under said aforementioned waters.

SECTION HISTORY

1973, c. 513, §22 (AMD). 1973, c. 525, (AMD).



1 §3. Ownership of offshore waters and submerged land

The ownership of the waters and submerged lands enumerated or described in section 2 shall be in this State unless it shall be, with respect to any given parcel or area, in any other person or entity by virtue of a valid and effective instrument of conveyance or by operation of law.



1 §4. Certain jurisdiction and ownership unimpaired

Nothing contained in sections 2 to 5 shall be construed to limit or restrict in any way:

1. Jurisdiction because of citizenship; residence. The jurisdiction of this State over any person or with respect to any subject within or without the State which jurisdiction is exercisable by reason of citizenship, residence or for any other reason recognized by law;

2. Jurisdiction over certain waters and land; ceded to and owned by United States. Jurisdiction or ownership of or over any other waters or lands thereunder, within or forming part of the boundaries of this State. Nor shall anything in sections 2 to 5 be construed to impair the exercise of legislative jurisdiction by the United States of America over any area to which such jurisdiction has been validly ceded by this State and which remains in the ownership of the United States of America.



1 §5. Existing jurisdiction or ownership not waived

Nothing in sections 2 to 5 shall alter the geographic area to which any statute of this State applies if such statute specifies such area precisely in miles or by some other numerical designation of distance or position. Nothing in any such statute or in sections 2 to 5 shall be construed as a waiver or relinquishment of jurisdiction or ownership by this State over or in any area to which such jurisdiction or ownership extends by virtue of sections 2 to 5 or any other provision or rule of law.



1 §6. Sovereignty in space

Sovereignty in the space above the lands and waters of the State is declared to rest in the State, except where granted to and assumed by the United States pursuant to a constitutional grant from the people of this State.



1 §7. Division of State

The State is divided into counties, districts, towns, plantations and unorganized territory.



1 §8. Transfer of legislative jurisdiction

1. Notice. In order to acquire all, or any measure of, legislative jurisdiction of the kind involved in the Constitution of the United States, Article I, Section 8, Clause 17 over any land or other area; or in order to relinquish such legislative jurisdiction, or any measure thereof, which may be vested in the United States; the United States acting through a duly authorized department, agency or officer, shall file a notice of intention to acquire or relinquish such legislative jurisdiction, hereinafter called notice, together with a sufficient number of duly authenticated copies thereof to meet the recording requirements of subsection 3, with the Governor. The notice shall contain a description adequate to permit accurate identification of the boundaries of the land or other area for which the change in jurisdictional status is sought and a precise statement of the measure of legislative jurisdiction sought to be transferred. Immediately upon receipt of the notice, the Governor shall furnish the Attorney General with a copy thereof and shall request his comments and recommendations thereon.

2. Legislative approval of transfer of jurisdiction. The Governor shall transmit said notice together with his comments and recommendations, if any, and the comments and recommendations of the Attorney General, if any, to the next session of the Legislature which shall be constitutionally competent to consider the same. Unless prior to the expiration of the legislative session to which said notice is transmitted as provided, the Legislature has adopted an Act approving the transfer of legislative jurisdiction as proposed in said notice, the said transfer shall not be effective.

3. Recordation. The Governor shall cause a duly authenticated copy of the notice and Act to be recorded in the registry of deeds of the county where the land or other area affected by the transfer of jurisdiction is situated, and upon such recordation the transfer of jurisdiction shall take effect. If the land or other area shall be situated in more than one county, a duly authenticated copy of the notice and Act shall be recorded in the registry of deeds of each such county.

4. Filing.

[ 1981, c. 456, Pt. A, §1 (RP) .]

SECTION HISTORY

1981, c. 456, §A1 (AMD).



1 §9. Compliance with certain conditions necessary for valid transfer

In no event shall any transfer of legislative jurisdiction between the United States and this State take effect nor shall the Governor transmit any notice proposing such a transfer pursuant to section 8, subsection 2, unless in addition to the other requirements of law: [1985, c. 802, §2 (AMD).]

1. Title acquired by United States. The United States of America has acquired title to such land.

[ 1985, c. 802, §3 (AMD) .]

2. Jurisdiction of State to tax. This State shall have jurisdiction to tax private persons, private transactions and private property, real and personal, resident, occurring or situated within such land or other area to the same extent that this State has jurisdiction to tax such persons, transactions and property resident, occurring or situated generally within this State.

3. Service and execution of process. Any civil or criminal process, lawfully issued by competent authority of this State or any of its subdivisions, may be served and executed within such land or other area to the same extent and with the same effect as such process may be served and executed generally within this State; provided only that the service and execution of such process within land or other areas over which the Federal Government exercises jurisdiction shall be subject to such rules and regulations issued by authorized officers of the Federal Government, or of any department, independent establishment or agency thereof, as may be reasonably necessary to prevent interference with the carrying out of federal functions.

4. Jurisdiction of State and United States. This State shall exercise over such land or other area the same legislative jurisdiction which it exercises over land or other areas generally within this State, except that the United States shall not be required to forego such measure of exclusive legislative jurisdiction as may be vested in or retained by it over such land or other area pursuant to sections 8 to 10, and without prejudice to the right of the United States to assert and exercise such concurrent legislative jurisdiction as may be vested in or retained by it over such land or other area.

SECTION HISTORY

1985, c. 802, §§2,3 (AMD).



1 §10. Legislative jurisdiction transferred by operation of law unimpaired

Nothing in sections 8 to 10 shall be construed to prevent or impair any transfer of legislative jurisdiction to this State occurring by operation of law.



1 §11. State processes executed in places ceded

Civil, criminal and military processes, lawfully issued by an officer of the State, may be executed in places ceded to the United States, over which a concurrent jurisdiction has been reserved for such purpose.



1 §12. Governor may cede 10 acres or less to United States; compensation to owner

The Governor, reserving such jurisdiction, may cede to the United States for purposes named in its Constitution any territory not exceeding 10 acres, but not including any highway; nor any public or private burying ground, dwelling house or meetinghouse, without consent of the owner. If compensation for land is not agreed upon, the estate may be taken for the intended purpose by payment of a fair compensation, to be ascertained and determined in the same manner as and by proceedings similar to those provided for ascertaining damages in locating highways, in Title 23, chapters 201 to 207. [1977, c. 564, §1 (AMD).]

SECTION HISTORY

1975, c. 771, §1 (AMD). 1977, c. 564, §1 (AMD).



1 §13. Land for fortifications or navigation aids; taking and ceding to United States; compensation

Whenever the public exigencies require it, the Governor may take in the name of the State, by purchase and deed, or in the manner denoted, any lands or rights-of-way, for the purpose of erecting, using or maintaining any fort, fortification, arsenal, military connection, way, railroad, lighthouse, beacon or other aid to navigation, with all necessary rights, powers and privileges incident to their use, and may deliver possession and cede the jurisdiction thereof to the United States, on such terms as are deemed expedient. [1975, c. 771, §2 (AMD).]

The owner of any land or rights taken shall have a just compensation therefor, to be determined as prescribed in section 12, provided that application is made within 5 years after the land is taken.

SECTION HISTORY

1975, c. 771, §2 (AMD).



1 §14. Survey of land to be taken; filing and recording

When the Governor determines that a public exigency requires the taking of any land or rights as provided for in section 13, he shall cause the same to be surveyed, located and so described that the same can be identified, and a plan thereof shall be filed in the office of the Secretary of State and there recorded. The filing of said plan shall vest the title to such land and rights in the State of Maine or their grantees, to be held during the pleasure of the State and, if transferred to the United States, during the pleasure of the United States. [1975, c. 771, §3 (AMD).]

SECTION HISTORY

1975, c. 771, §3 (AMD).



1 §15. Consent of Legislature to acquisition of land by United States for public buildings; record of conveyances

In accordance with the Constitution of the United States, Article 1, Section VIII, Clause 17, and Acts of Congress in such cases provided, the consent of the Legislature is given to the acquisition by the United States, or under its authority, by purchase, condemnation or otherwise, of any land in this State required for the erection of lighthouses or for sites for customhouses, courthouses, post offices, arsenals or other public buildings, or for any other purposes of the government. Deeds and conveyances or title papers for the same shall be recorded upon the land records of the county or registry district in which the land so conveyed may lie; and in like manner may be recorded a sufficient description by metes and bounds, courses and distances, of any tracts and legal divisions of any public lands belonging to the United States set apart by the general government for either of the purposes before mentioned, by an order, patent or other official paper so describing such land.



1 §15-A. Consent of Legislature for federal radioactive waste storage facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 519, §1 (NEW). 1983, c. 381, §1 (RP).



1 §16. Property not to be taxed

Lands with the tenements and appurtenances acquired for the purposes mentioned in section 15 shall be and continue exempt from all state, county and municipal taxation, assessment or other charges which may be levied or imposed under the authority of this State, so far as the taxation of such property is prohibited under the Constitution and laws of the United States, so long as the said lands shall remain the property of the United States, and no longer.



1 §17. Acquisition of land by United States where owner disabled or unwilling; proceedings

Whenever, upon application of an authorized agent of the United States, it is made to appear to the Superior Court that the United States desires to purchase a tract of land and the right of way thereto, within the State, for the erection of a lighthouse, beacon light, range light or light keeper's dwelling, forts, batteries or other public buildings, and that any owner is a minor, or is mentally ill, or is from any cause incapable of making perfect title to said lands, or is unknown, or a nonresident, or from disagreement in price or any other cause refuses to convey such land to the United States, said court shall order notice of said application to be published in some newspaper in the county where such land lies, if any, otherwise in a paper in this State nearest to said land, once a week for 3 weeks, which notice shall contain an accurate description of said land, with the names of the supposed owners, provable in the manner required for publications of notice in Title 14, and shall require all persons interested in said land on a day specified in said notice to file their objections to the proposed purchase. At the time so specified said court shall empanel a jury, in the manner provided for the trial of civil actions, to assess the value of said land at its fair market value and all damages sustained by the owner of such land by reason of such appropriation. Such amount when so assessed, with the entire costs of said proceedings, shall be paid into the treasury of said county, and thereupon the sheriff thereof, upon the production of the certificate of the treasurer that said amount has been paid, shall execute to the United States and deliver to its agent a deed of said land, reciting the proceedings in said cause, which deed shall convey to the United States a good and absolute title to said land against all persons. The money paid into such county treasury shall there remain until ordered to be paid out by a court of competent jurisdiction.



1 §18. Treasurer receiving money to give bond

The court directing the money to be paid to a county treasurer, in accordance with sections 15 to 17, shall require of such treasurer a bond in double the amount ordered to be paid to him, with 2 or more sufficient sureties, or with a surety company, as surety, to be approved by said court. Such bonds shall be payable to the people of the State of Maine, for the use of such persons, severally, as are entitled to said money, and shall be approved and filed with the clerk of said court before payment of the money to the treasurer.



1 §19. Consent to certain acts of United States coast survey

Persons employed under the Government of the United States in the coast survey may enter on any land in the State and erect thereon such buildings and do such other acts as the objects of the survey require.



1 §20. Compensation to owners for use of land

If satisfactory compensation is not made to the owner by the officers or agents of the United States under whose direction such lands are taken, he may make complaint to the county commissioners who, after not less than 14 days' notice to the parties of the time and place of hearing, shall view the premises, hear the parties and assess the damages sustained by the taking of the land for said purposes, including the time during which it will be required for such use, as if the land were taken for highway purposes under Title 23, chapter 3, order them to be paid at such time as they direct and award costs to the prevailing party. [1975, c. 431, §1 (AMD).]

SECTION HISTORY

1975, c. 431, §1 (AMD).



1 §21. Report of county commissioners filed with Superior Court; motion for new trial

The commissioners shall file in the office of the clerk of the Superior Court a report of their doings, which shall be conclusive upon the parties, unless one of them within 30 days files in court his motion for a new trial, which after due notice to the opposite party may for due cause be granted, to be had in said court.



1 §22. Tender of amends; costs

The person entering upon land as provided in section 19 may tender to the party injured sufficient amends, and if the damages finally assessed do not exceed the tender, judgment shall be rendered against the owner for costs. Costs recovered by the prevailing party shall be taxed as in case of appeal from judgments of the District Court.



1 §23. Injury to works (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §1 (RP).



1 §24. Right of entry on lands

All persons employed in the work of topographic mapping under the law are authorized to enter and cross all lands within the State, provided that in so doing no damage shall be done to private property.



1 §25. Topographic mapping

The Department of Agriculture, Conservation and Forestry, Division of Geology, Natural Areas and Coastal Resources has charge of topographic mapping on behalf of the State. The Division of Geology, Natural Areas and Coastal Resources is authorized and directed to enter into such agreements with the Director of the United States Geological Survey as will ensure the progress of the work in an efficient and economical manner. [2013, c. 405, Pt. C, §1 (AMD).]

SECTION HISTORY

1985, c. 481, §A1 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §1 (AMD). 2011, c. 655, Pt. KK, §1 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §1 (AMD).



1 §26. Leases of right to take kelp on submerged lands (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 418, (RP).



1 §27. Title to certain islands

The title to all islands located in great ponds within the State and title to all islands located in the sea within the jurisdiction of the State, except such as have been previously granted away by the State or are now held in private ownership, shall remain in the State and not be sold. [1965, c. 226, §1 (AMD).]

SECTION HISTORY

1965, c. 226, §1 (AMD).



1 §28. Usurpation of jurisdiction by foreign power; overt acts in State (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §2 (RP).



1 §29. Consent not given for high-level radioactive waste deep geological repository

Notwithstanding any other provisions of chapter 1 or any other provision of law, the State does not consent to the acquisition by the United States, or any agent, agency or person acting under its authority or direction, of any interest in land or waters within the State to be used for the exploration, siting, construction or operation of a repository for the deep geological disposal of high-level waste, and does not cede any legislative jurisdiction over lands or waters acquired by or on behalf of the United States for such purposes. [1985, c. 802, §4 (NEW).]

SECTION HISTORY

1985, c. 802, §4 (NEW).






Chapter 3: RULES OF CONSTRUCTION

1 §71. Laws

The following rules shall be observed in the construction of statutes, unless such construction is inconsistent with the plain meaning of the enactment.

1. Acts by agents. When an act that may be lawfully done by an agent is done by one authorized to do it, his principal may be regarded as having done it.

2. And; or. The words "and" and "or" are convertible as the sense of a statute may require.

3. Authority to 3 or more. Words in any statute, charter or ordinance giving authority to 3 or more persons authorize a majority to act when the statute, charter or ordinance does not otherwise specify. Notwithstanding any law to the contrary, a vacancy on an elected or appointed body does not in itself impair the authority of the remaining members to act unless a statute, charter or ordinance expressly prohibits the body from acting during the period of any vacancy and does not in itself affect the validity of any action no matter when taken.

[ 2007, c. 396, §4 (AFF); 2007, c. 396, §1 (RPR) .]

4. Corporations. Acts of incorporation shall be regarded in legal proceedings as public Acts. All special Acts of incorporation become null and void in 2 years from the day when the same take effect, unless such corporations shall have organized and commenced actual business under their charters.

[ 1971, c. 439, §2 (RPR) .]

5. Dates. Wherever in the Revised Statutes or any legislative Act a reference is made to several dates and the dates given in the reference are connected by the word "to", the reference includes both the dates which are given and all intervening dates.

6. Disqualification. When a person is required to be disinterested or indifferent in a matter in which others are interested, a relationship by consanguinity or affinity within the 6th degree according to the civil law, or within the degree of 2nd cousins inclusive, except by written consent of the parties, will disqualify.

7. Gender.

[ 1987, c. 705, §1 (RP) .]

7-A. Gender. In the construction of statutes, gender-neutral construction shall be applied as provided in this subsection.

A. Whenever reasonable, as determined by the Revisor of Statutes, nouns rather than pronouns shall be used to refer to persons in order to avoid gender identification. [1987, c. 705, §2 (NEW).]

B. In preparing any legislation which amends a section or larger division of statutes, the Revisor of Statutes shall be authorized to change any masculine or feminine gender word to a gender-neutral word when it is clear that the statute is not exclusively applicable to members of one sex. The Revisor of Statutes shall not otherwise alter the sense, meaning or effect of any statute. [1987, c. 861, §§1, 3 (AMD).]

C. The rule of construction concerning gender on the effective date of an Act or resolve shall apply to that Act or resolve. [1987, c. 861, §§2, 3 (NEW).]

[ 1987, c. 861, §§1-3 (AMD) .]

8. Severability. The provisions of the statutes are severable. The provisions of any session law are severable. If any provision of the statutes or of a session law is invalid, or if the application of either to any person or circumstance is invalid, such invalidity does not affect other provisions or applications which can be given effect without the invalid provision or application. The repeal of a severability clause located in and applicable to any title or a division of a title, chapter, section or Act, must be construed as the removal of surplus language unless the law indicates otherwise.

[ 1991, c. 332, §1 (AMD) .]

9. Singular and plural. Words of the singular number may include the plural; and words of the plural number may include the singular.

9-A. Shall; must; may. "Shall" and "must" are terms of equal weight that indicate a mandatory duty, action or requirement. "May" indicates authorization or permission to act. This subsection applies to laws enacted or language changed by amendment after December 1, 1989.

[ 1991, c. 332, §2 (NEW) .]

10. Statute Titles. Abstracts of Titles, chapters and sections, and notes are not legal provisions.

11. Statutory references. Wherever in the Revised Statutes the word "Title" or "chapter" or "subchapter" appears without definite reference, it refers to the Title or chapter or subchapter in which the word "Title" or "chapter" or "subchapter" appears; if the chapter or subchapter is given a number without reference to a numbered Title, it refers to the chapter or subchapter of the Title in which the numbered chapter or subchapter appears. Wherever in the Revised Statutes a numbered section appears without reference to a numbered Title, it refers to the section of the Title in which the numbered section appears.

Wherever in the Revised Statutes or any legislative Act a reference is made to several sections, subsections, paragraphs, subparagraphs, divisions, subdivisions or sentences, the section, subsection, paragraph, subparagraph, division, subdivision or sentence numbers given in the reference are connected by the word "to," the reference includes both the sections, subsections, paragraphs, subparagraphs, divisions, subdivisions or sentences whose numbers are given and all intervening sections, subsections, paragraphs, subparagraphs, divisions, subdivisions and sentences.

Wherever in the Revised Statutes the designation of a division of the statutes larger than a section is numbered with the use of a Roman numeral, it may be known and cited by its Arabic equivalent.

[ 2001, c. 710, §1 (AMD) .]

12. Statutory time periods. The statutory time period for the performance or occurrence of any act, event or default which is a prerequisite to or is otherwise involved in or related to the commencement, prosecution or defense of any civil or criminal action or other judicial proceeding or any action or proceeding of the Public Utilities Commission shall be governed by and computed under Rule 6(a) of the Maine Rules of Civil Procedure as amended from time to time, when the nature of such action or proceeding is civil, and under Rule 45(a) of the Maine Rules of Criminal Procedure, as amended from time to time, when the nature of such action or proceeding is criminal.

[ 1983, c. 606, (AMD) .]

13. Reporting dates. If legislation or another legislative instrument requires a report to be filed by a date certain, and the date certain falls on a Saturday, Sunday or legal holiday, the report is due by close of business on the next day that is not a Saturday, Sunday or legal holiday.

[ 2001, c. 471, Pt. D, §1 (NEW) .]

SECTION HISTORY

1971, c. 439, §2 (AMD). 1973, c. 85, (AMD). 1973, c. 788, §1 (AMD). 1983, c. 606, (AMD). 1985, c. 737, §C1 (AMD). 1987, c. 705, §§1,2 (AMD). 1987, c. 861, §§1-3 (AMD). 1991, c. 332, §§1,2 (AMD). 2001, c. 471, §D1 (AMD). 2001, c. 710, §1 (AMD). 2007, c. 396, §1 (AMD). 2007, c. 396, §4 (AFF).



1 §72. Words and phrases

The following rules shall be observed in the construction of statutes relating to words and phrases, unless such construction is inconsistent with the plain meaning of the enactment, the context otherwise requires or definitions otherwise provide. [1969, c. 433, §1 (RPR).]

1. Adult. "Adult" means a person who has attained the age of 18 years.

[ 1971, c. 598, §1 (AMD) .]

1-A. Affirmations. When a person required to be sworn is conscientiously scrupulous of taking an oath, he may affirm.

[ 1969, c. 433, §2 (NEW) .]

2. Annual meeting. "Annual meeting," applied to towns, means the annual meeting required by law for choice of town officers.

2-A. Child or children. "Child or children" means a person who has not attained the age of 18 years.

[ 1971, c. 598, §2 (AMD) .]

2-B. Full age. "Full age" means the age of 18 and over.

[ 1971, c. 598, §2 (AMD) .]

3. General rule. Words and phrases shall be construed according to the common meaning of the language. Technical words and phrases and such as have a peculiar meaning convey such technical or peculiar meaning.

4. Grantee. "Grantee" means the person to whom a freehold estate or interest in land is conveyed.

5. Grantor. "Grantor" means the person who conveys a freehold estate or interest in land.

6. Highway. "Highway" may include a county bridge, county road or county way.

6-A. Infant. "Infant" means a person who has not attained the age of 18 years.

[ 1971, c. 598, §3 (AMD) .]

7. Inhabitant. "Inhabitant" means a person having an established residence in a place.

8. Insane person.

[ 1977, c. 266, (RP) .]

9. Issue. "Issue," applied to the descent of estates, includes all lawful lineal descendants of the ancestor.

10. Land or lands. "Land" or "lands" includes lands and all tenements and hereditaments connected therewith, and all rights thereto and interests therein.

[ RR 2013, c. 2, §1 (COR) .]

10-A. Lawful age. "Lawful age" means the age of 18 and over.

[ 1971, c. 598, §4 (AMD) .]

10-B. Legal age. "Legal age" means the age of 18 and over.

[ 1971, c. 598, §4 (AMD) .]

11. Majority. "Majority" when used in reference to age shall mean the age of 18 and over.

[ 1971, c. 598, §5 (AMD) .]

11-A. Minor or minors. "Minor or minors" means any person who has not attained the age of 18 years.

[ 1971, c. 598, §6 (AMD) .]

11-B. Minority. "Minority" when used in reference to age shall mean under the age of 18.

[ 1971, c. 598, §6 (AMD) .]

11-C. Month. "Month" means a calendar month.

[ 1969, c. 433, §6 (RPR) .]

12. Municipal officers. "Municipal officers" means the mayor and aldermen or councillors of a city, the selectmen or councillors of a town and the assessors of a plantation.

[ 1977, c. 479, §1 (RPR) .]

13. Municipality. "Municipality" includes cities, towns and plantations, except that "municipality" does not include plantations in Title 10, chapter 110, subchapter IV; or Title 30-A, Part 2.

[ 1987, c. 737, Pt. C, §§1, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

14. Oath. "Oath" includes an affirmation, when affirmation is allowed.

15. Person. "Person" may include a body corporate.

16. Pledge; mortgage, etc. The terms "pledge," "mortgage," "conditional sale," "lien," "assignment" and like terms, when used in referring to a security interest in personal property shall include a corresponding security interest under Title 11, the Uniform Commercial Code.

17. Real estate. "Real estate" includes lands and all tenements and hereditaments connected therewith, and all rights thereto and interests therein.

17-A. Registered apprenticeship. "Registered apprenticeship" means an apprenticeship program registered with the Maine Apprenticeship Program in accordance with Title 26, chapter 37.

[ 2011, c. 491, §1 (AMD) .]

18. Registered mail. The words "registered mail" when used in connection with any requirement for notice by mail shall mean either registered mail or certified mail.

19. Seal, corporate. Whenever a corporate seal is used or required on any instrument, an impression made on the paper of such instrument by the seal of the corporation, without any adhesive substance, shall be deemed a valid seal. A seal of a corporation upon a certificate of stock, corporate bond or other corporate obligation for the payment of money may be facsimile, engraved or printed.

[ 1971, c. 439, §3 (AMD) .]

20. Seal, court. When the seal of a court, magistrate or public officer is to be affixed to a paper, the word "seal" may mean an impression made on the paper for that purpose with or without wafer or wax.

21. State. "State," used with reference to any organized portion of the United States, may mean a territory or the District of Columbia.

[ 1965, c. 513, §1 (AMD) .]

22. State paper. "State paper" means the newspaper designated by the Legislature, in which advertisements and notices are required to be published.

[ 1973, c. 625, §1 (AMD) .]

23. Sworn. "Sworn," "duly sworn" or "sworn according to law," used in a statute, record or certificate of administration of an oath, refers to the oath required by the Constitution or laws in the case specified, and includes every necessary subscription to such oath.

[ RR 2013, c. 2, §2 (COR) .]

24. Timber and grass. "Timber and grass," when used in reference to the public reserved lots, so called, in unorganized territory in the State, means all growth of every description on said lots.

[ RR 2013, c. 2, §2 (COR) .]

25. Town. "Town" includes cities and plantations, unless otherwise expressed or implied.

26. Under age. "Under age" means under the age of 18.

[ 1971, c. 598, §7 (AMD) .]

26-A. United States. "United States" includes territories and the District of Columbia.

[ 1969, c. 433, §7 (RPR) .]

26-B. Unsealed instruments, when given effect of sealed instruments in any written instrument. A recital that such instrument is sealed by or bears the seal of the person signing the same or is given under the hand and seal of the person signing the same, or that such instrument is intended to take effect as a sealed instrument, shall be sufficient to give such instrument the legal effect of a sealed instrument without the addition of any seal of wax, paper or other substance or any semblance of a seal by scroll, impression or otherwise; but the foregoing shall not apply in any case where the seal of a court, public office or public officer is expressly required by the Constitution, by statute or by rule of the court to be affixed to a paper, nor shall it apply in the case of certificates of stock of corporations. The word "person" as used in this subsection shall include a corporation, association, trust or partnership.

[ 1969, c. 590, §2 (NEW) .]

27. Vacant and vacancy. "Vacant" and "vacancy" as applied to public office shall comprise and include all cases where the person elected or appointed to such office resigns therefrom or dies while holding the same or, being elected or appointed, is ineligible, dies or becomes incapacitated before qualifying as required by law.

28. Written and in writing. "Written" and "in writing" include printing and other modes of making legible words. When the signature of a person is required, he must write it or make his mark, but the signatures upon all commissions or the signatures on interest coupons annexed to a corporate bond or other corporate obligation may be facsimiles, engraved or printed. The signatures of any officer or officers of a corporation upon a corporate bond or other corporate obligation, other than interest coupons, may be facsimiles, engraved or printed, on condition that such bond or obligation is signed or certified by a trustee, registrar or transfer agent. In case any officer who has signed or whose facsimile signature has been placed upon such corporate bond, other corporate obligation or interest coupon shall have ceased to be such officer before such corporate bond or other corporate obligation is issued, it may be issued by the corporation with the same effect as if he were such officer at the date of its issue.

[ 1975, c. 777, §1 (AMD) .]

29. Will. "Will" includes a codicil.

30. Year. "Year" means a calendar year, unless otherwise expressed. "Year," used for a date, means year of our Lord.

SECTION HISTORY

1965, c. 513, §1 (AMD). 1969, c. 113, (AMD). 1969, c. 433, §§1-7 (AMD). 1969, c. 590, §§1,2 (AMD). 1971, c. 439, §§3,4 (AMD). 1971, c. 598, §§1-7 (AMD). 1973, c. 625, §1 (AMD). 1973, c. 628, §1 (AMD). 1975, c. 770, §1 (AMD). 1975, c. 777, §1 (AMD). 1977, c. 266, (AMD). 1977, c. 390, §1 (AMD). 1977, c. 479, §1 (AMD). 1981, c. 698, §1 (AMD). 1987, c. 737, §§C1,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1993, c. 630, §B1 (AMD). 2011, c. 491, §1 (AMD). RR 2013, c. 2, §§1, 2 (COR).



1 §73. Majority

The common law rule that a person is a minor to the age of 20 is abrogated and persons 18 years of age or over are declared to be of majority for all purposes. [1971, c. 598, §8 (AMD).]

SECTION HISTORY

1969, c. 433, §8 (NEW). 1971, c. 598, §8 (AMD).



1 §74. Revision authorized

The following revisions to the laws of Maine are authorized: [1977, c. 78, §1 (NEW).]

1. References to Executive Council in public laws. Notwithstanding any other provision of law, after January 4, 1977, wherever in any public law, whether allocated to the Maine Revised Statutes or not, the words "Executive Council" and "council" used as an abbreviation for Executive Council, or any other reference to the Executive Council appear, the public laws shall read as if those words were not contained in that public law. This section shall not affect any application of any public law prior to January 4, 1977. The Revisor of Statutes may assist any republication of any public law after January 4, 1977, to ensure deletion of any reference in that public law to the Executive Council.

[ 1985, c. 737, Pt. B, §1 (AMD) .]

2. References to Executive Council in private and special laws. Notwithstanding any other provision of law, after January 4, 1977, wherever in any private and special law the words "Executive Council" and "council" used as an abbreviation for Executive Council, or any other reference to the Executive Council appear the private and special law shall read as if those words were not contained in that law. This section shall not affect any application of any private and special law prior to January 4, 1977. The Revisor of Statutes may assist any republication of any private and special law after January 4, 1977, to ensure deletion of any reference to the Executive Council.

[ 1985, c. 737, Pt. B, §1 (AMD) .]

SECTION HISTORY

1977, c. 78, §1 (NEW). 1985, c. 737, §B1 (AMD).






Chapter 4: STATUTORY MAINTENANCE

1 §91. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 336, (NEW).]

1. Conflicting enactments. "Conflicting enactments" means multiple enactments, amendments, repeals, reallocations or reenactments, or any combination of these actions, that affect the same statutory unit and that have been adopted by multiple Acts passed within one legislative session or within a regular legislative session and any special sessions preceding the next regular legislative session that do not refer to each other.

[ 1991, c. 639, §1 (AMD) .]

2. Executive director. "Executive director" means the Executive Director of the Legislative Council appointed under Title 3, section 162.

[ 1991, c. 336, (NEW) .]

3. Revisor. "Revisor" means the Revisor of Statutes, or the person under Title 3, section 162 who is responsible for the form and format of legislative instruments.

[ 1991, c. 336, (NEW) .]

4. Revisor's change. "Revisor's change" means a change made in the course of update under the authority of section 93.

[ 1991, c. 336, (NEW) .]

5. Revisor's report. "Revisor's report" means the post-update report made by the revisor pursuant to section 95. This report may be cited as Revisor's Report 19XX, c. X, §X, Revisor's Report 2XXX, c. X, §X, RR 19XX, c. X, §X or RR 2XXX, c. X, §X.

[ 2001, c. 471, Pt. D, §2 (AMD) .]

6. Revision clause. "Revision clause" means a section of a law that is not allocated to the Maine Revised Statutes and that changes a term throughout the laws and instructs the revisor to implement the revision as part of update.

[ 1991, c. 336, (NEW) .]

7. Statutory unit. "Statutory unit" means a title, subtitle, part, subpart, chapter, subchapter, article, subarticle, section, subsection, paragraph, subparagraph, division or subdivision of the laws of Maine.

[ 1991, c. 639, §1 (AMD) .]

8. Update. "Update" means the process by which enactments, amendments, repeals, reallocations or reenactments from a legislative session or sessions are integrated into the statutory data base of the Maine Revised Statutes.

[ 1991, c. 336, (NEW) .]

SECTION HISTORY

1991, c. 336, (NEW). 1991, c. 639, §1 (AMD). 2001, c. 471, §D2 (AMD).



1 §92. Statutory data base; update

The executive director shall ensure that the legislative staff maintains a statutory data base that contains the text of the Maine Revised Statutes and the appropriate history of each statutory unit. [1991, c. 336, (NEW).]

The revisor shall update the statutory data base at least annually after the close of each regular legislative session and may update the data base more frequently. [1991, c. 336, (NEW).]

The Legislative Council shall adopt policies governing access to and publication of the data contained in the statutory data base. [1991, c. 336, (NEW).]

SECTION HISTORY

1991, c. 336, (NEW).



1 §93. Administrative changes and corrections

The revisor may make the following changes or corrections, when the corrections do not alter the sense or meaning of the laws, without specific legislative action as part of the statutory data base update. [1991, c. 336, (NEW).]

1. Misspellings. Misspelled words may be corrected.

[ 1991, c. 336, (NEW) .]

2. Histories. Erroneous amending clauses or statutory histories may be corrected.

[ 1991, c. 639, §2 (AMD) .]

3. Cross-references. Cross-references in statutory units may be changed to agree with new, amended, reenacted, renumbered, relettered, reallocated or corrected statutory units.

[ 1991, c. 639, §2 (AMD) .]

4. Dates. Obsolete temporal references may be removed and the appropriate calendar date for the phrase "effective date of this Act" or other phrases of similar meaning may be substituted.

[ 1991, c. 639, §2 (AMD) .]

5. Capitalization. Improper capitalization may be corrected.

[ 1991, c. 336, (NEW) .]

6. Headnotes. Descriptive headings of titles, chapters, sections or subsections may be edited or added to briefly and clearly indicate the subject matter of the title, chapter, section or subsection.

[ 1991, c. 336, (NEW) .]

7. Renumbering; relettering. The numbering or lettering of statutory units, including duplicative numbering or lettering created by conflicting enactments, may be corrected or properly arranged.

[ 1991, c. 639, §2 (AMD) .]

8. Punctuation. Punctuation, including hyphenization, may be corrected.

[ 1991, c. 336, (NEW) .]

9. Revision clauses. Grammatical changes necessary for the proper implementation of changes in nomenclature or terminology enacted by a revision clause may be made.

[ 1991, c. 639, §2 (AMD) .]

10. Errors. Obvious clerical, typographical or grammatical errors may be corrected.

[ 1991, c. 639, §2 (AMD) .]

11. Gender. Gender-specific terms that occur in a statutory unit being corrected may be changed to gender-neutral terms and necessary grammatical changes to properly use the gender-neutral terms may be made.

[ 1991, c. 639, §3 (NEW) .]

Any change made by the revisor may not change the substantive meaning of any statutory unit. Any error or inadvertent substantive change made by the revisor must be construed as a clerical error and given no effect. If the revisor is in doubt whether a specific change is authorized by this section, the revisor may not make the change but shall incorporate the proposed change into the legislation authorized by section 94. [1991, c. 336, (NEW).]

SECTION HISTORY

1991, c. 336, (NEW). 1991, c. 639, §§2,3 (AMD).



1 §94. Omnibus errors and inconsistencies bill

The revisor shall prepare legislation containing proposed changes and consolidations identified but not made under section 93. The legislation may also contain any other statutory errors or inconsistencies identified by the revisor. The legislation must be submitted to the joint standing committee of the Legislature having jurisdiction over judiciary matters, with a copy to the executive director. [1991, c. 336, (NEW).]

SECTION HISTORY

1991, c. 336, (NEW).



1 §95. Report and publication

The revisor shall submit an annual revisor's report containing a description of all changes made pursuant to section 93 to the joint standing committee of the Legislature having jurisdiction over judiciary matters by October 1st of the year in which the changes have been made and shall provide copies of the report to the Secretary of State, to the executive director and to the publisher of the Maine Revised Statutes Annotated. The publisher shall incorporate the changes made in the report in all subsequent publications of the laws. The revisor's report must be published annually in the Laws of Maine. Changes made in the revisor's report take effect on October 1st of the year in which the report is made unless otherwise indicated in which case the changes take effect as specified. [1991, c. 639, §4 (AMD).]

If the joint standing committee of the Legislature having jurisdiction over judiciary matters disagrees with any change contained in the revisor's report, the committee may instruct the revisor to make appropriate corrections during the next update, may amend the legislation authorized by section 94 to reverse the change or may report out legislation overriding any revisor's change. [1991, c. 336, (NEW).]

SECTION HISTORY

1991, c. 336, (NEW). 1991, c. 639, §4 (AMD).






Chapter 5: COMMEMORATIVE DAYS AND WEEKS

1 §111. National Arbor Day (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 214, §2 (RP).



1 §111-A. Arbor Week

The Governor shall annually issue a proclamation setting apart the 3rd full week in May as Arbor Week, recommending its observance by the public in the planting of trees, shrubs and vines, in the promotion of forest growth and culture, in the adornment of public and private grounds, places and ways, and in such other efforts and undertakings as shall harmonize with the general character of the week. He shall recommend that such week be observed in rural and suburban schools by exercises appropriate to Arbor Week. [1977, c. 214, §3 (NEW).]

SECTION HISTORY

1977, c. 214, §3 (NEW).



1 §112. Poetry Day

The State of Maine designates October 15th as Poetry Day, recommending that in the week following schools, churches, libraries, clubs and organizations, the newspapers, radio and television give recognition to the poets who have helped or are helping to make Maine famous in the field of poetry throughout the world.



1 §113. American History Month

The month of February of each year is designated as American History Month and the Governor of the State of Maine shall annually issue a proclamation inviting and urging the people of the State of Maine to observe the month of February as such in schools and other suitable places with appropriate ceremony and activity. [1967, c. 53, (NEW).]

SECTION HISTORY

1967, c. 53, (NEW).



1 §114. Armistice Day (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 12, §1 (NEW). 1973, c. 114, §1 (RP).



1 §115. Martin Luther King, Jr. Day (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 7, (NEW). 1985, c. 787, §1 (RP).



1 §116. Statehood Day

March 15th of each year shall be designated as Statehood Day, and the Governor shall annually issue a proclamation inviting and urging the people of the State of Maine to observe the day in schools and other suitable places with appropriate ceremony and activity. Statehood Day shall commemorate the admission of Maine as a state into the United States of America and the ideals and wisdom of those men and women who have formed Maine's history and traditions. The Department of Education shall make appropriate information available to the people and the schools within the limits of its budget. [1989, c. 700, Pt. A, §1 (AMD).]

SECTION HISTORY

1975, c. 642, (NEW). 1989, c. 700, §A1 (AMD).



1 §117. Chester Greenwood Day

December 21st of each year shall be designated as Chester Greenwood Day and the Governor shall annually issue a proclamation inviting and urging the people of the State of Maine to observe this day in suitable places with appropriate ceremony and activity. Chester Greenwood Day shall commemorate and honor Chester Greenwood, whose inventive genius and native ability, which contributed much to the enjoyment of Maine's winter season, marked him as one of Maine's outstanding citizens. [1977, c. 262, (NEW).]

SECTION HISTORY

1977, c. 262, (NEW).



1 §118. Maine Cultural Heritage Week

The Governor shall annually issue a proclamation setting aside that week containing Statehood Day, March 15th, as Maine Cultural Heritage Week. [1979, c. 294, (NEW).]

The proclamation shall recall Maine's lengthy and important traditions in all the arts including literature, the performing arts and the plastic arts and shall acknowledge the many contributions made by Maine's citizens to folk arts and crafts. [1979, c. 294, (NEW).]

The proclamation shall recommend the observance of Maine Cultural Heritage Week with appropriate celebration and activity, including public celebration and activity in Maine's schools, colleges, universities, theaters, museums, studios, galleries and workshops. [1979, c. 294, (NEW).]

The Maine Arts Commission shall make appropriate information available to the people and the schools within the limits of its budget. [1985, c. 763, Pt. A, §1 (AMD).]

SECTION HISTORY

1979, c. 294, (NEW). 1985, c. 763, §A1 (AMD).



1 §119. R. B. Hall Day

The last Saturday in June of each year shall be designated R. B. Hall Day and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe the day with appropriate ceremony and activity. R. B. Hall Day shall commemorate and honor R. B. Hall, an internationally recognized composer. Recognized primarily as a composer of marches, he was an accomplished conductor and cornet soloist, whose creative talent and native ability marked him as one of Maine's outstanding citizens. [1981, c. 246, (NEW).]

SECTION HISTORY

1981, c. 246, (NEW).



1 §120. Saint Jean-Baptiste Day

June 24th of each year shall be designated as Saint Jean-Baptiste Day and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe this day in suitable places with appropriate ceremonies. Saint Jean-Baptiste Day shall commemorate the feast of Saint John the Baptist as an important observance and show of appreciation for the significant cultural, economic and civic contributions made by Franco-Americans which have served to enrich the culture and life style of this State. [1983, c. 8, (NEW).]

SECTION HISTORY

1983, c. 8, (NEW). 1983, c. 76, (NEW). 1983, c. 480, §A1 (RAL).



1 §121. Maine Clean Water Week

The first full week in June of each year shall be designated Maine Clean Water Week. The Governor shall annually issue a proclamation inviting and urging the people of the State to observe the week with appropriate ceremony and activity. [1983, c. 76, (NEW); 1983, c. 480, Pt. A, §1 (RAL).]

SECTION HISTORY

1983, c. 76, (NEW). 1983, c. 480, §A1 (RAL).



1 §122. National Women's History Week (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 719, §1 (NEW). 1989, c. 700, §A2 (AMD). MRSA T. 1, §122 (RP).



1 §123. Seamen's Memorial Day

The 2nd Sunday in June shall be designated Seamen's Memorial Day and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe the day with appropriate ceremonies and activities in honor of the women and men of the State who have been lost at sea. [1985, c. 737, Pt. A, §1 (RPR).]

SECTION HISTORY

1985, c. 21, (NEW). 1985, c. 41, §1 (NEW). 1985, c. 737, §A1 (RPR).



1 §124. Maine Business Women's Week

The Governor shall annually issue a proclamation setting aside the 3rd full week in October as Maine Business Women's Week. The proclamation must invite and urge the people of the State to observe the week in schools and other suitable places with appropriate ceremony and study. The Department of Education may make appropriate information available to the people and the schools within the limits of its budget. [1995, c. 625, Pt. A, §1 (AMD).]

SECTION HISTORY

1985, c. 31, §1 (NEW). 1989, c. 700, §A3 (AMD). 1995, c. 625, §A1 (AMD).



1 §125. Alcohol Awareness Week

The Governor shall annually issue a proclamation setting aside the first full week in December of each year as Alcohol Awareness Week. The proclamation shall invite and urge citizens, alcoholism service agencies, schools and other suitable organizations and groups to observe this week through appropriate activities. The Alcohol and Drug Abuse Planning Committee shall, through the departments represented on the committee, make appropriate information available to citizens, organizations and groups within the limits of their budgets. [1985, c. 737, Pt. A, §2 (NEW).]

SECTION HISTORY

1985, c. 737, §A2 (NEW).



1 §126. Samantha Smith Day

The first Monday in June of each year is designated as Samantha Smith Day, in memory of Samantha Smith whose birthday was June 29th. The Governor shall issue annually a proclamation inviting and urging the people of this State to observe the day in schools and other suitable places with appropriate ceremony and activity. Samantha Smith Day shall commemorate and honor Samantha Smith whose vision and inspiring message for peace and brotherhood opened the door to greater understanding and friendship among nations of the world. The Department of Education shall make appropriate information available to the people and the schools within the limits of its budget. [1989, c. 700, Pt. A, §4 (AMD).]

SECTION HISTORY

1987, c. 82, (NEW). 1989, c. 700, §A4 (AMD).



1 §127. Maine Merchant Marine Day

The Governor shall annually issue a proclamation setting aside May 22nd as Maine Merchant Marine Day. The proclamation shall invite and urge the people of the State to observe the day in schools and other suitable places with appropriate ceremony and study. The Maine Maritime Academy and the Department of Education may make appropriate information available to the people and the schools within the limits of their budgets. [1989, c. 700, Pt. A, §5 (AMD).]

The purpose of commemorating the United States Merchant Marines is to recognize the courage and heroism of merchant mariners who have served the nation in times of national emergencies. Merchant mariners have valiantly served the nation during periods of international conflict by serving as combatant crews on Letters of Marque during the Revolutionary War and the War of 1812 and on armed vessels during the Civil War. In World War I and World War II, they served on ships equipped with naval armament while transporting supplies and troops between the home front and war fronts. Thousands of merchant mariners have been killed, captured or injured in the defense of the nation. [1987, c. 140, §1 (NEW).]

SECTION HISTORY

1987, c. 140, §1 (NEW). 1989, c. 700, §A5 (AMD).



1 §128. Garden Week

Garden Week shall be established as the first full week of June of each year and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe the week with appropriate celebration and activities. [1987, c. 226, (NEW).]

SECTION HISTORY

1987, c. 226, (NEW).



1 §129. Margaret Chase Smith Day

December 14th of each year shall be designated as Margaret Chase Smith Day, and the Governor shall annually issue a proclamation inviting and urging the people of the State of Maine to observe this day in suitable places with appropriate ceremony and activity. Margaret Chase Smith Day shall commemorate and honor Margaret Chase Smith who distinguished herself as a political leader of this nation and as one of Maine's outstanding citizens. [1987, c. 610, (NEW).]

The Department of Education shall make appropriate information available to the people and schools within the limits of its budget. [1989, c. 700, Pt. A, §6 (AMD).]

SECTION HISTORY

1987, c. 610, (NEW). 1989, c. 700, §A6 (AMD).



1 §130. Edmund S. Muskie Day

March 28th of each year shall be designated as Edmund S. Muskie Day and the Governor shall annually issue a proclamation inviting and urging the people of the State of Maine to observe this day in suitable places with appropriate ceremony and activity. Edmund S. Muskie Day shall commemorate and honor Edmund Sixtus Muskie whose distinguished career as a political leader of this State and nation marks him as one of Maine's outstanding citizens. [1987, c. 610, (NEW).]

The Department of Education shall make appropriate information available to the people and schools within the limits of its budget. [1989, c. 700, Pt. A, §7 (AMD).]

SECTION HISTORY

1987, c. 610, (NEW). 1989, c. 700, §A7 (AMD).



1 §131. Former Prisoner of War Recognition Day

April 9th of each year shall be designated as Former Prisoner of War Recognition Day and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe this day in suitable places with appropriate ceremony and activity. Former Prisoner of War Recognition Day shall commemorate, honor and recognize the courage and heroism of all former prisoners of war who served the nation in times of crisis and emergency and who were captured in the defense of the nation. [1989, c. 37, (NEW).]

SECTION HISTORY

1989, c. 37, (NEW).



1 §132. Deaf Culture Week

The Governor shall annually issue a proclamation setting aside the last full week in September as Deaf Culture Week. The proclamation must invite and urge the people of the State to observe the week in schools and other suitable places with appropriate ceremony and study. The Department of Education shall make appropriate information available to the people and the schools within its budget. [1991, c. 279, §1 (NEW).]

SECTION HISTORY

1991, c. 279, §1 (NEW).



1 §133. Landowner Recognition Day

The 3rd Saturday of September of each year is designated as Landowner Recognition Day and the Governor shall issue annually a proclamation inviting and urging the people of the State to observe this day in suitable places with appropriate activity. [1995, c. 142, §1 (NEW).]

SECTION HISTORY

1995, c. 142, §1 (NEW).



1 §134. Children's Day

In recognition of the value and importance of every child, the State designates the last Friday in September as Children's Day. The Governor shall annually issue a proclamation urging citizens, businesses and organizations to observe the day with appropriate celebration and activity. [1997, c. 74, §1 (NEW).]

SECTION HISTORY

1997, c. 74, §1 (NEW).



1 §135. Firefighter's Recognition Day

In recognition of the value and importance of firefighters, the State designates the first Saturday in October as Firefighter's Recognition Day. The Governor shall annually issue a proclamation urging the people of the State to observe the day with appropriate celebration and activity. [1999, c. 19, §1 (NEW).]

SECTION HISTORY

1999, c. 19, §1 (NEW).



1 §136. Prisoner of War - Missing in Action Recognition Day

The Governor annually shall issue a proclamation designating the 3rd Friday in September as Prisoner of War - Missing in Action Recognition Day in remembrance of the courage and plight of American prisoners of war and those missing in action. The proclamation must recommend that the day be observed in an appropriate manner. The State of Maine flag must be flown at half staff when the Governor considers it appropriate. The Governor may issue the proclamation through a media outlet as defined in Title 3, section 312-A, subsection 10-B. The Department of Education and the Department of Defense, Veterans and Emergency Management, Bureau of Maine Veterans' Services shall make appropriate information available to citizens, schools, organizations and groups within the limits of their budgets. [2011, c. 490, §1 (AMD).]

SECTION HISTORY

1999, c. 302, §1 (NEW). 2011, c. 490, §1 (AMD).



1 §137. Organ Donor Awareness Day

December 3rd is designated as Organ Donor Awareness Day, and the Governor shall annually issue a proclamation inviting and urging the people of the State of Maine to observe the day with appropriate activity. The first annual Organ Donor Awareness Day will commemorate the life of Kate James, who was born December 3, 1980 and who passed away March 6, 1999 at 18 years of age while awaiting a double lung transplant. The observance is created to make Maine citizens aware of the importance of donating organs. In each subsequent year, the Governor, in consultation with Maine organ donation agencies and organizations, shall designate an organ donor, recipient or listed individual to be recognized on that year's Organ Donation Awareness Day. [1999, c. 479, §1 (NEW).]

SECTION HISTORY

1999, c. 479, §1 (NEW).



1 §138. Major-General Henry Knox Day

July 25th of each year is designated as Major-General Henry Knox Day, and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe this day in suitable places and with appropriate ceremony and activity. The Department of Education shall make appropriate information available to the people and the schools, within its budget, to honor Major-General Henry Knox, of Thomaston, Revolutionary War general and hero and Secretary of War under President George Washington. [1999, c. 666, §1 (NEW).]

SECTION HISTORY

1999, c. 666, §1 (NEW).



1 §139. Maine Lighthouse Week

The Governor shall annually issue a proclamation setting aside the 3rd full week in June as Maine Lighthouse Week to invite and urge the people of the State to observe this week in suitable places and with appropriate ceremony and activity to honor and commemorate the important role of lighthouses in Maine's history. [2001, c. 5, §1 (NEW).]

§139. Colonel Freeman McGilvery Day

(As enacted by PL 2001, c. 7, §1 is REALLOCATED TO TITLE 1, SECTION 141)

§139. Destroyer Escort Day

(As enacted by PL 2001, c. 19, §1 is REALLOCATED TO TITLE 1, SECTION 142)

§139. Maine Small Business Week

(As enacted by PL 2001, c. 36, §1 is REALLOCATED TO TITLE 1, SECTION 143)

§139. Veterans' Week

(As enacted by PL 2001, c. 100, §1 is REALLOCATED TO TITLE 1, SECTION 144)

SECTION HISTORY

RR 2001, c. 1, §§1-4 (RAL). 2001, c. 5, §1 (NEW). 2001, c. 7, §1 (NEW). 2001, c. 19, §1 (NEW). 2001, c. 36, §1 (NEW). 2001, c. 100, §1 (NEW).



1 §140. Maine Youth Field and Stream Day

The 2nd Saturday in September of each year is designated as Maine Youth Field and Stream Day. The Governor shall issue annually a proclamation inviting and urging the youth of this State to observe this day by participating in outdoor activities. [2001, c. 68, §1 (NEW).]

§140. Equal Pay Day

(As enacted by PL 2001, c. 304, §1 is REALLOCATED TO TITLE 1, SECTION 145)

SECTION HISTORY

RR 2001, c. 1, §5 (RAL). 2001, c. 68, §1 (NEW). 2001, c. 304, §1 (NEW).



1 §141. Colonel Freeman McGilvery Day (REALLOCATED FROM TITLE 1, SECTION 139)

(REALLOCATED FROM TITLE 1, SECTION 139)

The first Saturday of September of each year is designated as Colonel Freeman McGilvery Day. The Governor shall annually issue a proclamation urging the people of the State to observe the day with appropriate celebration and activity. [RR 2001, c. 1, §1 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §1 (RAL).



1 §142. Destroyer Escort Day (REALLOCATED FROM TITLE 1, SECTION 139)

(REALLOCATED FROM TITLE 1, SECTION 139)

The 3rd Saturday in June of each year is designated as Destroyer Escort Day in this State, and the Governor shall annually issue a proclamation inviting the people of the State to observe this day in honor of the destroyer escort ships and the people from this State who gallantly served on them as they performed antisubmarine duties, escorted convoys and tankers and performed search and rescue operations for downed pilots and survivors of ill-fated ships during World War II, the Korean Conflict and the War in Vietnam. [RR 2001, c. 1, §2 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §2 (RAL).



1 §143. Maine Small Business Week (REALLOCATED FROM TITLE 1, SECTION 139)

(REALLOCATED FROM TITLE 1, SECTION 139)

The 3rd week in May, or any other week coinciding with the week designated nationally as Small Business Week, is designated Maine Small Business Week and the Governor shall issue annually a proclamation inviting and urging the citizens and small businesses throughout the State to promote small businesses and the free enterprise system by observing that week with appropriate ceremonies and activities. [RR 2001, c. 1, §3 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §3 (RAL).



1 §144. Veterans' Week (REALLOCATED FROM TITLE 1, SECTION 139)

(REALLOCATED FROM TITLE 1, SECTION 139)

Each political subdivision and school administrative unit is encouraged to celebrate Veterans' Week during the week, commencing on a Sunday and ending on the next following Saturday, within which November 11th, Veterans' Day, occurs. The celebration may include recognition of the contribution of veterans of the United States and the military service to the foundation of freedom. The celebration may also include public proclamations, appropriate parades and ceremonies and the introduction of curricula in school systems recognizing the efforts of veterans and their contribution to our way of life. During this week, schools may provide an opportunity for convocations and assemblies and in such instances shall make efforts to invite veterans and others to speak on the subject and to cooperate with local veterans' organizations and groups in the celebration of Veterans' Week. [RR 2001, c. 1, §4 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §4 (RAL).



1 §145. Equal Pay Day (REALLOCATED FROM TITLE 1, SECTION 140)

(REALLOCATED FROM TITLE 1, SECTION 140)

The first Tuesday in April is designated as Equal Pay Day, and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe this day with appropriate activity. [RR 2001, c. 1, §5 (RAL).]

SECTION HISTORY

RR 2001, c. 1, §5 (RAL).



1 §146. Maine Week of Heroes

Each political subdivision and school administrative unit is encouraged to observe a Maine Week of Heroes during the week, commencing on a Sunday and ending on the next following Saturday, within which September 11th occurs. The observance may include public proclamations, appropriate ceremonies and the introduction of curricula in school systems recognizing the efforts of heroic people in Maine communities, such as active duty military personnel, emergency medical technicians, firefighters, law enforcement officers, members of the National Guard, members of the United States Coast Guard, United States military veterans and all other heroes who have given their courageous service without regard for their own lives or personal safety to benefit the people of this great land and to serve the needs of the citizens of the State. [2003, c. 56, §1 (NEW).]

§146. Maine Aviation and Aerospace Education Week

(As enacted by PL 2003, c. 256, §1 is REALLOCATED TO TITLE 1, SECTION 147)

SECTION HISTORY

RR 2003, c. 1, §1 (RAL). 2003, c. 56, §1 (NEW). 2003, c. 256, §1 (NEW).



1 §147. Maine Aviation and Aerospace Education Week (REALLOCATED FROM TITLE 1, SECTION 146)

(REALLOCATED FROM TITLE 1, SECTION 146)

The 3rd week in April is designated Maine Aviation and Aerospace Education Week. The Department of Transportation, Office of Passenger Transportation shall participate in the planning of events for this week under the auspices of the Maine Aeronautics Association. [RR 2003, c. 1, §1 (RAL).]

SECTION HISTORY

RR 2003, c. 1, §1 (RAL).



1 §148. Family Reunion Day

In recognition of the value and importance of families, the State designates the Monday after the first full weekend of August as Family Reunion Day. The Governor shall annually issue a proclamation urging citizens, businesses and organizations to observe the day with appropriate celebration and activity. [2005, c. 8, §1 (NEW).]

§148. Community Giving Week

(As enacted by PL 2005, c. 20, §1 is REALLOCATED TO TITLE 1, SECTION 149)

SECTION HISTORY

2005, c. 8, §1 (NEW). 2005, c. 20, §1 (NEW). 2005, c. 397, §B2 (AFF). 2005, c. 397, §B1 (RAL).



1 §149. Community Giving Week (REALLOCATED FROM TITLE 1, SECTION 148)

(REALLOCATED FROM TITLE 1, SECTION 148)

The 3rd full week in November of each year is designated as Community Giving Week, and the Governor shall issue annually a proclamation inviting and urging people of the State to observe this week in suitable places with appropriate activity. [2005, c. 397, Pt. B, §2 (AFF); 2005, c. 397, Pt. B, §1 (RAL).]

SECTION HISTORY

2005, c. 397, §B2 (AFF). 2005, c. 397, §B1 (RAL).



1 §150. Cancer Awareness Week

The Governor shall annually issue a proclamation setting aside November 1st to November 7th each year as Cancer Awareness Week and November 1st as Lung Cancer Awareness Day. The proclamation must invite and urge citizens, health agencies, schools and other suitable organizations and groups to observe this week through appropriate activities. [2007, c. 27, §1 (NEW).]

§150. Missing Persons Day

(As enacted by PL 2007, c. 28, §1 is REALLOCATED TO TITLE 1, SECTION 150-B)

SECTION HISTORY

2007, c. 27, §1 (NEW). 2007, c. 28, §1 (NEW). 2007, c. 695, Pt. A, §1 (RAL).



1 §150-A. Cold War Victory Day

In recognition of the long and costly struggle of the Cold War, from the end of World War II to the fall of the Union of Soviet Socialist Republics, the State designates the first day of May as Cold War Victory Day. The Governor shall annually issue a proclamation urging citizens, businesses and organizations to observe the day with appropriate activity to celebrate democracy's victory. [2007, c. 330, §1 (NEW).]

SECTION HISTORY

2007, c. 330, §1 (NEW).



1 §150-B. Missing Persons Day (REALLOCATED FROM TITLE 1, SECTION 150)

(REALLOCATED FROM TITLE 1, SECTION 150)

The Governor shall annually issue a proclamation establishing May 25th as Missing Persons Day. The proclamation must invite and urge citizens, law enforcement agencies, family service agencies and other suitable organizations and groups to observe this day through appropriate activities. [2007, c. 695, Pt. A, §1 (RAL).]

SECTION HISTORY

2007, c. 695, Pt. A, §1 (RAL).



1 §150-C. Native American Veterans Day

The Governor annually shall issue a proclamation designating June 21st as Native American Veterans Day in remembrance of the courage and dedicated service of Native American members of the United States Armed Forces, and the Governor shall urge the people of the State to observe this day in suitable places and with appropriate ceremony and activity. [2009, c. 51, §1 (NEW).]

SECTION HISTORY

2009, c. 51, §1 (NEW).



1 §150-D. Wyeth Day

The Governor shall annually issue a proclamation designating July 12th of each year as Wyeth Day in recognition of the birthday of Andrew Wyeth, one of America's great artists. The observance is created to honor Andrew Wyeth, who had long and lasting ties with this State, and his family and their strong contributions to the State's artistic and cultural heritage and is meant to coincide with appropriate commemorative activities throughout the State. The Department of Education shall make appropriate information available to the people and the schools within the limits of its budget. [2009, c. 210, §1 (NEW).]

SECTION HISTORY

2009, c. 210, §1 (NEW).



1 §150-E. Lyme Disease Awareness Month

The month of May of each year is designated as Lyme Disease Awareness Month, and the Governor shall annually issue a proclamation inviting and urging the people of the State to observe the month through appropriate activities. During the month, the Department of Health and Human Services, Maine Center for Disease Control and Prevention shall make information available to the public to improve education and awareness about the prevention, diagnosis and treatment of Lyme disease that is consistent with the recommendations of the United States Department of Health and Human Services. [2009, c. 494, §1 (NEW).]

SECTION HISTORY

2009, c. 494, §1 (NEW).



1 §150-F. Governor William King Day

The Governor shall annually issue a proclamation indicating March 16th of each year as Governor William King Day in honor of the first Governor of Maine, a proponent of statehood for Maine. [2011, c. 17, §1 (NEW).]

§150-F. Juneteenth Independence Day

(As enacted by PL 2011, c. 53, §1 is REALLOCATED TO TITLE 1, SECTION 150-H)

SECTION HISTORY

RR 2011, c. 1, §1 (RAL). 2011, c. 17, §1 (NEW). 2011, c. 53, §1 (NEW).



1 §150-G. Vietnam War Remembrance Day

In recognition of the service and sacrifice of those veterans of the United States Armed Forces who served during the Vietnam War, the State designates March 30th of each year as Vietnam War Remembrance Day. The Governor shall annually issue a proclamation urging the people of the State to observe the day with appropriate celebration and activity. [2011, c. 92, §1 (NEW).]

SECTION HISTORY

2011, c. 92, §1 (NEW).



1 §150-H. Juneteenth Independence Day (REALLOCATED FROM TITLE 1, SECTION 150-F)

(REALLOCATED FROM TITLE 1, SECTION 150-F)

The Governor shall annually issue a proclamation designating the 3rd Saturday in June as Juneteenth Independence Day to commemorate the day freedom was proclaimed to all slaves in the South by Union General Gordon Granger in 1865, 2 1/2 years after the Emancipation Proclamation was signed. [RR 2011, c. 1, §1 (RAL).]

SECTION HISTORY

RR 2011, c. 1, §1 (RAL).



1 §150-I. Maine Korean War Veteran Recognition Day

In recognition of the service and contributions of those veterans of the United States Armed Forces who served during the Korean War, the State designates July 27th of each year as Maine Korean War Veteran Recognition Day. The Governor shall annually issue a proclamation urging the people of the State to observe the day with appropriate celebration and activity. [2013, c. 26, §1 (NEW).]

SECTION HISTORY

2013, c. 26, §1 (NEW).



1 §150-J. Invite Your Maine Legislator to School Month

January is designated Invite Your Maine Legislator to School Month, and the Governor shall annually issue a proclamation inviting and urging teachers, school administrators and Legislators to observe this month through appropriate activities, including inviting Legislators to visit school classrooms to meet with teachers, school administrators and students in order to promote increased knowledge among Legislators of the prekindergarten to grade 12 public education programs provided to students in their legislative districts. [2013, c. 103, §1 (NEW).]

Within available resources, the Department of Education shall make appropriate information available to teachers, school administrators and students through the department's publicly accessible website. [2013, c. 103, §1 (NEW).]

§150-J. Maine Seniors Day (As enacted by PL 2013, c. 143, §1 is REALLOCATED TO TITLE 1, SECTION 150-K)

SECTION HISTORY

RR 2013, c. 1, §1 (RAL). 2013, c. 103, §1 (NEW). 2013, c. 143, §1 (NEW).



1 §150-K. Maine Seniors Day (REALLOCATED FROM TITLE 1, SECTION 150-J)

(REALLOCATED FROM TITLE 1, SECTION 150-J)

In recognition of the service and contributions of senior citizens in the State, and for those who continue to enhance the quality of life in the State with their values and experiences, the State designates the 2nd Saturday in September of each year as Maine Seniors Day. The Governor shall annually issue a proclamation urging the people of the State to observe the day with appropriate celebration and activity and encouraging businesses of the State to offer incentives for senior citizens to frequent their establishments. State agencies with promotional budgets may promote Maine Seniors Day prior to and on the 2nd Saturday in September. [RR 2013, c. 1, §1 (RAL).]

SECTION HISTORY

RR 2013, c. 1, §1 (RAL).






Chapter 7: TIME

1 §151. "Standard Time"

The standard time for the State is the time as determined by 15 United States Code, Sections 260 to 267.

SECTION HISTORY

1979, c. 541, §A1 (AMD). 1987, c. 769, §B1 (AMD). 2007, c. 129, §1 (RPR).






Chapter 9: SEAL, MOTTO, EMBLEMS AND FLAGS

Subchapter 1: GENERAL PROVISIONS

1 §201. State seal

The seal of the State shall be a shield, argent, charged with a pine tree (Americana, quinis ex uno folliculo setis) with a moose deer (cervus alces), at the foot of it, recumbent; supporters: on dexter side, a husbandman, resting on a scythe; on sinister side, a seaman, resting on an anchor.

In the foreground, representing sea and land, and under the shield, shall be the name of the State in large Roman capitals, to wit:

MAINE.

The whole shall be surrounded by a crest, the North Star. The motto, in small Roman capitals, shall be in a label interposed between the shield and crest, viz.:--DIRIGO.



1 §202. Removal, injury, neglect or refusal to deliver up state seal

Whoever intentionally removes the seal of the State of Maine from the office or custody of the Secretary of State at Augusta, or intentionally secretes, defaces, injures or destroys it, or, having the same in his possession or under his control, intentionally neglects or refuses to deliver it to the Secretary of State upon demand therefor, shall be guilty of a Class C crime. [1977, c. 696, §3 (RPR).]

SECTION HISTORY

1977, c. 696, §3 (RPR).



1 §203. Use of state seal in any place but office of Secretary of State

Whoever intentionally uses the seal of the State of Maine, or takes any impression therefrom, for any purpose, in any other place than the office of the Secretary of State at Augusta, or intentionally issues, or receives and acts under any commission, record, document, parchment, instrument or paper bearing the impression of the seal, knowing the same has not been sealed in the office of the Secretary of State at Augusta, shall be guilty of a Class D crime. [1977, c. 696, §4 (RPR).]

SECTION HISTORY

1977, c. 696, §4 (RPR).



1 §204. Use of state seal for commercial purposes

No imitation, imprint, representation, facsimile or copy of the seal of the State of Maine shall be used or displayed for commercial purposes by any person, firm or corporation, except by written permission of the Governor. Any person may sell flags containing the state seal or a facsimile of the state seal. Whoever violates any of the provisions of this section shall be guilty of a Class E crime. [1977, c. 696, §5 (AMD).]

SECTION HISTORY

1977, c. 696, §5 (AMD).



1 §205. State motto

The state motto shall be "Dirigo" (I direct or I guide).



1 §206. State flag

The flag to be known as the official flag of the State shall be of blue, of the same color as the blue field in the flag of the United States, and of the following dimensions and designs; to wit, the length or height of the staff to be 9 feet, including brass spearhead and ferrule; the fly of said flag to be 5 feet 6 inches, and to be 4 feet 4 inches on the staff; in the center of the flag there shall be embroidered in silk on both sides of the flag the coat of arms of the State, in proportionate size; the edges to be trimmed with knotted fringe of yellow silk, 2 1/2 inches wide; a cord, with tassels, to be attached to the staff at the spearhead, to be 8 feet 6 inches long and composed of white and blue silk strands. A flag made in accordance with the description given in this section shall be kept in the office of the Adjutant General as a model.



1 §206-A. Prisoner of war - missing in action flag

1. Required. The prisoner of war - missing in action flag must be flown in the following places until all those individuals designated as prisoners of war or missing in action are released or accounted for:

A. Above the State House; [2005, c. 658, §1 (AMD).]

B. At each National Guard facility; and [2005, c. 658, §1 (AMD).]

C. At each courthouse owned by the State on Former Prisoner of War Recognition Day as designated by section 131 and the following national holidays:

(1) Armed Forces Day, the 3rd Saturday in May;

(2) Memorial Day, the last Monday in May;

(3) Flag Day, June 14th;

(4) Independence Day, July 4th;

(5) National POW/MIA Recognition Day, the 3rd Friday in September; and

(6) Veterans Day, November 11th. [2005, c. 658, §1 (NEW).]

[ 2005, c. 658, §1 (AMD) .]

2. Optional. A municipality may display the prisoner of war - missing in action flag on a flag pole located at the main office building of the municipality whenever the flag of the United States is flown. A courthouse owned by the State may display the prisoner of war - missing in action flag on any day in addition to those required by subsection 1.

[ 2005, c. 658, §1 (AMD) .]

SECTION HISTORY

1999, c. 302, §2 (NEW). 2005, c. 658, §1 (AMD).



1 §207. Merchant and marine flag

The flag to be known as the merchant and marine flag of the State shall be of white, at the top of which in blue letters shall be the motto "Dirigo"; beneath the motto shall be the representation of a pine tree in green color, the trunk of which shall be entwined with the representation of an anchor in blue color; beneath the tree and anchor shall be the name "Maine" in blue color.



1 §208. State tree

The official tree of the State shall be the white pine tree.



1 §209. State bird

The state bird shall be the chickadee.



1 §210. State song

The official song of the State shall be the song entitled "State of Maine Song," words and music by Roger Vinton Snow.



1 §210-A. State march

The official march of the State is the march entitled "The Dirigo March," written by Leo Pepin. [2011, c. 536, §1 (NEW).]

SECTION HISTORY

2011, c. 536, §1 (NEW).



1 §211. State flower

The floral emblem for the State, in the national garland of flowers, shall be the pine cone and tassel.



1 §212. State fish

The state fish shall be the landlocked salmon (Salmo salar Sebago). [1969, c. 31, (NEW).]

SECTION HISTORY

1969, c. 31, (NEW).



1 §212-A. State heritage fish

1. Eastern Brook Trout. The eastern brook trout, Salvelinus fontinalis, is a state heritage fish.

[ 2007, c. 21, §1 (NEW) .]

2. Arctic Charr. The subspecies of the arctic charr, Salvelinus alpinus oquassa, also known as blueback charr, is a state heritage fish.

[ 2007, c. 21, §1 (NEW) .]

SECTION HISTORY

2005, c. 180, §1 (NEW). 2007, c. 21, §1 (RPR).



1 §213. Official mineral

Tourmaline shall be designated as the official mineral for the State of Maine. [1971, c. 50, (NEW).]

SECTION HISTORY

1971, c. 50, (NEW).



1 §214. State insect

The honeybee shall be designated as the official insect for the State of Maine. [1975, c. 271, (NEW).]

SECTION HISTORY

1975, c. 271, (NEW).



1 §215. State animal

The state animal shall be the moose. [1979, c. 234, (NEW).]

SECTION HISTORY

1979, c. 234, (NEW).



1 §216. State fossil

"Pertica quadrifaria" shall be designated as the official fossil of the State of Maine. [1985, c. 737, Pt. A, §3 (RPR).]

SECTION HISTORY

1985, c. 22, (NEW). 1985, c. 73, (NEW). 1985, c. 737, §A3 (RPR).



1 §217. State cat

The state cat shall be the Maine coon cat. [1985, c. 737, Pt. A, §4 (NEW).]

SECTION HISTORY

1985, c. 737, §A4 (NEW).



1 §218. State vessel

The schooner "Bowdoin" shall be the official state vessel. [1987, c. 703, §1 (NEW).]

SECTION HISTORY

1987, c. 703, §1 (NEW).



1 §219. State berry

The wild blueberry (vaccinium angustifolium, aiton) is the official state berry. [1991, c. 218, (NEW).]

SECTION HISTORY

RR 1991, c. 2, §1 (COR). 1991, c. 218, (NEW). 1991, c. 279, §2 (NEW).



1 §220. Official state language of the deaf community

American sign language is the official state language of the deaf community. [1991, c. 279, §2 (NEW).]

SECTION HISTORY

RR 1991, c. 2, §1 (RNU). 1991, c. 279, §2 (NEW).



1 §221. State herb

The herb wintergreen (gaultheria procumbens) is the official state herb. [1999, c. 27, §1 (NEW).]

SECTION HISTORY

1999, c. 27, §1 (NEW).



1 §222. State soil

The Chesuncook soil series, a coarse-loamy, mixed, frigid, Typic Haplorthod, is the official state soil. [1999, c. 70, §1 (NEW).]

SECTION HISTORY

1999, c. 70, §1 (NEW).



1 §223. No enhanced protection

Designation as a state symbol under this subchapter does not confer enhanced protection under the environmental laws or any other applicable laws. [1999, c. 70, §1 (NEW).]

SECTION HISTORY

1999, c. 70, §1 (NEW).



1 §224. State soft drink

Moxie, a registered trademarked soft drink invented by Maine-born Dr. Augustin Thompson of Union that symbolizes spirit and courage, is the official state soft drink. [2005, c. 136, §1 (NEW).]

SECTION HISTORY

2005, c. 136, §1 (NEW).



1 §225. State treat

The whoopie pie, a baked good made of 2 cakes with a creamy frosting between them, is the official state treat. [2011, c. 29, §1 (NEW).]

SECTION HISTORY

2011, c. 29, §1 (NEW).



1 §226. State dessert

Blueberry pie, made with wild Maine blueberries, is the official state dessert. [2011, c. 29, §2 (NEW).]

SECTION HISTORY

2011, c. 29, §2 (NEW).



1 §227. State military history museum

The museum operated by the Maine Military Historical Society, or a successor organization, is the official state military history museum under the Department of Defense, Veterans and Emergency Management, Military Bureau and is known as the Maine Armed Forces Museum. [2013, c. 463, §1 (NEW).]

SECTION HISTORY

2013, c. 463, §1 (NEW).






Subchapter 2: UNIFORM FLAG LAW

1 §251. Short title

This subchapter may be cited as the "Uniform Flag Law."



1 §252. Definitions

The words "flag," "standard," "color," "ensign" or "shield," as used in this subchapter, shall include any flag, standard, color, ensign or shield, or copy, picture or representation thereof, made of any substance or represented or produced thereon, and of any size, evidently purporting to be such flag, standard, color, ensign or shield of the United States or of this State, or a copy, picture or representation thereof.



1 §252-A. Display

The United States flag and State of Maine flag may be flown at half staff only at such times as specified by the President of the United States or the Governor of the State of Maine. [2001, c. 162, §1 (AMD).]

When the Governor considers it appropriate, the Governor may authorize the United States flag and the State of Maine flag to be flown at half staff throughout a political subdivision or a specified location or locations. [2001, c. 162, §1 (NEW).]

Any United States flag, except those flags having a historical significance, when being displayed must be in good condition at all times, not tattered, not torn and not discolored. [2001, c. 162, §1 (AMD).]

SECTION HISTORY

1973, c. 262, §1 (NEW). 1977, c. 696, §6 (AMD). 2001, c. 162, §1 (AMD).



1 §253. Desecration

No person shall, in any manner, for exhibition or display:

1. Markings. Place or cause to be placed any word, figure, mark, picture, design, drawing or advertisement of any nature upon any flag, standard, color, ensign or shield of the United States or of this State, or authorized by any law of the United States or of this State; or

2. Expose to public view. Expose to public view any such flag, standard, color, ensign or shield upon which shall have been printed, painted or otherwise produced, or to which shall have been attached, appended, affixed or annexed any such word, figure, mark, picture, design, drawing or advertisement; or

3. Merchandise. Expose to public view for sale, manufacture or otherwise, or to sell, give or have in possession for sale, for gift or for use for any purpose, any substance, being an article of merchandise, or receptacle, or thing for holding or carrying merchandise, upon or to which shall have been produced or attached any such flag, standard, color, ensign or shield, in order to advertise, call attention to, decorate, mark or distinguish such article or substance.

Any violation of this section shall be a civil violation for which a forfeiture not to exceed $50 may be adjudged. [1977, c. 696, §7 (RPR).]

SECTION HISTORY

1977, c. 696, §7 (AMD).



1 §254. Mutilation

No person shall publicly or openly mutilate, deface, defile, defy, trample upon, or by word or act cast contempt upon any such flag, standard, color, ensign or shield. [1973, c. 262, §2 (AMD).]

Any violation of this section shall be a Class E crime. [1977, c. 696, §8 (RPR).]

SECTION HISTORY

1973, c. 262, §2 (AMD). 1977, c. 696, §8 (AMD).



1 §255. Exceptions

This subchapter shall not apply to any act permitted by the statutes of the United States or of this State, or by the United States Army and Navy regulations, nor shall they apply to any printed or written document or production, stationery, ornament, picture or jewelry whereon shall be depicted said flag, standard, color, ensign or shield with no design or words thereon and disconnected with any advertisement.



1 §256. Interpretation

This subchapter shall be so construed as to effectuate their general purpose and to make uniform the laws of the states which enact them.









Chapter 11: ACTS, RESOLVES AND CONSTITUTIONAL AMENDMENTS

Subchapter 1: ACTS AND RESOLVES

1 §301. Notice of approval of public Acts

When a public Act is approved by the Governor, the Secretary of State shall give written notice thereof to the presiding officers of the Senate and House of Representatives, describing it by its title, and the date of its approval, which shall be entered on the journal of each House.



1 §302. Construction and effect of repealing and amending Acts

The repeal of an Act, resolve or municipal ordinance passed after the 4th day of March, 1870 does not revive any statute or ordinance in force before the Act, resolve or ordinance took effect. The repeal or amendment of an Act or ordinance does not affect any punishment, penalty or forfeiture incurred before the repeal or amendment takes effect, or any action or proceeding pending at the time of the repeal or amendment, for an offense committed or for recovery of a penalty or forfeiture incurred under the Act or ordinance repealed or amended. Actions and proceedings pending at the time of the passage, amendment or repeal of an Act or ordinance are not affected thereby. For the purposes of this section, a proceeding shall include but not be limited to petitions or applications for licenses or permits required by law at the time of their filing. For the purposes of this section and regardless of any other action taken by the reviewing authority, an application for a license or permit required by law at the time of its filing shall be considered to be a pending proceeding when the reviewing authority has conducted at least one substantive review of the application and not before. For the purposes of this section, a substantive review of an application for a license or permit required by law at the time of application shall consist of a review of that application to determine whether it complies with the review criteria and other applicable requirements of law. [1987, c. 766, §1 (AMD).]

SECTION HISTORY

1967, c. 10, (AMD). 1973, c. 146, (RPR). 1987, c. 766, §1 (AMD).






Subchapter 2: CONSTITUTIONAL AMENDMENTS

1 §351. Effective date

Unless otherwise provided in the resolution submitting it, every constitutional amendment shall take effect and become part of the Constitution, on the first Wednesday of January following its adoption by the people. [1973, c. 625, §2 (AMD).]

SECTION HISTORY

1973, c. 625, §2 (AMD).



1 §352. Proclamation and publication

Within 30 days after it appears that a constitutional amendment has been adopted, the Governor shall make proclamation thereof, and the Secretary of State shall forthwith cause such proclamation to be published in the state paper, and it shall be included in the next volume of Acts and resolves.



1 §353. Explanation of proposed amendments and statewide referenda

With the assistance of the Secretary of State, the Attorney General shall prepare a brief explanatory statement that must fairly describe the intent and content and what a "yes" vote favors and a "no" vote opposes for each direct initiative, bond issue, constitutional resolution or statewide referendum that may be presented to the people. The Office of Fiscal and Program Review shall prepare an estimate of the fiscal impact on state revenues, appropriations and allocations of each measure that may appear on the ballot, within the following time frames: for a direct initiative, within 15 business days after the applicant has given consent to the Secretary of State for the final language of the proposed law; and for a statewide referendum, bond issue or constitutional resolution, within 30 days after adjournment of the legislative session in which the measure was passed. The fiscal impact estimate must summarize the aggregate impact that the constitutional resolution, statewide referendum, direct initiative or bond issue will have on the General Fund, the Highway Fund, Other Special Revenue Funds and the amounts distributed by the State to local units of government. [2011, c. 342, §1 (AMD).]

SECTION HISTORY

1973, c. 625, §3 (AMD). 1979, c. 534, §1 (AMD). 1979, c. 541, §A2 (AMD). 1979, c. 663, §1 (AMD). 1991, c. 837, §A1 (AMD). 2005, c. 316, §1 (AMD). 2007, c. 695, Pt. A, §2 (AMD). 2009, c. 341, §1 (AMD). 2009, c. 462, Pt. D, §1 (AMD). 2009, c. 538, §1 (AMD). 2011, c. 342, §1 (AMD).



1 §354. Public comment on proposed amendments and statewide referenda; rules; fees

The Secretary of State shall adopt rules regarding the publication of public comment by proponents and opponents of direct initiatives, bond issues, constitutional resolutions or statewide referenda. These rules must include, but are not limited to, a word limit, the labeling of public comment as supporting or opposing a measure and the identification of the person or persons responsible for the comment. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. Beginning with the November 2006 election and every election thereafter, the Secretary of State shall publish the public comment, along with the explanatory statement and fiscal estimate required under section 353, on a publicly accessible site on the Internet and in pamphlets distributed to the municipalities of the State. A person filing a public comment for publication shall pay a fee of $500 to the Secretary of State. Fees collected pursuant to this section must be deposited in the Public Comment Publication Fund established under Title 5, section 90-D. [2011, c. 342, §2 (AMD).]

SECTION HISTORY

2005, c. 316, §2 (NEW). 2011, c. 342, §2 (AMD).






Subchapter 3: REVISED STATUTES

1 §361. Positive law

The Legislature declares that the Maine Revised Statutes and the Maine Revised Statutes Annotated are identical as to the text of the law. Since the text of the revision has been enacted by the Legislature, it is positive law. [1965, c. 425, §1 (NEW).]

SECTION HISTORY

1965, c. 425, §1 (NEW).



1 §362. Supplements as part of Revised Statutes

The laws contained in any current pocket parts or supplements to the Revised Statutes, printed and published hereafter under contract or otherwise as may be authorized by law, shall constitute, prima facie, a part of the Revised Statutes if such laws, as so contained, purport to represent reproduction of statutory amendments of the Revised Statutes, as stated in accompanying notes thereto and are so certified by the Secretary of State. If any such pocket parts or supplements are printed and published on a cumulative basis, then only such laws contained in the latest publication thereof shall constitute, prima facie, a part of the Revised Statutes. [1965, c. 425, §1 (NEW).]

SECTION HISTORY

1965, c. 425, §1 (NEW).



1 §363. Secretary of State

To entitle any copy of a law published in the Revised Statutes of 1964 to be read in evidence, there shall be contained in the same book a printed certificate of the Secretary of State that such copy is a correct transcript of the text of the original laws. A facsimile of the signature of the Secretary of State imprinted by or at his direction upon such certificate shall have the same validity as his written signature. [1965, c. 425, §1 (NEW).]

SECTION HISTORY

1965, c. 425, §1 (NEW).









Chapter 13: PUBLIC RECORDS AND PROCEEDINGS

Subchapter 1: FREEDOM OF ACCESS

1 §400. Short title

This subchapter may be known and cited as "the Freedom of Access Act." [2011, c. 662, §1 (NEW).]

SECTION HISTORY

2011, c. 662, §1 (NEW).



1 §401. Declaration of public policy; rules of construction

The Legislature finds and declares that public proceedings exist to aid in the conduct of the people's business. It is the intent of the Legislature that their actions be taken openly and that the records of their actions be open to public inspection and their deliberations be conducted openly. It is further the intent of the Legislature that clandestine meetings, conferences or meetings held on private property without proper notice and ample opportunity for attendance by the public not be used to defeat the purposes of this subchapter. [1975, c. 758, (RPR).]

This subchapter does not prohibit communications outside of public proceedings between members of a public body unless those communications are used to defeat the purposes of this subchapter. [2011, c. 320, Pt. B, §1 (NEW).]

This subchapter shall be liberally construed and applied to promote its underlying purposes and policies as contained in the declaration of legislative intent. [1975, c. 758, (RPR).]

SECTION HISTORY

1975, c. 483, §1 (AMD). 1975, c. 758, (RPR). 2011, c. 320, Pt. B, §1 (AMD).



1 §402. Definitions

1. Conditional approval. Approval of an application or granting of a license, certificate or any other type of permit upon conditions not otherwise specifically required by the statute, ordinance or regulation pursuant to which the approval or granting is issued.

[ 1975, c. 758, (NEW) .]

1-A. Legislative subcommittee. "Legislative subcommittee" means 3 or more Legislators from a legislative committee appointed for the purpose of conducting legislative business on behalf of the committee.

[ 1991, c. 773, §1 (NEW) .]

2. Public proceedings. The term "public proceedings" as used in this subchapter means the transactions of any functions affecting any or all citizens of the State by any of the following:

A. The Legislature of Maine and its committees and subcommittees; [1975, c. 758, (NEW).]

B. Any board or commission of any state agency or authority, the Board of Trustees of the University of Maine System and any of its committees and subcommittees, the Board of Trustees of the Maine Maritime Academy and any of its committees and subcommittees, the Board of Trustees of the Maine Community College System and any of its committees and subcommittees; [1989, c. 358, §1 (AMD); 1989, c. 443, §1 (AMD); 1989, c. 878, Pt. A, §1 (RPR); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

C. Any board, commission, agency or authority of any county, municipality, school district or any regional or other political or administrative subdivision; [1991, c. 848, §1 (AMD).]

D. The full membership meetings of any association, the membership of which is composed exclusively of counties, municipalities, school administrative units or other political or administrative subdivisions; of boards, commissions, agencies or authorities of any such subdivisions; or of any combination of any of these entities; [1995, c. 608, §1 (AMD).]

E. The board of directors of a nonprofit, nonstock private corporation that provides statewide noncommercial public broadcasting services and any of its committees and subcommittees; [2009, c. 334, §1 (AMD).]

F. Any advisory organization, including any authority, board, commission, committee, council, task force or similar organization of an advisory nature, established, authorized or organized by law or resolve or by Executive Order issued by the Governor and not otherwise covered by this subsection, unless the law, resolve or Executive Order establishing, authorizing or organizing the advisory organization specifically exempts the organization from the application of this subchapter; and [2009, c. 334, §2 (AMD).]

G. The committee meetings, subcommittee meetings and full membership meetings of any association that:

(1) Promotes, organizes or regulates statewide interscholastic activities in public schools or in both public and private schools; and

(2) Receives its funding from the public and private school members, either through membership dues or fees collected from those schools based on the number of participants of those schools in interscholastic activities.

This paragraph applies to only those meetings pertaining to interscholastic sports and does not apply to any meeting or any portion of any meeting the subject of which is limited to personnel issues, allegations of interscholastic athletic rule violations by member schools, administrators, coaches or student athletes or the eligibility of an individual student athlete or coach. [2009, c. 334, §3 (NEW).]

[ 2009, c. 334, §§1-3 (AMD) .]

3. Public records. The term "public records" means any written, printed or graphic matter or any mechanical or electronic data compilation from which information can be obtained, directly or after translation into a form susceptible of visual or aural comprehension, that is in the possession or custody of an agency or public official of this State or any of its political subdivisions, or is in the possession or custody of an association, the membership of which is composed exclusively of one or more of any of these entities, and has been received or prepared for use in connection with the transaction of public or governmental business or contains information relating to the transaction of public or governmental business, except:

A. Records that have been designated confidential by statute; [1975, c. 758, (NEW).]

B. Records that would be within the scope of a privilege against discovery or use as evidence recognized by the courts of this State in civil or criminal trials if the records or inspection thereof were sought in the course of a court proceeding; [1975, c. 758, (NEW).]

C. Legislative papers and reports until signed and publicly distributed in accordance with legislative rules, and records, working papers, drafts and interoffice and intraoffice memoranda used or maintained by any Legislator, legislative agency or legislative employee to prepare proposed Senate or House papers or reports for consideration by the Legislature or any of its committees during the legislative session or sessions in which the papers or reports are prepared or considered or to which the paper or report is carried over; [1991, c. 773, §2 (AMD).]

C-1. Information contained in a communication between a constituent and an elected official if the information:

(1) Is of a personal nature, consisting of:

(a) An individual's medical information of any kind, including information pertaining to diagnosis or treatment of mental or emotional disorders;

(b) Credit or financial information;

(c) Information pertaining to the personal history, general character or conduct of the constituent or any member of the constituent's immediate family;

(d) Complaints, charges of misconduct, replies to complaints or charges of misconduct or memoranda or other materials pertaining to disciplinary action; or

(e) An individual's social security number; or

(2) Would be confidential if it were in the possession of another public agency or official; [2011, c. 264, §1 (NEW).]

D. Material prepared for and used specifically and exclusively in preparation for negotiations, including the development of bargaining proposals to be made and the analysis of proposals received, by a public employer in collective bargaining with its employees and their designated representatives; [1989, c. 358, §4 (AMD).]

E. Records, working papers, interoffice and intraoffice memoranda used by or prepared for faculty and administrative committees of the Maine Maritime Academy, the Maine Community College System and the University of Maine System. The provisions of this paragraph do not apply to the boards of trustees and the committees and subcommittees of those boards, which are referred to in subsection 2, paragraph B; [1989, c. 358, §4 (AMD); 1989, c. 443, §2 (AMD); 1989, c. 878, Pt. A, §2 (RPR); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

F. Records that would be confidential if they were in the possession or custody of an agency or public official of the State or any of its political or administrative subdivisions are confidential if those records are in the possession of an association, the membership of which is composed exclusively of one or more political or administrative subdivisions of the State; of boards, commissions, agencies or authorities of any such subdivisions; or of any combination of any of these entities; [1991, c. 448, §1 (AMD).]

G. Materials related to the development of positions on legislation or materials that are related to insurance or insurance-like protection or services which are in the possession of an association, the membership of which is composed exclusively of one or more political or administrative subdivisions of the State; of boards, commissions, agencies or authorities of any such subdivisions; or of any combination of any of these entities; [1991, c. 448, §1 (AMD).]

H. Medical records and reports of municipal ambulance and rescue units and other emergency medical service units, except that such records and reports must be available upon request to law enforcement officers investigating criminal conduct; [1995, c. 608, §4 (AMD).]

I. Juvenile records and reports of municipal fire departments regarding the investigation and family background of a juvenile fire setter; [1999, c. 96, §1 (AMD).]

J. Working papers, including records, drafts and interoffice and intraoffice memoranda, used or maintained by any advisory organization covered by subsection 2, paragraph F, or any member or staff of that organization during the existence of the advisory organization. Working papers are public records if distributed by a member or in a public meeting of the advisory organization; [2001, c. 675, §1 (AMD).]

K. Personally identifying information concerning minors that is obtained or maintained by a municipality in providing recreational or nonmandatory educational programs or services, if the municipality has enacted an ordinance that specifies the circumstances in which the information will be withheld from disclosure. This paragraph does not apply to records governed by Title 20-A, section 6001 and does not supersede Title 20-A, section 6001-A; [2003, c. 392, §1 (AMD).]

L. Records describing security plans, security procedures or risk assessments prepared specifically for the purpose of preventing or preparing for acts of terrorism, but only to the extent that release of information contained in the record could reasonably be expected to jeopardize the physical safety of government personnel or the public. Information contained in records covered by this paragraph may be disclosed to the Legislature or, in the case of a political or administrative subdivision, to municipal officials or board members under conditions that protect the information from further disclosure. For purposes of this paragraph, "terrorism" means conduct that is designed to cause serious bodily injury or substantial risk of bodily injury to multiple persons, substantial damage to multiple structures whether occupied or unoccupied or substantial physical damage sufficient to disrupt the normal functioning of a critical infrastructure; [2003, c. 614, §1 (AMD).]

M. Records or information describing the architecture, design, access authentication, encryption or security of information technology infrastructure, systems and software. Records or information covered by this paragraph may be disclosed to the Legislature or, in the case of a political or administrative subdivision, to municipal officials or board members under conditions that protect the information from further disclosure; [2011, c. 662, §2 (AMD).]

N. Social security numbers; [2011, c. 320, Pt. E, §1 (AMD).]

O. Personal contact information concerning public employees, except when that information is public pursuant to other law. For the purposes of this paragraph:

(1) "Personal contact information" means home address, home telephone number, home facsimile number, home e-mail address and personal cellular telephone number and personal pager number; and

(2) "Public employee" means an employee as defined in Title 14, section 8102, subsection 1, except that "public employee" does not include elected officials; [RR 2009, c. 1, §1 (COR).]

P. Geographic information regarding recreational trails that are located on private land that are authorized voluntarily as such by the landowner with no public deed or guaranteed right of public access, unless the landowner authorizes the release of the information; [2011, c. 149, §1 (AMD).]

(Paragraph P as enacted by PL 2009, c. 339, §3 is REALLOCATED TO TITLE 1, SECTION 402, SUBSECTION 3, PARAGRAPH Q)

Q. (REALLOCATED FROM T. 1, §402, sub-§3, ¶P) Security plans, staffing plans, security procedures, architectural drawings or risk assessments prepared for emergency events that are prepared for or by or kept in the custody of the Department of Corrections or a county jail if there is a reasonable possibility that public release or inspection of the records would endanger the life or physical safety of any individual or disclose security plans and procedures not generally known by the general public. Information contained in records covered by this paragraph may be disclosed to state and county officials if necessary to carry out the duties of the officials, the Department of Corrections or members of the State Board of Corrections under conditions that protect the information from further disclosure; [2013, c. 339, §1 (AMD).]

R. Social security numbers in the possession of the Secretary of State; [2013, c. 518, §1 (AMD).]

S. E-mail addresses obtained by a political subdivision of the State for the sole purpose of disseminating noninteractive notifications, updates and cancellations that are issued from the political subdivision or its elected officers to an individual or individuals that request or regularly accept these noninteractive communications; and [2013, c. 518, §2 (AMD).]

T. Records describing research for the development of processing techniques for fisheries, aquaculture and seafood processing or the design and operation of a depuration plant in the possession of the Department of Marine Resources. [2013, c. 518, §3 (NEW).]

[ 2013, c. 518, §§1-3 (AMD) .]

3-A. Public records further defined. "Public records" also includes the following criminal justice agency records:

A. Records relating to prisoner furloughs to the extent they pertain to a prisoner's identity, public criminal history record information, as defined in Title 16, section 703, subsection 8, address of furlough and dates of furlough; [2013, c. 267, Pt. B, §1 (AMD).]

B. Records relating to out-of-state adult probationer or parolee supervision to the extent they pertain to a probationer's or parolee's identity, public criminal history record information, as defined in Title 16, section 703, subsection 8, address of residence and dates of supervision; and [2013, c. 267, Pt. B, §1 (AMD).]

C. Records to the extent they pertain to a prisoner's, adult probationer's or parolee's identity, public criminal history record information, as defined in Title 16, section 703, subsection 8, and current address or location, unless the Commissioner of Corrections determines that it would be detrimental to the welfare of a client to disclose the information. [2013, c. 267, Pt. B, §1 (AMD).]

[ 2013, c. 267, Pt. B, §1 (AMD) .]

4. Public records of interscholastic athletic organizations. Any records or minutes of meetings under subsection 2, paragraph G are public records.

[ 2009, c. 334, §4 (NEW) .]

5. Public access officer. "Public access officer" means the person designated pursuant to section 413, subsection 1.

[ 2011, c. 662, §3 (NEW) .]

6. Reasonable office hours. "Reasonable office hours" includes all regular office hours of an agency or official.

[ 2011, c. 662, §3 (NEW) .]

SECTION HISTORY

1973, c. 433, §1 (AMD). 1975, c. 243, (RPR). 1975, c. 483, §2 (AMD). 1975, c. 758, (RPR). 1977, c. 164, §§1,2 (AMD). 1977, c. 696, §9 (AMD). 1985, c. 695, §§1,2 (AMD). 1985, c. 779, §§1,2 (AMD). 1987, c. 20, §1 (AMD). 1987, c. 402, §A1 (AMD). 1987, c. 477, §1 (AMD). 1989, c. 358, §§1-4 (AMD). 1989, c. 443, §§1,2 (AMD). 1989, c. 878, §§A1,2 (AMD). 1991, c. 448, §§1,2 (AMD). 1991, c. 773, §§1,2 (AMD). 1991, c. 848, §1 (AMD). 1995, c. 608, §§1-5 (AMD). 1997, c. 714, §1 (AMD). 1999, c. 96, §§1-3 (AMD). 2001, c. 477, §1 (AMD). 2001, c. 675, §§1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 392, §§1-3 (AMD). 2003, c. 614, §§1-3 (AMD). 2005, c. 381, §§1-3 (AMD). 2007, c. 597, §1 (AMD). RR 2009, c. 1, §§1-3 (COR). 2009, c. 176, §§1-3 (AMD). 2009, c. 334, §§1-4 (AMD). 2009, c. 339, §§1-3 (AMD). 2011, c. 149, §§1-3 (AMD). 2011, c. 264, §1 (AMD). 2011, c. 320, Pt. E, §1 (AMD). 2011, c. 662, §§2, 3 (AMD). 2013, c. 267, Pt. B, §1 (AMD). 2013, c. 339, §§1-3 (AMD). 2013, c. 518, §§1-3 (AMD).



1 §402-A. Public records defined (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 483, §3 (NEW). 1975, c. 623, §1 (RPR). 1975, c. 758, (RP).



1 §403. Meetings to be open to public; record of meetings

1. Proceedings open to public. Except as otherwise provided by statute or by section 405, all public proceedings must be open to the public and any person must be permitted to attend a public proceeding.

[ 2011, c. 320, Pt. C, §1 (NEW) .]

2. Record of public proceedings. Unless otherwise provided by law, a record of each public proceeding for which notice is required under section 406 must be made within a reasonable period of time after the proceeding and must be open to public inspection. At a minimum, the record must include:

A. The date, time and place of the public proceeding; [2011, c. 320, Pt. C, §1 (NEW).]

B. The members of the body holding the public proceeding recorded as either present or absent; and [2011, c. 320, Pt. C, §1 (NEW).]

C. All motions and votes taken, by individual member, if there is a roll call. [2011, c. 320, Pt. C, §1 (NEW).]

[ 2011, c. 320, Pt. C, §1 (NEW) .]

3. Audio or video recording. An audio, video or other electronic recording of a public proceeding satisfies the requirements of subsection 2.

[ 2011, c. 320, Pt. C, §1 (NEW) .]

4. Maintenance of record. Record management requirements and retention schedules adopted under Title 5, chapter 6 apply to records required under this section.

[ 2011, c. 320, Pt. C, §1 (NEW) .]

5. Validity of action. The validity of any action taken in a public proceeding is not affected by the failure to make or maintain a record as required by this section.

[ 2011, c. 320, Pt. C, §1 (NEW) .]

6. Advisory bodies exempt from record requirements. Subsection 2 does not apply to advisory bodies that make recommendations but have no decision-making authority.

[ 2011, c. 320, Pt. C, §1 (NEW) .]

SECTION HISTORY

1969, c. 293, (AMD). 1975, c. 422, §1 (AMD). 1975, c. 758, (RPR). 2009, c. 240, §1 (AMD). 2011, c. 320, Pt. C, §1 (RPR).



1 §404. Recorded or live broadcasts authorized

In order to facilitate the public policy so declared by the Legislature of opening the public's business to public scrutiny, all persons shall be entitled to attend public proceedings and to make written, taped or filmed records of the proceedings, or to live broadcast the same, provided the writing, taping, filming or broadcasting does not interfere with the orderly conduct of proceedings. The body or agency holding the public proceedings may make reasonable rules and regulations governing these activities, so long as these rules or regulations do not defeat the purpose of this subchapter. [1975, c. 758, (RPR).]

SECTION HISTORY

1975, c. 422, §2 (RPR). 1975, c. 483, §4 (AMD). 1975, c. 758, (RPR).



1 §404-A. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 433, §2 (NEW). 1973, c. 704, §§1,2 (AMD). 1975, c. 758, (RP).



1 §405. Executive sessions

Those bodies or agencies falling within this subchapter may hold executive sessions subject to the following conditions. [1975, c. 758, (NEW).]

1. Not to defeat purposes of subchapter. An executive session may not be used to defeat the purposes of this subchapter as stated in section 401.

[ 2009, c. 240, §2 (AMD) .]

2. Final approval of certain items prohibited. An ordinance, order, rule, resolution, regulation, contract, appointment or other official action may not be finally approved at an executive session.

[ 2009, c. 240, §2 (AMD) .]

3. Procedure for calling of executive session. An executive session may be called only by a public, recorded vote of 3/5 of the members, present and voting, of such bodies or agencies.

[ 2009, c. 240, §2 (AMD) .]

4. Motion contents. A motion to go into executive session must indicate the precise nature of the business of the executive session and include a citation of one or more sources of statutory or other authority that permits an executive session for that business. Failure to state all authorities justifying the executive session does not constitute a violation of this subchapter if one or more of the authorities are accurately cited in the motion. An inaccurate citation of authority for an executive session does not violate this subchapter if valid authority that permits the executive session exists and the failure to cite the valid authority was inadvertent.

[ 2003, c. 709, §1 (AMD) .]

5. Matters not contained in motion prohibited. Matters other than those identified in the motion to go into executive session may not be considered in that particular executive session.

[ 2009, c. 240, §2 (AMD) .]

6. Permitted deliberation. Deliberations on only the following matters may be conducted during an executive session:

A. Discussion or consideration of the employment, appointment, assignment, duties, promotion, demotion, compensation, evaluation, disciplining, resignation or dismissal of an individual or group of public officials, appointees or employees of the body or agency or the investigation or hearing of charges or complaints against a person or persons subject to the following conditions:

(1) An executive session may be held only if public discussion could be reasonably expected to cause damage to the individual's reputation or the individual's right to privacy would be violated;

(2) Any person charged or investigated must be permitted to be present at an executive session if that person so desires;

(3) Any person charged or investigated may request in writing that the investigation or hearing of charges or complaints against that person be conducted in open session. A request, if made to the agency, must be honored; and

(4) Any person bringing charges, complaints or allegations of misconduct against the individual under discussion must be permitted to be present.

This paragraph does not apply to discussion of a budget or budget proposal; [2009, c. 240, §2 (AMD).]

B. Discussion or consideration by a school board of suspension or expulsion of a public school student or a student at a private school, the cost of whose education is paid from public funds, as long as:

(1) The student and legal counsel and, if the student is a minor, the student's parents or legal guardians are permitted to be present at an executive session if the student, parents or guardians so desire; [2009, c. 240, §2 (AMD).]

C. Discussion or consideration of the condition, acquisition or the use of real or personal property permanently attached to real property or interests therein or disposition of publicly held property or economic development only if premature disclosures of the information would prejudice the competitive or bargaining position of the body or agency; [1987, c. 477, §3 (AMD).]

D. Discussion of labor contracts and proposals and meetings between a public agency and its negotiators. The parties must be named before the body or agency may go into executive session. Negotiations between the representatives of a public employer and public employees may be open to the public if both parties agree to conduct negotiations in open sessions; [1999, c. 144, §1 (RPR).]

E. Consultations between a body or agency and its attorney concerning the legal rights and duties of the body or agency, pending or contemplated litigation, settlement offers and matters where the duties of the public body's or agency's counsel to the attorney's client pursuant to the code of professional responsibility clearly conflict with this subchapter or where premature general public knowledge would clearly place the State, municipality or other public agency or person at a substantial disadvantage; [2009, c. 240, §2 (AMD).]

F. Discussions of information contained in records made, maintained or received by a body or agency when access by the general public to those records is prohibited by statute; [1999, c. 180, §1 (AMD).]

G. Discussion or approval of the content of examinations administered by a body or agency for licensing, permitting or employment purposes; consultation between a body or agency and any entity that provides examination services to that body or agency regarding the content of an examination; and review of examinations with the person examined; and [1999, c. 180, §2 (AMD).]

H. Consultations between municipal officers and a code enforcement officer representing the municipality pursuant to Title 30-A, section 4452, subsection 1, paragraph C in the prosecution of an enforcement matter pending in District Court when the consultation relates to that pending enforcement matter. [1999, c. 180, §3 (NEW).]

[ 2009, c. 240, §2 (AMD) .]

SECTION HISTORY

1975, c. 758, (RPR). 1979, c. 541, §A3 (AMD). 1987, c. 477, §§2,3 (AMD). 1987, c. 769, §A1 (AMD). 1999, c. 40, §§1,2 (AMD). 1999, c. 144, §1 (AMD). 1999, c. 180, §§1-3 (AMD). 2003, c. 709, §1 (AMD). 2009, c. 240, §2 (AMD).



1 §405-A. Recorded or live broadcasts authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 483, §5 (NEW). 1975, c. 758, (RP).



1 §405-B. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 483, §5 (NEW). 1975, c. 758, (RP).



1 §405-C. Appeals from actions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 483, §5 (NEW). 1975, c. 758, (RP).



1 §406. Public notice

Public notice shall be given for all public proceedings as defined in section 402, if these proceedings are a meeting of a body or agency consisting of 3 or more persons. This notice shall be given in ample time to allow public attendance and shall be disseminated in a manner reasonably calculated to notify the general public in the jurisdiction served by the body or agency concerned. In the event of an emergency meeting, local representatives of the media shall be notified of the meeting, whenever practical, the notification to include time and location, by the same or faster means used to notify the members of the agency conducting the public proceeding. [1987, c. 477, §4 (AMD).]

SECTION HISTORY

1975, c. 483, §6 (AMD). 1975, c. 758, (RPR). 1987, c. 477, §4 (AMD).



1 §407. Decisions

1. Conditional approval or denial. Every agency shall make a written record of every decision involving the conditional approval or denial of an application, license, certificate or any other type of permit. The agency shall set forth in the record the reason or reasons for its decision and make finding of the fact, in writing, sufficient to appraise the applicant and any interested member of the public of the basis for the decision. A written record or a copy thereof shall be kept by the agency and made available to any interested member of the public who may wish to review it.

[ 1975, c. 758, (NEW) .]

2. Dismissal or refusal to renew contract. Every agency shall make a written record of every decision involving the dismissal or the refusal to renew the contract of any public official, employee or appointee. The agency shall, except in case of probationary employees, set forth in the record the reason or reasons for its decision and make findings of fact, in writing, sufficient to apprise the individual concerned and any interested member of the public of the basis for the decision. A written record or a copy thereof must be kept by the agency and made available to any interested member of the public who may wish to review it.

[ 2009, c. 240, §3 (AMD) .]

SECTION HISTORY

1975, c. 758, (NEW). 2009, c. 240, §3 (AMD).



1 §408. Public records available for public inspection and copying (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 758, (NEW). 2003, c. 709, §2 (RPR). 2007, c. 501, §1 (AMD). 2009, c. 240, §4 (AMD). 2011, c. 662, §4 (RP).



1 §408-A. Public records available for inspection and copying

Except as otherwise provided by statute, a person has the right to inspect and copy any public record in accordance with this section within a reasonable time of making the request to inspect or copy the public record. [2011, c. 662, §5 (NEW).]

1. Inspect. A person may inspect any public record during reasonable office hours. An agency or official may not charge a fee for inspection unless the public record cannot be inspected without being converted or compiled, in which case the agency or official may charge a fee as provided in subsection 8.

[ 2011, c. 662, §5 (NEW) .]

2. Copy. A person may copy a public record in the office of the agency or official having custody of the public record during reasonable office hours or may request that the agency or official having custody of the record provide a copy. The agency or official may charge a fee for copies as provided in subsection 8.

A. A request need not be made in person or in writing. [2011, c. 662, §5 (NEW).]

B. The agency or official shall mail the copy upon request. [2011, c. 662, §5 (NEW).]

[ 2011, c. 662, §5 (NEW) .]

3. Acknowledgment; clarification; time estimate; cost estimate. The agency or official having custody or control of a public record shall acknowledge receipt of a request made according to this section within 5 working days of receiving the request and may request clarification concerning which public record or public records are being requested. Within a reasonable time of receiving the request, the agency or official shall provide a good faith, nonbinding estimate of the time within which the agency or official will comply with the request, as well as a cost estimate as provided in subsection 9. The agency or official shall make a good faith effort to fully respond to the request within the estimated time.

[ 2013, c. 350, §1 (AMD) .]

4. Refusals; denials. If a body or an agency or official having custody or control of any public record refuses permission to inspect or copy or abstract a public record, the body or agency or official shall provide written notice of the denial, stating the reason for the denial, within 5 working days of the receipt of the request for inspection or copying. Failure to comply with this subsection is considered failure to allow inspection or copying and is subject to appeal as provided in section 409.

[ 2013, c. 350, §2 (AMD) .]

5. Schedule. Inspection, conversion pursuant to subsection 7 and copying of a public record subject to a request under this section may be scheduled to occur at a time that will not delay or inconvenience the regular activities of the agency or official having custody or control of the public record requested. If the agency or official does not have regular office hours, the name and telephone number of a contact person authorized to provide access to the agency's or official's records must be posted in a conspicuous public place and at the office of the agency or official, if an office exists.

[ 2011, c. 662, §5 (NEW) .]

6. No requirement to create new record. An agency or official is not required to create a record that does not exist.

[ 2011, c. 662, §5 (NEW) .]

7. Electronically stored public records. An agency or official having custody or control of a public record subject to a request under this section shall provide access to an electronically stored public record either as a printed document of the public record or in the medium in which the record is stored, at the requester's option, except that the agency or official is not required to provide access to an electronically stored public record as a computer file if the agency or official does not have the ability to separate or prevent the disclosure of confidential information contained in or associated with that file.

A. If in order to provide access to an electronically stored public record the agency or official converts the record into a form susceptible of visual or aural comprehension or into a usable format for inspection or copying, the agency or official may charge a fee to cover the cost of conversion as provided in subsection 8. [2011, c. 662, §5 (NEW).]

B. This subsection does not require an agency or official to provide a requester with access to a computer terminal. [2011, c. 662, §5 (NEW).]

[ 2011, c. 662, §5 (NEW) .]

8. Payment of costs. Except as otherwise specifically provided by law or court order, an agency or official having custody of a public record may charge fees for public records as follows.

A. The agency or official may charge a reasonable fee to cover the cost of copying. [2011, c. 662, §5 (NEW).]

B. The agency or official may charge a fee to cover the actual cost of searching for, retrieving and compiling the requested public record of not more than $15 per hour after the first hour of staff time per request. Compiling the public record includes reviewing and redacting confidential information. [2011, c. 662, §5 (NEW).]

C. The agency or official may charge for the actual cost to convert a public record into a form susceptible of visual or aural comprehension or into a usable format. [2011, c. 662, §5 (NEW).]

D. An agency or official may not charge for inspection unless the public record cannot be inspected without being compiled or converted, in which case paragraph B or C applies. [2011, c. 662, §5 (NEW).]

E. The agency or official may charge for the actual mailing costs to mail a copy of a record. [2011, c. 662, §5 (NEW).]

[ 2011, c. 662, §5 (NEW) .]

9. Estimate. The agency or official having custody or control of a public record subject to a request under this section shall provide to the requester an estimate of the time necessary to complete the request and of the total cost as provided by subsection 8. If the estimate of the total cost is greater than $30, the agency or official shall inform the requester before proceeding. If the estimate of the total cost is greater than $100, subsection 10 applies.

[ 2011, c. 662, §5 (NEW) .]

10. Payment in advance. The agency or official having custody or control of a public record subject to a request under this section may require a requester to pay all or a portion of the estimated costs to complete the request prior to the search, retrieval, compiling, conversion and copying of the public record if:

A. The estimated total cost exceeds $100; or [2011, c. 662, §5 (NEW).]

B. The requester has previously failed to pay a properly assessed fee under this chapter in a timely manner. [2011, c. 662, §5 (NEW).]

[ 2011, c. 662, §5 (NEW) .]

11. Waivers. The agency or official having custody or control of a public record subject to a request under this section may waive part or all of the total fee charged pursuant to subsection 8 if:

A. The requester is indigent; or [2011, c. 662, §5 (NEW).]

B. The agency or official considers release of the public record requested to be in the public interest because doing so is likely to contribute significantly to public understanding of the operations or activities of government and is not primarily in the commercial interest of the requester. [2011, c. 662, §5 (NEW).]

[ 2011, c. 662, §5 (NEW) .]

SECTION HISTORY

2011, c. 662, §5 (NEW). 2013, c. 350, §§1, 2 (AMD).



1 §409. Appeals

1. Records. Any person aggrieved by a refusal or denial to inspect or copy a record or the failure to allow the inspection or copying of a record under section 408-A may appeal the refusal, denial or failure within 30 calendar days of the receipt of the written notice of refusal, denial or failure to any Superior Court within the State as a trial de novo. The agency or official shall file an answer within 14 calendar days. If a court, after a trial de novo, determines such refusal, denial or failure was not for just and proper cause, the court shall enter an order for disclosure. Appeals may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2013, c. 350, §3 (RPR) .]

2. Actions. If any body or agency approves any ordinances, orders, rules, resolutions, regulations, contracts, appointments or other official action in an executive session, this action is illegal and the officials responsible are subject to the penalties hereinafter provided. Upon learning of any such action, any person may appeal to any Superior Court in the State. If a court, after a trial de novo, determines this action was taken illegally in an executive session, it shall enter an order providing for the action to be null and void. Appeals may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2011, c. 559, Pt. A, §2 (AMD) .]

3. Proceedings not exclusive. The proceedings authorized by this section are not exclusive of any other civil remedy provided by law.

[ 2009, c. 240, §6 (AMD) .]

4. Attorney’s fees. In an appeal under subsection 1 or 2, the court may award reasonable attorney’s fees and litigation expenses to the substantially prevailing plaintiff who appealed the refusal under subsection 1 or the illegal action under subsection 2 if the court determines that the refusal or illegal action was committed in bad faith. Attorney’s fees and litigation costs may not be awarded to or against a federally recognized Indian tribe.

This subsection applies to appeals under subsection 1 or 2 filed on or after January 1, 2010.

[ 2009, c. 423, §1 (NEW) .]

SECTION HISTORY

1975, c. 758, (NEW). 1987, c. 477, §5 (AMD). 2007, c. 695, Pt. C, §1 (AMD). 2009, c. 240, §§5, 6 (AMD). 2009, c. 423, §1 (AMD). 2011, c. 559, Pt. A, §§1, 2 (AMD). 2011, c. 662, §6 (AMD). 2013, c. 350, §3 (AMD).



1 §410. Violations

For every willful violation of this subchapter, the state government agency or local government entity whose officer or employee committed the violation shall be liable for a civil violation for which a forfeiture of not more than $500 may be adjudged. [1987, c. 477, §6 (RPR).]

SECTION HISTORY

1975, c. 758, (NEW). 1987, c. 477, §6 (RPR).



1 §411. Right To Know Advisory Committee

1. Advisory committee established. The Right To Know Advisory Committee, referred to in this chapter as "the advisory committee," is established to serve as a resource for ensuring compliance with this chapter and upholding the integrity of the purposes underlying this chapter as it applies to all public entities in the conduct of the public's business.

[ 2005, c. 631, §1 (NEW) .]

2. Membership. The advisory committee consists of the following members:

A. One Senator who is a member of the joint standing committee of the Legislature having jurisdiction over judiciary matters, appointed by the President of the Senate; [2005, c. 631, §1 (NEW).]

B. One member of the House of Representatives who is a member of the joint standing committee of the Legislature having jurisdiction over judiciary matters, appointed by the Speaker of the House; [2005, c. 631, §1 (NEW).]

C. One representative of municipal interests, appointed by the Governor; [2005, c. 631, §1 (NEW).]

D. One representative of county or regional interests, appointed by the President of the Senate; [2005, c. 631, §1 (NEW).]

E. One representative of school interests, appointed by the Governor; [2005, c. 631, §1 (NEW).]

F. One representative of law enforcement interests, appointed by the President of the Senate; [2005, c. 631, §1 (NEW).]

G. One representative of the interests of State Government, appointed by the Governor; [2005, c. 631, §1 (NEW).]

H. One representative of a statewide coalition of advocates of freedom of access, appointed by the Speaker of the House; [2005, c. 631, §1 (NEW).]

I. One representative of newspaper and other press interests, appointed by the President of the Senate; [2005, c. 631, §1 (NEW).]

J. One representative of newspaper publishers, appointed by the Speaker of the House; [2005, c. 631, §1 (NEW).]

K. Two representatives of broadcasting interests, one appointed by the President of the Senate and one appointed by the Speaker of the House; [2005, c. 631, §1 (NEW).]

L. Two representatives of the public, one appointed by the President of the Senate and one appointed by the Speaker of the House; and [2005, c. 631, §1 (NEW).]

M. The Attorney General or the Attorney General's designee. [2005, c. 631, §1 (NEW).]

The advisory committee shall invite the Chief Justice of the Supreme Judicial Court to designate a member of the judicial branch to serve as a member of the committee.

[ 2005, c. 631, §1 (NEW) .]

3. Terms of appointment. The terms of appointment are as follows.

A. Except as provided in paragraph B, members are appointed for terms of 3 years. [2005, c. 631, §1 (NEW).]

B. Members who are Legislators are appointed for the duration of the legislative terms of office in which they were appointed. [2005, c. 631, §1 (NEW).]

C. Members may serve beyond their designated terms until their successors are appointed. [2005, c. 631, §1 (NEW).]

[ 2005, c. 631, §1 (NEW) .]

4. First meeting; chair. The Executive Director of the Legislative Council shall call the first meeting of the advisory committee as soon as funding permits. At the first meeting, the advisory committee shall select a chair from among its members and may select a new chair annually.

[ 2005, c. 631, §1 (NEW) .]

5. Meetings. The advisory committee may meet as often as necessary but not fewer than 4 times a year. A meeting may be called by the chair or by any 4 members.

[ 2005, c. 631, §1 (NEW) .]

6. Duties and powers. The advisory committee:

A. Shall provide guidance in ensuring access to public records and proceedings and help to establish an effective process to address general compliance issues and respond to requests for interpretation and clarification of the laws; [2005, c. 631, §1 (NEW).]

B. Shall serve as the central source and coordinator of information about the freedom of access laws and the people's right to know. The advisory committee shall provide the basic information about the requirements of the law and the best practices for agencies and public officials. The advisory committee shall also provide general information about the freedom of access laws for a wider and deeper understanding of citizens' rights and their role in open government. The advisory committee shall coordinate the education efforts by providing information about the freedom of access laws and whom to contact for specific inquiries; [RR 2005, c. 2, §1 (COR).]

C. Shall serve as a resource to support the establishment and maintenance of a central publicly accessible website that provides the text of the freedom of access laws and provides specific guidance on how a member of the public can use the law to be a better informed and active participant in open government. The website must include the contact information for agencies, as well as whom to contact with complaints and concerns. The website must also include, or contain a link to, a list of statutory exceptions to the public records laws; [RR 2005, c. 2, §1 (COR).]

D. Shall serve as a resource to support training and education about the freedom of access laws. Although each agency is responsible for training for the specific records and meetings pertaining to that agency's mission, the advisory committee shall provide core resources for the training, share best practices experiences and support the establishment and maintenance of online training as well as written question-and-answer summaries about specific topics. The advisory committee shall recommend a process for collecting the training completion records required under section 412, subsection 3 and for making that information publicly available; [2007, c. 576, §1 (AMD).]

E. Shall serve as a resource for the review committee under subchapter 1-A in examining public records exceptions in both existing laws and in proposed legislation; [2005, c. 631, §1 (NEW).]

F. Shall examine inconsistencies in statutory language and may recommend standardized language in the statutes to clearly delineate what information is not public and the circumstances under which that information may appropriately be released; [2005, c. 631, §1 (NEW).]

G. May make recommendations for changes in the statutes to improve the laws and may make recommendations to the Governor, the Legislature, the Chief Justice of the Supreme Judicial Court and local and regional governmental entities with regard to best practices in providing the public access to records and proceedings and to maintain the integrity of the freedom of access laws and their underlying principles. The joint standing committee of the Legislature having jurisdiction over judiciary matters may report out legislation based on the advisory committee's recommendations; [2005, c. 631, §1 (NEW).]

H. Shall serve as an adviser to the Legislature when legislation affecting public access is considered; [2005, c. 631, §1 (NEW).]

I. May conduct public hearings, conferences, workshops and other meetings to obtain information about, discuss, publicize the needs of and consider solutions to problems concerning access to public proceedings and records; [2005, c. 631, §1 (NEW).]

J. Shall review the collection, maintenance and use of records by agencies and officials to ensure that confidential records and information are protected and public records remain accessible to the public; and [2005, c. 631, §1 (NEW).]

K. May undertake other activities consistent with its listed responsibilities. [2005, c. 631, §1 (NEW).]

[ 2007, c. 576, §1 (AMD) .]

7. Outside funding for advisory committee activities. The advisory committee may seek outside funds to fund the cost of public hearings, conferences, workshops, other meetings, other activities of the advisory committee and educational and training materials. Contributions to support the work of the advisory committee may not be accepted from any party having a pecuniary or other vested interest in the outcome of the matters being studied. Any person, other than a state agency, desiring to make a financial or in-kind contribution shall certify to the Legislative Council that it has no pecuniary or other vested interest in the outcome of the advisory committee's activities. Such a certification must be made in the manner prescribed by the Legislative Council. All contributions are subject to approval by the Legislative Council. All funds accepted must be forwarded to the Executive Director of the Legislative Council along with an accounting record that includes the amount of funds, the date the funds were received, from whom the funds were received and the purpose of and any limitation on the use of those funds. The Executive Director of the Legislative Council shall administer any funds received by the advisory committee.

[ 2005, c. 631, §1 (NEW) .]

8. Compensation. Legislative members of the advisory committee are entitled to receive the legislative per diem, as defined in Title 3, section 2, and reimbursement for travel and other necessary expenses for their attendance at authorized meetings of the advisory committee. Public members not otherwise compensated by their employers or other entities that they represent are entitled to receive reimbursement of necessary expenses and, upon a demonstration of financial hardship, a per diem equal to the legislative per diem for their attendance at authorized meetings of the advisory committee.

[ 2005, c. 631, §1 (NEW) .]

9. Staffing. The Legislative Council shall provide staff support for the operation of the advisory committee, except that the Legislative Council staff support is not authorized when the Legislature is in regular or special session. In addition, the advisory committee may contract for administrative, professional and clerical services if funding permits.

[ 2005, c. 631, §1 (NEW) .]

10. Report. By January 15, 2007 and at least annually thereafter, the advisory committee shall report to the Governor, the Legislative Council, the joint standing committee of the Legislature having jurisdiction over judiciary matters and the Chief Justice of the Supreme Judicial Court about the state of the freedom of access laws and the public's access to public proceedings and records.

[ 2005, c. 631, §1 (NEW) .]

SECTION HISTORY

RR 2005, c. 2, §1 (COR). 2005, c. 631, §1 (NEW). 2007, c. 576, §1 (AMD).



1 §412. Public records and proceedings training for certain elected officials and public access officers

1. Training required. A public access officer and an elected official subject to this section shall complete a course of training on the requirements of this chapter relating to public records and proceedings. The official or public access officer shall complete the training not later than the 120th day after the date the elected official takes the oath of office to assume the person's duties as an elected official or the person is designated as a public access officer pursuant to section 413, subsection 1.

[ 2011, c. 662, §7 (AMD) .]

2. Training course; minimum requirements. The training course under subsection 1 must be designed to be completed by an official or a public access officer in less than 2 hours. At a minimum, the training must include instruction in:

A. The general legal requirements of this chapter regarding public records and public proceedings; [2007, c. 349, §1 (NEW).]

B. Procedures and requirements regarding complying with a request for a public record under this chapter; and [2007, c. 349, §1 (NEW).]

C. Penalties and other consequences for failure to comply with this chapter. [2007, c. 349, §1 (NEW).]

An elected official or a public access officer meets the training requirements of this section by conducting a thorough review of all the information made available by the State on a publicly accessible website pursuant to section 411, subsection 6, paragraph C regarding specific guidance on how a member of the public can use the law to be a better informed and active participant in open government. To meet the requirements of this subsection, any other training course must include all of this information and may include additional information.

[ 2011, c. 662, §7 (AMD) .]

3. Certification of completion. Upon completion of the training course required under subsection 1, the elected official or public access officer shall make a written or an electronic record attesting to the fact that the training has been completed. The record must identify the training completed and the date of completion. The elected official shall keep the record or file it with the public entity to which the official was elected. A public access officer shall file the record with the agency or official that designated the public access officer.

[ 2011, c. 662, §7 (AMD) .]

4. Application. This section applies to a public access officer and the following elected officials:

A. The Governor; [2007, c. 349, §1 (NEW).]

B. The Attorney General, Secretary of State, Treasurer of State and State Auditor; [2007, c. 349, §1 (NEW).]

C. Members of the Legislature elected after November 1, 2008; [2007, c. 576, §2 (AMD).]

D. [2007, c. 576, §2 (RP).]

E. Commissioners, treasurers, district attorneys, sheriffs, registers of deeds, registers of probate and budget committee members of county governments; [2007, c. 576, §2 (NEW).]

F. Municipal officers, clerks, treasurers, assessors and budget committee members of municipal governments; [2007, c. 576, §2 (NEW).]

G. Officials of school administrative units; and [2011, c. 662, §7 (AMD).]

H. Officials of a regional or other political subdivision who, as part of the duties of their offices, exercise executive or legislative powers. For the purposes of this paragraph, "regional or other political subdivision" means an administrative entity or instrumentality created pursuant to Title 30-A, chapter 115 or 119 or a quasi-municipal corporation or special purpose district, including, but not limited to, a water district, sanitary district, hospital district, school district of any type, transit district as defined in Title 30-A, section 3501, subsection 1 or regional transportation corporation as defined in Title 30-A, section 3501, subsection 2. [2007, c. 576, §2 (NEW).]

[ 2011, c. 662, §7 (AMD) .]

SECTION HISTORY

2007, c. 349, §1 (NEW). 2007, c. 576, §2 (AMD). 2011, c. 662, §7 (AMD).



1 §413. Public access officer

1. Designation; responsibility. Each agency, county, municipality, school administrative unit and regional or other political subdivision shall designate an existing employee as its public access officer to serve as the contact person for that agency, county, municipality, school administrative unit and regional or other political subdivision with regard to requests for public records under this subchapter. The public access officer is responsible for ensuring that each public record request is acknowledged within a reasonable period of time and that a good faith estimate of when the response to the request will be complete is provided according to section 408-A. The public access officer shall serve as a resource within the agency, county, municipality, school administrative unit and regional or other political subdivision concerning freedom of access questions and compliance.

[ 2011, c. 662, §8 (NEW) .]

2. Acknowledgment and response required. An agency, county, municipality, school administrative unit and regional or other political subdivision that receives a request to inspect or copy a public record shall acknowledge and respond to the request regardless of whether the request was delivered to or directed to the public access officer.

[ 2011, c. 662, §8 (NEW) .]

3. No delay based on unavailability. The unavailability of a public access officer may not delay a response to a request.

[ 2011, c. 662, §8 (NEW) .]

4. Training. A public access officer shall complete a course of training on the requirements of this chapter relating to public records and proceedings as described in section 412.

[ 2011, c. 662, §8 (NEW) .]

SECTION HISTORY

2011, c. 662, §8 (NEW).



1 §414. Public records; information technology

An agency shall consider, in the purchase of and contracting for computer software and other information technology resources, the extent to which the software or technology will: [2011, c. 662, §8 (NEW).]

1. Maximize public access. Maximize public access to public records; and

[ 2011, c. 662, §8 (NEW) .]

2. Maximize exportability; protect confidential information. Maximize the exportability of public records while protecting confidential information that may be part of public records.

[ 2011, c. 662, §8 (NEW) .]

SECTION HISTORY

2011, c. 662, §8 (NEW).






Subchapter 1-A: PUBLIC RECORDS EXCEPTIONS AND ACCESSIBILITY

1 §431. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 709, §3 (NEW).]

1. Public records exception. "Public records exception" or "exception" means a provision in a statute or a proposed statute that declares a record or a category of records to be confidential or otherwise not a public record for purposes of subchapter 1.

[ 2003, c. 709, §3 (NEW) .]

2. Review committee. "Review committee" means the joint standing committee of the Legislature having jurisdiction over judiciary matters.

[ 2003, c. 709, §3 (NEW) .]

3. Advisory committee. "Advisory committee" means the Right To Know Advisory Committee established in Title 5, section 12004-J, subsection 14 and described in section 411.

[ 2005, c. 631, §2 (NEW) .]

SECTION HISTORY

2003, c. 709, §3 (NEW). 2005, c. 631, §2 (AMD).



1 §432. Exceptions to public records; review

1. Recommendations. During the second regular session of each Legislature, the review committee may report out legislation containing its recommendations concerning the repeal, modification and continuation of public records exceptions and any recommendations concerning the exception review process and the accessibility of public records. Before reporting out legislation, the review committee shall notify the appropriate committees of jurisdiction concerning public hearings and work sessions and shall allow members of the appropriate committees of jurisdiction to participate in work sessions.

[ 2011, c. 320, Pt. D, §1 (AMD) .]

2. Process of evaluation. According to the schedule in section 433, the advisory committee shall evaluate each public records exception that is scheduled for review that biennium. This section does not prohibit the evaluation of a public record exception by either the advisory committee or the review committee at a time other than that listed in section 433. The following criteria apply in determining whether each exception scheduled for review should be repealed, modified or remain unchanged:

A. Whether a record protected by the exception still needs to be collected and maintained; [2003, c. 709, §3 (NEW).]

B. The value to the agency or official or to the public in maintaining a record protected by the exception; [2003, c. 709, §3 (NEW).]

C. Whether federal law requires a record to be confidential; [2003, c. 709, §3 (NEW).]

D. Whether the exception protects an individual's privacy interest and, if so, whether that interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

E. Whether public disclosure puts a business at a competitive disadvantage and, if so, whether that business's interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

F. Whether public disclosure compromises the position of a public body in negotiations and, if so, whether that public body's interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

G. Whether public disclosure jeopardizes the safety of a member of the public or the public in general and, if so, whether that safety interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

H. Whether the exception is as narrowly tailored as possible; and [2003, c. 709, §3 (NEW).]

I. Any other criteria that assist the review committee in determining the value of the exception as compared to the public's interest in the record protected by the exception. [2003, c. 709, §3 (NEW).]

[ 2005, c. 631, §3 (AMD) .]

2-A. Accountability review of agency or official. In evaluating each public records exception, the advisory committee shall, in addition to applying the criteria of subsection 2, determine whether there is a publicly accountable entity that has authority to review the agency or official that collects, maintains or uses the record subject to the exception in order to ensure that information collection, maintenance and use are consistent with the purpose of the exception and that public access to public records is not hindered.

[ 2005, c. 631, §3 (NEW) .]

2-B. Recommendations to review committee. The advisory committee shall report its recommendations under this section to the review committee no later than the convening of the second regular session of each Legislature.

[ 2005, c. 631, §3 (NEW) .]

2-C. Accessibility of public records. The advisory committee may include in its evaluation of public records statutes the consideration of any factors that affect the accessibility of public records, including but not limited to fees, request procedures and timeliness of responses.

[ 2011, c. 320, Pt. D, §2 (NEW) .]

3. Assistance from committees of jurisdiction. The advisory committee may seek assistance in evaluating public records exceptions from the joint standing committees of the Legislature having jurisdiction over the subject matter related to the exceptions being reviewed. The advisory committee may hold public hearings after notice to the appropriate committees of jurisdiction.

[ 2005, c. 631, §3 (AMD) .]

SECTION HISTORY

2003, c. 709, §3 (NEW). 2005, c. 631, §3 (AMD). 2011, c. 320, Pt. D, §§1, 2 (AMD).



1 §433. Schedule for review of exceptions to public records

1. Scheduling guidelines.

[ 2005, c. 631, §4 (RP) .]

2. Scheduling guidelines. The advisory committee shall use the following list as a guideline for scheduling reviews of public records exceptions.

A. Exceptions codified in the following Titles are scheduled for review in 2008:

(1) Title 1;

(2) Title 2;

(3) Title 3;

(4) Title 4;

(5) Title 5;

(6) Title 6;

(7) Title 7;

(8) Title 8;

(9) Title 9-A; and

(10) Title 9-B. [2005, c. 631, §5 (NEW).]

B. Exceptions codified in the following Titles are scheduled for review in 2010:

(1) Title 10;

(2) Title 11;

(3) Title 12;

(4) Title 13;

(5) Title 13-B;

(6) Title 13-C;

(7) Title 14;

(8) Title 15;

(9) Title 16;

(10) Title 17;

(11) Title 17-A;

(12) Title 18-A;

(13) Title 18-B;

(14) Title 19-A;

(15) Title 20-A; and

(16) Title 21-A. [2005, c. 631, §5 (NEW).]

C. Exceptions codified in the following Titles are scheduled for review in 2012:

(1) Title 22;

(2) Title 23;

(3) Title 24;

(4) Title 24-A; and

(5) Title 25. [2005, c. 631, §5 (NEW).]

D. Exceptions codified in the following Titles are scheduled for review in 2014:

(1) Title 26;

(2) Title 27;

(3) Title 28-A;

(4) Title 29-A;

(5) Title 30;

(6) Title 30-A;

(7) Title 31;

(8) Title 32;

(9) Title 33;

(10) Title 34-A;

(11) Title 34-B;

(12) Title 35-A;

(13) Title 36;

(14) Title 37-B;

(15) Title 38; and

(16) Title 39-A. [2005, c. 631, §5 (NEW).]

[ 2005, c. 631, §5 (NEW) .]

3. Scheduling changes. The advisory committee may make adjustments to the scheduling guidelines provided in subsection 2 as it determines appropriate and shall notify the review committee of such adjustments.

[ 2005, c. 631, §5 (NEW) .]

SECTION HISTORY

2003, c. 709, §3 (NEW). 2005, c. 631, §§4,5 (AMD).



1 §434. Review of proposed exceptions to public records; accessibility of public records

1. Procedures before legislative committees. Whenever a legislative measure containing a new public records exception is proposed or a change that affects the accessibility of a public record is proposed, the joint standing committee of the Legislature having jurisdiction over the proposal shall hold a public hearing and determine the level of support for the proposal among the members of the committee. If there is support for the proposal among a majority of the members of the committee, the committee shall request the review committee to review and evaluate the proposal pursuant to subsection 2 and to report back to the committee of jurisdiction. A proposed exception or proposed change that affects the accessibility of a public record may not be enacted into law unless review and evaluation pursuant to subsections 2 and 2-B have been completed.

[ 2011, c. 320, Pt. D, §3 (AMD) .]

2. Review and evaluation. Upon referral of a proposed public records exception from the joint standing committee of the Legislature having jurisdiction over the proposal, the review committee shall conduct a review and evaluation of the proposal and shall report in a timely manner to the committee to which the proposal was referred. The review committee shall use the following criteria to determine whether the proposed exception should be enacted:

A. Whether a record protected by the proposed exception needs to be collected and maintained; [2003, c. 709, §3 (NEW).]

B. The value to the agency or official or to the public in maintaining a record protected by the proposed exception; [2003, c. 709, §3 (NEW).]

C. Whether federal law requires a record covered by the proposed exception to be confidential; [2003, c. 709, §3 (NEW).]

D. Whether the proposed exception protects an individual's privacy interest and, if so, whether that interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

E. Whether public disclosure puts a business at a competitive disadvantage and, if so, whether that business's interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

F. Whether public disclosure compromises the position of a public body in negotiations and, if so, whether that public body's interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

G. Whether public disclosure jeopardizes the safety of a member of the public or the public in general and, if so, whether that safety interest substantially outweighs the public interest in the disclosure of records; [2003, c. 709, §3 (NEW).]

H. Whether the proposed exception is as narrowly tailored as possible; and [2003, c. 709, §3 (NEW).]

I. Any other criteria that assist the review committee in determining the value of the proposed exception as compared to the public's interest in the record protected by the proposed exception. [2003, c. 709, §3 (NEW).]

[ 2003, c. 709, §3 (NEW) .]

2-A. Accountability review of agency or official. In evaluating each proposed public records exception, the review committee shall, in addition to applying the criteria of subsection 2, determine whether there is a publicly accountable entity that has authority to review the agency or official that collects, maintains or uses the record subject to the exception in order to ensure that information collection, maintenance and use are consistent with the purpose of the exception and that public access to public records is not hindered.

[ 2005, c. 631, §6 (NEW) .]

2-B. Accessibility of public records. In reviewing and evaluating whether a proposal may affect the accessibility of a public record, the review committee may consider any factors that affect the accessibility of public records, including but not limited to fees, request procedures and timeliness of responses.

[ 2011, c. 320, Pt. D, §3 (NEW) .]

3. Report. The review committee shall report its findings and recommendations on whether the proposed exception or proposed limitation on accessibility should be enacted to the joint standing committee of the Legislature having jurisdiction over the proposal.

[ 2011, c. 320, Pt. D, §3 (AMD) .]

SECTION HISTORY

2003, c. 709, §3 (NEW). 2005, c. 631, §6 (AMD). 2011, c. 320, Pt. D, §3 (AMD).






Subchapter 2: DESTRUCTION OR MISUSE OF RECORDS

1 §451. Lawful destruction of records (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 441, §2 (RP).



1 §452. Removal, secretion, mutilation or refusal to return state documents

Whoever intentionally removes any book, record, document or instrument belonging to or kept in any state office, except books and documents kept and deposited in the State Library, or intentionally secretes, alters, mutilates, defaces or destroys any such book, record, document or instrument, or, having any such book, record, document or instrument in his possession, or under his control, intentionally fails or refuses to return the same to that state office, or to deliver the same to the person in lawful charge of the office where the same was kept or deposited, shall be guilty of a Class D crime. [1977, c. 696, §10 (RPR).]

SECTION HISTORY

1969, c. 318, §1 (RPR). 1977, c. 696, §10 (RPR).






Subchapter 3: PRINTING AND PURCHASE OF DOCUMENTS AND LAWS

1 §501. State agency defined

As used in this subchapter, the word "agency" shall mean a state department, agency, office, board, commission; or quasi-independent agency, board, commission, authority or institution. [1975, c. 436, §1 (RPR).]

SECTION HISTORY

1975, c. 436, §1 (RPR).



1 §501-A. Publications of state agencies

1. Definitions. As used in this section, the term "publications" includes periodicals; newsletters; bulletins; pamphlets; leaflets; directories; bibliographies; statistical reports; brochures; plan drafts; planning documents; reports; special reports; committee and commission minutes; informational handouts; and rules and compilations of rules, regardless of number of pages, number of copies ordered, physical size, publication medium or intended audience inside or outside the agency.

[ 1997, c. 299, §1 (NEW) .]

2. Production and distribution. The publications of all agencies, the University of Maine System and the Maine Maritime Academy may be printed, bound and distributed, subject to Title 5, sections 43 to 46. The State Purchasing Agent may determine the style in which publications may be printed and bound, with the approval of the Governor.

[ 1997, c. 299, §1 (NEW) .]

3. Annual or biennial reports. Immediately upon receipt of any annual or biennial report that is not included in the Maine State Government Annual Report provided for in Title 5, sections 43 to 46, the State Purchasing Agent shall deliver at least 55 copies of that annual or biennial report to the State Librarian for exchange and library use. The State Purchasing Agent shall deliver the balance of the number of each such report to the agency that prepared the report.

[ 1997, c. 299, §1 (NEW) .]

4. State agency and legislative committee publications. Except as provided in subsection 5, any agency or legislative committee issuing publications, including publications in an electronic format, shall deliver 18 copies of the publications in the published format to the State Librarian. These copies must be furnished at the expense of the issuing agency. Publications not furnished upon request will be reproduced at the expense of the issuing agency. The agency or committee preparing a publication may determine the date on which a publication may be released, except as otherwise provided by law.

[ 1997, c. 299, §1 (NEW) .]

5. Electronic publishing. An agency or committee that electronically publishes information to the public is only required to provide the State Librarian with one printed copy of an electronically published publication. An electronically published publication is not required to be provided to the State Librarian if the publication is also published in print or in an electronic format and is provided to the State Librarian in compliance with subsection 4 or the publication is:

A. Designed to provide the public with current information and is subject to frequent additions and deletions, such as current lists of certified professionals, daily updates of weather conditions or fire hazards; or [1997, c. 299, §1 (NEW).]

B. Designed to promote the agency's services or assist citizens in use of the agency's services, such as job advertisements, application forms, advertising brochures, letters and memos. [1997, c. 299, §1 (NEW).]

[ 1997, c. 299, §1 (NEW) .]

6. Forwarding of requisitions. The State Purchasing Agent, Central Printing and all other printing operations within State Government shall forward to the State Librarian upon receipt one copy of all requisitions for publications to be printed.

[ 1997, c. 299, §1 (NEW) .]

SECTION HISTORY

1975, c. 436, §2 (NEW). 1975, c. 746, §1 (AMD). 1985, c. 584, (AMD). 1985, c. 779, §3 (AMD). 1987, c. 402, §A2 (RPR). 1997, c. 299, §1 (RPR).



1 §502. Property of State

All Maine reports, digests, statutes, codes and laws, printed or purchased by the State and previously distributed by law to the several towns and plantations within the State, shall be and remain the property of the State and shall be held in trust by such towns or plantations for the sole use of the inhabitants thereof.



1 §503. Delivery to successor in office

All revisions of the statutes, and supplements thereto, the session laws and the Maine Reports sold or furnished to any state, county or municipal officer, shall be held in trust by said officer for the sole use of his office; and at the expiration of his term of office or on his removal therefrom by death, resignation or other cause, such officer, or if he is dead, his legal representatives, shall turn them over to his successor in office. If there is no successor to his office, such officer, or his legal representatives, shall turn over all of said publications to the State, county or municipal unit which purchased the same. [1981, c. 48, §1 (AMD).]

SECTION HISTORY

1965, c. 425, §2 (RPR). 1981, c. 48, §1 (AMD).



1 §504. Source of authority to be shown

All publications printed or published by the State as a requirement of law shall set forth the authority for the same at an appropriate place on each copy printed or published. Publications printed or published by the State which are not required by law shall set forth the source of funds by which the publication is printed or published at an appropriate place on each copy. This section shall not apply to publications paid for out of the legislative appropriation.



1 §505. Mailing lists

All addressees on mailing lists used for the distribution of all matters printed or distributed at state expense by dedicated or undedicated revenues shall at least once in every 12-month period be contacted in writing to inquire if continuance of delivery to said addressees is desired. Failure of the addressee to affirmatively reply within 30 days of the written inquiry shall cause such addressees to be removed from said mailing list. However, nothing in this section shall prevent any printed matter being distributed where otherwise required by law. [1973, c. 331, (NEW).]

SECTION HISTORY

1973, c. 331, (NEW).






Subchapter 4: EXECUTIVE ORDERS

1 §521. Executive orders

1. Available to public. The Governor shall maintain in his office a file containing a copy of every executive order issued by him or by previous governors, which is currently in effect. This file shall be open to public inspection at reasonable hours.

[ 1975, c. 360, (NEW) .]

2. Dissemination. A copy of every executive order must be filed with the Legislative Council and the Law and Legislative Reference Library, and the executive order must be posted in a conspicuous location on the State's publicly accessible website, within one week after the Governor has issued that order.

[ 2011, c. 380, Pt. III, §1 (AMD) .]

SECTION HISTORY

1975, c. 360, (NEW). 1977, c. 696, §11 (AMD). 2011, c. 380, Pt. III, §1 (AMD).









Chapter 14: ELECTRONIC ACCESS TO PUBLIC INFORMATION

1 §531. Short title

This chapter may be known and cited as the "InforME Public Information Access Act." [1997, c. 713, §1 (NEW).]

SECTION HISTORY

1997, c. 713, §1 (NEW).



1 §532. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 713, §1 (NEW).]

1. Board. "Board" means the InforME Board established in section 534.

[ 1997, c. 713, §1 (NEW) .]

1-A. Agency fees. "Agency fees" are fees defined in statute or agency rulemaking that the data custodian charges to provide a record or service.

[ 2011, c. 321, §1 (NEW) .]

2. Data custodian. "Data custodian" means any branch, agency or instrumentality of State Government or any agency or instrumentality of a political subdivision of the State that gathers, stores or generates public information.

[ 1997, c. 713, §1 (NEW) .]

2-A. Electronic services. "Electronic services" means services provided by InforME through electronic means. "Electronic services" may include, but is not limited to, providing access to information, processing credential renewals, completing forms and filing documents.

[ 2003, c. 406, §1 (NEW) .]

2-B. Fee service. "Fee service" means an electronic service provided for a fee.

[ 2011, c. 321, §2 (NEW) .]

3. InforME. "InforME" means the system through which the State electronically provides public information, access to public information and electronic services to individuals, businesses and other entities.

[ 2011, c. 321, §3 (AMD) .]

3-A. Network manager. "Network manager" means the person under contract to carry out the duties described in section 535.

[ RR 1997, c. 2, §1 (COR) .]

3-B. Portal fee. "Portal fee" means a fee, authorized in section 534, paid by a user for a transaction.

[ 2011, c. 321, §4 (NEW) .]

4. Premium services. "Premium services" means InforME services that are available only to subscribers. Premium services include, but are not limited to, enhanced information access or other electronic services that provide significant value to the subscriber.

[ 2011, c. 321, §5 (AMD) .]

5. Public information. "Public information" means any information that is:

A. Stored, gathered or generated in digitized form by a data custodian; and [1997, c. 713, §1 (NEW).]

B. Either:

(1) A public record under section 402, subsection 3; or

(2) Otherwise expressly authorized to be released as specified by law. [1997, c. 713, §1 (NEW).]

[ 1997, c. 713, §1 (NEW) .]

6. Subscriber. "Subscriber" means an individual, business or organization who, in exchange for a fee established under section 534, subsection 5, paragraph G, subparagraph (8), receives access to premium services.

[ 2011, c. 321, §6 (AMD) .]

6-A. Transaction. "Transaction" means a transaction between a user and a data custodian involving electronic services, including but not limited to: the submission by a user of an application, registration or other document; the purchase by a user of a permit, license or other document or service; the payment of a tax, fee, fine or other charge; and the retrieval of records.

[ 2011, c. 321, §7 (NEW) .]

6-B. User. "User" means an individual, business or organization that uses electronic services, whether for a fee or at no charge.

[ 2011, c. 321, §7 (NEW) .]

7. User association. "User association" means an association:

A. Whose membership is identifiable by regular payment of association dues and regularly maintained membership lists; [1997, c. 713, §1 (NEW).]

B. That is registered with the State or is a Maine corporation; and [1997, c. 713, §1 (NEW).]

C. That exists for the purpose of advancing the common occupation or profession of its membership. [1997, c. 713, §1 (NEW).]

[ 1997, c. 713, §1 (NEW) .]

SECTION HISTORY

RR 1997, c. 2, §1 (COR). 1997, c. 713, §1 (NEW). 2003, c. 406, §§1,2 (AMD). 2011, c. 321, §§1-7 (AMD).



1 §533. InforME established; purposes

Information Resource of Maine, referred to as "InforME," is established with the following purposes: [1997, c. 713, §1 (NEW).]

1. Electronic gateway. To serve as a self-supporting and cost-effective electronic gateway to provide and enhance access to the State's public information for individuals, businesses and other entities and to provide electronic services;

[ 2003, c. 406, §3 (AMD) .]

2. Rational, standardized, comprehensive services. To provide rational, standardized and comprehensive services by enabling universal continuous access to accurate, current public information that may be searched to suit the user's own purposes. These services include, at a minimum, providing standardized access to customized databases, data custodians' databases and links to other information sources;

[ 1997, c. 713, §1 (NEW) .]

3. Electronic transactions. To conduct electronic transactions;

[ 1997, c. 713, §1 (NEW) .]

4. Electronic dissemination of public information. To assist state agencies in electronically disseminating public information in their custody;

[ 1997, c. 713, §1 (NEW) .]

5. Constantly improve access and utility. To constantly improve access to and the utility of the public information available through InforME by exploring and, where appropriate, implementing ways to:

A. Expand the amount and kind of public information available free of charge; [1997, c. 713, §1 (NEW).]

B. Increase the utility of the public information provided and the form in which it is provided; [1997, c. 713, §1 (NEW).]

C. Expand the base of users who access the public information; and [1997, c. 713, §1 (NEW).]

D. Improve individual and business access to public information through improvements in technology; [1997, c. 713, §1 (NEW).]

[ 1997, c. 713, §1 (NEW) .]

6. Accuracy of information. To provide opportunities for individuals, businesses and other entities to review public information for accuracy and to indicate to the data custodian when corrections may be appropriate;

[ 1997, c. 713, §1 (NEW) .]

7. Information conduit. To provide a mechanism for the authorized transfer of nonpublic information;

[ 1997, c. 713, §1 (NEW) .]

8. Private-public partnerships and interagency cooperation. To promote opportunities for private-public partnerships and interagency cooperation;

[ 2003, c. 406, §4 (AMD) .]

9. Innovative uses of information. To provide opportunities for innovative uses of public information; and

[ 2003, c. 406, §4 (AMD) .]

10. Collection of funds. To collect funds for information and electronic services provided and transactions conducted electronically. State funds must be either directly deposited into an account of the Treasurer of State or transferred in a timely manner to a state deposit account as mutually agreed upon by the Treasurer of State and InforME.

[ 2003, c. 406, §5 (NEW) .]

Nothing in this Act may be construed to affect the rights of persons to inspect or copy public records under chapter 13, subchapter I or the duty of data custodians to provide for public inspection and copying of those records. [1997, c. 713, §1 (NEW).]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2003, c. 406, §§3-5 (AMD).



1 §534. InforME Board

1. Membership. The InforME Board, as established in Title 5, section 12004-G, subsection 30-A, consists of 15 voting members and 2 nonvoting, advisory members as follows:

A. The Secretary of State or the Secretary of State's designee; [1997, c. 713, §1 (NEW).]

B. Three members who are chief executive officers of agencies of the executive branch that are major data custodians, who are appointed by the Governor and who serve at the pleasure of the Governor, or their designees; [1997, c. 713, §1 (NEW).]

C. A representative of each of the following:

(1) The University of Maine System, appointed by the chancellor;

(2) A statewide association of municipalities, appointed by the Governor from nominations made by the association's governing body;

(3) Nonprofit or user organizations advancing citizens' rights of access to information, appointed by the Governor; and

(4) A statewide association of public librarians, appointed by the Governor from nominations made by the association's governing body.

The term for members appointed pursuant to this paragraph is 3 years; [1997, c. 713, §1 (NEW).]

D. Two members from user associations of a statewide character appointed by the Governor. After the initial appointments, the Governor shall appoint user association members from a list of not less than 6 user association representatives compiled by the board. No 2 members appointed pursuant to this paragraph may represent the same user association. The terms for the members appointed pursuant to this paragraph are for a period of 3 years, except initially, when terms are for one, 2 and 3 years respectively; [2005, c. 5, §1 (AMD).]

E. The Commissioner of Administrative and Financial Services or the commissioner's designee; [2001, c. 388, §1 (AMD).]

F. The State Librarian or the State Librarian's designee; [1997, c. 713, §1 (NEW).]

G. Two public members, one appointed by the President of the Senate and one appointed by the Speaker of the House of Representatives; [1997, c. 713, §1 (NEW).]

H. A representative of the membership or staff of the Judicial Department, appointed by the Chief Justice of the Supreme Judicial Court, who serves as a nonvoting member; [2005, c. 5, §2 (AMD).]

I. The chief executive officer or designee of the private entity under contract as the network manager who serves as a nonvoting member; and [2005, c. 5, §2 (AMD).]

J. The Chief Information Officer of the Department of Administrative and Financial Services or the Chief Information Officer's designee. [2005, c. 5, §3 (NEW).]

A member who designates another person to serve on the board as that member's designee shall provide written notice to the board staff of the name and title of the designee.

Appointing authorities shall make their appointments and provide written notice of the appointments to the board staff no later than September 1, 1998.

[ 2005, c. 5, §§1-3 (AMD) .]

2. Board chair. The Governor shall appoint one member of the board as chair.

[ 2007, c. 37, §1 (AMD) .]

3. Staff. The Department of Administrative and Financial Services, Office of Information Technology shall provide staff to the board.

[ 2007, c. 37, §2 (AMD) .]

4. Quorum; action. Eight voting members of the board constitute a quorum. The affirmative vote of 8 members is necessary for any action taken by the board. A vacancy in the membership of the board does not impair the right of a quorum to exercise all the powers and perform the duties of the board. The board may use video conferencing and other technologies to conduct its business, but is not exempt from chapter 13, subchapter I.

[ 1997, c. 713, §1 (NEW) .]

5. Duties. The board shall:

A. Carry out the purposes of InforME as provided in section 533; [1997, c. 713, §1 (NEW).]

B. Approve the criteria and specifications for a network manager and its duties developed by the Chief Information Officer within the Department of Administrative and Financial Services; [2007, c. 37, §3 (AMD).]

C. Approve the contract with the network manager; [1997, c. 713, §1 (NEW).]

D. Establish InforME policies and performance criteria and review and approve strategic plans submitted by the network manager; [1997, c. 713, §1 (NEW).]

E. Assess the performance of the network manager; [1997, c. 713, §1 (NEW).]

F. Approve services offered.

(1) The board may not approve a service that provides access to public records and data in the form they are maintained by the data custodian and available for public inspection under chapter 13, subchapter 1 as a premium service; [2011, c. 321, §8 (AMD).]

G. Review revenue and expenditures and approve fees and fee schedules to be levied by the network manager.

(1) Fees must be sufficient to maintain, develop, operate and expand InforME on a continuing basis.

(2) Fees for services must be reasonable but sufficient to support the maximum amount of information and services provided at no charge.

(3) The board may establish fee schedules that include no charge for designated services for one or more specified classes of users. If services are to be provided at no charge to libraries, the services must be provided to libraries designated as depository libraries for government documents pursuant to 44 United States Code, Chapter 19 and to any other libraries the board designates.

(4) Fees must be sufficient to ensure that, to the extent possible, data custodians do not suffer loss of revenues from sources that are approved or authorized by law due to the operations of InforME.

(5) Fees must be sufficient to ensure that data custodians are reimbursed for the actual costs of providing data to InforME.

(6) Fees must be sufficient to meet the expenses of the board.

(7) The board may approve, when applicable, service level agreements entered into by InforME and data custodians for information, electronic services and transactions provided by InforME.

(8) The board may establish a subscription fee for subscribers.

(9) The board may establish portal fees to maintain, develop, operate and expand InforME on a continuing basis. A portal fee may not exceed $6 plus 3% of the total charges for each transaction, except that the board may establish a higher portal fee by major substantive rule as defined in Title 5, chapter 375, subchapter 2-A; [2011, c. 321, §9 (AMD).]

H. Develop and implement a mechanism to resolve disputes involving the network manager and data custodians, users or subscribers; [1997, c. 713, §1 (NEW).]

I. Approve interagency agreements that affect electronic services; [2011, c. 321, §10 (AMD).]

J. Approve service level agreements between data custodians and the network manager, except that, agreements between the legislative or judicial branches and the network manager do not require approval; [1997, c. 713, §1 (NEW).]

K. Adopt rules pursuant to the Maine Administrative Procedure Act to carry out this chapter. Notwithstanding Title 5, section 8071, subsection 2, rules adopted pursuant to this paragraph are routine technical rules; [2003, c. 406, §7 (AMD).]

L. Report annually beginning January 1, 1999 to the joint standing committee of the Legislature having jurisdiction over state government matters. The report must include a complete list of services offered through the InforME system, the fees associated with services and the criteria used to determine which services are offered as premium services. In its January 1, 1999 report, the board must also include an analysis of the feasibility of offering premium services at no charge to depository libraries or other libraries in the State; and [2003, c. 406, §7 (AMD).]

M. Authorize the network manager to collect funds pursuant to section 533, subsection 10 for information and electronic services provided and transactions conducted electronically. [2003, c. 406, §8 (NEW).]

[ 2011, c. 321, §§8-10 (AMD) .]

6. Meetings. The board shall meet at the call of the chair but not less than quarterly.

[ 1997, c. 713, §1 (NEW) .]

7. Compensation. Board members are entitled to compensation pursuant to Title 5, chapter 379.

[ 1997, c. 713, §1 (NEW) .]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2001, c. 388, §1 (AMD). 2003, c. 406, §§6-8 (AMD). 2005, c. 5, §§1-3 (AMD). 2007, c. 37, §§1-3 (AMD). 2011, c. 321, §§8-10 (AMD).



1 §535. InforME network manager; contract terms and duties

1. Criteria and specifications; contract terms. The Chief Information Officer within the Department of Administrative and Financial Services or the Chief Information Officer's designee, in consultation with the board, shall develop criteria and specifications for a network manager and its duties. The Chief Information Officer shall develop and release a request for proposals to solicit bids from private entities to serve as the network manager. The Chief Information Officer shall develop the terms and conditions of the contract, which must include at least the following:

A. Perpetual licensing to the board of software and other intellectual property developed by the network manager for use by InforME; and [1997, c. 713, §1 (NEW).]

B. Procedures ensuring that executive branch and semiautonomous state agencies and the network manager comply with the standards and policies adopted by the Chief Information Officer of the Office of Information Technology within the Department of Administrative and Financial Services. [2007, c. 37, §4 (AMD).]

[ 2007, c. 37, §4 (AMD) .]

2. Network manager duties. The network manager shall:

A. Serve as an agent of the State in carrying out the purposes of InforME; [1997, c. 713, §1 (NEW).]

B. Direct and supervise the day-to-day operations and expansion of InforME, including the initial phase of operations necessary to make InforME operational; [1997, c. 713, §1 (NEW).]

C. Attend meetings of the board; [1997, c. 713, §1 (NEW).]

D. Deposit and disburse funds as directed by the board and service level agreements; [1997, c. 713, §1 (NEW).]

E. Keep a record of all operations of InforME and maintain and be a custodian of all financial and operation records, documents and papers filed with InforME. The records of InforME are the property of the board, not the network manager; [1997, c. 713, §1 (NEW).]

F. Develop fees for the services provided to users, agencies and subscribers, which must meet the provisions of section 534, subsection 5, paragraph G; [2011, c. 321, §11 (AMD).]

G. Develop and regularly update, in cooperation with the data custodians, a draft strategic plan for InforME for presentation to the board. The draft must include proposed measurable performance criteria; [1997, c. 713, §1 (NEW).]

H. Report to the board on a periodic basis concerning potential new data and services and related redacting issues; [1997, c. 713, §1 (NEW).]

I. Seek advice from the general public, subscribers, professional associations, academic groups and institutions and individuals with knowledge of and interest in areas of networking, electronic mail, public information access, gateway services, add-on services and electronic filing of information; [2003, c. 406, §9 (AMD).]

J. Ensure that confidential information is not disclosed by the network manager without the express authorization of the data custodian; and [2003, c. 406, §9 (AMD).]

K. Collect funds for electronic services and information provided and distribute funds collected to the appropriate data custodians or agencies pursuant to section 533, subsection 10; [2003, c. 406, §10 (NEW).]

[ 2011, c. 321, §11 (AMD) .]

3. Powers. The network manager may:

A. Negotiate and enter into contracts for professional consulting, research and other services; and [2007, c. 695, Pt. A, §3 (AMD).]

B. To the extent permitted by the service level agreement between the network manager and the data custodian, have access to confidential information if it is necessary to carry out the duties of the network manager or the purposes of InforME. The network manager is subject to the same limitations and penalties as a data custodian concerning the use and disclosure of confidential information. [2007, c. 695, Pt. A, §4 (AMD).]

C. [2007, c. 37, §5 (RP).]

[ 2007, c. 695, Pt. A, §§3-4 (AMD) .]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2003, c. 406, §§9,10 (AMD). 2003, c. 681, §1 (AMD). 2005, c. 12, §SS1 (AMD). 2007, c. 37, §§4, 5 (AMD). 2007, c. 695, Pt. A, §§3-4 (AMD). 2011, c. 321, §11 (AMD).



1 §536. Network manager and data custodian responsibilities

1. Voluntary cooperation. All data custodians may voluntarily cooperate with the network manager in providing public information, access to public information and assistance as may be requested for achieving InforME's purposes.

[ 1997, c. 713, §1 (NEW) .]

2. Duplication of fee services. Executive branch and semiautonomous state agencies may not provide services that duplicate fee services offered by InforME except as authorized by the board.

[ 2011, c. 321, §12 (AMD) .]

3. Service level agreements. Services provided by the network manager and information to be provided by a data custodian are governed by service level agreements between the network manager and the data custodian. A service level agreement may include a provision for the network manager to receive a portion of the agency fee for information or services in return for electronically providing that information or service.

[ 2011, c. 321, §13 (AMD) .]

4. Data custodian responsibilities. Data custodians are responsible for:

A. Ensuring that the public information is accurate, complete and current; [1997, c. 713, §1 (NEW).]

B. Updating the source data bases following verification of suggested corrections that users send to InforME; [1997, c. 713, §1 (NEW).]

C. Identifying how and from whom the information was acquired by the data custodian; and [1997, c. 713, §1 (NEW).]

D. Providing reasonable safeguards to protect confidentiality to the level required by law. [1997, c. 713, §1 (NEW).]

[ 1997, c. 713, §1 (NEW) .]

5. InforME network manager responsibilities. The network manager is responsible for:

A. Transmitting or providing access to public information; [1997, c. 713, §1 (NEW).]

B. Providing reasonable safeguards to protect confidentiality to the level required by law; and [1997, c. 713, §1 (NEW).]

C. Providing notices and disclaimers that include at least the following:

(1) How to address concerns if the public information appears to be inaccurate; and

(2) That InforME assumes no role for monitoring the information content to determine if it is accurate, complete or current. [1997, c. 713, §1 (NEW).]

[ 1997, c. 713, §1 (NEW) .]

6. Redacting data. When developing new systems, a data custodian shall consult with the network manager regarding current practices for efficiently redacting data.

[ 1997, c. 713, §1 (NEW) .]

7. Disclaimer. If the network manager provides public information that is stored, gathered or generated by the legislative branch, the network manager shall include the following disclaimer:

"This data was compiled from information made public by the legislative branch."

The disclaimer is not required if the information is prepared pursuant to a contract between the network manager and the Legislative Council.

[ 1997, c. 713, §1 (NEW) .]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2007, c. 37, §6 (AMD). 2011, c. 321, §§12,13 (AMD).



1 §537. Financial requirements

1. Funding. InforME is self-supporting and may not receive an appropriation or allocation from the General Fund or other state funds.

Revenue is generated through fees on services paid by data custodians, subscribers or users, from contracts with other state departments and agencies and from money, goods or in-kind services donated or awarded to carry out the purposes of this Act.

[ 2011, c. 321, §14 (AMD) .]

2. Fiscal year. InforME's fiscal year begins January 1st and ends on December 31st of each calendar year.

[ 2011, c. 321, §15 (AMD); 2011, c. 321, §17 (AFF) .]

3. Annual audit. The network manager shall submit to the Commissioner of Administrative and Financial Services within 120 days after the close of InforME's fiscal year InforME's annual financial report and audit certified by an independent certified public accountant, who may be the accountant or a member of the firm of accountants who regularly audit the books and accounts of the network manager, selected by the network manager. The audit information forwarded by the network manager to the commissioner must include but is not limited to the audited financial statements, auditor opinions, reports on internal control, findings and recommendations and management letters. InforME is subject to any further audit and review determined necessary by the Governor or the Legislative Council after furnishing reasonable notice to the network manager.

[ 1997, c. 713, §1 (NEW) .]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2007, c. 37, §7 (AMD). 2011, c. 321, §§14,15 (AMD). 2011, c. 321, §17 (AFF).



1 §538. Copyrights, licensing restrictions and confidentiality

1. Information. The information developed by the network manager for InforME and public information made available through InforME is owned by the public, and copyright or licensing restrictions may not be fixed to this information by the board, the network manager or data custodians.

[ 1997, c. 713, §1 (NEW) .]

2. Custody of network manager. The fact that information is in the custody of the network manager does not by itself make that information a public record.

[ 1997, c. 713, §1 (NEW) .]

3. User records. Information in records of the network manager or collected by InforME relating to the identity of or use by users of electronic services is confidential and may be released only with the express permission of the user or pursuant to court order. This subsection does not affect the public record status of any records of data custodians regarding users.

[ 2011, c. 321, §16 (RPR) .]

SECTION HISTORY

1997, c. 713, §1 (NEW). 2011, c. 321, §16 (AMD).






Chapter 14-A: NOTICE OF INFORMATION PRACTICES

1 §541. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 321, Pt. B, §1 (NEW).]

1. Personal information. "Personal information" means information about a natural person that readily identifies that specific person.

[ 2001, c. 321, Pt. B, §1 (NEW) .]

2. Public entity. "Public entity" means:

A. The Legislature; [2001, c. 321, Pt. B, §1 (NEW).]

B. The Judicial Department; [2001, c. 321, Pt. B, §1 (NEW).]

C. A state agency or authority; [2001, c. 321, Pt. B, §1 (NEW).]

D. The University of Maine System, the Maine Maritime Academy and the Maine Community College System; [2001, c. 321, Pt. B, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

E. A county, municipality, school district or any regional or other political or administrative subdivision; and [2001, c. 321, Pt. B, §1 (NEW).]

F. An advisory organization established, authorized or organized by law or resolve or by executive order issued by the Governor. [2001, c. 321, Pt. B, §1 (NEW).]

[ 2001, c. 321, Pt. B, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

2001, c. 321, §B1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



1 §542. Notice of information practices

Each public entity that has a publicly accessible site on the Internet associated with it shall develop a policy regarding its practices relating to personal information and shall post notice of those practices on its publicly accessible site on the Internet. The policy must include: [2001, c. 321, Pt. B, §1 (NEW).]

1. Information collected. A description of the personal information collected on the publicly accessible site on the Internet;

[ 2001, c. 321, Pt. B, §1 (NEW) .]

2. Use and disclosure of information. A summary of how the personal information is used by the public entity and the circumstances under which it may be disclosed to others;

[ 2001, c. 321, Pt. B, §1 (NEW) .]

3. Choice. The extent to which the user has a choice of whether to provide personal information via the publicly accessible site on the Internet and the consequences of refusing to give that information;

[ 2001, c. 321, Pt. B, §1 (NEW) .]

4. Procedures for access and correction. The procedures, if any, by which the user may request access to that user's personal information and request correction of that information; and

[ 2001, c. 321, Pt. B, §1 (NEW) .]

5. Security. The steps taken to protect personal information from misuse or unauthorized access.

[ 2001, c. 321, Pt. B, §1 (NEW) .]

SECTION HISTORY

2001, c. 321, §B1 (NEW).






Chapter 15: STATE PAPER; LEGAL NOTICES

Subchapter 1: STATE PAPER

1 §551. Designation of paper

The Kennebec Journal is the state paper of this State, in which must be published all advertisements, notices and orders required by law to be published in the state paper. [2011, c. 691, Pt. A, §1 (AMD).]

SECTION HISTORY

1973, c. 625, §4 (AMD). 2011, c. 691, Pt. A, §1 (AMD).






Subchapter 2: LEGAL NOTICES

1 §601. Publication of legal notices and advertising

To be qualified as a medium for the publication of legal notices, legal advertising and other matter required by law to be published in a newspaper, a newspaper, unless otherwise ordered by the court in the proceedings, must be printed in the English language; must be entered as 2nd class postal matter in the United States mails; and must have general circulation in the vicinity where the notice is required to be published. Any legal notice, legal advertising or other matter required by law to be published in a newspaper must appear in all editions of that newspaper and must appear on any publicly accessible website that the newspaper maintains in accordance with the requirements of section 603. [2013, c. 368, Pt. YYYY, §1 (AMD).]

Beginning July 1, 2013, a newspaper publishing legal notices may not charge agencies of the executive branch a rate greater than the rate that the newspaper charges the Legislature to publish legal notices. [2013, c. 368, Pt. YYYY, §1 (NEW).]

SECTION HISTORY

1967, c. 428, §1 (AMD). 1987, c. 667, §1 (RPR). 1997, c. 405, §1 (AMD). 2013, c. 368, Pt. YYYY, §1 (AMD).



1 §602. Additional media for publication of notices

Notwithstanding section 601, all probate notices, notices of foreclosure, other legal notices, legal advertising and other matter required by law to be published in a newspaper that have been published in the Coastal Journal from the date of its first publication on November 3, 1966 and in the Somerset Gazette from the date of its first publication on April 16, 1990 to June 2, 1993, and that would have been valid but for the provision of section 601 that requires a newspaper carrying such notices to be entered as 2nd class postal matter, are declared to be valid. [RR 1997, c. 2, §2 (COR).]

SECTION HISTORY

1993, c. 239, §1 (NEW). RR 1997, c. 2, §2 (COR).



1 §603. Electronic notice (WHOLE SECTION TEXT EFFECTIVE UNTIL 1/1/18) (WHOLE SECTION TEXT REPEALED 1/1/18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 1/1/18)

(WHOLE SECTION TEXT REPEALED 1/1/18)

1. Electronic posting of legal notices. A legal notice appearing in a newspaper pursuant to section 601 must be placed on any publicly accessible website that the newspaper maintains in the following manner:

A. The legal notice must be placed on the newspaper's publicly accessible website no later than the same day that it appears in the newspaper; [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

B. A link to legal notices must be provided on the home page of the newspaper's publicly accessible website; [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

C. Legal notices appearing on the newspaper's publicly accessible website must be presented in a clear and conspicuous manner and must be of sufficient size to be clearly readable; [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

D. Legal notices must be the dominant subject matter of the page on the newspaper's publicly accessible website on which they are placed; and [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

E. Beginning on July 1, 2014, the newspaper's publicly accessible website must have a search function allowing readers to search legal notices that appear on the website. [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

A newspaper may not charge an additional fee for placing a legal notice on the newspaper's publicly accessible website or for submitting a legal notice to the electronic repository established pursuant to subsection 2.

[ 2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF) .]

2. Statewide repository for legal notices. Beginning July 1, 2014, a statewide association representing newspapers shall establish and maintain, at its own expense, a publicly accessible electronic repository for any legal notice appearing on a publicly accessible newspaper website in accordance with subsection 1. A newspaper publishing legal notices in accordance with section 601 shall submit the legal notice to the repository.

Beginning July 1, 2014, a newspaper that publishes legal notices in accordance with section 601 shall provide a link to the statewide repository for e-mail notification of any new legal notices added to any publicly accessible website that the newspaper maintains. E-mail notifications must be sent on the same day that the new legal notice appears on the newspaper's publicly accessible website. A newspaper must prominently display information regarding the ability to receive e-mail notifications from the repository and the process for requesting such notifications on the page of the newspaper's publicly accessible website where legal notices appear. The statewide association representing newspapers that establishes and maintains the publicly accessible electronic repository is responsible for providing e-mail notification of legal notices upon request and at no charge.

[ 2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF) .]

This section is repealed January 1, 2018. [2013, c. 368, Pt. YYYY, §2 (NEW); 2013, c. 368, Pt. YYYY, §5 (AFF).]

SECTION HISTORY

2013, c. 368, Pt. YYYY, §2 (NEW). 2013, c. 368, Pt. YYYY, §5 (AFF).









Chapter 17: EMERGENCY INTERIM EXECUTIVE SUCCESSION

1 §651. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §652. Statement of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §653. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §654. Additional successor to office of Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §655. Emergency interim successors for state officers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §656. Enabling authority for emergency interim officers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §657. Emergency interim successors for local offices (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §658. Formalities of taking office for emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §659. Period in which authority may be exercised (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §660. Removal of designees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).



1 §661. Disputes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §1 (RP).






Chapter 19: EMERGENCY LOCATION OF GOVERNMENTS

Subchapter 1: EMERGENCY LOCATION OF STATE GOVERNMENT

1 §711. Proclamation of Governor

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of State Government at the normal location of the seat thereof in Augusta, the Governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without this State as he may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of State Government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the Legislature shall by law establish a new location, or locations, or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.



1 §712. Acts performed at emergency location are valid and binding

During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, department or authority of this State, including the convening and meeting of the Legislature in regular, extraordinary or emergency session, shall be as valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.



1 §713. Application of provisions

This subchapter shall control and be supreme in the event they shall be employed, notwithstanding the provisions of any other law to the contrary or in conflict herewith.






Subchapter 2: EMERGENCY LOCATION OF LOCAL GOVERNMENTS

1 §761. Action by governing body

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of each political subdivision of this State may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any 2 members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this State.



1 §762. Powers

During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this State shall have and possess and shall exercise, at such location, or locations, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this State. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.



1 §763. Applicability of provisions

This subchapter shall control and be supreme in the event they shall be employed, notwithstanding any statutory, charter or ordinance provision to the contrary or in conflict herewith.









Chapter 21: EMINENT DOMAIN

1 §811. Real property or interest therein may be taken (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §1 (RP).



1 §812. Manner of taking

SECTION HISTORY

1971, c. 544, §1 (RP).



1 §813. Procedure

SECTION HISTORY

1971, c. 544, §1 (RP).



1 §814. Purchase of real estate

1. Expansion in the Capitol Area. Whenever the Governor determines that public exigencies require the construction of additional buildings, structures, parking spaces or other facilities for the expansion of State Government in the Capitol Area, the Governor may purchase or take by eminent domain real estate in Augusta.

[ 1991, c. 824, Pt. A, §1 (NEW) .]

2. Capitol Area defined. The Capitol Area is defined as the following described premises:

A. The west side of Kennebec River as follows: Beginning at the intersection of the easterly line of Florence Street with the northerly line of Capitol Street; thence easterly along said northerly line of Capitol Street to a point of 150 feet westerly of the intersection of the westerly line of Federal Street projected northerly across said Capitol Street and said northerly line of Capitol Street; thence southerly and parallel to said westerly line of Federal Street about 800 feet to Kennedy Brook; thence following the thread of the stream generally easterly to its intersection with the northerly property line of the land of the State of Maine, being part of the Motor Vehicles premises; thence westerly about 60 feet along said property line; thence southerly along said property line about 155 feet; thence easterly along said property line about 140 feet; thence southerly along said property line about 120 feet to the northerly line of Manley Street; thence diagonally and southwesterly across Manley Street to its intersection with the northwesterly corner of other land of the State of Maine; thence southerly along said property line extended to the northerly line of Glenwood Street; thence along said Glenwood Street easterly to the westerly line of State Street; thence northerly along said State Street about 150 feet to a point opposite the northerly line of Britt Street; thence across State Street and along the northerly line of said Britt Street easterly to its intersection with property of Augusta Sanitary District; thence northerly and easterly as said property line may run to its intersection with the Kennebec River; thence along said river northerly as the same may run to its intersection with the southerly line of Highway Route 201; thence southwesterly along said highway line, as the same may run, to the easterly line of State Street at its intersection with Memorial Traffic Circle; thence across State Street in a northwesterly direction to the southeasterly line of Grove Street at its intersection with Memorial Traffic Circle; thence southwesterly along said Grove Street to the northerly line of Higgins Street; thence across Grove Street; thence southerly along Grove Street to its intersection with the northerly line of Wade Street; thence westerly about 400 feet in a straight line along Wade Street and its northerly line extended to the westerly line of Sewall Street; thence southerly along Sewall Street to the northerly line of Wade Street where it intersects the westerly line of Sewall Street; thence westerly along the northerly line of Wade Street and thence continuing in a straight line westerly and parallel to Capitol Street to the easterly line of Florence Street; thence southerly along Florence Street to the point of beginning; and [1991, c. 824, Pt. A, §1 (NEW).]

B. The east side of the Kennebec River as follows: Beginning at a point at the intersection of the northerly line of the Old Arsenal Grounds with the westerly line of Hospital Street; thence westerly along said northerly line of the Old Arsenal Grounds 1,680 feet to a point at the Kennebec River; thence following the river generally southwesterly to a point where a projected northeasterly line of Kelton Road would meet the river, being a point 2,185 feet, more or less, from the intersection of said road and the northwesterly line of Hospital Street; thence southeasterly to and along the projected northwesterly line of Kelton Road from the river to a point on the southwest corner of the lands of the Augusta Sanitary District 564.19 feet, more or less, from the intersection of Kelton Road and Hospital Street; thence northeasterly at an interior angle of 89` 20' a distance of 84.88 feet to a point; thence southeasterly at an interior angle of 90` a distance of 76.09 feet to a point; thence northeasterly at an interior angle of 270` a distance of 98.74 feet to a point; thence at an interior angle of 90` 20' a distance of 212.8 feet, more or less, on a line bearing S 61` 20' E to a point; thence southwesterly at an interior angle of 90` a distance of 36.06 feet, more or less, to a point on the northerly line of the Augusta Sanitary District property; thence in an easterly direction at an angle 90` and a distance of 128.42 feet, more or less, to a point; thence in a northerly direction at an angle of 90` a distance of 73 feet to a point; thence in an easterly direction at an angle of 90` and a distance of 143 feet, more or less, to a point on the westerly line of Hospital Street; thence northeasterly along the westerly line of Hospital Street 3,125 feet to a point on the southeast corner of the lands of the City of Augusta; thence westerly at right angle 185 feet to a point; thence southerly at right angle 25 feet to a point; thence westerly at right angle 115 feet to a point; thence northerly at right angle 140 feet to a point; thence easterly at right angle 115 feet to a point; thence northerly at right angle 20 feet to a stone bound; thence easterly at right angle 185 feet to the westerly line of Hospital Street; thence northerly along the westerly line of Hospital Street 380 feet, more or less, to the point of beginning. [1991, c. 824, Pt. A, §1 (NEW).]

[ 1991, c. 824, Pt. A, §1 (NEW) .]

3. Procedure. All proceedings under this section must be in accordance with Title 35-A, chapter 65.

[ 1991, c. 824, Pt. A, §1 (NEW) .]

SECTION HISTORY

1969, c. 380, (RPR). 1971, c. 544, §2 (RPR). 1975, c. 470, §1 (RPR). 1975, c. 771, §4 (AMD). 1989, c. 502, §A1 (AMD). 1991, c. 538, §1 (AMD). 1991, c. 824, §A1 (RPR).



1 §815. Abandonment of purpose; rights of condemnee

Notwithstanding any other provision of law, if an entity that has taken property by eminent domain fails to use the property for the project or purpose for which that property was taken, the condemnee or the condemnee's heirs have a right of first refusal to purchase the property as provided in this section. The right may be exercised at a price equal to the total compensation paid to the condemnee for the taking plus an adjustment for any improvements made to the property and for changes in inflation based upon the Consumer Price Index. The right of first refusal automatically terminates once the property is used for the project or purpose for which that property was taken. The purpose of a taking may be passive in nature, including conservation or preservation. [2013, c. 368, Pt. Q, §1 (AMD).]

1. Reaffirmation of public purpose. If a property has not been used for the purpose for which it was taken after 8 years from the date of condemnation, the entity must reaffirm the need to retain the property for that purpose by giving notice to the public of its continuing intent to use the property for that purpose. Notice to the public is by publication twice consecutively in a daily or weekly newspaper having general circulation in the municipality or political subdivision in which the property is located. If the purpose of the taking was to construct improvements, the property is deemed as being used for that purpose upon the commencement of substantial on-site construction activity. After the initial reaffirmation, for so long as the property has not been used for the purpose for which it was taken, the entity must reaffirm the need to retain the property every 3 years. Reaffirmation under this subsection does not constitute a retaking of the property, and this section does not require the entity to make additional payments to the condemnee or the condemnee's heirs. If the entity fails to reaffirm the need to retain the property, the entity must notify the condemnee or the condemnee's heirs as described in subsection 2.

[ 2001, c. 328, §2 (NEW) .]

2. Notification of right of first refusal. If the need to retain the property is not reaffirmed as required by subsection 1, the entity using eminent domain must give written notice of the right of first refusal provided by this subsection to the condemnee or the condemnee's heirs by certified mail, return receipt requested, or by any other method that produces written evidence of receipt. Notice is sufficient under this subsection if the signed receipt is returned or the certified mail is returned as refused by the recipient.

A. If after reasonable diligence the address of the condemnee or the condemnee's heirs can not be determined, the notice is sufficient if it is published twice consecutively in a daily or weekly newspaper having general circulation in the municipality or political subdivision in which the property obtained by eminent domain is located. [2001, c. 328, §2 (NEW).]

B. If, within 90 days of the issuance of the written notice or the second publishing date as required by this subsection, the condemnee or the condemnee's heirs have either refused the right of first refusal on the property or failed to respond to the notice, then the entity may dispose of the property in any manner allowed by law free and clear from any rights provided by this section. [2001, c. 328, §2 (NEW).]

[ 2001, c. 328, §2 (NEW) .]

3. Waiver of rights under this section. Notwithstanding any other provision of this section, the condemnee or the condemnee's heirs may waive or release any rights provided under this section at any time.

[ 2001, c. 328, §2 (NEW) .]

4. Exemptions. This section does not apply to property taken by eminent domain if that property:

A. Was taken in whole or in part using federal funds or the eminent domain authority to take the property was derived from federal law; [2001, c. 328, §2 (NEW).]

B. Does not meet state or municipal lot size or frontage requirements; [2001, c. 328, §2 (NEW).]

C. Was taken to expand existing corridors used for transportation or utility purposes including highways, bridges, railroad lines or utility lines; or [2001, c. 328, §2 (NEW).]

D. Was taken before October 1, 2001. [2001, c. 328, §2 (NEW).]

[ 2001, c. 328, §2 (NEW) .]

SECTION HISTORY

2001, c. 328, §2 (NEW). 2013, c. 368, Pt. Q, §1 (AMD).



1 §816. Limitations on eminent domain authority

1. Purposes. Except as provided in subsections 2 and 3 and notwithstanding any other provision of law, the State, a political subdivision of the State and any other entity with eminent domain authority may not condemn land used for agriculture, fishing or forestry or land improved with residential homes, commercial or industrial buildings or other structures:

A. For the purposes of private retail, office, commercial, industrial or residential development; [2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF).]

B. Primarily for the enhancement of tax revenue; or [2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF).]

C. For transfer to an individual or a for-profit business entity. [2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF).]

[ 2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF) .]

2. Blight exception. Subsection 1 does not apply to the use of eminent domain by any municipality, housing authority or other public entity based upon a finding of blight in an area covered by any redevelopment plan or urban renewal plan pursuant to Title 30-A, chapter 201, 203 or 205, but just compensation, in all cases, must continue to be made to the owner.

[ 2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF) .]

3. Utilities exception. Subsection 1 does not limit the exercise of eminent domain by or for the benefit of public utilities or other entities engaged in the generation, transmission or distribution of telephone, gas, electric, water, sewer or other utility products or services.

[ 2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF) .]

4. Governmental purposes not affected. Nothing in this section may be interpreted to prohibit a municipal or county governing body from exercising the power of eminent domain for purposes not otherwise prohibited by subsection 1.

[ 2005, c. 579, §1 (NEW); 2005, c. 579, §2 (AFF) .]

SECTION HISTORY

2005, c. 579, §1 (NEW). 2005, c. 579, §2 (AFF).






Chapter 23: RELOCATION ASSISTANCE

1 §901. Purpose

The purpose of this chapter is to establish a uniform policy for the treatment of persons displaced as a result of federally assisted state programs in order that such persons shall not suffer as a result of programs designed for the benefit of the public as a whole, and to enable the State to comply with certain laws enacted by the Congress of the United States. [1971, c. 597, (NEW).]

SECTION HISTORY

1971, c. 597, (NEW).



1 §902. State acceptance of federal funds; compliance with federal laws

Whenever the acquisition of real property for a program undertaken by the State or any other public or private entity subject to the Federal Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, PL 91-646 and 100-17, Title IV, as amended, referred to in this chapter as the "Federal Uniform Relocation Act," will result in the displacement of any person on or after April 2, 1989, and the program is eligible for federal financial assistance, the State and any other public or private entity subject to the Federal Uniform Relocation Act may receive the federal financial assistance and upon or in anticipation of receipt thereof, may comply with all of the provisions of, be guided to the greatest extent practicable by the land acquisition policies set forth in and do all things necessary or proper to provide the services, payments and benefits provided in the Federal Uniform Relocation Act. [1989, c. 40, §§1, 5 (AMD).]

SECTION HISTORY

1971, c. 597, (NEW). 1973, c. 625, §5 (AMD). 1989, c. 40, §§1,5 (AMD).



1 §903. Definitions and exclusion

Except where the context otherwise requires or as expressly set forth in this chapter, all terms used in this chapter shall have the same definitions as are set forth in the Federal Uniform Relocation Act. The term "State" shall include every agency, department and political subdivision of the State, but shall not include the Department of Transportation. Nothing in this chapter may be construed to alter or amend Title 23, chapter 3, subchapter VII, which does and shall continue to apply exclusively to state or state aid highway projects and other activities of and by the Department of Transportation. [1989, c. 40, §§2, 5 (AMD).]

SECTION HISTORY

1971, c. 593, §22 (AMD). 1971, c. 597, (NEW). 1989, c. 40, §§2,5 (AMD).



1 §904. Limitations

Nothing in this chapter may be construed as creating in any condemnation proceeding brought under the power of eminent domain any element of value or of damage not in existence immediately prior to April 2, 1989. [1989, c. 40, §§3, 5 (AMD).]

The requirement by the State to be guided, to the greatest extent practicable, by the policies set forth in the Federal Uniform Relocation Act shall create no rights or liabilities and shall not affect the validity of any property acquisitions by purchase or condemnation. [1989, c. 40, §§3, 5 (AMD).]

Nothing in this chapter may be construed to require the State to provide services, payments or benefits which exceed in quantity or quality those which are necessary or proper for the State to provide in order for the State to receive federal financial assistance by complying with the obligations imposed or incumbent upon states under the Federal Uniform Relocation Act. [1989, c. 40, §§3, 5 (AMD).]

Nothing in this chapter may be construed to limit the authority or eligibility of the State to receive federal financial assistance. [1989, c. 40, §§3, 5 (AMD).]

SECTION HISTORY

1971, c. 597, (NEW). 1973, c. 625, §6 (AMD). 1989, c. 40, §§3,5 (AMD).



1 §905. Guidelines; rules

The head of each department and agency subject to this chapter may issue guidelines and procedures and promulgate rules as necessary or appropriate to carry out this chapter. [1989, c. 40, §§4, 5 (NEW).]

SECTION HISTORY

1989, c. 40, §§4,5 (NEW).






Chapter 24: ALTERNATE RELOCATION ASSISTANCE

1 §951. Purpose

The purpose of this chapter is to establish a policy for the treatment of persons displaced as a result of public use programs, funded in whole or in part by public entities, for persons to whom no assistance is available under federal law or any other provisions of state law. [1981, c. 494, (NEW).]

SECTION HISTORY

1981, c. 494, (NEW).



1 §952. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 494, (NEW).]

1. Displaced person. "Displaced person" means any individual or entity who moves from a dwelling or place of business as a result of the acquisition, in whole or in part, of any interest in the land or the structure on which or in which that dwelling or place of business is located for a public use project:

A. By public entity; [1981, c. 494, (NEW).]

B. As a result of a written order from a public entity to vacate the dwelling or place of business; or [1981, c. 494, (NEW).]

C. By any individual or entity on behalf of, under agreement with or with funding from a public entity. [1981, c. 494, (NEW).]

This definition shall be construed so that persons displaced as a result of public action or public participation receive relocation benefits in cases where they are displaced as a result of an owner participation agreement or an acquisition carried out by a private individual or entity for or in connection with a public use project, where the public entity is otherwise empowered to acquire the property to carry out the public use.

[ 1981, c. 494, (NEW) .]

2. Public entity. "Public entity" includes the State, counties, municipalities, departments, agencies and any other political subdivisions of the State.

[ 1981, c. 494, (NEW) .]

3. Public use project. "Public use project" means a project developed with the assistance, cooperation, guidance or support of any public entity, the purpose of which is to provide facilities for the use of the public. It does not include any single business obtaining funding or security for private funding from the United States Small Business Administration.

[ 1981, c. 494, (NEW) .]

SECTION HISTORY

1981, c. 494, (NEW).



1 §953. Offer of assistance

1. Written offer; terms. Within 14 days after the acquisition of real property by a public entity or any person covered by the terms of this chapter and not less than 30 days prior to the date upon which the dwelling or place of business must be vacated, the public entity acquiring the land or building, ordering the dwelling or place of business vacated, or on whose behalf, under whose agreement or with whose funding the acquiring person is acting, shall make a payment to compensate any person or entity who will become displaced for estimated:

A. Actual reasonable expenses in moving himself, his family, business, farm operation or other personal property; [1981, c. 494, (NEW).]

B. Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the department; and [1981, c. 494, (NEW).]

C. Actual reasonable expenses in searching for a replacement business or farm. [1981, c. 494, (NEW).]

Within 14 days after the displaced person has moved, and upon presentation of documentation of items listed in paragraphs A, B and C, the same public entity shall pay to the displaced person any actual reasonable expenses and losses in excess of the estimated payment made previously. If the estimated payment exceeds the actual reasonable expenses and losses, the displaced person may retain the difference.

[ 1981, c. 494, (NEW) .]

2. Moving expense allowance. Any displaced person eligible for payments under subsection 1, who is displaced from a dwelling and who elects not to accept the payments authorized by subsection 1, may receive a moving expense allowance, determined according to a schedule established by the department, not to exceed $300, and a dislocation allowance of $200.

[ 1981, c. 494, (NEW) .]

3. Fixed payment. Any displaced person eligible for payments under subsection 1, who is displaced from his place of business or from his farm operation and who elects not to accept the payment authorized by subsection 1, may receive a fixed payment in an amount equal to the average annual net earnings of the business or farm operation, except that such payment shall be not less than $2,500 nor more than $10,000. In the case of a business, no payment may be made under this subsection unless the department is satisfied that the business:

A. Cannot be relocated without a substantial loss of its existing patronage; and [1981, c. 494, (NEW).]

B. Is not part of a commercial enterprise having at least one other establishment not being acquired by a public entity or individual, or private entity on behalf of, under agreement with or with funding from a public entity, which is engaged in the same or similar business. [1981, c. 494, (NEW).]

[ 1981, c. 494, (NEW) .]

SECTION HISTORY

1981, c. 494, (NEW).



1 §954. Ineligible persons

Persons who are qualified to receive relocation benefits under chapter 23 and the United States Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, Public Law 91-646, are not eligible for benefits under this chapter. [1981, c. 494, (NEW).]

SECTION HISTORY

1981, c. 494, (NEW).






Chapter 25: GOVERNMENTAL ETHICS

Subchapter 1: STATEMENT OF PURPOSE

1 §1001. Statement of purpose

It is essential under the American system of representative government that the people have faith and confidence in the integrity of the election process and the members of the Legislature. In order to strengthen this faith and confidence that the election process reflects the will of the people and that each Legislator considers and casts his vote on the enactment of laws according to the best interests of the public and his constituents, there is created an independent commission on governmental ethics and election practices to guard against corruption or undue influencing of the election process and against acts or the appearance of misconduct by Legislators. [1975, c. 621, §1 (NEW).]

SECTION HISTORY

1975, c. 621, §1 (NEW).



1 §1002. Commission on Governmental Ethics and Election Practices

1. Membership.

[ 2001, c. 470, §1 (AMD); MRSA T. 1, §1002, sub-§1, ¶ F (RP) .]

1-A. Membership. The Commission on Governmental Ethics and Election Practices, established by Title 5, section 12004-G, subsection 33 and referred to in this chapter as the "commission," consists of 5 members appointed as follows.

A. By December 1, 2001 and as needed after that date, the appointed leader from each political party in the Senate and the appointed leader from each political party in the House of Representatives jointly shall establish and advertise a 30-day period to allow members of the public and groups and organizations to propose qualified individuals to be nominated for appointment to the commission. [2001, c. 470, §2 (NEW).]

B. By January 1, 2002 and as needed after that date, the appointed leader from each political party in the Senate and the appointed leader from each political party in the House of Representatives each shall present a list of 3 qualified individuals to the Governor for appointment of 4 members to the commission. The appointed leadership from each party in both bodies of the Legislature jointly shall present a list of 3 qualified individuals to the Governor for appointment of a 5th member to the commission. [2001, c. 470, §2 (NEW).]

C. By March 15, 2002, the Governor shall appoint the members of the commission selecting one member from each of the lists of nominees presented in accordance with paragraph A. These nominees are subject to review by the joint standing committee of the Legislature having jurisdiction over legal affairs and confirmation by the Legislature. No more than 2 commission members may be enrolled in the same party. [2001, c. 470, §2 (NEW).]

D. Two initial appointees are appointed for one-year terms, 2 are appointed for 2-year terms and one is appointed for a 3-year term, according to a random lot drawing under the supervision of the Secretary of State. Subsequent appointees are appointed to serve 3-year terms. A person may not serve more than 2 terms. [2001, c. 470, §2 (NEW).]

E. The commission members shall elect one member to serve as chair for at least a 2-year term. [2001, c. 470, §2 (NEW).]

F. Upon a vacancy during an unexpired term, the term must be filled as provided in this paragraph for the unexpired portion of the term only. The nominee must be appointed by the Governor from a list of 3 qualified candidates provided by the leader of the party from the body of the Legislature that suggested the appointee who created the vacancy. If the vacancy during an unexpired term was created by the commission member who was appointed from the list of candidates presented to the Governor by the leaders of each party of each body of the Legislature jointly, the nominee must be appointed from a list of 3 qualified candidates provided jointly by the leaders of each party of each body of the Legislature. If the list of 3 qualified candidates required by this paragraph to be presented to the Governor by the leaders of each party from each body of the Legislature is not produced within 60 days after the vacancy is created, then the leaders of each party from both bodies of the Legislature shall present within the subsequent 15 days a separate list of 3 qualified candidates to the Governor, who shall appoint a candidate from these lists within 30 days of receiving the lists. Nominees appointed pursuant to this paragraph are subject to review by the joint standing committee of the Legislature having jurisdiction over election practices and legislative ethics and to confirmation by the Legislature. [2007, c. 252, §1 (AMD).]

G. Upon a vacancy created by an expired term, the vacancy must be filled as provided in this paragraph. The nominee must be appointed by the Governor from a list of 3 qualified candidates provided by the leader of the party from the body of the Legislature that suggested the appointee whose term expired. When a vacancy is created by an expired term of the commission member who was appointed from the list of candidates presented to the Governor by the leaders of each party of each body of the Legislature jointly, the nominee must be appointed from a list of 3 qualified candidates provided jointly by the leaders of each party of each body of the Legislature. If the list of 3 qualified candidates required by this paragraph to be presented to the Governor by the leaders of each party from each body of the Legislature is not produced within 60 days after the vacancy is created, then the leaders of each party from both bodies of the Legislature shall present within the subsequent 15 days a separate list of 3 qualified candidates to the Governor, who shall appoint a candidate from these lists within 30 days of receiving the lists. Nominees appointed pursuant to this paragraph are subject to review by the joint standing committee of the Legislature having jurisdiction over election practices and legislative ethics and to confirmation by the Legislature. [2007, c. 252, §2 (AMD).]

H. For the purposes of this subsection, "political party" has the same meaning as "party" as defined by Title 21-A, section 1, subsection 28. [2001, c. 470, §2 (NEW).]

[ 2007, c. 252, §§1, 2 (AMD) .]

2. Qualifications. The members of the commission must be persons of recognized judgment, probity and objectivity. A person may not be appointed to this commission who is a member of the Legislature or who was a member of the previous Legislature, who was a declared candidate for an elective county, state or federal office within 2 years prior to the appointment or who now holds an elective county, state or federal office. A person may not serve on the commission who is an officer, director, employee or primary decision maker of a party committee, political action committee or candidate committee authorized under Title 21-A, section 1013-A, subsection 1, paragraph B.

[ 2007, c. 571, §1 (AMD) .]

2-A. Conflict of interest. This subsection governs conflicts of interest of members of the commission.

A. A member of the commission has a conflict of interest in a matter before the commission if the member has a business or close political relationship with a party to the matter. A close political relationship exists when a member has significant past or ongoing involvement with a political committee or a candidate, as defined in Title 21-A, section 1, subsection 30 and subsection 5, respectively, or other organization involved in the matter, that would lead a reasonable person to believe that the member is unable to objectively consider the matter. A close political relationship is not created by making a contribution to a political committee, organization or candidate; party enrollment status; or mere membership in an organization involved in the matter. [2007, c. 571, §2 (NEW).]

B. If members of the commission have a conflict of interest in a matter before the commission, the members shall recuse themselves from the matter and may not vote on or attempt to influence the outcome of the matter. Whether or not recusal is required under this paragraph, members of the commission shall consider recusing themselves from any matter that would give rise to an appearance of a conflict of interest. [2007, c. 571, §2 (NEW).]

[ 2007, c. 571, §2 (NEW) .]

2-B. Annual disclosure statement. Each member shall file a disclosure statement with the executive director of the commission by February 15th of each year, which must include:

A. The names of and the positions held in all candidate committees, political action committees, ballot question committees and party committees of which the member or the member's spouse or domestic partner was an officer, director or primary decision maker or fund raiser during the previous calendar year; [2007, c. 571, §3 (NEW).]

B. The names of and positions held in all nonprofit or commercial organizations of which the member or the member's spouse or domestic partner was an owner, officer, director or primary decision maker or fund raiser that, during the previous calendar year, made expenditures of more than $1,500 to influence an election or employed a lobbyist who was required to register with the commission; and [2007, c. 571, §3 (NEW).]

C. Any additional information that the commission determines appropriate. [2007, c. 571, §3 (NEW).]

A member shall notify the executive director if the member becomes an officer, director, employee or primary decision maker or fund raiser of a party committee, political action committee, ballot question committee or candidate committee within 21 days of the event.

[ 2007, c. 571, §3 (NEW) .]

3. Oath. Each member shall, within 10 days of his appointment, take an oath of office to faithfully discharge the duties of a commissioner in the form prescribed by the Constitution. Such oath shall be subscribed to by the commissioner taking it, certified by the officer before whom it is taken and immediately filed in the Office of the Secretary of State.

[ 1975, c. 621, §1 (NEW) .]

4. Legislative per diem. The members of the commission are entitled to receive legislative per diem according to Title 5, chapter 379.

[ IB 1995, c. 1, §2 (AMD) .]

5. Employees. The commission shall employ an executive director and such other assistance as may be necessary to carry out its duties. The commission also shall retain a general counsel or a computer analyst as an employee of the commission, based on the staffing needs of the executive director. If the commission employs a general counsel, the general counsel may not hold any other state office or otherwise be employed by the State. The commission shall select the executive director by an affirmative vote of at least 4 commission members.

[ 2003, c. 381, §1 (AMD) .]

6. Prohibited activities. A member of the commission may not engage in political fund-raising to promote the election or defeat of a candidate, passage or defeat of a ballot measure or endorse a political candidate. This prohibition does not apply to fund-raising for campaigns or endorsement of candidates at the county or municipal level or out-of-state nonfederal elections.

[ 2005, c. 271, §2 (NEW) .]

7. Removal of members. A member of the commission may be removed by the Governor for inefficiency, willful neglect of duty, malfeasance in office, engaging in prohibited activities or failure to continually meet the qualifications set out by this section or to comply with the disclosure requirements, but only with the review and concurrence of the joint standing committee of the Legislature having jurisdiction over election practices and legislative ethics upon hearing in executive session, or impeachment by the Legislature. Before removing a board member, the Governor shall notify the President of the Senate and the Speaker of the House of Representatives of the removal and the reasons for the removal.

[ 2007, c. 571, §4 (NEW) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1983, c. 812, §1 (AMD). 1989, c. 503, §B1 (AMD). 1991, c. 86, (AMD). 1991, c. 880, §1 (AMD). IB 1995, c. 1, §§1,2 (AMD). 2001, c. 430, §1 (AMD). 2001, c. 470, §§1-3 (AMD). 2003, c. 381, §1 (AMD). 2005, c. 271, §§1,2 (AMD). 2005, c. 295, §1 (AMD). 2007, c. 252, §§1, 2 (AMD). 2007, c. 571, §§1-4 (AMD). MRSA T.1, §1002/1/F (AMD).



1 §1003. Procedures, rules and regulations

1. Procedures, rules and regulations. The commission shall adopt such procedures, rules and regulations as may appear necessary for the orderly, prompt, fair and efficient carrying out of its duties, consistent with this chapter.

[ 1979, c. 541, §4 (AMD) .]

2. Records. Except as provided in section 1013, all records of the commission, including business records, reports made to or by the commission, findings of fact and opinions, must be made available to any interested member of the public who may wish to review them. Any member of the public may request copies of any record held by the commission that is available for public inspection. The commission shall furnish these copies upon payment of a fee covering the cost of reproducing them.

[ 2007, c. 642, §1 (AMD) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1979, c. 541, §A4 (AMD). 2007, c. 642, §1 (AMD).



1 §1004. Meetings

The commission shall meet on the call of the Speaker of the House or the President of the Senate to perform the duties required of it or as specifically provided in this chapter. The commission shall also meet at other times at the call of the chair or at the call of a majority of the members, provided all members are notified of the time, place and purpose of the meeting at least 24 hours in advance. [2001, c. 430, §2 (AMD).]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 252, §1 (AMD). 2001, c. 430, §2 (AMD).



1 §1005. Open meetings

Notwithstanding chapter 13 and except as provided in section 1013, subsection 3-A, all meetings, hearings or sessions of the commission are open to the general public unless, by an affirmative vote of at least 3 members, the commission requires the exclusion of the public. [2007, c. 642, §2 (AMD).]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1997, c. 562, §D1 (AMD). 1997, c. 562, §D11 (AFF). 2001, c. 430, §3 (AMD). 2007, c. 642, §2 (AMD).



1 §1006. Assistance

The commission may call for the aid or assistance in the performance of its duties on the Attorney General, Secretary of State, Office of the State Auditor or any law enforcement agency in this State. When called upon, these agencies shall comply to the utmost of their ability. [1975, c. 621, §1 (NEW); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1975, c. 621, §1 (NEW). 2013, c. 16, §10 (REV).



1 §1007. Annual report

The commission shall submit to the Legislature and the public an annual report discussing its activities under this chapter and any changes it considers necessary or appropriate regarding ethical standards. [1989, c. 561, §1 (AMD).]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1989, c. 561, §1 (AMD).



1 §1008. General duties

The general duties of the commission shall be: [1975, c. 621, §1 (NEW).]

1. Legislative ethics. To investigate and make advisory recommendations to the appropriate body of any apparent violations of legislative ethics;

[ 2007, c. 642, §3 (AMD) .]

2. Election practices. To administer and investigate any violations of the requirements for campaign reports and campaign financing, including the provisions of the Maine Clean Election Act and the Maine Clean Election Fund;

[ 2001, c. 430, §4 (AMD) .]

3. Ethics seminar. To conduct, in conjunction with the Attorney General and the Chair of the Legislative Council or their designees, an ethics seminar for Legislators after the general election and before the convening of the Legislature, in every even-numbered year. The Attorney General shall provide each Legislator with a bound compilation of the laws of this State pertaining to legislative ethics and conduct;

[ IB 1995, c. 1, §4 (AMD) .]

4. Lobbyist activities. To administer the lobbyist disclosure laws, Title 3, chapter 15, and enforce the waiting period required before former Legislators may engage in compensated lobbying as provided by section 1024;

[ 2013, c. 129, §1 (AMD) .]

5. Maine Clean Election Act and Maine Clean Election Fund. To administer and ensure the effective implementation of the Maine Clean Election Act and the Maine Clean Election Fund according to Title 21-A, chapter 14; and

[ IB 1995, c. 1, §6 (NEW) .]

6. Enhanced monitoring. To provide for enhanced monitoring and enforcement of election practices and the electronic submission of reports and computerized tracking of campaign, election and lobbying information under the commission's jurisdiction.

[ 2005, c. 301, §1 (AMD) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 337, §1 (AMD). 1989, c. 561, §§2,3 (AMD). 1993, c. 691, §§1-3 (AMD). IB 1995, c. 1, §§3-6 (AMD). 2001, c. 430, §4 (AMD). 2003, c. 20, §J1 (AMD). 2005, c. 301, §1 (AMD). 2007, c. 642, §3 (AMD). 2013, c. 129, §1 (AMD).



1 §1009. Recommendations to Legislature

Following a general election, the commission may solicit suggestions for improving campaign financing and reporting and the administration of the other areas within the commission's jurisdiction. The commission shall review the suggestions and may submit legislation within 90 days of the general election based on those suggestions or on proposals by individual members of the commission or its staff. [2009, c. 208, §1 (AMD).]

SECTION HISTORY

2005, c. 301, §2 (NEW). 2009, c. 208, §1 (AMD).






Subchapter 2: LEGISLATIVE ETHICS

1 §1011. Statement of purpose

The Maine Legislature enjoys a high reputation for progressive accomplishment. The vast majority of its members are public officers of integrity and dedication, seeking at all times to maintain high standards of ethical conduct. [1975, c. 621, §1 (NEW).]

The public interest is best served by attracting and retaining in the Legislature men and women of high caliber and attainment. The public interest will suffer if unduly stringent requirements deprive government "of the services of all but princes and paupers." [1975, c. 621, §1 (NEW).]

Membership in the Legislature is not a full-time occupation and is not compensated on that basis; moreover, it is measured in 2-year terms, requiring each member to recognize and contemplate that his election will not provide him with any career tenure. [1975, c. 621, §1 (NEW).]

Most Legislators must look to income from private sources, not their public salaries, for their sustenance and support for their families; moreover, they must plan for the day when they must return to private employment, business or their professions. [1975, c. 621, §1 (NEW).]

The increasing complexity of government at all levels, with broader intervention into private affairs, makes conflicts of interest almost inevitable for all part-time public officials, and particularly for Legislators who must cast their votes on measures affecting the lives of almost every citizen or resident of the State. The adoption of broader standards of ethics for Legislators does not impugn either their integrity or their dedication; rather it recognizes the increasing complexity of government and private life and will provide them with helpful advice and guidance when confronted with unprecedented or difficult problems in that gray area involving action which is neither clearly right nor clearly wrong. [1975, c. 621, §1 (NEW).]

If public confidence in government is to be maintained and enhanced, it is not enough that public officers avoid acts of misconduct. They must also scrupulously avoid acts which may create an appearance of misconduct. [1975, c. 621, §1 (NEW).]

The Legislature cannot legislate morals and the resolution of ethical problems must indeed rest largely in the individual conscience. The Legislature may and should, however, define ethical standards, as most professions have done, to chart the areas of real or apparent impropriety. [1975, c. 621, §1 (NEW).]

SECTION HISTORY

1975, c. 621, §1 (NEW).



1 §1012. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 561, §4 (RPR).]

1. Close economic association. "Close economic association" means the employers, employees, partners or clients of the Legislator or a member of the Legislator's immediate family; corporations in which the Legislator or a member of the Legislator's immediate family is an officer, director or agent or owns 10% or more of the outstanding capital stock; a business which is a significant unsecured creditor of the Legislator or a member of the Legislator's immediate family; or a business of which the Legislator or a member of the Legislator's immediate family is a significant unsecured creditor.

[ 1989, c. 561, §4 (RPR) .]

1-A. Associated organization. "Associated organization" means any organization in which a Legislator or a member of the Legislator's immediate family is a managerial employee, director, officer or trustee or owns or controls, directly or indirectly, and severally or in the aggregate, at least 10% of the outstanding equity.

[ 2011, c. 634, §1 (AMD) .]

2. Commission. "Commission" means the Commission on Governmental Ethics and Election Practices.

[ 1989, c. 561, §4 (RPR) .]

2-A. Domestic partner. "Domestic partner" means the partner of a Legislator who:

A. Has been legally domiciled with the Legislator for at least 12 months; [2009, c. 208, §2 (NEW).]

B. Is not legally married to or legally separated from an individual; [2009, c. 208, §2 (NEW).]

C. Is the sole partner of the Legislator and expects to remain so; and [2009, c. 208, §2 (NEW).]

D. Is jointly responsible with the Legislator for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2009, c. 208, §2 (NEW).]

[ 2009, c. 208, §2 (NEW) .]

3. Employee. "Employee" means a person in any employment position, including public or private employment, employment with a nonprofit, religious, charitable or educational organization, or any other compensated service under an expressed, implied, oral or written contract for hire, but does not include a self-employed person.

[ 1989, c. 561, §4 (RPR) .]

4. Gift. "Gift" means anything of value, including forgiveness of an obligation or debt, given to a person without that person providing equal or greater consideration to the giver. "Gift" does not include:

A. Gifts received from a single source during the reporting period with an aggregate value of $300 or less; [1989, c. 561, §4 (NEW).]

B. A bequest or other form of inheritance; [1995, c. 33, §1 (AMD).]

C. A gift received from a relative or from an individual on the basis of a personal friendship as long as that individual is not a registered lobbyist or lobbyist associate under Title 3, section 313, unless the Legislator has reason to believe that the gift was provided because of the Legislator’s official position and not because of a personal friendship; [2009, c. 258, §1 (AMD).]

D. A subscription to a newspaper, news magazine or other news publication; [2009, c. 258, §1 (AMD).]

E. Legal services provided in a matter of legislative ethics; [2009, c. 258, §1 (AMD).]

F. A meal, if the meal is a prayer breakfast or a meal served during a meeting to establish a prayer breakfast; or [2009, c. 258, §1 (NEW).]

G. A meal, if the meal is provided by industry or special interest organizations as part of the informational program presented to a group of public servants. [2009, c. 258, §1 (NEW).]

[ 2009, c. 258, §1 (AMD) .]

5. Honorarium. "Honorarium" means a payment of money or anything with a monetary resale value to a Legislator for an appearance or a speech by the Legislator. Honorarium does not include reimbursement for actual and necessary travel expenses for an appearance or speech. Honorarium does not include a payment for an appearance or a speech that is unrelated to the person's official capacity or duties as a member of the Legislature.

[ 1989, c. 561, §4 (NEW) .]

6. Immediate family. "Immediate family" means a Legislator's spouse, domestic partner or dependent children.

[ 2009, c. 208, §3 (AMD) .]

7. Income. "Income" means economic gain to a person from any source, including, but not limited to, compensation for services, including fees, commissions and payments in kind; gross income derived from business; gross income derived from dealings in property, rents and royalties; gross income from investments including interest, capital gains and dividends; annuities; income from life insurance and endowment contracts; pensions; income from discharge of indebtedness; distributions from a partnership or limited liability company; gross income from an interest in an estate or trust; prizes; and grants, but does not include gifts or honoraria. Income received in kind includes, but is not limited to, the transfer of property and options to buy or lease, and stock certificates. "Income" does not include alimony and separate maintenance payments, child support payments or campaign contributions accepted for state or federal office or funds or other property held in trust for another, including but not limited to money to be spent on behalf of a client for payment of a licensing or filing fee.

A. [2011, c. 634, §2 (RP).]

B. [2011, c. 634, §2 (RP).]

[ 2011, c. 634, §2 (AMD) .]

7-A. Managerial employee. "Managerial employee" means an employee of an organization whose position requires substantial control over the organization's decision making, business operations, financial management or contracting and procurement activities. For the purposes of this subsection, financial management does not include tasks that are considered clerical in nature.

[ 2011, c. 634, §3 (NEW) .]

8. Relative. "Relative" means an individual who is related to the Legislator or the Legislator's spouse or the Legislator's domestic partner as father, mother, son, daughter, brother, sister, uncle, aunt, great aunt, great uncle, first cousin, nephew, niece, husband, wife, domestic partner, grandfather, grandmother, grandson, granddaughter, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother or half sister, and includes the fiancé or fiancée of the Legislator.

[ 2011, c. 634, §4 (AMD) .]

8-A. Reportable liability. "Reportable liability" means any unsecured loan of $3,000 or more received from a person who is not a relative. "Reportable liability" does not include:

A. A credit card liability; [2011, c. 634, §5 (NEW).]

B. An educational loan made or guaranteed by a governmental entity, educational institution or nonprofit organization; or [2011, c. 634, §5 (NEW).]

C. A loan made from a state or federally regulated financial institution for business purposes. [2011, c. 634, §5 (NEW).]

[ 2011, c. 634, §5 (NEW) .]

9. Self-employed. "Self-employed" means that the person qualifies as an independent contractor under Title 39-A, section 102, subsection 13-A.

[ 2011, c. 643, §1 (AMD); 2011, c. 643, §14 (AFF) .]

10. Violation of legislative ethics. "Violation of legislative ethics" means a violation of the prohibitions in section 1014 or 1015.

[ 2007, c. 642, §5 (NEW) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1989, c. 561, §4 (RPR). 1991, c. 885, §E1 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 33, §§1,2 (AMD). RR 2001, c. 1, §6 (COR). 2001, c. 430, §5 (AMD). 2003, c. 268, §1 (AMD). 2007, c. 642, §§4, 5 (AMD). 2009, c. 208, §§2-4 (AMD). 2009, c. 258, §1 (AMD). 2011, c. 634, §§1-5 (AMD). 2011, c. 643, §1 (AMD). 2011, c. 643, §14 (AFF).



1 §1013. Authority; procedures

1. Authority. The commission has authority:

A. To issue, on request of any Legislator on an issue involving that Legislator, or on its own motion, written advisory opinions and guidance on problems or questions involving possible violations of legislative ethics; [2007, c. 642, §6 (AMD).]

B. To investigate complaints alleging a violation of legislative ethics against any Legislator, to investigate a possible violation of legislative ethics upon the commission's own motion, to hold hearings on an alleged or possible violation if the commission determines it is appropriate and to issue findings of fact together with its opinion; and [2011, c. 471, §1 (AMD).]

C. To administer the disclosure of sources of income by Legislators as required by this subchapter. [1975, c. 621, §1 (NEW).]

[ 2011, c. 471, §1 (AMD) .]

2. Procedure. The following procedures apply.

A. Requests for advisory opinions by members of the Legislature must be filed with the commission in writing and signed by the Legislator requesting the opinion and must contain such supporting data as the commission requires. Commission staff shall inform a Legislator upon that Legislator's request for an advisory opinion that written opinions issued by the commission are public and are submitted to the Clerk of the House and the Secretary of the Senate and entered into the legislative record. When preparing an advisory opinion on its own motion, the commission shall notify the Legislator concerned and allow the Legislator to provide additional information to the commission. In preparing an advisory opinion, either upon request or on its own motion, the commission may make such an investigation as it determines necessary. A copy of the commission's advisory opinion must be sent to the Legislator concerned and to the presiding officer of the legislative body of which the Legislator is a member. [2007, c. 642, §6 (AMD).]

B. [2007, c. 642, §6 (RP).]

B-1. Any person may file a complaint against a Legislator alleging a violation of legislative ethics only as described in sections 1014 and 1015. The complaint must be filed in writing and signed under oath and must specify the facts of the alleged violation citing the specific provisions of sections 1014 and 1015 that are alleged to have been violated, the approximate date of the alleged violation and such other information as the commission requires. A complainant shall agree in writing not to disclose any information about the complaint during the time the commission is determining whether or not to pursue the complaint or during the investigation of a complaint. A complaint that does not meet the criteria of this paragraph is considered incomplete and will not be forwarded to the commission.

(1) The Legislator against whom a complaint is filed must immediately be given a copy of the complaint and the name of the complainant. Before deciding whether to conduct an investigation or to hold any hearings, the commission shall afford the Legislator an opportunity to answer the complaint in writing and in person to the commission. The commission staff may gather preliminary factual information that will assist the commission in deciding whether to conduct a full investigation or to hold hearings.

(2) The commission shall consider only complaints against Legislators in office at the time of the filing of the complaint and only complaints relating to activity that occurred or was ongoing within 2 years of the complaint. Upon a majority vote of the commission, the commission shall conduct an investigation and hold hearings as it determines necessary.

(3) The commission shall issue its findings of fact together with its opinion regarding the alleged violation of legislative ethics to the legislative body of which the Legislator concerned is a member. That legislative body may take whatever action it determines appropriate, in accordance with the Constitution of Maine.

(4) If the commission determines that a Legislator has potentially violated professional standards set by a licensing board, its opinion and such other information as may be appropriate must be referred to the licensing board that oversees the Legislator's professional conduct. [2011, c. 471, §2 (AMD).]

B-2. If the commission receives information other than through a complaint suggesting that a Legislator may have committed a violation of legislative ethics, the commission may commence an investigation or conduct hearings when there is probable cause to believe that a violation has occurred. The commission may consider only activities by a Legislator in office at the time of the investigation that occurred or were ongoing within 2 years of the investigation. The commission shall provide the Legislator with written notice of the possible violation and an opportunity to be heard in accordance with the requirements of paragraph B-1. The commission's consideration of the possible violation is subject to the confidentiality provisions of subsection 3-A. [2011, c. 471, §3 (NEW).]

C. When the conduct of a particular Legislator is under inquiry and a hearing is to be held, the Legislator must be given written notification of the time and place at which the hearing is to be held. Such notification must be given not less than 10 days prior to the date set for the hearing. [2007, c. 642, §6 (AMD).]

D. The commission has authority, through its chair or any member designated by the chair, to administer oaths, subpoena witnesses and compel the production of books, records, papers, documents, correspondence and other material and records the commission determines relevant. The State, its agencies and instrumentalities shall furnish to the commission any information, records or documents the commission designates as being necessary for the exercise of its functions and duties. In the case of refusal of any person to obey an order or subpoena of the commission, the Superior Court, upon application of the commission, has jurisdiction and authority to require compliance with the order or subpoena. Any failure of any person to obey an order of the Superior Court may be punished by that court as contempt thereof. [2007, c. 642, §6 (AMD).]

E. The commission shall adopt rules consistent with due process for the conduct of investigations and hearings under this subchapter. Rules adopted pursuant to this paragraph are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

The commission is not bound by the strict rules of evidence, but its findings and opinions must be based upon competent and substantial evidence. [2007, c. 642, §6 (AMD).]

E-1. The commission may permit the complainant to make a presentation to the commission as part of its consideration whether to conduct an investigation or public hearing. [2007, c. 642, §6 (NEW).]

F. If the commission concludes that it appears that a Legislator has violated a criminal law, a copy of its findings of fact, its opinion and such other information as may be appropriate must be referred to the Attorney General. Any determination by the commission or by a legislative body that a violation of legislative ethics has occurred does not preclude any criminal action relating to the violation that may be brought against the Legislator. [2007, c. 642, §6 (AMD).]

G. If the commission determines that a complaint filed under oath is frivolous or was filed in bad faith or if the complainant fails to appear at the hearing without being excused by the commission, the commission may order the complainant to pay to the Legislator against whom the complaint has been filed that Legislator's costs of investigation and defense, including any reasonable attorney's fees. This order is considered a final agency action, and the complainant may appeal the order pursuant to the Maine Administrative Procedure Act. If the commission determines that the complaint was filed in bad faith, the commission shall refer the case to the Attorney General for investigation.

Such an order does not preclude any other remedy available to the Legislator against whom the complaint has been filed, including, but not limited to, an action brought in Superior Court against the complainant for damages to the Legislator's reputation. [2007, c. 642, §6 (AMD).]

H. The commission shall file with the Clerk of the House and the Secretary of the Senate a copy of written advisory opinions and guidance issued by the commission that were formally requested by a Legislator and that were considered by the commission at a public meeting, with such deletions and changes as the commission considers necessary to protect the identity of the person seeking the opinions or others. The Clerk of the House shall keep a copy of such opinions and guidance in a special binder and shall finally publish them in the Legislative Record. The commission may exempt an opinion or a part of an opinion from release, publication or inspection if it considers such action appropriate for the protection of 3rd parties and makes available to the public an explanatory statement to that effect. [2007, c. 642, §6 (AMD).]

I. A copy of the commission's findings of fact and opinions regarding complaints against Legislators must also be filed with the Clerk of the House and the Secretary of the Senate. The Clerk of the House shall keep them in a special binder and shall finally publish them in the Legislative Record. [2007, c. 642, §6 (AMD).]

J. [2007, c. 642, §6 (RP).]

K. When a Legislator has a question or problem of an emergency nature about a possible violation of legislative ethics or an issue involving that Legislator that arises during the course of legislative action, the Legislator may request an advisory opinion from the presiding officer of the legislative body of which the Legislator is a member. The presiding officer may issue an advisory opinion. An advisory opinion issued by the presiding officer must be in accordance with the principles of this subchapter, be in writing and be reported to the commission. The commission may then issue a further opinion on the matter. The presiding officer may refer such a question or problem directly to the commission, which shall meet as soon as possible to consider the question or problem. [2007, c. 642, §6 (AMD).]

L. The commission shall make reasonable efforts to resolve a complaint within 90 days of its filing. [2007, c. 642, §6 (NEW).]

[ 2011, c. 471, §§2, 3 (AMD) .]

3. Confidentiality.

[ 2007, c. 642, §6 (RP) .]

3-A. Confidentiality of records and proceedings relating to screening complaints alleging a violation of legislative ethics. Notwithstanding chapter 13, a complaint alleging a violation of legislative ethics is confidential and is not a public record until after the commission has voted pursuant to subsection 2, paragraph B-1 to pursue the complaint, and a commission proceeding to determine whether to pursue a complaint must be conducted in executive session. If the commission does not vote to pursue the complaint, the complaint and records relating to the investigation of that complaint remain confidential and are not public records unless the Legislator against whom the complaint is made submits a written request that the complaint and all accompanying materials be made public. This subsection does not prohibit a complainant from disclosing information that the complainant provided to the commission as part of the complaint or investigation once the commission has determined not to pursue the complaint or the investigation of a complaint is complete. This subsection does not prevent the commission from including general information about complaints in any report to the Legislature. Any person who knowingly breaches the confidentiality of a complaint investigation commits a Class D crime. This subsection does not prevent commission staff from disclosing information to a person from whom the commission is seeking information or evidence relevant to the complaint that is necessary to investigate the complaint or prevent the complainant or the Legislator against whom the complaint is made from discussing the complaint with an attorney or other person assisting them with the complaint. The commission or commission staff shall inform any person with whom they communicate of the requirement to keep any information regarding the complaint investigation confidential.

[ 2007, c. 642, §6 (NEW) .]

4. Confidentiality of records other than complaints. Commission records other than complaints are governed by this subsection.

A. Investigative records relating to complaints that the commission has voted to pursue are confidential unless they are provided to commission members or otherwise distributed at a public hearing of the commission. [2007, c. 642, §6 (NEW).]

B. Legislators' statements of sources of income are public records. [2007, c. 642, §6 (NEW).]

C. Findings of fact and recommendations of the commission on complaints alleging violation of legislative ethics are public records. [2007, c. 642, §6 (NEW).]

D. Advisory opinions of the commission and requests for advisory opinions from the commission are public records, except as provided in subsection 2, paragraph H. [2007, c. 642, §6 (NEW).]

[ 2007, c. 642, §6 (NEW) .]

5. Prohibited communications. Communications concerning a complaint filed under this section between commission members and a complainant or between commission members and the subject of a complaint are prohibited until after the commission has voted not to pursue a complaint or the commission has taken final action on the complaint.

[ 2007, c. 642, §6 (NEW) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 252, §2 (AMD). 1989, c. 561, §§5,6 (AMD). 2007, c. 642, §6 (AMD). 2011, c. 471, §§1-3 (AMD).



1 §1014. Violations of legislative ethics

1. Situations involving conflict of interest. A Legislator engages in a violation of legislative ethics if that Legislator votes on a question in connection with a conflict of interest in committee or in either body of the Legislature or attempts to influence the outcome of that question unless a presiding officer in accordance with the Joint Rules of the Legislature requires a Legislator to vote or advises the Legislator that there is no conflict in accordance with section 1013, subsection 2, paragraph K. A conflict of interest includes:

A. When a Legislator or a member of the Legislator's immediate family has or acquires a direct substantial personal financial interest, distinct from that of the general public, in an enterprise that would be financially benefited by proposed legislation, or derives a direct substantial personal financial benefit from close economic association with a person known by the Legislator to have a direct financial interest in an enterprise affected by proposed legislation; [2007, c. 642, §7 (AMD).]

B. When a Legislator or a member of the Legislator's immediate family accepts gifts, other than campaign contributions duly recorded as required by law, from persons affected by legislation or who have an interest in an entity affected by proposed legislation and the Legislator knows or reasonably should know that the purpose of the donor in making the gift is to influence the Legislator in the performance of the Legislator's official duties or vote or is intended as a reward for action on the Legislator's part; [2007, c. 642, §7 (AMD).]

C. Receiving compensation or reimbursement not authorized by law for services, advice or assistance as a Legislator; [2007, c. 642, §7 (AMD).]

D. Appearing for, representing or advocating on behalf of another before the Legislature, unless without compensation and for the benefit of a citizen; [2007, c. 642, §7 (AMD).]

E. When a Legislator or a member of the Legislator's immediate family accepts or engages in employment that could impair the Legislator's judgment, or when the Legislator knows that there is a substantial possibility that an opportunity for employment is being afforded the Legislator or a member of the Legislator's immediate family with intent to influence the performance of the Legislator's official duties, or when the Legislator or a member of his immediate family stands to derive a personal private gain or loss from employment, because of legislative action, distinct from the gain or losses of other employees or the general community; and [2007, c. 642, §7 (AMD).]

F. When a Legislator or a member of the Legislator's immediate family has an interest in legislation relating to a profession, trade, business or employment in which the Legislator or a member of the Legislator's immediate family is engaged and the benefit derived by the Legislator or a member of the Legislator's immediate family is unique and distinct from that of the general public or persons engaged in similar professions, trades, businesses or employment. [2007, c. 642, §7 (AMD).]

[ 2007, c. 642, §7 (AMD) .]

2. Undue influence.

[ 2009, c. 258, §2 (RP) .]

2-A. Undue influence. It is a violation of legislative ethics for a Legislator to engage in conduct that constitutes the exertion of undue influence, including, but not limited to:

A. Appearing for, representing or advocating for another person in a matter before a state agency or authority, for compensation other than compensation as a Legislator, if the Legislator makes reference to that Legislator's legislative capacity, communicates with the agency or authority on legislative stationery or makes threats or implications relating to legislative action; [2009, c. 258, §3 (NEW).]

B. Appearing for, representing or advocating for another person in a matter before a state agency or authority if the Legislator oversees the policies of the agency or authority as a result of the Legislator's committee responsibilities, unless:

(1) The appearance, representation or advocacy is provided without compensation and for the benefit of a constituent;

(2) The Legislator is engaged in the conduct of the Legislator's profession and is in good standing with a licensing board, if any, that oversees the Legislator's profession;

(3) The appearance, representation or advocacy is provided before a court or office of the judicial branch; or

(4) The representation consists of filing records or reports or performing other routine tasks that do not involve the exercise of discretion on the part of the agency or authority; and [2009, c. 258, §3 (NEW).]

C. Representing or assisting another person in the sale of goods or services to the State, a state agency or a state authority, unless the transaction occurs after public notice and competitive bidding. [2009, c. 258, §3 (NEW).]

[ 2009, c. 258, §3 (NEW) .]

3. Abuse of office or position. It is a violation of legislative ethics for a Legislator to engage in conduct that constitutes an abuse of office or position, including but not limited to:

A. When a Legislator or a member of the Legislator's immediate family has a direct financial interest or an interest through a close economic associate in a contract for goods or services with the State, a state agency or state authority , unless the contract is awarded through competitive bidding or is exempt from competitive bidding pursuant to state purchasing laws or the payment provisions are based on uniform rates established by the State, a state agency, a state authority or other governmental entity ; [2007, c. 642, §7 (AMD).]

B. Granting or obtaining special privilege, exemption or preferential treatment to or for oneself or another, which privilege, exemption or treatment is not readily available to members of the general community or class to which the beneficiary belongs; and [2007, c. 642, §7 (AMD).]

C. Use or disclosure of confidential information obtained because of office or position for the benefit of self or another. [1975, c. 621, §1 (NEW).]

[ 2007, c. 642, §7 (AMD) .]

4. Contract with state governmental agency. It is a violation of legislative ethics for a Legislator or an associated organization to enter with a state agency into any contract that is to be paid in whole or in part out of governmental funds unless the contract has been awarded through a process of public notice and competitive bidding or is exempt from competitive bidding pursuant to state purchasing laws.

[ 2007, c. 642, §7 (NEW) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 2007, c. 642, §7 (AMD). 2009, c. 258, §§2, 3 (AMD).



1 §1015. Prohibited campaign contributions and solicitations

1. Actions precluded.

[ 2007, c. 642, §8 (RP) .]

2. Reports.

[ 2007, c. 642, §8 (RP) .]

3. Campaign contributions and solicitations prohibited. The following provisions prohibit certain campaign contributions and solicitation of campaign contributions during a legislative session.

A. As used in this subsection, the terms "employer," "lobbyist" and "lobbyist associate" have the same meanings as in Title 3, section 312-A. As used in this subsection, "contribution" has the same meaning as in Title 21-A, section 1012 and includes seed money contributions as defined in Title 21-A, section 1122, subsection 9. [2007, c. 279, §1 (AMD).]

B. The Governor, a member of the Legislature or any constitutional officer or the staff or agent of the Governor, a member of the Legislature or any constitutional officer may not intentionally solicit or accept a contribution from a lobbyist, lobbyist associate or employer during any period of time in which the Legislature is convened before final adjournment, except for a qualifying contribution as defined under Title 21-A, section 1122, subsection 7. A lobbyist, lobbyist associate or employer may not intentionally give, offer or promise a contribution, other than a qualifying contribution, to the Governor, a member of the Legislature or any constitutional officer or the staff or agent of the Governor, a member of the Legislature or any constitutional officer during any time in which the Legislature is convened before final adjournment. These prohibitions apply to contributions directly and indirectly solicited or accepted by, or given, offered and promised to a political action committee, ballot question committee or party committee of which the Governor, a member of the Legislature, a constitutional officer or the staff or agent of these officials is a treasurer, officer or primary fund-raiser or decision maker. [2009, c. 286, §1 (AMD).]

C. This subsection does not apply to:

(1) Solicitations or contributions for bona fide social events hosted for nonpartisan, charitable purposes;

(2) Solicitations or contributions relating to a special election to fill a vacancy from the time of announcement of the election until the election; and

(4) Solicitations or contributions accepted by a member of the Legislature supporting that member's campaign for federal office. [2007, c. 279, §2 (AMD).]

C-1. This subsection does not prohibit the attendance of the Governor, a member of the Legislature or any constitutional officer or the staff or agent of the Governor, a member of the Legislature or any constitutional officer at fund-raising events held by a municipal, county, state or national political party organized pursuant to Title 21-A, chapter 5, nor the advertisement of the expected presence of any such official at any such event, as long as any such official has no involvement in soliciting attendance at the event and all proceeds are paid directly to the political party organization hosting the event or a nonprofit charitable organization. [1999, c. 273, §1 (NEW).]

D. A person who intentionally violates this subsection is subject to a civil penalty not to exceed $1,000, payable to the State and recoverable in a civil action. [1997, c. 529, §1 (NEW).]

[ 2009, c. 286, §1 (AMD) .]

4. Contract with state governmental agency.

[ 2007, c. 642, §8 (RP) .]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1989, c. 561, §7 (AMD). 1997, c. 529, §1 (AMD). 1999, c. 273, §1 (AMD). 1999, c. 648, §1 (AMD). 2003, c. 268, §2 (AMD). 2005, c. 301, §3 (AMD). 2007, c. 279, §§1, 2 (AMD). 2007, c. 642, §8 (AMD). 2009, c. 286, §1 (AMD).



1 §1016. Statement of sources of income (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §1 (NEW). 1989, c. 561, §8 (RP).



1 §1016-A. Disclosure of specific sources of income (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 561, §9 (NEW). 1989, c. 608, §§1,2 (AMD). 1989, c. 734, (AMD). 2001, c. 75, §1 (AMD). 2007, c. 704, §1 (AMD). 2011, c. 634, §6 (RP).



1 §1016-B. Disclosure of reportable liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 561, §10 (NEW). 1991, c. 331, §1 (AMD). 2011, c. 634, §7 (RP).



1 §1016-C. Reports by legislative candidates

A candidate, as defined in Title 21-A, section 1, subsection 5, for the Legislature who is not required to file a report under section 1016-G shall file a report containing the same information required of Legislators under section 1016-G no later than 5 p.m. on the first Monday in August preceding the general election unless the candidate withdraws from the election in accordance with Title 21-A, section 374-A by that date. [2011, c. 634, §8 (AMD).]

SECTION HISTORY

1991, c. 880, §2 (NEW). 2011, c. 471, §4 (AMD). 2011, c. 634, §8 (AMD).



1 §1016-D. Disclosure of bids on government contracts

When a Legislator or associated organization bids on a contract with a state governmental agency, the Legislator or associated organization shall file a statement with the commission no later than 5:00 p.m. on the day the bid is submitted that discloses the subject of the bid and the names of the Legislator, associated organization and state governmental agency as appropriate. The bid disclosure statement filed under this section must be on a form prescribed by the commission and is a public record as defined in section 402. [2003, c. 268, §3 (NEW).]

SECTION HISTORY

2003, c. 268, §3 (NEW).



1 §1016-E. Disclosure of interests (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 704, §2 (NEW). 2011, c. 634, §9 (RP).



1 §1016-F. Internet disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 704, §3 (NEW). 2011, c. 634, §10 (RP).



1 §1016-G. Disclosure of specific sources of income, interests and reportable liabilities

Each Legislator shall annually file with the commission a statement identifying the sources of income received, positions held and reportable liabilities incurred during the preceding calendar year by the Legislator or members of the Legislator's immediate family. A Legislator who has completed service in the Legislature shall file the statement within 45 days of the Legislator's last day of service to disclose the sources of income in the Legislator's final calendar year of service. [2011, c. 634, §11 (NEW).]

1. Content of statement. The name and, where applicable, the job title of the individual earning or receiving the income must be disclosed, unless otherwise noted. Each source of income must be identified by name, address and principal type of economic or business activity. If disclosure of this type is prohibited by statute, rule or an established code of professional ethics, it is sufficient for the Legislator to specify the principal type of economic or business activity from which the income is derived.

The statement must identify:

A. If the Legislator is an employee of another person, firm, corporation, association or organization that has provided the Legislator with compensation of $2,000 or more, the name and address of the employer. The Legislator shall identify the title and position held by the Legislator; [2011, c. 634, §11 (NEW).]

B. If the Legislator is self-employed, the name and address of the Legislator's business and each source of income derived from self-employment that represents more than 10% of the Legislator's gross income from self-employment or $2,000, whichever is greater; [2011, c. 634, §11 (NEW).]

C. The name, address and principal economic or business activity of any corporation, partnership, limited liability company or other business in which the Legislator or members of the Legislator's immediate family own or control, directly or indirectly, more than 5% of the outstanding equity, whether individually or in the aggregate, that has received revenue of $2,000 or more; [2013, c. 401, §1 (AMD).]

D. Each source of income of $2,000 or more the Legislator derived from providing services as an attorney, the major areas of law practiced by the Legislator and, if associated with a law firm, the major areas of practice of the firm; [2011, c. 634, §11 (NEW).]

E. Each source of income of $2,000 or more received by the Legislator and a description of the nature of the income, such as rental income, dividend income and capital gains; [2013, c. 401, §1 (AMD).]

F. The specific source of each gift received by the Legislator; [2011, c. 634, §11 (NEW).]

G. Each source of income of $2,000 or more received by any member of the immediate family of the Legislator, except that the Legislator is not required to identify the names of dependent children. If the member of the Legislator's immediate family received income of $2,000 or more in compensation, the Legislator shall identify the source of the compensation, the type of the economic activity and the title of the position held by the immediate family member; [2011, c. 634, §11 (NEW).]

H. Each source of honoraria of $2,000 or more that the Legislator accepted; [2011, c. 634, §11 (NEW).]

I. Each executive branch agency before which the Legislator or any immediate family member has represented or assisted others for compensation; [2011, c. 634, §11 (NEW).]

J. Each state governmental agency, board or commission to which the Legislator, a member of the Legislator's immediate family or an associated organization has sold, rented or leased goods or services with a value of $10,000 or more during the preceding calendar year and a description of the goods or services sold, rented or leased; [2011, c. 634, §11 (NEW).]

K. Each party as defined in Title 21-A, section 1, subsection 28, including a party committee, and each organization that is required under Title 21-A, chapter 13 to register with the commission as a political action committee or ballot question committee for which the Legislator or a member of the Legislator's immediate family is a treasurer, principal officer or principal fund-raiser or decision maker; [2013, c. 401, §1 (AMD).]

L. Any offices, trusteeships, directorships or positions of any nature, whether compensated or uncompensated, held by the Legislator or a member of the Legislator's immediate family with any for-profit or nonprofit firm, corporation, association, limited liability company, partnership or business. For the purposes of this paragraph, service as a clerk of a corporation or as a registered agent authorized to receive service of any process, notice or other demand for a business entity is not considered a position with the corporation or business entity; and [2011, c. 634, §11 (NEW).]

M. All reportable liabilities incurred by the Legislator or a member of the Legislator's immediate family during the reporting period. [2011, c. 634, §11 (NEW).]

[ 2013, c. 401, §1 (AMD) .]

2. Time for filing. The following provisions govern the time for filing statements.

A. Each Legislator shall file with the commission by 5:00 p.m. on February 15th of each year on the form provided by the commission a statement of the sources of income, interests and reportable liabilities for the preceding calendar year required by subsection 1. Prior to the end of the first week in January of each year, the commission shall deliver a form to each Senator and member of the House of Representatives. [2011, c. 634, §11 (NEW).]

B. A Legislator shall file an updated statement concerning the current calendar year if the income, reportable liabilities or positions of the Legislator or an immediate family member, except for dependent children, substantially change from those disclosed in the Legislator's most recent statement. Substantial changes include, but are not limited to, a new employer that has paid the Legislator or a member of the Legislator's immediate family $2,000 or more during the current year, another source that has provided the Legislator or a member of the Legislator's immediate family, excluding dependent children, with income that totals $2,000 or more during the current year or the acceptance of a new position with a for-profit or nonprofit firm that is reportable under subsection 1, paragraph L. The Legislator shall file the updated statement within 30 days of the substantial change in income, reportable liabilities or positions. [2011, c. 634, §11 (NEW).]

[ 2011, c. 634, §11 (NEW) .]

3. Penalties. Penalties for violations of this section are as follows.

A. Failing to file a statement within 15 days of having been notified by the commission is a civil violation for which a fine of not more than $100 may be adjudged. A statement is not considered filed unless it substantially conforms to the requirements of this subchapter and is properly signed. The commission shall determine whether a statement substantially conforms to the requirements of this subchapter. [2011, c. 634, §11 (NEW).]

B. The intentional filing of a false statement is a Class E crime. If the commission concludes that it appears that a Legislator has willfully filed a false statement, it shall refer its findings of fact to the Attorney General. If the commission determines that a Legislator has willfully failed to file a statement required by this subchapter or has willfully filed a false statement, the Legislator is presumed to have a conflict of interest on every question and must be precluded or subject to penalty as provided in section 1015. [2011, c. 634, §11 (NEW).]

[ 2011, c. 634, §11 (NEW) .]

4. Rules, procedures and forms. The commission may adopt or amend rules to specify the reportable categories or types and the procedures and forms for reporting and to administer this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 634, §11 (NEW) .]

5. Public record. Statements filed under this section are public records. The commission shall provide a means for Legislators to file statements in an electronic format that must immediately place the statements on a publicly accessible website. Legislators shall file statements required by this section using the electronic format prescribed by the commission. If a Legislator can attest to an inability to access or use the electronic filing format, the commission may provide assistance to the Legislator to ensure proper and timely placement of the required statements on the publicly accessible website.

[ 2013, c. 401, §2 (AMD) .]

SECTION HISTORY

2011, c. 634, §11 (NEW). 2013, c. 401, §§1, 2 (AMD).



1 §1017. Form; contents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 252, §3 (AMD). 1981, c. 698, §2 (AMD). 1989, c. 561, §11 (RP).



1 §1017-A. Civil penalties; late and incomplete statements; failure to file (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 268, §4 (NEW). 2007, c. 704, §4 (AMD). 2011, c. 634, §12 (RP).



1 §1018. Updating statement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 252, §4 (RPR). 2001, c. 75, §2 (AMD). 2011, c. 634, §13 (RP).



1 §1019. False statement; failure to file (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 252, §5 (AMD). 1977, c. 696, §12 (AMD). 2011, c. 471, §5 (AMD). 2011, c. 634, §14 (RP).



1 §1020. Penalty for false accusations

Any person who files a false charge of a conflict of interest with the commission or any member of the commission, which he does not believe to be true, or whoever induces another to file a false charge of a conflict of interest, which he does not believe to be true, shall be guilty of a Class E crime. [1977, c. 696, §13 (RPR).]

SECTION HISTORY

1975, c. 621, §1 (NEW). 1977, c. 696, §13 (RPR).



1 §1021. Membership on boards, authorities or commissions

It shall not be a conflict of interest for a Legislator to serve on a public board, authority or commission created by the Legislature so long as there is no consideration paid to the Legislator other than his actual expenses. [1975, c. 621, §1 (NEW).]

SECTION HISTORY

1975, c. 621, §1 (NEW).



1 §1022. Disciplinary guidelines

The Legislature shall adopt, publish, maintain and implement, as authorized in the Constitution of Maine, Article IV, Part Third, Section 4, disciplinary guidelines and procedures for Legislators, including the violations of ethical standards, penalties of reprimand, censure or expulsion and the procedures under which these or other penalties may be imposed. [1989, c. 561, §12 (NEW).]

SECTION HISTORY

1989, c. 561, §12 (NEW).



1 §1023. Code of ethics

The Legislature by Joint Rule shall adopt and publish a code of ethics for Legislators and legislative employees. [1989, c. 561, §12 (NEW).]

SECTION HISTORY

1989, c. 561, §12 (NEW).



1 §1024. Waiting period before engaging in lobbying activities

1. Actions precluded. Beginning with the convening of the 127th Legislature, a person who has served as a Legislator may not engage in activities that would require registration as a lobbyist or lobbyist associate as defined by Title 3, section 312-A, subsections 10 and 10-A, respectively, until one year after that person's term as a Legislator ends. This subsection may not be construed to prohibit uncompensated lobbying by a former Legislator during the one-year period following the end of that Legislator's most recent term in office.

[ 2013, c. 129, §2 (NEW) .]

2. Complaints and investigations. A person may file a complaint with the commission specifying an alleged violation of this section. The commission staff shall notify the party against whom the complaint has been filed and may undertake the investigation of the alleged violation if directed by the commission. The commission may direct commission staff to undertake an investigation of an alleged violation of this section on its own motion.

[ 2013, c. 129, §2 (NEW) .]

3. Penalty. A person who intentionally violates this section is subject to a civil penalty not to exceed $1,000, payable to the State and recoverable in a civil action.

[ 2013, c. 129, §2 (NEW) .]

SECTION HISTORY

2013, c. 129, §2 (NEW).









Chapter 27: NAMES OF PLACES

1 §1101. Definitions

For the purposes of this chapter, unless the context indicates otherwise, the following words shall have the following meanings: [1979, c. 541, Pt. A, §5 (AMD).]

1. Offensive name. "Offensive name" means a name of a place that includes:

A. The designation "nigger" or "squaw" or any derivation of "squaw" as a separate word or as part of a word or phrase; or [2009, c. 284, §1 (AMD).]

B. The designation "squa" or any derivation of "squa" as a separate word or as a separate syllable in a word. [2009, c. 284, §1 (AMD).]

[ 2009, c. 284, §1 (AMD) .]

2. Place. "Place" means any natural geographic feature or any street, alley or other road within the jurisdiction of the State, or any political subdivision of the State.

[ 1977, c. 259, §1 (NEW) .]

SECTION HISTORY

1977, c. 259, §1 (NEW). 1979, c. 127, §1 (AMD). 1979, c. 541, §A5 (AMD). 1999, c. 613, §1 (AMD). 2001, c. 471, §D3 (AMD). 2009, c. 284, §1 (AMD).



1 §1102. Offensive names prohibited

1. Place in State may not have offensive name. A place in this State may not have or be given an offensive name.

[ 2001, c. 244, §1 (NEW) .]

2. Sign on interstate highway or Maine Turnpike may not contain offensive name. A sign placed by the State on an interstate highway or the Maine Turnpike may not contain an offensive name.

[ 2001, c. 244, §1 (NEW) .]

SECTION HISTORY

1977, c. 259, §1 (NEW). 2001, c. 244, §1 (RPR).



1 §1103. Complaint filed

Any person who believes that a place has an offensive name may file a complaint with the Maine Human Rights Commission. Any such complaint filed with this commission shall be subject to the provisions included in Title 5, section 4632. [1977, c. 259, §1 (NEW).]

SECTION HISTORY

1977, c. 259, §1 (NEW).



1 §1104. Responsibility of municipal officers and county commissioners

The municipal officers of the municipality or the county commissioners responsible for the unorganized territory, in which a place is found pursuant to Title 5, section 4632, to have an offensive name, shall have the following responsibilities: [1977, c. 259, §1 (NEW).]

1. Reasonable actions. They shall take whatever reasonable actions are required to complete a change in the offensive name. They may hold public hearings on selecting a new name; and

[ 1999, c. 613, §2 (AMD) .]

2. Notification. Unless a court order is issued under Title 5, section 4632 specifying a different deadline, within 6 months of the determination that the place has an offensive name, they shall provide notice of the new name to the Commissioner of Agriculture, Conservation and Forestry, the Secretary of the United States Department of the Interior and other public agencies, boards, committees or other groups responsible for changing names of places and for ensuring that such name changes appear on maps and other public documents.

[ 1999, c. 613, §2 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1977, c. 259, §1 (NEW). 1999, c. 613, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV).






Chapter 28: NAMES OF GEOGRAPHIC FEATURES

1 §1501. Name changes by Passamaquoddy Tribe

When the Joint Tribal Council of the Passamaquoddy Tribe changes the name of a geographic feature within its Indian territory, the State shall assist the Passamaquoddy Tribe in notifying the necessary entities, including the United States Board on Geographic Names, to accomplish the name change in official maps and documents. [1997, c. 650, §1 (NEW).]

SECTION HISTORY

1997, c. 650, §1 (NEW).






Chapter 29: TERMINATION OF STATUTORY PROVISIONS

1 §2501. Repeal of statutory provisions

The following statutory provisions are repealed on the dates set forth in this section. [1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW).]

4. Title 4.

A. Title 4, section 181 shall be repealed on November 1, 1986. [1985, c. 368, §1 (AMD).]

[ 1985, c. 368, §1 (AMD) .]

10. Title 10.

[ 1995, c. 117, Pt. A, §2 (AFF); 1995, c. 117, Pt. A, §1 (RP) .]

15. Title 15.

A. Title 15, chapter 513 shall be repealed on September 30, 1982. [1981, c. 392, §1 (AMD).]

[ 1981, c. 392, §1 (AMD) .]

22. Title 22.

A. Title 22, chapter 717 shall be repealed on January 1, 1983. [1979, c. 550, §1 (NEW).]

[ 1979, c. 550, §1 (NEW) .]

24. Title 24.

A. Title 24, chapter 21, subchapter 3 shall be repealed on January 1, 1983. [1977, c. 492, §1 (NEW).]

[ 1977, c. 492, §1 (NEW) .]

26. Title 26.

[ 1977, c. 547, §1 (NEW); 1979, c. 515, §1 (RP) .]

29. Title 29.

[ 1993, c. 680, Pt. C, §1 (RP) .]

30. Title 30.

[ 1979, c. 570, §1 (NEW); 1979, c. 663, §2 (AMD); 1979, c. 732, §§ 2, 31 (RP) .]

SECTION HISTORY

1977, c. 490, §2 (NEW). 1977, c. 492, §1 (NEW). 1977, c. 547, §1 (NEW). 1977, c. 696, §14 (RP). 1979, c. 370, §1 (AMD). 1979, c. 515, §1 (AMD). 1979, c. 550, §1 (AMD). 1979, c. 570, §1 (AMD). 1979, c. 663, §2 (AMD). 1979, c. 732, §§2,31 (AMD). 1981, c. 392, §1 (AMD). 1983, c. 548, §1 (AMD). 1985, c. 368, §1 (AMD). 1989, c. 698, §1 (AMD). 1989, c. 824, §1 (AMD). 1993, c. 680, §C1 (AMD). 1995, c. 117, §A1 (AMD). 1995, c. 117, §A2 (AFF).



1 §2502. Committee reports

Any legislative committee having jurisdiction over a statutory provision listed in section 2501 shall prepare and submit to the Legislature, within 30 legislative days after the convening of the last regular session prior to the date set out in section 2501 for repeal of that provision, a report evaluating the advisability of retaining the statutory provision. [1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW).]

SECTION HISTORY

1977, c. 490, §2 (NEW). 1977, c. 492, §1 (NEW). 1977, c. 547, §1 (NEW). 1977, c. 696, §14 (RP).



1 §2503. Contents of report

A report prepared pursuant to section 2502 shall include: [1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW).]

1. Past effectiveness. An evaluation of the past effectiveness of the statutory provision;

[ 1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW) .]

2. Future need. An evaluation of the future need for the statutory provision;

[ 1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW) .]

3. Alternative methods. An examination of alternative methods of attaining the purpose of the provision;

[ 1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW) .]

4. Cost of retention. An estimate of the cost of retaining the provision; and

[ 1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW) .]

5. Recommendation. A recommendation of the committee as to the amendment, repeal, replacement or retention of the provision.

[ 1977, c. 492, §1 (NEW); 1977, c. 547, §1 (NEW) .]

SECTION HISTORY

1977, c. 490, §2 (NEW). 1977, c. 492, §1 (NEW). 1977, c. 547, §1 (NEW). 1977, c. 696, §14 (RP).






Chapter 31: REVIEW OF STATUTORY PROVISIONS

1 §2601. Review of statutory provisions

The following statutory provisions shall be reviewed according to the following schedule. [1979, c. 687, §1 (RPR).]

1. Review of sales tax exemptions.

[ 1985, c. 430, §1 (RP) .]

2. Review of property tax exemptions.

[ 1999, c. 708, §1 (RP) .]

3. Review of hazardous activities definitions. The definition of hazardous activities contained in Title 38, section 482, shall be reviewed by January 1, 1982.

[ 1981, c. 449, §1 (NEW) .]

4. Review of grants for mining impact assistance. The provisions for mining impact assistance contained in Title 36, section 2863, shall be reviewed by January 1, 1987, and every 5 years thereafter.

[ 1981, c. 711, §1 (NEW) .]

SECTION HISTORY

1977, c. 696, §15 (NEW). 1979, c. 467, §1 (AMD). 1979, c. 687, §1 (RPR). 1981, c. 449, §1 (AMD). 1981, c. 711, §1 (AMD). 1985, c. 430, §1 (AMD). 1999, c. 708, §1 (AMD).



1 §2602. Committee review reports

Any legislative committee having jurisdiction over a statutory provision listed in section 2601 shall prepare and submit to the Legislature, within 30 legislative days after the convening of the 2nd regular session after the date set out in section 2601 for review of that provision, a report evaluating the advisability of retaining the statutory provision. The legislative committee having jurisdiction over the statutory provisions listed in section 2601, subsection 3, shall prepare and submit its report by April 1, 1982. The appropriate departments of State Government are respectfully requested to provide all necessary assistance in preparing the report required by section 2603 and other statutory sections. [1977, c. 696, §15 (NEW).]

SECTION HISTORY

1977, c. 696, §15 (NEW). 1979, c. 687, §2 (AMD). 1981, c. 449, §2 (AMD).



1 §2603. Contents of report

1. Report.

[ 1999, c. 708, §2 (RP) .]

2. Legislation. The report shall contain any legislation which is necessary to accomplish its recommendations.

[ 1983, c. 777, §1 (RPR) .]

3. Provision being reviewed; devoting public hearing time. The committee preparing this report shall devote at least part of one public hearing to the provision being reviewed prior to making its report.

[ 1983, c. 777, §1 (NEW) .]

SECTION HISTORY

1977, c. 696, §15 (NEW). 1979, c. 687, §3 (AMD). 1983, c. 777, §1 (RPR). 1985, c. 430, §2 (AMD). 1999, c. 708, §2 (AMD).






Chapter 33: PERIODIC REVIEW AND REVISION OF STATUTORY PROVISIONS

1 §2701. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 110, §1 (NEW).]

1. Agency. "Agency" has the same meaning as in Title 3, section 953, subsection 1.

[ 2013, c. 110, §1 (NEW) .]

2. Committee of jurisdiction. "Committee of jurisdiction" has the same meaning as in Title 3, section 953, subsection 2.

[ 2013, c. 110, §1 (NEW) .]

3. Independent agency. "Independent agency" has the same meaning as in Title 3, section 953, subsection 3.

[ 2013, c. 110, §1 (NEW) .]

4. Program evaluation report. "Program evaluation report" means the report submitted to the Legislature by an agency or an independent agency in accordance with Title 3, section 956.

[ 2013, c. 110, §1 (NEW) .]

SECTION HISTORY

2013, c. 110, §1 (NEW).



1 §2702. Report to committee

The Office of the Revisor of Statutes and the Office of Policy and Legal Analysis, referred to in this section as "the offices," shall review each program evaluation report submitted to the Legislature under Title 3, chapter 35, and any legislation recommended by a committee of jurisdiction as a result of the committee's review, analysis and evaluation of the program evaluation report. The offices shall identify those statutory provisions that are: [2013, c. 110, §1 (NEW).]

1. Identified for review. Identified, pursuant to Title 3, section 956, subsection 2, paragraph Q, in a program evaluation report as potentially requiring legislative review regarding the necessity of amendment to align the statute with federal law, other state law or judicial decisions; and

[ RR 2013, c. 1, §2 (COR) .]

2. Not addressed in legislation. Not addressed in legislation recommended by a committee of jurisdiction as a result of the committee's review, analysis and evaluation of the program evaluation report.

[ 2013, c. 110, §1 (NEW) .]

No later than November 1st prior to each first regular session of the Legislature, the offices shall develop a report that lists the provisions identified under this section and shall submit the report to each joint standing committee of the Legislature having jurisdiction over any of the statutory provisions identified under this section and to the joint standing committee of the Legislature having jurisdiction over judiciary matters. [2013, c. 110, §1 (NEW).]

SECTION HISTORY

RR 2013, c. 1, §2 (COR). 2013, c. 110, §1 (NEW).



1 §2703. Committee authority

During the first regular session of the Legislature following submission of a report pursuant to section 2702, each joint standing committee of the Legislature that receives a report pursuant to section 2702 shall review the report and shall make recommendations to the joint standing committee having jurisdiction over judiciary matters. The joint standing committee having jurisdiction over judiciary matters shall review the report, and may report out a bill to the first or second regular session of the Legislature to make statutory changes the committee determines necessary to align the statutes with federal law, other state law or decisions of the United States Supreme Court or the Supreme Judicial Court. [2013, c. 110, §1 (NEW).]

SECTION HISTORY

2013, c. 110, §1 (NEW).









TITLE 2: EXECUTIVE

Chapter 1: GOVERNOR

2 §1. Residence; office hours; secretary; salary

The Governor shall have his official residence at Augusta during his term of office, and shall keep his office at the State House open for the transaction of the business of the State during all normal working hours of the State House.

In the absence of the Governor, his private secretary shall be in attendance and the private secretary shall devote his entire time to the duties of his office.

Until the first Wednesday of January 1987, the Governor shall receive an annual salary of $35,000. Beginning the first Wednesday of January 1987, the Governor shall receive an annual salary of $70,000. [1985, c. 693, §1 (NEW).]

A former Governor may accept as a personal gift from the State at the end of his final term the desk and chair used by that Governor as Governor. [1987, c. 437, §1 (NEW).]

SECTION HISTORY

1965, c. 412, §1 (AMD). 1973, c. 597, (AMD). 1983, c. 477, Pt. E, Subpt. 24, §§1, 2 (AMD). 1985, c. 693, §1 (AMD). 1987, c. 437, §1 (AMD). 1993, c. 361, §B1 (AMD).



2 §1-A. Retirement allowance

1. Terms and conditions. Any former Governor and any surviving spouse of a deceased Governor or former Governor is entitled, upon application and upon reaching age 60, to a retirement allowance under the following terms and conditions.

A. The amount of the retirement allowance is 3/8 of the annual salary being paid the current Governor on the date the former Governor reaches age 60 or leaves office, which ever comes later. [1987, c. 422, (AMD).]

B. The surviving spouse of a Governor or former Governor shall be eligible to receive:

(1) If the spouse is age 60 or older:

(a) The retirement allowance the Governor was receiving or was entitled to receive if the deceased or former Governor died at age 60 or older; or

(b) A retirement pension equal to 3/8 of the salary paid to the Governor currently in office if the former Governor died before age 60; or

(2) If the spouse is under age 60:

(a) At the time the spouse reaches age 60, a retirement pension equal to 3/8 of the salary paid to the Governor currently in office; or

(b) Before the spouse reaches age 60, a reduced retirement pension actuarially equivalent to the benefit which he would have received under division (a). [1987, c. 422, (AMD).]

C. Any person who succeeds to the office of Governor by means other than by election must serve as Governor a minimum of 6 months to qualify himself or a surviving spouse for the retirement allowance. [1985, c. 801, §§ 1, 7 (NEW).]

D. Whatever adjustments are made under Title 5, sections 17806 and 18407 shall be applied to payments made under this section. [1985, c. 801, §§ 1, 7 (NEW).]

[ 1987, c. 422, (AMD) .]

2. Maine Public Employees Retirement System. The trustees of the Maine Public Employees Retirement System shall be responsible for the payment of the retirement allowance under this section from the Governor's Retirement Fund.

A. The board of trustees of the Maine Public Employees Retirement System shall forward to the Executive Department for inclusion in its budget request an estimate of the amount needed to be appropriated to the Governor's Retirement Fund which will be sufficient, when combined with the amount in the fund, to provide the benefits payable out of the fund during the ensuing biennium. [1985, c. 801, §§ 1, 7 (NEW); 2007, c. 58, §3 (REV).]

B. A Governor may become or continue to be a member of the State Employee and Teacher Retirement Program and is entitled to all benefits, except that the benefit provided under this section is in lieu of, and not in addition to, all benefits provided under Title 5, Part 20. [2007, c. 491, §1 (AMD).]

C. When a retirement allowance under this section becomes effective:

(1) Any accumulated contributions of a Governor who is or was a member of the State Employee and Teacher Retirement Program or was a member of the former Maine State Retirement System must be transferred from the Members' Contribution Fund to the Governor's Retirement Fund; and

(2) An amount must be transferred from the Retirement Allowance Fund to the Governor's Retirement Fund equal to the accrued benefit reserve minus the accumulated contributions under subparagraph (1), which would have been required to pay the benefits to which the Governor or surviving spouse would have been entitled under Title 5, chapter 423, subchapter 5. [2007, c. 491, §2 (AMD).]

D. A Governor shall contribute 7.65% of earnable compensation to the Governor's Retirement Fund. A former Governor may withdraw these contributions. If a former Governor withdraws contributions, the former Governor is not eligible for a retirement allowance under this section. A former Governor who has withdrawn contributions may repay withdrawn contributions pursuant to rules adopted by the Board of Trustees of the Maine Public Employees Retirement System in order to become eligible for a retirement allowance under this section. [1993, c. 410, Pt. FFFF, §1 (NEW); 2007, c. 58, §3 (REV).]

[ 2007, c. 491, §§1, 2 (AMD) .]

3. Forfeiture and restitution. The rights and benefits of a member or retiree under this section are subject to forfeiture or assignment to the member's spouse, dependent or former spouse in accordance with the provisions of Title 5, section 17062.

[ 2011, c. 606, §1 (NEW) .]

SECTION HISTORY

1985, c. 801, §§1,7 (NEW). 1987, c. 422, (AMD). 1993, c. 410, §FFFF1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§1, 2 (AMD). 2011, c. 606, §1 (AMD).



2 §2. Expense account

The "Governor's Expense Account", as heretofore established, shall be credited with such amounts as are appropriated by the Legislature therefor. This appropriation shall be available for expenditure by the Governor at his discretion. This account shall not be subject to audit, except as to total amount to be paid.



2 §3. Expense account of Governor-elect

The "Governor-elect's Expense Account," as heretofore established, shall be a continuing reserve to which shall be credited the sum of $5,000. At the close of each fiscal year there shall be transferred from unappropriated surplus an amount sufficient to restore such expense account to $5,000.

This appropriation shall be available for expenditure by the Governor-elect at his discretion, provided he is Governor-elect to his first term in office. This account shall not be subject to audit, except as to total amount to be paid. [1973, c. 509, §1 (AMD).]

SECTION HISTORY

1973, c. 509, §1 (AMD).



2 §4. Acceptance of federal grants

The Treasurer of State is authorized and empowered to accept for the State any federal funds or any equipment, supplies or materials apportioned under federal law and to do such acts as are necessary for the purpose of carrying out such federal law. The Governor is authorized and empowered to authorize and direct departments or agencies of the State, to which are allocated the duties involved in the carrying out of such state laws as are necessary to comply with the terms of the Federal Act authorizing such granting of federal funds or such equipment, supplies or materials, to expend such sums of money and do such acts as are necessary to meet such federal requirements. [1979, c. 711, Pt. F, §1 (AMD).]

SECTION HISTORY

1975, c. 771, §5 (AMD). 1977, c. 583, §§1,2 (AMD). 1979, c. 711, §F1 (AMD).



2 §5. Acceptance of gifts

The Governor is authorized to accept in the name of the State any and all gifts, bequests, grants or conveyances to the State of Maine. [1975, c. 771, §6 (AMD).]

No other state official or any member of any other branch of State Government may accept any gift, grant or conveyance to the State or to that branch of government, with a value greater than $50, unless specifically authorized to do so by law or by clear implication of law, or unless empowered to do so by the Governor. [1999, c. 1, §1 (AMD).]

SECTION HISTORY

1975, c. 771, §6 (AMD). 1981, c. 53, (AMD). 1999, c. 1, §1 (AMD).



2 §6. Salaries subject to adjustment by Governor

Notwithstanding any other provisions of law, the Governor is authorized to adjust the salaries of the following state officials within the salary ranges indicated in this section. The adjustment may be at the time of appointment of the official and subsequently as provided by law. The salary ranges shall be as provided by law; except that, for the purposes of this section, each salary range shall be increased by 2 steps in addition to and in the same manner of increase as the steps in the range otherwise provided by law. No other state salary shall be paid to these officials. [1981, c. 705, Pt. L, §§1-3 (RPR).]

1. Range 91. The salaries of the following state officials and employees are within salary range 91:

Commissioner of Transportation;

Commissioner of Agriculture, Conservation and Forestry;

Commissioner of Administrative and Financial Services;

Commissioner of Education;

Commissioner of Environmental Protection;

Executive Director of Dirigo Health;

Commissioner of Public Safety;

Commissioner of Professional and Financial Regulation;

Commissioner of Labor;

Commissioner of Inland Fisheries and Wildlife;

Commissioner of Marine Resources;

Commissioner of Corrections;

Commissioner of Economic and Community Development;

Commissioner of Defense, Veterans and Emergency Management; and

Executive Director, Workers' Compensation Board.

[ 2011, c. 657, Pt. Y, §1 (AMD) .]

1-A. Range 58. The salaries of the following state officials and employees are within salary range 58:

Commissioner of Health and Human Services.

[ 2003, c. 689, Pt. C, §2 (NEW) .]

2. Range 90. The salaries of the following state officials and employees are within salary range 90:

Superintendent of Financial Institutions;

Superintendent of Consumer Credit Protection;

State Tax Assessor;

Associate Commissioner for Tax Policy, Department of Administrative and Financial Services;

Superintendent of Insurance;

Executive Director of the Maine Consumer Choice Health Plan;

Deputy Commissioner, Department of Administrative and Financial Services;

Deputy Commissioner, Department of Corrections;

Public Advocate;

Deputy Commissioner, Department of Health and Human Services;

Chief Information Officer;

Associate Commissioner, Department of Corrections; and

Chief of the State Police.

[ 2013, c. 491, §1 (AMD) .]

3. Range 89. The salaries of the following state officials and employees are within salary range 89:

Director, Bureau of General Services;

Director, Bureau of Alcoholic Beverages and Lottery Operations;

State Budget Officer;

State Controller;

Director, Bureau of Forestry;

Director, Governor's Office of Policy and Management;

Director, Energy Resources Office;

Director of Human Resources;

Director, Bureau of Parks and Lands;

Director of the Governor's Office of Communications;

Director, Bureau of Agriculture, Food and Rural Resources; and

Director, Bureau of Resource Information and Land Use Planning.

[ 2013, c. 405, Pt. A, §1 (AMD) .]

4. Range 88. The salaries of the following state officials and employees are within salary range 88:

Director, Bureau of Air Quality;

Director, Bureau of Land and Water Quality;

Director, Bureau of Remediation and Waste Management;

Deputy Commissioner, Environmental Protection;

Director, Office of Professional and Occupational Regulation;

Administrator, Office of Securities; and

Deputy Chief of the State Police.

[ 2007, c. 695, Pt. A, §47 (AFF); 2007, c. 695, Pt. A, §5 (RPR); 2011, c. 286, Pt. B, §5 (REV) .]

5. Range 86. The salaries of the following state officials and employees are within salary range 86:

Director of Labor Standards;

State Archivist;

Director, Division of Land Use Planning, Permitting and Compliance;

Chair, Maine Unemployment Insurance Commission;

Child Welfare Services Ombudsman; and

Director of the Maine Drug Enforcement Agency.

[ 2013, c. 405, Pt. A, §2 (AMD) .]

6. Range 85. The salaries of the following state officials and employees are within salary range 85:

Director of the Maine Emergency Management Agency;

Members, Maine Unemployment Insurance Commission;

Deputy Commissioner of the Department of Defense, Veterans and Emergency Management;

Director of the Bureau of Maine Veterans' Services; and

Executive Analyst, Board of Environmental Protection.

[ 2005, c. 405, Pt. D, §4 (AMD) .]

7. Range 83.

[ 2003, c. 510, Pt. A, §1 (RP) .]

8. Range 81. The salaries of the following state officials and employees shall be within salary range 81:

Assistant Adjutant General.

[ 1981, c. 705, Pt. L, §§1-3 (RPR) .]

9.

[ 1977, c. 697, §1 (RP) .]

10. Range 80. The salaries of the following state officials and employees are within salary range 80:

[ 2007, c. 1, Pt. F, §1 (AMD) .]

11. Range 38. The salaries of 2 deputy commissioners of the Department of Health and Human Services are within salary range 38.

A. [2007, c. 539, Pt. N, §2 (RP).]

B. [2007, c. 539, Pt. N, §2 (RP).]

[ 2007, c. 539, Pt. N, §2 (AMD) .]

12. Range 52. The salary of the executive director of the Maine Commission on Indigent Legal Services is within salary range 52.

[ 2009, c. 419, §1 (NEW) .]

SECTION HISTORY

1967, c. 542, (NEW). 1969, c. 45, §1 (AMD). 1969, c. 504, §1 (AMD). 1969, c. 552, §§1,2 (AMD). 1969, c. 576, §§1,2 (AMD). 1971, c. 328, §1 (AMD). 1971, c. 480, §3 (AMD). 1971, c. 531, §1 (AMD). 1971, c. 622, §§1-4 (AMD). P&SL 1973, c. 108, §8 (AMD). P&SL 1973, c. 148, §§D1,2 (AMD). 1973, c. 186, §1 (AMD). P&SL 1973, c. 207, §§5-10 (AMD). P&SL 1973, c. 209, §4 (AMD). P&SL 1973, c. 221, §§10,11 (AMD). 1973, c. 460, §§18,19 (AMD). 1973, c. 509, §2 (RPR). 1973, c. 513, §22 (AMD). 1973, c. 570, §2 (AMD). 1973, c. 585, §§11,12 (AMD). 1973, c. 590, §1 (AMD). 1973, c. 633, §1 (AMD). 1973, c. 770, §1 (AMD). 1973, c. 788, §2 (AMD). 1975, c. 59, §3 (AMD). P&SL 1975, c. 147, §§C1-C3 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 623, §§1-B,2 (AMD). 1975, c. 766, §§1,2 (AMD). 1975, c. 770, §2 (AMD). 1975, c. 771, §7 (AMD). 1975, c. 776, §1 (AMD). 1977, c. 131, (AMD). 1977, c. 204, §§1,2 (AMD). 1977, c. 553, §1 (AMD). 1977, c. 697, §1 (RPR). 1979, c. 127, §§2,3 (AMD). 1979, c. 488, §§1,2 (AMD). 1979, c. 489, §§1-3 (AMD). 1979, c. 501, §1 (AMD). 1979, c. 579, §§1,2 (AMD). 1979, c. 651, §§1,2,47 (AMD). 1979, c. 663, §3 (AMD). 1979, c. 732, §§3,31 (AMD). 1981, c. 168, §1 (AMD). 1981, c. 359, §1 (AMD). 1981, c. 452, §§1,2 (AMD). 1981, c. 470, §A1 (AMD). 1981, c. 479, §1 (AMD). 1981, c. 501, §1 (AMD). 1981, c. 705, §§L1,3 (RPR). 1983, c. 349, §1 (AMD). 1983, c. 351, §§1,2,41 (AMD). 1983, c. 553, §46 (AMD). 1985, c. 372, §A1 (AMD). 1985, c. 506, §A1 (AMD). 1985, c. 746, §1 (AMD). 1985, c. 785, §A1 (AMD). 1985, c. 785, §§B1-3 (AMD). 1987, c. 402, §A3 (AMD). 1987, c. 511, §A1 (AMD). 1987, c. 534, §§A1,A19 (AMD). 1987, c. 634, §1 (AMD). 1987, c. 666, §1 (AMD). 1987, c. 715, §§1-3 (AMD). 1987, c. 787, §1 (AMD). 1987, c. 816, §DD1 (AMD). 1989, c. 483, §A1 (AMD). 1989, c. 501, §§BB1,BB2 (AMD). 1989, c. 502, §§A2,A3 (AMD). 1989, c. 585, §§A1,A2 (AMD). 1989, c. 612, (AMD). 1989, c. 700, §§A8-10 (AMD). 1989, c. 875, §§E1,2 (AMD). 1989, c. 878, §§A3,4 (AMD). 1989, c. 890, §§A1,40 (AMD). 1991, c. 528, §E1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 579, §1 (AMD). 1991, c. 579, §19 (AFF). 1991, c. 591, §E1 (AMD). 1991, c. 626, §1 (AMD). 1991, c. 780, §§Y1-5,RR1 (AMD). 1991, c. 837, §B1 (AMD). 1991, c. 841, §1 (AMD). 1991, c. 885, §A1 (AMD). 1991, c. 885, §§A9-11 (AFF). 1993, c. 349, §§1,2 (AMD). 1993, c. 410, §§L1,CCC1 (AMD). 1995, c. 309, §§1,2 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 368, §§GG1,UU1 (AMD). 1995, c. 395, §C1 (AMD). 1995, c. 462, §A1 (AMD). 1995, c. 465, §§A1,2 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 494, §1 (AMD). 1995, c. 502, §§E1,32,F1, H1 (AMD). 1995, c. 560, §§K1,2 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 665, §K1 (AMD). 1997, c. 455, §§1,32 (AMD). 1997, c. 459, §1 (AMD). 1997, c. 643, §§H1,2,Q1-3 (AMD). 1999, c. 259, §§1,2 (AMD). 1999, c. 556, §2 (AMD). 1999, c. 731, §F1 (AMD). 1999, c. 784, §1 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 182, §1 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 708, §1 (AMD). 2003, c. 469, §A1 (AMD). 2003, c. 510, §A1 (AMD). 2003, c. 608, §1 (AMD). 2003, c. 689, §§C1-3 (AMD). 2005, c. 12, §SS2 (AMD). 2005, c. 397, §§A1,2 (AMD). 2005, c. 405, §§D1-4 (AMD). 2005, c. 412, §§1-3 (AMD). 2005, c. 683, §§A1,2 (AMD). 2007, c. 1, Pt. F, §1 (AMD). 2007, c. 240, Pt. HH, §1 (AMD). 2007, c. 273, Pt. B, §§1, 2 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 539, Pt. N, §§1, 2 (AMD). 2007, c. 695, Pt. A, §5 (AMD). 2007, c. 695, Pt. A, §47 (AFF). 2009, c. 419, §1 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2011, c. 380, Pt. WWW, §1 (AMD). 2011, c. 655, Pt. CC, §1 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. I, §§1, 2 (AMD). 2011, c. 655, Pt. I, §11 (AFF). 2011, c. 655, Pt. KK, §2 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. Y, §§1-3 (AMD). 2013, c. 405, Pt. A, §§1, 2 (AMD). 2013, c. 491, §1 (AMD).



2 §6-A. Salaries of commissioners and certain employees of the Public Utilities Commission

The salaries of the commissioners and certain employees of the Public Utilities Commission shall be as follows. [1981, c. 452, §3 (RPR).]

1. Chair. The salary of the chair of the commission is equal to the salary of the Chief Justice of the Superior Court as established pursuant to Title 4, section 4, subsection 2-A and section 102, subsection 1.

[ 1999, c. 398, Pt. H, §1 (AMD) .]

1-A. Commission members.

[ 1987, c. 402, Pt. A, §4 (RP) .]

2. Commission members. The salary of members of the commission is equal to the salary of an Associate Justice of the Superior Court as established pursuant to Title 4, section 102, subsections 2 and 2-A.

[ 1999, c. 398, Pt. H, §2 (AMD) .]

3. Other employees. The salaries of the following employees are within salary range 53:

A. General counsel; [1981, c. 452, §3 (NEW).]

B. Director of telephone and water utility industries; [2009, c. 122, §1 (AMD).]

C. Administrative Director; [1985, c. 618, §1 (AMD).]

D. Director of electric and gas utility industries; and [2011, c. 420, Pt. A, §1 (AMD).]

D-1. [2011, c. 420, Pt. A, §2 (RP).]

E. Director of consumer assistance. [1985, c. 618, §1 (NEW).]

[ 2011, c. 420, Pt. A, §§1, 2 (AMD) .]

3-A. Other employees; range 35. The salaries of the following employees are within salary range 35:

A. Assistant administrative director . [2007, c. 482, §1 (AMD).]

B. [2007, c. 482, §1 (RP).]

C. [2007, c. 482, §1 (RP).]

[ 2007, c. 482, §1 (AMD) .]

4. Legislative approval.

[ 1983, c. 729, §2 (RP) .]

5. Retirement contribution. The State shall pay the mandatory retirement contribution required by Title 5, section 17701, for commissioners who elect to become members of the Maine Public Employees Retirement System. Payment shall be made as provided in Title 5, section 17702. A commissioner may elect at the time of appointment to receive a 5% salary increase instead of state payment of the retirement contribution.

Membership in the Maine Public Employees Retirement System is optional.

[ 1989, c. 502, Pt. A, §4 (AMD); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1977, c. 697, §2 (NEW). 1981, c. 452, §3 (RPR). 1981, c. 582, §1 (AMD). 1983, c. 344, §1 (AMD). 1983, c. 477, Pt. E, Subpt. 4, (AMD). 1983, c. 729, §§1,2 (AMD). 1983, c. 853, §§C1,C2 (AMD). 1983, c. 862, §1 (RAL). 1983, c. 863, §§B1-3,B45 (AMD). 1985, c. 618, §§1,2 (AMD). 1985, c. 693, §§2,3,14 (AMD). 1985, c. 737, §§A5,6 (AMD). 1985, c. 737, §C5 (AMD). 1987, c. 402, §§A4,A5 (AMD). 1987, c. 631, §1 (AMD). 1989, c. 502, §A4 (AMD). 1999, c. 398, §§H1,2 (AMD). 2005, c. 23, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 482, §1 (AMD). 2009, c. 122, §§1, 2 (AMD). 2011, c. 420, Pt. A, §§1, 2 (AMD).



2 §6-B. Salaries of certain employees of the Maine Health Care Finance Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 579, §1 (NEW). 2007, c. 466, Pt. A, §1 (RP).



2 §6-C. Salary of Executive Director of the Board of Licensure in Medicine

Notwithstanding any other provision of law, the salary of the Executive Director of the Board of Licensure in Medicine shall be within salary range 89. [1993, c. 600, Pt. B, §21 (AMD).]

SECTION HISTORY

1987, c. 178, §1 (NEW). 1993, c. 600, §B21 (AMD).



2 §6-D. Salary of the Executive Director of the Maine Public Employees Retirement System

Notwithstanding Title 5, section 17105, subsection 3, the salary of the Executive Director and deputy directors appointed by the Executive Director of the Maine Public Employees Retirement System are established by the Board of Trustees of the Maine Public Employees Retirement System and may not exceed the maximum rate of salary that may be received by a state employee. [1993, c. 410, Pt. L, §2 (AMD); 2007, c. 58, §3 (REV).]

SECTION HISTORY

1989, c. 483, §A2 (NEW). 1993, c. 410, §L2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 58, §3 (REV).



2 §6-E. Salaries of certain employees of the Workers' Compensation Board

Notwithstanding any other provision of law, the salaries of the following employees of the Workers' Compensation Board are established by the Workers' Compensation Board and must be within the salary ranges indicated in this section. [1993, c. 145, §1 (NEW).]

1. Executive director.

[ 2003, c. 608, §2 (RP) .]

2. General counsel. The salary of the general counsel is within salary range 86.

[ 1993, c. 145, §1 (NEW) .]

2. General counsel. The salary of the general counsel is within salary range 89.

[ 2007, c. 312, §1 (AMD) .]

3. Deputy general counsel. The salary of the deputy general counsel is within salary range 85.

[ 1993, c. 145, §1 (NEW) .]

4. Assistants to the general counsel. The salary of the assistants to the general counsel is within salary range 82.

[ 1993, c. 145, §1 (NEW) .]

5. Deputy directors. The salary of the deputy directors is within the following salary ranges:

A. Deputy Director of Medical/Rehabilitation Services, Range 85; [1999, c. 354, §1 (RPR).]

B. Deputy Director of Business Services, Range 85; [2005, c. 498, §1 (AMD).]

C. Deputy Director of Benefits Administration, Range 85; and [2005, c. 498, §2 (AMD).]

E. Deputy Director of Information Management, Range 85. [2005, c. 498, §3 (NEW).]

[ 2005, c. 498, §§1-3 (AMD) .]

6. Hearing officers. The salary of the hearing officers is within salary range 90.

[ 1993, c. 145, §1 (NEW) .]

7. Mediators. The salary of the mediators is within salary range 80.

[ 1993, c. 145, §1 (NEW) .]

SECTION HISTORY

1993, c. 145, §1 (NEW). 1999, c. 354, §1 (AMD). 2003, c. 608, §2 (AMD). 2005, c. 498, §§1-3 (AMD). 2007, c. 312, §1 (AMD).



2 §7. Constitutional officers and regulatory boards (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 542, (NEW). 1971, c. 531, §2 (AMD). 1971, c. 550, §1 (AMD). 1973, c. 509, §3 (RPR). 1973, c. 788, §§2-A (RPR). P&SL 1975, c. 147, §C4 (RPR). 1977, c. 675, §1 (AMD). 1977, c. 697, §3 (RPR). 1977, c. 709, §1 (AMD). 1979, c. 127, §4 (AMD). 1979, c. 544, §§1,2 (AMD). 1979, c. 548, §1 (AMD). 1979, c. 651, §3 (AMD). 1983, c. 477, Pt. E, Subpt. 2, (AMD). 1983, c. 853, §§A1,2,5 (AMD). 1983, c. 853, §§C3,18 (AMD). 1983, c. 863, §§B4,B45 (AMD). 1985, c. 693, §§4,14 (AMD). 1985, c. 737, §C5 (AMD). 1989, c. 502, §A5 (AMD). 1991, c. 885, §A2 (AMD). 1991, c. 885, §§A9-11 (AFF). 1995, c. 462, §A2 (RP).



2 §8. Land use mediation; obligation to participate

Agencies within the executive branch shall participate in mediation under Title 5, chapter 314, subchapter II, when requested to participate by the Court Alternative Dispute Resolution Service. [2001, c. 184, §1 (AMD).]

SECTION HISTORY

1995, c. 537, §1 (NEW). 1997, c. 393, §A1 (AMD). 2001, c. 184, §1 (AMD).



2 §9. Governor's Energy Office

1. Office established. The Governor's Energy Office, referred to in this section as "the office," is established in the Executive Department to carry out responsibilities of the State relating to energy resources, planning and development. The office is directly responsible to the Governor.

[ 2011, c. 655, Pt. MM, §1 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

2. Director. The office is under the control and supervision of the Director of the Governor's Energy Office, referred to in this section as "the director." The director is appointed by the Governor and serves at the pleasure of the Governor.

[ 2011, c. 655, Pt. MM, §1 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

2-A. Funding. The office is funded in accordance with this subsection.

A. The office is funded by federal funds that are available to and received by the office. Such federal funds may be applied to support the personal services and all other costs of the office. [2011, c. 655, Pt. MM, §2 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

B. To the extent federal funds are inadequate to meet the funding needs of the office, the office may receive funds from the Efficiency Maine Trust, established in Title 35-A, chapter 97, but only for that portion of the office's activities that support or reasonably relate to programs or activities of the Efficiency Maine Trust. The director shall keep an accounting of the office's resources devoted to its various duties and activities, including that portion of its resources devoted to activities in support of or reasonably related to programs or activities of the Efficiency Maine Trust. The office shall provide the accounting to the joint standing committee of the Legislature having jurisdiction over energy matters as part of its annual report under subsection 3, paragraph C-1. The joint standing committee of the Legislature having jurisdiction over energy matters shall make recommendations to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs with regard to any proposed allocation of the Efficiency Maine Trust funds to support the office. In accordance with any legislative allocation or deallocation of Efficiency Maine Trust funds to support the office, the director shall request from the Efficiency Maine Trust and the trust shall provide the allocated resources to the office. [2013, c. 415, §1 (AMD).]

C. Any additional funding of the office must be provided from the General Fund or other available resources. [2011, c. 655, Pt. MM, §2 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

[ 2013, c. 415, §1 (AMD) .]

3. Duties. The director is responsible for the execution of the duties of the office. The director shall:

A. Serve as a member of the Efficiency Maine Trust Board, established under Title 5, section 12004-G, subsection 10-C; [2009, c. 372, Pt. H, §2 (AMD).]

B. In collaboration with the relevant state agencies, coordinate state energy policy and actively foster cooperation with the Efficiency Maine Trust, established in Title 35-A, chapter 97; [2009, c. 372, Pt. H, §2 (AMD).]

C. In consultation with the Efficiency Maine Trust Board, established in Title 5, section 12004-G, subsection 10-C, prepare and submit a comprehensive state energy plan to the Governor and the Legislature by January 15, 2009 and submit an updated plan every 2 years thereafter. Within the comprehensive state energy plan, the director shall identify opportunities to lower the total cost of energy to consumers in this State and transmission capacity and infrastructure needs and recommend appropriate actions to lower the total cost of energy to consumers in this State and facilitate the development and integration of new renewable energy generation within the State and support the State's renewable resource portfolio requirements specified in Title 35-A, section 3210 and wind energy development goals specified in Title 35-A, section 3404. The comprehensive state energy plan must include a section that specifies the State's progress in meeting the oil dependence reduction targets in subsection 5. The office shall make recommendations, if needed, for additional legislative and administrative actions to ensure that the State can meet the reduction targets in subsection 5. The recommendations must include a cost and resource estimate for technology development needed to meet the reduction targets.

(1) Beginning in 2015, the update to the plan must:

(a) Be submitted to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters and the joint standing committee of the Legislature having jurisdiction over natural resources matters;

(b) Address the association between energy planning and meeting the greenhouse gas reduction goals in the state climate action plan pursuant to Title 38, section 577. The director shall consult with the Department of Environmental Protection in developing this portion of the plan;

(c) Include a section devoted to wind energy development, including:

(i) The State's progress toward meeting the wind energy development goals established in Title 35-A, section 3404, subsection 2, including an assessment of the likelihood of achieving the goals and any recommended changes to the goals;

(ii) Examination of the permitting process and any recommended changes to the permitting process;

(iii) Identified successes in implementing the recommendations contained in the February 2008 final report of the Governor's Task Force on Wind Power Development created by executive order issued May 8, 2007;

(iv) A summary of tangible benefits provided by expedited wind energy developments, including, but not limited to, documentation of community benefits packages and community benefit agreement payments provided;

(v) A review of the community benefits package requirement under Title 35-A, section 3454, subsection 2, the actual amount of negotiated community benefits packages relative to the statutorily required minimum amount and any recommended changes to community benefits package policies;

(vi) Projections of wind energy developers' plans, as well as technology trends and their state policy implications;

(vii) Recommendations, including, but not limited to, identification of places within the State's unorganized and deorganized areas for inclusion in the expedited permitting area established pursuant to Title 35-A, chapter 34-A and the creation of an independent siting authority to consider wind energy development applications;

(d) Include a description of activities undertaken pursuant to paragraph H; and

(e) Include a description of the State's activities relating to the expansion of natural gas service, any actions taken by the office to expand access to natural gas in the State and any recommendations for actions by the Legislature to expand access to natural gas in the State.

The joint standing committee of the Legislature having jurisdiction over utilities and energy matters may report out legislation by February 1st of each odd-numbered year relating to the content of the plan. The joint standing committee of the Legislature having jurisdiction over natural resources matters may make recommendations regarding that legislation to the joint standing committee of the Legislature having jurisdiction over energy matters. [2013, c. 541, §1 (AMD).]

C-1. By January 15th of each year, prepare and submit to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters an annual report that describes the activities of the office during the previous calendar year in carrying out its duties under this subsection and describes the State's progress in implementation of the state energy plan prepared pursuant to paragraph C and its annual accounting pursuant to subsection 2-A, paragraph B. After receipt and review of the annual report required under this paragraph, the joint standing committee of the Legislature having jurisdiction over utilities and energy matters may submit legislation relating to energy policy; [2013, c. 415, §3 (AMD).]

D. In collaboration with other relevant state agencies, private industry and nonprofit organizations, collect and analyze energy data, including, but not limited to, data on energy supply, demand and costs in this State with consideration of all available energy sources; [2007, c. 656, Pt. C, §1 (NEW).]

E. Coordinate the dissemination of energy information to the public and the media; [2007, c. 656, Pt. C, §1 (NEW).]

F. Provide technical assistance and information to the Governor and the Legislature regarding the State's short-range and long-range energy needs and the resources to meet those needs; [2007, c. 656, Pt. C, §1 (NEW).]

G. Seek, accept and administer funds from public and private sources and develop partnerships with public and private entities to support the goals of the office, including, but not limited to, promoting energy efficiency, demand-side management and distributed generation; [2011, c. 655, Pt. MM, §3 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

H. Work with transmission and distribution utilities, state agencies involved in the permitting of energy generation facilities and other relevant entities to negotiate agreements that create value for electricity consumers with developers of renewable generation who are interested in building energy generation facilities or developing or utilizing energy transmission infrastructure in this State. This paragraph does not authorize the director to be a signatory to any such agreement unless that authority is otherwise granted by law. [2013, c. 415, §4 (AMD).]

I. Monitor energy transmission capacity planning and policy affecting this State and the regulatory approval process for the development of energy infrastructure pursuant to Title 35-A, section 122 and make recommendations to the Governor and the Legislature as necessary for changes to the relevant laws and rules to facilitate energy infrastructure planning and development; and [2007, c. 656, Pt. C, §1 (NEW).]

J. Take action as necessary to carry out the goals and objectives of the state energy plan prepared pursuant to paragraph C including lowering the total cost of energy to consumers in this State. [2011, c. 55, §2 (AMD).]

[ 2013, c. 541, §1 (AMD) .]

4. Advice to state agencies. The director shall advise state agencies regarding energy-related principles for agencies to consider, along with the laws and policies governing those agencies, in conjunction with the sale, lease or other allowance for use of state-owned land or assets for the purpose of development of energy infrastructure. For the purposes of this subsection, "state-owned" and "energy infrastructure corridor" have the same meanings as in Title 35-A, section 122, subsection 1. At a minimum, the director shall consider the following principles in advising state agencies under this subsection:

A. The principles for the determination of the long-term public interest of the State as specified in Title 35-A, section 122, subsection 1-D, paragraph B; [2009, c. 655, Pt. C, §2 (NEW).]

B. Avoiding wherever possible the use of lands subject to the provisions of the Constitution of Maine, Article IX, Section 23; [2009, c. 655, Pt. C, §2 (NEW).]

C. Maximizing the benefit realized from the State's strategic location within New England and the northeastern region; and [2009, c. 655, Pt. C, §2 (NEW).]

D. Complying with the provisions of the memorandum of agreement between the Maine Turnpike Authority and the Department of Transportation under Title 35-A, section 122, subsection 1-C, when applicable. [2009, c. 655, Pt. C, §2 (NEW).]

Nothing in this subsection alters any of the responsibilities or limits any of the authority of the Department of Administrative and Financial Services, Bureau of General Services pursuant to Title 5. Nothing in this subsection alters or limits the ability of departments or agencies of the State, along with the Bureau of General Services pursuant to Title 5, to generate or cogenerate energy at state facilities for use on site and elsewhere.

[ 2009, c. 655, Pt. C, §2 (NEW) .]

5. Oil dependence reduction plan. The office, with input from stakeholders and in consultation with the Efficiency Maine Trust, shall develop a plan to reduce the use of oil in all sectors of the economy in this State. The plan must:

A. Be designed to achieve the targets of reducing the State's consumption of oil by at least 30% from 2007 levels by 2030 and by at least 50% from 2007 levels by 2050; [2011, c. 400, §2 (NEW).]

B. Focus on near-term policies and infrastructure changes that set the State on a reasonable trajectory to meet the 2030 and 2050 targets in paragraph A; [2011, c. 400, §2 (NEW).]

C. Prioritize the improvement of energy efficiency and the transition to the use of alternative energy sources for heating and transportation; and [2011, c. 400, §2 (NEW).]

D. Draw on existing state data and studies rather than new analyses, including, but not limited to, analyses and data from the State's climate action plan pursuant to Title 38, section 577 and the progress updates to the climate action plan under Title 38, section 578, the comprehensive state energy plan pursuant to subsection 3, paragraph C, the Efficiency Maine Trust's triennial plan pursuant to Title 35-A, section 10104, subsection 4 and analyses completed by the Federal Government, nonprofit organizations and other stakeholders. [2011, c. 400, §2 (NEW).]

[ 2011, c. 400, §2 (NEW) .]

6. Maine Energy Resources Development Program. The Maine Energy Resources Development Program, referred to in this subsection as "the program," is established to promote energy research and demonstration activities related to both the use of indigenous, renewable resources and more efficient use of energy. The office, as funding allows, shall administer the program. The director may accept private money for the purpose of funding the program.

A. The director shall include, in the comprehensive state energy plan under subsection 3, paragraph C, a report that specifies, in regard to the program, the expenditure of program funds, the purposes for which the funds were used and the amount of the funds and the sources from which the funds were derived. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

B. For all proposed program expenditures of $10,000 or more, the director shall seek approval for those expenditures from the Governor. If the Governor approves, the director shall seek approval for those expenditures from the Legislature under the procedures authorizing the transfer of funds set forth in Title 5, section 1585. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

[ 2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF) .]

7. Reporting of petroleum inventories and deliveries. The following provisions govern the reporting of petroleum inventories and deliveries.

A. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings:

(1) "Petroleum product" means propane; gasoline; unleaded gasoline; gasohol; kerosene; #2 heating oil; diesel fuel; kerosene-based jet fuel; aviation gasoline; #4, #5 and #6 residual oil for utility and nonutility uses; and Bunker C oil;

(2) "Primary storage facility" means a facility that receives petroleum products into the State by pipeline or by ship; and

(3) "Primary supplier" means a refiner, marketer, distributor, firm or person who makes the first sale of any petroleum product to resellers or consumers in this State. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

B. Each owner or lessee of a primary storage facility in the State shall make an accurate report of petroleum inventories and deliveries on the first and 3rd Monday of each month to the office on a form provided by the director. The form must contain a conspicuous statement of the penalties provided in paragraph D and must require, with regard to the owner's or lessee's primary storage facility, the following information:

(1) The total inventory of each petroleum product stored in the State, as measured within not more than 3 working days prior to the reporting date; and

(2) The quantities of each petroleum product delivery expected into the State within 15 days of the reporting date or within any longer period established by the director. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

C. Each primary supplier of petroleum products shall make an accurate report of actual and anticipated deliveries on the 3rd Monday of each month to the office on a form provided by the director, unless the report is already being submitted in accordance with federal regulations. The form must contain a conspicuous statement of the penalties provided in paragraph D and must require the following information:

(1) Actual deliveries of all petroleum products in this State during the preceding calendar month;

(2) Anticipated deliveries of all petroleum products in this State during the following calendar month or during any longer period established by the director; and

(3) Allocation fractions for all petroleum products for the following month or for any longer period established by the director. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

D. A person who violates this subsection is subject to the following penalties.

(1) An owner or lessee of a primary storage facility or a primary supplier who fails to provide the information required by this subsection commits a Class D crime. Violation of this subparagraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

(2) An owner or lessee of a primary storage facility or a primary supplier who knowingly or recklessly supplies false or misleading information is guilty of a violation of Title 17-A, section 453. An owner or lessee of a primary storage facility who supplies false or misleading information commits a civil violation for which a fine of $2,500 may be adjudged. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

E. The office shall provide reports to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters as follows:

(1) If the office determines, based on available information, that there is or may be a significant shortfall in supply inventories or anticipated deliveries into the State of home heating oil or kerosene, the office shall provide a report including:

(a) The information that suggests a supply shortfall;

(b) Current and anticipated inventories of home heating oil and kerosene storage supplies;

(c) Any recommendations of the office for actions by the State in response to the anticipated supply shortfall; and

(d) A report on inventories, deliveries, curtailments, shortfalls or other matters relating to the availability of petroleum products in this State, at the request of the joint standing committee of the Legislature having jurisdiction over utilities and energy matters. [2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF).]

[ 2011, c. 655, Pt. MM, §4 (NEW); 2011, c. 655, Pt. MM, §26 (AFF) .]

SECTION HISTORY

2007, c. 656, Pt. C, §1 (NEW). 2009, c. 372, Pt. H, §§1, 2 (AMD). 2009, c. 655, Pt. C, §§1, 2 (AMD). RR 2011, c. 2, §1 (COR). 2011, c. 55, §§1, 2 (AMD). 2011, c. 400, §§1, 2 (AMD). 2011, c. 655, Pt. MM, §§1-4 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2013, c. 415, §§1-4 (AMD). 2013, c. 541, §1 (AMD).



2 §10. Governor's Office of Communications

1. Office established. The Governor's Office of Communications, referred to in this section as "the office," is established to consolidate, coordinate and streamline communication functions in State Government. The office is administered by the Executive Department.

[ 2011, c. 380, Pt. WWW, §2 (NEW) .]

2. Director. The office is under the control and supervision of the Director of the Governor's Office of Communications. The director is appointed by the Governor and serves at the pleasure of the Governor.

[ 2011, c. 380, Pt. WWW, §2 (NEW) .]

3. Coordination with departments and agencies. The office shall provide coordinated public communication services to state departments and agencies.

[ 2011, c. 380, Pt. WWW, §2 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. WWW, §2 (NEW).






Chapter 3: EXECUTIVE COUNCIL

2 §51. Compensation and expense of members (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 178, §2 (AMD). 1975, c. 771, §8 (RP).



2 §52. Expiration of orders at end of term; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §8 (RP).






Chapter 5: STATE HEALTH PLANNING

2 §101. Duties of Governor (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §B1 (NEW). 2005, c. 369, §1 (AMD). 2005, c. 397, §C1 (AMD). 2005, c. 397, §C2 (AFF). 2011, c. 90, Pt. E, §1 (RP).



2 §102. Capital investment fund (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §B1 (NEW). 2005, c. 227, §1 (AMD). 2007, c. 94, §1 (AMD). 2009, c. 194, §1 (AMD). 2011, c. 213, §1 (RP).



2 §103. State Health Plan (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §B1 (NEW). 2005, c. 369, §§2-6 (AMD). 2009, c. 355, §§1-3 (AMD). 2011, c. 90, Pt. E, §2 (RP).



2 §104. Advisory Council on Health Systems Development (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §B1 (NEW). 2003, c. 689, §B6 (REV). 2007, c. 441, §1 (AMD). 2007, c. 539, Pt. N, §3 (AMD). 2009, c. 179, §1 (AMD). 2009, c. 609, §§1-3 (AMD). 2011, c. 90, Pt. E, §3 (RP).



2 §105. Rulemaking (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 469, §B1 (NEW). 2011, c. 691, Pt. D, §1 (RP).









TITLE 3: LEGISLATURE

Chapter 1: ORGANIZATION OF THE LEGISLATURE

Subchapter 1: GENERAL PROVISIONS

3 §1. Certified rolls of members elect

The Secretary of State shall, on or before the day preceding the meeting of the Legislature, furnish to the Secretary of the preceding Senate a certified roll, under the seal of the State, of the names and residences of Senators-elect, according to the report of the Governor, and to the Clerk of the preceding House of Representatives a certified roll, under the seal of the State, of the names and residences of the Representatives-elect, according to the report of the Governor, and shall report the vacancies if any exist. [1975, c. 771, §9 (AMD).]

The Tribal Clerk of the Penobscot Indian Nation shall, on or before the day preceding the meeting of the Legislature, furnish to the Clerk of the preceding House of Representatives a certification, under the seal of the Nation, of the name and residence of the Representative-elect of the Penobscot Indian Nation to the Legislature. The Tribal Clerk of the Passamaquoddy Tribe of the reservation from which the Representative-elect of that tribe has been chosen shall, on or before the day preceding the meeting of the Legislature, furnish the Clerk of the preceding House of Representatives a certification of the name and residence of the Representative-elect of the Passamaquoddy Tribe to the Legislature. Beginning with the 126th Legislature, the Tribal Clerk of the Houlton Band of Maliseet Indians shall, on or before the day preceding the meeting of the Legislature, furnish to the Clerk of the preceding House of Representatives a certification of the name and residence of the Representative-elect of the Houlton Band of Maliseet Indians to the Legislature. [2009, c. 636, Pt. A, §1 (AMD).]

SECTION HISTORY

1975, c. 771, §9 (AMD). 1983, c. 481, (AMD). 2009, c. 636, Pt. A, §1 (AMD).



3 §2. Salary, expenses and travel of Members of the Legislature and representatives of Indian tribes

Each member of the Senate and House of Representatives, beginning with the first Wednesday of December 2000 and thereafter, is entitled to $10,815 in the first year and $7,725 in the 2nd year of each biennium, except that if a Legislator who is a recipient of retirement benefits from the federal Social Security Administration files a written request with the Executive Director of the Legislative Council within one week after the biennium commences, the Legislator is entitled to $9,270 in each year of the biennium. Each member of the Senate and the House of Representatives must receive a cost-of-living adjustment in annual legislative salary, except that the percentage increase may not exceed 5% in any year, and except that the percentage increase may not exceed 3% beginning with the fiscal year ending June 30, 2014. Beginning December 1, 2001, the salary for each legislative session must be adjusted each December 1st by the percentage change in the Consumer Price Index for the most recently concluded fiscal year; except that no member of the Senate or the House of Representatives may receive a cost-of-living adjustment in annual legislative salary for the Second Regular Session of the 124th Legislature, and except that no member of the Senate or the House of Representatives may receive a cost-of-living adjustment in annual legislative salary for the Second Regular Session of the 125th Legislature and the First Regular Session and the Second Regular Session of the 126th Legislature, and any percentage change in the Consumer Price Index for the fiscal years ending June 30, 2011, June 30, 2012 and June 30, 2013 may not be applied to the base salary. In addition, each Legislator is entitled to be paid for travel at each legislative session once each week at the same rate per mile to and from that Legislator's place of abode as state employees receive, the mileage to be determined by the most reasonable direct route, except that Legislators may be reimbursed for tolls paid for travel on the Maine Turnpike as long as they have a receipt for payment of the tolls, such tolls to be reimbursed when Legislators use the Maine Turnpike in traveling to and from sessions of the Legislature or in performance of duly authorized committee assignments. Each Legislator is entitled to mileage on the first day of the session, and those amounts of salary and expenses at such times as the Legislature may determine during the session, and the balance at the end of the session. [2011, c. 380, Pt. QQQQ, §1 (AMD).]

The first regular session of the Legislature, after its convening, shall adjourn no later than the 3rd Wednesday in June and the 2nd regular session of the Legislature shall adjourn no later than the 3rd Wednesday in April. The Legislature, in case of emergency, may by a vote of 2/3 of the members of each House present and voting, extend the date for adjournment for the first or 2nd regular session by no more than 5 legislative days, and in case of further emergency, may by a vote of 2/3 of the members of each House present and voting, further extend the date for adjournment by 5 additional legislative days. The times for adjournment for the first and 2nd regular sessions may also be extended for one additional legislative day for the purpose of considering possible objections of the Governor to any bill or resolution presented to him by the Legislature under the Constitution, Article IV, Part Third, Section 2. [1985, c. 166, (AMD).]

Except as provided in this section, each member of the Senate and House of Representatives is entitled to a meal allowance in the amount of $32 and a housing allowance in the amount of $38 for each day in attendance at sessions of the Legislature and for each day the member occupies overnight accommodations away from home either immediately preceding or immediately following attendance at daily sessions of the Legislature. The presiding officers may establish reasonable policies regarding allowances for meals and overnight accommodations for the day immediately preceding the session, which may include policies regarding whether an allowance is paid, whether the full amount or a portion of the statutory allowance is paid and whether receipts are required. In lieu of the meal and housing allowance, each member is entitled to a daily meal allowance in the amount of $32 and actual daily mileage allowances in an amount up to but not exceeding $38 per day. Each member of the Senate also receives an annual allowance for constituent services in the amount of $2,000, $1,300 in January and $700 in the month following adjournment of the regular session. Each member of the House of Representatives also receives an annual allowance for constituent services in the amount of $1,500, $1,005 in January and $495 in the month following adjournment of the regular session. Notwithstanding this section, during the first regular session of each legislative biennium, a member of the Senate or the House of Representatives may elect to receive the first payment of the annual allowance for constituent services in December following convening of the Legislature by notifying the Executive Director of the Legislative Council in the manner prescribed by the executive director. The Executive Director of the Legislative Council shall inform Legislators of the choice available for payment of the allowance for constituent services in the first year of the legislative biennium and of any tax implications associated with exercising that choice. [RR 2001, c. 2, Pt. A, §1 (COR).]

Each member of the Senate and House of Representatives shall be reimbursed for actual regular airfare expenses from his place of abode to Augusta for one round trip each week when the Legislature is in regular session and, when the Legislature is not in regular session, for days when meetings or daily sessions are held, provided that: The distance from his place of abode to Augusta is more than 150 miles, the mileage is determined by the most reasonable direct route and reimbursement will be capped at commercial flight rate. [1987, c. 402, Pt. B, §1 (AMD).]

The President of the Senate and the Speaker of the House of Representatives shall receive an additional 50% above regular compensation, the majority and minority leaders of the Senate and House of Representatives shall receive an additional 25% above regular compensation and the assistant majority and minority leaders of the Senate and House of Representatives shall receive an additional 12 1/2% above regular compensation. [1975, c. 750, §1 (RPR).]

In addition to the salary paid for the first and 2nd regular sessions of the Legislature, when a special session is called, the members of the Senate and House of Representatives must each be compensated $100 for every day's attendance, expenses and mileage pursuant to this section; except that if a special session is called during the time period specified in this section for a first regular session or 2nd regular session, the special session per diem does not apply. [2003, c. 691, §1 (AMD); 2003, c. 691, §2 (AFF).]

No additional expenses may be paid to Legislators from the Legislative Account unless authorized by the President of the Senate or Speaker of the House of Representatives during any regular session. [1985, c. 693, §5 (AMD).]

The member of the Penobscot Indian Nation, the member of the Passamaquoddy Indian Tribe and, beginning with the Second Regular Session of the 125th Legislature, the member of the Houlton Band of Maliseet Indians elected to represent their tribes at the Legislature are entitled to receive a salary equal to the salary of members of the Senate and the House of Representatives, including a cost-of-living adjustment, for each regular session and allowance for meals, constituent service, housing and travel expenses to the same extent as members of the House of Representatives for attendance at each legislative session or authorized committee meeting. For the duration of any special session of the Legislature, they are entitled to receive the same per diem payment and allowances, including housing, meal and travel expenses, as any member of the Senate and House of Representatives. [2009, c. 636, Pt. A, §2 (AMD).]

The President of the Senate or the Speaker of the House shall, at all times, whether the Legislature be in session or not, have the authority to approve accounts and vouchers for payment. [1975, c. 750, §1 (RPR).]

The President of the Senate, the Speaker of the House of Representatives, the floor leaders and their assistants and members of a committee, with the approval of the President of the Senate or the Speaker of the House of Representatives as to members of a committee, may also meet on days when the Legislature is not in daily session at any convenient location within the State. Each member of the Senate and House of Representatives shall receive $55 for every day's attendance when meetings or daily sessions are held, a meal allowance in the amount of $32 and a housing allowance whereby actual lodging expenses will be reimbursed at the single-room rate, provided that a receipt is submitted to the Executive Director of the Legislative Council for each day in attendance at such meetings or daily sessions and for each day that member occupies overnight accommodations away from home either immediately preceding or immediately following attendance at daily sessions of the Legislature and actual daily mileage allowances which shall be paid at the same rate paid to state employees. In lieu of the meal and housing allowance, each member shall be entitled to a daily meal allowance in the amount of $32 and actual daily mileage allowances. [1989, c. 501, Pt. O, §5 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD).]

The expenses of members of the Legislature traveling outside the State shall be reimbursed for their actual expenses provided that the expense vouchers are approved by the President of the Senate or the Speaker of the House of Representatives. [1977, c. 564, §2 (NEW).]

If a member of the Legislature dies or otherwise vacates the office, the successor is entitled to a salary from the date of seating, computed as follows: two hundred ten dollars per week times the number of weeks remaining in the calendar year if the vacancy occurs in the first year and $150 per week for the number of weeks remaining in the calendar year if the vacancy occurs in the 2nd year. [1989, c. 501, Pt. O, §6 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD).]

Legislators may purchase one set of the Maine Revised Statutes Annotated at the State's cost, which may not be resold. [RR 2013, c. 2, §3 (COR).]

SECTION HISTORY

1965, c. 342, (AMD). 1965, c. 412, §§2,3 (AMD). 1967, c. 469, (AMD). 1967, c. 531, (AMD). P&SL 1969, c. 197, §D1 (AMD). 1969, c. 489, §§1,2,4 (AMD). 1971, c. 112, (AMD). P&SL 1971, c. 178, §§3,4,4A,4B, 6 (AMD). 1971, c. 197, §§1,2 (AMD). 1971, c. 544, §§3,4 (AMD). 1973, c. 14, §1 (AMD). 1973, c. 472, (AMD). 1973, c. 781, §1 (AMD). 1975, c. 51, (AMD). 1975, c. 652, (AMD). 1975, c. 750, §§1,3 (RPR). 1977, c. 564, §2 (AMD). 1977, c. 696, §16 (AMD). 1979, c. 544, §§3,4 (AMD). 1981, c. 702, §§X1-X6 (AMD). 1983, c. 853, §§B1,2 (AMD). 1985, c. 2, (AMD). 1985, c. 166, (AMD). 1985, c. 693, §5 (AMD). 1985, c. 737, §§C2,6 (AMD). 1987, c. 402, §B1 (AMD). 1987, c. 816, §KK1 (AMD). 1989, c. 68, §C1 (AMD). 1989, c. 501, §§O1-6,22 (AMD). 1989, c. 600, §§B9,10 (AMD). 1989, c. 878, §§D14,15 (AMD). 1991, c. 4, (AMD). 1991, c. 824, §§B13,14 (AFF). 1997, c. 309, §1 (AMD). 1999, c. 509, §§1,2 (AMD). RR 2001, c. 2, §A1 (COR). 2001, c. 504, §1 (AMD). 2003, c. 20, §F1 (AMD). 2003, c. 691, §1 (AMD). 2003, c. 691, §2 (AFF). 2009, c. 213, Pt. LL, §1 (AMD). 2009, c. 431, §1 (AMD). 2009, c. 636, Pt. A, §2 (AMD). 2011, c. 380, Pt. QQQQ, §1 (AMD). RR 2013, c. 2, §3 (COR).



3 §2-A. State Compensation Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 498, §1 (NEW). 1983, c. 101, (AMD). 1983, c. 812, §2 (AMD). 1983, c. 853, §§D1,2 (AMD). 1985, c. 693, §§6,7 (AMD). 1985, c. 737, §A7 (AMD). 1987, c. 402, §A6 (AMD). 1989, c. 503, §B2 (AMD). 1993, c. 361, §B2 (RP).



3 §2-B. State Compensation Commission

1. State Compensation Commission; membership. The State Compensation Commission, established in Title 5, section 12004-G, subsection 26-D and referred to in this section as the "commission," consists of 5 members appointed as follows:

A. Two members, not from the same political party, appointed by the President of the Senate; [1997, c. 506, §1 (NEW).]

B. Two members, not from the same political party, appointed by the Speaker of the House; and [1997, c. 506, §1 (NEW).]

C. One member appointed by a majority of the members appointed under paragraphs A and B, who serves as chair of the commission. [1997, c. 506, §1 (NEW).]

The 5 members must be residents of the State and appointed from the public. A person may not be appointed who is a Legislator at the time of appointment.

All members must be appointed for a term to coincide with the legislative biennium. A vacancy must be filled in the same manner as the original appointment for the balance of the unexpired term.

The members of the commission are entitled to a per diem, expenses and allowances at the same rate as Legislators.

[ 1997, c. 506, §1 (NEW) .]

2. Duties of commission. The commission must issue its first report no later than April 15, 1999. No later than January 1st of every even-numbered year thereafter, the commission shall submit to the Legislature a report of the commission. The report must contain:

A. A description of the commission's activities; [1997, c. 506, §1 (NEW).]

B. The recommendations of the commission for all regular and special sessions of the next Legislature concerning:

(1) Compensation of Legislators and representatives of Indian tribes, including, but not limited to, all payments for: salaries, meals, housing, travel, mileage and all other expenses and allowances; additional service as President of the Senate, as Speaker of the House or as a member of leadership; and for constituent services; and

(2) Compensation for the Attorney General, the Secretary of State, the Treasurer of State and the State Auditor; [1997, c. 506, §1 (NEW).]

C. The reasons for its recommendations; [1997, c. 506, §1 (NEW).]

D. Drafts of any legislation required to implement its recommendations; and [1997, c. 506, §1 (NEW).]

E. Any other material and recommendations that commission members may wish to submit. [1997, c. 506, §1 (NEW).]

Before reporting as required in this subsection and subsequent to giving public notice, the commission shall hold a public hearing on the report. Subsequent to reporting, the commission shall meet, if requested, with the Governor, the Legislative Council and legislative committees to discuss the report.

[ 1999, c. 2, §1 (AMD) .]

3. Appointments; meetings. The Executive Director of the Legislative Council must be notified by the presiding officers once the appointment of the initial 4 members has been made. Within 15 days of the appointment of the initial 4 members, the Chair of the Legislative Council shall call and convene the first meeting of the commission.

[ 1999, c. 2, §1 (AMD) .]

4. Staff assistance. The commission shall request staff assistance from the Legislative Council.

[ 1997, c. 506, §1 (NEW) .]

5. Legislation. The commission may submit legislation required to implement its recommendations.

[ 1999, c. 2, §1 (NEW) .]

SECTION HISTORY

RR 1997, c. 2, §3 (COR). 1997, c. 506, §1 (NEW). 1999, c. 2, §1 (AMD).



3 §3. Expenses when Legislature not in session (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 452, (NEW). 1967, c. 98, (AMD). 1973, c. 590, §2 (AMD). 1977, c. 564, §3 (RP).



3 §4. Postaudit

A postaudit of all accounts and other financial records of the Legislature, the Governor's office, except the Governor's Expense Account, and any agency or office in the Executive Department which has not been audited by a state or federal agency within the preceding 24 months, shall be performed at least once every 2 years by independent certified public accountants designated by the Governor. Such audit report shall be filed with the Legislature and with the State Library. [1979, c. 312, §1 (RPR).]

SECTION HISTORY

1967, c. 427, §1 (NEW). 1975, c. 771, §10 (AMD). 1979, c. 312, §1 (RPR).






Subchapter 2: SENATE

3 §21. Organization

The Secretary of the preceding Senate, at the time and place appointed for the meeting of the Legislature, shall call the Senators-elect present to order, and from the certified roll furnished him call their names, and if a quorum respond, he shall preside until they are qualified and a President is elected. If no quorum appear he shall preside, and the Senators-elect present shall adjourn from day to day, but shall transact no business, except to go into convention to fill vacancies, until a quorum appear and are qualified and a President is elected. After the election of the President, the Senate shall proceed to elect by ballot a secretary and an assistant secretary.

In case of vacancy in the office of such secretary or his absence or inability to perform the duties, the said duties shall be performed by his assistant.

If the Secretary of the Senate and his assistant are absent at the time set for convening the Senate, their duties shall be performed by the Secretary of State or his deputy. [1967, c. 503, §1 (AMD).]

SECTION HISTORY

1967, c. 503, §1 (AMD).



3 §21-A. President of Senate; term limitation

A person may not serve as President of the Senate for more than 3 consecutive legislative bienniums. Service in that capacity before December 2, 1992 is not included in the calculation of years served. [1993, c. 403, §1 (NEW); 1993, c. 403, §3 (AFF).]

SECTION HISTORY

1993, c. 403, §1 (NEW). 1993, c. 403, §3 (AFF).



3 §22. Secretary and assistant secretary; salaries and duties

The Secretary of the Senate shall perform the usual duties of the office during the session of the Legislature, file and index all papers, which have been subject to adverse legislative action, index and supervise the preparation of the permanent senate journal. He shall perform the duties required of him by sections 21 and 23. He shall deliver to the State Archivist all papers on file in the office of the Secretary of the Senate which were considered by a session of the Legislature held more than 5 years previously, and the State Archivist shall inspect said papers and preserve those having permanent value. [1981, c. 702, Pt. X, §7 (AMD).]

The Assistant Secretary of the Senate shall receive a salary as provided by law and shall work under the direction of the secretary. [1981, c. 702, Pt. X, §8 (AMD).]

All fees, charges, emoluments and other receipts of whatever nature, which may be payable to the Secretary of the Senate, the Assistant Secretary of the Senate or any employee thereof, excepting their lawful salaries and expenses properly payable to them, shall be credited to the General Fund and no Secretary of the Senate, Assistant Secretary of the Senate or employee shall directly or indirectly receive a private benefit or gain from the sale or distribution of any material, information or reports from the records of such Secretary of the Senate. [1973, c. 3, §1 (NEW).]

The President of the Senate may authorize the Secretary of the Senate and the Assistant Secretary of the Senate to serve on a full-time basis when the Legislature is not in regular or special session. [1983, c. 32, Pt. I, §1 (AMD).]

SECTION HISTORY

1965, c. 393, §§1,2,5 (AMD). 1965, c. 441, §3 (AMD). 1969, c. 475, §1 (AMD). 1973, c. 3, §1 (AMD). 1973, c. 10, §2 (AMD). 1973, c. 28, §1 (AMD). 1975, c. 604, §§1-3 (AMD). 1977, c. 564, §§4-7 (AMD). 1979, c. 396, §§1-3 (AMD). 1981, c. 316, §§N1-N3 (AMD). 1981, c. 702, §§X7,X8 (AMD). 1983, c. 32, §§I-1 (AMD).



3 §23. Records; amendments

The Secretary or Assistant Secretary of any Senate shall amend, according to the fact, the journal of said Senate, whenever empowered or required by authority of the same, or of any subsequent Senate.



3 §24. Floor leaders; term limitation

A person may not serve in the Senate for more than 3 consecutive legislative bienniums in each of the following positions: party floor leader or assistant party floor leader. Service in either capacity in the Senate before December 2, 1992 or service as a party floor leader, assistant party floor leader or whip in the House of Representatives is not included in the calculation of years served. [1993, c. 411, §1 (NEW); 1993, c. 411, §3 (AFF).]

SECTION HISTORY

1993, c. 411, §1 (NEW). 1993, c. 411, §3 (AFF).






Subchapter 3: HOUSE OF REPRESENTATIVES

3 §41. Organization

The Clerk of the preceding House of Representatives in the same manner as provided for the Senate shall call the Representatives-elect to order and preside until they are qualified and elect a Speaker. If no quorum appear he shall preside, and the Representatives-elect present shall adjourn from day to day until a quorum appear and are qualified and a Speaker is elected. After the election of the Speaker, the House of Representatives shall proceed to elect by ballot a clerk and an assistant clerk. All revenues received by the document clerk in the performance of his duties shall be credited to the General Fund.

In case of vacancy in the office of such clerk, or his absence or inability to perform the duties aforesaid, the said duties shall be performed by his assistant.

If the Clerk of the House and his assistant are absent at the time set for convening the House, their duties shall be performed by the Secretary of State or his deputy. [1967, c. 503, §2 (AMD).]

SECTION HISTORY

1965, c. 425, §§2-A (AMD). 1967, c. 503, §2 (AMD).



3 §41-A. Speaker of House of Representatives; term limitation

A person may not serve as Speaker of the House of Representatives for more than 3 consecutive legislative bienniums. Service in that capacity before December 2, 1992 is not included in the calculation of years served. [1993, c. 403, §2 (NEW); 1993, c. 403, §3 (AFF).]

SECTION HISTORY

1993, c. 403, §2 (NEW). 1993, c. 403, §3 (AFF).



3 §42. Clerk and assistant clerk; salaries and duties

The Clerk of the House of Representatives shall perform the usual duties of his office during the session of the Legislature and index the house journal. In the months of November and December next preceding the convening of the regular sessions of the Legislature, he shall keep open his office each Wednesday and Thursday for the convenience of the public and members-elect of the Legislature. He shall perform the services required of him by sections 41 and 43. [1981, c. 702, Pt. X, §9 (AMD).]

The Assistant Clerk of the House of Representatives shall receive a salary as provided by law and shall work under the direction of the clerk. [1981, c. 702, Pt. X, §10 (AMD).]

All fees, charges, emoluments and other receipts of whatever nature, which may be payable to the Clerk of the House of Representatives, the Assistant Clerk of the House of Representatives, or any employee thereof, excepting their lawful salaries and expenses properly payable to them, shall be credited to the General Fund and no Clerk of the House of Representatives, Assistant Clerk of the House of Representatives or employee shall directly or indirectly receive a private benefit or gain from the sale or distribution of any material, information or reports from the records of such Clerk of the House of Representatives. [1969, c. 3, §2 (NEW).]

The Speaker of the House of Representatives may authorize the Clerk of the House of Representatives and the Assistant Clerk of the House of Representatives to serve on a full-time basis when the Legislature is not in regular or special session. [1983, c. 32, Pt. I, §2 (AMD).]

SECTION HISTORY

1965, c. 167, (AMD). 1965, c. 393, §§3,4 (AMD). 1969, c. 475, §2 (AMD). 1973, c. 3, §2 (AMD). 1973, c. 10, §3 (AMD). 1973, c. 14, §2 (AMD). 1975, c. 604, §§4-6 (AMD). 1977, c. 564, §§8-11 (AMD). 1979, c. 396, §§4-6 (AMD). 1981, c. 316, §§N4-N6 (AMD). 1981, c. 702, §§X9,X10 (AMD). 1983, c. 32, §§I-2 (AMD).



3 §43. Records; amendments

The Clerk or Assistant Clerk of any House of Representatives shall amend, according to the fact, the journal of said House of Representatives, whenever empowered or required by authority of the same, or of any subsequent house.



3 §44. Floor leaders; term limitation

A person may not serve in the House of Representatives for more than 3 consecutive legislative bienniums in each of the following offices: party floor leader, assistant party floor leader or whip. Service in such capacity before December 2, 1992 or service as a party floor leader or assistant party floor leader in the Senate is not included in the calculation of years served. [1993, c. 411, §2 (NEW); 1993, c. 411, §3 (AFF).]

SECTION HISTORY

1993, c. 411, §2 (NEW). 1993, c. 411, §3 (AFF).









Chapter 3: EMERGENCY INTERIM LEGISLATIVE SUCCESSION

3 §71. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §72. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §73. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §74. Designation of emergency interim successors to Legislators (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §75. Status, qualifications and term of emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §76. Contingent method of designating emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §77. Recording and publication of emergency interim successors to Legislators (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §78. Oath of emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §79. Duty of emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §80. Place of legislative session (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §81. Convening of Legislature in event of attack (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §82. Assumption of powers and duties of Legislator by emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §83. Privileges, immunities and compensation of emergency interim successors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §84. Quorum and vote requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).



3 §85. Termination of operation of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 207, §2 (RP).






Chapter 5: NOTICE OF PETITIONS FOR LEGISLATION

3 §121. Notice of petitions affecting individuals or corporations

Notice of any petition for legislation, affecting the rights of individuals or corporations, may be given by serving them with a true copy of the petition at least 14 days before the commencement of the next session, or by publishing such copy 3 weeks successively in a newspaper of general circulation in the counties in which such individuals reside or such corporations are established, the last publication to be at least 14 days before the session. If further service is deemed necessary, or if notice is defective or insufficient, further notice may be ordered. [1987, c. 667, §2 (AMD).]

SECTION HISTORY

1987, c. 667, §2 (AMD).



3 §122. Notice of petitions affecting town or county

Notice of any petition affecting the rights or interests of any town or county may be given to such town by serving it with a true copy of the petition at least 14 days before the session, and to such county by publishing as prescribed in section 121.



3 §123. No notice; petition referred

Petitions mentioned in sections 121 and 122 without proof of notice as prescribed shall be referred, with order of notice, to the next Legislature.



3 §124. Service; proof

Service of notice of such petitions may be made by any sheriff or constable, and proved by his proper return or by written acknowledgment of the adverse party on the petition, or if notice is given by publication, then by the newspapers or the affidavit of the printer.



3 §125. Notice of petitions for special legislation pertaining to fish and game

Notice of petitions, bills or resolves for special legislation, regarding or in any manner pertaining to fish or game, shall be given with full description of the territory or waters affected by such legislation, in a newspaper of general circulation in the locality affected, at least once a week for 8 consecutive weeks, the last notice to be not less than one, nor more than 3 weeks before the assembling of the Legislature of which such legislation is requested, and such notice shall be absolutely required before any such legislation shall be enacted. All laws hereafter enacted pertaining to fish or game which do not conform to the general laws of the State shall for the purposes of this section be deemed special. This section shall not apply to any petition, Act or resolve, either repealing or amendatory, which has for its object the placing of the territory or waters in question under the general laws of the State. [1987, c. 667, §3 (AMD).]

SECTION HISTORY

1987, c. 667, §3 (AMD).






Chapter 6: CONFIRMATION OF APPOINTMENTS

3 §151. Confirmation procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §11 (NEW). 1977, c. 291, (AMD). 1989, c. 25, (AMD). 1991, c. 842, §§1-3 (AMD). 1993, c. 685, §A1 (RP).



3 §151-A. Correction of statutory references to committees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 1, (NEW). 1993, c. 685, §A2 (RP).



3 §152. Designation of committee for review of nominations for judicial offices and of Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §11 (NEW). 1993, c. 685, §A3 (RP).



3 §153. Scope

The nomination and confirmation of all judicial officers whose confirmation by the Legislature is required by the Constitution of Maine and the nomination and confirmation of all other officers whose confirmation by the Legislature is required by law are governed by the provisions of this chapter. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §154. Nominations

The Governor shall, within 20 days after the convening of each legislative session, provide to each joint standing committee of the Legislature a list of all positions for which legislative confirmation is required that are within each committee's jurisdiction and that are vacant or have terms expiring before the convening of the next regular session of the Legislature. The chairs of each joint standing committee and the Governor, or their designees, shall negotiate in good faith to establish a schedule for nominations and consideration of nominations during the session. [1993, c. 685, Pt. A, §4 (NEW).]

When nominating a person to a position for which confirmation is required, the Governor shall post the nomination and simultaneously deliver to both the President of the Senate and the Speaker of the House of Representatives notification of the name of the nominee, the office to which that person is nominated and an information packet, which must include the background information and questionnaire provided to the Office of the Governor by the nominee and may include other information the Governor determines appropriate. The date of the posting and notice is referred to in this chapter as the "posting date." [1993, c. 685, Pt. A, §4 (NEW).]

When the nomination is received, the President of the Senate and the Speaker of the House of Representatives shall provide notice of the nomination and copies of accompanying materials to the chairs of the appropriate joint standing committee, to the Legislative Information Office and to the partisan staff assistants designated by the majority and minority parties of the Legislature. The Legislative Information Office shall establish an official file for each nominee, which is subject to the provisions of section 159. The file must include the information submitted by the Governor pursuant to this section. [1993, c. 685, Pt. A, §4 (NEW).]

The Governor may withdraw a nomination at any time before the Senate votes pursuant to section 158 by sending a written notice of withdrawal to the President of the Senate. [1993, c. 685, Pt. A, §4 (NEW).]

Notwithstanding the other provisions of this chapter, if the Governor posts a nomination within 30 days preceding the statutory date of adjournment, a legislative committee to whom a nominee is to be referred for confirmation review may, by 2/3 vote, request the President of the Senate and the Speaker of the House of Representatives to delay this review in order to complete the committee's legislative work. If the President of the Senate and the Speaker of the House of Representatives approve the request, the time periods for legislative action under this chapter begin on the date the Legislature adjourns. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §155. Preliminary procedures

The chairs of the appropriate joint standing committee shall: [1993, c. 685, Pt. A, §4 (NEW).]

1. Schedule prehearing conference. Schedule a prehearing conference in cooperation with the Legislative Information Office. The prehearing conference must be held within 21 days of the posting date;

[ 1993, c. 685, Pt. A, §4 (NEW) .]

2. Request reports. Request background reports from the partisan staff assistants; and

[ 1993, c. 685, Pt. A, §4 (NEW) .]

3. Inform nominee. Advise the nominee of the date of the prehearing conference and the deadline for completion of a questionnaire from the committee and submission of supplemental materials by the nominee. The deadline is 15 days from the posting date unless the 15th day is not a business day, in which case the deadline is the next business day.

[ 1993, c. 685, Pt. A, §4 (NEW) .]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §156. Prehearing conference

The appropriate joint standing committee shall hold a prehearing conference for each nominee, unless the committee decides otherwise. If the committee determines that it is necessary to avoid damage to the reputation of the nominee or that there are issues that should be discussed privately, the prehearing conference may go into executive session using the procedures specified in Title 1, section 405, and only the committee members and the partisan staff assistants may attend. All materials prepared for or reviewed in the conference are not subject to the provisions of Title 1, chapter 13 except as provided in section 159. The prehearing conference is governed by the Joint Rules of the Legislature and by the committee's rules of procedure, except that a quorum of 7 committee members must be present for votes in the prehearing conference. Votes may not be taken in executive session. [1993, c. 685, Pt. A, §4 (NEW).]

The committee shall set a public hearing date. [1993, c. 685, Pt. A, §4 (NEW).]

The committee may ask the partisan staff assistants to prepare additional background information for a public hearing. The chairs shall notify the nominee of all actions taken and decisions made at the prehearing conference. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §157. Public hearings

The public hearing must be held within 30 days of the posting date except for nominations for judicial officers, for which the public hearing must be held within 35 days of the posting date. The Legislative Information Office shall advertise all public hearings at least 7 days before the public hearing in both the state paper and in a newspaper of general circulation in the area in which the nominee resides. The advertisement must contain the name of the nominee, the position for which the nomination has been made, a summary of the duties of the position, the time, place and date of the public hearing and a statement that written comments relevant to the qualifications of the nominee, together with supporting materials, may be filed with the Legislative Information Office by 9 a.m. on the hearing date. [1993, c. 685, Pt. A, §4 (NEW).]

Additional background information developed by the partisan assistants must be filed with the Legislative Information Office by 9 a.m. on the hearing date. [1993, c. 685, Pt. A, §4 (NEW).]

For the purposes of reviewing nominations pursuant to this chapter, the appropriate joint standing committee may administer oaths and take testimony under oath. Notwithstanding the provisions of section 165, subsection 7, the Legislature or, when the Legislature is not in session, the Legislative Council may grant to the joint standing committee reviewing a nomination any of the powers under section 165, subsection 7. [1993, c. 685, Pt. A, §4 (NEW).]

The committee may take testimony under oath and shall consider the materials on file with the Legislative Information Office. The committee may meet in executive session if new information is raised at the public hearing that, if known earlier, would have been subject to discussion at the prehearing conference. [1993, c. 685, Pt. A, §4 (NEW).]

The committee shall vote on the nomination within 35 days of the posting date, except that for nominations for judicial officers the committee shall vote within 40 days. A vote may not be taken sooner than 15 minutes after the close of the public hearing unless all members of the committee who are present agree. Upon a motion to confirm, properly made and seconded, the committee shall recommend confirmation or denial by a majority vote of the members present and voting at the time the vote is taken. The committee vote is by yeas and nays. Notwithstanding any other rule or provision of law, a member must be present to vote and the vote may not be modified except upon a proper motion for reconsideration. [1993, c. 685, Pt. A, §4 (NEW).]

A tie vote of the committee is deemed a recommendation for denial. The committee chairs shall promptly notify the President of the Senate of the committee's recommendation and the results of the vote, listing the yeas and nays. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §158. Confirmation vote

The Senate shall vote by yeas and nays to accept or reject the recommendation of the appropriate joint standing committee. The Senate shall vote on the committee's recommendation within 45 days of the posting date, except that for judicial officers the vote must be held within 50 days of the posting date. The committee's recommendation becomes final unless it is overridden by a vote of 2/3 of the Senators present and voting. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).



3 §159. Confidentiality of records

Records filed with the Legislative Information Office pursuant to this chapter are public records upon filing and are subject to public review pursuant to Title 1, chapter 13. [1993, c. 685, Pt. A, §4 (NEW).]

All documents prepared for or reviewed in the prehearing conference become public records pursuant to Title 1, chapter 13 at the conclusion of the conference unless 2/3 of the committee votes to seal one or more documents. If a document is sealed, it is exempt from public disclosure. [1993, c. 685, Pt. A, §4 (NEW).]

At the close of each legislative session, the Legislative Information Office shall review each official file, removing each sealed document and replacing it with an information sheet generally identifying the sealed document and noting its removal. The Legislative Information Office shall forward the file to the State Archives. The sealed documents must be destroyed. [1993, c. 685, Pt. A, §4 (NEW).]

SECTION HISTORY

1993, c. 685, §A4 (NEW).






Chapter 7: LEGISLATIVE COUNCIL

Subchapter 1: GENERAL PROVISIONS

3 §161. Legislative Council

There is established a Legislative Council to consist of 10 members, 5 of whom shall be members of the Senate and 5 of whom shall be members of the House of Representatives. They shall be the President of the Senate, the Speaker of the House of Representatives, the Floor Leaders and Assistants of the 2 major parties. Membership on the Legislative Council shall be by virtue of holding the above offices, and shall be during the term of the Legislature in which such offices are held. The Legislative Council shall elect a chairman from within its own membership. [1973, c. 590, §3 (RPR).]

The Legislative Council shall exercise such powers and duties as may be delegated by law or by rule of the Legislature. Any action by the Legislative Council shall require the affirmative votes of a majority of the members. [1973, c. 590, §3 (RPR).]

The Legislative Council shall meet at least once monthly when the Legislature is not in session and at such other times as the membership or the chairman deems necessary. [1979, c. 127, §5 (RPR).]

SECTION HISTORY

1965, c. 425, §§2-B (AMD). 1973, c. 590, §3 (RPR). 1979, c. 127, §5 (AMD).



3 §162. Authority

The Legislative Council shall have the authority: [1973, c. 590, §4 (RPR).]

1. Legislative budgets. To prepare and approve all legislative budgets;

[ 1973, c. 590, §4 (RPR) .]

1-A. Budget requests. To authorize the Executive Director of the Legislative Council to prepare and submit a tentative consolidated legislative budget request and other budget requests necessary for the operation of the legislative branch and other additional information, as requested, directly to the State Budget Officer on or before September 1st of the even-numbered years prior to review by the Legislative Council. The Legislative Council shall review the tentative budget submission developed by the executive director, altering, revising, increasing or decreasing the items as may be determined necessary. Upon final approval of the full legislative budget request, the Legislative Council shall submit a report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs outlining any differences from the tentative legislative budget submission;

[ 1997, c. 24, Pt. FF, §1 (NEW) .]

1-B. Office of Program Evaluation and Government Accountability budget. To present the budget request of the Office of Program Evaluation and Government Accountability to the State Budget Officer as provided in Title 5, section 1665. If the budget presented pursuant to subsection 1-A differs from the budget request submitted by the Office of Program Evaluation and Government Accountability pursuant to this subsection, the Legislative Council shall simultaneously submit a report to that office and to the State Budget Officer explaining why the Legislative Council's budget request differs from the budget request of the Office of Program Evaluation and Government Accountability.

[ 2001, c. 702, §1 (NEW) .]

2. Legislative employee salary and benefit schedules. To establish salary schedules for all employees of legislative agencies, departments and offices, except as otherwise provided by law, to develop relatively uniform salary schedules for House and Senate employees and officers and, notwithstanding any other provision of law, to establish benefit schedules for legislative employees. Every publication that states the salary of an employee or a position must also include a statement of the dollar value of the fringe benefit package provided;

[ 1995, c. 37, §1 (AMD) .]

3. Joint committees. When the Legislature is not in session, to assign bills, resolves and studies for consideration by the joint standing committees and joint select committees of the Legislature, to request reports, studies and legislation from said joint standing committees and to convene meetings of said joint standing committees and joint select committees and to exercise supervision over them;

[ 1973, c. 590, §4 (RPR) .]

4. Oaths, subpoenas and depositions. To administer oaths, issue subpoenas, compel the attendance of witnesses and the production of any papers, books, accounts, documents and testimony, and to cause the deposition of witnesses, whether residing within or without the State to be taken in the manner prescribed by law for taking depositions in civil actions in the Superior Court. In case of disobedience on the part of any person to comply with any subpoena issued in behalf of a committee, or on the refusal of any witness to testify to any matters regarding which he may be lawfully interrogated, it shall be the duty of the Superior Court of any county, on application of a member of a committee, to compel obedience by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. Each witness, other than a state officer or employee, shall receive for his attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid upon the presentation of proper vouchers sworn to by such witness and approved by the chairman of the council;

[ 1973, c. 590, §4 (RPR) .]

5. Legislative improvements. To assess ways and means to improve the legislative operation and to make improvements in the legislative organization, procedures, facilities and working conditions, and to make periodic reports to the Legislature concerning its findings. Changes in the organization of the legislative staff offices shall require the approval of two-thirds of the membership of the Legislative Council before they may take effect;

[ 1985, c. 501, Pt. B, §1 (AMD) .]

6. Appointment of directors and officers. To appoint an Executive Director of the Legislative Council, a State Law Librarian and such other office directors as the council deems necessary. Each director shall be chosen without reference to party affiliations and solely on the grounds of fitness to perform the duties of his office; each to be appointed for a term of 3 years from the date of his appointment. Reappointment shall be based on performance in the office and shall be considered in accordance with policies and procedures established by the Legislative Council;

[ 1985, c. 501, Pt. B, §2 (AMD) .]

6-A. Transition. Any person serving as Legislative Administrative Director, Director or Assistant Director of Legislative Research, Legislative Finance Officer or Assistant Legislative Finance Officer or Director or Assistant Director of Legislative Assistants, on September 19, 1985 may continue to so serve until the expiration of the term for which that person was appointed, unless that person resigns or vacates office before September 19, 1985;

[ RR 1997, c. 2, §4 (COR) .]

7. Legislative agency operating policy. To establish operating policies for each legislative agency and office;

[ 1973, c. 590, §4 (RPR) .]

8. Oversight of legislative appropriations and accounts. To oversee the appropriations and other financial accounts, including position control, of the Legislature and of all legislative agencies, departments and offices and to comply with provisions of Title 5, Part 4 determined by the Legislative Council as relevant and applicable to the legislative branch and necessary for maintaining proper accounting controls and reporting. Appropriations for carrying out the purposes of this chapter must be made annually by the Legislature. All appropriations or allocations by the Legislature, including appropriations or allocations for specific studies to be carried out by the joint standing committees or joint select committees, may not lapse but must be carried forward and expended for the purpose for which the appropriation or allocation was made. The balance of any appropriation or allocation for such studies that is not fully expended must be refunded to the Legislature;

[ 2005, c. 12, Pt. LL, §1 (AMD) .]

8-A. Sale of publications. If the Legislative Council determines it advisable for the effective dissemination of statutory information or other information of general interest to the public, to fix the price, sell and deliver publications and materials produced by legislative agencies;

[ 1991, c. 1, (NEW) .]

9.

[ 1975, c. 770, §4 (RP) .]

10. Intergovernmental, interstate and interlegislative organizations. To coordinate and oversee intergovernmental relations programs on behalf of the Legislature, and to recommend to the Legislature participation by the Legislature and its members in interstate and inter-legislative organizations; and to apply for, receive and administer all grants and appropriations for these purposes;

[ 1973, c. 590, §4 (RPR) .]

11. Legislative equipment and supplies. To provide necessary furniture, stationery and other supplies and equipment for the use of the members, committees, agencies and offices of the Legislature;

[ 1973, c. 590, §4 (RPR) .]

12. Physical facilities for Legislature. To ensure that adequate physical facilities are provided for the efficient operation of the Legislature and to provide for and determine the utilization of legislatively controlled facilities both within and without the State House and, notwithstanding Title 5, section 1742, subsection 18, to control and assign the use of all rooms in the State House, except the immediate offices occupied by the Governor and the Governor's staff in the west wing of the State House. The Legislative Council shall ensure that the Governor and the Governor's staff occupy sufficient and appropriate office space within the State House.

The Legislative Council has the authority to authorize the Executive Director to enter into contracts for the purpose of maintaining or improving the physical facilities assigned to the Legislature, as long as the work to be performed is consistent with the official plan for the preservation and development of the aesthetic and historical integrity of the State House as described in section 902, subsection 1;

[ 1997, c. 671, §1 (AMD) .]

12-A. Reserve Fund for State House Preservation and Maintenance. To administer the Reserve Fund for State House Preservation and Maintenance, established and maintained as provided in this subsection. The State Controller at the close of each fiscal year and at the request of the Legislative Council shall transfer from unexpended balances of General Fund appropriations to the Legislature to the Reserve Fund for State House Preservation and Maintenance available amounts up to $250,000 a year until a maximum of $1,500,000 is achieved. The State Controller is further authorized to transfer from the Reserve Fund for State House Preservation and Maintenance to the Blaine House Renovations and Repairs Fund the amounts recommended by the Legislative Council. The Reserve Fund for State House Preservation and Maintenance may also receive and accept allocations, appropriations, grants and contributions of money to be held, used or applied to carry out this subsection, subject to the conditions upon which these allocations, appropriations, grants and contributions are made. Expenditures from the Reserve Fund for State House Preservation and Maintenance are subject to legislative allocation, may be made only for major repairs and renovations to the State House, must be reviewed and recommended by the State House and Capitol Park Commission and must receive a majority vote of the Legislative Council. Funds allocated or appropriated to the Reserve Fund for State House Preservation and Maintenance may not lapse but must be carried forward;

[ 2001, c. 358, Pt. E, §1 (AMD) .]

13. Transfers within the legislative appropriation. To approve any transfers within the legislative appropriation;

[ 1975, c. 770, §5 (RPR) .]

14. Council procedures. To establish published rules of procedure for the conduct of the business of the council;

[ 1973, c. 590, §4 (RPR) .]

15. Other duties and responsibilities. To perform such other duties and responsibilities as may be assigned to the council from time to time by the 2 Houses;

[ 1989, c. 410, §2 (AMD) .]

16. Funds from State, Federal Government and private sources. To accept, use, expend and dispose on behalf of the State funds, equipment, supplies and materials from any agency of the United States, from any private foundation and from any other private source;

[ 1991, c. 622, Pt. L, §1 (AMD) .]

16-A. Intellectual property. To use, manage or administer on behalf of the Legislature any copyright held by the Legislature or license to use copyrighted materials and to manage the copying, use and dissemination of copies of copyrighted materials in which the Legislature holds the copyright or a license;

[ 1999, c. 1, §2 (NEW) .]

17. Approve plans to preserve and develop the State House and the immediate grounds. To approve architectural, aesthetic and decorative alterations to the State House. The Legislative Council also has authority to preserve and develop the aesthetic and historical integrity of the State House and the immediate grounds. The exercise of this authority with respect to Capitol Park must be consistent with the plan for Capitol Park developed by the Olmsted Brothers firm in 1920 as revised by the Pressley firm in 1990. The Legislative Council has the power to enter into contracts and other powers necessary to implement this subsection and chapter 31;

[ 2001, c. 468, §1 (AMD) .]

18. Out-of-state travel report. To submit to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs a quarterly report on out-of-state travel activity of the Legislature. The report must be submitted within 15 days after the end of each quarter and must include, for each individual who has been authorized to travel, the destination, purpose and cost by funding source of each trip; and

[ 1997, c. 43, §2 (AMD) .]

19. Legislative information available through the Internet. To make the following information available through the Internet: legislative documents, committee hearing schedules, work session schedules, status of legislation, voting records of Legislators, the laws of Maine, study reports and reports of other study groups established by the Legislature and any other information designated by the Legislative Council.

[ 1997, c. 43, §3 (NEW) .]

SECTION HISTORY

P&SL 1973, c. 220, §3 (AMD). 1973, c. 590, §4 (RPR). 1975, c. 657, (AMD). 1975, c. 770, §§3-5 (AMD). 1979, c. 541, §§A7,A8 (AMD). 1981, c. 702, §R (AMD). 1983, c. 2, §1 (AMD). 1983, c. 584, (AMD). 1983, c. 824, §V (AMD). 1985, c. 501, §§B1-3 (AMD). 1989, c. 410, §§1-4 (AMD). 1991, c. 1, (AMD). 1991, c. 622, §§L1-3 (AMD). 1993, c. 415, §J1 (AMD). 1995, c. 37, §1 (AMD). RR 1997, c. 2, §4 (COR). 1997, c. 24, §§FF1,2 (AMD). 1997, c. 43, §§1-3 (AMD). 1997, c. 671, §1 (AMD). 1999, c. 1, §2 (AMD). 2001, c. 358, §E1 (AMD). 2001, c. 468, §1 (AMD). 2001, c. 702, §1 (AMD). 2005, c. 12, §LL1 (AMD).



3 §162-A. Salaries subject to adjustment by Legislative Council

Notwithstanding any other provisions of law, the salaries of the following legislative officials are at the salary ranges indicated in this section. Except as provided below, at the time of initial appointment the salary of each of these officials may be set at Step A or Step B, but no higher than Step B, of their respective ranges, except that any employees of the office of the Secretary of the Senate or the office of the Clerk of the House of Representatives at the time of initial appointment must have their salary set at a step within their respective salary range so that no loss of gross pay is experienced by those employees. The Legislative Council may adjust the salary of each official by one step for each year of continuous service after the initial appointment to office. [1993, c. 6, Pt. J, §1 (AMD).]

The salary ranges shall be those established by the Legislative Council for legislative staff. No other state salary may be paid to these officials. [1987, c. 349, Pt. K, §1 (NEW).]

1. Range 14. The salaries of the following state officials and employees shall be within salary range 14:

Secretary of the Senate; and

Clerk of the House of Representatives.

[ 1987, c. 349, Pt. K, §1 (RPR) .]

2. Range 9.

[ 1993, c. 707, Pt. FF, §1 (RP) .]

3. Range 86.

[ 1983, c. 862, §4 (RP) .]

4. Range 88.

[ 1983, c. 862, §4 (RP) .]

5. Range 89.

[ 1983, c. 862, §4 (RP) .]

SECTION HISTORY

1981, c. 702, §X11 (NEW). 1983, c. 853, §A§3-5 (AMD). 1983, c. 862, §§2-4 (AMD). 1987, c. 349, §K1 (RPR). 1987, c. 769, §A2 (AMD). 1993, c. 6, §J1 (AMD). 1993, c. 707, §FF1 (AMD).



3 §162-B. Salaries of constitutional officers

Notwithstanding any other provisions of law, the salaries of the following state officials shall be at the salary ranges indicated in this section. At the time of initial appointment, the salary of the Secretary of State and the Treasurer of State shall be set at the Step C of the official's respective range. At the time of initial appointment, the salaries of the Attorney General and the State Auditor shall be set at Step E of their salary ranges. The Legislative Council may adjust the salary of each official by one step for each year of continuous service after the initial appointment to office. [1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD).]

The salary ranges shall be as provided by law for confidential employees who take the salary increase option instead of state payment of retirement contribution. No other state salary may be paid. These officials are not eligible for state payment of employee retirement contributions. [1983, c. 862, §§5, 6 (NEW).]

1. Range 88. The salary of the following state officials and employees shall be within salary range 88, but shall not be less than Step C in that range:

A. Secretary of State; and [1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD).]

B. Treasurer of State. [1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD).]

[ 1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD) .]

2. Range 89. The salary of the State Auditor shall be within salary range 89, but shall not be less than Step E in that range.

[ 1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD) .]

3. Range 91. The salary of the Attorney General shall be within salary range 91, but shall not be less than Step E in that range.

[ 1989, c. 501, Pt. O, §§7,22 (AMD); 1989, c. 596, Pt. C, §8 (AMD); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD) .]

SECTION HISTORY

1983, c. 862, §§5,6 (NEW). 1989, c. 501, §§O7,22 (AMD). 1989, c. 596, §C8 (AMD). 1991, c. 824, §§B13,14 (AFF).



3 §163. Executive Director of the Legislative Council; duties

The duties of the Executive Director of the Legislative Council are: [2003, c. 673, Pt. QQQ, §1 (AMD).]

1. Executive officers. To act as executive officer of the Legislature when it is not in session and unless the Legislature otherwise orders, the Executive Director shall, with the cooperation of the Secretary of the Senate and the Clerk of the House of Representatives have custody of all legislative property and material, arrange for necessary supplies and equipment through the State Bureau of Purchases, arrange for necessary services, make all arrangements for incoming sessions of the Legislature, have general oversight of chambers and rooms occupied by the Legislature and permit state departments to use legislative property. The Executive Director may sell, in accordance with procedures established by the Legislative Council, unneeded legislative equipment and materials and, with the approval of the President of the Senate and the Speaker of the House of Representatives, dispose of obsolete or unusable equipment and materials through the Bureau of General Services' surplus property program. Proceeds from the sale of unneeded equipment and materials must be credited to the legislative account. The Executive Director has the authority to enter into contracts authorized by the Legislative Council and shall approve accounts and vouchers for payment. A perpetual inventory of all legislative property must be maintained under the supervision of the Legislative Council and an accounting of the inventory must be made to the Legislature upon its request.

[ 2003, c. 673, Pt. QQQ, §2 (AMD) .]

2. Supervision. To assign, direct and supervise, subject to the control of the council, the activities of the legislative staff offices. The Executive Director shall have no supervisory authority with respect to any persons employed pursuant to chapter 1 or section 168 of this title;

[ 1985, c. 501, Pt. B, §4 (AMD) .]

2-A. Appointment of legislative staff. To appoint, upon recommendation of the appropriate office director and subject to the approval of the Legislative Council, qualified persons to legislative staff positions based solely on their ability to perform their duties and without regard to party affiliation. The general duties and compensation of these positions shall be established under the direction of the council and in accordance with organizational and performance objectives established by the council. These legislative staff positions shall be unclassified and not subject to the civil service law.

[ 1985, c. 785, Pt. B, §4 (AMD) .]

3. Vehicle for requests. To act as a vehicle through which the several agencies, departments and offices of the Legislature may report to the council their budget requests, personnel and supply requirements and to assist the council in the orderly disposition of these requests.

[ 1973, c. 590, §5 (RPR) .]

4. Policy implementation. To be responsible for implementing policy resulting from decisions of the council.

[ 1973, c. 590, §5 (RPR) .]

5. Reports. To prepare such reports as are required of the council and maintain minutes of the regular meetings of the council.

[ 1983, c. 590, §5 (RPR) .]

6. Staff assistants.

[ 1983, c. 2, §3 (RP) .]

7. Other duties. To undertake such other duties as are assigned by the council.

[ 1973, c. 590, §5 (RPR) .]

SECTION HISTORY

1965, c. 341, §§1,2 (AMD). 1965, c. 412, §4 (AMD). 1965, c. 425, §§2-D (AMD). 1965, c. 465, (AMD). 1967, c. 357, (AMD). 1967, c. 476, §§1,2 (AMD). 1969, c. 8, §2 (AMD). 1969, c. 504, §§2,3 (AMD). 1969, c. 527, (AMD). 1971, c. 298, (AMD). 1973, c. 14, §3 (AMD). 1973, c. 590, §5 (RPR). 1973, c. 625, §7 (AMD). 1973, c. 788, §3 (AMD). 1983, c. 2, §§2,3 (AMD). 1985, c. 501, §B4 (AMD). 1985, c. 785, §B4 (AMD). 1989, c. 410, §5 (AMD). 2003, c. 673, §§QQQ1,2 (AMD).



3 §163-A. Legislative staff services

Legislative staff shall provide the following services under the direction of the Executive Director: [1985, c. 501, Pt. B, §5 (NEW).]

1. Bill drafting. To furnish to the members of the Legislature the assistance of expert draftsman qualified to aid the Legislature in the preparation of bills for introduction into the Legislature;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

2. Revision. Upon request, to assist any agency appointed to revise the statutes of the State or any portion of the statutes and, at the direction of such agency, to consolidate, revise and clarify the statutes of the State;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

2-A. Engrossing. To engross all bills passed by the Legislature;

[ 1987, c. 816, Pt. KK, §2 (NEW) .]

3. Session laws. To prepare and index for printing as promptly as possible, after the adjournment of each session, the session laws, which compilation shall include all Acts and resolves which the Legislature has adopted during the session and which have received the approval of the Governor, when such approval is necessary, and any other material of a general nature that the Executive Director may determine;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

4. Copy of public laws. After each session of the Legislature, to cause the public laws enacted at that session to be printed on good paper and in suitable type and to distribute the same within the State to all citizens making a request for those laws;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

5. Pocket supplements. After each session of the Legislature, to cause to be published cumulative pocket supplements of the volumes of the Revised Statutes, and any replacement or recompiled volumes, which shall contain an accurate transcription of all public laws, the material contained in the next preceding pocket supplement, complete and accurate annotations to the statutes, appendix and other material accumulated since the publication of the next preceding pocket supplement and a cumulative index of that material;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

6. Continuing revision. After each session of the Legislature, to prepare a report inserting in their proper places in the Revised Statutes public laws enacted since the last revision of the statutes and, after each subsequent session of the Legislature, to prepare a report supplementing the report so that those reports and supplements shall form the basis of the next revision of the statutes;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

7. Committee assistance. To provide research, analysis and bill drafting assistance for joint standing or select committees, including, but not limited to, the Joint Standing Committee on Appropriations and Financial Affairs, the Joint Standing Committee on Audit and Program Review and other legislative agencies;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

8. Reports and legislation. To prepare narrative reports on matters referred to joint standing committees for review or study and prepare legislation to be introduced pursuant to those reports;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

9. Research services. To provide a comprehensive research service for Legislators, legislative joint standing or select committees and commissions and the Legislative Council;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

10. Collection of fiscal information. To collect and assemble factual information concerning the fiscal affairs of the State for the use of the Joint Standing Committee on Appropriations and Financial Affairs of the Legislature in formulating its proposals for appropriations and to collect and assemble fiscal information concerning other revenue funds for the use of any joint standing committee in formulating proposals for allocation acts;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

11. Appropriation requests. To examine all requests for appropriations made by the various agencies of State Government and attend any hearings necessary to obtain complete information;

[ 1985, c. 501, Pt. B, §5 (NEW) .]

12. Statement of costs. To prepare statements pertaining to the existence of cost or the amount of cost to municipalities or counties for implementing or complying with a proposed law. The statement of cost shall be made within the limits of information provided to the office designated by the Legislative Council as having responsibility for financial analysis. The statements shall be furnished to the appropriate committee for the information of its members and for inclusion in bills which receive an ought to pass report when reported by the committee. A statement shall not be necessary for any bill which has no cost to municipalities or counties; and

[ 1985, c. 501, Pt. B, §5 (NEW) .]

13. Other duties. To undertake such other duties as are assigned by the Executive Director.

[ 1985, c. 501, Pt. B, §5 (NEW) .]

SECTION HISTORY

1985, c. 501, §B5 (NEW). 1987, c. 816, §KK2 (AMD).



3 §164. Director of Legislative Research; functions and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 8, §1 (AMD). 1971, c. 480, §4 (AMD). 1973, c. 46, (AMD). P&SL 1973, c. 220, §4 (AMD). 1973, c. 590, §§6,7 (AMD). 1973, c. 788, §4 (AMD). 1979, c. 396, §7 (AMD). 1983, c. 2, §4 (AMD). 1985, c. 501, §B6 (RP).



3 §165. Joint committees, authority

The Legislature may by rule establish such joint standing committees and joint select committees as it deems necessary. Such committees shall have the authority, both when the Legislature is in session and when it is not in session: [1973, c. 590, §8 (NEW).]

1. Collect information. To collect information concerning the government and general welfare of the State as related to assignments received from the council;

[ 1973, c. 590, §8 (NEW) .]

2. Information and reports provided. To assist the Legislature in the proper performance of its constitutional functions by providing its members with impartial and accurate information and reports concerning the legislative problems which are assigned by the Legislative Council which information may be obtained by independent studies or by cooperation with and information from similar agencies in other states as to the practice of other states in dealing with similar problems;

[ 1973, c. 590, §8 (NEW) .]

3. Quorum. A majority of the members of a committee shall constitute a quorum, and a majority thereof shall have the authority to act in any matter falling within the jurisdiction of the committee. A committee may hold either public or private hearings and may hold executive sessions, excluding all except members of the committee;

[ 1973, c. 590, §8 (NEW) .]

4. State department to furnish information. Each state department shall furnish to a committee such documents, material or information as may be requested by a committee;

[ 1973, c. 590, §8 (NEW) .]

5. Minutes. A committee shall keep minutes of matters considered and votes taken at its meetings and shall make reports to the Legislature on all matters which come before the committee, the actions taken thereon and the progress made in relation thereto;

[ 1973, c. 590, §8 (NEW) .]

6. Reports to Legislature and public. Reports of a committee may be made from time to time to members of the Legislature and to the public;

[ 1973, c. 590, §8 (NEW) .]

7. Other subpoenas, etc. When the duties assigned to a committee so require, the Legislature may grant to it the power to administer oaths, issue subpoenas, compel the attendance of witnesses and the production of any papers, books, accounts, documents and testimony, and to cause the deposition of witnesses, whether residing within or without the State to be taken in the manner prescribed by law for taking depositions in civil actions in the Superior Court. When the Legislature grants this power to a joint standing committee or joint select committee, such committee shall function as an investigating committee and shall be subject to the provisions of chapter 21. No appropriation or allocation may be made for a specific study unless the Legislative Council has first approved a budget adopted by the joint standing committee which is to conduct the study. No appropriation or allocation may be made for the operation of any joint select committee unless the Legislative Council has first approved a budget adopted by the joint select committee. In case of disobedience on the part of any person to comply with any subpoena issued in behalf of a committee, or on the refusal of any witness to testify to any matters regarding which he may be lawfully interrogated, it shall be the duty of the Superior Court of any county, on application of a member of a committee, to compel obedience by proceedings for contempt, as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify therein. Each witness, other than a state officer or employee, who appears before a committee by its order or subpoena shall receive for his attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid upon the presentation of proper vouchers sworn to by such witness and approved by the chairman of the committee;

[ 1985, c. 377, §1 (AMD) .]

8.

[ 1975, c. 750, §2 (RP) .]

SECTION HISTORY

1973, c. 590, §8 (NEW). 1975, c. 593, §§1,2 (AMD). 1975, c. 623, §3 (AMD). 1975, c. 750, §2 (AMD). 1975, c. 770, §6 (AMD). 1985, c. 377, §1 (AMD).



3 §166. Director of Legislative Assistants (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 590, §9 (NEW). 1975, c. 770, §7 (AMD). 1983, c. 2, §5 (RPR). 1985, c. 501, §B7 (RP).



3 §167. Legislative Finance Officer; duties (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1973, c. 220, §5 (AMD). 1973, c. 590, §10 (NEW). 1979, c. 406, (AMD). 1979, c. 541, §A9 (AMD). 1983, c. 2, §6 (AMD). 1985, c. 501, §B8 (RP).



3 §168. Staff assistants to legislative leadership

The President of the Senate, the Majority and Minority Floor Leaders of the Senate, the Speaker of the House of Representatives, and the Majority and Minority Floor Leaders of the House of Representatives shall each have the authority to appoint, at his discretion, a personal staff assistant, or more than one assistant if their aggregate salary does not exceed that of the single personal staff assistant, when the Legislature is in session and at such other times as might be necessary, with the approval of the Legislative Council. [1983, c. 2, Pt. H, (AMD).]

SECTION HISTORY

1973, c. 590, §11 (NEW). 1975, c. 623, §§3-A (AMD). 1975, c. 770, §8 (AMD). 1977, c. 564, §§11-A (AMD). 1983, c. 32, §H (AMD).



3 §168-A. Legislative Youth Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §PPPP1 (NEW). 2001, c. 439, §PPPP4 (AFF). 2003, c. 20, §§F2,3 (AMD). 2003, c. 481, §§1,2 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 414, §§1,2 (AMD). 2005, c. 616, §§A1,B1-4 (AMD). 2007, c. 679, §§1, 2 (AMD). 2009, c. 623, §1 (RP).



3 §168-B. Legislative Youth Advisory Council

The Legislative Youth Advisory Council, referred to in this section as "the council," is created to advise the Legislature on policy matters related to youth. [2009, c. 623, §2 (NEW).]

1. Membership. The council consists of 20 members appointed in accordance with this subsection. In appointing members, the appointing authorities shall strive to ensure a balance among members in terms of statewide geographic distribution and gender. All appointments are for the duration of the legislative term for which the members are appointed and expire upon the convening of the next Legislature. Members may be reappointed to subsequent terms on the council as long as they are eligible at the time of their reappointment.

A. The President of the Senate shall appoint the following 10 members:

(1) Two members of the Senate representing the 2 largest political parties in the Senate; and

(2) Eight youths who have attained 15 years of age and who are enrolled in programs that lead to a secondary school diploma or certificate of attendance or a general equivalency diploma or are enrolled in equivalent instruction programs under Title 20-A, chapter 211, subchapter 1-A. The youth members must be appointed from names recommended for appointment by the 2 appointed members of the Senate. [2009, c. 623, §2 (NEW).]

B. The Speaker of the House shall appoint the following 10 members:

(1) Two members of the House of Representatives representing the 2 largest political parties in the House; and

(2) Eight youths who have attained 15 years of age and who are enrolled in programs that lead to a secondary school diploma or certificate of attendance or a general equivalency diploma or are enrolled in equivalent instruction programs under Title 20-A, chapter 211, subchapter 1-A. The youth members must be appointed from names recommended for appointment by the 2 appointed members of the House of Representatives. [2009, c. 623, §2 (NEW).]

[ 2009, c. 623, §2 (NEW) .]

2. Chairs. The first appointed Senate member is the Senate chair of the council and the first appointed House member is the House chair of the council.

[ 2009, c. 623, §2 (NEW) .]

3. Compensation. Members of the council who are Legislators are entitled to the legislative per diem and to reimbursement of reasonable expenses incurred in attending meetings of the council. Youth members of the council are entitled to reimbursement of reasonable expenses incurred in attending meetings of the council only upon a demonstration of financial hardship.

[ 2009, c. 623, §2 (NEW) .]

4. Meetings. The council may hold 2 meetings in each calendar year in a location in the State chosen by the chairs. There is no quorum requirement for the meetings. Legislative members shall encourage the use of social networking media during and between meetings to facilitate communication and participation of council members and others interested in the council's work. The legislative members shall encourage the participation of youth members in the legislative process by providing opportunities during the legislative session for youth members to shadow legislative members, attend hearings and work sessions of legislative committees and testify before the committees on legislation of interest to youth. Shadowing and participatory activities are not considered meetings of the council.

[ 2009, c. 623, §2 (NEW) .]

5. Report. The council shall submit a biennial report to the Legislative Council no later than the 2nd Friday in February of even-numbered years, beginning in 2012. The report may include recommendations on policy issues before the Legislature pertaining to youth and may include recommended legislation.

[ 2009, c. 623, §2 (NEW) .]

6. Staff. The Legislative Council may authorize staff support for the council for meetings held during the legislative interim.

[ 2009, c. 623, §2 (NEW) .]

SECTION HISTORY

2009, c. 623, §2 (NEW).



3 §169. Constituent Service Officer; functions and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 590, §12 (NEW). 1985, c. 501, §B9 (RP).



3 §170. Partisan employees; restricted activities

Partisan legislative employees who assume active roles in campaigns shall either limit their activities to evenings and weekends or take leave to pursue these activities if they occur during the Legislature's regular business day, which is 8 a.m. to 5 p.m. This includes fund raising for campaign efforts as well as other activities that are directly related to election or reelection efforts. [1995, c. 100, §1 (NEW).]

SECTION HISTORY

1995, c. 100, §1 (NEW).



3 §170-A. Use of legislative equipment and resources

Legislative employees are prohibited from at any time using the computer system, telephones, copying machines and other legislative equipment for work related to campaigns. [1995, c. 100, §1 (NEW).]

SECTION HISTORY

1995, c. 100, §1 (NEW).






Subchapter 2: LAW AND LEGISLATIVE REFERENCE LIBRARY

3 §171. Declaration of policy

The Legislature declares that it is the policy of the State to provide a law and legislative reference library adequate to the informational needs of the Legislature, other branches of State Government and the citizens of Maine. [1971, c. 480, §1 (NEW).]

SECTION HISTORY

1971, c. 480, §1 (NEW).



3 §172. State Law Librarian (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 480, §1 (NEW). P&SL 1973, c. 220, §6 (AMD). 1973, c. 590, §13 (AMD). 1975, c. 770, §9 (RP).



3 §172-A. State Law Library; administration

The Executive Director of the Legislative Council shall assign, direct and supervise, subject to the control of the council, the activities of the State law and legislative reference library. [1985, c. 501, Pt. B, §10 (NEW).]

SECTION HISTORY

1985, c. 501, §B10 (NEW).



3 §173. State Law Library; services

The State Law Library shall provide the following services: [1985, c. 501, Pt. B, §11 (AMD).]

1. Legislative reference service. Provide a comprehensive reference service on legislative problems for all members of the Legislature and its committees, equally and impartially, and to the limits of its staff and facilities. Such reference services shall be available also to public officials and to citizens generally.

Collect, index and make available in the most suitable form information relative to governmental subjects which will aid the Legislature, other public officials and citizens to perform their duties in an enlightened manner.

[ 1971, c. 480, §1 (NEW) .]

2. Law library. Provide a law library for the use of all agencies of State Government, the judiciary, attorneys and citizens of Maine.

[ 1985, c. 501, Pt. B, §11 (AMD) .]

3. Distribution, sale and exchange of law books. Copies of the Revised Statutes, supplements thereto and session laws shall be delivered by the printer to the State Law Librarian for distribution and sale in accordance with prices, policies and procedures established by the Legislative Council. All proceeds from such sales shall be deposited to the credit of the General Fund.

A.

Copies shall be sent, on an exchange basis, to the Library of Congress, secretary of the Maine State Bar Association, the Supreme Court Library of Canada and to each state or territorial library in the United States.

One copy of the laws passed by each session of the Legislature shall be given to each Member thereof, the Secretary of the Senate, the Assistant Secretary of the Senate, the Clerk of the House and the Assistant Clerk of the House. [1985, c. 501, Pt. B, §11 (RP).]

B. [1985, c. 501, Pt. B, §11 (RP).]

C. [1985, c. 501, Pt. B, §11 (RP).]

The State Law Librarian may, in his discretion, sell surplus copies of volumes entrusted to him or use them for exchange purposes to increase the usefulness of the library. Proceeds from all sales shall be deposited to the credit of the General Fund.

[ 1985, c. 501, Pt. B, §11 (AMD) .]

SECTION HISTORY

1971, c. 480, §1 (NEW). P&SL 1975, c. 147, §H1 (AMD). 1975, c. 771, §§12-14 (AMD). 1977, c. 506, §§1-3 (AMD). 1981, c. 48, §2 (AMD). 1985, c. 501, §B11 (AMD).



3 §174. Administrative provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 480, §1 (NEW). 1975, c. 770, §10 (RPR). 1979, c. 396, §8 (AMD). 1983, c. 2, §7 (AMD). 1985, c. 501, §B12 (RP).









Chapter 9: COMMISSION ON INTERSTATE COOPERATION

3 §201. Commission on Interstate Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §3 (AMD). 2001, c. 352, §1 (RP).



3 §202. Tenure of office (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 352, §1 (RP).



3 §203. Organization and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 352, §1 (RP).



3 §204. Functions of commission (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 352, §1 (RP).



3 §205. Committees (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 352, §1 (RP).



3 §206. Reports; service without compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §4 (AMD). 2001, c. 352, §1 (RP).






Chapter 10: MAINE-CANADIAN LEGISLATIVE RELATIONS

Subchapter 1: MAINE-CANADIAN LEGISLATIVE ADVISORY COMMISSION AND OFFICE

3 §221. Title

This chapter shall be known and may be cited as the "Maine-Canadian Legislative Advisory Commission Act." [1977, c. 605, §1 (NEW).]

SECTION HISTORY

1977, c. 605, §1 (NEW).



3 §222. Policy and purpose

The Legislature finds that there exists between Maine and its neighboring Canadian Provinces of New Brunswick, Quebec, Nova Scotia, Prince Edward Island and Newfoundland, a broad range of shared experience, cultural traditions, social and economic conditions and common goals, including shared recognition of the urgent need to strengthen human services, to effectively use and conserve our natural resources and to pursue economic development within a framework of responsible environmental regulation. [1977, c. 605, §1 (NEW).]

The Legislature further finds that Maine enjoys with these provinces an increasing level of cooperation, commerce and other interaction as the opportunity and need for this interaction are increasingly recognized by both public and private officials. [1977, c. 605, §1 (NEW).]

The Legislature declares that it attaches the highest importance to the pursuit of common goals and to the further strengthening of relations in all areas between Maine and the Canadian Provinces. [1977, c. 605, §1 (NEW).]

The Legislature further declares that one of the best ways of pursuing these common goals and of strengthening these relations is to encourage understanding and cooperation between itself and the legislative bodies of the Canadian Provinces and thus between the citizens of Maine and those of the Provinces of Canada. [1977, c. 605, §1 (NEW).]

SECTION HISTORY

1977, c. 605, §1 (NEW).



3 §223. Maine-Canadian Legislative Advisory Office

There is established a Maine-Canadian Legislative Advisory Office which shall be concerned with strengthening all areas of regional cooperation between the Legislature of Maine and the legislative bodies of Maine's neighboring Canadian Provinces, and with encouraging economic, cultural and educational exchange between Maine and these provinces. The Speaker of the House is authorized to exercise day-to-day supervision over the Maine-Canadian Legislative Advisory Office until such time as otherwise provided for by the Legislative Council and the Maine-Canadian Legislative Advisory Commission. [1987, c. 816, Pt. KK, §3 (AMD).]

SECTION HISTORY

1977, c. 605, §1 (NEW). 1987, c. 816, §KK3 (AMD).



3 §224. Director

The executive head of the Maine-Canadian Legislative Advisory Office shall be the director, who shall be appointed by the Speaker of the House and the President of the Senate with the approval of the Maine-Canadian Legislative Advisory Commission. The director shall be paid a salary fixed by the Legislative Council from sums available under section 226. The director shall be able to speak the French language fluently. He shall report to and be subject to the direction of the Legislative Council. [1977, c. 605, §1 (NEW).]

SECTION HISTORY

1977, c. 605, §1 (NEW).



3 §225. Director; powers and duties

The Director of the Maine-Canadian Legislative Advisory Office shall: [1977, c. 605, §1 (NEW).]

1. Recommend ways to strengthen regional cooperation. Recommend to the Legislature methods of strengthening all areas of regional cooperation with Canada;

[ 1977, c. 605, §1 (NEW) .]

2. Study and evaluate existing activities. Study and evaluate existing activities in the State on both the governmental and private levels involving cooperation with Canada, and particularly with the Provinces of Quebec, New Brunswick, Nova Scotia, Newfoundland and Prince Edward Island;

[ 1977, c. 605, §1 (NEW) .]

3. Determine new areas for cooperation. Determine new areas for fruitful regional cooperation, with particular attention to the potential for social betterment, economic growth, improved natural resource utilization and management and the enhancement of the environment;

[ 1977, c. 605, §1 (NEW) .]

4. Encourage exchanges. Encourage and assist economic, governmental, cultural and educational exchanges and other modes of improved contact with Canada;

[ 1977, c. 605, §1 (NEW) .]

5. Disseminate information.

[ 1987, c. 884, Pt. C, §1 (RP) .]

6. Administer certain funds. Administer those funds which may be available to it for the purposes of assisting in the development of improved relations and cooperation both between Maine and Canada, especially between the Legislature of Maine and the legislative bodies of Canada.

The director shall administer the funds and pay the necessary expenses for the New England and Eastern Canada Legislative Commission.

[ 1985, c. 775, §2 (AMD) .]

SECTION HISTORY

1977, c. 605, §1 (NEW). 1985, c. 775, §2 (AMD). 1987, c. 884, §C1 (AMD).



3 §226. Funds

Funds from the Federal Government, state appropriation, or from any individual, group, foundation, corporation or other private source may be accepted by the Maine-Canadian Legislative Advisory Office and expended for purposes consistent with this chapter. [1977, c. 605, §1 (NEW).]

SECTION HISTORY

1977, c. 605, §1 (NEW).



3 §227. Maine-Canadian Legislative Advisory Commission

The Maine-Canadian Legislative Advisory Commission, as authorized by Title 5, section 12004-K, subsection 10, shall consist of 8 members, all of whom shall be citizens of this State. The Speaker of the House shall appoint 4 members, 2 for a term of one year and 2 who must be members of the House of Representatives who shall each hold office from the date of appointment until the term of election to the Legislature expires. The President of the Senate shall appoint 4 members, 2 for a term of one year and 2 who must be Senators who shall each hold office from the date of appointment until the term of election to the Legislature expires. At least one member appointed by the President of the Senate and one member appointed by the Speaker of the House shall be fluent in the French language. In the event of the death or resignation of any member, the vacancy shall be filled for the remainder of the term in the same manner as the original appointment. [RR 1991, c. 1, §1 (COR).]

Members shall be compensated as provided in Title 5, chapter 379. Four members shall constitute a quorum. The commission shall designate one of its members as chairman. [1983, c. 812, §5 (AMD).]

SECTION HISTORY

1977, c. 605, §1 (NEW). 1983, c. 812, §5 (AMD). 1985, c. 775, §3 (AMD). 1985, c. 809, (AMD). 1987, c. 402, §A215 (AMD). 1989, c. 503, §B3 (AMD). RR 1991, c. 1, §1 (COR).



3 §228. Duties; meetings

The commission shall advise the director in the carrying out of his powers and duties, shall assist him in encouraging increased cooperation between Maine and Canada, and especially between the Legislature of Maine and the legislative bodies of Canada and shall assist him in encouraging economic, cultural and educational exchanges between Maine and the Canadian Provinces. The commission shall meet at least 4 times in each year with the director and at such other times on the call of the chairman, at the request of the director or at the request of any member, as shall be necessary to carry out the duties outlined in this section. [1977, c. 605, §1 (NEW).]

SECTION HISTORY

1977, c. 605, §1 (NEW).






Subchapter 2: NEW ENGLAND AND EASTERN CANADA LEGISLATIVE COMMISSION

3 §231. Commission

1. Commission. The New England and Eastern Canada Legislative Commission, as established by Title 5, section 12004-K, subsection 11, and in this chapter called the "commission," shall consist of 4 members from Maine, together with the same number of members appointed according to the laws of each of the other member jurisdictions.

[ 1989, c. 503, Pt. B, §4 (AMD) .]

2. Membership. The members of the commission from Maine shall be the 2 Senators and the 2 members of the House of Representatives who are appointed to the Maine-Canadian Legislative Advisory Commission pursuant to section 227.

[ 1985, c. 775, §4 (NEW) .]

3. Term. Each member of the commission from Maine shall hold office from the date of his appointment until the term of his election to the Legislature expires.

[ 1985, c. 775, §4 (NEW) .]

4. Compensation. Members of the commission from Maine shall be compensated in accordance with Title 5, chapter 379.

[ 1985, c. 775, §4 (NEW) .]

5. Chairmen. The members of the commission from Maine shall, by majority vote, select the cochairman or chairmen who shall, together with a cochairman selected by the members of the commission from the other member jurisdictions, preside over the commission.

[ 1985, c. 775, §4 (NEW) .]

6. Meetings. The commission shall meet at such times and places as are mutually agreed upon by the cochairmen.

[ 1985, c. 775, §4 (NEW) .]

SECTION HISTORY

1985, c. 775, §4 (NEW). 1989, c. 503, §B4 (AMD).



3 §232. Powers and duties

The commission has the following powers and duties: [1985, c. 775, §4 (NEW).]

1. Facilitate relations. To recommend to the Legislature of Maine and the legislative bodies of other member jurisdictions methods of facilitating relations and strengthening regional cooperation between the member jurisdictions;

[ 1985, c. 775, §4 (NEW) .]

2. Exchanges. To encourage economic, cultural and educational exchanges between the member jurisdictions;

[ 1985, c. 775, §4 (NEW) .]

3. Legislative conference. To host the New England and Eastern Canada Legislative Conference and to select the site for that conference; and

[ 1985, c. 775, §4 (NEW) .]

4. Mutual interest. To identify mutual interests shared by the member jurisdictions and to recommend methods of fostering those mutual interests.

[ 1985, c. 775, §4 (NEW) .]

SECTION HISTORY

1985, c. 775, §4 (NEW).









Chapter 11: COMMISSION ON UNIFORM STATE LAWS

3 §241. Organization and duties

The Commission on Uniform State Laws, as established by Title 5, section 12004-K, subsection 8, shall consist of 3 members to be appointed for a term of 4 years by the Governor. The commission shall also consist of any residents who, because of long service in the cause of state legislation, are elected life members of the National Conference of Commissioners on Uniform State Laws. The commission shall examine subjects on which uniformity of legislation in the different states is desirable; ascertain the best means to effect uniformity; cooperate with the commissioners of other states in the consideration and drafting of uniform acts for submission to the Legislatures of the several states; and prepare bills for introduction in the Legislature. [1989, c. 503, Pt. B, §5 (AMD).]

Each commissioner shall be compensated as provided in Title 5, chapter 379. [1983, c. 812, §6 (AMD).]

SECTION HISTORY

1975, c. 771, §15 (AMD). 1983, c. 812, §6 (AMD). 1987, c. 501, §1 (AMD). 1989, c. 503, §B5 (AMD).






Chapter 13: COMMISSION ON INTERGOVERNMENTAL RELATIONS

3 §271. Establishment of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §7 (AMD). 1987, c. 786, §1 (RP).



3 §272. Tenure of office (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §1 (RP).



3 §273. Organization and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 238, (AMD). 1985, c. 737, §B2 (AMD). 1987, c. 786, §1 (RP).



3 §274. Functions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §1 (RP).



3 §275. Meetings; hearings; committees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 786, §1 (RP).



3 §276. Reports; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §8 (AMD). 1987, c. 786, §1 (RP).






Chapter 15: LOBBYIST DISCLOSURE PROCEDURES

3 §311. Declaration of purpose

The Constitution of Maine guarantees the right of the people to petition their government for the redress of grievances and to freely express their opinions on legislation and issues. The Legislature reaffirms its obligation to hear the requests and opinions of all of the people, and to preserve and maintain the integrity and accessibility of the legislative process. [1975, c. 724, (REEN).]

The Legislature recognizes that groups of citizens may choose one among them to present their views to Legislators, and, because of the amount and complexity of proposed legislation, may employ persons knowledgeable in the legislative process to present their views. Such activities are proper methods of expressing the opinion of a group of citizens. [1975, c. 724, (REEN).]

The Legislature also recognizes that such activities must be carried out openly so that other citizens are aware of the opinions and requests made in this manner. Legislative decisions can fully reflect the will of all the people only if the opinions expressed by any citizen are known to all and debated by all, and if the representatives of groups of citizens are identified and their expenditures and activities are regularly disclosed. [1975, c. 724, (REEN).]

Therefore, the Legislature declares that, in order to insure the full participation of all the people of the State in the legislative process, full disclosure of the identity, expenditures and activities of any persons who engage in professional lobbying is required. Such disclosure will insure the openness and integrity of the legislative process and encourage the expression of the will of all the people of the State. [1975, c. 724, (REEN).]

SECTION HISTORY

1971, c. 35, (AMD). 1973, c. 340, §1 (AMD). 1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN).



3 §312. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 340, §1 (AMD). 1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1983, c. 160, §1 (RP).



3 §312-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following words have the following meanings. [1983, c. 160, §1 (NEW).]

1. Campaign fund raising activity. "Campaign fund raising activity" means any event or solicitation by letter or any other means that is held for the purpose of receiving contributions for a political party, political committee, political action committee, candidate for political office in any primary or election, any elected official or a referendum committee.

[ 1993, c. 446, Pt. A, §1 (AMD); 1993, c. 446, Pt. A, §20 (AFF) .]

1-A. Campaign contribution. "Campaign contribution" is a contribution, as defined in Title 21-A, section 1012, subsection 2.

[ 1993, c. 446, Pt. A, §2 (NEW) .]

2. Committee. "Committee" means any committee, subcommittee, joint or select committee of the Legislature or any special committee or commission, by whatever name, established by the Legislature to make recommendations for legislative action or to develop legislation.

[ 1983, c. 160, §1 (NEW) .]

2-A. Commission. "Commission" means the Commission on Governmental Ethics and Election Practices as defined in Title 1, chapter 25.

[ 1993, c. 446, Pt. B, §1 (NEW) .]

3. Communicate. "Communicate" means the act of expressing, imparting or conveying information or impressions from one person to another, by either oral or written means.

[ 1983, c. 160, §1 (NEW) .]

4. Compensation. "Compensation" means anything of value that is received or to be received in return for, or in connection with, services rendered or to be rendered.

[ 1993, c. 446, Pt. A, §3 (AMD) .]

4-A. Covered official. "Covered official" means an official in the executive branch, an official in the legislative branch, a constitutional officer, the Governor and the Governor's cabinet and staff.

[ 2007, c. 630, §1 (NEW) .]

4-B. Domestic partner. "Domestic partner" means the partner of an individual who:

A. Is a mentally competent adult as is the individual; [2007, c. 630, §2 (NEW).]

B. Has been legally domiciled with the individual for at least 12 months; [2007, c. 630, §2 (NEW).]

C. Is not legally married to or legally separated from another individual; [2007, c. 630, §2 (NEW).]

D. Is the sole partner of the individual and expects to remain so; and [2007, c. 630, §2 (NEW).]

E. Is jointly responsible with the individual for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2007, c. 630, §2 (NEW).]

[ 2007, c. 630, §2 (NEW) .]

5. Employer. "Employer" means a person who agrees to reimburse for expenditures or to compensate a person who in return agrees to provide services. Employer includes any political action committee as defined in this section which communicates through or uses the services of a lobbyist to make campaign contributions or to influence in any way the political process.

[ 1983, c. 160, §1 (NEW) .]

6. Employment. "Employment" means an agreement to provide services in exchange for compensation or reimbursement of expenditures.

[ 1983, c. 160, §1 (NEW) .]

7. Expenditure. "Expenditure" means anything of value or any contract, promise or agreement to transfer anything of value, whether or not legally enforceable.

A. [1993, c. 691, §4 (RP).]

B. [2007, c. 630, §3 (RP).]

C. [2007, c. 630, §3 (RP).]

[ 2007, c. 630, §3 (AMD) .]

7-A. Immediate family. "Immediate family" means a person's spouse or domestic partner and dependent children.

[ 2007, c. 630, §4 (AMD) .]

7-B. Indirect lobbying. "Indirect lobbying" means to communicate with members of the general public to solicit them to communicate directly with any covered official for the purpose of influencing legislative action, other than legislation that is before the Legislature as a result of a direct initiative in accordance with the Constitution of Maine, Article IV, Part Third, Section 18, when that solicitation is made by:

A. A broadcast, cable or satellite transmission; [2009, c. 282, §1 (NEW).]

B. A communication delivered by print media; or [2009, c. 282, §1 (NEW).]

C. A letter or other written communication delivered by mail or by comparable delivery service. E-mail is not considered a letter for the purposes of this paragraph. [2009, c. 282, §1 (NEW).]

[ 2009, c. 282, §1 (NEW) .]

8. Legislative action. "Legislative action" means the drafting, introduction, consideration, modification, enactment or defeat of any bill, resolution, amendment, report, nomination or other matter by the Legislature, by either the House of Representatives or the Senate, any committee or an official in the Legislative Branch acting in his official capacity, or action of the Governor in approving or vetoing any legislative document presented to the Governor for his approval.

[ 1983, c. 160, §1 (NEW) .]

8-A. Legislative designee. "Legislative designee" means any employee of a state department or agency who is directed by the head of the department or agency to lobby or monitor legislation on behalf of the department or agency. "Legislative designee" includes an employee who is reasonably expected to lobby or monitor legislation on behalf of the department or agency for more than 20 hours during the session. For the purposes of this subsection, "monitoring legislation" means attending legislative hearings and sessions regarding a legislative action.

[ 2007, c. 630, §5 (NEW) .]

9. Lobbying. "Lobbying" means to communicate directly with any official in the legislative branch or any official in the executive branch or with a constitutional officer for the purpose of influencing any legislative action or with the Governor or the Governor's cabinet and staff for the purpose of influencing the approval or veto of a legislative action when reimbursement for expenditures or compensation is made for those activities. "Lobbying" includes the time spent to prepare and submit to the Governor, an official in the legislative branch, an official in the executive branch, a constitutional officer or a legislative committee oral and written proposals for, or testimony or analyses concerning, a legislative action. "Lobbying" does not include time spent by any person providing information to or participating in a subcommittee, stakeholder group, task force or other work group regarding a legislative action by the appointment or at the request of the Governor, a Legislator or legislative committee, a constitutional officer, a state agency commissioner or the chair of a state board or commission.

[ 2007, c. 630, §6 (AMD) .]

10. Lobbyist. "Lobbyist" means any person who is specifically employed by another person for the purpose of and who engages in lobbying in excess of 8 hours in any calendar month, or any individual who, as a regular employee of another person, expends an amount of time in excess of 8 hours in any calendar month in lobbying. "Lobbyist" does not include a lobbyist associate. "Lobbyist" does not include an individual who receives no compensation for lobbying other than reimbursement for lobbying-related travel within the State and reimbursement for other out-of-pocket expenditures made by the individual for printing, postage and food and lodging connected with lobbying activities paid for by the individual. For the purposes of this subsection, "reimbursement for other out-of-pocket expenditures" does not include reimbursement for the individual's time spent lobbying that would have been otherwise compensated by an employer or in the course of the individual's employment.

[ 2009, c. 234, §1 (AMD) .]

10-A. Lobbyist associate. "Lobbyist associate" means an individual who:

A. Is a partner, associate or employee of a lobbyist or is a coemployee of a regular employee of another person if that regular employee is registered as a lobbyist; [1993, c. 691, §6 (NEW).]

B. Lobbies on behalf of the employer named on the lobbyist registration; and [1993, c. 691, §6 (NEW).]

C. Expends more than 8 hours in any calendar month lobbying on behalf of an employer of the lobbyist. [1993, c. 691, §6 (NEW).]

[ 1993, c. 691, §6 (RPR) .]

10-B. Media outlet. "Media outlet" means a radio or television station, a cable television system, newspapers, magazines and other published written materials.

[ 1993, c. 446, Pt. A, §7 (NEW) .]

10-C. Official in the executive branch. "Official in the executive branch" means an individual in a major policy-influencing position in a department or agency listed in section 959 or in Title 5, chapter 71 and the Governor's cabinet and staff. As used in this chapter, "major policy-influencing position" means those positions listed in Title 5, chapter 71 and officers or employees of departments and agencies listed in section 959 and in Title 5, chapter 71 who have policy development as a major function of their positions.

[ 2007, c. 630, §7 (AMD) .]

11. Official in the Legislative Branch. "Official in the Legislative Branch" means a member, member-elect, candidate for or officer of the Legislature or an employee of the Legislature.

[ 1983, c. 160, §1 (NEW) .]

11-A. Original source. "Original source" means any person who contributes or pays $1,000 or more in any lobbying year directly or indirectly to any employer of a lobbyist for purposes of lobbying or indirect lobbying, except that contributions of membership dues to nonprofit corporations formed under Title 13-B, under any equivalent state law or by legislative enactment are not considered contributions by an original source.

[ 2009, c. 282, §2 (AMD) .]

12. Person. "Person" means an individual, corporation, proprietorship, joint stock company, business trust, syndicate, association, professional association, labor union, firm, partnership, club or other organization, whether profit or nonprofit, or any municipality or quasi-municipality or group of persons acting in concert, but does not include this State or any other agency of this State.

[ 1993, c. 691, §8 (AMD) .]

13. Political Action Committee. "Political Action Committee" includes:

A. Any separate or segregated fund established by any corporation, membership organization, cooperative or labor organization whose purpose is to influence the outcome of an election, including a candidate or question; and [1983, c. 160, §1 (NEW).]

B. Any person, as defined in subsection 12 which serves as a funding and transfer mechanism and by which moneys are expended to advance, promote, defeat, influence in any way, or initiate a candidate, campaign, political party, referendum or initiated petition in this State. [1983, c. 160, §1 (NEW).]

[ 1983, c. 160, §1 (NEW) .]

14. Reimbursement. "Reimbursement" means anything of value received or to be received as repayment for expenditures.

[ 1993, c. 446, Pt. A, §9 (AMD) .]

14-A. Solicit. "Solicit" means to entreat, implore, urge or ask.

[ 2009, c. 282, §3 (NEW) .]

15. Year. "Year" means a 12-month period starting December 1st and ending the following November 30th.

[ 1993, c. 446, Pt. A, §9 (AMD) .]

16. Anything of value. "Anything of value" means, but is not limited to:

A. Negotiable items:

(1) Money;

(2) A bank bill or note;

(3) A stock, bond, note or other investment interest in an entity;

(4) A promissory note, bill of exchange, order, draft, warrant, check or bond given for the payment of money;

(5) An honorarium or compensation for services;

(6) The granting of a discount or rebate:

(a) Not extended to the public generally; or

(b) By a media outlet not extended equally to all candidates for the same office; and

(7) The sale or trade of something for reasonable compensation that is not available ordinarily to a member of the public; [1993, c. 446, Pt. A, §10 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

B. Obligations:

(1) A contract, agreement, promise or other obligation for an advance, conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, pledge or transfer of money;

(2) A receipt given for the payment of money or other property;

(3) A right in action;

(4) A promise or offer of employment; and

(5) An interest in tangible goods or chattel; [1993, c. 446, Pt. A, §10 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

C. Property. The retail or fair market value, whichever is greater, of:

(1) A work of art, an antique or a collectible;

(2) An automobile or other means of personal transportation;

(3) Real property or an interest in real property, including title to realty, a fee simple or partial interest, present or future interest contingent or vested in realty, a leasehold interest or other beneficial interest in realty; and

(4) Other tangible goods; and [1993, c. 446, Pt. A, §10 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

D. Other goods or services. The retail or fair market value, whichever is greater, of:

(1) The purchase of tickets for an event such as a reception, rally or fund-raising event;

(2) A meal or lodging; and

(3) Any service not extended free of charge to other members of the public. [1993, c. 446, Pt. A, §10 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

[ 1993, c. 446, Pt. A, §10 (NEW); 1993, c. 446, Pt. A, §20 (AFF) .]

17. State employee or state agency employee. "State employee or state agency employee" means employees of the executive branch, the judicial branch, the Department of the Attorney General, the Department of Secretary of State, the Department of the Treasurer and any employee who directly or indirectly represents an entity listed in Title 5, chapter 379.

[ 1993, c. 691, §9 (NEW) .]

SECTION HISTORY

1983, c. 160, §2 (NEW). 1985, c. 779, §4 (AMD). 1987, c. 816, §KK4 (AMD). 1987, c. 868, §2 (AMD). 1993, c. 446, §§A1-10,B1,2 (AMD). 1993, c. 446, §A20 (AFF). 1993, c. 691, §§4-9 (AMD). 2007, c. 373, §§1, 2 (AMD). 2007, c. 630, §§1-8 (AMD). 2009, c. 234, §1 (AMD). 2009, c. 282, §§1-3 (AMD).



3 §313. Registration of lobbyists and employers

Every employer of a lobbyist and every lobbyist and lobbyist associate who lobbies on behalf of that employer shall register jointly at the office of the commission no later than 15 business days after commencement of lobbying and pay a registration fee of $200 for the registration of each lobbyist and $100 for the registration of each lobbyist associate or such other amounts as the commission determines approximate the cost to the commission of administering and enforcing the provisions of this chapter. [1999, c. 745, §1 (AMD).]

SECTION HISTORY

1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1977, c. 108, §1 (AMD). 1991, c. 465, §1 (AMD). 1993, c. 446, §B3 (AMD). 1993, c. 691, §10 (RPR). IB 1995, c. 1, §7 (AMD). 1999, c. 745, §1 (AMD).



3 §313-A. Registration of state employees or state agency employees

Within 15 business days of the convening of a regular legislative session, a department or agency shall register with the commission as described in section 316-A those officers or employees who will serve as the department's or agency's legislative designees for the session. The department or agency shall file an updated registration form later in the session containing any changes of its designees within 15 business days of the change. [2007, c. 630, §9 (AMD).]

1. Legislative designee.

[ 2007, c. 630, §9 (RP) .]

2. Lobbying requirements.

[ 2007, c. 630, §9 (RP) .]

An employee who is required to be registered under this section is exempt from all other requirements under the law regarding lobbyists. [2007, c. 630, §9 (AMD).]

SECTION HISTORY

1993, c. 691, §11 (NEW). 2007, c. 630, §9 (AMD).



3 §314. Duration of registration

Each joint registration filed pursuant to this chapter automatically expires on the last day of the year during which the person was registered to lobby, unless as otherwise provided. [1993, c. 446, Pt. A, §11 (AMD); 1993, c. 446, Pt. A, §20 (AFF).]

A joint registration expires if the employer notifies the commission in writing that the lobbyist is no longer engaged by the employer to lobby. If termination occurs prior to November 30th, the notification must be given within 30 days of the termination. [1993, c. 691, §12 (RPR).]

If termination is effected prior to November 30th, no further reports are required. [2011, c. 179, §1 (AMD).]

Any new registration must be filed pursuant to section 313 before any lobbying is commenced after the lobbyist's employment has been terminated. [1993, c. 446, Pt. A, §11 (AMD); 1993, c. 446, Pt. A, §20 (AFF).]

SECTION HISTORY

1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1979, c. 632, §1 (RPR). 1981, c. 82, §1 (AMD). RR 1993, c. 1, §1 (COR). 1993, c. 446, §§A11,B4 (AMD). 1993, c. 446, §A20 (AFF). 1993, c. 691, §§12,13 (AMD). 2011, c. 179, §1 (AMD).



3 §315. Registration docket (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1993, c. 446, §§A12,B5 (AMD). 1993, c. 446, §A20 (AFF). 1993, c. 691, §§14,15 (AMD). 2007, c. 630, §10 (RP).



3 §315-A. Registration docket; disclosure website

1. Registration. The commission shall prepare and maintain a docket for the registration of lobbyists and employers of lobbyists required to register pursuant to this chapter. The registration docket and all supplementary files of information and materials filed pursuant to this chapter must be open to public inspection during the office hours of the commission. The docket must contain the name of the lobbyist and the person employing the lobbyist, the business address of each, the nature of the business of the person employing the lobbyist and a statement as to the compensation that the lobbyist will receive for lobbying services or, if an exact amount is not ascertainable, the basis upon which the lobbyist will charge for services. This docket must be updated on a monthly basis and arranged and indexed as follows:

A. An alphabetical listing of those persons who have employed a lobbyist, which listing must indicate the names of all lobbyists employed by the employer; and [2005, c. 613, §1 (NEW).]

B. An alphabetical listing of those persons employed as lobbyists, which listing must indicate the names of all persons by whom each lobbyist is employed. [2005, c. 613, §1 (NEW).]

The docket must be reestablished annually by the commission and the docket for any year must be maintained and be available for public inspection in the office of the commission for 4 years from the expiration of the docket.

[ 2005, c. 613, §1 (NEW) .]

2. Disclosure website. The commission shall develop and maintain a publicly accessible website that displays:

A. A list of all persons who have employed a lobbyist during the current year; [2005, c. 613, §1 (NEW).]

B. A list of all lobbyists and lobbyist associates registered for the year; [2005, c. 613, §1 (NEW).]

C. A profile of each registered lobbyist and lobbyist associate, including contact information, the name of the lobbyist's employer or employers and, if provided by the lobbyist or lobbyist associate, a photograph of the lobbyist or lobbyist associate; [2005, c. 613, §1 (NEW).]

D. A profile of each person employing a lobbyist, including contact information for the employer, and a list of lobbyists and lobbyist associates engaged by the employer; [2007, c. 630, §11 (AMD).]

E. For each employer, a list of all legislative actions that have been the subject of lobbying for the year, including hyperlinks to the summary page of the Legislature's publicly accessible website for each legislative document listed; [2011, c. 179, §2 (AMD).]

F. A list of officials in the executive branch as defined in section 312-A, subsection 10-C; and [2011, c. 179, §3 (AMD).]

G. The monthly reports filed under section 317 and an annual summary of those monthly reports. [2011, c. 179, §4 (NEW).]

[ 2011, c. 179, §§2-4 (AMD) .]

SECTION HISTORY

2005, c. 613, §1 (NEW). 2007, c. 630, §11 (AMD). 2011, c. 179, §§2-4 (AMD).



3 §316. Registration forms

The commission shall prepare and make available registration forms for the registration of lobbyists and employers required to register pursuant to section 313. These forms must include the following information: [1993, c. 691, §16 (RPR).]

1. Names. The name of the lobbyist, a list of the lobbyist associates, the name of the person authorized by the lobbyist to sign the registration and reports for the lobbyist and the name of the person employing the lobbyist;

[ 1993, c. 446, Pt. A, §13 (AMD); 1993, c. 446, Pt. A, §20 (AFF) .]

2. Business addresses. The business address and other contact information for the lobbyist, the lobbyist associates and the person employing the lobbyist;

[ 2007, c. 630, §12 (AMD) .]

3. Date. The date upon which lobbying commenced or was expected to commence;

[ 1993, c. 446, Pt. A, §13 (AMD); 1993, c. 446, Pt. A, §20 (AFF) .]

4. Nature of business. A description of the employer's business activity or mission or a description of the industry, trade or profession that the employer represents;

[ 2007, c. 630, §12 (AMD) .]

4-A. Legislative interests. The general areas of legislation that the employer is attempting to influence;

[ 2007, c. 630, §12 (NEW) .]

4-B. Legislative committees. The joint standing committees of the Legislature that the lobbyist expects to lobby during the year;

[ 2007, c. 630, §12 (NEW) .]

4-C. Website of employer. The address for the employer's publicly accessible website; and

[ 2007, c. 630, §12 (NEW) .]

5. Compensation. The amount of compensation that the lobbyist will receive for that lobbyist's services or, if an exact amount is unascertainable, the basis upon which the lobbyist will charge for those services.

[ 1993, c. 446, Pt. A, §13 (AMD); 1993, c. 446, Pt. A, §20 (AFF) .]

The lobbyist must certify that the information on that form is true, correct and complete and that the employer has approved the information in the registration. [2007, c. 630, §12 (AMD).]

SECTION HISTORY

1975, c. 576, (RPR). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1993, c. 446, §§A13,B6 (AMD). 1993, c. 446, §A20 (AFF). 1993, c. 691, §16 (AMD). 2007, c. 630, §12 (AMD).



3 §316-A. Registration forms for state employees or state agency employees

The commission shall prepare and make available registration forms for the registration of state employees or state agency employees required to register pursuant to section 313-A. These forms must include the following information: [1993, c. 691, §17 (NEW).]

1. Names. The name, business address and contact information of the employee and the department or agency the employee is representing and the address for the publicly accessible website of the department or agency the employee is representing;

[ 2007, c. 630, §13 (AMD) .]

2. Position description. A position description;

[ 2007, c. 630, §13 (AMD) .]

3. Description of agency. A description of the department or agency the employee is representing, its jurisdiction and its activities; and

[ 2007, c. 630, §13 (NEW) .]

4. Legislative interests. The general subject areas of legislation that the department or agency is attempting to influence.

[ 2007, c. 630, §13 (NEW) .]

These forms must be signed by the employee and the signature serves as a certificate that the information on that form is true, correct and complete. [1993, c. 691, §17 (NEW).]

SECTION HISTORY

1993, c. 691, §17 (NEW). 2007, c. 630, §13 (AMD).



3 §317. Reports

Reports required by this section must be on forms prescribed or approved by the commission. The forms must provide for a sworn statement that the persons signing the report acknowledge the truth and completeness of all the information contained therein. [1993, c. 691, §18 (RPR).]

1. Monthly session reports. During the period in which the Legislature is in session, every registered lobbyist shall file with the commission, no later than 11:59 p.m. on the 15th calendar day of each month, a report concerning the lobbyist's activities for the previous month regarding each employer.

Every lobbyist shall report that lobbyist's lobbying activities for each month that the Legislature is in session, even if no lobbying has been performed or compensation or reimbursement for expenses received for the month. In the case of a lobbyist representing multiple employers, if no lobbying or services in support of lobbying were performed, one report listing each employer on whose behalf no lobbying was conducted may be submitted. The monthly report must contain the following information:

A. The month to which the report pertains; [1979, c. 632, §2 (RPR).]

B. The name and address of the lobbyist and employer; [1979, c. 632, §2 (RPR).]

C. The names of the individuals who lobbied during the month; [1979, c. 632, §2 (RPR).]

D. The specific dollar amount of compensation received for lobbying activities, as defined in section 312-A, subsection 9, during the month. The amount of compensation received for lobbying officials in the legislative branch, officials in the executive branch and constitutional officers must be reported separately.

In the case of a regular employee, the specific dollar amount must be computed by multiplying the number of hours devoted to the preparation of documents and research for the primary purpose of influencing legislative action and to lobbying by the employee's regular rate of pay based on a 40-hour week; [2007, c. 630, §14 (AMD).]

E. The specific dollar amount of expenditures made or incurred by the lobbyist during the month that is the subject of the report for purposes of lobbying as defined in section 312-A, subsection 9 for which the lobbyist has been or expects to be reimbursed . The amount of expenditures for lobbying officials in the legislative branch, officials in the executive branch and constitutional officers must be reported separately; [2007, c. 630, §14 (AMD).]

E-1. When expenditures for the purposes of indirect lobbying exceed $15,000 during the month that is the subject of the report, the specific dollar amount of expenditures for indirect lobbying made or incurred during the month by a lobbyist, lobbyist associate or employer, with separate totals for expenditure categories as determined by the commission, the legislative actions that are the subject of the indirect lobbying and a general description of the intended recipients; [2009, c. 282, §4 (NEW).]

F. The total amount of expenditures by the lobbyist or the employer directly to or on behalf of one or more covered officials, including members of the official's immediate family; [2007, c. 630, §14 (AMD).]

G. For any expenditure of money or anything of value made by the lobbyist or employer on behalf of a covered official or a member of the official's immediate family with a total retail value of $25 or more, the name of the official or family member, the person making the expenditure and the date, amount and purpose of the expenditure ; [2007, c. 630, §14 (AMD).]

G-1. The date and a description of an event, a list of all officials in the legislative branch or executive branch or members of an official's immediate family in attendance and the total amount of expenditures for the event, if the total amount of the expenditures for officials and family members is $250 or more; [2007, c. 373, §5 (AMD).]

H. A list of each legislative action by Legislative Document number, specific issue, nomination or other matter in connection with which the lobbyist is engaged in lobbying; [2007, c. 630, §14 (AMD).]

I. A list specifically identifying each legislative action for which the lobbyist was compensated or expects to be compensated, or expended in excess of $1,000 for lobbying activities related to those actions and a statement of the amounts compensated or expended for each; and [2007, c. 630, §14 (AMD).]

J. A list of all of the employer's original sources and a statement of the dollar amounts contributed or paid by the original sources to the employer. If the original source is a corporation formed under Title 13 or 13-C or former Title 13-A, nonprofit corporation formed under Title 13-B or limited partnership under Title 31, the corporation, nonprofit organization or limited partnership, not the individual members or contributors, must be listed as the original source. [2009, c. 282, §5 (AMD).]

[ 2009, c. 282, §§4, 5 (AMD) .]

2. Annual report.

[ 2011, c. 179, §5 (RP) .]

2-A. Electronic filing. Beginning January 1, 2006, a lobbyist shall file monthly session reports under subsection 1 through an electronic filing system developed by the commission. The commission may make an exception to this electronic filing requirement if a lobbyist submits a written request that states that the lobbyist lacks access to the technology or the technological ability to file reports electronically. The request for an exception must be submitted at least 10 days prior to the deadline for the first report that the lobbyist is required to file for the lobbying year. The commission shall grant all reasonable requests for exceptions.

[ 2011, c. 179, §6 (AMD) .]

3. Facsimile copies. The commission may, by rules adopted pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, establish procedures and fees by which facsimile copies of duly executed reports required by this section may be received and filed with the commission.

[ 1993, c. 446, Pt. B, §10 (AMD) .]

4. Monthly nonsession reports. When the Legislature is not in regular session, every registered lobbyist must either file:

A. With the lobbyist's last monthly report for that regular session a statement that the lobbyist will not engage in lobbying activities when the Legislature is not in session. The lobbyist is required to file a monthly report for lobbying activity conducted during a special session; or [1993, c. 446, Pt. A, §14 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

B. If the lobbyist is engaged in lobbying in any of those months, a monthly report in the manner prescribed in subsection 1 even if compensation or reimbursement for expenses has not been received for the month. [1993, c. 446, Pt. A, §14 (NEW); 1993, c. 446, Pt. A, §20 (AFF).]

If the lobbyist did not expect to be engaged in lobbying when the Legislature was not in session, the commission may waive the requirement for the months between the end of the session and the renewal of lobbying.

[ 1993, c. 691, §21 (AMD) .]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1979, c. 108, §§2,3 (AMD). 1979, c. 632, §2 (RPR). 1985, c. 737, §A8 (AMD). 1987, c. 816, §KK5 (AMD). 1987, c. 868, §1 (AMD). 1989, c. 732, §1 (AMD). RR 1993, c. 2, §1 (COR). 1993, c. 446, §§A14,B7-10 (AMD). 1993, c. 446, §A20 (AFF). 1993, c. 691, §§18-21 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B1 (COR). 2001, c. 430, §6 (AMD). 2005, c. 301, §4 (AMD). 2007, c. 373, §§3-5 (AMD). 2007, c. 630, §§14, 15 (AMD). 2009, c. 282, §§4, 5 (AMD). 2011, c. 179, §§5, 6 (AMD).



3 §318. Restricted activities

1. Contingent compensation. No person shall accept employment as a lobbyist on a basis which makes that person's compensation contingent in any manner upon the outcome of any legislative action.

[ 1975, c. 724, (NEW) .]

2. Instigation of legislative action. No person shall instigate the introduction or commencement of any legislative action for the purpose of obtaining employment as a lobbyist to oppose or support such legislative action.

[ 1975, c. 724, (NEW) .]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN).



3 §318-A. Prohibition

Beginning January 1, 2015, a person may not engage in activities that require registration as a lobbyist or lobbyist associate as defined by section 312-A, subsections 10 and 10-A if that person has within the previous 12 months been employed in a position for which the salary is subject to adjustment by the Governor under Title 2, section 6 or that is described as a major policy-influencing position under Title 5, chapter 71. A person who violates this section may be assessed a fine of $100 for every day the person engages in lobbying. [2013, c. 288, §1 (NEW).]

SECTION HISTORY

2013, c. 288, §1 (NEW).



3 §319. Penalty

1. Failure to file registration or report. Any person who fails to file a registration or report as required by this chapter may be assessed a fine of $100 for every month the person fails to register or is delinquent in filing a report pursuant to section 317. If a registration or report is filed late, the commission shall send a notice of the finding of violation and preliminary penalty. The notice must provide the lobbyist with an opportunity to request a waiver of the preliminary penalty. If a lobbyist files a report required pursuant to section 317 within 24 hours after the deadline, the amount of the preliminary penalty is $50. The commission may waive the fine or penalty in whole or in part if the commission determines the failure to register or report was due to mitigating circumstances or the fine or penalty is disproportionate to the level of experience of the lobbyist or the harm suffered by the public from the late registration or report. For purposes of this subsection, "mitigating circumstances" means:

A. A valid emergency determined by the commission, in the interest of the sound administration of justice, to warrant the waiver of the fine or penalty in whole or in part; [2011, c. 179, §7 (NEW).]

B. An error by the commission; or [2011, c. 179, §7 (NEW).]

C. Circumstances determined by the commission to warrant the waiver of the fine or penalty in whole or in part, based upon relevant evidence presented that a bona fide effort was made to file the report in accordance with this chapter, including, but not limited to, unexplained delays in Internet service. [2011, c. 179, §7 (NEW).]

[ 2011, c. 179, §7 (RPR) .]

1-A. Notice of suspension. Any person who fails to file a report or pay a fee as required by this chapter may be suspended from further lobbying by written notice of the commission until such failure is corrected.

[ 1993, c. 446, Pt. B, §12 (AMD) .]

2.

[ 1979, c. 632, §3 (RP) .]

3. Exemption. Notwithstanding section 317, subsection 1, a registered lobbyist is exempt from the penalty imposed under this section if, while the Legislature is convened in special session, the lobbyist failed to file a report with the commission pursuant to section 317 if no lobbying has been performed during that special session.

[ 1993, c. 446, Pt. B, §13 (AMD) .]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1977, c. 696, §17 (AMD). 1979, c. 632, §3 (RPR). 1989, c. 114, (AMD). 1991, c. 465, §2 (AMD). 1993, c. 446, §§A15,B11-13 (AMD). 1993, c. 691, §22 (AMD). 2011, c. 179, §7 (AMD).



3 §319-A. Testimony before Legislature; lobbyist

1. Disclosure of compensation. A lobbyist or lobbyist associate who testifies before a joint select or joint standing committee of the Legislature shall disclose to the committee as part of the testimony the name of the person or organization that the lobbyist or lobbyist associate is representing. A lobbyist or lobbyist associate shall disclose to the committee orally or in written form the name of any person who is being compensated by the lobbyist or lobbyist associate or by the person or organization that the lobbyist or lobbyist associate is representing to testify before that committee.

[ 2005, c. 562, §1 (NEW) .]

2. Report of violation. A member of the Legislature may file a complaint with the commission alleging a violation of this section in accordance with the Joint Rules of the Legislature. The commission shall notify all interested parties and shall investigate any apparent violations of this section.

[ 2005, c. 562, §1 (NEW) .]

3. Penalty. If a lobbyist or lobbyist associate fails to disclose information required in subsection 1, the commission may:

A. Suspend the lobbyist or lobbyist associate from further lobbying by written notice of the commission; and [2005, c. 562, §1 (NEW).]

B. Assess a penalty of up to $5,000 against the lobbyist or lobbyist associate. [2005, c. 562, §1 (NEW).]

[ 2005, c. 562, §1 (NEW) .]

SECTION HISTORY

2005, c. 562, §1 (NEW).



3 §320. Disposition of fees

Fees collected pursuant to this chapter must go in equal portions to the General Fund and to the commission. [IB 1995, c. 1, §8 (AMD).]

The commission shall, no later than November 15th of the year prior to any proposed change, establish the amount of the registration fee required to be paid pursuant to section 313 for the subsequent year. [1993, c. 691, §23 (RPR).]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1981, c. 82, §2 (AMD). 1993, c. 410, §M1 (AMD). 1993, c. 446, §§A16,B14 (AMD). 1993, c. 691, §23 (RPR). IB 1995, c. 1, §8 (AMD).



3 §321. Powers and duties of the commission

In order to carry out the purposes of this chapter, the commission shall have the following powers and duties. [1993, c. 446, Pt. B, §15 (AMD).]

1. Furnishing of forms. The commission shall furnish forms to persons required to register or file reports.

[ 1993, c. 446, Pt. B, §15 (AMD) .]

2. Availability of copying facilities. The commission shall make copying facilities available to the public during regular office hours and, notwithstanding any other provisions of law fixing the cost of such services, shall charge the actual cost of such services.

[ 1993, c. 446, Pt. B, §15 (AMD) .]

3. Filing of voluntary information. The commission may accept and file any information voluntarily supplied that exceeds the requirements of this chapter.

[ 1993, c. 446, Pt. B, §15 (AMD) .]

4. Preservation of registrations and reports. The commission shall preserve all registrations and reports filed pursuant to this chapter for 4 years from date of receipt and may dispose of same.

[ 1993, c. 446, Pt. B, §15 (AMD) .]

5. Acceptance or rejection of forms. The commission may prescribe forms for all documents required or permitted to be filed with the commission and may refuse to accept documents not filed on those forms.

[ 1993, c. 691, §24 (AMD) .]

6. Refusal of filing. The commission may refuse to accept any document that is not legible or that can not be clearly reproduced photographically.

[ 1993, c. 446, Pt. B, §15 (AMD) .]

7. Review reports for completeness. The commission may reject reports that are incomplete.

[ 1993, c. 691, §25 (AMD) .]

8. Investigations. The commission may undertake investigations into the failure to file a registration or to determine the accuracy and completeness of the registration and reporting of lobbyists and their employers if the members of the commission have found cause to believe that a violation may have occurred based on a properly filed complaint or other information received by the commission.

[ 2007, c. 630, §16 (NEW) .]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1989, c. 732, §2 (AMD). RR 1993, c. 1, §2 (COR). 1993, c. 446, §§A17,B15 (AMD). 1993, c. 691, §§24,25 (AMD). 2007, c. 630, §16 (AMD).



3 §322. Enforcement

1. Filing of a complaint. Any person may file a complaint with the commission specifying any alleged violation of this chapter. The commission staff shall notify the party against whom the complaint has been filed and then may undertake the investigation of the alleged violation if directed by members of the commission.

[ 2007, c. 630, §17 (AMD) .]

2. Attorney General. The Attorney General may enforce the provisions of this chapter upon request by the commission.

[ 1993, c. 691, §26 (RPR) .]

3. Use of subpoena. In the conduct of an investigation under section 321, subsection 8, the commission may subpoena witnesses and take evidence under oath. The commission may also subpoena records when a lobbyist, employer or other person refuses to provide relevant records requested by the commission in the course of investigating a violation of the registration, reporting or other requirements in this chapter. All subpoenas must be approved by the members of the commission and signed by the chair or the chair's designee. Any record or information obtained by the commission in the course of an investigation that is covered by a privilege against discovery or use as evidence is not a public record unless the privilege is waived.

[ 2007, c. 630, §17 (NEW) .]

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP). 1975, c. 724, (REEN). 1993, c. 446, §B16 (AMD). 1993, c. 446, §A18 (RPR). 1993, c. 691, §26 (RPR). 2007, c. 630, §17 (AMD).



3 §323. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP).



3 §324. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP).



3 §325. Powers and duties of the Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 576, (NEW). 1975, c. 621, §2 (RP).



3 §326. Construction

Nothing in this chapter shall be construed to authorize the giving or receiving of a pecuniary benefit where otherwise prohibited by law. [1979, c. 632, §4 (NEW).]

SECTION HISTORY

1979, c. 632, §4 (NEW).



3 §327. Name tag requirement

A person who is required to register as a lobbyist or a lobbyist associate in accordance with this chapter shall wear a clearly visible name tag whenever the lobbyist or lobbyist associate is engaged in the act of lobbying. The name tag must clearly display the lobbyist's name and must include either the name of the firm the lobbyist works for, the name of the lobbyist’s employer, the organization the lobbyist represents or the term "lobbyist." [2009, c. 137, §1 (NEW).]

SECTION HISTORY

2009, c. 137, §1 (NEW).






Chapter 17: REPRESENTATIVES OF THE PRESS

3 §341. Rights and privileges; interest in private claims prohibited

Representatives of the press, who shall be actually engaged in sending daily reports of the doings of the Legislature to daily newspapers, shall have the privilege of the floor of the Senate and House of Representatives, and shall be subject to such rules as may from time to time be adopted by either branch of the Legislature. No such representative shall be interested in any private claim or measure pending before the Legislature, nor shall any such representative, while acting as correspondent for any daily newspaper, and as such correspondent having the privileges mentioned in this section, become interested in the prosecution of any such claim or measure.



3 §342. Facilities

There shall be maintained and reserved during each legislative session for the use of such representatives of the press as have the privilege of the floor of the Senate and the House of Representatives under section 341, such facilities as may meet their requirements with reasonable convenience and adequacy.

If reasonably consistent with other essential uses of State House office space, these facilities shall continue to be assigned for press use while the Legislature is not in session, but in any case, reasonably adequate facilities shall also be made available to the press at all other times. [1989, c. 410, §6 (AMD).]

All facilities so provided must be properly maintained by the Bureau of General Services. [2011, c. 691, Pt. B, §1 (AMD).]

SECTION HISTORY

1979, c. 541, §A10 (AMD). 1989, c. 410, §6 (AMD). 2011, c. 691, Pt. B, §1 (AMD).






Chapter 19: LEGISLATIVE ETHICS

Subchapter 1: STATEMENT OF PURPOSE

3 §371. Statement of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 146, (NEW). 1975, c. 621, §3 (RP).






Subchapter 2: COMMITTEE ON LEGISLATIVE ETHICS

3 §380. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §1 (NEW). 1975, c. 621, §3 (RP).



3 §381. Committee on Legislative Ethics (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 146, (NEW). 1971, c. 602, §1 (AMD). 1973, c. 773, §2 (AMD). 1975, c. 621, §3 (RP).



3 §381-A. Authority; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §3 (NEW). 1975, c. 621, §3 (RP).



3 §382. Conflict of interst (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 602, §2 (NEW). 1973, c. 773, §4 (RPR). 1975, c. 621, §3 (RP).



3 §383. Actions precluded (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 602, §2 (NEW). 1973, c. 773, §5 (RPR). 1975, c. 621, §3 (RP).



3 §384. Penalty for false accusations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 602, §2 (NEW). 1975, c. 621, §3 (RP).



3 §385. Memberships on boards, authorities or commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 602, §2 (NEW). 1975, c. 621, §3 (RP).






Subchapter 3: DISCLOSURE OF SOURCES OF INCOME BY LEGISLATORS

3 §391. Statement of sources income (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §6 (NEW). 1975, c. 621, §3 (RP).



3 §392. Form; content (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §6 (NEW). 1975, c. 621, §3 (RP).



3 §393. Updating statement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §6 (NEW). 1975, c. 621, §3 (RP).



3 §394. False statement; failure to file (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 773, §6 (NEW). 1975, c. 621, §3 (RP).









Chapter 21: LEGISLATIVE INVESTIGATING COMMITTEES

Subchapter 1: GENERAL PROVISIONS

3 §401. Short title

This Act may be called "Rules for Legislative Investigations." [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §402. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 593, §3 (NEW).]

1. Chairman. The "chairman" is the presiding officer of the investigating committee. He may be the permanent chairman or another member designated as temporary chairman in the absence of the chairman.

[ 1975, c. 593, §3 (NEW) .]

2. Executive session. An "executive session" is a session at which only members of the investigating committee, staff of the committee, counsel to the committee, the witness and his counsel shall be present.

[ 1975, c. 593, §3 (NEW) .]

3. Interested party. An "interested party" is any person who learns that he has been specifically identified in testimony taken before an investigating committee and who reasonably believes that he has been adversely affected by such testimony.

[ 1975, c. 593, §3 (NEW) .]

4. Investigating committee. An "investigating committee" is any committee of the Legislature which has been granted by the Legislature the power to administer oaths, issue subpoenas and take depositions, as authorized by section 165, subsection 7. "Investigating committee" shall include the Legislative Council when it exercises the authority granted under section 162, subsection 4, but shall not include the Commission on Governmental Ethics and Election Practices when it exercises the authority granted under Title 1, chapter 25.

[ 1977, c. 78, §2 (AMD) .]

5. Investigating committee action. An "investigating committee action" is any decision arrived at formally by an investigating committee.

[ 1975, c. 593, §3 (NEW) .]

6. Members. The "members" of an investigating committee are the legislators appointed by the Legislature to serve on the committee.

[ 1975, c. 593, §3 (NEW) .]

7. Quorum. A "quorum" is a majority of the members of a legislative investigating committee.

[ 1975, c. 593, §3 (NEW) .]

8. Testimony. "Testimony" is any form of evidence received by an investigating committee.

[ 1975, c. 593, §3 (NEW) .]

9. Witness. A "witness" is any person who testifies before an investigating committee or who gives a deposition. "Witness" shall include an interested party who requests permission to testify.

[ 1975, c. 593, §3 (NEW) .]

SECTION HISTORY

1975, c. 593, §3 (NEW). 1977, c. 78, §2 (AMD).






Subchapter 2: LEGISLATIVE INVESTIGATING COMMITTEES

3 §411. Creation

Whenever the Legislature delegates to a committee the power to administer oaths, issue subpoenas and take depositions in connection with any study or investigation, such committee shall automatically become an investigating committee for the purpose of such study or investigation and shall be subject to the provisions of this chapter, whether or not such power is utilized by the committee in the course of such study or investigation. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §412. Scope of study or investigation

The authorization creating an investigating committee shall clearly state, and thereby limit, the subject matter and scope of the study or investigation. No investigating committee shall exceed the limits set forth in such authorization. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §413. Number of members

No investigating committee shall consist of fewer than 3 members. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §414. Oversight of expenditures

The Legislative Council shall provide oversight of expenditures for legislative investigating committees in the same manner as it provides oversight of joint select committees pursuant to chapter 7. [1985, c. 377, §2 (NEW).]

SECTION HISTORY

1985, c. 377, §2 (NEW).






Subchapter 3: RULES OF PROCEDURE FOR LEGISLATIVE INVESTIGATING COMMITTEES

3 §421. Investigating committee action

Any investigating committee action shall require the affirmative votes of a majority of the committee members. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §422. Order of procedure

The decision as to the order of procedure in making a study or an investigation shall be an investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §423. Issuance of a subpoena

The decision to issue a subpoena shall be an investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §424. Notice to witnesses

A reasonable time before they are to testify, all prospective witnesses shall be notified of the subject matter of the investigation and shall be provided with a copy of this chapter. When a subpoena is served, the information required by this section shall be presented at the time of service. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §425. Notice to members

Notice of the date and time of any meeting of the committee and of any hearing to be held by the committee shall be given to all members of the investigating committee at least 3 days in advance. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §426. Oaths

All testimony of subpoenaed witnesses shall be under oath. A voluntary witness may be required to testify under oath by legislative committee action. Oaths shall be administered by the chairman. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §427. Testimony

Taking of testimony must be by the investigating committee's counsel, or other staff personnel or the members of the committee. A quorum must be present. Unless otherwise decided by investigating committee action, all testimony must be taken in open session. However, if any witness so requests, that witness's testimony must be taken in executive session, unless otherwise decided by investigating committee action. [RR 2009, c. 2, §1 (COR).]

SECTION HISTORY

1975, c. 593, §3 (NEW). RR 2009, c. 2, §1 (COR).



3 §428. Records

A complete record shall be kept of all investigating committee action, including a transcript of all testimony taken. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §429. Release of testimony

1. Release. The decision to release testimony and the decision as to the form and manner in which testimony shall be released shall be investigating committee action. However, no testimony shall be released without first affording the witness who gave such testimony, or his counsel, an opportunity to object to the proposed release.

A. The witness or his counsel may, by such objection, require that testimony given in open session, if it is released at all, be released in the form of a full, consecutive transcript. [1975, c. 593, §3 (NEW).]

B. The witness or his counsel may, by such objection, require that testimony given in executive session not be released in any form or manner whatsoever. [1975, c. 593, §3 (NEW).]

[ 1975, c. 593, §3 (NEW) .]

2. Transcript. The witness or his counsel, upon payment of the cost of preparation, shall be given a transcript of any testimony taken. However, the witness or his counsel shall not be entitled to obtain a transcript of the executive session testimony of other witnesses. The release of a transcript under this subsection is not the release of testimony within the meaning of subsection 1.

[ 1975, c. 593, §3 (NEW) .]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §430. Request for court to compel obedience

The decision to apply to the Superior Court to compel obedience to a subpoena issued by the committee shall be by investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).






Subchapter 4: RULES GOVERNING WITNESSES

3 §451. Counsel

The witness may have counsel present to advise him at all times. The witness or his counsel may, during the time the witness is giving testimony, object to any investigating committee action detrimental to the witness' interests and is entitled to have a ruling by the chairman on any such objection. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §452. Questioning of adverse witnesses

The witness or his counsel may question adverse witnesses whose testimony is being taken in open session. However, the chairman of the investigating committee may reasonably limit the right to so question. The chairman's ruling is final, unless otherwise decided by investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §453. Pertinency of requested testimony

The witness or his counsel may challenge any request for his testimony as not pertinent to the subject matter and scope of the investigation, in which case the relation believed to exist between the request and the subject matter and scope of the investigation shall be explained. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §454. Who can compel testimony

The committee chairman may direct compliance with any request for testimony to which objection has been made. However, the chairman's direction may be overruled by investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §455. Television, films, radio

Any decision to televise, film or broadcast testimony shall be investigating committee action. If the witness or his counsel objects to a decision to televise, film or broadcast his testimony, his testimony shall not be televised, filmed or broadcast. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §456. Statements and form of answers

The witness or his counsel may insert in the record sworn, written statements of reasonable length relevant to the subject matter and scope of the investigation. In giving testimony, the witness may explain his answers briefly. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §457. Privileges

The witness shall be given the benefit of any privilege which he could have claimed in court as a party to a civil action, provided that the committee chairman may direct compliance with any request for testimony to which claim of privilege has been made. However, the chairman's direction may be overruled by investigating committee action. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §458. Rights of interested parties

Any interested party may request an opportunity to appear before the investigating committee. The decision on this request shall be investigating committee action. If such request is granted, the interested party shall appear before the committee as a witness. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).






Subchapter 5: SANCTIONS FOR ENFORCEMENT OF RULES

3 §471. Legislative responsibility

The Legislature has primary responsibility for insuring adherence to these rules. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §472. Erroneously compelled testimony

Testimony compelled to be given over a proper claim of privilege, or testimony released in violation of section 429, or any evidence obtained as a result of such improper procedure is not admissible in any subsequent criminal proceeding. [1975, c. 593, §3 (NEW).]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §473. Contempt

No witness shall be punished for contempt of an investigating committee unless the court finds: [1975, c. 593, §3 (NEW).]

1. Conduct. That the conduct of the witness amounted to contempt;

[ 1975, c. 593, §3 (NEW) .]

2. Certain requirements. That the requirements of sections 424, 430, 453 and 454 have been complied with; and

[ 1975, c. 593, §3 (NEW) .]

3. Citations. That in the case of:

A. A citation for failure to comply with a subpoena, the requirements of section 423 have been complied with; [1975, c. 593, §3 (NEW).]

B. A citation for failure to testify in response to a request for his testimony challenged as not pertinent to the subject matter and scope of the investigation, the requirements of sections 412 and 453 have been complied with and the request was pertinent as explained; [1975, c. 593, §3 (NEW).]

C. A citation for failure to testify in response to a request for his testimony on grounds of privilege, the requirements of section 457 have been complied with. [1975, c. 593, §3 (NEW).]

[ 1975, c. 593, §3 (NEW) .]

SECTION HISTORY

1975, c. 593, §3 (NEW).



3 §474. Saving clause

A decision by a witness to make use of any protection or remedy afforded by any provision of these rules does not constitute a waiver by the witness of the right to make use of any other protection or remedy. [2013, c. 424, Pt. A, §1 (AMD).]

SECTION HISTORY

1975, c. 593, §3 (NEW). 2013, c. 424, Pt. A, §1 (AMD).









Chapter 23: JUSTIFICATION OF STATE GOVERNMENT PROGRAMS

3 §501. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §502. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §503. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §504. Justification reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1979, c. 654, §1 (AMD). 1985, c. 737, §B3 (AMD). 1989, c. 483, §A3 (RP).



3 §505. Analysis and recommendations by the Joint Standing Committee on Performance Audit (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1977, c. 683, §1 (RPR). 1979, c. 338, §1 (AMD). 1979, c. 654, §2 (AMD). 1979, c. 663, §4 (AMD). 1985, c. 501, §B13 (AMD). 1987, c. 7, §1 (AMD). 1987, c. 395, §A1 (AMD). 1989, c. 483, §A3 (RP).



3 §506. Termination of independent agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §507. Justification and termination dates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1977, c. 683, §2 (RPR). 1979, c. 338, §2 (AMD). 1979, c. 654, §3 (AMD). 1979, c. 731, §19 (AMD). 1979, c. 732, §§4,31 (AMD). 1981, c. 168, §2 (AMD). 1981, c. 470, §A3 (AMD). 1981, c. 493, §2 (AMD). 1981, c. 698, §3 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 579, §2 (AMD). 1983, c. 819, §§A1-A4 (AMD). 1985, c. 309, §1 (AMD). 1985, c. 481, §A2 (AMD). 1985, c. 695, §3 (AMD). 1985, c. 763, §§A2-7 (AMD). 1985, c. 764, §1 (AMD). 1985, c. 779, §5 (AMD). 1985, c. 785, §A3 (AMD). 1985, c. 785, §§B5,6 (AMD). 1987, c. 395, §§A2-A8 (AMD). 1987, c. 440, §1 (AMD). 1987, c. 658, §§1,2 (AMD). 1987, c. 735, §§1,2 (AMD). 1987, c. 769, §§A3,A4 (AMD). 1987, c. 840, §1 (AMD). 1987, c. 887, §1 (AMD). 1989, c. 49, §1 (AMD). 1989, c. 443, §§3,4 (AMD). 1989, c. 483, §A3 (RP). 1989, c. 585, §A3 (AMD). 1989, c. 588, §A1 (AMD). 1989, c. 857, §§1-5 (AMD).



3 §507-A. Special sunset reviews (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 338, §3 (NEW). 1983, c. 819, §A5 (AMD). 1989, c. 483, §A3 (RP).



3 §507-B. Continuation of reviewed agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A1 (NEW). 1981, c. 456, §A2 (AMD). 1981, c. 703, §A1 (AMD). 1983, c. 176, §A1 (AMD). 1983, c. 819, §A6 (AMD). 1985, c. 309, §2 (AMD). 1985, c. 441, §1 (AMD). 1985, c. 481, §A3 (AMD). 1985, c. 737, §§A9-11 (AMD). 1985, c. 763, §A8 (AMD). 1987, c. 68, §1 (AMD). 1987, c. 395, §A9 (AMD). 1987, c. 534, §§A2,A3,A19 (AMD). 1987, c. 735, §3 (AMD). 1987, c. 769, §§A5,A6 (AMD). 1989, c. 49, §2 (AMD). 1989, c. 483, §A3 (RP). 1989, c. 502, §§A6,A7 (AMD). 1989, c. 857, §§6-8 (AMD).



3 §508. Future or reorganized departments and independent agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §509. Legislative Council (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §510. Legal claims (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).



3 §511. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 554, §1 (NEW). 1989, c. 483, §A3 (RP).






Chapter 24: LEGISLATIVE FINANCIAL OVERSIGHT

3 §521. Committee

The joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs is authorized to provide oversight of financial matters, excluding those items over which the Legislative Council has statutory authority. [1981, c. 702, Pt. S, (NEW).]

SECTION HISTORY

1981, c. 702, §S (NEW).



3 §522. Purpose and powers

The joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs shall oversee the transfer of funds in accordance with Title 5, section 1585, the transfer of funds in accordance with any other provision of law, block grant changes in accordance with Title 5, section 1670 and any other related fiscal matters. The committee shall also review all other financial orders that have been submitted to the Office of Fiscal and Program Review since the last meeting. The committee may meet monthly or as often as is determined necessary by the chairs. [1997, c. 24, Pt. DD, §1 (AMD).]

SECTION HISTORY

1981, c. 702, §S (NEW). 1993, c. 421, §1 (AMD). 1997, c. 24, §DD1 (AMD).



3 §522-A. Inland Fisheries and Wildlife Budget Review

The joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife shall review the budget of the Department of Inland Fisheries and Wildlife and submit its recommendations in a written report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs no later than 60 days after reference of the current services budget legislation and any supplemental budget legislation to the joint standing committee having jurisdiction over appropriations and financial affairs of the Legislature. [1989, c. 439, §§1,8 (NEW).]

SECTION HISTORY

1989, c. 439, §§1,8 (NEW).



3 §522-B. Workers' Compensation Board budget review

The joint standing committee of the Legislature having jurisdiction over labor matters shall review the budget of the Workers' Compensation Board and submit its recommendations in a written report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs not later than 60 days after reference of the current services budget legislation and any supplemental budget legislation to the joint standing committee having jurisdiction over appropriations and financial affairs. [1991, c. 885, Pt. D, §2 (AMD).]

SECTION HISTORY

1991, c. 528, §AA1 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §AA1 (NEW). 1991, c. 885, §D2 (AMD).



3 §522-C. Meetings of the joint standing committee of the Legislature having jurisdiction over transportation matters

The joint standing committee of the Legislature having jurisdiction over transportation matters shall oversee the transfer of funds in accordance with Title 23, section 1652. The committee may meet monthly or as often as is determined necessary by the chairs. [2011, c. 392, Pt. L, §1 (NEW).]

SECTION HISTORY

2011, c. 392, Pt. L, §1 (NEW).



3 §523. Reports of agencies to the Legislature

No later than 6 months prior to the date that bonds approved by the electorate become deauthorized pursuant to the Constitution of Maine, Article IX, Section 14, the department or agency of State Government which has use of the bond proceeds shall report out, to the joint standing committee of the Legislature having jurisdiction over the subject matter of the bonds, a resolve to approve the issue of the authorized but unissued bonds. In addition, this agency or department shall provide the following information: [1983, c. 737, §§ 1, 2 (NEW).]

1. Total bond issue authorized. The total amount of bonds and the date the bonds were approved by the electorate;

[ 1983, c. 737, §§ 1, 2 (NEW) .]

2. Total bonds issued. The total amount of bonds issued, if any, as of the reporting date;

[ 1983, c. 737, §§ 1, 2 (NEW) .]

3. Use of bond proceeds. The use of the proceeds of the issued bonds, if any;

[ 1983, c. 737, §§ 1, 2 (NEW) .]

4. Planned use of unissued bonds. The planned use, amount and expected date of issue of the authorized but unissued bonds;

[ 1983, c. 737, §§ 1, 2 (NEW) .]

5. Effect of deauthorization. The effects of deauthorization of the unissued bonds; and

[ 1983, c. 737, §§ 1, 2 (NEW) .]

6. Any other significant information. Any other information deemed significant by the reporting agency or department for the decision of the Legislature.

[ 1983, c. 737, §§ 1, 2 (NEW) .]

SECTION HISTORY

1983, c. 737, §§1,2 (NEW).



3 §524. Report of the committee to the Legislature

The joint standing committee of the Legislature having jurisdiction over the subject matter of the bonds shall study the report required in section 523. This committee shall recommend that the Legislature approve the issue of all or any portion of or disapprove the issue of the authorized but unissued bonds. [1983, c. 737, §§ 1, 2 (NEW).]

SECTION HISTORY

1983, c. 737, §§1,2 (NEW).






Chapter 25: STATE DEBT

3 §551. Analysis of proposed bond issues

The Commissioner of Administrative and Financial Services, together with the Treasurer of State, shall advise the Legislature and the Governor in a timely manner and in written form as to the effect on the State's bonded debt of any bond issue or issues proposed. Specifically, the analysis provided must indicate the relationship of the issue or issues proposed to the limit on the aggregate level of outstanding state debt established by this chapter and to the future debt service requirements on the State. The analysis must be comprehensive in nature and include consideration of the outstanding debt, bonds authorized but unissued, and proposed issues enacted by the Legislature and awaiting ratification or rejection by the electors. [1991, c. 780, Pt. Y, §6 (AMD).]

SECTION HISTORY

1977, c. 367, (NEW). 1977, c. 564, §§11-B (AMD). 1985, c. 785, §A4 (AMD). 1991, c. 780, §Y6 (AMD).



3 §552. Bond issues to include statement of estimated total debt service

Whenever a bond issue is passed by the Legislature and presented to the voters for ratification, the question presented to the voters shall be accompanied on the ballot by a statement prepared by the Treasurer of State estimating the total debt service, including interest, over the full life of each bond issue to be voted upon. The validity of the bonds and of the voters' ratification thereof shall not be affected by any errors in such estimate and, if the actual amount of the total debt service for such bond issue varies from such estimate, the ratification by the electors shall nevertheless be conclusive and the validity of the bond issue shall not be affected by reason of such variance. [1981, c. 629, (RPR).]

SECTION HISTORY

1981, c. 167, (NEW). 1981, c. 533, (AMD). 1981, c. 629, (RPR).



3 §553. Lapse of unused General Fund bond issues

All General Fund bond issues passed by the Legislature for presentation to the voters shall contain language which stipulates that bond proceeds which have not been expended 10 years after the date of the sale of the bonds shall lapse to General Fund debt service. [1983, c. 176, Pt. A, §2 (NEW).]

SECTION HISTORY

1983, c. 176, §A2 (NEW).






Chapter 27: APPROVAL OF AMENDMENTS TO THE MAINE INDIAN CLAIMS SETTLEMENT ACT

3 §601. Approval of legislation

When approval of legislation by an Indian tribe or Indian nation is required by the United States Code, Title 25, Section 1725(e), or other act of Congress, certification of that approval shall be made to the Secretary of State by the officer of the affected Indian tribe or Indian nation designated in section 602 or 603. The certification shall state the date and manner of approval of the legislation and shall be prima facie evidence of approval. The Secretary of State shall forthwith transmit certified copies of the certification of approval to the Secretary of the Senate and the Clerk of the House of Representatives. [1989, c. 148, §§1,4 (AMD).]

SECTION HISTORY

1983, c. 497, §1 (NEW). 1989, c. 148, §§1,4 (AMD).



3 §602. Designation of officer

The governor and council of the Penobscot Nation, the Joint Tribal Council of the Passamaquoddy Tribe and the council of the Houlton Band of Maliseet Indians shall each designate, by name and title, the officer authorized to execute the certificate of approval of legislation required by section 601. The designation shall be in writing and filed with the Secretary of State no later than the first Wednesday in January in the First Regular Session of the Legislature, except that the designation for the Houlton Band of Maliseet Indians must be filed with the Secretary of State no later than 45 days after adjournment of the Second Regular Session of the 112th Legislature. The Secretary of State shall forthwith transmit certified copies of each designation to the Secretary of the Senate and the Clerk of the House of Representatives. The designation shall remain in effect until the governor and council of the Penobscot Nation, the Joint Tribal Council of the Passamaquoddy Tribe or the council of the Houlton Band of Maliseet Indians make a new designation. [1985, c. 672, §1, 4 (AMD).]

SECTION HISTORY

1983, c. 497, §1 (NEW). 1985, c. 672, §§1,4 (AMD).



3 §603. Designation of officer; Aroostook Band of Micmacs

The council of the Aroostook Band of Micmacs shall designate, by name and title, the officer authorized to execute the certificate of approval of legislation required by section 601. The designation shall be in writing and filed with the Secretary of State no later than the first Wednesday in January in the First Regular Session of the Legislature. The Secretary of State shall forthwith transmit certified copies of the designation to the Secretary of the Senate and the Clerk of the House of Representatives. The designation shall remain in effect until the council of the Aroostook Band of Micmacs makes a new designation. [1989, c. 148, §2,4 (NEW).]

SECTION HISTORY

1989, c. 148, §§2,4 (NEW).






Chapter 29: LEGISLATIVE RETIREMENT

Subchapter 1: GENERAL PROVISIONS

3 §701. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 507, §1 (NEW).]

1. Accumulated contributions. "Accumulated contributions" means the sum of all the amounts credited to a member's individual account, together with regular interest on the account.

[ 1985, c. 507, §1 (NEW) .]

2. Actuarial equivalent. "Actuarial equivalent" means a benefit which is of equal value when computed at regular interest, based on the mortality and service tables adopted by the board of trustees.

[ 1985, c. 507, §1 (NEW) .]

3. Average final compensation. "Average final compensation" means the average annual rate of earnable compensation of a member during the 3 years of creditable service, not necessarily consecutive, in which the average annual rate of earnable compensation is highest or during the member's entire period of creditable service if the period is less than 3 years.

[ 1991, c. 580, §1 (AMD) .]

4. Beneficiary. "Beneficiary" means any person who receives or is designated to receive a benefit provided by this chapter.

[ 1985, c. 507, §1 (NEW) .]

5. Board of trustees. "Board of trustees" means the board provided for in section 731.

[ 1985, c. 507, §1 (NEW) .]

6. Child or children.

[ 1989, c. 133, §1 (RP) .]

7. Consumer Price Index.

[ 1989, c. 133, §1 (RP) .]

8. Creditable service. "Creditable service" means service rendered while a member of the former Maine Legislative Retirement System, the Legislative Retirement Program, the former Maine State Retirement System or the State and Teacher Retirement Program for which credit is allowed under section 802.

[ 2007, c. 491, §3 (AMD) .]

9. Earnable compensation. "Earnable compensation" means the actual compensation of a Legislator. Any money paid by the State under an annuity contract for the future benefit of a Legislator shall be considered part of the Legislator's earnable compensation. The earnable compensation of a member retired with a disability retirement allowance under section 853 shall be assumed, for the purposes of determining benefits under this chapter, to be continued after his date of termination of service at the same rate as received immediately prior to that time, subject to the same percentage adjustments, if any, that may apply to the amount of retirement allowance of the beneficiary under section 858.

[ 1985, c. 507, §1 (NEW) .]

10. Father.

[ 1989, c. 133, §1 (RP) .]

10-A. Internal Revenue Code. "Internal Revenue Code" or "Code" means the United States Internal Revenue Code of 1986, as amended.

[ 2009, c. 474, §1 (NEW) .]

11. Legislator. "Legislator" means a member of the Legislature who is actively serving as of December 3, 1986, or who is elected subsequent to December 2, 1986.

[ 1985, c. 507, §1 (NEW) .]

12. Member. "Member" means a Legislator who is included in the membership of the Legislative Retirement Program, as provided in section 801.

[ 2007, c. 491, §4 (AMD) .]

13. Mother.

[ 1989, c. 133, §1 (RP) .]

14. Parent.

[ 1989, c. 133, §1 (RP) .]

15. Regular interest. "Regular interest" means interest at the rate which the Board of Trustees of the Maine Public Employees Retirement System sets from time to time, in accordance with Title 5, section 17156.

[ 1989, c. 133, §2 (AMD); 2007, c. 58, §3 (REV) .]

16. Retirement. "Retirement" means the termination of membership service with a retirement allowance granted under this chapter.

[ 1985, c. 507, §1 (NEW) .]

17. Spouse.

[ 1989, c. 133, §3 (RP) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §§1-3 (AMD). 1991, c. 580, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§3, 4 (AMD). 2009, c. 474, §1 (AMD).



3 §702. Name, establishment and purpose

There is established the Legislative Retirement Program as a governmental qualified defined benefit plan pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code and such other provisions of the Internal Revenue Code and United States Treasury regulations and other guidance as are applicable, which has the powers and privileges of a corporation. [2009, c. 474, §2 (AMD).]

The purpose of the Legislative Retirement Program is to provide retirement allowances and other benefits under this chapter for Legislators. [2007, c. 491, §5 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 491, §5 (AMD). 2009, c. 474, §2 (AMD).



3 §703. Legal process and assignment

The right of a person to a retirement allowance, the retirement allowance itself, the refund of a person's accumulated contributions, any death benefit, any other right accrued or accruing to a person under this chapter and the money in the various funds created by this chapter are not subject to execution, garnishment, attachment or any other process and are unassignable except that: [1991, c. 746, §10 (AFF); 1991, c. 746, §1 (RPR).]

1. Retirement allowance available for child support. A member's retirement allowance is available to satisfy a child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 1991, c. 746, §1 (NEW); 1991, c. 746, §10 (AFF) .]

2. Accumulated contributions available for child support. A member's accumulated contributions that are refundable under sections 805-A and 805-B are available to satisfy a child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 2011, c. 606, §2 (AMD) .]

3. Qualified domestic relations order. The rights and benefits of a member or retiree under this chapter are subject to the rights of or assignment to an alternate payee, as defined in Title 5, section 17001, subsection 3-B, under a qualified domestic relations order in accordance with Title 5, section 17059; and

[ 2011, c. 606, §3 (AMD) .]

4. Forfeiture and restitution. The rights and benefits of a member or retiree under this chapter are subject to forfeiture or assignment to the member's spouse, dependent or former spouse in accordance with the provisions of Title 5, section 17062.

[ 2011, c. 606, §4 (NEW) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1991, c. 746, §10 (AFF). 1991, c. 746, §1 (RPR). 2007, c. 137, §1 (AMD). 2011, c. 606, §§2-4 (AMD).



3 §704. Beneficiaries under disability

Any beneficiary who is entitled to make an election of benefits under subchapter V, but is not lawfully qualified to make that election, shall have that election made in his behalf by the person authorized to do so by Title 18-A, Article V. [1985, c. 507, §1 (NEW).]

SECTION HISTORY

1985, c. 507, §1 (NEW).



3 §705. Internal Revenue Code compliance

The Legislative Retirement Program established in this chapter is subject to the following requirements. [2009, c. 474, §3 (NEW).]

1. Vesting. In compliance with the Code, Section 401(a)(7), a member is 100% vested in the member's contribution account at all times.

[ 2009, c. 474, §3 (NEW) .]

2. Use of forfeitures of benefits. In compliance with the Code, Section 401(a)(8), any forfeitures of benefits by members or former members may not be used to pay benefit increases, but must be used to reduce unfunded liabilities.

[ 2009, c. 474, §3 (NEW) .]

3. Benefits. In compliance with the Code, Section 401(a)(9), benefits must be paid in accordance with a good faith interpretation of the requirements of the Code, Section 401(a)(9) and the regulations in effect under that section as applicable to a governmental plan within the meaning of the Code, Section 414(d).

[ 2009, c. 474, §3 (NEW) .]

4. Application of annual compensation limits. In compliance with the Code, Section 401(a)(17), applicable annual compensation limits must be applied for purposes of determining benefits or contributions due to the Maine Public Employees Retirement System.

[ 2009, c. 474, §3 (NEW) .]

5. Rollovers. In compliance with the Code, Section 401(a)(31), a member may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the member in a direct rollover.

[ 2009, c. 474, §3 (NEW) .]

6. Qualified military service. Effective December 12, 1994, contributions, benefits and service credit with respect to qualified military service are governed by the Code, Section 414(u) and the federal Uniformed Services Employment and Reemployment Rights Act of 1994 and, effective January 1, 2007, the Code, Section 401(a)(37).

[ 2009, c. 474, §3 (NEW) .]

7. Additional requirements. In compliance with the Code, Section 415, the member contributions paid to and retirement benefits paid from the Legislative Retirement Program must be limited to the extent necessary to conform to the requirements of the Code, Section 415 for a qualified pension plan.

[ 2009, c. 474, §3 (NEW) .]

8. Compliance with Section 503(b). Effective July 1, 1989, the board of trustees may not engage in a transaction prohibited by the Code, Section 503(b).

[ 2009, c. 474, §3 (NEW) .]

9. Rules. The board of trustees shall adopt rules necessary to maintain the qualified pension plan tax status of the Legislative Retirement Program under the Internal Revenue Code as required for governmental defined benefit plans defined in the Code, Section 414(d). Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 474, §3 (NEW) .]

SECTION HISTORY

2009, c. 474, §3 (NEW).






Subchapter 2: ADMINISTRATION

3 §731. Board of trustees

The Board of Trustees of the Legislative Retirement Program consists of those persons who are members of the Board of Trustees of the Maine Public Employees Retirement System. The Board of Trustees of the Legislative Retirement Program is responsible for the proper operation and implementation of the Legislative Retirement Program under this chapter. [2007, c. 491, §6 (AMD).]

1. Duties. The board of trustees has the same duties with respect to the Legislative Retirement Program as with other programs of the Maine Public Employees Retirement System, including, but not limited to, those powers and duties enumerated in Title 5, chapter 421, subchapters 3, 4 and 5.

[ 2007, c. 491, §7 (AMD) .]

2. Administration of Legislative Retirement Program. The board of trustees shall administer the Legislative Retirement Program and may adopt and publish, in accordance with Title 5, chapter 375, subchapter 2, any rules necessary and proper to give effect to the intent, purposes and provisions of this chapter.

[ 2007, c. 491, §8 (AMD) .]

3. Expenses. The trustees are entitled to compensation as provided in Title 5, chapter 379 from the funds of the Maine Public Employees Retirement System.

[ 2007, c. 491, §9 (AMD) .]

4. Oath. Each trustee shall, within 30 days after that trustee's appointment, take an oath of office to faithfully discharge the duties of a trustee, in the form prescribed by the Constitution of Maine. This oath must be subscribed to by the trustee making it, certified by the officer before whom it is taken and immediately filed in the office of the Secretary of State.

[ 2001, c. 181, §1 (AMD) .]

5. Quorum. Each voting trustee is entitled to one vote on the board of trustees. Five trustees constitute a quorum for the transaction of any business. Five votes are necessary for any resolution or action by the board of trustees at any meeting of the board.

[ 1999, c. 790, Pt. D, §1 (AMD) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §4 (AMD). RR 1997, c. 2, §5 (COR). 1999, c. 790, §D1 (AMD). 2001, c. 181, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§6-9 (AMD).



3 §732. Executive director

The Executive Director of the Maine Public Employees Retirement System is the Executive Director of the Legislative Retirement Program. The executive director has the same powers and duties with respect to the Legislative Retirement Program as with other programs of the Maine Public Employees Retirement System, except as provided in this chapter. [2007, c. 491, §10 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §10 (AMD).



3 §733. Actuary

The actuary of the other programs of the Maine Public Employees Retirement System is the Actuary of the Legislative Retirement Program. [2007, c. 491, §11 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §11 (AMD).



3 §734. Medical board

A medical board of the other programs of the Maine Public Employees Retirement System established in Title 5, section 17106, subsection 1 is the medical board of the Legislative Retirement Program. The medical board shall arrange for and pass upon all medical examinations required under this chapter with respect to disability retirements and shall report in writing to the executive director its conclusions and recommendations upon all the matters referred to it. The board of trustees may designate other physicians to provide medical consultation on legislative disability cases. [2007, c. 491, §12 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1995, c. 643, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §12 (AMD).



3 §735. Administrative procedures

Appeal from the executive director's decision is the same as provided for other programs of the Maine Public Employees Retirement System in Title 5, section 17451. [2007, c. 491, §13 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §5 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §13 (AMD).



3 §736. Legal adviser

The Attorney General or an assistant designated by the Attorney General is the legal adviser of the Board of Trustees of the Legislative Retirement Program. [2007, c. 491, §14 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 491, §14 (AMD).






Subchapter 3: FINANCING

3 §751. Control of funds

The board of trustees is the trustee of the funds created by this chapter and shall administer those funds in the same manner as is provided for the administration of other program funds of the Maine Public Employees Retirement System in accordance with Title 5, chapter 421, subchapters 3 and 4. The board of trustees may establish separate funds or accounts within a fund, as necessary. [2007, c. 491, §15 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1987, c. 402, §A7 (AMD). 1989, c. 133, §6 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §15 (AMD).



3 §752. Custodian of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 249, §1 (RP).



3 §753. Expenses

All administrative operating expenses of the Legislative Retirement Program must be charged to the assets of the Legislative Retirement Program. [2009, c. 415, Pt. A, §1 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 240, Pt. U, §1 (RPR). 2009, c. 415, Pt. A, §1 (AMD).



3 §754. Investments

The board of trustees may combine funds from the Legislative Retirement Program and the assets of other programs of the Maine Public Employees Retirement System for investment purposes. The assets and funds of other programs of the Maine Public Employees Retirement System and the assets and funds of the Legislative Retirement Program may not be combined for benefit payment purposes or for administrative expenses. [2007, c. 491, §16 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §16 (AMD).



3 §755. Legislative findings and intent

1. Findings. The Legislature finds that the State owes a great debt to its retired Legislators for their years of faithful and productive service. Part of that debt is repaid by the benefits provided to Legislators through the Legislative Retirement Program.

[ 2007, c. 491, §17 (AMD) .]

2. Intent. It is the intent of the Legislature that there be appropriated and transferred annually to the Legislative Retirement Program the funds necessary to meet the program's long-term and short-term financial obligations based on the actuarial assumptions established by the board of trustees upon the advice of the actuary. The goal of the actuarial assumptions is to achieve a fully funded program. The program's unfunded liability must be funded by annual appropriations over the funding period of the program.

[ 2007, c. 491, §17 (AMD) .]

3. Implementation. It is the responsibility of the board of trustees to calculate the funds necessary to maintain the program on an actuarially sound basis, including the unfunded liability arising from payment of benefits for which contributions were not received and to transmit those calculations to the State Budget Officer as required by Title 5, sections 1661 to 1667. It is the responsibility of the Legislature to appropriate and transfer those funds annually.

[ 2007, c. 491, §17 (AMD) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 491, §17 (AMD).






Subchapter 4: MEMBERSHIP AND CONTRIBUTION

3 §801. Membership

1. Membership mandatory. Every Legislator serving in the Legislature on or after December 3, 1986 is a member of the Legislative Retirement Program, except that any Legislator who was a member of the Maine State Retirement System on December 2, 1986 may choose to be a member of the State Employee and Teacher Retirement Program instead of becoming a member of the Legislative Retirement Program, and any Legislator who is a public school teacher or an employee of the Maine Community College System on leave of absence for the purpose of serving in the Legislature continues to be a member of the State Employee and Teacher Retirement Program and to have contributions deducted from the member's legislative earnable compensation as provided by Title 5, section 17701. A Legislator who terminates employment from a position requiring membership in the State Employee and Teacher Retirement Program no longer contributes to the State Employee and Teacher Retirement Program and, if qualified, is eligible to become a benefit recipient under Title 5, section 17804. Upon such termination, the Legislator becomes a member of the Legislative Retirement Program. Except as provided in section 802, subsection 4, paragraph A, creditable service granted under the State Employee and Teacher Retirement Program may not be transferred to the Legislative Retirement Program. A member ceases to be a member when the member withdraws the member's contributions, becomes a beneficiary as a result of the member's own retirement or dies.

[ 2007, c. 491, §18 (AMD) .]

1-A. Waiver provision. Any Legislator may petition the presiding officer for a waiver from the membership provisions of subsection 1 if it can be demonstrated that membership in the Legislative Retirement Program will create or exacerbate a Legislator's federal income tax liability due to the ownership of another retirement plan. The Office of the Executive Director of the Legislative Council shall provide assistance as requested by the Legislator or presiding officer. The presiding officer shall respond to the Legislator's petition within 30 days and shall provide copies of the decision to the Executive Director of the Legislative Council and the Executive Director of the Maine Public Employees Retirement System. A granted waiver of membership constitutes a one-time irrevocable election with respect to all subsequent employment with the same employer when membership in the Legislative Retirement Program is not mandatory.

[ 2009, c. 474, §4 (AMD) .]

2. Reports from Executive Director of the Legislative Council. The Executive Director of the Legislative Council shall submit to the board of trustees a statement showing the name, title, compensation, sex, date of birth and length of service of each member and any other information as the board of trustees may require at such times as the board of trustees may require.

[ 2007, c. 491, §18 (AMD) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1985, c. 737, §B4 (AMD). 1989, c. 133, §7 (AMD). 1989, c. 501, §O8 (AMD). 2001, c. 657, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 516, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 249, §2 (AMD). 2007, c. 491, §18 (AMD). 2009, c. 474, §4 (AMD).



3 §802. Creditable service

Creditable service for the purpose of determining benefits under this chapter shall be allowed as follows. [1985, c. 507, §1 (NEW).]

1. Legislative service after December 2, 1986. All legislative service of a member after December 2, 1986, for which contributions are made, shall be allowed as creditable service.

[ 1985, c. 507, §1 (NEW) .]

2. Legislative service before December 3, 1986. All service of a member as a Legislator before December 3, 1986 must be allowed as creditable service upon payment of contributions at that percentage rate required of members of the State Employee and Teacher Retirement Program during the period of time covered by the legislative service applied to the earnable compensation of the member, together with interest at a rate set by a rule of the board of trustees from the end of the calendar year in which the compensation was paid to the date payment of the contributions is made.

[ 2007, c. 491, §19 (AMD) .]

3. Disability retirement. The period following the termination of service for which a beneficiary receives disability retirement allowance payments under section 853 shall be allowed as membership service.

[ 1985, c. 507, §1 (NEW) .]

4. State Employee and Teacher Retirement Program service. Creditable service as a member of the State Employee and Teacher Retirement Program as a state employee must be allowed as creditable service of the Legislative Retirement Program as follows.

A. Any member who has not withdrawn the member's accumulated contributions with the State Employee and Teacher Retirement Program and is not a benefit recipient under Title 5, section 17804 may, upon becoming a Legislator, have the member's State Employee and Teacher Retirement Program contributions and membership service transferred to the member's account with the Legislative Retirement Program and all creditable service resulting from membership in the State Employee and Teacher Retirement Program is creditable service in the Legislative Retirement Program.

All funds in the State Employee and Teacher Retirement Program contributed by the State on account of the member's employment must be transferred to the Legislative Retirement Program and must be used to liquidate the liability incurred by reason of the member's previous employment. The State shall make contributions, from time to time, as may be necessary to provide the benefits under the Legislative Retirement Program for the member that have accrued to the member by reason of the member's previous employment and may accrue to the member by reason of membership in the State Employee and Teacher Retirement Program. [2007, c. 491, §20 (AMD).]

B. Any member who has withdrawn that member's accumulated contributions from the State Employee and Teacher Retirement Program may, subsequent to becoming a Legislator and prior to the date any retirement allowance becomes effective for the member, deposit in the fund by a single payment or by an increased rate of contribution an amount equal to the accumulated contributions withdrawn by the member, together with interest at a rate set by a rule of the board of trustees from the date of withdrawal to the date of repayment. If repayment is made in installments, interest continues to accrue on the outstanding balance. The member is entitled to all creditable service that the member acquired during the member's previous membership. In the event any retirement allowance becomes effective before repayment is completed, the member is entitled to credit for that portion of the total of the previous creditable service which the total amount of payments actually made bears to the total amount, including interest at a rate set by a rule of the board of trustees from the date of withdrawal to the date the retirement allowance becomes effective. [2007, c. 491, §20 (AMD).]

C. A person may not receive benefits under both the Legislative Retirement Program and the State Employee and Teacher Retirement Program based upon the same period of service. [2007, c. 491, §20 (AMD).]

[ 2007, c. 491, §20 (AMD) .]

5. Amount of service per year. The board shall establish by rule the amount of creditable service to be granted for service rendered during a year, but in no case shall it allow more than one year of service for all service in one calendar year.

[ 1985, c. 507, §1 (NEW) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 249, §3 (AMD). 2007, c. 491, §§19, 20 (AMD).



3 §803. State contribution

1. Payment. For each member, the State shall pay annually into the fund an amount known as the employer contribution.

[ 1985, c. 507, §1 (NEW) .]

2. Employer contribution. Employer contribution must be fixed on the basis of the assets and liabilities of the Legislative Retirement Program as shown by actuarial valuation and is expressed as a percentage of the annual earnable compensation of each member.

A. The employer contribution rate represents the percentage of the member's compensation payable during periods of membership required to provide the difference between the total liabilities for retirement allowances and the amount of the assets in the fund. [2007, c. 491, §21 (AMD).]

B. The employer contribution rate is determined on actuarial bases adopted by the board of trustees. The rate is determined by the board of trustees after each valuation and continues in force until a new valuation is made. [2007, c. 491, §21 (AMD).]

[ 2007, c. 491, §21 (AMD) .]

3. State contribution procedure. The board of trustees shall submit budget estimates to the State Budget Officer in accordance with Title 5, section 1665.

On each payroll for Legislators, the State Controller shall cause a charge to be made of an amount or amounts in payment of the state costs of all charges related to the Legislative Retirement Program and which must be credited to the appropriate accounts of the fund. Percentage rates to be predetermined by the actuary and approved by the board of trustees must be applied to the total gross salaries of members appearing on those payrolls and the resultant charges must be periodically credited to the retirement fund.

[ 2007, c. 491, §21 (AMD) .]

4. Minimum amount of employer contribution. The aggregate payment by the State into the fund must be at least sufficient to provide the benefits payable out of the fund and the administrative operating expenses of the Legislative Retirement Program during the current year.

[ 2007, c. 491, §21 (AMD) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 2007, c. 240, Pt. U, §2 (AMD). 2007, c. 491, §21 (AMD).



3 §804. Members' contributions

On and after July 1, 1993, each member shall contribute at a rate of 7.65% of earnable compensation. [1993, c. 410, Pt. L, §3 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1993, c. 410, §L3 (AMD).



3 §805. Return of accumulated contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 507, §1 (NEW). 1993, c. 387, §A1 (AMD). 1997, c. 651, §1 (AMD). 2007, c. 137, §2 (RP).



3 §805-A. Refund of accumulated contributions

1. Conditions for refund. If the service of any member has terminated, except by death or by retirement under this chapter, the member must be paid the amount of the member's accumulated contributions under the following conditions:

A. The member must have properly applied for a refund of accumulated contributions; [2007, c. 137, §3 (NEW).]

B. Payment must be made after termination of service and not less than 22 days nor more than 60 days after receipt of the application and receipt of the last payroll upon which the name of the member appears; [2007, c. 137, §3 (NEW).]

C. An application for refund is void if the member filing the application returns to membership in any retirement program administered by the Maine Public Employees Retirement System before issuance of the payment; and [2007, c. 491, §22 (AMD).]

D. Only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection. [2007, c. 137, §3 (NEW).]

[ 2007, c. 491, §22 (AMD) .]

SECTION HISTORY

2007, c. 58, §3 (REV). 2007, c. 137, §3 (NEW). 2007, c. 491, §22 (AMD).



3 §805-B. Inactive accounts

1. Conditions for refund. The retirement system may make an automatic refund of contributions to a member who has not properly applied for a refund as provided in section 805-A and who has terminated service, except by death or by retirement under this chapter, and who has not met the minimum creditable service requirement for eligibility to receive a service retirement benefit at the applicable age under the following conditions:

A. The member account in the retirement system has been inactive for 3 or more years; [2007, c. 137, §4 (NEW).]

B. Only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection; and [2007, c. 137, §4 (NEW).]

C. A member who receives an automatic refund under this subsection may, within 30 days of the issuance of the refund, return the full refunded amount to the retirement system. Upon receipt, the retirement system shall restore the accumulated contributions to the member's credit. [2007, c. 137, §4 (NEW).]

Pursuant to the Code, Section 401(a)(31)(B), the amount of an automatic refund under this section may not exceed $1,000.

[ 2009, c. 474, §5 (AMD) .]

SECTION HISTORY

2007, c. 137, §4 (NEW). 2009, c. 474, §5 (AMD).



3 §806. Additional member contributions by certain members

1. Application. This section applies to a Legislator who is a public school teacher or an employee of the Maine Community College System who is on a leave of absence for the purpose of serving in the Legislature on or after July 1, 2002.

[ 2001, c. 657, §2 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Additional member contributions on difference in earnable compensation. A Legislator subject to this section whose earnable compensation as a Legislator is less than the earnable compensation that would have been earned in the position from which the Legislator is on a leave of absence may make member contributions on the amount that represents the difference between the legislative earnable compensation received and the earnable compensation that would have been received in the position from which the Legislator is on a leave of absence.

[ 2001, c. 657, §2 (NEW) .]

3. Maximum total earnable compensation; total member contributions. The total earnable compensation on which a Legislator makes member contributions under this section may not be greater than the earnable compensation that the Legislator would have received had the Legislator remained in the position from which the Legislator is on a leave of absence. The Legislator's total member contributions under this section may not be greater than the member contributions that would have been paid on the earnable compensation that the Legislator would have received had the Legislator remained in that position from which the Legislator is on a leave of absence.

[ 2001, c. 657, §2 (NEW) .]

4. Method of member contribution. A Legislator may make member contributions under this section by either a single lump sum payment or by annual direct payments as provided by Title 5, section 17701, subsection 4.

[ 2001, c. 657, §2 (NEW) .]

5. Interest. If the Legislator makes member contributions under this section in the year in which the Legislator is on leave of absence, no interest accrues. If payment of member contributions under this section is made at any later time, interest accrues at a rate to be set by the board of trustees not to exceed regular interest by 5% or more, computed beginning at the end of the year in which the contributions would have been made to date of payment.

[ 2001, c. 657, §2 (NEW) .]

6. Written agreement. A Legislator who elects to make additional member contributions under this section must enter into a written agreement with the Maine Public Employees Retirement System for the making of the contributions. The agreement must be in a form specified by the Maine Public Employees Retirement System and according to terms and procedures specified by the Maine Public Employees Retirement System.

[ 2001, c. 657, §2 (NEW); 2007, c. 58, §3 (REV) .]

7. Employer contribution. Whenever a Legislator elects to make member contributions under this section, the State shall pay the employer share of contributions on the amount that represents the difference between the legislative earnable compensation received by the Legislator and the earnable compensation that would have been received by the Legislator in the position from which the Legislator is on a leave of absence.

[ 2001, c. 657, §2 (NEW) .]

SECTION HISTORY

2001, c. 657, §2 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 58, §3 (REV).






Subchapter 5: PAYMENT OF BENEFITS

3 §851. Eligibility for retirement

Upon written application to the board setting forth the date upon which the member chooses to terminate employment, any member may retire on a service retirement allowance upon meeting one of the following. [1989, c. 133, §8 (AMD).]

1. Age 60 years; 10 years of creditable service on July 1, 1993.

[ 1999, c. 756, §1 (RP) .]

1-A. Age 62; less than 10 years creditable service on July 1, 1993.

[ 1999, c. 756, §1 (RP) .]

1-B. At least 10 years of creditable service or 60 years of age on July 1, 1993. A member who on July 1, 1993, whether or not in service on that date, had 10 years of creditable service or who on July 1, 1993 had reached 60 years of age and was then in service may retire at 60 years of age or thereafter, whether or not the member is in service at retirement. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 10 years of creditable service.

[ 2007, c. 491, §23 (AMD) .]

1-C. Less than 10 years of creditable service on July 1, 1993. A member who on July 1, 1993 had less than 10 years of creditable service and who was in service on October 1, 1999; who had left service prior to October 1, 1999 with or without withdrawing contributions and on or after October 1, 1999 returned to service; or who first enters service on or after October 1, 1999 may retire at 62 years of age or thereafter, whether or not the member is in service at retirement, as long as the member has at the time of retirement at least 5 years of creditable service. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 5 years of creditable service.

[ 2007, c. 491, §24 (AMD) .]

1-D. At least 5 years creditable service on July 1, 2011. Eligibility for retirement for a member who on July 1, 2011 had at least 5 years of creditable service is governed by subsection 1-B if the member had 10 years of creditable service or was at least 60 years of age on July 1, 1993 or by subsection 1-C if the member had less than 10 years of creditable service on July 1, 1993.

[ 2011, c. 380, Pt. T, §1 (NEW) .]

1-E. Less than 5 years creditable service on July 1, 2011. A member who on July 1, 2011 had less than 5 years of creditable service may retire at 65 years of age or thereafter, whether or not the member is in service at retirement, as long as the member has at the time of retirement at least 5 years of creditable service. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 5 years of creditable service.

[ 2011, c. 380, Pt. T, §2 (NEW) .]

2. Early retirement; 10 years of creditable service on July 1, 1993. Any member, whether or not in service at retirement, who on July 1, 1993 had at least 10 years of creditable service and who has completed at least 25 years of creditable service may retire any time before the member's 60th birthday. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 25 years of creditable service. The retirement allowance is determined in accordance with section 852, except that it is reduced by multiplying the retirement allowance by a fraction that represents the ratio of the amount of a life annuity due at age 60 years to the amount of a life annuity due at the age of retirement. The tables of annuities in effect at the date of retirement are used for this purpose.

[ 2007, c. 491, §25 (AMD) .]

2-A. Early retirement; less than 10 years creditable service on July 1, 1993. Any member, whether or not in service at retirement, who on July 1, 1993 had less than 10 years of creditable service and who has completed at least 25 years of creditable service may retire any time before the member's 62nd birthday. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 25 years of creditable service. The retirement allowance is determined in accordance with section 852, except that it is reduced by 6% for each year that the member's age precedes age 62.

[ 2007, c. 491, §26 (AMD) .]

2-B. Five-year minimum creditable service requirement for eligibility to receive a service retirement benefit at applicable age; applicability. The minimum requirement of 5 years of creditable service for eligibility to receive service retirement benefits under subsection 1-C, 1-D or 1-E applies only to:

A. A member who was in service on October 1, 1999; [1999, c. 756, §4 (NEW).]

B. Upon return to service, a member who had left service prior to October 1, 1999 with or without withdrawing that member's contributions and who on or after October 1, 1999 returned to service; or [1999, c. 756, §4 (NEW).]

C. A member who was first in service on or after October 1, 1999. [1999, c. 756, §4 (NEW).]

For those members to whom the 5-year minimum creditable service requirement does not apply, the 10-year minimum creditable service requirement for eligibility to receive service retirement benefits remains in effect on and after October 1, 1999.

[ 2011, c. 380, Pt. T, §3 (AMD) .]

2-C. Early retirement; less than 5 years creditable service on July 1, 2011. Any member, whether or not in service at retirement, who on July 1, 2011 had less than 5 years of creditable service and who has completed at least 25 years of creditable service may retire any time before the member's 65th birthday. Creditable service as a member of any other retirement program of the Maine Public Employees Retirement System may be combined with creditable service as a member of the Legislative Retirement Program for the purpose of determining the completion of 25 years of creditable service. The retirement allowance is determined in accordance with section 852, except that it is reduced by 6% for each year that the member's age precedes age 65.

[ 2011, c. 380, Pt. T, §4 (NEW) .]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §8 (AMD). 1991, c. 528, §EEE1 (AMD). 1991, c. 528, §§EEE18,RRR (AFF). 1991, c. 591, §EEE1 (AMD). 1991, c. 591, §EEE18 (AFF). 1993, c. 410, §§L3-A (AMD). RR 1999, c. 1, §1 (COR). 1999, c. 756, §§1-4 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§23-26 (AMD). 2011, c. 380, Pt. T, §§1-4 (AMD).



3 §852. Retirement benefits

1. Amount. The service retirement allowance of a member shall be determined under this chapter in effect on the member's date of final termination of service. Subject to the minimum benefit provided for in paragraph B, the total amount of the retirement allowance of a member retired in accordance with section 851 shall be equal to:

A. One-fiftieth of the member's average final compensation multiplied by the number of years of creditable service allowed under section 802; and [1985, c. 507, §1 (NEW).]

B. Any member who has 10 or more years of creditable service at retirement shall be entitled to a minimum of $100 per month. [1985, c. 507, §1 (NEW).]

[ 1985, c. 507, §1 (NEW) .]

SECTION HISTORY

1985, c. 507, §1 (NEW).



3 §853. Disability retirement

Any member who becomes disabled while in service may receive a disability retirement allowance on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, chapter 423, subchapter 5, article 3. [2007, c. 491, §27 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §9 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §27 (AMD).



3 §854. Restoration to service

If a recipient of a retirement allowance under this chapter again becomes a member of the Legislature, he may: [1985, c. 507, §1 (NEW).]

1. Receive allowance. Continue to receive the retirement allowance and not accrue any additional creditable service for that legislative service; or

[ 1985, c. 507, §1 (NEW) .]

2. Discontinue allowance. Direct, in writing, that the executive director discontinue his retirement allowance and he shall accrue additional creditable service for that legislative service.

[ 1985, c. 507, §1 (NEW) .]

SECTION HISTORY

1985, c. 507, §1 (NEW).



3 §855. Ordinary death benefits

If a member who is in service or a former member who is a recipient of a disability retirement allowance dies, the member's beneficiary, or relative if no designated beneficiary, is entitled to benefits on the same basis as provided for beneficiaries of state employees who are members of the State Employee and Teacher Retirement Program by Title 5, chapter 423, subchapter 5, article 4. [2007, c. 491, §28 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §10 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §28 (AMD).



3 §856. Accidental death benefits

If a member or a former member who is receiving a disability retirement allowance dies as a result of an injury received in the line of duty, benefits must be paid on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, chapter 423, subchapter 5, article 5. [2007, c. 491, §29 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §11 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §29 (AMD).



3 §857. Payment of service retirement allowance

All service retirement allowances must be paid on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, section 17804. [2007, c. 491, §30 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §12 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §30 (AMD).



3 §858. Cost-of-living and other adjustments

Retirement allowances under this chapter must be adjusted on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, section 17806. [2007, c. 491, §31 (AMD).]

SECTION HISTORY

1985, c. 507, §1 (NEW). 1989, c. 133, §13 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §31 (AMD).



3 §859. Remarriage after retirement

If a retiree who is the recipient of a reduced service retirement allowance under section 857 remarries after the retiree's spouse dies, the retiree may elect to have the reduced retirement benefit paid under the same option to the new spouse after the retiree's death instead of continuing the original reduced retirement allowance to the retiree during the retiree's lifetime, under the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, section 17805. [2007, c. 491, §32 (AMD).]

SECTION HISTORY

1989, c. 133, §14 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §32 (AMD).



3 §860. Divorce

If a retiree who is the recipient of a reduced service retirement allowance under section 857 is granted a divorce either after retirement or before a retirement beneficiary is named, the provisions of Title 5, section 17805-A apply on the same basis as for members of the State Employee and Teacher Retirement Program. [2007, c. 491, §33 (AMD).]

SECTION HISTORY

1997, c. 55, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §33 (AMD).









Chapter 31: STATE HOUSE AND CAPITOL PARK COMMISSION

3 §901. State Capitol Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §EE1 (NEW). 1989, c. 410, §8 (RP). 1989, c. 503, §B6 (AMD). 1989, c. 878, §A5 (RP).



3 §901-A. State House and Capitol Park Commission

The State House and Capitol Park Commission, as established in Title 5, section 12004-I, in this chapter called the "commission," shall consist of 11 voting members and 5 ex officio, nonvoting members who shall be appointed and shall serve as described in this section. [1989, c. 410, §9 (NEW).]

1. Voting members; appointment. Voting members of the commission shall be appointed as follows:

A. The Director of the Maine Historic Preservation Commission who shall be the permanent chair of the commission; [1989, c. 410, §9 (NEW).]

B. Six members of the public, 4 of whom shall be appointed jointly by the President of the Senate and the Speaker of the House of Representatives and 2 by the Governor; [1989, c. 410, §9 (NEW).]

C. The Governor, President of the Senate and the Speaker of the House of Representatives or their representatives; and [1989, c. 410, §9 (NEW).]

D. The Director of the State House and Capitol Park Commission. [1989, c. 410, §9 (NEW).]

[ 1989, c. 410, §9 (NEW) .]

2. Ex officio nonvoting members. The ex officio nonvoting members of the commission shall be as follows:

A. The Director of the Maine State Museum; [1989, c. 410, §9 (NEW).]

B. The Director of the Maine Arts Commission; [1989, c. 410, §9 (NEW).]

C. The Director of the Bureau of General Services; [2011, c. 691, Pt. B, §2 (AMD).]

D. The Chair of the Capitol Planning Commission; and [1989, c. 410, §9 (NEW).]

E. The Executive Director of the Legislative Council. [1989, c. 410, §9 (NEW).]

[ 2011, c. 691, Pt. B, §2 (AMD) .]

3. Terms. Each public member shall be appointed to serve a term of 2 years. A member shall serve until a successor is appointed. A vacancy shall be filled as soon as practicable by appointment for the unexpired term in the manner of the original appointment.

[ 1989, c. 410, §9 (NEW) .]

4. Reimbursements. Members shall serve on the commission without pay, but shall be reimbursed for their expenses and travel upon application to the Legislative Council and in accordance with Title 5, chapter 379.

[ 1989, c. 410, §9 (NEW) .]

5. Meetings; decisions; quorum. The commission shall meet at least quarterly on the call of the chair. Decisions shall be made by a majority of those present and voting. A quorum shall be a majority of the voting members of the commission.

[ 1989, c. 410, §9 (NEW) .]

SECTION HISTORY

1989, c. 410, §9 (NEW). 2011, c. 691, Pt. B, §2 (AMD).



3 §901-B. Director, State House and Capitol Park Commission

The Legislative Council shall appoint the Director of the State House and Capitol Park Commission who shall serve at the pleasure of the Legislative Council. [1989, c. 410, §9 (NEW).]

SECTION HISTORY

1989, c. 410, §9 (NEW).



3 §902. Duties of the commission

1. Plan. The commission, with the assistance of the Executive Director of the Legislative Council, shall develop and commend a plan for the preservation and development of the aesthetic and historical integrity of the State House and the grounds specified in section 902-A, subsection 2. By April 1, 1990, the commission shall submit an interim report indicating its progress on the plan to the Legislative Council and the Governor. Upon receipt of the commission's completed plan, the Legislative Council may submit the plan to the Legislature for adoption and enactment as the official state plan for the preservation and development of the aesthetic and historical integrity of the State House. From time to time the commission may submit additional amendments for inclusion in the plan which may be submitted to the Legislative Council for adoption and enactment by the Legislature.

[ 2003, c. 316, §1 (AMD) .]

1-A. Living memorial garden. The commission shall arrange for and oversee the development and maintenance of a living memorial garden in Capitol Park, the design of which must be consistent with the plan for the garden and double rows of trees developed for the commission in 2002 by Pressley Associates, Inc. Development of the living memorial garden is subject to available funding. The commission may seek and accept funds from private and public sources, including the Percent for Art Program, for the development and maintenance of the garden.

[ 2003, c. 316, §2 (NEW) .]

1-B. Edible landscaping. The commission shall arrange for and oversee the development and implementation of a plan to incorporate food-producing plants, shrubs or trees into the landscaping of a portion of Capitol Park. Use of edible landscaping must be consistent with the overall plan for the park under section 902-A, subsection 2 and is subject to available funding for the park.

[ 2013, c. 153, §1 (NEW) .]

2. Research; publication. The commission shall conduct research into the history of the State House, the results of which will guide the commission and the Legislative Council in the preservation and development of the building's aesthetic and historical integrity. The commission shall publish and distribute this research to enhance public understanding and appreciation of the State House.

[ 1989, c. 410, §10 (RPR) .]

3. Contracts. The commission may make recommendations to the Legislative Council to enter into contracts with individuals or organizations and institutions for services to further the objectives of this chapter, including architectural, aesthetic and decorative additions or changes, in conformance with the plan adopted by the Legislative Council.

[ 1989, c. 410, §10 (RPR) .]

4. Research; publication.

[ 1989, c. 410, §10 (RP) .]

SECTION HISTORY

1987, c. 816, §EE1 (NEW). 1989, c. 410, §10 (RPR). 2003, c. 316, §§1,2 (AMD). 2013, c. 153, §1 (AMD).



3 §902-A. Jurisdiction

The Legislative Council shall have jurisdiction over: [1989, c. 410, §11 (NEW).]

1. State House. The entire exterior and interior of the State House; and

[ 1989, c. 410, §11 (NEW) .]

2. Immediate grounds. The immediate grounds, including Capitol Park, the area bounded on the east by the Kennebec River, on the north by Capitol Street, on the south by Union Street and on the west by State Street, except that the private office of the Governor, at the Governor's discretion, is exempt from this chapter.

A. To ensure that the portion of Capitol Park that is controlled by the City of Augusta remains integrated with the portion of Capitol Park that is controlled by the State, the commission may, in consultation with the City of Augusta, plan for the preservation and development of a unified park area. [1989, c. 410, §11 (NEW).]

B. Any action taken with respect to Capitol Park must be consistent with the plan for Capitol Park developed by the Olmsted Brothers firm in 1920 as revised by the Pressley firm in 1990. [2001, c. 468, §2 (NEW).]

The Bureau of General Services may make no architectural, aesthetic or decorative addition, deletion or change to any external or internal part of the State House or its immediate grounds under the jurisdiction of the Legislative Council unless the council has approved the change in writing in conformance with the plan adopted by the council. The Governor must be notified before the council votes on any change. The commission may make recommendations to the council in regard to any proposed architectural, aesthetic or decorative addition, deletion or change to the internal or external part of the State House.

[ 2011, c. 691, Pt. B, §3 (AMD) .]

SECTION HISTORY

1989, c. 410, §11 (NEW). 2001, c. 468, §2 (AMD). 2011, c. 691, Pt. B, §3 (AMD).



3 §903. Advice and assistance to commission

The commission may request the assistance and advice of any state agency in the administration of its duties. Any state agency receiving a request shall render any assistance and advice to the commission. [1987, c. 816, Pt. EE, §1 (NEW).]

SECTION HISTORY

1987, c. 816, §EE1 (NEW).



3 §904. Report to the Legislature and the Governor

The commission shall report biennially to the Legislative Council and the Governor facts and recommendations relating to the work and needs of the commission. The commission shall list all activities and projects initiated, completed or proposed during the next biennium which concern the preservation and development of the aesthetic and historical integrity of the State Capitol Building. [1987, c. 816, Pt. EE, §1 (NEW).]

SECTION HISTORY

1987, c. 816, §EE1 (NEW).



3 §905. Contributions

The commission may accept gifts, bequests and federal funds for purposes consistent with the objectives of this chapter. These gifts, bequests and federal funds must be used solely to carry out the purposes for which they were made. Gifts may include furnishings or other artifacts. Contributions received by the commission for the purpose of major repairs or renovations to the State House may be transferred to the Reserve Fund for State House Preservation and Maintenance established in section 162, subsection 12-A. [1993, c. 415, Pt. J, §2 (AMD).]

SECTION HISTORY

1987, c. 816, §EE1 (NEW). 1993, c. 415, §J2 (AMD).



3 §906. Interest in contracts prohibited

No member of the commission may be interested directly or indirectly in any contract or contracts calling for the construction or improvements of facilities, buildings and grounds in the Capitol Area in the City of Augusta as described in Title 1, section 814. [1989, c. 410, §12 (NEW).]

SECTION HISTORY

1989, c. 410, §12 (NEW).



3 §907. Cooperation and information exchange

The State House and Capitol Park Commission, the Capitol Planning Commission and the Office of the Governor shall exchange information on a regular basis, at least 2 times each year, concerning the plans, proposals and activities of each organization with respect to the facilities and grounds at the seat of government. Each organization shall cooperate with the others and coordinate their efforts. [1989, c. 410, §12 (NEW).]

SECTION HISTORY

1989, c. 410, §12 (NEW).






Chapter 33: JUSTIFICATION OF STATE GOVERNMENT PROGRAMS

3 §921. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §1 (AMD). 1995, c. 488, §1 (RP).



3 §922. Scope (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1995, c. 488, §1 (RP).



3 §923. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §2 (AMD). 1995, c. 488, §1 (RP).



3 §924. Justification reports (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1991, c. 376, §§1-3 (AMD). 1991, c. 837, §§A2,3 (AMD). 1993, c. 714, §3 (AMD). 1995, c. 488, §1 (RP).



3 §925. Committee analysis and recommendations (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §4 (RP). 1995, c. 488, §1 (RP).



3 §925-A. Committee analysis and recommendations (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 714, §5 (NEW). 1995, c. 488, §1 (RP).



3 §926. Termination of independent agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §6 (AMD). 1995, c. 488, §1 (RP).



3 §927. Scheduling guideline for review of agencies or independent agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §§A4,A62 (NEW). 1989, c. 700, §B1 (AMD). 1989, c. 851, §1 (AMD). 1989, c. 857, §§9-13 (AMD). 1989, c. 878, §B1 (AMD). 1989, c. 913, §C1 (AMD). RR 1991, c. 1, §2 (COR). RR 1991, c. 2, §3 (COR). 1991, c. 263, §1 (AMD). 1991, c. 376, §§4-13 (AMD). 1991, c. 801, §1 (AMD). 1991, c. 801, §9 (AFF). 1991, c. 836, §1 (AMD). 1991, c. 837, §§A4-6 (AMD). 1991, c. 885, §A3 (AMD). 1991, c. 885, §§A9-11 (AFF). 1993, c. 92, §§1-7 (AMD). 1993, c. 360, §E1 (AMD). 1993, c. 389, §1 (AMD). 1993, c. 410, §§E1,R1 (AMD). 1993, c. 410, §R4 (AFF). 1993, c. 585, §1 (AMD). 1993, c. 600, §§A1-4 (AMD). 1993, c. 714, §§7,8 (AMD). 1995, c. 148, §1 (AMD). 1995, c. 379, §1 (AMD). 1995, c. 402, §A1 (AMD). 1995, c. 406, §1 (AMD). 1995, c. 418, §A39 (AMD). 1995, c. 465, §A3 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 488, §1 (RP). 1995, c. 505, §1 (AMD). 1995, c. 505, §22 (AFF). 1997, c. 393, §A2 (AMD).



3 §927-A. Maine Historical Society (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 714, §9 (NEW). 1995, c. 488, §1 (RP).



3 §928. Special sunset reviews (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §10 (RP).



3 §929. Future or reorganized agencies and independent agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §11 (AMD). 1995, c. 488, §1 (RP).



3 §930. Legislative Council (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1993, c. 714, §11 (AMD). 1995, c. 488, §1 (RP).



3 §931. Legal claims (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1995, c. 488, §1 (RP).



3 §932. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 483, §A4 (NEW). 1995, c. 488, §1 (RP).






Chapter 35: STATE GOVERNMENT EVALUATION

3 §951. Short title

This chapter may be known and cited as the "State Government Evaluation Act." [1995, c. 488, §2 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §952. Scope

This chapter provides for a system of periodic review of agencies and independent agencies of State Government in order to evaluate their efficacy and performance. Only those agencies, independent agencies or parts of those agencies and independent agencies that receive support from the General Fund or that are established, created or incorporated by reference in the Maine Revised Statutes are subject to the provisions of this chapter. The financial and programmatic review must include, but is not limited to, a review of agency management and organization, program delivery, agency goals and objectives, statutory mandate and fiscal accountability. [1995, c. 488, §2 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §953. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 488, §2 (NEW).]

1. Agency. "Agency" means a governmental entity subject to review pursuant to this chapter, but not subject to automatic termination.

[ 1995, c. 488, §2 (NEW) .]

2. Committee or committee of jurisdiction. "Committee or committee of jurisdiction" means the joint standing committee of the Legislature having jurisdiction over the same policy and substantive matters as an agency subject to review under this chapter.

[ 1995, c. 488, §2 (NEW) .]

3. Independent agency. "Independent agency" means a governmental entity subject to review and to termination pursuant to this chapter.

[ 1995, c. 488, §2 (NEW) .]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §954. Designation by legislative policy committee

1. Authorization. On or before April 1st of any first regular session, the committee of jurisdiction shall review the list of agencies scheduled for review in section 959.

[ 1995, c. 488, §2 (NEW) .]

2. Waiver from review. The committee of jurisdiction may, with a 2/3 vote of all committee members, do one of the following with regard to an agency review:

A. Exempt an agency or independent agency from review and establish a new review date; [1995, c. 488, §2 (NEW).]

B. Establish a modified review process in which an agency or independent agency may be asked to provide less information than required by this section or additional information; or [1995, c. 488, §2 (NEW).]

C. Add an additional agency or independent agency for review, except that an agency that has been reviewed in accordance with this chapter in the legislative session immediately preceding the current legislative session may not be added for review. [1995, c. 488, §2 (NEW).]

[ 1995, c. 488, §2 (NEW) .]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §955. Committee schedule

1. Review established. The committee of jurisdiction shall establish its agency review schedule in accordance with this chapter and upon approval of the necessary resources by the Legislative Council. The committee of jurisdiction shall request from each agency and independent agency scheduled for review under section 959 a single-page list of organizational units and programs within each organizational unit by March 1st of the first regular session of the Legislature. The agency or independent agency shall provide the list to the committee of jurisdiction by April 1st of the first regular session of the Legislature. The committee of jurisdiction shall provide an agency or independent agency with a written notice of its intent to review the agency or independent agency by May 1st of the first regular session of the Legislature.

[ 2013, c. 307, §1 (AMD) .]

2. Submission of program evaluation report. Each agency and independent agency shall prepare and submit no later than November 1st prior to the second regular session of the Legislature, a program evaluation report as required in section 956, to the Legislature through the committee of jurisdiction.

[ 1995, c. 488, §2 (NEW) .]

3. Conduct review. The committee of jurisdiction shall begin its agency review process no later than February 1st of the second regular session of the Legislature and in accordance with this chapter.

[ 1995, c. 488, §2 (NEW) .]

4. Report issued. For those agencies and independent agencies selected for review by the committee of jurisdiction, the committee shall submit to the Legislature no later than March 15th of the second regular session of the Legislature the findings, administrative recommendations or legislation required to implement recommendations made as a result of its review, analysis and evaluation.

[ 1995, c. 488, §2 (NEW) .]

5. Follow-up review. The committee of jurisdiction shall establish in its final report a specified time in which the committee may review the progress of an agency in meeting the recommendations of the committee report. A follow-up review may consist of written progress reports, public hearings with the agency and committee or any other method approved by the committee of jurisdiction in its final report.

[ 1995, c. 488, §2 (NEW) .]

SECTION HISTORY

1995, c. 488, §2 (NEW). 2013, c. 307, §1 (AMD).



3 §956. Program evaluation report

1. Report required. Each agency and independent agency shall prepare and submit to the Legislature, through the committee of jurisdiction, a program evaluation report by a date specified by the committee.

[ 1995, c. 488, §2 (NEW) .]

2. Program evaluation report; contents. Each report must include the following information in a concise but complete manner:

A. Enabling or authorizing law or other relevant mandate, including any federal mandates; [1995, c. 488, §2 (NEW).]

B. A description of each program administered by the agency or independent agency, including the following for each program:

(1) Established priorities, including the goals and objectives in meeting each priority;

(2) Performance measures or other benchmarks used by the agency to measure its progress in achieving the goals and objectives; and

(3) An assessment by the agency indicating the extent to which it has met the goals and objectives, using the performance measures. When an agency has not met its goals and objectives, the agency shall identify the reasons for not meeting them and the corrective measures the agency has taken to meet the goals and objectives; [2013, c. 307, §2 (AMD).]

C. Organizational structure, including a position count, a job classification and an organizational flow chart indicating lines of responsibility; [1995, c. 488, §2 (NEW).]

D. [2013, c. 307, §3 (RP).]

E. Financial summary, including sources of funding by program and the amounts allocated or appropriated and expended over the past 10 years; [1995, c. 488, §2 (NEW).]

F. [2013, c. 307, §4 (RP).]

G. Identification of those areas where an agency has coordinated its efforts with other state and federal agencies in achieving program objectives and other areas in which an agency could establish cooperative arrangements, including, but not limited to, cooperative arrangements to coordinate services and eliminate redundant requirements; [1999, c. 661, §1 (AMD).]

H. Identification of the constituencies served by the agency or program, noting any changes or projected changes; [1995, c. 488, §2 (NEW).]

I. A summary of efforts by an agency or program regarding the use of alternative delivery systems, including privatization, in meeting its goals and objectives; [1995, c. 488, §2 (NEW).]

J. Identification of emerging issues for the agency or program in the coming years; [1999, c. 661, §1 (AMD).]

K. Any other information specifically requested by the committee of jurisdiction; [2001, c. 321, Pt. A, §1 (AMD).]

L. A comparison of any related federal laws and regulations to the state laws governing the agency or program and the rules implemented by the agency or program; [2001, c. 495, §1 (AMD).]

M. Agency policies for collecting, managing and using personal information over the Internet and nonelectronically, information on the agency's implementation of information technologies and an evaluation of the agency's adherence to the fair information practice principles of notice, choice, access, integrity and enforcement; [2013, c. 110, §2 (AMD); 2013, c. 307, §5 (AMD).]

N. A list of reports, applications and other similar paperwork required to be filed with the agency by the public. The list must include:

(1) The statutory authority for each filing requirement;

(2) The date each filing requirement was adopted or last amended by the agency;

(3) The frequency that filing is required;

(4) The number of filings received annually for the last 2 years and the number anticipated to be received annually for the next 2 years; and

(5) A description of the actions taken or contemplated by the agency to reduce filing requirements and paperwork duplication; [2013, c. 588, Pt. A, §1 (RPR).]

O. A list of reports required by the Legislature to be prepared or submitted by the agency or independent agency; [RR 2013, c. 1, §4 (COR).]

(Paragraph O as enacted by PL 2013, c. 110, §4 is REALLOCATED TO TITLE 3, SECTION 956, SUBSECTION 2, PARAGRAPH Q)

P. A copy of the single-page list of organizational units and programs within each organizational unit required pursuant to section 955, subsection 1, placed at the front of the report; and [RR 2013, c. 1, §4 (COR).]

Q. (REALLOCATED FROM T. 3, §956, sub-§2, ¶O) Identification of provisions contained in the agency's or independent agency's enabling or authorizing statutes that may require legislative review to determine the necessity of amendment to align the statutes with federal law, other state law or decisions of the United States Supreme Court or the Supreme Judicial Court. [RR 2013, c. 1, §3 (RAL).]

[ 2013, c. 588, Pt. A, §1 (AMD) .]

SECTION HISTORY

1995, c. 488, §2 (NEW). 1999, c. 661, §§1,2 (AMD). 2001, c. 321, §§A1-3 (AMD). 2001, c. 495, §§1-3 (AMD). RR 2013, c. 1, §§3, 4 (COR). 2013, c. 110, §§2-4 (AMD). 2013, c. 307, §§2-7 (AMD). 2013, c. 588, Pt. A, §1 (AMD).



3 §957. Committee analysis and recommendations; authority

For each agency or independent agency or a component part of each agency or independent agency subject to review pursuant to section 952, the committee of jurisdiction may conduct an analysis and evaluation that may include, but need not be limited to, an evaluation of the program evaluation report submitted pursuant to section 956, subsection 1, including: [2013, c. 307, §8 (NEW).]

1. Statutory authority. The extent to which the agency or independent agency operates in accordance with its statutory authority;

[ 2013, c. 307, §8 (RPR) .]

2. Goals and objectives. The degree of success in meeting the agency's or independent agency's goals and objectives for each program, including population served;

[ 2013, c. 307, §8 (NEW) .]

3. Statutory and administrative mandates. The degree of success achieved by the agency or independent agency in meeting its statutory and administrative mandates; and

[ 2013, c. 307, §8 (NEW) .]

4. Filing requirements. The extent to which the agency or independent agency has increased or reduced filing requirements and paperwork duplication burdens on the public.

[ 2013, c. 307, §8 (NEW) .]

In consultation with the Legislative Council, the committee of jurisdiction shall select agencies or independent agencies for review either in accordance with the scheduling guidelines provided in this chapter or at any time determined necessary by the committee. [2013, c. 307, §8 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW). 2001, c. 495, §4 (AMD). 2013, c. 307, §8 (RPR).



3 §958. Termination of independent agencies

1. Termination process. The committee of jurisdiction may recommend to the Legislature that any independent agency be terminated if indicated or warranted by the committee's review, analysis and evaluation of the independent agency. An independent agency may be accorded a grace period of not more than one year from the effective date of the legislation approving termination in which to complete its business. During the grace period, the statutory powers and duties of the independent agency are not limited or reduced.

[ 1995, c. 488, §2 (NEW) .]

2. Disposition of property, funds and records. During the grace period, the Legislature shall determine the disposition of:

A. All property, including any land, buildings, equipment and supplies used by the independent agency; [1995, c. 488, §2 (NEW).]

B. All funds remaining in any account of the independent agency; and [1995, c. 488, §2 (NEW).]

C. All records resulting from the activities of the independent agency. [1995, c. 488, §2 (NEW).]

[ 1995, c. 488, §2 (NEW) .]

3. Expiration of grace period. Upon the expiration of the grace period, the independent agency shall cease its activities and terminate.

[ 1995, c. 488, §2 (NEW) .]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §959. Scheduling guideline for review of agencies or independent agencies

1. Scheduling guidelines. Except as provided in subsection 2, reviews of agencies or independent agencies must be scheduled in accordance with the following. Subsequent reviews must be scheduled on an ongoing basis every 8 years after the dates specified in this subsection.

A. The joint standing committee of the Legislature having jurisdiction over agriculture, conservation and forestry matters shall use the following list as a guideline for scheduling reviews:

(1) Baxter State Park Authority in 2017;

(2) Board of Pesticides Control in 2019;

(3) Wild Blueberry Commission of Maine in 2019;

(4) Maine Dairy and Nutrition Council in 2015;

(5) Maine Dairy Promotion Board in 2015;

(6) Maine Milk Commission in 2015;

(7) State Harness Racing Commission in 2015;

(8) Maine Agricultural Bargaining Board in 2017;

(9) Department of Agriculture, Conservation and Forestry in 2017; and

(10) Land for Maine's Future Board in 2015. [2013, c. 405, Pt. D, §1 (RPR).]

B. The joint standing committee of the Legislature having jurisdiction over insurance and financial services matters shall use the following list as a guideline for scheduling reviews:

(1) State Employee Health Commission in 2017; and

(2) Department of Professional and Financial Regulation, in conjunction with the joint standing committee of the Legislature having jurisdiction over business and economic development matters, in 2015. [2013, c. 505, §1 (AMD).]

C. The joint standing committee of the Legislature having jurisdiction over business, research and economic development matters shall use the following list as a guideline for scheduling reviews:

(1) Maine Development Foundation in 2021;

(5) Department of Professional and Financial Regulation, in conjunction with the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters, in 2015;

(19) Department of Economic and Community Development in 2021;

(23) Maine State Housing Authority in 2015;

(32) Finance Authority of Maine in 2017;

(36) Board of Dental Examiners in 2019;

(37) Board of Osteopathic Licensure in 2019;

(38) Board of Licensure in Medicine in 2019;

(41) State Board of Nursing in 2019;

(42) State Board of Optometry in 2019; and

(45) State Board of Registration for Professional Engineers in 2019. [2013, c. 588, Pt. E, §1 (AMD); 2013, c. 588, Pt. E, §2 (AFF).]

D. The joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters shall use the following list as a guideline for scheduling reviews:

(1) Department of Public Safety, except for the Emergency Services Communication Bureau, in 2015;

(2) Department of Corrections in 2019; and

(3) The Maine Emergency Management Agency within the Department of Defense, Veterans and Emergency Management in 2015. [2013, c. 505, §1 (AMD).]

E. The joint standing committee of the Legislature having jurisdiction over education and cultural affairs shall use the following list as a guideline for scheduling reviews:

(2) Department of Education in 2021;

(2-A) State Board of Education in 2021;

(3) Maine Arts Commission in 2015;

(5) Maine Historic Preservation Commission in 2015;

(5-A) Notwithstanding section 952, Maine Historical Society in 2015;

(6) Maine Library Commission in 2015;

(6-A) Maine State Cultural Affairs Council in 2015;

(6-B) Maine State Library in 2015;

(6-C) Maine State Museum in 2015;

(7) Maine State Museum Commission in 2015;

(8) Office of State Historian in 2015;

(9) Board of Trustees of the Maine Maritime Academy in 2017;

(10) Board of Trustees of the University of Maine System in 2017;

(12) Maine Community College System in 2017;

(13) Maine Health and Higher Educational Facilities Authority in 2019; and

(14) Maine Educational Loan Authority in 2019. [2013, c. 505, §1 (AMD).]

F. The joint standing committee of the Legislature having jurisdiction over health and human services matters shall use the following list as a guideline for scheduling reviews:

(6) Department of Health and Human Services in 2017;

(7) Board of the Maine Children's Trust Incorporated in 2019; and

(9) Maine Developmental Disabilities Council in 2019. [2013, c. 505, §1 (AMD).]

G. The joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters shall use the following list as a guideline for scheduling reviews:

(1) Department of Inland Fisheries and Wildlife in 2015; and

(2) Advisory Board for the Licensing of Taxidermists in 2015. [2013, c. 505, §1 (AMD).]

H. The joint standing committee of the Legislature having jurisdiction over judiciary matters shall use the following list as a guideline for scheduling reviews:

(2) Maine Human Rights Commission in 2017;

(3) Maine Indian Tribal-State Commission in 2019; and

(4) Department of the Attorney General in 2019. [2013, c. 505, §1 (AMD).]

I. The joint standing committee of the Legislature having jurisdiction over labor matters shall use the following list as a guideline for scheduling reviews:

(2) Department of Labor in 2015;

(3) Maine Labor Relations Board in 2017; and

(4) Workers' Compensation Board in 2017. [2013, c. 505, §1 (AMD).]

J. The joint standing committee of the Legislature having jurisdiction over legal and veterans affairs shall use the following schedule as a guideline for scheduling reviews:

(2) State Liquor and Lottery Commission in 2015;

(3) The Department of Administrative and Financial Services with regard to the enforcement of the law relating to the manufacture, importation, storage, transportation and sale of all liquor and the laws relating to licensing and the collection of taxes on malt liquor and wine in 2015; and

(4) Department of Defense, Veterans and Emergency Management in 2019, except for the Maine Emergency Management Agency within the department. [2013, c. 505, §1 (AMD).]

K. The joint standing committee of the Legislature having jurisdiction over marine resource matters shall use the following list as a guideline for scheduling reviews:

(1) Atlantic States Marine Fisheries Commission in 2021;

(2) Department of Marine Resources in 2021;

(4) Lobster Advisory Council in 2015; and

(5) Maine Sardine Council in 2015. [2013, c. 505, §1 (AMD).]

L. The joint standing committee of the Legislature having jurisdiction over natural resource matters shall use the following list as a guideline for scheduling reviews:

(1) Department of Environmental Protection in 2017;

(2) Board of Environmental Protection in 2017;

(4) Saco River Corridor Commission in 2021; and

(5) Board of Underground Oil Tank Installers in 2019. [2013, c. 505, §1 (AMD).]

M. The joint standing committee of the Legislature having jurisdiction over state and local government matters shall use the following list as a guideline for scheduling reviews:

(1) Capitol Planning Commission in 2019;

(1-A) Maine Governmental Facilities Authority in 2021;

(2) State Civil Service Appeals Board in 2021;

(3) State Claims Commission in 2021;

(4) Maine Municipal Bond Bank in 2015;

(5) Office of Treasurer of State in 2015;

(6) Department of Administrative and Financial Services, except for the Bureau of Revenue Services, in 2019; and

(7) Department of the Secretary of State, except for the Bureau of Motor Vehicles, in 2019. [2013, c. 505, §1 (AMD).]

N. The joint standing committee of the Legislature having jurisdiction over taxation matters shall use the following schedule as a guideline for scheduling reviews:

(1) State Board of Property Tax Review in 2019; and

(2) Department of Administrative and Financial Services, Bureau of Revenue Services in 2019. [2013, c. 505, §1 (AMD).]

O. The joint standing committee of the Legislature having jurisdiction over transportation matters shall use the following schedule as a guideline for scheduling reviews:

(1) Maine Turnpike Authority in 2021;

(2) The Bureau of Motor Vehicles within the Department of the Secretary of State in 2015;

(3) The Department of Transportation in 2015; and

(4) Maine State Pilotage Commission in 2017. [2013, c. 505, §1 (AMD).]

P. The joint standing committee of the Legislature having jurisdiction over utilities and energy matters shall use the following list as a guideline for scheduling reviews:

(1) Public Advocate in 2015;

(2) Board of Directors, Maine Municipal and Rural Electrification Cooperative Agency in 2015;

(3) Public Utilities Commission, including the Emergency Services Communication Bureau, in 2015; and

(5) Telecommunications Relay Services Advisory Council in 2015. [2013, c. 505, §1 (AMD).]

Q. The joint standing committee of the Legislature having jurisdiction over retirement matters shall use the following list as a guideline for scheduling reviews:

(1) Maine Public Employees Retirement System in 2021. [2013, c. 505, §1 (AMD).]

[ 2013, c. 588, Pt. E, §1 (AMD); 2013, c. 588, Pt. E, §2 (AFF) .]

2. Waiver. Notwithstanding this list of agencies arranged by year, an agency or independent agency may be reviewed at any time by the committee pursuant to section 954.

[ 1995, c. 488, §2 (NEW) .]

SECTION HISTORY

1995, c. 488, §2 (NEW). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 671, §§1-3 (AMD). 1997, c. 245, §19 (AMD). 1997, c. 455, §31 (AMD). 1997, c. 526, §14 (AMD). 1997, c. 683, §D1 (AMD). 1997, c. 727, §§A1,2 (AMD). 1999, c. 127, §§C1-15 (AMD). 1999, c. 415, §1 (AMD). 1999, c. 585, §1 (AMD). 1999, c. 603, §§1,2 (AMD). 1999, c. 687, §A1 (AMD). 1999, c. 706, §1 (AMD). 1999, c. 790, §§D2,3 (AMD). 1999, c. 790, §D14 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 439, §§EEEE1,2 (AMD). 2001, c. 471, §§D4,5 (AMD). 2001, c. 519, §1 (AMD). 2001, c. 548, §1 (AMD). 2001, c. 597, §1 (AMD). 2001, c. 697, §A1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 451, §§T1,2 (AMD). 2003, c. 578, §1 (AMD). 2003, c. 600, §1 (AMD). 2005, c. 155, §1 (AMD). 2005, c. 294, §1 (AMD). 2005, c. 397, §C3 (AMD). 2005, c. 477, §1 (AMD). 2005, c. 550, §1 (AMD). 2005, c. 605, §§1,2 (AMD). 2005, c. 634, §§1,2 (AMD). 2007, c. 356, §1 (AMD). 2007, c. 356, §31 (AFF). 2007, c. 395, §1 (AMD). 2007, c. 560, §1 (AMD). 2007, c. 695, Pt. A, §6 (AMD). 2007, c. 695, Pt. D, §3 (AFF). 2009, c. 122, §3 (AMD). 2009, c. 552, §1 (AMD). 2009, c. 561, §1 (AMD). 2011, c. 579, §1 (AMD). 2011, c. 655, Pt. CC, §2 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 657, Pt. AA, §1 (AMD). 2013, c. 1, Pt. DD, §§1, 2 (AMD). 2013, c. 368, Pt. V, §§1, 2 (AMD). 2013, c. 405, Pt. D, §1 (AMD). 2013, c. 505, §1 (AMD). 2013, c. 588, Pt. E, §1 (AMD). 2013, c. 588, Pt. E, §2 (AFF).



3 §960. Future or reorganized agencies and independent agencies

The chief staff administrator of a newly created or substantially reorganized agency or independent agency shall contact the committee to ensure placement of that agency or independent agency in the scheduling guideline outlined in section 959. The committee and the Legislative Council shall determine the placement of that agency or independent agency in the scheduling guideline. [1995, c. 488, §2 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §961. Legislative Council

The Legislative Council shall issue rules necessary for the efficient administration of this chapter and shall provide the committees of jurisdiction with assistance as required to carry out the purposes of this chapter. [1995, c. 488, §2 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §962. Legal claims

Termination, modification or establishment of agencies or independent agencies as a result of the review required by this chapter does not extinguish any legal claims against the State, any state employee or state agency or independent agency. The provisions of this chapter do not relieve the State or any agency or independent agency of responsibility for making timely payment of the principal and interest of any debt issued in the form of a bond or note. [1995, c. 488, §2 (NEW).]

SECTION HISTORY

1995, c. 488, §2 (NEW).



3 §963. Review

The joint standing committee of the Legislature having jurisdiction over state and local government matters shall review the provisions and effects of this chapter no later than June 30, 2022 and at least once every 10 years after June 30, 2022. [2013, c. 505, §2 (AMD).]

SECTION HISTORY

1995, c. 488, §2 (NEW). 2013, c. 505, §2 (AMD).






Chapter 36: RETROSPECTIVE REVIEW OF AGENCY RULES

3 §971. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 304, Pt. L, §1 (NEW).]

1. Agency. "Agency" means any body of State Government authorized by law to adopt rules under Title 5, chapter 375.

[ 2011, c. 304, Pt. L, §1 (NEW) .]

2. Committee of jurisdiction. "Committee of jurisdiction" means the joint standing committee of the Legislature having jurisdiction over the policy and subject matter of a rule.

[ 2011, c. 304, Pt. L, §1 (NEW) .]

3. Retrospective review. "Retrospective review" means a review of a rule by an agency for any change in the relevance, clarity and reasonableness of the rule between the time of its initial adoption and the time of the review.

[ 2011, c. 304, Pt. L, §1 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. L, §1 (NEW).



3 §972. Direction from committees of jurisdiction

On or before February 1st of any first regular session of the Legislature, a committee of jurisdiction may direct an agency in writing to undertake a retrospective review of one or more rules under the jurisdiction of the committee. [2011, c. 304, Pt. L, §1 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. L, §1 (NEW).



3 §973. Agency review

When directed by a committee of jurisdiction to undertake a retrospective review of a rule under this chapter, an agency shall evaluate the continued relevance, clarity and reasonableness of the rule by examining: [2011, c. 304, Pt. L, §1 (NEW).]

1. Relevance. The extent to which the rule may have over time become redundant, inconsistent or in conflict with the original goals and objectives for which the rule was first proposed, with other rules or with any underlying federal or state law or regulation that initially served as the basis for the rule;

[ 2011, c. 304, Pt. L, §1 (NEW) .]

2. Clarity. Whether the language of the rule has retained its clarity and use of plain and clear English as required by Title 5, section 8061, continues to comply with the uniform drafting standards set forth in the drafting manual developed by the Secretary of State under Title 5, section 8056-A or whether the rule could be made less complex or more understandable to the general public;

[ 2011, c. 304, Pt. L, §1 (NEW) .]

3. Reasonableness. Whether the rule has been reasonably and consistently applied with respect to the public or particular persons and whether less costly or more limited regulatory methods of achieving the original purposes of the rule have become available; and

[ 2011, c. 304, Pt. L, §1 (NEW) .]

4. Appropriate categorization. Whether the rule should be categorized as a major substantive rule or a routine technical rule, as those terms are defined in Title 5, chapter 375.

[ 2011, c. 304, Pt. L, §1 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. L, §1 (NEW).



3 §974. Report to the committee of jurisdiction

An agency directed to undertake a retrospective review of one or more of its rules in a first regular session of the Legislature pursuant to section 972 shall submit a written report to the committee of jurisdiction on or before February 14th of the second regular session of that Legislature. The report must address each of the criteria listed in section 973 for each rule reviewed by the agency and identify ways in which the agency proposes to amend the rule, if any, and recommend whether the legislative authority for each rule should be retained, repealed or modified. [2011, c. 304, Pt. L, §1 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. L, §1 (NEW).






Chapter 37: LEGISLATIVE OVERSIGHT OF GOVERNMENT AGENCIES AND PROGRAMS

3 §991. Evaluation and Government Accountability

The Office of Program Evaluation and Government Accountability is created for the purpose of providing program evaluation of agencies and programs of State Government and, when determined necessary by the committee, local and county governments, quasi-municipal governments, special districts, utility districts, regional development agencies or any municipal or nonprofit corporation. The office also is established to ensure that public funds provided to local and county governments, quasi-municipal governments, special districts, utility districts, regional development agencies or any municipal or nonprofit corporation are expended for the purposes for which they were allocated, appropriated or contracted. When authorized by the committee, the office also may examine or direct an examination of any state contractor financed in whole or part by public funds and any expenditure by any public official or public employee during the course of public duty, including, but not limited to, any expenditure of private money for the purposes of the agency or other entity. [2003, c. 673, Pt. GGGG, §1 (AMD).]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 451, §KKK1 (AMD). 2003, c. 673, §GGGG1 (AMD).



3 §992. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 702, §2 (NEW).]

1. Committee. "Committee" means a joint legislative committee established to oversee program evaluation and government accountability matters.

[ 2001, c. 702, §2 (NEW) .]

2. Director. "Director" means the Director of the Office of Program Evaluation and Government Accountability.

[ 2001, c. 702, §2 (NEW) .]

3. Office. "Office" means the Office of Program Evaluation and Government Accountability established in section 991.

[ 2001, c. 702, §2 (NEW) .]

4. Other entity. "Other entity" means any public or private entity in this State that may be subject to program evaluation under this chapter as the result of its receipt or expenditure of public funds. "Other entity" may include local and county governments, quasi-municipal governments, special districts, utility districts, regional development agencies or any municipal or nonprofit corporation.

[ 2003, c. 673, Pt. GGGG, §2 (AMD) .]

5. Program evaluation. "Program evaluation" means an examination of any government program that includes performance audits, management analysis, inspections, operations, research or examinations of efficiency, effectiveness or economy.

[ 2003, c. 673, Pt. GGGG, §3 (AMD) .]

5-A. Qualified auditor. "Qualified auditor" means an auditor who meets the education and experience requirements of the Office of State Auditor as defined in Title 5, section 241.

[ 2003, c. 463, §2 (NEW) .]

6. State agency. "State agency" means each state board, commission, department, program, office or institution, educational or otherwise, of this State.

[ 2001, c. 702, §2 (NEW) .]

7. Working paper. "Working paper" means all documentary and other information acquired, prepared or maintained by the office during the conduct of a program evaluation, including all intra-agency and interagency communications relating to a program evaluation and includes electronic messages and draft reports or any portion of a draft report.

[ 2001, c. 702, §2 (NEW) .]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 463, §§1,2 (AMD). 2003, c. 673, §§GGGG2,3 (AMD).



3 §993. Committee membership; chairs

The membership of the committee and the selection of chairs are established by joint rule of the Legislature. [2001, c. 702, §2 (NEW).]

SECTION HISTORY

2001, c. 702, §2 (NEW).



3 §994. Duties of committee

The committee has the following duties: [2001, c. 702, §2 (NEW).]

1. Director. To evaluate the director of the office and make a recommendation to the Legislative Council in writing regarding the reappointment of the director of the office before the Legislative Council considers the reappointment of the director of the office;

[ 2001, c. 702, §2 (NEW) .]

2. Annual work plan. To review and approve the annual work plan of the office;

[ 2001, c. 702, §2 (NEW) .]

3. Direct evaluations. To direct the office to conduct program evaluations;

[ 2001, c. 702, §2 (NEW) .]

3-A. Auditing services. When the committee determines that an examination as part of a program evaluation requires the services of a qualified auditor, to request the Office of the State Auditor to conduct all or part of an examination or, if the Office of the State Auditor is unable to perform the examination within the time frame established by the committee, to direct the office to obtain the services of a qualified auditor;

[ 2003, c. 673, Pt. GGGG, §4 (NEW); 2013, c. 16, §10 (REV) .]

4. Conduct hearings. To hold public hearings for the purpose of receiving reports from the office and questioning public officials about office findings and recommendations;

[ 2001, c. 702, §2 (NEW) .]

5. Examine witnesses. To examine witnesses and to order the appearance of any person or the appearance of any person for the purpose of production to the committee of papers or records, including books, accounts, documents, computer disks or memory or other electronic media and other materials regardless of their physical or electronic form;

[ 2001, c. 702, §2 (NEW) .]

6. Administer oaths. To administer oaths to witnesses appearing before the committee when, by a majority vote, the committee determines the administration of an oath necessary and advisable, to determine if there is probable cause that a witness has committed perjury by testifying falsely before the committee and to direct the Attorney General to institute legal proceedings as provided by law;

[ 2001, c. 702, §2 (NEW) .]

7. Vote on reports. To vote at the committee's discretion to endorse, to endorse in part or to release a report of the office without endorsement;

[ 2001, c. 702, §2 (NEW) .]

8. Subpoenas. To issue subpoenas upon a majority vote of the committee in the event of refusal to appear or to produce papers or records, including books, accounts, documents, computer disks or memory or other electronic media and other materials regardless of their physical or electronic form. A subpoena issued under this subsection must be issued pursuant to the provisions of section 165 and chapter 21;

[ 2003, c. 451, Pt. KKK, §2 (AMD) .]

9. Meetings. To conduct meetings at such times as the cochairs determine necessary;

[ 2003, c. 673, Pt. GGGG, §5 (AMD) .]

10. Adopt rules. To adopt rules, as long as the rules are not in conflict with the Joint Rules of the Legislature. By January 1, 2005, the committee must develop a mission statement to be included in the rules;

[ 2005, c. 104, §1 (AMD) .]

11. Information available to committee. To receive certain information. Information that is made available to the committee is governed by chapter 21, which governs legislative investigating committees, and by Title 1, chapter 13, which governs public records and proceedings; and

[ 2005, c. 104, §2 (AMD) .]

12. Immediate review system. To establish a system to provide immediate review of a program or function of a state agency or other entity in the event that there is a suspicion of a major mismanagement of public funds or functions. If the director determines to proceed under the immediate review system and the committee approves proceeding under that system, qualified auditors and investigators may be retained by the director for that purpose. The director shall coordinate efforts with the Attorney General, State Auditor, State Controller and others considered appropriate by the director.

[ 2005, c. 104, §3 (NEW) .]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 451, §KKK2 (AMD). 2003, c. 463, §3 (AMD). 2003, c. 673, §§GGGG4-7 (AMD). 2005, c. 104, §§1-3 (AMD). 2013, c. 16, §10 (REV).



3 §995. Director

1. Appointment. Not earlier than April 1, 2003, the Legislative Council shall appoint by an affirmative vote of 8 members of the Legislative Council a nonpartisan director of the office for the purposes of conducting program evaluations pursuant to this chapter. The director must be appointed to an initial 5-year term, which is subject to renewal by the Legislative Council every 5 years thereafter. During the term of the contract, the director may be terminated only for cause by an affirmative vote of 8 members of the Legislative Council. The Legislative Council shall establish the compensation of the director. The director's duties must be performed independently and in a nonpartisan manner but under the general policy direction of the committee.

[ 2003, c. 673, Pt. GGGG, §8 (AMD) .]

2. Duties. The director shall supervise the staff of the office in accordance with policies adopted by the committee and consistent with the policies of the Legislative Council. The director shall prepare and present a biennial budget to the committee for its approval. Money appropriated or allocated to the office must be expended in the discretion of the director and the committee only. The director also shall prepare and present an annual work plan to the committee for its consideration and approval. The director also may contract with private individuals or entities for the conduct of program evaluations under this chapter. The director may request the committee to issue subpoenas.

[ 2001, c. 702, §2 (NEW) .]

3. Employees. Employees must be nonpartisan. Employees of the office are employed by and are responsible to the director, who shall hire and fix the compensation of each employee, subject to the approval of the committee and within resources available in the biennial budget. Other than the director appointed pursuant to subsection 1, an employee of the office may not be employed prior to July 1, 2003.

[ 2003, c. 673, Pt. GGGG, §8 (AMD) .]

4. Annual report. The director shall prepare an annual report of the office's activities for each calendar year and shall submit that annual report to the committee and the Legislature no later than January 15th of each calendar year.

[ 2003, c. 463, §4 (AMD) .]

5. Coordination with State Auditor; complaints alleging fraud, waste, inefficiency or abuse. The director may access confidential information disclosed by the State Auditor under Title 5, section 244-D, subsection 3 in order to ensure appropriate agency referral or coordination between agencies to respond appropriately to all complaints made under Title 5, section 244-D.

[ 2005, c. 682, §1 (NEW) .]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 463, §4 (AMD). 2003, c. 673, §GGGG8 (AMD). 2005, c. 682, §1 (AMD).



3 §996. Assistance to committee

The Department of the Attorney General, the State Auditor, the State Controller, the Commissioner of Administrative and Financial Services, the Director of the Office of Fiscal and Program Review and the Director of the Office of Policy and Legal Analysis shall assist the committee and office with program evaluations under this chapter if the committee and the director determine that such assistance is necessary. [2001, c. 702, §2 (NEW).]

The Commissioner of Administrative and Financial Services shall provide office space to house the office within the Burton M. Cross Building. This office space must be provided at no charge. [2003, c. 451, Pt. KKK, §3 (NEW).]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 451, §KKK3 (AMD).



3 §997. Conduct and issuance of program evaluation reports

The director and the office shall adhere to the following provisions relative to conducting and issuing program evaluation reports under this chapter. [2001, c. 702, §2 (NEW).]

1. Review and response. Prior to the presentation of a program evaluation under this chapter to the committee by the office, the director of the evaluated state agency or other entity must have an opportunity to review a draft of the program evaluation report. Within 15 calendar days of receipt of the draft report, the director of the evaluated state agency or other entity may provide to the office comments on the draft report. If provided to the office by the comment deadline, the comments must be included in the final report when it is presented to the committee. Failure by the director of an evaluated agency or other entity to submit its comments on the draft report by the comment deadline may not delay the submission of a report to the committee or its release to the public.

All documents, writings, drafts, electronic communications and information transmitted pursuant to this subsection are confidential and may not be released to the public prior to the time the office issues its program evaluation report pursuant to subsection 3. A person violating the provisions of this subsection regarding confidentiality is guilty of a Class E crime.

[ 2001, c. 702, §2 (NEW) .]

2. Submission of final report to committee. The director shall notify the committee when each final program evaluation report under this chapter is completed. The report must then be placed on the agenda for a future committee meeting. At the meeting where a report appears on the agenda for the first time, the director will release that report to the committee and to the public simultaneously. The committee, at its discretion, may vote to endorse, to endorse in part or to decline to endorse the report submitted by the director. If the committee determines it is necessary, the committee may report out to the Legislature legislation to implement the findings and recommendations of any program evaluation report presented to it by the office.

[ 2001, c. 702, §2 (NEW) .]

3. Confidentiality. The director shall issue program evaluation reports, favorable or unfavorable, of any state agency or other entity, and these reports are public records, except that, prior to the release of a program evaluation report pursuant to subsection 2 or the point at which a program evaluation is no longer being actively pursued, all papers, physical and electronic records and correspondence and other supporting materials comprising the working papers in the possession of the director or other entity charged with the preparation of a program evaluation report are confidential and exempt from disclosure pursuant to Title 1, chapter 13. All other records or materials in the possession of the director or other entity charged with the preparation of a program evaluation report under this chapter that would otherwise be confidential or exempt from disclosure are exempt from disclosure pursuant to the provisions of Title 1, chapter 13. Prior to the release of a program evaluation report pursuant to subsection 2 or the point at which a program evaluation is no longer being actively pursued, all papers, physical and electronic records and correspondence and other supporting materials comprising the working papers in the possession of the director or other entity charged with the preparation of a program evaluation report are confidential and may not be released or disclosed by the director to the Legislative Council or an agent or representative of the Legislative Council. This subsection may not be construed to prohibit or prevent public access to the records of a state agency or other entity in the possession of the director that would otherwise be subject to disclosure pursuant to the provisions of Title 1, chapter 13. The director shall refer requests for access to those records directly to the state agency or other entity that is the official custodian of the requested records, which shall respond to the request for public records.

[ 2001, c. 702, §2 (NEW) .]

4. Information available to office. Upon request of the office and consistent with the conditions and procedures set forth in this section, state agencies or other entities subject to program evaluation must provide the office access to information that is privileged or confidential as defined by Title 1, chapter 13, which governs public records and proceedings.

A. Before beginning a program evaluation under this chapter that may require access to records containing confidential or privileged information, the office shall furnish a written statement of its determination that it is necessary for the office to access such records and consult with representatives of the state agency or other entity to discuss methods of identifying and protecting privileged or confidential information in those records. During that consultation, the state agency or other entity shall inform the office of all standards and procedures set forth in its policies or agreements to protect information considered to be confidential or privileged. The office shall limit its access to information that is privileged or confidential by appropriate methods, which may include examining records without copying or removing them from the source. [2003, c. 673, Pt. GGGG, §9 (AMD).]

B. Documentary or other information obtained by the office during the course of a program evaluation under this chapter is privileged or confidential to the same extent under law that that information would be privileged or confidential in the possession of the state agency or other entity providing the information. Any privilege or statutory provision, including penalties, concerning the confidentiality or obligation not to disclose information in the possession of a state agency or other entity or its officers or employees applies equally to the office. Privileged or confidential information obtained by the office during the course of a program evaluation may be disclosed only as provided by law and with the agreement of the state agency or other entity subject to the program evaluation that provided the information. [2001, c. 702, §2 (NEW).]

C. If the office accesses information classified as privileged or confidential pursuant to state agency or other entity policy or procedures or by agreement, the office shall comply with the state agency's or other entity's standards or procedures for handling that information. The office may include in its working papers the excerpts from information classified as confidential or privileged as may be necessary to complete the program evaluation under this chapter, as long as the use does not infringe on department policies or procedures applicable to the original provision of information. [2001, c. 702, §2 (NEW).]

[ 2003, c. 673, Pt. GGGG, §9 (AMD) .]

5. Confidentiality of working papers. Except as provided in this subsection, working papers are confidential and may not be disclosed to any person. Prior to the release of the final program evaluation report, the director has sole discretion to disclose working papers to the state agency or other entity subject to the program evaluation when disclosure will not prejudice the program evaluation. After release of the final program evaluation report, working papers may be released as necessary to the state agency or other entity that was subject to the program evaluation under this chapter.

[ 2001, c. 702, §2 (NEW) .]

6. Confidential sources. If data supplied by an individual are needed to initiate, continue or complete a program evaluation under this chapter, the director may, by written memorandum to the file, provide that the individual's identity will remain confidential and exempt from disclosure under Title 1, chapter 13, and this written memorandum protects the identity of the person from disclosure under Title 1, chapter 13, notwithstanding any other provision of law to the contrary.

[ 2001, c. 702, §2 (NEW) .]

7. Disposition of final report. A final copy of a program evaluation report under subsection 2, including recommendations and the evaluated state agency's or other entity's comments, must be submitted to the commissioner or director of the state agency or other entity examined at least one day prior to the report's public release, and must be made available to each member of the Legislature no later than one day following the report's receipt by the committee. The office may satisfy the requirement to provide each Legislator a copy of the report by furnishing the report directly by electronic means or by providing notice to each Legislator of the availability of the report on the office's publicly accessible site on the Internet.

[ 2001, c. 702, §2 (NEW) .]

SECTION HISTORY

2001, c. 702, §2 (NEW). 2003, c. 451, §KKK4 (AMD). 2003, c. 673, §GGGG9 (AMD).









TITLE 4: JUDICIARY

Chapter 1: SUPREME JUDICIAL COURT

Subchapter 1: CONSTITUTION AND GENERAL JURISDICTION

4 §1. Constitution of the court; administrative responsibilities of the court and the Chief Justice

The Supreme Judicial Court, as heretofore established, consists of a Chief Justice and 6 associate justices and such Active Retired Justices as may be appointed and serving on said court, learned in the law and of sobriety of manners. [2009, c. 213, Pt. QQ, §1 (AMD).]

The Chief Justice is the head of the judicial branch of the State. In the event of the Chief Justice's disability for any cause, the senior associate, not under disability, shall perform any and all of the duties of the Chief Justice. [2009, c. 213, Pt. QQ, §1 (AMD).]

The Supreme Judicial Court has general administrative and supervisory authority over the judicial branch and shall make and promulgate rules, regulations and orders governing the administration of the judicial branch. [2009, c. 213, Pt. QQ, §1 (AMD).]

The Chief Justice, as head of the judicial branch, shall prepare the budget for the judicial branch. The Chief Justice may approve financial orders for transfers and revisions of and increases to allotment within the judicial branch in accordance with procedures for financial orders established in the executive branch. The Chief Justice shall provide a copy of each approved financial order to the Department of Administrative and Financial Services, Bureau of the Budget and the Office of Fiscal and Program Review. [2011, c. 655, Pt. W, §1 (AMD).]

The Chief Justice, as the head of the judicial branch, shall, in accordance with the rules, regulations and orders of the Supreme Judicial Court, be responsible for the efficient operation of the judicial branch and for the expeditious dispatch of litigation therein and for the proper conduct of business in all courts. The Chief Justice may require reports from all courts in the State and may issue orders and regulations necessary for the efficient operation of the judicial branch and the prompt and proper administration of justice. [2009, c. 213, Pt. QQ, §1 (AMD).]

SECTION HISTORY

1975, c. 408, §1 (RPR). 1975, c. 623, §§3-A (AMD). 2009, c. 213, Pt. QQ, §1 (AMD). 2011, c. 655, Pt. W, §1 (AMD).



4 §2. Appointment of additional justices

Whenever the Chief Justice of the Supreme Judicial Court or, in the event of his disability, any associate justice thereof has reason to believe that any Justice of the Supreme Judicial or Superior Court is totally and permanently disabled by reason of physical or mental incapacity and because thereof is unable to perform the duties of his office, he shall cause a commission of 3 competent disinterested members of the medical profession to make due inquiry and examination into the facts and report thereon to the Supreme Judicial Court. Upon receiving said report, he shall thereupon call a meeting of said court and submit to them the report of said medical commission. The court shall thereupon, upon said report and such other evidence as they may deem necessary, if any, determine the facts in relation thereto. If said court find that said Justice of the Supreme Judicial or Superior Court is permanently and totally disabled by reason of physical or mental incapacity and because thereof is unable to perform the duties of his office, the Chief Justice shall certify said fact to the Governor. Upon receipt of such certificate from the court, the Governor shall make due inquiry into the matter and, if he confirms the finding of said court, the Governor shall appoint an additional Justice of the Supreme Judicial or Superior Court, as the case may be. [1979, c. 127, §6 (AMD).]

SECTION HISTORY

1975, c. 771, §16 (AMD). 1979, c. 127, §6 (AMD).



4 §2-A. Justice of the Supreme Judicial Court to sit in District Court

The Chief Justice of the Supreme Judicial Court may assign a Justice or Active Retired Justice of the Supreme Judicial Court to sit in the Superior Court or the District Court, and when so directed the justice has authority and jurisdiction in the Superior Court or the District Court as if the justice were a regular justice or judge of that court. When assigned under this section, the justice may hear all matters and issue all orders, notices, decrees and judgments that any Justice of the Superior Court or Judge of the District Court is authorized to hear and issue. [2001, c. 69, §1 (AMD).]

The order of the Chief Justice of the Supreme Judicial Court directing a Justice or an Active Retired Justice of the Supreme Judicial Court to sit in the Superior Court or the District Court must be filed with the Executive Clerk of the Supreme Judicial Court, but need not be docketed or otherwise recorded in any case heard by that justice. [2001, c. 69, §1 (AMD).]

SECTION HISTORY

1997, c. 683, §E1 (NEW). 1999, c. 547, §B1 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 69, §1 (AMD).



4 §3. When vacancies shall not be filled

No vacancy in the Supreme Judicial or Superior Court caused by the death or expiration of the term of said incapacitated justice shall be filled, if thereby the number of justices qualified and capable of acting would be in excess of that otherwise provided by law as constituting said court.



4 §4. Salary of justices; expenses

1. Chief justice; salary. The Chief Justice of the Supreme Judicial Court is entitled to receive a salary, for fiscal year 1998-99 and thereafter, of $111,000, to be paid biweekly.

[ 1997, c. 643, Pt. M, §1 (AMD) .]

2. Associate justice; salary. Each Associate Justice of the Supreme Judicial Court shall receive a salary as follows:

A. For fiscal year 1998-99 and thereafter, $96,000, to be paid biweekly. [1997, c. 643, Pt. M, §2 (RPR).]

B. [1989, c. 596, Pt. C, §§1, 8 (RP).]

C. [1989, c. 501, Pt. O, §§9, 22 (RP).]

D. [1989, c. 501, Pt. O, §§9, 22 (RP).]

E. [1989, c. 501, Pt. O, §§9, 22 (RP).]

[ 1997, c. 643, Pt. M, §2 (AMD) .]

2-A. Cost-of-living adjustment. Effective July 1, 1999 and every July 1st thereafter, the State Court Administrator shall adjust the salaries of the State's chief justices, chief judge, deputy chief judge, associate justices and associate judges by any percentage change in the Consumer Price Index from January 1st to December 31st of the previous year, but only to a maximum increase of 3%. The State Court Administrator shall determine the cost of these adjustments; notify the State Budget Officer and the Director of the Office of Fiscal and Program Review of these costs; and include them in the Judicial Department's budget requests, as necessary. For purposes of this subsection, "Consumer Price Index" means the Consumer Price Index for Urban Wage Earners and Clerical Workers: United States City Average, All items, 1967=100, as compiled by the United States Department of Labor, Bureau of Labor Statistics or, if the index is revised or superseded, the Consumer Price Index is the index represented by the Bureau of Labor Statistics as reflecting most accurately changes in the purchasing power of the dollar by consumers.

[ 2013, c. 563, §1 (AMD) .]

3. Expenses. Expenses shall be governed as follows.

A. Each justice must be reimbursed by the State, upon presentation to the State Controller of a detailed statement, for those expenses, as established by judicial branch policy, actually and reasonably incurred in attending meetings and the sessions of the court and the Law Court. Reimbursement for mileage must be paid at the rate paid state employees under Title 5, section 8. [2007, c. 539, Pt. JJ, §1 (AMD).]

B. Each justice of the court shall be reimbursed by the State, upon presentation to the State Controller of a detailed statement, for clerical assistance, postage, stationery, express and telephone tolls and any other reasonably necessary expenses actually and reasonably incurred by him. [1983, c. 853, Pt. C, §§4, 18 (NEW).]

C. The Chief Justice of the Supreme Judicial Court or his designee may prescribe regulations for the submission of the required statements through his office, and for the advance approval by him of other reasonably necessary expenses. [1983, c. 853, Pt. C, §§4, 18 (NEW).]

[ 2007, c. 539, Pt. JJ, §1 (AMD) .]

4. Exception. The salary provisions of this section shall not apply to justices who have retired prior to December 1, 1984.

[ 1983, c. 853, Pt. C, §§4, 18 (NEW) .]

SECTION HISTORY

1965, c. 412, §5 (AMD). 1967, c. 476, §3 (AMD). 1969, c. 580, §1 (AMD). P&SL 1971, c. 179, §M1 (AMD). P&SL 1973, c. 209, §5 (AMD). 1973, c. 509, §4 (AMD). 1975, c. 383, §1 (AMD). 1975, c. 408, §§2,3 (AMD). 1975, c. 735, §1 (AMD). 1977, c. 696, §19 (AMD). 1979, c. 127, §§7,8 (AMD). 1979, c. 544, §5 (AMD). 1979, c. 663, §5 (AMD). 1981, c. 486, §1 (AMD). 1983, c. 477, Pt. E, Subpt. 1, §1 (AMD). 1983, c. 853, §§C4,18 (RPR). 1983, c. 863, §§B5,B45 (AMD). 1989, c. 501, §§O9,10,22 (AMD). 1989, c. 596, §§C1,8 (AMD). 1989, c. 596, §C1 (AMD). 1989, c. 878, §§D14,15 (AMD). 1991, c. 780, §X1 (AMD). 1991, c. 824, §§B13,14 (AFF). 1993, c. 410, §X1 (AMD). 1997, c. 643, §§M1-3 (AMD). 2007, c. 539, Pt. JJ, §1 (AMD). 2013, c. 563, §1 (AMD).



4 §5. Compensation of justices upon retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 442, §1 (AMD). 1967, c. 494, §§1,29 (AMD). 1969, c. 466, §1 (AMD). 1969, c. 469, §§1,2 (AMD). 1971, c. 64, §1 (AMD). 1975, c. 701, §§1,2 (AMD). 1981, c. 488, §§1,2 (AMD). 1983, c. 167, §1 (AMD). 1983, c. 853, §§C5,18 (RP).



4 §6. Active Retired Justices

Any Justice of the Supreme Judicial Court, who has retired from the court under this chapter in effect prior to December 1, 1984, or any Justice of the Supreme Judicial Court who retires or terminates his service on the court in accordance with chapter 27, except for a disability retirement, is eligible for appointment as an Active Retired Justice of the Supreme Judicial Court as provided. The Governor may, subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary and to confirmation by the Legislature, appoint any eligible justice as an Active Retired Justice of the Supreme Judicial Court for a term of 7 years, unless sooner removed, and that justice may be reappointed for a like term. Any justice so appointed and designated shall thereupon constitute a part of the court from which he has retired and shall have the same jurisdiction and be subject to the same restrictions therein as before retirement, except that he shall act only in the cases and matters and hold court only at the terms and times as he may be directed and assigned to by the Chief Justice of the Supreme Judicial Court. The Chief Justice is empowered and authorized to assign and designate any such Active Retired Justice of the Supreme Judicial Court as to his services and may direct as to which term of the Law Court he shall attend, and order him to hear all matters and issue all orders, notices, decrees and judgments in vacation that any Justice of the Supreme Judicial Court is authorized to hear or issue. [1983, c. 853, Pt. C, §§ 6, 18 (AMD).]

SECTION HISTORY

1967, c. 544, §1 (AMD). 1969, c. 466, §2 (AMD). 1975, c. 771, §17 (AMD). 1983, c. 853, §§C6,18 (AMD).



4 §6-A. Active Retired Justice of Supreme Judicial Court to sit in Superior Court

An Active Retired Justice of the Supreme Judicial Court may be assigned by the Chief Justice of the Supreme Judicial Court to sit in the Superior Court in any county, and when so directed he shall have authority and jurisdiction therein as if he were a regular Justice of the Superior Court; and, whenever the Chief Justice of the Supreme Judicial Court so directs, he may hear all matters and issue all orders, notices, decrees and judgments that any Justice of the Superior Court is authorized to hear and issue. [1979, c. 12, §1 (NEW).]

The order of the Chief Justice of the Supreme Judicial Court directing an Active Retired Justice of the Supreme Judicial Court to sit in the Superior Court shall be filed with the Executive Clerk of the Supreme Judicial Court, but need not be docketed or otherwise recorded in any case heard by him. [1979, c. 12, §1 (NEW).]

SECTION HISTORY

1979, c. 12, §1 (NEW).



4 §6-B. Per diem compensation for Active Retired Justices of the Supreme Judicial Court

Any Active Retired Justice of the Supreme Judicial Court, who performs judicial service at the direction and assignment of the Chief Justice of the Supreme Judicial Court, must be compensated for those services at the rate of $300 per day or $175 per 1/2 day, provided that the total per diem compensation and retirement pension received by an Active Retired Justice of the Supreme Judicial Court in any calendar year does not exceed the annual salary of a Justice of the Supreme Judicial Court. [2003, c. 290, §1 (AMD).]

SECTION HISTORY

1979, c. 692, §1 (NEW). 1983, c. 416, §1 (AMD). 1989, c. 501, §§O11,22 (AMD). 1989, c. 596, §C8 (AMD). 1991, c. 824, §§B13,14 (AFF). 2003, c. 290, §1 (AMD).



4 §7. General jurisdiction; control of records

The Supreme Judicial Court may exercise its jurisdiction according to the common law not inconsistent with the Constitution or any statute, and may punish contempts against its authority by fine and imprisonment, or either, and administer oaths. It has general superintendence of all inferior courts for the prevention and correction of errors and abuses where the law does not expressly provide a remedy and has control of all records and documents in the custody of its clerks. Whenever justice or the public good requires, it may order the expunging from the records and papers on file in any case which has gone to judgment of any name or other part thereof unnecessary to the purpose and effect of said judgment. It may issue all writs and processes, not within the exclusive jurisdiction of the Superior Court, necessary for the furtherance of justice or the execution of the laws in the name of the State under the seal of said court, attested by any justice not a party or interested in the suit and signed by the clerk.



4 §8. Power to prescribe general rules

The Supreme Judicial Court has the power to prescribe, by general rules, for the Probate, District and Superior Courts of Maine, the forms of process, writs, pleadings and motions and the practice and procedure in civil actions at law. Said rules may neither abridge, enlarge nor modify the substantive rights of any litigant. They take effect on such date not less than 6 months after their promulgation as the Supreme Judicial Court may fix. After their promulgation the Supreme Judicial Court may repeal, amend, modify or add to them from time to time with or without a waiting period. After the effective date of said rules as promulgated or amended, all laws in conflict therewith are of no further force or effect. [1999, c. 547, §2 (AMD); 1999, c. 547, §80 (AFF).]

The Supreme Judicial Court may at any time write the general rules prescribed by it for cases in equity and those in actions at law so as to secure one form of civil action and procedure for both. In such union of rules the right of trial by jury as at common law and declared by the Constitution of the United States and amendments thereto and by the Constitution of the State of Maine and amendments thereto shall be preserved to the parties inviolate. Such united rules shall not take effect until 6 months after their promulgation and thereafter all laws and rules in conflict therewith shall be of no further force or effect. [1977, c. 694, §1 (AMD).]

SECTION HISTORY

1977, c. 694, §1 (AMD). 1983, c. 653, (AMD). 1999, c. 547, §B2 (AMD). 1999, c. 547, §B80 (AFF).



4 §8-A. Rules on courts records and unclaimed property

The Supreme Judicial Court may prescribe, repeal, add to, amend or modify rules or orders: [1981, c. 241, (NEW).]

1. Records. To establish retention and disposition schedules for the fiscal, managerial and court records of all the judicial courts of the State, and to authorize the disposition of such records as have no archival, historical or judicial value to the State to warrant permanent preservation, and to authorize the transfer to the Maine State Archives of such records, upon any reasonable terms and conditions as the State Archivist and the Supreme Judicial Court may agree, to be kept in accordance with the Archives and Records Management Law; and

[ 1981, c. 241, (NEW) .]

2. Unclaimed property. To provide, after reasonable notice to interested parties or their attorneys, for the transfer to the Treasurer of State for disposition as unclaimed property in the manner provided by Title 33, sections 1958 and 1959 of property in the possession or custody of the courts of this State as a result of civil or criminal litigation.

[ 2003, c. 20, Pt. T, §2 (AMD) .]

SECTION HISTORY

1981, c. 241, (NEW). 2003, c. 20, §§T1,2 (AMD).



4 §8-B. Rules governing nondisclosure of certain identifying information

1. Nondisclosure of certain identifying information. The Supreme Judicial Court may prescribe, repeal, add to, amend or modify rules or orders providing for a procedure in all courts through which a party is given the right to request that certain identifying information not be disclosed.

[ 2007, c. 351, §1 (NEW) .]

2. No contact order; allegation or pleading. Rules and orders developed pursuant to subsection 1 may allow:

A. A party or participant to notify the court in any case of the existence of any court orders in effect at the time of the proceeding that prohibit contact between the parties and participants; and [2007, c. 351, §1 (NEW).]

B. A party or participant to allege in an affidavit or a pleading under oath that the health, safety or liberty of the person would be jeopardized by disclosure of information pertaining to the person's current or intended address or location. [2007, c. 351, §1 (NEW).]

[ 2007, c. 351, §1 (NEW) .]

3. Evidence; records. Rules and orders under this section may address the sealing, disclosure and redaction of evidence and records, including circumstances in which the information to be treated as confidential is a material fact necessary to the proceeding.

[ 2007, c. 351, §1 (NEW) .]

SECTION HISTORY

2007, c. 351, §1 (NEW).



4 §9. Power to prescribe rules in criminal cases

The Supreme Judicial Court shall have the power and authority to prescribe, repeal, add to, amend or modify rules of pleading, practice and procedure with respect to any and all proceedings through final judgment, review and post-conviction remedy in criminal cases before justices of the peace, District Courts, Superior Courts and the Supreme Judicial Court. [1987, c. 736, §1 (AMD).]

Such rules shall take effect on such date not less than 6 months after their promulgation as the Supreme Judicial Court may set. After their promulgation the Supreme Judicial Court may repeal, amend, modify or add to such rules from time to time without a waiting period. After the effective date of said rules as promulgated or amended, all laws in conflict therewith shall be of no further force or effect.

SECTION HISTORY

1987, c. 736, §1 (AMD).



4 §9-A. Power to prescribe rules of evidence

The Supreme Judicial Court shall have the power and authority to prescribe, repeal, add to, amend or modify rules of evidence with respect to any and all civil actions or other proceedings, and any and all proceedings in criminal cases before justices of the peace, District Courts, probate courts, Superior Courts and the Supreme Judicial Court. [1987, c. 736, §2 (AMD).]

Such rules shall take effect on such date not less than 6 months after their promulgation as the Supreme Judicial Court may set. After their promulgation, the Supreme Judicial Court may repeal, amend, modify or add to such rules from time to time without a waiting period. After the effective date of said rules as promulgated or amended, all laws in conflict therewith shall be of no further force or effect. Any statute incorporated specifically or in general terms in a rule shall remain in effect. [1977, c. 564, §12 (AMD).]

SECTION HISTORY

1973, c. 675, (NEW). 1977, c. 564, §12 (AMD). 1987, c. 736, §2 (AMD).



4 §9-B. Committee on judicial responsibility and disability

The Supreme Judicial Court has the power and authority to prescribe, repeal, add to, amend or modify rules relating to a committee to receive complaints, make investigations and make recommendations to the Supreme Judicial Court in regard to discipline, disability, retirement or removal of justices of the Supreme Judicial Court and the Superior Court and judges of the District Court and the probate courts. [1999, c. 547, Pt. B, §3 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1977, c. 638, (NEW). 1979, c. 490, §1 (AMD). 1991, c. 885, §E2 (AMD). 1991, c. 885, §E47 (AFF). 1999, c. 547, §B3 (AMD). 1999, c. 547, §B80 (AFF).



4 §10. Facsimile signature of clerk

A facsimile of the signature of the clerk of the Supreme Judicial Court imprinted by or at his direction upon any writ, summons, subpoena, order or notice or order of attachment, except executions and criminal process, shall have the same validity as his written signature.






Subchapter 1-A: ADMINISTRATIVE ASSISTANT TO THE CHIEF JUSTICE

4 §11. Appointment; salary (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 467, §1 (NEW). P&SL 1973, c. 207, §11 (AMD). 1975, c. 408, §4 (AMD). 1979, c. 13, §1 (RP).



4 §12. Salary (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 467, §1 (NEW). 1971, c. 531, §3 (RP).



4 §13. Office space and clerical help (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 467, §1 (NEW). 1979, c. 13, §2 (RP).



4 §14. Duties of administrative assistant assigned by Chief Justice (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 467, §1 (NEW). 1975, c. 408, §5 (RPR). 1979, c. 13, §3 (RP).






Subchapter 1-B: ADMINISTRATIVE OFFICE OF THE COURTS

4 §15. Administrative Office of the Courts; appointment of State Court Administrator

There is an Administrative Office of the Courts, directed by a State Court Administrator who is appointed by and serves at the pleasure of the Chief Justice of the Supreme Judicial Court. The State Court Administrator shall devote full time to the official duties of this position to the exclusion of any profession for profit. The State Court Administrator must have experience and skills in leadership, management, planning and administration. [1993, c. 675, Pt. C, §1 (AMD).]

SECTION HISTORY

1975, c. 408, §§5-A (NEW). 1993, c. 675, §C1 (AMD).



4 §16. Assistants and employees of State Court Administrator

With the approval of the Chief Justice and within the limits of appropriations made therefor, the State Court Administrator may appoint assistants and other employees and purchase or lease equipment, services and facilities needed for the performance of the duties of the administrator. All administrative personnel in the Judicial Department are supervised by the State Court Administrator. [1993, c. 675, Pt. C, §1 (AMD).]

These personnel must have qualifications as prescribed by the Supreme Judicial Court. [1993, c. 675, Pt. C, §1 (AMD).]

SECTION HISTORY

1975, c. 408, §§5-A (NEW). 1993, c. 675, §C1 (AMD).



4 §17. Duties of State Court Administrator

The State Court Administrator, subject to the supervision and direction of the Chief Justice of the Supreme Judicial Court, is responsible for administration and management of the court system. The State Court Administrator shall: [1993, c. 675, Pt. C, §2 (AMD).]

1. Continuous survey and study. Carry on a continuous survey and study of the organization, operation, condition of business, practice and procedure of the Judicial Department. The State Court Administrator shall make recommendations to the Chief Justice to improve administration and management of the court system, including recommendations concerning the number of judges and other judicial personnel required for the efficient administration of justice;

[ 1993, c. 675, Pt. C, §3 (AMD) .]

1-A. Long-range planning. Develop and recommend to the Chief Justice long-range plans for the Judicial Department and operations of the courts;

[ 1993, c. 675, Pt. C, §4 (NEW) .]

2. Examine the status of dockets. Examine the status of dockets of all courts so as to determine cases and other judicial business that have been unduly delayed. From such reports, the administrator shall indicate which courts are in need of additional judicial personnel and make recommendations to the Chief Justice, to the Chief Justice of the Superior Court and to the Chief Judge of the District Court concerning the assignment or reassignment of personnel to courts that are in need of such personnel. The administrator shall also carry out the directives of the Chief Justice as to the assignment of personnel in these instances;

[ 1983, c. 269, §§1, 9 (AMD) .]

3. Investigate complaints. Investigate complaints with respect to the operation of the courts and relating to court and judicial security. Notwithstanding any other provision of law, complaints and investigative files that relate to court and judicial security are confidential. Nothing in this section precludes dissemination of such information to another criminal justice agency;

[ 2007, c. 597, §2 (AMD) .]

4. Examine statistical systems. Examine the statistical systems of the courts and make recommendations for a uniform system of judicial statistics. The administrator shall also collect and analyze statistical and other data relating to the business of the courts;

[ 1975, c. 408, §5-A (NEW) .]

5. Prescribe uniform administrative and business methods, etc. Prescribe uniform administrative and business methods, systems, forms, docketing and records to be used in the Supreme Judicial Court, in the Superior Court and in the District Court;

[ 1983, c. 269, §§2, 9 (AMD) .]

6. Implement standards and policies set by the Chief Justice. Implement standards and policies set by the Chief Justice regarding hours of court, the assignment of term parts and justices;

[ 1977, c. 544, §3 (AMD) .]

7. Act as supervisor of fiscal unit. Act as supervisor of the fiscal unit of the Administrative Office of the Courts and in so doing ensure that the fiscal unit:

A. Maintains fiscal controls and accounts of funds appropriated for the Judicial Department; [1995, c. 560, Pt. I, §1 (AMD).]

B. Prepares all requisitions for the payment of state money appropriated for the maintenance and operation of the Judicial Department; [1995, c. 560, Pt. I, §1 (AMD).]

C. Prepares budget estimates and submissions of state appropriations necessary for the maintenance and operation of the Judicial Department and makes appropriate recommendations; [1995, c. 560, Pt. I, §1 (AMD).]

D. Collects statistical and other data and makes reports to the Chief Justice, to the Chief Justice of the Superior Court and to the Chief Judge of the District Court relating to the expenditures of public money for the maintenance and operation of the Judicial Department; [1997, c. 24, Pt. II, §1 (AMD).]

E. Develops and implements a uniform set of accounting and budgetary accounts, based on generally accepted fiscal and accounting procedures, for the Supreme Judicial Court, for the Superior Court and for the District Court; and [1997, c. 24, Pt. II, §1 (AMD).]

F. Periodically studies the feasibility of continuing any agreement with the State Tax Assessor by which the Department of Administrative and Financial Services, Bureau of Revenue Services performs revenue-collecting services for the Judicial Department and, if it is determined that this would be in the best interests of the State, continues such an agreement. [RR 2011, c. 1, §2 (COR).]

[ RR 2011, c. 1, §2 (COR) .]

8. Examine arrangements for use and maintenance of court facilities. Examine the arrangements for the use and maintenance of court facilities and supervise the purchase, distribution, exchange and transfer of judicial equipment and supplies thereof;

[ 1975, c. 408, §5-A (NEW) .]

9. Act as secretary. Act as secretary to the Judicial Conference;

[ 1975, c. 408, §5-A (NEW) .]

10. Submit an annual report. Submit an annual report to the Chief Justice, Legislature and Governor of the activities and accomplishments of the office for the preceding calendar year;

[ 1975, c. 408, §5-A (NEW) .]

11. Maintain liaison. Maintain liaison with the executive and the legislative branches and other public and private agencies whose activities impact the Judicial Department;

[ 1975, c. 408, §5-A (NEW) .]

12. Prepare and plan clerical offices. Prepare and plan for the organization and operation of clerical offices serving the Superior Court and the District Court;

[ 1983, c. 269, §§4, 9 (AMD) .]

13. Implement preservice and inservice educational and training programs. Develop and implement preservice and inservice educational and training programs for nonjudicial personnel of the Judicial Department;

[ 1987, c. 137, §1 (AMD) .]

14. Perform duties and attend other matters. Perform other duties and attend to other matters consistent with the powers delegated to the State Court Administrator by the Chief Justice and the Supreme Judicial Court;

[ 1991, c. 622, Pt. L, §4 (AMD) .]

15. Provide for court security. Plan and implement arrangements for safe and secure court premises to ensure the orderly conduct of judicial proceedings.

A. The State Court Administrator may contract for the services of qualified individuals as needed on a per diem basis to perform court security-related functions and services.

(1) For the purposes of this subsection, "qualified individuals" means municipal law enforcement officers, deputy sheriffs and other individuals who are certified pursuant to Title 25, section 2804-B or 2804-C and have successfully completed additional training in court security provided by the Maine Criminal Justice Academy or equivalent training.

(2) When under contract pursuant to this paragraph and then only for the assignment specifically contracted for, qualified individuals have the same duties and powers throughout the counties of the State as sheriffs have in their respective counties.

(3) Qualified municipal law enforcement officers and deputy sheriffs performing contractual services pursuant to this paragraph continue to be employees of the municipalities and counties in which they are employed.

(4) Qualified individuals other than municipal law enforcement officers or deputy sheriffs performing contractual services pursuant to this paragraph may not be considered employees of the State for any purpose, except that they must be treated as employees of the State for purposes of the Maine Tort Claims Act and the Maine Workers' Compensation Act of 1992. They must be paid reasonable per diem fees plus reimbursement of actual, necessary and reasonable expenses incurred in the performance of their duties, consistent with policies established by the State Court Administrator. [2011, c. 380, Pt. TT, §1 (AMD).]

B. The State Court Administrator may employ other qualified individuals to perform court security-related functions and services as court security officers.

(1) Court security officers employed under this paragraph must be certified pursuant to Title 25, section 2803-A, subsection 8-B.

(2) When on assignment for court security functions, court security officers have the same powers and duties throughout the counties of the State as sheriffs have in their respective counties.

(3) Court security officers employed under this paragraph are state employees for all purposes. [2003, c. 400, §1 (NEW).]

C. Notwithstanding any other provision of law, the plans, arrangements and files involving court security matters are confidential. Nothing in this section precludes dissemination of that information to another criminal justice agency; [2003, c. 400, §1 (NEW).]

[ 2011, c. 380, Pt. TT, §1 (AMD) .]

16. Report on out-of-state travel. Submit to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs a quarterly report on out-of-state travel activity of the Judicial Department. The report must be submitted within 15 days after the end of each quarter and must include, for each individual who has been authorized to travel, the destination, purpose and cost by funding source of each trip; and

[ 1993, c. 675, Pt. C, §8 (AMD) .]

17. Statement of fiscal effect on judicial system. Apply the following requirements when the State Court Administrator prepares statements pertaining to the impact that executive orders and proposed legislation have upon judicial system resources, including the cost or savings to the judicial system. The State Court Administrator, in preparing such impact statements, shall make inquiry of the Chief Justice of the Superior Court, the Chief Judge of the District Court, a statewide association of prosecuting attorneys, a statewide association of criminal defense attorneys, a statewide association of trial attorneys and any other parties, as appropriate, in order to provide the most accurate estimate of the judicial branch impact of such legislation, by fiscal year.

A. The State Court Administrator shall furnish the statements to the legislative staff office designated to collect and assemble fiscal information for use of legislative committees under Title 3, section 163-A, subsection 10 and to:

(1) The Governor for judicial impact statements on executive orders; and

(2) The appropriate committee of the Legislature for the information of its members for proposed legislation. [1993, c. 675, Pt. C, §9 (NEW).]

B. The statement on a particular executive order prepared by the State Court Administrator must be included in the executive order if the executive order has a fiscal impact on the judicial system, as determined by the State Court Administrator. [1993, c. 675, Pt. C, §9 (NEW).]

C. The statement on proposed legislation prepared by the State Court Administrator must be considered in the preparation of the fiscal note included in a committee amendment or other amendment if the legislation or amendment has a fiscal impact on the judicial system, as determined by the State Court Administrator. [1993, c. 675, Pt. C, §9 (NEW).]

[ 2007, c. 240, Pt. YYY, §1 (AMD) .]

SECTION HISTORY

1975, c. 408, §§5-A (NEW). 1977, c. 544, §§1-6 (AMD). 1983, c. 269, §§1-4,9 (AMD). 1987, c. 137, §§1-3 (AMD). 1987, c. 776, §§1,2 (AMD). 1989, c. 324, (AMD). 1991, c. 570, §1 (AMD). 1991, c. 622, §§L4-6 (AMD). 1991, c. 885, §E3 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 675, §§C2-9 (AMD). 1995, c. 560, §I1 (AMD). 1997, c. 24, §§II1,2 (AMD). 2003, c. 400, §1 (AMD). 2007, c. 240, Pt. YYY, §1 (AMD). 2007, c. 597, §2 (AMD). RR 2011, c. 1, §2 (COR). 2011, c. 380, Pt. TT, §1 (AMD).



4 §17-A. Publications and technology

1. Informational publications and record searches. The State Court Administrator may establish a fee schedule to cover the cost of printing and distribution of publications and forms, the procedures for the sale of these publications and forms and record searches.

[ 2013, c. 502, Pt. V, §1 (AMD) .]

2. Fund; fees deposited. All fees collected under this section from the sale of publications or forms must be deposited in a fund for use by the State Court Administrator to fund publications, forms and information technology. Twenty percent of fees collected for record searches must be deposited in the fund, and 80% of fees collected for record searches must be deposited in the General Fund.

[ 2013, c. 502, Pt. V, §1 (AMD) .]

SECTION HISTORY

1993, c. 172, §1 (NEW). 2013, c. 159, §1 (AMD). 2013, c. 502, Pt. V, §1 (AMD).



4 §17-B. Funds from the Federal Government and private sources

The State Court Administrator may accept, use, expend and dispose of, on behalf of the State, funds, equipment, supplies, materials and property from any agency of the United States or from any private foundation or other private source. [1997, c. 11, §1 (NEW).]

§17-B. Subleasing

(As enacted by PL 1997, c. 362, §1 is REALLOCATED TO TITLE 4, SECTION 17-C)

SECTION HISTORY

RR 1997, c. 1, §1 (RAL). 1997, c. 11, §1 (NEW). 1997, c. 362, §1 (NEW).



4 §17-C. Subleasing (REALLOCATED FROM TITLE 4, SECTION 17-B)

(REALLOCATED FROM TITLE 4, SECTION 17-B)

Notwithstanding any other provision of law, the Judicial Department may sublease real property that it holds in the Town of York as tenant to any other government agency for a period of 5 years or less. [RR 1997, c. 1, §1 (RAL).]

SECTION HISTORY

RR 1997, c. 1, §1 (RAL).



4 §18. Court Mediation Service (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 396, §1 (NEW). 1985, c. 562, (AMD). 1985, c. 750, §1 (AMD). 1985, c. 814, §K (AMD). 1987, c. 518, (AMD). 1989, c. 617, §1 (AMD). 1989, c. 702, §E1 (AMD). 1995, c. 123, §§1,2 (AMD). 1995, c. 537, §2 (AMD). 1995, c. 560, §I2 (RP). 1995, c. 694, §D1 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 393, §§A3,4 (AMD).



4 §18-A. Maine Civil Legal Services Fund established

1. Creation of fund. The Maine Civil Legal Services Fund, referred to in this section as the "fund," is established as a nonlapsing fund to support civil legal services to persons who otherwise are not able to pay for these services.

A. Money in the fund not needed to meet current obligations must be deposited with the Treasurer of State to the credit of the fund and may be invested as provided by law. Interest on these investments must be credited to the fund. [1991, c. 503, (NEW).]

B. Except as provided in paragraph C, money in the fund must be disbursed to legal services providers to support the provision of free civil legal services to low-income or needy people or the needy elderly in this State. Money disbursed from the fund may not be used by a recipient to support lobbying as defined in Title 3, section 312-A, subsection 9 unless the recipient is responding to a request by a Legislator or a member of the Executive Department. Only the following legal services providers may receive disbursement to provide free civil legal services:

(1) Nonprofit organizations whose missions include the provision of free civil legal services and who have at least one year of experience providing free civil legal services;

(2) Legal aid clinics of accredited law schools operating exclusively in Maine; and

(3) Programs whose primary mission is to coordinate pro bono legal services for low-income people in this State. [2005, c. 361, §1 (AMD).]

C. In the first year the Judicial Department may draw from the fund any programming, printing and distribution costs that are necessary to implement surcharges on fines, penalties or forfeitures as provided in subsection 3-A. [1997, c. 173, §2 (NEW).]

[ 2005, c. 361, §1 (AMD) .]

2. Administration. The Supreme Judicial Court, or a person or organization designated by the court, is the administrator and shall administer the fund. The administrator shall disburse funds according to determinations made by the commission established in subsection 6. The administrator shall report at least annually to the Legislature on the previous year's income and expenditures.

[ 1997, c. 173, §3 (AMD) .]

3. Contribution.

[ 1997, c. 173, §4 (RP) .]

3-A. Funding. Funding for the fund may be provided by the following methods.

A. For all fees collected by the Judicial Department after July 1, 2005, 7% must be deposited in the fund. This paragraph does not apply to fees dedicated under section 17-A or section 18-B, subsection 8. [2005, c. 361, §2 (RPR).]

B. A surcharge of $10 must be imposed by a court on each civil fine, penalty or forfeiture imposed by the court and deposited in the fund. [2005, c. 361, §3 (AMD).]

[ 2005, c. 361, §§2, 3 (AMD) .]

4. Other funds. The fund may receive money from any source, including grants, gifts, bequests and donations. Funds appropriated and money received for the benefit of the fund must be deposited to the fund.

[ 1991, c. 503, (NEW) .]

5. Allocation.

[ 1997, c. 173, §6 (RP) .]

6. Distribution of funds. The Supreme Judicial Court shall appoint the Civil Legal Services Fund Commission, consisting of 3 persons knowledgeable about the problems of ensuring access to justice in this State, to determine how to distribute the funds in accordance with subsection 1 in a manner that will most efficiently and effectively maintain and enhance access to justice in this State. The commission shall review the allocation at least every 4 years or on the request of any member of the commission and shall make adjustments to the allocation when appropriate. Funds must be distributed at least quarterly with the first distribution occurring no later than January 2, 1998. The commission shall compile information on the types of cases handled by recipient organizations and shall report this information and its allocation decisions to the joint standing committee of the Legislature having jurisdiction over judiciary matters no later than February 1, 1999.

[ 1997, c. 173, §7 (NEW) .]

SECTION HISTORY

1991, c. 503, (NEW). 1997, c. 173, §§1-7 (AMD). 2005, c. 361, §§1-3 (AMD).



4 §18-B. Court Alternative Dispute Resolution Service

1. Court Alternative Dispute Resolution Service. There is established within the Administrative Office of the Courts a Court Alternative Dispute Resolution Service to provide alternative dispute resolution, referred to in this section as "ADR," services in the courts throughout the State.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

2. ADR providers. The Judicial Department, through the State Court Administrator or the administrator's designee, shall contract for the services of qualified persons or organizations to serve as providers of ADR services to parties. The ADR providers are not employees of the State for any purpose. The ADR providers are entitled to be paid a reasonable per diem fee plus reimbursement of their actual, necessary and reasonable expenses incurred in the performance of their duties, consistent with policies established by the Administrative Office of the Courts.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

3. Immunity from civil liability. A person serving as an ADR provider under contract with the Judicial Department or as the Director of the Court Alternative Dispute Resolution Service is immune from any civil liability, as are employees of governmental entities, under the Maine Tort Claims Act, for acts performed within the scope of the provider's or the director's duties.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

4. Staff. With the advice and approval of the Court Alternative Dispute Resolution Service Committee, the State Court Administrator shall employ or contract with a person to serve as the Director of the Court Alternative Dispute Resolution Service. The State Court Administrator shall provide other necessary staff and clerical assistance to the Court Alternative Dispute Resolution Service, within the limits of funds available.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

5. Facilities. The State Court Administrator shall provide a principal office for the Court Alternative Dispute Resolution Service and shall arrange for facilities throughout the State as necessary and adequate for the conduct of ADR sessions, within the limits of funds available.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

6. Court Alternative Dispute Resolution Service Committee. The Court Alternative Dispute Resolution Service Committee, or "committee," is established to set policy for and monitor the Court Alternative Dispute Resolution Service. The committee consists of:

A. The Chief Justice of the Supreme Judicial Court or a designee; [1995, c. 560, Pt. I, §3 (NEW).]

B. The Chief Justice of the Superior Court or a designee; [1995, c. 560, Pt. I, §3 (NEW).]

C. The Chief Judge of the District Court or a designee; [1995, c. 560, Pt. I, §3 (NEW).]

D. The State Court Administrator or a designee; [1995, c. 560, Pt. I, §3 (NEW).]

E. A Justice of the Superior Court, who is appointed by and serves at the pleasure of the Chief Justice of the Supreme Judicial Court; [1995, c. 560, Pt. I, §3 (NEW).]

F. A Judge of the District Court, who is appointed by and serves at the pleasure of the Chief Justice of the Supreme Judicial Court; and [1995, c. 560, Pt. I, §3 (NEW).]

G. Any additional members appointed by the Chief Justice of the Supreme Judicial Court that the Chief Justice considers necessary to the committee's operation. [1995, c. 560, Pt. I, §3 (NEW).]

[ 1995, c. 560, Pt. I, §3 (NEW) .]

7. Fees. When a court refers parties to the Court Alternative Dispute Resolution Service, the court shall assess the parties a fee to be apportioned equally among the parties, unless the court otherwise directs. The fee must be deposited in the dedicated account created in subsection 8.

A party may file an in forma pauperis application for waiver of fee. If the court finds that the party does not have sufficient funds to pay the fee, it shall order the fee waived.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

8. Court Alternative Dispute Resolution Service Fund. The Court Alternative Dispute Resolution Service Fund is established as a nonlapsing, dedicated fund within the Administrative Office of the Courts. Fees collected for ADR services provided pursuant to this section must be deposited in the fund.

Except as otherwise provided in this section, the Administrative Office of the Courts shall use 100% of the resources in the funds from nondesignated cases to cover the costs of providing ADR services as required under this section. All funds from cases handled by the Court Alternative Dispute Resolution Service pursuant to Title 38, section 347-A, subsection 4, paragraph E must be used for the costs of providing ADR services as required under this section.

[ 1997, c. 643, Pt. EE, §1 (AMD) .]

9. Rules. The Supreme Judicial Court shall adopt rules to govern the referral of cases to the Court Alternative Dispute Resolution Service.

[ 1995, c. 560, Pt. I, §3 (NEW) .]

10. Land use mediation. The land use mediation program is a program within the Court Alternative Dispute Resolution Service.

A. The Director of the Court Alternative Dispute Resolution Service shall administer the land use mediation program established in Title 5, chapter 314, subchapter II. [1997, c. 393, Pt. A, §5 (NEW).]

B. A land use mediation fund is established as a nonlapsing, dedicated fund within the Administrative Office of the Courts. Fees collected for mediation services pursuant to Title 5, chapter 314, subchapter II must be deposited in the fund. The Administrative Office of the Courts shall use the resources in the fund to cover the costs of providing mediation services as required under Title 5, chapter 314, subchapter II. [1997, c. 393, Pt. A, §5 (NEW).]

[ 2001, c. 184, §2 (AMD) .]

11. Mediation of disputes involving natural gas pipelines. The natural gas pipeline dispute resolution program is a program within the Court Alternative Dispute Resolution Service.

A. The Director of the Court Alternative Dispute Resolution Service shall administer the natural gas pipeline dispute resolution program established in Title 5, chapter 314, subchapter III. [1999, c. 346, §1 (NEW).]

B. A natural gas pipeline dispute resolution fund is established as a nonlapsing, dedicated fund within the Administrative Office of the Courts. Fees collected for mediation services pursuant to Title 5, chapter 314, subchapter III must be deposited in the fund. The Administrative Office of the Courts shall use the resources in the fund to cover the costs of providing mediation services as required under Title 5, chapter 314, subchapter III. [1999, c. 346, §1 (NEW).]

[ 1999, c. 346, §1 (NEW) .]

12. Mediation involving mortgage foreclosures on owner-occupied residential property. The foreclosure mediation program is a program within the Supreme Judicial Court to provide mediation in the courts throughout the State pursuant to Title 14, section 6321-A.

A. The Supreme Judicial Court, or a person or organization designated by the court, shall administer the foreclosure mediation program. [2009, c. 402, §1 (NEW).]

B. A foreclosure mediation program fund is established as a nonlapsing, dedicated fund within the Administrative Office of the Courts. Fees collected to support mediation services pursuant to Title 14, section 6321-A, subsection 3 must be deposited in the fund. The Administrative Office of the Courts shall use the resources in the fund to cover the costs of providing mediation services as required under Title 14, section 6321-A. [2009, c. 402, §1 (NEW).]

[ 2009, c. 402, §1 (NEW) .]

SECTION HISTORY

1995, c. 560, §I3 (NEW). 1997, c. 393, §A5 (AMD). 1997, c. 643, §EE1 (AMD). 1999, c. 346, §1 (AMD). 2001, c. 184, §2 (AMD). 2009, c. 402, §1 (AMD).






Subchapter 1-C: JUDICIAL REGIONS: ASSIGNMENT OF JUSTICES AND JUDGES

4 §19. Creation of judicial regions; regional court centers and regional presiding justices; duties

The Chief Justice of the Supreme Judicial Court may by order divide the State into judicial regions for administrative and venue purposes, each judicial region to contain one or more counties, but in no event may counties be divided for the creation of judicial regions. [1983, c. 688, §1 (AMD).]

SECTION HISTORY

1975, c. 408, §6 (NEW). 1983, c. 269, §§5,9 (AMD). 1983, c. 688, §1 (AMD).



4 §20. Provide for collection of overdue fines and fees from money collected

The Chief Justice of the Supreme Judicial Court shall plan and implement arrangements for the collection of overdue fines and fees due the state courts, the costs of which may be paid from money collected. These arrangements may include but are not limited to: Employing special project clerks, assistants and other staff; contracting with state agencies; contracting for special or private debt collection services; purchasing necessary equipment; and compensating state, county and municipal law enforcement agencies for services provided. [2011, c. 131, §1 (AMD).]

SECTION HISTORY

1989, c. 875, Pt. E, §3 (NEW). 2011, c. 131, §1 (AMD).






Subchapter 1-D: COURT PERSONNEL AND FINANCES

4 §22. State responsibility for court finances

Beginning with the fiscal year commencing July 1, 1976, the Legislature shall appropriate funds for the expenses of the Judicial Department. [1975, c. 408, §7 (NEW).]

SECTION HISTORY

1975, c. 408, §7 (NEW).



4 §23. Court personnel and compensation

The Supreme Judicial Court shall prescribe by rule a personnel classification plan for all courts in the Judicial Department. [1975, c. 408, §7 (NEW).]

SECTION HISTORY

1975, c. 408, §7 (NEW).



4 §24. Operating budgets

The State Court Administrator shall, subject to the approval of the Chief Justice, prepare biennially a consolidated operating budget for all courts in the State to be known as the Judicial Department operating budget. The administrator may be assisted in this task by the Chief Justice of the Superior Court and the Chief Judge of the District Court. [1993, c. 675, Pt. C, §10 (AMD).]

The State Court Administrator shall prepare the consolidated court budget according to procedures prescribed by the State Budget Officer. Budget requests and other additional information as requested must be transmitted to the State Budget Officer on or before September 1st of the even-numbered years. The Governor shall include in the budget submission the judicial budget without revision, in accordance with Title 5, section 1664, but with recommendations the Governor considers proper. [1993, c. 675, Pt. C, §10 (AMD).]

The State Court Administrator, subject to the approval of the Chief Justice, shall prescribe the financial management procedures to be used in all courts of the Judicial Department. [1975, c. 408, §7 (NEW).]

SECTION HISTORY

1975, c. 408, §7 (NEW). 1979, c. 127, §9 (AMD). 1983, c. 269, §§6,9 (AMD). 1993, c. 675, §C10 (AMD).



4 §25. Reimbursement of counties for salaries and expenses of court and jury officers

The Judicial Department shall compensate each county for those reasonable costs related to salaries and expenses as agreed upon between the Judicial Department and the respective county. The compensation may be only for the number of court security officers requested to serve the court either in that county or another by the Judicial Department. [1991, c. 570, §2 (AMD).]

The Judicial Department shall include sufficient funds for this compensation within its operating budget. [1991, c. 570, §2 (AMD).]

SECTION HISTORY

1977, c. 705, §1 (NEW). 1989, c. 722, §1 (AMD). 1991, c. 570, §2 (AMD).



4 §26. Use of Executive Department agencies

Unless otherwise prohibited by law, the Judicial Department shall use the services of and be included in any systems established and maintained by the bureaus within the Department of Administrative and Financial Services and is subject to the same rules that apply to the Executive Department unless specifically exempted. [1997, c. 24, Pt. II, §3 (AMD).]

SECTION HISTORY

1985, c. 733, §1 (NEW). 1997, c. 24, §II3 (AMD).



4 §27. Funds collected by Bureau of Revenue Services

1. Generally. The State Court Administrator shall enter into an agreement with the State Tax Assessor by which the Department of Administrative and Financial Services, Bureau of Revenue Services may collect on the Judicial Department's behalf fees, fines, costs and penalties, the imposition of which is provided for by this Title. Any such agreement must specify which categories of fees, fines, forfeitures, costs and penalties are to be collected by the Bureau of Revenue Services.

[ 1997, c. 24, Pt. II, §4 (NEW); 1997, c. 526, §14 (AMD) .]

2. Notice and demand; remedies provided by Title 36. The State Tax Assessor shall provide notice substantially equivalent to that set forth in Title 36, section 171. Once notice and a demand for payment have been provided, the State Tax Assessor may proceed to collect the amount due by any collection method authorized by Title 36.

[ 1997, c. 24, Pt. II, §4 (NEW) .]

3. Deposited in General Fund. Funds collected on behalf of the Judicial Department by the State Tax Assessor must be deposited in the proper fund in State Government, except that, for the 1998-1999 biennium, the State Tax Assessor may retain sufficient funds to cover the administrative expenses incurred in collection. After the 1998-1999 biennium, the Judicial Department shall budget sufficient funds to pay the Department of Administrative and Financial Services, Bureau of Revenue Services, Bureau of Revenue Services Fund, Internal Services Fund account on a cost-reimbursement basis for services provided.

[ 1997, c. 643, Pt. F, §1 (AMD) .]

SECTION HISTORY

1997, c. 24, §II4 (NEW). 1997, c. 526, §14 (AMD). 1997, c. 643, §F1 (AMD).



4 §28. Additional fee revenue dedicated

The judicial branch may credit 4%, up to a maximum of $300,000 per fiscal year, of fee revenue collected pursuant to administrative orders of the court to a nonlapsing Other Special Revenue Funds account to support the capital expenses of the judicial branch. If the fee revenue from the judicial branch is less than the amount budgeted as undedicated fee revenue for the General Fund, the amount credited to the Other Special Revenue Funds account during the fiscal year must be reduced by a percentage equal to the percentage by which General Fund undedicated fee revenue is under budget. [2011, c. 380, Pt. HHH, §1 (AMD).]

SECTION HISTORY

2009, c. 213, Pt. QQ, §2 (NEW). 2011, c. 380, Pt. HHH, §1 (AMD).






Subchapter 1-E: COLLECTIVE BARGAINING

4 §31. Purpose

It is declared to be the public policy of the State and it is the purpose of this subchapter to promote the continued improvement of the relationship between the Judicial Department and its employees by providing a uniform basis for recognizing the right of judicial employees to join labor organizations of their own choosing and to be represented by these organizations in matters concerning their employment relations with the Judicial Department. [1983, c. 412, §1 (NEW).]

SECTION HISTORY

1983, c. 412, §1 (NEW).



4 §32. Procedures; advisory committee

1. Collective bargaining. The Supreme Judicial Court may propose appropriate procedures for defining and implementing the collective bargaining rights of Judicial Department employees, including, without limitation, definition of employees and appropriate subjects of collective bargaining, determination of appropriate bargaining units, certification and election of a bargaining agent, appeals process, impasse resolution procedure and enforcement mechanisms.

[ 1983, c. 412, §1 (NEW) .]

2. Advisory committee. The Supreme Judicial Court shall designate an advisory committee to recommend procedures. The committee shall include representatives of public sector management and public sector bargaining agents. Opportunity shall be provided for the expression of views of Judicial Department employees.

[ 1983, c. 412, §1 (NEW) .]

SECTION HISTORY

1983, c. 412, §1 (NEW).






Subchapter 1-F: COURT UNIFICATION OVERSIGHT COMMITTEE

4 §41. Court Unification Oversight Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §ZZZ1 (NEW). 1999, c. 731, §ZZZ42 (AFF). 2007, c. 466, Pt. C, §1 (RP).






Subchapter 2: LAW COURT

4 §51. Constitution of court; concurrence required

When sitting as a Law Court to determine questions of law arising in any civil or criminal action or proceeding, the Supreme Judicial Court must be composed as provided by rules adopted by that court and shall hear and determine such questions by the concurrence of a majority of the justices sitting and qualified to act. [2007, c. 518, §1 (AMD).]

SECTION HISTORY

1969, c. 354, (RPR). 2007, c. 518, §1 (AMD).



4 §52. Justice not to sit in review of case tried before him

No justice shall sit in the law court upon the hearing of any cause tried before him nor take any part in the decision thereof.



4 §53. Sessions

For the purpose of appellate review by the Supreme Judicial Court sitting as a law court, the State shall constitute one district. The number of sessions of the law court in each year and the method of determining the time and place thereof shall be in accordance with rules promulgated by the Supreme Judicial Court. [1969, c. 354, (RPR).]

SECTION HISTORY

1969, c. 354, (RPR).



4 §54. Clerks; duties; compensation; expenses of county

The Chief Justice of the Supreme Judicial Court shall appoint a clerk of the law court to serve at his pleasure and shall, from time to time, designate one or more of the clerks of court or some competent person or persons who shall act as additional clerks of the law court. The clerk of the law court shall receive such salary as the Chief Justice shall determine and shall devote full time to his duties. The clerk of the law court shall also act as reporter of decisions. The Chief Justice or in his absence the senior justice present shall allow to the county in which any law term is held such expense as may be incurred on account of such law term which shall be paid by the State. The dockets of the law court shall be made from time to time and kept as the court may direct. [1975, c. 408, §8 (AMD).]

SECTION HISTORY

1965, c. 392, §1 (AMD). 1967, c. 220, (AMD). 1969, c. 467, §§2,3 (AMD). 1975, c. 408, §8 (AMD).



4 §55. Preservation of briefs

The clerk of the Supreme Judicial Court shall preserve 2 complete sets of briefs filed in all cases in the Supreme Judicial Court sitting as the Law Court. Under the direction of the Chief Justice these briefs shall be arranged in order. One set each shall thereupon be delivered to the law libraries respectively of Cumberland and Penobscot Counties for preservation and reference. All expenses incurred in preparation and delivery of these briefs shall be paid by the State from the appropriation for expenses of the Supreme Judicial Court. [1983, c. 164, (AMD).]

SECTION HISTORY

1977, c. 114, §1 (RPR). 1979, c. 13, §§3-A,3-B (AMD). 1983, c. 164, (AMD).



4 §56. Messenger in Cumberland County (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 188, (RP).



4 §57. Jurisdiction; disposition of cases; technical errors in pleading and procedure

The following cases only come before the court as a court of law: Cases on appeal from the District Court, the Superior Court or a single Justice of the Supreme Judicial Court or from the probate courts; questions of law arising on reports of cases, including interlocutory orders or rulings of such importance as to require, in the opinion of the justice, review by the Law Court before any further proceedings in the action; agreed statement of facts; cases presenting a question of law; all questions arising in cases in which equitable relief is sought; motions to dissolve injunctions issued after notice and hearing or continued after a hearing; questions arising on habeas corpus, mandamus and certiorari and questions of state law certified by the federal courts. They must be marked "law" on the docket of the county or district where they are pending, and there continued until their determination is certified by the Clerk of the Law Court to the clerk of courts of the county and the court shall immediately after the decision of the question submitted to it make such order, direction, judgment or decree as is fit and proper for the disposal of the case, and cause a rescript in all civil actions, briefly stating the points therein decided, to be filed therein, which rescript must be certified by the Clerk of the Law Court to the clerk of courts of the county or district where the action is pending and to the Reporter of Decisions. If no further opinion is written out, the reporter shall publish in the next volume of reports thereafter issued the case, together with such rescript, if the reporter deems the same of sufficient importance for publication. [1999, c. 731, Pt. ZZZ, §2 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

When the issues of law presented in any case before the Law Court can be clearly understood, they must be decided, and a case may not be dismissed by the Law Court for technical errors in pleading alone or for want of proper procedure if the record of the case presents the merits of the controversy between the parties. Whenever, in the opinion of the Law Court, the ends of justice require, it may remand any case to the court below or to any justice or judge thereof for the correction of any errors in pleading or procedure. In remanding said case, the Law Court may set the time within which said correction must be made and said case reentered in the Law Court. [1999, c. 731, Pt. ZZZ, §2 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

When it appears to the Supreme Court of the United States, or to any court of appeals or district court of the United States, that there is involved in any proceeding before it one or more questions of law of this State, which may be determinative of the cause, and there are no clear controlling precedents in the decisions of the Supreme Judicial Court, such federal court may certify any such questions of law of this State to the Supreme Judicial Court for instructions concerning such questions of state law, which certificate the Supreme Judicial Court sitting as the Law Court may, by written opinion, answer. [1999, c. 731, Pt. ZZZ, §2 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

SECTION HISTORY

1965, c. 158, §§1,2 (AMD). 1965, c. 356, §1 (AMD). 1965, c. 513, §2 (AMD). 1967, c. 544, §2 (AMD). 1979, c. 540, §2 (AMD). 1999, c. 731, §ZZZ2 (AMD). 1999, c. 731, §ZZZ42 (AFF).



4 §58. Courthouse Security Fund

1. Creation of fund. The Courthouse Security Fund, referred to in this section as "the fund," is created under the jurisdiction and control of the Supreme Judicial Court.

[ 2005, c. 113, §1 (NEW) .]

2. Source of fund. The fund consists of all money appropriated or allocated for inclusion in the fund, from whatever source, and any other resources available to the fund.

[ 2005, c. 113, §1 (NEW) .]

3. Application of fund. Money in the fund may be used to improve security and improve public safety at court facilities under the control of the State or a subdivision of the State. Money in the fund not needed to meet the requirements of this subsection may accrue interest and be invested in a manner permitted by law.

[ 2005, c. 113, §1 (NEW) .]

4. Revolving fund. The fund is a nonlapsing, revolving fund.

[ 2005, c. 113, §1 (NEW) .]

SECTION HISTORY

2005, c. 113, §1 (NEW).









Chapter 3: SUPERIOR COURT

4 §101. Constitution of court

The Superior Court, as established, consists of 17 justices and such Active Retired Justices as may be appointed and serving on the court, learned in the law and of sobriety of manners. The Chief Justice of the Superior Court shall assign the Justices of the Superior Court to preside at various locations of the court. Whenever it becomes necessary, the Chief Justice of the Supreme Judicial Court may designate a Justice of the Supreme Judicial Court or any Active Retired Justice of the Supreme Judicial Court to hold a term of Superior Court. The Chief Justice of the Superior Court may, when necessary, assign an Active Retired Justice of the Superior Court to hold a term of Superior Court. The Chief Justice of the Superior Court may designate any Justice of the Superior Court and the Chief Justice of the Supreme Judicial Court may designate any Justice of the Supreme Judicial Court to hold one or more sessions of the Superior Court, separate from the session presided over by the justice holding the regular trial term. [2005, c. 519, Pt. III, §1 (AMD).]

SECTION HISTORY

1965, c. 437, §1 (AMD). 1969, c. 476, §1 (AMD). 1971, c. 504, §1 (AMD). 1973, c. 599, §1 (AMD). 1983, c. 688, §2 (AMD). 1983, c. 825, §1 (AMD). 1985, c. 434, §1 (RPR). 2005, c. 519, §III1 (AMD).



4 §101-A. Chief Justice of the Superior Court

The Chief Justice of the Supreme Judicial Court shall designate one of the Justices of the Superior Court as the Chief Justice of the Superior Court. He shall serve at the pleasure and under the supervision of the Chief Justice of the Supreme Judicial Court and shall be responsible for the operation of the Superior Court. Any authority relating to the operation of the Superior Court, that is vested by law in the Chief Justice of the Supreme Judicial Court, may be delegated by him to the Chief Justice of the Superior Court acting under his supervision. The Chief Justice of the Superior Court shall also perform such additional duties as may be assigned to him from time to time by the Chief Justice of the Supreme Judicial Court. The term "Justice of the Superior Court" includes the Chief Justice of the Superior Court. [1983, c. 269, §§ 7, 9 (NEW).]

SECTION HISTORY

1983, c. 269, §§7,9 (NEW).



4 §102. Salary; expenses

1. Chief justice; salary. The Chief Justice of the Superior Court is entitled to receive a salary, for fiscal year 1998-99 and thereafter, of $94,000, to be paid biweekly.

[ 1997, c. 643, Pt. M, §4 (AMD) .]

2. Associate justice; salary. Each Justice of the Superior Court shall receive a salary as follows:

A. For fiscal year 1998-99 and thereafter, $90,000, to be paid biweekly. [1997, c. 643, Pt. M, §5 (RPR).]

B. [1989, c. 596, Pt. C, §2 (RP).]

C. [1989, c. 596, Pt. C, §2 (RP).]

D. [1989, c. 596, Pt. C, §2 (RP).]

E. [1989, c. 596, Pt. C, §2 (RP).]

[ 1997, c. 643, Pt. M, §5 (AMD) .]

2-A. Cost-of-living adjustment. The salaries of the associate justices shall be adjusted as established in Title 4, section 4, subsection 2-A.

[ 1989, c. 501, Pt. O, §§13, 22 (NEW); 1989, c. 600, Pt. B, §§9, 10 (AMD); 1989, c. 878, Pt. D, §§14, 15 (AMD) .]

3. Expenses. Section 4, relating to reimbursement of Justices of the Supreme Judicial Court for expenses incurred by them, including clerical assistance, shall apply to Justices of the Superior Court. The Chief Justice of the Supreme Judicial Court or his designee may specify by order a maximum amount to be expended by any justice for clerical assistance.

[ 1983, c. 853, Pt. C, §§7, 18 (NEW) .]

4. Exception. The salary provisions of this section shall not apply to justices who have retired prior to December 1, 1984.

[ 1983, c. 853, Pt. C, §§7, 18 (NEW) .]

SECTION HISTORY

1965, c. 412, §6 (AMD). 1965, c. 418, (AMD). 1965, c. 437, §2 (AMD). 1965, c. 472, §§1,2 (AMD). 1965, c. 513, §3 (AMD). 1967, c. 476, §4 (AMD). 1969, c. 476, §2 (AMD). 1969, c. 580, §2 (AMD). P&SL 1971, c. 179, §M2 (AMD). 1971, c. 504, §2 (AMD). P&SL 1973, c. 209, §6 (AMD). 1973, c. 509, §5 (AMD). 1973, c. 599, §2 (AMD). 1975, c. 383, §2 (AMD). 1975, c. 408, §§8-A (AMD). 1975, c. 735, §2 (AMD). 1977, c. 696, §20 (AMD). 1979, c. 127, §10 (AMD). 1979, c. 544, §6 (AMD). 1979, c. 663, §6 (AMD). 1981, c. 486, §2 (AMD). 1983, c. 269, §8 (AMD). 1983, c. 477, Pt. E, Subpt. 1, §2 (AMD). 1983, c. 853, §§C7,18 (RPR). 1983, c. 863, §§B6,B45 (AMD). 1989, c. 501, §§O12,13,22 (AMD). 1989, c. 596, §C2 (AMD). 1989, c. 596, §§C2,8 (AMD). 1989, c. 600, §§B9,10 (AMD). 1991, c. 824, §§B13,14 (AFF). 1997, c. 643, §§M4,5 (AMD).



4 §103. Compensation upon retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 442, §2 (AMD). 1967, c. 494, §§2,3 (AMD). 1969, c. 466, §3 (AMD). 1969, c. 469, §§3,4 (AMD). 1971, c. 64, §2 (AMD). 1975, c. 285, (AMD). 1975, c. 701, §3 (AMD). 1977, c. 564, §13 (AMD). 1981, c. 488, §§3,4 (AMD). 1983, c. 167, §2 (AMD). 1983, c. 853, §§C8,18 (RP).



4 §104. Active retired justices

Any Justice of the Superior Court who has retired from the court under this chapter in effect prior to December 1, 1984, or any Justice of the Superior Court who retires or terminates that justice's service on the court in accordance with chapter 27, except for a disability retirement, is eligible for appointment as an Active Retired Justice of the Superior Court. The Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary matters and to confirmation by the Legislature, may appoint any eligible justice as an Active Retired Justice of the Superior Court for a term of 7 years, unless sooner removed. That justice may be reappointed for a like term. Any justice so appointed and designated thereupon constitutes a part of the court from which that justice has retired and has the same jurisdiction and is subject to the same restrictions therein as before retirement. An Active Retired Justice of the Superior Court may serve as an arbitrator and conduct arbitration in accordance with rules that may be adopted by the Supreme Judicial Court, except that nothing in this section requires the Supreme Judicial Court to adopt those rules. An Active Retired Justice of the Superior Court may chair screening panels in accordance with Title 24, chapter 21, subchapter 4-A. An Active Retired Justice of the Superior Court may act only in the cases and matters and hold court only at the terms and times as that justice is directed and assigned by the Chief Justice of the Superior Court. Any Active Retired Justice of the Superior Court may be directed by the Chief Justice to hold any term of the Superior Court in any county and when so directed has authority and jurisdiction therein the same as if that justice were the regular justice of that court. Whenever the Chief Justice of the Superior Court so orders, that justice may hear all matters and issue all orders, notices, decrees and judgments in vacation that any justice of that Superior Court is authorized to hear and issue. An Active Retired Justice of the Superior Court may be assigned by the Chief Justice of the Superior Court to act as a mediator for the foreclosure mediation program in accordance with Title 14, section 6321-A, subsection 7. An Active Retired Justice of the Superior Court receives reimbursement for expenses actually and reasonably incurred in the performance of that justice's duties. [2009, c. 402, §2 (AMD).]

SECTION HISTORY

1967, c. 544, §3 (AMD). 1969, c. 466, §4 (AMD). 1975, c. 771, §18 (AMD). 1983, c. 853, §§C9,18 (AMD). 2009, c. 136, §1 (AMD). 2009, c. 402, §2 (AMD).



4 §104-A. Per diem compensation for Active Retired Superior Court Justices

Any Active Retired Justice of the Superior Court, who performs judicial service at the direction and assignment of the Chief Justice of the Supreme Judicial Court, is compensated for those services at the rate of $300 per day or $175 per 1/2 day, provided that the total per diem compensation and retirement pension received by an Active Retired Justice of the Superior Court in any calendar year does not exceed the annual salary of a Justice of the Superior Court. [2001, c. 439, Pt. DDD, §1 (AMD).]

SECTION HISTORY

1979, c. 692, §2 (NEW). 1983, c. 416, §2 (AMD). 1989, c. 501, §§O14,22 (AMD). 1989, c. 596, §C8 (AMD). 1991, c. 824, §§B13,14 (AFF). 1997, c. 643, §M6 (AMD). 2001, c. 439, §DDD1 (AMD).



4 §105. Superior Court; civil jurisdiction

1. Jurisdiction. Except as provided in subsection 2, the Superior Court has and shall exercise exclusive jurisdiction and has and shall exercise all of the powers, duties and authority necessary for exercising the jurisdiction in any and all matters that were, prior to January 1, 1930, within the jurisdiction of the Supreme Judicial Court or any of the Superior Courts, whether cognizable at law or in equity.

[ 1999, c. 731, Pt. ZZZ, §3 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Exceptions to Superior Court's exclusive jurisdiction. The Superior Court does not have exclusive jurisdiction over matters for which:

A. Concurrent or exclusive jurisdiction is vested in the District Court; or [1999, c. 731, Pt. ZZZ, §3 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

B. Concurrent jurisdiction is vested in the Supreme Judicial Court as provided in Title 14, section 5301. [1999, c. 731, Pt. ZZZ, §3 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

[ 1999, c. 731, Pt. ZZZ, §3 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. Appellate jurisdiction. The Superior Court shall hear appeals as follows:

A. Administrative appeals brought pursuant to Title 5, chapter 375, subchapter 7 and the Maine Rules of Civil Procedure, Rules 80B and 80C; and [2005, c. 48, §1 (AMD).]

B. Appeals from the District Court:

(1) Brought pursuant to Title 14, section 6008;

(2) Brought pursuant to Title 14, chapter 738;

(3) As provided in Title 15, section 1; and

(4) Brought pursuant to Title 34-B, section 3864, subsection 11. [2005, c. 48, §1 (AMD).]

[ 2005, c. 48, §1 (AMD) .]

4. No jurisdiction, powers, duties or authority of the Law Court. The Superior Court does not have and may not exercise the jurisdiction, powers, duties and authority of the Supreme Judicial Court sitting as the Law Court.

[ 1999, c. 731, Pt. ZZZ, §3 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1975, c. 430, §1 (AMD). 1979, c. 540, §3 (AMD). 1999, c. 731, §ZZZ42 (AFF). 1999, c. 731, §ZZZ3 (RPR). 2005, c. 48, §1 (AMD).



4 §106. Conferences

The Chief Justice of the Supreme Judicial Court may from time to time call together the several Justices of the Superior Court at such place as he may appoint for conference as to the conduct and dispatch of judicial business and interchange of views in matters of practice in said court. In addition to their salaries and expenses in holding the several terms of court to which they are assigned, the several justices shall be entitled to their actual cash disbursements in attending such conferences.



4 §107. Clerk

For each county, the Chief Justice shall appoint a person to serve as the clerk of the Superior Court in that county. A clerk of a District Court may also serve as the clerk of a Superior Court. Any deputy clerk, if the deputy's appointment has been temporarily approved by a Justice of the Superior Court then sitting in that county or permanently approved by the Chief Justice of the Superior Court, may, whenever directed by the clerk, act as clerk of the Superior Court at any session in that county. [1995, c. 560, Pt. I, §4 (AMD).]

The clerk of the Superior Court may sign notices to appear in court for hearings on nonpayment of fines, counsel fees or restitution. [1997, c. 135, §1 (NEW).]

SECTION HISTORY

1995, c. 560, §I4 (AMD). 1997, c. 135, §1 (AMD).



4 §107-A. Authority of clerks to issue process for arrest of persons

The Chief Justice of the Superior Court may authorize any clerk or deputy clerk of the Superior Court to issue process for the arrest of persons charged with crimes if the Chief Justice of the Superior Court is satisfied that the clerk or deputy clerk has the necessary training and learning to perform that function. When authorized by the Chief Justice of the Superior Court to issue process and acting in that capacity, the clerk or deputy clerk is considered a justice of the peace with the same authority as a District Court clerk or deputy clerk described in section 161. A clerk or deputy clerk who is authorized to issue process serves in that capacity at the pleasure of the Chief Justice of the Superior Court. [2005, c. 540, §1 (NEW).]

SECTION HISTORY

2005, c. 540, §1 (NEW).



4 §108. Seal; form of summonses, writs and processes; facsimile signature of clerk

The Justices of the Superior Court shall establish a seal for said court. All summonses, writs and other processes of said court shall be in the name of the State under the seal of said court. They shall be signed by any one of the clerks and obeyed and executed throughout the State. The clerk in any county may sign and issue any such summons, writ or other process for an action in the Superior Court in any other county in which the action might legally be brought. A facsimile of the signature of the clerks of the Superior Courts imprinted by or at their direction upon any writ, summons, subpoena, order or notice or order of attachment, except executions and criminal process, shall have the same validity as their written signature.



4 §109. Writs when returnable (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §4 (RP).



4 §110. Trial terms

The Chief Justice of the Superior Court shall establish the times and places for holding court, shall schedule the business to be conducted and shall specify when the grand jury shall be summoned. A grand jury may be specially summoned at any time by order of a Justice of the Superior Court. [1983, c. 688, §3 (AMD).]

SECTION HISTORY

1965, c. 277, (AMD). 1965, c. 279, §§1-6 (AMD). 1965, c. 324, (AMD). 1965, c. 366, (AMD). 1967, c. 96, (AMD). 1967, c. 168, (AMD). 1969, c. 57, (RPR). 1975, c. 408, §9 (RPR). 1983, c. 530, §1 (AMD). 1983, c. 688, §3 (AMD).



4 §111. Simultaneous and special sessions

Two or more simultaneous sessions of the Superior Court may be held in the same county, or special sessions thereof may be held in any county, whenever the Chief Justice of the Superior Court determines that public convenience so requires. The business may be so divided as to secure its speedy and convenient disposal. Special sessions of the Superior Court for the transaction of civil or criminal business or both may be held in any county at any time whenever the Chief Justice of the Superior Court determines that public convenience and necessity so require. [1983, c. 688, §4 (AMD).]

SECTION HISTORY

1983, c. 688, §4 (AMD).



4 §112. Sheriff or deputy to attend court

The sheriff of each of the counties, when requested, shall attend the Superior Court thereof or the Supreme Judicial Court when either court is in session in that county or the sheriff shall specially designate a deputy, approved by the court, so to attend. When court is adjourned, actions brought shall be entered by the clerk and they, with all actions on the docket, shall be continued to the next court day. [1989, c. 722, §2 (AMD).]

SECTION HISTORY

1977, c. 114, §2 (RPR). 1989, c. 722, §2 (AMD).



4 §113. Messenger of Cumberland County (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 325, (AMD). 1967, c. 414, §2 (AMD). 1969, c. 441, §2 (AMD). 1971, c. 390, §1 (AMD). 1973, c. 540, §1 (AMD). 1975, c. 383, §3 (RP). 1975, c. 408, §10 (RP).



4 §114. Authority of court

The Superior Court may administer all necessary oaths, render judgment and issue execution, punish for contempt and compel attendance; and the provisions of law relative to the jurisdiction of the Supreme Judicial Court in each of said counties over parties, the arrest of persons, attachment of property, the time and mode of service of precepts, proceedings in court, the taxation of costs, the rendition of judgments, the issuing, service and return of executions and all other subjects apply to the Superior Court in all respects, except so far as they are modified by law, and the Superior Court is clothed with all the powers necessary for the performance of all its duties. [1975, c. 408, §11 (AMD).]

SECTION HISTORY

1975, c. 408, §11 (AMD).



4 §115. Place for holding court; suitable quarters

In each county, the place for holding court is located in a building designated by the Chief Justice of the Supreme Judicial Court or the Chief Justice's designee, who, with the advice and approval of the Bureau of General Services, is empowered to negotiate, on behalf of the State, the leases, contracts and other arrangements the Chief Justice considers necessary, within the limits of appropriations and other funds available to the Supreme Judicial, Superior and District Courts, to provide suitable quarters, adequately furnished and equipped, for the Supreme Judicial, Superior or District Court in each county. The county commissioners in each county shall continue to provide for the use of the Supreme Judicial, Superior and District Courts such quarters, facilities, furnishings and equipment in existing county buildings as were in use by the Supreme Judicial and Superior Courts on January 1, 1976, without charge. The county commissioners are not required to provide without charge those quarters, facilities, furnishings and equipment in existing county buildings that were in use by the District Courts and were subject to a charge prior to January 1, 1976. [RR 2009, c. 1, §4 (COR).]

The facilities of the courts in each county, when court is not in session, must be available for other purposes. Arrangements for such use must be made by the Chief Justice or the Chief Justice's designee. [2009, c. 1, Pt. J, §1 (AMD).]

If the Chief Justice or the Chief Justice's designee is unable to negotiate the leases, contracts and other arrangements as provided in this section, the Chief Justice may, with the advice and approval of the Bureau of General Services, negotiate on behalf of the State the leases, contracts and other arrangements the Chief Justice considers necessary, within the limits of the budget and funds available to such court, to provide suitable quarters, adequately furnished and equipped for the Supreme Judicial, Superior or District Court in privately owned buildings. [2009, c. 1, Pt. J, §1 (AMD).]

SECTION HISTORY

1975, c. 383, §4 (NEW). 1975, c. 408, §12 (NEW). 1975, c. 735, §4 (AMD). 1975, c. 735, §3 (RP). 1979, c. 6, (AMD). 1981, c. 647, §1 (AMD). RR 2009, c. 1, §4 (COR). 2009, c. 1, Pt. J, §1 (AMD).



4 §115-A. Closure of Superior Courts

A Superior Court location, as authorized under the provisions of this chapter, may not be closed unless approved by an act of the Legislature. [1993, c. 675, Pt. J, §2 (NEW).]

SECTION HISTORY

1993, c. 707, §J2 (NEW).



4 §116. Funds of court

All revenue received by the Supreme Judicial or Superior Court, whether directly or pursuant to an agreement entered into with the Department of Administrative and Financial Services, Bureau of Revenue Services, from fines, forfeitures, penalties, fees and costs accrues to the State, except as otherwise provided under section 1057; Title 7, section 3910-A; Title 12, sections 3055 and 4508; Title 17, section 1015; Title 23, section 1653; Title 29-A, section 2602; former Title 34-A, section 1210-A, subsection 9; and Title 34-A, section 1210-B, subsection 6. [2007, c. 377, §1 (AMD); 2007, c. 377, §17 (AFF).]

Funds received by the clerk as bail in criminal cases must be deposited daily in a special account. The clerk shall deposit the funds in an interest-bearing account unless the clerk determines that it is not cost effective to do so. Interest accrued in such an account is the property of and accrues to the State. The forfeiture and setoff of bail is as otherwise provided by law. [1991, c. 132, §1 (AMD).]

SECTION HISTORY

1975, c. 383, §4 (NEW). 1975, c. 408, §12 (NEW). 1975, c. 735, §3 (RP). 1987, c. 339, §1 (AMD). 1989, c. 501, Pt. P, §1 (AMD). 1991, c. 132, §1 (AMD). 1995, c. 65, Pt. A, §1 (AMD). 1995, c. 65, Pt. A, §§153,C15 (AFF). 1997, c. 24, Pt. II, §5 (AMD). 1999, c. 357, §1 (AMD). 2001, c. 617, §1 (AMD). 2001, c. 698, §1 (AMD). 2001, c. 698, §7 (AFF). 2003, c. 20, Pt. R, §1 (AMD). 2003, c. 20, Pt. R, §10 (AFF). 2007, c. 377, §1 (AMD). 2007, c. 377, §17 (AFF).



4 §117. Other expenses of the court

Within the limits of the funds and appropriations available to the Superior and Supreme Judicial Courts, the Chief Justice of the Supreme Judicial Court or his designee may authorize the expenditure of funds for such other expenses and capital improvements as are reasonably necessary for the efficient operation of the Superior and Supreme Judicial Courts. [1975, c. 735, §5 (AMD).]

SECTION HISTORY

1975, c. 383, §4 (NEW). 1975, c. 408, §12 (NEW). 1975, c. 735, §5 (AMD). 1975, c. 735, §3 (RP).



4 §118. Support from counties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 383, §4 (NEW). 1987, c. 876, §§1,10 (RP).



4 §119. Media coverage of judicial proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 515, §1 (NEW). MRSA T. 4, §119 (RP).



4 §120. Justice of the Superior Court to sit in District Court

The Chief Justice of the Supreme Judicial Court may assign a Justice of the Superior Court who had been serving as a Judge of the District Court and who has been nominated and confirmed as a Justice of the Superior Court to sit in the District Court in order to finish any cases which he had presided over as a Judge of the District Court and which remain unresolved after his confirmation. [1987, c. 769, Pt. B, §2 (RPR).]

When so assigned, the justice has the same authority and jurisdiction in the District Court as a regular Judge of the District Court. The assigned justice may hear all matters and issue all orders, notices, decrees and judgments that any Judge of the District Court may hear and issue. [1987, c. 769, Pt. B, §2 (RPR).]

The order of the Chief Justice of the Supreme Judicial Court directing a Justice of the Superior Court to sit in the District Court shall be filed with the Executive Clerk of the Supreme Judicial Court, but need not be docketed or otherwise recorded in any case heard by the assigned justice. [1989, c. 502, Pt. A, §8 (AMD).]

SECTION HISTORY

1987, c. 577, (NEW). 1987, c. 769, §B2 (RPR). 1989, c. 502, §A8 (AMD).



4 §121. Justice or Active Retired Justice of Superior Court assigned to sit in District Court

A Justice or an Active Retired Justice of the Superior Court may be assigned by the Chief Justice of the Supreme Judicial Court to sit in the District Court and when so directed the justice has authority and jurisdiction in the District Court as if the justice were a regular judge of that court; and whenever the Chief Justice of the Supreme Judicial Court so directs, the justice may hear all matters and issue all orders, notices, decrees and judgments that any Judge of the District Court is authorized to hear and issue. [1999, c. 547, §4 (AMD); 1999, c. 547, §80 (AFF).]

The order of the Chief Justice of the Supreme Judicial Court directing a Justice or an Active Retired Justice of the Superior Court to sit in the District Court must be filed with the Executive Clerk of the Supreme Judicial Court, but need not be docketed or otherwise recorded in any case heard by that justice. [1999, c. 547, §4 (AMD); 1999, c. 547, §80 (AFF).]

SECTION HISTORY

1989, c. 891, §A1 (NEW). 1999, c. 547, §B4 (AMD). 1999, c. 547, §B80 (AFF).






Chapter 5: DISTRICT COURT

4 §151. Establishment; court of record; seal

A District Court for the State of Maine, as heretofore established, shall be a court of record and the Chief Judge shall establish a seal.



4 §152. District Court; civil jurisdiction

The District Court has jurisdiction in the following civil matters: [1999, c. 731, Pt. ZZZ, §4 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

1. Jurisdiction exercised by trial justices and municipal courts. The civil jurisdiction exercised by all trial justices and municipal courts in the State on September 16, 1961;

[ 1983, c. 796, §1 (RPR) .]

2. Civil actions for money damages. Original jurisdiction, concurrent with that of the Superior Court, of all civil actions when no equitable relief is demanded, except those actions for which exclusive jurisdiction is vested in the Superior Court by statute;

[ 1999, c. 731, Pt. ZZZ, §4 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. Civil actions to enforce liens. Original jurisdiction, concurrent with the Superior Court, of all civil actions to enforce liens under Title 10, chapter 603 and under Title 35-A, section 706, and the court shall determine the amount pursuant to Title 10, section 3258;

[ 1999, c. 731, Pt. ZZZ, §4 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

4. Exclusive jurisdiction. Original jurisdiction, not concurrent with that of the Superior Court, of mental health commitment hearings under Title 34-B, chapter 3, subchapter 4, habitual truancy actions under Title 20-A, chapters 119 and 211 under which equitable relief may be granted and small claims actions under Title 14, chapter 738;

[ 2013, c. 21, §1 (RPR) .]

5. Other actions. Original jurisdiction, concurrent with that of the Superior Court, of the following types of actions, and in these actions the District Court may grant equitable relief:

A. [1999, c. 731, Pt. ZZZ, §42 (AFF); 1999, c. 731, Pt. ZZZ, §4 (RP).]

B. Actions to quiet title to real estate under Title 14, sections 6651 to 6658; [1983, c. 796, §1 (RPR).]

C. Actions to quiet title to real estate under Title 36, section 946; [1983, c. 796, §1 (RPR).]

D. Actions for breach of implied warranty and covenant of habitability under Title 14, section 6021; [1983, c. 796, §1 (RPR).]

E. Actions to foreclose mortgages under Title 14, chapter 713, subchapter VI; [1985, c. 293, §1 (AMD).]

F. Actions for restitution under Title 5, section 213; [1989, c. 392, §1 (AMD).]

G. Actions for illegal evictions under Title 14, section 6014; [1989, c. 392, §1 (AMD).]

H. Actions for the foreclosure of mortgages of real and personal property and for redemption of estates mortgaged; [1989, c. 392, §1 (NEW).]

I. Actions to compel the specific performance of written contracts and to cancel and compel the discharge of written contracts, whether under seal or otherwise, when full performance or payment has been made to the contracting party; [1989, c. 392, §1 (NEW).]

J. Actions for relief in cases of fraud, duress, unjust enrichment, trust, accident or mistake; [1989, c. 392, §1 (NEW).]

K. Actions concerning nuisance and waste; [1989, c. 392, §1 (NEW).]

L. Actions concerning partnership, and between partners or part owners of vessels and of other real and personal property to adjust all matters of the partnership and between the part owners, compel contribution, make final decrees and enforce their decrees by proper process in cases where all interested persons within the jurisdiction of the court are made parties; [1989, c. 392, §1 (NEW).]

M. [1999, c. 731, Pt. ZZZ, §42 (AFF); 1999, c. 731, Pt. ZZZ, §4 (RP).]

N. Civil actions for redelivery of goods or chattels taken or detained from the owner and secreted or withheld so that the goods or chattels cannot be replevied, and in civil actions by creditors to reach and apply in payment of a debt any property, right, title or interest, legal or equitable, of a debtor or debtors, which cannot be attached on writ or taken on execution in a civil action, and any property or interest conveyed in fraud of creditors; [1989, c. 392, §1 (NEW).]

O. Actions in which the pleading demands a judgment:

(1) To exclude a person from a vested or contingent interest in or lien upon specific property within the State;

(2) That a vested or contingent interest in or lien upon specific property within the State be enforced;

(2-A) That real property be partitioned by sale; or

(3) Otherwise affecting title to any real property; [1999, c. 547, Pt. A, §1 (AMD).]

P. Actions to compel the compliance with court orders including the right to appoint persons to sign instruments as provided for in the Maine Rules of Civil Procedure; [1989, c. 392, §1 (NEW); 1989, c. 919, §§1, 18 (AMD).]

Q. Actions in which the equitable relief is sought through an equitable defense, a counterclaim, a cross-claim or other responsive pleading or reply permitted by the Maine Rules of Civil Procedure; [2011, c. 80, §1 (AMD).]

R. Actions to enforce access to health care under Title 22, section 1715; and [2011, c. 80, §2 (AMD).]

S. Actions under the Uniform Arbitration Act, Title 14, chapter 706. [2011, c. 80, §3 (NEW).]

Nothing in this subsection may be construed to affect the right of any party to remove an action to the Superior Court in accordance with the Maine Rules of Civil Procedure;

[ 2011, c. 80, §§1-3 (AMD) .]

6. Environmental laws.

[ 1989, c. 878, Pt. A, §6 (RP); 1993, c. 349, §3 (AMD) .]

6-A. Environmental laws. Original jurisdiction, concurrent with that of the Superior Court, to grant equitable relief and impose penalties in proceedings involving alleged violations of a local environmental ordinance or regulation or a state environmental law or rule, including, but not limited to, the following:

A. The laws pertaining to the Maine Land Use Planning Commission, Title 12, chapter 206-A; [1989, c. 878, Pt. A, §7 (NEW); 2011, c. 682, §38 (REV).]

B. The minimum lot size law, Title 12, sections 4807 to 4807-G; [1989, c. 878, Pt. A, §7 (NEW).]

C. Shoreland zoning ordinances enacted under Title 30-A, section 3001, and in accordance with Title 38, sections 435 to 446; [2011, c. 120, §1 (AMD).]

D. The plumbing and subsurface waste water disposal rules adopted by the Department of Health and Human Services under Title 22, section 42; [1989, c. 878, Pt. A, §7 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

E. Laws pertaining to public water supplies, Title 22, chapter 601, subchapter IV; [1999, c. 731, Pt. ZZZ, §4 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

F. Local ordinances enacted under Title 22, section 2642, and in accordance with Title 30-A, section 3001; [1989, c. 878, Pt. A, §7 (NEW).]

G. Local land use ordinances enacted under Title 30-A, section 3001; [1989, c. 878, Pt. A, §7 (NEW).]

H. Local building codes adopted pursuant to Title 30-A, section 3001, and in accordance with Title 30-A, chapter 185, subchapter I; [1989, c. 878, Pt. A, §7 (NEW).]

I. Automobile junkyards, Title 30-A, chapter 183, subchapter I; [1989, c. 878, Pt. A, §7 (NEW).]

J. Regulation and inspection of plumbing, Title 30-A, chapter 185, subchapter III; [1989, c. 878, Pt. A, §7 (NEW).]

K. Malfunctioning domestic waste water disposal units, Title 30-A, section 3428; [1989, c. 878, Pt. A, §7 (NEW).]

L. The subdivision law, Title 30-A, chapter 187, subchapter IV; local subdivision ordinances enacted under Title 30-A, section 3001; and subdivision regulations adopted under Title 30-A, section 4403; [1989, c. 878, Pt. A, §7 (NEW).]

M. Local zoning ordinances enacted under Title 30-A, section 3001, and in accordance with Title 30-A, section 4352; [1989, c. 878, Pt. A, §7 (NEW).]

N. All laws administered by the Department of Environmental Protection, Title 38, chapters 2 to 16; [1989, c. 878, Pt. A, §7 (NEW).]

O. Local ordinances regarding air pollution control enacted pursuant to Title 38, section 597; [2005, c. 240, §1 (AMD).]

P. The laws pertaining to harbors in Title 38, chapter 1, subchapter 1; local harbor ordinances adopted in accordance with Title 38, section 7 and regulations adopted by municipal officers pursuant to Title 38, section 2; and [2005, c. 240, §2 (AMD).]

Q. Local ordinances and ordinance provisions regarding storm water, including, but not limited to, ordinances and ordinance provisions regulating nonstorm water discharges, construction site runoff and postconstruction storm water management, enacted as required by the federal Clean Water Act and federal regulations and by state permits and rules; [2005, c. 240, §3 (NEW).]

[ 2011, c. 120, §1 (AMD); 2011, c. 682, §38 (REV) .]

7. Air quality laws.

[ 1989, c. 311, §2 (RP) .]

8. Consent to minor's abortion. Original jurisdiction, concurrent with that of the Probate Court, to grant equitable relief in proceedings brought under Title 22, section 1597-A;

[ 1999, c. 547, Pt. B, §5 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

9. Licensing jurisdiction. Except as provided in Title 5, section 10004; Title 8, section 279-B; Title 10, section 8003; Title 20-A, sections 10712 and 10713; Title 29-A; Title 32, chapters 2-B, 114 and 135; and Title 35-A, section 3132, exclusive jurisdiction upon complaint of an agency or, if the licensing agency fails or refuses to act within a reasonable time, upon complaint of the Attorney General to revoke or suspend licenses issued by the agency. The District Court has original jurisdiction upon complaint of a licensing agency to determine whether renewal or reissuance of a license of that agency may be refused. The District Court has original concurrent jurisdiction to grant equitable relief in proceedings initiated by an agency or the Department of the Attorney General alleging any violation of a license or licensing laws or rules.

Notwithstanding any other provisions of law, a licensing agency may not reinstate or otherwise affect a license suspended, revoked or modified by the District Court pursuant to a complaint filed by the Attorney General without the approval of the Attorney General;

[ 2009, c. 112, Pt. B, §1 (AMD) .]

10. Appellate jurisdiction.

[ 2009, c. 112, Pt. B, §2 (RP) .]

11. Actions for divorce, separation or annulment. Original jurisdiction, not concurrent with the Superior Court, of actions for divorce, annulment of marriage or judicial separation and proceedings under Title 19-A, except as otherwise specifically provided.

Actions for divorce, annulment or separation pending in the Superior Court may be transferred, upon agreement of the parties, from the Superior Court to the District Court in accordance with rules adopted by the Supreme Judicial Court. An action so transferred remains in the District Court, which has exclusive jurisdiction thereafter, subject to the rights of appeal to the Law Court as to matters of law;

[ 1999, c. 731, Pt. ZZZ, §4 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

12. Property matters between spouses. Original jurisdiction, not concurrent with the Superior Court, of actions to hear and determine property matters between spouses as provided in Title 19-A, section 806 and to make all necessary orders and decrees relating to these matters, to issue all necessary process to enforce the orders and decrees and to cause all the orders and decrees to be enforced. This subsection does not apply to or affect actions initiated in the Superior Court before the effective date of this subsection;

[ 1999, c. 731, Pt. ZZZ, §4 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

13. Desertion and nonsupport. Jurisdiction over complaints for desertion and nonsupport or nonsupport of dependents in the district where either the spouse, the dependent or the respondent resides;

[ 2007, c. 670, §1 (AMD) .]

14. Civil violations. Jurisdiction over all civil violations, as provided in Title 17-A, section 9, and traffic infractions; and

[ 2007, c. 670, §2 (AMD) .]

15. Restoration of right to possess firearms. Exclusive jurisdiction to conduct de novo review of a determination by the Commissioner of Public Safety pursuant to Title 15, section 393, subsection 4-A.

[ 2007, c. 670, §3 (NEW) .]

SECTION HISTORY

1965, c. 236, (AMD). 1969, c. 587, (AMD). 1971, c. 38, (AMD). 1971, c. 117, §1 (AMD). 1971, c. 175, (AMD). 1971, c. 544, §6 (AMD). 1975, c. 54, §1 (AMD). 1975, c. 430, §§2,3 (AMD). 1975, c. 552, §1 (AMD). 1975, c. 770, §11 (AMD). 1977, c. 401, §1 (AMD). 1979, c. 127, §11 (AMD). 1979, c. 540, §§4,5 (AMD). 1979, c. 663, §7 (AMD). 1979, c. 700, §1 (AMD). 1981, c. 470, §A4 (AMD). 1981, c. 585, §1 (AMD). 1981, c. 645, §1 (AMD). 1983, c. 29, §1 (AMD). 1983, c. 275, (AMD). 1983, c. 447, §1 (RPR). 1983, c. 583, §1 (AMD). 1983, c. 796, §1 (RPR). 1985, c. 162, §1 (AMD). 1985, c. 293, §§1,2 (AMD). 1985, c. 563, §1 (AMD). 1985, c. 746, §2 (AMD). 1987, c. 192, §1 (AMD). 1987, c. 419, §1 (AMD). 1987, c. 737, §§C2,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C1,C8,C10 (AMD). 1989, c. 287, §§1,2 (AMD). 1989, c. 311, §§1,2 (AMD). 1989, c. 392, §§1,2 (AMD). 1989, c. 415, §1 (AMD). 1989, c. 573, §1 (AMD). 1989, c. 878, §§A6,7 (AMD). 1989, c. 919, §§1,2,18 (AMD). 1991, c. 377, §1 (AMD). 1993, c. 349, §3 (AMD). 1995, c. 65, §A2 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 694, §§D2,3 (AMD). 1995, c. 694, §E2 (AFF). 1999, c. 547, §§A1,B5,6 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 731, §ZZZ4 (AMD). 1999, c. 731, §ZZZ42 (AFF). 1999, c. 778, §1 (AMD). RR 2001, c. 2, §A2 (COR). 2001, c. 229, §1 (AMD). 2001, c. 471, §A1 (AMD). 2001, c. 471, §A2 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 65, §C1 (AMD). 2005, c. 240, §§1-3 (AMD). 2007, c. 670, §§1-3 (AMD). 2009, c. 112, Pt. B, §§1, 2 (AMD). 2011, c. 80, §§1-3 (AMD). 2011, c. 120, §1 (AMD). 2011, c. 542, Pt. A, §1 (AMD). 2011, c. 614, §1 (AMD). 2011, c. 682, §38 (REV). 2013, c. 21, §1 (AMD).



4 §153. Judicial divisions

The State is divided into judicial divisions, named and defined as follows, and with places for holding court in those divisions as follows: [2013, c. 159, §2 (AMD).]

1. Northern Androscoggin.

[ 2003, c. 673, Pt. JJJ, §2 (RP) .]

2. Androscoggin. Androscoggin consists of all municipalities in Androscoggin County. The District Court for Androscoggin must be held at Lewiston or Auburn, exact site to be determined by the Chief Judge.

[ 2003, c. 673, Pt. JJJ, §3 (AMD) .]

3. Western Aroostook. Western Aroostook consists of the municipalities and unorganized territory known as Hamlin Plt., Cyr Plt., T17 R3, T17 R4, T16 R5, T15 R6, Winterville Plt., T15 R8, T15 R9, T14 R10, T14 R11, T14 R12, T14 R13, T14 R14, T14 R15, T14 R16, and all municipalities and unorganized territory in Aroostook County lying to the west and north of these. The District Court for Western Aroostook must be held at Madawaska and Fort Kent. The Chief Judge shall determine the level of service at each location.

[ 1995, c. 330, §1 (AMD) .]

4. Eastern Aroostook. Eastern Aroostook includes the municipalities and unorganized territory known as Limestone, Caribou, Washburn, Wade, T13 R5, and all municipalities and unorganized territory in Aroostook County lying to the north of these up to the boundary of the division of Western Aroostook. The District Court for Eastern Aroostook shall be held at Caribou.

5. Central Aroostook. Central Aroostook includes the municipalities and unorganized territory known as Blaine, TD R2, T9 R3, T9 R4, T9 R5, Oxbow, T9 R7, T9 R8, T10 R8, T11 R9, T11 R10, T11 R11, T11 R12, T11 R13, T11 R14, T11 R15, T11 R16, T11 R17, and all municipalities and unorganized territory, including the City of Presque Isle in Aroostook County lying to the north of these up to the boundary of the division of Western Aroostook and the boundary of the division of Eastern Aroostook. The District Court for Central Aroostook shall be held at Presque Isle.

6. Southern Aroostook. Southern Aroostook consists of all municipalities and unorganized territory in Aroostook County not included within the divisions of Western Aroostook, Eastern Aroostook and Central Aroostook. The District Court for Southern Aroostook shall be held at Houlton.

7. Eastern Cumberland.

[ 1989, c. 891, Pt. A, §3 (RP) .]

8. Southern Cumberland. Southern Cumberland consists of the municipalities of Pownal, North Yarmouth, Yarmouth, Cumberland, Falmouth, Cape Elizabeth, Scarborough, Portland, South Portland, Westbrook, Gorham, Gray, New Gloucester and Windham. The District Court for Southern Cumberland shall be held at Portland.

[ 1989, c. 184, (RPR) .]

9. Northern Cumberland. Northern Cumberland consists of all municipalities in the County of Cumberland not included within the divisions of Southern Cumberland and Bath-Brunswick, and consists of the municipalities of Brownfield, Denmark, Hiram, Fryeburg, Lovell, Sweden, Stow and Porter in the County of Oxford. The District Court for Northern Cumberland must be held at Bridgton.

[ 2003, c. 510, Pt. B, §1 (AMD) .]

10. Franklin. Franklin consists of the entire County of Franklin. The District Court of Franklin shall be held at Farmington.

[ 1973, c. 35, (AMD) .]

11. Hancock. Hancock consists of the entire County of Hancock. The District Court for Hancock must be held at Ellsworth.

[ 2005, c. 397, Pt. C, §5 (AMD); 2005, c. 397, Pt. C, §8 (AFF) .]

12. Southern Hancock.

[ 2005, c. 397, Pt. C, §8 (AFF); 2005, c. 397, Pt. C, §6 (RP) .]

13. Northern Kennebec. Northern Kennebec consists of the municipalities of Albion, Belgrade, Mount Vernon, Sidney, Vassalboro, Winslow and all municipalities in Kennebec County lying to the north of these. The District Court for Northern Kennebec shall be held at Waterville.

[ 1987, c. 21, (AMD) .]

14. Southern Kennebec. Southern Kennebec consists of all municipalities in Kennebec County not included within the division of Northern Kennebec. The District Court for Southern Kennebec shall be held at Augusta.

15. Knox. Knox consists of the entire County of Knox. The District Court for Knox shall be held at Rockland.

16. Lincoln. Lincoln consists of the entire County of Lincoln. The District Court for Lincoln shall be held at Wiscasset.

17. Northern Oxford. Northern Oxford consists of Gilead, Bethel, Milton Plt., Peru, Canton and all municipalities and unorganized territory in Oxford County lying to the north of these. The District Court for Northern Oxford shall be held at Rumford.

18. Southern Oxford. Southern Oxford consists of all municipalities and unorganized territory in Oxford County not included in the division of Northern Oxford, except the municipalities of Brownfield, Denmark, Hiram, Fryeburg, Lovell, Sweden, Stow and Porter. The District Court for Southern Oxford shall be held at Paris.

[ 1969, c. 590, §3 (AMD) .]

19. Northern Penobscot.

[ 2013, c. 159, §3 (RP) .]

19-A. Northern and Central Penobscot. Northern and Central Penobscot consists of the municipalities and unorganized territory of Hopkins Academy Grant Township, Long A Township, Medway, TA R7 WELS, Burlington, Edinburg, Lakeville, Lagrange, Lowell, Passadumkeag, Twombley, Pukakon Township and all municipalities and unorganized territory in Penobscot County lying to the north of these. The District Court for Northern and Central Penobscot must be held at Millinocket and Lincoln. The Chief Judge shall determine the level of service at each location.

[ 2013, c. 159, §4 (NEW) .]

20. Central Penobscot.

[ 2013, c. 159, §5 (RP) .]

21. Southern Penobscot. Southern Penobscot consists of the municipalities of Alton, Glenburn, Hampden, Hermon, Old Town and all municipalities and unorganized territory lying east of these and south of the division of Central Penobscot. The District Court for Southern Penobscot shall be held at Bangor.

22. Western Penobscot. Western Penobscot consists of all municipalities in Penobscot County not included within the divisions of Northern, Central or Southern Penobscot. The District Court for Western Penobscot shall be held at Newport.

23. Piscataquis. Piscataquis consists of the entire County of Piscataquis. The District Court for Piscataquis shall be held at Dover-Foxcroft.

24. Bath-Brunswick. Bath-Brunswick consists of the entire County of Sagadahoc and the municipalities of Brunswick, Freeport and Harpswell in Cumberland County. The District Court for Bath-Brunswick shall be held at Bath, West Bath or Brunswick, the exact site to be determined by the Chief Judge.

[ 1989, c. 891, Pt. A, §4 (AMD) .]

25. Somerset. Somerset consists of the entire County of Somerset. The District Court for Somerset shall be held at Skowhegan.

26. Waldo. Waldo consists of the entire County of Waldo. The District Court for Waldo shall be held at Belfast.

27. Northern Washington. Northern Washington consists of the municipalities and unorganized territory known as Charlotte, Cooper, Crawford, Pembroke, Perry, Eastport, T26 E.D., T36 M.D., T37 M.D. and all municipalities and unorganized territory in Washington County lying to the north of these. The District Court for Northern Washington shall be held at Calais.

28. Southern Washington. Southern Washington consists of all municipalities and unorganized territory in the County of Washington not included within the division of Northern Washington. The District Court for Southern Washington shall be held at Machias.

29. Eastern York. Eastern York consists of the municipalities of Hollis, Kennebunk, Lyman and all municipalities in York County lying to the east of these. The District Court for Eastern York shall be held at Biddeford or Saco, exact site to be determined by the Chief Judge with the approval of the Chief Justice of the Supreme Judicial Court.

[ 1989, c. 98, §1 (AMD) .]

30. Southern York. Southern York consists of the municipalities of Eliot, Kittery, Ogunquit, South Berwick, Wells and York. The District Court for Southern York shall be held at York.

[ 1989, c. 98, §1 (AMD) .]

31. Western York. Western York consists of all municipalities in York County not included within the division of Eastern York and Southern York. The District Court for Western York shall be held at Sanford.

SECTION HISTORY

1965, c. 228, §1 (AMD). 1969, c. 458, (AMD). 1969, c. 501, §1 (AMD). 1969, c. 559, (AMD). 1969, c. 590, §3 (AMD). 1971, c. 622, §§4-A (AMD). 1973, c. 35, (AMD). 1979, c. 127, §12 (AMD). 1979, c. 663, §§8,8A (AMD). 1981, c. 201, (AMD). 1983, c. 23, (AMD). 1983, c. 654, §1 (AMD). 1987, c. 21, (AMD). 1987, c. 133, §1 (AMD). 1989, c. 98, §§1,2 (AMD). 1989, c. 184, (AMD). 1989, c. 891, §§A2-4 (AMD). 1991, c. 9, §E1 (AMD). 1991, c. 121, §B1 (AMD). 1991, c. 121, §B18 (AFF). 1993, c. 675, §§B1,2 (AMD). 1995, c. 330, §1 (AMD). 1995, c. 560, §I5 (AMD). 1995, c. 665, §BB1 (AFF). 2003, c. 510, §B1 (AMD). 2003, c. 673, §§JJJ1-3 (AMD). 2005, c. 397, §§C4-6 (AMD). 2005, c. 397, §C8 (AFF). 2013, c. 159, §§2-5 (AMD).



4 §154. Districts

The judicial divisions are organized into 13 districts, as follows, with the place for holding court shown in parentheses after the name of each division:

1. First District. The first district consists of the divisions of Eastern Aroostook (Caribou) and Western Aroostook (Madawaska, Fort Kent and Van Buren).

[ 1965, c. 228, §2 (AMD) .]

2. Second District. The 2nd district consists of the divisions of Central Aroostook (Presque Isle) and Southern Aroostook (Houlton).

3. Third District. The 3rd district consists of the divisions of Southern Penobscot (Bangor) and Western Penobscot (Newport).

[ 1965, c. 237, §2 (AMD) .]

4. Fourth District. The 4th district consists of the divisions of Northern Washington (Calais) and Southern Washington (Machias).

5. Fifth District. The 5th district consists of the divisions of Hancock (Ellsworth) and Waldo (Belfast).

[ 2005, c. 397, Pt. C, §7 (AMD); 2005, c. 397, Pt. C, §8 (AFF) .]

6. Sixth District. The 6th district consists of the divisions of Bath-Brunswick (Bath, West Bath or Brunswick), Lincoln (Wiscasset) and Knox (Rockland).

[ 1989, c. 891, Pt. A, §5 (AMD) .]

7. Seventh District. The 7th district consists of the divisions of Northern Kennebec (Waterville) and Southern Kennebec (Augusta).

[ 1965, c. 425, §3 (AMD) .]

8. Eighth District. The 8th district consists of the divisions of Androscoggin (Lewiston).

[ 2003, c. 673, Pt. JJJ, §4 (AMD) .]

9. Ninth District. The 9th district consists of the divisions of Southern Cumberland (Portland) and Northern Cumberland (Bridgton).

[ 1965, c. 425, §3 (AMD) .]

10. Tenth District. The 10th district consists of the divisions of Eastern York (Biddeford or Saco) as above determined, Western York (Sanford) and Southern York (York).

[ 1989, c. 98, §3 (AMD) .]

11. Eleventh District. The 11th district consists of the divisions of Northern Oxford (Rumford) and Southern Oxford (South Paris).

[ 2003, c. 673, Pt. JJJ, §5 (AMD) .]

12. Twelfth District. The 12th district consists of the divisions of Somerset (Skowhegan) and Franklin (Farmington).

[ 1965, c. 237, §4 (AMD) .]

13. Thirteenth District. The 13th district consists of the divisions of Piscataquis (Dover-Foxcroft), Northern Penobscot (Millinocket) and Central Penobscot (Lincoln).

SECTION HISTORY

1965, c. 228, §2 (AMD). 1965, c. 237, §§2-4 (AMD). 1965, c. 425, §3 (AMD). 1983, c. 654, §§2,3 (AMD). 1987, c. 133, §2 (AMD). 1989, c. 98, §3 (AMD). 1989, c. 891, §A5 (AMD). 2003, c. 673, §§JJJ4,5 (AMD). 2005, c. 397, §C7 (AMD). 2005, c. 397, §C8 (AFF).



4 §155. Venue

1. Juvenile proceeding or criminal prosecution. A juvenile proceeding or criminal prosecution, including traffic, shall be brought in the division in which the offense charged took place, but if the proceeding involves 2 or more offenses committed in different divisions, it may be brought in any one of them.

2. Forcible entry and detainer; trustee process; attachment. An action for forcible entry and detainer must be brought in the division in which the property involved is located. Except as otherwise provided in subsection 3-A, an action to recover personal property pursuant to Title 14, section 7071, or for replevin, may be brought either in the division where a plaintiff or defendant resides, where the underlying transaction involving the personal property was made or where any of the personal property is located, or to which the court orders the personal property to be brought or kept pursuant to Title 14, section 7071, subsection 5. An action commenced by trustee process must be brought in accordance with Title 14, chapter 501. An action involving attachment may be brought in the division where the plaintiff resides or where the defendant resides or where the property involved is located.

[ 2009, c. 245, §1 (AMD) .]

3. Divorce, separation, annulment, support. An action or proceeding for divorce, separation, annulment of marriage or for support may be brought in the division where either the plaintiff or the defendant resides.

[ 1999, c. 731, Pt. ZZZ, §5 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3-A. Consumer transactions. Notwithstanding any other provision of law, an action brought against a consumer arising from a consumer credit transaction or a rental-purchase agreement must be filed in accordance with Title 9-A, section 5-113, except that an action brought pursuant to Title 32, section 11013, subsection 3, paragraph N must be brought where provided for in that paragraph.

[ 2009, c. 245, §2 (NEW) .]

4. Other civil actions. Any other civil action or proceeding shall be brought in the division where any plaintiff or defendant resides, but if all defendants are nonresidents of the State, it may be brought in any division of the plaintiff's choice.

5. Corporation. A corporation shall be deemed a resident of any district in which it maintains a place of business.

6. Brought in any division with consent. Notwithstanding subsections 1 to 5, all parties, with the approval of any district judge, may consent to any action, proceeding or prosecution being brought and determined in any division.

7. Improper venue. If any action or proceeding, civil or criminal, is brought in the wrong division, the court, upon motion or on its own initiative, may transfer it to a proper division. Any objection to improper venue is waived unless asserted by motion to transfer the case made before the commencement of trial or, in the event of default in appearance or answer, before the entry of judgment.

8. Transfer of any case. The court may, upon motion or its own initiative, transfer any case to another division for the convenience of parties or witnesses or in the interest of justice.

SECTION HISTORY

1999, c. 731, §ZZZ5 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2009, c. 245, §§1, 2 (AMD).



4 §156. Rules

1. Pending new rules. Pending promulgation of new rules as provided in subsection 2:

A. The rules of procedure now in effect for cases and proceedings within the jurisdiction vested by this chapter in the District Court shall apply.

B. Appeals from the District Court shall be heard de novo in the Superior Court.

2. Rules. The Supreme Judicial Court is empowered to make and amend rules of procedure for the District Court and for appeals from the District Court.



4 §157. Judges; appointment; salary; expenses; full-time duties

1. Appointment. District Court Judges are appointed as follows.

A. The Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary matters and to confirmation by the Legislature, shall appoint to the District Court 36 judges. At least one judge must be appointed from each district who is a resident of a county in which the district lies, except that in District 3 there must be 2 judges appointed who are residents of a county in which the district lies; in District 6 there must be 2 judges appointed who are residents of a county in which the district lies; and in District 9 there must be 2 judges appointed who are residents of a county in which the district lies. Each District Court Judge has a term of office of 7 years.

To be eligible for appointment as a District Judge, a person must be a member of the bar of the State. The term "District Judge" includes the Chief Judge and Deputy Chief Judge. [2005, c. 519, Pt. III, §2 (AMD).]

B. The Chief Justice of the Supreme Judicial Court shall designate one of the judges as Chief Judge. The Chief Judge, with the approval of the Chief Justice of the Supreme Judicial Court, shall designate one of the District Court Judges as Deputy Chief Judge who has all the duties, powers and responsibilities of the Chief Judge when the Chief Judge is unable to perform them because of illness, absence or disability. [1993, c. 675, Pt. B, §4 (AMD).]

[ 2005, c. 519, Pt. III, §2 (AMD) .]

2. Chief Judge; salary. The Chief Judge of the District Court is entitled to receive a salary, for fiscal year 1998-99 and thereafter, of $94,000, to be paid biweekly.

[ 1997, c. 643, Pt. M, §7 (AMD) .]

3. Deputy Chief Judge; salary. The Deputy Chief Judge of the District Court is entitled to receive a salary, for fiscal year 1998-99 and thereafter, of $92,000, to be paid biweekly.

[ 1997, c. 643, Pt. M, §8 (AMD) .]

4. Associate judge; salary. Each Associate Judge of the District Court shall receive a salary as follows:

A. For fiscal year 1998-99 and thereafter, $90,000, to be paid biweekly. [1997, c. 643, Pt. M, §9 (RPR).]

B. [1989, c. 596, Pt. C, §§3, 8 (RP).]

C. [1989, c. 596, Pt. C, §§3, 8 (RP).]

D. [1989, c. 596, Pt. C, §§3, 8 (RP).]

E. [1989, c. 596, Pt. C, §§3, 8 (RP).]

[ 1997, c. 643, Pt. M, §9 (AMD) .]

4-A. Cost-of-living adjustment. The salaries of the associate judges shall be adjusted as established in Title 4, section 4, subsection 2-A.

[ 1989, c. 501, Pt. O, §§16, 22 (NEW) .]

5. Expenses. Each judge must be reimbursed by the State, upon presentation to the State Controller of a detailed statement, for those expenses as established by judicial branch policy, actually and reasonably incurred in attending meetings and sessions of the court. Reimbursement for mileage must be paid at the rate paid state employees under Title 5, section 8.

[ 2007, c. 539, Pt. JJ, §2 (AMD) .]

6. Full-time duties. A District Court Judge shall devote full time to his judicial duties. During his term of office, he shall not practice law, nor shall he be the partner or associate of any person in the practice of law.

[ 1983, c. 863, Pt. B, §§7, 45 (RPR) .]

7. Exception. The salary provisions of this section shall not apply to judges who have retired prior to December 1, 1984.

[ 1983, c. 863, Pt. B, §§7, 45 (RPR) .]

SECTION HISTORY

1965, c. 237, §1 (AMD). 1965, c. 372, (AMD). 1965, c. 513, §5 (AMD). 1967, c. 476, §6 (AMD). 1967, c. 478, (AMD). 1969, c. 67, (AMD). 1969, c. 580, §3 (AMD). 1971, c. 135, (AMD). P&SL 1971, c. 179, §N (AMD). 1971, c. 544, §8 (AMD). P&SL 1973, c. 209, §7 (AMD). 1973, c. 417, §1 (AMD). 1973, c. 509, §6 (RPR). 1973, c. 596, §§1,3 (AMD). 1973, c. 788, §§5,6 (AMD). 1975, c. 259, (AMD). 1975, c. 559, §1 (AMD). 1975, c. 771, §19 (AMD). 1977, c. 429, §1 (AMD). 1977, c. 696, §21 (AMD). 1979, c. 544, §7 (RPR). 1981, c. 486, §3 (AMD). 1981, c. 489, §1 (AMD). 1981, c. 705, §F1 (AMD). 1983, c. 477, Pt. E, Subpt. 1, §3 (AMD). 1983, c. 825, §2 (AMD). 1983, c. 853, §§C10,18 (RPR). 1983, c. 863, §§B7,45 (RPR). 1985, c. 434, §2 (AMD). 1985, c. 506, §B1 (AMD). 1987, c. 349, §H1 (AMD). 1989, c. 501, §§P2,O15,16, 22 (AMD). 1989, c. 596, §§C3,8 (AMD). 1991, c. 824, §§B13,14 (AFF). 1993, c. 675, §§B3,4 (AMD). 1995, c. 665, §X1 (AMD). 1995, c. 665, §X2 (AFF). 1997, c. 10, §1 (AMD). 1997, c. 643, §§M7-9 (AMD). 1999, c. 510, §1 (AMD). 1999, c. 547, §§A2,B7 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 667, §A1 (AMD). 2005, c. 519, §III2 (AMD). 2007, c. 539, Pt. JJ, §2 (AMD).



4 §157-A. Compensation upon retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 417, §2 (NEW). 1975, c. 701, §4 (AMD). 1981, c. 488, §§5,6 (AMD). 1983, c. 167, §3 (AMD). 1983, c. 853, §§C11,18 (RP).



4 §157-B. Active retired judges; appointment

Any Judge of the District Court who has retired from the court under this chapter prior to December 1, 1984, or any Judge of the District Court who retires or terminates that judge's service on the court in accordance with chapter 27, except for a disability retirement, is eligible for appointment as an Active Retired Judge of the District Court as provided. The Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary matters and to confirmation by the Legislature, may appoint any eligible judge to be an Active Retired Judge of the District Court for a term of 7 years, unless sooner removed. That judge may be reappointed for a like term. Any judge so appointed and designated thereupon constitutes a part of the court from which that judge has retired and has the same jurisdiction and is subject to the same restrictions therein as before retirement. An Active Retired Judge of the District Court may serve as an arbitrator and conduct arbitration in accordance with rules that may be adopted by the Supreme Judicial Court, except that nothing in this section requires the Supreme Judicial Court to adopt those rules. An Active Retired Judge of the District Court may chair screening panels in accordance with Title 24, chapter 21, subchapter 4-A. An Active Retired Judge of the District Court may act only in those cases and matters and hold court only at those sessions and times as that judge is directed and assigned by the Chief Judge of the District Court. Any Active Retired Judge of the District Court may be directed by the Chief Judge to hold any session of the District Court in any district and when so directed has authority and jurisdiction therein the same as if that judge were the regular judge of that court and, whenever the Chief Judge of the District Court so orders, may hear all matters and issue all orders, notices, decrees and judgments that any Judge of that District Court is authorized to hear and issue. An Active Retired Judge of the District Court receives reimbursement for expenses actually and reasonably incurred in the performance of that judge's duties. An Active Retired Judge of the District Court may be assigned by the Chief Judge of the District Court to act as a mediator for the foreclosure mediation program in accordance with Title 14, section 6321-A, subsection 7. [2009, c. 402, §3 (AMD).]

SECTION HISTORY

1973, c. 417, §3 (NEW). 1975, c. 771, §20 (AMD). 1979, c. 692, §§3,4 (AMD). 1983, c. 416, §3 (AMD). 1983, c. 853, §§C12,18 (AMD). 2009, c. 136, §2 (AMD). 2009, c. 402, §3 (AMD).



4 §157-C. Judge or Active Retired Judge of the District Court to sit in Superior Court

A Judge or an Active Retired Judge of the District Court may be assigned by the Chief Justice of the Supreme Judicial Court to sit in the Superior Court in any county and when so directed has authority and jurisdiction therein as if a regular Justice of the Superior Court; and whenever the Chief Justice of the Supreme Judicial Court so directs, that judge may hear all matters and issue all orders, notices, decrees and judgments that any Justice of the Superior Court is authorized to hear and issue. [1999, c. 547, Pt. B, §4 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

No Judge or Active Retired Judge of the District Court so sitting in the Superior Court may act in any case in which that judge has sat in the District Court nor in which that judge otherwise has an interest. [1999, c. 547, Pt. B, §4 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

The order of the Chief Justice of the Supreme Judicial Court directing a Judge or an Active Retired Judge of the District Court to sit in the Superior Court must be filed with the Executive Clerk of the Supreme Judicial Court, but need not be docketed or otherwise recorded in any case heard by that judge. [1999, c. 547, Pt. B, §4 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1979, c. 12, §2 (NEW). 1983, c. 112, (AMD). 1999, c. 547, §B8 (AMD). 1999, c. 547, §B80 (AFF).



4 §157-D. Active retired judges; compensation

Any Active Retired Judge of the District Court, who performs judicial service at the direction and assignment of the Chief Judge of the District Court, is compensated for those services at the rate of $300 per day or $175 per 1/2 day, provided that the total per diem compensation and retirement pension received by an Active Retired Judge of the District Court in any calendar year does not exceed the annual salary of a Judge of the District Court. [2001, c. 439, Pt. DDD, §2 (AMD).]

SECTION HISTORY

1983, c. 853, §§C13,18 (NEW). 1989, c. 501, §§O17,22 (AMD). 1989, c. 596, §C8 (AMD). 1991, c. 824, §§B13,14 (AFF). 1997, c. 643, §M10 (AMD). 2001, c. 439, §DDD2 (AMD).



4 §157-E. Judge or Active Retired Judge of District Court assigned to sit in Administrative Court (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 891, §A6 (NEW). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B9 (RP).



4 §158. Ex officio, notary public; may administer oaths

Judges and clerks of the District Court are, ex officio, notaries public, and all their official acts, attested by them in either capacity, except those pertaining to the exclusive jurisdiction of judges and clerks of District Courts, are of equal effect. Judges and clerks of the District Court may administer all oaths required by law, unless another officer is specifically required to do it. [1981, c. 456, §3 (AMD).]

SECTION HISTORY

1981, c. 456, §A3 (AMD).



4 §159. Clerks; appointment

For each division, for the violations bureau and for the office of the Chief Judge, the Chief Judge shall appoint clerks and deputy clerks as necessary. A clerk of the Superior Court may also serve as the clerk of the District Court. If the business of any division or the violations bureau does not require the full-time service of a clerk, the Chief Judge may appoint a part-time clerk for that division or violations bureau. Whenever the clerk is unable to perform the duties of that office or so directs, the deputy has all the power and performs all the duties of clerk. Whenever a clerk is absent or temporarily unable to perform the duties as clerk and there is no deputy clerk authorized or available to exercise the powers and perform the duties of clerk and an existing or immediate session of the court renders it necessary, the Chief Judge may designate a clerk pro tempore who has the same powers and duties of the clerk. [1995, c. 560, Pt. I, §14 (AMD).]

The clerk of the District Court may sign notices to appear in court for hearings on nonpayment of fines, counsel fees or restitution. [1997, c. 135, §2 (NEW).]

SECTION HISTORY

1973, c. 83, (AMD). 1983, c. 131, §1 (AMD). 1991, c. 549, §1 (AMD). 1991, c. 549, §17 (AFF). 1995, c. 560, §I14 (AMD). 1997, c. 135, §2 (AMD).



4 §160. Clerks, taking of bail authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §2 (AMD). 1967, c. 134, (AMD). 1987, c. 758, §1 (RP).



4 §161. Justice of the peace; appointment; duties; salary

The Chief Judge of the District Court may authorize any attorney-at-law, who is duly licensed to practice law in the State, to receive complaints and to issue process for the arrest of persons charged with offenses, to issue search warrants and to endorse certificates of commitment of the mentally ill, all in accordance with law, and to perform all other such acts and duties that are or may be authorized by law. The powers to issue process for the arrest of persons charged with offenses and to issue search warrants extend to offenses subject to the exclusive jurisdiction of the Passamaquoddy Tribe or the Penobscot Nation under the terms of Title 30, section 6209-A or 6209-B. That attorney may be known as a justice of the peace. [1995, c. 388, §1 (AMD); 1995, c. 388, §8 (AFF).]

The justice of the peace shall serve at the pleasure of the Chief Judge of the District Court, but no term for which a justice of the peace is appointed may exceed 5 years. [1987, c. 736, §3 (AMD).]

The justice of the peace shall receive such salary as shall be determined by the Chief Judge and paid as an expense of the District Court. [1987, c. 736, §3 (AMD).]

The Chief Judge of the District Court may also authorize any clerk or deputy clerk of the District Court to issue process for the arrest of persons charged with offenses if the Chief Judge is satisfied that the clerk or deputy clerk has the necessary training and learning to perform that function. When acting in that capacity, the clerk or deputy clerk shall be considered a justice of the peace and shall serve at the pleasure of the Chief Judge. [1987, c. 736, §3 (NEW).]

SECTION HISTORY

1967, c. 420, (AMD). 1967, c. 434, §1 (AMD). 1973, c. 216, (RPR). 1985, c. 737, §A12 (AMD). 1987, c. 736, §3 (AMD). 1991, c. 484, §1 (AMD). 1995, c. 388, §1 (AMD). 1995, c. 388, §8 (AFF).



4 §162. Place for holding court; suitable quarters

In each division, the place for holding court must be located in a state, county or municipal building designated by the Chief Judge who, with the advice and approval of the Bureau of General Services, is empowered to negotiate on behalf of the State the leases, contracts and other arrangements the Chief Judge considers necessary, within the limits of the budget and the funds available, to provide suitable quarters, adequately furnished and equipped for the District Court in each division. [2011, c. 691, Pt. B, §4 (AMD).]

The facilities of the Superior Court in each county when that court is not in session must be available for use by the District Court of that division in which such facilities are located. Arrangements for such use must be made by the Chief Judge. [2009, c. 415, Pt. B, §1 (AMD).]

If the Chief Judge is unable to negotiate the leases, contracts and other arrangements as provided in this section, the Chief Judge may, with the advice and approval of the Bureau of General Services, negotiate on behalf of the State, the leases, contracts and other arrangements the Chief Judge considers necessary, within the limits of the budget and funds available, to provide suitable quarters, adequately furnished and equipped for the District Court in privately owned buildings. [2011, c. 691, Pt. B, §4 (AMD).]

SECTION HISTORY

2009, c. 415, Pt. B, §1 (AMD). 2011, c. 691, Pt. B, §4 (AMD).



4 §163. Funds

1. District Court funds. Except as otherwise provided by law, all fines, forfeitures, surcharges, assessments and fees collected in any division of the District Court or by the violations bureau must be paid to the clerk of that District Court, who shall deposit them in a special account in a timely manner. Once each month, the clerk shall remit the sums to the Treasurer of State, who shall credit them to the General Fund. At the same time, the clerk shall remit the sums that have been collected in accordance with section 1057; Title 5, chapter 316-A; Title 7, section 3910-A; Title 17, section 1015; Title 29-A, section 2411, subsection 7; former Title 34-A, section 1210-A, subsection 9; and Title 34-A, section 1210-B, subsection 6. Funds received by the clerk as bail in criminal cases must be deposited daily in a special account. The clerk shall deposit the funds in an interest-bearing account unless the clerk determines that it is not cost-effective to do so. Interest accrued in the account is the property of and accrues to the State. The forfeiture and setoff of bail is governed as otherwise provided by law.

The court shall file a monthly report with the State Auditor itemizing the amount of fines, surcharges and assessments imposed and to whom each is payable.

[ 2007, c. 377, §2 (AMD); 2007, c. 377, §17 (AFF) .]

2. Expenses. The Treasurer of State shall pay all sums of money produced by cases in the District Court which shall become due to state departments and agencies, municipalities, and state, county and municipal offices.

[ 1967, c. 449, §2 (RPR) .]

3. District Court Building Fund.

[ 2009, c. 415, Pt. B, §2 (RP) .]

4. Balance to State. The balance remaining in the District Court Fund after paying or setting aside the sums described in this section shall accrue to the State.

[ 1975, c. 735, §6 (RPR) .]

SECTION HISTORY

1967, c. 449, §§1-3 (AMD). 1971, c. 97, §1 (AMD). 1975, c. 383, §§4-A (AMD). 1975, c. 408, §13 (AMD). 1975, c. 735, §6 (AMD). 1979, c. 127, §13 (AMD). 1987, c. 339, §2 (AMD). 1989, c. 501, §P3 (AMD). RR 1991, c. 2, §4 (COR). 1991, c. 132, §2 (AMD). 1991, c. 549, §2 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 806, §1 (AMD). 1995, c. 65, §A3 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 357, §2 (AMD). 2001, c. 617, §2 (AMD). 2001, c. 698, §2 (AMD). 2001, c. 698, §7 (AFF). 2003, c. 20, §R2 (AMD). 2003, c. 20, §R10 (AFF). 2007, c. 377, §2 (AMD). 2007, c. 377, §17 (AFF). 2009, c. 415, Pt. B, §2 (AMD).



4 §164. Duties of Chief Judge

The Chief Judge shall be responsible to and under the supervision of the Chief Justice of the Supreme Judicial Court for the operation of the District Court and shall serve as Chief Judge at the pleasure of the Chief Justice. To this end the Chief Judge shall: [1975, c. 408, §14 (AMD).]

1. Hold court when necessary. Hold court in any division when he deems it necessary by reason of illness, absence or disability of the judge regularly assigned or by reason of an excessive case load in any district;

1-A. Appoint bail commissioners. Appoint bail commissioners pursuant to Title 15, section 1023, for any district;

[ 1995, c. 462, Pt. A, §3 (RPR) .]

2. Assign judges. Assign judges to hold court in any division where, in the judgment of the Chief Judge, they are needed;

[ 1993, c. 675, Pt. B, §6 (AMD) .]

3. Days and hours for holding court. Fix the days and hours for holding court in each division;

[ 1991, c. 824, Pt. A, §2 (AMD) .]

4. Vacations. Determine the times for the taking of vacations by all district judges;

5. Assign judges.

[ 1993, c. 675, Pt. B, §7 (RP) .]

6. Records and reports. Prescribe, subject to the approval of the Chief Justice or his delegate, the records to be kept and destroyed and the reports to be made by each district judge;

[ 1975, c. 408, §15 (AMD) .]

7. Statistics. Collect such statistics and other information pertaining to the business of the District Court as are requested by the Chief Justice or his delegate;

[ 1975, c. 408, §15 (AMD) .]

8. Budget. Utilizing such assistance from the Administrative Office of the Courts as he may request, prepare and submit a proposed annual budget for the District Court to the Chief Justice or his delegate;

[ 1977, c. 544, §9 (AMD) .]

9. Report. Render to the Chief Justice of the Supreme Judicial Court an annual report on the state of business in the District Court and on the conferences held pursuant to subsection 11;

10. Courtroom facilities. Make necessary arrangements for proper courtroom facilities for all branches of the District Court pursuant to section 162; establish headquarters with appropriate facilities for the Chief Judge; and establish quarters and facilities for all District Court judges;

[ 1993, c. 675, Pt. B, §8 (AMD) .]

11. Conference of judges. Convene at least once annually at such place as he may deem appropriate, a conference of District Court Judges to consider and take action upon or make recommendations with respect to current problems in the operation of the District Court. The expenses of District Court Judges attending this conference shall be an expense of the District Court;

12. Violations bureau. Notwithstanding any other statute or law, establish the violations bureau.

A. The violations bureau has jurisdiction over all traffic infractions committed in this State. Unless otherwise ordered by a court, trial of a traffic infraction must be in the division in which the alleged infraction was committed. [1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RPR).]

B. The Chief Judge by order, which may from time to time be amended, shall designate the amount of fines imposed for traffic infractions. [1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RPR).]

C. The Maine Rules of Civil Procedure applies in all traffic infraction proceedings. [1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RPR).]

D. The clerk of each division has the authority to accept pleadings and fines on behalf of the violations bureau; [1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RPR).]

E. [1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RP).]

[ 1991, c. 549, §17 (AFF); 1991, c. 549, §3 (RPR) .]

13. Additional duties. Perform such additional duties as may be assigned by the Chief Justice of the Supreme Judicial Court;

[ 1993, c. 680, Pt. A, §2 (AMD) .]

14. Powers reserved to the Supreme Judicial Court.

[ 1993, c. 680, Pt. A, §3 (RP) .]

15. Fisheries and wildlife bureau. Establish in each division a fisheries and wildlife bureau. The Chief Judge shall appoint a clerk of the District Court in each division as violations clerk for the fisheries and wildlife bureau in that division.

The violations clerk shall accept written appearances, waivers of trial, pleas of guilty and payments of fines and costs in fisheries and wildlife offense cases, subject to the limitations prescribed in this subsection. The violations clerk serves under the direction and control of the judge of the court for which the violations clerk is appointed.

A. A fisheries and wildlife offense means any violation of any provision of Title 12, Part 13; any provision of law enumerated in Title 12, section 10353; or any rule adopted by the Commissioner of Inland Fisheries and Wildlife pursuant to these provisions. [2003, c. 414, Pt. B, §1 (AMD); 2003, c. 614, §9 (AFF).]

B. The Chief Judge shall by order, which may from time to time be amended, suspended or repealed, designate the fisheries and wildlife offenses within the authority of the violations clerk, except that such offenses may not include any offense for which a mandatory minimum term of imprisonment is provided by law. The court shall establish schedules, within the limits prescribed by law, of the amount of fines to be imposed for such offenses. The order of the court establishing the schedules must be prominently posted in the place where the fines are paid. Fines and costs must be paid to, receipted by and accounted for by the violations clerk in accordance with these provisions. [1993, c. 680, Pt. A, §4 (AMD).]

C. Any person charged with any fisheries and wildlife offense within the authority of the violations clerk may file an appearance in person or by mail before the violations clerk and enter a plea admitting the infraction charged and waiver of trial and pay the fine established for the infraction charged and costs. Any person entering a plea admitting the infraction charged must be informed of that person's rights, including the right to stand trial, that that person's signature to a plea admitting the infraction charged will have the same effect as a judgment of the court and that the record of adjudication will be sent to the Commissioner of Inland Fisheries and Wildlife. [1993, c. 680, Pt. A, §4 (AMD).]

D. Any person who has been found guilty of or who has signed a plea of guilty to, or who has been found to have committed or who has signed a plea admitting or admitting with an explanation, one or more previous fisheries and wildlife offenses subject to this subsection within a 12-month period may not appear before the violations clerk unless the court, by order, permits that appearance. Each waiver of hearing filed under this subsection must recite on the oath or affirmation of the offender whether or not the offender has been previously found guilty of, or to have committed, or has previously signed a plea of guilty to, admitting or admitting with an explanation to, one or more fisheries and wildlife offenses within a 12-month period. Any person swearing falsely to such a statement, upon conviction, is subject to a fine of not more than $50. [1995, c. 462, Pt. A, §4 (AMD).]

E. The Chief Judge, following notification to the Chief Justice of the Supreme Judicial Court or the Chief Justice's delegate, may authorize forms and procedures the Chief Judge considers appropriate to carry out this subsection; [1993, c. 680, Pt. A, §4 (AMD).]

[ 2003, c. 414, Pt. B, §1 (AMD); 2003, c. 614, §9 (AFF) .]

16. Development and implementation of administrative concepts. Carry on a continuous survey and study of the organization, operation, condition of business, practice and procedure of the District Court and make recommendations to the Chief Justice of the Supreme Judicial Court concerning the number of judges and other personnel required for the efficient administration of justice and examine, with the advice of the judges of the District Court, the status of dockets of the various District Courts to determine whether the business of the court is being carried out in an efficient manner. From such an examination, the Chief Judge shall annually make recommendations to the Chief Justice of the Supreme Judicial Court for guidelines and policies for the scheduling and trial of matters before the District Court. In providing recommendations, the Chief Judge shall give due and appropriate regard to the recommendations of the judges and other personnel of the District Court and shall provide a mechanism whereby their individual recommendations and comments may be brought to the attention of the Chief Justice. The Chief Judge, in advising as to the appropriateness of the methods or the systems for scheduling trials and the management of matters before the District Court, shall take into consideration systems and methods operational in the Superior Court. The final decision as to the management of personnel and the implementation of guidelines, policies and procedures for the scheduling of trials and management of matters before the District Court must be made by the Chief Justice only after consultation with the Chief Judge;

[ 1993, c. 680, Pt. A, §5 (AMD) .]

17. Marine resources bureau. Establish in each division a marine resources bureau. The Chief Judge shall appoint a clerk of the District Court in each division as violations clerk for the marine resources bureau in that division.

The violations clerk shall accept written appearances, waivers of trial, pleas of guilty and payments of fines and costs in marine resources offense cases, subject to the limitations prescribed in this subsection. The violations clerk serves under the direction and control of the judge of the court for which the violations clerk is appointed.

A. A marine resources offense means any violation of any provision of Title 12, chapters 601 to 627 and chapters 935, 937 and 939, or any rules adopted by the Commissioner of Marine Resources pursuant to those chapters. [2003, c. 414, Pt. B, §2 (AMD); 2003, c. 614, §9 (AFF).]

B. The Chief Judge shall by order, which may from time to time be amended, suspended or repealed, designate the marine resources offenses within the authority of the violations clerk, except that the offenses may not include any offense for which a mandatory minimum term of imprisonment is provided by law. The court shall establish schedules, within the limits prescribed by law, of the amount of fines to be imposed for the offenses. The order of the court establishing the schedules must be prominently posted in the place where the fines are paid. Fines and costs must be paid to, receipted by and accounted for by the violations clerk in accordance with these provisions. [1993, c. 680, Pt. A, §6 (AMD).]

C. Any person charged with any marine resources offense within the authority of the violations clerk may file an appearance in person or by mail before the violations clerk. Any person may enter a plea admitting the violation charged and waiver of trial and pay the fine, and costs, established for the violation charged. Any person entering a plea admitting the infraction charged must be informed of that person's rights, including the right to stand trial, that that person's signature to a plea admitting the violation charged will have the same effect as a judgment of the court and that the record of adjudication will be sent to the Commissioner of Marine Resources. [1993, c. 680, Pt. A, §6 (AMD).]

D. Any person who has been found guilty of or who has signed a plea of guilty to, or who has been found to have committed or who has signed a plea admitting or admitting with an explanation, one or more previous marine resources offenses subject to this subsection within a 12-month period may not appear before the violations clerk unless the court, by order, permits that appearance. Each waiver of hearing filed under this subsection must recite on the oath or affirmation of the offender whether or not the offender has been previously found guilty of or to have committed or has previously signed a plea of guilty to, admitting or admitting with an explanation to, one or more marine resources offenses within a 12-month period. Any person swearing falsely to such a statement is, upon conviction, subject to a fine of not more than $50. [1993, c. 680, Pt. A, §6 (AMD).]

E. The Chief Judge, following notification to the Chief Justice of the Supreme Judicial Court or the Chief Justice's delegate, may authorize such forms and procedures as the Chief Judge considers appropriate to carry out this subsection; and [1993, c. 680, Pt. A, §6 (AMD).]

[ 2003, c. 414, Pt. B, §2 (AMD); 2003, c. 614, §9 (AFF) .]

18. Forest service bureau. Establish in each division a forest service bureau. The Chief Judge shall appoint the clerk of the District Court in each division as violations clerk for the forest service bureau.

The violations clerk shall accept written appearances, waivers of trial, pleas of guilty and payments of fines and costs in forest service offense cases, subject to the limitations prescribed in this subsection. The violations clerk serves under the direction and control of the judge of the court for which that clerk is appointed.

A. For purposes of this subsection, a forest service offense means any violation of Title 12, chapters 801, 805, 807, 809, 935, 937 and 939 and section 10203, subsection 6 and sections 10651, 10653 and 11221 or any rules adopted by the Director of the Maine Forest Service pursuant to those chapters. [2003, c. 414, Pt. B, §3 (AMD); 2003, c. 614, §9 (AFF).]

B. The Chief Judge shall by order, which may from time to time be amended, suspended or repealed, designate the forest service offenses within the authority of the violations clerk, except that the offenses may not include any offense for which a mandatory minimum term of imprisonment is provided by law. The court shall establish schedules, within the limits prescribed by law, of the amount of fines to be imposed for the offenses. The order of the court establishing the schedules must be prominently posted in the place where the fines are paid. Fines and costs must be paid to, receipted by and accounted for by the violations clerk in accordance with these provisions. [1991, c. 635, (NEW).]

C. A person charged with a forest service offense within the authority of the violations clerk may file an appearance in person or by mail before the violations clerk. A person may enter a plea admitting the violation charged and a waiver of trial and pay the fine and costs established for the violation charged. A person entering a plea admitting the violation charged must be informed of the person's rights, including the right to stand trial, that the person's signature to a plea admitting the violation charged has the same effect as a judgment of the court and that the record of adjudication will be sent to the Director of the Maine Forest Service. [1991, c. 635, (NEW).]

D. A person who, within a 12-month period, has been found guilty of, has signed a plea of guilty to, has been found to have committed or has signed a plea admitting, or admitting with an explanation, one or more previous forest service offenses subject to this subsection may not appear before the violations clerk unless the court, by order, permits that appearance. Each waiver of hearing filed under this subsection must recite on the oath or affirmation of the offender whether the offender was previously found guilty of or committed or previously signed a plea of guilty to or signed a plea admitting, or admitting with an explanation, one or more forest service offenses within a 12-month period. A person swearing falsely to such a statement is subject, upon conviction, to a fine of not more than $50. [1991, c. 635, (NEW).]

E. The Chief Judge, following notification to the Chief Justice of the Supreme Court or the Chief Justice's delegate, may authorize forms and procedures as the Chief Judge considers appropriate to carry out this subsection. [1991, c. 635, (NEW).]

[ 2003, c. 414, Pt. B, §3 (AMD); 2003, c. 614, §9 (AFF) .]

Powers not enumerated in this section but necessary or desirable for the proper administration of the courts may, from time to time, be promulgated and assigned, by rule of the Supreme Judicial Court. [1993, c. 680, Pt. A, §7 (NEW).]

SECTION HISTORY

1969, c. 299, (AMD). 1973, c. 625, §9 (AMD). 1975, c. 408, §§14-19 (AMD). 1975, c. 430, §§4,5 (AMD). 1975, c. 623, §§3-C (AMD). 1975, c. 731, §§1,2 (AMD). 1975, c. 770, §12 (AMD). 1977, c. 392, (AMD). 1977, c. 544, §§7-10 (AMD). 1977, c. 696, §§22,23 (AMD). 1979, c. 541, §§A11,A12 (AMD). 1981, c. 414, §1 (AMD). 1983, c. 107, (AMD). 1983, c. 548, §2 (AMD). 1985, c. 481, §A4 (AMD). 1985, c. 506, §B2 (AMD). 1987, c. 758, §2 (AMD). 1989, c. 875, §E4 (AMD). 1989, c. 891, §A7 (AMD). 1991, c. 91, (AMD). 1991, c. 549, §3 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 635, (AMD). 1991, c. 824, §A2 (AMD). 1993, c. 675, §§B5-8 (AMD). 1993, c. 680, §§A1-7 (AMD). 1995, c. 462, §§A3,4 (AMD). 2003, c. 414, §§B1-3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



4 §164-A. Acceptance of fine and guilty plea

The clerk of each division may accept a guilty plea to a criminal traffic offense upon payment of a fine and surcharge in accordance with a schedule of offenses and fines established by the Chief Judge. A person tendering payment of a fine without filing a signed waiver is deemed to have read and waived that person's rights, to understand that tendering payment is deemed a waiver and has the same effect as a judgment of the court and to understand that the record of the judgment will be sent to the Secretary of State. [1991, c. 549, §4 (NEW); 1991, c. 549, §17 (AFF).]

SECTION HISTORY

1991, c. 549, §4 (NEW). 1991, c. 549, §17 (AFF).



4 §164-B. Appointment of clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 549, §4 (NEW). 1991, c. 549, §17 (AFF).



4 §165. District Court; jurisdiction over crimes and juvenile offenses

1. Crimes; under one year imprisonment. The District Court has jurisdiction and, except as provided in Title 29-A, section 2602, concurrent jurisdiction with the Superior Court of all crimes, including violation of any statute or a bylaw of a town, village corporation or local health officer and breach of the peace, for which the maximum term of imprisonment to which the defendant may be sentenced upon conviction of that crime is less than one year.

[ 1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Juvenile Court. The District Court has jurisdiction over juvenile offenses pursuant to Title 15, Part 6.

[ 1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. Crimes; one year or more imprisonment. The District Court has, concurrent with the Superior Court, original jurisdiction to receive pleas of guilty in criminal cases, other than murder, in which:

A. The maximum term of imprisonment to which the defendant may be sentenced upon conviction of that crime is one year or more; [1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

B. The defendant has in writing waived the defendant's right to indictment by grand jury and the defendant's right to a jury trial; and [1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

C. The defendant has indicated the defendant's intention to enter a plea of guilty to the charges pending against the defendant. [1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

When exercising such jurisdiction, the District Court possesses all of the powers of the Superior Court. The District Court shall exercise that jurisdiction in the manner that the Supreme Judicial Court by rule provides. Any person sentenced under this subsection is entitled to the rights provided by Title 15, chapter 306-A.

[ 2005, c. 326, §1 (AMD); 2005, c. 326, §5 (AFF) .]

4. Issue process. The District Court has jurisdiction to issue process with respect to any violation over which the Passamaquoddy Tribe or the Penobscot Nation exercises exclusive jurisdiction under Title 30, section 6209-A or 6209-B.

[ 1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

5. Power to sentence. The District Court may impose any authorized sentencing alternative.

[ 1999, c. 731, Pt. ZZZ, §6 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1975, c. 430, §6 (AMD). 1991, c. 484, §2 (AMD). 1995, c. 65, §A4 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 388, §2 (AMD). 1995, c. 388, §8 (AFF). 1999, c. 731, §ZZZ42 (AFF). 1999, c. 731, §ZZZ6 (RPR). 2005, c. 326, §1 (AMD). 2005, c. 326, §5 (AFF).



4 §166. -- Terms of court (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 19, §1 (RP).



4 §167. -- Bail (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §3 (RP).



4 §168. Examination to determine sanity of accused

A Judge of the District Court may order a person, who is accused of an offense, to be examined by a physician without delay, to determine whether or not such person is insane. The cost of such examination shall be paid from the treasury of the county in which the action is pending. [1967, c. 222, (AMD).]

SECTION HISTORY

1967, c. 222, (AMD).



4 §169. Administration of oaths

Judges of the District Court and notaries public may administer all oaths required by law, unless another officer is specially required to do it. [1981, c. 456, Pt. A, §4 (AMD).]

SECTION HISTORY

1981, c. 456, §A4 (AMD).



4 §170. Commanding assistance for arrest

Upon view of an affray, riot, assault or battery, Judges of the District Court may, without warrant, command the assistance of any sheriff, deputy sheriff, constable or person present to repress the same and to arrest all concerned therein.



4 §171. Duty on receipt of complaints

When complaint is made to the proper officer of the District Court charging a person with the commission of a criminal offense, he shall issue a warrant for his arrest or a summons in such form and under such circumstances as the Supreme Judicial Court shall by rule provide. [1979, c. 663, §9 (RPR).]

He may, and on complaint shall, cause to be arrested persons found within his county or in an adjoining county under the conditions specified in the first paragraph of section 161 charged with offenses; and those having committed offenses therein or in an adjoining county who have escaped therefrom or from an adjoining county; and all persons charged with offenses and crimes, and all affrayers, rioters, breakers of the peace and violators of the law, and may require such offenders to find sureties for keeping the peace. [1987, c. 758, §3 (AMD).]

A district judge may try those brought before him for offenses within his jurisdiction, although the penalty or fine accrues wholly or partly to his town. [1979, c. 663, §9 (RPR).]

Warrants issued by the proper officer of the District Court in criminal cases shall be signed by that officer at the time they are issued. [1979, c. 663, §9 (NEW).]

SECTION HISTORY

1965, c. 356, §4 (RPR). 1965, c. 425, §4 (AMD). 1967, c. 434, §2 (AMD). 1975, c. 430, §7 (AMD). 1975, c. 731, §3 (AMD). 1979, c. 127, §14 (AMD). 1979, c. 663, §9 (RPR). 1987, c. 758, §3 (AMD).



4 §171-A. Traffic infraction and civil violation complaints

1. Traffic infraction. When a complaint is made to the proper officer of the District Court charging a person with the commission of a traffic infraction the officer of the District Court shall cause to be served upon the person a Violation Summons and Complaint or other process in such form and under such circumstances as the Supreme Judicial Court shall by rule provide.

[ 1991, c. 733, §1 (NEW) .]

2. Civil violations. When a complaint is made to the proper officer of the District Court charging a person with the commission of a civil violation other than a traffic infraction, the officer of the District Court shall cause to be served upon the person a Uniform Summons and Complaint or other process in such form and under such circumstances as the Supreme Judicial Court shall by rule provide.

[ 1991, c. 733, §1 (NEW) .]

SECTION HISTORY

1975, c. 731, §4 (NEW). 1991, c. 733, §1 (RPR).



4 §172. Judge unable to attend; continuance

Whenever a District Judge is unable to attend court, any clerk of the District Court may continue any case in such court for a period of not more than 14 days.



4 §173. Costs and fees; criminal

The following provisions shall apply to the District Court:

1. Definitions and limitations. This section applies only to costs and fees arising from the criminal and civil violation proceedings in the District Court. When any criminal or civil violation case is appealed from such court to the Superior Court, the latter may tax and impose costs from its proceeding which may not include any fees or costs arising from the proceedings or arrest in the lower court.

Nothing in this section shall be interpreted to prohibit a court from filing a case upon payment of costs without a conviction or adjudication; provided that upon motion at any time by either party, the court shall bring a filed case forward and proceed to a disposition of the pending complaint.

Nothing in this section shall be interpreted to deprive a law enforcement officer of compensation for his services and expenses, but this section may shift the responsibility for providing such compensation.

The term "law enforcement officer" shall mean any person who by virtue of his public employment is vested by law with a duty to enforce any criminal law of this State by making arrests, whether that duty extends to all crimes or is limited to specific crimes, or with a duty to enforce any law of this State establishing a civil violation.

[ 1975, c. 731, §§5-7 (AMD) .]

2. Defendant not to be sentenced to pay costs of court as such. The District Court may not, in any criminal proceeding, sentence any defendant to pay costs of court as such, but may take the costs into consideration and include in any fine imposed a sum adequate to cover all or any part of them without reference to such costs and without taxing them, provided the maximum fine for the particular offense is not exceeded.

[ 1975, c. 731, §8 (AMD) .]

2-A. Costs in traffic infraction or civil violation cases. The Chief Judge shall establish costs to be paid by a defendant to reopen a traffic infraction or civil violation case after the case has been disposed of by default resulting from the defendant's failure to file a timely answer or the defendant's failure to appear in court.

In addition to other penalties provided by law, the court may impose on the defendant reasonable costs for the defendant's failure to answer or the defendant's failure to appear in court.

[ 1991, c. 733, §2 (AMD) .]

3. Reports and records of costs and fees.

[ 1979, c. 127, §15 (RP) .]

4. Distribution of fees and fines.

[ 1997, c. 750, Pt. A, §1 (RP) .]

4-A. Law enforcement officer services, reimbursement and compensation. The court shall reimburse or compensate municipalities and counties for law enforcement officer services as follows.

A. The court shall reimburse the municipality or county that employs the law enforcement officer a flat fee of $50 for each day or part of a day that a law enforcement officer is physically present for a scheduled trial in District Court, whether or not the officer is called upon to give testimony. [1999, c. 731, Pt. CCCC, §1 (AMD).]

B. The court shall pay a municipality or county a flat fee of $50 for each day or part of a day that a municipal or county law enforcement officer, designated by the municipality or county as its court officer, is physically present in a District Court in order to adequately handle that municipality's or county's case load.

The court officer required to be present at an arraignment may be an officer other than the arresting officer if the municipality or county has designated the officer to handle the arraignment case load of that municipality or county. In addition, one or more municipalities may designate either a municipal law enforcement officer or a county law enforcement officer to represent the municipalities at arraignments. [1999, c. 731, Pt. CCCC, §1 (AMD).]

C. The sheriffs of the several counties shall designate and furnish deputy sheriffs to serve as bailiffs in each division of the District Court within their counties if requested by the Chief Judge. A deputy sheriff designated as bailiff must be approved by the Chief Judge and may not serve as a court officer for any law enforcement agency. Compensation for reasonable and necessary expenses, as agreed to by the parties, must be paid by the District Court.

In a municipality where a police officer has been furnished to serve as a bailiff, the Chief Judge may continue to authorize the use of a police officer as a bailiff and the District Court shall compensate the municipality. A person appointed to serve as bailiff may not serve as court officer for a municipal police department as provided in this subsection. [1997, c. 750, Pt. A, §2 (NEW).]

[ 1999, c. 731, Pt. CCCC, §1 (AMD) .]

4-B. Law Enforcement Agency Reimbursement Fund. The Law Enforcement Agency Reimbursement Fund is established as a nonlapsing, dedicated fund within the Administrative Office of the Courts.

A. The Administrative Office of the Courts shall use the fund to reimburse municipalities and counties pursuant to subsection 4-A. [1997, c. 750, Pt. A, §2 (NEW).]

B. Six percent of fines and forfeitures collected for traffic infractions must be deposited in the fund as provided in Title 29-A, section 2602, subsection 4, paragraphs A and B. [1997, c. 750, Pt. A, §2 (NEW).]

C. The balance remaining in the fund at the end of the fiscal year must be transferred to the General Fund. [1997, c. 750, Pt. A, §2 (NEW).]

D. If there is a deficit in the fund at the end of the fiscal year, the Treasurer of State shall transfer a sufficient amount from the General Fund to balance the fund. [1997, c. 750, Pt. A, §2 (NEW).]

[ 1997, c. 750, Pt. A, §2 (NEW) .]

5. Disbursement to appointed counsel. In any proceeding where the court has appointed counsel, that appointed counsel shall be reimbursed by the court for reasonable disbursements made in behalf of the client, including but not limited to witness fees, sheriff's fees and travel, upon approval of these disbursements by the court.

[ 1977, c. 114, §9 (RPR) .]

SECTION HISTORY

1965, c. 356, §5 (AMD). 1967, c. 244, (AMD). 1967, c. 397, (AMD). 1967, c. 408, §1 (AMD). 1967, c. 449, §4 (AMD). 1967, c. 521, §§1,2 (AMD). 1967, c. 544, §4 (AMD). 1971, c. 97, §2 (AMD). 1971, c. 252, §§1,2 (AMD). 1971, c. 261, §1 (AMD). 1971, c. 593, §22 (AMD). 1971, c. 618, §12 (AMD). 1971, c. 622, §5 (AMD). 1975, c. 95, (AMD). 1975, c. 292, (AMD). 1975, c. 341, (AMD). 1975, c. 369, §§1,2 (AMD). 1975, c. 430, §§8-15 (AMD). 1975, c. 623, §§3-E (AMD). 1975, c. 731, §§5-12 (AMD). 1975, c. 777, §2 (AMD). 1977, c. 114, §§3-9 (AMD). 1979, c. 127, §§15,16 (AMD). 1983, c. 742, (AMD). 1989, c. 89, (AMD). 1989, c. 722, §3 (AMD). 1991, c. 549, §5 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 733, §2 (AMD). 1991, c. 780, §X2 (AMD). 1993, c. 675, §B9 (AMD). 1997, c. 750, §§A1,2 (AMD). 1999, c. 731, §CCCC1 (AMD).



4 §173-A. Costs taxable for the State in civil violation or traffic infraction proceedings

Costs in the amount of $25 shall be automatically taxable for the State in civil violation and traffic infraction proceedings for failure to pay a fine imposed for the commission of a civil violation or traffic infraction within 30 days of entry of judgment or within 30 days of the date fixed for a final installment payment if the fine is to be paid under a plan approved under Title 14, section 3141, subsection 4. [1987, c. 708, §1 (AMD).]

SECTION HISTORY

1975, c. 731, §§12-A (NEW). 1985, c. 481, §A5 (AMD). 1987, c. 414, §1 (RPR). 1987, c. 708, §1 (AMD).



4 §174. Civil and criminal; overcharging costs (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 19, §2 (AMD). 1975, c. 346, §§1-3 (AMD). 1975, c. 430, §§16,17 (AMD). 1975, c. 731, §13 (AMD). 1975, c. 770, §13 (AMD). 1985, c. 384, §1 (RP).



4 §175. Fees of District Courts

The Supreme Judicial Court shall have the authority to prescribe rules establishing the fees of the District Courts. [1979, c. 425, §1 (RPR).]

SECTION HISTORY

1975, c. 346, §4 (AMD). 1979, c. 425, §1 (RPR).



4 §176. Fees for entering an appeal

No Judge of a District Court division shall demand or receive any fees for entering an appeal or admitting to bail to prosecute it, in a criminal or traffic infraction case. The legal fees therefor may be taxed in the bill of costs, and certified and paid like other fees. [1975, c. 430, §18 (AMD).]

SECTION HISTORY

1965, c. 356, §6 (AMD). 1975, c. 430, §18 (AMD).



4 §177. Service of process statewide

All process of the District Court shall run throughout the State, and may be served outside of the division from which issued with the same effect as if served within such division.



4 §178. Abstract of record of divorce to be filed with Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 129, (NEW). 1973, c. 625, §10 (AMD). 1979, c. 13, §4 (RP).



4 §179. Administrative search warrants

A District Court Judge may issue warrants to conduct administrative searches in such manner, for such purposes and under such circumstances as the Supreme Judicial Court shall by rule provide. [1973, c. 486, (NEW).]

SECTION HISTORY

1973, c. 486, (NEW).



4 §180. Site inspection warrants

A District Court Judge may issue warrants to conduct surveys and tests on land that is under consideration for purchase or taking through eminent domain by the State or any of its political subdivisions. The Supreme Judicial Court shall provide by rule the manner and circumstances for the issuance of such warrants subject to the following conditions: [1975, c. 753, (NEW).]

1. Compelling need. There is a compelling need for the issuance of the warrant, such as required compliance with state statutes or regulations or protection of the public health, safety or welfare;

[ 1975, c. 753, (NEW) .]

2. Notice to owner. The owner of the land shall be served notice at least 14 days prior to the day when any survey or test is initiated;

[ 1975, c. 753, (NEW) .]

3. Completion within 30 days. All tests and surveys shall be completed within 30 days of entry;

[ 1975, c. 753, (NEW) .]

4. Distance from occupied dwelling. No soils test may be conducted within 200 yards of an occupied dwelling;

[ 1975, c. 753, (NEW) .]

5. Site restoration. Upon completion of any soils test or analysis, all holes, pits or trenches created thereby shall be filled in and the site restored as best practicable to its original condition; and

[ 1975, c. 753, (NEW) .]

6. Compensation for damages. The owner of land subject to a survey or test shall have the right to be compensated for any actual damage caused as a result of the surveys and tests. Upon request of the landowner within 30 days after entry on his premises, the governmental unit shall hold a public hearing to determine whether he is entitled to compensation for actual damages caused by the testing. The governmental unit shall publish a notice of the time and place of hearing in a newspaper having general circulation in its area at least 7 days before the hearing. The governmental unit shall pay the landowner forthwith the amount of compensation to which it determines he is entitled. If the landowner is aggrieved by the decision of the governmental unit, he may appeal to the Superior Court as provided in Rule 80B of the Maine Rules of Civil Procedure.

[ 1975, c. 753, (NEW) .]

SECTION HISTORY

1975, c. 753, (NEW).



4 §181. Hours for small claims (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 548, §3 (NEW). 1985, c. 368, §2 (REEN).



4 §182. Media coverage of judicial proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 515, §2 (NEW). MRSA T. 4, §182 (RP).



4 §183. Family Division of District Court

There is established within the District Court a Family Division that has jurisdiction over family matters filed in District Court. The Family Division shall provide a system of justice that is responsive to the needs of families and the support of their children. The Supreme Judicial Court may adopt administrative orders and court rules governing the practice, procedure and administration of the Family Division. These practices and procedures must include, but are not limited to, education for the parties, case management and referral services to mediation and other alternate dispute resolution techniques. [1997, c. 269, §1 (NEW); 1997, c. 269, §2 (AFF).]

1. Family law magistrates. The Chief Judge of the District Court, with the approval of the Chief Justice of the Supreme Judicial Court, shall employ family law magistrates. In selecting family law magistrates, the Chief Judge shall give proper consideration to achieving statewide geographical representation in the Family Division.

A. Family law magistrates must be members of the Bar of this State and must have experience in the area of family law. Other qualifications may include interest, training or experience in mediation and other alternate dispute resolution techniques, domestic violence, child development, family dynamics and case management. [2005, c. 384, §1 (AMD).]

B. Family law magistrates shall devote themselves solely to the official duties of the position. Family law magistrates may not engage in the private practice of law or in any employment, occupation or business interfering with or inconsistent with the discharge of their duties. The Chief Judge of the District Court shall determine the salaries of the family law magistrates. [2005, c. 384, §1 (AMD).]

C. Family law magistrates are governed by the Maine Code of Judicial Conduct. Family law magistrates serve at the pleasure of the Chief Judge of the District Court. [2005, c. 384, §1 (AMD).]

D. Family law magistrates shall employ appropriate case management techniques and have jurisdiction to hear and dispose of the following matters:

(1) Interim orders in actions involving the establishment, modification or enforcement of child support;

(2) Interim orders in actions involving divorce, legal separation, paternity or parental rights, including interim orders in postjudgment proceedings arising out of these actions, except that a contested motion concerning interim parental rights and responsibilities, excluding interim child support orders, may be determined by the family law magistrate only if both parties consent to determination of the issue or issues in dispute by the family law magistrate;

(2-A) Parental rights and responsibilities and parent-child contact orders entered pursuant to Title 19-A, section 4006, subsection 5 and section 4007, subsection 1, paragraph G to make such orders consistent with subsequently entered orders in matters included in subparagraphs (1), (2) and (3);

(3) Final orders in any of the matters included in subparagraphs (1) and (2) when the proceeding is uncontested;

(4) Final orders in a contested proceeding when child support is the only contested issue;

(4-A) Applications for writs of habeas corpus to facilitate the attendance of proceedings by and return of a party who is incarcerated;

(4-B) Requests for access to confidential Department of Health and Human Services child protective records in accordance with Title 22, section 4008. The family law magistrate may review records in camera to determine whether to grant access; and

(5) Other actions assigned by the Chief Judge of the District Court. [2005, c. 384, §1 (AMD).]

E. Interim orders in any of the matters included in paragraph D, subparagraphs (1), (2) and (2-A) are effective immediately and are subject to de novo review by a judge at the final hearing. Final orders in any of the matters included in paragraph D, subparagraphs (3) and (4) are subject to appellate review in the same manner as any final order of the District Court. The family law magistrate shall inform the parties of the rights of review established in this paragraph. [2005, c. 384, §1 (AMD).]

F. A family law magistrate has the power to impose punitive and remedial sanctions in a summary proceeding for contempt occurring in the actual presence of the family law magistrate and seen or heard by the family law magistrate. The Maine Rules of Civil Procedure relating to summary contempt proceedings apply to a family law magistrate exercising the contempt power under this paragraph. [2005, c. 384, §1 (AMD).]

G. The Chief Judge of the District Court may allow family law magistrates to wear robes when presiding over any proceeding. [2011, c. 3, §1 (AMD).]

H. The Chief Judge of the District Court may employ a retired family law magistrate to serve on a per diem basis as an active retired family law magistrate. An active retired family law magistrate employed pursuant to this paragraph has the same jurisdiction and is subject to the same restrictions as before retirement. An active retired family law magistrate serves at the direction of the Chief Judge of the District Court and is compensated at the per diem rate of $250 per day or $150 per half-day, as long as the total of the per diem compensation and the active retired family law magistrate's state retirement pension received in any calendar year does not exceed the annual salary of a family law magistrate. Active retired family law magistrates are entitled to receive reimbursement for any expenses actually and reasonably incurred in the performance of their duties. [2013, c. 159, §6 (NEW).]

[ 2013, c. 159, §6 (AMD) .]

2. Additional staff. The State Court Administrator shall provide other necessary staff to the Family Division, within the limits of funds available, and shall seek to take full advantage of federal funding, including reimbursements.

[ 1997, c. 269, §1 (NEW); 1997, c. 269, §2 (AFF) .]

3. Reports. The State Court Administrator shall keep statistical records relating to the cases handled by the Family Division and report this information to the Supreme Judicial Court annually and to the joint standing committee of the Legislature having jurisdiction over judiciary matters by February 15th of each odd-numbered calendar year.

A. The State Court Administrator shall evaluate the functioning of the family law magistrates in providing a system of justice that is responsive to the needs of families and the support of their children in light of the jurisdiction given to the family law magistrates under this section. The State Court Administrator shall report to the joint standing committee of the Legislature having jurisdiction over judiciary matters no later than January 15, 1999 with recommendations, if any, for changing the duties provided in subsection 1, paragraph D. [2005, c. 384, §1 (AMD).]

B. The State Court Administrator shall report to the joint standing committee of the Legislature having jurisdiction over judiciary matters by January 15, 1999 explaining the justification for the particular geographic assignments of the family law magistrates. [2005, c. 384, §1 (AMD).]

[ 2013, c. 159, §7 (AMD) .]

4. Pilot project. Notwithstanding the jurisdictional limitations of subsection 1, the Chief Justice of the Supreme Judicial Court may establish a pilot project in which one or more family law magistrates have jurisdiction to hear and dispose of all elements of a divorce action when both parties consent. Orders of the family law magistrate are subject to appellate review in the same manner as any final order of the District Court.

[ 2007, c. 466, Pt. A, §2 (AMD) .]

SECTION HISTORY

1997, c. 269, §1 (NEW). 1997, c. 269, §2 (AFF). 2003, c. 39, §1 (AMD). 2003, c. 84, §§1,2 (AMD). 2003, c. 688, §C1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 384, §1 (AMD). 2005, c. 385, §1 (AMD). 2007, c. 466, Pt. A, §2 (AMD). 2011, c. 3, §1 (AMD). 2013, c. 159, §§6, 7 (AMD).



4 §184. Licensing and appellate actions

1. Notice and hearing. In any action within the District Court's jurisdiction under section 152, subsection 9, all parties must be afforded an opportunity for hearing after reasonable notice.

[ 2001, c. 471, Pt. D, §6 (AMD) .]

2. Complaint filed. On commencement of any case, a written complaint must be filed with the District Court. Except as provided in Title 22, section 1558, and Title 28-A, section 803, a copy of the complaint and summons must be served on the defendant either by personal delivery in hand, by leaving it with a person of suitable age or discretion at the defendant's dwelling place or usual place of abode or by sending it by certified mail to the defendant's last known address. If a summons is required, it must inform the defendant of the time limit for filing an answer to the complaint and the consequences of failing to do so. The complaint must contain a conclusion indicating the violation of a statute or rule, citing the statute or rule violated and stating the relief requested.

[ 2001, c. 471, Pt. D, §6 (AMD) .]

3. Witness sworn. At the hearing, before any testimony is received, the presiding judge shall swear in the witness.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

4. Official record. The presiding judge shall prepare an official record, including testimony and exhibits, in each case but need not have a transcript of the testimony prepared unless required for rehearing or appeal. The record of the hearing may be taken by stenographic notes or by mechanical or electronic recording.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

5. Disposition by agreement. On approval of the presiding judge, disposition of any case may be made by agreement or consent decree.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

6. Emergency proceedings. The District Court has jurisdiction to revoke temporarily or suspend a license without notice or hearing upon the verified complaint or complaint accompanied by affidavits of a licensing agency or the Attorney General. The verified complaint or complaint accompanied by affidavits must demonstrate that summary action is necessary to prevent an immediate threat to the public health, safety or welfare. Upon issuance of an order revoking or suspending a license under this section, the District Court shall schedule a hearing on the agency's complaint. The hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. Any order temporarily suspending or revoking a license expires within 30 days of issuance unless renewed by the court after such hearing as it may determine necessary.

This subsection may not be considered to abridge or affect the jurisdiction of the Superior Court or District Court to issue injunctive relief or to exercise such other powers as may be authorized by law or rule of the court.

[ 2011, c. 559, Pt. A, §3 (AMD) .]

7. Decisions. After hearing, on default or by agreement of the parties, the District Court may suspend, revoke or modify the license of any party properly served with process or, if the applicable law so provides, the court may order issuance of a license to an applicant according to the terms of the applicable law. The District Court may take any other action with relation to the party that could have been taken before the enactment of former section 1155 by the agency involved in the hearing.

Every final decision of the District Court must be in writing or stated in the record and must include findings of fact and conclusions of law sufficient to apprise the parties and any interested member of the public of the basis for the decision. A copy of the decision must be delivered or promptly mailed to each party to the proceeding or their representatives of record. Written notice of the party's rights to review of the decision and of the action required and the time within which that action must be taken in order to exercise the right of review must be given to each party together with the decision.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

8. Fines. Notwithstanding any other provisions of this chapter, the District Court may impose a fine of a specific sum, which may not be less than $50 nor more than $1,500 for any one offense or as may be provided by the statutes relating to the licensing question. Such a fine may be imposed instead of or in addition to any suspension, revocation or modification of a license by the court. Section 1057 applies to any fine imposed by this subsection.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

9. Rules of procedure. The Supreme Judicial Court may adopt, amend, repeal or modify rules governing the forms of complaints, pleadings and motions and the practice, procedure and evidence in and appeals from the District Court. The rules may not abridge or enlarge the substantive rights of any litigant. The rules must be filed with the Secretary of State in the manner required by Title 5, section 8056, subsection 1, paragraph B.

[ 1999, c. 547, Pt. B, §10 (NEW); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1999, c. 547, §B10 (NEW). 1999, c. 547, §B80 (AFF). 2001, c. 471, §D6 (AMD). 2011, c. 559, Pt. A, §3 (AMD).






Chapter 6: LAW LIBRARIES

4 §191. State Court Library Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 510, §1 (NEW). 1983, c. 812, §9 (AMD). 1989, c. 503, Pt. B, §7 (AMD). 1993, c. 375, §1 (AMD). 2001, c. 250, §1 (AMD). 2011, c. 204, §1 (AMD). 2013, c. 533, §1 (RP).



4 §192. Personnel

The State Court Administrator shall employ and shall supervise a professionally trained person, who is designated the State Court Library Supervisor. The supervisor has general supervision of the professional functions of all county law libraries and shall visit all libraries whenever necessary, meet with county law library committees, coordinate activities with the court administrator's offices, advise staff members of the clerks of courts and carry out any additional duties assigned by the State Court Administrator. [2013, c. 533, §2 (AMD).]

The law libraries in locations without employees are maintained by the offices of the clerks of courts and the duties of each clerk's office are specified by the State Court Administrator. [2013, c. 533, §2 (AMD).]

SECTION HISTORY

1981, c. 510, §1 (NEW). 2013, c. 533, §2 (AMD).



4 §193. System of law libraries

There must be a system of law libraries accessible to all citizens within the State. [2013, c. 533, §3 (AMD).]

These libraries must be located in:

Androscoggin County, Auburn;

Aroostook County, Caribou;

Aroostook County, Houlton;

Cumberland County, Portland;

Franklin County, Farmington;

Hancock County, Ellsworth;

Kennebec County, Augusta;

Knox County, Rockland;

Lincoln County, Wiscasset;

Oxford County, South Paris;

Penobscot County, Bangor;

Piscataquis County, Dover-Foxcroft;

Sagadahoc County, Bath;

Somerset County, Skowhegan;

Waldo County, Belfast;

Washington County, Machias; and

York County, Alfred.

[2001, c. 250, §2 (RPR).]

All funds appropriated by the Legislature for the use and benefit of the law libraries must be paid to the Administrative Office of the Courts and must be disbursed by that office. [2013, c. 533, §3 (AMD).]

The libraries located at Bangor and Portland are to serve as regional court law library centers. The State Court Administrator or the State Court Administrator's designee shall allocate specific funds, in addition to the resources received by the other law libraries, to the regional court law library centers in Bangor and Portland to purchase legal resources, library equipment and supplies and necessary personnel. Both regional court libraries must receive the same funds. [2013, c. 533, §3 (AMD).]

All other law libraries must have access to the regional court law library centers for the resources not available locally. [2011, c. 204, §2 (AMD).]

SECTION HISTORY

1981, c. 510, §1 (NEW). 1991, c. 622, §N1 (AMD). 1991, c. 671, §M1 (AMD). 1993, c. 375, §§2,3 (AMD). 1993, c. 375, §5 (AFF). 1995, c. 55, §1 (AMD). 1995, c. 55, §2 (AFF). 2001, c. 250, §2 (RPR). 2011, c. 204, §2 (AMD). 2013, c. 533, §3 (AMD).



4 §194. Duties of State Court Library Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 510, §1 (NEW). 2013, c. 533, §4 (RP).



4 §195. County law libraries

There must be a County Law Library Committee in each county in which a county law library is located. The members of the committee must be appointed or elected by the county bar association, or other governing body, as its bylaws may provide. Membership on the committee need not be restricted to attorneys. The County Law Library Committee shall appoint a chair, a treasurer and a clerk. [2001, c. 250, §3 (AMD).]

SECTION HISTORY

1981, c. 510, §1 (NEW). 2001, c. 250, §3 (AMD).



4 §196. Duties, county committee

The County Law Library Committee shall establish local operating policies, such as, but not limited to, hours, circulation policies and photocopy privileges. Each county committee shall exercise supervision over the expenditures of private and nonstate funds, including endowments, and may use those funds to upgrade its county law library. Each county committee shall determine space requirements. [2013, c. 533, §5 (AMD).]

SECTION HISTORY

1981, c. 510, §1 (NEW). 2001, c. 250, §4 (AMD). 2013, c. 533, §5 (AMD).



4 §197. Duties of treasurer and clerk

The treasurer of each County Law Library Committee, under the direction of the County Law Library Committee, shall apply all private and nonstate moneys received, and all bequests and gifts, to form and operate a law library. The clerk shall keep an exact record of all the proceedings of the committee. [1981, c. 501, §1 (NEW).]

The treasurer shall, annually, before the last Wednesday in July, deposit in the office of the State Court Administrator a statement of the funds received and expended by the treasurer during the preceding fiscal year. [2013, c. 533, §6 (AMD).]

SECTION HISTORY

1981, c. 510, §1 (NEW). 1981, c. 698, §4 (AMD). 2013, c. 533, §6 (AMD).



4 §198. Rules

The Supreme Judicial Court may promulgate rules to implement the purposes of this chapter. [1981, c. 501, §1 (NEW).]

SECTION HISTORY

1981, c. 510, §1 (NEW).






Chapter 7: PROBATE COURT

Subchapter 1: GENERAL PROVISIONS

4 §201. Courts of record; seal; punishment for contempt

Courts of probate are courts of record. Each shall have an official seal, of which the register shall have the custody. They may issue any process necessary for the discharge of their official duties and punish for contempt of their authority.



4 §202. Oaths and acknowledgments

All oaths required to be taken by personal representatives, trustees, guardians, conservators, or of any other persons in relation to any proceeding in the probate court, or to perpetuate the evidence of the publication of any order of notice, may be administered by the judge or register of probate or any notary public. A certificate thereof, when taken out of court, shall be returned into the registry of probate and there filed. When any person of whom such oath is required, including any parent acknowledging consent to an adoption, resides temporarily or permanently without the State, the oath or acknowledgment may be taken before and be certified by a notary public without the State, a commissioner for the State of Maine or a United States Consul. [1981, c. 456, Pt. A, §5 (AMD).]

SECTION HISTORY

1979, c. 540, §6 (AMD). 1981, c. 456, §A5 (AMD).



4 §203. Rights of claimants under heir

Any person claiming under an heir at law has the same rights as the heir in all proceedings in probate courts, including rights of appeal.






Subchapter 2: JURISDICTION

4 §251. General jurisdiction

Each judge may take the probate of wills and grant letters testamentary or of administration on the estates of all deceased persons who, at the time of their death, where inhabitants or residents of his county or who, not being residents of the State, died leaving estate to be administered in his county, or whose estate is afterwards found therein; and has jurisdiction of all matters relating to the settlement of such estates. He may grant leave to adopt children, change the names of persons, appoint guardians for minors and others according to law, and has jurisdiction as to persons under guardianship, and as to whatever else is conferred on him by law.



4 §252. Equity jurisdiction

The courts of probate shall have jurisdiction in equity, concurrent with the Superior Court, of all cases and matters relating to the administration of the estates of deceased persons, to wills and to trusts which are created by will or other written instrument. Such jurisdiction may be exercised upon complaint according to the usual course of proceedings in civil actions in which equitable relief is sought.



4 §253. Jurisdiction in court where proceedings originate

Subject to Title 18-A, sections 1-303 and 3-201, and except as otherwise provided in Title 18-A, sections 5-211 and 5-313, when a case is orginally within the jurisdiction of the probate court in 2 or more counties, the one which first commences proceedings therein retains the same exclusively throughout. The jurisdiction assumed in any case, except in cases of fraud, so far as it depends on the residence of any person or the locality or amount of property, shall not be contested in any proceeding whatever, except on an appeal or removal from the probate court in the original case or when the want of jurisdiction appears on the same record. [1979, c. 540, §7 (AMD).]

SECTION HISTORY

1979, c. 540, §7 (AMD).






Subchapter 3: JUDGES

4 §301. Terms; vacancies; salary

Judges of probate are elected or appointed as provided in the Constitution of Maine. Only attorneys at law admitted to the general practice of law in this State and resident in this State may be elected or appointed as judges of probate. Their election is effected and determined as is provided respecting county commissioners; and they enter upon the discharge of their duties on the first day of January following their election; but, when appointed to fill vacancies, their terms commence on their appointment. Vacancies caused by death, resignation, removal from the county, permanent incapacity as defined in Title 30-A, section 1, subsection 2-A or any other reason must be filled as provided in the Constitution of Maine. In the case of a vacancy in the term of a judge of probate who was nominated by primary election before the general election, the judge of probate appointed by the Governor to fill the vacancy until a successor is chosen at election must be enrolled in the same political party as the judge of probate whose term is vacant. In making the appointment, the Governor shall choose from any recommendations submitted to the Governor by the county committee of the political party from which the appointment is to be made. [1995, c. 683, §1 (AMD).]

Judges of probate in the several counties are entitled to receive annual salaries as set forth in Title 30-A, section 2. [1995, c. 245, §1 (AMD).]

The fees to which judges of probate are entitled by law must be taxed and collected and paid over by the registers of probate to the county treasurers by the 15th day of every month following the month in which they were collected for the use of their counties with the exception of the fees provided in section 304, which must be retained by the judge who collects those fees in addition to the judge's salary. [1995, c. 245, §1 (AMD).]

SECTION HISTORY

1981, c. 40, §1 (AMD). 1987, c. 737, §§C3,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 245, §1 (AMD). 1995, c. 683, §1 (AMD).



4 §302. Officers execute processes and attend courts

Sheriffs, their deputies and constables shall execute all legal processes directed to them by any such judge of probate who may, when necessary, require such officer, when not in attendance upon any other court, to attend during the sitting of the probate court, for which he shall be paid as in other courts for similar services.



4 §303. Continuous session; return day for matters requiring public notice

Probate court shall always be open in each county for all matters over which it has jurisdiction, except upon days on which by law no court is held, but it shall have certain fixed days and places to be made known by public notification thereof in their respective counties to which all matters requiring public notice shall be made returnable, except as otherwise ordered by the judge. In case of the absence of the judge or vacancy in the office at the time of holding any court, the register or acting register may adjourn the same until the judge can attend or some other probate judge can be notified and attend. [1965, c. 238, (AMD).]

SECTION HISTORY

1965, c. 238, (AMD).



4 §304. Equity and contested cases; time and place of hearing

Judges of probate may hold hearings for matters in equity and contested cases at such time and place in the county as the judge of probate may appoint and make all necessary orders and decrees relating thereto, and when hearings are held at other places than those fixed for holding the regular terms of court, the judge shall be allowed, in addition to his regular salary, $5 per day and actual expenses which shall be paid by the State unless otherwise provided by law.



4 §305. Term of Fort Kent and Caribou probate court

The judge of probate in and for the County of Aroostook shall hold a court of probate at least twice in each year at Fort Kent and at least 4 times each year at Caribou in the county. The time for holding the court shall be appointed by the judge and made known by public notification as provided in section 303. [1979, c. 41, (RPR).]

SECTION HISTORY

1979, c. 41, (RPR).



4 §306. Interchange of judicial duties; expenses

During the sickness, absence from the State or inability of any judge of probate to hold the regular terms of his court, such terms, at his request or that of the register of the county, may be held by the judge of any other county. The judges may interchange service or perform each others' duties when they find it necessary or convenient, and in case of a vacancy in the office of a judge, all necessary terms of the probate court for the county may, at the request of the register, be held by the judge of another county until the vacancy is filled. The orders, decrees and decisions of the judge holding such terms have the same force and validity as if made by the judge of the county in which such terms are held.

When any judge of probate holds court or a hearing in any probate matter, or in equity, in any county other than the one in which he resides, such judge shall be reimbursed by the county in which such court or hearing is held for his expenses actually and reasonably incurred, upon presentation to the county commissioners of said county of a detailed statement of such expenses. [1965, c. 513, §5-A (AMD).]

SECTION HISTORY

1965, c. 513, §§5-A (AMD).



4 §307. Conflict of interest; transfer of case

When a judge or register of probate is interested in his own right, trust, or in any other manner, or is within the degree of kindred, by which in law he may, by possibility, be heir to any part of the estate of the person deceased, or is named as executor, trustee or guardian of minor children in the will of any deceased resident of the county, such estate shall be settled in the probate court of any adjoining county, which shall have as full jurisdiction thereof as if the deceased had died therein. If his interest arises after jurisdiction of such estate has been regularly assumed or existed at the time of his appointment to office, and in all cases where an executor, administrator, guardian or trustee, whose trust is not fully executed, becomes judge or register of probate for the county in which his letters were granted, further proceedings therein shall be transferred to the probate court in any adjoining county and there remain till completed, as if such court had had original jurisdiction thereof, unless said disability is removed before that time. Whenever in any case within this section the disability of the judge or register is removed before the proceedings have been fully completed, the proceedings shall then be transferred to the probate court in the county of original jurisdiction or to the probate court which otherwise would have had jurisdiction. In all such cases the register in such adjoining county shall transmit copies of all records relating to such estate to the probate office of the county where such estate belongs, to be there recorded.

Nothing in this section shall be deemed to require removal to another county by reason of the judge or register of probate having been named as executor, trustee or guardian of minor children in a will, provided he receives no benefit from the will and the record of the court discloses the filing of his declination to act as such executor, trustee or guardian, if no objection is raised by any interested party at the hearing on the petition for probate of the will.

A judge is considered to be interested in an estate or other probate proceeding, including adoptions, if the judge or a person with whom the judge practices law represents a party in the proceeding. When such representation begins, the judge shall transfer the matter as provided in this section, after which transfer the judge or the person with whom the judge practices law may continue such representation, except that, after a formal probate proceeding has been initiated before a judge, that judge is forever barred from assuming representation of a party in that same proceeding without regard to whether or not the proceeding has been transferred. A petition requesting a transfer and the petition related to the matter being transferred filed simultaneously are not considered formal probate proceedings for the purposes of this paragraph. [1991, c. 697, §1 (NEW).]

SECTION HISTORY

1991, c. 697, §1 (AMD).



4 §308. Certification of unfinished acts of predecessor judge

Every judge, upon entering on the duties of his office, shall examine the records, decrees, certificates and all proceedings connected therewith which his predecessor left unsigned or unauthenticated. If he finds them correct, he shall sign and authenticate them and they shall then be as valid to all intents and purposes as if such duty had been done by his predecessor while in office.



4 §309. Judge not to counsel or draft documents

No judge of probate shall have a voice in judging and determining nor be attorney or counselor in or out of court in any civil action or matter which depends on or relates to any sentence or decree made by him in his office, nor in any civil action for or against any executor, administrator, guardian or trustee under any last will and testament, as such, within his county. Any process or proceeding commenced by him in the probate court for his county in violation of this section is void, and he is liable to the party injured in damages. No judge of probate shall draft or aid in drafting any document or paper which he is by law required to pass upon.



4 §310. Perpetual care of cemetery lots by order

Judges of probate, in any case in which an estate is under their jurisdiction for probate, shall have the power to order that an appropriate amount out of the estate be set aside for perpetual care and suitable memorials for the cemetery lot in which the deceased is buried, and to order special care of such lots when the conditions and size of the estate seem to warrant such order.



4 §311. Contracts for support

All contracts for support for life shall be approved by the Probate Court in the county in which the support for life is to be rendered. The Probate Court shall grant approval after such reasonable notice as the court shall determine to be appropriate, if the court shall find, after hearing, that the contract is just and equitable under all of the circumstances. [1969, c. 434, (NEW).]

A contract or agreement for support for life without such Probate Court approval shall not be received in evidence unless the person offering the contract or agreement shall establish by a preponderance of the evidence that the contract or agreement is just and equitable under all of the circumstances. [1969, c. 434, (NEW).]

This section shall not apply to such contracts or agreements between persons related within the 3rd degree. [1969, c. 434, (NEW).]

SECTION HISTORY

1969, c. 434, (NEW).



4 §312. Political activities of judges of probate

As a candidate for the elective office of judge of probate or as an elected judge, a person seeking or holding the office of judge of probate may engage in any political activity that would be lawful for a candidate for any other elected county office or for an incumbent elected county official. Any such judge may hold any other elected office or offices not made incompatible by the Constitution of Maine. [1993, c. 695, §1 (NEW).]

SECTION HISTORY

1993, c. 695, §1 (NEW).






Subchapter 4: RULES OF PRACTICE

4 §351. Procedural rules; blanks; revision; approval (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 94, §§1,2 (AMD). 1979, c. 540, §§7-A (RP).



4 §352. Blanks and records provided

Each county shall provide all necessary printed blanks and record books for its probate courts and courts of insolvency, and said record books may be printed to correspond with the printed blanks.






Subchapter 5: APPEALS

4 §401. Appellate jurisdiction; special guardians; appeal to law court (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §7-B (RP).



4 §402. Bond on appeal; service of reasons for appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §7-B (RP).



4 §403. Allowance of appeal accidentally omitted (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §7-B (RP).



4 §404. Failure to prosecute appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §7-B (RP).



4 §405. Stay of proceedings on appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §7-B (RP).



4 §406. Hearing on appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §11 (AMD). 1979, c. 540, §7-B (RP).









Chapter 8: ALCOHOL AND DRUG TREATMENT PROGRAMS

4 §421. Establishment

1. Programs. The Judicial Department may establish alcohol and drug treatment programs in the Superior Courts and District Courts and may adopt administrative orders and court rules to govern the practice, procedure and administration of these programs. Alcohol and drug treatment programs must include local judges and must be community based and operated separately from juvenile drug courts.

[ 1999, c. 780, §1 (NEW) .]

2. Goals. The goals of the alcohol and drug treatment programs authorized by this chapter include the following:

A. To reduce alcohol and drug abuse and dependency among criminal offenders; [1999, c. 780, §1 (NEW).]

B. To reduce criminal recidivism; [1999, c. 780, §1 (NEW).]

C. To increase personal, familial and societal accountability of offenders; [1999, c. 780, §1 (NEW).]

D. To promote healthy and safe family relationships; [1999, c. 780, §1 (NEW).]

E. To promote effective interaction and use of resources among justice system personnel and community agencies; and [1999, c. 780, §1 (NEW).]

F. To reduce the overcrowding of prisons. [1999, c. 780, §1 (NEW).]

[ 1999, c. 780, §1 (NEW) .]

3. Collaboration. The following shall collaborate with and, to the extent possible, provide financial assistance to the Judicial Department in establishing and maintaining alcohol and drug treatment programs:

A. District attorneys, the Department of the Attorney General and statewide organizations representing prosecutors; [1999, c. 780, §1 (NEW).]

B. Defense attorneys, including statewide organizations representing defense attorneys; [1999, c. 780, §1 (NEW).]

C. The Department of Corrections; [1999, c. 780, §1 (NEW).]

D. The Department of Health and Human Services; [1999, c. 780, §1 (NEW); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

E. The Department of Public Safety; [1999, c. 780, §1 (NEW).]

F. The Department of Education; [1999, c. 780, §1 (NEW).]

G. The business community; [1999, c. 780, §1 (NEW).]

H. Local service agencies; and [1999, c. 780, §1 (NEW).]

I. Statewide organizations representing drug court professionals. [1999, c. 780, §1 (NEW).]

[ 1999, c. 780, §1 (NEW); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1999, c. 780, §1 (NEW). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).



4 §422. Programs

1. Coordinator of Diversion and Rehabilitation Programs. The judicial branch shall employ a Coordinator of Diversion and Rehabilitation Programs. The Coordinator of Diversion and Rehabilitation Programs is responsible for helping the judicial branch establish, staff, coordinate, operate and evaluate diversion and rehabilitation programs in the courts.

[ 2003, c. 711, Pt. A, §1 (RPR) .]

2. Pass-through services. The Administrative Office of the Courts, with the assistance of the Coordinator of Diversion and Rehabilitation Programs, may enter into cooperative agreements or contracts with:

A. The Department of Health and Human Services or other federal-licensed treatment providers or state-licensed treatment providers to provide substance abuse services for alcohol and drug treatment program participants. To the extent possible, the alcohol and drug treatment programs must access existing substance abuse treatment resources for alcohol and drug treatment program participants; [2011, c. 657, Pt. AA, §2 (AMD).]

B. The Department of Corrections, Division of Community Corrections or other appropriate organizations to provide for supervision of alcohol and drug treatment program participants; [1999, c. 780, §1 (NEW).]

C. The Department of Corrections or other appropriate organizations to provide for drug testing of alcohol and drug treatment program participants; [1999, c. 780, §1 (NEW).]

D. Appropriate organizations to provide for a drug court manager at each alcohol and drug treatment program location; [2003, c. 711, Pt. A, §2 (AMD).]

E. Appropriate organizations and agencies for training of alcohol and drug treatment program staff and for evaluation of alcohol and drug treatment program operations; [2003, c. 711, Pt. A, §2 (AMD).]

F. Appropriate local, county and state governmental entities and other appropriate organizations and agencies to encourage the development of diversion and rehabilitation programs; and [2003, c. 711, Pt. A, §2 (NEW).]

G. Appropriate organizations and agencies for the provision of medical, educational, vocational, social and psychological services, training, counseling, residential care and other rehabilitative services designed to create, improve or coordinate diversion or rehabilitation programs. [2003, c. 711, Pt. A, §2 (NEW).]

[ 2011, c. 657, Pt. AA, §2 (AMD) .]

SECTION HISTORY

1999, c. 780, §1 (NEW). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 711, §§A1,2 (AMD). 2011, c. 657, Pt. AA, §2 (AMD).



4 §423. Reports

The Judicial Department shall report to the joint standing committee of the Legislature having jurisdiction over judiciary matters by February 15th annually on the establishment and operation of alcohol and drug treatment programs in the courts. The report must cover at least the following: [2013, c. 159, §8 (AMD).]

1. Training. Judicial training;

[ 1999, c. 780, §1 (NEW) .]

2. Locations. Locations in which the alcohol and drug treatment programs are operated in each prosecutorial district;

[ 1999, c. 780, §1 (NEW) .]

3. Participating judges and justices. Judges and justices participating in the alcohol and drug treatment programs at each location;

[ 1999, c. 780, §1 (NEW) .]

4. Community involvement. Involvement of the local communities, including the business community and local service agencies;

[ 1999, c. 780, §1 (NEW) .]

5. Education. Educational components;

[ 1999, c. 780, §1 (NEW) .]

6. Existing resources. Use of existing substance abuse resources;

[ 1999, c. 780, §1 (NEW) .]

7. Statistics. Statistical summaries of each alcohol and drug treatment program;

[ 1999, c. 780, §1 (NEW) .]

8. Collaboration. Demonstration of the collaboration required under section 421, subsection 3, including agreements and contracts, the entities collaborating with the Judicial Department, the value of the agreements and contracts and the amount of financial assistance provided by each entity; and

[ 1999, c. 780, §1 (NEW) .]

9. Evaluation of programs. Evaluation of alcohol and drug treatment programs individually and overall.

[ 1999, c. 780, §1 (NEW) .]

SECTION HISTORY

1999, c. 780, §1 (NEW). 2013, c. 159, §8 (AMD).






Chapter 8-A: MENTAL HEALTH TREATMENT COURTS

4 §431. Mental health treatment courts

1. Treatment courts; funding. The Judicial Department may seek and receive grants to establish mental health treatment courts.

[ 2001, c. 520, §1 (NEW) .]

2. Report. Before implementing a mental health treatment court, the Judicial Department shall report to the joint standing committee of the Legislature having jurisdiction over judiciary matters on at least:

A. The funding mechanism and the expected duration of the funding; [2001, c. 520, §1 (NEW).]

B. The plans for the mental health treatment court, which must include an evaluation component to determine the efficacy of the treatment court on short-term and long-term bases; [2001, c. 520, §1 (NEW).]

C. The potential fiscal effects on the State; and [2001, c. 520, §1 (NEW).]

D. Recommended legislation to implement the mental health treatment court, if any. [2001, c. 520, §1 (NEW).]

[ 2001, c. 520, §1 (NEW) .]

SECTION HISTORY

2001, c. 520, §1 (NEW).






Chapter 8-B: VETERANS TREATMENT COURTS

4 §433. Veterans treatment courts

1. Definition. As used in this section, unless the context otherwise indicates, "veterans treatment court" means a specialized sentencing docket in select criminal cases in which the defendant is a veteran or member of the United States Armed Forces to enable veterans agencies and social services agencies to provide treatment for that defendant. The court does not provide treatment but contracts or collaborates with experienced and expert treatment providers.

[ 2011, c. 500, §1 (NEW) .]

2. Chief Justice may establish. The Chief Justice of the Supreme Judicial Court may establish veterans treatment courts for veterans and members of the United States Armed Forces. The Supreme Judicial Court may adopt administrative orders and court rules of practice and procedure as necessary.

[ 2011, c. 500, §1 (NEW) .]

3. Federal funding; contracts; cooperative agreements. The State Court Administrator, district attorneys, the Department of the Attorney General, the Department of Corrections, the Department of Defense, Veterans and Emergency Management, the Department of Public Safety, the Department of Health and Human Services and private service agencies may seek federal funding as it becomes available for the establishment, maintenance and expansion of veterans treatment courts and for the provision by participating agencies of treatment to participating veterans. The Administrative Office of the Courts may enter into contracts and cooperative agreements with the departments and agencies to provide treatment and other social services to participants. The departments and agencies shall collaborate and, to the extent possible, provide financial and other assistance to the judicial branch in order to establish and maintain veterans treatment courts.

[ 2011, c. 500, §1 (NEW) .]

SECTION HISTORY

2011, c. 500, §1 (NEW).






Chapter 9: MAINE CRIMINAL JUSTICE SENTENCING INSTITUTE

4 §451. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 240, §1 (AMD). 1975, c. 771, §21 (AMD). 1979, c. 36, (AMD). 1983, c. 631, (AMD). 1983, c. 812, §10 (AMD). 1985, c. 506, §§A1-A (RPR). 1985, c. 779, §6 (AMD). 1989, c. 503, §B8 (AMD). 1989, c. 891, §A8 (AMD). 1993, c. 401, §1 (AMD). 1997, c. 134, §2 (RP).



4 §451-A. Courts' future implementation by Judicial Council (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 401, §2 (NEW). 1997, c. 134, §3 (RP).



4 §452. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 134, §4 (RP).



4 §453. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 240, §2 (AMD). 1983, c. 812, §11 (RPR). 1989, c. 891, §A9 (AMD). 1997, c. 134, §5 (RP).



4 §454. Maine Criminal Justice Sentencing Institute

There is established a Maine Criminal Justice Sentencing Institute under the administrative supervision of the State Court Administrator to provide a continuing forum for the regular discussion of the most appropriate methods of sentencing convicted offenders and adjudicated juveniles by judges in the criminal justice system, prosecutors, law enforcement and correctional personnel, representatives of advisory and advocacy groups and such representatives of the defense bar as the Chief Justice of the Supreme Judicial Court may invite. All Supreme Judicial Court, Superior Court and District Court Judges, all District Attorneys and attorneys within the Criminal Division of the Office of the Attorney General are, and such other criminal justice personnel as the Chief Justice of the Supreme Judicial Court may authorize may be, members of the institute. [1999, c. 547, Pt. B, §11 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

When sufficient funding is allocated by the Legislature, the institute shall meet , at the call of the Chief Justice of the Supreme Judicial Court, for a 2-day period to discuss recommendations for changes in the sentencing authority and policies of the State's criminal and juvenile courts, in response to current law enforcement problems and the available alternatives for criminal and juvenile rehabilitation within the State's correctional system. Inasmuch as possible the deliberations of the institute must be open to the general public. [2013, c. 159, §9 (AMD).]

Members of the institute are not entitled to receive compensation for their services, but are allowed, out of any appropriation or other fund made available for the purpose, such expenses for clerical and other services, travel and incidentals as the Chief Justice of the Supreme Judicial Court may authorize. [1997, c. 134, §6 (AMD).]

SECTION HISTORY

1975, c. 610, §1 (NEW). 1975, c. 650, (AMD). 1979, c. 47, §§1,2 (AMD). 1989, c. 925, §1 (AMD). 1997, c. 134, §6 (AMD). 1999, c. 547, §B11 (AMD). 1999, c. 547, §B80 (AFF). 2013, c. 159, §9 (AMD).






Chapter 10: JUDICIAL CONFERENCE OF MAINE

4 §471. Judicial Conference of Maine

There shall be a Judicial Conference of Maine composed of judges and justices who shall advise and consult with the Supreme Judicial Court and the Chief Justice on matters affecting the administration of the Judicial Department, who shall review and discuss proposals from the Chief Justice and the State Court Administrator which affect the administration of the Judicial Department and who shall meet at least once each year for that purpose. [1977, c. 544, §11 (AMD).]

No member of said conference shall receive any compensation for his services, but said conference and the several members thereof shall be allowed, out of judicial appropriation, such expenses for clerical and other services and travel incidentals as the State Court Administrator shall approve. [1975, c. 408, §19-A (NEW).]

SECTION HISTORY

1975, c. 408, §§19-A (NEW). 1977, c. 544, §11 (AMD).






Chapter 11: REFEREES, MASTERS AND AUDITORS

4 §501. Appointment; fees

In all cases in the Supreme Judicial or in the Superior Court in which the court appoints one or more persons, not exceeding 3, as referees, masters or auditors, to hear the same, their fees and necessary expenses, including stenographic services as determined by the Chief Justice or the Chief Justice's designee, must be paid by the State on presentation of the proper certificate of the clerk of courts for the county in which such case is pending, or by such of the parties, or out of any fund or subject matter of the action, which is in the custody and control of the court, or by apportionment among such sources of payment, as the court may direct. The amount thereof must be fixed by the court upon the coming in of the report. These referees, masters and auditors shall notify the parties of the time and place of hearing and have power to adjourn. Witnesses may be summoned and compelled to attend and may be sworn by the referees, masters or auditors. When there is more than one referee, master or auditor, all must hear, but a majority may report, stating whether all did hear. Their report may be recommitted. They may be discharged and others appointed. [2009, c. 166, §1 (AMD).]

No fee or compensation other than necessary expenses may be paid any Justice of the Supreme Judicial or of the Superior Court for services as referee, master or auditor, but this provision does not apply to an Active Retired Justice. [2009, c. 166, §1 (AMD).]

No per diem fee, other than necessary expenses, may be paid any Official Court Reporter for services in these cases. [2009, c. 166, §1 (AMD).]

A referee appointed to hear a dispute concerning real property must report the referee's decision within one year of appointment by the court unless good cause for extending this period is shown. [2009, c. 166, §1 (NEW).]

SECTION HISTORY

1975, c. 383, §5 (AMD). 1975, c. 408, §20 (AMD). 1977, c. 114, §§10-12 (AMD). 2009, c. 166, §1 (AMD).






Chapter 13: CLERKS OF JUDICIAL COURTS

4 §551. Clerks of the judicial courts; appointments

For each county, or if the Supreme Judicial Court has by rule established judicial regions, for each judicial region, the Chief Justice of the Superior Court shall appoint clerks as necessary to serve the Superior Court. A clerk of the District Court may also serve as the clerk of the Superior Court. If the business of any county or judicial region does not require the full-time service of a clerk, the Chief Justice of the Superior Court may appoint a part-time clerk for that county or region. Whenever a clerk is absent or temporarily unable to perform the duties of clerk and an existing or immediate session of the court requires it, the Chief Justice of the Superior Court may designate a clerk pro tempore who has the same powers and duties as the clerk. The clerks of the Superior Court shall also serve in their respective counties or judicial regions as clerks of the Supreme Judicial Court as needed. [1995, c. 560, Pt. I, §15 (AMD).]

SECTION HISTORY

1967, c. 419, §1 (RPR). 1969, c. 229, (RPR). 1975, c. 254, §1 (RPR). 1975, c. 408, §21 (RPR). 1975, c. 735, §§8,9 (AMD). 1975, c. 735, §7 (RP). 1983, c. 131, §2 (AMD). 1985, c. 68, §1 (AMD). 1995, c. 560, §I15 (AMD).



4 §552. Military or naval service (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 254, §2 (RP).



4 §553. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §12 (AMD). 1981, c. 470, §A5 (RP).



4 §554. Accounting by clerks

Clerks of judicial courts shall account monthly under oath to the State Auditor for all fees received by them or payable to them by virtue of their office, except those portions of fees collected for passports and naturalization proceedings that are payable to the Federal Government, specify the items and pay the whole amount of the same to the Treasurer of State at such times and in such manner as the Chief Justice of the Superior Court or the Chief Justice's designee shall from time to time specify. [1991, c. 132, §3 (AMD).]

SECTION HISTORY

1965, c. 330, (AMD). 1971, c. 544, §9 (AMD). 1975, c. 254, §3 (RP). 1975, c. 383, §6 (AMD). 1975, c. 408, §23 (AMD). 1975, c. 735, §10 (RPR). 1985, c. 68, §2 (AMD). 1991, c. 132, §3 (AMD).



4 §555. Fee schedule

The Supreme Judicial Court shall have the authority to prescribe rules establishing the fees of clerks of the judicial courts. [1979, c. 663, §10 (RPR).]

SECTION HISTORY

1965, c. 256, (AMD). 1973, c. 355, (AMD). 1979, c. 425, §2 (RPR). 1979, c. 541, §A13 (AMD). 1979, c. 663, §10 (RPR).



4 §556. Account for moneys received; depository; accounts verified; deposits in name of court; forfeiture

The clerk shall keep a true and exact account of all moneys which he receives or is entitled to receive for services by virtue of his office as clerk of the Superior or Supreme Judicial Courts and shall pay the same to the Treasurer of State. All moneys belonging to the county or State respectively shall be paid within 30 days after they are received by him, in such manner as the Chief Justice or his designee shall from time to time specify. If, in either case, he neglects to do so, he shall pay 25% interest thereon until paid. Upon the county treasurer's or Treasurer of State's notice of any known delinquency, the clerk's bond shall then be sued. [1975, c. 735, §11 (RPR).]

Proceeds of all sales of property made under the judgment or decree of the Supreme Judicial Court or of the Superior Court and any and all other sums of money from whatever source derived in civil proceedings coming into the custody of the Supreme Judicial Court or of the Superior Court shall be deposited in such depository as the court having custody of such money shall designate, and shall be withdrawn therefrom upon order of the clerk of courts, countersigned by any Justice of the Supreme Judicial Court or of the Superior Court. Any justice of either of the courts shall designate some proper depository for the funds referred to and such designation shall be minuted on the docket of the court. Clerks of courts in the several counties shall keep a regular record containing the account of such funds showing the deposits and all accumulations thereof and the amounts withdrawn therefrom, specifying the date of such withdrawal and the case to which such matters relate. All deposits shall be in the name of the beneficiary with the clerk of court designated as custodian. [1989, c. 501, Pt. P, §4 (AMD).]

Whenever any of these funds are ordered by the courts to be paid to a person entitled to these funds, all accrued interest shall be paid to the claimant less a 5% fee based on the total proceeds, unless otherwise ordered by the court. Whenever any of these funds remain unclaimed for 20 years from the date when payable under the court judgment or decree, the clerk shall obtain an order from the court, under whose judgment or decree these funds were placed in the clerk's custody, that a comprehensive abstract of the facts be advertised for 3 weeks successively in a newspaper of general circulation published in the county, and if no one appears to claim these funds within 60 days after date of the last publication, the funds shall become forfeited to the State and be paid by the clerk to the Treasurer of State. That portion of this section providing for the forfeiture of unclaimed funds shall apply to funds held by the clerk of courts for 20 years or more prior to September 16, 1961. [1989, c. 501, Pt. P, §5 (AMD).]

SECTION HISTORY

1975, c. 383, §7 (AMD). 1975, c. 408, §24 (AMD). 1975, c. 735, §11 (AMD). 1989, c. 501, §§P4,P5 (AMD).



4 §557. Receipt and discharge of fines and costs voluntarily paid

The clerk shall receive all fines, forfeitures and bills of costs imposed or accruing to the use of the State when paid or tendered to him before a precept is issued to enforce collection, give discharges therefor and enter them of record.



4 §558. Administration of oaths

Clerks of courts may administer oaths required by law unless another officer is specially required to do it.



4 §559. Completion of records of deceased clerk

Under direction of the Superior Court, the clerk shall complete unfinished records of a former clerk deceased, when from entries on the dockets and papers on file it sufficiently appears what judgment was rendered. Such record, when approved by the court, is valid.



4 §560. Duties as to lists of magistrates, discharges of soldiers and seamen; files of state paper (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 13, §5 (RP).



4 §561. Taking illegal fees

A clerk who exacts or receives more than his lawful fees commits a civil violation for which a forfeiture of $50 may be adjudged. [1977, c. 696, §24 (RPR).]

SECTION HISTORY

1977, c. 696, §24 (RPR).



4 §562. Deputies; oath and bond; clerk pro tempore (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §6 (AMD). 1969, c. 56, (AMD). 1969, c. 504, §§3-A (AMD). 1975, c. 254, §4 (RP). 1975, c. 383, §§8,9 (AMD). 1975, c. 408, §25 (AMD). 1975, c. 735, §12 (RP).



4 §563. Record of civil cases

After the rendition of final judgment or decree in any civil action, the clerk shall, as soon as may be, make such a record thereof in short form, except in such specific instances as the court by general rule or special order may direct. If either party files a request and tenders the fees therefor, a full, extended record shall be made. The court may establish the form of such short form record and full, extended record.



4 §564. Record of criminal or traffic infraction cases; certain convictions or adjudications not criminal records

In indictments, clerks shall make records of the process, proceedings, judgment and sentence as the Supreme Judicial Court may prescribe by rule. In criminal prosecutions or civil violation proceedings brought up by appeal from inferior courts, clerks shall make records of the process, proceedings, judgment and sentence as the Supreme Judicial Court may prescribe by rule. [1977, c. 114, §13 (RPR).]

Convictions for violation of the fish and wildlife laws or motor vehicle traffic laws or municipal ordinances where the fine imposed does not exceed $100 or adjudications for violations constituting traffic infractions shall not be deemed to constitute a criminal record against any person so convicted or adjudicated. This section shall not exempt any court from filing court abstracts as now required by law. [1977, c. 114, §13 (RPR).]

SECTION HISTORY

1975, c. 430, §19 (AMD). 1975, c. 731, §14 (AMD). 1977, c. 114, §13 (RPR).



4 §565. Examination and correction of records

The Chief Justice of the Superior Court may cause the records of each clerk to be examined and when found deficient, direct them to be immediately made or corrected, and when such order is not obeyed, the fact of such deficiency shall be certified to the Treasurer of State, who shall cause the clerk's bond to be sued. [1985, c. 68, §3 (AMD).]

SECTION HISTORY

1985, c. 68, §3 (AMD).



4 §566. Disposal of money collected by action on clerk's bond

The money recovered in such action shall be applied under direction of the court, to complete the deficient records. If more than sufficient, the balance inures to the State. If not sufficient, the balance may be recovered by the Treasurer of State in an action founded on the bond and facts.



4 §567. No recording officer to be attorney or sue in own court nor draft nor aid in drafting paper to be recorded

No clerk, register or recording officer of any court of the State shall be attorney or counselor in any civil action or matter pending in that court; neither shall he commence actions to be entered therein, nor draft nor aid in drafting any document or paper which he is by law required to record, in full or in part. Violation of this section is a civil violation for which a forfeiture not to exceed $100 may be adjudged. Notwithstanding provisions of this section, clerks may aid litigants in the preparation of small claims filings. Nothing shall prevent the clerk from rendering assistance of a general nature to the bar or the public. [1977, c. 696, §25 (AMD).]

SECTION HISTORY

1975, c. 383, §10 (AMD). 1975, c. 408, §26 (AMD). 1977, c. 78, §3 (RPR). 1977, c. 696, §25 (AMD).



4 §568. Duties of clerks as to records; fees

All clerks of courts shall receive and safely keep all such records and papers lodged in their offices and give attested copies thereof, for which they shall receive the same fees as a notary. Such copies shall be as valid as if certified by notaries.



4 §569. Clerks; taking of bail authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §7 (NEW). 1987, c. 758, §4 (RP).



4 §570. Executive Clerk of the Supreme Judicial Court

The Chief Justice of the Supreme Judicial Court shall appoint an executive clerk of that court, whose authority, functions and duties shall be prescribed from time to time by the Supreme Judicial Court by rule or administrative order. The executive clerk of the Supreme Judicial Court may administer oaths and may sign and issue summonses, writs and other process in the name of the State and under the seal of the court. [1985, c. 68, §4 (NEW).]

SECTION HISTORY

1985, c. 68, §4 (NEW).






Chapter 15: REPORTERS OF DECISIONS AND TESTIMONY

Subchapter 1: REPORTERS IN THE SUPREME AND SUPERIOR COURTS

4 §651. Appointment and duties; salary and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 512, §1 (AMD). 1967, c. 470, §1 (AMD). P&SL 1969, c. 197, §D2 (AMD). 1969, c. 203, (AMD). 1969, c. 480, (AMD). 1969, c. 590, §4 (AMD). 1971, c. 382, (AMD). 1971, c. 505, (AMD). 1973, c. 578, (AMD). 1973, c. 599, §3 (AMD). 1973, c. 788, §7 (AMD). 1975, c. 383, §11 (AMD). 1975, c. 408, §§27,27-A (AMD). 1975, c. 430, §20 (AMD). 1977, c. 208, §1 (RPR). 1981, c. 647, §§2,3 (AMD). 1987, c. 152, (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §E2 (RP). 1991, c. 591, §E2 (RP).



4 §651-A. Production of reviewable record

The Supreme Judicial Court shall prescribe rules that ensure the production of a reviewable record of proceedings before all state courts within the Judicial Department. [1991, c. 528, Pt. E, §3 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §3 (NEW).]

SECTION HISTORY

1991, c. 528, §E3 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E3 (NEW).



4 §652. Approval and payment of reporters' expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 383, §12 (RPR). 1975, c. 408, §28 (RPR). 1975, c. 735, §13 (RP). 1977, c. 208, §2 (RPR). 1991, c. 528, §RRR (AFF). 1991, c. 528, §E4 (RP). 1991, c. 591, §E4 (RP).



4 §653. Authentication of evidence

In all cases coming before the Law Court from the Supreme Judicial Court or from the Superior Court in which a copy of the evidence is required by statute, rule of court or order of the presiding justice, a certificate signed by the Official Court Reporter or a transcriber of an electronically recorded record, stating that the report furnished by the reporter or transcriber is a correct transcript of the reporter's stenographic notes or the electronically recorded record of the testimony and proceedings at the trial of the cause, is a sufficient authentication of the reporter's stenographic notes or the electronically recorded record without the signature of the presiding justice. [2007, c. 539, Pt. JJ, §3 (AMD).]

SECTION HISTORY

2007, c. 539, Pt. JJ, §3 (AMD).



4 §654. Death or disability

When in any criminal case any material part of a transcript of the evidence taken by the Official Court Reporter cannot be obtained because of his death or disability, the justice who presided at the trial of the case shall on motion, after notice and hearing, if it is evident that the lack of such transcript prejudices the respondent in prosecuting his exceptions or appeal, set aside any verdict rendered in the case and grant a new trial at any time within one year after it was returned.



4 §655. Testimony proved by certified copy of notes or transcript of former testimony

Whenever it becomes necessary in any court in the State to prove the testimony of a witness at the trial of any former case in any court in the State, the certified copy of the notes of such testimony, taken by the Official Court Reporter at the court where the witness testified, or the transcript created by a transcriber of the electronically recorded record made at the court where the witness testified, is evidence to prove the witness's testimony. [2007, c. 539, Pt. JJ, §4 (AMD).]

SECTION HISTORY

2007, c. 539, Pt. JJ, §4 (AMD).



4 §656. Stenographic reports, transcripts taxed in bill of costs

Any amount legally chargeable by Official Court Reporters for writing out their reports or for transcribers for creating transcripts from the electronically recorded records for use in civil actions and actually paid by either party whose duty it is to furnish the reports or records may be taxed in the bill of costs and allowed against the losing party, as is allowed for copies, if furnished by the clerk. [2007, c. 539, Pt. JJ, §5 (AMD).]

SECTION HISTORY

2007, c. 539, Pt. JJ, §5 (AMD).






Subchapter 2: REPORTER OF THE LAW COURT

4 §701. Appointment and tenure; salary (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 391, §1 (AMD). 1969, c. 467, §4 (RP).



4 §702. Duties

The Reporter of Decisions shall prepare correct reports of all legal questions argued and decided, reporting cases more or less at large according to his judgment of their importance. He shall publish periodic advance sheets and at least one volume of Maine Reports yearly. The reporter shall, subject to the approval of the Chief Justice of the Supreme Judicial Court, make a written contract in the name of the State with any person, firm or corporation for the printing, publishing and binding of said reports. The price of each volume and the advance sheets shall be stated in the contract. He may require such person, firm or corporation to give a good and sufficient bond with good and sufficient sureties, conditioned for the faithful performance of all the terms and conditions of such contract by the person, firm or corporation with whom the reporter makes such contract. In case of a breach of any or all of the conditions of such bond, the reporter may maintain an action on such bond in the name of the State. In the exercise of any discretionary powers vested in him by this section or by section 57, the Reporter of Decisions shall act in accordance with such instructions or advice as may be given to him by the Chief Justice of the Supreme Judicial Court. [1965, c. 459, §1 (AMD).]

All copies of the Maine Reports purchased by the State shall be delivered to the State Law Librarian for distribution as provided in Title 3, section 173, subsection 3, paragraph B. [1973, c. 788, §8 (NEW).]

SECTION HISTORY

1965, c. 459, §1 (AMD). 1973, c. 788, §8 (AMD).



4 §703. Copyright of reports (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 459, §2 (RP).



4 §704. Reimbursement for expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 467, §4 (RP).






Subchapter 3: REPORTERS AND TRANSCRIPTS IN PROBATE COURT

4 §751. Duties of reporters

The judge of any court of probate or court of insolvency may appoint a reporter to report the proceedings at any hearing or examination in his court, whenever such judge deems it necessary or advisable. Such reporter shall be sworn to a faithful discharge of his duty and, under the direction of the judge, shall take full notes of all oral testimony at such hearing or examination and such other proceedings at such hearing or examination as the judge directs; and when required by the judge shall furnish for the files of the court a correct typewritten transcript of his notes of the oral testimony of any person testifying at such hearing or submitting to such examination, and in making said transcript the reporter shall transcribe his said notes in full by questions and answers.



4 §752. Reading and signing transcript of testimony

In cases where the person testifying or submitting to examination is required by law to sign his testimony or examination, the transcript made as provided in section 751 shall be read to the person whose testimony or examination it is, at a time and place to be appointed by the judge, unless such person or his counsel in writing waives such reading. If it is found to be accurate, or if it contains errors or mistakes or alleged errors or mistakes and such errors or mistakes are either corrected or the proceedings had in relation to the same as provided, such transcript shall be signed by the person whose testimony or examination it is. When the reading of a transcript is waived as provided by this section, such transcript shall be deemed correct. In all other cases the transcript need not be signed but shall be deemed to be complete and correct without signing and shall have the same effect as if signed.



4 §753. Copies of transcript as evidence

Whenever it becomes necessary in any court in the State to prove the testimony or examination taken as provided in sections 751 and 752, the certified copy of the transcript of such testimony or examination taken by such stenographer is evidence to prove the same.



4 §754. Correction of mistakes in transcript

Manifest errors or mistakes in any transcript may be corrected, under the direction of the judge, according to the facts. When an error or mistake is alleged by the party conducting the hearing or examination or by his counsel, or by the person testifying or submitting to examination or by his counsel, and said parties cannot agree whether or not there is such an error or mistake as alleged, or what correction should be made, the judge shall decide whether or not such an error or mistake exists, and may allow or disallow a correction according as he may find the fact. In such case the judge shall annex to the transcript a certificate signed by him stating the alleged error or mistake and by whom alleged, and the correction allowed or disallowed. In case the said parties mutually agree that there is an error or mistake in the transcript, and in like manner agree what the correction should be, the transcript may be corrected according to such agreement, but such correction shall be stated and made in the presence of the judge. No changes or alterations shall be made in any transcript except in the presence of the judge or the person appointed by the judge to take the examination.



4 §755. Appointment of reporter by judge

When an examination is taken before some person appointed by the judge to take it, the judge may appoint a reporter to attend such examination for the purposes mentioned in section 751, and the duties of such reporter shall be the same as in examinations before the judge. The powers and duties of any person appointed by the judge to take an examination shall be the same at such examination as those of the judge, and the same proceedings for the correction or alteration of transcripts may be had before such person as before the judge.



4 §756. Transcripts deemed original papers

All transcripts made and signed as provided shall be deemed original papers.






Subchapter 4: GENERAL PROVISIONS; ETHICAL STANDARDS

4 §771. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 298, §1 (NEW).]

1. Court reporter. "Court reporter" means a person who records legal proceedings by stenotype machine or other means allowed under the Maine Rules of Civil Procedure, Rule 30 and provides prompt preparation of an accurate, verbatim written transcript. "Court reporter" does not include an employee of the Judicial Branch or a person transcribing legal proceedings for the Judicial Branch.

[ 2013, c. 298, §1 (NEW) .]

2. Court reporting services. "Court reporting services" means services provided by a court reporter.

[ 2013, c. 298, §1 (NEW) .]

3. Court reporting services provider. "Court reporting services provider" means a business, entity or firm that provides or arranges for court reporting services.

[ 2013, c. 298, §1 (NEW) .]

4. Governmental entity. "Governmental entity" has the same meaning as in Title 14, section 8102, subsection 2.

[ 2013, c. 298, §1 (NEW) .]

5. Legal proceeding. "Legal proceeding" means a proceeding or series of proceedings by which a legal judgment is invoked and includes but is not limited to:

A. A court proceeding; [2013, c. 298, §1 (NEW).]

B. A deposition; [2013, c. 298, §1 (NEW).]

C. An administrative hearing; [2013, c. 298, §1 (NEW).]

D. An arbitration hearing; [2013, c. 298, §1 (NEW).]

E. An examination under oath; and [2013, c. 298, §1 (NEW).]

F. A sworn statement. [2013, c. 298, §1 (NEW).]

[ 2013, c. 298, §1 (NEW) .]

6. Party. "Party" means a party to an action that is the subject of the legal proceeding for which court reporting services are provided or sought to be provided.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §772. Relationship to party or proceeding; prohibition

1. Prohibition. A court reporter or a court reporting services provider may not provide court reporting services for a legal proceeding if that court reporter or the court reporting services provider:

A. Has a contractual relationship with a party or an attorney, representative, agent or insurer of a party, other than a contract to provide court reporting, litigation and trial support services; [2013, c. 298, §1 (NEW).]

B. Engages in any prohibited actions set forth in section 773; or [2013, c. 298, §1 (NEW).]

C. Is a party. [2013, c. 298, §1 (NEW).]

A court reporter may not provide court reporting services for a legal proceeding if the court reporter is a relative, employee or attorney of one of the parties or is a relative, employee or attorney of a person with a financial interest in the action or its outcome.

[ 2013, c. 298, §1 (NEW) .]

2. Reasonable effort to determine; requirement. Prior to the provision of court reporting services, a court reporter or court reporting services provider shall make reasonable efforts to determine whether the provision of court reporting services is prohibited under this subchapter.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §773. Prohibited actions

A court reporter or court reporting services provider may not: [2013, c. 298, §1 (NEW).]

1. Contract. Enter into an oral or written contractual agreement with an attorney, party to an action, insurance company or 3rd-party administrator or any other person or entity that has a financial interest in the case, action or legal proceeding, other than a contract to provide court reporting, litigation and trial support services;

[ 2013, c. 298, §1 (NEW) .]

2. Advantage. Give an economic or other advantage to a party or a party's attorney, representative, agent, insurer or employee without offering the advantage to all parties or fail to offer comparable services, prices or financial terms to all parties, except that different credit terms may be offered based on payment experience and creditworthiness;

[ 2013, c. 298, §1 (NEW) .]

3. Outcome-based payment. Offer or provide court reporting services if payment for those services is made contingent on the outcome of the legal proceeding, base the compensation for the court reporting services on the outcome of the legal proceeding or otherwise give the court reporter or court reporting services provider a financial interest in the action;

[ 2013, c. 298, §1 (NEW) .]

4. Restrict choice of court reporter. Enter into an agreement for court reporting services that restricts an attorney from using the court reporter or court reporting services provider of the attorney's choosing;

[ 2013, c. 298, §1 (NEW) .]

5. Allow manipulation. Allow the format, content or body of a certified transcript as submitted by the court reporter to be manipulated in a manner that increases the cost of the transcript; or

[ 2013, c. 298, §1 (NEW) .]

6. Interference with services. Enter into a contract for court reporting services that allows an attorney, party to an action, insurance company or 3rd-party administrator or any other person or entity to interfere with a court reporter's right to deal directly with all parties to a proceeding, including any provision in a contract that restricts the right of the court reporter to contract with the other parties in a legal proceeding to provide transcripts to those parties.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §774. Comparable treatment of parties

1. Itemized statement. At any time during or following a legal proceeding, an attorney or a party is entitled to an itemized statement of the rates and charges for all services that have been or will be provided by a court reporter or court reporting services provider that is providing court reporting services to any party to the legal proceeding.

[ 2013, c. 298, §1 (NEW) .]

2. Information to parties. A court reporter or court reporting services provider shall provide to the parties information on prices, terms and conditions of court reporting services in sufficient time prior to the commencement of the legal proceeding to allow the parties the opportunity to effectively negotiate for any changes necessary to ensure that comparable terms and conditions are made available to all parties.

[ 2013, c. 298, §1 (NEW) .]

3. Information to court. Upon request, a court reporter or court reporting services provider shall provide an itemized invoice of all rates and charges for court reporting services provided to the administrative body, court or administrative tribunal in which the action upon which the legal proceeding is based is pending or scheduled to be heard.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §775. Waiver prohibited

The provisions of this subchapter may not be waived or otherwise modified. Any waiver or modification is contrary to public policy and is void and unenforceable. [2013, c. 298, §1 (NEW).]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §776. Exception; governmental entities

Notwithstanding section 773, if authorized or required by law, ordinance or rule, a governmental entity may obtain court reporting services on a long-term basis through competitive bidding. [2013, c. 298, §1 (NEW).]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §777. Construction; pro bono services

Nothing in this chapter may be construed to limit the ability of a court reporting services provider to provide pro bono services to persons or parties with limited means. [2013, c. 298, §1 (NEW).]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §778. Remedies

1. Motion. A party may file a motion alleging a violation of this subchapter with the administrative body, court or administrative tribunal in which the action upon which the motion is based is pending or scheduled to be heard. A person need not commence a separate action to allege a violation of this subchapter.

[ 2013, c. 298, §1 (NEW) .]

2. Sanction. In addition to remedies that are otherwise available by law, an administrative body, court or administrative tribunal that receives a motion filed pursuant to this section and determines that a person violated this subchapter may refuse to admit the contested transcript and may bar the person from providing services in matters before that administrative body, court or administrative tribunal.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).



4 §779. Application

1. Application to services. This subchapter applies to court reporting services performed in this State, whether a party appears in person or by remote means, provided by:

A. A court reporter or court reporting services provider, whether or not based in the State, in connection with a legal proceeding that is commenced or maintained in this State; or [2013, c. 298, §1 (NEW).]

B. A court reporter or court reporting services provider based in this State in connection with a legal proceeding that is commenced or maintained in a foreign jurisdiction. [2013, c. 298, §1 (NEW).]

[ 2013, c. 298, §1 (NEW) .]

2. Application to Judicial Branch. This subchapter does not apply to court reporting services performed by employees of the Judicial Branch or persons transcribing legal proceedings for the Judicial Branch.

[ 2013, c. 298, §1 (NEW) .]

SECTION HISTORY

2013, c. 298, §1 (NEW).









Chapter 17: ATTORNEYS AT LAW

Subchapter 1: ADMISSION TO PRACTICE

4 §801. Board of bar examiners; purpose; appointment

The Supreme Judicial Court shall create a board of bar examiners for the purposes of designing, administering and passing judgment on examinations taken by those individuals seeking admission to the bar. The board shall make recommendations to the Supreme Judicial Court as to which individuals have successfully passed this examination process and fulfilled the other requirements of this chapter for admission to the bar. All procedural, administrative and budgetary actions of a board of bar examiners shall be subject to rules established by the Supreme Judicial Court and are deemed to be actions of the Supreme Judicial Court. The board shall be composed of 9 members, 7 of whom shall be licensed to practice law in the State and shall be appointed by the Governor on the recommendation of the Supreme Judicial Court. The remaining 2 members shall be public members and shall be appointed by the Governor. [1987, c. 395, Pt. A, §10 (RPR).]

SECTION HISTORY

1971, c. 286, §1 (RPR). 1975, c. 66, §1 (RPR). 1975, c. 575, §§1,2 (AMD). 1975, c. 770, §14 (RPR). 1977, c. 3, §§1,2 (AMD). 1977, c. 694, §2 (AMD). 1983, c. 812, §12 (AMD). 1985, c. 124, §1 (AMD). 1987, c. 395, §A10 (RPR).



4 §801-A. Reports; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §1 (NEW). 1987, c. 395, §A11 (RP).



4 §801-B. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 604, §1 (NEW). 1995, c. 279, §1 (RP).



4 §802. Attorneys from other states

Attorneys who are practicing law in other states, territories or foreign countries may be admitted on motion to try cases in any of the courts of this State by those courts, but shall not be admitted to the general practice of law in this State without complying with section 805-A. [1985, c. 124, §2 (AMD).]

SECTION HISTORY

1967, c. 441, §1 (AMD). 1971, c. 286, §1 (RPR). 1973, c. 550, §1 (AMD). 1985, c. 124, §2 (AMD).



4 §803. Qualifications for taking bar examination

1. Evidence of graduation. Before taking the examination for admission to the bar of the State, each applicant shall produce to a board of bar examiners satisfactory evidence that he graduated with a bachelor's degree from an accredited college or university or that he successfully completed at least 2 years' work as a candidate for that degree at an accredited college or university.

[ 1987, c. 395, Pt. A, §12 (AMD) .]

2. Further qualifications. Each applicant shall produce to a board of bar examiners satisfactory evidence that he:

A. Graduated from a law school accredited by the American Bar Association; [1985, c. 124, §3 (NEW).]

B. Graduated from a law school accredited by the United States jurisdiction in which it is located, that he has been admitted to practice by examination in one or more jurisdictions within the United States and has been in active practice there for at least 3 years; [1985, c. 124, §3 (NEW).]

C. Graduated from a foreign law school with a legal education which, in the board's opinion, is equivalent to that provided in those law schools accredited by the American Bar Association; or [1985, c. 124, §3 (NEW).]

D. Successfully completed 2/3 of the requirements for graduation from a law school accredited by the American Bar Association and then pursued the study of law in the office of an attorney within the State for at least one year. [1985, c. 124, §3 (NEW).]

[ 1987, c. 395, Pt. A, §12 (AMD) .]

3. Eligibility for examination. When an applicant has satisfied a board of bar examiners that these requirements have been fulfilled and has paid a fee fixed by the Supreme Judicial Court, he is eligible to take the examinations prepared or adopted by the board to determine if he has the qualifications required by this chapter for admission to the bar.

[ 1987, c. 395, Pt. A, §12 (AMD) .]

SECTION HISTORY

1971, c. 286, §1 (RPR). 1973, c. 550, §2 (AMD). 1975, c. 66, §2 (AMD). 1985, c. 124, §3 (RPR). 1987, c. 395, §A12 (AMD).



4 §804. Further qualifications; examination; fee; grade of (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 370, §§1,2 (AMD). 1971, c. 286, §2 (AMD). 1971, c. 411, (AMD). 1971, c. 622, §6 (AMD). 1973, c. 550, §3 (AMD). 1975, c. 66, §3 (AMD). 1979, c. 541, §A14 (AMD). 1983, c. 247, (AMD). 1985, c. 124, §4 (RP).



4 §805. Reexamination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 286, §§3,4 (AMD). 1975, c. 66, §4 (RPR). 1985, c. 124, §5 (RPR). 1987, c. 395, §A13 (RP).



4 §805-A. Qualifications for admission to practice

1. Certificate of qualification; admission. Any person who produces a certificate of qualification from the board recommending his admission to the bar may be admitted to practice as an attorney in the courts of this State on motion in open court. No person may be denied the opportunity to qualify for admission because of race, creed, color, national origin or sex.

[ 1985, c. 124, §6 (NEW) .]

2. Issuance of certificate of qualification. A board of bar examiners shall issue a certificate of qualification stating that the applicant is a person of good moral character and possesses sufficient learning in the law to practice as an attorney in the courts of this State to each applicant who:

A. Produces satisfactory evidence of good moral character.

(1) The fact that an applicant has been convicted as an adult of a crime that is punishable by imprisonment of one year or more in this State or in another state or jurisdiction of the United States raises a presumption that the applicant has not met this requirement. This presumption may be rebutted by proof that a lawful pardon has been obtained, that extraordinary circumstances surrounded the commission of the crime or that a reasonable amount of time has passed since the applicant's conviction and completion of sentence and there is evidence of complete rehabilitation based on the applicant's subsequent history.

(2) Nothing in subparagraph (1) precludes the board or the Supreme Judicial Court from considering a conviction as a basis for disqualification under this paragraph; [1993, c. 643, §1 (AMD).]

B. Attains the passing grades established by the board on those examinations required by the board; and [1985, c. 124, §6 (NEW).]

C. Establishes that he attended and observed any legal proceedings required by the board. [1985, c. 124, §6 (NEW).]

[ 1993, c. 643, §1 (AMD) .]

3. Admission within one year of passing bar examination. The applicant must be admitted to practice within one year from the time that he has been notified of his passing of the bar examination. This one-year period may be enlarged by successive one-year periods by a Justice of the Supreme Judicial Court on motion for good cause shown during the period.

[ 1985, c. 124, §6 (NEW) .]

SECTION HISTORY

1985, c. 124, §6 (NEW). 1987, c. 395, §A14 (AMD). 1993, c. 643, §1 (AMD).



4 §806. Attorney's oath

Upon admission to the bar, every applicant shall, in open court, take and subscribe an oath to support the Constitution of the United States and the Constitution of this State, and take the following oath, or, in the case of an applicant conscientiously scrupulous of taking an oath, such applicant shall make appropriate affirmations to the same effect: [1975, c. 66, §5 (AMD).]

"You solemnly swear that you will do no falsehood nor consent to the doing of any in court, and that if you know of an intention to commit any, you will give knowledge thereof to the justices of the court or some of them that it may be prevented; you will not wittingly or willingly promote or sue any false, groundless or unlawful suit nor give aid or consent to the same; that you will delay no man for lucre or malice, but will conduct yourself in the office of an attorney within the courts according to the best of your knowledge and discretion, and with all good fidelity, as well as to the courts, as to your clients. So help you God."

SECTION HISTORY

1975, c. 66, §5 (AMD).



4 §806-A. License to practice subject to condition

Each person who is admitted to practice as an attorney in this State must complete, within 18 months after his license is issued, any practical skills course approved by the board. This period may be enlarged by a Justice of the Supreme Judicial Court on motion for good cause shown during that period. [1985, c. 124, §7 (NEW).]

If an attorney fails to complete this course within the time allowed, the board shall notify the Supreme Judicial Court and the Board of Overseers of the Bar that the attorney's license is invalid and continued practice of law is unauthorized under section 807. [1985, c. 124, §7 (NEW).]

An attorney who loses his license under this section shall be readmitted after notifying the Supreme Judicial Court and the Board of Overseers of the Bar of his later compliance with this section. [1985, c. 124, §7 (NEW).]

SECTION HISTORY

1985, c. 124, §7 (NEW).



4 §807. Unauthorized practice of law

1. Prohibition. No person may practice law or profess to practice law within the State or before its courts, or demand or receive any remuneration for those services rendered in this State, unless that person has been admitted to the bar of this State and has complied with section 806-A, or unless that person has been admitted to try cases in the courts of this State under section 802.

[ 1989, c. 755, (RPR) .]

2. Violation. Any person who practices law in violation of these requirements is guilty of the unauthorized practice of law, which is a Class E crime.

[ 1989, c. 755, (RPR) .]

3. Application. This section shall not be construed to apply to:

A. Practice before any Federal Court by any person admitted to practice therein; [1989, c. 755, (RPR).]

B. A person pleading or managing that person's own cause in court; [1989, c. 755, (RPR).]

C. An officer or authorized employee of a corporation, partnership, sole proprietorship or governmental entity, or a member, manager or authorized employee of a limited liability company, who is not an attorney but is appearing for that organization:

(1) In an action cognizable as a small claim under Title 14, chapter 738; or

(2) For the purposes of entering a plea or answer and paying the fine or penalty for a violation by that organization of Title 23, chapter 24 or Title 29-A; [2001, c. 119, §1 (AMD).]

D. A person who is not an attorney, but is representing a municipality under:

(1) Title 30-A, section 2671, subsection 3;

(3) Title 30-A, section 4452, subsection 1; or

(4) Title 38, section 441, subsection 2; [1997, c. 296, §1 (AMD).]

E. A person who is not an attorney, but is representing the Department of Environmental Protection under Title 38, section 342, subsection 7; [1989, c. 755, (RPR).]

F. A person who is not an attorney, but is representing the Bureau of Unemployment Compensation or the Bureau of Revenue Services under section 807-A; [1995, c. 560, Pt. G, §1 (AMD); 1997, c. 526, §14 (AMD).]

G. A person who is not an attorney, but is representing a party in any hearing, action or proceeding before the Workers' Compensation Board as provided in Title 39-A, section 317; [1995, c. 419, §1 (AMD).]

H. A person who is not an attorney but has been designated to represent the Department of Health and Human Services under Title 22, section 3473, subsection 3 or under Title 22-A, section 207, subsection 7 in Probate Court proceedings; [2007, c. 539, Pt. N, §4 (AMD).]

I. A person who is not an attorney, but is representing the Department of Health and Human Services in a child support enforcement matter as provided by Title 14, section 3128-A, subsection 7; Title 18-A, section 5-204; and Title 19-A, section 2361, subsection 10; [2001, c. 554, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

J. For the purposes of defending a civil action filed against a corporation, an officer of the corporation if the corporation is organized in this State and has 5 or fewer shareholders; [1997, c. 683, Pt. E, §2 (AMD).]

K. A person who is not an attorney, but who is representing the Department of Health and Human Services in accordance with Title 19-A, section 1615; Title 19-A, section 2009, subsection 8; Title 19-A, section 2201, subsection 1-B; and Title 19-A, section 2202, subsection 1-B; [1999, c. 139, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

L. A person who is not an attorney, but who is representing the Department of Agriculture, Conservation and Forestry in accordance with Title 7, section 3909, subsection 2; [2003, c. 278, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

M. A law enforcement officer, as defined in Title 29-A, section 101, subsection 30, who is not an attorney but who is representing the State in the prosecution of a traffic infraction, as defined in Title 29-A, section 101, subsection 85, when representation in that matter has been approved by the prosecuting attorney; [2007, c. 249, §4 (AMD).]

N. A person who is not an attorney, but is representing the State under section 807-A; [2007, c. 611, §1 (AMD).]

O. A person who is not an attorney, but who is representing a party in any hearing, action or proceeding before the Maine Public Employees Retirement System; [2009, c. 480, §1 (AMD).]

P. A person who is not an attorney but who, as the executive director of the State Harness Racing Commission, is representing the Department of Agriculture, Conservation and Forestry at adjudicatory hearings before the commission in accordance with Title 8, section 263-C; [2013, c. 45, §1 (AMD); 2013, c. 134, §1 (AMD).]

Q. A person who is an attorney admitted to practice in another United States jurisdiction to the extent permitted by rules of professional conduct adopted by the Supreme Judicial Court; [RR 2013, c. 1, §5 (COR).]

R. A person who is not an attorney but who is a public accountant, enrolled agent, enrolled actuary or any other person permitted to represent the taxpayer under Title 36, section 151-A, subsection 2 and is representing a party in any hearing, action or proceeding before the Maine Board of Tax Appeals in accordance with Title 36, section 151-D; or [RR 2013, c. 1, §6 (COR).]

(Paragraph R as enacted by PL 2013, c.134, §3 is REALLOCATED TO TITLE 4, SECTION 807, SUBSECTION 3, PARAGRAPH S)

S. (REALLOCATED FROM T. 4, §807, sub-§3, ¶R) (TEXT REPEALED 9/1/16) A person who is the sole member of a limited liability company or is a member of a limited liability company that is owned by a married couple or registered domestic partners who is not an attorney but is appearing for that company in an action for forcible entry and detainer pursuant to Title 14, chapter 709.

This paragraph is repealed September 1, 2016. [RR 2013, c. 1, §7 (RAL).]

[ RR 2013, c. 1, §§5-7 (COR) .]

4. Evidence. In all proceedings, the fact, as shown by the records of the Board of Overseers of the Bar, that that person is not recorded as a member of the bar shall be prima facie evidence that that person is not a member of the bar licensed to practice law in the State.

[ 1989, c. 755, (RPR) .]

Notwithstanding any of the other provisions of this chapter and under such terms, conditions, limitations, qualifications and supervision as the Supreme Judicial Court shall by rule require, a senior law student who is enrolled in a law school which is approved by the American Bar Association, may appear in the courts of the State on behalf of the State or an agency thereof, or under the supervision of an organization providing legal services to the indigent approved by the Supreme Judicial Court on behalf of an individual receiving services through such organization. [1989, c. 755, (RPR).]

SECTION HISTORY

1965, c. 92, §1 (AMD). 1969, c. 396, (AMD). 1973, c. 625, §13 (AMD). 1975, c. 636, (AMD). 1977, c. 593, §1 (AMD). 1977, c. 696, §26 (AMD). 1979, c. 700, §2 (AMD). 1983, c. 126, (AMD). 1983, c. 420, (AMD). 1983, c. 796, §2 (AMD). 1985, c. 124, §8 (AMD). 1985, c. 598, §1 (AMD). 1985, c. 742, §1 (AMD). 1987, c. 30, (AMD). 1987, c. 402, §A8 (AMD). 1987, c. 559, §B1 (AMD). 1987, c. 737, §§C4,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C2,C8,C10 (AMD). 1989, c. 265, §1 (AMD). 1989, c. 755, (RPR). 1989, c. 858, §1 (AMD). 1991, c. 885, §E4 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 65, §A5 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 419, §§1-3 (AMD). 1995, c. 560, §§G1,K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 599, §§1-3 (AMD). 1995, c. 694, §D4 (AMD). 1995, c. 694, §E2 (AFF). RR 1997, c. 1, §2 (COR). 1997, c. 238, §1 (AMD). 1997, c. 296, §1 (AMD). 1997, c. 393, §A6 (AMD). 1997, c. 393, §A7 (AFF). 1997, c. 466, §§1,2 (AMD). 1997, c. 466, §28 (AFF). 1997, c. 526, §14 (AMD). 1997, c. 669, §1 (AMD). 1997, c. 683, §§E2-4 (AMD). 1999, c. 139, §§1-3 (AMD). 2001, c. 119, §1 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 554, §1 (AMD). RR 2003, c. 2, §1 (COR). 2003, c. 278, §§1-3 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 58, §3 (REV). 2007, c. 249, §§4-6 (AMD). 2007, c. 539, Pt. N, §4 (AMD). 2007, c. 611, §§1-3 (AMD). 2009, c. 480, §1-3 (AMD). 2011, c. 657, Pt. W, §5 (REV). RR 2013, c. 1, §§5-7 (COR). 2013, c. 45, §§1-3 (AMD). 2013, c. 134, §§1-3 (AMD).



4 §807-A. Representation by Bureau of Unemployment Compensation, Department of the Attorney General or Bureau of Revenue Services employees

Upon the promulgation of and in accordance with rules adopted by the Supreme Judicial Court, employees of the Bureau of Unemployment Compensation may serve civil process and represent the bureau in District Court in disclosure proceedings pursuant to Title 14, chapter 502, ancillary to the collection of taxes and overpayments for which warrants have been issued pursuant to Title 26, chapter 13. [1995, c. 560, Pt. G, §2 (AMD).]

Upon promulgation of and in accordance with rules adopted by the Supreme Judicial Court, employees of the Department of Administrative and Financial Services, Bureau of Revenue Services may serve civil process and represent the bureau in District Court in disclosure proceedings pursuant to Title 14, chapter 502, ancillary to the collection of taxes for which warrants have been issued pursuant to Title 36, and may represent the State Tax Assessor in arraignment proceedings in District Court in cases in which a criminal complaint has been filed alleging violation of a provision of Title 36. [2005, c. 683, Pt. A, §3 (RPR).]

Upon the promulgation of and in accordance with rules adopted by the Supreme Judicial Court, employees of the Department of the Attorney General may serve civil process and represent the State in District Court in disclosure proceedings pursuant to Title 14, chapters 502 and 502-A. [2007, c. 248, §1 (AMD).]

If the Supreme Judicial Court adopts rules under this section, the rules must include the establishment of standards and a method to certify employees of the Bureau of Unemployment Compensation, the Department of the Attorney General and the Bureau of Revenue Services who may represent the State in court under this section as being familiar with court procedures. [2003, c. 278, §4 (AMD).]

SECTION HISTORY

1985, c. 598, §2 (NEW). 1987, c. 497, §1 (AMD). 1989, c. 508, §1 (AMD). 1995, c. 560, §G2 (AMD). 1997, c. 526, §14 (AMD). 2003, c. 278, §4 (AMD). 2005, c. 218, §1 (AMD). 2005, c. 332, §1 (AMD). 2005, c. 683, §A3 (AMD). 2007, c. 248, §1 (AMD).



4 §807-B. Authorized immigration and nationality law assistance

1. Short title. This section may be known and cited as "the Immigration and Nationality Law Assistance Act."

[ 2005, c. 629, §1 (NEW) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Compensation" means money, property, the reciprocal exchange of services or anything else of value. [2005, c. 629, §1 (NEW).]

B. "Federally authorized immigration representative" means an attorney who is admitted to and in good standing before the bar of a state of the United States other than Maine, or other person who is authorized to represent another in immigration and nationality law matters to the extent allowed under federal law or regulations, including 8 Code of Federal Regulations, Sections 292.1 and 1292.1 (1996), with such representation specifically limited to federal immigration and nationality law matters. [RR 2005, c. 2, §2 (COR).]

C. "Immigration and nationality law assistance" means assistance on an immigration and nationality law matter. [2005, c. 629, §1 (NEW).]

D. "Immigration form" means a form created by the United States Department of Homeland Security, the United States Department of Justice, the United States Department of Labor, the United States Department of State or other federal agency charged with implementing federal immigration and nationality laws for use in an immigration and nationality law matter. [2005, c. 629, §1 (NEW).]

E. "Immigration and nationality law matter" means any application, proceeding, filing or other action before an agency of the United States Department of Homeland Security, the United States Department of Justice, the United States Department of Labor or the United States Department of State or other federal agency charged with implementing federal immigration and nationality laws regarding the nonimmigrant, immigrant or citizenship status of or the admission to or removal from the United States of a person that arises from the application of a federal immigration and nationality law, executive order or presidential proclamation. [2005, c. 629, §1 (NEW).]

F. "Nonlegal immigration and nationality law assistance" is limited to:

(1) Translating from English into a customer's primary language questions on an immigration form selected by the customer so that the customer can understand the questions and does not include advising the customer as to the appropriateness of the immigration form selected by the customer or suggesting which immigration form to use;

(2) Translating from a customer's primary language into English and otherwise transcribing to an immigration form the customer's answers to questions on that form and does not include advising the customer as to the appropriateness of the immigration form selected by the customer or suggesting which immigration form to use or as to the customer's answers on that immigration form;

(3) Securing or assisting the customer to secure supporting documents currently in existence, such as birth and marriage certificates, that may be needed for submission with immigration forms and does not include drafting of affidavits or other documents that may need to accompany immigration forms; and

(4) Making referrals for legal representation with respect to an immigration and nationality law matter to an attorney admitted to and in good standing before the bar of the State or to a federally authorized immigration representative duly authorized by federal law and regulations to undertake such representation. [2005, c. 629, §1 (NEW).]

[ RR 2005, c. 2, §2 (COR) .]

3. Nonlegal immigration and nationality law assistance authorized. A person offering immigration and nationality law assistance may offer or provide only nonlegal immigration and nationality law assistance, except, however, that an attorney admitted to and in good standing before the bar of the State or a federally authorized immigration representative may provide immigration and nationality law assistance in the form of representation to the extent authorized by federal laws and regulations in immigration proceedings before agencies of the United States Department of Homeland Security, the United States Department of Justice, the United States Department of Labor or the United States Department of State or other federal agency charged with carrying out the implementation of federal immigration and nationality laws.

Nothing in this section is intended to nor does it authorize either an attorney who is not admitted to and in good standing before the bar of the State or a federally authorized immigration representative to offer legal opinions or general legal advice regarding state laws or to represent another before any state court, administrative agency or other forum charged with interpreting or implementing state laws.

[ 2005, c. 629, §1 (NEW) .]

4. Prohibited activities. In the course of dealing with customers or prospective customers, a provider of immigration and nationality law assistance may not:

A. Make a statement that the provider of immigration and nationality law assistance can or will obtain special favors from or has special influence with an agency or a tribunal of the United States Government or of any state government; [2005, c. 629, §1 (NEW).]

B. Retain compensation for services not performed; [2005, c. 629, §1 (NEW).]

C. Refuse to return documents supplied by, prepared by, paid for by or obtained on behalf of the customer and requested by the customer, regardless of whether there is outstanding compensation owed to the provider of immigration and nationality law assistance by the customer or a fee dispute between the provider of immigration and nationality law assistance and the customer; [2005, c. 629, §1 (NEW).]

D. Fail to complete and sign, in the space provided, an immigration form that requests the preparer's name, address, telephone number or signature, even if the provider of immigration and nationality law assistance has only provided nonlegal immigration and nationality law assistance in the preparation of the immigration form; [2005, c. 629, §1 (NEW).]

E. Provide legal advice regarding immigration and nationality law matters, including selecting immigration forms for a customer or advising a customer as to the appropriateness of the forms the customer has selected or as to the customer's answers to the questions on the forms, unless the provider of immigration and nationality law assistance is an attorney admitted to and in good standing before the bar of the State or is a federally authorized immigration representative; or [2005, c. 629, §1 (NEW).]

F. Represent or advertise or provide notice in any way or manner, including, but not limited to, the assertion of a title or credential such as "notario," "immigration consultant," "immigration agent," "immigration assistant" or "attorney," that could cause a customer to believe that the provider of immigration and nationality law assistance is authorized to practice law in the State or possesses special skill or expertise in immigration and nationality law matters unless the provider is an attorney admitted to and in good standing before the bar of the State or is a federally authorized immigration representative. A federally authorized immigration representative whose principal place of business is in the State shall give verbal notice to customers that the federally authorized immigration representative is not an attorney admitted to the bar of the State and may not give general legal advice or representation under state law and shall also include language in any written advertisement, notice or contract for services that clearly conveys that the federally authorized immigration representative is not an attorney admitted to practice law in the State and may not give general legal advice or assistance under state law. [2005, c. 629, §1 (NEW).]

[ 2005, c. 629, §1 (NEW) .]

5. Unfair method of competition or unfair and deceptive act or practice. A violation of this section substantially affects the public interest and constitutes an unfair method of competition and a deceptive act or practice in the conduct of trade or commerce for purposes of the Maine Unfair Trade Practices Act.

[ 2005, c. 629, §1 (NEW) .]

6. Civil violation. A violation of this section constitutes a civil violation for which a fine of not more than $5,000 may be adjudged.

[ 2005, c. 629, §1 (NEW) .]

7. Civil action. In addition to any other remedy that may be available, a customer who is aggrieved by a violation of this section may initiate a civil action in the Superior Court against the violator for injunctive relief or damages or both. If the court finds a violation of this section, the court may award to the customer:

A. An amount equal to actual damages sustained by the customer as a result of the violation; [2005, c. 629, §1 (NEW).]

B. An amount equal to 3 times the actual damages; and [2005, c. 629, §1 (NEW).]

C. The costs of the action together with reasonable attorney's fees as determined by the court. [2005, c. 629, §1 (NEW).]

[ 2005, c. 629, §1 (NEW) .]

8. Attorney General action; report. Whenever the Attorney General has reason to believe that a person within the State has engaged in or is engaging in activities that violate this section, the Attorney General may initiate an action in the Superior Court to enforce this section. The Attorney General, by January 1, 2007, and every January 1st thereafter, shall submit a report to the joint standing committee of the Legislature having jurisdiction over judiciary matters on the number and circumstances of all investigations that the Department of the Attorney General has initiated in the preceding year relating to violations of this section.

[ 2005, c. 629, §1 (NEW) .]

SECTION HISTORY

RR 2005, c. 2, §2 (COR). 2005, c. 629, §1 (NEW).



4 §808. Action for injunction

Upon his own information or upon complaint of any person, including any judge or any organized bar association in this State, the Attorney General may maintain an action for injunctive relief in the Superior Court against any person who renders, offers to render or holds himself out as rendering any service which constitutes the unauthorized practice of the law. Any organized bar association in this State may intervene in the action, at any stage of the proceeding, for good cause shown. [1965, c. 92, §2 (NEW).]

The action may be maintained by any organized bar association in this State. [1965, c. 92, §2 (NEW).]

SECTION HISTORY

1965, c. 92, §2 (NEW).



4 §809. Investigation by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 92, §2 (NEW). 1977, c. 696, §27 (AMD). 2007, c. 597, §3 (RP).



4 §810. Remedies and procedures additional

The remedies and procedures provided in sections 808 to 811 are in addition to and not in substitution for other available remedies and procedures. [1965, c. 92, §2 (NEW).]

SECTION HISTORY

1965, c. 92, §2 (NEW).



4 §811. Person defined

"Person" means any individual, corporation, partnership or association. [1965, c. 92, §2 (NEW).]

SECTION HISTORY

1965, c. 92, §2 (NEW).



4 §812. Attorneys' Client Security Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 9, §E2 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 528, §E5 (RP). 1991, c. 591, §E5 (RP).






Subchapter 2: REMOVAL AND RESIGNATION

4 §851. Information against attorney

Whenever an information is filed in the office of the clerk of courts in any county by the Attorney General, or by a committee of the State Bar Association, or by a committee of the bar or bar association of such county, charging that an attorney at law has conducted himself in a manner unworthy of an attorney, or has become and is disqualified for the office of attorney and counselor at law, for reasons specified in the information, any Justice of the Supreme Judicial Court may, in the name of the State, issue a rule requiring the attorney informed against to appear on a day fixed to show cause why his name should not be struck from the roll of attorneys, or such other disciplinary measures imposed as the justice deems appropriate, which rule, with an attested copy of the information, shall be served upon such attorney in such manner as the justice directs at least 14 days before the return day, and shall be made returnable either in the county where such attorney resides or where it is charged that the misconduct was committed. [1965, c. 309, §1 (AMD).]

SECTION HISTORY

1965, c. 309, §1 (AMD).



4 §852. Denial of charges; information to stand for hearing

If the attorney on whom such service has been made, on or before said return day files in the office of the clerk of courts in said county of return a denial of the charges specified in the information, the information shall thereupon stand upon the docket for hearing at such time and place as said justice shall order, upon such lawful evidence as may be produced either by the State or by the respondent.



4 §853. Proceedings on default or hearing

If such attorney fails to file his denial, the facts set forth in the information shall be taken as confessed. If the justice finds that the facts so confessed are sufficient to disqualify the respondent from holding the office of attorney and counselor at law, or if, in case of denial, the justice upon hearing finds that any of the charges specified are true and that the acts proved are sufficient to disqualify the respondent, he shall give judgment accordingly, and shall enter a decree that the respondent be removed from the office of attorney and counselor at law in all the courts of the State and that his name be struck from the roll of attorneys.

If the justice upon the facts so confessed, or, in the case of denial, upon hearing, finds that any of the charges specified are true but that the acts proved are not sufficient to disqualify the respondent permanently from holding the office of attorney and counselor at law, he shall give judgment accordingly and may suspend such respondent from the practice of law for such period as the justice may deem appropriate, or impose such other disciplinary measures as the justice deems appropriate. [1965, c. 309, §2 (NEW).]

SECTION HISTORY

1965, c. 309, §2 (AMD).



4 §854. Judgment final unless appealed

The judgment of such justice shall be final unless the respondent within one week files his appeal therefrom to the law court by entering his claim therefor upon the docket.



4 §855. Appeals

The appeal shall be heard upon printed copies of the case furnished by the respondent at the next law term. If the case is not argued, it shall be decided upon the record, and if the respondent fails to enter his appeal with the printed copies of the case during the first 3 days of said law term, the counsel for the prosecution shall enter the appeal with an attested copy of the judgment and decree, whereupon the same shall be affirmed by the law court.



4 §856. Conduct of prosecution

The prosecution shall be conducted by the district attorney for the county where the rule is returnable, unless the justice issuing the rule appoints some other suitable counsel to perform said duty. Compulsory process shall issue to compel the attendance of witnesses, and in case of decree of removal, judgment shall be rendered in behalf of the State against the respondent for full costs to be taxed by the court. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).



4 §857. Interpretation of provisions

Sections 851 to 856 do not annul or restrict any authority hitherto possessed or exercised by the courts over attorneys.



4 §858. Resignation and reinstatement of attorneys

Any member of the bar of this State may resign from the office of attorney and counselor at law by submitting his resignation to any Justice of the Supreme Judicial Court who may or may not, in his discretion, in the name of the State of Maine accept such resignation and order that such attorney's name be stricken from the roll of attorneys of the State. No person whose resignation from his office of attorney and counselor at law has been accepted by a Justice of the Supreme Judicial Court shall be readmitted to the practice of law in any of the courts of the State or entitled to practice law within said State unless and until he shall have been reinstated as an attorney and counselor at law by a Justice of the Supreme Judicial Court. The procedure for such reinstatement shall be the same as in the case of attorneys who have been disbarred.



4 §859. False advertising or representation to be an attorney.

If any person who has not been admitted to practice law in this State or whose name has been struck from the roll of attorneys advertises as or represents himself to be an attorney or counselor at law, he shall be guilty of a Class E crime. [1977, c. 696, §28 (RPR).]

SECTION HISTORY

1977, c. 696, §28 (RPR).



4 §860. Management of causes by parties or counsel

Parties may plead and manage their own causes in court or do so by the aid of such counsel as they see fit to employ. No person whose name has been struck from the roll of attorneys for misconduct shall plead or manage causes in court under a power of attorney for any other party or be eligible for appointment as a notary public. [1981, c. 456, Pt. A, §6 (AMD).]

SECTION HISTORY

1981, c. 456, §A6 (AMD).






Subchapter 3: CENTRAL REGISTER

4 §901. Establishment and maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 115, §§1,2 (AMD). 1979, c. 13, §6 (RP).



4 §902. Preparation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 115, §§1,2 (AMD). 1979, c. 13, §6 (RP).



4 §903. Revision (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 115, §§1,2 (AMD). 1979, c. 13, §6 (RP).



4 §904. Register as evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 115, §§1,2 (AMD). 1979, c. 13, §6 (RP).



4 §905. Certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 115, §§1,2 (AMD). 1979, c. 13, §6 (RP).









Chapter 18: PARALEGALS AND LEGAL ASSISTANTS

4 §921. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 379, §1 (NEW).]

1. Paralegal and legal assistant. "Paralegal" and "legal assistant" mean a person, qualified by education, training or work experience, who is employed or retained by an attorney, law office, corporation, governmental agency or other entity and who performs specifically delegated substantive legal work for which an attorney is responsible.

[ 1999, c. 379, §1 (NEW) .]

SECTION HISTORY

1999, c. 379, §1 (NEW).



4 §922. Restriction on use of titles

1. Prohibition. A person may not use the title "paralegal" or "legal assistant" unless the person meets the definition in section 921, subsection 1.

[ 1999, c. 379, §1 (NEW) .]

2. Penalty. A person who violates subsection 1 commits a civil violation for which a forfeiture of not more than $1000 may be adjudged.

[ 1999, c. 379, §1 (NEW) .]

SECTION HISTORY

1999, c. 379, §1 (NEW).






Chapter 19: NOTARIES PUBLIC

4 §951. Seal; authority to administer oaths

A notary public may keep a seal of office, engraved with the notary public's name exactly as it appears on the notary public's commission, and the words "Notary Public" and "Maine" or its abbreviation "Me.," with the arms of state or such other device as the notary public chooses. When a notary public who has obtained a seal of office resigns, or the notary public's commission is revoked or expires, the notary public or heirs shall destroy the official seal or send it to the Secretary of State for destruction. When authorized by the laws of this State or of any other state or country to do any official act, the notary public may administer any oath necessary to the completion or validity of the act. [1991, c. 465, §3 (AMD).]

SECTION HISTORY

1981, c. 456, §A7 (AMD). 1989, c. 501, §L1 (AMD). 1989, c. 600, §A1 (AMD). 1991, c. 465, §3 (AMD).



4 §951-A. Commission signature

1. Official signature. When performing a notarization, a notary public must sign by producing that notary public’s official signature by hand in the same form as indicated on the notary public’s commission. For the purposes of this section, the notary public’s official signature is the signature that appears on the notary public’s most recent oath of office or most recent application for a notary public commission.

[ 2009, c. 74, §1 (NEW) .]

2. Change of signature. If the official signature of a notary public changes during the term of the notary public's commission, the notary public shall immediately provide the Secretary of State with a new sample of the notary public’s official signature.

[ 2009, c. 74, §1 (NEW) .]

SECTION HISTORY

2009, c. 74, §1 (NEW).



4 §952. Protests of losses; record and copies

When requested, every notary public shall enter on record all losses or damages sustained or apprehended by sea or land, and all averages and such other matters as, by mercantile usage, appertain to his office, grant warrants of survey on vessels, and all facts, extracts from documents and circumstances so noted shall be signed and sworn to by all the persons appearing to protest. He shall note, extend and record the protest so made, and grant authenticated copies thereof, under his signature and notarial seal, to those who request and pay for them.



4 §953. Demand and notice on bills and notes

Any notary public may, in behalf of any person interested, present any bill of exchange or other negotiable paper for acceptance or payment to any party liable therefor, notify indorsers or other parties thereto, record and certify all contracts usually recorded or certified by notaries, and in general, do all acts which may be done by notaries public according to the usages of merchants and authorized by law. He shall record all mercantile and marine protests by him noted and done in his official capacity. [1981, c. 456, Pt. A, §8 (AMD).]

SECTION HISTORY

1981, c. 456, §A8 (AMD).



4 §954. Acts of notary who is interested in corporation

Any notary public who is a stockholder, director, officer or employee of a bank or other corporation may take the acknowledgement of any party to any written instrument executed to or by such corporation, or may administer an oath to any other stockholder, director, officer, employee or agent of such corporation, or may protest for nonacceptance or nonpayment bills of exchange, drafts, checks, notes and other negotiable instruments which may be owned or held for collection by such bank or other corporation. It shall be unlawful for any notary public to take the acknowledgment of an instrument by or to a bank or other corporation of which he is a stockholder, director, officer or employee where such notary is a party to such instrument, either individually or as a representative of such bank or other corporation, or to protest any negotiable instrument owned or held for collection by such bank or other corporation, where such notary is individually a party to such instrument.



4 §954-A. Conflict of interest if notary related

A notary public may not perform any notarial act for any person if that person is the notary public's spouse, parent, sibling, child, spouse's parent, spouse's sibling, spouse's child or child's spouse, except that a notary public may solemnize the marriage of the notary public's parent, sibling, child, spouse's parent, spouse's sibling or spouse's child. This section does not affect or apply to notarial acts performed before August 4, 1988. [1999, c. 425, §1 (AMD).]

SECTION HISTORY

1987, c. 573, §1 (NEW). 1989, c. 137, (AMD). RR 1997, c. 2, §6 (COR). 1999, c. 425, §1 (AMD).



4 §955. Copies; evidence

The protest of any foreign or inland bill of exchange, promissory note or order, and all copies or certificates by him granted shall be under his hand and shall be received in all courts as legal evidence of the transactions and as to the notice given to the drawer or indorser and of all facts therein contained. [1981, c. 456, Pt. A, §9 (AMD).]

SECTION HISTORY

1981, c. 456, §A9 (AMD).



4 §955-A. Removal from office (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 74, (NEW). 1975, c. 771, §22 (AMD). 1977, c. 694, §§3,4 (AMD). 1981, c. 456, §A10 (AMD). 1987, c. 573, §2 (RPR). 1997, c. 712, §1 (RP).



4 §955-B. Maintenance of records

The Secretary of State shall recommend that every notary public keep and maintain records of all notarial acts performed. The notary shall safeguard and retain exclusive custody of these records. The notary may not surrender the records to another notary or to an employer. The records may be inspected in the notary's presence by any individual whose identity is personally known to the notary or is proven on the basis of satisfactory evidence and who specifies the notarial act to be examined. [1993, c. 485, §1 (AMD).]

SECTION HISTORY

1987, c. 573, §3 (NEW). 1991, c. 465, §4 (AMD). 1993, c. 485, §1 (AMD).



4 §955-C. Disciplinary action; grounds; procedure; complaints

1. Grounds. The Secretary of State may suspend, revoke or refuse to renew the commission of a notary public in the State. The Secretary of State's actions may be based on any of the following grounds:

A. The notary public has performed in an improper manner any duty imposed upon the notary public by law; [1997, c. 712, §2 (NEW).]

B. The notary public has performed acts not authorized by law; [1997, c. 712, §2 (NEW).]

C. The notary public is in violation of section 954-A or section 960; or [2005, c. 629, §2 (AMD).]

D. The notary public has been convicted of a crime as defined by rules adopted by the Secretary of State. These rules must provide that a conviction for perjury, false swearing, bribery, corrupt practices or forgery or related offenses may be a basis for the Secretary of State to suspend, revoke or refuse to renew the commission of a notary public. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 712, §2 (NEW).]

[ 2005, c. 629, §2 (AMD) .]

2. Procedure. A notary public commission may not be suspended, revoked or refused for renewal for the reasons set forth in subsection 1 without prior written notice and opportunity for hearing. A notary public commission may not be suspended, revoked or refused for renewal under this section except by a decision by the Secretary of State or the Secretary of State's designee.

[ 1997, c. 712, §2 (NEW) .]

3. Complaints. Any person may file a complaint with the Secretary of State seeking disciplinary action against a notary public. Complaints must be in writing in a form prescribed by the Secretary of State. The Secretary of State may also bring a complaint against a notary public if the Secretary of State determines that the notary public may have violated the provisions of subsection 1. If the Secretary of State determines that a complaint alleges facts that, if true, would require revocation, suspension or nonrenewal of commission or other disciplinary action, the Secretary of State shall conduct a hearing pursuant to the Maine Administrative Procedure Act. Whenever the Secretary of State establishes that a complaint does not state facts that warrant a hearing, the complaint may be dismissed. Persons making complaints must be advised in writing of all formal decisions made by the Secretary of State regarding that complaint. Any person whose notary public commission has been suspended, revoked or refused for renewal may apply to the Secretary of State in writing for the reinstatement of the notary public commission or as set by rule for convictions pursuant to subsection 1, paragraph D at a time specified in the decision of the Secretary of State, and, in the case of revocation, any person may apply for a new commission one year from the date of the Secretary of State's original action.

[ 1997, c. 712, §2 (NEW) .]

SECTION HISTORY

1997, c. 712, §2 (NEW). 2005, c. 629, §2 (AMD).



4 §956. Resignation or removal; deposit of records

The Secretary of State shall recommend that, on the resignation or removal from office of any notary public, the notary's records be transferred to the custody of the State Archivist. [1993, c. 485, §2 (AMD).]

SECTION HISTORY

1993, c. 485, §2 (AMD).



4 §957. Injury or concealment of records

Whoever knowingly destroys, defaces or conceals such record forfeits not less than $200 nor more than $1,000, and is liable for damages to any person injured in a civil action.



4 §958. Fees for protest and appropriation of penalties

For each protest of a bill or note, notifying parties, making his certificate thereof in due form and recording his proceedings, a notary public shall receive $1.50. All penalties provided in sections 956 and 957 accrue 1/2 to the State and 1/2 to the prosecutor.



4 §959. Grandfather clause; seal; records (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §5 (NEW). 1999, c. 425, §2 (RP).



4 §960. Advertisement of services

1. Advertisement defined. For purposes of this section, "advertisement" means material designed to promote a product or service offered by a person that is engaged in offering such products or services for profit. "Advertisement" includes business cards, brochures and notices.

[ 2005, c. 629, §3 (NEW) .]

2. Notice; requirements. A notary public who is not an attorney admitted to and in good standing before the bar of the State and who advertises notary services in a language other than English must include in the advertisement a notice that includes:

A. Information on the fees that the notary may charge; and [2005, c. 629, §3 (NEW).]

B. The following statement:

"I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN MAINE AND MAY NOT GIVE LEGAL ADVICE ABOUT IMMIGRATION OR ANY OTHER LEGAL MATTER OR ACCEPT FEES FOR LEGAL ADVICE."

[2005, c. 629, §3 (NEW).]

The notice must be in both English and in the language of the advertisement and in letters of a conspicuous size. If the advertisement is by radio, television or any other audio medium, the statement may be modified, but must include substantially the same message.

[ 2005, c. 629, §3 (NEW) .]

3. Prohibition. An advertisement for notary services may not include a literal translation of the phrase "Notary Public" into any language other than English if the literal translation implies that the notary public is an attorney licensed to practice in the State or in any jurisdiction of the United States. For purposes of this subsection, "literal translation" means the translation of a word or phrase without regard to the true meaning of the word or phrase in the language that is being translated.

[ 2005, c. 629, §3 (NEW) .]

4. Civil violation. Any violation of this section constitutes a civil violation for which a fine of not more than $5,000 may be adjudged.

[ 2005, c. 629, §3 (NEW) .]

5. Civil action. In addition to any other remedy that may be available, a customer who is aggrieved by a violation of this section may initiate a civil action in the Superior Court against the violator for injunctive relief or damages or both. If a court finds a violation of this section, the court may award to the customer:

A. An amount equal to actual damages sustained by the customer as a result of the violation; [2005, c. 629, §3 (NEW).]

B. An amount equal to 3 times the actual damages; and [2005, c. 629, §3 (NEW).]

C. The costs of the action together with reasonable attorney's fees as determined by the court. [2005, c. 629, §3 (NEW).]

[ 2005, c. 629, §3 (NEW) .]

6. Attorney General action. Whenever the Attorney General has reason to believe that a person in the State has engaged in or is engaging in activities that violate this section, the Attorney General may initiate an action in the Superior Court to enforce this section.

[ 2005, c. 629, §3 (NEW) .]

SECTION HISTORY

2005, c. 629, §3 (NEW).






Chapter 21: JUSTICES OF THE PEACE

4 §1001. Exercise of powers and duties; commission (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A11 (RP).






Chapter 22: UNIFORM RECOGNITION OF ACKNOWLEDGMENTS ACT

4 §1011. Recognition of notarial acts performed outside this State

For the purposes of this Act, "notarial acts" means acts which the laws and regulations of this State authorize notaries public of this State to perform, including the administering of oaths and affirmations, taking proof of execution and acknowledgments of instruments, and attesting documents. Notarial acts may be performed outside this State for use in this State with the same effect as if performed by a notary public of this State by the following persons authorized pursuant to the laws and regulations of other governments in addition to any other person authorized by the laws and regulations of this State: [1969, c. 364, (NEW).]

1. Notary public. A notary public authorized to perform notarial acts in the place in which the act is performed;

[ 1969, c. 364, (NEW) .]

2. Judge; clerk. A judge, clerk or deputy clerk of any court of record in the place in which the notarial act is performed;

[ 1969, c. 364, (NEW) .]

3. Foreign service. An officer of the foreign service of the United States, a consular agent or any other person authorized by regulation of the United States Department of State to perform notarial acts in the place in which the act is performed;

[ 1969, c. 364, (NEW) .]

4. Officer in Armed Forces. A commissioned officer in active service with the Armed Forces of the United States and any other person authorized by regulation of the Armed Forces to perform notarial acts if the notarial act is performed for one of the following or his dependents: A merchant seaman of the United States, a member of the Armed Forces of the United States or any other person serving with or accompanying the Armed Forces of the United States; or

[ 1969, c. 364, (NEW) .]

5. Others. Any other person authorized to perform notarial acts in the place in which the act is performed.

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1012. Authentication of authority of officer

1. Proof. If the notarial act is performed by any of the persons described in section 1011, subsections 1 to 4, other than a person authorized to perform notarial acts by the laws or regulations of a foreign country, the signature, rank or title and serial number, if any, of the person are sufficient proof of the authority of a holder of that rank or title to perform the act. Further proof of his authority is not required.

[ 1969, c. 364, (NEW) .]

2. --other. If the notarial act is performed by a person authorized by the laws or regulations of a foreign country to perform the act, there is sufficient proof of the authority of that person to act if:

A. Either a foreign service officer of the United States resident in the country in which the act is performed or a diplomatic or consular officer of the foreign country resident in the United States certifies that a person holding that office is authorized to perform the act; [1969, c. 364, (NEW).]

B. The official seal of the person performing the notarial act is affixed to the document; or [1969, c. 364, (NEW).]

C. The title and indication of authority to perform notarial acts of the person appears either in a digest of foreign law or in a list customarily used as a source of such information. [1969, c. 364, (NEW).]

[ 1969, c. 364, (NEW) .]

3. --other persons. If the notarial act is performed by a person other than one described in subsections 1 and 2, there is sufficient proof of the authority of that person to act if the clerk of a court of record in the place in which the notarial act is performed certifies to the official character of that person and to his authority to perform the notarial act.

[ 1969, c. 364, (NEW) .]

4. Signature and title. The signature and title of the person performing the act are prima facie evidence that he is a person with the designated title and that the signature is genuine.

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1013. Certificate of person taking acknowledgment

The person taking an acknowledgment shall certify that: [1969, c. 364, (NEW).]

1. Appearance. The person acknowledging appeared before him and acknowledged he executed the instrument; and

[ 1969, c. 364, (NEW) .]

2. Person known. The person acknowledging was known to the person taking the acknowledgment or that the person taking the acknowledgment had satisfactory evidence that the person acknowledging was the person described in and who executed the instrument.

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1014. Recognition of certificate of acknowledgment

The form of a certificate of acknowledgment used by a person whose authority is recognized under section 1011 shall be accepted in this State if: [1969, c. 364, (NEW).]

1. Laws of the State. The certificate is in a form prescribed by the laws or regulations of this State;

[ 1969, c. 364, (NEW) .]

2. Laws of state where acknowledged. The certificate is in a form prescribed by the laws or regulations applicable in the place in which the acknowledgement is taken; or

[ 1969, c. 364, (NEW) .]

3. Certain words. The certificate contains the words "acknowledged before me," or their substantial equivalent.

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1014-A. Presumption of compliance

For the purposes of section 1014, subsection 2, a certificate of acknowledgment taken in a state other than Maine shall be presumed to be in a form prescribed by the laws or regulations applicable in the place in which the acknowledgment is taken if upon that certificate appears, in stamped, printed or embossed form, either separately or together: [1977, c. 696, §29 (NEW).]

1. Notary public. The words "notary public;"

[ 1977, c. 696, §29 (NEW) .]

2. Name. The name of the notary public; and

[ 1977, c. 696, §29 (NEW) .]

3. State. The name of the state, or an abbreviation of the name of the state, in which the acknowledgment was taken.

[ 1977, c. 696, §29 (NEW) .]

SECTION HISTORY

1977, c. 696, §29 (NEW).



4 §1015. Certificate of acknowledgment

1. Definition. The words "acknowledged before me" means:

A. That the person acknowledging appeared before the person taking the acknowledgment; [1969, c. 364, (NEW).]

B. That he acknowledged he executed the instrument; [1969, c. 364, (NEW).]

C. That, in the case of:

(1) A natural person, he executed the instrument for the purposes therein stated;

(2) A corporation, the officer or agent acknowledged he held the position or title set forth in the instrument and certificate, he signed the instrument on behalf of the corporation by proper authority, and the instrument was the act of the corporation for the purpose therein stated;

(3) A partnership, the partner or agent acknowledged he signed the instrument on behalf of the partnership by proper authority and he executed the instrument as the act of the partnership for the purposes therein stated;

(4) A person acknowledging as principal by an attorney in fact, he executed the instrument by proper authority as the act of the principal for the purposes therein stated;

(5) A person acknowledging as a public officer, trustee, administrator, guardian or other representative, he signed the instrument by proper authority and he executed the instrument in the capacity and for the purposes therein stated; and [1969, c. 364, (NEW).]

D. That the person taking the acknowledgment either knew or had satisfactory evidence that the person acknowledging was the person named in the instrument or certificate. [1969, c. 364, (NEW).]

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1016. Short forms of acknowledgment

The forms of acknowledgment set forth in this section may be used and are sufficient for their respective purposes under any law of this State. The forms shall be known as "Statutory Short Forms of Acknowledgment" and may be referred to by that name. The authorization of the forms in this section does not preclude the use of other forms. [1969, c. 364, (NEW).]

1. Individual. For an individual acting in his own right:

State of ________________________________________

County of _______________________________________

The foregoing instrument was acknowledged before me this (date) by (name of person acknowledged).

[ 1969, c. 364, (NEW) .]

2. Corporation. For a corporation:

State of ____________________________________

County of ___________________________________

The foregoing instrument was acknowledged before me this (date) by (name of officer or agent, title of officer or agent) of (name of corporation acknowledging) a (state or place of incorporation) corporation, on behalf of the corporation.

[ 1969, c. 364, (NEW) .]

3. Partnership. For a partnership:

State of ____________________________________

County of ___________________________________

The foregoing instrument was acknowledged before me this (date) by (name of acknowledging partner or agent), partner (or agent) on behalf of (name of partnership), a partnership.

[ 1969, c. 364, (NEW) .]

4. Principal. For an individual acting as principal by an attorney in fact:

State of ____________________________________

County of ___________________________________

The foregoing instrument was acknowledged before me this (date) by (name of attorney in fact) as attorney in fact on behalf of (name of principal).

[ 1969, c. 364, (NEW) .]

5. Public officer. By any public officer, trustee or personal representative:

State of ____________________________________

County of ___________________________________

The foregoing instrument was acknowledged before me this (date) by (name and title of position).

[ 1969, c. 364, (NEW) .]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1017. Acknowledgments not affected by this Act

A notarial act performed prior to October 1, 1969 is not affected by this Act. This Act provides an additional method of proving notarial acts. Nothing in this Act diminishes or invalidates the recognition accorded to notarial acts by other laws or regulations of this State. [1973, c. 625, §14 (AMD).]

SECTION HISTORY

1969, c. 364, (NEW). 1973, c. 625, §14 (AMD).



4 §1018. Uniformity of interpretation

This Act shall be so interpreted as to make uniform the laws of those states which enact it. [1969, c. 364, (NEW).]

SECTION HISTORY

1969, c. 364, (NEW).



4 §1019. Short title

This Act may be cited as the Uniform Recognition of Acknowledgments Act. [1969, c. 364, (NEW).]

SECTION HISTORY

1969, c. 364, (NEW).






Chapter 23: MISCELLANEOUS PROVISIONS

4 §1051. Legal holidays

No court may be held on Sunday or any day designated for the annual Thanksgiving; New Year's Day, January 1st; Martin Luther King, Jr., Day, the 3rd Monday in January; Washington's Birthday, the 3rd Monday in February; Patriot's Day, the 3rd Monday in April; Memorial Day, the last Monday in May, but if the Federal Government designates May 30th as the date for observance of Memorial Day, the 30th of May; the 4th of July; Labor Day, the first Monday of September; Columbus Day, the 2nd Monday in October; Veterans' Day, November 11th; or on Christmas Day. The Chief Justice of the Supreme Judicial Court may order that court be held on a legal holiday when he finds that the interests of justice and judicial economy in any particular case will be served. The public offices in county buildings may be closed to business on the holidays named in this section. When any one of the holidays named in this section falls on Sunday, the Monday following shall be observed as a holiday, with all the privileges applying to any of the days named in this section. [1985, c. 819, Pt. A, §1 (RPR).]

SECTION HISTORY

1969, c. 236, §1 (AMD). 1973, c. 114, §2 (AMD). 1973, c. 328, §1 (AMD). 1973, c. 788, §9 (AMD). 1975, c. 418, §1 (AMD). 1975, c. 623, §§3-G (AMD). 1979, c. 541, §A15 (AMD). 1979, c. 701, §1 (AMD). 1981, c. 202, (AMD). 1985, c. 50, (AMD). 1985, c. 114, §1 (AMD). 1985, c. 737, §A13 (RPR). 1985, c. 787, §2 (RPR). 1985, c. 819, §A1 (RPR).



4 §1052. Crier in the courts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 114, §14 (RP).



4 §1053. Adjournment because of danger from infection

When a malignant infectious distemper prevails in any town wherein the Supreme Judicial Court, the Superior Court or court of county commissioners is to be held, said courts may be adjourned and held in any town in said county, by proclamation made in such public manner as such courts judge best, as near their usual place of meeting as they think that safety permits.



4 §1054. Surety bonds authorized in civil and criminal cases

In any civil or criminal action or mesne process or other process where a bail bond, recognizance or personal sureties or other obligation is required, or whenever any person is arrested and is required or permitted to recognize with sureties for his appearance in court, the court official or other authority authorized by law to accept and approve the same shall accept and approve in lieu thereof, when offered, a good and sufficient surety bond duly executed by a surety company authorized to do business in this State.



4 §1055. Death or disability of presiding justice (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §8 (RP).



4 §1056. Powers of attorneys

Attorneys at law duly admitted and eligible to practice in the courts of the State shall have all of the powers of notaries public and be authorized to do all acts which may be done by notaries public with the same effect thereof and have the same territorial jurisdiction. [1981, c. 456, Pt. A, §12 (AMD).]

SECTION HISTORY

1967, c. 206, (NEW). 1981, c. 456, §A12 (AMD).



4 §1057. Government Operations Surcharge Fund

1. Fund established. There is established a fund to be known as the Government Operations Surcharge Fund. This fund must be maintained by the Treasurer of State for the purposes of reimbursing counties for costs associated with operations of the jail system and, until January 1, 2001, for funding infrastructure improvements to the Maine Criminal Justice Information System described in Title 16, section 631 and for funding the operation of the Judicial Department's computer system.

[ 1995, c. 668, §1 (AMD) .]

2. Surcharge imposed.

[ 1995, c. 668, §1 (AMD); MRSA T.4, §1057, sub-§2 (RP) .]

2-A. Surcharge imposed. Surcharges of 14% and 5% must be added to every fine, forfeiture or penalty imposed by any court in this State, which, for the purposes of collection and collection procedures, are considered a part of the fine, forfeiture or penalty. The 14% surcharge collected as a result of this subsection must be deposited monthly in the Government Operations Surcharge Fund and the 5% surcharge collected as a result of this subsection must be deposited directly into the General Fund. Three fourteenths of the surcharge collected and deposited in the Government Operations Surcharge Fund must be paid to the Maine Criminal Justice Academy to supplement current funds for training and recertification of part-time and full-time law enforcement officers. One fourteenth of the surcharge collected and deposited in the Government Operations Surcharge Fund must be paid to the State Police to supplement current funds for computer crimes investigations.

[ 2005, c. 676, §1 (AMD) .]

3. Reimbursement to counties.

[ 2007, c. 653, Pt. A, §1 (AMD); MRSA T. 4, §1057, sub-§3 (RP) .]

3-A. Reimbursement to counties. Monthly, the Treasurer of State shall transfer funds from the Government Operations Surcharge Fund to the State Board of Corrections Operational Support Fund program in an amount equal to 2% of the total fines, forfeitures and penalties, including the surcharge imposed pursuant to subsection 2-A, received by the Treasurer of State for deposit in the Government Operations Surcharge Fund. The balance remaining in the Government Operations Surcharge Fund at the end of each month must accrue to the General Fund. Funds collected and deposited each month to the Government Operations Surcharge Fund must be transferred on the last day of the month in which the collections are made to the State Board of Corrections Operational Support Fund program under Title 34-A, section 1805.

At the close of each month, the State Controller shall calculate the amount to be transferred to the State Board of Corrections Operational Support Fund program based on the collections made during the month. The State Controller shall transfer by journal entry the amount due to the State Board of Corrections Operational Support Fund program. This subsection takes effect July 1, 2009.

[ 2013, c. 598, §1 (AMD) .]

4. Payment for infrastructure improvements to the Maine Criminal Justice Information System and for operation of the Judicial Department's computer system.

[ 1995, c. 668, §1 (NEW); MRSA T.4, §1057, sub-§4 (RP) .]

SECTION HISTORY

1987, c. 339, §3 (NEW). 1987, c. 861, §5 (AMD). 1991, c. 303, §1 (AMD). 1991, c. 733, §3 (AMD). 1995, c. 668, §1 (AMD). 1997, c. 395, §O1 (AMD). 2003, c. 20, §R3 (AMD). 2003, c. 673, §§TT1,2 (AMD). 2005, c. 676, §1 (AMD). 2007, c. 653, Pt. A, §§1, 2 (AMD). 2009, c. 213, Pt. GGG, §1 (AMD). 2009, c. 213, Pt. GGG, §7 (AFF). 2013, c. 598, §1 (AMD).



4 §1057-A. Maine Community Policing Institute Surcharge Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 357, §3 (NEW). 2001, c. 51, §1 (AMD). 2001, c. 617, §3 (AMD). 2001, c. 698, §3 (AMD). 2001, c. 698, §7 (AFF). 2003, c. 20, §R4 (RP).



4 §1058. Prisoner application to proceed in forma pauperis

1. Prepayment of filing fee and certified copies required. A person who is confined in a federal, state, county or local correctional or detention facility may not bring a civil action arising under federal or state law in any court in this State with respect to a condition of that person's confinement or the effect of an action or inaction by a government official on the life of that person confined and may not appeal a judgment in such a civil action without prepayment of the filing fee unless, in addition to the in forma pauperis application and affidavit required by the Maine Rules of Civil Procedure, Rule 91, that person submits a certified copy of the general client account statement for that person for the 6-month period immediately preceding the filing of the action or appeal, obtained from the appropriate official of each facility at which that person is or was confined.

[ 2005, c. 506, §1 (AMD) .]

2. Waiver of prepayment of filing fee. If the court finds that the action or appeal is not frivolous and has been brought in good faith and that the person is without sufficient funds to pay the filing fee, it shall order that prepayment of the full amount of the filing fee be waived. If the court denies the in forma pauperis application, the action or appeal must be dismissed without prejudice, unless within 7 days after the denial the person pays the filing fee to the clerk of the court.

[ 1997, c. 75, §1 (NEW) .]

3. Full payment of filing fee required; initial partial filing fee. Notwithstanding subsection 2, the person shall pay the full amount of the filing fee. The court shall assess the person's financial status and, when funds exist, collect as a partial payment of the filing fee an initial partial filing fee of 20% of the greater of:

A. The average monthly deposits to the general client account credited to the person for the 6-month period immediately preceding the filing of the action or appeal; or [2005, c. 506, §1 (AMD).]

B. The average monthly balance in the general client account for the person for the 6-month period immediately preceding the filing of the action or appeal. [2005, c. 506, §1 (AMD).]

[ 2005, c. 506, §1 (AMD) .]

4. Payments from account. After payment of the initial partial filing fee, the person shall make monthly payments of 20% of the preceding month's deposits to the general client account credited to the person. The facility having custody of the person shall forward monthly payments from the account to the clerk of the court each time the amount in the account for the person exceeds $10 until the filing fee is paid in full.

[ 2005, c. 506, §1 (AMD) .]

5. Restrictions on filing fee. The filing fee collected may not exceed the amount of the fee permitted by law for the commencement of a civil action or an appeal of a civil action. A person may not be prohibited from bringing a civil action or appealing a civil action if the court finds that the action or appeal is not frivolous and has been brought in good faith and that the person has no assets and no means by which to pay the initial partial filing fee.

[ 1997, c. 75, §1 (NEW) .]

6. Payment of outstanding restitution orders. Any compensatory damages awarded to a person in connection with a civil action brought with respect to a condition of the person's confinement or the effect of an action or inaction by a government official on the life of the person confined must be paid directly to satisfy any outstanding restitution orders pending against the person, whether as the result of court proceedings or facility disciplinary proceedings. The remainder of any such award, after full payment of all pending restitution orders, must be forwarded to the person.

[ 1997, c. 75, §1 (NEW) .]

7. Notification to victim. Prior to payment of any compensatory damages awarded to a person in connection with a civil action brought with respect to a condition of the person's confinement or the effect of an action or inaction by a government official on the life of the person confined, reasonable efforts must be made to notify the victims of the crime for which the person was confined concerning the pending payment of any such compensatory damages.

[ 1997, c. 75, §1 (NEW) .]

8. Civil liability. Neither the failure to perform the requirements of this section nor compliance with this section subjects the Commissioner of Corrections, the Department of Corrections, the county jail, the employees or officers of the department or jail or the attorney representing any of them to liability in a civil action.

[ 1997, c. 75, §1 (NEW) .]

SECTION HISTORY

1997, c. 75, §1 (NEW). 2005, c. 506, §1 (AMD).



4 §1059. Fines; tribal law enforcement activities

1. Civil and criminal fines. Except as provided in subsection 2, a fine for a civil violation, traffic infraction or Class D or Class E crime imposed for a violation of any tribal or state law must be remitted to the Passamaquoddy Tribe or the Penobscot Nation, as appropriate, when a tribal law enforcement agency issued the ticket, complaint, summons or warrant or made the arrest related to the violation.

[ 2009, c. 417, §1 (NEW) .]

2. Exception; environmental violations. A fine imposed by a state court for a violation of Title 38 within the Indian territory of the Passamaquoddy Tribe or the Penobscot Nation may not be remitted to the Passamaquoddy Tribe or the Penobscot Nation. In addition to those costs awarded to the State pursuant to Title 14, section 1522, subsection 1, the court may award to the Passamaquoddy Tribe or the Penobscot Nation costs associated with investigating and otherwise contributing to any enforcement action for a violation of Title 38.

[ 2009, c. 417, §1 (NEW) .]

3. Repeal.

[ 2011, c. 426, §1 (RP) .]

SECTION HISTORY

2009, c. 417, §1 (NEW). 2011, c. 426, §1 (AMD).






Chapter 25: ADMINISTRATIVE COURT

4 §1151. Administrative Court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1977, c. 694, §5 (AMD). 1979, c. 265, §1 (AMD). 1979, c. 544, §8 (AMD). 1981, c. 698, §5 (AMD). 1983, c. 171, §§1,2 (AMD). 1983, c. 853, §§C14,18 (AMD). 1985, c. 748, §§1,2 (AMD). 1985, c. 771, §1 (AMD). 1987, c. 85, §1 (AMD). 1987, c. 141, §B1 (AMD). 1987, c. 395, §A15 (AMD). 1987, c. 402, §A9 (AMD). 1987, c. 595, §1 (AMD). 1987, c. 769, §A7 (AMD). 1989, c. 502, §A9 (AMD). 1991, c. 377, §2 (AMD). 1991, c. 563, §1 (AMD). 1991, c. 824, §B1 (AMD). RR 1993, c. 1, §3 (COR). 1995, c. 65, §A6 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 643, §M11 (AMD). 1999, c. 547, §A3 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1152. Procedure in contested cases (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1977, c. 694, §§6-9 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1153. Emergency proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1154. Subpoenas by Administrative Court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1977, c. 694, §10 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1155. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1156. Fines (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1987, c. 339, §4 (AMD). 1991, c. 303, §2 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1157. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §1 (NEW). 1977, c. 694, §11 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).



4 §1158. Judge of Administrative Court assigned to sit in District Court (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 12, §3 (NEW). 1987, c. 85, §2 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 547, §B12 (RP).






Chapter 27: JUDICIAL RETIREMENT ON OR AFTER DECEMBER 1, 1984

Subchapter 1: GENERAL PROVISIONS

4 §1201. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

1. Accumulated contributions. "Accumulated contributions" means the sum of all the amounts credited to a member's individual account, together with regular interest thereon.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

2. Actuarial equivalent. "Actuarial equivalent" means a benefit which is of equal value when computed at regular interest, based on the mortality and service tables adopted by the board of trustees.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

3. Average final compensation. "Average final compensation" means:

A. The average annual rate of earnable compensation of a member during the 3 years of creditable service as a judge, not necessarily consecutive, in which the member's annual rate of earnable compensation is highest; or [1989, c. 133, §15 (NEW).]

B. The average annualized rate of earnable compensation of a member during the entire period of creditable service if that period is less than 3 years. [1989, c. 133, §15 (NEW).]

If a member took one or more days off without pay during the fiscal year beginning July 1, 2002, as authorized by the State Court Administrator, and the member elects to make the contribution provided for in section 1306, the average final compensation must be determined as if the member had not taken those days off without pay.

[ 2003, c. 486, §1 (AMD) .]

4. Beneficiary. "Beneficiary" means any person who receives or is designated to receive a benefit provided by this chapter.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

5. Board of trustees. "Board of trustees" means the board provided for in section 1231.

[ 1983, c. 863, Pt. B, §§ 8, 45 (AMD) .]

6. Child or children.

[ 1989, c. 133, §16 (RP) .]

6-A. Dependent child. "Dependent child" means:

A. Any unmarried, natural or legally adopted, born or unborn member's progeny, who is:

(1) Under 18 years of age; or

(2) Under 22 years of age and a full-time student; or [1989, c. 133, §17 (NEW).]

B. Regardless of age or marital status, any other progeny certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and determined by the executive director to be unable to engage in any substantially gainful employment. [1989, c. 133, §17 (NEW).]

[ 1989, c. 133, §17 (NEW) .]

7. Consumer Price Index. "Consumer Price Index" means the Consumer Price Index for All Urban Consumers, CPI-U, as compiled by the United States Department of Labor, Bureau of Labor Statistics; or, if the index is revised or superseded, the board shall employ the Consumer Price Index compiled by the Bureau of Labor Statistics, United States Department of Labor that the board of trustees finds to be most reflective of changes in the purchasing power of the dollar for the broadest population of consumers, including retired consumers.

[ 2003, c. 387, §1 (AMD) .]

8. Creditable service. "Creditable service" means membership service and prior service as a judge which is credited towards retirement in accordance with subchapter IV.

[ 1983, c. 863, Pt. B, §§ 8, 45 (AMD) .]

9. Earnable compensation. "Earnable compensation" means the annual salary as a judge. Any money paid by the State under an annuity contract for the future benefit of a judge must be considered part of the judge's earnable compensation. The earnable compensation of a member retired with a disability retirement allowance under section 1353 must be assumed, for the purposes of determining benefits under this chapter, to be continued after the member's date of termination of service at the same rate as received immediately prior thereto, subject to the same percentage adjustments, if any, that may apply to the amount of retirement allowance of the beneficiary under section 1358. For a member who served as a judge any time between July 1, 2003 and June 30, 2005, earnable compensation includes the salary that would have been paid for a judge in the given year if the cost-of-living adjustments in fiscal year 2003-04 and fiscal year 2004-05 had been funded. For a member who served as a judge any time between July 1, 2010 and June 30, 2011, earnable compensation includes the salary that would have been paid for a judge in that year if the cost-of-living adjustment in fiscal year 2010-11 had been funded.

[ 2009, c. 571, Pt. MMMM, §1 (AMD); 2009, c. 571, Pt. MMMM, §3 (AFF) .]

10. Father.

[ 1989, c. 133, §18 (RP) .]

11. Fiduciary. "Fiduciary" means a bank or a professional investment manager.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

11-A. Internal Revenue Code. "Internal Revenue Code" or "Code" means the United States Internal Revenue Code of 1986, as amended.

[ 2009, c. 474, §6 (NEW) .]

12. Judge. "Judge" means a Justice of the Supreme Judicial Court or the Superior Court, any Judge of the District Court, any Administrative Court Judge or any Associate Administrative Court Judge who is actively serving as of December 1, 1984, or who is appointed subsequent to December 1, 1984, but does not include Active Retired Judges.

[ 2001, c. 12, §1 (AMD) .]

13. Member. "Member" means a judge who is included in the membership of the Maine Judicial Retirement System as provided in section 1301.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

14. Membership service. "Membership service" means service rendered while a member of the Maine Judicial Retirement System for which credit is allowed under section 1302.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

15. Mother.

[ 1989, c. 133, §18 (RP) .]

16. Parent.

[ 1989, c. 133, §18 (RP) .]

16-A. Prior service. "Prior service" means all service before December 1, 1984, as a judge.

[ 1983, c. 863, Pt. B, §§ 9, 45 (NEW) .]

17. Regular interest. "Regular interest" means interest at the rate which the Board of Trustees of the Maine Public Employees Retirement System sets from time to time, in accordance with Title 5, section 17156.

[ 1989, c. 502, Pt. A, §10 (AMD); 2007, c. 58, §3 (REV) .]

18. Retirement. "Retirement" means the termination of membership service with a retirement allowance granted under this chapter.

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

19. Spouse. "Spouse" means the person currently legally married to a member.

[ 1989, c. 133, §19 (AMD) .]

20. Surviving spouse. "Surviving spouse" means the spouse alive at the time of the death of the member or former member.

[ 1989, c. 133, §20 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B8,9,10,B4 5 (AMD). 1989, c. 133, §§15-20 (AMD). 1989, c. 502, §A10 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 12, §1 (AMD). 2003, c. 387, §1 (AMD). 2003, c. 486, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 449, §1 (AMD). 2007, c. 449, §3 (AFF). 2009, c. 254, §1 (AMD). 2009, c. 254, §4 (AFF). 2009, c. 474, §6 (AMD). 2009, c. 571, Pt. MMMM, §1 (AMD). 2009, c. 571, Pt. MMMM, §3 (AFF).



4 §1202. Name, establishment and purpose

There is established the Judicial Retirement Program as a governmental qualified defined benefit plan pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code and such other provisions of the Internal Revenue Code and United States Treasury regulations and other guidance as are applicable, which has the powers and privileges of a corporation. [2009, c. 474, §7 (AMD).]

The purpose of the Judicial Retirement Program is to provide retirement allowances and other benefits under this chapter for judges. [2007, c. 491, §34 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2007, c. 491, §34 (AMD). 2009, c. 474, §7 (AMD).



4 §1203. Legal process and assignment

The right of a person to a retirement allowance, the retirement allowance itself, the refund of a person's accumulated contributions, any death benefit, any other right accrued or accruing to a person under this chapter and the money in the various funds created by this chapter are not subject to execution, garnishment, attachment or any other process and are unassignable except that: [1991, c. 746, §10 (AFF); 1991, c. 746, §2 (RPR).]

1. Retirement allowance available for child support. A member's retirement allowance is available to satisfy a child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 1991, c. 746, §2 (NEW); 1991, c. 746, §10 (AFF) .]

2. Accumulated contributions available for child support. A member's accumulated contributions that are refundable under sections 1305-A and 1305-B are available to satisfy a child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 2011, c. 606, §5 (AMD) .]

3. Qualified domestic relations order. The rights and benefits of a member or retiree under this chapter are subject to the rights of or assignment to an alternate payee, as defined in Title 5, section 17001, subsection 3-B, under a qualified domestic relations order in accordance with Title 5, section 17059; and

[ 2011, c. 606, §6 (AMD) .]

4. Forfeiture and restitution. The rights and benefits of a member or retiree under this chapter are subject to forfeiture or assignment to the member's spouse, dependent or former spouse in accordance with the provisions of Title 5, section 17062.

[ 2011, c. 606, §7 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B11,B45 (AMD). 1991, c. 746, §10 (AFF). 1991, c. 746, §2 (RPR). 2007, c. 137, §5 (AMD). 2011, c. 606, §§5-7 (AMD).



4 §1204. Beneficiaries under disability

Any beneficiary who is entitled to make an election of benefits under Subchapter V, but is not lawfully qualified to make that election, shall have that election made in his behalf by the person authorized to do so by Title 18-A, Article V. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW).



4 §1205. Internal Revenue Code compliance

The Judicial Retirement Program established in this chapter is subject to the following requirements. [2009, c. 474, §8 (NEW).]

1. Vesting. In compliance with the Code, Section 401(a)(7), a member is 100% vested in the member's contribution account at all times.

[ 2009, c. 474, §8 (NEW) .]

2. Use of forfeitures of benefits. In compliance with the Code, Section 401(a)(8), any forfeitures of benefits by members or former members may not be used to pay benefit increases, but must be used to reduce unfunded liabilities.

[ 2009, c. 474, §8 (NEW) .]

3. Benefits. In compliance with the Code, Section 401(a)(9), benefits must be paid in accordance with a good faith interpretation of the requirements of the Code, Section 401(a)(9) and the regulations in effect under that section, as applicable to a governmental plan within the meaning of the Code, Section 414(d).

[ 2009, c. 474, §8 (NEW) .]

4. Application of annual compensation limits. In compliance with the Code, Section 401(a)(17), applicable annual compensation limits must be applied for purposes of determining benefits or contributions due to the Maine Public Employees Retirement System.

[ 2009, c. 474, §8 (NEW) .]

5. Rollovers. In compliance with the Code, Section 401(a)(31), a member may elect, at the time and in the manner prescribed by the board of trustees, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the member in a direct rollover.

[ 2009, c. 474, §8 (NEW) .]

6. Qualified military service. Effective December 12, 1994, contributions, benefits and service credit with respect to qualified military service are governed by the Code, Section 414(u) and the federal Uniformed Services Employment and Reemployment Rights Act of 1994 and, effective January 1, 2007, the Code, Section 401(a)(37).

[ 2009, c. 474, §8 (NEW) .]

7. Additional requirements. In compliance with the Code, Section 415, the member contributions paid to and retirement benefits paid from the Judicial Retirement Program must be limited to the extent necessary to conform to the requirements of the Code, Section 415 for a qualified pension plan.

[ 2009, c. 474, §8 (NEW) .]

8. Compliance with Section 503(b). Effective July 1, 1989, the board of trustees may not engage in a transaction prohibited by the Code, Section 503(b).

[ 2009, c. 474, §8 (NEW) .]

9. Rules. The board of trustees shall adopt rules necessary to maintain the qualified pension plan tax status of the Judicial Retirement Program under the Internal Revenue Code as required for governmental defined benefit plans defined in the Code, Section 414(d). Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 474, §8 (NEW) .]

SECTION HISTORY

2009, c. 474, §8 (NEW).






Subchapter 2: ADMINISTRATION

4 §1231. Board of trustees

The Board of Trustees of the Judicial Retirement Program consists of those persons who are members of the Board of Trustees of the Maine Public Employees Retirement System. The Board of Trustees of the Judicial Retirement Program is responsible for the proper operation and implementation of the Judicial Retirement Program under this chapter. [2007, c. 491, §35 (AMD).]

1. Duties. The board of trustees has the same duties with respect to the Judicial Retirement Program as with other programs of the Maine Public Employees Retirement System, including, but not limited to, those powers and duties enumerated in Title 5, chapter 421, subchapters 3, 4 and 5.

[ 2007, c. 491, §35 (AMD) .]

2. Administration of Judicial Retirement Program. The board of trustees shall administer the Judicial Retirement Program and is authorized to adopt and publish, in accordance with Title 5, chapter 375, subchapter 2, any rules necessary and proper to give effect to the intent, purposes and provisions of this chapter.

[ 2007, c. 491, §35 (AMD) .]

3. Expenses. The trustees must be compensated, as provided in Title 5, chapter 379, from the funds of the Judicial Retirement Program.

[ 2007, c. 491, §35 (AMD) .]

4. Oath. Each trustee shall, within 30 days after that trustee's appointment, take an oath of office to faithfully discharge the duties of a trustee, in the form prescribed by the Constitution of Maine. The oath must be subscribed to by the trustee making it, certified by the officer before whom it is taken and immediately filed in the office of the Secretary of State.

[ 2001, c. 181, §2 (AMD) .]

5. Quorum. Each voting trustee is entitled to one vote in the board of trustees. Five trustees constitute a quorum for the transaction of any business. Five votes are necessary for any resolution or action by the board of trustees at any meeting of the board of trustees.

[ 2007, c. 491, §35 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B12,13,B45 (AMD). 1989, c. 133, §21 (AMD). 1999, c. 127, §A1 (AMD). 1999, c. 790, §D4 (AMD). 2001, c. 181, §2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §35 (AMD).



4 §1232. Executive director

The Executive Director of the Maine Public Employees Retirement System is the Executive Director of the Judicial Retirement Program. The executive director has the same powers and duties with respect to the Judicial Retirement Program as with other programs of the Maine Public Employees Retirement System, except as provided in this chapter. [2007, c. 491, §36 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §36 (AMD).



4 §1233. Actuary

The actuary of the other programs of the Maine Public Employees Retirement System is the Actuary of the Judicial Retirement Program. [2007, c. 491, §37 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §37 (AMD).



4 §1234. Medical board

A medical board of the other programs of the Maine Public Employees Retirement System established in section 17106, subsection 1 is the medical board of the Judicial Retirement Program. The medical board shall arrange for and pass upon all medical examinations required under this chapter with respect to disability retirements and shall report in writing to the Supreme Judicial Court its conclusions and recommendations upon all the matters referred to it. The board of trustees may designate other physicians to provide medical consultation on judicial disability cases. [2007, c. 491, §38 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B14,B45 (AMD). 1995, c. 643, §2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §38 (AMD).



4 §1235. Administrative procedures

Appeal from the executive director's decision is the same as provided for other programs of the Maine Public Employees Retirement System in Title 5, section 17451. [2007, c. 491, §39 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1989, c. 133, §22 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §39 (AMD).



4 §1236. Legal adviser

The Attorney General or an assistant designated by the Attorney General is the legal adviser of the Board of Trustees of the Judicial Retirement Program. [2007, c. 491, §40 (AMD).]

SECTION HISTORY

1983, c. 863, §§B15,B45 (NEW). 2007, c. 491, §40 (AMD).






Subchapter 3: FINANCING

4 §1251. Control of funds

The board of trustees is the trustee of the funds created by this chapter and shall administer those funds in the same manner as is provided for the administration of the other program funds of the Maine Public Employees Retirement System in accordance with Title 5, chapter 421, subchapters 3 and 4. The board of trustees may establish separate funds or accounts within a fund, as necessary. [2007, c. 491, §41 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1989, c. 133, §23 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §41 (AMD).



4 §1252. Custodian of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2007, c. 249, §7 (RP).



4 §1253. Expenses

All administrative operating expenses of the Judicial Retirement Program must be charged to the assets of the Judicial Retirement Program. [2007, c. 491, §42 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2007, c. 240, Pt. U, §3 (RPR). 2007, c. 491, §42 (AMD).



4 §1254. Investments

The board of trustees may combine funds from the Judicial Retirement Program and assets of other programs of the Maine Public Employees Retirement System for investment purposes. The assets and funds of other programs of the Maine Public Employees Retirement System and the assets and funds of the Judicial Retirement Program may not be combined for benefit payment purposes or for administrative expenses. [2007, c. 491, §43 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B16,B45 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §43 (AMD).



4 §1255. Legislative findings and intent

1. Findings. The Legislature finds that the State owes a great debt to its retired judges for their years of faithful and productive service. Part of that debt is repaid by the benefits provided to judges through the Judicial Retirement Program.

[ 2007, c. 491, §44 (AMD) .]

2. Intent. It is the intent of the Legislature that there is appropriated and transferred annually to the Judicial Retirement Program the funds necessary to meet the program's long-term and short-term financial obligations based on the actuarial assumptions established by the board of trustees upon the advice of the actuary. The goal of the actuarial assumptions is to achieve a fully funded program. The program's unfunded liability for members formerly subject to sections 5, 103 and 157-A, is funded by annual appropriations over the funding period of the program. This section does not apply to justices and judges who retired prior to December 1, 1984.

[ 2007, c. 491, §44 (AMD) .]

3. Implementation. It is the responsibility of the board of trustees to calculate the funds necessary to maintain the program on an actuarially sound basis, including the unfunded liability arising from payment of benefits for which contributions were not received and to transmit those calculations to the State Budget Officer as required by Title 5, sections 1661 to 1667. It is the responsibility of the Legislature to appropriate and transfer those funds annually.

[ 2007, c. 491, §44 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B17,B45 (AMD). 2007, c. 491, §44 (AMD).






Subchapter 4: MEMBERSHIP AND CONTRIBUTION

4 §1301. Membership

Every judge serving on the court on or after December 1, 1984 must be a member of the Judicial Retirement Program as a condition of employment. [2009, c. 415, Pt. A, §2 (AMD).]

A member shall cease to be a member when he withdraws his contributions, becomes a beneficiary as a result of his own retirement or dies. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

The State Court Administrator shall submit to the board a statement showing the name, title, compensation, sex, date of birth and length of service of each member and any other information as the board may require at such times as the board may require. [1983, c. 863, Pt. B, §§ 18, 45 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B18,B45 (AMD). 2009, c. 415, Pt. A, §2 (AMD).



4 §1302. Creditable service

Creditable service for the purpose of determining benefits under this chapter shall be allowed as follows: [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

1. Membership service. All judicial service of a member after November 30, 1984, for which contributions are made shall be allowed as creditable service.

[ 1989, c. 133, §24 (AMD) .]

1-A. Prior service. All service of a member as a judge before December 1, 1984, shall be allowed as creditable service.

[ 1983, c. 863, Pt. B, §§ 19, 45 (NEW) .]

2. Disability retirement. The period following the termination of service for which a beneficiary receives disability retirement allowance payments under section 1353 shall be allowed as membership service.

[ 1983, c. 863, Pt. B, §§ 19, 45 (AMD) .]

3. State Employee and Teacher Retirement Program and Legislative Retirement Program service. Creditable service as a member of the State Employee and Teacher Retirement Program or the Legislative Retirement Program must be allowed as creditable service of the Judicial Retirement Program as follows.

A. Any member who has not withdrawn that member's accumulated contributions with the State Employee and Teacher Retirement Program may, upon appointment as a judge, have that member's State Employee and Teacher Retirement Program contributions and membership service transferred to that member's account with the Judicial Retirement Program and all creditable service resulting from membership in the State Employee and Teacher Retirement Program is creditable service in the Judicial Retirement Program.

All funds in the State Employee and Teacher Retirement Program contributed by the employer on account of employment are transferred to the Judicial Retirement Program and must be used to liquidate the liability incurred by reason of that member's previous employment. The State shall make such contributions, from time to time, as may be necessary to provide the benefits under the Judicial Retirement Program for the member as have accrued to the member by reason of the member's previous employment and may accrue to the member by reason of membership in the Judicial Retirement Program. [2007, c. 491, §45 (AMD).]

A-1. Any member who has not withdrawn that member’s accumulated contributions with the Legislative Retirement Program may, upon appointment as a judge, elect to have that member’s Legislative Retirement Program contributions and membership service transferred to that member’s account with the Judicial Retirement Program and have all creditable service resulting from membership in the Legislative Retirement Program count as creditable service in the Judicial Retirement Program. The member must pay an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit that results from inclusion of the creditable service in the Legislative Retirement Program as creditable service in the Judicial Retirement Program.

All funds in the Legislative Retirement Program contributed by the employer on account of the member’s previous membership in the Legislative Retirement Program are transferred to the Judicial Retirement Program and must be used to liquidate the liability incurred by reason of that member’s previous membership. [2009, c. 267, §1 (NEW).]

B. Any member who has withdrawn that member's accumulated contributions from the State Employee and Teacher Retirement Program or the Legislative Retirement Program may, subsequent to appointment as a judge and prior to the date any retirement allowance becomes effective for that member, deposit in the fund by a single payment or by an increased rate of contribution an amount equal to the accumulated contributions withdrawn by that member together with interest at 2% greater than regular interest from the date of withdrawal to the date of repayment. If repayment is made in installments, interest continues to accrue on the outstanding balance. The member is entitled to all creditable service that the member acquired during previous membership. In the event any retirement allowance becomes effective before repayment is completed, the member is entitled to credit for that portion of the total of the previous creditable service which the total amount of payments actually made bears to the total amount, including interest at 2% greater than regular interest from the date of withdrawal to the date the retirement allowance becomes effective. [2009, c. 267, §1 (AMD).]

C. [1985, c. 693, §8 (RP).]

D. A person may not receive benefits under both the Judicial Retirement Program and the State Employee and Teacher Retirement Program or the Legislative Retirement Program based upon the same period of service. [2009, c. 267, §1 (AMD).]

[ 2009, c. 267, §1 (AMD) .]

4. Amount of service per year. The board shall establish by rule the amount of creditable service to be granted for service rendered during a year, subject to the following conditions.

A. No credit may be allowed for a period of absence without pay of more than one month's duration; and [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

B. No more than one year of service may be credited for all service in one calendar year. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B19,B45 (AMD). 1985, c. 693, §8 (AMD). 1989, c. 133, §24 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §45 (AMD). 2009, c. 267, §1 (AMD).



4 §1303. State contribution

1. Payment. For each member, the State shall pay annually into the fund an amount known as the employer contribution.

[ 1989, c. 133, §25 (AMD) .]

2. Employer contribution rate. The rate of the employer contribution is fixed on the basis of the assets and liabilities of the Judicial Retirement Program as shown by actuarial valuation and is expressed as a percentage of the annual earnable compensation of each member.

A. The employer contribution rate represents the percentage of the members' compensation payable during periods of membership required to provide the difference between the total liabilities for retirement allowances not provided by the members' contributions and the amount of the assets in the fund. [2007, c. 491, §46 (AMD).]

B. The employer contribution rate is determined on actuarial bases adopted by the board of trustees. The rate is determined by the board of trustees after each valuation and continues in force until a new valuation is made. [2007, c. 491, §46 (AMD).]

[ 2007, c. 491, §46 (AMD) .]

3. State contribution procedure. The board of trustees shall submit budget estimates to the State Budget Officer in accordance with Title 5, section 1665. On each payroll for judges from which retirement contributions are deducted, the State Controller shall cause a charge to be made of an amount or amounts in payment of the state costs of all charges related to the Judicial Retirement Program and which must be credited to the appropriate accounts of the fund. Percentage rates to be predetermined by the actuary and approved by the board of trustees must be applied to the total gross salaries of members appearing on those payrolls and the resultant charges must be periodically credited to the retirement fund.

[ 2007, c. 491, §46 (AMD) .]

4. Minimum amount of employer contribution. The aggregate payment by the State into the fund must be at least sufficient to provide the benefits payable out of the fund and the administrative operating expenses of the Judicial Retirement Program during the current year.

[ 2007, c. 491, §46 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B20,B45 (AMD). 1989, c. 133, §25 (AMD). 2007, c. 240, Pt. U, §4 (AMD). 2007, c. 491, §46 (AMD).



4 §1304. Employees' contributions

On and after July 1, 1993, each member in service shall contribute at a rate of 7.65% of earnable compensation, except that judges whose earnable compensation includes imputed cost-of-living adjustments under section 1201, subsection 9, shall contribute based on the compensation actually paid. [2007, c. 449, §2 (AMD); 2007, c. 449, §3 (AFF).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B21,B45 (AMD). 1989, c. 133, §26 (AMD). 1993, c. 410, §L4 (AMD). 2007, c. 449, §2 (AMD). 2007, c. 449, §3 (AFF).



4 §1305. Return of accumulated contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1989, c. 133, §27 (AMD). 1993, c. 387, §A2 (AMD). 1997, c. 651, §2 (AMD). 2007, c. 137, §6 (RP).



4 §1305-A. Refund of accumulated contributions

1. Conditions for refund. If the service of any member has terminated, except by death or by retirement under this chapter, the member must be paid the amount of the member's accumulated contributions under the following conditions:

A. The member must have properly applied for a refund of accumulated contributions; [2007, c. 137, §7 (NEW).]

B. Payment must be made after termination of service and not less than 22 days nor more than 60 days after receipt of the application and receipt of the last payroll upon which the name of the member appears; [2007, c. 137, §7 (NEW).]

C. An application for refund is void if the member filing the application returns to membership in any retirement program administered by the Maine Public Employees Retirement System before issuance of the payment; and [2007, c. 491, §47 (AMD).]

D. Only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection. [2007, c. 137, §7 (NEW).]

[ 2007, c. 491, §47 (AMD) .]

SECTION HISTORY

2007, c. 58, §3 (REV). 2007, c. 137, §7 (NEW). 2007, c. 491, §47 (AMD).



4 §1305-B. Inactive accounts

1. Conditions for refund. The retirement system may make an automatic refund of contributions to a member who has not properly applied for a refund as provided in section 1305-A and who has terminated service, except by death or by retirement under this chapter, and who has not met the minimum creditable service requirement for eligibility to receive a service retirement benefit at the applicable age under the following conditions:

A. The member account in the retirement system has been inactive for 3 or more years; [2007, c. 137, §8 (NEW).]

B. Only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection; and [2007, c. 137, §8 (NEW).]

C. A member who receives an automatic refund under this subsection may, within 30 days of the issuance of the refund, return the full refunded amount to the retirement system. Upon receipt, the retirement system shall restore the accumulated contributions to the member’s credit. [2007, c. 137, §8 (NEW).]

Pursuant to the Code, Section 401(a)(31)(B), the amount of an automatic refund under this section may not exceed $1,000.

[ 2009, c. 474, §9 (AMD) .]

SECTION HISTORY

2007, c. 137, §8 (NEW). 2009, c. 474, §9 (AMD).



4 §1306. Back contribution for certain days off without pay

1. Election. If the Maine Public Employees Retirement System determines at the time a member retires that the member's benefit would be increased as a result of the inclusion of compensation that would have been paid for fiscal year 2002-03 days off without pay as described in section 1201, subsection 3, the retirement system shall advise the member of that result and shall allow the member to elect to have that compensation included in the calculation of the member's benefit and to make payments as set forth in subsection 2.

[ 2007, c. 491, §48 (AMD) .]

2. Payment. The amount that a member who makes the election permitted in subsection 1 must pay is the amount equal to the employee contribution that person would have made on wages that would have been paid to that person on the days off without pay during the 2002-03 fiscal year as described in section 1201, subsection 3, plus interest at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points. Interest must be computed beginning at the end of the year when those contributions or pick-up contributions would have been made to the date of payment. If the member elects to make the payment, the Maine Public Employees Retirement System shall withhold the required amount from the member's first retirement benefit check.

[ 2009, c. 474, §10 (AMD) .]

3. Benefit calculation. If the member fails to make the election within 31 days of the notification provided under subsection 1, the Maine Public Employees Retirement System shall calculate the member's retirement benefit without inclusion of the days off without pay during the 2002-03 fiscal year.

[ 2007, c. 491, §48 (AMD) .]

SECTION HISTORY

2003, c. 486, §2 (NEW). 2007, c. 491, §48 (AMD). 2009, c. 474, §10 (AMD).






Subchapter 5: PAYMENT OF BENEFITS

4 §1351. Eligibility for retirement

Upon written application to the board setting forth the date upon which the member chooses to retire, any member may retire upon meeting one of the following. [1991, c. 528, Pt. EEE, §2 (AMD); 1991, c. 528, Pt. EEE, §18 (AFF); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. EEE, §2 (AMD); 1991, c. 591, Pt. EEE, §18 (AFF).]

1. Age 60; at least 10 years of creditable service on July 1, 1993. Any member who on July 1, 1993 had at least 10 years of creditable service may retire on or after the member's 60th birthday.

[ 1999, c. 756, §5 (AMD) .]

1-A. Age 62; less than 10 years of creditable service on July 1, 1993. Any member who on July 1, 1993 had less than 10 years of creditable service may retire on or after the member's 62nd birthday if:

A. The member has at least 10 years of creditable service; or [1999, c. 756, §6 (NEW).]

B. The member has at least 5 years of creditable service and:

(1) Was in service on October 1, 1999;

(2) Had left service prior to October 1, 1999 with or without withdrawing contributions and on or after October 1, 1999 returned to service; or

(3) Was first in service on or after October 1, 1999. [1999, c. 756, §6 (NEW).]

[ 1999, c. 756, §6 (NEW) .]

1-B. At least 5 years creditable service on July 1, 2011. Eligibility for retirement for a member who on July 1, 2011 had at least 5 years of creditable service is governed by subsection 1 if the member had 10 years of creditable service on July 1, 1993 or by subsection 1-A, if the member had less than 10 years of creditable service on July 1, 1993.

[ 2011, c. 380, Pt. T, §5 (NEW) .]

1-C. Less than 5 years creditable service on July 1, 2011. A member who on July 1, 2011 had less than 5 years of creditable service may retire at 65 years of age or thereafter, whether or not the member is in service at retirement, as long as the member has at the time of retirement at least 5 years of creditable service.

[ 2011, c. 380, Pt. T, §6 (NEW) .]

2. Age 70. Any member in service may retire on or after the member's 70th birthday, provided that the member has been in service, as a judge, for at least one year immediately before retirement.

[ 1991, c. 528, Pt. EEE, §2 (AMD); 1991, c. 528, Pt. EEE, §18 (AFF); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. EEE, §2 (AMD); 1991, c. 591, Pt. EEE, §18 (AFF) .]

2-A. Five-year minimum creditable service requirement for eligibility to receive a service retirement benefit at applicable age; applicability. The minimum requirement of 5 years of creditable service for eligibility to receive service retirement benefits under subsection 1-A, 1-B or 1-C applies only to:

A. A member who was in service on October 1, 1999; [1999, c. 756, §7 (NEW).]

B. Upon return to service, a member who had left service prior to October 1, 1999 with or without withdrawing that member's contributions and on or after October 1, 1999 returned to service; or [1999, c. 756, §7 (NEW).]

C. A member who was first in service on or after October 1, 1999. [1999, c. 756, §7 (NEW).]

For those members to whom the 5-year minimum creditable service requirement does not apply, the 10-year minimum creditable service requirement for eligibility to receive service retirement benefits remains in effect on and after October 1, 1999.

[ 2011, c. 380, Pt. T, §7 (AMD) .]

3. Early retirement; at least 10 years of creditable service on July 1, 1993. Any member, whether or not in service at retirement, who on July 1, 1993 had at least 10 years of creditable service and who has completed at least 25 years of creditable service may retire any time before the member's 60th birthday. The retirement allowance is determined in accordance with section 1352, except that it is reduced by multiplying the retirement allowance by a fraction that represents the ratio of the amount of a life annuity due at age 60 to the amount of a life annuity due at the age of retirement. The tables of annuities in effect at the date of retirement are used for this purpose.

For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, section F-6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board.

[ 1999, c. 756, §8 (AMD) .]

3-A. Early retirement; less than 10 years creditable service on July 1, 1993. Any member, whether or not in service at retirement, who on July 1, 1993 had less than 10 years of creditable service and who has completed at least 25 years of creditable service may retire any time before the member's 62nd birthday. The retirement allowance is determined in accordance with section 1352, except that the benefit is reduced by 6% for each year that the member's age precedes age 62.

[ 1999, c. 756, §9 (AMD) .]

3-B. Early retirement; less than 5 years creditable service on July 1, 2011. Any member, whether or not in service at retirement, who on July 1, 2011 had less than 5 years of creditable service and who had completed at least 25 years of creditable service may retire any time before the member's 65th birthday. The retirement allowance is determined in accordance with section 1352, except that the benefit is reduced by 6% for each year that the member's age precedes age 65.

[ 2011, c. 380, Pt. T, §8 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B22,B45 (AMD). 1985, c. 693, §9 (AMD). 1991, c. 528, §EEE2 (AMD). 1991, c. 528, §§EEE18,RRR (AFF). 1991, c. 591, §EEE2 (AMD). 1991, c. 591, §EEE18 (AFF). 1993, c. 410, §§L5-8 (AMD). 1999, c. 756, §§5-9 (AMD). 1999, c. 756, §6 (AMD). 2011, c. 380, Pt. T, §§5-8 (AMD).



4 §1352. Retirement benefits

1. Amount. The service retirement allowance of a member is determined under the provisions of this chapter in effect on the member's date of final termination of service. Subject to the maximum benefit provided for in subsection 3-A and the minimum benefit provided for in subsection 4, the total amount of the retirement allowance of a member retired in accordance with section 1351 is equal to the sum of:

A. 1/50 of the member's average final compensation multiplied by the number of years of membership service, from December 1, 1984 to June 30, 1998 and creditable service allowed under section 1302, subsection 3; [1997, c. 643, Pt. M, §12 (AMD).]

B. The earned benefit for prior service as a judge as determined by subsection 2; and [1997, c. 643, Pt. M, §12 (AMD).]

C. Three percent of the member's average final compensation multiplied by the number of years of membership service beginning July 1, 1998. [1997, c. 643, Pt. M, §12 (NEW).]

[ 2001, c. 439, Pt. VV, §1 (AMD) .]

2. Benefit for service prior to December 1, 1984. The earned benefit for judicial service prior to December 1, 1984, is equal to the years of service prior to December 1, 1984, not to exceed 10 years, divided by 10, multiplied by 75% of the salary as of November 30, 1984, for the position from which the judge retired.

[ 1997, c. 643, Pt. M, §12 (AMD) .]

3. Maximum benefit.

[ 2001, c. 439, Pt. VV, §2 (RP) .]

3-A. Maximum benefit. Except as provided in subsection 4, a judge in service on December 1, 1984, or appointed on or after December 1, 1984, may not receive a benefit that exceeds 70% of that judge's average final compensation, not including adjustments under section 1358. The benefit amount of any judge retired prior to the effective date of this subsection whose benefit amount was limited according to the terms of former subsection 3 must be recalculated according to this subsection and the recalculated amount must be paid retroactive to the judge's effective date of retirement.

[ 2001, c. 439, Pt. VV, §3 (NEW) .]

4. Minimum benefit. Each judge in service on December 1, 1984, who is 50 years of age or older on that date is entitled to a minimum benefit equal to 75% of the salary as of June 30, 1984, for the position from which the judge retired, increased by 6% compounded annually, for each year or part of a year served subsequent to June 30, 1984, up to and including June 30, 1989. For each year or part of a year served after June 30, 1989, the allowance is increased by an amount equal to the cost-of-living factor granted the previous September, as determined pursuant to section 1358, compounded annually.

[ 1997, c. 643, Pt. M, §12 (AMD) .]

5. Termination of benefits. The service retirement benefit of a judge ceases upon the return to service as a judge. A judge returned to service continues to earn credit toward retirement.

[ 1997, c. 643, Pt. M, §12 (AMD) .]

6. Service beyond age 70.

[ 1989, c. 133, §28 (RP) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B23-25,B45 (AMD). 1985, c. 693, §10 (AMD). 1985, c. 737, §§C3,6 (AMD). 1989, c. 133, §28 (AMD). 1997, c. 643, §M12 (AMD). 2001, c. 439, §§VV1-3 (AMD).



4 §1353. Disability retirement

1. Conditions. Any member who becomes disabled while in service may receive a disability retirement allowance by order of at least 5 Justices of the Supreme Judicial Court or upon written application to the executive director, review and report of the application by the medical board and approval of that application by at least 5 of the Justices of the Supreme Judicial Court if that member is mentally or physically incapacitated to the extent that it is impossible for that member to perform the duties as a judge and the incapacity is expected to be permanent, as shown by medical examination or tests. A qualified physician mutually agreed upon by the executive director and member shall conduct the examinations or tests at an agreed upon place, and the costs must be paid by the Maine Public Employees Retirement System.

A. [1991, c. 887, §1 (RP).]

B. [1991, c. 887, §1 (RP).]

[ 1991, c. 887, §1 (AMD); 2007, c. 58, §3 (REV) .]

1-A. Eligibility for disability.

A. A member with less than 5 years of continuous creditable service immediately preceding an application for a disability allowance is not eligible for that disability retirement allowance if that disability is the result of a physical or mental condition which existed prior to the person's latest membership in a retirement program of the Maine Public Employees Retirement System, unless the disability is a result of, or has been substantially aggravated by, an injury or accident received in the line of duty. [2007, c. 491, §49 (AMD).]

B. [1997, c. 384, §1 (RP).]

[ 2007, c. 491, §49 (AMD) .]

2. Amount. When a member qualified under subsection 1 and, if applicable, subsection 1-A, paragraph A, retires, the amount of a disability retirement allowance is 59% of the member's average final compensation. The 59% level must be reviewed for cost-neutral comparability as a part of the actuarial investigation provided under Title 5, section 17107, subsection 2, paragraph E, beginning with the investigation made January 1, 1997 and every 6 years after that time. The review that takes place every 6 years must compare actual experience under the disability plans with actuarial assumptions regarding election and costs of benefits under the new options elected and identify possible options for compliance with the federal Older Workers Benefit Protection Act that protect benefits for employees without additional cost to the State and participating local districts.

A member who by election remains covered under subsection 1 as written prior to its amendment by Public Law 1991, chapter 887, section 1 may receive a disability retirement allowance when, in addition to meeting the requirements of subsection 1, the member has not completed the eligibility requirements for retirement under section 1351, subsection 1, 1-A or 2. When such a member is entitled to receive a disability retirement allowance, the amount of the allowance is 66 2/3% of the member's average final compensation.

[ 1997, c. 384, §2 (AMD) .]

3. Commencement. Disability retirement allowance payments shall commence on the first day of the month following the date of termination of active service of the member. Termination of active service shall create a vacancy on the court.

[ 1989, c. 133, §29 (AMD) .]

4. Continuance. Payment of a disability retirement allowance shall continue subject to subsection 7 and the following conditions.

A. During the first 2 years, the allowance continues as long as the beneficiary can not perform the duties of a judge. [1991, c. 633, (AMD).]

B. After that period, the allowance shall continue only if the beneficiary is unable to engage in any substantially gainful activities for which he is qualified by training, education or experience. [1983, c. 853, Pt. C, §§15, 18 (NEW).]

C. The executive director may require the beneficiary to undergo annual medical examinations or tests for the purpose of determining whether the beneficiary is incapacitated. These examinations or tests must be conducted by a qualified physician, mutually agreed upon by the executive director and beneficiary, at a place also mutually agreed upon, and the costs of the examination or tests must be paid by the Maine Public Employees Retirement System. If the beneficiary refuses to submit to an examination or tests, the beneficiary's disability allowance ceases until the beneficiary agrees to the examination or tests. If the beneficiary's refusal continues for one year, all rights to any further benefits under this section terminate. [2007, c. 491, §50 (AMD).]

D. For purposes of this subsection, the disability beneficiary's average final compensation at retirement shall be used to determine his earning capacity in the relation to his ability to engage in a substantially gainful activity. It shall be adjusted by the same percentage, if any, as applied to the beneficiary's retirement allowance under section 1358. [1983, c. 863, Pt. B, §§26, 45 (AMD).]

[ 2007, c. 491, §50 (AMD) .]

5. Earnings. The executive director may require each disability beneficiary to submit an annual statement of earnings received from any gainful occupation during that year. For any year during which the total of those earnings and the disability allowance exceeds the current salary of the position that the disabled beneficiary last held, the excess must be deducted from any disability retirement allowance payments made to the beneficiary during the next calendar year. These deductions are prorated on a monthly basis, in an equitable manner prescribed by the board of trustees, over the year or part of the year for which benefits are received. The beneficiary is responsible for reimbursing the Maine Public Employees Retirement System for any excess earnings not so deducted.

If a beneficiary does not submit an earnings statement within 30 days of receiving a request from the executive director, the disability retirement allowance is discontinued until the statement is submitted. If the statement is not submitted within one year of receiving a request, all the beneficiary's rights to any further benefits cease.

[ 2007, c. 491, §51 (AMD) .]

6. Reduction. The disability retirement allowance must be reduced if a disability beneficiary is receiving or has received payments for the same disability under the workers' compensation law, or similar law, except for amounts that may be paid or payable under former Title 39, section 56 or 56-A or Title 39-A, section 212, subsection 2 or 3.

The total of the allowance, not including adjustments under section 1358 and the payment described in the preceding paragraph, may not exceed 80% of the beneficiary's average final compensation. The disability retirement allowance may in no event be reduced below the actuarial equivalent of the beneficiary's accumulated contributions at the time of retirement.

If the disability beneficiary has received a lump-sum settlement of workers' compensation benefits, any portion of that settlement not attributable to vocational rehabilitation, attorneys' fees or medical expenses must reduce the disability retirement allowance in the same manner and amount as monthly workers' compensation benefits. The reduction must be prorated on a monthly basis in an equitable manner prescribed by the board.

If amounts paid or payable under workers' compensation or the amount of the lump-sum settlement or its attribution are in dispute, those disputes must be settled by a single member of the Workers' Compensation Board as provided under Title 39-A. Determinations of the commissioner may be appealed in the manner provided by Title 39-A, section 322.

[ 1991, c. 885, Pt. E, §5 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

7. Change to service retirement.

A. The disability retirement allowance of a beneficiary must cease whenever the service retirement allowance of the beneficiary would equal or exceed the amount of the member's disability retirement allowance. For a member who by election or by having retired on disability retirement prior to October 16, 1992 remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 3, the disability retirement allowance must cease at age 70, or prior to that age, whenever the service retirement allowance would equal or exceed the amount of the disability retirement allowance. [1997, c. 384, §3 (AMD).]

B. A service retirement allowance shall be paid to the beneficiary commencing on the date of termination of the disability retirement allowance as determined in paragraph A. [1983, c. 853, Pt. C, §§15, 18 (NEW).]

[ 1997, c. 384, §3 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B26,B45 (AMD). 1989, c. 133, §29 (AMD). 1991, c. 633, (AMD). 1991, c. 885, §E5 (AMD). 1991, c. 885, §E47 (AFF). 1991, c. 887, §§1-3 (AMD). 1993, c. 595, §1 (AMD). 1995, c. 643, §3 (AMD). 1997, c. 384, §§1-3 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§49-51 (AMD).



4 §1354. Restoration to service (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B27,B45 (RP).



4 §1355. Ordinary death benefits

If a member who is in service or a former member who is a recipient of a disability retirement allowance dies, the member's beneficiary, or relative if the member has no designated beneficiary, is entitled to benefits on the same basis as provided for beneficiaries of state employees who are members of the State Employee and Teacher Retirement Program by Title 5, chapter 423, subchapter 5, article 3. [2007, c. 491, §52 (AMD).]

1. Death before eligibility for service retirement.

[ 1989, c. 133, §30 (RP) .]

2. Death after eligibility for retirement.

[ 1989, c. 133, §30 (RP) .]

3. Election of benefits.

[ 1989, c. 133, §30 (RP) .]

4. Cost-of-living adjustments.

[ 1989, c. 133, §30 (RP) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B28-30,B45 (AMD). 1989, c. 133, §30 (RPR). 2007, c. 58, §3 (REV). 2007, c. 491, §52 (AMD).



4 §1355-A. Minimum ordinary death benefits

1. Benefit. Notwithstanding the provisions of section 1355, any eligible surviving spouse and dependent child or children of a judge who was in service prior to December 1, 1984, shall, upon the death of that judge, be entitled to a minimum benefit of 1/2 the retirement benefit of the judge, determined in accordance with section 1352, on the assumption that retirement of the judge had taken place on the date of death. If more than one child is eligible for this benefit, it shall be divided equally among them. This benefit shall continue as long as the spouse or child or children remain eligible.

[ 1989, c. 133, §31 (AMD) .]

2. Eligibility. Eligibility for the minimum benefit of this section is determined as follows.

A. A surviving spouse is eligible as long as that spouse does not become the dependent of another person. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

B. The dependent child or children are eligible until they no longer meet the definition of "dependent child" under section 1201, subsection 6-A. [1989, c. 133, §32 (AMD).]

[ 1989, c. 133, §32 (AMD) .]

3. Election of benefits. The benefits described in this section shall be instead of any benefits payable under either section 1355 or section 1356.

Any person entitled to receive benefits under this section may elect, before benefit payments begin, to receive benefits under section 1355 or section 1356 instead of these benefits, if all requirements of that section are complied with.

[ 1983, c. 863, Pt. B, §§ 32, 45 (NEW) .]

4. Cost-of-living adjustments. Payments made under subsection 1 shall be adjusted pursuant to section 1358 in the same manner as retirement allowances.

[ 1983, c. 863, Pt. B, §§ 32, 45 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B31,32,B45 (AMD). 1989, c. 133, §§31,32 (AMD).



4 §1356. Accidental death benefits

If a member or a former member who is receiving a disability retirement allowance dies as a result of an injury received in the line of duty, benefits are paid on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, chapter 423, subchapter 5, article 5. [2007, c. 491, §53 (AMD).]

1. Benefit.

[ 1989, c. 133, §33 (RP) .]

2. Reduction and termination.

[ 1989, c. 133, §33 (RP) .]

3. Election of benefits.

[ 1989, c. 133, §33 (RP) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B33,34,B45 (AMD). 1989, c. 133, §33 (RPR). 2007, c. 58, §3 (REV). 2007, c. 491, §53 (AMD).



4 §1357. Payment of regular retirement allowances

1. Normal method of payment. Payment of all regular retirement allowances shall begin on the first day of the month following the month in which the member becomes eligible to receive payment of regular retirement allowance under section 1351 or 1353, subsection 7. A full month's allowance shall be paid to the beneficiary or estate of the recipient for the month in which the member dies. All regular retirement allowances shall be paid for life in equal monthly installments, unless an alternative method of payment under one of the options of subsection 2 has been elected.

Upon the death of a former member who was in service as a judge prior to December 1, 1984, and who is 50 years of age or older on that date and who is the recipient of a retirement allowance under the normal method of payment, the surviving spouse who is the named beneficiary at the date of retirement shall become entitled to 1/2 of the amount being paid at the time of the member's death which payment shall continue for the remainder of the spouse's lifetime.

Upon the death of a former member who was in service as a judge prior to December 1, 1984, and who is 50 years of age or older on that date and who becomes the recipient of a disability retirement allowance, the surviving spouse who is the named beneficiary shall become entitled to 1/2 the amount that the member would have been entitled to as a service retirement allowance under the normal method of payment as of the date of the member's death.

[ 1989, c. 133, §34 (AMD) .]

2. Optional methods of payment. In lieu of payment under subsection 1, a qualifying member may elect to receive a regular retirement allowance under one of the options set out in this subsection. The optional allowance is a reduced allowance computed actuarially on the basis of the option selected.

The qualifying member may elect one of the options by written request to and approval of the executive director prior to the commencement of payment of a regular retirement allowance. The election may be revoked by written notice to the executive director at any time before the regular retirement allowance commences.

For the purposes of this subsection, "qualifying member" means a member or a former member who is receiving a disability retirement benefit.

A. Under Option 1, the qualifying member may elect to have a reduced retirement benefit paid to the qualifying member while alive and at the qualifying member's death to have the excess, if any, of the qualifying member's accumulated contributions at the time of retirement over the portion of the total retirement benefit payments actually made to the qualifying member while alive, which is the actuarial equivalent of the accumulated contributions, paid in a lump sum to the beneficiary that the qualifying member has nominated by written designation duly notarized and filed with the executive director or, if no one has been nominated as beneficiary, to the qualifying member's estate. [1999, c. 744, §17 (AFF); 1999, c. 744, §1 (RPR).]

B. Under Option 2, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have the benefit continued in the same amount for the life of the beneficiary that the qualifying member has nominated by written designation duly notarized and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member. [1999, c. 744, §17 (AFF); 1999, c. 744, §1 (RPR).]

C. Under Option 3, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have the benefit continued at 1/2 the amount for the life of the beneficiary that the qualifying member has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member. [1999, c. 744, §17 (AFF); 1999, c. 744, §1 (RPR).]

D. Under Option 4, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have some benefit other than that available under paragraphs B or C payable to the beneficiary that the qualifying member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member during the qualifying member's life plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board of trustees, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the Maine Public Employees Retirement System. [2007, c. 491, §54 (AMD).]

E. Under Option 5, the qualifying member may elect to have a reduced retirement benefit payable in part to the qualifying member and in part to the beneficiary, who must be the sole beneficiary, while both are alive and, at the death of either, to have the higher benefit paid to the survivor for the survivor's life. The total value of the benefit paid to the qualifying member and beneficiary, during the qualifying member's life, plus the benefit to be paid after the death of either is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board of trustees, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the Maine Public Employees Retirement System. [2007, c. 491, §55 (AMD).]

F. Under Option 6, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued in the same amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the Maine Public Employees Retirement System, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member. [2007, c. 491, §56 (AMD).]

G. Under Option 7, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued at 1/2 that amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the Maine Public Employees Retirement System, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member. [2007, c. 491, §57 (AMD).]

H. Under Option 8, the qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have some benefit other than that available under paragraph B or C payable to the beneficiary that the member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member. [1999, c. 744, §1 (NEW); 1999, c. 744, §17 (AFF).]

[ 2007, c. 491, §§54-57 (AMD) .]

3. Change of beneficiary. If the recipient of a service retirement benefit has elected an optional method of payment under subsection 2, paragraphs B to H, and has designated someone other than a spouse or ex-spouse as sole beneficiary, the recipient is permitted a one-time change in the designated beneficiary except as provided in paragraph D, but may not change the already elected payment option or the amount of the benefits under that option, by filing a written designation of the new beneficiary, duly notarized, with the executive director on a form provided or specified by the Maine Public Employees Retirement System. The change of beneficiary permitted by this subsection may only be made prior to the death of the prior designated beneficiary.

A. The benefit payable to the recipient and the new beneficiary must be paid under the same payment option. The amount of the recipient's benefit may not change, and the amount of the new beneficiary's benefit must be the same as the amount of the prior beneficiary's benefit. [2009, c. 415, Pt. A, §3 (RPR).]

B. The effective date of the designation of the new beneficiary is the date the designation is received by the executive director. As of the first day of the month following the effective date of the designation of the new beneficiary, the prior beneficiary is no longer entitled to any benefit payment and, if concurrent payment under subsection 2, paragraph E has been elected, the new beneficiary's benefit must become effective on the same date. [2009, c. 415, Pt. A, §3 (RPR).]

C. The new beneficiary's entitlement to benefits ceases on the earlier of:

(1) The date of the new beneficiary's death; or

(2) The date established when the amount of the prior beneficiary's benefit was established, which is the initial commencement date of benefits to the retiree increased by the life expectancy of the prior beneficiary computed in years and months using actuarial equivalence assumptions recommended by the system's actuary.

Payment of benefits to the new beneficiary must cease as of the first day of the month following the earlier of subparagraph (1) or (2). [2009, c. 415, Pt. A, §3 (RPR).]

D. A recipient who exercises a one-time option under this subsection may revert back to the original designated beneficiary, who will be treated as the new beneficiary for purposes of paragraphs A to C. [2009, c. 415, Pt. A, §3 (RPR).]

[ 2009, c. 415, Pt. A, §3 (RPR) .]

4. Notice to spouse. A qualifying member who is married on the effective date of retirement, who elects the method of payment under subsection 1 and is not covered by the automatic spousal benefits provisions in that subsection, or who elects a method of payment other than that provided under subsection 1 and who designates a beneficiary other than the qualifying member's spouse must notify the spouse that the spouse is not the beneficiary. Proof that the spouse has been notified must be provided:

Payment of the qualifying member's service benefit may not commence until certification has been received by the executive director.

A. By written certification of the spouse, duly notarized, on a form provided or specified by the Maine Public Employees Retirement System indicating that notice has been received from the qualifying member; or [2007, c. 491, §59 (AMD).]

B. When notice has been given, but certification by the spouse has not been provided, by written certification of the qualifying member, duly notarized, on a form provided or specified by the Maine Public Employees Retirement System indicating that notice has been given to the spouse. [2007, c. 491, §60 (AMD).]

[ 2007, c. 491, §§59, 60 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B35,B45 (AMD). 1985, c. 475, §§1,4 (AMD). 1989, c. 133, §34 (AMD). 1999, c. 744, §§1,2 (AMD). 1999, c. 744, §17 (AFF). 2007, c. 491, §§54-60 (AMD). 2007, c. 523, §1 (AMD). 2009, c. 415, Pt. A, §3 (AMD).



4 §1358. Cost-of-living and other adjustments

1. Cost-of-living adjustments. Except as provided in subsection 2, paragraph A, retirement allowances under this chapter must be adjusted on the same basis as provided for members of the State Employee and Teacher Retirement Program by Title 5, section 17806.

A. [2011, c. 380, Pt. T, §9 (RP).]

A-1. [2011, c. 380, Pt. T, §9 (RP).]

B. [2011, c. 380, Pt. T, §9 (RP).]

C. [2011, c. 380, Pt. T, §9 (RP).]

D. [2011, c. 380, Pt. T, §9 (RP).]

[ 2011, c. 380, Pt. T, §9 (RPR) .]

2. Retirement allowances. Retirement allowances under section 1352, subsection 4.

A. Beginning in July 1985, and each July thereafter, through July 1989, retirement allowances under section 1352, subsection 4, shall be increased by 6% compounded annually. [1985, c. 693, §11 (NEW).]

B. Beginning in September 1990, and each September thereafter, retirement allowances under section 1352, subsection 4, shall be adjusted as provided in subsection 1. [1985, c. 693, §11 (NEW).]

[ 1985, c. 693, §11 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B36,B45 (AMD). 1985, c. 693, §11 (RPR). 1993, c. 410, §§L8-A (AMD). 1993, c. 595, §2 (AMD). 2007, c. 249, §8 (AMD). 2009, c. 433, §§1, 2 (AMD). 2009, c. 473, §1, 2 (AMD). 2011, c. 380, Pt. T, §9 (AMD).



4 §1359. Termination of retirement benefits for conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B37,B45 (RP).



4 §1360. Remarriage after retirement

If a retiree who is the recipient of a reduced regular retirement allowance under section 1357, subsection 2, paragraph B, C, D or E remarries after the retiree's spouse dies, the following provisions apply. [1999, c. 744, §3 (AMD); 1999, c. 744, §17 (AFF).]

1. Election of benefit for new spouse. The retiree may elect to have the reduced retirement benefit paid under the same option to the new spouse after the retiree's death instead of continuing the original reduced retirement allowance to the retiree during the retiree's lifetime, under the following conditions:

A. The original spouse must have been the sole beneficiary of the reduced retirement allowance under section 1357, subsection 2, paragraph B, C, D or E; and [1999, c. 744, §4 (AMD); 1999, c. 744, §17 (AFF).]

B. The retiree must have been married to the new spouse for at least 6 months. [1989, c. 133, §35 (NEW).]

[ 1999, c. 744, §4 (AMD); 1999, c. 744, §17 (AFF) .]

2. Time and manner of election. The retiree may make the election at any time after the death of the original spouse and remarriage to the new spouse by:

A. Sending a written request to the executive director; and [1989, c. 133, §35 (NEW).]

B. Submitting evidence of the death of the former spouse and date of marriage to the new spouse. [1989, c. 133, §35 (NEW).]

[ 1989, c. 133, §35 (NEW) .]

3. Amount of benefit. The amount of the benefit payable under the option elected shall be the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement allowance the retiree has been receiving.

[ 1989, c. 133, §35 (NEW) .]

4. Effective date of coverage of new spouse. The effective date of the designation of the new spouse as the retiree's new beneficiary shall be the date the request is received or 6 months after the date of remarriage, whichever comes later. The retiree's retirement allowance shall be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1989, c. 133, §35 (NEW) .]

SECTION HISTORY

1989, c. 133, §35 (NEW). 1999, c. 744, §§3,4 (AMD). 1999, c. 744, §17 (AFF).



4 §1361. Divorce

If a retiree who is the recipient of a reduced regular retirement allowance under section 1357, subsection 2, paragraph B, C, D or E is granted a divorce either after retirement or before a retirement beneficiary is named, subsections 1 to 4 apply. [1999, c. 744, §5 (AMD); 1999, c. 744, §17 (AFF).]

1. Election of benefit for different beneficiary. The recipient may elect to have the reduced retirement benefit paid under the same option to a different beneficiary except when the former spouse is named as retirement beneficiary at the time the divorce is granted, in which case the election may be made only under the following conditions:

A. The spouse or former spouse who was originally named as retirement beneficiary must have been the sole beneficiary of the reduced retirement benefit under section 1357, subsection 2, paragraph B, C, D or E; and [1999, c. 744, §6 (AMD); 1999, c. 744, §17 (AFF).]

B. The recipient and the spouse or former spouse who was originally named retirement beneficiary must agree to the change of beneficiary. Prior to this agreement, the executive director shall ensure that the spouse or former spouse who was originally named as retirement beneficiary has been counseled by an employee of the retirement system regarding the financial effect of giving up rights as a beneficiary and has signed a statement that the information has been received and understood. [1997, c. 55, §2 (NEW).]

[ 2007, c. 249, §9 (AMD) .]

2. Time and manner of election. The recipient may make the election at any time after the divorce is granted by:

A. Sending a written request to the executive director; and [1997, c. 55, §2 (NEW).]

B. Submitting evidence of the divorce. [1997, c. 55, §2 (NEW).]

[ 1997, c. 55, §2 (NEW) .]

3. Amount of benefit. The amount of the benefit payable under the option elected is the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement benefit the recipient has been receiving, plus the amount expected to be paid to the original spouse after the recipient's death.

[ 1997, c. 55, §2 (NEW) .]

4. Effective date of coverage of new beneficiary. The effective date of the designation of the recipient's new beneficiary is the date the request is received. The recipient's retirement benefit must be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1997, c. 55, §2 (NEW) .]

SECTION HISTORY

1997, c. 55, §2 (NEW). 1999, c. 744, §§5,6 (AMD). 1999, c. 744, §17 (AFF). 2007, c. 249, §9 (AMD).









Chapter 29: JUDICIAL RETIREMENT PRIOR TO DECEMBER 1, 1984

4 §1401. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

1. Currently effective annual salary. "Currently effective annual salary" means the annual salary on June 30, 1984, of the position from which the judge retired, or if he died in office, the position he held at death, increased on July 1, 1984, and each succeeding July 1st, by 6% of the salary, as adjusted, on the immediately preceding June 30th.

[ 1983, c. 863, Pt. B, §§ 38, 45 (AMD) .]

2. Judge. "Judge" means any Justice of the Supreme Judicial Court or the Superior Court and any Judge of the District Court who retired prior to December 1, 1984, and includes Active Retired Judges who retired prior to December 1, 1984. "Judge" also includes any Administrative Court Judge or any Associate Administrative Court Judge who retired prior to December 1, 1984.

[ 2001, c. 12, §2 (AMD) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B38,B45 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 12, §2 (AMD).



4 §1402. General provisions

1. Application. The retirement benefits of all judges who retired prior to December 1, 1984 are governed by this chapter.

[ 2005, c. 386, Pt. R, §1 (NEW) .]

2. Administration. Beginning on the effective date of this subsection, this chapter is administered by the Board of Trustees of the Maine Public Employees Retirement System. The trustees and the system are entitled to rely upon the books, records and reports provided to the board with respect to the payments, liabilities, beneficiary designations and all transactions conducted prior to the effective date of this subsection, and must be indemnified and held harmless by the State with respect to any such matters. On and after the effective date of this subsection, the Board of Trustees of the Maine Public Employees Retirement System is responsible for the payment of the retirement allowance under this section from the pre-1984 judicial retirement fund.

[ 2005, c. 386, Pt. R, §1 (NEW); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2005, c. 386, §R1 (RPR). 2007, c. 58, §3 (REV).



4 §1403. Funding

1. No contributions. Benefits provided by this chapter are funded solely by the State. No contribution may be required of any judge.

[ 2005, c. 386, Pt. R, §1 (NEW) .]

2. Appropriations. The Board of Trustees of the Maine Public Employees Retirement System shall forward to the Executive Department for inclusion in its budget request an estimate of the amount needed to be appropriated to the pre-1984 judicial retirement fund that will be sufficient, when combined with the amount in the fund, to provide the benefits payable out of the fund during the ensuing biennium.

[ 2005, c. 386, Pt. R, §1 (NEW); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 2005, c. 386, §R1 (RPR). 2007, c. 58, §3 (REV).



4 §1404. Regular retirement benefits

Any judge who resigned that judge's office or ceased to serve at the expiration of any term thereof, after attaining the age of 70 years and after having served on the Supreme Judicial Court, the Superior Court, the District Court, the Administrative Court or any combination of that service, for at least 7 years, or after attaining the age of 65 years and after having served as a judge on those courts for at least 12 years, or after attaining the age of 60 years and after having served as a judge on those courts for at least 20 years, is entitled to receive annually during the remainder of that judge's life, whether or not that judge is appointed an Active Retired Justice, a retirement benefit equal to 3/4 of the currently effective annual salary to be paid in the same manner as the salaries of the judges of that court from which that judge retired were paid prior to December 1, 1984. The right of any judge drawing a retirement benefit to continue to receive it ceases immediately if that judge acts as attorney or counsel or in any action or legal proceeding in which the State is an adverse party or has any interest adverse to the person or persons in whose behalf that judge acts. [2001, c. 12, §3 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B39,B45 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 12, §3 (AMD).



4 §1405. Disability benefits

Any judge who, prior to his retirement age was unable, by reason of failing health, to perform his duties and who was retired by majority of the justices of the court upon which he was sitting when retired shall receive annually during the remainder of his life a retirement benefit equal to 3/4 of the currently effective annual salary to be paid in the same manner as the salaries of the judges of that court from which he retired were paid prior to July 1, 1984. [1983, c. 863, Pt. B, §§ 40, 45 (AMD).]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW). 1983, c. 863, §§B40,B45 (AMD).



4 §1406. Survivor benefits

1. Survivors' benefits. Any spouse or any child or children of a judge who died prior to December 1, 1984, shall continue to receive 3/8 of the currently effective annual salary as follows:

A. To the surviving spouse, as long as that spouse is not the dependent of another person; or [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

B. To the child or children of the deceased judge under 18 years of age if there is no surviving spouse or upon the death of the surviving spouse or if the surviving spouse is or becomes the dependent of another person, payable until the youngest child reaches age 18. If more than one child under 18 years of age is eligible for this benefit, it shall be divided equally among them. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

2. Benefit upon death of judge. Upon the death of a judge, 3/8 of the currently effective annual salary shall be paid as follows:

A. To the surviving spouse, as long as that spouse is not the dependent of another person; or [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

B. To the child or children of the deceased judge under 18 years of age if there is no surviving spouse or upon the death of the surviving spouse or if the surviving spouse is or becomes the dependent of another person, payable until the youngest child reaches age 18. If more than one child under 18 years of age is eligible for this benefit, it shall be divided equally among them. [1983, c. 853, Pt. C, §§ 15, 18 (NEW).]

[ 1983, c. 853, Pt. C, §§ 15, 18 (NEW) .]

SECTION HISTORY

1983, c. 853, §§C15,18 (NEW).






Chapter 31: COURT APPOINTED SPECIAL ADVOCATE PROGRAM

4 §1501. Court Appointed Special Advocate Program

There is established within the Administrative Office of the Courts of the Judicial Department the Court Appointed Special Advocate Program to provide volunteer lay persons to serve as court appointed special advocates or guardians ad litem under Title 22, section 4005, subsection 1, in child abuse and neglect cases. [1997, c. 393, Pt. C, §1 (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 1997, c. 393, §C1 (AMD).



4 §1502. Staff

With the advice and approval of the Court Appointed Special Advocate Advisory Panel, the State Court Administrator shall appoint a Director of the Court Appointed Special Advocate Program, who shall serve at the pleasure of the State Court Administrator. The State Court Administrator may also appoint one or more deputy directors or regional volunteer coordinators, who also shall serve at the pleasure of the State Court Administrator. The State Court Administrator shall provide necessary clerical assistance to the Court Appointed Special Advocate Program, within the limit of funds available. [1997, c. 393, Pt. C, §1 (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 1997, c. 393, §C1 (AMD).



4 §1503. Court appointed special advocates

The Director of the Court Appointed Special Advocate Program shall recruit the services of qualified persons to serve as volunteer court appointed special advocates. The volunteer court appointed special advocates are considered employees of the State only for the purposes of the Maine Tort Claims Act and are not entitled to receive compensation, but are reimbursed for their actual, necessary and reasonable expenses incurred in the performance of their duties, consistent with policies established by the Administrative Office of the Courts. [2001, c. 253, §1 (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 2001, c. 253, §1 (AMD).



4 §1504. Facilities

The State Court Administrator shall provide a principal office for the Court Appointed Special Advocate Program and shall arrange for such facilities throughout the State as are necessary and adequate for the court appointed special advocates to conduct their duties. [1997, c. 393, Pt. C, §1 (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 1997, c. 393, §C1 (AMD).



4 §1505. Court Appointed Special Advocate Advisory Panel

A Court Appointed Special Advocate Advisory Panel is appointed by the Chief Justice of the Supreme Judicial Court to set the policy for and monitor the Court Appointed Special Advocate Program. [1991, c. 55, (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 1991, c. 55, (AMD).



4 §1506. Immunity from civil liability

A person serving as a court appointed special advocate for the Judicial Department or as Director, deputy director or regional volunteer coordinator of the Court Appointed Special Advocate Program is immune from any civil liability, as are employees of governmental entities, under the Maine Tort Claims Act, Title 14, chapter 741, for acts performed within the scope of that person's administrative duties, and is entitled to quasi-judicial immunity for acts performed within the scope of the person's duties as a guardian ad litem. [2001, c. 253, §2 (AMD).]

SECTION HISTORY

1985, c. 581, §1 (NEW). 1989, c. 617, §2 (AMD). 1997, c. 393, §C2 (AMD). 2001, c. 253, §2 (AMD).






Chapter 32: CHILDREN'S GUARDIANS AD LITEM

4 §1551. Definitions (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW ))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW ))

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [2013, c. 406, §1 (NEW).]

1. Division. "Division" means the Family Division within the District Court established in section 183.

[ 2013, c. 406, §1 (NEW) .]

2. Guardian ad litem. "Guardian ad litem" means a person appointed as the court's agent to represent the best interests of one or more children pursuant to Title 18-A, section 1-112, Title 19-A, section 1507 or Title 22, section 4005.

[ 2013, c. 406, §1 (NEW) .]

3. Best interests of the child. "Best interests of the child" means an outcome that serves or otherwise furthers the health, safety, well-being, education and growth of the child. In applying the standard of best interests of the child in Title 18-A and Title 19-A cases, the relevant factors set forth in Title 19-A, section 1653, subsection 3 must be considered.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1552. Children's guardians (WHOLE SECTION TEXT EFFECTIVE 1/1/15) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE 1/1/15)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

1. Guardian ad litem roster. The division shall assist the Chief Judge of the District Court in the establishment and maintenance of a roster of guardians ad litem pursuant to section 1553.

[ 2013, c. 406, §1 (NEW) .]

2. Administration of guardians ad litem under Title 19-A. For guardians ad litem appointed under Title 19-A, the division shall assist the Chief Judge of the District Court in:

A. Establishing standardized billing, itemization requirements and time reporting processes for all guardians ad litem; [2013, c. 406, §1 (NEW).]

B. Establishing guidelines for preparation of required reports; and [2013, c. 406, §1 (NEW).]

C. Collecting, maintaining and reporting data about orders of appointment, submission of required reports, caseloads and other information as directed by the Chief Judge of the District Court. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

3. Staff. The State Court Administrator shall provide necessary professional and clerical or other staff and logistical support to the division within the limit of funds available.

[ 2013, c. 406, §1 (NEW) .]

4. Public information. The division shall provide public information about the role of guardians ad litem, how to provide comments about a guardian ad litem and the complaint process established pursuant to section 1557.

[ 2013, c. 406, §1 (NEW) .]

5. Effective date. This section takes effect January 1, 2015.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1553. Roster of guardians ad litem (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

Rules adopted by the Supreme Judicial Court govern the establishment and maintenance of a roster of guardians ad litem. The rules must address: [2013, c. 406, §1 (NEW).]

1. Application process. The process for applying to be included on the roster, including application forms;

[ 2013, c. 406, §1 (NEW) .]

2. Criteria. Criteria for initial listing on the roster, including:

A. Credentials, including professional licenses and minimum education requirements; [2013, c. 406, §1 (NEW).]

B. Core training; and [2013, c. 406, §1 (NEW).]

C. Good character; [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

3. Continuing education. Continuing education requirements;

[ 2013, c. 406, §1 (NEW) .]

4. Criminal background check. Obtaining criminal history record information on an individual, including, at a minimum, criminal history record information from the Department of Public Safety, State Bureau of Identification;

[ 2013, c. 406, §1 (NEW) .]

5. Other requirements. Any other requirements necessary to remain in good standing and included on the roster; and

[ 2013, c. 406, §1 (NEW) .]

6. Removal. The process for removing a guardian ad litem from the roster.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1554. Guardian ad litem responsibilities (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

1. Role of guardian ad litem. The court may appoint a guardian ad litem to provide information to assist the court in determining the best interests of the child involved in the determination of parental rights and responsibilities and guardianship of a minor under Title 18-A, in the determination of parental rights and responsibilities under Title 19-A, section 904 or 1653 and in the determination of contact with grandparents under Title 19-A, section 1803. The court shall appoint a guardian ad litem in a child protection case under Title 22, chapter 1071.

[ 2013, c. 406, §1 (NEW) .]

2. Standards of conduct. Guardians ad litem shall abide by the standards of conduct as adopted by rule by the Supreme Judicial Court.

[ 2013, c. 406, §1 (NEW) .]

3. General responsibilities. A person appointed by the court to serve as a guardian ad litem acts as the court's agent and is entitled to quasi-judicial immunity for acts performed within the scope of the duties of the guardian ad litem. As a quasi-judicial officer, the guardian ad litem shall perform the assigned duties independently and impartially in all relevant matters within the scope of the order of appointment, respecting the court's obligation to dispose of all judicial matters promptly, efficiently and fairly as provided in the Maine Code of Judicial Conduct. A guardian ad litem shall:

A. Represent consistently the best interests of the child and provide information to the court that assists the court in determining the best interests of the child; [2013, c. 406, §1 (NEW).]

B. Understand and uphold the law and court orders related to the guardian ad litem's appointment; [2013, c. 406, §1 (NEW).]

C. Maintain the highest standards of professionalism, cultural sensitivity and ethics; [2013, c. 406, §1 (NEW).]

D. Recognize that timely resolution of each matter serves the best interests of the child and the child's need for stability; [2013, c. 406, §1 (NEW).]

E. Within the scope of authority defined by statute or court order, plan, carry out, document and complete thorough, appropriate and fair investigations in a timely fashion; [2013, c. 406, §1 (NEW).]

F. Communicate in a developmentally appropriate way with the child; [2013, c. 406, §1 (NEW).]

G. Make well-reasoned and factually based written recommendations regarding the best interests of the child as directed by the order of appointment; [2013, c. 406, §1 (NEW).]

H. Pursuant to the order of appointment, include parties in the investigation, use effective communication techniques, recognize limitations that may be imposed by the financial resources of the parties as applicable and be aware of the cultural and socioeconomic status of the parties; and [2013, c. 406, §1 (NEW).]

I. Complete assignments and written reports in a timely manner and communicate effectively with the court in motions, reports, recommendations and testimony. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1555. Appointment of guardians ad litem in Title 18-A and Title 19-A cases (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

1. Appointment of guardian ad litem. In proceedings to determine parental rights and responsibilities and guardianship of a minor under Title 18-A and in contested proceedings pursuant to Title 19-A, section 904, 1653 or 1803 in which a minor child is involved, the court may appoint a guardian ad litem for the child when the court has reason for special concern as to the welfare of the child. The court may appoint a guardian ad litem on the court's own motion, on the motion of one of the parties or upon agreement of the parties.

A. A court may appoint, without any findings, any person listed on the roster. In addition, when a suitable guardian ad litem included on the roster is not available for appointment, a court may, for good cause shown and after consultation with the parties, appoint an attorney admitted to practice in this State who, after consideration by the court of all of the circumstances of the particular case, in the opinion of the appointing court has the necessary skills and experience to serve as a guardian ad litem. For the purposes of this paragraph, good cause may include the appointment of a guardian ad litem on a pro bono basis. [2013, c. 406, §1 (NEW).]

B. In determining whether to make an appointment, the court shall consider:

(1) The wishes of the parties;

(2) The age of the child;

(3) The nature of the proceeding, including the contentiousness of the hearing;

(4) The financial resources of the parties;

(5) The extent to which a guardian ad litem may assist in providing information concerning the best interests of the child;

(6) Whether the family has experienced a history of domestic abuse;

(7) Abuse of the child by one of the parties; and

(8) Other factors the court determines relevant. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

2. Order. An appointment of a guardian ad litem must be by court order.

A. The appointment order must be written on a court-approved form and must specify the guardian ad litem's length of appointment, the specific duties for the particular case, including the filing of a written report, and fee arrangements. [2013, c. 406, §1 (NEW).]

B. The guardian ad litem has no authority to perform and may not be expected to perform any duties beyond those specified in the appointment order, unless subsequently ordered to do so by the court. [2013, c. 406, §1 (NEW).]

C. If, in order to perform any specified duties, the guardian ad litem needs information concerning the child or parents, the court may order the parents to sign an authorization form allowing the release of the necessary information. The court order may specify that the guardian ad litem must be allowed access to the child by the caretakers of the child, whether the caretakers are individuals, authorized agencies or child care providers. [2013, c. 406, §1 (NEW).]

D. When appointment of the guardian ad litem or the fee arrangements for payment of the guardian ad litem are not agreed to by the parties, the court shall state in the appointment order its findings, based on the criteria stated in this section, supporting the appointment of the guardian ad litem and the fee payment order. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

3. Payment for services; fees and billing; enforcement. The order under subsection 2 must specify that payment for the services of the guardian ad litem is the responsibility of the parties, with the terms of payment specified in the order.

A. The fee arrangements in the order must specify hourly rates or a flat fee, the timing of payments to be made and by whom and the maximum amount of fees that may be charged for the case without further order of the court. If the payments ordered to be made before the guardian ad litem commences the investigation, if any, are not paid as ordered, the guardian ad litem shall notify the court, and the court may vacate the appointment order or take such other action it determines appropriate under the circumstances. [2013, c. 406, §1 (NEW).]

B. In determining the responsibility for payment, the court shall consider:

(1) The income of the parties;

(2) The marital and nonmarital assets of the parties;

(3) The division of property made or anticipated as part of the final divorce or separation;

(4) Which party requested appointment of a guardian ad litem; and

(5) Other factors considered relevant by the court, which must be stated with specificity in the appointment order. [2013, c. 406, §1 (NEW).]

C. The guardian ad litem shall use standardized billing, itemization requirements and time reporting processes as established by the division. The guardian ad litem may collect fees, if a collection action is necessary, pursuant to Title 14 and may not pursue collection in the action in which the guardian ad litem is appointed. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

4. Best interests of the child. In performance of duties specified in the appointment order, the guardian ad litem shall use the standard of the best interests of the child.

[ 2013, c. 406, §1 (NEW) .]

5. Wishes of the child. The guardian ad litem shall make the wishes of the child known to the court if the child has expressed them, regardless of the recommendation of the guardian ad litem.

[ 2013, c. 406, §1 (NEW) .]

6. Report. The guardian ad litem shall provide a copy of each report ordered by the court to the parties and the court at least 14 days before each report is due. A guardian ad litem shall provide a copy of the final written report to the parties and the court at least 14 days in advance of the final hearing. Reports are admissible as evidence and subject to cross-examination and rebuttal, whether or not objected to by a party. Any objections to a report must be filed at least 7 days before the applicable hearing.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1556. Appointment of guardian ad litem in child protection cases under Title 22 (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

1. Appointment of guardian ad litem. An order appointing a guardian ad litem pursuant to Title 22, section 4005 must specify the terms and conditions of the appointment as provided in Title 22, this chapter and rules adopted by the Supreme Judicial Court.

[ 2013, c. 406, §1 (NEW) .]

2. Order. An appointment of a guardian ad litem must be by court order.

A. The appointment order must be written on a court-approved form and must specify the guardian ad litem's length of appointment and specific duties, including the filing of a written report. [2013, c. 406, §1 (NEW).]

B. The guardian ad litem has no authority to perform and may not be expected to perform any duties beyond those specified in the appointment order, unless subsequently ordered to do so by the court. [2013, c. 406, §1 (NEW).]

C. In pursuit of the best interests of the child, the guardian ad litem must be given access to all reports and records relevant to the case and shall investigate to ascertain the facts. [2013, c. 406, §1 (NEW).]

D. The guardian ad litem must be provided access to the child by any agency or person. [2013, c. 406, §1 (NEW).]

E. The guardian ad litem shall file such reports, motions, responses or objections as necessary and appropriate to the stage of the case to assist the court in identifying the best interests of the child and provide copies to all parties of record. [2013, c. 406, §1 (NEW).]

F. The guardian ad litem shall appear at all child protection proceedings, unless previously excused by order of the court, and other proceedings as ordered by the court. The guardian ad litem may present evidence and ensure that, when appropriate, witnesses are called and examined, including, but not limited to, foster parents and psychiatric, psychological, medical or other expert witnesses. If the guardian ad litem testifies, the guardian ad litem must be duly sworn as a witness and be subject to cross-examination. In the event any new developments or significant changes in the child's circumstances occur during the pendency of the court process, the guardian ad litem may file appropriate pleadings. [2013, c. 406, §1 (NEW).]

G. The guardian ad litem shall protect the interests of the child who is a witness in any judicial proceeding relating to the case in which the guardian ad litem has been appointed. The guardian ad litem may advocate for special procedures, including, but not limited to, special procedures to protect the child witness from unnecessary psychological harm resulting from the child's testimony, with or without the consent of other parties. [2013, c. 406, §1 (NEW).]

H. The guardian ad litem shall recommend appropriate services, by motion for court order if necessary, to access entitlements, to protect the child's interests and to implement a service plan. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

3. Best interests of the child. In performance of duties specified in the appointment order, the guardian ad litem shall use the standard of the best interests of the child.

[ 2013, c. 406, §1 (NEW) .]

4. Wishes of the child. The guardian ad litem shall make the wishes of the child known to the court if the child has expressed them, regardless of the recommendation of the guardian ad litem.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1557. Complaint process (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED 10/1/17 by T. 4, §1558; PL 2013, c. 406, §1 (NEW))

1. Rules. The Supreme Judicial Court shall provide by rule for a complaint process concerning guardians ad litem appointed under Title 18-A, Title 19-A and Title 22 that provides for at least the following:

A. The ability of a party to make a complaint before the final judgment as well as after the final judgment is issued; [2013, c. 406, §1 (NEW).]

B. Written instructions on how to make a complaint; [2013, c. 406, §1 (NEW).]

C. Clear criteria for making a complaint; [2013, c. 406, §1 (NEW).]

D. Transparent policies and procedures concerning the investigation of complaints and the provision of information to complainants; [2013, c. 406, §1 (NEW).]

E. A central database to log and track complaints; and [2013, c. 406, §1 (NEW).]

F. Policies and procedures for using complaints and investigations for recommending the removal of a guardian ad litem from a particular case or other consequences or discipline. [2013, c. 406, §1 (NEW).]

[ 2013, c. 406, §1 (NEW) .]

2. Complaint process. The division shall provide written and electronic information to communicate the complaint process to the public and to all parties.

[ 2013, c. 406, §1 (NEW) .]

3. Minor complaint option. The rules may provide for a minor complaint option that authorizes corrective action without the necessity of completing the full complaint and investigatory process.

[ 2013, c. 406, §1 (NEW) .]

4. Motion to remove. The complaint process adopted pursuant to this section is in addition to the right of a party to file a motion to remove the guardian ad litem while the case is pending. The court shall hold a hearing on the motion at the request of the party filing the motion. The motion may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2013, c. 406, §1 (NEW) .]

SECTION HISTORY

2013, c. 406, §1 (NEW).



4 §1558. Repeal (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17) (WHOLE SECTION TEXT REPEALED ON 10/1/17)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/17)

(WHOLE SECTION TEXT REPEALED ON 10/1/17)

This chapter is repealed October 1, 2017. [2013, c. 406, §1 (NEW).]

SECTION HISTORY

2013, c. 406, §1 (NEW).






Chapter 33: MAINE GOVERNMENTAL FACILITIES AUTHORITY

4 §1601. Short title

This chapter is known and may be cited as the "Maine Governmental Facilities Authority Act." [1997, c. 523, §2 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §2 (AMD).



4 §1602. Maine Governmental Facilities Authority; members; compensation

1. Establishment; membership. The Maine Governmental Facilities Authority is created as a body corporate and politic and a public instrumentality of the State. The exercise by the authority of powers conferred by this chapter is considered to be the performance of essential governmental functions. The authority consists of 5 members, one of whom is the Treasurer of State, serving as an ex officio, voting member, one of whom is the Commissioner of Administrative and Financial Services, serving as an ex officio, voting member, and 3 other members who shall each serve for a term of 5 years and are appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over state and local government and confirmation by the Legislature. Any member of the authority may be removed by the Governor for cause. In the event of vacancy occurring in the membership, the Governor shall appoint a replacement member for the remainder of that term. Each member of the authority shall serve until that member's successor is appointed and qualified. Any member of the authority is eligible for reappointment.

A. The initial appointed members of the authority are appointed in a manner to stagger the terms of the members. Of the initial 3 appointed members, one is appointed to a term of 3 years; one is appointed to a term of 4 years and one is appointed to a term of 5 years. [1997, c. 523, §2 (AMD).]

[ 1997, c. 523, §2 (AMD) .]

2. Oath. Each member of the authority before commencing the member's duties shall take an oath to administer the duties of that office faithfully and impartially and that oath must be filed in the office of the Secretary of State.

[ 1997, c. 523, §2 (AMD) .]

3. Officers; quorum. The authority shall elect from its membership a chair and a vice-chair. In addition, the authority may have a secretary and a treasurer, who may be members or nonmembers of the authority. Three members of the authority constitute a quorum and the vote of 3 members is necessary for any action taken by the authority. A vacancy in the membership of the authority does not impair the right of a quorum to exercise all the rights and perform all the duties of the authority.

[ 1997, c. 523, §2 (AMD) .]

4. Compensation. Each member of the authority is entitled to compensation in accordance with Title 5, chapter 379. Each member of the authority must be indemnified by the authority against expenses actually and necessarily incurred by the member in connection with the defense of any action or proceeding in which the member is made a party by reason of being or having been a member of the authority, and against any final judgment rendered against the member in that action or proceeding.

[ 1997, c. 523, §2 (AMD) .]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §2 (AMD).



4 §1603. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 438, §1 (NEW).]

1. Act. "Act" means the Maine Governmental Facilities Authority Act.

[ 1997, c. 523, §3 (AMD) .]

2. Authority. "Authority" means the Maine Governmental Facilities Authority as established by this Act.

[ 1997, c. 523, §3 (AMD) .]

3. Bonds. "Bonds" means any bonds or securities of the Maine Governmental Facilities Authority issued pursuant to this Act.

[ 1997, c. 523, §3 (AMD) .]

4. Cost. "Cost," as applied to a project, projects or part of any project, includes, but is not limited to:

A. The purchase price or acquisition cost of any such project, projects or part of any project; [1987, c. 438, §1 (NEW).]

B. The cost of construction, building, alteration, enlargement, reconstruction, renovation, improvement and remodeling; [1987, c. 438, §1 (NEW).]

C. The cost of all labor, materials, machinery, furniture, fixtures and equipment; [1997, c. 523, §4 (AMD).]

D. The cost of all lands, structures, real or personal property, rights, easements, interests and franchises acquired; [1987, c. 438, §1 (NEW).]

E. The cost of all utility extensions, access roads, site development, financing charges, premiums for insurance, interest prior to and during construction and for 6 months after construction; [1987, c. 438, §1 (NEW).]

F. The cost of working capital related to the project, projects or part of any project; [1987, c. 438, §1 (NEW).]

G. The cost of plans and specifications, surveys and estimates of cost and of revenues; [1987, c. 438, §1 (NEW).]

H. The cost of engineering, feasibility, legal and other professional services; [1987, c. 438, §1 (NEW).]

I. The cost of reserves, insurance, letters of credit or other financial guarantees for payment of debt service on securities; [1997, c. 523, §4 (AMD).]

J. The cost of all other expenses necessary or incident to determining the feasibility or practicability of the project, projects or part of any project; [1987, c. 438, §1 (NEW).]

K. Administrative and operating expenses; and [1987, c. 438, §1 (NEW).]

L. Such other expenses as may be necessary or incident to the project, projects or part of any project and financing or refinancing authorized, including the refunding of any outstanding obligations, mortgages or advances issued, made or given by any person for any of the costs mentioned in this subsection. [1987, c. 438, §1 (NEW).]

[ 1997, c. 523, §4 (AMD) .]

5. Holder of securities or holder. "Holder of securities" or "holder" or any similar term, when used with reference to securities of the Maine Governmental Facilities Authority, means any person who is the bearer of any outstanding securities of the authority registered to bearer or not registered, or the registered owner of any outstanding securities of the authority that, at the time, are registered other than to bearer.

[ 1997, c. 523, §5 (AMD) .]

6. Notes. "Notes" means any notes of the Maine Governmental Facilities Authority issued pursuant to this Act.

[ 1997, c. 523, §5 (AMD) .]

7. Project, projects or part of any project. "Project, projects or part of any project" means the acquisition, construction, improvement, reconstruction or equipping of, or construction of an addition or additions to, any structure designed for use as a court facility, state office or state activity space and intended to be used primarily by the State, any agency, instrumentality or department of the State or by any branch of State Government. The structure may include facilities for the use of related agencies of state, county or local government. "Project, projects or part of any project" includes all real and personal property, lands, improvements, driveways, roads, approaches, pedestrian access roads, parking lots, parking facilities, rights-of-way, utilities, easements and other interests in land, machinery and equipment and all fixtures, appurtenances and facilities either on, above or under the ground that are used or usable in connection with the structure, and also includes landscaping, site preparation, furniture, machinery, equipment and other similar items necessary or convenient for the operation of a particular facility or structure in the manner for which its use is intended. "Project, projects or part of any project" also includes the acquisition, construction, improvement, reconstruction or repair of any equipment, device, technology, software or other personal property intended to be used primarily by the State, any agency, instrumentality or department of the State or by any branch of State Government or any related agency of state, county or local government. The exact scope of each project, projects or part of any project, other than those for the Judicial Branch and the Legislative Branch, must be set forth in a written designation by the Commissioner of Administrative and Financial Services to the authority and the exact scope of each project, projects or part of any project for the Judicial Branch must be set forth in a written designation by the State Court Administrator to the authority. The scope of each project for the Legislative Branch must receive a majority vote of the Legislative Council and be set forth in a written designation by the Executive Director of the Legislative Council to the authority. "Project, projects or part of any project" does not include such items as fuel, supplies or other items that are customarily considered as a current operating charge.

[ 1997, c. 788, §1 (AMD) .]

8. Securities. "Securities" means any bonds, notes or other evidences of indebtedness authorized by this Act.

[ 1987, c. 438, §1 (NEW) .]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1989, c. 596, §N1 (AMD). 1997, c. 523, §§3-6 (AMD). 1997, c. 788, §1 (AMD).



4 §1604. Powers

In order to carry out the purposes of this Act, the Maine Governmental Facilities Authority has the following powers with respect to project, projects or part of any project together with all powers incidental to those powers or necessary for the performance of the following: [1997, c. 523, §7 (AMD).]

1. Perpetual succession. To have perpetual succession as a body politic and corporate and an instrumentality of the State;

[ 1997, c. 523, §8 (AMD) .]

2. Power to sue and be sued. To sue or initiate or appear in any proceeding and the authority may be sued on its written contracts or in accordance with Title 1, section 409, Title 5, chapter 375 or Title 14, chapter 741;

[ 1997, c. 523, §8 (AMD) .]

3. Official seal. To adopt and have an official seal and alter the seal at pleasure;

[ 1987, c. 438, §1 (NEW) .]

4. Bylaws; rules. To adopt bylaws and, pursuant to Title 5, chapter 375, adopt any rule necessary or useful for carrying out any of its powers or duties pursuant to this Act. Rules adopted by the authority are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A;

[ 1997, c. 523, §8 (AMD) .]

5. Acquire real or personal property. To acquire real or personal property, or any interest in real or personal property, including rights or easements, on either a temporary or long-term basis by gift, purchase, transfer, foreclosure, lease or otherwise, to improve, hold, sell with or without public bidding, assign, lease, rent, encumber, mortgage or otherwise dispose of any real or personal property, or any interest in real or personal property, or mortgage interests owned or in its control, custody or possession and release or relinquish any right, title claim, lien, interest, easement or demand, however acquired, including threat of foreclosure;

[ 1987, c. 438, §1 (NEW) .]

6. Prepare and plan projects and facilities. To prepare or cause to be prepared plans, specifications, designs and estimates of costs for the construction and equipment for the project, projects or part of any project and attendant facilities and from time to time to modify, or cause to be modified, those plans, specifications, designs or estimates;

[ 1997, c. 523, §8 (AMD) .]

7. Improve, furnish and equip project, projects or part of any project and attendant facilities. By contract or contracts to construct, acquire, alter, repair, reconstruct, rehabilitate and improve, and furnish and equip, the project, projects or part of any project and necessary and usual attendant facilities;

[ 1987, c. 438, §1 (NEW) .]

8. Maintain, reconstruct and operate. To maintain, reconstruct and operate, or cause to be maintained, reconstructed and operated, the project, projects or part of any project until the cost of the project, projects or part of any project whether or not the outstanding securities issued with respect to the project, projects or any part of the project are no longer considered outstanding;

[ 1997, c. 523, §8 (AMD) .]

9. Fix and collect fees. To fix and collect fees, rentals and other charges for the use of the project, projects or part of any project; to contract with holders of its securities for the fixing and collection of those fees, rentals and other charges; to provide for the promulgation of such reasonable and proper rules as may be necessary to assure the maximum use of the facilities of any project, projects or part of any project at all times;

[ 1987, c. 438, §1 (NEW) .]

10. Provide for financing or refinancing. To provide financing for any project, projects or part of any project or to provide for refinancing of existing indebtedness, and, for the financing of the project, projects or part of any project and of other necessary and usual attendant facilities, to borrow money and to issue negotiable securities and to provide for the rights of the holders of those securities;

[ 1987, c. 438, §1 (NEW) .]

11. Make and execute contracts and other financial documents. To make and execute contracts and all other instruments, including trust agreements and other financial documents, and enter into such transactions as is necessary or convenient for the exercise of its powers and functions under this Act;

[ 1987, c. 438, §1 (NEW) .]

12. Agreements; acceptions; contributions; aid; grants. To enter into agreements with and accept loans, aid, contributions, grants and the cooperation or assistance of the United States, or any agency of the United States, or of the State or any agency or governmental subdivision in furtherance of the purposes of this Act, including, but not limited to, the development, maintenance, operation and financing of any project, projects or part of any project and to do any and all things necessary in order to avail itself of those loans, aid, contributions, grants and cooperation;

[ 1987, c. 438, §1 (NEW) .]

13. Agreements or other transactions. To enter into agreements or other transactions with any person, the purpose of which is to effectuate the purposes of this Act, including construction agreements, purchase or acquisition agreements and loan or lease agreements, with leasing corporations or other financial intermediaries;

[ 1987, c. 438, §1 (NEW) .]

14. Accept aid or contributions. To receive and accept aid or contributions, from any source, of money, property, labor or other things of value, to be held, used and applied to carry out the purposes of this Act, subject to the conditions upon which those grants and contributions may be made, including, but not limited to, gifts or grants from any department or agency of the United States or the State for any purpose consistent with this Act;

[ 1987, c. 438, §1 (NEW) .]

15. Insurance. To procure insurance against any loss in connection with its securities and its property and other assets in such amounts and from such insurers as it considers desirable;

[ 1987, c. 438, §1 (NEW) .]

16. Modification of contract, lease, indenture or agreement. To the extent permitted under its contract with the holders of securities, to consent to any modification of any contract, lease, indenture or agreement of any kind to which the authority is a party;

[ 1987, c. 438, §1 (NEW) .]

17. Manage or operate real and personal property. To manage or operate, or cause to be managed or operated, real and personal property, take assignments of leases and rentals or take any other action necessary or incidental to the performance of its duties under this Act;

[ 1997, c. 523, §9 (AMD) .]

18. Lease or rent any land, buildings, structures, facilities or equipment. To lease or rent any land, buildings, structures, facilities or equipment comprising all or a portion of a project, projects or part of any project for such amounts as the authority determines to the State or any agency, instrumentality or department of the State or by any branch of State Government or any related agency of state, county or local government, to further the purposes of the Act, provided that the obligation of the State or of any such agency, instrumentality, department or branch to make any rental or other payments is considered executory only to the extent of money made available by the Legislature, and that no liability on account of the state agency, instrumentality, department or branch may be incurred by the State or any such agency, instrumentality, department or branch beyond the money available for that purpose;

[ 1997, c. 523, §9 (AMD) .]

19. Secured or unsecured loans. To make secured or unsecured loans for the purpose of providing temporary or permanent financing or refinancing of all or part of the cost of any project, projects or part of any project, including the refunding of any outstanding obligations, mortgages or advances issued, made or given by any person or other entity for the cost of a project, projects or part of any projects;

[ 1987, c. 438, §1 (NEW) .]

20. Investments. Except as otherwise provided in this Act, to invest any funds not needed for immediate use, including any funds held in reserve, in property or securities in which fiduciaries in the State may legally invest funds;

[ 1987, c. 438, §1 (NEW) .]

21. Appearances. To appear in its own behalf before boards, commissions, departments or agencies of municipal, State Government or Federal Government;

[ 1987, c. 438, §1 (NEW) .]

22. Executive director; other employees. To employ an executive director, consulting engineers, architects, attorneys, accountants, construction and financial experts and such other employees and agents as may be necessary in its judgment;

[ 1989, c. 221, §1 (AMD) .]

23. All acts granted or implied. To do any act necessary or convenient to exercise the powers granted in this Act or reasonably implied from this Act;

[ 1989, c. 221, §1 (AMD) .]

24. Contract with Maine Municipal Bond Bank. In carrying out its powers under this section, the authority shall, whenever possible, contract with the Maine Municipal Bond Bank for necessary clerical and administrative services, including use of the Executive Director of the Maine Municipal Bond Bank as the executive director, secretary and treasurer of the authority;

[ 1997, c. 523, §10 (AMD) .]

25. Accept federal funds; gifts and contributions. To accept federal funds, gifts and contributions, which include, but are not limited to, money; annuities and investments; furnishings, including paintings, artifacts and similar items; or anything of value for the purposes set forth in section 1619; and

[ 1997, c. 523, §11 (AMD) .]

26. Delegation to Bureau of General Services. To delegate those powers that the authority may specifically exercise, or cause to be exercised, pursuant to subsection 5, 6, 8, 9, 17 or 18 to the Department of Administrative and Financial Services, Bureau of General Services. The authority may revoke such a delegation upon the failure of the Bureau of General Services to discharge the delegated powers. The Bureau of General Services may provide to the authority an indemnity and hold-harmless agreement with respect to a delegation.

[ 1997, c. 523, §12 (NEW) .]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1989, c. 221, §§1,2 (AMD). 1997, c. 523, §§7-12 (AMD).



4 §1605. Leasing or renting property of the authority

For the purposes of this chapter, the authority may lease, rent, assign or otherwise dispose of a project, projects or part of any project only to the State, any agency, instrumentality or department of the State or branch of State Government or any related agency of state, county or local government and the revenues derived by the authority from any lease or rental agreement must be used, as necessary, to pay the principal interest and other associated costs on or with respect to any securities issued pursuant to this chapter. [1997, c. 523, §13 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §13 (AMD).



4 §1606. Issuance of securities

1. Resolution for issuance of securities. The authority may provide by resolution, at one time or from time to time, for the issuance and sale by it of securities, in its own name, for the purpose of paying the cost of any project, projects or part of any project, or the refinancing of existing indebtedness, approved by the authority. Securities of the authority may not be authorized and issued except pursuant to a resolution adopted by the vote of not less than a majority of the members of the authority. The resolution must describe the general purpose or purposes for which the securities are to be issued and state the maximum principal amount of the securities proposed to be issued. Securities may not be issued by the authority without a 2/3 vote of approval in each House of the Legislature.

[ 1997, c. 523, §14 (AMD) .]

1-A. Resolution for issuance of securities.

[ 1987, c. 872, §4 (RP) .]

2. Limitation on securities issued. The authority may not issue securities in excess of $189,000,000 outstanding at any one time, of which no less than $136,000,000 must be specifically allocated to projects relating to the Judicial Branch, except for the issuance of revenue refunding securities authorized by section 1610 and securities issued under section 1610-A. The amount of securities that may be outstanding in the name of the authority may be increased by the Legislature upon a showing by the authority that its available revenues are sufficient to support additional issuance of securities and that the issuance of securities will not materially impair the credit standing of the authority, the investment status of securities issued by the authority or the ability of the authority to fulfill its commitments to holders of securities. Nothing in this chapter may be construed to authorize the authority to issue securities to fund the construction, reconstruction, purchase or acquisition of facilities without a majority vote of approval in each House of the Legislature.

[ 2009, c. 213, Pt. WWWW, §1 (AMD) .]

3. After issuance. After issuance, all securities of the authority shall be conclusively presumed to be fully and duly authorized and issued under the laws of the State and any person or governmental unit shall be estopped from questioning their authorization, sale, issuance, execution or delivery by the authority.

[ 1987, c. 438, §1 (NEW) .]

4. Form of securities. The securities of each issue shall be dated, shall mature at such time or times not exceeding 40 years from their date or dates and shall bear interest at such rate or rates, including variable, floating or adjustable rates, as may be authorized by the authority. These securities may be made redeemable, callable or subject to purchase or tender before maturity, at such price or prices and under such terms and conditions as may be provided for by the authority prior to the issuance of the securities. The authority shall determine the form of the securities, including any interest coupons to be attached to the securities, if any, and the manner of execution of the securities and shall fix the denomination or denominations of the securities and the place or places of payment of principal and interest, which may be at any bank, national banking association or trust company within or without the State. Securities shall be executed in the name of the authority by the manual or facsimile signature of such official or officials as may be authorized in the resolution to execute those securities. Coupons, if any, attached to securities, shall be executed with the facsimile signature of the official or officials designated in the resolution. If any official whose signature or a facsimile of whose signature appears on any securities or coupons ceases to be an official before the delivery of the securities, the signature or the facsimile shall be valid and sufficient for all purposes, with the same effect as if he had remained in office until the delivery.

Notwithstanding any of the other provisions of this Act or any recitals in any securities issued under this Act, all such securities shall be deemed to be negotiable instruments issued under the laws of the State. The securities may be issued in coupon or registered form, or both, as the authority may determine. Provisions may be made for the registration of any coupon securities as to principal alone and as to both principal and interest, and for the reconversion into coupon securities of any securities registered as to both principal and interest. The authority may sell the securities in such manner, either at public or private sale, and for such price as it may determine to be for the best interests of the authority.

[ 1987, c. 438, §1 (NEW) .]

5. Award and select securities. The power to fix the date of sale of any securities, to receive bids or proposals, to award and sell any securities, to set the terms and provisions of any securities and to take all other action necessary to sell and deliver any securities may be delegated to any officer of the authority by a majority of the members of the authority.

[ 1987, c. 438, §1 (NEW) .]

6. Proceeds of securities. The proceeds of the securities of each issue shall be used solely for the purpose or purposes for which the securities were authorized and shall be disbursed in such manner and under such restrictions as the authority may provide in the resolution authorizing the issuance of the securities or in the trust agreement securing the securities. If the proceeds of the securities, by error of estimates or otherwise, are less than the cost, additional securities may, in like manner, be issued to provide the amount of the deficiency and, unless otherwise provided in the authorizing resolution or in the trust agreement securing the securities, shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the securities first issued for the same purpose. The resolution providing for the issuance of securities and any trust agreement securing the securities may contain such limitations upon the issuance of additional securities as the authority may consider proper. Any additional securities shall be issued under such restrictions and limitations as may be prescribed by the resolution or trust agreement. The authority may provide for the replacement of any securities which become mutilated, destroyed, stolen or lost. Securities may be issued under this Act without obtaining the consent of any department, division, commission, board, bureau or agency of the State and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions or things which are specifically required by this Act.

[ 1987, c. 438, §1 (NEW) .]

7. Use of proceeds. The proceeds of the securities of each issue must be used for the payment of all or part of the cost of the project, projects or part of any project for which authorized and must be disbursed in such manner and under such restrictions as are provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the securities. Proceeds may be used to pay all costs incurred in issuing the securities, interest on the securities for such time as may be authorized by the authority, subject to the provisions of this Act and to establish reserve funds and sinking funds for the securities.

[ 1997, c. 523, §16 (AMD) .]

8. Interim or temporary securities. Prior to the preparation of definitive securities, the authority may, under like restrictions, issue interim or temporary securities with or without coupons, exchangable for definitive securities when those securities are executed and are available for delivery.

[ 1987, c. 438, §1 (NEW) .]

9. Securing of principal and interest. The principal of and interest on any securities issued by the authority, together with any related costs and expenses, must be secured by a pledge of the revenues and receipts derived by the authority from the project, projects or part of any project financed and from such other revenues of the authority as may be specially pledged by the authority and may be secured by a mortgage covering all or any part of the project, projects or part of any project, including any enlargements of and additions to the project, projects or part of any project made. The resolution under which the securities may be issued and any mortgage may contain any agreements and provisions respecting the maintenance of the project, projects or part of any project covered, the fixing and collection of rents, fees or other charges, the creation and maintenance of special funds from the revenues and any reserve funds and the rights and remedies available in the event of default, all as the authority considers advisable and not in conflict with the provisions of this Act. Each pledge, agreement and mortgage made for the benefit or security of any of the holders of securities continues in effect until the principal of and interest and any related costs and expenses on the securities for the benefit for which the securities were made have been fully paid.

[ 1997, c. 523, §16 (AMD) .]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1987, c. 816, §KK6 (AMD). 1987, c. 859, §§1-3 (AMD). 1987, c. 872, §§1-4 (AMD). 1991, c. 868, (AMD). 1997, c. 523, §§14-16 (AMD). 1997, c. 752, §1 (AMD). 1997, c. 788, §2 (AMD). 1999, c. 127, §A2 (AMD). 1999, c. 787, §1 (AMD). 2005, c. 460, §1 (AMD). 2009, c. 213, Pt. WWWW, §1 (AMD).



4 §1607. Pledges and covenants; trust agreement

In the discretion of the authority, any securities issued under this Act may be secured by a trust agreement by and between the authority and a corporate trustee, which may be any trust company or bank or national banking association having the powers of a trust company within or without the State. The trust agreement or the resolution providing for the issuance of the securities may pledge or assign all or any portion of the revenues of the authority or any project, projects or part of any project of the authority and may contain such provisions for protecting and enforcing the rights and remedies of the holders of securities as may be reasonable and proper and not in violation of law. The provisions may include covenants setting forth the duties of the authority in relation to the acquisition of property and the construction, reconstruction, renewal, replacement and insurance of any project, projects or part of any project in connection with which the securities have been authorized, the fees, charges or rents to be charged or other payments to be made for the use thereof or payment therefor, and the custody, safeguarding and application of all money. It is lawful for any bank or trust company incorporated under the laws of the State which may act as depository of the proceeds of securities or of revenues of the authority or any project, projects or part of any project to furnish such indemnifying bonds or to pledge such instruments as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the holders of the securities and of the trustee and may restrict the individual right of action by holders of securities. [1987, c. 438, §1 (NEW).]

Any such trust agreement or other financial document may, to secure the payment of the securities, mortgage or assign the mortgage of any project, projects or part of any project and create a lien upon any or all of the revenues of the authority or any project, projects or part of any project or upon any or all of the real or personal property constituting a part of the project, projects or part of any project. The trust agreement, financial document or resolution may contain such other provisions as the authority may consider reasonable and proper for the security of the holders of securities. [1987, c. 438, §1 (NEW).]

A trust agreement or financial document containing a mortgage or assignment of a mortgage in respect to a project, projects or any part of a project may authorize the trustee or mortgagee in the event of a default as defined, in respect to the securities issued to provide for the costs of the project, projects or any part of a project, to take possession of all or any part of the mortgaged property constituting the project, projects or any part of a project, to hold, operate and manage the project, projects or any part of a project and, with or without such taking of possession, to sell or from time to time to lease the project, projects or any part of a project. A judgment for possession may be without conditions and such a sale or lease shall not be subject to any right to redeem the mortgaged property. Upon satisfaction at any time of the obligations secured by the mortgage in respect to the project, projects or any part of a project, which shall be deemed to include all applicable fees and expenses, any surplus proceeds from the operation, sale or lease of the project, projects or any part of a project shall be paid to the mortgagor of the project, projects or any part of a project or to those claiming under the mortgagee and, subject to any sale or lease under this paragraph, the mortgaged property in respect to the project, projects or any part of a project shall revert or be returned to the mortgagor or to those claiming under the mortgagee. [1987, c. 438, §1 (NEW).]

All expenses incurred in carrying out the trust agreement, financial document or resolution may be treated as a part of the cost of the operation of a project, projects or part of any project. All pledges of revenues under this Act shall be valid and binding from the time when the pledge is made. All such revenues so pledged and thereafter received by the authority shall immediately be subject to the lien of the pledges without any physical delivery or further action under the Uniform Commercial Code of the State or otherwise. The lien of the pledges shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority irrespective of whether the parties have notice of the lien. [1987, c. 438, §1 (NEW).]

Any resolution or resolutions authorizing any securities of any issue of securities, or any trust agreement with respect to any securities, may contain provisions, which shall be a part of the contract or contracts with the holders of the securities, as to: [1987, c. 438, §1 (NEW).]

1. Pledge of full faith and credit of authority. Pledging the full faith and credit of the authority or of all or any specified revenues or assets of the authority to secure the payment of the securities or of any issue of securities, subject to such agreements with holders of securities as may then exist;

[ 1997, c. 523, §17 (AMD) .]

2. Pledging of unencumbered revenues or assets of authority. Pledging all or any part of the unencumbered revenues or assets of the authority to secure the payment of the securities or any issue of securities, subject to such agreements with holders of securities as may then exist;

[ 1987, c. 438, §1 (NEW) .]

3. Setting aside of reserves or sinking funds. Setting aside of reserves or sinking funds and the regulation and disposition of the funds;

[ 1987, c. 438, §1 (NEW) .]

4. Limitations on use of proceeds of sale of securities. Limitations on the purpose to which the proceeds of sale of securities may be applied and pledging of the proceeds to secure the payment of the securities or of any issue of securities;

[ 1987, c. 438, §1 (NEW) .]

5. Limitations on issuance of additional securities. Limitations on the issuance of additional securities, the terms upon which additional securities may be issued and secured and the refunding of outstanding or other securities;

[ 1987, c. 438, §1 (NEW) .]

6. Amendment or abrogation of contract terms; procedure. The procedure, if any, by which the terms of any contract with holders of securities may be amended or abrogated, the amount of securities the holders of which must consent to and the manner in which the consent may be given;

[ 1987, c. 438, §1 (NEW) .]

7. Limitations on money expended by authority for expenses. Limitations on the amount of money to be expended by the authority for operating, administrative or other expenses of the authority;

[ 1987, c. 438, §1 (NEW) .]

8. Trustee, vesting of rights; powers and duties in trust. Vesting in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine which may include any or all of the rights, powers and duties of the trustee appointed for the holders of securities issued pursuant to this Act;

[ 1987, c. 438, §1 (NEW) .]

9. Default. Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the authority to the holders of the securities and providing for the rights and remedies of the holders of the securities in the event of that default, including as a matter of right the appointment of a receiver, but only if the rights and remedies are not inconsistent with the general laws of the State and the other provisions of this Act; and

[ 1987, c. 438, §1 (NEW) .]

10. Other matters. Any other matters of like or different character, which in any way affect the security or protection of the holders of the securities.

[ 1987, c. 438, §1 (NEW) .]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §17 (AMD).



4 §1608. Trust funds

All money received pursuant to the authority of this Act shall be considered to be trust funds, to be held and applied solely as provided in this Act. Any officer to whom, or any bank, trust company or other fiscal agent or trustee to which, that money is paid shall act as trustee of the money and shall hold and apply the money for the purpose of this Act, subject to such rules as may be adopted by the authority pursuant to this Act and as the resolution or trust agreement may provide. [1987, c. 438, §1 (NEW).]

SECTION HISTORY

1987, c. 438, §1 (NEW).



4 §1609. Remedies

Any holder of securities issued under this Act or of any of the coupons appertaining to the securities and the trustee under any resolution or trust agreement, except to the extent the rights given may be restricted by the resolution authorizing the issuance of the securities or the trust agreement, or applicable financial document may, either by action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State or granted under this Act or under the resolution, financial document or trust agreement, including the appointment of a receiver and may enforce and compel the performance of all duties required by this Act or by the resolution, financial document or trust agreement to be performed by the authority, including the collecting of rates, rents, fees and charges for the use of any or all of its facilities of any project, projects or part of any project. Any such suit, action or proceeding shall be brought for the benefit of all the holders of the securities and coupons, subject to the terms of any such resolution, trust agreement or financial document. [1987, c. 438, §1 (NEW).]

SECTION HISTORY

1987, c. 438, §1 (NEW).



4 §1610. Revenue refunding securities

The authority may provide by resolution for the issuance of revenue refunding securities of the authority for the purpose of refunding any obligations of the authority or for the purpose of the refinancing of existing indebtedness, then outstanding, that has been issued or incurred under this Act or otherwise, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption of those obligations and, if considered advisable by the authority, for the additional purpose of construction or enabling the construction of improvements, extensions, enlargements or additions of the project, projects or part of any project in connection with which the obligations to be refunded were issued. The authority may provide by resolution for the issuance of securities of the authority for the combined purpose of refunding any obligations or revenue refunding securities then outstanding or for the purpose of the refinancing of existing indebtedness that has been issued or incurred under this Act, or otherwise, including the payment of any redemption premium on that indebtedness and any interest accrued or to accrue to the date of redemption of the obligations and paying all or any part of the cost of selling the securities or acquiring or constructing or enabling the acquisition or construction of any additional project, projects or part of any project, or any improvements, extensions, enlargements or additions of any project, projects or part of any project. The issuance of the securities, the maturities and other details of the securities, the rights and remedies of the holders of the securities and the rights, powers, privileges, duties and obligations of the authority with respect to the securities, are governed by this Act. [1997, c. 523, §18 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §18 (AMD).



4 §1610-A. Additional securities

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $85,000,000 outstanding at any one time for correctional facilities. [1997, c. 752, §2 (NEW).]

SECTION HISTORY

1997, c. 752, §2 (NEW).



4 §1610-B. Additional securities

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $33,000,000 outstanding at any one time for a psychiatric treatment facility. [1999, c. 731, Pt. NNN, §1 (NEW).]

SECTION HISTORY

1999, c. 731, §NNN1 (NEW).



4 §1610-C. Additional securities

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $7,485,000 outstanding at any one time for capital repairs and improvements at various state facilities. [2003, c. 20, Pt. PP, §1 (NEW).]

SECTION HISTORY

2003, c. 20, §PP1 (NEW).



4 §1610-D. Additional securities

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $9,000,000 outstanding at any one time for preliminary planning costs and capital repairs and improvements at various state facilities. [2005, c. 12, Pt. F, §1 (NEW).]

SECTION HISTORY

2005, c. 12, §F1 (NEW).



4 §1610-E. Additional securities; compliance with federal law

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $1,000,000 outstanding at any one time to make court facilities comply with the federal Americans with Disabilities Act. [2005, c. 463, §1 (NEW); 2005, c. 463, §4 (AFF).]

SECTION HISTORY

2005, c. 463, §1 (NEW). 2005, c. 463, §4 (AFF).



4 §1610-F. Additional securities

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $7,350,000 outstanding at any one time for preliminary planning costs and capital repairs and improvements at various state facilities. [2013, c. 368, Pt. NNN, §1 (NEW).]

SECTION HISTORY

2013, c. 368, Pt. NNN, §1 (NEW).



4 §1610-G. Additional securities; judicial branch

Notwithstanding any limitation on the amount of securities that may be issued pursuant to section 1606, subsection 2, the authority may issue additional securities in an amount not to exceed $15,000,000 outstanding at any one time for paying the costs associated with planning, purchasing, customizing and implementing a case management, data storage and electronic filing system for the Supreme Judicial Court, Superior Court and District Court, including the violations bureau. [2013, c. 571, §1 (NEW).]

SECTION HISTORY

2013, c. 571, §1 (NEW).



4 §1611. Tax exemption

Securities issued under this Act shall be considered to constitute a proper public purpose and the securities so issued, their transfer and the income from the securities, including any profits made on the sale of the securities, at all times shall be exempt from taxation within the State. [1987, c. 438, §1 (NEW).]

SECTION HISTORY

1987, c. 438, §1 (NEW).



4 §1612. Governmental functions

The carrying out by the authority of the powers and duties conferred upon it by this Act is considered to be the performance of an essential function. Nothing contained in this Act may in any way limit or restrict the powers and duties of the authority granted to it. [1997, c. 523, §19 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §19 (AMD).



4 §1613. Liberal construction

This Act, being necessary for the welfare of the State and its inhabitants, shall be liberally construed to effect its purposes. To the extent of any conflict between this Act and any other law, this Act shall prevail, but the power and authority granted by this Act shall be considered to be in addition to and not in derogation of power and authority granted by any other law. [1987, c. 438, §1 (NEW).]

SECTION HISTORY

1987, c. 438, §1 (NEW).



4 §1614. Securities as legal investment

The securities of the authority are legal investments in which all public officers and public bodies of the State, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking associations, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries and all other persons who are now or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest funds, including capital, in their control or belonging to them. The securities are also, by this Act, made securities that may properly and legally be deposited with and received by all public officers and bodies of the State or any agency or political subdivision of the State and all municipalities and public corporations for any purpose for which the deposit of securities of bonds or other obligations of the State may be authorized by law. [2007, c. 466, Pt. A, §3 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 2007, c. 466, Pt. A, §3 (AMD).



4 §1615. Conflicts

A member of the authority may not participate in any decision on any contract entered into by the authority under this Act if that member has any interest, direct or indirect, in any firm, partnership, corporation or association that may be party to the contract. The interest must be disclosed to the authority in writing and must be set forth in the minutes of the authority. [1997, c. 523, §19 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §19 (AMD).



4 §1616. Actions against authority

A member of the authority, while acting within the scope of the authority of this Act, may not be subject to any personal liability resulting from the exercise or carrying out of any of the authority's purposes or powers. [1997, c. 523, §19 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §19 (AMD).



4 §1617. Contract of State

The State pledges and agrees with the holders of securities that the State will not limit or alter the rights vested in the authority to acquire, construct, reconstruct, equip and operate a project, projects or part of any project and related facilities, to establish and collect fees, charges, rentals and other charges referred to in this Act and to fulfill the terms of any agreements made with the holders of the securities or in any way impair the rights and remedies of the holders of securities until the securities, together with interest on securities, interest on any unpaid installments on interest and all costs and expenses in connection with any action or proceeding by or on behalf of the holders of securities are fully met and discharged. [1987, c. 438, §1 (NEW).]

SECTION HISTORY

1987, c. 438, §1 (NEW).



4 §1618. Credit of State not pledged

Securities issued under this Act do not constitute or create any debt or debts, liability or liabilities on behalf of the State or of any political subdivision of the State other than the authority or a loan of the credit of the State or a pledge of the faith and credit of the State or of any political subdivision other than the authority, but are payable solely from the funds provided for that payment. All such securities must contain on their face a statement to the effect that neither the State nor any political subdivision of the State is obligated to pay the securities or the interest on the securities, except from revenues of the authority or the project, projects or part of any project for which they are issued and that neither the faith and credit nor the taxing power of the State or of any political subdivision of the State is pledged to the payment of the principal of or the interest on the securities. The issuance of securities under this Act does not directly, indirectly or contingently obligate the State or any political subdivision of the State to levy or to pledge any form of taxation whatever or to make any appropriation for their payment. Nothing contained in this section may prevent or be construed to prevent the authority from pledging its full faith and credit to the payment of securities authorized pursuant to this Act. [1997, c. 523, §19 (AMD).]

SECTION HISTORY

1987, c. 438, §1 (NEW). 1997, c. 523, §19 (AMD).



4 §1619. Gifts and contributions

The authority may accept gifts and contributions as provided in section 1604, subsection 25, for the purpose of designing, constructing, reconstructing, renovating or acquiring a project, projects or part of any project, including facilities for the Supreme Judicial Court, in accordance with section 1606, subsection 2. The authority may accept gifts for the purpose of furnishing a project, projects or part of any project, including the facilities of the Supreme Judicial Court. Furnishings include, but are not limited to, paintings, artifacts, furniture and similar articles. [RR 2005, c. 2, §3 (COR).]

1. Acceptance of money. The authority, in accepting gifts of money, federal funds or other types of income, shall place this money in a special account for the purpose for which it is provided. The authority may invest the money as provided in this chapter, subject to any limitations imposed by the donor.

[ 1989, c. 221, §3 (NEW) .]

2. Acceptance of furnishings. The authority, in accepting furnishings for court facilities, shall allocate the furnishings as directed by the donor.

[ 1989, c. 221, §3 (NEW) .]

SECTION HISTORY

1989, c. 221, §3 (NEW). 1997, c. 523, §20 (AMD). RR 2005, c. 2, §3 (COR).



4 §1620. Continuing disclosure

With respect to any securities of the authority, the Treasurer of State may enter into any agreement for the benefit of holders of securities of the authority to provide annual financial information with respect to the State in order to assist underwriters of the securities of the authority in complying with any applicable regulation promulgated by the United States Securities and Exchange Commission with respect to annual financial information. [1997, c. 523, §21 (NEW).]

SECTION HISTORY

1997, c. 523, §21 (NEW).






Chapter 35: JUDICIAL COMPENSATION COMMISSION

4 §1701. Judicial Compensation Commission

1. Commission established. The Judicial Compensation Commission, referred to in this chapter as the "commission," established by Title 5, section 12004-G, subsection 23-A shall study and make recommendations concerning the salary, benefits and retirement to be paid for all justices and judges of the Supreme Judicial Court, the Superior Court and the District Court.

[ 1999, c. 547, Pt. B, §13 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Members. The commission consists of 3 members selected from among the registered voters of the State; one is appointed by the Governor, one by the President of the Senate and one by the Speaker of the House. The public official with the power to appoint a member is the person in office on the day that member's term begins. The commission may not contain more than 2 members of the same political party. The initial appointments must be made within 10 days of September 29, 1995.

[ RR 1997, c. 2, §7 (COR) .]

3. Terms of office. The initial member appointed by the Speaker of the House serves until December 31, 1996. The initial member appointed by the President of the Senate serves until December 31, 1997. The initial member appointed by the Governor serves until December 31, 1998. After the initial appointments, members serve for terms of 4 years, beginning January 1, 1997 for the member appointed by the Speaker of the House, beginning January 1, 1998 for the member appointed by the President of the Senate and beginning January 1, 1999 for the member appointed by the Governor. Members are limited to 2 consecutive terms.

[ 1995, c. 451, §1 (NEW) .]

4. Vacancies. A vacancy on the commission is filled promptly for the remainder of the term in the same manner in which the position was originally filled under subsection 2. If a vacancy remains unfilled for more than 90 days, a temporary member of the commission must be appointed by a vote of the remaining commission members to serve with full powers of a commission member. A temporary member of the commission serves until the vacancy is filled by the public official with the power to appoint that member under subsection 2 and this subsection.

[ 1995, c. 451, §1 (NEW) .]

5. Prohibition on public service. A member of the commission may not hold any other public office or be an employee or member of any state department, agency, board or commission during the member's tenure on the commission. A violation of this subsection by a member of the commission results in immediate constructive resignation and the resulting vacancy must be filled according to subsection 4.

[ 1995, c. 451, §1 (NEW) .]

6. Designation of chair. The members, by majority vote, shall designate a chair from among their number who shall serve for 2 years from the date of election or until a successor is designated by majority vote and assumes the responsibilities.

[ 1995, c. 451, §1 (NEW) .]

7. Meeting; quorum; concurrence. The Executive Director of the Legislative Council shall call the first meeting of the commission no later than 5 days after the appointments are made. For all subsequent meetings, the commission shall meet, either in person or by teleconference, on the call of the chair or on the request of at least 2 members. The presence of at least 2 members is required to conduct a meeting. The concurrence of at least 2 members is required for any formal action taken by the commission. The working papers, draft reports and other papers of the commission in the possession of a legislative employee are excepted from the definition of public records in accordance with Title 1, section 402, subsection 3, paragraph C.

[ 1995, c. 451, §1 (NEW) .]

8. Administration. The Legislative Council shall provide staff support for the commission when the Legislature is not in session.

[ 1995, c. 451, §1 (NEW) .]

9. Reimbursement. Notwithstanding Title 5, section 12002-A, members are entitled to reimbursement for actual and necessary expenses related to the travel to and from commission meetings when the expenses are approved by the chair and submitted to the Executive Director of the Legislative Council and are entitled to reimbursement for reasonable expenses incurred in the exercise of their powers under subsection 11 when approved by the Executive Director. The reimbursement must be made from the funds of the administrative office of the court system upon the request of the Executive Director. Other expenses may not be reimbursed by state funds.

[ 1995, c. 451, §1 (NEW) .]

10. No compensation. The members of the commission receive no compensation for their services.

[ 1995, c. 451, §1 (NEW) .]

11. Directive of commission. The commission shall study and make recommendations with respect to all aspects of judicial compensation in this State so that the judicial compensation structure is adequate to ensure that the most highly qualified lawyers in this State, drawn from diverse life and professional experiences, are not deterred from serving or continuing to serve in the state judiciary and do not become demoralized during service because of compensation levels that do not meet the criteria set forth in subsection 12.

[ 1995, c. 451, §1 (NEW) .]

12. Criteria for recommendations. In order to carry out its responsibilities under subsection 13 to make findings, conclusions and recommendations as to the proper salary and benefits for all justices and judges of this State and to fulfill the directive of the commission as set out in subsection 11, the commission may consider the following factors as they apply specifically in this State and where relevant elsewhere:

A. The skill and experience required of the particular judgeship at issue; [1995, c. 451, §1 (NEW).]

B. The time required of the particular judgeship at issue; [1995, c. 451, §1 (NEW).]

C. The value of compensable service performed by justices and judges, as determined by reference to judicial compensation in other states and the Federal Government; [1995, c. 451, §1 (NEW).]

D. The value of comparable service performed in the private sector, including private judging, arbitration and mediation, based on the responsibility and discretion required in the particular judgeship at issue and the demand for those services in the private sector; [1995, c. 451, §1 (NEW).]

E. The compensation of attorneys in the private sector; [1995, c. 451, §1 (NEW).]

F. The Consumer Price Index and changes in that index; [1995, c. 451, §1 (NEW).]

G. The overall compensation presently received by other public officials and employees; and [1995, c. 451, §1 (NEW).]

H. Any other factors that are normally or traditionally taken into consideration in the determination of compensation. [1995, c. 451, §1 (NEW).]

[ 1995, c. 451, §1 (NEW) .]

13. Biennial report required. No later than December 15th of each even-numbered year, the commission shall make its biennial report to the joint standing committees of the Legislature having jurisdiction over appropriations matters and judicial matters. The biennial report must include findings, conclusions and recommendations as to the proper salary and benefits, including retirement, to be paid from the State Treasury and other sources for all justices and judges of this State. The commission is authorized to submit with its report any proposed legislation the commission determines necessary to implement these recommendations.

[ 2013, c. 563, §2 (AMD) .]

SECTION HISTORY

1995, c. 451, §1 (NEW). 1995, c. 509, §1 (AMD). 1995, c. 509, §8 (AFF). RR 1997, c. 2, §7 (COR). 1999, c. 547, §B13 (AMD). 1999, c. 547, §B80 (AFF). 2013, c. 563, §2 (AMD).



4 §1702. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 451, §1 (NEW). 1997, c. 643, §M13 (RP).






Chapter 37: MAINE COMMISSION ON INDIGENT LEGAL SERVICES

4 §1801. Maine Commission on Indigent Legal Services; established

The Maine Commission on Indigent Legal Services, established by Title 5, section 12004-G, subsection 25-A, is an independent commission whose purpose is to provide efficient, high-quality representation to indigent criminal defendants, juvenile defendants and children and parents in child protective cases, consistent with federal and state constitutional and statutory obligations. The commission shall work to ensure the delivery of indigent legal services by qualified and competent counsel in a manner that is fair and consistent throughout the State and to ensure adequate funding of a statewide system of indigent legal services, which must be provided and managed in a fiscally responsible manner, free from undue political interference and conflicts of interest. [2009, c. 419, §2 (NEW).]

SECTION HISTORY

2009, c. 419, §2 (NEW).



4 §1802. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 419, §2 (NEW).]

1. Assigned counsel. "Assigned counsel" means a private attorney designated by the commission to provide indigent legal services at public expense.

[ 2009, c. 419, §2 (NEW) .]

1-A. Appellate counsel. "Appellate counsel" means an attorney who is entitled to payment under Title 15, section 2115-A, subsection 8 or 9.

[ 2013, c. 159, §10 (NEW) .]

2. Commission. "Commission" means the Maine Commission on Indigent Legal Services under section 1801.

[ 2009, c. 419, §2 (NEW) .]

3. Contract counsel. "Contract counsel" means a private attorney under contract with the commission to provide indigent legal services.

[ 2009, c. 419, §2 (NEW) .]

4. Indigent legal services. "Indigent legal services" means legal representation provided to:

A. An indigent defendant in a criminal case in which the United States Constitution or the Constitution of Maine or federal or state law requires that the State provide representation; [2009, c. 419, §2 (NEW).]

B. An indigent party in a civil case in which the United States Constitution or the Constitution of Maine or federal or state law requires that the State provide representation; and [2009, c. 419, §2 (NEW).]

C. Juvenile defendants. [2009, c. 419, §2 (NEW).]

"Indigent legal services" does not include the services of a guardian ad litem appointed pursuant to Title 22, section 4105, subsection 1.

[ 2009, c. 419, §2 (NEW) .]

SECTION HISTORY

2009, c. 419, §2 (NEW). 2013, c. 159, §10 (AMD).



4 §1803. Commission structure

1. Members; appointment; chair. The commission consists of 5 members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary matters and confirmation by the Legislature. The Governor shall designate one member to serve as chair of the commission. One of the members must be appointed from a list of qualified potential appointees provided by the President of the Senate. One of the members must be appointed from a list of qualified appointees provided by the Speaker of the House of Representatives. One of the members must be appointed from a list of qualified potential appointees provided by the Chief Justice of the Supreme Judicial Court.

In determining the appointments and recommendations under this subsection, the Governor, the President of the Senate, the Speaker of the House of Representatives and the Chief Justice of the Supreme Judicial Court shall consider input from persons and organizations with an interest in the delivery of indigent legal services.

[ 2009, c. 419, §2 (NEW) .]

2. Qualifications. Individuals appointed to the commission must have demonstrated a commitment to quality representation for persons who are indigent and have the skills and knowledge required to ensure that quality of representation is provided in each area of law. No more than 3 members may be attorneys engaged in the active practice of law.

[ 2009, c. 419, §2 (NEW) .]

3. Terms. Members of the commission are appointed for terms of 3 years each, except that of those first appointed the Governor shall designate 2 whose terms are only one year, 2 whose terms are only 2 years and one whose term is 3 years. A member may not serve more than 2 consecutive 3-year terms plus any initial term of less than 3 years.

A member of the commission appointed to fill a vacancy occurring otherwise than by expiration of term is appointed only for the unexpired term of the member succeeded.

[ 2009, c. 419, §2 (NEW) .]

4. Quorum. Three members of the commission constitutes a quorum. A vacancy in the commission does not impair the power of the remaining members to exercise all the powers of the commission.

[ 2009, c. 419, §2 (NEW) .]

5. Compensation. Each member of the commission is eligible to be compensated as provided in Title 5, chapter 379.

[ 2009, c. 419, §2 (NEW) .]

SECTION HISTORY

2009, c. 419, §2 (NEW).



4 §1804. Commission responsibilities

1. Executive director. The commission shall hire an executive director. The executive director must have experience in the legal field, including, but not limited to, the provision of indigent legal services.

[ 2009, c. 419, §2 (NEW) .]

2. Standards. The commission shall develop standards governing the delivery of indigent legal services, including:

A. Standards governing eligibility for indigent legal services; [2009, c. 419, §2 (NEW).]

B. Standards prescribing minimum experience, training and other qualifications for contract counsel and assigned counsel; [2009, c. 419, §2 (NEW).]

C. Standards for assigned counsel and contract counsel case loads; [2009, c. 419, §2 (NEW).]

D. Standards for the evaluation of assigned counsel and contract counsel; [2009, c. 419, §2 (NEW).]

E. Standards for independent, quality and efficient representation of clients whose cases present conflicts of interest; [2009, c. 419, §2 (NEW).]

F. Standards for the reimbursement of expenses incurred by assigned counsel and contract counsel; and [2009, c. 419, §2 (NEW).]

G. Other standards considered necessary and appropriate to ensure the delivery of adequate indigent legal services. [2009, c. 419, §2 (NEW).]

[ 2009, c. 419, §2 (NEW) .]

3. Duties. The commission shall:

A. Develop and maintain a system that uses appointed private attorneys, contracts with individual attorneys or groups of attorneys and consider other programs necessary to provide quality and efficient indigent legal services; [2009, c. 419, §2 (NEW).]

B. Develop and maintain an assigned counsel voucher review and payment authorization system; [2009, c. 419, §2 (NEW).]

C. Establish processes and procedures consistent with commission standards to ensure that office and contract personnel use information technology and case load management systems so that detailed expenditure and case load data are accurately collected, recorded and reported; [2011, c. 420, Pt. C, §1 (AMD).]

D. Develop criminal defense, child protective and involuntary commitment representation training and evaluation programs for attorneys throughout the State to ensure an adequate pool of qualified attorneys; [2009, c. 419, §2 (NEW).]

E. Establish minimum qualifications to ensure that attorneys are qualified and capable of providing quality representation in the case types to which they are assigned, recognizing that quality representation in each of these types of cases requires counsel with experience and specialized training in that field; [2009, c. 419, §2 (NEW).]

F. Establish rates of compensation for assigned counsel; [2009, c. 419, §2 (NEW).]

G. Establish a method for accurately tracking and monitoring case loads of assigned counsel and contract counsel; [2009, c. 419, §2 (NEW).]

H. Submit to the Legislature, the Chief Justice of the Supreme Judicial Court and the Governor an annual report on the operation, needs and costs of the indigent legal services system; [2009, c. 419, §2 (NEW).]

I. Approve and submit a biennial budget request to the Department of Administrative and Financial Services, Bureau of the Budget, including supplemental budget requests as necessary; [2013, c. 159, §11 (AMD).]

J. Develop an administrative review and appeal process for attorneys who are aggrieved by a decision of the executive director, or the executive director's designee, determining:

(1) Whether an attorney meets the minimum eligibility requirements to receive assignments or to receive assignments in specialized case types pursuant to any commission rule setting forth eligibility requirements;

(2) Whether an attorney previously found eligible is no longer eligible to receive assignments or to receive assignments in specialized case types pursuant to any commission rule setting forth eligibility requirements; and

(3) Whether to grant or withhold a waiver of the eligibility requirements set forth in any commission rule.

All decisions of the commission, including decisions on appeals under subparagraphs (1), (2) and (3), constitute final agency action. All decisions of the executive director, or the executive director's designee, other than decisions appealable under subparagraphs (1), (2) and (3), constitute final agency action; and [2013, c. 159, §12 (AMD).]

K. Pay appellate counsel. [2013, c. 159, §13 (NEW).]

[ 2013, c. 159, §§11-13 (AMD) .]

4. Powers. The commission may:

A. Establish and maintain a principal office and other offices within the State as it considers necessary; [2009, c. 419, §2 (NEW).]

B. Meet and conduct business at any place within the State; [2009, c. 419, §2 (NEW).]

C. Use voluntary and uncompensated services of private individuals and organizations as may from time to time be offered and needed; [2009, c. 419, §2 (NEW).]

D. Adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A, except that rules adopted to establish standards under subsection 2, paragraph B and rates of compensation for assigned counsel and contract counsel under subsection 2, paragraph F are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A; and [2013, c. 368, Pt. RRR, §1 (AMD); 2013, c. 368, Pt. RRR, §4 (AFF).]

E. Appear in court and before other administrative bodies represented by its own attorneys. [2009, c. 419, §2 (NEW).]

[ 2013, c. 368, Pt. RRR, §1 (AMD); 2013, c. 368, Pt. RRR, §4 (AFF) .]

SECTION HISTORY

2009, c. 419, §2 (NEW). 2011, c. 141, §1 (AMD). 2011, c. 420, Pt. C, §1 (AMD). 2013, c. 159, §§11-13 (AMD). 2013, c. 368, Pt. RRR, §1 (AMD). 2013, c. 368, Pt. RRR, §4 (AFF).



4 §1805. Executive director

The executive director of the commission hired pursuant to section 1804, subsection 1 shall: [2009, c. 419, §2 (NEW).]

1. Compliance with standards. Ensure that the provision of indigent legal services complies with all constitutional, statutory and ethical standards;

[ 2009, c. 419, §2 (NEW) .]

2. Development of standards. Assist the commission in developing standards for the delivery of adequate indigent legal services;

[ 2009, c. 419, §2 (NEW) .]

3. Delivery and supervision. Administer and coordinate delivery of indigent legal services and supervise compliance with commission standards;

[ 2009, c. 419, §2 (NEW) .]

4. Most effective method of delivery. Recommend to the commission the most effective method of the delivery of indigent legal services in furtherance of the commission's purposes;

[ 2009, c. 419, §2 (NEW) .]

5. Training for counsel. Conduct regular training programs for counsel providing indigent legal services;

[ 2009, c. 419, §2 (NEW) .]

6. Personnel. Subject to policies and procedures established by the commission, hire professional, technical and support personnel, including attorneys, considered reasonably necessary for the efficient delivery of indigent legal services;

[ 2009, c. 419, §2 (NEW) .]

7. Submissions to commission. Prepare and submit to the commission:

A. A proposed biennial budget for the provision of indigent legal services, including supplemental budget requests as necessary; [2009, c. 419, §2 (NEW).]

B. An annual report containing pertinent data on the operation, needs and costs of the indigent legal services system; and [2009, c. 419, §2 (NEW).]

C. Any other information as the commission may require; [2009, c. 419, §2 (NEW).]

[ 2009, c. 419, §2 (NEW) .]

8. Develop and implement. Coordinate the development and implementation of rules, policies, procedures, regulations and standards adopted by the commission to carry out the provisions of this chapter and comply with all applicable laws and standards;

[ 2009, c. 419, §2 (NEW) .]

9. Records. Maintain proper records of all financial transactions related to the operation of the commission;

[ 2009, c. 419, §2 (NEW) .]

10. Other funds. Apply for and accept on behalf of the commission funds that may become available from any source, including government, nonprofit or private grants, gifts or bequests;

[ 2009, c. 419, §2 (NEW) .]

11. Meetings of commission. Attend all commission meetings, except those meetings or portions of the meetings that address the question of appointment or removal of the executive director; and

[ 2009, c. 419, §2 (NEW) .]

12. Other assigned duties. Perform other duties as the commission may assign.

[ 2009, c. 419, §2 (NEW) .]

SECTION HISTORY

2009, c. 419, §2 (NEW).



4 §1806. Information not public record

Disclosure of information and records in the possession of the commission is governed by this section. [2011, c. 260, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Individual client information" means name, date of birth, social security number, gender, ethnicity, home address, home telephone number, home facsimile number, home e-mail address, personal cellular telephone number, personal pager number and any information protected under the attorney-client relationship. [2011, c. 260, §1 (NEW).]

B. "Personal contact information" means home address, home telephone number, home facsimile number, home e-mail address, personal cellular telephone number, personal pager number, date of birth and social security number. [2011, c. 260, §1 (NEW).]

C. "Request for funds for expert or investigative assistance" means a request submitted to the commission by an indigent party or by an attorney on behalf of an indigent client seeking authorization to expend funds for expert or investigative assistance, which includes, but is not limited to, the assistance of a private investigator, interpreter or translator, psychiatrist, psychologist or other mental health expert, medical expert and scientific expert. [2011, c. 260, §1 (NEW).]

D. "Case information" means:

(1) The court in which a case is brought;

(2) Any criminal charges or juvenile crime charges and the type, but not the contents, of any petition giving rise to a case;

(3) The docket number;

(4) The identity of assigned counsel and the date of assignment;

(5) The withdrawal of assigned counsel and the date of withdrawal; and

(6) Any order for reimbursement of assigned counsel fees. [2011, c. 547, §1 (NEW).]

[ 2011, c. 547, §1 (AMD) .]

2. Confidential information. The following information and records in the possession of the commission are not open to public inspection and do not constitute public records as defined in Title 1, section 402, subsection 3.

A. Individual client information that is submitted by a commission-rostered attorney or a court is confidential, except that the names of criminal defendants and the names of juvenile defendants charged with offenses that if committed by an adult would constitute murder or a Class A, Class B or Class C crime are not confidential. [2011, c. 260, §1 (NEW).]

B. Information subject to the lawyer-client privilege set forth in the Maine Rules of Evidence, Rule 502 or that constitutes a confidence or secret under the Maine Rules of Professional Conduct, Rule 1.6 is confidential. [2011, c. 260, §1 (NEW).]

C. Personal contact information of a commission-rostered attorney is confidential. [2011, c. 260, §1 (NEW).]

D. Personal contact information of a member of the commission or a commission staff member is confidential. [2011, c. 260, §1 (NEW).]

E. A request for funds for expert or investigative assistance that is submitted by an indigent party or by an attorney on behalf of an indigent client is confidential. The decision of the executive director of the commission hired pursuant to section 1804, subsection 1, or the executive director's designee, to grant or deny such a request is not confidential after a case has been completed. A case is completed when the judgment is affirmed on appeal or the period for appeal has expired. [2011, c. 260, §1 (NEW).]

F. Any information obtained or gathered by the commission when performing an evaluation of an attorney is confidential, except that it may be disclosed to the attorney being evaluated. [2011, c. 260, §1 (NEW).]

[ 2011, c. 260, §1 (NEW) .]

3. Confidential information disclosed by the Judicial Department. The Judicial Department may disclose to the commission confidential information necessary for the commission to carry out its functions, including the collection of amounts owed to reimburse the State for the cost of assigned counsel, as follows:

A. Case information and individual client information with respect to court proceedings that are confidential by statute or court rule in which one or more parties are represented by assigned counsel; and [2011, c. 547, §2 (NEW).]

B. The name, address, date of birth and social security number of any person ordered by the court to reimburse the State for some or all of the cost of assigned counsel. [2011, c. 547, §2 (NEW).]

This information remains confidential in the possession of the commission and is not open to public inspection, except that the names of criminal defendants and the names of juvenile defendants charged with offenses that if committed by an adult would constitute murder or a Class A, Class B or Class C crime are not confidential.

[ 2011, c. 547, §2 (NEW) .]

SECTION HISTORY

2011, c. 260, §1 (NEW). 2011, c. 547, §§1, 2 (AMD).









TITLE 5: ADMINISTRATIVE PROCEDURES AND SERVICES

Part 1: STATE DEPARTMENTS

Chapter 1: STATE OFFICERS AND EMPLOYEES GENERALLY

Subchapter 1: GENERAL PROVISIONS

5 §1. Appointment of temporary officials; removal; salary

In order to provide for the uninterrupted and orderly functioning of any agency, board, commission or department of the State Government during a vacancy in the office of the appointive or elective head thereof and whenever there is no state official, deputy, assistant or other state employee duly authorized by law to exercise the powers and perform the duties of such appointive or elective head during such vacancy, the Governor is empowered to appoint a temporary deputy commissioner to exercise the powers and perform the duties of the appointive or elective head of such office during such vacancy. The term of office of such temporary deputy commissioner so appointed shall be at the pleasure of the Governor and shall not extend beyond the date of qualification of a successor to the office of appointive or elective head of such agency, board, commission or department or 60 days from the date of his appointment, whichever shall first occur. The term of office of such a temporary deputy commissioner so appointed to an office to which appointments are by law subject to confirmation by the Legislature shall be at the pleasure of the Governor and shall not extend beyond the date of qualification of a successor appointed to such office or 6 months from the date of appointment, whichever shall first occur. Such temporary deputy commissioner shall not be eligible for reappointment. Such temporary deputy commissioner shall be appointed from the personnel of the agency, board, commission or department in which such vacancy occurs. [1975, c. 771, §23 (AMD).]

During the term of such appointment, the temporary deputy commissioner shall be paid a salary to be determined by the Governor but not to exceed that received by the appointive or elective head at the termination of his services with the State Government.

In the event an employee in the classified service of the State Government is appointed as a temporary deputy commissioner he shall, during the term of his appointment as temporary deputy commissioner, retain all of the rights and all of the retirement benefits to which he may be entitled as a classified employee of the State Government.

SECTION HISTORY

1975, c. 771, §23 (AMD).



5 §2. Tenure of office; citizenship

All civil officers, appointed in accordance with law, whose tenure of office is not fixed by law or limited by the Constitution of Maine, otherwise than during the pleasure of the Governor, except persons appointed to qualify civil officers, shall hold their respective offices for 4 years and no longer, unless reappointed, and shall be subject to removal at any time within that term by the Governor for cause. [1981, c. 456, Pt. A, §13 (AMD).]

All such officers so appointed shall be citizens of the United States of America.

SECTION HISTORY

1975, c. 771, §24 (AMD). 1981, c. 456, §A13 (AMD).



5 §3. Civil officers serve until successors qualify

All civil officers, other than judicial officers, appointed in accordance with law and whose terms of office are fixed by law, shall hold office during the term for which they were appointed and until their successors in office have been appointed and qualified, unless sooner removed in accordance with law. [1975, c. 771, §25 (RPR).]

SECTION HISTORY

1975, c. 771, §25 (RPR).



5 §4. Dedimus justices; appointment

The Governor may appoint in every county persons who shall be designated as dedimus justices, before whom the oath required by the Constitution to qualify civil officers may be taken and subscribed. Such persons shall exercise their powers and duties, and shall be commissioned to act within and for every county. [1975, c. 771, §26 (AMD).]

SECTION HISTORY

1975, c. 771, §26 (AMD).



5 §5. Oath of office; before whom taken

The Justices of the Supreme Judicial Court and of the Superior Court, the Judges of the District Court and all state officials elected by the Legislature shall take and subscribe the oath or affirmation required by the Constitution, before the Governor. Every other person elected or appointed to any civil office shall take and subscribe the oath before any dedimus justice commissioned by the Governor for that purpose, except when the Constitution otherwise provides. A newly appointed notary public shall take and subscribe the oath or affirmation before a dedimus justice as required by section 82, subsection 3-A. [2009, c. 74, §2 (AMD).]

SECTION HISTORY

1975, c. 771, §27 (RPR). 1987, c. 736, §4 (AMD). 2001, c. 667, §C1 (AMD). 2009, c. 74, §2 (AMD).



5 §6. Officials have 30 days to qualify

All public officers appointed or renewed in accordance with law shall, within 30 days after being commissioned, qualify to perform the duties of their office and the certificate of qualification must be filed in the office of the Secretary of State. Any officer who fails to qualify within 30 days and file a certificate of qualification in the office of the Secretary of State within 45 days must be suspended by the Secretary of State until the defect is corrected. During this suspension, the officer may be deemed to have forfeited the appointment and the office may be declared vacant by the appointing authority and a new appointment made. [1991, c. 837, Pt. A, §7 (AMD).]

SECTION HISTORY

1975, c. 87, §1 (AMD). 1975, c. 771, §28 (AMD). 1981, c. 456, §A14 (AMD). 1991, c. 837, §A7 (AMD).



5 §7. State-owned motor vehicles

The State may provide motor vehicles for the travel of state employees in a number to be determined by the Legislature. Each state department or commission head shall promulgate written policy concerning the use of state-owned motor vehicles, assigned to his department or commission, which shall include, but not be limited to, a definition of the use of state-owned motor vehicles which constitute use in the conduct of state business and which distinguishes such use from private use. [1969, c. 544, §1 (RPR).]

The Legislature finds that the energy crisis requires State Government to act as a leader in the conservation of energy. In order to achieve that end, it is necessary for the State to consume less energy, particularly in the area of transportation. The Legislature, therefore, declares it to be in the public interest that the fleet of new motor vehicles purchased for the travel of state employees meet the federal fleet mileage standards. [1977, c. 376, §1 (NEW).]

Any state employee or official who misuses a state-owned motor vehicle shall be liable for the actual costs of such use and in addition may be subjected to appropriate disciplinary action, including suspension from employment. [1969, c. 544, §1 (RPR).]

All state-owned vehicles, except as otherwise provided, shall display special registration plates, approved by the Secretary of State, plainly designating them as state-owned motor vehicles. They may in addition display a marker or insignia, approved by the Secretary of State, plainly designating them as state-owned. Motor vehicles used by departments, commissions or agencies charged by law with law enforcement or investigatory functions, if used for those purposes by personnel who have full-time law enforcement or investigatory duties, shall not be required to display a special registration plate. [1969, c. 544, §1 (RPR).]

The Legislative Council shall biennially study and review state motor vehicle needs and uses and shall report its findings to the Legislature. Department and agency heads shall justify the purchase of motor vehicles as part of request for appropriations before the Joint Standing Committee on Appropriations and Financial Affairs. [1973, c. 788, §10 (AMD).]

SECTION HISTORY

1969, c. 544, §1 (RPR). 1973, c. 788, §10 (AMD). 1977, c. 376, §1 (AMD).



5 §7-A. Assignment of vehicles

Notwithstanding any other provision of law, all assignments of state-owned vehicles to individual employees will terminate effective August 1, 1983. The Governor may establish such criteria as the Governor deems appropriate relative to the assignment of all state-owned vehicles. It is the intent of the Legislature that no state-owned vehicle may be assigned to or used exclusively by any individual employee other than those instances where the Governor deems such assignment and use to be clearly necessary in order to carry out programs that have been approved by the Legislature. [1989, c. 501, Pt. P, §6 (RPR).]

1. Garaging vehicles off state grounds. Under no circumstances may any state employee garage a state vehicle at the individual's residence, except as provided:

A. A vehicle may be temporarily garaged off state grounds when it is being used to transport state employees while on overnight travel; [1989, c. 501, Pt. P, §6 (NEW).]

B. State vehicles may be temporarily garaged off state grounds after the late conclusion of a day's work; [1989, c. 501, Pt. P, §6 (NEW).]

C. State vehicles may be temporarily garaged off state grounds in order to allow an employee to take a vehicle home when the next day's assignment will require the use of the vehicle for travel beyond and in the same general direction as the employee's residence; [1989, c. 501, Pt. P, §6 (NEW).]

D. A vehicle may be temporarily garaged off state grounds when certified by the Bureau of General Services that there is no space available on state grounds or certified by the Department of Public Safety that the space available does not provide adequate protection for the vehicle; or [2011, c. 691, Pt. B, §5 (AMD).]

[ 2011, c. 691, Pt. B, §5 (AMD) .]

2. Individual assignment of vehicles. Assignment of a state vehicle to an individual employee will be made only when that assignment is clearly necessary and meets one or more of the following criteria:

A. Sworn law enforcement personnel with powers of arrest regularly assigned to field duty; [1989, c. 501, Pt. P, §6 (NEW).]

B. Field personnel directly concerned with the maintenance and operation of highway facilities who are frequently called for emergency duty at other than regular working hours; [1989, c. 501, Pt. P, §6 (NEW).]

C. Employees identified by the Governor, the Commissioner of Public Safety, the Commissioner of Defense, Veterans and Emergency Management or the Commissioner of Transportation to be available for call beyond the normal workday on a regular basis to protect the public safety; [1989, c. 501, Pt. P, §6 (NEW); 1997, c. 455, §32 (AMD).]

D. Employees who are officially headquartered at their residences and carry unusual materials or equipment which make up an integral part of the employee's ability to perform the employee's job function on a regular basis and would be dangerous, unsanitary or too large to carry in that employee's personal vehicle; or [1989, c. 501, Pt. P, §6 (NEW).]

E. Employees who are officially headquartered at their residences provided the department head determines annually that the assignment is more effective than reimbursement for mileage. [1989, c. 501, Pt. P, §6 (NEW).]

[ 1989, c. 501, Pt. P, §6 (NEW); 1997, c. 455, §32 (AMD) .]

3. Annual report. Every department or agency in State Government that has state-owned vehicles must file a report with the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs no later than January 15th of every year that provides detailed information on state-owned vehicles. This report must include, but is not limited to, the following information: the total number of state vehicles within that department or agency; the individual employees to whom a state vehicle is assigned; and the purpose or function to which all other vehicles are assigned.

[ 1991, c. 9, Pt. Y, §1 (NEW) .]

The Governor may also establish criteria for the transfer of vehicles from department to department in order to meet priority operational needs. [1989, c. 501, Pt. P, §6 (NEW).]

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 20, (NEW). 1989, c. 501, §P6 (RPR). 1991, c. 9, §Y1 (AMD). 1997, c. 455, §32 (AMD). 2011, c. 691, Pt. B, §5 (AMD).



5 §7-B. Use of state vehicles for commuting

A state-owned or state-leased vehicle may not be used by any employee to commute between home and work, except for those vehicles authorized and assigned to employees of the Baxter State Park Authority and to law enforcement officials within the following organizational units: Bureau of State Police; Maine Drug Enforcement Agency; Office of the State Fire Marshal; the division within the Department of Public Safety designated by the Commissioner of Public Safety to enforce the law relating to the manufacture, importation, storage, transportation and sale of all liquor and to administer those laws relating to licensing and collection of taxes on malt liquor and wine; Bureau of Motor Vehicles; Bureau of Marine Patrol; the forest protection unit within the Bureau of Forestry; Bureau of Warden Service; and Bureau of Parks and Lands. [2011, c. 657, Pt. X, §1 (AMD); 2013, c. 405, Pt. A, §§23, 24 (REV).]

SECTION HISTORY

1991, c. 528, §III1 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III1 (NEW). 1991, c. 618, §1 (AMD). 1991, c. 618, §7 (AFF). 1991, c. 780, §JJ1 (AMD). 1991, c. 837, §B2 (AMD). 1991, c. 841, §2 (AMD). 1993, c. 349, §4 (RPR). 1995, c. 502, §E30 (AMD). 1999, c. 155, §A1 (AMD). 2003, c. 688, §A1 (AMD). 2011, c. 657, Pt. X, §1 (AMD). 2013, c. 405, Pt. A, §§23, 24 (REV).



5 §8. Mileage allowance

The State shall pay for the use of privately owned automobiles for travel by employees of the State in the business of the State such reimbursement as agreed to between the State and their certified or recognized bargaining agent. For employees and state officers and officials not subject to any such agreement, the State shall pay 36¢ per mile effective January 1, 2006, 38¢ per mile effective January 1, 2007, 40¢ per mile effective July 1, 2007, 42¢ per mile effective July 1, 2008 and 44¢ per mile effective January 1, 2009, or the federal rate of reimbursement, whichever is lower, for miles actually traveled on state business. The Governor may suspend the operation of this section and require state officials and employees to travel in automobiles owned or controlled by the State, if such automobiles are available. [2007, c. 240, Pt. SSS, §1 (AMD); 2007, c. 240, Pt. SSS, §16 (AFF).]

SECTION HISTORY

1969, c. 468, (AMD). 1973, c. 765, §1 (AMD). P&SL 1975, c. 147, §C5 (AMD). 1975, c. 771, §29 (AMD). 1979, c. 269, §8 (AMD). 1979, c. 739, §1 (AMD). 1981, c. 710, §B (AMD). 1997, c. 3, §D1 (AMD). 1999, c. 454, §E1 (AMD). 2001, c. 438, §D1 (AMD). 2005, c. 12, §RRR1 (AMD). 2005, c. 12, §RRR2 (AFF). 2007, c. 240, Pt. SSS, §1 (AMD). 2007, c. 240, Pt. SSS, §16 (AFF).



5 §8-A. Declaration of purpose

For the benefit of the people of the State, it is essential that certain activities of the State Government be constantly reviewed in order to provide essential state services more efficiently and economically. To aid in accomplishing this purpose and due to improved travel conditions and communications, housing for state employees at state institutions and other areas of State Government and commissaries operated by state departments for the sale of food and food supplies to state employees shall be controlled as set forth in sections 8-B and 8-C respectively. [1971, c. 588, (NEW).]

SECTION HISTORY

1971, c. 588, (NEW).



5 §8-B. Housing

It is the intent of the Legislature to discourage the construction, reconstruction and equipping of new housing facilities for state employees at state institutions and all other areas of State Government and to cause the termination of existing provision of housing facilities to state employees whenever other housing facilities are reasonably available to such employees and their residence elsewhere will not substantially impair the effective management and operation of the state department or institution by which such persons are employed. The housing facilities of each state department shall be reviewed periodically by the state department involved, and the provision of any such housing facilities shall be terminated whenever the above stated criteria are met. Except as otherwise provided, in each instance of the provision of housing facilities by the State, a rental charge shall be made to cover the total operating cost of any such facility. These costs shall include, but not be limited to, rates charged to the State, in operating such facility, for water, electricity, heat, telephone and furnishings and any other maintenance costs. Such costs shall not include charges for telephones used primarily for state business. In determining the feasibility of any such facility, the department shall consider the availability of living facilities for its employees, particularly in the unorganized territory and rural areas of the State. Any facility used on a seasonal basis shall be partially exempt from rental charges, at the discretion of the department. No charge shall be made for the provision of housing facilities when the state employee involved is required as a condition of his employment to reside in such housing facilities and when the state employee involved receives a salary less than the salary received by an employee at pay range 23, merit service step E of the compensation plan for classified employees. [1977, c. 78, §3-A (AMD).]

SECTION HISTORY

1971, c. 588, (NEW). 1973, c. 603, §§1,2 (AMD). 1977, c. 78, §§3-A (AMD).



5 §8-C. Food and food supplies

All commissary-type facilities operated by state departments for the sale of food and food supplies to any person must be eliminated. Purchasing of food and food supplies for any person by requisition or otherwise is prohibited, except that the Department of Inland Fisheries and Wildlife and Bureau of Forestry may requisition food supplies for emergency use or special duty assignments. Meals purchased and prepared for institutional or school use may be sold to employees or to visitors based on the actual total cost of purchasing, preparing and serving such food or food supplies. In the case of institutions and schools operated by the Department of Health and Human Services, income derived from the sale of meals accrues to the General Fund. With the approval of the Commissioner of Health and Human Services and the head of the institution involved, no charge may be made for the provision of meals to any state employee who eats such meals within the scope of employment and in doing so serves a function of that employment. If such approval is given, the Commissioner of Health and Human Services shall establish standards that must be applied uniformly at all institutions within the department. [RR 1995, c. 2, §1 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

No charge shall be made for the provision of meals to any state employee who eats such meals within the scope of his employment and in so doing serves a function of his employment. [1973, c. 603, §3 (NEW).]

SECTION HISTORY

1971, c. 588, (NEW). 1973, c. 460, §18 (AMD). 1973, c. 603, §3 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 777, §4 (AMD). 1977, c. 190, (AMD). RR 1995, c. 2, §1 (COR). 1995, c. 560, Pt. K, §82 (AMD). 1995, c. 560, Pt. K, §83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, Pt. B, §§6, 7 (REV). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



5 §8-D. Income

Any income derived from the operation of housing or food facilities, or both, under sections 8-B and 8-C, shall accrue to whatever fund pays for such facilities, unless otherwise provided for by statute; if it is a General Fund account, the income shall accrue to General Fund; if it is a special revenue account, the income shall accrue to that account. [1975, c. 777, §5 (AMD).]

SECTION HISTORY

1971, c. 588, (NEW). 1975, c. 777, §5 (AMD).



5 §8-E. Domestic service

No employee of the State of Maine shall be assigned to perform routine housekeeping, food preparation or other chores for employees assigned to and living in housing facilities owned by the State of Maine. This is not intended, however, to prevent bona fide domestic training programs wherein various patients and others in state institutions of Maine are trained for increased employment opportunities. [1971, c. 588, (NEW).]

SECTION HISTORY

1971, c. 588, (NEW).



5 §8-F. Rules and regulations; review

Each department shall establish and promulgate, subject to the approval of the State Budget Officer, rules and regulations to carry out the purposes of sections 8-B to 8-C. Such rules and regulations shall be transmitted to the Legislative Council for its review biennially. [1979, c. 541, Pt. A, §16 (AMD).]

SECTION HISTORY

1971, c. 588, (NEW). 1973, c. 625, §15 (AMD). 1973, c. 788, §11 (AMD). 1979, c. 541, §A16 (AMD).



5 §8-G. Exemption

Sections 8-A to 8-H shall not apply to the Baxter State Park Authority. [1979, c. 541, Pt. A, §17 (AMD).]

SECTION HISTORY

1971, c. 588, (NEW). 1979, c. 541, §A17 (AMD).



5 §8-H. Civil violation

Any violation of sections 8-A to 8-F is a civil violation for which a forfeiture not to exceed $1,000 may be adjudged and any person violating any of those sections shall be dismissed from state service. [1977, c. 696, §30 (RPR).]

SECTION HISTORY

1971, c. 588, (NEW). 1977, c. 696, §30 (RPR).



5 §8-I. Fees and receipts

All fees, charges, emoluments and other receipts of whatever nature, which may be payable to any state official or employee, excepting their lawful salaries and expenses properly payable to them, shall be credited to the General Fund or special revenue accounts as appropriate and no state official or employee shall directly or indirectly receive a private benefit or gain from the sale or distribution of any material, information or reports from state records. This section shall not apply to the sale of transcripts to the public by hearings reporters and official court reporters. [1973, c. 427, (NEW).]

This section does not apply to the compensation of state employees appointed to boards and commissions in this State. State employees and other members of state boards and commissions shall be governed by chapter 379. [1985, c. 295, §1 (NEW).]

SECTION HISTORY

1973, c. 427, (NEW). 1985, c. 295, §1 (AMD).



5 §9. Bonds; premiums; notice of cancellation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 504, §§3-C (RP).



5 §10. Payment of wages

All state officers and employees, except temporary and seasonal employees, shall be paid their salaries or wages biweekly, the dates of payment to be determined by the State Controller. Any state officer, whose salary is established at an annual rate, shall receive biweekly a sum which will, in the year's aggregate, most nearly equal the annual rate. Payment may be made once in each calendar month to such state officers and employees as consent to such time of payment. Temporary and seasonal employees of the State shall be paid at such times as the State Controller shall specify. [1981, c. 470, Pt. A, §6 (AMD).]

SECTION HISTORY

1975, c. 147, §C6 (AMD). P&SL 1975, c. 147, §C6 (AMD). 1981, c. 470, §A6 (AMD).



5 §11. Certification of payrolls

A fiscal officer of the State may not draw, sign or issue, or authorize the drawing, signing or issuing, of any warrant or check upon the Treasurer of State or other disbursing officer of the State for the payment of a salary or other compensation for personal services, nor may the Treasurer of State or other disbursing officer of the State pay any salary or other compensation for personal services in the Executive or Legislative Departments, unless a payroll or account for such salary or other compensation, containing the names of all persons to be paid and the amounts to be paid them, has been certified by the State Controller or a person designated by the State Controller. In the case of all unclassified employees, certification must be by their appointing authority. [2009, c. 213, Pt. BBB, §1 (AMD).]

Any payment made in violation of the compensation plan or the rules pertaining thereto or made to a person appointed or established in a position in a manner contrary to chapters 56-A, 65, 67, 71 and 372 may be recovered from the appointing authority or the State Controller, whoever is culpable, or from the sureties on the official bond of such officer or person. Action for recovery may be maintained by the State Civil Service Appeals Board or any member thereof, any officer or employee of the state service or any citizen of the State. All money recovered under this section must be paid into the State Treasury and credited to the General Fund. [2009, c. 213, Pt. BBB, §1 (AMD).]

SECTION HISTORY

1973, c. 375, (AMD). 1975, c. 766, §4 (AMD). 1979, c. 127, §17 (AMD). 1979, c. 138, (AMD). 1979, c. 541, §A18 (AMD). 1985, c. 785, §B7 (AMD). 1991, c. 824, §A3 (AMD). RR 2001, c. 2, §A3 (COR). 2009, c. 213, Pt. BBB, §1 (AMD).



5 §12. Longevity pay for certain department officers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 483, (NEW). 1979, c. 127, §18 (RP).



5 §13. Travel expenses of members of boards and commissions

Notwithstanding any other provision of law or regulation, members of any board or commission who are authorized by law to receive travel expenses shall receive necessary expenses for travel only from their place of residence within the State to and from meetings of such board or commission and for any other travel only from their place of residence within the State to and from another location in connection with the official business of and under the specific authority of such board or commission. [1975, c. 290, (NEW).]

§13. Payroll deduction for Maine Warden Service Relief Association

(As enacted by PL 1975, c. 623, §3-1 was repealed by PL 1975, c. 771, §15)

SECTION HISTORY

1975, c. 290, (NEW). 1975, c. 623, §3-I (NEW). 1975, c. 770, §15 (RP).



5 §14. Participation in nonpartisan affairs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 597, (NEW). 1997, c. 498, §1 (RP).



5 §15. Disqualification of former state employees and the former partners of present state employees from participation in certain matters (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 539, (NEW). 1975, c. 770, §§16-18 (AMD). 1977, c. 696, §§31,32 (AMD). 1979, c. 734, §1 (RP).



5 §16. Vacation and sick leave accumulation

1. Vacation time. Classified and unclassified state employees shall be permitted to accumulate at least the vacation time listed under the following schedule:

Classified and unclassified employees accumulating vacation time under this subsection shall be permitted to accumulate at least the number of vacation days set out under the following schedule:

[ P&SL 1975, c. 147, §E (NEW) .]

1-A. Advancement of vacation time. A state employee who has vacation time credited in advance and who uses some or all of that advanced vacation time and subsequently leaves state service is responsible for reimbursing the State for the dollar value at that state employee's current wage for all advanced but unearned vacation time. A state employee who leaves state service may be paid only for vacation time earned and may not be paid for vacation time credited in advance.

[ 1991, c. 9, Pt. E, §3 (NEW); 1991, c. 9, Pt. E, §4 (AFF) .]

2. Sick leave. Classified and unclassified employees shall earn at least one day of sick leave per month of employment and shall be permitted to accumulate days of sick leave up to at least 90 days at any one time.

[ P&SL 1975, c. 147, §E (NEW) .]

3. Regulations. The Director of Human Resources shall, acting under section 631, prescribe or amend rules and regulations to assure that state personnel policy conforms to the minimums set out in this section. The minimum limits contained in this section shall not be construed to be maximum limits, and the Director of Human Resources may prescribe or amend rules permitting accumulation of vacation leave and sick leave beyond the limits set forth here for limited categories of state employees for state employees in special situations, or for all classified or unclassified state employees.

[ 1985, c. 785, Pt. B, §8 (AMD) .]

SECTION HISTORY

P&SL 1975, c. 147, §E (NEW). 1975, c. 770, §19 (NEW). 1977, c. 78, §5 (RP). 1981, c. 28, §1 (AMD). 1985, c. 785, §B8 (AMD). 1991, c. 9, §E3 (AMD). 1991, c. 9, §E4 (AFF).



5 §17. Payroll deduction for Maine Warden Service Relief Association

The Commissioner of Administrative and Financial Services is authorized to permit payroll deductions from the salaries of state employees for membership dues for the Maine Warden Service Relief Association and to transmit the funds so collected to the Maine Warden Service Relief Association under the appropriate departmental rules concerning payroll deductions. [1991, c. 780, Pt. Y, §7 (AMD).]

SECTION HISTORY

1977, c. 78, §6 (NEW). 1985, c. 785, §A5 (AMD). 1991, c. 780, §Y7 (AMD).



5 §18. Disqualification of executive employees from participation in certain matters

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Constitutional officers" means the Attorney General, Secretary of State and Treasurer of State. [1979, c. 734, §2 (NEW).]

B. "Executive employee" means the constitutional officers, the State Auditor, members of the state boards and commissions as defined in chapter 379 and compensated members of the classified or unclassified service employed by the Executive Branch, but it shall not include:

(1) The Governor;

(2) Employees of and members serving with the National Guard;

(3) Employees of the University of Maine System, the Maine Maritime Academy and state community colleges;

(4) Employees who are employees solely by their appointment to an advisory body;

(5) Members of boards listed in chapter 379, who are required by law to represent a specific interest, except as otherwise provided by law; and

(6) Members of advisory boards as listed in chapter 379. [1989, c. 443, §5 (RPR); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

C. "Participate in his official capacity" means to take part in reaching a decision or recommendation in a proceeding that is within the authority of the position he holds. [1979, c. 734, §2 (NEW).]

D. "Proceeding" means a proceeding, application, request, ruling, determination, award, contract, claim, controversy, charge, accusation, arrest or other matter relating to governmental action or inaction. [1979, c. 734, §2 (NEW).]

E. "Participates in the legislative process" means to provide any information concerning pending legislation to a legislative committee, subcommittee or study or working group, whether orally or in writing. [1999, c. 242, §1 (NEW).]

[ 1999, c. 242, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Executive employee. An executive employee commits a civil violation if he personally and substantially participates in his official capacity in any proceeding in which, to his knowledge, any of the following have a direct and substantial financial interest:

A. Himself, his spouse or his dependent children; [1979, c. 734, §2 (NEW).]

B. His partners; [1979, c. 734, §2 (NEW).]

C. A person or organization with whom he is negotiating or has agreed to an arrangement concerning prospective employment; [1979, c. 734, §2 (NEW).]

D. An organization in which he has a direct and substantial financial interest; or [1979, c. 734, §2 (NEW).]

E. Any person with whom the executive employee has been associated as a partner or a fellow shareholder in a professional service corporation pursuant to Title 13, chapter 22-A, during the preceding year. [RR 2001, c. 2, Pt. C, §7 (AFF); RR 2001, c. 2, Pt. C, §1 (COR).]

[ RR 2001, c. 2, Pt. C, §7 (AFF); RR 2001, c. 2, Pt. C, §1 (COR) .]

2-A. Participation in legislative process. An executive employee commits a civil violation if the employee participates in the legislative process in the employee's official capacity concerning any legislation in which any person described in subsection 2, paragraphs A to E has any direct and substantial financial interest unless the employee discloses that interest at the time of the employee's participation.

[ 1999, c. 242, §2 (NEW) .]

3. Former executive employee. Former executive employees shall be subject to the provisions in this subsection with respect to proceedings in which the State is a party or has a direct and substantial interest.

A. No former executive employee may knowingly act as an agent or attorney for, or appear personally before, a state or quasi-state agency for anyone other than the State for a one-year period following termination of the employee's employment with the agency or quasi-state agency in connection with a proceeding in which the specific issue was pending before the executive employee's agency and was directly within the responsibilities of the employee during a period terminating at least 12 months prior to the termination of that employee's employment. [1987, c. 784, §2 (RPR).]

B. No former executive employee may knowingly act as an agent or attorney for, or appear personally before, a state or quasi-state agency for anyone other than the State at any time following termination of the employee's employment with the agency or quasi-state agency in connection with a proceeding in which the specific issue was pending before the executive employee's agency and was directly within the responsibilities of the executive employee during the 12-month period immediately preceding the termination of the employee's employment. [1987, c. 784, §2 (RPR).]

[ 1987, c. 784, §2 (RPR) .]

4. Construction of section. This section may not be construed to prohibit former state employees from doing personal business with the State. This section shall not limit the application of any provisions of Title 17-A, chapter 25.

[ 1979, c. 734, §2 (NEW) .]

5. Penalty. A violation of this section is a civil violation for which a forfeiture of not more than $1,000 may be adjudged.

[ 1979, c. 734, §2 (NEW) .]

6. Application of more stringent statutory provisions. If other statutory conflict of interest provisions pertaining to any state agency, quasi-state agency or state board are more stringent than the provisions in this section, the more stringent provisions shall apply.

[ 1987, c. 784, §3 (NEW) .]

7. Avoidance of appearance of conflict of interest. Every executive employee shall endeavor to avoid the appearance of a conflict of interest by disclosure or by abstention. For the purposes of this subsection and subsection 8, "conflict of interest" includes receiving remuneration, other than reimbursement for reasonable travel expenses, for performing functions that a reasonable person would expect to perform as part of that person's official responsibility as an executive employee.

[ 2001, c. 203, §1 (AMD) .]

8. Disclosure of conflict of interest. An executive employee shall disclose immediately to that employee's direct supervisor any conflict of interest within the meaning of this section.

[ 1999, c. 242, §3 (NEW) .]

SECTION HISTORY

1979, c. 734, §2 (NEW). 1985, c. 779, §7 (AMD). 1987, c. 735, §4 (AMD). 1987, c. 784, §§1-3 (AMD). 1989, c. 443, §5 (AMD). 1999, c. 242, §§1-3 (AMD). RR 2001, c. 2, §C7 (AFF). RR 2001, c. 2, §C1 (COR). 2001, c. 203, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §18-A. Conflict of interest; contract with the State

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "State entity" means any office, department, agency, authority, commission, board, institution, hospital or other instrumentality of the State. [2001, c. 203, §2 (NEW).]

B. "Executive employee" has the same meaning as set forth in section 19, subsection 1, paragraph D except that "executive employee" includes employees of and members serving with the National Guard and employees of the University of Maine System, the Maine Maritime Academy and the state community colleges. [2001, c. 203, §2 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

[ 2001, c. 203, §2 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Prohibition. An executive employee may not have any direct or indirect pecuniary interest in or receive or be eligible to receive, directly or indirectly, any benefit that may arise from any contract made on behalf of the State when the state entity that employs the executive employee is a party to the contract.

[ 2001, c. 203, §2 (NEW) .]

3. Violative contract void. Any contract made in violation of this section is void.

[ 2001, c. 203, §2 (NEW) .]

4. Exemptions. This section does not apply:

A. To purchases by the Governor under authority of Title 1, section 814; [2001, c. 203, §2 (NEW).]

B. To contracts made with a corporation that has issued shares to the public for the general benefit of that corporation; or [2001, c. 203, §2 (NEW).]

C. If an exemption is approved by the Director of the Bureau of General Services within the Department of Administrative and Financial Services or the director's designee based upon one of the following and if the director gives notice of the granting of this exemption to all parties bidding on the contract in question with a statement of the reason for the exemption and if an opportunity is provided for any party to appeal the granting of the exemption:

(1) When the private entity or party that proposes to contract with the State and that employs the executive employee, based upon all relevant facts, is the only reasonably available source to provide the service or product to the State, as determined by the director; or

(2) When the director determines that the amount of compensation to be paid to the private entity or party providing the service or product to the State is de minimis. [2001, c. 203, §2 (NEW).]

[ 2001, c. 203, §2 (NEW) .]

SECTION HISTORY

2001, c. 203, §2 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §19. Financial disclosure by executive employees

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Appointed executive employee" means a compensated member of the classified or unclassified service employed by the Executive Branch, who is appointed by the Governor and confirmed by the Legislature, or who serves in a major policy-influencing position, except assistant attorneys general, as set forth in chapter 71. [1987, c. 784, §4 (AMD).]

A-1. "Associated organization" means any organization in which an executive employee or a member of the executive employee's immediate family is a managerial employee, director, officer or trustee or owns or controls, directly or indirectly, and severally or in the aggregate, at least 10% of the outstanding equity. [2011, c. 634, §15 (NEW).]

B. "Constitutional officers" means the Governor, Attorney General, Secretary of State and Treasurer of State. [1979, c. 734, §2 (NEW).]

B-1. "Domestic partner" means the partner of an executive employee who:

(1) Has been legally domiciled with the executive employee for at least 12 months;

(2) Is not legally married to or legally separated from an individual;

(3) Is the sole partner of the executive employee and expects to remain so; and

(4) Is jointly responsible with the executive employee for each other's common welfare as evidenced by joint living arrangements, joint financial arrangements or joint ownership of real or personal property. [2011, c. 634, §15 (NEW).]

C. "Elected executive employee" means the constitutional officers and the State Auditor. [1979, c. 734, §2 (NEW).]

D. "Executive employee" means an appointed executive employee or an elected executive employee. [1979, c. 734, §2 (NEW).]

E. "Gift" means anything of value, including forgiveness of an obligation or debt, given to a person without that person providing equal or greater consideration to the giver. "Gift" does not include:

(1) Gifts received from a single source during the reporting period with an aggregate value of $300 or less;

(2) A bequest or other form of inheritance; and

(3) A gift received from a relative or from an individual on the basis of a personal friendship as long as that individual is not a registered lobbyist or lobbyist associate under Title 3, section 313, unless the employee has reason to believe that the gift was provided because of the employee’s official position and not because of a personal friendship. [2009, c. 524, §1 (AMD).]

F. "Honorarium" means a payment of money or anything with a monetary resale value to a person for an appearance or a speech by the person. "Honorarium" does not include reimbursement for actual and necessary travel expenses for an appearance or speech. "Honorarium" does not include a payment for an appearance or a speech that is unrelated to the person's official capacity or duties. [1989, c. 561, §14 (NEW).]

G. "Immediate family" means a person's spouse, domestic partner or dependent children. [2011, c. 634, §16 (AMD).]

H. "Income" means economic gain to a person from any source, including, but not limited to, compensation for services, including fees, commissions and payments in-kind; gross income derived from business; gross income derived from dealings in property, rents and royalties; gross income from investments including interest, capital gains and dividends; annuities; income from life insurance and endowment contracts; pensions; income from discharge of indebtedness; distributions from a partnership or limited liability company; gross income from an interest in an estate or trust; prizes; and grants, but does not include gifts or honoraria. Income received in-kind includes, but is not limited to, the transfer of property and options to buy or lease and stock certificates. "Income" does not include alimony and separate maintenance payments, child support payments or campaign contributions accepted for state or federal office or funds or other property held in trust for another, including but not limited to fees paid in advance or money to be spent on behalf of a client for payment of a licensing or filing fee. [2011, c. 634, §17 (AMD).]

H-1. "Managerial employee" means an employee of an organization whose position requires substantial control over the organization's decision making, business operations, financial management or contracting and procurement activities. For the purposes of this subsection, financial management does not include tasks that are considered clerical in nature. [2011, c. 634, §18 (NEW).]

I. "Relative" means an individual who is related to the executive employee or the executive employee's spouse as father, mother, son, daughter, brother, sister, uncle, aunt, great aunt, great uncle, first cousin, nephew, niece, husband, wife, grandfather, grandmother, grandson, granddaughter, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother or half sister, and shall be deemed to include the fiancé or fiancée of the executive employee. [1989, c. 561, §14 (NEW).]

I-1. "Reportable liabilities" means any unsecured loan, except a loan made as a campaign contribution recorded as required by law, of $3,000 or more received from a person not a relative. Reportable liabilities do not include:

(1) A credit card liability;

(2) An educational loan made or guaranteed by a governmental entity, educational institution or nonprofit organization; or

(3) A loan made from a state or federally regulated financial institution for business purposes. [1991, c. 331, §2 (NEW).]

J. "Self-employed" means that the person qualifies as an independent contractor under Title 39-A, section 102, subsection 13-A. [2011, c. 643, §2 (AMD); 2011, c. 643, §14 (AFF).]

[ 2011, c. 634, §§15-18 (AMD); 2011, c. 643, §2 (AMD); 2011, c. 643, §14 (AFF) .]

2. Content of statement. Each executive employee shall annually file with the Commission on Governmental Ethics and Election Practices a statement identifying the sources of income received, positions held and reportable liabilities incurred during the preceding calendar year by the executive employee or members of the executive employee's immediate family. The name and, where applicable, the job title of the individual earning or receiving the income must be disclosed, unless otherwise noted. Each source of income must be identified by name, address and principal type of economic or business activity. If disclosure of this type is prohibited by statute, rule or an established code of professional ethics, it is sufficient for the executive employee to specify the principal type of economic or business activity from which the income is derived.

The statement must identify:

A. If the executive employee is an employee of another person, firm, corporation, association or organization that has provided the executive employee with compensation of $2,000 or more, the name and address of the employer; [2011, c. 634, §19 (RPR).]

B. If the executive employee is self-employed, the name and address of the executive employee's business and each source of income derived from self-employment that represents more than 10% of the employee's gross income from self-employment or $2,000, whichever is greater; [2011, c. 634, §19 (RPR).]

C. [2011, c. 634, §19 (RP).]

D. [2011, c. 634, §19 (RP).]

E. [2011, c. 634, §19 (RP).]

F. [2011, c. 634, §19 (RP).]

G. [2011, c. 634, §19 (RP).]

H. The name, address and principal economic or business activity of any corporation, partnership, limited liability company or other business in which the executive employee or members of the employee's immediate family own or control, directly or indirectly, more than 5% of the outstanding equity, whether individually or in the aggregate, that has received revenue of $2,000 or more; [2013, c. 401, §3 (AMD).]

I. Each source of income of $2,000 or more the executive employee derived from providing services as an attorney, the major areas of law practiced by the executive employee and, if associated with a law firm, the major areas of practice of the firm; [2011, c. 634, §19 (NEW).]

J. Each additional source of income of $2,000 or more received by the executive employee and a description of the nature of the income, such as rental income, dividend income and capital gains; [2013, c. 401, §3 (AMD).]

K. The specific source of each gift received by the executive employee; [2011, c. 634, §19 (NEW).]

L. Each source of income of $2,000 or more received by any member of the immediate family of the executive employee, except that the employee is not required to identify the names of dependent children. If the member of the executive employee's immediate family received income of $2,000 or more in compensation, the executive employee shall identify the source of the compensation, the type of the economic activity and the title of the position held by the immediate family member; [2011, c. 634, §19 (NEW).]

M. Each source of honoraria of $2,000 or more that the executive employee accepted; [2011, c. 634, §19 (NEW).]

N. Each executive branch agency before which the executive employee or a member of the employee's immediate family has represented or assisted others for compensation; [2011, c. 634, §19 (NEW).]

O. Each state governmental agency, board or commission to which the executive employee, a member of the employee's immediate family or an associated organization has sold, rented or leased goods or services with a value of $10,000 or more during the preceding calendar year and a description of the goods or services sold, rented or leased; [2011, c. 634, §19 (NEW).]

P. Each party as defined in Title 21-A, section 1, subsection 28, including a party committee, and each organization that is required under Title 21-A, chapter 13 to register with the commission as a political action committee or ballot question committee for which the executive employee or a member of the executive employee's immediate family is a treasurer, principal officer or principal fund-raiser or decision maker of the organization; [2013, c. 401, §3 (AMD).]

Q. Any offices, trusteeships, directorships or positions of any nature, whether compensated or uncompensated, held by the executive employee or a member of the employee's immediate family with any for-profit or nonprofit firm, corporation, association, limited liability company, partnership or business. For the purposes of this paragraph, service as a clerk of a corporation or as a registered agent authorized to receive service of any process, notice or other demand for a business entity is not considered a position with the corporation or business entity; and [2011, c. 634, §19 (NEW).]

R. All reportable liabilities incurred by the executive employee or members of the employee's immediate family during the reporting period. [2011, c. 634, §19 (NEW).]

[ 2013, c. 401, §3 (AMD) .]

2-A. Statement of interests. Beginning in 2010, each executive employee shall annually file with the Commission on Governmental Ethics and Election Practices a statement of those positions set forth in this subsection for the preceding calendar year. The statement must include:

A. Any offices, trusteeships, directorships or positions of any nature, whether compensated or uncompensated, held by the executive employee with any for-profit or nonprofit firm, corporation, association, partnership or business; and [2007, c. 704, §6 (NEW).]

B. Any offices, trusteeships, directorships or positions of any nature, whether compensated or uncompensated, held by a member of the immediate family of the executive employee with any for-profit or nonprofit firm, corporation, association, partnership or business and the name of that member of the executive employee's immediate family. [2007, c. 704, §6 (NEW).]

[ 2009, c. 524, §3 (AMD) .]

3. Time for filing.

A. An elected executive employee shall file an initial report within 30 days of his election. An appointed executive employee shall file an initial report prior to confirmation by the Legislature. [1979, c. 734, §2 (NEW).]

B. Each executive employee shall file the annual report by 5:00 p.m. on April 15th of each year, unless that employee has filed an initial or updating report during the preceding 30 days or has already filed a report for the preceding calendar year pursuant to paragraph A. [2011, c. 634, §20 (AMD).]

C. An executive employee shall file an updated statement concerning the current calendar year if the income, reportable liabilities or positions of the executive employee or an immediate family member, excluding dependent children, substantially change from those disclosed in the employee's most recent statement. Substantial changes include, but are not limited to, a new employer that has paid the executive employee or immediate family member, excluding dependent children, $2,000 or more during the current year, another source that has provided the employee with income that totals $2,000 or more during the current year or the acceptance of a new position with a for-profit or nonprofit firm that is reportable under subsection 2, paragraph Q. The executive employee shall file the updated statement within 30 days of the substantial change in income, reportable liabilities or positions. [2011, c. 634, §21 (RPR).]

[ 2011, c. 634, §§20, 21 (AMD) .]

3-A. Filing upon termination of employment. An executive employee whose employment has terminated shall file a statement of finances as described in subsection 2 and a statement of positions as described in subsection 2-A within 45 days after the termination of employment relating to the final calendar year of the employment.

[ 2011, c. 634, §22 (NEW) .]

4. Penalties. Penalties for violation of this section are as follows.

A. Failing to file a statement within 15 days of having been notified by the Commission on Governmental Ethics and Election Practices is a civil violation for which a fine of not more than $100 may be adjudged. A statement is not considered filed unless it substantially conforms to the requirements of Title 1, chapter 25, subchapter 2 and is properly signed. The commission shall determine whether a statement substantially conforms to such requirements. [2011, c. 634, §23 (NEW).]

B. The intentional filing of a false statement is a Class E crime. If the Commission on Governmental Ethics and Election Practices concludes that it appears that an executive employee has willfully filed a false statement, it shall refer its findings of fact to the Attorney General. [2011, c. 634, §23 (NEW).]

[ 2011, c. 634, §23 (RPR) .]

5. Rules. The Commission on Governmental Ethics and Election Practices may adopt or amend rules to specify the reportable categories or types and the procedures and forms for reporting and to administer this section.

[ 2007, c. 704, §8 (AMD) .]

6. Public record. Statements filed under this section are public records. The Commission on Governmental Ethics and Election Practices shall provide a means for executive employees to file statements in an electronic format that must immediately place the statements on a publicly accessible website. Executive employees shall file statements required by this section using the electronic format prescribed by the commission. If an executive employee can attest to an inability to access or use the electronic filing format, the commission may provide assistance to the employee to ensure proper and timely placement of the required statements on the publicly accessible website.

[ 2013, c. 401, §4 (AMD) .]

7. Disclosure of reportable liabilities.

[ 2011, c. 634, §24 (RP) .]

SECTION HISTORY

1979, c. 734, §2 (NEW). 1987, c. 784, §4 (AMD). 1989, c. 561, §§13-16 (AMD). 1989, c. 608, §3 (AMD). 1991, c. 331, §§2,3 (AMD). 1991, c. 885, §E6 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 75, §3 (AMD). 2007, c. 704, §§5-9 (AMD). 2009, c. 524, §§1-3 (AMD). 2011, c. 389, §1 (AMD). 2011, c. 634, §§15-24 (AMD). 2011, c. 643, §2 (AMD). 2011, c. 643, §14 (AFF). 2013, c. 401, §§3, 4 (AMD).



5 §19-A. Protective equipment training for state employees

If protective equipment, such as that issued to fire fighters in Title 26, section 2103, is issued or made available to any state employee, that employee must receive training in the use of the equipment before being required or asked to use it. Training must be provided on at least an annual basis and otherwise meet or exceed the requirements of the General Industry Standards of the Occupational Safety and Health Administration, 29 Code of Federal Regulations, Part 1910, Subpart L. [RR 1991, c. 2, §5 (COR).]

SECTION HISTORY

1989, c. 606, (NEW). RR 1991, c. 2, §5 (COR).



5 §19-B. State employee participation in disaster relief

In order to participate in specialized disaster relief services for the American Red Cross, a state employee who is a certified disaster service volunteer of the American Red Cross, upon the request of the American Red Cross and with the approval of the employee's appointing authority, may: [1997, c. 600, §1 (NEW).]

1. Paid leave. Be granted a leave not to exceed 15 days in each year without loss of pay, vacation time, sick leave or earned overtime accumulation;

[ 1997, c. 600, §1 (NEW) .]

2. Use of compensated time off. Be granted a leave using that employee's compensated time off, with the consent of the employee; or

[ 1997, c. 600, §1 (NEW) .]

3. Combination. Be granted a leave using a combination of paid leave and compensated time off authorized in subsections 1 and 2.

[ 1997, c. 600, §1 (NEW) .]

This section applies only to relief services related to a disaster declared by the governor of a state or territory or by the President of the United States. [1997, c. 600, §1 (NEW).]

SECTION HISTORY

1997, c. 600, §1 (NEW).






Subchapter 2: STATE EMPLOYEES AND STATE PROPERTY

5 §20. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 737, Pt. A, §15 (NEW).]

1. Employee of this State. "Employee of this State" means an employee in the classified or unclassified service as defined in chapters 71 and 372.

[ 1991, c. 824, Pt. B, §2 (AMD) .]

2. State property. "State property" means personal property, including, but not limited to, furnishings, supplies and equipment that is owned or leased by or in the control of the State or any department or agency of the State or independent state agency. "State property" includes property purchased with funds, such as fees for conferences and seminars conducted by a state agency, received by or on behalf of the State or any department or agency outside of the normal system of accounts and controls.

[ 1995, c. 280, §1 (AMD) .]

SECTION HISTORY

1985, c. 737, §A15 (NEW). 1991, c. 824, §B2 (AMD). 1995, c. 280, §1 (AMD).



5 §20-A. Use and acquisition of state property

1. Use of state property. An employee of the State may not take state property off the premises of the State for personal use or for the use of others without prior written approval of the head of the department for which that employee works.

[ 1995, c. 280, §2 (NEW) .]

2. Acquisition of state property. Within 3 months of leaving office or employment with the State, an employee of the State, in accordance with rules adopted by the Commissioner of Administrative and Financial Services and this chapter, may purchase at fair market value state property that was assigned to the employee or state property of which the employee was the principal user at the time of that employee's employment. The commissioner, by rule, shall determine state property that may be offered for sale under this chapter. State property may not be offered for sale under this chapter until the commissioner determines that the property is eligible for sale and that no state agency has any need or use for the property. This section may not be interpreted to prohibit an employee of the State or any other person from purchasing state property at fair market value in accordance with this chapter as a gift to an employee of this State upon that employee's retiring or leaving office.

[ 1995, c. 280, §2 (NEW) .]

3. Return of state property. If an employee or former employee of the State is in possession of state property in violation of subsection 1, the State may bring an action for injunctive relief seeking the return of the state property. The action may be brought in Superior Court in the county where the alleged violation occurred, Kennebec County or the county where the person against whom the civil complaint is filed resides. If a violation of subsection 1 is established, the court may enjoin the violation and order the return of the state property.

[ 1995, c. 280, §2 (NEW) .]

SECTION HISTORY

1985, c. 737, §A15 (NEW). 1991, c. 780, §Y8 (AMD). 1995, c. 280, §2 (RPR).









Chapter 2: TESTIMONY PROVIDED BY STATE EMPLOYEES TO LEGISLATIVE COMMITTEES

5 §21. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 167, (NEW).]

1. Legislative committee. "Legislative committee" means a joint standing committee of the Legislature, a joint select committee of the Legislature, a task force, commission or council or any other committee established by the Legislature and composed wholly or partly of Legislators for the purpose of conducting legislative business.

[ 1985, c. 167, (NEW) .]

2. Nonpartisan staff. "Nonpartisan staff" means the directors and staffs of the Office of Policy and Legal Analysis, the Office of Fiscal and Program Review, the Office of Revisor of Statutes, the Legislative Information Office and the Office of the Executive Director of the Legislative Council.

[ 1985, c. 737, Pt. B, §5 (AMD) .]

3. Own time. "Own time" means an employee's personal time or authorized leave time, earned as a condition of employment.

[ 1985, c. 167, (NEW) .]

4. State employee. "State employee" means any employee of an agency, independent agency or parts of agencies which receive support from the General Fund or that are established, created or incorporated by reference to the laws, except nonpartisan staff of the Legislature.

[ 1989, c. 483, Pt. A, §5 (AMD) .]

5. Supervisor. "Supervisor" means a commissioner, bureau chief, director, manager or any other person who oversees or supervises state employees in their employment.

[ 1985, c. 167, (NEW) .]

6. Legislative inquiry. "Legislative inquiry" means any request made by a legislative committee or individual Legislator to a state employee for public information or the state employee's personal opinion.

[ 1989, c. 483, Pt. A, §6 (NEW); 1989, c. 878, Pt. A, §8 (AMD) .]

SECTION HISTORY

1985, c. 167, (NEW). 1985, c. 737, §B5 (AMD). 1989, c. 483, §§A5,A6 (AMD). 1989, c. 878, §A8 (AMD).



5 §22. Right to provide testimony

State employees have the right to represent themselves and testify before a legislative committee on their own time. State employees have the right to respond to any legislative inquiry. A state employee who complies with this chapter shall not be denied the right to testify before a legislative committee. [1989, c. 483, Pt. A, §7 (AMD).]

SECTION HISTORY

1985, c. 167, (NEW). 1989, c. 483, §A7 (AMD).



5 §23. Discharge of, threats to or discrimination against state employees for testimony presented to legislative committees

A supervisor shall not discharge, threaten or otherwise discriminate against a state employee regarding the employee's compensation, terms, conditions, location or privileges of employment because the employee, in compliance with this chapter, testified before or provides information to a legislative committee. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW).



5 §24. Presentation of testimony and information

1. Type of information. This chapter protects any state employee who, in compliance with this chapter, presents testimony or information relating to departments or agencies of State Government and which testimony or information pertains to:

A. Successes, failures or problems of current programs; [1985, c. 167, (NEW).]

B. Advantages, disadvantages or other relevant information about proposed programs; and [1985, c. 167, (NEW).]

C. The means of improving existing programs and alternatives to existing programs. [1985, c. 167, (NEW).]

[ 1985, c. 167, (NEW) .]

SECTION HISTORY

1985, c. 167, (NEW).



5 §25. Exclusion of testimony and information from protection

1. Liability of state employees. This chapter does not authorize the presentation to a legislative committee or protect any state employee who presents to a legislative committee the following:

A. Slander; and [1985, c. 167, (NEW).]

B. Libel. [1985, c. 167, (NEW).]

[ 1985, c. 167, (NEW) .]

SECTION HISTORY

1985, c. 167, (NEW).



5 §26. Nonpartisan legislative staff

Nonpartisan staff of the Legislature shall be subject to the policies and rules of the Legislative Council as these policies and rules relate to testifying or providing information to legislative committees. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW).



5 §27. Representatives of agencies and departments

1. Department testimony and information. Nothing in this chapter may be construed to prohibit a state employee from testifying before or present information to a legislative committee as a representative of a department or agency of State Government and who has been authorized by the commissioner or director of that department or agency to act in this capacity.

[ 1985, c. 167, (NEW) .]

2. Misrepresentations of state employees. Any state employee who represents himself as a spokesman or representative of a department or agency without the authorization of the commissioner or director of that organization shall not be protected by the provisions of this chapter and shall be subject to the penalty in subsection 3.

[ 1985, c. 167, (NEW) .]

3. Penalty. Any person who violates this section is guilty of a Class E crime.

[ 1985, c. 167, (NEW) .]

SECTION HISTORY

1985, c. 167, (NEW).



5 §28. Civil actions for injunctive relief or other remedies

A state employee who alleges a violation of his rights under this chapter may bring a civil action, including an action for injunctive relief, within 120 days after the occurrence of that alleged violation. The action may be brought in the Superior Court for the county where the alleged violation occurred, the county where the complainant resides or the county where the person against whom the civil complaint is filed resides. [1985, c. 167, (NEW).]

An employee shall establish each and every element of his case by a preponderance of the evidence. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW).



5 §29. Remedies ordered by court

A court, in rendering a judgment in an action brought pursuant to this chapter, may order reinstatement of this employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights or any combination of these remedies. A court may also award the prevailing party all or a portion of the costs of litigation, including reasonable attorneys' fees and witness fees, if the court determines that the award is appropriate. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW).



5 §30. Penalties for violations

A person who violates sections 22, 23 and 24 is liable for a civil fine of $10 for each day of willful violation, which shall not be suspended. Any civil fine imposed under this section shall be submitted to the Treasurer of State for deposit to the General Fund. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW).



5 §31. Collective bargaining rights

This chapter shall not be construed to diminish or impair the rights of the State or respective bargaining agent under any collective bargaining agreement. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW). 1985, c. 378, §2 (NEW). 1985, c. 737, §A14 (RP).



5 §32. Jury trial; common-law rights

Any action brought under this chapter may be heard by a jury. Nothing in this chapter may be construed to derogate any common-law rights of an employee. [1985, c. 167, (NEW).]

SECTION HISTORY

1985, c. 167, (NEW). 1985, c. 378, §2 (NEW). 1985, c. 737, §A14 (RP).



5 §33. Bureau of Human Resources to inform supervisors and state employees

The Director of Human Resources is responsible for informing supervisors and state employees about the provisions of this chapter. The Director of Human Resources, at a minimum, shall distribute a sufficient number of copies of this chapter, which shall be visibly posted in all state buildings, in order to notify the greatest possible number of state employees about the provisions in this chapter. [1985, c. 785, Pt. B, §9 (AMD).]

The Director of Human Resources shall use the necessary means to instruct all supervisory personnel about the provisions in this chapter. [1985, c. 785, Pt. B, §9 (AMD).]

SECTION HISTORY

1985, c. 167, (NEW). 1985, c. 785, §B9 (AMD).






Chapter 3: ADMINISTRATIVE DEPARTMENTS, AGENCIES, BOARDS, ETC., GENERALLY

5 §41. Employment of counsel or witnesses

No head of any department shall employ counsel or witnesses, at the expense of the State, to appear before any committee of the Legislature, without the consent of the Legislature.



5 §42. Exchange of information and records

No state agency, board, commission, department or institution shall be charged for information or copies of records furnished by another state agency, board, commission, department or institution.



5 §43. Annual reports of state agencies

As used in sections 43 through 46, the word "agency" shall mean a state department, agency, office, board, commission or quasi-independent agency, board, commission, authority or institution. [1975, c. 436, §3 (RPR).]

The administrative head or body of each agency shall, on or before September 1st, annually, deliver to the Governor a report of such agency during the preceding fiscal year ending June 30th. An agency using a fiscal year other than that used by the State may report on the basis of its preceding fiscal year. The Legislative branch, through the Legislative Council, and the Judicial branch, through the Chief Justice of the Supreme Judicial Court, the University of Maine System and the Maine Maritime Academy, may also submit reports of these branches of State Government for the previous fiscal year. [1985, c. 779, §8 (AMD).]

The Governor shall immediately cause such reports to be edited with regard to content, arrangement and brevity, except that the constitutional officers elected by the Legislature, the Legislative Council and the Chief Justice and the University of Maine System and the Maine Maritime Academy shall approve any editing of their respective reports. [1985, c. 779, §8 (AMD).]

The Governor shall consolidate such reports and shall cause them to be printed and published in convenient form for distribution and sale as a public document entitled "The Maine State Government Annual Report" no later than December 31st. [1975, c. 436, §3 (RPR).]

The State Purchasing Agent shall distribute a reasonable number of copies of the report to each reporting agency, to legislative staff agencies and to each member of the Legislature, or, in the even-numbered years, to each member-elect taking office the following January. Eighty copies of the report shall be delivered to the State Librarian for exchange and library use. The State Purchasing Agent shall prorate the cost of the report among the reporting agencies. He shall provide for the sale of additional copies of the report to state agencies and the public at a reasonable price sufficient to cover the cost of printing and distribution. The income received under this section shall be credited to an Intragovernmental Service Account which shall be carried forward and expended by the State Purchasing Agent for the purposes of sections 43 through 46. [1975, c. 436, §3 (RPR).]

SECTION HISTORY

1973, c. 612, (NEW). 1975, c. 436, §3 (RPR). 1985, c. 779, §8 (AMD).



5 §44. Report provisions

The report of each agency shall include in summary form but not be limited to: [1973, c. 612, §1 (NEW).]

1. Date of establishment. The date when the agency was established;

[ 1973, c. 612, §1 (NEW) .]

2. Statutory authority. The statutory authority of the agency;

[ 1973, c. 612, §1 (NEW) .]

3. Agency address. The address of the agency's central office;

[ 1973, c. 612, §1 (NEW) .]

4. Administrative officers. The names, titles and telephone numbers of the principal administrative officers;

[ 1973, c. 612, §1 (NEW) .]

5. Agency chart. An organizational chart of the agency;

[ 1973, c. 612, §1 (NEW) .]

6. Number of employees. The average number of full-time employees;

[ 1973, c. 612, §1 (NEW) .]

7. Authorized employees. The number of employees authorized by the previous Legislature and a summary by month of the actual number of employees;

[ 1973, c. 612, §1 (NEW) .]

8. Recurring operating expenditures. Recurring operating expenditures;

[ 1973, c. 612, §1 (NEW) .]

9. Fund and account identification. The identification of all funds and accounts relating to an agency, with their beginning and ending balances; this shall include all federal funds and all funds from any other source;

[ 1973, c. 612, §1 (NEW) .]

10. Program description. A description of each program shall be provided and shall include a summary of major expenditures, goals and objectives and future plans.

[ 1973, c. 612, §1 (NEW) .]

A department made up of several distinct units shall provide overall summary information for the department and summary information for each bureau, division, commission, agency and institutional unit, as appropriate. [1973, c. 612, §1 (NEW).]

SECTION HISTORY

1973, c. 612, §1 (NEW).



5 §44-A. Out-of-state travel report

All state agencies shall, within 15 days after the end of each quarter, submit to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs a report of that quarter's out-of-state travel activity. For the purposes of this section, a state agency is any state department or agency, or any part of a state department or agency, that receives an appropriation or an allocation through the state budget process. The report must reflect, for each individual who has been authorized by the agency to travel, the destination, purpose and cost by funding source of each trip. [1991, c. 622, Pt. L, §7 (NEW).]

SECTION HISTORY

1991, c. 622, §L7 (NEW).



5 §45. Discontinuation of duplicate reports

Notwithstanding any other provision of law, the Governor may discontinue the publication of any other annual or biennial report which duplicates the report material provided for in section 43, except for reports of the constitutional officers elected by the Legislature, and reports of the legislative and judicial branches of government, the University of Maine System and the Maine Maritime Academy. He may order the publication of an expanded departmental report, in standard format, in a limited quantity for record purposes. [1985, c. 779, §9 (AMD).]

Notwithstanding any other provision of law, every annual or biennial report required by statute to be made by any agency other than constitutional officers elected by the Legislature, the legislative and judicial branches of government, the University of Maine System and the Maine Maritime Academy, to the Governor and the Legislature shall be made by inclusion of that report in the Maine State Government Annual Report. The Governor may authorize the publication of special expanded department reports in a limited quantity when justified. [1985, c. 779, §9 (AMD).]

SECTION HISTORY

1973, c. 612, §1 (NEW). 1975, c. 436, §4 (AMD). 1977, c. 370, (AMD). 1985, c. 779, §9 (AMD).



5 §46. Descriptions of expenditures

Descriptions of expenditures under all funds and accounts shall be made in using generally the following categories and subcategories: [1975, c. 436, §5 (AMD).]

1. Personal services. Personal services:

A. Wages and salaries; [1973, c. 612, §1 (NEW).]

B. Retirement. [1973, c. 612, §1 (NEW).]

[ 1973, c. 612, §1 (NEW) .]

2. All other. All other:

A. Commodities; [1973, c. 612, §1 (NEW).]

B. Grants, subsidies and pensions; [1973, c. 612, §1 (NEW).]

C. Transfers to other funds; [1973, c. 612, §1 (NEW).]

D. Computer services; [1973, c. 612, §1 (NEW).]

E. All other rents; [1973, c. 612, §1 (NEW).]

F. All other contractual services. [1973, c. 612, §1 (NEW).]

[ 1973, c. 612, §1 (NEW) .]

3. Capital expenditures. Capital expenditures:

A. Buildings and improvements; [1973, c. 612, §1 (NEW).]

B. Equipment; [1973, c. 612, §1 (NEW).]

C. Purchases of land. [1973, c. 612, §1 (NEW).]

[ 1973, c. 612, §1 (NEW) .]

SECTION HISTORY

1973, c. 612, (NEW). 1975, c. 436, §5 (AMD).



5 §47. Public hearings on appointment of departmental commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 524, (NEW). 1975, c. 771, §30 (RP).



5 §48. Interpreter service for the deaf and hard-of-hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 704, §1 (NEW). 1979, c. 88, §§1-4 (AMD). 1983, c. 70, (AMD). 1989, c. 36, (AMD). 1991, c. 406, §§1,2 (AMD). 1993, c. 708, §J1 (AMD). RR 1995, c. 2, §§2,3 (COR). 1995, c. 426, §1 (AMD). 1995, c. 560, §F1 (AMD). 1997, c. 749, §1 (AMD). 1999, c. 399, §1 (AMD). 1999, c. 399, §20 (AFF). 2003, c. 685, §1 (RP).



5 §48-A. Communication services for deaf persons, hard-of-hearing persons and late-deafened persons in court and other legal settings

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Advocate" means a person who is not a lawyer and who provides to the public advice or other substantive legal work that is not prohibited by law or regulation. [2003, c. 685, §2 (NEW).]

B. "Agency" means any authority, board, bureau, commission, department or officer of State Government or of any county, municipality, school district or any other political or administrative subdivision. [2003, c. 685, §2 (NEW).]

C. "Bureau" means the Department of Labor, Bureau of Rehabilitation Services. [2003, c. 685, §2 (NEW).]

D. "CART" means computer-assisted real-time transcription using specialized equipment to transcribe real time word-for-word spoken English into written English that can be viewed on a computer screen or projected onto a large screen. [2003, c. 685, §2 (NEW).]

E. "CART provider" means a person who provides CART. [2003, c. 685, §2 (NEW).]

F. "Client" means a deaf person, a hard-of-hearing person, a late-deafened person or a hearing person who is provided interpreting services by a privileged interpreter. [2009, c. 174, §1 (AMD).]

G. "Confidential communication" means a communication that a client has a reasonable expectation is not being disclosed to persons other than a privileged interpreter and any client to whom the communication is intended to be made. [2003, c. 685, §2 (NEW).]

H. "Deaf interpreter" means a deaf person, hard-of-hearing person or late-deafened person with native or near-native fluency in American Sign Language who has training in interpreting and training or experience in the use of gesture, mime, props, drawings and other tools to enhance communication for deaf persons with minimal language skills. [2009, c. 174, §1 (AMD).]

I. "Deaf person" means a person whose sense of hearing is nonfunctional for the purpose of communication and who must depend primarily upon visual communication. [2003, c. 685, §2 (NEW).]

J. "Hard-of-hearing person" means a person who has a hearing loss resulting in a functional loss, but not to the extent that the person must depend primarily upon visual communication. [2003, c. 685, §2 (NEW).]

K. "Interpreting organization" means an organization whose function is to provide qualified legal interpreter services for a fee. [2003, c. 685, §2 (NEW).]

K-1. "Late deafened" means that the sense of hearing of an individual is nonfunctional for the purpose of communication and that the individual must depend primarily upon visual communication. The loss of the sense of hearing for a late-deafened individual occurs after the development of speech and language. [2009, c. 174, §1 (NEW).]

L. "Privileged interpreter" means a person identified by clients as necessary to facilitate accurate communication between the clients and who otherwise has no substantial personal or business interest in the communication. [2003, c. 685, §2 (NEW).]

M. "Qualified legal interpreter" means a person who is licensed under Title 32, chapter 22 as a certified interpreter, certified deaf interpreter or certified transliterator and who:

(1) Is a hearing person who:

(a) Holds a current Specialist Certificate: Legal from the Registry of Interpreters for the Deaf, Inc. or its successor;

(b) Satisfies the eligibility criteria for taking the exam for the specialist certificate described in division (a) as long as, by January 1, 2012, that person obtains the specialist certificate described in division (a); or

(c) Is included on the bureau's list of qualified interpreters on the effective date of this section, as long as that person, by January 1, 2006, meets the eligibility criteria for taking the exam for the specialist certificate described in division (a) and, by January 1, 2012, obtains the specialist certificate described in division (a); or

(2) Is a deaf interpreter who holds a current Certificate of Interpretation from the Registry of Interpreters for the Deaf, Inc. or its successor or a Reverse Skills Certificate from the Registry of Interpreters for the Deaf, Inc. or its successor. Beginning January 1, 2006, a deaf person, hard-of-hearing person or late-deafened person must also satisfy the eligibility criteria for taking the exam for the Specialist Certificate: Legal or its successor. [2009, c. 174, §1 (AMD).]

N. "Travel expenses" means actual expenses for transportation reimbursable at the usual state mileage rate, tolls, parking fees or other fees specified in an agreement between an interpreter or an interpreting organization and an agency or court retaining the services of the interpreter at a specific date, time and place. [2003, c. 685, §2 (NEW).]

[ 2009, c. 174, §1 (AMD) .]

2. Interpreter services or CART required for agency or court proceedings. When any personal or property interest of a deaf person, hard-of-hearing person or late-deafened person or of a minor whose parent or guardian is a deaf person, hard-of-hearing person or late-deafened person is the subject of a proceeding before any agency or court, the presiding officer of the proceeding shall appoint a qualified legal interpreter or CART provider.

A. A qualified legal interpreter or CART provider must be appointed under this subsection after consultation with, and giving primary consideration to the request of, the deaf person, hard-of-hearing person or late-deafened person. If the appointed qualified legal interpreter does not meet the needs of the deaf person, hard-of-hearing person or late-deafened person, the presiding officer shall, with the consent of the deaf person, hard-of-hearing person or late-deafened person, appoint another qualified legal interpreter. [2009, c. 174, §1 (AMD).]

B. If a qualified legal interpreter appointed under this subsection for the deaf person, hard-of-hearing person or late-deafened person states that the interpretation is not satisfactory and that a qualified legal interpreter who is a deaf person, a hard-of-hearing person or a late-deafened person will improve the quality of interpretation, the presiding officer shall appoint a qualified legal interpreter who is a deaf person, a hard-of-hearing person or a late-deafened person to assist the qualified legal interpreter. [2009, c. 174, §1 (AMD).]

C. The presiding officer shall appoint as many qualified legal interpreters under this subsection as are necessary to meet the needs of the deaf person, hard-of-hearing person or late-deafened person. [2009, c. 174, §1 (AMD).]

D. A qualified legal interpreter or CART provider appointed under this subsection must be reimbursed by the agency or court conducting the proceeding at a rate negotiated with the qualified legal interpreter or interpreting organization, plus travel expenses; except that employees of the State or any of its political subdivisions, public employees and public or private school, university and college teachers or administrators for interpreting services or anyone who receives a salary during regular work hours may not be reimbursed under this subsection or subsection 3 for interpreter services performed during their regular working hours. This paragraph does not prevent any agency or court from employing a qualified legal interpreter on a full-time basis or under contract at a mutually agreed-upon compensation rate. [2003, c. 685, §2 (NEW).]

E. It is the responsibility of the agency or court conducting the proceeding to ensure compliance with the provisions of this subsection. [2003, c. 685, §2 (NEW).]

[ 2009, c. 174, §1 (AMD) .]

3. Interpreting services or CART for consultation with appointed attorneys. When a court appoints an attorney to represent a deaf person, hard-of-hearing person or late-deafened person or to represent a juvenile whose parent or guardian is a deaf person, hard-of-hearing person or late-deafened person, the court shall provide interpreting services or CART in accordance with this subsection to allow for effective consultation between the attorney and client. Interpreting services or CART provided under this subsection must be paid for directly by the court and is not the responsibility of the attorney.

[ 2009, c. 174, §1 (AMD) .]

4. Legal interpreting fund for services of attorneys and advocates, generally. The bureau shall maintain a legal interpreting fund, which must be used to reimburse private attorneys and advocates for the cost of interpreting services or CART that assists the attorney or advocate in effectively representing deaf persons, hard-of-hearing persons or late-deafened persons in cases in which subsection 3 does not apply. This fund may not be used to cover interpreting services or CART for actual proceedings pursuant to subsection 2.

[ 2009, c. 174, §1 (AMD) .]

5. Privileged communication. Except when a court in the exercise of sound discretion determines the disclosure necessary to the proper administration of justice, a privileged interpreter may not disclose any aspect of a confidential communication facilitated by that privileged interpreter unless all clients of the privileged interpreter privy to that confidential communication consent to the disclosure.

[ 2003, c. 685, §2 (NEW) .]

6. Oath. Every qualified legal interpreter appointed under subsection 2 shall, before performing the qualified legal interpreter's duties, take an oath that the qualified legal interpreter will make a true interpretation in an understandable manner to the person for whom the qualified legal interpreter is appointed, and that the qualified legal interpreter will repeat the statements of the person in the English language to the best of the qualified legal interpreter's ability.

[ 2003, c. 685, §2 (NEW) .]

7. Provide information. With the cooperation of the Registry of Interpreters for the Deaf, Inc. or its successor, the bureau shall prepare and continually update a directory listing all qualified legal interpreters in the State. When requested by an agency or court, the bureau shall furnish the agency or court with the directory. The Division for the Deaf, Hard of Hearing and Late Deafened within the bureau shall also provide information to the public, including state agencies and individuals who work with interpreters, regarding the qualifications necessary to become a qualified legal interpreter.

[ 2009, c. 174, §1 (AMD) .]

SECTION HISTORY

2003, c. 685, §2 (NEW). 2009, c. 174, §1 (AMD).



5 §49. Maine Quality Management Council (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 476, §1 (NEW). 1995, c. 368, §HH1 (AMD). 1999, c. 668, §1 (RP). MRSA T. 5, §49, sub-6, ¶J (AMD).



5 §50. Employment protection with implementation of total quality management (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 476, §1 (NEW). 1999, c. 668, §2 (RP).



5 §51. Interpreters; payment

When personal or property interest of a person who does not speak English is the subject of a proceeding before an agency or a court, the presiding officer of the proceeding shall either appoint a qualified interpreter or utilize a professional telephone-based interpretation service. Payment by the State for an interpreter in civil matters is within the discretion of the agency or court to the extent that payment by the State is not already required by law. [1993, c. 675, Pt. A, §1 (NEW).]

SECTION HISTORY

RR 1993, c. 2, §2 (COR). 1993, c. 675, §A1 (NEW). 1993, c. 707, §BB1 (NEW).



5 §52. Departmental Total Quality Management Coordinator; positions established (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 2, §2 (RNU). 1993, c. 707, §BB1 (NEW). 2001, c. 471, §D7 (RP).



5 §53. Value of fringe benefits

Every state agency, department, board, commission, institution, authority or public instrumentality shall include in every publication that states the salary of an employee or a position a statement of the dollar value of the fringe benefit package provided. For purposes of this section, "fringe benefits" includes an employer's cost of an employee's health insurance, dental insurance and retirement but does not include the amount paid to cover any unfunded liability. [1995, c. 37, §2 (NEW).]

SECTION HISTORY

1995, c. 37, §2 (NEW).



5 §54. Electronic filing

Every state agency, department, board, commission, institution, authority or public instrumentality that requires filing of information by businesses or the public: [1999, c. 446, §1 (NEW).]

1. Forms. Shall have the filing forms available for downloading from the Internet. This subsection takes effect June 1, 2000; and

[ 1999, c. 790, Pt. A, §1 (AMD) .]

2. Inventory. Shall maintain an inventory of the forms available on the Internet.

[ 1999, c. 446, §1 (NEW) .]

SECTION HISTORY

1999, c. 446, §1 (NEW). 1999, c. 790, §A1 (AMD).



5 §55. Advisory Committee on Fair Competition with Private Enterprise

In recognition that the provision of goods or services by state governmental agencies or institutions to the public may result in unfair competition practices with private enterprise in Maine, the Advisory Committee on Fair Competition with Private Enterprise, as established in section 12004-I, subsection 2-E and referred to in this section as the "committee," is created to assist State Government in responding to concerns raised by the public regarding government competition with private enterprise. [1999, c. 566, §1 (NEW).]

1. Membership. The committee consists of 9 members as follows:

A. Three members representing State Government, including:

(1) The Commissioner of Administrative and Financial Services, or the commissioner's designee, who shall serve as the chair of the committee;

(2) The Commissioner of Economic and Community Development or the commissioner's designee; and

(3) One of the following 3 officials appointed by the Governor on a rotating basis in the following order:

(a) The Commissioner of Education or a designee;

(b) The President of the Maine Community College System or a designee; or

(c) The Chancellor of the University of Maine System or a designee; [1999, c. 566, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

B. A member representing employees of State Government, appointed by the Governor; [1999, c. 566, §1 (NEW).]

C. Three members representing private enterprise, including at least 2 members who represent businesses with fewer than 100 employees, appointed by the Governor; and [1999, c. 566, §1 (NEW).]

D. Two members representing the public, appointed by the Governor. [1999, c. 566, §1 (NEW).]

[ 1999, c. 566, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Terms of appointment. Terms of appointment are as follows:

A. The terms of appointment for the Commissioner of Administrative and Financial Services and the Commissioner of Economic and Community Development coincide with their terms of office; [1999, c. 566, §1 (NEW).]

B. The term of appointment for the Commissioner of Education, the President of the Maine Community College System or the Chancellor of the University of Maine System is one year; [1999, c. 566, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

C. Of the members initially appointed pursuant to subsection 1, paragraphs B, C and D, the 2 members representing the public must be appointed for terms of 3 years, the 2 members representing businesses with fewer than 100 employees must be appointed for terms of 2 years, the remaining member representing private enterprise and the member representing employees of State Government must be appointed for terms of one year; and [1999, c. 566, §1 (NEW).]

D. After initial appointments, members appointed pursuant to subsection 1, paragraphs B, C and D serve 3-year terms. [1999, c. 566, §1 (NEW).]

[ 1999, c. 566, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Duties of committee. The committee shall meet at least once annually to review complaints from private enterprise of potentially unfair competition practices by State Government and to make recommendations regarding the disposition of these complaints to the Governor and, when appropriate, to the Legislature.

[ 1999, c. 566, §1 (NEW) .]

4. Staffing of committee. The Department of Administrative and Financial Services shall provide administrative and staff support to the committee.

[ 1999, c. 566, §1 (NEW) .]

5. Report of committee. The committee shall report by January 15th of each year to the Governor and to the joint standing committee of the Legislature having jurisdiction over state and local government matters on its activities and shall recommend changes in policies or practices that assist in achieving the purposes of this section.

[ 1999, c. 566, §1 (NEW) .]

SECTION HISTORY

1999, c. 566, §1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §55-A. Unfair competition

1. Prohibition. A state agency may not sell goods or services to the public in competition with private enterprise unless it complies with this section.

[ 2003, c. 238, §1 (NEW); 2003, c. 238, §2 (AFF) .]

2. Prior approval required. Unless otherwise provided by law, before a state agency may sell goods or services to the public, that agency must refer the matter for review and approval to the Advisory Committee on Fair Competition with Private Enterprise, established in section 12004-I, subsection 2-E. If the Advisory Committee on Fair Competition with Private Enterprise finds that the proposed activity is not specifically authorized by law and that activity will result in unfair competition, the state agency may not sell those goods or services.

[ 2003, c. 238, §1 (NEW); 2003, c. 238, §2 (AFF) .]

3. Exceptions for emergencies. A state agency may immediately sell goods or services to the public in the event of an emergency as determined by the agency head. The agency must refer the matter for review and approval to the Advisory Committee on Fair Competition with Private Enterprise as soon as possible. If the committee finds the activity results in unfair competition, the state agency must suspend sale of those goods or services within 30 days of the notification of the finding.

[ 2003, c. 238, §1 (NEW); 2003, c. 238, §2 (AFF) .]

4. Exception for existing goods and services. This section does not apply to goods or services that a state agency began selling to the public on or before January 15, 2004.

[ 2003, c. 238, §1 (NEW); 2003, c. 238, §2 (AFF) .]

SECTION HISTORY

2003, c. 238, §1 (NEW). 2003, c. 238, §2 (AFF).



5 §56. Maine Regulatory Fairness Board established (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 96, §1 (NEW). 2003, c. 681, §2 (AMD). 2005, c. 294, §2 (RP).



5 §57. Maine Regulatory Fairness Board established (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 458, §1 (NEW). 2007, c. 676, §1 (AMD). 2011, c. 304, Pt. D, §1 (RP).



5 §58. Access to forms

Every state agency, department, board, office, commission, institution, authority or public instrumentality that requires filing of information by the public shall make a paper copy of any required filing form available, upon request, by regular mail at no cost to the requestor. [2011, c. 33, §1 (NEW).]

SECTION HISTORY

2011, c. 33, §1 (NEW).






Chapter 5: SECRETARY OF STATE

Subchapter 1: GENERAL PROVISIONS

5 §81. Office and duties; vacancy; salary; expenses; fees

The Department of the Secretary of State, as heretofore established, shall consist of the Secretary of State, the State Archives and such other state departments and agencies as are by law subject to the direction of the Secretary of State. The secretary shall keep his office at the seat of government; have the custody of the state seal and preserve all records in such office, at the expense of the State. The Secretary of State may appoint deputy secretaries of state who shall serve at the pleasure of the Secretary of State. The secretary shall designate one of his deputies as first deputy secretary of state. When a vacancy happens in the office of Secretary of State during the recess of the Legislature, the first deputy secretary of state shall act as Secretary of State until a Secretary of State is elected by the Legislature. Such deputy shall take the oath required of the elected Secretary of State and have the same compensation while he performs the duties of the office. [1977, c. 674, §1 (AMD).]

The Secretary of State and his deputy shall receive such actual traveling expenses incident to the administration of his department as shall be necessary. [1969, c. 504, §4 (AMD).]

The Secretary of State shall collect the legal and usual fees payable to him by virtue of his office and shall pay them over forthwith to the Treasurer of State.

SECTION HISTORY

1965, c. 421, §1 (AMD). 1967, c. 383, (AMD). 1967, c. 476, §7 (AMD). 1969, c. 504, §4 (AMD). 1971, c. 494, §§1,3 (AMD). 1973, c. 537, §1 (AMD). 1975, c. 771, §31 (AMD). 1977, c. 674, §1 (AMD).



5 §81-A. Transition period

In order to provide for an orderly transition following the biennial election of the Secretary of State, the Secretary of State-elect shall not take the oath of his office or otherwise qualify for the office for a period of no less than 30 days following that election. [1983, c. 65, §1 (NEW).]

SECTION HISTORY

1983, c. 65, §1 (NEW).



5 §82. Appointment of notaries public; term of appointment; additional requirements for resident of adjoining state; term renewal of commissions

1. Appointment and renewal. The Secretary of State may appoint and renew a commission of a notary public who:

A. Is 18 years of age or older at the time of appointment; [2007, c. 285, §1 (NEW).]

B. Is a resident of this State at the time of appointment or is a resident of an adjacent state, is regularly employed or carries on a trade or business in this State at the time of appointment and submits an affidavit as described in subsection 2; [2007, c. 285, §1 (NEW).]

C. Demonstrates proficiency in the English language at the time of appointment; [2007, c. 285, §1 (NEW).]

D. Has not had a notary commission revoked or suspended for official misconduct in this State or any other jurisdiction during the 5-year period preceding the date of application; [2007, c. 285, §1 (NEW).]

E. Has not been convicted of a crime punishable by imprisonment for one year or more, or of a lesser offense incompatible with the duties of a notary public as defined by rule by the Secretary of State during the 10-year period preceding the date of application for a new or renewed commission; and [2007, c. 285, §1 (NEW).]

F. Has satisfactorily completed a written examination prescribed by the Secretary of State to determine the fitness of the person to exercise the functions of the office of notary public. [2007, c. 285, §1 (NEW).]

[ 2007, c. 285, §1 (NEW) .]

2. Affidavit. An applicant for appointment as a notary public who resides in an adjoining state must submit to the Secretary of State with the application an affidavit as follows:

A. If the applicant is not self-employed, an affidavit from the applicant's employer stating that:

(1) The employer is licensed, authorized or registered to do business in this State; and

(2) The employer regularly employs the applicant at an office, business or facility that is located in this State; or [2007, c. 285, §1 (NEW).]

B. If the applicant is self-employed, an affidavit from the applicant stating that:

(1) The applicant is licensed, authorized or registered to do business in this State; and

(2) The applicant has an office, business or facility that is located in this State. [2007, c. 285, §1 (NEW).]

The affidavit required by this subsection must be in a form and format as defined by rule by the Secretary of State.

[ 2007, c. 285, §1 (NEW) .]

3. Written examination. The Secretary of State shall:

A. Make the written examination required by subsection 1 a part of the application for a new commission or the renewal of a commission; and [2007, c. 285, §1 (NEW).]

B. Furnish study materials relating to the written examination to an applicant without charge upon request of the applicant. [2007, c. 285, §1 (NEW).]

[ 2007, c. 285, §1 (NEW) .]

3-A. Oath. A newly appointed notary public shall take and subscribe the following oath or affirmation before a dedimus justice:

"I, (name), do swear that I will support the Constitution of the United States and of this State, so help me God."

"I, (name), do swear that I will faithfully discharge, to the best of my abilities, the duties incumbent on me as a Notary Public according to the Constitution of Maine and laws of this State, so help me God."

When a person is conscientiously scrupulous of taking an oath, the word "affirm" may be substituted for the word "swear" and the words "this I do under penalty of perjury" may be substituted for the words "so help me God."

[ 2009, c. 74, §3 (NEW) .]

4. Term. A person appointed as a notary public serves the following term of office:

A. For a resident of this State, a term of 7 years; or [2007, c. 285, §1 (NEW).]

B. For a resident of an adjacent state, a term of 4 years. [2007, c. 285, §1 (NEW).]

[ 2007, c. 285, §1 (NEW) .]

5. Power extends to all counties. A person appointed as a notary public may exercise that person's power and duties in any and all counties in this State.

[ 2007, c. 285, §1 (NEW) .]

6. Rules. The Secretary of State shall adopt rules relating to the appointment and renewal of commissions of notaries public. The rules must include criteria and a procedure to be applied by the Secretary of State in appointment and renewal. The Secretary of State may not refuse to appoint or renew solely because the applicant lives or works in a specific geographic area or because of political party affiliation. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2007, c. 285, §1 (NEW) .]

7. Notice of expiration of commission. The Secretary of State shall provide notice of the expiration of a commission to a notary public 30 days prior to the expiration date. The notice must be in a form or format as determined by rule by the Secretary of State. Failure to receive a notice does not affect the expiration date of a commission.

[ 2007, c. 285, §1 (NEW) .]

8. Investigation of complaints.

[ 2009, c. 74, §4 (RP) .]

SECTION HISTORY

1975, c. 87, §2 (RPR). 1975, c. 771, §§31-A (RPR). 1979, c. 541, §A19 (AMD). 1981, c. 456, §A15 (RPR). 1987, c. 736, §5 (AMD). 1991, c. 465, §§6,7 (AMD). 1997, c. 712, §3 (AMD). 2007, c. 285, §1 (RPR). 2009, c. 74, §§3, 4 (AMD).



5 §82-A. Publications

1. Informational publications. The Secretary of State shall make available such informational publications as may be necessary to ensure that notaries public are knowledgeable in the performance of their duties. One copy of these publications must be made available with each appointment or renewal of a notary public commission. The printing and distribution costs of the first copy of publications sent to commissioned notaries public must be paid from the fees paid by the notaries public pursuant to section 87. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act the procedures for the sale of these publications and a fee schedule to cover the cost of printing and distribution for:

A. Additional copies of publications requested by commissioned notaries public; and [1991, c. 465, §8 (NEW).]

B. Copies of publications requested by noncommissioned individuals, corporations, agencies or other entities. [1991, c. 465, §8 (NEW).]

[ 1991, c. 465, §8 (NEW) .]

2. Fund; fees deposited. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for replacing and updating publications offered in accordance with this chapter and for funding new publications.

[ 1991, c. 465, §8 (NEW) .]

SECTION HISTORY

1991, c. 465, §8 (NEW).



5 §82-B. Notary Public Review Board (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 285, §2 (NEW). 2009, c. 74, §§5-7 (AMD). 2011, c. 344, §1 (RP).



5 §83. Clerks of courts to keep lists of appointments; lists and certificates as evidence

The clerks of the state courts shall make a memorandum on such lists of the fact and date of their reception, and either of such lists so attested, or the certificate of such clerk under the seal of his court, shall be legal but not conclusive evidence of the appointment and qualification of such officers. [1979, c. 13, §7 (AMD).]

SECTION HISTORY

1979, c. 13, §7 (AMD).



5 §84. Preparation of commissions and recording qualifications

The Secretary of State shall prepare and present to the Governor under the seal of the State, in order that the same may receive the signature of the Governor, a commission for every person appointed or a certificate of election to every person elected to any office for which a commission or certificate of election is required; record in a suitable manner the time when and the person by whom any commission or certificate of election is taken from that person's office, and the time when any certificate of the qualification of any officer is filed therein. When a duty must be paid as a prerequisite of holding the office, the Secretary of State shall notify every person appointed to such office of the fact and on receipt of evidence of its payment shall then, and no sooner, present the commission or certificate to the Governor. When the commission or certificate shall have been signed by the Governor, the Secretary of State shall deliver or forward the same to the person so appointed or elected. All bills passed by the Legislature shall be filed with the Secretary of State for the purpose of issuing certified copies thereof. [1987, c. 816, Pt. KK, §7 (RPR).]

SECTION HISTORY

1975, c. 771, §32 (AMD). 1979, c. 596, §1 (AMD). 1987, c. 816, §KK7 (RPR).



5 §85. Distribute blanks for election returns; penalty for neglect (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 35, §9 (RP).



5 §86. Fees

The Secretary of State shall receive: [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For a certificate under the seal of the State, $5 for a short form and $10 for a special detailed certificate. For all copies of corporate, limited partnership and mark documents, the rate of $2 per page; and for all other copies, the rate of 75¢ per page if such copies are prepared by the office of the Secretary of State. The Secretary of State may reduce or waive the fee for other governmental agencies and bodies; [1995, c. 373, §1 (AMD).]

For receiving, filing and recording certificate of organization of officers of a proposed insurance company, and issuing certificates of organization, $20; for receiving and filing certificate of increase of capital stock of an insurance company, $10; [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For receiving, filing and recording certificate of officers of a proposed fraternal benefit society and issuing certificate of organization, $5; [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For filing certificate of organization of a cooperative marketing association, $10; for filing an amendment thereto, $2.50; [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For filing, copying, comparing or authenticating any document required or permitted to be filed under Title 13-C, that fee specified in Title 13-C, chapter 1, subchapter 2; [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For filing, copying, comparing or authenticating any document required or permitted to be filed under Title 13-B, that fee specified in Title 13-B, chapter 14; and [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §2 (COR).]

For filing a federal tax lien or other federal liens, certificates or notices affecting the liens of which under any Act of Congress or any federal regulation are required or permitted to be filed under Title 33, chapter 39, that fee specified in Title 33, section 1906. [2003, c. 518, §1 (AMD).]

For filing and recording a designated office for service of trustee process under Title 14, section 2608-A, $25. [2003, c. 149, §1 (NEW).]

SECTION HISTORY

1969, c. 132, §2 (AMD). 1969, c. 225, §1 (AMD). 1969, c. 517, §§1,2 (AMD). 1971, c. 439, §§5,6 (AMD). 1973, c. 730, §1 (AMD). 1977, c. 525, §1 (AMD). 1979, c. 572, §1 (AMD). 1987, c. 645, §1 (AMD). 1989, c. 501, §L2 (AMD). 1991, c. 780, §U1 (AMD). 1993, c. 316, §1 (AMD). 1995, c. 373, §1 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B2 (COR). 2003, c. 149, §1 (AMD). 2003, c. 518, §1 (AMD).



5 §87. Fees payable by public officers

A fee of $50 must be paid to the Secretary of State by a person appointed to the office of notary public, commissioner to take depositions and disclosures, disclosure commissioner or commissioner appointed under Title 33, section 251, before the person enters upon the discharge of official duties. [2005, c. 12, Pt. FF, §1 (AMD).]

SECTION HISTORY

1969, c. 225, §2 (AMD). 1981, c. 456, §A16 (AMD). 1989, c. 501, §L3 (AMD). 2005, c. 12, §FF1 (AMD).



5 §88. Facsimile signature of Secretary of State

A facsimile of the signature of the Secretary of State imprinted by or at his direction upon any renewal of commissions by him under authority of section 82, or upon any certificate of true copy, certificate of any record of the Secretary of State, or certificate of good standing, or upon any attestation required of him by law, shall have the same validity as his written signature. [1975, c. 273, (NEW).]

SECTION HISTORY

1975, c. 273, (NEW).



5 §88-A. State identification cards; information; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 45, §A1 (NEW). 1987, c. 342, §1 (AMD). 1991, c. 249, (AMD). 1991, c. 595, §§1,2 (AMD). 1991, c. 824, §B3 (AMD). 1993, c. 658, §1 (AMD). 1995, c. 65, §A7 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 645, §§B1,2 (AMD). 1995, c. 645, §B24 (AFF). 1997, c. 437, §1 (RP).



5 §89. Cooperative document production capability

1. Purpose. State motor vehicle operators' licenses and identification documents have an increasingly important role in our society. They serve not only to identify persons who have received permission to undertake a specific regulated activity, but also serve as identification in numerous public and private transactions.

It is becoming vitally important to insure that state motor vehicle operators' licenses be issued in a form that clearly identifies them as official state documents, that they positively and easily identify the holder and that they are extremely difficult to counterfeit or alter.

[ 1981, c. 506, §1 (NEW) .]

2. Form. An official state motor vehicle operator's license or identification card issued under this section shall be a one-piece document and shall:

A. Clearly indicate its nature as an official state document; [1981, c. 506, §1 (NEW).]

B. Contain a photograph of the person to whom issued; [1981, c. 506, §1 (NEW).]

C. Be manufactured in a manner to prohibit, as nearly as possible, the ability to reproduce, alter or counterfeit the document without ready detection; [1981, c. 506, §1 (NEW).]

D. Contain other information required or appropriate for that license or identification card; and [1981, c. 506, §1 (NEW).]

E. Provide that any license issued to persons under 21 years of age shall be distinguished by a different color or other means to make the distinction easily observable. [1985, c. 539, §1 (AMD).]

[ 1985, c. 539, §1 (AMD) .]

SECTION HISTORY

1981, c. 506, §1 (NEW). 1983, c. 480, §A2 (AMD). 1985, c. 539, §1 (AMD).



5 §90. Central filing system for security interests in farm products (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 824, §1 (NEW). MRSA T. 5, §90 (RP).



5 §90-A. Central filing system for security interests in farm products

The Secretary of State may establish and operate a central filing system to record and provide notice of financing statements evidencing security interests in farm products. For this purpose, the Secretary of State may adopt rules, in accordance with the Maine Administrative Procedure Act, chapter 375, subchapter II, establish procedures and adopt a schedule of fees in conjunction with filing, registering, providing notices and other services performed by the Secretary of State in carrying out this section. [1987, c. 27, §1 (NEW).]

Receipt of notice by a registered buyer entitled to receive a master list of notices of filed effective financing statements shall be considered to occur on the date that a master list was sent or delivered by the Secretary of State. [1987, c. 27, §1 (NEW).]

SECTION HISTORY

1987, c. 27, §1 (NEW).



5 §90-B. Address Confidentiality Program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Address" means a residential street, school or work address of an individual, including any geographically specific description or coordinate that identifies a residential address, as specified on the individual's application to be a program participant under this section. [2011, c. 195, §1 (AMD).]

B. "Application assistant" means an employee of a state or local agency, or of a nonprofit program that provides counseling, referral, shelter or other specialized service to victims of domestic abuse, rape, sexual assault or stalking and who has been designated by the respective agency, and trained, accepted and registered by the secretary to assist individuals in the completion of program participation applications. [2001, c. 539, §1 (NEW).]

C. "Designated address" means the address assigned to a program participant by the secretary pursuant to this section. [2001, c. 539, §1 (NEW).]

D. "Mailing address" means an address that is recognized for delivery by the United States Postal Service. [2001, c. 539, §1 (NEW).]

E. "Program" means the Address Confidentiality Program established in this section. [2001, c. 539, §1 (NEW).]

F. "Program participant" means a person certified by the Secretary of State to participate in the program. [2001, c. 539, §1 (NEW).]

G. "Secretary" means the Secretary of State. [2001, c. 539, §1 (NEW).]

[ 2011, c. 195, §1 (AMD) .]

2. Program established. The Address Confidentiality Program is established to protect victims of domestic violence, stalking or sexual assault by authorizing the use of designated addresses for such victims. The program is administered by the secretary under the following application and certification procedures.

A. Upon recommendation of an application assistant, an adult person, a parent or guardian acting on behalf of a minor or a guardian acting on behalf of an incapacitated person may apply to the secretary to have a designated address assigned by the secretary to serve as the person's address or the address of the minor or incapacitated person. [2001, c. 539, §1 (NEW).]

B. The secretary may approve an application only if it is filed with the office of the secretary in the manner established by rule and on a form prescribed by the secretary. A completed application must contain:

(1) The application preparation date, the applicant's signature and the signature and registration number of the application assistant who assisted the applicant in applying to be a program participant;

(2) A designation of the secretary as agent for purposes of service of process and for receipt of first-class mail;

(3) The mailing address where the applicant may be contacted by the secretary or a designee and the telephone number or numbers where the applicant may be called by the secretary or the secretary's designee; and

(4) One or more addresses that the applicant requests not be disclosed for the reason that disclosure will jeopardize the applicant's safety or increase the risk of violence to the applicant or members of the applicant's household. [2001, c. 539, §1 (NEW).]

C. Upon receipt of a properly completed application, the secretary may certify the applicant as a program participant. A program participant is certified for 4 years following the date of initial certification unless the certification is withdrawn or invalidated before that date. The secretary shall send notification of lapsing certification and a reapplication form to a program participant at least 4 weeks prior to the expiration of the program participant's certification. [2001, c. 539, §1 (NEW).]

D. The secretary shall forward first-class mail to the appropriate program participants. [2001, c. 539, §1 (NEW).]

E. A person who violates this paragraph commits a Class E crime.

(1) An applicant may not file an application knowing that it:

(a) Contains false or incorrect information; or

(b) Falsely claims that disclosure of the applicant's address or mailing address threatens the safety of the applicant or the applicant's children or the minor or incapacitated person on whose behalf the application is made.

(2) An application assistant may not assist or participate in the filing of an application that the application assistant knows:

(a) Contains false or incorrect information; or

(b) Falsely claims that disclosure of the applicant's address or mailing address threatens the safety of the applicant or the applicant's children or the minor or incapacitated person on whose behalf the application is made. [RR 2001, c. 2, Pt. A, §4 (COR).]

[ RR 2001, c. 2, Pt. A, §4 (COR) .]

3. Cancellation. Certification for the program may be canceled if one or more of the following conditions apply:

A. If the program participant obtains a name change, unless the program participant provides the secretary with documentation of a legal name change within 10 business days of the name change; [2001, c. 539, §1 (NEW).]

B. If there is a change in the residential street address from the one listed on the application, unless the program participant provides the secretary with notice of the change in such manner as the secretary provides by rule; or [2001, c. 539, §1 (NEW).]

C. The applicant or program participant violates subsection 2, paragraph E, subparagraph (1). [2001, c. 539, §1 (NEW).]

[ 2001, c. 539, §1 (NEW) .]

4. Use of designated address. Upon demonstration of a program participant's certification in the program, state and local agencies and the courts shall accept and use only the designated address as a program participant's address unless the secretary has determined that:

A. The agency has a bona fide statutory or administrative requirement for the use of the program participant's address or mailing address, such that it is unable to fulfill its statutory duties and obligations without the residential address; and [2001, c. 539, §1 (NEW).]

B. The program participant's address or mailing address will be used only for those statutory and administrative purposes. [2001, c. 539, §1 (NEW).]

[ 2013, c. 478, §1 (AMD) .]

5. Disclosure to law enforcement and state agencies. If the secretary determines appropriate, the secretary may make a program participant's address or mailing address available for use under the following circumstances:

A. If requested of the secretary by a law enforcement agency in the manner provided for by rule; or [2001, c. 539, §1 (NEW).]

B. Upon request to the secretary by a commissioner of a state agency or the commissioner's designee in the manner provided for by rule and upon a showing of a bona fide statutory or administrative requirement for the use of the program participant's address or mailing address, such that the commissioner or the commissioner's designee is unable to fulfill statutory duties and obligations without the address or mailing address. [2001, c. 539, §1 (NEW).]

[ 2013, c. 478, §1 (AMD) .]

6. Disclosure pursuant to court order or canceled certification. If the secretary determines appropriate, the secretary shall allow a program participant's address and mailing address to be made available for use under the following circumstances:

A. To a person identified in a court order, upon the secretary's receipt of that court order that specifically orders the disclosure of a particular program participant's address and mailing address and the reasons stated for the disclosure; or [2001, c. 539, §1 (NEW).]

B. If the certification has been canceled because the applicant or program participant violated subsection 2, paragraph E, subparagraph (1). [2001, c. 539, §1 (NEW).]

[ 2013, c. 478, §1 (AMD) .]

7. Confidentiality. The program participant's application, supporting materials and the program's state e-mail account are not a public record and must be kept confidential by the secretary.

[ 2011, c. 195, §2 (AMD) .]

8. Rules. The secretary shall adopt rules to carry out this section. These rules are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 539, §1 (NEW) .]

SECTION HISTORY

RR 2001, c. 2, §A4 (COR). 2001, c. 539, §1 (NEW). 2011, c. 195, §§1, 2 (AMD). 2013, c. 478, §1 (AMD).



5 §90-C. Voluntary filing system for designation of office for trustee process

The Secretary of State shall establish and operate a central filing system to record and provide notice of offices designated by financial institutions authorized to do business in this State and credit unions authorized to do business in this State for service of trustee process under Title 14, section 2608-A, subsection 1. For this purpose, the Secretary of State may adopt rules, establish procedures and adopt a schedule of fees in conjunction with filing, registering, providing notices and other services performed by the Secretary of State in carrying out this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter 2-A. [2003, c. 149, §2 (NEW).]

SECTION HISTORY

2003, c. 149, §2 (NEW).



5 §90-D. Public Comment Publication Fund

The Public Comment Publication Fund, referred to in this section as "the fund," is established as a nonlapsing fund within the Department of the Secretary of State. The fund consists of fees for public comment on constitutional resolutions and statewide referenda received by the Secretary of State pursuant to Title 1, section 354. The money in the fund must be used for the purpose of publishing the informational pamphlet that includes the public comment, explanatory statement and fiscal estimate pursuant to Title 1, section 354. The unobligated and unencumbered balance of the fund in excess of $5,000 as of December 1st of each year must be transferred to the General Fund. [2005, c. 316, §3 (NEW).]

SECTION HISTORY

2005, c. 316, §3 (NEW).



5 §90-E. Expedited review and determination of the authorization of financing statement records filed under the Uniform Commercial Code; criminal penalties; civil penalties and injunctive relief

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. “Authorized,” when used with reference to a financing statement record, means that the financing statement record was filed by a person authorized to do so as provided in Title 11, sections 9-1509 and 9-1708. [2007, c. 228, §1 (NEW).]

B. "Court" means the Kennebec County Superior Court. [2007, c. 228, §1 (NEW).]

C. “Debtor” means a natural person whose name was provided in a financing statement record as:

(1) An individual debtor; or

(2) One of the types of persons listed in Title 11, section 9-1505, subsection 1. [2007, c. 228, §1 (NEW).]

D. “Filing office” or “filing officer” means the appropriate office or officer where or to whom a financing statement record is to be filed as provided by Title 11, section 9-1501. [2007, c. 228, §1 (NEW).]

E. “Financing statement record” means:

(1) An initial financing statement;

(2) An amendment that adds collateral covered by a financing statement; or

(3) An amendment that adds a debtor to a financing statement.

For purposes of this paragraph, "collateral," "debtor" and "financing statement" have the same meanings as defined in Title 11, section 9-1102. [2007, c. 228, §1 (NEW).]

F. "Movant" means the person filing the motion. [2007, c. 228, §1 (NEW).]

[ 2007, c. 228, §1 (NEW) .]

2. Expedited process to review and determine authorization of filing of financing statement records. This subsection governs the procedure for disputing the authorization for a filing of a financing statement.

A. Any individual who asserts that the filing of a financing statement record that provides that individual’s name as a debtor is not an authorized filing may file, at any time, a motion for a judicial declaration that the financing statement record is not an authorized filing under Title 11, section 9-1509 and thus is not effective with respect to that individual under Title 11, section 9-1510. This motion must be filed with the Kennebec County Superior Court. The motion must be supported by the affidavit of the movant setting forth a concise statement of the facts upon which the claim for relief is based. The motion must be in the form that follows:

MISC. DOCKET No. ......................

In Re: A Purported

Financing Statement In the Kennebec County Superior Court

Against..................In and For ........................................

(Name of Movant).............................................Kennebec County, State of Maine

Motion for Judicial Review of the Authorization of a Financing Statement Record Filed Under the Uniform Commercial Code, the Maine Revised Statutes, Title 11, Article 9-A

Now Comes

.........................................................................................................

(name)

(movant) and files this motion requesting a judicial determination of whether the financing statement record filed in the filing office, a copy of which is attached hereto, is not an authorized filing with respect to the movant under the Uniform Commercial Code, Title 11, section 9-1509 or 9-1708 and in support of the motion would show the court as follows:

I.

(Name), movant, herein is an individual whose name was provided as an individual debtor in a financing statement record filed under the Uniform Commercial Code, Title 11, Article 9-A, a copy of which is attached hereto.

II.

On (date), in the exercise of the filing officer's official duties as (Secretary of State or Register of Deeds), the filing officer received and indexed the financing statement providing the movant’s name as an individual debtor and assigned the following file number, ..................... to the record, bearing the following date of filing, ...............................................................

III.

Movant alleges that the financing statement record is not an authorized filing with respect to movant and that this court should declare the financing statement record ineffective with respect to movant for that reason.

IV.

Movant attests that assertions herein are true and correct.

V.

Movant does not request the court to make a finding as to any underlying claim of any person and asserts that this motion does not seek review of an effective financing statement record. Movant acknowledges that movant may be subject to sanctions if this motion is determined to be frivolous or intentionally wrongful.

PRAYER

Movant requests the court to review the attached documentation and enter an order finding that said financing statement record was filed by a person not authorized to do so with respect to movant and is for that reason not an authorized filing with respect to movant and, therefore, has no effect with respect to movant, together with such other findings as the court deems appropriate.

Respectfully submitted,

.........................................................................

(Signature and typed name and address)

[2007, c. 228, §1 (NEW).]

B. The completed form for ordinary certificate of acknowledgment must be as follows:

AFFIDAVIT

STATE OF MAINE

COUNTY OF ............................................................

BEFORE ME, the undersigned authority, personally appeared ............................... who, being by me duly sworn, deposed as follows:

"My name is............................................. I am over 18 years of age, of sound mind, with personal knowledge of the following facts, and fully competent to testify. I further attest that the assertions contained in the accompanying motion are true and correct."

Further affiant sayeth not.

SUBSCRIBED and SWORN TO before me, this ....... day of ......................................................., ...................

NOTARY PUBLIC, State of Maine

Notary’s signature: ............................................................................................

Notary's printed name: ........................................................................................

My commission expires: .......................................

[2007, c. 228, §1 (NEW).]

C. The clerk of the court may not collect a filing fee for filing a motion as provided in this subsection. [2007, c. 228, §1 (NEW).]

D. The court's finding may be made solely on a review of the documentation attached to the motion and the responses, if any, of the person named as a secured party in the financing statement record and without hearing any oral testimony if none is offered by the secured party. The court's review may be made only upon not less than 20 days' notice to each person named as a secured party in the financing statement record. Notice must be given to each secured party. Notice may be given to each secured party at the address given in the financing statement record as an address of that secured party by mail or personal service as provided in the Maine Rules of Civil Procedure. Each person named as a secured party in the financing statement record may respond to the motion based on pleadings, depositions, admissions and affidavits. The court’s review of the pleadings, depositions, admissions and affidavits must be made on an expedited basis. [2007, c. 228, §1 (NEW).]

E. The court shall enter judgment in favor of the movant only if the pleadings, depositions, admissions and affidavits on file show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. [2007, c. 228, §1 (NEW).]

F. After review, the court shall enter an appropriate finding of fact and conclusion of law in a form as provided in paragraph G regarding the financing statement record, an attested copy of which must be filed and indexed under the movant’s name in the filing office where the original financing statement record was filed. The filing office may not collect a filing fee for filing the court's finding of fact and conclusion of law as provided in this section. A copy of the finding of fact and conclusion of law must be sent by the court to the movant, to each person named as a secured party in the financing statement record at the address of each person set forth in the financing statement and to the filing office. The copy must be sent within 7 days following the date that the finding of fact and conclusion of law are issued by the court. The secured party may appeal the finding of fact and conclusion of law as provided in the Maine Rules of Appellate Procedure. In addition to the notice requirements of those rules, the secured party shall give notice of the appeal to the filing office. [2007, c. 228, §1 (NEW).]

G. The finding of fact and conclusion of law must be in substantially the following form:

MISC. DOCKET No. ..........................

In Re: A Purported

Financing Statement In the Kennebec County Superior Court

Against ............... In and For ........................................

(Name of Movant) ..............................................................................................

Kennebec County, State of Maine

Judicial Finding of Fact and Conclusion of Law Regarding the Authorization of a Financing Statement Record Filed Under the Uniform Commercial Code

On the (number) day of (month), (year), in the above entitled and numbered cause, this court reviewed a motion, verified by affidavit, of (name), the documentation attached thereto, and the pleadings, depositions, admissions and affidavits submitted by the secured party, if any. Notice was given to each person named as a secured party in the financing statement record as provided by law to the secured party’s address as provided in the Uniform Commercial Code, the Maine Revised Statutes, Title 11, Article 9-A. No oral testimony was taken from any party, the court having made the determination that a decision could be made solely on review of the documentation provided hereunto.

The court finds as follows (only an item initialed is a valid court ruling):

.......The financing statement record providing movant’s name as an individual debtor attached to the motion IS an authorized filing as to movant under the Uniform Commercial Code, Title 11, section 9-1509 or 9-1708.

.......The financing statement record providing movant’s name as an individual debtor attached to the motion IS NOT an authorized filing as to movant under the Uniform Commercial Code, Title 11, section 9-1509 or 9-1708 and, therefore, is not effective with respect to movant.

This court makes no finding as to any underlying claims of the parties involved and expressly limits its finding of fact and conclusion of law to the review of whether authorization for the filing exists. Insofar as it affects movant, the filing officer shall remove the subject financing statement record from the index so that the record is not reflected in or obtained as a result of any search, standard or otherwise, conducted of the records of the filing office under the movant’s name upon the occurrence of both of the following:

A. Receipt of a finding of fact and conclusion of law that the documentation attached to the motion IS NOT an authorized financing statement naming movant as an individual debtor under the Uniform Commercial Code, Title 11, section 9-1509 or 9-1708 and, therefore, is not effective with respect to movant; and

B. The earlier of:

(i) The lapse of any period for appeal without an appeal having been taken; and

(ii) The decision becoming final following any appeal.

The filing office shall retain the subject financing statement record and this finding of fact and conclusion of law in the filing office for the duration of the period for which they would have otherwise been retained. This finding of fact and conclusion of law, but not the financing statement record, shall be indexed under the movant’s name.

SIGNED ON THIS THE .........................................DAY OF..................................

..................................................Justice, Maine Superior Court

[2007, c. 228, §1 (NEW).]

H. This subsection is cumulative of other law under which a person may obtain judicial relief with respect to any filed or recorded document. [2007, c. 228, §1 (NEW).]

[ 2007, c. 228, §1 (NEW) .]

3. Criminal penalty. A violation of this section is governed by Title 17-A, section 706-A.

[ 2007, c. 228, §1 (NEW) .]

4. Civil penalty and injunction. A person who violates this subsection is subject to civil penalties and other relief as provided in this subsection.

A. A person may not knowingly cause to be presented for filing in a filing office or promote the filing in a filing office of a financing statement record that the person knows:

(1) Is not authorized under Title 11, section 9-1509 or 9-1708 by the natural person whose name was provided as an individual debtor in the financing statement record;

(2) Was filed or presented for filing with the intent that the financing statement record be used to harass or hinder the natural person whose name was provided as an individual debtor in the financing statement record without that person’s authorization; or

(3) Was filed or presented for filing with the intent that the financing statement record be used to defraud any person. [2007, c. 228, §1 (NEW).]

B. A person who violates this subsection is liable to each debtor under paragraph A for:

(1) The greater of:

(a) $10,000; and

(b) The actual damages caused by the violation;

(2) Court costs;

(3) Reasonable attorney’s fees;

(4) Related expenses of bringing the action, including investigative expenses; and

(5) Punitive damages in the amount determined by the court. [2007, c. 228, §1 (NEW).]

C. The following persons may bring an action to enjoin a violation of this subsection or to recover damages under this subsection:

(1) The natural person whose name was provided as an individual debtor in the financing statement record filed without that person’s authorization under Title 11, section 9-1509 or 9-1708 or any guardian, conservator, executor, administrator or other legal representative of that person, a person who owns an interest in the collateral described or indicated in the financing statement record or a person directly harmed by the filing of the financing statement record; and

(2) The Attorney General. [2007, c. 1, §1 (COR).]

D. A filing officer may refer a matter to the Attorney General for filing the legal actions under this subsection. [2007, c. 228, §1 (NEW).]

E. An action under this subsection may be brought in any court in Kennebec County or in a county where any of the persons named in the cause of action under this subsection resides. [2007, c. 228, §1 (NEW).]

F. The fee for filing an action under this subsection is $25. The plaintiff must pay the fee to the clerk of the court in which the action is filed. The plaintiff may not be assessed any other fee, cost, charge or expense by the clerk of the court. [2007, c. 228, §1 (NEW).]

G. A plaintiff who is unable to pay the filing fee and fee for service of notice may follow the court procedures to waive such fees. [2007, c. 228, §1 (NEW).]

H. If the fee imposed under paragraph F is less than the filing fee the court imposes for filing other similar actions and the plaintiff prevails in the action, the court may order a defendant to pay to the court the difference between the fee paid under paragraph F and the filing fee the court imposes for filing other similar actions. [2007, c. 228, §1 (NEW).]

I. This subsection is cumulative of other law under which a person may obtain judicial relief with respect to any filed or recorded document. This subsection is not intended to be an exclusive remedy. [2007, c. 228, §1 (NEW).]

[ RR 2007, c. 1, §1 (COR) .]

SECTION HISTORY

RR 2007, c. 1, §1 (COR). 2007, c. 228, §1 (NEW).






Subchapter 2: SPECIAL ADVOCATE

5 §90-N. Bureau established

The Bureau of the Special Advocate, referred to in this subchapter as "the bureau," is established within the Department of the Secretary of State to assist in resolving regulatory enforcement actions affecting small businesses that, if taken, are likely to result in significant economic hardship and to advocate for small business interests in other regulatory matters. [2011, c. 304, Pt. D, §2 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-O. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 304, Pt. D, §2 (NEW).]

1. Agency. "Agency" has the same meaning as set out in section 8002, subsection 2.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

2. Agency enforcement action. "Agency enforcement action" means an enforcement action initiated by an agency against a small business.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

3. Complaint. "Complaint" means a request to the special advocate for assistance under section 90-Q.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

4. Regulatory impact notice. "Regulatory impact notice" means a written notice from the Secretary of State to the Governor as provided in section 90-S.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

5. Significant economic hardship. "Significant economic hardship" means a hardship created for a small business by a monetary penalty or license suspension or revocation imposed by an agency enforcement action that appears likely to result in the:

A. Temporary or permanent closure of the small business; or [2011, c. 304, Pt. D, §2 (NEW).]

B. Termination of employees of the small business. [2011, c. 304, Pt. D, §2 (NEW).]

[ 2011, c. 304, Pt. D, §2 (NEW) .]

6. Small business. "Small business" means a business having 50 or fewer employees in the State.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

7. Special advocate. "Special advocate" means the person appointed pursuant to section 90-P.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-P. Special advocate; appointment and qualifications

The Secretary of State shall appoint a special advocate to carry out the purposes of this subchapter. The special advocate shall serve at the pleasure of the Secretary of State. [2011, c. 304, Pt. D, §2 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-Q. Small business requests for assistance

A small business may file a complaint requesting the assistance of the special advocate in any agency enforcement action initiated against that small business. The special advocate may provide assistance to the small business in accordance with section 90-R, subsection 2. The special advocate shall encourage small businesses to request the assistance of the special advocate as early in the regulatory proceeding as possible. Before providing any assistance, the special advocate shall provide a written disclaimer to the small business stating that the special advocate is not acting as an attorney representing the small business, that no attorney-client relationship is established and that no attorney-client privilege can be asserted by the small business as a result of the assistance provided by the special advocate under this subchapter. [2011, c. 304, Pt. D, §2 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-R. Powers and duties of the special advocate

1. General advocacy. The special advocate may advocate generally on behalf of small business interests by commenting on rules proposed under chapter 375, testifying on legislation affecting the interests of small businesses, consulting with agencies having enforcement authority over business matters and promoting the services provided by the special advocate.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

2. Advocate on behalf of an aggrieved small business. Upon receipt of a complaint requesting assistance under section 90-Q, the special advocate may:

A. Consult with the small business that filed the complaint and with the staff in the agency that initiated the agency enforcement action to determine the facts of the case; [2011, c. 304, Pt. D, §2 (NEW).]

B. After reviewing the complaint and discussing the complaint with the small business and the agency that initiated the agency enforcement action, determine whether, in the opinion of the special advocate, the complaint arises from an agency enforcement action that is likely to result in a significant economic hardship to the small business; [2011, c. 304, Pt. D, §2 (NEW).]

C. If the special advocate determines that an agency enforcement action is likely to result in a significant economic hardship to the small business, seek to resolve the complaint through consultation with the agency that initiated the agency enforcement action and the small business and participation in related regulatory proceedings in a manner allowed by applicable laws; and [2011, c. 304, Pt. D, §2 (NEW).]

D. If the special advocate determines that an agency enforcement action applies statutes or rules in a manner that is likely to result in a significant economic hardship to the small business, when an alternative means of effective enforcement is possible, recommend to the Secretary of State that the secretary issue a regulatory impact notice to the Governor. [2011, c. 304, Pt. D, §2 (NEW).]

[ 2011, c. 304, Pt. D, §2 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-S. Regulatory impact notice

At the recommendation of the special advocate, the Secretary of State may issue a regulatory impact notice to the Governor informing the Governor that an agency has initiated an agency enforcement action that is likely to result in significant economic hardship to a small business, when an alternative means of enforcement was possible, and asking that the Governor take action, as appropriate and in a manner consistent with all applicable laws, to address the small business issues raised by that agency enforcement action. The regulatory impact notice may include, but is not limited to, a description of the role of the special advocate in attempting to resolve the issue with the agency, a description of how the agency enforcement action will affect the interests of the small business and a description of how an alternative enforcement action, when permitted by law, would relieve the small business of the significant economic hardship expected to result from the agency enforcement action. The Secretary of State shall provide a copy of the regulatory impact notice to the agency that initiated the agency enforcement action, the small business that made the complaint and the joint standing committee of the Legislature having jurisdiction over the agency. [2011, c. 304, Pt. D, §2 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).



5 §90-T. Regulatory Fairness Board

The Regulatory Fairness Board, referred to in this section as "the board," is established within the Department of the Secretary of State to hear testimony and to report to the Legislature and the Governor at least annually on regulatory and statutory changes necessary to enhance the State's business climate. [2011, c. 304, Pt. D, §2 (NEW).]

1. Membership. The board consists of the Secretary of State, who shall serve as the chair of the board and 4 public members who are owners, operators or officers of businesses operating in different regions of the State, appointed as follows:

A. One public member appointed by the President of the Senate; [2011, c. 304, Pt. D, §2 (NEW).]

B. One public member appointed by the Speaker of the House; [2011, c. 304, Pt. D, §2 (NEW).]

C. Two public members appointed by the Governor, one of whom represents a business with fewer than 50 employees and one of whom represents a business with fewer than 20 employees. [2011, c. 304, Pt. D, §2 (NEW).]

The Secretary of State shall inform the joint standing committee of the Legislature having jurisdiction over business matters in writing upon the appointment of each member. Except for the Secretary of State, an officer or employee of State Government may not be a member of the board.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

2. Terms of appointment. Each member appointed to the board must be appointed to serve a 3-year term. A member may not be appointed for more than 3 consecutive terms.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

3. Quorum. A quorum for the purpose of conducting the board's business consists of 3 appointed members of the board.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

4. Duties of board. The board shall:

A. Meet at least 3 times a year to review complaints submitted to the special advocate; [2011, c. 304, Pt. D, §2 (NEW).]

B. Review the status of complaints filed with the special advocate and regulatory impact notices issued by the Secretary of State; and [2011, c. 304, Pt. D, §2 (NEW).]

C. Report annually by February 1st to the Governor and the joint standing committee of the Legislature having jurisdiction over business matters on actions taken by the special advocate and the Secretary of State to resolve complaints concerning agency enforcement actions against small businesses. The report may also include recommendations for statutory changes that will bring more clarity, consistency and transparency in rules affecting the small business community. [2011, c. 304, Pt. D, §2 (NEW).]

[ 2011, c. 304, Pt. D, §2 (NEW) .]

5. Compensation. Board members are entitled to compensation only for expenses pursuant to section 12004-I, subsection 2-G.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

6. Staff. The special advocate shall staff the board.

[ 2011, c. 304, Pt. D, §2 (NEW) .]

SECTION HISTORY

2011, c. 304, Pt. D, §2 (NEW).









Chapter 6: STATE ARCHIVIST

5 §91. Short title

This chapter shall be known and may be cited as the "Archives and Records Management Law." [1973, c. 625, §16 (NEW).]

SECTION HISTORY

1973, c. 625, §16 (NEW).



5 §92. Declaration of policy

The Legislature declares that it is the policy of the State to make the operations of State Government and local government more efficient, more effective and more economical through records management; and, to the end that the people may derive maximum benefit from a knowledge of state affairs, preserve its records of permanent value for study and research. [1997, c. 636, §1 (AMD).]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1995, c. 148, §2 (AMD). 1997, c. 636, §1 (AMD).



5 §92-A. Definitions

The following definitions are established for terms used in this chapter. [1973, c. 625, §16 (NEW).]

1. Agency records. "Agency records" means records of government agencies to which they retain legal title, but that have been transferred to the custody of the Maine State Archives to effect economies and efficiency in their storage and use pending their ultimate disposition as authorized by law.

[ 1997, c. 636, §2 (AMD) .]

2. Archives. "Archives" means government records that have been determined by the State Archivist to have sufficient value to warrant their continued preservation and that are in the physical and legal custody of the Maine State Archives.

[ 1997, c. 636, §2 (AMD) .]

2-A. Local government. "Local government" means a municipality, county, school district or other special-purpose district or multi-purpose district.

[ 1999, c. 12, §1 (AMD) .]

3. Record center. "Record center" means facilities maintained by the State Archivist for the storage, security, servicing and other processing of agency records that must be preserved for varying periods of time and need not be retained in office equipment and space.

[ 1973, c. 625, §16 (NEW) .]

4. State agency or agency. "State agency" or "agency" means any unit of State Government or local government, including any state board or commission, except the Legislature and its committees and subcommittees, the Judicial Department, the University of Maine System, the Maine Community College System and the Maine Maritime Academy.

[ 1995, c. 148, §4 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

5. Record. "Record" means all documentary material, regardless of media or characteristics and regardless of when it was created, made or received or maintained by an agency in accordance with law or rule or in the transaction of its official business. "Record" does not include extra copies of printed or processed material of which official or record copies have been retained, stocks of publications and processed documents intended for distribution or use or records relating to personal matters that may have been kept in an office for convenience.

"Record" includes records of historic and archival value to the State, regardless of the date of their generation, including all documents determined to have such value to the State by statute and, when appropriate, by the State Archivist.

[ 2009, c. 509, §1 (AMD) .]

6. Electronic record. "Electronic record" means a record whose content is not readable unless retrieved by means of an electronic device such as a computer or an audio or video player.

[ 1997, c. 636, §4 (NEW) .]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1991, c. 837, §A8 (AMD). 1995, c. 148, §§3,4 (AMD). 1997, c. 636, §§2-4 (AMD). 1999, c. 12, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2009, c. 509, §1 (AMD).



5 §93. State Archivist

The Secretary of State shall appoint a State Archivist subject to review by the joint standing committee of the Legislature having jurisdiction over state and local government and to confirmation by the Legislature. The State Archivist shall be chosen without reference to party affiliation and solely on the ground of professional competence to perform the duties of that office. The State Archivist shall hold office for a term of 6 years from the date of the appointment and until a successor has been appointed and qualified. The compensation of the State Archivist shall be fixed by the Governor. [1995, c. 148, §5 (AMD).]

This section shall not affect the term of the person holding office as State Archivist on October 1, 1977. [1977, c. 674, §2 (RPR).]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1975, c. 771, §33 (AMD). 1977, c. 674, §2 (RPR). 1995, c. 148, §5 (AMD).



5 §94. Maine State Archives

The office of the State Archivist is a bureau within the Department of the Secretary of State and consists of at least 2 organizational units as the State Archivist and the Secretary of State determine best suited to the accomplishment of the functions and purposes of this chapter. One organizational unit consists of the State Archivist and immediate support staff. The office is known as the Maine State Archives. The State Archivist is the official custodian of the archival resources of the State. [1989, c. 716, (AMD).]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1989, c. 716, (AMD).



5 §95. Powers and duties of State Archivist

The State Archivist has, upon consent of the Secretary of State, the duties and powers established under the following provisions governing the creation, use, maintenance, retention, preservation and disposal of state records: [1991, c. 837, Pt. A, §9 (AMD).]

1. Administration. To administer the office of the State Archivist. In exercising the administration of the office, the State Archivist shall formulate policies, establish organizational and operational procedures and exercise general supervision. The State Archivist shall employ, with the approval of the Secretary of State subject to the Civil Service Law, such assistants as are necessary to carry out this chapter. The State Archivist shall adopt a seal for use in the official business of the office. The State Archivist has custody and control of the facilities provided for the administration of this chapter;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

2. Examination of public records. To have the right of reasonable access to and examination of all state and local government records in Maine;

[ 1995, c. 148, §6 (AMD) .]

3. Rules. To adopt such rules as are necessary to effectuate the purposes of this chapter. No restrictions or limitations may be imposed on the use of records that are defined by law as state and local government records or as records open to public inspection, unless necessary to protect and preserve them from deterioration, mutilation, loss or destruction. Restrictions or limitations imposed by law on the examination and use of records transferred to the archives under subsection 7, paragraph C and subsection 8 remain in effect until the records have been in existence for 50 years, unless removed or relaxed by the State Archivist with the concurrence in writing of the head of the agency from which the records were transferred or the successor in function, if any. The State Archivist shall adopt rules governing the transfer of records from the custody of one agency to that of another subject to any applicable provision of law;

[ 1995, c. 148, §6 (AMD) .]

4. Acceptance of gifts and bequests. To accept gifts, bequests and endowments for purposes consistent with the objectives of this chapter. Such funds, if given as an endowment must be invested in securities by the Treasurer of State according to the laws governing the investment of trust funds. All gifts, bequests and proceeds of invested endowment funds must be used solely to carry out the purposes for which they were made;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

5. Publication. To publish archival material, reports, bulletins and other publications that promote the objectives of this chapter. The State Archivist shall establish the price at which publications, photocopies and photoduplication services may be sold and delivered. The income received under this subsection and subsection 12 must be credited to a special revenue account, which is carried forward and expended by the agency for these purposes;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

6. Biennial report. To report biennially to the Governor and Legislature facts and recommendations related to the work and needs of the office of State Archivist;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

7. Records management program. To establish and administer in the executive branch of State Government an active, continuing program for the economical and efficient management of state and local government records, and for the proper disposition of local government records. Upon request, the State Archivist shall assist and advise in the establishment of records management programs in the legislative and judicial branches of State Government and shall, as required by them, provide program services similar to those available to the executive branch. The State Archivist shall, with due regard for the functions of the agencies concerned:

A. Provide standards, procedures and techniques for effective management of state and local government records in the conduct of business; [1997, c. 636, §5 (AMD).]

B. Recommend improvements in records management practices, including the use of space, equipment and supplies employed in creating, maintaining, storing and servicing state and local government records; [1997, c. 636, §5 (AMD).]

C. Establish schedules, in consultation with the heads of state agencies and local government agencies, under which each agency shall retain records of continuing value, and dispose, as provided by this chapter, of records no longer possessing sufficient administrative, legal or fiscal value to warrant their further keeping for business purposes; and [1997, c. 636, §5 (AMD).]

D. Obtain such reports from state or local government agencies as are required for the administration of the program. [1997, c. 636, §5 (AMD).]

The head of each state agency or local government agency shall establish and maintain an active, continuing program for the economical and efficient management of any records in compliance with the standards, procedures and regulations issued by the State Archivist.

[ 1997, c. 636, §5 (AMD) .]

8. Transfer of state records. To provide for the transfer to the archives of state records, disposed of under subsection 7, paragraph C, that have archival value;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

9. Destruction of state records. To authorize and receive confirmation of the destruction of the state records of any state or local agency that, in the opinion of the head of the agency, are no longer of value to the state or local government agency, and that, in the opinion of the State Archivist and the Archives Advisory Board, have no archival value to the State;

[ 1995, c. 148, §8 (AMD) .]

10. Transfer of state and official records. To receive all state records transferred to the Maine State Archives under subsection 8 and to negotiate for the transfer of official records from the custody of any public official not governed by subsection 7. The State Archivist shall charge a fee sufficient to cover the cost of receiving and processing all transfers from the custody of any public official not governed by subsection 7. The fees collected must be deposited in the General Fund. Any public officer in Maine is authorized to turn over to the State Archivist those official records legally in that public official's custody that are not needed for the transaction of the business of that office, whenever the State Archivist is willing and able to receive them. Whenever such a transfer is made, the State Archivist shall transmit to the office from which the records are transferred a memorandum in which such records are described in terms sufficient to identify them, which must be preserved in the transferring office. Unless otherwise directed by law, the state records of any public office, commission or committee in the State must, upon the termination of its existence or functions, be transferred to the custody of the State Archivist;

[ 1997, c. 636, §6 (AMD) .]

10-A. Records of Secretary of State. To preserve the records of the Secretary of State to the extent the Secretary of State determines desirable under the Constitution and the regulations of the State Archivist;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

10-B. Permanent state records of agency administration. To establish such standards concerning the establishment, maintenance and operation of state or local government administered computerized and auxiliary automated information handling as are necessary to ensure the preservation of adequate and permanent records of the organization, functions, policies, procedures, decisions and essential transactions of the agencies of State Government or local government;

[ 1995, c. 148, §8 (AMD) .]

10-C. Legislative records. To receive legislative records. The Secretary of the Senate and the Clerk of the House of Representatives shall obtain the noncurrent records of the Legislature and of each legislative committee at the close of each Legislature and transfer them to the Maine State Archives for preservation, subject to the orders of the Senate or the House of Representatives, respectively, and subject to schedules established in consultation with the Executive Director of the Legislative Council;

[ 2005, c. 683, Pt. A, §4 (AMD) .]

11. Archives available for public use. To make archival material under the archivist's supervision available for public use at reasonable times. The archivist shall carefully protect and preserve the materials from deterioration, mutilation, loss or destruction. State records maintained by the archivist that contain information related to the identity of an archives patron relative to the patron's use of materials at the archives are confidential. Those state records and the information contained in them may only be released with the express written consent of the patron involved or as a result of a court order;

[ 1991, c. 837, Pt. A, §9 (AMD) .]

12. Copies. To furnish copies of archival material upon the request of any person, on payment in advance of such fees as may be required. Copies of state records transferred pursuant to law from the office of their origin to the custody of the State Archivist, when certified by the State Archivist, under the seal of that office, have the same legal force and effect as if certified by their original custodian. A facsimile of the signature of the State Archivist imprinted by or at the direction of the State Archivist upon any certificate issued by the State Archivist has the same validity as the written signature of the State Archivist;

[ 2009, c. 509, §2 (AMD) .]

13. Photoreproduction and restoration. To provide centralized photoreproduction and records preservation services for government agencies to the extent the State Archivist determines advisable in the administration of the state program and facilities. Such services must be furnished to such agencies at cost.

Fees collected under this subsection must be deposited in the General Fund; and

[ 2009, c. 509, §3 (AMD) .]

14. Records explanation available. To prepare a detailed explanation of what constitutes a "record" pursuant to section 92-A, subsection 5 and "records belonging to the State or to a local government or any agency of the State" pursuant to section 95-A, subsection 1. The State Archivist shall include in the explanation practical examples of such records in plain language. Upon request, the State Archivist shall provide the explanation to interested parties at no cost to the requestor and shall post the explanation on a publicly accessible website.

[ 2009, c. 509, §4 (NEW) .]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1981, c. 456, §§A17,A18 (AMD). 1985, c. 785, §B10 (AMD). 1989, c. 235, §§1,2 (AMD). 1989, c. 501, §L4 (AMD). 1991, c. 172, §1 (AMD). 1991, c. 837, §A9 (AMD). 1995, c. 148, §§6-8 (AMD). 1997, c. 636, §§5,6 (AMD). 2005, c. 683, §A4 (AMD). 2009, c. 509, §§2-4 (AMD).



5 §95-A. Protection and recovery of public records

1. Ownership and possession; notice and demand of return. A record created by or belonging to the State, to a local or county government in the State or to any agency of the State remains the property of the State until ownership and possession are formally relinquished in accordance with statute and rules. Whenever the State Archivist has reasonable grounds to believe that records belonging to the State or to a local government or any agency of the State or to which the State or its agencies have a lawful right of possession are in the possession of a person or entity not authorized by the State Archivist, other lawful custodian or by law to possess those records, the State Archivist may issue a written notice and demand to that person or entity for the immediate return of the records. The notice and demand must be sent by certified or registered mail, return receipt requested. The notice and demand must identify the records claimed to belong to the State or local government with reasonable specificity. Upon receipt of the notice and demand, the person or entity in the possession of records claimed to belong to the State or local government may not destroy, alter, transfer, convey or otherwise alienate those records unless authorized in writing by the State Archivist or by an order issued by a court of competent jurisdiction. The notice and demand must specifically state that any transfer, conveyance or other alienation of the records after receipt of the notice and demand constitutes a Class E crime in violation of section 97.

[ 2009, c. 509, §5 (AMD) .]

2. Petition; hearing. Following the issuance of a notice and demand in accordance with subsection 1, the State Archivist, with the assistance of the Attorney General, may petition the Superior Court of Kennebec County or the Superior Court in the county in which records are located for the return of state records that are in the possession of a person or entity not authorized by the State Archivist, other lawful custodian or by law to possess those records. After hearing, the court shall order the records to be delivered to the State Archivist, or other custodian designated by the State Archivist, upon a finding that the materials in question are records and that the records are in the possession of a person or entity not authorized by the State Archivist, other lawful custodian or provision of law to possess the records. The court may issue all orders necessary to protect the records from destruction, alteration, transfer, conveyance or alienation by the person or entity in possession of the materials and may also order the person or entity in possession of the materials to surrender the records into the custody of the State Archivist pending the court's decision on the petition.

[ 1997, c. 636, §7 (AMD) .]

3. Presumption. In any proceeding pursuant to subsection 2, there is a rebuttable presumption that records that were once in the custody of the State or a local government were not lawfully alienated from that custody.

[ 1997, c. 636, §7 (AMD) .]

4. Definition.

[ 1997, c. 636, §7 (RP) .]

5. Sale or transfer of record prohibited. A person may not sell or transfer a record unless specifically authorized by law. A person who violates this subsection commits a Class D crime.

[ 2003, c. 365, §1 (NEW) .]

SECTION HISTORY

1989, c. 283, (NEW). 1995, c. 148, §9 (AMD). 1997, c. 636, §7 (AMD). 2003, c. 365, §1 (AMD). 2009, c. 509, §5 (AMD).



5 §95-B. Local government records

The following provisions apply to local government records. [1995, c. 148, §10 (NEW).]

1. Omissions or errors corrected. When omissions or errors exist in local government records, those records must be corrected under oath by the person who was responsible for those local government records, whether or not that person remains in office.

A. If an original town meeting warrant is lost or destroyed, the return may be made or amended on a copy of it. [1995, c. 148, §10 (NEW).]

[ 1995, c. 148, §10 (NEW) .]

2. Safe or vault for preservation. Each local government shall provide a fireproof safe or vault for the preservation of all records that must be retained permanently but are not required for business purposes. The official having responsibility for those records shall deposit them in the safe or vault where those records must be kept except when required for use. Beginning in 2002, each local government shall respond to a survey distributed biennially by the State Archivist requesting:

A. A description of the fireproof safe or vault required by this section; [2001, c. 704, §1 (NEW).]

B. A statement of the adequacy of the safe or vault for the preservation of records that must be retained permanently; and [2001, c. 704, §1 (NEW).]

C. A plan, if any, for the establishment or enhancement of a safe or vault to comply with the requirements of this section. [2001, c. 704, §1 (NEW).]

The State Archivist shall report the results of the survey, with recommendations, to the joint standing committees of the Legislature having jurisdiction over education and cultural affairs and over state and local government matters.

[ 2001, c. 704, §1 (AMD) .]

2-A. Retention of archival records currently in digital form. Beginning in 2002, each local government shall respond to a survey distributed biennially by the State Archivist requesting:

A. A description of the provisions currently in place for the preservation of records that must be retained permanently and are currently maintained in digital form; [2001, c. 704, §2 (NEW).]

B. A statement of the adequacy of those provisions for the preservation of records that must be retained permanently; and [2001, c. 704, §2 (NEW).]

C. A plan, if any, for the establishment or enhancement of those provisions to ensure the permanent retention of and access to these records. [2001, c. 704, §2 (NEW).]

The State Archivist shall report the results of the survey, with recommendations, to the joint standing committees of the Legislature having jurisdiction over education and cultural affairs and over state and local government matters.

[ 2001, c. 704, §2 (NEW) .]

3. Attestation. The records of a local government official may be attested by volume. Each document is sufficiently attested when the volume in which it is recorded bears the attestation with the written signature of the official.

[ 1995, c. 148, §10 (NEW) .]

4. Delivery to successor in office. Local government officials shall deliver the records of their office to their successors in office upon the expiration of the officials' terms.

[ 1995, c. 148, §10 (NEW) .]

5. Records available for public use. Each local government official shall make records available for public use under that official's supervision at reasonable times unless the use of the records is otherwise restricted by law.

[ 1995, c. 148, §10 (NEW) .]

6. Protection of records. Local government officials shall carefully protect and preserve the records of their office from deterioration, mutilation, loss or destruction.

[ 1995, c. 148, §10 (NEW) .]

7. Disposition of records. Records may not be destroyed or otherwise disposed of by any local government official, except as provided by the Archives Advisory Board. Records that have been determined by the board to possess sufficient archival value must be preserved by the municipality or deposited with the State Archivist.

[ 1995, c. 148, §10 (NEW) .]

8. Regulations of Archives Advisory Board. Each local government official shall comply with the standards, procedures and regulations issued by the Archives Advisory Board.

[ 1995, c. 148, §10 (NEW) .]

SECTION HISTORY

1995, c. 148, §10 (NEW). 1997, c. 636, §8 (AMD). 2001, c. 704, §§1,2 (AMD).



5 §96. Archives Advisory Board

The Archives Advisory Board, established by section 12004-I, subsection 8, shall serve to advise the State Archivist in administration of this chapter and to perform such other duties as may be prescribed by law. The board shall consist of 9 persons especially interested in the history of the State appointed by the Governor as advisors for overlapping terms of 6 years. The 3 new advisors shall be first appointed one for one year, one for 3 years and one for 5 years. Their successors shall be appointed for terms of 6 years. Each advisor shall serve for the term of appointment and thereafter until a successor is appointed and qualified. In case of the termination of an advisor's service during that advisor's term, the Governor shall appoint a successor for the unexpired term. Advisors shall be compensated as provided in chapter 379. [1989, c. 503, Pt. B, §9 (AMD).]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1983, c. 812, §13 (AMD). 1989, c. 503, §B9 (AMD).



5 §97. Violation

Violation of any provision of this chapter or any rules and regulations issued under section 95, subsection 3, except those violations for which specific penalties are provided, is a Class E crime. [1977, c. 696, §3 (RPR).]

SECTION HISTORY

1973, c. 625, §16 (NEW). 1977, c. 696, §33 (RPR).



5 §98. Maine Historical Records Advisory Board

The Maine Historical Records Advisory Board, established by section 12004-I, subsection 18-D and referred to in this section as the "board," is within the office of the State Archivist and serves to encourage the preservation of and access to historical records within the State. [2001, c. 704, §3 (NEW).]

1. Duties. In support of its mission, the board shall conduct the following activities:

A. Make recommendations to the National Historical Publications and Records Commission regarding the funding of proposals seeking support from that commission; [2001, c. 704, §3 (NEW).]

B. Develop, maintain and execute a strategic plan supporting the board's priorities for funding recommendations and other activities; [2001, c. 704, §3 (NEW).]

C. Seek, receive and administer nonstate funds to support its priority activities; [2001, c. 704, §3 (NEW).]

D. Work cooperatively with other state historical records advisory boards, especially those in New England; [2001, c. 704, §3 (NEW).]

E. Report biennially to the joint standing committees of the Legislature having jurisdiction over education and cultural affairs and over state and local government matters on the board's activities and on the condition of historical records in the State; and [2001, c. 704, §3 (NEW).]

F. Other activities it determines appropriate. [2001, c. 704, §3 (NEW).]

[ 2001, c. 704, §3 (NEW) .]

2. Authority. In order to carry out its mission, the board may make expenditures in accordance with the following:

A. Beginning with the 2004-2005 biennium, the Governor shall include in the budget submitted to the Legislature each biennium a line item to allow the expenditure by the board of any non-General Fund revenues received by the board, including federal funds, grants or gifts; and [2001, c. 704, §3 (NEW).]

B. Beginning with the 2004-2005 biennium, the Governor shall include in the budget submitted to the Legislature each biennium a line item to allow the expenditure by the board of any non-General Fund revenues received by the board to fund a full-time position. [2001, c. 704, §3 (NEW).]

[ 2001, c. 704, §3 (NEW) .]

3. Membership. The board consists of at least 7 and no more than 11 members who are appointed to serve as follows:

A. Except as provided in paragraph B, the Governor shall appoint all of the members, the majority of whom must have experience in the administration of historical records or in a field of research activity that makes extensive use of historical records; [2001, c. 704, §3 (NEW).]

B. The Director of the Maine Historical Society and the State Archivist are members ex officio and are voting members; and [2001, c. 704, §3 (NEW).]

C. The Governor shall appoint either the Director of the Maine Historical Society or the State Archivist to serve as the Maine Historical Records Coordinator and to serve as the chair of the board. The coordinator shall serve a term of 4 years and may not be compensated but may receive the reimbursements allowed members of the board. [2001, c. 704, §3 (NEW).]

All members, with the exception of the coordinator, serve 3-year terms. All members serve without compensation. All legally allowed expenditures incurred by the members in the performance of their duties may be reimbursed by the National Historical Publications and Records Commission or by other funds available to the board.

[ 2001, c. 704, §3 (NEW) .]

4. Maine Historical Records Advisory Board Fund. The Maine Historical Records Advisory Board Fund, referred to in this section as the "fund," is established for use by the board. Balances in the fund may not lapse and must be carried forward and used for the purposes of this section. The board may accept and deposit in the fund money from private and public sources.

[ 2001, c. 704, §3 (NEW) .]

SECTION HISTORY

2001, c. 704, §3 (NEW).






Chapter 6-A: MODEL REGISTERED AGENTS ACT

5 §101. Short title

This chapter is known and may be cited as "the Model Registered Agents Act." [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §102. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

1. Appointment of agent. "Appointment of agent" means a statement appointing an agent for service of process filed by a domestic entity that is not a filing entity or a nonqualified foreign entity under section 112.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Clerk. "Clerk" means the person described in Title 13-C, chapter 5-A.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Clerk filing. "Clerk filing" means the public organic document of a domestic filing entity formed under Title 13-C.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Commercial clerk. "Commercial clerk" means a clerk who is listed under section 106.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Commercial registered agent. "Commercial registered agent" means an individual or a domestic or foreign entity listed under section 106.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Domestic entity. "Domestic entity" means an entity whose internal affairs are governed by the laws of this State.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

7. Entity. "Entity" means a person that has a separate legal existence or has the power to acquire an interest in real property in its own name other than:

A. An individual; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A testamentary, inter vivos or charitable trust, with the exception of a business trust, statutory trust or similar trust; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §1 (AFF).]

C. An association or relationship that is not a partnership by reason of Title 31, section 1022, subsection 3 or a similar provision of the law of any other jurisdiction; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. A decedent's estate; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

E. A public corporation, government or governmental subdivision, agency or instrumentality or quasi-governmental instrumentality. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

8. Filing entity. "Filing entity" means an entity that is created by the filing of a public organic document.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

9. Foreign entity. "Foreign entity" means an entity other than a domestic entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

10. Foreign qualification document. "Foreign qualification document" means an application for a certificate of authority or other foreign qualification filing with the Secretary of State by a foreign entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

11. Governance interest. "Governance interest" means the right under the organic law or organic rules of an entity, other than as a governor, agent, assignee or proxy, to:

A. Receive or demand access to information concerning, or the books and records of, the entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. Vote for the election of the governors of the entity; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. Receive notice of or vote on any or all issues involving the internal affairs of the entity. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

12. Governor. "Governor" means a person by or under whose authority the powers of an entity are exercised and under whose direction the business and affairs of the entity are managed pursuant to the organic law and organic rules of the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

13. Interest. "Interest" means:

A. A governance interest in an unincorporated entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A transferable interest in an unincorporated entity; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. A share or membership in a corporation. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

14. Interest holder. "Interest holder" means a direct holder of an interest.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

15. Jurisdiction of organization. "Jurisdiction of organization," with respect to an entity, means the jurisdiction whose law includes the organic law of the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

16. Noncommercial clerk. "Noncommercial clerk" means a clerk that is not listed as a commercial clerk under section 106 and that is:

A. An individual that serves in this State as the agent for service of process of an entity; or [2009, c. 56, §1 (AMD).]

B. The individual who holds the office or other position in an entity that is designated as the agent for service of process pursuant to section 105, subsection 1, paragraph B, subparagraph (2). [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2009, c. 56, §1 (AMD) .]

17. Noncommercial registered agent. "Noncommercial registered agent" means a person that is not listed as a commercial registered agent under section 106 and that is:

A. An individual or a domestic or foreign entity that serves in this State as the agent for service of process of an entity; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The individual who holds the office or other position in an entity that is designated as the agent for service of process pursuant to section 105, subsection 1, paragraph B, subparagraph (2). [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

18. Nonqualified foreign entity. "Nonqualified foreign entity" means a foreign entity that is not authorized to transact business in this State pursuant to a filing with the Secretary of State.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

19. Nonresident LLP statement. "Nonresident LLP statement" means:

A. A statement of qualification of a domestic limited liability partnership that does not have an office in this State; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A statement of foreign qualification of a foreign limited liability partnership that does not have an office in this State. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

20. Organic law. "Organic law" means the statutes, if any, other than this chapter, governing the internal affairs of an entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

21. Organic rules. "Organic rules" means the public organic document and private organic rules of an entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

22. Person. "Person" means an individual, corporation, estate, trust, partnership, limited liability company, business or similar trust, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

23. Private organic rules. "Private organic rules" means the rules, whether or not in a record, that govern the internal affairs of an entity, are binding on all of its interest holders and are not part of its public organic document, if any.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

24. Public organic document. "Public organic document" means the public record, the filing of which creates an entity, and any amendment to or restatement of that record.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

25. Qualified foreign entity. "Qualified foreign entity" means a foreign entity that is authorized to transact business in this State pursuant to a filing with the Secretary of State.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

26. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

27. Registered agent. "Registered agent" means a commercial registered agent or a noncommercial registered agent.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

28. Registered agent filing. "Registered agent filing" means:

A. The public organic document of a domestic filing entity other than a domestic filing entity formed under Title 13-C; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A nonresident LLP statement; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. A foreign qualification document; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. An appointment of agent. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

29. Represented entity. "Represented entity" means:

A. A domestic filing entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A domestic or qualified foreign limited liability partnership that does not have an office in this State; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. A qualified foreign entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. A domestic or foreign unincorporated nonprofit association for which an appointment of agent has been filed; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

E. A domestic entity that is not a filing entity for which an appointment of agent has been filed; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

F. A nonqualified foreign entity for which an appointment of agent has been filed. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

30. Sign. "Sign" means, with present intent to authenticate or adopt a record:

A. To execute or adopt a tangible symbol; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. To attach to or logically associate with the record an electronic sound, symbol or process. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

31. Transferable interest. "Transferable interest" means the right under an entity's organic law to receive distributions from the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

32. Type. "Type," with respect to an entity, means a generic form of entity:

A. Recognized at common law; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. Organized under an organic law, whether or not some entities organized under that organic law are subject to provisions of that law that create different categories of the form of entity. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 56, §1 (AMD).



5 §103. Fees

1. Filing fees. The Secretary of State shall collect the following fees when a filing is made under this chapter:

A. Commercial clerk or commercial registered agent listing statement as required by section 106, $150; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. Commercial clerk or commercial registered agent termination as required by section 107, $150; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. Statement of appointment or change of clerk or registered agent by entity as required by section 105, subsection 1 or section 108, $35; except a statement filed for nonprofit corporations formed under Title 13-B, $15; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. Statement of change of name or address by noncommercial clerk or noncommercial registered agent as required by section 109, $35; except a statement filed for nonprofit corporations formed under Title 13-B, $15; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

E. Statement of change of name, address or type of organization by commercial clerk or commercial registered agent as required by section 110, $50; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

F. Statement of resignation by commercial clerk or commercial registered agent as required by section 111, no fee; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

G. Statement of resignation by noncommercial clerk or noncommercial registered agent as required by section 111, $35; except a statement filed for nonprofit corporations formed under Title 13-B, $15; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

H. Statement of appointment of agent for service of process for nonfiling domestic entity or nonqualified foreign entity, $100. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Copying and certification fees. The Secretary of State shall collect the following fees for copying and certifying a copy of any document filed under this chapter:

A. For copying, $2 a page; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. For certifying the copy, $5 for a certificate. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §104. Addresses in filings

Whenever a provision of this chapter other than section 111, subsection 1, paragraph D requires that a filing state an address, the filing must state: [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

1. Street or rural route. An actual street address or rural route box number in this State; and

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Mailing address. A mailing address in this State, if different from the address under subsection 1.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §105. Appointment of clerk or registered agent

1. Contents of filing. A clerk or registered agent filing must state:

A. The name of the represented entity's commercial clerk or commercial registered agent; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. If the entity does not have a commercial clerk or commercial registered agent:

(1) The name and address of the entity's noncommercial clerk or noncommercial registered agent; or

(2) The title of an office or other position with the entity if service of process is to be sent to the person holding that office or position, and the address of the business office of that person. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Consent to serve as agent. The appointment of a clerk or a registered agent pursuant to subsection 1, paragraph A or subsection 1, paragraph B, subparagraph (1) is an affirmation by the represented entity that the agent has consented to serve as such.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Daily list of filings. The Secretary of State shall make available in a record as soon as practicable a daily list of filings that contain the name of a clerk or a registered agent. The list must:

A. Be available for at least 14 calendar days; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. List in alphabetical order the names of the clerks or registered agents; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. State the type of filing and name of the represented entity making the filing. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §106. Listing of commercial clerk or commercial registered agent

1. Contents of statement. An individual or a domestic or foreign entity may become listed as a commercial clerk or commercial registered agent by filing with the Secretary of State a commercial clerk or commercial registered agent listing statement signed by or on behalf of the person that states:

A. The name of the individual or the name, type and jurisdiction of organization of the entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. That the person is in the business of serving as a commercial clerk or commercial registered agent in this State; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. The address of a place of business of the person in this State to which service of process and other notice and documents being served on or sent to entities represented by it may be delivered. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Additional information. A commercial clerk or commercial registered agent listing statement may include the information regarding acceptance of service of process in a record by the commercial clerk or commercial registered agent provided for in section 113, subsection 4.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Distinguishable name. If the name of a person filing a commercial clerk or commercial registered agent listing statement is not distinguishable on the records of the Secretary of State from the name of another commercial clerk or commercial registered agent listed under this section, the person must adopt a fictitious name that is distinguishable and use that name in its statement and when it does business in this State as a commercial clerk or commercial registered agent.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Effective on filing. A commercial clerk or commercial registered agent listing statement takes effect on filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Filing noted in index; effect. The Secretary of State shall note the filing of the commercial clerk or commercial registered agent listing statement in the index of filings maintained by the Secretary of State for each entity represented by the clerk or registered agent at the time of the filing. The statement has the effect of deleting the address of the clerk or the registered agent from the clerk or registered agent filing of each of those entities.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §107. Termination of listing of commercial clerk or commercial registered agent

1. Contents of statement. A commercial clerk or commercial registered agent may terminate its listing as a commercial clerk or commercial registered agent by filing with the Secretary of State a commercial clerk or commercial registered agent termination statement signed by or on behalf of the agent that states:

A. The name of the agent as currently listed under section 106; [2007, c. 535, Pt. B, §1 (AMD).]

B. That the agent is no longer in the business of serving as a commercial clerk or commercial registered agent in this State; and [2007, c. 535, Pt. B, §1 (AMD).]

C. The name and address of the person to whom the commercial clerk or commercial registered agent sends the notice required by subsection 3. [2007, c. 535, Pt. B, §1 (NEW).]

[ 2007, c. 535, Pt. B, §1 (AMD) .]

2. Effective date. A commercial clerk or commercial registered agent termination statement takes effect on the 31st day after the day on which it is filed.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Notice. The commercial clerk or commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of the commercial clerk or commercial registered agent termination statement.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Effect of termination. When a commercial clerk or commercial registered agent termination statement takes effect, the clerk or registered agent ceases to be an agent for service of process on each entity formerly represented by it. Until an entity formerly represented by a terminated commercial clerk or commercial registered agent appoints a new clerk or registered agent, service of process may be made on the entity as provided in section 113. Termination of the listing of a commercial clerk or commercial registered agent under this section does not affect any contractual rights a represented entity may have against the agent or that the agent may have against the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF). 2007, c. 535, Pt. B, §1 (AMD).



5 §108. Change of clerk or registered agent by entity

1. Change of information. A represented entity may change the information currently on file under section 105, subsection 1 by filing with the Secretary of State a statement of change signed on behalf of the entity that states:

A. The name of the entity; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The information that is to be in effect as a result of the filing of the statement of change. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Approval not needed. Except for a corporation formed under Title 13-C, the interest holders or governors of a domestic entity need not approve the filing of:

A. A statement of change under this section; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. A similar filing changing the clerk or registered agent or registered office of the entity in any other jurisdiction. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2009, c. 56, §2 (AMD) .]

3. Consent. The appointment of a clerk or a registered agent pursuant to section 105, subsection 1 is an affirmation by the represented entity that the clerk or agent has consented to serve as such.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Effective on filing. A statement of change filed under this section takes effect on filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Amended filing. As an alternative to using the procedures in this section, a represented entity may change the information currently on file under section 105, subsection 1 by amending its most recent clerk or registered agent filing in the manner provided by the laws of this State other than this chapter for amending that filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 56, §2 (AMD).



5 §109. Change of name or address by noncommercial clerk or noncommercial registered agent

1. Contents of statement. If a noncommercial clerk or noncommercial registered agent changes its name or its address as currently in effect with respect to a represented entity pursuant to section 105, subsection 1, the agent shall file with the Secretary of State, with respect to each entity represented by the agent, a statement of change signed by or on behalf of the agent that states:

A. The name of the entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The name and address of the agent as currently in effect with respect to the entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. If the name of the agent has changed, its new name; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. If the address of the agent has changed, the new address. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Effective on filing. A statement of change filed under this section takes effect on filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Notice. A noncommercial clerk or noncommercial registered agent shall promptly furnish the represented entity with notice in a record of the filing of a statement of change and the changes made by the filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §110. Change of name, address or type of organization by commercial clerk or commercial registered agent

1. Contents of statement. If a commercial clerk or commercial registered agent changes its name, its address as currently listed under section 106, subsection 1 or its type or jurisdiction of organization, the agent shall file with the Secretary of State a statement of change signed by or on behalf of the agent that states:

A. The name of the agent as currently listed under section 106, subsection 1; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. If the name of the agent has changed, its new name; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. If the address of the agent has changed, the new address; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. If the type or jurisdiction of organization of the agent has changed, the new type or jurisdiction of organization. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Effect of filing. The filing of a statement of change under subsection 1 is effective to change the information regarding the commercial clerk or commercial registered agent with respect to each entity represented by the agent.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effective on filing. A statement of change filed under this section takes effect on filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Notice. A commercial clerk or commercial registered agent shall promptly furnish each entity represented by it with notice in a record of the filing of a statement of change relating to the name or address of the agent and the changes made by the filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Cancellation. If a commercial clerk or commercial registered agent changes its address without filing a statement of change as required by this section, the Secretary of State may cancel the listing of the agent under section 106. A cancellation under this subsection has the same effect as a termination under section 107. Promptly after canceling the listing of an agent, the Secretary of State shall serve notice in a record in the manner provided in section 113, subsection 2 or 3 on:

A. Each entity represented by the agent, stating that the agent has ceased to be an agent for service of process on the entity and that, until the entity appoints a new clerk or registered agent, service of process may be made on the entity as provided in section 113; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The agent, stating that the listing of the agent has been canceled under this section. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §111. Resignation of clerk or registered agent

1. Statement of resignation. A clerk or registered agent may resign at any time with respect to a represented entity by filing with the Secretary of State a statement of resignation signed by or on behalf of the agent that states:

A. The name of the entity; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The name of the agent; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. That the agent resigns from serving as agent for service of process for the entity; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

D. The name and address of the person to which the agent will send the notice required by subsection 3. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Effective date. A statement of resignation takes effect on the earlier of the 31st day after the day on which it is filed or the appointment of a new registered agent for the represented entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Notice. The clerk or registered agent shall promptly furnish the represented entity notice in a record of the date on which a statement of resignation was filed.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Effect of resignation. When a statement of resignation takes effect, the clerk or registered agent ceases to have responsibility for any matter tendered to it as agent for the represented entity. A resignation under this section does not affect any contractual rights the entity has against the agent or that the agent has against the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Standing of entity. A clerk or registered agent may resign with respect to a represented entity whether or not the entity is in good standing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §112. Appointment of agent by nonfiling or nonqualified foreign entity

1. Contents of statement. A domestic entity that is not a filing entity or a nonqualified foreign entity may file with the Secretary of State a statement appointing an agent for service of process signed on behalf of the entity that states:

A. The name, type and jurisdiction of organization of the entity; and [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The information required by section 105, subsection 1. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Effective on filing. A statement appointing an agent for service of process takes effect on filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of appointment. The appointment of a registered agent under this section does not qualify a nonqualified foreign entity to do business in this State and is not sufficient alone to create personal jurisdiction over the nonqualified foreign entity in this State.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Distinguishable name. A statement appointing an agent for service of process may not be rejected for filing because the name of the entity filing the statement is not distinguishable on the records of the Secretary of State from the name of another entity appearing in those records. The filing of a statement appointing an agent for service of process does not make the name of the entity filing the statement unavailable for use by another entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Cancellation of statement. An entity that has filed a statement appointing an agent for service of process may cancel the statement by filing a statement of cancellation, which takes effect upon filing, and shall state the name of the entity and that the entity is canceling its appointment of an agent for service of process in this State. A statement appointing an agent for service of process that has not been canceled earlier is effective for a period of 5 years after the date of filing.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Termination upon becoming qualified. A statement appointing an agent for service of process for a nonqualified foreign entity terminates automatically on the date the entity becomes a qualified foreign entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §113. Service of process on entities

1. Agent to receive service. A clerk or registered agent is an agent of the represented entity authorized to receive service of any process, notice or demand required or permitted by law to be served on the entity.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Service to other than clerk or registered agent. If an entity that previously filed a clerk or registered agent filing with the Secretary of State no longer has a clerk or registered agent, or if its clerk or registered agent cannot with reasonable diligence be served, the entity may be served by registered or certified mail, return receipt requested, addressed to the governors of the entity by name at its principal office in accordance with any applicable judicial rules and procedures. The names of the governors and the address of the principal office may be as shown in the most recent annual report filed with the Secretary of State. Service is perfected under this subsection at the earliest of:

A. The date the entity receives the mail; [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

B. The date shown on the return receipt, if signed on behalf of the entity; or [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

C. Five days after its deposit with the United States Postal Service, if correctly addressed and with sufficient postage. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Hand delivery. If process, notice or demand cannot be served on an entity pursuant to subsection 1 or 2, service of process may be made by handing a copy to the manager, clerk or other person in charge of any regular place of business or activity of the entity if the person served is not a plaintiff in the action.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Form acceptable. Service of process, notice or demand on a clerk or a registered agent must be in the form of a written document, except that service may be made on a commercial clerk or commercial registered agent in such other forms of a record and subject to such requirements as the agent has stated from time to time in its listing under section 106 that it will accept.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Perfected by other legal means. Service of process, notice or demand may be perfected by any other means prescribed by law other than this chapter.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §114. Duties of clerk or registered agent

The only duties under this chapter of a clerk or registered agent that has complied with this chapter are: [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

1. Forward. To forward to the represented entity at the address most recently supplied to the agent by the entity any process, notice or demand that is served on the agent;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Notice. To provide the notices required by this chapter to the entity at the address most recently supplied to the agent by the entity;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Noncommercial clerk or noncommercial registered agent; current information. If the agent is a noncommercial clerk or noncommercial registered agent, to keep current the information required by section 105, subsection 1 in the most recent clerk or registered agent filing for the entity; and

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Commercial clerk or commercial registered agent; current information. If the agent is a commercial clerk or commercial registered agent, to keep current the information listed for it under section 106, subsection 1.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §115. Jurisdiction and venue

The appointment or maintenance in this State of a clerk or registered agent does not by itself create the basis for personal jurisdiction over the represented entity in this State. The address of the agent does not determine venue in an action or proceeding involving the entity. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §116. Consistency of application

In applying and construing this chapter, consideration must be given to the need to promote consistency of the law with respect to its subject matter among states that enact it. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §117. Rules

The Secretary of State may adopt rules consistent with this chapter pertaining to the filing of documents with the Secretary of State. These rules may include, but are not limited to: [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

1. Forms. Prescribing forms for documents required or permitted to be delivered for filing under this chapter and refusing to file documents not using these prescribed forms;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Disapproved filing. Disapproving the filing of a document that is not clearly legible or one that may not be clearly reproducible photographically;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Appointed designee. Appointing a designee or other agent to receive documents for filing and to file documents on behalf of the Secretary of State;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

4. Electronic filing; facsimile signatures. Permitting the filing of documents by electronic transmission and permitting facsimile signatures on documents to be filed; and

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Effective dates of filings. Unless specifically stated in this chapter, setting forth the effective dates of filings required by this chapter.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §118. Expedited service

The Secretary of State may provide an expedited service for the processing of documents in accordance with this chapter. If the service is provided, the Secretary of State shall establish by rule a fee schedule and governing procedures in accordance with the Maine Administrative Procedure Act. Fees collected for expedited service must be deposited into a fund for use by the Secretary of State to provide an improved filing service. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §119. Access to database

The Secretary of State may provide public access to the database through a dial-in modem, through public terminals and through electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may adopt rules in accordance with the Maine Administrative Procedure Act to establish a fee schedule and governing procedures. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §120. Publications

1. Fee for publications. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of those publications.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Use of fees. Fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State to replace and update publications offered in accordance with this chapter and to fund new publications.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §120-A. Routine technical rules

Rules adopted pursuant to this chapter, unless expressly designated otherwise, are routine technical rules as defined in chapter 375, subchapter 2-A. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §120-B. Duty of Secretary of State

The duty of the Secretary of State to file documents under this chapter is ministerial. The filing or refusal to file a document does not: [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

1. Validity of documents. Affect the validity or invalidity of the document in whole or in part;

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Correctness of information. Relate to the correctness or incorrectness of information contained in the document; or

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Presumption of validity or correctness. Create a presumption that the document is valid or invalid or that the information in the document is correct or incorrect.

[ 2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §120-C. Relation to Electronic Signatures in Global and National Commerce Act

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001, et seq., but does not modify, limit or supersede Section 101(c) of that Act, 15 United States Code, Section 7001(c), or authorize delivery of any of the notices described in Section 103(b) of that Act, 15 United States Code, Section 7003(b). [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



5 §120-D. Effective date

This chapter takes effect July 1, 2008. [2007, c. 323, Pt. A, §1 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. A, §1 (NEW). 2007, c. 323, Pt. G, §4 (AFF).






Chapter 7: TREASURER OF STATE

5 §121. Office; bond; salary; deputy; fees

The Treasurer of State shall keep the office at the seat of government and give the bond required by the Constitution to the State of Maine, with 2 or more surety companies authorized to transact business in the State, as sureties, in the penal sum of not less than $500,000. Each surety company shall give bond for only a fractional part of the total penal sum and shall be held responsible for its proportional share of any loss. [2005, c. 683, Pt. C, §1 (AMD).]

The Treasurer of State may not receive any other fee, emolument or perquisite in addition to the salary. [2005, c. 683, Pt. C, §1 (AMD).]

The chief clerk in the office of the Treasurer of State is designated as "deputy treasurer of state." In the event of a vacancy in the office of Treasurer of State, the deputy treasurer of state shall act as the Treasurer of State until a Treasurer of State is elected by the Legislature, and the deputy treasurer shall give bond to the State, with sureties, to the satisfaction of the Governor for the faithful discharge of the trust. In the event of the absence or disability of the Treasurer of State, the deputy treasurer of state shall act as the Treasurer of State to perform the duties of the office, including the exercise of all the Treasurer of State's rights and obligations as a member or ex officio member of any governing board of directors. [2005, c. 683, Pt. C, §1 (AMD).]

SECTION HISTORY

1965, c. 412, §§6-A (AMD). 1967, c. 476, §8 (AMD). 1969, c. 132, §3 (AMD). 1969, c. 504, §5 (AMD). 1975, c. 771, §34 (AMD). 2005, c. 683, §C1 (AMD).



5 §121-A. Transition period

In order to provide for an orderly transition following the biennial election of the Treasurer of State, the Treasurer of State-elect shall not take the oath of his office or otherwise qualify for the office for a period of no less than 30 days following that election. [1983, c. 65, §2 (NEW).]

SECTION HISTORY

1983, c. 65, §2 (NEW).



5 §122. Conditions of bond; filing

The condition of the Treasurer of State's bond shall be for the faithful discharge of all the duties of his office, and that during his continuance in office he will not engage in trade or commerce, or act as broker, agent or factor for any merchant or trader; and that he, or his executors, administrators or sureties, or their executors or administrators, shall render a just and true account of all his agents' and servants' doings and transactions in the office to the Legislature, or to such committee as it appoints, on the first day of each regular session of the Legislature, previous to the choice of a new treasurer, and at any other time when required by the Legislature or the Governor; and that he will settle and adjust said account and faithfully deliver to his successor in office or to such person as the Legislature appoints, all moneys, books, property and appurtenances of said office, in his, or any of his agents' possession, and pay over all balances found due on such adjustment. Such bond, when approved as the Constitution prescribes, shall be lodged in the office of the State Auditor. [1975, c. 771, §35 (AMD).]

SECTION HISTORY

1975, c. 771, §35 (AMD).



5 §123. Bond premiums to be paid by State

The premiums necessarily incurred and due and payable on account of any bond given by the Treasurer of State, his deputy or by any employee in the Treasury Department of the State shall be paid out of the State Treasury.



5 §124. Governor may require new bond

When it appears to the Governor that the Treasurer of State's bond is not sufficient for the full security of the State, they shall make written demand upon him for a new bond. If he neglects for 10 days thereafter to file such bond to their satisfaction, they shall remove him and declare the office vacant. [1975, c. 771, §36 (AMD).]

SECTION HISTORY

1975, c. 771, §36 (AMD).



5 §125. Personal use or receipt of money from treasury or credit prohibited

The Treasurer of State shall not in any way receive for his own use any interest, premium, gratuity or benefit by reason of any money belonging to the State, or of any loan obtained for the State or for keeping on hand or circulating the bills of any bank; but whatever is so received shall be accounted for to the State. He shall not loan or use in his own business, or for his own benefit, any such money, or permit any other person to do so, unless authorized by law, on pain of forfeiting a sum equal to the amount so used or loaned, to be recovered by indictment.



5 §126. -- Attorney General to prosecute violations

When the Attorney General receives satisfactory information that the Treasurer of State has violated any provision of section 125, he shall cause him to be indicted therefor and shall prosecute such indictment to final judgment.



5 §127. Governor may hear complaints; removal from office

Upon written complaint of any person that the Treasurer of State is mentally ill or insolvent, or has absconded or concealed himself to avoid his creditors, or is absent from the State and neglecting his duties to the hazard of the trust reposed in him, or has violated any provision of section 125, or has failed faithfully to perform the duties of his office, the Governor shall forthwith examine into the charges and if any of them is found true, he shall remove him and declare the office vacant. [1975, c. 771, §37 (AMD).]

SECTION HISTORY

1975, c. 771, §37 (AMD).



5 §128. Appointment of commissioner to fill vacancy (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 504, §§5-A (RP).



5 §129. Inventory

When the deputy treasurer of state assumes the office of Treasurer of State under section 121, the State Auditor shall, as soon as practicable, after notice to the sureties of the late Treasurer of State or of the Treasurer of State to be superseded, take a true account and inventory of all moneys, notes, books of account and other property belonging to the State which were in the hands of such Treasurer of State or of any of his agents, and deliver it to the new Treasurer of State, he giving a receipt therefor, which shall be lodged in the office of the State Auditor. [1969, c. 504, §5-B (AMD).]

SECTION HISTORY

1969, c. 504, §§5-B (AMD).



5 §130. Payment of receipts into State Treasury

Any public officer or any person, firm, association or corporation paying money into the State Treasury may make such payment by delivering to the Treasurer of State a check, draft, certificate of deposit or money order drawn, indorsed and payable to the Treasurer of State or his order, or may make such payment by delivering to the Treasurer of State the proper amount of lawful currency. The Treasurer of State shall keep a record of all drafts, checks, certificates of deposit, money orders and all cash received by him and upon receipt thereof shall forthwith cause the same to be placed to the credit of the State of Maine in some state depository. If any check, draft or certificate of deposit shall not be paid on presentation, the Treasurer of State shall proceed to collect the amount thereof, with costs, from the person drawing same. The Treasurer of State shall daily transmit to the State Controller a statement of all receipts into the State Treasury, giving such details thereof as the State Controller may require. [1979, c. 541, Pt. A, §20 (AMD).]

The State Government shall not be liable for any loss resulting from lack of diligence on the part of any depository in forwarding or failing to collect any draft, check or certificate of deposit, or for the loss of any such draft, check or certificate of deposit in the mails or otherwise.

Any person who makes payment of an amount due to any state department, agency, board, commission, authority or other state entity is liable, if the payment fails as a result of insufficient funds, a closed account, no account or a similar reason, for a penalty of $20, which must be reported and paid to the Treasurer of State as undedicated revenue to the General Fund. The penalty provided by this section is in addition to any other penalties provided by law. [2007, c. 13, §1 (AMD).]

SECTION HISTORY

1979, c. 541, §A20 (AMD). 1991, c. 622, §C (AMD). 2007, c. 13, §1 (AMD).



5 §131. Departmental collections

Every department and agency of the State, whether located at the Capitol or not, collecting or receiving public money, or money from any source whatsoever, belonging to or for the use of the State, or for the use of any state department or agency, shall pay the same immediately into the State Treasury, without any deductions on account of salaries, fees, costs, charges, expenses, refunds, claims or demands of any description whatsoever. The Bureau of Parks and Lands shall be allowed to refund daily use and camping fees based on the Bureau of Parks and Lands standard refund policies. Any department or agency may deposit such money to the credit of the State upon communicating with the Treasurer of State and receiving from the Treasurer of State instructions as to what state depository may be used for that purpose and in every such case, the depositor shall send to the Treasurer of State a statement of the deposits certified by the bank receiving it. This section shall not apply to county or town officers. [1989, c. 501, Pt. P, §7 (AMD); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1989, c. 501, Pt. P, §7 (AMD). 1995, c. 502, Pt. E, §30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



5 §131-A. Payment priority

Payments made on behalf of the Department of Health and Human Services for Temporary Assistance for Needy Families and for foster care have priority over other payments and must be made without delay whether or not they are pursuant to a state plan or contract under 45 Code of Federal Regulations, Part 23. The Treasurer of State shall cooperate with other state agencies to accomplish priority payments. [1991, c. 747, §1 (NEW); 1997, c. 530, Pt. A, §34 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1991, c. 747, §1 (NEW). 1997, c. 530, §A34 (AMD). 2003, c. 689, §B6 (REV).



5 §131-B. Interfund transfers

In order that state obligations may be paid as they come due, the State Treasurer may request the State Controller to transfer funds on deposit among the various funds in the cash pool of State Government by journal entry in such manner as to best manage the available funds to meet current obligations of the various funds and accounts. [2005, c. 386, Pt. CC, §1 (NEW).]

SECTION HISTORY

2005, c. 386, §CC1 (NEW).



5 §132. Records; collections (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 21, (AMD). 1973, c. 701, §1 (RP).



5 §133. Payments to be withheld and applied on accounts

If any town or county unreasonably neglects or refuses to pay an account for money due from it to or for the use of the State or for the use of any department or agency, the Treasurer of State may withhold from any funds due such town or county under any laws of the State an amount sufficient to pay such account in whole or in part and to apply the amount thus withheld to such payment. Such application shall constitute payment by the State in the amount thus withheld and applied under any laws of the State directing payment to such town or county of the funds so withheld and applied. It is expressly provided that funds due to any town or county from the General Highway Fund shall only be so withheld and applied in payment of accounts due from such town or county to the State for improvement, construction and maintenance of highways and bridges, and for snow guards, snow removal and sanding as provided by statute. The method of collection provided by this section shall be in addition to and not exclusive of all other remedies afforded by law for proper enforcement of payment. [1973, c. 701, §2 (AMD).]

SECTION HISTORY

1973, c. 701, §2 (AMD).



5 §134. Money in depositories

All state money in any depository of the State Government shall stand on the books of said depository to the credit of the State but the Treasurer of State shall not withdraw any of said money except upon the authority of the State Controller.



5 §135. Deposit of state funds; limitations

The Treasurer of State may deposit the money, including trust funds of the State, in any national bank or in any banking institution, trust company, state or federal savings and loan association or mutual savings bank organized under the laws of this State or having a location in the State except as provided in chapter 161. Before making a deposit, the Treasurer of State must consider the rating of the banking institution, trust company, state or federal savings and loan association or mutual savings bank on its most recent assessment conducted pursuant to the federal Community Reinvestment Act, 12 United States Code, Section 2901. The Treasurer of State may transfer funds into and out of the respective funds in the cash pool as circumstances may require to meet current obligations and shall request the State Controller to effect such transfers by journal entry as set forth in section 131-B. When there is excess money in the State Treasury that is not needed to meet current obligations, the Treasurer of State may invest, with the concurrence of the State Controller or the Commissioner of Administrative and Financial Services and with the consent of the Governor, those amounts in bonds, notes, certificates of indebtedness or other obligations of the United States and its agencies and instrumentalities that mature not more than 36 months from the date of investment or in repurchase agreements that mature within the succeeding 12 months that are secured by obligations of the United States and its agencies and instrumentalities, prime commercial paper, tax-exempt obligations and corporate bonds rated "AAA" that mature not more than 36 months from the date of investment, banker's acceptances or so-called "no-load" shares of any investment company registered under the federal Investment Company Act of 1940, as amended, that complies with Rule 2a-7 guidelines and maintains a constant share price. The Treasurer of State may participate in the securities loan market by loaning state-owned bonds, notes or certificates of indebtedness of the Federal Government, only if loans are fully collateralized by treasury bills or cash. The Treasurer of State shall seek competitive bids for investments except when, after a reasonable investigation, it appears that an investment of the desired maturity is procurable by the State from only one source. Interest earned on those investments of money must be credited to the respective funds, except that interest earned on investments of special revenue funds must be credited to the General Fund of the State. Effective July 1, 1995, interest earned on investments of the Highway Fund must be credited to the Highway Fund. Interest earned on funds of the Department of Inland Fisheries and Wildlife must be credited to the General Fund. Interest earned on funds of the Baxter State Park Authority must be credited to the Baxter State Park Fund. This section does not prevent the deposit for safekeeping or custodial care of the securities of the several funds of the State in banks or safe deposit companies in this State or any other state, nor the deposit of state funds required by the terms of custodial contracts or agreements negotiated in accordance with the laws of this State. All custodial contracts and agreements are subject to the approval of the Governor. [2005, c. 386, Pt. CC, §2 (AMD).]

The Treasurer of State may accept component unit and nonstate funds into custody and invest those funds along with excess state funds as prescribed in this section. [2003, c. 20, Pt. T, §3 (NEW).]

For the purpose of this section only, tax-exempt obligations and securities are limited exclusively to tax-exempt commercial paper and tax-exempt bonds maturing in less than 2 years. [1985, c. 757, (NEW).]

No sum exceeding an amount equal to 25% of the capital, surplus and undivided profits of any trust company or national bank or a sum exceeding an amount equal to 25% of the reserve fund and undivided profit account of a mutual savings bank or state or federal savings and loan associations may be on deposit therein at any one time. The restriction does not apply to deposits subject to immediate withdrawal available to meet the payment of any bonded debts or interest or to pay current bills or expenses of the State. The restriction does not apply to deposits that are secured by the pledge of certain securities as collateral, nor to deposits fully covered by insurance. Such collateral must be in an amount equal to such deposit. The Treasurer of State may require, in the discretion of the Treasurer of State, collateralization or insurance for the full amount of any deposit of public funds, whether held by an institution permitted under this section or by a vendor contracted to collect or disburse public funds. The value of the securities so pledged must be determined by the Treasurer of State on the basis of market value. The Treasurer of State shall review the value of securities pledged on January 2nd and July 2nd of each year. The collateral must consist of securities or obligations issued or fully insured or guaranteed by the United States, an agency or instrumentality thereof or a United States government sponsored corporation. The securities must be held in a depository institution approved by the Treasurer of State and pledged to indemnify the State of Maine against any loss. Notice of such hypothecation at the time of deposit must be given to the Treasurer of State by the depository institution and a copy of said notice mailed to the Office of the State Auditor. [2003, c. 20, Pt. T, §3 (AMD); 2013, c. 16, §10 (REV).]

It is the intent of the Legislature that the Treasurer of State shall seek competitive bids whenever possible prior to the selection of investments under this section. [1977, c. 197, §2 (NEW).]

The Treasurer of State may deposit an amount not to exceed $4,000,000 in each calendar year with responsible financial institutions authorized to do business in the State at a rate of return not more than 2% per year below the rate of return otherwise obtainable had the funds been invested with such financial institutions for a similar term, as determined by the treasurer, for periods not to exceed one year, provided that each such financial institution covenants with the treasurer as a condition of the deposit to loan an amount at least equal to the amount so deposited with the financial institution by the treasurer under this paragraph to agricultural enterprises located within the State for agricultural purposes. All the loans must be at interest rates that are below the interest rates the loans would have borne under existing market conditions and loan standards of the financial institution but for the deposit by the treasurer under this paragraph, and the interest rates must fully reflect the savings to the financial institution due to the reduced interest rate paid on the deposit. Notwithstanding any provisions of this section to the contrary, the treasurer is not obligated to seek competitive bids for investments or deposits pursuant to this paragraph. The Finance Authority of Maine shall provide assistance to the treasurer in implementing this paragraph. For purposes of this section, "agricultural enterprises" means a business involving cultivating soil, producing crops and raising livestock or their by-products. In adopting rules to implement this paragraph, the treasurer shall consider criteria targeting loans under the program to geographic areas of financial need and borrowers who are new entrants to agriculture, and may establish limits on deposits to any one financial institution and limits on deposits supporting loans to any one borrower. [2003, c. 20, Pt. T, §3 (AMD).]

The Treasurer of State may deposit an amount not to exceed $4,000,000 in each calendar year with responsible financial institutions authorized to do business in the State at a rate of return not more than 2% per year below the rate of return otherwise obtainable had the funds been invested with such financial institutions for a similar term, as determined by the treasurer, for periods not to exceed one year, provided that each such financial institution covenants with the treasurer as a condition of the deposit to loan an amount at least equal to the amount so deposited with the financial institution by the treasurer under this paragraph to commercial enterprises approved by the treasurer pursuant to this paragraph. All the loans must be at interest rates that are below the interest rates the loans would have borne under existing market conditions and loan standards of the financial institution but for the deposit by the treasurer under this paragraph, and the interest rates must fully reflect the savings to the financial institution due to the reduced interest rate paid on the deposit. Notwithstanding any provisions of this section to the contrary, the treasurer is not obligated to seek competitive bids for investments or deposits pursuant to this paragraph. The Finance Authority of Maine shall provide assistance to the treasurer in implementing this paragraph. For purposes of this paragraph, eligible commercial enterprises are for-profit businesses with 20 or fewer employees or annual sales of less than $2,500,000, whose sales of services or products are primarily out of state or that are manufacturers, that are primarily owned and operated by Maine residents or by corporations that are primarily owned and operated by Maine residents, when the treasurer determines that not less than one job will be created or retained per $20,000 of deposited funds. The maximum loan to any borrower for which a deposit may be applied under this paragraph is $200,000, and businesses are eligible to receive subsidies pursuant to this paragraph for a maximum of an aggregate of 24 months. In adopting rules to implement this paragraph, the treasurer shall consider criteria targeting loans under the program to geographic areas of financial need, and may establish limits on deposits to any one financial institution, further limits on deposits supporting loans to any one borrower, and further restrictions on eligibility. [2003, c. 20, Pt. T, §3 (AMD).]

SECTION HISTORY

1969, c. 63, (AMD). 1969, c. 583, (AMD). 1973, c. 406, §§1-3 (AMD). 1973, c. 426, (AMD). 1973, c. 639, §1 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 771, §§38, 39 (AMD). 1977, c. 197, §§1, 2 (AMD). 1979, c. 127, §19 (AMD). 1979, c. 398, §§1, 2 (AMD). 1983, c. 588, §1 (AMD). 1985, c. 501, Pt. B, §14 (AMD). 1985, c. 757, (AMD). 1985, c. 785, Pt. A, §6 (AMD). 1985, c. 816, §1 (AMD). 1987, c. 247, §1 (AMD). 1987, c. 402, Pt. A, §10 (AMD). 1987, c. 769, Pt. A, §8 (AMD). 1987, c. 806, §§1, 2 (AMD). 1989, c. 672, (AMD). 1991, c. 622, Pt. K, §1 (AMD). 1991, c. 622, Pt. K, §2 (AFF). 1991, c. 780, Pt. Y, §9 (AMD). 1993, c. 437, §1 (AMD). 1993, c. 651, §1 (AMD). 1995, c. 368, Pt. ZZ, §1 (AMD). 1999, c. 401, Pt. HHH, §1 (AMD). 2003, c. 20, Pt. T, §3 (AMD). 2003, c. 451, Pt. DD, §1 (AMD). 2005, c. 386, Pt. CC, §2 (AMD). 2013, c. 16, §10 (REV).



5 §135-A. Establishment of other special revenue accounts

Except in cases when a state department or agency receives funds that the department or agency is legally required to distribute to or hold on behalf of specifically named persons, and except for the Baxter State Park Authority, all departments or agencies of State Government, in working with the Treasurer of State, are prohibited from establishing trust funds, escrow accounts or other accounts that would not be specifically allocated by the Legislature unless there is a compelling, documented legal reason, as determined by the Treasurer of State, to do otherwise. [1991, c. 532, §1 (NEW); 1991, c. 532, §2 (AFF).]

SECTION HISTORY

1991, c. 532, §1 (NEW). 1991, c. 532, §2 (AFF).



5 §136. Monthly exhibits

At the expiration of each month, the Treasurer of State shall prepare an exhibit showing the banks and places in which moneys of the State have been kept or deposited during the preceding month, and the amount at the time of the exhibit. This exhibit shall be open to public inspection. [1981, c. 456, Pt. A, §19 (AMD).]

SECTION HISTORY

1981, c. 456, §A19 (AMD).



5 §137. Purchase of unmatured bonds of State

Whenever, from time to time in the judgment of the Treasurer of State, it may be done to the financial advantage of the State, he may, with the advice and consent of the Governor, purchase with any funds in the State Treasury not otherwise appropriated and, when so purchased, may cancel any outstanding, unmatured bonds of the State. [1975, c. 771, §40 (AMD).]

SECTION HISTORY

1975, c. 771, §40 (AMD).



5 §138. Custody and servicing of securities; investment of trust funds; exceptions; prorations

The Treasurer of State, with the approval of the Commissioner of Administrative and Financial Services, the Superintendent of Financial Institutions and the Attorney General, shall invest all permanent funds held in trust by the State in such securities as are legal investments for savings banks under Title 9-B, except as provided in chapter 161. For purposes of this section, those investments include, without limitation, shares of an investment company registered under the federal Investment Company Act of 1940, whose shares are registered under the United States Securities Act of 1933, only if the investments of the investment company are limited to obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States or repurchase agreements secured by obligations of the United States or any agency or instrumentality, corporate or otherwise, of the United States. This section does not apply to the fund of the Employees' Retirement System or the fund arising from the lands reserved for public uses. [1993, c. 651, §2 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

The investments need not be segregated to the separate trust funds and the earnings of the investments must be prorated according to the principal amounts of the several trusts. The identity of each separate trust fund must be maintained. [1991, c. 780, Pt. Y, §10 (AMD).]

The Treasurer of State, with the approval of the Commissioner of Administrative and Financial Services, the Superintendent of Financial Institutions and the Attorney General, has the power to enter into contracts or agreements approved by the Governor with any national bank, trust company or safe deposit company located in New England or New York City for custodial care and servicing of the securities belonging to the permanent trust funds of this State. Such services must consist of the safekeeping of those securities, collection of interest and dividends, periodical checks of the portfolio deposited for safekeeping to determine all calls for redemption, in whole or in part, of any bonds owned by such funds, and any other fiscal service that is normally covered in a custodial contract or agreement. In performing services under any such contract or agreement, the contracting bank has all of the powers and duties prescribed for trust companies by Title 9-B, section 473. [1997, c. 398, Pt. L, §1 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

The Treasurer of State is empowered to arrange for the payment for such services, either by cash payments to be charged pro rata to the income of such trust funds, or by an agreement for a compensating deposit balance with the bank in question, in lieu of such cash payment, or by some combination of both methods of payment. The contracting bank shall give assurance of proper safeguards that are usual to such contracts and shall furnish insurance protection satisfactory to both parties. [1991, c. 780, Pt. Y, §10 (AMD).]

The Treasurer of State is empowered to withdraw or deposit securities from or with the custodian as circumstances may require, all withdrawal orders or delivery instructions to bear the approval in writing of the Superintendent of Financial Institutions and that of either or both the Attorney General and the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §10 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1971, c. 181, §§1-3 (AMD). 1973, c. 585, §§11,14 (AMD). 1973, c. 733, §§1,2 (AMD). 1973, c. 788, §12 (AMD). 1975, c. 771, §41 (AMD). 1977, c. 78, §7 (AMD). 1979, c. 127, §20 (AMD). 1985, c. 785, §§A7-9 (AMD). 1987, c. 247, §2 (AMD). 1991, c. 780, §Y10 (AMD). 1993, c. 651, §2 (AMD). 1997, c. 398, §L1 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



5 §139. Disposal of money and securities

The Treasurer of State, with the approval of the Commissioner of Administrative and Financial Services, the Superintendent of Financial Institutions and the Commissioner of Education, shall invest and reinvest the principal of all funds derived or that may be derived from the sale and lease of lands reserved for public uses in accordance with the laws of the State governing the investment of funds of savings banks, as enumerated in Title 9-B, except as provided in chapter 161. [1991, c. 780, Pt. Y, §11 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

The Treasurer of State, with the approval of the Commissioner of Administrative and Financial Services, the Superintendent of Financial Institutions and the Commissioner of Education, has the power to enter into a contract or agreement approved by the Governor with any national bank, trust company or safe deposit company located in New England or New York City for custodial care and servicing of the securities belonging to any trust fund created from funds derived or that may be derived from the sale and lease of lands reserved for public uses. Such services must consist of the safekeeping of those securities, collection of interest and dividends, periodical checks of the portfolio deposited for safekeeping to determine all calls for redemption, in whole or in part, of any bonds owned by such funds, and any other fiscal service that is normally covered in a custodial contract or agreement. In performing services under any such contract or agreement, the contracting bank has all of the powers and duties prescribed for trust companies by Title 9-B, section 473. [1997, c. 398, Pt. L, §2 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

The Treasurer of State is empowered to arrange for the payment for such services, either by cash payments to be charged pro rata to the income of such trust funds, or by an agreement for a compensating deposit balance with the bank in question, in lieu of such cash payment, or by some combination of both methods of payment. The contracting bank shall give assurance of proper safeguards that are usual to such contracts and shall furnish insurance protection satisfactory to both parties. [1991, c. 780, Pt. Y, §11 (AMD).]

The Treasurer of State is empowered to withdraw or deposit securities from or with the custodian as circumstances may require, all withdrawal orders or delivery instructions to bear the approval in writing of the Superintendent of Financial Institutions and that of either or both the Commissioner of Education and the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §11 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1971, c. 181, §§4-6 (AMD). 1973, c. 571, §1 (AMD). 1973, c. 585, §§11,14 (AMD). 1973, c. 733, §§3,4 (AMD). 1975, c. 771, §42 (AMD). 1977, c. 78, §§8,72 (AMD). 1979, c. 127, §21 (AMD). 1985, c. 785, §§A10-12 (AMD). 1987, c. 247, §3 (AMD). 1989, c. 700, §§A11-13 (AMD). 1991, c. 780, §Y11 (AMD). 1997, c. 398, §L2 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



5 §139-A. --guaranty funds

The Treasurer of State, with the approval of the Commissioner of Administrative and Financial Services, the Superintendent of Financial Institutions and the Attorney General, has the power to enter into contracts or agreements approved by the Governor, with any national bank, trust company or safe deposit company located in New England or New York City, for custodial care and servicing of any securities deposited with the treasurer as a guaranty fund required by statutes. [1991, c. 780, Pt. Y, §12 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

Such services shall consist of the safekeeping of such securities in the vaults of the bank or safe deposit company and any fiscal service which is normally covered in a custodial contract or agreement. [1971, c. 555, (NEW).]

The Treasurer of State shall obtain the written approval of the Superintendent of Insurance prior to releasing any securities received by the Treasurer of State and deposited in custodial accounts pursuant to the deposit requirements of the Maine Insurance Code. [1993, c. 313, §1 (NEW).]

SECTION HISTORY

1971, c. 555, (NEW). 1973, c. 585, §§11,14 (AMD). 1975, c. 771, §43 (AMD). 1985, c. 785, §A13 (AMD). 1991, c. 780, §Y12 (AMD). 1993, c. 313, §1 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



5 §140. -- Restoration of permanent trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 181, §7 (RP).



5 §141. -- "Reserve against future losses" account (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 181, §7 (RP).



5 §142. -- investment of sinking funds

The Treasurer of State, with the approval of the Governor and the Superintendent of Financial Institutions, shall from time to time as funds appropriated for any sinking fund established by law are received into the treasury, invest the same, with the income thereof as it accrues, in any bonds of Maine, of any other New England state or in the bonds of the United States. When the bonds fall due and are paid, the proceeds from the bonds must be reinvested in like manner. [2001, c. 667, Pt. A, §2 (AMD).]

The Treasurer of State, with the approval of the Governor and the Superintendent of Financial Institutions, has the power to enter into a contract or agreement with any national bank, trust company or safe deposit company located in New England or New York City for custodial care and the servicing of the negotiable securities belonging to any sinking fund of the State. The services consist of the safekeeping of the negotiable securities in the vaults of the bank or safe deposit company, preparation of coupons for collection, the actual collection of the coupons, periodical checks of the portfolio deposited for safekeeping to determine all calls for redemption, in whole or in part, of any bonds owned by the funds, and any other fiscal service that is normally covered in a custodial contract or agreement. [2001, c. 667, Pt. A, §2 (AMD).]

The Treasurer of State is empowered to arrange for the payment for such services, either by cash payments to be charged pro rata to the income of such sinking funds, or by an agreement for a compensating deposit balance with the bank in question, in lieu of such cash payment, or by some combination of both methods of payment. The contracting bank shall give assurance of proper internal safeguards which are usual to such contracts, and shall furnish insurance protection satisfactory to both parties.

The Treasurer of State is empowered to withdraw or deposit securities from or with the custodian as circumstances may require, all withdrawal orders or delivery instructions to bear the approval in writing of the Superintendent of Financial Institutions and that of either or both the Governor and the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §13 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

All contracts and agreements entered into between the Treasurer of State and custodian banks and safe deposit companies selected for the safekeeping or custodial care of the negotiable securities referred to in this section shall have the approval of the Governor. [1975, c. 771, §44 (AMD).]

SECTION HISTORY

1973, c. 585, §§11,14 (AMD). 1975, c. 771, §44 (AMD). 1985, c. 785, §A14 (AMD). 1991, c. 780, §Y13 (AMD). 2001, c. 667, §A2 (AMD).



5 §143. Register of investments and Treasurer of State's report

The Treasurer of State shall keep a register of all investments made under section 142, showing the date, amount and number of each bond, by whom issued and the time when it will mature, and in his annual report to the Governor, he shall include an exhibit of the condition of said sinking funds. [1975, c. 771, §45 (AMD).]

SECTION HISTORY

1975, c. 771, §45 (AMD).



5 §144. Form of unregistered bonds

Unregistered bonds issued under the laws of the State must bear the signature, or the facsimile of the signature, of the Governor, and must be signed by the Treasurer of State or the Treasurer of State's deputy and attested by the Commissioner of Administrative and Financial Services, or such agent as the commissioner may designate. The seal of the State may be a facsimile. [1991, c. 780, Pt. Y, §14 (AMD).]

SECTION HISTORY

1969, c. 202, §1 (AMD). 1973, c. 625, §17 (AMD). 1985, c. 785, §A15 (AMD). 1991, c. 780, §Y14 (AMD).



5 §145. Registered bonds

The Treasurer of State may issue registered bonds, transferable by assignment, in pieces of not less than $1,000, and of any multiple of 1,000, in exchange for, and in place of, any coupon bonds issued under the laws of this State, bearing the same rate of interest and maturing at the same time as the bonds that the Treasurer of State may receive therefor in exchange. The place of payment prescribed therein must be the State Treasury. Said bonds must bear the facsimile of the signature of the Governor and must be signed by the Treasurer of State or the Treasurer of State's deputy and attested by the Commissioner of Administrative and Financial Services, or such agent as the commissioner may designate. [1991, c. 780, Pt. Y, §15 (AMD).]

SECTION HISTORY

1969, c. 202, §2 (AMD). 1973, c. 625, §18 (AMD). 1985, c. 785, §A16 (AMD). 1991, c. 780, §Y15 (AMD).



5 §145-A. Minibonds

Notwithstanding any other provisions of the laws of this State, whenever the Treasurer of State is authorized to issue and sell bonds for the State, and he determines to issue and sell all or a portion of these bonds in denominations of less than $5,000, minibonds, he may issue and sell these minibonds at public or private sale, maturing in such amounts and upon such dates, at such interest rate or rates, payable at such time and in such manner, at discount, with or without disclosure, in bearer or registered form, and upon such other terms and conditions, all as he shall determine to be in the best interests of the State; provided that: Not more than $1,000,000 principal amount of minibonds shall be sold by the Treasurer of State in any one fiscal year; no minibond shall mature more than 5 years after its date; no one sale to a purchaser of minibonds shall be in an aggregate principal amount equal to or greater than $5,000; and each minibond shall provide that it shall be redeemed by the State upon due presentation by an appropriate person on any business day after one year from its date of sale by the Treasurer of State at such price as the Treasurer of State shall determine according to a schedule established with respect to each issue of minibonds prior to the sale thereof. Section 137 shall not apply to the issuance of minibonds. [1979, c. 560, (NEW).]

The minibonds must bear the facsimile of the signature of the Governor and must be signed by the Treasurer of State, or the Treasurer of State's deputy, and attested by the Commissioner of Administrative and Financial Services, or such agent as the commissioner may designate. [1991, c. 780, Pt. Y, §16 (AMD).]

The Treasurer of State may adopt rules pursuant to chapter 375 for purposes of this section. [1979, c. 560, (NEW).]

SECTION HISTORY

1979, c. 560, (NEW). 1985, c. 785, §A17 (AMD). 1991, c. 780, §Y16 (AMD).



5 §145-B. Issuance of registered bonds; miscellaneous provisions

1. Issuance. Notwithstanding any other provisions of the laws of this State, whenever the Treasurer of State is authorized to issue and sell bonds for the State, he may issue the bonds in registered form.

[ 1983, c. 745, (NEW) .]

2. Signatures. Registered bonds must bear the facsimile signatures of the Governor and the Treasurer of State, or the Treasurer of State's deputy, and must be attested by the facsimile signature of the Commissioner of Administrative and Financial Services or such agents as the commissioner may designate. Whenever signatures on registered bonds of other state officials are required, their facsimile signatures may be used.

[ 1991, c. 780, Pt. Y, §17 (AMD) .]

3. Seal. The seal of the State on registered bonds may be by facsimile.

[ 1983, c. 745, (NEW) .]

4. Agents. The Treasurer of State may appoint, for such terms as may be agreed upon, including for as long as a registered bond may be outstanding, corporate or other authenticity, agents, transfer agents, registrars, paying or other agents, and specify the terms of their appointments, including their rights, compensation and duties. None of the agents need have an office or do business within this State.

[ 1983, c. 745, (NEW) .]

5. Storage and transfer. The Treasurer of State may agree with custodial banks and financial intermediaries, within or without this State, and the nominees of any of them, in connection with the establishment and maintenance by others of a central depository system for the storage of transferable certificates and the transfer of registered bonds. Any such custodial banks and financial intermediaries, and nominees, if qualified and acting as fiduciaries, may also serve as authenticating agents, transfer agents, registrars, paying or other agents of the Treasurer of State with respect to the same issue of registered bonds.

[ 1983, c. 745, (NEW) .]

SECTION HISTORY

1983, c. 745, (NEW). 1985, c. 785, §A18 (AMD). 1991, c. 780, §Y17 (AMD).



5 §145-C. Capital appreciation bonds

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "College savings bonds" means any general obligation bonds of the State that:

(1) The Treasurer of State is authorized to issue and sell;

(2) Are offered for initial sale at a substantial discount from face value with some or all of the payment to bondholders of principal or interest or both deferred until maturity; and

(3) Are designated by the Treasurer of State as college savings bonds. [1991, c. 603, §1 (NEW).]

[ 1991, c. 603, §1 (NEW) .]

2. Authorization. Any general obligation bonds of the State that the Treasurer of State now or after July 30, 1991 is authorized to issue and sell may be issued and sold by the Treasurer of State as college savings bonds. The Treasurer of State, after consultation with the advisory committee established in subsection 3, may offer college savings bonds in such amounts and form and on such terms and conditions as the Treasurer of State determines necessary. Notwithstanding any contrary provision of any general obligation bond act, the Treasurer of State is authorized to issue bonds in serial or term form in the name of and on behalf of the State, in amounts that will raise usable bond proceeds equal to the total amount for the projects authorized by the general obligation bond act and approved at referendum. For purposes of determining the amount of bonds of the State being issued or outstanding as of any given time, the amount of capital appreciation bonds is the greater of the original issue amount and the accreted value, as determined by the Treasurer of State.

[ RR 1997, c. 2, §8 (COR) .]

3. Advisory committee. There is established an advisory committee on college savings bonds to advise the Treasurer of State on the issuance of college savings bonds. The advisory committee consists of 3 ex officio members, the Commissioner of Administrative and Financial Services, the Commissioner of Education, the Chief Executive Officer of the Finance Authority of Maine; and one representative of the University of Maine System designated by the Governor for a 4-year term. The advisory committee shall consult with the Treasurer of State on the amount of college savings bonds to be issued by the State, their terms, maturities and structures and the marketing and availability of the bonds.

[ 1991, c. 780, Pt. Y, §18 (AMD) .]

4. Sale of college savings bonds. College savings bonds may be sold by competitive or negotiated sale, provided that the Treasurer of State shall determine that the underwriter or underwriters to which the bonds are sold have sufficient capability to provide for broad retail distribution of the bonds to investors residing in the State. College savings bonds may be issued in certificate or book entry form, in face amounts as low as $1,000 if determined advisable by the Treasurer of State. The Treasurer of State may covenant and consent to establish any sinking funds, reserve funds or other accounts necessary to pay the bonds at maturity.

[ 1991, c. 603, §1 (NEW) .]

SECTION HISTORY

1991, c. 603, §1 (NEW). 1991, c. 780, §Y18 (AMD). RR 1997, c. 2, §8 (COR).



5 §146. Equivalent bond to be issued on assignment

Upon due assignment of any such registered bond and delivery thereof to the Treasurer of State, an equivalent bond or bonds, in form as provided, shall be issued to the assignee in substitution therefor.



5 §147. Cancellation and registry of old bonds

All bonds received by the Treasurer of State for exchange must be canceled and retained in the office of the Treasurer of State. [1989, c. 857, §14 (AMD).]

SECTION HISTORY

1989, c. 857, §14 (AMD).



5 §148. Cremation of old bonds

The Treasurer of State, in the presence of the Commissioner of Administrative and Financial Services and the State Auditor, or such agents as they may designate, may cremate any state bonds and coupons, on the premises of the state bond and coupon paying agent, that have matured and have been paid after the paid certification has been received by the Treasurer of State and the State Auditor. This paid certification must bear the additional sworn certification of the auditor of the bank paying agent employed by the Treasurer of State. A cremation certificate, signed under oath by the state officers named in this section and the bank paying agent auditor identifying the bonds and coupons destroyed, must be filed in the office of the Treasurer of State. [1991, c. 780, Pt. Y, §19 (AMD).]

SECTION HISTORY

1969, c. 202, §3 (AMD). 1971, c. 181, §8 (AMD). 1981, c. 100, (RPR). 1985, c. 785, §A19 (AMD). 1991, c. 780, §Y19 (AMD).



5 §149. Signature of outgoing Treasurer of State valid

The facsimile signature of the Treasurer of State who is leaving office shall be valid until new signature plates for the signing of checks have been obtained for his successor.



5 §150. Temporary loans by State

The Treasurer of State, with the approval of the Governor, may negotiate a temporary loan or loans in anticipation of the issuance of bonds authorized but not yet issued. Such temporary loan or loans shall be repaid from the proceeds of the bonds within one year from the date of the loan. [1975, c. 771, §46 (AMD).]

The Treasurer of State, with the approval of the Governor, may negotiate a temporary loan or loans in anticipation of taxes levied for that fiscal year, but not exceeding a total of that amount of taxes estimated by the Treasurer of State to be collected in the fiscal year in which the temporary loan or loans, or renewal of the temporary loan or loans, is made, as long as the temporary loans or renewals of the temporary loans do not exceed any limitation set forth in the Constitution of Maine, Article IX, Section 14. Any such loans may be renewed from time to time as the Treasurer of State, with the approval of the Governor, determines, except that each loan or renewal of the loan must be retired not later than the close of the fiscal year in which the loan was originally made and for which were levied the taxes in anticipation of the collection of which the loan was originally made; and that each loan or renewal of the loan must comply with the provisions of this section and the Constitution of Maine, Article IX, Section 14. [2001, c. 705, §1 (AMD).]

SECTION HISTORY

1967, c. 417, (RPR). 1967, c. 544, §115 (AMD). 1969, c. 452, (AMD). 1971, c. 156, (AMD). 1971, c. 176, §§1,2 (AMD). P&SL 1975, c. 147, §C13 (AMD). 1975, c. 771, §46 (AMD). 1981, c. 705, §P (AMD). RR 1991, c. 2, §6 (COR). 1991, c. 5, §1 (AMD). 1991, c. 589, §1 (AMD). 1991, c. 589, §5 (AFF). 1991, c. 780, §BB1 (AMD). 1993, c. 382, §1 (AMD). 1993, c. 707, §P1 (AMD). 1995, c. 368, §V1 (AMD). 1995, c. 665, §P1 (AMD). 1997, c. 24, §F1 (AMD). 1997, c. 643, §E5 (AFF). 2001, c. 467, §A1 (AMD). 2001, c. 705, §1 (AMD).



5 §150-A. Short-term borrowing in anticipation of federal transportation funds

The Treasurer of State, with the approval of the Governor, may from time to time negotiate a temporary loan or loans in anticipation of federal transportation funds, as long as the term of the loans does not exceed 12 months and the aggregate principal amount of all notes issued in a federal fiscal year does not exceed 50% of the total of transportation funds appropriated by the Federal Government in the prior federal fiscal year. The obligation to repay the notes must be a limited obligation of the State, payment of which may not be secured by a pledge of the faith and credit of the State or of a municipality or political subdivision but is payable solely from federal transportation funds, and a note must contain on its face a statement to that effect. A note may not directly, indirectly or contingently obligate the State or a municipality or political subdivision to levy or to pledge any form of taxation whatever for a payment on a note or to make an appropriation for payment of a note. Proceeds of a note must be used for highways, roads, bridges, other transportation improvements and related and subordinate facilities. A note must be dated, delivered, bear interest at a rate or rates and mature at a time or times not exceeding 12 months from the date of delivery, as may be determined by the Treasurer of State with the approval of the Governor, and may be made redeemable before maturity, at the option of the Treasurer of State with the approval of the Governor, at a price or prices and under terms and conditions as may be fixed by the Treasurer of State with the approval of the Governor. The Treasurer of State with the approval of the Governor may enter into an indenture or other agreement necessary for issuing a note. The Commissioner of Transportation, at the request of the Treasurer of State with the approval of the Governor, may enter into an agreement necessary for issuing a note. A note and the income from that note are exempt from all taxation within the State. [2001, c. 565, Pt. G, §1 (NEW); 2001, c. 565, Pt. G, §2 (AFF).]

As used in this section, unless the context otherwise indicates, "note" means a bond, note or other obligation issued to evidence a loan negotiated pursuant to this section in anticipation of federal transportation funds. "Federal transportation funds" means federal funds used for transportation purposes including funds administered by or through the United States Department of Transportation. [2001, c. 565, Pt. G, §1 (NEW); 2001, c. 565, Pt. G, §2 (AFF).]

SECTION HISTORY

2001, c. 565, §G1 (NEW). 2001, c. 565, §G2 (AFF).



5 §151. Funds of professional licensing boards

All money received by the Treasurer of State from those boards listed in section 12004-A constitutes a fund for each board, which is a continuous carrying account for the payment of the compensation and expenses of the members and the expenses of the board and for executing the law relating to each board respectively and as much of the fund as may be required is appropriated for these purposes. All payments must be made from the respective funds held in the State Treasury, after the approval of the State Controller. In no event may these payments exceed the amounts received by the Treasurer of State from the treasurer of each respective board. Any balance remaining to the credit of any board at the end of any year must be carried forward to the next year. [1997, c. 393, Pt. B, §2 (AFF); 1997, c. 393, Pt. B, §1 (RPR).]

Whenever there shall accumulate in the State Treasury to the account of any board or commission charged with the duty of issuing licenses for the conduct of any profession, trade or business, sums of money in excess of the amount required properly to cover the expense of performing the duties imposed upon the board or commission in connection with the granting of licenses and the supervision of persons licensed, the board or commission, with the approval of the Governor, may suspend the payment or reduce the amount of any license fees fixed by law for any renewal until, in the opinion of the board or commission, it shall be necessary to collect the full amount established by law. [1987, c. 395, Pt. A, §16 (RPR).]

SECTION HISTORY

1967, c. 253, §11 (AMD). 1967, c. 423, §2 (AMD). 1967, c. 544, §7 (AMD). 1971, c. 9, (AMD). 1971, c. 518, §1 (AMD). 1971, c. 622, §7 (AMD). 1973, c. 101, §2 (AMD). 1973, c. 558, §2 (AMD). 1975, c. 705, §1 (AMD). 1975, c. 771, §47 (AMD). 1979, c. 606, §1 (AMD). 1987, c. 395, §A16 (RPR). 1993, c. 600, §§B20-22 (AMD). 1995, c. 402, §A2 (AMD). 1995, c. 505, §2 (AMD). 1995, c. 505, §22 (AFF). 1997, c. 393, §B1 (AMD). 1997, c. 393, §B2 (AFF).



5 §151-A. Income from temporary investment of bonds

All net income realized from the temporary investment of bond proceeds on general fund bond issues approved by the 103rd Legislature and future Legislatures shall be credited to a special account designated as Debt Service Account, and used only for the retirement of bonds and notes. [1971, c. 544, §10 (AMD).]

SECTION HISTORY

P&SL 1967, c. 154, §E (NEW). 1967, c. 544, §8 (RPR). 1971, c. 544, §10 (AMD).



5 §152. Ratification of bond issue; signed statement

In accordance with the Constitution of Maine, Article IX, section 14, the Treasurer of State shall prepare a signed statement, called the Treasurer's Statement, to accompany any question submitted to the electors for ratification of a bond issue setting forth the total amount of bonds of the State outstanding and unpaid, the total amount of bonds of the State authorized and unissued and the total amount of bonds of the State contemplated to be issued if the enactment submitted to the electors should be ratified. The Treasurer of State shall also set forth in that statement an estimate of costs involved, including explanation of, based on such factors as interest rates that may vary, the interest cost contemplated to be paid on the amount to be issued, the total cost of principal and interest that will be paid at maturity and any other substantive explanatory information relating to the debt of the State as the Treasurer of State considers appropriate. To meet the requirement that the signed statement of the Treasurer of State accompany any ballot question for ratification of a bond issue, the statement may be printed on the ballot or it may be printed as a separate document that is made available to voters as provided in Title 21-A, sections 605-A and 651. [2013, c. 131, §1 (AMD).]

SECTION HISTORY

1979, c. 534, §2 (NEW). 2007, c. 515, §1 (AMD). 2011, c. 342, §3 (AMD). 2013, c. 131, §1 (AMD).



5 §153. Rules

The Treasurer of State may adopt and amend rules necessary to carry out this chapter. These rules shall be adopted and amended pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II. [1985, c. 816, §2 (NEW).]

SECTION HISTORY

1985, c. 816, §2 (NEW).



5 §154. Services to nonstate agencies

Notwithstanding any other provision of law, the State Controller may establish an account within Other Special Revenue funds for the Treasurer of State to recover the cost of providing administrative services to the Maine Military Authority. [2001, c. 559, Pt. F, §1 (NEW).]

SECTION HISTORY

2001, c. 559, §F1 (NEW).



5 §155. State liabilities

By July 31st of each year, the Treasurer of State shall publish on the publicly accessible portion of the treasurer's website the latest information available regarding all liabilities of the State as of June 30th of that same year. For purposes of this section, "liabilities of the State" includes all state debts, loans, bonds, unfunded liabilities and promises to pay, including issued and unissued bonds, pension liabilities, promises to provide health insurance in future years, Maine Governmental Facilities Authority bonds and any other debt or obligation that the State has guaranteed or promised to pay. "Liabilities of the State" does not include state contracts for goods and services or vendor information. [2011, c. 188, §1 (NEW).]

SECTION HISTORY

2011, c. 188, §1 (NEW).






Chapter 9: ATTORNEY GENERAL

5 §191. Duties; salary; fees; full time

1. Attorney General; office; salary. The Attorney General is the executive head of the Department of the Attorney General. The Attorney General shall keep an office at the seat of government and is entitled to receive an annual salary in full for all services. The Attorney General is entitled to receive actual expenses incurred in the performance of official duties.

[ 2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF) .]

2. Full time; prohibited activities. The Attorney General shall devote full time to the duties of the office and may not engage in the private practice of law during the Attorney General's term of office, nor may the Attorney General during that term be a partner or associate of any person in the practice of law. During the term of service, the Attorney General may not be an officer or director of any corporation engaged in business for profit within the State.

[ 2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF) .]

3. Representation by Attorney General, deputies, assistants and staff attorneys. The Attorney General or a deputy, assistant or staff attorney shall appear for the State, the head of any state department, the head of any state institution and agencies of the State in all civil actions and proceedings in which the State is a party or interested, or in which the official acts and doings of the officers are called into question, in all the courts of the State and in those actions and proceedings before any other tribunal when requested by the Governor or by the Legislature or either House of the Legislature. All such actions and proceedings must be prosecuted or defended by the Attorney General or under the Attorney General's direction.

A. Writs, summonses or other processes served upon those officers must be transmitted by them to the Attorney General. [2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF).]

B. All legal services required by those officers, boards and commissions in matters relating to their official duties must be rendered by the Attorney General or under the Attorney General's direction. The officers or agencies of the State may not act at the expense of the State as counsel, nor employ private counsel except upon prior written approval of the Attorney General. In all instances where the Legislature has authorized an office or an agency of the State to employ private counsel, the Attorney General's written approval is required as a condition precedent to the employment. [2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF).]

[ 2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF) .]

4. Fees. The Attorney General is entitled to receive the following fees:

A. [2003, c. 599, §2 (AFF); 2003, c. 599, §1 (RP).]

B. For certificate that any corporation has ceased to transact business and is excused from filing annual returns, as authorized in Title 13-C, section 1621, subsection 4, $5. [2003, c. 510, Pt. B, §2 (NEW); 2003, c. 599, §11 (AFF).]

The Attorney General shall collect the legal and usual fees payable to the Attorney General by virtue of the Attorney General's office and shall pay them over to the Treasurer of State.

[ 2003, c. 599, §1 (AMD); 2003, c. 599, §§2, 11 (AFF) .]

SECTION HISTORY

1965, c. 141, (AMD). 1965, c. 510, §1 (AMD). 1965, c. 513, §§5-B (AMD). 1967, c. 476, §9 (AMD). 1969, c. 504, §6 (AMD). 1971, c. 439, §7 (AMD). 1971, c. 550, §2 (AMD). 1973, c. 585, §§11,12,14 (AMD). 1973, c. 711, §§1-2 (AMD). 1975, c. 770, §20 (AMD). 1977, c. 696, §34 (AMD). 1989, c. 410, §13 (AMD). 2003, c. 510, §B3 (AFF). 2003, c. 510, §B2 (RPR). 2003, c. 599, §1 (AMD). 2003, c. 599, §§2,11 (AFF).



5 §191-A. Transition period

In order to provide for an orderly transition following the biennial election of the Attorney General, the Attorney General-elect shall not take the oath of his office or otherwise qualify for the office for a period of no less than 30 days following that election. [1981, c. 143, (NEW).]

SECTION HISTORY

1981, c. 143, (NEW).



5 §191-B. Qualification

To serve as Attorney General, a person must be a member in good standing of the bar of the State. For purposes of this section, a person is a "member in good standing of the bar of the State" if that person is admitted to the practice of law in this State, is presently registered with the Board of Overseers of the Bar as an active practitioner and has not been and is not currently disbarred or suspended from practice pursuant to Title 4, chapter 17, subchapter II or Maine Bar Rule 7.2 or its successor. [1997, c. 145, §1 (NEW).]

SECTION HISTORY

1997, c. 145, §1 (NEW).



5 §192. Prosecution of all claims for State

All civil actions to recover money for the State shall be brought by the Attorney General or by the district attorney in the name of the State. The Attorney General shall appear before the departments and tribunals of the United States and the committees of Congress to prosecute all claims of the State against the United States. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).



5 §193. Prosecution of intruders

The Attorney General may, if in his judgment the public interest so requires, prosecute by indictment or complaint any person who intrudes on the land, rights or property of the State, or commits or erects a nuisance thereon.



5 §194. Public charities

1. Definition. As used in this section and sections 194-A to 194-H and section 194-K, "public charity" means an entity formed primarily for charitable purposes, including but not limited to:

A. A corporation formed under Title 13 or Title 13-B primarily for charitable purposes; and [2001, c. 550, Pt. A, §1 (NEW).]

B. A charitable trust. [2001, c. 550, Pt. A, §1 (NEW).]

[ 2003, c. 171, §1 (AMD) .]

2. Application; funds. The Attorney General shall enforce due application of funds given or appropriated to public charities within the State and prevent breaches of trust in the administration of public charities.

[ 2001, c. 550, Pt. A, §1 (NEW) .]

3. Gift. A gift to a public charity made for a public charitable purpose is deemed to have been made with a general intention to devote the property to public charitable purposes, unless otherwise provided in writing in the gift instrument.

[ 2001, c. 550, Pt. A, §1 (NEW) .]

4. Party to proceedings. The Attorney General must be made a party to all judicial proceedings in which the Attorney General is interested in the performance of the Attorney General's duties under subsection 2.

[ 2001, c. 550, Pt. A, §1 (NEW) .]

5. Investigation. The Attorney General may conduct an investigation using the methods set forth in subsections 6 and 7 if:

A. The Attorney General reasonably believes that a public charity has engaged or is about to engage in one of the following acts or practices:

(1) Consummation of a conversion transaction as defined in section 194-B without compliance with the applicable provisions of sections 194-C through 194-H; or

(2) The application of funds or assets of a public charity:

(a) In violation of statute;

(b) For noncharitable purposes unrelated to the operations of the public charity; or

(c) For private inurement or excess benefits provided to directors, officers, disqualified persons or others deemed insiders under applicable federal law for tax-exempt organizations; and [RR 2001, c. 2, Pt. A, §5 (COR).]

B. The Attorney General has applied to a Justice of the Superior Court for approval to conduct the investigation and the justice has granted that approval. The application for approval may be filed ex parte, and the justice shall approve the application if the justice finds that the conditions set forth in paragraph A have been met. [2001, c. 550, Pt. A, §1 (NEW).]

[ RR 2001, c. 2, Pt. A, §5 (COR) .]

6. Scope and powers related to investigation. The authority of the Attorney General to conduct an investigation under this section is limited to investigation of the acts or practices described in subsection 5, paragraph A. In conducting the investigation, the Attorney General has authority to:

A. Take testimony under oath; [2001, c. 550, Pt. A, §1 (NEW).]

B. Examine or cause to be examined any documentary material of whatever nature relevant to such acts or practices; and [2001, c. 550, Pt. A, §1 (NEW).]

C. Require attendance during examination of documentary material under paragraph B of any person having knowledge of the documentary material and take testimony under oath or acknowledgement in respect to that documentary material. [2001, c. 550, Pt. A, §1 (NEW).]

[ 2001, c. 550, Pt. A, §1 (NEW) .]

7. Taking testimony; examining documents. The taking of testimony and examination under subsection 6 must take place in the county where the testifying person resides or has a place of business or, if the parties consent or the testifying person is a nonresident or has no place of business within the State, in Kennebec County.

A. Notice of the time, place and cause of the taking of testimony, examination or attendance under this subsection must be given by the Attorney General at least 30 days prior to the date of the taking of testimony or examination, except that, upon application and good cause shown, a Justice of the Superior Court may order a shorter period of notice, but not less than 10 days. [2001, c. 550, Pt. A, §1 (NEW).]

B. Service of a notice under paragraph A may be made by:

(1) Delivering a duly executed copy of the notice to the person to be served or to a partner or to any officer or agent authorized by appointment or by law to receive service of process on behalf of that person;

(2) Delivering a duly executed copy of the notice to the principal place of business in this State of the person to be served; or

(3) Mailing by registered or certified mail a duly executed copy of the notice, addressed to the person to be served, to the person's principal place of business. [2001, c. 550, Pt. A, §1 (NEW).]

C. Each notice under this subsection must:

(1) State the time and place for the taking of testimony or the examination and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify the person;

(2) State the general subject matter of the investigation, the alleged violation that is under investigation and the title and section of statute, if any, governing the alleged violation;

(3) Describe the class or classes of documentary material to be produced with reasonable specificity to fairly indicate the material demanded;

(4) Prescribe a return date by which the documentary material must be produced; and

(5) Identify the members of the Attorney General's staff to whom the documentary material must be made available for inspection and copying. [2001, c. 550, Pt. A, §1 (NEW).]

D. A notice to produce documentary information or to give testimony under this subsection may not contain a requirement that would be unreasonable if contained in a subpoena duces tecum issued by a court of the State and may not require the disclosure of any documentary material that would be privileged or that for any other reason would not be required by a subpoena duces tecum issued by a court of the State. [2001, c. 550, Pt. A, §1 (NEW).]

E. Any documentary material or other information produced by a person pursuant to this subsection and subsection 6 may not, unless otherwise ordered by a court of the State for good cause shown, be disclosed to a person other than an authorized agent or representative of the Attorney General unless with the consent of the person producing the documentary material. [RR 2001, c. 2, Pt. A, §6 (COR).]

F. The Superior Court for Kennebec County or a Superior Court in any other county in which a person who is served notice pursuant to this section resides or has that person's usual place of business may issue orders concerning compliance with the notice, modification or quashing of the notice and contempt in the same manner as if the notice were a subpoena governed by Rule 45 of the Maine Rules of Civil Procedure. The recipient of a notice under this section has the protections accorded by Rule 45 to a person who is subject to a subpoena. [2001, c. 550, Pt. A, §1 (NEW).]

[ RR 2001, c. 2, Pt. A, §6 (COR) .]

8. Authority regarding conversion proceedings. If a public charity files notice of a conversion transaction under section 194-D or applies for approval of such a transaction under section 194-E or 194-F, the authority of the Attorney General with regard to the notice or approval and the proceedings for approval are governed by sections 194-B to 194-K and the provisions of this section do not apply.

[ 2001, c. 550, Pt. A, §1 (NEW) .]

9. Notice to the Superintendent of Insurance. If the Attorney General intends to conduct an investigation of a public charity that is subject to regulation by the Superintendent of Insurance, the Attorney General shall notify the superintendent that an investigation is being initiated. The Attorney General shall also notify the superintendent of the resolution of any such investigation.

[ 2001, c. 550, Pt. A, §1 (NEW) .]

SECTION HISTORY

RR 2001, c. 2, §§A5,6 (COR). 2001, c. 550, §A1 (RPR). 2003, c. 171, §1 (AMD).



5 §194-A. Nonprofit hospital and medical service organizations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliate" means a person who directly or indirectly controls or is controlled by or is under common control with the person specified. [1997, c. 344, §1 (NEW).]

B. "Charitable authority" means the Attorney General's authority over charities under section 194, under the Attorney General's corresponding common law authority and under the Maine Nonprofit Corporation Act, Title 13-B. [1997, c. 344, §1 (NEW).]

C. "Charitable trust" means the entity described in subsection 5, paragraph B, subparagraph (1). [1997, c. 344, §1 (NEW).]

D. "Contract holder" means the employer, labor union, association, trustee, creditor or other entity to which a group contract evidencing coverage is issued. [1997, c. 344, §1 (NEW).]

E. "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services or otherwise unless the power is solely the result of an official position with or a corporate office held by the person. [1997, c. 344, §1 (NEW).]

F. "Conversion" means the process by which a nonprofit hospital and medical service organization, with the approval of the superintendent pursuant to Title 24, section 2301, subsection 9-D, converts to a domestic stock insurer. [1997, c. 344, §1 (NEW).]

G. "Fair market value" means the value of an organization or an affiliate or of the assets of such an entity determined, consistent with Title 24, section 2301, subsection 9-D, as if the entity had voting stock outstanding and 100% of its stock were freely transferrable and available for purchase without restrictions. In determining fair market value, consideration must be given to value as a going concern, market value, investment or earnings value, net asset value and a control premium, if any. If a charitable trust receives, at the time of conversion, 100% of the shares of the then-outstanding stock of the converted domestic stock insurer, the charitable trust is regarded as having acquired the fair market value of the organization unless the superintendent finds that such outstanding stock does not represent the fair market value of the organization. [1997, c. 344, §1 (NEW).]

H. "Health insurance affiliate" means any domestic for-profit stock insurer required to be authorized under Title 24-A, section 404 to provide health insurance or any domestic for-profit health maintenance organization required to be licensed under Title 24-A, chapter 56 that is formed, acquired, invested in or otherwise established, whether directly or indirectly, by a nonprofit hospital and medical service organization. [1997, c. 344, §1 (NEW).]

I. "Materially changes its form" or "material change in form" means any transaction that the superintendent or Attorney General determines has transferred control of the organization to a person other than a public charity as defined in section 194, substantially changed the organization's legal or regulatory status or substantially changed the organization's purposes, including, but not limited to, conversion, dissolution, merger, division, consolidation, amalgamation, disposition of substantially all of an organization's business, line of business or assets, lease, exchange, restructuring or bulk reinsurance transfer. [2003, c. 171, §2 (AMD).]

J. "Member" means a member of the nonprofit hospital and medical service organization entitled to vote under the articles or bylaws of the organization. [1997, c. 344, §1 (NEW).]

K. "Nonprofit hospital and medical service organization" or "organization" means a corporation or other entity authorized by the superintendent or organized pursuant to Title 24 for the purpose of providing nonprofit hospital service plans within the meaning of Title 24, section 2301, subsection 1, nonprofit medical service plans within the meaning of Title 24, section 2301, subsection 2 and any organization that provides only nonprofit health care plans within the meaning of Title 24, section 2301, subsection 3. [2001, c. 550, Pt. B, §1 (AMD).]

L. "Subscriber" means an individual who has subscribed to one or more of the hospital, medical or health care service plans or contracts offered by the organization or health insurance affiliate as defined in Title 24, section 2308-A through an individual or family policy or group policy. [1997, c. 344, §1 (NEW).]

M. "Superintendent" means the Superintendent of Insurance. [1997, c. 344, §1 (NEW).]

[ 2003, c. 171, §2 (AMD) .]

2. Charitable status of organization. Any nonprofit hospital and medical service organization is a charitable and benevolent institution and a public charity and its assets are held for the purpose of fulfilling the charitable purposes of the organization. The charitable purposes may include, but are not limited to, the following: providing access to medical care through affordable health insurance and affordable managed care products for persons of all incomes; identifying and addressing the State's unmet health care needs, particularly with regard to medically uninsured and underserved populations; making services and care available through participating providers; and improving the quality of care for medically uninsured and underserved populations.

A. If the organization materially changes its form and the ownership of an organization is at issue or is relevant in any proceeding in court or before the superintendent, then 100% of the fair market value of the organization as of the date of the material change in form must be owned by the charitable trust upon the approval or approval with modifications of the charitable trust plan or modified charitable trust plan by the court pursuant to subsection 5 or 6 and must be dedicated to the fulfillment of the charitable trust. [2003, c. 171, §3 (AMD).]

B. [2003, c. 171, §3 (RP).]

C. [2003, c. 171, §3 (RP).]

[ 2003, c. 171, §3 (AMD) .]

3. Determination of ownership interest and charitable purposes by the Superior Court.

[ 2003, c. 171, §4 (RP) .]

4. Representation of charitable interests. Except as provided in this subsection, the Attorney General is the sole person authorized to represent the charitable interests of beneficiaries of the charitable obligations of a nonprofit hospital and medical service organization and any health insurance affiliate in any proceeding before any court or any administrative agency. The Attorney General may enforce the organization's charitable obligations in an action in Superior Court under the Attorney General's charitable authority. Nothing in this subsection may be construed to limit the superintendent's authority with respect to the interests of subscribers or the public in enforcing the provisions of Title 24 and Title 24-A.

A. The board of directors of a nonprofit hospital and medical service organization has the responsibility to fulfill the organization's charitable obligation, subject only to the Attorney General's authority to represent the charitable interests of beneficiaries of the organization's charitable obligation, any applicable law and the superintendent's authority to enforce Title 24 and Title 24-A. [1997, c. 344, §1 (NEW).]

B. A nonprofit hospital and medical service organization shall reimburse the Attorney General and the superintendent for the costs of any experts or consultants retained by the Attorney General or the superintendent in connection with any matter before any court or any administrative agency relating to the organization's charitable value and charitable obligations. [1997, c. 344, §1 (NEW).]

[ 1997, c. 344, §1 (NEW) .]

5. Charitable trust plan required prior to conversion. A nonprofit hospital and medical service organization shall submit a charitable trust plan to the Attorney General at the same time that it submits a conversion plan to the superintendent for approval of a conversion to a domestic stock insurer pursuant to Title 24, section 2301, subsection 9-D.

A. Within 60 days of the organization's submission of the charitable trust plan to the Attorney General, the Attorney General shall file an action under the Attorney General's charitable authority in Superior Court seeking approval, approval with modifications, or disapproval of the charitable trust plan or of any amended charitable trust plan submitted to the Attorney General by the organization with the consent of the Attorney General. [1997, c. 344, §1 (NEW).]

B. An organization may not convert to a domestic stock insurer under Title 24, section 2301, subsection 9-D until the Superior Court has approved or approved with modifications the organization's charitable trust plan. The court may not approve or approve with modifications the charitable trust plan unless it finds that the charitable trust plan meets the following requirements.

(1) The plan must describe the charitable trust or trusts that will receive the ownership interest in the organization following its conversion to a domestic stock insurer. For purposes of this section, a charitable trust:

(a) Must be a new or existing trust or public benefit corporation formed under the laws of this State, but may not include the organization or any person controlled by the organization;

(b) Must be a charitable entity that qualifies for federal income tax exemption under the United States Internal Revenue Code of 1986, as amended, Section 501 (c)(3) or (c)(4);

(c) May not be controlled by the converted domestic stock insurer;

(d) May not have more than one of its directors serve as a director of the domestic stock insurer;

(e) May not have as a director any person who has been a director or officer of the organization, the domestic stock insurer or any affiliate of either during the 3-year period preceding the date of appointment as a director of the charitable trust; and

(f) Must have a board of directors representing the people of the State including, but not limited to, persons representing the interests of the medically uninsured and underserved populations.

(2) The charitable mission of the charitable trust must include, but is not limited to, serving the State's unmet health care needs for the type of care historically covered by the organization, particularly with regard to medically uninsured and underserved populations and providing access to care and improving quality of care for those populations.

(3) The charitable trust plan must provide for the fair and equitable use by the charitable trust of its ownership interest in the organization to fulfill the charitable mission of the charitable trust.

(4) The charitable trust plan must require the charitable trust to report annually to the Attorney General as to its charitable activities and grant making relating to the use of its ownership interest in the organization and to make that annual report available to the public at both the Department of the Attorney General and the office of the charitable trust.

(5) The charitable trust plan must require the charitable trust, at all times when the charitable trust owns stock in any converted stock insurer and for 5 calendar years after any such ownership, to provide audited financial statements on a calendar-year basis and other reports, as may be required, to the superintendent and the Attorney General at the time and in the manner as either the Attorney General or the superintendent prescribes.

(7) The charitable trust must have in place procedures and policies to prohibit conflicts of interest, including those associated with grant-making activities that may benefit the converted stock insurer, its affiliates, any person who owns or controls any ownership interest in either the converted stock insurer or its affiliates and any directors or officers of the converted stock insurer or its affiliates. [2003, c. 171, §5 (AMD).]

C. The superintendent has the right to intervene in the Superior Court proceeding. [1997, c. 344, §1 (NEW).]

D. In approving, disapproving or approving with modification the charitable trust plan, the Superior Court may not review or decide the fair market value of the organization, including the methodologies for determining, allocating and transferring the fair market value of the organization. This paragraph does not in any way limit the appeal rights of any person under the Maine Rules of Civil Procedure, Rule 80(c) or under the Maine Administrative Procedure Act from the superintendent's final agency action on these matters pursuant to Title 24, section 2301, subsection 9-D. [2003, c. 171, §6 (AMD).]

[ 2003, c. 171, §§5, 6 (AMD) .]

6. Modified charitable trust plan required for a material change in form. An organization shall notify the Attorney General and the superintendent of the organization's intent to engage in any transaction described in subsection 1, paragraph I at least 60 days prior to engaging in that transaction. Upon the superintendent's or the Attorney General's determination that a transaction described in subsection 1, paragraph I is a material change in form, notice must be given to the organization and the Attorney General or superintendent, as applicable. Within 90 days after the superintendent or the Attorney General issues a notice of the determination that a transaction described in subsection 1, paragraph I is a material change in form, other than through conversion to a domestic stock insurer pursuant to Title 24, section 2301, subsection 9-D, the Attorney General shall file an action in Superior Court under the Attorney General's charitable authority requesting the court to order the organization to submit to the superintendent, the court and the Attorney General a modified charitable trust plan containing the provisions set forth in subsection 5, paragraph I as the court determines are reasonable under the circumstances, together with any additional provisions as the court determines are reasonably required to coordinate the modified charitable trust plan with any proceeding instituted or to be instituted by the superintendent in connection with the material change in form. The Superior Court, after hearing, shall approve, approve with modifications or disapprove the modified charitable trust plan. The superintendent has the right to intervene in the Superior Court proceeding. In the event that either the superintendent or the court determines that a valuation of the organization is necessary, the superintendent shall conduct the valuation consistent with Title 24, section 2301, subsection 9-D. The superintendent may hold proceedings as the superintendent determines necessary to review an organization's proposal to materially change its form. If the modified charitable trust plan includes the creation of a charitable trust or public benefit corporation, the charitable trust or public benefit corporation may not include the organization or any person controlled by the organization.

[ 2003, c. 171, §7 (AMD) .]

7. Affiliates providing health insurance. This subsection governs health insurance affiliates.

A. A nonprofit hospital and medical service organization shall notify the Attorney General at least 60 days prior to directly or indirectly forming, acquiring, investing in or otherwise establishing a health insurance affiliate. [1997, c. 344, §1 (NEW).]

B. Each health insurance affiliate shall expressly have corporate purposes that are consistent with or are in furtherance of the charitable and benevolent purposes of its public charity owners.

(1) Subject to subparagraph (2), the health insurance affiliate may further its purposes as described in this paragraph by:

(a) The provision of direct services that are consistent with or further the charitable and benevolent purposes of its public charity owners; or

(b) The payment of distributions or dividends to any public charity owner.

(2) The payment by the health insurance affiliate of distributions or dividends to any owner does not fulfill a health insurance affiliate's purposes as described in this paragraph if the payment of such distributions or dividends unreasonably interferes with the health insurance affiliate's ability to fulfill its purposes as described in this paragraph through the provision of direct services as described in subparagraph (1), division (a). Payment of dividends and distributions may be made to a for-profit owner consistent with this subparagraph but may not be considered to fulfill the health insurance affiliate's purposes as described in this paragraph.

(3) If the nonprofit hospital and medical service organization holding an ownership interest in a health insurance affiliate materially changes its form and the Superior Court has approved or approved with modifications a charitable trust plan or modified charitable trust plan, the purposes as described in this paragraph of the health insurance affiliate terminate unless the Superior Court determines otherwise. [2003, c. 171, §8 (AMD).]

C. Any public charity that owns or controls an ownership interest in a health insurance affiliate must be treated as having acquired that ownership interest in furtherance of the charitable purposes of the public charity. [2003, c. 171, §8 (AMD).]

D. The Attorney General may enforce the purposes as described in paragraph B of a health insurance affiliate under this subsection under the Attorney General's charitable authority to the same extent as if the health insurance affiliate were a public charity. [2003, c. 171, §8 (AMD).]

E. A nonprofit hospital and medical service organization shall file with the Attorney General and the superintendent a charitable activities plan at least 60 days prior to the organization's sale of any ownership interest in a health insurance affiliate or the sale or other disposition of substantially all the assets of the health insurance affiliate.

(1) The charitable activities plan must set forth the charitable activities that the nonprofit hospital and medical service organization intends to pursue with the revenues or proceeds received from the sale of any ownership interest in a health insurance affiliate or the sale or other disposition of substantially all the assets of the health insurance affiliate.

(2) If the Attorney General concludes that the charitable activities plan does not fairly and equitably fulfill the nonprofit hospital and medical service organization's charitable purposes, the Attorney General shall bring an action in Superior Court under the Attorney General's charitable authority to challenge the charitable activities plan. The Attorney General shall provide to the superintendent prior written notice of any such action. The superintendent has the right to intervene in such action. If the Superior Court determines that the organization's charitable activities plan does not fairly and equitably fulfill the organization's purposes as described in paragraph B, the court shall issue orders necessary to remedy the inadequacies in the charitable activities plan.

(3) If a nonprofit hospital and medical service organization sells its ownership interest in a health insurance affiliate and the charitable activities plan filed with the Attorney General in connection with the sale has been approved by the Attorney General or the Superior Court, then the purposes described in paragraph B of a health insurance affiliate terminate unless the Superior Court determines otherwise. [1997, c. 344, §1 (NEW).]

F. Each health insurance affiliate shall file an annual report with the Attorney General at the time and in the manner as the Attorney General shall establish describing the efforts that the affiliate has undertaken to fulfill its purposes as described in paragraph B, including, but not limited to, all direct services as described in paragraph B, subparagraph (1), division (a) and grant making. [1997, c. 344, §1 (NEW).]

G. The sale by an organization of its ownership interest in a health insurance affiliate for fair market value, as determined by the superintendent, does not constitute a diversion of charitable assets. [1997, c. 344, §1 (NEW).]

[ 2003, c. 171, §8 (AMD) .]

8. Annual report. The organization shall file an annual report with the Attorney General and the superintendent at the time and in the manner as the Attorney General establishes describing the efforts that the organization has undertaken to fulfill its charitable and benevolent purposes.

[ 1997, c. 344, §1 (NEW) .]

SECTION HISTORY

1997, c. 344, §1 (NEW). 1997, c. 344, §10 (AFF). 2001, c. 550, §B1 (AMD). 2003, c. 171, §§2-8 (AMD).



5 §194-B. Definitions

As used in this section and sections 194-C to 194-K, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 550, Pt. A, §2 (NEW).]

1. Control. "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of an individual, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services or otherwise, including but not limited to situations in which the power is the result of an official position with the person or a corporate office held by an individual.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Conversion transaction. "Conversion transaction" means the sale, transfer, lease, exchange, transfer by exercise of an option, conveyance, conversion, merger or other disposition or the transfer of control or governance of the assets or operations of a public charity to a person other than a public charity incorporated or domiciled in this State. A disposition or transfer constitutes a conversion transaction regardless of whether it occurs directly or indirectly and whether it occurs in a single transaction or a related series of transactions. If exercise of an option constitutes a conversion transaction, any consideration received for the granting of the option must be considered part of the transaction for purposes of applying the review criteria in section 194-G. "Conversion transaction" does not include a transaction that supports or continues the charitable activities of the public charity, including but not limited to:

A. Granting of encumbrances in the ordinary course of business, such as security interests or mortgage deeds with respect to assets owned by the public charity or any wholly owned subsidiary to secure indebtedness for borrowed money, the net proceeds of which are paid solely to the public charity or its wholly owned subsidiaries or are applied to the public charity's charitable mission, and the foreclosing or other exercise of remedies permitted with respect to such encumbrances; [2001, c. 550, Pt. A, §2 (NEW).]

B. Sales or transfers for fair market value of:

(1) Any interest in property owned by the public charity or any wholly owned subsidiary, the net proceeds of which are paid solely to the public charity or any wholly owned subsidiary; or

(2) Money or monetary equivalents owned by a public charity or any wholly owned subsidiary in exchange for an interest in property, including securities as defined in Title 32, section 16102, subsection 28, to be held by the public charity or any wholly owned subsidiary; [2005, c. 65, Pt. C, §2 (AMD).]

C. Awards, grants or payments to or on behalf of intended beneficiaries, consistent with the public charity's charitable purpose; and [2001, c. 550, Pt. A, §2 (NEW).]

D. A change in the membership of the board of directors or officers of a public charity. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2005, c. 65, Pt. C, §2 (AMD) .]

3. Fair market value. "Fair market value" means the most likely value or range of values that assets, tangible or intangible, being sold would have in a competitive and open market under all conditions requisite to a fair sale, with the buyer and seller each acting prudently, knowledgeably and in their own best interest and a reasonable time being allowed for exposure in the open market. If the value of the assets being converted is $500,000 or more, the appraisal must include a value representing volunteer efforts and tax exemptions, if any, received during the operation of the public charity.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

4. Independent appraisal of the fair market value. "Independent appraisal of the fair market value" means an appraisal conducted by persons independent of all parties to a proposed conversion transaction and experienced and expert in the area of appraisal of the type and form of property being valued. The appraisal must be conducted using professionally accepted standards for the type and form of property being valued. The appraisal must contain a complete and detailed description of the elements that make up the appraisal values produced and detailed support for the conclusions reached in the appraisal.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

5. Person. "Person" means an individual, partnership, trust, estate, corporation, association, joint venture, joint stock company or other organization.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

6. Public charity. "Public charity" has the same meaning as in section 194.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW). 2005, c. 65, §C2 (AMD).



5 §194-C. Notice and approval for conversion transaction

1. Notice or approval required. Prior to completing a conversion transaction, a public charity must:

A. If the fair market value of assets to be converted in the transaction is $500,000 or more, obtain approval of the court in accordance with section 194-F; [2001, c. 550, Pt. A, §2 (NEW).]

B. If the fair market value of assets to be converted in the transaction is less than $500,000 but at least $50,000, obtain approval from the Attorney General in accordance with section 194-E or, if the Attorney General does not approve the transaction, obtain approval from the court in accordance with section 194-F; or [2001, c. 550, Pt. A, §2 (NEW).]

C. If the value of the transaction is less than $50,000, provide notice to the Attorney General in accordance with section 194-D. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Appraisal required. Fair market value must be determined by an independent appraisal for conversion transactions with a fair market value of $50,000 or more. If the appraisal provides a range of values, the highest point of the range determines which section of law applies to the transaction pursuant to subsection 1.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

3. Failure to comply with this section or sections 194-D to 194-H. A transaction consummated in violation of any provision of this section or sections 194-D to 194-H is voidable. Officers and directors who receive private inurement or excess benefits from such a transaction are subject to the civil penalties provided in section 194-K.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

4. Applicability to nonprofit hospital or medical service organizations. This section, section 194-B and sections 194-D to 194-K do not apply to a corporation or other entity licensed under Title 24, chapter 19. A conversion of a corporation or other entity licensed under Title 24, chapter 19 is governed by section 194-A and Title 24, section 2301, subsection 9-D.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-D. Conversion transactions less than $50,000

A public charity shall provide written notice to the Attorney General of its intent to enter into a conversion transaction if the value of the transaction is less than $50,000. The notice must include the name of the public charity, the value of the assets to be converted and the entity to which the assets will be transferred. Twenty days after providing notice to the Attorney General in accordance with this section, the public charity is deemed to be in compliance with section 194-C and this section unless the Attorney General notifies the public charity within those 20 days that the value of the transaction is $50,000 or more or that the filing otherwise fails to comply with this section. [2001, c. 550, Pt. A, §2 (NEW).]

The Attorney General is not required to take any action on notices received under this section, except that, upon request of a public charity that has properly provided notice under this section, the Attorney General shall issue a letter indicating that the public charity has complied with its obligation under this section, section 194-C and sections 194-E to 194-H. [2001, c. 550, Pt. A, §2 (NEW).]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-E. Attorney General approval without court review

1. Filing with Attorney General. To obtain approval of a conversion transaction when the independent appraisal of the fair market value of the assets to be converted is $50,000 or more but is less than $500,000, a public charity must file a written request for approval with the Attorney General at least 90 days prior to consummating the transaction. The written request must include a conversion plan, a plan for distributing proceeds of the conversion consistent with section 194-H and any other information reasonably necessary for the Attorney General to complete a review of the transaction. Failure to provide the information described in this subsection in a timely manner is sufficient grounds for the Attorney General to refuse to approve the transaction.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Attorney General approval. The Attorney General shall approve a conversion transaction under subsection 1 if the Attorney General determines that the criteria set forth in section 194-G have been met. The Attorney General shall refuse to approve a transaction if the Attorney General reasonably believes that the fair market value of the transaction is $500,000 or more.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

3. Public notice. Within 5 days of filing the request for approval under subsection 1, a public charity shall publish notice to the public of its intent to enter into a conversion transaction. Notice must be published once per week for 3 weeks in a newspaper of general circulation in the public charity's service area and must meet the following criteria.

A. A notice under this subsection must describe the proposed transaction, including the parties, the value of the transaction, the timing of the transaction, the potential impact on services to the public and the proposed plan for utilizing the proceeds. The public notice must also provide information on opportunities for the public to provide comment on the proposal to the Attorney General. [2001, c. 550, Pt. A, §2 (NEW).]

B. A notice under this subsection must be published in languages other than English whenever a significant number or percentage of the population eligible to be served or likely to be directly affected by the service or purpose of the public charity needs information in a language other than English to communicate effectively. For the purposes of this paragraph, "significant number" is defined as 5% or 1,000, whichever is less, of the population of persons eligible to be served or likely to be directly affected. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

4. Public comment. The Attorney General shall accept public comments regarding a proposed conversion transaction under this section for a 60-day period commencing the day that proper notice has been provided to the public of the proposed conversion.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

5. Public hearings. The Attorney General may hold public hearings if the Attorney General determines that a conversion transaction under this section is likely to cause a significant impact on access to services in the community served by the public charity.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

6. Public records. All documents submitted to the Attorney General by a person filing a request under subsection 1 in connection with the Attorney General's review of a proposed conversion transaction are public records subject to Title 1, chapter 13, subchapter I except records made confidential by statute or privileged under the Maine Rules of Evidence.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

7. Attorney General rejection of or failure to act on request for approval. If the Attorney General refuses to approve a conversion transaction under this section or fails to act on the request for approval within 90 days of receipt of the request, a public charity may request court approval of the transaction under section 194-F.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

8. Contracts with consultants; reimbursement for costs. To assist in the review of a proposed conversion transaction pursuant to this section, the Attorney General, at the Attorney General's sole discretion, may contract with experts or consultants the Attorney General considers appropriate.

A. Contract costs incurred by the Attorney General pursuant to this subsection may not exceed an amount that is reasonable and necessary to conduct the review of a proposed conversion transaction. A public charity filing a request under subsection 1 shall pay the Attorney General promptly upon request for all costs of contracts entered into by the Attorney General pursuant to this subsection but is not required to pay any amount that exceeds 5% of the fair market value of the assets to be converted. [2001, c. 550, Pt. A, §2 (NEW).]

B. The Attorney General is exempt from the provisions of applicable state laws regarding public bidding procedures for purposes of entering into contracts pursuant to this subsection. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-F. Court approval

1. Filing of court action. To obtain approval of a conversion transaction when the independent appraisal of the fair market value of the assets to be converted is $500,000 or more, a public charity must file an action in Superior Court in the county in which the public charity's service area is located or in Kennebec County. Concurrent with filing an action in Superior Court, a public charity must file with the court and the Attorney General a conversion plan and a plan for distributing proceeds of the conversion consistent with section 194-H. The Attorney General must be made a party to the action.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Court action. The court shall approve a proposed conversion transaction under subsection 1 if the court finds by a preponderance of the evidence that the criteria set forth in section 194-G have been satisfied. The court may deny approval of a conversion transaction or may approve the transaction with or without modifications or conditions. The court may require any entity that receives the assets of the public charity as a result of the conversion to report annually to the Attorney General and the public and may require the entity to submit to monitoring and oversight by the Attorney General.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

3. Public notice. Within 5 days of filing an action under subsection 1, a public charity shall publish notice to the public of its intent to enter into a conversion transaction. Notice must be published once per week for 3 weeks in a newspaper of general circulation in the charity's service area and must meet the following criteria.

A. A notice under this subsection must describe the proposed transaction, including the parties, the value of the transaction, the timing of the transaction, the potential impact on services to the public and the proposed plan for utilizing the proceeds. The public notice must also include the court docket number and provide information on opportunities for the public to provide comment on the proposal to the Attorney General. [2001, c. 550, Pt. A, §2 (NEW).]

B. The notice must be published in languages other than English whenever a significant number or percentage of the population eligible to be served or likely to be directly affected by the service or purpose of the public charity needs information in a language other than English to communicate effectively. For purposes of this paragraph, "significant number" is defined as 5% or 1,000, whichever is less, of the population of persons eligible to be served or likely to be directly affected. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

4. Public access to conversion plan. The Attorney General shall make a conversion plan, the plan for distribution of proceeds, the valuation and any other documents filed under subsection 1 that are public records under Title 1, chapter 13, subchapter I and that are available electronically available for viewing on the Attorney General's publicly accessible site on the Internet as soon as feasible after the documents are filed with the Attorney General.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

5. Contracts with consultants; reimbursement for costs. To assist in the review of a proposed conversion transaction pursuant to this section, the Attorney General, at the Attorney General's sole discretion, may contract with experts or consultants the Attorney General considers appropriate.

A. Contract costs incurred by the Attorney General pursuant to this subsection may not exceed an amount that is reasonable and necessary to conduct the review of the proposed conversion transaction. Costs must be approved in advance by the court. The public charity filing an action under subsection 1 shall pay the Attorney General promptly upon request for all costs of contracts entered into by the Attorney General and approved by the court pursuant to this subsection. [2001, c. 550, Pt. A, §2 (NEW).]

B. The Attorney General is exempt from the provisions of applicable state laws regarding public bidding procedures for purposes of entering into contracts pursuant to this subsection. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

6. Filing with Secretary of State. A public charity shall file a copy of the court's approval under this section with the Secretary of State.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-G. Review criteria

1. Required determinations. The Attorney General may not approve or recommend that a court approve and the court may not approve a proposed conversion transaction unless the Attorney General or the court, as appropriate, finds that:

A. The public charity will receive fair market value for its charitable assets. The fair market value must be based upon an appraisal conducted in accordance with subsection 3 and must use the projected closing date of the conversion transaction as the valuation date; [2001, c. 550, Pt. A, §2 (NEW).]

B. The proposed distribution of proceeds of the transaction complies with section 194-H; and [2001, c. 550, Pt. A, §2 (NEW).]

C. The public charity considered the proposed conversion as the best alternative in carrying out its mission and purposes. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Considerations. In determining whether the criteria in subsection 1 are met, the Attorney General or the court, as appropriate, shall consider, as applicable, whether:

A. The public charity will receive fair market value for its charitable assets; [2001, c. 550, Pt. A, §2 (NEW).]

B. The terms and conditions of the agreement or transaction are fair and reasonable to the public charity; [2001, c. 550, Pt. A, §2 (NEW).]

C. The fair market value of the public charity's assets to be transferred has been manipulated by the actions of the parties in a manner that causes the fair market value of the assets to decrease; [2001, c. 550, Pt. A, §2 (NEW).]

D. The agreement or transaction will result in inurement to any private person or entity; [2001, c. 550, Pt. A, §2 (NEW).]

E. The proposed conversion transaction will result in a breach of fiduciary duty or violate any statutory or common-law duty or obligation on the part of the directors, trustees or other parties involved in the transaction, including but not limited to conflicts of interest related to payments or benefits to officers, directors, board members, executives and experts employed or retained by the parties; [2001, c. 550, Pt. A, §2 (NEW).]

F. The governing body of the public charity exercised due diligence in deciding to dispose of the public charity's assets, selecting the acquiring entity and negotiating the terms and conditions of the disposition; [2001, c. 550, Pt. A, §2 (NEW).]

G. The Attorney General has been provided with sufficient information and data by the public charity to evaluate adequately the agreement or transaction and the effects of the agreement or transaction on the public; [2001, c. 550, Pt. A, §2 (NEW).]

H. The proceeds of the conversion of the public charity are distributed to either an existing or new public benefit corporation or foundation pursuant to section 194-H; [2001, c. 550, Pt. A, §2 (NEW).]

I. The proceeds of the proposed conversion transaction will be used in accordance with the rules of any trust under which the assets were held by the public charity and the proceeds will be controlled as funds independent of the acquiring entity or entities related to the acquiring entity; [2001, c. 550, Pt. A, §2 (NEW).]

J. The entity surviving after the conversion transaction will be financially viable and competently managed; [2001, c. 550, Pt. A, §2 (NEW).]

K. The transaction will diminish the availability and accessibility of services to the affected community; and [2001, c. 550, Pt. A, §2 (NEW).]

L. The conversion plan and transaction complies with all applicable laws including the Maine Nonprofit Corporation Act and state tax code provisions. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

3. Valuation. A public charity shall submit to the Attorney General and the court an independent appraisal of the fair market value of assets to be converted under subsection 1. To the extent that the appraisal is based on a capitalization of the pro forma income of the converted assets, the appraisal must indicate the basis for determination of the income to be derived from any proceeds of the sale of stock and demonstrate the appropriateness of the earnings-multiple used, including assumptions made regarding future earnings growth.

A. To the extent that an appraisal under this subsection is based on the comparison of the capital stock of the converted entity with outstanding capital stock of existing stock entities offering comparable products, the existing stock entities must be reasonably comparable to the converting entity in terms of such factors as size, market area, competitive conditions, profit history and expected future earnings. [2001, c. 550, Pt. A, §2 (NEW).]

B. If the value of assets being converted is $500,000 or more, the appraisal must include any element of value arising from the accomplishment or expectation of the conversion transaction, including any value attributable to projected operating efficiencies to result from the conversion, net of the cost of changes to produce such efficiencies. [2001, c. 550, Pt. A, §2 (NEW).]

C. If the Attorney General or the court determines that an appraisal under this subsection is materially deficient or substantially incomplete, the Attorney General or the court may deem the entire conversion plan materially deficient or substantially incomplete and reject or decline to further process the application for conversion. [2001, c. 550, Pt. A, §2 (NEW).]

D. A converting entity shall submit to the Attorney General and the court information demonstrating to the satisfaction of the Attorney General or the court the independence and expertise of any person preparing the appraisal or related materials under this subsection. [2001, c. 550, Pt. A, §2 (NEW).]

E. An appraiser under this subsection may not serve as an underwriter or selling agent under the same conversion plan and an affiliate of an appraiser may not act as an underwriter or selling agent unless procedures are followed and representations and warranties made to ensure that an appraiser is separate from the underwriter or selling agent affiliate and the underwriter or selling agent affiliate does not make recommendations or in any way have an impact on the appraisal. [2001, c. 550, Pt. A, §2 (NEW).]

F. An appraiser may not receive any other fee except the fee for services rendered in connection with the appraisal. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-H. Distribution of proceeds

1. Requirements. The proceeds of a conversion transaction must be distributed to an existing or new foundation or public benefit corporation that meets the following requirements.

A. The foundation or public benefit corporation must operate pursuant to 26 United States Code, Section 501(c)(3) or 501(c)(4), and, regardless of whether the foundation is classified as a private foundation under 26 United States Code, Section 509, the foundation or public benefit corporation must operate in accordance with the restrictions and limitations that apply to private foundations found in 26 United States Code, Sections 4941 to 4945. [2001, c. 550, Pt. A, §2 (NEW).]

B. The foundation or public benefit corporation and its directors, officers and staff must be and remain independent of the for-profit company and its affiliates. A person who is an officer, director or staff member with influence over a conversion decision of a public charity submitting a conversion plan, at the time the plan is submitted or at the time of the conversion transaction or within 5 years thereafter, is not qualified to be an officer, director or staff member of the foundation. A director, officer, agent or employee of the public charity submitting the plan or the foundation receiving the charitable assets may not benefit directly or indirectly from the transaction. [2001, c. 550, Pt. A, §2 (NEW).]

C. A foundation or public benefit corporation must have or establish formal mechanisms to avoid conflicts of interest and to prohibit grants benefiting the for-profit corporation or members of the board of directors and management of the for-profit corporation. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-I. Intervention in court proceeding

This section relates to intervention in proceedings under section 194-F. [2001, c. 550, Pt. A, §2 (NEW).]

1. Right to intervene. Except as provided in subsection 2, the court, on timely application made pursuant to Rule 24(a) of the Maine Rules of Civil Procedure, shall allow any person who is interested in the outcome of a conversion proceeding to intervene as a party to that proceeding, notwithstanding the presence of the Attorney General in the action.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Court power to manage process. This section does not limit the power of the court to manage its cases by limiting the number of intervenors or by consolidating parties with similar interests.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-J. Attorney General authority

1. Rules. The Attorney General may adopt rules the Attorney General considers appropriate to implement this section, sections 194-B to 194-I and section 194-K. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter II-A.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Attorney General authority not limited. This section, sections 194-B to 194-I and section 194-K do not limit the common-law authority of the Attorney General to protect charitable trusts and charitable assets in this State. The penalties and remedies provided in section 194-K are in addition to and are not a replacement for any other civil or criminal action the Attorney General may take under common law or statute, including an action to rescind the conversion transaction or to obtain injunctive relief or a combination of injunctive relief and other remedies available under common law or statute.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §194-K. Penalties

1. Attorney General to bring action. The Attorney General may initiate an action in Superior Court to:

A. Void a conversion transaction pursuant to subsection 2. Such an action may be brought in Superior Court in Kennebec County or in the county in which the assets of the public charity to be transferred are located; [2001, c. 550, Pt. A, §2 (NEW).]

B. Seek a civil penalty against an individual pursuant to subsection 3. Such an action must be brought in the Superior Court of Kennebec County or in the county in which the individual resides; and [2001, c. 550, Pt. A, §2 (NEW).]

C. Obtain on behalf of the public charity the return or repayment of any property or consideration received as private inurement or an excess benefit in violation of Title 13-B standards. [2001, c. 550, Pt. A, §2 (NEW).]

[ 2001, c. 550, Pt. A, §2 (NEW) .]

2. Transaction voidable. The Superior Court may void a conversion transaction entered into in violation of applicable provisions of sections 194-C to 194-H. If the court voids the transaction, it may also grant any orders necessary to restore the public charity to its former position, including removing the board of the public charity or voiding contracts.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

3. Penalties against individuals. An individual officer, director, trustee or manager in a position to exercise substantial influence over the affairs of a public charity is subject to a civil penalty if that person, in violation of the standards established under Title 13-B for conduct by directors or officers or for avoiding conflicts of interest:

A. Receives property or consideration from the public charity that constitutes private inurement; or [2001, c. 550, Pt. A, §2 (NEW).]

B. Receives excess benefits that exceed the fair market value of anything provided in return. [2001, c. 550, Pt. A, §2 (NEW).]

The civil penalty under this subsection may be an amount up to 100% of the excess benefit or private inurement received and may be recovered in addition to costs and fees incurred by the Attorney General in bringing the action.

[ 2001, c. 550, Pt. A, §2 (NEW) .]

SECTION HISTORY

2001, c. 550, §A2 (NEW).



5 §195. Opinions on questions of law

The Attorney General shall give his written opinion upon questions of law submitted to him by the Governor, by the head of any state department or any of the state agencies or by either branch of the Legislature or any members of the Legislature on legislative matters. [1975, c. 771, §48 (RPR).]

SECTION HISTORY

1973, c. 585, §§11,12,14 (AMD). 1973, c. 711, §3 (AMD). 1975, c. 771, §48 (RPR).



5 §196. Deputies and assistants; appointment and duties

The Attorney General may appoint one or more deputy attorneys general, assistant attorneys general and staff attorneys who serve at the pleasure of the Attorney General or until their successors are duly appointed and qualified. They may perform all the duties required of the Attorney General and other duties the Attorney General delegates to them. The Attorney General may appoint research assistants with any powers and duties the Attorney General delegates. Research assistants may perform duties delegated to them by the Attorney General, including activities authorized by Title 4, section 807. Notwithstanding any other provisions of law, the compensations of research assistants, law office manager and deputy attorneys general are fixed by the Attorney General. The compensations of the staff attorneys, assistant attorneys general and secretary to the Attorney General are fixed by the Attorney General with the approval of the Governor, but such compensations may not in the aggregate exceed the amount appropriated for those positions and may not result in an increased request to future Legislatures. [2005, c. 154, §1 (AMD).]

Notwithstanding any other provision of law, whenever the written approval of the Attorney General is required by statute or court rule and the Attorney General either is unavailable to act upon the matter or has determined that it would be legally or ethically improper for the Attorney General to do so, the required approval may be given by a deputy attorney general specifically authorized in writing by the Attorney General to act on the Attorney General's behalf in these situations. [2005, c. 154, §1 (AMD).]

SECTION HISTORY

1969, c. 53, §1 (AMD). 1971, c. 439, §8 (AMD). 1973, c. 711, §4 (RPR). 1975, c. 96, §2 (AMD). 1975, c. 771, §49 (AMD). 1977, c. 380, §B1 (AMD). 1981, c. 67, §§F1,F2 (AMD). 1981, c. 549, (AMD). 1983, c. 824, §T (AMD). 1989, c. 410, §14 (AMD). 2005, c. 154, §1 (AMD).



5 §197. State criminal inspectors; clerks; office expenses

The Attorney General is authorized to employ in his office in addition to the officers named in section 196, state criminal inspectors and additional clerks as the business of his office may demand, whose appointment and compensation shall be subject to the Civil Service Law. He may incur a reasonable expense for postage, printing, stationery and other office expenses. [1985, c. 785, Pt. B, §11 (AMD).]

SECTION HISTORY

1965, c. 478, (AMD). 1985, c. 785, §B11 (AMD).



5 §198. Additional assistant attorneys general, clerks or attorneys may be paid from moneys collected by department

Whenever the Attorney General shall appoint any additional assistant attorneys general or staff attorneys as authorized under section 196, or shall employ additional clerks as provided by section 197, or shall employ attorneys-at-law to collect claims due the State, the compensation of such assistants, staff attorneys, clerks or attorneys, as approved by the Governor, may be paid, if the Governor so directs, from moneys thus collected by the Department of the Attorney General. [1975, c. 771, §50 (AMD).]

SECTION HISTORY

1973, c. 711, §5 (AMD). 1975, c. 771, §50 (AMD).



5 §199. Consultation with, and advice to, district attorneys

The Attorney General shall consult with and advise the district attorneys in matters relating to their duties. If in the Attorney General's judgment the public interest so requires, the Attorney General shall assist them by attending the grand jury in the examination of a case in which the accused is charged with treason or murder, and if in the Attorney General's judgment the public interest so requires, the Attorney General shall appear for the State in the trial of indictments for treason or murder. The Attorney General may institute and conduct prosecutions for all offenses against Title 21-A, and for that purpose attend and present evidence to grand juries and assist them in the examination of witnesses and drawing indictments. The Attorney General may, in the Attorney General's discretion, act in place of or with the district attorneys, or any of them, in instituting and conducting prosecutions for crime, and is invested, for that purpose, with all the rights, powers and privileges of each and all of them. Any or all of the powers and duties enumerated in this chapter may, at the discretion of the Attorney General, be delegated to and performed by, any deputy attorney general, assistant attorney general or staff attorney. The authority given under this section shall not be construed to deny or limit the duty and authority of the Attorney General as heretofore authorized, either by statute or under the common law. [1989, c. 502, Pt. A, §11 (AMD).]

SECTION HISTORY

1969, c. 53, §2 (AMD). 1973, c. 567, §1 (AMD). 1973, c. 711, §6 (AMD). 1989, c. 502, §A11 (AMD).



5 §200. Attendance at law court and instruction of county attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 240, §1 (RP).



5 §200-A. Criminal division

The Attorney General is authorized to create a Criminal Division within the Department of the Attorney General in order to coordinate all criminal investigation and prosecution for the purpose of improving law enforcement within the State of Maine. [1967, c. 58, §1 (NEW).]

The Attorney General shall have full responsibility for the direction and control of all investigation and prosecution of homicides and such other major crimes as the Attorney General may deem necessary for the peace and good order of the State of Maine. [1967, c. 58, §1 (NEW).]

The Attorney General shall conduct and control all drug-related investigations of public officials or members of the law enforcement community. [1991, c. 837, Pt. B, §3 (NEW).]

The Attorney General has exclusive responsibility for the direction of any criminal investigation of an official holding a partisan public office when the alleged crime is a violation of Title 17-A, chapter 25 or when, in the Attorney General's opinion, the alleged crime may affect the official's performance in office. As used in this section, the term "partisan public office" means an office in which, prior to an election to fill the office, the candidate must declare membership in a political party, or an office filled by the appointment of the Governor, the President of the Senate or the Speaker of the House of Representatives. Any law enforcement agency investigating an alleged crime that may result in formal charges against an official holding partisan public office shall, as soon as practicable, notify the Attorney General of the investigation. The Attorney General may, after review, designate any law enforcement agency to complete the investigation and direct its completion. [1991, c. 841, §3 (NEW).]

The Attorney General has exclusive responsibility for the direction and control of any criminal investigation of a law enforcement officer who, while acting in the performance of that law enforcement officer's duties, uses deadly force, as defined in Title 17-A, section 2, subsection 8. Any law enforcement agency whose officer uses deadly force shall notify, as soon as practicable, the Attorney General of the event. [1995, c. 200, §1 (NEW).]

SECTION HISTORY

1967, c. 58, §1 (NEW). 1991, c. 837, §B3 (AMD). 1991, c. 841, §3 (AMD). 1995, c. 200, §1 (AMD).



5 §200-B. Authority of Attorney General to request utility records

1. Public utility services.

[ 1999, c. 686, §1 (RP) .]

1-A. Definitions. As used in this section, the following terms have the following meanings.

A. "Internet service provider" means an entity that provides electronic communication or remote computation services, whether or not subject to the jurisdiction of the Public Utilities Commission. [1999, c. 686, §1 (NEW).]

B. "Utility services" means:

(1) Services furnished by a public utility, as defined in Title 35-A, section 102, subsections 7, 8, 14, 15, 19, 20-B and 22, whether or not subject to the jurisdiction of the Public Utilities Commission;

(2) Services provided by an Internet service provider; and

(3) Mobile telecommunications services, as defined in Title 35-A, section 102, subsection 9-A, whether or not the provider of the mobile telecommunications services is subject to the jurisdiction of the Public Utilities Commission. [1999, c. 686, §1 (NEW).]

[ 1999, c. 686, §1 (NEW) .]

2. Demand for records of utility services; cause. The Attorney General, a deputy attorney general or a district attorney may demand, in writing, all the records or information in the possession of the public utility or Internet service provider relating to the furnishing of public utility services or Internet services to a person or a location if the attorney has reasonable grounds to believe that the services furnished to a person or to a location by a public utility or Internet service provider are being or may be used for, or to further, an unlawful purpose.

Records of utility services, as applied to Internet service providers, are limited to the following information and records in the possession of the Internet service provider: the subscriber's or customer's name, address, local and long-distance telephone billing records, telephone number or other subscriber number or identity and length of time the services have been provided to the subscriber or customer.

Upon a showing of cause to any Justice of the Superior Court or Judge of the District Court, the justice or judge shall approve the demand. Showing of cause must be by the affidavit of any law enforcement officer.

[ 1999, c. 686, §1 (AMD) .]

3. Release of other information. An order approving a demand for records of utility services may include a provision prohibiting the provider of utility services from releasing the fact of the request or that the records or information will be or have been supplied. The provider of utility services may not release the fact or facts without obtaining a court order to that effect.

[ 1999, c. 686, §1 (AMD) .]

4. Production of records of utility services. Upon receipt of a demand, approved by a justice or judge, the provider of utility services shall immediately deliver to the attorney, or the attorney's designee or agent, making the request all the records or information demanded. A provider of utility services or employee of that provider of utility services is not criminally or civilly liable for furnishing any records or information in compliance with the order approving the demand.

[ 1999, c. 686, §1 (AMD) .]

5. Orders permitted under federal law. The Attorney General, a deputy attorney general or a district attorney may, upon an affidavit of an investigating law enforcement officer, make application to any Justice of the Superior Court or any Judge of the District Court for any order permitted pursuant to 18 United States Code, Section 3122(a)(2).

[ 1995, c. 625, Pt. A, §2 (RPR) .]

6. Notification; extension. Within 60 days of approval of the demand under subsection 2, the Attorney General, deputy attorney general or district attorney making the demand shall notify the person receiving the services that the demand for utility service records has been made and approved. Upon showing of reasonable cause by the Attorney General, deputy attorney general or district attorney, the court may extend the period within which notice must be given for a definite period of time.

[ 1999, c. 686, §1 (NEW) .]

SECTION HISTORY

1971, c. 275, (NEW). 1985, c. 393, (AMD). 1987, c. 141, §B2 (AMD). 1987, c. 260, (AMD). 1987, c. 769, §A9 (RPR). 1995, c. 225, §1 (AMD). 1995, c. 327, §1 (RPR). 1995, c. 625, §A2 (RPR). 1999, c. 398, §A1 (AMD). 1999, c. 398, §A105 (AFF). 1999, c. 579, §1 (AMD). 1999, c. 686, §1 (AMD).



5 §200-C. State Fraud Division

1. Establishment. The Attorney General is authorized to create a State Fraud Division, hereinafter referred to in this section as the "division," within the Department of the Attorney General.

[ 1975, c. 715, §1 (NEW) .]

2. Purpose. The purpose of the division shall be to investigate and prosecute, including actions for civil recovery, any act of fraud or attempted fraud perpetrated against the State or any department, agency or commission thereof. The division shall not have primary responsibility for the investigation of any act of fraud or attempted fraud or incident of commingling or misapplication of funds pursuant to Title 22, section 13, subsection 2.

[ 1975, c. 715, §1 (NEW) .]

3. Cooperation, information. All agencies of the State and municipal governments shall cooperate fully with the division, rendering any assistance requested by the division. Every head of a department, bureau, division, commission or any other unit of State Government shall report in writing to the division any suspected act of fraud or attempted fraud or violation of any law in connection with funds of the State. Any such act or violation involving funds administered by the Department of Health and Human Services shall be reported pursuant to Title 22, section 13, subsection 3.

[ 1975, c. 715, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

All information in the files of any department, commission or agency of State Government, regardless of any statute relating to confidentiality, shall be available to the division for use in connection with its official purpose. [1975, c. 715, §1 (NEW).]

SECTION HISTORY

1975, c. 715, §1 (NEW). 2003, c. 689, §B6 (REV).



5 §200-D. Complaints and investigative records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 715, §1 (NEW). 1993, c. 719, §12 (AFF). 1993, c. 719, §1 (RP).



5 §200-E. Medical records furnished to prosecutor in certain cases

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Medical records" means all the records of the examination or treatment of a person relating to the alleged criminal act, in whatever medium preserved, including, but not limited to, records which are made confidential by any other provision of law. [1985, c. 422, (NEW).]

B. "Victim" means a person who is or was the object of an alleged criminal act. In this section, a person who is certified by the prosecutor to be a victim, shall be considered a victim.

A victim includes, but is not limited to:

(1) A person certified to be deceased;

(2) An abused person who has not attained his 18th birthday;

(3) An abused person who reasonably appears to be incapacitated; or

(4) An abused person subject to guardianship, public guardianship or temporary guardianship. [1985, c. 422, (NEW).]

[ 1985, c. 422, (NEW) .]

2. Medical examination; criminal proceeding or investigation. In any criminal proceeding or investigation, where medical examination or treatment has been provided to a victim, upon written request of the Attorney General or any of his deputies or assistants whom he designates in writing, or the district attorney or his deputy or assistants whom he designates in writing, any individual, partnership, association, corporation, institution or governmental entity which has rendered the examination or treatment shall immediately provide the authorized person with all medical records pertaining to the medical examination or treatment that are requested by the authorized person. Where the authorized person knows of circumstances or factors which would require production of fewer than all medical records, he shall attempt to request the specific medical records believed to be pertinent.

A. Unless otherwise provided by state or federal law, this section on the furnishing of confidential medical records governs. [1985, c. 422, (NEW).]

[ 1985, c. 422, (NEW) .]

3. Medical records; copies. A person or entity who provides copies of medical records shall be entitled to be paid the reasonable costs of the provision of the copies as agreed upon by the person or entity who provides these copies and the authorized person making the request pursuant to this section. If the parties cannot agree, the Superior Court shall order reimbursement at a reasonable rate. The delay occasioned by any negotiations surrounding reimbursement or complaint to the Superior Court shall not delay the provision of the requested medical records.

[ 1985, c. 422, (NEW) .]

4. Medical records confidential. Medical records obtained by the authorized person pursuant to this section are confidential and shall not be disseminated to any person other than by order of court or to a member of the staff of the authorized person, a law enforcement officer specially assigned to the criminal proceeding or investigation, or other person who, by virtue of special knowledge or training, is designated by the authorized person to assist him in the performance of his duty in the criminal proceeding or investigation.

[ 1985, c. 422, (NEW) .]

5. Civil contempt. Any person who is required to produce medical records by this section and intentionally or knowingly fails to do so within 20 days of the service of the written request upon him, may be subject to civil contempt for his failure to comply with the request.

[ 1985, c. 422, (NEW) .]

6. Immunity from liability. No individual, partnership, association, corporation, institution or governmental entity or employee or agent of a governmental entity may be criminally or civilly responsible for furnishing any medical records in compliance with this section.

[ 1985, c. 422, (NEW) .]

SECTION HISTORY

1981, c. 242, §1 (NEW). 1985, c. 422, (RPR).



5 §200-F. Telephone communication by kidnappers

Whenever the Attorney General has reason to believe that one or more persons have been kidnapped, as defined by Title 17-A, section 301, he shall have the authority to order a public utility company employee to cut, reroute or divert telephone lines for the purpose of preventing telephone communication by the kidnapper with any person other than a law enforcement officer or a person authorized by a law enforcement officer to receive or transmit those communications. [1981, c. 242, §1 (NEW).]

SECTION HISTORY

1981, c. 242, §1 (NEW).



5 §200-G. Strip searches and body cavity searches

1. Rules promulgated. The Attorney General shall promulgate rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, relating to strip searches and body cavity searches of arrestees. These rules shall be a guide for the conduct of law enforcement officers in enforcing the law and shall establish acceptable procedures for conducting a strip search or a body cavity search of an arrestee when the arrestee is concealing a weapon or where an officer has a reasonable belief that the arrestee may be concealing contraband or evidence of a crime.

A copy of these rules shall be furnished to each officer within the Department of Public Safety and to each sheriff's department and police department statewide and shall be filed and be available for public inspection at the headquarters of each department.

[ 1983, c. 789, §1 (NEW) .]

2. Conditions. The rules promulgated by this subsection shall be subject to the following conditions:

A. [2003, c. 196, §1 (RP).]

B. Strip searches or body cavity searches of the mouth shall be conducted by an officer or officers or by authorized medical personnel of the same sex as the arrestee under conditions so that the search cannot be observed by persons other than the officer or officers or authorized medical personnel conducting the search. [1983, c. 789, §1 (NEW).]

C. Body cavity searches other than of the mouth shall be conducted by medically trained personnel of the same sex as the arrestee under conditions so that the search cannot be observed by persons other than those conducting the search. [1983, c. 789, §1 (NEW).]

D. Each strip search or body cavity search shall be recorded in a log kept by the Department of Public Safety, sheriff's department or police department indicating the person who ordered the search, the name of the arrestee and the parts of the body searched. [1983, c. 789, §1 (NEW).]

[ 2003, c. 196, §1 (AMD) .]

3. Immunity. A person is immune from criminal or civil liability for an act or omission in conducting a body cavity search if:

A. The body cavity search is pursuant to a search warrant directing the body cavity search; [1999, c. 290, §1 (NEW).]

B. The person is authorized to conduct a body cavity search under the rules adopted pursuant to subsection 1; and [1999, c. 290, §1 (NEW).]

C. The person uses due care in conducting the body cavity search. [1999, c. 290, §1 (NEW).]

Nothing in this subsection requires a person authorized to conduct body cavity searches to conduct a body cavity search pursuant to a search warrant.

[ 1999, c. 290, §1 (NEW) .]

SECTION HISTORY

1983, c. 789, §1 (NEW). 1999, c. 290, §1 (AMD). 2003, c. 196, §1 (AMD).



5 §200-H. Maine Elder Death Analysis Review Team

There is created, within the Office of the Attorney General, the Maine Elder Death Analysis Review Team, referred to in this section as "the team." [2003, c. 433, §1 (NEW).]

1. Composition. The team is composed of 16 members as follows:

A. The Chief Medical Examiner, ex officio; [2003, c. 433, §1 (NEW).]

B. The Director of Investigations for the Office of the Attorney General, ex officio; [2003, c. 433, §1 (NEW).]

C. The Director of the Division of Licensing and Regulatory Services within the Department of Health and Human Services, ex officio; [2007, c. 324, §1 (AMD).]

D. The Director of the Health Care Crimes Unit within the Office of the Attorney General, ex officio; [2003, c. 433, §1 (NEW).]

E. The Director of Aging Planning and Resources Development within the Department of Health and Human Services, Office of Elder and Adult Services, ex officio; [2009, c. 149, §1 (AMD).]

F. The Director of the Adult Protective Services program within the Department of Health and Human Services, Office of Elder and Adult Services, ex officio; [2009, c. 149, §1 (AMD).]

G. The Director of Adult Mental Health Services within the Department of Health and Human Services, ex officio; [2003, c. 433, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

H. The executive director of the long-term care ombudsman program, as established in Title 22, section 5106, subsection 11-C, ex officio; [2003, c. 433, §1 (NEW).]

H-1. A sexual assault nurse examiner within the Office of the Attorney General, ex officio; [2009, c. 149, §1 (NEW).]

I. A representative of victim services, appointed by the Attorney General; [2003, c. 433, §1 (NEW).]

J. A commanding officer of the Criminal Investigation Division within the Department of Public Safety, Bureau of the State Police, appointed by the Attorney General; [2003, c. 433, §1 (NEW).]

K. A prosecutor, nominated by a statewide association of prosecutors and appointed by the Attorney General; [2003, c. 433, §1 (NEW).]

L. A police chief, nominated by a statewide association of chiefs of police and appointed by the Attorney General; [2009, c. 149, §1 (AMD).]

M. A sheriff, nominated by a statewide association of sheriffs and appointed by the Attorney General; [2009, c. 149, §1 (AMD).]

N. A physician, a geriatrician or a primary care physician who works in the area of elder care, nominated by a statewide association of physicians and appointed by the Attorney General; and [2009, c. 149, §1 (NEW).]

O. An emergency medical services' person, nominated by a statewide association of emergency medical services professionals and appointed by the Attorney General. [2009, c. 149, §1 (NEW).]

[ 2009, c. 149, §1 (AMD) .]

2. Designees; terms of office. An ex officio member may appoint a designee to represent the ex officio member on the team. A designee, once appointed, qualifies as a full voting member of the team who may hold office and enjoy all the other rights and privileges of full membership on the team. All of the appointed members of the team serve for a term of 3 years. Any vacancy on the team must be filled in the same manner as the original appointment, but for the unexpired term.

[ 2003, c. 433, §1 (NEW) .]

3. Meetings; officers. The team shall meet at such time or times as may be reasonably necessary to carry out its duties, but it shall meet at least once in each calendar quarter at such place and time as the team determines, and it shall meet at the call of the chair. The Attorney General shall call the first meeting before January 1, 2004. The team shall organize initially and thereafter annually by electing a chair and a vice-chair from among its members. The vice-chair shall also serve as secretary.

[ 2003, c. 433, §1 (NEW) .]

4. Powers and duties. The team shall examine deaths and serious injuries associated with suspected abuse or neglect of elderly adults and vulnerable adults. The purpose of such examinations is to identify whether systems that have the responsibility to assist or protect victims were sufficient for the particular circumstances or whether such systems require adjustment or improvement. The team shall recommend methods of improving the system for protecting persons from abuse and neglect, including modifications of statutes, rules, training and policies and procedures.

[ 2003, c. 433, §1 (NEW) .]

5. Access to information and records. In any case subject to review by the team, upon oral or written request of the team, notwithstanding any other provision of law, any person that possesses information or records that are necessary and relevant to a team review shall as soon as practicable provide the team with the information and records. Persons disclosing or providing information or records upon request of the team are not criminally or civilly liable for disclosing or providing information or records in compliance with this subsection.

[ 2003, c. 433, §1 (NEW) .]

6. Confidentiality. The proceedings and records of the team are confidential and are not subject to subpoena, discovery or introduction into evidence in a civil or criminal action. The Office of the Attorney General shall disclose conclusions of the review team upon request, but may not disclose information, records or data that are otherwise classified as confidential.

[ 2003, c. 433, §1 (NEW) .]

SECTION HISTORY

2003, c. 433, §1 (NEW). 2003, c. 689, §B6 (REV). 2007, c. 324, §1 (AMD). 2009, c. 149, §1 (AMD).



5 §200-I. Public Access Division; Public Access Ombudsman

1. Public Access Division; Public Access Ombudsman. There is created within the Department of the Attorney General the Public Access Division to assist in compliance with the State's freedom of access laws, Title 1, chapter 13. The Attorney General shall appoint the Public Access Ombudsman, referred to in this section as "the ombudsman," to administer the division.

[ 2007, c. 603, §1 (NEW) .]

2. Duties. The ombudsman shall:

A. Prepare and make available interpretive and educational materials and programs concerning the State's freedom of access laws in cooperation with the Right To Know Advisory Committee established in Title 1, section 411; [2007, c. 603, §1 (NEW).]

B. Respond to informal inquiries made by the public and public agencies and officials concerning the State's freedom of access laws; [2007, c. 603, §1 (NEW).]

C. Respond to and work to resolve complaints made by the public and public agencies and officials concerning the State's freedom of access laws; [2007, c. 603, §1 (NEW).]

D. Furnish, upon request, advisory opinions regarding the interpretation of and compliance with the State's freedom of access laws to any person or public agency or official in an expeditious manner. The ombudsman may not issue an advisory opinion concerning a specific matter with respect to which a lawsuit has been filed under Title 1, chapter 13. Advisory opinions must be publicly available after distribution to the requestor and the parties involved; [2013, c. 229, §1 (AMD).]

E. Make recommendations concerning ways to improve public access to public records and proceedings; and [2013, c. 229, §1 (AMD).]

F. Coordinate with the state agency public access officers the compilation of data through the development of a uniform log to facilitate record keeping and annual reporting of the number of requests for information, the average response time and the costs of processing requests. [2013, c. 229, §2 (NEW).]

[ 2013, c. 229, §§1, 2 (AMD) .]

3. Assistance. The ombudsman may request from any public agency or official such assistance, services and information as will enable the ombudsman to effectively carry out the responsibilities of this section.

[ 2007, c. 603, §1 (NEW) .]

4. Confidentiality. The ombudsman may access records that a public agency or official believes are confidential in order to make a recommendation concerning whether the public agency or official may release the records to the public. The ombudsman's recommendation is not binding on the public agency or official. The ombudsman shall maintain the confidentiality of records and information provided to the ombudsman by a public agency or official under this subsection and shall return the records to the public agency or official when the ombudsman's review is complete.

[ 2007, c. 603, §1 (NEW) .]

5. Report. The ombudsman shall submit a report not later than March 15th of each year to the Legislature and the Right To Know Advisory Committee established in Title 1, section 411 concerning the activities of the ombudsman for the previous year. The report must include:

A. The total number of inquiries and complaints received; [2007, c. 603, §1 (NEW).]

B. The number of inquiries and complaints received respectively from the public, the media and public agencies or officials; [2007, c. 603, §1 (NEW).]

C. The number of complaints received concerning respectively public records and public meetings; [2007, c. 603, §1 (NEW).]

D. The number of complaints received concerning respectively:

(1) State agencies;

(2) County agencies;

(3) Regional agencies;

(4) Municipal agencies;

(5) School administrative units; and

(6) Other public entities; [2007, c. 603, §1 (NEW).]

E. The number of inquiries and complaints that were resolved; [2007, c. 603, §1 (NEW).]

F. The total number of written advisory opinions issued and pending; and [2007, c. 603, §1 (NEW).]

G. Recommendations concerning ways to improve public access to public records and proceedings. [2007, c. 603, §1 (NEW).]

[ 2007, c. 603, §1 (NEW) .]

6. Repeal.

[ 2009, c. 240, §7 (RP) .]

SECTION HISTORY

2007, c. 603, §1 (NEW). 2009, c. 240, §7 (AMD). 2013, c. 229, §§1, 2 (AMD).



5 §200-J. Cold case homicide unit (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 585, §4)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 585, §4)

The Attorney General in collaboration with the Commissioner of Public Safety shall establish a cold case homicide unit within the Department of the Attorney General to work exclusively on unsolved murders in the State. The unit must consist of personnel from the Department of the Attorney General and the Department of Public Safety, Bureau of State Police and must include at a minimum one attorney from the Department of the Attorney General, 2 detectives from the Bureau of State Police and one employee of the bureau's crime laboratory. The Attorney General shall adopt rules for the operation of the unit. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter 2-A. [2013, c. 585, §1 (NEW); 2013, c. 585, §4 (AFF).]

SECTION HISTORY

2013, c. 585, §1 (NEW). 2013, c. 585, §4 (AFF).



5 §201. Attendance of witnesses; recognizances

When a criminal prosecution in which he appears is continued, the Attorney General shall cause the witnesses in behalf of the State to recognize to appear at the next term, unless otherwise directed by the court, and may procure the attendance of a witness living out of the State deemed by him material in procuring an indictment or conviction. The court shall allow such witness a reasonable compensation beyond his legal fees.



5 §202. Employment of detectives

The Attorney General may, for the Department of the Attorney General or through the several district attorneys or other officers of the State, employ such detectives or other persons, offer rewards or use other means that the Attorney General considers advisable for the detection, arrest and apprehension of persons who commit crime in this State. Detectives with the department may exercise all the powers necessary to levy and enforce writs of execution on judgments owed to the State. Any property seized as payment towards a judgment owed to the State may be sold by the State at a surplus auction or in any other commercially reasonable manner. [2007, c. 248, §2 (AMD).]

SECTION HISTORY

1973, c. 567, §2 (AMD). 2007, c. 248, §2 (AMD).



5 §203. Appropriations

1. Expenses charged to appropriation. Such sum as may be appropriated for the purposes of this chapter may be expended under the direction of the Attorney General. The Attorney General shall, at the request of any state department, make or cause to be made investigations in behalf of the department and the Attorney General shall prosecute any case to such extent as may seem advisable with all the rights, powers and privileges of district attorneys. The expense of any such investigation and of any prosecution that results from the investigation is charged to this appropriation.

[ 1991, c. 9, Pt. G, §1 (NEW) .]

2. Legal services to agency with dedicated revenue. Notwithstanding any other provision of law, when the Attorney General provides legal services to any board or state agency that is financed in whole or in part by dedicated or federal revenues, the Attorney General may bill the board or agency at a reasonable rate determined by the Attorney General. An account may be established by the Attorney General for receipt of these revenues. Attorneys in the Office of the Attorney General may be paid in whole or in part from these accounts or in part from a General Fund account. After reimbursement to an account in the Office of the Attorney General is made, the remaining balance must be deposited in the General Fund.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. X, §1 (AMD); 1991, c. 591, Pt. X, §1 (AMD) .]

3. Allocation of work. Notwithstanding any other provision of law, the Attorney General has discretion to allocate legal work among the attorneys in the Department of the Attorney General without reference to position counts contained in any appropriation. If the provisions of this section are used to seek reimbursement for legal services for which there is specific appropriation, the Attorney General shall keep time records demonstrating the amount of legal services performed for which reimbursement is sought. The Attorney General shall submit a quarterly report detailing the manner in which legal work has been allocated among attorneys in that office pursuant to this subsection to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over audit and program review.

[ 1991, c. 9, Pt. G, §1 (NEW) .]

SECTION HISTORY

1973, c. 567, §20 (AMD). 1991, c. 9, §G1 (RPR). 1991, c. 528, §X1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §X1 (AMD).



5 §203-A. Accounts established due to court orders or other settlements

Unless specifically ordered by the court to do otherwise, the Attorney General shall work with the Treasurer of State to deposit any revenue or money received as a result of any court order, court settlement or other agreement into an other special revenue account of the State and all interest must be credited to the General Fund. When, pursuant to a court order or settlement, the Attorney General receives money that is specifically designated for antitrust enforcement or for enforcement of the Maine Unfair Trade Practices Act, the Attorney General is authorized to expend such funds for expert witness fees, copying of documents, transcripts and any other purpose in accordance with the court order. Any interest on such funds, unless otherwise ordered by the court, must be credited to the General Fund. The Attorney General shall provide an accounting of such funds to the Legislature in a form and as determined by the Office of Fiscal and Program Review. [1991, c. 532, §1 (NEW); 1991, c. 532, §2 (AFF).]

SECTION HISTORY

1991, c. 532, §1 (NEW). 1991, c. 532, §2 (AFF).



5 §204. Biennial reports (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §20 (AMD). 1977, c. 78, §9 (AMD). 1977, c. 240, §2 (RP).



5 §204-A. Annual report

The Attorney General, working with the district attorneys of the State, shall submit a report that compiles data from domestic violence prosecutors statewide to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, the joint standing committee of the Legislature having jurisdiction over criminal justice matters and the joint standing committee of the Legislature having jurisdiction over judiciary matters on an annual basis. The first report must be submitted no later than October 1, 2001. [1999, c. 746, §1 (NEW).]

SECTION HISTORY

1999, c. 746, §1 (NEW).



5 §205. Fees from prosecutors forbidden

The Attorney General shall not receive any fee or reward from or in behalf of any prosecutor for official services or, during the pendency of a prosecution, be engaged as counsel or attorney for either party in a civil action depending essentially on the same facts.






Chapter 10: UNFAIR TRADE PRACTICES

5 §205-A. Short title

This chapter will be known as and may be cited as the Maine Unfair Trade Practices Act. [1987, c. 307, §1 (NEW).]

SECTION HISTORY

1987, c. 307, §1 (NEW).



5 §206. Definitions

The following words, as used in this chapter, unless the context otherwise requires or a different meaning is specifically required, shall mean: [1969, c. 577, §1 (NEW).]

1. Documentary material. "Documentary material" shall include the original or a copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription or other tangible document or recording wherever situate.

[ 1969, c. 577, §1 (NEW) .]

2. Person. "Person" shall include, where applicable, natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations and any other legal entity.

[ 1969, c. 577, §1 (NEW) .]

3. Trade and commerce. "Trade" and "commerce" shall include the advertising, offering for sale, sale or distribution of any services and any property, tangible or intangible, real, personal or mixed, and any other article, commodity or thing of value wherever situate, and shall include any trade or commerce directly or indirectly affecting the people of this State.

[ 1969, c. 577, §1 (NEW) .]

SECTION HISTORY

1969, c. 577, §1 (NEW).



5 §207. Unlawful acts and conduct

Unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce are declared unlawful. [1969, c. 577, §1 (NEW).]

1. Intent. It is the intent of the Legislature that in construing this section the courts will be guided by the interpretations given by the Federal Trade Commission and the Federal Courts to Section 45(a)(1) of the Federal Trade Commission Act (15 United States Code 45(a)(1)), as from time to time amended.

[ 2007, c. 466, Pt. A, §4 (AMD) .]

2. Rules and regulations. The Attorney General may make rules and regulations interpreting this section. Such rules and regulations shall not be inconsistent with the rules, regulations and decisions of the Federal Trade Commission and the Federal Courts interpreting the provisions of 15 U.S.C. 45(a)(1) (The Federal Trade Commission Act) as from time to time amended. Evidence of a violation of a rule or regulation made by the Attorney General shall constitute prima facie evidence of an act or practice declared to be unlawful by this chapter in any action thereafter brought under this chapter.

[ 1973, c. 322, (AMD) .]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1973, c. 322, (AMD). 2007, c. 466, Pt. A, §4 (AMD).



5 §208. Exceptions

Nothing in this chapter shall apply to: [1969, c. 577, §1 (NEW).]

1. Regulatory boards. Transactions or actions otherwise permitted under laws as administered by any regulatory board or officer acting under statutory authority of the State or of the United States. This exception applies only if the defendant shows that:

A. Its business activities are subject to regulation by a state or federal agency; and [2007, c. 222, §1 (NEW).]

B. The specific activity that would otherwise constitute a violation of this chapter is authorized, permitted or required by a state or federal agency or by applicable law, rule or regulation or other regulatory approval. [2007, c. 222, §1 (NEW).]

[ 2007, c. 222, §1 (AMD) .]

2. Interstate commerce.

[ 1981, c. 569, (RP) .]

3. Complaints.

[ 1973, c. 323, §2 (RP) .]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1973, c. 323, §§1,2 (AMD). 1981, c. 569, (AMD). 2007, c. 222, §1 (AMD).



5 §209. Injunction; procedures

Whenever the Attorney General has reason to believe that any person is using or is about to use any method, act or practice declared by section 207 to be unlawful, and that proceedings would be in the public interest, he may bring an action in the name of the State against such person to restrain by temporary or permanent injunction the use of such method, act or practice and the court may make such other orders or judgments as may be necessary to restore to any person who has suffered any ascertainable loss by reason of the use or employment of such unlawful method, act or practice, any moneys or property, real or personal, which may have been acquired by means of such method, act or practice. At least 10 days prior to commencement of any action under this section, the Attorney General shall notify the person of his intended action, and give the person an opportunity to confer with the Attorney General in person or by counsel or other representative as to the proposed action. Notice shall be given the person by mail, postage prepaid, sent to his usual place of business, or if he has no usual place of business, to his last known address. The Attorney General may proceed without notice as required by this section upon a showing of facts by affidavit of immediate irreparable harm to the consumers of the State. The action may be brought in the Superior Court of the county in which such person resides or has his principal place of business, or may be brought in the Superior Court of Kennebec County. The said courts are authorized to issue temporary or permanent injunctions to restrain and prevent violations of this chapter. Any district attorney or law enforcement officer, receiving notice of any alleged violation of this chapter, shall immediately forward written notice of the same with any other information that he may have to the office of the Attorney General. Any person who violates the terms of an injunction issued under this section shall forfeit and pay to the State, to be applied in the carrying out of this chapter, a civil penalty of not more than $10,000 for each violation. For the purposes of this section, the court issuing such injunction shall retain jurisdiction, and the cause shall be continued, and in such cases the Attorney General acting in the name of the State may petition for recovery of such civil penalty. In any action under this section where a permanent injunction is issued, the court may order the person against whom the permanent injunction has been issued to pay to the State the costs of the investigation of that person by the Attorney General and the costs of the suit, which funds shall accrue to the General Fund. [1975, c. 199, (AMD).]

In any action under this section where a permanent injunction is denied, the court may order the State to pay the costs of the defense of the prevailing party or parties and the costs of the suit upon a finding by the court that the action was frivolous. [1981, c. 339, (NEW).]

In any action by the Attorney General brought against the defendant for violating the terms of an injunction issued under this section, the court may make such orders or judgments as may be necessary to restore to any persons who have suffered any ascertainable loss by reason of such conduct found to be in violation of an injunction, any money or property, real or personal, which may have been acquired by means of such conduct. Each intentional violation of section 207 in which the Attorney General establishes that the conduct giving rise to the violation is either unfair or deceptive is a violation for which a civil penalty of not more than $10,000 shall be adjudged. The Attorney General may seek to recover civil penalties for violations of section 207 which are intentional and are unfair or deceptive. The Attorney General in seeking civil penalties has the burden of proving that the conduct was intentional and was unfair or deceptive notwithstanding any other statute which declares a violation of that statute an unfair trade practice. These penalties shall be applied in the carrying out of this chapter. [1989, c. 239, (AMD).]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1971, c. 229, (AMD). 1971, c. 338, §§1,2 (AMD). 1971, c. 622, §8 (AMD). 1973, c. 419, §§1,2 (AMD). 1973, c. 567, §20 (AMD). 1975, c. 199, (AMD). 1981, c. 339, (AMD). 1987, c. 307, §2 (AMD). 1989, c. 239, (AMD).



5 §210. Discontinuance; costs

In any case where the Attorney General has authority to institute an action or proceeding under section 209, in lieu thereof he may accept an assurance of discontinuance of any method, act or practice in violation of this chapter from any person alleged to be engaged or to have been engaged in such method, act or practice. Such assurance may include a stipulation for the voluntary payment by such person of the costs of investigation, or of an amount to be held in escrow pending the outcome of an action or as restitution to aggrieved buyers, or both. Any such assurance of discontinuance shall be in writing and be filed with the Superior Court of Kennebec County. Matters thus closed may at any time be reopened by the Attorney General for further proceedings in the public interest. Evidence of a violation of such assurance shall constitute prima facie evidence of an act or practice declared to be unlawful by this chapter in any action thereafter brought under this chapter. [1973, c. 320, (AMD).]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1973, c. 320, (AMD).



5 §211. Examination; notice requirements

The Attorney General, whenever he believes any person to be or to have been in violation of this chapter, may examine or cause to be examined for that purpose, any books, records, papers and memoranda of whatever nature relevant to such alleged violation. The Attorney General may require the attendance of such person or of any other person having knowledge in the premises at any place in the county where such person resides or has a place of business or in Kennebec County if such person is a nonresident or has no place of business within the State, and may take testimony and require proof material for his information, and may administer oaths or take acknowledgement in respect of any book, record, paper or memorandum. The Attorney General shall serve notice of the time, place and cause of such examination or attendance at least 10 days prior to the date of such examination. [1969, c. 577, §1 (NEW).]

1. Service. Service of any such notice may be made by:

A. Delivering a duly executed copy thereof to the person to be served or to a partner or to any officer or agent authorized by appointment or by law to receive service of process on behalf of such person; [1969, c. 577, §1 (NEW).]

B. Delivering a duly executed copy thereof to the principal place of business in this State of the person to be served; or [1969, c. 577, §1 (NEW).]

C. Mailing by registered or certified mail a duly executed copy thereof addressed to the person to be served at the principal place of business in this State or, if said person has no place of business in this State, to his principal office or place of business. [1969, c. 577, §1 (NEW).]

[ 1969, c. 577, §1 (NEW) .]

2. Contents. Each such notice shall:

A. State the time and place for taking the examination and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs; [1969, c. 577, §1 (NEW).]

B. State the statute and section thereof, the alleged violation of which is under investigation, and the general subject matter of the investigation; [1969, c. 577, §1 (NEW).]

C. Describe the class or classes of documentary material to be produced thereunder with reasonable specificity so as fairly to indicate the material demand; [1969, c. 577, §1 (NEW).]

D. Prescribe a return date within which the documentary material is to be produced; and [1969, c. 577, §1 (NEW).]

E. Identify the members of the Attorney General's staff to whom such documentary material is to be made available for inspection and copying. [1969, c. 577, §1 (NEW).]

[ 1969, c. 577, §1 (NEW) .]

3. Exceptions. No such notice shall:

A. Contain any requirement which would be unreasonable or improper if contained in a subpoena duces tecum issued by a court of this State; or [1969, c. 577, §1 (NEW).]

B. Require the disclosure of any documentary material that would be privileged or that for any other reason would not be required by a subpoena duces tecum issued by a court of this State. [2001, c. 370, §1 (AMD).]

[ 2001, c. 370, §1 (AMD) .]

4. Disclosure of documentary material. Documentary material demanded pursuant to this section must be produced for inspection, reproduction and copying during normal business hours at the principal office or place of business of the person served, in the county where that person resides or has a place of business, in Kennebec County if the person served is a nonresident or has no place of business within the State or at such other times and places as may be agreed upon by the person served and the Attorney General. Any book, record, paper, memorandum or other information produced by any person pursuant to this section, unless otherwise ordered by a court of this State for good cause shown, may not be disclosed to any person other than the authorized agent or representative of the Attorney General unless with the consent of the person producing the same, except that such material or information may be disclosed by the Attorney General in court pleadings or other papers filed in court.

[ 2001, c. 370, §2 (NEW) .]

5. Motion for additional time, to modify or set aside or grant protective order. At any time prior to the date specified in the notice or within 21 days after the notice has been served, whichever period is shorter, the court upon motion for good cause shown may extend that reporting date or modify or set aside that demand or grant a protective order in accordance with the standards set forth in the Maine Rules of Civil Procedure, Rule 26(c). The motion may be filed in the Superior Court of the county in which the person served resides or has a usual place of business or in Kennebec County.

[ 2001, c. 370, §2 (NEW) .]

6. Information not to be used in criminal proceeding. A person is not excused from attending and testifying or from producing documentary material in compliance with this section on the ground or for the reason that the testimony or other information, documentary or otherwise, may tend to incriminate that person or subject that person to a penalty or forfeiture. Testimony and other information obtained under the authority of this section and information directly or indirectly derived from such testimony or other information may not be used against a natural person who has testified or produced information under oath in compliance with this section in any criminal case except a prosecution for perjury, giving a false statement or otherwise failing to comply with a notice served upon that person under this section.

[ 2001, c. 370, §2 (NEW) .]

7. Cost of court reporter. At the request of the person under investigation or that person's attorney, any testimony taken pursuant to a demand or notice under this section must be recorded on a recording device or taken before a court reporter authorized to serve as such under the laws of the State. Upon request of either party, all such testimony taken or recorded must be transcribed by an authorized court reporter, and in that case the original transcript of that testimony must be preserved by the Attorney General. The cost of the taking or recording and transcription must be paid by the State. In the event the Attorney General or some other party obtains judgment against the party whose testimony is taken for a violation of section 207, the cost of the court reporter or recording and transcription may be recovered by the State in such a judgment.

[ 2001, c. 370, §2 (NEW) .]

8. Authority not applicable in criminal proceedings. This section is not applicable to any criminal proceeding brought under the laws of this State.

[ 2001, c. 370, §2 (NEW) .]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1973, c. 334, (AMD). 1973, c. 648, (AMD). 1975, c. 529, (AMD). 2001, c. 370, §§1-5 (AMD).



5 §212. Penalties

A person upon whom a notice is served pursuant to section 211 shall comply with the terms thereof unless otherwise provided by the order of a court of this State. Any person who fails to appear, or with intent to avoid, evade or prevent compliance, in whole or in part, with any civil investigation under this section, removes from any place, conceals, withholds or destroys, mutilates, alters or by any other means falsifies any documentary material in the possession, custody or control of any person subject of any such notice, or knowingly conceals any relevant information, shall be subject to a civil penalty of not more than $5,000 payable to the State to be recovered in a civil action. [1977, c. 696, §35 (AMD).]

Whenever any person fails to comply with any notice served upon him under section 211, or whenever satisfactory copying or reproduction of any such material cannot be done and such person refuses to surrender such material, the Attorney General may file, in the Superior Court of the county in which such person resides or has his principal place of business or of Kennebec County, if such person is a nonresident or has no principal place of business in this State, and serve upon such person or in the same manner as provided in section 211 a petition for an order of such court for the enforcement of this section. Any disobedience of any final order entered under this section by any court shall be punished as a contempt thereof. [1969, c. 577, §1 (NEW).]

SECTION HISTORY

1969, c. 577, §1 (NEW). 1977, c. 696, §35 (AMD).



5 §213. Private remedies

1. Court action. Any person who purchases or leases goods, services or property, real or personal, primarily for personal, family or household purposes and thereby suffers any loss of money or property, real or personal, as a result of the use or employment by another person of a method, act or practice declared unlawful by section 207 or by any rule or regulation issued under section 207, subsection 2 may bring an action either in the Superior Court or District Court for actual damages, restitution and for such other equitable relief, including an injunction, as the court determines to be necessary and proper. There is a right to trial by jury in any action brought in Superior Court under this section.

[ 1991, c. 536, §1 (AMD) .]

1-A. Settlement offer. At least 30 days prior to the filing of an action for damages, a written demand for relief, identifying the claimant and reasonably describing the unfair and deceptive act or practice relied upon and the injuries suffered, must be mailed or delivered to any prospective respondent at the respondent's last known address. A person receiving a demand for relief, or otherwise a party to any litigation arising from the claim that is the subject of the court action, may make a written tender of settlement or, if a court action has been filed, an offer of judgment. If the judgment obtained in court by a claimant is not more favorable than any rejected tender of settlement or offer of judgment, the claimant may not recover attorney's fees or costs incurred after the more favorable tender of settlement or offer of judgment.

The demand requirement of this subsection does not apply if the claim is asserted by way of counterclaim or cross claim.

[ 1991, c. 536, §2 (NEW); 1991, c. 536, §3 (AFF) .]

2. Fees and costs. If the court finds, in any action commenced under this section that there has been a violation of section 207, the petitioner shall, in addition to other relief provided for by this section and irrespective of the amount in controversy, be awarded reasonable attorney's fees and costs incurred in connection with said action.

[ 1973, c. 251, (NEW) .]

3. Notices to Attorney General. Upon commencement of any action brought under subsection 1, the clerk of courts shall mail a copy of the complaint or other initial pleading to the Attorney General and upon entry of any judgment or decree in the action, shall mail a copy of such judgment or decree to the Attorney General.

[ 1973, c. 251, (NEW) .]

4. Injunction as evidence. Any permanent injunction or order of the court issued under section 209 shall be prima facie evidence in an action brought under subsection 1 that the respondent used or employed an unfair or deceptive method, act or practice declared unlawful under section 207.

[ 1973, c. 251, (NEW) .]

SECTION HISTORY

1973, c. 251, (NEW). 1973, c. 788, §13 (AMD). 1979, c. 451, (AMD). 1983, c. 29, §2 (AMD). 1991, c. 536, §§1,2 (AMD). 1991, c. 536, §3 (AFF).



5 §214. Waiver; public policy

Any waiver by a consumer of the provisions of this chapter is contrary to public policy and shall be unenforceable and void. [1973, c. 321, (NEW).]

SECTION HISTORY

1973, c. 321, (NEW).






Chapter 11: OFFICE OF THE STATE AUDITOR

5 §241. State Auditor; salary

The State Auditor is the head of the Office of the State Auditor. The State Auditor must be a certified public accountant or a college graduate with not less than 6 years of experience as a professional accountant or auditor, including not less than 5 years of auditing experience, of which not less than 4 years must have been in a supervisory capacity. The State Auditor must be elected by the Legislature by a joint ballot of the Senators and Representatives in convention and holds office for a term of 4 years or until a successor is elected and qualified. The State Auditor shall exercise such powers and perform such duties as are set forth in this chapter. In case the office of State Auditor becomes vacant during a period when the Legislature is not in session, the appointment of a person to fill such vacancy must be made immediately by the President of the Senate or if that office is vacant, by the Speaker of the House, and the person appointed holds that office until such time as the Legislature meets in regular or special session, and either confirm the appointment of the person or chooses another person to fill the office during the unexpired term. [2013, c. 16, §1 (AMD).]

If a person elected to the office of State Auditor is not qualified as, or has not successfully completed or passed the examination for, a certified public accountant, public accountant or certified internal auditor at the time of election and fails to become so qualified within 9 months of being sworn into office, as required by section 242, that person may no longer serve as State Auditor and is ineligible for reelection by the same Legislature and the office of State Auditor is deemed vacant. [1997, c. 516, §1 (NEW).]

SECTION HISTORY

1965, c. 510, §2 (AMD). 1967, c. 476, §10 (AMD). 1969, c. 504, §7 (AMD). 1973, c. 792, §1 (AMD). 1997, c. 516, §1 (AMD). 2013, c. 16, §1 (AMD).



5 §241-A. Transition period

In order to provide for an orderly transition following the quadrennial election of the State Auditor, the State Auditor-elect may not take the oath of office or otherwise qualify for the office for a period of no less than 30 days following that election. [1989, c. 857, §15 (AMD).]

SECTION HISTORY

1983, c. 65, §3 (NEW). 1989, c. 857, §15 (AMD).



5 §242. Organization; deputy

The Office of the State Auditor must be organized in the manner the State Auditor considers best suited to the accomplishment of its functions. The office may have those auditors, assistants and employees as the State Auditor may require, but they are subject to the Civil Service Law. [2013, c. 16, §2 (AMD).]

Any person elected to the position of State Auditor or any person permanently employed by the Office of the State Auditor as deputy auditor, director of audits or assistant director of audits must be currently qualified as or have successfully completed or passed the examination for a certified public accountant, public accountant or certified internal auditor. Persons not so qualified may be employed in these audit supervisory positions on a temporary basis not to exceed 9 months. [2013, c. 16, §2 (AMD).]

In the event of a vacancy in the office of State Auditor because of death, resignation, removal or other cause, the deputy auditor shall perform the duties of the office until a State Auditor has been appointed in conformity with section 241 and has been duly qualified. In the event of absence or disability of the State Auditor, the deputy auditor shall likewise perform the duties of the office during the State Auditor's absence. [2013, c. 16, §2 (AMD).]

SECTION HISTORY

1985, c. 785, §B12 (AMD). 1987, c. 802, §§1,2 (AMD). 2013, c. 16, §2 (AMD).



5 §242-A. Fraud Investigation Division (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 179, §J1 (NEW). 1973, c. 788, §14 (AMD). 1975, c. 715, §2 (RP).



5 §242-B. Program Review and Evaluation Division (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 792, §3 (NEW). 1975, c. 591, (AMD). 1977, c. 579, §B1 (RP).



5 §243. Powers and duties

The Office of the State Auditor has authority: [2013, c. 16, §3 (AMD).]

1. Audit. To audit all accounts and other financial records of State Government or any department or agency of State Government, including the judiciary and the Executive Department of the Governor, except the Governor's Expense Account, and to report annually on this audit, and at such other times as the Legislature may require;

[ 1999, c. 208, §1 (AMD) .]

2. Counties. To perform annual audits of all accounts and other financial records of the several counties or any departments or agencies thereof, the expenses of such audits to be paid by the counties.

[ 2003, c. 450, §1 (AMD) .]

3. Municipalities. To perform audits for cities, towns and villages as required by Title 30-A, sections 5821 to 5823. The rate charged by the office to perform audits must include the proportional amount of the State Auditor's duties and be used to offset the General Fund costs of the State Auditor;

[ 2013, c. 16, §4 (AMD) .]

3-A. Municipal cost component. No later than February 1st following the end of each fiscal year, to ensure that an annual audit of the municipal cost component and the Unorganized Territory Education and Services Fund in Title 36, chapter 115 is conducted. The expenses of these services are part of the municipal cost component and are paid out of the Unorganized Territory Education and Services Fund;

[ 1999, c. 208, §1 (AMD) .]

4. Accounting systems; probation officers.

[ 1999, c. 208, §1 (RP) .]

4-A. Audit for District Court.

[ 1979, c. 124, §23 (RP) .]

5. Postaudit.

[ 1983, c. 556, §1 (RP) .]

5-A. Budget and program review. To review and study departmental budgets and capital programs for better and efficient management of State Government;

[ 1999, c. 208, §1 (AMD) .]

5-B. Dedicated funds. To review and study expenditures of the dedicated funds of independent boards and commissions;

[ 1999, c. 208, §1 (AMD) .]

6. Staff agency. To serve as a staff agency to the Legislature, or any of its committees, or to the Governor in making investigations of any phase of the State's finances;

[ 1999, c. 208, §1 (AMD) .]

7. Reports. To report its findings, with recommendations, on any review or study to the Legislature;

[ 1999, c. 208, §1 (AMD) .]

8. Audit. To perform audits of all accounts and financial records of any organization, institution or other entity receiving or requesting an appropriation or grant from State Government and to issue reports on such audits at such times as the Legislature or the State Auditor may require; and

[ 1999, c. 208, §1 (AMD) .]

9. Single audit. To conduct financial and compliance audits of financial transactions and accounts kept by or for all state agencies subject to the Single Audit Act Amendments of 1996, 31 United States Code, Sections 7501 to 7507 (1998). The audits must be conducted in accordance with generally accepted governmental auditing standards.

[ 1999, c. 208, §1 (NEW) .]

SECTION HISTORY

1965, c. 486, (AMD). 1967, c. 427, §2 (AMD). 1967, c. 494, §4 (AMD). 1967, c. 544, §9 (AMD). 1969, c. 504, §8 (AMD). 1971, c. 145, §§1,2 (AMD). 1973, c. 537, §2 (AMD). 1975, c. 497, §3 (AMD). 1977, c. 380, §B2 (AMD). 1979, c. 127, §§22,23 (AMD). 1979, c. 541, §A21 (AMD). 1983, c. 508, §1 (AMD). 1983, c. 556, §1 (AMD). 1987, c. 737, §§C5,C6,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 857, §§16,17 (AMD). 1999, c. 208, §1 (AMD). 2003, c. 450, §1 (AMD). 2013, c. 16, §§3, 4 (AMD).



5 §243-A. Random audits and reviews (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 104, §1 (NEW). 2003, c. 450, §2 (AMD).



5 §243-B. Report regarding discrepancies

If in the course of any audit of a state department or agency the Office of the State Auditor finds significant discrepancies in the financial records of that state department or agency, the State Auditor shall report, in person, to the joint standing committee of the Legislature that has jurisdiction over that state department or agency within 60 days of the audit findings and the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and state and local government matters. If the Legislature is not in session during that 60 days, the State Auditor may report in writing to those committees. [2013, c. 16, §5 (AMD).]

SECTION HISTORY

2003, c. 450, §3 (NEW). RR 2011, c. 1, §3 (COR). 2013, c. 16, §5 (AMD).



5 §244. Records and reports; findings of improper practices

The State Auditor may not perform the accounting functions for the State, but shall audit the accounts, books, records and other evidences of financial transactions kept in the Department of Financial and Administrative Services or in the other departments and agencies of State Government. The State Auditor shall prepare and publish a report for each fiscal year, setting forth the essential facts of such audits in summary form, within the following fiscal year after the books of the State Controller have been officially closed. If the State Auditor finds in the course of an audit evidences of improper transactions, or of unacceptable practices in keeping accounts or handling funds or of any other improper practice of financial administration, the State Auditor shall report the same to the Governor and the Legislature immediately. After reporting evidence of material weaknesses or reportable conditions, the State Auditor shall provide for subsequent review to ensure that those conditions are addressed in a timely manner and report to the Governor and the Legislature to confirm the status of the correction of those conditions. If the State Auditor finds evidences of illegal transactions, the State Auditor shall immediately report those transactions both to the Governor and to the Attorney General. All such evidences must be included in the annual reports of the State Auditor and the State Auditor may, at the State Auditor's discretion, make them public at any time during the fiscal year. [2003, c. 450, §4 (AMD).]

By September 15th of each year, the State Auditor shall schedule a meeting with each joint standing committee of the Legislature having jurisdiction over those departments or agencies in the audit of which the State Auditor has identified findings and the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and state and local government matters. The State Auditor shall present an assessment of findings and recommendations of the most recently completed audit performed pursuant to this section, including, but not restricted to, questioned costs and material weaknesses of state programs. The State Auditor shall notify affected state agencies and applicable state central service agency officials, such as, without limitation, the State Controller, State Budget Officer, State Purchasing Agent and Chief Information Officer, of the meeting time and place. [2003, c. 450, §4 (NEW).]

SECTION HISTORY

1971, c. 145, §3 (AMD). 1979, c. 541, §A22 (AMD). 1985, c. 785, §A20 (AMD). 1995, c. 651, §1 (AMD). 1995, c. 651, §5 (AFF). 1999, c. 208, §2 (AMD). 2003, c. 450, §4 (AMD).



5 §244-A. Reports to the State Auditor

The head of any department, agency, bureau or division of the State or of any board, commission, agency or authority of any county, municipality, school district or other political or administrative subdivision who has any evidence of any improper or illegal transactions within that department, agency, bureau or division shall immediately report the transactions to the State Auditor. [2003, c. 82, §1 (AMD).]

SECTION HISTORY

1979, c. 46, (NEW). 2003, c. 82, §1 (AMD).



5 §244-B. Committee to direct undertaking of audits

Pursuant to section 243, subsection 6, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs may direct the State Auditor to undertake management audits, systems reviews or audits of any department or agency of the State. [1995, c. 651, §2 (NEW); 1995, c. 651, §5 (AFF).]

SECTION HISTORY

1995, c. 651, §2 (NEW). 1995, c. 651, §5 (AFF).



5 §244-C. Access to confidential records

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Audit working paper" means all documentary and other information acquired, prepared or maintained by the State Auditor during the conduct of an audit or investigation, including all intraagency and interagency communications relating to an audit or investigation and includes draft reports or any portion of a draft report. [1997, c. 703, §1 (NEW).]

B. "Auditor" means the State Auditor or an agent of the State Auditor who is an employee of the Office of the State Auditor. [2013, c. 16, §6 (AMD).]

[ 2013, c. 16, §6 (AMD) .]

2. Information available to the Auditor. Notwithstanding any state law relating to the confidentiality of information, all information in the files of any department, commission or agency of the State subject to an audit or investigation by the Auditor must be made available when necessary to the Auditor for performance of the Auditor's official duties.

A. Before beginning an audit or investigation that may require access to records containing confidential or privileged information, the Auditor shall consult with representatives of the department, commission or agency to discuss methods of identifying and protecting privileged or confidential information in those records. During that consultation, the department, commission or agency shall inform the Auditor of all standards and procedures set forth in department, commission or agency policies or agreements to protect information considered by the department, commission or agency to be confidential or privileged. The Auditor shall limit access to information that is privileged or confidential by appropriate methods, which may include examining records without copying or removing them from the department, commission or agency. [1997, c. 703, §1 (NEW).]

B. In making information available to the Auditor, the department, commission or agency that is subject to the audit or investigation or that provides the information may remove information that identifies individuals or institutions to protect privileged or confidential information, provided the information necessary for the Auditor to fulfill the Auditor's official duties is disclosed to the Auditor. If names are removed, another unique identifier must be inserted to enable verification of audit results. [1997, c. 703, §1 (NEW).]

C. Documentary or other information obtained by the Auditor during the course of an audit or investigation is privileged or confidential to the same extent under law that that information would be privileged or confidential in the possession of the department, commission or agency providing the information. Any privilege or statutory provision, including penalties, concerning the confidentiality or obligation not to disclose information in the possession of any department, commission or agency or their officers or employees applies equally to the Auditor. Privileged or confidential information obtained by the Auditor during the course of an audit or investigation may be disclosed only as provided by law and with the agreement of the department, commission or agency subject to the audit or investigation that provided the information. [1997, c. 703, §1 (NEW).]

D. If the Auditor accesses information classified as privileged or confidential pursuant to department, commission or agency policy or procedures or by agreement, the Auditor shall comply with the department, commission or agency standards or procedures for handling that information. The Auditor may include in the audit working papers only such excerpts from information classified as confidential or privileged as may be necessary to complete the audit, provided the use does not infringe on department policies or procedures applicable to the original provision of information. [1997, c. 703, §1 (NEW).]

[ 1997, c. 703, §1 (NEW) .]

3. Confidentiality of audit working papers. Except as provided in this subsection, audit working papers are confidential and may not be disclosed to any person. Prior to the release of the final audit or investigation report, the Auditor has sole discretion to disclose audit working papers to the department, commission or agency subject to the audit or investigation when such disclosure will not prejudice the audit or investigation. After release of the final audit or investigation report, working papers may be released as necessary to:

A. The department, commission or agency that was subject to the audit or investigation; [1997, c. 703, §1 (NEW).]

B. Federal agencies providing a grant to the audited entity; [1997, c. 703, §1 (NEW).]

C. Law enforcement agencies for the purpose of criminal law enforcement or investigations; or [1997, c. 703, §1 (NEW).]

D. Other auditors in their work reviewing the Office of the State Auditor. [2013, c. 16, §7 (AMD).]

[ 2013, c. 16, §7 (AMD) .]

SECTION HISTORY

1997, c. 703, §1 (NEW). 2013, c. 16, §§6, 7 (AMD).



5 §244-D. Referral service; confidentiality; public records (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 682, §2 (NEW). MRSA T. 5, §244-D, sub-§5 (RP).



5 §244-E. Referral service; confidentiality; public records

1. Identity confidential. The identity of a person making a complaint alleging fraud, waste, inefficiency or abuse through a hotline or other referral service established by the State Auditor for the confidential reporting of fraud, waste, inefficiency and abuse in State Government is confidential and may not be disclosed, unless the person making the complaint agrees in writing to the disclosure of that person's name.

[ 2009, c. 567, §1 (NEW) .]

2. Contents of complaint confidential. A complaint alleging fraud, waste, inefficiency or abuse made through a hotline or other referral service established by the State Auditor for the confidential reporting of fraud, waste, inefficiency and abuse in State Government and any resulting investigation is confidential and may not be disclosed except as provided in subsections 3 and 4.

[ 2009, c. 567, §1 (NEW) .]

3. Coordination with Office of Program Evaluation and Government Accountability and Attorney General. The State Auditor may disclose information that is confidential under this section to the Director of the Office of Program Evaluation and Government Accountability and the Attorney General to ensure appropriate agency referral or coordination between agencies to respond appropriately to all complaints made under this section.

[ 2009, c. 567, §1 (NEW) .]

4. Reports. For each complaint under this section, the State Auditor shall submit a written report to the Governor and publish the report on the auditor's publicly accessible website. The report must include a detailed description of the nature of the complaint, the office, bureau or division within the department or any agency that is the subject of the complaint, the determination of potential cost savings, if any, any recommended action and a statement indicating the degree to which the complaint has been substantiated. The report must be submitted no later than 120 days after the State Auditor receives the complaint. In addition, the State Auditor shall publish a semiannual report to the Governor and Legislature of the complaints received by the hotline or other referral service, which may be electronically published. The report must include the following information:

A. The total number of complaints received; [2009, c. 567, §1 (NEW).]

B. The number of referrals of fraud or other criminal conduct to the Attorney General; [2009, c. 567, §1 (NEW).]

C. The number of referrals of agency performance issues to the Office of Program Evaluation and Government Accountability; and [2009, c. 567, §1 (NEW).]

D. The number of investigations by the State Auditor by current status whether opened, pending, completed or closed. [2009, c. 567, §1 (NEW).]

[ 2009, c. 567, §1 (NEW) .]

SECTION HISTORY

2009, c. 567, §1 (NEW).



5 §245. No ex officio duties

The State Auditor shall not serve in an ex officio capacity on any administrative board or commission or have any financial interest in the transactions of any department, institution or agency of the State Government. He shall not be responsible for the collection of any money belonging to the State or for the handling or custody of any state funds.



5 §246. Administration of the Unorganized Territory Education and Services Fund

1. Position created. There is created within the Office of the State Auditor the position of fiscal administrator of the unorganized territory. The fiscal administrator must be a person qualified by education or experience in the administration of budgets. The position is subject to the Civil Service Law.

[ 2013, c. 16, §8 (AMD) .]

2. Duties. The fiscal administrator of the unorganized territory shall have the following duties:

A. To review, analyze and investigate the budgets and expenditures of all counties and state agencies requesting funds under Title 36, chapter 115; [1985, c. 459, Pt. C, §1 (NEW).]

B. To prepare and submit, by March 1st, annually, a report of the fiscal administrator's review, analysis and investigation to the joint standing committee of the Legislature having jurisdiction over taxation, each Legislator representing a county containing unorganized territory and the office of the county commissioners of each county having unorganized territory. The report must contain sufficient detail to explain fully each agency or county request and may contain recommendations by the administrator regarding legislative or administrative action. This report must also include information relating to development districts under consideration or approved by the county commissioners under Title 30-A, section 5235 and provide details regarding costs and tax shifts resulting from or anticipated to result from the development district or proposed district; [2007, c. 636, §1 (AMD).]

C. To publish an annual financial report, signed by the administrator, as required by Title 36, section 1608, and to make that report available to taxpayers in the unorganized territory upon request; [1985, c. 459, Pt. C, §1 (NEW).]

D. To attend public hearings, if necessary, on county budgets relating to the unorganized territory and to attend legislative hearings on bills relating to property taxes and the funding of services in the unorganized territory; [1985, c. 459, Pt. C, §1 (NEW).]

E. To design budget request forms to be used by counties and by agencies requesting funds under Title 36, chapter 115; [1985, c. 459, Pt. C, §1 (NEW).]

F. To design contract forms to be used by counties and state agencies for all contracted services; and [1985, c. 459, Pt. C, §1 (NEW).]

G. To design forms for agencies reporting actual annual expenses for reimbursement from the Unorganized Territory Education and Services Fund. [1985, c. 459, Pt. C, §1 (NEW).]

[ 2007, c. 636, §1 (AMD) .]

3. Legislation. The fiscal administrator shall prepare and submit legislation to the Legislature by March 1st, annually, providing for the requests made by counties and state agencies for services provided in the unorganized territory that are entitled to funding under Title 36, chapter 115. The administrator may not reject or change a budget submitted by a county or state agency without the approval of the county or agency making the request.

[ 2009, c. 303, §1 (AMD) .]

4. Investigation. In order to perform the duties described in this section, the fiscal administrator may inspect the records of any agency or county requesting funding from the Unorganized Territory Education and Services Fund.

[ 1985, c. 459, Pt. C, §1 (NEW) .]

5. Funding. The costs of the positions and responsibilities required in this section shall be reimbursed from the Unorganized Territory Educational and Services Fund established under Title 36, chapter 115.

[ 1985, c. 459, Pt. C, §1 (NEW) .]

SECTION HISTORY

1985, c. 459, §C1 (NEW). 1985, c. 785, §B13 (AMD). 2007, c. 636, §§1, 2 (AMD). 2009, c. 303, §1 (AMD). 2013, c. 16, §8 (AMD).






Chapter 12: MAINE-NEW HAMPSHIRE BOUNDARY COMMISSION

5 §251. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1989, c. 503, §B10 (AMD). 1993, c. 361, §D1 (RP).



5 §252. Tenure of office (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §253. Organization and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §254. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §255. Agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §256. Approval of compact (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §257. Vacancy (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §258. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).



5 §259. Implementation of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 555, §1 (NEW). 1995, c. 462, §A5 (RP).






Chapter 12-A: MAINE-CANADA TRADE OMBUDSMAN

5 §261. Office created

The Office of the Maine-Canada Trade Ombudsman is established within the Executive Department and is autonomous from any other state agency. [2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF).]

SECTION HISTORY

2001, c. 643, §1 (NEW). 2001, c. 643, §3 (AFF).



5 §262. Appointment; term; compensation

The Governor shall appoint an ombudsman to head the Office of the Maine-Canada Trade Ombudsman, who is referred to in this chapter as the "ombudsman," subject to review by the joint standing committee of the Legislature having jurisdiction over state and local government matters and confirmation by the Senate. The ombudsman must be chosen without reference to party affiliation and solely on the ground of professional competence to perform the duties of that office. The ombudsman holds office for a term of 4 years. An ombudsman may be reappointed. The compensation of the ombudsman is fixed by the Governor. [2003, c. 701, §1 (AMD).]

SECTION HISTORY

2001, c. 643, §1 (NEW). 2001, c. 643, §3 (AFF). 2003, c. 701, §1 (AMD).



5 §263. Duties

The ombudsman has, upon consent of the Governor, the duties and powers established under the following provisions governing trade between businesses in this State and individuals, businesses and governmental entities in Canada. [2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF).]

1. Administration. The ombudsman shall administer the Office of the Maine-Canada Trade Ombudsman. In exercising the administration of the office, the ombudsman shall formulate policies, establish organizational and operational procedures and exercise general supervision. The ombudsman shall employ, with the approval of the Governor and subject to the Civil Service Law, those assistants as are necessary to carry out this chapter. The ombudsman shall adopt a seal for use in the official business of the office. The ombudsman has custody and control of the facilities provided for the administration of this chapter.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

2. Advice. The ombudsman shall advise the Governor, the Legislature and the directors of other appropriate state departments or agencies on appropriate steps needed to coordinate state policy and state actions on commerce and other relations with individuals, businesses and governmental entities in Canada.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

3. Representation. The ombudsman shall represent the State at the national level for trade matters between the United States and Canada that involve the State.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

4. Investigation; resolution of complaints; negotiation. The ombudsman shall answer inquires from citizens and businesses in this State and investigate, advise and work toward resolution of complaints that arise concerning trade issues. The ombudsman may negotiate on behalf of businesses in this State, with their consent, with individuals, businesses and governmental entities of Canada to secure fair trade treatment of products and services of this State.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

5. Biennial report. The ombudsman shall report biennially to the Governor and Legislature facts and recommendations related to the work and needs of the Office of the Maine-Canada Trade Ombudsman.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

6. Rules. The ombudsman may adopt rules necessary to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter II-A.

[ 2001, c. 643, §1 (NEW); 2001, c. 643, §3 (AFF) .]

SECTION HISTORY

2001, c. 643, §1 (NEW). 2001, c. 643, §3 (AFF).






Chapter 13: DEPARTMENT OF ADMINISTRATIVE AND FINANCIAL SERVICES

Subchapter 1: GENERAL PROVISIONS

5 §281. Department of Administrative and Financial Services; commissioner

The Department of Administrative and Financial Services is established as the principal fiscal department of State Government and shall exercise such powers and perform such duties as are provided by law. [1991, c. 780, Pt. Y, §20 (AMD).]

The department is under the supervision and control of the Commissioner of Administrative and Financial Services appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and to confirmation by the Legislature. The commissioner shall serve at the pleasure of the Governor. [1991, c. 780, Pt. Y, §20 (AMD).]

The department shall coordinate financial planning and programming activities of departments and agencies of the State Government for review and action by the Governor, prepare and report to the Governor and to the Legislature financial data and statistics and administer under the direction of the State Liquor and Lottery Commission the laws relating to legalized alcoholic beverages within this State. The department consists of the bureaus and organizations referenced in section 947-B, and the State Liquor and Lottery Commission. [1997, c. 373, §1 (AMD).]

SECTION HISTORY

1967, c. 490, §1 (AMD). 1969, c. 504, §9 (AMD). 1971, c. 615, §1 (RPR). 1973, c. 537, §3 (AMD). 1975, c. 771, §51 (AMD). 1985, c. 785, §A21 (RPR). 1987, c. 402, §A11 (AMD). 1991, c. 780, §Y20 (AMD). 1997, c. 373, §1 (AMD).



5 §282. Powers and duties of commissioner

The commissioner may, with the approval of the Governor, appoint a deputy commissioner, who is the chief of one of the department bureaus and shall perform the duties of the commissioner during the commissioner's absence, in addition to the deputy commissioner's regular duties. The compensation and expense of the deputy commissioner is paid from any available funds appropriated for the use of the bureau of which the deputy commissioner is chief. The commissioner may appoint and employ the bureau chiefs and the assistant to the commissioner to be under the commissioner's immediate supervision, direction and control, and to serve at the commissioner's pleasure and perform such duties as the commissioner may prescribe, except as otherwise provided by law. In addition, the commissioner may appoint an associate commissioner for administrative services who is not subject to the Civil Service Law and who serves at the pleasure of the commissioner. [2003, c. 673, Pt. C, §1 (AMD).]

The commissioner may employ such other deputies, division heads, assistants and employees as may be necessary, subject to the Civil Service Law. In addition, the commissioner may employ a Director of Compliance to carry out departmental responsibilities related to: Labor relations and labor contract compliance; human rights and affirmative action compliance; and audit guidelines and other 3rd-party compliance requirements. The Director of Compliance serves at the pleasure of the commissioner. In addition, the commissioner may employ an Associate Commissioner for Tax Policy to supervise and direct the tax policy analysis, guidance and communications activities of the Office of Tax Policy within the Bureau of Revenue Services. The Associate Commissioner for Tax Policy serves at the pleasure of the commissioner. [2011, c. 655, Pt. I, §3 (AMD); 2011, c. 655, Pt. I, §11 (AFF).]

In the event of a vacancy in the office of the commissioner because of death, resignation, removal from office or other cause, the various bureau chiefs, deputies and assistants shall continue in office and perform such duties as have been prescribed or assigned to them, until said vacancy has been filled by the appointment and qualification of a new commissioner.

The commissioner shall have the duty and authority:

1. Aide to Governor. To serve as the principal fiscal aide to the Governor;

[ 1987, c. 402, Pt. A, §12 (AMD) .]

2. Financial planning. To coordinate financial planning and programming activities of departments and agencies of the State Government for review and action by the Governor;

[ 1977, c. 78, §10 (AMD) .]

3. Financial data and statistics. To prepare and report to the Governor or to the Legislature such financial data or statistics as may be required or requested by them;

4. Direct bureaus. To supervise and direct the activities of the bureaus that may by statute be designated as being under the Department of Administrative and Financial Services;

[ 2007, c. 466, Pt. A, §5 (AMD) .]

4-A. Engage in planning. To engage in short-term and long-term planning with respect to:

A. The structure and operation of the department; [1985, c. 785, Pt. A, §23 (NEW).]

B. The fiscal needs of State Government; and [1985, c. 785, Pt. A, §23 (NEW).]

C. The means by which the collection of revenues and payment of State Government obligations may be most efficiently realized; [1985, c. 785, Pt. A, §23 (NEW).]

[ RR 2009, c. 2, §2 (COR) .]

4-B. Assist other departments. To meet with other departments and agencies of State Government at least 2 times a year to discuss fiscal problems and needs of each agency and department;

[ 1985, c. 785, Pt. A, §23 (NEW) .]

5. Other powers and duties. To exercise such other powers and perform such other duties as may be designated by law;

[ 1987, c. 448, §1 (AMD) .]

6. Supervise. To supervise and direct the administration of the State Claims Commission;

[ 2001, c. 333, §1 (AMD) .]

7. Value of fringe benefits. To ensure that all publications that state the salary of an employee or of a position in State Government also include a statement of the dollar value of the fringe benefit package provided. For purposes of this subsection, "fringe benefits" includes an employer's cost of an employee's health insurance, dental insurance and retirement but does not include the amount paid to cover any unfunded liability;

[ 2009, c. 372, Pt. F, §1 (AMD) .]

8. Serve as director of Clean Government Initiative. To serve as a director, along with the Commissioner of Environmental Protection, of the Clean Government Initiative established in Title 38, section 343-H; and

[ 2009, c. 372, Pt. F, §2 (AMD) .]

9. Energy infrastructure benefits fund. To establish an energy infrastructure benefits fund. Except as otherwise provided by Title 35-A, section 122, subsections 1-C and 6-B or any other law, including the Constitution of Maine, the fund consists of any revenues derived from the use of state-owned land and assets for energy infrastructure development pursuant to Title 35-A, section 122. Each fiscal year, the Treasurer of State shall transfer revenues collected in the fund to the Efficiency Maine Trust for deposit by the Efficiency Maine Trust Board in program funds pursuant to Title 35-A, section 10103, subsection 4 and use by the trust in accordance with Title 35-A, section 10103, subsection 4-A. For the purposes of this subsection, "energy infrastructure" and "state-owned" have the same meanings as in Title 35-A, section 122, subsection 1.

A. [2009, c. 655, Pt. B, §1 (RP).]

B. [2009, c. 655, Pt. B, §1 (RP).]

C. [2009, c. 655, Pt. B, §1 (RP).]

D. [2009, c. 655, Pt. B, §1 (RP).]

[ 2011, c. 652, §1 (AMD); 2011, c. 652, §14 (AFF) .]

SECTION HISTORY

1967, c. 490, §2 (AMD). 1969, c. 504, §10 (AMD). 1971, c. 615, §2 (AMD). 1975, c. 771, §51-A (AMD). 1977, c. 78, §10 (AMD). 1977, c. 674, §3 (AMD). 1983, c. 477, Pt. E, Subpt. 22, (AMD). 1983, c. 489, §1 (AMD). 1983, c. 553, §1 (AMD). 1985, c. 785, §§A22,23 (AMD). 1985, c. 785, §B14 (AMD). 1987, c. 395, §A17 (AMD). 1987, c. 402, §A12 (AMD). 1987, c. 448, §§1,1-A (AMD). 1987, c. 769, §A10 (AMD). 1989, c. 502, §B1 (AMD). 1995, c. 37, §§3,4 (AMD). 2001, c. 333, §§1-3 (AMD). 2003, c. 673, §C1 (AMD). 2007, c. 466, Pt. A, §5 (AMD). RR 2009, c. 2, §2 (COR). 2009, c. 372, Pt. F, §§1-3 (AMD). 2009, c. 655, Pt. B, §1 (AMD). 2011, c. 652, §1 (AMD). 2011, c. 652, §14 (AFF). 2011, c. 655, Pt. I, §3 (AMD). 2011, c. 655, Pt. I, §11 (AFF).



5 §282-A. Commissioner of Administrative and Financial Services authorized to execute easements

1. Authority. The Commissioner of Administrative and Financial Services is authorized to release, grant or receive title to nonfee interests such as easements or rights-of-way in property held by state agencies over which the Department of Administrative and Financial Services has jurisdiction in accordance with the following:

A. A release of an interest in property is authorized upon the commissioner's finding that the interest no longer contributes to the value of the state property or that the release does not detract from the value of state property; [2003, c. 539, §1 (NEW).]

B. The granting of an interest in property is authorized upon the commissioner's finding that such interest does not detract from the value of state property; and [2003, c. 539, §1 (NEW).]

C. Receiving title to an interest in property is authorized upon the commissioner's finding that the value of state property is enhanced. [2003, c. 539, §1 (NEW).]

The authority granted to the commissioner under this subsection does not apply to state park lands protected by the Constitution of Maine, Article IX, Section 23 and designated in Title 12, section 598-A.

[ 2003, c. 539, §1 (NEW) .]

2. Appraisal. In order to release, grant or receive title to nonfee interests pursuant to subsection 1, the Commissioner of Administrative and Financial Services must have the current market value of the nonfee interest determined through an estimate of value if the value is under $1,000 or through an independent appraisal if the value exceeds $1,000.

[ 2003, c. 539, §1 (NEW) .]

SECTION HISTORY

2003, c. 539, §1 (NEW).



5 §283. Organization; bureau chiefs; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 615, §3 (AMD). 1973, c. 592, §1 (AMD). 1973, c. 620, §1 (AMD). 1975, c. 322, §1 (AMD). 1975, c. 771, §§51-B (AMD). 1977, c. 674, §4 (AMD). 1979, c. 127, §24 (AMD). 1985, c. 785, §§A24-29 (AMD). 1985, c. 785, §B15 (AMD). 1987, c. 402, §A13 (AMD). 1991, c. 780, §Y21 (RP).



5 §283-A. State Liquor and Lottery Commission

1. Commission. The State Liquor and Lottery Commission, established in Title 5, section 12004-G, subsection 14, consists of 5 members who must be residents of this State. Members are appointed by the Governor and are subject to review by the joint standing committee of the Legislature having jurisdiction over legal and veterans affairs and to confirmation by the Legislature. No more than 3 members of the commission may be members of the same political party.

[ 1997, c. 373, §2 (NEW) .]

2. Chair. The commission shall elect a chair from among its members.

[ 1997, c. 373, §2 (NEW) .]

3. Eligibility of members. A person is not eligible for appointment as a member of the commission or as an employee of the commission if that person:

A. Has any official, professional or other connection with or owns any stock in a corporation interested either directly or indirectly in the manufacture or sale of liquor; or [1997, c. 373, §2 (NEW).]

B. Has been convicted or adjudicated guilty of violating any state or federal law regulating the manufacture, sale or transportation of liquor. [1997, c. 373, §2 (NEW).]

[ 1997, c. 373, §2 (NEW) .]

4. Terms; vacancies. Members of the commission serve 3-year terms. Vacancies must be filled for the unexpired term in the same manner as the original appointment.

[ 1997, c. 373, §2 (NEW) .]

5. Meetings. The commission shall meet at the call of the chair and at least once each month with the Director of the Bureau of Alcoholic Beverages and Lottery Operations.

[ 1997, c. 373, §2 (NEW) .]

6. Quorum. An action of the commission is not binding unless taken at a meeting at which at least 3 of the 5 members are present and vote in favor of the action.

[ 1997, c. 373, §2 (NEW) .]

7. Compensation. Members of the commission are entitled to compensation as provided in chapter 379. Members may not be compensated for more than 25 meetings per year, except for the chair who may be compensated for up to 30 meetings per year.

[ 1997, c. 373, §2 (NEW) .]

8. Removal. A member of the commission may be removed by the Governor on the address of both branches of the Legislature or by impeachment.

[ 1997, c. 373, §2 (NEW) .]

SECTION HISTORY

1997, c. 373, §2 (NEW).



5 §284. Division of Financial and Personnel Services

The Division of Financial and Personnel Services is established to provide assistance to the Commissioner of Administrative and Financial Services and to the agencies within the department in personnel matters, budgeting and financial matters, purchasing and clerical and support services, and to perform such other duties as the commissioner may designate. [1991, c. 780, Pt. Y, §22 (AMD).]

SECTION HISTORY

1985, c. 819, §A2 (NEW). 1991, c. 780, §Y22 (AMD).






Subchapter 2: STATE EMPLOYEE HEALTH INSURANCE PROGRAM

5 §285. Group health plan

A group health plan is available to state employees and other eligible persons, subject to the following provisions. [2001, c. 439, Pt. XX, §1 (AMD).]

1. Eligibility; generally. The following persons are eligible for a group health plan:

A. Each appointed or elective officer or employee of the State who is eligible for membership in the Maine Public Employees Retirement System, Legislative Retirement Program or the State Police Retirement System; [RR 2011, c. 1, §4 (COR).]

A-1. Any employee of the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf, unless a different health program is established by collective bargaining agreement or otherwise consistent with applicable law; [2005, c. 279, §1 (AMD).]

A-1. (REALLOCATED TO T. 5, §285, sub-§1, ¶A-2) [RR 2001, c. 1, §7 (RAL); 2001, c. 374, §1 (NEW).]

A-2. (REALLOCATED FROM T. 5, §285, sub-§1, ¶A-1) Any employee of the Maine Military Authority; [RR 2001, c. 1, §7 (RAL).]

B. Any member of the judiciary; [1993, c. 16, §1 (AMD).]

B-1. Any member of the former Workers' Compensation Commission as follows:

(1) A member who retired prior to January 1, 1993; and

(2) For the period of employment, a member who is an employee of the Workers' Compensation Board between January 1, 1993 and December 31, 1993; [1993, c. 16, §2 (NEW).]

C. [1987, c. 221, §1 (RP).]

D. Any employee of the Maine State Employees Association; [1983, c. 692, §1 (NEW).]

E. Any employee of Council 74 of the American Federation of State, County and Municipal Employees; [1983, c. 692, §1 (NEW).]

F. Any employee of the Maine Turnpike Authority; [1985, c. 695, §4 (AMD).]

F-1. Any employee of the Maine Community College System; [1989, c. 443, §6 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

F-2. Any employee of the Maine Maritime Academy; [1993, c. 410, Pt. L, §9 (AMD).]

F-3. Any employee of the Maine Public Employees Retirement System; [1997, c. 80, §1 (NEW); 1997, c. 455, §2 (AMD); 2007, c. 58, §3 (REV).]

F-4. Any member of the Maine National Guard performing state active service pursuant to Title 37-B, section 181-A, subsection 4 or 5; [1999, c. 152, Pt. E, §1 (AMD).]

F-5. Any employee of the Northern New England Passenger Rail Authority; [1999, c. 152, Pt. E, §2 (NEW).]

F-6. Any employee of the Maine Port Authority; [2007, c. 134, §1 (NEW).]

F-7. Any employee of a regional site of the Child Development Services System under Title 20-A, section 7209, if the group health plan is agreed to in collective bargaining and funds are available; [RR 2009, c. 1, §5 (COR).]

F-8. Any employee of the Finance Authority of Maine; [2009, c. 571, Pt. NN, §1 (NEW).]

F-9. Any employee of the Maine School of Science and Mathematics; [2011, c. 67, §1 (NEW).]

F-10. Any employee of the Small Enterprise Growth Board; [2011, c. 514, §1 (NEW).]

G. Subject to subsection 1-A, employees in any of the categories denominated in paragraphs A to F-1 and paragraph F-3 who:

(1) On April 26, 1968, have retired and who were covered under group health plans that by virtue of Public Law 1967, chapter 543 were terminated;

(2) After April 26, 1968, retire and who on the date of their retirement are currently enrolled in this group health plan as employees;

(3) After December 2, 1986, and after reaching normal retirement age, cease to be members of the Legislature and are recipients of retirement allowances from the Maine Public Employees Retirement System based upon creditable service as teachers, as defined by section 17001, subsection 42. This paragraph also applies to former members who were members on December 2, 1986;

(4) After December 2, 1986, and not yet normal retirement age, cease to be members of the Legislature and are recipients of retirement allowances from the Maine Public Employees Retirement System based upon creditable service as teachers, as defined by section 17001, subsection 42. This paragraph also applies to former members who were members on December 2, 1986; or

(5) After January 1, 1999, terminate employment under which they were eligible for the group health plan but do not retire at that time and who satisfy the requirements of subsection 1-A, paragraph D or paragraph E; [2001, c. 439, Pt. XX, §2 (AMD); 2007, c. 58, §3 (REV).]

H. A blind person operating a vending facility pursuant to Title 26, section 1418-F under the direction of the Department of Labor, Division for the Blind and Visually Impaired; [2001, c. 667, Pt. E, §1 (AMD).]

I. Any licensed foster parent caring for a child or children in the foster parent's residence whose care is reimbursed through the Department of Health and Human Services for the period during which the child or children are in that foster parent's care; [2011, c. 438, §1 (AMD).]

J. Legislative employees that are recipients of retirement allowances from the Maine Public Employees Retirement System based upon creditable service as teachers, as defined by section 17001, subsection 42; and [2011, c. 438, §2 (AMD).]

K. Any employee of a school administrative unit as defined in Title 20-A, section 1, subsection 26 or of an educational advisory organization as described in Title 30-A, section 5724, subsection 9. [2011, c. 438, §3 (NEW).]

[ 2011, c. 514, §1 (AMD) .]

1-A. Eligibility; retirees. Any person otherwise eligible pursuant to subsection 1, paragraph G, must in addition, in order to be eligible under this section:

A. If retiring on a disability retirement, have participated in the group health plan immediately prior to retirement; [1989, c. 776, §1 (AMD).]

B. If retiring but not retiring on a disability retirement, have participated, as an employee, in the group health plan for at least one year immediately prior to retirement; [1997, c. 652, §2 (AMD); 1997, c. 652, §4 (AFF).]

C. If eligibility is based upon subsection 1, paragraph G, subparagraph (3), have participated in the group health plan for at least one year immediately prior to ceasing to be a member of the Legislature; [1997, c. 652, §2 (AMD); 1997, c. 652, §4 (AFF).]

D. If terminating employment but not retiring at that time, have 25 years of creditable service under chapter 423, subchapter IV and remain a member of the Maine Public Employees Retirement System, make a one-time election to continue coverage from the date of termination until retirement and pay the cost of the coverage plus the cost incurred by the Division of State Employee Health Insurance in administering coverage under the plan. If a terminated employee who elects coverage under this paragraph fails to pay the cost of coverage and any administrative costs in the amount and manner determined by the division, the coverage may be cancelled in accordance with the requirements of Title 24 and Title 24-A. Regardless of election of coverage or cancellation of coverage under this paragraph, an employee terminating employment as provided in this paragraph may elect coverage upon retirement under paragraph E; or [1997, c. 652, §2 (NEW); 1997, c. 652, §4 (AFF); 2007, c. 58, §3 (REV).]

E. If retiring and not in service immediately prior to retirement, have at least 25 years of creditable service under chapter 423, subchapter IV and make a one-time election at retirement to rejoin the plan. Coverage of preexisting conditions upon rejoining the plan under this paragraph is governed by Title 24-A, chapter 36. The payment provisions of subsection 7 apply to retirees exercising the option under this paragraph. [1997, c. 652, §2 (NEW); 1997, c. 652, §4 (AFF).]

[ 1997, c. 652, §2 (AMD); 1997, c. 652, §4 (AFF); 2007, c. 58, §3 (REV) .]

1-B. Ineligibility. Except as provided in subsection 1, paragraph K and subsection 11-A, members of the Maine Municipal Association and employees of counties and municipalities and instrumentalities thereof, including quasi-municipal corporations, are not eligible to participate in the group health plan under this section.

[ 2011, c. 438, §4 (AMD) .]

1-C. Status of employees who have retired and returned to covered employment under Maine Public Employees Retirement System. For purposes of participation in the state employee health insurance program pursuant to this section or in dental insurance coverage offered by the State, recipients of a service retirement benefit under the Maine Public Employees Retirement System who are retired employees and who are reemployed as state employees must be treated as retirees under subsection 1-A for purposes of eligibility for coverage under the group plan.

[ 2005, c. 21, §1 (NEW); 2007, c. 58, §7 (REV) .]

2. Coverage. Each state employee to whom this section applies is eligible for a group health plan as provided in Title 24-A, sections 2802 to 2812, including major medical benefits or through a self-funded alternative. The provisions of the group insurance policy or policies or the self-funded alternative must be determined, insofar as the provisions are not inconsistent with terms and conditions contained in collective bargaining agreements negotiated pursuant to Title 26, chapter 9-B, by the State Employee Health Commission as provided in section 285-A. The master policy for the group health plan must be held by the Commissioner of Administrative and Financial Services.

[ 1991, c. 780, Pt. Y, §23 (AMD) .]

3. Enrollment. Any employee eligible under this section may join within the first 60 days of employment or during a declared open enrollment period. The filing of necessary applications shall be the responsibility of the employer. Effective dates under this section shall be at the discretion of the commission.

[ 1987, c. 731, §3 (AMD) .]

3-A. Coverage under group health insurance plan for spouse and dependents after death of state employee. If the spouse or other dependents of an employee in any of the categories denominated in subsection 1, paragraphs A to F-5 are covered by the group health plan and the employee dies while employed in that capacity, the spouse or dependent must have the opportunity to continue coverage under the plan after the death of the employee by making the premium payment for the cost of that coverage. In the case of underage dependent children, coverage must be available at least until the dependent children reach 19 years of age.

[ 2001, c. 341, §1 (NEW) .]

3-B. Enrollment of spouse and dependents of retirees. Effective January 1, 2003, a retiree eligible for participation in the group health insurance plan under this section may enroll a spouse and dependents in the group plan as follows:

A. Upon retirement, the retiree may enroll a spouse and dependent or dependents for coverage under the plan effective on the date of retirement; or [2001, c. 641, §1 (NEW).]

B. Subsequent to retirement, the retiree may enroll a spouse and dependent or dependents for coverage under the plan if:

(1) At the time of retirement, the retiree designated in writing the name of the spouse and dependent or dependents to be enrolled at a future date; and

(2) The spouse and dependent or dependents can demonstrate coverage for at least 18 months immediately prior to enrollment under another health insurance plan or can demonstrate that health insurance coverage for that person pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 under a prior plan has been exhausted. [2001, c. 641, §1 (NEW).]

[ 2001, c. 641, §1 (NEW) .]

3-C. Retirees may decline coverage and reenroll. A retiree eligible for a group health plan under subsection 1, paragraph G may elect to decline or to withdraw from coverage under the plan and to reenroll in the plan at a later date pursuant to the provisions of this subsection.

A. The retiree must demonstrate that the retiree was covered under this plan or another health insurance plan for at least 18 months immediately prior to reenrollment or that health insurance coverage for that person pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 under a prior plan has been exhausted. [2003, c. 214, §1 (NEW).]

B. Any conditions on eligibility or coverage under subsection 1-A, paragraph D or E continue to apply at the time of reenrollment. [2003, c. 214, §1 (NEW).]

C. The retiree may reenroll in the same contract type in which the retiree was enrolled at the time the retiree declined or withdrew from coverage, except for any change in contract type allowed under subsection 3-B. [2003, c. 214, §1 (NEW).]

D. An election under this subsection, which may be made only once, must be made either:

(1) At the time of retirement; or

(2) Following retirement, provided the person had elected at the time of retirement to be covered by the state program. [2003, c. 214, §1 (NEW).]

E. If a spouse or dependent of the retiree was enrolled in the plan at the time the retiree withdrew pursuant to this subsection, the spouse or dependent may reenroll if the spouse or dependent meets the 18-month coverage criteria set forth in paragraph A. A spouse or dependent who was not enrolled at the time the retiree withdrew may enroll only if that person meets the criteria set forth in subsection 3-B, paragraph B. [2003, c. 214, §1 (NEW).]

This subsection does not apply to persons who are reemployed by the State following retirement as provided in Public Law 2001, chapter 442.

[ 2003, c. 214, §1 (NEW) .]

3-D. Coverage under group health insurance plan for spouse and dependents after death of retiree. If the spouse or other dependents of a retiree who is eligible pursuant to subsection 1, paragraph G and subsection 1-A are covered by the group health plan and the retiree dies while enrolled in the group health plan, the spouse or dependents must have the opportunity to continue coverage under the plan after the death of the retiree by making the premium payment for the cost of that coverage. In the case of underage dependent children, coverage must be available at least until the dependent children reach 19 years of age.

[ 2005, c. 67, §1 (NEW) .]

4. Payroll deduction.

[ P&SL 1975, c. 90, §T1 (RP) .]

5. Purchase of policies. The commission shall purchase, by competitive bidding, from one or more insurance companies, nonprofit organizations, 3rd-party administrators or any organization necessary to administer and provide a health plan, a policy or policies or contract, to provide the benefits specified by this section. The purchase of policies by the commission must be accomplished by use of a written contract that must be fully executed within 90 calendar days of notification of bid acceptance from the commission to the insurer. In extenuating circumstances, the Commissioner of Administrative and Financial Services may grant a waiver to that 90-day limit. Notwithstanding this subsection, with the consent of the policyholder and of the insurer and at the sole discretion of the commission, existing policies of insurance covering at least 1,000 of the employees defined as eligible by this section may be amended to provide the benefits specified by this section and assigned to the Commissioner of Administrative and Financial Services for the benefit of all those eligible under this section. The company or companies or nonprofit organizations must be licensed under the laws of the State, when applicable. The policy provisions are subject to and as provided for by the insurance laws of this State, when applicable. Notwithstanding any other provisions of law, the term of a contract executed with a successful bidder may not exceed 3 years.

[ 1995, c. 368, Pt. G, §1 (AMD) .]

6. Master policy and certificates. The insurance company, companies or nonprofit organizations or the Commissioner of Administrative and Financial Services shall furnish the usual master policy and certificates. Each covered participant must receive a certificate setting forth the benefits to which the participant is entitled, to whom payable, to whom claims must be submitted, and summarizing the provisions of the policy principally affecting the participant.

[ 1991, c. 780, Pt. Y, §24 (AMD) .]

7. Payment by State. Except as otherwise provided in this subsection, the State, through the commission, shall pay health plan premiums in accordance with this subsection.

A. Until October 1, 2009, for employees, the State shall pay 100% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission. [2009, c. 213, Pt. GG, §1 (NEW).]

B. Beginning October 1, 2009 and until July 1, 2010, the State shall pay a share of the individual premium for the standard plan identified and offered by the commission as follows.

(1) For an employee whose base annual rate of pay is projected to be less than or equal to $30,000 on July 1, 2009, the State shall pay 100% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission.

(2) For an employee whose base annual rate of pay is projected to be greater than $30,000 and less than $80,000 on July 1, 2009, the State shall pay 95% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission.

(3) For an employee whose base annual rate of pay is projected to be $80,000 or greater on July 1, 2009, the State shall pay 90% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission. [2009, c. 213, Pt. GG, §1 (NEW).]

C. Beginning July 1, 2010, except as provided in subsection 7-A, the State, through the commission, shall pay a share of the individual premium for the standard plan identified and offered by the commission as follows.

(1) For an employee whose base annual rate of pay is less than or equal to $30,000 on July 1st of the state fiscal year for which the premium contribution is being determined, the State shall pay 95% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission.

(2) For an employee whose base annual rate of pay is greater than $30,000 and less than $80,000 on July 1st of the state fiscal year for which the premium contribution is being determined, the State shall pay 90% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission.

(3) For an employee whose base annual rate of pay is $80,000 or greater on July 1st of the state fiscal year for which the premium contribution is being determined, the State shall pay 85% of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission. [2013, c. 276, §1 (AMD).]

D. For Legislators, the State shall pay 50% of the health plan premium for dependent coverage. [2009, c. 213, Pt. GG, §1 (NEW).]

E. For a person appointed to a position after November 1, 1981 who is employed less than full time, the State shall pay a share of the employee's share of the individual premium reduced pro rata to reflect the reduced number of work hours. [2009, c. 213, Pt. GG, §1 (NEW).]

F. The State may not pay any portion of the health plan premium for a blind person eligible for the group health plan under subsection 1, paragraph H or for a licensed foster parent eligible for the group health plan under subsection 1, paragraph I. [2009, c. 213, Pt. GG, §1 (NEW).]

G. For persons who were first employed before July 1, 1991, the State shall pay 100% of only the retiree's share of the premiums for the standard plan identified and offered by the commission and available to the retiree, as authorized by the commission for persons who were previously eligible for this health plan pursuant to subsection 1, paragraph A and who have subsequently become eligible pursuant to subsection 1, paragraph G. [2009, c. 213, Pt. GG, §1 (NEW).]

H. For persons who were first employed by the State after July 1, 1991, the State shall pay a pro rata share portion of only the retiree's share of the premiums for the standard plan identified and offered by the commission and available to the retiree, as authorized by the commission for persons who were previously eligible for this health plan pursuant to subsection 1, paragraph A and who have subsequently become eligible pursuant to subsection 1, paragraph G based on the total number of years of participation in the group health plan prior to retirement as follows:

(1) For an employee with 10 or more years of participation, the state portion is 100% of the group health plan premium.

(2) For an employee with at least 9 but less than 10 years of participation, the state portion is 90% of the group health plan premium.

(3) For an employee with at least 8 but less than 9 years of participation, the state portion is 80% of the group health plan premium.

(4) For an employee with at least 7 but less than 8 years of participation, the state portion is 70% of the group health plan premium.

(5) For an employee with at least 6 but less than 7 years of participation, the state portion is 60% of the group health plan premium.

(6) For an employee with at least 5 but less than 6 years of participation, the state portion is 50% of the group health plan premium.

(7) For an employee with less than 5 years of participation, there is no contribution by the State. [2009, c. 213, Pt. GG, §1 (NEW).]

I. For persons who were first employed by the State on or after July 1, 2011, the State shall pay a pro rata portion of only the retiree's share of the premiums for the standard plan identified and offered by the commission and available to the retiree, as authorized by the commission for persons who were previously eligible for this health plan pursuant to subsection 1, paragraph A and who have subsequently become eligible pursuant to subsection 1, paragraph G based on the total number of years of participation in the group health plan prior to retirement as follows.

(1) For an employee with at least 10 but less than 15 years of participation, the state portion is up to 50% of the group health plan premium.

(2) For an employee with at least 15 but less than 20 years of participation, the state portion is up to 75% of the group health plan premium.

(3) For an employee with at least 20 years of participation, the state portion is up to 100% of the group health plan premium.

(4) For an employee with less than 10 years of participation, there is no contribution by the State. [2011, c. 380, Pt. V, §1 (NEW); 2011, c. 380, Pt. V, §7 (AFF).]

J. Those state employees that retire after January 1, 2012, or those state employees employed as teachers in the unorganized territory or the Maine Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf that retire after July 1, 2012, under the provisions of section 17851, subsections 1-B, 1-C, 2-B, 2-C and 3 shall contribute 100% of the individual premium until such time as the retiree reaches normal retirement age. [2011, c. 380, Pt. V, §1 (NEW); 2011, c. 380, Pt. V, §7 (AFF).]

K. The total premium increase for active and retired state employee health insurance is capped at the fiscal year 2010-11 funding level for the fiscal years ending June 30, 2012 and June 30, 2013. The total premium increase for the fiscal years ending June 30, 2014 and June 30, 2015 is limited to no more than 1.5 percentage points per year. The total premium increase for fiscal years ending after June 30, 2015 is limited to no more than any percentage increase in the Consumer Price Index as defined in section 17001, subsection 9 plus 3%. [2013, c. 368, Pt. H, §1 (AMD).]

L. The provisions of paragraphs I and J do not apply to those individuals who are receiving or who have received retirement benefits under section 17907 or section 17929. [2011, c. 540, §1 (AMD); 2011, c. 540, §3 (AFF).]

Pursuant to Title 20-A, section 12722, subsection 5, this subsection applies to participants in the defined contribution plan offered by the Maine Community College System Board of Trustees under Title 20-A, section 12722.

[ 2013, c. 276, §1 (AMD); 2013, c. 368, Pt. H, §1 (AMD) .]

7-A. Health credit premium program. Notwithstanding subsection 7, paragraph C, the State may pay a greater proportion of the total cost of the individual premium for the standard plan identified and offered by the commission and available to the employee as authorized by the commission. The commission shall develop a health credit premium program whereby employees are provided incentives to engage in healthy behaviors in an effort to improve the health status of the state employee population and to help reduce costs to the state employee health insurance program. The commission shall define benchmarks for healthy behaviors that, if met by an individual employee, result in the State's paying a greater share of the individual premium. Adjustments to the state share of the individual premium must be applied once each year in advance of the beginning of the plan year.

The benchmarks developed by the commission must provide 2 discrete levels for the state share of the individual premium as follows.

A. For employees whose base annual rate of pay is less than or equal to $30,000 on July 1st of the state fiscal year for which the premium contribution is being determined, the health credit premium program must provide the individual employee meeting the specified benchmarks with the opportunity to have the state share of the individual premium paid at 100% or 95%. The state share is determined by the specific benchmarks met by the employee. [2013, c. 276, §2 (AMD).]

B. For employees whose base annual rate of pay is greater than $30,000 and less than $80,000 on July 1st of the state fiscal year for which the premium contribution is being determined, the health credit premium program must provide the individual employee meeting the specified benchmarks with the opportunity to have the state share of the individual premium paid at 95% or 90%. The state share is determined by the specific benchmarks met by the employee. [2013, c. 276, §2 (AMD).]

C. For employees whose base annual rate of pay is $80,000 or greater on July 1st of the state fiscal year for which the premium contribution is being determined, the health credit premium program must provide the individual employee meeting the specified benchmarks with the opportunity to have the state share of the individual premium paid at 90% or 85%. The state share is determined by the specific benchmarks met by the employee. [2013, c. 276, §2 (AMD).]

[ 2013, c. 276, §2 (AMD) .]

7-B. Provision for alternative cost-savings initiatives. If the commission fails to develop and implement the health credit premium program as specified in subsection 7-A, or if the health credit premium program fails to generate the savings required to maintain the fiscal balance in the state employee health insurance program, the commission shall develop and implement changes to the benefit structure of the standard plan in order to satisfy the need for fiscal stability.

[ 2009, c. 213, Pt. GG, §3 (NEW) .]

8. Payment by Maine State Retirement System for persons first employed before July 1, 1991.

[ 1995, c. 368, Pt. G, §3 (RP) .]

8-A. Payment by Maine State Retirement System for persons employed after July 1, 1991.

[ 1995, c. 368, Pt. G, §4 (RP) .]

9. Restrictions on self-insured programs. The following restrictions apply to self-insured group health or dental plans.

A. To the extent that the State assumes the risk with respect to any program provided for in this section, the State shall maintain a reserve at least equal to the sum of:

(1) An amount estimated to be necessary to pay claims and administrative costs for the assumed risk for 2 1/2 months; and

(2) The amount determined annually by a qualified actuary to be necessary to fund the unpaid portion of ultimate expected losses, including incurred but not reported claims, and related expenses incurred in the provision of benefits for eligible participants, less any credit, as determined by a qualified actuary, for excess or stop-loss insurance.

The reserve must be maintained in the fund provided for in section 286. If the State self-insures for more than one program, a reserve meeting the requirements of this paragraph must be maintained for each program. [1989, c. 776, §1 (NEW).]

B. The State may purchase excess or stop-loss insurance for any program, with attachment levels and limits as recommended by a qualified actuary. [1989, c. 776, §1 (NEW).]

C. Paragraph A does not apply to a program in the first 2 years after the program is changed from a fully insured program to a fully or partially self-insured program. Before a program may begin its first year of operation:

(1) The reserve fund must contain a reserve at least equal to the amount estimated to be necessary to pay the claims and administrative costs with respect to the assumed risk for one full month; and

(2) The rate structure of the program, as certified by a qualified actuary, must be designed to enable the fund to attain the following reserve levels:

(a) By the end of the first year of the program, the reserve required by paragraph A, subparagraph (2), and an amount estimated to be necessary to pay claims and administrative costs for the assumed risk for 2 full months; and

(b) By the end of the 2nd year of the program, the reserve required by paragraph A, subparagraph (2), and an amount estimated to be necessary to pay claims and administrative costs for the assumed risk for 2 1/2 full months.

If the State purchases stop-loss or excess insurance with respect to the risk, the required reserve is reduced by the credit specified in paragraph A. A self-insurance program may not continue if the reserve fund with respect to that program does not contain the amounts set forth in subparagraph (2) by the time limits established. [1989, c. 776, §1 (NEW).]

D. For purposes of paragraphs A, B and C, a "qualified actuary" is an actuary who is a member of the American Academy of Actuaries qualified as to health reserving methodologies. [1989, c. 776, §1 (NEW).]

E. The commission may not enter into a contract with a 3rd-party administrator that has not demonstrated compliance with all applicable state laws, and that is not, at the time of entering into the contract, administering a health plan or providing health care coverage for a total number of lives equal to the number that would be covered by the state contract. [1989, c. 776, §1 (NEW).]

F. This paragraph is effective only if no other applicable state law requires bonding of 3rd-party administrators.

(1) Every applicant to provide service as a 3rd-party administrator for this program shall file with the proposal, and shall maintain in force while representing the state program, a fidelity bond in favor of the Treasurer of State executed by a surety company for the benefit of the State or beneficiaries of the program. The bond must be continuous in form and in one of the following amounts:

(a) For an administrator that collects contributions and premiums for the program but does not administer or pay claims, the greater of $50,000 or 5% of contributions and premiums projected to be received or collected for the following plan year from the State or from persons covered by the program, but not to exceed $1,000,000;

(b) For an administrator that administers and pays claims, but does not collect premiums and contributions, the greater of $50,000 or 5% of the claims and claim expenses projected to be held for the following year to pay claims and claim expenses for persons covered by the program, but not to exceed $1,000,000; or

(c) For an administrator that collects premiums and contributions and administers and pays claims, the greater of the amounts determined under division (a) or (b), but not to exceed $1,000,000. [1989, c. 776, §1 (NEW).]

G. Any contract entered into by the State must provide for coverage that meets the same level of benefits as those that would be required by state law if the coverage was provided by a health insurance plan governed by Title 24 or Title 24-A. [1989, c. 776, §1 (NEW).]

[ 1989, c. 776, §1 (NEW) .]

10. Commission not insurer. The commission or other entity operating any self-funded plan pursuant to this section is not an insurer, reciprocal insurer, or joint underwriting association under the laws of the State. The administration of such a program by the director of the employees health insurance program does not constitute doing the business of insurance.

[ 1989, c. 776, §1 (NEW) .]

11. Coverage for persons eligible under federal Trade Adjustment Assistance Reform Act of 2002. The Department of Administrative and Financial Services, Division of Employee Health and Benefits may provide, through a qualified insurance company, a group health plan product for individuals certified to receive federal assistance in paying for health coverage under the terms of the health coverage tax credit program within the federal Trade Adjustment Assistance Reform Act of 2002, Public Law 107-210. Certification of eligibility is made by the Department of Labor. Individuals may enroll eligible dependents. Individuals eligible for enrollment in this group health plan remain eligible for enrollment and coverage through the duration of their federal trade adjustment assistance eligibility and for one month after their federal trade adjustment assistance eligibility status ends.

Any person who is receiving a benefit payment from the federal Pension Benefit Guaranty Corporation and who has attained the age of 55, but who is not eligible for Medicare benefits, may also enroll in the group health plan. These individuals may enroll eligible dependents.

The eligibility requirements under the federal Trade Adjustment Assistance Reform Act of 2002, Public Law 107-210 apply to persons enrolling in the group health plan provided pursuant to this subsection.

Premium rates must be established to reflect the costs of providing insurance coverage. Premium payments must be provided by the United States Department of Labor and individual enrollees. The division may accept any funds allocated under the federal Trade Adjustment Assistance Reform Act of 2002 and other sources in order to pay premiums and to administer the program.

[ 2003, c. 348, §1 (NEW) .]

11-A. Coverage for retired law enforcement officers and firefighters. A retired county or municipal law enforcement officer or retired municipal firefighter, as defined in section 286-M, subsection 2, who participates in an employer-sponsored retirement program and, prior to July 1, 2007, was enrolled in a self-insured health benefits plan offered by the employing county or municipality may, if the requirements of this subsection are met, enroll in a group health plan administered pursuant to this section that provides coverage for the retired county or municipal law enforcement officer or retired municipal firefighter effective no earlier than July 1, 2007.

A. A retiree who fails to enroll in a group health plan pursuant to this subsection is not otherwise eligible to enroll in such a plan and is not eligible for the premium subsidy provided pursuant to this subsection for enrollment in any other health plan. Retirees may enroll themselves, their spouses or their dependents in a group health plan during the following time periods, as applicable.

(1) When the effective date of retirement from the county or municipality is on or before May 1, 2007, the retiree must enroll in the plan before July 1, 2007.

(2) When the effective date of retirement from the county or municipality is after May 1, 2007, the retiree must enroll in the plan no later than 60 days following the effective date of retirement from the county or municipality.

(3) Notwithstanding the requirements of subparagraphs (1) and (2), when the retiree, the retiree's spouse or the retiree's dependent experiences an involuntary loss of other health insurance coverage carried as of July 1, 2007 or 60 days following the date of the retiree's retirement, whichever is later, the retiree may elect to enroll in the plan no later than 60 days after the effective date of the loss of that coverage. Involuntary loss of coverage does not include a loss of coverage arising as a result of nonpayment of premiums. [2005, c. 636, Pt. A, §2 (NEW).]

B. Eligible persons enrolling in a group health plan in which the retiree enrolls pursuant to this subsection are responsible for the premium payment associated with participation in the plan to the extent such an obligation exists following application of any premium subsidy. Failure to remit premium payments in the manner required by the administration policies of the group health plan must result in disenrollment from the plan. [2005, c. 636, Pt. A, §2 (NEW).]

C. The State shall pay a premium subsidy that equals the dollar amount equivalent to the highest premium subsidy provided in accordance with section 286-M, subsection 6 or 45% of the cost of the retiree's share of the individual premium for the standard plan identified and offered under the group health insurance plan in which the retiree enrolls pursuant to this subsection, whichever is less. A retiree electing to enroll a spouse or dependent in the plan is responsible for payment of 100% of the cost of such coverage, in addition to that portion of the retiree's individual premium cost not contributed by the State. [2005, c. 636, Pt. A, §2 (NEW).]

[ 2005, c. 636, Pt. A, §2 (NEW) .]

12. Contractual commitment to health insurance for retirees. Effective April 1, 2004, to each vested employee as defined in this subsection, the State makes solemn contractual commitments as set forth in paragraph C, protected under the contract clauses of the Constitution of Maine, Article I, Section 11 and the United States Constitution, Article I, Section 10.

A. For purposes of this subsection, "vested employee" means an employee in a category described in subsection 1, paragraph A, F, F-1, F-2 or F-3 who, on or after April 1, 2004, meets the applicable creditable service requirement for eligibility to receive a retirement benefit, at the applicable age if so required, under one of the following:

(1) Section 851, which governs legislative retirement;

(2) Section 17851, which governs the regular state employee plan;

(3) Section 17851-A, subsection 2, which governs state special plans;

(4) Section 18451, which governs participating local district regular plans;

(5) Section 18453, which governs participating local district special plans; or

(6) The terms of a retirement plan provided to employees pursuant to section 18252-B. [2003, c. 673, Pt. DDDD, §1 (NEW).]

B. For purposes of this subsection, "time of vesting" means, for each employee, the date on which that employee met the creditable service requirement for eligibility to receive a retirement benefit, at the applicable age if so required, as set forth in paragraph A, subparagraphs (1) to (6). [2003, c. 673, Pt. DDDD, §1 (NEW).]

C. The State makes solemn contractual commitments under this subsection that, with respect to any group health plan offered by the State:

(1) Eligibility criteria for a vested employee or a family member of a vested employee to participate in a group health plan under this section after retirement will be no more restrictive than eligibility criteria applicable to that employee or family member at the time of vesting;

(2) The state contribution toward the cost of the premium for any group health plan offered by the State for a retired vested employee, as a percentage of the cost of coverage, is not less than that provided at the time of vesting; and

(3) The group health plans offered in each plan year to retired vested employees under this section will be the same as or substantially similar to the group health plans offered to active employees in that same plan year. The State Employee Health Commission shall determine whether plans are substantially similar. [2003, c. 673, Pt. DDDD, §1 (NEW).]

D. This subsection does not create a contractual commitment on the part of the State to offer group health plans or to maintain coverage for a specific type of benefit or level of benefit payment. The State may reduce or eliminate coverage for types of benefits or levels of benefit payments for retired vested employees only if it makes the same or substantially similar reductions for active employees. [2003, c. 673, Pt. DDDD, §1 (NEW).]

E. This subsection does not create an ancillary benefit within the meaning of the Constitution of Maine, Article IX, Section 18-A and may not be construed to create a claim against the assets of the Maine Public Employees Retirement System. [2003, c. 673, Pt. DDDD, §1 (NEW); 2007, c. 58, §3 (REV).]

F. The solemn contractual commitment provided in this subsection is void if a court of competent jurisdiction rules that this subsection creates an ancillary benefit within the meaning of the Constitution of Maine, Article IX, Section 18-A. [2003, c. 673, Pt. DDDD, §1 (NEW).]

[ 2003, c. 673, Pt. DDDD, §1 (NEW); 2007, c. 58, §3 (REV) .]

13. Contract on pilot basis authorized. Notwithstanding the requirements of subsection 9, paragraph G, the State may enter into a contract on a pilot basis that does not adhere to any geographic access requirements set forth in Title 24-A or rules adopted by the Superintendent of Insurance. The department shall report annually beginning January 15, 2006 to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters on its progress in establishing and operating a pilot program pursuant to this subsection.

[ 2005, c. 12, Pt. NNN, §1 (NEW) .]

14. Employees eligible for Medicare. Notwithstanding subsection 7, if an active employee eligible for Medicare elects to enroll in Medicare, the State shall pay 100% of the employee’s share of the premiums for Medicare Part B until such time as the employee enrolls as an eligible retiree pursuant to this section.

[ 2009, c. 456, §1 (NEW) .]

15. Provider profiling programs. Notwithstanding subsection 10, the requirements of Title 24-A, sections 2694-A and 4303-A apply to any provider profiling program, as defined in Title 24-A, section 4301-A, subsection 16-A, developed by the commission.

[ 2013, c. 383, §1 (NEW) .]

SECTION HISTORY

1967, c. 543, (NEW). 1969, c. 588, §§1,2 (AMD). 1971, c. 544, §11 (AMD). P&SL 1973, c. 625, §19 (AMD). P&SL 1975, c. 90, §§T1, 2 (AMD). 1975, c. 771, §52 (AMD). 1979, c. 653, (AMD). 1981, c. 178, (AMD). 1981, c. 270, §1 (AMD). 1983, c. 692, §§1,2 (AMD). 1985, c. 295, §2 (AMD). 1985, c. 391, §§1-4,7 (AMD). 1985, c. 507, §2 (AMD). 1985, c. 609, (AMD). 1985, c. 693, §12 (AMD). 1985, c. 695, §§4-7 (AMD). 1985, c. 785, §§A30,31 (AMD). 1987, c. 221, §§1-3 (AMD). 1987, c. 402, §A14 (AMD). 1987, c. 731, §§2-5 (AMD). 1987, c. 735, §§5,6 (AMD). 1987, c. 769, §A11 (AMD). 1989, c. 443, §6 (AMD). 1989, c. 483, §A8 (AMD). 1989, c. 502, §A12 (AMD). 1989, c. 776, §1 (AMD). RR 1991, c. 2, §7 (COR). 1991, c. 527, §§1,2 (AMD). 1991, c. 780, §§Y23,24 (AMD). 1991, c. 885, §D2 (AMD). 1993, c. 16, §§1,2 (AMD). P&SL 1993, c. 67, §1 (AMD). 1993, c. 410, §§L9-11 (AMD). 1995, c. 368, §§G1-4 (AMD). 1997, c. 24, §C1 (AMD). 1997, c. 80, §§1-4 (AMD). 1997, c. 455, §§2,3 (AMD). 1997, c. 652, §§1,2 (AMD). 1997, c. 652, §4 (AFF). 1997, c. 763, §1 (AMD). 1997, c. 763, §7 (AFF). 1999, c. 152, §§E1,2 (AMD). RR 2001, c. 1, §7 (COR). 2001, c. 239, §1 (AMD). 2001, c. 239, §5 (AFF). 2001, c. 341, §1 (AMD). 2001, c. 374, §1 (AMD). 2001, c. 439, §§XX1-5 (AMD). 2001, c. 641, §1 (AMD). 2001, c. 667, §§E1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 214, §1 (AMD). 2003, c. 348, §1 (AMD). 2003, c. 673, §DDDD1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 12, §NNN1 (AMD). 2005, c. 21, §1 (AMD). 2005, c. 67, §1 (AMD). 2005, c. 279, §1 (AMD). 2005, c. 636, §§A1,2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 134, §1 (AMD). RR 2009, c. 1, §5 (COR). 2009, c. 213, Pt. GG, §§1-3 (AMD). 2009, c. 233, §1 (AMD). 2009, c. 456, §1 (AMD). 2009, c. 571, Pt. JJJ, §1 (AMD). 2009, c. 571, Pt. NN, §1 (AMD). RR 2011, c. 1, §4 (COR). 2011, c. 1, Pt. FF, §1 (AMD). 2011, c. 67, §1 (AMD). 2011, c. 380, Pt. V, §1 (AMD). 2011, c. 380, Pt. V, §7 (AFF). 2011, c. 438, §§1-4 (AMD). 2011, c. 514, §1 (AMD). 2011, c. 540, §1 (AMD). 2011, c. 540, §3 (AFF). 2013, c. 276, §§1, 2 (AMD). 2013, c. 368, Pt. H, §1 (AMD). 2013, c. 383, §1 (AMD).



5 §285-A. State Employee Health Commission

1. Establishment. The State Employee Health Commission is established to serve as trustee of the group health plan in this subchapter and to advise the Executive Director of Health Insurance and the Director of the Bureau of Human Resources on health insurance issues and the Director of the Bureau of Human Resources on issues concerning employee health and wellness and the State Employee Assistance Program.

[ 1991, c. 780, Pt. Y, §25 (AMD) .]

2. Membership. The State Employee Health Commission consists of 24 labor and management members as follows:

A. One labor member from each bargaining unit recognized under Title 26, chapter 9-B, appointed by the employee organization certified to represent the unit; [1991, c. 780, Pt. Y, §25 (AMD).]

B. One labor member from the largest bargaining unit recognized under Title 26, chapter 14, appointed by the employee organization authorized to represent the unit; [1987, c. 731, §6 (NEW).]

C. One labor member appointed by the retiree chapters of the Maine State Employees Association; [1987, c. 731, §6 (NEW).]

C-1. One labor member from Maine Turnpike Authority employees appointed by the employee organization authorized to represent the employees; [1997, c. 77, §1 (NEW).]

C-2. One labor member from Maine Public Employees Retirement System employees, appointed by the employee organization authorized to represent the employees; [2001, c. 636, §1 (NEW); 2007, c. 58, §3 (REV).]

C-3. One labor member from Maine Maritime Academy employees, appointed by the employee organization authorized to represent the employees; [2009, c. 64, §1 (NEW).]

D. Four management members appointed by the Commissioner of Administrative and Financial Services; [1991, c. 780, Pt. Y, §25 (AMD).]

E. One management member appointed by the Court Administrators; [1993, c. 68, §1 (AMD).]

F. The Executive Director of Health Insurance, ex officio; [1995, c. 97, §1 (AMD).]

G. One member representing retirees appointed by the Maine Association of Retirees; [1995, c. 97, §1 (AMD).]

H. One labor member from the Maine Community College System faculty or administrative unit, appointed by the employee organization authorized to represent the units; [1997, c. 77, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

I. One management member from the Maine Community College System appointed by the President of the Maine Community College System; [2001, c. 636, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

J. One management member appointed by the Executive Director of the Maine Turnpike Authority; [2009, c. 64, §1 (AMD).]

K. One management member appointed by the Executive Director of the Maine Public Employees Retirement System; and [2009, c. 64, §1 (AMD).]

L. One management member appointed by the President of the Maine Maritime Academy. [2009, c. 64, §1 (NEW).]

All appointed or elected members serve at the pleasure of their appointing or electing authorities.

[ 2009, c. 64, §1 (AMD) .]

3. Voting. All votes of the commission must be one vote cast by labor and one vote cast by management. The votes must be cast by the labor cochair who must be chosen by the labor members, and the vote must represent the majority opinion of the labor members of the commission, and by the management cochair who is the Director of the Bureau of Human Resources or the director's designee.

[ 1991, c. 780, Pt. Y, §25 (AMD) .]

SECTION HISTORY

1987, c. 731, §6 (NEW). 1989, c. 483, §A9 (AMD). 1989, c. 776, §2 (AMD). 1991, c. 528, §III2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III2 (AMD). 1991, c. 780, §Y25 (AMD). 1993, c. 68, §1 (AMD). 1995, c. 97, §1 (AMD). 1997, c. 77, §1 (AMD). 2001, c. 636, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 58, §3 (REV). 2009, c. 64, §1 (AMD).



5 §286. Administration

The Commissioner of Administrative and Financial Services has responsibility for the state employee health insurance program through the Division of State Employee Health Insurance that is established as part of the organization of the Bureau of Human Resources. The division is headed by the Executive Director of Health Insurance. The executive director has responsibility for the daily operation of this program and for the development and maintenance of programs that promote the health and safety of the state employees. Program services must be administered through offices, systems, consultants and staff necessary to provide cost-effective, accessible and responsive services to eligible employees and retirees. Administration of the program must be consistent with rules adopted by the State Employee Health Commission. The executive director and the staff of the state employee health insurance program are appointed in accordance with the Civil Service Law. [1991, c. 780, Pt. Y, §26 (AMD).]

Appeals by eligible employees or retirees shall be to hearing officers designated by the commission. [1987, c. 731, §7 (NEW).]

The cost of administration of the state employee health insurance program shall be funded from an administrative allowance to be negotiated by the commission with the health benefit carrier or carriers. Indirect costs may not be allocated to the program. [1987, c. 731, §7 (NEW).]

The commissioner shall establish the Accident, Sickness and Health Insurance Internal Service Fund through the State Controller in which health insurance and dental insurance premiums collected from state departments and agencies and other plan participants, premium dividends, return of premiums resulting from risk reduction programs and any other receipts must be deposited to be used for the purposes of the state employee health insurance program. The fund is a continuing fund and may not lapse. Interest earned from investment of the fund shall be credited to the fund. [1999, c. 731, Pt. M, §1 (AMD).]

An annual report shall be prepared for the Governor concerning the number of participants, premiums charged, utilization of benefits and operating costs. The report shall also include recommendations regarding future operation of the program. [1987, c. 731, §7 (NEW).]

A reserve fund, administered by the Executive Director of Health Insurance and the Director of the Bureau of Human Resources with approval of the Commissioner of Administrative and Financial Services, is created to protect the program from unexpected losses and self-insured losses and related expenses incurred in the provision of health and dental benefits for the eligible participants. The fund is a continuing fund and may not lapse. The Treasurer of State shall invest the fund. All proceeds of these investments accrue to the fund. [1991, c. 780, Pt. Y, §27 (AMD).]

The reserve fund is capitalized by money from premium payments and by legislative appropriation, payments from state departments and agencies and by such other means as the Legislature may approve. All money in the fund is deemed to be the commingled assets of all the covered employees and must be used only for the purposes of this section. [1989, c. 776, §3 (NEW).]

SECTION HISTORY

1967, c. 543, (NEW). 1979, c. 657, (RPR). 1985, c. 785, §B16 (AMD). 1987, c. 731, §7 (RPR). 1989, c. 776, §3 (AMD). 1991, c. 528, §III3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III3 (AMD). 1991, c. 780, §§Y26,27 (AMD). 1999, c. 731, §M1 (AMD).



5 §286-A. Bureau of Human Resources' State Employee Health Dedicated Revenue Account

The Bureau of Human Resources' State Employee Health Dedicated Revenue Account is established to include allocations made to the bureau, funds transferred to the bureau from within the department, funds from the administration allowance provided in section 286, funds from the reserve fund provided in section 1731, funds received for special services provided to state agencies and employees and funds from operational charges levied upon state agencies. The cost of administration of the State Employee Assistance Program, the State Employee Health Program and the state employee workers' compensation unit must be funded from this account. [1991, c. 780, Pt. Y, §28 (AMD).]

State agency operational charges are a per employee fee paid by each agency in the same manner as premiums for state employee health insurance. With the exception of the Legislature, the per employee fee must be paid by all state agencies that have employees who are eligible to participate in the state employee health insurance program. The State Budget Officer shall work with state agencies to budget the funds necessary for the purposes of this paragraph. The Director of the Bureau of Human Resources shall recommend a fee to the Commissioner of Administrative and Financial Services. The director may establish a proportional fee for agencies outside of the Executive Department to reflect those programs utilized by such agencies. The rationale for the recommended fee must be well documented and include the program costs to be met by the fee. The commissioner shall provide a final recommended fee to the Governor. The Governor shall determine the per employee fee to be included in the normal budget process. [1991, c. 780, Pt. Y, §28 (AMD).]

SECTION HISTORY

1991, c. 528, §III4 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III4 (NEW). 1991, c. 780, §Y28 (AMD).



5 §286-B. Irrevocable Trust Funds for Other Post-employment Benefits

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Retiree health benefits" means health benefits as determined from time to time by the State Employee Health Commission pursuant to section 285. [2007, c. 240, Pt. RRR, §1 (NEW).]

B. "Investment trust fund" means the Retiree Health Insurance Post-employment Benefits Investment Trust Fund established under section 17432. [2007, c. 240, Pt. RRR, §1 (NEW).]

C. "Irrevocable trust funds" means the Irrevocable Trust Funds for Other Post-employment Benefits established under subsection 2. "Irrevocable trust funds" includes the state employee plan, the teacher plan and the first responder plan. [2011, c. 380, Pt. Y, §1 (AMD).]

D. "State employee plan" means the irrevocable trust fund established for eligible participants described in section 285, subsection 1-A. [2011, c. 380, Pt. Y, §1 (NEW).]

E. "Teacher plan" means the irrevocable trust fund established for eligible participants described in Title 20-A, section 13451, subsections 2, 2-A, 2-B and 2-C. [2011, c. 380, Pt. Y, §1 (NEW).]

F. "First responder plan" means the irrevocable trust fund established for eligible participants described in section 285, subsection 11-A. [2011, c. 380, Pt. Y, §1 (NEW).]

[ 2011, c. 380, Pt. Y, §1 (AMD) .]

2. Establishment. The Irrevocable Trust Funds for Other Post-employment Benefits are established to meet the State's unfunded liability obligations for retiree health benefits. The state employee plan is established for eligible participants as described in section 285, subsection 1-A. The teacher plan is established for eligible participants, beginning July 1, 2011, as described in Title 20-A, section 13451, subsections 2, 2-A, 2-B and 2-C. The first responder plan is established for eligible participants as described in section 285, subsection 11-A. Funds appropriated for the irrevocable trust funds must be held in trust and must be invested or disbursed for the exclusive purpose of providing for retiree health benefits and may not be encumbered for, or diverted to, other purposes. Funds appropriated for the irrevocable trust funds may not be diverted or deappropriated by any subsequent action.

Annually, beginning with the fiscal year starting July 1, 2007, the Legislature shall appropriate funds to meet the State's obligations under any group health plan, policy or contract purchased by the State Employee Health Commission to provide retiree health benefits pursuant to section 285, subsection 5 and, if applicable, to meet the State's obligations under any self-insured group health plan pursuant to section 285, subsection 9. Unfunded liabilities may not be created except those resulting from experience losses. Unfunded liability resulting from experience losses must be retired over a period not exceeding 10 years.

Annually, beginning with the fiscal year starting July 1, 2009, the Legislature shall appropriate funds that will retire, in 30 years or less from July 1, 2007, the unfunded liability for retiree health benefits for eligible participants in the state employee plan. The unfunded liability referred to in this section is that determined by the Department of Administrative and Financial Services, Office of the State Controller's actuaries and certified by the Commissioner of Administrative and Financial Services as of June 30, 2006.

Annually, beginning with the fiscal year starting July 1, 2011, the Legislature shall appropriate funds that will retire, in 30 years or less from July 1, 2007, the unfunded liability for retiree health benefits for eligible participants in the first responder plan. The unfunded liability referred to in this section is that determined by the Department of Administrative and Financial Services, Office of the State Controller's actuaries and certified by the Commissioner of Administrative and Financial Services as of June 30, 2006.

Annually, beginning with the fiscal year starting July 1, 2015, the Legislature shall appropriate funds that will retire, in 30 years or less from July 1, 2007, the unfunded liability for retiree health benefits for eligible participants in the teacher plan. The unfunded liability referred to in this section is that determined by the Department of Administrative and Financial Services, Office of the State Controller's actuaries and certified by the Commissioner of Administrative and Financial Services as of June 30, 2006.

[ 2013, c. 368, Pt. H, §2 (AMD) .]

3. Trustees. The trustees of the irrevocable trust funds are as follows.

A. The Treasurer of State and the State Controller shall serve as trustees of the state employee plan. [2011, c. 380, Pt. Y, §1 (NEW).]

B. An independent, nongovernmental entity with a physical presence in the State selected by the Treasurer of State with the advice of the State Controller and municipal, school management and education associations pursuant to the process set forth in Title 5, chapter 155 shall serve as the trustee of the teacher plan and the first responder plan. [2011, c. 380, Pt. Y, §1 (NEW).]

[ 2011, c. 380, Pt. Y, §1 (AMD) .]

4. Duties of the trustees. The trustees of the irrevocable trust funds have the following duties.

A. The trustees of the irrevocable trust funds shall calculate the funds necessary to fund the state employee health insurance program, including the unfunded liability as determined in accordance with subsection 2, on an actuarially sound basis and transmit those calculations to the State Budget Officer as required by chapter 149. The Legislature shall appropriate and transfer annually those funds the trustees of the irrevocable trust funds determine to be necessary under this subsection to fund the state employee health insurance program on an actuarially sound basis, including a contribution to the irrevocable trust funds. [2011, c. 380, Pt. Y, §1 (AMD).]

B. The trustees of the irrevocable trust funds biannually shall make, or cause to be made, valuations of the assets and liabilities of the state employee health insurance program. The trustees of the irrevocable trust funds shall select an independent actuary to make annual valuations of the assets and liabilities of the state employee health insurance program on the basis of actuarial assumptions adopted by the trustees of the irrevocable trust funds. The actuary may not be an officer or employee of the State. The goal of the actuarial assumptions is to achieve a fully funded state employee health insurance program. [2011, c. 380, Pt. Y, §1 (AMD).]

C. The trustees of the irrevocable trust funds annually shall conduct, or cause to be conducted, an audit of the irrevocable trust funds. The trustees of the irrevocable trust funds shall select an independent auditor to perform the audit. The auditor may not be an officer or employee of the State. [2011, c. 380, Pt. Y, §1 (AMD).]

D. The trustees of the irrevocable trust funds shall make the final decision on all matters pertaining to administration, actuarial assumptions, actuarial recommendations, funding, payout schedule and long-term time horizon for the irrevocable trust funds. [2011, c. 380, Pt. Y, §1 (AMD).]

[ 2011, c. 380, Pt. Y, §1 (AMD) .]

5. Investment of funds. The trustees of the investment trust fund are responsible for the investment and reinvestment of the funds appropriated to the irrevocable trust funds and transferred to the investment trust fund in accordance with the Maine Uniform Trust Code and the Maine Uniform Prudent Investor Act under Title 18-B, subject to the guidelines set for the investment trust fund in section 17435.

[ 2011, c. 380, Pt. Y, §1 (AMD) .]

6. Report to Legislature. The trustees of the irrevocable trust funds shall make a written report to the joint standing committee of the Legislature having jurisdiction over appropriations matters and the joint standing committee of the Legislature having jurisdiction over labor matters on or before March 1st of each year that contains a discussion of any areas of policy or administration of the irrevocable trust funds that, in the opinion of the trustees of the irrevocable trust funds, should be brought to the attention of the joint standing committees; a discussion of the progress toward meeting the goals of this section; and a review of the status of the irrevocable trust funds.

[ 2011, c. 380, Pt. Y, §1 (AMD) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §1 (NEW). 2009, c. 213, Pt. N, §1 (AMD). 2011, c. 380, Pt. Y, §1 (AMD). 2013, c. 368, Pt. H, §2 (AMD).






Subchapter 3: HEALTH INSURANCE PROGRAM FOR RETIRED LAW ENFORCEMENT OFFICERS AND FIREFIGHTERS

5 §286-M. Retired County and Municipal Law Enforcement Officers and Municipal Firefighters Health Insurance Program

1. Program established. The Retired County and Municipal Law Enforcement Officers and Municipal Firefighters Health Insurance Program is established to provide health insurance coverage to retired county and municipal law enforcement officers and retired municipal firefighters.

[ 2005, c. 636, Pt. A, §3 (NEW) .]

2. Definitions. As used in this subchapter, the following terms have the following meanings.

A. "County or municipal law enforcement officer" means a person who by virtue of employment by a county or municipal government in the State is vested by law with the power to make arrests for crimes or serve criminal process, whether that power extends to all crimes or is limited to specific crimes. "County or municipal law enforcement officer" does not include a state or federal law enforcement officer, an attorney prosecuting for a county or municipal government or a reserve officer. [2005, c. 636, Pt. A, §3 (NEW).]

B. "Dependent" means a spouse, an unmarried child under 19 years of age, a child who is a student under 23 years of age and financially dependent upon the enrollee, a child of any age who is disabled and dependent upon the enrollee or a domestic partner as defined in Title 24-A, section 2741-A. [2005, c. 636, Pt. A, §3 (NEW).]

C. "Division" means the Department of Administrative and Financial Services, Division of State Employee Health Insurance. [2005, c. 636, Pt. A, §3 (NEW).]

D. "Enrollee" means a county or municipal law enforcement officer or municipal firefighter who has enrolled in the program. [2005, c. 636, Pt. A, §3 (NEW).]

E. "Fund" means the Firefighters and Law Enforcement Officers Health Insurance Program Fund established in subsection 7. [2005, c. 636, Pt. A, §3 (NEW).]

F. "Group health plan" or "group health insurance plan" means any employer-sponsored group health insurance plan, whether self-insured or fully insured, that provides coverage to eligible employees, retirees and their dependents. [2005, c. 636, Pt. A, §3 (NEW).]

G. "Majority multiple-employer welfare arrangement" means the multiple-employer welfare arrangement, as defined in Title 24-A, section 6601, subsection 5, in which the majority of state municipal government employees are enrolled as of the effective date of this section. [2005, c. 636, Pt. A, §3 (NEW).]

H. "Municipal firefighter" means a person employed by a municipal fire department with the primary responsibility of aiding in the extinguishment of fires and includes a member of emergency medical services line personnel but does not include a member of a volunteer firefighter association. For the purposes of this paragraph, "emergency medical services line personnel" means persons who are career employees employed full-time by a public sector agency or employer and whose primary responsibility is to provide emergency medical services. [2005, c. 636, Pt. A, §3 (NEW).]

I. "Program" means the Retired County and Municipal Law Enforcement Officers and Municipal Firefighters Health Insurance Program established in this section. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

3. Eligibility for program coverage. A person must make contributions pursuant to subsection 8 for 60 months or the payment required pursuant to subsection 9 in order to be eligible for coverage under the program. In addition, a person must satisfy the eligibility criteria specified in this subsection as follows:

A. The person must:

(1) Be at least 50 years of age;

(2) Be a retired county or municipal law enforcement officer or a retired municipal firefighter;

(3) Have, while actively employed as a county or municipal law enforcement officer or municipal firefighter, participated in the person's employer's health insurance plan or other fully-insured health insurance plan; and

(4) Receive or be eligible to receive:

(a) If retired from at least 25 years of service in a position as a county or municipal law enforcement officer or a municipal firefighter, a retirement benefit from the Maine Public Employees Retirement System or a defined contribution retirement plan other than the United States Social Security Act; or

(b) If retired from less than 25 years of service in a position as a county or municipal law enforcement officer or a municipal firefighter, a retirement benefit from the Maine Public Employees Retirement System or a defined contribution retirement plan other than the United States Social Security Act, as long as the benefit provided is at least 50% of average final compensation, with no reduction for early retirement and with or without a cost-of-living adjustment; or [2005, c. 636, Pt. A, §3 (NEW); 2007, c. 58, §3 (REV).]

B. The person must be a dependent of a person meeting the criteria of paragraph A. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW); 2007, c. 58, §3 (REV) .]

4. Program administration. The program is administered by the division. The division shall:

A. Enter into administrative arrangements with fully insured health insurance product vendors to implement the purposes of this section; [2005, c. 636, Pt. A, §3 (NEW).]

B. Remit authorized premium subsidy payments for enrolled eligible persons and enrolled dependents to any fully insured group health insurance plans on a periodic basis, as established by agreements with the providers of those plans. The dollar value of the subsidy payment may vary with the premium cost of the benefit plan in which the enrollee participates; and [2005, c. 636, Pt. A, §3 (NEW).]

C. Adopt rules to implement the purposes of this section, including the determination of the program subsidy for enrollees pursuant to subsection 6. Rules adopted under this subsection are routine technical rules as defined in chapter 375, subchapter 2-A. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

5. Enrollment. A county or municipal law enforcement officer, a municipal firefighter or a person retired from such a position is eligible to enroll in the program. An eligible person who fails to enroll in the program pursuant to this subsection is not otherwise eligible to enroll in the program and is not eligible for the premium subsidy provided pursuant to this section for enrollment in any other health plan. Notwithstanding the date of enrollment, insurance coverage is not effective until the date of retirement or July 1, 2007, whichever occurs later. Eligible persons may enroll themselves, their spouses and their dependents in the program during the following time periods:

A. When the effective date of hire of the eligible person is on or before November 1, 2006, the eligible person must enroll in the program before January 1, 2007, subject to the enrollment and eligibility requirements of the applicable group health plan; [2005, c. 636, Pt. A, §3 (NEW).]

B. When the effective date of hire of the eligible person is after November 1, 2006, the eligible person must enroll in the program no later than 60 days following the effective date of hire, subject to the enrollment and eligibility requirements of the applicable group health plan; or [2005, c. 636, Pt. A, §3 (NEW).]

C. Notwithstanding paragraphs A and B, when the eligible person, the eligible person's spouse or the eligible person's dependent experiences an involuntary loss of other health insurance coverage carried as of January 1, 2007 or 60 days following the date of the eligible person's hire, whichever is later, the eligible person may elect to enroll in the program no later than 60 days after the effective date of the loss of that coverage, subject to the enrollment and eligibility requirements of the applicable group health plan. Involuntary loss of coverage does not include a loss of coverage arising as a result of nonpayment of premiums. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

6. Premiums; subsidy. Premiums for the program and the premium subsidy are subject to the provisions of this subsection. Premium subsidies are not provided for supplemental health insurance coverage.

A. An enrollee participating in the majority multiple-employer welfare arrangement is responsible for the premium payment associated with the cost of the majority multiple-employer welfare arrangement benefit option in which the enrollee is participating, to the extent such premium obligations exist following the application of any premium subsidy authorized by law. An enrollee who fails to remit the premium payments as established and required by the majority multiple-employer welfare arrangement must be disenrolled from the program. Beginning July 1, 2007, the State shall provide a premium subsidy for enrollees in the form of a direct payment to the majority multiple-employer welfare arrangement for each enrollee. The level of the subsidy must equal 45% of the individual premium cost for the enrollee and varies among enrollees depending upon the terms of the majority multiple-employer welfare arrangement coverage plan in which each enrollee is participating. Enrollees are responsible for the balance of the applicable individual premium, as well as the total cost of the premium for any applicable dependent coverage, and shall make payments directly to the majority multiple-employer welfare arrangement. [2005, c. 636, Pt. A, §3 (NEW).]

B. Enrollees retiring from counties or municipalities that do not participate in the majority multiple-employer welfare arrangement but who are eligible and elect to participate in that county's or municipality's fully insured health benefits plan are responsible for the premium payment associated with the cost of that plan, to the extent such premium obligations exist following the application of any premium subsidy authorized by law. An enrollee who fails to remit the premium payments as established and required by the fully insured plan must be disenrolled from the program. Beginning July 1, 2007, the State shall provide a premium subsidy for enrollees participating in fully insured health benefits plans pursuant to this subsection. This subsidy must be made in the form of a direct payment to the enrollee's health benefits plan and must equal 45% of the individual premium cost for the enrollee or a dollar amount equivalent to the highest premium subsidy provided in accordance with paragraph A, whichever is less. A retiree electing to enroll a spouse or a dependent in the program is responsible for payment of 100% of such coverage in addition to that portion of the retiree's individual premium cost not contributed by the State. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

7. Fund established. The Firefighters and Law Enforcement Officers Health Insurance Program Fund is established as a nonlapsing, dedicated account administered by the division. Money appropriated by law for the purpose of paying premium subsidies must be deposited in the fund. Premium dividends accruing to the State, return of premiums resulting from risk reduction programs, active employee contributions pursuant to subsection 8 and any other receipts must be deposited into the fund to be used for the purposes of the program. The fund is a pooled account. Individual law enforcement officers and firefighters do not have a right to money deposited in the fund except to the extent premium subsidies are available to program enrollees.

[ 2005, c. 636, Pt. A, §3 (NEW) .]

8. Employee contributions to the fund. The contributions of enrollees to the fund are governed by this subsection.

A. Beginning January 1, 2007, each enrollee who participates as an active employee in a retirement plan shall contribute 1.5% of that enrollee's gross wages to the fund. [2005, c. 636, Pt. A, §3 (NEW).]

B. The employer of an enrollee required to contribute to the fund shall remit on a monthly basis that enrollee's contribution to the fund. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

9. Retirees without 5 years of contributions to fund. A person who retires without making 60 months of contributions to the fund but who meets the other eligibility criteria of subsection 3, referred to in this subsection as "the retiree," is eligible to participate pursuant to this subsection.

A. The retiree is eligible for coverage under the program upon enrollment. [2005, c. 636, Pt. A, §3 (NEW).]

B. The retiree shall pay the dollar equivalent of the retiree's scheduled contributions based upon the following schedule:

(1) A retiree who is at least 50 years of age and under 55 years of age shall pay 2% of that retiree's average final monthly compensation multiplied by 60;

(2) A retiree who is at least 55 years of age and under 60 years of age shall pay 1.75% of that retiree's average final monthly compensation multiplied by 60; and

(3) A retiree who is at least 60 years of age shall pay 1.5% of that retiree's average final monthly compensation multiplied by 60.

As used in this paragraph, "average final monthly compensation" means the average annual rate of earnable compensation, divided by 12, of a retiree during the 3 years of creditable service as a county or municipal law enforcement officer or municipal firefighter, not necessarily consecutive, in which the average annual rate of earnable compensation is highest or during the retiree's entire period of creditable service as a county or municipal law enforcement officer or municipal firefighter, if the period is less than 3 years. [2005, c. 636, Pt. A, §3 (NEW).]

C. If the retiree has made contributions to the fund while employed as a county or municipal law enforcement officer or municipal firefighter, the retiree shall pay the difference between:

(1) The total of the retiree's employee contributions required pursuant to paragraph B based on the retiree's age as of the date of retirement; and

(2) The dollar equivalent of the retiree's scheduled contributions for 60 months pursuant to subsection 8. [2005, c. 636, Pt. A, §3 (NEW).]

D. The retiree shall make the payments required by paragraph B or C to the division within 12 months of enrollment in the program. A retiree who fails to make the required payment within 12 months of enrollment must be disenrolled from the program. [2005, c. 636, Pt. A, §3 (NEW).]

[ 2005, c. 636, Pt. A, §3 (NEW) .]

10. Coverage under the program. The benefits, copayments and deductibles under the program are determined by the fully insured health benefits plan in which the retired enrollee participates. Pursuant to the rules of the applicable plan, a retired enrollee is required to participate in the same health insurance plan as the active employees of the unit of government from which the enrolled person has retired. Participation in any qualified health insurance plan is subject to the rules of that plan.

[ 2005, c. 636, Pt. A, §3 (NEW) .]

11. Volunteer and call firefighters and reserve law enforcement officers. A member of a volunteer or call firefighters' association in this State, as well as a person serving as a county or municipal law enforcement officer on a reserve basis, is eligible to participate in the program of health benefits coverage established pursuant to the eligibility criteria and other provisions set forth in Title 24-A, chapter 87 if that person meets the eligibility requirements under that chapter.

[ 2005, c. 636, Pt. A, §3 (NEW) .]

12. Report. The division shall submit a report to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters in the Second Regular Session of the 124th Legislature, and biennially thereafter, on the status of the program, program participation and the financing of the program, including the status of the fund, expenditures from the fund, current and projected premium costs to the program and to program enrollees and a projection of funding needs for the next 5 years. The report must provide options, based on projections of future need, for changing the method of funding any state-paid premium subsidy, if such a subsidy is authorized by law, and employee contributions.

[ 2005, c. 636, Pt. A, §3 (NEW) .]

SECTION HISTORY

2005, c. 636, §A3 (NEW). 2007, c. 58, §3 (REV).









Chapter 13-A: DEPARTMENT OF ADMINISTRATIVE AND FINANCIAL SERVICES

5 §287. Department; commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 497, (NEW). 1971, c. 615, §4 (AMD). 1975, c. 771, §§52-A (AMD). 1987, c. 402, §A15 (RP).



5 §287-A. Department of Administrative and Financial Services designated as state agency to receive and distribute federal surplus property (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §§13-A (NEW). 1985, c. 785, §§A32,B17 (AMD). RR 1993, c. 1, §6 (COR). 2005, c. 386, §H1 (RP).






Chapter 14: STATE GOVERNMENT INTERNSHIP PROGRAM

5 §291. Creation

There is established the State Government Internship Program, referred to in this chapter as "the program," for attracting and placing qualified undergraduate and graduate college students temporarily within the State Government, to be administered by the Margaret Chase Smith Center for Public Policy within the University of Maine System. [1993, c. 78, §1 (AMD).]

SECTION HISTORY

1967, c. 493, (NEW). 1985, c. 779, §10 (AMD). 1993, c. 78, §1 (AMD).



5 §292. Purposes

The purposes of this program are: [1967, c. 493, (NEW).]

1. Selection. To attract and select college students with ambition and talent for temporary internships within Maine State Government;

[ 1967, c. 493, (NEW) .]

2. Placement. To place each intern in a position of some responsibility where he can contribute ideas, enthusiasm and ingenuity while completing a project under the direction of a responsible state administrator;

[ 1967, c. 493, (NEW) .]

3. Liaison. To encourage liaison between State Government and the various institutions of higher learning located within the State;

[ 1967, c. 493, (NEW) .]

4. Recommendations. To formulate recommendations for improving the intern program and for attracting college graduates with outstanding potential into permanent positions of state employment.

[ 1967, c. 493, (NEW) .]

SECTION HISTORY

1967, c. 493, (NEW).



5 §293. Internship committee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 493, (NEW). 1975, c. 766, §4 (AMD). 1983, c. 812, §14 (AMD). 1985, c. 785, §A33 (AMD). 1985, c. 785, §B18 (AMD). 1987, c. 402, §§A16,A17 (RPR). 1989, c. 503, §B11 (AMD). 1991, c. 622, §S1 (RP).



5 §294. Duties of the Margaret Chase Smith Center for Public Policy

The State Government Internship Program is administered by the Margaret Chase Smith Center for Public Policy, referred to in this section as "the center," within the University of Maine System. The center's duties include the following. [1993, c. 78, §2 (AMD).]

1. General supervision. The center shall exercise general supervision over the operation of the program and shall develop and put into effect administrative guidelines for interns and state government personnel, formulate policies and establish and administer operational procedures.

[ 1993, c. 78, §2 (AMD) .]

2. Promotion; recruitment. The center shall disseminate widely information and application forms and otherwise publicize the program so as to attract the attention and interest of as many college students as possible and shall receive the completed application blanks of those students interested, as well as answering inquiries for further details and information.

[ 1993, c. 78, §2 (AMD) .]

3. Participation of state agencies. The center shall acquaint state department heads and administrators with the program and its advantages, encouraging the greatest possible participation by state departments and agencies.

[ 1993, c. 78, §2 (AMD) .]

4. Selection. Applications of interested students received by the center must be processed in accordance with procedures to be established by the center.

[ 1993, c. 78, §2 (AMD) .]

5. Placement. The center shall place students with participating agencies of State Government.

[ 1993, c. 78, §2 (AMD) .]

6. Orientation. The center shall arrange an orientation for interns and supervising state personnel prior to commencement of student work within a state office, and may conduct special programs during the internship to insure that students obtain a broad understanding of State Government.

[ 1993, c. 78, §2 (AMD) .]

7. Coordination. The center shall coordinate the activities of the interns with the various participating state agencies to the maximum advantage of the program.

[ 1993, c. 78, §2 (AMD) .]

8. Annual report. The center shall render an annual report by the end of each calendar year on the operation of the State Government Internship Program which is a public document. Copies of the report must be filed with the Legislature.

[ 1993, c. 78, §2 (AMD) .]

SECTION HISTORY

1967, c. 493, (NEW). 1985, c. 779, §11 (AMD). 1987, c. 735, §§7,8 (AMD). 1993, c. 78, §2 (AMD).



5 §295. Conditions of employment

1. Temporary unclassified service. Interns are considered temporary unclassified employees of the State. The employing department or agency may discharge an intern for cause with one week advance notice to the intern and the Margaret Chase Smith Center for Public Policy. The center may reassign an intern or release the intern from the program with one week advance notice to the intern and the state agency when it is considered in the best interest of the program.

[ 1993, c. 78, §3 (AMD) .]

2. Salary. The Margaret Chase Smith Center for Public Policy shall determine from time to time an appropriate minimum salary for interns, which must be paid by the participating state department or agency. The Margaret Chase Smith Center for Public Policy may negotiate the placement of an intern within State Government, and to further the purposes of the intern program, may make funds from this chapter available to the intern.

[ 1993, c. 78, §3 (AMD) .]

3. Internship training. Participating state departments and agencies shall release intern personnel to participate on duty time in orientation or training activities planned by the Margaret Chase Smith Center for Public Policy as part of the internship program.

[ 1993, c. 78, §3 (AMD) .]

SECTION HISTORY

1967, c. 493, (NEW). 1993, c. 78, §3 (AMD).



5 §296. Acceptance of gifts, bequests, grants, aid

The Margaret Chase Smith Center for Public Policy is authorized to accept gifts, bequests and endowments for purposes consistent with the objectives of this chapter, and to accept federal, private foundation and other grants and matching funds when determined to be in the best interests of the program. [1993, c. 78, §3 (AMD).]

SECTION HISTORY

1967, c. 493, (NEW). 1993, c. 78, §3 (AMD).






Chapter 14-A: CAPITOL PLANNING COMMISSION

5 §297. Declaration of policy

The Legislature, in view of the need for effective planning to accommodate the governmental agencies of the State of Maine located in Augusta, and the possibility that a continuing increase in these needs may eventually make the construction of additional buildings and the enlargement of the state capitol grounds necessary, declares that it is the policy of the State of Maine that the development of the Capitol Area shall proceed with economy, careful planning, aesthetic consideration and with due regard to the public interests involved. [1971, c. 544, §12 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 544, §12 (AMD).



5 §298. Capitol Planning Commission

The Capitol Planning Commission, established by section 12004-I, subsection 75, shall administer this chapter and perform such other duties as may be prescribed by law. [1989, c. 503, Pt. B, §12 (AMD).]

The commission consists of 9 members as follows: [1999, c. 127, Pt. A, §3 (AMD).]

1. Commissioner of Agriculture, Conservation and Forestry. The Commissioner of Agriculture, Conservation and Forestry, or the commissioner's designee;

[ 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 655, Pt. JJ, §1 (RPR); 2011, c. 657, Pt. W, §6 (REV) .]

2. Councilman. A member of the Augusta City Council to be appointed by the Mayor of Augusta, with the advice and consent of the Augusta City Council, for a term of one year;

[ 1979, c. 108, §2 (RPR) .]

3. Residents. One resident of the Capitol Planning District and 2 residents of the City of Augusta, who may not be residents of the Capitol Planning District, to be appointed by the Governor for terms of 5 years; and

[ 2005, c. 123, §1 (AMD) .]

4. Members-at-large. Four citizens of the State, who may not be residents of Augusta, to be appointed by the Governor for terms of 5 years; except that the first appointed member must be appointed for a term of one year.

[ 2005, c. 123, §2 (AMD) .]

Each appointed member shall serve for the term of his appointment and thereafter until his successor is appointed and qualified. A vacancy shall be filled for the unexpired term in the same manner in which the original appointment is made. The members of the commission shall be compensated as provided in chapter 379. [1983, c. 812, §16 (AMD).]

The members of the commission shall elect a chairman who shall preside at all meetings of the commission when present. The commission shall meet at least once every 4 months and in addition, may meet as often as necessary, at such times and places as the chairman may designate. Any 3 members constitute a quorum for the exercise of all powers of the commission. The commission may employ, subject to the Civil Service Law, such assistance as may be necessary to properly carry out the duties of the commission. [1985, c. 785, Pt. B, §20 (AMD).]

The Director of Public Improvements serves as the secretariat of the commission in exercising its administration. The commission may, in accordance with the Maine Administrative Procedure Act, chapter 375, adopt and enforce rules as it determines necessary, except rules relating to the State Capitol Building under the jurisdiction of the State House and Capitol Park Commission, as it determines necessary for the purposes of carrying out this chapter. These rules have the force of law. [1993, c. 361, Pt. A, §1 (AMD).]

Among these rules and regulations, the commission shall adopt and promulgate regulations governing the height, setback, location of driveways, exterior design and materials, landscaping, location of parking and parking ratio of parking area to building area of all buildings erected or reconstructed within the Capitol Area of the City of Augusta, provided that the regulations shall not apply to the erection, reconstruction or repair of buildings which are used for residential purposes and do not exceed 8 dwelling units. [1979, c. 598, §1 (RPR).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §5 (RPR). 1973, c. 622, §1 (RPR). 1975, c. 470, §2 (AMD). 1977, c. 78, §11 (AMD). 1977, c. 513, §§1,2 (AMD). 1979, c. 108, §§1,2 (AMD). 1979, c. 598, §1 (AMD). 1983, c. 812, §§15,16 (AMD). 1985, c. 785, §B20 (AMD). 1987, c. 816, §EE3 (AMD). 1989, c. 503, §B12 (AMD). 1993, c. 361, §A1 (AMD). 1999, c. 127, §A3 (AMD). 2005, c. 123, §§1,2 (AMD). 2011, c. 655, Pt. JJ, §1 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §6 (REV).



5 §299. Duties of the commission

The commission shall establish and maintain a master plan for the orderly development of future state buildings and grounds in the Capitol Area of the City of Augusta, with the exception of the State House and the grounds specified in Title 3, section 902-A. In maintaining the master plan, the commission shall take the following factors into consideration: [2003, c. 510, Pt. A, §2 (AMD).]

1. Building location and design. The needs of the State relative to the location and general design of buildings to be constructed, parking facilities, traffic management, service approaches, park areas and landscaping, including the placement of statues, monuments, fountains and other items of decoration as may be deemed desirable for the beautification of the Capitol Area.

[ 1967, c. 458, §1 (NEW) .]

2. Ordinances and regulations. The ordinances, plans, requirements and proposed improvements of the City of Augusta, including, but not limited to, zoning regulations, population trends, plans for highway development and the desirability of preserving the integrity and aesthetic qualities of Capitol Park.

[ 1967, c. 458, §1 (NEW) .]

3. Other factors. Any other factors which bear upon the orderly, integrated and cooperative development by the State and the City of Augusta of property in the area of the State Capitol.

[ 1967, c. 458, §1 (NEW) .]

4. Cooperation and information exchange. The Capitol Planning Commission, the State House and Capitol Park Commission and the Office of the Governor shall exchange information on a regular basis, at least 2 times each year, concerning the plans, proposals and activities of each organization with respect to the facilities and grounds at the seat of government. Each organization shall cooperate with the others and coordinate their efforts.

[ 1989, c. 410, §16 (NEW) .]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1973, c. 622, §2 (AMD). 1975, c. 647, §1 (AMD). 1987, c. 816, §EE4 (AMD). 1989, c. 410, §§15,16 (AMD). 2003, c. 510, §A2 (AMD).



5 §300. Advice and assistance to commission

The commission may request the assistance and advice of any state agency in the development of the master plan. Any state agency receiving such a request shall render such assistance and advice to the commission. [1975, c. 647, §2 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1975, c. 647, §2 (AMD).



5 §301. Cooperation with city officials

The commission shall inform the City of Augusta of the master plan, and subsequent revisions thereof, and shall make every effort to cooperate with appropriate city officials to the end that the development efforts of the State and the City of Augusta may be integrated and proceed without friction. [1975, c. 647, §3 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1975, c. 647, §3 (AMD).



5 §302. Submission of plan to Legislature

The commission shall submit the completed plan to the Legislature for adoption as the official state master plan for the development of state buildings and grounds in the Capitol Area. From time to time the commission may submit such additions and amendments as it deems necessary to the Legislature for adoption and inclusion in the official state master plan for the development of state buildings and grounds in the Capitol Area. [1975, c. 647, §4 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1973, c. 622, §3 (AMD). 1975, c. 647, §4 (AMD).



5 §303. Capitol Area

The area established and described under Title 1, section 814 for acquisition and use by the State is designated as the Capitol Area. The master plan shall be a guide for future state policy in the expansion of the State's physical plant and in the locating of state buildings and other public improvements in the Capitol Area. [1967, c. 458, §1 (NEW).]

SECTION HISTORY

1967, c. 458, §1 (NEW).



5 §304. Approval of construction projects

A construction project may not be initiated in the Capitol Area for the development of state buildings and grounds following the adoption of the plan or amendments and additions thereto by the Legislature without the approval of the Legislative Council, the Bureau of General Services and the commission of the proposals and plans for the project. [2011, c. 691, Pt. B, §6 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1969, c. 590, §76 (AMD). 1971, c. 615, §14 (AMD). 1973, c. 622, §4 (AMD). 1973, c. 788, §15 (AMD). 1975, c. 647, §5 (AMD). 2011, c. 691, Pt. B, §6 (AMD).



5 §305. Report

The commission shall report biennially to the Joint Standing Committee of the Legislature which is assigned jurisdiction over the subject of State Government facts and recommendations relating to the work and needs of the commission. The report shall list the construction projects initiated, completed and proposed during the next biennium in the Capitol Area since the last report. The commission shall recommend such revisions of the plan as from time to time become necessary or desirable for the orderly development of the Capitol Area. [1979, c. 598, §2 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1975, c. 647, §§5-A (AMD). 1979, c. 598, §2 (AMD).



5 §306. Contributions

The commission may accept gifts, bequests and federal funds for purposes consistent with the objectives of this chapter. Such gifts and bequests shall be used solely to carry out the purposes for which they were made. [1975, c. 647, §6 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §14 (AMD). 1975, c. 647, §6 (AMD).



5 §307. Interest in contracts prohibited

In addition to the limitations of section 18, an employee of the Department of Administrative and Financial Services or member of the commission may not be interested directly or indirectly in any contract or contracts calling for the construction or improvements of facilities, buildings and grounds in the Capitol Area in the City of Augusta as described in Title 1, section 814. [2007, c. 466, Pt. A, §6 (AMD).]

SECTION HISTORY

1967, c. 458, §1 (NEW). 1971, c. 615, §6 (AMD). 1973, c. 622, §5 (AMD). 1979, c. 734, §3 (AMD). 1985, c. 785, §A34 (AMD). 2007, c. 466, Pt. A, §6 (AMD).



5 §308. Establishment of memorial to Civilian Conservation Corps

The Capitol Planning Commission shall construct and maintain a memorial dedicated to the Civilian Conservation Corps in honor of those who served and in recognition of their contributions to the State. The memorial must be located and constructed in accordance with a plan approved by the Capitol Planning Commission and the Legislative Council. Subject to available funding, the memorial must be completed by October 1, 2000. In addition, construction of the memorial must be in accordance with the following provisions. [1999, c. 747, §1 (NEW).]

1. Location. The memorial must be located immediately west of the main entrance to the Cultural Building that houses the Maine State Library, the Maine State Museum and the Maine State Archives in the State House complex.

[ 1999, c. 747, §1 (NEW) .]

2. Memorial design and inscription. The memorial must be of a design that is the same or similar to the memorial erected by the State of Michigan to honor the Civilian Conservation Corps. It must be a bronze casting approximately 6 feet in height of a Civilian Conservation Corps worker and must be placed on an elevated base constructed in whole or in part of stone or other natural materials. The area adjacent to the memorial must be landscaped with natural plantings following completion of the memorial.

The memorial must have a bronze plaque placed upon it on which is inscribed the following or similar language as determined by the Legislative Council:

"In Honor Of The Young Men Of The Civilian Conservation Corps Who Changed the Face Of Maine From 1933 To 1942 By Building Parks, Roads, Trails, Forests And Citizenship, Leaving A Lasting Legacy To The Conservation Of Natural Resources For Which All Citizens Of Maine Owe A Debt Of Gratitude."

[ 1999, c. 747, §1 (NEW) .]

3. Funding. The Capitol Planning Commission may accept state and local funds, gifts and other contributions to be used solely to carry out the purposes of this section. All contributions or other funds received must be reported in writing to the Legislative Council at least quarterly. The Capitol Planning Commission shall make use of the services provided by the Maine Conservation Corps within the Department of Labor as feasible and appropriate.

[ 1999, c. 747, §1 (NEW) .]

4. Maintenance of historical and educational information. The State Archivist shall maintain and make available to the public a listing of persons who served in the Civilian Conservation Corps in Maine, if known, including the periods of service and projects on which they worked. In addition, the Director of the Maine State Museum shall develop and display an educational plaque regarding the memorial and the Civilian Conservation Corps and its accomplishments in this State in the main entrance to the Cultural Building. Funds received by the Capitol Planning Commission pursuant to subsection 3 may be used to pay the costs of developing the plaque.

[ 1999, c. 747, §1 (NEW) .]

SECTION HISTORY

1999, c. 747, §1 (NEW).






Chapter 15: BOARD OF SANITATION, LICENSING AND INSPECTION

5 §311. Membership and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 83, §1 (RP). 1977, c. 240, §3 (RP).






Chapter 15-A: HISTORIC PRESERVATION OF STATEHOUSE AND BLAINE HOUSE

5 §321. Declaration of policy

The Legislature, in view of the continuing importance which the State House and the Blaine House have for the people of Maine, declares that it is the policy of the State to preserve and develop the aesthetic and historical integrity of the State House and the Blaine House. [1989, c. 410, §17 (AMD).]

SECTION HISTORY

1979, c. 536, §1 (NEW). 1979, c. 663, §11 (AMD). 1989, c. 410, §17 (AMD).



5 §322. Blaine House Commission

The Blaine House Commission, as established in section 12004-I, subsection 75-B and referred to in this chapter as the "commission," consists of 9 voting members who are appointed and serve as described in this section. [1993, c. 590, §1 (NEW).]

1. Members; appointment. The commission consists of the following members:

A. The Director of the Maine Historic Preservation Commission; [1993, c. 590, §1 (NEW).]

B. The Director of the Maine State Museum; [1993, c. 590, §1 (NEW).]

C. The Director of the Bureau of General Services; [1993, c. 590, §1 (NEW).]

D. The Commissioner of Administrative and Financial Services; and [1993, c. 590, §1 (NEW).]

E. Five public members appointed by the Governor. The public members must have expertise in one or more of the following areas: historic preservation, interior decoration, historic architecture or landscape architecture. [1993, c. 590, §1 (NEW).]

[ 1993, c. 590, §1 (NEW) .]

2. Terms. Each public member serves a term concurrent with the term of the Governor.

[ 1993, c. 590, §1 (NEW) .]

3. Chair. The commission shall elect a chair from among its public members.

[ 1993, c. 590, §1 (NEW) .]

4. Reimbursement. Members serve on the commission without compensation.

[ 1993, c. 590, §1 (NEW) .]

5. Meetings; decisions; quorum. The commission shall meet at least quarterly on the call of the chair. Decisions must be made by a majority of those present and voting. A quorum is a majority of the members of the commission.

[ 1993, c. 590, §1 (NEW) .]

6. Rules. The commission, in accordance with the Maine Administrative Procedure Act, shall adopt all rules necessary or desirable for it to carry out the functions assigned it by this chapter.

[ 1993, c. 590, §1 (NEW) .]

SECTION HISTORY

1993, c. 590, §1 (NEW).



5 §323. Approval of alterations; oversight of plans

The commission shall approve any architectural, aesthetic and decorative alterations to Blaine House grounds and public rooms and alterations to the structural features and architectural details of the private rooms and oversee plans to preserve and develop the aesthetic and historical integrity of the Blaine House and adjacent grounds. [1993, c. 590, §1 (NEW).]

1. Oversight. The commission shall oversee the preservation of, and the development and implementation of changes guaranteeing, the aesthetic and historical integrity of the public rooms of the Blaine House and adjacent grounds and alterations to the structural features and architectural details of the private rooms of the Blaine House.

[ 1993, c. 590, §1 (NEW) .]

2. Jurisdiction. The commission has jurisdiction over the entire exterior of the Blaine House, the interior rooms used by the public and the immediate grounds. The private office and living quarters used at the discretion of the Governor by the Governor and the Governor's family are exempt from this chapter, except for alterations to structural features and architectural details.

[ 1993, c. 590, §1 (NEW) .]

3. Alterations. The Bureau of General Services may not make any architectural, aesthetic or decorative addition to, deletion from or change to any external or internal part of the Blaine House or its immediate grounds under the jurisdiction of the commission unless the commission has approved the change in writing.

[ 1993, c. 590, §1 (NEW) .]

4. Research; publications. The commission may conduct research into the Blaine House, its grounds and its residents, to guide the commission in the preservation and development of the building's aesthetic and historical integrity. The commission may publish and distribute this research to enhance public understanding and appreciation of the Blaine House.

[ 1993, c. 590, §1 (NEW) .]

SECTION HISTORY

1993, c. 590, §1 (NEW).



5 §324. Advice and assistance to commission

The commission may request the assistance and advice of any state agency in the administration of its duties. Any state agency receiving a request shall render any assistance and advice to the commission within reasonable means. [1993, c. 590, §1 (NEW).]

SECTION HISTORY

1993, c. 590, §1 (NEW).



5 §325. Annual report to Governor and Legislature

The commission shall report to the Governor and the Legislature annually on September 1st its accomplishments and recommendations relating to the work and needs of the commission. The commission shall list all activities and projects initiated and completed during the past year and those projects proposed during the next year that concern the preservation and development of the aesthetic and historical integrity of the Blaine House and its adjacent grounds. [1993, c. 590, §1 (NEW).]

SECTION HISTORY

1993, c. 590, §1 (NEW).



5 §326. Contributions to Blaine House

The commission may accept gifts, bequests, loans of artifacts and federal funds for purposes consistent with the objectives of this chapter. These gifts, bequests, loans of artifacts and federal funds must be used solely to carry out the purposes for which they were intended. Gifts may include furnishings, other artifacts and any items or specimens appropriate for the grounds. [1993, c. 590, §1 (NEW).]

All contributions, purchases and bequests of artifacts for the Blaine House and grounds must be reported in writing to the Maine State Museum Commission at least quarterly. The Maine State Museum Commission shall consider these acquisitions for inclusion in the Blaine House Historic Collection and report its decisions to the Blaine House Commission at least quarterly. For the purposes of this section, the "Blaine House Historic Collection" consists of all artifacts associated with the Blaine House and grounds that, in the judgment of the Maine State Museum Commission, are determined culturally or historically significant to the Blaine House, its inhabitants or the State. [1993, c. 590, §1 (NEW).]

SECTION HISTORY

1993, c. 590, §1 (NEW).






Chapter 16: ADVISORY COMMITTEE ON STATE TELECOMMUNICATIONS

5 §350. Statement of purpose; Advisory Committee on State Telecommunications (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 281, (NEW). 1983, c. 812, §17 (AMD). 1985, c. 785, §A35 (AMD). 1985, c. 819, §A3 (AMD). 1989, c. 503, §B13 (AMD). 1993, c. 361, §C1 (RP).



5 §351. Committee membership; organization (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 281, (NEW). 1975, c. 497, §3 (AMD). 1985, c. 785, §A36 (AMD). 1987, c. 370, §1 (AMD). 1991, c. 780, §Y29 (AMD). 1993, c. 361, §C2 (RP).



5 §352. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 281, (NEW). 1985, c. 785, §A37 (AMD). 1993, c. 361, §C3 (RP).






Chapter 17: MAINE GOVERNMENTAL INFORMATION NETWORK BOARD

5 §353. Maine Governmental Information Network Board established (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 428, §1 (NEW). 2003, c. 643, §1 (RP).



5 §354. Board membership; term of office; organization; reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 428, §1 (NEW). 2001, c. 388, §2 (AMD). 2003, c. 643, §1 (RP).



5 §355. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 428, §1 (NEW). 2003, c. 643, §1 (RP).



5 §356. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 428, §1 (NEW). 2003, c. 643, §1 (RP).



5 §357. Funding established (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 428, §1 (NEW). 2003, c. 643, §1 (RP).






Chapter 18: MINING EXCISE TAX TRUST FUND

5 §451. Statement of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 711, §2 (NEW). 1991, c. 799, §1 (RP).



5 §452. Mining Excise Tax Trust Fund

There is created a separate trust fund to be known as the Mining Excise Tax Trust Fund, referred to in this chapter as the "fund," to replace the loss to the State of a nonrenewable natural resource, to protect the State's environment and to protect municipalities from any adverse impact resulting from mining of metallic minerals. [1991, c. 799, §2 (AMD).]

1. Nonlapsing fund. The fund may not lapse.

[ 1991, c. 799, §2 (AMD) .]

2. Investment. The Treasurer of State shall invest the fund in accordance with section 138.

[ 1981, c. 711, §2 (NEW) .]

3. Principal limit.

[ 1991, c. 799, §2 (RP) .]

SECTION HISTORY

1981, c. 711, §2 (NEW). 1991, c. 799, §2 (AMD).



5 §453. Board of trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 711, §2 (NEW). 1983, c. 812, §18 (AMD). 1989, c. 503, §B14 (AMD). 1991, c. 622, §S2 (RP).



5 §453-A. Board of trustees

The Mining Excise Tax Trust Fund Board of Trustees, as established in section 12004-G, subsection 33-B and referred to in the chapter as the "board," consists of 5 members, at least one of whom must be a resident of the unorganized territory. [1993, c. 680, Pt. A, §8 (AMD).]

1. Appointment. The members of the board are appointed by the Governor and are subject to review by the joint standing committee of the Legislature having jurisdiction over taxation matters and to confirmation by the Legislature, except that the Governor may not appoint any members to the board until such time as funds accrue to the Mining Excise Tax Trust Fund.

[ 1999, c. 668, §3 (AMD) .]

2. Terms. Of the initial members one serves a term of one year, one serves a term of 2 years, one serves a term of 3 years, one serves a term of 4 years and one serves a term of 5 years. Upon the expiration of the initial terms, members are appointed to serve 5-year terms. Members may be reappointed. Members serve until their successors are appointed and qualified.

[ 1991, c. 799, §3 (NEW); 1991, c. 883, §1 (NEW) .]

3. Vacancies. A vacancy is filled for the expiration of the term to which the member has been appointed.

[ 1991, c. 799, §3 (NEW); 1991, c. 883, §1 (NEW) .]

SECTION HISTORY

1991, c. 799, §3 (NEW). 1991, c. 883, §1 (NEW). 1993, c. 349, §5 (AMD). 1993, c. 680, §A8 (AMD). 1999, c. 668, §3 (AMD).



5 §454. Powers and duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 711, §2 (NEW). 1991, c. 799, §4 (RP).



5 §454-A. Powers and duties of board

1. Authorize expenditures. The board may authorize any expenditure of the fund. An expenditure of funds or transfer of responsibility may be made only with the concurrence of at least 3 members of the board.

[ 1991, c. 799, §5 (NEW) .]

2. Employ staff as necessary. The board may employ staff necessary to carry out the purposes of this chapter.

[ 1991, c. 799, §5 (NEW) .]

3. Reinvestment of funds. The board may direct the Treasurer of State to reinvest any portion of the income earned by the fund with the principal of the fund. Earned income that is reinvested is not considered principal of the fund under section 455, subsection 1, paragraph B.

[ 1991, c. 799, §5 (NEW) .]

4. Expenditures from excise tax revenues. The board is responsible for expenditures from excise tax revenues in accordance with Title 36, chapter 371. The board shall reimburse municipalities for any lost property taxes pursuant to this chapter and Title 36, chapter 371.

[ 1991, c. 799, §5 (NEW) .]

5. Biennial report and annual plan. Upon appointment of the board members pursuant to section 453-A, subsection 1, the board shall prepare:

A. A biennial report to be submitted to the Governor and the Legislature. The report must include an audited financial statement of the fund and a listing of activities undertaken by the board in the preceding biennium. The report must be submitted 30 days prior to the convening of each first regular session of the Legislature; and [1991, c. 799, §5 (NEW).]

B. An annual general plan of expenditures and activities of the coming year. The general plan must be submitted to the Legislature for approval 30 days prior to the convening of each regular session. [1991, c. 799, §5 (NEW).]

[ 1999, c. 668, §4 (AMD) .]

SECTION HISTORY

1991, c. 799, §5 (NEW). 1999, c. 668, §4 (AMD).



5 §455. Uses of the trust fund

1. Funds available. The board may utilize available funds as follows.

A. The board may use income for the purposes of this section. [1981, c. 711, §2 (NEW).]

B. The board may use the principal if approved by the Legislature and the Governor. [1981, c. 711, §2 (NEW).]

[ 1981, c. 711, §2 (NEW) .]

2. Uses. Funds may be used as follows:

A. To purchase and develop land or other real property interests for park and recreational uses; [1981, c. 711, §2 (NEW).]

B. To purchase wildlife habitats, marine habitats and unique natural areas; or [1981, c. 711, §2 (NEW).]

C. To restore the quality of marine waters, lakes, rivers and streams. [1981, c. 711, §2 (NEW).]

[ 1981, c. 711, §2 (NEW) .]

SECTION HISTORY

1981, c. 711, §2 (NEW).






Chapter 19: MAINE HUMAN DEVELOPMENT COMMISSION

5 §461. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 576, §§1,5 (NEW). 1991, c. 622, §S3 (RP).



5 §462. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 576, §§1,5 (NEW). 1991, c. 622, §S3 (RP).



5 §463. Administrative authority (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 576, §§1,5 (NEW). 1991, c. 622, §S3 (RP).



5 §464. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 576, §§1,5 (NEW). 1991, c. 622, §S3 (RP).






Chapter 20: COUNTY AND LOCAL GOVERNMENT INTERNSHIP PROGRAM

5 §471. Creation

The County and Local Government Internship Program, referred to in this chapter as "the program," is established to attract and place qualified undergraduate and graduate college students temporarily within county and local governments. [2007, c. 466, Pt. A, §7 (AMD).]

SECTION HISTORY

2005, c. 656, §1 (NEW). 2007, c. 466, Pt. A, §7 (AMD).



5 §472. Purposes

The purposes of this program are: [2005, c. 656, §1 (NEW).]

1. Selection. To attract and select college students with ambition and talent for temporary internships within county and local governments;

[ 2005, c. 656, §1 (NEW) .]

2. Placement. To place each program intern in a position of some responsibility where the intern can contribute ideas, enthusiasm and ingenuity while completing a project under the direction of a responsible county or local administrator;

[ 2005, c. 656, §1 (NEW) .]

3. Liaison. To encourage liaisons between county and local governments and the various institutions of higher learning located within the State; and

[ 2005, c. 656, §1 (NEW) .]

4. Recommendations. To formulate recommendations for improving the program and for attracting college graduates with outstanding potential into permanent positions of employment within county and local governments.

[ 2005, c. 656, §1 (NEW) .]

SECTION HISTORY

2005, c. 656, §1 (NEW).



5 §473. Eligibility

To be eligible to participate in the program, a student must: [2005, c. 656, §1 (NEW).]

1. College. Have completed at least 2 years of college or have graduated from college within the past year; and

[ 2005, c. 656, §1 (NEW) .]

2. Residence. Be a state resident or attend a college in the State.

[ 2005, c. 656, §1 (NEW) .]

SECTION HISTORY

2005, c. 656, §1 (NEW).



5 §474. Duties of the Margaret Chase Smith Center for Public Policy

The Margaret Chase Smith Center for Public Policy within the University of Maine System, referred to in this chapter as "the center," shall administer the program. The center's duties include the following. [2007, c. 466, Pt. A, §8 (RPR).]

1. General supervision. The center shall exercise general supervision over the operation of the program and shall develop and put into effect administrative guidelines for interns and county and local government personnel, formulate policies and establish and administer operational procedures.

[ 2005, c. 656, §1 (NEW) .]

2. Promotion; recruitment. The center shall disseminate widely information and application forms and otherwise publicize the program to attract the attention and interest of as many college students as possible and shall receive the completed application blanks of those students interested, as well as answering inquiries for further details and information.

[ 2005, c. 656, §1 (NEW) .]

3. Participation of county and local governments. The center shall acquaint officials and administrators with the program and its advantages, encouraging the greatest possible participation by county and local government offices.

[ 2005, c. 656, §1 (NEW) .]

4. Selection. Applications of interested students received by the center must be processed in accordance with procedures to be established by the center.

[ 2005, c. 656, §1 (NEW) .]

5. Placement. The center shall place students with participating county and local government offices.

[ 2005, c. 656, §1 (NEW) .]

6. Orientation. The center shall arrange an orientation for interns and supervising county and local personnel prior to commencement of intern work within a county or local government office and may conduct special programs during the internship to ensure that interns obtain a broad understanding of county and local governments.

[ 2005, c. 656, §1 (NEW) .]

7. Coordination. The center shall coordinate the activities of the interns with the various participating county and local government offices to the maximum advantage of the program.

[ 2005, c. 656, §1 (NEW) .]

8. Annual report. The center shall produce an annual report, which is a public document, by the end of each calendar year on the operation of the program. Copies of the report must be filed with the Legislature.

[ 2005, c. 656, §1 (NEW) .]

SECTION HISTORY

2005, c. 656, §1 (NEW). 2007, c. 466, Pt. A, §8 (AMD).



5 §475. Conditions of employment

1. Temporary unclassified service. Interns are considered temporary, unclassified employees of the county and local governments. The employing county or local government office may discharge an intern for cause with one week's advance notice to the intern and the center. The center may reassign an intern or release the intern from the program with one week's advance notice to the intern and the office when it is considered in the best interest of the program.

[ 2005, c. 656, §1 (NEW) .]

2. Salary. The center shall determine from time to time an appropriate minimum salary for interns, which must be paid by the participating county and local government offices. The center may negotiate the placement of an intern within county or local government and, to further the purposes of the intern program, may make funds from this chapter available to the intern.

[ 2005, c. 656, §1 (NEW) .]

3. Internship training. Participating county or local government offices shall release intern personnel to participate in paid orientation or training activities planned by the center as part of the internship program.

[ 2005, c. 656, §1 (NEW) .]

SECTION HISTORY

2005, c. 656, §1 (NEW).



5 §476. Acceptance of gifts, bequests, grants, aid

The center may accept gifts, bequests and endowments for purposes consistent with the objectives of this chapter and may accept federal, private foundation and other grants and matching funds when determined to be in the best interests of the program. [2005, c. 656, §1 (NEW).]

SECTION HISTORY

2005, c. 656, §1 (NEW).









Part 2: CIVIL SERVICE

Chapter 51: GENERAL PROVISIONS

5 §551. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 127, §25 (AMD). 1979, c. 541, §A24 (AMD). 1985, c. 785, §B19 (RP).



5 §551-A. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 289, §1 (NEW). 1985, c. 785, §B19 (RP).



5 §552. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 723, §1 (AMD). 1979, c. 127, §§26-28 (AMD). 1979, c. 541, §§B1,B2 (AMD). 1985, c. 785, §A38 (AMD). 1985, c. 785, §B19 (RP). 1989, c. 878, §B2 (AMD).



5 §553. Discrimination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 212, (AMD). 1979, c. 127, §29 (AMD). 1979, c. 541, §A25 (AMD). 1985, c. 785, §B19 (RP).



5 §553-A. Appointing authority obligation to inform employee (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 667, §1 (NEW). 1981, c. 28, §2 (AMD). 1985, c. 785, §B19 (RP).



5 §554. Personnel records (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §14 (RPR). 1979, c. 137, (AMD). 1979, c. 403, §1 (AMD). 1985, c. 785, §B19 (RP).



5 §555. Employees in military or naval service; substitutes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 587, (AMD). 1973, c. 511, §1 (AMD). 1973, c. 633, §21 (AMD). 1977, c. 564, §15 (AMD). 1985, c. 779, §12 (AMD). 1985, c. 785, §B19 (RP). 1987, c. 402, §§A18,A19 (RP).



5 §556. Citizenship (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 218, (AMD). 1967, c. 50, (AMD). 1973, c. 723, §2 (RPR). 1975, c. 686, §1 (AMD). 1975, c. 766, §4 (AMD). 1977, c. 696, §36 (AMD). 1979, c. 127, §30 (AMD). 1981, c. 289, §2 (RPR). 1985, c. 785, §B19 (RP).



5 §557. Compulsory consideration of experience (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 568, (NEW). 1973, c. 723, §3 (AMD). 1979, c. 541, §A26 (AMD). 1981, c. 289, §3 (RPR). 1985, c. 785, §B19 (RP).



5 §558. Hiring and promoting neutrality (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 82, (NEW). 1985, c. 785, §B19 (RP).



5 §559. Intermittent employees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 667, §2 (NEW). 1979, c. 7, (AMD). 1985, c. 785, §B19 (RP).






Chapter 53: STATE PERSONNEL BOARD

5 §591. Membership; term; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 476, §11 (AMD). 1975, c. 608, §1 (RPR). 1975, c. 771, §53 (AMD). 1981, c. 289, §4 (RPR). 1983, c. 812, §§19,20 (AMD). 1985, c. 785, §B19 (RP).



5 §592. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §20 (AMD). 1975, c. 686, §2 (RPR). 1975, c. 766, §4 (AMD). 1975, c. 771, §54 (AMD). 1977, c. 78, §12 (RPR). 1981, c. 289, §5 (AMD). 1985, c. 785, §B19 (RP).



5 §593. Appeals to the board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 686, §3 (NEW). 1975, c. 766, §4 (AMD). 1977, c. 427, (AMD). 1977, c. 694, §§12,13 (AMD). 1981, c. 313, (AMD). 1985, c. 785, §B19 (RP).






Chapter 55: COMMISSIONER OF PERSONNEL

5 §631. Qualifications; tenure; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 686, §4 (RPR). 1975, c. 766, §§3,4 (AMD). 1977, c. 78, §13 (AMD). 1977, c. 694, §§14-17 (AMD). 1979, c. 127, §31 (AMD). 1981, c. 270, §§2,3 (AMD). 1981, c. 289, §§6,7 (AMD). 1983, c. 489, §§2,3 (AMD). 1985, c. 785, §B19 (RP).



5 §632. Registers of eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 390, §1 (AMD). 1975, c. 766, §4 (AMD). 1977, c. 564, §16 (AMD). 1979, c. 127, §32 (AMD). 1979, c. 541, §B3 (AMD). 1981, c. 47, §1 (AMD). 1985, c. 785, §B19 (RP).



5 §633. Classification plan (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 766, §4 (AMD). 1977, c. 564, §17 (AMD). 1985, c. 785, §B19 (RP).



5 §634. Compensation plan (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 382, (AMD). 1969, c. 549, (AMD). 1971, c. 331, (AMD). 1973, c. 390, §2 (AMD). 1975, c. 594, §§1-3 (AMD). 1975, c. 766, §4 (AMD). 1977, c. 564, §§18-20 (AMD). 1985, c. 720, (AMD). 1985, c. 785, §B19 (RP). 1987, c. 240, §1 (AMD). 1987, c. 402, §§A20,A21 (RP).



5 §635. Definition of salary paid to minister of the gospel (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 151, (AMD). 1985, c. 785, §B19 (RP).



5 §636. Training and apprenticeship programs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 766, §4 (AMD). 1983, c. 260, §1 (RPR). 1985, c. 785, §B19 (RP).



5 §637. Service ratings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 766, §4 (AMD). 1977, c. 564, §21 (AMD). 1985, c. 785, §B19 (RP).



5 §638. Employee right to review personnel file (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 694, §1 (NEW). 1975, c. 766, §4 (AMD). 1985, c. 785, §B19 (RP).






Chapter 56: SUGGESTION AWARDS BOARD

5 §641. Suggestion Awards Board (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 445, §1 (NEW). 1969, c. 429, §§1,2 (AMD). P&SL 1971, c. 91, §C (RP).



5 §642. Employee Suggestion System (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 289, §8 (NEW). 1987, c. 402, §§A22,A23 (AMD). 1989, c. 645, §§1-3 (AMD). 1991, c. 780, §§Y30,31 (AMD). 1993, c. 455, §§1,2 (AMD). 1995, c. 368, §HH2 (RP).






Chapter 56-A: EMPLOYEE AWARDS

5 §651. Employee Suggestion System

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Board" means the Employee Suggestion System Board established in subsection 3. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

B. "System" means the Employee Suggestion System established in subsection 2. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

2. System established. The Employee Suggestion System is established to encourage by means of cash or honorary awards state employees to find substantial savings and efficiencies in state operations.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

3. Board. The Employee Suggestion System Board is established and consists of the Commissioner of Administrative and Financial Services and 2 other departmental commissioners appointed by the Governor.

A. The board shall elect a chair annually. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

B. The Commissioner of Administrative and Financial Services is responsible for administering the system and shall assign an employee, who may have other assignments not related to the system, to manage the system on a day-to-day basis. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

C. The board may adopt routine technical rules in accordance with chapter 375, subchapter 2-A to implement the system, including criteria for suggesting ideas and making awards, and to establish fees as the board considers necessary to ensure timely and responsive assistance from all state agencies. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

D. The board has the sole and exclusive authority to make cash or honorary awards under the system. All decisions of the board are final and are not subject to judicial review. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

E. The board shall forward all suggestions to the Office of Program Evaluation and Government Accountability, as established by Title 3, section 991, a minimum of 2 times per year. [2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF).]

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

4. Ineligible employees. The board may exclude certain levels of positions from participation in the system. Persons in positions enumerated in chapter 71 or in Title 2, sections 6 to 6-E are not eligible to receive cash awards under the system.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

5. Maximum cash award; cost savings. The maximum cash award approved for a suggestion that is implemented and results in cost savings is limited to 10% of the first year's estimated All Other savings or $2,000, whichever is less. Except as provided in subsection 6, an award may not be made for any suggested savings of less than $250. Any cash awards approved by the board must be charged against the fund or funds to which estimated savings apply. If it is not possible to reasonably estimate the savings, the board may pay an initial amount and pay an additional amount at the end of the first year or may pay the full amount at the end of the first year.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

6. Improvements to service without cost savings. Upon the recommendation of the agency head of the affected program, the board may approve an award not to exceed $100 for a suggestion that results in improved services or operation of the program but does not result in identifiable cost savings.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

7. Reductions in service. An award may not be approved by the board for a suggestion that generates savings through a reduction of services, unless it is an identified duplication of services.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

8. Confidentiality. The name of the person with the suggestion must be treated confidentially by the board and any other person handling the suggestion until a final decision is made by the board, if requested by the person with the suggestion.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

9. Assistance. Any department or other organization of State Government shall provide whatever assistance the board requests for evaluating suggestions or other purposes.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

10. Administration. Notwithstanding any other law, whenever an award is made from a fund, an equal amount must be transferred from the same fund to a special revenue fund available to the Department of Administrative and Financial Services to be used to administer the system.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

11. Promotion. The board shall ensure that all employees are aware of the system and the potential award amounts.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

12. Discrimination prohibited. A supervisor or other person in authority may not discriminate against an employee regarding the employee's compensation terms, conditions, location or privilege of employment because the employee acting in good faith has suggested savings or efficiencies under this chapter. The remedies available under Title 26, chapter 7, subchapter 5-B apply to a person subject to any such discrimination.

[ 2003, c. 692, §1 (NEW); 2003, c. 692, §2 (AFF) .]

SECTION HISTORY

2003, c. 692, §1 (NEW). 2003, c. 692, §2 (AFF).






Chapter 57: CLASSIFIED SERVICE

5 §671. Composition of (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §§22,23 (AMD). 1985, c. 785, §B19 (RP).



5 §672. Filling of positions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 686, §5 (AMD). 1975, c. 766, §4 (AMD). 1985, c. 481, §A6 (AMD). 1985, c. 785, §B19 (RP).



5 §673. Examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 723, §4 (AMD). 1975, c. 686, §6 (AMD). 1975, c. 766, §4 (AMD). 1977, c. 564, §§24,25 (AMD). 1981, c. 47, §2 (AMD). 1985, c. 785, §B19 (RP).



5 §674. Veterans preference (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 67, §1 (AMD). 1971, c. 561, (RPR). 1973, c. 496, §§1,2 (AMD). 1973, c. 511, §2 (AMD). 1973, c. 513, §22 (AMD). 1973, c. 633, §21 (AMD). 1975, c. 432, §1 (AMD). 1975, c. 459, §§1-5 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 686, §7 (AMD). 1975, c. 766, §4 (AMD). 1979, c. 541, §A27 (AMD). 1985, c. 779, §13 (AMD). 1985, c. 785, §B19 (RP). 1987, c. 402, §§A24,A25 (AMD).



5 §675. -- reopening of examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 459, §6 (AMD). 1975, c. 686, §8 (AMD). 1975, c. 766, §4 (AMD). 1985, c. 785, §B19 (RP).



5 §676. Probationary period; permanent appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 390, §3 (AMD). 1975, c. 766, §4 (AMD). 1985, c. 785, §B19 (RP).



5 §677. Temporary and provisional appointments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 686, §9 (AMD). 1975, c. 766, §4 (AMD). 1985, c. 785, §B19 (RP).



5 §678. Dismissal and disciplinary action

SECTION HISTORY

1967, c. 539, §2 (RPR). 1969, c. 512, (AMD). 1973, c. 390, §4 (AMD). 1975, c. 366, (AMD). 1977, c. 564, §26 (AMD). 1977, c. 674, §5 (AMD). 1985, c. 785, §B19 (RP).



5 §679. Solicitation of political campaign contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 309, §1 (RP).



5 §679-A. Political activity (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 309, §2 (NEW). 1985, c. 785, §B19 (RP).



5 §680. Injury to wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 317, (NEW). 1973, c. 513, §22 (AMD). 1973, c. 788, §16 (AMD). 1975, c. 594, §4 (RP).






Chapter 59: UNCLASSIFIED SERVICE

5 §711. Unclassified service (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 91, §1 (AMD). 1965, c. 513, §6 (AMD). 1969, c. 504, §11 (AMD). 1971, c. 350, §1 (AMD). 1971, c. 395, §11 (AMD). P&SL 1973, c. 53, (AMD). P&SL 1973, c. 150, §2 (AMD). 1973, c. 625, §21 (AMD). 1973, c. 702, §§1,2 (AMD). 1975, c. 96, §1 (AMD). 1975, c. 136, (AMD). 1975, c. 755, §1 (AMD). 1975, c. 770, §21 (AMD). 1975, c. 771, §55 (AMD). 1975, c. 777, §7 (AMD). 1977, c. 360, §1 (AMD). 1977, c. 564, §§27,28 (AMD). 1977, c. 674, §6 (RPR). 1979, c. 127, §§32-A,32-B (AMD). 1979, c. 537, (AMD). 1979, c. 731, §1 (AMD). 1979, c. 737, §§1,2 (AMD). 1981, c. 10, §6 (AMD). 1981, c. 168, §3 (AMD). 1981, c. 359, §2 (AMD). 1981, c. 501, §2 (AMD). 1981, c. 698, §6 (AMD). 1981, c. 708, §§1-3 (AMD). 1983, c. 139, (AMD). 1983, c. 349, §2 (AMD). 1983, c. 477, Pt. E, Subpt. 10, (AMD). 1983, c. 480, §A3 (AMD). 1983, c. 489, §§4,5 (AMD). 1983, c. 566, §1 (AMD). 1983, c. 579, §§3-5 (AMD). 1983, c. 729, §3 (RP). 1983, c. 743, §1 (AMD). 1983, c. 807, §K (AMD). 1983, c. 819, §A7 (AMD). 1983, c. 829, §1 (AMD). 1983, c. 862, §§7-9 (AMD).






Chapter 60: EDUCATIONAL LEAVE

5 §721. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 2001, c. 519, §2 (RP).



5 §722. Declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 2001, c. 519, §2 (RP).



5 §723. Educational Leave Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 1975, c. 766, §4 (AMD). 1975, c. 771, §56 (AMD). 1983, c. 812, §21 (AMD). 1985, c. 785, §B21 (AMD). 1989, c. 483, §A10 (AMD). 1989, c. 503, §B15 (AMD). 1989, c. 878, §A9 (RPR). 1991, c. 376, §14 (AMD). 2001, c. 519, §2 (RP).



5 §724. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 1977, c. 694, §18 (AMD). 2001, c. 519, §2 (RP).



5 §725. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 1991, c. 376, §15 (RP).



5 §725-A. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 376, §16 (NEW). 2001, c. 519, §2 (RP).



5 §726. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 2001, c. 519, §2 (RP).



5 §727. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 500, (NEW). 2001, c. 519, §2 (RP).






Chapter 61: VIOLATIONS

5 §741. Penalties; forfeiture of office (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §29 (RP). 1979, c. 541, §A28 (RP).






Chapter 63: STATE EMPLOYEES APPEALS

5 §751. State Employees Appeals Board (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 539, §1 (NEW). 1975, c. 771, §57 (AMD). 1981, c. 289, §10 (AMD). 1987, c. 402, §B2 (RP).



5 §752. Mediation authority (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 539, §1 (NEW). 1969, c. 550, §2 (AMD). 1987, c. 402, §B2 (RP).



5 §753. Procedure for settlement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 539, §1 (NEW). 1969, c. 550, §1 (AMD). 1973, c. 493, §§1,2 (AMD). 1975, c. 766, §4 (AMD). 1979, c. 541, §A29 (AMD). 1987, c. 402, §B2 (RP).






Chapter 65: CODE OF FAIR PRACTICES AND AFFIRMATIVE ACTION

5 §781. Code of Fair Practices and Affirmative Action

The State of Maine is an equal opportunity employer and as such will require all its agencies to pursue in good faith affirmative action programs. [1975, c. 153, §1 (NEW).]

SECTION HISTORY

1975, c. 153, §1 (NEW).



5 §782. Definition of affirmative action

An affirmative action program includes procedures designed to increase the numbers of minorities, women and handicapped at all levels and in all segments of the work force where imbalances exist. Such a program should include an assessment of the existing situation, and the development of realistic goals for necessary action. These goals and related procedures and timetables should not require rigid quotas, but are commitments which an employer should make every good faith effort to achieve. [1985, c. 388, §1 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §1 (AMD).



5 §783. Appointment, assignment and promotion of personnel

Officials and supervisory employees shall appoint, assign and promote personnel on the basis of merit and fitness, without regard to race, color, religious creed, national origin, sex, ancestry, age, physical handicap or mental handicap, unless related to a bona fide occupational qualification. Each appointing authority shall designate an affirmative action officer. The officer must be so placed within the agency's organizational structure that he or she shall have direct access to the appointing authority. Each department or agency shall prepare an affirmative action program for that department or agency in accordance with criteria set forth by the Bureau of Human Resources. [1985, c. 785, Pt. B, §22 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §2 (AMD). 1985, c. 785, §B22 (AMD).



5 §784. State action and contracts

1. State action. No agency or individual employee of the State or state related agencies will discriminate because of race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap while providing any function or service to the public, in enforcing any regulation, or in any education, counseling, vocational guidance, apprenticeship and on-the-job training programs. Similarly, no state or state related agency contractor, subcontractor, or labor union or representative of the workers with which the contractor has an agreement, will discriminate unless based on a bona fide occupational qualification. State agencies or related agencies may withhold financial assistance to any recipient found to be in violation of the Maine Human Rights Act or the Federal Civil Rights Act. Any state agency or related agency shall decline any job order carrying a specification or limitation as to race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap, unless it is related to a bona fide job requirement.

[ 1985, c. 388, §2 (AMD) .]

2. Public contracts. Every state or state related agency contract for public works or for services shall incorporate by reference the following provisions: "During the performance of this contract, the contractor agrees as follows.

A. The contractor will not discriminate against any employee or applicant for employment because of race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap. Such action shall include, but not be limited to, the following: Employment, upgrading, demotions, transfers, recruitment or recruitment advertising; layoffs or terminations; rates of pay or other forms of compensation; and selection for training, including apprenticeship. [1985, c. 388, §2 (AMD).]

B. The contractor will, in all solicitations or advertisements for employees placed by or on behalf of the contractor, state that all qualified applicants will receive consideration for employment without regard to race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap. [1985, c. 388, §2 (AMD).]

C. The contractor will send to each labor union or representative of the workers with which he has a collective or bargaining agreement, or other contract or understanding, whereby he is furnished with labor for the performances of his contract, a notice, to be provided by the contracting department or agency, advising the said labor union or workers' representative of the contractor's commitment under this section and shall post copies of the notice in conspicuous places available to employees and to applicants for employment." [1975, c. 153, §1 (NEW).]

D. The contractor will cause the foregoing provisions to be inserted in all contracts for any work covered by this agreement so that such provisions will be binding upon each subcontractor. [1975, c. 153, §1 (NEW).]

E. Contractors and subcontractors with contracts in excess of $50,000 will also pursue in good faith affirmative action programs. [1991, c. 807, §1 (NEW).]

[ 1991, c. 807, §1 (AMD) .]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §2 (AMD). 1991, c. 807, §1 (AMD).



5 §785. State employment services

Any state agency or state related agency engaged in employment, referral or placement service for private industry or public agencies shall fill all job orders on a nondiscriminatory basis, and shall decline any job order carrying a specification or limitation as to race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap, unless it relates to a bona fide job requirement. [1985, c. 388, §2 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §2 (AMD).



5 §786. Training for job opportunities

All educational and vocational-guidance counseling programs and all apprenticeship and on-the-job training programs conducted, supervised or funded by the State or state-related agency must be conducted to encourage the fullest development of interest and aptitudes without regard to race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap, unless sex or age relates to a bona fide job requirement. In the event that any such programs are conducted in conjunction with private employers or private educational institutions, the supervising or contracting department or agency shall insure that the provisions of this chapter are complied with fully by such private employer or private educational institution. [RR 1993, c. 1, §7 (COR).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §2 (AMD). RR 1993, c. 1, §7 (COR).



5 §787. State financial assistance

No state agency or state related agency shall approve a grant of state financial assistance to any recipient who is engaged in discriminatory practices. All recipients of state financial assistance shall submit to the Maine Human Rights Commission, at its request, information relating to the recipient's operations with regard to race, color, religious creed, sex, national origin, ancestry, age, physical handicap or mental handicap. Such information shall be furnished on a form to be prescribed by the Maine Human Rights Commission. [1985, c. 388, §2 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §2 (AMD).



5 §788. Bureau of Human Resources

The Bureau of Human Resources shall take positive steps to insure that the entire civil service examination and testing process, including the development of job specifications and employment qualifications, is free from either conscious or inadvertent bias. Furthermore, the Bureau of Human Resources will have the initial responsibility of resolving civil service conflicts and complaints, changing administrative procedures when necessary and providing assistance for preparing affirmative action programs. It is the responsibility of the State Affirmative Action Coordinator in the Bureau of Human Resources to monitor the civil service affirmative action program and insure compliance with all federal and state regulations. [1985, c. 785, Pt. B, §23 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §3 (AMD). 1985, c. 785, §B23 (AMD).



5 §789. Human Rights Commission

All affirmative action programs, whether part of the civil service or not, shall be subject to the review and comment of the Human Rights Commission. [1975, c. 153, §1 (NEW).]

All powers and duties granted to the Maine Human Rights Commission under sections 4551, et seq., as amended, apply to this section. Complaints of discrimination based on race, color, religious creed, sex, national origin, age, physical handicap or mental handicap should be made to the Maine Human Rights Commission. [1985, c. 388, §3 (AMD).]

SECTION HISTORY

1975, c. 153, §1 (NEW). 1985, c. 388, §3 (AMD).



5 §790. Affected state agencies and state related agencies

All state financed agencies, political subdivisions, quasi-independent agencies, school districts and instrumentalities of State Government are required to implement this Code of Fair Practices and Affirmative Action. [1975, c. 153, §1 (NEW).]

SECTION HISTORY

1975, c. 153, §1 (NEW).



5 §791. Records confidential

Records and correspondence utilized by state agencies in the certification of minority business enterprises, women's business enterprises and disadvantaged business enterprises which pertain to the applicant's financial or tax status, to private contracts made by the applicant, to the applicant's trade secrets or to any other matter customarily regarded as confidential business information shall be confidential and shall not be open for public inspection. [1985, c. 587, (NEW).]

Nothing in this section prevents the disclosure of any records, correspondence or other materials to authorized officers and employees of the State Government and Federal Government. [1985, c. 587, (NEW).]

SECTION HISTORY

1985, c. 587, (NEW).






Chapter 67: TAX-DEFERRED ARRANGEMENT

5 §881. Tax-deferred arrangements

The State or any county, city, town or other political subdivision may, by contract, agree with any employee to defer or contribute a portion of that employee's compensation as part of a tax-deferred arrangement permitted for employees under the provisions of the Internal Revenue Code of 1986, as amended, and subsequently contract for, purchase or otherwise procure for the employee an investment product or products as permitted by applicable law, including, but not limited to, a fixed or variable life insurance or annuity contract from an insurance company licensed to contract business in this State, shares of an investment company registered under the federal Investment Company Act of 1940 or investment products offered by any state or national bank. Any tax deferral program offered by a firm must protect the benefits of employees to the full extent allowed by a plan authorized under the Internal Revenue Code of 1986, as amended. The State, pursuant to section 885, may offer to state employees and state employees may elect to participate in any tax-deferred arrangement established and made available by the Board of Trustees of the Maine Public Employees Retirement System pursuant to section 17103. [1997, c. 204, §2 (RPR); 2007, c. 58, §3 (REV).]

SECTION HISTORY

1973, c. 491, (NEW). 1983, c. 791, §1 (AMD). 1997, c. 204, §2 (RPR). 2007, c. 58, §3 (REV).



5 §882. Authorization

The director or the principal officer of each state agency, department, board, commission or institution is authorized to enter into such contractual agreements with employees of that particular state agency, department, board, commission or institution on behalf of the State to defer any portion of that employee's compensation as part of a tax-deferred arrangement under this chapter. [1997, c. 204, §3 (AMD).]

SECTION HISTORY

1973, c. 491, (NEW). 1997, c. 204, §3 (AMD).



5 §883. Administration

Administration of tax-deferred arrangements under this chapter, within state agencies, departments, boards, commissions or institutions, is under the direction of the Department of Administrative and Financial Services. Each county, city, town or other political subdivision may designate an officer to administer tax-deferred arrangements. Payroll deductions must be made in each instance by the appropriate payroll officer. [1997, c. 204, §4 (AMD).]

SECTION HISTORY

1973, c. 491, (NEW). 1985, c. 785, §A39 (AMD). 1997, c. 204, §4 (AMD).



5 §884. Advisory Council on Tax-deferred Arrangements

The Advisory Council on Tax-deferred Arrangements, established by section 12004-I, subsection 25, shall meet at least once a year, review the operations of the arrangements program and advise the Department of Administrative and Financial Services on matters of policy relating to the activities under the arrangements program. Members of the advisory council are entitled to compensation as provided in chapter 379. All appointed members serve at the pleasure of the appointing authority. The advisory council consists of 12 members as follows. [2007, c. 298, §1 (AMD).]

1. Ex officio members; chair. The ex officio members of the Advisory Council on Tax-deferred Arrangements are: the Commissioner of Administrative and Financial Services, or the commissioner's designee; the Superintendent of Insurance, or the superintendent's designee; and the Superintendent of Financial Institutions, or the superintendent's designee. The Commissioner of Administrative and Financial Services, or a designee, is the chair of the advisory council.

[ 1997, c. 204, §5 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

2. Retirement system representative.

[ 1997, c. 204, §5 (RP) .]

3. Employee representatives. The employee representatives of the advisory council are 9 employees appointed by the Governor as follows:

A. [2007, c. 298, §2 (RP).]

B. [2007, c. 298, §2 (RP).]

C. [2007, c. 298, §2 (RP).]

D. Seven classified state employees, one from each bargaining unit recognized pursuant to Title 26, chapter 9-B in the executive branch, recommended to the Governor by the employee organizations certified to represent the units; [2007, c. 298, §2 (NEW).]

E. One employee from the largest bargaining unit recognized pursuant to Title 26, chapter 9-B in the legislative branch, recommended to the Governor by the employee organization certified to represent the unit; and [2007, c. 298, §2 (NEW).]

F. One employee from the largest bargaining unit recognized pursuant to Title 26, chapter 14 in the judicial branch, recommended to the Governor by the employee organization certified to represent the unit. [2007, c. 298, §2 (NEW).]

Employee representatives are appointed for terms of 3 years.

[ 2007, c. 298, §2 (AMD) .]

4. Voting. All votes of the council must be one vote cast by labor and one vote cast by management. The labor vote must be cast by the labor cochair, who must be chosen by the labor members, and must represent the majority opinion of the labor members of the council. The management vote must be cast by the management cochair, who is the Commissioner of Administrative and Financial Services or the commissioner's designee.

[ 1997, c. 204, §5 (NEW) .]

SECTION HISTORY

1973, c. 491, (NEW). 1973, c. 585, §§11,12 (AMD). 1983, c. 812, §22 (AMD). 1985, c. 785, §A40 (AMD). 1989, c. 503, §B16 (AMD). 1991, c. 108, (RPR). 1991, c. 780, §§Y32,33 (AMD). 1997, c. 204, §5 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 503, §§1,2 (AMD). 2007, c. 298, §§1, 2 (AMD).



5 §885. Selection of firms

The advisory council shall select up to 7 firms for participation by state employees as the result of investigation and competitive bidding, as outlined in chapter 155. The advisory council may, at any time after the evaluation and study of new programs, replace any previously selected firm with another firm through the process of competitive bidding. Participants in the plan retain the right to continue to invest with a previously selected firm with which they have already established an account in the State of Maine plan. Any firm selected by the advisory council in accordance with this section must be a registered investment advisor under the federal Investment Company Act of 1940 or a bank or insurance company authorized to receive or manage contributions as part of a tax-deferred arrangement under this chapter. [1997, c. 204, §6 (AMD).]

Any county, city, town or other political subdivision wishing to make use of any material relating to evaluation, or competitive bidding compiled by the advisory council, may receive copies on request. [1997, c. 204, §6 (AMD).]

SECTION HISTORY

1973, c. 491, (NEW). 1997, c. 204, §6 (AMD).



5 §886. Definition

For the purposes of this chapter, "employee" means any person whether appointed, elected or under contract, providing services for the State, county, city, town or other political subdivision, for which compensation is paid. [1973, c. 491, (NEW).]

SECTION HISTORY

1973, c. 491, (NEW).



5 §887. Payment of premiums; purchase of shares; investment products

Notwithstanding any other provision of law to the contrary, those persons designated to administer the tax-deferred arrangements are authorized to make payment for investment products acquired as part of a tax-deferred arrangement. The payments are not construed to be a prohibited use of the general assets of the State, county, city or other political subdivision. [1997, c. 204, §6 (AMD).]

SECTION HISTORY

1973, c. 491, (NEW). 1997, c. 204, §6 (AMD).



5 §888. Application

Any compensation or portion of compensation reduced by an employee in conjunction with a deferred compensation program and any earnings or income thereon must be held in trust for the exclusive benefit of that participant and that participant's beneficiary as provided in the United States Internal Revenue Code, Section 457. For purposes of this section, custodial accounts, annuity contracts and other contracts described in the United States Internal Revenue Code, Section 457(g) must be treated as trusts. Any compensation or portion of compensation reduced must be considered in calculating any employee benefits and is subject to any withholding imposed on the employee. Any compensation or portion of compensation reduced is not subject to any income taxation until distribution is actually made to the employee. [1997, c. 192, §1 (AMD).]

SECTION HISTORY

1973, c. 491, (NEW). 1973, c. 788, §§16-A (RPR). 1997, c. 192, §1 (AMD).



5 §889. Liability limited

The financial liability of the State, county, city, town or other political subdivision under a tax-deferred arrangement under this chapter is limited in each instance to the transmittal to the provider of the investment product or products selected by an employee of that portion of the employee's compensation deferred under the tax-deferred arrangement while the enrollee remains an employee of the State, county, city, town or other political subdivision enrolled in the tax-deferred arrangement, and only to the amount of the portion of the employee's compensation. [1997, c. 204, §7 (RPR).]

SECTION HISTORY

1973, c. 491, (NEW). 1997, c. 204, §7 (RPR).






Chapter 68: INDIVIDUAL RETIREMENT ACCOUNT AND SIMPLIFIED EMPLOYEE PENSION PLANS FOR PUBLIC EMPLOYEES

5 §891. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 791, §2 (NEW).]

1. Employee. "Employee" means any person whether appointed, elected or under contract, providing services for the State, county, municipality or other political subdivision, for which compensation is paid.

[ 1983, c. 791, §2 (NEW) .]

2. Individual retirement account. "Individual retirement account" means an individual retirement account that is in compliance with the United States Internal Revenue Code.

[ 1983, c. 791, §2 (NEW) .]

3. Simplified employee pension plan. "Simplified employee pension plan" means a simplified employee pension plan that is in compliance with the provisions of the United States Internal Revenue Code of 1954, as amended, as these provisions relate to simplified employee pension plans.

[ 1983, c. 791, §2 (NEW) .]

SECTION HISTORY

1983, c. 791, §2 (NEW).



5 §892. Individual retirement and pension plans

The State or any county, municipality or other political subdivision may enter into an agreement with an employee under which all or a portion of that employee's compensation may be transferred into an individual retirement account or simplified employee pension plan in accordance with the United States Internal Revenue Code of 1954, as amended. The State or any county, municipality or other political subdivision may make payroll deductions for individual retirement accounts or simplified employee pension plans from a financial institution as defined in Title 9-B, section 131, subsection 17-A, or any insurance company or investment company licensed to contract business in this State. [1983, c. 791, §2 (NEW).]

SECTION HISTORY

1983, c. 791, §2 (NEW).



5 §893. Administration

Payroll deductions must be made by the appropriate payroll officer of each county, municipality or other political subdivision. The Commissioner of Administrative and Financial Services is responsible for the administration of this chapter as it applies to state employees. Any costs incurred by the Commissioner of Administrative and Financial Services to administer the state program must be borne equally by state employee participants, and these costs may be compensated by means of payroll deductions. [1991, c. 780, Pt. Y, §34 (AMD).]

SECTION HISTORY

1983, c. 791, §2 (NEW). 1985, c. 785, §A41 (AMD). 1991, c. 780, §Y34 (AMD).



5 §894. Liability limited

The State, any county, municipality or other political subdivision which transfers employee compensation to an individual retirement account shall have no liability for the funds once a proper transfer has been made. [1983, c. 791, §2 (NEW).]

SECTION HISTORY

1983, c. 791, §2 (NEW).






Chapter 69: ALTERNATIVE WORKING HOURS

5 §901. Legislative findings and purpose

The Legislature finds that alternative working hours, including part-time work, job sharing and more flexible work schedules will lead to greater efficiency by state employees. There are many qualified and talented Maine citizens of all ages whose personal responsibilities make it difficult to work full time or during the traditional hours of employment. [1981, c. 270, §4 (NEW).]

SECTION HISTORY

1981, c. 270, §4 (NEW).



5 §902. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 270, §4 (NEW).]

1. Alternative working hours employment. "Alternative working hours employment" means employment in the classified or unclassified service capable of being filled through flexible hours, job-sharing or part-time employment, as defined in subsections 2, 3 and 4.

[ 1981, c. 270, §4 (NEW) .]

2. Flexible hours employment. "Flexible hours employment" means employment where the full-time employees of a specific work unit and shift are authorized to set different working hours around a basic core of hours during which all full-time unit employees are to be at work.

[ 1981, c. 270, §4 (NEW) .]

3. Job-sharing employment. "Job-sharing employment" means employment where 2 or more persons share one position.

[ 1993, c. 707, Pt. G, §1 (AMD) .]

4. Part-time employment. "Part-time employment" means employment for less than the standard work week for the class and agency on regularly scheduled hours each week for the position.

[ 1981, c. 270, §4 (NEW) .]

SECTION HISTORY

1981, c. 270, §4 (NEW). 1993, c. 707, §G1 (AMD).



5 §903. Authorization for alternative working hours employment

1. Employees in collective bargaining units. The Governor, or his designee who negotiates a collective bargaining agreement, may bargain and conclude agreements, pursuant to Title 26, chapter 9-B, which include provisions for alternative working hours employment. Notwithstanding any other state law, an agreement with any such provision shall provide for the proration of any benefits, including retirement benefits, made available to a person employed for job-sharing and part-time employment, provided that such proration is not prohibited by federal law.

[ 1981, c. 270, §4 (NEW) .]

2. Employees not in collective bargaining units. The Director of Human Resources shall adopt rules to implement alternative working hours employment for persons who are not in collective bargaining units. Notwithstanding any other state law, any such rules shall provide for the proration of any benefits, including retirement benefits, made available to a person employed for job-sharing and part-time employment, provided that the proration is not prohibited by federal law.

[ 1985, c. 785, Pt. B, §24 (AMD) .]

3. Further authority. Any appropriation for personal services, allocation or other resource made available to an account may be used during the biennium to carry out the intent of this section. For the purpose of complying with any appropriation or allocation, one full-time position shared by more than one person shall be considered one full-time position. Continued funding of these costs shall be requested as current services in accordance with chapter 149.

[ 1981, c. 270, §4 (NEW) .]

4. Prohibition. Positions listed in chapter 71 and in Title 2, section 6, may not be filled by persons employed under any job-sharing authority.

[ 1987, c. 402, Pt. A, §26 (AMD) .]

5. Report. The commissioner shall report to the Joint Standing Committee on State Government the state's progress in establishing alternative working hours. The report shall at a minimum contain a specific breakdown of the number of employees seeking and the number of employees working alternative working hours employment by each category of such employment, the increase or decrease in the number of employees from the preceding year by each category, the number of persons over the age of 60 by each category of alternative working hours employment, an estimate of savings achieved or costs imposed and a narrative summary of the efforts taken by the State to encourage the development of alternative working hours employment.

[ 1981, c. 270, §4 (NEW) .]

SECTION HISTORY

1981, c. 270, §4 (NEW). 1985, c. 785, §B24 (AMD). 1987, c. 402, §A26 (AMD).






Chapter 71: UNCLASSIFIED SERVICE

5 §931. Unclassified service

The unclassified service comprises positions held by officers and employees as follows. [1983, c. 729, §4 (NEW).]

1. Officers and employees. Certain elective, legislative, executive, judicial and other officers and employees as follows:

A. Elective officers, chosen by popular election or appointed to fill an elective office; [1983, c. 729, §4 (NEW).]

B. Officers who, under the Constitution of Maine or statutes, are chosen by the Legislature; [1983, c. 729, §4 (NEW).]

C. Heads of departments and members of boards and commissions required by law to be appointed by the Governor, some bureau directors and the Administrative Director of the Public Utilities Commission; [1983, c. 729, §4 (NEW).]

D. Officers and employees in the judicial service of the State; [1983, c. 729, §4 (NEW).]

E. Officers and employees of the Senate and House of Representatives of the Legislature; [1983, c. 729, §4 (NEW).]

F. Officers and enlisted men in the National Guard and Naval Militia of the State; [1983, c. 729, §4 (NEW).]

G. Employees working in the Governor's office, Governor's Office of Communications, Governor's Energy Office and at the Blaine Mansion; [2011, c. 655, Pt. D, §1 (AMD).]

H. Officers and employees of the unorganized territory school system; the teachers, administrators and professional employees of the state community colleges and the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf; and the teachers, administrators and professional employees of school systems in other state institutions; [2005, c. 279, §2 (AMD).]

I. Deputies, assistants, staff attorneys, research assistants and the secretary to the Attorney General of the Department of Attorney General; [1985, c. 785, Pt. A, §42 (AMD).]

J. Staff attorney, utility analyst and assistant administrative director positions at the Public Utilities Commission; [2007, c. 482, §2 (AMD).]

K. All major policy-influencing positions listed in sections 932 to 952; [1995, c. 465, Pt. A, §4 (AMD); 1995, c. 465, Pt. C, §2 (AFF).]

L. [2007, c. 466, Pt. A, §9 (RP).]

L-1. [1995, c. 625, Pt. A, §4 (RP).]

L-2. [2011, c. 655, Pt. I, §11 (AFF); 2011, c. 655, Pt. I, §4 (RP).]

L-3. The Executive Analyst of the Board of Environmental Protection; and [2003, c. 646, §1 (AMD).]

L-4. [2003, c. 646, §2 (RP).]

M. Other positions in the Executive Branch made unclassified by law. [1987, c. 9, §2 (AMD).]

[ 2011, c. 655, Pt. D, §1 (AMD); 2011, c. 655, Pt. I, §4 (AMD); 2011, c. 655, Pt. I, §11 (AFF) .]

2. Employees appointed to major policy - influencing positions. Except where a term is otherwise provided by law, the appointing authority of the department or agency in which a major policy-influencing position is located may appoint and remove persons to and from these positions at his pleasure.

A. [1989, c. 76, §1 (RP).]

B. [1989, c. 76, §1 (RP).]

C. Any person permanently appointed to a classified position who accepts an appointment to a major policy-influencing position shall have the right, for 12 months subsequent to appointment to the major policy-influencing position, to be restored to the classified position from which he was promoted or to a position equivalent thereto in salary grade in any agency without impairment of his personnel status or the loss of seniority, retirement or other rights to which uninterrupted service in the classified position would entitle him. [1985, c. 785, Pt. A, §45 (NEW).]

D. If a person's service in a major policy-influencing position is terminated for cause, his right to be restored to a position pursuant to paragraph C shall be determined by the Civil Service Appeals Board. [1985, c. 785, Pt. A, §45 (NEW).]

E. During the 12-month period defined in paragraph C, the appointing authority may temporarily appoint a person to the position under the Civil Service Law, provided that funds are available for the appointment and that the appointment is consistent with the law. [RR 1993, c. 1, §8 (COR).]

[ RR 1993, c. 1, §8 (COR) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §10 (AMD). 1985, c. 481, §§A7-A9 (AMD). 1985, c. 618, §3 (AMD). 1985, c. 628, §1 (AMD). 1985, c. 785, §§A42-45 (AMD). 1987, c. 9, §§1,2 (AMD). 1987, c. 76, §1 (AMD). 1987, c. 402, §A27 (AMD). 1987, c. 631, §2 (AMD). 1989, c. 443, §7 (AMD). 1991, c. 376, §§17,18 (AMD). RR 1993, c. 1, §8 (COR). 1993, c. 349, §6 (AMD). 1995, c. 465, §A4 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 625, §§A3,4 (AMD). 1997, c. 459, §§2,3 (AMD). 1997, c. 586, §1 (AMD). 1999, c. 784, §§2,3 (AMD). 2001, c. 374, §§2,3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 646, §§1,2 (AMD). 2005, c. 218, §2 (AMD). 2005, c. 279, §2 (AMD). 2007, c. 466, Pt. A, §9 (AMD). 2007, c. 482, §2 (AMD). 2011, c. 655, Pt. D, §1 (AMD). 2011, c. 655, Pt. I, §4 (AMD). 2011, c. 655, Pt. I, §11 (AFF).



5 §932. Department of Attorney General

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Attorney General. Notwithstanding any other provision of law, these positions and their successor positions shall be subject to this chapter:

A. Deputy Attorneys General; and [1983, c. 729, §4 (NEW).]

B. Assistant Attorneys General. [1983, c. 729, §4 (NEW).]

[ 1983, c. 729, §4 (NEW) .]

SECTION HISTORY

1983, c. 729, §4 (NEW).



5 §933. Department of Agriculture, Conservation and Forestry

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Agriculture, Conservation and Forestry. Notwithstanding any other provisions of law, these positions and their successor positions are subject to this chapter:

A. Deputy Commissioner; [2005, c. 337, §1 (AMD); 2005, c. 337, §4 (AFF).]

B. [1997, c. 643, Pt. NN, §1 (RP).]

C. [1997, c. 643, Pt. NN, §1 (RP).]

D. [1997, c. 643, Pt. NN, §1 (RP).]

E. [1997, c. 643, Pt. NN, §1 (RP).]

F. [1997, c. 643, Pt. NN, §1 (RP).]

G. [1997, c. 643, Pt. NN, §1 (RP).]

H. [1995, c. 502, Pt. C, §1 (RP).]

I. [1995, c. 502, Pt. C, §1 (RP).]

J. [2007, c. 1, Pt. S, §1 (RP).]

K. [2009, c. 552, §2 (RP).]

L. [2009, c. 552, §3 (RP).]

M. [2009, c. 462, Pt. K, §2 (RP).]

N. Director, Division of Quality Assurance and Regulation; [2009, c. 552, §4 (AMD).]

O. [2013, c. 588, Pt. A, §2 (RP).]

P. Director, Division of Animal and Plant Health; [2013, c. 588, Pt. A, §3 (RPR).]

Q. Natural Resource Marketing and Economic Development Specialist; [2013, c. 405, Pt. A, §5 (NEW).]

(Paragraph Q as enacted by PL 2013, c. 368, Pt. X, §3 is REALLOCATED TO TITLE 5, SECTION 933, SUBSECTION 1, PARAGRAPH T)

R. Director, Bureau of Agriculture, Food and Rural Resources; [RR 2013, c. 1, §9 (COR).]

S. Director, Bureau of Resource Information and Land Use Planning; and [RR 2013, c. 1, §9 (COR).]

T. (REALLOCATED FROM T. 5, §933, sub-§1, ¶Q) Assistant to the Commissioner for Public Information. [RR 2013, c. 1, §8 (RAL).]

[ 2013, c. 588, Pt. A, §§2, 3 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §11 (AMD). 1991, c. 671, §§O1-3 (AMD). 1995, c. 502, §C1 (RPR). 1997, c. 643, §NN1 (AMD). 2005, c. 337, §§1,2 (AMD). 2005, c. 337, §4 (AFF). 2007, c. 1, Pt. S, §1 (AMD). 2009, c. 462, Pt. K, §§1, 2 (AMD). 2009, c. 552, §§2-6 (AMD). 2011, c. 1, Pt. F, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV). RR 2013, c. 1, §§8, 9 (COR). 2013, c. 368, Pt. X, §§1-3 (AMD). 2013, c. 405, Pt. A, §§3-5 (AMD). 2013, c. 588, Pt. A, §§2, 3 (AMD).



5 §934. Department of Professional and Financial Regulation

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Professional and Financial Regulation. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Superintendent, Bureau of Financial Institutions; [1983, c. 729, §4 (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

B. Superintendent, Bureau of Consumer Credit Protection; [1995, c. 309, §29 (AFF); 1995, c. 309, §3 (RPR); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

C. Superintendent, Bureau of Insurance; [2001, c. 182, §2 (AMD).]

D. Assistant to the Commissioner; and [2001, c. 182, §2 (AMD).]

E. Administrator, Office of Securities. [2001, c. 182, §3 (NEW).]

[ 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2001, c. 182, §§2, 3 (AMD); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). RR 1993, c. 1, §9 (COR). 1995, c. 309, §3 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 182, §§2,3 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



5 §934-A. Department of Economic and Community Development

1. Major policy-influencing position. The Deputy Commissioner is a major policy-influencing position within the Department of Economic and Community Development. The Deputy Commissioner is appointed by the Commissioner of Economic and Community Development and serves at the commissioner's pleasure. Notwithstanding any other provision of law, this position and its successor position is subject to this chapter.

A. [1991, c. 622, Pt. F, §1 (RP).]

B. [2005, c. 425, §1 (RP).]

C. [1991, c. 622, Pt. F, §1 (RP).]

D. [1991, c. 622, Pt. F, §2 (RP).]

E. [1991, c. 622, Pt. F, §2 (RP).]

F. [1991, c. 622, Pt. F, §3 (RP).]

G. [2005, c. 425, §1 (RP).]

H. [2005, c. 425, §1 (RP).]

I. [2005, c. 425, §1 (RP).]

J. [2005, c. 425, §1 (RP).]

[ 2005, c. 425, §1 (RPR) .]

SECTION HISTORY

1987, c. 534, §§A4,A19 (NEW). 1987, c. 816, §§P1,P2 (AMD). 1991, c. 622, §§F1-4 (AMD). 2003, c. 673, §M1 (AMD). 2005, c. 425, §1 (AMD).



5 §934-B. Dirigo Health

The position of executive director is a major policy-influencing position within Dirigo Health established pursuant to Title 24-A, chapter 87. Notwithstanding any other provision of law, this position and any successor position are subject to this chapter. [2003, c. 469, Pt. A, §2 (NEW).]

SECTION HISTORY

2003, c. 469, §A2 (NEW).



5 §935. Department of Agriculture, Conservation and Forestry

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Agriculture, Conservation and Forestry. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. [1995, c. 502, Pt. E, §2 (RP).]

A-1. [2005, c. 519, Pt. Y, §1 (RP).]

B. [2013, c. 405, Pt. A, §6 (RP).]

C. Director, Bureau of Forestry; [2013, c. 405, Pt. A, §6 (AMD).]

D. [2013, c. 588, Pt. A, §4 (RP).]

E. Executive Director, Maine Land Use Planning Commission; [1983, c. 729, §4 (NEW); 2011, c. 682, §38 (REV).]

F. Director, Bureau of Parks and Lands; [2013, c. 405, Pt. A, §6 (AMD).]

G. [2013, c. 405, Pt. A, §6 (RP).]

H. [2007, c. 240, Pt. I, §1 (RP).]

I. Assistant to the Commissioner for Public Information; [1987, c. 349, Pt. H, §2 (AMD).]

J. Assistant to the Commissioner; and [1987, c. 349, Pt. H, §2 (AMD).]

K. State Supervisor, Forest Fire Operations. [1987, c. 349, Pt. H, §3 (NEW).]

[ 2013, c. 588, Pt. A, §4 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §12 (AMD). 1987, c. 349, §§H2,H3 (AMD). 1995, c. 502, §§E2,32 (AMD). 1999, c. 556, §3 (AMD). 2005, c. 519, §Y1 (AMD). 2007, c. 240, Pt. I, §1 (AMD). 2011, c. 655, Pt. KK, §3 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §5, 7 (REV). 2011, c. 682, §38 (REV). 2013, c. 405, Pt. A, §6 (AMD). 2013, c. 405, Pt. C, §2 (AMD). 2013, c. 588, Pt. A, §4 (AMD).



5 §936. Department of Corrections

1. Major policy-influencing positions. The positions of deputy commissioner and 2 associate commissioners are major policy-influencing positions within the Department of Corrections. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter.

A. [2013, c. 491, §2 (RP).]

B. [2013, c. 491, §2 (RP).]

C. [2013, c. 491, §2 (RP).]

[ 2013, c. 491, §2 (RPR) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1995, c. 502, §F2 (RPR). 1999, c. 731, §G1 (AMD). 2013, c. 491, §2 (AMD).



5 §937. Department of Education

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Education. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Deputy Commissioner; [2011, c. 655, Pt. D, §2 (AMD).]

B. [1997, c. 266, §1 (RP).]

C. [1993, c. 684, §1 (RP); 1993, c. 708, Pt. J, §2 (RP).]

D. [1993, c. 684, §1 (RP); 1993, c. 708, Pt. J, §2 (RP).]

E. [1993, c. 684, §1 (RP); 1993, c. 708, Pt. J, §2 (RP).]

F. Director, Policy and Programs; [2011, c. 655, Pt. D, §3 (AMD).]

G. [2001, c. 344, §2 (RP); 2001, c. 439, Pt. H, §2 (RP).]

H. [1997, c. 266, §1 (RP).]

I. [1995, c. 560, Pt. F, §3 (RP).]

J. [2007, c. 1, Pt. D, §1 (RP).]

K. Chief Academic Officer; [2013, c. 1, Pt. S, §1 (AMD).]

L. Director, Special Services Team; and [2011, c. 655, Pt. D, §4 (NEW).]

M. Director, Communications. [2011, c. 655, Pt. D, §4 (NEW).]

[ 2013, c. 1, Pt. S, §1 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1989, c. 414, §§1,2 (AMD). 1989, c. 700, §A14 (AMD). 1991, c. 716, §2 (AMD). 1993, c. 684, §1 (AMD). 1993, c. 708, §J2 (AMD). 1995, c. 462, §A6 (AMD). 1995, c. 560, §§F2,3 (AMD). 1997, c. 266, §1 (AMD). 2001, c. 344, §§1,2 (AMD). 2001, c. 439, §§H1,2 (AMD). 2007, c. 1, Pt. D, §1 (AMD). 2011, c. 380, Pt. PPP, §1 (AMD). 2011, c. 655, Pt. D, §§2-4 (AMD). 2013, c. 1, Pt. S, §1 (AMD).



5 §938. Department of Environmental Protection

1. Major policy-influencing positions.

[ 1995, c. 560, Pt. E, §1 (RP) .]

1-A. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Environmental Protection. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Deputy Commissioner; [1995, c. 560, Pt. E, §2 (NEW).]

B. [2005, c. 519, Pt. K, §1 (RP).]

C. Director, Policy Development and Implementation; [1995, c. 560, Pt. E, §2 (NEW).]

D. Director, Education and Outreach; [1995, c. 560, Pt. E, §2 (NEW).]

E. Director, Innovation and Assistance; [1995, c. 560, Pt. E, §2 (NEW).]

F. Director, Bureau of Air Quality Control; [1995, c. 560, Pt. E, §2 (NEW).]

G. Director, Bureau of Remediation and Waste Management; and [1995, c. 560, Pt. E, §2 (NEW).]

H. Director, Bureau of Land and Water Quality. [1995, c. 560, Pt. E, §2 (NEW).]

[ 2005, c. 519, Pt. K, §1 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §13 (AMD). 1985, c. 746, §3 (AMD). 1987, c. 419, §2 (AMD). 1987, c. 787, §§2,3 (AMD). 1987, c. 816, §§KK8,KK9 (AMD). 1989, c. 111, (AMD). 1995, c. 368, §§UU2-7 (AMD). 1995, c. 395, §U3 (AFF). 1995, c. 560, §§E1,2 (AMD). 2005, c. 519, §K1 (AMD).



5 §938-A. Board of Environmental Protection (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 890, §§A2,40 (NEW). 1999, c. 784, §4 (RP).



5 §939. Department of Finance (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 729, §4 (NEW). 1985, c. 785, §A46 (AMD). 1991, c. 780, §Y35 (RP).



5 §939-A. Executive Department (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §LL1 (NEW). 2011, c. 657, Pt. AA, §3 (RP).



5 §940. Department of Human Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 729, §4 (NEW). 1989, c. 400, §§1,14 (AMD). 1989, c. 878, §B3 (AMD). 1995, c. 418, §A39 (AMD). 1995, c. 560, §J1 (AMD). 2003, c. 689, §C4 (RP).



5 §941. Maine Human Rights Commission

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Maine Human Rights Commission. Notwithstanding any other provisions of law, these positions and their successor positions shall be subject to this chapter:

A. Executive Director; and [1983, c. 729, §4 (NEW).]

B. Chief Compliance Officer. [1983, c. 729, §4 (NEW).]

[ 1983, c. 729, §4 (NEW) .]

SECTION HISTORY

1983, c. 729, §4 (NEW).



5 §942. Department of Inland Fisheries and Wildlife

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Inland Fisheries and Wildlife. Notwithstanding any other provision of law, these positions and their successor positions shall be subject to this chapter:

A. Deputy Commissioner; [1983, c. 729, §4 (NEW).]

B. Game Warden Colonel; and [1983, c. 862, §14 (AMD).]

C. Assistant to the Commissioner for Public Information. [1983, c. 862, §14 (AMD).]

D. [1983, c. 862, §14 (RP).]

[ 1983, c. 862, §14 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §14 (AMD).



5 §942-A. Maine Outdoor Heritage Fund Board (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §2 (NEW). 2007, c. 1, Pt. F, §2 (RP).



5 §943. Department of Labor

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Labor. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. [1995, c. 462, Pt. B, §1 (RP).]

B. Director, Bureau of Labor Standards; [1983, c. 729, §4 (NEW).]

C. Executive Director, Maine Labor Relations Board; [1983, c. 729, §4 (NEW).]

D. [2007, c. 1, Pt. D, §2 (RP).]

E. Director of Legislative Affairs; [2011, c. 655, Pt. SS, §1 (AMD).]

F. [1995, c. 560, Pt. G, §3 (RP).]

F-1. Deputy Commissioner; [2005, c. 3, Pt. O, §1 (RPR).]

G. [1995, c. 560, Pt. G, §3 (RP).]

G-1. Director, Bureau of Employment Services; [2013, c. 467, §1 (AMD).]

H. [1995, c. 560, Pt. G, §3 (RP).]

I. [1995, c. 560, Pt. G, §3 (RP).]

J. Director of Operations; [2013, c. 467, §1 (AMD).]

K. Director, Bureau of Rehabilitation Services; [2011, c. 655, Pt. D, §5 (AMD).]

L. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2011, c. 655, Pt. D, §11) Director, Bureau of Unemployment Compensation; and [2011, c. 655, Pt. D, §6 (NEW); 2011, c. 655, Pt. D, §11 (AFF).]

M. Director of Communications. [2013, c. 467, §1 (AMD).]

[ 2013, c. 467, §1 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1983, c. 862, §15 (AMD). 1995, c. 462, §B1 (AMD). 1995, c. 560, §G3 (AMD). 2005, c. 3, §O1 (AMD). 2007, c. 1, Pt. D, §2 (AMD). 2011, c. 655, Pt. D, §§5, 6 (AMD). 2011, c. 655, Pt. D, §11 (AFF). 2011, c. 655, Pt. SS, §1 (AMD). 2013, c. 467, §1 (AMD).



5 §944. Maine State Lottery Commission

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Maine State Lottery Commission. Notwithstanding any other provision of law, these positions shall be subject to this chapter:

A. Deputy Director. [1983, c. 729, §4 (NEW).]

[ 1983, c. 729, §4 (NEW) .]

SECTION HISTORY

1983, c. 729, §4 (NEW).



5 §945. Department of Marine Resources

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Marine Resources. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Deputy Commissioner; [2005, c. 519, Pt. S, §1 (AMD).]

B. Chief, Bureau of Marine Patrol; [1995, c. 395, Pt. E, §1 (AMD).]

C. [1985, c. 481, Pt. A, §10 (RP).]

D. Assistant to the Commissioner for Public Information; [1995, c. 395, Pt. E, §2 (AMD).]

E. [2007, c. 1, Pt. E, §1 (RP).]

F. [2013, c. 368, Pt. CCC, §1 (RP).]

G. Director, External Affairs; and [2013, c. 368, Pt. CCC, §2 (AMD).]

H. Assistant to the Commissioner for Communications. [2013, c. 368, Pt. CCC, §3 (NEW).]

[ 2013, c. 368, Pt. CCC, §§1-3 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1985, c. 481, §A10 (AMD). 1989, c. 348, §1 (AMD). 1995, c. 395, §§E1-3 (AMD). 1997, c. 643, §NN2 (AMD). 2005, c. 519, §§S1-4 (AMD). 2007, c. 1, Pt. E, §1 (AMD). 2013, c. 368, Pt. CCC, §§1-3 (AMD).



5 §946. Department of Behavioral and Developmental Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 729, §4 (NEW). 1989, c. 501, §BB3 (AMD). 1993, c. 410, §CCC2 (AMD). 1995, c. 395, §§G1-4 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 439, §§J1-3 (AMD). 2003, c. 689, §C5 (RP).



5 §946-A. Department of Health and Human Services

1. Major policy-influencing positions. The positions subject to appointment by the commissioner are major policy-influencing positions within the Department of Health and Human Services.

A. [2007, c. 539, Pt. N, §5 (RP).]

B. [2005, c. 412, §4 (RP).]

C. [2005, c. 412, §4 (RP).]

C-1. [2007, c. 539, Pt. N, §5 (RP).]

C-2. [2007, c. 539, Pt. N, §5 (RP).]

C-3. [2007, c. 539, Pt. N, §5 (RP).]

C-4. [2007, c. 539, Pt. N, §5 (RP).]

C-5. [2007, c. 539, Pt. N, §5 (RP).]

C-6. [2007, c. 539, Pt. N, §5 (RP).]

C-7. [2007, c. 539, Pt. N, §5 (RP).]

C-8. [2007, c. 539, Pt. N, §5 (RP).]

D. [2005, c. 412, §4 (RP).]

E. [2005, c. 412, §4 (RP).]

E-1. [2007, c. 539, Pt. N, §5 (RP).]

F. [2007, c. 539, Pt. N, §5 (RP).]

G. [2007, c. 539, Pt. N, §5 (RP).]

H. [2007, c. 539, Pt. N, §5 (RP).]

I. [2007, c. 539, Pt. N, §5 (RP).]

J. [2007, c. 539, Pt. N, §5 (RP).]

K. [2005, c. 519, Pt. Z, §2 (RP).]

L. [2007, c. 539, Pt. N, §5 (RP).]

[ 2007, c. 539, Pt. N, §5 (AMD) .]

SECTION HISTORY

2003, c. 689, §C6 (NEW). 2005, c. 236, §3 (REV). 2005, c. 412, §4 (AMD). 2005, c. 519, §§Z1,2 (AMD). 2007, c. 539, Pt. N, §5 (AMD).



5 §947. Department of Personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 729, §4 (NEW). 1985, c. 785, §B25 (RP).



5 §947-A. Department of Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A47 (NEW). 1991, c. 377, §3 (AMD). 1991, c. 528, §III5 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III5 (AMD). 1991, c. 780, §Y36 (RP).



5 §947-B. Department of Administrative and Financial Services

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Administrative and Financial Services. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. [2005, c. 12, Pt. SS, §3 (RP).]

B. Director, Bureau of Human Resources; [1991, c. 780, Pt. Y, §37 (NEW).]

C. [2007, c. 240, Pt. HH, §2 (RP).]

D. Director, Bureau of Alcoholic Beverages and Lottery Operations; [1991, c. 780, Pt. Y, §37 (NEW).]

E. Director, Bureau of General Services; [1991, c. 780, Pt. Y, §37 (NEW).]

F. Deputy Commissioners, Department of Administrative and Financial Services; [2013, c. 1, Pt. D, §1 (AMD).]

G. State Controller; [1991, c. 780, Pt. Y, §37 (NEW).]

H. State Tax Assessor; [1999, c. 731, Pt. F, §2 (AMD).]

I. State Budget Officer; [2003, c. 673, Pt. C, §2 (AMD).]

J. Chief Information Officer; [2011, c. 655, Pt. I, §5 (AMD); 2011, c. 655, Pt. I, §11 (AFF).]

K. Associate Commissioner, Administrative Services; [2013, c. 1, Pt. D, §2 (AMD).]

L. Associate Commissioner for Tax Policy within the Bureau of Revenue Services; and [2013, c. 1, Pt. D, §3 (AMD).]

M. Director, Legislative Affairs and Communications. [2013, c. 1, Pt. D, §4 (NEW).]

[ 2013, c. 1, Pt. D, §§1-4 (AMD) .]

SECTION HISTORY

1991, c. 780, §Y37 (NEW). 1999, c. 731, §§F2,3 (AMD). 2003, c. 673, §§C2-4 (AMD). 2005, c. 12, §SS3 (AMD). 2007, c. 240, Pt. HH, §2 (AMD). 2011, c. 655, Pt. I, §5 (AMD). 2011, c. 655, Pt. I, §11 (AFF). 2013, c. 1, Pt. D, §§1-4 (AMD).



5 §948. Department of Public Safety

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Public Safety. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Chief, Bureau of State Police; [1983, c. 729, §4 (NEW).]

B. [2003, c. 20, Pt. R, §5 (RP).]

C. Director, Office of State Fire Marshal; [1983, c. 729, §4 (NEW).]

D. Director, Maine Criminal Justice Academy; [1983, c. 729, §4 (NEW).]

E. Assistant to the Commissioner for Public Information; [1983, c. 729, §4 (NEW).]

F. [2003, c. 20, Pt. R, §6 (RP).]

G. Deputy Chief, Bureau of State Police; [2009, c. 317, Pt. A, §1 (AMD).]

H. Director, Bureau of Highway Safety; [1989, c. 648, §1 (AMD).]

I. Director, Maine Drug Enforcement Agency; [1995, c. 560, Pt. C, §1 (AMD); 1995, c. 560, Pt. C, §4 (AFF).]

J. [2009, c. 317, Pt. A, §1 (RP).]

K. Two majors, Bureau of State Police; [2009, c. 317, Pt. A, §1 (AMD).]

L. Director, Maine Emergency Medical Services; and [2011, c. 633, §1 (AMD).]

M. Director, Bureau of Consolidated Emergency Communications. [2011, c. 633, §2 (AMD).]

N. [2011, c. 633, §3 (RP).]

[ 2011, c. 633, §§1-3 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1987, c. 355, (AMD). 1987, c. 666, §§2-4 (AMD). 1989, c. 648, §1 (AMD). 1991, c. 837, §B4 (AMD). 1995, c. 560, §§C1,2 (AMD). 1995, c. 560, §C4 (AFF). 1999, c. 182, §§1-3 (AMD). 2001, c. 559, §EE1 (AMD). 2003, c. 20, §§R5,6 (AMD). 2009, c. 317, Pt. A, §1 (AMD). 2011, c. 633, §§1-3 (AMD).



5 §949. Public Utilities Commission

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Public Utilities Commission. Notwithstanding any other provision of law, these positions and their successor positions shall be subject to this chapter:

A. General Counsel - Public Utilities Commission; [1985, c. 618, §4 (AMD).]

B. Director of telephone and water utility industries; [2009, c. 122, §4 (AMD).]

C. Administrative Director; [1985, c. 618, §4 (AMD).]

D. Director of electric and gas utility industries; and [2009, c. 372, Pt. A, §1 (AMD); 2009, c. 372, Pt. A, §10 (AFF).]

D-1. [2009, c. 372, Pt. A, §10 (AFF); 2009, c. 372, Pt. A, §2 (RP).]

E. Director of Consumer Assistance. [1985, c. 618, §4 (NEW).]

[ 2009, c. 122, §4 (AMD); 2009, c. 372, Pt. A, §§1, 2 (AMD); 2009, c. 372, Pt. A, §10 (AFF) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1985, c. 618, §4 (AMD). 2007, c. 482, §§3, 4 (AMD). 2009, c. 122, §§4, 5 (AMD). 2009, c. 372, Pt. A, §§1, 2 (AMD). 2009, c. 372, Pt. A, §10 (AFF).



5 §950. Department of the Secretary of State

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of the Secretary of State. Notwithstanding any other provision of law, these positions and their successor positions shall be subject to this chapter:

A. Deputy Secretaries of State; and [1983, c. 729, §4 (NEW).]

B. State Archivist. [1983, c. 729, §4 (NEW).]

[ 1983, c. 729, §4 (NEW) .]

SECTION HISTORY

1983, c. 729, §4 (NEW).



5 §951. Department of Transportation

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Transportation. Notwithstanding any other provision of law, these positions and their successor positions shall be subject to this chapter:

A. Deputy Commissioners; [1983, c. 729, §4 (NEW).]

B. Chief Counsel, Bureau of Legal Services; [1983, c. 729, §4 (NEW).]

C. Assistant to the Commissioner; and [1983, c. 729, §4 (NEW).]

D. Assistant to the Commissioner for Public Information. [1983, c. 729, §4 (NEW).]

[ 1983, c. 729, §4 (NEW) .]

SECTION HISTORY

1983, c. 729, §4 (NEW).



5 §952. Department of Defense, Veterans and Emergency Management

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Department of Defense, Veterans and Emergency Management. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Deputy Commissioner; [1997, c. 643, Pt. Q, §4 (AMD).]

B. Director, Maine Emergency Management Agency; and [1997, c. 455, §4 (AMD).]

C. [1991, c. 626, §2 (RP).]

D. Director of the Bureau of Maine Veterans' Services. [1997, c. 455, §5 (NEW).]

[ 1997, c. 643, Pt. Q, §4 (AMD) .]

SECTION HISTORY

1983, c. 729, §4 (NEW). 1987, c. 370, §2 (AMD). 1987, c. 634, §2 (AMD). 1991, c. 626, §2 (AMD). 1997, c. 455, §§4,5,31 (AMD). 1997, c. 643, §Q4 (AMD).



5 §953. Workers' Compensation Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 65, §1 (NEW). 1985, c. 372, §A2 (NEW). 1985, c. 601, §1 (RPR). 1991, c. 885, §§A9-11 (AFF). 1991, c. 885, §A4 (RP).



5 §953-A. Maine Waste Management Agency (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 585, §A4 (NEW). 1995, c. 465, §C2 (AFF). 1995, c. 465, §A5 (RP).



5 §954. Bureau of State Employee Health (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §C1 (NEW). 1989, c. 483, §A11 (AMD). 1989, c. 857, §18 (AMD). 1989, c. 875, §E5 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §III6 (RP). 1991, c. 591, §III6 (RP).



5 §955. Director of State Employee Health; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §C1 (NEW). 1987, c. 731, §8 (AMD). 1989, c. 483, §A12 (AMD). 1989, c. 501, §P8 (AMD). 1989, c. 878, §A10 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §III7 (RP). 1991, c. 591, §III7 (RP).



5 §956. Bureau of State Employee Health Internal Service Fund Account (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §C1 (NEW). 1989, c. 501, §P9 (AMD). 1989, c. 936, §1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §III8 (RP). 1991, c. 591, §III8 (RP).



5 §957. State Employee Assistance Program

The State Employee Assistance Program is a division of the Bureau of Human Resources and is established to promote increased efficiency in the workplace by providing assessment and referral service to those state employees, spouses and dependents of state employees and state retirees whose work performance has been affected by the disorders specified in subsection 1. [1991, c. 528, Pt. III, §9 (RPR); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §9 (RPR).]

1. Assessment and referral. The program shall provide assessment and referral services to employees whose work performance has been affected by behavioral or medical disorders including, but not limited to, alcoholism and drug abuse, misuse of other drugs, emotional problems, family disorders and financial, legal, marital and any other stresses. The major elements of the program consist of the following:

A. An assessment interview; [1989, c. 857, §19 (NEW).]

B. Referral to appropriate treatment; [1989, c. 857, §19 (NEW).]

C. Follow-up; [1989, c. 857, §19 (NEW).]

D. Coordination of a benefit package; [1989, c. 857, §19 (NEW).]

E. Continuous care; [1989, c. 857, §19 (NEW).]

F. Maintenance of confidentiality of client records; and [1989, c. 857, §19 (NEW).]

G. Education of state employees. [1989, c. 857, §19 (NEW).]

[ 1989, c. 857, §19 (NEW) .]

2. Contract services. The Director of the Bureau of Human Resources shall contract with a private company or companies to fulfill the purpose of this section. Any contracts for employee assistance services must be awarded on the basis of a competitive bid process.

[ 1991, c. 528, Pt. MM, §1 (RPR); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. MM, §1 (RPR) .]

3. Employee participation and leave. Employee participation in the program is voluntary. Employees who wish to consult with a program counselor must be granted administrative leave without loss of pay or benefits. Employees may use authorized accumulated leave, or leave without pay, for assistance by an outside resource.

[ 1989, c. 857, §19 (NEW) .]

4. Funds. The Department of Administrative and Financial Services shall receive and disburse funds made available to the program through the provisions of section 286-A. The Director of the Bureau of Human Resources shall oversee the implementation and administration of the program. Funds made available to the department for the purposes of this section, from any source, may not lapse, but must be carried forward to the next fiscal year to be expended for the same purpose.

[ 2005, c. 683, Pt. A, §5 (AMD) .]

5. Confidentiality of client records. No records of the identity, assessment, diagnosis, prognosis, referral or treatment of a client of the program may be maintained in the personnel records of individuals who participate in the program. Any such records are confidential.

[ 1989, c. 857, §19 (NEW) .]

SECTION HISTORY

1989, c. 857, §19 (NEW). 1991, c. 528, §§MM1,III9, 10 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§MM1,III9, 10 (AMD). 2005, c. 683, §A5 (AMD).



5 §958. Workers' Compensation Board

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Workers' Compensation Board. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Executive director; [1993, c. 145, §2 (NEW).]

B. General counsel; and [1993, c. 145, §2 (NEW).]

C. Deputy directors. [1993, c. 145, §2 (NEW).]

[ 1993, c. 145, §2 (NEW) .]

SECTION HISTORY

1993, c. 145, §2 (NEW).



5 §959. Maine Commission on Indigent Legal Services

1. Major policy-influencing positions. The following positions are major policy-influencing positions within the Maine Commission on Indigent Legal Services. Notwithstanding any other provision of law, these positions and their successor positions are subject to this chapter:

A. Executive director. [2009, c. 419, §3 (NEW).]

[ 2009, c. 419, §3 (NEW) .]

SECTION HISTORY

2009, c. 419, §3 (NEW).









Part 3: RETIREMENT AND SOCIAL SECURITY

Chapter 101: STATE RETIREMENT SYSTEM

Subchapter 1: GENERAL PROVISIONS

5 §1001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 186, §1 (AMD). 1965, c. 339, §1 (AMD). 1965, c. 513, §7 (AMD). 1967, c. 57, §1 (AMD). 1969, c. 415, §1 (AMD). 1969, c. 504, §§11-A (AMD). 1971, c. 17, §1 (AMD). 1971, c. 139, (AMD). 1971, c. 622, §9 (AMD). 1975, c. 607, (AMD). 1975, c. 622, §§1-5 (AMD). 1977, c. 573, §1 (AMD). 1977, c. 580, §1 (AMD). 1979, c. 16, §1 (AMD). 1979, c. 127, §33 (AMD). 1983, c. 82, (AMD). 1983, c. 146, §1 (AMD). 1983, c. 859, §§J1,J7 (AMD). 1983, c. 863, §§B41,B45 (AMD). 1985, c. 62, §1 (AMD). 1985, c. 216, §1 (AMD). 1985, c. 506, §§B3,4 (AMD). 1985, c. 721, §1 (AMD). 1985, c. 785, §B26 (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 402, §§A28,A29 (AMD).



5 §1002. Name and date of establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).



5 §1003. Exemption from taxation and execution (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 782, §1 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1004. Protection against fraud (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §37 (AMD). 1983, c. 121, (RPR). 1985, c. 801, §§2,7 (RP).



5 §1005. Proposed amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 764, (NEW). 1975, c. 622, §6 (RPR). 1975, c. 766, §4 (AMD). 1985, c. 785, §B27 (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 402, §§A30,A31 (AMD).



5 §1006. Mandatory retirement age prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 580, §2 (NEW). 1985, c. 801, §§2,7 (RP).



5 §1007. Report to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 124, (NEW). 1985, c. 801, §§2,7 (RP).






Subchapter 2: ADMINISTRATION

5 §1031. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 59, §§1-5 (AMD). 1969, c. 45, §2 (AMD). 1971, c. 17, §§2-7 (AMD). 1973, c. 122, §1 (AMD). 1973, c. 733, §§5-7 (AMD). 1975, c. 622, §§7-14 (AMD). 1975, c. 766, §4 (AMD). 1975, c. 771, §§58-60 (AMD). 1977, c. 78, §§14,72 (AMD). 1977, c. 694, §§19,20 (AMD). 1977, c. 696, §38 (AMD). 1979, c. 533, §§1 TO 4-A (AMD). 1983, c. 812, §§23,24 (AMD). 1985, c. 250, (AMD). 1985, c. 785, §§B28,29 (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 402, §§A32-A35 (AMD).



5 §1032. Special intent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 17, §8 (AMD). 1975, c. 622, §15 (AMD). 1977, c. 694, §§21,22 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1033. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 415, §2 (AMD). 1971, c. 17, §§9,10 (AMD). 1973, c. 625, §22 (AMD). 1975, c. 622, §16 (AMD). 1983, c. 40, §§1,2 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1034. Withdrawal of local districts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 596, §1 (NEW). 1985, c. 801, §§2,7 (RP).






Subchapter 3: FINANCING

5 §1061. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 59, §6 (AMD). 1973, c. 122, §2 (AMD). 1977, c. 694, §23 (AMD). 1979, c. 127, §34 (AMD). 1979, c. 734, §4 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1062. Financing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 337, §§1,2 (AMD). 1967, c. 59, §§7,8 (AMD). 1969, c. 45, §§3-7 (AMD). 1971, c. 17, §§11,12 (AMD). 1973, c. 369, §§1,3 (AMD). 1975, c. 622, §§17-20 (AMD). 1977, c. 696, §39 (AMD). 1977, c. 700, §1 (AMD). 1979, c. 541, §A30 (AMD). 1979, c. 663, §§12-14 (AMD). 1981, c. 316, §D1 (AMD). 1981, c. 453, §1 (AMD). 1981, c. 700, §2 (AMD). 1983, c. 45, (AMD). 1985, c. 391, §§5-7 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1063. Legislative findings and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 291, (NEW). 1985, c. 801, §§2,7 (RP).






Subchapter 4: MEMBERSHIP AND CONTRIBUTION

5 §1091. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 280, (AMD). 1973, c. 571, §2 (AMD). 1985, c. 244, §§1,2 (AMD). 1985, c. 507, §3 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1092. Employees of counties, cities and towns entitled to membership (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 41, (AMD). 1965, c. 49, (AMD). 1965, c. 171, §1 (AMD). 1967, c. 81, (AMD). 1969, c. 208, (AMD). 1969, c. 271, (AMD). 1971, c. 154, §1 (AMD). 1973, c. 115, (AMD). 1973, c. 123, (AMD). 1973, c. 487, (AMD). 1975, c. 622, §§21-27 (AMD). 1975, c. 770, §22 (AMD). 1977, c. 580, §3 (AMD). 1977, c. 658, §1 (AMD). 1977, c. 700, §2 (AMD). 1979, c. 77, (AMD). 1979, c. 126, (AMD). 1979, c. 310, (AMD). 1981, c. 306, (AMD). 1981, c. 590, §§1,2 (AMD). 1981, c. 595, §1 (AMD). 1983, c. 54, (AMD). 1983, c. 480, §A4 (AMD). 1985, c. 19, (AMD). 1985, c. 104, (AMD). 1985, c. 801, §§2,7 (RP).



5 §1092-A. CETA employees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 524, (NEW). 1985, c. 801, §§2,7 (RP).



5 §1093. Limitation on membership (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).



5 §1094. Creditable services (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 314, (AMD). 1965, c. 339, §2 (AMD). 1965, c. 497, (AMD). 1965, c. 509, §§1-4 (AMD). 1967, c. 57, §2 (AMD). 1969, c. 415, §3 (AMD). 1969, c. 449, (AMD). 1971, c. 40, (AMD). 1973, c. 105, (AMD). 1973, c. 571, §3 (AMD). 1973, c. 625, §23 (AMD). 1975, c. 622, §§28 TO 38-A (AMD). 1975, c. 742, §1 (AMD). 1977, c. 564, §§30,31 (AMD). 1979, c. 663, §15 (AMD). 1981, c. 50, (AMD). 1981, c. 217, (AMD). 1981, c. 362, (AMD). 1985, c. 365, §1 (AMD). 1985, c. 365, §§2-7 (AMD). 1985, c. 502, (AMD). 1985, c. 790, (AMD). 1985, c. 798, §1 (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 769, §A12 (AMD).



5 §1095. Employees' contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 288, §1 (AMD). 1965, c. 337, §3 (AMD). 1965, c. 445, §§1,2 (AMD). 1967, c. 143, §1 (AMD). 1969, c. 415, §§4,4-A (AMD). 1971, c. 39, (AMD). P&SL 1971, c. 179, §E3 (AMD). 1971, c. 482, §1 (AMD). 1971, c. 513, §1 (AMD). 1971, c. 622, §10 (AMD). 1973, c. 412, §2 (AMD). 1973, c. 513, §22 (AMD). 1973, c. 542, §§1-3 (AMD). 1973, c. 625, §§24,25 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 622, §§38-B (RPR). 1977, c. 661, §1 (AMD). 1981, c. 453, §2 (AMD). 1983, c. 751, §§1-4 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1096. Return of accumulated contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 622, §39 (AMD). 1979, c. 17, (AMD). 1981, c. 453, §3 (AMD). 1985, c. 71, (AMD). 1985, c. 801, §§2,7 (RP).






Subchapter 5: PAYMENT OF BENEFITS

5 §1121. Service retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 288, §2 (AMD). 1965, c. 414, (AMD). 1965, c. 439, §§1,2,4 (AMD). 1965, c. 445, §§3,4 (AMD). 1967, c. 143, §2 (AMD). P&SL 1967, c. 154, §D (AMD). 1967, c. 467, §1 (AMD). 1967, c. 544, §§12,13 (AMD). 1969, c. 415, §§5,6 (AMD). 1969, c. 427, (AMD). 1969, c. 574, §1 (AMD). 1969, c. 590, §§4-A (AMD). 1971, c. 154, §§2,3 (AMD). 1971, c. 167, §§1,2 (AMD). P&SL 1971, c. 179, §§E1,E2 (AMD). 1971, c. 482, §2 (AMD). 1971, c. 513, §2 (AMD). 1971, c. 517, (AMD). 1971, c. 520, (AMD). 1971, c. 533, (AMD). 1971, c. 622, §§11-13,13-A (AMD). 1973, c. 191, (AMD). 1973, c. 412, §§3,4 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 513, §22 (AMD). 1973, c. 542, §§4-9 (AMD). 1973, c. 606, (AMD). 1973, c. 619, (AMD). 1973, c. 788, §§17-19 (AMD). 1975, c. 210, (AMD). 1975, c. 497, §3 (AMD). 1975, c. 622, §§40-53 (AMD). 1975, c. 742, §2 (AMD). 1975, c. 766, §4 (AMD). 1975, c. 770, §§23,24 (AMD). 1975, c. 771, §§61-64 (AMD). 1977, c. 78, §15 (AMD). 1977, c. 564, §32 (AMD). 1977, c. 580, §§4-11 (AMD). 1977, c. 661, §2 (AMD). 1977, c. 699, §§1-4 (AMD). 1979, c. 127, §35 (AMD). 1979, c. 624, §§1-3 (AMD). 1981, c. 146, (AMD). 1983, c. 480, §§A5,A6 (AMD). 1983, c. 751, §§5-12 (AMD). 1985, c. 38, §1 (AMD). 1985, c. 365, §8 (AMD). 1985, c. 507, §§4,5 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1122. Disability retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 415, §§7,8 (AMD). 1971, c. 482, §3 (AMD). 1971, c. 622, §14 (AMD). 1973, c. 122, §3 (AMD). 1973, c. 542, §10 (AMD). 1973, c. 788, §§20-21 (AMD). 1975, c. 622, §§54 TO 54-D (AMD). 1977, c. 450, §§1,2 (AMD). 1977, c. 564, §33 (AMD). 1977, c. 580, §§12,13 (AMD). 1977, c. 696, §40 (AMD). 1979, c. 222, §1 (AMD). 1981, c. 698, §7 (AMD). 1985, c. 722, (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 402, §A36 (AMD).



5 §1123. Restoration to service (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 26, (AMD). 1969, c. 206, (AMD). 1971, c. 595, §1 (AMD). 1979, c. 5, (AMD). 1979, c. 92, (AMD). 1979, c. 200, (AMD). 1979, c. 663, §§16,17 (AMD). 1985, c. 62, §2 (RPR). 1985, c. 801, §§2,7 (RP).



5 §1124. Ordinary death benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 29, §1 (AMD). 1965, c. 171, §2 (AMD). 1965, c. 425, §5 (AMD). 1965, c. 513, §8 (AMD). 1967, c. 509, (AMD). 1969, c. 415, §§9-12 (AMD). 1969, c. 488, (AMD). 1971, c. 511, (AMD). 1973, c. 122, §§4,5 (AMD). 1975, c. 622, §55 (AMD). 1975, c. 778, §1 (AMD). 1977, c. 573, §2 (AMD). 1979, c. 541, §A31 (AMD). 1979, c. 663, §18 (AMD). 1981, c. 519, §1 (AMD). 1983, c. 53, (AMD). 1983, c. 146, §2 (AMD). 1983, c. 480, §A7 (AMD). 1983, c. 583, §2 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1124-A. Ordinary death benefit's option for participating local districts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 700, §3 (NEW). 1985, c. 801, §§2,7 (RP).



5 §1125. Accidental death benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 390, (AMD). 1971, c. 84, (AMD). 1973, c. 513, §22 (AMD). 1975, c. 622, §§56-59 (AMD). 1975, c. 770, §§25,26 (AMD). 1983, c. 146, §§3,4 (AMD). 1985, c. 38, §2 (AMD). 1985, c. 61, §§1,2 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1126. Payment of retirement allowances (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 622, §§60,61 (AMD). 1985, c. 387, (AMD). 1985, c. 801, §§2,7 (RP).



5 §1127. Benefits to employees retired prior to date of establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).



5 §1128. Cost-of-living plan for retired persons (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 337, §4 (NEW). 1969, c. 66, (AMD). 1973, c. 122, §6 (AMD). 1973, c. 625, §26 (AMD). 1975, c. 622, §62 (AMD). 1975, c. 742, §3 (AMD). 1975, c. 778, §2 (AMD). 1977, c. 573, §3 (RPR). 1979, c. 663, §19 (AMD). 1983, c. 529, (AMD). 1985, c. 281, §§1,2 (AMD). 1985, c. 801, §§2,7 (RP).






Subchapter 6: GROUP LIFE INSURANCE

5 §1151. Group life insurance for state employees and teachers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 34, (AMD). 1965, c. 186, §2 (AMD). 1967, c. 59, §9 (AMD). 1967, c. 189, §§1-3 (AMD). 1967, c. 384, §§1,2 (AMD). 1967, c. 411, §§1-3 (AMD). 1967, c. 544, §§14-17 (AMD). 1971, c. 220, (AMD). 1971, c. 589, §§1-5 (AMD). 1973, c. 584, (AMD). 1973, c. 625, §§27,28 (AMD). 1973, c. 788, §22 (AMD). 1977, c. 694, §§24-26 (AMD). 1977, c. 696, §§41-A (AMD). 1979, c. 437, §§1-8 (AMD). 1983, c. 461, §1 (RP).



5 §1151-A. Group life insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 461, §2 (NEW). 1983, c. 530, §§3,4 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1152. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 589, §§6,7 (AMD). 1977, c. 694, §27 (AMD). 1983, c. 461, §3 (RP).



5 §1153. Participating local districts (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 411, §4 (AMD). 1975, c. 622, §63 (AMD). 1983, c. 461, §4 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1154. Withdrawal of local districts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 596, §2 (NEW). 1985, c. 801, §§2,7 (RP).






Subchapter 7: APPEALS

5 §1181. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §15 (AMD). 1975, c. 622, §§64,65 (AMD). 1977, c. 694, §28 (RPR). 1985, c. 801, §§2,7 (RP).









Chapter 103: SOCIAL SECURITY FOR STATE AND MUNICIPAL EMPLOYEES

5 §1221. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 140, (AMD). 1969, c. 173, (AMD). 1985, c. 801, §§2,7 (RP).



5 §1222. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §§A32,A33 (AMD). 1985, c. 779, §14 (AMD). 1985, c. 801, §§2,7 (RP). 1987, c. 402, §A37 (AMD).



5 §1223. Federal-state agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §§A34,A35 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1224. Coverage of employees of political subdivisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A36 (AMD). 1985, c. 801, §§2,7 (RP).



5 §1225. Contribution fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).



5 §1226. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).



5 §1227. Cost of administration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§2,7 (RP).









Part 4: FINANCE

Chapter 141: GENERAL PROVISIONS

5 §1501. Uniform fiscal year

The fiscal year of the State Government shall commence on the first day of July and end on the 30th day of June each year. The fiscal year shall be followed in making appropriations and in financial reporting, and shall be uniformly adopted by all departments and agencies of the State Government.



5 §1502. Federal funds

The Governor and every state officer and department head who shall be intrusted with the expenditure of federal funds in this State shall file in the office of the State Controller a detailed report of all disbursements, including the purposes for which such disbursements were made and the persons to whom any money was paid, supported by proper vouchers, said report to be filed within 30 days after the entire fund has been disbursed.

Any state officer excepting the Governor, whether elected or appointed, and any department head who shall fail or neglect to file such report as provided shall be subject to removal from office by authority of the Governor, and if the Governor of the State shall fail or neglect to file such report, he shall be subject to impeachment in the manner provided in the Constitution of Maine, Article IX, section 5.



5 §1502-A. Payment priority

Payments made on behalf of the Department of Health and Human Services for Temporary Assistance for Needy Families and for foster care have priority over other payments and must be made without delay whether or not they are pursuant to a state plan or contract under 45 Code of Federal Regulations, Part 23. The Department of Administrative and Financial Services shall cooperate with other state agencies to accomplish priority payments. [1991, c. 747, §2 (NEW); 1997, c. 530, Pt. A, §34 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1991, c. 747, §2 (NEW). 1997, c. 530, §A34 (AMD). 2003, c. 689, §B6 (REV).



5 §1503. Allocations from the Construction Reserve Fund; balance (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 455, §2 (RP).



5 §1504. Charging off accounts due State

The State Controller shall charge off the books of account of the State or any department, institution or agency thereof, such accounts receivable, including all taxes for the assessment or collection of which the State is responsible, and all impounded bank accounts, as are certified to the State Controller as impractical of realization by or for the State, department, institution or agency. Such certification must be by the Attorney General, the Commissioner of Administrative and Financial Services and the head of the department, institution or agency responsible for such account, subject to the approval of the Governor. In each such case, the charging off of such accounts must be recommended by the head of the department, institution or agency originally responsible for such account. [1991, c. 780, Pt. Y, §38 (AMD).]

SECTION HISTORY

1973, c. 701, §3 (AMD). 1975, c. 771, §65 (AMD). 1985, c. 785, §A48 (AMD). 1991, c. 780, §Y38 (AMD).



5 §1505. Petty Cash Funds

A Petty Cash Fund must be allowed by the Commissioner of Administrative and Financial Services to each state department or agency that in the commissioner's opinion requires such a fund. The fund so established may be reimbursed only upon statements and bills audited by the State Controller. [1991, c. 780, Pt. Y, §39 (AMD).]

SECTION HISTORY

1985, c. 785, §A49 (AMD). 1991, c. 780, §Y39 (AMD).



5 §1506. Return of working capital advances

Whenever a working capital advance, or any part thereof, is no longer required for the purpose for which it was made, such amount must be returned to the state fund from which the advance was made. Such return may be made only on the recommendation of the department or agency head having jurisdiction over the advance and with the approval of the Commissioner of Administrative and Financial Services and the Governor. [1991, c. 780, Pt. Y, §40 (AMD).]

SECTION HISTORY

1975, c. 771, §66 (AMD). 1985, c. 785, §A50 (AMD). 1991, c. 780, §Y40 (AMD).



5 §1507. Contingent Account

The Governor may allocate from the State Contingent Account amounts not to exceed in total the sum of $4,350,000. The Governor may allocate from such account amounts not to exceed in total the sum of $300,000 in any fiscal year in accordance with the purposes specified in subsections 1, 2, 3, 4 and 4-A, an amount not to exceed $1,000,000 in accordance with the purposes specified in subsection 5-A, an amount not to exceed $1,000,000 in accordance with the purposes specified in subsection 5-B and an amount not to exceed $2,000,000 in accordance with the purposes specified in subsection 5-C. [2009, c. 213, Pt. OOO, §1 (AMD).]

1. Institutions. The Governor may allocate funds from such account, when need exists and only upon the written request of the Commissioner of Health and Human Services and upon consultation with the State Budget Officer, to those institutions administered by the Department of Health and Human Services where actual average population in a fiscal year exceeds the basic estimates of population upon which the budget was approved and where such relief can not be absorbed within regular legislative appropriations.

[ RR 1995, c. 2, §4 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV) .]

2. Construction. The Governor may allocate funds from such account to provide funds for construction, repairs, equipment, supplies and furnishings, whenever:

A. An increase in construction or equipment costs results in a project cost in excess of the amount appropriated therefor by the Legislature; or [1975, c. 771, §67 (RPR).]

B. A condition arises during the course of a project which necessitates a change in plans, specifications or equipment resulting in a project cost in excess of funds previously made available therefor. [1975, c. 771, §67 (RPR).]

The Governor may make allocations for this purpose only upon the written request of an appropriate officer of the State and upon consultation with the State Budget Officer.

[ 1975, c. 771, §67 (RPR) .]

3. Purchase of real estate. The Governor may allocate funds from such account to provide funds in accordance with Title 1, section 814. Allocations may be made from this fund by the Governor only upon the written request of the Director of the Bureau of General Services and upon consultation with the State Budget Officer.

[ 2011, c. 691, Pt. B, §7 (AMD) .]

4. Emergencies. The Governor may allocate funds from such account to meet any emergency expense necessarily incurred under any requirement of law or for the maintenance, in emergency conditions, of government within the scope existing at the time of the previous session of the Legislature or contemplated by laws enacted thereat, or to pay expenses arising out of an emergency requiring an expenditure or money not provided by the Legislature. The Governor shall determine the necessity for such allocations upon consultation with the State Budget Officer.

[ 1975, c. 771, §67 (RPR) .]

4-A. Maine community colleges. The Governor may allocate funds from such account in amounts not to exceed in total the sum of $100,000 in any fiscal year to provide funds for any unusual and unforeseen needs as may arise in the operation of the Maine community colleges. Allocations may be made from this fund by the Governor only upon the written request of the Board of Trustees of the Maine Community College System and after consultation with the State Budget Officer.

[ 1989, c. 878, Pt. A, §11 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

5. Promotion of Maine. The Governor, upon consultation with the State Budget Officer, may allocate funds from such account in amounts not to exceed in total the sum of $50,000 in any fiscal year for the promotion of Maine outside of the State, after ample evidence is presented that such funds will support such unusual and unforeseen needs as may arise in the promotion of specific projects that bear a direct positive effect on the economy of Maine and only when there is a written request to the Governor for such funds by a private group or by a state officer whose duties are related to such specific projects; and $250,000 in any fiscal year for scientific, experimental and research projects designed to develop new industries, to enhance industrial productivity or to develop, test or transfer new technologies for which federal funding requiring a state match is available.

[ 1991, c. 528, Pt. E, §6 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §6 (AMD) .]

5-A. Job development training. The Governor may allocate funds from such account in amounts not to exceed in total the sum of $1,000,000 to provide funds for any unusual, unforeseen or extraordinary needs for state assistance in creating jobs by assisting in meeting the training requirements of labor-intensive new or expanding industries. Allocations for this purpose may be made from this fund by the Governor only upon the written request of the Commissioner of Labor and the Commissioner of Economic and Community Development and after consultation with the State Budget Officer. The commissioners' request to the Governor must be formulated subsequent to their consultation with the Commissioner of Education, the President of the Maine Community College System and the director of the appropriate local workforce investment area designated pursuant to the federal Workforce Investment Act of 1998, Public Law 105-220.

[ 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2003, c. 114, §1 (AMD) .]

5-B. Training fund for job retention. The Governor may allocate funds from the account in amounts not to exceed in total the sum of $1,000,000 to provide funds to assist with the training needs of stable businesses that utilize new technologies and work processes to remain competitive and would otherwise be reducing their workforce. Allocations for this purpose may be made from this fund by the Governor only upon written request of the Commissioner of Labor and the Commissioner of Economic and Community Development and after consultation with the State Budget Officer. The commissioners' request to the Governor must be formulated subsequent to their consultation with officials and training providers of the business.

[ 1993, c. 410, Pt. QQQ, §2 (NEW) .]

5-C. Early childhood investments. The Governor may allocate funds from the account in amounts not to exceed in total the sum of $2,000,000 to provide funds to assist with the development of an early care and education infrastructure. Allocations for this purpose may be made from this fund by the Governor upon written request of the Commissioner of Education and the Commissioner of Health and Human Services and after consultation with the State Budget Officer.

[ 2009, c. 213, Pt. OOO, §2 (NEW) .]

6. Claims. The Governor shall allocate funds from the account for the payment of claims approved or partially approved by the State Claims Commission under section 1510-A.

[ 2005, c. 683, Pt. A, §6 (AMD) .]

7. Procedure. All allocations from the State Contingent Account must be supported by a statement of facts setting forth the necessity for the allocation. A copy of each order for an allocation, together with the statement of facts, must be provided to the Office of Fiscal and Program Review, the joint standing committee having jurisdiction over economic development matters, to the President of the Senate and to the Speaker of the House of Representatives when the allocation is made.

[ 1993, c. 410, Pt. QQQ, §3 (AMD) .]

The State Controller shall include in his official annual financial report at the close of each fiscal year a statement showing all transfers made from the State Contingent Account for the fiscal period. [1975, c. 771, §67 (RPR).]

After the close of each fiscal year, the Governor may request a General Fund appropriation from the next session of the Legislature in an amount as may be available to bring the total available in the State Contingent Account to a maximum of $4,350,000 for the current fiscal year. [2009, c. 213, Pt. OOO, §3 (AMD).]

At the close of each fiscal year, as the first priority transfer before any other transfer authorized by law, there must be transferred from the General Fund an amount as may be available from time to time until the maximum of $350,000 is achieved to be used for the purposes specified in subsections 1 to 6. [2005, c. 519, Pt. VV, §1 (AMD).]

Notwithstanding any other provision of law, if the funds remaining in the State Contingent Account are not sufficient to address a purpose consistent with the purposes specified in subsection 4, the Governor may upon consultation with the State Budget Officer access any funds available to the State. The Governor shall identify by financial order the account, fund or other source from which payment is made. Funds accessed for this purpose may not exceed $750,000. [2005, c. 12, Pt. CC, §1 (NEW).]

SECTION HISTORY

1969, c. 455, §1 (RPR). 1975, c. 756, §1 (AMD). 1975, c. 771, §67 (RPR). 1977, c. 78, §16 (AMD). 1979, c. 602, §§1,2 (AMD). 1981, c. 493, §2 (AMD). 1985, c. 497, §1 (AMD). 1985, c. 737, §B6 (AMD). 1985, c. 759, §§1-3 (AMD). 1985, c. 814, §§E1-3 (AMD). 1987, c. 395, §A18 (AMD). 1987, c. 534, §§A5,A19 (AMD). 1987, c. 816, §§N1-N3 (AMD). 1989, c. 443, §§8,9 (AMD). 1989, c. 700, §A15 (AMD). 1989, c. 878, §A11 (AMD). 1989, c. 893, (AMD). 1991, c. 528, §E6 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E6 (AMD). 1993, c. 349, §7 (AMD). 1993, c. 410, §§QQQ1-4 (AMD). RR 1995, c. 2, §4 (COR). 1995, c. 464, §§1,2 (AMD). 1995, c. 464, §18 (AFF). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 24, §C2 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 114, §1 (AMD). 2003, c. 689, §§B6,7 (REV). 2005, c. 12, §CC1 (AMD). 2005, c. 519, §VV1 (AMD). 2005, c. 683, §A6 (AMD). 2009, c. 213, Pt. OOO, §§1-3 (AMD). 2011, c. 691, Pt. B, §7 (AMD).



5 §1508. State funds eliminated

Unless the Legislature otherwise directs, the Commissioner of Administrative and Financial Services, with the approval of the Governor, has authority to discontinue any or all special expendable state funds with the exception of the sinking funds and trust funds and to merge the balance or balances of such fund or funds so discontinued with the General Fund. [1991, c. 780, Pt. Y, §41 (AMD).]

SECTION HISTORY

1975, c. 771, §68 (AMD). 1985, c. 785, §A51 (AMD). 1991, c. 780, §Y41 (AMD).



5 §1509. Records; collections

It shall be the duty of each department, institution or agency of the State to keep a record of all items of income accruing to it. Each department, institution or agency shall be solely responsible for collections of all accounts receivable accruing to it, including taxes levied by the State. In each instance of an item of income accruing to any department, institution or agency, such department, institution or agency shall immediately begin collection efforts and shall make such repeated collection efforts as may be necessary to promptly satisfy the amount owed to the State. Whenever there shall continue to exist items of income or taxes owed to the State which are not paid within 90 days, it shall be the duty of the department, institution or agency to whom such amount is owed to again attempt promptly to collect same. In cases of failure to pay, the department, institution or agency shall refer the account to the Attorney General for collection. [1973, c. 701, §4 (NEW).]

SECTION HISTORY

1973, c. 701, §4 (NEW).



5 §1509-A. Payment by credit card

State departments and agencies shall implement, with the approval of the State Controller and the State Treasurer, procedures for accepting payment for goods, services, fines, forfeitures or any other fees by major credit cards or other electronic means. Unless otherwise provided for in law as of the effective date of this section, any administrative expenses or credit card fees incurred in connection with this method of receiving funds must be absorbed within the existing budget of the department or agency as authorized by the Legislature. [1999, c. 762, §1 (AMD); 1999, c. 762, §5 (AFF).]

SECTION HISTORY

1997, c. 643, §U1 (NEW). 1999, c. 401, §E1 (AMD). 1999, c. 762, §1 (AMD). 1999, c. 762, §5 (AFF).



5 §1510. Certain claims against the State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 313, (NEW). 1975, c. 771, §69 (RPR). 1977, c. 591, §§1,2 (AMD). 1977, c. 624, §1 (RP).



5 §1510-A. Certain claims against the State

1. Claims against state agency. A state agency may hear and decide any claim of $2,000 or less against it, or any of its agents, except a claim that may be submitted under the Maine Tort Claims Act, Title 14, chapter 741, or under another specific statutory provision. Any agency paying all or part of a claim heard under this subsection shall make payment as soon as practicable from currently available agency funds and, if no funds are then available, from agency funds from the following fiscal year. An agency deciding a claim under this subsection shall make its final decision, and reasons for the decision, in writing and shall, as soon as practicable, send a copy of that decision to the claimant by certified mail.

These claims include, but are not limited to, claims for damage or injury caused by patients, inmates, prisoners in the care or custody of the Department of Health and Human Services or of any institution administered by a department or by children in the custody of the Department of Health and Human Services.

[ 1993, c. 468, §1 (AMD); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Claims against the State decided by the State Claims Commission. A claim under this section may be submitted to the State Claims Commission and heard and decided by it, if:

A. The claim was submitted under subsection 1 to a state agency which refused to hear it; [1977, c. 624, §2 (NEW).]

B. The claim was submitted under subsection 1 to a state agency and no final decision was made within 90 days of submission; or [1977, c. 624, §2 (NEW).]

C. The claim cannot be submitted under a specific statutory provision other than subsection 1 because the claimant, as a result of an action or omission of a state agency or state agent, has not complied with time limits contained in that specific statutory provision. [1987, c. 395, Pt. A, §19 (AMD).]

Any payment resulting from a decision of the State Claims Commission on a claim submitted to it under this subsection shall be paid as soon as practicable by the state agency or agencies found responsible by the State Claims Commission or, if there is no clearly identifiable responsible state agency, the payment shall be paid from the state contingent fund.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

3. Appeal from departmental decisions. Any claim disapproved in whole or part by a state agency hearing that claim under subsection 1 may be appealed to the State Claims Commission within 30 days from the disapproval or partial disapproval. The State Claims Commission shall hear de novo any claim so appealed.

Any payment resulting from a decision of the State Claims Commission on a claim submitted to it under this subsection shall be paid by the state agency or agencies found responsible by the State Claims Commission or, if there is no clearly identifiable responsible state agency, the payment shall be paid from the state contingent fund.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

4. Appeal from State Claims Commission decision. Any party aggrieved by an award of the State Claims Commission may appeal therefrom to the Superior Court within 30 days after the date of the receipt of the notice of the award. The appeal shall be taken by filing a complaint setting forth, as in other civil matters, substantially the facts upon which the case shall be tried. Service shall be made on the opposing party and the State Claims Commission by sending a true copy of the complaint by registered or certified mail within the time limit set out in this subsection. The complaint shall be filed in the Superior Court for the county where one or more of the parties reside or have their principal place of business or where the activity or property which is the subject of the proceeding is located. The court's determination shall be de novo and without a jury or, if all parties agree, by a referee or referees.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

5. Jurisdiction over claims prior to January 4, 1977. The jurisdiction of the State Claims Commission over claims subject to this section includes those claims which have arisen prior to January 4, 1977, unless they have been ruled upon by the Governor and Executive Council or by the Legislature prior to January 4, 1977.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

6. Hearings. Hearings on claims submitted under subsection 2 or appeals made under subsection 3 shall be held at a time and place which the State Claims Commission shall determine. The chairman shall assign either one or 3 members to hear and determine each claim. Hearings on claims under this section which are properly submitted to the State Claims Commission shall be held in accordance with the Maine Administrative Procedure Act, chapter 375. The decision of the commission shall include the reasons for the findings.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

7. Different procedures. A claim submitted under this section shall not be disapproved solely because a claim based on the same facts was submitted under a different statutory procedure and was disallowed.

[ 1977, c. 624, §2 (NEW) .]

8. Rules; report. The commission may adopt rules to implement this section. The commission shall, on or before January 30th of each year, report to the Legislature on all claims filed pursuant to this section.

[ 1987, c. 395, Pt. A, §19 (AMD) .]

SECTION HISTORY

1977, c. 624, §2 (NEW). 1979, c. 672, §2 (AMD). 1983, c. 553, §2 (AMD). 1987, c. 395, §A19 (AMD). 1993, c. 468, §1 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).



5 §1510-B. No liability for wild animal damage

The State is not liable for damage done by wild animals to beehives or livestock. Neither state agencies nor the State Claims Commission may accept claims for such wild animal damage. [1987, c. 395, Pt. A, §20 (AMD).]

SECTION HISTORY

1979, c. 672, §3 (NEW). 1981, c. 368, §1 (AMD). 1987, c. 395, §A20 (AMD).



5 §1511. Loan Insurance Reserve

The State Controller may, at the close of each fiscal year, as the next priority after the transfers authorized pursuant to section 1507, transfer from the Unappropriated Surplus of the General Fund to the Loan Insurance Reserve amounts as may be available from time to time, up to an amount of $1,000,000 per year after the transfers have been made pursuant to section 1507. The balance of this reserve must be paid to the Finance Authority of Maine if such payment does not cause the balance in the reserve fund maintained by the authority, when added to amounts held in the Finance Authority of Maine Mortgage Insurance Fund that are not committed or encumbered for another purpose, to exceed $40,000,000. Any balance in the Loan Insurance Reserve is appropriated for this purpose. [2011, c. 657, Pt. F, §1 (AMD).]

SECTION HISTORY

P&SL 1975, c. 147, §C7 (NEW). 1981, c. 192, §1 (AMD). 1985, c. 512, §D (AMD). 1985, c. 714, §1 (RPR). 1987, c. 816, §O1 (AMD). 1991, c. 9, §E5 (AMD). 1991, c. 622, §JJ (AMD). 1993, c. 6, §B1 (AMD). 1993, c. 508, §G1 (AMD). 1993, c. 707, §G2 (AMD). 1995, c. 464, §3 (AMD). 2001, c. 559, §V1 (AMD). 2003, c. 451, §X1 (AMD). 2005, c. 2, §A1 (AMD). 2005, c. 2, §A14 (AFF). 2005, c. 519, §VV2 (AMD). 2011, c. 657, Pt. F, §1 (AMD).



5 §1512. Payment of attorneys' fees awards

Notwithstanding section 1543 or any other statute, attorneys' fees awarded by a court against the State, its departments, agencies, officers or employees, and settlements of attorneys' fees without court award in these cases, may be paid from any funds available to the State. The Governor may identify by financial order the account, fund or other source from which payment of the attorneys' fees award or settlement shall be made. [1981, c. 417, (NEW).]

All property, assets and interests of the State are exempt from any attachment or execution sought for the enforcement of an award of attorneys' fees. [1981, c. 417, (NEW).]

SECTION HISTORY

1981, c. 417, (NEW).



5 §1513. Maine Rainy Day Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 448, (NEW). 1987, c. 349, §H4 (AMD). 1987, c. 788, §1 (AMD). 1987, c. 793, §A1 (AMD). 1989, c. 502, §§D1,D2 (AMD). 1991, c. 528, §UU1 (AMD). 1991, c. 528, §§UU3,RRR (AFF). 1991, c. 589, §2 (AMD). 1991, c. 591, §UU1 (AMD). 1991, c. 591, §UU3 (AFF). 1993, c. 6, §D1 (AMD). 1993, c. 410, §II1 (AMD). 1993, c. 707, §G3 (AMD). 1995, c. 489, §1 (AMD). 1995, c. 706, §1 (AMD). 1997, c. 455, §31 (AMD). 1997, c. 563, §B1 (AMD). 1997, c. 564, §1 (AMD). 1997, c. 565, §1 (AMD). 1997, c. 643, §§E1,2,GGG1 (AMD). 1997, c. 780, §1 (AMD). RR 1999, c. 1, §2 (COR). RR 1999, c. 2, §1 (COR). 1999, c. 4, §D1 (AMD). 1999, c. 127, §A4 (AMD). 1999, c. 401, §§GGG1,Z1 (AMD). 1999, c. 401, §GGG2 (AFF). 1999, c. 505, §A1 (AMD). 1999, c. 749, §§1,2 (AMD). 1999, c. 749, §3 (AFF). 2001, c. 356, §1 (AMD). 2001, c. 358, §§G1,X1 (AMD). 2001, c. 439, §§T1,CCCCC1 (AMD). 2001, c. 559, §E1 (AMD). 2003, c. 451, §§X2-4 (AMD). 2005, c. 2, §A14 (AFF). 2005, c. 2, §A2 (RP).



5 §1513-A. Governor Baxter School for the Deaf Compensation Fund established (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T2 (NEW). 2003, c. 451, §X5 (RP).



5 §1514. Tax Adjustment Reserve Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 4, §1 (NEW). 1987, c. 504, §1 (AMD). 1987, c. 816, §S (AMD). 1987, c. 819, §1 (AMD). 1987, c. 832, §1 (AMD). 1987, c. 892, §1 (AMD). 1989, c. 502, §§A13,A14 (AMD). 1989, c. 878, §§A12,13 (AMD). 2011, c. 420, Pt. C, §2 (RP).



5 §1515. Corporate Income Tax Investment Credit Fund

1. Corporate Income Tax Investment Credit Fund. There is established a Corporate Income Tax Investment Credit Fund for the purpose of reserving the money appropriated to it awaiting transfer to fund a one-time tax credit for corporate investments in new, used or leased tangible personal property which is placed in service in Maine during the 1989 calendar year and is directly related to the production of goods and services.

[ 1987, c. 876, §2 (NEW) .]

2. Enactment of credit. The joint standing committee of the Legislature having jurisdiction over taxation shall develop the specific provisions of the tax credit. The committee shall report its findings and any recommended legislation to the First Regular Session of the 114th Legislature. This program shall be finalized by April 30, 1989.

[ 1987, c. 876, §2 (NEW) .]

3. Carry-forward.

[ 1989, c. 501, Pt. P, §10 (NEW); 1989, c. 530, §1 (NEW); 1989, c. 702, Pt. E, §2 (RP) .]

SECTION HISTORY

1987, c. 876, §2 (NEW). 1989, c. 501, §P10 (AMD). 1989, c. 530, §1 (AMD). 1989, c. 702, §E2 (AMD).



5 §1516. Blaine House Renovations and Repairs Fund

1. Blaine House Renovations and Repairs Fund. There is created the Blaine House Renovations and Repairs Fund which shall be used solely for capital improvements, renovations and repairs to the Blaine House.

[ 1989, c. 501, Pt. P, §11 (NEW) .]

2. Nonlapsing fund. Any unexpended funds appropriated by the Legislature to implement the purposes of this chapter shall not lapse, but shall be carried forward. Any funds in excess of $100,000 shall be transferred to the General Fund.

[ 1989, c. 501, Pt. P, §11 (NEW) .]

3. Private contributions. The Blaine House Renovations and Repairs Fund, Other Special Revenue Funds account, is established in the Executive Department. This account may receive and accept allocations, appropriations, grants and contributions of money to be used for capital improvements, renovations and repairs to and general operations of the Blaine House. This account may not lapse but must be carried forward from year to year.

[ 2003, c. 451, Pt. N, §1 (NEW) .]

SECTION HISTORY

1989, c. 501, §P11 (NEW). 2003, c. 451, §N1 (AMD).



5 §1516-A. Capital Construction and Improvements Reserve Fund

1. Capital Construction and Improvements Reserve Fund. There is created the Capital Construction and Improvements Reserve Fund, referred to in this section as the "fund," that may be used solely for capital projects that construct, renovate or improve state facilities. Money in the fund may not be expended on facility maintenance issues.

[ 1997, c. 643, Pt. AAA, §1 (NEW) .]

2. Nonlapsing fund. Any unexpended money appropriated or allocated to the fund may not lapse, but must be carried forward.

[ 1997, c. 643, Pt. AAA, §1 (NEW) .]

3. Investment of funds. The money in the fund may be invested as provided by law with the earnings credited to the fund.

[ 1997, c. 643, Pt. AAA, §1 (NEW) .]

4. Report. The Commissioner of Administrative and Financial Services shall provide a report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs annually by January 15th that includes the following:

A. The status of any capital projects undertaken or completed during the most recently completed fiscal year and the current fiscal year; [1997, c. 643, Pt. AAA, §1 (NEW).]

B. Money expended during the most recently completed and the current fiscal year, by project; and [1997, c. 643, Pt. AAA, §1 (NEW).]

C. Remaining fund balances at the end of the most recently completed fiscal year. [1997, c. 643, Pt. AAA, §1 (NEW).]

[ 1997, c. 643, Pt. AAA, §1 (NEW) .]

SECTION HISTORY

1997, c. 643, §AAA1 (NEW).



5 §1516-B. Leased Space Reserve Fund

1. Leased Space Reserve Fund. There is created the Leased Space Reserve Fund, referred to in this section as "the fund," which may be used for costs related to relocation from leased space to state-owned facilities or relocation from a leased space to a lower-priced leased space and capital projects that construct, renovate or improve state facilities. Money in the fund may not be expended on facility maintenance issues.

[ 2011, c. 689, §1 (NEW) .]

2. Nonlapsing fund. Any unexpended money appropriated or allocated to the fund may not lapse, but must be carried forward.

[ 2011, c. 689, §1 (NEW) .]

3. Funding of fund. The Department of Administrative and Financial Services, Bureau of General Services shall notify the State Controller and the State Budget Officer of a relocation of a state agency from leased space to a state-owned facility or a relocation of a state agency from leased space to a lower-priced leased space. Any balance, net of the value of the state cost allocation program as determined by the State Controller, remaining in General Fund or Other Special Revenue Funds money appropriated or allocated for leased space and all facility-related expenses for that agency during the biennium of the relocation as a result of savings resulting from the relocation must be transferred as provided in this subsection.

A. The State Budget Officer shall transfer 50% of any General Fund or Other Special Revenue Funds money through financial order to the fund. This transfer is considered to be an adjustment to the appropriation or allocation. [2011, c. 689, §1 (NEW).]

B. The remaining balance must be transferred to the General Fund as unappropriated surplus. [2011, c. 689, §1 (NEW).]

[ 2011, c. 689, §1 (NEW) .]

SECTION HISTORY

2011, c. 689, §1 (NEW).



5 §1517. Transfer to Retirement Allowance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 464, §4 (NEW). 2003, c. 451, §X6 (AMD). 2005, c. 2, §A14 (AFF). 2005, c. 2, §A3 (RP).



5 §1518. Tax Relief Fund for Maine Residents (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 24, §E1 (NEW). 1997, c. 643, §HHH1 (AMD). 1997, c. 643, §§T6,HHH10 (AFF). 1997, c. 643, §T1 (RP). 1997, c. 750, §D1 (AFF).



5 §1518-A. Tax Relief Fund for Maine Residents

1. Tax Relief Fund for Maine Residents. There is created the Tax Relief Fund for Maine Residents, referred to in this section as "the fund," which must be used to provide tax relief to residents of the State. The fund consists of all resources transferred to the fund under subsection 4 and section 1536 and other resources made available to the fund. The fund must be used to reduce the individual income tax rates to 4% pursuant to subsection 1-A.

[ 2011, c. 692, §1 (AMD) .]

1-A. Implementation. By September 1, 2014 and annually thereafter, if the State Controller determines that the benefits required under the Circuitbreaker Program under Title 36, chapter 907 have been fully funded, the State Controller shall inform the State Tax Assessor of the amount available in the fund for the purposes of subsection 1.

A. By November 1st annually, the State Tax Assessor shall calculate the amount by which the income tax rates under Title 36, section 5111, subsections 1-C, 2-C and 3-C may be reduced during the subsequent tax year using the amount available from the fund. Bracket rate reductions must be a minimum of 0.2 percentage points in the first year in which reductions are made and a minimum of 0.1 percentage points in subsequent years. If sufficient funds are not available to pay for the minimum reduction, a rate reduction may not be made until the amount in the fund is sufficient to pay for the reduction. When the amount is sufficient to pay for the reduction, the reduction must first be applied equally to each bracket under Title 36, section 5111, subsections 1-C, 2-C and 3-C until the lower bracket reaches 4%. Funds available from the fund in subsequent years must be applied to reduce the higher bracket rates until there is a single bracket with a rate of 4%, after which future tax relief may be identified. [2011, c. 692, §1 (NEW).]

B. The State Tax Assessor shall provide public notice of new bracket rates calculated under this subsection by November 15th annually. [2011, c. 692, §1 (NEW).]

C. New bracket rates calculated under this subsection apply beginning with tax years that begin on or after January 1st of the calendar year following the determinations made under this subsection. [2011, c. 692, §1 (NEW).]

[ 2011, c. 692, §1 (NEW) .]

2. Nonlapsing fund. Any unexpended balance in the Tax Relief Fund for Maine Residents may not lapse but must be carried forward to be used pursuant to subsection 1-A.

[ 2011, c. 692, §1 (AMD) .]

3. Transfer for income tax reduction. In the fiscal years immediately following the calculation of the income tax rate reduction under subsection 1-A, paragraph A, the State Tax Assessor shall certify to the State Controller the amount of the reduction in General Fund revenue by fiscal year, and the State Controller shall transfer from the fund the amount certified for the reduction in revenue attributable to adjustments made under subsection 1-A to the General Fund unappropriated surplus.

[ 2011, c. 692, §1 (NEW) .]

4. Transfer from General Fund revenue growth. Beginning with fiscal year 2013-14 and before any other transfers from the General Fund, the State Controller shall transfer to the fund at the close of each fiscal year 40% of the amount by which General Fund budgeted revenue for that fiscal year exceeds the General Fund appropriation limitation calculated for that fiscal year under section 1534.

[ 2011, c. 692, §1 (NEW) .]

SECTION HISTORY

2005, c. 2, §A4 (NEW). 2005, c. 2, §A14 (AFF). 2011, c. 692, §1 (AMD).



5 §1519. Retiree Health Insurance Internal Service Fund

1. Established. The Retiree Health Insurance Internal Service Fund is established within the Department of Administrative and Financial Services to accumulate funds to pay the health insurance premiums for retired state employees and teachers.

[ 1999, c. 731, Pt. DD, §1 (NEW); 1999, c. 731, Pt. DD, §2 (AFF) .]

1-A. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Board" means the Board of Trustees, Maine Public Employees Retirement System established under section 12004-F, subsection 9. [2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF); 2007, c. 58, §3 (REV).]

B. "Commissioner" means the Commissioner of Administrative and Financial Services. [2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF).]

C. "Fund" means the Retiree Health Insurance Internal Service Fund. [2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF).]

[ 2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF); 2007, c. 58, §3 (REV) .]

2. Funding.

[ 2003, c. 451, Pt. X, §7 (RP) .]

3. Investment of the fund. The board shall invest the cash assets of the fund that are not required to pay insurance premiums and other operating expenses at the request of the commissioner in the same manner and according to the same investment policy and practices by which the board invests the assets of the Maine Public Employees Retirement System. The board shall treat the fund as held in trust on behalf of the State for the purposes specified in this section and no other and shall separately account for the fund as investment assets, attributing to the fund its proportional share of investment returns and of investment management costs and expenses, including costs and expenses of the retirement system arising because of the board's investment of the fund. The commissioner and the board shall develop jointly a memorandum of understanding that sets out their mutual understanding of the investment of the fund, the related investment accounting and investment return and expense attribution.

[ 2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF); 2007, c. 58, §3 (REV) .]

4. Audit of the fund. The commissioner shall ensure adequate audit of the investment management of the fund and the expenditures of the fund each fiscal year within the scope of the annual audit of the Maine Public Employees Retirement System and the State's single audit or through a separate audit as considered appropriate by the board. Any separate audit must be reported to the Governor, the Legislature, the commissioner and the State Controller in as timely a manner as possible after the close of each fiscal year.

[ 2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF); 2007, c. 58, §3 (REV) .]

5. Use of the fund. Notwithstanding subsection 1, the fund may be used for necessary audit services, legal expenses, investment management fees and services, general administrative expenses, costs related to the management and administration of the fund and health insurance premium costs.

[ 2001, c. 439, Pt. C, §1 (NEW); 2001, c. 439, Pt. C, §4 (AFF) .]

SECTION HISTORY

1999, c. 731, §DD1 (NEW). 1999, c. 731, §DD2 (AFF). 2001, c. 439, §C1 (AMD). 2001, c. 439, §C4 (AFF). 2003, c. 451, §X7 (AMD). 2007, c. 58, §3 (REV).



5 §1520. Statewide Radio and Network System Reserve Fund

1. Fund established. The Statewide Radio and Network System Reserve Fund, referred to in this section as the "fund," is established as an internal service fund in the Department of Administrative and Financial Services, Office of Information Technology, referred to in this section as the "office," for the purposes of managing the fund and acquiring, expanding, upgrading and replacing a statewide radio and network system for use by state agencies. The office may charge a fee to agencies using the statewide radio and network system in accordance with an established rate structure. Revenues derived from operations must be used to pay the costs of the lease-purchase to acquire a system, expand, upgrade and replace the system, and to manage the fund.

A. The office shall work closely with all departments and agencies to identify radio and network requirements for the statewide system to ensure that agency program requirements are met to the maximum extent possible. The office shall:

(1) Ensure that the annual costs of the lease or lease-purchase are paid in a timely manner and that the financial affairs of the fund are properly managed;

(2) Maintain records of radio and network system requirements for all agencies using the system and make this information available to state agencies;

(3) Require state agencies to become part of the statewide radio and network system when replacing their current systems or purchasing new systems;

(4) Acquire, expand, upgrade or replace the statewide radio and network system in accordance with an established replacement plan; and

(5) Transfer radio equipment and network infrastructure into the fund from agencies using the system, purchase, lease, lease-purchase or enter into other financing agreements, in accordance with section 1587, for the acquisition, expansion, upgrade or replacement of the system or any of its components in accordance with paragraph B when it can be demonstrated that any such action or agreement provides a clear cost or program advantage to the State. [2005, c. 12, Pt. SS, §4 (AMD).]

B. The Chief Information Officer, in conjunction with the agencies using the statewide radio and network system, operating as a board that may be referred to as "the Statewide Radio Network Board," shall establish the following:

(1) Standards for statewide radio and network system operations;

(2) Specifications for systems and components to be acquired by the State; and

(3) Standards for the exemption or waiver of state agencies from the requirements of this section.

By January 15, 2002, standards must be developed for statewide radio and network system usage by all state agencies not exempted under subparagraph (3). [2005, c. 634, §3 (AMD).]

C. The office shall establish, through the Department of Administrative and Financial Services, Office of the State Controller, the Statewide Radio and Network System Reserve Fund account. The funds deposited in the account may include, but are not limited to, appropriations made to the account, funds transferred to the account from within the Department of Administrative and Financial Services, funds received from state departments and agencies using the services provided by the office, earnings by the fund from the Treasurer of State's pool and proceeds from the sale of system assets under the administrative control of the fund by the state surplus property program in the Department of Administrative and Financial Services, Bureau of General Services in accordance with paragraph B and other provisions of law. [2005, c. 12, Pt. SS, §4 (AMD).]

D. The fund may levy charges according to a rate schedule recommended by the Chief Information Officer and approved by the Commissioner of Administrative and Financial Services against all departments and agencies using the services of the statewide radio and network system. [2005, c. 12, Pt. SS, §4 (AMD).]

E. Service charges for the statewide radio and network system must be calculated to provide for system acquisition costs, expansion costs, upgrade costs, necessary capital investment and fund management costs, replacement costs and sufficient working capital for the fund. [2001, c. 439, Pt. U, §1 (NEW).]

F. Each department or agency using the services of the statewide radio and network system must budget adequate funds to pay for costs described in paragraph E. [2001, c. 439, Pt. U, §1 (NEW).]

[ 2007, c. 240, Pt. PP, §1 (AMD) .]

SECTION HISTORY

2001, c. 439, §U1 (NEW). RR 2003, c. 2, §2 (COR). 2005, c. 12, §SS4 (AMD). 2005, c. 634, §3 (AMD). 2007, c. 240, Pt. PP, §1 (AMD).



5 §1521. Application to legislative branch

Unless the language in this Part specifically states that it applies to the legislative branch, the legislative branch may not be required to comply with the provisions of this Part unless determined relevant and applicable by the Legislative Council pursuant to Title 3, section 162. [2005, c. 12, Pt. LL, §2 (NEW).]

SECTION HISTORY

2005, c. 12, §LL2 (NEW).



5 §1522. Reserve for retirement costs

1. Reserve for retirement benefits established. The State Controller shall, at the close of the fiscal years ending June 30, 2012, June 30, 2013 and June 30, 2014, as the next priority after the transfers authorized pursuant to section 1507 and section 1511, and after all required deductions of appropriations, budgeted financial commitments and adjustments considered necessary by the State Controller have been made, transfer from the available balance in the unappropriated surplus of the General Fund up to $15,000,000 for the fiscal year ending June 30, 2012, up to $4,100,000 for the fiscal year ending June 30, 2013 and up to an amount certified by the Executive Director of the Maine Public Employees Retirement System to the State Controller as the estimated amount needed to fully fund the total cost of the benefit calculated for fiscal year 2014-15 pursuant to Public Law 2011, chapter 380, Part T, section 22 for the fiscal year ending June 30, 2014 to a reserve account within the General Fund established for the purpose of providing the resources to fund retirement payments for retired state employees and teachers.

[ 2013, c. 1, Pt. E, §1 (AMD) .]

2. Transfer of unused balance in reserve account. At the close of the fiscal year ending June 30, 2015, the State Controller shall transfer any balance remaining in the reserve account under subsection 1 to the Maine Budget Stabilization Fund established by section 1532.

[ 2011, c. 380, Pt. X, §1 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. X, §1 (NEW). 2013, c. 1, Pt. E, §1 (AMD).






Chapter 142: MAINE BUDGET STABILIZATION FUND

5 §1531. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

1. Average population growth. "Average population growth" means the average for the prior 10 calendar years, ending with the most recent calendar year for which data is available, of the percent change in population from July 1st of each year and estimated by the United States Department of Commerce, Bureau of Census as adjusted by the Governor's Office of Policy and Management.

[ 2011, c. 655, Pt. DD, §1 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

2. Average real personal income growth. "Average real personal income growth" means the average for the prior 10 calendar years, ending with the most recent calendar year for which data is available, of the percent change in personal income in this State, as estimated by the United States Department of Commerce, Bureau of Economic Analysis, less the percent change in the Consumer Price Index for the calendar year. The average real personal income growth is determined by October 1st, annually, by the Governor's Office of Policy and Management.

[ 2013, c. 368, Pt. Q, §2 (AMD) .]

3. Baseline General Fund revenue. "Baseline General Fund revenue" means the recommended General Fund revenue forecast reported by the Revenue Forecasting Committee in its December 1st report of even-numbered years, increased by the net reduction of General Fund revenue, if any, for all enacted changes affecting state and local tax burden since the previous December 1st report of even-numbered years of the Revenue Forecasting Committee.

[ 2005, c. 621, §2 (AMD) .]

4. Biennial base year appropriation. "Biennial base year appropriation" means:

A. For the 2006-2007 biennium, the General Fund appropriation enacted for fiscal year 2004-05 as of December 1, 2004; and [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

B. For subsequent fiscal years, the amount of the General Fund appropriation limitation for the current year as of December 1st of even-numbered years. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

5. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

6. Forecasted inflation. "Forecasted inflation" means the average amount of change of the Consumer Price Index for the calendar years that are part of the ensuing biennium forecasted by the Consensus Economic Forecasting Commission in its November 1st report of even-numbered years.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

7. General Fund revenue shortfall. "General Fund revenue shortfall" means the amount by which the General Fund appropriation limitation established by section 1534 exceeds baseline General Fund revenue and other available resources in each state fiscal year.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

8. Stabilization fund. "Stabilization fund" means the Maine Budget Stabilization Fund established in this chapter.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

9. State and local tax burden. "State and local tax burden" means the total amount of state and local taxes paid by Maine residents, per $1,000 of income, as determined annually by the State Tax Assessor based on data from the United States Department of Commerce, Bureau of Census and Bureau of Economic Analysis.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

SECTION HISTORY

2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF). 2005, c. 621, §§1,2 (AMD). 2011, c. 655, Pt. DD, §§1, 2 (AMD). 2011, c. 655, Pt. DD, §24 (AFF). 2013, c. 368, Pt. Q, §2 (AMD).



5 §1532. Maine Budget Stabilization Fund

1. Generally; stabilization fund established. The Maine Budget Stabilization Fund is hereby established. Amounts in the stabilization fund may not exceed 12% of total General Fund revenues in the immediately preceding state fiscal year and, except as provided by section 1533, may not be reduced below 1% of total General Fund revenue in the immediately preceding state fiscal year. For the purposes of this subsection, at the close of a fiscal year, "immediately preceding state fiscal year" means the fiscal year that is being closed.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

2. Expenditures from fund. Except as otherwise provided in this section, amounts in the stabilization fund may be expended only to offset a General Fund revenue shortfall.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

3. Fund to be nonlapsing. The balance of the stabilization fund may not lapse but must be carried forward to carry out the purposes of this chapter.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

4. Investment of funds. The money in the stabilization fund may be invested as provided by law with the earnings credited to the stabilization fund.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

5. Investment proceeds; exception. At the close of every month during which the stabilization fund is at the 12% limitation described in subsection 1, the State Controller shall transfer from the General Fund to the Retirement Allowance Fund established in section 17251 an amount equal to the investment earnings that otherwise would have been credited to the stabilization fund.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

6. Death benefits. The Governor shall allocate funds from the stabilization fund as needed to pay benefits due pursuant to Title 25, chapter 195-A. Allocations may be made upon written request of the Chief of the State Police, the State Fire Marshal or the Director of Maine Emergency Medical Services and after consultation with the State Budget Officer.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

7. State valuation adjustments.

[ 2013, c. 368, Pt. O, §11 (AFF); 2013, c. 368, Pt. O, §1 (RP); 2013, c. 385, §§1, 3 (AFF); 2013, c. 544, §§6, 7 (AFF) .]

8. Emergency management assistance compact transfers. The State Controller may transfer up to $1,000,000 from the stabilization fund to the Military Training and Operations program within the Department of Defense, Veterans and Emergency Management based on amounts certified by the Commissioner of Defense, Veterans and Emergency Management to be necessary to fulfill the responsibilities of the department under the emergency management assistance compact under Title 37-B, section 921 or the International Emergency Management Assistance Compact under Title 37-B, section 935. These transfers are authorized only if the Legislature has adjourned sine die and only to the extent needed to meet the obligations of the department within that fiscal year that are in excess of available appropriations and any other funding sources. These funds must be allotted by financial order upon the recommendation of the State Budget Officer and approval of the Governor. Any amounts transferred from the stabilization fund must be returned to the stabilization fund upon receipt of reimbursement from the affected state or province.

[ 2011, c. 655, Pt. O, §1 (NEW) .]

SECTION HISTORY

2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF). 2007, c. 322, §1 (AMD). 2011, c. 655, Pt. O, §1 (AMD). 2013, c. 368, Pt. O, §1 (AMD). 2013, c. 368, Pt. O, §11 (AFF). 2013, c. 385, §§1, 3 (AFF). 2013, c. 544, §§6, 7 (AFF).



5 §1533. Declaration of budget emergency

If the Legislature has adjourned sine die prior to the close of a fiscal year and the commissioner has provided notification as required by section 1668 that indicates that available General Fund resources will not be sufficient to meet General Fund expenditures, the commissioner may declare a budget emergency. At the close of the fiscal year, the State Controller may transfer from the available balance in the stabilization fund to the General Fund Unappropriated Surplus up to the amount necessary to increase total General Fund resources for that fiscal year to be equal to General Fund expenditures. For the purposes of this section, the Governor may reduce the stabilization fund below the 1% minimum threshold established by section 1532. The Governor shall inform the Legislative Council and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs immediately upon such transfers from the stabilization fund. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

SECTION HISTORY

2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF).



5 §1534. General Fund appropriation limitation

1. Establishment of General Fund appropriation limitation. As of December 1st of each even-numbered year, there must be established a General Fund appropriation limitation for the ensuing biennium. The General Fund appropriation limitation applies to all General Fund appropriations, except that the additional cost for essential programs and services for kindergarten to grade 12 education under Title 20-A, chapter 606-B over the fiscal year 2004-05 appropriation for general purpose aid for local schools is excluded from the General Fund appropriation limitation until the state share of that cost reaches 55% of the total state and local cost.

A. For the first fiscal year of the biennium, the General Fund appropriation limitation is equal to the biennial base year appropriation multiplied by one plus the growth limitation factor in subsection 2. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

B. For the 2nd year of the biennium, the General Fund appropriation limitation is the General Fund appropriation limitation of the first year of the biennium biennial base year appropriation multiplied by one plus the growth limitation factor in subsection 2. [2005, c. 621, §3 (AMD).]

[ 2005, c. 683, Pt. M, §1 (AMD) .]

2. Growth limitation factor. The growth limitation factor is calculated as follows.

A. For fiscal years when the State Tax Assessor has determined that the state and local tax burden ranks in the highest 1/3 of all states, the growth limitation factor is average real personal income growth, but no more than 2.75%, plus average population growth. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

B. For fiscal years when the state and local tax burden ranks in the middle 1/3 of all states, as determined by the State Tax Assessor, the growth limitation factor is average real personal income growth plus forecasted inflation plus average population growth. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

3. Exceeding General Fund appropriation limitation; extraordinary circumstances. The General Fund appropriation limitation established in subsection 1 may be exceeded for extraordinary circumstances only under the following circumstances.

A. The extraordinary circumstances must be circumstances outside the control of the Legislature, including:

(1) Catastrophic events such as natural disaster, terrorism, fire, war and riot;

(2) Unfunded or underfunded state or federal mandates;

(3) Citizens' initiatives or other referenda;

(4) Court orders or decrees; or

(5) Loss of federal funding.

Extraordinary circumstances do not include changes in economic conditions, revenue shortfalls, increases in salaries or benefits, new programs or program expansions that go beyond existing program criteria and operation. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

B. The appropriation limitation in subsection 1 may be exceeded only by a vote of both Houses of the Legislature in a separate measure that identifies the extraordinary circumstance and the intent of the Legislature to exceed the appropriation limitation. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

C. Exceeding the appropriation limitation established in subsection 1 permits appropriations to exceed the appropriation limitation only for the period necessary to address the extraordinary circumstance and does not increase the base for purposes of calculating the appropriation limitation for future years. [2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF).]

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

4. Increase in appropriation limitation. The appropriation limitation established in subsection 1 may be increased for other purposes only by a vote of both Houses of the Legislature in a separate measure that identifies the intent of the Legislature to exceed the appropriation limitation.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

SECTION HISTORY

2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF). 2005, c. 621, §3 (AMD). 2005, c. 636, §A4 (AMD). 2005, c. 683, §M1 (AMD).



5 §1535. General Fund transfers to stabilization fund

Baseline General Fund revenue, as recommended by the Revenue Forecasting Committee and authorized in accordance with chapter 151-B, and other available budgeted General Fund resources that exceed the General Fund appropriation limitation established by section 1534 plus the additional cost for essential programs and services for kindergarten to grade 12 education under Title 20-A, chapter 606-B over the fiscal year 2004-05 appropriation for general purpose aid for local schools until the state share of that cost reaches 55% of the total state and local cost must be transferred to the stabilization fund. [2005, c. 621, §4 (AMD).]

SECTION HISTORY

2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF). 2005, c. 519, §VV3 (AMD). 2005, c. 621, §4 (AMD).



5 §1536. Excess General Fund revenues

1. Final priority reserves. After the transfers to the State Contingent Account pursuant to section 1507, the transfers to the Loan Insurance Reserve pursuant to section 1511 and the transfers pursuant to section 1522, the State Controller shall transfer at the close of each fiscal year from the unappropriated surplus of the General Fund an amount equal to the amount available from the unappropriated surplus after all required deductions of appropriations, budgeted financial commitments and adjustments considered necessary by the State Controller have been made as follows:

A. Forty-eight percent to the stabilization fund; [2013, c. 1, Pt. E, §2 (AMD).]

B. [2013, c. 1, Pt. E, §2 (RP).]

C. Thirteen percent to the Reserve for General Fund Operating Capital; [2011, c. 692, §2 (AMD); 2011, c. 692, §3 (AFF).]

D. Nine percent to the Retiree Health Insurance Internal Service Fund established in section 1519 to be used solely for the purpose of amortizing the unfunded actuarial liability associated with future health benefits; [2011, c. 692, §2 (AMD); 2011, c. 692, §3 (AFF).]

E. Ten percent to the Capital Construction and Improvements Reserve Fund established in section 1516-A; and [2011, c. 692, §2 (AMD); 2011, c. 692, §3 (AFF).]

F. Twenty percent to the Tax Relief Fund for Maine Residents established in section 1518-A. [2011, c. 692, §2 (NEW); 2011, c. 692, §3 (AFF).]

[ 2013, c. 1, Pt. E, §2 (AMD) .]

2. Additional transfer. At the close of each fiscal year, the State Controller shall transfer from the unappropriated surplus of the General Fund to the stabilization fund an amount equal to the balance remaining of the excess of total General Fund revenue received over accepted estimates in that fiscal year that would have been transferred to the Reserve for General Fund Operating Capital pursuant to subsection 1, paragraph C had the Reserve for General Fund Operating Capital not been at its statutory limit of $50,000,000.

[ RR 2005, c. 1, §1 (COR) .]

3. Exceptions; stabilization fund at limit. If the stabilization fund is at its limit of 12% of General Fund revenue of the immediately preceding year, then amounts that would otherwise have been transferred to the stabilization fund pursuant to subsections 1 and 2 must be transferred to the Tax Relief Fund for Maine Residents established in section 1518-A.

[ 2005, c. 2, Pt. A, §5 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

SECTION HISTORY

RR 2005, c. 1, §1 (COR). 2005, c. 2, §A5 (NEW). 2005, c. 2, §A14 (AFF). 2005, c. 519, §VV4 (AMD). 2011, c. 380, Pt. X, §2 (AMD). 2011, c. 692, §2 (AMD). 2011, c. 692, §3 (AFF). 2013, c. 1, Pt. E, §2 (AMD).






Chapter 143: ACCOUNTS AND CONTROL

5 §1541. Powers and duties relating to accounting

The Department of Administrative and Financial Services, through the Office of the State Controller, has authority: [2003, c. 600, §2 (AMD).]

1. Official system of general accounts. To maintain an official system of general accounts, unless otherwise provided by law, embracing all the financial transactions of the State Government;

2. Approve contracts and orders. To examine and approve all contracts, orders and other documents, the purpose of which is to incur financial obligations against the State Government, to ascertain that moneys have been duly appropriated and allotted to meet such obligations and will be available when such obligations will become due and payable;

3. Audit. To audit and approve bills, invoices, accounts, payrolls and all other evidences of claims, demands or charges against the State Government; and to determine the regularity, legality and correctness of such claims, demands or charges. The State Controller may elect to audit electronically based systems for adequate safeguards and procedural controls. Notwithstanding any other provision of law, the State Controller may engage through sole source contracts auditors, accountants and investigators the State Controller considers necessary for special audits, financial audits and investigations to monitor and ensure adherence to contracts and to ensure proper financial controls. This subsection may not be construed to limit the powers and duties conferred and imposed by law upon the State Auditor as provided in Title 5, chapter 11;

[ 2005, c. 3, Pt. L, §1 (AMD) .]

4. Inspect materials and labor. To inquire into and cause an inspection to be made of articles and materials furnished, or work and labor performed, for the purpose of ascertaining that the prices, quality and amount of such articles or materials are fair, just and reasonable, and that all the requirements expressed or implied pertaining thereto have been complied with, and to reject or disallow any excess;

5. Reports. To make monthly reports on all receipts and expenditures of the State Government to the Governor and the State Auditor; to make monthly reports on appropriations, allotments, encumbrances and authorized payments to the Governor, to the State Auditor and to the head of the department or agency directly concerned;

6. Forms. To prescribe the forms of receipts, vouchers, bills or claims to be filed by departments and agencies with the Department of Administrative and Financial Services;

[ 2007, c. 466, Pt. A, §10 (AMD) .]

7. Subsidiary accounts. To prescribe such subsidiary accounts, including cost accounts, for the various departments and agencies as may be desired for the purposes of administration, supervision and financial control;

8. Examine accounts. To examine the accounts of every department or agency receiving appropriations from the State;

9. Illegality of expenditures. To report to the Attorney General for such action, civil or criminal, as he may deem necessary, all facts showing illegality in the expenditure of public moneys or the misappropriation of public properties;

10. Other rights, powers and duties. To exercise the rights, powers and duties conferred and imposed by law upon the State Auditor that were effective November 9, 1931 insofar as these relate to financial administration and general accounting control of the State Government, involving the keeping of general accounts, the auditing before payment of bills or vouchers and the authorizing of all claims against the State for which appropriations have been made. The State Controller may delegate authority for final approval of bills and vouchers to state agencies subject to adequate safeguards. This delegation of authority may be revoked by the State Controller at any time. The State Controller shall set up and maintain special accounts with respect to money received for designated purposes from the Federal Government.

[ 1993, c. 410, Pt. C, §1 (AMD) .]

10-A. Internal control standards. To implement the following internal control standards that define the minimum level of quality acceptable for internal control systems in operation throughout the various state agencies and departments and constitute the criteria against which such internal control systems must be evaluated by the State Controller. Internal control systems for the various state agencies and departments must be developed in accordance with the following internal control guidelines established by the State Controller.

A. Internal control systems of state agencies and departments are to be clearly documented and readily available for examination. Documentation of a state agency's or department's internal control systems must include internal control procedures, internal control accountability systems and identification of the operating cycles. Documentation of the state agency's or department's internal control systems must appear in management directives, administrative policy, procedures and manuals. [2003, c. 451, Pt. F, §1 (NEW).]

B. All transactions and other significant events involving state agencies or departments must be promptly recorded, clearly documented and properly classified as to amount, account, fund and fiscal year. Documentation of a transaction or event must include the entire process or life cycle of the transaction or event, including the initiation or authorization of the transaction or event, all aspects of the transaction while in process and the classification in the accounting records. [2003, c. 451, Pt. F, §1 (NEW).]

C. Transactions and other significant events involving state agencies or departments may be authorized and executed only by persons acting within the scope of their authority. Authorizations must be clearly communicated to managers and employees and must include the specific conditions and terms under which authorizations may be made. [2003, c. 451, Pt. F, §1 (NEW).]

D. Key duties and responsibilities involving state agencies or departments, including authorizing, approving and recording transactions; issuing and receiving assets; making payments; and reviewing or monitoring transactions, must be assigned systematically to a number of individuals to ensure that effective checks and balances exist. [2003, c. 451, Pt. F, §1 (NEW).]

E. Qualified and continuous supervision of all transactions and significant events must be provided by state agencies or departments to ensure that internal control objectives are achieved. The duties of a supervisor in carrying out this responsibility include clearly communicating the duties, responsibilities and accountabilities assigned to each staff member, systematically reviewing each member's work to the extent necessary and approving work at critical points to ensure that work flows as intended. [2003, c. 451, Pt. F, §1 (NEW).]

F. Access to resources and records must be limited to authorized individuals as determined by the state agency or department head, except that the powers and duties of the State Auditor may not be limited by this subsection. Restrictions on access to resources depend upon the vulnerability of the resource and the perceived risk of loss, both of which must be periodically assessed. The state agency or department head is responsible for maintaining accountability for the custody and use of resources and shall assign qualified individuals for that purpose. Periodic comparison must be made between the resources and the recorded accountability of the resources to reduce the risk of unauthorized use or loss and protect against waste and wrongful acts. The vulnerability and value of the state agency or department resources determine the frequency of this comparison.

Within each state agency or department there must be a qualified employee whose responsibility, in addition to the employee's regularly assigned duties, is to ensure that the state agency or department has written documentation of its internal accounting and administrative control system on file. The employee shall, annually, or more often as conditions warrant, evaluate the effectiveness of the state agency's or department's internal control system and establish and implement changes necessary to ensure the continued integrity of the system. The employee shall:

(1) Ensure that the documentation of all internal control systems is readily available for examination by the State Controller, Commissioner of Administrative and Financial Services and State Auditor;

(2) Certify to the State Controller that the appropriate updates have been made and implemented by the state agency or department;

(3) Ensure that the results of audits and recommendations to improve state agency or department internal controls are promptly evaluated by the state agency or department management;

(4) Ensure that timely and appropriate corrective actions are effected by the state agency or department management in response to an audit;

(5) Ensure that all actions determined by the state agency or department management as necessary to correct or otherwise resolve matters are addressed by the state agency or department in its budgetary request to the Legislature; and

(6) Immediately notify the State Controller when an auditor, inspector general or other representative from the Federal Government or another nonstate organization requests access to state agency resources and records related to internal controls. The State Controller shall notify the State Auditor, the Office of Program Evaluation and Government Accountability and other interested parties of the audits and investigations in a timely manner.

All unaccounted for variances, losses, shortages or thefts of funds or property must be immediately reported to the State Controller, who shall review the matter to determine the amount involved that must be reported to the appropriate state agency or department management, law enforcement officials and the State Auditor. The State Controller shall also determine the internal control weakness that contributed to or caused the condition. The State Controller shall then make recommendations to the state agency or department official overseeing the internal control system and other appropriate management officials. The recommendations of the State Controller must address the correction of the conditions found and the necessary internal control policies and procedures that must be modified. The state agency or department oversight official and the appropriate management officials shall immediately implement policies and procedures necessary to prevent a recurrence of the problems identified and report the steps taken to the State Controller. From time to time the State Controller shall examine the policies and procedures implemented to ensure that the relevant policies and procedures are functioning appropriately. [2005, c. 490, §1 (AMD).]

G. Notwithstanding any other provision of law relating to confidentiality of information, the State Controller is granted access to all information in the files of any department or agency of the State as necessary to carry out the duties of the State Controller under this subsection; [2003, c. 451, Pt. F, §1 (NEW).]

[ 2005, c. 490, §1 (AMD) .]

10-B. Confidentiality of internal audit working papers belonging to the Office of the State Controller. Prior to the release of a final audit or investigation report and in the sole discretion of the State Controller, to disclose internal audit working papers to the department, commission or agency subject to the audit or investigation and to other auditors or law enforcement when such disclosure will not prejudice the audit or investigation. Except as provided in this subsection, internal audit working papers are confidential and may not be disclosed to any person. After release of the final audit or investigation report, internal audit working papers may be released as necessary to:

A. The department, commission or agency that was subject to the audit or investigation; [2007, c. 539, Pt. S, §1 (NEW).]

B. A federal agency providing a grant to the audited entity; [2007, c. 539, Pt. S, §1 (NEW).]

C. Law enforcement agencies for the purpose of criminal law enforcement or investigations; and [2007, c. 539, Pt. S, §1 (NEW).]

D. Other auditors in their work, including but not limited to the State Auditor; [2007, c. 539, Pt. S, §1 (NEW).]

[ 2007, c. 539, Pt. S, §1 (NEW) .]

11. Definition. The words, "the State Government," as used in this section shall include the judiciary and the Executive Department of the Governor.

[ 1967, c. 427, §3 (NEW) .]

12. Central data procession service.

[ 1975, c. 322, §2 (RP) .]

12-A. Conference fee accounts.

[ 1995, c. 316, §1 (RP) .]

13. Travel expense reimbursement. Through the State Controller, with the approval of the Commissioner of Administrative and Financial Services, to establish policies for travel expense reimbursement and carrying out this chapter. Those policies determining which expenses are reimbursable and levels of reimbursement are deemed rules, and must be adopted, modified and repealed, only in accordance with procedures set forth in the Maine Administrative Procedure Act, Title 5, chapter 375.

A. Notwithstanding any other provision of law, a state agency, as defined in section 8002, subsection 2, may not authorize reimbursement for travel by any person at a rate greater than the rate established in section 8 for state employees, except that a community action agency as defined in Title 22, section 5321 and the Maine State Housing Authority may reimburse at a greater rate if:

(1) The employee of the agency being reimbursed is not a state employee for the purpose of collective bargaining;

(2) The source of funds to pay for the reimbursement for travel is a nonstate source, including funds from a federal agency that are passed through the State for distribution; and

(3) The rate of reimbursement for travel does not exceed the standard mileage rate for that year, as established by the United States Department of Treasury. [1997, c. 601, §1 (AMD).]

[ 1997, c. 601, §1 (AMD) .]

14. Fixed assets. To maintain an official statewide system for fixed assets for all state agencies to update and reconcile annually.

[ 1997, c. 90, §1 (NEW) .]

SECTION HISTORY

1967, c. 427, §3 (AMD). P&SL 1969, c. 251, §C1 (AMD). 1975, c. 322, §2 (AMD). 1977, c. 248, (AMD). 1979, c. 70, (AMD). 1979, c. 312, §2 (AMD). 1983, c. 209, (AMD). 1985, c. 761, §G9 (AMD). 1985, c. 785, §§A52,53 (AMD). 1987, c. 402, §A38 (AMD). 1991, c. 780, §§Y42,43 (AMD). 1993, c. 410, §C1 (AMD). 1995, c. 316, §1 (AMD). 1997, c. 90, §1 (AMD). 1997, c. 601, §1 (AMD). 2003, c. 451, §F1 (AMD). 2003, c. 600, §§2,3 (AMD). 2003, c. 600, §3 (AMD). 2005, c. 3, §L1 (AMD). 2005, c. 490, §1 (AMD). 2007, c. 466, Pt. A, §10 (AMD). 2007, c. 539, Pt. S, §1 (AMD).



5 §1541-A. Financial management and accounting practices

The Commissioner of Administrative and Financial Services and the State Controller shall: [2003, c. 83, §1 (NEW).]

1. Develop manual. Develop a financial management and accounting practices manual for the purpose of promulgating systemwide uniform financial management practices for state agencies. The manual must be updated on an annual basis; and

[ 2003, c. 83, §1 (NEW) .]

2. Develop program. Develop and implement a program to provide training on a periodic basis to appropriate financial and accounting personnel across department lines in State Government on uniform financial management and accounting practices.

[ 2003, c. 83, §1 (NEW) .]

SECTION HISTORY

2003, c. 83, §1 (NEW).



5 §1542. Signature of outgoing Controller valid

The facsimile signature of the State Controller who is leaving office shall be valid until new signature plates for the signing of checks have been obtained for his successor.



5 §1543. Disbursements; exceptions

Money may not be drawn from the State Treasury except in accordance with appropriations duly authorized by law. Every disbursement from the State Treasury must be upon the authorization of the State Controller and the Treasurer of State, as evidenced by their facsimile signatures, except that the Treasurer of State may authorize interbank and intrabank transfers for purposes of pooled investments. Disbursements must be in the form of a check or an electronic transfer of funds against a designated bank or trust company acting as a depository of the State Government. [1993, c. 680, Pt. A, §9 (RPR).]

The State Controller and the Treasurer of State are authorized to issue rules, policies or procedures to limit the number of disbursements made for less than $5. [1993, c. 410, Pt. UU, §1 (NEW).]

Notwithstanding the foregoing paragraph, the Commissioner of Labor is authorized to prepare and sign warrants for the payment of benefits to eligible unemployed persons and allowances to persons eligible under federally sponsored human resources development programs that authorize the Department of Labor to designate the recipients of allowances from federal funds granted or allocated to the department under these programs, which warrants, upon being delivered to the payee, become a check against a designated bank or trust company acting as a depository of the State Government. The authority of the commissioner to prepare and sign the warrants is limited solely to the payment of benefits to eligible unemployed persons and to allowances to persons eligible under these federal programs. The facsimile signature of the commissioner who is leaving office is valid until a new signature plate for the signature authorized has been obtained for the commissioner's successor. [1995, c. 462, Pt. B, §2 (AMD).]

Notwithstanding the foregoing paragraphs, the treasurer of the 3 Indian school committees is authorized to prepare and sign warrants for the payment of Indian school payrolls and bills. [1973, c. 571, §3-A (NEW); 1973, c. 625, §29 (NEW).]

SECTION HISTORY

1969, c. 186, §1 (AMD). 1973, c. 571, §§3-A (AMD). 1973, c. 625, §29 (AMD). 1979, c. 312, §3 (AMD). 1993, c. 410, §UU1 (AMD). 1993, c. 445, §1 (AMD). 1993, c. 477, §D1 (AMD). 1993, c. 477, §F1 (AFF). 1993, c. 680, §A9 (AMD). 1995, c. 462, §B2 (AMD).



5 §1543-A. Direct deposit of certain disbursements

1. Electronic funds transfer system. The State Controller and the Treasurer of State shall establish an electronic funds transfer system for the purpose of transferring directly into payees' accounts held at accredited financial institutions the payment of any amount or obligation owed by the State. Beginning with the payroll after the effective date of this section that is closest to January 1, 2008, the State shall pay all state employees' wages and salaries through an electronic funds transfer system. Except as set forth in subsection 2, all wages and salaries of state employees must be transferred by means of electronic funds transfer directly into an employee's account in an accredited financial institution designated by the employee, and each state employee shall complete a direct deposit application on such forms as the State Controller shall prescribe. The direct deposit application authorizes the State Controller to initiate credit and debit entries and to correct erroneous credit entries to the employee's designated account. The State Controller shall develop policies and procedures to allow the employee to change the designated account at any time.

[ 2007, c. 539, Pt. E, §1 (NEW) .]

2. Waiver provisions. The State may waive the mandatory direct deposit of the wages or salary for a state employee in subsection 1 if the State Controller determines that:

A. The employee has a physical or mental disability that would impede the employee's ability to gain access to electronically deposited funds; [2007, c. 539, Pt. E, §1 (NEW).]

B. The employee has religious convictions that preclude the use of direct deposits; or [2007, c. 539, Pt. E, §1 (NEW).]

C. The facts of the particular case warrant a waiver of the mandatory direct deposit of the employee's wages or salary. [2007, c. 539, Pt. E, §1 (NEW).]

[ 2007, c. 539, Pt. E, §1 (NEW) .]

3. Transfers to multiple payees. A single transfer may contain payments to multiple payees.

[ 2007, c. 539, Pt. E, §1 (NEW) .]

4. System administration. The State Controller and the Treasurer of State shall establish the standards and procedures for administering the electronic funds transfer system.

[ 2007, c. 539, Pt. E, §1 (NEW) .]

5. Vendor payments. The State Controller and the Treasurer of State may adopt rules to require vendors with a significant volume of payments to receive payment by direct deposit. The rules must include the requirement that the State Controller provide to vendors that receive electronic payments information similar to the check advice information given to vendors that receive checks. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2011, c. 477, Pt. G, §1 (NEW) .]

SECTION HISTORY

2007, c. 539, Pt. E, §1 (NEW). 2011, c. 477, Pt. G, §1 (AMD).



5 §1544. Unappropriated Surplus; report; purchase of real estate adjacent to State House

The State Controller shall maintain on the books of the State an account to be known as "Unappropriated Surplus." The balances of all revenue and appropriation accounts not otherwise provided for by law, together with any other necessary adjustments of balances previously closed to the Unappropriated Surplus Account, shall be closed to this account at the end of each fiscal year. Any amounts authorized for allocation by the Governor or representing permanent working capital advances shall be removed from Unappropriated Surplus and set up in separate accounts so that the balance of the Unappropriated Surplus Account shall be the amount of free and unencumbered surplus according to generally accepted accounting principles. [1975, c. 771, §70 (AMD).]

The State Controller shall include in his official annual financial report a statement of the Unappropriated Surplus Account reflecting all changes in this account during the fiscal year and the balance of this account at the close of the fiscal period.

SECTION HISTORY

1969, c. 455, §3 (AMD). 1975, c. 771, §70 (AMD).



5 §1545. Reproduction of certain documents authorized

The State Controller is authorized to cause to be made, at the expense of the State, by any photostatic, photographic, microfilm or other mechanical process that produces a clear, accurate and permanent copy or reproduction thereof, copies of any part or all of the state cancelled checks, vouchers and other documents on file in the Office of the State Controller or the Office of the Treasurer of State. Any records created by or provided to the State containing information about outstanding, unpaid checks issued by the State are confidential and not available for public inspection to the extent that the State Controller and the Treasurer of State determine that confidentiality is necessary to protect the interests of the payee, the State and the public welfare. [1997, c. 124, §1 (AMD); 2003, c. 600, §4 (REV).]

SECTION HISTORY

1997, c. 124, §1 (AMD). 2003, c. 600, §4 (REV).



5 §1546. Records open to public inspection

The books, accounts, vouchers, affidavits and other records and papers in the office of the State Controller relating to the public business shall be open for inspection to the citizens of this State at all reasonable times and for all proper purposes.



5 §1547. Annual financial report of the State

The State Controller shall prepare a comprehensive annual financial report in accordance with standards established by a governmental accounting standards board. This report is the official annual financial report of the State Government as defined in section 1541, subsection 11. [1999, c. 731, Pt. RRR, §1 (RPR).]

1. Office of the State Controller shall complete financial statements, notes and other documentation. Following the official close of the State's fiscal year ending on June 30th, the Department of Administrative and Financial Services, Office of the State Controller, under the direction of the State Controller, shall prepare and complete all financial statements, notes and other documentation as considered necessary by the State Controller in accordance with all governing rules, statutes and generally accepted accounting principles. This information must be made available to the Office of the State Auditor no later than November 1st of that year.

[ 1999, c. 731, Pt. RRR, §1 (NEW); 2003, c. 600, §4 (REV); 2013, c. 16, §10 (REV) .]

2. State agencies shall adhere to guidelines and procedures. In order to ensure compliance with subsection 1, all state departments, agencies and component units as described in subsection 3 shall adhere to all established guidelines and procedures set forth by the State Controller to ensure the accurate reporting of the State's financial condition to the Office of the State Auditor.

[ 1999, c. 731, Pt. RRR, §1 (NEW); 2013, c. 16, §10 (REV) .]

3. Component units. Component units of the State include, but are not limited to, the following organizations: the Loring Development Authority of Maine; the Finance Authority of Maine; the Maine Educational Loan Authority; the Maine Municipal Bond Bank; the Maine Health and Higher Education Facilities Authority; the Maine Governmental Facilities Authority; the Maine Maritime Academy; the Maine State Housing Authority; the University of Maine System; the Maine Community College System; and the Maine Public Employees Retirement System. The State Controller may identify additional component units in accordance with standards established by a governmental accounting standards board.

[ 1999, c. 731, Pt. RRR, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2007, c. 58, §3 (REV) .]

4. State departments and agencies shall submit financial statements. All state departments and agencies shall submit to the Department of Administrative and Financial Services, Office of the State Controller, no later than September 1st following the official close of the State's fiscal year, all financial statements and schedules of expenditures of federal awards and any other materials considered necessary by the State Controller.

[ 1999, c. 731, Pt. RRR, §1 (NEW); 2003, c. 600, §4 (REV) .]

5. Component units shall submit audited financial statements. All component units, as described in subsection 3, shall submit audited financial statements to the Department of Administrative and Financial Services, Office of the State Controller no later than October 15th following the official close of the State's fiscal year.

[ 1999, c. 731, Pt. RRR, §1 (NEW); 2003, c. 600, §4 (REV) .]

6. Maine Turnpike Authority. Notwithstanding any other provision of law, the Maine Turnpike Authority, beginning on July 1, 2012 and every July 1st thereafter, is directed to submit its annual financial report to the Department of Administrative and Financial Services, Office of the State Controller, the Office of the State Auditor and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over transportation matters in accordance with all governing rules, statutes and generally accepted accounting principles.

[ 1999, c. 731, Pt. RRR, §1 (NEW); 2003, c. 600, §4 (REV); 2013, c. 16, §10 (REV) .]

7. Other related organizations. All legislatively created public instrumentalities and related organizations for which the State is financially accountable or that have a significant relationship with the State as defined by a governmental accounting standards board that are not included in subsection 3, including but not limited to eligible institutions as defined in section 13103, that receive funds from bond issues must comply with the fiscal reporting policies established by the State Controller. The fiscal and reporting policies must include:

A. Internal control standards required by section 1541, subsection 10-A; [2003, c. 451, Pt. F, §2 (NEW).]

B. Quarterly reporting to the State Controller that includes a detail of transactions and reconciliation of all accounts; [2003, c. 451, Pt. F, §2 (NEW).]

C. No later than October 15th annually, submission to the Department of Administrative and Financial Services, Office of the State Controller of all financial statements and schedules of expenditures of federal awards; [2003, c. 451, Pt. F, §2 (NEW); 2003, c. 600, §4 (REV).]

D. Financial statements that are prepared in accordance with the standards and requirements established by a governmental accounting standards board; and [2003, c. 451, Pt. F, §2 (NEW).]

E. Submission annually to the Department of Administrative and Financial Services, Office of the State Controller of a copy of the independent auditor's report, including any findings, recommendations and management letter comments, and any other materials considered necessary by the State Controller. [2003, c. 451, Pt. F, §2 (NEW); 2003, c. 600, §4 (REV).]

Legislatively created public instrumentalities and other related organizations required to comply under this subsection who must also comply with the federal Office of Management and Budget circulars, regulations issued by a governmental accounting standards board or other accounting, auditing and reporting requirements may submit that information to the State Controller to satisfy the requirements of this subsection.

[ 2003, c. 451, Pt. F, §2 (NEW); 2003, c. 600, §4 (REV) .]

8. Code of ethics for component units, public instrumentalities, related organizations and independent agencies. All component units and related organizations as defined by the governmental accounting standards board and legislatively created public instrumentalities and independent agencies are each required to develop a code of ethics to guide the operations and financial administration of each particular entity. The code of ethics must be disseminated to each employee of such an entity and be available for inspection by the State Controller and State Auditor and the general public. The code of ethics adopted by the executive branch may serve as a model. The State Controller may from time to time ensure that each entity is in compliance with its code of ethics as it applies to financial administration of the entity.

[ 2007, c. 107, §1 (NEW) .]

SECTION HISTORY

P&SL 1969, c. 236, §C (AMD). 1999, c. 731, Pt. RRR, §1 (RPR). 2003, c. 20, Pt. OO, §2 (AMD). 2003, c. 20, Pt. OO, §4 (AFF). 2003, c. 451, Pt. F, §2 (AMD). 2003, c. 600, §4 (REV). 2007, c. 58, §3 (REV). 2007, c. 107, §1 (AMD). 2013, c. 16, §10 (REV).



5 §1548. Claims and accounts against State or municipalities must be verified

A person, presenting an account or claim against any town, village, corporation, city, county or the State for services rendered, articles furnished or expenses incurred, shall cause said account or claim to be verified by oath, if required by any person whose duty it is to audit the same. If said claimant refuses so to verify, his claim shall be rejected.



5 §1549. Contractors to notify State of job openings

The Department of Administrative and Financial Services, Office of the State Controller, shall ensure that a contract with a nonstate contractor that is approved under section 1541 requires the contractor to notify the Additional Support for People in Retraining and Employment Program within the Department of Health and Human Services when the contractor has an employment opening for which members of the public may apply. [RR 1995, c. 1, §1 (COR); 2003, c. 600, §4 (REV); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1993, c. 385, §1 (NEW). RR 1995, c. 1, §1 (COR). 2003, c. 600, §4 (REV). 2003, c. 689, §B6 (REV).



5 §1550. Conference fee accounts

If a state agency conducts a conference, workshop or seminar for which fees are charged to defray the costs of the conference, workshop or seminar, including information disseminated at these programs, the state agency must establish an account for the sole purpose of receiving and expending reasonable fees for the operation of the conference, workshop or seminar. Conference fee accounts are subject to the following. [1995, c. 316, §2 (NEW).]

1. Prior approval required. Any conference fee account must receive prior approval by the Department of Administrative and Financial Services through the Office of the State Controller.

[ 1995, c. 316, §2 (NEW); 2003, c. 600, §4 (REV) .]

2. Certain uses prohibited. Expenditures from the personal services category and transfers to other accounts are not permitted from a conference fee account. Any item, equipment or other property purchased from the capital expenditure category is state property.

[ 1995, c. 316, §2 (NEW) .]

3. Account balance to carry forward once. At the end of the fiscal year, any balance remaining for a given event may carry forward once and other balances lapse to the General Fund undedicated revenue.

[ 1995, c. 316, §2 (NEW) .]

4. Misapplication from a conference fee account. A person is guilty of misapplication from a conference fee account if that person intentionally or knowingly violates any of the restrictions contained in this section. Misapplication from a conference fee account is a Class E crime.

[ 1995, c. 316, §2 (NEW) .]

SECTION HISTORY

1995, c. 316, §2 (NEW). 2003, c. 600, §4 (REV).



5 §1550-A. Services to nonstate agencies

Notwithstanding any other provision of law, the Department of Administrative and Financial Services, Office of the State Controller may establish an account within Other Special Revenue funds to recover the cost of providing accounting, payroll and other services provided by the office to the Maine Military Authority established in Title 37-B, section 391. [2001, c. 559, Pt. F, §2 (NEW); 2003, c. 600, §4 (REV).]

SECTION HISTORY

2001, c. 559, §F2 (NEW). 2003, c. 600, §4 (REV).






Chapter 144: PAYMENT OF INVOICES RECEIVED FROM BUSINESS CONCERNS

5 §1551. Purpose

The purpose of this chapter is to promote prompt payment of obligations incurred by agencies of State Government. It is the intent of the Legislature to prevent hardship for any business concern due to late payment of proper invoices for obligations incurred by state agencies. It is also the intent of the Legislature to encourage business concerns to provide prompt, dependable services and products of a high quality and at a reasonable cost to State Government. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1552. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 655, (NEW).]

1. Business concern. "Business concern" means a person, partnership or corporation engaged in providing property, products or services for the purpose of gain, benefit or advantage, either direct or indirect, whether or not the concern is organized for profit or not for profit.

[ 1983, c. 655, (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 1991, c. 780, Pt. Y, §44 (AMD) .]

3. Controller. "Controller" means the State Controller.

[ 1983, c. 655, (NEW) .]

4. Improper invoice. "Improper invoice" means an invoice which is:

A. Incorrectly calculated; [1983, c. 655, (NEW).]

B. Received for property, products or services that are unsatisfactory with respect to quantity or quality; or [1983, c. 655, (NEW).]

C. Received for property, products or services for which there is no request. [1983, c. 655, (NEW).]

[ 1983, c. 655, (NEW) .]

5. Proper invoice. "Proper invoice" means an invoice for property, products or services deemed to be satisfactory in quality and quantity, in conformance with the request of the state agency and on which the amount due has been correctly calculated.

[ 1983, c. 655, (NEW) .]

6. State agency. "State agency" means any body of State Government authorized by law to adopt rules, to issue licenses or to take final action in adjudicatory proceedings, including, but not limited to, every authority, board, bureau, commission, department or officer of the State Government so authorized; but the term does not include the Governor, courts, University of Maine System, Maine Maritime Academy, school districts, special purpose districts or municipalities, counties or other political subdivisions of the State.

[ 1985, c. 779, §15 (AMD) .]

SECTION HISTORY

1983, c. 655, (NEW). 1985, c. 779, §15 (AMD). 1985, c. 785, §A54 (AMD). 1991, c. 780, §Y44 (AMD).



5 §1553. Standards

The commissioner shall require state agencies to assure prompt payment by means of the following standards. [1983, c. 655, (NEW).]

1. Required payment date. The required payment date for any proper invoice for which a state agency has incurred an obligation to a business concern shall be no more than 25 working days from the date the state agency receives a proper invoice or from the date of receipt of the property, products or services, whichever is later, unless the agency and the business concern have agreed to another payment date.

[ 1983, c. 655, (NEW) .]

2. Notice of receipt of improper invoice. In the event the state agency receives an improper invoice, the agency shall immediately notify the business concern in writing. This written notice shall reasonably describe why the invoice is deemed to be improper. Disputes shall be handled under section 1510-A.

[ 1983, c. 655, (NEW) .]

3. Specifications of a required payment date for corrected invoices. In the event that an improper invoice is received by a state agency, it shall be returned within 15 days of receipt to the business concern for correction. Upon receiving a corrected invoice, payment shall be made in accordance with subsection 1.

[ 1983, c. 655, (NEW) .]

4. Procedure for submitting invoices to controller. An expeditious procedure shall be developed for the submission of invoices received by a state agency to the controller. In the event that obligations of an agency are not paid through the controller, a procedure shall be developed by the commissioner to ensure prompt payment.

[ 1983, c. 655, (NEW) .]

5. Duties of the state agency. It shall be the responsibility of the state agency that incurs a late fee pursuant to this chapter to calculate the amount of the late fee and add that fee to the amount of the invoice prior to submission of the invoice to the controller. In calculating the amount of the late fee which will be added to the invoice, the state agency shall assume and calculate an additional late fee equivalent to the 10 working days necessary for the invoice to be processed by the controller.

[ 1983, c. 655, (NEW) .]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1554. Payment of late fees

In the event that a proper invoice is not paid within 25 working days after receipt of the invoice, or within 15 days following another date agreed to by the state agency and the business concern, the agency shall be liable to pay a reasonable late fee that shall not exceed the normal late charge that the business concern levies on the amount due on the invoice. [1983, c. 655, (NEW).]

In the event that federal moneys are the budgeted source of funds for payment to business concerns for state agency purchases of goods, property or services, and these moneys are unexpectedly withheld and delayed from reaching the State in time to pay proper invoices without incurring a late fee, the state agency which made the purchases and the State of Maine shall not be liable for any late fees on overdue payments. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1555. Period of time for which late fees are imposed

The late fee shall apply to the period beginning on the day after the required payment date and ending on the date on which payment of the amount due on the invoice is made. An amount of a late fee which remains unpaid at the end of any 30-day period, after the required payment date, shall be added to the principal amount of the debt and, thereafter, late fees shall accrue on the added amount. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1556. Source of payment for late fees

Any late fee authorized by this chapter to be applied to a proper invoice shall be paid from funds made available for the administration or operation of the program or state agency for which the obligation was incurred. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1557. Late fees and improper invoices

With respect to an improper invoice, the late fee shall apply to the period beginning on the day after the required payment date is due as specified on the corrected and proper invoice and ending on the date on which payment of the amount due on the invoice is made. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).



5 §1558. Annual report

The State Controller shall annually report on the amount of late fees incurred by the various state agencies. [1983, c. 655, (NEW).]

SECTION HISTORY

1983, c. 655, (NEW).






Chapter 145: APPROPRIATIONS

5 §1581. Form of appropriation bill

The General Fund appropriation bill provided for in section 1664 must be drawn so as to authorize the appropriation to be made to each department or agency of the State Government for each fiscal year of the biennium. The appropriation must provide specific amounts for personal services, capital expenditures and amounts for all other departmental expenses. Appropriations for the acquisition of property must be in such detail under each department or agency as the Governor-elect or the Governor determines. Those appropriations may not be segregated in greater detail than the major classes or projects for which they are expendable during each fiscal year of the biennium. The Law and Legislative Reference Library established under Title 3, chapter 7, subchapter II must be a separate appropriation not included under any other department or agency in the General Fund appropriation bill. [1991, c. 780, Pt. EEE, §1 (AMD).]

The Reserve Fund for State House Preservation and Maintenance, established under Title 3, section 162, subsection 12-A, must be a separate appropriation not included under any other department or agency in the General Fund appropriation bill. [1997, c. 24, Pt. FF, §3 (NEW).]

The Centers for Innovation program, established under section 13141, must be a separate appropriation not included under any other department or agency in the General Fund appropriation bill. [RR 2001, c. 1, §8 (COR).]

The Maine Humanities Council must be a separate appropriation not included under any other department or agency in the General Fund appropriation bill. [1999, c. 706, §2 (NEW).]

The Office of Program Evaluation and Government Accountability, established under Title 3, section 991, must be a separate appropriation not included under any other department or agency in the General Fund appropriation bill. [2001, c. 702, §3 (NEW).]

SECTION HISTORY

1991, c. 780, §EEE1 (AMD). 1997, c. 24, §FF3 (AMD). 1999, c. 420, §1 (AMD). 1999, c. 706, §2 (AMD). RR 2001, c. 1, §8 (COR). 2001, c. 702, §3 (AMD).



5 §1582. Handling appropriations

Appropriations to any state department or agency do not become available for expenditure until allotted upon the basis of the work program duly approved by the Governor as provided. [2005, c. 12, Pt. T, §1 (AMD).]

1. New or expanded programs. A state department may not establish a new program or expand an existing program beyond the scope of the program already established, recognized and approved by the Legislature until the program and the method of financing are submitted to the Department of Administrative and Financial Services, Bureau of the Budget for evaluation and recommendation to the Legislature and until the funds are made available for the program by the Legislature.

[ 2005, c. 12, Pt. T, §1 (NEW) .]

2. Significant action recommended by State Budget Officer. The Department of Administrative and Financial Services, Bureau of the Budget shall inform the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, through the Office of Fiscal and Program Review, of significant action recommended by the bureau in the performance of assigned budget responsibilities.

[ 2005, c. 12, Pt. T, §1 (NEW) .]

3. Personal Services funding. The total number of positions and the costs appropriated or allocated in any program may not, during any fiscal year, vary either from the positions included in computing the total dollars appropriated or allocated for Personal Services or in the specific cost of each position upon which the appropriations and allocations are based. This subsection does not apply to positions funded by the Maine Military Authority Enterprise Fund. The State Budget Officer shall take the action necessary to ensure compliance with this section except as provided for in this section and section 1583-B.

[ 2005, c. 12, Pt. T, §1 (NEW) .]

4. Use of savings; personal services funds. Savings accrued from unused funding of employee benefits may not be used to increase services provided by employees. Accrued salary savings generated within an appropriation or allocation for Personal Services may be used for the payment of nonrecurring Personal Services costs only within the account where the savings exist. Accrued savings generated from vacant positions within a General Fund account's appropriation for Personal Services may be used to offset Personal Services shortfalls in other General Fund accounts that occur as a direct result of Personal Services appropriation reductions for projected vacancies, and accrued savings generated within a Highway Fund account's allocations for Personal Services may be used to offset Personal Services shortfalls in other Highway Fund accounts that occur as a direct result of Personal Services allocation reductions for projected vacancies; except that the transfer of such accrued savings is subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. Costs related to acting capacity appointments and emergency, unbudgeted overtime for which it is impractical to budget in advance may be used with the approval of the appointing authority. Other actions such as retroactive compensation for reclassifications or reallocations and retroactive or one-time settlements related to arbitrator or court decisions must be recommended by the department or agency head and approved by the State Budget Officer. Salary and employee benefits savings may not be used to fund recurring Personal Services actions either in the account where the savings exist or in another account. At the close of each fiscal year, except for the forest protection unit account within the Department of Agriculture, Conservation and Forestry, the Disproportionate Share - Riverview Psychiatric Center and the Disproportionate Share - Dorothea Dix Psychiatric Center accounts within the Department of Health and Human Services, the Education in the Unorganized Territory account within the Department of Education and the Chief Medical Examiner account within the Department of the Attorney General, any unexpended General Fund Personal Services appropriations to executive branch agencies including accounts that are authorized to carry unexpended balances forward must lapse to the Salary Plan program, General Fund account in the Department of Administrative and Financial Services.

[ 2013, c. 368, Pt. DD, §1 (AMD) .]

SECTION HISTORY

1975, c. 771, §71 (AMD). 2005, c. 12, §T1 (AMD). 2009, c. 213, Pt. BB, §1 (AMD). 2009, c. 462, Pt. G, §1 (AMD). 2009, c. 571, Pt. GGGG, §1 (AMD). 2011, c. 1, Pt. S, §1 (AMD). 2011, c. 657, Pt. X, §2 (AMD). 2013, c. 368, Pt. DD, §1 (AMD).



5 §1583. Exceeding appropriations prohibited

No agent or officer of the State or any department or agency thereof, whose duty it is to expend money under an appropriation by the Legislature, shall contract any obligation on behalf of the State in excess of the appropriation. Whoever exceeds in his expenditure said appropriation shall not have any claim for reimbursement.

Any person who knowingly violates this section shall be guilty of a Class E crime. All prosecutions under this section shall be by indictment and the fines inure to the State. [1977, c. 696, §42 (RPR).]

SECTION HISTORY

1977, c. 696, §42 (AMD).



5 §1583-A. Creation of positions

Notwithstanding any other provision of law, limited-period, project or other temporary positions may be established by financial order for a period not to exceed 2 years. Temporary positions established by financial order may not be continued for more than 2 years unless the Legislature specifically appropriates or allocates funds to continue those positions. [2005, c. 519, Pt. E, §1 (AMD).]

1. Prohibition.

[ 1993, c. 70, §1 (RP) .]

2. Workers' compensation positions. Limited-period positions may be established for former regular employees of the State who are presently receiving workers' compensation payments from the State when that action enables those employees to return to productive employment with the State. These positions may be established, if funds are available, only until those employees can be returned to regular positions. Notwithstanding any other restrictions on funds appropriated or allocated, the State Budget Officer may, after determining that funds are available, either approve the use of these funds or recommend appropriate action to the Governor when the Governor's approval is required. Available funds may include amounts appropriated or allocated for Personal Services, including funds in any salary account or special account for state employee salary increases, All Other, Capital Expenditures and unallocated.

[ 2005, c. 12, Pt. T, §2 (NEW) .]

3. Number of necessary employees. The Governor and the State Budget Officer when preparing the budget proposals for the Legislature may at their discretion make the necessary adjustments to reflect the number of limited-period positions that, in their opinion, are necessary to the proper operation of each department, institution or agency.

[ 2005, c. 12, Pt. T, §2 (NEW) .]

4. Federally funded programs. If federal funds are not available as anticipated for programs, there is no obligation to provide state funds in excess of those appropriated or allocated by the Legislature. Positions entirely or partially funded by federal or nonstate sources of funds are considered limited-period positions.

[ 2005, c. 12, Pt. T, §2 (NEW) .]

SECTION HISTORY

1991, c. 780, §OO1 (NEW). 1993, c. 6, §N1 (AMD). 1993, c. 70, §1 (RPR). 1993, c. 241, §H1 (AMD). 1993, c. 414, §F1 (AMD). 1993, c. 707, §G4 (AMD). 1993, c. 707, §G5 (AFF). 1997, c. 643, §Y1 (AMD). 1999, c. 127, §A5 (AMD). 1999, c. 401, §J1 (AMD). 2005, c. 12, §T2 (AMD). 2005, c. 519, §E1 (AMD).



5 §1583-B. Personal services policy

1. Personal services policy and review. The Department of Administrative and Financial Services, Bureau of the Budget shall continually review with all state departments the status of their staffing levels and patterns for the purpose of determining whether funds and positions are being utilized and managed in the most economical and efficient manner to accomplish the intent of the Legislature. Permanent positions for which funds are appropriated or allocated must be classified positions unless specifically designated otherwise by the Legislature. It is the responsibility of the Director of the Bureau of Human Resources within the Department of Administrative and Financial Services to ensure that classified and unclassified positions are assigned to the proper pay grade and of the State Budget Officer to ensure that the positions are within authorized headcount and funds.

[ 2005, c. 12, Pt. T, §3 (NEW) .]

2. Personal services flexibility. Any classification or reclassification of a position and any allocation or reallocation of a position within the compensation plan made by the Director of the Bureau of Human Resources within the Department of Administrative and Financial Services pursuant to the Civil Service Law and applicable rules becomes effective on the first day of the fiscal year following approval by the State Budget Officer and the appropriation or allocation of funds therefore, except that the State Budget Officer may, if the officer determines that sufficient funds exist, authorize an effective date prior to the first day of the ensuing fiscal year.

[ 2005, c. 12, Pt. T, §3 (NEW) .]

SECTION HISTORY

2005, c. 12, §T3 (NEW).



5 §1583-C. Seasonal or temporary employees

All appointing authorities in State Government shall inform all employees who are hired for or appointed to seasonal, temporary or time-limited positions of the approximate date of termination of employment at the time of hire or appointment. [2005, c. 12, Pt. T, §3 (NEW).]

SECTION HISTORY

2005, c. 12, §T3 (NEW).



5 §1584. Construction and improvement appropriations carried over

All appropriations by the Legislature for the construction of buildings, structures, highways and bridges shall constitute continuous carrying accounts for the purposes designated by the Legislature in such appropriations. The State Controller is authorized to carry forward all such appropriations to the succeeding fiscal year, provided the construction shall have been begun by the letting of a contract or contracts or by actually starting the work during the year for which the appropriations were made. Any balance remaining after the completion of the object of the appropriations shall revert to the General Fund in the State Treasury or to the fund from which it was apportioned under existing provisions of law.



5 §1585. Transfer of unexpended appropriations

1. Transfer procedures. Any balance of any appropriation or subdivision of an appropriation made by the Legislature for any state department or agency, which at any time may not be required for the purpose named in such appropriations or subdivision, may be transferred at any time prior to the closing of the books to any other appropriation or subdivision of an appropriation made by the Legislature for the use of the same department or agency for the same fiscal year subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. Financial orders describing such transfers must be submitted by the Bureau of the Budget to the Office of Fiscal and Program Review 30 days before the transfer is to be implemented. In case of extraordinary emergency transfers, the 30-day prior submission requirement may be waived by vote of the committee. Positions, or funding for those positions, that are currently funded with federal or other funds may not be transferred by financial order to the General Fund. Financial orders proposing to transfer 4th or 3rd quarter allotments to the 3rd, 2nd or 1st quarters that result from trends that will cause financial commitments to exceed current appropriations or allocations are subject to the provisions of this section. The Department of Health and Human Services is authorized to transfer funds within the TANF program account to the ASPIRE-TANF program account as often as necessary in order to support and assist participants in obtaining or retaining employment during the fiscal year. In making a transfer of TANF program funds to the ASPIRE-TANF program account, the department does not need to submit a financial order to the committee in advance of the transfer. For purposes of this subsection, "TANF" and "ASPIRE-TANF program" have the same meaning as in Title 22, section 3762, subsection 1, paragraph E and Title 22, section 3781-A, subsection 1, respectively.

[ 2009, c. 291, §1 (AMD) .]

2. Governor.

[ 1981, c. 702, Pt. T, (RP) .]

3. Governor and Legislature.

[ 1981, c. 702, Pt. T, (RP) .]

4. Reorganization of departments. A state department or agency may not transfer Positions or Personal Services, All Other or Capital Expenditures funding between accounts when the expenditures will allow an action to take place that will cause an increased appropriation or allocation request in the Part I current services budget for any program.

[ 2005, c. 12, Pt. T, §4 (NEW) .]

SECTION HISTORY

1975, c. 771, §72 (AMD). 1977, c. 8, (AMD). 1977, c. 576, §1 (RPR). 1977, c. 696, §43 (RPR). 1981, c. 294, (AMD). 1981, c. 702, §T (RPR). 1983, c. 477, Pt. E, Subpt. 11, (AMD). 1985, c. 737, §B7 (AMD). 1991, c. 9, §E6 (AMD). 1999, c. 731, §BB1 (AMD). 2005, c. 12, §T4 (AMD). 2009, c. 291, §1 (AMD).



5 §1586. Transfer of funds generally

Whenever the Governor shall find that the State or any of its departments, divisions or bureaus is incurring expense and using funds of the State in connection with the carrying on of the work of any board or commission which collects fees from the persons so supervised and licensed, including salaries, travel and the expense of office equipment and supplies, they are authorized and empowered to transfer from any funds now or hereafter held by any such board or commission, such sums of money as shall reimburse the State or any department or bureau thereof for such expense so incurred, including a reasonable charge for office space, light and heat. Such sums so transferred shall be added to and become a part of the funds of the department, bureau or division incurring such expense. [1975, c. 771, §73 (AMD).]

SECTION HISTORY

1975, c. 771, §73 (AMD).



5 §1587. Lease-purchase agreements

Notwithstanding any other provision of law, no agent or officer of the State or any department or agency thereof may enter into a lease-purchase or other similar agreement whereby the State would become the ultimate owner of buildings or equipment, if the outright purchase price of such capital items is more than $2,000, or $40,000 for telecommunications related equipment, without specific prior approval of the Legislature through the usual budget procedure. That request for approval shall be submitted as a separate line item. All agreements relating to telecommunications equipment that are $40,000 or less shall be subject to review by a subcommittee of the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. All lease-purchase agreements submitted for review or approval shall include the total amount of interest charged. [1989, c. 237, §1 (AMD).]

Upon execution of any lease-purchase agreements that exceed the amounts listed above, all departments and agencies shall provide information to the Treasurer of State pertaining to the actual amount of the lease-purchase, including the term and the interest cost of the lease-purchase agreement. [1989, c. 923, §1 (NEW).]

SECTION HISTORY

1981, c. 702, §Q (NEW). 1983, c. 32, §F (AMD). 1985, c. 826, §1 (AMD). 1989, c. 237, §1 (AMD). 1989, c. 923, §1 (AMD).



5 §1588. Department of Administrative and Financial Services coordination of Master Lease-purchase program

1. Authority of Department of Administrative and Financial Services; central records. The Department of Administrative and Financial Services may develop, negotiate and administer master lease-purchase financing programs, in accordance with the provisions of section 1587, to facilitate advantageous lease-purchase terms and economies of scale. Upon final legislative approval of agency lease-purchase proposals, state agencies, except for programs supported by the Highway Fund or the Federal Expenditure Fund in the Department of Transportation, shall participate in the Department of Administrative and Financial Services master lease-purchase program, unless participation is not feasible. The Department of Administrative and Financial Services, in conjunction with the relevant state agency, may negotiate and execute lease-purchase or financial contracts on behalf of the State. These master lease-purchase financing agreements may include the refinancing or consolidation of any state agency lease-purchase agreements. The Department of Administrative and Financial Services shall maintain central records on each lease-purchase financing agreement and each master lease-purchase program the department administers on behalf of a benefiting department or agency.

[ 1995, c. 562, §1 (AMD) .]

2. State agency participation. Except for the Department of Transportation when implementing a program supported by the Highway Fund or the Federal Expenditure Fund, all state agencies that seek to construct, improve or repair long-term capital assets or to acquire real property or equipment by a lease-purchase or other financing agreement shall notify the Commissioner of the Department of Administrative and Financial Services and shall cooperate with the commissioner or a designee in developing the agency's proposal for submission to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. Each requesting agency shall submit a justification for each proposal to the commissioner or to the commissioner's designee. The justification must include a benefit-cost analysis or cost-effective analysis in a form and content prescribed by the commissioner or the commissioner's designee. Programs supported by the Highway Fund or the Federal Expenditure Fund in the Department of Transportation may participate on the same terms as other agencies in any master lease-purchase financing agreement developed, negotiated and administered by the Department of Administrative and Financial Services.

[ 1993, c. 92, §8 (NEW) .]

3. Fund accounting protocol. Funds for master lease-purchase programs or specific lease-purchase arrangements approved by the Legislature in accordance with subsection 1 and section 1587 must be appropriated or allocated to an account or accounts established by the State Budget Officer with authorization for the transfer of other than General Fund resources from the account or accounts of the benefiting departments or agencies. Funds appropriated or allocated for this purpose may not lapse but must be carried forward from year to year to meet the principal and interest obligations of the master lease-purchase program or specific lease-purchase arrangement. Any appropriated or allocated balances remaining after the conclusion of a specific lease-purchase arrangement must lapse to the fund or account from which the lease-purchase obligations were appropriated or allocated.

[ 1993, c. 92, §8 (NEW) .]

SECTION HISTORY

1993, c. 92, §8 (NEW). 1995, c. 562, §1 (AMD).



5 §1589. Appropriations and allocation balances

The State Controller may close the books as soon as practicable after the close of the fiscal year. Any bills or invoices presented after that date may be paid from appropriations or allocations for the ensuing year on the recommendation of the State Controller if within the amounts of approved allotments. At the end of each fiscal year, unencumbered appropriation and allocation balances lapse into the appropriate fund and are not available unless authorized by law. Encumbered balances may not be carried forward more than once at the end of a fiscal year, except that all encumbered balances and accounts for financial assistance and regional planning grants in accordance with Title 30-A, chapter 187 may be carried forward for 2 years beyond the year in which those balances are encumbered. [2005, c. 12, Pt. T, §5 (AMD).]

1. Carry-forward and transfer authorized.

[ 1995, c. 464, §6 (RP) .]

1-A. Total quality management efforts. Notwithstanding any other provision of law, upon the approval of the department or agency head, non-General Fund and non-Highway Fund accounts may contribute resources on an allocated basis to an administrative account for the support of department or agency total quality management efforts except that the provisions of section 1585 and Public Law 1993, chapter 410, Part A, section 25 or its successor apply.

[ 1995, c. 464, §7 (NEW) .]

2. General Fund Total Quality Management accounts; Highway Fund Total Quality Management accounts. After the close of each fiscal year, the Governor may request a General Fund appropriation, Highway Fund allocation or allocation from other available resources to a specific department, agency or to a statewide Total Quality Management account to carry out total quality management efforts in accordance with subsection 3.

[ 1995, c. 464, §8 (RPR) .]

2-A. Nonlapsing.

[ 1995, c. 464, §9 (RP) .]

2-B. Interdepartmental transfers authorized.

[ 1995, c. 464, §9 (RP) .]

3. Total quality management initiatives. Amounts appropriated or allocated to each departmentwide and statewide account in accordance with subsection 2 must be used for the payment of nonrecurring expenditures representing total quality management initiatives in the same department or agency or on a statewide basis, respectively.

[ 2005, c. 397, Pt. A, §3 (RPR) .]

3-A. Office of State Quality Management General Fund account established.

[ 2005, c. 397, Pt. A, §4 (RP) .]

3-B. General Fund positions; legislative count established.

[ 1995, c. 368, Pt. HH, §4 (RP) .]

3-C. Funding; general.

[ 2005, c. 397, Pt. A, §5 (RP) .]

4. Copies of proposals to Bureau of the Budget and Office of Fiscal and Program Review. Copies of each approved proposal for the expenditure of funds available in each departmentwide and statewide account in accordance with subsection 2 must be submitted from each department's or agency's quality management council to the Bureau of the Budget and the Office of Fiscal and Program Review.

[ 1999, c. 668, §5 (AMD) .]

5. Payments in accordance with allotments. Payments from each departmentwide and statewide account established in accordance with subsection 2 representing expenditures in support of approved proposals submitted to the Bureau of the Budget in accordance with subsection 4 will be authorized by the State Controller on the basis of allotments approved by the Governor in accordance with established law.

[ 1993, c. 476, §2 (NEW) .]

6. Report required. The Department of Administrative and Financial Services shall report to the joint standing committees of the Legislature having jurisdiction over state and local government matters and appropriations and financial affairs annually no later than February 1st, the following:

A. The total amount appropriated or allocated, by department, under this section; [1999, c. 668, §6 (RPR).]

B. A description of initiatives submitted under subsection 4; and [1999, c. 668, §6 (RPR).]

C. A recommendation from the Department of Administrative and Financial Services on any changes needed to further total quality management efforts in State Government. [1999, c. 668, §6 (RPR).]

[ 1999, c. 668, §6 (RPR) .]

7. Sunset.

[ 1993, c. 707, Pt. BB, §6 (RP) .]

SECTION HISTORY

1993, c. 476, §2 (NEW). 1993, c. 707, §§BB2-6 (AMD). 1995, c. 368, §§HH3-5 (AMD). 1995, c. 464, §§5-13 (AMD). 1999, c. 668, §§5,6 (AMD). 2003, c. 641, §1 (AMD). 2005, c. 12, §T5 (AMD). 2005, c. 397, §§A3-5 (AMD).



5 §1590. Nonlapsing funds (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §E2 (NEW). 2005, c. 12, §GGGG1 (RP).



5 §1591. Remaining balances of nonlapsing funds

1. Department of Administrative and Financial Services. The Department of Administrative and Financial Services must apply:

A. Any balance remaining in the Salary Plan program in the Department of Administrative and Financial Services at the end of any fiscal year to be carried forward for the next fiscal year; and [2005, c. 12, Pt. GGGG, §2 (NEW).]

B. Any balance remaining in the General Fund Capital, Construction, Repairs, Improvements - Administrative program in the Department of Administrative and Financial Services at the end of any fiscal year to be carried forward for the next fiscal year. [2005, c. 12, Pt. GGGG, §2 (NEW).]

[ 2005, c. 12, Pt. GGGG, §2 (NEW) .]

2. Department of Health and Human Services. The Department of Health and Human Services must apply:

A. Any balance remaining in the accounts of the Department of Health and Human Services appropriated for the purposes of homemaker or home-based care services at the end of any fiscal year to be carried forward for use by either program in the next fiscal year; [2011, c. 657, Pt. BB, §1 (AMD).]

B. Any balance remaining in the Traumatic Brain Injury Seed program, General Fund account at the end of any fiscal year to be carried forward for use in the next fiscal year; [2011, c. 655, Pt. V, §1 (AMD).]

C. Any balance remaining in the General Fund account of the Department of Health and Human Services, Bureau of Medical Services appropriated for All Other line category expenditures at the end of any fiscal year to be carried forward for use in the next fiscal year; [2013, c. 1, Pt. V, §1 (AMD).]

D. Any balance remaining in the accounts of the Department of Health and Human Services, Mental Health Services - Community program appropriated for the purposes of rental assistance, shelter services and consent decree activities at the end of any fiscal year to be carried forward for use in the next fiscal year for the same purpose; [2013, c. 368, Pt. MMM, §1 (AMD).]

E. Any balance remaining in the Consent Decree program, General Fund account at the end of any fiscal year to be carried forward for use in the next fiscal year; [2013, c. 368, Pt. MMM, §2 (AMD).]

F. Any balance remaining in the Medicaid Waiver for Brain Injury Residential/Community Services program, General Fund account at the end of any fiscal year to be carried forward for use in the next fiscal year; and [2013, c. 368, Pt. MMM, §3 (NEW).]

G. Any balance remaining in the Medicaid Waiver for Other Related Conditions program, General Fund account at the end of any fiscal year to be carried forward for use in the next fiscal year. [2013, c. 368, Pt. MMM, §4 (NEW).]

[ 2013, c. 1, Pt. V, §1 (AMD); 2013, c. 368, Pt. MMM, §§1-4 (AMD) .]

3. Judicial branch. The judicial branch must apply:

A. Any balance remaining in the debt service program of the judicial branch at the end of any fiscal year to be carried forward for use by the judicial branch in the next fiscal year. [2009, c. 213, Pt. QQ, §3 (NEW).]

(Subsection 3 as enacted by PL 2009, c. 213, Pt. HHH, §1 and affected by §3 is REALLOCATED TO TITLE 5, SECTION 1591, SUBSECTION 4)

[ 2009, c. 213, Pt. QQ, §3 (NEW) .]

4. (REALLOCATED FROM TITLE 5, SECTION 1591, SUBSECTION 3) State Board of Corrections. The State Board of Corrections must apply:

A. Any General Fund balance remaining in the State Board of Corrections Operational Support Fund program at the end of any fiscal year to be carried forward for the next fiscal year. [2013, c. 598, §2 (AMD).]

[ 2013, c. 598, §2 (AMD) .]

5. Executive Department. The Executive Department shall carry forward any General Fund balances remaining in the Administration - Executive - Governor's Office program, the Blaine House program, the Governor's Office of Communications program, the Office of Policy and Management program and the Governor's Energy Office program at the end of any fiscal year for use in the next fiscal year.

[ 2011, c. 655, Pt. Q, §1 (NEW) .]

SECTION HISTORY

2005, c. 12, §GGGG2 (NEW). RR 2009, c. 1, §6 (COR). 2009, c. 213, Pt. HHH, §1 (AMD). 2009, c. 213, Pt. HHH, §3 (AFF). 2009, c. 213, Pt. QQ, §3 (AMD). 2011, c. 1, Pt. O, §§1, 2 (AMD). 2011, c. 380, Pt. UUU, §§1-3 (AMD). 2011, c. 655, Pt. Q, §1 (AMD). 2011, c. 655, Pt. V, §1 (AMD). 2011, c. 657, Pt. BB, §1 (AMD). 2011, c. 657, Pt. II, §1 (AMD). 2013, c. 1, Pt. V, §1 (AMD). 2013, c. 368, Pt. MMM, §§1-4 (AMD). 2013, c. 598, §2 (AMD).






Chapter 147: AUDITING

5 §1621. Authorization of audit

Whenever it seems advisable to the Governor, the Governor may cause the books and accounts of the State or any department or agency thereof to be audited and for that purpose may employ auditors other than those employed by the Office of the State Auditor. [1993, c. 410, Pt. C, §2 (AMD); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1975, c. 771, §74 (AMD). 1993, c. 410, Pt. C, §2 (AMD). 2013, c. 16, §10 (REV).



5 §1622. Recovery of certain state agency overpayments

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Overpayment" means a payment made to a vendor:

(1) In duplicate for a single invoice;

(2) In the amount of a discount available from the vendor that was not applied;

(3) For a late payment penalty that was improperly applied by the vendor;

(4) For shipping costs that were computed incorrectly or incorrectly included in an invoice;

(5) For any commodities billed at an amount higher than negotiated in a contract or master agreement;

(6) For a state tax imposed pursuant to Title 36; or

(7) For a good or service the vendor did not provide. [2011, c. 21, §1 (NEW).]

B. "State agency" means a department, commission, board, office or other entity that is in the executive branch of State Government. [2011, c. 21, §1 (NEW).]

[ 2011, c. 21, §1 (NEW) .]

2. Recovery audits for certain overpayments. In addition to the audit authorized pursuant to section 1621, at least once every 10 years the State Controller shall contract with one or more consultants to conduct recovery audits of payments made by state agencies to vendors. The audits must be designed to detect and recover overpayments to the vendors and to recommend improved state agency accounting operations. A state agency shall provide the recovery audit consultant all information necessary for the audit.

A. A contract under this subsection:

(1) May provide for reasonable compensation for services provided under the contract, including compensation determined by the application of a specified percentage of the total amount recovered because of the consultant's audit activities or recommendations as a fee for services; and

(2) To allow time for the performance of existing state payment auditing procedures, may not allow a recovery audit of a payment during the 180-day period after the date the payment was made. [2011, c. 21, §1 (NEW).]

B. Notwithstanding any law to the contrary, the State Controller or a state agency whose payments are being audited may provide a person acting under a contract authorized by this subsection with any confidential information in the custody of the State Controller or state agency that is necessary for the performance of the audit or the recovery of an overpayment, to the extent the State Controller and state agency are not prohibited from sharing the information under an agreement with another state or the Federal Government. A person acting under a contract authorized by this subsection, and each employee or agent of that person, is subject to all prohibitions against the disclosure of confidential information obtained from the State in connection with the contract that apply to the State Controller or applicable state agency or an employee of the State Controller or applicable state agency. A person acting under a contract authorized by this subsection or an employee or agent of the person who discloses confidential information in violation of a prohibition under this subsection is subject to the same sanctions and penalties that would apply to the State Controller or applicable state agency or an employee of the State Controller or applicable state agency for that disclosure. [2011, c. 21, §1 (NEW).]

[ 2011, c. 21, §1 (NEW) .]

3. Funds recovered and payments to consultants. The State Controller shall deposit all recovered money in a nonlapsing Other Special Revenue Funds audit recovery account within the Department of Administrative and Financial Services. From the audit recovery account, the State Controller shall make payment to a consultant that conducts a recovery audit under subsection 2 according to the negotiated contract and refund amounts in accordance with state or federal regulations. Any amounts not refunded or paid to the consultant must be identified in the report pursuant to subsection 4.

[ 2011, c. 21, §1 (NEW) .]

4. Reports. The State Controller shall provide the following reports.

A. Within 7 days of receipt, the State Controller shall provide copies of any reports, including those in electronic form, received from a consultant contracted with pursuant to subsection 2 to:

(1) The Governor;

(2) The State Auditor; and

(3) The Legislative Council. [2011, c. 21, §1 (NEW).]

B. Not later than December 1st of each odd-numbered year, the State Controller shall issue a report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over state and local government matters summarizing the contents of all reports received from a consultant contracted pursuant to subsection 2 during the state fiscal biennium ending June 30th of that year. [2011, c. 21, §1 (NEW).]

[ 2011, c. 21, §1 (NEW) .]

5. Rules. The State Controller may adopt rules to implement the provisions of this section. Rules adopted under this subsection are major substantive rules pursuant to chapter 375, subchapter 2-A.

[ 2011, c. 21, §1 (NEW) .]

SECTION HISTORY

2011, c. 21, §1 (NEW).






Chapter 148: HUMAN SERVICE COMMUNITY AGENCY ACCOUNTING PRACTICES ACT

5 §1631. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).



5 §1632. Declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).



5 §1633. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).



5 §1634. Accounting practices (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).



5 §1635. Implementation and rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).



5 §1636. Applicability of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 541, (NEW). 1983, c. 716, §1 (RP).






Chapter 148-A: SOCIAL SERVICES PLANNING AND EXPENDITURES

5 §1641. Legislative findings and intent

The Legislature finds that the many social service needs of the citizens of this State are varied and often complex. State Government agencies have been organized to provide the most efficient delivery system possible to meet these social service needs. The Legislature recognizes that any governmental structure requires a coordinated and cooperative effort on the part of the various state agencies to ensure that the social services programs of the State adequately meet the social services needs of the citizens and to avoid needless duplication of effort on the part of these agencies. [1985, c. 96, (RPR).]

The Legislature further finds that, because of the complexity of the social service needs of the citizens and the multiplicity of funding sources available to meet those needs, it is difficult to gain a complete understanding of the overall scope of the social service system and of the specific programs within that system. Without this understanding, the legislative and executive branches of government are hindered in their efforts to provide a coordinated social services program. [1985, c. 96, (NEW).]

It is the intent of this chapter to make available the necessary factual and fiscal information that will assist the Governor, the executive agencies, the Legislature, the recipients of social services, the providers of social services and the general public in reviewing and evaluating the overall scope of the social services system in this State and in participating on an informed basis in developing public policy concerning the social services needs of our citizens. [1985, c. 96, (NEW).]

SECTION HISTORY

1983, c. 495, (NEW). 1985, c. 96, (RPR).



5 §1642. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 96, (RPR).]

1. Department. "Department" means the Department of Health and Human Services.

[ RR 2003, c. 2, §3 (COR) .]

2. Division. "Division" means the Executive Department, Division of Community Services.

[ 1985, c. 96, (RPR) .]

3. Income supplementation programs. "Income supplementation programs" means programs designed to supplement the income of a person or family and includes Temporary Assistance for Needy Families, food stamps, food distribution, general assistance, supplemental security income or any other income related program utilizing state-administered funds.

[ 1985, c. 96, (RPR); 1997, c. 530, Pt. A, §34 (AMD) .]

4. Related health and medical services. "Related health and medical services" means all health or medical services utilizing state-administered funds, including Medicaid and health block grants.

[ 1985, c. 96, (RPR) .]

5. Report. "Report" means the State's social services report.

[ 1985, c. 96, (RPR) .]

6. Social service. "Social service" means any children's, youth, adult or elderly service and alcoholism, community action, developmental disability, drug or substance abuse, home-heating assistance, juvenile, mental health, intellectual disability, older Americans, poverty, rehabilitation, transportation, weatherization or other social service that may be defined in the future and that is operated by the departments or the division utilizing state-administered funds, including related health and medical services and income supplementation programs.

[ 2011, c. 542, Pt. A, §2 (AMD) .]

7. State - administered funds. "State - administered funds" means all General Fund money, dedicated funds, federal funds, fees, grants, 3rd-party reimbursements, vendor payments or other funds or revenues available for expenditure by the departments or the division in support of the provision of a social service.

[ 1985, c. 96, (NEW) .]

SECTION HISTORY

1983, c. 495, (NEW). 1985, c. 96, (RPR). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 530, §A34 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §3 (COR). 2011, c. 542, Pt. A, §2 (AMD).



5 §1643. State's social services report

The departments and the division shall prepare a written report of the State's social service programs. This report shall be presented to the Governor and the Legislature, widely distributed to community social service agencies and made available to the public no later than December 1st of each year. [1985, c. 96, (RPR).]

The report in each even-numbered year shall provide an update of information for the current biennium, indicating adjustments, additions and anticipated changes in programs and service delivery to the extent that information is available. [1985, c. 96, (RPR).]

1. General. The report shall be a single, concise document presenting a descriptive and fiscal summary of social service programs in an easily understood manner.

[ 1985, c. 96, (RPR) .]

2. Format. The report shall utilize a uniform format focusing on target populations grouped by major program areas. Characteristic data of the target populations shall be included to the extent that information is available. The report shall contain an integrated description of the operations of the departments and the division in each program area, describing the social services as a coordinated and cooperative plan when a service is provided by more than one department or division. When appropriate, the fiscal information shall be displayed by account by department, and when applicable by subdivision of that department, and by the division and shall also be displayed as a total expenditure.

[ 1985, c. 96, (RPR) .]

3. Contents. The report shall contain:

A. Program descriptions, including the social service need being met, the goals and objectives of the program, the services provided and the priorities for those services; [1985, c. 96, (RPR).]

B. State-administered funds expended during the immediately preceding biennium; [1985, c. 96, (RPR).]

C. State-administered funds available for the current biennium, including anticipated federal funding to the extent that information is available or can be anticipated; [1985, c. 96, (NEW).]

D. Policy issues including major changes in program emphasis and trends and continuum of care offered; and [1985, c. 96, (NEW).]

E. Fiscal information and service statistics for each fiscal year of the current biennium, compared with the corresponding information of each fiscal year of the immediately preceding biennium. [1985, c. 96, (NEW).]

[ 1985, c. 96, (RPR) .]

4. Other state agencies. The report shall include social service programs administered by state agencies other than the departments and the division to the extent that those social services are related to the programs described in the report. Those agencies shall participate in preparing the report to the extent necessary to ensure the program descriptions accurately portray how those services fit into the overall social service system and to provide the necessary fiscal information.

[ 1985, c. 96, (NEW) .]

SECTION HISTORY

1983, c. 495, (NEW). 1985, c. 96, (RPR).






Chapter 148-B: MAINE UNIFORM ACCOUNTING AND AUDITING PRACTICES ACT FOR COMMUNITY AGENCIES

5 §1651. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1652. Declaration of problem (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1653. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1985, c. 785, §A55 (AMD). 1985, c. 792, §§1,2 (AMD). 1989, c. 700, §A16 (AMD). RR 1991, c. 2, §8 (COR). 1991, c. 611, §1 (AMD). 1991, c. 780, §Y45 (AMD). 1995, c. 402, §C1 (RP).



5 §1654. Maine Accounting and Auditing Practices Act (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1985, c. 792, §§3-6 (AMD). RR 1991, c. 1, §3 (COR). 1995, c. 402, §C1 (RP).



5 §1655. Transition for implementation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1985, c. 792, §7 (AMD). 1995, c. 402, §C1 (RP).



5 §1656. Appeals procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1657. Application of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 716, §2 (NEW). 1985, c. 785, §A56 (AMD). 1995, c. 402, §C1 (RP).



5 §1658. Advisory Committee on Single State Audits (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 792, §8 (NEW). 1989, c. 503, §B17 (AMD). 1991, c. 780, §Y46 (AMD). 1995, c. 402, §C1 (RP).



5 §1659. Exceptions to criteria (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §4 (COR). 1991, c. 528, §II1 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §II1 (NEW). 1991, c. 611, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1660. Independent public accountant audits (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 611, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1660-A. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 611, §2 (NEW). 1995, c. 402, §C1 (RP).



5 §1660-B. Limitations on department funding of administrative costs (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §4 (RNU). 1991, c. 591, §II1 (NEW).






Chapter 148-C: MAINE UNIFORM ACCOUNTING AND AUDITING PRACTICES ACT FOR COMMUNITY AGENCIES

5 §1660-C. Short title

This chapter may be known and cited as the "Maine Uniform Accounting and Auditing Practices Act for Community Agencies." [1995, c. 402, Pt. C, §2 (NEW).]

SECTION HISTORY

1995, c. 402, §C2 (NEW).



5 §1660-D. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 402, Pt. C, §2 (NEW).]

1. Agreement. "Agreement" means a legally binding written document between 2 or more parties, including, but not limited to, a document commonly referred to as an accepted application, proposal, prospectus, contract, grant, joint or cooperative agreement, purchase of service or state aid.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

2. Agreement funds; agreement funding. "Agreement funds" or "agreement funding" means all agreement funds received by a community agency from the department. It includes state and federal pass-through funds.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Health and Human Services, who has responsibility for the administration of this chapter.

[ 2005, c. 397, Pt. A, §6 (AMD) .]

4. Community agency. "Community agency" means any public or private nonprofit organization, firm, individual, partnership or business corporation operated for profit that:

A. Operates a social service program at the community level; [1995, c. 402, Pt. C, §2 (NEW).]

B. Receives public funds, either directly or indirectly, from one or more state departments or agencies; [1995, c. 402, Pt. C, §2 (NEW).]

C. Is not an administrative unit of the Federal Government or State Government; and [1995, c. 402, Pt. C, §2 (NEW).]

D. Is not exclusively a health care facility within the meaning of Title 22, section 382, subsection 6. [1995, c. 402, Pt. C, §2 (NEW).]

[ 1995, c. 402, Pt. C, §2 (NEW) .]

5. Community agency fiscal year. "Community agency fiscal year" means the fiscal year of a community agency commencing on or after July 1, 1995.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

6. Department. "Department" means the Department of Health and Human Services as well as other departments and agencies of State Government approved for inclusion in this chapter by the commissioner.

[ RR 2003, c. 2, §4 (COR) .]

7. Department examination. "Department examination" means actions determined to be necessary by the department's audit division, including, but not limited to, analyses or testing of reported agreement balances and transactions, provision of internal control systems and compliance with rules. Examinations conducted by the department may be of a limited scope basis and need not be done in accordance with government auditing standards.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

8. Department review. "Department review" means a review by the department of a community agency's submitted annual financial statement report. Review may include desk or quality control reviews or such other reviews as the department may establish by rule. Reviews are done for the purpose of accepting or rejecting the audit submission for federal and state department purposes or for the purpose of financially closing out the agreements for the department.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

9. Dollar threshold. "Dollar threshold" means a funding limit that is set to determine how a community agency will be held accountable for agreement receipts of state and federal funds from the department. This term governs the community agency's annual reporting requirements for agreement expenditures and it is measured on an entitywide basis based on the community agency fiscal year.

[ 2005, c. 519, Pt. SS, §1 (AMD) .]

10. Entitywide financial reporting. "Entitywide financial reporting" means financial statements and agreement supplemental schedules of a community agency prepared based on its fiscal year. At a minimum, the supplemental schedules of the agreements must identify revenues and expenditures for each agreement.

[ 2005, c. 519, Pt. SS, §1 (AMD) .]

11. Federal audit. "Federal audit" means an audit made pursuant to the federal Office of Management and Budget Circular A-133 or any subsequent revisions.

[ 2005, c. 519, Pt. SS, §1 (AMD) .]

12. Federal funds. "Federal funds" means all federal funds received by a community agency and not just those agreements received from the department. It includes federal direct, indirect and pass-through funds from all sources.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

13. Generally accepted accounting principles. "Generally accepted accounting principles" means uniform minimum standards and guidelines for financial accounting and reporting ordinarily employed by skilled accountants and agreed upon by authoritative practitioners of recognized professional standing, such as the American Institute of Certified Public Accountants and other recognized professional bodies.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

14. Government auditing standards. "Government auditing standards" means auditing standards promulgated by the Comptroller General of the United States that are applicable to financial audits.

[ 2005, c. 519, Pt. SS, §1 (AMD) .]

15. Independent public accountant. "Independent public accountant" means a person who complies with government auditing standards and who is one of the following:

A. A licensed certified public accountant or person working for a licensed certified public accounting firm; or [1995, c. 402, Pt. C, §2 (NEW).]

B. A public accountant licensed on or before December 31, 1970 or a person working for a public accounting firm licensed on or before December 31, 1970. [1995, c. 402, Pt. C, §2 (NEW).]

[ 1995, c. 402, Pt. C, §2 (NEW) .]

16. Nonparticipating department. "Nonparticipating department" means a department or division of State Government other than one defined as a department in this section that has not been approved for inclusion in this chapter by the commissioner.

Nonparticipating departments may not impose audit requirements or agreement compliance and cost criteria to an agreement with a community agency that do not conform to the requirements of this subsection and its subsequent rules.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

17. Nonprofit organization. "Nonprofit organization" means any agency, institution or organization that consists of or is owned and operated by one or more corporations or associations no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

18. Public. "Public" means a municipal, county or other governmental body that is a political subdivision within the State.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

19. Risk pool. "Risk pool" means utilizing and assessing risk factors for determining the need for an examination of an agreement. Such risk factors may include the value of the agreement and the prior and current community agency historical profile.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

20. Social service. "Social service" means any social services program funded in whole or in part through an agreement issued by the department. Medicaid funding is excluded unless specifically identified as a social service program in an agreement award.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §5 (COR). 1995, c. 402, §C2 (NEW). 1997, c. 393, §A8 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §4 (COR). 2005, c. 397, §A6 (AMD). 2005, c. 519, §SS1 (AMD).



5 §1660-E. Report

The commissioner shall report annually to the joint standing committee of the Legislature having jurisdiction over state and local government matters on the implementation of this chapter. [1995, c. 402, Pt. C, §2 (NEW).]

SECTION HISTORY

1995, c. 402, §C2 (NEW).



5 §1660-F. Standard accounting practices

The commissioner shall adopt rules no later than 180 days after July 3, 1995 that must contain the requirements for the state report for the department and, at a minimum, the following requirements. [RR 1997, c. 2, §9 (COR).]

1. Accounting systems and reporting. Community agencies shall maintain an accounting system in accordance with rules adopted by the commissioner. The rules must require annual financial reporting to the department. The annual reporting requirements and the related dollar thresholds of accountability are as follows.

A. If the community agency expends less than $500,000, the agency shall comply with the terms of financial reporting contained in the individual social service agreements with the department. [2005, c. 519, Pt. SS, §2 (AMD).]

B. If the community agency expends $500,000 or more of agreement funding from the department, the agency must have an entitywide financial and compliance audit of the agency's financial statements and agreement supplemental schedules prepared by a qualified independent public accountant in accordance with the reporting requirements for the department and comply with the terms of financial reporting contained in the individual social service agreements with the department. [2005, c. 519, Pt. SS, §2 (AMD).]

[ 2005, c. 519, Pt. SS, §2 (AMD) .]

2. Internal control structures. A community agency shall maintain and utilize internal control structures adequate to provide reasonable assurance that federal, state and other funds are managed and expended in compliance with applicable laws, rules and agreement terms.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

3. Access to records. A community agency shall permit independent private and governmental auditors to have access to the agency's records and financial statements to ensure compliance with applicable laws, rules and agreement terms.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

4. Record retention. A community agency shall retain accounting and operational records for at least 3 years after expiration of the agency's fiscal year or longer if required by circumstances such as appeals or litigation.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

SECTION HISTORY

1995, c. 402, §C2 (NEW). RR 1997, c. 2, §9 (COR). 2005, c. 519, §SS2 (AMD).



5 §1660-G. Standard audit practices

The commissioner shall adopt rules no later than 180 days after July 3, 1995 containing at least the following requirements for audit practices. [RR 1997, c. 2, §10 (COR).]

1. Federal requirement. All federal audits prepared for agencies to which section 1660-F, subsection 1, paragraphs A and B apply must be performed by qualified independent public accountants. Agencies to which section 1660-F, subsection 1, paragraphs A and B apply must obtain audits that satisfy the federal audit requirement. Department auditors shall oversee these federal audit report submissions.

[ 1995, c. 402, Pt. C, §2 (NEW) .]

2. Department requirement.

[ 2005, c. 519, Pt. SS, §3 (RP) .]

SECTION HISTORY

1995, c. 402, §C2 (NEW). RR 1997, c. 2, §10 (COR). 2005, c. 519, §SS3 (AMD).



5 §1660-H. Rulemaking

The commissioner shall adopt rules, as necessary to comply with this section, establishing uniform standards when administering agreements with a community agency. These rules must address the following subjects: community agency accounting, reporting and auditing standards; department program responsibilities; program compliance requirements; standard administrative requirements and cost principles; agreement register; audit responsibilities; standards and procedures for departmental examinations; appeals and resolution process; and sanctions and timetables for accountability. [2005, c. 519, Pt. SS, §4 (AMD).]

SECTION HISTORY

1995, c. 402, §C2 (NEW). RR 1997, c. 2, §11 (COR). 2005, c. 519, §SS4 (AMD).



5 §1660-I. Responsibilities of parties

The responsibilities of the parties under this chapter are as follows. [1995, c. 402, Pt. C, §2 (NEW).]

1. Community agency. A community agency shall:

A. Design and operate an internal control system reasonably sufficient to ensure that the community agency meets acceptable standards in the areas of financial reporting reliability, operating efficiency and effectiveness and compliance with applicable laws and regulations. [2005, c. 519, Pt. SS, §5 (RPR).]

B. Prepare and submit financial reports as required by the department's social services agreements and, if applicable, annual entity financial statements and agreement supplemental schedules in accordance with department rules; and [2005, c. 519, Pt. SS, §6 (AMD).]

C. Meet the federal and department audit requirement. [1995, c. 402, Pt. C, §2 (NEW).]

[ 2005, c. 519, Pt. SS, §§5, 6 (AMD) .]

2. Department. The department shall:

A. Adopt rules consistent with the provisions of Title 22, section 41-B establishing accounting and auditing practices for community agencies, including, but not limited to, agreement reporting as part of the annual entitywide financial statement presentation; standards of accountability for community agencies; and audit requirements and standards for the department; [2005, c. 588, §1 (AMD).]

B. Provide community agencies the necessary training concerning the requirements of this chapter; [1995, c. 402, Pt. C, §2 (NEW).]

C. Review federal audits done by qualified independent public accountants in accordance with the applicable and prevailing federal Office of Management and Budget circulars. These reviews must be desk reviews of audit report submissions and quality control reviews of independent public accountant workpapers when necessary; [1995, c. 402, Pt. C, §2 (NEW).]

D. Review state audit reports performed for the department by qualified independent public accountants; [1995, c. 402, Pt. C, §2 (NEW).]

E. Review community agency financial reports required by the department's social services agreements and determine the need for department examination; and [2005, c. 519, Pt. SS, §7 (AMD).]

F. [2005, c. 519, Pt. SS, §8 (RP).]

G. Provide technical advice and act as a liaison between all interested parties. [1995, c. 402, Pt. C, §2 (NEW).]

[ 2005, c. 519, Pt. SS, §§7, 8 (AMD); 2005, c. 588, §1 (AMD) .]

3. Other.

[ 2005, c. 519, Pt. SS, §9 (RP) .]

SECTION HISTORY

1995, c. 402, §C2 (NEW). 2005, c. 519, §§SS5-9 (AMD). 2005, c. 588, §1 (AMD).



5 §1660-J. Nonparticipating department

A nonparticipating department may not authorize agreement compliance and cost principles to be administered or conduct audits of community agencies unless the department has informed the commissioner that the department will adopt all provisions of this chapter and the department demonstrates the ability to do so. All audits performed in accordance with the provisions of this chapter and rules adopted pursuant to it must satisfy all department requirements. [1995, c. 402, Pt. C, §2 (NEW).]

SECTION HISTORY

1995, c. 402, §C2 (NEW).



5 §1660-K. Emergency provision (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 402, §C2 (NEW). RR 1997, c. 2, §11 (COR). 2005, c. 519, §SS10 (RP).



5 §1660-L. Advisory Committee to the Commissioner

There is established the Advisory Committee to the Commissioner, referred to in this section as the "advisory committee." The advisory committee must be appointed by the commissioner and consists of 7 members. Three members must represent the Department of Health and Human Services. Three members must represent community agencies. One member must represent the independent audit community. The chair must be elected by the committee from its members. All members of the advisory committee serve without compensation or reimbursement for expenses. The advisory committee must prepare an annual written report to the Legislature on the experience of the department with this chapter. [RR 2003, c. 2, §5 (COR).]

SECTION HISTORY

1995, c. 402, §C2 (NEW). 1997, c. 393, §A9 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §5 (COR).



5 §1660-M. Appeals

Any person aggrieved under this chapter is entitled to judicial review, as provided in the Maine Administrative Procedure Act. The commissioner shall consult with the Advisory Committee to the Commissioner about additional appeal procedures and may adopt rules providing for such procedures. [1995, c. 402, Pt. C, §2 (NEW).]

SECTION HISTORY

1995, c. 402, §C2 (NEW).






Chapter 149: BUDGET

5 §1661. Definition

The words "Governor-elect," whenever used in this chapter and chapter 145, shall be held to mean the candidate most recently elected to the office of Governor of the State of Maine in the November election for choice of Governor, or his successor. [1987, c. 402, Pt. A, §39 (AMD).]

The words "Fund for a Healthy Maine," whenever used in this chapter, mean the Other Special Revenue account within the Department of Administrative and Financial Services established pursuant to Title 22, section 1511. [2001, c. 559, Pt. AA, §1 (NEW).]

SECTION HISTORY

1987, c. 402, §A39 (AMD). 2001, c. 559, §AA1 (AMD).



5 §1662. Powers and duties

The Department of Administrative and Financial Services, through the Bureau of the Budget, has the duty and authority: [1991, c. 780, Pt. Y, §47 (AMD).]

1. State budget document. To prepare and submit to the Governor-elect, or the Governor, biennially, a state budget document in accordance with chapters 141 to 155;

1-A. Federal expenditure budget.

[ 1979, c. 711, Pt. F, §2 (RP) .]

2. Work program and allotments. To examine and recommend for approval the work program and quarterly allotments of each department and agency of the State Government, before the appropriations or other funds of such department or agency shall become available for expenditure;

3. Changes. To examine and recommend for approval any changes in the work program and quarterly allotments of any department or agency of the State Government during the fiscal year;

4. Review, plans and report. To constantly review the administrative activities of other departments and agencies of the State, study organization and administration, investigate duplication of work and to formulate plans for better and more efficient management, and report periodically to the Governor and on request to the Legislature;

5. Rules. To make rules, subject to the approval of the Commissioner of Administrative and Financial Services, for the carrying out of this chapter and chapter 145; and

[ 1991, c. 780, Pt. Y, §48 (AMD) .]

6. Necessary data. To require all departments and other agencies in the Executive, Legislative and Judicial Departments of State Government to prepare and submit for review such data, information or records as may be deemed necessary by the State Budget Officer to facilitate the Bureau of the Budget's efforts regarding this section. Copies of these materials shall be made available to the Office of Fiscal and Program Review by the Bureau of the Budget upon request of the Director of Fiscal and Program Review.

[ 1985, c. 737, Pt. B, §8 (AMD) .]

SECTION HISTORY

1977, c. 583, §3 (AMD). 1979, c. 711, §F2 (AMD). 1985, c. 174, §§J1,J2 (AMD). 1985, c. 737, §B8 (AMD). 1985, c. 785, §§A57,58 (AMD). 1987, c. 402, §A40 (AMD). 1991, c. 780, §§Y47,48 (AMD).



5 §1663. Scope of budget

The budget of the State Government shall present a complete financial plan for each fiscal year of the ensuing biennium. It shall set forth all proposed expenditures for the administration, operation and maintenance of the departments and agencies of the State Government; all interest and debt redemption charges during each fiscal year and all expenditures for capital projects to be undertaken and executed during each fiscal year of the biennium. In addition thereto, the state budget shall set forth the anticipated revenues of the State Government and any other additional means of financing expenditures proposed for each fiscal year of the biennium.



5 §1664. Form of budget document

1. Form. The state budget document, setting forth a 4-year financial plan for the State Government for each fiscal year of the ensuing biennium and the following biennium, must:

A. Consist of a budget message by the Governor-elect or the Governor that outlines the 4-year financial plan of State Government for the ensuing biennium and the following biennium; [2005, c. 601, §1 (NEW).]

B. Embrace a general budget summary setting forth the aggregate figures of the budget in such a manner as to show the balanced relationship between the total proposed expenditures and the total anticipated revenues together with the other means of financing the budget for each fiscal year of the ensuing biennium, contrasted with the corresponding figures for the last completed fiscal year and the fiscal year in progress. The general budget summary must:

(1) Be supported by explanatory schedules or statements, classifying the expenditures contained therein by organization units, objects and funds and the income by organization units, sources and funds; and

(2) Include a summary and details of programs funded through the Fund for a Healthy Maine, presenting the allocation requirements and projected revenues and other available resources shown in a budget fund flow statement and a comparative statement that presents income sources for revenue projections and allocation estimates by program categories; [2005, c. 601, §1 (NEW).]

C. Include a financial plan for the following biennium with forecasted General Fund, Highway Fund and Fund for a Healthy Maine appropriation requirements and projected revenues by income sources as provided in chapter 151-B and other available resources shown in a budget fund flow statement and a comparative statement that presents income sources for revenue projections and appropriation estimates by major program categories; [2005, c. 601, §1 (NEW).]

D. [2007, c. 1, Pt. P, §1 (RP).]

E. [2013, c. 368, Pt. R, §1 (RP).]

F. Include statements of the bonded indebtedness of the State Government showing the debt redemption requirements, the debt authorized and unissued and the condition of the sinking funds; [2007, c. 613, §1 (AMD).]

G. Contain any statements relative to the financial plan that the Governor-elect or the Governor considers desirable or that may be required by the Legislature; and [2007, c. 613, §2 (AMD).]

H. Include a long-range plan for State Government. The long-range plan must describe the vision of the Governor-elect or the Governor for State Government for the upcoming biennium and the 2 succeeding biennia and how the proposed biennial budget fits into and moves State Government toward this long-range vision. [2007, c. 613, §3 (NEW).]

[ 2013, c. 368, Pt. R, §1 (AMD) .]

2. Judicial Department appropriations or allocations. If the Governor submits legislation setting forth appropriations or allocations for the Judicial Department that differ from the full budget request submitted by the Judicial Department under Title 4, section 24, the Governor shall simultaneously submit a report to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and judiciary matters explaining why the Governor's budget legislation differs from the Judicial Department's budget submission.

[ 2005, c. 601, §1 (NEW) .]

3. Office of Program Evaluation and Government Accountability appropriations or allocations. If the Governor submits legislation setting forth appropriations or allocations for the Office of Program Evaluation and Government Accountability that differ from the budget request presented by the Legislative Council on behalf of that office, the Governor shall simultaneously submit a report to the Legislative Council and the Office of Program Evaluation and Government Accountability explaining why the Governor's budget legislation differs from the Legislative Council's budget request.

[ 2005, c. 601, §1 (NEW) .]

3-A. Funding for research and development. Beginning in fiscal year 2008-09, the Governor, when submitting the budget document to the Legislature pursuant to section 1666, shall submit a funding level recommendation for research and development. The recommendation must be transmitted to the Legislature within the time schedules set forth in section 1666. It is the intent of the Legislature that beginning in fiscal year 2009-10 the biennial budget submitted by the Governor must set forth appropriations for research and development that are the equivalent of not less than 1% of total actual General Fund revenue of the previous fiscal year. For each successive year for the next 10 fiscal years, the funding level must increase by at least 2/10 of 1% until funding for research and development is the equivalent to not less than 3% of total actual General Fund revenue of the previous fiscal year. If the Governor's budget sets forth recommendations for research and development that differ from the levels described in this subsection, the Governor shall explain the funding difference in the biennial budget document.

[ 2007, c. 420, §1 (NEW) .]

3-B. Maine Indian Tribal-State Commission appropriations or allocations. If the Governor submits legislation setting forth appropriations or allocations for the Maine Indian Tribal-State Commission that differ from the full budget proposal developed under Title 30, section 6212, subsection 6, the Governor shall simultaneously submit a report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over judiciary matters explaining why the Governor's budget legislation differs from that proposal.

[ 2009, c. 636, Pt. C, §1 (NEW) .]

4. Position identification. The Governor, when submitting the budget to the Legislature, shall submit the budget document and the budget bills in a manner that identifies positions authorized by the Legislature for less than 52 weeks in a fiscal year as "Positions - Full-time Equivalent," or "FTE," and positions authorized by the Legislature for 52 weeks in a fiscal year as "Positions - Legislative Count" for all funds. The State Budget Officer shall implement and administer procedures to ensure sufficient FTE and appropriation or allocation control for positions authorized by the Legislature for less than 52 weeks in a fiscal year.

[ 2005, c. 601, §1 (NEW) .]

5. Limit on General Fund appropriation. The total General Fund appropriation for each fiscal year of the biennium in the Governor's budget submission to the Legislature may not exceed the General Fund appropriation limitation established in section 1534.

[ 2005, c. 601, §1 (NEW) .]

SECTION HISTORY

1973, c. 744, (AMD). 1975, c. 515, (AMD). 1981, c. 271, (AMD). 1981, c. 444, §1 (AMD). 1981, c. 702, §N (AMD). 1983, c. 526, §1 (AMD). 1987, c. 735, §9 (AMD). 1989, c. 439, §§2,8 (AMD). 1989, c. 501, §P12 (AMD). 1989, c. 934, §C1 (AMD). 1991, c. 376, §19 (AMD). 1993, c. 410, §§C3,4 (AMD). 1993, c. 675, §C11 (AMD). 1995, c. 368, §§EE1,2 (AMD). 1995, c. 502, §G1 (AMD). 1995, c. 665, §S1 (AMD). 1997, c. 655, §1 (AMD). 2001, c. 559, §AA2 (AMD). 2001, c. 702, §4 (AMD). 2003, c. 451, §X8 (AMD). 2005, c. 2, §A6 (AMD). 2005, c. 2, §A14 (AFF). 2005, c. 601, §1 (RPR). 2007, c. 1, Pt. P, §1 (AMD). 2007, c. 420, §1 (AMD). 2007, c. 613, §§1-3 (AMD). 2009, c. 636, Pt. C, §1 (AMD). 2013, c. 368, Pt. R, §1 (AMD).



5 §1665. Budget estimates

1. Expenditure and appropriation requirements. On or before September 1st of the even-numbered years, all departments and other agencies of the State Government and corporations and associations receiving or desiring to receive state funds under the provisions of law shall prepare, in the manner prescribed by the State Budget Officer, and submit to the officer estimates of their expenditure and appropriation requirements for each fiscal year of the ensuing biennium. The expenditure estimates must be classified to set forth the data by funds, organization units, character and objects of expenditure. The organization units may be subclassified by functions and activities, or in any other manner, at the discretion of the State Budget Officer.

All departments and other agencies receiving or desiring to receive state funds from the Highway Fund shall submit to the officer estimates of their expenditure and appropriation requirements for each fiscal year of the ensuing biennium that do not exceed the Highway Fund appropriation of the previous fiscal year multiplied by one plus the average real personal income growth rate or 2.75%, whichever is less. The Highway Fund highway and bridge improvement accounts are exempt from this spending limitation.

The State Budget Officer shall request that the Governor provide the budget proposal for the Maine Indian Tribal-State Commission developed pursuant to Title 30, section 6212, subsection 6.

[ 2009, c. 636, Pt. C, §2 (AMD) .]

2. Inclusion in estimate.

[ 2005, c. 601, §3 (RP) .]

3. Revenue estimates. The State Budget Officer shall use the revenue projections recommended by the Revenue Forecasting Committee in setting revenue estimates for inclusion in the budget. The revenue estimates must be classified so as to show the income by organization units, sources and funds, or in any other manner, at the discretion of the State Budget Officer.

[ 1997, c. 655, §2 (AMD) .]

4. Additional data. Upon receipt of the budget estimates submitted in accordance with this section, the State Budget Officer may require the heads of departments and other agencies of the State Government and officers of organizations and associations receiving or desiring to receive state funds under the provisions of law to appear before said officer and present such additional data in support of their budget estimates as said officer may deem necessary.

[ 1989, c. 501, Pt. P, §13 (NEW) .]

5. Maine Community College System; public improvements budgetary estimate.

[ 2013, c. 368, Pt. R, §2 (RP) .]

6. Fiscal impact statements. Fiscal impact statements prepared by departments or agencies at the request of the State Budget Officer in response to legislative documents must include revenue and expenditure forecasts for each fiscal year of the current fiscal biennium and the following fiscal biennium in a form and method prescribed by the State Budget Officer.

[ 1995, c. 368, Pt. EE, §3 (NEW) .]

7. General Fund and Highway Fund revenue and expenditure forecasts. By September 30th of each even-numbered year, the State Budget Officer shall prepare and deliver a report to the Governor, the Legislature and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs containing a forecast of revenue and expenditures for the following biennium. The forecast must assume the continuation of current laws and include reasonable and predictable estimates of growth in revenues and expenditures based on national and local trends and program operations. General Fund and Highway Fund revenue must be forecasted by income source as provided in chapter 151-B. Expenditure forecasts for the General Fund and the Highway Fund must be forecasted on the basis of current law and assumed inflation variables related to program operations. The forecast for the General Fund and the Highway Fund must be presented in a budget fund flow statement and a comparative statement showing each income source for revenue projections and expenditure estimates for each major program category.

[ 1999, c. 127, Pt. A, §7 (AFF); 1999, c. 127, Pt. A, §6 (RPR) .]

SECTION HISTORY

1989, c. 501, §P13 (RPR). RR 1991, c. 2, §9 (COR). 1991, c. 376, §20 (AMD). 1995, c. 368, §EE3 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 665, §S2 (AMD). 1997, c. 643, §E3 (AMD). 1997, c. 655, §§2,3 (AMD). 1999, c. 127, §A6 (AMD). 1999, c. 127, §A7 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §6 (COR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 451, §X9 (AMD). 2005, c. 2, §A7 (AMD). 2005, c. 2, §A14 (AFF). 2005, c. 601, §§2,3 (AMD). 2009, c. 636, Pt. C, §2 (AMD). 2011, c. 691, Pt. B, §8 (AMD). 2013, c. 368, Pt. R, §2 (AMD).



5 §1666. Review and revision of estimates

The Governor-elect or the Governor, with the assistance of the State Budget Officer, shall review the budget estimates, altering, revising, increasing or decreasing the items of the estimates as may be determined necessary in view of the needs of the various departments and agencies and the total anticipated income of the State Government during the ensuing biennium. This review must cover all budgets regardless of source of funds, including, but not limited to, budgets related to the Highway Fund, the Federal Revenue Sharing Fund and other special revenue funds. The State Budget Officer, at the direction of the Governor-elect or the Governor shall then prepare a state budget document in the form required by law. The Governor-elect or the Governor is fully responsible for all budgetary recommendations made to the Legislature. The Governor shall transmit the budget document to the Legislature not later than the Friday following the first Monday in January of the first regular legislative session. At that time the Governor shall also transmit any emergency bills that authorize additional appropriations or allocations in the current fiscal year that the Governor may wish to propose. A Governor-elect elected to a first term of office shall transmit the budget document to the Legislature not later than the Friday following the first Monday in February of the first regular legislative session. At that time the Governor-elect shall also transmit any emergency bills that authorize additional appropriations or allocations in the current fiscal year that the Governor may wish to propose. [2005, c. 601, §4 (AMD).]

The Governor, when submitting the budget to the Legislature, shall submit the budget document and the General Fund and Highway Fund bills in a manner that identifies the gross amount of resources for each program. The gross unified budget bills and budget document encompass resources from the General Fund, Highway Fund, Federal Expenditures Fund, Federal Block Grant Fund, Other Special Revenue Funds, internal service funds and enterprise funds. Separate gross unified budget bills must be submitted for the General Fund and the Highway Fund. All funds except trust and agency funds, bond funds and costs of goods sold expenditures in internal service funds and enterprise funds are subject to legislative allocation. All programs with Highway Fund allocations and all internal service funds, enterprise funds and Other Special Revenue Funds accounts of the Department of Transportation and the TransCap Trust Fund in the Maine Municipal Bond Bank are subject to legislative allocations and are presented for informational purposes only in the budget document and General Fund budget bills unless a separate Highway Fund budget is not enacted. [2007, c. 538, Pt. K, §1 (AMD).]

A budget document transmitted by the Governor or Governor-elect must include a part that asks the Legislature whether it wishes to continue funding each individual tax expenditure provided in the statutes. For purposes of this paragraph, "tax expenditures" means those state tax revenue losses attributable to provisions of Maine tax laws that allow a special exclusion, exemption or deduction or provide a special credit, a preferential rate of tax or a deferral of tax liability. The part must include for each tax expenditure a statutory section reference, a brief description of each tax expenditure and the loss of revenue estimated to be incurred by funding source and fiscal year. This paragraph applies with respect to the preparation of the budget document for the 2008-2009 biennium and thereafter. [2007, c. 1, Pt. P, §2 (AMD).]

The Department of Public Safety, Bureau of State Police shall annually identify and quantify the activities of the Department of Public Safety, Bureau of State Police that may be eligible for funding from the Highway Fund pursuant to the Constitution of Maine, Article IX, Section 19. Starting March 1, 2018 and every 4 years thereafter, the Department of Public Safety, Bureau of State Police shall report the average annual percentage for the previous 4 years of activities eligible for funding from the Highway Fund pursuant to the Constitution of Maine, Article IX, Section 19 to the Governor, the joint standing committee of the Legislature having jurisdiction over transportation matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. The Governor or Governor-elect shall use such reports as a guide in developing budgets for the Department of Public Safety, Bureau of State Police. [2013, c. 354, Pt. F, §2 (AMD).]

SECTION HISTORY

1973, c. 732, (RPR). 1981, c. 316, §G (AMD). 1987, c. 735, §10 (AMD). 1989, c. 7, §O1 (AMD). 1989, c. 934, §C2 (AMD). 1993, c. 707, §R1 (AMD). 1995, c. 464, §14 (AMD). 2005, c. 12, §T6 (AMD). 2005, c. 386, §D1 (AMD). 2005, c. 457, §GGG1 (AMD). 2005, c. 601, §4 (AMD). 2007, c. 1, Pt. P, §2 (AMD). 2007, c. 537, §1 (AMD). 2007, c. 538, Pt. K, §1 (AMD). 2013, c. 354, Pt. F, §2 (AMD).



5 §1666-A. Enactment of budget

The Legislature shall review a biennial or supplemental budget submitted to it in accordance with this chapter and enact a budget no later than 30 days prior to the date of adjournment prescribed in Title 3, section 2, except that, during the first year in office of a Governor-elect, the Legislature shall enact a budget no later than the first Friday in June. [1995, c. 113, §1 (NEW).]

SECTION HISTORY

1995, c. 113, §1 (NEW).



5 §1667. Work program and allotments

Not later than June 1st of each year, the Governor shall require the head of each department and agency of the State Government to submit to the Bureau of the Budget a work program for the ensuing fiscal year. Such work program shall include all appropriations, revenues, transfers and other funds, made available to said department or agency for its operation and maintenance and for the acquisition of property, and it shall show the requested allotments of said sums by quarters for the entire fiscal year, classified to show allotments requested for specific amounts for personal services, capital expenditures and amounts for all other departmental expenses. The Department of Health and Human Services shall further break down its budget to include institutional food expenditures. Funds not expended for this budget item may not be transferred between line categories. The Governor, with the assistance of the State Budget Officer, shall review the requested allotments with respect to the work program of each department or agency and shall, if the Governor determines it necessary, revise, alter or change such allotments before approving the same. The Governor may authorize the State Budget Officer to approve quarterly allotments not to exceed $45,000 in any account. The aggregate of such allotments may not exceed the total sums made available to said department or agency for the fiscal year in question. The State Budget Officer shall transmit a copy of the allotments as approved by the Governor to the head of the department or agency concerned and also a copy to the State Controller. The State Controller shall thereupon authorize all expenditures to be made from the sums available on the basis of such allotments and not otherwise. [2001, c. 213, §1 (AMD); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

The head of any department or agency of the State Government, whenever he shall deem it necessary by reason of changed conditions, may revise the work program of his department or agency at the beginning of any quarter during the fiscal year, and submit such revised program to the Bureau of the Budget with his request for a revision of the allotments of the remaining quarters of that fiscal year. If, upon such re-examination of the work program, the State Budget Officer, with the approval of the Governor, shall decide to grant the request for the revision of the allotments, the same procedure, so far as it relates to review, approval and control shall be followed as in the making of the original allotments. [1975, c. 771, §76 (AMD).]

SECTION HISTORY

1973, c. 745, (AMD). 1975, c. 771, §§75-77 (AMD). 1977, c. 712, §F1 (AMD). 1981, c. 316, §I (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 213, §1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).



5 §1667-A. Access to budget management system data

Notwithstanding any other provision of law, the State Budget Officer shall provide the Office of Fiscal and Program Review with electronic access, including report-writing capabilities, to those aspects of the budget management system presently referred to as the "budget analyst tool," except for those specific aspects of the system involved in budget recommendations that have been made or are being considered by the Governor or Governor-elect but have not yet been transmitted to the Legislature. For purposes of this section, "budget management system" and "budget analyst tool" include information used by the Bureau of the Budget to develop, analyze and review budgeted and actual revenue and expenditure information. [1995, c. 41, §1 (NEW).]

Notwithstanding any other provision of law, the Legislative Council shall provide the Bureau of the Budget, upon the bureau's request, with enacted budget bills in a data processing form that permits the electronic conversion of data to the budget management system. [1995, c. 41, §1 (NEW).]

SECTION HISTORY

1995, c. 41, §1 (NEW).



5 §1667-B. Allotment in excess of legislatively authorized allocations

Allotments in Other Special Revenue funds accounts, internal service fund accounts and enterprise funds, except the State Lottery Fund and the Dirigo Health Enterprise Fund, may exceed current year allocations and the unused balance of allocations authorized to carry forward by law under the following conditions, except that funds in Other Special Revenue funds accounts, internal service fund accounts and enterprise funds must be expended in accordance with the statutes that establish the accounts and for no other purpose: [2005, c. 386, Pt. D, §2 (AMD).]

1. Sufficient cash. Sufficient cash is available from the Other Special Revenue funds accounts, the internal service fund accounts or the unencumbered balance authorized to carry forward by law;

[ 2005, c. 12, Pt. T, §7 (NEW) .]

2. Recommendation and approval. Allotment of the funds under subsection 1 is recommended by the State Budget Officer and approved by the Governor by financial order as an allotment increase in the annual work program;

[ 2005, c. 12, Pt. T, §7 (NEW) .]

3. Legislative review. Excluding the State - Municipal Revenue Sharing program, Other Special Revenue Funds account, the Disproportionate Tax Burden Fund program, Other Special Revenue Funds account in the Office of the Treasurer of State and accounts when allotting funds to pay death benefits pursuant to Title 25, chapter 195-A, allotment of the funds under subsection 1 is subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs;

[ 2011, c. 655, Pt. K, §1 (AMD) .]

4. 30-day wait. Excluding the State - Municipal Revenue Sharing program, Other Special Revenue Funds account, the Disproportionate Tax Burden Fund program, Other Special Revenue Funds account in the Office of the Treasurer of State and accounts when allotting funds to pay death benefits pursuant to Title 25, chapter 195-A, allotment of the funds under subsection 1 does not take effect until 30 days after the approval by the Governor; and

[ 2011, c. 655, Pt. K, §1 (AMD) .]

5. Collective bargaining; detrimental effect. Either one of the following:

A. Allotment of the funds under subsection 1 is required to provide for the costs of approved collective bargaining agreements; or [2005, c. 12, Pt. T, §7 (NEW).]

B. Failure to allot the funds under subsection 1 could have a significant detrimental impact on current programs. [2005, c. 12, Pt. T, §7 (NEW).]

[ 2005, c. 12, Pt. T, §7 (NEW) .]

In case of extraordinary emergency situations, the requirements of subsection 4 may be waived by vote of the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. [2005, c. 12, Pt. T, §7 (NEW).]

SECTION HISTORY

2005, c. 12, §T7 (NEW). 2005, c. 386, §D2 (AMD). 2011, c. 655, Pt. K, §1 (AMD).



5 §1668. Temporary curtailment of allotments

Whenever it appears to the Commissioner of Administrative and Financial Services that the anticipated income and other available funds of the State will not be sufficient to meet the expenditures authorized by the Legislature, the commissioner shall so report in writing to the Governor, and shall send a copy of the report to the President of the Senate and the Speaker of the House and the majority and minority leaders of the Senate and House. After receiving the report, the Governor may temporarily curtail allotments equitably so that expenditures will not exceed the anticipated income and other available funds. No allotment may be terminated pursuant to this section. Any curtailment of allotments must, insofar as practicable, be made consistent with the intent of the Legislature in authorizing these expenditures. [1991, c. 780, Pt. Y, §49 (AMD).]

The Governor shall immediately upon the curtailment of any allotment, notify the President of the Senate and the Speaker of the House and the majority and minority leaders of the Senate and House of the specific allotments curtailed, the extent of curtailment of each allotment and the effect of each curtailment on the objects and purposes of the program so affected. [1975, c. 771, §77-A (NEW).]

SECTION HISTORY

1975, c. 771, §§77-A (NEW). 1985, c. 785, §A59 (AMD). 1991, c. 780, §Y49 (AMD).



5 §1669. Federal funds

A state department or agency may not make expenditures of any federal funds or expenditures in anticipation of receipt of federal funds for any new or expanded programs in the Federal Expenditures Fund or federal block grant funds, unless such federal funds are approved by the Legislature. The expenditure of such federal funds may be authorized for a period not to exceed 12 calendar months in accordance with sections 1585 and 1667. [2001, c. 213, §2 (AMD).]

All departments and agencies that receive federal funds from the Federal Expenditures Fund or federal block grant funds shall, within 10 working days of receipt of any official notification from the Federal Government concerning the potential or actual increase or reduction in present funding, submit a copy of that notification to the Director of the Office of Fiscal and Program Review. In addition, departments and agencies shall, within 25 working days of that notification, submit in writing to the Director of the Office of Fiscal and Program Review their proposed plan of action to address the notification that may include an appeal or an outline of the options that will be examined in detail and a time frame for the examination. [2001, c. 213, §2 (AMD).]

SECTION HISTORY

1979, c. 711, §F3 (NEW). 1983, c. 824, §L (AMD). 1985, c. 737, §B9 (AMD). 1989, c. 7, §O2 (AMD). 2001, c. 213, §2 (AMD).



5 §1669-A. Block grants (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 707, §C1 (NEW). 1995, c. 707, §C2 (AFF). 2001, c. 213, §3 (RP).



5 §1670. Notification procedure for new federal mandates

Every agency and department of the State shall submit to the State Budget Officer a list of any new laws, new regulations or other actions that may require the State to comply with any new federal mandate in the current biennium or the next biennium. [1995, c. 591, §1 (NEW).]

Each item listed must include how the mandate is funded, the required implementation date, the citations or rulings authorizing the mandate and a brief description of the intended purpose of the mandate. [1995, c. 591, §1 (NEW).]

On or before January 1st of each year, the State Budget Officer shall compile a complete list of new federal mandates and distribute it to each member of the Legislature and to the Director of the Office of Fiscal and Program Review. [1995, c. 591, §1 (NEW).]

1. Procedure for changes.

[ 1995, c. 591, §1 (RP) .]

2. Allocation.

[ 1995, c. 591, §1 (RP) .]

3. Reductions.

[ 1995, c. 591, §1 (RP) .]

4. Budget approval. All budget recommendations pertaining to federal block grants must be submitted as part of the unified current services budget legislation in accordance with sections 1663 to 1666.

[ 1997, c. 424, Pt. B, §1 (NEW) .]

SECTION HISTORY

1981, c. 316, §K (NEW). 1981, c. 534, §D (RPR). 1995, c. 591, §1 (RPR). 1997, c. 424, §B1 (AMD).



5 §1671. Federal grants from settlements

1. Application. This section shall apply to federal grants that are the result of class action or other litigation that involves the citizens of the State.

[ 1983, c. 261, §1 (NEW) .]

2. Allocation. No expenditure may be made from any such grants unless allocation of the funds is recommended by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and approved by the Legislature.

§1671. Dedicated revenue accounts (As enacted by PL 1983, c. 477, Pt. E, Subpt. 19 is REALLOCATED TO TITLE 5, SECTION 1672)

[ 1983, c. 261, §1 (NEW) .]

SECTION HISTORY

1983, c. 261, §1 (NEW). 1983, c. 477, Pt. E, Subpt. 19, (NEW). 1983, c. 583, §3 (RAL).



5 §1672. Dedicated revenue accounts (REPEALED) (REALLOCATED FROM TITLE 5, SECTION 1671)

(REPEALED)

(REALLOCATED FROM TITLE 5, SECTION 1671)

SECTION HISTORY

1983, c. 477, §E19 (NEW). 1983, c. 583, §3 (RAL). 1983, c. 824, §N1 (RP).



5 §1673. Allocation bills

All allocation bills shall be submitted in the same manner as required for the General Fund in section 1581 and shall be subject to the transfer provisions of section 1585. [1983, c. 824, Pt. N, §2 (NEW).]

SECTION HISTORY

1983, c. 824, §N2 (NEW).



5 §1674. Departmental indirect cost allocation proposal

Each department or agency of State Government that is authorized to expend more than $25,000 on a single project in any fiscal year on the construction, repair or improvement of state-owned real property shall prepare and submit a departmental indirect cost allocation proposal to the Commissioner of Administrative and Financial Services prior to that expenditure. These proposals must be on file in the Department of Administrative and Financial Services. [1991, c. 780, Pt. Y, §50 (AMD).]

The commissioner may promulgate rules necessary to carry out this section. [1985, c. 195, §§1,2 (NEW).]

SECTION HISTORY

1985, c. 195, §§1,2 (NEW). 1985, c. 785, §A60 (AMD). 1991, c. 780, §Y50 (AMD).



5 §1675. Acceptance of funds for alternative-fueled vehicles program

An agency or agencies of the State designated by the Governor to establish an alternative-fueled vehicle demonstration program under the National Energy Policy Act of 1992, Public Law 102-486, Section 409 may accept funds to implement that program from the Federal Government or from any person. [1993, c. 466, §1 (NEW).]

SECTION HISTORY

1993, c. 466, §1 (NEW).



5 §1676. Transfer from salary plan

Notwithstanding section 1585, available balances in the General Fund Salary Plan program in the Department of Administrative and Financial Services that are no longer required for the purposes for which they were appropriated may be made available by financial order upon the recommendation of the State Budget Officer and approval of the Governor to be used to meet the fixed obligation of the General Fund for the unfunded actuarial liability in each fiscal year. Any other available balances in the General Fund Salary Plan may only be used or made available in accordance with legislative authorization. [2001, c. 219, §1 (AMD).]

SECTION HISTORY

1997, c. 24, §EE1 (NEW). 2001, c. 219, §1 (AMD).



5 §1676-A. Transfer from Highway Fund Salary Plan

Notwithstanding section 1585, available balances in the Highway Fund Salary Plan program in the Department of Administrative and Financial Services that are no longer required for the purposes for which they were allocated may be made available by financial order upon the recommendation of the State Budget Officer and approval of the Governor to be used to meet the fixed obligation of the Highway Fund for the unfunded actuarial liability in each fiscal year. Any other available balances in the Highway Fund Salary Plan may only be used or made available in accordance with legislative authorization. [2001, c. 219, §2 (AMD).]

SECTION HISTORY

1997, c. 25, §M1 (NEW). 2001, c. 219, §2 (AMD).



5 §1677. Municipal Budget Analysis Committee; established; membership (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 712, §1 (NEW). 2009, c. 213, Pt. WW, §1 (RP).






Chapter 150: FEDERAL EXPENDITURE BUDGET

5 §1681. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 541, §A37 (AMD). 1979, c. 711, §F4 (RP).



5 §1682. Budget preparation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 711, §F4 (RP).



5 §1683. Review by Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 711, §F4 (RP).



5 §1683-A. Incorporation of federal expenditure budget document in state budget document (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 556, §2 (NEW). 1979, c. 711, §F4 (RP).



5 §1684. Documentation required for federal expenditure budget documents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 711, §F4 (RP).



5 §1685. Specific legislative approval required before expenditure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 711, §F4 (RP).



5 §1686. Action when Legislature not in session (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 583, §4 (NEW). 1979, c. 711, §F4 (RP).






Chapter 151: INSURANCE ON PUBLIC BUILDINGS

5 §1701. Authorization; deposit of policies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §1 (RP).



5 §1702. Insurance money available for replacement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §1 (RP).






Chapter 151-A: LEGISLATIVE REVIEW

5 §1705. Legislative review of federal grant applications

The director of a state agency shall submit, at the same time that a federal grant application is submitted to the Federal Government, a copy of each such application to the Director of Fiscal and Program Review. [1985, c. 737, Pt. B, §10 (AMD).]

SECTION HISTORY

1977, c. 378, (NEW). 1985, c. 737, §B10 (AMD).



5 §1706. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings: [1977, c. 378, (NEW).]

1. Federal grant application. "Federal grant application" shall mean any request or proposal for financial assistance made by a state agency or by an employee of such an agency acting in his official capacity to the United States Government, whether for a loan, grant, subsidy, augmentation, advance, reimbursement, or any other form where such financial assistance will be expended by the state agency or employee acting in his official capacity. The definition shall include initial requests or proposals and subsequent amendment requests or proposals. The definition shall not include federal pass-through funds which are received by the State Government and passed directly to local governments in those cases where the State is permitted no discretion with respect to disposition of the funds to local governments under the terms of the grant and federal law.

[ 1977, c. 378, (NEW) .]

2. State agency. "State agency" shall mean each department and agency of State Government required to comply with chapter 149, except that the term "state agency" shall not include the University of Maine System or the Maine Maritime Academy.

[ 1985, c. 779, §16 (AMD) .]

SECTION HISTORY

1977, c. 378, (NEW). 1985, c. 779, §16 (AMD).






Chapter 151-B: CONSENSUS REVENUE FORECASTING

5 §1710. Consensus Economic Forecasting Commission; membership

The Consensus Economic Forecasting Commission established by Title 5, section 12004-I, subsection 29-B, to provide the Governor, the Legislature and the Revenue Forecasting Committee with analyses, findings and recommendations representing state economic assumptions relevant to revenue forecasting, and referred to in this chapter as the "commission," consists of 5 members appointed as follows: two members appointed by the Governor; one member recommended for appointment to the Governor by the President of the Senate; one member recommended for appointment to the Governor by the Speaker of the House of Representatives; and one member appointed by the other members of the commission. One of the 5 members must be selected by a majority vote of the committee members to serve as the chair of the commission. Commission members must be appointed within 15 days of the effective date of this section and serve until January 1997. Thereafter, the commission members are appointed in January of odd-numbered years. A member may not be a Legislator or an employee of the Executive Department, the Legislature or the Judicial Department. Each commission member must have professional credentials and demonstrated expertise in economic forecasting. [1995, c. 368, Pt. J, §1 (NEW).]

All members are appointed for terms to coincide with the legislative biennium. Vacancies must be filled in the same manner as the original appointments for the balance of the unexpired term, except as otherwise provided in this section. [1995, c. 368, Pt. J, §1 (NEW).]

If one or more positions on the commission remains unfilled on the 16th day after the effective date of this section or the expeditious filling of a vacancy is required to enable the commission to perform its duties in an efficient and timely manner, the Governor shall make those appointments at such times and in such a manner as the Governor determines necessary. [1995, c. 368, Pt. J, §1 (NEW).]

SECTION HISTORY

1995, c. 368, §J1 (NEW).



5 §1710-A. Duties of commission

1. Duties. The Consensus Economic Forecasting Commission shall develop 5-year and 10-year macroeconomic secular trend forecasts and one-year, 2-year and 4-year economic forecasts.

[ 1995, c. 368, Pt. J, §1 (NEW) .]

2. Biennial economic assumptions. The commission shall submit recommendations for state economic assumptions for the next fiscal biennium and analyze economic assumptions for the current fiscal biennium, which must be approved by a majority of the commission members. No later than November 1st of each even-numbered year, the commission shall submit to the Governor, the Legislative Council, the Revenue Forecasting Committee and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs a report that presents the analyses, findings and recommendations for economic assumptions related to revenue forecasting for the next fiscal biennium. In its report, the commission shall fully describe the methodology employed in reaching its recommendations.

[ 1997, c. 643, Pt. W, §1 (AMD) .]

3. Current biennium adjustments. No later than April 1st and November 1st of each odd-numbered year and no later than February 1st and November 1st of each even-numbered year the commission shall submit to the Governor, the Legislative Council, the Revenue Forecasting Committee and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs a report that presents the commission's findings and recommendations for adjustments to the economic assumptions for the current fiscal biennium. In each report the commission shall fully describe the methodology employed in reaching its recommendations.

[ 2007, c. 539, Pt. Q, §1 (AMD) .]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 643, §W1 (AMD). 2007, c. 539, Pt. Q, §1 (AMD).



5 §1710-B. Contracts

The commission may enter into contractual arrangements subject to state purchasing procedures for the procurement of economic forecasting models, data, assumptions and assistance in analyzing the data. [1995, c. 368, Pt. J, §1 (NEW).]

SECTION HISTORY

1995, c. 368, §J1 (NEW).



5 §1710-C. Meetings

The commission shall meet at least 4 times a year. Additional meetings may be called by the chair or by any 3 members. All meetings are open to the public. [1995, c. 368, Pt. J, §1 (NEW).]

SECTION HISTORY

1995, c. 368, §J1 (NEW).



5 §1710-D. Staffing

The commission may receive staff support from the Governor's Office of Policy and Management. [2011, c. 655, Pt. DD, §3 (AMD); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 2011, c. 655, Pt. DD, §3 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).



5 §1710-E. Revenue Forecasting Committee; established; membership

There is established the Revenue Forecasting Committee, referred to in this chapter as the "committee," for the purpose of providing the Governor, the Legislature and the State Budget Officer with analyses, findings and recommendations relating to the projection of revenues for the General Fund and the Highway Fund based on economic assumptions recommended by the Consensus Economic Forecasting Commission. The committee includes the State Budget Officer, the Associate Commissioner for Tax Policy, the State Economist, an economist on the faculty of the University of Maine System selected by the chancellor, the Director of the Office of Fiscal and Program Review and another member of the Legislature's nonpartisan staff familiar with revenue estimating issues appointed by the Legislative Council. One of the 6 members must be selected by a majority vote of the committee members to serve as the chair of the committee. [2011, c. 655, Pt. I, §6 (AMD); 2011, c. 655, Pt. I, §11 (AFF).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 655, §4 (AMD). 1999, c. 127, §A8 (AMD). 2001, c. 2, §1 (AMD). 2011, c. 655, Pt. I, §6 (AMD). 2011, c. 655, Pt. I, §11 (AFF).



5 §1710-F. Duties of committee

1. Duties; use of economic assumptions. The committee shall develop current fiscal biennium and 2 ensuing fiscal biennia revenue projections using the economic assumptions recommended by the Consensus Economic Forecasting Commission.

[ 1997, c. 157, §1 (AMD) .]

2. Biennial revenue projections. The committee shall submit recommendations for state revenue projections for the next 2 fiscal biennia and analyze revenue projections for the current fiscal biennium, which must be approved by a majority of the committee members. No later than December 1st of each even-numbered year, the committee shall submit to the Governor, the Legislative Council, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the State Budget Officer a report that presents the analyses, findings and recommendations for General Fund and Highway Fund revenue projections for the next 2 fiscal biennia. In its report the committee shall fully describe the methodology employed in reaching its recommendations. Revenue projections for other funds of the State may be included in the report at the discretion of the committee.

[ 2011, c. 655, Pt. L, §1 (AMD) .]

3. Current and ensuing biennium adjustments. No later than May 1st and December 1st of each odd-numbered year and no later than March 1st and December 1st of each even-numbered year the committee shall submit to the Governor, the Legislative Council, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the State Budget Officer a report that presents the analyses, findings and recommendations for adjustments to General Fund revenue and Highway Fund revenue for the current and ensuing fiscal biennia. In each report the committee shall fully describe the methodology employed in reaching its recommendations. Revenue adjustments for other funds of the State may be included in the report at the discretion of the committee.

[ 2007, c. 539, Pt. Q, §2 (AMD) .]

4. Appropriation limitation. The committee shall make all determinations necessary to make the appropriation limitation calculations required under chapter 142.

[ 2005, c. 2, Pt. A, §8 (NEW); 2005, c. 2, Pt. A, §14 (AFF) .]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 157, §1 (AMD). 2005, c. 2, §A8 (AMD). 2005, c. 2, §A14 (AFF). 2007, c. 539, Pt. Q, §2 (AMD). 2009, c. 461, §1 (AMD). 2011, c. 655, Pt. L, §1 (AMD).



5 §1710-G. Use of revenue forecasts

The State Budget Officer shall use the revenue projections recommended by the committee in setting revenue estimates in accordance with section 1665, subsection 3. The State Budget Officer shall use the revenue projections of the committee in preparing General Fund and Highway Fund revenue and expenditure forecasts in accordance with section 1664 and section 1665, subsection 7. If new information becomes available and the State Budget Officer wishes to recommend an adjustment to the revenue projections already recommended by the committee, the State Budget Officer shall convene a meeting of the committee as soon as practicable so that the committee may review any new data and make any additional recommendations it feels necessary. [1997, c. 655, §5 (AMD).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 157, §1 (AMD). 1997, c. 655, §5 (AMD).



5 §1710-H. Meetings

The committee shall meet at least 4 times a year. Additional meetings may be called by a majority vote of the committee or by the State Budget Officer as specified in section 1710-G. [1997, c. 655, §6 (AMD).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 655, §6 (AMD).



5 §1710-I. Staffing

The committee may receive staff assistance from the Bureau of the Budget, the Governor's Office of Policy and Management, the Bureau of Revenue Services and, at the discretion of the Legislature, the Office of Fiscal and Program Review. The committee may also utilize other professionals having revenue forecasting, economic and fiscal expertise. [2011, c. 655, Pt. DD, §4 (AMD); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 1997, c. 526, §14 (AMD). 2011, c. 655, Pt. DD, §4 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).



5 §1710-J. Access to information

In order to assist the committee, the Department of Administrative and Financial Services shall provide information and data to the committee on request. The committee members are bound by the confidentiality restrictions concerning certain tax records described in Title 36, chapter 7. The State Tax Assessor may disclose any corporate or individualized income tax data, sales and use tax data, business tax data, property tax data or other tax data to the committee or its staff. This information may be requested in any form, including paper records, computerized data or summary statistics, but may not be transmitted with any identification by taxpayer name, number or address and must be aggregated to include at least 3 taxpayers. The State Tax Assessor shall provide information annually to the committee before the committee's December 1st report pursuant to section 1710-F concerning the amount of actual capital gains and losses experienced by taxpayers filing income tax returns in the State under Title 36, Part 8 for tax years ending in the previous calendar year. Data reported concerning capital gains and losses may be distributed by decile or quartile. In the absence of actual data, the State Tax Assessor may provide estimates of the capital gains or loss experience. [2001, c. 652, §1 (AMD).]

SECTION HISTORY

1995, c. 368, §J1 (NEW). 2001, c. 652, §1 (AMD).






Chapter 151-C: COMMISSION ON PERFORMANCE BUDGETING

5 §1710-K. Performance budgeting; definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §B1 (NEW). 1995, c. 705, §1 (RPR). 1997, c. 184, §§1-3 (AMD). 1997, c. 764, §1 (AMD). MRSA T. 5, §1710-Q (RP).



5 §1710-L. Commission on Performance Budgeting established; membership; appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §B1 (NEW). RR 1997, c. 2, §12 (COR). 1997, c. 184, §4 (AMD). 1997, c. 764, §§2,3 (AMD). 1999, c. 561, §1 (AMD). MRSA T. 5, §1710-Q (RP).



5 §1710-M. Duties of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §B1 (NEW). 1997, c. 184, §5 (AMD). 1997, c. 764, §4 (AMD). 1999, c. 561, §2 (AMD). MRSA T. 5, §1710-Q (RP).



5 §1710-N. Staffing (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §B1 (NEW). 1997, c. 764, §5 (AMD). MRSA T.5, §1710-Q (RP).



5 §1710-O. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 395, §B1 (NEW). 1997, c. 184, §6 (AMD). MRSA T. 5, §1710-Q (RP).



5 §1710-P. Performance budgeting (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 705, §2 (NEW). 1997, c. 184, §§7-10 (AMD). 1997, c. 764, §6 (AMD). MRSA T. 5, §1710-Q (RP).



5 §1710-Q. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 705, §2 (NEW). 1997, c. 764, §7 (AMD). MRSA T. 5, §1710-Q (RP).






Chapter 152: INSURANCE ON STATE-OWNED PROPERTY

5 §1711. The Maine Insurance Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1712. Meetings; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP). 1971, c. 514, (AMD). 1971, c. 622, §16 (RP).



5 §1713. Personnel; selection; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1714. Powers and duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1715. Removal of members; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1716. Records; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1717. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1718. Reserve Fund for Uninsured Losses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1719. Payments; amount (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1720. Fund limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1967, c. 171, (AMD). 1971, c. 239, §1 (RP).



5 §1721. Administration; uninsured losses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1722. Size of deductible (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 239, §1 (RP).



5 §1723. Deposit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 514, §2 (NEW). 1971, c. 181, §9 (RPR). 1971, c. 239, §1 (RP). 1971, c. 544, §14 (RP).



5 §1725. The Maine Insurance Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §3 (RP).



5 §1725-A. Risk Management

1. Creation and authority. The Department of Administrative and Financial Services is designated as the agency through which this chapter is administered. The Director of the Bureau of General Services, in this chapter called the "director," is empowered with such authority as necessary to carry out the purposes of this chapter.

Risk management responsibilities are under the supervision and administrative control of the Director of the Bureau of General Services.

[ 1991, c. 780, Pt. Y, §51 (AMD) .]

2. Director of General Services. The commissioner shall appoint the Director of the Bureau of General Services, in this chapter called the "director," to administer the State's policy on insurance management, as developed through the authority of this chapter. The director or the director's designee must be knowledgeable of insurance practices and principles and must be qualified by actual experience in the field of risk management to carry out the purposes of this chapter.

[ 1991, c. 780, Pt. Y, §51 (AMD) .]

3. Personnel. The director may employ such assistants and employees as are necessary, and distribute the risk management duties among such persons as the director considers necessary for economy and efficiency of administration. Employees are subject to the Civil Service Law.

[ 1991, c. 780, Pt. Y, §51 (AMD) .]

SECTION HISTORY

1983, c. 349, §4 (NEW). 1985, c. 785, §A61 (AMD). 1985, c. 785, §B30 (AMD). 1991, c. 780, §Y51 (AMD).



5 §1726. Meetings; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 239, §2 (NEW). 1971, c. 622, §17 (AMD). 1983, c. 349, §5 (RP).



5 §1727. Personnel; selection; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §6 (RP). 1983, c. 489, §6 (AMD). 1983, c. 816, §B1 (RP).



5 §1727-A. Conflict of interest prohibited

The director or any other employee of the division shall not be financially interested, directly or indirectly, in any insurer, agency or insurance transaction, except as a policyholder or claimant under a policy, nor shall the director or any other employee be licensed under Title 24-A, as an agent, broker, consultant or adjuster. [1983, c. 349, §7 (NEW).]

SECTION HISTORY

1983, c. 349, §7 (NEW).



5 §1728. Powers and duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 239, §2 (NEW). 1977, c. 71, (AMD). 1979, c. 14, (AMD). 1983, c. 349, §8 (RP).



5 §1728-A. Powers and duties of the director

1. Duties. The director shall provide insurance advice and services for all forms of insurance for State Government and any department or agency of State Government except for those departments or agencies and those types of insurance otherwise provided for by law through the self-insurance fund and to other entities designated as entitled to advice and services through the state-administered fund pursuant to section 1737. The director is responsible for the acquisition and administration of all insurance purchased by the State, including the authority to purchase insurance for the State for automobile, fire, liability and any other type of coverage necessary to protect the State from financial loss. The director may enter into contracts for various types of claims management services in order to ensure the most economically advantageous insurance protection in the operation of the State's insurance coverage program. In these regards, the director has the following duties:

A. To review annually the entire subject of insurance as it applies to all state property and activities and other persons pursuant to this section, and to provide to the Commissioner of Administrative and Financial Services a statement of its activities during the year ending the preceding June 30th. This report must include:

(1) An evaluation of the state insurance program;

(2) A complete statement of all types and costs of insurance in effect;

(3) Names of agents and companies of record; and

(4) Such other matters as the director determines appropriate and necessary or as the commissioner may request; [1993, c. 470, §1 (AMD).]

B. To recommend to the Commissioner of Administrative and Financial Services such insurance protection as the director considers necessary or desirable for the protection of all state property or activities or other insureds under this section; [1993, c. 470, §1 (AMD).]

C. Pursuant to programs approved by the Commissioner of Administrative and Financial Services, to provide insurance protection for property and liability in accordance with the Maine Tort Claims Act, Title 14, section 8116, and premises liability, when required by a state lease or private property approved by the Attorney General, by self-insured retention or purchase of insurance from companies or agents licensed to do business in this State, or by both, to effect the best possible contracts as to services, coverages and costs. The purchase of insurance under this section normally must be made upon competitive bidding, except that the director may, in appropriate circumstances, purchase insurance by negotiation; [1993, c. 470, §1 (AMD).]

D. To determine and review the values of property in which the State has an insurable or legal interest and recommend limits and types of insurance protection for that property; [1987, c. 778, §1 (AMD).]

E. To establish and promote safety and other loss prevention programs; [1987, c. 778, §1 (AMD).]

F. To receive and, with the assistance of the Attorney General, administer all claims for personal injury and property damage against the State; [1993, c. 470, §1 (AMD).]

G. With the assistance of the Attorney General, to pursue all claims against 3rd parties in all cases in which the State may be subrogated to the rights of injured employees or where damage to state property may have resulted from the negligence of a 3rd party; [1993, c. 470, §1 (AMD).]

H. To administer the funds established by sections 1731 and 1737. In performing the functions authorized by this chapter, the funds, the Commissioner of Administrative and Financial Services and the director are not subject to the provisions of Title 24-A; and [1993, c. 470, §1 (NEW).]

I. On or before December 31, 1996 and every 3 years thereafter, to submit to the Commissioner of Administrative and Financial Services a report on the availability and affordability of insurance advice and services to those entities participating in the state-administered fund pursuant to section 1737 and to make specific recommendations for the removal from the state-administered fund of those entities that do not qualify. [1993, c. 470, §1 (NEW).]

[ 1993, c. 470, §1 (AMD) .]

2. Appraisal. In case an agreement as to the amount of loss sustained to any building or property insured under this chapter can not be arrived at between the insured entity and the director, the loss must be referred to appraisal as provided by Title 24-A, section 3002.

[ 1993, c. 470, §1 (AMD) .]

3. Rejection of risk. In the event that the director determines that a risk may be prejudicial to the State's insurance program or to the state-administered fund established by section 1737 because of an actual or expected adverse loss ratio, the director may refuse to include that risk in the program until the time that the hazards of the risk have been removed or ameliorated to a satisfactory degree.

When coverage is declined by the director, the department, agency or entity in charge of the risk may request that the director procure separate insurance from any authorized insurance company, and the premium for that separate insurance is a proper charge against the department, agency or entity responsible for the property.

[ 1993, c. 470, §1 (AMD) .]

4. Forms and rules. The director may prescribe forms of policies, proofs of loss and other forms and may adopt rules as are necessary or expedient for the proper administration of this chapter.

[ 1993, c. 470, §1 (AMD) .]

5. Actuarial review. Once every 3 years, and more frequently if determined prudent by the Commissioner of Administrative and Financial Services, the director shall arrange for a review of the reserves of the state-administered fund by a qualified actuary who is a member in good standing of the Casualty Actuarial Society. The actuary shall issue an opinion on the adequacy of reserves of the state-administered fund to cover the estimated ultimate liability of the state-administered fund. Costs for this service must be paid from the Risk Management Fund.

[ 1993, c. 470, §1 (NEW) .]

SECTION HISTORY

1983, c. 349, §9 (NEW). 1987, c. 778, §1 (AMD). 1989, c. 94, (AMD). 1991, c. 376, §21 (AMD). 1993, c. 470, §1 (AMD).



5 §1729. Removal of members; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §10 (RP).



5 §1730. Records; audit

The division shall keep a record of all its proceedings. [1983, c. 349, §11 (AMD).]

The division shall have an audit made of its accounts annually covering the last complete fiscal year by the Office of the State Auditor. [1983, c. 349, §11 (AMD); 2013, c. 16, §10 (REV).]

The policies for all insurance placed shall be kept on file with the division. [1983, c. 349, §11 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §11 (AMD). 2013, c. 16, §10 (REV).



5 §1731. Reserve fund for self-insured retention losses

A reserve fund, referred to in this chapter as the "self-insurance fund," is created to indemnify the State or the State's designated payee for self-insured retention losses and related loss adjustment expenses from those perils insured against under a deductible or self-insured retention program, as recommended by the director and approved by the Commissioner of Administrative and Financial Services. With the approval of the commissioner, the self-insurance fund may be used for loss prevention programs administered by either the risk management division within the Bureau of General Services or the Bureau of Human Resources. The total amount of the self-insurance fund provided for loss prevention programs in any given year may not exceed 5% of the self-insurance fund as of July 1st of that fiscal year. The self-insurance fund is a continuing fund and does not lapse. Funds provided from the self-insurance fund to the Bureau of Human Resources are similarly nonlapsing and are carried forward through the Bureau of Human Resources' Dedicated Revenue Account. [1993, c. 470, §2 (AMD).]

As approved by the Commissioner of Administrative and Financial Services, up to 10% of the amount of the self-insurance fund as of July 1st of each fiscal year may be used to ensure the prompt payment of workers' compensation claims for state agencies as required by law. Any funds so transferred must be repaid to the self-insurance fund by use of a written agreement that specifies reimbursement within the same biennium in which the transfer was made. [1993, c. 470, §2 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §12 (AMD). 1985, c. 785, §C2 (RPR). 1989, c. 483, §A13 (AMD). 1989, c. 501, §P14 (AMD). 1989, c. 857, §20 (AMD). 1989, c. 875, §E6 (AMD). 1989, c. 878, §§D1,2 (AMD). 1991, c. 528, §III11 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III11 (AMD). 1993, c. 470, §2 (AMD).



5 §1731-A. Limitation and provision for stop-loss insurance

Deductible or self-insured retention provisions hereunder may not exceed 25% of the self-insurance fund as of July 1st of the current fiscal year per occurrence with respect to any risk of loss. [1993, c. 470, §3 (AMD).]

The director may purchase such reinsurance of the deductible or self-insured retentions hereunder as he may deem necessary or desirable. The director may purchase such reinsurance protection from companies or agents licensed or approved by the Superintendent of Insurance to do business in the State. [1983, c. 349, §13 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §13 (AMD). 1985, c. 534, (AMD). 1989, c. 857, §21 (AMD). 1993, c. 470, §3 (AMD).



5 §1732. Administration

The self-insurance fund must be administered by the Commissioner of Administrative and Financial Services. The commissioner shall deposit the self-insurance fund with the Treasurer of State for investment. All proceeds of that investment accrue to the self-insurance fund. [1993, c. 470, §4 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §14 (AMD). 1985, c. 785, §A62 (AMD). 1991, c. 780, §Y52 (AMD). 1993, c. 470, §4 (AMD).



5 §1733. Capitalization of self-insurance fund

The self-insurance fund is capitalized by legislative appropriations, payments from state departments and agencies, investment income accruing to the self-insurance fund and by such other means as the Legislature approves. [1993, c. 470, §5 (AMD).]

Payments to the self-insurance fund from its participants must be calculated on a pro rata basis as determined by the director and based on the prior claims experience of the departments or agencies. [1993, c. 470, §5 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §15 (AMD). 1989, c. 857, §22 (AMD). 1993, c. 470, §5 (AMD).



5 §1734. Self-insurance fund limitation

The self-insurance fund may not exceed 2% of the then current value of all state-insured or self-insured retention property protected by the self-insurance fund as determined by the director. [1993, c. 470, §6 (AMD).]

If the self-insurance fund reaches or exceeds the maximum amount specified in this section, payments to the self-insurance fund, as specified in section 1733, must cease and any excess must be transferred into the General Fund not later than the end of the first quarter of the next fiscal year. [1993, c. 470, §6 (AMD).]

Payments to the self-insurance fund may not begin again until such time as the amount in the self-insurance fund drops below the maximum amount specified in this section. [1993, c. 470, §6 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §16 (AMD). 1993, c. 470, §6 (AMD).



5 §1735. Depletion of self-insurance fund

In the event that payments from the self-insurance fund should reduce it below $1,000,000, the Commissioner of Administrative and Financial Services shall recommend to the Legislature that funds be appropriated to restore the self-insurance fund up to the maximum amount it had previously attained. [1993, c. 470, §7 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1971, c. 622, §§17-A (AMD). 1983, c. 349, §17 (AMD). 1993, c. 470, §7 (AMD).



5 §1736. Payment of losses

Pursuant to the recommendation of the director, the Commissioner of Administrative and Financial Services may cause payments from the self-insurance fund or proceeds of insurance purchased in accordance with this chapter, or both, to be made available for repair or replacement of insured property and payment of losses and loss adjustment expenses. [1993, c. 470, §8 (AMD).]

SECTION HISTORY

1971, c. 239, §2 (NEW). 1983, c. 349, §18 (AMD). 1989, c. 857, §23 (AMD). 1993, c. 470, §8 (AMD).



5 §1737. State-administered fund

1. Creation of state-administered fund. A reserve fund, referred to in this chapter as the "state-administered fund," is created to indemnify persons and entities eligible for participation pursuant to subsection 2 for losses and related loss adjustment expenses from those perils insured against under a deductible or self-insured retention program as recommended by the director and approved by the Commissioner of Administrative and Financial Services. With the approval of the commissioner, the state-administered fund may be used for loss prevention programs administered by the risk management division within the Bureau of General Services. The total amount of the state-administered fund provided for loss prevention programs in any given year may not exceed 5% of the state-administered fund as of July 1st of that fiscal year. The state-administered fund is a continuing fund and does not lapse.

[ 1993, c. 470, §9 (NEW) .]

2. Eligibility for participation in state-administered fund. The director may offer insurance advice and services to persons or entities other than state departments or agencies if:

A. The director has been authorized to do so by law; [1993, c. 470, §9 (NEW).]

B. The Governor has approved that person or entity for insurance advice and service; [1993, c. 470, §9 (NEW).]

C. Coverage is unavailable or is offered only at unreasonable cost to that person or entity; and [1993, c. 470, §9 (NEW).]

D. That person or entity has demonstrated a strong public need for the services provided by that person or entity. [1993, c. 470, §9 (NEW).]

[ 1993, c. 470, §9 (NEW) .]

3. Interim coverage. The director may offer insurance advice and services for no more than 6 months when the Governor, in the absence of the Legislature, determines that it is appropriate to do so based on consideration of the risks involved and the governmental objectives served by that coverage.

[ 1993, c. 470, §9 (NEW) .]

4. Directed services. Notwithstanding the provisions of subsection 2, the director may provide insurance advice or services for family foster homes as defined in Title 22, section 8101, subsection 3; specialized children's homes, as defined in Title 22, section 8101, subsection 5; respite care providers as defined in Title 34-B, section 6201, subsection 2-A; the Casco Bay Island Transit District created by Private and Special Law 1981, chapter 22; the University of Maine System; the Maine Community College System; the Maine Maritime Academy; and the State's local workforce investment areas designated under the federal Workforce Investment Act of 1998, Public Law 105-220. The director may provide insurance services for public schools as defined in Title 20-A, section 1, subsection 24 if the provisions of subsection 2 are met. Notwithstanding subsection 2, the director may provide insurance advice for public schools.

[ 2007, c. 84, §1 (AMD) .]

5. Capitalization of state-administered fund. The state-administered fund is capitalized by payments from persons or entities insured by the fund, by returned premiums or claims proceeds paid pursuant to terms of any insurance contract and by other means the Legislature approves. In establishing the initial capitalization of the state-administered fund, the Commissioner of Administrative and Financial Services may transfer from the self-insurance fund established by section 1731 to the state-administered fund an amount that the commissioner determines to be the existing balance attributable to any risks formerly covered by the self-insurance fund that must be covered in the future by the state-administered fund. The commissioner shall deposit the state-administered fund with the Treasurer of State for investment. All proceeds of that investment accrue to the state-administered fund. The commissioner shall comply with applicable federal circulars and has the discretion to include public instrumentalities in the state-administered fund if the commissioner determines that the inclusion of these instrumentalities is necessary to allow the state-administered fund as a whole to offer insurance at affordable rates.

[ 1993, c. 470, §9 (NEW) .]

6. Limitation on use of state-administered fund. The state-administered fund may be used only for insurance purposes in accordance with this chapter and the assets of the state-administered fund may not be transferred to meet a budgetary shortfall or pay uninsured expenses.

[ 1993, c. 470, §9 (NEW) .]

7. No expansion of liability under the Maine Tort Claims Act. The insurance advice and services provided by the state-administered fund do not expand the limits of liability or abrogate immunities contained in the Maine Tort Claims Act or any other state or federal law.

[ 1993, c. 470, §9 (NEW) .]

8. Payments from state-administered fund. Pursuant to the recommendation of the director, the Commissioner of Administrative and Financial Services may cause payments from the state-administered fund or proceeds of insurance purchased in accordance with this section, or both, to be made available for repair or replacement of insured property and payment of losses and loss adjustment expenses. The rights of a person or entity insured under this section are limited to the extent specified in the contractual agreements or policies of insurance entered into between those persons or entities and the director and any involved insurance companies. Notwithstanding any contractual agreements or policies of insurance, persons or entities participating in the state-administered fund do not have a right of recovery except against the assets of the state-administered fund and do not have recourse against the General Fund, the assets of the State or the commissioner, the director or any other state employee. The commissioner shall establish procedures to ensure adequate disclosure of this limitation on rights of recovery to the entities insured under this section.

[ 1993, c. 470, §9 (NEW) .]

SECTION HISTORY

1993, c. 470, §9 (NEW). 1993, c. 619, §1 (AMD). 1997, c. 46, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 114, §2 (AMD). 2007, c. 84, §1 (AMD).






Chapter 153: PUBLIC IMPROVEMENTS

Subchapter 1: POWERS; BIDS AND CONTRACTS GENERALLY

5 §1741. Definitions

Whenever the words "public improvement" or "public improvements" appear in chapters 141 to 155, those words mean and include the construction, major alteration or repair of buildings or public works now owned or leased or constructed, acquired or leased by the State or any department, officer, board, commission or agency of the State, or constructed, acquired or leased, in whole or in part with state funds, and including the construction, major alteration or repair of school buildings, in excess of $25,000, by any school administrative unit and for which state school construction aid is to be paid, except that sections 1743 and 1745 are not applicable to construction, major alteration or repair of school buildings. This subchapter does not apply to contracts for transportation-related services and contracts for construction and maintenance that, by law, are under the supervision of the Department of Transportation. [2005, c. 313, §1 (AMD).]

The word "person" as used in this section and sections 1745 to 1749 means and includes any individual, copartnership, association, corporation or joint stock company and their lessees, trustees or receivers appointed by any court whatsoever. [2005, c. 313, §1 (AMD).]

SECTION HISTORY

1971, c. 542, §1 (AMD). 1971, c. 593, §22 (AMD). 1973, c. 154, §1 (AMD). 1979, c. 541, §A38 (AMD). 1985, c. 130, (AMD). 2005, c. 313, §1 (AMD).



5 §1742. Powers and duties

The Department of Administrative and Financial Services, through the Bureau of General Services, has authority: [1991, c. 780, Pt. Y, §53 (AMD).]

1. Programs. To require the development of overall long range public improvement programs for all departments and agencies of the State Government and to coordinate and present recommendations pertaining thereto to the Governor, the Governor-elect, the State Budget Officer and the Legislature;

2. Inspection. To regularly inspect state-owned and leased buildings in the State and report to the controlling department head whatever construction, repairs, alterations and improvements are determined necessary. If the Commissioner of Administrative and Financial Services considers it advisable, the commissioner shall make a similar report to the Governor;

[ 1991, c. 780, Pt. Y, §54 (AMD) .]

3. Advise. Upon request to advise all state departments, agencies and school administrative units in connection with engineering and architectural questions and matters pertaining to any and all public improvements;

[ 1971, c. 542, §2 (AMD) .]

4. Review. To review the operation and maintenance of state-owned and leased buildings and property and to make recommendations with respect thereto to the Commissioner of Administrative and Financial Services and controlling department or agency head concerned;

[ 1991, c. 780, Pt. Y, §55 (AMD) .]

5. Data. To prepare, at the request of the Governor or the Legislature, data pertaining to existing or proposed public improvements;

[ 1975, c. 771, §79 (AMD) .]

6. Approve selection of architects and engineers and other professionals. To approve the selection of architects and engineers registered in Maine and other professionals in the planning, design and monitoring of construction of public improvements consistent with the policy of this State that proposals for professional, architectural and engineering services for public improvements be publicly announced, and that contracts for those services be negotiated by the contracting authority on the basis of evaluation of professional competency and qualifications required for the type of services contemplated at fair and reasonable prices.

The bureau shall adopt procedures for the procurement of any professional, architectural and engineering services for public improvements as defined in section 1741. The procedures must be adopted pursuant to Title 5, chapter 375 and be deemed a rule.

The procedure must contain a provision that, prior to initiating the process of selecting an architect or engineer or other professional for any project, the contracting authority shall advertise in a daily newspaper that serves the area in which the project is likely to be located. The advertisement must state, at a minimum, that the selection is to take place and describe the procedures that an engineer or architect or other professional may use to be considered as a candidate in the selection process.

Notwithstanding this subsection, the bureau may select a person or persons to perform professional, architectural or engineering services from the list described in this subsection without advertising or competitive selection if the cost of the services does not exceed $25,000. The bureau shall solicit names for placement on a list by placing a general advertisement for professional, architectural or engineering services in newspapers that taken together have general circulation throughout the State. The bureau may substitute advertisement in professional journals or other publications that it finds equally effective in reaching the intended audience. The bureau may require persons responding to the advertisement to complete a qualifying questionnaire designed to address experience and expertise in performing the type of work advertised. The bureau shall prepare a list of respondents that it determines qualified and update the list at least every 2 years.

If the bureau determines that a person is not qualified for placement on the list of providers of professional, architectural or engineering services, the person may appeal that decision in writing to the Commissioner of Administrative and Financial Services within 15 days of the bureau's decision. The commissioner shall complete the appeal process and issue a decision within 15 days of the filing of the appeal. The decision of the commissioner is final;

[ RR 2013, c. 1, §10 (COR) .]

6-A. Building code. To adopt for design purposes for all public improvements the most recent version of one of the following published compilations of rules that has been prepared by the International Code Council, the American Insurance Association, the Building Officials and Code Administrators International, the International Conference of Building Officials, the National Fire Protection Association or the Southern Building Code Congress, except that, where an administrative unit has adopted one of the above codes, that code must be used for the design of a school building in that administrative unit.

The bureau has discretion to determine which portions of the building codes used in this subsection are applicable to public improvement projects. This determination must be adopted by rule and applies to all public improvement projects covered by those codes. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter II-A;

[ 2001, c. 607, §1 (AMD) .]

7. Approve plans for public improvements. To approve all proposals, plans, specifications and contracts for public improvements that the State or any of its agencies hold in fee or by leasehold interest and for school administrative unit projects costing in excess of $100,000. The commissioner shall, upon the request of a school administrative unit, provide consultation for any public improvement regardless of cost. The Bureau of General Services shall furnish a quarterly report to the project unit school board that details the services provided to the project during the time period covered by the report. The Bureau of General Services shall submit to the State Board of Education an annual report that summarizes the services provided each project;

[ 2005, c. 386, Pt. L, §1 (AMD) .]

8. Inspection. To inspect materials, equipment, methods used and changes in plans in making public improvements, and inspect public improvements during the course of construction or repair, and make such recommendations as may be indicated to the architect or engineer, when employed, to the controlling department or agency head, or school administrative unit. The architect or engineer when employed shall provide adequate inspection of materials, equipment, methods and changes in plans on all projects under his supervision;

[ 1971, c. 542, §4 (AMD) .]

9. Recommendations. To require prompt inspection upon the completion of any public improvement and to make recommendations promptly for the acceptance or rejection thereof to the authority which approved the execution of the project;

10. Inventory.

[ 1997, c. 90, §2 (RP) .]

11. Listing of real estate. To require the listing of real estate belonging to or under lease to the State Government, showing controlling agency, location, metes and bounds, cost or rental rate and when acquired or rented;

12. Demolish obsolete buildings. To demolish or otherwise dispose of buildings and appurtenances, excluding land, belonging to the State that have become hazards, obsolete or are unjustifiably expensive to maintain. Such demolition or other disposal shall be on the recommendation of the department or agency head having jurisdiction over the buildings and appurtenances concerned and under such terms and conditions as deemed by the Governor to be in the best interests of the State;

[ 1975, c. 771, §80 (AMD) .]

13. File of plans. To collect and maintain a complete and accurate file of drawings showing plans of location and situation of all public improvements;

14. Records. To collect and maintain records of construction costs and progress of all public improvements;

15. Supervision of State House and grounds. To have general supervision of the State House and the grounds specified in Title 3, section 902-A, subsection 2, and to make repairs and alterations in and about such grounds and buildings at the direction of the Legislative Council or the Executive Director of the Legislative Council, as provided in Title 3, section 902, subsection 3;

[ 1989, c. 410, §18 (AMD) .]

16. Maintain public park in Augusta. To maintain all that portion of the state lands specified in Title 3, section 902, subsection 2, in accordance with the official plans proposed by the State House and Capitol Park Commission to the Legislative Council and adopted by the Legislature pursuant to Title 3, section 902, subsection 1;

[ 1989, c. 410, §18 (AMD) .]

17. Food service. To provide, with the consent of the Governor, food service in the state office buildings located at the seat of government and elsewhere in the State as may be determined by the Governor;

[ 1975, c. 771, §81 (AMD) .]

18. Assign rooms. To assign rooms in all buildings used by the State for offices and determine the occupancy thereof in such manner as the public service may require;

19. Facilities required by State.

[ 1991, c. 9, Pt. L, §1 (RP) .]

19-A. Real property leases required by State. Except as provided in section 1742-D, to locate, negotiate and manage all real property leases required by departments and agencies of State Government;

[ 1991, c. 9, Pt. L, §2 (NEW) .]

19-B. Real property interests acquired by State.

[ 2007, c. 488, §1 (NEW); MRSA T. 5, §1742, sub-§19-B (RP) .]

20. Utility services.

[ 1985, c. 785, Pt. A, §66 (RP); 1987, c. 402, Pt. A, §§41, 42 (AMD) .]

20-A. Utility services. To purchase or contract or approve the purchasing or contracting for electric, water, sewerage and gas services for any department and agency of State Government and to grant necessary easements for utilities;

A. [1987, c. 282, §1 (RP).]

B. [1987, c. 282, §1 (RP).]

C. [1987, c. 282, §1 (RP).]

[ 1991, c. 780, Pt. Y, §56 (AMD) .]

21. Rules. To make rules, subject to the approval of the Commissioner of Administrative and Financial Services for the purposes of carrying out this subchapter;

[ 1991, c. 780, Pt. Y, §57 (AMD) .]

22. Drug-related seized property.

[ 1989, c. 483, Pt. A, §15 (RP) .]

23. Inventory of land. To periodically inventory all land owned by any state agency and, together with other state agencies, determine land that is needed by state agencies for other uses and land that is surplus. Prior to offering any land for sale, the commissioner shall review with the Maine State Housing Authority and other state agencies the information derived from the inventory.

A. By February 1, 1988, the commissioner shall provide an initial report on the status of the land inventory to the joint standing committees of the Legislature having jurisdiction over economic development; state and local government; and appropriations and financial affairs. [1987, c. 407, §3 (NEW).]

B. Notwithstanding any other provision of law, the procedure for the distribution of surplus state property for the purpose of this subsection shall take priority over any other procedure for the disbursement of surplus state land. [1987, c. 407, §2 (NEW).]

C. Nothing in this subsection shall be construed to pertain to public reserved lands which are exempt from this subsection. [1989, c. 502, Pt. A, §15 (AMD).]

D. The department shall work closely with the Maine State Housing Authority to develop a procedure by which surplus state-owned land and structures are held in trust for the purpose set forth in this section and Title 30-A, chapter 201, subchapters III-A and XI; [1989, c. 502, Pt. A, §16 (AMD).]

[ 1989, c. 502, Pt. A, §§15, 16 (AMD) .]

24. Application of minimum air ventilation standards. Beginning September 1, 1988, to apply ASHRAE Standard 62-1989 entitled, Ventilation for Acceptable Indoor Air Quality, as prepared by the American Society of Heating, Refrigeration and Air Conditioning Engineers, Inc. or more stringent standards to buildings occupied by state employees during normal working hours. These standards must be applied to buildings that are constructed or substantially renovated by the State after September 1, 1988 and to buildings for which the State enters into new leases or renews leases following the date in this subsection. For the purpose of this subsection, "substantial renovation" means any renovation for which the cost exceeds 50% of the buildings' value.

A. The bureau, in cooperation with a labor-management committee established to look at this issue, shall develop a plan by which priorities are established for improving indoor air quality and ventilation standards in buildings occupied by state employees. This plan must include data gathering and analysis of air quality in a sample number of buildings by which reasonable projections and estimates concerning air quality can be established. The bureau shall report its findings to the joint standing committee of the Legislature having jurisdiction over state and local government no later than January 16, 1989. This report, at a minimum, must contain the following:

(1) A description of the extent of the problem, if any, with respect to air quality and ventilation in buildings occupied by state employees;

(2) Priorities of locations for which the improvement of air quality is necessary. These locations must be areas occupied by state employees during normal working hours;

(3) A timetable by which these priorities could be addressed;

(4) A description of what may be necessary to address these priorities, including feasible alternatives;

(5) The costs of addressing these priorities; and

(6) If possible, locations leased by the State that may not meet the air quality standards defined in this subsection.

Nothing in this paragraph may be construed to require the bureau to conduct an in depth analysis for each building or to present technical data for each building occupied by state employees. [2005, c. 634, §4 (AMD).]

B. The indoor air quality and ventilation standards applied by the bureau remain in effect until the Board of Occupational Safety and Health adopts air quality and ventilation standards; [2005, c. 634, §4 (AMD).]

[ 2005, c. 634, §4 (AMD) .]

25. Sites for child care programs. To review, in cooperation with the Office of Child Care Coordination in the Department of Health and Human Services, feasible sites for child care programs offered primarily as a service to state employees pursuant to Title 22, section 8307, subsection 2;

[ RR 2013, c. 1, §11 (COR) .]

26. Rental income. To credit income from the rental of facilities in Limestone to the Department of Administrative and Financial Services, Bureau of General Services, Other Special Revenue Funds account. These funds must be used for repairs, capital improvements and other costs of managing the facilities operated by the Maine Military Authority in Limestone.

Notwithstanding any other provision of law and except when the Governor in the case of an emergency pursuant to Title 37-B, section 742 or 744 needs money for disaster relief the Governor may transfer no more than 10% of the balance of the rental income, the department also may recommend that:

A. Part of the rental income collected by the Department of Administrative and Financial Services, Bureau of General Services pursuant to this subsection be transferred to the General Fund as undedicated revenue; [2005, c. 519, Pt. W, §1 (NEW).]

B. Part of the rental income collected by the Department of Administrative and Financial Services, Bureau of General Services pursuant to this subsection be transferred to the Department of Defense, Veterans and Emergency Management, Maine National Guard Education Assistance Pilot Program, Other Special Revenue Funds account for tuition assistance; [2005, c. 634, §6 (AMD).]

C. Part of the rental income collected by the Department of Administrative and Financial Services, Bureau of General Services pursuant to this subsection be transferred to the Department of Defense, Veterans and Emergency Management, Maine National Guard Education Assistance Pilot Program, Other Special Revenue Funds account for the reimbursement of the purchase of supplemental life insurance as provided for in the provisions of Title 37-B, section 390-B; [2009, c. 1, Pt. CC, §2 (AMD).]

D. Beginning July 1, 2007, part of the rental income collected by the Department of Administrative and Financial Services, Bureau of General Services pursuant to this subsection be transferred to the Department of Defense, Veterans and Emergency Management for maintenance and repair of National Guard armories in the State; and [2005, c. 634, §6 (NEW).]

E. Part of the rental income collected by the Department of Administrative and Financial Services, Bureau of General Services pursuant to this subsection be transferred to the Department of Defense, Veterans and Emergency Management, Disaster Assistance Relief, Other Special Revenue Funds account for disaster assistance; and [RR 2011, c. 2, §2 (COR).]

[ RR 2011, c. 2, §2 (COR) .]

27. Disaster assistance.

[ 2009, c. 1, Pt. CC, §4 (RP) .]

28. State landfills. To own, design, develop or operate, or contract with private parties to operate, solid waste disposal facilities, as provided in Title 38, chapter 24, subchapter 4.

[ 2011, c. 655, Pt. GG, §1 (NEW); 2011, c. 655, Pt. GG, §70 (AFF) .]

The head of any agency, board, commission, department of the State Government or school administrative unit, not otherwise exempted by law, who contemplates any public improvement, must first obtain the approval of the Director of the Bureau of General Services for such work. This paragraph is not intended to restrict the head of any agency, board, commission or department of the State Government from making emergency repairs to any state-owned building, public work or property or any property under lease to the State Government or to restrict any school administrative unit under like conditions that is under that person's supervision and control whenever it appears that such repairs are immediately necessary to prevent injury to persons or further damage to such buildings or property. [1991, c. 780, Pt. Y, §58 (AMD).]

SECTION HISTORY

1967, c. 307, (AMD). 1967, c. 409, §1 (AMD). 1971, c. 542, §§2-5 (AMD). 1973, c. 154, §2 (AMD). 1973, c. 741, (AMD). 1975, c. 771, §§78-81 (AMD). 1979, c. 223, (AMD). 1983, c. 824, §Y (AMD). 1985, c. 340, (AMD). 1985, c. 457, §4 (AMD). 1985, c. 481, §§A11,12 (AMD). 1985, c. 501, §§B15,16 (AMD). 1985, c. 737, §A16 (AMD). 1985, c. 785, §§A63-68 (AMD). 1985, c. 785, §B31 (AMD). 1987, c. 282, §1 (AMD). 1987, c. 402, §§A41,A42 (AMD). 1987, c. 407, §§1-3 (AMD). 1987, c. 733, §§1-3 (AMD). 1987, c. 741, §§1-3 (AMD). 1987, c. 820, §1 (AMD). 1989, c. 410, §18 (AMD). 1989, c. 483, §§A14,A15 (AMD). 1989, c. 502, §§A15-18 (AMD). 1989, c. 596, §N2 (AMD). 1991, c. 9, §§L1,2 (AMD). 1991, c. 780, §§Y53-58 (AMD). 1995, c. 665, §G1 (AMD). 1997, c. 90, §2 (AMD). 1997, c. 499, §1 (AMD). 2001, c. 506, §1 (AMD). 2001, c. 606, §1 (AMD). 2001, c. 607, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 386, §L1 (AMD). 2005, c. 519, §W1 (AMD). 2005, c. 634, §§4-7 (AMD). 2007, c. 488, §1 (AMD). 2009, c. 1, Pt. CC, §§1-4 (AMD). RR 2011, c. 2, §2 (COR). 2011, c. 655, Pt. GG, §1 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). RR 2013, c. 1, §§10, 11 (COR).



5 §1742-A. Security; regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §§17-B (NEW). 1977, c. 138, §1 (RP).



5 §1742-B. Municipal building ordinances

The Department of Administrative and Financial Services, Bureau of General Services, referred to as "the bureau" in this section, shall provide written notification to the municipal manager or, in the absence of a manager, the first selectman of a state construction project or public improvement within the boundaries of that municipality as soon as practicable after beginning the schematic design process. If a municipality intends to review and issue building permits on state construction projects and public improvements, the municipality must file a notice of intent with the bureau no later than 45 days following receipt of notification by the bureau of the state construction project or public improvement. Once the required notice is filed, the projects and improvements to state-owned or leased buildings must comply with municipal ordinances governing the construction and alteration of buildings, provided that the municipal building code standards are as stringent as, or more stringent than, the code for state buildings. Prior to requesting bids, the bureau shall obtain or it shall require the project designer to obtain municipal approval of the project plans and specifications. Contractors and subcontractors shall obtain all necessary municipal building permits and the project must be subject to municipal inspections. [2005, c. 489, §1 (AMD).]

Fees may be assessed for any permit obtained for any state construction project or public improvements to state-owned buildings. [2005, c. 489, §1 (AMD).]

If a proposed public improvement is for new construction only and is not reviewed by a municipality, the state agency responsible for the new construction shall provide public notice of the project in the same manner as is required for notice of similar projects by ordinance of the municipality. Public notice under this paragraph must be provided as soon as development of the schematic design for the project is complete. [2001, c. 615, §1 (NEW).]

For purposes of this section, "schematic design" means the phase of the project or public improvement when the scale, proportions and relationships of the major project components are defined and the major building systems, construction materials, cost estimate and schedule of the project or public improvement are identified. Documents that are a part of the schematic design include a site plan and floor plan and building sections and elevations. [2005, c. 489, §1 (NEW).]

SECTION HISTORY

1985, c. 625, (NEW). 1987, c. 91, (AMD). 1991, c. 577, (AMD). 2001, c. 615, §1 (AMD). 2005, c. 489, §1 (AMD).



5 §1742-C. Institutions of higher education

The Department of Administrative and Financial Services, through the Bureau of General Services, shall provide the following services to institutions of higher education. [2007, c. 466, Pt. A, §11 (AMD).]

1. University of Maine System. Notwithstanding section 1742, the Bureau of General Services is not required to provide services to the University of Maine System.

[ 2011, c. 691, Pt. B, §9 (AMD) .]

2. Maine Community College System; Maine Maritime Academy. The Bureau of General Services shall provide any of the services set out in section 1742, subsections 1 to 9, 12 to 14, 19 and 23 to the Maine Community College System and the Maine Maritime Academy. Application of section 1742, subsection 23 to these institutions is limited to all public improvements:

A. Costing $25,000 or more; or [1989, c. 483, Pt. A, §16 (NEW).]

B. Costing less than $25,000 when building codes or other legal requirements exist. [1989, c. 483, Pt. A, §16 (NEW).]

[ 2001, c. 667, Pt. B, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Public improvements budget submission; Maine Community College System. In accordance with Title 20-A, section 12706, subsection 4-A, the Bureau of General Services shall advise and assist the Maine Community College System in developing a prioritized public improvements budget for the system. This budget must be presented to the Governor and the Legislature as separate from the public improvements budget developed by the Bureau of General Services for the departments and agencies of State Government.

[ 2013, c. 368, Pt. R, §3 (AMD) .]

SECTION HISTORY

1989, c. 483, §A16 (NEW). 1991, c. 376, §22 (AMD). 2001, c. 667, §B1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 466, Pt. A, §11 (AMD). 2011, c. 691, Pt. B, §§9, 10 (AMD). 2013, c. 368, Pt. R, §3 (AMD).



5 §1742-D. Bureau of General Services; real property leases

1. Work closely with all departments and agencies. The Bureau of General Services shall work closely with all departments and agencies in locating real property leases to ensure that agency program requirements are met to the maximum extent possible. The bureau shall:

A. Maintain records of state agency real property leasing needs and all available space owned, leased and potentially available for lease, and make this information available to all state agencies; [1991, c. 9, Pt. L, §3 (NEW).]

B. Monitor market prices for real property leases on a regional basis and establish rates to be charged to state agencies on an annual basis; and [1991, c. 9, Pt. L, §3 (NEW).]

C. Hold all real property leases to ensure they are negotiated and managed to the best economic advantage of the State. [1991, c. 9, Pt. L, §3 (NEW).]

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

2. Establish standards; waiver. The Bureau of General Services shall establish the following:

A. Standards for occupant safety and comfort in leased space that are consistent with law and all applicable building, fire, handicapped accessibility and environmental codes; and [1999, c. 776, §1 (AMD).]

B. By July 1, 1991, standards for space use for all state facilities that ensure the equitable and efficient distribution of available floor space, including common areas, consistent with cost, program and functional objectives. [1991, c. 9, Pt. L, §3 (NEW).]

The Director of the Bureau of General Services may provide a waiver of the standards and criteria established under this section if the director concludes that the unique conditions of location, program or employee function require such a waiver or in order to meet the purpose of Title 30-A, section 4349-A, subsection 2, relating to priority locations for state office buildings, courts and other state civic buildings.

[ 1999, c. 776, §1 (AMD) .]

3. Real Property Lease Internal Service Fund Account established. The Bureau of General Services shall establish, through the Office of the State Controller, the Real Property Lease Internal Service Fund Account. The funds deposited in the account must include, but not be limited to, appropriations made to the account, funds transferred to the account from within the Department of Administrative and Financial Services and funds received from state departments and agencies using leasing services provided by the bureau.

[ 1991, c. 780, Pt. Y, §59 (AMD); 2003, c. 600, §4 (REV) .]

4. Charges for leasing services. The Bureau of General Services may levy charges according to a rate schedule recommended by the Director of the Bureau of General Services and approved by the Commissioner of Administrative and Financial Services against all departments and agencies using leasing services pursuant to this section.

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

5. Submission of budget. The Bureau of General Services shall submit a budget of estimated revenues and costs incurred by the account in connection with the leasing services established in this section.

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

6. Staff. The Director of the Bureau of General Services shall appoint, subject to the Civil Service Law, staff necessary to carry out the purposes of this section.

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

7. Payment by department or agency. Each department or agency using the services of this program must budget adequate funds to pay the leasing services provided by the Bureau of General Services.

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

8. Report. The Director of the Bureau of General Services shall report to the joint standing committees of the Legislature having jurisdiction over state and local government matters and appropriations and financial affairs matters by January 31st of each year with respect to the status of current leases, projected real property leasing requirements and anticipated costs for each fiscal year.

[ 1991, c. 780, Pt. Y, §59 (AMD) .]

9. Exception. The land leases of the various departments and agencies of State Government are exempted from the provisions of this section.

[ 1993, c. 272, §1 (NEW) .]

10. Downtown Leasehold Improvement Fund. The Downtown Leasehold Improvement Fund, referred to in this subsection as the "fund," is established within the Bureau of General Services to assist state agencies in securing suitable space in downtowns whenever possible by providing for capital improvements to real property leased by the State in downtowns necessary to meet public health, safety and accessibility requirements of federal, state and local statutes and codes.

The fund is a nonlapsing fund consisting of sums that are appropriated by the Legislature or transferred to the fund from time to time by the Treasurer of State, the proceeds of notes or bonds issued by the State for the purpose of deposit in the fund, grants and awards made to the State or an instrumentality of the State by the Federal Government for the purpose for which the fund has been established and other funds from any public or private source received for use for the purpose for which the fund has been established.

The bureau shall invest in leasehold improvements from this fund only when it determines that the length and other terms of the lease will provide for reasonable use of and return on the investments for the State.

The bureau may establish accounts and subaccounts as it determines desirable to effectuate the purpose of the fund.

[ 1999, c. 776, §2 (NEW) .]

SECTION HISTORY

1991, c. 9, §L3 (NEW). 1991, c. 780, §Y59 (AMD). 1993, c. 272, §1 (AMD). 1999, c. 776, §§1,2 (AMD). 2003, c. 600, §4 (REV).



5 §1742-E. Bureau of General Services; asbestos, lead and indoor air quality assessment and mitigation services

1. Asbestos, lead and indoor air quality assessment and mitigation services. The Department of Administrative and Financial Services, through the Bureau of General Services, Division of Safety and Environmental Services, shall provide asbestos, lead and indoor air quality assessment and mitigation oversight services for public schools and state facilities. The Division of Safety and Environmental Services is the lead agency of the State for asbestos, lead and indoor air quality matters.

[ 1997, c. 499, §2 (NEW) .]

SECTION HISTORY

1997, c. 499, §2 (NEW).



5 §1742-F. Capital Construction and Improvement Reserve Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 83, §E1 (NEW). 2013, c. 36, §1 (RP).



5 §1743. Public improvement construction contracts

The Department of Administrative and Financial Services through the Bureau of General Services shall award a contract in accordance with this section for any public improvement that the State or any of its agencies hold in fee involving a total cost in excess of $100,000, except contracts for professional, architectural and engineering services. The bureau may reject any public improvement bid, qualification package or proposal when it determines that to do so is in the best interests of the State. The contract must be awarded by competitive bid as provided in subsection 2 or by the bid method provided in subsections 3 to 7 for alternative methods of project delivery. [2001, c. 271, §1 (RPR).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Bureau" means the Bureau of General Services. [2001, c. 271, §1 (NEW).]

B. "Construction-manager-advisor method" means a method of project delivery in which the bureau engages a single firm for a fee to advise and consult with the bureau as to design and construction and may include consultation as to the selection of one or more design professionals to furnish the design when trade contracts for performance are held directly by the bureau. The firm is contractually bound to manage the schedule and budget to ensure adherence to both by the trade contractors. [2001, c. 271, §1 (NEW).]

C. "Construction-manager-at-risk method" means a method of project delivery in which the bureau engages a single firm for a fee to advise and consult with the bureau as to design and construction and separately engages one or more design professionals to furnish the design, and in which the firm is responsible to the bureau for schedule and price. The firm engaged to act as construction manager at-risk may perform all or a portion of the work on the project at the bureau's discretion. [2001, c. 271, §1 (NEW).]

D. "Design-build method" means a method of project delivery in which a single firm is contractually responsible to perform design, construction and related services. [2001, c. 271, §1 (NEW).]

E. "Design-build team" means representatives of an individual, firm, corporation, limited liability company, partnership, joint venture, sole proprietorship or other entity that submits a prequalification package in response to a request for qualifications under subsection 5, paragraph A, subparagraph (2). [2001, c. 271, §1 (NEW).]

F. "Director" means the Director of the Bureau of General Services. [2001, c. 271, §1 (NEW).]

G. "Proposer" means an individual, firm, corporation, limited liability company, partnership, joint venture, sole proprietorship or other entity that submits a proposal. [2001, c. 271, §1 (NEW).]

H. "Quality" means those features that the bureau determines are most important to the project. "Quality" includes design quality; feasibility of construction; long-term maintenance costs; life-cycle costs, particularly energy efficiency; service life; and other factors the bureau determines in the best interest of the State. [2001, c. 271, §1 (NEW).]

I. "Review panel" means the Alternative Delivery System Review Panel established in subsection 4. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

2. Competitive bids. A public improvement contract may be awarded under a system of competitive bidding in accordance with this Part and such other conditions as the Governor may prescribe. The competitive bidding process may be waived in individual cases involving emergency circumstances with the written approval of the director.

[ 2007, c. 9, §1 (AMD); 2007, c. 466, Pt. C, §2 (AMD) .]

3. Alternative methods of project delivery. As an alternative to the competitive bid method provided in subsection 2, a public improvement contract may be undertaken using the construction-manager-advisor, construction-manager-at-risk or design-build method of construction.

A. To the extent the provisions of this section do not address specific alternative delivery procurement, award or administration issues, the provisions may be supplemented at the discretion of the director with the concepts contained in the Bureau's architect-engineer selection procedures that are designed to achieve quality-based selection and with policies and procedures adopted by rule of the bureau with the advice of the review panel. [2001, c. 271, §1 (NEW).]

B. After award of a contract or contracts for a project under an alternative method of delivery, the bureau shall notify all unsuccessful proposers in writing within a reasonable amount of time of the final selection and award, and make available to them all scoring information used in the selection process. Upon award of the contract or contracts and after resolution of any procurement disputes, the bureau shall return documents submitted by unsuccessful proposers upon request. [2001, c. 271, §1 (NEW).]

C. Using the time frames and procedures established in section 1749, this paragraph governs appeals from decisions on alternative methods of project delivery.

(1) Resolution of disputes must be by appeal to the director, whose decision is the final administrative appeal.

(2) Nothing in this paragraph prevents an aggrieved party from seeking judicial review, which may include a request for stay of award pursuant to applicable laws, judicial decisions, rules and any other applicable procedures. [2001, c. 271, §1 (NEW).]

D. The director may adopt rules necessary to implement the provisions for alternative project delivery methods set out in this section in accordance with the Maine Administrative Procedure Act. Prior to the procurement or award of any contract under an alternative delivery method, the director shall adopt by rule policies and procedures to implement that method. Rules adopted under this subsection are routine technical rules pursuant to chapter 375, subchapter II-A. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

4. Alternative Delivery System Review Panel. The director shall establish the Alternative Delivery System Review Panel to advise the director in developing alternative project delivery policies, procedures and rules and in selecting public improvement projects for construction under an alternative delivery method.

A. The review panel is composed of 6 members as follows:

(1) Two representatives of the bureau designated by the Commissioner of Administrative and Financial Services;

(2) Two representatives of the construction trade, one of whom is a building contractor designated by the president of a state-based organization that represents building contractors and one of whom is designated by the president of a state-based organization that represents specialty contractors;

(3) One representative designated by the president of a state-based organization that represents architects; and

(4) One representative designated by the president of a state-based organization that represents consulting engineers.

The private sector members serve terms of 3 years each and each appointing authority shall designate an alternate who shall serve in the event of a conflict of interest. [2001, c. 271, §1 (NEW).]

B. In making a recommendation on selection of projects to the bureau, the review panel shall consider the following criteria:

(1) Technical complexity of the project;

(2) Substantial time or schedule savings that are necessary to the success of the project;

(3) Project cost control;

(4) The bureau's capacity to plan and manage the selected alternative project delivery method of construction, either in house or through outside contract;

(5) Consistency and fairness in the procurement process;

(6) Assurance of competition; and

(7) Advancement of the public interest. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

5. Design-build method. The design-build method must be consistent with guidelines approved by a national architect, general contractor or design-build organization or a combined or modified version of the guidelines approved by those entities, with the final design-build procedures and documents to be determined at the discretion of the bureau. The bureau may prequalify design-build teams using criteria that must include at a minimum those set forth in section 1747 and may also include additional criteria considered appropriate by the director.

A. Selection of the design-build teams is governed by this paragraph.

(1) Prior to publication of a request for qualifications, the bureau shall develop concept and schematic designs incorporating a detailed set of program requirements for the project using the services of a qualified architect, engineer or other professional who is selected using the bureau's architect-engineer selection rules. Individuals who are involved in developing the project's program requirements may not participate in the design-build teams.

(2) For each project, the bureau shall publish a request for qualifications in at least 2 newspapers distributed in the State, one of which must be the Kennebec Journal. The bureau shall issue a request-for-qualifications package to all firms requesting one in accordance with the notice. The bureau shall evaluate and rate all firms submitting a responsive statement of qualifications and select the most qualified firms to receive a request for proposals. Selection criteria at this stage include at a minimum the ability of the competitor to satisfactorily carry out the project design and construction requirements, past performance, relevant experience and financial capacity to perform. The bureau may select a short list of 3 to 5 firms. The bureau may pay a reasonable stipend to all responsive proposers who were not selected. The amount of the stipend must be published together with the evaluation criteria in the request for proposals.

(3) The request for proposals must set forth the scope of work, design parameters, construction requirements, time constraints and all other requirements that the bureau determines have a substantial impact on the cost or quality of the project and the project development process. The request for proposals must include the criteria for acceptable proposals and state clearly what weight will be assigned to each criterion. A description of the scoring process and quality criteria to be used to judge the proposals must also be contained in the request for proposals. As part of the selection process, proposers must make oral presentations to the selection panel established under subparagraph (4).

(4) The director shall appoint members of a selection panel for each project. The selection panel in both the request-for-qualifications and request-for-proposals phases must include design and construction professionals from within the bureau, design and construction professionals from outside the bureau and individuals who will use the facility.

(5) Each proposal must be submitted to the bureau in 2 separate components: a sealed technical proposal and a sealed price proposal. These 2 components must be submitted simultaneously. The selection panel shall first open and evaluate and score each responsive technical proposal based on the quality criteria contained in the request for proposals. Nonresponsive proposals must be rejected. During this evaluation process, the price proposals must remain sealed and all technical proposals are confidential. After completion of the evaluation of the technical proposals, the selection panel shall publicly open and read each price proposal. The bureau shall award the contract to the proposer with the lowest price per quality score point, as long as that proposal meets all request-for-proposals requirements. The bureau shall be permitted to modify the scoring of price and quality in accordance with rules adopted by the bureau. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

6. Construction-manager-at-risk method. The construction-manager-at-risk method must be consistent with the concepts set forth in a standard form of agreement between an owner and a construction manager when the construction manager is also the constructor as established by national architect or general contractor organizations. The final procedures and documents for this method of delivery are determined at the discretion of the director.

A. The bureau shall publish in at least 2 newspapers distributed in the State, one of which must be the Kennebec Journal, a request for qualifications that must contain the evaluation criteria upon which proposals are evaluated. Evaluation criteria include project size and scope, and relevant experience and financial and staff capability of proposers. The bureau shall evaluate the proposals and determine which proposers, if any, are qualified to perform the project. The bureau may select a short list of 3 to 5 firms. [2001, c. 271, §1 (NEW).]

B. Proposers determined to be qualified must be invited to submit a fee proposal. The bureau shall, in advance of soliciting a fee proposal, publish the evaluation criteria upon which the proposers are evaluated. Evaluation criteria at a minimum must include the following:

(1) Fee;

(2) Technical capacity;

(3) Management plan and project schedule if available;

(4) Experience;

(5) Past performance;

(6) Technical approach; and

(7) Composition and qualifications of the proposers' workforce.

As part of the selection process, proposers must make oral presentations to the selection panel established under paragraph C. [2001, c. 271, §1 (NEW).]

C. The director shall appoint members of a selection panel for each project. The selection panel must include representatives of the owner, designer, if selected, and individuals who will use the facility. From among the proposals submitted, the bureau shall select the most advantageous proposal that meets the published evaluation criteria. [2001, c. 271, §1 (NEW).]

D. Subcontractors must be selected in accordance with the following provisions. The bureau shall create a subcontractor prequalification panel, composed of a representative from the designer, the construction manager and the bureau. The construction manager shall develop detailed bid packages based on the industry standard practice. The bureau shall advertise in at least 2 newspapers distributed in the State, one of which must be the Kennebec Journal, for requests for qualifications for each trade. The subcontractor prequalification panel shall, from the qualifications submitted, determine a short list of trade contractors who must be permitted to submit bids in accordance with the bid package requirements, pursuant to a publicly advertised process and deadline. Bids must be opened publicly and be awarded to the lowest responsive eligible bidder. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

7. Construction-manager-advisor method. The construction-manager-advisor method must be consistent with the standard scope of services employed by the bureau in public improvement projects.

A. The bureau shall publish in at least 2 newspapers distributed in the State, one of which must be the Kennebec Journal, a request for proposals that identifies the evaluation criteria upon which proposers are evaluated. Evaluation criteria must include:

(1) Fee;

(2) Technical capacity;

(3) Management plan;

(4) Experience;

(5) Past performance; and

(6) Composition of the project team, with individual resumes.

As part of the selection process, proposers must make oral presentations to the selection panel established under paragraph B. [2001, c. 271, §1 (NEW).]

B. The director shall appoint members of a selection panel for each project. The selection panel must include representatives of the owner, designer, if selected, and individuals who will use the facility. From among the proposals submitted, the bureau shall select the most advantageous proposal according to the published evaluation criteria. [2001, c. 271, §1 (NEW).]

C. The position of general contractor must be awarded to the lowest responsive and eligible bidder. Additional trade contracts, if any, must be awarded to the lowest responsive and eligible bidder or bidders. [2001, c. 271, §1 (NEW).]

[ 2001, c. 271, §1 (NEW) .]

8. Owner's representative. The bureau may employ a qualified individual to represent the owner on any public improvement project awarded under the competitive bid process provided in subsection 2 or an alternative method of project delivery provided in subsection 3. Owner's representative services must be consistent with the standard scope of services employed by the bureau. The services of the owner's representative must be procured in a manner consistent with the bureau's rules governing selection of architects and engineers or with policies and procedures adopted by rule of the bureau with the advice of the review panel.

[ 2001, c. 271, §1 (NEW) .]

SECTION HISTORY

1967, c. 409, §2 (AMD). 1973, c. 274, §1 (AMD). 1975, c. 771, §82 (AMD). 1977, c. 303, §1 (RPR). 1985, c. 785, §A69 (AMD). 1989, c. 596, §N3 (AMD). 2001, c. 271, §1 (RPR). 2007, c. 9, §1 (AMD). 2007, c. 466, Pt. C, §2 (AMD).



5 §1743-A. Competitive bids; advertisement

Any contract for the construction, major alteration or repair of school buildings involving a total cost in excess of $250,000, except contracts for professional, architectural and engineering services and contracts for energy conservation services in accordance with Title 20-A, section 15915, must be awarded by competitive bids. The school district directors, school committee, building committee or whatever agency has responsibility for the construction, major alteration or repair shall, after consultation with the Director of the Bureau of General Services, seek sealed proposals. Sealed proposals must be addressed to the responsible agency and must remain sealed until publicly opened in the presence of the responsible agency or a committee of the responsible agency at such time as the responsible agency may direct. Competitive bids may be waived in individual cases involving unusual circumstances with the written approval of the Director of the Bureau of General Services and the Commissioner of Education. [2011, c. 691, Pt. B, §11 (AMD).]

When a contract requires that maintenance and service following completion of a project be provided by the person responsible for the construction, major alteration or repair of that project, the cost for the ongoing maintenance and service must be included in determining the total cost of the project and the need to award the project by competitive bid. When a school administrative unit enters into 2 or more contracts for construction, major alteration or repair of school buildings within a 6-month period and the total of those projects exceeds $250,000, the contracts for those projects must be awarded by competitive bid. [2011, c. 352, §1 (NEW).]

§1743-A. Design of buildings

(As enacted by PL 1973, c. 176 was REPEALED by PL 1973, c. 625, §30)

SECTION HISTORY

1973, c. 154, §3 (NEW). 1973, c. 176, (NEW). 1973, c. 625, §30 (RP). 1989, c. 483, §A17 (AMD). 1989, c. 700, §A17 (AMD). 2011, c. 352, §1 (AMD). 2011, c. 691, Pt. B, §11 (AMD).



5 §1743-B. Design of buildings

On projects for the design of buildings, the State of Maine and all political subdivisions thereof may select, without prejudice and on an equal basis, a prime professional who may be either an engineer or an architect. The professional so retained for a project shall perform only those services for which he is competent and shall utilize the services of other qualified professionals as required to provide a proper and complete professional service to the State or subdivision thereof consistent with applicable law. [1973, c. 625, §31 (NEW).]

SECTION HISTORY

1973, c. 625, §31 (NEW).



5 §1743-C. Information to bidders on public improvement projects

A public improvement project for the construction, altering, repairing, furnishing or equipping of a building or public works must meet the requirements of this section. [1995, c. 524, §1 (NEW).]

1. Information to potential bidders. The Bureau of General Services or the procuring agency shall ensure that the bidding documents provided to potential bidders state that information concerning the availability of state subcontractors and suppliers, including women-owned businesses, is available from the Bureau of General Services or the Department of Economic and Community Development. The statement must indicate that the use of subcontractors and suppliers and women-owned businesses in the State in the procurement of its goods and services is encouraged where possible.

[ 1995, c. 524, §1 (NEW) .]

2. Notice to businesses. The Bureau of General Services shall adopt policies to promote the participation by enterprises doing business in this State and residents of this State in procurement contracts where possible. Policies must include, but are not limited to, providing for the notification of enterprises doing business in this State of opportunities to participate as subcontractors and suppliers on procurement contracts in an amount estimated to be equal to or greater than $100,000.

[ 1995, c. 524, §1 (NEW) .]

3. Notice to economic development organizations. The Bureau of General Services or the procuring state agency shall provide notice of all anticipated competitive contracting opportunities to an automated supplier matching service identified as appropriate by the Department of Economic and Community Development.

[ 1995, c. 524, §1 (NEW) .]

4. Annual education session. The Bureau of General Services shall sponsor an annual education session on procedures to procure contracts with the State. The Bureau of General Services shall notify business enterprises in this State who have demonstrated an interest in opportunities to participate as contractors, subcontractors or suppliers on procurement contracts of the time and place of this annual education session.

[ 1995, c. 524, §1 (NEW) .]

5. Annual report. On or before the first business day of July of each year, each state agency or department shall report to the Department of Economic and Community Development with information pertaining to the procurement contracts entered into in an amount equal to or greater than $50,000 by that agency or department during the previous year. The information must include the subject matter and value of the contracts, designation of each contractor as a business enterprise of this State or a foreign business enterprise, the process used to select the contractors and the status of each contract.

[ 1995, c. 524, §1 (NEW) .]

6. Federal funds. The provisions in this section apply to contracts involving funds obtained from the Federal Government unless expressly prohibited by federal law or regulations adopted pursuant to those laws.

[ 1995, c. 524, §1 (NEW) .]

SECTION HISTORY

1995, c. 524, §1 (NEW).



5 §1744. Preference for Maine granite (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 240, §4 (RP).



5 §1745. Advertisement for sealed proposals; bonds

The trustees, commissioners or other persons in charge of any public improvement in an amount in excess of $100,000, which is subject to chapters 141 to 155 shall, after consultation with the Director of the Bureau of General Services, advertise for sealed proposals not less than 2 weeks in such papers as the Governor may direct. The last advertisement must be at least one week before the time named in the advertisement for the closing of such bids. Sealed proposals for any public improvements must be addressed to the trustees, commissioners or such other persons having the construction in charge and remain sealed until opened at the time and place stated in the advertisement or as the Governor may direct. [2011, c. 691, Pt. B, §12 (AMD).]

If a public improvement has been properly advertised in accordance with this chapter, and no proposals have been received from a qualified person who has been bonded in accordance with the requirements of Title 14, section 871, the Director of the Bureau of General Services is authorized to accept proposals from persons that are not bonded in accordance with the requirements of Title 14, section 871. The Director of the Bureau of General Services is authorized to set reasonable standards to ensure the interest of the State in the consideration of persons mentioned in this paragraph. [2011, c. 691, Pt. B, §12 (AMD).]

SECTION HISTORY

1967, c. 409, §3 (AMD). 1973, c. 274, §2 (AMD). 1975, c. 771, §83 (AMD). 1977, c. 303, §2 (RPR). 1985, c. 554, §1 (AMD). 1989, c. 483, §A18 (AMD). 2011, c. 691, Pt. B, §12 (AMD).



5 §1746. Retention of part of contract price

In any contract awarded for any public improvement the State shall withhold 5% of the money due the contractor until the project under the contract has been accepted by or for the State, except that when the contract has been substantially completed the State may, upon request, further reduce the amounts withheld if it deems it desirable and prudent.

Under any contract made or awarded by the State or by any public department or official thereof, including the construction, improvement or repair of any and all ways, roads or bridges with appurtenances which, by law, are under the supervision of the Department of Transportation, the contractor may, from time to time, withdraw the whole or any portion of the amount retained for payments to the contractor pursuant to the terms of the contract, upon depositing with the Treasurer of State: A negotiable certificate of deposit, United States treasury bonds, United States treasury notes, United States treasury certificates of indebtedness, United States treasury bills, or bonds or notes of the State of Maine or bonds of any political subdivision in the State of Maine. No amount shall be withdrawn in excess of the market value of the securities at the time of deposit or of the par value of such securities, whichever is lower. [1971, c. 593, §22 (AMD).]

The Treasurer of State shall collect all interest or income when due on the obligations so deposited and shall pay the same, when and as collected, to the contractor who deposited the obligations. If the deposit is in the form of coupon bonds, the Treasurer of State shall deliver each coupon as it matures to the contractor. The Treasurer of State shall have the power to enter into a contract or agreement with any national bank, trust company or safe deposit company located in New England or New York City for custodial care and servicing of any securities deposited with him pursuant to this section. Such services shall consist of the safekeeping of said securities and of all services required to effectuate the purposes of this section. [1967, c. 437, (NEW).]

Any amount deducted by the State, or by any public department or official thereof, pursuant to the terms of the contract, from the retained payments due the contractor, shall be deducted, first from that portion of the retained payments for which no security has been substituted, then from the proceeds of any deposited security. In the latter case, the contractor shall be entitled to receive interest, coupons or income only from those securities which remain after such amount has been deducted. [1967, c. 437, (NEW).]

Any assignment of retained payments made by the contractor shall be honored by the Treasurer of State as part of the procedure to accomplish the substitution of securities under this section, provided that such assignment will not be made without prior notification to the contracting agency of the State and the Treasurer of State. Such assignment shall not impair the equitable rights of the contractor's surety in the retained payments or in the securities substituted therefor in the event of the contractor's default in the performance of the contract or in the payment of labor and material bills or other obligations covered by said surety's bond. [1967, c. 437, (NEW).]

Any contract made or awarded by the State, political subdivision or department or official thereof shall include the cost of necessary pollution control, if any, which will be required during the execution of the contract; provided the cost of pollution control activity which is required by legislation or regulation, passed or promulgated after the date on which bids are received for the project for which such contract is made or awarded, shall be paid for in an equitable manner. [1973, c. 223, (NEW).]

The Director of the Bureau of General Services may approve contracts with a provision for daily financial incentive for projects completed before the scheduled date when it can be demonstrated that the early completion will result in a financial savings to the owner or to the State. The financial incentive may not be greater than the projected daily rate of savings to the owner or the State. [2011, c. 691, Pt. B, §13 (AMD).]

SECTION HISTORY

1967, c. 437, (AMD). 1969, c. 322, §1 (AMD). 1971, c. 593, §22 (AMD). 1973, c. 223, (AMD). 1989, c. 483, §A19 (AMD). 2011, c. 691, Pt. B, §13 (AMD).



5 §1747. Questionnaire as prebid qualification

The public official may require, from a firm proposing to bid on public work duly advertised, a standard qualification statement and a letter from a licensed bonding company confirming that the firm has the financial capacity to perform the work before furnishing that person with plans and specifications for the proposed public work advertised. [1997, c. 295, §1 (AMD).]

The Director of General Services, after consultation with the appropriate department head or superintendent of schools, may refuse to release plans and specifications to a contractor for the purpose of bidding on a project: [1997, c. 295, §1 (AMD).]

1. Untimely completion. If, in the opinion of the director, there is evidence the contractor has not completed in a timely manner a prior construction project or projects and the resulting noncompletion clearly reflects disregard for the completion date and has created a hardship for the owner;

[ 1997, c. 295, §1 (AMD) .]

2. Incomplete work. If, in the opinion of the director, there is evidence the contractor has a history of inability to complete similar work;

[ 1997, c. 295, §1 (AMD) .]

3. Insufficient resources. If, in the opinion of the director, there is evidence the contractor does not have sufficient resources to successfully complete the work. The director may require additional information about the contractor's resources, including identification of major claims or litigation pending and whether the contractor has sought protection under the bankruptcy laws in the past 5 years. That information is confidential and not subject to disclosure under Title 1, chapter 13, subchapter 1. In evaluating the resources of a contractor, the director may consider the contractor's prior experience, including any significant disparity between the size and type of prior projects and the project or projects under consideration;

[ 2003, c. 589, §1 (AMD) .]

4. Misconduct. If the contractor has been convicted of collusion or fraud or any other civil or criminal violation relating to construction projects;

[ 2001, c. 271, §3 (AMD) .]

5. Safety record. If, in the opinion of the director, there is evidence of a history of inadequate safety performance and lack of formal safety procedures;

[ 2001, c. 271, §4 (NEW) .]

6. Material misrepresentation. If, in the opinion of the director, there is evidence of a material misrepresentation on the contractor's prebid qualification statement; or

[ 2001, c. 271, §4 (NEW) .]

7. Termination, suspension, defaults. If, in the opinion of the director, there is evidence that the contractor through its own fault has been terminated, has been suspended for cause, has been debarred from bidding, has agreed to refrain from bidding as part of a settlement or has defaulted on a contract or had a contract completed by another party.

[ 2001, c. 271, §4 (NEW) .]

If a contractor is disqualified for any of the reasons stated in subsection 1, 2, 4, 5, 6 or 7, the director may disallow the contractor from bidding on any similar public improvements for a period not to exceed one year. [2001, c. 271, §5 (AMD).]

SECTION HISTORY

1989, c. 483, §A20 (RPR). 1993, c. 324, §1 (AMD). 1997, c. 295, §1 (AMD). 2001, c. 271, §§2-5 (AMD). 2003, c. 589, §1 (AMD).



5 §1748. Procedure if answers unsatisfactory

Whenever the public official is not satisfied with the sufficiency of the answers contained in such standard questionnaire and the financial statement of such persons, he may refuse to furnish such persons with plans and specifications on public work duly advertised, and the bid of any person to whom plans and specifications have not been issued may be disregarded.



5 §1749. Procedure for contractor

Any contractor dissatisfied with the Director of the Bureau of General Services' decision under section 1747 may appeal the decision to the Commissioner of Administrative and Financial Services within 5 calendar days of the receipt of notice from the director that the contractor has been excluded from receiving plans and specifications or the director has refused to accept the contractor's bid. The appeal process must be conducted at the discretion of the commissioner, but must be completed and a final decision rendered within 5 calendar days after the contractor's written notice of appeal unless extended by the commissioner. The decision of the commissioner is final and binding. Any contractor who requests a hearing under this section must be allowed to receive plans and specifications for a particular duly advertised public improvement and bid on that improvement. The bid of any contractor submitted under this section may be disallowed upon final decision of the commissioner. [1991, c. 780, Pt. Y, §60 (AMD).]

If, in the construction of any public work, including buildings, highways, bridges, dams and drainage structures that the State does by contract, there arises a dispute between the State and the contractor that can not be settled, this dispute must be submitted, at the discretion of the Director of the Bureau of General Services, to alternative dispute resolution or to binding arbitration. Either the State or the contractor may, if unsatisfied by the alternative dispute resolution process, submit the dispute to binding arbitration. [1993, c. 49, §1 (AMD).]

Nothing in this section may apply to the construction, improvement or repair of any and all ways, roads and bridges with appurtenances or other public improvements which, by law, are under the supervision of the Department of Transportation. [1989, c. 165, §1 (AMD).]

SECTION HISTORY

1967, c. 203, (AMD). 1971, c. 593, §22 (AMD). 1989, c. 165, §1 (AMD). 1989, c. 483, §A21 (AMD). 1991, c. 780, §Y60 (AMD). 1993, c. 49, §§1,2 (AMD).



5 §1750. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §44 (RP).



5 §1751. Employment of a clerk-of-the-works

A clerk-of-the-works must be employed to assist in the inspection of the construction of a public improvement when directed by the director. The clerk shall report directly to the professional architect-engineer of record for the project. In addition, the clerk shall provide a report of all correspondence sent or received by the clerk to the owner. The budget for the public improvement must include funding for the clerk. The clerk must be hired through an open advertising and interview process by the owner and the architect-engineer. The clerk candidate recommended by the architect-engineer is subject to approval by both the owner and the director before being hired. The architect-engineer may terminate or impose disciplinary action on the clerk after consultation with the owner. The clerk must possess qualifications of education and experience in construction technology and administration compatible with the needs of the public improvement. The director may adopt rules relative to this section. [1993, c. 606, §1 (AMD).]

SECTION HISTORY

1983, c. 187, (NEW). 1983, c. 480, §B1 (AMD). 1993, c. 339, §1 (AMD). 1993, c. 606, §1 (AMD).



5 §1752. Centrally leased space and food vending

The Bureau of General Services may establish a dedicated revenue account for the management of space leased by the bureau for state offices and facilities. Charges levied to state agencies for centrally leased space must be deposited to the dedicated revenue account. A dedicated revenue account may be established for operations related to food vending services. [2011, c. 691, Pt. B, §14 (AMD).]

SECTION HISTORY

1989, c. 501, §P15 (NEW). 2011, c. 691, Pt. B, §14 (AMD).



5 §1753. Employment of owner's representative

An owner's representative may be employed to facilitate the construction of a school project under Title 20-A, chapter 609. For purposes of this section, "owner" means the school building committee. [1993, c. 606, §2 (NEW).]

1. Representative's relationship to owner. The owner's representative may be an employee of the Bureau of General Services, an employee of the owner or an independent contractor. The owner's representative's responsibility is to act as an advisor to the owner. It is the responsibility of the owner's representative to facilitate open communications among all parties, to help to avoid adversarial interactions and to promote a sense of trust and teamwork in order to accomplish the smooth execution of the project and to see that the project is completed at the lowest possible cost and highest degree of quality and workmanship that are consistent with the plans and specifications for the project.

[ 1993, c. 606, §2 (NEW) .]

2. Owner's representative qualifications. The owner's representative must be hired by the owner through an open advertising and interview process and is subject to final approval by the Director of the Bureau of General Services.

[ 1993, c. 606, §2 (NEW) .]

3. Representative's responsibilities. The responsibilities of the owner's representative are, without limitation, to:

A. Prepare for and attend meetings with the owner or a committee representing the owner, prepare minutes of those meetings, maintain a noncommercial history of the building project, submit comments on the budget for the project and maintain project files; [1993, c. 606, §2 (NEW).]

B. Provide guidance to the owner in the selection of an architect or an engineer in accordance with the architect and engineering services procurement process as administered by the Bureau of General Services; [1993, c. 606, §2 (NEW).]

C. Attend a preplanning orientation with the owner, architect and engineer; [1993, c. 606, §2 (NEW).]

D. Attend and participate in meetings with the owner, architect and engineer concerning space requirements, design considerations, cost-containment strategies, energy efficiency considerations, any special requirements and also the review of schematic designs and preliminary and final plans; [1993, c. 606, §2 (NEW).]

E. Assist the owner in securing the necessary governmental permits or approvals; [1993, c. 606, §2 (NEW).]

F. Assist the owner in reviewing bid responses; [1993, c. 606, §2 (NEW).]

G. Assist the owner in contract negotiations; and [1993, c. 606, §2 (NEW).]

H. Meet with the owner regularly to review and discuss project progress. [1993, c. 606, §2 (NEW).]

The owner may expand or reduce the scope of the owner's representative's responsibilities through a contract, so long as that contract conforms to the overall relationship established in subsection 1.

[ 1993, c. 606, §2 (NEW) .]

4. Owner's representative an allowable cost. For purposes of this section, the owner's representative is a subsidizable cost eligible for subsidy in accordance with Title 20-A, sections 15672 and 15901 only if the local unit pays 50% of the costs of the employment of an owner's representative.

[ 2005, c. 683, Pt. B, §1 (AMD) .]

5. Report required. A school unit employing an owner's representative under this section shall provide a report to the Bureau of General Services describing the effectiveness of an owner's representative to a project. The Bureau of General Services shall provide the joint standing committee of the Legislature having jurisdiction over state and local government matters with an annual report on the employment of an owner's representative, including the written comments from each school unit that has chosen to employ an owner's representative under this section.

[ 1997, c. 186, §1 (AMD) .]

6. Sunset.

[ 1997, c. 186, §2 (RP) .]

SECTION HISTORY

1993, c. 606, §2 (NEW). 1997, c. 186, §§1,2 (AMD). 2005, c. 683, §B1 (AMD).






Subchapter 1-A: ENERGY CONSERVATION IN BUILDINGS ACT

5 §1761. Short title

This subchapter may be cited as the "Energy Conservation in Buildings Act." [1977, c. 563, §2 (RPR).]

SECTION HISTORY

1977, c. 320, (NEW). 1977, c. 563, §1 (RP). 1977, c. 563, §2 (REEN).



5 §1762. No facility constructed without life-cycle costs

No public improvement, as defined in this chapter, public school facility or other building or addition constructed or substantially renovated in whole or in part with public funds or using public loan guarantees, with an area in excess of 5,000 square feet, may be constructed without having secured from the designer a proper evaluation of life-cycle costs, as computed by a qualified architect or engineer. The requirements of this section with respect to substantial renovation shall pertain only to that portion of the building being renovated. Construction shall proceed only upon disclosing, for the design chosen, the life-cycle costs as determined in section 1764 and the capitalization of the initial construction costs of the facility or building. The life-cycle costs shall be a primary consideration in the selection of the design. As a minimum, the design shall meet the energy efficiency building performance standards promulgated by the Department of Economic and Community Development. [1989, c. 501, Pt. DD, §1 (AMD).]

SECTION HISTORY

1977, c. 320, (NEW). 1977, c. 563, §1 (RP). 1977, c. 563, §2 (REEN). 1981, c. 353, §1 (RPR). 1989, c. 501, §DD1 (AMD).



5 §1762-A. Water conservation in state facilities

After January 1, 1992, unless otherwise required by law, or for reasons of health or safety, the Bureau of General Services and the following departments and agencies may not purchase or install any faucet, shower head, toilet or urinal that is not a low-flow faucet, a low-flow shower head, a water-saving toilet or a water-saving urinal: [2011, c. 691, Pt. B, §15 (AMD).]

1. Bureau of Purchases. The Bureau of Purchases under chapter 155;

[ 1991, c. 246, §1 (NEW) .]

2. University of Maine System. The University of Maine System under Title 20-A, chapter 411;

[ 1991, c. 246, §1 (NEW) .]

3. Maine Community College System. The Maine Community College System under Title 20-A, chapter 431; and

[ 1991, c. 246, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

4. Maine State Housing Authority. The Maine State Housing Authority under Title 30-A, chapter 201.

[ 1991, c. 246, §1 (NEW) .]

By January 1, 1992, the Bureau of General Services shall adopt rules defining a "low-flow faucet," a "low-flow shower head," a "water-saving toilet" and a "water-saving urinal" that minimize water use to the maximum extent economically and technologically feasible. [2011, c. 691, Pt. B, §15 (AMD).]

SECTION HISTORY

1991, c. 246, §1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 691, Pt. B, §15 (AMD).



5 §1763. No facility leased without life-cycle costs

No public improvement, as defined in this chapter, or public school facility, with an area in excess of 10,000 square feet within a given building boundary, may be leased until a life-cycle costs analysis has been performed and a lease may only be approved when the life-cycle costs analysis compare favorably to available like facilities. [1997, c. 541, §1 (AMD).]

In the event of an emergency such as a building destroyed by fire, this requirement may be waived by the Bureau of General Services. [1997, c. 541, §1 (AMD).]

SECTION HISTORY

1977, c. 320, (NEW). 1977, c. 563, §1 (RP). 1977, c. 563, §2 (REEN). 1997, c. 541, §1 (AMD).



5 §1764. Life-cycle costs

1. Bureau of General Services to adopt rules and procedures. The Bureau of General Services shall adopt rules, including energy conservation guidelines that conform as a minimum to the energy efficiency building performance standards adopted by the Department of Economic and Community Development for conducting an energy-related life-cycle costs analysis of alternative architectural or engineering designs, or both, and shall evaluate the efficiency of energy utilization for designs in the construction and lease of public improvements and public school facilities. Any rules adopted take effect 90 days after the enactment of this subchapter.

[ 1997, c. 541, §2 (AMD) .]

2. Life-cycle costs. Any life-cycle costs must include:

A. The reasonably expected energy costs over the life of the building, as determined by the designer, that are required to maintain illumination, power, temperature, humidity and ventilation and all other energy-consuming equipment in a facility; [1997, c. 541, §2 (AMD).]

B. The reasonable energy-related costs of probable maintenance, including labor and materials and operation of the building, replacement costs over the expected life of the facility and any other ownership cost issues identified by the Bureau of General Services; and [1997, c. 541, §2 (AMD).]

C. A comparison of energy-related and economic-related design alternatives. The Bureau of General Services may direct the designer to select, include and develop life-cycle costs for any viable alternatives that should be considered. [1997, c. 541, §2 (NEW).]

[ 1997, c. 541, §2 (AMD) .]

3. Determination of life-cycle costs. To determine the life-cycle costs, the Bureau of General Services shall adopt rules that include but are not limited to:

A. The orientation and integration of the facility with respect to its physical site; [1977, c. 563, §2 (RPR).]

B. The amount and type of glass employed in the facility and the directions of exposure; [1977, c. 563, §2 (RPR).]

C. The effect of insulation incorporated into the facility design and the effect on solar utilization to the properties of external surfaces; [1977, c. 563, §2 (RPR).]

D. The variable occupancy and operating conditions of the facility and subportions of the facility; [2007, c. 671, §1 (AMD).]

E. Energy consumption analysis of the major equipment of the facility's heating, ventilating and cooling system, lighting system, hot water system and all other major energy-consuming equipment and systems as appropriate. This analysis must include:

(1) The comparison of alternative systems;

(2) A projection of the annual energy consumption of major energy-consuming equipment and systems for a range of operations of the facility over the life of the facility; and

(3) The evaluation of the energy consumption of component equipment in each system, considering operation of the components at other than full or rated outputs; and [2007, c. 671, §2 (AMD).]

F. The cost-effectiveness of integrating wind or solar electricity generating equipment into the design and construction of the facility. [2007, c. 671, §3 (NEW).]

[ 2007, c. 671, §§1-3 (AMD) .]

4. Annual updating of rules. Rules must be based on the best currently available methods of analysis and provisions must be made for an annual updating of rules and standards as required.

[ 1997, c. 541, §2 (AMD) .]

SECTION HISTORY

1977, c. 320, (NEW). 1977, c. 563, §1 (RP). 1977, c. 563, §2 (REEN). 1981, c. 353, §2 (AMD). 1989, c. 501, §DD2 (AMD). 1997, c. 541, §2 (AMD). 2007, c. 671, §§1-3 (AMD).



5 §1764-A. Improvement of energy efficiency in state-funded construction

1. Definition. For purposes of this section, "substantially renovated" means any renovation for which the cost exceeds 50% of the building's current value prior to renovation.

[ 2003, c. 497, §1 (NEW); 2003, c. 497, §5 (AFF) .]

2. Rules. The Bureau of General Services, in consultation with the Public Utilities Commission, shall by rule require that all planning and design for the construction of new or substantially renovated state-owned or state-leased buildings and buildings built with state funds, including buildings funded through state bonds or the Maine Municipal Bond Bank:

A. Involve consideration of architectural designs and energy systems that show the greatest net benefit over the life of the building by minimizing long-term energy and operating costs; [2003, c. 497, §1 (NEW); 2003, c. 497, §5 (AFF).]

B. Include an energy-use target that exceeds by at least 20% the energy efficiency standards in effect for commercial and institutional buildings pursuant to Title 10, section 1415-D; and [2003, c. 497, §1 (NEW); 2003, c. 497, §5 (AFF).]

C. Include a life-cycle cost analysis that explicitly considers cost and benefits over a minimum of 30 years and that explicitly includes the public health and environmental benefits associated with energy-efficient building design and construction, to the extent they can be reasonably quantified. [2003, c. 497, §1 (NEW); 2003, c. 497, §5 (AFF).]

Rules adopted pursuant to this section apply to all new or substantially renovated state-owned or state-leased buildings and buildings built with state funds, including buildings funded through state bonds or the Maine Municipal Bond Bank, regardless of whether the planning and design for construction is subject to approval by the department.

Rules adopted pursuant to this section may provide for exemptions, waivers or other appropriate consideration for buildings with little or no energy usage, such as unheated sheds or warehouses.

The Bureau of General Services shall adopt rules pursuant to this section by July 1, 2004. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 420, Pt. A, §3 (AMD) .]

3. Approval. A state agency responsible for approving the construction of a new or substantially renovated state-owned or state-leased building and buildings built with state funds, including buildings funded through state bonds or the Maine Municipal Bond Bank, may not grant such approval unless the agency or other entity or organization proposing the construction can show that it has duly considered the most energy-efficient and environmentally efficient designs suitable in accordance with rules adopted pursuant to this section.

[ 2013, c. 424, Pt. A, §2 (AMD) .]

SECTION HISTORY

RR 2003, c. 1, §2 (COR). 2003, c. 497, §1 (NEW). 2003, c. 497, §5 (AFF). 2011, c. 420, Pt. A, §3 (AMD). 2013, c. 424, Pt. A, §2 (AMD).



5 §1765. Application of subchapter to certain public school buildings

Sections 1762 to 1764 do not apply to any public school facility approved by the State Board of Education prior to July 23, 1977. [RR 1997, c. 2, §13 (COR).]

SECTION HISTORY

1977, c. 563, §2 (NEW). RR 1997, c. 2, §13 (COR).



5 §1766. Use of biomass and solid waste fuels in state facilities

For the purposes of the installation, development or operation of any energy production improvement at or in connection with a state facility, and notwithstanding any other provision of law, any department or agency of the State, subject to approval of the Bureau of General Services, may enter into an agreement with a private party under which the private party may, for consideration, lease or otherwise acquire property interest, exclusive of ownership in fee, in land, buildings or other existing heating facilities and right of access thereto; as long as any improvement to the land, buildings or other existing heating facility installed, erected, owned, developed or operated by the private party utilizes biomass, solid waste or some combination of biomass and solid waste for at least 50% of its total energy input. The duration of the agreement may not exceed 20 years. [2011, c. 691, Pt. B, §16 (AMD).]

The private party undertaking the installation, erection, ownership, development or operation of such an improvement may cogenerate thermal energy and electricity and may sell thermal energy to a state facility located at or near the site of the improvement. The private party may sell thermal energy in excess of the requirements of the state facility to any other customer and may sell cogenerated electricity to the state facility. [1999, c. 657, §1 (AMD).]

A forest harvest operation to supply biomass fuel to the improvement shall be conducted in accordance with a landowner's forest management plan approved by a registered professional forester. The private party undertaking the improvement shall make available the services of a registered professional forester at no cost to a landowner whose land will be harvested to provide biomass fuel to the improvement. [1983, c. 803, (NEW).]

Any department or agency of the State, subject to approval by the Bureau of General Services, at the termination of the agreement with the private party pursuant to this section, may acquire, operate and maintain the improvement, may renew the agreement with the private party or may make an agreement with another private party to operate and maintain the improvement. [2011, c. 691, Pt. B, §16 (AMD).]

All agreements made with private parties as contemplated in this section shall be subject to review by a subcommittee of the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. [1983, c. 803, (NEW).]

The provisions of section 1587 shall not apply to an agreement with a private party as contemplated in this section except, in the event that the state department or agency chooses to exercise an option to purchase energy production improvements, the department or agency before or at the time of the exercise of the option shall submit the proposed purchase of the energy production improvements for approval by the Legislature through the usual budget procedure. [1983, c. 803, (NEW).]

SECTION HISTORY

1983, c. 803, (NEW). 1999, c. 657, §1 (AMD). 2011, c. 691, Pt. B, §16 (AMD).



5 §1766-A. Electricity purchases for state buildings

No later than January 1, 2010, all electricity consumed in state-owned buildings must be supplied by renewable resources. For purposes of this section, "renewable resource" has the same meaning as in Title 35-A, section 3210, subsection 2, paragraph C. In purchasing electricity for state-owned buildings, the State may give preference to electricity generated by community-based renewable energy projects, as defined in Title 35-A, section 3602, subsection 1. [2009, c. 329, Pt. A, §1 (AMD).]

SECTION HISTORY

2007, c. 52, §1 (NEW). 2009, c. 329, Pt. A, §1 (AMD).



5 §1767. Energy service companies and 3rd-party financing

Any department or agency of the State, subject to approval of the Bureau of General Services, may enter into an agreement with a private party such as an energy service or 3rd-party financing company for the design, installation, operation, maintenance and financing of energy conservation improvements at state facilities. [2007, c. 539, Pt. O, §1 (AMD).]

Any department or agency of the State, subject to approval by the Bureau of General Services, at the termination of the agreement with the private party pursuant to this section, may acquire, operate and maintain the improvement, may renew the agreement with the private party or may make an agreement with another private party to operate and maintain the improvement. [2007, c. 539, Pt. O, §1 (AMD).]

All agreements made with private parties as contemplated in this section are subject to review by a subcommittee of the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. [2007, c. 539, Pt. O, §1 (AMD).]

The provisions of section 1587 do not apply to an agreement with a private party as contemplated in this section, except in the event that the state department or agency chooses to exercise an option to purchase energy conservation improvements, the department or agency before or at the time of the exercise of the option shall submit the proposed purchase of the energy conservation improvements for approval by the Legislature through the usual budget procedure. [2007, c. 539, Pt. O, §1 (AMD).]

The Bureau of General Services on behalf of any department or agency of the State is authorized to enter into agreements with private parties to study, plan, design, install, operate, maintain, finance and secure other services as may be necessary for the delivery of energy conservation projects at state facilities and projects to generate or cogenerate energy at state facilities for use on site and elsewhere. Nothing in this section may be construed to compel the Bureau of General Services to enter into such agreements. An agreement made subject to this section must be submitted to the Legislature for approval through the usual budget procedure if the agreement would require a new expenditure beyond existing appropriations or allocations. [2007, c. 539, Pt. O, §1 (NEW).]

SECTION HISTORY

1985, c. 128, (NEW). 2007, c. 539, Pt. O, §1 (AMD).



5 §1768. Shared savings program; state agencies

The Bureau of General Services shall develop an energy efficiency incentive program in which an eligible department or agency of the State may retain a portion of any first-year energy cost savings demonstrably attributable to energy efficiency improvements undertaken by that department or agency. A condition of the program is that the portion of energy cost savings not retained by the department or agency must be credited to the General Fund. The bureau shall submit the proposed program to the joint standing committee of the Legislature having jurisdiction over state and local government matters by January 1, 1992. [2011, c. 691, Pt. B, §17 (AMD).]

SECTION HISTORY

RR 1991, c. 1, §6 (COR). 1991, c. 246, §2 (NEW). 1991, c. 481, §1 (NEW). 2011, c. 691, Pt. B, §17 (AMD).



5 §1769. Outdoor lighting

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Direct light" means light emitted directly from a lamp off a reflector or through a refractor of a luminaire. [1991, c. 481, §1 (NEW).]

B. "Fixture" means the assembly that holds the lamp and may include an assembly housing, a mounting bracket or pole socket, a lamp holder, a ballast, a reflector or mirror and a refractor or lens. [1991, c. 481, §1 (NEW).]

C. "Footcandle" means an illuminance equal to one lumen per square foot. [1991, c. 481, §1 (NEW).]

D. "Full cutoff luminaire" means a luminaire that allows no direct light emissions above a horizontal plane through the luminaire's lowest light-emitting part. [1991, c. 481, §1 (NEW).]

E. "Glare" means direct light emitting from a luminaire that causes reduced vision or momentary blindness. [1991, c. 481, §1 (NEW).]

F. "Illuminance" means the level of light measured at a surface. [1991, c. 481, §1 (NEW).]

G. "Lamp" means the component of a luminaire that produces the light. [1991, c. 481, §1 (NEW).]

H. "Light trespass" means light emitted by a luminaire that shines beyond the boundaries of the property on which the luminaire is located. [1991, c. 481, §1 (NEW).]

I. "Lumen" means a unit of measurement of luminous flux. [1991, c. 481, §1 (NEW).]

J. "Luminaire" means the complete lighting system, including the lamp and the fixture. [1991, c. 481, §1 (NEW).]

K. "Permanent outdoor luminaire" means any luminaire or system of luminaires that is outdoors and that is intended to be used for 7 days or longer. [1991, c. 481, §1 (NEW).]

L. "State funds" means any bond revenues or any money appropriated or allocated by the Legislature. [1991, c. 481, §1 (NEW).]

[ 1991, c. 481, §1 (NEW) .]

2. Permanent outdoor luminaires. A person may not use any state funds to install or replace any permanent outdoor luminaire unless:

A. The luminaire is a full cutoff luminaire when the rated output of the luminaire is greater than 1,800 lumens; [1991, c. 481, §1 (NEW).]

B. The luminaire's maximum illuminance does not exceed the minimum illuminance recommended for that purpose by the Illuminating Engineering Society of America or the federal Department of Transportation; and [1991, c. 481, §1 (NEW).]

C. The Director of the Bureau of General Services ensures that consideration is given to minimizing glare and light trespass. [2011, c. 691, Pt. B, §18 (AMD).]

[ 2011, c. 691, Pt. B, §18 (AMD) .]

3. Exceptions. Exceptions from the provisions of this section are permitted only when:

A. Federal laws, rules and regulations take precedence over these provisions; or [1991, c. 481, §1 (NEW).]

B. The Director of the Bureau of General Services determines that there is a compelling safety interest that can not be addressed by any other method. [2011, c. 691, Pt. B, §19 (AMD).]

[ 2011, c. 691, Pt. B, §19 (AMD) .]

SECTION HISTORY

RR 1991, c. 1, §6 (RNU). 1991, c. 481, §1 (NEW). 2011, c. 691, Pt. B, §§18, 19 (AMD).



5 §1770. Energy savings pilot program

1. Goal. The Legislature finds it is in the best interests of the State to significantly reduce its energy consumption to the extent possible without interfering with other goals, plans and policies of the State. The energy reduction goal, referred to in this section as the "goal," for facilities owned by the State is, by 2010, a 25% reduction in energy consumption relative to baseline consumption in 1998, as long as the achievement of the goal is accomplished in a manner that:

A. Is consistent with all applicable laws; and [1999, c. 735, §1 (NEW).]

B. Does not interfere with other goals, plans or policies of the State. [1999, c. 735, §1 (NEW).]

For purposes of this subsection, "facilities owned by the State" includes all facilities that consume energy and that are owned by the legislative, judicial or executive branches of government, any state department, agency or authority, the University of Maine System or the Maine Community College System.

[ 1999, c. 735, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Department" means the Department of Administrative and Financial Services. [1999, c. 735, §1 (NEW).]

B. "Energy service company" means a company with the technical, operational, financial and managerial capabilities to implement performance-based contracts that result in energy and operational cost savings including the capability:

(1) To design, implement and install energy efficiency and facility improvement measures;

(2) To secure necessary financial measures to support energy savings guarantees; and

(3) To ensure energy and operational cost savings. [1999, c. 735, §1 (NEW).]

C. "Performance-based contract" means a contract with an energy service company for evaluation, recommendation or implementation of one or more energy-saving measures. A performance-based contract may be structured as:

(1) A guaranteed energy savings performance contract that includes the design and installation of equipment and, if applicable, operation and maintenance of any of the energy-saving measures implemented and that guarantees annual savings that meet or exceed the total annual contract payments made by the State under the contract;

(2) A shared savings contract that includes provisions mutually agreed upon by the State and the energy service company as to the negotiated rate of payments based upon energy and operational cost savings and a stipulated maximum energy consumption level over the life of the contract; or

(3) Any other form of performance-based contract established by the department by rule. [1999, c. 735, §1 (NEW).]

[ 1999, c. 735, §1 (NEW) .]

3. Pilot project. The department shall develop an energy savings pilot project, referred to in this section as the "pilot project," designed to achieve by 2010 a 25% reduction in energy consumption relative to baseline consumption in 1998 by facilities included in the pilot project. The department shall use performance-based contracts to achieve the energy savings. By September 1, 2000, the department shall:

A. Identify at least 10 facilities that are over 40,000 square feet for inclusion in the pilot project. The 10 facilities may include facilities that through modifications or renovations could achieve reduced energy consumption and facilities that could be replaced by new facilities that will consume less energy; and [1999, c. 735, §1 (NEW).]

B. Establish a process for soliciting proposals from energy service companies and for selecting energy service providers. The process must include a requirement that an energy service provider who submits a proposal to undertake a project provide a feasibility analysis for that project. The process may also include a requirement that an energy service company initially selected to undertake a project provide, prior to contracting, a financial-grade energy audit. [1999, c. 735, §1 (NEW).]

[ 1999, c. 735, §1 (NEW) .]

4. Plan development and implementation. The department shall use available data, including data collected from life-cycle cost evaluations undertaken pursuant to this chapter, and shall consult with agencies with relevant expertise to develop the pilot project and to choose facilities for inclusion in the pilot project.

[ 1999, c. 735, §1 (NEW) .]

5. Reporting. The department shall report annually to the joint standing committee of the Legislature having jurisdiction over utilities and energy matters by the first business day in February on:

A. The status of plans or efforts to achieve the goal and the extent of projected or actual energy savings relative to the goal; and [1999, c. 735, §1 (NEW).]

B. The status of the pilot project, including projected and actual energy savings for each facility included in the pilot project and the number and a description of the energy service companies that responded to the request for proposals and descriptions of all contracts entered into pursuant to the pilot project. [1999, c. 735, §1 (NEW).]

[ 1999, c. 735, §1 (NEW) .]

6. Rules. The department may establish by rule procedures and policies that facilitate the implementation of the pilot project, including, but not limited to, a process for prequalifying energy service companies and procedures that encourage a comprehensive approach to the achievement of energy savings. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. The department shall submit to the Legislature provisionally adopted rules no later than the first business day in February 2001.

[ 1999, c. 735, §1 (NEW) .]

SECTION HISTORY

1999, c. 735, §1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).






Subchapter 2: PUBLIC WAYS AND PARKING AREAS

5 §1771. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 49, §1 (RPR). 1977, c. 138, §2 (RP).



5 §1772. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 49, §2 (AMD). 1977, c. 138, §2 (RP).



5 §1772-A. User fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §§15-A (NEW). 1975, c. 771, §84 (AMD). 1977, c. 138, §2 (RP).



5 §1773. Special officers; powers and duties; cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 528, (AMD). 1977, c. 138, §2 (RP).



5 §1774. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 138, §2 (RP).



5 §1775. Fines and costs of court (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 260, (AMD). 1977, c. 138, §2 (RP).



5 §1776. Offenses not covered by rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 138, §2 (RP).









Chapter 154: LEASE OF STATE-OWNED FACILITIES

5 §1781. Purpose

There are a large number of state-owned facilities throughout the State, a number of which have some unused space or which are currently leasing space to organizations other than state agencies. Since some state agencies may have negotiated contracts with tenants that may violate constitutional and other statutory provisions, it is the intent of the Legislature to establish a policy governing the leasing of state-owned facilities that complies with constitutional and legal principles. [1985, c. 758, §1 (NEW).]

It is the purpose of this chapter to provide for uniform procedures and a standard policy for the leasing of state-owned facilities. A decentralized procedure and many differing policies lead to confusion and misunderstanding. [1985, c. 758, §1 (NEW).]

SECTION HISTORY

1985, c. 758, §1 (NEW).



5 §1782. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 758, §1 (NEW).]

1. Agency of jurisdiction. "Agency of jurisdiction" means the state agency which has use of and jurisdiction over the facility.

[ 1985, c. 758, §1 (NEW) .]

2. Available facility. "Available facility" means a facility in which all or a part of the facility is unused and available for leasing.

[ 1985, c. 758, §1 (NEW) .]

3. Director. "Director" means the Director of the Bureau of General Services.

[ 2001, c. 525, §1 (AMD) .]

4. Other organization. "Other organization" means any not-for-profit, sole proprietorship, partnership, corporation or association that is not a state agency.

[ 1985, c. 758, §1 (NEW) .]

5. State agency. "State agency" means an agency of State Government as defined in section 8002, subsection 2.

[ 1985, c. 758, §1 (NEW) .]

SECTION HISTORY

1985, c. 758, §1 (NEW). 2001, c. 525, §1 (AMD).



5 §1783. Lease of state-owned facilities

The director shall negotiate and have final approval of any lease or rental contract for all or a portion of any available state-owned building or facility. No available state-owned facility or building may be leased except as provided in this section, Title 12, Title 23, Title 30, chapter 233, and Resolve 1986, chapter 68. [1985, c. 758, §1 (NEW).]

1. Unused state facilities. In the event that an agency of jurisdiction finds that it has no need for an available facility, for a period of at least one year, the director may lease the available facility.

[ 1985, c. 758, §1 (NEW) .]

2. State agencies to be given priority. In providing for the lease of an available facility, the director shall first offer the available facility to state agencies in the following order:

A. State agencies or sub-units of state agencies which are not located in state-owned facilities; and [1985, c. 758, §1 (NEW).]

B. State agencies located in state-owned facilities. [1985, c. 758, §1 (NEW).]

[ 1985, c. 758, §1 (NEW) .]

3. Lease of state-owned facilities to other organizations. In the event that no state agency leases the available facility as provided in subsections 1 and 2, the director, with the approval of the commissioner or director of the agency of jurisdiction, may, by competitive bid, offer to lease the facility to any other organization.

A. Whenever the director offers to lease the available facility pursuant to this subsection, the director shall offer the lease to only those types of organizations that the agency of jurisdiction finds to be compatible with or conducive to the operation and services of the agency of jurisdiction. [1985, c. 758, §1 (NEW).]

B. Notwithstanding this subsection, the director may lease an available facility or portion of an available facility to a type of organization described in paragraph A without competitive bidding if:

(1) A total of 2,500 square feet or less in the available facility is unused and therefore available for lease; or

(2) The space leased is limited to 50% or less of the available facility up to a total of 20,000 square feet. [2001, c. 525, §2 (NEW).]

[ 2001, c. 525, §2 (AMD) .]

4. Standards. In offering a lease under the provisions of subsection 3, the director shall include standards and conditions in the lease as determined by the commissioner or director of the agency of jurisdiction which, at a minimum, include the following:

A. The types of uses compatible with and conducive to the activities of the agency of jurisdiction; and [1985, c. 758, §1 (NEW).]

B. The types of activities in which the lessee may engage which, at a minimum, shall include the following:

(1) Any services or programs that the lessee is required to provide or offer;

(2) Termination of lease provisions, to include 60-day notice by either the State or the lessee;

(3) Capital improvements to be made or equipment to be provided by the lessee;

(4) The length of the lease not to exceed 2 years, except when the director, with the approval of the commissioner or director of the agency of jurisdiction, finds that a longer term lease will accrue benefit to the State;

(5) Following notice as provided in this subsection, termination of the lease by the State to accommodate the needs of a state agency; and

(6) Any other provisions deemed necessary by the agency of jurisdiction or the director. [1985, c. 758, §1 (NEW).]

[ 1985, c. 758, §1 (NEW) .]

SECTION HISTORY

1985, c. 758, §1 (NEW). 2001, c. 525, §2 (AMD).



5 §1784. Rent and fees

In providing a lease under this chapter, the director shall require payment of fees or charges that, at a minimum, cover the costs of utilities, including heat, custodial services and any other costs generated by the lessee. In addition, a monthly rental fee shall be charged to the user which need not necessarily be the current rate charged in the private sector for similar facilities. [1985, c. 758, §1 (NEW).]

1. Provision of services to the State. If the lessee provides services or assistance to the State at no charge or at significantly reduced charges or the lessee provides in-kind contributions, the monthly rental fee may be reduced or waived by mutual agreement of the director and the commissioner or director of the agency of jurisdiction.

[ 1985, c. 758, §1 (NEW) .]

SECTION HISTORY

1985, c. 758, §1 (NEW).



5 §1785. Adoption of rules

1. Rules of implementation. The director shall adopt rules to implement this chapter. At a minimum, these rules shall include:

A. Provisions for offering available state facilities to state agencies; [1985, c. 758, §1 (NEW).]

B. Provisions for offering, by competitive bidding, available facilities to other organizations; [1985, c. 758, §1 (NEW).]

C. Standards for determining user created costs to state agencies for use of state-owned facilities to be reimbursed to the State; and [1985, c. 758, §1 (NEW).]

D. Standards for determining rental fees based on the location of the facilities, accessibility, local market rates, services or in-kind contributions provided by the user or lessee and any other standards deemed necessary by the director. [1985, c. 758, §1 (NEW).]

[ 1985, c. 758, §1 (NEW) .]

SECTION HISTORY

1985, c. 758, §1 (NEW).



5 §1786. Exemption of state from liability

Whenever a lease is offered to or signed by another organization pursuant to this chapter, the lease conditions shall clearly state that the State or any state employee shall not be liable for any personal injury or death or any property damage sustained as a result of the lease of the available facility in accordance with this chapter. The State shall not be liable for any actions of the lessee or the employees of the lessee. [1985, c. 758, §1 (NEW).]

SECTION HISTORY

1985, c. 758, §1 (NEW).






Chapter 155: PURCHASES

Subchapter 1: GENERAL PROVISIONS

5 §1811. Powers and duties

The Department of Administrative and Financial Services, through the Bureau of General Services, has authority: [1991, c. 780, Pt. Y, §61 (AMD).]

1. Purchases. To purchase all services, supplies, materials and equipment required by the State Government or by any department or agency thereof, subject to chapters 141 to 155;

A. The Director of the Bureau of General Services may establish dates by which departments and agencies of State Government must order standard forms that each department or agency requires, and to determine the quantity of each standard form to be printed in order to obtain savings resulting from volume purchasing; [1991, c. 780, Pt. Y, §62 (AMD).]

[ 1991, c. 780, Pt. Y, §62 (AMD) .]

2. Specifications. To adopt and enforce, subject to chapters 141 to 155, specifications which shall apply to services, supplies, materials and equipment purchased for the use of the State Government or any department or agency thereof;

3. Postal service.

[ 2005, c. 386, Pt. H, §2 (RP) .]

4. Central duplicating service.

[ 2005, c. 386, Pt. H, §3 (RP) .]

5. Storerooms.

[ 2005, c. 386, Pt. H, §4 (RP) .]

6. Surplus property.

[ 2005, c. 386, Pt. H, §5 (RP) .]

7. Central mailing room.

[ 2005, c. 386, Pt. H, §6 (RP) .]

8. Cooperative purchasing. To permit any political subdivision or school administrative district in the State or nonprofit free health care clinic that provides free primary or preventative services to make purchases of foodstuffs, materials, equipment and supplies through the Bureau of General Services, subject to such procedures, rules and regulations as may be prescribed by the director. This subsection applies to a municipality notwithstanding any provision in its municipal charter to the contrary;

[ 2005, c. 12, Pt. T, §8 (AMD) .]

9. Central Motor Pool.

[ 2005, c. 386, Pt. H, §7 (RP) .]

10. Equipment to be reviewed. To choose a designee to conduct a thorough review of all types of equipment, including automobiles, pickups and vans, owned, leased or otherwise available to the departments and agencies of the State, regardless of the source of supporting funds, and to make recommendations via the budgetary process for combining the uses of the equipment, providing centralized facilities or eliminating existing equipment and facilities, as believed to be most economical and efficient for the State. The department may also develop and institute review and control mechanisms considered necessary to ensure that capital equipment purchases authorized by the Legislature are consistent with the intent for which funds were recommended and made available; and

[ 2005, c. 12, Pt. T, §10 (NEW) .]

11. Motor vehicle replacement policy. To require that requisitions for replacement motor vehicles include the age and total mileage of the motor vehicles being replaced. For the purposes of this subsection, "motor vehicles" means passenger cars and panel and pickup trucks, excluding those vehicles authorized and assigned for pursuit purposes. Under no circumstances are any state vehicles to be used for commuting purposes. It is the intent of the Legislature that motor vehicles be in service for at least 5 years or 75,000 miles, whichever occurs first, before they are replaced. This policy must also be adopted by the State Budget Officer when preparing a budget document. Exceptions to this replacement policy require the prior approval of the Commissioner of Administrative and Financial Services. The Commissioner of Administrative and Financial Services may also set appropriate standards with regard to motor vehicle type, size and equipment and direct that all motor vehicles be purchased in accordance with a commodity calendar established by the Director of the Bureau of General Services.

[ 2005, c. 12, Pt. T, §10 (NEW) .]

SECTION HISTORY

1967, c. 492, (AMD). 1983, c. 25, (AMD). 1983, c. 608, §1 (AMD). 1985, c. 158, §1 (AMD). 1985, c. 785, §§A70,71 (AMD). 1991, c. 129, (AMD). 1991, c. 528, §§III12-14 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§III12-14 (AMD). 1991, c. 780, §§Y61-66 (AMD). 1993, c. 707, §G6 (AMD). 1995, c. 562, §§2,3 (AMD). RR 2003, c. 1, §3 (COR). 2003, c. 79, §1 (AMD). 2003, c. 600, §4 (REV). 2005, c. 12, §§T8-10 (AMD). 2005, c. 386, §§H2-7 (AMD).



5 §1811-A. Standards (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §OO (NEW). 1991, c. 780, §PP2 (AFF). 1991, c. 780, §PP1 (RP).



5 §1812. Scope of purchasing authority

The terms "services," "supplies," "materials" and "equipment" as used in this chapter mean any and all services, articles or things that are used by or furnished to the State or any department or agency thereof, and any and all printing, binding, publication of laws, journals and reports. Except as provided in chapters 141 to 155, any and all services, supplies, materials and equipment needed by one or more departments or agencies of the State Government must be directly purchased or contracted for by the Director of the Bureau of General Services, as may be determined from time to time by rules adopted pursuant to chapters 141 to 155, which rules the Department of Administrative and Financial Services is authorized and empowered to make. It is the intent and purpose of this chapter that the Director of the Bureau of General Services purchase collectively all services, supplies, materials and equipment for the State or any department or agency thereof in a manner that will best secure the greatest possible economy consistent with the grade or quality of the services, supplies, materials and equipment best adapted for the purposes for which they are needed. Whenever supplies and materials are available for purchase that are composed in whole or in part of recycled materials and are shown by the seller, supplier or manufacturer to be equal in quality and are competitively priced, except for paper and paper products, the Director of the Bureau of General Services shall purchase such recycled supplies and materials. The Director of the Bureau of General Services shall also review procurement procedures and bid specifications for the purchase of products and materials to ensure, to the maximum extent feasible, the purchase of products or materials that are made with recycled materials or may be recycled or reused once discarded. For the purposes of this section and section 1812-B, "recycled materials" means materials that are composed in whole or in part of elements that are reused or reclaimed. [1991, c. 780, Pt. Y, §67 (AMD).]

The Trustees of the University of Maine System may authorize the Department of Administrative and Financial Services to act for them in any purchases. [1991, c. 780, Pt. Y, §67 (AMD).]

The word "services," when used in this chapter, means any and all window cleaning services, elevator repair and maintenance services, laundry service, linen supply service, dry cleaning service, janitor service, floor maintenance service, rubbish and garbage disposal service, tree surgeon service, all types of office machine repair and maintenance service, exterminator service, refrigerator repair and maintenance service and oil burner repair and maintenance service when any such service is performed by an independent contractor. The Director of the Bureau of General Services may, with the approval of the Commissioner of Administrative and Financial Services add to or eliminate from the various types of service set forth in this paragraph such services performed by independent contractors as may be considered by the director to be in the best interests of the State. [1991, c. 780, Pt. Y, §67 (AMD).]

SECTION HISTORY

1969, c. 300, §1 (AMD). 1975, c. 739, §1 (AMD). 1985, c. 779, §17 (AMD). 1985, c. 785, §A72 (AMD). 1987, c. 402, §A43 (AMD). 1989, c. 585, §C1 (AMD). 1991, c. 374, §1 (AMD). 1991, c. 780, §Y67 (AMD).



5 §1812-A. Report on purchase of recycled products

The State Purchasing Agent shall report on or before January 1st of the First Regular Session of each Legislature to the joint standing committee of the Legislature having jurisdiction over natural resources on the State's efforts to purchase supplies and materials composed in whole or in part of recycled materials. The State Purchasing Agent shall also report on any procurement policies, incentives, educational programs, promotional efforts or other activities undertaken by the Bureau of Purchases to encourage the purchase of those supplies and materials. The State Purchasing Agent shall include in the report any recommendations to increase or facilitate the purchase of those supplies and materials. [1989, c. 585, Pt. C, §2 (AMD).]

SECTION HISTORY

1987, c. 517, §1 (NEW). 1989, c. 585, §C2 (AMD).



5 §1812-B. Purchasing of paper and paper products

1. Purchase of paper and paper products with recycled material content. Subject to subsection 3, the State Purchasing Agent shall provide that of the total dollar amount spent in each fiscal year on paper and paper products purchased by the State:

A. On or after October 1, 1989, not less than 15% shall be spent on paper and paper products with recycled material content; [1989, c. 585, Pt. C, §3 (NEW).]

B. On or after October 1, 1991, not less than 30% shall be spent on paper and paper products with recycled material content; and [1989, c. 585, Pt. C, §3 (NEW).]

C. On or after October 1, 1993, not less than 50% shall be spent on paper and paper products with recycled material content. [1989, c. 585, Pt. C, §3 (NEW).]

[ 1989, c. 585, Pt. C, §3 (NEW) .]

2. Federal guidelines and cooperative purchases. To qualify as having recycled material content, paper or paper products must have recycled material content which meets or exceeds the standards established for that paper or paper product category in Table 1 of the Guideline for Federal Procurement of Paper and Paper Products, 40 Code of Federal Regulations, Part 250. The State Purchasing Agent shall determine whether a paper or paper product qualifies. The State Purchasing Agent may join with other states in making cooperative requests for bids to supply paper and paper products.

[ 1989, c. 585, Pt. C, §3 (NEW) .]

3. Bids; price preference. A person who submits a bid for a contract to supply paper or paper products shall certify the percentage and nature of any recycled materials content in the product subject to bid. Bids offering paper or paper products with recycled material content that are within 10% of the lowest bid that meets all other specifications may receive up to a 10% price preference. Any bids to supply paper or paper products with recycled material content that exceed by more than 10% the low bid which meets all other specifications shall not be considered. If no bids are received on a request for bids which offer paper or paper products with recycled material content, the State Purchasing Agent may award the contract to a bidder whose paper or paper product has substandard percentages of or no recycled materials content.

[ 1989, c. 585, Pt. C, §3 (NEW) .]

SECTION HISTORY

1989, c. 585, §C3 (NEW).



5 §1812-C. Use of composted and recycled organic materials and reclaimed soil and residuals

1. Activities. All state agencies shall, to the maximum extent practical and consistent with sound environmental practices, use composted and recycled organic materials and reclaimed soil and residuals in the following activities:

A. All land maintenance activities that are paid for by public funds; [1991, c. 374, §2 (NEW).]

B. All construction activities that are paid for by public funds; and [1991, c. 374, §2 (NEW).]

C. All land maintenance and construction activities that are awarded through grant-in-aid-programs to municipalities. [1991, c. 374, §2 (NEW).]

[ 1991, c. 374, §2 (NEW) .]

2. Standards. The Department of Agriculture, Conservation and Forestry shall develop standards for fertilizers and soil conditioners made from different mixes of compostible wastes that could be used by state agencies involved in land preparation and improvement work. These standards must be adopted by rule by January 1, 1990.

[ 1991, c. 374, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1989, c. 585, §C3 (NEW). 1991, c. 374, §2 (RPR). 2011, c. 657, Pt. W, §5 (REV).



5 §1812-D. Coordination of procurement information and policies

The Bureau of Purchases shall coordinate with the Department of Transportation, the Department of Agriculture, Conservation and Forestry, the Department of Environmental Protection and the Office of Waste Reduction and Recycling to develop a central data base of information including, but not limited to, procurement policies, market information, technical data and demonstration project results. This data shall be compiled annually and provided to local public agencies by the Office of Waste Reduction and Recycling. [1989, c. 585, Pt. C, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1989, c. 585, §C3 (NEW). 2011, c. 657, Pt. W, §5 (REV).



5 §1812-E. Purchasing of vehicles; fuel efficiency

Except for cars and light duty trucks purchased for law enforcement and other special use purposes as designated by the State Purchasing Agent, the State Purchasing Agent may not purchase or lease any car or light duty truck for use by the State or any department or agency of the State unless: [1991, c. 207, (NEW).]

1. 1993 standards. Beginning January 1, 1993, the car has a manufacturer's estimated highway mileage rating of at least 30 miles per gallon and the light duty truck has a manufacturer's estimated highway mileage rating of at least 24 miles per gallon;

[ 1991, c. 207, (NEW) .]

2. 1997 standards. Beginning January 1, 1997, the car has a manufacturer's estimated highway mileage rating of at least 38 miles per gallon and the light duty truck has a manufacturer's estimated highway mileage rating of at least 30 miles per gallon; and

[ 1991, c. 207, (NEW) .]

3. 2000 standards. Beginning January 1, 2000, the car has a manufacturer's estimated highway mileage rating of at least 45 miles per gallon and the light duty truck has a manufacturer's estimated highway mileage rating of at least 35 miles per gallon.

[ 1991, c. 207, (NEW) .]

For the purposes of this section, the terms "car" and "light duty truck" have the same meaning as in the federal Department of Energy Publication DOE/CE-0019/10, or any successor publication. [1991, c. 207, (NEW).]

SECTION HISTORY

RR 1991, c. 1, §8 (COR). 1991, c. 207, (NEW). 1991, c. 246, §3 (NEW).



5 §1812-F. Water conservation devices; purchase and installation

The purchase and installation of faucets, shower heads, toilets and urinals is subject to section 1762-A. [1991, c. 246, §3 (NEW).]

SECTION HISTORY

RR 1991, c. 1, §8 (RNU). 1991, c. 246, §3 (NEW).



5 §1812-G. Payment for hotel rooms

A hotel, motel or other establishment that provides lodging may directly bill a state agency in connection with a state employee who travels on state business. A state agency may use a purchase order to procure lodging. [2001, c. 120, §1 (NEW).]

SECTION HISTORY

2001, c. 120, §1 (NEW).



5 §1813. Rules and regulations

The Director of the Bureau of General Services, with the approval of the Commissioner of Administrative and Financial Services, may adopt, modify or abrogate rules for the following purposes: [1991, c. 780, Pt. Y, §68 (AMD).]

1. Direct purchases. Authorizing any state department or agency to purchase directly certain specified services, supplies, materials and equipment, limiting their powers in relation thereto, and describing the manner in which purchases shall be made;

2. Purchase and distribution of supplies. Prescribing the manner in which the supplies, materials and equipment shall be purchased, delivered, stored and distributed;

3. Monthly reports. Requiring monthly reports by state departments or agencies of stocks of supplies, materials and equipment on hand and prescribing the form of such reports;

4. Requisitions and estimates. Prescribing the dates for making requisitions and estimates, the periods for which they are to be made, the form thereof and the manner of authentication;

5. Inspection and tests. Prescribing the manner of inspecting all deliveries of supplies, materials and equipment, and making chemical and physical tests of samples submitted with bids and samples from deliveries;

6. Surplus property. Providing for transfer of supplies, materials and equipment that are surplus from one state department or agency to another that may need them, and for the disposal by private and public sale of supplies, materials and equipment that are obsolete and unusable. Political subdivisions, educational institutions, fire departments or qualifying nonprofit organizations as defined in section 1828, subsection 1, must be given an opportunity to purchase the surplus items through private sale. If 2 or more political subdivisions, educational institutions, fire departments or qualifying nonprofit organizations are interested in any item, the sale must be the result of competitive bid. Any equipment so purchased must be retained for a period of at least one year in a current ongoing program. Any item purchased by a political subdivision, educational institution, fire department or qualifying nonprofit organization under this section may not be sold or transferred by that political subdivision, educational institution, fire department or qualifying nonprofit organization for a period of 6 months from the date of the private sale, except that a qualifying nonprofit organization that contracts with the Department of Health and Human Services to provide vehicles to low-income families may resell a passenger vehicle or light truck purchased in the private sale to a low-income family to assist it in participating in work, education or training pursuant to the qualifying nonprofit organization's contract with the Department of Health and Human Services. The State reserves the right to refuse to sell additional equipment to a political subdivision, educational institution, fire department or qualifying nonprofit organization if it is determined that the political subdivision, educational institution, fire department or qualifying nonprofit organization has not retained the equipment for the required period of 6 months;

[ 2005, c. 386, Pt. H, §8 (AMD) .]

7. Deposit or bond with bids. Prescribing the amount of deposit or bond to be submitted with a bid on a contract and the amount of bond to be given for the faithful performance of a contract;

8. Other matters. Providing for such other matters as may be necessary to give effect to the foregoing rules and to chapters 141 to 155.

SECTION HISTORY

1975, c. 161, (AMD). 1985, c. 158, §2 (AMD). 1985, c. 785, §A73 (AMD). 1987, c. 395, §A21 (AMD). 1989, c. 596, §O1 (AMD). 1991, c. 418, §1 (AMD). 1991, c. 780, §Y68 (AMD). 2001, c. 529, §1 (AMD). 2003, c. 37, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 386, §H8 (AMD).



5 §1813-A. Sale of surplus property (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 158, §3 (NEW). 1985, c. 785, §A74 (AMD). 1989, c. 596, §O2 (RPR). 1991, c. 418, §§2,3 (AMD). 1991, c. 716, §6 (AMD). RR 2001, c. 2, §A7 (COR). 2001, c. 529, §2 (AMD). 2003, c. 37, §§2,3 (AMD). 2003, c. 545, §5 (REV). 2003, c. 689, §B6 (REV). 2005, c. 386, §H9 (RP).



5 §1814. Standardization Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 300, §§2,3 (AMD). 1977, c. 332, (RPR). 1983, c. 812, §§25,26 (AMD). 1985, c. 785, §A75 (AMD). 1989, c. 503, §B18 (AMD). 1991, c. 622, §S4 (RP).



5 §1815. Requisitions required

Except as otherwise provided in chapters 141 to 155 and the rules and regulations adopted hereunder, services, supplies, materials and equipment shall be purchased by or furnished to the State Government or any department or agency thereof only upon requisition to the State Purchasing Agent. The State Purchasing Agent, or his authorized representative, shall examine each requisition submitted to him by any department or agency of the State Government and may revise it as to quantity, quality or estimated cost after consultation with the department or agency concerned.



5 §1816. Bids, awards and contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 300, §§4,5 (AMD). 1973, c. 731, (AMD). 1977, c. 399, (AMD). 1979, c. 3, §1 (AMD). 1979, c. 586, §§1,2 (AMD). 1981, c. 495, (AMD). 1981, c. 592, (AMD). 1983, c. 194, §§1,2 (AMD). 1985, c. 222, §1 (AMD). 1985, c. 359, §2 (AMD). 1987, c. 737, §§C7,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 501, §§J1-5 (AMD). 1989, c. 785, §1 (RP).



5 §1816-A. Personal services contracting

1. Conditions; general. Except for contracts requiring specific legislative approval, personal services contracting is permissible when any one of the following conditions is met.

A. The services contracted are not currently available within a state agency, can not be performed satisfactorily by civil service employees or are of such a highly specialized or technical nature that the necessary expert knowledge, experience or ability is not available through the civil service system. [1997, c. 285, §1 (NEW).]

B. The services are incidental to a contract for the purchase or lease of real or personal property. Contracts under this criterion, known as service agreements, include, but are not limited to, agreements to service or maintain office equipment or computers that are leased or rented. [1997, c. 285, §1 (NEW).]

C. The legislative, administrative or legal goals and purposes can not be accomplished by using persons selected pursuant to the civil service system. Contracts are permissible under this criterion to protect against a conflict of interest or to ensure independent and unbiased findings when there is a clear need for a different outside perspective. [1997, c. 285, §1 (NEW).]

D. A state agency needs private counsel because a conflict of interest on the part of the Department of the Attorney General prevents it from representing the agency without compromising the agency's position. A contract entered into under this condition requires the written consent of the Attorney General. [1997, c. 285, §1 (NEW).]

E. The contractor provides equipment, materials, facilities or support services that the State can not feasibly provide in the location where the services are to be performed. [1997, c. 285, §1 (NEW).]

F. The contractor conducts training courses for which appropriately qualified civil service instructors are not and can not be made available. [1997, c. 285, §1 (NEW).]

G. The services are of such an urgent, temporary or occasional nature that the delay incumbent in implementation under civil service would frustrate the purpose. [1997, c. 285, §1 (NEW).]

H. The contracting agency demonstrates a quantifiable improvement in services that can not be reasonably duplicated within existing resources. [1997, c. 285, §1 (NEW).]

[ 1997, c. 285, §1 (NEW) .]

2. Conditions; cost savings. Personal services contracting is permissible to achieve actual cost savings when all the following conditions are met.

A. The contracting agency clearly demonstrates that the proposed contract would result in actual overall cost savings to the State as long as, in comparing costs:

(1) The State's costs of providing the same service as proposed by a contractor are included. These costs must include the salaries and benefits of additional staff that would be needed and the cost of additional space, equipment and materials needed to perform the service; and

(2) Any continuing state costs directly associated with a contractor providing a contracted function are included. These continuing state costs include, but are not limited to, those costs for inspection, supervision, monitoring and any pro rata share of existing costs or expenses, including administrative salaries and benefits, rent, equipment costs, utilities and materials. [1997, c. 285, §1 (NEW).]

B. The contract does not adversely affect the State's affirmative action efforts. [1997, c. 285, §1 (NEW).]

C. The contract is awarded in accordance with section 1825-B. [1997, c. 285, §1 (NEW).]

D. The contract includes specific provisions pertaining to the qualifications of the staff that is to perform the work under the contract, as well as a statement that the contractor's hiring practices meet applicable affirmative action and antidiscrimination standards. [1997, c. 285, §1 (NEW).]

E. The potential for future economic risk to the State from potential rate increases or work interruptions by the contractor is minimal. [1997, c. 285, §1 (NEW).]

F. The contract is with a firm or a licensed, registered or otherwise professionally qualified individual. For the purposes of this section, "firm" means a corporation, partnership, nonprofit organization or sole proprietorship. [1997, c. 285, §1 (NEW).]

G. The potential economic advantage of contracting is not outweighed by the public's interest in having a particular function performed directly by State Government. [1997, c. 285, §1 (NEW).]

H. The contract does not contain standards of performance or employee qualifications lower than existing state standards or minimum qualifications. [1997, c. 285, §1 (NEW).]

I. An equivalent basis for cost comparison between state employee and private contractor provision of services is calculated, as established by rules adopted by the State Purchasing Agent pursuant to section 1825-B, subsection 11, and it is determined that the private contractor provides the best value. [2003, c. 501, §1 (NEW); 2003, c. 501, §3 (AFF).]

[ 2003, c. 501, §1 (AMD); 2003, c. 501, §3 (AFF) .]

3. Contract information retained. Departments or agencies submitting proposed contracts shall retain all data, including written findings, relevant to the contracts and necessary for a specific application of the standards set forth in subsections 1 and 2.

[ 1997, c. 285, §1 (NEW) .]

4. Access to public records. As a condition of accepting a contract for services under this section, a contractor must agree to treat all records, other than proprietary information, relating to personal services work performed under the contract as public records under the freedom of access laws to the same extent as if the work were performed directly by the department or agency. For the purposes of this subsection, "proprietary information" means information that is a trade secret or commercial or financial information, the disclosure of which would impair the competitive position of the contractor and would make available information not otherwise publicly available. Information relating to wages and benefits of the employees performing the personal services work under the contract and information concerning employee and contract oversight and accountability procedures and systems are not proprietary information. This subsection applies to contracts, contract extensions and contract amendments executed on or after October 1, 2009.

[ 2009, c. 221, §1 (NEW) .]

SECTION HISTORY

1997, c. 285, §1 (NEW). 2003, c. 501, §1 (AMD). 2003, c. 501, §3 (AFF). 2009, c. 221, §1 (AMD).



5 §1817. Printing of laws

When the Revisor of Statutes shall have prepared material for a revision of the statutes or for a volume containing the laws passed at a session of the Legislature with accompanying material, he shall deliver the same prepared for printing to the State Purchasing Agent who shall contract for the printing, binding and delivery to the State of a sufficient number of volumes to meet the needs of the State and for sale as provided. [1985, c. 737, Pt. B, §11 (AMD).]

SECTION HISTORY

1985, c. 737, §B11 (AMD).



5 §1818. Deliveries

Supplies, materials and equipment, purchased or contracted for by the State Purchasing Agent, shall be delivered by him or by the contractor to the department or agency by which or for whom the same are to be used from time to time as required.



5 §1819. Unlawful purchases

Whenever any department or agency of the State Government, required by chapters 141 to 155 and rules and regulations adopted pursuant thereto, applying to the purchase of services, supplies, materials or equipment through the State Purchasing Agent, shall contract for the purchase of such services, supplies, materials or equipment contrary to chapters 141 to 155 or the rules and regulations made hereunder, such contract shall be void and have no effect. If any such department or agency purchases any services, supplies, materials or equipment contrary to chapters 141 to 155 or rules and regulations made hereunder, the head of such department or agency shall be personally liable for the costs thereof, and if such services, supplies, materials or equipment are so unlawfully purchased and paid for out of state moneys, the amount thereof may be recovered in the name of the State in an appropriate action instituted therefor.



5 §1820. Motor vehicles sold by State

Any motor vehicle sold by the State shall be sold to the highest bidder. Specific terms of delivery and terms of interim usage prior to delivery shall be stated to the prospective purchaser prior to the time that the State accepts any bid, and such terms shall be complied with by agents or employees of the State having control of the disposition of such motor vehicle or vehicles after any such bids have been accepted. This section shall not apply to the exchange of motor vehicles for new models between the State and authorized dealers.



5 §1821. Purpose

The purpose of sections 1821 to 1824 is to provide an expanded, more constant market for blind-made products and further the State of Maine's policy of encouraging and assisting handicapped citizens to achieve maximum personal independence by engaging in useful and productive activities. Resultant expanded employment opportunities would enhance the dignity of blind and visually handicapped workers, generate tax dollars from earnings and ultimately reduce the need for welfare dependency. It is further predicted that the program presented will help not only blind workers but will result in job opportunities needed by multiple handicapped blind persons who, unless provided with such employment opportunities, are in danger of becoming lifetime, nonproductive residents of state institutions and that the immense savings in costs of permanent institutionalization of such multiple handicapped blind persons will greatly exceed the costs of the program hereby established. [1973, c. 198, (NEW).]

SECTION HISTORY

1973, c. 198, (NEW).



5 §1822. Blind-made products

A Blind-made Products Committee, comprising the State Purchasing Agent, the Director of the Bureau of Rehabilitation Services and the Director of the Division for the Blind and Visually Impaired, Bureau of Rehabilitation Services, and in this section and sections 1823 and 1824 called "the committee," shall determine the price of all products that meet specifications prescribed by the State Purchasing Agent, are agreeable to all members of the committee and are manufactured by the Maine Center for the Blind and Visually Impaired and offered for sale to the State or a political subdivision, governmental agency or public benefit corporation of the State. The committee shall revise prices from time to time in accordance with changing cost factors and shall make rules and regulations regarding selection of products, time of delivery and other relevant matters necessary to carry out the purpose of this section and sections 1823 and 1824. [1995, c. 560, Pt. F, §4 (AMD).]

SECTION HISTORY

1973, c. 198, (NEW). 1989, c. 14, §1 (AMD). 1993, c. 708, §J3 (AMD). 1995, c. 560, §F4 (AMD).



5 §1823. Price determination

Price determination shall be made to recover the manufacturing costs of labor, material, overhead and delivery, but without profit to the Maine Institution for the Blind. [1973, c. 198, (NEW).]

SECTION HISTORY

1973, c. 198, (NEW).



5 §1824. Procurement by State or any political subdivisions of the State

Products manufactured by the blind and offered for sale by the Maine Center for the Blind and Visually Impaired, meeting specifications prescribed by the State Purchasing Agent, that the State or any political subdivision, governmental agency or public benefit corporation of the State requires for its purposes, must be purchased, when and where possible, from the Maine Center for the Blind and Visually Impaired and offered to the State or any political subdivision, governmental agency or public benefit corporation of the State at the agreed-upon price and according to the rules and regulations as made by the committee. [1993, c. 708, Pt. J, §4 (AMD).]

SECTION HISTORY

1973, c. 198, (NEW). 1993, c. 708, §J4 (AMD).



5 §1824-A. Statewide Capital Equipment Fund

1. Fund. The Statewide Capital Equipment Fund, referred to in this section as "the fund," is established as a program account in the General Fund within the Department of Administrative and Financial Services to provide a source of funding for the purchase of items of capital equipment that are emergency in nature and that were not funded or could not have been anticipated and included in the biennial or supplemental budget enacted pursuant to section 1666-A.

[ 2011, c. 380, Pt. EE, §1 (NEW) .]

2. Use of fund. The fund may be used for the purchase of capital equipment, but may not be used to purchase motor vehicles, real property, information technology equipment or any single piece of equipment with a value of more than $35,000.

[ 2011, c. 380, Pt. EE, §1 (NEW) .]

3. Nonlapsing account. Any unexpended amounts remaining in the fund may not lapse but must be carried forward.

[ 2011, c. 380, Pt. EE, §1 (NEW) .]

4. Application for funds. Departments and agencies seeking funding must submit a request to the Commissioner of Administrative and Financial Services upon forms provided by the Department of Administrative and Financial Services.

[ 2011, c. 380, Pt. EE, §1 (NEW) .]

5. Transfer authority. Funds approved for equipment purchases may be transferred by financial order upon recommendation of the State Budget Officer and approval of the Governor.

[ 2011, c. 380, Pt. EE, §1 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. EE, §1 (NEW).



5 §1825. Prohibitions

All state agencies, except the Department of Transportation, are prohibited from purchasing what is normally classified as heavy equipment not previously authorized by the Legislature through the budget process, without prior written authorization from the Commissioner of Administrative and Financial Services. All purchase requisitions for heavy equipment must indicate the budget year and account that authorized each item of equipment and, if required, contain the written authorization of the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §69 (AMD).]

SECTION HISTORY

1985, c. 481, §A13 (NEW). 1991, c. 780, §Y69 (AMD).






Subchapter 1-A: RULES GOVERNING THE COMPETITIVE BID PROCESS

5 §1825-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 785, §2 (NEW).]

1. Aggrieved person. "Aggrieved person" means any person who bids on a contract and who is adversely affected, financially, professionally or personally, by that contract award decision.

[ 1989, c. 785, §2 (NEW) .]

2. Approved equal. "Approved equal" means any goods or service other than specified in the bid proposal that in the opinion of the State Purchasing Agent is equivalent in character, quality and performance to the goods or service specified in the bid proposal.

[ 1989, c. 785, §2 (NEW) .]

3. Competitive bidding. "Competitive bidding" means the transmission of a written proposal or invitation to bid to at least 3 responsible suppliers that is to be replied to at a stated time. In obtaining competitive bids, if the State Purchasing Agent finds that 3 responsible bidders are not available, the State Purchasing Agent may make such exceptions to this subsection as are in the best interests of the State.

[ 1989, c. 785, §2 (NEW) .]

4. In-state bidder. "In-state bidder" means a person or group of persons whose principal place of business, or a branch of whose business, is located in the State.

[ 1989, c. 785, §2 (NEW) .]

5. Person. "Person" means any individual, business, corporation, association, firm, partnership or other organization, whether profit or nonprofit.

[ 1989, c. 785, §2 (NEW) .]

6. Petitioner. "Petitioner" means any person who has requested a stay of a contract award decision or a hearing of appeal.

[ 1989, c. 785, §2 (NEW) .]

7. Significantly vary. "Significantly vary" means to change, modify, add to, subtract from, substitute or otherwise change a proposal or invitation to bid to an extent that may affect the price of goods or services requested.

[ 1989, c. 785, §2 (NEW) .]

8. Stay. "Stay" means the temporary suspension of a contract award pending an appeal under this subchapter.

[ 1989, c. 785, §2 (NEW) .]

SECTION HISTORY

1989, c. 785, §2 (NEW).



5 §1825-B. Bids, awards and contracts

1. Purchases by competitive bidding. The Director of the Bureau of General Services shall purchase collectively all goods and services for the State or any department or agency of the State in a manner that best secures the greatest possible economy consistent with the required grade or quality of the goods or services. Except as otherwise provided by law, the Director of the Bureau of General Services shall make purchases of goods or services needed by the State or any department or agency of the State through competitive bidding.

[ 1991, c. 780, Pt. Y, §70 (AMD) .]

2. Waiver. The requirement of competitive bidding may be waived by the Director of the Bureau of General Services when:

A. The procurement of goods or services by the State for county commissioners pursuant to Title 30-A, section 124, involves the expenditure of $2,500 or less, and the interests of the State would best be served; [1999, c. 105, §1 (AMD).]

B. The Director of the Bureau of General Services is authorized by the Governor or the Governor's designee to make purchases without competitive bidding because in the opinion of the Governor or the Governor's designee an emergency exists that requires the immediate procurement of goods or services; [1995, c. 119, §1 (AMD).]

C. After reasonable investigation by the Director of the Bureau of General Services, it appears that any required unit or item of supply, or brand of that unit or item, is procurable by the State from only one source; [1991, c. 780, Pt. Y, §70 (AMD).]

D. It appears to be in the best interest of the State to negotiate for the procurement of petroleum products; [1989, c. 785, §2 (NEW).]

E. The purchase is part of a cooperative project between the State and the University of Maine System, the Maine Community College System, the Maine Maritime Academy or a private, nonprofit, regionally accredited institution of higher education with a main campus in this State involving:

(1) An activity assisting a state agency and enhancing the ability of the university system, community college system, Maine Maritime Academy or a private, nonprofit, regionally accredited institution of higher education with a main campus in this State to fulfill its mission of teaching, research and public service; and

(2) A sharing of project responsibilities and, when appropriate, costs; [2011, c. 555, §1 (AMD).]

F. The procurement of goods or services involves expenditures of $10,000 or less, in which case the Director of the Bureau of General Services may accept oral proposals or bids; or [1999, c. 105, §2 (AMD).]

G. The procurement of goods or services involves expenditures of $10,000 or less, and procurement from a single source is the most economical, effective and appropriate means of fulfilling a demonstrated need. [1999, c. 105, §3 (AMD).]

[ 2011, c. 555, §1 (AMD) .]

3. Report. By January 15th of each year the Director of the Bureau of General Services shall submit to the joint standing committee of the Legislature having jurisdiction over state and local government a report concerning any waivers from the competitive bidding provisions established in subsection 2, paragraph E.

[ 1991, c. 780, Pt. Y, §70 (AMD) .]

4. Registry of suppliers. Suppliers desiring to have their names entered on a registry of suppliers must submit a request to the Director of the Bureau of General Services in writing. The Director of the Bureau of General Services may prescribe the manner and form in which such a request must be submitted and may limit the number of names of out-of-state bidders on any registry. The name of any supplier entered in such a registry who fails to submit a bid on 3 consecutive proposals or invitations to bid may be removed from the registry at the discretion of the Director of the Bureau of General Services, except that the Department of Corrections remains on any registry until the Department of Corrections requests that the department be removed from that registry.

[ 1991, c. 780, Pt. Y, §70 (AMD) .]

5. Alternate bids. When, in bid forms and specifications, an article or material is identified by using a trade name and catalog number of a manufacturer or vendor, the term "or approved equal," if not inserted with the identification, is implied. There is a presumption that any reference to a particular manufacturer's product either by trade name or by limited description has been made solely for the purpose of more clearly indicating the minimum standard of quality desired. Consideration must be given to proposals submitted on approved equal alternate commodities to the extent that such action serves the best interest of the State. The bidder submitting a proposal on a commodity other than as specified shall furnish complete identification, descriptive literature or data with respect to the alternate commodity that the bidder proposes to furnish. Lack of such information on the bid must be construed to mean that the bidder proposes to furnish the exact commodity described. The State reserves the right to reject any bids, in whole or in part, to waive any formality or technicality in any bid and to accept any item in any bid.

[ 1989, c. 785, §2 (NEW) .]

6. Record of bids. Each bid, with the name of the bidder, must be entered on a record. Each record, with the successful bid indicated, must be open to public inspection after the letting of the contract. A bond for the proper performance of each contract may be required of each successful bidder at the discretion of the Director of the Bureau of General Services, with the approval of the Commissioner of Administrative and Financial Services.

[ 1991, c. 780, Pt. Y, §70 (AMD) .]

7. Awards to best-value bidder. Except as otherwise provided by law, orders awarded or contracts made by the Director of the Bureau of General Services or by any department or agency of the State must be awarded to the best-value bidder, taking into consideration the qualities of the goods or services to be supplied, their conformity with the specifications, the purposes for which they are required, the date of delivery and the best interest of the State. If the bidder that was initially awarded the order or contract does not perform, the Director of the Bureau of General Services may cancel the contract and award a new contract to the 2nd best-value bidder. The order or contract may not be awarded to a bidder that the Director of the Bureau of General Services determined was not in compliance at the time the initial bid was submitted.

[ 1997, c. 263, §1 (AMD) .]

8. Tie bids. The Director of the Bureau of General Services shall award contracts or purchases to in-state bidders or to bidders offering commodities produced or manufactured in the State if the price, quality, availability and other factors are equivalent.

[ 1991, c. 780, Pt. Y, §70 (AMD) .]

9. Determination of best-value bidder. In determining the best-value bidder, the Director of the Bureau of General Services or any department or agency of the State shall, for the purpose of awarding a contract, add a percent increase on the bid of a nonresident bidder equal to the percent, if any, of the preference given to that bidder in the state in which the bidder resides.

[ 1997, c. 263, §2 (AMD) .]

10. List of state preferences published. The Director of the Bureau of General Services on or before January 1st of each year shall publish a list of states that give preference to in-state bidders with the percent increase applied in each such state. The Director of the Bureau of General Services or any department or agency of the State may rely on the names of states and percentages as published in determining the best-value bidder without incurring any liability to any bidder.

[ 1997, c. 263, §2 (AMD) .]

11. Rulemaking; unfair competition. State departments and agencies may not achieve cost savings due to cost differentials that derive from a bidder's failure to provide health and retirement benefits to its employees. The State Purchasing Agent shall adopt rules governing the purchase of services and the awarding of grants or contracts for personal services to establish a basis for bid price and cost comparison among businesses that provide health and retirement benefits to their employees and those that do not provide these benefits. The rules must include a methodology for calculating bid price and cost differentials for services provided by businesses and state employees due to the provision of health and retirement benefits for employees. The rules must adjust the bid prices to establish an equivalent basis for bid price and cost comparison among businesses when awarding contracts and between businesses and state employees when determining whether or not a contract is permitted under section 1816-A. These rules must apply to all state departments and agencies. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2003, c. 501, §2 (NEW) .]

12. Vendor's fee. The State Purchasing Agent may collect a fee in an amount equal to 1% of the bid from a supplier of apparel, footwear or textiles with a winning bid under this section. The State Purchasing Agent shall apply the fee under this subsection to the costs of implementing and administering the state purchasing code of conduct under section 1825-L, including developing a consortium to monitor and investigate alleged violations of the code of conduct. The State Purchasing Agent shall adopt routine technical rules under chapter 375, subchapter 2-A to carry out the purposes of this subsection.

[ 2007, c. 193, §1 (NEW) .]

13. Vendor's fee report. By January 15th of each year the Director of the Bureau of General Services shall submit a report to the joint standing committee of the Legislature having jurisdiction over state and local government matters concerning revenue generated by the vendor's fee established in subsection 12.

[ 2007, c. 193, §2 (NEW) .]

14. Condition of doing business with the State. Notwithstanding any provision of law to the contrary, any purchase by the State of $100,000 or more of tangible personal property, except for public utility purchases, as defined in Title 36, section 1752, subsection 17, or emergency purchases pursuant to subsection 2, paragraph B, may be made only from a person who is registered as a seller pursuant to Title 36, section 1754-B. As a condition of doing business with the State, the seller must collect, report and remit taxes in accordance with Title 36, Part 3. As provided in this subsection, the State is prohibited from doing business with a person who is not registered as a seller pursuant to Title 36, section 1754-B and is not in compliance with the requirement to collect, report and remit taxes pursuant to Title 36, Part 3. After notification of the award, the seller must provide the State Purchasing Agent with a valid retailer certificate issued by the State Tax Assessor within 7 business days. If the seller fails to provide the registration certificate within 7 business days, the State Purchasing Agent may cancel the award and make a new award pursuant to subsection 7. The State Purchasing Agent shall provide the State Tax Assessor with a copy of all contracts awarded pursuant to this section. The State Tax Assessor shall notify the State Purchasing Agent if at any time during the term of the contract the person is no longer registered or is not collecting, reporting and remitting taxes in compliance with the requirements of Title 36, Part 3. Until the noncompliance is corrected, the State Purchasing Agent may withhold any payments to the person.

[ 2007, c. 328, §1 (NEW) .]

SECTION HISTORY

1989, c. 785, §2 (NEW). 1991, c. 515, §1 (AMD). 1991, c. 780, §Y70 (AMD). 1993, c. 640, §1 (AMD). 1995, c. 42, §1 (AMD). 1995, c. 119, §§1-4 (AMD). 1995, c. 387, §1 (AMD). 1995, c. 625, §A5 (AMD). 1997, c. 263, §§1,2 (AMD). 1999, c. 105, §§1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 501, §2 (AMD). 2007, c. 193, §§1, 2 (AMD). 2007, c. 328, §1 (AMD). 2011, c. 555, §1 (AMD).



5 §1825-C. Rulemaking

The State Purchasing Agent shall adopt rules under this subchapter governing the purchase of services, the awarding of grants or contracts and the procedure by which aggrieved persons may appeal contract award decisions made by a department or agency of State Government. These rules must be adopted in accordance with the Maine Administrative Procedure Act and apply to all departments and agencies of State Government subject to the authority of the Department of Administrative and Financial Services as set forth in this chapter. [2007, c. 466, Pt. A, §12 (AMD).]

SECTION HISTORY

1989, c. 785, §2 (NEW). 2007, c. 466, Pt. A, §12 (AMD).



5 §1825-D. Public notice and review of bids

The State Purchasing Agent shall make the public aware of contracts for which bids are being requested and the procedure to be used in reviewing bids. Rules adopted under this subchapter must include a clear procedure: [1989, c. 785, §2 (NEW).]

1. Notice. For informing the public about contracts for which proposals are being requested;

[ 1989, c. 785, §2 (NEW) .]

1-A. Request for information. For requesting information from bidders that includes, but is not limited to, the degree to which the bidder meets or exceeds various state and federal regulatory requirements and any other state fiscal impact;

[ 1997, c. 263, §3 (NEW) .]

2. Review process. To be used when reviewing competitive bids, including the requirement that written records be kept by each person directly reviewing or ranking bids;

[ 1989, c. 785, §2 (NEW) .]

3. Contract award. For determining successful bidders and awarding contracts, including written notification to all bidders upon an award decision made pursuant to a request for proposals and criteria to be used to resolve tie bids; and

[ 1989, c. 785, §2 (NEW) .]

4. Criteria for appeals. For the review of any contract award decision appealed under this subchapter.

[ 1989, c. 785, §2 (NEW) .]

A department or agency of State Government may not significantly vary the content, nature or requirements of a proposal or invitation to bid issued under this subchapter without immediately notifying all bidders of those changes in writing and allowing sufficient time for bidders to reflect those changes in their bid packages. [1989, c. 785, §2 (NEW).]

A department or agency of State Government may not change or substitute the procedures adopted under this subchapter without the State Purchasing Agent first adopting those changes or substitutions as rules under this subchapter in accordance with the Maine Administrative Procedure Act, chapter 375. [1989, c. 785, §2 (NEW).]

SECTION HISTORY

1989, c. 785, §2 (NEW). 1997, c. 263, §3 (AMD).



5 §1825-E. Appeal procedures

The Director of the Bureau of General Services shall ensure that every department or agency of State Government affords aggrieved persons an opportunity to appeal a contract award decision. As provided by this section, rules adopted under this subchapter must establish clear procedures by which an aggrieved person may appeal a contract award decision. [1991, c. 780, Pt. Y, §71 (AMD).]

1. Stay. Persons aggrieved by a contract award decision may request a stay of a contract award decision. Such a request must be made to the Director of the Bureau of General Services in writing within 10 days of notification of the contract award and must state the nature of the grievance.

The Director of the Bureau of General Services shall issue a stay of a contract award decision, pending appeal, upon a showing of irreparable injury to the petitioner, a reasonable likelihood of success on the merits, and no substantial harm to adverse parties or to the general public.

The Director of the Bureau of General Services shall notify the petitioner in writing of the director's decision regarding the issuance of a stay within 7 days of receipt of the request.

Failure of the petitioner to obtain a stay does not affect the petitioner's right to a hearing of appeal under this subchapter.

[ 1993, c. 192, §1 (AMD) .]

2. Request for hearing of appeal. Persons aggrieved by an agency contract award decision under this subchapter may request a hearing of appeal. Such a request must be made to the Director of the Bureau of General Services in writing within 15 days of notification of the contract award. The Director of the Bureau of General Services shall grant a hearing of appeal unless:

A. The Director of the Bureau of General Services determines that:

(1) The petitioner is not an aggrieved person;

(2) A prior request by same petitioner relating to the same contract award has been granted;

(3) The request was made more than 15 days after notice of contract award; or

(4) The request is capricious, frivolous or without merit; or [1993, c. 192, §1 (AMD).]

B. No contract award was granted. [1989, c. 785, §2 (NEW).]

The Director of the Bureau of General Services shall notify the petitioner in writing of the director's decision regarding a request for a hearing of appeal within 15 days of receipt of the request. If a request for a hearing is granted, notification must be made at least 10 days before the hearing date and must include the date and location of the hearing and the names of the appeal committee members.

[ 1993, c. 192, §1 (AMD) .]

3. Appeal committee. A committee of 3 members shall hear a petitioner's appeal within 60 days of receipt of the request for an appeal. The Commissioner of Administrative and Financial Services shall appoint 2 members of an appeal committee, except that persons who have any direct or indirect personal, professional or financial conflict of interest in the appeal or employees of any department affected by the contract may not serve on the appeal committee. The 3rd member is the Director of the Bureau of General Services or the director's designee.

Members of an appeal committee appointed under this section shall meet at the appointed time and place in the presence of the petitioner and such individuals as the petitioner determines necessary for a full and fair hearing. The petitioner may present to the appeal committee any materials the petitioner considers relevant to the appeal.

The appeal committee shall keep a written record of each hearing and shall submit its decision and the reasons for its decision to the Director of the Bureau of General Services in writing no later than 15 days following the hearing of appeal.

Subject to the requirements of rules adopted under this section and evidence presented during a hearing of appeal, the appeal committee may decide either to:

A. Validate the contract award decision under appeal; or [1989, c. 785, §2 (NEW).]

B. Invalidate the contract award decision under appeal. [1989, c. 785, §2 (NEW).]

Except as provided in paragraph B, an appeal committee may not modify the contract award under appeal, or make a new contract award. Contracts found invalid by an appeal committee under this subchapter become immediately void and of no legal effect.

[ 1993, c. 192, §1 (AMD) .]

SECTION HISTORY

1989, c. 785, §2 (NEW). 1991, c. 780, §Y71 (AMD). 1993, c. 192, §1 (AMD).



5 §1825-F. Final agency action

Decisions made by an appeal committee under section 1825-E, subsection 3 constitute final agency action on the petitioner's appeal for the purposes of judicial review under chapter 375, subchapter VII. The State Purchasing Agent shall notify a petitioner of a final agency action made under this subchapter in writing within 7 days of the final agency action. Notification of final agency action must include: [1993, c. 192, §2 (AMD).]

1. Complaint. A brief summary of the nature of the petitioner's appeal;

[ 1989, c. 785, §2 (NEW) .]

2. Decision. Notification of the decision of the appeal committee;

[ 1989, c. 785, §2 (NEW) .]

3. Reasons. An explanation of the reasons for the decision; and

[ 1989, c. 785, §2 (NEW) .]

4. Right to judicial review. An explanation of the petitioner's right to judicial review of final agency action.

[ 1989, c. 785, §2 (NEW) .]

SECTION HISTORY

1989, c. 785, §2 (NEW). 1993, c. 192, §2 (AMD).



5 §1825-G. Failure to act

Failure or refusal of the State Purchasing Agent to adopt rules under this subchapter is sufficient grounds for an aggrieved person to request judicial review of agency rulemaking pursuant to section 8058. In the event that a judicial declaration of an invalid rule is made under this section and section 8058, the contract award under appeal becomes immediately void and of no legal effect. [1989, c. 785, §2 (NEW).]

SECTION HISTORY

1989, c. 785, §2 (NEW).



5 §1825-H. Deadline for adoption of rules

The State Purchasing Agent shall adopt rules implementing this subchapter no later than January 1, 1991. [1989, c. 785, §2 (NEW).]

SECTION HISTORY

1989, c. 785, §2 (NEW).



5 §1825-I. Consultants

While under contract with the State, a consultant may use state facilities and state property only for the project or projects to which a contract applies. [1993, c. 71, §1 (NEW).]

SECTION HISTORY

1993, c. 71, §1 (NEW).



5 §1825-J. Reports

When a state agency enters into a contract with a nongovernmental entity, and the contract includes a report to the agency, the contract must require that the report be in writing or in another reproducible nontransitory medium and be submitted to the agency. The report must express all of the substantive conclusions disclosed to the agency and either summarize the information and data or identify the source of the information and data on which those conclusions are based. Once the report is submitted, the agency shall retain at least one copy of the report in its custody. This section applies to contracts with a total cost of $10,000 or more. [1999, c. 623, §1 (NEW).]

SECTION HISTORY

1999, c. 623, §1 (NEW).






Subchapter 1-B: STATE PURCHASING CODE OF CONDUCT FOR SUPPLIERS OF APPAREL, FOOTWEAR OR TEXTILES

5 §1825-K. Application of state purchasing code of conduct to certain bidders seeking contracts as part of competitive bid process; affidavit required

1. Application. This subchapter applies to competitive bids for sale of apparel, footwear or textiles pursuant to subchapter 1-A.

[ 2005, c. 554, Pt. A, §1 (NEW) .]

2. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Code of conduct" means the state purchasing code of conduct that follows the principles set out in section 1825-L. [2005, c. 554, Pt. A, §1 (NEW).]

B. "Independent monitor" means a not-for-profit organization that is neither funded nor controlled, in whole or in part, by businesses that sell or manufacture apparel, footwear or textiles. [2005, c. 554, Pt. A, §1 (NEW).]

[ 2005, c. 554, Pt. A, §1 (NEW) .]

3. Availability of copy of code of conduct. The State Purchasing Agent shall make a copy of the state purchasing code of conduct available to all bidders subject to this subchapter.

[ 2005, c. 554, Pt. A, §1 (NEW) .]

4. Affidavit requirement. The State Purchasing Agent may not accept a bid for the sale of goods covered by this subchapter unless:

A. Prior to the close of the bidding deadline, the bidder has filed with the agent a signed affidavit, executed and filed by a person authorized to commit the bidder to the code of conduct, stating:

(1) That the bidder will comply with the code of conduct;

(2) That the bidder has furnished a copy of the code of conduct to each supplier at the point of assembly of the goods subject to the bid process and required that each supplier inform the bidder of whether the supplier is in compliance with the code of conduct; and

(3) That, to the best of the bidder's knowledge, each supplier at the point of assembly of the goods subject to the bid process is in compliance with the code of conduct; and [2005, c. 554, Pt. A, §1 (NEW).]

B. The bidder has submitted a list of the names and addresses of suppliers at the point of assembly of goods subject to the bid process. [2005, c. 554, Pt. A, §1 (NEW).]

[ 2005, c. 554, Pt. A, §1 (NEW) .]

5. Affidavit update requirement. If, after complying with the filing requirements of this section, a bidder is awarded a contract, that contractor must, during the term of the contract, promptly inform the State Purchasing Agent of any change in the information furnished in the affidavit submitted at the time of the original bid and must submit a new, updated affidavit that conforms with the requirements of subsection 4.

[ 2005, c. 554, Pt. A, §1 (NEW) .]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW). 2005, c. 554, §A1 (RPR).



5 §1825-L. State purchasing code of conduct

1. Statement of belief; protection of local interests. The affidavit provided by the State Purchasing Agent to bidders for contracts to provide goods covered by this subchapter must include a copy of the following statement:

"Maine is a state that believes employers should fairly compensate hard work, that the health and safety of working people should be protected and that no form of unlawful discrimination or abuse should be tolerated. Maine citizens are aware that laws and regulations designed to safeguard basic tenets of ethical business practice are disregarded in many workplaces, commonly referred to as "sweatshops." State Government purchase of goods made under abusive conditions on behalf of its citizens offends Maine citizens' sense of justice and decency. Moreover, when the State of Maine contracts with vendors whose suppliers profit by providing substandard wages and working conditions, Maine's businesses are put at a competitive disadvantage. Therefore, the State of Maine believes in doing business with vendors who make a good faith effort to ensure that they and their suppliers at the point of assembly adhere to the principles of the State of Maine's purchasing code of conduct.

"In its role as a market participant that procures goods covered by this code, the State of Maine seeks to protect the interests of Maine citizens and businesses by exercising its state sovereignty to spend Maine citizens' tax dollars in a manner consistent with their expressed wishes that the State deal with responsible bidders who seek contracts to supply goods to the State of Maine, and protect legally compliant Maine businesses and workers from unfair competition created by downward pressure on prices and conditions attributable to businesses that violate applicable workplace laws.

"Seeking to protect these local interests through the least discriminatory means available, the State of Maine requires that all bidders seeking contracts to supply the State of Maine with goods covered by this code sign an affidavit stating that they and, to the best of their knowledge, their suppliers at the point of assembly comply with workplace laws of the vendor's or supplier's site of assembly and with treaty obligations that are shared by the United States and the country in which the goods are assembled."

[ 2001, c. 439, Pt. NNNN, §1 (NEW) .]

2. Employment and business conduct; requirements. With respect to goods covered by this subchapter, a company contracting with the State to supply those goods shall adopt and adhere to employment and business practices in accordance with this subsection. A company shall:

A. Comply with all applicable wage, health, labor, environmental and safety laws, legal guarantees of freedom of association, building and fire codes and laws relating to discrimination in hiring, promotion or compensation on the basis of race, disability, national origin, gender, sexual orientation or affiliation with any political, nongovernmental or civic group except when federal law precludes the State from attaching the procurement conditions provided in this subchapter. [2001, c. 439, Pt. NNNN, §1 (NEW).]

B. Comply with all human and labor rights treaty obligations that are shared by the United States and the country in which the goods are assembled. These may include obligations with regard to forced labor, indentured labor, slave labor, child labor, involuntary prison labor, physical and sexual abuse and freedom of association. [2001, c. 439, Pt. NNNN, §1 (NEW).]

[ 2001, c. 439, Pt. NNNN, §1 (NEW) .]

3. Consequences of noncompliance with purchasing code of conduct.

[ 2005, c. 554, Pt. A, §2 (RP) .]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW). 2005, c. 554, §A2 (AMD).



5 §1825-M. Exception

The State Purchasing Agent may accept and award a bid to a supplier who has not met the requirements provided in section 1825-K if, after reasonable investigation by the State Purchasing Agent, it appears that the required unit or item of supply or brand of that unit or item, is procurable by the State from only that supplier. [2001, c. 439, Pt. NNNN, §1 (NEW).]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW).



5 §1825-N. Support to suppliers of goods and services

The State Purchasing Agent shall provide to bidders and contractors resources to assist with compliance with the state purchasing code of conduct established in this subchapter. These resources must include a list, easily accessed by the public, of bidders and vendors who have adopted the state purchasing code of conduct. [2005, c. 554, Pt. A, §3 (AMD).]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW). 2005, c. 554, §A3 (AMD).



5 §1825-O. Rulemaking

The State Purchasing Agent shall adopt rules under this subchapter governing the award of bids. Those rules must include specific guidelines for vendors to follow in order to comply with the state purchasing code of conduct and criteria for seeking disclosure of names and addresses of vendors' suppliers and suppliers' working conditions. [2001, c. 439, Pt. NNNN, §1 (NEW).]

Rules adopted under this section are major substantive rules as defined in chapter 375, subchapter II-A. [2001, c. 439, Pt. NNNN, §1 (NEW).]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW).



5 §1825-P. Report

By January 15th of each year, the State Purchasing Agent shall submit a report to the joint standing committee of the Legislature having jurisdiction over state and local government matters concerning the administrative and fiscal impact of the requirement that vendors comply with the state purchasing code of conduct; the degree of voluntary compliance with the state purchasing code of conduct; the number of vendors who agreed to and the number that declined to comply with the provisions of this subchapter; and any other information relevant to the state purchasing code of conduct. [2001, c. 439, Pt. NNNN, §1 (NEW).]

SECTION HISTORY

2001, c. 439, §NNNN1 (NEW).



5 §1825-Q. Complaints of noncompliance with code of conduct; investigations of complaints

1. Complaints alleging noncompliance. The State Purchasing Agent shall initiate an investigation to determine whether a violation of the code of conduct has occurred if:

A. The State Purchasing Agent has independent knowledge that a contractor or a supplier at the point of assembly of goods subject to a contract is not in compliance with the code of conduct; [2005, c. 554, Pt. A, §4 (NEW).]

B. The contractor informs the State Purchasing Agent that the contractor or a supplier at the point of assembly of goods subject to a contract is not in compliance with the code of conduct; [2005, c. 554, Pt. A, §4 (NEW).]

C. A worker for a contractor or for a supplier at the point of assembly of goods subject to a contract files a written complaint directly with the State Purchasing Agent stating that the contractor or supplier, to the best of the worker's knowledge, is not in compliance with the code of conduct; [2005, c. 554, Pt. A, §4 (NEW).]

D. A 3rd party established and based outside the United States, on behalf of or on the basis of information from a worker or workers, files directly with the State Purchasing Agent a signed and dated written complaint stating that, to the best of the 3rd party's knowledge, a contractor or a supplier at the point of assembly of goods subject to a contract is not in compliance with the code of conduct. If possible, the 3rd party's written complaint must be signed and dated under oath before an official authorized to administer oaths; or [RR 2005, c. 2, §4 (COR).]

E. A 3rd party established and based in the United States, on behalf of or on the basis of information from a worker or workers, files directly with the State Purchasing Agent a written complaint, signed and dated under oath before an official authorized by applicable law to administer oaths, stating that, to the best of the 3rd party's knowledge, a contractor or a supplier at the point of assembly of goods subject to a contract is not in compliance with the code of conduct. [2005, c. 554, Pt. A, §4 (NEW).]

[ RR 2005, c. 2, §4 (COR) .]

2. Specificity required. Any complaint made to the State Purchasing Agent must state with reasonable specificity each reason a party subject to the complaint is allegedly not in compliance with the code of conduct.

[ 2005, c. 554, Pt. A, §4 (NEW) .]

3. Notification to party subject to complaint. After receiving a complaint alleging noncompliance with the code of conduct, the State Purchasing Agent shall contact in a timely manner, in writing and by certified letter, the contractor that is the subject of the complaint or whose supplier is the subject of the complaint.

[ 2005, c. 554, Pt. A, §4 (NEW) .]

SECTION HISTORY

RR 2005, c. 2, §4 (COR). 2005, c. 554, §A4 (NEW).



5 §1825-R. Determinations of noncompliance with code of conduct

1. Relevant information. In making a determination of whether a violation of the code of conduct has occurred, the State Purchasing Agent may take into account any factors, information, sources of information and materials determined reliable and relevant by the State Purchasing Agent, as determined on a case-by-case basis. The State Purchasing Agent has specific authority and discretion to employ an independent monitor to investigate a complaint.

[ 2005, c. 554, Pt. A, §5 (NEW) .]

2. Determination by State Purchasing Agent. The determination of whether a party subject to a complaint is in compliance with the code of conduct is solely that of the State Purchasing Agent.

[ 2005, c. 554, Pt. A, §5 (NEW) .]

3. Notice of determination. After rendering a determination under this section, the State Purchasing Agent promptly shall inform the complainant and contractor in writing.

[ 2005, c. 554, Pt. A, §5 (NEW) .]

SECTION HISTORY

2005, c. 554, §A5 (NEW).



5 §1825-S. Consequences of noncompliance with code of conduct

1. Action by State Purchasing Agent. Upon determination of a violation of the code of conduct by a contractor or contractor's supplier at the point of assembly of goods covered by this subchapter, the State, through the State Purchasing Agent, shall inform the contractor and engage in discussions with the contractor about the violation. The purpose of the discussions is to work in partnership with the contractor to influence the contractor to change its practices or to use its bargaining position with the offending supplier to change the supplier's practices, rather than to cease doing business with the contractor or supplier. The State Purchasing Agent shall prescribe appropriate measures to ensure compliance with the code of conduct. These measures may include, but are not limited to:

A. Requesting that each party found not to be in compliance with the code of conduct provide continued access to independent monitors, if available; [2007, c. 193, §3 (AMD).]

B. Requesting that each party found not to be in compliance with the code of conduct offer their workers and managers the training and guidelines necessary to bring the workplace into compliance with the code of conduct; and [2005, c. 554, Pt. A, §6 (NEW).]

C. Requesting that each party found not to be in compliance with the code of conduct demonstrate to the State Purchasing Agent that prescribed changes or improvements have been completed and implemented. [2005, c. 554, Pt. A, §6 (NEW).]

[ 2007, c. 193, §3 (AMD) .]

2. Termination of contract. If, in the opinion of the State Purchasing Agent, a contractor that has been determined as not in compliance with the code of conduct does not make good faith efforts to change its practices or use its bargaining position with an offending supplier to change the supplier's practices, the State Purchasing Agent may take appropriate remedial action including, but not limited to, barring the subject contractor from bidding on future state contracts or terminating the State's contract with the contractor. Reference to the authority given in this subsection must be specifically referenced in the State's contracts with those contractors that are subject to the code of conduct.

[ 2005, c. 554, Pt. A, §6 (NEW) .]

SECTION HISTORY

2005, c. 554, §A6 (NEW). 2007, c. 193, §3 (AMD).



5 §1825-T. Citizens' Code of Conduct Working Group

The Citizens' Code of Conduct Working Group, as established in section 12004-I, subsection 29-D and referred to in this section as "the group," advises the State Purchasing Agent on matters related to this chapter. [2007, c. 193, §4 (NEW).]

1. Membership; terms; meetings; removal. The group consists of 9 members. Of the 9 members, 7 must be members appointed by the Governor, including one member representing an organization that represents uniform-wearing public employees, one member who is an expert in global economics and supply chains, one member who is an expert in business practices and economic development and 4 members who are advocates for labor rights and just working conditions in the apparel, footwear and textile industry and are based in the State. In addition to the members appointed by the Governor, one member must be the Commissioner of Administrative and Financial Services or the commissioner's designee and one member must be the State Purchasing Agent or the State Purchasing Agent's designee.

The Commissioner of Administrative and Financial Services or the commissioner's designee shall convene the first meeting of the group. The members shall elect a chair from the membership by majority vote of the membership at the first meeting of the group. The chair serves for the duration of that member's term unless a majority of the membership elects another chair. At the end of the chair's term as member, the membership shall elect a succeeding chair by majority vote of the membership. Members serve for a term of 2 years. The group shall meet at least annually to conduct business and to elect officers. A quorum consists of at least 5 members. The affirmative vote of a majority of the members present is necessary to decide any business brought before the group.

A member may be removed by the Governor for:

A. Failure to attend group meetings; [2007, c. 193, §4 (NEW).]

B. Ceasing to represent the interests delineated in this subsection; [2007, c. 193, §4 (NEW).]

C. Moving out of the State; or [2007, c. 193, §4 (NEW).]

D. Cause, as determined by the Commissioner of Administrative and Financial Services. [2007, c. 193, §4 (NEW).]

[ 2007, c. 193, §4 (NEW) .]

2. Duties of group. The group shall:

A. Assist the State Purchasing Agent in matters relevant to developing a consortium to monitor and investigate alleged violations of the code of conduct; [2007, c. 193, §4 (NEW).]

B. Assist the State Purchasing Agent and the liaison to the monitoring consortium under section 1825-B, subsection 12 in implementing, administering and enforcing the code of conduct; [2007, c. 193, §4 (NEW).]

C. Assist the State Purchasing Agent and the liaison to the monitoring consortium under section 1825-B, subsection 12 with educational outreach to state employees and vendors so that the code of conduct can be implemented effectively; [2007, c. 193, §4 (NEW).]

D. Investigate how the code of conduct may be applied to all purchases of items covered by the code within the open market purchasing limit applicable to state agencies; and [2007, c. 193, §4 (NEW).]

E. Recommend legislative or rule changes to the code of conduct. [2007, c. 193, §4 (NEW).]

[ 2007, c. 193, §4 (NEW) .]

SECTION HISTORY

2007, c. 193, §4 (NEW).






Subchapter 2: PRODUCTS AND SERVICES FROM REHABILITATION FACILITIES AND WORK CENTERS

5 §1826-A. Purpose and intent

The Legislature finds that the goal of integrating persons with disabilities into all aspects of community life is enhanced by providing expanded markets for products and services of work centers. The Legislature further believes that work centers provide a valuable means of transitional employment for the State's disabled population and for some, such as the most severely disabled persons, they may offer the only opportunities available for long-term, gainful employment. [2003, c. 515, §1 (AMD).]

In order to assure continued opportunities for persons with disabilities to obtain this employment through work centers, it is the intent of the Legislature to provide reliable and steady income and job opportunities to work centers. It is the purpose of this section and sections 1826-B to 1826-D to ensure that some portion of state purchases for commodities and services be available to work centers. [2003, c. 515, §1 (AMD).]

SECTION HISTORY

1985, c. 359, §3 (NEW). RR 2001, c. 1, §9 (COR). 2003, c. 515, §1 (AMD).



5 §1826-B. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1985, c. 359, §3 (NEW).]

1. Persons with disabilities. "Persons with disabilities" means individuals who have physical or mental impairments that substantially limit one or more major life activities, have a record of those impairments or are perceived to have those impairments.

[ 2003, c. 515, §2 (RPR) .]

2. Work center. "Work center" means a program that provides vocational rehabilitation services to individuals with disabilities to enable those individuals to maximize their opportunities for employment, including career advancement. For the purposes of sections 1826-A to 1826-D, a work center must meet the following conditions:

A. [1999, c. 543, §1 (RP).]

B. Has complied with occupational health and safety standards required by the laws of the United States or this State; [1985, c. 359, §3 (NEW).]

C. Employs during the fiscal year in commodity production or service provision persons with disabilities at a quota of not less than 66% of the total hours of direct labor on all production, whether or not government related; and [2003, c. 515, §3 (AMD).]

D. Has, is part of or demonstrates a formal relationship for support with an ongoing placement program that includes at least preadmission evaluation and annual review to determine each worker's capability for normal competitive employment and maintenance of liaison with the appropriate community services for the placement in the employment of any of its workers who may qualify for that placement. [2003, c. 515, §4 (AMD).]

[ 2003, c. 515, §§3, 4 (AMD) .]

3. Director. "Director" means the Director of the Bureau of General Services within the Department of Administrative and Financial Services.

[ 2007, c. 395, §2 (NEW) .]

SECTION HISTORY

1985, c. 359, §3 (NEW). 1999, c. 543, §1 (AMD). 2003, c. 515, §§2-4 (AMD). 2007, c. 395, §2 (AMD).



5 §1826-C. Work center purchases

1. Committee established.

[ 2007, c. 395, §3 (RP) .]

2. Appointments; terms; compensation.

[ 2007, c. 395, §3 (RP) .]

3. Powers and duties.

[ 2007, c. 395, §3 (RP) .]

4. Work center purchases schedule. The director shall develop and use a work center purchases schedule. The director shall:

A. Identify and develop a list of all products and services purchased or scheduled to be purchased by State Government; [1985, c. 359, §3 (NEW).]

B. Identify and develop a list of all work centers in the State, including a description of the products and services work centers are currently providing or have recently provided and including an assessment of the products and services that work centers are capable of providing, but have not recently provided; and [1985, c. 359, §3 (NEW).]

C. Develop from the information obtained in paragraphs A and B a work center purchases schedule that describes all products and services to be purchased by the State that, in the view of the director, could be provided by work centers. In developing this schedule, the director shall give consideration to the abilities of work centers to meet contract requirements and to meet generally accepted quality control standards and any potential technical assistance that may be required to enable a work center to compete fairly for contracts, pursuant to this subchapter. [2007, c. 395, §3 (AMD).]

[ 2007, c. 395, §3 (AMD) .]

5. Competitive bidding. The director shall develop procedures for competitive bidding by eligible work centers only for products and services identified on the work center purchase schedule. If no bid is received from a work center for any product or service on the schedule, the director shall confer with the Department of Corrections to determine whether the Department of Corrections is able to provide the product or service at a fair price. If the director and the Department of Corrections do not come to agreement, the product or service must be put out to general bid by the director, in accordance with standard rules and procedures. If only one work center bid is received, the director shall review the bid and make a determination regarding the fairness of the price and terms of the proposed contract. If the director determines that the work center may not be awarded this bid, the director shall confer with the Department of Corrections to determine whether the Department of Corrections is able to provide the product or service at a fair price. If the director and the Department of Corrections do not come to agreement, the contract must be offered for standard competitive bid by the director in accordance with standard rules and procedures.

[ 2007, c. 395, §3 (AMD) .]

6. Award of contracts; fair price. The director has final determination in awarding contracts to work centers through the competitive bidding process. The director's judgment prevails in the determination that the price and contract terms are fair and reasonable both to the work center and to the State. In determining a fair price, the director shall ensure the ability of the work center to recover the costs of labor, material, equipment, overhead and delivery.

[ 2007, c. 395, §3 (AMD) .]

7. Assignment of contracts. The director shall ensure that contracts awarded to work centers may not be assigned to any other vendor, except as may be necessary to complete the contracts, because of extraordinary events beyond the control of the work centers. Any additional costs incurred because of these assignments must be borne by the work center as a normal cost of doing business.

[ 2007, c. 395, §3 (AMD) .]

SECTION HISTORY

1985, c. 359, §3 (NEW). 1991, c. 515, §2 (AMD). 1993, c. 708, §J5 (AMD). 1995, c. 560, §§F5,K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 543, §2 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 515, §§5-8 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 395, §3 (AMD).



5 §1826-D. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 359, §3 (NEW). 1987, c. 816, §W (RP).









Chapter 155-A: CENTRAL FLEET MANAGEMENT AND CENTRAL SERVICES

Subchapter 1: GENERAL PROVISIONS

5 §1827. Powers; Bureau of General Services

The Department of Administrative and Financial Services, through the Bureau of General Services, may establish the Central Services Division in the Bureau of General Services for the purpose of operating the postal service, central copy and duplicating service, central warehouse, surplus property service and central mail room. The Bureau of General Services may: [2005, c. 386, Pt. H, §10 (NEW).]

1. Postal service. Purchase or contract for all postal service required for the use of State Government or any department or agency thereof;

[ 2005, c. 386, Pt. H, §10 (NEW) .]

2. Central copy and duplicating. Establish and conduct a central printing service, copy service and audio-visual service at the seat of government. Such services must be available to all departments and agencies of State Government. The Director of the Bureau of General Services may make charges to those departments and agencies of State Government making use of the facilities and supplies of the central printing service;

[ 2005, c. 386, Pt. H, §10 (NEW) .]

3. Central warehouse. Establish and operate, with the approval of the Commissioner of Administrative and Financial Services, a warehouse that, in the judgment of the Director of the Bureau of General Services, is determined necessary for the storage and distribution of supplies, materials and equipment by resale, rental or other method, required for use by State Government or any department or agency, or any political subdivision or school administrative unit. In accordance with section 1587, the Director of the Bureau of General Services may purchase, lease, lease-purchase or enter into other financing agreements for the acquisition of equipment in accordance with this subsection when it can be demonstrated that any such action or agreement provides a clear cost advantage to the State;

[ 2005, c. 386, Pt. H, §10 (NEW) .]

4. Central mail room. Establish and conduct a central mail room for the state departments and agencies at the seat of government;

[ 2005, c. 386, Pt. H, §10 (NEW) .]

5. Surplus property. Transfer to or between state departments and agencies or educational institutions or sell supplies, materials and equipment that are surplus, obsolete or unused;

[ 2005, c. 386, Pt. H, §10 (NEW) .]

6. Internal service fund accounts. Maintain or establish, through the Office of the State Controller, an internal service fund account for each of the central services described in subsections 1 to 5. The funds deposited in the account must include, but are not limited to, appropriations made to the account, funds transferred to the account from within the Department of Administrative and Financial Services, funds received from state departments and agencies using the services provided by the central services and earnings by the fund from the Treasurer of State's pool.

Each of the central services described in subsections 1 to 5 may levy charges according to a rate schedule recommended by the Director of the Bureau of General Services and approved by the Commissioner of Administrative and Financial Services against all departments and agencies using their services.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

SECTION HISTORY

2005, c. 386, §H10 (NEW).



5 §1828. Sales of surplus property to educational institutions, qualifying nonprofit organizations and fire departments

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Educational institution" means:

(1) Any public elementary or secondary school;

(2) Any elementary or secondary private school approved for tuition whose school enrollment is at least 60% publicly funded students as determined by the previous school year's October to April average enrollment;

(3) Any nonpublic postsecondary school; or

(4) Any applied technology region. [2005, c. 386, Pt. H, §10 (NEW).]

B. "Qualifying nonprofit organization" means:

(1) A public or private nonprofit entity that owns or operates a project or facility for the homeless;

(2) A nonprofit organization that has been determined to be exempt from taxation under the United States Internal Revenue Code, Section 501(c) and that provides services to persons with physical or mental handicaps as defined in section 4553, subsection 7-A;

(3) A nonprofit organization that has been determined to be exempt from taxation under the United States Internal Revenue Code, Section 501(c) and that contracts with the Department of Health and Human Services to provide vehicles to low-income families to assist them in participating in work, education or training ; or

(4) A nonprofit organization that has been determined to be exempt from taxation under the United States Internal Revenue Code, Section 501(c) and that houses animals and operates for the purpose of providing stray, abandoned, abused or owner-surrendered animals with sanctuary or finding the animals temporary or permanent adoptive homes. [2011, c. 9, §1 (AMD).]

C. "Fire department" means a department required to report to the State Fire Marshal pursuant to Title 25, section 2395. [2005, c. 386, Pt. H, §10 (NEW).]

[ 2011, c. 9, §1 (AMD) .]

2. Surplus property. Pursuant to this chapter and rules adopted under section 1813, the Department of Administrative and Financial Services through the Bureau of General Services shall allow private sales of surplus property to:

A. Nonprofit organizations that contract with the Department of Health and Human Services to provide affordable vehicles to low-income families to assist them in participating in work, education or training; [2005, c. 386, Pt. H, §10 (NEW).]

B. Homeless shelter sponsors; [2011, c. 9, §2 (AMD).]

C. Educational institutions; and [2011, c. 9, §2 (AMD).]

D. Nonprofit organizations that house animals and operate for the purpose of providing stray, abandoned, abused or owner-surrendered animals with sanctuary or finding the animals temporary or permanent adoptive homes. [2011, c. 9, §2 (NEW).]

[ 2011, c. 9, §2 (AMD) .]

3. Computers to fire departments. Notwithstanding any requirement of this chapter or rules adopted pursuant to this chapter, a fire department may purchase one personal computer from the Department of Administrative and Financial Services, Bureau of General Services to be used for reporting to the State Fire Marshal as required under Title 25, section 2395. The Bureau of General Services may charge a fire department only reasonable administrative and handling costs of no more than $35 for the purchase of a personal computer under this subsection.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

SECTION HISTORY

2005, c. 386, §H10 (NEW). 2011, c. 9, §§1, 2 (AMD).



5 §1829. Federal surplus property

The Department of Administrative and Financial Services is designated as the state agency to receive and distribute federal surplus property that may become available for distribution to eligible recipients within this State. The department, through the Bureau of General Services, may acquire, warehouse, allocate and distribute surplus government property to all recipients within the State who have been or who may later be designated as eligible to receive such surplus property by the Congress of the United States or any other federal official empowered to make such determination. The Commissioner of Administrative and Financial Services may enter into cooperative agreements with any duly authorized federal official to carry out the purposes of this section. [2005, c. 386, Pt. H, §10 (NEW).]

Upon transfer of surplus property to an eligible recipient, the Commissioner of Administrative and Financial Services shall charge and receive from that recipient money sufficient to cover the acquisition, warehousing, handling, administrative and delivery costs chargeable to that property. The commissioner shall employ and assign such supervisory and clerical personnel as may be necessary to carry out this section, subject to the Civil Service Law. [2005, c. 386, Pt. H, §10 (NEW).]

SECTION HISTORY

2005, c. 386, §H10 (NEW).



5 §1830. Central Fleet Management Division

1. Division established. The Central Fleet Management Division is established in the Department of Administrative and Financial Services, Bureau of General Services for the purpose of acquiring, maintaining and managing vehicles for use by State Government and its employees on official state business, except the Department of Public Safety. The Central Fleet Management Division shall rent or lease vehicles to agencies, except the Department of Public Safety, in accordance with an established rate structure. Revenues derived from operations must be used to acquire, replace and maintain vehicles; adequately staff the Central Fleet Management Division; pay for required space; and otherwise provide for the overall operation of the Central Fleet Management Division. Department vehicles that exceed the car, light duty truck and special use vehicle specifications are exempt from this section, but must be reported in accordance with this section. For the purposes of this section, the terms "car," "light duty truck" and "special use vehicle" refer to vehicles with gross vehicle weight rating less than 10,000 pounds.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

2. Agency program requirements. The Bureau of General Services shall work closely with all departments and agencies to identify annual transportation and vehicle usage requirements to ensure that agency program requirements are met to the maximum extent possible. The bureau shall:

A. Maintain the Central Fleet Management Division to service the transportation requirements of all state agencies not exempted under subsection 3, paragraph C and their employees and control assignments of vehicles to ensure they are used to the best economic advantage of the State; [2005, c. 386, Pt. H, §10 (NEW).]

B. Maintain records of transportation and vehicle requirements and all motor vehicles owned, leased and available for use for those agencies not exempted under subsection 3, paragraph C and make this information available to state agencies; [2005, c. 386, Pt. H, §10 (NEW).]

C. Require all state agencies not exempted under subsection 3, paragraph C and their employees to use the Central Fleet Management Division when transportation is required. Employees requesting to use personal vehicles on state business are required to seek an exemption from the Central Fleet Management Division; [2005, c. 386, Pt. H, §10 (NEW).]

D. Acquire or replace Central Fleet Management Division vehicles in accordance with an established vehicle replacement policy; [2005, c. 386, Pt. H, §10 (NEW).]

E. Transfer motor vehicles from other agencies, purchase, lease, lease-purchase or enter into other financing agreements, in accordance with section 1587, for the acquisition or replacement of motor vehicles in accordance with subsection 3 when it can be demonstrated that any such action or agreement provides a clear cost or program advantage to the State; [2005, c. 386, Pt. H, §10 (NEW).]

F. Establish facilities to store and maintain motor vehicles; and [2005, c. 386, Pt. H, §10 (NEW).]

G. Devise a mechanism for the distribution of fuel by competitive bidding by commercial vendor, by the use of existing state-owned fueling facilities and the establishment of a statewide credit card system. [2005, c. 386, Pt. H, §10 (NEW).]

[ 2005, c. 386, Pt. H, §10 (NEW) .]

3. Standards; specifications. The Bureau of General Services shall establish the following:

A. Standards for vehicle operation; [2005, c. 386, Pt. H, §10 (NEW).]

B. Specifications for vehicles to be acquired by the State; and [2005, c. 386, Pt. H, §10 (NEW).]

C. Standards for the exemption or waiver of state agencies from the requirements of this section. The Director of the Bureau of General Services may provide a waiver to an agency or an employee requiring the services of the Central Fleet Management Division or the standards and criteria established under this section if the director concludes that such a waiver is in the best economic interest of the State or critical agency mission. [2005, c. 386, Pt. H, §10 (NEW).]

Standards developed for use of Central Fleet Management Division services by all state agencies not exempted under paragraph C and employees of any such agency must be available for inspection at the Central Fleet Management Division's central office. The Director of the Bureau of General Services may provide a temporary waiver of the standards and criteria established under this section if the director concludes that the unique conditions of program or employee function require such a waiver.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

4. Central Fleet Management Internal Service Fund Account. The Bureau of General Services shall establish, through the Office of the State Controller, the Central Fleet Management Internal Service Fund Account. The funds deposited in the account must include, but are not limited to, appropriations made to the account, funds transferred to the account from within the Department of Administrative and Financial Services, funds received from state departments and agencies using the services provided by the bureau, earnings by the fund from the Treasurer of State's pool and proceeds from the sale of vehicles under the administrative control of the Central Fleet Management division by the state surplus property program in the Bureau of General Services in accordance with current provisions of law and subsection 3.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

5. Levy charges. The Central Fleet Management Division may levy charges according to a rate schedule recommended by the Director of the Bureau of General Services and approved by the Commissioner of Administrative and Financial Services against all departments and agencies using the services of the Central Fleet Management Division.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

6. Service charges. Service charges for the rental and lease of motor vehicles must be calculated to provide for vehicle replacement costs, operating costs, necessary capital investment, personal services and sufficient working capital for the Central Fleet Management Division.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

7. Assignment of appropriate credits. The Central Fleet Management Division may develop a method of assigning appropriate credits to be used to reduce the charges for those state agencies from which vehicles are transferred to the Central Fleet Management Division. These credits must be calculated both to reasonably compensate the agencies and to ensure adequate revenues to support the Central Fleet Management Division.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

8. Staff. The Director of the Bureau of General Services shall appoint, as approved by the Legislature and subject to the Civil Service Law, staff necessary to carry out the purposes of this section.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

9. Budget adequate funds. Each department or agency using the services of the Central Fleet Management Division must budget adequate funds to pay for the leasing services provided by the Central Fleet Management Division.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

10. Transfer of funds. Notwithstanding section 1585, state agencies that are in the process of transferring vehicle operations to the Central Fleet Management Division may transfer Capital Expenditures funds to the All Other category for those agencies to allow agencies to pay vehicle expenses.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

11. Report. The Director of the Bureau of General Services within the Department of Administrative and Financial Services shall report to the joint standing committee of the Legislature having jurisdiction over state and local government matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs by February 15th of each year with respect to the status of current vehicle operations, projected requirements, anticipated costs and savings realized to date for each fiscal year in the operation of the Central Fleet Management Division.

[ 2005, c. 386, Pt. H, §10 (NEW) .]

SECTION HISTORY

2005, c. 386, §H10 (NEW).









Chapter 156: DEPARTMENT CONTRACTS AND APPEAL OF DECISIONS

5 §1831. Rules

1. Adoption of rules. Every department or agency of State Government, subject to chapters 141 to 152, purchasing services or awarding grants or contracts which are not subject to the authority of the Department of Administration, as defined in chapters 153 and 155, shall establish a procedure by which these services are purchased or by which grants or contracts are awarded. This procedure must be adopted in accordance with the Maine Administrative Procedure Act, chapter 375 no later than January 1, 1991 and must be approved by the State Purchasing Agent prior to their adoption. The State Purchasing Agent shall ensure that the rules adopted under this section meet the standards of public notice, administrative review, and rights to appeal as set forth in chapter 155, subchapter I-A. Any department or agency of State Government that does not adopt rules under this section by January 1, 1991, is subject to rules adopted by the State Purchasing Agent under chapter 155, subchapter I-A.

A. [1989, c. 785, §3 (RP).]

B. [1989, c. 785, §3 (RP).]

C. [1989, c. 785, §3 (RP).]

D. [1989, c. 785, §3 (RP).]

E. [1989, c. 785, §3 (RP).]

F. [1989, c. 785, §3 (RP).]

[ 1989, c. 785, §3 (AMD) .]

2. Limitation. This section does not apply to purchase of supplies, services, materials and equipment or to public improvements, as described under chapters 153 and 155. This section does not apply to construction, improvement or repair of any and all ways, roads or bridges with appurtenances or other public improvements which by law are under the supervision of the Department of Transportation in accordance with section 1741.

[ 1989, c. 165, §2 (AMD) .]

3. Application. The procedure adopted by a department or agency in this section may be used by the department or agency for any qualifying purchase or award of a contract or grant. Nothing in this section may be construed to require the adoption of new procedures for every new purchase, contract or award. Nothing in this section may be construed to require the State Purchasing Agent or the Department of Administration to approve any contract, grant or award that is not presently approved by the State Purchasing Agent or the Department of Administration under chapters 153 and 155.

[ 1985, c. 785, Pt. A, §76 (AMD) .]

SECTION HISTORY

1983, c. 188, (NEW). 1985, c. 785, §A76 (AMD). 1989, c. 165, §2 (AMD). 1989, c. 785, §3 (AMD).



5 §1832. Contracts with day care facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 380, §1 (NEW).



5 §1833. Workers' Compensation Management Fund

The Workers' Compensation Management Fund is established to provide for any expenses related to the resolution of workers' compensation claims including: records and information management; investigation; medical review; representation; rehabilitation; payment of compensation; appropriate medical expenses and other payments required by the Workers' Compensation Board; the settlement of cases; and other necessary expenses. [1991, c. 885, Pt. D, §2 (AMD).]

The fund must be an internal service fund and be under the control of the Commissioner of Administrative and Financial Services and the supervision of the Bureau of Human Resources. The fund must be a continuing fund and may not lapse. The treasurer shall credit interest earned to the fund. [1991, c. 780, Pt. Y, §72 (AMD).]

1. Capitalization; premiums. The fund is capitalized by legislative appropriations, payment from state departments and agencies and by other appropriate means.

On or before July 1st of each year, the Department of Administrative and Financial Services, Division of Employee Health and Benefits shall inform the State Budget Officer of quarterly premium charges for the fiscal year. The State Budget Officer shall advise any affected department or agency of the premium charges so that they may be incorporated into the normal budgetary process. An agency that does not have sufficient funding to pay the required premium charges shall request funds from the Legislature.

All state departments and agencies shall make premium payments to the fund at the beginning of each quarter based on charges to user departments. Premiums charged to user departments must be based on an analysis of the loss experience of each department, the reserve requirements related to departmental loss experience and the recovery of expenses as authorized in this section as related to each user department. Each department shall allocate the premium charge based on an analysis of the loss experience of each account or subdivision of account within the department. Premiums charged must be sufficient to ensure the continuation of the fund and shall be set by the commissioner.

Funds received from the reserve fund for self-insured retention losses under section 1731 must be repaid to that reserve fund through premiums charged except that, on the request of the commissioner, the Governor may waive repayment to the reserve fund when warranted and necessary.

[ 2013, c. 447, §1 (AMD) .]

2. Transitional clause.

[ 2013, c. 447, §2 (RP) .]

SECTION HISTORY

1989, c. 501, §P16 (NEW). 1991, c. 780, §§Y72,73 (AMD). 1991, c. 885, §D2 (AMD). 2013, c. 447, §§1, 2 (AMD).






Chapter 157: DATA PROCESSING AND CENTRAL COMPUTER SERVICES

5 §1851. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1852. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §B32 (AMD). 1985, c. 785, §A77 (RP). 1987, c. 402, §§A44,A45 (AMD).



5 §1853. Intergovernmental cooperation and assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 779, §18 (AMD). 1985, c. 785, §A77 (RP). 1987, c. 402, §A46 (RP).



5 §1854. Intragovernmental service fund account (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1855. Computer Services Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1981, c. 168, §4 (AMD). 1983, c. 812, §27 (AMD). 1985, c. 293, §4 (AMD). 1985, c. 779, §19 (AMD). 1985, c. 785, §A77 (RP). 1987, c. 402, §A47 (RP).



5 §1856. Chairman; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1857. Duties of Computer Services Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1858. Bureau assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1859. Appeal process (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1860. Review of appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).



5 §1861. Protection of information files (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 322, §3 (NEW). 1985, c. 785, §A77 (RP).






Chapter 158: ADMINISTRATIVE SERVICES

Subchapter 1: DEPARTMENT OF ADMINISTRATIVE AND FINANCIAL SERVICES

5 §1871. Department of Administration established; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y75 (RP).



5 §1872. Provision of services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y75 (RP).



5 §1873. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1989, c. 857, §24 (AMD). 1991, c. 780, §§Y76-78 (AMD). 2001, c. 388, §3 (AMD). 2005, c. 12, §SS5 (RP).



5 §1874. Commissioner; appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y79 (RP).



5 §1875. Responsibilities and dutes of the department (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y79 (RP).



5 §1876. Department organization (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1985, c. 819, §A4 (AMD). 1987, c. 402, §§B3,B4 (AMD). 1989, c. 501, §H (AMD). 1991, c. 780, §Y80 (RP).



5 §1877. Powers and duties of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 448, §§1-B (AMD). 1987, c. 733, §4 (AMD). 1991, c. 780, §Y81 (RP).



5 §1877-A. Powers and duties of commissioner

The commissioner has the authority and duties provided in this section. For purposes of this section, "commissioner" means the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §82 (NEW).]

1. Report to the Legislature. The commissioner shall report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs at the beginning of the first regular session of each Legislature with respect to:

A. [2005, c. 12, Pt. SS, §6 (RP).]

B. [2005, c. 12, Pt. SS, §6 (RP).]

C. The degree to which personnel needs of state agencies are being met; [1999, c. 668, §7 (AMD).]

D. Any problems that exist with respect to current policies and procedures as they relate to the personnel needs of state agencies. This portion of the report must also include the evaluation of the Civil Service Policy Review Board with respect to the issue of this paragraph; and [1997, c. 618, §1 (AMD).]

E. All temporary and contracted positions within each agency and bureau of State Government. This information must include the duration and turnover of each position; the separate costs of each position for wages, benefits, contract fees and administration costs; and the position title or function. The costs associated with preparing this report must be absorbed utilizing existing department resources. [1997, c. 618, §2 (NEW).]

[ 2005, c. 12, Pt. SS, §6 (AMD) .]

2. Asbestos abatement. The commissioner shall authorize the expenditure of funds for the abatement of asbestos-related hazards in buildings used by the courts of the State.

[ 1991, c. 780, Pt. Y, §82 (NEW) .]

3. Indoor air quality and ventilation improvements. The commissioner shall develop priorities for improving indoor air quality and ventilation in preparing budget requests for the repair and capital improvement of state buildings.

[ 1991, c. 780, Pt. Y, §82 (NEW) .]

4. State cost allocation program. The state cost allocation program must annually identify the kind and cost of central services furnished to each state agency from General Fund appropriations. The non-General Fund portion of each agency must be assessed for these services as determined by the state cost allocation program procedures to the extent that payments are not expressly prohibited by state or federal law or by the terms of a gift or donation made to the State from private sources. These payments must be credited to the General Fund as undedicated revenue. The state cost allocation program may provide for the separate assessment of certain statewide single audit costs to federally funded programs. The commissioner, or the commissioner's designee, may adjust this assessment to any individual account.

Non-General Fund resources that contribute to funding costs related to general departmentwide functions, such as accounting, personnel administration, maintenance of property records and general purchasing, that have been made available to an account by legislative action may be consolidated into one or more administrative accounts, unless such a consolidation is expressly prohibited by state or federal law. All resources and costs affected by such a consolidation must be properly identified and included in the budget process in accordance with chapter 149. When the Legislature is not in session and upon recommendation of the State Budget Officer, the Governor may approve necessary adjustments to these consolidations for a period not to extend beyond the end of the current fiscal year. The Director of the Office of Fiscal and Program Review must be notified of any such action. The unencumbered balance of each administrative account established pursuant to this section must be carried forward at the end of each fiscal year, and the budgeted transfers to the administrative account for the ensuing fiscal year must be proportionally reduced by the amount of that carried balance.

[ 2005, c. 12, Pt. T, §11 (NEW) .]

SECTION HISTORY

1991, c. 780, §Y82 (NEW). 1997, c. 618, §§1,2 (AMD). 1999, c. 668, §7 (AMD). 2001, c. 388, §4 (AMD). 2005, c. 12, §§T11,SS6 (AMD).






Subchapter 2: BUREAU OF INFORMATION SERVICES

5 §1881. Mission (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). RR 2001, c. 1, §10 (COR). 2001, c. 388, §5 (RPR). 2005, c. 12, §SS7 (RP).



5 §1882. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y84 (RP).



5 §1883. Bureau of Information Services established (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y85 (AMD). 2005, c. 12, §SS7 (RP).



5 §1884. Director of the Bureau ofInformation Services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1991, c. 780, §Y86 (AMD). 1993, c. 349, §8 (AMD). 2005, c. 12, §SS7 (RP).



5 §1885. Purpose and organization (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1985, c. 819, §A5 (AMD). 1987, c. 402, §A48 (AMD). 1989, c. 857, §25 (AMD). 1991, c. 291, §1 (AMD). 1991, c. 780, §Y87 (AMD). 2001, c. 388, §6 (AMD). 2005, c. 12, §SS7 (RP).



5 §1886. Powers and duties of the Director of the Bureau of Information Services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 282, §2 (AMD). 1987, c. 402, §A49 (AMD). 1989, c. 237, §§2,3 (AMD). 1989, c. 857, §§26-32 (AMD). 1991, c. 780, §Y88 (AMD). 1995, c. 152, §1 (AMD). 1997, c. 424, §B2 (AMD). 1997, c. 713, §2 (AMD). 2001, c. 388, §7 (AMD). 2005, c. 12, §SS7 (RP).



5 §1887. Bureau of Information Services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1999, c. 165, §§1,2 (AMD). 2001, c. 388, §8 (AMD). 2005, c. 12, §SS7 (RP).



5 §1888. Noncompliance defined (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 402, §A50 (AMD). 1989, c. 857, §33 (AMD). 1999, c. 165, §3 (AMD). 2001, c. 388, §9 (RP).



5 §1889. Data processing professional and support staff in state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890. Intergovernmental cooperation and assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 402, §A51 (AMD). 1999, c. 165, §4 (AMD). 2005, c. 12, §SS7 (RP).



5 §1890-A. Internal services fund accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). RR 1995, c. 1, §2 (COR). 2005, c. 12, §SS7 (RP).



5 §1890-B. Misuse of State Government computer system (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §P17 (NEW). 1989, c. 596, §Q (RPR). 1991, c. 340, (AMD). 1995, c. 703, §1 (RPR). 2001, c. 388, §10 (RP).






Subchapter 2-A: GEOGRAPHIC INFORMATION SYSTEMS

5 §1890-C. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-D. Established (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-E. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-F. Intergovernmental cooperation and assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-G. Licensing agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-H. Priority of responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 152, §2 (NEW). 2005, c. 12, §SS7 (RP).






Subchapter 2-B: MAINE LIBRARY OF GEOGRAPHIC INFORMATION

5 §1890-I. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 649, §1 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-J. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 649, §1 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-K. Maine Library of Geographic Information Board (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 649, §1 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-L. Liability (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 649, §1 (NEW). 2005, c. 12, §SS7 (RP).



5 §1890-M. Copyrights and fees (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 649, §1 (NEW). 2005, c. 12, §SS7 (RP).






Subchapter 3: INFORMATION SERVICES POLICY BOARD

5 §1891. Information Services Policy Board established; purpose of board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1985, c. 819, §§B1,2 (AMD). 1999, c. 165, §5 (AMD). 2001, c. 388, §11 (AMD). 2005, c. 12, §SS7 (RP).



5 §1892. Membership on board; appointment, terms of office and compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 701, §§1-3 (AMD). 1989, c. 483, §§A22,A23 (AMD). 1989, c. 502, §A19 (AMD). 1989, c. 857, §§34-36 (AMD). 1989, c. 878, §A14 (AMD). 1991, c. 291, §§2-4 (AMD). 1991, c. 780, §§Y89-92 (AMD). 1997, c. 554, §1 (AMD). 1999, c. 165, §6 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 689, §B7 (REV). 2005, c. 12, §SS7 (RP).



5 §1893. Duties and responsibilities of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1987, c. 534, §§A6,A19 (AMD). 1987, c. 701, §§4,5 (AMD). 1989, c. 443, §10 (AMD). 1989, c. 857, §§37-41 (AMD). 1991, c. 291, §5 (AMD). RR 1995, c. 1, §3 (COR). 1995, c. 152, §§3,4 (AMD). 1999, c. 165, §7 (AMD). 2001, c. 388, §12 (AMD). 2005, c. 12, §SS7 (RP).



5 §1894. Semiautonomous state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 857, §42 (NEW). 2005, c. 12, §SS7 (RP).



5 §1895. Legislature and Judicial Department (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 857, §42 (NEW). 2005, c. 12, §SS7 (RP).






Subchapter 4: APPEALS PROCESS

5 §1896. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A78 (NEW). 1989, c. 857, §43 (AMD). 1991, c. 291, §6 (AMD). RR 1995, c. 1, §4 (COR). 2001, c. 388, §13 (AMD). 2005, c. 12, §SS7 (RP).









Chapter 159: COOPERATIVE EDUCATION SUPPORT PROGRAM

5 §1901. Program

There is established a State Government cooperative education support program for the purpose of providing work opportunities in state institutions and agencies to Maine residents enrolled as full-time students in approved post-secondary universities, colleges or institutes in Maine. [1975, c. 211, (NEW).]

SECTION HISTORY

1975, c. 211, (NEW).



5 §1902. Purposes

1. Purposes. The purposes of the program are:

A. To permit state agencies to employ qualified students enrolled in post-secondary cooperative education programs without regard to personnel count; [1975, c. 211, (NEW).]

B. To provide students with practical experiences related to their field of study which can only be obtained through full-time employment; [1975, c. 211, (NEW).]

C. To assist students to defray higher education costs; [1975, c. 211, (NEW).]

D. To lessen the demand for work during the summer months and disperse it throughout the entire year; [1975, c. 211, (NEW).]

E. To provide department or agency heads with the opportunity of observing and evaluating potential employees on the job thus facilitating the recruitment and selection of personnel to fill state openings; [1975, c. 211, (NEW).]

F. To stimulate interest in employment in the State of Maine on the part of college educated students. [1975, c. 211, (NEW).]

[ 1975, c. 211, (NEW) .]

SECTION HISTORY

1975, c. 211, (NEW).



5 §1903. Procedure

The employment of students enrolled in cooperative education programs in approved colleges, universities or institutes in the State of Maine is hereby authorized. Appropriate department, agency or institution heads may employ such students through the use of funds resulting from unfilled positions in their personal services budgets. [1975, c. 211, (NEW).]

Each student must be approved by the institution he attends and the agency, department or institution head. [1975, c. 211, (NEW).]

Appropriate department, agency or institution heads may request the employment of cooperative education students on a form provided by the Bureau of Human Resources. Approval by the Director of Human Resources and the State Budget Officer will constitute approval for a student to be employed. Only cooperative education programs that require full-time employment for a period of not less than 10 weeks shall be included. Cooperative education students will be classified as project employees and will be governed by all policies and entitled to all rights and privileges afforded such employees, except that they shall be paid at the prevailing minimum wage. [1985, c. 785, Pt. B, §33 (AMD).]

The restrictions regarding full-time employment and payment at minimum wage shall not apply to the cooperative education support program between the Department of Health and Human Services and the University of Maine System for the training of psychologists. [1985, c. 779, §20 (AMD); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1975, c. 211, (NEW). 1975, c. 766, §4 (AMD). 1983, c. 580, §1 (AMD). 1985, c. 779, §20 (AMD). 1985, c. 785, §B33 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).






Chapter 161: DIVESTITURE OF STATE FUNDS

5 §1951. Republic of South Africa (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 247, §4 (NEW). 1987, c. 769, §A13 (AMD). 1991, c. 514, §1 (AMD). 1993, c. 530, §1 (RP).



5 §1952. Review of investments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 247, §4 (NEW). 1993, c. 530, §2 (RP).



5 §1953. Index funds and other short-term investment funds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 247, §4 (NEW). 1993, c. 530, §2 (RP).



5 §1954. Stock-share votes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 247, §4 (NEW). 1991, c. 514, §2 (AMD). 1993, c. 530, §3 (RP).



5 §1955. Northern Ireland (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 743, (NEW). 1989, c. 502, §A20 (AMD). 1991, c. 537, (AMD). 2005, c. 537, §1 (RP).



5 §1956. Sudan (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 537, §2 (NEW). 2007, c. 58, §3 (REV). MRSA T. 5, §1956, sub-§4 (RP).






Chapter 163: OFFICE OF INFORMATION TECHNOLOGY

Subchapter 1: CHIEF INFORMATION OFFICER

5 §1971. Chief Information Officer; appointment; qualifications

The Commissioner of Administrative and Financial Services shall appoint the Chief Information Officer. The Chief Information Officer must be a qualified professional person who shall: [2005, c. 12, Pt. SS, §9 (RPR).]

1. Policy-making information. Direct, coordinate and oversee information technology policy making, planning, architecture and standardization; and

[ 2005, c. 12, Pt. SS, §9 (NEW) .]

2. Provide services. Direct and oversee the provision of information technology and enterprise services in data processing and telecommunications throughout State Government.

[ 2005, c. 12, Pt. SS, §9 (NEW) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2005, c. 12, §SS9 (RPR).



5 §1972. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 388, §14 (NEW).]

1. Board.

[ 2005, c. 12, Pt. SS, §10 (RP) .]

2. Chief Information Officer. "Chief Information Officer" means the person who holds the lead information technology position within the executive branch that directs, coordinates and oversees information technology policy making, planning, architecture and standardization. The Chief Information Officer is also responsible for the provision of information technology and enterprise services in data processing and telecommunications throughout State Government.

[ 2005, c. 12, Pt. SS, §10 (AMD) .]

3. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 2001, c. 388, §14 (NEW) .]

4. Computer system. "Computer system" has the same meaning as in Title 17-A, section 431.

[ 2001, c. 388, §14 (NEW) .]

5. Leadership positions.

[ 2003, c. 176, §1 (RP) .]

6. Data processing. "Data processing" means the process that encompasses all computerized and auxiliary automated information handling, including systems analysis and design, conversion of data, computer programming, information storage and retrieval, data and facsimile transmission, requisite system controls, simulation and all related interactions between people and machines. "Data processing" also includes all word or text manipulation processing.

[ 2005, c. 12, Pt. SS, §10 (NEW) .]

7. Enterprise. "Enterprise" means collectively all departments and agencies of the executive branch.

[ 2005, c. 12, Pt. SS, §10 (NEW) .]

8. Office. "Office" means the Office of Information Technology.

[ 2005, c. 12, Pt. SS, §10 (NEW) .]

9. Semiautonomous state agency. "Semiautonomous state agency" means an agency created by an act of the Legislature that is not a part of the Executive Department. This term does not include the Legislature, Judicial Department, Department of the Attorney General, Department of the Secretary of State, Office of the Treasurer of State and Office of the State Auditor.

[ 2005, c. 12, Pt. SS, §10 (NEW); 2013, c. 16, §10 (REV) .]

10. Telecommunications. "Telecommunications" means, but is not limited to, the process of transmitting and receiving any information, including voice, data and video, by any medium, including wire, microwave, fiberoptics, radio, laser and satellite.

[ 2005, c. 12, Pt. SS, §10 (NEW) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2003, c. 176, §1 (AMD). 2005, c. 12, Pt. SS, §10 (AMD). 2013, c. 16, §10 (REV).



5 §1973. Responsibilities of the Chief Information Officer

1. Information technology leadership. The Chief Information Officer shall:

A. Provide central leadership and vision in the use of information and telecommunications technology on a statewide basis; [2001, c. 388, §14 (NEW).]

B. Set policies and standards for the implementation and use of information and telecommunications technologies, including privacy and security standards and standards of the federal Americans with Disabilities Act, for information technology; [2005, c. 12, Pt. SS, §11 (AMD).]

C. Assist the Governor's Office and the commissioner with development and support of information technology-related legislation; [2001, c. 388, §14 (NEW).]

D. Identify and implement information technology best business practices and project management; [2005, c. 12, Pt. SS, §11 (AMD).]

E. Facilitate research and development activities to identify and establish effective information technology service delivery in State Government; and [2005, c. 12, Pt. SS, §11 (AMD).]

F. Facilitate interjurisdictional collaboration, services, sharing and initiatives among agencies, instrumentalities and political subdivisions of State Government and with other states and the Federal Government. [2005, c. 12, Pt. SS, §11 (NEW).]

[ 2005, c. 12, Pt. SS, §11 (AMD) .]

2. Information technology communications. The Chief Information Officer shall provide information technology communications by serving:

A. As the lead advocate for information and telecommunications technology directions, policies, standards and plans for the executive branch and independent units of State Government, constitutional offices, the media and the general public; [2001, c. 388, §14 (NEW).]

B. As information technology liaison to the Governor's office; [2001, c. 388, §14 (NEW).]

C. As information technology liaison to the judicial branch; [2001, c. 388, §14 (NEW).]

D. As information technology liaison to the legislative branch; and [2001, c. 388, §14 (NEW).]

E. On boards and committees as appropriate and as needed. [2001, c. 388, §14 (NEW).]

[ 2001, c. 388, §14 (NEW) .]

3. Information technology planning. In assisting with the development of an information technology plan, the Chief Information Officer shall:

A. Establish and manage the process for strategic information technology planning, including the approval of all departments' information technology plans; [2001, c. 388, §14 (NEW).]

B. Submit a report on the information technology planning process to the Governor and the Legislature at the beginning of each legislative session; [2001, c. 388, §14 (NEW).]

C. Ensure integration of the enterprise strategic plan with unit-level information technology planning processes; and [2001, c. 388, §14 (NEW).]

D. Develop, implement and monitor compliance with statewide standards and architecture. [2001, c. 388, §14 (NEW).]

[ 2001, c. 388, §14 (NEW) .]

4. Information technology financial performance management. The Chief Information Officer shall develop an information technology financial performance management process to:

A. Protect current and future investments in information and telecommunications technologies in State Government; [2001, c. 388, §14 (NEW).]

B. Identify ways to use information and telecommunications technologies to reduce cost of government and improve service to customers; [2001, c. 388, §14 (NEW).]

C. Identify business process improvement priorities that will yield the greatest cost benefits to the State; [2001, c. 388, §14 (NEW).]

D. Develop and administer a statewide information technology financial management and budget planning process; and [2001, c. 388, §14 (NEW).]

E. Establish performance and other outcomes measures and cost benefit analyses for information technology. [2001, c. 388, §14 (NEW).]

[ 2001, c. 388, §14 (NEW) .]

5. Information technology procurement and contract management. The Chief Information Officer shall:

A. Approve all major or nonstandard information and telecommunications technology initiatives, contracts and acquisitions, including enterprise initiatives; and [2001, c. 388, §14 (NEW).]

B. Approve the Division of Purchases' standards and evaluation procedures for standard information and telecommunications technology acquisitions and contracts. [2001, c. 388, §14 (NEW).]

[ 2001, c. 388, §14 (NEW) .]

6. Information technology resource management. The Chief Information Officer shall establish a professional development plan with incentives and opportunities for the recruitment, retention, skill development and career advancement for information and telecommunications technology personnel.

[ 2001, c. 388, §14 (NEW) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2005, c. 12, §SS11 (AMD).



5 §1974. Other powers and duties of Chief Information Officer

1. Approve the acquisition and use of equipment. The Chief Information Officer, working with the Division of Purchases and in accordance with written standards established by this chapter, shall approve acquisition and use of all data processing and telecommunications services, equipment and systems by state agencies.

[ 2001, c. 388, §14 (NEW) .]

2. Develop training and development programs in data processing. The Chief Information Officer is responsible for developing training and development programs for state employees in data processing and for the implementation of these programs.

[ 2001, c. 388, §14 (NEW) .]

3. Develop and administer written standards for data processing and telecommunications. The Chief Information Officer shall develop and administer written standards for data processing and telecommunications. These written standards pertain to:

A. Acquisition of equipment; [2001, c. 388, §14 (NEW).]

B. Acquisition of computer software and systems; [2001, c. 388, §14 (NEW).]

C. Development of computer systems and computer programs; [2001, c. 388, §14 (NEW).]

D. Computer operations; and [2001, c. 388, §14 (NEW).]

E. Any other standards determined necessary by the Chief Information Officer and the board. [2001, c. 388, §14 (NEW).]

[ 2005, c. 12, Pt. SS, §12 (AMD) .]

4. Board approval required for written standards for data processing and telecommunications.

[ 2005, c. 12, Pt. SS, §13 (RP) .]

5. Develop and implement strategic and departmental planning process. The Chief Information Officer, with the participation of the affected state agencies, shall develop and maintain strategic planning initiatives for all of State Government and specific state agencies for data processing and telecommunications. The Chief Information Officer is responsible for assisting state agencies in implementing the planning process.

The Chief Information Officer shall submit a report on the planning process to the Governor and the Legislature at the beginning of each legislative session.

[ 2005, c. 12, Pt. SS, §14 (AMD) .]

6. Report to the Legislature. The Chief Information Officer shall report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs by January 31st of each year with respect to the achievements, the problems and the procedures planned for resolving the problems of the office and its mission. This report must include a complete compilation of written standards for data processing and telecommunications.

[ 2005, c. 12, Pt. SS, §14 (AMD) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2005, c. 12, §§SS12-14 (AMD).



5 §1975. Noncompliance

The purchase of data processing equipment, software or services or internal systems development efforts may not be made except in accordance with this chapter. An agency may not purchase any data processing equipment, software or services without the prior written approval of the commissioner or the Chief Information Officer. The State Controller may not authorize payment for data processing equipment, software or services without evidence of prior approval of the purchases by the commissioner or the Chief Information Officer. [2001, c. 667, Pt. A, §3 (AMD).]

1. Noncompliance defined. A state agency is in noncompliance with this chapter if the agency:

A. Purchases data processing equipment, software or services in noncompliance with this chapter; or [2001, c. 667, Pt. A, §3 (AMD).]

B. Fails to adhere to the data processing standards established by the commissioner and the Chief Information Officer. [2005, c. 12, Pt. SS, §15 (AMD).]

[ 2005, c. 12, Pt. SS, §15 (AMD) .]

2. Penalty. Any state agency found to be in noncompliance as defined in this section is prohibited from acquiring or purchasing data processing equipment, software and services until the commissioner or the Chief Information Officer determines that the state agency is in compliance with this chapter.

Notwithstanding the provisions of this section, the commissioner or the Chief Information Officer may act to acquire or purchase data processing equipment, software and services to maintain or meet the emergency needs of a state agency.

[ 2001, c. 667, Pt. A, §3 (AMD) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2001, c. 667, §A3 (AMD). 2005, c. 12, §SS15 (AMD).



5 §1976. Use of State Government computer system

1. Confidentiality. Computer programs, technical data, logic diagrams and source code related to data processing or telecommunications are confidential and are not public records, as defined in Title 1, section 402, subsection 3, to the extent of the identified trade secrets. To qualify for confidentiality under this subsection, computer programs, technical data, logic diagrams and source code must:

A. Contain trade secrets, as defined in Title 10, section 1542, subsection 4, held in private ownership; and [2001, c. 388, §14 (NEW).]

B. Have been provided to a state agency by an authorized independent vendor or contractor under an agreement by which:

(1) All trade secrets that can be protected are identified without disclosing the trade secret;

(2) The vendor or contractor retains all intellectual property rights in those trade secrets; and

(3) The state agency agrees to hold and use the programs, data, diagrams or source code without disclosing any identified trade secrets. [2001, c. 388, §14 (NEW).]

[ 2001, c. 388, §14 (NEW) .]

2. Public records. Except as provided in subsection 1, any document created or stored on a State Government computer must be made available in accordance with Title 1, chapter 13.

[ 2007, c. 597, §4 (AMD) .]

3. Violation.

[ 2003, c. 176, §2 (RP) .]

4. Penalty.

[ 2003, c. 176, §2 (RP) .]

SECTION HISTORY

2001, c. 388, §14 (NEW). 2003, c. 176, §2 (AMD). 2007, c. 597, §4 (AMD).






Subchapter 2: INFORMATION TECHNOLOGY SERVICES

5 §1981. Mission of Office of Information Technology

The mission of the Office of Information Technology includes providing high-quality, responsive, cost-effective information technology services to the agencies, instrumentalities and political subdivisions of State Government. These services include, but are not limited to, voice and data computer and networking services, applications development and maintenance and desktop support, centralized geographic information systems and data and security advice to customers. [2005, c. 12, Pt. SS, §16 (NEW).]

1. Service agency. The office shall serve as a service agency to meet the needs of client agencies in a timely, efficient and cost-effective manner.

A. The office shall ensure that a high quality of service is provided to all users. [2005, c. 12, Pt. SS, §16 (NEW).]

B. The office shall allocate resources as necessary to meet peak demands and to best use available resources. [2005, c. 12, Pt. SS, §16 (NEW).]

C. The office shall ensure adequate backup for all information services. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Duties of office. The office shall provide the major data processing and telecommunications services in State Government, including computer operations and programming and applications systems. The office, as authorized by the commissioner, shall work to ensure consistency in programming services, stability in data processing functions, reliability in the operation and maintenance of systems throughout State Government and responsiveness and flexibility to react to changing situations and needs.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1982. Powers and duties

1. Maintain central telecommunications services. The Chief Information Officer shall maintain and operate central telecommunications services and may:

A. Employ or engage outside technical and professional services that may be necessary for telecommunications purposes; [2005, c. 12, Pt. SS, §16 (NEW).]

B. Levy charges, according to a rate schedule based on uniform billing procedures approved by the commissioner, against all units utilizing telecommunications services; [2005, c. 12, Pt. SS, §16 (NEW).]

C. Submit a budget of estimated revenues and costs to be incurred by the office as part of the unified current services budget legislation in accordance with sections 1663 to 1666. Notwithstanding section 1583, allocations may be increased or adjusted by the State Budget Officer, with approval of the Governor, to specifically cover those adjustments determined to be necessary by the commissioner. A request for adjustment to the allocation is subject to review by the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs; and [2005, c. 12, Pt. SS, §16 (NEW).]

D. Require departments and agencies to be a part of the central telecommunications service network. Capital items purchased through the office may not be given, transferred, sold or otherwise conveyed to any other department, agency or account without authorization through the normal budgetary process. Except as authorized by the Chief Information Officer, telecommunications services, equipment and systems are the responsibility and property of the office. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Staff and technical assistance. The Chief Information Officer shall provide staff and technical assistance in data processing to other state agencies.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

3. Maintain central data processing services. The Chief Information Officer shall maintain and operate central data processing and geographic information systems pursuant to subchapter 3.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

4. InforME responsibilities. The Chief Information Officer shall serve as the contracting authority under Title 1, chapter 14 and shall provide staff to the InforME Board established in Title 1, chapter 14.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

5. Charges. The Chief Information Officer may levy appropriate charges against all state agencies using services provided by the office and for operations of the office of the Chief Information Officer. The charges must be those fixed in a schedule or schedules prepared and revised as necessary by the Chief Information Officer and approved by the commissioner. The schedule of charges must be supported and explained by accompanying information.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

6. Budget. The Chief Information Officer shall submit a budget of estimated revenues and costs to be incurred by the office.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

7. Professional and technical services. The Chief Information Officer may employ or engage, within funds available, outside technical or professional personnel and services as necessary for carrying out the purposes of this chapter, subject to the approval of the commissioner.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

8. Rules. The Chief Information Officer may make rules, subject to the approval of the commissioner, for carrying out the purposes of this chapter.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

9. Protection of information files. The Chief Information Officer shall develop rules regarding the safeguarding, maintenance and use of information files relating to data processing, subject to the approval of the commissioner. The office is responsible for the enforcement of those rules. All data files are the property of the agency or agencies responsible for their collection and use.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1983. Intergovernmental cooperation and assistance

The commissioner may enter into agreements with the Federal Government, the University of Maine System, the Maine Community College System and other agencies and organizations that will promote the objectives of this chapter and accept funds from the Federal Government, municipal and county agencies or any individual or corporation to be expended for purposes consistent with this chapter. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1984. Internal services fund accounts

The office may establish internal services fund accounts. These funds include, but are not limited to, appropriations made to the office, funds transferred to the office from within the department and funds received for data processing and telecommunications planning services rendered to state agencies. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1985. Response to requests for public records

Each agency that collects and uses data or information is responsible for responding to requests for public data or information hosted on state-owned computer devices. The office shall assist the agency in searching for and identifying all data and information stored within the office and in retrieving and compiling the data and information. [2009, c. 165, §1 (NEW).]

SECTION HISTORY

2009, c. 165, §1 (NEW).






Subchapter 3: GEOGRAPHIC INFORMATION SYSTEMS

5 §1991. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 12, Pt. SS, §16 (NEW).]

1. Administrator. "Administrator" means the Administrator of the Office of Geographic Information Systems.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Geographic information system or GIS. "Geographic information system" or "GIS" means an entire formula, pattern, compilation, program, device, method, technique, process, digital data base or system that electronically records, stores, reproduces and manipulates by computer geographic information system data.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

3. Geographic information system data or GIS data. "Geographic information system data" or "GIS data" means geographic information that has been compiled and digitized for use in geographic information systems by a state agency, either alone or in cooperation with other agencies.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

4. Geographic information system services or GIS services. "Geographic information system services" or "GIS services" means the process of gathering, storing, maintaining and providing geographic information system data for geographic information systems. "Geographic information system services" or "GIS services" does not include general purpose data processing services.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1992. Office of Geographic Information Systems established

The Office of Geographic Information Systems is established within the Office of Information Technology. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1993. Powers

The Office of Information Technology through the Office of Geographic Information Systems shall: [2005, c. 12, Pt. SS, §16 (NEW).]

1. Geographic information system. Establish, maintain and operate a geographic data base information center, develop and administer standards, subject to the approval of the Chief Information Officer, and provide geographic information system services to the public. A request to provide the Legislature or an office of the Legislature with existing information for the purposes of making policy decisions must be considered high priority;

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. GIS data repository. Create a GIS data repository for the proper management of GIS data and ensure the GIS data are documented, including ownership. Data must be stored and managed in a manner that facilitates the evolution of a distributed agency GIS network;

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

3. Data ownership. Maintain GIS base map data and other multipurpose data not specific to any state agency. All other GIS data are owned by the agency originally compiling the mapped data that were digitized for the GIS. Data owners are responsible for updating their GIS data and certifying its accuracy;

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

4. Accuracy level. Ensure that GIS data added on the GIS data repository are developed and maintained at an accuracy level and in a format that meets the GIS data standards, kept in a format that is compatible with the GIS and, upon request of a potential user, made available to the user;

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

5. Charges. Levy appropriate charges on those using the services provided by the office, except that charges may not be levied on the Legislature for existing information. The charges must be fixed in a schedule or schedules. The schedule of charges must be supported and explained by accompanying information and approved by the Chief Information Officer and the commissioner; and

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

6. Consultation with Chief Information Officer. Consult with the Chief Information Officer on all major policy issues, including fee schedules, related to the management of GIS data and development of GIS data standards.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1994. Intergovernmental cooperation and assistance

The administrator, with the approval of the Chief Information Officer, may enter into such agreements with other agencies and organizations as will promote the objectives of this subchapter and accept funds from public and private organizations to be expended for purposes consistent with this subchapter. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1995. Licensing agreements

GIS data are subject to licensing agreements and may be made available only in accordance with this subchapter and upon payment of fees established under this subchapter. The licensing agreement must protect the security and integrity of the GIS data, limit the liability of the data owners and the office providing the services and products and identify the source of the GIS data. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §1996. Priority of responsibilities

The activities authorized under this subchapter do not take priority over the primary responsibilities of the Office of Information Technology. If there are not sufficient financial or personnel resources for the Office of Geographic Information Systems to perform certain GIS services and deliver GIS data and products as provided in this subchapter, the administrative management functions related to the Office of Geographic Information Systems, technical support for other state agency GIS users, office equipment maintenance and GIS data base management must take precedence. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).






Subchapter 4: MAINE LIBRARY OF GEOGRAPHIC INFORMATION

5 §2001. Short title

This subchapter may be known and cited as "the Maine Library of Geographic Information Act." [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §2002. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 12, Pt. SS, §16 (NEW).]

1. Association. "Association" means an organization:

A. Whose membership is identifiable by regular payment of organizational dues and regularly maintained membership lists; [2005, c. 12, Pt. SS, §16 (NEW).]

B. That is registered with the State or is a corporation in the State; and [2005, c. 12, Pt. SS, §16 (NEW).]

C. That exists for the purpose of advancing the common occupation or profession of its membership. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Data custodian. "Data custodian" means a federal data custodian, state data custodian or nonstate data custodian.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

3. Federal data custodian. "Federal data custodian" means any branch, agency or instrumentality of the Federal Government.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

4. Geographic information board. "Geographic information board" means the Maine Library of Geographic Information Board.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

5. Geographic information system. "Geographic information system" or "GIS" means a computer system capable of assembling, storing, manipulating, analyzing and displaying information identified according to locations. A GIS includes operating personnel, hardware, software and the data that go into the system.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

6. Maine Library of Geographic Information. "Maine Library of Geographic Information" or "library" means the statewide network created pursuant to this subchapter by which data custodians or their designees organize and catalog public geographic information and provide access to that information to all levels of government and to the public.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

7. Nonstate data custodian. "Nonstate data custodian" means any agency or instrumentality of a political subdivision of the State.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

8. Public geographic information. "Public geographic information" means public information that is referenced to a physical location. Public geographic information includes, but is not limited to, physical, legal, economic or environmental information or characteristics concerning land, water, groundwater, subsurface resources or air in this State relating to:

A. Topography, soil, soil erosion, geology, minerals, vegetation, land cover, wildlife and associated natural resources; [2005, c. 12, Pt. SS, §16 (NEW).]

B. Land ownership, land use, land use controls and restrictions, jurisdictional boundaries, tax assessments, land value and land survey records and references; and [2005, c. 12, Pt. SS, §16 (NEW).]

C. Geodetic control networks, aerial photographs, maps, planimetric data, remote sensing data, historic and prehistoric sites and economic projections. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

9. Public information. "Public information" means information that is stored, gathered, generated, maintained or financed by a data custodian. Information of state and nonstate data custodians is public information only if it is either:

A. A public record under Title 1, section 402, subsection 3; or [2005, c. 12, Pt. SS, §16 (NEW).]

B. Otherwise expressly authorized by law to be released. [2005, c. 12, Pt. SS, §16 (NEW).]

The presence of data in the library does not, by itself, make that information a public record.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

10. State data custodian. "State data custodian" means any branch, agency or instrumentality of State Government.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

11. State funds. "State funds" means bond revenues and money appropriated or allocated by the Legislature.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §2003. Maine Library of Geographic Information Board

1. Purposes and duties. The Maine Library of Geographic Information Board, as established by section 12004-G, subsection 30-B, has the following purposes and duties:

A. To oversee the Maine Library of Geographic Information to ensure that it operates as a coordinated, cost-effective electronic gateway providing public access to data custodians' public geographic information. Nothing in this paragraph may be construed to affect the rights of persons to inspect or copy public records under Title 1, chapter 13, subchapter 1, or the duty of data custodians to provide for public inspection and copying of those records; [2005, c. 12, Pt. SS, §16 (NEW).]

B. To establish and maintain standards, rules and policies for nonstate data custodians' geographic information that is incorporated into the Maine Library of Geographic Information. These standards, rules and policies must be consistent with the standards, rules and policies set by the Chief Information Officer that govern state data custodians' information technology. The geographic information board shall adopt rules to carry out this subchapter. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter 2-A. Standards and policies may concern, without limitation:

(1) Methods of access and delivery of information held by the library;

(2) Geographic information system technical specifications;

(3) Data content, metadata and security, including guideline criteria for accepting 3rd-party data from data custodians or data volunteered by the private sector;

(4) Privacy and privacy protection;

(5) Mechanisms to correct inaccuracies; and

(6) Data validation tools and processes; [2005, c. 12, Pt. SS, §16 (NEW).]

C. To reduce redundancies in the creation, verification and maintenance of public geographic information and to enhance its utility for complex analyses.

(1) Each state data custodian, or its designee, that acquires, purchases, verifies, maintains or produces geographic information with state funds or grants shall:

(a) Inform the geographic information board and the Office of Geographic Information Systems of the existence of this information and its geographic extent; and

(b) Upon request, provide to the library and office an electronic copy of all information classified as public, in a form compatible with standards set by the Chief Information Officer.

(2) Each nonstate data custodian, or its designee, that acquires, purchases, verifies, maintains or produces geographic information with state funds specifically provided for that purpose shall:

(a) Inform the geographic information board and the Office of Geographic Information Systems of the existence of this information and its geographic extent; and

(b) Upon request, provide to the library and Office of Geographic Information Systems an electronic copy of all information classified as public, in a form compatible with standards set by the Chief Information Officer; [2005, c. 12, Pt. SS, §16 (NEW).]

D. To set priorities and authorize the expenditure of state funds, including awarding of grants or subgrants to data custodians when available. The geographic information board may seek federal and other funding partners, accept gifts and grants and expend the funds acquired for purposes consistent with this subchapter; [2005, c. 12, Pt. SS, §16 (NEW).]

E. To promote innovative uses of geographic information through the provision of verified, coordinated, intergovernmental information via the Maine Library of Geographic Information. The geographic information board shall seek advice from the general public, professional associations, academic groups and institutions and individuals with knowledge of and interest in geographic information regarding needed information and potential innovative uses of geographic information; [2005, c. 12, Pt. SS, §16 (NEW).]

F. To enter partnerships to promote the purposes of this subchapter; [2005, c. 12, Pt. SS, §16 (NEW).]

G. To hear and resolve disputes that may arise between data custodians or with respect to information to be placed in the Maine Library of Geographic Information, enforcement of geographic information board standards, rules or policies or other related matters, all in accordance with the Maine Administrative Procedure Act. Complainants may directly present their case to the geographic information board, which has the power to hold investigations, inquiries and hearings concerning matters brought to its attention and to make decisions with respect to the case. All interested parties must be given reasonable notice of the hearing and an opportunity to be heard. Hearings must be open to the public; [2005, c. 12, Pt. SS, §16 (NEW).]

H. To conduct studies relating to the coordination, development and use of statewide geographic information; [2005, c. 12, Pt. SS, §16 (NEW).]

I. To report annually by January 1st to the joint standing committees of the Legislature having jurisdiction over natural resources matters, and state and local government matters. The report must provide a review of the past year's activities, including, but not limited to, a description of standards adopted, data added to the library, partnerships established, disputes addressed, studies conducted and financial activity. The library shall also make this report available to the public. This report may also include suggested legislative language intended to address geographic information issues needing legislative action; and [2005, c. 12, Pt. SS, §16 (NEW).]

J. To develop appropriate internal services to facilitate generalized access for and use of data by governmental agencies and the public. The library may not compete directly with private enterprise. The library shall work in partnership with nonstate data custodians to promote the purposes of this subchapter. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Membership. The geographic information board consists of 15 voting members as follows:

A. The commissioner or the commissioner's designee; [2005, c. 12, Pt. SS, §16 (NEW).]

B. The Chief Information Officer or the Chief Information Officer's designee; [2005, c. 12, Pt. SS, §16 (NEW).]

C. Two members, or the members' designees, who are responsible for overseeing GIS functions of a state department that is a data custodian of geographic information, appointed by the Governor; [2005, c. 12, Pt. SS, §16 (NEW).]

D. Eight representatives as follows:

(1) A representative of the University of Maine System, appointed by the Chancellor of the University of Maine System;

(2) Two representatives of a statewide association of municipalities, one representative appointed by the President of the Senate from nominations made by the association's governing body and one representative appointed by the Speaker of the House from nominations made by the association's governing body;

(3) One representative of a statewide association of regional councils, appointed by the Speaker of the House from nominations made by the Department of Agriculture, Conservation and Forestry;

(4) One representative of a statewide association of counties, appointed by the Governor from nominations made by the association's governing body;

(5) One representative of a statewide association representing real estate and development interests, appointed by the President of the Senate;

(6) One representative of a statewide association representing environmental interests, appointed by the Speaker of the House; and

(7) One member representing public utilities, appointed by the Governor; [2011, c. 655, Pt. EE, §1 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

E. Two members of the private sector representing geographic information vendors, one member appointed by the President of the Senate and one member appointed by the Speaker of the House; and [2005, c. 12, Pt. SS, §16 (NEW).]

F. One public member, appointed by the President of the Senate. [2005, c. 12, Pt. SS, §16 (NEW).]

The terms for the members appointed pursuant to paragraphs C, D, E and F are 3 years. A member who designates another person to serve on the geographic information board as that member's designee shall provide written notice to the geographic information board's staff of the name and title of the designee.

[ 2011, c. 655, Pt. EE, §1 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

3. Board chair. The geographic information board shall annually elect a chair from its membership at the first meeting in each year.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

4. Staff. Staff support to the geographic information board is provided by the Department of Administrative and Financial Services.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

5. Quorum; action. Eight members of the geographic information board constitute a quorum. The affirmative vote of 7 members is necessary for any action taken by the geographic information board. A vacancy in the membership of the geographic information board does not impair the right of a quorum to exercise all the powers and perform the duties of the geographic information board. The geographic information board may use video conferencing and other technologies to conduct its business but is not exempt from Title 1, chapter 13, subchapter 1.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

6. Meetings. The geographic information board shall meet at the call of the chair but not less than quarterly. Notice must be provided no less than 5 working days prior to the meeting. Notice may be in writing by facsimile or electronic transmission.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

7. Memorandum of understanding. Information to be provided by a nonstate data custodian or its designee to the Maine Library of Geographic Information is governed by a memorandum of understanding between the geographic information board or its designee and the nonstate data custodian or its designee.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

8. Data custodian responsibilities. Federal and nonstate data custodians may voluntarily contribute data to the Maine Library of Geographic Information, except that data developed with state funds must be submitted to the library. Data custodians or their designees are responsible for:

A. Ensuring that the public information is accurate, complete and current through the creation of adequate procedures; [2005, c. 12, Pt. SS, §16 (NEW).]

B. Updating source data bases following verification of suggested corrections that users submit in accordance with geographic information board standards; [2005, c. 12, Pt. SS, §16 (NEW).]

C. Complying with standards adopted by the geographic information board; and [2005, c. 12, Pt. SS, §16 (NEW).]

D. Providing reasonable safeguards to protect confidentiality. [2005, c. 12, Pt. SS, §16 (NEW).]

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW). 2011, c. 655, Pt. EE, §1 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 657, Pt. W, §5 (REV).



5 §2004. Liability

The geographic information board and any of the parties submitting data to the Maine Library of Geographic Information for public use may not be held liable for any use of those data. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §2005. Copyrights and fees

Copyright or licensing restrictions may not be fixed by the geographic information board or data custodians to the information made available through the Maine Library of Geographic Information. The geographic information board may set fees for electronic copies of library data that are no more than 3 times the actual cost of reproduction. Fee schedules must be set annually and made readily available to requestors. [2005, c. 12, Pt. SS, §16 (NEW).]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).



5 §2006. Geospatial data accounts

1. Accounts established. There are established within the office separate accounts, referred to in this section as "the accounts," to be administered by the geographic information board.

[ 2013, c. 122, §1 (NEW) .]

2. Sources of funding. The following must be paid into the accounts:

A. All money appropriated for inclusion in the accounts; [2013, c. 122, §1 (NEW).]

B. All interest earned from investments of the accounts; [2013, c. 122, §1 (NEW).]

C. Any money allocated from Other Special Revenue Funds accounts for the purpose of the accounts; [2013, c. 122, §1 (NEW).]

D. Proceeds from any bonds issued for the purpose of the accounts; and [2013, c. 122, §1 (NEW).]

E. Matching funds received from the Federal Government or other legal entity for geospatial data acquisition expenditures made from the accounts pursuant to subsection 4. [2013, c. 122, §1 (NEW).]

[ 2013, c. 122, §1 (NEW) .]

3. Use of accounts. The purpose of the accounts is to continue projects developed by the geographic information board. The accounts must be used to provide and maintain to the extent practicable statewide GIS data sets necessary for the efficient delivery of state services and to conserve state expenditures through partnerships with other GIS stakeholders interested in acquiring the same data sets. The accounts may be used at the discretion of the geographic information board for acquiring geospatial data primarily including but not limited to the following data sets:

A. An orthoimagery program. Imagery collected through this program must be from all areas of the State and be 4-band images that include the red, green, blue and near infrared bands; and [2013, c. 122, §1 (NEW).]

B. An elevation data set. A consistent statewide elevation data set must be collected using light detection and ranging technology or an equivalent method. [2013, c. 122, §1 (NEW).]

[ 2013, c. 122, §1 (NEW) .]

4. Matching funds. Money in the accounts used to purchase geospatial data must be matched by funding from other sources at at least a one-to-one ratio.

[ 2013, c. 122, §1 (NEW) .]

5. Annual report. The Chief Information Officer shall submit a written report by January 15, 2014 and annually thereafter to the Governor and the Legislature on the accounts' balance and expenditures.

[ 2013, c. 122, §1 (NEW) .]

SECTION HISTORY

2013, c. 122, §1 (NEW).






Subchapter 5: APPEALS PROCESS

5 §2011. Appeals

Any state agency or semiautonomous state agency disagreeing with an action or decision of the Chief Information Officer as it affects that agency may appeal the decision in accordance with the provisions of this section. [2005, c. 12, Pt. SS, §16 (NEW).]

1. Appeal. A state agency may appeal the decision or action of the Chief Information Officer to the commissioner.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

2. Appeal to Governor. In the event that an agency is aggrieved by the decision of the commissioner, the agency may appeal to the Governor to alter the decision or action, and the decision of the Governor is final.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

3. Written decisions. In responding to a state agency, the person or organization to whom the appeal has been made shall provide the decision in writing. If the decision fails to uphold the state agency appeal, the decision must contain the specific reasons for the decision.

[ 2005, c. 12, Pt. SS, §16 (NEW) .]

SECTION HISTORY

2005, c. 12, §SS16 (NEW).









Chapter 165: PHARMACEUTICAL COST MANAGEMENT COUNCIL

5 §2031. Pharmaceutical Cost Management Council (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 12, §PP1 (NEW). 2005, c. 343, §1 (AMD). 2005, c. 683, §C2 (AMD). 2009, c. 369, Pt. A, §1 (RP).









Part 5: FEES OF PUBLIC OFFICERS GENERALLY

Chapter 191: MISCELLANEOUS PROVISIONS

5 §2051. Number of words to a written page

Two hundred and forty words constitute a written "page", if the writing contains that number, and, where no other rule is provided, public officers shall be allowed for copies which they are required by law to furnish, 12¢ a page; for affixing an official seal to the same, when necessary, 25¢ more.



5 §2052. Fees not provided for

In cases not expressly provided for, the fees of all public officers for any official service shall be at the same rate as are prescribed by law for like services.



5 §2053. Account of items in writing may be required

Every officer or other person upon receiving any fees provided for by law, if required by the person paying them, shall make a particular account thereof in writing specifying for what they accrued or he forfeits to such person treble the sum paid, to be recovered in a civil action.









Part 6: ADMINISTRATIVE CODE

Chapter 301: GENERAL PROVISIONS

5 §2301. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 344, §§4,6 (AMD). 1969, c. 400, §§12,13 (AMD). 1969, c. 410, §2 (AMD). 1969, c. 498, §16 (AMD). 1969, c. 504, §12 (AMD). 1971, c. 545, §3 (AMD). 1973, c. 164, §1 (AMD). 1973, c. 303, §1 (AMD). 1973, c. 457, §1 (AMD). 1973, c. 566, §2 (AMD). 1973, c. 571, §§4,5 (AMD). 1973, c. 582, §2 (AMD). 1973, c. 625, §§33-36 (AMD). 1973, c. 788, §§23-24 (AMD). 1975, c. 463, §§1,2 (AMD). 1975, c. 496, §1 (AMD). 1975, c. 547, §§1-3 (AMD). 1975, c. 682, §1 (AMD). 1975, c. 705, §2 (AMD). 1975, c. 760, §§1,2 (AMD). 1977, c. 78, §§17,18 (AMD). 1977, c. 347, §1 (AMD). 1977, c. 463, §1 (AMD). 1977, c. 543, §1 (AMD). 1977, c. 551, §2 (RP). 1977, c. 564, §34 (AMD). 1977, c. 696, §45 (AMD).



5 §2302. Conflicts with liquor laws (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §2 (RP).






Chapter 303: RULES

5 §2351. Adoption (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §2 (RP).



5 §2352. Filing and taking effect (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §2 (RP).



5 §2353. Publication (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §2 (RP).



5 §2354. Petition for adoption (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 551, §2 (RP).






Chapter 305: HEARINGS

5 §2401. Administrative Hearing Office (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 476, §12 (AMD). 1969, c. 504, §13 (AMD). 1969, c. 507, (RPR). 1969, c. 516, (AMD). 1969, c. 590, §§5,5-A (AMD). 1971, c. 103, (AMD). 1971, c. 510, (AMD). 1973, c. 303, §2 (AMD). 1975, c. 771, §85 (AMD). 1975, c. 780, §1 (RPR). 1977, c. 78, §19 (AMD). 1977, c. 200, (AMD). 1977, c. 551, §2 (RP).



5 §2402. Petition for declatory rulings by Hearing Commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2403. Procedure in contested cased (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 93, §1 (AMD). 1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2404. Emergency hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 93, §2 (AMD). 1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2405. Rules of evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2406. Subpoenas by Hearing Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2407. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 346, (AMD). 1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).






Chapter 307: APPEALS

5 §2451. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 248, §1 (AMD). 1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).



5 §2452. To Supreme Judical Court (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 780, §1 (RPR). 1977, c. 551, §2 (RP).






Chapter 308: STATE AGENCY RULES

5 §2501. Statement of intent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2502. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2503. Assisgnment of rules to standing committees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2504. Automatic expiration of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2505. Joint legislative committee review of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2506. Administering and other agencies to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2507. Legislative Administrative Director to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).



5 §2508. Savings clause (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 566, (NEW). 1977, c. 683, §3 (RP).









Part 7: INTERCHANGE OF GOVERNMENT EMPLOYEES

Chapter 309: INTERCHANGE OF GOVERNMENT EMPLOYEES

5 §3001. Declaration of policy

The State of Maine recognizes that intergovernmental cooperation is an essential factor in resolving problems affecting this State and that the interchange of personnel between and among governmental agencies at the same or different levels of government is a significant factor in achieving such cooperation. [1967, c. 266, (NEW).]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3002. Definitions

For the purposes of this chapter: [1967, c. 266, (NEW).]

1. Receiving agency. "Receiving agency" means any department or agency of the Federal Government or a state or local government which receives an employee of another government under this chapter.

[ 1967, c. 266, (NEW) .]

2. Sending agency. "Sending agency" means any department or agency of the Federal Government or a state or local government which sends any employee thereof to another government agency under this chapter.

[ 1967, c. 266, (NEW) .]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3003. Authority to interchange employees

Any department, agency or instrumentality of the State, county, city, town, municipality, land-grant college, or college or university operated by the State or any local government is authorized to participate in a program of interchange of employees with departments, agencies or instrumentalities of the Federal Government, another state or locality, or other agencies, municipalities or instrumentalities of this State as a sending or receiving agency, or both. [1967, c. 266, (NEW).]

The period of individual assignment or detail under an interchange program shall not exceed 12 months, nor shall any person be assigned or detailed for more than 12 months during any 36-month period. Details relating to any matter covered in this chapter may be the subject of an agreement between the sending and receiving agencies. Elected officials shall not be assigned from a sending agency nor detailed to a receiving agency. [1967, c. 266, (NEW).]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3004. Status of employees of this State

Employees of a sending agency participating in an exchange of personnel as authorized in section 3003 may be considered during such participation to be on detail to regular work assignments of the sending agency, or in a status of leave of absence from their positions in the sending agency. [1967, c. 266, (NEW).]

Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes, except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency. [1967, c. 266, (NEW).]

Employees who are in a leave of absence status shall be carried on leave without pay. They may be granted annual leave or other time off with pay to the extent authorized by law and may be granted authorized sick leave in circumstances considered by the sending agency to justify such leave. Except as otherwise provided in this chapter, employees who are in a leave of absence status shall have the same rights, benefits and obligations as employees generally who are in such leave status but notwithstanding any other provision of law such employees may be entitled to credit the period of such assignment toward all regular benefits as employees of the sending agency, such as retirement, seniority, longevity and insurance coverage. [1967, c. 266, (NEW).]

Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee, as defined in such Act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that Act for any period for which he is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program. [1967, c. 266, (NEW).]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3005. Travel expenses of employees of this State

A sending agency in this State may, in accordance with the travel regulations of such agency, pay the travel expenses of employees assigned to a receiving agency on either a detail or leave basis, but shall not pay the travel expenses of such employees incurred in connection with their work assignments at the receiving agency. If the assignment or detail will be for a period of time exceeding 8 months, travel expenses may include expenses of transportation of immediate family, household goods and personal effects to and from the location of the receiving agency. If the period of assignment is less than 8 months, the sending agency may pay a per diem allowance to the employee on assignment or detail. [1967, c. 266, (NEW).]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3006. Status of employees of other governments

1. Appointment or on detail. When any unit of government of this State acts as a receiving agency, employees of the sending agency who are assigned under authority of this chapter may be given appointments in the receiving agency covering the periods of such assignments, with compensation to be paid from receiving agency funds or without compensation, or be considered to be on detail to the receiving agency.

[ 1967, c. 266, (NEW) .]

2. Laws or regulations not governing. Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving agency.

[ 1967, c. 266, (NEW) .]

3. Not employees. Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, except as provided in subsection 4, nor shall they be paid a salary or wage by the receiving agency during the period of their detail. The supervision of the duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

[ 1967, c. 266, (NEW) .]

4. Disability or death. Any employee of a sending agency assigned in this State who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of receiving agency's employee compensation program, as an employee, as defined in such Act, who has sustained such injury in the performance of such duty, but shall not receive benefits under that Act for any period for which he elects to receive similar benefits as an employee under the sending agency's employee compensation program.

[ 1967, c. 266, (NEW) .]

SECTION HISTORY

1967, c. 266, (NEW).



5 §3007. Travel expenses of employees of other governments

A receiving agency in this State may, in accordance with the travel regulations of such agency, pay travel expenses of persons assigned thereto under this chapter during the period of such assignments on the same basis as if they were regular employees of the receiving agency. [1967, c. 266, (NEW).]

SECTION HISTORY

1967, c. 266, (NEW).









Part 8: POLICY AND MANAGEMENT

Chapter 310: GOVERNOR'S OFFICE OF POLICY AND MANAGEMENT

5 §3101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

1. Director. "Director" means the Director of the Governor's Office of Policy and Management established by section 3102.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

2. Office. "Office" means the Governor's Office of Policy and Management established by section 3102.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3102. Office established; purpose

The Governor's Office of Policy and Management is established in the Executive Department to facilitate achievement of long-term state economic goals and objectives and identification and implementation of opportunities to improve the efficiency and effectiveness of the performance of the functions of and delivery of services by State Government. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3103. Director

The Director of the Governor's Office of Policy and Management is appointed by the Governor and serves at the pleasure of the Governor. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3104. Powers and duties

The director is authorized to exercise the powers and is responsible for fulfillment of the duties of the office provided for by this section. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

1. Duties. The director shall:

A. Appoint, remove and prescribe the duties of staff of the office as necessary to implement the duties of the office. The director is authorized to hire as unclassified employees professional personnel competent by education, training and experience in such areas as economics, law, accounting and public policy. The director is authorized to hire as classified employees other personnel, who are subject to the Civil Service Law and personnel policies established for state employees generally, as required to support implementation of the duties of the office; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

B. Prepare long-range economic projections to ensure that projected available state financial resources are commensurate with projected state expenditures needed to meet long-term state economic goals and policies; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

C. Analyze the structure and functions of State Government and identify options and develop recommendations for consideration by the Governor regarding improvement of the efficiency and effectiveness of governmental functions and programs and delivery of governmental services. In carrying out duties under this paragraph, the director may:

(1) Prepare strategic and long-range plans and goals for reform of State Government through creation of efficiencies and streamlining of operations;

(2) Establish metrics for and further develop systems for ongoing evaluation of the efficiency and effectiveness of state programs and delivery of state services; and

(3) Review and determine whether there is continuing need for state programs, boards and commissions, in part through consideration of whether their public benefit equals or exceeds their cost; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

D. Recommend governmentwide policies to improve financial management for consideration by the Governor. In carrying out duties under this paragraph, the director may review state agencies' proposals for funding from public and private entities, including the Federal Government, for consistency with pertinent state law and fiscal policy; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

E. Conduct studies and continuing economic analyses of the state economy, including economic forecasting, and collect, collate and analyze all pertinent data and statistics relating to those studies and analyses to assist the Governor, the Legislature and the various state departments in formulating economic goals and programs and policies to achieve such goals. The office shall make these data and statistics available to the Legislature upon request. All state agencies shall cooperate with the office regarding implementation of the provisions of this paragraph. In implementing this paragraph, the office may use secondary data made available to the office by other state agencies or other organizations; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

F. At the Governor's request, advise on the risks, costs, benefits and effects on job creation and job retention in the State of proposed legislation or other policy initiatives; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

G. Conduct research, reviews and studies to fulfill the office's duties as the director determines appropriate; [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

H. Facilitate intergovernmental and intragovernmental coordination, relations and communications and provide general coordination and review of plans in functional areas of State Government as may be necessary for receipt of federal funds; and [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

I. Perform other duties related to the purposes of the office under section 3102 as assigned by the Governor or as directed by statute. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

2. Powers. The director may, in connection with the performance of the duties of the office, apply to the Superior Court for a subpoena to compel the attendance of witnesses and the production of books, papers, records and documents of individuals, firms, associations and corporations and all officers, boards, commissions and departments of State Government. The court, before issuing the subpoena, shall provide adequate opportunity for the director and the party against whom the subpoena is requested to be heard. The court may issue the subpoena only on a showing by the director and specific findings of fact by the court that the attendance of the witness or the production of the books, papers, records or documents is reasonably necessary to carry out specific duties of the office that are related to the operations and finances of State Government and that the director has made reasonable efforts to secure the attendance or the books, papers, records or documents without recourse to compulsory process. Any materials or information turned over to the director that is of a confidential or proprietary nature is confidential under section 3108.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3105. Acceptance and administration of funds

The office may accept, administer and expend funds, including but not limited to funds from the Federal Government or from private sources, for purposes consistent with this chapter. The director shall provide a report of the amount of any outside funding received from private sources and its designated purpose to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs no later than 30 days after receiving the funds. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3106. Contracts

The office may contract with public and private entities for research and analysis and other services as the director determines necessary to address the office's duties under this chapter. The director shall provide a report of the contracts awarded to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs no later than 30 days after awarding the contract. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3107. Governmental cooperation; temporary reassignment of governmental employees

All departments, agencies, authorities, boards, commissions and other instrumentalities of the State shall, at the director's request, assist the office in the gathering of information, reports and data that relate to the performance of the duties of the office. Subject to approval by the Governor, at the request of the director a state agency shall, as provided in chapter 309, assign qualified personnel to the office for a period of up to 6 months to assist the office in the performance of its duties. [2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).



5 §3108. Confidential or proprietary information

1. Access to records. Upon the request of the director, a department, commission or agency shall provide access to records necessary to carry out the duties of the office.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

2. Confidential information available to the director. Notwithstanding any state law relating to the confidentiality of information, all information in the files of any department, commission or agency of the State must be made available when necessary to the director in connection with the performance of the duties of the office related to the operations and finances of State Government.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

3. Consultation; limited access. Before beginning a study, a review or research that may require access to records containing confidential or privileged information, the director shall consult with representatives of the department, commission or agency to discuss methods of identifying and protecting privileged or confidential information in those records. During that consultation, the department, commission or agency shall inform the director of all standards and procedures set forth in department, commission or agency policies or agreements to protect information considered by the department, commission or agency to be confidential or privileged. The director shall limit access to information that is privileged or confidential by appropriate methods, which may include examining records without copying or removing them from the department, commission or agency.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

4. Removal of identifying information. In making information available to the director, the department, commission or agency that is subject to the study, review or research or that provides the information may remove information that identifies individuals or institutions to protect privileged or confidential information, as long as the information necessary for the director to fulfill the duties of the office is disclosed to the director.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

5. Confidentiality, privilege apply to director. Documentary or other information obtained by the director during the course of a study, review or research is privileged or confidential to the same extent under law that that information would be privileged or confidential in the possession of the department, commission or agency providing the information. Any privilege or statutory provision, including penalties, concerning the confidentiality or obligation not to disclose information in the possession of any department, commission or agency or their officers or employees applies equally to the director. Privileged or confidential information obtained by the director during the course of a study, review or research may be disclosed only as provided by law and with the agreement of the department, commission or agency that provided the information.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

6. Compliance with policy. If the director accesses information classified as privileged or confidential pursuant to department, commission or agency policy or procedures or by agreement, the director shall comply with the department, commission or agency standards or procedures for handling that information.

[ 2011, c. 655, Pt. DD, §5 (NEW); 2011, c. 655, Pt. DD, §24 (AFF) .]

SECTION HISTORY

2011, c. 655, Pt. DD, §5 (NEW). 2011, c. 655, Pt. DD, §24 (AFF).






Chapter 311: STATE PLANNING

5 §3301. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3302. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1977, c. 78, §§20,72 (AMD). 1987, c. 534, §§A7,A19 (AMD). 1989, c. 501, §§DD3,DD4 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3303. State Planning Office (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1989, c. 501, §DD5 (AMD). 1991, c. 837, §A10 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3304. State Planning Director (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1973, c. 679, (AMD). 1975, c. 481, §1 (AMD). 1977, c. 78, §§21-24 (AMD). 1977, c. 674, §7 (AMD). 1979, c. 127, §36 (AMD). 1989, c. 501, §§DD6,DD7 (AMD). 1989, c. 571, §A1 (AMD). 1999, c. 415, §§2-4 (AMD). 2005, c. 91, §1 (AMD). 2007, c. 656, Pt. C, §2 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3305. State Planning Office (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1969, c. 382, §1 (AMD). 1973, c. 721, (AMD). 1973, c. 788, §25 (AMD). 1975, c. 481, §2 (AMD). 1979, c. 127, §37 (AMD). 1979, c. 672, §§A4-6 (AMD). 1981, c. 702, §§Y,3 (AMD). 1983, c. 477, Pt. E,Subpt.26, §§1 (AMD). 1985, c. 466, (AMD). 1985, c. 765, §§1,2 (AMD). 1987, c. 534, §§A8-A12,A19 (AMD). 1987, c. 737, §§C8,C106 (AMD). 1987, c. 816, §P3 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 501, §§DD8-12,P18 (AMD). 1989, c. 502, §A21 (AMD). 1991, c. 528, §E7 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E7 (AMD). 1991, c. 780, §DDD21 (AMD). 1995, c. 345, §§1-3 (AMD). 1995, c. 395, §§D1-4 (AMD). 1995, c. 465, §§B1-3 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 625, §§A6-10 (AMD). 1995, c. 656, §A1 (AMD). 1997, c. 393, §§B3,4 (AMD). 1999, c. 336, §1 (AMD). 2003, c. 605, §1 (AMD). 2009, c. 213, Pt. M, §1 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3305-A. Authority to own and operate solid waste disposal facility (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 465, §B4 (NEW). 1995, c. 465, §C2 (AFF). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3305-B. Additional powers; energy policy (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 336, §2 (NEW). 2001, c. 624, §1 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3306. State Planning Council (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1975, c. 755, §2 (RP). 1975, c. 771, §86 (AMD). 1977, c. 564, §35 (RP).



5 §3306-A. Housing data reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 415, (NEW). 1983, c. 193, (RP).



5 §3307. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §1 (NEW). 1975, c. 755, §2 (RP).



5 §3307-A. Community Development Revolving Loan Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §5 (NEW). 1987, c. 534, §§A13,A19 (RP).



5 §3307-B. Maine Energy Resources Development Program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §DD13 (NEW). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3307-C. Definitions; reporting of petroleum inventories and deliveries (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §DD13 (NEW). 1999, c. 758, §§1-3 (AMD). 2001, c. 471, §A3 (AMD). 2003, c. 452, §§A1-3 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 91, §§2-4 (AMD). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3307-D. State petroleum set aside (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §DD13 (NEW). 1997, c. 455, §31 (AMD). 2005, c. 91, §5 (RP).



5 §3307-E. Task Force on Defense Realignment and the Economy (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 854, §B1 (NEW). 1993, c. 146, §1 (AMD). 1993, c. 146, §2 (AFF). 1993, c. 410, §PPP1 (AMD). 1995, c. 688, §§1,2 (AMD). 1997, c. 15, §1 (RP).



5 §3307-F. Maine Downtown Center (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 776, §3 (NEW). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).



5 §3307-G. Floodplain Mapping Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 522, §1 (NEW). 2011, c. 655, Pt. CC, §4 (AFF). 2011, c. 655, Pt. CC, §3 (RP).






Chapter 312: STATE REGISTER OF CRITICAL AREAS

5 §3310. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §§1,3 (NEW). 1973, c. 778, §1 (NEW). 1975, c. 623, §4 (RP). 1993, c. 92, §9 (RP).



5 §3311. Findings; declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §§1,3 (NEW). 1973, c. 778, §1 (NEW). 1975, c. 623, §4 (RP). 1979, c. 672, §7 (RPR). 1985, c. 595, §1 (AMD). 1993, c. 92, §9 (RP).



5 §3311-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 595, §2 (NEW). RR 1991, c. 1, §10 (COR). 1993, c. 92, §9 (RP).



5 §3312. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 778, §1 (NEW). 1979, c. 672, §A8 (AMD). 1983, c. 812, §28 (RP).



5 §3313. Maine Critical Areas Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 778, §1 (NEW). 1975, c. 771, §87 (AMD). 1983, c. 812, §§29,30 (AMD). 1989, c. 503, §B19 (AMD). 1993, c. 92, §9 (RP).



5 §3314. Register of Critical Areas (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 778, §1 (NEW). 1979, c. 672, §§A9,10 (AMD). 1993, c. 92, §9 (RP).



5 §3315. Endangered plants (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 595, §3 (NEW). 1985, c. 794, §A1 (NEW). 1987, c. 402, §A52 (RP). 1993, c. 92, §9 (RP).



5 §3316. List of Heritage Coastal Areas (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A53 (NEW). 1993, c. 92, §9 (RP).






Chapter 313: COMMISSION ON MAINE'S FUTURE

5 §3308. Commission on Maine's Future (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §1 (NEW). 1975, c. 623, §4 (RP).



5 §3309. Members of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §1 (NEW). 1975, c. 623, §4 (RP).



5 §3310. Duties of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §1 (NEW). 1975, c. 623, §4 (RP).



5 §3311. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 769, §1 (NEW). 1975, c. 623, §4 (RP).



5 §3321. Commission on Maine's Future (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §5 (NEW). 1979, c. 672, §A11 (RP).



5 §3322. Members of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §5 (NEW). 1975, c. 648, §1 (AMD). 1979, c. 672, §A11 (RP).



5 §3323. Duties of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §5 (NEW). 1975, c. 648, §§2,3 (AMD). 1979, c. 672, §A11 (RP).



5 §3324. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §5 (NEW). 1979, c. 672, §A11 (RP).






Chapter 313-A: ENERGY RESOURCES COUNCIL

5 §3327. Energy Resources Council (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 630, §1 (NEW). 2003, c. 9, §§1,2 (AMD). 2003, c. 487, §1 (AMD). 2005, c. 425, §2 (AMD). 2007, c. 656, Pt. C, §§3-5 (AMD). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. A, §3 (RP).






Chapter 314: COORDINATION OF LAND USE AND NATURAL RESOURCE MANAGEMENT

Subchapter 1: LAND AND WATER RESOURCES COUNCIL

5 §3331. Land and Water Resources Council (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 721, §C1 (NEW). 1993, c. 721, §H1 (AFF). 1995, c. 537, §4 (AMD). 1995, c. 688, §3 (AMD). 1997, c. 393, §A10 (AMD). 1997, c. 519, §§A1-3 (AMD). 1997, c. 587, §1 (AMD). 2001, c. 184, §3 (AMD). 2003, c. 689, §B7 (REV). 2007, c. 399, §1 (AMD). 2007, c. 619, §1 (AMD). 2009, c. 652, Pt. A, §1 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §2 (RP).






Subchapter 2: LAND USE MEDIATION PROGRAM

5 §3341. Land use mediation program

1. Program established. The land use mediation program is established to provide eligible private landowners with a prompt, independent, inexpensive and local forum for mediation of governmental land use actions as an alternative to court action.

[ 1995, c. 537, §5 (NEW) .]

2. Provision of mediation services; forms, filing and fees. The Court Alternative Dispute Resolution Service created in Title 4, section 18-B shall provide mediation services under this subchapter. The Court Alternative Dispute Resolution Service shall:

A. Assign mediators under this subchapter who are knowledgeable in land use regulatory issues and environmental law; [1995, c. 537, §5 (NEW).]

B. Establish a simple and expedient application process; and [2013, c. 300, §1 (AMD).]

C. Establish a fee for services in an amount not to exceed $175 for every 4 hours of mediation services provided. In addition, the landowner is responsible for the costs of providing notice as required under subsection 7. [1995, c. 537, §5 (NEW).]

[ 2013, c. 300, §1 (AMD) .]

3. Application; eligibility. A landowner may apply for mediation under this subchapter if that landowner:

A. Has suffered significant harm as a result of a governmental action regulating land use; [1995, c. 537, §5 (NEW).]

B. Applies for mediation under subsection 4 within the time allowed under law or rules of the court for filing for judicial review of that governmental action; [1995, c. 537, §5 (NEW).]

C. Has:

(1) For mediation of municipal governmental land use action, sought and failed to obtain a permit, variance or special exception and has pursued all reasonable avenues of administrative appeal; or

(2) For mediation of state governmental land use action, sought and failed to obtain governmental approval for a land use of that landowner's land and has a right to judicial review under section 11001 either due to a final agency action or the failure or refusal of an agency to act; and [1995, c. 537, §5 (NEW).]

D. Submits to the Superior Court clerk all necessary fees at the time of application. [1995, c. 537, §5 (NEW).]

[ 1995, c. 537, §5 (NEW) .]

4. Submission of application for mediation. A landowner may apply for mediation under this subchapter by filing an application for mediation with the Superior Court clerk in the county in which the land that is the subject of the conflict is located. The Superior Court clerk shall forward the application to the Court Mediation Service.

[ 1995, c. 537, §5 (NEW) .]

5. Stay of filing period. Notwithstanding any other provision of law, the period of time allowed by law or by rules of the court for any person to file for judicial review of the governmental action for which mediation is requested under this subchapter is stayed for 30 days beyond the date the mediator files the report required under subsection 12 with the Superior Court clerk, but in no case longer than 120 days from the date the landowner files the application for mediation with the Superior Court clerk.

[ 1995, c. 537, §5 (NEW) .]

6. Purpose; conduct of mediation. The purpose of a mediation under this subchapter is to facilitate, within existing land use laws, ordinances and regulations, a mutually acceptable solution to a conflict between a landowner and a governmental entity regulating land use. The mediator, whenever possible and appropriate, shall conduct the mediation in the county in which the land that is the subject of the conflict is located. When mediating that solution, the mediator shall balance the need for public access to proceedings with the flexibility, discretion and private caucus techniques required for effective mediation.

[ 1995, c. 537, §5 (NEW) .]

7. Schedule; notice; participants. The mediator is responsible for scheduling all mediation sessions. The mediator shall provide a list of the names and addresses and a copy of the notice of the mediation schedule to the Superior Court clerk, who shall mail the notices. The mediator shall include on the list persons identified in the following ways.

A. The landowner and the governmental entity shall provide to the mediator the names and addresses of the parties, intervenors and other persons who significantly participated in the underlying governmental land use action proceedings. [1995, c. 537, §5 (NEW).]

B. Any other person who believes that that person's participation in the mediation is necessary may file a request with the mediator to be included in the mediation. [1995, c. 537, §5 (NEW).]

C. The mediator shall determine if any other person's participation is necessary for effective mediation. [1995, c. 537, §5 (NEW).]

[ 1995, c. 537, §5 (NEW) .]

8. Parties to mediation. A mediator shall include in the mediation process any person the mediator determines is necessary for effective mediation, including persons representing municipal, county or state agencies and abutters, parties, intervenors or other persons significantly involved in the underlying governmental land use action. A mediator may exclude or limit a person's participation in mediation when the mediator determines that exclusion or limitation necessary for effective mediation. This subsection does not require a municipality to participate in mediation under this subchapter.

[ 1995, c. 537, §5 (NEW) .]

9. Sharing of costs. Participants in the mediation may share the cost of mediation after the initial 4 hours of mediation services have been provided.

[ 1995, c. 537, §5 (NEW) .]

10. Admissibility. The admissibility in court of conduct or statements made during mediation, including offers of settlement, is governed by the Maine Rules of Evidence, Rule 408(a) for matters subsequently heard in a state court and Federal Rules of Evidence, Rule 408 for matters subsequently heard in a federal court.

[ 1995, c. 537, §5 (NEW) .]

11. Agreements. A mediated agreement must be in writing. The landowner, the governmental entity and all other participants who agree must sign the agreement as participants and the mediator must sign as the mediator.

A. An agreement that requires any additional governmental action is not self-executing. If any additional governmental action is required, the landowner is responsible for initiating that action and providing any additional information reasonably required by the governmental entity to implement the agreement. The landowner must notify the governmental entity in writing within 30 days, after the mediator files the mediator's report under subsection 12, that the landowner will be taking action in accordance with the agreement. [1995, c. 537, §5 (NEW).]

B. Notwithstanding any procedural restriction that would otherwise prevent reconsideration of the governmental action, a governmental entity may reconsider its decision in the underlying governmental land use action in accordance with the agreement as long as that reconsideration does not violate any substantive application or review requirement. [1995, c. 537, §5 (NEW).]

[ 1995, c. 537, §5 (NEW) .]

12. Mediator's report. Within 90 days after the landowner files an application for mediation, the mediator shall file a report with the Superior Court clerk. The mediator shall file the report as soon as possible if the mediator determines that a mediated agreement is not possible. The report must contain:

A. The names of the mediation participants, including the landowner, the governmental entity and any other persons; [1995, c. 537, §5 (NEW).]

B. The nature of any agreements reached during the course of mediation, which mediation participants were parties to the agreements and what further action is required of any person; [1995, c. 537, §5 (NEW).]

C. The nature of any issues remaining unresolved and the mediation participants involved in those unresolved issues; and [1995, c. 537, §5 (NEW).]

D. A copy of any written agreement under subsection 11. [1995, c. 537, §5 (NEW).]

[ 1995, c. 537, §5 (NEW) .]

13. Application. This subchapter applies to final agency actions and failures and refusals to act occurring after July 4, 1996.

[ RR 1997, c. 2, §14 (COR) .]

14. Repeal.

[ 2001, c. 184, §4 (RP) .]

SECTION HISTORY

1995, c. 537, §5 (NEW). RR 1997, c. 2, §14 (COR). 1997, c. 393, §A11 (AMD). 2001, c. 184, §4 (AMD). 2013, c. 300, §1 (AMD).






Subchapter 3: NATURAL GAS PIPELINE DISPUTE RESOLUTION PROGRAM

5 §3345. Disputes involving natural gas pipeline activities

1. Program established. The natural gas pipeline dispute resolution program is established to provide private landowners with a prompt, independent, inexpensive and local forum for mediation of disputes concerning acts or omissions occurring during the construction, maintenance or operation of any natural gas pipelines that result in property damage.

[ 1999, c. 346, §2 (NEW) .]

2. Provision of mediation services; forms, filing and fees. The Court Alternative Dispute Resolution Service created in Title 4, section 18-B, shall provide mediation services under this subchapter. The Court Alternative Dispute Resolution Service shall:

A. Assign mediators under this subchapter who are knowledgeable in land use regulatory issues, property law and environmental law; [1999, c. 346, §2 (NEW).]

B. Establish a simple and expedient application process; and [1999, c. 346, §2 (NEW).]

C. Establish a fee for services in an amount not to exceed $175 for every 4 hours of mediation services provided. The landowner is responsible for the costs of the first 4 hours of mediation and for the costs of providing notice as required under subsection 7. [1999, c. 346, §2 (NEW).]

[ 1999, c. 346, §2 (NEW) .]

3. Application; eligibility. A landowner may apply for mediation under this subchapter if that landowner:

A. Has suffered property damage as a result of an act or omission by a person surveying, constructing, operating or maintaining a natural gas pipeline on, over or under the landowner's land; [1999, c. 346, §2 (NEW).]

B. Applies for mediation under subsection 4:

(1) With respect to any dispute concerning acts or omissions occurring during the construction of the pipeline, within one year of the completion of pipeline construction on the property; or

(2) With respect to any dispute concerning acts or omissions occurring after the construction of the pipeline, within the applicable statute of limitations on the underlying claim; [1999, c. 346, §2 (NEW).]

C. With respect to any claim regarding future crop deficiency, provides notice to the entity against whom the claim is made at least 30 days prior to the crop harvest in order to allow the entity to assess crop deficiency; [1999, c. 346, §2 (NEW).]

D. Has submitted a claim in writing to the entity responsible for the property damage and afforded that entity at least 10 business days to respond but failed to reach a satisfactory agreement of settlement with that entity within that time period; and [1999, c. 346, §2 (NEW).]

E. Submits to the Superior Court clerk all necessary fees at the time of application. [1999, c. 346, §2 (NEW).]

[ 1999, c. 346, §2 (NEW) .]

4. Submission of application for mediation. A landowner may apply for mediation under this subchapter by filing an application for mediation with the Superior Court clerk in the county in which the land that is the subject of the conflict is located. The Superior Court clerk shall forward the application to the Court Alternative Dispute Resolution Service.

[ 1999, c. 346, §2 (NEW) .]

5. Stay of filing period. Notwithstanding any other provision of law, the period of time allowed by law or by rules of the court for any person to file for judicial review in any state court of any claim related to a dispute for which mediation is requested under this subchapter is stayed for 40 days beyond the date the mediator files the report required under subsection 12 with the Superior Court clerk, but in no case longer than 130 days from the date the landowner files the application for mediation with the Superior Court clerk.

[ 1999, c. 346, §2 (NEW) .]

6. Purpose; conduct of mediation. The purpose of a mediation under this subchapter is to facilitate a mutually acceptable solution to a dispute in accordance with applicable principles of property law and the terms of any easement.

The mediator, whenever possible and appropriate, shall conduct the mediation in the county in which the land that is the subject of the conflict is located.

[ 1999, c. 346, §2 (NEW) .]

7. Schedule; notice; participants. The mediator is responsible for scheduling all mediation sessions. The mediator shall provide the names and addresses of the landowner and the entity with whom the landowner has a dispute and a copy of the notice of the mediation schedule to the Superior Court clerk, who shall mail the notices.

[ 1999, c. 346, §2 (NEW) .]

8. Parties to mediation. A mediator shall include in the mediation process any person the mediator determines is necessary for effective mediation. A mediator may exclude or limit a person's participation in mediation when the mediator determines that exclusion or limitation necessary for effective mediation. Participation in the mediation process is voluntary for all parties and may not be compelled by the mediator or any other person.

[ 1999, c. 346, §2 (NEW) .]

9. Sharing of costs. Participants in the mediation may share the costs of mediation after the initial 4 hours of mediation services have been provided.

[ 1999, c. 346, §2 (NEW) .]

10. Admissibility. The admissibility in court of conduct or statements made during mediation, including offers of settlement, is governed by the Maine Rules of Evidence, Rule 408(a) for matters subsequently heard in a state court and Federal Rules of Evidence, Rule 408 for matters subsequently heard in a federal court.

[ 1999, c. 346, §2 (NEW) .]

11. Agreements. A mediated agreement must be in writing. The landowner and the entity with whom the landowner is in dispute must sign the agreement as participants and the mediator must sign as the mediator.

[ 1999, c. 346, §2 (NEW) .]

12. Mediator's report. Within 90 days after the landowner files an application for mediation, the mediator shall file a report with the Superior Court clerk. The mediator shall file the report as soon as possible if the mediator determines that a mediated agreement is not possible. The report must contain:

A. The names of the mediation participants; [1999, c. 346, §2 (NEW).]

B. The nature of any agreements reached during the course of mediation and what further action is required of any person; [1999, c. 346, §2 (NEW).]

C. The nature of any issues remaining unresolved and the mediation participants involved in those unresolved issues; and [1999, c. 346, §2 (NEW).]

D. A copy of any written agreement under subsection 11. [1999, c. 346, §2 (NEW).]

The terms of any mediated agreement are enforceable in the Superior Court. If the parties fail to reach a mediated settlement, any party may file an appropriate civil action for remedies in accordance with applicable law.

[ 1999, c. 346, §2 (NEW) .]

SECTION HISTORY

1999, c. 346, §2 (NEW).












Part 9: CRIMINAL JUSTICE PLANNING AND ASSISTANCE

Chapter 315: CRIMINAL JUSTICE PLANNING AND ASSISTANCE AGENCY

5 §3350. Criminal Justice Planning and Assistance Agency (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1973, c. 332, (AMD). 1975, c. 425, §2 (AMD). 1977, c. 406, §1 (RPR). 1987, c. 395, §A22 (RP).



5 §3351. Directors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1973, c. 263, (AMD). 1975, c. 425, §3 (AMD). 1977, c. 406, §2 (RPR). 1987, c. 395, §A22 (RP).



5 §3352. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1975, c. 425, §4 (AMD). 1987, c. 395, §A22 (RP).



5 §3353. Executive director, staff (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1985, c. 785, §B34 (AMD). 1987, c. 395, §A22 (RP).



5 §3354. Grants to other agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1975, c. 425, §5 (AMD). 1977, c. 406, §3 (RPR). 1985, c. 737, §B12 (AMD). 1987, c. 395, §A22 (RP).



5 §3355. Acceptance of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 465, (NEW). 1975, c. 425, §5 (AMD). 1981, c. 67, §D1 (AMD). 1987, c. 395, §A22 (RP).



5 §3356. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 370, §2 (NEW). 1987, c. 395, §A22 (RP).



5 §3357. Utilization of funds available (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 370, §2 (NEW). 1987, c. 395, §A22 (RP).






Chapter 316: MAINE CRIMINAL JUSTICE COMMISSION

5 §3358. Maine Criminal Justice Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 417, §1 (NEW). 1993, c. 349, §9 (AMD). 1993, c. 736, §1 (AMD). 1997, c. 134, §7 (AMD). 2009, c. 213, Pt. Q, §1 (RP). 2009, c. 369, Pt. A, §2 (RP).






Chapter 316-A: VICTIMS' COMPENSATION FUND

5 §3360. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 806, §3 (NEW).]

1. Board. "Board" means the Victims' Compensation Board as established in section 12004-J, subsection 11.

[ 1991, c. 806, §3 (NEW) .]

2. Bodily injury.

[ 1999, c. 360, §9 (AFF); 1999, c. 360, §1 (RP) .]

2-A. Catastrophic injury. "Catastrophic injury" means an extremely serious injury that may result in permanent disability or a long-lasting medical condition.

[ 2009, c. 79, §1 (NEW) .]

3. Crime. "Crime" means one of the following:

A. Offenses against the person as described in Title 17-A, chapter 9; [1991, c. 806, §3 (NEW).]

B. Sexual assaults as described in Title 17-A, chapter 11; [1991, c. 806, §3 (NEW).]

C. Kidnapping and criminal restraint as described in Title 17-A, chapter 13; [1991, c. 806, §3 (NEW).]

D. Robbery as described in Title 17-A, chapter 27; [1997, c. 378, §1 (AMD).]

E. Operating under the influence of intoxicating liquor or drugs or with an excessive alcohol level, as described in Title 29-A, section 2411; [2009, c. 447, §1 (AMD).]

F. An act of terrorism, as defined in United States Code, Title 18, Section 2331, committed outside of the United States against a resident of this State; [2005, c. 22, §1 (AMD).]

G. Leaving the scene of a motor vehicle accident involving personal injury or death, in violation of Title 29-A, section 2252; [2013, c. 537, §1 (AMD).]

H. Sexual exploitation of a minor as described in Title 17-A, chapter 12; or [2013, c. 537, §2 (AMD).]

I. [2009, c. 336, §3 (RP).]

J. Aggravated sex trafficking or sex trafficking as described in Title 17-A, sections 852 and 853, respectively. [2013, c. 537, §3 (NEW).]

[ 2013, c. 537, §§1-3 (AMD) .]

4. Eligible expenses and losses. "Eligible expenses and losses" means expenses and losses resulting from a personal injury sustained by an individual as a direct result of a crime specified in subsection 3 and may include medical and medically related expenses, psychological or mental health counseling expenses, lost wages, funeral, burial and other homicide-related expenses and travel expenses and loss of income of a claimant or family member for providing or obtaining care for the personal injury of a minor or incapacitated victim. "Eligible expenses and losses" may include costs of eyeglasses, hearing aids, dentures or other prosthetic devices taken, lost, destroyed or damaged as a result of the crime, costs to repair, replace or install locks or security devices, costs of crime scene cleanup and security deposits. Expenses and losses claimed under this subsection must be expenses or losses actually and reasonably incurred.

[ 2009, c. 79, §2 (AMD) .]

5. Family or household member. "Family or household member" means: the parent, stepparent, sibling, grandparent, spouse, child or stepchild of a victim or a person who bears an equally significant relationship to the victim; or a person who at the time or discovery of the crime was living in the household of the victim or who previously had lived in the household of the victim for a period of not less than 2 years.

[ 2003, c. 243, §3 (AMD) .]

6. Personal injury. "Personal injury" means bodily injury as defined in Title 17-A, section 2, subsection 5 or psychological injury incurred by a victim who has sustained the threat of bodily injury.

[ 1999, c. 360, §3 (NEW); 1999, c. 360, §9 (AFF) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1995, c. 65, §A8 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 378, §§1-4 (AMD). 1999, c. 360, §§1-3 (AMD). 1999, c. 360, §9 (AFF). 2003, c. 243, §§1-3 (AMD). 2005, c. 22, §§1-3 (AMD). 2007, c. 684, Pt. E, §§1-3 (AMD). 2007, c. 684, Pt. H, §1 (AFF). 2009, c. 79, §§1, 2 (AMD). 2009, c. 336, §§1-3 (AMD). 2009, c. 447, §1 (AMD). 2013, c. 537, §§1-3 (AMD).



5 §3360-A. Victims' Compensation Board established; compensation

1. Establishment and membership. There is established within the Department of the Attorney General the Victims' Compensation Board. The board consists of 3 members appointed by the Attorney General. One member must be a physician licensed to practice medicine in the State; one member must be an attorney licensed to practice law in the State; and one member must be experienced in working with victims of crime.

[ 1991, c. 806, §3 (NEW) .]

2. Terms of appointment. The term of each member is 3 years. The Attorney General shall make initial appointments for the following terms: one member for an initial term of 3 years, one member for an initial term of 2 years and one member for an initial term of one year. When a vacancy occurs prior to the expiration of a term, the appointment to fill that vacancy is for the balance of the unexpired term.

[ 1991, c. 806, §3 (NEW) .]

3. Chair. Annually, the members shall elect a chair from among the members.

[ 1991, c. 806, §3 (NEW) .]

4. Compensation. Members of the board are entitled to the legislative per diem plus compensation for actual and necessary expenses.

[ 1991, c. 806, §3 (NEW) .]

5. Meetings. The board may not meet more than once a month.

[ 1991, c. 806, §3 (NEW) .]

6. Quorum. Two members of the board constitute a quorum.

[ 1991, c. 806, §3 (NEW) .]

7. Rules. The board may adopt rules pursuant to the Maine Administrative Procedure Act to carry out the purposes of this chapter.

[ 1991, c. 806, §3 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW).



5 §3360-B. Award of compensation; eligibility

1. Eligibility of victims. The board may award compensation to any individual who:

A. Suffers personal injury as a direct result of a crime specified in section 3360, committed within the jurisdiction of the State; [1999, c. 360, §4 (AMD); 1999, c. 360, §9 (AFF).]

B. Has been sexually assaulted within this State in violation of Title 17-A, chapter 11 without regard to whether bodily injury or the threat of bodily injury occurred; [1999, c. 360, §4 (AMD); 1999, c. 360, §9 (AFF).]

C. Would otherwise be eligible for compensation, even though:

(1) The criminal conduct occurred in this State but within the exclusive jurisdiction of the United States;

(2) The personal injury resulted from conduct that violates a criminal law of the United States; or

(3) The crime occurred in another state, but only if the person is a resident of this State and the other state does not have a victim compensation program for which residents of this State are eligible, and the person would have been eligible under this chapter if the conduct had occurred in this State; or [1999, c. 360, §4 (AMD); 1999, c. 360, §9 (AFF).]

D. Is a resident of this State and suffers personal injury as a direct result of a crime specified in section 3360, subsection 3, paragraph F committed outside of the United States. [1999, c. 360, §4 (AMD); 1999, c. 360, §9 (AFF).]

[ 1999, c. 360, §4 (AMD); 1999, c. 360, §9 (AFF) .]

2. Eligibility of financial dependents. The board may award compensation for the benefit of a surviving family or household member for lost wages of a person who dies as a direct result of a crime if the family or household member was financially dependent on the deceased person or the deceased person had contributed substantially and regularly to the support of the surviving family or household member.

[ 1997, c. 378, §5 (NEW) .]

3. Eligibility for payment of mental health treatment for family members. The board may award compensation for the benefit of a surviving family or household member of a person who dies or suffers catastrophic injury as a direct result of a crime, a family or household member who witnessed a crime or a family or household member of a sexual assault victim for unreimbursed mental health treatment expenses directly related to the crime.

[ 2009, c. 79, §3 (AMD) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §5 (AMD). 1999, c. 360, §4 (AMD). 1999, c. 360, §9 (AFF). 2009, c. 79, §3 (AMD).



5 §3360-C. Requirements and exclusions

1. Compensation. Compensation may not be paid for any crime unless:

A. The crime was reported to a law enforcement officer within 5 days of the occurrence or discovery of the crime or of the resultant injury; and [1991, c. 806, §3 (NEW).]

B. The claim was filed with the board within 3 years of the occurrence of the injury or compensable loss, or within 60 days of the discovery of injury or compensable loss, whichever is later. [2003, c. 243, §4 (AMD).]

[ 2003, c. 243, §4 (AMD) .]

2. Cooperation. Compensation may not be paid:

A. To any claimant who does not fully cooperate with the board or with the reasonable requests of law enforcement officers or prosecution authorities; or [1997, c. 378, §6 (AMD).]

B. To or on behalf of any person who violated a criminal law that caused or contributed to the injury or death for which compensation is sought. [1991, c. 806, §3 (NEW).]

[ 1997, c. 378, §6 (AMD) .]

3. Exception. The board may waive the time requirements of subsection 1 for good cause shown and shall waive the time requirements on behalf of a child or when the claimant is a child and the crime and the claim have been properly reported to law enforcement officers and the board by an adult who becomes aware of the crime and of the compensable injury.

[ 1991, c. 806, §3 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §6 (AMD). 2003, c. 243, §4 (AMD).



5 §3360-D. Claims

1. Submission of claims. Claims are submitted to the board as follows.

A. Claims must be in writing. [1999, c. 360, §5 (AMD); 1999, c. 360, §9 (AFF).]

B. Claims must specify the date, the nature and circumstances of the crime and the law enforcement agency to which the crime was reported. [1991, c. 806, §3 (NEW).]

C. Claims must include documentation of all eligible expenses and losses for which the claimant seeks compensation, including but not limited to medical reports, records and bills, funeral bills and employment records when lost wages are sought. [1991, c. 806, §3 (NEW).]

D. Claims must include records related to insurance, workers' compensation, federal and state entitlement and assistance programs. [1991, c. 806, §3 (NEW).]

[ 1999, c. 360, §5 (AMD); 1999, c. 360, §9 (AFF) .]

2. Release of records. A signed application for benefits under this chapter is effective under state law to authorize the release of health care, mental health, employment and wage information pertinent to the claim. Additionally, the claimant shall provide the board with other information or the release of such other information as the board determines is reasonably necessary to decide the claim.

Upon request of the board pursuant to the claimant's application for compensation, health care providers and health plans, insurers or other persons who pay or discharge the costs of health care must submit directly to the board any information that is required to support a claimant's application or that is necessary to process a claim for payment.

[ 2003, c. 243, §5 (AMD) .]

3. Forms. The board may provide forms for the submission of claims and claims information.

[ 1997, c. 378, §7 (AMD) .]

4. Confidentiality. All records and information obtained by or in the possession of the Department of the Attorney General concerning an application for or an award of compensation under this chapter are confidential and may not be disclosed. However, the Attorney General may provide access to those records and information to the board for use in the board's official duties; those records and information remain confidential in the possession of the board. The records or information may, at the sole discretion of the Attorney General or designee of the Attorney General, be disclosed to:

A. Law enforcement officers to assist them with the discharge of their official duties; [1997, c. 378, §8 (NEW).]

B. The courts and the Department of Corrections to provide them with information to assess, collect and disburse restitution; [1997, c. 378, §8 (NEW).]

C. A claimant who has requested a hearing before the board or who has appealed a final decision of the board; and [1997, c. 378, §8 (NEW).]

D. Other persons to carry out the purposes of this chapter. [1997, c. 378, §8 (NEW).]

[ 1997, c. 378, §8 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §§7,8 (AMD). 1999, c. 360, §§5,6 (AMD). 1999, c. 360, §9 (AFF). 2003, c. 243, §5 (AMD).



5 §3360-E. Payment of awards; limits

The board may award compensation to a claimant of up to $15,000 for actual and unreimbursed losses and eligible expenses of any person who is sexually assaulted or who suffers personal injury or death as the result of a crime specified in section 3360, subsection 3. [1999, c. 731, Pt. QQQ, §1 (AMD).]

An award of compensation for the benefit of a family or household member is derivative of the claim of the victim. The total compensation paid for all claims arising from the crime against the victim may not exceed $15,000. [1999, c. 731, Pt. QQQ, §2 (AMD).]

Within the limits specified in this section, when a person dies as the direct result of a specified crime, any individual who pays or who is legally responsible for medical, medically related, funeral or burial expenses may seek compensation for those unreimbursed expenses incurred by the individual. A provider of medical or funeral services may not seek reimbursement directly. [1997, c. 378, §9 (AMD).]

The board, in its sole discretion, may disburse funds awarded directly to the claimant or to the individuals or entities who provided the services for which compensation was awarded. In the case of more than one family or household member, the board may apportion the total compensation as the board determines. [1997, c. 378, §9 (AMD).]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1995, c. 665, §JJ1 (AMD). 1995, c. 665, §JJ2 (AFF). 1997, c. 378, §9 (AMD). 1999, c. 360, §7 (AMD). 1999, c. 360, §9 (AFF). 1999, c. 731, §§QQQ1,2 (AMD).



5 §3360-F. Determination of award

1. Hearings. The board may hold a hearing on any claim and the board shall hold a hearing if requested by the claimant. The claimant may address the board at a hearing on the claim and the board may take testimony under oath.

[ 1991, c. 806, §3 (NEW) .]

2. Information. In addition to the material and information required by law and by the board, the claimant may provide the board with any other information pertinent to the nature or the amount of the claim. The board shall receive and consider information provided by law enforcement agencies and prosecution authorities and, at its sole discretion, may receive and consider relevant information from any other source.

[ 1997, c. 378, §10 (AMD) .]

3. Determination of award. The board shall determine by a preponderance of the evidence whether a specified crime occurred, whether the personal injury or death was the result of that criminal conduct, the amount of eligible expenses and losses suffered by the claimant, whether to award compensation and the amount of the compensation. In determining the amount of compensation to be paid, the board shall consider the amount available to pay victim compensation claims, the history of claims paid by the board, the number and amount of currently pending claims and the nature and cost of expenses submitted by the claimant.

[ 1999, c. 360, §8 (AMD); 1999, c. 360, §9 (AFF) .]

4. Unanimous decision. The board shall determine action on a claim with a quorum participating on that claim, but any award of compensation requires the unanimous concurrence of all members present.

[ 1991, c. 806, §3 (NEW) .]

5. Final decision. The board's final decision must contain reasons for the determination.

[ 1991, c. 806, §3 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §10 (AMD). 1999, c. 360, §8 (AMD). 1999, c. 360, §9 (AFF).



5 §3360-G. Appeal

Only a claimant under this chapter may appeal a decision of the board. An appeal of the board's final decisions must be to the Superior Court as provided for other administrative actions under chapter 375, subchapter VII. Board decisions and the amount of awards must be upheld unless the court finds no rational basis for the decision or that the board abused its discretion. [1997, c. 378, §11 (AMD).]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §11 (AMD).



5 §3360-H. Victims' Compensation Fund

There is created a special fund, known as the "Victims' Compensation Fund," for the purpose of providing for the payment of claims arising under this chapter and for the payment of all necessary and proper expenses incurred by the board. The Attorney General shall administer the fund. [1991, c. 806, §3 (NEW).]

All administrative costs of the board must be paid out of money collected pursuant to section 3360-I and deposited in the Victims' Compensation Fund. The fund may receive private donations, federal funds and state funds designated by law that may be used for the payment of claims and for administrative costs. [1997, c. 378, §11 (AMD).]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §11 (AMD).



5 §3360-I. Funding sources

As part of the sentence or fine imposed, the court shall impose an assessment of $35 on any person convicted of murder, a Class A crime, a Class B crime or a Class C crime and $20 on any person convicted of a Class D crime or a Class E crime, except that the court shall impose an assessment of $1,000 on any person convicted of aggravated sex trafficking as described in Title 17-A, section 852, an assessment of $500 on any person convicted of sex trafficking as described in Title 17-A, section 853, an assessment of $500 on any person for the first conviction and $1,000 for each subsequent conviction of engaging a prostitute as described in Title 17-A, section 853-B and an assessment of $500 on any person for the first conviction and $1,000 for each subsequent conviction of patronizing prostitution of a minor or patronizing prostitution of a mentally disabled person as described in Title 17-A, section 855. Notwithstanding any other law, the court may not waive the imposition of the assessment required by this section. For purposes of collection and collection procedures, this assessment is considered part of the fine. At the time of commitment, the court shall inform the Department of Corrections or the county sheriff of any unpaid balances on assessments owed by the offender to the Victims' Compensation Fund. All funds collected as a result of these assessments accrue to the Victims' Compensation Fund. [2013, c. 607, §1 (AMD).]

When compensation is awarded from the Victims' Compensation Fund, the amount of any restitution ordered and paid as part of a sentence imposed that, when added to the award from the fund, exceeds the victim's actual loss must be paid to the fund, in an amount not to exceed the amount of the award. Similarly, the amount of any insurance, 3rd-party payment or recovery in a successful civil action against a person responsible for the eligible expenses and losses that, when added to the award from the fund, exceeds the victim's actual loss must be paid to the fund, in an amount not to exceed the amount of the award. [1991, c. 806, §3 (NEW).]

The board may establish a reserve fund approved by the State Auditor and the Treasurer of State. At the end of every quarter, the Treasurer of State shall credit unreserved funds in excess of $2,000,000 to the General Fund. [1991, c. 806, §3 (NEW).]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1993, c. 570, §1 (AMD). 2011, c. 628, §1 (AMD). 2013, c. 368, Pt. EE, §1 (AMD). 2013, c. 368, Pt. EE, §2 (AFF). 2013, c. 424, Pt. H, §§1, 2 (AFF). 2013, c. 537, §4 (AMD). 2013, c. 607, §1 (AMD).



5 §3360-J. Use of funds

1. Administrative expenses. Administrative expenses of the board may be paid from the Victims' Compensation Fund.

[ 1997, c. 378, §12 (AMD) .]

2. Judicial administrative expenses. Up to $10,000 may be used the first year to defray the programming costs to integrate the Victims' Compensation Fund into the Judicial Department computer system.

[ 1991, c. 806, §3 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW). 1997, c. 378, §12 (AMD).



5 §3360-K. Effective dates

1. Penalty imposed. The assessments required by section 3360-I apply to penalties imposed for criminal conduct alleged to have occurred on or after January 1, 1993.

[ 1991, c. 806, §3 (NEW) .]

2. Compensation awarded. Notwithstanding the effective date of this chapter, the board may not award compensation for any crime that occurred prior to January 1, 1993.

[ 1991, c. 806, §3 (NEW) .]

3. Processing claims. Notwithstanding the effective date of this chapter, the board is not obligated to process or pay claims before June 1, 1993.

[ 1991, c. 806, §3 (NEW) .]

SECTION HISTORY

1991, c. 806, §3 (NEW).



5 §3360-L. Information

The Attorney General shall develop a fact sheet for victims with information about the victim advocate and victim compensation programs and shall make copies available to all prosecutors' offices and law enforcement agencies who shall provide that fact sheet for distribution to all victims of crimes and their families. [1993, c. 675, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 675, §A2 (NEW).



5 §3360-M. Payment for forensic examinations for alleged victims of gross sexual assault

1. Payment. The board shall pay the costs of forensic examiner training as well as the costs of forensic examinations for alleged victims of gross sexual assault from the Victims' Compensation Fund. The board shall track expenditures for forensic examinations separately from all other expenditures. Forensic examination payments are not subject to any other provision of this chapter.

[ 2007, c. 240, Pt. WW, §1 (AMD) .]

2. Forensic examination; forensic examiner training and education. The board shall determine by rule what a forensic examination may include for purposes of payment. An examination must include at least all services directly related to the gathering of forensic evidence and related testing and treatment for pregnancy and sexually transmitted diseases. The board shall pay a licensed hospital or licensed health care practitioner the actual cost of the forensic examination up to a maximum of $750.

The cost of sexual assault forensic examiner training and education provided by the sexual assault forensic examiner program must be paid from the Victims' Compensation Fund in an amount that may not exceed $50,000 per year.

[ 2009, c. 79, §4 (AMD) .]

3. Process for payment. A licensed hospital or licensed health care practitioner that performs forensic examinations for alleged victims of gross sexual assault shall submit a bill to the Victims' Compensation Board directly for payment of the forensic examinations. The hospital or health care practitioner that performs a forensic examination shall take steps necessary to ensure the confidentiality of the alleged victim's identity. The bill submitted by the hospital or health care practitioner may not identify the alleged victim by name but must be assigned a tracking number that corresponds to the forensic examination kit. The tracking number may not be the alleged victim's social security number. The hospital or health care practitioner that performs the examination may not bill the alleged victim or the alleged victim's insurer, nonprofit hospital or medical service organization or health maintenance organization for payment of the examination. The alleged victim is not required to report the alleged offense to a law enforcement agency.

[ 1999, c. 719, §1 (NEW); 1999, c. 719, §11 (AFF) .]

4. Other reimbursement. The fact that forensic examinations are paid for separately through the Victims' Compensation Fund does not preclude alleged victims of gross sexual assault from seeking reimbursement for expenses other than those for the forensic examination. A victim seeking reimbursement from the Victims' Compensation Fund for expenses other than the forensic examination is subject to all other provisions of this chapter.

[ 1999, c. 719, §1 (NEW); 1999, c. 719, §11 (AFF) .]

5. Rules. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 719, §1 (NEW); 1999, c. 719, §11 (AFF) .]

SECTION HISTORY

1999, c. 719, §1 (NEW). 1999, c. 719, §11 (AFF). 2007, c. 240, Pt. WW, §§1, 2 (AMD). 2009, c. 79, §4 (AMD).






Chapter 316-B: SEXUAL ASSAULT FORENSIC EXAMINER ADVISORY BOARD

5 §3360-N. Sexual Assault Forensic Examiner Advisory Board established; membership

1. Establishment and membership. The Sexual Assault Forensic Examiner Advisory Board, referred to in this chapter as the "board," established under section 12004-J, subsection 13, is established within the Department of the Attorney General. The board consists of 13 members appointed by the Attorney General. Members must include the following:

A. One physician licensed to practice medicine in the State; [2001, c. 439, Pt. Z, §1 (NEW).]

B. One member of the State Board of Nursing; [2001, c. 439, Pt. Z, §1 (NEW).]

C. One sexual assault nurse examiner; [2001, c. 439, Pt. Z, §1 (NEW).]

D. One representative from a sexual assault center; [2001, c. 439, Pt. Z, §1 (NEW).]

E. One member from a statewide coalition against sexual assault; [2001, c. 439, Pt. Z, §1 (NEW).]

F. One survivor of sexual assault; [2001, c. 439, Pt. Z, §1 (NEW).]

G. One attorney from the Department of the Attorney General; [2001, c. 439, Pt. Z, §1 (NEW).]

H. One employee of the Maine State Police Crime Laboratory; [2001, c. 439, Pt. Z, §1 (NEW).]

I. One member from a statewide association of prosecutors; [2001, c. 439, Pt. Z, §1 (NEW).]

J. One member from a statewide association of hospitals; [2001, c. 439, Pt. Z, §1 (NEW).]

K. One member who is a forensic pediatric health care provider; and [2001, c. 439, Pt. Z, §1 (NEW).]

L. Two public members. [2001, c. 439, Pt. Z, §1 (NEW).]

[ 2001, c. 439, Pt. Z, §1 (NEW) .]

2. Terms of appointment. The term of each member of the board is 3 years. When a vacancy occurs prior to the expiration of a term, the appointment to fill that vacancy is for the balance of the unexpired term. Notwithstanding this subsection, the Attorney General may appoint initial members of the board for terms of fewer than 3 years to ensure staggered terms.

[ 2001, c. 439, Pt. Z, §1 (NEW) .]

3. Chair. The member to be appointed by the Attorney General pursuant to subsection 1, paragraph G shall act as the chair of the board.

[ 2001, c. 439, Pt. Z, §1 (NEW) .]

4. Meetings. The board may not meet more than once a month.

[ 2001, c. 439, Pt. Z, §1 (NEW) .]

5. Quorum. Five members of the board constitute a quorum.

[ 2001, c. 439, Pt. Z, §1 (NEW) .]

SECTION HISTORY

2001, c. 439, §Z1 (NEW).



5 §3360-O. Duties

The board shall advise and assist the State in promoting and supporting the statewide creation, growth and sustainability of sexual assault forensic examiner programs. The board shall provide advice and assistance regarding training, technical assistance, standards and resources to the sexual assault forensic examiner programs. [2001, c. 439, Pt. Z, §1 (NEW).]

The board may establish prerequisites applicable to persons who wish to participate in sexual assault forensic examiner training and authorize the issuance of certificates to those who complete the training. The process of sexual assault forensic examiner training and issuance of certificates under this section does not constitute a license or licensing action under chapter 375, subchapter 5. [2013, c. 68, §1 (NEW).]

SECTION HISTORY

2001, c. 439, §Z1 (NEW). 2013, c. 68, §1 (AMD).



5 §3360-P. Administration

The Department of the Attorney General shall provide general administrative oversight for the board's policies and responsibilities. When appropriate, the Department of the Attorney General may employ personnel necessary to carry out the purposes of the board; lease, rent or acquire adequate equipment and facilities; accept federal funds or grants that are available to carry out or implement the board's objectives; and provide technical assistance and training to sexual assault forensic examiners. [2001, c. 439, Pt. Z, §1 (NEW).]

SECTION HISTORY

2001, c. 439, §Z1 (NEW).









Part 10: DRUG ABUSE

Chapter 317: COMMISSION ON DRUG ABUSE

5 §3361. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP).



5 §3362. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP). 1973, c. 571, §6 (AMD).



5 §3363. Term of service (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP).



5 §3364. Assistance from other state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP).



5 §3365. Responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP).



5 §3366. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 379, (NEW). 1973, c. 566, §3 (RP).









Part 10-A: FIRE PROTECTION SERVICES

Chapter 319: MAINE FIRE PROTECTION SERVICES COMMISSION

5 §3371. Maine Fire Protection Services Commission

1. Commission established. The Maine Fire Protection Services Commission, referred to in this chapter as the "commission," is established to monitor and evaluate the State's fire protection services system on a continuing basis and to provide recommendations to the appropriate state agencies and to the Legislature regarding necessary changes in the fire protection services system. The commission is established pursuant to section 12004-J, subsection 12.

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

2. Membership. The commission consists of 23 members appointed as follows:

A. Two members of the Senate, appointed by the President of the Senate; [2003, c. 160, §1 (AMD).]

B. Three members of the House of Representatives, appointed by the Speaker of the House of Representatives; [2003, c. 160, §1 (AMD).]

C. The State Fire Marshal or the fire marshal's designee; [1999, c. 731, Pt. AAAA, §1 (NEW).]

D. The Supervisor of the Forest Fire Control Division of the Maine Forest Service or the supervisor's designee; [1999, c. 731, Pt. AAAA, §1 (NEW).]

E. The Director of the Bureau of Labor Standards or the director's designee; [1999, c. 731, Pt. AAAA, §1 (NEW).]

E-1. The Director of Maine Emergency Medical Services or the director's designee; [2003, c. 160, §1 (NEW).]

E-2. The Director of the Maine Emergency Management Agency or the director's designee; [2003, c. 160, §1 (NEW).]

F. One municipal fire chief who is a full-time fire chief and a member of the Maine Fire Chiefs Association, appointed by the Governor; [1999, c. 731, Pt. AAAA, §1 (NEW).]

G. One municipal fire chief who is a volunteer fire chief and a member of the Maine Fire Chiefs Association, appointed by the Governor; [1999, c. 731, Pt. AAAA, §1 (NEW).]

H. One municipal fire chief who is paid on call and a member of the Maine Fire Chiefs Association, appointed by the Governor; [1999, c. 731, Pt. AAAA, §1 (NEW).]

I. Six firefighters appointed as follows:

(1) Two career firefighters who are members of the Professional Fire Fighters of Maine, appointed by the Governor;

(2) Two call firefighters who are members of the Maine State Federation of Fire Fighters, appointed by the Governor; and

(3) Two volunteer firefighters who are members of the Maine State Federation of Fire Fighters, appointed by the Governor; [1999, c. 731, Pt. AAAA, §1 (NEW).]

J. The administrator of the Maine Fire Service Institute within the Maine Community College System, or the administrator's designee; and [2011, c. 691, Pt. C, §1 (AMD).]

K. Three persons appointed by the Governor, including:

(1) One member representing the Governor's office;

(2) One public member; and

(3) One member representing the insurance industry. [1999, c. 731, Pt. AAAA, §1 (NEW).]

The Governor shall request a list of names from the organizations covered under paragraphs F to I from which to make appointments.

[ 2011, c. 691, Pt. C, §1 (AMD) .]

3. Chair. The Governor shall designate the first chair from among the appointees. The first chair shall call the first meeting of the commission as soon as funding permits. At the first meeting, the commission shall select a chair, a vice-chair, a secretary and a treasurer from among its members. The commission may select new officers annually.

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

4. Terms of appointment. The terms of appointment are as follows.

A. Of the initial gubernatorial appointments, 4 must be for terms of 3 years, 4 must be for terms of 2 years and 4 must be for terms of one year. [1999, c. 731, Pt. AAAA, §1 (NEW).]

B. Subsequent gubernatorial appointments are for terms of 3 years. Members may serve beyond their designated terms until their successors are appointed. [1999, c. 731, Pt. AAAA, §1 (NEW).]

C. Terms of appointment for Legislators coincide with their respective legislative terms of office. [1999, c. 731, Pt. AAAA, §1 (NEW).]

D. Other appointed members who are neither Legislators nor gubernatorial appointees serve for terms of 3 years. [1999, c. 731, Pt. AAAA, §1 (NEW).]

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

5. Meetings. The commission may meet as often as necessary but must meet at least quarterly. A meeting may be called by the chair or by any 4 members. The commission shall take and maintain minutes of all meetings.

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

6. Staffing. If funding permits, the commission may employ staff as needed. The staffs of the members represented on the commission may assist the commission in carrying out its functions and duties within their existing resources. The commission may contract for administrative, professional and clerical services if funding permits.

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

7. Funding. The commission may seek, accept and expend outside funding to carry out its duties.

[ 1999, c. 731, Pt. AAAA, §1 (NEW) .]

8. Duties. The commission shall:

A. Regularly advise the Governor and executive officers, the Legislature, the Maine Forest Service, municipal fire departments and any other parties affected by its recommendations regarding fire protection services; [1999, c. 731, Pt. AAAA, §1 (NEW).]

B. Submit a report containing the results of its studies, findings and recommendations to the Governor and to the joint standing committee of the Legislature having jurisdiction over fire protection services matters by December 31st of each year. As resources permit, the report must include:

(1) A detailed assessment of existing and needed resources within the State's fire protection services system, including capital needs for training facilities, funding options for facilities and oversight and administration of any training facilities funds;

(2) A detailed assessment of expected resource needs in the State's fire protection services system and recommendations for funding those needs, including an evaluation of the appropriate level for the fire premium tax and bond initiative proposals;

(3) An evaluation of existing fire prevention, fire suppression, fire safety and fire training strategies and programs, including recommendations for improvements, new programs and strategies, funding options for training and oversight and administration of any training funds;

(4) Recommendations for effective management of resources within the State's fire protection services system;

(5) Recommendations for enhancing the collection and distribution of fire data, particularly as these data relate to increasing the fire protection services' capacity to fight fires and to save lives;

(6) Recommendations regarding evaluation methodology for the State's fire protection services system;

(7) Recommendations for recruitment and retention of volunteers, including a length-of-service incentive program for volunteer firefighters;

(8) Recommendations for creating a health insurance bridge for retired career firefighters;

(9) Recommendations for creating a fund to be used to provide a death benefit for firefighters and emergency medical services persons who die in the line of duty;

(10) Recommendations regarding fire investigation and inspection service needs of the Department of Public Safety, Office of the State Fire Marshal; and

(11) Recommendations regarding grants available for fire training and fire protection needs; [1999, c. 731, Pt. AAAA, §1 (NEW).]

C. Develop rules of procedure necessary to carry out its duties. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A; [1999, c. 731, Pt. AAAA, §1 (NEW).]

D. [2001, c. 471, Pt. A, §5 (RP).]

E. Conduct public hearings, conferences, workshops and other meetings to obtain information about and discuss and publicize the needs of and solutions to problems concerning the State's fire protection services; [1999, c. 731, Pt. AAAA, §1 (NEW).]

F. Assist all governmental agencies with firefighter training and education responsibilities to enhance their delivery of services to fire prevention, protection and life safety professionals, including paid, call and volunteer fire service members; and [1999, c. 731, Pt. AAAA, §1 (NEW).]

G. Submit proposed legislation to the Legislature to implement any recommendations of the commission. [1999, c. 731, Pt. AAAA, §1 (NEW).]

[ 2001, c. 471, Pt. A, §5 (AMD) .]

SECTION HISTORY

1999, c. 731, §AAAA1 (NEW). 2001, c. 471, §A5 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 160, §1 (AMD). 2011, c. 691, Pt. C, §1 (AMD).









Part 11: DEPARTMENT OF HUMAN SERVICES

Chapter 327: DEPARTMENT OF HUMAN SERVICES

5 §3501. Department; commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 493, (NEW). 1971, c. 622, §§17-C (RP).






Chapter 330: MAINE COMMUNITY SERVICES ACT

5 §3511. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1991, c. 780, §DDD1 (RP).



5 §3512. Purpose and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1985, c. 527, §1 (AMD). 1991, c. 780, §DDD1 (RP).



5 §3513. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1985, c. 527, §2 (AMD). 1991, c. 622, §§J1,2 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3514. Division of Community Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1985, c. 229, §1 (AMD). 1985, c. 527, §3 (AMD). 1991, c. 9, §I1 (AMD). 1991, c. 622, §J3 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3515. Director of Community Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1985, c. 527, §4 (AMD). 1985, c. 785, §B35 (AMD). 1991, c. 9, §I2 (AMD). 1991, c. 622, §J4 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3516. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1983, c. 480, §B3 (AMD). 1991, c. 622, §J5 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3517. Community Services Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1983, c. 812, §31 (AMD). 1985, c. 527, §5 (AMD). 1989, c. 503, §B20 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 622, §J6 (RP). 1991, c. 780, §DDD1 (RP).



5 §3518. Division of Community Services; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1983, c. 480, §B4 (AMD). 1985, c. 229, §§2,3 (AMD). 1985, c. 527, §6 (AMD). 1991, c. 9, §I3 (AMD). 1991, c. 622, §J7 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3518-A. Administration of the fuel assistance program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 737, §A17 (NEW). 1991, c. 9, §I4 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 622, §J8 (RP). 1991, c. 780, §DDD1 (RP).



5 §3518-B. Fuel Assistance Reserve Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 884, §1 (NEW). 1991, c. 622, §J25 (AFF). 1991, c. 622, §J9 (RP). 1991, c. 780, §DDD1 (RP).



5 §3519. Community action agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1991, c. 622, §J10 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3520. Governing board for community action agency (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1983, c. 480, §B5 (AMD). 1985, c. 229, §4 (AMD). 1991, c. 622, §J11 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3521. Programs (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1985, c. 229, §5 (AMD). 1991, c. 780, §DDD1 (RP).



5 §3522. Allocation of Community Services Block Grant funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 176, §A3 (NEW). 1983, c. 480, §B6 (AMD). 1983, c. 480, §B7 (AMD). 1985, c. 229, §6 (AMD). 1991, c. 622, §§J12-14 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3523. Confidentiality of records (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 229, §7 (NEW). 1991, c. 622, §§J15,16 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 780, §DDD1 (RP).



5 §3524. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 527, §7 (NEW). 1991, c. 622, §J25 (AFF). 1991, c. 622, §J17 (RP). 1991, c. 780, §DDD1 (RP).









Part 12: HUMAN RIGHTS

Chapter 337: HUMAN RIGHTS ACT

Subchapter 1: GENERAL PROVISIONS

5 §4551. Title

This Act may be known and cited as the Maine Human Rights Act. [1971, c. 501, §1 (NEW).]

SECTION HISTORY

1971, c. 501, §1 (NEW).



5 §4552. Policy

To protect the public health, safety and welfare, it is declared to be the policy of this State to keep continually in review all practices infringing on the basic human right to a life with dignity, and the causes of these practices, so that corrective measures may, where possible, be promptly recommended and implemented, and to prevent discrimination in employment, housing or access to public accommodations on account of race, color, sex, sexual orientation, physical or mental disability, religion, ancestry or national origin; and in employment, discrimination on account of age or because of the previous assertion of a claim or right under former Title 39 or Title 39-A and in housing because of familial status; and to prevent discrimination in the extension of credit on account of age, race, color, sex, sexual orientation, marital status, religion, ancestry or national origin; and to prevent discrimination in education on account of sex, sexual orientation or physical or mental disability. [2005, c. 10, §1 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §1 (AMD). 1973, c. 705, §1 (AMD). 1975, c. 355, §1 (AMD). 1975, c. 358, §1 (AMD). 1975, c. 770, §28 (RPR). 1987, c. 478, §1 (AMD). 1989, c. 245, §1 (AMD). 1991, c. 99, §1 (AMD). 1993, c. 327, §1 (AMD). 2005, c. 10, §1 (AMD).



5 §4553. Definitions

As used in this Act, unless the context or subchapter otherwise indicates, the following words have the following meanings. [1995, c. 393, §1 (AMD).]

1. Commission. "Commission" means the Maine Human Rights Commission established by this Act.

[ 1971, c. 501, §1 (NEW) .]

1-A. Commercial facilities. "Commercial facilities" means facilities that are intended for nonresidential use.

[ 1995, c. 393, §2 (NEW) .]

1-B. Covered entity. For purposes of subchapter III, "covered entity" means an employer, employment agency, labor organization or joint labor-management committee. For purposes of subchapter V, "covered entity" means any applicable private entity or public entity.

[ 1995, c. 393, §2 (NEW) .]

1-C. Direct threat. For purposes of subchapter III, "direct threat" means a significant risk to the health or safety of others that can not be eliminated by reasonable accommodation.

[ 1995, c. 393, §2 (NEW) .]

1-D. Aggrieved person. "Aggrieved person" includes any person who claims to have been subject to unlawful discrimination. "Aggrieved person" also includes any person who claims to have been injured by unlawful housing discrimination.

[ 2011, c. 613, §1 (NEW); 2011, c. 613, §29 (AFF) .]

1-E. Complainant. "Complainant" means a person who files a complaint under section 4611 or a civil action under section 4621.

[ 2011, c. 613, §2 (NEW); 2011, c. 613, §29 (AFF) .]

1-F. Conciliation. "Conciliation" means the attempted resolution of issues raised by a complaint filed under section 4611 or by an investigation of such a complaint through informal negotiations involving the complainant, the respondent and the commission.

[ 2011, c. 613, §3 (NEW); 2011, c. 613, §29 (AFF) .]

1-G. Conciliation agreement. "Conciliation agreement" means a written agreement setting forth the resolution of the issues in conciliation.

[ 2011, c. 613, §4 (NEW); 2011, c. 613, §29 (AFF) .]

2. Discriminate. "Discriminate" includes, without limitation, segregate or separate.

For purposes of subchapter III, "discriminate" also includes, as it relates to individuals with physical or mental disability:

A. Limiting, segregating or classifying a job applicant or employee in a way that adversely affects the opportunities or status of the applicant or employee because of the disability of the applicant or employee; [1995, c. 393, §3 (NEW).]

B. Participating in a contractual or other arrangement or relationship that has the effect of subjecting a covered entity's qualified applicant or employee with a disability to the discrimination prohibited by this Act. A relationship includes a relationship with an employment or referral agency, labor union, an organization providing fringe benefits to an employee of the covered entity or an organization providing training and apprenticeship programs; [1995, c. 393, §3 (NEW).]

C. Utilizing standards, criteria or methods of administration:

(1) That have the effect of discrimination on the basis of disability; or

(2) That perpetuate the discrimination of others who are subject to common administrative control; [1995, c. 393, §3 (NEW).]

D. Excluding or otherwise denying equal jobs or benefits to a qualified individual because of the known disability of an individual with whom the qualified individual is known to have a relationship or association; [1995, c. 393, §3 (NEW).]

E. Not making reasonable accommodations to the known physical or mental limitations of an otherwise qualified individual with a disability who is an applicant or employee, unless the covered entity can demonstrate that the accommodation would impose an undue hardship on the operation of the business of the covered entity; [1995, c. 393, §3 (NEW).]

F. Denying employment opportunities to a job applicant or employee who is an otherwise qualified individual with a disability, if the denial is based on the need of the covered entity to make reasonable accommodation to the physical or mental impairments of the employee or applicant; [1995, c. 393, §3 (NEW).]

G. Using qualification standards, employment tests or other selection criteria that screen out or tend to screen out an individual with a disability or a class of individuals with disabilities unless the standard, test or other selection criteria, as used by the covered entity, is shown to be job-related for the position in question and is consistent with business necessity; and [1995, c. 393, §3 (NEW).]

H. Failing to select and administer tests concerning employment in the most effective manner to ensure that, when the test is administered to a job applicant or employee who has a disability that impairs sensory, manual or speaking skills, the test results accurately reflect the skills, aptitude or any other factor of the applicant or employee that the test purports to measure, rather than reflecting the impaired sensory, manual or speaking skills of the employee or applicant, except when the skills are the factors that the test purports to measure. [1995, c. 393, §3 (NEW).]

[ 1995, c. 393, §3 (AMD) .]

2-A. Educational institution. "Educational institution" means any public school or educational program, any public post-secondary institution, any private school or educational program approved for tuition purposes if both male and female students are admitted and the governing body of each such school or program. For purposes related to disability-related discrimination, "educational institution" also means any private school or educational program approved for tuition purposes.

[ 1995, c. 393, §4 (AMD) .]

3. Employee. "Employee" means an individual employed by an employer. "Employee" does not include any individual employed by that individual's parents, spouse or child, except for purposes of disability-related discrimination, in which case the individual is considered to be an employee.

[ 1995, c. 393, §5 (AMD) .]

4. Employer. "Employer" includes any person in this State employing any number of employees, whatever the place of employment of the employees, and any person outside this State employing any number of employees whose usual place of employment is in this State; any person acting in the interest of any employer, directly or indirectly; and labor organizations, whether or not organized on a religious, fraternal or sectarian basis, with respect to their employment of employees. "Employer" does not include a religious or fraternal corporation or association, not organized for private profit and in fact not conducted for private profit, with respect to employment of its members of the same religion, sect or fraternity, except for purposes of disability-related discrimination, in which case the corporation or association is considered to be an employer.

[ 1995, c. 393, §5 (AMD) .]

5. Employment agency. "Employment agency" includes any person undertaking with or without compensation to procure opportunities to work, or to procure, recruit, refer or place employees; it includes, without limitation, placement services, training schools and centers, and labor organizations, to the extent that they act as employee referral sources; and it includes any agent of such person.

[ 1971, c. 501, §1 (NEW) .]

5-A. Familial status. "Familial status" means that a family unit may contain one or more individuals who have not attained the age of 18 years and are living with:

A. A parent or another person having legal custody of the individual or individuals; or [1989, c. 245, §2 (NEW).]

B. The designee of the parent or other person having custody, with the written permission of the parent or other person. [1989, c. 245, §2 (NEW).]

The protections afforded against discrimination on the basis of familial status shall apply to any person who is pregnant or who is in the process of securing legal custody of any individual who has not attained the age of 18 years.

[ 1989, c. 245, §2 (NEW) .]

5-B. Family. "Family" includes, but is not limited to, a single individual.

[ 2011, c. 613, §5 (NEW); 2011, c. 613, §29 (AFF) .]

6. Housing accommodation. "Housing accommodation" includes any building or structure or portion thereof, or any parcel of land, developed or undeveloped, that is occupied, or is intended to be occupied or to be developed for occupancy, for residential purposes.

A. [2011, c. 613, §29 (AFF); 2011, c. 613, §6 (RP).]

B. [2011, c. 613, §29 (AFF); 2011, c. 613, §6 (RP).]

C. [2011, c. 613, §29 (AFF); 2011, c. 613, §6 (RP).]

[ 2011, c. 613, §6 (AMD); 2011, c. 613, §29 (AFF) .]

6-A. Normal retirement age. "Normal retirement age" means the specified age, the years of service requirement or any age and years of service combination at which a member may become eligible for retirement benefits. This subsection may not be construed to require the mandatory retirement of a member or to deny employment to any person based solely on that person's normal retirement age.

[ 2005, c. 10, §2 (AMD) .]

7. Person. "Person" includes one or more individuals, partnerships, associations, organizations, corporations, municipal corporations, legal representatives, trustees, trustees in bankruptcy, receivers and other legal representatives, labor organizations, mutual companies, joint-stock companies and unincorporated organizations and includes the State and all agencies thereof.

[ 2011, c. 613, §7 (AMD); 2011, c. 613, §29 (AFF) .]

7-A. Physical or mental disability. "Physical or mental disability" has the meaning set forth in section 4553-A.

[ 2007, c. 385, §1 (RPR) .]

7-B. Person with physical or mental disability.

[ 2007, c. 385, §2 (RP) .]

8. Place of public accommodation. "Place of public accommodation" means a facility, operated by a public or private entity, whose operations fall within at least one of the following categories:

A. An inn, hotel, motel or other place of lodging, whether conducted for the entertainment or accommodation of transient guests or those seeking health, recreation or rest; [1995, c. 393, §7 (NEW).]

B. A restaurant, eating house, bar, tavern, buffet, saloon, soda fountain, ice cream parlor or other establishment serving or selling food or drink; [1995, c. 393, §7 (NEW).]

C. A motion picture house, theater, concert hall, stadium, roof garden, airdrome or other place of exhibition or entertainment; [1995, c. 393, §7 (NEW).]

D. An auditorium, convention center, lecture hall or other place of public gathering; [1995, c. 393, §7 (NEW).]

E. A bakery, grocery store, clothing store, hardware store, shopping center, garage, gasoline station or other sales or rental establishment; [1995, c. 393, §7 (NEW).]

F. A laundromat, dry cleaner, bank, barber shop, beauty shop, travel service, shoe repair service, funeral parlor, gas station, office of an accountant or lawyer, pharmacy, insurance office, professional office of a health care provider, hospital, dispensary, clinic, bathhouse or other service establishment; [1995, c. 393, §7 (NEW).]

G. All public conveyances operated on land or water or in the air as well as a terminal, depot or other station used for specified public transportation; [1995, c. 393, §7 (NEW).]

H. A museum, library, gallery or other place of public display or collection; [1995, c. 393, §7 (NEW).]

I. A park, zoo, amusement park, race course, skating rink, fair, bowling alley, golf course, golf club, country club, gymnasium, health spa, shooting gallery, billiard or pool parlor, swimming pool, seashore accommodation or boardwalk or other place of recreation, exercise or health; [1995, c. 393, §7 (NEW).]

J. A nursery, elementary, secondary, undergraduate or postgraduate school or other place of education; [1995, c. 393, §7 (NEW).]

K. A day-care center, senior citizen center, homeless shelter, food bank, adoption agency or other social service center establishment; [1995, c. 393, §7 (NEW).]

L. Public elevators of buildings occupied by 2 or more tenants or by the owner and one or more tenants; [1995, c. 393, §7 (NEW).]

M. A municipal building, courthouse, town hall or other establishment of the State or a local government; and [1995, c. 393, §7 (NEW).]

N. Any establishment that in fact caters to, or offers its goods, facilities or services to, or solicits or accepts patronage from, the general public. [1995, c. 393, §7 (NEW).]

When a place of public accommodation is located in a private residence, the portion of the residence used exclusively as a residence is not covered by this subchapter, but that portion used exclusively in the operation of the place of public accommodation or that portion used both for the place of public accommodation and for the residential purposes is covered by this subchapter. The covered portion of the residence extends to those elements used to enter the place of public accommodation, and those exterior and interior portions of the residence available to or used by customers or clients, including rest rooms.

[ 1995, c. 393, §7 (RPR) .]

8-A. Private entity. "Private entity" means any entity other than a public entity.

[ 1995, c. 393, §8 (NEW) .]

8-B. Public accommodation. "Public accommodation" means a public or private entity that owns, leases, leases to or operates a place of public accommodation.

[ 1995, c. 393, §8 (NEW) .]

8-C. Public entity. "Public entity" means:

A. The State or any local government; [1995, c. 393, §8 (NEW).]

B. Any department, agency, special purpose district or other instrumentality of the State, 2 or more states or a local government; and [1995, c. 393, §8 (NEW).]

C. A state, local or private commuter authority as defined in the federal Rail Passenger Service Act, Section 103 (8). [1995, c. 393, §8 (NEW).]

[ 1995, c. 393, §8 (NEW) .]

8-D. Qualified individual with a disability. "Qualified individual with a disability" applies to only:

A. Subchapter III (employment); and [1995, c. 393, §8 (NEW).]

B. Subchapter V (public accommodations) with regard to public entities only. [1995, c. 393, §8 (NEW).]

For purposes of subchapter III, "qualified individual with a disability" means an individual with a physical or mental disability who, with or without reasonable accommodation, can perform the essential functions of the employment position that the individual holds or desires.

For purposes of subchapter V, "qualified individual with a disability" means an individual with a disability who, with or without reasonable modification to rules, policies or practices, the removal of architectural, communication or transportation barriers or the provision of auxiliary aids and services, meets the essential eligibility requirements for the receipt of services or the participation in programs or activities provided by a public entity.

[ 1995, c. 393, §8 (NEW) .]

9. Real estate broker and salesman. "Real estate broker" and "real estate salesman" have the same definitions as are given respectively in Title 32, section 4001, subsections 2 and 3; but include all persons meeting those definitions, whether or not they are licensed or required to be licensed.

[ 1971, c. 501, §1 (NEW) .]

9-A. Reasonable accommodation. For purposes of subchapter III, "reasonable accommodation" may include, but is not limited to:

A. Making existing facilities used by employees readily accessible to and usable by individuals with disabilities; and [1995, c. 393, §8 (NEW).]

B. Job restructuring, part-time or modified work schedules, reassignment to a vacant position, acquisition or modification of equipment or devices, appropriate adjustment or modifications of examinations, training materials or policies, the provision of qualified readers or interpreters and other similar accommodations for individuals with disabilities. [1995, c. 393, §8 (NEW).]

[ 1995, c. 393, §8 (NEW) .]

9-B. Undue hardship; undue burden. "Undue hardship" or "undue burden" mean an action requiring undue financial or administrative hardship. In determining whether an action would result in an undue hardship, factors to be considered include:

A. The nature and cost of the accommodation needed under this Act; [1995, c. 393, §8 (NEW).]

B. The overall financial resources of the facility or facilities involved in the action, the number of persons employed at the facility, the effect on expenses and resources or the impact otherwise of the action upon the operation of the facility; [1995, c. 393, §8 (NEW).]

C. The overall financial resources of the covered entity, the overall size of the business of a covered entity with respect to the number of its employees and the number, type and location of its facilities; [1995, c. 393, §8 (NEW).]

D. The type of operation or operations of the covered entity, including the composition, structure and functions of the work force of the entity, the geographic separateness, administrative or fiscal relationship of the facility or facilities in question to the covered entity; [1995, c. 393, §8 (NEW).]

E. All the resources available to meet the costs of the accommodation, including any government funding or other grants available for making public accommodations and places of employment accessible; [1995, c. 393, §8 (NEW).]

F. The extent to which current costs of accommodations have been minimized by past efforts to provide equal access to persons with disabilities; [1995, c. 393, §8 (NEW).]

G. The extent to which resources spent on improving inaccessible equipment or service could have been spent on making an accommodation so that service or equipment is accessible to individuals with disabilities, as well as to individuals without disabilities; [1995, c. 393, §8 (NEW).]

H. Documented good faith efforts to explore less restrictive or less expensive alternatives; [1995, c. 393, §8 (NEW).]

I. The availability of equipment and technology for the accommodation; [1995, c. 393, §8 (NEW).]

J. Whether an accommodation would result in a fundamental change in the nature of the public accommodation; [1995, c. 393, §8 (NEW).]

K. Efforts to minimize costs by spreading costs over time; and [1995, c. 393, §8 (NEW).]

L. The extent to which resources saved by failing to make an accommodation for persons who have disabilities could have been saved by cutting costs in equipment or services for the general public. [1995, c. 393, §8 (NEW).]

"Undue hardship" or "undue burden" is a higher standard than "readily achievable" and requires a greater level of effort on the part of the public accommodation.

[ 1995, c. 393, §8 (NEW) .]

9-C. Sexual orientation. "Sexual orientation" means a person's actual or perceived heterosexuality, bisexuality, homosexuality or gender identity or expression.

[ 2005, c. 10, §3 (NEW) .]

9-D. Service animal.

[ 2011, c. 369, §1 (RP) .]

9-E. Service animal. "Service animal" means:

A. For the purposes of subchapter 4:

(1) An animal that has been determined necessary to mitigate the effects of a physical or mental disability by a physician, psychologist, physician's assistant, nurse practitioner or licensed social worker; or

(2) An animal individually trained to do work or perform tasks for the benefit of an individual with a physical or mental disability, including, but not limited to, guiding individuals with impaired vision, alerting individuals who are deaf or hard of hearing to intruders or sounds, providing reasonable protection or rescue work, pulling a wheelchair or retrieving dropped items; and [2011, c. 369, §2 (NEW).]

B. For the purposes of subchapter 5, a dog that is individually trained to do work or perform tasks for the benefit of an individual with a disability, including a physical, sensory, psychiatric, intellectual or other mental disability. Other species of animals, whether wild or domestic, trained or untrained, are not service animals for the purposes of this definition. The work or tasks performed by a service animal must be directly related to the individual's disability. Examples of such work or tasks include, but are not limited to, assisting an individual who is totally or partially blind with navigation and other tasks, alerting an individual who is deaf or hard of hearing to the presence of people or sounds, providing nonviolent protection or rescue work, pulling a wheelchair, assisting an individual during a seizure, alerting an individual to the presence of allergens, retrieving items such as medicine or a telephone, providing physical support and assistance with balance and stability to an individual with a mobility disability and helping a person with a psychiatric or neurological disability by preventing or interrupting impulsive or destructive behaviors. The crime deterrent effects of an animal's presence and the provision of emotional support, well-being, comfort or companionship do not constitute work or tasks for the purposes of this definition. [2011, c. 369, §2 (NEW).]

[ 2011, c. 369, §2 (NEW) .]

9-F. Rent. "Rent" includes to lease, to sublease, to let or otherwise to grant for a consideration the right to occupy premises not owned by the occupant.

[ 2011, c. 613, §8 (NEW); 2011, c. 613, §29 (AFF) .]

9-G. Respondent. "Respondent" means a person accused of unlawful discrimination in a complaint filed under section 4611 or a civil action filed under section 4621.

[ 2011, c. 613, §8 (NEW); 2011, c. 613, §29 (AFF) .]

10. Unlawful discrimination. "Unlawful discrimination" includes:

A. Unlawful employment discrimination as defined and limited by subchapter III; [1971, c. 501, §1 (NEW).]

B. Unlawful housing discrimination as defined and limited by subchapter IV; [1971, c. 501, §1 (NEW).]

C. Unlawful public accommodations discrimination as defined by subchapter V; [1971, c. 501, §1 (NEW).]

D. Aiding, abetting, inciting, compelling or coercing another to do any of such types of unlawful discrimination; obstructing or preventing any person from complying with this Act or any order issued in this subsection; attempting to do any act of unlawful discrimination; and punishing or penalizing, or attempting to punish or penalize, any person for seeking to exercise any of the civil rights declared by this Act or for complaining of a violation of this Act or for testifying in any proceeding brought in this subsection; [1983, c. 578, §2 (AMD).]

E. In determining whether a person is acting as an agent or employee of another person so as to make such other person responsible for that person's acts, the question of whether the specific acts performed were actually authorized or subsequently ratified is not controlling; [2005, c. 10, §4 (AMD).]

F. Unlawful educational discrimination as defined and limited by subchapter 5-B; and [2005, c. 10, §5 (AMD).]

G. Discrimination in employment, housing, public accommodation, credit and educational opportunity on the basis of sexual orientation, except that a religious corporation, association or organization that does not receive public funds is exempt from this provision with respect to:

(1) Employment, as is more fully set forth in section 4553, subsection 4 and section 4573-A;

(2) Housing; and

(3) Educational opportunity, as is more fully set forth in section 4602, subsection 4.

Any for-profit organization owned, controlled or operated by a religious association or corporation and subject to the provisions of the Internal Revenue Code, 26 United States Code, Section 511(a) is not covered by the exemptions set forth in this paragraph. [2011, c. 613, §9 (AMD); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §9 (AMD); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 415, §1 (AMD). 1975, c. 182, §1 (AMD). 1975, c. 358, §2 (AMD). 1979, c. 350, §1 (AMD). 1983, c. 437, §1 (AMD). 1983, c. 578, §§1,2 (AMD). 1987, c. 478, §2 (AMD). 1989, c. 245, §2 (AMD). 1991, c. 99, §2 (AMD). 1991, c. 109, (AMD). 1995, c. 393, §§1-8 (AMD). RR 1999, c. 2, §2 (COR). 2005, c. 10, §§2-6 (AMD). 2007, c. 385, §§1, 2 (AMD). 2007, c. 664, §1 (AMD). 2011, c. 369, §§1, 2 (AMD). 2011, c. 613, §§1-9 (AMD). 2011, c. 613, §29 (AFF).



5 §4553-A. Physical or mental disability

1. Physical or mental disability, defined. "Physical or mental disability" means:

A. A physical or mental impairment that:

(1) Substantially limits one or more of a person's major life activities;

(2) Significantly impairs physical or mental health; or

(3) Requires special education, vocational rehabilitation or related services; [2007, c. 385, §3 (NEW).]

B. Without regard to severity unless otherwise indicated: absent, artificial or replacement limbs, hands, feet or vital organs; alcoholism; amyotrophic lateral sclerosis; bipolar disorder; blindness or abnormal vision loss; cancer; cerebral palsy; chronic obstructive pulmonary disease; Crohn's disease; cystic fibrosis; deafness or abnormal hearing loss; diabetes; substantial disfigurement; epilepsy; heart disease; HIV or AIDS; kidney or renal diseases; lupus; major depressive disorder; mastectomy; intellectual disability; multiple sclerosis; muscular dystrophy; paralysis; Parkinson's disease; pervasive developmental disorders; rheumatoid arthritis; schizophrenia; and acquired brain injury; [2011, c. 542, Pt. A, §3 (AMD).]

C. With respect to an individual, having a record of any of the conditions in paragraph A or B; or [2007, c. 385, §3 (NEW).]

D. With respect to an individual, being regarded as having or likely to develop any of the conditions in paragraph A or B. [2007, c. 385, §3 (NEW).]

[ 2011, c. 542, Pt. A, §3 (AMD) .]

2. Additional terms. For purposes of this section:

A. The existence of a physical or mental disability is determined without regard to the ameliorative effects of mitigating measures such as medication, auxiliary aids or prosthetic devices; and [2007, c. 385, §3 (NEW).]

B. "Significantly impairs physical or mental health" means having an actual or expected duration of more than 6 months and impairing health to a significant extent as compared to what is ordinarily experienced in the general population. [2007, c. 385, §3 (NEW).]

[ 2007, c. 385, §3 (NEW) .]

3. Exceptions. "Physical or mental disability" does not include:

A. Pedophilia, exhibitionism, voyeurism, sexual behavior disorders, compulsive gambling, kleptomania, pyromania or tobacco smoking; [2007, c. 385, §3 (NEW).]

B. Any condition covered under section 4553, subsection 9-C; or [2007, c. 385, §3 (NEW).]

C. Psychoactive substance use disorders resulting from current illegal use of drugs, although this may not be construed to exclude an individual who:

(1) Has successfully completed a supervised drug rehabilitation program and is no longer engaging in the illegal use of drugs or has otherwise been rehabilitated successfully and is no longer engaging in such use;

(2) Is participating in a supervised rehabilitation program and is no longer engaging in such use;

(3) Is erroneously regarded as engaging in such use, but is not engaging in such use; or

(4) In the context of a reasonable accommodation in employment, is seeking treatment or has successfully completed treatment. [2007, c. 385, §3 (NEW).]

[ 2007, c. 385, §3 (NEW) .]

SECTION HISTORY

2007, c. 385, §3 (NEW). 2011, c. 542, Pt. A, §3 (AMD).



5 §4554. Construction

1. Relationship to other laws. Nothing in this Act may be construed to invalidate or limit the remedies, rights and procedures of any law of any state or political subdivision of any state or jurisdiction that provides greater or equal protection for the rights of individuals with disabilities than are afforded by this Act. Nothing in this Act may be construed to preclude the prohibition of, or the imposition of restrictions on, smoking in places of employment covered by subchapter III or in transportation or places of public accommodation covered by subchapter V.

[ 1995, c. 393, §9 (NEW) .]

2. Insurance. Subchapters III and V of this Act may not be construed to prohibit or restrict, with regard to individuals with disabilities:

A. An insurer, hospital, medical service company, health maintenance organization or any agent or entity that administers benefit plans or similar organizations from underwriting risks, classifying risks or administering risks that are based on or not inconsistent with state law; [1995, c. 393, §9 (NEW).]

B. A person or organization covered by this Act from establishing, sponsoring, observing or administering the terms of a bona fide benefit plan that are based on underwriting risks, classifying risks or administering risks that are based on or not inconsistent with state law; or [1995, c. 393, §9 (NEW).]

C. A person or organization covered by this Act from establishing, sponsoring, observing or administering the terms of a bona fide employee benefit plan that is not subject to state laws that regulate insurance. [1995, c. 393, §9 (NEW).]

Paragraphs A, B and C may not be used as a subterfuge to evade the requirements of subchapters III and V.

[ 1995, c. 393, §9 (NEW) .]

3. Accommodations and services. Nothing in this Act may be construed to require an individual with a disability to accept an accommodation, aid, service, opportunity or benefit that the individual chooses not to accept.

[ 1995, c. 393, §9 (NEW) .]

4. Physical or mental disability. The definition of "physical or mental disability" in section 4553-A is intended to be interpreted broadly to create greater coverage than under the federal Americans with Disabilities Act of 1990.

[ 2007, c. 385, §4 (NEW) .]

SECTION HISTORY

1995, c. 393, §9 (NEW). 2007, c. 385, §4 (AMD).



5 §4555. Application

This Act does not apply to the issuance, denial, suspension, revocation or restriction of drivers' licenses by the Secretary of State until April 1, 1996. [1995, c. 393, §10 (NEW).]

SECTION HISTORY

1995, c. 393, §10 (NEW).






Subchapter 2: COMMISSION

5 §4561. Members

The Maine Human Rights Commission, established by section 12004-G, subsection 15, shall be an independent commission of no more than 5 members. No more than 3 of the members may be of the same political party. The members shall be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over judiciary matters and confirmation by the Legislature. The Governor shall designate one member to be the chair. [1989, c. 503, Pt. B, §21 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1975, c. 771, §88 (AMD). 1983, c. 812, §32 (RPR). 1987, c. 709, §1 (AMD). 1989, c. 503, §B21 (AMD).



5 §4562. Terms of office

The members of the commission shall be appointed for terms of 5 years each, except that of those first appointed, the Governor shall designate one whose term shall be only one year, one whose term shall be only 2 years, one whose term shall be only 3 years and one whose term shall be only 4 years. [1971, c. 501, §1 (NEW).]

A member of the commission appointed to fill a vacancy occurring otherwise than by expiration of term shall be appointed only for the unexpired term of the member whom he shall succeed. [1971, c. 501, §1 (NEW).]

SECTION HISTORY

1971, c. 501, §1 (NEW).



5 §4563. Quorum

Three members of the commission shall constitute a quorum. A vacancy in the commission shall not impair the power of the remaining members to exercise all the powers of the commission. [1971, c. 501, §1 (NEW).]

SECTION HISTORY

1971, c. 501, §1 (NEW).



5 §4564. Compensation; reappointment

Each member of the commission shall be compensated as provided in chapter 379. All members of the commission shall be eligible for reappointment subject to section 4561. [1987, c. 709, §2 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1983, c. 812, §33 (AMD). 1987, c. 709, §2 (AMD).



5 §4565. Removal from office

Any member of the commission may be removed by the Governor for inefficiency, neglect of duty, misconduct or malfeasance in office, after being given a written statement of the charges. [1975, c. 771, §89 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1975, c. 771, §89 (AMD).



5 §4566. Powers and duties of the commission

The commission has the duty of investigating all conditions and practices within the State which allegedly detract from the enjoyment, by each inhabitant of the State, of full human rights and personal dignity. Without limiting the generality of the foregoing, it has the duty of investigating all forms of invidious discrimination, whether carried out legally or illegally, and whether by public agencies or private persons. Based on its investigations, it has the further duty to recommend measures calculated to promote the full enjoyment of human rights and personal dignity by all the inhabitants of this State. [1975, c. 182, §2 (AMD).]

To carry out these duties, the commission shall have the power: [1971, c. 501, §1 (NEW).]

1. Office. To establish and maintain a principal office, and such other offices within the State as it may deem necessary;

[ 1971, c. 501, §1 (NEW) .]

2. Meetings. To meet and function at any place within the State;

[ 1971, c. 501, §1 (NEW) .]

3. Personnel. To appoint a full-time executive secretary and counsel to the commission, not subject to the Civil Service Law, and determine their remuneration; and to appoint, subject to the Civil Service Law, other personnel including, but not limited to, investigators, attorneys, compliance personnel and secretaries, as it shall deem necessary to effectuate the purposes of this Act;

[ 1985, c. 785, Pt. B, §36 (AMD) .]

4. Hearings. To hold hearings, administer oaths and to take the testimony of any person under oath. There shall be no executive privilege in such investigations and hearings, but law enforcement officers, prosecution officers and judges of this State and of the United States shall be privileged from compulsory testimony or production of documents before the commission. Such hearings and testimony may relate to general investigations concerning the effectiveness of this Act and the existence of practices of discrimination not prohibited by it, as well as to investigations of other alleged infringements upon human rights and personal dignity. The commission may make rules as to the administration of oaths, and the holding of preliminary and general investigations by panels of commissioners and by the executive secretary;

[ 1971, c. 501, §1 (NEW) .]

4-A. Subpoena power. Pursuant to a complaint which has been filed in accordance with section 4611 by a person who has been subject to unlawful discrimination, the commission may issue subpoenas; as provided in subsection 4-B, to compel access to or production of premises, records, documents and other evidence or possible sources of evidence or the appearance of persons, provided that there is reasonable cause to believe that those materials or the testimony of the persons are material to the complaint. The commission may not issue subpoenas except as provided in this subsection.

[ 1977, c. 648, §1 (NEW) .]

4-B. Subpoenas; contest of validity. If a subpoena is issued, notice must be given to the person who is alleged to have engaged in the unlawful discrimination. The person upon whom the subpoena is served may contest its validity. A judicial review of the subpoenas is permissible in any Superior Court;

[ 1993, c. 303, §1 (AMD) .]

5. Services. To utilize voluntary and uncompensated services of private individuals and organizations as may from time to time be offered and needed;

[ 1971, c. 501, §1 (NEW) .]

6. Advisory groups. To create local or statewide advisory agencies and conciliation councils to aid in effectuating the purposes of this Act. The commission may study or may empower these agencies and councils to study the problems of discrimination in all or specific fields of human relationships when based on race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, and foster good will among the groups and elements of the population of the State. Agencies and councils may make recommendations to the commission for the development of policies and procedures. Advisory agencies and conciliation councils created by the commission must be composed of representative citizens serving without pay, but with reimbursement for actual and necessary traveling expenses;

[ 2005, c. 10, §7 (AMD) .]

7. Rules and regulations. To adopt, amend and rescind rules and regulations to effectuate this Act, such adoption, amendment and rescission to be made in the manner provided by chapter 375, subchapter 2. Rules adopted to implement section 4553-A are major substantive rules as defined in chapter 375, subchapter 2-A;

[ 2007, c. 385, §5 (AMD) .]

8. Appearance. To appear in court and before other administrative bodies by its own attorneys;

[ 1971, c. 501, §1 (NEW) .]

9. Notices and forms. To require the posting of notices or the adoption of forms by businesses subject to this Act, to effectuate the purposes of this Act;

[ 1971, c. 501, §1 (NEW) .]

10. Publications. To publish results of investigations and research to promote good will and minimize or eliminate discrimination based on race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin;

[ 2005, c. 10, §8 (AMD) .]

11. Reports. To report to the Legislature and the Governor at least once a year describing the investigations, proceedings and hearings the commission has conducted and the outcome and other work performed by the commission, and to make recommendations for further legislation or executive action concerning abuses and discrimination based on race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, or other infringements on human rights or personal dignity; and

[ 2005, c. 10, §9 (AMD) .]

12. Other acts. To do such other things as are set out in the other subchapters, and everything reasonably necessary to perform its duties under this Act.

[ 1971, c. 501, §1 (NEW) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §§2-4 (AMD). 1973, c. 705, §§2-4 (AMD). 1975, c. 182, §2 (AMD). 1975, c. 355, §§2-4 (AMD). 1975, c. 358, §§3-5 (AMD). 1975, c. 770, §§29-31 (AMD). 1977, c. 648, §1 (AMD). 1977, c. 674, §8 (AMD). 1977, c. 694, §29 (AMD). 1983, c. 550, §1 (AMD). 1985, c. 785, §B36 (AMD). 1991, c. 99, §§3-5 (AMD). 1993, c. 303, §1 (AMD). 2005, c. 10, §§7-9 (AMD). 2007, c. 385, §5 (AMD).



5 §4566-A. Certification and conformity with rules

1. Certification of state law. The commission shall take all steps required under 29 Code of Federal Regulations, Part 36, Subpart F to request federal certification that the State's laws concerning accessibility and usability of places of public accommodation meet or exceed the minimum requirements of the federal Americans with Disabilities Act of 1990. These steps include issuing public notice of an intent to file, conducting a public hearing on record and preparing and filing with the United States Department of Justice the request for certification. If the commission determines that no significant portion of the law is certifiable, the commission may cease its attempts to obtain certification and shall report its determinations to the joint standing committee of the Legislature having jurisdiction over judiciary matters. The report must include recommendations on changes to the law as necessary to achieve certification of a significant portion of the law.

[ 1995, c. 393, §11 (NEW) .]

2. Conformity of rules relating to special use areas. The commission shall amend its rules relating to accessibility of places of public accommodation to include standards contained in the regulations adopted pursuant to Titles I, II, and III of the Americans with Disabilities Act of 1990 and the federal Americans with Disabilities Act of 1990 Accessibility Guidelines, 29 Code of Federal Regulations, Part 36, Subpart F, relating to restaurants and cafeterias, medical care facilities, business and mercantile establishments, libraries, accessible transient lodging and other places of public accommodation, but only to the extent that those standards provide greater accessibility than any comparable standards contained in current state law or rules.

[ 1995, c. 393, §11 (NEW) .]

SECTION HISTORY

1995, c. 393, §11 (NEW).






Subchapter 3: FAIR EMPLOYMENT

5 §4571. Right to freedom from discrimination in employment

The opportunity for an individual to secure employment without discrimination because of race, color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin is recognized as and declared to be a civil right. [2005, c. 10, §10 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §5 (AMD). 1973, c. 705, §5 (AMD). 1975, c. 355, §5 (AMD). 1975, c. 358, §6 (AMD). 1975, c. 770, §32 (RPR). 1991, c. 99, §6 (AMD). 2005, c. 10, §10 (AMD).



5 §4572. Unlawful employment discrimination

1. Unlawful employment. It is unlawful employment discrimination, in violation of this Act, except when based on a bona fide occupational qualification:

A. For any employer to fail or refuse to hire or otherwise discriminate against any applicant for employment because of race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of the applicant's previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions taken by the applicant that are protected under Title 26, chapter 7, subchapter 5-B; or, because of those reasons, to discharge an employee or discriminate with respect to hire, tenure, promotion, transfer, compensation, terms, conditions or privileges of employment or any other matter directly or indirectly related to employment; or, in recruiting of individuals for employment or in hiring them, to utilize any employment agency that the employer knows or has reasonable cause to know discriminates against individuals because of their race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of their previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions that are protected under Title 26, chapter 7, subchapter 5-B;

(1) This paragraph does not apply to discrimination governed by Title 39-A, section 353; [2005, c. 10, §11 (AMD).]

B. For any employment agency to fail or refuse to classify properly, refer for employment or otherwise discriminate against any individual because of race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of the individual's previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions taken by the individual that are protected under Title 26, chapter 7, subchapter 5-B; or to comply with an employer's request for the referral of job applicants if a request indicates either directly or indirectly that the employer will not afford full and equal employment opportunities to individuals regardless of their race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions that are protected under Title 26, chapter 7, subchapter 5-B; [2005, c. 10, §11 (AMD).]

C. For any labor organization to exclude from apprenticeship or membership or to deny full and equal membership rights to any applicant for membership because of race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of the applicant's previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions taken by the applicant that are protected under Title 26, chapter 7, subchapter 5-B; or, because of those reasons, to deny a member full and equal membership rights, expel from membership, penalize or otherwise discriminate with respect to hire, tenure, promotion, transfer, compensation, terms, conditions or privileges of employment, representation, grievances or any other matter directly or indirectly related to membership or employment, whether or not authorized or required by the constitution or bylaws of that labor organization or by a collective labor agreement or other contract; to fail or refuse to classify properly or refer for employment or otherwise discriminate against any member because of race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, because of the member's previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions taken by the member that are protected under Title 26, chapter 7, subchapter 5-B; or to cause or attempt to cause an employer to discriminate against an individual in violation of this section, except that it is lawful for labor organizations and employers to adopt a maximum age limitation in apprenticeship programs, if the employer or labor organization obtains prior approval from the Maine Human Rights Commission of any maximum age limitation employed in an apprenticeship program. The commission shall approve the age limitation if a reasonable relationship exists between the maximum age limitation employed and a legitimate expectation of the employer in receiving a reasonable return upon the employer's investment in an apprenticeship program. The employer or labor organization bears the burden of demonstrating that such a relationship exists; [2005, c. 10, §11 (AMD).]

D. For any employer, employment agency or labor organization, prior to employment or admission to membership of any individual, to:

(1) Elicit or attempt to elicit information directly or indirectly pertaining to race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, any previous assertion of a claim or right under former Title 39 or Title 39-A or any previous actions that are protected under Title 26, chapter 7, subchapter 5-B;

(2) Make or keep a record of race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, any previous assertion of a claim or right under former Title 39 or Title 39-A or any previous actions that are protected under Title 26, chapter 7, subchapter 5-B, except under physical or mental disability when an employer requires a physical or mental examination prior to employment, a privileged record of that examination is permissible if made and kept in compliance with this Act;

(3) Use any form of application for employment, or personnel or membership blank containing questions or entries directly or indirectly pertaining to race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, any previous assertion of a claim or right under former Title 39 or Title 39-A or any previous actions that are protected under Title 26, chapter 7, subchapter 5-B. This section does not prohibit any officially recognized government agency from keeping records permitted to be kept under this Act in order to provide free services to individuals requesting rehabilitation or employment assistance;

(4) Print, publish or cause to be printed or published any notice or advertisement relating to employment or membership indicating any preference, limitation, specification or discrimination based upon race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, any previous assertion of a claim or right under former Title 39 or Title 39-A or any previous actions that are protected under Title 26, chapter 7, subchapter 5-B; or

(5) Establish, announce or follow a policy of denying or limiting, through a quota system or otherwise, employment or membership opportunities of any group because of the race or color, sex, sexual orientation, physical or mental disability, religion, age, ancestry or national origin, the previous assertion of a claim or right under former Title 39 or Title 39-A or because of previous actions that are protected under Title 26, chapter 7, subchapter 5-B, of that group; or [2005, c. 10, §12 (AMD).]

E. For an employer, employment agency or labor organization to discriminate in any manner against individuals because they have opposed a practice that would be a violation of this Act or because they have made a charge, testified or assisted in any investigation, proceeding or hearing under this Act. [1991, c. 99, §7 (AMD).]

[ 2005, c. 10, §§11, 12 (AMD) .]

2. Unlawful discrimination against qualified individual with a disability. A covered entity may not discriminate against a qualified individual with a disability because of the disability of the individual in regard to job application procedures, the hiring, advancement or discharge of employees, employee compensation, job training and other terms, conditions and privileges of employment. A qualified individual with a disability, by reason of that disability, may not be excluded from participation in or be denied the benefits of the services, programs or activities of a public covered entity, or be subjected to discrimination by any such covered entity relating to job application procedures, the hiring, advancement or discharge of employees, employee compensation, job training and other terms, conditions and privileges of employment.

A. The prohibition of this subsection against discrimination includes medical examinations and inquiries. [1995, c. 393, §13 (NEW).]

B. Except as provided in paragraph C, a covered entity may not conduct a medical examination or make inquiries of a job applicant as to whether the applicant is an individual with a disability or as to the nature or severity of the disability. A covered entity may make preemployment inquiries into the ability of an applicant to perform job-related functions. [1995, c. 393, §13 (NEW).]

C. A covered entity may require a medical examination after an offer of employment has been made to a job applicant and prior to the commencement of the employment duties of the applicant and may condition an offer of employment on the results of the examination, if:

(1) All entering employees are subjected to the same examination regardless of disability;

(2) Information obtained regarding the medical condition or history of the applicant is collected and maintained on separate forms and in separate medical files and is treated as a confidential medical record, except that:

(a) Supervisors and managers may be informed regarding necessary restrictions on the work or duties of the employee and necessary accommodations;

(b) First aid and safety personnel may be informed, when appropriate, if the disability might require emergency treatment; and

(c) Government officials investigating compliance with this Act are provided relevant information on request; and

(3) The results of the examination are used only in accordance with this Act. [1995, c. 393, §13 (NEW).]

D. A covered entity may not require a medical examination and may not make inquiries of an employee as to whether the employee is an individual with a disability or as to the nature or severity of the disability, unless the examination or inquiry is shown to be job-related and consistent with business necessity. [1995, c. 393, §13 (NEW).]

E. A covered entity may conduct voluntary medical examinations, including voluntary medical histories, that are part of an employee health program available to employees at that work site. A covered entity may make inquiries into the ability of an employee to perform job-related functions. Information obtained under this paragraph regarding the medical condition or history of an employee is subject to the requirements of paragraph C, subparagraphs (2) and (3). [1995, c. 393, §13 (NEW).]

F. For purposes of this subsection, a test to determine the illegal use of drugs may not be considered a medical examination.

(1) A covered entity:

(a) May prohibit the illegal use of drugs and the use of alcohol at the workplace by all employees;

(b) May require that employees may not be under the influence of alcohol or be engaging in the illegal use of drugs at the workplace;

(c) May require that employees behave in conformance with the requirements established under the federal Drug-free Workplace Act of 1988, 41 United States Code, Section 701 et seq.; and

(d) May hold an employee who engages in the illegal use of drugs or who is an alcoholic to the same qualification standards for employment or job performance and behavior to which that entity holds other employees, even if any unsatisfactory performance or behavior is related to the drug use or alcoholism of the employee; provided that an employer shall make reasonable accommodation to an alcoholic or drug user who is seeking treatment or has successfully completed treatment. [1995, c. 393, §13 (NEW).]

[ 1995, c. 393, §13 (NEW) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §6 (AMD). 1973, c. 705, §6 (AMD). 1975, c. 355, §6 (RPR). 1975, c. 358, §§7-10 (AMD). 1975, c. 770, §33 (RPR). 1977, c. 565, (AMD). 1987, c. 55, §1 (AMD). 1987, c. 559, §B2 (AMD). 1987, c. 782, §1 (AMD). 1989, c. 251, §1 (AMD). 1991, c. 99, §7 (AMD). 1991, c. 885, §E7 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 393, §§12,13 (AMD). 2005, c. 10, §§11,12 (AMD).



5 §4572-A. Unlawful employment discrimination on the basis of sex

1. Sex defined. For the purpose of this Act, the word "sex" includes pregnancy and medical conditions which result from pregnancy.

[ 1979, c. 79, (NEW) .]

2. Pregnant women who are able to work. It shall be unlawful employment discrimination in violation of this Act, except where based on a bona fide occupational qualification, for an employer, employment agency or labor organization to treat a pregnant woman who is able to work in a different manner from other persons who are able to work.

[ 1979, c. 79, (NEW) .]

3. Pregnant women who are not able to work. It shall also be unlawful employment discrimination in violation of this Act, except where based on a bona fide occupational qualification, for an employer, employment agency or labor organization to treat a pregnant woman who is not able to work because of a disability or illness resulting from pregnancy, or from medical conditions which result from pregnancy, in a different manner from other employees who are not able to work because of other disabilities or illnesses.

[ 1979, c. 79, (NEW) .]

4. Employer not responsible for additional benefits. Nothing in this section may be construed to mean that an employer, employment agency or labor organization is required to provide sick leave, a leave of absence, medical benefits or other benefits to a woman because of pregnancy or other medical conditions that result from pregnancy, if the employer, employment agency or labor organization does not also provide sick leaves, leaves of absence, medical benefits or other benefits for the employer's other employees and is not otherwise required to provide those leaves or benefits under other state or federal laws.

[ 1995, c. 393, §14 (AMD) .]

5. Small business exception.

[ 1985, c. 119, (RP) .]

SECTION HISTORY

1979, c. 79, (NEW). 1985, c. 119, (AMD). 1995, c. 393, §14 (AMD).



5 §4573. Not unlawful employment discrimination

It shall not be unlawful employment discrimination: [1971, c. 501, §1 (NEW).]

1. Age.

[ 1979, c. 350, §2 (RP) .]

1-A. Age. To discriminate on account of age to:

A. Comply with the state or federal laws relating to the employment of minors; [1979, c. 350, §3 (NEW).]

B. Observe the terms of any bona fide employee benefit plan such as a retirement, pension or insurance plan that does not evade or circumvent the purposes of this chapter and that complies with the Federal Age Discrimination in Employment Act, 29 United States Code, Section 621, as amended and the federal Americans with Disabilities Act, 42 United States Code, Section 12101, et seq., and federal administrative interpretations provided that:

(1) No employee benefit plan requires or permits any employer to refuse or fail to hire an applicant for employment, including those exempted from the Age Discrimination in Employment Act, 29 United States Code, Section 621, as amended, because of the age of the individual; and

(2) No employee benefit plan requires or permits the denial or termination of employment of any individual including those exempted from the Age Discrimination in Employment Act, 29 United States Code, Section 621, as amended, because of the age of the individual or after completion of a specified number of years of service. [1995, c. 393, §15 (AMD).]

[ 1995, c. 393, §15 (AMD) .]

2. Records. After employment or admission to membership, to make a record of such features of an individual as are needed in good faith for the purpose of identifying them, provided the record is intended and used in good faith solely for identification, and not for the purpose of discrimination in violation of this Act. Records of features regarding physical or mental disability that are collected must be collected and maintained on separate forms and in separate files and be treated as confidential records;

[ 1995, c. 393, §16 (AMD) .]

3. Required records. To record any data required by law, or by the rules and regulations of any state or federal agency, provided the records are recorded and kept in good faith for the purpose of complying with law, and are not used for the purpose of discrimination in violation of this Act;

[ 1995, c. 393, §17 (AMD) .]

4. Discharge of or refusal to hire employee with physical or mental disability.

[ 1995, c. 393, §18 (RP) .]

5. Federal Indian policy. Nothing in this Act may be construed to prohibit any employment policy or action that is permitted under 42 United States Code, Section 2000e-2(i) (1982) of the federal Equal Employment Opportunity Act governing employment of Indians;

[ 2013, c. 576, §1 (AMD) .]

6. Infectious and communicable diseases. Assignment of individuals with an infectious or communicable disease is governed by the following.

A. In any case in which an individual has an infectious or communicable disease that is transmitted to others through the handling of food, that is included on the list developed by the United States Secretary of Health and Human Services under the federal Americans with Disabilities Act, Title I, Section 103(d)(1), and which can not be eliminated by reasonable accommodation, a covered entity may refuse to assign or continue to assign the individual a job involving food handling. [1995, c. 393, §20 (NEW).]

B. Nothing in this Act may be construed to preempt, modify or amend any state, county or local law, ordinance, rule or regulation applicable to food handling that is designed to protect the public health from individuals who pose a significant risk to the health or safety of others, which can not be eliminated by reasonable accommodation, pursuant to the list of infectious or communicable diseases and the modes of transmissibility published by the United States Secretary of Health and Human Services; and [2013, c. 576, §2 (AMD).]

[ 2013, c. 576, §2 (AMD) .]

7. Veteran preference. For a private employer to apply a voluntary veteran preference, pursuant to Title 26, chapter 7, subchapter 11, to employment decisions regarding hiring, promotion or retention during a reduction in workforce.

[ 2013, c. 576, §3 (NEW) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §7 (AMD). 1975, c. 355, §7 (AMD). 1975, c. 770, §34 (AMD). 1977, c. 580, §14 (AMD). 1979, c. 350, §§2,3 (AMD). 1991, c. 99, §§8-11 (AMD). 1991, c. 484, §§3,4 (AMD). 1995, c. 393, §§15-20 (AMD). 2013, c. 576, §§1-3 (AMD).



5 §4573-A. Defenses

1. General provisions. It is a defense to a charge of discrimination under this subchapter that an alleged application of qualification standards, tests or selection criteria that screen out or tend to screen out or otherwise deny a job or benefit to an individual with a disability has been shown to be job-related and consistent with business necessity, and such performance can not be accomplished by reasonable accommodation, as required by this subchapter.

[ 1995, c. 393, §21 (NEW) .]

1-A. Qualification standards defined. For the purposes of this section, the term "qualification standards" may include a requirement that an individual does not pose a direct threat to the health or safety of other individuals in the workplace.

[ 1995, c. 511, §1 (NEW); 1995, c. 511, §3 (AFF) .]

1-B. Physical or mental disability. This subchapter does not prohibit an employer from discharging or refusing to hire an individual with physical or mental disability, or subject an employer to any legal liability resulting from the refusal to employ or the discharge of an individual with physical or mental disability, if the individual, because of the physical or mental disability, is unable to perform the duties or to perform the duties in a manner that would not endanger the health or safety of the individual or others or is unable to be at, remain at or go to or from the place where the duties of employment are to be performed.

[ 1995, c. 511, §1 (NEW); 1995, c. 511, §3 (AFF) .]

2. Religious entities. This subchapter does not prohibit a religious corporation, association, educational institution or society from giving preference in employment to individuals of its same religion to perform work connected with the carrying on by the corporation, association, educational institution or society of its activities. Under this subchapter, a religious organization may require that all applicants and employees conform to the religious tenets of that organization.

[ 1995, c. 393, §21 (NEW) .]

SECTION HISTORY

1995, c. 393, §21 (NEW). 1995, c. 511, §1 (AMD). 1995, c. 511, §3 (AFF).



5 §4574. Mandatory retirement age prohibited

1. Definition. As used in this section and section 4573, unless the context otherwise indicates, the following terms shall have the following meanings.

A. "Employer" shall mean any individual or type of organization, including domestic and foreign corporations and partnerships, doing business in the State. [1979, c. 350, §4 (NEW).]

[ 1979, c. 541, Pt. B, §4 (AMD) .]

2. Legislative findings and intent. The Legislature finds that many older Maine citizens are forced out of the work force solely because of their age. The Legislature further finds that many older Maine residents who have been forced out of the work force are fully capable of carrying out the duties and responsibilities required by their employment. Finally, the Legislature finds that many older Maine citizens, because of their years of experience, can make valuable contributions to the work force.

It is the intent of the Legislature that discrimination based on age against any person who seeks employment in the private sector or who is already employed by a private employer shall not be tolerated. It is further the intent of the Legislature to ensure that any older person who seeks employment or wishes to continue employment in the private sector and who is capable of fulfilling the duties and responsibilities of this employment shall be treated like any other person who seeks employment or wishes to continue this employment. Finally, it is the clear and unequivocal intent of the Legislature to prohibit employers in the private sector from requiring employees to retire at a specified age, or after completion of a specified number of years of service.

[ 1979, c. 350, §4 (NEW) .]

3. Unlawful employment discrimination. It shall be unlawful employment discrimination:

A. For any employer to fail or refuse to hire any applicant for employment because of the age of the individual; or [1979, c. 350, §4 (NEW).]

B. For any employer to require or permit, as a condition of employment, any employee to retire at or before a specified age or after completion of a specified number of years of service. [1979, c. 350, §4 (NEW).]

[ 1979, c. 350, §4 (NEW) .]

4. Normal retirement age. This section shall not be construed to prohibit the use of a "normal retirement age," as defined in section 4553, subsection 6-A, provided that normal retirement age and the accrual or awarding of pension or retirement benefits shall not be used in any way to require the retirement of an employee or to deny employment to a person.

[ 1979, c. 350, §4 (NEW) .]

5. Federal requirements. This subchapter shall not be construed to affect or limit any power or duty relating to pension or retirement plans which the United States Government reserves to itself.

[ 1979, c. 350, §4 (NEW) .]

6. Applicability. This section shall apply to all employers in the State.

[ 1979, c. 350, §4 (NEW) .]

SECTION HISTORY

1977, c. 580, §15 (NEW). 1979, c. 350, §4 (RPR). 1979, c. 541, §B4 (AMD).



5 §4575. Mandatory retirement age prohibited

1. Legislative findings and intent. The Legislature finds that many older Maine citizens are pushed out of the work force solely because of their age. The Legislature further finds that many older Maine residents who have been pushed out of the work force are fully capable of carrying out the duties and responsibilities required by employment. Finally, the Legislature finds that many older Maine citizens, because of their years of experience, can make valuable contributions to the work force.

It is the intent of the Legislature that discrimination based on age against any person who seeks employment in the public sector or who is already employed by a public employer shall not be tolerated. It is further the intent of the Legislature to ensure that any older person who seeks or wishes to continue employment in the public sector and who is capable of fulfilling the duties and responsibilities of such employment, shall be treated like any other person who seeks or wishes to continue such employment. Finally, it is the clear and unequivocal intent of the Legislature to prohibit employers in the public sector from requiring employees to retire at a specified age or after completion of a specified number of years of service.

[ 1985, c. 801, §§ 3,7 (NEW) .]

2. Criteria and standards. A state department or public school may establish reasonable criteria and standards of job performance to be used for the purpose of determining when employment of its employees should be terminated. Where there is a certified bargaining agent, the establishment of these criteria and standards may be a subject of collective bargaining. These criteria and standards shall be consistent for all employees in the same or similar job classifications, shall be applied fairly to all employees regardless of age and shall be consistent with the provisions of this Act relating to the employment of physically and mentally handicapped persons.

[ 1985, c. 801, §§ 3,7 (NEW) .]

3. Federal requirements. This section shall not be construed to effect or limit any power or duty relating to pension or retirement plans which the United States Government reserves to itself.

[ 1985, c. 801, §§ 3,7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§3,7 (NEW).



5 §4576. Gender equity in school administrative positions

The commission shall promote gender equity in the hiring of public school administrators in cooperation with the Commissioner of Education and investigate all human rights complaints associated with the public school system. [1989, c. 889, §1 (NEW).]

SECTION HISTORY

1989, c. 889, §1 (NEW).






Subchapter 4: FAIR HOUSING

5 §4581. Right to freedom from discrimination in housing; exceptions

The opportunity for an individual to secure housing in accordance with the individual's ability to pay, and without discrimination because of race, color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status is hereby recognized as and declared to be a civil right. [2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF).]

1. Number of occupants. Nothing in this subchapter limits the applicability of any reasonable local, state or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling. Nor does any provision in this subchapter regarding familial status apply with respect to housing for older persons.

[ 2007, c. 243, §1 (AMD) .]

2. Definition. As used in this section, "housing for older persons" means housing:

A. Provided under any state or federal program that the United States Secretary of Housing and Urban Development determines is specifically designed and operated to assist elderly persons as defined in the state or federal program; [2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF).]

B. Intended for, and solely occupied by, persons 62 years of age or older; or [1989, c. 245, §3 (NEW).]

C. Intended and operated for occupancy by at least one person 55 years of age or older per unit. In determining whether housing qualifies as housing for older persons under this paragraph, the housing must meet at least the following factors:

(2) That at least 80% of the dwellings are occupied by at least one person 55 years of age or older per unit; and

(3) The publication of, and adherence to, policies and procedures that demonstrate an intent by the owner or manager to provide housing for persons 55 years of age or older. [1997, c. 85, §1 (AMD).]

[ 2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF) .]

3. Requirements. Housing does not fail to meet the requirements for "housing for older persons" by reason of:

A. Persons residing in the housing as of the date of enactment of this subsection who do not meet the requirements of subsection 2, paragraph B or C if new occupants of the housing meet the age requirements of subsection 2, paragraphs B and C; or [2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF).]

B. Unoccupied units if the units are reserved for occupancy by persons who meet the age requirements of subsection 2, paragraphs B and C. [2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §10 (AMD); 2011, c. 613, §29 (AFF) .]

4. Housing accommodation exceptions. The following exceptions apply in this chapter:

A. This chapter does not prohibit the rental of any dwelling owned, controlled or operated for other than a commercial purpose by a religious corporation to its membership unless such membership is restricted on account of race, color or national origin; and [2011, c. 613, §10 (NEW); 2011, c. 613, §29 (AFF).]

B. Except as provided in section 4581-A, subsection 1, paragraph C and section 4581-A, subsections 2 and 3, this chapter does not apply to:

(1) The rental of a one-family unit of a 2-family dwelling, one unit of which is occupied by the owner; or

(2) The rental of not more than 4 rooms of a one-family dwelling that is occupied by the owner. [2011, c. 613, §10 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §10 (NEW); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §8 (AMD). 1973, c. 705, §7 (AMD). 1975, c. 355, §8 (AMD). 1975, c. 358, §11 (AMD). 1975, c. 770, §35 (RPR). 1989, c. 245, §3 (AMD). 1991, c. 99, §12 (AMD). 1997, c. 85, §1 (AMD). 2005, c. 10, §13 (AMD). 2007, c. 243, §1 (AMD). 2011, c. 613, §10 (AMD). 2011, c. 613, §29 (AFF).



5 §4581-A. Unlawful housing discrimination

It is unlawful housing discrimination, in violation of this Act: [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

1. Sale or rental of housing and other prohibited practices. For any owner, lessee, sublessee, managing agent or other person having the right to sell or rent or manage a housing accommodation, or any agent of these, to:

A. Make or cause to be made any written or oral inquiry concerning the race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status of any prospective purchaser, occupant or tenant of the housing accommodation; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

B. Refuse to show or refuse to sell, rent, lease, let or otherwise deny to or withhold from any person the housing accommodation because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

C. Make, print or publish or cause to be made, printed or published any notice, statement or advertisement relating to the sale, rental or lease of the housing accommodation that indicates any preference, limitation or discrimination based upon race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status or an intention to make any such preference, limitation or discrimination; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

D. Discriminate against any person because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status in the price, terms, conditions or privileges of the sale, rental or lease of any housing accommodations or in the furnishing of facilities or services in connection with any housing accommodations; or [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

E. Evict or attempt to evict any tenant of any housing accommodation because of the race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status of the tenant; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF) .]

2. Selling, brokering or appraising of housing. For any real estate broker or real estate salesperson, or any agent of these, to:

A. Fail or refuse to show any person a housing accommodation listed for sale, lease or rent because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

B. Misrepresent, for the purpose of discriminating because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status, the availability or asking price of a housing accommodation listed for sale, lease or rent or for such reason to fail to communicate to the person having the right to sell, rent or lease the housing accommodation any offer for the same made by any applicant; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

C. In any other manner to discriminate against any applicant for a housing accommodation because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

D. Make or cause to be made any written or oral inquiry or record concerning the race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status of any applicant for or intended occupant of a housing accommodation; or [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

E. Accept for listing any housing accommodation when the person having the right to sell, rent or lease the housing accommodation has directly or indirectly indicated an intention of discriminating among prospective tenants or purchasers on the ground of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status, or when the broker or salesperson knows or has reason to know that the person having the right to sell, rent or lease the housing accommodation has made a practice of discrimination since July 1, 1972; [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF) .]

3. Making of loans; other financial assistance. For any person to whom application is made for a loan or other form of financial assistance for the acquisition, construction, rehabilitation, repair or maintenance of any housing accommodation, whether secured or unsecured, or agent of the person, to:

A. Make or cause to be made any oral or written inquiry concerning the race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status of any applicant for financial assistance or of existing or prospective occupants or tenants of housing accommodations; or [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

B. Discriminate in the granting of financial assistance, or in the terms, conditions or privileges relating to obtaining or the use of any financial assistance, against any applicant because of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry, national origin or familial status; or [2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF) .]

4. Receipt of public assistance. For any person furnishing rental premises or public accommodations to refuse to rent or impose different terms of tenancy to any individual who is a recipient of federal, state or local public assistance, including medical assistance and housing subsidies, primarily because of the individual's status as recipient.

[ 2011, c. 613, §11 (NEW); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

2011, c. 613, §11 (NEW). 2011, c. 613, §29 (AFF).



5 §4582. Unlawful housing discrimination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 501, §1 (NEW). 1971, c. 622, §20 (AMD). 1973, c. 347, §9 (AMD). 1973, c. 705, §8 (AMD). 1975, c. 151, §1 (AMD). 1975, c. 355, §9 (RPR). 1975, c. 358, §12 (AMD). 1975, c. 770, §36 (RPR). 1983, c. 437, §§2,3 (AMD). 1985, c. 638, §1 (AMD). 1987, c. 730, §1 (AMD). 1989, c. 245, §4 (AMD). 1991, c. 99, §§13,14,16, 17 (AMD). 2005, c. 10, §14 (AMD). 2011, c. 613, §29 (AFF). 2011, c. 613, §12 (RP).



5 §4582-A. Unlawful housing discrimination on the basis of disability

It is unlawful housing discrimination, in violation of this Act: [1989, c. 779, (NEW).]

1. Modifications. For any owner, lessor, sublessor, managing agent or other person having the right to sell, rent, lease or manage a housing accommodation or any of their agents to refuse to permit, at the expense of a person with physical or mental disability, reasonable modifications of existing premises occupied or to be occupied by that person if the modifications may be necessary to give that person full enjoyment of the premises, except that, with a rental, the landlord, when it is reasonable to do so, may condition permission for a modification on the renter's agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

[ 2011, c. 613, §13 (AMD); 2011, c. 613, §29 (AFF) .]

2. Accommodations. For any owner, lessor, sublessor, managing agent or other person having the right to sell, rent, lease or manage a housing accommodation or any of their agents to refuse to make reasonable accommodations in rules, policies, practices or services when those accommodations are necessary to give a person with physical or mental disability equal opportunity to use and enjoy the housing; or

[ 2011, c. 613, §13 (AMD); 2011, c. 613, §29 (AFF) .]

3. Service animals. For any owner, lessor, sublessor, managing agent or other person having the right to sell, rent, lease or manage a housing accommodation or any of their agents to refuse to permit the use of a service animal or otherwise discriminate against an individual with a physical or mental disability who uses a service animal at the housing accommodation unless it is shown by defense that the service animal poses a direct threat to the health or safety of others or the use of the service animal would result in substantial physical damage to the property of others or would substantially interfere with the reasonable enjoyment of the housing accommodation by others. The use of a service animal may not be conditioned on the payment of a fee or security deposit, although the individual with a physical or mental disability is liable for any damage done to the premises or facilities by such a service animal.

[ 2011, c. 613, §13 (AMD); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1989, c. 779, (NEW). 1991, c. 99, §18 (AMD). 2007, c. 243, §§2, 3 (AMD). 2007, c. 664, §§2-4 (AMD). 2011, c. 613, §13 (AMD). 2011, c. 613, §29 (AFF).



5 §4582-B. Standards and certification

1. Definition. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Builder" means the applicant for a building permit in a municipality that requires these permits or the owner of the property in a municipality that does not require building permits. [1989, c. 779, (NEW).]

B. "Design professional" means an architect or professional engineer registered to practice under Title 32. [1989, c. 779, (NEW).]

C. "Standards of construction" means the 1986 standards set forth by the American National Standards Institute in the publication "Specifications for Making Buildings and Facilities Accessible to and Usable by Physically Handicapped People," ANSI A 117.1-1986. [1989, c. 779, (NEW).]

D. "Multifamily housing accommodation" means "covered multifamily dwelling" as defined in 42 United States Code, Section 3604. [1989, c. 779, (NEW).]

[ 1989, c. 779, (NEW) .]

2. Applicability. This section applies to multifamily housing accommodations constructed for first occupancy after March 13, 1991.

[ 1989, c. 779, (NEW) .]

3. Standards. Facilities subject to this section must meet the following standards.

A. Doors designed to allow passage into and within all premises within those accommodations must be sufficiently wide to allow passage by a person in a wheelchair. [1989, c. 779, (NEW).]

B. A route accessible to a person in a wheelchair into and through the dwelling unit must exist. [1989, c. 779, (NEW).]

C. Light switches, electrical outlets, thermostats and other environmental controls must be in locations accessible to a person in a wheelchair. [1989, c. 779, (NEW).]

D. Bathroom walls must have reinforcements to accommodate the installation of grab bars. [1989, c. 779, (NEW).]

E. Kitchens and bathrooms must be accessible to and usable by a person in a wheelchair. [1989, c. 779, (NEW).]

[ 1989, c. 779, (NEW) .]

4. Compliance with standards. Compliance with the standards of construction satisfies the requirements of this section.

[ 1989, c. 779, (NEW) .]

5. Certification; inspection. The builder of a facility to which this section applies shall obtain a certification from a design professional that the plans of the facility meet the standards of construction required by this section. Prior to commencing construction of the facility, the builder shall submit the certification to:

A. The municipal authority that reviews plans in the municipality where the facility is to be constructed; or [1989, c. 779, (NEW).]

B. If the municipality where the facility is to be constructed has no authority who reviews plans, the municipal officers of the municipality. [1989, c. 779, (NEW).]

If municipal officials of the municipality where the facility is to be constructed inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with the standards required by this section. The municipal officials shall require the facility inspected to meet the construction standards of this section before the municipal officials permit the facility to be occupied.

[ 1989, c. 779, (NEW) .]

SECTION HISTORY

1989, c. 779, (NEW).



5 §4582-C. Standards for multifamily and public housing constructed on or after September 1, 2012

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Alteration" means a change to a facility that affects or could affect the usability of the facility or any part of the facility, including, but not limited to, reconstruction, remodeling, rehabilitation, historic restoration, changes or rearrangement in structural parts or elements and changes or rearrangement in the plan configuration of walls and full-height partitions. "Alteration" does not include normal maintenance, decoration and upgrades, including, but not limited to, reroofing, re-siding, painting or wallpapering, replacement of doors or windows, asbestos removal and changes to mechanical and electrical systems unless they affect the usability of the facility. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

B. "Builder" means the applicant for a building permit in a municipality that requires these permits or the owner of the property in a municipality that does not require building permits. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

C. "Covered multifamily dwellings" means:

(1) Buildings consisting of 4 or more units if such buildings have one or more elevators; and

(2) Ground floor units in other buildings consisting of 4 or more units that have no elevators. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

D. "Design professional" means an architect or professional engineer registered to practice under Title 32. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

E. "New construction" includes, but is not limited to, the design and construction of facilities for first occupancy or an alteration if the cost of the alteration is 75% or more of the replacement cost of the completed facility. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

F. "Public housing" means any housing that is financed in whole or in part with public funds offering housing accommodations containing 20 or more units. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

G. "Standards of construction" means the most recent American National Standards Institute standards, published as ANSI A 117.1. Departures from particular technical and scoping requirements of ANSI A 117.1 by the use of other methods are permitted where substantially equivalent or greater access to and usability of the facility is provided. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF) .]

2. Facilities affected. This section applies to new construction of covered multifamily dwellings and new construction and alterations of public housing if the date when the last application for a building permit or permit extension is certified to be complete by a state, county or local government or, in those jurisdictions where the government does not certify completion of applications, if the date when the last application for a building permit or permit extension received by the state, county or local government is on or after September 1, 2012 or, if no permit is required, if the start of physical construction or alterations occurs on or after September 1, 2012.

[ 2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF) .]

3. Unlawful housing discrimination. For purposes of this Act, unlawful housing discrimination, in addition to any violations of applicable accessible building requirements in subchapter 5, includes, but is not limited to:

A. The failure to design and construct covered multifamily dwellings subject to this section in such a manner that:

(1) The public use and common use portions of the dwellings are readily accessible to and usable by people with physical or mental disabilities;

(2) All the doors designed to allow passage into and within all premises within the dwellings are sufficiently wide to allow passage by persons in wheelchairs; and

(3) All premises within the dwellings contain the following features of adaptive design:

(a) An accessible route into and through the dwelling;

(b) Light switches, electrical outlets, thermostats and other environmental controls in accessible locations;

(c) Reinforcements in bathroom walls to allow later installation of grab bars; and

(d) Usable kitchens and bathrooms such that an individual in a wheelchair can maneuver about the space; [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

B. For new construction of public housing subject to this section, to have less than 10% of the ground level units and less than 10% of the upper story units connected by an elevator be accessible to and usable by persons with physical disabilities, and less than 2% of the units, no fewer than one unit, with accessible communication features; and [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

C. For alterations to public housing units subject to this section, to fail to have the altered units meet the parts of the standards of construction concerning accessible routes, accessible doors and adaptable bathrooms until at least 10% of the total ground level units and a minimum of 10% of the total upper story units connected by an elevator meet the parts of the standards of construction concerning accessible routes, accessible doors and adaptable bathrooms. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF) .]

4. Compliance with standards. Compliance with the appropriate standards of construction satisfies the requirements of this section.

[ 2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF) .]

5. Statement; inspection. The builder of a facility to which this section applies shall obtain a statement from a design professional that, based on professional judgment, the plans of the facility at the time of the statement meet the standards of construction required by this section. Prior to commencing construction of the facility, the builder shall submit the statement to:

A. The municipal authority that reviews plans in the municipality where the facility is to be constructed; or [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

B. If the municipality where the facility is to be constructed has no authority that reviews plans, the municipal officers of the municipality. [2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF).]

If municipal officials of the municipality where the facility is to be constructed inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with the standards required by this section. The municipal officials shall require a facility that is inspected to meet the standards of this section before the municipal officials permit the facility to be occupied.

[ 2011, c. 613, §14 (NEW); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

2011, c. 613, §14 (NEW). 2011, c. 613, §29 (AFF).



5 §4583. Application

Nothing in this Act may be construed to prohibit or limit the exercise of the privilege of every person and the agent of any person having the right to sell, rent, lease or manage a housing accommodation to set up and enforce specifications in the selling, renting, leasing or letting or in the furnishings of facilities or services in connection with the facilities that are consistent with business necessity and are not based on the race, color, sex, sexual orientation, physical or mental disability, religion, country of ancestral origin or familial status of or the receipt of public assistance payments by any prospective or actual purchaser, lessee, tenant or occupant. Nothing in this Act may be construed to prohibit or limit the exercise of the privilege of every person and the agent of any person making loans for or offering financial assistance in the acquisition, construction, rehabilitation, repair or maintenance of housing accommodations to set standards and preferences, terms, conditions, limitations or specifications for the granting of loans or financial assistance that are consistent with business necessity and are not based on the race, color, sex, sexual orientation, physical or mental disability, religion, country of ancestral origin or familial status of or the receipt of public assistance payments by the applicant for a loan or financial assistance or of any existing or prospective owner, lessee, tenant or occupant of housing accommodation. [2007, c. 243, §4 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §10 (AMD). 1973, c. 705, §9 (AMD). 1975, c. 151, §2 (AMD). 1975, c. 358, §13 (AMD). 1975, c. 770, §37 (RPR). 1989, c. 245, §5 (AMD). 1991, c. 99, §19 (AMD). 2005, c. 10, §15 (AMD). 2007, c. 243, §4 (AMD).






Subchapter 5: PUBLIC ACCOMMODATIONS

5 §4591. Equal access to public accommodations

The opportunity for every individual to have equal access to places of public accommodation without discrimination because of race, color, sex, sexual orientation, physical or mental disability, religion, ancestry or national origin is recognized as and declared to be a civil right. [2005, c. 10, §16 (AMD).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §11 (AMD). 1975, c. 355, §10 (AMD). 1975, c. 358, §§13-A (AMD). 1975, c. 770, §38 (RPR). 1991, c. 99, §20 (AMD). 2005, c. 10, §16 (AMD).



5 §4592. Unlawful public accommodations

This section does not require an entity to permit an individual to participate in or benefit from the goods, services, facilities, privileges, advantages and accommodations of that entity when the individual poses a direct threat to the health or safety of others. For the purposes of this section, the term "direct threat" means a significant risk to the health or safety of others that can not be eliminated by a modification of policies, practices or procedures or by the provision of auxiliary aids or services. [1995, c. 511, §2 (NEW); 1995, c. 511, §3 (AFF).]

It is unlawful public accommodations discrimination, in violation of this Act: [1991, c. 99, §21 (AMD).]

1. Denial of public accommodations. For any public accommodation or any person who is the owner, lessor, lessee, proprietor, operator, manager, superintendent, agent or employee of any place of public accommodation to directly or indirectly refuse, discriminate against or in any manner withhold from or deny the full and equal enjoyment to any person, on account of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry or national origin, any of the accommodations, advantages, facilities, goods, services or privileges of public accommodation, or in any manner discriminate against any person in the price, terms or conditions upon which access to accommodation, advantages, facilities, goods, services and privileges may depend.

For purposes of this subsection, unlawful discrimination also includes, but is not limited to:

A. The imposition or application of eligibility criteria that screen out or tend to screen out an individual with a disability or any class of individuals with disabilities from fully and equally enjoying any goods, services, facilities, privileges, advantages or accommodations, unless the criteria can be shown to be necessary for the provision of the goods, services, facilities, privileges, advantages or accommodations being offered; [1995, c. 393, §22 (NEW).]

B. A failure to make reasonable modifications in policies, practices or procedures, when modifications are necessary to afford the goods, services, facilities, privileges, advantages or accommodations to individuals with disabilities, unless, in the case of a private entity, the private entity can demonstrate that making the modifications would fundamentally alter the nature of the goods, services, facilities, privileges, advantages or accommodations; [1995, c. 393, §22 (NEW).]

C. A failure to take steps that may be necessary to ensure that no individual with a disability is excluded, denied services, segregated or otherwise treated differently than other individuals because of the absence of auxiliary aids and services, unless, in the case of a private entity, the private entity can demonstrate that taking those steps would fundamentally alter the nature of the good, service, facility, privilege, advantage or accommodation being offered or would result in an undue burden; [1995, c. 393, §22 (NEW).]

D. A private entity's failure to remove architectural barriers and communication barriers that are structural in nature in existing facilities and transportation barriers in existing vehicles and rail passenger cars used by an establishment for transporting individuals, not including barriers that can be removed only through the retrofitting of vehicles or rail passenger cars by the installation of a hydraulic or other lift, where the removal is readily achievable;

When the entity can demonstrate that the removal of a barrier under this paragraph is not readily achievable, a failure to make the goods, services, facilities, privileges, advantages or accommodations available through alternative methods if alternative methods are readily achievable; and [1995, c. 393, §22 (NEW).]

E. A qualified individual with a disability, by reason of that disability, being excluded from participation in or being denied the benefits of the services, programs or activities of a public entity, or being subjected to discrimination by any such entity; [1995, c. 393, §22 (NEW).]

[ 2005, c. 10, §17 (AMD) .]

2. Communication, notice or advertisement. For any person to directly or indirectly publish, display or communicate any notice or advertisement to the effect that any of the accommodations, advantages, facilities and privileges of any place of public accommodation are refused, withheld from or denied to any person on account of race or color, sex, sexual orientation, physical or mental disability, religion, ancestry or national origin, or that the patronage or custom of any person belonging to or purporting to be of any particular race or color, sex, sexual orientation, physical or mental disability, religion, ancestry or national origin is unwelcome, objectionable or not acceptable, desired or solicited, or that the clientele is restricted to any particular race or color, sexual orientation, physical or mental disability, religion, ancestry or national origin. The production of any communication, notice or advertisement purporting to relate to any place of accommodation is presumptive evidence in any action that the action was authorized by its owner, manager or proprietor;

[ 2005, c. 10, §17 (AMD) .]

3. Denial of lodging; children, exception. For any person who is the owner, lessee, proprietor, manager, superintendent, agent or employee of any public accommodation for lodging to directly or indirectly refuse or withhold from or deny to any person that lodging on the grounds that the person is accompanied by a child or children who will occupy the unit, unless the total number of persons seeking to occupy the unit exceeds the number permitted by local ordinances or reasonable standards relating to health, safety or sanitation.

This subsection does not apply to the owner of a lodging place:

A. That serves breakfast; [1989, c. 301, (NEW).]

B. That contains no more than 5 rooms available to be let to lodgers; and [1995, c. 393, §23 (AMD).]

C. In which the owner resides on the premises; [1995, c. 393, §23 (AMD).]

[ 1995, c. 393, §23 (AMD) .]

4. Participation. For a covered entity:

A. To subject an individual or a class of individuals, on the basis of a disability or disabilities of the individual or class, directly or through contractual, licensing or other arrangements, to a denial of the opportunity of the individual or class to participate in or benefit from the goods, services, facilities, privileges, advantages or accommodations of that entity; [1995, c. 393, §24 (NEW).]

B. To afford an individual or a class of individuals, on the basis of a disability or disabilities of the individual or class, directly or through contractual, licensing or other arrangements, with the opportunity to participate in or benefit from a good, service, facility, privilege, advantage or accommodation in a manner that is not equal to that afforded to other individuals; and [1995, c. 393, §24 (NEW).]

C. To provide an individual or a class of individuals, on the basis of a disability or disabilities of the individual or class, directly or through contractual, licensing or other arrangements, with a good, service, facility, privilege, advantage or accommodation that is different or separate from that provided to other individuals, unless this action is necessary to provide the individual or class of individuals with a good, service, facility, privilege, advantage or accommodation or other opportunity that is as effective as that provided to others. [1995, c. 393, §24 (NEW).]

For purposes of this subsection, the term "individual" or "class of individuals" refers to the clients or customers of the covered public accommodation that enters into a contractual, licensing or other arrangement;

[ 1995, c. 393, §24 (NEW) .]

5. Integrated setting; programs or activities not separate or different. For a covered entity to not afford goods, services, facilities, privileges, advantages and accommodations to an individual with a disability in the most integrated setting appropriate to the needs of the individual.

Notwithstanding the existence of separate or different programs or activities provided in accordance with this section, an individual with a disability may not be denied the opportunity to participate in programs or activities that are not separate or different;

[ 1995, c. 393, §24 (NEW) .]

6. Association. For a covered entity to exclude or otherwise deny equal goods, services, facilities, privileges, advantages, accommodations or other opportunities to an individual or entity because of the known disability of an individual with whom the individual or entity is known to have a relationship or association;

[ 2007, c. 664, §5 (AMD) .]

7. Administrative methods. For an individual or an entity, directly or through contractual or other arrangements, to utilize standards or criteria or methods of administration:

A. That have the effect of discrimination on the basis of disability; or [1995, c. 393, §24 (NEW).]

B. That perpetuate the discrimination of others who are subject to common administrative control ; and [2007, c. 664, §6 (AMD).]

[ 2007, c. 664, §6 (AMD) .]

8. Service animals. For any public accommodation or any person who is the owner, lessor, lessee, proprietor, operator, manager, superintendent, agent or employee of any place of public accommodation to refuse to permit the use of a service animal or otherwise discriminate against an individual with a physical or mental disability who uses a service animal at the public accommodation unless it is shown by defense that the service animal poses a direct threat to the health or safety of others or the use of the service animal would result in substantial physical damage to the property of others or would substantially interfere with the reasonable enjoyment of the public accommodation by others. The use of a service animal may not be conditioned on the payment of a fee or security deposit, although the individual with a physical or mental disability is liable for any damage done to the premises or facilities by such a service animal.

[ 2007, c. 664, §7 (NEW) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §12 (AMD). 1973, c. 705, §10 (AMD). 1975, c. 355, §11 (RPR). 1975, c. 358, §14 (AMD). 1975, c. 770, §39 (RPR). 1985, c. 638, §§2,3 (AMD). 1989, c. 301, (RPR). 1991, c. 99, §§21,22 (AMD). 1995, c. 393, §§22-24 (AMD). 1995, c. 511, §2 (AMD). 1995, c. 511, §3 (AFF). 2005, c. 10, §17 (AMD). 2007, c. 664, §§5-7 (AMD).



5 §4593. Standards for facilities constructed or altered between September 1, 1974 and January 1, 1982

1. Public accommodations. For any building or facility constructed specifically as a place of public accommodation on or after September 1, 1974 but before January 1, 1982, or when the estimated total costs for remodeling or enlarging an existing building exceed $250,000 and the remodeling or enlarging is begun before January 1, 1982, the following standards of construction must be met.

A. There must be at least one public walk not less than 40 inches wide with a slope not greater than one foot rise in 12 feet leading directly to a primary entrance. However, after April 1, 1977, the public walk must be not less than 48 inches wide. [1991, c. 99, §23 (AMD).]

B. There must be a door at the primary entrance with a clear opening of not less than 32 inches and operable by a single effort. If doors at a primary entrance are in a series, they must have a space between them of not less than 84 inches measured from their closed positions; and each must open in the same direction so that swings do not conflict. [1991, c. 99, §23 (AMD).]

C. Rest room facilities must have at least one stall that is not less than 4 feet wide, 5 feet in depth, a 32-inch wide door that swings out or slides, handrails on each side mounted 33 inches from the floor, and a water closet with a seat 20 inches high. [1991, c. 99, §23 (AMD).]

D. Doors that are not intended for normal use and that are dangerous if a blind person were to enter or exit by them must be made identifiable to touch by knurling the handle or knob. [2011, c. 322, §1 (AMD).]

E. There must be parking spaces designated for persons with physical disability set aside in adequate number and clearly marked for use only by the disabled. Set aside in adequate number means that, for every 25 parking spaces made available to the public on a public or private parking lot, at least one of those spaces must be made available in an appropriate location for parking exclusively used by persons with physical disability. [1991, c. 99, §23 (AMD).]

In any building designed and constructed specifically for public accommodations, the bathroom facilities and all accompanying fixtures must be arranged to permit access and use by a person in a wheelchair in at least 1% of the living units. The units must be constructed on ground level and must comply with paragraph C.

[ 2011, c. 322, §1 (AMD) .]

2. Places of employment. For any building or facility constructed specifically as a place of employment on or after September 1, 1974 but before January 1, 1982, or when the estimated total costs for remodeling or enlarging an existing building exceed $100,000 and the remodeling or enlarging is begun before January 1, 1982, the public accommodation provisions relating to walks, entries, rest room facilities and doors apply.

[ 2011, c. 322, §1 (AMD) .]

SECTION HISTORY

1973, c. 705, §12 (NEW). 1975, c. 355, §§12-14 (AMD). 1977, c. 80, §1 (AMD). 1981, c. 334, §§1,2 (AMD). 1983, c. 437, §4 (AMD). 1987, c. 390, §1 (AMD). 1991, c. 99, §23 (AMD). 1995, c. 393, §25 (AMD). 2011, c. 322, §1 (AMD).



5 §4594. Standards for facilities constructed or altered between January 1, 1982 and January 1, 1984

1. Facilities attested. This section applies for the following facilities:

A. Any building or facility constructed specifically as a place of public accommodation on or after January 1, 1982 but before January 1, 1984, or when the estimated total costs for remodeling or enlarging an existing building exceeds $250,000 and the remodeling or enlarging is begun after January 1, 1982 but before January 1, 1984; and [2011, c. 322, §2 (AMD).]

B. Any building or facility constructed specifically as a place of employment on or after January 1, 1982 but before January 1, 1984, or when the estimated total costs for remodeling or enlarging an existing building exceed $100,000 and the remodeling or enlarging is begun after January 1, 1982 but before January 1, 1984. [2011, c. 322, §2 (AMD).]

[ 2011, c. 322, §2 (AMD) .]

2. Application. Facilities subject to this section must meet the requirements of the 1981 standards of construction adopted pursuant to Title 25, former chapter 331, to implement the following 4 parts of the American National Standards Institute's "Specification for Making Buildings and Facilities Accessible to and Usable by Physically Handicapped People," (ANSI A 117.1-1980):

A. 4.3 Accessible Route; [1981, c. 334, §3 (NEW).]

B. 4.13 Doors; [1981, c. 334, §3 (NEW).]

C. 4.17 Toilet Stalls; [1987, c. 390, §2 (AMD).]

D. 4.29.3 Tactile Warnings on doors to Hazardous Areas; and [1987, c. 390, §2 (AMD).]

E. Parking spaces for use by persons with physical disability in adequate number, pursuant to section 4593, subsection 1, paragraph E. [1991, c. 99, §24 (AMD).]

[ 2011, c. 613, §15 (AMD); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1981, c. 334, §3 (NEW). 1987, c. 390, §§2,3 (AMD). 1991, c. 99, §24 (AMD). 2011, c. 322, §2 (AMD). 2011, c. 613, §15 (AMD). 2011, c. 613, §29 (AFF).



5 §4594-A. Standards for facilities constructed or altered between January 1, 1984 and January 1, 1988

1. Facilities attested. This section applies to any building or facility constructed specifically as a place of public accommodation on or after January 1, 1984 but before January 1, 1988, or when the estimated total costs for remodeling or enlarging an existing building exceed $150,000 and the remodeling or enlarging is begun after January 1, 1984 but before January 1, 1988.

[ 2011, c. 322, §3 (AMD) .]

2. Application. Facilities subject to this section must meet the following standards.

A. Facilities subject to this section constructed on or after January 1, 1984 but before January 1, 1988 must meet the requirements of the 1981 standards of construction adopted pursuant to Title 25, former chapter 331. [2011, c. 613, §16 (AMD); 2011, c. 613, §29 (AFF).]

B. Plans to reconstruct, remodel or enlarge an existing place of public accommodation, when the estimated total cost exceeds $150,000, are subject to this section when the proposed reconstruction, remodeling or enlargement will substantially affect that portion of the building normally accessible to the public.

Facilities subject to this section that are remodeled, enlarged or renovated on or after January 1, 1984 but before January 1, 1988 must meet the requirements of the following 4 parts of the 1981 standards of construction adopted pursuant to Title 25, former chapter 331:

(1) 4.3 accessible route;

(2) 4.13 doors;

(3) 4.17 toilet stalls;

(4) 4.29.3 tactile warnings on doors to hazardous areas; and

(5) Parking spaces for use by persons with physical disability in adequate number, pursuant to section 4593, subsection 1, paragraph E. [2011, c. 613, §17 (AMD); 2011, c. 613, §29 (AFF).]

[ 2011, c. 613, §§16, 17 (AMD); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1983, c. 437, §5 (NEW). 1987, c. 390, §4 (AMD). 1991, c. 99, §25 (AMD). 2011, c. 322, §3 (AMD). 2011, c. 613, §§16, 17 (AMD). 2011, c. 613, §29 (AFF).



5 §4594-B. Standards for facilities constructed or altered between January 1, 1988 and September 1, 1988

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Builder" means the applicant for a building permit in a municipality that requires such permits or the owner of the property in a municipality that does not require building permits. [1987, c. 112, (NEW).]

B. "Design professional" means an architect or professional engineer registered to practice under Title 32. [1987, c. 112, (NEW).]

C. "Standards of construction" means the 1986 standards set forth by the American National Standards Institute in the publication "Specifications for Making Buildings and Facilities Accessible to and Usable by Physically Handicapped People," ANSI A 117.1-1986. [1987, c. 112, (NEW).]

[ 1987, c. 112, (NEW) .]

2. Facilities attested. This section applies to any building or facility constructed specifically as a place of public accommodation on or after January 1, 1988 but before September 1, 1988 or when the estimated total costs for remodeling or enlarging an existing building exceed $150,000 and the remodeling or enlarging is begun after January 1, 1988 but before September 1, 1988.

[ 2011, c. 322, §4 (AMD) .]

3. Application. Facilities subject to this section must meet the following standards.

A. Facilities subject to this section constructed on or after January 1, 1988 but before September 1, 1988 must meet the standards of construction. [2011, c. 322, §4 (AMD).]

B. Plans to reconstruct, remodel or enlarge an existing place of public accommodation, when the estimated total cost exceeds $150,000, are subject to this section when the proposed reconstruction, remodeling or enlargement will substantially affect that portion of the building normally accessible to the public.

Facilities subject to this section that are remodeled, enlarged or renovated on or after January 1, 1988 but before September 1, 1988 must meet the requirements of the following 4 parts of the standards of construction:

(1) 4.3 accessible routes;

(2) 4.13 doors;

(3) 4.17 toilet stalls; and

(4) 4.29.3 tactile warnings on doors to hazardous areas. [2011, c. 322, §4 (AMD).]

[ 2011, c. 322, §4 (AMD) .]

4. Certification; inspection. The builder of a facility to which this section applies shall obtain a certification from a design professional that the plans of the facility meet the standards of construction required by this section. Prior to commencing construction of the facility, the builder shall submit the certification to:

A. The municipal authority who reviews plans in the municipality where the facility will be constructed; or [1987, c. 112, (NEW).]

B. If the municipality where the facility will be constructed has no authority who reviews plans, the municipal officers of the municipality. [1987, c. 112, (NEW).]

If municipal officials of the municipality where the facility will be constructed inspect buildings for compliance with construction standards, that inspection shall include an inspection for compliance with the standards required by this section. The municipal officials shall require the facility inspected to meet the construction standards of this section before the municipal officials permit the facility to be occupied.

[ 1987, c. 112, (NEW) .]

SECTION HISTORY

1987, c. 112, (NEW). 1987, c. 402, Pt. B, §5 (AMD). 2011, c. 322, §4 (AMD).



5 §4594-C. Standards for facilities constructed or altered between September 1, 1988 and January 1, 1991

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Builder" means the applicant for a building permit in a municipality that requires such permits or the owner of the property in a municipality that does not require building permits. [1987, c. 686, §1 (NEW).]

B. "Design professional" means an architect or professional engineer registered to practice under Title 32. [1987, c. 686, §1 (NEW).]

C. "Standards of construction" means the 1986 standards set forth by the American National Standards Institute in the publication "Specifications for Making Buildings and Facilities Accessible to and Usable by Physically Handicapped People," ANSI A 117.1-1986. [1987, c. 686, §1 (NEW).]

[ 1987, c. 686, §1 (NEW) .]

2. Facilities attested. This section applies to any building or facility constructed specifically as a place of public accommodation on or after September 1, 1988 but before January 1, 1991 or when the estimated total costs for remodeling or enlarging an existing building exceed $100,000 and the remodeling or enlarging is begun after September 1, 1988 but before January 1, 1991.

[ 2011, c. 322, §5 (AMD) .]

3. Application. Facilities subject to this section must meet the following standards.

A. Facilities subject to this section constructed on or after September 1, 1988 but before January 1, 1991 must meet the standards of construction, except that, in the case of toilet stalls, at least one toilet stall shall be the standard stall configuration pursuant to ANSI Figure 30(a). Any additional toilet stalls may be either standard stall configuration, ANSI Figure 30(a), or alternate stall configuration, ANSI Figure 30(b). [2011, c. 322, §5 (AMD).]

B. Plans to reconstruct, remodel or enlarge an existing place of public accommodation, when the estimated total cost exceeds $100,000, are subject to this section when the proposed reconstruction, remodeling or enlargement substantially affects that portion of the building normally accessible to the public.

Facilities subject to this section that are remodeled, enlarged or renovated on or after September 1, 1988 but before January 1, 1991 shall meet the requirements of the following 4 parts of the standards of construction:

(1) 4.3 accessible routes;

(2) 4.13 doors;

(3) 4.17 toilet stalls, at least one of which must be a standard toilet stall configuration pursuant to ANSI Figure 30(a). Any additional toilet stalls may be either standard stall configuration, ANSI Figure 30(a), or alternate stall configuration, ANSI Figure 30(b); and

(4) 4.29.3 tactile warnings on doors to hazardous areas. [2011, c. 322, §5 (AMD).]

[ 2011, c. 322, §5 (AMD) .]

4. Certification; inspection. The builder of a facility to which this section applies shall obtain a certification from a design professional that the plans of the facility meet the standards of construction required by this section. Prior to commencing construction of the facility, the builder shall submit the certification to:

A. The municipal authority who reviews plans in the municipality where the facility will be constructed; or [1987, c. 686, §1 (NEW).]

B. If the municipality where the facility will be constructed has no authority who reviews plans, the municipal officers of the municipality. [1987, c. 686, §1 (NEW).]

If municipal officials of the municipality where the facility will be constructed inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with the standards required by this section. The municipal officials shall require the facility inspected to meet the construction standards of this section before the municipal officials permit the facility to be occupied.

[ 2011, c. 322, §5 (AMD) .]

SECTION HISTORY

1987, c. 686, §1 (NEW). 2011, c. 322, §5 (AMD).



5 §4594-D. Standards for facilities constructed or altered between January 1, 1991 and January 1, 1996

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Builder" means the applicant for a building permit in a municipality that requires such permits or the owner of the property in a municipality that does not require building permits. [1989, c. 795, (NEW).]

B. "Design professional" means an architect or professional engineer registered to practice under Title 32. [1989, c. 795, (NEW).]

C. "Standards of construction" means the 1986 standards set forth by the American National Standards Institute in the publication "Specifications for Making Buildings and Facilities Accessible to and Usable by Physically Handicapped People," ANSI A 117.1-1986. [1989, c. 795, (NEW).]

[ 1989, c. 795, (NEW) .]

2. Facilities attested. This section applies to any building or facility constructed specifically as a place of public accommodation or place of employment on or after January 1, 1991 but before January 1, 1996 or when the estimated total costs for remodeling, enlarging or renovating an existing building exceed $100,000 and the remodeling, enlarging or renovating is begun after January 1, 1991 but before January 1, 1996.

[ 2011, c. 322, §6 (AMD) .]

3. Application. Facilities subject to this section must meet the following standards.

A. Places of employment or public accommodation and additions to these places constructed on or after January 1, 1991 but before January 1, 1996 must meet the standards of construction. [2011, c. 322, §6 (AMD).]

B. Except for repairs undertaken in accordance with the rules adopted pursuant to subsection 4, when the proposed remodeling or renovation substantially affects that portion of the building normally accessible to the public, places of employment or public accommodation remodeled or renovated on or after January 1, 1991 but before January 1, 1996 must meet the following 5 parts of the standards of construction:

(1) 4.3 accessible routes;

(2) 4.13 doors;

(3) 4.29.3 tactile warnings on doors to hazardous areas;

(4) Parking spaces for use by persons with physical disability in adequate number, pursuant to section 4593, subsection 1, paragraph E; and

(5) 4.17 toilet stalls, at least one of which must be a standard toilet stall configuration pursuant to ANSI Figure 30(a). Any additional toilet stalls within the same toilet room may be either standard stall configuration, ANSI Figure 30(a), or alternate stall configuration, ANSI Figure 30(b). [2011, c. 322, §6 (AMD).]

[ 2011, c. 322, §6 (AMD) .]

4. Rules. The commission may adopt, alter, amend and repeal rules designed to make buildings under this section accessible to, functional for and safe for use by persons with physical disability in accordance with subsection 3, and may adopt, alter, amend and repeal rules designed otherwise to enforce this section.

[ 1993, c. 349, §10 (AMD) .]

5. Certification; inspection. The builder of a facility to which this section applies shall obtain a certification from a design professional that the plans meet the standards of construction required by this section. The builder shall provide the certification to the Office of the State Fire Marshal with the plans of the facility. The builder shall also provide the certification to the municipality where the facility exists or will be built.

[ 1989, c. 795, (NEW) .]

6. Training, education and assistance. The commission and the Office of the State Fire Marshal shall, as necessary, develop information packets, lectures, seminars and educational forums on barrier-free design for the purpose of increasing the awareness and knowledge of owners, architects, design professionals, code enforcers, building contractors and other interested parties.

[ 1989, c. 795, (NEW) .]

7. Mandatory plan review; certification; inspection. Builders of the following newly constructed facilities must submit plans to the Office of the State Fire Marshal to ensure that the plans meet the standards of construction required by subsection 3:

A. Restaurants; [1989, c. 795, (NEW).]

B. Motels, hotels and inns; [1989, c. 795, (NEW).]

C. State, municipal and county buildings; and [1989, c. 795, (NEW).]

D. Schools, elementary and secondary. [1989, c. 795, (NEW).]

Fees for reviews are established by the Office of the State Fire Marshal.

No building permit may be issued by the municipal authority having jurisdiction to issue these permits unless the Office of the State Fire Marshal approves the plans and certifies that the facility covered by the mandatory plan review meets the standards of construction required by this section; if, however, no decision is rendered within 2 weeks of submission to the Office of the State Fire Marshal, the builder may submit the building permit request directly to the municipality with an attestation that the plans meet the standards of construction.

If officials of the municipality in which the facility is constructed, renovated, remodeled or enlarged inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with the certified plans. The municipal officials shall require that the facility be inspected for compliance with construction standards before the municipal officials permit the facility to be occupied.

[ 1993, c. 410, Pt. X, §2 (AMD) .]

8. Voluntary plan review. Builders of facilities not governed by subsection 7 may submit plans to the Office of the State Fire Marshal to ensure that the plans meet the standards of construction required by subsection 3. Fees for this review may be assessed by the Office of the State Fire Marshal.

[ 1989, c. 795, (NEW) .]

9. Waivers; variance. Builders of facilities governed by subsection 7 may file a petition with the State Fire Marshal requesting a waiver or variance of the standards of construction. If the representative of the Office of the State Fire Marshal determines in cases covered by mandatory plan review that compliance with this section and its rules is not technologically feasible or would result in excessive and unreasonable costs without any substantial benefit to persons with physical disability, the State Fire Marshal may provide for modification of, or substitution for, these standards. In all petitions for variance or waiver, the burden of proof is on the party requesting a variance or waiver to justify its allowance.

Requests for waivers or variances for buildings covered by mandatory plan review are heard by a designee of the Office of the State Fire Marshal. A decision must be provided in writing to the party requesting the waiver or variance.

[ 1993, c. 450, §1 (AMD) .]

10. Appeals. Decisions of the State Fire Marshal on requests for waivers or variances in cases covered by mandatory plan review are subject to review in Superior Court upon petition of the aggrieved party within 30 days after the issuance of the decision for which review is sought. The court may enter an order enforcing, modifying or setting aside the decision of the State Fire Marshal, or it may remand the proceeding to the State Fire Marshal for such further action as the court may direct.

[ 1993, c. 410, Pt. X, §3 (AMD) .]

11. Report. The commission shall report to the joint standing committee of the Legislature having jurisdiction over judiciary matters by March 1992, regarding the effectiveness of efforts to provide technical assistance and compliance with the standards set forth in this section requiring accessibility by persons subject to this section. The commission shall submit a copy of the report to the Executive Director of the Legislative Council.

[ 1989, c. 795, (NEW) .]

SECTION HISTORY

1989, c. 795, (NEW). 1991, c. 99, §26 (AMD). 1993, c. 349, §10 (AMD). 1993, c. 410, §§X2,3 (AMD). 1993, c. 450, §1 (AMD). 2011, c. 322, §6 (AMD).



5 §4594-E. Waivers for existing buildings (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 2, §4 (COR). 1993, c. 450, §2 (NEW). 1995, c. 393, §26 (RP).



5 §4594-F. Standards for facilities constructed or altered between January 1, 1996 and March 15, 2012

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Alteration" means a change to a place of public accommodation or a commercial facility that affects or could affect the usability of the building or facility or any part of the building or facility, including, but not limited to, reconstruction, remodeling, rehabilitation, historic restoration, changes or rearrangement in structural parts or elements and changes or rearrangement in the plan configuration of walls and full-height partitions. [1995, c. 393, §27 (NEW).]

B. "Builder" means the applicant for a building permit in a municipality that requires such permits or the owner of a property in a municipality that does not require building permits. [1995, c. 393, §27 (NEW).]

C. [1997, c. 630, §1 (RP).]

D. "Facility" means all or any portion of buildings, structures, sites, complexes, equipment, rolling stock or other conveyances, roads, walks, passageways, parking lots or other real or personal property, including the site where the building, property, structure or equipment is located. [1995, c. 393, §27 (NEW).]

E. "Historic preservation programs" means programs conducted by a public or private entity that have preservation of historic properties as a primary purpose. [1995, c. 393, §27 (NEW).]

F. "Historic properties" means those properties that are listed or eligible for listing in the National Register of Historic Places or the State of Maine Register of Historic Places. [1995, c. 393, §27 (NEW).]

G. "Maximum extent feasible" applies to the occasional case when the nature of an existing facility makes it virtually impossible to comply fully with applicable accessibility standards through a planned alteration. In these circumstances, the alteration must provide the maximum physical accessibility feasible. Any altered features of the facility that can be made accessible must be made accessible. If providing accessibility in conformance with this section to individuals with certain disabilities would not be feasible, the facility must be made accessible to persons with other types of disabilities. [1995, c. 393, §27 (NEW).]

H. "New construction" includes, but is not limited to, the design and construction of facilities for first occupancy after January 1, 1996 or an alteration affecting at least 80% of the space of the internal structure of facilities after January 1, 1996. [1995, c. 393, §27 (NEW).]

I. "Readily achievable" means easily accomplishable and able to be carried out without much difficulty or expense. In determining whether an action is readily achievable, factors to be considered include:

(1) The nature and cost of the action needed under this subchapter;

(2) The overall financial resources of the facility or facilities involved in the action, the number of persons employed at the facility, the effect on expenses and resources or other impacts of the action on the operation of the facility;

(3) The overall financial resources of the covered entity, the overall size of the business of a covered entity with respect to the number of its employees and the number, type and location of its facilities; and

(4) The type of operation or operations of the covered entity, including the composition, structure and functions of the entity's work force, the geographic separateness and administrative or fiscal relationship of the facility or facilities in question to the covered entity. [1995, c. 393, §27 (NEW).]

J. "Standards of construction" means the standards set forth in the federal Americans with Disabilities Act Accessibility Guidelines, "ADAAG," standards. The ADAAG standards of construction replace ANSI standards and provide the architectural standards of construction. [1995, c. 393, §27 (NEW).]

[ 1997, c. 630, §1 (AMD) .]

2. Facilities attested. This section applies to any building or facility constructed specifically as a place of public accommodation or place of employment on or after January 1, 1996 but before March 15, 2012 or to any alterations of an existing place of public accommodation or place of employment when the alteration is begun after January 1, 1996 but before March 15, 2012, unless such construction or alteration is covered by section 4594-G, in which case section 4594-G and not this section applies. As an alternative to compliance with this section, any new construction or alterations covered by this section may comply with section 4594-G.

[ 2011, c. 322, §7 (AMD) .]

3. Application. Facilities subject to this section must meet the following standards.

A. Places of employment or public accommodation and additions to those places constructed on or after January 1, 1996 but before March 15, 2012 must meet the standards of construction, including, but not limited to, the 5 parts of the standards of construction in paragraph B, subparagraph (2). [RR 2011, c. 1, §5 (COR).]

B. Alterations are governed by the following.

(1) Any alteration to a place of public accommodation, commercial facility or place of employment on or after January 1, 1996 but before March 15, 2012 must be made so as to ensure that, to the maximum extent feasible, the altered portions of the facility are readily accessible to and usable by individuals with disabilities, including individuals who use wheelchairs. If existing elements, spaces or common areas are altered, then each altered element, space or area must comply with the applicable provisions of the standards of construction.

(2) This subparagraph applies to only buildings remodeled or renovated or to any alterations if the estimated total costs for remodeling or renovating or for alterations to an existing building exceed $100,000.

(a) Except for repairs undertaken in accordance with the rules adopted pursuant to subsection 4, when the proposed alteration substantially affects that portion of the building normally accessible to the public, a place of employment or public accommodation altered on or after January 1, 1996 but before March 15, 2012 must meet the following 5 parts of the standards of construction or as otherwise indicated:

(i) 4.3 accessible routes;

(ii) 4.13 doors;

(iii) Tactile warnings on doors to hazardous areas. Doors that lead to areas that might prove dangerous to a blind person, for example, doors to loading platforms, boiler rooms, stages and the like, must be made identifiable to the touch by a textured surface on the door handle, knob, pull or other operating hardware. This textured surface may be made by knurling or roughening or by a material applied to the contact surface. Textured surfaces may not be provided for emergency exit doors or any doors other than those to hazardous areas;

(iv) Parking spaces for use by persons with physical disabilities pursuant to 4.1.2 of the standards of construction; and

(v) 4.17 toilet stalls, at least one of which must be a standard toilet stall configuration pursuant to ADAAG figure 30(a). Any additional toilet stalls within the same toilet room may be either standard stall configuration, ADAAG figure 30(a) or alternate stall configuration ADAAG figure 30(b).

(b) In addition to the 5 parts of the standards of construction specified in division (a), each of which must be met regardless of the cost of the 5 parts of the standards, when the entity is undertaking an alteration that affects or could affect usability of or access to an area of the facility containing a primary function, the entity shall also make the alterations in such a manner that, to the maximum extent feasible, the path of travel to the altered area and the bathrooms, telephones and drinking fountains serving the altered area are readily accessible to and usable by individuals with disabilities where such alterations to the path of travel or the bathrooms, telephones and drinking fountains serving the altered area to the extent that the costs to provide an accessible path of travel do not exceed 20% of the cost of the alteration to the primary function area.

If the cost to provide an accessible path of travel to the altered area exceeds 20% of the costs of the alteration to the primary function area, the path of travel must be made accessible to the extent that it can be made accessible without incurring disproportionate costs.

In determining whether the 20% cost figure has been met, the following analysis must be used. The analysis must include an evaluation of whether the following elements of access have been provided, using the following order of priority, before costing 20%, regardless of other elements of access that may have been provided which may affect the path of travel:

(i) An accessible entrance;

(ii) An accessible route to the altered area;

(iii) At least one accessible restroom for each sex or a single unisex restroom;

(iv) Accessible telephones;

(v) Accessible drinking fountains; and

(vi) When possible, additional accessible elements such as parking, storage and alarms.

The obligation to provide an accessible path of travel may not be evaded by performing a series of small alterations to the area served by a single path of travel if those alterations could have been performed as a single undertaking.

(3) This subparagraph applies to only buildings remodeled or renovated or to any alterations if the estimated total costs for remodeling or renovating or for alterations to an existing building do not exceed $100,000. When the entity is undertaking an alteration that affects or could affect usability or access to an area of the facility containing a primary function, the entity shall make the alterations in a manner that, to the maximum extent feasible, the path of travel to the altered area and the bathrooms, telephones and drinking fountains serving the altered area are readily accessible to and usable by individuals with disabilities, where the alterations to the path of travel or the bathrooms, telephones and drinking fountains serving the altered area are not disproportionate to the overall alterations in terms of cost and scope. [2011, c. 322, §7 (AMD).]

C. This subsection may not be construed to require the installation of an elevator for a facility that is less than 3 stories in height or has less than 3,000 square feet per story unless the facility is a shopping center, a shopping mall, the professional office of a health care provider, a terminal, depot or other station used for specified public transportation or an airport passenger terminal or a facility covered by Title II of the Americans with Disabilities Act or unless the United States Attorney General determines that a particular category of facility requires the installation of elevators based on the usage of the facility. [1995, c. 393, §27 (NEW).]

[ RR 2011, c. 1, §5 (COR) .]

4. Curb ramps. Curb ramps or other slopes are required in the following situations.

A. Newly constructed or altered streets, roads and highways must contain curb ramps or other sloped areas at any intersection having curbs or other barriers to entry from a street-level pedestrian walkway. [1995, c. 393, §27 (NEW).]

B. Newly constructed or altered street-level pedestrian walkways must contain curb ramps or other sloped areas at intersections to streets, roads or highways. [1995, c. 393, §27 (NEW).]

[ 1995, c. 393, §27 (NEW) .]

5. Rules. The commission shall adopt, alter and amend rules designed to make facilities under this section accessible to, functional for and safe for use by persons with physical or mental disabilities in accordance with subsections 3 and 4 and shall adopt, alter and amend rules designed to enforce this section. The commission may repeal only those rules contrary to this chapter. The commission shall also adopt rules concerning procedures and requirements for alterations that will threaten or destroy the historic significance of qualified historic buildings and facilities as defined in 4.1.7(1) and (2) of the Uniform Federal Accessibility Standards, maintaining, at a minimum, the procedures and requirements established in 4.1.7(1) and (2) of the Uniform Federal Accessibility Standards.

[ 1995, c. 393, §27 (NEW) .]

6. Barrier-free certification; inspection. If the costs of construction or alterations are at least $50,000, the builder of a facility to which this section applies must obtain a certification from an architect, professional engineer, certified interior designer or landscape architect who is licensed, certified or registered to practice under Title 32 and is practicing within the scope of that individual's profession that the plans meet the standards of construction required by this section. The builder shall provide the certification to the Office of the State Fire Marshal with the plans of the facility. The builder shall also provide the certification to the municipality where the facility exists or will be built. Nothing in this section may be construed to change the scope of practice of any individual licensed, certified or registered to practice under Title 32.

[ 1997, c. 630, §2 (AMD) .]

7. Training, education and assistance. The commission and the Office of the State Fire Marshal, with input from organizations representing individuals with disabilities, shall develop, as necessary, information packets, lectures, seminars and educational forums on barrier-free design for the purpose of increasing the awareness and knowledge of owners, architects, professional engineers, certified interior designers, landscape architects, code enforcers, building contractors, individuals with disabilities and other interested parties.

[ 1997, c. 630, §2 (AMD) .]

8. Mandatory plan review; certification; inspection. Builders of newly constructed public buildings shall submit plans to the Office of the State Fire Marshal to ensure that the plans meet the standards of construction required by subsections 3 and 4.

A. For purposes of this subsection, "public building" means any building or structure constructed, operated or maintained for use by the general public, including, but not limited to, all buildings or portions of buildings used for:

(1) State, municipal or county purposes;

(2) Education;

(3) Health care;

(4) Public assembly;

(5) A hotel, motel or inn;

(6) A restaurant;

(7) Business occupancy; or

(8) Mercantile establishments occupying more than 3000 square feet. [1995, c. 393, §27 (NEW).]

B. The municipal authority having jurisdiction to issue building permits may not issue a building permit unless the Office of the State Fire Marshal approves the plans and certifies that the public building covered by this subsection meets the standards of construction required by this section. If no decision is rendered within 2 weeks of submission to the Office of the State Fire Marshal, the builder may submit the building permit request directly to the municipality with an attestation from an architect or professional engineer licensed or registered to practice under Title 32 that the plans meet the standards of construction. [1997, c. 630, §3 (AMD).]

C. If officials of the municipality in which a restaurant; motel; hotel; inn; state; municipal or county building; or an elementary or secondary school covered by this subsection is constructed, renovated, remodeled or enlarged inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with the certified plans. The municipal officials shall require that a facility covered by this paragraph be inspected for compliance with construction standards before the municipal officials permit a facility covered by this paragraph to be occupied. [1995, c. 393, §27 (NEW).]

[ 1997, c. 630, §3 (AMD) .]

9. Voluntary plan review. Builders of facilities not governed by subsection 8 may submit plans to the Office of the State Fire Marshal to ensure that the plans meet the standards of construction required by subsections 3 and 4. Certification for a voluntary plan review may be provided by an architect, professional engineer, certified interior designer or landscape architect licensed, certified or registered to practice under Title 32 and practicing within the scope of that individual's profession.

[ 1997, c. 630, §4 (AMD) .]

10. Waivers; variance. Builders of facilities governed by subsection 8 that are private entities, when the facilities are not to be owned or operated by, or leased to or by, a public entity, may file a petition with the State Fire Marshal requesting a waiver or variance of the standards of construction. If a representative of the Office of the State Fire Marshal determines, in cases covered by mandatory plan review pursuant to subsection 8, that compliance with this section and its rules is structurally impracticable, the State Fire Marshal may provide for modification of, or substitution for, these standards. In all petitions for variance or waiver, the burden of proof is on the party requesting the variance or waiver to justify its allowance.

[ 1995, c. 393, §27 (NEW) .]

11. Appeals relating to mandatory plan reviews. Decisions of the State Fire Marshal on requests for waivers or variances in cases covered by mandatory plan review under subsection 8 are subject to review in Superior Court upon petition of the aggrieved party within 30 days after the issuance of the decision for which review is sought. The court may enter an order enforcing, modifying or setting aside the decision of the State Fire Marshal, or it may remand the proceeding to the State Fire Marshal for further action as the court may direct.

[ 1995, c. 393, §27 (NEW) .]

12. Fees. The Office of the State Fire Marshal shall establish fees for reviews, waivers or variances under this section. The Office of the State Fire Marshal shall pay all fees to the Treasurer of State to be used to carry out this chapter. Any balance of these fees does not lapse but is carried forward as a continuing account to be expended for the same purposes in the following fiscal years.

[ 1995, c. 393, §27 (NEW) .]

SECTION HISTORY

1995, c. 393, §27 (NEW). 1997, c. 630, §§1-4 (AMD). RR 2011, c. 1, §5 (COR). 2011, c. 322, §7 (AMD).



5 §4594-G. Standards for facilities constructed or altered after March 15, 2012

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Alteration" means a change to a place of public accommodation or a commercial facility that affects or could affect the usability of the building or facility or any part of the building or facility, including, but not limited to, reconstruction, remodeling, rehabilitation, historic restoration, changes or rearrangement in structural parts or elements and changes or rearrangement in the plan configuration of walls and full-height partitions. Normal maintenance, reroofing, painting or wallpapering, asbestos removal or changes to mechanical and electrical systems are not alterations unless they affect the usability of the building or facility. [2011, c. 322, §8 (NEW).]

B. "Builder" means the applicant for a building permit in a municipality that requires such permits or the owner of a property in a municipality that does not require building permits. [2011, c. 322, §8 (NEW).]

C. "Commuter rail transportation" means short-haul rail passenger service operating in metropolitan and suburban areas, whether within or across the geographical boundaries of a state, usually characterized by reduced fare, multiple ride and commutation tickets and by morning and evening peak period operations. This term does not include light or rapid rail transportation. [2011, c. 322, §8 (NEW).]

D. "Demand responsive system" means any system of transporting individuals, including the provision of designated public transportation service by public entities and the provision of transportation service by private entities, including but not limited to specified public transportation service, that is not a fixed-route system. [2011, c. 322, §8 (NEW).]

E. "Designated public transportation" means transportation provided by a public entity other than public school transportation by bus, rail or other conveyance other than transportation by aircraft or intercity or commuter rail transportation that provides the general public with general or special service, including charter service, on a regular and continuing basis. [2011, c. 322, §8 (NEW).]

F. "Facility" means all or any portion of buildings, structures, sites, complexes, equipment, rolling stock or other conveyances, roads, walks, passageways, parking lots or other real or personal property, including the site where the building, property, structure or equipment is located. [2011, c. 322, §8 (NEW).]

G. "Fixed-route system" means a system of transporting individuals other than by aircraft, including the provision of designated public transportation service by public entities and the provision of transportation service by private entities, including, but not limited to, specified public transportation service, on which a vehicle is operated along a prescribed route according to a fixed schedule. [2011, c. 322, §8 (NEW).]

H. "Intercity rail transportation" means transportation provided by the National Railroad Passenger Corporation, doing business as Amtrak. [2011, c. 322, §8 (NEW).]

I. "New construction" includes, but is not limited to, the design and construction of a facility for first occupancy or an alteration if the cost of the alteration is 75% or more of the replacement cost of the completed facility. [2011, c. 322, §8 (NEW).]

J. "Specified public transportation" means transportation by bus, rail or any other conveyance other than aircraft provided by a private entity to the general public, with general or special service, including charter service, on a regular and continuing basis. [2011, c. 322, §8 (NEW).]

K. "Standards of construction" means:

(1) For a transportation facility, the accessibility standards adopted by the federal Department of Transportation, 49 Code of Federal Regulations, Sections 37.9, 37.41, 37.43 and 37.45 (2010);

(2) For a facility constructed or altered by, on behalf of or for the use of a public entity, other than a transportation facility, the 2010 ADA Standards for Accessible Design, 28 Code of Federal Regulations, Sections 35.104 and 35.151; and

(3) For a place of public accommodation or a commercial facility, other than a facility covered by subparagraph (1) or (2), the 2010 ADA Standards for Accessible Design, 28 Code of Federal Regulations, Section 36.104 and Sections 36.401 to 36.406. [RR 2011, c. 2, §3 (COR).]

L. "Transportation facility" means a facility constructed or altered by, on behalf of or for the use of:

(1) Any public entity that provides designated public transportation or intercity or commuter rail transportation;

(2) Any private entity that provides specified public transportation; or

(3) Any private entity that is not primarily engaged in the business of transporting people but operates a demand responsive system or fixed-route system. [2011, c. 322, §8 (NEW).]

[ RR 2011, c. 2, §3 (COR) .]

2. Facilities attested. This section applies to new construction and alterations of transportation facilities, places of public accommodation and commercial facilities and facilities constructed or altered by, on behalf of or for the use of a public entity, if:

A. The last application for a building permit or permit extension is certified to be complete by the appropriate state, county or local government entity on or after March 15, 2012; [2011, c. 322, §8 (NEW).]

B. In a jurisdiction where the government does not certify completion of applications, the last application for a building permit or permit extension is received by the appropriate state, county or local government entity on or after March 15, 2012; or [2011, c. 322, §8 (NEW).]

C. If no permit is required, the start of physical construction or alterations occurs on or after March 15, 2012. [2011, c. 322, §8 (NEW).]

[ 2011, c. 322, §8 (NEW) .]

3. Unlawful discrimination. In addition to failure to meet applicable accessible building requirements in subchapter 4, for purposes of this Act, unlawful discrimination includes, but is not limited to, the failure to meet the standards of construction for new construction or alterations subject to this section.

[ 2011, c. 322, §8 (NEW) .]

4. Barrier-free certification. If the costs of construction or alterations are at least $75,000, the builder of a facility to which this section applies must obtain a certification from an architect, professional engineer, certified interior designer or landscape architect who is licensed, certified or registered to practice under Title 32 and is practicing within the scope of that individual's profession that the plans meet the requirements of subsection 3. The builder shall provide the certification to the Office of the State Fire Marshal with the plans of the facility. The builder shall also provide the certification to the municipality where the facility exists or will be built. Nothing in this section may be construed to change the scope of practice of any individual licensed, certified or registered to practice under Title 32.

[ 2011, c. 322, §8 (NEW) .]

5. Training, education and assistance. The commission and the Office of the State Fire Marshal, with input from organizations representing persons with disabilities, shall develop, as necessary, information packets, lectures, seminars and educational forums on barrier-free design for the purpose of increasing the awareness and knowledge of owners, architects, professional engineers, certified interior designers, landscape architects, code enforcers, building contractors, persons with disabilities and other interested parties.

[ 2011, c. 322, §8 (NEW) .]

6. Mandatory plan review; certification. A builder of a proposed public building shall submit plans to the Office of the State Fire Marshal prior to construction to ensure that the plans meet the standards of construction.

A. For purposes of this subsection, "public building" means any building or structure constructed, operated or maintained for use by the general public, including, but not limited to, all buildings or portions of buildings used for:

(1) State, municipal or county purposes;

(2) Education;

(3) Health care, residential care nursing homes or any facility licensed by the Department of Health and Human Services;

(4) Public assembly;

(5) A hotel, motel, inn or rooming or lodging house;

(6) A restaurant;

(7) Business occupancy of more than 3,000 square feet or more than one story; or

(8) Mercantile occupancy of more than 3,000 square feet or more than one story. [2011, c. 322, §8 (NEW).]

B. The municipal authority having jurisdiction to issue building permits may not issue a building permit unless the Office of the State Fire Marshal approves the plans and certifies that the plans for the public building covered by this subsection meet the standards of construction. If the builder of a facility is required to obtain barrier-free certification, a permit for construction from the Office of the State Fire Marshal is also required. If no decision is rendered within 2 weeks of submission to the Office of the State Fire Marshal, the builder may submit the permit request directly to the municipality with an attestation from an architect or professional engineer licensed or registered to practice under Title 32 that the plans meet the standards of construction. [2011, c. 322, §8 (NEW).]

[ 2011, c. 322, §8 (NEW) .]

7. Inspection. If officials of the municipality in which a restaurant, motel, hotel or inn; state, municipal or county building; or an elementary or secondary school covered by this subsection is constructed, renovated, remodeled or enlarged inspect buildings for compliance with construction standards, that inspection must include an inspection for compliance with plans certified by the Office of the State Fire Marshal or by a professional pursuant to subsection 4. The municipal officials shall require that a facility covered by this paragraph be inspected for compliance with the standards of construction required by subsection 3 before the municipal officials permit a facility covered by this paragraph to be occupied.

[ 2011, c. 322, §8 (NEW) .]

8. Voluntary plan review. Builders of facilities not governed by subsection 6 may submit plans to the Office of the State Fire Marshal to ensure that the plans meet the standards of construction required by subsection 3. Certification for a voluntary plan review may be provided by an architect, professional engineer, certified interior designer or landscape architect licensed, certified or registered to practice under Title 32 and practicing within the scope of that individual's profession.

[ 2011, c. 322, §8 (NEW) .]

9. Waivers; variance. Builders of facilities governed by subsection 6 may file a petition with the State Fire Marshal requesting a waiver or variance of the standards of construction. If a representative of the Office of the State Fire Marshal determines, in cases covered by mandatory plan review pursuant to subsection 6, that compliance with this section and its rules is structurally impracticable, the State Fire Marshal may provide for modification of, or substitution for, these standards. In all petitions for variance or waiver, the burden of proof is on the party requesting the variance or waiver to justify allowing the variance or waiver.

[ 2011, c. 322, §8 (NEW) .]

10. Appeals relating to mandatory plan reviews. Decisions of the State Fire Marshal on requests for waivers or variances in cases covered by mandatory plan review under subsection 6 are subject to review in Superior Court upon petition of the aggrieved party within 30 days after the issuance of the decision for which review is sought. The court may enter an order enforcing, modifying or setting aside the decision of the State Fire Marshal, or it may remand the proceeding to the State Fire Marshal for further action as the court may direct.

[ 2011, c. 322, §8 (NEW) .]

11. Fees. The Office of the State Fire Marshal shall establish fees for reviews, waivers or variances under this section. The Office of the State Fire Marshal shall pay all fees to the Treasurer of State to be used to carry out this subchapter. Any balance of these fees does not lapse but is carried forward as a continuing account to be expended for the same purposes in the following fiscal years.

[ 2011, c. 322, §8 (NEW) .]

SECTION HISTORY

RR 2011, c. 2, §3 (COR). 2011, c. 322, §8 (NEW).






Subchapter 5-A: A FAIR CREDIT EXTENSION

5 §4595. Right to freedom from discrimination solely on basis of age, race, color, sex, sexual orientation, marital status, ancestry, religion or national origin in any credit transaction

The opportunity for every individual to be extended credit without discrimination solely because of any one or more of the following factors: age; race; color; sex; sexual orientation; marital status; ancestry; religion or national origin is recognized as and declared to be a civil right. [2005, c. 10, §18 (AMD).]

SECTION HISTORY

1973, c. 668, (NEW). 1975, c. 355, §15 (AMD). 1975, c. 370, §1 (AMD). 1975, c. 770, §40 (RPR). 2005, c. 10, §18 (AMD).



5 §4596. Unlawful credit extension discrimination

It is unlawful credit discrimination for any creditor to refuse the extension of credit to any person solely on the basis of any one or more of the following factors: age; race; color; sex; sexual orientation; marital status; ancestry; religion or national origin in any credit transaction. It is not unlawful credit discrimination to comply with the terms and conditions of any bona fide group credit life, accident and health insurance plan, for a financial institution extending credit to a married person to require both the husband and the wife to sign a note and a mortgage and to deny credit to persons under the age of 18 or to consider a person's age in determining the terms upon which credit will be extended. [2005, c. 10, §19 (AMD).]

SECTION HISTORY

1973, c. 668, (NEW). 1973, c. 788, §26 (AMD). 1975, c. 355, §16 (AMD). 1975, c. 370, §2 (AMD). 1975, c. 770, §41 (AMD). 2005, c. 10, §19 (AMD).



5 §4597. Definitions

As used in this subchapter, unless the context otherwise requires, the following words shall have the following meanings: [1973, c. 668, (NEW).]

1. Application for credit. "Application for credit" means any communication, oral or written, by a person to a creditor requesting an extension of credit to that person or to any other person, and includes any procedure involving the renewal or alteration of credit privileges or the changing of the name of the person to whom credit is extended;

[ 1973, c. 668, (NEW) .]

2. Credit. "Credit" means the right granted by a creditor to a person to defer payment of debt or to incur debt and defer its payment, or purchase property or services and defer payment therefor;

[ 1973, c. 668, (NEW) .]

3. Credit sale. "Credit sale" means any transaction with respect to which credit is granted or arranged by the seller. The term includes any contract in the form of a bailment or lease if the bailee or lessee contracts to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the property and services involved and it is agreed that the bailee or lessee will become the owner of the property upon full compliance with his obligations under the contract;

[ 1973, c. 668, (NEW) .]

4. Credit transaction. "Credit transaction" means any invitation to apply for credit, application for credit, extension of credit or credit sale.

[ 1973, c. 668, (NEW) .]

5. Creditor. "Creditor" means any person who regularly extends or arranges for the extension of credit for which the payment of finance charge or interest is required whether in connection with loans, sale of property or services or otherwise.

[ 1973, c. 668, (NEW) .]

6. Extension of credit. "Extension of credit" means any acts incident to the evaluation of an application for credit and the granting of credit.

[ 1973, c. 668, (NEW) .]

7. Invitation to apply for credit. "Invitation to apply for credit" means any communication, oral or written, by a creditor which encourages or prompts an application for credit.

[ 1973, c. 668, (NEW) .]

SECTION HISTORY

1973, c. 668, (NEW).



5 §4598. Enforcement

The Superintendent of Financial Institutions and the Superintendent of Consumer Credit Protection shall cooperate with the Maine Human Rights Commission in its enforcement of this subchapter. [1995, c. 17, §1 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1973, c. 668, (NEW). 1975, c. 355, §17 (AMD). 1979, c. 541, §A39 (AMD). 1995, c. 17, §1 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).






Subchapter 5-B: EDUCATIONAL OPPORTUNITY

5 §4601. Right to freedom from discrimination in education

The opportunity for an individual at an educational institution to participate in all educational, counseling and vocational guidance programs and all apprenticeship and on-the-job training programs without discrimination because of sex, sexual orientation, a physical or mental disability, national origin or race is recognized and declared to be a civil right. [2005, c. 10, §20 (AMD).]

SECTION HISTORY

1983, c. 578, §3 (NEW). 1987, c. 478, §3 (AMD). 1989, c. 725, §1 (AMD). 1991, c. 99, §27 (AMD). 1991, c. 100, §1 (AMD). 1991, c. 824, §A4 (RPR). 2005, c. 10, §20 (AMD).



5 §4602. Unlawful educational discrimination

1. Unlawful educational discrimination on the basis of sex. It is unlawful educational discrimination in violation of this Act, on the basis of sex, to:

A. Exclude a person from participation in, deny a person the benefits of, or subject a person to, discrimination in any academic, extracurricular, research, occupational training or other program or activity; [1985, c. 797, §1 (AMD).]

B. Deny a person equal opportunity in athletic programs; [1983, c. 578, §3 (NEW).]

C. Apply any rule concerning the actual or potential family or marital status of a person or to exclude any person from any program or activity because of pregnancy or related conditions; [1983, c. 578, §3 (NEW).]

D. Deny admission to the institution or program or to fail to provide equal access to and information about an institution or program through recruitment; or [1983, c. 578, §3 (NEW).]

E. Deny financial assistance availability and opportunity. [1983, c. 578, §3 (NEW).]

[ 1985, c. 797, §1 (AMD) .]

2. Unlawful educational discrimination on the basis of physical or mental disability. It is unlawful educational discrimination in violation of this Act solely on the basis of physical or mental disability to:

A. Exclude from participation in, deny the benefits of or subject to discrimination under any educational program or activity any otherwise qualified individual with physical or mental disability; [1991, c. 99, §28 (AMD).]

B. Deny any person equal opportunity in athletic programs, provided that no educational institution may be required under this subsection to provide separate athletic programs to serve persons with physical or mental disability; [1991, c. 99, §28 (AMD).]

C. Deny admission to any institution or program or fail to provide equal access to and information about an institution or program through recruitment; or [1987, c. 478, §4 (NEW).]

D. Deny financial assistance availability and opportunity. [1987, c. 478, §4 (NEW).]

Nothing in this subsection may be construed to cover the rights of children with disabilities to special education programs under state or federal law.

[ 2005, c. 662, Pt. A, §1 (AMD) .]

3. Unlawful educational discrimination on the basis of national origin or race. It is unlawful educational discrimination in violation of this Act, on the basis of national origin or race, to:

A. Exclude a person from participation in, deny a person the benefits of, or subject a person to, discrimination in any academic, extracurricular, research, occupational training or other program or activity; [1989, c. 725, §2 (NEW).]

B. Deny admission to the institution or program or to fail to provide equal access to and information about an institution or program through recruitment; or [1989, c. 725, §2 (NEW).]

C. Deny financial assistance availability and opportunity. [1989, c. 725, §2 (NEW).]

[ 1991, c. 100, §2 (AMD) .]

4. Unlawful education discrimination on the basis of sexual orientation. It is unlawful education discrimination in violation of this Act, on the basis of sexual orientation, to:

A. Exclude a person from participation in, deny a person the benefits of or subject a person to discrimination in any academic, extracurricular, research, occupational training or other program or activity; [2005, c. 10, §21 (NEW).]

B. Deny a person equal opportunity in athletic programs; [2005, c. 10, §21 (NEW).]

C. Apply any rule concerning the actual or potential family or marital status of a person or to exclude any person from any program or activity because of their sexual orientation; [2005, c. 10, §21 (NEW).]

D. Deny admission to the institution or program or to fail to provide equal access to any information about an institution or program through recruitment; or [2005, c. 10, §21 (NEW).]

E. Deny financial assistance availability and opportunity. [2005, c. 10, §21 (NEW).]

The provisions in this subsection relating to sexual orientation do not apply to any education facility owned, controlled or operated by a bona fide religious corporation, association or society.

[ 2005, c. 10, §21 (NEW) .]

SECTION HISTORY

1983, c. 578, §3 (NEW). 1985, c. 797, §1 (AMD). 1987, c. 478, §4 (AMD). 1989, c. 725, §2 (AMD). 1991, c. 99, §28 (AMD). 1991, c. 100, §2 (AMD). 2005, c. 10, §21 (AMD). 2005, c. 662, §A1 (AMD).



5 §4603. Rulemaking

The Commissioner of Education shall have joint rule-making authority with the commission to effectuate this subchapter. [1989, c. 700, Pt. A, §18 (AMD).]

SECTION HISTORY

1983, c. 578, §3 (NEW). 1989, c. 700, §A18 (AMD).



5 §4604. Enforcement

The Commissioner of Education, or a designee, may participate in predetermination resolution and conciliation efforts of the commission as follows: [1989, c. 700, Pt. A, §18 (AMD).]

1. Notification of results of preliminary investigations. The Commissioner of Education shall be informed of the results of preliminary investigations into complaints of unlawful educational discrimination concerning public schools and programs and private schools approved for tuition purposes.

[ 1989, c. 700, Pt. A, §18 (AMD) .]

2. Notification of findings of unlawful educational discrimination; informal conciliation efforts. The Commissioner of Education shall be informed of any finding that unlawful educational discrimination has occurred in a public school or program or a private school or program approved for tuition purposes. The commissioner may participate in informal conciliation efforts made pursuant to section 4612, subsection 3 and shall, upon request, have access to all information concerning these conciliation efforts.

[ 1989, c. 700, Pt. A, §18 (AMD) .]

SECTION HISTORY

1983, c. 578, §3 (NEW). 1989, c. 700, §A18 (AMD).






Subchapter 6: COMMISSION ACTION

5 §4611. Complaint

Any aggrieved person, or any employee of the commission, may file a complaint under oath with the commission stating the facts concerning the alleged discrimination, except that a complaint must be filed with the commission not more than 300 days after the alleged act of unlawful discrimination. In addition, any person may file a complaint pursuant to section 4632. [2011, c. 613, §18 (AMD); 2011, c. 613, §29 (AFF).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1975, c. 355, §18 (AMD). 1975, c. 357, §1 (AMD). 1975, c. 770, §42 (RPR). 1977, c. 259, §2 (AMD). 1995, c. 393, §28 (AMD). 2009, c. 235, §1 (AMD). 2011, c. 613, §18 (AMD). 2011, c. 613, §29 (AFF).



5 §4612. Procedure on complaints

1. Predetermination resolution; investigation. Upon receipt of such a complaint, the commission or its delegated single commissioner or investigator shall take the following actions.

A. The commission or its delegated single commissioner or investigator shall provide an opportunity for the complainant and respondent to resolve the matter by settlement agreement prior to a determination of whether there are reasonable grounds to believe that unlawful discrimination has occurred. Evidence of conduct or statements made in compromise settlement negotiations, offers of settlement and any final agreement are confidential and may not be disclosed without the written consent of the parties to the proceeding nor used as evidence in any subsequent proceeding, civil or criminal, except in a civil action alleging a breach of agreement filed by the commission or a party. Notwithstanding this paragraph, the commission and its employees have discretion to disclose such information to a party as is reasonably necessary to facilitate settlement. The commission may adopt rules providing for a 3rd-party neutral mediation program. The rules may permit one or more parties to a proceeding to agree to pay the costs of mediation. The commission may receive funds from any source for the purposes of implementing a 3rd-party neutral mediation program. [2007, c. 243, §5 (AMD).]

B. The commission or its delegated commissioner or investigator shall conduct such preliminary investigation as it determines necessary to determine whether there are reasonable grounds to believe that unlawful discrimination has occurred. In conducting an investigation, the commission, or its designated representative, must have access at all reasonable times to premises, records, documents, individuals and other evidence or possible sources of evidence and may examine, record and copy those materials and take and record the testimony or statements of such persons as are reasonably necessary for the furtherance of the investigation. The commission may issue subpoenas to compel access to or production of those materials or the appearance of those persons, subject to section 4566, subsections 4-A and 4-B, and may serve interrogatories on a respondent to the same extent as interrogatories served in aid of a civil action in the Superior Court. The commission may administer oaths. The complaint and evidence collected during the investigation of the complaint, other than data identifying persons not parties to the complaint, is a matter of public record at the conclusion of the investigation of the complaint prior to a determination by the commission. An investigation is concluded upon issuance of a letter of dismissal or upon listing of the complaint on a published commission meeting agenda, whichever first occurs. Prior to the conclusion of an investigation, all information possessed by the commission relating to the investigation is confidential and may not be disclosed, except that the commission and its employees have discretion to disclose such information as is reasonably necessary to further the investigation. Notwithstanding any other provision of this section, the complaint and evidence collected during the investigation of the complaint may be used as evidence in any subsequent proceeding, civil or criminal. The commission must conclude an investigation under this paragraph within 2 years after the complaint is filed with the commission. [2009, c. 235, §2 (AMD).]

[ 2009, c. 235, §2 (AMD) .]

2. Order of dismissal. If the commission does not find reasonable grounds to believe that unlawful discrimination has occurred, it shall enter an order so finding, and dismiss the proceeding.

[ 1971, c. 501, §1 (NEW) .]

3. Informal methods, conciliation. If the commission finds reasonable grounds to believe that unlawful discrimination has occurred, but finds no emergency of the sort contemplated in subsection 4, paragraph B, it shall endeavor to eliminate such discrimination by informal means such as conference, conciliation and persuasion. Everything said or done as part of such endeavors is confidential and may not be disclosed without the written consent of the parties to the proceeding, nor used as evidence in any subsequent proceeding, civil or criminal, except in a civil action alleging a breach of agreement filed by the commission or a party. Notwithstanding this subsection, the commission and its employees have discretion to disclose such information to a party as is reasonably necessary to facilitate conciliation. If the case is disposed of by such informal means in a manner satisfactory to a majority of the commission, it shall dismiss the proceeding.

[ 2007, c. 243, §7 (AMD) .]

4. Civil action by commission.

A. If the commission finds reasonable grounds to believe that unlawful discrimination has occurred, and further believes that irreparable injury or great inconvenience will be caused the victim of such discrimination or to members of a racial, color, sex, sexual orientation, physical or mental disability, religious or nationality group or age group if relief is not immediately granted, or if conciliation efforts under subsection 3 have not succeeded, the commission may file in the Superior Court a civil action seeking such relief as is appropriate, including temporary restraining orders. In a complaint investigated pursuant to a memorandum of understanding between the commission and the United States Department of Housing and Urban Development that results in a reasonable grounds determination, the commission shall file a civil action for the use of complainant if conciliation efforts under subsection 3 are unsuccessful. [2011, c. 613, §19 (AMD); 2011, c. 613, §29 (AFF).]

B. Grounds for the filing of such an action before attempting conciliation include, but are not limited to:

(1) In unlawful housing discrimination, that the housing accommodation sought is likely to be sold or rented to another during the pendency of proceedings, or that an unlawful eviction is about to occur;

(2) In unlawful employment discrimination, that the victim of the discrimination has lost or is threatened with the loss of job and income as a result of such discrimination;

(3) In unlawful public accommodations discrimination, that such discrimination is causing inconvenience to many persons;

(4) In any unlawful discrimination, that the victim of the discrimination is suffering or is in danger of suffering severe financial loss in relation to circumstances, severe hardship or personal danger as a result of such discrimination. [1991, c. 99, §30 (AMD).]

[ 2011, c. 613, §19 (AMD); 2011, c. 613, §29 (AFF) .]

5. Confidentiality of 3rd-party records. The Legislature finds that persons who are not parties to a complaint under this chapter as a complainant or a respondent have a right to privacy. Any records of the commission that are open to the public under Title 1, chapter 13, must be kept in such a manner as to ensure that data identifying these 3rd parties is not reflected in the record. Only data reflecting the identity of these persons may be kept confidential.

[ 2011, c. 613, §20 (AMD); 2011, c. 613, §29 (AFF) .]

6. Right to sue. If, within 180 days of a complaint being filed with the commission, the commission has not filed a civil action in the case or has not entered into a conciliation agreement in the case, the complainant may request a right-to-sue letter, and, if a letter is given, the commission shall end its investigation.

[ 1995, c. 462, Pt. A, §7 (AMD) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §13 (AMD). 1973, c. 415, §2 (AMD). 1973, c. 625, §37 (AMD). 1973, c. 705, §11 (AMD). 1973, c. 788, §28 (AMD). 1975, c. 358, §15 (AMD). 1977, c. 648, §2 (AMD). 1981, c. 6, (AMD). 1983, c. 281, §§1,2 (AMD). 1985, c. 585, §§1,2 (AMD). 1991, c. 99, §§29,30 (AMD). 1993, c. 303, §2 (AMD). 1993, c. 327, §2 (AMD). 1993, c. 578, §1 (AMD). 1995, c. 462, §A7 (AMD). 2005, c. 10, §22 (AMD). 2007, c. 243, §§5-7 (AMD). 2009, c. 235, §2 (AMD). 2011, c. 613, §§19, 20 (AMD). 2011, c. 613, §29 (AFF).



5 §4613. Procedure in Superior Court

1. Actions filed by commission. Any such action filed by the commission shall be heard by the Superior Court and may be advanced on the docket and receive priority over other civil cases where the court shall determine that the interests of justice so require. Except as otherwise provided in this chapter, the court shall hear the case and grant relief as in other civil actions for injunctions. Any such action shall be brought in the name of the commission for the use of the victim of the alleged discrimination or of a described class, and the commission shall furnish counsel for the prosecution thereof. Any person aggrieved by the alleged discrimination may intervene in such an action. In no such action brought by the commission shall any injunction bond be required, nor shall damages be assessed for the wrongful issuance of an injunction.

[ 1979, c. 541, Pt. A, §40 (AMD) .]

2. All actions under this Act. In any action filed under this Act by the commission or by any other person:

A. Where any person who has been the subject of alleged unlawful housing discrimination has not acquired substitute housing, temporary injunctions against the sale or rental to others of the housing accommodation as to which the violation allegedly occurred, and against the sale or rental of other housing accommodations controlled by the alleged violator shall be liberally granted in the interests of furthering the purposes of this Act, when it appears probable that the plaintiff will succeed upon final disposition of the case. [1971, c. 501, §1 (NEW).]

B. If the court finds that unlawful discrimination occurred, its judgment must specify an appropriate remedy or remedies for that discrimination. The remedies may include, but are not limited to:

(1) An order to cease and desist from the unlawful practices specified in the order;

(2) An order to employ or reinstate a victim of unlawful employment discrimination, with or without back pay;

(3) An order to accept or reinstate such a person in a union;

(4) An order to rent or sell a specified housing accommodation, or one substantially identical to that accommodation if controlled by the respondent, to a victim of unlawful housing discrimination;

(5) An order requiring the disclosure of the locations and descriptions of all housing accommodations that the violator has the right to sell, rent, lease or manage and forbidding the sale, rental or lease of those housing accommodations until the violator has given security to ensure compliance with any order entered against the violator and with all provisions of this Act. An order may continue the court's jurisdiction until the violator has demonstrated compliance and may defer decision on some or all relief until after a probationary period and a further hearing on the violator's conduct during that period;

(6) An order to pay the victim, in cases of unlawful price discrimination, 3 times the amount of any excessive price demanded and paid by reason of that unlawful discrimination;

(7) An order to pay to the victim of unlawful discrimination, other than employment discrimination in the case of a respondent who has more than 14 employees, or, if the commission brings action on behalf of the victim, an order to pay to the victim, the commission or both, civil penal damages not in excess of $20,000 in the case of the first order under this Act against the respondent, not in excess of $50,000 in the case of a 2nd order against the respondent arising under the same subchapter of this Act and not in excess of $100,000 in the case of a 3rd or subsequent order against the respondent arising under the same subchapter of this Act, except that the total amount of civil penal damages awarded in any action filed under this Act may not exceed the limits contained in this subparagraph;

(8) In cases of intentional employment discrimination with respondents who have more than 14 employees, compensatory and punitive damages as provided in this subparagraph.

(a) In an action brought by a complaining party under section 4612 and this section against a respondent who engaged in unlawful intentional discrimination prohibited under sections 4571 to 4575, if the complaining party can not recover under 42 United States Code, Section 1981 (1994), the complaining party may recover compensatory and punitive damages as allowed in this subparagraph in addition to any relief authorized elsewhere in this subsection from the respondent.

(b) When a discriminatory practice involves the provision of a reasonable accommodation, damages may not be awarded under this subparagraph when the covered entity demonstrates good faith efforts, in consultation with the person with the disability who has informed the covered entity that accommodation is needed, to identify and make a reasonable accommodation that would provide that individual with an equally effective opportunity and would not cause an undue hardship on the operation of the business.

(c) A complaining party may recover punitive damages under this subparagraph against a respondent if the complaining party demonstrates that the respondent engaged in a discriminatory practice or discriminatory practices with malice or with reckless indifference to the rights of an aggrieved individual protected by this Act.

(d) Compensatory damages awarded under this subparagraph do not include back pay, interest on back pay or any other type of relief authorized elsewhere under this subsection.

(e) The sum of compensatory damages awarded under this subparagraph for future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, other nonpecuniary losses and the amount of punitive damages awarded under this section may not exceed for each complaining party:

(i) In the case of a respondent who has more than 14 and fewer than 101 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $50,000;

(ii) In the case of a respondent who has more than 100 and fewer than 201 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $100,000;

(iii) In the case of a respondent who has more than 200 and fewer than 501 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $300,000; and

(iv) In the case of a respondent who has more than 500 employees in each of 20 or more calendar weeks in the current or preceding calendar year, $500,000.

(f) Nothing in this subparagraph may be construed to limit the scope of, or the relief available under, 42 United States Code, Section 1981 (1994).

(g) If a complaining party seeks compensatory or punitive damages under this subparagraph, any party may demand a trial by jury, and the court may not inform the jury of the limitations described in division (e).

(h) This subparagraph does not apply to recoveries for a practice that is unlawful only because of its disparate impact.

(i) Punitive damages may not be included in a judgment or award against a governmental entity, as defined in Title 14, section 8102, subsection 2, or against an employee of a governmental entity based on a claim that arises out of an act or omission occurring within the course or scope of that employee's employment; and

(9) In addition to other remedies in subparagraphs (1) to (8), an order to pay actual and punitive damages in the case of discriminatory housing practices. This subparagraph is not intended to limit actual damages available to a plaintiff alleging other discrimination if the remedy of actual damages is otherwise available under this Act. Punitive damages under this subparagraph may not be included in a judgment or award against a governmental entity, as defined in Title 14, section 8102, subsection 2, or against an employee of a governmental entity based on a claim that arises out of an act or omission occurring within the course or scope of that employee's employment; [2011, c. 613, §21 (AMD); 2011, c. 613, §29 (AFF).]

C. The action must be commenced not more than either 2 years after the act of unlawful discrimination complained of or 90 days after any of the occurrences listed under section 4622, subsection 1, paragraphs A to D, whichever is later. [2009, c. 235, §3 (AMD).]

D. The obtaining of an approval of a plan certified by the Office of the State Fire Marshal under section 4594-F, subsection 8 or 9 is rebuttable evidence that the plan does meet or exceed the minimum requirements of section 4594-F, subsection 8 or 9. [1995, c. 393, §29 (NEW).]

[ 2011, c. 613, §21 (AMD); 2011, c. 613, §29 (AFF) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1975, c. 357, §2 (AMD). 1979, c. 541, §A40 (AMD). 1981, c. 255, §§1,2 (AMD). 1981, c. 470, §A7 (AMD). 1987, c. 38, (AMD). 1989, c. 99, (AMD). 1991, c. 474, §1 (AMD). 1991, c. 474, §3 (AFF). 1995, c. 393, §29 (AMD). 1997, c. 400, §1 (AMD). 2007, c. 243, §8 (AMD). 2007, c. 457, §1 (AMD). 2007, c. 695, Pt. A, §7 (AMD). 2009, c. 235, §3 (AMD). 2011, c. 613, §21 (AMD). 2011, c. 613, §29 (AFF).



5 §4614. Attorneys' fees and costs

In any civil action under this Act, the court, in its discretion, may allow the prevailing party, other than the commission, reasonable attorneys' fees and costs, and the commission shall be liable for attorneys' fees and costs the same as a private person. [1981, c. 255, §3 (NEW).]

SECTION HISTORY

1981, c. 255, §3 (NEW).






Subchapter 7: CIVIL ACTIONS BY AGGRIEVED PERSONS

5 §4621. Civil action

Within the time limited, an aggrieved person may file a civil action in the Superior Court against the person or persons who committed the unlawful discrimination. [2011, c. 613, §22 (AMD); 2011, c. 613, §29 (AFF).]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1979, c. 541, §A41 (AMD). 2011, c. 613, §22 (AMD). 2011, c. 613, §29 (AFF).



5 §4622. Limitations on attorneys' fees and damages; procedures

1. Limitation. Attorney's fees under section 4614 and civil penal damages or compensatory and punitive damages under section 4613 may not be awarded to a plaintiff in a civil action under this Act unless the plaintiff alleges and establishes that, prior to the filing of the civil action, the plaintiff first filed a complaint with the commission and the commission either:

A. Dismissed the case under section 4612, subsection 2; [1993, c. 327, §3 (AMD).]

B. Failed, within 90 days after finding reasonable grounds to believe that unlawful discrimination occurred, to enter into a conciliation agreement to which the plaintiff was a party; [2003, c. 279, §1 (AMD).]

C. Issued a right-to-sue letter under section 4612, subsection 6; or [2009, c. 235, §4 (AMD).]

D. Dismissed the case in error. [2003, c. 279, §3 (NEW).]

This subsection does not apply to or limit any remedies for civil actions filed under subchapter 5 if one or more additional causes of action are alleged in the same civil action that do not require exhaustion of administrative remedies or subchapter 4 if the allegations are covered by the federal Fair Housing Act, 42 United States Code, Chapter 45.

[ 2011, c. 613, §23 (AMD); 2011, c. 613, §29 (AFF) .]

2. Advancement on docket; priority. If the plaintiff alleges and establishes that the conditions of subsection 1 have been met, the action may also be advanced on the docket and given priority over other civil actions.

[ 1981, c. 255, §4 (NEW) .]

SECTION HISTORY

1971, c. 501, §1 (NEW). 1973, c. 347, §14 (AMD). 1981, c. 255, §4 (RPR). 1993, c. 327, §§3,4 (AMD). 1995, c. 393, §30 (AMD). 1997, c. 400, §2 (AMD). 2003, c. 279, §§1-3 (AMD). 2009, c. 235, §4 (AMD). 2011, c. 613, §23 (AMD). 2011, c. 613, §29 (AFF).



5 §4623. Consolidation of cases

If it appears during the pendence of such private action that the commission has commenced an action against the same defendant, based on the same facts, the court shall, except for good cause shown, order consolidation of the cases, on such terms as justice may require. [1971, c. 501, §1 (NEW).]

SECTION HISTORY

1971, c. 501, §1 (NEW).






Subchapter 8: MISCELLANEOUS

5 §4631. Burden of proof

In any civil action under this Act, the burden shall be on the person seeking relief to prove, by a fair preponderance of the evidence, that the alleged unlawful discrimination occurred. [1971, c. 501, §1 (NEW).]

SECTION HISTORY

1971, c. 501, §1 (NEW).



5 §4632. Offensive names

1. Complaint. Any person, including any employee of the commission, may file a complaint with the commission which states the belief that a name of a place is offensive, as defined in Title 1, section 1101.

[ 1977, c. 259, §3 (NEW) .]

2. Preliminary investigation. Upon receipt of such a complaint, the commission or its delegated single commissioner or investigator shall conduct a brief preliminary investigation as it deems necessary to determine whether the name of the place is offensive.

[ 1977, c. 259, §3 (NEW) .]

3. Order of dismissal. If the commission finds that the place does not have an offensive name, it shall enter an order so finding, and shall dismiss the proceeding.

[ 1977, c. 259, §3 (NEW) .]

4. Agreement. If the commission finds that the place does have an offensive name, it shall endeavor to accomplish a change in the name by an agreement with the municipal officers or county commissioners to initiate and implement the actions required to change the name, as provided in Title 1, section 1104.

[ 1977, c. 259, §3 (NEW) .]

5. Civil action by commission. If the commission is unable to obtain an agreement under subsection 4 or if the agreement is not carried out, the commission shall file in the Superior Court a civil action seeking such relief as is appropriate.

[ 1977, c. 259, §3 (NEW) .]

6. Procedure in Superior Court. Any action filed by the commission pursuant to subsection 5 shall be heard by the Superior Court and shall be subject to the following provisions:

A. The court shall hear the case and grant relief as in other civil actions for injunctions. [1977, c. 259, §3 (NEW).]

B. Any such action shall be brought in the name of the commission. [1977, c. 259, §3 (NEW).]

C. Any person aggrieved by the alleged offensive name may intervene in such an action. [1977, c. 259, §3 (NEW).]

D. In no such action brought by the commission shall any injunction bond be required; nor shall damages be assessed for the wrongful issuance of an injunction. [1977, c. 259, §3 (NEW).]

E. If the court finds that a place has an offensive name, its judgment shall specify an appropriate remedy. Such remedy shall include an order requiring the municipal officers or county commissioners:

(1) To initiate procedures, which may be described in the order, for changing the name of the place, and

(2) To have completed the change of name and the notification as required in Title 1, section 1104, within 90 days of the issuance of the order. [1977, c. 259, §3 (NEW).]

[ 1977, c. 259, §3 (NEW) .]

SECTION HISTORY

1977, c. 259, §3 (NEW).



5 §4633. Prohibition against retaliation and coercion

1. Retaliation. A person may not discriminate against any individual because that individual has opposed any act or practice that is unlawful under this Act or because that individual made a charge, testified, assisted or participated in any manner in an investigation, proceeding or hearing under this Act.

[ 1993, c. 303, §3 (NEW) .]

2. Interference, coercion or intimidation. It is unlawful for a person to coerce, intimidate, threaten or interfere with any individual in the exercise or enjoyment of the rights granted or protected by this Act or because that individual has exercised or enjoyed, or has aided or encouraged another individual in the exercise or enjoyment of, those rights.

[ 1993, c. 303, §3 (NEW) .]

3. Remedies and procedures. The remedies and procedures available under sections 4611 to 4614, 4621, 4622 and 4623 are available to aggrieved persons for violations of subsections 1 and 2.

[ 1993, c. 303, §3 (NEW) .]

SECTION HISTORY

1993, c. 303, §3 (NEW).



5 §4634. Right to breast-feed

Notwithstanding any other provision of law, a mother may breast-feed her baby in any location, public or private, where the mother is otherwise authorized to be. [2001, c. 206, §1 (NEW).]

SECTION HISTORY

2001, c. 206, §1 (NEW).









Chapter 337-A: PROTECTION FROM HARASSMENT

5 §4651. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 515, §1 (NEW).]

1. Court. "Court" means any District Court and, with regard to section 4659, the tribal court of the Passamaquoddy Tribe or the Penobscot Nation.

[ 1993, c. 469, §1 (AMD) .]

2. Harassment. "Harassment" means:

A. Three or more acts of intimidation, confrontation, physical force or the threat of physical force directed against any person, family or business that are made with the intention of causing fear, intimidation or damage to personal property and that do in fact cause fear, intimidation or damage to personal property; or [2011, c. 559, Pt. C, §1 (AMD).]

B. [2011, c. 559, Pt. C, §2 (RP).]

C. A single act or course of conduct constituting a violation of section 4681; Title 17, section 2931; or Title 17-A, sections 201, 202, 203, 204, 207, 208, 209, 210, 210-A, 211, 253, 301, 302, 303, 506-A, 511, 556, 802, 805 or 806. [2001, c. 134, §1 (AMD).]

This definition does not include any act protected by law.

[ 2011, c. 559, Pt. C, §§1, 2 (AMD) .]

3. Law enforcement agency. "Law enforcement agency" means the State Police, a sheriff's department or a municipal police department.

[ 1987, c. 515, §1 (NEW) .]

4. Business. "Business" means any corporation, partnership, limited liability corporation, professional corporation or any other legal business entity recognized under the laws of the State.

[ 1995, c. 265, §2 (NEW) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 695, §1 (AMD). 1991, c. 760, §1 (AMD). 1993, c. 199, §1 (AMD). 1993, c. 469, §1 (AMD). 1995, c. 265, §§1,2 (AMD). 1995, c. 650, §1 (AMD). 2001, c. 134, §1 (AMD). 2011, c. 559, Pt. C, §§1, 2 (AMD).



5 §4652. Filing of complaint; jurisdiction

Proceedings under this chapter must be filed, heard and determined in the District Court of the division in which either the plaintiff or the defendant resides. If the plaintiff has left the plaintiff's residence to avoid harassment, the plaintiff may bring an action in the division of the plaintiff's previous residence or new residence. [1991, c. 760, §2 (AMD).]

The District Court has jurisdiction over protection from harassment complaints. If a District Court judge is not available in the division in which a complaint requesting a temporary order is to be filed, the complaint may be presented to any other District Court judge or to any Superior Court justice who has the same authority as a District Court judge to grant or deny the temporary order. [2003, c. 658, §1 (AMD).]

A juvenile may be a party to an action under this chapter only when the juvenile has a representative through whom the action is brought or defended pursuant to the Maine Rules of Civil Procedure, Rule 17(b). The Department of Health and Human Services may act as a representative of the juvenile. If any notice or service is required by this chapter, the notice or service must be provided to both the juvenile and the juvenile's representative. [1995, c. 650, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 708, §2 (AMD). 1991, c. 760, §2 (AMD). 1995, c. 650, §2 (AMD). 2003, c. 658, §1 (AMD). 2003, c. 689, §B6 (REV).



5 §4653. Commencement of proceedings

1. Filing. A person who has been a victim of harassment, including a business, may seek relief by filing in an appropriate court:

A. A sworn complaint alleging harassment; and [2011, c. 559, Pt. C, §3 (NEW).]

B. If the alleged harassment does not meet the definition in section 4651, subsection 2, paragraph C or is not related to an allegation of domestic violence, violence against a dating partner, sexual assault or stalking, a copy of a notice to stop harassing the plaintiff issued to the defendant pursuant to Title 17-A, section 506-A, subsection 1, paragraph A, subparagraph (1), division (a) or a statement of good cause why such a notice was not sought or obtained. [2011, c. 559, Pt. C, §3 (NEW).]

[ 2011, c. 559, Pt. C, §3 (AMD) .]

2. Assistance. The court shall provide separate forms with a summons and clerical assistance to assist either party to proceed under this chapter in completing and filing a complaint or other necessary documents. This assistance may not include legal advice or assistance in drafting legal documents.

[ 2003, c. 658, §3 (AMD) .]

3. Fees. No fee may be charged for forms. A plaintiff may apply for the right to proceed in forma pauperis.

[ 1989, c. 371, §1 (AMD) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 708, §3 (AMD). 1989, c. 371, §1 (AMD). 1993, c. 199, §2 (AMD). 1995, c. 265, §3 (AMD). 1995, c. 650, §3 (AMD). RR 2003, c. 2, §7 (COR). 2003, c. 658, §§2,3 (AMD). 2011, c. 559, Pt. C, §3 (AMD).



5 §4654. Hearings

1. Full hearing. A hearing must be held at which the plaintiff shall prove the allegation of harassment by a preponderance of the evidence.

[ RR 2003, c. 2, §8 (COR) .]

2. Temporary orders. The court may enter any temporary orders, authorized under subsection 4, without written or oral notice to the defendant or the defendant's attorney if:

A. It appears clearly from a verified complaint or an affidavit accompanying the complaint that:

(1) Before the defendant or the defendant's attorney can be heard, the plaintiff or the plaintiff's employees may be in immediate and present danger of physical abuse from the defendant or in immediate and present danger of suffering extreme emotional distress as a result of the defendant's conduct, or the plaintiff's business property is in immediate and present danger of suffering substantial damage as a result of the defendant's actions;

(2-A) If the alleged harassment does not meet the definition in section 4651, subsection 2, paragraph C or is not related to an allegation of domestic violence, violence against a dating partner, sexual assault or stalking, the plaintiff has obtained a copy of a notification issued against the other person as described in Title 17-A, section 506-A, subsection 1, paragraph A, subparagraph (1), division (a) or the plaintiff has filed a statement of good cause why such relief was not sought or why such a notice was not issued; and

(3) The plaintiff has provided sufficient information to substantiate the alleged harassment; and [2011, c. 559, Pt. C, §4 (AMD).]

B. [2011, c. 559, Pt. C, §5 (RP).]

C. The court provides written reasons for entering a temporary order. [1987, c. 515, §1 (NEW).]

[ 2011, c. 559, Pt. C, §§4, 5 (AMD) .]

3. Emergency relief. Emergency relief is available as follows.

A. When there is no judge available in the District Court having venue or the District Court courthouse is closed and no other provision can be made for protection of a victim of harassment, a complaint may be presented to any judge of the District Court or Justice of the Superior Court. Upon a meeting of the requirements of subsection 2, the court may enter any temporary orders, authorized under subsection 4, as the court considers necessary to protect the plaintiff from harassment. [2003, c. 658, §6 (AMD).]

B. If a complaint is presented under this subsection, the complaint and any order issued pursuant to the complaint must be immediately certified to the clerk of the District Court having venue for filing. This certification to the court has the effect of commencing proceedings and invoking the other provisions of this chapter. [2003, c. 658, §6 (AMD).]

C. An order remains in effect pending a hearing pursuant to subsection 1. [2003, c. 658, §6 (AMD).]

[ 2003, c. 658, §6 (AMD) .]

4. Interim relief. The court, in an ex parte proceeding, may enjoin the defendant from engaging in any of the following:

A. Imposing any restraint upon the person or liberty of the plaintiff or the plaintiff's employees; [1995, c. 265, §5 (AMD).]

B. Threatening, assaulting, molesting, harassing or otherwise disturbing the peace of the plaintiff or the plaintiff's employees; [1995, c. 265, §5 (AMD).]

C. Entering the plaintiff's residence or property, provided that the court may not use this subsection to evict a defendant from the rental premises in an action brought by a plaintiff; [1995, c. 265, §6 (AMD).]

D. Taking, converting or damaging property in which the plaintiff may have a legal interest; [1993, c. 680, Pt. A, §11 (AMD).]

E. [1995, c. 650, §5 (RP).]

F. Repeatedly and without reasonable cause:

(1) Following the plaintiff; or

(2) Being at or in the vicinity of the plaintiff's home, school, business or place of employment; or [1995, c. 650, §6 (AMD).]

G. Having any direct or indirect contact with the plaintiff. [1995, c. 650, §7 (NEW).]

If the court enjoins the defendant under this subsection, and the enjoined conduct constitutes harassment under Title 17-A, section 506-A, the court shall include in the order a warning in conformity with Title 17-A, section 506-A.

[ 1995, c. 650, §§5-7 (AMD) .]

5. Service of order. If the court issues a temporary order or orders emergency or interim relief, the court shall order a law enforcement agency or, if the defendant is present in the courthouse, a court security officer qualified pursuant to Title 4, section 17, subsection 15 or, if the defendant is in the custody of the Department of Corrections, the Department of Corrections to serve the defendant personally with the order, the complaint and the summons. The court shall cause the order to be delivered to the law enforcement agency, the court security officer or the correctional facility in which the defendant is incarcerated as soon as practicable following the issuance of the order, and the law enforcement agency, court security officer or chief administrative officer of the correctional facility or the chief administrative officer's designee shall make a good faith effort to serve process expeditiously.

[ 2009, c. 94, §1 (AMD) .]

6. Dissolution or modification. Notwithstanding any statutory provision to the contrary, on 2 days' notice to the plaintiff or on such shorter notice as the court may order, a person who is subject to any order may appear and move the dissolution or modification of the order and in that event the court shall proceed to hear and determine the motion. The hearing on the motion may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. At that hearing, the plaintiff has the burden of justifying any finding in the ex parte order that the defendant has challenged by affidavit. Nothing in this section may be construed to abolish or limit any means, otherwise available by law, for obtaining dissolution, modification or discharge of an order.

[ 2011, c. 559, Pt. C, §6 (AMD) .]

7. Extension. If a hearing under subsection 1 is continued, the court may make or extend such temporary orders as it deems necessary.

[ 1987, c. 515, §1 (NEW) .]

8. Service of order; use of electronic copies. Notwithstanding any other provision of law, service of an order may be made pursuant to this section through the use of electronically transmitted printed copies of orders that have been transmitted directly from the court to the law enforcement agency or correctional facility making service. Return of proof of service may be made by electronic transmission of the proof of service directly to the court from the law enforcement officer making service or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility making service.

In any subsequent criminal prosecution for violation of this section when the service of an order was made through the use of an electronically transmitted printed copy of the order, with 10 days' advance written notice to the prosecution, the defendant may request that the prosecution call as a witness the law enforcement officer who served the order or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility that served the order.

[ 2009, c. 555, §1 (NEW) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 708, §4 (AMD). 1989, c. 164, (AMD). 1991, c. 760, §3 (AMD). 1993, c. 199, §§3-5 (AMD). 1993, c. 475, §1 (AMD). 1993, c. 680, §§A10-13 (AMD). 1995, c. 265, §§4-6 (AMD). 1995, c. 650, §§4-7 (AMD). 1999, c. 542, §1 (AMD). 2001, c. 134, §2 (AMD). RR 2003, c. 2, §8 (COR). 2003, c. 658, §§4-7 (AMD). 2009, c. 94, §1 (AMD). 2009, c. 555, §1 (AMD). 2011, c. 559, Pt. C, §§4-6 (AMD).



5 §4655. Relief

1. Protection order; consent agreement. The court, after a hearing and upon finding that the defendant has committed the harassment alleged, may grant any protection order or approve any consent agreement to bring about a cessation of harassment, which may include:

A. Directing the defendant to refrain from harassing, threatening, assaulting, molesting, attacking or otherwise abusing the plaintiff or the plaintiff's employees; [1995, c. 265, §7 (AMD).]

B. Directing the defendant to refrain from going on the premises of the plaintiff's residence or property, provided that the court may not use this subsection to evict a defendant from the rental premises in an action brought by a plaintiff; [1995, c. 265, §8 (AMD).]

C. Directing the defendant to refrain from interference with or destruction of the plaintiff's property; [1993, c. 199, §6 (AMD).]

C-1. Directing the defendant to refrain from repeatedly and without reasonable cause:

(1) Following the plaintiff; or

(2) Being at or in the vicinity of the plaintiff's home, school, business or place of employment; [1993, c. 475, §2 (NEW).]

C-2. Directing the defendant to refrain from having any direct or indirect contact with the plaintiff; [2001, c. 134, §3 (NEW).]

D. Ordering payment of monetary compensation to the plaintiff for losses suffered as a direct result of the harassment. Compensatory losses are limited to loss of earnings or support; reasonable expenses incurred for safety protection; reasonable expenses incurred for personal injuries or property damage; and reasonable moving expenses. Upon the motion of either party, for sufficient cause, the court may set a later hearing on the issue of the amount of damages, if any, to be awarded. If it appears from the complaint that an order under this paragraph may be granted, the plaintiff or defendant may remove the issue of monetary compensation to the Superior Court where a jury trial may be had. Removal must be requested by motion prior to a hearing under section 4654; [2003, c. 658, §8 (AMD).]

E. Ordering the defendant to pay court costs or reasonable attorney's fees; and [1993, c. 475, §2 (AMD).]

F. Entering any other orders determined necessary or appropriate in the discretion of the court. [1993, c. 475, §2 (AMD).]

If the court enjoins the defendant under this subsection, and the enjoined conduct constitutes harassment under Title 17-A, section 506-A, the court shall include in the order a warning in conformity with Title 17-A, section 506-A.

[ 2003, c. 658, §8 (AMD) .]

1-A. Judgment against plaintiff. If a judgment is entered against the plaintiff and the court finds that the complaint is frivolous, the court may order the plaintiff to pay court costs, reasonable attorney's fees or both.

[ 2009, c. 263, §1 (NEW) .]

2. Duration. Any protective order or approved consent agreement shall be for a fixed period not to exceed one year. At the expiration of that time, the court may extend an order, upon motion of the plaintiff, for such additional time as it deems necessary to protect the plaintiff from harassment. Upon motion by either party, for sufficient cause, the court may modify the order or agreement from time to time as circumstances require.

[ 1987, c. 515, §1 (NEW) .]

3. Consequences of violation. Any protective order or approved consent agreement shall indicate, in a clear and conspicuous manner, the potential consequences of violation of the order or agreement.

[ 1987, c. 515, §1 (NEW) .]

4. Title to property. No order or agreement may affect title to any real property.

[ 1987, c. 515, §1 (NEW) .]

5. Bond prohibited. The court shall not require the execution of a bond by the plaintiff prior to issuance of any order of protection.

[ 1987, c. 515, §1 (NEW) .]

6. Service of order or consent decree. The court shall order a law enforcement agency; or, if the defendant is present in the courthouse, a court security officer qualified pursuant to Title 4, section 17, subsection 15; or, if the defendant is in the custody of the Department of Corrections, the chief administrative officer or the chief administrative officer's designee at the correctional facility, to serve the defendant personally with a protective order or consent decree.

A. Notwithstanding any other provision of law, service of an order may be made pursuant to this section through the use of electronically transmitted printed copies of orders that have been transmitted directly from the court to the law enforcement agency or correctional facility making service. Return of proof of service may be made by electronic transmission of the proof of service directly to the court from the law enforcement officer making service or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility making service. [2009, c. 555, §2 (NEW).]

B. In any subsequent criminal prosecution for violation of this section when the service of an order was made through the use of an electronically transmitted printed copy of the order, with 10 days' advance written notice to the prosecution, the defendant may request that the prosecution call as a witness the law enforcement officer who served the order or the chief administrative officer, or the chief administrative officer's designee, of the correctional facility that served the order. [2009, c. 555, §3 (NEW).]

[ 2009, c. 555, §§2, 3 (AMD) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 708, §5 (AMD). 1993, c. 199, §6 (AMD). 1993, c. 475, §2 (AMD). 1995, c. 265, §§7-9 (AMD). 1999, c. 542, §2 (AMD). 2001, c. 134, §3 (AMD). 2003, c. 658, §8 (AMD). 2009, c. 94, §2 (AMD). 2009, c. 263, §1 (AMD). 2009, c. 555, §§2, 3 (AMD).



5 §4656. Identifying information sealed

If a party alleges in an affidavit or a pleading under oath that the health, safety or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed by the clerk and not disclosed to the other party or to the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety or liberty of the party or child and determines that the disclosure is in the interest of justice. [2001, c. 134, §4 (RPR).]

SECTION HISTORY

1987, c. 515, §1 (NEW). 2001, c. 134, §4 (RPR).



5 §4657. Notification

The clerk shall issue, without fee, a copy of an order, agreement, amendment or revocation to the plaintiff, the defendant and, as the court directs, to the law enforcement agencies most likely to enforce it. [1987, c. 515, §1 (NEW).]

SECTION HISTORY

1987, c. 515, §1 (NEW).



5 §4658. Procedure

1. Civil rules apply. Unless otherwise indicated in this chapter, all proceedings shall be in accordance with the Maine Rules of Civil Procedure. Appeals may be taken as provided by the Maine Rules of Civil Procedure and may be only for error of law or abuse of discretion.

[ 1987, c. 515, §1 (NEW) .]

2. Proceedings independent. A proceeding under this chapter shall be in addition to any other available civil or criminal remedies.

[ 1987, c. 515, §1 (NEW) .]

3. Self-defense. The right to relief, under this chapter, shall not be affected by the plaintiff's use of reasonable force in response to harassment by the defendant.

[ 1987, c. 708, §6 (AMD) .]

4. Intoxication. Voluntary intoxication shall not be a defense to an action under this chapter.

[ 1987, c. 515, §1 (NEW) .]

5. Referee. The court may not mandate appointment of referees in actions brought under this chapter. If an action under this chapter is joined with another proceeding, this subsection does not prohibit the court from mandating appointment of a referee on any issue, other than harassment, that is part of the other proceeding.

[ 2001, c. 243, §1 (NEW) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 708, §6 (AMD). 2001, c. 243, §1 (AMD).



5 §4659. Violation

1. Crime committed. Violation of a temporary, emergency, interim or final protective order, an order of a tribal court of the Passamaquoddy Tribe or the Penobscot Nation or a court-approved consent agreement, when the defendant has prior actual notice of the order or agreement, is a Class D crime, except when the only provision that is violated concerns relief authorized under section 4655, subsection 1, paragraphs D to F. Violation of these paragraphs must be treated as contempt and punished in accordance with law.

[ 1993, c. 469, §2 (AMD) .]

2. Warrantless arrest. Notwithstanding any statutory provision to the contrary, an arrest for criminal violation as defined in this section of an order or consent agreement may be made without warrant upon probable cause whether or not the violation is committed in the presence of the law enforcement officer. The law enforcement officer may verify, if necessary, the existence of a protective order by telephone or radio communication with a law enforcement agency with knowledge of the order.

[ 1993, c. 469, §2 (AMD) .]

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 695, §2 (AMD). 1993, c. 469, §2 (AMD).



5 §4660. Law enforcement agency responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 515, §1 (NEW). 1987, c. 695, §3 (RP).



5 §4660-A. Law enforcement agency responsibilities

1. Reports. Each law enforcement agency shall report all incidents of harassment as required by the State Bureau of Identification under Title 25, section 1544.

[ 1987, c. 695, §4 (NEW) .]

2. Agency procedures. Law enforcement agencies shall establish procedures to ensure that dispatchers and officers at the scene of an alleged incident of harassment or violation of an order of protection can be informed of any recorded prior incident of harassment involving the harassed party and can verify the effective dates and terms of any recorded protection order.

[ 1987, c. 695, §4 (NEW) .]

3. Officer training. Law enforcement agencies shall provide officers employed by them with an education and training program designed to inform the officers of the problems of harassment, procedures to deal with these problems and the provisions of this chapter. The amount and degree of officer training, beyond the distribution of information, shall be determined by each local law enforcement agency.

[ 1987, c. 695, §4 (NEW) .]

4. Officer responsibilities. Whenever a law enforcement officer has reason to believe that a person has been a victim of harassment, the officer shall immediately use all reasonable means to prevent further harassment, including:

A. Remaining on the scene as long as he reasonably believes there is a danger to the physical safety of that person without the presence of a law enforcement officer; [1987, c. 695, §4 (NEW).]

B. Assisting that person in obtaining medical treatment necessitated by an assault; [1987, c. 695, §4 (NEW).]

C. Giving that person written notice of his rights, which shall include information summarizing the procedures and relief available to victims of harassment; or [1987, c. 695, §4 (NEW).]

D. Arresting the harassing party with or without a warrant pursuant to section 4659, subsection 2. [1987, c. 695, §4 (NEW).]

[ 1987, c. 695, §4 (NEW) .]

SECTION HISTORY

1987, c. 695, §4 (NEW).






Chapter 337-B: CIVIL RIGHTS ACT

5 §4681. Violations of constitutional rights; civil action by Attorney General

1. Interference with rights; action by Attorney General. Whenever any person, whether or not acting under color of law, intentionally interferes or attempts to intentionally interfere by physical force or violence against a person, damage or destruction of property or trespass on property or by the threat of physical force or violence against a person, damage or destruction of property or trespass on property with the exercise or enjoyment by any other person of rights secured by the United States Constitution or the laws of the United States or of rights secured by the Constitution of Maine or laws of the State or violates section 4684-B, the Attorney General may bring a civil action for injunctive or other appropriate equitable relief in order to protect the peaceable exercise or enjoyment of the rights secured.

[ 2001, c. 50, §1 (NEW) .]

2. Place and name of action. A civil action under subsection 1 must be brought in the name of the State and instituted in the Superior Court for the county where the alleged violator resides or has a principal place of business or where the alleged violation occurred.

[ 2001, c. 50, §1 (NEW) .]

3. Jury trial. There is a right to a jury at the trial of an action on the merits under this section, but there is no right to a jury at the hearing of an application for a preliminary injunction or a temporary restraining order.

[ 2001, c. 50, §1 (NEW) .]

4. Civil penalty for violation. Each violation of this section is a civil violation for which a civil penalty of not more than $5,000 for each defendant may be adjudged. These penalties must be applied by the Attorney General in carrying out this chapter.

[ 2001, c. 50, §1 (NEW) .]

5. Service of order or injunction. Each temporary restraining order or preliminary or permanent injunction issued under this section must include a statement describing the penalties provided in this section for a knowing violation of the order or injunction. The clerk of the Superior Court shall transmit one certified copy of each order or injunction issued under this section to the appropriate law enforcement agency having jurisdiction over locations where the defendant is alleged to have committed the act giving rise to the action, and service of the order or injunction must be accomplished pursuant to the Maine Rules of Civil Procedure. Unless otherwise ordered by the court, service must be made by the delivery of a copy in hand to the defendant.

[ 2001, c. 50, §1 (NEW) .]

6. Violation of restraining order or injunction. A person who knowingly violates a temporary restraining order or preliminary or permanent injunction issued under this section commits a Class D crime.

[ 2001, c. 50, §1 (NEW) .]

SECTION HISTORY

1989, c. 582, (NEW). 1991, c. 821, §1 (AMD). 1993, c. 442, §1 (AMD). 1995, c. 417, §1 (AMD). 2001, c. 50, §1 (RPR).



5 §4682. Violations of constitutional rights; civil actions by aggrieved persons

1. Remedy.

[ 1991, c. 821, §2 (RP) .]

1. (REALLOCATED TO T. 5, §4682, sub-§1-A) Interference with rights; private actions.

[ RR 2001, c. 1, §11 (RAL); 2001, c. 50, §2 (RPR) .]

1-A. (REALLOCATED FROM T. 5, §4682, sub-§1) Interference with rights; private actions. Whenever any person, whether or not acting under color of law, intentionally interferes or attempts to intentionally interfere by physical force or violence against a person, damage or destruction of property or trespass on property or by the threat of physical force or violence against a person, damage or destruction of property or trespass on property with the exercise or enjoyment by any other person of rights secured by the United States Constitution or the laws of the United States or of rights secured by the Constitution of Maine or laws of the State or violates section 4684-B, the person whose exercise or enjoyment of these rights has been interfered with, or attempted to be interfered with, may institute and prosecute in that person's own name and on that person's own behalf a civil action for legal or equitable relief.

[ RR 2001, c. 1, §11 (RAL) .]

2. Place of action. The action under subsection 1 must be instituted in the Superior Court for the county where the alleged violator resides or has a principal place of business.

[ 2001, c. 50, §2 (NEW) .]

3. Jury trial. There is a right to a jury at the trial of an action on the merits under this section, but there is no right to a jury at the hearing of an application for a preliminary injunction or a temporary restraining order.

[ 2001, c. 50, §2 (NEW) .]

4. Service of order or injunction. Each temporary restraining order or preliminary or permanent injunction issued under this section must include a statement describing the penalties provided in this section for a knowing violation of the order or injunction. The clerk of the Superior Court shall transmit one certified copy of each order or injunction issued under this section to the appropriate law enforcement agency having jurisdiction over locations where the defendant is alleged to have committed the act giving rise to the action, and service of the order or injunction must be accomplished pursuant to the Maine Rules of Civil Procedure. Unless otherwise ordered by the court, service must be made by the delivery of a copy in hand to the defendant.

[ 2001, c. 50, §2 (NEW) .]

5. Violation of restraining order or injunction. A person who knowingly violates a temporary restraining order or preliminary or permanent injunction issued under this section commits a Class D crime.

[ 2001, c. 50, §2 (NEW) .]

SECTION HISTORY

1989, c. 582, (NEW). 1991, c. 821, §2 (RPR). 1993, c. 442, §2 (AMD). 1995, c. 417, §2 (AMD). RR 2001, c. 1, §11 (COR). 2001, c. 50, §2 (RPR).



5 §4683. Attorney's fees and costs

In any civil action under this chapter, the court, in its discretion, may allow the prevailing party, other than the State, reasonable attorney's fees and costs, and the State shall be liable for attorney's fees and costs in the same manner as a private person. [1989, c. 582, (NEW).]

SECTION HISTORY

1989, c. 582, (NEW).



5 §4684. Application includes interference by private parties

For the purposes of this chapter and Title 17, section 2931, rights secured by the Constitution of the United States and the laws of the United States and by the Constitution of Maine and the laws of the State include rights that would be protected from interference by governmental actors regardless of whether the specific interference complained of is performed or attempted by private parties. [1991, c. 821, §3 (NEW).]

SECTION HISTORY

1991, c. 821, §3 (NEW).



5 §4684-A. Civil rights

For purposes of this chapter and Title 17, section 2931, a person has the right to engage in lawful activities without being subject to physical force or violence, damage or destruction of property, trespass on property or the threat of physical force or violence, damage or destruction of property or trespass on property motivated by reason of race, color, religion, sex, ancestry, national origin, physical or mental disability or sexual orientation. [1993, c. 379, §1 (NEW).]

SECTION HISTORY

1993, c. 379, §1 (NEW).



5 §4684-B. Additional protections

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Building" means any structure having a roof or a partial roof supported by columns or walls that is used or intended to be used for shelter or enclosure of persons or objects regardless of the materials of which it is constructed. [1995, c. 417, §3 (NEW).]

B. "Health service" means any medical, surgical, laboratory, testing or counseling service relating to the human body. [1995, c. 417, §3 (NEW).]

C. "Physical obstruction" means rendering impassable ingress to or egress from a building or rendering passage to or from a building unreasonably difficult or hazardous. [1995, c. 417, §3 (NEW).]

[ 1995, c. 417, §3 (NEW) .]

2. Violation. It is a violation of this section for any person, whether or not acting under color of law, to intentionally interfere or attempt to intentionally interfere with the exercise or enjoyment by any other person of rights secured by the United States Constitution or the laws of the United States or of rights secured by the Constitution of Maine or laws of the State by any of the following conduct:

A. Engaging in the physical obstruction of a building; [1995, c. 417, §3 (NEW).]

B. Making or causing repeated telephone calls to a person or a building, whether or not conversation ensues, with the intent to impede access to a person's or building's telephone lines or otherwise disrupt a person's or building's activities; [1995, c. 417, §3 (NEW).]

C. Activating a device or exposing a substance that releases noxious and offensive odors within a building; or [1995, c. 417, §3 (NEW).]

D. After having been ordered by a law enforcement officer to cease such noise, intentionally making noise that can be heard within a building and with the further intent either:

(1) To jeopardize the health of persons receiving health services within the building; or

(2) To interfere with the safe and effective delivery of those services within the building. [1995, c. 417, §3 (NEW).]

[ 1985, c. 417, §3 (NEW) .]

SECTION HISTORY

1995, c. 417, §3 (NEW).



5 §4685. Short title

This chapter may be known and cited as the "Maine Civil Rights Act." [1991, c. 821, §3 (NEW).]

SECTION HISTORY

1991, c. 821, §3 (NEW).






Chapter 337-C: CIVIL REMEDIES FOR HUMAN TRAFFICKING

5 §4701. Remedies for human trafficking

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Trafficked person" means a victim of a human trafficking offense. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

B. "Criminal proceeding" includes the investigation and prosecution of criminal charges. A criminal proceeding remains pending until final adjudication in the trial court. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

C. "Human trafficking offense" includes:

(1) Aggravated sex trafficking and sex trafficking under Title 17-A, sections 852 and 853, respectively; and

(2) All offenses in Title 17-A, chapters 11, 12 and 13 if accompanied by the destruction, concealment, removal, confiscation or possession of any actual or purported passport or other immigration document or other actual or purported government identification document of the other person or done using any scheme, plan or pattern intended to cause the other person to believe that if that person does not perform certain labor or services, including prostitution, that the person or a 3rd person will be subject to a harm to their health, safety or immigration status. [2013, c. 407, §1 (RPR).]

[ 2013, c. 407, §1 (AMD) .]

2. Civil action for damages, relief. A trafficked person may bring a civil action for actual damages, compensatory damages, punitive damages, injunctive relief, any combination of those or any other appropriate relief. A prevailing plaintiff is entitled to an award of attorney's fees and costs.

[ 2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF) .]

3. Statute of limitations. An action brought pursuant to this section must be commenced within 10 years of the date on which the trafficked person was freed from the trafficking situation.

A. If a person entitled to bring an action under this section is under disability when the cause of action accrues so that it is impossible or impracticable for the person to bring an action, the time during which the person is under disability tolls the running of the time limit for the commencement of the action. For the purposes of this paragraph, a person is under disability if the person is a minor or is mentally ill, imprisoned, outside the United States or otherwise incapacitated or incompetent. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

B. The statute of limitations is tolled for an incompetent or minor plaintiff even if a guardian ad litem has been appointed. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

C. A defendant is estopped from asserting a defense of the statute of limitations if the trafficked person did not file before the expiration of the statute of limitations due to:

(1) Conduct by the defendant inducing the plaintiff to delay the filing of the action or preventing the plaintiff from filing the action; or

(2) Threats made by the defendant that caused duress to the plaintiff. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

D. The statute of limitations is tolled during the pendency of any criminal proceedings against the trafficked person. [2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

[ 2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF) .]

4. Cause of action on trafficked person's behalf. A legal guardian, family member, representative of the trafficked person or court appointee may represent the trafficked person or the trafficked person's estate if deceased.

[ 2007, c. 684, Pt. B, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF) .]

SECTION HISTORY

2007, c. 684, Pt. B, §1 (NEW). 2007, c. 684, Pt. H, §1 (AFF). 2013, c. 407, §1 (AMD).









Part 13: MAINE STATE ENERGY RESOURCES ACT

Chapter 338: ENERGY RESOURCES

5 §5001. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1989, c. 501, §DD14 (RP).



5 §5002. Policy and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1989, c. 501, §DD14 (RP).



5 §5003. Office of Energy Resources (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1989, c. 501, §DD14 (RP).



5 §5004. Director of Office of Energy Resources (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1975, c. 587, §1 (RPR). 1975, c. 771, §90 (AMD). 1977, c. 674, §9 (AMD). 1979, c. 503, §1 (AMD). 1981, c. 634, §1 (AMD). 1981, c. 701, §§1-3 (AMD). 1985, c. 312, §1 (AMD). 1985, c. 481, §§A14,15 (AMD). 1985, c. 785, §B37 (AMD). 1989, c. 501, §DD14 (RP).



5 §5005. Office of Energy Resources (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1975, c. 587, §2 (RPR). 1977, c. 376, §2 (AMD). 1977, c. 542, §1 (AMD). 1977, c. 631, (AMD). 1977, c. 685, §1 (AMD). 1979, c. 277, §1 (AMD). 1979, c. 372, §1 (AMD). 1979, c. 388, §§1-3 (AMD). 1981, c. 61, §1 (AMD). 1981, c. 470, §§A8,A8-A (AMD). 1981, c. 698, §8 (AMD). 1981, c. 701, §§4-7 (AMD). 1983, c. 553, §46 (AMD). 1985, c. 481, §A16 (AMD). 1987, c. 737, §§C9,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 501, §DD14 (RP).



5 §5006. Maine Energy Resources Development Program (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1975, c. 587, §3 (RPR). 1981, c. 701, §8 (AMD). 1985, c. 481, §A17 (AMD). 1989, c. 501, §DD14 (RP).



5 §5007. State Energy Resources Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 770, §2 (NEW). 1975, c. 587, §4 (RPR). 1975, c. 771, §91 (AMD). 1979, c. 652, (AMD). 1983, c. 5, (AMD). 1983, c. 812, §34 (AMD). 1985, c. 763, §A9 (AMD). 1989, c. 501, §DD14 (RP). MRSA T. 3, §23 (RP).



5 §5008. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 587, §5 (NEW). 1985, c. 763, §A10 (AMD). 1989, c. 501, §DD14 (RP).



5 §5009. Restrictions on employee interests (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 587, §5 (NEW). 1979, c. 734, §5 (AMD). 1989, c. 501, §DD14 (RP).



5 §5010. Definitions; reporting of petroleum inventories and deliveries (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 372, §2 (NEW). 1979, c. 574, §12 (AMD). 1981, c. 134, §§1-4 (AMD). 1989, c. 501, §DD14 (RP).



5 §5011. State petroleum set-aside (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 664, (NEW). 1989, c. 501, §DD14 (RP).



5 §5012. State standards for appliance energy efficiency (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 312, §2 (NEW). 1989, c. 501, §DD14 (RP).



5 §5013. State energy efficacy standards for fluorescent lighting (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 757, (NEW). 1989, c. 501, §DD14 (RP).



5 §5014. State electrical use (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 757, (NEW). 1989, c. 501, §DD14 (RP).









Part 14: OCCUPATIONAL LICENSE DISQUALIFICATION

Chapter 341: OCCUPATIONAL LICENSE DISQUALIFICATION ON BASIS OF CRIMINAL RECORD

5 §5301. Eligibility for occupational license, registration or permit

1. Effect of criminal history record information respecting certain convictions. Subject to subsection 2 and sections 5302 and 5303, in determining eligibility for the granting of any occupational license, registration or permit issued by the State, the appropriate State licensing agency may take into consideration criminal history record information from Maine or elsewhere relating to certain convictions which have not been set aside or for which a full and free pardon has not been granted, but the existence of such information shall not operate as an automatic bar to being licensed, registered or permitted to practice any profession, trade or occupation.

[ 1989, c. 84, §1 (AMD) .]

2. Criminal history record information which may be considered. A licensing agency may use in connection with an application for an occupational license, registration or permit criminal history record information pertaining to the following:

A. Convictions for which incarceration for less than one year may be imposed and which involve dishonesty or false statement; [1977, c. 287, §1 (RPR).]

B. Convictions for which incarceration for less than one year may be imposed and which directly relate to the trade or occupation for which the license or permit is sought; [1977, c. 287, §1 (RPR).]

C. Convictions for which no incarceration can be imposed and which directly relate to the trade or occupation for which the license or permit is sought; [1989, c. 84, §1 (AMD).]

D. Convictions for which incarceration for one year or more may be imposed; or [1989, c. 84, §1 (AMD).]

E. Convictions for which incarceration for less than one year may be imposed and that involve sexual misconduct by an applicant for massage therapy licensure or a licensed massage therapist or an applicant or licensee of the Board of Licensure in Medicine, the Board of Osteopathic Licensure, the Board of Dental Examiners, the State Board of Examiners of Psychologists, the State Board of Social Worker Licensure, the Board of Chiropractic Licensure, the State Board of Examiners in Physical Therapy, the State Board of Alcohol and Drug Counselors, the Board of Respiratory Care Practitioners, the Board of Counseling Professionals Licensure, the Board of Occupational Therapy Practice, the Board of Speech, Audiology and Hearing, the Radiologic Technology Board of Examiners, the Nursing Home Administrators Licensing Board, the Board of Licensure of Podiatric Medicine, the Board of Complementary Health Care Providers, the Maine Board of Pharmacy, the Board of Trustees of the Maine Criminal Justice Academy, the State Board of Nursing and the Emergency Medical Services' Board. [2011, c. 286, Pt. O, §1 (AMD).]

[ 2011, c. 286, Pt. O, §1 (AMD) .]

SECTION HISTORY

1975, c. 150, (NEW). 1977, c. 287, §1 (RPR). 1989, c. 84, §1 (AMD). 1993, c. 600, §§B20-22 (AMD). 1995, c. 131, §1 (AMD). 1995, c. 162, §1 (AMD). 1995, c. 625, §A11 (AMD). 2005, c. 347, §A1 (AMD). 2007, c. 369, Pt. A, §1 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2011, c. 286, Pt. O, §1 (AMD).



5 §5302. Denial, suspension, revocation or other discipline of licensees because of criminal record

1. Reasons for disciplinary action. Licensing agencies may refuse to grant or renew, or may suspend, revoke or take other disciplinary action against any occupational license, registration or permit on the basis of the criminal history record information relating to convictions denominated in section 5301, subsection 2, but only if the licensing agency determines that the applicant, licensee, registrant or permit holder so convicted has not been sufficiently rehabilitated to warrant the public trust. The applicant, licensee, registrant or permit holder shall bear the burden of proof that there exists sufficient rehabilitation to warrant the public trust.

[ 1989, c. 84, §2 (AMD) .]

2. Reasons to be stated in writing. The licensing agency shall explicitly state in writing the reasons for a decision which prohibits the applicant, licensee, registrant or permit holder from practicing the profession, trade or occupation if that decision is based in whole or in part on conviction of any crime described in section 5301, subsection 2.

[ 1989, c. 84, §2 (AMD) .]

SECTION HISTORY

1975, c. 150, (NEW). 1977, c. 287, §§2,3 (AMD). 1989, c. 84, §2 (AMD).



5 §5303. Time limit on consideration of prior criminal conviction

1. Three-year limits. Except as set forth in this subsection and subsection 2, the procedures outlined in sections 5301 and 5302 for the consideration of prior criminal conviction as an element of fitness to practice a licensed profession, trade or occupation shall apply within 3 years of the applicant's or licensee's final discharge, if any, from the correctional system. Beyond the 3-year period, ex-offender applicants or licensees with no additional convictions are to be considered in the same manner as applicants or licensees possessing no prior criminal record for the purposes of licensing decisions. There is no time limitation for consideration of an applicant's or licensee's conduct which gave rise to the criminal conviction if that conduct is otherwise a ground for disciplinary action against a licensee.

[ 1989, c. 84, §3 (NEW) .]

2. Ten-year limits. For applicants to and licensees and registrants of the Board of Licensure in Medicine, the Board of Osteopathic Licensure, the Board of Dental Examiners, the State Board of Examiners of Psychologists, the State Board of Social Worker Licensure, the State Board of Nursing, the Board of Chiropractic Licensure, the Board of Trustees of the Maine Criminal Justice Academy, the State Board of Examiners in Physical Therapy, the State Board of Alcohol and Drug Counselors, the Board of Respiratory Care Practitioners, the Board of Counseling Professionals Licensure, the Board of Occupational Therapy Practice, the Board on Speech-language Pathology, Audiology and Hearing Aid Dealing and Fitting, the Radiologic Technology Board of Examiners, the Nursing Home Administrators Licensing Board, the Board of Licensure of Podiatric Medicine, the Board of Complementary Health Care Providers, the Maine Board of Pharmacy, and the Emergency Medical Services' Board and applicants for massage therapy licensure or licensed massage therapists, the following apply.

A. The procedures outlined in sections 5301 and 5302 for the consideration of prior criminal conviction as an element of fitness to practice a licensed profession, trade or occupation apply within 10 years of the applicant's or licensee's final discharge, if any, from the correctional system. [1995, c. 625, Pt. A, §12 (RPR).]

B. Beyond the 10-year period, ex-offender applicants or licensees with no additional convictions must be considered in the same manner as applicants or licensees possessing no prior criminal record for the purposes of licensing decisions. [1995, c. 625, Pt. A, §12 (RPR).]

C. There is no time limitation for consideration of a registrant's, an applicant's or licensee's conduct that gave rise to the criminal conviction if that conduct is otherwise a ground for disciplinary action. [1995, c. 625, Pt. A, §12 (RPR).]

[ 2007, c. 369, Pt. A, §2 (AMD); 2007, c. 369, Pt. C, §5 (AFF) .]

SECTION HISTORY

1975, c. 150, (NEW). 1989, c. 84, §3 (RPR). 1993, c. 600, §§B20-22 (AMD). 1995, c. 131, §2 (AMD). 1995, c. 162, §2 (AMD). 1995, c. 625, §A12 (AMD). 2005, c. 347, §A2 (AMD). 2007, c. 369, Pt. A, §2 (AMD). 2007, c. 369, Pt. C, §5 (AFF).



5 §5304. Appeals

Any person who is aggrieved by the decision of any licensing agency in possible violation of this chapter may file a statement of complaint with the District Court designated in chapter 375. [1999, c. 547, Pt. B, §14 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1975, c. 150, (NEW). 1987, c. 402, §A54 (AMD). 1999, c. 547, §B14 (AMD). 1999, c. 547, §B80 (AFF).









Part 15: MAINE-CANADIAN AFFAIRS

Chapter 351: MAINE-CANADIAN EXCHANGE ADVISORY COMMISSION AND OFFICE

5 §6001. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 605, §2 (RP).



5 §6002. Policy and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 579, §J1 (AMD). 1977, c. 605, §2 (RP).



5 §6003. Maine-Canadian Exchange Office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 605, §2 (RP).



5 §6004. Director (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 579, §J2 (RPR). 1977, c. 605, §2 (RP).



5 §6005. Director; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 605, §2 (RP).



5 §6006. Funds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 605, §2 (RP).



5 §6007. Maine-Canadian Exchange Advisory Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 579, §J3 (AMD). 1977, c. 605, §2 (RP).



5 §6008. Duties; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 485, (NEW). 1977, c. 605, §2 (RP).









Part 15-A: LAND FOR MAINE'S FUTURE

Chapter 353: LAND FOR MAINE'S FUTURE

5 §6200. Findings

The Legislature finds that Maine is blessed with an abundance of natural resources unique to the northeastern United States; that these natural resources provide Maine residents and visitors to the State with an unparalleled diversity of outdoor recreation opportunities during all seasons of the year and a quality of life unmatched in this nation; that the continued availability of public access to these recreation opportunities and the protection of the scenic and natural environment are essential for preserving the State's high quality of life; that public acquisition programs have not kept pace with the State's expanding population and changing land use patterns so that Maine ranks low among the states in publicly owned land as a percentage of total state area; that rising land values are putting the State's real estate in shoreland and resort areas out of reach to most Maine citizens and that sensitive lands and resources of statewide significance are currently not well protected and are threatened by the rapid pace of development; and that public interest in the future quality and availability for all Maine people of lands for recreation and conservation is best served by significant additions of lands to the public domain. [1993, c. 728, §2 (AMD).]

The Legislature further finds that Maine's private, nonprofit organizations, local conservation commissions, local governments and federal agencies have made significant contributions to the protection of the State's natural areas and that these agencies should be encouraged to further expand and coordinate their efforts by working with state agencies as "cooperating entities" in order to help acquire, pay for and manage new state acquisitions of high priority natural lands. [1987, c. 506, §§ 1, 4 (NEW).]

The Legislature declares that the future social and economic well-being of the citizens of this State depends upon maintaining the quality and availability of natural areas for recreation, hunting and fishing, conservation, wildlife habitat, vital ecologic functions and scenic beauty and that the State, as the public's trustee, has a responsibility and a duty to pursue an aggressive and coordinated policy to assure that this Maine heritage is passed on to future generations. [1987, c. 506, §§ 1, 4 (NEW).]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1993, c. 728, §2 (AMD).



5 §6201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 506, §§1, 4 (NEW).]

1. Appraised value. "Appraised value" means the fair market value of property without the consideration of the effect, if any, of dedication or other preservation-related restrictions.

[ 1987, c. 506, §§1, 4 (NEW) .]

1-A. Commercial fisheries business. "Commercial fisheries business" means an enterprise directly or indirectly concerned with the commercial harvest of wild or aquacultured marine organisms, whose primary source of income is derived from these activities. "Commercial fisheries business" includes, but is not limited to:

A. Licensed commercial fishermen, aquaculturists and fishermen's cooperatives; [2011, c. 266, Pt. B, §1 (NEW).]

B. Persons providing direct services to commercial fishermen, aquaculturists or fishermen's cooperatives, as long as provision of these direct services requires the use of working waterfront property; and [2011, c. 266, Pt. B, §1 (NEW).]

C. Municipal and private piers and wharves operated to provide waterfront access to commercial fishermen, aquaculturists or fishermen's cooperatives. [2011, c. 266, Pt. B, §1 (NEW).]

[ 2011, c. 266, Pt. B, §1 (NEW) .]

2. Cooperating entities. "Cooperating entities" means those private nonprofit organizations, municipal conservation commissions, local governments, federal agencies or other bodies designated by the Land for Maine's Future Board pursuant to section 6203, as able to assist the State in the acquisition or management of conservation lands.

[ 1987, c. 506, §§1, 4 (NEW) .]

3. Matching funds. "Matching funds" means any combination of public and private funds used in conjunction with the Land for Maine's Future Fund or the Public Access to Maine Waters Fund for the purpose of this chapter, including, but not limited to: private contributions of cash or securities; money from municipal or other public agencies; money from a federal matching program, subject to the limitations of applicable federal and state laws, in an amount authorized by the federal program; contributions of real property, or interest in real property, that serves the acquisition needs of the State as determined by the Land for Maine's Future Board; in-kind contributions; or any combination of those funds. Contributions of land or interest in land must be valued, for purposes of this section, in the amount of their appraised value.

[ 1993, c. 728, §3 (AMD) .]

4. Stewardship account. "Stewardship account" means an account held separate and apart from all other money, funds and accounts of a state agency for the purposes of management of land owned in fee or less-than-fee simple meeting the criteria established in section 6207.

[ 1987, c. 506, §§1, 4 (NEW) .]

5. Working waterfront or working waterfront property. "Working waterfront" or "working waterfront property" means land, legally filled lands and piers and wharves and other improvements to land adjacent to the navigable coastal waters of the State and used by a commercial fisheries business.

[ 2011, c. 266, Pt. B, §2 (NEW) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1993, c. 728, §3 (AMD). 2011, c. 266, Pt. B, §§1, 2 (AMD).



5 §6202. Land for Maine's Future Board

The Land for Maine's Future Board, as established in chapter 379, shall be an Executive Department Board and shall be referred to in this chapter as the "board." [1987, c. 506, §§ 1, 4 (NEW).]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW).



5 §6203. Land for Maine's Future Fund

1. Fund established. There is established the Land for Maine's Future Fund that is administered by the board. The Land for Maine's Future Fund consists of the proceeds from the sale of any bonds authorized for the purposes set forth in subsection 3 and any funds received as contributions from private and public sources for those purposes. The Land for Maine's Future Fund must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the Land for Maine's Future Fund become part of the assets of that fund. Any balance remaining in the Land for Maine's Future Fund at the end of any fiscal year must be carried forward for the next fiscal year.

[ 1993, c. 728, §4 (AMD) .]

2. Fund available. The Land for Maine's Future Fund is available to state agencies and designated cooperating entities upon authorization of the board for the purposes identified in subsection 3.

[ 1993, c. 728, §4 (AMD) .]

3. Fund proceeds. The proceeds of the Land for Maine's Future Fund may be applied and expended to:

A. Acquire property or an interest in property that is determined by the board to be of state significance under the guidelines of this chapter; [1999, c. 769, §1 (AMD).]

B. When interest in land is acquired with proceeds from the Land for Maine's Future Fund, fund minor capital improvements on such lands and on adjoining lands in the same ownership or under the same management to improve accessibility, as long as these improvements do not exceed 5% of the appraised value of the acquired property; and [2009, c. 178, §1 (AMD).]

C. When interest in farmland is acquired with proceeds from the Land for Maine's Future Fund, fund the development of a business plan and capital improvements to provide for the land's continuing use as a working farm, as long as these improvements do not exceed 5% of the appraised value of the acquired property. Capital improvements under this paragraph may also be made on adjoining farmland in the same ownership or under the same management. [2009, c. 178, §2 (AMD).]

[ 2009, c. 178, §§1, 2 (AMD) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1993, c. 728, §4 (AMD). 1999, c. 769, §§1,2 (AMD). 2009, c. 178, §§1, 2 (AMD).



5 §6203-A. Public Access to Maine Waters Fund

1. Fund established. There is established the Public Access to Maine Waters Fund that is administered by the board. The Public Access to Maine Waters Fund consists of the proceeds from the sale of bonds authorized for the purposes set forth in subsection 3 and funds received as contributions from private and public sources for those purposes. The Public Access to Maine Waters Fund must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the Public Access to Maine Waters Fund become part of the assets of that fund. Any balance remaining in the Public Access to Maine Waters Fund at the end of a fiscal year must be carried forward for the next fiscal year.

[ 1993, c. 728, §5 (NEW) .]

2. Fund available. The Public Access to Maine Waters Fund is available to state agencies and designated cooperating entities upon authorization of the board for the purposes identified in subsection 3.

[ 1993, c. 728, §5 (NEW) .]

3. Fund proceeds. The proceeds of the Public Access to Maine Waters Fund may be applied and expended to:

A. Acquire property or interests in property abutting fresh or coastal waters when public access to those waters does not exist or when the board determines that existing points of public access are not sufficient; and [1993, c. 728, §5 (NEW).]

B. Provide minor capital improvements on lands acquired by proceeds from the Public Access to Maine Waters Fund to provide public access or improve accessibility, as long as these improvements do not exceed 5% of the appraised value of the acquired property. [1993, c. 728, §5 (NEW).]

[ 1993, c. 728, §5 (NEW) .]

SECTION HISTORY

1993, c. 728, §5 (NEW).



5 §6203-B. Maine Working Waterfront Access Protection Fund

1. Fund established. The Maine Working Waterfront Access Protection Fund, referred to in this section as "the fund," is established and is administered by the board in cooperation with the Commissioner of Marine Resources under the provisions of this chapter and Title 12, section 6031-A. The fund consists of the proceeds from the sale of bonds authorized for the purposes set forth in subsection 3 and funds received as contributions from private and public sources for those purposes. The fund must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the fund become part of the assets of the fund. Any balance remaining in the fund at the end of a fiscal year must be carried forward for the next fiscal year.

[ 2011, c. 266, Pt. B, §3 (NEW) .]

2. Grants. The board may make grants to state agencies and designated cooperating entities for the purposes identified in subsection 3. Grants are made according to rules adopted by the board. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 266, Pt. B, §3 (NEW) .]

3. Fund proceeds. The proceeds of the fund may be applied and expended to acquire property or interests in property that are designed to protect access to working waterfront property consistent with the provisions of Title 12, section 6042. The board shall include as a condition of an acquisition or grant made under this section the requirement that the protected property may not be used, altered or developed in a manner that precludes its use by a commercial fisheries business consistent with the provisions of Title 33, chapter 6-A. Consistent with the provisions of Title 12, section 6042, working waterfront covenants obtained through expenditures of these funds are held by the Commissioner of Marine Resources.

[ 2011, c. 266, Pt. B, §3 (NEW) .]

4. Matching funds. For each grant made under this section, the board shall require the grant recipient to provide matching funds at least equal to the amount of the grant.

[ 2011, c. 266, Pt. B, §3 (NEW) .]

SECTION HISTORY

2011, c. 266, Pt. B, §3 (NEW).



5 §6204. Board composition

1. Composition. The board consists of 9 members, 6 who are private citizens and 3 who are permanent members. The permanent members are the Commissioner of Inland Fisheries and Wildlife; the Commissioner of Marine Resources; and the Commissioner of Agriculture, Conservation and Forestry.

[ 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. X, §3 (AMD) .]

2. Appointments. The 6 private citizens are appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over matters pertaining to state parks and public lands and to confirmation by the Legislature.

[ 1999, c. 603, §3 (AMD) .]

3. Qualifications. The 6 private citizens must be selected for their knowledge of the State's natural resources and landscape and their demonstrated commitment to land conservation. Appointments must provide broad geographic representation.

[ 1993, c. 728, §6 (AMD) .]

4. Terms; compensation. The appointed private citizen members are appointed to staggered 4-year terms. The initial appointments are: Two members for 2-year terms; 2 members for 3-year terms; and 2 members for 4-year terms. Appointed private citizen members may not serve more than 2 consecutive 4-year terms. The appointed members receive the legislative per diem pursuant to chapter 379.

[ 1993, c. 728, §6 (AMD) .]

5. Chair. The Governor shall appoint the chair of the board.

[ 1993, c. 728, §6 (AMD) .]

6. Assistance. The Department of Inland Fisheries and Wildlife; the Department of Transportation; the Department of Agriculture, Conservation and Forestry; and all other state agencies shall provide staff support and assistance considered necessary by the board to fulfill the objectives of this chapter. If agency assistance is not available, consultants may be hired from the proceeds of either the Land for Maine's Future Fund or the Public Access to Maine Waters Fund to assist the board in carrying out its responsibilities.

[ 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. X, §4 (AMD) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1987, c. 858, §§1,2 (AMD). 1989, c. 502, §B2 (AMD). 1993, c. 728, §6 (AMD). 1999, c. 603, §3 (AMD). 2011, c. 655, Pt. II, §§1, 2 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. X, §§3, 4 (AMD).



5 §6205. Board meetings; rules and administrative proceedings

1. Meetings. The board shall meet at least 4 times each year. The chair shall call the meetings of the board.

[ 1993, c. 728, §7 (AMD) .]

2. Rules. The board, acting in accordance with section 8052, may adopt rules it considers necessary for the conduct of its business.

[ 1993, c. 728, §7 (AMD) .]

3. Compensation. Appointed members are entitled to receive compensation equal to legislative per diem and travel expenses as allowed under section 12004-G, subsection 29 while engaged in board activities.

[ 1993, c. 728, §7 (AMD) .]

4. Quorum. A quorum of the board for the transaction of business is 5 members.

[ 2013, c. 92, §1 (AMD) .]

5. Personal bias. If a charge of bias or personal financial interest, direct or indirect, is filed against a member requesting that member to withdraw from a proceeding of the board, that member shall determine whether or not to withdraw and shall make that determination part of the record of that proceeding.

[ 1993, c. 728, §7 (AMD) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1987, c. 858, §3 (AMD). 1989, c. 503, §B22 (AMD). 1993, c. 728, §7 (AMD). 2013, c. 92, §1 (AMD).



5 §6206. Board responsibilities

1. Responsibilities. The board shall:

A. Complete an assessment of the State's public land acquisition needs and develop a strategy and guidelines, based on that assessment, for use in allocating the proceeds of the Land for Maine's Future Fund and the Public Access to Maine Waters Fund. Both the assessment and the development of a strategy and guidelines must be conducted with opportunities for participation by interested state agencies and the public; [1993, c. 728, §8 (AMD).]

B. [1993, c. 728, §8 (RP).]

C. Receive and review funding requests from state agencies and cooperating entities for acquisition projects meeting state guidelines; [1987, c. 858, §4 (RPR).]

D. In accordance with the strategy and guidelines developed under paragraph A, authorize distribution of proceeds from the Land for Maine's Future Fund and the Public Access to Maine Waters Fund for acquisitions of property or interests in property; and [1993, c. 728, §8 (AMD).]

E. On January 1st of every odd-numbered year, report to the joint standing committee of the Legislature having jurisdiction over matters pertaining to state parks and public lands on expenditures from the Land for Maine's Future Fund and the Public Access to Maine Waters Fund and revisions to the strategies and guidelines. This report must include a description of access to land and interest in land acquired during the report period. If an acquisition has been made that does not include guaranteed public vehicular access to the land acquired, the board must provide justification for that acquisition and a plan for continuing efforts to acquire guaranteed public access to the land. This report must include a summary of the board's experience during the reporting period with projects funded pursuant to section 6203 or 6203-A and in which the land or interest in land is acquired by a cooperating entity. This report must also include on a county-by-county basis a summary of the expenditures made by the board and acreage conserved through acquisition of fee or less-than-fee interest by the board during the report period. Each report must include cumulative totals by county of acreage conserved through acquisition of fee or less-than-fee interest through action by the board.

The report must include maps based on available information and at a statewide level that show federal, state and other public lands and permanent interests in lands held for conservation purposes. The maps must also provide a representation of the amount of land affected by conservation easements under Title 33, chapter 7, subchapter 8-A. Other state agencies holding conservation lands and interests in lands held for conservation purposes shall assist in the preparation of the maps. [2007, c. 331, §1 (AMD).]

[ 2007, c. 331, §1 (AMD) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1987, c. 858, §4 (RPR). 1993, c. 728, §8 (AMD). 1999, c. 603, §4 (AMD). 2001, c. 466, §1 (AMD). 2001, c. 548, §2 (AMD). 2005, c. 215, §1 (AMD). 2007, c. 331, §1 (AMD).



5 §6206-A. Nominations

Prior to taking an action to designate land for negotiation for acquisition, the board shall send by certified mail or otherwise deliver a notice of this intention to the owner or owners of land within the area proposed by the board for acquisition, as the identity and address of such owner or owners is shown on the tax maps or other tax records of the municipality in which the land is located. If the land is located within the unorganized territory, notice must be sent to the owner or owners as shown on the tax maps or other tax records of the State Tax Assessor. After the completion of negotiations, the board shall publish a notice of its intent to designate land for acquisition in a newspaper or newspapers of general circulation that identifies the land proposed by the board for acquisition and that notifies the residents of the area that the board will accept public comments on the proposed acquisition. [1993, c. 728, §9 (AMD).]

Any owner of land that has been nominated for acquisition and is subject to the notice requirements of this section may submit a properly sworn affidavit to the board indicating the owner's unwillingness to sell. The affidavit is notice to the board that continued evaluation of that land is inappropriate and, unless the board intends to acquire an interest in the land through the use of eminent domain pursuant to section 6207-A, the board may not consider that land for acquisition. [1993, c. 728, §9 (AMD).]

SECTION HISTORY

1989, c. 485, §1 (NEW). 1989, c. 603, §1 (RPR). 1989, c. 607, (AMD). 1993, c. 728, §9 (AMD).



5 §6207. Acquisition criteria

1. Distribution of funds. The board shall authorize the distribution of funds from the Land for Maine's Future Fund and the Public Access to Maine Waters Fund to state agencies and cooperating entities for the acquisition of natural lands that meet the criteria set forth in this chapter.

[ 1993, c. 728, §10 (AMD) .]

2. Determination of state significance. In determining whether a proposed acquisition must be funded, in full or in part, by the Land for Maine's Future Fund or the Public Access to Maine Waters Fund, the board shall consider whether the site is of state significance and:

A. Contains recreation lands, prime physical features of the Maine landscape, areas of special scenic beauty, farmland or open space, undeveloped shorelines, significant undeveloped archeological sites, wetlands, fragile mountain areas or lands with other conservation, wilderness or recreation values; [2007, c. 64, §1 (AMD).]

B. Is habitat for plant or animal species or natural communities considered rare, threatened or endangered in the State; [2007, c. 353, §1 (AMD).]

C. Provides nonmotorized or motorized public access to recreation opportunities or those natural resources identified in this section; or [2007, c. 353, §2 (AMD).]

D. Provides public water supply protection when that purpose is consistent and does not conflict with the natural resource conservation and recreation purposes of this chapter. [2007, c. 353, §3 (NEW).]

[ 2007, c. 64, §1 (AMD); 2007, c. 353, §§1-3 (AMD) .]

3. Priorities. Whenever possible, the Land for Maine's Future Fund and the Public Access to Maine Waters Fund must be used for land acquisition projects when matching funds are available from cooperating entities, as long as the proposed acquisition meets all other criteria set forth in this chapter. For acquisitions funded by the Land for Maine's Future Fund, the board shall give priority to projects that conserve lands with multiple outstanding resource or recreation values or a single exceptional value, conserve and protect deer wintering areas, provide geographic representation and build upon or connect existing holdings.

When acquiring land or interest in land, the board shall examine public vehicular access rights to the land and, whenever possible and appropriate, acquire guaranteed public vehicular access as part of the acquisition.

[ 2011, c. 381, §1 (AMD) .]

4. Nonqualifying expenditures. The board may not fund:

A. Facilities for organized recreational activities, including, but not limited to, ballparks, tennis courts or playgrounds; [1987, c. 506, §§1,4 (NEW).]

B. Except as provided in section 6203, subsection 3, paragraph B and section 6203-A, subsection 3, paragraph B, capital improvements on any publicly owned facilities; and [1993, c. 728, §10 (AMD).]

C. The acquisition of land of which the primary use value has been and will be as commercially harvested or harvestable forest land. [1993, c. 728, §10 (AMD).]

[ 1993, c. 728, §10 (AMD) .]

5. Estimation of monitoring and management costs. Prior to final approval of a project under this chapter, a person submitting a proposal to acquire property or an interest in property with funding from the Land for Maine's Future Fund or the Public Access to Maine Waters Fund shall provide:

A. A description of the management envisioned for the property for the first 10 years following acquisition. When the application proposes acquiring an interest in property, the application must provide a description of the anticipated management responsibilities retained by the landowner and those to be assumed by the State or a cooperating entity; [2001, c. 564, §1 (NEW).]

B. Preliminary estimates of the costs to the State or a cooperating entity of managing the land for the uses proposed in the application; and [2001, c. 564, §1 (NEW).]

C. Preliminary estimates of the costs associated with monitoring compliance with an easement when an interest in land is acquired. [2001, c. 564, §1 (NEW).]

[ 2001, c. 564, §1 (NEW) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1989, c. 876, §B1 (AMD). 1993, c. 728, §10 (AMD). 1995, c. 462, §D1 (AMD). 2001, c. 466, §2 (AMD). 2001, c. 564, §1 (AMD). 2007, c. 64, §1 (AMD). 2007, c. 353, §§1-3 (AMD). 2011, c. 381, §1 (AMD).



5 §6207-A. Use of eminent domain

The board may expend funds to acquire an interest in land obtained by the use of eminent domain only if the acquisition has been approved by the Legislature or is with the consent of the owner or owners of the land, as the identity and address of the owner or owners is shown on the tax maps or other tax records of the municipality in which the land is located. If the land is located within the unorganized territory, for purposes of this section the identity of the owner or owners must be as shown on the tax maps or other tax records of the State Tax Assessor. [1995, c. 139, §1 (AMD).]

SECTION HISTORY

1989, c. 485, §2 (NEW). 1989, c. 603, §2 (RPR). 1993, c. 728, §11 (AMD). 1995, c. 139, §1 (AMD).



5 §6208. Municipal approval

1. Approval. Approval by the elected municipal officials is required when more than 1% of a municipality's state valuation is considered for acquisition under a bond issue.

[ 1993, c. 728, §12 (AMD) .]

2. Transactions. Any acquisition by eminent domain funded by the board, when the land exceeds either 50 acres or $100,000 in assessed value, is subject to the approval of the municipality in which the land is located. That approval may be obtained either from the elected municipal officials or, if those officials do not approve, by vote of the town meeting or by referendum of the electorate. If the land involved is located within the unorganized territory, this requirement does not apply.

[ 1993, c. 728, §12 (AMD) .]

SECTION HISTORY

1987, c. 506, §§1,4 (NEW). 1989, c. 603, §3 (AMD). 1993, c. 728, §12 (AMD).



5 §6208-A. Unorganized territory; county approval

1. Approval. Approval by the county commissioners is required if land proposed to be acquired under a bond issue within the unorganized territory in a county constitutes more than 1% of the state valuation within the county.

[ 1999, c. 514, Pt. B, §1 (NEW) .]

2. Transactions. Any acquisition of land within an unorganized territory by eminent domain funded by the board, when the land exceeds either 50 acres or $100,000 in assessed value, must be approved by the county in which the land is located. That approval may be obtained either from the county commissioners or, if they do not approve, by referendum of the legal voters within the county.

[ 1999, c. 514, Pt. B, §1 (NEW) .]

SECTION HISTORY

1999, c. 514, §B1 (NEW).



5 §6209. Ownership; title; management

1. Uses of funds. The board may use the Land for Maine's Future Fund and the Public Access to Maine Waters Fund to acquire real property in both fee and less-than-fee simple interest, including, but not limited to, conservation easements, access easements, scenic easements, other permanent interests in land and long-term leases of at least 99 years, provided that those acquisitions are primarily natural lands meeting the criteria set forth in this chapter.

[ 1993, c. 728, §13 (AMD) .]

2. Title. Title to all lands acquired pursuant to this chapter must be vested solely in the State. Management responsibilities for the acquired lands may be contracted by the land-owning state agency to cooperating entities, subject to appropriate lease arrangements, upon the recommendation of the agency's commissioner and approval of the board.

[ 1993, c. 728, §13 (AMD) .]

3. Matching funds. When matching funds for a project include cash not derived from a bond request, an allocation of up to 20% of the appraised value of the acquired land or the amount of cash, whichever is less, may be put into the stewardship account of the state agency holding title to the land.

[ 1993, c. 728, §13 (AMD) .]

4. Payments. Payments from the fund may be made to cooperating entities for qualifying lands acquired on behalf of the State, provided that a state agency has issued to the cooperating entity a letter of intent requesting assistance in the acquisition. Upon submission to the state agency of a cooperating entity's direct expenses for acquisition and related costs of an authorized acquisition, the board shall authorize payment of those expenses, provided that the total of all expenses does not exceed the appraised value of the acquired property. Expenses must be paid at intervals during the acquisition process, as determined by the board.

[ 1993, c. 728, §13 (AMD) .]

5. Land evaluated. All lands acquired with money from the Land for Maine's Future Fund or the Public Access to Maine Waters Fund must be evaluated for rare, threatened or endangered species of plants and animals, exemplary natural communities, features of historic significance and other high priority natural features and ecologic functions as determined by the board, with reference to the best inventory data available to the State. Subsequent management by state agencies holding properties found to have such important features and functions must reflect the objective of maintaining and protecting those features and functions.

[ 1993, c. 728, §13 (AMD) .]

6. Legislative approval. Except as provided in subsection 7, land acquired under this chapter may not be sold or used for purposes other than those stated in this chapter, unless approved by a 2/3 majority of the Legislature.

[ 2011, c. 278, §1 (AMD) .]

7. Conveyance of an access easement across a rail trail. Notwithstanding any other provision of law, the Director of the Bureau of Parks and Lands within the Department of Agriculture, Conservation and Forestry, with the approval of the Governor and the Commissioner of Agriculture, Conservation and Forestry, may sell or otherwise convey in accordance with Title 12, section 1814-A access rights by easement across a rail trail acquired under this chapter.

For the purposes of this subsection, "rail trail" means a former railroad right-of-way in which the Department of Agriculture, Conservation and Forestry holds an ownership interest and that is:

A. No longer used for rail service; and [2011, c. 278, §2 (NEW).]

B. Managed by the Department of Agriculture, Conservation and Forestry for use as a recreational trail. [2011, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

[ 2011, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §§5-7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1987, c. 506, §§1, 4 (NEW). 1993, c. 728, §13 (AMD). 2011, c. 278, §§1, 2 (AMD). 2011, c. 657, Pt. W, §§5-7 (REV). 2013, c. 405, Pt. A, §24 (REV).



5 §6210. Data sharing

If the board transfers in writing to any local or federal agency any written information acquired by the board under this chapter concerning any land, the board shall, upon transfer, notify the landowner of the transfer by certified mail. [1989, c. 485, §3 (NEW).]

SECTION HISTORY

1989, c. 485, §3 (NEW).



5 §6211. Land for Maine's Future Board-sponsored credit card

1. Land for Maine's Future Board-sponsored credit card. The Land for Maine's Future Board may enter into an agreement with a financial institution, as defined in Title 9-B, section 131, subsection 17, a credit union, as defined in Title 9-B, section 131, subsection 12, or other credit card issuer to issue a credit card for the benefit of the Land for Maine's Future Board.

[ 1995, c. 516, §1 (AMD) .]

2. Agreement. If the Land for Maine's Future Board enters into an agreement with a financial institution, credit union or other credit card issuer in accordance with subsection 1, the Land for Maine's Future Board shall negotiate the most favorable agreement for the Land for Maine's Future Board, considering such factors as:

A. The rate for the Land for Maine's Future Board's fee by a credit card issuer; [1995, c. 358, §1 (NEW).]

B. The ability of the financial institution or other credit card issuer to market the card successfully; and [1995, c. 516, §1 (AMD).]

C. Customer service offered by the financial institution or other credit card issuer. [1995, c. 516, §1 (AMD).]

[ 1995, c. 516, §1 (AMD) .]

3. Distribution of proceeds. Funds received by the Land for Maine's Future Board under the agreement with the financial institution, credit union or other credit card issuer must be deposited in a separate, interest-bearing account within the Land for Maine's Future Fund. The account must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the account become part of the assets of the account. Any balance remaining in the account at the end of any fiscal year must be carried forward to the next fiscal year. Notwithstanding section 6203, subsection 3, the board may expend funds deposited in the account pursuant to this section to cover administrative costs and for staff support and consulting services, as determined necessary by the board to carry out its duties under this chapter.

[ 1999, c. 731, Pt. H, §1 (AMD) .]

SECTION HISTORY

1995, c. 358, §1 (NEW). 1995, c. 516, §1 (AMD). 1999, c. 731, §H1 (AMD).









Part 15-B: WATER RESOURCES MANAGEMENT BOARD

Chapter 355: WATER RESOURCES MANAGEMENT BOARD

5 §6301. Board created; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). MRSA T. 5, §6306 (RP).



5 §6302. Board membership; chair (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). MRSA T. 5, §6306 (RP).



5 §6303. Board compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). MRSA T. 5, §6306 (RP).



5 §6304. Meetings; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). MRSA T. 5, §6306 (RP).



5 §6305. Report; reporting deadline (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). 1991, c. 35, (AMD). MRSA T. 5, §6306 (RP).



5 §6306. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 571, §B2 (NEW). MRSA T. 5, §6306 (RP).









Part 16: STATE DEVELOPMENT OFFICE

Chapter 361: STATE DEVELOPMENT OFFICE

5 §7001. State Development Office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 481, §3 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7002. State Development Director (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 481, §3 (NEW). 1975, c. 771, §92 (AMD). 1975, c. 777, §8 (AMD). 1977, c. 308, (AMD). 1977, c. 360, §34 (AMD). 1977, c. 696, §46 (AMD). 1979, c. 547, §1 (AMD). 1981, c. 173, §§1,2 (AMD). 1981, c. 456, §A20 (AMD). 1981, c. 512, §1 (AMD). 1981, c. 698, §9 (AMD). 1983, c. 135, (AMD). 1983, c. 477, Pt. E, Subpt. 26, §§2, 3 (AMD). 1983, c. 519, §1 (AMD). 1985, c. 464, §§1,4 (AMD). 1985, c. 471, §§1,2 (AMD). 1985, c. 779, §21 (AMD). 1987, c. 534, §§A16,A19 (RP). 1987, c. 542, §§I1,I6 (AMD). 1987, c. 769, §A14 (AMD).



5 §7003. Tourism promotion and information services (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 567, §1 (NEW). 1981, c. 505, §1 (AMD). 1983, c. 477, Pt. E, Subpt. 26, §4 (RP).



5 §7004. Tourism promotion and information services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 26, §5 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7005. Maine Vacation-travel Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 26, §5 (NEW). 1983, c. 812, §§35, 36 (AMD). 1987, c. 534, §§A16, A19 (RP).



5 §7006. Travel Promotion Matching Fund Program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 26, §5 (NEW). 1985, c. 785, §A79 (AMD). 1987, c. 534, §§A16,A19 (RP).



5 §7007. Appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 26, §5 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7008. Report to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 477, Pt. E, Subpt. 26, §5 (NEW). 1987, c. 534, §§A16,A19 (RP).



Subchapter 2: COMMUNITY INDUSTRIAL BUILDINGS PROGRAM

5 §7010. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §2 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7011. Community Industrial Buildings Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §2 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7012. Assistance to development corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §2 (NEW). 1985, c. 825, (AMD). 1987, c. 534, §§A16,A19 (RP).






Subchapter 3: BUSINESS ASSISTANCE AND SERVICE REFERRAL PROGRAM

5 §7015. Program; design (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 464, §§2,4 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7016. Program to be promoted (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 464, §§2,4 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7017. Agencies to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 464, §§2,4 (NEW). 1987, c. 534, §§A16,A19 (RP).



5 §7018. State Planning Office to provide notice of federal grant approval (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 464, §§2,4 (NEW). 1987, c. 534, §§A16,A19 (RP).












Part 16-A: MAINE QUALITY OF PLACE

Chapter 363: MAINE QUALITY OF PLACE JOBS CREATION AND INVESTMENT STRATEGY

5 §7019. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 483, §1 (NEW). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §3 (RP).



5 §7020. Maine Quality of Place Council (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 483, §1 (NEW). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §3 (RP).



5 §7020-A. Council responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 483, §1 (NEW). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §3 (RP).









Part 17: STATUS OF WOMEN

Chapter 371: MAINE COMMISSION FOR WOMEN

5 §7021. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1983, c. 812, §37 (RPR). 1989, c. 503, §B23 (AMD). 1991, c. 622, §S5 (RP).



5 §7022. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 376, §23 (AMD). 1991, c. 622, §S5 (RP).



5 §7023. Term of office (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 622, §S5 (RP).



5 §7024. Vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 622, §S5 (RP).



5 §7025. Chairperson (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 622, §S5 (RP).



5 §7026. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 376, §§24,25 (AMD). 1991, c. 622, §S5 (RP).



5 §7027. Meetings; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1983, c. 812, §38 (AMD). 1991, c. 622, §S5 (RP).



5 §7028. Staff; funding (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1975, c. 147, §G1 (NEW). 1991, c. 622, §S5 (RP).






Chapter 371-A: PERMANENT COMMISSION ON THE STATUS OF WOMEN

5 §7029. Commission established

The Permanent Commission on the Status of Women, established by section 12004-I, subsection 88-A and referred to in this chapter as "the commission," is an independent commission. The commission shall promote, carry out and coordinate programs designed to improve opportunities for women in the State. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).



5 §7030. Membership

The commission consists of 17 members, including 7 appointed by the Governor, 5 appointed by the President of the Senate and 5 appointed by the Speaker of the House of Representatives. In making these appointments, the Governor, the President of the Senate and the Speaker of the House of Representatives shall consider and appoint residents of the State who have a knowledge of problems facing women in the State, who have experience in advocacy relating to women's issues and who provide leadership in programs or activities that improve opportunities for women. The members of the commission must be chosen from throughout the State, and the majority of members must be women. A member of the Legislature may not be appointed to the commission. The Governor shall appoint 7 members, each of whom represents one of the following interests: minorities, the elderly, low-income people, persons with disabilities, youth, working with victims of domestic violence and federally recognized tribes in the State. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).



5 §7030-A. Term of office

Members of the commission are appointed for 2-year terms, except that, of those members first appointed, 4 appointed by the Governor, 2 appointed by the President of the Senate and 2 appointed by the Speaker of the House must be appointed for one-year terms. The term of office of each member must be designated at the time of appointment. [2009, c. 191, §1 (NEW).]

Members of the commission may serve after the expiration of their terms until their successors have taken office. The Governor, the President of the Senate and the Speaker of the House may terminate the membership of their respective appointees for good cause. The reason for the termination must be communicated in writing to a member whose membership is terminated. The membership of any member of the commission must be terminated if the member is absent from 3 consecutive meetings without communicating good cause to the chair of the commission. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).



5 §7030-B. Vacancies

A member appointed to fill a vacancy occurring prior to the expiration of the term for which the member's predecessor was appointed serves only for the remainder of that term and must be appointed by the same appointing authority. Any vacancy on the commission does not affect its powers. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).



5 §7030-C. Chair

The Governor shall select from among the members of the commission a chair. The chair is authorized to appoint subcommittees. [2013, c. 104, §1 (AMD).]

SECTION HISTORY

2009, c. 191, §1 (NEW). 2013, c. 104, §1 (AMD).



5 §7030-D. Powers and duties

The commission shall advise and consult with the Governor and the Legislature about, and assist them in improving, opportunities for women in the State by: [2009, c. 191, §1 (NEW).]

1. Research. Carrying out research programs necessary to determine the status of women in the State;

[ 2009, c. 191, §1 (NEW) .]

2. Activities. Promoting and coordinating activities on state and local levels designed to meet the problems of women in the State;

[ 2009, c. 191, §1 (NEW) .]

3. Advocate. Serving as an advocate for women in making recommendations on proposed budgetary, legislative and policy actions to the Governor, the Legislature and other officials of the State and the Federal Government with respect to state and federal policies, programs and other activities affecting or relating to women in the State;

[ 2009, c. 191, §1 (NEW) .]

4. Information. Informing the public about the presence or absence of opportunities for women in the State;

[ 2009, c. 191, §1 (NEW) .]

5. Meetings. Conducting public hearings, conferences, workshops and other such meetings to obtain information about, discuss and publicize the needs of and solutions to the problems of women; and

[ 2009, c. 191, §1 (NEW) .]

6. Reports. Making a biennial report to the Governor and the Legislature concerning the work and interests of the commission.

[ 2009, c. 191, §1 (NEW) .]

The commission may accept funds from the Federal Government, from a political subdivision of the State or from an individual, a foundation or a corporation and may expend funds for purposes that are consistent with this chapter. Funds received under this section must be deposited in a nonlapsing Other Special Revenue Funds account within the Department of the Secretary of State to support the work of the commission. [2013, c. 104, §2 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW). 2013, c. 104, §2 (AMD).



5 §7030-E. Meetings; compensation

The commission shall meet at the call of the chair not less than 4 times each year. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).



5 §7030-F. Staff support

The Secretary of State shall provide staffing support as required. [2009, c. 191, §1 (NEW).]

SECTION HISTORY

2009, c. 191, §1 (NEW).









Part 17-A: CIVIL SERVICE

Chapter 372: STATE CIVIL SERVICE SYSTEM

Subchapter 1: STRUCTURE AND AUTHORITY

Article 1: BUREAU OF HUMAN RESOURCES

5 §7031. Purpose and mission

The Legislature finds that State Government is the largest single employer in the State and has a substantial impact, not only upon the growth and development of the State, but also with respect to policies that directly affect Maine citizens. The Legislature further finds that state employees are a valuable human resource who possess valuable skills and knowledge necessary to the effective operation of State Government and to the general health, safety and welfare of Maine citizens. [1985, c. 785, Pt. B, §38 (NEW).]

The Legislature further finds that it is essential to the welfare of all Maine citizens for state employees to undertake their duties and responsibilities in a conscientious and dependable manner. It is also of vast importance to the efficient and effective operation of State Government that all qualified Maine citizens have fair and equal opportunity to enter the service of State Government on the basis of merit and to work free from the forces of favoritism, nepotism and political patronage. Further, it is essential that individuals possessing the knowledge and skills necessary for the effective operation of State Government are hired and retained. [1985, c. 785, Pt. B, §38 (NEW).]

To achieve these goals, it is vital that the personnel administrative organization of State Government recognize and develop the talents, contributions and potential of state employees and applicants for employment. [1985, c. 785, Pt. B, §38 (NEW).]

It is in the public interest and is the policy of the State of Maine to foster and encourage an educational leave program to permit employees of the State to increase knowledge and skills and to improve work techniques and procedures. This would permit the agencies themselves and the citizens of Maine to benefit by what the employee has learned and will impart to others upon return. [2001, c. 519, §3 (NEW).]

It is the intent of the Legislature to establish the Bureau of Human Resources as the agency responsible for the administration of the human resources activities of State Government and that shall act as a service organization to respond quickly and effectively to the needs of state employees and state agencies. It is also the intent of the Legislature that the Bureau of Human Resources operate flexibly to expedite the duties and responsibilities of state employees and state agencies. [2007, c. 240, Pt. HH, §3 (AMD).]

Every employee of the Bureau of Human Resources and any other affected state agency shall act to assure that the provisions of the Civil Service Law are carried out in an open, fair and expeditious manner, with the objective of hiring and retaining the best person for a position as quickly as possible. To this end, all state agencies shall take steps to speed up handling of matters and to reduce and simplify the procedures and paperwork required by the Civil Service Law. [RR 1991, c. 2, §10 (COR).]

It is not the intent of the Legislature in this chapter or any part of it to limit or restrict the rights of state employees to bargain collectively as provided in Title 26. [1985, c. 785, Pt. B, §38 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW). RR 1991, c. 2, §10 (COR). 2001, c. 519, §3 (AMD). 2007, c. 240, Pt. HH, §3 (AMD).



5 §7032. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 785, Pt. B, §38 (NEW).]

1. Appeals board. "Appeals board" means the State Civil Service Appeals Board.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Appointing authority. "Appointing authority" means the officer, board, commission, person or group of persons having the power by virtue of the Constitution of Maine, a statute or lawfully delegated authority to make appointments.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Classified service. "Classified service" means all offices and positions of trust and employment in state service, except those placed in the unclassified service by chapter 71.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Director. "Director" means the Director of Human Resources.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

5. Eligible register. "Eligible register" means any book or other type of record or list on which the names of persons are placed who are qualified for the specific job classification for which the register is created.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

6. Employee. "Employee" means any person holding a position subject to appointment by an appointing authority.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

6-A. Employee from the executive branch in the unclassified service. "Employee from the executive branch in the unclassified service" means all executive branch employees listed in section 931, but does not include any elective or constitutional officers listed in that section or their direct appointees.

[ 1997, c. 498, §2 (NEW) .]

7. Policy Review Board.

[ 1999, c. 668, §8 (RP) .]

8. Resident. "Resident" means a person who is domiciled in this State.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1997, c. 498, §2 (AMD). 1999, c. 668, §8 (AMD).



5 §7033. Bureau of Human Resources; established

1. Goals and objectives. The Bureau of Human Resources is established within the Department of Administrative and Financial Services as the administrative agency for state civil service matters and as a service agency to state agencies and departments. In addition to any other goals and objectives established in this chapter, the Bureau of Human Resources shall strive to:

A. Establish within State Government a high concern for state employees as people; [1985, c. 785, Pt. B, §38 (NEW).]

B. Provide managers with the skills and knowledge needed to manage people effectively with particular emphasis on "people soundness;" [1985, c. 785, Pt. B, §38 (NEW).]

C. Establish a civil service system that provides State Government with highly qualified and motivated employees; [1985, c. 785, Pt. B, §38 (NEW).]

D. Encourage state employees to realize their potential and thereby increase the quality of service; [1985, c. 785, Pt. B, §38 (NEW).]

E. Establish itself as a service agency to assist other agencies and departments of State Government to perform their duties in an efficient and quality manner; [1985, c. 785, Pt. B, §38 (NEW).]

F. Preserve the integrity of the civil service system; [2007, c. 240, Pt. HH, §4 (AMD).]

G. Establish a civil service system with sufficient flexibility to adopt new technologies, procedures and policies in order to respond quickly and effectively to the needs of state agencies and employees; and [2007, c. 240, Pt. HH, §4 (AMD).]

H. Promote effective labor relations. [2007, c. 240, Pt. HH, §4 (NEW).]

[ 2007, c. 240, Pt. HH, §4 (AMD) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 2007, c. 240, Pt. HH, §4 (AMD).



5 §7034. Bureau of Human Resources; duties

The Bureau of Human Resources shall be responsible for the administration of the civil service system of State Government. The bureau shall: [1985, c. 785, Pt. B, §38 (NEW).]

1. Act in a professional, courteous manner. Perform its duties in a highly professional and helpful manner;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Cooperate with agencies. Cooperate and work closely with all state agencies with respect to the personnel needs and matters of each agency. The bureau shall strive to ensure that personnel policies are understood and carried out by the agencies;

[ 1999, c. 668, §9 (AMD) .]

3. Respond quickly to requests. Act expeditiously upon requests of state agencies and state employees with respect to civil service matters;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Provide managerial training. To the extent that resources are available, provide training in management and supervision to all persons who enter into management and supervisory positions in State Government and provide management and supervisory training on a periodic basis to ensure that managerial and supervisory personnel are knowledgeable of the most current management theories and practices.

Managerial and supervisory training shall include, among other factors, training in employee evaluation. This training at a minimum shall include at least one day of training for every supervisor during their first probationary period as a supervisor;

[ 1987, c. 349, Pt. H, §5 (AMD) .]

5. Update registers. Update, at least annually, all registers of eligibility in the classified service, upon implementation of necessary automated procedures;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

6. Review applications. Review applications for positions in State Government and determine the eligibility of the applicants in an expeditious manner;

[ 1991, c. 528, Pt. III, §15 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §15 (AMD) .]

7. Implementation. Implement, in a conscientious manner, the tasks and duties assigned by the director;

[ 1991, c. 528, Pt. III, §15 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §15 (AMD) .]

8. Administer state employee health program. Develop and maintain policies and programs directed to a healthful and safe working environment for state employees to include the administration of a first aid and health service in the State House complex for state employees and State House visitors;

[ 1991, c. 528, Pt. III, §16 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §16 (NEW) .]

9. Administer state employee health insurance program. Administer a health insurance program that is consistent with the rules adopted by the State Employee Health Commission and the requirements of sections 285 to 286-A;

[ 1991, c. 780, Pt. Y, §93 (AMD) .]

10. Administer state employee assistance program. Administer assessment and referral services for employees in need of these services in accordance with the program defined by section 957; and

[ 1991, c. 780, Pt. Y, §93 (AMD) .]

11. Administer state employee workers' compensation program. Administer the program of workers' compensation for state employees in conjunction with the programs for health and wellness and health insurance.

[ 1991, c. 780, Pt. Y, §94 (NEW) .]

12. Represent departments, agencies and commissions. Represent all departments, agencies and commissions of the Executive Branch, as directed by the Governor, pursuant to Title 26, section 979-A, et seq.

[ 2007, c. 240, Pt. HH, §5 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 349, §H5 (AMD). 1991, c. 528, §§III15,16 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§III15,16 (AMD). 1991, c. 780, §§Y93,94 (AMD). 1999, c. 668, §9 (AMD). 2007, c. 240, Pt. HH, §5 (AMD).



5 §7035. Director of Human Resources

The Director of Human Resources must be qualified by education or experience in the administration of personnel systems, public or private, and in human resource management. The commissioner shall appoint the Director of Human Resources who serves at the pleasure of the commissioner. [1997, c. 632, §1 (AMD).]

The director may name a designee to conduct employee relations activities set forth in Title 26, chapter 9-B and other proceedings such as negotiations, mediation, fact-finding, arbitration, grievance proceedings, unemployment compensation proceedings, workers' compensation proceedings, human rights proceedings and other labor relations proceedings. [2007, c. 240, Pt. HH, §6 (NEW).]

1. Education and experience in personnel systems.

[ 1997, c. 632, §1 (RP) .]

2. Restricted political activity.

[ 1997, c. 632, §1 (RP) .]

3. Record of achievement.

[ 1997, c. 632, §1 (RP) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1997, c. 498, §3 (AMD). 1997, c. 632, §1 (AMD). 2007, c. 240, Pt. HH, §6 (AMD).



5 §7036. Duties of the director

The Director of Human Resources shall be responsible for the administration of this chapter. In carrying out these duties and responsibilities, the director shall: [2007, c. 240, Pt. HH, §7 (AMD).]

1. Develop administrative procedures. Develop administrative procedures which are not subject to the Maine Administrative Procedure Act, chapter 375, with respect to the internal management of the office and the interaction of the office with other state agencies;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

1-A. Conduct employee relations activities. Act as directed by the Governor, through the Commissioner of Administrative and Financial Services, to carry out all employee relations functions as set forth in Title 26, section 979-A, subsection 5, paragraphs A to G.

[ 2007, c. 240, Pt. HH, §8 (NEW) .]

2. Develop training programs. Provide for a statewide coordinated training and organizational development system and services; develop and implement training programs to ensure that managers and supervisors have the skills and knowledge needed to manage people effectively; provide career and professional development programs for employees; provide state agencies with organizational development and management consulting services; provide technical assistance and other programs for training and organizational development; and provide supported employment and special appointment counseling and placement.

A. The director may employ staff and contract for professional services as necessary to develop and conduct training, organizational development and managerial development programs. [1989, c. 501, Pt. P, §19 (NEW).]

B. Charges may be made to state agencies for programs and services provided. Any rate schedule recommended by the director is subject to the approval of the commissioner. [2007, c. 466, Pt. A, §13 (AMD).]

C. The Training and Organizational Development Fund is established as a dedicated revenue account fund for the purposes of this subsection. [1989, c. 501, Pt. P, §19 (NEW).]

D. No expenditures may be made from the Training and Organizational Development Fund for the purpose of providing any state employee, elected official or appointee with training intended specifically to enhance and promote their image as an individual without the authorization of the Governor; [1989, c. 501, Pt. P, §19 (NEW); 1989, c. 702, Pt. E, §3 (AMD).]

[ 2007, c. 466, Pt. A, §13 (AMD) .]

3. Provide information.

[ 2007, c. 240, Pt. HH, §9 (RP) .]

4. Develop career information. Develop and distribute brochures to provide periodic seminars to state employees that provide information regarding:

A. Careers available in State Government; [1985, c. 785, Pt. B, §38 (NEW).]

B. Job descriptions of the different careers or job classifications; [1985, c. 785, Pt. B, §38 (NEW).]

C. Basic qualifications for and requirements of the careers or job classifications; and [1985, c. 785, Pt. B, §38 (NEW).]

D. The process by which a person obtains additional information about and applies for different positions in the classified service; [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

5. Be responsible for development and implementation of system of registers of eligibles. Be responsible for the development and use of registers of eligibles and the updating of these registers.

The director shall implement the procedures authorized by this subsection with the goal to establish an efficient hiring process that meets the satisfaction of the agencies that the office serves;

[ 1999, c. 668, §10 (AMD) .]

6. Develop and oversee job application process. Develop and oversee the administration of the job application process with the goal to establish a very efficient process that meets the needs established in subsection 4;

[ 1999, c. 668, §10 (AMD) .]

7. Work closely with state agencies. Work closely and cooperate with state agencies with respect to personnel matters and personnel needs of state agencies and state employees. Personnel matters and personnel needs include, but are not limited to, the following:

A. Requests of state agencies' lists of eligible persons to fill vacant or new positions; [1985, c. 785, Pt. B, §38 (NEW).]

B. Requests of state agencies for reclassifications and reallocations of positions; [1985, c. 785, Pt. B, §38 (NEW).]

C. Requests of state employees for information about job opportunities in State Government; and [1985, c. 785, Pt. B, §38 (NEW).]

D. Requests of state employees for job reclassifications and reallocations. [1985, c. 785, Pt. B, §38 (NEW).]

The director shall, at least once a year, meet with the commissioners and directors of other state agencies to discuss, individually, the personnel needs and problems of each state agency and proposed solutions that may be offered by the various agencies. The director shall also discuss with each agency any future changes to the civil service system that the director intends to propose;

[ 2007, c. 466, Pt. A, §14 (AMD) .]

8. Establish and implement job performance evaluation process. Establish and implement an employee job performance evaluation process to be used by all agencies with employees in the classified service. The job performance evaluation procedure must be consistent in its use and application among all classified service employees;

[ 1999, c. 668, §10 (AMD) .]

9. Respond to requests of applicants for information concerning their qualifications for positions in State Government. Respond to requests of applicants and provide information to the applicants with respect to their qualifications, including their test scores, strengths of the applicants, weaknesses of the applicants, areas in need of improvement and the means by which the applicants may improve qualifications;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

10. Undertake long-term and short-term planning. Undertake long-term and short-term planning with respect to the needs of the civil service system within the ensuing year and in the next 5 years. The director shall focus on the types of positions, qualifications and requirements for these positions, technologies and types of procedures necessary to maintain an efficient, modern, comprehensive, conscientious and effective state employee labor force;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

11. Investigate complaints. Investigate complaints and problems relating to the administration and operation of the civil service system and inform the joint standing committee of the Legislature having jurisdiction over State Government of any legislation necessary to resolve the problems;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

12. Coordinate and use State Government services. Coordinate and use the services available to State Government to create an effective, motivated state employee labor force, including the services of the Bureau of Employment Services; the Welfare Employment, Education and Training, WEET, program of the Department of Health and Human Services; and any other services that are appropriate to the purpose of the Bureau of Human Resources;

[ 1995, c. 560, Pt. G, §4 (AMD); 1995, c. 560, Pt. G, §29 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

13. Evaluate the operation of the civil service system. Evaluate the operation of the civil service system and report its findings to the joint standing committee of the Legislature having jurisdiction over State Government by October 15th of each year. This report shall include, at a minimum, the following:

A. The turnover rate in the state employee labor force for the classified and the unclassified services for the previous fiscal year; [1985, c. 785, Pt. B, §38 (NEW).]

B. The turnover rate for each job classification for the previous fiscal year; [1985, c. 785, Pt. B, §38 (NEW).]

C. The total number and disposition of job reclassification requests, which shall also indicate the period of time for a final decision for each request; [1985, c. 785, Pt. B, §38 (NEW).]

D. The number of vacancies, occurring in the previous fiscal year, which required recruitment of personnel and the length of time required to fill each vacancy. The time period shall be measured from the time of notice of departure, transfer or promotion of the previous incumbent to the successor's assumption of the position; [1985, c. 785, Pt. B, §38 (NEW).]

E. The reason for the occurrence of each vacancy that occurred in the previous fiscal year to include job promotion, problems with management and any other causes for the vacancies; and [1985, c. 785, Pt. B, §38 (NEW).]

F. The training programs instituted by the bureau and the number of persons completing these programs in the previous fiscal year; [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

14. Employ staff and other assistance. Employ staff, who must be employed in the classified service in accordance with the Civil Service Law. Persons appointed to major policy-influencing positions are unclassified and serve at the pleasure of the director. The classified and unclassified employees in the Bureau of Human Resources shall comply with section 7056-A, defining the political activities in which the employees may engage. All managerial, policy-influencing and professional employees in the bureau must be qualified by education, training and experience in the administration of personnel systems;

[ 1997, c. 498, §4 (AMD) .]

15. Prepare a budget. Prepare a budget for the administration and operation of the Bureau of Human Resources in accordance with the provisions of law that apply to departments of State Government;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

16. Meet with Policy Review Board.

[ 1999, c. 668, §11 (RP) .]

17. Adopt rules. Adopt rules in accordance with the Maine Administrative Procedure Act, chapter 375, with respect to:

A. Provisional, emergency, exceptional and temporary appointments; [1985, c. 785, Pt. B, §38 (NEW).]

B. Leave of absence, resignation, hours of service, vacation and sick leave; [1985, c. 785, Pt. B, §38 (NEW).]

C. Personnel records; [1985, c. 785, Pt. B, §38 (NEW).]

D. Suspension, lay off, dismissal and demotion; [1985, c. 785, Pt. B, §38 (NEW).]

E. Promotion in the classified service; [1985, c. 785, Pt. B, §38 (NEW).]

F. Probationary periods; [1985, c. 785, Pt. B, §38 (NEW).]

G. Certification of payrolls; [1985, c. 785, Pt. B, §38 (NEW).]

H. Eligible registers; [1985, c. 785, Pt. B, §38 (NEW).]

I. Classification of positions in the classified service; [1985, c. 785, Pt. B, §38 (NEW).]

J. Compensation plan; [1985, c. 785, Pt. B, §38 (NEW).]

K. Examination for admission to the classified service; [1985, c. 785, Pt. B, §38 (NEW).]

L. Transfer; [1985, c. 785, Pt. B, §38 (NEW).]

M. In-service training; [1985, c. 785, Pt. B, §38 (NEW).]

N. Service ratings; and [1985, c. 785, Pt. B, §38 (NEW).]

O. Alternative work hours; [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

18. Records.

[ 1987, c. 402, Pt. B, §§6, 7 (RP) .]

19. Hearings. In the course of any investigations under chapters 56, 65, 67, 71 and this chapter, hold hearings for the purpose of gathering information. The hearings are not adjudicatory proceedings under the Maine Administrative Procedure Act, chapter 375. In conjunction with the hearings, the director may administer oaths and subpoena and require the attendance of witnesses and the production of books, papers, public records and other documentary evidence pertinent to the investigation.

In case of the refusal of any person to comply with any subpoena issued under this subsection or to testify to any matter regarding which that person may be lawfully interrogated, the Superior Court in any county on application of the commissioner may issue an order requiring that person to comply with the subpoena and to testify; and any failure to obey the order of the court may be punished by the court as a contempt of the court;

[ RR 2001, c. 2, Pt. A, §8 (COR) .]

20. Contract and enter into agreements. Enter into contracts and agreements to achieve the purposes of this chapter;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

21. Enforcement. To enforce the observance of the Civil Service Law and the rules made under it;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

22. Records. Keep a full and complete record of adjudicatory proceedings, including hearings on matters of classification, reclassification or allocation, in accordance with the Maine Administrative Procedure Act, chapter 375, sections 9059 and 9061, and to keep a record of votes taken in rule-making proceedings in accordance with the Maine Administrative Procedure Act, section 8056, and to keep full and complete minutes of investigatory hearings. These records and minutes must be open to public inspection unless otherwise provided by law;

[ 1991, c. 528, Pt. III, §17 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §17 (AMD) .]

23. Organization and decentralization. Organize the bureau as the director determines most efficient and to decentralize personnel management among the various departments and agencies of the State consistent with the requirements of section 7031 and determined in the best interest of efficient administration;

[ 1991, c. 528, Pt. III, §17 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §17 (AMD) .]

24. Administer state employee health insurance program for state employees. Administer the Employee Health Insurance Program and the fund accounts established for this purpose by sections 286, 286-A and 1731;

[ 1991, c. 528, Pt. III, §18 (NEW); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. III, §18 (NEW) .]

25. Administer proactive state employee health and safety program. Work with other bureaus and departments and state employees and their representatives to establish policies and programs that minimize the risk of injury to and incidence of illness among state employees, to include the administration of a first aid and health service in the State House complex for state employees and State House visitors;

[ 2007, c. 240, Pt. HH, §10 (AMD) .]

26. Administer employee assistance program for state employees. Oversee and direct an employee assistance program for the purpose of assisting state employees to address and overcome personal difficulties that interfere with performance and productivity;

[ 2003, c. 230, §1 (AMD) .]

27. Administer state employee workers' compensation program. Administer the program of workers' compensation for state employees in conjunction with the programs for health and wellness and health insurance; and

[ 2003, c. 230, §2 (AMD) .]

28. Ensure establishment of policies regarding complaints against state employees. Ensure that each state agency establishes a policy that makes certain that complaints filed by the public against a state employee or group of state employees are addressed by that agency. Each agency policy must ensure that there are written instructions describing the most effective way for the public to file a complaint with the agency, a procedure for the agency to address complaints from the public and a provision that requires the agency to notify a complainant of the outcome of the complaint. This subsection does not authorize the release of confidential information that may not otherwise be released to the public.

[ 2003, c. 230, §3 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 402, §§B6,B7 (AMD). 1989, c. 501, §P19 (AMD). 1989, c. 702, §E3 (AMD). 1991, c. 528, §§III17,18 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§III17,18 (AMD). 1991, c. 780, §§Y95,96 (AMD). 1995, c. 560, §G4 (AMD). 1995, c. 560, §G29 (AFF). 1997, c. 498, §4 (AMD). 1999, c. 668, §§10,11 (AMD). RR 2001, c. 2, §A8 (COR). 2003, c. 230, §§1-3 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 240, Pt. HH, §§7-10 (AMD). 2007, c. 466, Pt. A, §§13, 14 (AMD).



5 §7037. Limitations on collective bargaining activity (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §B38 (NEW). 2007, c. 240, Pt. HH, §11 (RP).



5 §7038. Communications between management and employees

The director is responsible for the development and monitoring of a communications process between management and subordinate employees in each agency of State Government. [1999, c. 668, §12 (AMD).]

1. Factors to be considered. In the development of a communications' process for each agency, the director shall:

A. Consider the uniqueness and the responsibilities of each agency; [1985, c. 785, Pt. B, §38 (NEW).]

B. Consider the valuable information that nonsupervisory employees may contribute to the operation of each agency; [1985, c. 785, Pt. B, §38 (NEW).]

C. Consider the means, including confidentiality of identity, by which nonsupervisory employees may communicate information about department policies, procedures and practices to the management without intimidation or fear of reprisal from management; [1985, c. 785, Pt. B, §38 (NEW).]

D. Consider the need for communication between supervisory personnel and policy-influencing persons which is necessary for the efficient and effective implementation of department policies and procedures; [1985, c. 785, Pt. B, §38 (NEW).]

E. Consider employee evaluation of supervisors as a means of improving supervisory skills and management-employee relations; [1985, c. 785, Pt. B, §38 (NEW).]

F. Consider the means by which professional and nonprofessional employees discuss issues of mutual concern on a regular basis; [1985, c. 785, Pt. B, §38 (NEW).]

G. Emphasize an approach that promotes cooperation between management and nonsupervisory personnel; and [1985, c. 785, Pt. B, §38 (NEW).]

H. Any other variable considered by the director to be important to the process. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Prohibitions. Any department policy, practice or procedure that any agency of State Government adopts or implements and which discriminates against persons for reasons other than merit, special skills or job qualifications or reasons authorized under collective bargaining agreements is void.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Communication on a regular basis. Any communications' process established pursuant to this section shall function on a regular basis.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Penalty for failure to comply. The Commissioner of Administrative and Financial Services may not authorize payment of any debts or liabilities of a department or salaries of persons in policy-influencing positions in a department or agency that, upon written notification by the director, is not in compliance with this section.

[ 1991, c. 780, Pt. Y, §97 (AMD) .]

5. Schedules. The Department of Health and Human Services shall be the first state agency scheduled for review by the Bureau of Human Resources. Findings of this process shall be reported to the joint standing committees of the Legislature having jurisdiction over audit and program review and human resources prior to June 1, 1988.

[ 1987, c. 395, Pt. A, §23 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 395, §A23 (AMD). 1991, c. 780, §Y97 (AMD). 1999, c. 668, §12 (AMD). 2003, c. 689, §B6 (REV).



5 §7039. Civil Service Law

The Civil Service Law consists of chapters 65, 67, 68, 69, 71 and this chapter. Whenever reference is made in statute or rule to the Civil Service Law, the chapters delineated in this section apply. [RR 2001, c. 2, Pt. A, §9 (COR).]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 402, §§B8,B9 (AMD). RR 1999, c. 2, §3 (COR). RR 2001, c. 2, §A9 (COR).






Article 2: POLICY REVIEW BOARD

5 §7041. Policy Review Board; establishment; membership; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1985, c. 819, §A6 (AMD). 1991, c. 780, §§Y98-100 (AMD). 1993, c. 349, §11 (AMD). RR 1995, c. 2, §6 (COR). 1999, c. 668, §13 (RP).



5 §7042. Duties and responsibilities of the Policy Review Board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 240, §2 (AMD). 1999, c. 668, §14 (RP).









Subchapter 2: EMPLOYEE POLICIES, PRACTICES AND RESTRICTIONS

Article 1: CITZENSHIP, RESIDENCY, HIRING PRACTICES AND VETERANS' PREFERENCE

5 §7051. General provisions

The following provisions apply to the classified and unclassified services or to the specific services as specified in this section. [1985, c. 785, Pt. B, §38 (NEW).]

1. Citizenship. In making appointments to or recruiting for any position on an open competitive basis in the classified service, preference shall be given to citizens of the United States. This requirement may be waived by the director on an individual basis when there exists compelling reasons for the waiver.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Discrimination prohibited. In carrying out this chapter, no discrimination may be made on account of political or religious opinions or affiliations or because of race or national origin, sex or marital status or age or physical disability, unless based upon a bona fide occupational qualification.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Hiring and promoting neutrality. The final decision of whether a person will be hired or promoted by the State may not be made in part or wholly by a person related to the job candidate by consanguinity or affinity within the 4th degree. The director by rules shall insure that this section will not deprive any applicant or employee of full consideration for hiring or promotion.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Employees in military service; substitutes. Whenever any employee, regularly employed in other than a temporary position for a period of at least 6 months by the State or by any department, bureau, commission or office of the State, or by the University of Maine System, community colleges, Maine School Building Authority, Maine Turnpike Authority, Finance Authority of Maine or any other state or quasi-state agency, or by any county, municipality, township or school district within the State shall in time of war, contemplated war, emergency or limited emergency, enlist, enroll, be called or ordered or be drafted into the Armed Forces of the United States or any branch or unit thereof, or shall be regularly drafted under federal manpower regulations, the employee shall not be deemed or held to have thereby resigned from or abandoned employment, nor shall be removable during the period of service. "Temporary," for the purpose of this section means employment based on a seasonal or on-call basis or employment based on a contract of less than 6 months' duration.

A. [2001, c. 662, §1 (RP).]

B. [2001, c. 662, §2 (RP).]

C. [2001, c. 662, §2 (RP).]

D. [2001, c. 662, §3 (RP).]

E. When a permanent classified employee is on extended leave, a substitute may be employed, subject to personnel rules, until return or separation of the incumbent. [1985, c. 785, Pt. B, §38 (NEW).]

[ 2001, c. 662, §1-3 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

5. Probationary period; permanent appointments. All original appointments to the classified service and all subsequent promotional appointments within the classified service shall be for a probationary period. The duration of the probationary period shall be determined by the director in consultation with the director or commissioner of the agency, but in no case may it be for less than 6 months.

A. Probationary employees shall be reviewed at the end of their 3rd month of employment by their supervisors. The supervisor and the employee shall mutually discuss the job tasks and the performance of the employee, including any necessary improvements. [1987, c. 240, §3 (NEW).]

B. Probationary employees shall be included in the payroll of the department in which they have been hired at the time of the commencement of their duties. Probationary employees shall be compensated in the same manner as permanent full-time employees, provided they have been hired in accordance with all applicable laws and procedures. [1987, c. 240, §3 (NEW).]

[ 1987, c. 240, §3 (AMD) .]

6. Temporary and provisional appointments. Whenever it is impossible to certify eligible persons for appointment to a vacancy in the classified service, the appointing authority may nominate a person to the director. If the nominee is found by the director to have had experience and training that appear to qualify the nominee for the position, the nominee may be temporarily appointed to fill the vacancy in accordance with policies and procedures developed by the director.

A. The director may make a provisional appointment to fill a technical or professional position that requires a specialized knowledge or training to carry out the duties of the position and that cannot be filled from the eligible register. [2007, c. 466, Pt. A, §15 (AMD).]

B. The director shall establish a policy to protect persons in temporary positions from remaining in a temporary position for an unreasonable period of time, not to exceed one year. [2007, c. 466, Pt. A, §15 (AMD).]

C. The director may authorize, without requiring competitive tests, the appointment of unskilled laborers or persons engaged in custodial and domestic work in state institutions or departments. [1985, c. 785, Pt. B, §38 (NEW).]

[ 2009, c. 415, Pt. A, §4 (AMD) .]

7. Dismissal and disciplinary action. An appointing authority may dismiss, suspend or otherwise discipline an employee in the classified service for cause. This right is subject to the right of appeal and arbitration of grievances set forth in the applicable labor contract, in sections 7081 to 7084 or by civil service rule; and sections 7081 to 7084 shall apply to any employee who has satisfactorily completed an initial probationary period. This subsection does not apply to unclassified employees listed in section 931, nor does this subsection in any way limit the collective bargaining rights of classified and unclassified employees. This subsection does not apply to an employee appointed to a major policy-influencing position listed in sections 932 to 953.

Notwithstanding any other provision of law, the head of any institution under the control of the Department of Health and Human Services as the appointing authority may suspend with pay any employee who is charged by indictment with the commission of a criminal offense involving acts alleged to have been perpetrated upon any resident or residents of any such institution. Any suspension with pay may be authorized by the appointing authority only when to permit the employee to remain on duty at the institution would be against the best interest of any one or more of the residents of the institution, and authorization for suspension with pay shall apply only during the pendency of the criminal proceedings in the trial court, but not longer than 30 working days. Sections 7081 to 7084 shall not apply to suspension with pay ordered by the appointing authority under this paragraph.

[ 1987, c. 9, §3 (AMD); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 9, §3 (AMD). 1987, c. 240, §3 (AMD). 1987, c. 402, §A55 (AMD). 1989, c. 443, §11 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 668, §15 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 662, §§1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 689, §B6 (REV). 2007, c. 466, Pt. A, §15 (AMD). 2009, c. 415, Pt. A, §4 (AMD).



5 §7052. Appointments and promotions

Appointments to and promotions in the classified service must be made according to merit and fitness, from eligible lists developed by the director pursuant to procedures and policies established by the director. A person may not be appointed, transferred, promoted or reduced as an officer, clerk or employee or laborer in the classified service in any manner or by any means other than those prescribed by law or rule pursuant to this chapter. [1999, c. 668, §16 (AMD).]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1999, c. 668, §16 (AMD).



5 §7053. Intermittent employees

It is the policy of the State to permit all employees of the State to participate to the fullest extent possible in the benefits of the civil service system for classified and unclassified employees. This policy shall be extended to full-time, part-time, intermittent and all other categories of employees. [1985, c. 785, Pt. B, §38 (NEW).]

The Director of Human Resources shall, not later than July 1, 1986, adopt rules to assure the attainment of this policy for intermittent employees. At a minimum, the rules must: [RR 1997, c. 2, §15 (COR).]

1. Define intermittent positions. Define intermittent positions and must in the definition limit the use of any position to employment for not more than 1040 hours in any consecutive 12-month period;

[ 1995, c. 502, Pt. F, §3 (AMD) .]

2. Eligibility provisions. Provide that a person who has been employed in an intermittent position for more than 1,040 hours shall:

A. Be eligible to accrue and use vacation and sick leave days at the same rate, pro rata, as full-time state employees; [1985, c. 785, Pt. B, §38 (NEW).]

B. Be eligible to receive holiday pay at the same rate, pro rata, at the same rate as full-time state employees, provided that the intermittent employee works on the days before and after the holiday; [1985, c. 785, Pt. B, §38 (NEW).]

C. Be eligible to receive an increase in salary to the next step on the same basis as full-time employees, that is, after completing 2,080 hours of work; [1985, c. 785, Pt. B, §38 (NEW).]

D. Be considered a classified employee for the purposes of:

(1) Eligible registers;

(2) Classification of positions;

(3) The compensation plan;

(4) Promotion in the classified service;

(5) Provisional, emergency, exceptional and temporary appointments;

(6) Probationary period;

(7) Transfer;

(8) Reinstatement;

(9) Demotion;

(10) Suspension, layoff and dismissal;

(11) Leave of absence and resignation;

(12) Personnel records;

(13) In-service training;

(14) Service ratings; and

(15) Certification of payrolls; [1985, c. 785, Pt. B, §38 (NEW).]

E. Be eligible to participate on a pro rata basis in the retirement program for state employees; and [1985, c. 785, Pt. B, §38 (NEW).]

F. Be eligible to participate in health and hospitalization insurance programs at rates of participation reduced to reflect the less than full-time status; and [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Restricted application. This section shall not apply if provided pursuant to Title 26, chapter 9-B.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 320, (AMD). 1995, c. 502, §F3 (AMD). RR 1997, c. 2, §15 (COR).



5 §7054. Veterans' preference

In making appointments to and retention in any position on an open competitive basis in the classified service, preference shall be given to veterans of the Armed Forces of the United States, who have been honorably separated, or to their wives, husbands, widows, widowers, mothers or fathers as set forth in this section. [1985, c. 785, Pt. B, §38 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Armed Forces" means the United States Army, Navy, Air Force, Marine Corps or Coast Guard. [1985, c. 785, Pt. B, §38 (NEW).]

B. "Honorable separation" means discharge or release from a continuous tour of active duty in any of the Armed Forces, the official records of which show the character of service or type of discharge to have been honorable. [1985, c. 785, Pt. B, §38 (NEW).]

C. "Veteran" means a person who served on full-time active duty, exclusive of active duty for training, in the Armed Forces of the United States. [1989, c. 20, (AMD).]

D. [2001, c. 512, §1 (RP).]

[ 2001, c. 512, §1 (AMD) .]

2. Examination preference. Preference points shall be added to the earned qualifying rating in examinations, provided that a passing grade is attained, of veterans applying for positions in the state service in accordance with the following, provided that they have not been previously employed in the classified service after obtaining preference points. A veteran who is receiving a disability pension shall be entitled to preference points under this subsection, notwithstanding his previous employment in the classified service after obtaining preference points.

A. A veteran who served on active duty in any of the Armed Forces for at least 90 days consecutively and who was honorably separated must be accorded a 5-point preference. [2001, c. 512, §2 (AMD).]

B. The widow or widower of a veteran, as defined in paragraph A, who has never remarried, shall be granted a 5-point preference. [1985, c. 785, Pt. B, §38 (NEW).]

C. A veteran who served on active duty in any of the Armed Forces for at least 90 consecutive days, at any time, was honorably separated, and who has a service-connected disability of 10% or more and receives compensation, pension or disability retirement under public laws administered by the Veterans Administration or by a branch of the Armed Forces shall be accorded a 10-point preference. [1985, c. 785, Pt. B, §38 (NEW).]

D. The spouse of a disabled veteran as defined in paragraph C, is entitled to a 10-point preference in lieu of the veteran when his or her service-connected disability disqualifies him or her for appointment in the classified service along the general lines of his or her usual occupation. [1985, c. 785, Pt. B, §38 (NEW).]

E. The widow or widower, who has never remarried, of a veteran who lost his or her life under honorable conditions while serving on active duty in any of the Armed Forces or who died as the result of service-connected disability must be accorded a 10-point preference. [2001, c. 512, §3 (AMD).]

F. The natural mother or father of a deceased veteran who lost his or her life under honorable conditions while serving on active duty in any of the Armed Forces who is or was married to the father or mother of the veteran on whose service he or she bases his or her claim; and who is widowed, divorced or separated; or who lives with his or her totally and permanently disabled husband or wife, either the veteran's father or mother or the husband or wife of his or her remarriage, is entitled to a 10-point preference. [RR 2001, c. 2, Pt. A, §10 (COR).]

[ RR 2001, c. 2, Pt. A, §10 (COR) .]

3. Certification preference. Names of preference veterans shall be entered on appropriate registers as follows.

A. The names of 5-point preference veterans shall be entered on appropriate registers in accordance with their respective augmented ratings, but they shall be entered ahead of all nonveterans having the same rating. [1985, c. 785, Pt. B, §38 (NEW).]

B. The names of qualified 10-point preference veterans, who have a compensable service-connected disability of 10% or more, shall be placed at the top of the appropriate register in accordance with their respective augmented ratings, in nonprofessional and nonscientific classes below range 12 of the compensation plan. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Retention preference. In any reduction in personnel in the state service, veteran preference employees shall be retained in preference to all other competing employees in the same classification with equal seniority, status and service ratings.

In determining qualifications for examination and appointment with respect to veteran preference eligibles under this section, the director or other examining agency may waive requirements as to age, height and weight, provided that any such requirement is not essential to the performance of the duties of the position for which examination is given. The director or other examining agency, after giving due consideration to the recommendation of any accredited physician, may waive the physical requirements in the case of any veteran, provided that the veteran is, in the opinion of the director or other examining agency, physically able to discharge efficiently the duties of the position for which the examination is given.

This section applies to all examinations for original positions in the State Police, Department of Inland Fisheries and Wildlife, Department of Marine Resources, University of Maine System, community colleges, Maine School Building Authority, Maine Turnpike Authority, Finance Authority of Maine or any other state or quasi-state agency.

[ 1989, c. 443, §12 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1985, c. 811, (AMD). 1987, c. 402, §§A56,A57 (AMD). 1989, c. 20, (AMD). 1989, c. 443, §12 (AMD). 1993, c. 427, §§1,2 (AMD). 1995, c. 115, §1 (AMD). 1999, c. 462, §1 (AMD). RR 2001, c. 2, §A10 (COR). 2001, c. 512, §§1-3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §7054-A. Access to register for ASPIRE-JOBS participants

In making referrals to a position on an open competitive basis in the classified service, preference must be given to ASPIRE-JOBS participants as set forth in this section. [1993, c. 385, §2 (NEW).]

1. Eligibility. Candidates must be active participants of the ASPIRE-JOBS Program, as defined in Title 22, chapter 1054-A, or current recipients of Temporary Assistance for Needy Families who have completed the ASPIRE-JOBS Program within the past year at the time an application for employment is filed with the Bureau of Human Resources in order to be eligible for preference under this section. Candidates shall make their status in the ASPIRE-JOBS Program known to the Director of Human Resources in a manner prescribed by the director. Eligibility for preference continues for a period of one year after the date of application for employment and may be renewed at the end of one year at the request of the candidate if the candidate continues to meet the other eligibility criteria specified in this subsection. A candidate receives preference only if the candidate has earned a qualifying rating on all relevant examinations.

[ 1993, c. 385, §2 (NEW); 1997, c. 530, Pt. A, §34 (AMD) .]

2. Certification preference. Preference is limited to referral of the highest scoring ASPIRE-JOBS Program participant as an additional candidate to be interviewed. If the normal certification procedure includes an eligible ASPIRE-JOBS Program participant, further preferential certification may not be made. Preference under this section may not exclude a person who would be referred normally.

[ 1993, c. 385, §2 (NEW) .]

SECTION HISTORY

1993, c. 385, §2 (NEW). 1997, c. 530, §A34 (AMD).



5 §7055. Reopening of examinations

Veterans with the present existence of a service-connected disability to a compensable degree, wives and husbands of disabled veterans who qualify for 10-point preference under section 7054, subsection 2, paragraph B, unmarried widows or widowers of deceased veterans who qualify for 10-point preference under section 7054, subsection 2, paragraph C, mothers and fathers, who are widowed, divorced, separated or whose wives or husbands are permanently and totally disabled, of veterans who died while in the active service of the Armed Forces during any war or who died as a result of service-connected disabilities, may file an application for and reopen an open competitive examination during the life of an eligible register resulting from a published announcement. [1985, c. 785, Pt. B, §38 (NEW).]

1. No eligible register resulting from published announcement. If no eligible register resulted from a published announcement, applicants qualified according to this section may file an application for and reopen an open competitive examination within 3 years of the closing date of the published announcement, provided that in all instances the applicant had not previously made application for the examination under conditions of the published announcement.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Positions held by other than permanent or probationary employees. In the event positions in the classified service are held other than by permanent or probationary employees, applicants qualified according to this section may file application for an examination to be announced and opened. Examinations shall be conducted for those applicants not later than the quarterly period succeeding that in which the application has been filed with the director.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW).



5 §7056. Political activity (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 487, (AMD). 1997, c. 498, §5 (RP).



5 §7056-A. Political activity

1. Use of official authority. An officer or employee in the classified service or an employee from the executive branch in the unclassified service of this State may not use that officer's or employee's official authority, influence or supervisory position for the purpose of:

A. Interfering with or affecting the result of a partisan election or nomination for elective office; or [1997, c. 498, §6 (NEW).]

B. Attempting to intimidate, threaten, coerce, command or influence a person to give or withhold a political contribution or to engage or not to engage in any form of political activity as defined in this section. [1997, c. 498, §6 (NEW).]

For the purpose of this subsection, "use of official authority or influence" includes promising to confer or conferring a benefit such as compensation, a grant, contract, license or ruling; effecting or threatening to effect a reprisal, such as deprivation of compensation, a grant, contract, license or ruling; or taking, directing others to take, recommending, processing or approving any personnel action.

[ 1997, c. 498, §6 (NEW) .]

2. Political contributions. An officer or employee in the classified service or an employee from the executive branch in the unclassified service of this State may not:

A. Give or offer to give a political contribution to an individual to vote or refrain from voting or to vote for or against any candidate or measure in any partisan election; [1997, c. 498, §6 (NEW).]

B. Solicit, accept or receive a political contribution to vote or refrain from voting or to vote for or against any candidate or measure in any partisan election; [1997, c. 498, §6 (NEW).]

C. Knowingly give or hand over a political contribution to a superior of the employee; [1997, c. 498, §6 (NEW).]

D. Knowingly solicit, accept or receive or be in any manner concerned with soliciting, accepting or receiving a political contribution from another employee or a member of another employee's immediate family who is a subordinate of the employee; or [1997, c. 498, §6 (NEW).]

E. Knowingly solicit, accept or receive a political contribution from or give a political contribution to any person who:

(1) Has or is seeking to obtain contractual or other business or financial relations with the agency in which the employee is employed;

(2) Conducts operations or activities that are regulated by that agency; or

(3) Has interests that may be substantially affected by the performance or nonperformance of the employee's official duties. [1997, c. 498, §6 (NEW).]

[ 1997, c. 498, §6 (NEW) .]

3. Political activity. An officer or employee in the classified service or an employee from the executive branch in the unclassified service of this State may not engage in political activity:

A. When the employee is on duty; [1997, c. 498, §6 (NEW).]

B. In state-owned or leased work space occupied in the discharge of official duties or by using the facilities or services of the State; or [1997, c. 498, §6 (NEW).]

C. When wearing a uniform or official insignia identifying the office or position of the employee or while using a vehicle owned or leased by the State or its agencies. [1997, c. 498, §6 (NEW).]

As used in this subsection, political activity means to advocate expressly for the election or defeat of any candidate for a federal office, a constitutional office or any candidate for partisan elective municipal, county or state office, including leadership positions in the Senate and the House of Representatives or to solicit contributions reportable under Title 21-A, chapter 13.

[ 1997, c. 498, §6 (NEW) .]

4. Candidacy for elective office. An officer or employee in the classified service or an employee from the executive branch in the unclassified service of this State, except for an officer or enlisted person in the Maine National Guard, may not be a candidate for elective office in a partisan public election other than for a local office. This subsection may not be construed as prohibiting an officer or employee of the State from being a candidate in an election if none of the candidates is nominated or elected at that election as representing a party whose candidates for presidential elector received votes in the last preceding election during which presidential electors were selected. Law enforcement officers continue to be subject to departmental rules regarding procedures on candidacy.

[ 2007, c. 130, §1 (AMD) .]

5. Rights of voting and free expression. An officer or employee in the classified service or an employee from the executive branch in the unclassified service of this State retains the right to vote as that officer or employee chooses and to express opinions on political subjects and candidates.

[ 1997, c. 498, §6 (NEW) .]

6. Rights of participation in political organizations and activities. An officer or an employee of the classified service or an employee from the executive branch in the unclassified service of this State may:

A. Campaign for and hold an elective office in political clubs and organizations; [1997, c. 498, §6 (NEW).]

B. Contribute money to political organizations or attend political fundraising functions; [1997, c. 498, §6 (NEW).]

C. Donate personal time and service to a political cause; [1997, c. 498, §6 (NEW).]

D. Be a candidate for public office in a nonpartisan election; and [1997, c. 498, §6 (NEW).]

E. Participate in any other activity not specifically prohibited by state or federal law. [1997, c. 498, §6 (NEW).]

[ 1997, c. 498, §6 (NEW) .]

7. Exemption of official duties. This section may not be construed to apply to any actions taken in order to carry out the duties and responsibilities of an officer's or employee's position, including but not limited to advocacy on policy issues or legislation.

[ 1997, c. 498, §6 (NEW) .]

SECTION HISTORY

1997, c. 498, §6 (NEW). 2007, c. 130, §1 (AMD).






Article 2: JOB CLASSIFICATION, COMPENSATION AND QUALIFICATIONS

5 §7061. Classification plan

The director, in accordance with policies and procedures established by the director and in accordance with this section, shall record the duties and responsibilities of all positions in state service and establish classes for these positions. The titles of the positions and classes must be used in all personnel, accounting, budget, appropriation and financial records of all state departments, commissions and institutions. [1999, c. 668, §17 (AMD).]

1. Involvement of commissioners and directors. In recording the duties and responsibilities of each position, the commissioners and directors of the departments and agencies of State Government shall be involved to the greatest extent possible.

[ 1987, c. 541, (RPR) .]

2. Development of job classifications. Job classifications created pursuant to this section shall be developed to meet the needs of each department in the most efficient and pertinent manner.

[ 1987, c. 541, (RPR) .]

2-A. Mental health professionals. Job classifications adopted by the director under subsection 2 must allow a person licensed as a marriage and family therapist under Title 32, chapter 119 to qualify for mental health therapist positions within the civil service system.

[ 2011, c. 6, §1 (NEW) .]

3. Collective bargaining.

[ 1987, c. 724, §1 (REEN); MRSA T. 5, §7061, sub-§7 (RP) .]

4. Implementation. The procedure established pursuant to this section shall be implemented by the bureau in conjunction with state agencies. State agencies shall provide sufficient employees and resources to efficiently and effectively implement this section.

A. The procedure shall provide for periodic updating of job descriptions at least every 5 years to accurately reflect current duties and responsibilities of each job classification. [1987, c. 541, (NEW).]

[ 1987, c. 541, (NEW) .]

5. Reclassification requests. The bureau shall act as expeditiously as possible on job reclassification requests which occur while this section is in effect. Nothing in this section may be construed to authorize the bureau to defer from acting expeditiously on job reclassification requests while the issue of job classifications is being addressed pursuant to this section.

[ 1987, c. 541, (NEW) .]

6. Report. The director shall submit a progress report on or before February 15, 1988, to the joint standing committee of the Legislature having jurisdiction over state and local government.

[ 1987, c. 541, (NEW) .]

7. Sunset. Subsection 3 is repealed March 15, 1990.

[ 1987, c. 724, §2 (AMD) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 541, (RPR). 1987, c. 724, §§1,2 (AMD). 1999, c. 668, §17 (AMD). 2011, c. 6, §1 (AMD).



5 §7062. Registers of eligibility

The director, in accordance with policies and procedures established by the director, shall prepare for each class of positions in the classified service registers of persons eligible for appointment to positions in each class. Each eligible register consists of a list of all the persons who have shown by competitive tests, as provided in section 7063, that they possess the qualifications that entitle them to be considered eligible for appointment to any position in the class for which the eligible register is to be prepared, and of employees who have resigned or been dismissed, laid off or granted leaves of absence and whose names have been restored to the eligible register in accordance with this chapter. [1999, c. 668, §18 (AMD).]

1. Placement of names on register. In establishing registers of eligible persons pursuant to this section, the names of all persons attaining the minimum final earned ratings established by the director shall be placed on the register in order of their ratings.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Establishment of direct hire procedures. The director shall, based on recruitment and retention needs and the provision of section 7036, subsection 22, establish where practicable direct hire procedures.

[ 1999, c. 668, §19 (AMD) .]

3. Removal from list prohibited under certain circumstances. No person may be removed from a register of eligibles for:

A. Specifying the conditions under which the applicant will accept employment in a classification; [1985, c. 785, Pt. B, §38 (NEW).]

B. Specifying a department, bureau or division in which the applicant will accept employment in a classification; [1985, c. 785, Pt. B, §38 (NEW).]

C. Specifying a department, bureau or division in which the applicant will not accept employment in a classification; [1985, c. 785, Pt. B, §38 (NEW).]

D. Failure to respond in less than 3 months' time to a written inquiry of the director or some other appointing authority relative to availability for appointment, except as provided by section 7034, subsection 5, with respect to the annual update of registers of eligibility. In this case, the register may be closed in the event that the person does not respond expeditiously, but the person's name shall not be removed from the register except in accordance with this paragraph; or [1985, c. 785, Pt. B, §38 (NEW).]

E. Failure to be appointed to a position following certification regardless of the number of certifications an applicant has received. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1999, c. 668, §§18,19 (AMD).



5 §7063. Examinations

Any examinations for positions in the classified service shall relate to those matters which will fairly test the capacity and fitness of the persons examined to discharge the duties of the office or employment for which they apply. For the purpose of sections 7062 and 7063, "competitive test" means any written examination, evaluation of training and experience, service rating, oral board or other device used to measure an applicant's knowledge, skills and abilities or to provide a relative ranking for certification purposes. [1985, c. 785, Pt. B, §38 (NEW).]

The director shall determine the character, type and content of examination for admission to the classified service; the time and place for holding examinations; the form of application blanks for admission to the examination to be filed by applicants; the minimum requirements for admission to the examination; and the value of each phase of the tests used in determining the average rating of the applicant. The director may adjust initial test results only to eliminate questions that are proven not relevant to the purposes of the test or that have a bias that is prohibited by state or federal law. Once a minimum final earned rating is established for a particular test, it may not be changed. [2007, c. 466, Pt. A, §16 (AMD).]

Public notice of every examination or test shall be given in the manner prescribed by rules drawn up by the director. [1985, c. 785, Pt. B, §38 (NEW).]

1. Examination content. In developing examinations for classifications, the examinations shall be constructed to test the most current knowledge, skills and use of equipment required in each classification.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Administration of tests. The director may establish policies and procedures to allow departments and agencies of State Government to administer the tests and to interview persons taking the tests.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Applicant and examination results. Any applicant, upon the applicant's request, shall be provided with the applicant's strengths, weaknesses and areas in need of improvement as determined from a test score or interview.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Objectives of testing. In addition to determining the merit of applicants for positions in the classified service on a fair and just basis, it shall also be an objective to administer tests as often as possible to establish registers of eligible persons with sufficient numbers of names of persons who are currently interested in employment in each classification and thereby reduce to a minimum the length of time to fill positions.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

5. Educational requirements; experience. No application for a position in State Government may be rejected solely because the applicant lacks educational qualifications. Acceptable equivalent combinations of appropriate experience, including verifiable uncompensated experience, or education may be substituted for formal educational qualifications, except where the educational qualifications are reflected in necessary registrations, such as to practice law, medicine or engineering or where the educational requirements are set as standards by federal agencies making grants-in-aid or otherwise contributing to state programs.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 2007, c. 466, Pt. A, §16 (AMD).



5 §7064. Filling of positions

Positions in the classified service must be filled by original appointment, promotion, transfer, reinstatement or demotion in accordance with policies and procedures developed by the director. These policies and procedures must provide for the direct hire of positions in the classified service where appropriate. [2007, c. 466, Pt. A, §17 (AMD).]

1. Objective. In developing policies and procedures for filling positions, the director must be guided by the principle of filling each position as efficiently and expeditiously as possible. The director shall strive to fill each position in 30 days and no later than 45 days from the date a request to fill a position has been received from a state agency.

[ 2007, c. 466, Pt. A, §18 (AMD) .]

2. Eligibility of unclassified employees for classified service. In addition to any other provisions in this chapter, unclassified employees listed in section 931, subsection 1, paragraph H, and other unclassified employees, except those cited in section 931, subsection 1, paragraphs A to G, and paragraphs I and J, and in sections 932 to 953, are eligible for appointment to the classified service on the same basis as other members of the classified service.

[ 2003, c. 177, §1 (AMD) .]

Notwithstanding any provision of this section to the contrary, a permanent, classified employee who accepts appointment to a major policy-influencing position listed in section 931 and in sections 932 to 952 retains, for the duration of the appointment, promotion, transfer and demotion rights consistent with section 7064. [2003, c. 177, §1 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 402, §B10 (AMD). 2003, c. 177, §1 (AMD). 2007, c. 466, Pt. A, §§17, 18 (AMD).



5 §7065. Compensation plan

The director shall, as soon as practicable after the adoption of the classification plan, submit to the Legislature a proposed plan of compensation developed by the director showing for each class or position in the classified service minimum and maximum salary rates and such intermediate rates as the director considers desirable. [2007, c. 466, Pt. A, §19 (AMD).]

1. Salary reductions. When the compensation plan has become effective through its adoption by the Legislature, it shall constitute the official schedule of salaries for all classes or positions in the classified service, except that, if the adoption of a compensation plan results in the reduction of salary of an employee, the director shall certify to the proper fiscal officer of the State that the employee's salary shall not be subject to any reduction for a period of one year from the effective date of adoption of the plan.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Salary limits. No position may be assigned a salary greater than the maximum or less than the minimum rates fixed in the compensation plan except as provided by subsection 2-D.

[ 1993, c. 705, §1 (AMD) .]

2-A. Recruitment and retention adjustments.

[ 1989, c. 418, §§2, 4 (RPR); 1991, c. 591, Pt. III, §19 (AMD); MRSA T. 5, §7065, sub-§2-A (RP) .]

2-B. Limitations on recruitment and retention adjustment.

[ 1989, c. 418, §§2, 4 (RPR); 1991, c. 591, Pt. III, §19 (AMD); MRSA T. 5, §7065, sub-§2-B (RP) .]

2-C. Recruitment and retention adjustment process.

[ 1989, c. 418, §3 (NEW); 1991, c. 591, Pt. III, §20 (AMD); MRSA T. 5, §7065, sub-§2-C (RP) .]

2-D. Recruitment and retention adjustments. Subject to this subsection, the director, with the agreement of the bargaining agent, if applicable, may approve payment of recruitment and retention adjustments when the payment of a labor market adjustment is required to recruit and retain an adequate work force.

A. Payment of a recruitment and retention adjustment may be authorized only when justified by the following conditions.

(1) High turnover exists or long-term vacancies exist within State Government in the relevant occupational classifications or job series.

(2) The relevant occupational classification or job series has a clear, geographically definable labor market within which the State must compete.

(3) All appropriate recruitment and retention efforts have been attempted and have proven ineffective at the current levels of compensation.

(4) Comprehensive, verifiable documentation of labor market compensation levels for the relevant occupation has been compiled to determine competitive pay levels within the defined labor market. This documentation must demonstrate that a labor market disparity exists and that the disparity represents a long-term, not transitory or seasonal, problem. [1993, c. 705, §2 (NEW).]

B. The labor market adjustment must be reviewed at least every 2 years and adjusted to changes in the labor market or the overall relation of the standard pay policy to the specialized labor market. If the subsequent review provided in this paragraph results in the adjustment being decreased or discontinued, an employee receiving the recruitment and retention adjustment may not be subject to a reduction in pay. [1993, c. 705, §2 (NEW).]

C. To assist the director in making a determination under paragraphs A and B, a committee must be formed to evaluate each request from an agency or bargaining agent for a recruitment or retention adjustment. The committee must be composed of a representative of the bureau, a representative of the employing agency or agencies and a representative of the bargaining agent, if applicable. The committee shall evaluate the request against the criteria specified in paragraphs A and B and shall conduct studies as the committee considers necessary to evaluate the request. The committee shall, by majority vote, provide the director, the agency and the bargaining agent, if applicable, with a report recommending and documenting adjustments authorized under this subsection. The director, the agency and the bargaining agent, if applicable, shall act on this report. If a funding request is necessary to implement an approved adjustment, the director shall submit the cost items for inclusion in the Governor's next operating budget within 10 days after action on the report. [1993, c. 705, §2 (NEW).]

[ 1993, c. 705, §2 (NEW) .]

3. Salary increases based on merit. Salary advancements within an established range shall not be automatic, but shall be dependent upon specific recommendation of the appointing officer and approval of the commissioner. The recommendation shall be based upon standards of performance as indicated by merit ratings or other pertinent data. No advancements in salary may be made until the employee has completed the probationary period.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Compensation above the minimum step. In hiring any employee, the director or appointing authority may employ a person who is new to a state job classification above the minimum level established for that classification in order to compensate that person for the experience or outstanding qualifications that the person may possess. The director shall establish a policy to reflect the intent of this subsection.

[ 2007, c. 466, Pt. A, §20 (AMD) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 402, §§A58,A59 (AMD). 1987, c. 431, §§1,2 (AMD). 1989, c. 418, §§1-4 (AMD). 1991, c. 528, §§III19,20 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§III19,20 (AMD). 1993, c. 705, §§1,2 (AMD). 2007, c. 466, Pt. A, §§19, 20 (AMD).






Article 3: EMPLOYEE BENEFITS, RECORDS AND TRAINING

5 §7068. Obligation to inform employee

1. Orientation session. The director shall provide that during the first 6 months of state employment each employee shall attend an employee orientation workshop which shall be work time for the employee. Such training shall describe the nature and costs of benefits available to state employees generally, the nature and costs of benefits available to the employee and the circumstances under which the employee's benefit eligibility or cost may be changed. These benefits include, but are not limited to, vacation, holiday and sick leave, insurance programs and retirement programs.

A. In carrying out these programs, the director shall invite and include, to the extent they wish to participate, representatives of the Bureau of Employee Health, the Maine Public Employees Retirement System and employee representatives who are bargaining agents for any or all of the state employees attending the conference. Such employee representatives shall participate as the director provides in the program, but shall at least be given the chance to address employees in represented bargaining units on the rights and obligations of employees under the contract for their bargaining unit and as to insurance programs and other benefits that are available from the employee representative. [1985, c. 785, Pt. B, §38 (NEW); 2007, c. 58, §3 (REV).]

[ 1985, c. 785, Pt. B, §38 (NEW); 2007, c. 58, §3 (REV) .]

2. Information provided to employees. The appointing authority shall be responsible for attendance of new employees at the orientation session, and shall provide every new employee with written information as to the employee's rate of pay and circumstances under which the rate may be changed, including merit increases.

A. The appointing authority shall also be responsible for distributing to new employees such written information as deemed appropriate by the director to carry out the spirit of this law and such information as provided in applicable labor agreements. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 2007, c. 58, §3 (REV).



5 §7069. Director to develop brochure or publication

The director shall develop a brochure or publication by which the information in section 7068 is clearly and simply presented. The brochure or publication shall be made available to new employees upon arrival at their jobs and to other state employees upon request. [1985, c. 785, Pt. B, §38 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW).



5 §7070. Personnel records

Every appointment, transfer, promotion, demotion, dismissal, vacancy, change of salary rate, leave of absence, absence from duty and other temporary or permanent change in status of employees in both the classified service and the unclassified service of the Executive and Legislative Departments shall be reported to the director at such time, in such form and together with such supportive or pertinent information as he shall by rule prescribe. [1985, c. 785, Pt. B, §38 (NEW).]

The director shall maintain a perpetual roster of all officers and employees in the classified and unclassified services, showing for each person such data that the director considers pertinent. [2007, c. 466, Pt. A, §21 (AMD).]

Records of the Bureau of Human Resources shall be public records and open to inspection of the public during regular office hours at reasonable times and in accordance with the procedure as the director may provide. [1985, c. 785, Pt. B, §38 (NEW).]

The following records shall be confidential and not open to public inspection, and shall not be "public records," as defined in Title 1, section 402, subsection 3: [1985, c. 785, Pt. B, §38 (NEW).]

1. Papers relating to applications, examinations or evaluations of applicants. Except as provided in this subsection, applications, resumes, letters and notes of reference, working papers, research materials, records, examinations and any other documents or records and the information they contain, solicited or prepared either by the applicant or the State for use in the examination or evaluation of applicants for positions as state employees.

A. Notwithstanding any confidentiality provision other than this subsection, applications, resumes and letters and notes of reference, other than those letters and notes of reference expressly submitted in confidence, pertaining to the applicant hired are public records after the applicant is hired, except that personal contact information is not a public record as provided in Title 1, section 402, subsection 3, paragraph O. [2007, c. 597, §5 (AMD).]

B. Telephone numbers are not public records if they are designated as "unlisted" or "unpublished" in an application, resume or letter or note of reference. [1989, c. 402, §1 (NEW).]

C. This subsection does not preclude union representatives from access to personnel records, consistent with subsection 4, which may be necessary for the bargaining agent to carry out its collective bargaining responsibilities. Any records available to union representatives which are otherwise covered by this subsection shall remain confidential and are not open to public inspection; [1989, c. 402, §1 (NEW).]

[ 2007, c. 597, §5 (AMD) .]

2. Personal information. Records containing the following, except they may be examined by the employee to whom they relate when the examination is permitted or required by law:

A. Medical information of any kind, including information pertaining to diagnosis or treatment of mental or emotional disorders; [1985, c. 785, Pt. B, §38 (NEW).]

B. Performance evaluations and personal references submitted in confidence; [1985, c. 785, Pt. B, §38 (NEW).]

C. Information pertaining to the credit worthiness of a named employee; [1985, c. 785, Pt. B, §38 (NEW).]

D. Information pertaining to the personal history, general character or conduct of members of the employee's immediate family; [1997, c. 124, §2 (AMD).]

D-1. Personal information pertaining to the employee's race, color, religion, sex, national origin, ancestry, age, physical disability, mental disability and marital status; social security number; personal contact information as provided in Title 1, section 402, subsection 3, paragraph O; and personal employment choices pertaining to elected payroll deductions, deferred compensation, savings plans, pension plans, health insurance and life insurance. When there is a work requirement for public access to personal information under this paragraph that is not otherwise protected by law, that information may be made public. The Director of the Bureau of Human Resources, upon the request of the employing agency, shall make the determination that the release of certain personal information not otherwise protected by law is allowed; and [2007, c. 597, §6 (AMD).]

E. Except as provided in section 7070-A, complaints, charges or accusations of misconduct, replies to those complaints, charges or accusations and any other information or materials that may result in disciplinary action. If disciplinary action is taken, the final written decision relating to that action is no longer confidential after the decision is completed if it imposes or upholds discipline. If an arbitrator completely overturns or removes disciplinary action from an employee personnel file, the final written decision is public except that the employee's name must be deleted from the final written decision and kept confidential. If the employee whose name was deleted from the final written decision discloses that the employee is the person who is the subject of the final written decision, the entire final written report, with regard to that employee, is public.

For purposes of this paragraph, "final written decision" means:

(1) The final written administrative decision that is not appealed pursuant to a grievance arbitration procedure; or

(2) If the final written administrative decision is appealed to arbitration, the final written decision of a neutral arbitrator.

A final written administrative decision that is appealed to arbitration is no longer confidential 120 days after a written request for the decision is made to the employer if the final written decision of the neutral arbitrator is not issued and released before the expiration of the 120 days; [1997, c. 770, §1 (AMD).]

This subsection does not preclude union representatives from having access to personnel records, consistent with subsection 4, that may be necessary for the bargaining agent to carry out its collective bargaining responsibilities. Any records available to union representatives that are otherwise covered by this subsection remain confidential and are not open for public inspection;

[ 2007, c. 597, §6 (AMD) .]

3. Other information. Other information to which access by the general public is prohibited by law.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Disclosure of certain information for grievance and other proceedings. The Director of Human Resources may release specific information designated confidential by this section to be used in negotiations, mediation, fact-finding, arbitration, grievance proceedings and other proceedings in which the State is a party. For the purpose of this subsection, "other proceedings" means unemployment compensation proceedings, workers' compensation proceedings, human rights proceedings and labor relations proceedings.

Confidential information provided under this subsection shall be governed by the following.

A. The information to be released shall be information only as necessary and directly related to the proceeding as determined by the Director of Human Resources. [1987, c. 673, §1 (NEW).]

B. [2007, c. 240, Pt. HH, §12 (RP).]

C. The proceeding for which the confidential information is provided shall be private and not open to the public; or, if the proceeding is open to the public, the confidential information shall not be disclosed except exclusively in the presence of the fact finder, the parties and counsel of record, and the employee who is the subject of the proceeding and provisions are made to ensure that there is no public access to the confidential information. [1987, c. 673, §1 (NEW).]

The State may use this confidential information in proceedings and provide copies to the employee organization that is a party to the proceedings, provided the information is directly related to those proceedings as defined by the applicable collective bargaining agreement. Confidential personnel records in the possession of the Bureau of Human Resources may not be open to public inspection and may not be "public records," as defined in Title 1, section 402, subsection 3.

[ 2007, c. 240, Pt. HH, §12 (AMD) .]

5. Constitutional obligations of a prosecutor. Notwithstanding this section or any other provision of law, this section does not preclude the disclosure of confidential personnel records and the information contained in those records to the Attorney General, a deputy attorney general, an assistant attorney general, a district attorney, a deputy district attorney, an assistant district attorney or the equivalent departments or offices in a federal jurisdiction that are related to the determination of and compliance with the constitutional obligations of the State or the United States to provide discovery to a defendant in a criminal matter. A person or entity participating in good faith disclosure under this subsection or participating in a related proceeding is immune from criminal and civil liability for the act of disclosure or for participating in the proceeding.

[ 2013, c. 201, §1 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1987, c. 673, §1 (AMD). 1989, c. 402, §1 (AMD). 1991, c. 229, §1 (AMD). 1991, c. 729, §1 (AMD). 1997, c. 124, §2 (AMD). 1997, c. 770, §1 (AMD). 2007, c. 240, Pt. HH, §12 (AMD). 2007, c. 466, Pt. A, §21 (AMD). 2007, c. 597, §§5, 6 (AMD). 2013, c. 201, §1 (AMD).



5 §7070-A. Personnel records; deadly force or physical force by law enforcement officer

The name of a law enforcement officer is not confidential under section 7070, subsection 2, paragraph E in cases involving: [1991, c. 729, §2 (NEW).]

1. Deadly force. The use of deadly force by a law enforcement officer; or

[ 1991, c. 729, §2 (NEW) .]

2. Physical force. The use of physical force by a law enforcement officer resulting in death or serious bodily injury.

[ 1991, c. 729, §2 (NEW) .]

In cases specified in subsections 1 and 2, regardless of whether disciplinary action is taken, the findings of any investigation into the officer's conduct are no longer confidential when the investigation is completed and a decision on whether to bring criminal charges has been made, except that if criminal charges are brought, the findings of the investigation remain confidential until the conclusion of the criminal case. [1991, c. 729, §2 (NEW).]

SECTION HISTORY

1991, c. 729, §2 (NEW).



5 §7071. Employee right to review personnel file

The director shall, upon written request from an employee, provide the employee, former employee or his duly authorized representative with an opportunity to review his personnel file. These reviews shall take place in the Bureau of Human Resources and during its normal office hours. Time spent by an employee in reviewing his personnel file shall not be considered as time worked. For the purposes of this section, a personnel file shall include, but not be limited to, any formal or informal employee evaluations and reports relating to the employee's character, credit, work habits, compensation and benefits which the director has in his possession. [1985, c. 785, Pt. B, §38 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW).



5 §7072. Training and apprenticeship programs

The director shall devise plans for and cooperate with appointing authorities and other supervising officials in the development and conduct of employee training and registered apprenticeship programs to recruit and develop well qualified employees, to aid in meeting affirmative action requirements and to otherwise carry out the State's role as a responsible and effective employer. [1985, c. 785, Pt. B, §38 (NEW).]

The Department of Labor, Bureau of Employment Services shall assist the director in determining which classifications are apprenticeable and in encouraging and assisting state agencies to utilize the benefits of registered apprenticeship programs or other training programs. [2011, c. 491, §2 (AMD).]

1. Listing of apprenticeable classifications.

[ 2011, c. 491, §4 (RP) .]

2. Agency review.

[ 2011, c. 491, §5 (RP) .]

3. Annual report. The director shall include in the annual report of the Bureau of Human Resources the following information:

A. A review of the development and operation of training and registered apprenticeship programs; [1993, c. 630, Pt. B, §4 (AMD).]

B. [2011, c. 491, §6 (RP).]

C. A summary of the agencies and types of positions involved; [1985, c. 785, Pt. B, §38 (NEW).]

D. A summary of registered apprenticeships; [1985, c. 785, Pt. B, §38 (NEW).]

E. The number of persons who applied for registered apprenticeship positions under this chapter; [1993, c. 630, Pt. B, §4 (AMD).]

F. The number of persons who were accepted into the registered apprenticeship program under this chapter; [1993, c. 630, Pt. B, §4 (AMD).]

G. The number of persons, under this chapter, who successfully completed and the number of persons who failed to complete the program established under this chapter; [1985, c. 785, Pt. B, §38 (NEW).]

H. The number of persons who, following the successful completion of the program, remain employed; [1985, c. 785, Pt. B, §38 (NEW).]

I. A summary of other training programs established; and [1985, c. 785, Pt. B, §38 (NEW).]

J. A breakdown of the total number of persons, defined in paragraphs E, F and G, by sex, race and any other characteristics deemed by the director to be pertinent to the intent of this chapter. [1985, c. 785, Pt. B, §38 (NEW).]

[ 2011, c. 491, §6 (AMD) .]

4. Bargaining agreements. Nothing in this section may operate to invalidate or supersede the provisions of a collective bargaining agreement between an employee organization and the State.

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1993, c. 630, §§B2-4 (AMD). 1997, c. 530, §A34 (AMD). 2011, c. 491, §§2-6 (AMD).









Subchapter 3: STATE CIVIL SERVICE APPEALS BOARD

5 §7081. Membership; term; compensation

The State Civil Service Appeals Board, established by section 12004-B, subsection 4, shall be composed of 5 members with experience in personnel management or labor relations. No more than 3 members of the board may be of the same political party. No member may be a state employee. [1989, c. 503, Pt. B, §24 (AMD).]

Each member shall be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over State Government and to confirmation by the Legislature. [1985, c. 785, Pt. B, §38 (NEW).]

One member of the appeals board shall be designated by the Governor as chairman. Except as otherwise provided by law, each member shall be appointed for a term of 4 years and until his successor has been appointed and qualified. Any vacancy shall be filled for the unexpired portion of the term by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over State Government and to confirmation by the Legislature. [1985, c. 785, Pt. B, §38 (NEW).]

The members of the board shall be compensated as provided by chapter 379. [1985, c. 785, Pt. B, §38 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW). 1989, c. 503, §B24 (AMD).



5 §7082. Powers and duties of the State Civil Service Appeals Board

The State Civil Service Appeals Board shall be an impartial board and: [1985, c. 785, Pt. B, §38 (NEW).]

1. Administer subchapter. Shall administer this subchapter. In exercising its authority, the board may adopt policies and procedures to administer this subchapter. The appeals board shall employ, subject to the Civil Service Law, assistants as may be necessary to carry out this subchapter;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Adopt rules. Shall adopt rules necessary to effectuate the purposes of this subchapter;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Report. Shall report biennially to the Governor and Legislature facts and recommendations relating to the administration and needs of the board;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Mediate grievances and disputes. May mediate the final settlement of all grievances and disputes between individual state employees, both classified and unclassified, and their respective state agencies. All complaints between a state employee and the state agency by which he is employed shall be made and heard in the manner provided by this chapter for the mediation and settlement of the complaints. During the procedure for settlement, an employee may be represented at each step by his designated representative. The decision of the appeals board shall be final and binding upon the state agency and state employees involved in the dispute, and shall supersede any prior action taken by the state agency with reference to the employment and working conditions of the employees.

A. In the course of any investigation under this chapter, any member of the appeals board may subpoena and require the attendance of witnesses and the production thereby of books, papers, public records and other documentary evidence pertinent to that investigation. In the case of the refusal of any person to comply with any subpoena issued under this subsection or to testify to any matter regarding which he may be lawfully interrogated, the Superior Court in any county on application of any one of the members of the board may issue an order requiring that person to comply with the subpoena and to testify. Any failure to obey the order of the court may be punished by the court as a contempt of the court; and [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

5. Hear appeals. May hear appeals in accordance with this subchapter. Except where otherwise provided by a governing bargaining agreement, any employee or appointing authority aggrieved by the determination of the Director of Human Resources concerning the classification of positions, the allocation of new positions or the reallocation of existing positions in the classified service may appeal from the determination to the State Civil Service Appeals Board. The appeal must be made within 30 days after receipt of written notice of the determination from the director. The employee or appointing authority, or his representative, shall be afforded a public hearing before the appeals board. The appeals board shall examine and review the appeal and, upon the vote of at least 3 of its members, make changes in such classification, allocation or reallocation as may be just and equitable. Determinations of the appeals board shall be transmitted to the State Budget Officer, the Director of Human Resources, and the employees and department heads affected by the determinations.

A. Any classification of a position and any allocation or reallocation of a position made by the director or the appeals board pursuant to this section shall become effective on the first day of the fiscal year following approval by the State Budget Officer and the appropriation of funds for the classification, except that the State Budget Officer may, if he determines that sufficient funds exist, authorize an effective date prior to the first day of the ensuing fiscal year. [1985, c. 785, Pt. B, §38 (NEW).]

B. Any request for classification of positions, the allocation of new positions or the reallocation of existing positions in the classified service or the unclassified service shall be processed by the director and the director's determination made within 25 days from the date of filing the request with the Bureau of Human Resources. Any employee or appointing authority that is a party to the request may appeal to the appeals board within 10 days after the expiration of the 25 days allotted for the process of the requests for hearing and review. The appeals board shall examine and review the appeal and make such changes as provided in this section. The appeals board's decision in the appeal shall be given within 30 days after the hearing on the appeal has been concluded. [1985, c. 785, Pt. B, §38 (NEW).]

C. A hearing before the appeals board is an adjudicatory proceeding under the Maine Administrative Procedure Act, chapter 375, and shall be held in accordance with chapter 375, subchapter IV. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW).



5 §7083. Procedure for settlement

A grievance or dispute between a state employee and the agency of the State by whom he is employed shall be entertained by the board upon the application of the employee, provided that there shall have been compliance with the following requirements: [1985, c. 785, Pt. B, §38 (NEW).]

1. Adjust dispute. That the employee aggrieved or his representative, or both, shall have attempted to adjust the dispute through oral communication with the employee's immediate supervisor within 7 working days of the time that the employee is aware of the grievable incident. The immediate supervisor is then required to render an oral decision to the employee within 3 working days;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

2. Grievance in writing. If the employee is dissatisfied with the oral decision of his immediate supervisor, he or his representative, or both, may, before the end of the 10th working day following the day of the oral decision, present the grievance to his supervisor again, this time in written form. The supervisor is then required to make his decision in writing and present it to the employee within 10 working days;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

3. Appeal to the department head. If the employee is dissatisfied with the supervisor's written decision, he or his representative, or both, then may, before the end of the 20th working day following receipt of the decision, appeal in writing to the department head. The department head shall meet with the employee or his designated representative, or both, within 20 working days of receipt of the employee's notice of dissatisfaction and attempt to adjust the dispute. Within 5 working days, the department head shall render a decision in writing to the aggrieved employee and his representative;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

4. Appeal to Director of Human Resources. If the classified employee is dissatisfied with the written decision following the meeting with the department head, he may appeal in writing to the Director of Human Resources within 7 working days of meeting with the department head. The director shall within 10 working days reply in writing to the aggrieved employee, his representative and the department head involved stating his decision, based on the Civil Service Law and rules;

[ 1985, c. 785, Pt. B, §38 (NEW) .]

5. Submission to board. In the event the grievance shall not have been satisfactorily adjusted under subsections 1 to 4, within the time limits in those sections, the dispute may be submitted to the appeals board within 10 working days following receipt of the director's written decision. The appeals board shall investigate the matters in controversy, shall hear all interested persons who come before it and make a written decision, which shall be binding on the parties involved. The appeals board's written decision shall be issued within 30 working days after the hearing on the dispute is concluded, unless both parties agree that an extension of the time limit should be allowed; and

[ 1985, c. 785, Pt. B, §38 (NEW) .]

6. Procedure. Any member of the appeals board may administer oaths and subpoena and require the attendance of witnesses and the production of books, papers, public records and other relevant documentary evidence or certified copies of the evidence by the department head pertinent to the dispute and shall do so if requested in writing by any party to the dispute or the party's representative. A witness summonsed by subpoena is entitled to witness fees and travel allowance in the amount allowed for appearance in District Court, the costs of which must be advanced by the party requesting the subpoena prior to issuance of the subpoena. A state employee subpoenaed under this subsection may not lose pay to which the employee would otherwise be entitled.

[ RR 2013, c. 2, §4 (COR) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW). RR 2013, c. 2, §4 (COR).



5 §7084. Extension of time limit

1. Application for extension. The chairman of the appeals board may extend any time limit specified in section 7083, subsections 1 to 4, upon written application of either party on condition the application is submitted within time provided for in the applicable step. Failure of an employee to pursue a grievance within prescribed time limits shall constitute an acceptance of the last response by the department. Failure of the department to respond within stipulated time limits provided for in the applicable step shall constitute an automatic waiver of that step and the employee may proceed to the next step as outlined in this section.

A. At least one day prior to the presentation of the employee's grievance to his supervisor, the employee's representative, if any, shall have access to the work location of the employee involved during the working hours for the purpose of investigating the grievance. [1985, c. 785, Pt. B, §38 (NEW).]

B. The department head may designate a representative, with authority to take appropriate action, who shall be at the deputy or assistant department head or labor specialist level to represent him in section 7083, subsections 2 and 3. [1985, c. 785, Pt. B, §38 (NEW).]

[ 1985, c. 785, Pt. B, §38 (NEW) .]

SECTION HISTORY

1985, c. 785, §B38 (NEW).



5 §7085. Applications of sections 7081 to 7084

This subchapter applies to those employees who are excluded from bargaining pursuant to Title 26, sections 979 and 1021 to 1034. [1985, c. 785, Pt. B, §38 (NEW).]

SECTION HISTORY

1985, c. 785, §B38 (NEW).












Part 17-B: COMMUNITY SERVICE

Chapter 373: MAINE COMMISSION FOR COMMUNITY SERVICE

5 §7501. Commission established

There is established the Maine Commission for Community Service, referred to in this chapter as the "commission," to foster the State's ethic of community service; encourage community service and volunteerism as a means of meeting critical human, environmental, educational and public safety needs throughout the State; serve as the State's liaison regarding national and community service and volunteer activities; foster collaboration among service agencies; receive gifts and grants, implement statewide service programs and make subgrants to state and local entities in accordance with the National and Community Service Trust Act of 1993, 42 United States Code, Sections 12501 to 12682 (1994). [1995, c. 625, Pt. A, §13 (AMD).]

SECTION HISTORY

1995, c. 54, §1 (NEW). 1995, c. 625, §A13 (AMD).



5 §7502. Membership; terms

1. Membership; qualifications. The commission consists of no fewer than 15 and no more than 25 voting members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over state and local government matters. The commission must include the following:

A. A representative of a community-based agency or organization; [1995, c. 54, §1 (NEW).]

B. The Commissioner of Education or the commissioner's designee; [1995, c. 54, §1 (NEW).]

C. A representative of local government; [1995, c. 54, §1 (NEW).]

D. A representative of a local labor organization; [1995, c. 54, §1 (NEW).]

E. A representative of business; [1995, c. 54, §1 (NEW).]

F. An individual who is at least 16 years of age but no more than 25 years of age and who is a participant in or supervisor of a service program for youth or a campus-based or national service program; [1995, c. 54, §1 (NEW).]

G. A representative of a national service program; [1995, c. 54, §1 (NEW).]

H. An individual with expertise in the education, training and development needs of youth, particularly disadvantaged youth; [1995, c. 54, §1 (NEW).]

I. An individual with experience in promoting the involvement of adults aged 55 and older in national service and volunteerism; and [1995, c. 54, §1 (NEW).]

J. A representative of the State's volunteer community. [1995, c. 54, §1 (NEW).]

A member may fulfill the representation requirement for more than one category in this subsection.

The appointments may also include educators, including representatives from institutions of higher education and local education agencies; experts in the delivery of human, educational, environmental or public safety services to communities and persons; representatives of Native American tribes and nations; out-of-school or at-risk youth; and representatives of programs that are administered or receive assistance under the federal Domestic Volunteer Service Act of 1973, 42 United States Code, Section 4951, et seq. (1973). The commission also must include a nonvoting liaison designated by the federal Corporation for National and Community Service. The appointments must reflect diversity with respect to geography, race, ethnicity, age, gender, disability characteristics and political affiliation. Not more than 50% plus one member may be from the same political party. The number of voting members who are officers or employees of the State may not exceed 25% of the total membership.

The chair must be an appointed voting member of the commission, selected by the voting members. Members may not vote on issues affecting organizations they have served in a staff or volunteer capacity at any time during the preceding 12 months.

[ 1995, c. 54, §1 (NEW) .]

2. Terms of office. The appointed members serve 3-year staggered terms. Terms expire on September 1st. The Governor shall appoint members to vacancies on the commission as they occur or upon expiration of terms. Any vacancy must be filled for the unexpired portion of the term in which the vacancy occurs.

[ 1995, c. 54, §1 (NEW) .]

2-A. Members serve duration of terms.

[ 1995, c. 54, §1 (NEW); MRSA T. 5, §7502, sub-§2-A (RP) .]

3. Reimbursement. Members are entitled to compensation for expenses incurred in the performance of their duties on the commission in the same manner as state employees.

[ 1995, c. 54, §1 (NEW) .]

SECTION HISTORY

1995, c. 54, §1 (NEW).



5 §7503. Duties

The commission shall: [1995, c. 54, §1 (NEW).]

1. Vision. Develop a state vision statement for national, state and community service;

[ 1995, c. 54, §1 (NEW) .]

2. Ethic of service. Demonstrate an ethic of service through its activities and procedures utilizing decision-making by consensus and annually evaluate how effectively its procedures and bylaws are fostering the state vision and service ethic;

[ 1995, c. 54, §1 (NEW) .]

3. National and community service plan. Develop a 3-year comprehensive national and community service plan and update the plan annually. The commission shall ensure an open and inclusive process for maximum participation in development of the plan and determination of state priorities;

[ 1995, c. 54, §1 (NEW) .]

4. Preselect programs and prepare applications. Preselect national service programs as defined in the National Service Trust Act, 42 United States Code, Section 12501, et seq. and prepare a grant application to the Corporation for National and Community Service;

[ RR 1995, c. 2, §7 (COR) .]

5. Assist state education agencies. Assist the Department of Education and institutions of higher education in the preparation of applications for national and community service grants;

[ 1995, c. 54, §1 (NEW) .]

6. Administer grant programs. Evaluate, monitor and administer grant programs;

[ 1995, c. 54, §1 (NEW) .]

7. Provide technical assistance. Serve as a clearinghouse for information on national and community service and provide technical assistance to local nonprofit organizations and other entities in planning, applying for funds and implementing national service programs;

[ 1995, c. 54, §1 (NEW) .]

8. Provide program development assistance and training. Provide program development assistance and training to national service programs in the State;

[ 1995, c. 54, §1 (NEW) .]

9. Recruitment and placement. Serve as a clearinghouse for people interested in national and community service placements and agencies recruiting volunteers;

[ 1995, c. 54, §1 (NEW) .]

10. State priorities. Make recommendations to the Corporation for National and Community Service with respect to priorities within the State for programs receiving assistance under the federal Domestic Volunteer Service Act of 1973, 42 United States Code, Section 4951, et seq. (1973);

[ 1995, c. 54, §1 (NEW) .]

11. Coordination. Foster collaboration among state agencies, colleges, universities, municipalities, federal agencies and volunteer service programs;

[ 1995, c. 54, §1 (NEW) .]

12. Advisory committees. Establish advisory committees as needed, with membership not limited to commission members;

[ 1995, c. 54, §1 (NEW) .]

13. Fund raising. Carry out fund-raising efforts to supplement federal funding and to meet all federal matching requirements; and

[ 1995, c. 54, §1 (NEW) .]

14. Annual report. Submit an annual report to the Governor, the Legislature and the joint standing committee of the Legislature having jurisdiction over state and local government matters by January 31st of each year.

[ 1995, c. 54, §1 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §7 (COR). 1995, c. 54, §1 (NEW).



5 §7504. Staff and administrative services

The Department of Education shall provide staff and administrative services as follows. [2011, c. 655, Pt. LL, §1 (AMD); 2011, c. 655, Pt. LL, §3 (AFF).]

1. Executive director. The Commissioner of Education, in consultation with the commission, shall hire an executive director as a member of the Department of Education staff. The executive director oversees day-to-day operations of the commission, hires staff members with the approval of the commission and the Commissioner of Education and carries out other responsibilities as directed by the commission.

[ 2011, c. 655, Pt. LL, §1 (AMD); 2011, c. 655, Pt. LL, §3 (AFF) .]

2. Administrative services. The Department of Education shall provide the executive director and the commission with continuing administrative support as appropriate. The Department of Education may establish a dedicated account on behalf of the commission to receive funds contributed by private and public agencies for use solely for commission purposes.

[ 2011, c. 655, Pt. LL, §1 (AMD); 2011, c. 655, Pt. LL, §3 (AFF) .]

SECTION HISTORY

1995, c. 54, §1 (NEW). 2011, c. 655, Pt. LL, §1 (AMD). 2011, c. 655, Pt. LL, §3 (AFF).









Part 18: ADMINISTRATIVE PROCEDURES

Chapter 375: MAINE ADMINISTRATIVE PROCEDURE ACT

Subchapter 1: GENERAL PROVISIONS

5 §8001. Short title

This chapter is known and may be cited as the "Maine Administrative Procedure Act." [1999, c. 547, Pt. B, §15 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 568, §1 (NEW). 1977, c. 694, §§29-A (AMD). 1977, c. 696, §48 (RAL). 1999, c. 547, §B15 (AMD). 1999, c. 547, §B80 (AFF).



5 §8002. Definitions

As used in this Act, unless the context otherwise indicates, the following words and phrases shall have the following meanings. [1977, c. 694, §29-B (AMD).]

1. Adjudicatory proceeding. "Adjudicatory proceeding" means any proceeding before an agency in which the legal rights, duties or privileges of specific persons are required by constitutional law or statute to be determined after an opportunity for hearing.

[ 1977, c. 551, §3 (NEW) .]

1-A. Adopt. "Adopt" means action certified by the dated signature of an authorized representative that a rule is accepted as official by an agency.

[ 1993, c. 362, §1 (NEW) .]

2. Agency. "Agency" means any body of State Government authorized by law to adopt rules, to issue licenses or to take final action in adjudicatory proceedings, including, but not limited to, every authority, board, bureau, commission, department or officer of the State Government so authorized; but the term does not include the Legislature, Governor, courts, University of Maine System, Maine Maritime Academy, community colleges, the Commissioner of Education for schools of the unorganized territory, school administrative units, community action agencies as defined in Title 22, section 5321, special purpose districts or municipalities, counties or other political subdivisions of the State.

[ 1995, c. 246, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Agency member. "Agency member" means an individual appointed or elected to the agency who is charged by statute with that agency's decision-making functions. It does not include counsel to the agency or agency staff.

[ 1977, c. 551, §3 (NEW) .]

3-A. Effective date. "Effective date" means the date a rule goes into effect. If a date is not assigned by the agency, the effective date is assigned by the Secretary of State in accordance with section 8052, subsection 6. Unless otherwise stated in law, emergency rules filed in accordance with section 8054 are effective at the time they are filed with the Secretary of State.

[ 1993, c. 362, §1 (NEW) .]

3-B. Authorized representative. "Authorized representative" means the chair of a board or commission, an individual in a major policy-influencing position as defined by chapter 71, or the chief executive officer of an agency, within the agency adopting a rule.

[ 1995, c. 373, §2 (NEW) .]

3-C. Consensus-based rule development process. "Consensus-based rule development process" means a collaborative process when a draft rule is developed by an agency and a representative group of participants with an interest in the subject of the rulemaking.

[ 1999, c. 307, §1 (NEW) .]

4. Final agency action. "Final agency action" means a decision by an agency which affects the legal rights, duties or privileges of specific persons, which is dispositive of all issues, legal and factual, and for which no further recourse, appeal or review is provided within the agency.

[ 1977, c. 551, §3 (NEW) .]

5. License. "License" includes the whole or any part of any agency permit, certificate, approval, registration, charter or similar form of permission required by law which represents an exercise of the state's regulatory or police powers.

[ 1977, c. 551, §3 (NEW) .]

6. Licensing. "Licensing" means the administrative process resulting in the grant, denial, renewal, revocation, suspension or modification of a license.

[ 1977, c. 551, §3 (NEW) .]

7. Party. "Party" means:

A. The specific person whose legal rights, duties or privileges are being determined in the proceeding; [1977, c. 551, §3 (NEW).]

B. Any person participating in the adjudicatory proceeding pursuant to section 9054, subsection 1 or 2; and [1977, c. 696, §47 (AMD).]

C. Any agency bringing a complaint to District Court under section 10051. [1999, c. 547, Pt. B, §16 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1999, c. 547, Pt. B, §16 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

8. Person. "Person" means any individual, partnership, corporation, governmental entity, association or public or private organization of any character, other than the agency conducting the proceeding.

[ 1977, c. 551, §3 (NEW) .]

8-A. Proposed rule. "Proposed rule" or "proposed agency rule" means a rule that an agency has formally proposed for adoption through submission of the rule to the Secretary of State for publication pursuant to section 8053, subsection 5.

[ 1997, c. 110, §1 (NEW) .]

9. Rule. "Rule" is defined as follows.

A. "Rule" means the whole or any part of every regulation, standard, code, statement of policy, or other agency guideline or statement of general applicability, including the amendment, suspension or repeal of any prior rule, that is or is intended to be judicially enforceable and implements, interprets or makes specific the law administered by the agency, or describes the procedures or practices of the agency. [2011, c. 304, Pt. G, §1 (AMD).]

B. The term does not include:

(1) Policies or memoranda concerning only the internal management of an agency or the State Government and not judicially enforceable;

(2) Advisory rulings issued under subchapter 3;

(3) Decisions issued in adjudicatory proceedings; or

(4) Any form, instruction or explanatory statement of policy that in itself is not judicially enforceable, and that is intended solely as advice to assist persons in determining, exercising or complying with their legal rights, duties or privileges. [2011, c. 304, Pt. G, §1 (AMD).]

A rule is not judicially enforceable unless it is adopted in a manner consistent with this chapter.

[ 2011, c. 304, Pt. G, §1 (AMD) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 568, §1 (NEW). 1977, c. 661, §3 (AMD). 1977, c. 694, §§29-B TO 32 (AMD). 1977, c. 696, §47 (AMD). 1977, c. 696, §48 (RAL). 1979, c. 425, §3 (AMD). 1981, c. 464, §1 (AMD). 1985, c. 490, §1 (AMD). 1985, c. 779, §22 (AMD). 1989, c. 443, §13 (AMD). 1989, c. 574, §1 (AMD). 1989, c. 700, §A19 (AMD). 1993, c. 362, §1 (AMD). 1995, c. 246, §1 (AMD). 1995, c. 373, §2 (AMD). 1997, c. 110, §1 (AMD). 1999, c. 307, §1 (AMD). 1999, c. 547, §B16 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 304, Pt. G, §1 (AMD).



5 §8003. Inconsistent provisions

Except where expressly authorized by statute, any statutory provision now existing or hereafter adopted which is inconsistent with the express provisions of the Maine Administrative Procedure Act shall yield and the applicable provisions of this Act shall govern in its stead. [1977, c. 694, §33 (NEW).]

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 694, §33 (NEW). 1977, c. 696, §48 (RAL).



5 §8004. Matters pending not affected

The Maine Administrative Procedure Act shall not apply to: [1977, c. 694, §34 (NEW).]

1. Adjudicatory proceedings. Adjudicatory proceedings commenced by filing of an application, request for a hearing, agency notice of a hearing or otherwise in accordance with preexisting law, prior to July 1, 1978;

[ 1977, c. 694, §34 (NEW) .]

2. Licensing proceedings. Licensing proceedings commenced by filing an application for a license, or renewal or reissuance thereof, or by notice of agency proceedings affecting an existing license, prior to July 1, 1978; or

[ 1977, c. 694, §34 (NEW) .]

3. Judicial review. Judicial review of any of the foregoing.

[ 1977, c. 694, §34 (NEW) .]

4. Collective bargaining. State personnel rules negotiated as part of any collective bargaining agreement.

[ 1977, c. 694, §34 (NEW) .]

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 694, §34 (NEW). 1977, c. 696, §48 (RAL).



5 §8005. Governor's Office of Health Policy and Finance

Notwithstanding any provision of law to the contrary, the provisions of this subchapter and subchapters 2 and 2-A apply to rulemaking by the Governor's Office of Health Policy and Finance or its successor agency. [2005, c. 394, §1 (NEW).]

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 2005, c. 394, §1 (NEW).



5 §8006. Expenses of loan authority board (REALLOCATED TO TITLE 5, SECTION 15006)

(REALLOCATED TO TITLE 5, SECTION 15006)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8007. Loan Insurance Fund (REALLOCATED TO TITLE 5, SECTION 15007)

(REALLOCATED TO TITLE 5, SECTION 15007)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8008. Additions to (REALLOCATED TO TITLE 5, SECTION 15008)

(REALLOCATED TO TITLE 5, SECTION 15008)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8009. Insurance of loans (REALLOCATED TO TITLE 5, SECTION 15009)

(REALLOCATED TO TITLE 5, SECTION 15009)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8010. Loan Insurance premiums (REALLOCATED TO TITLE 5, SECTION 15010)

(REALLOCATED TO TITLE 5, SECTION 15010)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8011. Acquisition and disposal of property (REALLOCATED TO TITLE 5, SECTION 15011)

(REALLOCATED TO TITLE 5, SECTION 15011)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8012. Loans eligible for investment (REALLOCATED TO TITLE 5, SECTION 15012)

(REALLOCATED TO TITLE 5, SECTION 15012)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8013. Safeguarding the fund (REALLOCATED TO TITLE 5, SECTION 15013)

(REALLOCATED TO TITLE 5, SECTION 15013)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8014. Accounts (REALLOCATED TO TITLE 5, SECTION 15014)

(REALLOCATED TO TITLE 5, SECTION 15014)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).



5 §8015. Records confidential (REALLOCATED TO TITLE 5, SECTION 15015)

(REALLOCATED TO TITLE 5, SECTION 15015)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL).






Subchapter 2: RULEMAKING

5 §8051. Adoption of rules of practice

In addition to other rule-making requirements imposed by law, each agency shall adopt rules of practice governing the conduct of adjudicatory proceedings, licensing proceedings and the rendering of advisory rulings, except to the extent that such rules are provided by law. The first time after October 1, 1995 that an agency proposes to adopt or modify the rules of practice governing the conduct of adjudicatory proceedings or licensing proceedings, the agency shall also propose any rules reasonably necessary to promote, when appropriate, the efficient and cost-effective use of alternative dispute resolution techniques, including the use of neutral facilitators, mediators or arbitrators. If the agency determines that it is unnecessary or inappropriate to propose these rules, it shall so state in the notice of rulemaking required under section 8053. A written explanation of the reasons for the agency's determination must be included in the basis statement of rule. Any agency rule of practice that imposes a time period or deadline for the filing of any submission or for the service of any paper must provide that filing or service is complete: [1995, c. 249, §1 (AMD).]

1. Upon an agency. Upon an agency, when the agency receives the submission or the paper by mail, in-hand delivery or any other means specified by the agency; or

[ 1989, c. 297, §1 (NEW) .]

2. Upon a party. Upon a party, when the paper is mailed to the party or the party's attorney, by in-hand delivery to the recipient or by delivery to the recipient's office.

[ 1995, c. 249, §1 (AMD) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1989, c. 297, §1 (AMD). 1995, c. 249, §1 (AMD).



5 §8051-A. Appointment of liaison

The commissioner or director of each state agency shall designate a person to serve as a liaison between the agency and the general public, the Legislature, the Secretary of State and the office of the Attorney General with respect to rulemaking. The liaison shall serve as a representative of the agency with respect to providing information about agency rules. The liaison is responsible for implementing the procedural provisions of this subchapter. The Secretary of State shall maintain a list of all agency liaisons and their contact information on a publicly accessible website. [2007, c. 581, §1 (AMD).]

SECTION HISTORY

1989, c. 574, §2 (NEW). 2007, c. 581, §1 (AMD).



5 §8051-B. Consensus-based rule development process

1. Agency authority. An agency may voluntarily engage in a consensus-based rule development process. An agency that develops a draft rule through a consensus-based rule development process retains the sole discretion over whether to submit the rule as a proposed rule and as to the final language of the proposed rule.

[ 1999, c. 307, §2 (NEW) .]

2. Initial considerations. As part of a consensus-based rule development process, an agency shall:

A. Establish a representative group of participants with an interest in the subject of the rulemaking; [1999, c. 307, §2 (NEW).]

B. Develop ground rules for the operation of the consensus-based rule development process that are mutually acceptable to the agency and the participants; [1999, c. 307, §2 (NEW).]

C. Disclose the funding and time constraints on the agency; [1999, c. 307, §2 (NEW).]

D. Give prior notice of all meetings to the representative group of participants and establish a mechanism for other interested parties to receive notice and information regarding all meetings; [1999, c. 307, §2 (NEW).]

E. Select an agency employee or another individual contracted by the agency to chair or facilitate the meetings; and [1999, c. 307, §2 (NEW).]

F. Distribute a summary and submitted materials from all meetings to the representative group of participants and other interested parties. [1999, c. 307, §2 (NEW).]

[ 1999, c. 307, §2 (NEW) .]

3. Record. An agency that engages in a consensus-based rule development process that results in a proposed rule shall maintain:

A. A list of all meetings held, the participants at each meeting and the interests or organizations they represented; [1999, c. 307, §2 (NEW).]

B. A summary of each of the meetings; and [1999, c. 307, §2 (NEW).]

C. A description by the agency of the consensus-based rule development process and an analysis of the decisions that came out of that process, including the extent to which consensus was reached on the decisions. [1999, c. 307, §2 (NEW).]

[ 1999, c. 307, §2 (NEW) .]

4. Judicial review. An agency action to engage in or terminate a consensus-based rule development process is not subject to judicial review. This section does not bar judicial review of a rule finally adopted by an agency following a consensus-based rule development process if such a review is otherwise available by law as long as the basis for review is other than procedural error in the consensus-based rule development process.

[ 1999, c. 307, §2 (NEW) .]

SECTION HISTORY

1999, c. 307, §2 (NEW).



5 §8052. Rulemaking

1. Notice; public hearing. Prior to the adoption of any rule, the agency shall give notice as provided in section 8053 and may hold a public hearing, except that a public hearing must be held if otherwise required by statute or requested by any 5 interested persons or if the rule is a major substantive rule as defined in section 8071, subsection 2, paragraph B.

A public meeting or other public forum held by an agency for any purpose that includes receiving public comments on a proposed agency rule is a public hearing and is subject to all the provisions of this subchapter regarding public hearings.

[ 2007, c. 581, §2 (AMD) .]

2. Requirements. Any public hearing shall comply with any requirements imposed by statute, but shall not be subject to subchapter IV. Any public hearing shall be held and conducted as follows.

A. In the case of a rule authorized to be adopted by more than one agency member, at least 1/3 of the agency members shall be present. [1981, c. 524, §2 (NEW).]

B. In the case of a rule authorized to be adopted by a single agency member, either the agency member, a person in a major policy-influencing position, as listed in chapter 71, or a designee who has responsibility over the subject matter to be discussed at the hearing shall hold and conduct the hearing. [1993, c. 362, §2 (AMD).]

[ 1993, c. 362, §2 (AMD) .]

3. Statements and arguments filed. When a public hearing is held, written statements and arguments concerning the proposed rule may be filed with the agency within 10 days after the close of the public hearing, or within such longer time as the agency may direct.

[ 1977, c. 551, §3 (NEW) .]

4. Relevant information considered. The agency shall consider all relevant information available to it, including, but not limited to, economic, environmental, fiscal and social impact analyses and statements and arguments filed, before adopting any rule.

[ 1991, c. 632, §1 (AMD) .]

5. Written statement adopted. At the time of adoption of any rule, the agency shall adopt a written statement explaining the factual and policy basis for the rule. The agency shall list the names of persons whose comments were received, including through testimony at hearings, the organizations the persons represent and summaries of their comments. The agency shall address the specific comments and concerns expressed about any proposed rule and state its rationale for adopting any changes from the proposed rule, failing to adopt the suggested changes or drawing findings and recommendations that differ from those expressed about the proposed rule.

A. If the same or similar comments or concerns about a specific issue were expressed by different persons or organizations, the agency may synthesize these comments and concerns into a single comment that accurately reflects the meaning and intent of these comments and concerns to be addressed by the agency, listing the names of the persons who commented and the organizations they represent. [1993, c. 446, Pt. A, §19 (AMD).]

B. A rule may not be adopted unless the adopted rule is consistent with the terms of the proposed rule, except to the extent that the agency determines that it is necessary to address concerns raised in comments about the proposed rule, or specific findings are made supporting changes to the proposed rule. The agency shall maintain a file for each rule adopted that must include, in addition to other documents required by this Act, testimony, comments, the names of persons who commented and the organizations they represent and information relevant to the rule and considered by the agency in connection with the formulation, proposal or adoption of a rule. If an agency determines that a rule that the agency intends to adopt is substantially different from the proposed rule, the agency shall request comments from the public concerning the changes from the proposed rule. The agency may not adopt the rule for a period of 30 days from the date comments are requested pursuant to this paragraph. Notice of the request for comments must be published by the Secretary of State in the same manner as notice for proposed rules. [2011, c. 380, Pt. NNN, §1 (AMD).]

C. If the adoption under this subsection is final adoption of a major substantive rule under subchapter II-A, the agency must include in its written statement citation of the legislative act authorizing final adoption of that rule; or, if authorization is the result of failure of the Legislature to act under section 8072, subsection 7, the agency must indicate that fact and identify the date the agency filed the rule for review under section 8072. [1997, c. 196, §1 (NEW).]

[ 2011, c. 380, Pt. NNN, §1 (AMD) .]

5-A. Impact on small business. In adopting rules, the agencies shall seek to reduce any economic burdens through flexible or simplified reporting requirements and may seek to reduce burdens through flexible or simplified timetables that take into account the resources available to the affected small businesses. The agency may consider clarification, consolidation or simplification of compliance or reporting requirements. For the purposes of this subsection, "small business" means businesses that have 20 or fewer employees.

Prior to the adoption of any proposed rule that may have an adverse impact on small businesses, the agency shall prepare an economic impact statement that includes the following:

A. An identification of the types and an estimate of the number of the small businesses subject to the proposed rule; [2007, c. 181, §1 (NEW).]

B. The projected reporting, record-keeping and other administrative costs required for compliance with the proposed rule, including the type of professional skills necessary for preparation of the report or record; [2007, c. 181, §1 (NEW).]

C. A brief statement of the probable impact on affected small businesses; and [2007, c. 181, §1 (NEW).]

D. A description of any less intrusive or less costly, reasonable alternative methods of achieving the purposes of the proposed rule. [2007, c. 181, §1 (NEW).]

[ 2007, c. 181, §1 (AMD) .]

6. Effective date. No rule, except emergency rules adopted under section 8054, becomes effective until at least 5 days after filing with the Secretary of State under section 8056, subsection 1, paragraph B.

When the effective date of a rule is contingent upon the occurrence or nonoccurrence of an event, notification of the occurrence or nonoccurrence must be filed with the Secretary of State when known.

[ 1993, c. 362, §3 (AMD) .]

7. Adoption of rule. A rule may not take effect unless:

A. The agency adopts it within 120 days of the final date by which data, views or arguments may be submitted to the agency for consideration in adopting the rule; and [1985, c. 39, §1 (NEW).]

B. This adopted rule is approved by the Attorney General as to form and legality, as required by section 8056, within 150 days of the final date by which those comments may be submitted. [1985, c. 39, §1 (NEW).]

The final date for comments may be extended if notice of doing so is published within 14 days after the most recently published comment deadline, in the consolidated notice referred to in section 8053.

[ 1995, c. 373, §3 (AMD) .]

8. Appropriate reference to underlying federal and state laws and regulations. At the time of adoption of any rule, the agency shall refer with particularity to any underlying federal or state law or regulation which serves as the basis of the rule.

[ 1985, c. 77, §1 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §34-A (AMD). 1979, c. 425, §4 (AMD). 1981, c. 524, §§1-6 (AMD). 1985, c. 39, §1 (AMD). 1985, c. 77, §1 (AMD). 1985, c. 506, §§A2,3 (AMD). 1985, c. 680, §§1,2 (AMD). 1985, c. 737, §A18 (AMD). 1989, c. 574, §§3,4 (AMD). 1991, c. 632, §1 (AMD). 1993, c. 362, §§2,3 (AMD). 1993, c. 446, §A19 (AMD). RR 1995, c. 2, §8 (COR). 1995, c. 373, §3 (AMD). 1995, c. 463, §1 (AMD). 1997, c. 110, §2 (AMD). 1997, c. 196, §1 (AMD). 2007, c. 181, §1 (AMD). 2007, c. 581, §2 (AMD). 2011, c. 380, Pt. NNN, §1 (AMD).



5 §8053. Notice

1. Notice of rulemaking without hearing. At least 20 days prior to the comment deadline of any rule without hearing, the agency shall deliver or mail written notice or, with written or electronic agreement of the party, provide electronic notice to:

A. Any person specified by the statute authorizing the rulemaking; [1981, c. 470, Pt. A, §9 (NEW).]

B. Any person who has filed within the past year a written or electronic request with the agency for notice of rulemaking; [2011, c. 479, §1 (AMD).]

C. Any trade, industry, professional, interest group or regional publication that the agency considers effective in reaching the persons affected; and [2011, c. 479, §2 (AMD).]

D. [1985, c. 39, §2 (RP).]

E. The primary sponsor of the legislation that was enacted and authorized the rulemaking, as long as the legislation was enacted within the previous 2 years. [2011, c. 479, §3 (NEW).]

Notification to subscribers under paragraph B must be by mail or, with written or electronically submitted agreement of the subscriber, electronic notice or otherwise in writing to the last address provided to the agency by that person. Subscribers under paragraph B may request to receive a copy of each proposed rule with the written notice. The agency shall provide the copy at the same time the notice is sent.

Written or electronic notice must also be given to the Secretary of State, by the deadline established by the Secretary of State, for publication in accordance with subsection 5. This notice must be in a format approved by the Secretary of State.

[ 2011, c. 479, §§1-3 (AMD) .]

2. Notice of rulemaking hearing. When an agency holds a public hearing prior to adoption of a rule, notice of the hearing shall be given in the manner described in subsections 1 and 5, using the date of the hearing to calculate the time periods involved;

[ 1979, c. 425, §5 (RPR) .]

3. Contents of notice. Except for notices governed by subsections 5 and 7, a notice under this section must:

A. Refer to the statutory authority under which the adoption of the rule is proposed; [1979, c. 425, §5 (NEW).]

B. State the time and place of any scheduled public hearing or state the manner in which a hearing may be requested; [1979, c. 425, §5 (NEW).]

C. State the manner and time within which data, views or arguments may be submitted to the agency for consideration, whether or not a hearing is held; [1985, c. 77, §2 (AMD).]

C-1. State the name, address and phone number of the staff person responsible for providing additional information or a printed version of the proposed rule; [2009, c. 256, §1 (NEW).]

D. If possible, contain the express terms of the proposed rule or otherwise describe the substance of the proposed rule, stating the subjects and issues involved and indicate where a copy of the proposed rule may be obtained; [2007, c. 181, §2 (AMD).]

E. Refer to the substantive state or federal law to be implemented by the rules; and [2007, c. 181, §3 (AMD).]

F. Indicate where a copy of the statement of impact on small business pursuant to section 8052, subsection 5-A may be obtained. [2007, c. 181, §4 (NEW).]

[ 2009, c. 256, §1 (AMD) .]

3-A. Copies of proposed rules available upon request. At least 20 days prior to hearing on any proposed rule and at least 20 days prior to the comment deadline of any rule without a hearing, the agency shall make copies of the proposed rule available in writing or, with agreement of the requestor, electronically to persons upon request.

[ 2003, c. 207, §2 (AMD) .]

4. Fee schedule. The agency may establish a fee schedule for notice and for proposed rules under subsection 1, paragraph B, imposing a cost reasonably related to the actual expense entailed. Fees may vary depending upon the method of transmission of notice and the rules being transmitted.

[ 2003, c. 207, §3 (AMD) .]

5. Publication. Using the format of notice pursuant to subsection 7, the Secretary of State shall:

A. Arrange for the weekly publication of a consolidated notice of rule making of all state agencies, which shall also include a brief explanation to assist the public in participating in the rule-making process. Notice of each rule-making proceeding shall be published once 17 to 24 days prior to the public hearing on the proposed rule or at least 30 days prior to the last date on which views and arguments may be submitted to the agency for consideration if no public hearing is scheduled; [1981, c. 698, §12 (RPR).]

B. Designate certain newspapers, which together have general circulation throughout the State, as papers of record for the purpose of publishing notice under paragraph A. Notice of proposed rules affecting only a particular locality or region need only be published in the designated newspapers having general circulation in the area affected; [2009, c. 256, §2 (AMD).]

C. Designate one day as rules day for publication of notices on rulemaking as set forth in this subsection; and [1991, c. 837, Pt. A, §11 (AMD).]

D. Be reimbursed for the cost of publication of rule-making notice by the agencies proposing the rulemaking. The total costs of each consolidated publication will be prorated by the Secretary of State among all agencies submitting notice for a particular week. [1979, c. 425, §5 (NEW).]

[ 2009, c. 256, §2 (AMD) .]

6. Electronic publication. In addition to the printed publication required in subsection 5, the Secretary of State shall maintain a publicly accessible website for posting the notices of all proposed and adopted rules. The contents of the notice for electronic publication are pursuant to subsection 3. An agency, on its publicly accessible website, shall either post its proposed and adopted rules or provide a link to the proposed or adopted rules posted on the Secretary of State's website. Notice of each rule-making proceeding must be published on the Secretary of State's website 17 to 24 days prior to the public hearing on the proposed rule or at least 30 days prior to the last date on which views and arguments may be submitted to the agency for consideration if no public hearing was scheduled.

[ 2011, c. 326, §1 (AMD) .]

7. Contents of notice for newspaper publication. The notice for publication in the newspaper under subsection 5 is shorter than the notice provided for all other purposes pursuant to subsection 3. The notice for newspaper publication must:

A. State the time and place of any scheduled public hearing or state the manner in which a hearing may be requested; [2009, c. 256, §4 (NEW).]

B. State the manner and time within which data, views or arguments may be submitted to the agency for consideration, whether or not a hearing is held; [2009, c. 256, §4 (NEW).]

C. State the name, address and phone number of the staff person responsible for providing additional information or a printed version of the proposed rule; [2009, c. 256, §4 (NEW).]

D. Include a brief and general summary of the substance of the proposed rule; [2009, c. 256, §4 (NEW).]

E. Provide the website address where the long notice pursuant to subsection 3 is posted; [2009, c. 256, §4 (NEW).]

F. Indicate where a copy of the statement of impact on small business pursuant to section 8052, subsection 5-A may be obtained; and [2009, c. 256, §4 (NEW).]

G. Indicate the impact on municipalities or counties only if there is an expected financial impact on municipalities identified under section 8063. [2009, c. 256, §4 (NEW).]

[ 2009, c. 256, §4 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 692, §1 (AMD). 1977, c. 694, §34-B (AMD). 1979, c. 127, §38 (AMD). 1979, c. 425, §5 (RPR). 1979, c. 596, §2 (AMD). 1981, c. 456, §A21 (AMD). 1981, c. 470, §A9 (AMD). 1981, c. 524, §§7-10 (AMD). 1981, c. 698, §§10-12 (AMD). 1985, c. 39, §2 (AMD). 1985, c. 77, §2 (AMD). 1991, c. 837, §A11 (AMD). 1995, c. 373, §§4,5 (AMD). 2003, c. 207, §§1-3 (AMD). 2007, c. 181, §§2-4 (AMD). 2007, c. 581, §3 (AMD). 2009, c. 256, §§1-4 (AMD). 2011, c. 326, §1 (AMD). 2011, c. 479, §§1-3 (AMD).



5 §8053-A. Notice to legislative committees

1. Proposed rules. At the time of giving notice of rulemaking under section 8053 or within 10 days following the adoption of an emergency rule, the agency shall provide to the Legislature, in accordance with subsection 3, a fact sheet providing the information as described in section 8057-A, subsection 1.

A. If an agency determines that a rule which it intends to adopt will be substantially different from the proposed rule, it shall provide the Legislature with a revised fact sheet with the information defined in section 8057-A, subsection 1, as it relates to the substantially different rule. The revised fact sheet shall be provided to the Legislature in accordance with subsection 3. [1989, c. 574, §5 (RPR).]

B. [1989, c. 574, §5 (RP).]

C. [1989, c. 574, §5 (RP).]

D. [1989, c. 574, §5 (RP).]

[ 1989, c. 574, §5 (RPR) .]

2. Regulatory agenda. The agency shall provide copies of its agency regulatory agenda, as provided in section 8060, to the Legislature at the time that the agenda is issued.

[ 1989, c. 574, §5 (RPR) .]

3. Submission of materials to the Legislature. When an agency, pursuant to subsection 1 or 2, provides materials to the Legislature, it shall provide them to the Executive Director of the Legislative Council, who shall refer the materials to the appropriate committee or committees of the Legislature for review. The agency shall provide sufficient copies of the materials for each member of the appropriate committee or committees.

[ 1989, c. 574, §5 (NEW) .]

4. Adopted rules. When an agency adopts rules, it shall provide a copy of the adopted rules, the statement required by section 8052, subsection 5, and the checklist required by section 8056-A to the Secretary of State who shall compile the adopted rules by agency.

[ 1989, c. 574, §5 (NEW) .]

5. Annual lists of rule-making activity. By February 1st of each year, the Secretary of State shall provide the Executive Director of the Legislative Council lists by agency of all rules adopted by each agency in the previous calendar year. The Executive Director of the Legislative Council shall refer each list to the appropriate joint standing committee or committees of the Legislature for review. Each list must include for each rule the following information, which must be submitted by each agency to the Secretary of State:

A. The statutory authority for the rule and the rule chapter number and title; [2011, c. 479, §4 (NEW).]

B. The principal reason or purpose for the rule; [2011, c. 479, §4 (NEW).]

C. A written statement explaining the factual and policy basis for each rule adopted pursuant to section 8052, subsection 5; [2011, c. 479, §4 (NEW).]

D. If the rule adopted was routine technical or major substantive; [2011, c. 479, §4 (NEW).]

E. If the rule was adopted as an emergency; and [2011, c. 479, §4 (NEW).]

F. The fiscal impact of the rule. [2011, c. 479, §4 (NEW).]

[ 2011, c. 479, §4 (NEW) .]

6. Authority to report out legislation. After each appropriate joint standing committee of the Legislature has received a list of rule-making activity pursuant to subsection 5, the committee may require an agency to appear before the committee, and the committee may report out legislation in the same legislative session in which the report is received to adjust rule-making authority related to the rules adopted in the previous calendar year.

[ 2011, c. 479, §4 (NEW) .]

SECTION HISTORY

1985, c. 270, (NEW). 1985, c. 528, (AMD). 1985, c. 680, §§3,4 (AMD). 1985, c. 737, §B13 (AMD). 1987, c. 402, §§A60,A61 (AMD). 1989, c. 574, §5 (RPR). 2011, c. 479, §4 (AMD).



5 §8054. Emergency rulemaking

1. Emergency. If the agency finds that immediate adoption of a rule by procedures other than those set forth in sections 8052 and 8053 is necessary to avoid an immediate threat to public health, safety or general welfare, it may modify those procedures to the minimum extent required to enable adoption of rules designed to mitigate or alleviate the threat found. Emergency rules shall be subject to the requirements of section 8056.

[ 1977, c. 551, §3 (NEW) .]

2. Agency findings. Any emergency rule must include, with specificity, the agency's findings with respect to the existence of an emergency, including any modifications of procedures, and such findings are subject to judicial review under section 8058. Such findings must be included in the basis statement for any adopted emergency rule in a section labeled "findings of emergency." No emergency may be found to exist when the primary cause of the emergency is delay caused by the agency involved.

[ 2011, c. 244, §1 (AMD) .]

3. Emergency period. Any emergency rule shall be effective only for 90 days, or any lesser period of time specified in an enabling statute or in the emergency rule. After the expiration of the emergency period, such rule shall not thereafter be adopted except in the manner provided by section 8052.

[ 1977, c. 551, §3 (NEW) .]

4. Fiscal impact; curtailment orders. An emergency rule adopted in whole or in part to satisfy the requirements of a temporary curtailment order by the Governor under section 1668 must include a specification of the dollar amount of curtailed funds attributable to each change adopted in the rule.

[ 2011, c. 244, §2 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1979, c. 425, §6 (AMD). 2007, c. 581, §4 (AMD). 2011, c. 244, §§1, 2 (AMD).



5 §8055. Petition for adoption or modification of rules

1. Petition. Any person may petition an agency for the adoption or modification of any rule.

[ 1977, c. 551, §3 (NEW) .]

2. Form designated. Each agency shall designate the form for such petitions and the procedure for their submission, consideration and disposition.

[ 1977, c. 551, §3 (NEW) .]

3. Receipt of petition. Within 60 days after receipt of a petition, the agency shall either notify the petitioner in writing of its denial, stating the reasons therefor, or initiate appropriate rule-making proceedings. Whenever a petition to adopt or modify a rule is submitted by 150 or more registered voters of the State, the agency shall initiate appropriate rulemaking proceedings within 60 days after receipt of the petition. The petition must be verified and certified in the same manner provided in Title 21-A, section 354, subsection 7, prior to its presentation to the agency.

[ 1985, c. 506, Pt. A, §4 (AMD) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1979, c. 425, §7 (AMD). 1981, c. 280, §§1,2 (AMD). 1985, c. 506, §A4 (AMD).



5 §8056. Filing and publication

1. Requirements. With respect to every rule adopted, the agency shall:

A. Submit the rule to the Attorney General for approval as to form and legality; [1977, c. 551, §3 (NEW).]

B. File the original rule as signed by the Attorney General or an assistant attorney general and the authorized representative of the agency, and the statement required by section 8052, subsection 5, with the Secretary of State in a form prescribed by the Secretary of State, which form is susceptible to frequent and easy revision.

(1) Through rulemaking, an agency may incorporate by reference all or any part of a code, standard, rule or regulation that has been adopted by an agency of the United States or of this State or by a nationally recognized organization or association.

(2) The reference in the agency rules must fully identify the incorporated matter by exact title, edition or version and date of publication.

(3) The rules must state where copies of the incorporated matter are available at cost from the agency issuing the rule or where copies are available from the agency of the United States, this State or an organization or association originally issuing that matter.

(4) An agency incorporating a matter by reference shall submit a copy of the incorporated matter to the Secretary of State; [1999, c. 261, §1 (AMD).]

C. Supply, without cost or at actual cost, copies of each such rule to any person who has filed with the agency within the past year a written request to be supplied with all copies of the agency's rules; and [1981, c. 524, §11 (AMD).]

D. Publish, pursuant to the procedures set forth in section 8053, subsection 6, a notice containing the following information: A statement that the rule has been adopted, its effective date, a brief description of the substance of the rule, and the address where a copy may be obtained. [2011, c. 380, Pt. NNN, §2 (AMD).]

[ 2011, c. 380, Pt. NNN, §2 (AMD) .]

2. Form. With respect to every rule adopted by the agency and in effect, the agency shall print and compile and make available to any person, at each of its offices, for inspection at no charge and for copying with or without cost, as the agency shall determine, and for distribution free or at actual cost, complete sets of such rules currently in effect.

[ 1977, c. 551, §3 (NEW) .]

3. Secretary of State. The Secretary of State shall:

A. Maintain and make available at the Secretary of State's office, for inspection at no charge and for copying or purchase, current copies of complete rules for all agencies filed in accordance with subsection 1, paragraph B; [1995, c. 373, §7 (AMD).]

A-1. Compile, edit, index and arrange for publication and distribution all current rules of state agencies as available resources permit. Compilations must be supplemented or revised at least annually; [1993, c. 362, §4 (AMD).]

A-2. Publish an annual list of current rules of state agencies; [1993, c. 362, §5 (NEW).]

B. Supply, at actual cost, annually updated copies of complete sets of rules of an agency to any person who has filed with the Secretary of State within the past year a written request for such sets of rules; and [1991, c. 541, §1 (AMD).]

C. Codify all current state agency rules in an electronic text file data base, in consultation with affected state agencies and in accordance with subsections 7 and 8, as available resources permit. [1991, c. 541, §1 (NEW).]

[ 1995, c. 373, §7 (AMD) .]

4. Additional requirements. The requirements of subsection 2 shall additionally be applicable to the agency's forms, instructions, explanatory statements and other items defined in section 8002, subsection 9, paragraph B, subparagraph (4).

[ 1977, c. 551, §3 (NEW) .]

5. Record of vote. In addition to the foregoing, each agency shall keep, at its principal office, and make available for inspection to any person a record of the vote of each member of the agency taken in rule-making proceedings.

[ 1977, c. 551, §3 (NEW) .]

6. Attorney General review and approval. The review required in subsection 1 may not be performed by any person involved in the formulation or drafting of the proposed rule. The Attorney General may not approve a rule if it is reasonably expected to result in a taking of private property under the Constitution of Maine unless such a result is directed by law or sufficient procedures exist in law or in the proposed rule to allow for a variance designed to avoid such a taking.

[ 1995, c. 537, §6 (AMD) .]

7. Codification of rules. The Secretary of State, in consultation with affected state agencies, shall develop a plan to codify all current rules of state agencies within its available resources. The codified rules must be maintained on an electronic text file data base. To develop the electronic text file data base, agencies may refile an existing rule or parts of an existing rule. If an agency refiles a rule or portion of a rule:

A. The agency may not make at the time of refiling any substantive changes in that rule or portion of that rule; and [1991, c. 554, §2 (NEW).]

B. The refiled rule or portion of the rule must be adopted in accordance with the Maine Administrative Procedure Act except that public comment on the refiling under section 8057-A, subsection 3 is limited to documenting where the refiled rule or portion of the rule is substantively different from the existing rule. [1991, c. 554, §2 (NEW).]

[ 1991, c. 554, §2 (NEW) .]

8. Electronic text file procedures. Under subsection 1, the Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act procedures and criteria for the filing of rules in electronic text file format.

[ 1991, c. 554, §2 (NEW) .]

9. Certification of published rules. The Secretary of State may certify that a publication of the codified rules and any supplements or replacement volumes to that publication are a correct transcript of the text of the original rules.

A. Certified publications must contain a printed certificate of the Secretary of State stating that the publication is the official copy. A facsimile of the signature of the Secretary of State imprinted by or at the direction of the Secretary of State has the same validity as a written signature of the Secretary of State. [1991, c. 554, §2 (NEW).]

B. A publication of the rules certified by the Secretary of State constitutes prima facie evidence of the rules. [1991, c. 554, §2 (NEW).]

C. Any publication of a rule or rules that is not certified by the Secretary of State:

(1) May neither state nor imply that the publication is an official copy of the rules; and

(2) Must state in a conspicuous location where the Secretary of State's certified copy is located. [1991, c. 554, §2 (NEW).]

[ 1991, c. 554, §2 (NEW) .]

10. Minor errors. The Secretary of State may correct minor, nonsubstantive errors in spelling and format in proposed or adopted rules if the agency is notified.

[ 1993, c. 362, §6 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1979, c. 425, §§8,9 (AMD). 1981, c. 524, §§11-13 (AMD). 1985, c. 39, §3 (AMD). 1991, c. 554, §§1,2 (AMD). 1993, c. 362, §§4-6 (AMD). 1995, c. 373, §§6,7 (AMD). 1995, c. 537, §6 (AMD). 1999, c. 261, §1 (AMD). 2011, c. 380, Pt. NNN, §2 (AMD).



5 §8056-A. Technical assistance; annual report

1. Checklist. The Secretary of State shall establish and implement a checklist that must be completed by agencies and attached to adopted rules filed with the Secretary of State after December 31, 1989. The checklist must include the timing of filing and notices as well as other procedural requirements of this subchapter.

[ 1991, c. 554, §3 (AMD) .]

2. Technical assistance. The Secretary of State shall develop uniform drafting instructions for use by all agencies that propose rules under this subchapter and shall compile those instructions in a drafting manual. In addition, the Secretary of State shall provide assistance to any agency regarding the form for drafting of rules and supporting materials and the other requirements of this subchapter.

[ 1991, c. 554, §3 (AMD) .]

3. Report. The Secretary of State shall report to the Governor and the joint standing committee of the Legislature having jurisdiction over state and local government prior to February 1st of each year with respect to rule-making activities for the prior year. The report must include statistical information on agency rule-making activities, agency experience with procedural requirements of this subchapter, an evaluation of the codification process, the impact of the electronic text file data base on state agencies and users of the rules and recommendations for improvements to the rule-making process. In preparing the report, the Secretary of State shall solicit comments on this subchapter from agencies and their legal counsels, the Executive Director of the Legislative Council and the public.

[ 1991, c. 554, §3 (AMD) .]

SECTION HISTORY

1989, c. 574, §6 (NEW). 1991, c. 554, §3 (AMD).



5 §8057. Compliance

1. Rules; exception. Rules adopted in a manner other than that prescribed by section 8052, subsections 1, 2, 3, 4, 5-A and 7 and by sections 8053 and 8054 are void and of no legal effect, except that insubstantial deviations from the requirements of section 8053 do not invalidate the rule subsequently adopted. Rules in effect prior to July 1, 1978 become void and of no legal effect on July 1, 1979, unless originally adopted after notice published in a newspaper of general circulation in some area of the State and opportunity for hearing or unless adopted in accordance with this subchapter.

[ 2007, c. 181, §5 (AMD) .]

2. Rules not approved. Rules not approved and filed in the manner prescribed by section 8056, subsection 1, paragraphs A and B, shall be void and of no legal effect. Rules in effect prior to July 1, 1978, become void and of no legal effect on December 31, 1979, unless filed with the Secretary of State in accordance with section 8056, subsection 1, paragraph B.

[ 1979, c. 425, §10 (AMD) .]

3. Agency, responsibility. The requirements of this subchapter do not relieve any agency of the responsibility of compliance with any statute requiring that its rules be filed with or approved by any designated person before they become effective.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §35 (AMD). 1979, c. 425, §10 (AMD). 1985, c. 680, §5 (AMD). 2007, c. 181, §5 (AMD).



5 §8057-A. Preparation and adoption of rules

In preparing and adopting rules, each agency shall strive to the greatest possible extent to follow the procedure defined in this section. [1989, c. 574, §7 (NEW).]

1. Preparation of rules. At the time that an agency is preparing a rule, the agency shall consider the goals and objectives for which the rule is being proposed, possible alternatives to achieve the goals and objectives and the estimated impact of the rule. The agency's estimation of the impact of the rule must be based on the information available to the agency and any analyses conducted by the agency or at the request of the agency. The agency shall establish a fact sheet that provides the citation of the statutory authority of the rule. In addition, the agency, to the best of its ability, shall also include in the fact sheet:

A. The principal reasons for the rule; [1989, c. 574, §7 (NEW).]

B. A comprehensive but concise description of the rule that accurately reflects the purpose and operation of the rule; [1989, c. 574, §7 (NEW).]

C. An estimate of the fiscal impact of the rule; [2007, c. 581, §5 (AMD).]

D. An analysis of the rule; and [2007, c. 581, §5 (AMD).]

E. A brief summary of the relevant information considered during the development of the rule. [2007, c. 581, §5 (NEW).]

[ 2007, c. 581, §5 (AMD) .]

2. Additional information for existing rules. For existing rules having an estimated fiscal impact greater than $1,000,000, the fact sheet shall also include the following:

A. A description of the economic impact of the rule including effects that cannot be quantified in monetary terms; [1989, c. 574, §7 (NEW).]

B. A description and examples of individuals, major interest groups and types of businesses that will be affected by the rule and how they will be affected; and [1989, c. 574, §7 (NEW).]

C. A description of the benefits of the rule including those that cannot be quantified. [1989, c. 574, §7 (NEW).]

[ 1989, c. 574, §7 (NEW) .]

3. Public comment period. During the public comment period and prior to adoption of any rule, the agency shall strive to obtain and evaluate relevant information from the public and other information reasonably available to the agency with respect to relevant provisions in subsection 1.

[ 1989, c. 574, §7 (NEW) .]

4. Adoption of rules. At the time of adoption of any rule, the agency shall file with the Secretary of State the information developed by the agency pursuant to subsections 1 and 2 and, except for emergency rules, citations for up to 3 primary sources of information relied upon by the agency in adopting the rule. Professional judgment may be cited as one of those primary sources of information. Citations to primary sources of information are not subject to judicial review.

[ 2011, c. 304, Pt. E, §1 (AMD) .]

SECTION HISTORY

1989, c. 574, §7 (NEW). 2007, c. 181, §6 (AMD). 2007, c. 581, §5 (AMD). 2011, c. 304, Pt. E, §1 (AMD).



5 §8058. Judicial review of rules

1. Judicial review. Judicial review of an agency rule, or of an agency's refusal or failure to adopt a rule where the adoption of a rule is required by law, may be had by any person who is aggrieved in an action for declaratory judgment in the Superior Court conducted pursuant to Title 14, section 5951, et seq., which provisions shall apply to such actions wherever not inconsistent with this section. Insofar as the court finds that a rule exceeds the rule-making authority of the agency, or is void under section 8057, subsection 1 or 2, it shall declare the rule invalid. In reviewing any other procedural error alleged, the court may invalidate the rule only if it finds the error to be substantial and related to matters of such central relevance to the rule that there is a substantial likelihood that the rule would have been significantly changed if the error had not occurred. If the court finds that the rule is not procedurally invalid and not in excess of the agency's rule-making authority, its substantive review of that rule shall be to determine whether the rule is arbitrary, capricious, an abuse of discretion or otherwise not in accordance with law. The phrase "otherwise not in accordance with law" shall apply only to the review authorized in the preceding sentence and shall not be construed so as to limit or replace in any way section 8003. In the event that the court finds that an agency has failed to adopt a rule as required by law, the court may issue such orders as are necessary and appropriate to remedy such failure.

[ 1985, c. 680, §6 (AMD) .]

2. Failure to seek judicial review. The failure to seek judicial review of an agency rule in the manner provided by subsection 1 shall not preclude judicial review thereof in any civil or criminal proceeding.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1979, c. 669, §1 (AMD). 1985, c. 680, §6 (AMD).



5 §8059. Inconsistent rules

When 2 rules are inconsistent or in conflict with one another, so that compliance with both is impossible, then compliance with either rule shall be deemed to be compliance with the other. [1985, c. 680, §7 (RPR).]

SECTION HISTORY

1979, c. 669, §2 (NEW). 1985, c. 680, §7 (RPR).



5 §8060. Regulatory agenda

Each agency with the authority to adopt rules shall issue to the appropriate joint standing committee or committees of the Legislature and to the Secretary of State an agency regulatory agenda as provided in this section. [1989, c. 547, §8 (NEW).]

1. Contents of agenda. Each agency regulatory agenda to the maximum possible extent shall contain the following information:

A. A list of rules that the agency expects to propose prior to the next regulatory agenda due date and whether the agency anticipates engaging in any consensus-based rule development process; [1999, c. 307, §3 (AMD).]

B. The statutory or other basis for adoption of the rule; [1989, c. 547, §8 (NEW).]

C. The purpose of the rule; [1989, c. 547, §8 (NEW).]

D. The contemplated schedule for adoption of the rule; [1989, c. 547, §8 (NEW).]

E. An identification and listing of potentially benefited and regulated parties; and [1989, c. 547, §8 (NEW).]

F. A list of all emergency rules adopted since the previous regulatory agenda due date. [1989, c. 547, §8 (NEW).]

[ 1999, c. 307, §3 (AMD) .]

2. Due date. A regulatory agenda must be issued between the beginning of a regular legislative session and 100 days after adjournment.

[ 1993, c. 362, §7 (AMD) .]

3. Legislative copies. The agency shall provide copies of the agency regulatory agenda to the Legislature as provided in section 8053-A.

[ 1989, c. 547, §8 (NEW) .]

4. Availability. An agency which issues an agency regulatory agenda shall provide copies to interested persons.

[ 1989, c. 547, §8 (NEW) .]

5. Legislative review of agency regulatory agendas. Each regulatory agenda shall be reviewed by the appropriate joint standing committee of the Legislature at a meeting called for the purpose. The committee may review more than one agenda at a meeting.

[ 1989, c. 547, §8 (NEW) .]

6. Application. Nothing in this section or section 8053-A may be construed to prohibit agencies from adopting emergency rules that have not been listed or included in the regulatory agenda pursuant to this section.

[ 1991, c. 540, §1 (AMD) .]

7. Agenda listing required. Notwithstanding any provision of law to the contrary, a rule may not be proposed pursuant to Title 38, chapter 16-D unless the chemicals affected by that proposed rule were specifically disclosed to the Legislature prior to the initiation of the rule-making process as part of a regulatory agenda, except that this subsection may not be construed to prohibit an agency from initiating appropriate rule-making proceedings in response to any person who petitions for adoption or modification of rules pursuant to section 8055.

[ 2011, c. 319, §1 (NEW) .]

SECTION HISTORY

1989, c. 574, §8 (NEW). 1991, c. 540, §1 (AMD). 1993, c. 362, §7 (AMD). 1999, c. 307, §3 (AMD). 2011, c. 319, §1 (AMD).



5 §8061. Style

All rules and any other materials required by this subchapter to be provided to the public or to the Legislature shall, to the maximum extent feasible, use plain and clear English, which can readily be understood by the general public. The use of technical language shall be avoided to the greatest possible extent. [1989, c. 574, §8 (NEW).]

SECTION HISTORY

1989, c. 574, §8 (NEW).



5 §8062. Performance standards

When legislation authorizing any regulated activity requires that certain criteria be met in order that any license, permit, authorization or certification to undertake the regulated activity be granted and when an agency determines that performance standards will assist regulated parties in complying with the criteria, the standards shall be developed during the rule-making process and incorporated into adopted rules when performance standards are equally effective in meeting applicable statutory criteria. [1989, c. 574, §8 (NEW).]

SECTION HISTORY

1989, c. 574, §8 (NEW).



5 §8063. Fiscal impact

Every rule proposed by an agency must contain a fiscal impact note at the end of the rule. The note must be placed on the rule prior to any public hearing and, in the case of rules adopted without a hearing, prior to the sending of notice under section 8053. The fiscal impact note must describe the estimated cost to municipalities and counties for implementing or complying with the proposed rule. If the proposed rule will not impose any cost on municipalities or counties, the fiscal impact note must state that fact. [1991, c. 233, (NEW).]

This section does not apply to emergency rules. [1991, c. 233, (NEW).]

SECTION HISTORY

1991, c. 233, (NEW).



5 §8063-A. Analysis of benefits and costs

In addition to the economic impact statement required under section 8052, subsection 5-A and the fiscal impact note required under section 8063, an agency may, within existing budgeted resources and in instances in which the consideration of costs is permitted, conduct an analysis of the benefits and costs of a proposed rule to evaluate the effects of the rule on the distribution of benefits and costs for specific groups and on the overall economic welfare of the State. [2011, c. 304, Pt. B, §1 (NEW).]

1. Contents of a cost-benefit analysis. To the extent permitted within existing resources, a cost-benefit analysis conducted under this section must include, at a minimum, the following information:

A. Specification of the baseline condition for the analysis, including all required parameters for the analysis, all assumptions made in specifying the baseline condition and specification of the analysis period; [2011, c. 304, Pt. B, §1 (NEW).]

B. A description of the methods used to discount future benefits and costs, preferably based on the federal Office of Management and Budget's discount rate for federal projects; [2011, c. 304, Pt. B, §1 (NEW).]

C. An analysis of changes in the level of economic activity in the State as measured by employment, income and outputs; and [2011, c. 304, Pt. B, §1 (NEW).]

D. An estimate of the discounted benefits and costs of the proposed rule over the baseline condition, including benefits and costs to specific groups and changes in the economic welfare of the State as a whole over the baseline condition. [2011, c. 304, Pt. B, §1 (NEW).]

[ 2011, c. 304, Pt. B, §1 (NEW) .]

Prior to conducting a cost-benefit analysis under this section, an agency shall determine that sufficient staff expertise and budgeted resources exist within the agency to complete the analysis. The agency shall include a cost-benefit analysis with a copy of a proposed rule when responding to a request for the proposed rule under section 8053, subsection 3-A. When the analysis is conducted on a provisionally adopted major substantive rule, the analysis must be included with the materials submitted to the Executive Director of the Legislative Council under section 8072, subsection 2. A cost-benefit analysis conducted under this section is not subject to judicial review under section 8058. [2011, c. 304, Pt. B, §1 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. B, §1 (NEW).



5 §8063-B. Identification of primary source of information

For every rule proposed by an agency, except for emergency rules, the agency shall file with the Secretary of State citations for up to 3 primary sources of information relied upon by the agency in developing the proposed rule. The agency shall include that information with a copy of the proposed rule when responding to a request under section 8053, subsection 3-A. Professional judgment may be cited as one of those primary sources of information. Citations to primary sources of information are not subject to judicial review. [2011, c. 304, Pt. E, §2 (NEW).]

SECTION HISTORY

2011, c. 304, Pt. E, §2 (NEW).



5 §8064. Limitation

Except for emergency rules as provided in section 8060, subsection 6, an agency may not adopt any rule unless the agency has complied with the provisions in sections 8053-A and 8060, which include legislative review of the rule. When an agency proposes a rule not in its current regulatory agenda, the agency must file an amendment to its agenda with the Legislature and Secretary of State under section 8053-A at the time of rule proposal. [1993, c. 362, §8 (AMD).]

SECTION HISTORY

1991, c. 540, §2 (NEW). 1993, c. 362, §8 (AMD).






Subchapter 2-A: RULEMAKING PROCEDURES GOVERNING RULES AUTHORIZED AND ADOPTED AFTER JANUARY 1, 1996

5 §8071. Legislative review of certain agency rules

Except as otherwise provided in this subchapter, rules adopted pursuant to rule-making authorization delegated to an agency after January 1, 1996 are subject to the procedures of this subchapter and subchapter II. [1995, c. 463, §2 (NEW).]

1. Legislative action. All new rules authorized to be adopted by delegation of legislative authority that is enacted after January 1, 1996, including new rules authorized by amendment of provisions of laws in effect on that date, must be assigned by the Legislature to one of 2 categories and subject to the appropriate level of rule-making procedures as provided in this subchapter. The Legislature shall assign the category and level of review to all rules at the time it enacts the authorizing legislation. The Legislature may assign different categories and levels of review to different types of rules authorized by the same legislation.

[ 1995, c. 574, §1 (AMD) .]

2. Categories of rules. There are 2 categories of rules authorized for adoption after January 1, 1996.

A. Routine technical rules are procedural rules that establish standards of practice or procedure for the conduct of business with or before an agency and any other rules that are not major substantive rules as defined in paragraph B. Routine technical rules include, but are not limited to, forms prescribed by an agency; they do not include fees established by an agency except fees established or amended by agency rule that are below a cap or within a range established by statute. [1995, c. 463, §2 (NEW).]

B. Major substantive rules are rules that, in the judgment of the Legislature:

(1) Require the exercise of significant agency discretion or interpretation in drafting; or

(2) Because of their subject matter or anticipated impact, are reasonably expected to result in a significant increase in the cost of doing business, a significant reduction in property values, the loss or significant reduction of government benefits or services, the imposition of state mandates on units of local government as defined in the Constitution of Maine, Article IX, Section 21, or other serious burdens on the public or units of local government. [1995, c. 463, §2 (NEW).]

[ 1995, c. 463, §2 (NEW) .]

3. Levels of rule-making process. In order to provide for maximum agency flexibility in the adoption of rules while retaining appropriate legislative oversight over certain rules that are expected to be controversial or to have a major impact on the regulated community, each agency rule authorized and adopted after January 1, 1996 is subject to one of 2 levels of rule-making requirements.

A. Routine technical rules are subject to the rule-making requirements of subchapter II only. [1995, c. 463, §2 (NEW).]

B. Major substantive rules are subject to the requirements of section 8072. After January 1, 1996, any grant of general or specific rule-making authority to adopt major substantive rules is considered to be permission only to provisionally adopt those rules subject to legislative review. Final adoption may occur only after legislative review of provisionally adopted rules as provided in section 8072.

The establishment or amendment of an agency fee by rulemaking is a major substantive rule, except for the establishment or amendment of a fee that falls under a cap or within a range set in statute, which is a routine technical rule. [1995, c. 463, §2 (NEW).]

[ 1995, c. 463, §2 (NEW) .]

SECTION HISTORY

1995, c. 463, §2 (NEW). 1995, c. 574, §1 (AMD).



5 §8071-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 244, §3 (NEW).]

1. Legislative review session. "Legislative review session" means the regular session of the Legislature convening after the beginning of the legislative rule acceptance period.

[ 2011, c. 244, §3 (NEW) .]

2. Legislative rule acceptance period. "Legislative rule acceptance period" means the period beginning on the July 1st preceding the convening of a regular session of the Legislature and ending at 5:00 p.m. on the 2nd Friday in January after the convening of that regular session of the Legislature.

[ 2011, c. 244, §3 (NEW) .]

SECTION HISTORY

2011, c. 244, §3 (NEW).



5 §8072. Legislative review of major substantive rules

As provided in section 8071, major substantive rules are subject to an increased level of rule-making requirements. The rule-making requirements of subchapter II for routine technical rules apply to the adoption of major substantive rules, except that the 120-day period for adoption and the 150-day period for approval as to form and legality under section 8052, subsection 7, paragraphs A and B apply to provisional adoption of major substantive rules, not final adoption. In addition to the other rule-making requirements, every major substantive rule is also subject to legislative review as provided in this section. [1995, c. 463, §2 (NEW).]

1. Preliminary adoption of major substantive rules. An agency proposing a major substantive rule other than an emergency rule, after filing the notice of proposed rulemaking required by section 8052, shall proceed with rule-making procedures to the point of, but not including, final adoption. At that point, known in this section as "provisional adoption," the agency shall file the provisionally adopted rule and related materials with the Secretary of State as provided in section 8056, subsection 1, paragraph B and submit the rule to the Legislature for review and authorization for final adoption as provided in this section. The rule has legal effect only after review by the Legislature followed by final adoption by the agency.

[ 1997, c. 196, §2 (AMD) .]

2. Submission of materials. At the time an agency provisionally adopts a rule, the agency shall submit to the Executive Director of the Legislative Council 20 copies of:

A. The full text of the rule provisionally adopted by the agency with new language underlined and with language to be deleted from any existing rule stricken through but clearly legible; [1995, c. 463, §2 (NEW).]

B. A concise summary of the content of the rule and a description and a copy of any existing rule the agency proposes to amend or repeal; [1995, c. 463, §2 (NEW).]

C. A statement of the circumstances that require the rule; [1995, c. 463, §2 (NEW).]

D. A statement of the economic impact of the rule on the State and its residents; and [1995, c. 463, §2 (NEW).]

E. Any other information required by law. [1995, c. 463, §2 (NEW).]

[ 1995, c. 463, §2 (NEW) .]

3. Legislative review; legislative instrument prepared. If the required copies of the provisionally adopted rule and related information are received by the Executive Director of the Legislative Council during the legislative rule acceptance period, the Executive Director shall notify the Revisor of Statutes, who shall draft an appropriate legislative instrument to allow for legislative review and action upon the provisionally adopted rule during the legislative review session. The Secretary of the Senate and the Clerk of the House shall place the legislative instrument on the Advance Journal and Calendar . The secretary and clerk shall jointly suggest reference of the legislative instrument to a joint standing committee of the Legislature that has jurisdiction over the subject matter of the proposed rule and shall provide for publication of that suggestion in the Advance Journal and Calendar first in the Senate and then in the House of Representatives no later than the next legislative day following receipt of the legislative instrument. After floor action on referral of the legislative instrument to committee is completed, the Secretary of the Senate and the Clerk of the House of Representatives shall send copies of the rule and related information to each member of that committee. Each rule submitted for legislative review during the legislative rule acceptance period must be reviewed by the appropriate joint standing committee at a meeting called for that purpose in accordance with legislative rules. A committee may review more than one rule and the rules of more than one agency at a meeting. The committee shall notify the affected agency of the meeting on its proposed rules.

[ 2011, c. 244, §4 (AMD) .]

4. Committee review. The committee shall review each provisionally adopted rule and, in its discretion, may hold public hearings on that rule. A public hearing under this subsection must be advertised in the same manner as required by legislative rules then in effect for advertisement of public hearings on proposed legislation. The committee's review must include, but is not limited to, a determination of:

A. Whether the agency has exceeded the scope of its statutory authority in approving the provisionally adopted rule; [1995, c. 463, §2 (NEW).]

B. Whether the provisionally adopted rule is in conformity with the legislative intent of the statute the rule is intended to implement, extend, apply, interpret or make specific; [1995, c. 463, §2 (NEW).]

C. Whether the provisionally adopted rule conflicts with any other provision of law or with any other rule adopted by the same or a different agency; [1995, c. 463, §2 (NEW).]

D. Whether the provisionally adopted rule is necessary to fully accomplish the objectives of the statute under which the rule was proposed; [1995, c. 463, §2 (NEW).]

E. Whether the provisionally adopted rule is reasonable, especially as it affects the convenience of the general public or of persons particularly affected by it; [1995, c. 463, §2 (NEW).]

F. Whether the provisionally adopted rule could be made less complex or more readily understandable for the general public; [1995, c. 537, §7 (AMD).]

G. Whether the provisionally adopted rule was proposed in compliance with the requirements of this chapter and with requirements imposed by any other provision of law; and [1995, c. 537, §7 (AMD).]

H. For a rule that is reasonably expected to result in a significant reduction in property values, whether sufficient variance provisions exist in law or in the rule to avoid an unconstitutional taking, and whether, as a matter of policy, the expected reduction is necessary or appropriate for the protection of the public health, safety and welfare advanced by the rule. [1995, c. 537, §8 (NEW).]

[ 1995, c. 537, §§7, 8 (AMD) .]

5. Committee recommendation. After reviewing a rule referred to it by the Legislature, the committee shall recommend:

A. That the Legislature authorize the final adoption of the rule; [1995, c. 463, §2 (NEW).]

B. That the Legislature authorize the final adoption of a specified part of the rule; [1995, c. 463, §2 (NEW).]

C. That the Legislature authorize the final adoption of the rule with certain specified amendments; or [1995, c. 463, §2 (NEW).]

D. That the final adoption of the rule be disapproved by the Legislature. [1995, c. 463, §2 (NEW).]

The committee shall notify the agency proposing the rule of its recommendation. When the committee makes a recommendation under paragraph B, C or D, the notice must contain a statement of the reasons for that recommendation.

[ 2011, c. 244, §5 (AMD) .]

6. Draft legislation.

[ 2011, c. 244, §6 (RP) .]

7. Report to the Legislature. Unless otherwise provided by the Legislature, each joint standing committee of the Legislature that receives a rule submitted during the legislative rule acceptance period shall report to the Legislature its recommendations concerning final adoption of the rule no later than 30 days before statutory adjournment of the legislative review session as provided in Title 3, section 2.

[ 2011, c. 244, §7 (AMD) .]

8. Final adoption; effective date. Unless otherwise provided by law, final adoption of a rule or part of a rule by an agency must occur within 60 days of the effective date of the legislation approving that rule or part of that rule or of the adjournment of the session in which the Legislature failed to act on the rule or part of the rule as specified in subsection 11. Finally adopted rules must be filed with the Secretary of State as provided in section 8056, subsection 1, paragraph B and notice must be published as provided in section 8056, subsection 1, paragraph D. Except as otherwise specified by law, the rules become effective 30 days after filing with the Secretary of State or at a later date specified by the agency.

[ 2011, c. 244, §8 (AMD) .]

9. Consideration at special session. If appropriate, the committee recommendation regarding an agency rule or rules may be submitted to and considered by a special session of the Legislature.

[ 1995, c. 463, §2 (NEW) .]

10. Rules submitted outside legislative rule acceptance period. The Legislature may act or decline to act upon any rules submitted outside the legislative rule acceptance period.

[ 2011, c. 244, §9 (NEW) .]

11. Prohibited final adoption. A provisionally adopted rule or part of a provisionally adopted rule may not be finally adopted by an agency unless:

A. Legislation authorizing adoption of the rule or part of the rule is enacted into law; or [2011, c. 244, §10 (NEW).]

B. The agency submits the rule or part of the rule in accordance with this section during the legislative rule acceptance period and the Legislature fails to act on the rule or part of the rule. [2011, c. 244, §10 (NEW).]

For purposes of this subsection, the Legislature fails to act on a rule or part of a rule if the Legislature fails to enact legislation authorizing adoption or disapproving adoption of the rule or part of the rule during the legislative review session or during any subsequent session to which a legislative instrument expressly providing for approval or disapproval of the rule or part of the rule is carried over. Nothing in this section requires the Legislature to use the legislative instrument produced pursuant to subsection 3 to approve or disapprove of a rule or part of a rule.

[ 2011, c. 244, §10 (NEW) .]

SECTION HISTORY

1995, c. 463, §2 (NEW). 1995, c. 537, §§7,8 (AMD). 1995, c. 574, §2 (AMD). 1997, c. 196, §2 (AMD). 2005, c. 586, §1 (AMD). 2011, c. 244, §§4-10 (AMD).



5 §8073. Emergency major substantive rules

Major substantive rules are subject to the emergency rule-making procedures required under subchapter II, except that a major substantive rule adopted on an emergency basis after the deadline for submission to the Legislature for review under section 8072 may be effective for up to 12 months or until the Legislature has completed review as provided in that section. After the expiration of the emergency period, an emergency rule may not be adopted except in the manner provided by section 8072. [1995, c. 463, §2 (NEW).]

SECTION HISTORY

1995, c. 463, §2 (NEW).



5 §8074. Federally mandated rules

Major substantive rules that must be adopted to comply with federal law or regulations or to qualify for federal funds and over the adoption of which the agency exercises no option or discretion are not subject to the legislative review requirement of this subchapter unless they impose requirements or conditions that exceed the federal requirements. An agency must file notice of the adoption of major substantive rules that are required by federal law and that do not exceed federal requirements with the Legislature in the same manner as it files notice of proposed rules under section 8053-A. [1995, c. 463, §2 (NEW).]

SECTION HISTORY

1995, c. 463, §2 (NEW).






Subchapter 3: ADVISORY RULINGS

5 §9001. Advisory rulings

1. Written request. Upon written request of any interested person, an agency may make an advisory ruling with respect to the applicability of any statute or rule administered by that agency to him or his property or actual state of facts.

[ 1977, c. 551, §3 (NEW) .]

2. Rules written. All advisory rulings shall be in writing.

[ 1977, c. 551, §3 (NEW) .]

3. Advisory ruling not binding. An advisory ruling shall not be binding upon an agency, provided that in any subsequent enforcement action initiated by the agency which made the ruling, any person's justifiable reliance upon the ruling shall be considered in mitigation of any penalty sought to be assessed.

[ 1977, c. 551, §3 (NEW) .]

4. Advisory rulings. Each agency shall prescribe by rule, in accordance with section 8051, the procedure for the submission, consideration and disposition of requests for advisory rulings. In issuing an advisory ruling, the agency need not comply with the requirements of subchapters II or IV.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).






Subchapter 4: ADJUDICATORY PROCEEDINGS

5 §9051. Scope

1. Adjudicatory proceeding. In any adjudicatory proceedings, except those proceedings involving correctional facilities, the Workers' Compensation Board, the Maine Motor Vehicle Franchise Board or the State Parole Board, the procedures of this subchapter apply.

[ 2005, c. 61, §1 (AMD) .]

2. Hearing. Unless a hearing is required by statute, the requirements of this subchapter, except the notice provisions of section 9052, subsection 1, shall not apply until a request for a hearing is made under section 9052, subsection 1, paragraph A, or a hearing is set by the agency.

[ 1977, c. 551, §3 (NEW) .]

3. Filing and service. The filing of any submission in any adjudicatory proceeding or the service of any paper on a party to an adjudicatory proceeding is complete:

A. Upon an agency when the agency receives the submission or the paper by mail, in-hand delivery or any other means specified by the agency; or [1989, c. 297, §2 (NEW).]

B. Upon a party upon mailing of the paper to the party or the party's attorney, upon in-hand delivery to the recipient or by delivery to the recipient's office. [1989, c. 297, §2 (NEW).]

[ 1989, c. 297, §2 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 616, §1 (AMD). 1977, c. 694, §§35-A (AMD). 1979, c. 127, §39 (AMD). 1989, c. 297, §2 (AMD). 1991, c. 885, §D2 (AMD). 2005, c. 61, §1 (AMD).



5 §9051-A. Notice of environmental agency adjudicatory proceedings

Whenever adjudicatory hearings are held by the Department of Agriculture, Conservation and Forestry, the Department of Environmental Protection and the Board of Pesticides Control, the hearings shall be held in accordance with the provisions of this section. [1987, c. 653, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

1. Notice of opportunity for hearing; license applications with substantial public interest. When the applicable law or the Constitution of Maine requires that an opportunity for a hearing be provided or an agency deems in any proceeding that a substantial public interest is involved, notice shall be given as follows.

A. Notice of the pending license application shall be provided 30 days next prior to the date of the expected date of an agency decision. Notice shall be provided by mail to:

(1) The person or persons whose legal rights, duties or privileges are at issue;

(2) The municipality or municipalities affected by the license application, as determined by the agency or board to the best of its ability;

(3) The county, if the affected locality as determined by the agency or board to the best of its ability is an unorganized territory;

(4) The Legislators of the geographic area or areas affected by the issue; and

(5) Persons who have made timely requests to be notified of an agency deliberation of a specific license application.

Interested persons may prepare and submit evidence and argument to the agency and request a hearing on the issue. [1987, c. 653, §1 (NEW).]

[ 1987, c. 653, §1 (NEW) .]

2. Hearing required. When a hearing is required by the Constitution of Maine, the applicable law or by agency regulation or has been requested pursuant to subsection 1, notice of the hearing shall be provided 30 days next prior to the scheduled initial hearing.

A. The notice shall be provided by mail to:

(1) The person or persons whose legal rights, duties or privileges are at issue;

(2) The municipality or municipalities affected by the license application, as determined by the agency or board to the best of its ability;

(3) The county, if the affected locality as determined by the agency or board to the best of its ability is an unorganized territory;

(4) The Legislators of the geographic area or areas affected by the issue;

(5) Intervenors;

(6) Persons who have made timely requests to be notified of a specific hearing; and

(7) Persons who have filed a written request, within the calendar year, to be notified of hearings.

In the event that new hearings on a pending license application or an existing license are required, notice shall be provided 30 days next prior to the scheduled hearing as herein provided. When hearings are continued with respect to a license application, this 30 days' notice shall not apply. [1987, c. 653, §1 (NEW).]

[ 1987, c. 653, §1 (NEW) .]

3. Notice to the public. Notice to the public must be given by:

A. Publication twice in a newspaper of general circulation in the area of the proposed activity and in areas affected by the license application as determined by the agency or board to the best of its ability.

(1) Notice must be published in plain and clear English that can be readily understood by the general public.

(2) The notice must be published in the legal notices section in a form readily noticeable by the general public.

(3) With respect to notice of an opportunity for a hearing pursuant to subsection 1, the date of the first publication must be 30 days next prior to the date of the expected agency decision on the license application.

(4) With respect to notice of a hearing pursuant to subsection 2, the date of the first publication must be 30 days next prior to the hearing.

(5) With respect to notice of an opportunity for a hearing pursuant to subsection 1, the date of the 2nd publication must be at least 7 days and no more than 13 days before the date of the expected agency decision on the license application.

(6) With respect to notice of an opportunity for a hearing pursuant to subsection 2, the date of the 2nd publication must be at least 7 days and no more than 13 days before the date of the hearing. [2013, c. 300, §2 (AMD).]

B. [2013, c. 300, §2 (RP).]

C. [2013, c. 300, §2 (RP).]

[ 2013, c. 300, §2 (AMD) .]

SECTION HISTORY

1987, c. 653, §1 (NEW). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 300, §2 (AMD).



5 §9052. Notice

1. Notice of hearing. When the applicable statute or constitutional law requires that an opportunity for hearing shall be provided, notice shall be given as follows:

A. To the person or persons whose legal rights, duties or privileges are at issue, by regular mail, sufficiently in advance of the anticipated time of the decision to afford an adequate opportunity to prepare and submit evidence and argument, and to request a hearing if so desired; and [1977, c. 551, §3 (NEW).]

B. In any proceeding deemed by the agency to involve the determination of issues of substantial public interest, to the public sufficiently in advance of the anticipated time of the decision to afford interested persons an adequate opportunity to prepare and submit evidence and argument, and to request a hearing if so desired. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

2. Hearing required. When a hearing is required by the applicable statute or by agency regulation, or has been requested pursuant to subsection 1, paragraph A, or has been set in an exercise of the agency's discretion, notice shall be given as follows:

A. To the person or persons whose legal rights, duties or privileges are at issue, by regular mail, sufficiently in advance of the hearing date to afford an adequate opportunity to prepare and submit evidence and argument; and [1977, c. 551, §3 (NEW).]

B. In any proceeding deemed by the agency to involve the determination of issues of substantial public interest, to the public sufficiently in advance of the hearing date to afford interested persons an adequate opportunity to prepare and submit evidence and argument and to petition to intervene pursuant to section 9054. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

3. Notice to the public. Notice to the public shall be given:

A. By publication, at least twice in a newspaper of general circulation in the area of the state affected; [1977, c. 551, §3 (NEW).]

B. By publication in any other trade, industry, professional or interest group publication which the agency deems effective in reaching persons who would be entitled to intervene as of right under section 9054, subsection 1; and [1977, c. 551, §3 (NEW).]

C. In any other manner deemed appropriate by the agency. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

4. Notice. Notice shall consist of:

A. A statement of the legal authority and jurisdiction under which the proceeding is being conducted; [1977, c. 551, §3 (NEW).]

B. A reference to the particular substantive statutory and rule provisions involved; [1977, c. 551, §3 (NEW).]

C. A short and plain statement of the nature and purpose of the proceeding and of the matters asserted; [1977, c. 551, §3 (NEW).]

D. A statement of the time and place of the hearing, or the time within which a hearing may be requested; [1977, c. 551, §3 (NEW).]

E. A statement of the manner and time within which evidence and argument may be submitted to the agency for consideration, whether or not a hearing has been set; and [1977, c. 551, §3 (NEW).]

F. When a hearing has been set, a statement of the manner and time within which applications for intervention under section 9054 may be filed. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

5. Cancellation or change of hearing. If a scheduled hearing is cancelled or postponed to a later date, the agency shall provide timely notice to the persons described in section 9051 and, if applicable, to the persons and localities listed in section 9051-A and other persons the agency is required to notify or customarily notifies of hearings.

[ 1987, c. 653, §2 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1987, c. 653, §2 (AMD).



5 §9052-A. Holding of hearings

Whenever an agency, including environmental agencies, holds a hearing pursuant to this subchapter, the agency shall strive to hold a hearing in the area or areas of the State which are significantly affected by the license application or which are concerned about the issue. [1987, c. 653, §3 (NEW).]

SECTION HISTORY

1987, c. 653, §3 (NEW).



5 §9053. Disposition without full hearing

Unless otherwise provided by law, agencies may: [1977, c. 551, §3 (NEW).]

1. Responsibility. Place on any party the responsibility of requesting a hearing if the agency notifies him in writing of his right to a hearing, and of his responsibility to request the hearing;

[ 1977, c. 551, §3 (NEW) .]

2. Stipulation, settlement, consent order. Make informal disposition of any adjudicatory proceeding by stipulation, agreed settlement or consent order;

[ 1977, c. 551, §3 (NEW) .]

3. Default. Make informal disposition of any adjudicatory proceeding by default, provided that notice has been given that failure to take required action may result in default, and further provided that any such default may be set aside by the agency for good cause shown; and

[ 1977, c. 551, §3 (NEW) .]

4. Issues limited. Limit the issues to be heard or vary any procedure prescribed by agency rule or this subchapter if the parties and the agency agree to such limitation or variation, or if no prejudice to any party will result.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9054. Public participation

1. Intervention. On timely application made pursuant to agency rules, the agency conducting the proceedings shall allow any person showing that he is nor may be, or is a member of a class which is or may be, substantially and directly affected by the proceeding, or any other agency of federal, state or local government, to intervene as a party to the proceeding.

[ 1977, c. 551, §3 (NEW) .]

2. Intervention; interested person. The agency may, by order, allow any other interested person to intervene and participate as a full or limited party to the proceeding. This subsection shall not be construed to limit public participation in the proceeding in any other capacity.

[ 1977, c. 551, §3 (NEW) .]

3. Participation limited or denied. When participation of any person is limited or denied, the agency shall include in the record an entry to that effect and the reasons therefor.

[ 1977, c. 551, §3 (NEW) .]

4. Consolidation of presentations. Where appropriate, the agency may require consolidation of presentations of evidence and argument by members of a class entitled to intervene under subsection 1, or by persons allowed to intervene under subsection 2.

[ 1977, c. 551, §3 (NEW) .]

5. Participation. The agency shall allow any of its staff to appear and participate in any adjudicatory proceeding.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9055. Ex parte communications; separation of functions

1. Communication prohibited. In any adjudicatory proceeding, no agency members authorized to take final action or presiding officers designated by the agency to make findings of fact and conclusions of law may communicate directly or indirectly in connection with any issue of fact, law or procedure, with any party or other persons legally interested in the outcome of the proceeding, except upon notice and opportunity for all parties to participate.

[ 1985, c. 506, Pt. A, §5 (AMD) .]

2. Communication permitted. This section shall not prohibit any agency member or other presiding officer described in subsection 1 from:

A. Communicating in any respect with other members of the agency or other presiding officers; or [1977, c. 551, §3 (NEW).]

B. Having the aid or advice of those members of his own agency staff, counsel or consultants retained by the agency who have not participated and will not participate in the adjudicatory proceeding in an advocate capacity. [1979, c. 425, §11 (AMD).]

[ 1979, c. 425, §11 (AMD) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1979, c. 425, §11 (AMD). 1985, c. 506, §A5 (AMD).



5 §9056. Opportunity to be heard

1. Opportunity for hearing. The opportunity for hearing in an adjudicatory proceeding shall be afforded without undue delay.

[ 1977, c. 551, §3 (NEW) .]

2. Rights. Unless limited by stipulation under section 9053, subsection 4, or by agency order pursuant to section 9054, subsections 2 or 4, or unless otherwise limited by the agency to prevent repetition or unreasonable delay in proceedings, every party shall have the right to present evidence and arguments on all issues, and at any hearing to call and examine witnesses and to make oral cross-examination of any person present and testifying.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9057. Evidence

1. Rules of privilege. Unless otherwise provided by statute, agencies need not observe the rules of evidence observed by courts, but shall observe the rules of privilege recognized by law.

[ 1977, c. 551, §3 (NEW) .]

2. Evidence. Evidence shall be admitted if it is the kind of evidence upon which reasonable persons are accustomed to rely in the conduct of serious affairs. Agencies may exclude irrelevant or unduly repetitious evidence.

[ 1977, c. 551, §3 (NEW) .]

3. Witnesses. All witnesses shall be sworn.

[ 1977, c. 551, §3 (NEW) .]

4. Prefiling testimony. Subject to these requirements, an agency may, for the purposes of expediting adjudicatory proceedings, require procedures for the prefiling of all or part of the testimony of any witness in written form. Every such witness shall be subject to oral cross-examination.

[ 1977, c. 551, §3 (NEW) .]

5. Written evidence; exception. No sworn written evidence shall be admitted unless the author is available for cross-examination or subject to subpoena, except for good cause shown.

[ 1977, c. 551, §23 (NEW) .]

6. Confidential information. Information may be disclosed that is confidential pursuant to Title 22, chapters 958-A and 1071 and sections 7703 and 1828; Title 24, section 2506; and Title 34-A, except for information, the disclosure of which is absolutely prohibited under Title 34-A, section 1216. Disclosure may be only for the determination of issues involving unemployment compensation proceedings relating to a state employee, state agency personnel actions and professional or occupational board licensure, certification or registration.

A. For the purpose of this subsection, "hearing officer" means presiding officer, judge, board chair, arbitrator or any other person considered responsible for conducting a proceeding or hearing subject to this subsection. In the case of the Civil Service Appeals Board, the presiding officer is the entire board. "Employees of the agency" means employees of a state agency or department or members, agents or employees of a board who are directly related to and whose official duties involve the matter at issue. [2003, c. 205, §1 (AMD).]

B. The confidential information disclosed pursuant to this subsection is subject to the following limitations:

(1) The hearing officer determines that introduction of the confidential information is necessary for the determination of an issue before the hearing officer;

(2) During the introduction of confidential information, the proceeding is open only to the hearing officer, employees of the agency, parties, parties' representatives, counsel of record and the witness testifying regarding the information, and access to the information is limited to these people. Disclosure is limited to information directly related to the matter at issue;

(3) Witnesses are sequestered during the introduction of confidential information, except when offering testimony at the proceeding;

(4) The names or identities of reporters of confidential information or of other persons may not be disclosed, except when disclosure is determined necessary and relevant by the hearing officer; and

(5) After hearing, the confidential information is sealed within the record and may not be further disclosed, except upon order of court. [1997, c. 271, §1 (AMD).]

[ 2003, c. 205, §1 (AMD) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1987, c. 714, §1 (AMD). 1989, c. 175, §1 (AMD). 1997, c. 271, §1 (AMD). 2003, c. 205, §1 (AMD).



5 §9058. Official notice

1. Official notice. Agencies may take official notice of any facts of which judicial notice could be taken, and in addition may take official notice of general, technical or scientific matters within their specialized knowledge and of statutes, regulations and nonconfidential agency records. Parties shall be notified of the material so noticed, and they shall be afforded an opportunity to contest the substance or materiality of the facts noticed.

[ 1977, c. 551, §3 (NEW) .]

2. Facts. Facts officially noticed shall be included and indicated as such in the record.

[ 1977, c. 551, §3 (NEW) .]

3. Evaluation of evidence. Notwithstanding the foregoing, agencies may utilize their experience, technical competence and specialized knowledge in the evaluation of the evidence presented to them.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9059. Record

1. Record. In an adjudicatory proceeding, the agency shall make a record consisting of:

A. All applications, pleadings, motions, preliminary and interlocutory rulings and orders; [1977, c. 551, §3 (NEW).]

B. Evidence received or considered; [1977, c. 551, §3 (NEW).]

C. A statement of facts officially noticed; [1977, c. 551, §3 (NEW).]

D. Offers of proof, objections and rulings thereon; [1977, c. 551, §3 (NEW).]

E. Proposed findings and exceptions, if any; [1977, c. 551, §3 (NEW).]

F. The recommended decision, opinion or report, if any, by the presiding officer; [1977, c. 551, §3 (NEW).]

G. The decision of the agency; and [1977, c. 551, §3 (NEW).]

H. All staff memoranda submitted to the members of the agency or other presiding officers by agency staff in connection with their consideration of the case, except memoranda of counsel to the agency. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

2. Hearings recorded. The agency shall record all hearings in a form susceptible to transcription. Portions of the record as required and specified in subsection 1 may be included in the recording. The agency shall transcribe the recording when necessary for the prosecution of an appeal.

[ 1977, c. 551, §3 (NEW) .]

3. Record; copies. The agency shall make a copy of the record, including recordings made pursuant to subsection 2, available at its principal place of operation, for inspection by any person during normal business hours; and shall make copies of the record, copies of recordings or transcriptions of recordings available to any person at actual cost. Notwithstanding the provisions of this subsection, the agency shall withhold, obliterate or otherwise prevent the dissemination of any portions of the record which are made confidential by state or federal statute, but shall do so in the least restrictive manner feasible.

[ 1977, c. 551, §3 (NEW) .]

4. Decision on the record. All material, including records, reports and documents in the possession of the agency, of which it desires to avail itself as evidence in making a decision, shall be offered and made a part of the record and no other factual information or evidence shall be considered in rendering a decision.

[ 1977, c. 551, §3 (NEW) .]

5. Documentary evidence. Documentary evidence may be incorporated in the record by reference when the materials so incorporated are made available for examination by the parties before being received in evidence.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9060. Subpoenas and discovery

1. Proceedings. In any adjudicatory proceeding for which the agency, by independent statute, has authority to issue subpoenas, any party shall be entitled as of right to their issuance in the name of the agency to require the attendance and testimony of witnesses and the production of any evidence relating to any issue of fact in the proceeding.

In any proceeding in which the conducting agency lacks independent authority to issue subpoenas, any party may request the issuance of a subpoena by the agency, and the agency is hereby authorized to issue the same if it first obtains the approval of the Attorney General or of any deputy attorney general. Such approval shall be given when the testimony or evidence sought is relevant to any issue of fact in the proceeding.

When properly authorized, subpoenas may be issued by the agency or by any person designated by the agency for that purpose, in accordance with the following provisions:

A. The agency may prescribe the form of subpoena, but it shall adhere, insofar as practicable, to the form used in civil cases before the courts. Witnesses shall be subpoenaed only within the territorial limits and in the same manner as witnesses in civil cases before the courts, unless another territory or manner is provided by law. Witnesses subpoenaed shall be paid the same fees for attendance and travel as in civil cases before the courts. Such fees shall be paid by the party requesting the subpoena. [1977, c. 551, §3 (NEW).]

B. Any subpoena issued shall show on its face the name and address of the party at whose request it was issued. [1977, c. 551, §3 (NEW).]

C. Any witness subpoenaed may petition the agency to vacate or modify a subpoena issued in its name. The agency shall give prompt notice to the party who requested issuance of the subpoena. After such investigation as the agency considers appropriate, it may grant the petition in whole or in part upon a finding that the testimony or the evidence whose production is required does not relate with reasonable directness to any matter in question, or that a subpoena for the attendance of a witness or the production of evidence is unreasonable or oppressive or has not been issued a reasonable period in advance of the time when the evidence is requested. [1977, c. 551, §3 (NEW).]

D. Failure to comply with a subpoena lawfully issued in the name of the agency and not revoked or modified by the agency as provided in this section shall be punishable as for contempt of court. [1977, c. 694, §36 (AMD).]

[ 1977, c. 694, §36 (AMD) .]

2. Adoption of rules. Each agency having power to conduct adjudicatory proceedings may adopt rules providing for discovery to the extent and in the manner appropriate to its proceeding.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §36 (AMD).



5 §9061. Decisions

Every agency decision made at the conclusion of an adjudicatory proceeding shall be in writing or stated in the record, and shall include findings of fact sufficient to apprise the parties and any interested member of the public of the basis for the decision. A copy of the decision shall be delivered or promptly mailed to each party to the proceeding or his representative of record. Written notice of the party's rights to review or appeal of the decision within the agency or review of the decision by the courts, as the case may be, and of the action required and the time within which such action must be taken in order to exercise the right of review or appeal, shall be given to each party with the decision. [1977, c. 551, §3 (NEW).]

The agency shall maintain a record of the vote of each member of the agency with respect to the agency decision. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9062. Presiding officers

1. Presiding officer. An agency may authorize any agency member, employee or agent to act as presiding officer in any hearing.

[ 1977, c. 551, §3 (NEW) .]

2. Substitute officer. Whenever a presiding officer is disqualified or it becomes impracticable for him to continue the hearing, another presiding officer may be assigned to continue with the hearing; provided that, if it is shown substantial prejudice to any party will thereby result, the substitute officer shall commence the hearing anew.

[ 1977, c. 551, §3 (NEW) .]

3. Presiding officer; duties. Subject to rules or limitations imposed by the agency, presiding officers may:

A. Administer oaths and affirmations; [1977, c. 551, §3 (NEW).]

B. Rule on the admissibility of evidence; [1977, c. 551, §3 (NEW).]

C. Regulate the course of the hearing, set the time and place for continued hearings, and fix the time for filing of evidence, briefs and other written submissions; and [1977, c. 551, §3 (NEW).]

D. Take other action authorized by statute or agency rule consistent with this subchapter. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

4. Report. In the event that the presiding officer prepares any report or proposed findings for the agency, the report or findings shall be in writing. A copy of the report or findings shall be provided to each party and an opportunity shall be provided for response or exceptions to be filed by each party.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9063. Bias of presiding officer or agency member

1. Hearings; impartial. Hearings shall be conducted in an impartial manner. Upon the filing in good faith by a party of a timely charge of bias or of personal or financial interest, direct or indirect, of a presiding officer or agency member in the proceeding requesting that that person disqualify himself, that person shall determine the matter as a part of the record.

[ 1977, c. 551, §3 (NEW) .]

2. Counsel. Notwithstanding section 9055, the person involved may consult with private counsel concerning the charge.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §9064. Enforcement

The agency shall be entitled to enforce its order in the courts by way of injunction or other appropriate legal remedy. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).






Subchapter 5: LICENSING

5 §10001. Adjudicatory proceedings

When licensing is required as a matter of constitutional right or by statute to be preceded by notice and opportunity for hearing, the provisions of subchapter IV concerning adjudicatory proceedings shall apply. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §10002. Expiration

Except as otherwise provided in this subchapter, when a licensee has made timely and sufficient application for renewal of a license, the existing license shall not expire until the application has been finally determined by the agency. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §10003. Right to Hearing

1. Opportunity for hearing. Subject to the provisions of section 10004, an agency may not amend or modify any license unless it has afforded the licensee an opportunity for hearing in conformity with subchapter IV, nor may it refuse to renew any license unless it has afforded the licensee either an opportunity for an agency hearing in conformity with subchapter IV or an opportunity for a hearing in the District Court. In any such proceeding determined by the agency to involve a substantial public interest, an opportunity for public comment and participation must also be given by public notice in conformity with subchapter IV.

[ 1999, c. 547, Pt. B, §17 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

2. Proceeding. In any proceeding involving a proposed modification or amendment of a license which was the subject of an earlier hearing, the agency shall give notice thereof to all parties to the earlier proceeding and in any other manner required by section 9052, and may reopen the earlier proceeding for consideration of the proposed amendment or modification.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §37 (AMD). 1999, c. 547, §B17 (AMD). 1999, c. 547, §B80 (AFF).



5 §10004. Action without hearing

Notwithstanding the provisions of sections 10003 and 10051, an agency may revoke, suspend or refuse to renew any license without proceedings in conformity with subchapters IV or VI, when: [1977, c. 694, §38 (RPR).]

1. Judicial action. The decision to take that action rests solely upon a finding or conviction in court of any violation which by statute is expressly made grounds for revocation;

[ 1977, c. 694, §38 (NEW) .]

2. Reciprocal license. The Maine license has been issued upon the basis of a reciprocal agreement with another government, and the Maine action is based upon evidence, in the form of a certified copy, that the authority issuing the license which provided the basis for reciprocal licensing in Maine has revoked or suspended their license;

[ 1977, c. 694, §38 (NEW) .]

3. Health or safety hazard. The health or physical safety of a person or the continued well-being of a significant natural resource is in immediate jeopardy at the time of the agency's action, and acting in accordance with subchapter IV or VI would fail to adequately respond to a known risk, provided that the revocation, suspension or refusal to renew shall not continue for more than 30 days;

[ 1977, c. 694, §38 (NEW) .]

4. Certified inspector. The action is based solely upon the physical test, examination or inspection by a state-certified inspector of any product, animal, material or equipment, from which the agency concludes that action in accordance with subchapter IV or VI would not adequately protect public health or safety, provided that action under this subsection shall not be effective for a period of more than 30 days.

[ 1977, c. 694, §38 (NEW) .]

4-A. Gambling. The action is based on a violation of laws or rules at gambling facilities that are cited by the Department of Public Safety, Gambling Control Board, established pursuant to Title 8, chapter 31, or the Gambling Control Board or its designees determine that acting in accordance with subchapters 4 and 6 would fail to serve the public interest; however, the suspension, revocation or refusal to renew may not continue for more than 30 days.

[ 2003, c. 687, Pt. A, §1 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Rules of sportsmanship. In the course of any professional sporting event directly regulated by an agency, the agency determines that a licensee has:

A. Engaged in physical contact which is prohibited by the rules of the sport with another contestant or official immediately before, during or immediately after the regulated sporting event; [1977, c. 694, §38 (NEW).]

B. Engaged in a use or administration of drugs which is prohibited by the rules of the sport; [1977, c. 694, §38 (NEW).]

C. Failed to disclose to proper authorities or officials a known medical or mental condition of a contestant which was required to be disclosed or which could affect the public health and safety; or [1977, c. 694, §38 (NEW).]

D. Failed to fulfill contracts or obligations to make payments to contestants and officials for their participation in professional athletic events; provided that the revocation, suspension or refusal to renew shall not continue for more than 30 days; or [1977, c. 694, §38 (NEW).]

[ 1977, c. 694, §38 (NEW) .]

6. Horse racing. Violations of rules which occur at race tracks and cited by a commission, or its licensed designee, if acting in accordance with subchapters IV and VI would fail to immediately remedy the needs of the sport; provided that the revocation, suspension or refusal to renew shall not continue for more than 30 days.

[ 1977, c. 694, §38 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §38 (RPR). 2003, c. 687, §A1 (AMD). 2003, c. 687, §B11 (AFF).



5 §10005. Decision and record

Any licensing decision not involving an adjudicatory proceeding, as defined in section 8002, subsection 1, shall be made in writing and shall be made only on the basis of evidence relevant to the case. When the requested license is denied, or only conditionally approved, the decision shall contain or reflect the agency's reasoning, in a manner sufficient to inform the applicant and the public of the basis for the agency's action. [1985, c. 680, §8 (NEW).]

SECTION HISTORY

1985, c. 680, §8 (NEW).






Subchapter 6: ADMINISTRATIVE COURT

5 §10051. Jurisdiction of District Court; retained powers of agency

1. Jurisdiction. Except as provided in section 10004; Title 8, section 279-B; Title 10, section 8003; Title 20-A, sections 10712 and 10713; Title 29-A; and Title 32, chapters 2-B, 114 and 135, the District Court has exclusive jurisdiction upon complaint of any agency or, if the licensing agency fails or refuses to act within a reasonable time, upon complaint of the Attorney General to revoke or suspend licenses issued by the agency and has original jurisdiction upon complaint of an agency to determine whether renewal or reissuance of a license of that agency may be refused.

[ 2005, c. 65, Pt. C, §3 (AMD) .]

2. Complaining agency. The complaining agency retains every other power granted to it by statute or necessarily implied therein, except the power of revoking or suspending licenses issued by it. Such retained powers include, but are not limited to, the granting or renewing of licenses, the investigating and determining of grounds for the filing of a complaint under this section and the prosecution of such complaints.

[ 1999, c. 547, Pt. B, §19 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Appellate jurisdiction. The District Court has exclusive jurisdiction to review licensing decisions of the Department of Administrative and Financial Services taken pursuant to Title 28-A, sections 453-A, 458 and 653. Chapter 375, subchapter 7 governs these proceedings as far as applicable, substituting "District Court" for "Superior Court."

[ 2013, c. 368, Pt. V, §3 (AMD) .]

4. Violations.

[ 2003, c. 505, §2 (RP) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 694, §39 (AMD). 1979, c. 265, §2 (AMD). 1981, c. 698, §13 (AMD). 1983, c. 171, §§3,4 (AMD). 1983, c. 683, §1 (AMD). 1983, c. 818, §1 (AMD). 1985, c. 748, §§3,4 (AMD). 1987, c. 141, §§B3,B4 (AMD). 1989, c. 203, §1 (AMD). 1991, c. 377, §4 (AMD). 1991, c. 563, §2 (AMD). 1991, c. 824, §A5 (AMD). 1995, c. 65, §A9 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 140, §1 (AMD). 1999, c. 547, §B19 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 229, §2 (AMD). 2003, c. 451, §T3 (AMD). 2003, c. 505, §§1,2 (AMD). 2005, c. 65, §C3 (AMD). 2009, c. 112, Pt. B, §3 (AMD). 2013, c. 368, Pt. V, §3 (AMD).






Subchapter 7: JUDICIAL REVIEW - FINAL AGENCY ACTION

5 §11001. Right to review

1. Agency action. Except where a statute provides for direct review or review of a pro forma judicial decree by the Supreme Judicial Court or where judicial review is specifically precluded or the issues therein limited by statute, any person who is aggrieved by final agency action shall be entitled to judicial review thereof in the Superior Court in the manner provided by this subchapter. Preliminary, procedural, intermediate or other nonfinal agency action shall be independently reviewable only if review of the final agency action would not provide an adequate remedy.

[ 1979, c. 127, §40 (AMD) .]

2. Failure or refusal of agency to act. Any person aggrieved by the failure or refusal of an agency to act shall be entitled to judicial review thereof in the Superior Court. The relief available in the Superior Court shall include an order requiring the agency to make a decision within a time certain.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1977, c. 616, §2 (AMD). 1977, c. 694, §40 (AMD). 1979, c. 127, §40 (AMD).



5 §11002. Commencement of action

1. Proceedings instituted. Proceedings for judicial review of final agency action or the failure or refusal of an agency to act shall be instituted by filing a petition for review in the Superior Court for the county where:

A. One or more of the petitioners reside or have their principal place of business; [1977, c. 551, §3 (NEW).]

B. The agency has its principal office; or [1977, c. 551, §3 (NEW).]

C. The activity or property which is the subject of the proceeding is located. [1977, c. 551, §3 (NEW).]

The court may grant a change of venue for good cause shown.

[ 1977, c. 551, §3 (NEW) .]

2. Petition; contents. The petition for review shall specify the persons seeking review, the manner in which they are aggrieved and the final agency action or agency inaction which they wish reviewed. It shall also contain a concise statement as to the nature of the action or inaction to be reviewed, the grounds upon which relief is sought and a demand for relief, which may be in the alternative.

[ 1977, c. 551, §3 (NEW) .]

3. Petition filed. The petition for review shall be filed within 30 days after receipt of notice if taken by a party to the proceeding of which review is sought. Any other person aggrieved shall have 40 days from the date the decision was rendered to petition for review. If the review sought is from an agency's failure or refusal to act, the petition for review shall be filed within 6 months of the expiration of the time within which the action should reasonably have occurred.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §11003. Service

1. Petition served. The petition for review shall be served by certified mail, return receipt requested, upon:

A. The agency; [1977, c. 551, §3 (NEW).]

B. All parties to the agency proceeding; and [1977, c. 551, §3 (NEW).]

C. The Attorney General. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

2. Certification. Upon request, the agency shall certify to the petitioner the names and addresses, as disclosed by its records, of all parties to the proceeding in which the decision sought to be reviewed was made, and service upon parties so certified shall be sufficient.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §11004. Stay

The filing of a petition for review shall not operate as a stay of the final agency action pending judicial review. Application for a stay of an agency decision shall ordinarily be made first to the agency, which may issue a stay upon a showing of irreparable injury to the petitioner, a strong likelihood of success on the merits, and no substantial harm to adverse parties or the general public. A motion for such relief may be made to the Superior Court, but the motion shall show that application to the agency for the relief sought is not practicable, or that application has been made to the agency and denied, with the reasons given by it for denial, or that the action of the agency did not afford the relief which the petitioner had requested. In addition, the motion shall show the reasons for the relief requested and the facts relied upon, which facts, if subject to dispute, shall be supported by affidavits. Reasonable notice of the motion shall be given to all parties to the agency proceeding. The court may condition relief under this rule upon the posting of a bond or other appropriate security, except that no bond or security shall be required of the State or any state agency or any official thereof. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §11005. Responsive pleading; filing of the record

No responsive pleading need be filed unless required by order of the reviewing court. The agency shall file in the reviewing court within 30 days after the petition for review is filed, or within such shorter or longer time as the court may allow on motion, the original or a certified copy of the complete record of the proceedings under review. Within 20 days after the petition for review is filed, all parties to the agency proceeding who wish to participate in the review shall file a written appearance which shall state a position with respect to affirmance, vacation, reversal or modification of the decision under review. [1977, c. 551, §3 (NEW).]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §11006. Power of court to correct or modify record

1. Review. Judicial review shall be confined to the record upon which the agency decision was based, except as otherwise provided by this section.

A. In the case of the failure or refusal of an agency to act or of alleged irregularities in procedure before the agency which are not adequately revealed in the record, evidence thereon may be taken and determination made by the reviewing court. [1977, c. 551, §3 (NEW).]

B. The reviewing court may order the taking of additional evidence before the agency if it finds that additional evidence, including evidence concerning alleged unconstitutional takings of property, is necessary to deciding the petition for review; or if application is made to the reviewing court for leave to present additional evidence, and it is shown that the additional evidence is material to the issues presented in the review, and could not have been presented or was erroneously disallowed in proceedings before the agency. After taking the additional evidence, the agency may modify its findings and decisions, and shall file with the court, to become part of the record for review, the additional evidence and any new findings or decision. [1977, c. 551, §3 (NEW).]

C. If a required hearing was not held before the review proceedings were initiated, the reviewing court shall remand to the agency for a hearing in accordance with subchapter IV. [1977, c. 551, §3 (NEW).]

D. In cases where an adjudicatory proceeding prior to final agency action was not required, and where effective judicial review is precluded by the absence of a reviewable administrative record, the court may either remand for such proceedings as are needed to prepare such a record or conduct a hearing de novo. [1985, c. 680, §9 (RPR).]

[ 1985, c. 680, §9 (AMD) .]

2. Corrections to record. The reviewing court may require or permit subsequent corrections to the record.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW). 1985, c. 680, §9 (AMD).



5 §11007. Manner and scope of review

1. Schedule. The court, upon request or its own motion, shall set a schedule for the filing of briefs by the parties and for oral argument.

[ 1977, c. 551, §3 (NEW) .]

2. Review by court. Except where otherwise provided by statute or constitutional right, review shall be conducted by the court without a jury.

[ 1977, c. 551, §3 (NEW) .]

3. Judgment. The court shall not substitute its judgment for that of the agency on questions of fact.

[ 1977, c. 551, §3 (NEW) .]

4. Decision. The court may:

A. Affirm the decision of the agency; [1977, c. 551, §3 (NEW).]

B. Remand the case for further proceedings, findings of fact or conclusions of law or direct the agency to hold such proceedings or take such action as the court deems necessary; or [1977, c. 551, §3 (NEW).]

C. Reverse or modify the decision if the administrative findings, inferences, conclusions or decisions are:

(1) In violation of constitutional or statutory provisions;

(2) In excess of the statutory authority of the agency;

(3) Made upon unlawful procedure;

(4) Affected by bias or error of law;

(5) Unsupported by substantial evidence on the whole record; or

(6) Arbitrary or capricious or characterized by abuse of discretion. [1977, c. 551, §3 (NEW).]

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).



5 §11008. Appeal to law court

1. Appeal. Any party to the review proceeding in the Superior Court under this subchapter may obtain review by appeal to the Supreme Judicial Court sitting as the law court. The appeal shall be taken as in other civil cases.

[ 1977, c. 551, §3 (NEW) .]

2. Supreme Judicial Court. The Supreme Judicial Court shall have the power to make and amend rules of pleading, practice and procedure, for the purposes of securing a simple, speedy and effective judicial review under this subchapter.

[ 1977, c. 551, §3 (NEW) .]

SECTION HISTORY

1977, c. 551, §3 (NEW).









Chapter 377: STATE AGENCY RULES

5 §11101. Statement of intent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11102. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11103. Assignment of rules to standing committees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11104. Automatic expiration of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11105. Joint legislative committee review of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11106. Administering and other agencies to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11107. Legislative Administrative Director to cooperate (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).



5 §11108. Savings clause (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 683, §4 (NEW). 1981, c. 524, §14 (RP).






Chapter 377-A: LEGISLATIVE REVIEW OF AGENCY RULES

5 §11111. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 524, §15 (NEW).]

1. Agency, person and rule. "Agency," "person" and "rule" are defined in section 8002, except that "rule" also means a proposed rule.

[ 1981, c. 524, §15 (NEW) .]

2. Committee. "Committee" means a joint standing committee of the Legislature.

[ 1981, c. 524, §15 (NEW) .]

3. Director. "Director" means the Executive Director of the Legislative Council.

[ 1985, c. 737, Pt. B, §14 (AMD) .]

SECTION HISTORY

1981, c. 524, §15 (NEW). 1985, c. 737, §B14 (AMD).



5 §11112. Application for review

Any group of 100 or more registered voters, who have a substantial interest in a rule, or any person who may be directly, substantially and adversely affected by the application of a rule, may file an application for review with the executive director. With respect to any application or petition for review pursuant to this section, the petition or application shall be verified and certified in the same manner provided in Title 21-A, section 354, subsection 7, paragraphs A and C. The applicant shall state with specificity on a form prepared by the director, the following: [1989, c. 574, §9 (AMD).]

1. Name of agency; citation of rule. The name of the agency and the citation of the rule, including section and paragraph if applicable;

[ 1981, c. 524, §15 (NEW) .]

2. Affect on applicant. A statement of how the rule may directly, substantially and adversely affect the operations or interests of the applicant, or the nature and extent of the applicant's interest in the rule;

[ 1981, c. 524, §15 (NEW) .]

3. Statement. A statement of why the rule, in the opinion of the applicant, is inappropriate or unnecessary; and

[ 1981, c. 524, §15 (NEW) .]

4. Recommendation. A recommendation proposing changes in the rule or the statute which the rule implements.

[ 1981, c. 524, §15 (NEW) .]

SECTION HISTORY

1981, c. 524, §15 (NEW). 1985, c. 737, §B15 (AMD). 1989, c. 574, §9 (AMD).



5 §11113. Committee review

The executive director shall, upon receipt of an application for review, determine the appropriate joint standing committee of the Legislature responsible for review of the rule in question and send the application and a copy of the rule in question to each member of the committee. Each member of the committee shall individually review the application to determine whether the applicant is qualified and whether the public interest would be served by a review of the rule in question by the full committee. If a committee member decides that the review should be made, he shall notify the director within 15 days after notice was sent. If 1/3 or more of the full committee notify the director that a review of the rule should be made, the director shall advise the chairman of the committee, who shall schedule a meeting of the committee to review the rule. If the committee votes not to review the rule, a report to that effect shall be prepared by the director and sent to the applicant and the Legislative Council. [1985, c. 737, Pt. B, §16 (AMD).]

The applicant and the affected agency shall be notified of a decision to review the rule and shall be permitted to make expanded statements of their position to the full committee. The committee, in the course of its review, may hold a public hearing, request and obtain opinions of the Attorney General, obtain information from the agency and conduct further investigation approved by the Legislative Council. The committee shall make its determination and report within 90 days of the first notification to the committee chairmen that a review shall be made. [1981, c. 524, §15 (NEW).]

SECTION HISTORY

1981, c. 524, §15 (NEW). 1985, c. 737, §B16 (AMD).



5 §11114. Criteria for review

When reviewing a rule under this chapter, the committee shall consider, in addition to any matters proposed by the applicant, the following: [1981, c. 524, §15 (NEW).]

1. Consistency with legislation. Whether the rule is consistent with and necessary to the intent of the statute which the rule implements;

[ 1981, c. 524, §15 (NEW) .]

2. Reasonableness of effects. Whether the effects of the rule are reasonable, including its benefits and costs, and including costs of compliance and administration;

[ 1981, c. 524, §15 (NEW) .]

3. Circumstances. Whether circumstances have changed since the passage of the statute which the rule implements;

[ 1981, c. 524, §15 (NEW) .]

4. Abuse of discretionary powers. Whether the rule may tend to promote abuse of discretionary powers of the agency; and

[ 1981, c. 524, §15 (NEW) .]

5. Fee. Whether any fee established by rule is reasonable and whether the sums collected relate to the costs of administration.

[ 1981, c. 524, §15 (NEW) .]

SECTION HISTORY

1981, c. 524, §15 (NEW).



5 §11115. Committee recommendation

If the committee determines that any of the criteria for review have not been met, it may discuss their findings with the agency. No agency may, on the basis of these discussions or any subsequent report of the committee, terminate a rule that is required by law. If the committee determines that the rule in question is inappropriate or unnecessary, it shall notify the applicant of its decision and may direct the Office of Policy and Legal Analysis to draft legislation to amend the law to provide that the authority of the agency to adopt the rule is clarified, modified or limited. Only by a majority vote of the committee shall legislation be introduced to amend or enact legislation pursuant to this section. No legislation may be introduced to implement a decision of a minority of the committee. [1985, c. 737, Pt. B, §17 (AMD).]

After approval of the draft legislation, it shall be submitted according to the legislative rules for final preparation and introduction to the Legislature, if the Legislature is in session, or if not, to the next regular session of the Legislature. [1981, c. 524, §15 (NEW).]

If the committee determines that no legislative action is required it shall prepare a brief report of its findings and transmit it to the applicant, agency and Legislative Council. [1981, c. 524, §15 (NEW).]

SECTION HISTORY

1981, c. 524, §15 (NEW). 1985, c. 737, §B17 (AMD).



5 §11116. Limitation

1. Debt obligations. A joint standing committee may not review an agency rule which is part of official action towards issuance or securing repayment of bonds, notes or other debt obligations of the State, its instrumentalities or political subdivisions.

[ 1981, c. 524, §15 (NEW) .]

2. Review on committee's own motion. This chapter shall not limit a committee from reviewing a rule on its own motion.

[ 1981, c. 524, §15 (NEW) .]

3. Failure to review. The failure of a committee to review a rule or to recommend modification or termination is not an implied legislative authorization of its substantive or procedural lawfulness and shall not be considered for any purpose in a judicial proceeding. No legislative review of a rule may supersede the judicial review granted in section 8058 or 11001.

[ 1981, c. 524, §15 (NEW) .]

SECTION HISTORY

1981, c. 524, §15 (NEW).






Chapter 379: BOARDS, COMMISSIONS, COMMITTEES AND SIMILAR ORGANIZATIONS

Subchapter 1: COMPENSATION

5 §12001. Purpose

It is the purpose of this chapter to provide the State with a complete inventory and central listing of all boards, commissions, committees, councils, authorities and other similar organizations established by the Legislature as a means of controlling the proliferation of these organizations and as a means of reducing duplication and making the most efficient use of these organizations. It is also the purpose of this chapter to classify these organizations according to similarity of powers, duties and responsibilities in order to provide standards for the compensation and operation of these organizations. [1983, c. 812, §39 (NEW).]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1989, c. 6, (AMD).



5 §12002. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 812, §39 (NEW).]

1. Board. "Board" means any authority, board, commission, committee, council and similar organization, including independent organizations, established or authorized by the Legislature to fulfill specific functions the members of which do not serve full time. "Board" does not include:

A. Any informal advisory organization established exclusively by a state agency to advise the commissioner or director of that agency on an informal basis; [1983, c. 812, §39 (NEW).]

B. Any authority, board, commission, committee, council and similar organization organized or appointed exclusively by a political subdivision of the State to include regional, county and local planning boards, economic development boards or district, or educational, cultural or recreational boards; [1983, c. 812, §39 (NEW).]

C. Any authority, board, commission, committee, council and similar organization organized exclusively pursuant to federal law and which does not require authorization by the State; [1983, c. 862, §39 (NEW).]

D. Any authority, board, commission, committee, council and similar organization organized or authorized exclusively by Executive Order; [1985, c. 295, §3 (AMD).]

E. Special study organizations as defined in subsection 4; [1993, c. 489, §1 (AMD).]

F. A joint standing committee of the Legislature or any joint select committee, composed exclusively of Representatives and Senators; and [1993, c. 489, §2 (AMD).]

G. The Maine Indian Tribal-State Commission, as established in Title 30, section 6212, subsection 1, as part of the Maine Indian Claims Settlement. [1993, c. 489, §3 (NEW).]

[ 1993, c. 489, §§1-3 (AMD) .]

2. Expenses. "Expenses" means travel, meals or lodging costs or other necessary costs incurred by a member of a board in the performance of his duties as a member of that board. Noonday meal expenses incurred while in attendance at a board meeting or hearing shall be deemed a reimbursable expense, but shall not exceed $5 per meal.

[ 1985, c. 295, §4 (AMD) .]

3. Legislative per diem. "Legislative per diem" means the per diem authorized by Title 3, section 2, that is paid to Legislators for every day's attendance at meetings held when the Legislature is not in daily session. For the purpose of this subsection, "legislative per diem" does not mean the compensation authorized by Title 3, section 2, that is paid to Legislators for every day's attendance at special sessions of the Legislature.

[ 1989, c. 600, Pt. B, §1 (AMD) .]

3-A. Personal care expenses. "Personal care expenses" means the cost of feeding, dressing, toileting, mobility and personal hygiene assistance provided to developmentally disabled or handicapped persons who are members or the children of members of boards established in this chapter.

[ 1985, c. 295, §5 (NEW) .]

4. Special study organization. "Special study organization" means any board established or authorized by the Legislature to undertake a study of a particular subject and which is required to complete its study during the biennium of the Legislature which created it.

[ 1983, c. 812, §39 (NEW) .]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1983, c. 862, §16 (AMD). 1985, c. 295, §§3-5 (AMD). 1989, c. 600, §B1 (AMD). 1993, c. 489, §§1-3 (AMD).



5 §12002-A. Payment of expenses

1. Activities subject to reimbursement. Members of boards may be paid for expenses at a rate not to exceed the rate normally paid to state employees for the following:

A. Actual attendance at meetings called by the chairman of the board or a majority of members of the board; [1985, c. 295, §6 (RPR).]

B. Actual attendance at public hearings held by the board necessary to fulfill the duties and responsibilities of the board; [1985, c. 295, §6 (RPR).]

C. Actual attendance at meetings of groups advisory to the board; [1985, c. 295, §6 (RPR).]

D. Actual attendance at a meeting held out-of-state which is necessary to the purpose of the board; or [1985, c. 295, §6 (RPR).]

E. Participation in official business of the board required by law or by rule of the board or a procedure which is necessary to fulfill the statutory responsibilities of the board, but shall not include any of the prohibited activities as defined in section 12002-B, subsection 2. Members of occupational and professional licensing boards, as defined in section 12004-A, may receive expenses for meetings relating to the occupations and professions regulated by each board and which meetings are held out of state. [1989, c. 503, Pt. B, §25 (AMD).]

[ 1989, c. 503, Pt. B, §25 (AMD) .]

2. Child care and personal care expenses. Child care expenses and personal care expenses may be reimbursed only as provided in this subsection.

A. For those board members who hold their positions because state statute, federal statute or federal regulation requires membership of low income people, those members may be reimbursed for reasonable child care expenses incurred while engaged in the official business of the board. [1985, c. 295, §6 (NEW).]

B. For those board members who are selected because they are developmentally disabled or handicapped or who are the parents or guardians of handicapped persons, those members may be reimbursed for reasonable child care expenses and personal care expenses incurred while engaged in the official business of the board. [1985, c. 295, §6 (NEW).]

[ 1985, c. 295, §6 (NEW) .]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1985, c. 295, §6 (RPR). 1989, c. 503, §B25 (AMD).



5 §12002-B. Compensation of board members

Members of boards shall be paid a legislative per diem, another specified daily rate of compensation, a salary, expenses only or no compensation, as established for each board in sections 12004-A to 12004-L. Any board for which a legislative per diem, another specified daily rate of compensation or a salary is specified shall also be authorized to receive expenses as provided in section 12002-A. If the rate of compensation specifies expenses only, the member shall receive expenses as provided in section 12002-A. If the rate of compensation specifies "not authorized," the member shall receive no compensation or expenses. [1989, c. 503, Pt. B, §26 (AMD).]

1. Payment of compensation. The legislative per diem or any other specified daily rate of compensation or annual rate of compensation, as specified in sections 12004-A to 12004-K, may be paid only for a member's:

A. Actual attendance at meetings of the board within the State called by the chair or by a majority of the members of the board; [1989, c. 503, Pt. B, §27 (AMD).]

B. Actual attendance at public hearings held by the board within the State to fulfill the duties and responsibilities of the board; [1983, c. 812, §39 (NEW).]

C. Actual attendance at meetings within the State of groups advisory to the board; or [1983, c. 812, §39 (NEW).]

D. Participation in official business of the board required by law or by rule of the board or a procedure which is necessary to fulfill the statutory responsibilities of the board, but shall not include any of the prohibited activities as defined in subsection 2. [1985, c. 295, §7 (RPR).]

[ 1989, c. 503, Pt. B, §27 (AMD) .]

1-A. Payments of compensation for written decisions. A daily rate of compensation may be paid to the following persons for the preparation of a written decision of the board:

A. The chairman of any board who is required by law to prepare and issue a written decision of the board; and [1985, c. 295, §8 (NEW).]

B. A member of the board who has been assigned to serve as a hearing examiner in an adjudicatory proceeding. [1985, c. 295, §8 (NEW).]

The payment of compensation as provided in this subsection shall be provided only in the event that a statutorily required written decision cannot be prepared at a meeting or hearing of the board and shall not exceed the payment of 5 days of compensation for the preparation and issue of a written decision.

[ 1985, c. 295, §8 (NEW) .]

2. Prohibition of payment of compensation. No daily, hourly or annual rate of compensation may be paid to any board member for any of the following:

A. Preparation or review of materials for any meetings or hearings of any board, unless the member is preparing or reviewing materials in his capacity as the assigned hearing examiner in an adjudicatory proceeding; [1985, c. 295, §9 (NEW).]

B. Completion of work, except as provided in subsection 1-A, following meetings or hearings of the board; [1985, c. 295, §9 (NEW).]

C. Lobbying activities; [1985, c. 295, §9 (NEW).]

D. Attendance at meetings or conferences held out of state, unless attendance is mandatory for training purposes or for maintaining qualifications in order to remain on the board, exclusive of a member's professional or occupational requirements and the required training is not available within the State. Compensation may be paid to any board member for attendance at meetings out of state for the purpose of securing an approval by the Federal Government or another state government which the board is required to seek and a rate of compensation is not paid by the Federal Government or other state government to the board member for attendance at these meetings; and [1985, c. 295, §9 (NEW).]

E. Any activity for which approval has not been granted by the chairman, a person authorized by statute to give approval or by a majority of the board members. [1985, c. 295, §9 (NEW).]

[ 1985, c. 295, §9 (RPR) .]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1985, c. 295, §§7-9 (AMD). 1989, c. 503, §§B26,B27 (AMD).



5 §12002-C. Per diem and expense vouchers

In order to receive per diem compensation or reimbursement for expenses as authorized by this chapter, a member of a board that is required to submit expense vouchers to the Department of Administrative and Financial Services for reimbursement must complete and sign an expense voucher form to the satisfaction of the Commissioner of Administrative and Financial Services. Every board member shall certify in writing on the voucher form whether the per diem or expenses incurred for each item is an official meeting or hearing activity required by statute that has been called by the chair of the board or by a person authorized by statute to call the meeting or hearing. In the event that the requested per diem or expense reimbursement is not the result of an official meeting or hearing of the board, the board member shall explain on the voucher the reason for the claim. The Commissioner of Administrative and Financial Services may disapprove those expenses or portion of expenses that do not comply with this chapter. [1991, c. 780, Pt. Y, §101 (AMD).]

SECTION HISTORY

1985, c. 295, §10 (NEW). 1985, c. 785, §A80 (AMD). 1991, c. 780, §Y101 (AMD).



5 §12002-D. Expenses of boards excluded by definition

Sections 12002-A, 12002-B and 12002-C governing the payment of compensation and reimbursement of expenses to boards subject to this chapter do not apply to boards that are excluded from this chapter, as defined in section 12002, subsection 1, paragraphs A to F. Reimbursement of expenses of boards excluded by the definition in section 12002, subsection 1, shall be governed by this section. [1985, c. 732, §1 (NEW).]

Any boards excluded from the definition of a board subject to this chapter may be reimbursed for expenses, including meals and refreshments provided during the meeting of the board to the extent that the department or agency of State Government with which the board is associated has sufficient money in the budget of the department or agency to reimburse the expenses. [1985, c. 732, §1 (NEW).]

SECTION HISTORY

1985, c. 732, §1 (NEW).



5 §12003. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §39 (NEW). 1985, c. 295, §11 (RP).



5 §12003-A. Standards

Boards established by this chapter shall comply with the following standards. [1985, c. 295, §12 (NEW).]

1. Compensation of substantive boards. Compensation provided to members of boards that are not classified as advisory boards in sections 12004-A to 12004-L shall not exceed the legislative per diem rate defined in section 12002 for the purposes defined in section 12002-B.

A. The only exception to this policy applies to boards which require members with special expertise for which there is an extremely limited supply and which require members to undertake very difficult tasks and render decisions that have a significant impact upon the State. [1985, c. 295, §12 (NEW).]

[ 1989, c. 503, Pt. B, §28 (AMD) .]

2. Compensation of advisory boards. Compensation provided to members of boards, defined in section 12004-I as advisory boards or boards with minimal authority, shall not exceed $25 per day and payment of expenses.

A. Advisory and other boards, as defined in section 12004-I, which are not authorized by law to be reimbursed for expenses shall not be eligible for this reimbursement. [1989, c. 503, Pt. B, §28 (AMD).]

[ 1989, c. 503, Pt. B, §28 (AMD) .]

3. Compensation as provided in section 12004-A to 12004-K. Compensation to members of boards shall be in accordance with the rate established for each board in section 12004-A to 12004-K. The defined rate of compensation for each board in section 12004-A to 12004-K shall be in compliance with this section.

[ 1989, c. 503, Pt. B, §28 (AMD) .]

4. Compensation of state employee members of boards. State employee members of boards may receive their regular wages or salaries or the authorized per diem compensation, but not both, as defined by this subsection.

A. Any state employee, classified or unclassified, who is a member of a board by virtue of the position held by that state employee or who has been designated by the commissioner or director of a state agency to represent the commissioner, director or agency shall not be paid compensation as provided in section 12002-B, subsection 1, for attendance at board meetings, hearings or other board activities. Any expenses incurred by this board member shall be paid from the budget of the agency or organization that the member represents. [1985, c. 295, §12 (NEW).]

B. Any state employee, classified or unclassified, who is a member of a board, who has been appointed at the request of the state employee or because of the personal interest of the state employee in the board's activities and who is not an ex officio member or a representative of a commissioner, director or state agency, shall not be paid his regular wages or salary for attendance at meetings or hearings of the board or for work performed for the board during the normal working hours of the state employee. [1985, c. 295, §12 (NEW).]

[ 1985, c. 295, §12 (NEW) .]

5. Records of boards. Records and minutes of all boards shall be open and readily available in a place convenient and accessible to the public, unless the information is required by law to be kept confidential or is privileged information.

[ 1985, c. 295, §12 (NEW) .]

6. Meetings of boards. Meetings of boards shall be held in public places and whenever possible in a public building.

[ 1985, c. 295, §12 (NEW) .]

7. Prohibition of retirement benefits. No member of a board, as defined in this chapter, may be deemed eligible for state retirement and retirement benefits provided to classified and unclassified state employees pursuant to chapter 101. Any state employee member of a board shall be eligible for state retirement and retirement benefits by virtue of employment by the State and not as the result of membership of any board.

No person may accumulate time or credit for any state retirement or retirement benefits for time served on a board or commission.

[ 1985, c. 732, §2 (NEW) .]

8. Accounting procedure. Every board defined in sections 12004-A to 12004-L has separate accounting activities as required and in the form prescribed by the Commissioner of Administrative and Financial Services. These accounting procedures must show the income, expenses and expenditures of the board as separate from the income and expenditures of the department with which the board is associated or separate from the expenditures of the staff associated with or employed by the board. The expenses of the board to be shown in the activity accounts, at a minimum, must include any per diem or rate of compensation paid to the board members, travel expenses in state and out of state of board members and any other expenses determined necessary or reasonable by the commissioner.

[ 1991, c. 780, Pt. Y, §102 (AMD) .]

9. Compensation limited to one board meeting a day. No member of a board eligible for compensation for attendance at meetings, hearings or official business of the board may be compensated or reimbursed for expenses for more than one meeting, hearing or official board business per day. No person who is a member of more than one board may be compensated or reimbursed for expenses for attendance at more than one meeting, hearing or conduct of official business of one board per day. In the event that 2 boards meet, hold hearings or conduct official business on the same day, a person who is a member of both boards may only be compensated or reimbursed for expenses for the activity or business of one of the boards.

[ 1985, c. 732, §2 (NEW) .]

10. Advisory boards. Members of any board which serves exclusively as an advisory board, particularly those boards described in section 12004-I, shall be deemed not to be officers of the State within the meaning of the Constitution of Maine and shall not be required to be commissioned or certified by the Secretary of State as provided in section 84.

[ 1987, c. 786, §3 (NEW) .]

SECTION HISTORY

1985, c. 295, §12 (NEW). 1985, c. 732, §2 (AMD). 1987, c. 786, §3 (AMD). 1989, c. 503, §§B28,B29 (AMD). 1991, c. 780, §Y102 (AMD).



5 §12004. Classifications and definitions of boards

Boards established or authorized by this chapter shall be classified according to the similarities of the powers and duties of the several boards. Members of boards shall be eligible for the rate of compensation specified for each board, except when compensation is not authorized. A reference to the statutory description of each board shall also be provided. For the purposes of sections 12004-G to 12004-J, the term "field" does not designate the state agency or department with which a board is associated or affiliated, but only refers to the generic subject matter before the board. [1989, c. 503, Pt. A, §1 (RPR).]

The definitions of responsibilities and authority of each classification of boards may not necessarily apply in total to each board within each classification. Each board may possess some but not all of the responsibilities and authority as defined for the classification in which the board is included. The primary function of each board complies with the primary responsibilities and authority of the classification in which the board is included. [1989, c. 503, Pt. A, §1 (RPR).]

1. Occupational and professional licensing boards.

[ 1987, c. 786, §4 (RP) .]

2. Property assessment; valuation and appeals boards.

[ 1987, c. 786, §4 (RP) .]

3. Labor or management arbitration and commodity arbitration.

[ 1987, c. 786, §4 (RP) .]

4. Substantive regulatory boards; boards pursuant to federal law.

[ 1987, c. 786, §4 (RP) .]

5. Environmental regulation and control.

[ 1987, c. 786, §4 (RP) .]

6. Rate regulation.

[ 1987, c. 786, §4 (RP) .]

7. Financing and administrative organization.

[ 1987, c. 786, §4 (RP) .]

8. Policy-making boards for specific or limited purposes.

[ 1987, c. 786, §4 (RP) .]

9. Commodity or product protection and promotion boards.

[ 1987, c. 786, §4 (RP) .]

10. Advisory boards; boards with minimal authority.

[ 1987, c. 786, §4 (RP) .]

11. Independent advisory boards.

[ 1987, c. 786, §4 (RP) .]

12. Intergovernmental organizations.

[ 1987, c. 786, §4 (RP) .]

13. Interagency organizations.

[ 1987, c. 786, §4 (RP) .]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1983, c. 859, §K1 (AMD). 1983, c. 859, §§D1,4 (AMD). 1983, c. 862, §§17-26 (AMD). 1983, c. 863, §§B42,45 (AMD). 1985, c. 106, §1 (AMD). 1985, c. 160, §1 (AMD). 1985, c. 233, §1 (AMD). 1985, c. 274, §1 (AMD). 1985, c. 288, §1 (AMD). 1985, c. 295, §§13-21 (AMD). 1985, c. 309, §§3,4 (AMD). 1985, c. 318, §1 (AMD). 1985, c. 359, §4 (AMD). 1985, c. 372, §§A3,4 (AMD). 1985, c. 389, §1 (AMD). 1985, c. 441, §2 (AMD). 1985, c. 468, §1 (AMD). 1985, c. 481, §A18 (AMD). 1985, c. 482, §1 (AMD). 1985, c. 488, §1 (AMD). 1985, c. 496, §A1 (AMD). 1985, c. 497, §2 (AMD). 1985, c. 503, §1 (AMD). 1985, c. 555, §2 (AMD). 1985, c. 645, §1 (AMD). 1985, c. 695, §8 (AMD). 1985, c. 711, §1 (AMD). 1985, c. 721, §2 (AMD). 1985, c. 730, §§1,2,16 (AMD). 1985, c. 732, §§3,4 (AMD). 1985, c. 737, §§A19,20 (AMD). 1985, c. 748, §§5-12 (AMD). 1985, c. 753, §§1,2,15 (AMD). 1985, c. 763, §§A11,12 (AMD). 1985, c. 764, §2 (AMD). 1985, c. 774, §1 (AMD). 1985, c. 775, §5 (AMD). 1985, c. 779, §§23,24 (AMD). 1985, c. 785, §§A81-84 (AMD). 1985, c. 785, §§B39,40 (AMD). 1985, c. 792, §9 (AMD). 1985, c. 796, §1 (AMD). 1985, c. 797, §§2,3 (AMD). 1985, c. 801, §§4,7 (AMD). 1985, c. 819, §A7 (AMD). 1987, c. 45, §B1 (AMD). P&SL 1987, c. 129, (AMD). 1987, c. 141, §§B5,6 (AMD). 1987, c. 155, §1 (AMD). 1987, c. 251, §1 (AMD). 1987, c. 349, §H6 (AMD). 1987, c. 383, §1 (AMD). 1987, c. 395, §§A24-30 (AMD). 1987, c. 402, §§B11-13 (AMD). 1987, c. 435, §1 (AMD). 1987, c. 438, §2 (AMD). 1987, c. 460, §1 (AMD). 1987, c. 468, §§1,4 (AMD). 1987, c. 470, §1 (AMD). 1987, c. 480, §1 (AMD). 1987, c. 488, §1 (AMD). 1987, c. 506, §§2,4 (AMD). 1987, c. 517, §2 (AMD). 1987, c. 526, §§1,2 (AMD). 1987, c. 527, §1 (AMD). 1987, c. 530, §1 (AMD). 1987, c. 534, §§A14,15,19 (AMD). 1987, c. 536, §1 (AMD). 1987, c. 542, §§C1,E1,G1,H1 (AMD). 1987, c. 542, §§I2,K1 (AMD). 1987, c. 559, §§B3,4 (AMD). 1987, c. 710, §1 (AMD). 1987, c. 731, §9 (AMD). 1987, c. 737, §§10-12,106 (AMD). 1987, c. 742, §1 (AMD). 1987, c. 763, §1 (AMD). 1987, c. 766, §2 (AMD). 1987, c. 769, §§A15-18 (AMD). 1987, c. 773, §11 (AMD). 1987, c. 786, §19 (AMD). 1987, c. 786, §4 (RPR). 1987, c. 790, §1 (AMD). 1987, c. 799, §1 (AMD). 1987, c. 805, §1 (AMD). 1987, c. 807, §1 (AMD). 1987, c. 816, §§DD2,EE5 (AMD). 1987, c. 817, §1 (AMD). 1987, c. 840, §2 (AMD). 1987, c. 849, §1 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,10 (AMD). 1989, c. 410, §19 (AMD). 1989, c. 450, §1 (AMD). 1989, c. 503, §A1 (RPR).



5 §12004-A. Occupational and professional licensing boards

The primary responsibilities of occupational and professional licensing boards include the examination of applicants, issuance of licenses or certificates, registration of licenses and rules of licensees with respect to the practice of a particular occupation or profession. The primary powers of these boards include the authority to hold hearings, adopt rules, establish standards and procedures, issue licenses and initiate action for the revocation or suspension of occupational or professional licenses. [1987, c. 786, §5 (NEW).]

For purposes of any occupational or professional licensing boards which have a public member or members, "public member" means a person who has no financial interest in the profession regulated by the board to which that member has been appointed and who has never been licensed, certified or given a permit in this or any other state for the occupation or profession that member is appointed to regulate. [1991, c. 286, (AMD).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

2. Arborist Examining Board

[ 1999, c. 84, §1 (RP) .]

3. Acupuncture Licensing Board

[ 1995, c. 671, §4 (RP) .]

4.

[ 1993, c. 389, §2 (AMD) .]

5.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

5-A.

[ 1993, c. 381, §1 (NEW) .]

6. Board of Barbering and Cosmetology

[ 2009, c. 369, Pt. A, §3 (RP) .]

7. Board of Boilers and Pressure Vessels

[ 2013, c. 70, Pt. A, §1 (RP) .]

8.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

8-A.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

9. State Board of Cosmetology

[ 1991, c. 397, §2 (RP) .]

9-A. Board of Counseling Professionals Licensure

[ 1989, c. 878, Pt. D, §3 (AMD); MRSA T.5, §12004-A, sub-§9-A (RP) .]

9-B.

[ 1999, c. 185, §1 (AMD) .]

9-C.

[ 1999, c. 790, Pt. D, §5 (NEW) .]

10.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

11.

[ 1989, c. 878, Pt. B, §4 (AMD) .]

12. Board of Driver Education

[ 1995, c. 505, §22 (AFF); 1995, c. 505, §3 (RP) .]

13.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

14. Board of Elevator and Tramway Safety

[ 2013, c. 70, Pt. A, §2 (RP) .]

15.

[ 1989, c. 503, Pt. A, §3 (AMD) .]

16.

[ 2005, c. 315, §1 (AMD) .]

17.

[ 2001, c. 261, §1 (AMD) .]

18.

[ 1989, c. 450, §2 (AMD) .]

19.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

20. Board of Hearing Aid Dealers and Fitters

[ 2007, c. 369, Pt. A, §3 (RP); 2007, c. 369, Pt. C, §5 (AFF) .]

21.

[ 2013, c. 180, §1 (AMD); 2013, c. 180, §6 (AFF) .]

22.

[ 1987, c. 786, §5 (NEW) .]

23.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

24.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

25.

[ 1987, c. 786, §5 (NEW) .]

26.

[ 1989, c. 450, §2 (AMD) .]

27. Oil and Solid Fuel Board

[ 2009, c. 344, Pt. A, §1 (RP); 2009, c. 344, Pt. E, §2 (AFF) .]

28.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

29.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

30. Board of Commissioners of the Profession of Pharmacy

[ 1997, c. 245, §1 (RP) .]

30-A.

[ 1997, c. 245, §2 (NEW) .]

31.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

32.

[ 1987, c. 786, §5 (NEW) .]

33.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

33-A. Propane and Natural Gas Board

[ 2009, c. 344, Pt. A, §2 (RP); 2009, c. 344, Pt. E, §2 (AFF) .]

34.

[ 1987, c. 786, §5 (NEW) .]

35.

[ 1987, c. 786, §5 (NEW) .]

36.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

37.

[ 1987, c. 786, §5 (NEW) .]

38.

[ 1989, c. 450, §2 (AMD) .]

39. Board of Examiners on Speech-language Pathology and Audiology

[ 2007, c. 369, Pt. A, §4 (RP); 2007, c. 369, Pt. C, §5 (AFF) .]

40.

[ 1999, c. 355, §1 (AMD) .]

41.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

42.

[ 1999, c. 687, Pt. B, §1 (AMD) .]

43.

[ 1987, c. 786, §5 (NEW) .]

44. Maine Athletic Commission

[ 2007, c. 621, §1 (RP) .]

45. Board of Licensure of Railroad Personnel

[ 1993, c. 428, §1 (RP) .]

46.

[ 2003, c. 33, §1 (AMD) .]

47.

[ 2005, c. 663, §1 (NEW); 2005, c. 663, §17 (AFF) .]

48.

[ 2011, c. 286, Pt. O, §2 (AMD) .]

49.

[ 2009, c. 344, Pt. A, §3 (NEW); 2009, c. 344, Pt. E, §2 (AFF) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 152, §1 (AMD). 1989, c. 346, §1 (AMD). 1989, c. 450, §§2,3 (AMD). 1989, c. 465, §1 (AMD). 1989, c. 503, §§A2-6 (AMD). 1989, c. 806, §1 (AMD). 1989, c. 878, §§A15,B4,D3 (AMD). 1991, c. 286, (AMD). 1991, c. 338, §1 (AMD). 1991, c. 397, §§1,2 (AMD). 1993, c. 381, §1 (AMD). 1993, c. 389, §2 (AMD). 1993, c. 428, §1 (AMD). 1995, c. 353, §1 (AMD). 1995, c. 389, §1 (AMD). 1995, c. 394, §1 (AMD). 1995, c. 402, §A47 (AMD). 1995, c. 442, §1 (AMD). 1995, c. 505, §3 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 560, §§H1,2 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 625, §A14 (AMD). 1995, c. 671, §§4,5 (AMD). 1997, c. 245, §§1,2 (AMD). 1999, c. 84, §1 (AMD). 1999, c. 146, §1 (AMD). 1999, c. 185, §1 (AMD). 1999, c. 355, §1 (AMD). 1999, c. 386, §W1 (AMD). 1999, c. 687, §B1 (AMD). 1999, c. 790, §D5 (AMD). 2001, c. 166, §1 (AMD). 2001, c. 261, §1 (AMD). 2003, c. 33, §1 (AMD). 2005, c. 315, §1 (AMD). 2005, c. 663, §1 (AMD). 2005, c. 663, §17 (AFF). 2007, c. 369, Pt. A, §§3-5 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 621, §1 (AMD). 2009, c. 344, Pt. A, §§1-3 (AMD). 2009, c. 344, Pt. E, §2 (AFF). 2009, c. 369, Pt. A, §3 (AMD). 2011, c. 286, Pt. O, §2 (AMD). 2013, c. 70, Pt. A, §§1, 2 (AMD). 2013, c. 180, §1 (AMD). 2013, c. 180, §6 (AFF).



5 §12004-B. Arbitration, mediation, valuation and board appeals

The primary responsibilities of the boards in this section include the assessment of property for purchase, valuation or tax purposes; the hearing of appeals with respect to property valuation or assessment; and the arbitration, conciliation or mediation of disputes or grievances. [1987, c. 786, §5 (NEW).]

The primary powers of these boards include the holding of hearings; the adoption of rules; the determination, modification or assessment of fees, taxes and penalties; arbitration, conciliation and mediation; the establishment of standards and procedures; and the adjudication of disputes. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1.

[ 1987, c. 786, §5 (NEW) .]

2.

[ 1989, c. 503, Pt. A, §7 (AMD) .]

3.

[ 1987, c. 786, §5 (NEW) .]

4.

[ 1987, c. 786, §5 (NEW) .]

5.

[ 1995, c. 438, §1 (AMD) .]

6.

[ 1997, c. 643, Pt. E, §4 (AMD) .]

7.

[ 1987, c. 786, §5 (NEW) .]

8.

[ 1993, c. 381, §2 (NEW) .]

9. Baxter Compensation Program Compensation Panel

[ 2001, c. 667, Pt. C, §2 (RP) .]

10.

[ 2011, c. 694, §1 (NEW) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 503, §A7 (AMD). 1993, c. 381, §2 (AMD). 1995, c. 438, §1 (AMD). 1997, c. 643, §E4 (AMD). 2001, c. 439, §T3 (AMD). 2001, c. 667, §C2 (AMD). 2011, c. 694, §1 (AMD).



5 §12004-C. Educational policy boards

The primary responsibilities of the boards in this section include the formulation of educational policy; review and evaluation of educational policy; and the administration of educational institutions. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1.

[ 2013, c. 368, Pt. HHH, §1 (AMD) .]

2.

[ 1987, c. 786, §5 (NEW) .]

3.

[ 1989, c. 443, §14 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

4.

[ 1987, c. 786, §5 (NEW) .]

5.

[ 1987, c. 786, §5 (NEW) .]

6.

[ 1993, c. 706, Pt. A, §1 (NEW) .]

7.

[ 1995, c. 676, §1 (NEW); 1995, c. 676, §13 (AFF) .]

8.

[ 2011, c. 346, §1 (NEW) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 443, §14 (AMD). 1993, c. 706, §A1 (AMD). 1995, c. 676, §1 (AMD). 1995, c. 676, §13 (AFF). 2003, c. 20, Pt. OO, §2 (AMD). 2007, c. 20, Pt. OO, §4 (AFF). 2011, c. 346, §1 (AMD). 2013, c. 368, Pt. HHH, §1 (AMD).



5 §12004-D. Environmental regulation and control

The primary responsibility of environmental regulation and control boards is the protection of the State's natural resources and environment. [1987, c. 786, §5 (NEW).]

The primary powers of these boards include regulation of activities that affect the environment and natural resources of the State, issuance of licenses and permits, setting of standards and procedures, assessment of fees and penalties, holding of hearings and the adoption of rules. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Maine Land Use Regulation Commission

[ 2011, c. 682, §1 (RP) .]

1-A.

[ 2011, c. 682, §2 (NEW) .]

2.

[ 2007, c. 617, §2 (AMD) .]

3.

[ 1987, c. 786, §5 (NEW) .]

4. Facility Siting Board

[ 2011, c. 655, Pt. GG, §70 (AFF); 2011, c. 655, Pt. GG, §2 (RP) .]

5.

[ 1997, c. 642, §1 (NEW) .]

6.

[ 2001, c. 434, Pt. B, §1 (NEW) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 503, §A8 (AMD). 1989, c. 585, §A5 (AMD). 1989, c. 890, §§A3,40 (AMD). 1997, c. 642, §1 (AMD). 2001, c. 434, §B1 (AMD). 2007, c. 617, §§1, 2 (AMD). 2011, c. 655, Pt. GG, §2 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). 2011, c. 682, §§1, 2 (AMD).



5 §12004-E. Budget and rate regulation

The primary responsibilities of rate regulation boards include the setting of revenue or budget ceilings and the setting of prices or rates for commodities or services provided statewide. In addition to the power to hold hearings, adopt rules, establish policies and procedures, these boards may determine revenue limits, establish prices, conduct investigations and initiate action to revoke or suspend licenses and permits. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Maine Health Care Finance Commission

[ 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 653, Pt. B, §1 (RP) .]

2.

[ 1987, c. 786, §5 (NEW) .]

3. State Liquor Commission

[ 1997, c. 373, §3 (RP) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1995, c. 653, §B1 (AMD). 1995, c. 653, §B8 (AFF). 1997, c. 373, §3 (AMD).



5 §12004-F. Bonding and financing organization

Bonding and financing organizations have the primary responsibilities to finance construction of projects, new businesses or business expansions; administer pension funds or the proceeds of bond sales; and administer organizations created to fulfill these responsibilities. [1987, c. 786, §5 (NEW).]

The primary powers of these boards include the authority to hold hearings and adopt rules; establish procedures and standards; lease or acquire property; enter into contracts; sell bonds; invest income; and borrow money. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1.

[ 1987, c. 786, §5 (NEW) .]

2.

[ 1989, c. 503, Pt. A, §9 (AMD) .]

3.

[ 1989, c. 503, Pt. A, §9 (AMD) .]

4.

[ 2011, c. 302, §1 (AMD) .]

5.

[ 1987, c. 786, §5 (NEW) .]

6.

[ 1987, c. 786, §5 (NEW) .]

7. Maine School Building Authority

[ 1993, c. 494, §1 (RP) .]

8.

[ 2007, c. 134, §2 (AMD) .]

9.

[ 1987, c. 786, §5 (NEW); 2007, c. 58, §3 (REV) .]

10.

[ 1989, c. 503, Pt. A, §10 (RPR) .]

11.

[ 1999, c. 790, Pt. A, §2 (AMD) .]

12. Board of Directors, Student Educational Enhancement Deposit Plan

[ 1991, c. 622, Pt. S, §6 (RP) .]

13. Maine Low-level Radioactive Waste Authority

[ 1993, c. 664, §1 (RP) .]

14. Board of Trustees, Sludge and Residuals Utilization Research Foundation

[ 1999, c. 668, §20 (RP) .]

15.

[ 1989, c. 503, Pt. A, §11 (NEW) .]

16.

[ 1995, c. 374, §1 (NEW) .]

17.

[ 1995, c. 699, §1 (NEW) .]

18.

[ 2001, c. 703, §1 (NEW) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 503, §§A9-11 (AMD). 1991, c. 622, §S6 (AMD). 1993, c. 494, §1 (AMD). 1993, c. 664, §1 (AMD). 1995, c. 374, §1 (AMD). 1995, c. 699, §1 (AMD). 1999, c. 668, §20 (AMD). 1999, c. 790, §A2 (AMD). 2001, c. 703, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 134, §2 (AMD). 2011, c. 302, §1 (AMD).



5 §12004-G. General government

The primary responsibilities of the boards in this section vary and are limited to a specific purpose. These responsibilities may include the regulation of a particular activity, the licensing of a particular activity, the establishment of policy for a specific purpose or organization and the acquisition of property for a specific purpose. [1987, c. 786, §5 (NEW).]

In addition to the powers to hold hearings, adopt rules and establish policies and procedures, these boards may enter into contracts, establish just charges, conduct investigations, acquire property or enforce state laws. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Administration

[ 2005, c. 12, Pt. SS, §17 (RP) .]

2. Administration

[ 2007, c. 395, §12 (RP) .]

3. Agriculture

[ 1991, c. 779, §52 (AFF); 1991, c. 779, §1 (RP) .]

3-A.

[ 2005, c. 563, §1 (AMD) .]

3-B. Agriculture

[ 1997, c. 528, §1 (RP) .]

3-C.

[ 2001, c. 667, Pt. B, §2 (NEW); 2001, c. 667, Pt. B, §5 (AFF) .]

3-D.

[ 2005, c. 559, §1 (NEW) .]

4. Agriculture

[ 2009, c. 369, Pt. A, §4 (RP) .]

4-A.

[ 1997, c. 711, §1 (NEW) .]

4-B.

[ 2001, c. 196, §1 (NEW) .]

4-C.

[ 2007, c. 456, §1 (NEW) .]

4-D.

[ 2011, c. 305, §1 (AMD) .]

5. Business

[ 1991, c. 622, Pt. S, §7 (RP) .]

5-A.

[ 2007, c. 699, §1 (NEW) .]

6. Civil Service

[ 1999, c. 668, §21 (RP) .]

6-A. Corrections

[ 1999, c. 668, §22 (RP) .]

6-B.

[ 2003, c. 356, §1 (NEW) .]

6-C.

[ 2007, c. 653, Pt. A, §3 (NEW) .]

7.

[ 1987, c. 786, §5 (NEW) .]

7-A.

[ 1989, c. 700, Pt. B, §2 (NEW) .]

7-B.

[ 1989, c. 700, Pt. B, §2 (NEW) .]

7-C.

[ 1989, c. 700, Pt. B, §2 (NEW) .]

7-D.

[ 1989, c. 700, Pt. B, §2 (NEW) .]

7-E.

[ 1989, c. 700, Pt. B, §2 (NEW) .]

7-F. Economic Development

[ 2007, c. 240, Pt. RRRR, §1 (RP); 2007, c. 395, §13 (RP) .]

8. Education

[ 1991, c. 622, Pt. G, §33 (AFF); 1991, c. 622, Pt. G, §1 (RP) .]

8-A. Education

[ 2005, c. 662, Pt. A, §2 (RP) .]

9. Education

[ 1989, c. 700, Pt. B, §3 (RP) .]

9-A. Education

[ 2003, c. 643, §2 (RP) .]

10. Education

[ 1989, c. 700, Pt. B, §3 (RP) .]

10-A.

[ 1999, c. 731, Pt. FF, §1 (AMD) .]

10-B. Education

[ 2007, c. 395, §14 (RP) .]

10-C.

[ 2009, c. 372, Pt. B, §1 (NEW) .]

10-D.

[ 2013, c. 368, Pt. JJJJ, §1 (AMD) .]

10-E.

[ 2013, c. 593, §1 (NEW) .]

11.

[ 1987, c. 786, §5 (NEW) .]

11-A.

[ 1993, c. 363, §1 (NEW); 1993, c. 363, §21 (AFF) .]

12. Environment/Natural Resources

[ 2007, c. 395, §15 (RP) .]

13.

[ 1987, c. 786, §5 (NEW) .]

13-A.

[ 1989, c. 878, Pt. A, §16 (RPR) .]

13-B.

[ 2001, c. 209, Pt. A, §1 (AMD) .]

13-C.

[ 1993, c. 410, Pt. LL, §2 (NEW) .]

13-D. Environment/Natural Resources

[ 2001, c. 460, §1 (RP) .]

13-E.

[ 2001, c. 662, §4 (NEW) .]

13-F. Environment/Natural Resources and Public Utilities

[ 2009, c. 372, Pt. A, §10 (AFF); 2009, c. 372, Pt. A, §4 (RP) .]

14.

A. The chair may receive no more than $5,000 per year, including per diem and expenses. [1997, c. 373, §4 (AMD).]

B. The other board members may each receive no more than $3,500 per year, including per diem and expenses. [1997, c. 373, §4 (AMD).]

[ 1997, c. 373, §4 (AMD) .]

14-A. Human Services

[ 1995, c. 322, §2 (RP) .]

14-B.

[ 1995, c. 653, Pt. A, §1 (NEW); 1995, c. 653, Pt. A, §7 (AFF) .]

14-C.

[ 1999, c. 647, §1 (NEW) .]

14-D.

[ 2007, c. 447, §1 (AMD) .]

14-E. Human Services

[ 2009, c. 369, Pt. A, §5 (RP) .]

14-F. Health Care

[ 2011, c. 90, Pt. B, §10 (AFF); 2011, c. 90, Pt. B, §1 (RP) .]

14-G.

[ 2009, c. 355, §4 (NEW) .]

14-H.

[ RR 2011, c. 1, §6 (COR) .]

15.

[ 1989, c. 503, Pt. A, §15 (AMD) .]

15-A.

[ 1993, c. 631, §1 (REEN) .]

15-B.

[ 2009, c. 595, §1 (NEW) .]

16. Human Services: Child Protection

[ 1991, c. 780, Pt. DDD, §1 (RP) .]

17. Human Services/Drug Prescriptions

[ 1991, c. 377, §5 (RP) .]

18. Human Services/Health Facilities

[ 1993, c. 600, Pt. B, §1 (RP) .]

19. Human Services/Drug Therapy

[ 1993, c. 381, §4 (RP) .]

20.

[ 2003, c. 414, Pt. B, §4 (AMD); 2003, c. 614, §9 (AFF) .]

20-A. Department of Marine Resources

[ 2009, c. 561, §2 (RP) .]

20-B.

[ 2003, c. 695, Pt. B, §1 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

21. Insurance

[ 1993, c. 410, Pt. R, §4 (AFF); 1993, c. 410, Pt. R, §2 (RP) .]

21-A.

[ 1993, c. 381, §5 (NEW) .]

21-B. Insurance

[ 2007, c. 395, §16 (RP) .]

22. Insurance

[ 1991, c. 622, Pt. L, §8 (RP); 1991, c. 622, Pt. S, §7 (RP) .]

22-A. Agriculture

[ 2001, c. 667, Pt. B, §5 (AFF); 2001, c. 667, Pt. B, §3 (RP) .]

23. Judiciary: Law

[ 2013, c. 533, §7 (RP) .]

23-A.

[ 1995, c. 451, §2 (NEW) .]

24.

[ 1987, c. 786, §5 (NEW) .]

25. Labor

[ 2011, c. 491, §7 (RP) .]

25-A.

[ 2009, c. 419, §4 (NEW) .]

26. Labor

[ 2007, c. 395, §17 (RP) .]

26-A. Labor

[ 2005, c. 178, §1 (RP); 2005, c. 294, §3 (RP) .]

26-B. Marine Resources

[ 1995, c. 406, §3 (RP) .]

26-C. Labor

[ 1999, c. 668, §24 (RP) .]

26-D.

[ 1997, c. 506, §2 (NEW) .]

26-E. Legislature

[ 2009, c. 652, Pt. A, §2 (RP) .]

26-F. Maine National Guard

[ 2011, c. 344, §2 (RP) .]

27.

[ 1995, c. 382, §1 (AMD) .]

27-A. Marine Resources

[ 1999, c. 668, §25 (RP) .]

28. Mental Health, Mental Retardation and Substance Abuse Services

[ 1999, c. 668, §26 (RP) .]

29.

[ 1987, c. 786, §5 (NEW) .]

29-A. Natural Resources

[ 1993, c. 381, §6 (RP) .]

29-B.

[ 2003, c. 414, Pt. B, §5 (AMD); 2003, c. 614, §9 (AFF) .]

29-C. Natural and Built Assets

[ 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 655, Pt. EE, §4 (RP) .]

29-D.

[ 2011, c. 366, §1 (NEW) .]

30. Natural Resources

[ 1995, c. 532, §1 (RP) .]

30-A.

[ 1997, c. 713, §3 (NEW) .]

30-B.

[ 2005, c. 12, Pt. SS, §18 (AMD) .]

30-C.

[ 2005, c. 605, §3 (NEW) .]

30-D.

[ 2009, c. 655, Pt. A, §1 (NEW) .]

31. Public Utilities

[ 1991, c. 622, Pt. S, §7 (RP) .]

31-A. Science and Technology

[ 2003, c. 20, Pt. RR, §18 (AFF); 2003, c. 20, Pt. RR, §1 (RP) .]

31-B.

[ 2005, c. 294, §4 (AMD) .]

31-C. Secretary of State

[ 2011, c. 344, §3 (RP) .]

32.

[ 1991, c. 579, §2 (AMD) .]

33.

[ IB 1995, c. 1, §9 (AMD) .]

33-A. Taxation

[ 1993, c. 680, Pt. A, §15 (RP) .]

33-B.

[ 1993, c. 680, Pt. A, §16 (REEN) .]

33-C.

[ 1995, c. 376, §1 (NEW) .]

33-D.

[ 1999, c. 401, Pt. AAA, §1 (NEW) .]

33-E. Technology

[ 2009, c. 90, §1 (RP) .]

33-F.

[ 2005, c. 665, §1 (NEW) .]

34.

[ 1989, c. 503, Pt. A, §20 (AMD) .]

35.

[ 1991, c. 885, Pt. A, §5 (NEW); 1991, c. 885, Pt. A, §§9-11 (AFF) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 104, §§C3,10 (AMD). 1989, c. 464, §1 (AMD). 1989, c. 483, §A24 (AMD). 1989, c. 503, §§A12-20 (AMD). 1989, c. 529, §1 (AMD). 1989, c. 571, §B3 (AMD). 1989, c. 700, §§B2,3 (AMD). 1989, c. 782, §1 (AMD). 1989, c. 875, §§L1,4 (AMD). 1989, c. 878, §A16 (AMD). 1989, c. 932, §1 (AMD). 1991, c. 93, §1 (AMD). 1991, c. 377, §5 (AMD). 1991, c. 455, §A1 (AMD). 1991, c. 579, §2 (AMD). 1991, c. 601, §1 (AMD). 1991, c. 622, §FF1 (AMD). 1991, c. 622, §G1 (AMD). 1991, c. 622, §G2 (AMD). 1991, c. 622, §§L8,S7 (AMD). 1991, c. 622, §Y1 (AMD). 1991, c. 622, §§S7,8 (AMD). 1991, c. 622, §G33 (AFF). 1991, c. 779, §1 (AMD). 1991, c. 779, §52 (AFF). 1991, c. 780, §DDD2 (AMD). 1991, c. 799, §6 (AMD). 1991, c. 843, §1 (AMD). 1991, c. 850, §1 (AMD). 1991, c. 883, §2 (REEN). 1991, c. 885, §A5 (AMD). 1991, c. 885, §§A9-11 (AFF). RR 1993, c. 1, §10 (COR). 1993, c. 349, §12 (AMD). 1993, c. 360, §A1 (AMD). 1993, c. 363, §1 (AMD). 1993, c. 363, §21 (AFF). 1993, c. 381, §§3-6 (AMD). 1993, c. 388, §1 (AMD). 1993, c. 392, §1 (AMD). 1993, c. 410, §§E2,R2,LL2 (AMD). 1993, c. 410, §R4 (AFF). 1993, c. 600, §B1 (AMD). 1993, c. 631, §1 (AMD). 1993, c. 680, §§A15,16 (AMD). IB 1995, c. 1, §9 (AMD). 1995, c. 322, §§1,2 (AMD). 1995, c. 376, §1 (AMD). 1995, c. 382, §1 (AMD). 1995, c. 406, §§2,3 (AMD). 1995, c. 430, §1 (AMD). 1995, c. 451, §2 (AMD). 1995, c. 494, §3 (AMD). 1995, c. 532, §1 (AMD). 1995, c. 541, §1 (AMD). 1995, c. 560, §K3 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 653, §A1 (AMD). 1995, c. 653, §A7 (AFF). 1995, c. 667, §A1 (AMD). 1995, c. 667, §A39 (AFF). 1997, c. 236, §1 (AMD). 1997, c. 373, §4 (AMD). 1997, c. 506, §2 (AMD). 1997, c. 528, §1 (AMD). 1997, c. 711, §1 (AMD). 1997, c. 713, §3 (AMD). 1999, c. 401, §§BB1,AAA1 (AMD). 1999, c. 647, §1 (AMD). 1999, c. 668, §§21-26 (AMD). 1999, c. 731, §§FF1,UUU1 (AMD). 2001, c. 196, §1 (AMD). 2001, c. 209, §A1 (AMD). 2001, c. 421, §B1 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 439, §T4 (AMD). 2001, c. 460, §1 (AMD). 2001, c. 471, §C1 (AMD). 2001, c. 471, §C10 (AFF). 2001, c. 497, §1 (AMD). 2001, c. 649, §2 (AMD). 2001, c. 658, §1 (AMD). 2001, c. 658, §5 (AFF). 2001, c. 662, §4 (AMD). 2001, c. 667, §B2 (AMD). 2001, c. 667, §B3 (AMD). 2001, c. 667, §B5 (AFF). 2001, c. 708, §2 (AMD). 2001, c. 714, §§LL3,4 (AFF). 2003, c. 20, §RR1 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 356, §1 (AMD). 2003, c. 414, §§B4,5 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 469, §A3 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 643, §2 (AMD). 2003, c. 695, §B1 (AMD). 2003, c. 695, §C1 (AFF). 2003, c. 704, §1 (AMD). 2005, c. 12, §§PP2,SS17, 18 (AMD). 2005, c. 19, §1 (AMD). 2005, c. 178, §1 (AMD). 2005, c. 294, §§3,4 (AMD). 2005, c. 559, §1 (AMD). 2005, c. 563, §1 (AMD). 2005, c. 605, §3 (AMD). 2005, c. 662, §A2 (AMD). 2005, c. 665, §1 (AMD). 2007, c. 240, Pt. QQ, §1 (AMD). 2007, c. 285, §3 (AMD). 2007, c. 317, §1 (AMD). 2007, c. 318, §1 (AMD). 2007, c. 395, §§12-17 (AMD). 2007, c. 447, §1 (AMD). 2007, c. 456, §1 (AMD). 2007, c. 629, Pt. A, §1 (AMD). 2007, c. 653, Pt. A, §3 (AMD). 2007, c. 699, §1 (AMD). 2009, c. 90, §1 (AMD). 2009, c. 352, §1 (AMD). 2009, c. 355, §4 (AMD). 2009, c. 369, Pt. A, §§4, 5 (AMD). 2009, c. 372, Pt. A, §4 (AMD). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 372, Pt. B, §1 (AMD). 2009, c. 419, §4 (AMD). 2009, c. 483, §2 (AMD). 2009, c. 561, §2 (AMD). 2009, c. 595, §1 (AMD). 2009, c. 652, Pt. A, §2 (AMD). 2009, c. 655, Pt. A, §1 (AMD). RR 2011, c. 1, §6 (COR). 2011, c. 90, Pt. B, §§1, 2 (AMD). 2011, c. 90, Pt. B, §10 (AFF). 2011, c. 305, §1 (AMD). 2011, c. 344, §§2, 3 (AMD). 2011, c. 366, §1 (AMD). 2011, c. 414, §1 (AMD). 2011, c. 491, §7 (AMD). 2011, c. 570, §1 (AMD). 2011, c. 655, Pt. EE, §4 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2013, c. 368, Pt. JJJJ, §1 (AMD). 2013, c. 533, §7 (AMD). 2013, c. 593, §1 (AMD).



5 §12004-H. Commodity or product protection and promotion boards

The primary responsibility for commodity or product protection and promotion boards is to protect natural resources and agricultural products produced in the State and promote the sales of these goods in the State and outside the State. [1987, c. 786, §5 (NEW).]

The primary powers of these organizations may include the assessment and collection of industry taxes, quality control inspections, establishment of grades and classifications, advertising, the holding of hearings and the adoption of rules. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Agriculture Promotion Committee

[ 1995, c. 233, Pt. A, §1 (RP) .]

2. Commodity Marketing Committee

[ 1999, c. 668, §27 (RP) .]

3. Maine Dairy Promotion Board

[ 1995, c. 693, §1 (RP) .]

4. Maine Dairy and Nutrition Council

[ 1995, c. 693, §1 (RP) .]

5.

[ 1987, c. 786, §5 (NEW) .]

6. Maine Potato Quality Control Board

[ 2005, c. 294, §5 (RP) .]

7. Maine Potato Board

[ 1995, c. 502, Pt. C, §2 (RP) .]

8. Maine Sardine Council

[ 1993, c. 585, §2 (RP) .]

9. Maine Potato Marketing Committee

[ 1999, c. 668, §28 (RP) .]

10. Potato Marketing Improvement Committee

[ 2005, c. 335, §1 (RP) .]

10-A.

[ 2013, c. 403, §1 (NEW) .]

11. Maine Marketing Advisory Board

[ 1999, c. 668, §29 (RP) .]

12.

[ 1987, c. 786, §5 (NEW) .]

13. Maine Blueberry Commission

[ 1997, c. 511, §1 (RP) .]

13-A.

[ 1997, c. 511, §2 (NEW) .]

14.

[ 2013, c. 309, §1 (AMD) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 503, §§A21,22 (AMD). 1991, c. 376, §26 (AMD). 1991, c. 446, §C1 (AMD). 1991, c. 523, §1 (AMD). 1993, c. 585, §2 (AMD). 1995, c. 233, §A1 (AMD). 1995, c. 502, §C2 (AMD). 1995, c. 693, §1 (AMD). 1997, c. 511, §§1,2 (AMD). 1999, c. 668, §§27-29 (AMD). 2005, c. 294, §5 (AMD). 2005, c. 335, §1 (AMD). 2013, c. 309, §1 (AMD). 2013, c. 403, §1 (AMD).



5 §12004-I. Advisory boards; boards with minimal authority

The primary responsibilities and powers of advisory boards and boards with minimal authority include the responsibility and authority to advise state agencies, review policies and procedures, conduct studies, evaluate programs and make recommendations to the state agencies, the Legislature or the Governor. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Administration

[ 1991, c. 622, Pt. S, §9 (RP) .]

1-A.

[ 2001, c. 299, §1 (NEW) .]

1-B. Agriculture

[ 2011, c. 344, §4 (RP) .]

2. Agriculture

[ 1993, c. 251, Pt. A, §1 (RP) .]

2-A. Agriculture

[ 1993, c. 251, Pt. B, §1 (RP) .]

2-B. Agriculture

[ 1995, c. 532, §2 (RP); 1995, c. 693, §2 (RP) .]

2-C.

[ 2001, c. 399, §1 (AMD) .]

2-D. Business

[ 2005, c. 155, §2 (RP); 2005, c. 294, §6 (RP) .]

2-E.

[ 1999, c. 566, §2 (NEW) .]

2-F. Business

[ 2005, c. 294, §7 (RP) .]

2-G.

[ 2011, c. 304, Pt. D, §3 (AMD) .]

3. Community Services

[ 1991, c. 622, Pt. J, §25 (AFF); 1991, c. 622, Pt. J, §18 (RP) .]

3-A. Conservation

[ 2007, c. 395, §18 (RP) .]

3-B.

[ 2003, c. 260, §1 (NEW) .]

3-C.

[ 2005, c. 186, §1 (NEW) .]

3-D.

[ 2007, c. 695, Pt. A, §8 (AMD) .]

4. Corrections

[ 1993, c. 225, §1 (RP) .]

4-A. Corrections

[ 2011, c. 344, §5 (RP) .]

4-B.

[ 2007, c. 503, §1 (NEW) .]

5.

[ 2005, c. 683, Pt. A, §9 (AMD) .]

5-A.

[ 1999, c. 217, §1 (AMD) .]

5-B.

[ 1997, c. 742, §1 (AMD) .]

5-C.

[ 2013, c. 569, §1 (NEW) .]

6. Economic Development

[ 1993, c. 359, Pt. A, §1 (RP) .]

6-A. Economic Development

[ 1993, c. 359, Pt. B, §1 (RP) .]

6-B. Economic Development

[ 2003, c. 643, §3 (RP) .]

6-C. Economic Development

[ 1999, c. 556, §5 (RP) .]

6-D. Economic Development

[ 1999, c. 668, §30 (RP) .]

6-E. Economic Development

[ 2001, c. 481, §1 (RP) .]

6-F. Economic Development

[ 2007, c. 395, §19 (RP) .]

6-G.

[ 2007, c. 420, §2 (NEW) .]

6-H. Economic Development

[ 2011, c. 344, §6 (RP) .]

7.

[ 1991, c. 832, §1 (AMD) .]

7-A. Education

[ 1993, c. 252, Pt. A, §1 (RP) .]

7-B. Education

[ 2001, c. 352, §2 (RP) .]

7-C.

[ 1999, c. 401, Pt. NN, §1 (NEW); 1999, c. 496, §1 (NEW) .]

8.

[ 1987, c. 786, §5 (NEW) .]

9. Education

[ 1993, c. 252, Pt. B, §1 (RP) .]

10. Education

[ 1989, c. 932, §2 (RP) .]

10-A. Education

[ 2011, c. 344, §7 (RP); 2011, c. 348, §1 (RP) .]

11. Education

[ 2001, c. 519, §4 (RP) .]

11-A. Education: Office of Rehabilitation Services

[ 1995, c. 560, Pt. F, §6 (RP) .]

12. Education

[ 1993, c. 252, Pt. C, §1 (RP) .]

12-A.

[ 2011, c. 386, §1 (AMD) .]

13. Education

[ 1989, c. 700, Pt. B, §4 (RP) .]

13-A. Education

[ 2011, c. 344, §8 (RP) .]

14. Education

[ 1989, c. 700, Pt. B, §4 (RP) .]

15. Education: Governor Baxter School

[ 1995, c. 676, §13 (AFF); 1995, c. 676, §2 (RP) .]

15-A. Education: Arthur R. Gould School

[ 1997, c. 752, §4 (RP) .]

16. Education: Student Assessment

[ 1993, c. 252, Pt. D, §1 (RP) .]

17.

[ 1987, c. 786, §5 (NEW) .]

18. Education: Elementary

[ 1993, c. 252, Pt. E, §1 (RP) .]

18-A. Education: Financial Aid

[ 2001, c. 417, §1 (RP) .]

18-B.

[ 1997, c. 732, §1 (NEW) .]

18-C. Education

[ 2013, c. 533, §8 (RP) .]

18-D.

[ 2001, c. 704, §4 (NEW) .]

18-E. Education: Financial Aid

[ 2009, c. 369, Pt. A, §6 (RP) .]

19. Energy

[ 1999, c. 668, §31 (RP) .]

20. Energy

[ 1989, c. 501, Pt. DD, §15 (RP); 1989, c. 503, Pt. A, §24 (RP) .]

20-A. Environment

[ 1999, c. 668, §32 (RP) .]

20-B. Environment: Natural Resources and Public Utilities

[ 2009, c. 372, Pt. A, §10 (AFF); 2009, c. 372, Pt. A, §5 (RP) .]

21. Environment: Natural Resources

[ 1991, c. 528, Pt. G, §1 (RP); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. G, §1 (RP) .]

22. Environment: Natural Resources

[ 1995, c. 465, Pt. A, §6 (RP); 1995, c. 465, Pt. C, §2 (AFF) .]

22-A. Environment: Material Resources

[ 1993, c. 226, Pt. A, §1 (NEW) .]

22-B.

[ 2011, c. 206, §1 (AMD) .]

22-C. Environment

[ 1995, c. 345, §4 (NEW); MRSA T. 5, §12004-I, sub-§22-C (RP) .]

23.

[ 2003, c. 414, Pt. B, §6 (AMD); 2003, c. 614, §9 (AFF) .]

23-A.

[ 2003, c. 414, Pt. B, §7 (AMD); 2003, c. 614, §9 (AFF) .]

23-B.

[ 2003, c. 414, Pt. B, §8 (AMD); 2003, c. 614, §9 (AFF) .]

24. Environment: Natural Resources

[ 2009, c. 652, Pt. A, §3 (RP) .]

24-A. Environment: Natural Resources

[ 2007, c. 466, Pt. A, §22 (RP) .]

24-B.

[ 1991, c. 698, §1 (NEW) .]

24-C. Environment

[ 1993, c. 226, Pt. C, §4 (AFF); 1993, c. 226, Pt. C, §1 (RP) .]

24-D. Environment

[ 1993, c. 664, §2 (RP) .]

24-E. Environment: Natural Resources

[ 2011, c. 344, §9 (RP) .]

24-F. Environment: Natural Resources

[ 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 655, Pt. EE, §5 (RP) .]

25.

[ 1997, c. 204, §8 (AMD) .]

25-A.

[ 1989, c. 503, Pt. A, §28 (NEW) .]

25-B.

[ 2003, c. 673, Pt. QQ, §1 (AMD) .]

26. Finance

[ 1993, c. 359, Pt. C, §1 (RP) .]

27. Finance

[ 1991, c. 622, Pt. S, §10 (RP) .]

28. Finance

[ 1995, c. 309, §29 (AFF); 1995, c. 309, §4 (RP) .]

29. Finance

[ 1995, c. 402, Pt. C, §3 (RP) .]

29-A. Finance

[ 1991, c. 830, §1 (RP) .]

29-B.

[ 1995, c. 368, Pt. J, §2 (NEW) .]

29-C. Finance

[ 2007, c. 395, §20 (RP) .]

29-D.

[ 2013, c. 588, Pt. A, §5 (AMD) .]

30. Health

[ 1991, c. 622, Pt. S, §11 (RP) .]

30-A.

[ 2003, c. 469, Pt. A, §4 (NEW) .]

31. Housing

[ 1993, c. 359, Pt. D, §1 (RP) .]

31-A. Health Care

[ 2011, c. 90, Pt. J, §1 (RP) .]

32.

[ 2009, c. 415, Pt. B, §3 (AMD) .]

33.

[ 2009, c. 415, Pt. B, §4 (AMD) .]

34.

[ 2009, c. 415, Pt. B, §5 (AMD) .]

35. Human Services

[ 1993, c. 360, Pt. B, §1 (RP) .]

35-A. Human Services

[ 1993, c. 410, Pt. FFF, §1 (RP) .]

35-B.

[ 1993, c. 158, §1 (NEW) .]

36. Human Services

[ 1997, c. 530, Pt. A, §1 (RP) .]

36-A. Human Services

[ 1995, c. 233, Pt. B, §1 (RP) .]

36-B. Human Services

[ 2001, c. 574, §1 (RP) .]

36-C.

[ 1997, c. 530, Pt. A, §2 (NEW) .]

36-D.

[ 1997, c. 560, Pt. D, §1 (NEW) .]

36-E.

[ 2011, c. 168, §1 (NEW) .]

37. Human Services

[ 1991, c. 622, Pt. S, §11 (RP) .]

37-A. Human Services: Child and Family Services

[ 2001, c. 352, §3 (RP) .]

37-B. Human Services

[ 1999, c. 668, §33 (RP) .]

38. Human Services: Health Facilities

[ 2003, c. 469, Pt. C, §1 (RP); 2003, c. 510, Pt. A, §3 (RP) .]

39. Human Services

[ 1993, c. 410, Pt. LL, §3 (RP) .]

40. Education Rehabilitation Services

[ 1995, c. 560, Pt. F, §7 (RP) .]

40-A. Human Services: Bureau of Rehabilitation

[ 1993, c. 708, Pt. E, §2 (RP) .]

41. Human Services

[ 1993, c. 360, Pt. D, §1 (RP) .]

42.

[ 1993, c. 384, §1 (AMD) .]

42-A. Human Services

[ 1991, c. 622, Pt. S, §12 (RP) .]

43. Human Services: Public Health

[ 1991, c. 622, Pt. S, §13 (RP) .]

44. Human Services: Environmental Health

[ 1991, c. 622, Pt. S, §13 (RP) .]

44-A. Human Services: Hospitals

[ 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 653, Pt. B, §2 (RP) .]

45. Human Services: Hospitals

[ 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 653, Pt. B, §3 (RP) .]

46. Human Services: Health Finance

[ 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 653, Pt. B, §3 (RP) .]

47. Human Services

[ 1995, c. 653, Pt. B, §8 (AFF); 1995, c. 653, Pt. B, §3 (RP) .]

47-A. Human Services

[ 2007, c. 87, §1 (RP) .]

47-B. Human Services: Nursing

[ 1999, c. 668, §34 (RP) .]

47-C.

[ 1995, c. 462, Pt. A, §10 (NEW) .]

47-D. Human Services

[ 2003, c. 465, §1 (RP) .]

47-E. Human Services

[ 2007, c. 395, §21 (RP) .]

47-F. Human Services

[ 2009, c. 369, Pt. A, §8 (RP) .]

47-G.

[ 2007, c. 239, §1 (NEW) .]

47-H. Human Services: Public Health

[ 2013, c. 533, §9 (RP) .]

48. Human Services: Public Health

[ 1999, c. 174, §1 (RP) .]

49. Human Services: Public Health

[ 1993, c. 360, Pt. E, §2 (RP) .]

49-A.

[ 1989, c. 596, Pt. F, §1 (NEW) .]

49-B.

[ 1993, c. 311, §1 (NEW) .]

49-C.

[ RR 2013, c. 1, §12 (COR) .]

50. Insurance

[ 1991, c. 701, §1 (RP) .]

50-A. Insurance Health Care

[ 2005, c. 294, §8 (RP) .]

51. Judiciary

[ 1997, c. 134, §8 (RP) .]

52.

[ 1987, c. 786, §5 (NEW) .]

52-A.

[ 1995, c. 694, Pt. D, §5 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

52-B. Judiciary: Family Law

[ 2005, c. 294, §9 (RP) .]

53. Labor

[ 2001, c. 352, §4 (RP) .]

54.

[ 2013, c. 368, Pt. AAAA, §1 (AMD) .]

54-A. Education: Office of Rehabilitation Services

[ 1999, c. 58, §1 (RP) .]

54-B. Labor: Rehabilitation Services

[ 2009, c. 174, §2 (RP) .]

54-C.

[ 2009, c. 623, §3 (AMD) .]

54-D.

[ 2011, c. 491, §8 (NEW) .]

55. Local and County Government

[ 1989, c. 304, §1 (RP) .]

55-A. Local and County Government

[ 1995, c. 148, §11 (RP) .]

56. Local and County Government

[ 1989, c. 878, Pt. A, §17 (RP) .]

57. Local and County Government

[ 1995, c. 233, Pt. C, §1 (RP) .]

57-A.

[ 1995, c. 468, §1 (NEW) .]

57-B.

[ 2001, c. 327, §1 (AMD) .]

57-C.

[ 2011, c. 598, §1 (REEN) .]

57-D. Marine Resources

[ 2009, c. 369, Pt. A, §9 (RP) .]

57-E.

[ 2007, c. 34, §1 (AMD) .]

57-F.

[ 2003, c. 319, §1 (NEW) .]

57-G.

[ 2007, c. 606, Pt. A, §1 (NEW) .]

58.

[ 2001, c. 93, §1 (AMD) .]

58-A. Medicine

[ 1999, c. 668, §35 (RP) .]

58-B. Medicine

[ 1999, c. 668, §35 (RP) .]

58-C. Medicine

[ 1999, c. 668, §35 (RP) .]

58-D. Medicine

[ 1999, c. 668, §36 (RP) .]

59. Mental Health and Mental Retardation

[ 1999, c. 668, §37 (RP) .]

59-A. Mental Health and Mental Retardation

[ 1993, c. 360, Pt. G, §1 (RP) .]

59-B. Mental Health and Mental Retardation

[ 1999, c. 668, §38 (RP); 1999, c. 731, Pt. L, §1 (RP) .]

59-C. Mental Health and Mental Retardation

[ 1999, c. 668, §38 (RP); 1999, c. 731, Pt. L, §1 (RP) .]

60. Mental Health and Mental Retardation

[ 1987, c. 887, §2 (RP) .]

60-A. Mental Health and Mental Retardation

[ 1995, c. 395, Pt. G, §20 (AFF); 1995, c. 395, Pt. G, §5 (RP) .]

60-B.

[ 2007, c. 592, §1 (NEW) .]

61. Mental Health and Mental Retardation

[ 2007, c. 356, §2 (RP); 2007, c. 695, Pt. D, §3 (AFF) .]

62. Mental Health and Mental Retardation

[ 1987, c. 887, §2 (RP) .]

63. Mental Health and Mental Retardation

[ 1999, c. 668, §39 (RP) .]

64. Mental Health and Mental Retardation

[ 1993, c. 48, §1 (RP) .]

65. Children's Services

[ 1999, c. 668, §40 (RP) .]

66.

[ 2011, c. 542, Pt. A, §4 (AMD) .]

67. Mental Health and Mental Retardation

[ 1993, c. 360, Pt. I, §1 (RP) .]

68. Natural Resources: Forests

[ 1991, c. 622, Pt. S, §13 (RP) .]

68-A.

[ 1995, c. 532, §3 (NEW) .]

68-B. Natural Resources

[ 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 655, Pt. EE, §6 (RP) .]

69. Natural Resources: Recreation

[ 1993, c. 438, §1 (RP) .]

70. Natural Resources: Recreation

[ 2007, c. 651, §1 (RP) .]

70-A.

[ 1997, c. 457, §1 (AMD); 1997, c. 457, §55 (AFF) .]

71. Occupations: Insurance

[ 1997, c. 457, §55 (AFF); 1997, c. 457, §2 (RP) .]

71-A. Occupations: Fire Protection

[ 1991, c. 622, Pt. S, §15 (RP) .]

72. Occupations: Insurance

[ 1999, c. 127, Pt. A, §9 (RP) .]

72-A. Occupations: Insurance

[ 1999, c. 127, Pt. A, §10 (RP) .]

72-B. Occupations: Massage Practitioners

[ 2005, c. 294, §10 (RP) .]

72-C. Occupations: Advanced Practice Registered Nursing

[ 1999, c. 668, §41 (RP) .]

73.

[ 1987, c. 786, §5 (NEW) .]

73-A. Occupations: Nursing

[ 1991, c. 662, Pt. S, §16 (RP) .]

73-B.

[ 2009, c. 262, §1 (NEW) .]

74. Occupations: Medicine

[ 1993, c. 360, Pt. J, §1 (RP) .]

74-A.

[ 1993, c. 566, §1 (AMD) .]

74-A-1. Public Utilities

[ 2005, c. 605, §4 (RP) .]

74-B. State Government

[ 1993, c. 361, Pt. A, §2 (RP) .]

74-C.

[ 2001, c. 240, §1 (AMD) .]

74-D. Public Safety

[ 2013, c. 19, §1 (RP) .]

74-E. Sentencing

[ 2013, c. 533, §10 (RP) .]

74-F. Public Safety

[ 2013, c. 588, Pt. A, §6 (RP) .]

74-G.

[ 2011, c. 663, §1 (NEW) .]

74-H.

[ 2013, c. 316, §1 (NEW); 2013, c. 316, §5 (AFF) .]

75.

[ 1987, c. 786, §5 (NEW) .]

75-A.

[ 1989, c. 410, §20 (NEW) .]

75-B.

[ 1993, c. 590, §2 (NEW) .]

75-C. State Government

[ 2009, c. 30, §1 (RP) .]

76. State Government

[ 1993, c. 361, Pt. B, §3 (RP) .]

77. State Government

[ 1991, c. 622, Pt. S, §17 (RP) .]

77-A. State Government

[ 1999, c. 668, §42 (RP) .]

78. State Planning

[ 1993, c. 92, §11 (RP) .]

78-A.

[ 1989, c. 811, §1 (NEW) .]

79. Telecommunications

[ 1993, c. 361, Pt. C, §4 (RP) .]

79-A.

[ 2003, c. 699, §1 (NEW) .]

80. Telecommunications

[ 1989, c. 503, Pt. A, §36 (RP) .]

80-A. Transportation: Motor Carriers

[ 1999, c. 470, §1 (RP) .]

81.

[ 1987, c. 786, §5 (NEW) .]

82.

[ 1997, c. 643, Pt. QQ, §1 (AMD) .]

83. Transportation: Highway

[ 1999, c. 668, §43 (RP) .]

84.

[ 1995, c. 65, Pt. A, §10 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

84-A. Transportation: Motor Vehicles

[ 2011, c. 344, §11 (RP) .]

85. Transportation

[ 1993, c. 420, §1 (RP) .]

85-A.

[ 2005, c. 665, §2 (NEW) .]

86. Transportation: Signs and Billboards

[ 2011, c. 344, §12 (RP) .]

87. Tourism

[ 2011, c. 563, §1 (RP) .]

88.

[ RR 1995, c. 2, §10 (COR) .]

88-A.

[ 2009, c. 191, §2 (NEW) .]

89. Workers' Compensation

[ 1991, c. 885, Pt. A, §§9-11 (AFF); 1991, c. 885, Pt. A, §6 (RP) .]

90. Workers' Compensation

[ 1991, c. 885, Pt. A, §§9-11 (AMD); 1991, c. 885, Pt. A, §6 (RP) .]

91.

[ RR 2009, c. 1, §7 (COR) .]

92. Public Advocate

[[PL 2011, c. 79, § 1 (RP).].]

[ 2011, c. 79, §1 (RP) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1987, c. 887, §2 (AMD). 1989, c. 31, §1 (AMD). 1989, c. 73, §1 (AMD). 1989, c. 168, §1 (AMD). 1989, c. 247, §§1,4 (AMD). 1989, c. 304, §§1-3 (AMD). 1989, c. 400, §§2,14 (AMD). 1989, c. 410, §20 (AMD). 1989, c. 486, §1 (AMD). 1989, c. 501, §DD15 (AMD). 1989, c. 503, §§A23-37 (AMD). 1989, c. 556, §A1 (AMD). 1989, c. 579, §1 (AMD). 1989, c. 585, §A6 (AMD). 1989, c. 588, §A2 (AMD). 1989, c. 596, §F1 (AMD). 1989, c. 598, §1 (AMD). 1989, c. 601, §§A1,B1 (AMD). 1989, c. 609, §1 (AMD). 1989, c. 631, §§1,6 (AMD). 1989, c. 688, §1 (AMD). 1989, c. 698, §2 (AMD). 1989, c. 700, §B4 (AMD). 1989, c. 808, §1 (AMD). 1989, c. 811, §1 (AMD). 1989, c. 851, §2 (AMD). 1989, c. 862, §1 (AMD). 1989, c. 875, §§M1,13 (AMD). 1989, c. 878, §§A17,142 (AMD). 1989, c. 892, §1 (AMD). 1989, c. 899, §1 (AMD). 1989, c. 913, §C2 (AMD). 1989, c. 914, §1 (AMD). 1989, c. 929, §1 (AMD). 1989, c. 931, §1 (AMD). 1989, c. 932, §2 (AMD). 1989, c. 934, §A1 (AMD). RR 1991, c. 2, §§11,13,15 (COR). 1991, c. 70, §1 (AMD). 1991, c. 84, §1 (AMD). 1991, c. 316, §1 (AMD). 1991, c. 319, §1 (AMD). 1991, c. 370, §1 (AMD). 1991, c. 372, §1 (AMD). 1991, c. 528, §G1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 545, §1 (AMD). 1991, c. 591, §G1 (AMD). 1991, c. 609, §1 (AMD). 1991, c. 622, §J18 (AMD). 1991, c. 622, §§S9-17 (AMD). 1991, c. 622, §J25 (AFF). 1991, c. 698, §1 (AMD). 1991, c. 701, §1 (AMD). 1991, c. 764, §1 (AMD). 1991, c. 779, §2 (AMD). 1991, c. 780, §LL1 (AMD). 1991, c. 780, §§S2,3 (AFF). 1991, c. 804, §C1 (AMD). 1991, c. 830, §1 (AMD). 1991, c. 832, §1 (AMD). 1991, c. 836, §2 (AMD). 1991, c. 838, §1 (AMD). 1991, c. 879, §1 (AMD). 1991, c. 885, §A6 (AMD). 1991, c. 885, §§A9-11 (AFF). RR 1993, c. 1, §§12,13 (COR). RR 1993, c. 2, §5 (COR). 1993, c. 48, §1 (AMD). 1993, c. 92, §§10,11 (AMD). 1993, c. 158, §1 (AMD). 1993, c. 207, §2 (AMD). 1993, c. 225, §1 (AMD). 1993, c. 226, §§A1,B1,C1 (AMD). 1993, c. 226, §§B5,C4 (AFF). 1993, c. 251, §§A1,B1 (AMD). 1993, c. 252, §§A1,B1,C1, D1 (AMD). 1993, c. 252, §E1 (AMD). 1993, c. 311, §1 (AMD). 1993, c. 359, §§A1,B1,C1, D1 (AMD). 1993, c. 360, §§B1,C1,D1,E 2 (AMD). 1993, c. 360, §J1 (AMD). 1993, c. 360, §§G1,H1,I1 (AMD). 1993, c. 361, §§A2,B3,C4 (AMD). 1993, c. 381, §7 (AMD). 1993, c. 384, §1 (AMD). 1993, c. 410, §§FFF1,2 (AMD). 1993, c. 410, §§DD1,LL3 (AMD). 1993, c. 420, §1 (AMD). 1993, c. 438, §1 (AMD). 1993, c. 476, §4 (AMD). 1993, c. 566, §1 (AMD). 1993, c. 590, §2 (AMD). 1993, c. 600, §A5 (AMD). 1993, c. 664, §2 (AMD). 1993, c. 708, §§E1,2,J6 (AMD). 1993, c. 721, §D1 (AMD). 1993, c. 721, §H1 (AFF). 1993, c. 738, §B1 (AMD). 1993, c. 738, §B9 (AFF). RR 1995, c. 2, §§9,10 (COR). 1995, c. 65, §A10 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 148, §11 (AMD). 1995, c. 233, §§B1,C1 (AMD). 1995, c. 264, §1 (AMD). 1995, c. 309, §4 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 345, §4 (AMD). 1995, c. 368, §J2 (AMD). 1995, c. 379, §2 (AMD). 1995, c. 395, §§B2,G5 (AMD). 1995, c. 395, §G20 (AFF). 1995, c. 402, §C11 (AMD). 1995, c. 462, §§A9,10 (AMD). 1995, c. 465, §A6 (AMD). 1995, c. 465, §C2 (AFF). 1995, c. 468, §1 (AMD). 1995, c. 532, §§2,3 (AMD). 1995, c. 560, §§B1,F6-8 (AMD). 1995, c. 595, §1 (AMD). 1995, c. 605, §1 (AMD). 1995, c. 609, §1 (AMD). 1995, c. 653, §§B2,3 (AMD). 1995, c. 653, §B8 (AFF). 1995, c. 666, §1 (AMD). 1995, c. 667, §B1 (AMD). 1995, c. 676, §2 (AMD). 1995, c. 676, §13 (AFF). 1995, c. 693, §2 (AMD). 1995, c. 694, §§A1,D5,6 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 134, §8 (AMD). 1997, c. 184, §11 (AMD). 1997, c. 204, §8 (AMD). 1997, c. 208, §1 (AMD). 1997, c. 457, §§1,2 (AMD). 1997, c. 457, §55 (AFF). 1997, c. 518, §1 (AMD). 1997, c. 530, §§A1,2 (AMD). 1997, c. 560, §D1 (AMD). 1997, c. 643, §QQ1 (AMD). 1997, c. 665, §1 (AMD). 1997, c. 678, §1 (AMD). 1997, c. 689, §A1 (AMD). 1997, c. 689, §C2 (AFF). 1997, c. 732, §1 (AMD). 1997, c. 742, §1 (AMD). 1997, c. 752, §§3,4 (AMD). 1997, c. 761, §1 (AMD). 1997, c. 792, §1 (AMD). 1999, c. 58, §1 (AMD). 1999, c. 85, §1 (AMD). 1999, c. 127, §§A9,10 (AMD). 1999, c. 174, §1 (AMD). 1999, c. 217, §1 (AMD). 1999, c. 401, §NN1 (AMD). 1999, c. 401, §NN4 (AFF). 1999, c. 470, §1 (AMD). 1999, c. 474, §1 (AMD). 1999, c. 496, §1 (AMD). 1999, c. 556, §§4,5 (AMD). 1999, c. 566, §2 (AMD). 1999, c. 668, §§30-43 (AMD). 1999, c. 731, §L1 (AMD). 1999, c. 779, §1 (AMD). 1999, c. 786, §A1 (AMD). 2001, c. 93, §1 (AMD). 2001, c. 96, §2 (AMD). 2001, c. 240, §1 (AMD). 2001, c. 299, §1 (AMD). 2001, c. 327, §1 (AMD). 2001, c. 352, §§2-4 (AMD). 2001, c. 358, §II1 (AMD). 2001, c. 399, §1 (AMD). 2001, c. 417, §1 (AMD). 2001, c. 439, §PPPP2 (AMD). 2001, c. 439, §PPPP4 (AFF). 2001, c. 481, §1 (AMD). 2001, c. 519, §4 (AMD). 2001, c. 574, §1 (AMD). 2001, c. 648, §1 (AMD). 2001, c. 704, §4 (AMD). 2003, c. 20, §TT1 (AMD). 2003, c. 90, §1 (AMD). 2003, c. 247, §1 (AMD). 2003, c. 260, §1 (AMD). 2003, c. 280, §1 (AMD). 2003, c. 319, §1 (AMD). 2003, c. 414, §§B6-10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 417, §1 (AMD). 2003, c. 417, §4 (AFF). 2003, c. 465, §§1,2 (AMD). 2003, c. 469, §§A4,B2,C1 (AMD). 2003, c. 510, §A3 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 643, §3 (AMD). 2003, c. 673, §QQ1 (AMD). 2003, c. 678, §1 (AMD). 2003, c. 696, §1 (AMD). 2003, c. 699, §1 (AMD). 2003, c. 710, §1 (AMD). 2005, c. 155, §2 (AMD). 2005, c. 186, §1 (AMD). 2005, c. 222, §1 (AMD). 2005, c. 294, §§6-10 (AMD). 2005, c. 605, §4 (AMD). 2005, c. 614, §1 (AMD). 2005, c. 634, §8 (AMD). 2005, c. 665, §2 (AMD). 2005, c. 683, §A9 (AMD). 2007, c. 34, §1 (AMD). 2007, c. 87, §1 (AMD). 2007, c. 146, §1 (AMD). 2007, c. 192, §1 (AMD). 2007, c. 193, §5 (AMD). 2007, c. 229, §1 (AMD). 2007, c. 239, §1 (AMD). 2007, c. 317, §2 (AMD). 2007, c. 342, §1 (AMD). 2007, c. 356, §2 (AMD). 2007, c. 356, §31 (AFF). 2007, c. 377, §3 (AMD). 2007, c. 395, §§18-21 (AMD). 2007, c. 420, §2 (AMD). 2007, c. 466, Pt. A, §22 (AMD). 2007, c. 503, §1 (AMD). 2007, c. 592, §1 (AMD). 2007, c. 606, Pt. A, §1 (AMD). 2007, c. 641, §1 (AMD). 2007, c. 651, §1 (AMD). 2007, c. 657, §1 (AMD). 2007, c. 676, §2 (AMD). 2007, c. 695, Pt. A, §8 (AMD). 2007, c. 695, Pt. D, §3 (AFF). RR 2009, c. 1, §7 (COR). 2009, c. 30, §1 (AMD). 2009, c. 174, §2 (AMD). 2009, c. 191, §2 (AMD). 2009, c. 211, Pt. B, §1 (AMD). 2009, c. 262, §1 (AMD). 2009, c. 353, §1 (AMD). 2009, c. 369, Pt. A, §§6-9 (AMD). 2009, c. 372, Pt. A, §5 (AMD). 2009, c. 372, Pt. A, §10 (AFF). 2009, c. 415, Pt. B, §§3-5 (AMD). 2009, c. 481, §1 (AMD). 2009, c. 623, §3 (AMD). 2009, c. 652, Pt. A, §3 (AMD). 2011, c. 79, §1 (AMD). 2011, c. 90, Pt. J, §1 (AMD). 2011, c. 168, §1 (AMD). 2011, c. 206, §1 (AMD). 2011, c. 304, Pt. D, §3 (AMD). 2011, c. 344, §§4-12 (AMD). 2011, c. 348, §1 (AMD). 2011, c. 386, §1 (AMD). 2011, c. 412, §1 (AMD). 2011, c. 491, §8 (AMD). 2011, c. 542, Pt. A, §4 (AMD). 2011, c. 563, §1 (AMD). 2011, c. 598, §1 (AMD). 2011, c. 655, Pt. EE, §§5, 6 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 663, §1 (AMD). RR 2013, c. 1, §12 (COR). 2013, c. 19, §1 (AMD). 2013, c. 316, §1 (AMD). 2013, c. 316, §5 (AFF). 2013, c. 368, Pt. AAAA, §1 (AMD). 2013, c. 533, §§8-10 (AMD). 2013, c. 569, §1 (AMD). 2013, c. 588, Pt. A, §§5, 6 (AMD).



5 §12004-J. Independent advisory boards

Independent advisory boards are boards which are established by law as independent organizations, which have a separate line item in the budget document, and to which money is allocated or appropriated by the Legislature. [1987, c. 786, §5 (NEW).]

The primary responsibilities of those boards are to evaluate the performance of departments or agencies of State Government, recommend policies and procedures to the Governor and Legislature for adoption, serve in an advocacy capacity for a specific group or sector of the population or hold hearings for the evaluation of policies and issues. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Employment: Disabled

[ 1997, c. 410, §1 (RP) .]

2. Environment

[ 1993, c. 664, §3 (RP) .]

2-A. Environment

[ 2007, c. 395, §22 (RP) .]

3. Human Development

[ 1991, c. 9, Pt. I, §5 (RP) .]

4. Human Services

[ 1991, c. 622, Pt. S, §18 (RP) .]

5. Marine Resources

[ 1993, c. 361, Pt. D, §2 (RP) .]

6. Women

[ 1991, c. 622, Pt. S, §18 (RP) .]

7. Mental Health

[ 1991, c. 622, Pt. S, §19 (RP) .]

8. Veterans' Services

[ 1993, c. 273, §1 (RP) .]

9. Families, Health and Rehabilitation

[ 1991, c. 139, §1 (RP) .]

10. Criminal Justice

[ 2009, c. 213, Pt. Q, §2 (RP); 2009, c. 369, Pt. A, §10 (RP) .]

11.

[ 1991, c. 806, §2 (NEW) .]

12.

[ 1999, c. 731, Pt. AAAA, §2 (NEW) .]

13.

[ 2001, c. 439, Pt. Z, §2 (NEW) .]

14.

[ 2005, c. 631, §7 (NEW) .]

15.

[ 2011, c. 542, Pt. A, §5 (AMD) .]

16.

[ 2007, c. 683, Pt. A, §1 (NEW) .]

17.

[ 2009, c. 652, Pt. A, §4 (AMD) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1987, c. 887, §3 (AMD). 1989, c. 49, §3 (AMD). 1989, c. 547, §1 (AMD). 1989, c. 576, §§2,5 (AMD). 1989, c. 878, §D16 (AMD). 1991, c. 9, §§I5,S1 (AMD). 1991, c. 9, §S1 (AMD). 1991, c. 139, §1 (AMD). 1991, c. 417, §2 (AMD). 1991, c. 622, §§S18,19 (AMD). 1991, c. 806, §2 (AMD). RR 1993, c. 1, §14 (COR). 1993, c. 273, §1 (AMD). 1993, c. 361, §D2 (AMD). 1993, c. 664, §§3,4 (AMD). 1997, c. 410, §1 (AMD). 1997, c. 700, §1 (AMD). 1999, c. 731, §AAAA2 (AMD). 2001, c. 439, §Z2 (AMD). 2005, c. 631, §7 (AMD). 2007, c. 356, §3 (AMD). 2007, c. 356, §31 (AFF). 2007, c. 395, §22 (AMD). 2007, c. 683, Pt. A, §1 (AMD). 2007, c. 695, Pt. D, §3 (AFF). 2009, c. 174, §3 (AMD). 2009, c. 213, Pt. Q, §2 (AMD). 2009, c. 369, Pt. A, §10 (AMD). 2009, c. 652, Pt. A, §4 (AMD). 2011, c. 542, Pt. A, §5 (AMD).



5 §12004-K. Intergovernmental organizations

The primary responsibility of intergovernmental organizations is to establish cooperation between this State and other states or Canadian provinces. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Education

[ 2011, c. 344, §13 (RP) .]

2.

[ 1987, c. 786, §5 (NEW) .]

3.

[ 1987, c. 786, §5 (NEW) .]

4.

[ 1987, c. 786, §5 (NEW) .]

4-A. Environment: Natural Resources

[ 1997, c. 393, Pt. A, §12 (RP) .]

5.

[ 1987, c. 786, §5 (NEW) .]

6.

[ 1987, c. 786, §5 (NEW) .]

7. State Government

[ 2001, c. 352, §5 (RP) .]

8.

[ 1987, c. 786, §5 (NEW) .]

9. State Government

[ 2003, c. 643, §4 (RP) .]

10.

[ 1987, c. 786, §5 (NEW) .]

11.

[ 1987, c. 786, §5 (NEW) .]

11-A. State Government

[ 2005, c. 294, §11 (RP); 2005, c. 332, §2 (RP) .]

12.

[ 1987, c. 786, §5 (NEW) .]

13. Tribal-State Government

[ 1993, c. 489, §4 (RP) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 503, §A38 (AMD). 1989, c. 631, §§2,6 (AMD). 1993, c. 381, §8 (AMD). 1993, c. 489, §4 (AMD). 1997, c. 393, §A12 (AMD). 1997, c. 411, §1 (AMD). 2001, c. 352, §5 (AMD). 2003, c. 643, §4 (AMD). 2005, c. 294, §11 (AMD). 2005, c. 332, §2 (AMD). 2011, c. 344, §13 (AMD).



5 §12004-L. Interagency organizations

The primary responsibilities of interagency organizations include the development or implementation of programs; coordination of programs; review of information, data and systems; planning; making recommendations; proposing legislation; holding hearings, entering into agreements; and receiving and administering funds. Those organizations are usually composed of commissioners, or their designees, or directors from different state executive agencies. [1987, c. 786, §5 (NEW).]

This classification includes the following. [1987, c. 786, §5 (NEW).]

1. Alcohol and Drug Abuse Planning Committee

[ 1989, c. 934, Pt. A, §2 (RP) .]

2. Employee Suggestion System Board

[ 1995, c. 368, Pt. HH, §6 (RP) .]

3. Maine Occupational Information Coordinating Committee

[ 1997, c. 410, §2 (RP) .]

4. Joint Committee of Licensure-Certification for School Psychological Services

[ 1993, c. 207, §1 (RP) .]

5.

[ 1989, c. 216, §1 (NEW); 1989, c. 601, Pt. B, §2 (NEW); 1989, c. 878, Pt. A, §18 (RPR) .]

6. Interagency Task Force on Homelessness and Housing Opportunities

[ 2005, c. 380, Pt. B, §1 (RP) .]

7. Children's Residential Treatment Committee

[ 1999, c. 668, §44 (RP) .]

8. Human Resource Development Council

[ 1997, c. 410, §3 (RP) .]

9. Interdepartmental Council

[ 1999, c. 668, §44 (RP) .]

10.

[ 1993, c. 381, §9 (NEW) .]

11. Maine Governmental Information Network Board

[ 2003, c. 643, §5 (RP) .]

12. Council on Children and Families

[ 2005, c. 294, §12 (RP) .]

13.

[ 2005, c. 380, Pt. B, §2 (NEW) .]

SECTION HISTORY

1987, c. 786, §5 (NEW). 1989, c. 216, §1 (AMD). 1989, c. 601, §B2 (AMD). 1989, c. 878, §§A18,19 (AMD). 1989, c. 934, §A2 (AMD). 1993, c. 207, §1 (AMD). 1993, c. 381, §9 (AMD). 1993, c. 738, §B2 (AMD). 1993, c. 738, §B9 (AFF). 1995, c. 368, §HH6 (AMD). 1997, c. 410, §§2,3 (AMD). 1999, c. 428, §2 (AMD). 1999, c. 668, §44 (AMD). 1999, c. 785, §1 (AMD). 2003, c. 643, §5 (AMD). 2005, c. 294, §12 (AMD). 2005, c. 380, §§B1,2 (AMD).



5 §12005. Report to Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 812, §39 (NEW). 1985, c. 732, §5 (AMD). 1987, c. 786, §6 (RP).



5 §12005-A. Report to Secretary of State

Every board listed in this chapter is required to appoint a clerk of the board who is responsible for submitting reports to the Secretary of State as required by this chapter. This clerk shall submit an annual report to the Secretary of State in a manner provided by the Secretary of State. This report must be submitted no later than December 31st of each calendar year and must include information required by this section and any other information determined necessary by the Secretary of State to fulfill the purposes of this chapter. This information must include: [2007, c. 623, §1 (AMD).]

1. Clerk of board. The name, address, telephone number and e-mail address of the clerk of the board as well as an estimate of the number of hours spent annually working for the board;

[ 2007, c. 623, §1 (AMD) .]

2. Names and addresses of members. The name of each member of the board on file with the Secretary of State and the current address of each member at the time of filing under this section;

[ 2007, c. 623, §1 (AMD) .]

3. Date of appointment and expiration. The date of appointment of each member and the date of expiration of the term of each member on file with the Secretary of State;

[ 2007, c. 623, §1 (AMD) .]

4. Dates and locations of all meetings. The dates and locations of all meetings or other activities of the board as specified in section 12002-B, subsection 1 during the calendar year for which the report is prepared.

A. In the event that a board reports no meetings for the calendar year of the report, the clerk shall indicate the last meeting of the board; [1987, c. 786, §7 (NEW).]

[ 2007, c. 623, §1 (AMD) .]

5. Attendance at and length of meetings. The number of members attending each meeting or activity of the board and the length of each meeting or activity of the board;

[ 2007, c. 623, §1 (AMD) .]

6. Compensation.

[ 2007, c. 623, §1 (RP) .]

6-A. Expenses related to the meetings or activities of the board. The following expenses related to the meetings or activities of the board:

A. Total per diem compensation, if any, received by board members for each meeting or other activity of the board and the total received for the calendar year; [2007, c. 623, §1 (NEW).]

B. Total expenses for which board members were reimbursed, if any, for each meeting or other activity of the board and the total reimbursed for the calendar year; [2007, c. 623, §1 (NEW).]

C. Reimbursement other than per diem compensation or expenses such as a stipend; and [2007, c. 623, §1 (NEW).]

D. Total expenses related to the functioning of the board, if any, for each meeting or other activity of the board and the total received for the calendar year, including but not limited to:

(1) Expenses related to facility rental costs;

(2) Expenses related to refreshment costs for meetings or other activities;

(3) Expenses related to holding public hearings; and

(4) Other expenses not otherwise classified in this section. [2007, c. 623, §1 (NEW).]

[ 2007, c. 623, §1 (NEW) .]

7. Expenses.

[ 2007, c. 623, §1 (RP) .]

7-A. Funding source for expenses. The funding source or sources for all expenses paid for the functioning of the board, including reimbursement to members incurred by the board;

[ 2007, c. 623, §1 (NEW) .]

8. Vacancies. The number of vacancies on the board on December 31st and the term of each vacancy; and

[ 2007, c. 623, §1 (AMD) .]

9. Activities of the board related to its mission. A brief summary of the activities related to accomplishing the mission of the board.

[ 2007, c. 623, §1 (NEW) .]

The Secretary of State may not waive the requirements of this section. [RR 1993, c. 1, §15 (NEW).]

SECTION HISTORY

1987, c. 786, §7 (NEW). 1991, c. 844, §1 (AMD). RR 1993, c. 1, §15 (COR). 1999, c. 668, §§45,46 (AMD). 2007, c. 623, §1 (AMD).



5 §12006. Penalty for failure to report

Members of any board that fails to report to the Secretary of State, as required by section 12005-A, are not eligible to receive any daily rate or annual rate of compensation or any money for expenses incurred in the work of the board until the report to the Secretary of State is complete to the satisfaction of the Secretary of State. The Commissioner of Administrative and Financial Services, the Secretary of State or the person authorized to pay compensation or expenses to members of the boards may not pay any rate of compensation or expenses to any member of a board that has failed to report to the Secretary of State. [1993, c. 349, §13 (RPR).]

1. Notice of failure to report. The Secretary of State shall send notice by certified mail on or before January 5th of each year to any board that has failed to report pursuant to section 12005-A.

A. [1993, c. 349, §13 (RP).]

B. [1993, c. 349, §13 (RP).]

[ 1999, c. 668, §47 (AMD) .]

2. Legislative repeal of inactive boards. The Secretary of State shall submit suggested legislation to the joint standing committee of the Legislature having jurisdiction over state government matters on or before January 30th in the second regular session of each biennium to repeal those boards that have not reported on their activities to the Secretary of State under this section or section 12005-A for both of the prior 2 calendar years or have been inactive during the preceding 24 months. The joint standing committee of the Legislature having jurisdiction over state government matters may submit legislation to the second regular session of each biennium to repeal those boards.

[ 2011, c. 344, §14 (AMD) .]

3. Repeal requirement. The Secretary of State may not include in the legislation required under subsection 2 and may not require an annual report as required under section 12005-A from any of the following boards and commissions that has been inactive during the preceding 24 months:

A. Mining Excise Tax Trust Fund Board of Trustees, as established in section 12004-G, subsection 33-B; [2003, c. 643, §6 (NEW).]

B. [2011, c. 655, Pt. GG, §70 (AFF); 2011, c. 655, Pt. GG, §3 (RP).]

C. State Poet Laureate Advisory Selection Committee, as established in section 12004-I, subsection 5-A; [2009, c. 369, Pt. A, §12 (AMD).]

D. Board of Emergency Municipal Finance, as established in Title 30-A, section 6101; [2009, c. 369, Pt. A, §13 (AMD).]

E. State Compensation Commission, as established in Title 3, section 2-B; [2009, c. 369, Pt. A, §14 (NEW).]

F. Maine-Canadian Legislative Advisory Commission, as established in Title 3, section 227; [2009, c. 369, Pt. A, §15 (NEW).]

G. New England and Eastern Canada Legislative Commission, as established in Title 3, section 231; [2009, c. 369, Pt. A, §16 (NEW).]

H. State House and Capitol Park Commission, as established in Title 3, section 901-A; [2013, c. 533, §11 (AMD).]

I. Maine Agricultural Bargaining Board, as established in Title 13, section 1956 ; and [2013, c. 533, §12 (AMD).]

J. Blaine House Commission. [2013, c. 533, §13 (NEW).]

[ 2013, c. 533, §§11-13 (AMD) .]

SECTION HISTORY

1983, c. 812, §39 (NEW). 1985, c. 295, §22 (AMD). 1985, c. 732, §6 (AMD). 1985, c. 785, §A85 (AMD). 1987, c. 402, §A62 (AMD). 1991, c. 780, §Y103 (AMD). 1991, c. 844, §2 (AMD). 1993, c. 349, §13 (RPR). 1999, c. 668, §47 (AMD). 2003, c. 643, §6 (AMD). 2007, c. 395, §23 (AMD). 2009, c. 369, Pt. A, §§11-18 (AMD). 2011, c. 344, §14 (AMD). 2011, c. 655, Pt. GG, §3 (AMD). 2011, c. 655, Pt. GG, §70 (AFF). 2013, c. 533, §§11-13 (AMD).



5 §12007. Clerk of board

1. Appointment. Each board shall appoint a clerk who is responsible for submitting reports to and responding to the Secretary of State and the Commissioner of Administrative and Financial Services. Each clerk shall provide the Secretary of State and Commissioner of Administrative and Financial Services with the mailing address of the board and the clerk as required in this chapter. Each clerk shall respond and report in a timely manner as provided in this chapter.

[ 1991, c. 780, Pt. Y, §104 (AMD) .]

2. Penalty. Any board which fails to appoint a clerk and report as required shall be subject to the penalties in section 12006.

[ 1987, c. 786, §8 (NEW) .]

SECTION HISTORY

1987, c. 786, §8 (NEW). 1991, c. 780, §Y104 (AMD).



5 §12008. Ad hoc advisory boards

The commissioner or chief executive officer of any state agency, as defined in section 8002, and the board of trustees of any state authority or organization may form informal, ad hoc advisory boards to advise the commissioner, director or board of trustees on any issue. In forming an ad hoc advisory board pursuant to this section, the commissioner, director or board of trustees shall make a reasonable effort to include a representative of all the interests that may be involved in or may be affected by the issue. [1987, c. 786, §8 (NEW).]

Any ad hoc advisory board shall be deemed an informal board and shall not be required to be listed in this chapter. A member of any ad hoc advisory board shall be deemed not to be an officer of the State within the meaning of the Constitution of Maine. [1987, c. 786, §8 (NEW).]

SECTION HISTORY

1987, c. 786, §8 (NEW).



5 §12009. Duty of Secretary of State

The Secretary of State shall compile and maintain the information provided pursuant to section 12005-A. [1987, c. 786, §8 (NEW).]

1. Report to Commissioner of Administrative and Financial Services. The Secretary of State, by January 15th of each year, shall submit to the Commissioner of Administrative and Financial Services a list of the boards, with the name and address of each clerk who failed to report as required in section 12005-A.

[ 1999, c. 668, §48 (AMD) .]

2. Report of board activities. The Secretary of State, by January 30th of each year, shall submit a report to the Governor and the joint standing committee of the Legislature having jurisdiction over state and local government. This report, at a minimum, must include the following information with respect to boards in the previous calendar year:

A. The average meeting length of each board; [1987, c. 786, §8 (NEW).]

B. The number of meetings of each board; [1987, c. 786, §8 (NEW).]

C. The total compensation paid to each board; [1987, c. 786, §8 (NEW).]

D. The total amount of expenses reimbursed to each board; and [1987, c. 786, §8 (NEW).]

E. The average rate of attendance for each board. [1987, c. 786, §8 (NEW).]

This report must also include a list of all boards that have failed to report as required in section 12005-A and from whom the Secretary of State is seeking a report. This report must also include a list of boards that have sought an exemption from the reporting or other requirement of this chapter.

[ 1991, c. 844, §3 (AMD) .]

3. Report on appointments. By December 30th of each year, the Secretary of State shall submit a report to the Governor, the Speaker of the House and the President of the Senate. This report shall include the following information and any additional information deemed important by the Secretary of State:

A. A list of appointments, by board, which will expire in the ensuing calendar year and for which reappointments or new appointments are required. This list shall include the date of expiration of the term of each appointment due to expire and the length of any existing vacancy; [1987, c. 786, §8 (NEW).]

B. The appointing authority responsible for making the appointments or reappointments as described in paragraph A; [1987, c. 786, §8 (NEW).]

C. A list of appointments due to expire in the following year which, by law, require a new appointment rather than reappointment of the person in that position; and [1987, c. 786, §8 (NEW).]

D. A list of appointments due to expire in the following year for which confirmation by the Senate is required. [1987, c. 786, §8 (NEW).]

[ 1987, c. 786, §8 (NEW) .]

SECTION HISTORY

1987, c. 786, §8 (NEW). 1991, c. 780, §Y105 (AMD). 1991, c. 844, §3 (AMD). 1999, c. 668, §48 (AMD).






Subchapter 2: ORGANIZATION AND OPERATION

5 §12011. Duty of Secretary of State

The Secretary of State shall compile and maintain a current list of all boards in State Government, including the name of the board, the names of its members, positions in State Government held by any member, any vacancies, the date of the board's last reported meeting, its most recent reported expenditures on members' compensation and expenses and what other information the Secretary of State determines necessary. The list compiled under this section must at a minimum include all of the boards listed in this chapter. [1991, c. 844, §4 (AMD).]

SECTION HISTORY

1983, c. 814, (NEW). 1991, c. 844, §4 (AMD).



5 §12012. Members from other branches of government

Persons who serve in any branch of State Government may serve on a board that is solely advisory in authority. A person who serves in a branch of State Government may serve on a board of another branch of State Government as a nonvoting member in an advisory capacity only if that board is not solely advisory in authority. A person who serves in a branch of State Government may serve on any board that is solely advisory in authority, unless specifically prohibited by another provision of law. [1985, c. 295, §23 (AMD).]

A board is solely advisory in authority if its only authority is to review policies and procedures, conduct studies or advise or make recommendations to a branch of government. It may not have the authority to control expenditures, issue rules, approve decisions of other agencies or officials or enforce its decisions or recommendations. [1983, c. 814, (NEW).]

SECTION HISTORY

1983, c. 814, (NEW). 1985, c. 295, §23 (AMD).



5 §12013. Finances

All boards shall maintain such financial records as may be required by the State Comptroller and State Auditor. [1983, c. 814, (NEW).]

SECTION HISTORY

1983, c. 814, (NEW).



5 §12014. Powers and duties

1. Duties. Each board shall have the following duties:

A. Keep minutes of all meetings and record all actions; [1983, c. 814, (NEW).]

B. Limit all activities of the board to the confines of its authorization; and [1983, c. 814, (NEW).]

C. Observe that a majority of the members of the board shall constitute a quorum unless otherwise specified. [1983, c. 814, (NEW).]

[ 1983, c. 814, (NEW) .]

SECTION HISTORY

1983, c. 814, (NEW).



5 §12015. New boards

Any boards established on or after July 25, 1984 shall conform to the following provisions. [RR 1997, c. 2, §16 (COR).]

1. Membership; terms; vacancies. Each board may have no fewer than 3 members. Boards established after September 1, 2000 to regulate professions or occupations may have no more than 9 members, including at least 2 public members. Law establishing the board must provide for appointments, terms of office, qualifications and removal of its members. In the event of the death, resignation or removal of any member, the vacancy for that member's unexpired term must be filled in the same manner as that member's original appointment.

[ 1999, c. 687, Pt. B, §2 (AMD) .]

2. Sunset.

[ 1999, c. 668, §49 (RP) .]

3. Sunrise review required. Any joint standing committee of the Legislature that considers proposed legislation to establish a board to license or otherwise regulate an occupation or profession not previously regulated or to substantially expand regulation of an occupation or profession currently regulated shall evaluate whether the occupation or profession should be regulated or further regulated. For the purposes of this section, "substantially expand regulation" means to add a new regulatory category or to expand the scope of practice for current practitioners. In order to evaluate this legislation, the joint standing committee shall, without a public hearing, briefly and informally review legislation referred to the committee that proposes a new occupational or professional board or substantial expansion of regulation and an applicant's answers pertaining to evaluation criteria as required by Title 32, section 60-J. Following this informal review, the committee shall:

A. Immediately hold a public hearing to accept information addressing the evaluation criteria listed in Title 32, section 60-J from any professional or occupational group or organization, any individual or any other interested party who is a proponent or opponent of the legislation; [1995, c. 686, §1 (RPR).]

B. Request that the Commissioner of Professional and Financial Regulation conduct an independent assessment of the applicant's answers to the evaluation criteria listed in Title 32, section 60-J and report the commissioner's findings back to the committee by a specific date; or [1995, c. 686, §1 (RPR).]

C. Request that the Commissioner of Professional and Financial Regulation establish a technical committee to assess the applicant's answers to the evaluation criteria listed in Title 32, section 60-J following the procedures of Title 32, chapter 1-A, subchapter II and report its findings to the commissioner within 6 months of establishment of the committee. [1995, c. 686, §1 (RPR).]

D. [1995, c. 686, §1 (RP).]

E. [1995, c. 686, §1 (RP).]

F. [1995, c. 686, §1 (RP).]

G. [1995, c. 686, §1 (RP).]

Any recommendation by a joint standing committee to the full Legislature for the establishment or expansion of jurisdiction of an occupational or professional regulatory board must include a written statement describing the manner in which the assessment of answers to the evaluation criteria was conducted and a concise summary of the evaluation.

[ 1995, c. 686, §1 (RPR) .]

SECTION HISTORY

1983, c. 814, (NEW). 1985, c. 748, §13 (AMD). 1995, c. 686, §1 (AMD). RR 1997, c. 2, §16 (COR). 1999, c. 668, §49 (AMD). 1999, c. 687, §B2 (AMD).






Subchapter 3: QUASI-INDEPENDENT STATE ENTITIES

5 §12021. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [2011, c. 616, Pt. A, §1 (NEW).]

1. Competitive procurement. "Competitive procurement" means the transmission of a written request for proposal, written request for qualifications or other invitation to compete on price or qualifications to at least 3 responsible suppliers that is to be replied to at a stated time.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

2. Contributions. "Contributions" means payments for membership dues and fees, gifts, donations and sponsorships, including those that result in public advertisement of the entity.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

3. Governing body. "Governing body" means a person or group of persons with the responsibility or authority to manage an entity.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

4. Managing director. "Managing director" means the person with overall day-to-day responsibility for directing the operations of a quasi-independent state entity.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

5. Quasi-independent state entity. "Quasi-independent state entity" means an organization that has been established by the Legislature as an independent board, commission or agency to fulfill governmental purposes and that receives revenues that are derived, in whole or part, from federal or state taxes or fees.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

6. Reporting entity. "Reporting entity" or "entity" means:

A. The Child Development Services System under Title 20-A, section 7209; [2011, c. 616, Pt. A, §1 (NEW).]

B. The ConnectME Authority under Title 35-A, section 9203; [2011, c. 616, Pt. A, §1 (NEW).]

C. The Efficiency Maine Trust under Title 35-A, section 10103; [2011, c. 616, Pt. A, §1 (NEW).]

D. The Finance Authority of Maine under Title 10, section 964; [2011, c. 616, Pt. A, §1 (NEW).]

E. The Loring Development Authority of Maine under Title 5, section 13080; [2011, c. 616, Pt. A, §1 (NEW).]

F. The Maine Community College System under Title 20-A, chapter 431; [2011, c. 616, Pt. A, §1 (NEW).]

G. The Maine Educational Loan Authority under Title 20-A, section 11414; [2011, c. 616, Pt. A, §1 (NEW).]

H. The Maine Governmental Facilities Authority under Title 4, section 1602; [2011, c. 616, Pt. A, §1 (NEW).]

I. The Maine Health and Higher Educational Facilities Authority under Title 22, section 2054; [2011, c. 616, Pt. A, §1 (NEW).]

J. The Maine Human Rights Commission under Title 5, section 4561; [2011, c. 616, Pt. A, §1 (NEW).]

K. The Maine Maritime Academy under Private and Special Law 1941, chapter 37; [2011, c. 616, Pt. A, §1 (NEW).]

L. The Maine Municipal and Rural Electrification Cooperative Agency under Title 35-A, section 4131; [2011, c. 616, Pt. A, §1 (NEW).]

M. The Maine Municipal Bond Bank under Title 30-A, section 5951; [2011, c. 616, Pt. A, §1 (NEW).]

N. The Maine Port Authority under Title 23, section 4420; [2011, c. 616, Pt. A, §1 (NEW).]

O. The Maine Public Employees Retirement System under Title 5, section 17101; [2011, c. 616, Pt. A, §1 (NEW).]

P. The Maine State Housing Authority under Title 30-A, section 4722; [2011, c. 616, Pt. A, §1 (NEW).]

Q. The Maine Technology Institute under Title 5, section 15302; [2011, c. 616, Pt. A, §1 (NEW).]

R. The Maine Turnpike Authority under Title 23, section 1963; [2011, c. 616, Pt. A, §1 (NEW).]

S. The Midcoast Regional Redevelopment Authority under Title 5, section 13083-G; [2011, c. 616, Pt. A, §1 (NEW).]

T. The Northern New England Passenger Rail Authority under Title 23, chapter 621, subchapter 2; [2011, c. 616, Pt. A, §1 (NEW).]

U. The Small Enterprise Growth Board under Title 10, section 384; [2011, c. 616, Pt. A, §1 (NEW).]

V. The University of Maine System under Private and Special Law 1865, chapter 532; [2011, c. 616, Pt. A, §1 (NEW).]

W. The Washington County Development Authority under Title 5, section 13083-A; and [2011, c. 616, Pt. A, §1 (NEW).]

X. The Workers' Compensation Board under Title 39-A, section 151. [2011, c. 616, Pt. A, §1 (NEW).]

[ 2011, c. 616, Pt. A, §1 (NEW) .]

SECTION HISTORY

2011, c. 616, Pt. A, §1 (NEW).



5 §12022. Financial policies and procedures

A governing body of an entity: [2011, c. 616, Pt. A, §1 (NEW).]

1. Consistency with authorizing law. Shall ensure that all activities and expenditures of the entity are limited to those necessary to accomplish the entity's mission and to carry out the entity's duties consistent with the entity's authorizing law;

[ 2011, c. 616, Pt. A, §1 (NEW) .]

2. Compliance with financial policies and procedures. Shall ensure that the governing body, management and staff of the entity comply with financial policies and procedures established by the governing body;

[ 2011, c. 616, Pt. A, §1 (NEW) .]

3. Selection of vendors. Shall adopt by December 31, 2012 and implement by July 1, 2013 written policies and procedures governing the selection of vendors designed to ensure that the entity secures the best value in its procurements. To the extent possible, consistent with the entity's authorizing law, the policies and procedures must:

A. Establish competitive procurement as the standard procurement method; [2011, c. 616, Pt. A, §1 (NEW).]

B. Specify the conditions under which competitive procurement may be waived; and [2011, c. 616, Pt. A, §1 (NEW).]

C. For procurements exceeding $10,000 that were not competitively procured, require that written justification for and evidence of approvals are maintained on file for 5 years; [2011, c. 616, Pt. A, §1 (NEW).]

[ 2011, c. 616, Pt. A, §1 (NEW) .]

4. Contributions. Shall adopt by December 31, 2012 and implement by July 1, 2013 written policies and procedures governing the use of the entity's resources for contributions. To the extent possible, consistent with the entity's authorizing law, the policies and procedures must:

A. Establish criteria to ensure that contributions are directly related to the entity's mission and activities; [2011, c. 616, Pt. A, §1 (NEW).]

B. Require that for identification and reporting purposes contributions are budgeted and accounted for separately from other expenditures in the entity's records; [2011, c. 616, Pt. A, §1 (NEW).]

C. Establish requirements for maintaining documentation to support each contribution; and [2011, c. 616, Pt. A, §1 (NEW).]

D. Require that the governing body must approve the annual budget for contributions and be provided periodic reports on contributions made by the entity; [2011, c. 616, Pt. A, §1 (NEW).]

[ 2011, c. 616, Pt. A, §1 (NEW) .]

5. Travel, meals and entertainment. Shall adopt by December 31, 2012 and implement by July 1, 2013 written policies and procedures governing the use of the entity's resources to pay costs of travel, meals and entertainment. To the extent possible, consistent with the entity's authorizing law, the policies and procedures must:

A. Limit travel, meal and entertainment costs to those reasonable and necessary for accomplishing the entity's mission and activities; [2011, c. 616, Pt. A, §1 (NEW).]

B. Describe the persons for whom the entity will pay travel, meal and entertainment costs and specify the conditions under which those costs will be paid and whether directly or through reimbursement; [2011, c. 616, Pt. A, §1 (NEW).]

C. Establish the requirements for supporting documentation and approval of travel, meal and entertainment costs paid directly or through reimbursement; [2011, c. 616, Pt. A, §1 (NEW).]

D. Require for identification and reporting purposes that travel, meal and entertainment costs are budgeted and accounted for separately from other expenditures in the entity's records; and [2011, c. 616, Pt. A, §1 (NEW).]

E. Require that the governing body must approve the annual budget for travel, meal and entertainment costs and be provided periodic reports on actual costs paid directly or reimbursed; and [2011, c. 616, Pt. A, §1 (NEW).]

[ 2011, c. 616, Pt. A, §1 (NEW) .]

6. Lobbyists. May not retain any person, other than entity staff, that is required to register as a lobbyist as defined in Title 3, section 312-A, subsection 10.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

SECTION HISTORY

2011, c. 616, Pt. A, §1 (NEW).



5 §12023. Reports to the Legislature

1. Adoption and implementation. By February 1, 2013, a governing body shall submit a report to the Legislature on the adoption and implementation status of written policies and procedures required by section 12022 and describing the measures the governing body intends to use to monitor compliance with those policies and procedures. The report must be submitted to the Executive Director of the Legislative Council in a manner established by the executive director, who shall refer it to the appropriate joint standing committee or committees of the Legislature for review.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

2. Ongoing reports. By February 1, 2014, and annually thereafter, a governing body shall submit a report to the Legislature containing the following information:

A. A list of all procurements exceeding $10,000 in the preceding year for which competitive procurement was waived under the policies adopted pursuant to section 12022, subsection 3, including procurements exceeding $10,000 that were made under contracts previously entered into for which competitive procurement was not required. The list must include the names of the vendors and costs associated with those procurements; [2011, c. 616, Pt. A, §1 (NEW).]

B. A list of all persons to which the entity made contributions greater than $1,000 in the preceding year and the total amount contributed to each; and [2011, c. 616, Pt. A, §1 (NEW).]

C. A description of changes made in the preceding year to the written policies and procedures required by section 12022 or to the procedures used by the governing body to monitor compliance with those policies and procedures. [2011, c. 616, Pt. A, §1 (NEW).]

For the purpose of this subsection, "the preceding year" means either the most recent January 1st to December 31st budget cycle or the most recent July 1st to June 30th budget cycle, depending on the fiscal year that the entity uses.

Reports to the Legislature required by this subsection must be submitted to the Clerk of the House, the Secretary of the Senate and the Executive Director of the Legislative Council in a manner determined by the Executive Director of the Legislative Council. The Executive Director of the Legislative Council shall refer each report to the appropriate joint standing committee or committees of the Legislature.

[ 2011, c. 616, Pt. A, §1 (NEW) .]

SECTION HISTORY

2011, c. 616, Pt. A, §1 (NEW).



5 §12024. Proposed quasi-independent state entities

A joint standing committee of the Legislature that considers proposed legislation establishing a quasi-independent state entity after January 1, 2013 shall: [2011, c. 616, Pt. A, §1 (NEW).]

1. Additions to reporting entities. Evaluate whether the proposed quasi-independent state entity should be added to the list of reporting entities in section 12021, subsection 6. The joint standing committee shall consider:

A. Whether the governmental purpose for which the proposed quasi-independent state entity is being established is funded with revenues that are derived, in whole or part, from federal or state taxes or fees; [2011, c. 616, Pt. A, §1 (NEW).]

B. Whether the powers and duties of the proposed quasi-independent state entity are more than advisory as described in section 12004-I; [2011, c. 616, Pt. A, §1 (NEW).]

C. Whether the proposed quasi-independent state entity's organizational and accountability structure allows the quasi-independent state entity to make significant policy and financial decisions independent of the Legislature and executive branch; [2011, c. 616, Pt. A, §1 (NEW).]

D. Whether the proposed quasi-independent state entity is considered a component unit of State Government for financial reporting purposes under the standards and pronouncements issued by a governmental accounting standards board or for any purposes under Part 4; and [2011, c. 616, Pt. A, §1 (NEW).]

E. Whether the proposed quasi-independent state entity will be subject to review under the State Government Evaluation Act. [2011, c. 616, Pt. A, §1 (NEW).]

If the committee determines that the proposed quasi-independent state entity should be added to the list of reporting entities under section 12021, subsection 6, the committee shall include that determination in any report on the legislation; and

[ 2011, c. 616, Pt. A, §1 (NEW) .]

2. Legislative standards. Ensure that proposed legislation that establishes a new quasi-independent state entity:

A. Provides, if applicable, for staggered terms of office for members of the governing body, with terms not to exceed 5 years; [2011, c. 616, Pt. A, §1 (NEW).]

B. Requires that the governing body must be responsible for:

(1) Appointment, performance review and termination of the managing director;

(2) Establishing and ensuring compliance with organizational policies and procedures, including those required by section 12022; and

(3) Ensuring adherence to all requirements of this chapter; [2011, c. 616, Pt. A, §1 (NEW).]

C. Specifies qualifications required or desired of the managing director; [2011, c. 616, Pt. A, §1 (NEW).]

D. Provides conditions under which members of the governing body and the managing director may be removed from office and establishes the process for removal; [2011, c. 616, Pt. A, §1 (NEW).]

E. Identifies the joint standing committee of the Legislature with oversight over the entity and any matters that must be reviewed by that committee; and [2011, c. 616, Pt. A, §1 (NEW).]

F. Contains audit and reporting requirements. [2011, c. 616, Pt. A, §1 (NEW).]

[ 2011, c. 616, Pt. A, §1 (NEW) .]

SECTION HISTORY

2011, c. 616, Pt. A, §1 (NEW).












Part 18-A: ECONOMIC AND COMMUNITY DEVELOPMENT

Chapter 380: LONG-TERM ECONOMIC GROWTH PLANNING AND COORDINATION OF ECONOMIC DEVELOPMENT AND BUSINESS ASSISTANCE SERVICES

5 §13001. Economic Development and Business Assistance Coordinating Council established (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 854, §D1 (NEW). 1993, c. 410, §§E3,PPP2 (AMD). 1995, c. 648, §8 (AMD). 1995, c. 688, §§4,5 (AMD). 1997, c. 48, §1 (RP).



5 §13002. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 854, §D1 (NEW). 1993, c. 410, §§PPP3,4 (AMD). 1997, c. 48, §1 (RP).



5 §13003. Regional economic development plans and strategies (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 854, §D1 (NEW). 1997, c. 48, §1 (RP).



5 §13004. Long-term plan (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 854, §D1 (NEW). 1993, c. 410, §E4 (AMD). 1995, c. 648, §8 (AMD). 1997, c. 48, §1 (RP).






Chapter 381: MAINE SMALL BUSINESS COMMISSION

5 §13031. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

1. Administrative unit. "Administrative unit" means the organization certified by the federal Small Business Administration to administer the Small Business Development Center Program in this State.

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

2. Commission. "Commission" means the Maine Small Business and Entrepreneurship Commission.

[ 2003, c. 681, §3 (AMD) .]

3. Commissioner. "Commissioner" means the Commissioner of Economic and Community Development or the commissioner's designee.

[ 1995, c. 688, §6 (AMD) .]

4. Department. "Department" means the Department of Economic and Community Development.

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

5. Small Business Development Center Program. "Small Business Development Center Program" means the program established by Public Law 96-302, Title II, 15 United States Code, Sections 636 and 648, the Small Business Development Center Act of 1980.

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW). 1995, c. 688, §6 (AMD). 2003, c. 681, §3 (AMD).



5 §13032. Maine Small Business and Entrepreneurship Commission established

The Maine Small Business and Entrepreneurship Commission is established as an independent commission within the department to evaluate and coordinate small business and entrepreneurial programs, contract with the administrative unit and exercise other powers and responsibilities as provided in this chapter. [2003, c. 681, §4 (AMD).]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW). 2001, c. 142, §1 (AMD). 2003, c. 681, §4 (AMD).



5 §13033. Membership

The commission consists of 9 members: the Chief Executive Officer of the Finance Authority of Maine or the chief executive officer's designee; the Commissioner of Economic and Community Development or the commissioner's designee; the House and Senate chairs of the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters, who are ex officio, nonvoting members; the chair of the Small Business Development Centers Advisory Council; and a designee from the administrative unit and 3 public members with expertise and knowledge in small business and entrepreneurship, appointed by the commissioner. [2007, c. 585, §1 (AMD).]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW). 2001, c. 142, §2 (AMD). 2003, c. 681, §5 (AMD). 2005, c. 425, §3 (AMD). 2007, c. 585, §1 (AMD).



5 §13033-A. Terms of membership

Beginning January 1, 2009, the 3 public members appointed to the commission pursuant to section 13033 are appointed for staggered terms of 3 years. The commissioner shall appoint public members to vacancies on the commission as they occur or upon expiration of terms. Any vacancy must be filled for the unexpired portion of the term in which the vacancy occurs. [2007, c. 585, §2 (NEW).]

SECTION HISTORY

2007, c. 585, §2 (NEW).



5 §13034. Powers of commission

The commission has the power to: [1989, c. 875, Pt. L, §§2, 4 (NEW).]

1. Negotiate and approve contract. Negotiate, approve and enforce the contract with the administrative unit by which state funds are provided by the administrative unit to the small business development centers throughout the State. Approval of the contract requires the approval of at least 4 members of the commission;

[ 2001, c. 142, §3 (AMD) .]

2. Evaluate small business programs. Evaluate and make recommendations to coordinate small business and entrepreneurial programs statewide, including those administered or overseen by the department;

[ 2001, c. 142, §3 (AMD) .]

3. Issue reports and recommendations. Issue reports and recommendations to the commissioner, the Governor and the Legislature in regard to programs that support or promote small business assistance and entrepreneurship. Beginning January 15, 2009, the commission shall provide an annual report, by January 15th of each year, to the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters that includes the commission's proposed quarterly meeting schedule for the year, as well as a summary of the Small Business Development Center Program's activities in the State that focuses on its collaborative efforts with other economic development programs in the State; and

[ 2007, c. 585, §3 (AMD) .]

4. Hire professional staff. Hire professional staff who are not subject to the Civil Service Law and who serve at the pleasure of the commission.

A. Funding of professional staff must be provided by the department from resources made available to the Office of Business Development for personal services. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

B. The department shall provide clerical support as required by the commission. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW). 2001, c. 142, §3 (AMD). 2007, c. 585, §3 (AMD).



5 §13035. Duties of commission

The commission is responsible for overseeing the Small Business Development Center Program, enforcing the contract between the department and the administrative unit, providing funds to the program, and advising the commissioner on strengthening the support infrastructure for entrepreneurship in the State. The commission has the following duties. [2001, c. 142, §4 (AMD).]

1. Contract with the administrative unit. The commission shall contract with the administrative unit for the purpose of providing direct business counseling, technical assistance, training and other services to small businesses. The contract must be completed and approved by the commission prior to July 1st of each year.

A. For fiscal year 1990-91 only, the contract may be approved no later than July 15, 1990. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

B. If the administrative unit fails to sign a reasonable contract that meets the approval of a majority of the commission members, funding to the administrative unit continues at 85% of the funding level of the previous year on a month-by-month basis until a contract is signed. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

2. Review, evaluate and make recommendations to coordinate programs. The commission shall review, evaluate and make recommendations to coordinate small business assistance and entrepreneurial programs statewide. The commission shall issue a report that meets the standards defined in section 13058, subsection 5. The commission shall advise the commissioner to help develop and implement statewide strategies and policies as they relate to encouraging economic development by developing and growing entrepreneurial businesses around the State.

[ 2001, c. 142, §5 (AMD) .]

3. Advise and make recommendations. The commission shall advise the commissioner, the Governor and the Legislature with respect to the results of its evaluation of small business and entrepreneurial programs and its oversight and enforcement of the contract with the administrative unit.

[ 2001, c. 142, §5 (AMD) .]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW). 2001, c. 142, §§4,5 (AMD).



5 §13036. Contract with administrative unit

The commission shall contract with the administrative unit to provide services as described in this chapter. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

1. Contract provisions. The contract must contain the policies and procedures for the implementation and oversight of the Small Business Development Center Program. The contract must include, but is not limited to:

A. The percentage of state funds to be allocated to the small business development center subcenters; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

B. The percentage of state funds to be allocated for administrative purposes; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

C. The percentage of state funds to be allocated for statewide services; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

D. The percentage of state funds to be allocated for small business research; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

E. Evaluation and reporting requirements for the subcenters and the administrative unit; and [1989, c. 875, Pt. L, §§2, 4 (NEW).]

F. Any other provisions necessary for the implementation of this chapter. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

2. Annual plan. The commission shall require the administrative unit to develop an annual plan. This plan must include, but is not limited to:

A. The types of services to be provided by the Small Business Development Center Program; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

B. The means by which services will be delivered; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

C. Special services to be provided and the reasons these services are needed; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

D. The location and identity of the organizations providing the regional services; and [1989, c. 875, Pt. L, §§2, 4 (NEW).]

E. Any other information considered by the commission to be necessary and pertinent to the mission of the program. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

3. Evaluation and reporting requirements. The commission shall establish evaluation and reporting requirements for the subcenter and the administrative unit. These requirements, at a minimum, must include:

A. The types, numbers and profiles of businesses served statewide and by each subcenter; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

B. The types and numbers of training programs offered through statewide services and by each subcenter; [1989, c. 875, Pt. L, §§2, 4 (NEW).]

C. An evaluation of the programs and services including the criteria by which the evaluations are made; and [1989, c. 875, Pt. L, §§2, 4 (NEW).]

D. Any other requirements the commission considers necessary to effectively evaluate the Small Business Development Center Program. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

[ 1989, c. 875, Pt. L, §§2, 4 (NEW) .]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW).



5 §13037. Funding

The commission shall provide the funds to the administrative unit in an expeditious manner. The administrative unit is responsible for providing the funds to eligible business development centers for the purpose of providing direct business counseling, technical assistance, training and other services to small businesses in accordance with the contract pursuant to this chapter. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW).



5 §13038. Contracts with subcenters

The administrative unit shall contract with each small business development center designated by the administrative unit within 90 days following the completion of the administrative unit contract with the commission. In completing and approving the annual contract for each small business development center, the administrative unit must involve all center directors. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW).



5 §13039. Committee review

The joint standing committee of the Legislature having jurisdiction over economic development matters shall review the administration and operation of this chapter and report its findings and recommendations to the Legislature no later than January 2, 1992. [1989, c. 875, Pt. L, §§2, 4 (NEW).]

SECTION HISTORY

1989, c. 875, §§L2,4 (NEW).






Chapter 383: ECONOMIC AND COMMUNITY DEVELOPMENT

Subchapter 1: GENERAL DEPARTMENT STRUCTURE AND AUTHORITY

Article 1: DEPARTMENT OF ECONOMIC AND COMMUNITY DEVELOPMENT: GENERAL ORGANIZATION MISSION AND RESPONSIBILITIES

5 §13051. Legislative findings

The Legislature finds that the State's economy is linked to the national and international economies. Economic changes and disruptions around the world and in the nation have a significant impact upon the State's economy. The rise of 3rd-world and 4th-world countries as manufacturers of commodities for mass markets and the gradual evolution of the national economy to a technological, informational, specialty product-based economy have significantly affected the State and its communities. [RR 2013, c. 2, §5 (COR).]

In order for the State's economy to grow and gain a solid footing, it is necessary to determine the State's assets and the economic opportunities that are or will be available to the State's enterprise, municipalities and labor force. When these opportunities are determined or become apparent, state economic development policies and programs must be focused on facilitating the realization of these opportunities and removing barriers that impede the exploitation of these opportunities. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

The Legislature finds that an economic development strategy designed to focus the State's economic development activities and resources on economic opportunities can significantly help the State and its municipalities realize greater growth and prosperity without adversely affecting the quality of life in the State. An economic development strategy must recognize and reflect the different needs, conditions and opportunities of the several different economic regions of the State. This strategy must be flexible and periodically evaluated to make it consistent with changes in conditions and opportunities that arise during these times of dynamic change. It is necessary to involve municipalities, regional economic development organizations and the private sector in the formulation of this strategy in order to establish a well developed and comprehensive plan that has the support of the State's citizens and officials. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §P4 (AMD). 1991, c. 622, §F5 (AMD). RR 2013, c. 2, §5 (COR).



5 §13052. Purpose

The Legislature finds that the decentralization of economic growth and development programs among several state agencies without any coordination of programs and agencies and without coordination with the State's municipal and regional economic efforts is not in the best interest of the State. The Legislature further finds that the State's economic development programs and policies and the economies of municipalities and regions mutually affect each other. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

For state economic growth and development policies and programs to realize the greatest possible degree of effectiveness, it is necessary to coordinate these policies and programs on the state level, as well as with local and regional levels. It is necessary to formulate and implement economic development policies and programs that are consistent with an economic development strategy for the State. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §P5 (AMD). 1991, c. 622, §F6 (AMD).



5 §13053. Establishment

The Department of Economic and Community Development is established to encourage economic and community planning and development policies and programs of the State and to coordinate these programs and policies within the context of a state economic development strategy. The department is also established to work with municipalities and regional planning and economic development organizations to build strong local and regional economics and to implement programs and services through these local and regional organizations. [1987, c. 816, Pt. P, §6 (AMD).]

The department shall encourage the creation and retention of quality jobs through increased private sector investment and to enhance the quality of life for all by assisting local governments to plan and implement comprehensive community planning and development strategies. [1987, c. 816, Pt. P, §6 (AMD).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §P6 (AMD).



5 §13054. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Economic and Community Development.

[ 2003, c. 451, Pt. L, §1 (AMD) .]

2. Department. "Department" means the Department of Economic and Community Development.

[ 2003, c. 451, Pt. L, §1 (AMD) .]

2-A. Permit. "Permit" means a license, certificate, registration or other authorization required by a governmental agency for a business undertaking. "Permit" includes, but is not limited to, a permit by rule issued by the Department of Environmental Protection in accordance with Title 38, section 344, subsection 7.

[ 1991, c. 826, §1 (NEW) .]

3. State Development Office. "State Development Office" means the Department of Economic and Community Development.

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1991, c. 826, §1 (AMD). 2003, c. 20, §Q1 (AMD). 2003, c. 451, §L1 (AMD).



5 §13055. Organization of department

The department shall consist of the organizations as established in this section to fulfill the purposes and mission as stated in this chapter and in a manner consistent with the State's economic development strategy. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

1. Organizations. The department contains the following organizations:

A. The Office of Business Development; [2003, c. 198, §1 (AMD).]

B. The Office of Tourism; [2003, c. 673, Pt. M, §2 (AMD).]

C. [1989, c. 875, Pt. M, §§3, 13 (RP).]

D. [1989, c. 875, Pt. M, §§3, 13 (RP).]

E. [1991, c. 622, Pt. F, §7 (RP).]

F. The Office of Community Development; and [2003, c. 673, Pt. M, §2 (AMD).]

G. The Office of Innovation. [2003, c. 673, Pt. M, §2 (NEW).]

[ 2003, c. 673, Pt. M, §2 (AMD) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §§P7,P7A (AMD). 1989, c. 502, §B73 (AMD). 1989, c. 875, §§M2,3,13 (AMD). 1991, c. 622, §F7 (AMD). 1995, c. 560, §B2 (AMD). 2003, c. 198, §1 (AMD). 2003, c. 673, §M2 (AMD).



5 §13056. Duties and responsibilities of department

The department shall have the duties and responsibilities to: [1987, c. 534, Pt. A, §§17, 19 (NEW).]

1. Implement policies and programs. Implement economic development policies and programs in compliance with the state economic development strategy;

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

2. Work with other organizations. Work with other state agencies, municipalities and regional planning, community and economic development organizations for the purpose of assisting and encouraging the orderly and coordinated development of the State;

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

3. Conduct planning and research. Conduct planning, research and analysis for department needs, but not macroeconomic forecasting, which is the responsibility of the Governor's Office of Policy and Management. The department shall gather, maintain and have access to all economic and other information necessary to the performance of its duties;

[ 2011, c. 655, Pt. DD, §6 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

4. Communication with private sector. Communicate, on a regular basis, with the private sector to inform the private sector of departmental programs and services and to determine the needs, problems and opportunities of the private sector;

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

5. Prepare and distribute publications. Prepare and distribute publications that:

A. Describe various business development programs within the State that are available to Maine businesses; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. Describe the various community and economic development programs of the State; and [1987, c. 534, Pt. A, §§17, 19 (NEW).]

C. Market the State of Maine and its communities as suitable areas for business development; [2003, c. 159, §1 (AMD).]

[ 2003, c. 159, §1 (AMD) .]

6. Implement programs. Implement economic and community development programs which are assigned to the department by the Governor or Legislature, including those formerly administered by the following other state agencies:

A. The programs of the State Development Office; and [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. Other community planning and development assistance programs of the State Planning Office; [2003, c. 159, §2 (AMD).]

[ 2003, c. 159, §2 (AMD) .]

7. Contract for services. When contracting for services, to the maximum extent feasible, seek to use the State's private sector resources in conducting studies, providing services and preparing publications; and

[ 2003, c. 159, §3 (AMD) .]

8. Lead agency for business assistance in response to certain events. Be the lead agency for the State to provide information and business assistance to employers and businesses as part of the State's response to an event that causes the Department of Labor to carry out rapid-response activities as described in 29 United States Code, Sections 2801 to 2872 (2002).

[ 2003, c. 159, §4 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 2003, c. 159, §§1-4 (AMD). 2011, c. 655, Pt. DD, §6 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).



5 §13056-A. Comprehensive evaluation of state investments in economic development

By February 1, 2013, the commissioner shall develop and submit to the Governor and the Legislature a plan for the comprehensive evaluation of state investments in economic development. Beginning February 1, 2014, the commissioner shall submit a biennial comprehensive evaluation of state investments in economic development, not to include programs evaluated pursuant to section 13107 or those independent evaluations required by federal programs, to the Governor and the Legislature. The evaluation must: [2011, c. 563, §2 (AMD).]

1. Outcome measures. Establish and report on outcome measures considered appropriate by public and private practitioners inside and outside of this State in the field of economic development, including measures that assess the overall economic performance of the programs to be evaluated under subsection 1-A, as demonstrated by the number of jobs created and wages paid that are attributable to the program, and any state revenues that are attributable to the activities of the program;

[ 2011, c. 563, §2 (AMD) .]

1-A. Programs identified for evaluation. Include, but is not limited to, the review of the following programs: the Maine Employment Tax Increment Financing Program, pursuant to Title 36, chapter 917; the Governor's Training Initiative Program, pursuant to Title 26, section 2031; the Loring Development Authority of Maine, pursuant to Title 5, section 13080; the visual media production certification program, pursuant to Title 5, section 13090-L; the promotion and marketing of state products through the department, pursuant to Title 5, section 13062; the Maine International Trade Center, pursuant to Title 10, section 945; municipal tax increment financing, pursuant to Title 30-A, section 5227; and the pine tree development zone program, pursuant to Title 30-A, section 5250-J;

[ 2011, c. 563, §2 (NEW) .]

2. Reviewers. Use independent, nonpartisan reviewers to assess the effect of economic development activities on the competitiveness of industry sectors in this State; and

[ 2011, c. 563, §2 (AMD) .]

3. Recommendations. Include recommendations to the Legislature on existing and proposed state-supported economic development programs and activities to affect economic development in this State.

[ 2007, c. 434, §1 (NEW) .]

SECTION HISTORY

2007, c. 434, §1 (NEW). 2011, c. 563, §2 (AMD).



5 §13056-B. Reporting requirements of recipients of economic development funding

To assist the department in preparing the comprehensive economic development evaluation pursuant to section 13056-A, a recipient of state economic development funding, including General Fund appropriations, dedicated revenue, tax expenditures as defined in section 1666 and general obligation bond proceeds for economic development, shall, in addition to any other reporting requirements required by law, collect, maintain and provide data as requested by the department. [2009, c. 337, §1 (AMD).]

SECTION HISTORY

2007, c. 434, §2 (NEW). 2009, c. 337, §1 (AMD).



5 §13056-C. Maine Economic Development Evaluation Fund

1. Fund established. The Maine Economic Development Evaluation Fund, referred to in this section as "the fund," is established as a nonlapsing Other Special Revenue Funds account administered by the department for the purposes of funding the comprehensive economic development evaluation required pursuant to section 13056-A.

[ 2007, c. 434, §3 (NEW) .]

2. Fund sources. The fund receives money deposited by the Treasurer of State pursuant to this section and any other gift, grant or other source of revenue deposited for funding the comprehensive economic development evaluation required pursuant to section 13056-A.

[ 2007, c. 434, §3 (NEW) .]

3. Payments to fund. Notwithstanding section 1585 or any other provision of law, the department shall assess agencies or private entities that receive General Fund appropriations or general obligation bonds for economic development an amount for contribution to the fund that is not to exceed 0.8% of General Fund appropriations received by or general obligation bonds issued to an agency or entity for economic development efforts. Private entities that receive funds from general obligation bonds for economic development efforts shall pay to the Treasurer of State in the fiscal year in which the general obligation bond was issued an assessment amount determined by the department that is not to exceed 0.8% of the proceeds from the bond issue in any fiscal year, which payment must be made from available resources other than bond proceeds. Only those programs that receive $250,000 or more in economic development appropriations in any fiscal year or those entities that receive funds from a general obligation bond issue of $250,000 or more for economic development efforts in any fiscal year, as identified and certified by the department and the Office of Fiscal and Program Review, may be assessed pursuant to this subsection. The department shall provide to each agency or private entity an annual budget for the fund and a detailed account of each institution's required assessment. Total payments made pursuant to this section may not exceed $200,000 in any fiscal year.

[ 2011, c. 563, §3 (AMD) .]

SECTION HISTORY

2007, c. 434, §3 (NEW). 2009, c. 337, §2 (AMD). 2011, c. 563, §3 (AMD).



5 §13056-D. Communities for Maine's Future Program

1. Program established; administration. The Communities for Maine's Future Program, referred to in this section as "the program," is established within the department to assist and encourage communities to revitalize and to promote community development and enhance projects. The department shall administer the program to provide funding for the rehabilitation, revitalization and enhancement of downtowns and village centers and main streets in the State. All funds received for this program must be deposited into the Communities for Maine's Future Fund established in subsection 7.

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

2. Review panel. The Community for Maine's Future Review Panel, referred to in this section as "the panel," is established to evaluate proposals and determine funding under the program. The panel consists of:

A. The commissioner; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. The Director of the Maine Historic Preservation Commission; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee; and [2011, c. 655, Pt. EE, §7 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

D. Four members of the public, one with experience in economic and community development, one with experience in historic preservation, one with experience in downtown revitalization and one with experience in tourism development and promotion. The first 2 of these members are appointed by the President of the Senate and the remaining 2 by the Speaker of the House. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2011, c. 655, Pt. EE, §7 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

3. Review process. The panel shall review proposals for funding under the program in accordance with this subsection.

A. The panel shall establish the deadline by which proposals must be postmarked and received. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. Department staff shall undertake the initial review and preliminary scoring of proposals. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. A subcommittee appointed by the panel to score proposals shall review and determine the final score for the proposals. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

D. A subcommittee appointed by the panel to nominate finalists shall review all of the proposals, identify issues for full review and discussion by the panel and recommended project finalists to the full panel for detailed review and consideration. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

E. The panel shall review all the proposals submitted, select the finalists and allocate funding. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

In reviewing proposals, the panel shall use the scoring system established in subsection 5.

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

4. Applicant requirements. An applicant for funding under this section must:

A. Be a city or town; and [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. Demonstrate the capacity to undertake the project with a reasonable prospect of bringing it to a successful conclusion. In assessing an applicant's ability to meet the requirements of this paragraph, the panel may consider all relevant factors, including but not limited to the applicant's level of debt; fund-raising ability; past economic and community development activities; grants from federal, state or local sources; previous historic preservation, rehabilitation or enhancement activity; organizational history; scope of economic or revitalization vision; and evidence of success in previous efforts. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

5. Scoring system. The department and the panel shall develop a scoring system for use by the panel in evaluating proposals under this section. The scoring system must be designed to identify those projects that are most aligned with the State's economic and community development and historic preservation and enhancement priorities. The scoring system must assign points according to the relative value of:

A. The economic significance of the proposed project to the immediate vicinity and to the State as a whole; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. The level of compatibility with the historic community character; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The value of the proposed project with respect to historic preservation and rehabilitation; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

D. The value of the proposed project with respect to downtown revitalization; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

E. The value of the proposed project to encourage or accomplish sustainable, mixed-use, pedestrian-oriented or transit-oriented development; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

F. The extent to which the proposed project meets or exceeds minimum energy efficiency standards, uses green building practices or materials, or both; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

G. The value of the proposed project with respect to tourism promotion and development; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

H. The degree of community support for the proposed investment; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

I. The extent to which the proposed project involves other preservation partnerships and meets multiple criteria within this section; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

J. The match provided by the applicant; and [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

K. Related public funding sources supporting the project. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

6. Additional criteria. In addition to evaluating the proposals using the scoring system established in subsection 5, the panel shall also consider criteria in reviewing a proposal:

A. The level to which a proposal supports the open space or recreation objectives, or both, of a local comprehensive plan; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. The extent to which a project is consistent with an adopted comprehensive plan that meets the standards of the laws governing growth management pursuant to Title 30-A, chapter 187; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The extent to which a project is consistent with an existing strategic plan for downtown or village center revitalization; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

D. The current and anticipated demand for use and diversity of uses of this site; [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

E. The extent to which the project is consistent with any relevant regional economic development plan or other relevant regional plan; and [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

F. Any additional benefits that contribute to the character of the town or region in which the project is situated, including the rehabilitation or renovation of mills and other buildings in the community. [2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

7. Communities for Maine's Future Fund created. The Communities for Maine's Future Fund, known as "the fund," is established to provide funding for the rehabilitation, revitalization and enhancement of downtowns and village centers and main streets in the State. The fund is dedicated, nonlapsing fund, and all revenues deposited in the fund remain in the fund and must be disbursed in accordance with this section.

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

8. Rules. The department may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 414, Pt. G, §1 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

SECTION HISTORY

2009, c. 414, Pt. G, §1 (NEW). 2009, c. 414, Pt. G, §5 (AFF). 2011, c. 655, Pt. EE, §7 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 657, Pt. W, §6 (REV).



5 §13056-E. Assistance from Communities for Maine's Future Fund

1. Application for downtown improvement or asset grants. In addition to the other forms of financial assistance available, an eligible municipality or group of municipalities may apply for a downtown and community development grant from the Communities for Maine's Future Fund established in section 13056-D, subsection 7 and referred to in this section "the fund," the proceeds of which must be used to acquire, design, plan, construct, enlarge, repair, protect or enhance downtown improvements or assets. The department may prescribe an application form or procedure for an eligible municipality or group of municipalities to apply for a grant under this section. The application must include all information necessary for the purpose of implementing this section.

[ 2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

2. Eligibility certification. In addition to criteria established in section 13056-D:

A. The applicant must certify that it has secured all permits, licenses and approvals necessary to construct the improvements to be financed by the grant; [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. The department must affirm that the applicant has met the conditions of this paragraph.

(1) A municipality is eligible to receive a grant if that municipality has adopted a growth management program certified under Title 30-A, section 4347-A that includes a capital improvement program composed of:

(a) An assessment of all public facilities and services, including, but not limited to, roads and other transportation facilities, sewers, schools, parks and open space, fire departments and police departments;

(b) An annually reviewed 5-year plan for the replacement and expansion of existing public facilities or the construction of such new facilities as are required to meet expected growth and economic development. The plan must include projections of when and where those facilities will be required; and

(c) An assessment of the anticipated costs for replacement, expansion or construction of public facilities, an identification of revenue sources available to meet these costs and recommendations for meeting costs required to implement the plan.

Subject to the limitations of this subsection, 2 or more municipalities that each meet the requirements of divisions (a), (b) or (c) may jointly apply for assistance under this section; and [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The department must affirm that the applicant has met the conditions of this paragraph. A municipality is eligible to receive a downtown improvement grant if that municipality has:

(1) Shown broad-based support for downtown revitalization;

(2) Established a comprehensive downtown revitalization work plan, including a definition and a map of the affected area;

(3) Developed measurable goals and objectives;

(4) Demonstrated a historic preservation ethic;

(5) Developed the capacity to report on the progress of the downtown program; and

(6) Established the ability and willingness to support integrated marketing efforts for retailers, services, activities and events. [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

3. Criteria; conditions for downtown village center grants. The department shall develop criteria and conditions for the award of downtown and village center grants to eligible municipalities subject to the requirements of this section, including:

A. Basic criteria for redevelopment or revitalization of a downtown growth area as defined under Title 30-A, section 4301, subsection 6-C or village; [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. A preference for capital investment projects that provide substantial regional benefits; [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The adoption of other criteria as the department determines necessary to ensure that grants made under this section maximize the ability of municipalities to accommodate planned growth and economic development; [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

D. Consistency with the municipality's comprehensive plan or local growth management program; [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

E. Leveraging of other private, federal or local dollars; and [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

F. Economic gain to the community, including tax income and jobs created. [2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

4. Coordination. The department shall coordinate the grants made under this section with community assistance loans and grants administered by the department and with other state assistance programs designed to accomplish similar objectives, including those administered by the Department of Education, the Department of Transportation, the Finance Authority of Maine, the Maine State Housing Authority, the Maine Historic Preservation Commission, the Department of Administrative and Financial Services, the Department of Agriculture, Conservation and Forestry and the Department of Environmental Protection.

[ 2011, c. 655, Pt. JJ, §2 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

5. Report to the Legislature. The department shall report to the joint standing committee of the Legislature having jurisdiction over economic development matters no later than January 1st of each odd-numbered year on the grants program. The department may make any recommendations it finds necessary to more effectively achieve the purposes of this section, including the appropriation of any necessary additional funds.

[ 2009, c. 414, Pt. G, §2 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

SECTION HISTORY

2009, c. 414, Pt. G, §2 (NEW). 2009, c. 414, Pt. G, §5 (AFF). 2011, c. 655, Pt. JJ, §2 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



5 §13056-F. Historic Preservation Revolving Fund

1. Fund established; administration. The Historic Preservation Revolving Fund, referred to in this section as "the revolving fund," is established within the Maine Historic Preservation Commission, referred to in this section as "the commission," in order to provide funds to qualified nonprofit historic preservation organizations in the State for the purpose of acquisition of endangered historic properties of local, state or national significance, as determined by the commission, for resale to new owners who agree to preserve, rehabilitate or restore the properties as necessary, subject to preservation easements or covenants held by the qualified organization. The commission may provide funds to the qualified organization for purposes outlined in subsection 4.

All funds received must be deposited into the revolving fund.

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

2. Review process. The commission shall review proposals for acquisition of historic properties by qualified organizations with funds from the revolving fund in accordance with this subsection.

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

3. Applicant requirements. An applicant for funding under this section must be a qualified nonprofit historic preservation organization. For purposes of this section, "qualified nonprofit historic preservation organization" or "qualified organization" means a nonprofit preservation or historical organization whose purposes include preservation of historic property or a governmental body. A qualified organization must also demonstrate previous historic preservation, rehabilitation or acquisition activity; availability of staff with demonstrated professional training and experience in administration of historic preservation programs; and familiarity with preservation standards and with acquisition and resale of historic property.

The qualified organization must also demonstrate the capacity to undertake the project with a reasonable prospect of bringing it to a successful conclusion. In assessing an applicant's ability to meet the requirements of this subsection, the commission may consider all relevant factors, including but not limited to the applicant's organizational purpose; organizational history; previous historic preservation, rehabilitation or acquisition activity; scope of economic or revitalization vision; and evidence of success in previous efforts.

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

4. Revolving fund expenditures. Payment from the revolving fund is made by the commission to qualified nonprofit historic preservation organizations for the purpose of preservation of significant endangered historic properties through acquisition and resale. Payments may include all costs associated with such an acquisition and carrying costs, as well as stabilization, rehabilitation and completion of a conditions study by the qualified organization for approval by the commission and may also include a fee for establishing a preservation easement or covenant to be held by the qualified organization. When possible, the qualified organization shall seek to secure the qualified property by option to be executed at closing to minimize carrying costs. The qualified organization shall seek to resell the property at fair market value to a new private, nonprofit or public owner who agrees to preserve, rehabilitate or restore the property as provided in the easement or covenant. Net proceeds from the resale of properties must be returned to the revolving fund within the commission. Funds returned to the revolving fund are to be used exclusively for the acquisition of additional historic properties, except that no more than 5% of the fund balance may be used by the commission to fund administration of the program by cooperating organizations.

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

5. Evaluation criteria. The commission shall evaluate proposals under this section. The commission shall seek to fund those proposals that best meet its historic preservation priorities for the State and region and that support its economic and community development and enhancement priorities and shall evaluate properties in such proposals relative to:

A. The level of historic or architectural significance; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

B. The value with respect to historic preservation and rehabilitation; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

C. The degree to which the property is endangered; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

D. The economic significance to the immediate vicinity and to the State; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

E. The value with respect to downtown revitalization, open space conservation or other public purposes; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

F. The availability at fair market value; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

G. The degree to which the property is available below fair market value; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

H. The potential marketability; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

I. The feasibility of rehabilitation or restoration and reuse; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

J. The value of the proposed property with respect to tourism promotion and development; [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

K. The degree of community support; and [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

L. The extent to which the proposed project involves partnerships or meets multiple criteria. [2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF).]

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

6. Rules. The commission may adopt rules to implement this section. Rules adopted to implement this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 414, Pt. G, §3 (NEW); 2009, c. 414, Pt. G, §5 (AFF) .]

SECTION HISTORY

2009, c. 414, Pt. G, §3 (NEW). 2009, c. 414, Pt. G, §5 (AFF).



5 §13057. Commissioner; appointment

The commissioner shall be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over economic development matters and legislation and to confirmation by the Legislature. The commissioner shall serve at the pleasure of the Governor. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

1. Qualifications. The commissioner shall be a person with background, experience and interest in the areas of community and economic development.

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW).



5 §13058. Duties and responsibilities of commissioner

The department shall be administered by the commissioner. The commissioner shall have the following powers and duties. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

1. Employ and remove staff. The commissioner shall employ and remove staff of the department. Persons employed in major policy-influencing positions, as defined in section 934-A, and professional staff whose positions were formerly located in the State Development Office serve at the pleasure of the commissioner. The office directors serve at the pleasure of the commissioner.

A. All professional positions that are unclassified positions and members of bargaining units and are transferred to the department from units of State Government other than the State Development Office retain their current status, including their rights as members of bargaining units. The position responsible for the administration of the tax incentive programs and classified, clerical and other nonprofessional staff must be hired pursuant to the Civil Service Law for classified state employees. [2005, c. 425, §4 (AMD).]

B. The commissioner may employ or engage such outside technical or professional consultants as may be necessary or appropriate to assist the office in carrying out its functions and may enter into contracts with other boards, commissions, departments and divisions of the State, with the University of Maine System or with private entities to assist the commissioner in carrying out the commissioner's duties under this chapter. [2005, c. 425, §4 (AMD).]

[ 2005, c. 425, §4 (AMD) .]

2. Accept federal funds. The commissioner may accept for the State any federal funds appropriated under any federal law relating to the authorized programs of the department, including community and economic development in those nonentitlement areas and for those projects duly authorized under the United States Housing and Community Development Act of 1974, Title 1, and its subsequent amendments. The commissioner may undertake the necessary duties and tasks to implement federal law with respect to the authorized programs of the department.

A. The commissioner may accept for the department any funds from any other agency of government, individual, group, foundation or corporation to carry out this chapter, including fees designated by the commissioner for books, brochures, pamphlets, films, photos, maps and similar materials. A revolving fund is established within the department for the use of the department to cover the printing and distribution costs of these materials. Income from the sale of publications shall be credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of the revolving funds. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

2-A. Accept grants. The commissioner may accept grant funds from other public or private sources to be used to carry out the duties of the department.

[ 1989, c. 875, Pt. E, §7 (NEW) .]

3. Hold hearings and adopt rules. The commissioner may hold hearings and adopt rules, in accordance with the Maine Administrative Procedures Act, Title 5, chapter 375, with respect to the implementation of authorized programs of the department.

A. The commissioner may adopt rules to distribute funds or assistance under the United States Housing and Community Development Act of 1974, Title 1, and its subsequent amendments. The rules shall be consistent with the annual final statement for the State Community Development Program submitted to the Federal Government. The department shall give notice in writing of any such rules to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs at least 20 days before the hearing, as stipulated in the Maine Administrative Procedure Act, Title 5, chapter 375, or before the deadline for comments if no hearing is scheduled. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

4. Coordinate programs and services. The commissioner shall coordinate the programs and services of the department. The commissioner shall coordinate the department's programs and services with those programs and services of other state agencies and regional planning and economic development organizations.

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

5. Review of program; report to Governor and Legislature. The commissioner shall review and evaluate the programs and functions of the department and the operation of the economic delivery system using the information available from the economic development evaluation pursuant to section 13056-A. The commissioner shall report the commissioner's findings and recommendations with respect to the issues described in this subsection to the Governor and to the Legislature no later than February 1st of each first regular session of the Legislature. The commissioner shall conduct the review and evaluation with respect to the following:

A. The purpose of these programs and the degree to which the purpose is being met; [1993, c. 349, §14 (RPR).]

B. The degree of significance of the purpose of the programs and functions of the department; [1993, c. 349, §14 (RPR).]

C. The extent of the coordination of programs and services as required in subsection 4; [1993, c. 349, §14 (RPR).]

D. The needs, problems and opportunities that are not being met by the programs and services of the department; [1993, c. 349, §14 (RPR).]

E. The types of programs and services necessary to meet the needs, problems and opportunities as set out in paragraph D; [1993, c. 349, §14 (RPR).]

F. The problems and successes in the economic delivery system; [1993, c. 349, §14 (RPR).]

G. The state of small business in this State, including economic data, the effectiveness of state programs to aid small business, problems of small business that may be affected by state policies and such other information on small business as desired by the commissioner; [1993, c. 349, §14 (RPR).]

H. Within available resources, the extent of business growth and change, including business expansions, new businesses and business closings; [1999, c. 776, §4 (AMD).]

I. Within available resources, the status of investments in business in the State; and [1999, c. 776, §4 (AMD).]

J. The extent to which the purposes of the Maine Downtown Center are being met. [1999, c. 776, §5 (NEW).]

[ 2009, c. 337, §3 (AMD) .]

6. Responsible for oversight. The commissioner shall be responsible for the oversight and implementation of the following:

A. A program of assistance to encourage business development pursuant to subchapter II; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. Community development programs; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

C. A program of tourism promotion and development; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

D. The promotion of Maine products and Maine as an investment opportunity; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

E. A foreign trade zone program; and [2001, c. 703, §2 (AMD).]

F. The Business Assistance Referral and Facilitation Program, pursuant to section 13063. [2001, c. 703, §2 (AMD).]

G. [2001, c. 703, §3 (RP).]

[ 2001, c. 703, §§2, 3 (AMD) .]

7. Commissioner to coordinate programs.

[ 2003, c. 673, Pt. M, §3 (RP) .]

8. Dependent care services.

[ 2003, c. 673, Pt. M, §4 (RP) .]

9. Designate and certify local and regional organizations. The commissioner may designate and certify competent local and regional economic development organizations to implement state programs and services in whole or in part.

A. The commissioner may assist in forming regional planning commissions and councils of governments and may assist with financing the cost of operation of the regional planning commissions established under Title 30, chapter 204-A, subchapter III, and councils of governments empowered under Title 30, chapter 204-A, subchapter II. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. The commissioner shall adopt rules with respect to standards and criteria for local and regional agencies to be certified and evaluate local and regional organizations in regard to the implementation of these programs and services. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

10. Assistance to municipalities to generate economic growth. The commissioner shall administer a program of assistance to municipalities to generate jobs and business development. Potential uses of this money include infrastructure development, planning and technical assistance, marketing and other types of capacity building.

A. This program may consist of a fund consisting of money derived from any general obligation bonds issued for the purposes of generating economic development and jobs. This fund with money not exceeding $1,000,000 shall be administered by the Department of Economic and Community Development to provide assistance as defined in this subsection. Money available for the purpose of this subsection shall not be used to provide financial assistance to business. [1987, c. 769, Pt. A, §19 (NEW).]

B. [1995, c. 462, Pt. A, §11 (RP).]

[ 1995, c. 462, Pt. A, §11 (AMD) .]

10-A. Maine Downtown Center.

[ 1999, c. 790, Pt. R, §1 (RP) .]

11. Federally mandated programs.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

12. Energy conservation standards.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

13. Approval or denial of certificates.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

14. Preparation of manual.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

15. Review and inspection.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

16. Administration of state standards.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

17. Rule-making authority.

[ 1989, c. 875, Pt. M, §§4, 13 (RP) .]

18. Commissioner's designee. When the commissioner is explicitly empowered by statute to appoint a designee to replace the commissioner on any board, commission or similar body, none of which have a termination date, and the commissioner appoints a designee, the commissioner shall appoint that designee from within the commissioner's department. The commissioner shall make this designee known to the appointing authority and to the chair of the body to which the appointment is made, if that body exists at the time of appointment. The designee is the only person who may fill that appointee position until a successor is designated through the same appointment procedure.

[ 1995, c. 688, §7 (NEW) .]

19. Coordinate assessment of transportation needs related to economic development projects. The commissioner shall coordinate the activities of the department, the Department of Agriculture, Conservation and Forestry, the Department of Transportation and regional planning and economic development organizations to ensure that the location of rail lines, potential use of passenger and freight rail and costs of transportation improvements related to development are considered during initial planning and locating of projects reviewed by the commissioner in administering economic development programs under this chapter.

[ 2011, c. 655, Pt. JJ, §3 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 769, §A19 (AMD). 1989, c. 501, §DD16 (AMD). 1989, c. 857, §44 (AMD). 1989, c. 875, §§E7,L3,4,M4 ,13 (AMD). 1993, c. 349, §14 (AMD). 1995, c. 462, §A11 (AMD). 1995, c. 688, §7 (AMD). 1997, c. 530, §A34 (AMD). 1999, c. 776, §§4-6 (AMD). 1999, c. 790, §R1 (AMD). 2001, c. 703, §§2,3 (AMD). 2003, c. 498, §1 (AMD). 2003, c. 673, §§M3,4 (AMD). 2005, c. 425, §4 (AMD). 2009, c. 337, §3 (AMD). 2011, c. 655, Pt. JJ, §3 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



5 §13059. State agencies to cooperate

All state agencies and any other organizations designated by the department to implement community and economic development programs and policies shall cooperate with and expeditiously respond to requests of the department. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW).



5 §13060. State standards for appliance energy efficiency (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §DD17 (NEW). 1989, c. 875, §§M5,13 (RP).









Subchapter 1-A: SCIENCE AND TECHNOLOGY

Article 1: PLANNING AND EVALUATION

5 §13060-A. Science and technology plan (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 673, §M5 (RP).



5 §13060-B. Comprehensive research and development evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 673, §M5 (RP).



5 §13060-C. Reporting requirements of recipients of research and development funding (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 464, §1 (AMD). 2003, c. 673, §M5 (RP).






Article 2: SCIENCE AND TECHNOLOGY PROGRAMS

5 §13060-D. Maine Research and Development Evaluation Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 464, §2 (AMD). 2003, c. 673, §M5 (RP).



5 §13060-E. Experimental program to stimulate competitive research (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 673, §M5 (RP).



5 §13060-F. Maine EPSCoR Capacity Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §RR2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 673, §M5 (RP).









Subchapter 1-B: MARKETING AND PROMOTION

5 §13060-G. Comprehensive marketing strategy (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 704, §2 (NEW). 2005, c. 425, §5 (RP).






Subchapter 2: BUSINESS DEVELOPMENT

Article 1: GENERAL PROVISIONS

5 §13061. Office established

The commissioner shall establish the Office of Business Development. This office shall encourage the initiation, expansion and location of businesses in Maine which would expand quality employment opportunities for Maine citizens. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

The Office of Business Development shall encourage business by removing barriers to growth, facilitating exploration of opportunities and providing assistance necessary to enhance business consistent with the State's economic development strategy. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW).



5 §13062. Office of Business Development

The Director of the Office of Business Development shall administer the office in accordance with the policies of the commissioner and the provisions of this chapter, emphasizing a program of targeted business development designed to attract particular types of businesses that have potential for Maine and businesses that are considered to be compatible with Maine's environment and interests. The office shall actively seek and encourage firms to expand or locate in Maine. The office is responsible for the implementation of programs designed to promote Maine products in national and international markets and to develop markets for industry located in Maine. [2003, c. 673, Pt. M, §6 (AMD).]

The Office of Business Development shall be responsible for the implementation of a program consisting of 3 primary elements. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

1. Business investment. Business investment shall be encouraged consistent with this subsection.

A. The office shall conduct an analysis of the various industrial sectors of the economy. The types of businesses to be targeted for attraction are those that have potential for development in Maine and that will contribute to a healthy climate for Maine's businesses, families and environment. [1999, c. 272, §1 (AMD).]

B. The office shall report its findings and recommendations to the commissioner. The commissioner, with the advice of the director shall determine the type and extent of the business investment program to be implemented. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

C. The director, with the approval of the commissioner, may make grants for market development from appropriations for that purpose to any municipality or group of municipalities which have received a grant of authority from the Federal Government to establish a foreign trade zone. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

D. Application for foreign trade zones shall be according to this paragraph.

(1) The director, with the approval of the commissioner, on behalf of the State, may make applications to the Foreign Trade Zone Board and establish foreign trade zones that are to be located on state-owned, leased or otherwise controlled property. A municipality, group of municipalities or a public or private corporation may, with the approval of the department, make applications to the Foreign Trade Zone Board and establish foreign trade zones at other locations. Foreign trade zones shall be established in or adjacent to any ports of entry in the State, where personal property in transit shall be exempt from the stock-in-trade tax and such other taxes and customs as are normally levied in a port of entry.

(2) Any development or activity with a foreign trade zone established in the State is subject to the laws which the Department of Environmental Protection, Department of Agriculture, Conservation and Forestry, Department of Marine Resources and Department of Inland Fisheries and Wildlife are responsible for administering, as well as any other law which protects the environment.

(3) For the purpose of this subsection, "personal property in transit" through the areas established under this paragraph means goods, wares and merchandise either moving in interstate or international commerce through these zones or consigned to a warehouse, public or private, within these zones, whether specified when transportation begins or afterward. This property shall not be deprived of exemption because, while in the warehouse, the property is assembled, bound, joined, processed, disassembled, divided, cut, broken in bulk, relabeled or repackaged. The exemption granted shall be liberally construed to effect the purposes of this subsection. The warehouse in which these goods, wares or merchandise are stored shall not be owned, in whole or in part, by either the consignee or consignor. This paragraph does not apply to agricultural products. [1989, c. 781, (AMD); 2011, c. 657, Pt. W, §5 (REV).]

[ 1999, c. 272, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Business assistance. Business assistance services shall be provided consistent with this subsection.

A. The office shall provide business assistance services that are convenient to businesses throughout the State. The office shall use certified local and regional economic development organizations, educational institutions or certified private sector firms to implement this subsection.

(1) Business assistance services shall include managerial and technical assistance and assistance with applications for loans and the completion of applications for licenses and permits from regulatory agencies.

(2) The office, in conjunction with local and regional organizations and other institutions and firms in the private sector with marketing expertise, may conduct seminars on marketing and marketing-related topics for Maine businesses. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. In accordance with section 13063, the office shall implement a business ombudsman program. [2011, c. 304, Pt. C, §1 (AMD).]

[ 2011, c. 304, Pt. C, §1 (AMD) .]

3. Industry-wide assistance and market development. The director shall be responsible for a program of industry-wide assistance and market development.

A. The director shall work with other state agencies which implement marketing programs and strive to coordinate the marketing activities of the department with those of other agencies whenever possible. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. The director shall be responsible, to the maximum extent possible, for providing assistance to industry sectors and business to identify market opportunities, develop market strategies and to promote industry-wide development. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 781, (AMD). 1999, c. 272, §1 (AMD). 2003, c. 673, §M6 (AMD). 2011, c. 304, Pt. C, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV).



5 §13062-A. Economic Conversion Division (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §NNN1 (NEW). 1993, c. 725, §1 (AMD). 1995, c. 395, §D5 (AMD). 1995, c. 395, §D18 (AFF). 1995, c. 560, §B3 (AMD). MRSA T. 5, §13062-A, sub-§5 (RP).






Article 2: BUSINESS ASSISTANCE REFERRAL AND FACILITATION PROGRAM: PROGRAM RESPONSIBILITIES AND DELIVERY

5 §13063. Business Ombudsman Program

The director shall establish and implement pursuant to this section the Business Ombudsman Program, referred to in this section as "the program," and the director shall serve as the ombudsman for the program. The program is established to: resolve problems encountered by businesses dealing with other state agencies; facilitate responsiveness of State Government to small business needs; report to the commissioner and the Legislature on breakdowns in the economic delivery system, including problems encountered by businesses dealing with state agencies; assist businesses by referring businesses and persons to resources that provide the business services or assistance requested; provide comprehensive permit information and assistance; and serve as a central clearinghouse of information with respect to business assistance programs and services available in the State. [2011, c. 304, Pt. C, §2 (AMD).]

1. Referral and central clearinghouse service. The ombudsman shall maintain and update annually a list of the business assistance programs and services and the names, locations, websites and telephone numbers of the organizations providing these programs and services that are available within the State. The ombudsman may publish a guide consisting of the business assistance programs and services available from public or private sector organizations throughout the State. This program must be designed to:

A. Respond to written and oral requests for information about business services and assistance programs available throughout the State; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

B. Obtain and compile the most current and available information pertaining to business assistance programs and services within the State; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

C. Delineate the business assistance programs and services by type of program or service and by agency; and [1987, c. 534, Pt. A, §§17, 19 (NEW).]

D. Maintain a list, to be updated annually, of marketing programs of state agencies with a description of each program. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

[ 2011, c. 304, Pt. C, §2 (AMD) .]

2. Business fairness and responsiveness. The ombudsman shall implement a business fairness and responsiveness service designed to:

A. Resolve problems encountered by businesses with other state agencies and with certified regional and local economic development organizations; [2011, c. 304, Pt. C, §2 (AMD).]

B. Coordinate programs and services for business among agencies and all levels of government; [1987, c. 534, Pt. A, §§17, 19 (NEW).]

C. Facilitate responsiveness of State Government to business needs; and [2011, c. 304, Pt. C, §2 (AMD).]

D. Report to the commissioner and the Legislature any breakdowns in the economic delivery system, including problems encountered by businesses dealing with state agencies. [2011, c. 304, Pt. C, §2 (AMD).]

[ 2011, c. 304, Pt. C, §2 (AMD) .]

3. Comprehensive permit information. The ombudsman shall develop and maintain a program to provide comprehensive information on permits required for business undertakings, projects and activities and to make that information available to any person. This program must function as follows.

A. By December 15, 2011, each state agency required to review, approve or grant permits for business undertakings, projects and activities shall report to the office in a form prescribed by the office on each type of review, approval and permit administered by that state agency. Application forms, applicable agency rules and the estimated time period necessary for permit application consideration based on experience and statutory or regulatory requirements must accompany each state agency report. [2011, c. 304, Pt. C, §2 (AMD).]

B. Each state agency required to review, approve or grant permits for business undertakings, projects and activities, subsequent to its report pursuant to paragraph A, shall provide to the office, for information purposes only, a report of any new permit or modification of any existing permit together with applicable forms, rules and information required under subsections 1 and 2 regarding the new or modified permit. To ensure that the department's information is current, each agency shall report immediately to the office when a new permit is adopted or any existing permit is modified. "Permit," as used in this paragraph, refers to the categorical authorization required for an activity. "Permit" does not mean a permit issued to a particular individual or business. [1991, c. 826, §2 (NEW).]

C. The office shall prepare an information file on each state agency's permit requirements upon receipt of that state agency's reports and shall develop methods for that file's maintenance, revision, updating and ready access. [1991, c. 826, §2 (NEW).]

D. The office shall provide comprehensive permit information on the basis of the information received under this subsection. The office may prepare and distribute publications, guides and other materials explaining permit requirements affecting business and including requirements involving multiple permits or multiple state agencies that are based on the state agency reports and the information file for the convenience of permit applicants. [1991, c. 826, §2 (NEW).]

[ 2011, c. 304, Pt. C, §2 (AMD) .]

4. Permit assistance. By December 15, 2011, the ombudsman shall set up procedures to assist permit applicants who have encountered difficulties in obtaining timely and efficient permit review. These procedures must include the following.

A. Any applicant for permits required for a business undertaking, project or activity must be allowed to confer with the office to obtain assistance in the prompt and efficient processing and review of applications. [1991, c. 826, §2 (NEW).]

B. The office shall, as far as possible, give assistance, and the ombudsman may designate an officer or employee of the office to act as an expediter with the purpose of:

(1) Facilitating contacts for the applicant with state agencies responsible for processing and reviewing permit applications;

(2) Arranging conferences to clarify the interest and requirements of any state agency with respect to permit applications;

(3) Considering with state agencies the feasibility of consolidating hearings and data required of the applicant;

(4) Assisting the applicant in the resolution of outstanding issues identified by state agencies, including delays experienced in permit review; and

(5) Coordinating federal, state and local permit review actions to the extent practicable. [2011, c. 304, Pt. C, §2 (AMD).]

[ 2011, c. 304, Pt. C, §2 (AMD) .]

5. Retail business permitting program. By February 1, 2012, the ombudsman shall establish and administer a central permitting program for all permits required by retail businesses selling directly to the final consumer, including, but not limited to, permits required for the operation of hotels and motels, convenience stores and eating and lodging places, and permits required for the sale of liquor or beer, tobacco, food, beverages, lottery tickets and gasoline. Permits issued by the Department of Environmental Protection, the Department of Marine Resources and the Maine Land Use Planning Commission are not included in this program. The ombudsman shall:

A. Create a consolidated permit procedure that allows each business to check on a cover sheet all state permits for which it is applying and to receive all permit applications from a centralized office; [1993, c. 430, §1 (NEW).]

B. Total all permit fees due from a business, collect those fees on a semiannual basis, with 1/2 of the total fees due by January 1st and 1/2 of the total fees due by July 1st, and distribute the fees to the appropriate funds or permitting entities; [1993, c. 430, §1 (NEW).]

C. Forward a copy of the appropriate permit application to any commission, department, municipality or other agency that has responsibility for permitting that retail business; [1993, c. 430, §1 (NEW).]

D. Develop a tracking system to track permits issued by state agencies. This system must at a minimum include information on the applicant, agency involvement, time elapsed or expended on the permit and action taken; [1993, c. 430, §1 (NEW).]

E. Coordinate and supervise the permitting process to ensure that all involved state agencies process the applications and complete any necessary inspections in a timely fashion; and [1993, c. 430, §1 (NEW).]

F. Respond to inquiries from the business community and requests for information from the individual permitting entities, including reports on the status of an application. [1993, c. 430, §1 (NEW).]

A retail business is not required to participate in the retail business permitting program. An enforcement action taken against a retail business for a permit obtained through the retail business permitting program does not affect other permits issued to that same retail business through that program.

[ 2011, c. 304, Pt. C, §2 (AMD); 2011, c. 682, §38 (REV) .]

6. Municipal permitting agents. By February 1, 2012, the ombudsman shall establish a municipal centralized permitting program.

A. Upon application by the municipal officers of a municipality and upon evidence that the municipality meets all qualifications as determined by departmental rulemaking, the ombudsman shall appoint the municipality as a centralized permitting agent to provide all permits for retail businesses. Upon evidence that a municipality qualified to provide permits meets the qualifications for conducting the inspection associated with any of those permits as determined by departmental rulemaking, the ombudsman shall appoint that municipality as an agent to provide that inspection for retail businesses with less than 10,000 square feet of retail space. The ombudsman shall ensure that municipalities appointed as agents for purposes of inspection are qualified and capable of conducting those inspections in a manner that ensures compliance with all applicable public health and safety requirements. Retail businesses shall pay the municipality an additional fee of $4 for each permit included in the consolidated application up to a limit of $40. Municipalities may retain 1/2 of all fees collected for permits requiring inspection. The remaining 1/2 of those permit fees and all fees for permits not requiring inspection must be remitted to the department, which shall remit the fees to the issuing agency. A municipality with a population of less than 4,000 may contract with an appointed municipality for centralized permitting and inspection services. A retail business is not required to participate in the municipal central permitting program. [2011, c. 304, Pt. C, §2 (AMD).]

B. The ombudsman shall make permitting and inspection training programs available to a municipality seeking appointment or appointed as a central permitting agent. The municipality shall pay a fee of $25 for each person receiving permitting training and $100 for each person receiving inspection training. [2011, c. 304, Pt. C, §2 (AMD).]

C. A business that seeks to determine why it has not received its permits must be directed to the municipal office where the application was filed. That office shall bring the matter to the attention of the department, which shall contact the appropriate issuing agency. [1993, c. 430, §1 (NEW).]

D. A joint standing committee of the Legislature that recommends legislation that involves a new permit for retail businesses shall indicate in the legislation whether the permit is to be included in the municipal centralized permitting program.

During a review under Title 3, chapter 35 of a permit issuing agency, the joint standing committee having responsibility for the review shall recommend whether any of the permits issued by that agency should be included in the municipal centralized permitting program. [1995, c. 488, §3 (AMD).]

The ombudsman may extend by rulemaking, but may not curtail, the department's centralized permitting program or the municipal centralized permitting program, except that the programs may not be extended to include additional issuing agencies.

[ 2011, c. 304, Pt. C, §2 (AMD) .]

7. Goal and evaluation. It is the goal of the programs established in subsections 5 and 6 for retail businesses to obtain permits more quickly at no additional cost to the taxpayers of the State. The ombudsman shall devise and implement a program of data collection and analysis that allows a determination as to whether these goals have been met. This program must include the collection of benchmark data before the initiation of the programs and an enumeration of the number of municipalities participating in the program. By January 15, 2012 and every 2 years after that date, the ombudsman shall prepare and submit a report to the joint standing committee of the Legislature having jurisdiction over economic development matters regarding the effectiveness of the program and any recommendations as to why the retail business program and the municipal centralized permitting program should not be expanded to other sizes or types of businesses, to other issuing agencies and to smaller municipalities. The first report must contain an assessment of the levels of willingness of municipalities to participate in the programs established by this section.

[ 2011, c. 304, Pt. C, §2 (AMD) .]

8. Report. By January 15, 2012 and at least annually thereafter, the ombudsman shall report to the Governor and the joint standing committee of the Legislature having jurisdiction over economic development matters about the program with any recommendations for changes in the statutes to improve the program and its delivery of services to businesses. The joint standing committee of the Legislature having jurisdiction over economic development matters may report out a bill relating to the program.

[ 2011, c. 304, Pt. C, §2 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1991, c. 826, §2 (AMD). 1993, c. 430, §1 (AMD). 1995, c. 488, §3 (AMD). RR 1997, c. 2, §§17,18 (COR). 2011, c. 304, Pt. C, §2 (AMD). 2011, c. 682, §38 (REV).



5 §13063-A. Maine Education and Training Export Partnership (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §RRR1 (NEW). 1993, c. 558, §1 (AMD). 1993, c. 558, §2 (AFF). 1995, c. 519, §1 (AMD). 1995, c. 648, §9 (AFF). 1995, c. 648, §1 (RP).



5 §13063-B. Energy conservation programs (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 560, §B4 (NEW). 2003, c. 2, §L1 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR3 (RP). 2003, c. 644, §1 (AMD).



5 §13063-C. Job Retention Program

1. Establishment. The Job Retention Program is established within the Department of Economic and Community Development to encourage the retention of existing quality jobs in this State. Funds available in this program do not lapse but must be carried forward, except as provided in subsection 4, in order to carry out the purposes of this section.

[ 1995, c. 706, §2 (NEW) .]

2. Definitions. As used in this section the following terms have the following meanings.

A. "Certified retained business" means any for-profit business in this State other than a public utility as defined by Title 35-A, section 102 that retains 100 or more qualified employees in this State and that meets all of the following criteria to the satisfaction of the commissioner:

(1) The business is not engaged in retail operations; or, if it is engaged in retail operations, less than 50% of its total annual revenues from state-based operations are derived from sales taxable in this State or the business can demonstrate to the commissioner by a preponderance of the evidence that any increased sales will not include sales tax revenues derived from a transferring or shifting of retail sales from other businesses in this State; and

(2) The commissioner determines that the business is a successor to a business that would have ceased operations in this State but for the acquisition of that business after September 1, 1996 by the applicant by any means and the applicant demonstrates to the commissioner its intention to continue to operate and employ qualified employees in the State.

For purposes of this paragraph, "retail operations" means sales of consumer goods for household use to consumers who personally visit the business location to purchase the goods. [1997, c. 393, Pt. A, §13 (RPR).]

B. "Qualified employees" means full-time employees who are employed by a certified retained business, for whom a retirement program subject to the Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 101 to 1461, as amended, and group health insurance are provided, and whose income, calculated on a calendar year basis, is greater than the average annual per capita income in the labor market area in which the qualified employee is employed. Qualified employees must be residents of this State. [1997, c. 393, Pt. A, §13 (RPR).]

[ 1997, c. 393, Pt. A, §13 (RPR) .]

3. Expenditures from the program. The commissioner shall authorize payment from the program in an amount not to exceed $150,000 annually. In determining the amount of payment to any certified retained business, the commissioner may use the calculation methodology established in Title 36, section 6754, subsection 1. A certified retained business may receive payments for a period not to exceed 10 years, only if the business continues to meet the criteria established in subsection 2. Payments must be made no later than July 31st of each fiscal year beginning in fiscal year 1997-98 and ending in fiscal year 2006-07. Payments received by a certified retained business pursuant to this section must be used for capital investments, including, but not limited to, the acquisition, refurbishments, upgrading, modification and leasing of buildings, machinery and equipment.

[ 1995, c. 706, §2 (NEW) .]

4. Transfer from program. Funds must be transferred from the program as follows:

A. Upon the revocation of a certificate of approval, any balance remaining in the program and allocated to the business whose certificate has been revoked must be transferred to the department's "Administration - Economic and Community Development" program as nonlapsing funds to be used in accordance with section 13063-D; and [2001, c. 680, §1 (NEW).]

B. Notwithstanding section 1585, any balance remaining in the program after July 31, 2007 must be transferred to the Maine Budget Stabilization Fund as established in section 1532. [2005, c. 2, Pt. A, §9 (AMD); 2005, c. 2, Pt. A, §14 (AFF).]

The commissioner may consider the layoff or termination of all, or substantially all, of the employees of a certified retained business as demonstration that it has ceased operations.

[ 2005, c. 2, Pt. A, §9 (AMD); 2005, c. 2, Pt. A, §14 (AFF) .]

5. Investment of funds. The money in the program may be invested as provided by law with the earnings credited to the program.

[ 1995, c. 706, §2 (NEW) .]

6. Criteria for approval. Prior to issuing a certificate of approval to a business, the commissioner must find that the applicant qualifies as a certified retained business. Notwithstanding the provisions of this section, the commissioner may not accept or certify an application for a certified retained business that is submitted by the applicant after February 28, 1997.

[ 1995, c. 706, §2 (NEW) .]

SECTION HISTORY

1995, c. 706, §2 (NEW). 1997, c. 393, §A13 (AMD). 2001, c. 680, §1 (AMD). 2003, c. 451, §X10 (AMD). 2005, c. 2, §A9 (AMD). 2005, c. 2, §A14 (AFF).



5 §13063-D. Grants to municipalities to retain mature or dominant employers

The commissioner shall authorize grants to municipalities for the purpose of assisting those municipalities to retain mature or dominant employers, as defined in rules adopted by the commissioner, especially manufacturing firms presently located in the State. In awarding grants under this section, the commissioner shall consider the economic health of the region in which the municipality is located, the economic and social impacts that would be or have been created by the loss of the mature or dominant employer and the likelihood of returning that employer to a financially viable condition. In awarding any grant under this section, the commissioner shall take appropriate measures to ensure accountability and a positive return on the public's investment. To the extent that grant funds have been transferred from the Job Retention Program in accordance with section 13063-C, subsection 4, the commissioner shall give priority to projects that are reasonably expected to return a former certified retained business, as defined in section 13063-C, to financial viability or its facilities to appropriate productive use. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter II-A. [2001, c. 680, §2 (RPR).]

SECTION HISTORY

1999, c. 731, §§MMM1,VVV1 (NEW). RR 2001, c. 1, §12 (COR). 2001, c. 680, §2 (RPR).






Article 2-A: MAINE MICROENTERPRISE INITIATIVE

5 §13063-E. Maine Microenterprise Initiative Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §VVV1 (NEW). 2001, c. 471, §A6 (RP).



5 §13063-F. Application process (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §VVV1 (NEW). 2001, c. 471, §A6 (RP).



5 §13063-G. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §VVV1 (NEW). 2001, c. 471, §A6 (RP).



5 §13063-H. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §VVV1 (NEW). 2001, c. 471, §A6 (RP).






Article 2-B: MAINE MICROENTERPRISE INITIATIVE

5 §13063-J. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 471, Pt. A, §7 (NEW).]

1. Community-based organization. "Community-based organization" means a nonprofit organization that has:

A. A viable plan for providing training and technical assistance to microenterprises; [2001, c. 471, Pt. A, §7 (NEW).]

B. Broad-based community support; [2001, c. 471, Pt. A, §7 (NEW).]

C. An adequate source of operating capital; and [2001, c. 471, Pt. A, §7 (NEW).]

D. A demonstrated need for funding to provide training and technical assistance to microenterprises. [2001, c. 471, Pt. A, §7 (NEW).]

[ 2001, c. 471, Pt. A, §7 (NEW) .]

2. Fund. "Fund" means the Maine Microenterprise Initiative Fund established in section 13063-K.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

3. Microenterprise. "Microenterprise" means a business located in the State that produces goods or provides services and has fewer than 10 full-time equivalent employees.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

SECTION HISTORY

2001, c. 471, §A7 (NEW).



5 §13063-K. Maine Microenterprise Initiative Fund

1. Fund established. The Maine Microenterprise Initiative Fund is established as a nonlapsing fund administered by the department. The fund consists of money appropriated to it by the Legislature from the General Fund and eligible investment earnings from fund assets. The fund must be held separate from all other money, funds and accounts, and all eligible investment earnings from fund assets must be credited to the fund.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

2. Fund purposes. The department shall administer the fund to provide grants to community-based organizations to aid them in providing technical assistance and training to microenterprises.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

SECTION HISTORY

2001, c. 471, §A7 (NEW).



5 §13063-L. Application process

1. Process established. The department shall adopt rules establishing an application process for fund grants for the purposes set forth in section 13063-K, subsection 2. In establishing the application process, the department shall consult with business experts involved with microenterprises in the State.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

2. Process requirements. The application process must be competitive. An applicant shall specify whether a grant is sought for microenterprise technical assistance or training or a combination thereof. In making grants, the department shall give priority to applications that:

A. Are joint applications by 2 or more community-based organizations or otherwise provide for cooperation among community-based organizations; [2001, c. 471, Pt. A, §7 (NEW).]

B. Target aid to low-income individuals; or [2001, c. 471, Pt. A, §7 (NEW).]

C. Target aid to areas of high unemployment or to underserved areas of the State. [2001, c. 471, Pt. A, §7 (NEW).]

The department may establish additional criteria for assessing applications for fund grants.

[ 2001, c. 471, Pt. A, §7 (NEW) .]

SECTION HISTORY

2001, c. 471, §A7 (NEW).



5 §13063-M. Rules

The department shall adopt rules necessary to carry out this article. Rules adopted pursuant to this article are routine technical rules as defined in chapter 375, subchapter II-A. [2001, c. 471, Pt. A, §7 (NEW).]

SECTION HISTORY

2001, c. 471, §A7 (NEW).



5 §13063-N. Report

The department shall submit to the joint standing committee of the Legislature having jurisdiction over business and economic development matters an update on the fund by January 1, 2001 and every year thereafter. [2001, c. 471, Pt. A, §7 (NEW).]

SECTION HISTORY

2001, c. 471, §A7 (NEW).



5 §13063-O. Microenterprise initiative fund program review

1. Accounting and reporting requirements. The department shall:

A. Maintain an accurate accounting of the use of all program funds as required by state procedures and program guidelines, including a detailed accounting of all program funding sources and expenditures; and [2009, c. 337, §4 (AMD).]

B. [2009, c. 337, §4 (RP).]

C. Each year, submit a report to the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters. The report must include:

(1) An accounting of the use of all program funds received and expended since the program's inception;

(2) A summary of the status of any approved projects;

(3) A summary of the results of any completed projects;

(4) Evaluation data and assessment consistent with section 13056-A; and

(5) Other information required to be submitted and evaluated by the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters. [2009, c. 337, §4 (AMD).]

[ 2009, c. 337, §4 (AMD) .]

2. Report. The department shall report no later than January 15th of each year.

[ 2003, c. 451, Pt. MMM, §1 (NEW) .]

3. Rulemaking. The department shall adopt major substantive rules pursuant to chapter 375, subchapter 2-A to implement this section.

[ 2003, c. 451, Pt. MMM, §1 (NEW) .]

SECTION HISTORY

2003, c. 451, §MMM1 (NEW). 2009, c. 337, §4 (AMD).






Article 2-C: MAINE WORKFORCE OPPORTUNITIES PROGRAM

5 §13063-R. Maine Workforce Opportunities Program (WHOLE SECTION TEXT EFFECTIVE UNTIL 3/31/21) (WHOLE SECTION TEXT REPEALED 3/31/21)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 3/31/21)

(WHOLE SECTION TEXT REPEALED 3/31/21)

1. Definitions. As used in this article, unless the context otherwise indicates, the following terms have the following meanings.

A. "Departments" means the Department of Economic and Community Development and the Department of Labor. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

B. "Fund" means the Maine Workforce Opportunities Marketing Fund established in subsection 5. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

C. "Program" means the Maine Workforce Opportunities Program established in subsection 2. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

D. "Qualified employee" means an employee qualified to participate in the program and listed in the qualified employee registry created pursuant to subsection 3. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

E. "Qualified employee registry" means the electronic registry that contains a list of qualified employees created pursuant to subsection 3. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

F. "Qualified employer" means an employer who has registered with the program in accordance with rules adopted under subsection 4. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

G. "Qualified employer registry" means the electronic registry that contains a list of qualified employers created pursuant to subsection 4. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

2. Program established. The Maine Workforce Opportunities Program is established as a pilot project that seeks to match qualified employees with positions at companies in the State representing industries with significant unmet demand for skilled labor by promoting incentives, including a tax credit for an employee's education costs, when applicable, through the Job Creation Through Educational Opportunity Program established in Title 20-A, section 12542 and through other programs or initiatives operated by the State that seek to attract new employees to businesses in this State. The program is designed to achieve the following goals:

A. Promote economic opportunity and growth by providing an incentive to those individuals with certain skills and experience in occupations when there exists a demonstrable gap between the number of available jobs requiring those skills and experience and a smaller number of individuals willing and able to accept and succeed in those jobs; [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

B. Assist businesses by providing them with a registry of skilled and available individuals; [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

C. Offer incentives to individuals to pursue educational, training and retraining opportunities; [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

D. Keep individuals in the State through education tax credits and the opportunity to secure jobs in industries with significant demand; and [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

E. Provide immediate support for economic development in the State during a period during which comprehensive long-term workforce development solutions are implemented. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

3. Creation of qualified employee registry. Working with the Maine Community College System, the University of Maine System, career centers, private postsecondary educational institutions, relevant trade associations and other entities as appropriate, the Department of Labor, in accordance with rules adopted by the departments, shall create an electronic registry of qualified employees.

The Department of Economic and Community Development shall manage the qualified employee registry and shall coordinate with the Department of Labor when supplying information from the qualified employee registry to qualified employers.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

4. Creation of qualified employer registry. Working with employers, the Department of Labor, the Maine Community College System, the University of Maine System, private postsecondary educational institutions, relevant trade associations and other entities as appropriate, the Department of Economic and Community Development, in accordance with rules adopted by the departments, shall create an electronic registry of qualified employers.

The Department of Economic and Community Development shall manage the qualified employer registry and shall coordinate with the Department of Labor when supplying information from the qualified employer registry to qualified employees.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

5. Fund established. The Maine Workforce Opportunities Marketing Fund is established to receive contributions from public and private entities.

A. Payments from the fund must be used solely for the purpose of financing the marketing and promotion of the program to prospective employees, employers and tourists visiting this State and to a national and international audience. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

B. The Commissioner of Economic and Community Development shall administer the fund. The commissioner may adopt routine technical rules, as defined in chapter 375, subchapter 2-A, to implement this subsection. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

6. Eligibility limited. A qualified employee becomes ineligible for the program if:

A. The qualified employee leaves the employment of the qualified employer first employing the qualified employee; [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

B. The qualified employee is employed in a different position with a qualified employer; or [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

C. The qualified employee's qualified employer opts out of the program. [2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF).]

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

7. Monitoring, evaluation and annual report. For any year in which the program is funded, the departments shall use an independent nonpartisan reviewer to complete a comprehensive evaluation of the program, using both quantitative and qualitative data and including an analysis of the return on investment of the program. The evaluation must consider, at a minimum, the effectiveness of education tax credits as a catalyst for employment, the effect on employee productivity and performance and the impact on the demand for skilled workers in industries in the State. The evaluation must measure the results of the program over time, including a longitudinal analysis that captures productivity and other outcomes related to the program and a determination of the impact on the addition of net new jobs to the State. The departments shall jointly submit a report to the joint standing committee of the Legislature having jurisdiction over labor matters by February 1st of each year on the status of the program and on the evaluation data collected and analyzed.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

8. Rules. The departments shall adopt rules to implement this article. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

9. Insufficient funding. Notwithstanding any other provision of this section, if the State does not receive sufficient funds to fund this program or if funds are deappropriated so as to result in insufficient funding, the State is not obligated to make payments under this program.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

10. Repeal. This section is repealed March 31, 2021.

[ 2013, c. 443, §1 (NEW); 2013, c. 443, §4 (AFF) .]

SECTION HISTORY

2013, c. 443, §1 (NEW). 2013, c. 443, §4 (AFF).






Article 3: TOURISM

5 §13064. Findings (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (COR). 1995, c. 560, §B5 (RP).



5 §13065. Office of Tourism (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (COR). RR 1993, c. 1, §16 (COR). 1995, c. 560, §B5 (RP).



5 §13066. Historical marker program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (COR). 1995, c. 560, §B5 (RP).



5 §13066-A. Impulse Traveler Program (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §13 (RNU). 1991, c. 591, §III21 (NEW). 1993, c. 471, §1 (RP).



5 §13066-B. Tourism marketing and development strategy (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 471, §2 (NEW). 1995, c. 368, §K1 (AMD). 1995, c. 560, §B5 (RP).



5 §13067. Maine Tourism Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (COR). 1995, c. 560, §B5 (RP).



5 §13068. Travel Promotion Matching Fund Program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). RR 1991, c. 1, §13 (COR). 1991, c. 528, §III21 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §III21 (NEW). 1995, c. 560, §B5 (RP).



5 §13069. Maine State Film Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1995, c. 560, §B5 (RP). 1995, c. 688, §8 (AMD). 2007, c. 466, Pt. A, §23 (RP).



5 §13069-A. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1995, c. 560, §B5 (RP).



5 §13070. Director of the Maine State Film Office (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1995, c. 560, §B5 (RP).






Article 4: INTERNATIONAL COMMERCE DIVISION

5 §13070-A. International Commerce Division; established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1995, c. 648, §2 (RP).



5 §13070-B. International Commerce Division; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M6,13 (NEW). 1995, c. 648, §2 (RP).



5 §13070-C. International Trade Director

1. Appointment. The Governor shall appoint a full-time International Trade Director, subject to review by the joint standing committee of the Legislature having jurisdiction over business and economic development matters and confirmation by the Legislature, who shall serve at the pleasure of the Governor. The director shall report to the commissioner in the execution of the director's responsibilities.

[ 1995, c. 648, §3 (NEW) .]

2. Duties. The International Trade Director shall implement the State's policies with respect to development of international trade opportunities for the State's businesses and citizens. The director shall serve as the State's diplomat and shall advocate within the State and abroad on behalf of the State and the State's international community.

The director shall serve as the president of the Maine International Trade Center upon confirmation by the center's Board of Directors of the Maine International Trade Center. The director shall oversee activities of the center and has the duties and responsibilities as provided in Title 10, chapter 107-B.

[ 1995, c. 648, §3 (NEW) .]

SECTION HISTORY

1995, c. 648, §3 (NEW).






Article 5: COMMISSION ON INVESTMENT CAPITAL

5 §13070-F. Commission on Investment Capital (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (RNU). MRSA T. 5, §13070-I (RP).



5 §13070-G. Duties and responsibilities of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (RNU). 1993, c. 182, §1 (AMD). MRSA T. 5, §13070-I (RP).



5 §13070-H. Agency cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (RNU). MRSA T. 5, §13070-I (RP).



5 §13070-I. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 914, §2 (NEW). RR 1991, c. 1, §11 (RNU). 1993, c. 182, §2 (AMD). 1993, c. 725, §2 (AMD). 1993, c. 725, §4 (AFF). MRSA T. 5, §13070-I (RP).






Article 6: RETURN ON PUBLIC INVESTMENT FROM ECONOMIC DEVELOPMENT INCENTIVES

5 §13070-J. Business disclosure associated with eligibility for public subsidies and incentives

1. Definitions. As used in this article, unless the context otherwise indicates, the following terms have the following meanings.

A. [2001, c. 481, §2 (RP).]

B. "Commissioner" means the Commissioner of Economic and Community Development. [1997, c. 761, §2 (NEW).]

C. "Department" means the Department of Economic and Community Development. [1997, c. 761, §2 (NEW).]

D. "Economic development incentive" means federal and state statutorily defined programs that receive state funds, dedicated revenue funds and tax expenditures as defined by section 1666 whose purposes are to create, attract or retain business entities related to business development in the State, including but not limited to:

(1) Assistance from Maine Quality Centers under Title 20-A, chapter 431-A;

(2) The Governor's Jobs Initiative Program under Title 26, chapter 25, subchapter 4;

(3) Municipal tax increment financing under Title 30-A, chapter 206;

(4) The jobs and investment tax credit under Title 36, section 5215;

(5) The research expense tax credit under Title 36, section 5219-K;

(6) Reimbursement for taxes paid on certain business property under Title 36, chapter 915;

(7) Employment tax increment financing under Title 36, chapter 917;

(8) The shipbuilding facility credit under Title 36, chapter 919;

(9) The credit for seed capital investment under Title 36, section 5216-B; and

(11) The credit for Maine fishery infrastructure investment under Title 36, section 5216-D. [2013, c. 588, Pt. A, §7 (AMD).]

E. "Economic development proposal" means proposed legislation that establishes a new program or that expands an existing program that:

(1) Is intended to encourage significant business expansion or retention in the State; and

(2) Contains a tax expenditure, as defined in section 1664, or a budget expenditure with a cost that is estimated to exceed $100,000 per year. [1999, c. 768, §1 (NEW).]

[ 2013, c. 588, Pt. A, §7 (AMD) .]

2. Disclosure. Each applicant for an economic development incentive described in subsection 1, paragraph D, subparagraphs (1) to (4) and (7) shall at a minimum identify in writing:

A. The public purpose that will be served by the business through use of the economic development incentive and the specific uses to which the benefits will be put; and [2001, c. 481, §2 (AMD).]

B. The goals of the business for the number, type and wage levels of jobs to be created or retained as a result of the economic development incentive received. [2001, c. 481, §2 (AMD).]

Applications filed under this subsection are public records for purposes of Title 1, chapter 13.

[ 2001, c. 481, §2 (AMD) .]

3. Report.

[ 2009, c. 337, §5 (RP) .]

4. Agency reports. The following agencies shall submit the following reports.

A. The State Tax Assessor shall submit a report by October 1st annually to the Legislature identifying the amount of public funds spent and the amount of revenues foregone as the result of economic development incentives. The report must identify the amount of the economic development incentives under the jurisdiction of the Bureau of Revenue Services received by each business to the extent permitted under Title 36, section 191 and other provisions of law concerning the confidentiality of information. [2001, c. 481, §2 (AMD).]

B. The Commissioner of Labor shall report by October 1st annually to the Legislature on the amount of public funds spent on workforce development and training programs directly benefiting businesses in the State. The report must identify the amount of economic development incentives under the jurisdiction of the Department of Labor received by each business and the public benefit resulting from those economic development incentives. [2001, c. 481, §2 (AMD).]

C. The Maine Community College System shall report by October 1st annually to the Legislature on the amount of public funds spent on job training programs directly benefiting businesses in the State. The report must identify the amount of economic development incentives under the jurisdiction of the system received by each business and the public benefit resulting from those economic development incentives. [2001, c. 481, §2 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

D. [2009, c. 337, §5 (RP).]

E. [2009, c. 337, §5 (RP).]

F. [2009, c. 337, §5 (RP).]

[ 2009, c. 337, §5 (AMD) .]

5. (REALLOCATED FROM T. 5, §13070-J, sub-§6) Rules. Rules adopted by the commissioner under this section are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2009, c. 337, §5 (AMD) .]

6. Rules.

[ 1997, c. 761, §2 (NEW); 1999, c. 790, Pt. A, §3 (RAL) .]

SECTION HISTORY

1997, c. 761, §2 (NEW). 1999, c. 768, §§1,2 (AMD). 1999, c. 790, §A3 (AMD). RR 2001, c. 2, §A11 (COR). 2001, c. 481, §2 (AMD). 2001, c. 642, §§1-3 (AMD). 2001, c. 642, §12 (AFF). 2001, c. 652, §2 (AMD). 2001, c. 710, §§2,3 (AMD). 2001, c. 710, §4 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 519, §TTT1 (AMD). 2009, c. 337, §5 (AMD). 2011, c. 380, Pt. HHHH, §1 (AMD). 2011, c. 573, §1 (AMD). 2013, c. 588, Pt. A, §7 (AMD).



5 §13070-K. Economic development incentive contract

If the commissioner enters into a contractual relationship with a business regarding the provision of an economic development incentive in return for the business's agreement to locate, expand or retain its facilities in the State, that contract must contain a statement of the State's expected public benefit from its investment of public funds. [2001, c. 481, §3 (AMD).]

SECTION HISTORY

1997, c. 761, §2 (NEW). 2001, c. 481, §3 (AMD).



5 §13070-L. Economic Development Incentive Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 761, §2 (NEW). 1999, c. 768, §3 (AMD). 2001, c. 481, §4 (RP).



5 §13070-M. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 761, §2 (NEW). 1999, c. 768, §4 (AMD). 2001, c. 481, §5 (RP).



5 §13070-N. Maine Technology Institute Director (REALLOCATED TO TITLE 5, SECTION 15310)

(REALLOCATED TO TITLE 5, SECTION 15310)

SECTION HISTORY

1999, c. 401, §AAA2 (NEW). 1999, c. 708, §3 (RAL).



5 §13070-O. Evaluation of economic development proposals

1. Criteria. An economic development proposal must:

A. Have a program name that accurately describes the nature of the program; [1999, c. 768, §5 (NEW).]

B. Have specific stated objectives, such as the number of jobs to be created or retained, the wage levels and benefits associated with those jobs or a project with significant value to the State or a community within the State; [1999, c. 768, §5 (NEW).]

C. Specify a method to measure whether the objectives of the program have been met; [1999, c. 768, §5 (NEW).]

D. Require that a business that receives benefits under the program report on the use of the benefits received; [1999, c. 768, §5 (NEW).]

E. Require that the appropriate joint standing committee of the Legislature review the program at specific and regular intervals; [1999, c. 768, §5 (NEW).]

F. Provide incentives for a business to meet objectives of the program and, when incentives are provided in anticipation of contractual performance, penalties for a business that does not meet the objectives of the program; [2007, c. 434, §4 (AMD).]

G. Provide a cost analysis of the program based on at least a 10-year period; [2007, c. 434, §5 (AMD).]

H. Have a clearly defined public purpose; [2007, c. 434, §6 (NEW).]

I. In addition to standard data, report performance data specific to its goals and objectives annually to the entity that is assigned to coordinate the State's portfolio of economic development programs; and [2007, c. 434, §7 (NEW).]

J. Require that a business that receives benefits under the program have a business statement that includes the requirements of section 13070-J, subsection 2. [2007, c. 434, §8 (NEW).]

[ 2007, c. 434, §§4-8 (AMD) .]

2. Review of criteria. The department shall review each economic development proposal and any information relevant to the proposal and shall report to the joint standing committee of the Legislature having jurisdiction over the proposal on the extent to which the proposal meets the criteria specified in subsection 1.

[ 1999, c. 768, §5 (NEW) .]

SECTION HISTORY

1999, c. 768, §5 (NEW). 2007, c. 434, §§4-8 (AMD).









Subchapter 3: TOURISM AND COMMUNITY DEVELOPMENT

Article 1: COMMUNITY DEVELOPMENT

5 §13071. Findings

The Legislature finds that the strength of the State's economy is based on the strength of the local economies of municipalities and their ability to adjust to the dramatic changes in the national and international economies. The Legislature also recognizes the need for the coordination of state, regional and local efforts and resources to produce solid economic growth and development for the State. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

Economic growth and development is not limited exclusively to the generation of new businesses and business expansions. It requires sufficient housing and infrastructure facilities, planning and availability of an educated and well-trained labor force which are necessary to the prosperity of municipalities. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

It is necessary to coordinate the development and delivery of community programs. By coordinating and focusing various community development programs, the impact of these programs can be far more effective. The existence of a central community development agency can improve and facilitate communication and assistance between the State and its municipalities. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

By working together, coordinating resources and developing policies which are mutually consistent and consistent with an overall state strategy, the State and its municipalities can realize their potential and prosperity in the future. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW).



5 §13071-A. Maine Promotion Council Cooperative (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 181, §1 (NEW). 2003, c. 673, §M7 (RP).



5 §13072. Community development

The Office of Community Development shall assist municipalities in planning for and achieving economic growth and development while, at the same time, preserving and protecting their resources and assets. To achieve this purpose, the department, through the office, shall strive to remove barriers to balanced economic growth and provide planning, technical and financial resources to the municipalities to enhance economic development. [2003, c. 198, §2 (AMD).]

The Director of the Office of Community Development shall administer the office in accordance with the policies of the commissioner and the provisions of this chapter. The director has the following powers and duties. [2003, c. 198, §3 (AMD).]

1. Establish communication network. The director shall establish a communication network by which information, resources and assistance are transferred between State Government and the municipalities.

A. The director shall work with municipalities and regional community and economic development organizations. The director shall work closely with persons or organizations representing municipalities and with regional community and economic development organizations to address the development needs, problems and opportunities of municipalities and regions. [1987, c. 534, Pt. A, §§17, 19 (NEW).]

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

2. Designate local and regional community and economic development organizations. The director shall monitor the activities of designated public and private, local and regional community and economic development organizations. In order to receive financial assistance and resources from the department, an agency must demonstrate the effective administration of programs and services and the effectiveness of these programs.

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

3. Development grants. The director, with the approval of the commissioner, may provide grants to municipalities and regional development organizations for the purpose of creating economic and community development strategies and policies.

[ 1987, c. 534, Pt. A, §§17, 19 (NEW) .]

4. Provide information. The director shall provide municipalities with information about the department's programs and services and shall refer municipalities to the offices and programs within the State that can best assist them.

[ 1995, c. 395, Pt. D, §6 (AMD) .]

5. Work with state agencies. The director shall work with other state agencies that administer community and economic development programs and services used by municipalities. The director shall strive to coordinate department programs and services with the programs and services of these agencies.

[ 1987, c. 816, Pt. P, §9 (AMD) .]

6. Administer Community Industrial Buildings Program.

[ 2001, c. 703, §4 (RP) .]

7. Oversee community development resources and programs. The director shall oversee the implementation of community development programs to include at a minimum:

A. The Community Development Block Grant Program; and [2011, c. 655, Pt. FF, §1 (AMD); 2011, c. 655, Pt. FF, §16 (AFF).]

B. [1987, c. 816, Pt. P, §10 (RP).]

C. [1987, c. 816, Pt. P, §10 (RP).]

D. [1995, c. 395, Pt. D, §7 (RP).]

E. [1993, c. 92, §13 (RP).]

F. [1995, c. 395, Pt. D, §7 (RP).]

G. Training and certification for municipal code enforcement officers under Title 30-A, chapter 187, subchapter 5. [2011, c. 655, Pt. FF, §1 (NEW); 2011, c. 655, Pt. FF, §16 (AFF).]

[ 2011, c. 655, Pt. FF, §1 (AMD); 2011, c. 655, Pt. FF, §16 (AFF) .]

8. Provide technical assistance. The director shall oversee delivery of technical assistance and resources to municipalities and regional community and economic development organizations for the purpose of encouraging economic growth while maintaining the quality of life.

[ 1995, c. 395, Pt. D, §8 (AMD) .]

9. Provide technical assistance and resources for local parks and recreation development.

[ 1987, c. 816, Pt. P, §12 (RP) .]

10. Enforcement assistance program.

[ 1995, c. 395, Pt. D, §9 (RP) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §§P8-P12 (AMD). 1991, c. 622, §§F8-12 (AMD). 1993, c. 92, §§12,13 (AMD). 1995, c. 395, §§D6-9 (AMD). 1995, c. 560, §§B8-10 (AMD). 2001, c. 703, §4 (AMD). 2003, c. 198, §§2,3 (AMD). 2011, c. 655, Pt. FF, §1 (AMD). 2011, c. 655, Pt. FF, §16 (AFF).



5 §13073. Community Development Block Grant Program

The director shall implement the Community Development Block Grant Program pursuant to the United States Housing and Community Development Act of 1974, Title 1, and its subsequent amendments. For purposes of this section, "program" means the Community Development Block Grant Program and "fund" means the Community Development Revolving Loan Fund. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

1. Revolving loan fund. The Community Development Block Grant Program shall include the Community Development Revolving Loan Fund which shall be a nonlapsing revolving fund.

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

2. Repayments to fund. To this fund shall be credited all repayments of grants made to municipalities that elect not to retain those funds under the fund part of the program, including interest, penalties and other fees and charges related to fund grants.

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

3. Investment of fund money. Money in the fund not needed to meet the current obligations of the program shall be deposited with the Treasurer of State to the credit of the fund and may be invested in such manner as is provided by law. Interest received on that investment shall be credited to the fund.

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

4. Legislative allocation of fund required. The Department of Economic and Community Development shall submit to the Legislature, through the budget process as required by chapter 149, its recommendations for disbursement from the fund.

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

5. Expenditures from fund. Upon approval of the allocation by the Legislature and approval of the allotment by the Governor, the State Controller shall authorize expenditures from the fund as approved by the department for the following purposes:

A. Administrative expenses related to the fund; [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

B. Grants to cities and towns under the fund; and [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

C. Grants related to the fund and to other public and private organizations. [1987, c. 534, Pt. A, §§ 17, 19 (NEW).]

[ 1987, c. 534, Pt. A, §§ 17, 19 (NEW) .]

6. Encumbered balances at year-end. At the end of each fiscal year, all encumbered balances in the Community Development Block Grant may be carried twice.

[ 1989, c. 7, Pt. O, §3 (NEW) .]

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 7, §O3 (AMD).



5 §13073-A. Regional Economic Development Assistance Fund

The Director of the Office of Community Development shall administer the Regional Economic Development Assistance Fund, referred to in this section as the "fund." [2003, c. 198, §4 (AMD).]

1. Fund established. The fund is established as a nonlapsing fund within the Office of Community Development.

[ 2003, c. 198, §5 (AMD) .]

2. Fund purpose. The purpose of the fund is to provide funding to develop effective local and regional economic development programs. The department shall administer the fund to award start-up grants to nonprofit local or regional community organizations that are providing local or regional economic development programs.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

3. Application process. The department shall adopt rules establishing an application process for fund grants for the purposes set forth in this section.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

4. Competitive procedure. Funds must be dispersed in accordance with a competitive, quality-based selection procedure as established and administered by the department.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

5. Preference in awards. In awarding grants, the department shall give preference to those projects or programs that will benefit economically distressed communities and regions. In determining preference, the department shall consider such factors as unemployment rates, per capita income, educational attainment, business failures and dependence upon mature or dominant industries.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

6. Local match requirements. All funds awarded must be matched by local funds on a minimum one-to-one basis.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

7. Rules. The department shall adopt rules necessary to carry out this section. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter II-A.

[ 1999, c. 731, Pt. VVV, §2 (NEW) .]

SECTION HISTORY

1999, c. 731, §VVV2 (NEW). 2003, c. 198, §§4,5 (AMD).



5 §13073-B. Maine Downtown Center

1. Establishment. The Maine Downtown Center, referred to in this section as "the center," is established to encourage downtown revitalization in the State.

[ 2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF) .]

2. Purpose. The center serves the following functions:

A. To advocate for downtown revitalization; [2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF).]

B. To promote awareness about the importance of vital downtowns; [2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF).]

C. To serve as a clearinghouse for information relating to downtown development; and [2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF).]

D. To provide training and technical assistance to communities that demonstrate a willingness and ability to revitalize their downtowns. [2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF).]

[ 2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF) .]

3. Collaboration. The Department of Agriculture, Conservation and Forestry shall work collaboratively with the Commissioner of Economic and Community Development, the Maine Development Foundation and other state agencies to coordinate the programs of the center.

[ 2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

4. Funding. The center shall develop a plan for the ongoing funding of the center.

[ 2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF) .]

5. Definition. For the purposes of this section, "downtown" has the same meaning as in Title 30-A, section 4301, subsection 5-A.

[ 2011, c. 655, Pt. JJ, §4 (NEW); 2011, c. 655, Pt. JJ, §41 (AFF) .]

SECTION HISTORY

2011, c. 655, Pt. JJ, §4 (NEW). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).



5 §13074. Local grants program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1987, c. 816, §P13 (RP).



5 §13074-A. Maine Natural Heritage Program (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §F13 (NEW). 1993, c. 92, §14 (RP).



5 §13075. Economic Corridor Action Grant Program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 855, §1 (NEW). 1989, c. 105, (AMD). 1989, c. 502, §D3 (AMD). 1989, c. 700, §A20 (AMD). 1989, c. 702, §E4 (RP). 2007, c. 466, Pt. A, §24 (RP).






Article 1-A: NATURAL AREAS

5 §13076. Natural Resources Information and Mapping Center (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 92, §15 (NEW). 1995, c. 395, §§D10,11 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §6 (RP). 1999, c. 592, §1 (AMD). 2001, c. 471, §B1 (AMD).



5 §13077. Natural Areas Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 92, §15 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §6 (RP).



5 §13078. Responsibilities of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 92, §15 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §6 (RP).



5 §13079. Natural Areas Conservation Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 92, §15 (NEW). 1999, c. 556, §6 (RP).






Article 1-B: LORING DEVELOPMENT AUTHORITY OF MAINE

5 §13080. Loring Development Authority of Maine established

The Loring Development Authority of Maine is established as a body corporate and politic and a public instrumentality of the State to carry out the provisions of this article and shall take title, acquire and manage the properties within the geographical boundaries of Loring Air Force Base in the name of the State. [1993, c. 729, §2 (RPR).]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §1 (RPR).



5 §13080-A. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 474, §1 (NEW).]

1. Authority. "Authority" means the Loring Development Authority of Maine.

[ 1993, c. 474, §1 (NEW) .]

2. Base area. "Base area" means the area within the geographic boundaries of Loring Air Force Base.

[ 1993, c. 474, §1 (NEW) .]

3. Bond. "Bond" means a bond or note or other evidence of indebtedness authorized under this article, whether issued under or pursuant to a bond resolution, trust indenture, loan or other security agreement.

[ 1993, c. 474, §1 (NEW) .]

4. Department. "Department" means the Department of Economic and Community Development or its successor.

[ 1993, c. 474, §1 (NEW) .]

5. Governing body. "Governing body" means, for a municipality, the municipal legislative body as defined by Title 30-A, section 2001 or, for a county, the board of county commissioners.

[ 1993, c. 474, §1 (NEW) .]

6. Loring Air Force Base. "Loring Air Force Base" or "base" means those properties and facilities within the geographic boundaries of the United States Department of Defense air force base at Limestone existing on July 13, 1993. "Base" also includes the Madawaska dam site, the Loring Water System, the Loring #3 communications site in Limestone, the pipeline from Searsport to Limestone and other geographically separate property that the authority determines should be considered part of the base, if the municipality in which the property is located has chosen not to accept the property and utilize it for other purposes.

[ 2003, c. 598, §1 (AMD) .]

7. Operating revenues. "Operating revenues" means funds available to the authority from fees, fares, rental or sale of property and miscellaneous revenue and interest generated by the airport and collected in accordance with the provisions of the Surplus Property Act, 49 United States Code App. Section 2210 and Federal Aviation Administration Order 5190.6A.

[ 1993, c. 729, §2 (AMD) .]

8. Primary impact community. "Primary impact community" means the municipalities of Caribou, Caswell, Fort Fairfield, Limestone, Presque Isle and Van Buren and Aroostook County.

[ 1993, c. 474, §1 (NEW) .]

9. Readjustment or reuse. "Readjustment" or "reuse" means an alternative use of the base facility from its use as a military installation.

[ 1993, c. 474, §1 (NEW) .]

10. Real or personal property. "Real or personal property" means those properties and assets transferred by the United States Government or the United States Air Force pursuant to the closure of Loring Air Force Base.

[ 1993, c. 474, §1 (NEW) .]

11. Reconstruct or reconstruction. "Reconstruct" or "reconstruction" means any activities undertaken to maintain the properties of Loring Air Force Base, or any part of those properties, as a modern, safe and efficient facility and includes, but is not limited to, any rebuilding, redesign, improvement or enlargement of the real properties or environmental mitigation activities on base properties.

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §2 (AMD). 1995, c. 495, §1 (AMD). RR 1997, c. 2, §19 (COR). 2003, c. 598, §1 (AMD).



5 §13080-B. Loring Development Authority of Maine; powers; membership; obligations

1. Powers. The authority is a public municipal corporation and may:

A. Sue and be sued; [1993, c. 474, §1 (NEW).]

B. Adopt bylaws or regulations consistent with this article for the governance of its affairs; [1993, c. 474, §1 (NEW).]

C. Exercise all of the general powers of corporations under Title 13-C, section 302; [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §3 (COR).]

D. Exercise the power of eminent domain; [1993, c. 474, §1 (NEW).]

E. Provide for the public safety by imposing appropriate regulations, regulating appropriate use of the base facilities and enforcing laws and regulations as they apply to the use of the base facilities; [1993, c. 474, §1 (NEW).]

F. Charge and collect fees, charges and rents for the use of the properties and other services and use the proceeds of those fees, charges and rents for the purposes provided in this article, both subject to and in accordance with any agreement with bondholders that may be made as provided in this article. Fees, charges and rents collected from properties contained in the public benefit transfer or otherwise generated by the airport must be used to support the development, maintenance and operation of aeronautical facilities and in accordance with Federal Aviation Administration Order 5190.6A; [1993, c. 729, §3 (AMD).]

G. Contract with the Federal Government or its instrumentalities or agencies, this State or its agencies, instrumentalities or municipalities, public bodies, private corporations, partnerships, associations, individuals and other persons to carry out the purposes of this article; [2003, c. 598, §2 (AMD).]

H. Accept the cooperation of the Federal Government or its agencies in the construction, maintenance, reconstruction, operation and financing of the readjustment of the base and take necessary actions to utilize that aid and cooperation; [1993, c. 474, §1 (NEW).]

I. Borrow money and apply for and accept advances, loans, grants, contributions and other forms of financial assistance from the Federal Government, the State, a municipality or other public body or from other sources, public or private, for the purposes of this article, give any security that is required and enter into and carry out contracts in connection with that financial assistance; [1993, c. 474, §1 (NEW).]

J. Borrow money, make, issue and sell at public or private sale negotiable notes, bonds and other evidences of indebtedness or obligation of the authority for the purposes under this article and secure the payment of that obligation or any part of that obligation by pledge of all or any part of the operating revenues or other revenues or property of the authority; [2003, c. 598, §2 (AMD).]

K. Enter into loan or security agreements with borrowers or one or more lending institutions, including, but not limited to, banks, insurance companies and pension funds, or trustees for those institutions for the purposes for which bonds may be issued and exercise with respect to those loan or security agreements all of the powers delineated in this article for the issuance of bonds; [2003, c. 598, §2 (AMD).]

L. Provide from operating revenues for the maintenance, construction or reconstruction of facilities to ensure the public safety for which the authority has not otherwise provided and in keeping with limitations set forth in paragraph F; [1993, c. 729, §3 (AMD).]

M. Use operating revenues to provide payment of obligations, if any, due to the United States to implement the readjustment or reuse of the facility. Use of operating revenues for this purpose must be in accordance with the provisions of the Surplus Property Act, 50 United States Code App. Section 1622 et seq. and Federal Aviation Administration Order 5190.6A; [1993, c. 729, §3 (AMD).]

N. Adopt rules pursuant to the Maine Administrative Procedure Act; and [1993, c. 474, §1 (NEW).]

O. Take all other lawful action necessary and incidental to these powers. [1993, c. 474, §1 (NEW).]

[ 2003, c. 598, §2 (AMD) .]

2. Membership; appointment. The authority is governed by a board of trustees composed of 13 voting members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over economic development matters and to confirmation by the Senate.

A. Trustees are appointed for 4-year terms except that, for initial appointments, 3 trustees are appointed to one-year terms, 3 trustees to 2-year terms, 2 trustees to 3-year terms, 4 trustees to 4-year terms and the commissioner designated pursuant to paragraph D serves at the pleasure of the Governor. [1995, c. 166, §1 (AMD).]

B. A trustee continues to hold office until a successor is appointed and qualified, but the term of the successor is not altered from the original expiration date of the holdover trustee's term. [1993, c. 474, §1 (NEW).]

C. The Governor shall make 12 appointments, of which no less than 7 must be from candidates who are residents of Aroostook County and are nominated by the primary impact communities. The Governor shall appoint members who reflect the diversity of interests represented by these communities. At least 4 of the remaining appointments must be from candidates who are not residents of Aroostook County. [1995, c. 166, §1 (AMD).]

D. The Governor shall designate a commissioner of a department of State Government to be a voting, ex officio member of the board of trustees. [1993, c. 474, §1 (NEW).]

[ 1995, c. 166, §1 (AMD) .]

3. Quorum. Seven members constitute a quorum. Seven affirmative votes are required for the board to take action.

[ 1995, c. 166, §1 (AMD) .]

4. Liability. The liability of the authority is governed by the Maine Tort Claims Act, Title 14, chapter 741. A member of the authority, a member of a board of the authority and an employee of the authority may not be subject to any personal liability for having acted in the service of their duty as board members of the authority within the course and scope of membership or employment to carry out a power or duty under this chapter. The authority shall indemnify a member of the authority, a member of a board of the authority and an employee of the authority against expenses actually and necessarily incurred in connection with the defense of an action or proceeding in which the member or employee is made a party by reason of past or present association with the authority.

[ 1997, c. 71, §1 (AMD) .]

5. Expenses. A trustee is not entitled to receive compensation for services to the authority but is entitled to receive reimbursement for necessary expenditures, including travel expenses, incurred in carrying out those services.

[ 1993, c. 474, §1 (NEW) .]

6. Officers; employees. The trustees shall elect a chair and vice-chair from among their members. The authority may employ an executive director, technical experts and other agents and employees, permanent and temporary, that it requires and may determine their qualifications, duties and compensation. Permanent employees of the authority are eligible to elect to participate in the Maine Public Employees Retirement System, any state-deferred compensation plan or any other plan or program adopted by the trustees to the extent the trustees may determine. For required legal services, the authority may employ or retain its own counsel and legal staff.

[ 1995, c. 495, §2 (AMD); 2007, c. 58, §3 (REV) .]

7. Term limits. A person may not serve more than 2 consecutive 4-year terms as a trustee.

[ 1995, c. 644, §1 (NEW); 1995, c. 644, §3 (AFF) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §§3,4 (AMD). 1995, c. 166, §1 (AMD). 1995, c. 495, §2 (AMD). 1995, c. 644, §1 (AMD). 1995, c. 644, §3 (AFF). 1997, c. 71, §1 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B3 (COR). 2003, c. 598, §2 (AMD). 2007, c. 58, §3 (REV).



5 §13080-C. Use of operating revenues

1. Use of revenue. Operating revenue generated from property transferred in the Federal Aviation Administration public benefit transfer or otherwise generated by the airport must be used to support the development, maintenance and operation of aeronautical facilities, operating costs of the airport and costs substantially related to the actual air transportation of passengers or property. Revenues generated from other properties granted to the authority in subsequent or different transfers must be used as the authority determines appropriate within the powers established by this article.

[ 1993, c. 729, §5 (RPR) .]

2. Permitted liability limited. All expenses incurred in carrying out this article must be paid solely from funds provided under the authority of this article, and liability or obligation may not be incurred under this article beyond the extent to which money has been provided under the authority of this article.

[ 1993, c. 474, §1 (NEW) .]

3. Equal opportunity employers. Contractors and subcontractors on authority construction and reconstruction projects must be equal opportunity employers and, for contracts in excess of $250,000, shall pursue in good faith affirmative action programs as defined in section 782. The authority may by rule provide for the enforcement of this requirement.

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §5 (AMD).



5 §13080-D. Property of authority

The authority shall hold and acquire property as follows. [1993, c. 474, §1 (NEW).]

1. Lease or sale. Properties may be leased or sold to accomplish the readjustment or reuse of the facilities as determined appropriate by the authority. Resources acquired as a result of the lease or sale of these properties become operating revenues or assets of the authority.

[ 1993, c. 474, §1 (NEW) .]

2. Entry upon lands. The authority and its authorized agents and employees may enter upon lands, waters and premises in the State for the purpose of making surveys, soundings, drillings and examinations it determines necessary or convenient for the purposes of this article. The entry is not a trespass, but the authority is liable for damages its entry creates.

[ 1993, c. 474, §1 (NEW) .]

3. Authority for transfers of interest in land to the authority. Notwithstanding any contrary provisions of law, upon the authority's request, on reasonable and fair terms and conditions and without the necessity for advertisement, order of court or action or formality other than the regular and formal action of the authorities concerned, counties, municipalities, public agencies or instrumentalities of the State, public service corporations and special districts may lease, lend, grant or convey to the authority real or personal property or rights in that property that may be necessary or convenient for the effectuation of the authorized purposes of the authority, including real and personal property or rights in that property already devoted to public use. As used in this subsection, the term "public service corporation" includes a public utility as defined in Title 35-A, section 102, subsection 13 and a corporation referred to in Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §4 (COR) .]

4. Enforcement on ways under jurisdiction of the authority. A law enforcement officer may enforce the traffic laws under Title 29-A on a way under the jurisdiction of the authority.

[ 2013, c. 48, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B4 (COR). 2013, c. 48, §1 (AMD).



5 §13080-E. Special utility districts

The authority may form special utility districts and provide municipal utility services within its jurisdiction. The board of trustees of the authority has the authority of a municipal legislative body for these purposes. [1993, c. 474, §1 (NEW).]

1. Sewer services. The authority may provide sewer services as a sanitary district under Title 38, chapter 11, subchapters III and IV. The authority may establish a board of trustees for the district and appoint the members of the board or may act as the trustees of the district.

[ 1993, c. 474, §1 (NEW) .]

2. Solid waste disposal. The authority may provide solid waste disposal services as a refuse disposal district under Title 38, chapter 17. The authority may establish a board of trustees for the district and appoint the members of the board or may act as the trustees of the district.

[ 1993, c. 474, §1 (NEW) .]

3. Water. The authority may provide water as a water district under Title 35-A, Part 6. The authority may establish a board of trustees for the district and appoint the members of the board or may act as the trustees of the district.

[ 1993, c. 474, §1 (NEW) .]

4. Revenue-producing services. The authority has all the powers of a municipality to provide services under Title 30-A, chapter 213.

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW).



5 §13080-F. Other municipal powers

1. Traffic ordinances. The authority has the power to enact traffic ordinances and regulate the operation of motor vehicles under Title 30-A, section 3009, to the extent that power is not inconsistent with other validly enacted municipal ordinances.

[ 1993, c. 474, §1 (NEW) .]

2. Operating expenses. The authority has all the powers of a municipality to raise and appropriate money under Title 30-A, sections 5722 and 5723.

[ 1993, c. 474, §1 (NEW) .]

3. Zoning. The authority may adopt and enforce zoning and other land use ordinances for all Loring Air Force Base property. The authority shall comply with the mandatory shoreland zoning provisions of Title 38, sections 435 to 449. The ordinances preempt any municipal or local ordinances affecting the property. The authority shall secure rights-of-way, easements and zoning rules needed to adequately clear and protect the aerial approaches to the airport by removing, lowering, relocating, marking, lighting or otherwise mitigating existing airport hazards. The authority shall endeavor, to the extent reasonable, to ensure compatible use of land adjacent to or in the immediate vicinity area of the airport as provided in the Maine Aeronautics Act, Title 6, section 122.

[ 1995, c. 495, §3 (AMD) .]

3-A. Loring Development Authority Planning Board. The Loring Development Authority Planning Board is established as follows.

A. The Loring Development Authority Planning Board consists of 6 members. One member must be a nonvoting member appointed by the authority's board of trustees. The municipal officers of Caswell and Caribou shall each appoint one member and the municipal officers of Limestone shall appoint 3 members. [1995, c. 495, §4 (NEW).]

B. The Loring Development Authority Planning Board shall:

(1) Develop and recommend land use and zoning ordinances for Loring Air Force Base for approval by the authority;

(2) Hold public hearings as necessary and appropriate in the member communities during the development of and changes to the ordinances; and

(3) Upon adoption by the authority of any land use and zoning ordinances, review proposed projects at Loring Air Force Base under the ordinances and submit its decisions with respect to the projects to the authority for its approval. [1995, c. 495, §4 (NEW).]

[ 1995, c. 495, §4 (NEW) .]

4. Highway maintenance. The authority may maintain, repair, plow and control public ways as a municipality under Title 23, Part 3. The authority shall consult and coordinate with the appropriate primary impact community in appointing a road commissioner.

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §6 (AMD). 1995, c. 495, §§3,4 (AMD).



5 §13080-G. Bonds

1. Hearing required. The authority may issue bonds to finance its activities only after giving notice of the proposed issuance at least twice in a newspaper of general circulation in the county and holding a duly advertised public hearing on the issuance.

[ 2003, c. 598, §3 (AMD) .]

1-A. Credit of State pledged. The authority may ask the State to issue bonds to finance the undertaking of any authorized activity under this article, those bonds to have the full faith and credit of the State. Before any such bonds are issued they must be authorized by the Legislature and ratified by the electors in accordance with the Constitution of Maine, Article IX, Section 14. Subsections 1 and 2 and subsection 7, the 2nd 2 sentences, do not apply to bonds issued under this subsection.

[ 1995, c. 495, §5 (NEW) .]

2. Authority. In addition to the authority provided in subsection 1-A, the authority may issue bonds from time to time in its discretion to finance the undertaking of an authorized activity under this article, including but not limited to the payment of costs of acquisition, construction, reconstruction, renovation, equipping, start-up, testing, capitalized interest, reserves, reuse or improvement within the base undertaken by a person and the payment of principal and interest upon advances for surveys and plans, and may issue refunding bonds for the payment or retirement of bonds previously issued.

A. The principal, interest and all other amounts that may at any time become due and payable under the bonds must be made payable solely from the income, proceeds, revenues and funds of the authority derived from or held for activities under this article. Payment of the principal and interest of bonds may be further secured by a pledge of a loan, grant or contribution from the Federal Government or other source in aid of activities of the authority under this article or solely from income, proceeds, revenues, loan repayments, funds and other property, real or personal, pledged, assigned or mortgaged by or to the authority in connection with the provision of financial assistance by the authority to any person or any combination of the foregoing and by a mortgage of an urban activity or a project or part of a project, title to which is in the authority. [2003, c. 598, §4 (AMD).]

B. Bonds issued under this section and paragraph do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and are not subject to other laws or charters relating to the authorization, issuance or sale of bonds. Notwithstanding this paragraph, the authority may issue bonds in an original principal amount not to exceed $100,000,000 to which the authority may designate section 13080-N to apply. Bonds issued under this article are declared to be issued for an essential public and governmental purpose and, together with interest on and income from the bonds, are exempt from all taxes. [1995, c. 495, §7 (AMD).]

C. Bonds may not be issued by the authority until the authority has received a certificate of approval from the Finance Authority of Maine authorizing issuance of bonds. Before issuing a certificate of approval under this section, the Finance Authority of Maine shall determine that there is a reasonable likelihood that the income, proceeds, revenues and funds of the authority derived from or held for activities under this article or otherwise pledged to payment of the bonds will be sufficient to pay principal, interest and all other amounts that may at any time become due and payable under the bonds. In making this determination, the Finance Authority of Maine must consider the authority's analysis of the proposed bond issue and the revenues to make payments on the bond and may require such information, projections, studies and independent analyses as it considers necessary or desirable and may charge the authority reasonable fees and expenses. The issuance by the Finance Authority of Maine of a certificate of approval under this section does not constitute an endorsement of the bonds or the projects or purposes for which those bonds are issued and neither the authority nor any other person or entity, including, without limitation, any holders of bonds of the authority, have any cause of action against the Finance Authority of Maine with respect to any such certificate of approval. The Finance Authority of Maine may require that it be indemnified, defended and held harmless by the authority for any liability or cause of action arising out of or with respect to the bonds. [2003, c. 598, §4 (AMD).]

D. Bonds may be issued by the authority only to finance projects that are substantially located within Aroostook County. [2003, c. 598, §4 (NEW).]

[ 2003, c. 598, §4 (AMD) .]

3. General characteristics. Bonds authorized under this section may be issued in one or more series. The resolution, trust indenture or mortgage under which the bonds are issued may include the following:

A. The date or dates borne by the bonds; [1993, c. 474, §1 (NEW).]

B. Whether the bonds are payable upon demand or mature at a certain time or times; [1993, c. 474, §1 (NEW).]

C. The interest rate or rates of the bonds; [1993, c. 474, §1 (NEW).]

D. The denomination or denominations of the bonds; [1993, c. 474, §1 (NEW).]

E. The form of the bonds, whether coupon or registered; [1993, c. 474, §1 (NEW).]

F. The conversion or registration privileges carried by the bonds; [1993, c. 474, §1 (NEW).]

G. The rank or priority of the bonds; [1993, c. 474, §1 (NEW).]

H. The manner of execution of the bonds; [1993, c. 474, §1 (NEW).]

I. The medium and place or places of payment; [1993, c. 474, §1 (NEW).]

J. The terms of redemption of the bonds, with or without premium; [1993, c. 474, §1 (NEW).]

K. The manner secured; and [1993, c. 474, §1 (NEW).]

L. Any other characteristics of the bonds. [1993, c. 474, §1 (NEW).]

[ 1993, c. 474, §1 (NEW) .]

4. Price sold. The bonds may be:

A. Sold to any person on such terms as the authority may negotiate; [2003, c. 598, §5 (AMD).]

B. Exchanged for other bonds on the basis of par; or [1993, c. 474, §1 (NEW).]

C. Sold to the Federal Government at private sale at not less than par. If less than all of the authorized principal amount of the bonds is sold to the Federal Government, the balance may be sold at private sale at not less than par at an interest cost to the municipality that does not exceed the interest cost to the municipality of the portion of the bonds sold to the Federal Government. [1993, c. 474, §1 (NEW).]

[ 2003, c. 598, §5 (AMD) .]

5. Signatures of outgoing officers; negotiability. If an official of the authority whose signature appears on a bond or coupon issued under this article ceases to be an official before the bond is delivered, the signature is nevertheless valid for all purposes, as if the official had remained in office until the delivery. Notwithstanding contrary provisions of law, bonds issued under this article are fully negotiable.

[ 1993, c. 474, §1 (NEW) .]

6. Bond recitation; conclusive presumptions. In actions or proceedings involving the validity or enforceability of a bond issued under this article or the security for that bond, a bond reciting in substance that it has been issued by the authority in connection with an activity is conclusively deemed to have been issued for that purpose and the activity is conclusively deemed to have been planned, located and carried out in accordance with this article.

[ 1993, c. 474, §1 (NEW) .]

7. No personal liability; not debt of State or municipality. Neither the trustees of the authority nor the person executing the bonds is liable personally on the bonds by reason of the issuance of the bonds. The bonds and other obligations of the authority must have stated on their face that they are not a debt of the State and that the State is not liable on the bonds. The bonds or obligations may not be payable out of funds or properties other than those of the authority acquired for the purposes of this article or otherwise pledged therefor.

[ 2003, c. 598, §6 (AMD) .]

8. Bonds as legal investments. Public officers, municipal corporations, political subdivisions and public bodies; banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; insurance companies, insurance associations and other persons carrying on an insurance business; and executors, administrators, curators, trustees and other fiduciaries may legally invest sinking funds, money or other funds belonging to them or within their control in bonds or other obligations issued by the authority under this article. These bonds or other obligations are authorized security for all public deposits. It is the purpose of this section to authorize persons, political subdivisions and officers, public or private, to use funds owned or controlled by them for the purchase of these bonds or other obligations. This section does not relieve a person of any duty or of exercising reasonable care in selecting securities.

[ 1993, c. 474, §1 (NEW) .]

9. Investment of funds; redemption of bonds. The authority may:

A. Invest, in property or securities in which savings banks may legally invest funds subject to their control, funds held in reserves, sinking funds or funds not required for immediate disbursement; [2003, c. 598, §6 (AMD).]

B. Cancel its bonds by redeeming them at the redemption price established in the bonds or by purchasing them at less than redemption price; and [2003, c. 598, §6 (AMD).]

C. Invest funds in accordance with Title 30-A, chapter 223, subchapter 3-A. [2003, c. 598, §6 (NEW).]

[ 2003, c. 598, §6 (AMD) .]

10. Issue of bonds. With respect to all or any portion of any issue of any bonds or any series of bonds that the authority may issue in accordance with this article, the authority may convenant and consent that the interest on the bonds is includable, under the United States Internal Revenue Code of 1986 or any subsequent corresponding internal revenue law of the United States, in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on the bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the United States Internal Revenue Code of 1986 or any subsequent law.

[ 2003, c. 598, §7 (NEW) .]

11. Pledge of security interests. Any pledge or assignment of revenue or collateral or other security interests under this article is valid and binding and perfected from the time when the pledge is made. All the revenues or collateral pledged by the authority is subject immediately to the lien of the pledge or assignment without any physical delivery or further action under the Uniform Commercial Code or otherwise. The lien of any pledge or assignment and perfection is valid and binding against all parties having claims of any kind in tort, contract or otherwise against the authority, whether the parties have notice of the pledge or assignment.

[ 2003, c. 598, §7 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 1993, c. 729, §§7,8 (AMD). 1995, c. 495, §§5-7 (AMD). 2003, c. 598, §§3-7 (AMD).



5 §13080-H. Interest of public officials, trustees or employees

1. Acquisition of interest. An official, trustee or employee of the authority may not acquire or hold a direct or an indirect financial or personal interest in:

A. An authority activity; [1993, c. 474, §1 (NEW).]

B. Property included or planned to be included in the base area; or [1993, c. 474, §1 (NEW).]

C. A contract or proposed contract in connection with an authority activity. [1993, c. 474, §1 (NEW).]

When an acquisition is involuntary, the interest acquired must be disclosed immediately in writing to the authority trustees and the disclosure must be entered in the board's minutes.

[ 1993, c. 474, §1 (NEW) .]

2. Present or past interest in property. If an official, trustee or employee presently owns or controls, or owned or controlled within the preceding 2 years, a direct or an indirect interest in property known to be included or planned to be included in an authority activity, that official, trustee or employee must disclose this fact immediately in writing to the authority and the disclosure must be entered in the authority's minutes.

[ 1993, c. 474, §1 (NEW) .]

3. Recusal. The official, trustee or employee with an interest may not participate in an action by the authority affecting that property.

[ 1993, c. 474, §1 (NEW) .]

4. Incompatible offices. A trustee or other officer of the authority may not hold elected office in a municipality in Aroostook County or in Aroostook County government.

[ 1993, c. 474, §1 (NEW) .]

5. Violation. A violation of this section is a Class E crime.

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW).



5 §13080-I. Exemption from execution

1. Property exempt from execution. The property, including funds, of the authority is exempt from levy and sale by virtue of an execution. An execution or other judicial process may not be issued against the authority's property and a judgment against the authority may not be a charge or lien upon its property.

[ 1993, c. 474, §1 (NEW) .]

2. Construction; limitation of application. This section does not:

A. Prohibit the authority from making payments in lieu of taxes to the municipality; or [1993, c. 474, §1 (NEW).]

B. Apply to or limit the right of an obligee to foreclose or otherwise enforce a mortgage of the authority or to pursue remedies for the enforcement of a pledge or lien given by the authority on its rents, fees, grants or revenues or any other sources pledged by the authority to the payment of its bonds. [2003, c. 598, §8 (AMD).]

[ 2003, c. 598, §8 (AMD) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 2003, c. 598, §8 (AMD).



5 §13080-J. Designation as port of entry, international airport, foreign trade zone and free port area

1. Port of entry. The authority may apply to the Secretary of the Treasury of the United States for the purpose of having Loring Air Force Base or a portion of the base designated, established or constituted as a port of entry or an international airport pursuant to the Customs Reorganization Act, 19 United States Code, Section 1, as amended, and Section 58b, as amended, and regulations of the United States Customs Service, including 19 Code of Federal Regulations, Sections 101.0 and 122.1, as amended.

[ 1993, c. 474, §1 (NEW) .]

2. Foreign trade zone. The authority may apply to the Secretary of Commerce of the United States for the purpose of establishing, operating and maintaining foreign trade zones at Loring Air Force Base pursuant to the federal Free Trade Zone Act, 19 United States Code, Section 81, as amended, providing for the establishment, operation and maintenance of foreign trade zones in or adjacent to ports of entry of the United States for expediting and encouraging foreign commerce and for other purposes.

A. The authority may select and describe the location of the zone, make regulations and take other actions concerning the operation, maintenance and policing of the zone as necessary to comply with the Free Trade Zone Act and the regulations promulgated under that Act. [1993, c. 474, §1 (NEW).]

B. The authority may lease or may erect, maintain and operate structures, buildings or enclosures necessary for the establishment and operation of foreign trade zones. [1993, c. 474, §1 (NEW).]

[ 1993, c. 474, §1 (NEW) .]

3. Other tax-free provisions. The authority may establish an area at Loring Air Force Base in which personal property in transit is exempt from the provisions of the stock-in-trade tax and other taxes and customs normally levied in a port of entry. For the purposes of this section, personal property in transit through the area established by the port authority includes goods, wares and merchandise that:

A. Are moving in interstate or international commerce through or over the areas established; [1993, c. 474, §1 (NEW).]

B. Are consigned from outside the State to a public or private warehouse within the State, whether that consignment is specified before or after transportation; or [1993, c. 474, §1 (NEW).]

C. Do not lose their exempt status because, while in a warehouse, they are assembled, bound, joined, processed, disassembled, divided, cut, broken in bulk, relabeled or repackaged. The warehouse in which the goods, wares and merchandise are stored may not be owned in whole or in part by either the consignee or the consignor. The exemption granted may be liberally construed to effect the purposes of this article. [1993, c. 474, §1 (NEW).]

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW).



5 §13080-K. Termination of the authority

The authority is not dissolved until: [1993, c. 474, §1 (NEW).]

1. Legislature provides for termination. It is terminated by the Legislature; and

[ 1993, c. 474, §1 (NEW) .]

2. Payment of bonds, premiums and interest. The bonds, premium, if any, and interest have been paid or a sufficient amount for the payment of the bonds and interest to maturity or a prior redemption date have been irrevocably set aside in trust for the benefit of the bondholders in accordance with agreements with the bondholders.

[ 2003, c. 598, §9 (AMD) .]

SECTION HISTORY

1993, c. 474, §1 (NEW). 2003, c. 598, §9 (AMD).



5 §13080-L. Annual report

1. Annual financial report. The authority shall submit to the Governor, the Executive Director of the Legislative Council and the joint standing committee of the Legislature having jurisdiction over housing and economic development matters, not later than 120 days after the close of the authority's fiscal year, a complete report on the activities of the authority. The report may also be provided to any other member of the Legislature and to any other person. The report must include all of the following for the previous year:

A. A description of the authority's operations; [1993, c. 474, §1 (NEW).]

B. An accounting of the authority's receipts and expenditures, assets and liabilities at the end of its fiscal year; [1993, c. 474, §1 (NEW).]

C. A listing of all property transactions pursuant to section 13080-D; [1993, c. 474, §1 (NEW).]

D. An accounting of all activities of any special utility district formed under section 13080-E; [1993, c. 474, §1 (NEW).]

E. A listing of any property acquired by eminent domain under section 13080-G; [1993, c. 474, §1 (NEW).]

F. A listing of any bonds issued during the fiscal year; [1993, c. 474, §1 (NEW).]

G. A statement of the authority's proposed and projected activities for the ensuing year; and [1993, c. 474, §1 (NEW).]

H. Recommendations regarding further actions that may be suitable for achieving the purposes of this article. [1993, c. 474, §1 (NEW).]

[ 1993, c. 474, §1 (NEW) .]

SECTION HISTORY

1993, c. 474, §1 (NEW).



5 §13080-M. Relationship to other laws

The activities of the authority must be conducted in accordance with the terms and conditions of the Federal Surplus Property Act, 50 Appendix United States Code, Section 1622 et seq.; the federal Airport and Airway Improvement Act of 1982, 49 United States Code App. Section 2201 et seq.; and Federal Aviation Administration Order 5190.6A. If a conflict exists between this article and those federal laws and rules, the federal requirements control. [1995, c. 462, Pt. A, §12 (AMD).]

SECTION HISTORY

1993, c. 729, §9 (NEW). 1995, c. 462, §A12 (AMD).



5 §13080-N. Capital reserve funds; obligation of State

1. Capital reserve fund. The authority may create and establish one or more capital reserve funds and may pay into any such capital reserve fund money appropriated and made available by the State for the purposes of any such fund, any proceeds of sale by the authority of bonds to the extent determined by the authority and any other money available to the authority. For purposes of this section, the amount of any letter of credit, insurance contract, surety bond or similar financial undertaking available to be drawn on and applied to obligations to which money in any such fund may be applied is considered and counted as money in the capital reserve fund.

[ 1993, c. 729, §10 (NEW) .]

2. Application. Money held in any capital reserve fund, except as provided in this section, must be used solely with respect to bonds, repayment of which is secured by any such fund and solely for the payment of principal of the securities, the purchase or redemption of the securities, including any fees or premiums, or the payment of interest on the securities. In addition, if the authority obtains a letter of credit, insurance contract, surety bond or similar financial undertaking to establish and fund a capital reserve fund under subsection 1, money in the fund may be used to pay, when due, whether by acceleration or otherwise, all reimbursement obligations of the authority established in connection with that letter of credit, insurance contract, surety bond or similar financial undertaking, including, but not limited to, all fees, expenses, indemnities and commissions. Money in excess of the reserve requirement established as provided in subsection 3 may be transferred to other funds and accounts of the authority.

[ 1993, c. 729, §10 (NEW) .]

3. Reserve requirement. The authority may provide that money in a capital reserve fund under subsection 2 may not be withdrawn at any time in an amount that would reduce the amount of that fund below an amount, referred to in this section as the "capital reserve requirement," established by the authority, except for the purpose of paying the amount due and payable with respect to bonds, repayment of which is secured by that fund, or reimbursement obligations of the authority with respect to any letter of credit, insurance contract, surety bond or similar financial undertaking pertaining to that fund.

[ 1993, c. 729, §10 (NEW) .]

4. Issuance limit. The authority may provide that it will not issue bonds if the capital reserve requirement established by the authority with respect to securities outstanding and then to be issued and secured by a capital reserve fund will exceed the amount of that fund, including the amount available under any letter of credit, insurance contract, surety bond or other similar financial undertaking given to secure the capital reserve requirement, at the time of issuance, unless the authority, at the time of issuance of the securities, deposits in that fund from proceeds of the securities to be issued, or from other sources, an amount that, together with the amounts then in that fund and amounts available under any letter of credit, insurance contract, surety bond or other similar financial undertaking will not be less than the capital reserve requirement.

[ 1993, c. 729, §10 (NEW) .]

5. Appropriation. On or before December 1st, annually, the authority shall certify to the Governor the amount, if any, necessary to restore the amount in any capital reserve fund. In trust agreements or other pertinent documents, it must be clearly stated that this subsection applies to the capital reserve requirement. The Governor shall pay from the Contingent Account to that fund as much of the amount as is available in the Contingent Account and shall transmit to the Legislature a certification and a statement of the amount, if any, remaining to be paid and the amount certified must be appropriated and paid to the authority during the then current state fiscal year.

[ 2003, c. 598, §10 (AMD) .]

6. Securities outstanding. The authority may not have at any one time outstanding bonds, which, in the trust agreement or other document, subsection 5 is stated to apply to, in principal amount exceeding an amount equal to $100,000,000. The amount of bonds issued to refund securities previously issued may not be taken into account in determining the principal amount of securities outstanding, provided that proceeds of the refunding securities are applied as promptly as possible to the refunding of the previously issued securities. In computing the total amount of bonds of the authority that may at any time be outstanding for any purpose, the amounts of outstanding bonds that have been issued as capital appreciation bonds or as similar instruments are valued as of any date of calculation at their then current accreted value rather than their face value.

[ 1995, c. 495, §8 (AMD) .]

7. Other capital reserve funds. This section, including subsection 5, may not be construed to require that each capital reserve fund established under this section have the benefit described in subsection 5.

[ 2003, c. 598, §11 (NEW) .]

SECTION HISTORY

1993, c. 729, §10 (NEW). 1995, c. 495, §8 (AMD). 2003, c. 598, §§10,11 (AMD).






Article 1-C: LORING JOB INCREMENT FINANCING FUND

5 §13080-O. Loring Job Increment Financing Fund

1. Short title. This article may be known and cited as the Loring Job Increment Financing Program Act.

[ 1995, c. 644, §2 (NEW) .]

2. Establishment of fund. The Loring Job Increment Financing Fund is established in accordance with this article.

§13080-O. Tourism

(As enacted by PL 1995, c. 560, Pt. B, §11 is REALLOCATED TO TITLE 5, SECTION 13090-C)

[ 1995, c. 644, §2 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW).



5 §13080-P. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 644, §2 (NEW).]

1. Affiliated business. "Affiliated business" means 2 businesses exhibiting either of the following relationships:

A. One business owns 50% or more of the stock of the other business or owns a controlling interest in the other; or [1995, c. 644, §2 (NEW).]

B. Fifty percent of the stock of each business or a controlling interest in each business is directly or indirectly owned by a common owner or owners. [1995, c. 644, §2 (NEW).]

[ 1995, c. 644, §2 (NEW) .]

2. Affiliated group. "Affiliated group" means a qualified business and its corresponding affiliated businesses.

[ 1995, c. 644, §2 (NEW) .]

3. Assessor. "Assessor" means the State Tax Assessor.

[ 1995, c. 644, §2 (NEW) .]

4. Authority. "Authority" means the Loring Development Authority of Maine.

[ 1995, c. 644, §2 (NEW) .]

5. Base area. "Base area" means the area within the geographic boundaries of Loring Air Force Base, as defined in section 13080-A.

[ 1995, c. 644, §2 (NEW) .]

6. Base level of employment. "Base level of employment" means the total employment in the base area as of July 1, 1996.

[ 1995, c. 644, §2 (NEW) .]

7. Employment tax increment. "Employment tax increment" means that level of state income withholding taxes attributed to employees employed within the base area, adjusted pursuant to section 13080-R.

[ 1995, c. 644, §2 (NEW) .]

8. Fund. "Fund" means the Loring Job Increment Financing Fund.

[ 1995, c. 644, §2 (NEW) .]

9. Gross employment tax increment. "Gross employment tax increment" means that level of state income withholding taxes attributed to employees employed within the base area that is greater than the base level of employment.

[ 1995, c. 644, §2 (NEW) .]

10. Successor business. "Successor business" means a business that has acquired the organization, trade or business, or 50% or more of the assets of the organization, trade or business, of another taxpayer.

§13080-P. Historical marker program

(As enacted by PL 1995, c. 560, Pt. B, §11 is REALLOCATED TO TITLE 5, SECTION 13090-D)

[ 1995, c. 644, §2 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW).



5 §13080-Q. Payments allowed

1. Fund to receive income tax revenues from job creation. Subject to the provisions of subsection 2 and section 13080-S, the fund must receive annually from the State 50% of the employment tax increment.

[ 1995, c. 644, §2 (NEW) .]

2. Limitations. Payments to the fund pursuant to this section are subject to the following limitations.

A. Revenues received under this section must be used solely to fund the costs of municipal services, including, but not limited to, water, sewer, fire protection, police protection, sanitation services and the maintenance of grounds and roads. [1995, c. 644, §2 (NEW).]

B. To the extent that revenues received by the fund are not expended for current costs of municipal services, the fund must retain the revenues to defray future costs of providing the municipal services. [1995, c. 644, §2 (NEW).]

C. State income withholding taxes derived from employment at a business within the base area are not eligible for use in the calculation of a payment to the fund if the business is eligible during the current year to receive a payment under any other program authorized by Title 36, Part 9 that is based on the amount of employer withholding taxes and the business has made or makes an election to receive that payment. [1997, c. 504, §1 (AMD).]

D. Payments made to the fund may not be made for tax years beginning on or after July 1, 2026. [2013, c. 413, §1 (AMD).]

[ 2013, c. 413, §1 (AMD) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW). 1997, c. 504, §1 (AMD). 2013, c. 413, §1 (AMD).



5 §13080-R. Calculation of employment tax increment

The assessor shall calculate the employment tax increment as follows. [1995, c. 644, §2 (NEW).]

1. Adjustment for shifted revenues. The assessor shall subtract from the gross employment tax increment any revenues attributed to employment shifted from affiliated businesses to a business located within the base area. This adjustment is calculated by comparing the current year's income withholding tax revenues for businesses that are members of an affiliated group with revenues for the group as a whole. If the growth in income withholding tax revenue for any group exceeds the growth of income withholding tax revenue generated by the group's member business within the base area, the portion of the gross employment tax increment attributable to that business does not have to be adjusted to remove employment shifted from affiliated businesses. If the growth in income withholding tax revenue for any group is less than the growth in income withholding tax revenue for that group's member business within the base area, the difference is presumed to have been shifted from affiliated businesses to the base area and the portion of the gross employment tax increment attributable to that business is reduced by the difference.

[ 1995, c. 644, §2 (NEW) .]

2. Adjustment based on percentage change in withholding taxes for all business in State. The assessor shall adjust the calculation of the employment tax increment by subtracting from the gross employment tax increment a figure obtained by multiplying the previous year's total amount of income taxes withheld within the base area by the percentage change in withholding taxes for all business within the State as a whole.

[ 1995, c. 644, §2 (NEW) .]

3. Adjustment for successor business. The assessor shall further adjust the calculation of the employment tax increment, for any business that is a successor business, by subtracting from the gross employment tax increment any income tax withholding revenues attributable to a business acquired by the successor business after July 1, 1994.

§13080-R. Maine Tourism Commission

(As enacted by PL 1995, c. 560, Pt. B, §11 is REALLOCATED TO TITLE 5, SECTION 13090-F)

[ 1995, c. 644, §2 (NEW) .]

SECTION HISTORY

RR 1995, c. 2, §§12,13 (COR). RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW).



5 §13080-S. Information to be provided to the assessor; approval of payment

1. Certification by authority. The authority shall certify annually to the assessor by September 30th of each year, beginning in 1997, the following information:

A. Employment, payroll and state withholding data necessary to calculate the base level of employment; [1995, c. 644, §2 (NEW).]

B. The total number of employees added during the previous year within the base area above the base level of employment, including additional associated payroll and withholding data necessary to calculate the gross employment tax increment and establish the appropriate payment to the fund; [1995, c. 644, §2 (NEW).]

C. A listing of all employers within the base area that pay withholding taxes, the locations of those employers and the number of employees at each location; and [1995, c. 644, §2 (NEW).]

D. A listing of all affiliated businesses and affiliated groups, data regarding current employment, payroll and state income withholding taxes for each affiliated business within the base area. [1995, c. 644, §2 (NEW).]

[ 1995, c. 644, §2 (NEW) .]

2. Approval of payment. Upon receipt of the information required by this section, the assessor shall review the information in a timely fashion. If the assessor determines that the requirements of this article are satisfied, the assessor shall approve payment to the fund.

[ 1995, c. 644, §2 (NEW) .]

3. Deposit and payment of revenue. On or before July 15th of each year, if the approval of the assessor has been issued pursuant to subsection 2, the Commissioner of Administrative and Financial Services shall deposit an amount equal to 50% of the employment tax increment for the preceding year into a contingent account established, maintained and administered by the Commissioner of Administrative and Financial Services. On or before July 31st of each year, the Commissioner of Administrative and Financial Services shall pay that amount to the fund.

§13080-S. Travel Promotion Matching Fund Program

(As enacted by PL 1995, c. 560, Pt. B, §11 is REALLOCATED TO TITLE 5, SECTION 13090-G)

[ 2009, c. 571, Pt. LL, §1 (AMD) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW). 2009, c. 571, Pt. LL, §1 (AMD).



5 §13080-T. Program administration

The assessor shall administer the Loring Job Increment Financing Program. The assessor may adopt rules pursuant to the Maine Administrative Procedure Act for implementation of the program. The assessor may also by rule establish reasonable fees, including fees payable to the assessor for obligations under this article. Any fees collected pursuant to this article must be deposited into a special revenue account administered by the assessor and these fees may be used only to defray the actual costs of administering the Loring Job Increment Financing Program. [1995, c. 644, §2 (NEW).]

§13080-T. Maine State Film Commission

(As enacted by PL 1995, c. 560, Pt. B, §11 is REALLOCATED TO TITLE 5, SECTION 13090-H)

SECTION HISTORY

RR 1995, c. 2, §14 (COR). RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW). 1995, c. 644, §2 (NEW).



5 §13080-U. Maine State Film Office (REALLOCATED TO TITLE 5, SECTION 13090-I)

(REALLOCATED TO TITLE 5, SECTION 13090-I)

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 1995, c. 560, §B11 (NEW).






Article 2: COMMUNITY INDUSTRIAL BUILDING AUTHORITY

5 §13081. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 914, §3 (AMD). 1999, c. 612, §1 (AMD). 2001, c. 703, §5 (RP).



5 §13082. Community Industrial Buildings Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1999, c. 127, §A11 (AMD). 1999, c. 612, §2 (AMD). 2001, c. 703, §5 (RP).



5 §13083. Assistance to development corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 182, §§1,2 (AMD). 1999, c. 612, §§3,4 (AMD). 2001, c. 703, §5 (RP).






Article 2-A: WASHINGTON COUNTY DEVELOPMENT AUTHORITY

5 §13083-A. Washington County Development Authority established

The Washington County Development Authority is established as a body corporate and politic and a public instrumentality of the State to carry out the provisions of this article. The authority is authorized to take title, acquire and manage in the name of the State and by agreement with the Federal Government the property located within the geographical boundaries of any decommissioned federal military facility located within Washington County. The authority is also authorized to purchase, develop, redevelop, sell and lease commercial, residential and public property for the purpose of developing the economy of Washington County. This authorization allows the authority to provide financial and technical assistance to any governmental entity and nonprofit located within Washington County in support of community and economic development projects. [2005, c. 367, §1 (AMD).]

SECTION HISTORY

2001, c. 568, §1 (NEW). 2005, c. 367, §1 (AMD).



5 §13083-B. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 568, §1 (NEW).]

1. Authority. "Authority" means the Washington County Development Authority.

[ 2001, c. 568, §1 (NEW) .]

2. Base area. "Base area" means the area within the geographical boundaries of any decommissioned federal military facility located within Washington County to which the authority has taken title.

[ 2001, c. 568, §1 (NEW) .]

2-A. Operating revenues. "Operating revenues" means funds available to the authority from fees, fares, rental or sale of property and miscellaneous revenue and interest not otherwise pledged or dedicated.

[ 2011, c. 136, §1 (NEW) .]

3. Primary impact community. "Primary impact community" means all municipalities in Washington County, including the unorganized territories.

[ 2005, c. 367, §2 (AMD) .]

4. Readjustment or reuse. "Readjustment" or "reuse" means an alternative use of the base area from its use as a military installation.

[ 2001, c. 568, §1 (NEW) .]

5. Real or personal property. "Real or personal property" means any property or assets transferred by the Federal Government or the United States Department of Defense pursuant to the closure of a federal military installation located in Washington County. "Real or personal property" also means any property or assets purchased, sold, developed, redeveloped or leased by the authority pursuant to its authority under this article.

[ 2005, c. 367, §2 (AMD) .]

SECTION HISTORY

2001, c. 568, §1 (NEW). 2005, c. 367, §2 (AMD). 2011, c. 136, §1 (AMD).



5 §13083-C. Washington County Development Authority; powers; membership; obligations

1. Powers. The authority is a public municipal corporation and may:

A. Sue and be sued; [2001, c. 568, §1 (NEW).]

B. Adopt bylaws or regulations consistent with this article for the governance of its affairs; [2001, c. 568, §1 (NEW).]

C. Exercise all of the general powers of corporations under Title 13-C, section 302; [2003, c. 688, Pt. A, §2 (AMD).]

D. Accept from the Federal Government and dispose of by lease, sale or transfer the real or personal property located within the geographical boundaries of a decommissioned federal military facility located within Washington County; [2001, c. 568, §1 (NEW).]

E. Apply for and accept grants from private and public entities to provide necessary funding for the activities of the authority and to carry out the purposes of this article; [2001, c. 568, §1 (NEW).]

F. Contract with the Federal Government or its instrumentalities or agencies; this State or its agencies, instrumentalities or municipalities; public bodies; and private corporations, partnerships, associations and individuals to carry out the purposes of this article; [2001, c. 568, §1 (NEW).]

F-1. Borrow money and apply for and accept advances, loans, grants, contributions and other forms of financial assistance from the Federal Government, the State, a municipality or other public body or from other sources, public or private, for the purposes provided in this article, give any security that is required and enter into and carry out contracts in connection with that financial assistance; [2005, c. 367, §3 (NEW).]

F-2. Charge and collect fees, charges and rents for the use of the properties and other services and use the proceeds of those fees, charges and rents for the purposes provided in this article; [2005, c. 367, §3 (NEW).]

F-3. Employ an executive director and other staff as considered necessary by the board of trustees; [2005, c. 367, §3 (NEW).]

F-4. Borrow money, make, issue and sell at public or private sale negotiable notes, bonds and other evidences of indebtedness or obligation of the authority for the purposes under this article and secure the payment of that obligation or any part of that obligation by pledge of all or any part of the operating revenues of the authority; [2011, c. 136, §2 (NEW).]

(Paragraph F-4 as enacted by PL 2011, c. 148, §1 is REALLOCATED TO TITLE 5, SECTION 13083-C, SUBSECTION 1, PARAGRAPH F-6)

F-5. Enter into loan or security agreements with one or more lending institutions, including, but not limited to, banks, insurance companies and institutions that administer pension funds, or trustees for those institutions for the issuance of bonds and exercise with respect to those loan or security agreements all of the powers delineated in this article for the issuance of bonds; [2011, c. 136, §3 (NEW).]

F-6. (REALLOCATED FROM T. 36, §13083-C, sub-§1, ¶F-4) Enter into a memorandum of understanding with a municipality to perform the function of a local development corporation under section 13120-B, subsection 9; [RR 2011, c. 1, §7 (RAL).]

G. Adopt rules pursuant to the Maine Administrative Procedure Act. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter II-A; and [2001, c. 568, §1 (NEW).]

H. Take all other lawful action necessary and incidental to the powers under this subsection. [2001, c. 568, §1 (NEW).]

[ RR 2011, c. 1, §7 (COR); 2011, c. 136, §§2, 3 (AMD) .]

2. Membership; appointment. The authority is governed by a board of trustees composed of 13 voting members appointed or designated by the Governor.

A. The Governor shall make 12 appointments to the board of trustees, 9 of whom must be selected from candidates who are residents of Washington County and are nominated by private, nonprofit, countywide, federally recognized Washington County-based economic development organizations other than the authority. Primary impact communities also may make nominations. The Governor shall appoint members who reflect the diversity of interests represented by these communities. The Governor shall ensure that all regions of the county, as defined by the 3 county commissioner districts, are equally represented on the board of trustees. A municipality may not have more than 2 trustees sitting on the board of trustees. [2005, c. 367, §4 (AMD).]

B. The Governor shall designate a commissioner of a department of State Government to be a voting, ex officio member of the board of trustees. The ex officio member designated pursuant to this paragraph may name a designee. [2005, c. 367, §4 (AMD).]

The members appointed pursuant to paragraph A are subject to review by the joint standing committee of the Legislature having jurisdiction over business and economic development matters and to confirmation by the Senate.

[ 2005, c. 367, §4 (AMD) .]

3. Terms. Trustees are appointed for 4-year terms. The commissioner designated pursuant to subsection 2, paragraph B, or that commissioner's designee, serves at the pleasure of the Governor. Trustees may be removed by the Governor. The board of trustees by majority vote may recommend trustee removal due to poor attendance at board meetings. A trustee continues to hold office until a successor is appointed and qualified, but the term of the successor is not altered from the original expiration date of that term. A person may not serve more than 2 consecutive 4-year terms as a trustee.

[ 2005, c. 367, §5 (AMD) .]

4. Quorum. A majority of appointed and sworn trustees constitutes a quorum. A majority vote of those present and voting is required for the board of trustees to take action.

[ 2005, c. 367, §5 (AMD) .]

5. Liability. The liability of the authority is governed by the Maine Tort Claims Act, Title 14, chapter 741. Trustees are not subject to any personal liability for having acted in the service of their duty as board members of the authority.

[ 2001, c. 568, §1 (NEW) .]

6. Expenses. A trustee is not entitled to receive compensation for services to the authority but is entitled to receive reimbursement for necessary expenditures, including travel expenses, incurred in carrying out those services if the authority has available funds to reimburse such expenses.

[ 2001, c. 568, §1 (NEW) .]

7. Officers; temporary agents. The trustees shall elect a chair and vice-chair from among the trustees. The authority may employ an executive director, technical experts and other agents and employees, permanent and temporary, that it requires and may determine their qualifications, duties and compensation. For required legal services, the authority may retain its own legal counsel.

[ 2005, c. 367, §5 (AMD) .]

SECTION HISTORY

2001, c. 568, §1 (NEW). 2003, c. 688, §A2 (AMD). 2005, c. 367, §§3-5 (AMD). RR 2011, c. 1, §7 (COR). 2011, c. 136, §§2, 3 (AMD). 2011, c. 148, §1 (AMD).



5 §13083-D. Property of authority

The authority may lease, sell or transfer property or interests in property owned by the authority. A person may not hold any pecuniary interest in property owned by the authority while that person is a member of the board of trustees. [2005, c. 367, §6 (AMD).]

SECTION HISTORY

2001, c. 568, §1 (NEW). 2005, c. 367, §6 (AMD).



5 §13083-D-1. Bonds

1. Hearing required. The authority may issue bonds to finance its activities only after giving notice of the proposed issuance and its terms at least twice in a newspaper of general circulation in Washington County and holding a duly advertised public hearing on the issuance.

[ 2011, c. 136, §4 (NEW) .]

2. Authority. The authority may issue bonds from time to time in its discretion to finance the undertaking of an authorized activity under this article, including but not limited to the payment of principal and interest upon advances for surveys and plans, and may issue refunding bonds for the payment or retirement of bonds previously issued.

A. The principal and interest of bonds must be made payable solely from the income, proceeds, revenues and funds of the authority derived from or held for activities under this article. Payment of the principal and interest of bonds may be further secured by a pledge of a loan, grant or contribution from the Federal Government or other source in aid of activities of the authority under this article and by a mortgage of an urban activity or a project or part of a project, title to which is in the authority. [2011, c. 136, §4 (NEW).]

B. Bonds issued under this section do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and are not subject to other laws or charters relating to the authorization, issuance or sale of bonds. Bonds issued under this article are declared to be issued for an essential public and governmental purpose and, together with interest on and income from the bonds, are exempt from all taxes. [2011, c. 136, §4 (NEW).]

C. Bonds may not be issued by the authority until the authority has received a certificate of approval from the Finance Authority of Maine authorizing issuance of the bonds. Before issuing a certificate of approval under this section, the Finance Authority of Maine must determine that there is a reasonable likelihood that the income, proceeds, revenues and funds of the authority derived from or held for activities under this article or otherwise pledged to payment of the bonds will be sufficient to pay the principal, the interest and all other amounts that may at any time become due and payable under the bonds. In making this determination, the Finance Authority of Maine shall consider the authority's analysis of the proposed bond issue and the revenues to make payments on the bonds and may require such information, projections, studies and independent analyses as it considers necessary or desirable and may charge the authority reasonable fees and expenses. The issuance by the Finance Authority of Maine of a certificate of approval under this section does not constitute an endorsement of the bonds or the projects or purposes for which those bonds are issued and neither the authority nor any other person or entity, including, without limitation, any holders of bonds of the authority, have any cause of action against the Finance Authority of Maine with respect to any such certificate of approval. The Finance Authority of Maine may require that it be indemnified, defended and held harmless by the authority for any liability or cause of action arising out of or with respect to the bonds. [2011, c. 136, §4 (NEW).]

[ 2011, c. 136, §4 (NEW) .]

3. General characteristics. Bonds authorized under this section may be issued in one or more series. The resolution, trust indenture or mortgage under which the bonds are issued may include the following:

A. The date or dates borne by the bonds; [2011, c. 136, §4 (NEW).]

B. Whether the bonds are payable upon demand or mature at a certain time or times; [2011, c. 136, §4 (NEW).]

C. The interest rate or rates of the bonds; [2011, c. 136, §4 (NEW).]

D. The denomination or denominations of the bonds; [2011, c. 136, §4 (NEW).]

E. The form of the bonds, whether coupon or registered; [2011, c. 136, §4 (NEW).]

F. The conversion or registration privileges carried by the bonds; [2011, c. 136, §4 (NEW).]

G. The rank or priority of the bonds; [2011, c. 136, §4 (NEW).]

H. The manner of execution of the bonds; [2011, c. 136, §4 (NEW).]

I. The medium and place or places of payment; [2011, c. 136, §4 (NEW).]

J. The terms of redemption of the bonds, with or without premium; [2011, c. 136, §4 (NEW).]

K. The manner secured; and [2011, c. 136, §4 (NEW).]

L. Any other characteristics of the bonds. [2011, c. 136, §4 (NEW).]

[ 2011, c. 136, §4 (NEW) .]

4. Price sold. The bonds may be:

A. Sold to a person on such terms as the authority may negotiate; [2011, c. 136, §4 (NEW).]

B. Exchanged for other bonds on the basis of par; or [2011, c. 136, §4 (NEW).]

C. Sold to the Federal Government at private sale at not less than par. If less than all of the authorized principal amount of the bonds is sold to the Federal Government, the balance may be sold at private sale at not less than par at an interest cost to the municipality that does not exceed the interest cost to the municipality of the portion of the bonds sold to the Federal Government. [2011, c. 136, §4 (NEW).]

[ 2011, c. 136, §4 (NEW) .]

5. Signatures of outgoing officers; negotiability. If an official of the authority whose signature appears on a bond or coupon issued under this article ceases to be an official before the bond is delivered, the signature is nevertheless valid for all purposes as if the official had remained in office until the delivery. Notwithstanding contrary provisions of law, bonds issued under this article are fully negotiable.

[ 2011, c. 136, §4 (NEW) .]

6. Bond recitation; conclusive presumptions. In actions or proceedings involving the validity or enforceability of a bond issued under this article or the security for that bond, a bond reciting in substance that it has been issued by the authority in connection with an activity is conclusively deemed to have been issued for that purpose and the activity is conclusively deemed to have been planned, located and carried out in accordance with this article.

[ 2011, c. 136, §4 (NEW) .]

7. No personal liability; not debt of State or municipality. Neither the trustees of the authority nor the person executing the bonds is liable personally on the bonds by reason of the issuance of the bonds. The bonds and other obligations of the authority must have stated on their face that they are not a debt of the State and that the State is not liable on the bonds. The bonds or obligations may not be payable out of funds or properties other than those of the authority acquired for the purposes of this article.

[ 2011, c. 136, §4 (NEW) .]

8. Bonds as legal investments. Public officers, municipal corporations, political subdivisions and public bodies; banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; insurance companies, insurance associations and other persons carrying on an insurance business; and executors, administrators, curators, trustees and other fiduciaries may legally invest sinking funds, money or other funds belonging to them or within their control in bonds or other obligations issued by the authority under this article. These bonds or other obligations are authorized security for all public deposits. It is the purpose of this section to authorize persons, political subdivisions and officers, public or private, to use funds owned or controlled by them for the purchase of these bonds or other obligations. This section does not relieve a person of any duty or of exercising reasonable care in selecting securities.

[ 2011, c. 136, §4 (NEW) .]

9. Investment of funds; redemption of bonds. The authority may:

A. Invest, in property or securities in which savings banks may legally invest funds subject to their control, funds held in reserves, sinking funds or funds not required for immediate disbursement; and [2011, c. 136, §4 (NEW).]

B. Cancel its bonds by redeeming them at the redemption price established in the bonds or by purchasing them at less than redemption price. [2011, c. 136, §4 (NEW).]

[ 2011, c. 136, §4 (NEW) .]

SECTION HISTORY

2011, c. 136, §4 (NEW).



5 §13083-E. Termination of authority

The authority is not dissolved until it is terminated by the Legislature. [2001, c. 568, §1 (NEW).]

SECTION HISTORY

2001, c. 568, §1 (NEW).



5 §13083-F. Annual report

1. Annual report. The authority shall submit to the Governor, the Executive Director of the Legislative Council and the joint standing committee of the Legislature having jurisdiction over business and economic development matters, not later than 120 days after the close of the authority's fiscal year, a complete report on the activities of the authority. The report may also be provided to any other member of the Legislature and to any other person. The report must include for the previous year:

A. A description of the authority's operations and activities; [2001, c. 568, §1 (NEW).]

B. An accounting of the authority's receipts and expenditures and assets and liabilities at the end of its fiscal year; [2001, c. 568, §1 (NEW).]

C. A listing of all property transactions pursuant to section 13083-D; [2001, c. 568, §1 (NEW).]

D. A statement of the authority's proposed and projected activities for the ensuing year; and [2001, c. 568, §1 (NEW).]

E. Recommendations regarding further actions that may be suitable for achieving the purposes of this article. [2001, c. 568, §1 (NEW).]

[ 2001, c. 568, §1 (NEW) .]

SECTION HISTORY

2001, c. 568, §1 (NEW).






Article 2-B: MIDCOAST REGIONAL REDEVELOPMENT AUTHORITY

5 §13083-G. Midcoast Regional Redevelopment Authority established; goals

The Midcoast Regional Redevelopment Authority is established as a body corporate and politic and a public instrumentality of the State to carry out the purposes of this article. The authority is entrusted with acquiring and managing the properties within the geographic boundaries of Brunswick Naval Air Station. [2009, c. 641, §1 (AMD).]

The authority is established to facilitate the rapid development of the properties within the geographic boundaries of Brunswick Naval Air Station. In order to achieve this objective, the authority shall make every effort to: [2009, c. 641, §1 (NEW).]

1. Short-term goal. Recover civilian job losses in the primary impact community resulting from the base closure;

[ 2009, c. 641, §1 (NEW) .]

2. Intermediate goal. Recover economic losses and total job losses in the primary impact community resulting from the base closure; and

[ 2009, c. 641, §1 (NEW) .]

3. Long-term goal. Facilitate the maximum redevelopment of base properties.

[ 2009, c. 641, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §1 (AMD).



5 §13083-H. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 599, §1 (NEW).]

1. Authority. "Authority" means the Midcoast Regional Redevelopment Authority established in section 13083-G.

[ 2005, c. 599, §1 (NEW) .]

2. Base area. "Base area" means the area within the geographic boundaries of Brunswick Naval Air Station.

[ 2005, c. 599, §1 (NEW) .]

3. Bond. "Bond" means a bond or note or other evidence of indebtedness authorized under this article, whether issued under or pursuant to a bond resolution, trust indenture, loan or other security agreement.

[ 2005, c. 599, §1 (NEW) .]

4. Brunswick Naval Air Station. "Brunswick Naval Air Station" or "base" means those properties and facilities within the geographic boundaries of the United States Department of Defense naval air station at Brunswick existing on the effective date of this section. "Base" also includes other geographically separate property that the authority determines should be part of the base if the municipality in which the property is located has chosen not to accept the property and use it for other purposes.

[ 2005, c. 599, §1 (NEW) .]

5. Operating revenues. "Operating revenues" means funds available to the authority from fees, fares, rental or sale of property and miscellaneous revenue and interest not otherwise pledged or dedicated.

[ 2005, c. 599, §1 (NEW) .]

6. Primary impact community. "Primary impact community" means the municipalities of Bath, Bowdoin, Bowdoinham, Brunswick, Freeport, Harpswell, Lisbon Falls and Topsham and Androscoggin County, Cumberland County and Sagadahoc County.

[ 2005, c. 599, §1 (NEW) .]

7. Readjustment or reuse. "Readjustment" or "reuse" means an alternative use of the base facility from its use as a military installation.

[ 2005, c. 599, §1 (NEW) .]

8. Real or personal property. "Real or personal property" means those properties and assets transferred by the United States Government or the United States Navy after the closure of Brunswick Naval Air Station.

[ 2005, c. 599, §1 (NEW) .]

9. Reconstruct or reconstruction. "Reconstruct" or "reconstruction" means any activities undertaken to maintain the properties of Brunswick Naval Air Station, or any part of those properties, as a modern, safe and efficient facility and includes, but is not limited to, any rebuilding, redesign, improvement or enlargement of the real properties or environmental mitigation activities on base properties.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-I. Midcoast Regional Redevelopment Authority; powers; membership; obligations

1. Powers. The authority is a public municipal corporation and may:

A. Sue and be sued; [2005, c. 599, §1 (NEW).]

B. Adopt bylaws or rules consistent with this article for the governance of its affairs; [2005, c. 599, §1 (NEW).]

C. Exercise all of the general powers of corporations under Title 13-C, section 302; [2005, c. 599, §1 (NEW).]

D. Exercise the power of eminent domain; [2005, c. 599, §1 (NEW).]

E. Provide for the public safety by imposing appropriate rules, regulating appropriate use of the base facilities and enforcing laws and rules as they apply to the use of the base facilities; [2005, c. 599, §1 (NEW).]

F. Charge and collect fees, charges and rents for the use of the properties and other services and use the proceeds of those fees, charges and rents for the purposes provided in this article, both subject to and in accordance with any agreement with bondholders that may be made as provided in this article; [2005, c. 599, §1 (NEW).]

G. Contract with the Federal Government or its instrumentalities or agencies, this State or its agencies, instrumentalities or municipalities, public bodies, private corporations, partnerships, associations and individuals to carry out the purposes of this article; [2005, c. 599, §1 (NEW).]

H. Accept the cooperation of the Federal Government or its agencies in the construction, maintenance, reconstruction, operation and financing of the readjustment of the base and take necessary actions to utilize that aid and cooperation; [2005, c. 599, §1 (NEW).]

I. Borrow money and apply for and accept advances, loans, grants, contributions and other forms of financial assistance from the Federal Government, the State, a municipality or other public body or from other sources, public or private, for the purposes of this article, give any security that is required and enter into and carry out contracts in connection with that financial assistance; [2005, c. 599, §1 (NEW).]

J. Borrow money, make, issue and sell at public or private sale negotiable notes, bonds and other evidences of indebtedness or obligation of the authority for the purposes under this article and secure the payment of that obligation or any part of that obligation by pledge of all or any part of the operating revenues of the authority; [2005, c. 599, §1 (NEW).]

K. Enter into loan or security agreements with one or more lending institutions, including, but not limited to, banks, insurance companies and institutions that administer pension funds, or trustees for those institutions for the issuance of bonds and exercise with respect to those loan or security agreements all of the powers delineated in this article for the issuance of bonds; [2005, c. 599, §1 (NEW).]

L. Provide from operating revenues for the maintenance, construction or reconstruction of facilities to ensure the public safety for which the authority has not otherwise provided; [2005, c. 599, §1 (NEW).]

M. Use operating revenues to provide payment of obligations, if any, due to the United States to implement the readjustment or reuse of the base facility; [2005, c. 599, §1 (NEW).]

N. Adopt rules pursuant to the Maine Administrative Procedure Act; and [2005, c. 599, §1 (NEW).]

O. Take all other lawful action necessary and incidental to these powers. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

2. Membership; appointment. The authority is governed by a board of trustees composed of 11 voting members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over economic development matters and to confirmation by the Senate.

A. Trustees are appointed for 4-year terms, except that, for initial appointments, 3 trustees are appointed to one-year terms, 3 trustees are appointed to 2-year terms, 2 trustees are appointed to 3-year terms, 2 trustees are appointed to 4-year terms and the commissioner designated pursuant to paragraph D serves at the pleasure of the Governor. A vacancy must be filled in the same manner as the original appointment for the balance of the unexpired term. [2005, c. 599, §1 (NEW).]

B. A trustee continues to hold office until a successor is appointed and qualified, but the term of the successor is not altered from the original expiration date of the holdover trustee's term. [2005, c. 599, §1 (NEW).]

C. The Governor shall make 10 appointments, of which no fewer than 7 must be from candidates who are residents of Androscoggin County, Cumberland County and Sagadahoc County and are nominated by the primary impact communities. The Governor shall appoint members who reflect the diversity of interests represented by these communities. [2005, c. 599, §1 (NEW).]

D. The Governor shall designate a commissioner of a department of State Government to be a voting, ex officio member of the board of trustees. [2005, c. 599, §1 (NEW).]

E. A member appointed to the board of trustees may not hold an elected office in municipal, county or state government. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

3. Quorum. Six members constitute a quorum. Six affirmative votes are required for the board of trustees to take action.

[ 2005, c. 599, §1 (NEW) .]

4. Liability. The liability of the authority is governed by the Maine Tort Claims Act. A member of the board of trustees or an employee of the authority is not subject to any personal liability for having acted in the service of the member's or employee's duty as a member of the board or an employee of the authority within the course and scope of membership or employment to carry out a power or duty under this article. The authority shall indemnify a member of the board or an employee of the authority against expenses actually and necessarily incurred in connection with the defense of an action or proceeding in which a member of the board or an employee is made a party by reason of past or present association with the authority.

[ 2009, c. 641, §2 (AMD) .]

5. Expenses. A trustee is not entitled to receive compensation for services to the authority but is entitled to receive reimbursement for necessary expenditures, including travel expenses, incurred in carrying out those services.

[ 2005, c. 599, §1 (NEW) .]

6. Officers; employees. The board of trustees shall elect a chair and vice-chair from among its members. The authority may employ an executive director, technical experts and other agents and employees, permanent and temporary, that it requires and may determine their qualifications, duties and compensation. For required legal services, the authority may employ or retain its own counsel and legal staff.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §2 (AMD).



5 §13083-J. Use of operating revenues

1. Principal use of revenue. Operating revenue must be used principally to reinvest in the properties held by the authority.

[ 2005, c. 599, §1 (NEW) .]

2. Permitted liability limited. All expenses incurred in carrying out this article must be paid solely from funds provided under the authority of this article, and liability or obligation may not be incurred under this article beyond the extent to which money has been provided under the authority of this article.

[ 2005, c. 599, §1 (NEW) .]

3. Equal opportunity employers. Contractors and subcontractors on authority construction and reconstruction projects must be equal opportunity employers and, for contracts in excess of $250,000, shall pursue in good faith affirmative action programs as defined in section 782. The authority may by rule provide for the enforcement of this requirement.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-K. Property of authority

The authority shall hold and acquire property as follows. [2005, c. 599, §1 (NEW).]

1. Lease or sale. Properties may be leased or sold to accomplish the readjustment or reuse of the base facilities as determined appropriate by the authority. Resources acquired as a result of the lease or sale of these properties become operating revenues or assets of the authority.

[ 2005, c. 599, §1 (NEW) .]

2. Entry upon lands. The authority and its authorized agents and employees may enter upon lands, waters and premises in the State for the purpose of making surveys, soundings, drillings and examinations the authority determines necessary or convenient for the purposes of this article. The entry is not a trespass, but the authority is liable for damages its entry creates.

[ 2005, c. 599, §1 (NEW) .]

3. Authority for transfers of interest in land to the authority. Notwithstanding any contrary provisions of law, upon the authority's request, on reasonable and fair terms and conditions and without the necessity for advertisement, order of court or action or formality other than the regular and formal action of the authorities concerned, counties, municipalities, public agencies or instrumentalities of the State, public service corporations and special districts may lease, lend, grant or convey to the authority real or personal property or rights in that property that may be necessary or convenient for the effectuation of the authorized purposes of the authority, including real and personal property or rights in that property already devoted to public use. As used in this subsection, the term "public service corporation" includes a public utility as defined in Title 35-A, section 102, subsection 13 and a corporation referred to in Title 13-C.

[ 2005, c. 599, §1 (NEW) .]

4. Enforcement on ways under jurisdiction of the authority. A law enforcement officer may enforce the traffic laws under Title 29-A on a way under the jurisdiction of the authority.

[ 2013, c. 48, §2 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2013, c. 48, §2 (AMD).



5 §13083-L. Special utility districts

The authority may form special utility districts and provide municipal utility services within its jurisdiction. The board of trustees of the authority has the authority of a municipal legislative body for these purposes. [2005, c. 599, §1 (NEW).]

1. Sewer services. The authority may provide sewer services as a sanitary district under Title 38, chapter 11, subchapters 3 and 4. The authority may establish a board of trustees for the sanitary district and appoint the members of the board of trustees or may act as the board of trustees of the district.

[ 2005, c. 599, §1 (NEW) .]

2. Solid waste disposal. The authority may provide solid waste disposal services as a refuse disposal district under Title 38, chapter 17. The authority may establish a board of trustees for the refuse disposal district and appoint the members of the board of trustees or may act as the board of trustees of the district.

[ 2005, c. 599, §1 (NEW) .]

3. Water. The authority may provide water as a water district under Title 35-A, Part 6. The authority may establish a board of trustees for the water district and appoint the members of the board of trustees or may act as the board of trustees of the district.

[ 2005, c. 599, §1 (NEW) .]

4. Revenue-producing services. The authority has all the powers of a municipality to provide services under Title 30-A, chapter 213.

[ 2005, c. 599, §1 (NEW) .]

5. Airport; Brunswick Naval Air Station Fund established. The authority has all the powers of a municipality to operate as an airport authority under Title 30-A, chapter 213 for use in connection with a public airport, heliport or other location for the landing or taking off of aircraft. To support this operation, there is established a nonlapsing fund to be known as the Brunswick Naval Air Station Airport Fund, referred to in this section as "the fund," for the purpose of receiving funds from the State and gifts, grants, devises, bequests, trusts or security documents. The State shall credit to the fund any appropriation made to the authority in each fiscal year.

A. The fund must be used to:

(1) Purchase, lease, acquire, own, improve, use, sell, convey, transfer or otherwise deal in and with airport property, an airport project or any interest in the airport property or airport project, whether tangible or intangible, as otherwise authorized under this article;

(2) Pay the costs of operating, maintaining, improving and repairing all airport property and airport projects of the authority;

(3) Pay the costs of administering and operating the authority, including, but not limited to, all wages, salaries, benefits and other expenses authorized by the board of trustees or the executive director;

(4) Pay the principal and premium, if any, and the interest on the outstanding bonds of the authority related to airport property or airport projects as the same become due and payable;

(5) Create and maintain reserves required or provided for in any resolution authorizing or any security document securing such bonds of the authority related to airport property or airport projects;

(6) Create and maintain a capital improvement fund for airport property and airport projects to be established by the board;

(7) Pay all taxes owed by the authority related to airport property or airport projects; and

(8) Pay all expenses incident to the management and operation of the authority operating as an airport authority as are consistent with its statutory purpose and as the board may from time to time determine. [2009, c. 641, §3 (NEW).]

B. The fund constitutes a continuing appropriation for the benefit of the authority. Any amount remaining in the fund at the close of any fiscal year is carried over and credited to the fund for the succeeding year. [2009, c. 641, §3 (NEW).]

C. Money in the fund must be paid to the authority on manifests approved by the Governor and Legislature in the same manner as other state claims are paid. [2009, c. 641, §3 (NEW).]

D. The revenues received and due to the authority from all other sources, except by way of state appropriation, from whatever source derived, must be retained by the authority and must be used in such a manner as the board of trustees may determine consistent with the provisions of this section or as is otherwise provided by law or by the terms and conditions incident to any gift, grant, devise, bequest, trust or security document. [2009, c. 641, §3 (NEW).]

[ 2009, c. 641, §3 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §3 (AMD).



5 §13083-M. Other municipal powers

1. Traffic ordinances. The authority has the power to enact traffic ordinances and regulate the operation of motor vehicles under Title 30-A, section 3009 to the extent that power is not inconsistent with other validly enacted municipal ordinances.

[ 2005, c. 599, §1 (NEW) .]

2. Operating expenses. The authority has all the powers of a municipality to raise and appropriate money under Title 30-A, sections 5722 and 5723.

[ 2005, c. 599, §1 (NEW) .]

3. Zoning. The authority may not adopt zoning or land-use ordinances but may coordinate zoning and land-use regulation with interested primary impact communities.

[ 2005, c. 599, §1 (NEW) .]

4. Highway maintenance. The authority may maintain, repair, plow and control public ways as a municipality under Title 23, Part 3. The authority shall consult and coordinate with the appropriate primary impact community in appointing a road commissioner.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-N. Bonds

1. Hearing required. The authority may issue bonds to finance its activities only after giving notice of the proposed issuance and its terms at least twice in a newspaper of general circulation in the appropriate counties and holding a duly advertised public hearing on the issuance.

[ 2005, c. 599, §1 (NEW) .]

2. Authority. The authority may issue bonds from time to time in its discretion to finance the undertaking of an authorized activity under this article, including but not limited to the payment of principal and interest upon advances for surveys and plans, and may issue refunding bonds for the payment or retirement of bonds previously issued.

A. The principal and interest of bonds must be made payable solely from the income, proceeds, revenues and funds of the authority derived from or held for activities under this article. Payment of the principal and interest of bonds may be further secured by a pledge of a loan, grant or contribution from the Federal Government or other source in aid of activities of the authority under this article and by a mortgage of an urban activity or a project or part of a project, title to which is in the authority. [2005, c. 599, §1 (NEW).]

B. Bonds issued under this section do not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction and are not subject to other laws or charters relating to the authorization, issuance or sale of bonds. Bonds issued under this article are declared to be issued for an essential public and governmental purpose and, together with interest on and income from the bonds, are exempt from all taxes. [2005, c. 599, §1 (NEW).]

C. Bonds may not be issued by the authority until the authority has received a certificate of approval from the Finance Authority of Maine authorizing issuance of the bonds. Before issuing a certificate of approval under this section, the Finance Authority of Maine must determine that there is a reasonable likelihood that the income, proceeds, revenues and funds of the authority derived from or held for activities under this article or otherwise pledged to payment of the bonds will be sufficient to pay the principal, the interest and all other amounts that may at any time become due and payable under the bonds. In making this determination, the Finance Authority of Maine shall consider the authority's analysis of the proposed bond issue and the revenues to make payments on the bonds and may require such information, projections, studies and independent analyses as it considers necessary or desirable and may charge the authority reasonable fees and expenses. The issuance by the Finance Authority of Maine of a certificate of approval under this section does not constitute an endorsement of the bonds or the projects or purposes for which those bonds are issued and neither the authority nor any other person or entity, including, without limitation, any holders of bonds of the authority, have any cause of action against the Finance Authority of Maine with respect to any such certificate of approval. The Finance Authority of Maine may require that it be indemnified, defended and held harmless by the authority for any liability or cause of action arising out of or with respect to the bonds. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

3. General characteristics. Bonds authorized under this section may be issued in one or more series. The resolution, trust indenture or mortgage under which the bonds are issued may include the following:

A. The date or dates borne by the bonds; [2005, c. 599, §1 (NEW).]

B. Whether the bonds are payable upon demand or mature at a certain time or times; [2005, c. 599, §1 (NEW).]

C. The interest rate or rates of the bonds; [2005, c. 599, §1 (NEW).]

D. The denomination or denominations of the bonds; [2005, c. 599, §1 (NEW).]

E. The form of the bonds, whether coupon or registered; [2005, c. 599, §1 (NEW).]

F. The conversion or registration privileges carried by the bonds; [2005, c. 599, §1 (NEW).]

G. The rank or priority of the bonds; [2005, c. 599, §1 (NEW).]

H. The manner of execution of the bonds; [2005, c. 599, §1 (NEW).]

I. The medium and place or places of payment; [2005, c. 599, §1 (NEW).]

J. The terms of redemption of the bonds, with or without premium; [2005, c. 599, §1 (NEW).]

K. The manner secured; and [2005, c. 599, §1 (NEW).]

L. Any other characteristics of the bonds. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

4. Price sold. The bonds may be:

A. [2009, c. 641, §4 (RP).]

B. Exchanged for other bonds on the basis of par; [2009, c. 641, §4 (AMD).]

C. Sold to the Federal Government at private sale at not less than par. If less than all of the authorized principal amount of the bonds is sold to the Federal Government, the balance may be sold at private sale at not less than par at an interest cost to the municipality that does not exceed the interest cost to the municipality of the portion of the bonds sold to the Federal Government; or [2009, c. 641, §4 (AMD).]

D. Sold to a person on such terms as the authority may negotiate. [2009, c. 641, §4 (NEW).]

[ 2009, c. 641, §4 (AMD) .]

5. Signatures of outgoing officers; negotiability. If an official of the authority whose signature appears on a bond or coupon issued under this article ceases to be an official before the bond is delivered, the signature is nevertheless valid for all purposes as if the official had remained in office until the delivery. Notwithstanding contrary provisions of law, bonds issued under this article are fully negotiable.

[ 2005, c. 599, §1 (NEW) .]

6. Bond recitation; conclusive presumptions. In actions or proceedings involving the validity or enforceability of a bond issued under this article or the security for that bond, a bond reciting in substance that it has been issued by the authority in connection with an activity is conclusively deemed to have been issued for that purpose and the activity is conclusively deemed to have been planned, located and carried out in accordance with this article.

[ 2005, c. 599, §1 (NEW) .]

7. No personal liability; not debt of State or municipality. Neither the trustees of the authority nor the person executing the bonds is liable personally on the bonds by reason of the issuance of the bonds. The bonds and other obligations of the authority must have stated on their face that they are not a debt of the State and that the State is not liable on the bonds. The bonds or obligations may not be payable out of funds or properties other than those of the authority acquired for the purposes of this article.

[ 2005, c. 599, §1 (NEW) .]

8. Bonds as legal investments. Public officers, municipal corporations, political subdivisions and public bodies; banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business; insurance companies, insurance associations and other persons carrying on an insurance business; and executors, administrators, curators, trustees and other fiduciaries may legally invest sinking funds, money or other funds belonging to them or within their control in bonds or other obligations issued by the authority under this article. These bonds or other obligations are authorized security for all public deposits. It is the purpose of this section to authorize persons, political subdivisions and officers, public or private, to use funds owned or controlled by them for the purchase of these bonds or other obligations. This section does not relieve a person of any duty or of exercising reasonable care in selecting securities.

[ 2005, c. 599, §1 (NEW) .]

9. Investment of funds; redemption of bonds. The authority may:

A. Invest, in property or securities in which savings banks may legally invest funds subject to their control, funds held in reserves, sinking funds or funds not required for immediate disbursement; and [2005, c. 599, §1 (NEW).]

B. Cancel its bonds by redeeming them at the redemption price established in the bonds or by purchasing them at less than redemption price. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §4 (AMD).



5 §13083-O. Interest of public officials, trustees or employees

1. Acquisition of interest. A public official, trustee or employee of the authority may not acquire or hold a direct or an indirect financial or personal interest in:

A. An authority activity; [2005, c. 599, §1 (NEW).]

B. Property included or planned to be included in the base area; or [2005, c. 599, §1 (NEW).]

C. A contract or proposed contract in connection with an authority activity. [2005, c. 599, §1 (NEW).]

When an acquisition is involuntary, the interest acquired must be disclosed immediately in writing to the board of trustees of the authority, and the disclosure must be entered in the board's minutes.

[ 2005, c. 599, §1 (NEW) .]

2. Present or past interest in property. If a public official, trustee or employee of the authority presently owns or controls, or owned or controlled within the preceding 2 years, a direct or an indirect interest in property known to be included or planned to be included in an authority activity, that public official, trustee or employee must disclose this fact immediately in writing to the authority and the disclosure must be entered in the authority's minutes.

[ 2005, c. 599, §1 (NEW) .]

3. Recusal. The public official, trustee or employee of the authority with an interest may not participate in an action by the authority affecting that property.

[ 2005, c. 599, §1 (NEW) .]

4. Violation. A violation of this section is a Class E crime.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-P. Exemption from execution

1. Property exempt from execution. The property, including funds, of the authority is exempt from levy and sale by virtue of an execution. An execution or other judicial process may not be issued against the authority's property, and a judgment against the authority may not be a charge or lien upon its property.

[ 2005, c. 599, §1 (NEW) .]

2. Construction; limitation of application. This section does not:

A. Prohibit the authority from making payments in lieu of taxes to the municipality; or [2005, c. 599, §1 (NEW).]

B. Apply to or limit the right of an obligee to foreclose or otherwise enforce a mortgage of the authority or to pursue remedies for the enforcement of a pledge or lien given by the authority on its rents, fees, grants, revenues or other sources pledged by the authority to the payment of its bonds. [2009, c. 641, §5 (AMD).]

[ 2009, c. 641, §5 (AMD) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §5 (AMD).



5 §13083-Q. Designation as port of entry, international airport, foreign trade zone and free port area

1. Port of entry. The authority may apply to the Secretary of the Treasury of the United States for the purpose of having Brunswick Naval Air Station or a portion of the base designated, established or constituted as a port of entry or an international airport pursuant to the federal Customs Reorganization Act, 19 United States Code, Section 1, as amended, and Section 58b, as amended, and regulations of the United States Customs Service, including 19 Code of Federal Regulations, Sections 101.0 and 122.1, as amended.

[ 2005, c. 599, §1 (NEW) .]

2. Foreign trade zone. The authority may apply to the Secretary of Commerce of the United States for the purpose of establishing, operating and maintaining foreign trade zones at Brunswick Naval Air Station pursuant to the federal Foreign Trade Zones Act, 19 United States Code, Section 81a-81u, as amended, providing for the establishment, operation and maintenance of foreign trade zones in or adjacent to ports of entry of the United States for expediting and encouraging foreign commerce and for other purposes.

A. The authority may select and describe the location of the foreign trade zone, make rules and take other actions concerning the operation, maintenance and policing of the zone as necessary to comply with the federal Foreign Trade Zones Act and the regulations promulgated under that Act. [2005, c. 599, §1 (NEW).]

B. The authority may lease or may erect, maintain and operate structures, buildings or enclosures necessary for the establishment and operation of foreign trade zones. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

3. Other tax-free provisions. The authority may establish a free port area at Brunswick Naval Air Station in which personal property in transit is exempt from the provisions of the stock-in-trade tax and other taxes and customs normally levied in a port of entry. For the purposes of this section, personal property in transit through the free port area established by the authority includes goods, wares and merchandise that:

A. Are moving in interstate or international commerce through or over the free port areas established; [2005, c. 599, §1 (NEW).]

B. Are consigned from outside the State to a public or private warehouse within the State, whether that consignment is specified before or after transportation; or [2005, c. 599, §1 (NEW).]

C. Do not lose their tax-exempt status because, while in a warehouse, they are assembled, bound, joined, processed, disassembled, divided, cut, broken in bulk, relabeled or repackaged. The warehouse in which the goods, wares and merchandise are stored may not be owned in whole or in part by either the consignee or the consignor. The tax-exemption granted may be liberally construed to effect the purposes of this article. [2005, c. 599, §1 (NEW).]

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-R. Termination of the authority

The authority is not dissolved until: [2005, c. 599, §1 (NEW).]

1. Legislature provides for termination. It is terminated by the Legislature; and

[ 2005, c. 599, §1 (NEW) .]

2. Payment of bonds, premiums and interest. The bonds, premium, if any, and interest have been paid or a sufficient amount for the payment of the bonds and interest to maturity or a prior redemption date have been irrevocably set aside in trust for the benefit of the bondholders.

[ 2005, c. 599, §1 (NEW) .]

SECTION HISTORY

2005, c. 599, §1 (NEW).



5 §13083-S. Annual report

1. Annual financial report. The authority shall submit annually to the Governor, the Executive Director of the Legislative Council and the joint standing committee of the Legislature having jurisdiction over housing and economic development matters, not later than 120 days after the close of the authority's fiscal year, a complete report on the activities of the authority. The report may also be provided to any other member of the Legislature and to any other person. The report must include all of the following for the previous year:

A. A description of the authority's operations; [2005, c. 599, §1 (NEW).]

B. An accounting of the authority's receipts and expenditures, assets and liabilities at the end of its fiscal year; [2005, c. 599, §1 (NEW).]

C. A listing of all property transactions pursuant to section 13083-K; [2005, c. 599, §1 (NEW).]

D. An accounting of all activities of any special utility district formed under section 13083-L; [2005, c. 599, §1 (NEW).]

E. A listing of any property acquired by eminent domain under section 13083-I; [2005, c. 599, §1 (NEW).]

F. A listing of any bonds issued during the fiscal year under section 13083-I; [2005, c. 599, §1 (NEW).]

G. A statement of the authority's proposed and projected activities for the ensuing year; [2009, c. 641, §6 (AMD).]

H. Recommendations regarding further actions that may be suitable for achieving the purposes of this article; and [2009, c. 641, §7 (AMD).]

I. A description of the authority's progress toward achieving the goals set forth in section 13083-G. [2009, c. 641, §8 (NEW).]

[ 2009, c. 641, §§6-8 (AMD) .]

SECTION HISTORY

2005, c. 599, §1 (NEW). 2009, c. 641, §§6-8 (AMD).



5 §13083-S-1. Brunswick Naval Air Station Job Increment Financing Fund

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliated business" means one of 2 businesses exhibiting either of the following relationships:

(1) One business owns 50% or more of the stock of the other business or owns a controlling interest in the other; or

(2) Fifty percent of the stock of each business or a controlling interest in each business is directly or indirectly owned by a common owner or owners. [2009, c. 641, §9 (NEW).]

B. "Assessor" means the State Tax Assessor. [2009, c. 641, §9 (NEW).]

C. "Base level of employment" means either the total employment of an employer as of the March 31st, June 30th, September 30th and December 31st of the calendar year immediately preceding the date the employer begins operations at the base area divided by 4 or its average employment during the base period, whichever is greater. [2009, c. 641, §9 (NEW).]

D. "Base period" means the 3 calendar years prior to the year in which an employer begins operations at the base area. [2009, c. 641, §9 (NEW).]

E. "College" means Southern Maine Community College in the Maine Community College System. [2009, c. 641, §9 (NEW).]

F. "Commissioner" means the Commissioner of Economic and Community Development. [2009, c. 641, §9 (NEW).]

G. "Fund" means the Brunswick Naval Air Station Job Increment Financing Fund established pursuant to subsection 2. [2009, c. 641, §9 (NEW).]

H. "Job tax increment" means that level of state income tax withholding attributed to any employees employed within the base area above the base level of employment for an employer in the base area or its average employment during the base period. "Job tax increment" does not include withholding from employees or positions shifted by an employer as calculated generally pursuant to Title 36, chapter 917. The shifting restriction must apply to all employers in the base area. [2009, c. 641, §9 (NEW).]

[ 2009, c. 641, §9 (NEW) .]

2. Fund established. The Brunswick Naval Air Station Job Increment Financing Fund is established to receive job tax increment transfers from job creation in the base area. The fund must receive annually from the State the amount calculated under subsection 5.

[ 2009, c. 641, §9 (NEW) .]

3. Limitations. The fund is subject to the following limitations.

A. Subject to the provisions of paragraph E, payments from the fund allocated to the authority must be used solely to fund the costs of municipal services, including, but not limited to, water, sewer, electricity, telecommunications, fire protection, police protection, sanitation services and the maintenance of buildings, facilities, grounds and roads in the base area. [2009, c. 641, §9 (NEW).]

B. Subject to the provisions of paragraph E, payments allocated to the college must be used solely to fund the costs of higher education services, including, but not limited to, faculty and staff salaries and instruction, operations, equipment, maintenance and financing costs, including, but not limited to, closing costs, issuance costs and interest paid to holders of evidences of indebtedness issued to pay for project costs and any premium paid over the principal amount of that indebtedness because of the redemption of the obligations before maturity. [2009, c. 641, §9 (NEW).]

C. To the extent that revenues received by the fund are not expended for current costs under paragraphs A and B, the fund must retain the revenues to defray future costs under those paragraphs. [2009, c. 641, §9 (NEW).]

D. State income tax withholding eligible for reimbursement to a qualified business pursuant to Title 36, chapter 917 or to a qualified pine tree development zone business under Title 30-A, chapter 206 is not eligible for use in the calculation of a payment to the fund under subsections 4 and 5. State income tax withholding under Title 36, chapter 919, or any other tax credit or reimbursement program based on state income tax withholding, is not eligible for use in calculation of a payment to the fund under subsections 4 and 5. [2009, c. 641, §9 (NEW).]

E. Payments made to the fund must be allocated as follows:

(1) For payments transferred to the fund in 2011 and 2012, 100% must be allocated to the college;

(2) For payments made to the fund in 2013, 75% must be allocated to the college and 25% must be allocated to the authority; and

(3) For payments made to the fund in 2014 and after, 50% must be allocated to the college and 50% must be allocated to the authority. [2009, c. 641, §9 (NEW).]

F. Payments to the fund are not allowed for calendar years beginning on or after January 1, 2031. If at least 5,000 net new jobs are created in the base area prior to 2031, the services funded under paragraphs A and B must be reviewed by the joint standing committee of the Legislature having jurisdiction over economic development matters in order to determine whether continuance of the fund is necessary. [2009, c. 641, §9 (NEW).]

[ 2009, c. 641, §9 (NEW) .]

4. Certification by authority. By February 15th of each year, beginning in 2011, the authority shall provide a report identifying each employer located at the base area to the commissioner. The commissioner shall certify annually to the assessor on or before June 30th of each year, beginning in 2011, the following information:

A. Employment, payroll and state withholding data necessary to calculate the base level of employment; [2009, c. 641, §9 (NEW).]

B. The total number of employees added during the previous year within the base area above the base level of employment, including additional associated payroll and withholding data necessary to calculate the job tax increment and establish the appropriate payment to the fund; [2009, c. 641, §9 (NEW).]

C. A listing of all employers within the base area that pay withholding taxes, the locations of those employers and the number of employees at each location; [2009, c. 641, §9 (NEW).]

D. A listing of all affiliated businesses, data regarding current employment, payroll and Maine income tax withholding for each affiliated business within the base area; and [2009, c. 641, §9 (NEW).]

E. Any information required by the assessor to determine the employment tax increment revenues pursuant to Title 36, chapter 917. [2009, c. 641, §9 (NEW).]

[ 2009, c. 641, §9 (NEW) .]

5. Procedure for payment of revenue to the fund. On or before July 15th of each year, the assessor shall review the information required by subsection 4 and calculate the job tax increment for the preceding calendar year. The assessor shall also calculate the employment tax increment in the base area for reimbursement to qualified businesses and qualified Pine Tree Development Zone businesses pursuant to Title 36, chapter 917. On or before July 15th of each year, the assessor shall certify to the State Controller the total remaining job tax increment after reimbursements have been made to qualified businesses and qualified Pine Tree Development Zone businesses pursuant to Title 36, chapter 917. On or before July 31st of each year, the State Controller shall transfer 50% of the remaining job tax increment to the state job tax increment contingent account established, maintained and administered by the State Controller from General Fund undedicated revenue within the withholding tax category. On or before July 31st of each year, the State Controller shall deposit this revenue into the fund and distribute the payments pursuant to subsection 3.

[ 2009, c. 641, §9 (NEW) .]

6. Administration. The Commissioner of Administrative and Financial Services shall administer the fund and may adopt rules pursuant to the Maine Administrative Procedure Act for implementation of the fund. Rules adopted pursuant to this subsection are routine technical rules pursuant to chapter 375, subchapter 2-A.

[ 2009, c. 641, §9 (NEW) .]

SECTION HISTORY

2009, c. 641, §9 (NEW).






Article 2-C: RIVERFRONT COMMUNITY DEVELOPMENT PROGRAM

5 §13083-T. Riverfront Community Development Program

1. Program established; administration. The Riverfront Community Development Program, referred to in this section as "the program," is established within the department to assist and encourage communities along the State's rivers to revitalize their riverfronts in an environmentally sustainable manner and to promote river-oriented community development and enhancement projects. The department shall administer the program in conjunction with the Municipal Investment Trust Fund established under the Maine Municipal Bond Bank to provide funding for the rehabilitation, revitalization and enhancement of riverfront communities and river ecosystems in the State.

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

2. Review panel. The Riverfront Community Development Review Panel, referred to in this section as "the panel," is established to evaluate proposals and determine funding under the program. The panel consists of:

A. The Commissioner of Economic and Community Development; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

B. The Commissioner of Agriculture, Conservation and Forestry; and [2011, c. 655, Pt. EE, §8 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

C. [2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 655, Pt. EE, §9 (RP).]

D. Four members of the public, one with expertise in economic and community development, one with expertise in environmental conservation, one with expertise in tourism and ecotourism development and promotion and one with expertise in park and trail design and development. Two of these members are appointed by the President of the Senate and 2 by the Speaker of the House. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

[ 2011, c. 655, Pt. EE, §§8, 9 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

3. Review process. The panel shall review proposals for funding under the program in accordance with this subsection.

A. The panel shall establish the deadline by which proposals must be postmarked and received. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

B. Department staff shall undertake the initial review and preliminary scoring of proposals. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

C. A subcommittee appointed by the panel to score proposals shall review and determine the final score for the proposals. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

D. A subcommittee appointed by the panel to nominate finalists shall review all of the proposals, identify issues for full review and discussion by the panel and recommend project finalists to the full panel for detailed review and consideration. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

E. The panel shall review all the proposals submitted, select the finalists and allocate funding. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

In reviewing proposals, the panel shall use the scoring system established in subsection 5.

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

4. Applicant requirements. An applicant for funding under this section must:

A. Have the sponsorship of a state agency. An applicant must contact the appropriate sponsoring state agency well in advance of submitting an application; and [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

B. Demonstrate the capacity to undertake the project with a reasonable prospect of bringing it to a successful conclusion. In assessing an applicant's ability to meet the requirements of this paragraph, the panel may consider all relevant factors, including but not limited to the applicant's level of debt; fund-raising ability; past economic and community development activities; grants from federal, state or local sources; previous environmental conservation, restoration or enhancement activity; organizational history; scope of economic or environmental vision; and evidence of success in previous efforts. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

5. Scoring system. The department and the panel shall develop a scoring system for use by the panel in evaluating proposals under this section. The scoring system must be designed to identify those projects that are most aligned with the State's riverfront community development and river restoration and enhancement priorities. The scoring system must assign points according to the relative value or the following criteria associated with the proposal:

A. The economic significance of the proposed project to the immediate vicinity and to the State as a whole; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

B. The level of compatibility with clean and healthy river ecosystems; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

C. The value of the proposed project with respect to downtown revitalization; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

D. The value of the proposed project with respect to environmental protection and ecological restoration; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

E. The value of the proposed project with respect to recreational uses; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

F. The degree of community support for the proposed investment; and [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

G. The extent to which the proposed project involves partnerships and meets multiple criteria for benefits. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

6. Additional criteria. In addition to evaluating the proposals using the scoring system established in subsection 5, the panel shall consider the following criteria in reviewing a proposal:

A. The level to which a proposal supports the open space or recreation objectives, or both, of a local comprehensive plan; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

B. The extent to which a project is consistent with an adopted comprehensive plan that meets the standards of the laws governing growth management pursuant to Title 30-A, chapter 187; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

C. The current and anticipated demand for use and diversity of uses of the site; [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

D. The local and regional community planning and support for river protection, enhancement and restoration; and [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

E. Any additional benefits that contribute to scenic landscape values, including the character of the town or region in which the project is situated, the rehabilitation or renovation of riverfront mill and other buildings and the ability to secure public access for conservation, recreation, wildlife and education uses. [2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF).]

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

7. Rules. The department may adopt rules to implement this section. Rules adopted to implement this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 39, Pt. F, §1 (NEW); 2007, c. 39, Pt. F, §2 (AFF) .]

SECTION HISTORY

2007, c. 39, Pt. F, §1 (NEW). 2007, c. 39, Pt. F, §2 (AFF). 2011, c. 655, Pt. EE, §§8, 9 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 657, Pt. W, §6 (REV).






Article 3: ENERGY CONSERVATION DIVISION

5 §13084. Energy conservation programs (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M7,13 (NEW). 1991, c. 246, §4 (AMD). 1991, c. 548, §A1 (AMD). 1995, c. 560, §B12 (RP).



5 §13085. State standards for appliance energy efficiency (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M7,13 (NEW). 1995, c. 560, §B13 (RP).






Article 4: AFFORDABLE HOUSING

5 §13086. Maine Affordable Housing Alliance established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M7,13 (NEW). 1991, c. 610, §1 (RP).



5 §13087. Coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M7,13 (NEW). 1991, c. 610, §1 (RP).



5 §13088. Advisory committee established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§M7,13 (NEW). 1991, c. 610, §1 (RP).






Article 5-A: ECONOMIC OPPORTUNITY

5 §13090-A. Economic Opportunity Fund

1. Creation. The Economic Opportunity Fund, referred to in this section as the "fund," is created under the jurisdiction and control of the department.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

2. Sources of money. The fund consists of the following:

A. All money appropriated or allocated for inclusion in the fund, from whatever source; [1991, c. 780, Pt. N, §1 (NEW).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money from the fund; [1991, c. 780, Pt. N, §1 (NEW).]

C. Subject to any pledge, contract, fee or other obligation, any money that the department receives in repayment of advances from the fund; and [1991, c. 780, Pt. N, §1 (NEW).]

D. Any other money available to the department and directed by the department to be paid into the fund. [1991, c. 780, Pt. N, §1 (NEW).]

[ 1991, c. 780, Pt. N, §1 (NEW) .]

3. Application of fund. Money in the fund may be applied to carry out any power of the department under or in connection with section 13090-B or to pay obligations incurred in connection with the fund. Money in the fund not needed to meet the obligations of the department as provided in this section may accrue interest and be invested in a manner permitted by law.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

4. Allocations from fund. The department may request allocations from the fund as it determines necessary or convenient to carry out this article, including, but not limited to, allocations for grants or loans.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

5. Revolving fund. The fund is a nonlapsing, revolving fund. The department shall apply continuously all money in the fund to carry out this article.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

SECTION HISTORY

1991, c. 780, §N1 (NEW).



5 §13090-B. Economic Opportunity Program

The Economic Opportunity Program, referred in this section as the "program," is established to provide grants to municipalities for public and private investments to stimulate economic growth. [1991, c. 780, Pt. N, §1 (NEW).]

1. Eligibility for loans. Municipalities may apply to the department for grants under the program. Municipalities shall loan money from those grants to business entities based on the following eligibility criteria.

A. The projects to be financed must:

(1) Pertain to manufacturing, industrial, real estate development, child care, recreational or natural resource enterprises;

(2) Be located or establishing a presence in the State; and

(3) Provide significant public benefit in relation to the amount of the loan, as determined by the department. Public benefits include, but are not limited to: increased opportunities for employment; increased capital flows, particularly of capital from outside the State; increased state and municipal tax revenues; rehabilitation of blighted or underutilized areas; and provision of necessary services.

Loan proceeds may be used for any appropriate commercial purpose, as determined by the department, including working capital. [1999, c. 272, §2 (AMD).]

B. The department must determine that the borrower is a for-profit or nonprofit commercial entity and that it is creditworthy and reasonably likely to repay the loan. [1991, c. 780, Pt. N, §1 (NEW).]

C. The department must determine that the loan is necessary to implement the project because the borrower either has insufficient access to other funds or demonstrates, and the department determines, that the project would not provide the projected public benefits without the availability of the loan. [1991, c. 780, Pt. N, §1 (NEW).]

D. The department must determine that the project would not result in a substantial detriment to existing business in the State. In making this determination, the department shall consider factors it considers necessary to measure and evaluate the effect of the project on existing business, including:

(1) Whether a loan for a project should be approved if, as a result of the project, there would not be sufficient demand within the market area of the State served by the project to employ the efficient capacity of existing business; and

(2) Whether any adverse economic effect of the project on existing business or other municipalities is outweighed by the contribution that the project would make to the economic growth and vitality of the State.

The applicant for the loan has the burden of demonstrating a reasonable likelihood that the project would not result in a substantial detriment to existing business or other municipalities, except in cases in which no interested parties object to the project, in which event the requirements of this paragraph are satisfied. Interested parties must be given an opportunity, with or without a hearing at the discretion of the department, to present their objections to the project on grounds that the project would result in a substantial detriment to existing business or other municipalities. If such a party presents these objections with reasonable specificity and persuasiveness, the department may divulge whatever information concerning the project it considers necessary for a fair presentation by the objecting party and evaluation of such objections. If the department finds that the applicant has failed to meet its burden of proof as specified in this paragraph, the application must be denied. [1991, c. 780, Pt. N, §1 (NEW).]

[ 1999, c. 272, §2 (AMD) .]

2. Loan terms and conditions. The department may establish prudent terms and conditions for loans, including limiting the amount of loans for any one project and requiring adequate collateral for the loans. Loan terms may not exceed 20 years for loans primarily secured by real estate, 10 years for loans secured primarily for machinery and equipment and 7 years for other loans. The interest rate charged on each loan must be determined on a case-by-case basis.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

3. Rulemaking. The department shall establish rules to implement the program.

[ 1991, c. 780, Pt. N, §1 (NEW) .]

4. Local and regional organizations.

[ 1995, c. 40, §1 (NEW); MRSA T. 5, §13090-B, sub-§4 (RP) .]

5. Nonprofit organizations.

[ 1997, c. 590, §1 (NEW); MRSA T. 5, §13090-B, sub-§5 (RP) .]

SECTION HISTORY

1991, c. 780, §N1 (NEW). 1995, c. 40, §1 (AMD). 1997, c. 590, §1 (AMD). 1999, c. 272, §2 (AMD).






Article 5-B: TOURISM

5 §13090-C. Tourism (REALLOCATED FROM TITLE 5, SECTION 13080-O)

(REALLOCATED FROM TITLE 5, SECTION 13080-O)

1. Tourism; establishment. The Office of Tourism shall administer a program to support and expand the tourism industry and promote the State as a tourist destination. The Director of the Office of Tourism shall administer the office in accordance with the policies of the commissioner and the provisions of this article. The office includes the Maine State Film Commission.

[ 2011, c. 563, §4 (AMD) .]

2. Duties. The Director of the Office of Tourism shall:

A. Implement advertising and promotion programs to market the State's travel industry and to attract on-location filming of movies, advertisements and videos in the State; [RR 1995, c. 2, §11 (RAL).]

B. Print, or cause to have printed, alone or in cooperation with other travel promotion agencies and groups, booklets, brochures, pamphlets and other materials as required to fulfill requests for information on the State's travel products and the State's facilities, sites and services for the filming of movies and videos in the State; [RR 1995, c. 2, §11 (RAL).]

C. Encourage the development of travel product facilities and activities by locating potential developers, providing market and feasibility analysis, assisting developers in complying with applicable laws and rules and providing technical assistance to local decision making, including decisions regarding site selection, financing and utilities; [RR 1995, c. 2, §11 (RAL).]

D. Review and comment upon the policies and programs of state agencies that directly affect the achievement of the duties and responsibilities of the office; [RR 1995, c. 2, §11 (RAL).]

E. Provide basic support and discretionary matching grants to local, regional and statewide nonprofit agencies that directly affect the achievement of the duties and responsibilities of the office; [RR 1995, c. 2, §11 (RAL).]

F. Staff or cause to be staffed any information center constructed, owned, leased, acquired or operated by the State; [RR 1995, c. 2, §11 (RAL).]

G. Employ or engage outside technical or professional consultants or organizations as are necessary or appropriate to assist the office in carrying out its functions; [RR 1995, c. 2, §11 (RAL).]

H. Accept fees as the director may designate for the preparation and distribution of books, booklets, brochures, pamphlets, films, photos, maps, exhibits, mailing lists and all similar materials and media advertising. There is established within the office a revolving fund for the use of the office to help offset the preparation and distribution costs of these materials. The office shall retain, without charge, an appropriate number of each publication for complimentary distribution. Income from the sale of publications and other materials charged to the revolving fund is credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of the revolving fund; [RR 1995, c. 2, §11 (RAL).]

I. Subject to the approval of the commissioner, adopt, amend and repeal rules to carry out the purposes of this section; and [RR 1995, c. 2, §11 (RAL).]

J. Undertake other activities that the commissioner considers appropriate and necessary to ensure the successful implementation of this section. [RR 1995, c. 2, §11 (RAL).]

[ 2003, c. 198, §7 (AMD) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 2003, c. 198, §§6,7 (AMD). 2011, c. 563, §4 (AMD).



5 §13090-D. Historical marker program (REALLOCATED FROM TITLE 5, SECTION 13080-P)

(REALLOCATED FROM TITLE 5, SECTION 13080-P)

1. Historical markers. The Director of the Office of Tourism may erect historical markers or signs on any highway. No more than 10 historical markers may be erected in one year. Markers that would interfere with reasonable use of highways may not be erected.

[ 2003, c. 198, §8 (AMD) .]

2. Review council. The Director of the Office of Tourism shall consult with the Maine Historic Preservation Commission and the Department of Transportation on the historical marker program. Before erecting any marker, the director shall secure the Maine Historic Preservation Commission's approval of the marker, the marker's location and the marker's wording. The Maine Historic Preservation Commission shall obtain, or cause to be obtained, as needed, information on the event to be commemorated and on the appropriate location for the marker, including consulting historians and holding public hearings.

[ 2003, c. 198, §8 (AMD) .]

3. Municipal permission. Municipal officers may permit the erection of monuments, tablets and markers by individuals or societies on public highways or other public grounds, in places and of a character as may be approved by the municipal officers, to indicate the occurrence of historic events and matters of public interest, as long as the markers do not interfere with reasonable use of the highways or other public places.

[ RR 1995, c. 2, §11 (RAL) .]

4. Cooperative agreements. The Maine Historic Preservation Commission may enter into cooperative agreements with any municipality or historical society to erect a historical marker on any highway. The agreement must provide for reasonable sharing of the initial expense and for the municipality or society to maintain and care for the marker.

[ RR 1995, c. 2, §11 (RAL) .]

5. Damages. If a person's property is damaged by the erection of a monument, tablet or marker, that person may apply to the municipal officers within 6 months after the erection to assess and recover damages.

[ RR 1995, c. 2, §11 (RAL) .]

6. Change of location. A person whose rights or interests are affected by the location of a monument, tablet or marker may, within 60 days after the approval of the municipal officers, petition the municipal officers for a change of location and, after notice to parties and hearing, the municipal officers may alter or revoke approval to use the location.

[ RR 1995, c. 2, §11 (RAL) .]

7. Petition to court. If the municipal officers neglect or refuse after 30 days to decide upon any petition addressed to them or if a party whose interests are affected by the decision is dissatisfied with the decision, the dissatisfied petitioner or party may apply to the Superior Court for relief within 60 days of the decision.

[ RR 1995, c. 2, §11 (RAL) .]

8. Return; record; fees. The municipal officers shall, within 30 days, decide upon every petition presented to them and upon every location approved under this section, and shall cause this information to be recorded by the town clerk. The fees of the municipal officers and town clerk must be paid by the petitioner.

[ RR 1995, c. 2, §11 (RAL) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 2003, c. 198, §8 (AMD).



5 §13090-E. Tourism marketing and development strategy (REALLOCATED FROM TITLE 5, SECTION 13080-Q)

(REALLOCATED FROM TITLE 5, SECTION 13080-Q)

1. Development. The Office of Tourism with input from the tourism industry shall develop a 5-year marketing and development strategy for state tourism growth that maximizes the effectiveness of state and private sector contributions in attracting visitors to the State and increasing tourism-based revenues. The strategy must incorporate components of direct marketing in maintenance and primary markets, matching grants programs, trade markets, regional development and research.

[ 2011, c. 563, §5 (AMD) .]

2. Administration. The Office of Tourism shall administer the components of the strategy after development. Administration includes development of new markets, creation of an image of the State to entice visitor inquiries and provision of appropriate technical assistance and response mechanisms. The Office of Tourism shall support staffing of the visitor information centers and fulfill tourism information requests and shall work in partnership with the tourism industry in the State in administering the strategy. The Office of Tourism shall seek direct input and consultation from the tourism industry on the Office of Tourism's marketing and promotional plans and collaborate with tourism regions and industry sectors to accomplish the goals identified in the marketing and promotional plans and the marketing and development strategy required under subsection 1, including, but not limited to, the outdoor recreation industry, the lodging industry, the restaurant industry, representatives of large landowners, campground organizations, the transportation industry, the retail industry, cultural organizations, tourism destination marketing organizations, private businesses, statewide tourism associations and nonprofit organizations. The Office of Tourism shall seek tourism industry input in other areas the commissioner considers appropriate and necessary to ensure the successful implementation of this section. The Office of Tourism shall provide a quarterly presentation of its activities under this section beginning January 1, 2013 to tourism industry stakeholders and provide an annual report to the Governor and the Legislature summarizing the goals and achievements of the Office of Tourism.

[ 2011, c. 563, §5 (AMD) .]

3. Tourism Marketing and Development Fund.

[ RR 1995, c. 2, §11 (RAL); MRSA T. 5, §13090-E, sub-§3 (RP) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 2003, c. 198, §9 (AMD). 2011, c. 563, §5 (AMD).



5 §13090-F. Maine Tourism Commission (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). RR 1995, c. 2, §§12, 13 (COR). 1997, c. 268, §1 (AMD). 1999, c. 445, §1 (AMD). 2003, c. 198, §10 (AMD). 2005, c. 33, §1 (AMD). 2009, c. 211, Pt. B, §2 (AMD). 2011, c. 563, §6 (RP).



5 §13090-G. Travel Promotion Matching Fund Program (REALLOCATED FROM TITLE 5, SECTION 13080-S)

(REALLOCATED FROM TITLE 5, SECTION 13080-S)

1. Statement of purpose. The Travel Promotion Matching Fund Program is established for the following purposes:

A. To allow the State to provide part of the funds necessary for public and private, nonprofit travel promotional organizations to conduct promotional programs; and [RR 1995, c. 2, §11 (RAL).]

B. To strengthen the State's image by coordinating the promotional efforts of the private sector with those of the Office of Tourism. [2003, c. 198, §11 (AMD).]

[ 2003, c. 198, §11 (AMD) .]

2. Eligible organization. Matching funds must be made available to those nonprofit travel promotional organizations that best meet the purposes of this section. An organization may not disburse state matching funds to a private, for-profit business for the purpose of promoting its goods, services, functions or activities.

[ RR 1995, c. 2, §11 (RAL) .]

3. Limitations. This section does not reduce any organization's financial participation in any ongoing project, but rather to increase or develop new programs. The grant program as established in subsection 4, must be geared to specific promotional efforts and costs and is not intended to match any administrative costs, including any form of personal services.

[ RR 1995, c. 2, §11 (RAL) .]

4. Administration. The Office of Tourism in consultation with the tourism industry shall administer the Travel Promotion Matching Fund Program with such flexibility as to bring about the most effective and economical travel promotion program possible. Applications from all regions of the State must be equally considered. The Office of Tourism shall consult with the tourism industry in the development of rules and procedures necessary and appropriate to the proper operation of the Travel Promotion Matching Fund Program. These rules must establish eligibility requirements, allocation formulas, application procedures and criteria subject to the final approval of the commissioner. The Office of Tourism, in consultation with the tourism industry, shall establish a schedule and process for review and approval of grant applications. Grants must be approved by the Director of the Office of Tourism prior to any disbursement of funds.

[ 2011, c. 563, §7 (AMD) .]

5. Bookkeeping systems. The department and all tourist promotional organizations qualifying for matching funds under this section shall keep accurate records of any applications, transactions, payment receipts and correspondence relating to the implementation of the Travel Promotion Matching Fund Program.

A. The department shall establish a standard accounting procedure to be used by any organization receiving money under this section. [RR 1995, c. 2, §11 (RAL).]

B. The records of any organization pertaining to accounts and contracts funded with money under this section must be open to audit by the State or by any firm employed by the State to audit these records. [RR 1995, c. 2, §11 (RAL).]

Additional matching funds may not be awarded to an organization until the provisions of this subsection have been met.

[ RR 1995, c. 2, §11 (RAL) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 2003, c. 198, §§11,12 (AMD). 2011, c. 563, §7 (AMD).



5 §13090-H. Maine State Film Commission (REALLOCATED FROM TITLE 5, SECTION 13080-T)

(REALLOCATED FROM TITLE 5, SECTION 13080-T)

1. Maine State Film Commission established. The Maine State Film Commission, as established by section 12004-I, subsection 88, is within the Office of Tourism and shall advise and assist the office as necessary. The commission shall advise the commissioner and the Director of the Office of Tourism with respect to the operation of the Maine State Film Office program.

A. The commission consists of 11 members appointed by the Governor.

(1) The members appointed must be involved in a related business field or have experience or familiarity with media marketing or public relations. The Governor shall ensure an equitable regional representation from the State.

(2) The Director of the Maine Arts Commission and the commissioner or the commissioner's designee shall serve as ex officio, nonvoting members of the commission. [2007, c. 466, Pt. B, §1 (AMD).]

B. The terms of office of commission members are as follows.

(1) All members are appointed for 3-year terms. Of those first appointed, 3 are appointed for 3-year terms, 4 are appointed for 2-year terms and 4 are appointed for one-year terms. The Governor shall designate the terms of office of those first appointed at the time of appointment.

(2) Members shall serve until their successors are appointed and take office. The Governor may terminate the membership of any appointee for just cause and the reason for the termination must be communicated in writing to each member whose term is so terminated.

(3) Vacancies must be filled in the same manner as original appointments, except that any person appointed to fill a vacancy shall serve for the remainder of the unexpired term of the vacancy. [RR 1995, c. 2, §11 (RAL).]

C. The chair and vice-chair are appointed by the Governor annually at the first meeting of the commission and serve for one-year terms.

(1) The chair shall call meetings of the commission. [RR 1995, c. 2, §11 (RAL).]

D. Members are compensated for expenses only in accordance with chapter 379. [RR 1995, c. 2, §11 (RAL).]

E. Financing of promotional and development materials and expenses pursuant to this section must be made with funds within the limit of the budget of the department for the Office of Tourism. [2003, c. 198, §13 (AMD).]

[ 2007, c. 466, Pt. B, §1 (AMD) .]

2. Powers and duties. The Maine State Film Commission has the following powers and duties:

A. To recommend rules for the implementation of the provisions relating to the promotion of filming activities in the State; [RR 1995, c. 2, §11 (RAL).]

B. To advise and assist the Director of the Maine State Film Office and the Director of the Office of Tourism with respect to this section and section 13090-I; [2003, c. 198, §14 (AMD).]

C. To raise and accept funds from public and private sources to be used to promote filming activities in the State; and [RR 1995, c. 2, §11 (RAL).]

D. To promote the State for in-state, on-location filming of movies, advertisements and videos. [RR 1995, c. 2, §11 (RAL).]

[ 2003, c. 198, §14 (AMD) .]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). RR 1995, c. 2, §14 (COR). 2003, c. 198, §§13,14 (AMD). 2005, c. 519, §P1 (AMD). 2007, c. 466, Pt. B, §1 (AMD).



5 §13090-I. Maine State Film Office (REALLOCATED FROM TITLE 5, SECTION 13080-U)

(REALLOCATED FROM TITLE 5, SECTION 13080-U)

The Maine State Film Office is established within the Office of Tourism. The Director of the Maine State Film Office is responsible for undertaking a program of film promotion and implementing the recommendations and policies of the commissioner. [2003, c. 198, §15 (AMD).]

SECTION HISTORY

RR 1995, c. 2, §11 (RAL). 2003, c. 198, §15 (AMD).



5 §13090-J. Tourism Cooperative Marketing Fund

1. Statement of purpose. The Tourism Cooperative Marketing Fund is established to allow the Office of Tourism to accept private donations to be used in support of special public and private marketing opportunities.

[ 2003, c. 198, §16 (AMD) .]

2. Tourism Cooperative Marketing Fund. The Tourism Cooperative Marketing Fund, referred to in this section as the "fund," is established as an interest-bearing account. All charges collected pursuant to this section must be deposited into the fund. All interest earned by the account becomes part of the fund. Any balance remaining in the fund at the end of the fiscal year does not lapse but is carried forward into subsequent fiscal years. Revenue to the fund is collected, managed, deposited, invested and disbursed by the Office of Tourism.

[ 2003, c. 198, §16 (AMD) .]

3. Revenue sources. For purposes of funding its activities, the Office of Tourism is authorized to accept donations from private sources and shall consult with donors in making distribution determinations.

[ 2003, c. 198, §16 (AMD) .]

4. Administrative costs. The Office of Tourism may retain a portion of the total donations collected equivalent to the office's administrative costs incurred in the collection and remission of the donations, not to exceed 2% of the total donations collected.

[ 2003, c. 198, §16 (AMD) .]

5. Reporting requirements. The Office of Tourism shall submit a report by February 1, 1998 and February 1st of each subsequent year to the joint standing committees of the Legislature having jurisdiction over economic development matters and appropriations and financial affairs identifying the amount collected and how the fund was disbursed by the office.

[ 2003, c. 198, §16 (AMD) .]

6. Repeal.

[ 2005, c. 517, §1 (RP) .]

SECTION HISTORY

1997, c. 395, §H1 (NEW). 2003, c. 198, §16 (AMD). 2005, c. 517, §1 (AMD).



5 §13090-K. Tourism Marketing Promotion Fund

1. Fund established. The Tourism Marketing Promotion Fund is established in the Department of Economic and Community Development, Office of Tourism as a nonlapsing dedicated account.

[ 2001, c. 439, Pt. UUUU, §1 (NEW) .]

2. Source of fund. Beginning July 1, 2003 and every July 1st thereafter, the State Controller shall transfer to the Tourism Marketing Promotion Fund an amount, as certified by the State Tax Assessor, that is equivalent to 5% of the 7% tax imposed on tangible personal property and taxable services pursuant to Title 36, section 1811, for the first 6 months of the prior fiscal year after the reduction for the transfer to the Local Government Fund as described by Title 30-A, section 5681, subsection 5, except that, from October 1, 2013 to June 30, 2015, the amount is equivalent to 5% of the 8% tax imposed on tangible personal property and taxable services pursuant to Title 36, section 1811. Beginning on October 1, 2003 and every October 1st thereafter, the State Controller shall transfer to the Tourism Marketing Promotion Fund an amount, as certified by the State Tax Assessor, that is equivalent to 5% of the 7% tax imposed on tangible personal property and taxable services pursuant to Title 36, section 1811, for the last 6 months of the prior fiscal year after the reduction for the transfer to the Local Government Fund, except that, from October 1, 2013 to June 30, 2015, the amount is equivalent to 5% of the 8% tax imposed on tangible personal property and taxable services pursuant to Title 36, section 1811. The tax amount must be based on actual sales for that fiscal year and may not consider any accruals that may be required by law. The amount transferred from General Fund sales and use tax revenues does not affect the calculation for the transfer to the Local Government Fund.

[ 2013, c. 368, Pt. M, §1 (AMD) .]

3. Restrictions. A minimum of 10% of the funds received by the Tourism Marketing Promotion Fund in accordance with subsection 2 must be used for regional marketing promotion and regional special events promotion.

[ 2001, c. 439, Pt. UUUU, §1 (NEW) .]

SECTION HISTORY

2001, c. 439, §UUUU1 (NEW). 2013, c. 368, Pt. M, §1 (AMD).



5 §13090-L. Visual media production certification

1. Generally. A visual media production company that intends to undertake a visual media production in this State may apply to the department to have the production, or a portion of the production, certified under subsection 3 for purposes of the visual media production reimbursement pursuant to Title 36, chapter 919-A and the credit under Title 36, section 5219-Y.

[ 2009, c. 470, §1 (AMD) .]

2. Definitions.

[ 2009, c. 470, §1 (RP) .]

2-A. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Digital media project" means visual and audio content on an electronic, digital medium and created, referred to and distributed electronically. "Digital media project" includes publicly accessible websites, computer multimedia, video and computer games and digital video discs. [2009, c. 470, §1 (NEW).]

B. "Maine State Film Office" means the Maine State Film Office established in the Office of Tourism pursuant to section 13090-I. [2009, c. 470, §1 (NEW).]

C. "Person" has the same meaning as in Title 36, section 111, subsection 3. [2009, c. 470, §1 (NEW).]

D. "Visual media production" means a single-medium or multimedia feature film, television show or series, video, digital media project or photographic project intended for a local, regional, national or international audience and fixed on film, videotape, computer disk, laser disc or other delivery medium that can be viewed or reproduced and that is exhibited in theaters or by individual television stations or groups of stations, television networks or cable television stations or via other means or licensed for home viewing or use. "Visual media production" does not include:

(1) A news, current events or public programming show or a program that includes weather or market reports;

(2) A talk show;

(3) A sports event or activity;

(4) A gala presentation or awards show;

(5) A finished production that solicits funds; or

(6) A production for which records are required to be maintained by 18 United States Code, Section 2257. [2009, c. 470, §1 (NEW).]

E. "Visual media production company" means a person engaged in the business of producing a visual media production. [2009, c. 470, §1 (NEW).]

F. "Visual media production expense" means an expense directly incurred in this State for preproduction, production or postproduction of a visual media production certified under this section. "Visual media production expense" includes wages and salaries of individuals employed in the production on which taxes have been paid or accrued if those wages do not exceed $50,000 per individual and payments to a temporary employee-leasing company, as defined in Title 36, section 6901, subsection 3-A, and other contractual payments for the services of individuals working in the State if those payments do not exceed $50,000 per individual providing services in the production. "Visual media production expense" includes the cost of construction; operations; editing and related services; music, photography and film processing, including transferring film to tape or a digital format; sound recording, mixing and synchronization; lighting, makeup, wardrobe and accessories; transportation; food and lodging for cast and crew; insurance and bonding; and the rental of facilities and equipment, including location fees. "Visual media production expense" does not include expenses incurred in marketing or advertising a visual media production or in printing or disseminating a visual media production. [2009, c. 470, §1 (NEW).]

[ 2009, c. 470, §1 (NEW) .]

3. Requirements for visual media production certificate. Applications for a visual media production certificate must be made on a form prescribed and furnished by the department. The applicant must:

A. Provide the names of the principals involved in the visual media production and contact information for them; [2009, c. 470, §1 (AMD).]

B. Provide a certificate of insurance for the visual media production; [2009, c. 470, §1 (AMD).]

C. Provide financial information that demonstrates that the visual media production is fully financed and that at least $75,000 of visual media production expense will be incurred for the visual media production certified in accordance with this subsection; [2009, c. 470, §1 (AMD).]

D. Provide data demonstrating that the visual media production will benefit the people of the State by increasing opportunities for employment and will strengthen the economy of the State; [2009, c. 470, §1 (AMD).]

E. Agree to include, in the certified visual media production, an on-screen credit for the State of Maine. The exact wording and size of that credit must be determined in rules adopted by the Maine State Film Office and the department. The Maine State Film Office or the department may, at its discretion, exempt visual media productions from this requirement. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter 2-A; [2009, c. 470, §1 (AMD).]

F. Provide evidence that the visual media production company is not owned by, affiliated with or controlled by, in whole or in part, a person that is in default on a loan made by the State or a loan guaranteed by the State; [2009, c. 470, §1 (AMD).]

G. Provide any other information required by the department; and [2009, c. 470, §1 (AMD).]

H. Provide a projected schedule for preproduction, production and postproduction of the visual media production that shows that the production will begin within 60 days after certification pursuant to this subsection. [2009, c. 470, §1 (NEW).]

To qualify for a visual media production certificate, a visual media production company must demonstrate to the satisfaction of the commissioner that the visual media production company has met, or will meet, the requirements of this subsection. If the department determines that the applicant does not qualify for a visual media production certificate, it must inform the applicant of that determination in writing within 4 weeks of receiving the application. As soon as practicable, the department shall issue a visual media production certificate for a visual media production that qualifies. The department shall include with the certificate information regarding the tax credit report under subsection 4 and procedures for claiming reimbursement under Title 36, chapter 919-A and the credit under Title 36, section 5219-Y.

[ 2009, c. 470, §1 (AMD) .]

4. Certified visual media production report. No later than 4 weeks after completion of a certified visual media production, the visual media production company shall report, in a format specified by the Maine State Film Office or the department, its compliance with the requirements of subsection 3 with respect to the certified visual media production to the Maine State Film Office.

[ 2011, c. 285, §1 (AMD) .]

5. Department to provide information to State Tax Assessor. The department shall provide to the State Tax Assessor copies of the visual media production certificate issued pursuant to subsection 3, together with any other information reasonably required by the State Tax Assessor for the administration of visual media production reimbursement under Title 36, chapter 919-A and the credit under Title 36, section 5219-Y.

[ 2009, c. 470, §1 (AMD) .]

6. Rulemaking. The department shall develop rules as necessary to administer this section in cooperation with the State Tax Assessor. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2005, c. 519, Pt. GG, §1 (NEW) .]

7. Report. The Maine State Film Office shall submit a report by January 15th annually to the joint standing committee of the Legislature having jurisdiction over taxation matters regarding the certification and reporting process pursuant to this section and the visual media production tax credit and reimbursement activities pursuant to Title 36, section 5219-Y and Title 36, chapter 919-A. The report must include a description of any rule-making activity related to the implementation of the credit and reimbursement activities, outreach efforts to visual media production companies, the number of applications for the visual media production credit and tax reimbursement, the number of credits and reimbursements granted, the revenue loss associated with the credit and reimbursement and the amount of visual media production expenses generated in the State as a result of the credit and reimbursement.

[ 2009, c. 470, §1 (NEW) .]

SECTION HISTORY

2005, c. 519, §GG1 (NEW). 2009, c. 470, §1 (AMD). 2011, c. 285, §1 (AMD).



5 §13090-M. Visual and Digital Media Loan Program (WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/15) (WHOLE SECTION TEXT REPEALED 12/31/15 )

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/15)

(WHOLE SECTION TEXT REPEALED 12/31/15 )

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "B-roll" means scenic background film footage that does not include actors and is not used in the final visual media production. [2011, c. 372, §1 (NEW).]

B. "Digital media project" has the same meaning as in section 13090-L, subsection 2-A, paragraph A. [2011, c. 372, §1 (NEW).]

C. "Fund" means the Visual and Digital Media Loan Fund, established pursuant to Title 10, section 1023-O. [2011, c. 372, §1 (NEW).]

D. "Program" means the Visual and Digital Media Loan Program established in subsection 2. [2011, c. 372, §1 (NEW).]

E. "Visual media production" has the same meaning as in section 13090-L, subsection 2-A, paragraph D. [2011, c. 372, §1 (NEW).]

[ 2011, c. 372, §1 (NEW) .]

2. Administration. The Visual and Digital Media Loan Program is established to promote digital media projects and visual media productions in the State that will assist in job creation and promote tourism in the State. The commissioner shall administer the program in accordance with this section.

[ 2011, c. 372, §1 (NEW) .]

3. Loan conditions. The commissioner may use the fund to provide loans for digital media projects or visual media productions of up to $500,000 per project or production, not to exceed 20% of the project's or production's proposed preproduction and production budget. A loan from the fund is subject to terms and conditions prescribed by rule by the commissioner and by the Finance Authority of Maine pursuant to Title 10, section 1023-O. The rules may also provide a mechanism for reserving funds for, or giving priority to, projects or productions determined by the commissioner to most effectively promote tourism and job creation in the State. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. When considering loans under this section, the commissioner shall consult with the Finance Authority of Maine.

[ 2011, c. 372, §1 (NEW) .]

4. Loan forgiveness criteria. A borrower under a loan under subsection 3 may apply to the commissioner for loan forgiveness upon completion of the digital media project or visual media production. The borrower must demonstrate to the satisfaction of the commissioner that the following criteria have been met:

A. The project or production has a total budget, including preproduction, production and postproduction costs and expenses, that exceeds $100,000; [2011, c. 372, §1 (NEW).]

B. Seventy-five percent of the completed project or production has been filmed in the State; [2011, c. 372, §1 (NEW).]

C. A marketing plan with respect to the project or production includes promotion and acknowledgment of the project's or production's filming in the State; [2011, c. 372, §1 (NEW).]

D. A signed agreement with the department provides the department with access to a film trailer and all b-roll footage, if applicable, provided free of charge to the State for tourism promotion activities; and [2011, c. 372, §1 (NEW).]

E. A signed agreement with the department provides that the project or production will not be the basis for a claim for an income tax credit under Title 36, section 5219-Y or reimbursement under Title 36, chapter 919-A. [2011, c. 372, §1 (NEW).]

[ 2011, c. 372, §1 (NEW) .]

5. Certification by commissioner. The commissioner must certify a digital media project's or visual media production's eligibility for a loan under subsection 3 to the Finance Authority of Maine prior to the disbursement of any funds by the authority pursuant to Title 10, section 1023-O.

[ 2011, c. 372, §1 (NEW) .]

6. Administration. The commissioner may contract with the Finance Authority of Maine to assist in the administration of this section.

[ 2011, c. 372, §1 (NEW) .]

7. Repeal. This section is repealed December 31, 2015.

[ 2011, c. 372, §1 (NEW) .]

SECTION HISTORY

2011, c. 372, §1 (NEW).









Subchapter 4: TOURISM

5 §13091. Findings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M8,13 (RP).



5 §13092. Office of Tourism (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M8,13 (RP).



5 §13092-A. Historical marker program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 553, §1 (NEW). 1989, c. 700, §A21 (AMD). 1989, c. 875, §§M8,13 (RP). 2003, c. 198, §17 (RP).



5 §13093. Maine Tourism Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 503, §B30 (AMD). 1989, c. 700, §A22 (AMD). 1989, c. 875, §§M8,13 (RP).



5 §13094. Travel Promotion Matching Fund Program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M8,13 (RP).



5 §13095. Maine State Film Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 503, §B31 (AMD). 1989, c. 875, §§M8,13 (RP).



5 §13096. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M8,13 (RP).



5 §13097. Director of the Maine State Film Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M8,13 (RP).






Subchapter 4-A: SMALL BUSINESS AND ENTREPRENEURSHIP

5 §13100. Small Business and Entrepreneurship

The commissioner shall create within existing budgeted resources the Office of Small Business and Entrepreneurship and appoint a director to operate the office. [2005, c. 458, §2 (NEW).]

1. Director. The director reports to the commissioner. The director is responsible for advocacy, policies and programs that stimulate investment and growth in small business and entrepreneurship. The director is the liaison to the public for gubernatorial initiatives on small business and entrepreneurship.

[ 2005, c. 458, §2 (NEW) .]

2. Duties. The director shall:

A. Advocate for small business and entrepreneurship throughout all levels of State Government; [2005, c. 458, §2 (NEW).]

B. Assist in the oversight and auditing of the State's investments in small business and entrepreneurship initiatives, programs and service providers; [2005, c. 458, §2 (NEW).]

C. Chair the Maine Entrepreneurship Working Group, which shall act as the advisory group to the Maine Small Business and Entrepreneurship Commission and subsequently the department; [2005, c. 458, §2 (NEW).]

D. Prepare a biennial state of small business and entrepreneurship report to the Legislature; and [2005, c. 458, §2 (NEW).]

E. Oversee the Business Answers program, the Maine Products Marketing Program and other department programs and initiatives relevant to small business and entrepreneurship. [2005, c. 458, §2 (NEW).]

[ 2005, c. 458, §2 (NEW) .]

SECTION HISTORY

2005, c. 458, §2 (NEW).






Subchapter 5: DEVELOPMENT POLICY

5 §13101. Division of Development Policy; established (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M9,13 (RP).



5 §13102. Division of Development Policy; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 534, §§A17,A19 (NEW). 1989, c. 875, §§M9,13 (RP).






Subchapter 5-A: RESEARCH

5 §13103. Maine Biomedical Research Program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Biennium" means that period of time encompassed by the state budget fiscal biennium. [1999, c. 731, Pt. SSS, §1 (NEW).]

A-1. "Academic medical center" is a Maine-based nonprofit clinical, educational and research organization with a critical number of hospital beds, with multiple and independent residency and fellowship programs, with a significant number of residents and fellows and that is affiliated with but independent of a medical school. [2001, c. 196, §2 (NEW).]

A-2. "Affiliate" means a corporation, limited liability company or other entity that controls, is controlled by or is under common control with the applicant. A majority of the membership, stock ownership or other voting authority is conclusively presumed to establish control. [2005, c. 168, §1 (NEW).]

B. "Eligible institution" means a Maine-based private nonprofit biomedical research institution or academic medical center or medical school that, as of July 1, 2001:

(1) Performs competitive biomedical research in on-site, wetbench biomedical research laboratories in the State, as evidenced by publications in recognized peer review journals; and

(2) Receives or expends funds in the State from federal agencies or specified grant sources for the purpose of producing peer-reviewed biomedical research in on-site, wetbench biomedical research laboratories.

For purposes of this paragraph, "wetbench" has the meaning generally ascribed to that term by the biomedical research community and refers to laboratories that use solutions or cell extracts and biological reagents. [2001, c. 196, §3 (RPR).]

C. "Fund" means the Maine Biomedical Research Fund established in subsection 3. [1999, c. 731, Pt. SSS, §1 (NEW).]

D. "Program" means the Maine Biomedical Research Program established in subsection 2. [1999, c. 731, Pt. SSS, §1 (NEW).]

E. "Private nonprofit biomedical research institution" means a Maine-based institution that is a nonprofit organization described in 26 United States Code, Section 501(c)(3); with a primary purpose of biomedical research; with research laboratories on site; with scientific doctoral degrees who are principal investigators on biomedical research grants expended in the State through that institution and who have published a significant number of publications in Index Medicus journals in each of the past 3 years; and with a significant level of research activity funded by specified grant sources. [2001, c. 196, §4 (NEW).]

F. "Specified grant sources" means a federal agency, a nonprofit foundation, private company or corporation, a voluntary membership organization such as the American Cancer Society, or an out-of-state educational university, that, as of July 1, 2001, issues grants or contracts for the purpose of producing peer-reviewed biomedical research when the grantee retains complete editorial control over the content of the research performed. [2001, c. 196, §4 (NEW).]

G. "Medical school" means a state-based private nonprofit medical school that, as of July 1, 2001, is authorized to grant a doctorate degree in osteopathic or allopathic medicine and is accredited by the American Osteopathic Association or its successor or the Liaison Committee on Medical Education or its successor. [2001, c. 196, §4 (NEW).]

[ 2005, c. 168, §1 (AMD) .]

1-A. Eligibility and fulfillment of requirements based on prior activity of affiliate. Until July 1, 2009, any one or more of the requirements of this subchapter, including eligibility requirements under subsection 1, paragraph B, may be satisfied by an applicant created after July 1, 2001 if that requirement is satisfied by one or more affiliates of the applicant and if at least one affiliate of the applicant received funding from the fund prior to July 1, 2005. After July 1, 2009, an applicant that has established eligibility pursuant to this subsection must itself meet all other requirements of this subchapter.

[ 2005, c. 168, §2 (NEW) .]

2. Program established. The Maine Biomedical Research Program is established to promote economic development and jobs in the State primarily by making state investments in organizations with successful results in attracting biomedical research funds from specified grant sources. As a secondary purpose, the Maine Biomedical Research Program is intended to provide incentives for small eligible institutions to grow. The program shall disburse program funds from the Maine Biomedical Research Fund to eligible institutions pursuant to this section. The Maine Biomedical Research Board shall administer the program. The Maine Biomedical Research Board shall:

A. Develop and modify detailed program guidelines consistent with this section in consultation as needed with members of the biomedical community; [1999, c. 731, Pt. SSS, §1 (NEW).]

B. Review and if necessary verify applications for funds from eligible institutions; [1999, c. 731, Pt. SSS, §1 (NEW).]

C. Determine whether the institution is an eligible institution; [1999, c. 731, Pt. SSS, §1 (NEW).]

D. Verify that the proposed use of program funds is consistent with subsection 4; [1999, c. 731, Pt. SSS, §1 (NEW).]

E. Determine the allocation that each eligible institution will receive in a given biennium; [1999, c. 731, Pt. SSS, §1 (NEW).]

F. Advertise the availability of funds each biennium; and [1999, c. 731, Pt. SSS, §1 (NEW).]

G. Submit each biennium a report to the Governor, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters. The report must include detailed information on the status of the funds in the Maine Biomedical Research Fund and a listing and explanation of each specific source of funding from grant sources for biomedical research. [2009, c. 337, §6 (AMD).]

[ 2009, c. 337, §6 (AMD) .]

3. Fund established. The Maine Biomedical Research Fund is established as an Other Special Revenue fund for the purposes specified in this section. Funds appropriated for this purpose may be transferred on a one-time basis to the Other Special Revenue fund in fiscal year 2000-01. Any unexpended balance in the fund may not lapse, but must be carried forward for the benefit of the fund.

[ 1999, c. 731, Pt. SSS, §1 (NEW) .]

4. Use of funds. Program funds are to support biomedical research in this State, with priority given to research and research technologies with the potential to affect diseases and biomedical mechanisms. An eligible institution receiving program funds under this section may use those funds for any of the following purposes:

A. Project funding; [1999, c. 731, Pt. SSS, §1 (NEW).]

B. Facilities funding, including debt service; [1999, c. 731, Pt. SSS, §1 (NEW).]

C. Equipment used in research, including debt service; or [1999, c. 731, Pt. SSS, §1 (NEW).]

D. Ancillary support. [1999, c. 731, Pt. SSS, §1 (NEW).]

An eligible institution that receives funds under this section may charge overhead expenses consistent with federal research granting criteria. The institution may utilize up to 2% of the program funds it receives to evaluate the impact of the research it is conducting. An institution is not obligated to expend program funds during the period in which those funds are received, but may carry over funding for up to 5 years.

[ 2001, c. 196, §6 (AMD) .]

5. Application procedure. In order to receive program funds, an eligible institution must submit to the program:

A. A preliminary plan describing how the institution would utilize program funds and what research and economic benefits it anticipates as a result of this funding; [1999, c. 731, Pt. SSS, §1 (NEW).]

B. Citations of articles from peer review journals published within the previous 2 years that show the institution is engaged in competitive biomedical research; [1999, c. 731, Pt. SSS, §1 (NEW).]

C. Copies of the institution's Internal Revenue Service form 990, showing the amount of funding from outside sources; [1999, c. 731, Pt. SSS, §1 (NEW).]

D. A breakdown and explanation of all funding from specified grant sources for biomedical research, listing each specific source of funding and its use; and [2001, c. 196, §7 (AMD).]

E. A statement signed by the institution's chief executive officer asserting that all the submitted materials are accurate. [1999, c. 731, Pt. SSS, §1 (NEW).]

[ 2001, c. 196, §7 (AMD) .]

6. Allocation of funds to eligible institutions. The Maine Biomedical Research Board shall allocate funds from the fund to eligible institutions biannually, based on a formula to be developed by the board. The formula must be designed both to provide an ongoing incentive to leverage outside funding and to facilitate the growth of smaller institutions.

A. The formula must link the amount of the program funds to be received by an eligible institution to the total amount of funding that the institution has received or expended from specific grant sources during the previous 2 calendar years for the purpose of producing peer-reviewed biomedical research in on-site biomedical research laboratories in the State. An institution receiving more funding from federal agencies and specified grant sources must receive more program funds under the formula. [2001, c. 196, §8 (RPR).]

B. The formula must be weighted to provide smaller eligible institutions with an incentive to grow. [2001, c. 196, §8 (RPR).]

C. [2001, c. 196, §8 (RP).]

[ 2001, c. 196, §8 (RPR) .]

7. Final plan. Once funding decisions are made according to the formula established pursuant to subsection 6, each eligible institution shall revise its preliminary plan into a final plan that reflects the actual amount of funding allocated. A final plan must describe how the institution would utilize the allocated program funds and what research and economic benefits it anticipates as a result of this funding. An institution must submit a final plan to the department prior to disbursement of funding.

[ 1999, c. 731, Pt. SSS, §1 (NEW) .]

8. Accounting, evaluation and reporting requirements. Each institution receiving funding shall:

A. Maintain an accurate accounting of the use of all program funds as required by state procedures and program guidelines; [1999, c. 731, Pt. SSS, §1 (NEW).]

B. Undertake an ongoing process to evaluate the impact of the research undertaken with program funds. At a minimum, the evaluation process must be designed to provide the following:

(1) An assessment of the direct and indirect economic impact of the funded research; and

(2) An assessment of the contribution of the funded research to scientific advancement and the institution's competitive position; and [1999, c. 731, Pt. SSS, §1 (NEW).]

C. Each biennium, submit a report to the department. The report must include:

(1) An accounting of the use of all program funds received in the previous 2 years, prepared by a certified public accountant;

(2) A summary of the status of any ongoing research;

(3) A summary of the results of any completed research; and

(4) Evaluation data and assessment. [2003, c. 20, Pt. RR, §4 (AMD); 2003, c. 20, Pt. RR, §18 (AFF).]

[ 2003, c. 20, Pt. RR, §4 (AMD); 2003, c. 20, Pt. RR, §18 (AFF) .]

9. Rulemaking. The Maine Biomedical Research Board may adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A to implement this section.

[ 2003, c. 464, §3 (AMD) .]

SECTION HISTORY

1999, c. 731, §SSS1 (NEW). 2001, c. 196, §§2-8 (AMD). 2003, c. 20, §RR4 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 50, §B1 (AMD). 2003, c. 50, §B2 (AFF). 2003, c. 464, §3 (AMD). 2005, c. 168, §§1,2 (AMD). 2009, c. 337, §6 (AMD).



5 §13104. Maine Biomedical Research Board

1. Board established. The Maine Biomedical Research Board, referred to in this section as the "board," is established pursuant to section 12004-G, subsection 4-B to administer the Maine Biomedical Research Fund and the Maine Biomedical Research Program as provided in section 13103.

[ 2001, c. 196, §9 (NEW) .]

2. Board membership. The board consists of 7 members appointed as follows:

A. Four persons, appointed by the Governor and nominated by a statewide biomedical research coalition; [2001, c. 196, §9 (NEW).]

B. Two members, appointed by the Governor, who are distinguished and credentialed in the type of biomedical research that is performed by eligible institutions defined in section 13103, subsection 1; and [2001, c. 196, §9 (NEW).]

C. The commissioner or the commissioner's designee. [2001, c. 196, §9 (NEW).]

[ 2001, c. 196, §9 (NEW) .]

3. Initial appointment; terms. Members of the board appointed by the Governor are appointed for 3-year terms, except for the initial terms of appointment, which are as follows: Two members appointed for one year; 2 members appointed for 2 years; and 2 members appointed for 3 years. Members who serve on the board by virtue of their office serve terms coincident with their terms in office.

[ 2001, c. 196, §9 (NEW) .]

4. Powers and duties of board. The board has the following powers and duties:

A. To perform all duties and take such actions pursuant to section 13103 as necessary to administer the Maine Biomedical Research Program; [2001, c. 196, §9 (NEW).]

B. To contract with the Maine Technology Institute for such assistance in fulfilling the board's duties as the board may require; and [2001, c. 196, §9 (NEW).]

C. To approve a budget for administration of the Maine Biomedical Research Program. [2001, c. 196, §9 (NEW).]

[ 2001, c. 196, §9 (NEW) .]

SECTION HISTORY

2001, c. 196, §9 (NEW).






Subchapter 5-B: OFFICE OF INNOVATION

Article 1: OFFICE OF INNOVATION

5 §13105. Office of Innovation

1. Office established. The commissioner shall establish the Office of Innovation, referred to in this subchapter as "the office." The office shall encourage and coordinate the State's research and development activities to foster collaboration among the State's higher education and nonprofit research institutions and the business community. The commissioner shall appoint the State Science Advisor, who shall serve as the Director of the Office of Innovation.

[ 2005, c. 425, §6 (AMD) .]

2. Office functions. The office shall promote, evaluate and support research and development relevant to the State including:

A. Technology transfer activities to increase the competitiveness of businesses and public institutions of higher education in the State; [2003, c. 673, Pt. M, §8 (NEW).]

B. Effective and efficient application of technologies in the public and private sectors; [2003, c. 673, Pt. M, §8 (NEW).]

C. The development of new commercial products and the fabrication of such products in the State through the Maine Technology Institute under section 15302 and the technology centers under section 15322; and [2011, c. 691, Pt. C, §2 (AMD).]

D. Research opportunities that create sustained, interinstitutional, multidisciplinary efforts. [2003, c. 673, Pt. M, §8 (NEW).]

The office shall coordinate cooperative efforts among government agencies, the private sector and universities and colleges for the purposes outlined in this subchapter.

[ 2011, c. 691, Pt. C, §2 (AMD) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2005, c. 19, §2 (AMD). 2005, c. 425, §6 (AMD). 2011, c. 691, Pt. C, §2 (AMD).



5 §13106. Science and technology plan

The office shall develop and submit the following to the Governor and the Legislature by the first day of the first legislative session of each biennium: [2003, c. 673, Pt. M, §8 (NEW).]

1. Action plan.

[ 2007, c. 420, §3 (AMD); MRSA T. 5, §13106, sub-§1 (RP) .]

2. Report card. A report card that:

A. Compares the State's science and technology infrastructure standing to that of other states, based on the results of all independent organizations or reports that make such comparisons and on any other appropriate comparisons as determined by the office and those agencies with which the office is directed by this section to consult; [2003, c. 673, Pt. M, §8 (NEW).]

B. Assesses the performance of the State and those who receive state funds in meeting the goals and objectives and taking the action steps outlined in the action plan; and [2003, c. 673, Pt. M, §8 (NEW).]

C. Makes recommendations for improving the results shown on the report card. [2003, c. 673, Pt. M, §8 (NEW).]

[ 2003, c. 673, Pt. M, §8 (NEW) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2007, c. 420, §3 (AMD). MRSA T. 5, §13106, sub-§1 (AMD).



5 §13107. Comprehensive research and development evaluation

The office shall develop and submit to the Governor and the Legislature by July 1, 2012 and on July 1st every 6 years thereafter an evaluation of state investments in research and development, as well as a progress report from the office and the independent reviewers under subsection 2 beginning on February 1, 2014 and on February 1st every even-numbered year thereafter. The evaluation must: [2011, c. 563, §8 (AMD).]

1. Outcome measures. Establish outcome measures considered appropriate by public and private practitioners inside and outside of the State in the fields of research and development and economic development. Practitioners in this State must include, but are not limited to, a representative from the University of Maine System, a representative of the targeted technology sectors, a representative of the Executive Department, Governor's Office of Policy and Management and representatives of other state agencies having economic development responsibility;

[ 2011, c. 655, Pt. EE, §10 (AMD); 2011, c. 655, Pt. EE, §30 (AFF) .]

2. Independent reviewers. Utilize independent reviewers to assess the competitiveness of technology sectors in this State and the impact of research and development activities in this State on economic development in this State. The independent reviewers must incorporate the goals and objectives described in the State’s innovation economy action plan, as described in Title 10, chapter 107-D, in their analysis of the success of the State’s investments in research and development; and

[ 2007, c. 420, §4 (AMD) .]

3. Recommendations. Include recommendations to the Legislature on existing and proposed state-supported research and development programs and activities to affect technology-based economic development in this State.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

By February 1, 2014 and by February 1st every even-numbered year thereafter, the office and the independent reviewers under subsection 2 shall submit to the Governor and the Legislature a progress report related to the 6-year evaluation required under this section. The independent reviewers must incorporate the goals and objectives described in the State's innovation economy action plan, as described in Title 10, chapter 107-D, in their analysis of the success of the State's investments in research and development. [2011, c. 563, §9 (AMD).]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2007, c. 420, §4 (AMD). 2011, c. 563, §§8, 9 (AMD). 2011, c. 655, Pt. EE, §10 (AMD). 2011, c. 655, Pt. EE, §30 (AFF).



5 §13108. Reporting requirements of recipients of research and development funding

To assist the office in preparing a comprehensive research and development evaluation, a recipient of state funding including general obligation bond proceeds for research and development shall, in addition to any other reporting requirements required by law: [2003, c. 673, Pt. M, §8 (NEW).]

1. Data. Collect, maintain and provide data relating to each investment's performance, outputs and outcomes;

[ 2003, c. 673, Pt. M, §8 (NEW) .]

2. Report card indicators. Identify the indicators in the report card developed by the office pursuant to section 13106 that will be affected as a result of the proposed research and development activity; and

[ 2003, c. 673, Pt. M, §8 (NEW) .]

3. Action plan goals. Identify the goals in the action plan developed by the office pursuant to section 13106 that will be advanced by the recipient's research and development activity.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW).






Article 2: SCIENCE AND TECHNOLOGY PROGRAMS

5 §13109. Maine Research and Development Evaluation Fund

1. Fund established. The Maine Research and Development Evaluation Fund, referred to in this section as "the fund," is established as a nonlapsing Other Special Revenue Funds account administered by the office for the purposes of funding the comprehensive research and development evaluation required pursuant to section 13108.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

2. Definition. For the purposes of this section, "research and development" means activities that directly or through capital investment support basic and applied scientific research and related commercial development funded by state appropriations and bond proceeds.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

3. Fund sources. The fund receives money deposited by the Treasurer of State pursuant to this section and any other gift, grant or other source of revenue deposited for that use.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

4. Payments to fund. Notwithstanding section 1585 or any other provision of law, agencies or private entities that receive General Fund or general obligation bonds for research and development shall contribute to the fund an amount not to exceed 0.8% of General Fund appropriations received by and general obligation bonds issued to an agency or entity for research and development efforts. Private entities that receive funds from general obligation bonds for research and development efforts shall pay to the Treasurer of State in the fiscal year in which the general obligation bond was issued an amount not to exceed 0.8% of the proceeds from the bond issue in any fiscal year, which payment must be made from available resources other than bond proceeds. Only those programs that receive $500,000 or more in research and development appropriations in any fiscal year, or those entities that receive funds from a general obligation bond issue of $500,000 or more for research and development efforts in any fiscal year, as identified and certified by the Office of Innovation and the Office of Fiscal and Program Review, may be assessed. The Office of Innovation shall provide to each agency or private entity an annual budget for the fund and a detailed account of each institution's required assessment. Total payments made pursuant to this section may not exceed $200,000 in any fiscal year.

[ 2009, c. 337, §7 (AMD) .]

5. Repeal; lapse of funds.

[ 2005, c. 425, §8 (RP) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2005, c. 425, §§7,8 (AMD). 2009, c. 337, §7 (AMD).



5 §13110. Maine Experimental Program to Stimulate Competitive Research established

The office, the University of Maine System and the Governor's Maine Science and Technology Advisory Council are jointly responsible for the administration of the Maine Experimental Program to Stimulate Competitive Research, referred to in this chapter as "the Maine EPSCoR Program," which is established in this section as a partnership effort between the State Government and the Federal Government to strengthen the State's science and engineering infrastructure. [2007, c. 240, Pt. K, §1 (AMD).]

1. Linkage with state policies. The policies, programs and activities of the Maine EPSCoR Program must consider the State's economic, education and science and technology strategies and policies.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

2. Policy recommendation. Through the office, the University of Maine System and the Governor's Maine Science and Technology Advisory Council, the Maine EPSCoR Program may recommend to the Governor and the Legislature policies and programs essential to the strengthening of the State's science and engineering infrastructure.

[ 2007, c. 240, Pt. K, §2 (AMD) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2007, c. 240, Pt. K, §§1, 2 (AMD).



5 §13110-A. Maine EPSCoR Capacity Fund

The Maine EPSCoR Capacity Fund is established within the office to provide the matching funds that are required by several federal agencies in their EPSCoR activities. The fund must be used to match EPSCoR awards, and is a nonlapsing Other Special Revenue Funds account. [2003, c. 673, Pt. M, §8 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Fund" means the Maine EPSCoR Capacity Fund account within the Other Special Revenue Funds account. [2003, c. 673, Pt. M, §8 (NEW).]

B. "Match" means the cash commitment required from the State as defined by a federal funding agency. Match requirements vary among federal agencies. [2003, c. 673, Pt. M, §8 (NEW).]

C. "Research capacity committee" means the Governor's Maine Science and Technology Advisory Council referred to in section 13110. [2007, c. 240, Pt. K, §3 (AMD).]

[ 2007, c. 240, Pt. K, §3 (AMD) .]

2. Organization. The commissioner, at the commissioner's discretion, may delegate the administration of the fund to the director of the office. The research capacity committee shall advise the commissioner or the director of the office on the use of the funds.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

3. Guidelines. The commissioner or the director of the office, with the advice of the research capacity committee, shall establish guidelines for cash and in-kind match requirements based on the activities to be supported with the fund. Match levels must reflect the requirements identified by federal funding agencies.

[ 2003, c. 673, Pt. M, §8 (NEW) .]

SECTION HISTORY

2003, c. 673, §M8 (NEW). 2007, c. 240, Pt. K, §3 (AMD).









Subchapter 6: COMPREHENSIVE LAND USE PLANNING

5 §13111. Office of Comprehensive Land Use Planning (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §P14 (NEW). 1987, c. 861, §6 (AMD). 1989, c. 7, §O4 (AMD). 1989, c. 878, §B5 (AMD). RR 1991, c. 2, §17 (COR). 1991, c. 528, §D1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 562, (AMD). 1991, c. 591, §D1 (AMD). 1991, c. 622, §F14 (RP). 1993, c. 92, §16 (AMD).



Article 1: MUNICIPAL GROWTH MANAGEMENT AND CAPITAL INVESTMENT

5 §13112. Municipal Growth Management and Capital Investment Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 631, §§3,6 (NEW). 1991, c. 622, §F14 (RP).



5 §13113. Assistance to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 631, §§3,6 (NEW). 1991, c. 622, §F14 (RP).



5 §13114. Report to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 631, §§3,6 (NEW). 1991, c. 622, §F14 (RP).









Subchapter 7: MAINE AFFORDABLE HOUSING ALLIANCE

5 §13116. Maine Affordable Housing Alliance established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B3 (NEW). 1989, c. 875, §§M10,13 (RP).



5 §13117. Coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B3 (NEW). 1989, c. 875, §§M10,13 (RP).



5 §13118. Advisory committee created (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 601, §B3 (NEW). 1989, c. 875, §§M10,13 (RP).






Subchapter 8: CONFIDENTIALITY OF RECORDS

5 §13119. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 368, (NEW).]

1. Local development corporation. "Local development corporation" means any nonprofit corporation organized by a city or town under Title 13, chapter 81 or Title 13-B.

[ 1991, c. 368, (NEW) .]

2. Municipality. "Municipality" means any city, town or local development corporation and any board, commission, agency or authority of any such city, town or local development corporation.

[ 1991, c. 368, (NEW) .]

3. Person. "Person" means an individual, corporation, partnership, firm, organization or other legal entity.

[ 1991, c. 368, (NEW) .]

4. Program of assistance. "Program of assistance" means any financial or technical assistance program established or authorized by the department or a municipality and providing assistance to persons for the improvement and development of housing, community and economic development opportunities.

[ 1991, c. 368, (NEW) .]

SECTION HISTORY

1991, c. 368, (NEW).



5 §13119-A. Records confidential

The following records are confidential for purposes of Title 1, section 402, subsection 3, paragraph A and are not open for public inspection: [1991, c. 368, (NEW).]

1. Proprietary information. Information that is provided to or developed by the department or a municipality that has to do with a program of assistance and is included in a business or marketing plan or a grant application or provided or developed to fulfill reporting requirements, as long as:

A. The person to whom the information belongs or pertains requests that it be designated as confidential; and [1991, c. 368, (NEW).]

B. The department or municipality determines that the information gives the person making the request opportunity to obtain business or competitive advantage over another person who does not have access to that information or will result in loss of business or other significant detriment to the person making the request if access is provided to others; [1991, c. 368, (NEW).]

[ 1991, c. 368, (NEW) .]

2. Tax or financial information. Any financial statement, supporting data or tax return of any person;

[ 1991, c. 368, (NEW) .]

3. Monitoring. Any financial statement, supporting data or tax return obtained or developed by the department or the municipality in connection with any monitoring or servicing activity by the department or the municipality pertaining to any program of assistance provided or to be provided;

[ 1991, c. 368, (NEW) .]

4. Credit assessment. Any record obtained by the department or the municipality that contains an assessment of the credit worthiness, credit rating or financial condition of any person or project; and

[ 1991, c. 368, (NEW) .]

5. Potential investors. Any record, including any financial statement or supporting data, business plan or tax return obtained or developed by the department or municipality in connection with the matching of potential investors with businesses in the State by the department or the municipality through its maintenance of a data base or other record-keeping system.

[ 1991, c. 368, (NEW) .]

Nothing in this section prevents the disclosure of any records, correspondence or other materials to authorized officers and employees of municipal government, State Government or Federal Government for authorized use. [1991, c. 368, (NEW).]

SECTION HISTORY

1991, c. 368, (NEW).



5 §13119-B. Disclosure required

Notwithstanding section 13119-A, the department or the municipality shall make available, upon request, to any person reasonably describing the records to which access is sought or, if no request is made, in any manner and at any time that the department or municipality determines appropriate, the following information. [1991, c. 368, (NEW).]

1. Certain limited information. The following must be released after provision of assistance:

A. Names of recipients of or applicants for business assistance, including the business principals, if applicable; [1991, c. 368, (NEW).]

B. Types and general terms of assistance provided to those recipients or requested by those applicants; [1991, c. 368, (NEW).]

C. Descriptions of projects and businesses benefiting or to benefit from the assistance provided; [1991, c. 368, (NEW).]

D. Number of jobs and the amount of tax revenues projected or resulting in connection with a completed project; and [1991, c. 368, (NEW).]

E. Amounts and names of recipients of assistance provided under a program of assistance. [1991, c. 368, (NEW).]

[ 1991, c. 368, (NEW) .]

2. Subject to waiver. Any information pursuant to waiver determined satisfactory by the department must be released.

[ 1991, c. 368, (NEW) .]

3. Available to public. Information that the department determines has already been made available to the public must be released.

[ 1991, c. 368, (NEW) .]

4. Not otherwise confidential. Any information not otherwise confidential under section 13119-A or other applicable law must be released.

[ 1991, c. 368, (NEW) .]

SECTION HISTORY

1991, c. 368, (NEW).



5 §13119-C. Disclosure permitted

Notwithstanding section 13119-A, information otherwise confidential under that section may be disclosed: [1991, c. 368, (NEW).]

1. Financing institutions or credit reporting services. To a financing institution or credit reporting service;

[ 1991, c. 368, (NEW) .]

2. Transfer of securities or bonds. To the extent necessary to the sale or transfer of revenue obligation securities or of general obligation bonds;

[ 1991, c. 368, (NEW) .]

3. Collection of certain obligations. If necessary to ensure collection of any obligation in which the department or municipality has or may have an interest;

[ 1991, c. 368, (NEW) .]

4. Litigation or proceeding. In any litigation or proceeding in which the department or the municipality appears, for the purposes of introduction of the information into the record;

[ 1991, c. 368, (NEW) .]

5. Order by lawful authority. Pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, as long as any such order appears to have first been served on the person to whom the confidential information sought pertains or belongs and as long as any such order appears on its face or otherwise to have been issued or made upon lawful authority; or

[ 1991, c. 368, (NEW) .]

6. Authorization. Upon written authorization of release of the confidential information by the person or persons to whom such information pertains.

[ 1991, c. 368, (NEW) .]

SECTION HISTORY

1991, c. 368, (NEW).






Subchapter 9: MAINE RURAL DEVELOPMENT AUTHORITY

5 §13120-A. Authority established; purpose

The Maine Rural Development Authority, as established by section 12004-F, subsection 18 and referred to in this subchapter as the "authority," is a body both corporate and politic and a public instrumentality of the State established for the purpose of providing loans to communities for the development of commercial facilities on a speculative basis and for serving as lender or investor in the acquisition, development, redevelopment and sale of commercial facilities in areas where economic needs are not supported by private investment. The authority may also provide loans to businesses that currently do not own real estate and that are not supported by private investment. [2011, c. 563, §10 (AMD).]

The purposes of this subchapter are public and the authority is performing a governmental function in carrying out this subchapter. [2001, c. 703, §6 (NEW).]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §1 (AMD). 2011, c. 563, §10 (AMD).



5 §13120-B. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 703, §6 (NEW).]

1. Carrying costs. "Carrying costs" means reasonable costs incurred for the maintenance, protection and security of a speculative industrial building prior to occupancy, including, but not limited to, insurance, taxes and interest.

[ 2005, c. 425, §9 (AMD) .]

2. Board of trustees. "Board of trustees" means the Maine Rural Development Authority Board of Trustees.

[ 2001, c. 703, §6 (NEW) .]

3. Commercial. "Commercial" means related to or connected with the furtherance of a profit-making enterprise.

[ 2001, c. 703, §6 (NEW) .]

4. Commercial facility. "Commercial facility" means real estate and improvements used principally for commercial purposes or suitable for commercial use. The term commercial facilities includes, but is not limited to:

A. Offices and office buildings; [2001, c. 703, §6 (NEW).]

B. Manufacturing, processing, assembly and other industrial buildings and related improvements; [2001, c. 703, §6 (NEW).]

C. Property used in connection with commercial fishing and other marine-related industries; [2001, c. 703, §6 (NEW).]

D. Property used in connection with agricultural production, storage, processing, packing and transportation; [2001, c. 703, §6 (NEW).]

E. Warehouses, transportation and distribution facilities; [2001, c. 703, §6 (NEW).]

F. Service and repair facilities; [2001, c. 703, §6 (NEW).]

G. Retail establishments; and [2001, c. 703, §6 (NEW).]

H. Lodging, restaurant and entertainment facilities. [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

5. Community industrial building.

[ 2005, c. 425, §10 (RP) .]

6. Department. "Department" means the Department of Economic and Community Development.

[ 2001, c. 703, §6 (NEW) .]

7. Lease. "Lease" means a contract providing for the use of a project or portions of a project for a term of years for a designated or determinable rent. A lease may include an installment sales contract.

[ 2001, c. 703, §6 (NEW) .]

8. Lessee. "Lessee" means a tenant under lease and may include an installment purchaser.

[ 2001, c. 703, §6 (NEW) .]

9. Local development corporation. "Local development corporation" means any nonprofit organization created by a municipality that is incorporated under Title 13, chapter 81 or that is incorporated under Title 13-B or otherwise chartered by the State, which is designed to foster, encourage and assist the settlement or resettlement of industrial, manufacturing, fishing, agricultural, recreational and other business enterprises within the State. A majority vote of the municipal officers is sufficient to form a local development corporation, notwithstanding Title 13, chapter 81. "Local development corporation" also means any nonprofit organization that is incorporated under Title 13, chapter 81 or that is incorporated under Title 13-B or otherwise chartered by the State, and is designed to foster, encourage and assist the settlement or resettlement of industrial, manufacturing, fishing, agricultural, recreational and other business enterprises within the State that applies for financial assistance for a project under this article, as long as that application is formally endorsed by a vote of the governing body of the municipality in which the project is to be located. "Local development corporation" also means a development authority under subchapter 3 that is acting under the authority of a memorandum of understanding with a municipality to carry out the authorized activities of a local development corporation under this subsection.

[ 2011, c. 148, §2 (AMD) .]

10. Municipality. "Municipality" means any county, city or town in the State.

[ 2001, c. 703, §6 (NEW) .]

11. Speculative industrial building. "Speculative industrial building" means a building of flexible design and suitable for commercial use, for which the construction or carrying costs or both are financed through this subchapter for the purpose of creating new jobs in a municipality resulting from the sale or lease of the building.

[ 2005, c. 425, §11 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2005, c. 425, §§9-11 (AMD). 2011, c. 148, §2 (AMD).



5 §13120-C. Organization and responsibilities

1. Administrative responsibilities. The authority is responsible for the administration of the:

A. Speculative industrial building program, pursuant to section 13120-N; [2005, c. 425, §12 (AMD).]

B. Commercial Facilities Development Program, established under section 13120-P; and [2001, c. 703, §6 (NEW).]

C. Such other programs as the authority may by law be authorized to administer. [2001, c. 703, §6 (NEW).]

[ 2005, c. 425, §12 (AMD) .]

2. Programs and policies. In implementing its powers, duties, responsibilities and programs, the authority shall consider the state economic development strategy and the policies and activities of the department.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2005, c. 425, §12 (AMD).



5 §13120-D. Board of trustees; appointment; chair; employees

1. Membership. The authority is governed by a board of trustees comprised of 7 voting members as follows:

A. Five members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over economic development matters and to confirmation by the Senate; and [2001, c. 703, §6 (NEW).]

B. Two ex officio members:

(1) The Commissioner of Economic and Community Development or the commissioner's designee; and

(2) The Chief Executive Officer of the Finance Authority of Maine or the chief executive officer's designee. [2005, c. 425, §13 (AMD).]

[ 2005, c. 425, §13 (AMD) .]

2. Terms of office. Members appointed by the Governor are appointed for 4-year terms except that, for initial appointments, one member is appointed to a 2-year term, 2 members to 3-year terms and 2 members to 4-year terms.

A member continues to hold office until a successor is appointed and qualified, but the term of the successor is not altered from the original expiration date of the holdover member's term.

[ 2001, c. 703, §6 (NEW) .]

3. Limitation on terms; removal. Except for the ex officio members, a member of the authority may serve no more than 2 full consecutive terms. Any member of the board may be removed by the Governor for cause.

[ 2001, c. 703, §6 (NEW) .]

4. Administration. The Commissioner of Economic and Community Development shall serve as chair of the board of trustees. The board of trustees shall elect one member as vice-chair, who shall serve as secretary, one member as treasurer and such other officers as the board of trustees may from time to time consider necessary.

[ 2003, c. 281, §2 (AMD) .]

5. Meetings; compensation. All the powers of the authority may be exercised by the board of trustees in lawful meeting and a majority of the members is necessary for a quorum. Regular meetings of the board of trustees may be established by bylaw and no notice need be given to the members of the regular meeting. Each member is compensated according to the provisions of chapter 379.

[ 2001, c. 703, §6 (NEW) .]

6. Limitation of liability. A member of the board of trustees of the authority or an employee of the authority may not be subject to any personal liability for having acted within the course and scope of that person's membership or employment to carry out any power or duty under this subchapter. The authority shall indemnify any member of the authority, any member of any board of the authority and any employee of the authority against expenses actually and necessarily incurred by that person in connection with the defense of any action or proceeding in which that person is made a party by reason of past or present association with the authority.

[ 2001, c. 703, §6 (NEW) .]

7. Employees. The authority may employ an executive director and such other technical experts, agents and employees, permanent and temporary, that it requires and may determine their qualifications, duties and compensation. Permanent employees of the authority are eligible to elect to participate in the Maine Public Employees Retirement System, the state employee health plan under section 285, any state-deferred compensation plan or any other plan or program adopted by the members to the extent the members may determine. For required legal services, the authority may employ or retain its own counsel and legal staff.

[ 2003, c. 281, §3 (AMD); 2007, c. 58, §3 (REV) .]

8. Establishment and operating expenses. The department shall pay the expenses that are reasonable and necessary to the establishment of the authority. Following its establishment, the operations and related expenses of the authority are subject to the availability of funding as provided in section 13120-F.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §§2,3 (AMD). 2005, c. 425, §13 (AMD). 2007, c. 58, §3 (REV).



5 §13120-E. Agreements; contracts

The authority, the department and the Finance Authority of Maine may enter into such agreements as the board of trustees determines to be in the best interests of the State for the authority to acquire, construct, maintain, operate and dispose of any or all facilities funded from bonds issued under section 13120-I. Any agreements must set forth the terms and conditions of the operation and be subject to all the terms and conditions of any trust indenture and covenants relating to revenue bonds. [2001, c. 703, §6 (NEW).]

The authority may contract with the Federal Government or its instrumentalities or agencies, this State or its agencies, instrumentalities or municipalities, public bodies, private corporations, community development corporations, partnerships, associations and individuals to carry out the purposes of this subchapter. [2001, c. 703, §6 (NEW).]

SECTION HISTORY

2001, c. 703, §6 (NEW).



5 §13120-F. Receive, use and invest funds

The authority may receive and accept from any source allocations, appropriations, loans, grants and contributions of money or other things of value to be held, used or applied to carry out this subchapter, subject to the conditions upon which the loans, grants and contributions may be made, including, but not limited to, appropriations, allocations, loans, grants or gifts from any federal agency or governmental subdivision or the State and its agencies. [2001, c. 703, §6 (NEW).]

The authority may invest funds received from any source for carrying out this subchapter and expend interest and other earnings on those funds as appropriate to implement this subchapter, including use for program and administrative costs. [2001, c. 703, §6 (NEW).]

SECTION HISTORY

2001, c. 703, §6 (NEW).



5 §13120-G. Acquisition, use and disposition of property

All real and personal property owned by and in the name of the authority is property of the State and entitled to the privileges and exemptions of property of the State, except insofar as waived by the duly authorized contract or other written instrument of the authority or by this subchapter. The authority and the department shall agree upon and from time to time review the preferred status of property held or controlled by the authority and the department and necessary to either body's performing its statutory duty and shall arrange to sell, exchange, give or otherwise transfer title or possession of various properties between the authority and the department consistent with sound business management and as may serve the best interest of the State in the opinion of the authority and the department. The authority and the department may execute and record a deed or lease to effectuate the transfer. [2001, c. 703, §6 (NEW).]

The authority may acquire, use and dispose of real and personal property as follows. [2001, c. 703, §6 (NEW).]

1. Purchase, improve, lease and sell. Property may be purchased, improved, leased and sold, in whole or in part, to accomplish the development and redevelopment of commercial facilities as directed by the authority in accordance with the purposes of this subchapter. Revenues to the authority resulting from the lease, sale or other use of property in which the authority has an interest become operating revenues or assets of the authority. The authority may contract for services as necessary to accomplish this purpose.

[ 2001, c. 703, §6 (NEW) .]

2. Authority for transfers of interest in land to authority. Notwithstanding any other provision of law, upon the authority's request, on reasonable and fair terms and conditions and without the necessity for advertisement, order of court or action or formality other than the regular and formal action of the authorities concerned, counties, municipalities, public agencies or instrumentalities of the State, public service corporations and special districts may lease, lend, grant or convey to the authority real or personal property or rights in that property that may be necessary or convenient for the effectuation of the authorized purposes of the authority, including real and personal property or rights in that property already devoted to public use. As used in this subsection, the term "public service corporation" includes a public utility as defined in Title 35-A, section 102, subsection 13 and a corporation as defined in Title 13-C.

[ 2003, c. 688, Pt. A, §3 (AMD) .]

Facilities financed, acquired, constructed, operated or maintained under this subchapter, and land upon which the facilities are located are subject to the environmental laws of the State that are applicable to facilities owned or operated by the private sector. [2001, c. 703, §6 (NEW).]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 688, §A3 (AMD).



5 §13120-H. Taxation and fees

Notwithstanding any other provision of law, for the purposes of this subchapter, transactions and property of the authority must be treated as follows. [2001, c. 703, §6 (NEW).]

1. Revenue obligation securities; exemption from taxation. Revenue obligation securities of the authority are issued for an essential public and governmental purpose, are public instruments and, together with interest and income, including the profit made from their transfer or sale, are exempt from taxation within the State.

[ 2001, c. 703, §6 (NEW) .]

2. Conveyances, leases, mortgages, deeds of trust; trust indentures; exemptions from taxation. Conveyances by or to the authority and leases, mortgages and deeds of trust or trust indentures by or to the authority are exempt from all taxation by the State or any of its political subdivisions, including, but not limited to, any applicable license, excise or other taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage.

[ 2001, c. 703, §6 (NEW) .]

3. Property exemption from taxation and other assessments. Property acquired, held or transferred by the authority is exempt from all taxes and from betterments and special assessments of the city, town, county, State or any political subdivision of State Government or county or local governments. The authority may agree to make payments in lieu of taxes to the applicable political subdivisions.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW).



5 §13120-I. Bonds

1. Authorization. The authority may provide by resolution for the issuance of bonds for the purpose of funding the Speculative Industrial Buildings Fund, or any successor to the fund, for the construction of proposed commercial facilities and improvement of existing or acquired commercial facilities and for the fulfillment of other undertakings that it may assume. The bonds of the authority do not constitute a debt of the State or of any agency or political subdivision of the State but are payable solely from the revenue of the authority, and neither the faith nor credit nor taxing power of the State or any political subdivision of the State is pledged to payment of the bonds. Notwithstanding any other provision of law, any bonds issued pursuant to this subchapter are fully negotiable. If any member of the board of trustees whose signature appears on the bond or coupons ceases to be a member of the board of trustees before the delivery of those bonds, that signature is valid and sufficient for all purposes as if that member of the board of trustees had remained a member of the board of trustees until delivery.

[ 2005, c. 425, §14 (AMD) .]

2. Resolution; prospective issues. The authority may, by resolution authorizing prospective issues, provide:

A. The manner of executing bonds and coupons; [2001, c. 703, §6 (NEW).]

B. The form and denomination of bonds or coupons; [2001, c. 703, §6 (NEW).]

C. Maturity dates; [2001, c. 703, §6 (NEW).]

D. Interest rates on bonds or coupons; [2001, c. 703, §6 (NEW).]

E. For redemption prior to maturity and the premium payable; [2001, c. 703, §6 (NEW).]

F. The place or places for the payment of interest and principal; [2001, c. 703, §6 (NEW).]

G. For registration if the authority determines it to be desirable; [2001, c. 703, §6 (NEW).]

H. For the pledge of all or any of the revenue for securing payment; [2001, c. 703, §6 (NEW).]

I. For the replacement of lost, destroyed or mutilated bonds; [2001, c. 703, §6 (NEW).]

J. For the setting aside and the regulation and disposition of reserve and sinking funds; [2001, c. 703, §6 (NEW).]

K. For limitation on the issuance of additional bonds; [2001, c. 703, §6 (NEW).]

L. For the procedure, if any, by which the contract with a bondholder may be abrogated or amended; [2001, c. 703, §6 (NEW).]

M. For the manner of sale and purchase of bonds; [2001, c. 703, §6 (NEW).]

N. For covenants against pledging of any of the revenue of the authority; [2001, c. 703, §6 (NEW).]

O. For covenants fixing and establishing rates and charges for use of the authority's facilities and services made available so as to provide funds that will be sufficient to pay all costs of operation and maintenance, to meet and pay the principal and interest of all bonds as they severally become due and payable, for the creating of such revenues for the principal and interest of all bonds and for the meeting of contingencies and the operation and maintenance of its facilities as the board of trustees determines; [2001, c. 703, §6 (NEW).]

P. For such other covenants as to rates and charges as the board of trustees determines; [2001, c. 703, §6 (NEW).]

Q. For covenants as to the rights, liability, powers and duties arising upon the breach by the authority of any covenant, condition or obligation; [2001, c. 703, §6 (NEW).]

R. For covenants as to the bonds to be issued, as to the issuance of those bonds in escrow and otherwise and as to the use and disposition of the proceeds; [2001, c. 703, §6 (NEW).]

S. For covenants as to the use of its facilities and their maintenance and replacement, and the insurance to be carried on them, and the use and disposition of insurance money; [2001, c. 703, §6 (NEW).]

T. For the issuance of bonds in series; [2001, c. 703, §6 (NEW).]

U. For the performance of any and all acts as may be in the discretion of the board of trustees necessary, convenient or desirable to secure bonds or that tend to make bonds more marketable; and [2001, c. 703, §6 (NEW).]

V. For the issuance of bonds on terms and conditions to effectuate the purpose of this subchapter. [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

3. Money received. All money received from any bonds issued must be applied solely for loans to municipalities or local development corporations for speculative industrial buildings, for the construction of proposed commercial facilities and improvement of existing or acquired commercial facilities and for the fulfillment of other undertakings that are within the power of the authority. There is created a lien upon the money until so applied in favor of the bondholders or any member of the board of trustees as may be provided in respect of the bonds.

[ 2005, c. 425, §15 (AMD) .]

4. Trust indenture. In the discretion of the board of trustees, bonds may be secured by a trust indenture by and between the authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company, located either within or outside the State. Such a trust indenture may pledge or assign the revenues of the authority or any part of it. Any trust indenture may set forth the rights and remedies of the bondholders and the trustee, restrict the individual right of action of bondholders and contain such other provisions as the board of trustees may consider reasonable and proper for the security of bondholders. Expenses incurred in carrying out any trust indenture may be treated as a part of maintenance.

[ 2001, c. 703, §6 (NEW) .]

5. Rights of bondholders. Provisions may be made for protecting and enforcing the rights and remedies of bondholders, including covenants as to acquisition of property, construction, maintenance, operation and repair, insurance and the custody, security and application of all money.

[ 2001, c. 703, §6 (NEW) .]

6. Depositories. Any trust company or bank having the powers of a trust company and located either within or outside the State may act as a depository of the proceeds of bonds and revenue and may furnish such indemnity or pledge such securities as may be required by the authority.

[ 2001, c. 703, §6 (NEW) .]

7. Tax free. The purposes of this subchapter being public and for the benefit of the people of the State, bonds of the authority are free from taxation by the State.

[ 2001, c. 703, §6 (NEW) .]

8. Revenue refunding bonds. The authority may issue revenue refunding bonds for the purpose of refunding revenue bonds issued under this subchapter. The issuance of any refunding bonds is the same as provided for in this subchapter relating to revenue bonds.

[ 2001, c. 703, §6 (NEW) .]

9. Default. In the event of default on bonds and in the event the default continues for a period of 3 months, action may be brought to enforce the rights of the bondholders by insuring that the operation by the trustees be in conformity with the covenants of the bonds or trust indenture.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §4 (AMD). 2005, c. 425, §§14,15 (AMD).



5 §13120-J. Interest of trustee or employee

1. Acquisition of interest. A member of the board of trustees or employee of the authority may not acquire or hold a direct or an indirect personal financial interest in:

A. An authority activity; [2001, c. 703, §6 (NEW).]

B. Property or facilities included, planned to be included or expected to directly benefit from an authority activity; or [2001, c. 703, §6 (NEW).]

C. A contract or proposed contract in connection with an authority activity. [2001, c. 703, §6 (NEW).]

When an acquisition is involuntary, the interest acquired must be disclosed immediately in writing to the board of trustees and the disclosure must be entered in the board of trustees' minutes.

[ 2005, c. 425, §16 (AMD) .]

2. Present or past interest in property. If a member of the board of trustees or employee of the authority presently owns or controls, or owned or controlled within the preceding 2 years, a direct or an indirect interest in property known to be included or planned to be included in an authority activity, that member or employee shall disclose this fact immediately in writing to the board of trustees and the disclosure must be entered in the board of trustees' minutes.

[ 2001, c. 703, §6 (NEW) .]

3. Recusal. A member of the board of trustees or employee of the authority with an interest under subsection 2 may not participate in an action by the authority affecting that property.

[ 2001, c. 703, §6 (NEW) .]

4. Violation. A violation of this section is a Class E crime.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2005, c. 425, §16 (AMD).



5 §13120-K. Annual report; audit

1. Report. The authority shall submit to the Governor, the President of the Senate, the Speaker of the House of Representatives and the joint standing committee of the Legislature having jurisdiction over economic development matters, not later than 120 days after the close of its fiscal year, a complete report on the activities of the authority. The report may also be provided to any other member of the Legislature and to any other person. The report must include all of the following:

A. A description of the authority's operations, including a description of projects assisted under this subchapter and the criteria used in selecting those projects; [2001, c. 703, §6 (NEW).]

B. An accounting of the authority's receipts and expenditures, assets and liabilities at the end of its fiscal year; [2001, c. 703, §6 (NEW).]

C. A schedule of the bonds and notes outstanding at the end of the authority's fiscal year and a statement of the amounts redeemed and issued during its fiscal year, including a report on its reserve funds; [2001, c. 703, §6 (NEW).]

D. A statement of the authority's proposed and projected activities for the ensuing year, the relationship of these activities to the State's economic development policies and the selection criteria expected to be used; [2001, c. 703, §6 (NEW).]

E. Recommendations as to further actions that may be suitable for achieving the purposes of this subchapter; [2001, c. 703, §6 (NEW).]

F. A statement of the defaults, if any, of persons, firms, corporations and other organizations receiving assistance under this subchapter; and [2001, c. 703, §6 (NEW).]

G. A summary of the actual and potential employment opportunities resulting from the authority's activities. [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

2. Treasurer of State; annual financial report. The authority shall provide the Treasurer of State, within 120 days after the close of its fiscal year, its annual financial report certified by an independent certified public accountant, who may be the accountant or a member of the firm of accountants who regularly audits the books and accounts of the authority, selected by the authority. The authority shall also provide the Treasurer of State with an accounting of the authority's assets and liabilities at the end of its fiscal year. The authority is also subject to the provisions of chapter 11. The authority may combine for accounting purposes any or all funds established for its programs and activities. For any complete fiscal year that the authority contracts with the Finance Authority of Maine, or any other state agency or quasi-state agency that is required to submit to the Treasurer of State its own audited financial report, and the audited annual financial report of that state agency or quasi-state agency includes for accounting purposes the funds administered for the authority, the audited financial report of that state agency or quasi-state agency satisfies the requirements of this subsection.

[ 2013, c. 465, §1 (AMD) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2013, c. 465, §1 (AMD).



5 §13120-L. Rules

Pursuant to chapter 375, the authority may adopt any rule, including its bylaws, necessary or useful for carrying out any of its powers or duties. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter II-A. [2001, c. 703, §6 (NEW).]

SECTION HISTORY

2001, c. 703, §6 (NEW).



5 §13120-M. Disclosure and confidentiality of records

1. Disclosure required. Notwithstanding subsections 2 and 3, the following must be made available to any person upon request reasonably describing the records to which access is sought or, if no request is made, in any manner and at any time that the authority may determine:

A. After filing of a written application or proposal for financial assistance, investment or property transfer, in a form specified by or acceptable to the authority:

(1) Names of recipients of or applicants for financial assistance or investment, including principals, where applicable;

(2) Amounts, types and general terms of financial assistance or investment provided to those recipients or requested by those applicants;

(3) Descriptions of projects and businesses that are benefiting or that will benefit from the financial assistance or investment;

(4) Names of transferors or transferees, including principals, of property to or from the authority, the general terms of transfer and the purposes for which transferred property will be used;

(5) The number of jobs and the amount of tax revenues projected or resulting in connection with a project; and

(6) Names of financial institutions participating in providing financial assistance or investment and the general terms of that financial assistance or investment; [2001, c. 703, §6 (NEW).]

B. Any information pursuant to waiver considered satisfactory by the authority; [2001, c. 703, §6 (NEW).]

C. Information that, as determined by the authority, has already been made available to the public; and [2001, c. 703, §6 (NEW).]

D. Information necessary to comply with Title 1, section 407, subsection 1. [2001, c. 703, §6 (NEW).]

Information or records specified in a written request signed by the cochairs of a legislative committee must be provided to the legislative committee. The information or records may be used only for the lawful purposes of the committee and in any action arising out of any investigation conducted by it.

[ 2001, c. 703, §6 (NEW) .]

2. Confidential information. The following records are designated as confidential for purposes of Title 1, section 402, subsection 3, paragraph A:

A. A record obtained or developed by the authority in advance of the receipt of a formal written application or proposal, in a form specified by or acceptable to the authority, for financial assistance or investment to be provided by or with the assistance of the authority or in connection with a transfer of property to or from the authority. After receipt by the authority of the application or proposal, a record pertaining to the application or proposal is not confidential unless it meets the requirements of paragraphs B to G; [2001, c. 703, §6 (NEW).]

B. A record obtained or developed by the authority that fulfills the following requirements:

(1) A person, including the authority, to whom the record belongs or pertains has requested that the record be designated confidential; and

(2) The authority has determined that the record contains proprietary information or commercial or financial information, the release of which could be competitively harmful to the submitter of the information or that would result in loss of business or other significant detriment to any person, including the authority, to whom the record belongs or pertains; [2001, c. 703, §6 (NEW).]

C. A financial statement or tax return of an individual or any other record obtained or developed by the authority, the disclosure of which would constitute an invasion of personal privacy, as determined by the authority; [2001, c. 703, §6 (NEW).]

D. A record that includes a financial statement or tax return obtained or developed by the authority in connection with any monitoring or servicing activity by the authority, pertaining to any financial assistance or investment provided or to be provided by or with the assistance of the authority; [2001, c. 703, §6 (NEW).]

E. A record obtained or developed by the authority that contains an assessment by a person who is not employed by the authority of the credit worthiness or financial condition of any person or project; [2001, c. 703, §6 (NEW).]

F. A financial statement or business and marketing plan in connection with any project receiving or to receive financial assistance or investment from the authority, if a person to whom the statement or plan belongs or pertains has requested that the record be designated confidential; and [2001, c. 703, §6 (NEW).]

G. A record that includes any financial statement, business plan or tax return obtained or developed by the authority in connection with the marketing of its property and the identification and qualification of potential investors. [2001, c. 703, §6 (NEW).]

For purposes of this section, an application by a potential investor is not an application for financial assistance or solicitation of investment.

[ 2001, c. 703, §6 (NEW) .]

3. Wrongful disclosure prohibited. A member of the board of trustees, officer, employee, agent, other representative of the authority or other person may not knowingly divulge or disclose records declared confidential by this section, except that the authority may, in its discretion, make or authorize any disclosure of information of the following types:

A. Impersonal, statistical or general information; [2001, c. 703, §6 (NEW).]

B. Information necessary in connection with processing an application for obtaining or maintaining an investment or financial assistance for a person or in connection with acquiring, maintaining or disposing of property; [2001, c. 703, §6 (NEW).]

C. Information disclosed to a financial institution or credit reporting service; [2001, c. 703, §6 (NEW).]

D. Information necessary to comply with a federal or state law or rule or with an agreement pertaining to financial assistance or investment; [2001, c. 703, §6 (NEW).]

E. Information to the extent the authority determines the disclosure necessary to the sale or transfer of revenue obligation securities; [2001, c. 703, §6 (NEW).]

F. Information necessary to ensure collection of an obligation in which the authority has or may have an interest; [2001, c. 703, §6 (NEW).]

G. Information obtained from records declared confidential by this section for introduction for the record in litigation or a proceeding in which the board has appeared; or [2001, c. 703, §6 (NEW).]

H. Information pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, as long as the order appears to have first been served on the person to whom the confidential information sought pertains or belongs and as long as the order appears on its face or otherwise to have been issued or made upon lawful authority. [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

4. Records on effective date. Whether a record in the possession of the authority on the effective date of this section is confidential must be determined pursuant to this section and not pursuant to the law in effect when the authority or any of its predecessors obtained the record and the record may be disclosed or divulged to the extent required or permitted by this section.

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW).



5 §13120-N. Speculative industrial building program

The authority may assist a municipality or local development corporation to construct a speculative industrial building by loaning the municipality or local development corporation money for construction or carrying costs or both for the project, subject to the following. [2005, c. 425, §17 (AMD).]

1. Project. The following conditions apply to a project receiving money under this section.

A. The project must be within the scope of this subchapter, must be of public use and benefit and must reasonably be expected to accomplish one or more of the following:

(1) Create new employment opportunities;

(2) Retain or improve existing employment; or

(3) Improve the competitiveness of the occupant business. [2001, c. 703, §6 (NEW).]

B. Not more than one unoccupied speculative industrial building project may be financed in a municipality. [2005, c. 425, §17 (AMD).]

C. The authority shall charge interest on loans or funds provided under this section to the municipality or local development corporation for a speculative industrial building that remains unoccupied for 3 or more years following completion of the building. [2005, c. 425, §17 (AMD).]

D. The authority shall adopt rules under chapter 375 with respect to:

(1) The methodology and criteria for allocating funds to speculative industrial building projects;

(2) The process through which municipalities and local development corporations must apply for speculative industrial building funds;

(3) Rates of interest, the duration of interest payments and any other terms to which municipalities and local development corporations must be subject under this paragraph; and

(4) Other matters necessary to the proper administration of this section.

Rules adopted under this paragraph are routine technical rules pursuant to chapter 375, subchapter 2-A. [2005, c. 425, §17 (AMD).]

[ 2005, c. 425, §17 (AMD) .]

2. Obligations. The municipality or local development corporation receiving money under this section must:

A. Own, or hold on long-term lease, the site for the project; [2001, c. 703, §6 (NEW).]

B. Be responsible for and present evidence to the authority of its ability to carry out the project as planned; [2001, c. 703, §6 (NEW).]

C. Site and maintain the speculative industrial building on property that is appropriate to the size and location of the speculative industrial building; [2005, c. 425, §17 (AMD).]

D. Provide and maintain, with funds other than those provided by the authority, an adequate access road from a public highway to the proposed site and provide and maintain water, sewer and power facilities. The municipality or local development corporation must be responsible for plowing out the plant site at all times and for landscaping the grounds surrounding the building until the building is occupied by a tenant; [2001, c. 703, §6 (NEW).]

E. Comply with applicable zoning, planning and sanitary regulations in the municipality where the speculative industrial building is to be located. A loan may not be approved and a certificate of approval for the project or for any subsequent enlargement or addition to the project may not be issued until the Department of Environmental Protection has certified to the authority that all licenses required by the authority have been issued or that none are required; and [2005, c. 425, §17 (AMD).]

F. Make adequate provisions for insurance and fire protection and for maintenance of the speculative industrial building while it is unoccupied. [2005, c. 425, §17 (AMD).]

[ 2005, c. 425, §17 (AMD) .]

3. Loan terms. Terms for a loan under this section are as follows.

A. The authority shall prescribe the terms and conditions of the loan. [2001, c. 703, §6 (NEW).]

B. Loans must be repaid in full, including interest and other charges, within 90 days after the speculative industrial building is occupied. [2005, c. 425, §17 (AMD).]

C. A speculative industrial building financed by an authority loan may not be sold or leased without the express approval of the purchaser or lessee by the authority. If the municipality or local development corporation and the authority agree that a speculative industrial building is unlikely to be sold in the near future despite a marketing effort, the authority may permit an interim lease upon terms it considers appropriate for the protection of the Speculative Industrial Buildings Fund or any successor to the fund. Occupation of the premises under an interim lease does not require payment in full of the entire loan within 90 days, as provided in paragraph B. [2005, c. 425, §17 (AMD).]

[ 2005, c. 425, §17 (AMD) .]

4. Marketing and promotion. The municipality or local development corporation receiving money under this section shall make a reasonable and continual effort to market the speculative industrial building for sale into private commercial use. Upon the request of the authority, the municipality or local development corporation shall present evidence of its marketing efforts and expenditures related to the speculative industrial building.

[ 2005, c. 425, §17 (AMD) .]

5. Taxes. While a speculative industrial building under this section remains unoccupied and a first mortgage is held by the authority, it is property held for a legitimate public use and benefit and is exempt from all taxes and special assessments of the State or any of its political subdivisions.

[ 2005, c. 425, §17 (AMD) .]

6. Municipality. A municipality may raise or appropriate money supporting and guaranteeing the obligation of a chamber of commerce, board of trade or local development corporation for the purpose of constructing a speculative industrial building subject to the provisions of this subchapter.

[ 2005, c. 425, §17 (AMD) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §§5,6 (AMD). 2005, c. 425, §17 (AMD).



5 §13120-O. Community Industrial Buildings Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §7 (RP).



5 §13120-P. Commercial Facilities Development Program

1. Establishment; purpose. The Commercial Facilities Development Program is established within the authority to serve the following purposes:

A. Restore employment opportunities by serving as principal, partner, lender or investor in the acquisition and redevelopment of nonproductive commercial facilities for subsequent return to productive use through sale or lease; and [2003, c. 281, §8 (AMD).]

B. Create employment opportunities in areas of economic need that are underserved by private investors by serving as principal, partner, lender or investor in the acquisition of property and development of commercial facilities for subsequent sale or lease into private productive use. [2003, c. 281, §8 (AMD).]

In carrying out its duties under this section, the authority shall make all reasonable and appropriate efforts to maximize the leverage of its funds through partnership and risk-sharing arrangements with public and private organizations.

[ 2003, c. 281, §8 (AMD) .]

2. Redevelopment of property. Except as provided in section 13120-Q, the authority may undertake the redevelopment of property as an owner or lender for subsequent use and sale under the following conditions:

A. The property has been previously and materially used as a commercial facility or the property is suitable for adaptive use as a commercial or industrial facility; [2003, c. 281, §8 (AMD).]

B. The property is currently not in productive commercial use or is expected to be taken out of productive commercial use within the immediate future; [2001, c. 703, §6 (NEW).]

C. The property has not been placed under a purchase option or contract; [2001, c. 703, §6 (NEW).]

D. The authority, using due diligence, has determined that:

(1) There is a reasonable expectation that the property will become financially viable following its redevelopment; and

(2) The economic benefits, including the restoration of employment opportunities, expected to result from the redevelopment justify the risks associated with the authority's equity, security or other interest in the property; and [2005, c. 425, §18 (AMD).]

E. The municipality, local development corporation or another entity will provide funding for the project equal to 25% of the funding that the authority provides to the project. [2005, c. 425, §18 (AMD).]

The authority may finance undeveloped land or personal property only if the undeveloped land or personal property is part of the overall redevelopment project. The authority may take custody of any machinery and equipment held as collateral for a loan issued to the commercial facility being redeveloped.

[ 2011, c. 563, §11 (AMD) .]

3. Development of property. Except as provided in section 13120-Q, the authority may undertake the development of property as an owner or lender for subsequent use and sale under the following conditions:

A. The property consists of real estate that is zoned, sited or otherwise suitable for development as a commercial facility; [2001, c. 703, §6 (NEW).]

B. The property is currently not in productive commercial use; [2001, c. 703, §6 (NEW).]

C. The property has not been placed under a purchase option or contract; [2001, c. 703, §6 (NEW).]

D. The authority, using due diligence, has determined that:

(1) There is a reasonable expectation that the property will become financially viable following its development;

(2) The development of the property will create employment opportunities and other economic benefits within the region; and

(3) The economic benefits expected to result from the development justify the risks associated with the authority's equity, loan or other interest in the property; and [2005, c. 425, §18 (AMD).]

E. The municipality, local development corporation or another entity will provide funding for the project equal to 25% of the funding that the authority provides to the project. [2005, c. 425, §18 (AMD).]

The authority may finance undeveloped land or personal property only if the undeveloped land or personal property is part of the overall development project. The authority may take custody of any machinery and equipment held as collateral for a loan issued to the commercial facility being redeveloped.

[ 2011, c. 563, §12 (AMD) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2003, c. 281, §8 (AMD). 2005, c. 425, §18 (AMD). 2011, c. 563, §§11, 12 (AMD).



5 §13120-Q. Exceptions

The authority, with the advice of the department, the Department of Labor and such other agencies it determines appropriate, may waive the requirements of section 13120-P, subsection 2, paragraph E and section 13120-P, subsection 3, paragraph E if the municipality has experienced a historical lack of private investment and it is reasonably expected that private investment will not be available to assist with project financing and one of the following conditions is met: [2011, c. 655, Pt. DD, §7 (AMD); 2011, c. 655, Pt. DD, §24 (AFF).]

1. Sudden and severe economic dislocation. The property is located in a municipality that has experienced a sudden and severe economic dislocation, which may include but is not limited to:

A. The loss of a significant percentage of jobs within the municipality due to the closure or downsizing of a business or other employer; [2001, c. 703, §6 (NEW).]

B. The loss of a significant percentage of the municipality's tax base due to the closure or downsizing of a business or other commercial taxpayer; or [2001, c. 703, §6 (NEW).]

C. The unanticipated loss of a significant percentage or component of a municipality's economic development infrastructure as a result of an accident, natural disaster or other catastrophe; or [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

2. Chronic and severe economic distress. The property is located in a municipality that has experienced long-term economic distress, as evidenced by factors that may include, but are not limited to:

A. An unemployment rate that is significantly greater than the average State unemployment rate; [2001, c. 703, §6 (NEW).]

B. The significant migration of workers or population out of the area; and [2001, c. 703, §6 (NEW).]

C. An average personal income that is significantly below the state average or considered to be at or below the poverty level as defined in Title 22, section 5321. [2001, c. 703, §6 (NEW).]

[ 2001, c. 703, §6 (NEW) .]

SECTION HISTORY

2001, c. 703, §6 (NEW). 2011, c. 655, Pt. DD, §7 (AMD). 2011, c. 655, Pt. DD, §24 (AFF).









Chapter 385: SCIENCE AND TECHNOLOGY

5 §13121. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §§E5-9 (AMD). 1999, c. 608, §§1,2 (AMD). 2001, c. 95, §1 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122. Maine Science and Technology Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §E10 (RP).



5 §13122-A. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-B. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 1999, c. 608, §3 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-C. Board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 1995, c. 519, §2 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-D. Terms (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 1999, c. 608, §4 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-E. Officers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-F. Quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-G. Executive committee (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-H. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E11 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-I. Plan (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 445, §1 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-J. Comprehensive research and development evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §BBB1 (NEW). 1999, c. 731, §XXX1 (AMD). 1999, c. 790, §F1 (AMD). 1999, c. 790, §F2 (AFF). 2001, c. 471, §B2 (AMD). 2001, c. 471, §B3 (AFF). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-K. Reporting requirements of recipients of research and development funding (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §XXX2 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13122-L. Maine Research and Development Evaluation Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §AAAA1 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123. Powers and duties of commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §E12 (RP).



5 §13123-A. Duties of foundation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 1999, c. 608, §§5-7 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B5 (COR). 2001, c. 95, §2 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-B. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-C. Limitation of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-D. Liability of officers, directors and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-E. Prohibited interests of officers, directors and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-F. General conditions; dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-G. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13123-H. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E13 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13124. Centers for Innovation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §E14 (AMD). 2001, c. 95, §3 (RP).



5 §13124-A. Conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 219, (NEW). 1993, c. 410, §E15 (RP).



5 §13124-B. Experimental program to stimulate competitive research (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E16 (NEW). 1999, c. 608, §§8,9 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13124-C. SBIR technical assistance program (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §E16 (NEW). 1999, c. 608, §10 (RP).



5 §13124-D. Maine EPSCoR Capacity Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §RR1 (NEW). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13125. President (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §E17 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13126. Powers and duties of president (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 816, §DD3 (NEW). 1993, c. 410, §E17 (AMD). 2001, c. 95, §4 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13127. Marine Research Board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 529, §2 (NEW). 1989, c. 903, §§1,2 (AMD). 1993, c. 410, §E18 (AMD). 1993, c. 410, §E19 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 556, §7 (AMD). 1999, c. 668, §50 (RP).



5 §13128. Powers and duties of the Marine Research Board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 529, §2 (NEW). 1989, c. 903, §3 (AMD). 1999, c. 668, §51 (RP).



5 §13129. Marine research grants program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 529, §2 (NEW). 1989, c. 903, §§4,5 (AMD). 1993, c. 410, §E20 (AMD). 1999, c. 668, §52 (RP).



5 §13130. Maine Coast Environmental Trust Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 903, §6 (NEW). 1993, c. 410, §E21 (AMD). 1999, c. 668, §§53,54 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).



5 §13131. Establishment of the Maine Technology Capacity Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 445, §2 (NEW). 1999, c. 401, §CCC1 (AMD). 2003, c. 20, §RR18 (AFF). 2003, c. 20, §RR5 (RP).






Chapter 387: CENTERS FOR INNOVATION PROGRAM

5 §13141. Centers for Innovation Program

The Centers for Innovation Program, referred to in this chapter as the "program," is established. The program shall administer and establish centers throughout the State to carry out the purposes of this chapter. [2001, c. 95, §5 (NEW).]

1. Centers for innovation. A center for innovation, referred to in this chapter as "center," represents a specific industry sector identified as offering significant potential for economic growth, employment and business development for the State. A center shall consult with state development agencies to carry out the purposes of this chapter. The centers established include:

A. The Center for Innovation in Biotechnology, which promotes the development of the biotechnology sector; and [2001, c. 95, §5 (NEW).]

B. The Aquaculture Innovations Center, which promotes the development of the aquaculture sector. [2001, c. 95, §5 (NEW).]

[ 2001, c. 95, §5 (NEW) .]

2. Purposes. A center has the following purposes:

A. To bring together a cluster of related experience, business activity and technology in order to promote economic growth and target assistance from government development agencies and resources; [2001, c. 95, §5 (NEW).]

B. To advise the Commissioner of Economic and Community Development, the Maine International Trade Center, the Maine Technology Institute and other state agencies of the needs of a targeted industry; [2001, c. 95, §5 (NEW).]

C. To serve as a facilitator of state, local and federal efforts directed at developing an industry sector; [2001, c. 95, §5 (NEW).]

D. To assist in the recruitment of businesses and personnel within an industry sector seeking to relocate to the State; and [2001, c. 95, §5 (NEW).]

E. To educate, inform and facilitate funding for emerging technologies that are the basis of an industry sector. [2001, c. 95, §5 (NEW).]

[ 2001, c. 95, §5 (NEW) .]

SECTION HISTORY

2001, c. 95, §5 (NEW).






Chapter 389: FUTURE FOR YOUTH IN MAINE STATE WORK ACTION TACTICS TEAM

5 §13161. Future for Youth in Maine State Work Action Tactics Team established (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 704, §3 (NEW). 2007, c. 240, Pt. RRRR, §2 (RP). 2007, c. 395, §4 (RP).



5 §13162. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 704, §3 (NEW). 2007, c. 240, Pt. RRRR, §2 (RP). 2007, c. 395, §4 (RP).



5 §13163. Construction; authority of boards of trustees of higher education institutions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 704, §3 (NEW). 2007, c. 240, Pt. RRRR, §2 (RP). 2007, c. 395, §4 (RP).






Chapter 391: POVERTY AND ECONOMIC SECURITY

5 §13171. Maine Council on Poverty and Economic Security (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 641, §2 (NEW). RR 2009, c. 1, §8 (COR). 2011, c. 344, §15 (RP).









Part 19: RESEARCH AND DEVELOPMENT

Chapter 401: MAINE SMALL BUSINESS LOAN ACT

5 §15001. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15002. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15003. Credit of State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15004. Organization of Maine Small Business Loan Authority Board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1979, c. 533, §§5,6 (AMD). 1983, c. 519, §3 (RP).



5 §15005. Powers of loan authority board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15006. Expenses of loan authority board (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15007. Loan Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15008. Additions to (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15009. Insurance of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15010. Loan insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15011. Acquisition and disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15012. Loans eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15013. Safeguarding the fund (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15014. Accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).



5 §15015. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 568, §1 (NEW). 1977, c. 696, §48 (RAL). 1983, c. 519, §3 (RP).






Chapter 403: JOB OPPORTUNITY ZONES ACT

5 §15131. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1993, c. 359, §A2 (RP).



5 §15132. Findings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1993, c. 359, §A2 (RP).



5 §15133. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1993, c. 359, §A2 (RP).



5 §15134. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §§A20,A21 (AMD). 1993, c. 359, §A2 (RP).



5 §15135. Commission on Job Opportunity Zones (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §A22 (AMD). 1993, c. 359, §A2 (RP).



5 §15136. Designation of Job Opportunity Zones (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §A23 (AMD). 1989, c. 915, §1 (AMD). 1993, c. 359, §A2 (RP).



5 §15137. Determination of regional economic distress (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §A24 (AMD). 1993, c. 359, §A2 (RP).



5 §15138. Assistance to job opportunity zones (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §A25 (AMD). 1989, c. 443, §15 (AMD). 1989, c. 700, §A23 (AMD). 1989, c. 915, §§2-5,10 (AMD). 1991, c. 716, §5 (AMD). 1993, c. 349, §15 (AMD). 1993, c. 359, §A2 (RP).



5 §15139. Cooperation of state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1987, c. 769, §A26 (AMD). 1993, c. 359, §A2 (RP).



5 §15140. Evaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1989, c. 915, §6 (AMD). 1993, c. 359, §A2 (RP).



5 §15141. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I3,I6 (NEW). 1989, c. 915, §7 (RP).



5 §15142. Authorization of zones (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 915, §8 (NEW). 1993, c. 359, §A2 (RP).



5 §15143. Transition plan (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 915, §8 (NEW). 1993, c. 359, §A2 (RP).






Chapter 405: SPECIAL COMMISSION ON GOVERNMENTAL RESTRUCTURING

5 §15193. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 9, §S2 (NEW). 1991, c. 139, §2 (RP).






Chapter 407: RESEARCH AND DEVELOPMENT

Subchapter 1: MAINE TECHNOLOGY INSTITUTE

5 §15301. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 401, Pt. AAA, §3 (NEW).]

1. Institute. "Institute" means the Maine Technology Institute.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

2. Targeted technologies. "Targeted technologies" means biotechnology, aquaculture and marine technology, composite materials technology, environmental technology, advanced technologies for forestry and agriculture, information technology and precision manufacturing technology. These targeted technologies may be amended only by the Legislature.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

3. SBIR program. "SBIR program" means the small business innovation research program enacted pursuant to the federal Small Business Innovation Development Act of 1982, Public Law 97-219, which provides funds to small businesses to conduct innovation research having commercial application.

[ 1999, c. 608, §11 (NEW) .]

4. Small business. "Small business" as related to eligibility to participate in the SBIR program is defined pursuant to 13 Code of Federal Regulations, Section 121.

[ 1999, c. 608, §11 (NEW) .]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 1999, c. 608, §11 (AMD).



5 §15302. Maine Technology Institute

1. Establishment. The Maine Technology Institute, as established in section 12004-G, subsection 33-D, is a nonprofit corporation with public and charitable purposes. The duties, activities and operations of the institute are within the provisions of the federal Internal Revenue Code, Section 501(c)(3).

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

2. Purpose. The institute, through a public and private partnership, shall encourage, promote, stimulate and support research and development activity leading to the commercialization of new products and services in the State's technology-intensive industrial sectors to enhance the competitive position of those sectors and increase the likelihood that one or more of the sectors will support clusters of industrial activity and to create new jobs for Maine people. The institute is one element of the State's economic development strategy and will contribute to the long-term development of a statewide research, development and product deployment infrastructure.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

3. Board of Directors of the Maine Technology Institute. The institute is governed and all of its powers exercised by a board of directors, referred to in this chapter as the "board," consisting of 13 voting members and 2 nonvoting members.

A. The Governor shall appoint 10 voting directors, 8 of whom must be representatives of targeted technologies. The other 2 directors must have demonstrated significant experience in finance, lending or venture capital. In making the appointments from targeted technologies, the Governor shall consider recommendations submitted by representatives of targeted technology sectors. Directors of the board appointed by the Governor are entitled to receive reimbursement at the legislative rate for necessary expenses for their attendance at authorized meetings of the board. [2005, c. 425, §19 (AMD).]

B. The Commissioner of Economic and Community Development or the commissioner's designee, the President of the Maine Community College System or the president's designee and the Chancellor of the University of Maine System or the chancellor's designee are ex officio voting directors. [1999, c. 541, §1 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

C. The Director of the Governor's Office of Policy and Management or the director's designee is an ex officio nonvoting director. [2011, c. 655, Pt. EE, §11 (AMD); 2011, c. 655, Pt. EE, §30 (AFF).]

D. The Maine Technology Institute Director is a nonvoting director. [1999, c. 401, Pt. AAA, §3 (NEW).]

[ 2011, c. 655, Pt. EE, §11 (AMD); 2011, c. 655, Pt. EE, §30 (AFF) .]

4. Terms. Directors of the board appointed by the Governor are appointed for 3-year terms. The terms of the initial appointments are staggered as follows: Three are one-year terms, 3 are 2-year terms and 3 are 3-year terms. Those directors may serve no more than 2 consecutive terms. Directors who serve on the board by virtue of their offices serve terms coincident with their terms in office.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

5. Chair; vice-chair; secretary; treasurer. The board shall elect a chair, a vice-chair, a secretary and a treasurer from among its members. Each officer serves for a one-year term and is eligible for reelection.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

6. President. The Maine Technology Institute Director at the Department of Economic and Community Development serves as president of the institute upon confirmation by the board. Once every 2 years, the Governor shall submit the Maine Technology Institute Director's name to the board for reappointment. Reappointment is subject to confirmation by the board. The president shall:

A. Serve as the liaison between the board and the targeted technology boards; [1999, c. 401, Pt. AAA, §3 (NEW).]

B. Manage the institute's programs, services and staff; and [1999, c. 401, Pt. AAA, §3 (NEW).]

C. Perform other duties the board considers appropriate. [1999, c. 401, Pt. AAA, §3 (NEW).]

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

7. Quorum. A majority of the voting directors constitutes a quorum.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

8. Executive committee. The board may elect an executive committee of not fewer than 6 members who, in intervals between meetings of the board, may transact such business of the institute as the board may authorize from time to time.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

9. Annual report. By December 15th of each year, the institute shall provide an annual report, with audited financial reports, on its activities to the joint standing committee or joint select committee of the Legislature having jurisdiction over research and development matters.

[ 2001, c. 562, §1 (AMD) .]

10. Independent evaluation.

[ 2009, c. 337, §8 (RP) .]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 1999, c. 541, §1 (AMD). 2001, c. 562, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 425, §19 (AMD). 2007, c. 466, Pt. B, §2 (AMD). 2009, c. 337, §8 (AMD). 2011, c. 655, Pt. EE, §11 (AMD). 2011, c. 655, Pt. EE, §30 (AFF).



5 §15302-A. Confidentiality; freedom of access

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commercial or financial information" means information related to businesses, commerce, trade, employment, profits or finances, including personal finances. [2001, c. 562, §2 (NEW).]

B. "Grant" means any disbursement of funds through grants or other financial awards to private companies, targeted technology incubators or nonprofit organizations, pursuant to section 15303, as well as any investment of funds, equity investment, securities, loan, contractual arrangement or other evidence of indebtedness authorized by section 15304. [2001, c. 562, §2 (NEW).]

C. "Trade secret" means a secret, commercially valuable plan, formula, process or device that is used for the making, preparing, compounding or processing of trade commodities and that can be said to be the end product of either innovation or substantial effort. There must be a direct relationship between the trade secret and the productive process. [2001, c. 562, §2 (NEW).]

[ 2001, c. 562, §2 (NEW) .]

2. Proceedings; records; confidentiality. The proceedings of the board and the records of the institute are public for the purposes of Title 1, chapter 13, except that the following records are designated as confidential for purposes of Title 1, section 402, subsection 3, paragraph A:

A. A record obtained or developed by the board prior to receipt of a written application or proposal in a form acceptable to the board for either financial assistance from the board or in connection with a transfer of property to or from the board. After receipt by the board of the application or proposal, a record pertaining to the application or proposal may not be considered confidential unless it is confidential under another provision of this subsection; [2001, c. 562, §2 (NEW).]

B. A peer review or analysis or other document related to the evaluation of a grant application or proposal; [2001, c. 562, §2 (NEW).]

C. A record that the person, including the institute, to whom the record belongs or pertains has requested be designated confidential and that the institute has determined contains proprietary information, trade secrets or commercial or financial information, the release of which could be competitively harmful to the submitter of the information, could impair the institute's ability in the future to obtain similar necessary information solely through the voluntary provision of such information and could affect other institute interests, such as program effectiveness and compliance; [2001, c. 562, §2 (NEW).]

D. A financial statement, credit report or tax return of an individual or other record obtained or developed by the board, the disclosure of which would constitute an invasion of personal privacy as determined by the board; [2001, c. 562, §2 (NEW).]

E. A record, including a financial statement or tax return obtained or developed by the board in connection with monitoring or servicing activity of the board, pertaining to financial assistance provided or to be provided by or with the assistance of the board; [2001, c. 562, §2 (NEW).]

F. A record obtained or developed by the board that contains an assessment by a person who is not employed by the board of the creditworthiness or financial condition of a person or project; [2001, c. 562, §2 (NEW).]

G. A financial statement or business and marketing plan in connection with a project receiving or to receive financial assistance from the board, if the person to whom the statement or plan belongs or pertains has requested that the record be designated confidential; and [2001, c. 562, §2 (NEW).]

H. Those employee personnel records made confidential pursuant to section 957, subsection 5 and section 17057. [2001, c. 562, §2 (NEW).]

[ 2001, c. 562, §2 (NEW) .]

3. Wrongful disclosure prohibited. A member, officer, employee, agent, other representative of the board or other person may not knowingly divulge or disclose records declared confidential by this section, except that the board may, in its discretion, make or authorize a disclosure of impersonal, statistical or general information or may make or authorize disclosure of information:

A. If necessary in connection with processing an application for or obtaining or maintaining financial assistance for a person or in connection with acquiring, maintaining or disposing of property; [2001, c. 562, §2 (NEW).]

B. To a financing institution or credit reporting service; [2001, c. 562, §2 (NEW).]

C. If necessary to comply with any federal or state law or rule or with an agreement pertaining to financial assistance; [2001, c. 562, §2 (NEW).]

D. If necessary to ensure collection of an obligation in which the board has or may have an interest; [2001, c. 562, §2 (NEW).]

E. Obtained from records declared confidential by this section for introduction for the record in litigation or a proceeding in which the board has appeared; or [2001, c. 562, §2 (NEW).]

F. Pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, as long as the order appears to have first been served on the person to whom the confidential information sought pertains or belongs and as long as the order appears on its face or otherwise to have been issued or made upon lawful authority. [2001, c. 562, §2 (NEW).]

[ 2001, c. 562, §2 (NEW) .]

4. Public information. Notwithstanding subsection 2, the institute shall make available the following information upon request:

A. Names and addresses of recipients of or applicants for financial assistance, including principals where applicable; [2001, c. 562, §2 (NEW).]

B. Amounts, types and terms of financial assistance provided to recipients or requested by applicants, including, without limitation, repayment period, security and rights of the institute to receive royalties and other payments, if any; [2001, c. 562, §2 (NEW).]

C. General descriptions of projects and businesses benefiting or to benefit from financial assistance; [2001, c. 562, §2 (NEW).]

D. Names of transferors or transferees, including principals, of property to or from the institute, the general terms of transfer, the transfer instrument or agreement and the purposes for which the transferred property will be used; [2001, c. 562, §2 (NEW).]

E. Number of new jobs created, the number of patents and copyrightable works produced, information identifying the patents and registered copyrightable works produced, the amount of royalties or returns on equity investments received by the institute or the amount of repayments received by the institute in connection with institute grants, except for information that would place a recipient of or an applicant for financial assistance at a competitive disadvantage; [2001, c. 562, §2 (NEW).]

F. Policies concerning institute governance, operations or procedures for review or funding of applications; and [2001, c. 562, §2 (NEW).]

G. Any information pursuant to waiver considered satisfactory by the institute. [2001, c. 562, §2 (NEW).]

[ 2001, c. 562, §2 (NEW) .]

5. Construction. This section must be strictly construed to protect the confidentiality of all documents designated as confidential, the confidentiality of which is essential to the technology development purpose of the institute and to the confidence of the private sector in the institute and its mission.

[ 2001, c. 562, §2 (NEW) .]

SECTION HISTORY

2001, c. 562, §2 (NEW).



5 §15303. Duties of institute

1. Fiscal agent for public investments in private research and development. The institute is the fiscal agent of the State for all funds appropriated or allocated to the institute. Fiscal duties include the disbursement of funds through grants to private companies, targeted technology incubators and nonprofit research laboratories. Other duties include the accounting, evaluation and monitoring of all activities of the institute and all programs funded in whole or in part by grants from the institute. The institute may fund necessary precursors to commercialization of products and services, including the development of new technologies and processes, the development of product concepts and the manufacture of prototypes.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

2. Targeted technology boards. The institute shall work directly with and provide staffing to targeted technology sectors to stimulate and manage the research and development grant process in private companies through technology-specific boards, which are subsidiaries of the board consisting of private sector representatives, scientists and others determined appropriate by representatives of the targeted technology sectors. If the institute's board determines it necessary, the institute shall provide start-up organizational and development grants to those targeted technology sectors. Each technology board may establish goals and objectives for its sector based on state economic development goals, establish research and development priorities, help companies network with each other and advise them on funding opportunities and on the availability of other support services, prepare criteria by which to evaluate proposals, solicit and receive competitive funding proposals, arrange for peer reviews and screen proposals and select those to be forwarded to the board for final evaluation. The board may delegate, based on conditions it determines appropriate, partial or full regranting authority to those technology boards that have demonstrated capacity to execute grants that are likely to lead to commercialization of a new technology or product.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

3. Measures of performance. The institute shall develop quantifiable measures of performance to which it will hold all grantees accountable, including, but not limited to, the number of new jobs created by the grant, the amount of sales generated, the number of patents produced and the amount of corporate income taxes paid, and shall require all grantees to report regularly to the institute on those measures during the grant period and for 5 years following the end of the grant period.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

4. Adoption of bylaws. The institute shall adopt bylaws, through the board, consistent with this chapter for the governance of its affairs.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

5. Employees. The institute shall fix, through the board, the compensation of all employees of the institute.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

6. Cooperation with associated organizations and the University of Maine System. The institute, in implementing its powers and duties:

A. Shall foster strategic considerations of economic development in the allocation of resources among the targeted technology sectors and promote activities that cut across technologies and achieve competitive advantages for Maine; [1999, c. 401, Pt. AAA, §3 (NEW).]

B. Shall ensure that the institute's programs reflect the policies as described in the State's science and technology plan developed by the Maine Science and Technology Foundation and consult with the Maine Science and Technology Foundation in the formation of those programs; [1999, c. 401, Pt. AAA, §3 (NEW).]

C. Shall collaborate with the University of Maine System on the development and annual update of an outcome-based 5-year technology plan that integrates private sector commercialization in the targeted technologies with university-sponsored research and development; [1999, c. 401, Pt. AAA, §3 (NEW).]

D. Shall coordinate its priorities with the applied research and development efforts of the University of Maine System insofar as those efforts are in the targeted technologies and encourage, when possible and appropriate, companies and research laboratories receiving funds from the institute to establish joint ventures with the university system; and [1999, c. 401, Pt. AAA, §3 (NEW).]

E. Shall cooperate with the Department of Economic and Community Development, the Maine Science and Technology Foundation, the Maine Manufacturing Extension Program, the University of Maine System and others in their efforts to ensure that a complementary system of support services, including, as needed and appropriate, incubators, business assistance, technology transfer, market research, patent research and similar services, is in place and available to companies and research laboratories receiving funds from the institute. [1999, c. 401, Pt. AAA, §3 (NEW).]

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

6-A. SBIR technical assistance program. The institute shall establish a program to provide technical assistance to small businesses based in the State, pursuant to the federal Small Business Innovation Development Act of 1982, Public Law 97-219, to develop competitive small business innovation research, or SBIR, proposals for submission to any of the federal agencies participating in the SBIR program.

A. The technical assistance program may include, but is not limited to, small grants to hire grant writers, networking with scientists and other successful SBIR awardees, seminars on agency-specific solicitations and grant writing. [1999, c. 608, §12 (NEW).]

B. The institute shall conduct a program to inform small businesses of the federal SBIR program and the state program in order to ensure that all firms have the opportunity to participate in these programs. [1999, c. 608, §12 (NEW).]

C. The institute shall establish eligibility requirements and award selection criteria to serve as the basis for technical assistance funding under this program. [1999, c. 608, §12 (NEW).]

This subsection is in effect if, and as long as, federal financial participation is available pursuant to the federal Small Business Innovation Development Act of 1982.

[ 1999, c. 608, §12 (NEW) .]

6-B. Maine Biomedical Research Board. The institute shall contract with the Maine Biomedical Research Board as established in section 12004-G, subsection 4-B to provide assistance in fulfilling the board's duties as the board may require.

[ 2001, c. 196, §10 (NEW) .]

6-C. Administer funds. The institute shall administer the Maine Technology Capacity Fund established under section 15303-A.

[ 2003, c. 20, Pt. RR, §6 (NEW); 2003, c. 20, Pt. RR, §18 (AFF) .]

7. Other duties. The institute shall do all things necessary or convenient to carry out the lawful purposes of the institute under this chapter.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 1999, c. 608, §12 (AMD). 2001, c. 196, §10 (AMD). 2003, c. 20, §RR6 (AMD). 2003, c. 20, §RR18 (AFF).



5 §15303-A. Maine Technology Capacity Fund

The Maine Technology Capacity Fund is established within the institute to strengthen employment opportunities in the State by increasing the science and technology investment level through partnerships among the State Government, private enterprise, the Federal Government and private and public research institutions. The fund may be used to match public and private funds that provide program or consulting resources to targeted technology sectors to increase their capacity to develop into industry clusters. The fund may also be used to support best-practice studies or to provide technical assistance on a contractual basis to enhance the capacity of the targeted technology sectors to develop into industry clusters. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Enterprise" means a firm doing business in this State that is engaged or proposes to be engaged in this State in value-added agricultural, natural resource-based or other manufacturing, research and development, or in the provision of knowledge-based services. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

B. "Fund" means the Maine Technology Capacity Fund account in the Other Special Revenue funds. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

C. "Intellectual property" means any legally protectable materials, including new information, technologies, inventions, designs, works of authorship, any strain, variety or culture of an organism, or any portion, modification, translation or extension of these items, and processes, mineral discoveries and other legally protectable materials, including know-how and trade secrets, that are generated as a direct and indirect result of investments made by the institute through contracts, grants or any other legal agreement. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

D. "Protection of intellectual property rights" means protecting the institute's rights to intellectual property through intellectual property protection mechanisms, including, but not limited to, patents, copyrights, trademarks, trade secrets and licensing rights. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

E. "Technology commercialization" means the process of bringing an investment-grade technology out of an enterprise or a private or public laboratory for first-run application in the marketplace. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

F. "Technology development" means strategically focused research aimed at developing investment-grade technologies essential to market competitiveness. For purposes of this section, "technology development" does not refer to basic research, but rather to products, devices, techniques or processes that have advanced beyond the theoretical stage and are in a prototype or industry practice stage. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

G. "Technology extension" means the introduction and adaptation of off-the-shelf technologies and state-of-the-art management practices to the specific circumstances of individual firms. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

[ 2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF) .]

2. Organization. The board has all the powers and authority, not explicitly prohibited by law, necessary or convenient to carry out and effectuate the functions, duties and responsibilities of the fund, including, but not limited to:

A. Taking actions in partnership with private enterprise, the Federal Government and private and public research institutions to:

(1) Increase the rate of technology extension across manufacturing and knowledge-based firms throughout the State;

(2) Increase the amount of technology development occurring in the State; and

(3) Increase the rate at which technologies with potential commercial application are moved out of private and public laboratories into the marketplace; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

B. Soliciting, borrowing, accepting and receiving money from any public or private source to augment state contributions to the fund; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

C. Approving an annual budget for the fund and investing and expending money from the fund; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

D. Contracting with public entities as necessary to further the purposes of this section; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

E. Carrying forward any unexpended state appropriations into succeeding fiscal years; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

F. Providing an annual report to the Governor and the Legislature by January 1st of each regular session of the Legislature within the annual report of the institute, setting forth:

(1) The operations and accomplishments of the fund during the fiscal year; and

(2) The assets and liabilities of the fund at the end of its most recent fiscal year; [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

G. Owning intellectual property, licensing intellectual property and negotiating for and collecting royalty rights or otherwise realizing a return on investment made under the fund and all programs of the institute when appropriate in order to promote the interests and investments of the State in furthering science and technology; and [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

H. Protecting all proprietary information contained in proposals, contracts and grants or any other legal agreement only when such information is likely to involve patentable material that loses its protectable nature when presented in a public forum. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

[ 2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF) .]

3. Authorized activities. The board may:

A. Receive and accept from any source allocations, appropriations, grants or contributions of money to be held, used or applied to carry out this subchapter, subject to the conditions upon which the grants and contributions may be made, including, but not limited to, appropriations, allocations, grants or gifts from any federal agency or governmental subdivision or the State and its agencies. The amounts of the revenues generated by the investment of money contained in the fund may be used to pay the institute's operating expenses associated with the operation of the fund; and [RR 2007, c. 1, §2 (COR).]

B. Engage in matching grants activities, including, but not limited to, federal, private and foundation awards for technology extension, science and technology development and technology commercialization activities that require state funding matches and are considered consistent with the purposes of the fund. Focus areas for investment include, but are not limited to, targeted technologies as defined in section 15301. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

[ RR 2007, c. 1, §2 (COR) .]

4. Guidelines. The board shall establish guidelines for:

A. The amounts of the revenues generated by the investment of money in the fund that may be used to pay the institute's operating expenses associated with the operation of the fund; and [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

B. Cash and in-kind match requirements based on the activities to be supported with the fund. The institute shall strive to achieve a minimum match of 1:1, on an annual basis, for matching grant activities supported under the fund. [2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF).]

[ 2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF) .]

5. Liquidation and dissolution. In the event of liquidation or dissolution of the institute or the fund, any rights or interests in a qualified security or portion of a qualified security purchased with money invested by the State vest in the State. The State is entitled to, in proportion to the amount of investment in the fund by the State, any balance of money remaining in the fund after payment of all debts and obligations upon liquidation or dissolution of the institute or the fund.

[ 2003, c. 20, Pt. RR, §7 (NEW); 2003, c. 20, Pt. RR, §18 (AFF) .]

SECTION HISTORY

2003, c. 20, §RR7 (NEW). 2003, c. 20, §RR18 (AFF). RR 2007, c. 1, §2 (COR).



5 §15304. Powers of institute

The institute may: [1999, c. 401, Pt. AAA, §3 (NEW).]

1. Suit. Sue or be sued in its own name;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

2. Application for and receipt of funds. Apply for and receive funds from any private source or governmental entity, whether by way of grant, donation or loan or in any other manner. The State Controller shall pay the institute's total state allotment for each fiscal year to the institute on July 1st of that year, and these funds are nonlapsing;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

3. Invest funds. Invest, reinvest and use on behalf of the institute for any of its purposes funds received from any source for carrying out this chapter, including the use of funds for program and administrative costs, and expend interest earnings on those funds as appropriate to implement this chapter;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

4. Real and personal property. Purchase, seek, receive, hold, lease, acquire by foreclosure, operate, manage, license, sell, convey, transfer, grant or lease real and personal property, together with those rights and privileges that may be incidental and appurtenant to the property and the use of the property, including, but not limited to, any real or personal property acquired by the institute from time to time in the satisfaction of debts or enforcement of obligations;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

5. Expenditures and obligations regarding real and personal property. Make all expenditures and incur any obligations reasonably required in the exercise of sound business principles to secure possession of, preserve, maintain, insure and improve real and personal property or interests in real and personal property acquired by the institute;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

6. Securities. Acquire, subscribe to, own, hold, sell, assign, transfer, mortgage or pledge the stock, shares, bonds, debentures, notes or other securities and evidences of interest in or indebtedness of any person, firm, corporation, joint stock company, partnership, association or trust and, while the owner or holder thereof, exercise all the rights, powers and privileges of ownership, including the right to vote;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

7. Encumbrance of property. Mortgage, pledge or otherwise encumber any property right or thing of value acquired pursuant to the powers contained in subsection 3, 4 or 5 as security for the payment of any part of the purchase price of the property right or thing of value;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

8. Equity investments; loans; contractual arrangements. In addition to disbursement of funds through grants as described in section 15303, make alone or in participation or cooperation with others direct equity investments in, loans to or any other contractual arrangement allowed by law with private companies, targeted technology incubators and nonprofit research laboratories for the same purposes for which grants may be made. For each disbursement of funds made by the institute, the institute shall require satisfactory evidence of matching funds in cash in an amount equal to the state funds invested in whatever form by the institute in eligible recipients. Matching funds may be in the form of debt or equity, but must be at risk in the business for a minimum of 5 years;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

9. Royalties. Establish and execute a policy on royalties;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

10. Employees; contracts and liabilities. Hire and compensate employees, make contracts for goods or services and incur liabilities with respect to the same with any entity for any of the purposes described by those contracts and authorized by this chapter;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

11. Debt. Borrow money for any of the purposes authorized in this chapter, incur debt, which includes the issuance of bonds, debt, notes or other evidences of indebtedness, whether secured or unsecured, and secure the same by mortgage, pledge, deed of trust or other lien on the institute's property, rights and privileges of every kind and nature or any part of or interest in any of them;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

12. Seal. Have and use a corporate seal;

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

13. Pension plans; insurance. Establish and carry out pension plans, profit sharing plans and other retirement, incentive or insurance plans for any of its employees; and

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

14. Other powers. Act or do anything necessary or useful for carrying out any of its powers, duties or purposes.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW).



5 §15305. Limitation of powers

The institute may not enter into contracts, obligations or commitments of any kind on behalf of the State or any of its agencies, nor does it have the power of eminent domain or any other power not provided to business corporations generally. Bonds, notes and other evidences of indebtedness of the institute may not in any way be a debt or liability of the State or constitute a pledge of the faith and credit of the State. The institute may not expend more than 10% of funds appropriated per biennium by the State for management and related operating costs of the institute. [2013, c. 225, §1 (AMD).]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 2013, c. 225, §1 (AMD).



5 §15306. Liability of officers, directors and employees

All officers, directors, employees and other agents of the institute entrusted with the custody of the securities of the institute or authorized to disburse the funds of the institute must be bonded either by a blanket bond or by individual bonds with a minimum limitation of $100,000 coverage for each person covered by the bond or bonds, or equivalent fiduciary liability insurance, conditioned upon the faithful performance of their duties. The premiums for the bond or bonds must be paid out of the assets of the institute. [2005, c. 425, §20 (AMD).]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 2005, c. 425, §20 (AMD).



5 §15307. Prohibited interests of officers, directors and employees

An officer, director or employee of the institute or a spouse or dependent child of any of those individuals may not receive any direct personal benefit from the activities of the institute in assisting any private entity. This section does not prohibit corporations or other entities with which an officer or director is associated by reason of ownership or employment from participating in science and technology activities with the institute if ownership or employment is made known to the board and the officer or director abstains from voting on matters relating to that participation. This prohibition does not extend to corporators who are not officers or directors of the institute. [1999, c. 401, Pt. AAA, §3 (NEW).]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW).



5 §15308. General conditions; dissolution

The institute shall operate as a nonprofit organization consistent with its composition and broad public purposes. The following conditions apply to the operation or dissolution of the institute. [1999, c. 401, Pt. AAA, §3 (NEW).]

1. Net earnings of institute. No part of the net earnings of the institute may benefit any member, officer, director or employee except that the institute may pay reasonable compensation for services rendered and otherwise hold, manage and dispose of its property in furtherance of the purposes of the institute.

[ 1999, c. 401, Pt. AAA, §3 (NEW) .]

2. Dissolution of institute.

[ 2005, c. 425, §21 (RP) .]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW). 2005, c. 425, §21 (AMD).



5 §15309. Liberal construction

This chapter must be construed liberally to effect the interest and purposes of the institute for an improved science and technology capacity-building effort in the State and must be broadly interpreted to effect that intent and those purposes. [1999, c. 401, Pt. AAA, §3 (NEW).]

SECTION HISTORY

1999, c. 401, §AAA3 (NEW).



5 §15310. Maine Technology Institute Director (REALLOCATED FROM TITLE 5, SECTION 13070-N)

(REALLOCATED FROM TITLE 5, SECTION 13070-N)

1. Appointment. The Governor shall appoint, using a full and competitive search process and after giving proper consideration to the qualifications in subsection 3, a full-time Maine Technology Institute Director, referred to in this section as the "director," subject to review by the joint standing committee or joint select committee of the Legislature having jurisdiction over research and development matters and to confirmation by the Legislature, who serves at the pleasure of the Governor. The director shall report to the commissioner in the execution of the director's responsibilities.

[ 1999, c. 708, §3 (RAL) .]

2. Duties. The director serves as the president of the Maine Technology Institute upon confirmation by the institute's board of directors. The director shall oversee activities of the institute and has the duties and responsibilities provided in chapter 407.

[ 1999, c. 708, §3 (RAL) .]

3. Qualifications. The director must have demonstrated experience in the management of organizations that innovate, commercialize and deploy technology and expertise in integrating technology commercialization and deployment with economic development.

[ 1999, c. 708, §3 (RAL) .]

SECTION HISTORY

1999, c. 708, §3 (RAL).



5 §15311. Funding for research and development

For fiscal years 2003-04 and 2004-05 only, the Governor shall submit a funding level recommendation for operational costs of applied research and development. The recommendation must be transmitted to the Legislature within the time schedules set forth in section 1666. If the Governor submits legislation setting forth appropriations for operational costs of applied research and development that differ from the equivalent of not less than 2% of total actual General Fund revenue of the previous fiscal year, the Governor shall simultaneously submit a report to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and research and development matters explaining why the Governor's budget legislation differs from the equivalent of not less than 2% of total actual General Fund revenue of the previous fiscal year. [2001, c. 559, Pt. MM, §1 (NEW).]

SECTION HISTORY

2001, c. 559, §MM1 (NEW).






Subchapter 2: TECHNOLOGY CENTERS

5 §15321. Technology centers (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 731, §UUU3 (NEW). 2001, c. 471, §§A8,9 (AMD). 2001, c. 562, §3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2005, c. 19, §4 (AMD). 2007, c. 597, §7 (AMD). 2009, c. 90, §2 (AMD). 2009, c. 369, Pt. A, §19 (RP). 2011, c. 691, Pt. C, §3 (RP).






Subchapter 3: TECHNOLOGY CENTERS

5 §15322. Technology centers

1. Establishment; purpose. The technology centers, referred to in this section as "the centers," are established. The purpose of the centers is to support early-stage development of technology-based businesses. The self-managed, state-coordinated centers, strategically placed throughout the State, are an integral component of the State's efforts to foster new technology-based businesses. The goals of the centers include the following:

A. The retention of successful start-up businesses in the State; [2011, c. 691, Pt. C, §4 (NEW).]

B. The improvement of opportunities for workers through the creation of technologically advanced jobs; and [2011, c. 691, Pt. C, §4 (NEW).]

C. The encouragement of private-sector initiatives. [2011, c. 691, Pt. C, §4 (NEW).]

[ 2011, c. 691, Pt. C, §4 (NEW) .]

2. Administration. The following provisions govern the administration of the centers.

A. Each technology center is governed by its own board of directors. Each board of directors shall determine services to be provided pursuant to subsection 3, paragraph C. [2011, c. 691, Pt. C, §4 (NEW).]

B. The Department of Economic and Community Development shall determine assistance criteria and desired program outcomes and establish an application process so that technology centers possessing personnel with applicable skills can be chosen to best deliver services to technology-based entrepreneurs within a respective area. [2011, c. 691, Pt. C, §4 (NEW).]

[ 2011, c. 691, Pt. C, §4 (NEW) .]

3. Technology centers. The following provisions govern technology centers.

A. A technology center may be incorporated as a nonprofit organization, be part of a nonprofit organization, be incorporated as a for-profit organization or be part of a for-profit organization. The following provisions govern a for-profit technology center.

(1) Services made available to a technology center by the center director must be made available to all clients of a for-profit center.

(2) A for-profit center in a targeted technology may apply for available funding. A for-profit center selected for funding shall accept the funding as a loan that may be paid back in the form of cash, equity or royalties as agreed upon by the for-profit center and the Department of Economic and Community Development. [2011, c. 691, Pt. C, §4 (NEW).]

B. The records and proceedings of the technology centers are public for the purposes of Title 1, chapter 13 except that the following records are designated as confidential for the purposes of Title 1, section 402, subsection 3, paragraph A:

(1) A record obtained or developed by a technology center prior to receipt of a written application or proposal in a form acceptable to the technology center for assistance from the technology center. After receipt by the technology center of the application or proposal, a record pertaining to the application or proposal may not be considered confidential unless it is confidential under another provision of this paragraph;

(2) A peer review or analysis or other document related to the evaluation of a grant application or proposal;

(3) A record that the person, including the technology center, to whom the record belongs or pertains has requested be designated confidential and that the technology center has determined contains proprietary information, trade secrets or commercial or financial information, the release of which could be competitively harmful to the submitter of the information, could impair the technology center's ability in the future to obtain similar necessary information solely through the voluntary provision of such information and could affect other technology center interests, such as program effectiveness and compliance. For purposes of this subparagraph, the following terms have the following meanings.

(a) "Commercial or financial information" means information related to businesses, commerce, trade, employment, profits or finances, including personal finances.

(b) "Trade secret" means a secret, commercially valuable plan, formula, process or device that is used for the making, preparing, compounding or processing of trade commodities and that can be said to be the end product of either innovation or substantial effort. There must be a direct relationship between the trade secret and the productive process;

(4) A financial statement, credit report or tax return of an individual or other record obtained or developed by the technology center, the disclosure of which would constitute an invasion of personal privacy as determined by the technology center;

(5) A record, including a financial statement or tax return obtained or developed by the technology center in connection with a monitoring or servicing activity of the technology center, pertaining to financial assistance provided or to be provided by or with the assistance of the technology center;

(6) A record obtained or developed by the technology center that contains an assessment by a person who is not employed by the technology center of the creditworthiness or financial condition of a person or project;

(7) A financial statement or business and marketing plan in connection with a project receiving or to receive financial or other assistance from the technology center, if the person to whom the statement or plan belongs or pertains has requested that the record be designated confidential; and

(8) Those employee personnel records made confidential pursuant to section 957, subsection 5 and section 17057. [2011, c. 691, Pt. C, §4 (NEW).]

C. The technology centers shall provide support for early-stage technology-based businesses in the State through at least one of the following mechanisms:

(1) One-on-one sessions;

(2) Peer networks;

(3) Classroom training on subjects unique to technology commercialization and the management of high-growth enterprises;

(4) Mentor programs that link senior technology executives with entrepreneurs; and

(5) Networking opportunities. [2011, c. 691, Pt. C, §4 (NEW).]

[ 2011, c. 691, Pt. C, §4 (NEW) .]

4. Funding. The following provisions govern funding for technology centers.

A. Funding for the technology centers must be commensurate with the level of assistance provided. [2011, c. 691, Pt. C, §4 (NEW).]

B. All funding must be provided on a competitive basis. [2011, c. 691, Pt. C, §4 (NEW).]

[ 2011, c. 691, Pt. C, §4 (NEW) .]

5. Relationship with academic institution. A technology center shall establish a relationship with at least one academic institution in this State. The Department of Economic and Community Development shall establish guidelines for such a relationship and determine whether a technology center has met the requirements of this subsection.

[ 2011, c. 691, Pt. C, §4 (NEW) .]

6. Rule-making authority. The Department of Economic and Community Development may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2011, c. 691, Pt. C, §4 (NEW) .]

SECTION HISTORY

2011, c. 691, Pt. C, §4 (NEW).












Part 20: PUBLIC HEALTH

Chapter 501: MEDICAL CONDITIONS

5 §17001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP).



5 §17002. Committee to Advise the Department of Human Services on AIDS (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP).



5 §17003. Confidentiality of test (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 283, (AMD). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP). 1987, c. 769, §A27 (RP).



5 §17004. Restrictions upon revealing HTLV-III antibody test results (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 309, (AMD). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP). 1987, c. 769, §A28 (RP).



5 §17005. Coordination of services to persons with AIDS, AIDS Related Complex and viral positivity (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 349, §H7 (AMD). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP). 1987, c. 769, §A29 (AMD).



5 §17006. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 711, §2 (NEW). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP).









Part 20: STATE RETIREMENT SYSTEM

Chapter 421: GENERAL PROVISIONS

Subchapter 1: DEFINITIONS

5 §17001. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 801, §§5, 7 (NEW).]

1. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) Accumulated contributions. "Accumulated contributions" means the sum of all the amounts contributed by the member or picked up by the employer from the compensation of a member and credited to the member's individual account in the Members' Contribution Fund, plus regular interest on the member's account, as provided in subchapter IV, article 2, except that, for a member with less than 10 years of creditable service, if the amounts contributed by the member or picked up by the employer do not equal 7.5% of the member's compensation for service as a part-time, seasonal or temporary employee for service rendered after December 31, 1991, "accumulated contributions" includes as much of the employer's contribution in the Retirement Allowance Fund as is needed to reach 7.5% of the member's compensation for service as a part-time, seasonal or temporary employee.

[ 1991, c. 619, §1 (AMD); 1991, c. 619, §18 (AFF) .]

1. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18) Accumulated contributions. "Accumulated contributions" means the sum of all the amounts contributed by the member or picked up by the employer from the compensation of a member and credited to the member's individual account in the Members' Contribution Fund, plus regular interest on the member's account, as provided in subchapter IV, article 2.

[ 1987, c. 739, §§1, 48 (AMD) .]

2. Actuarial equivalent. "Actuarial equivalent" means an amount of equal value when computed at an interest rate contained in actuarial assumptions adopted by the board and upon the basis of mortality and service tables adopted by the board. "Actuarial equivalent," when used to indicate the amount that must be paid in order to purchase service credit, means the amount that equals the cost of additional benefits that become payable as a result of the service credit, including, when applicable, the projected cost of a member's earlier eligibility for retirement.

[ 1993, c. 387, Pt. A, §3 (AMD) .]

3. Actuary. "Actuary" means the individual or the organization designated by the board to be the technical advisor to the board under section 17107.

[ 1985, c. 801, §§5, 7 (NEW) .]

3-A. Annual base compensation. "Annual base compensation" means a member's gross compensation, based upon amounts reported by the member's employer on the member's previous year's federal wage and tax statement, that is used the first day of each April for setting the amount of coverage prior to retirement for participants in the group life insurance program administered by the board.

[ 1993, c. 386, §1 (AMD) .]

3-B. Alternate payee. "Alternate payee" means a spouse, former spouse, child or other dependent of a member or retiree who is recognized by a domestic relations order as having a right to receive all or a portion of the benefits payable by the retirement system with respect to that member or retiree.

[ 1991, c. 746, §3 (NEW); 1991, c. 746, §10 (AFF) .]

4. Average final compensation. "Average final compensation" means:

A. The average annual rate of earnable compensation of a member during the 3 years of creditable service as an employee in Maine, not necessarily consecutive, in which the member's annual rate of earnable compensation is highest. However, if a member is subject to a temporary layoff or other time off without pay as a result of a Governor's Executive Order, time off without pay or loss of pay pursuant to the agreements of February 15, 1991, October 23, 1991 and June 11, 1993 between the Executive Department and the American Federation of State, County and Municipal Employees, Council 93, time off without pay pursuant to the agreement of June 11, 1993 between the Executive Department and the Maine State Employees Association, days off without pay as authorized by legislative action or days off without pay resulting from any executive order declaring or continuing a state of emergency relating to the lack of an enacted budget document for fiscal years ending June 30, 1992 and June 30, 1993, or, if a member elects to make the payments as set forth in section 17704-B, as a result of days off without pay or for days worked for which the level of pay is reduced as the result of the freezing of merit pay and longevity pay as authorized by legislative action, by the State Court Administrator or from executive order for the fiscal year beginning July 1, 2002, July 1, 2009 or July 1, 2010, or a combination thereof, or, if a member is subject to days off without pay, not to exceed 10 days in each fiscal year ending June 30, 1992 and June 30, 1993, as a result of actions taken by local school administrative units to offset school subsidy reductions, or, if a member is subject to days off without pay during the fiscal year beginning July 1, 2009 or July 1, 2010, as a result of actions taken by a local school administrative unit and the member elects to make the payments as set forth in section 17704-B or, notwithstanding section 18202, as a result of actions of a participating local district to offset reductions in municipal revenue sharing or a combination thereof, for the fiscal years ending June 30, 1992 and June 30, 1993, or, if a member is subject to days off without pay during the fiscal year beginning July 1, 2009 or July 1, 2010, as a result of actions of a participating local district and the member elects to make the payments as set forth in section 18305-C, the 3-year average final compensation must be determined as if the member had not been temporarily laid off, reduced in pay or provided days off without pay; or [2009, c. 630, §1 (AMD).]

B. The average annualized rate of earnable compensation of a member during his entire period of creditable service if that period is less than 3 years. [1985, c. 801, §§5, 7 (NEW).]

[ 2009, c. 630, §1 (AMD) .]

5. Beneficiary. "Beneficiary" means a person or persons designated by a member to receive a benefit under this Part or a person otherwise entitled to receive a benefit under this Part.

[ 1985, c. 801, §§5, 7 (NEW) .]

6. Benefit. "Benefit" means any payment made, or required to be made, to a beneficiary under chapter 423, subchapter V or chapter 425, subchapter V.

[ 1985, c. 801, §§5, 7 (NEW) .]

7. Board. "Board" means the board of trustees, established under section 12004-F, subsection 9, to administer the Maine Public Employees Retirement System.

[ 1989, c. 503, Pt. B, §32 (AMD); 2007, c. 58, §3 (REV) .]

8. Child. "Child" means any natural or legally adopted, born or unborn, progeny of a member.

[ 1985, c. 801, §§5, 7 (NEW) .]

9. Consumer Price Index. "Consumer Price Index" means:

A. The Consumer Price Index for All Urban Consumers, CPI-U, as compiled by the Bureau of Labor Statistics, United States Department of Labor; or [2001, c. 181, §3 (AMD).]

B. If the index described in paragraph A is revised or superseded, the board must employ the Consumer Price Index compiled by the Bureau of Labor Statistics, United States Department of Labor that the board finds to be most reflective of changes in the purchasing power of the dollar for the broadest population of consumers, including retired consumers. [2001, c. 181, §3 (AMD).]

[ 2001, c. 181, §3 (AMD) .]

10. Creditable service. "Creditable service" means a person's membership service, the person's prior service and service for which credit is allowable under sections 17755 and 17756; section 17760, subsection 3; section 18258; sections 18355 and 18356; and section 18360, subsection 2.

[ 2003, c. 693, §1 (AMD) .]

11. Department. "Department" means any department, commission, institution or agency of State Government including the Maine Community College System.

[ 1989, c. 443, §16 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

12. Dependent child. "Dependent child" means:

A. Any unmarried, natural or legally adopted, born or unborn, member's progeny, who is:

(1) Under 18 years of age; or

(2) Under 22 years of age and a full-time student; or [1985, c. 801, §§5, 7 (NEW).]

B. Regardless of age or marital status, any other progeny certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and determined by the executive director to be unable to engage in any substantially gainful employment. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

12-A. Domestic relations order. "Domestic relations order" means a judgment, decree or order, including approval of a property settlement agreement, that:

A. Relates to the provision of child support, alimony payments or marital property rights to a spouse, former spouse, child or other dependent of a member or retiree; and [1991, c. 746, §4 (NEW); 1991, c. 746, §10 (AFF).]

B. Is made pursuant to a domestic relations law of this State or another state. [1991, c. 746, §4 (NEW); 1991, c. 746, §10 (AFF).]

[ 1991, c. 746, §4 (NEW); 1991, c. 746, §10 (AFF) .]

13. Earnable compensation. "Earnable compensation" means salaries and wages paid for services rendered in an employment position, subject to the following inclusions, exclusions and limitations.

A. "Earnable compensation" includes:

(1) Workers' compensation benefits;

(2) Maintenance, if any;

(3) Any money paid by an employer to a 3rd party under a tax sheltered annuity contract or a deferred compensation plan for the future benefit of an employee provided that the money is not derived from amounts excluded from earnable compensation by paragraph B; and

(4) Pick-up contributions. [1989, c. 800, (AMD).]

B. "Earnable compensation" does not include:

(1) For any member who has 10 years of creditable service by July 1, 1993 or who has reached 60 years of age and has been in service for a minimum of one year immediately before that date, payment for more than 30 days of unused accumulated or accrued sick leave, payment for more than 30 days of unused vacation leave or payment for more than 30 days of a combination of both and, effective October 1, 1999, whether or not the member is in service on October 1, 1999, the 30-day limitation may not be decreased and the exclusion set out in subparagraph (2) may not be made applicable to such a member;

(2) For any member who is not covered by subparagraph (1), payment for any unused accumulated or accrued sick leave or payment for any unused vacation leave; or

(3) Any other payment that is not compensation for actual services rendered or that is not paid at the time the actual services are rendered.

A payment for unused sick leave or unused vacation leave may not be included as part of earnable compensation unless it is paid upon the member's last termination before the member applies for retirement benefits. [2009, c. 274, §1 (AMD).]

C. The following provisions govern limitations on earnable compensation.

(1) Notwithstanding the other provisions of this subsection, for the purposes of determining average final compensation, "earnable compensation" does not include any increase that exceeds the prior year's earnable compensation by more than 5% or that results in a total increase of more than 10% during the 3-year period used in the calculation of average final compensation, unless the cost of the additional actuarial liability arising from the excess increase is paid by the employer as provided in section 17154. Any payment made under paragraph B, subparagraph (1) must be included in determining the amount of increase in the year in which the payment is made. This subparagraph does not apply to excess increases resulting from compensation paid prior to July 1, 1993, from compensation paid in accordance with an individual employment contract executed prior to July 1, 1993 or a collective bargaining agreement executed or ratified in its final form by final vote of one party to the agreement prior to July 1, 1993 for the initial term of that contract or agreement or from other action by the governing body of a school administrative unit in effect on July 1, 1993. This subparagraph does not apply to increases in compensation of state employees during fiscal year 1993-94 and fiscal year 1994-95. In all circumstances in which this subparagraph does not apply to earnable compensation of state employees and teachers, the provisions of this subparagraph that were in effect prior to June 30, 1993 apply. This subparagraph does not apply to earnable compensation of employees of participating local districts.

(2) Effective October 1, 1999, the 5% limitation and the 10% limitation on increases in earnable compensation set out in subparagraph (1) may not be changed to a lower percentage for members who, on October 1, 1999 or thereafter, meet the creditable service requirement for eligibility to receive a service retirement benefit, at the applicable age if so required, under section 17851 or section 17851-A, subsection 2. [1999, c. 489, §2 (RPR).]

D. For a teacher who is eligible for participation in the State Employee and Teacher Retirement Program who is on a leave of absence while serving as President of the Maine Education Association, "earnable compensation" means the amount that the teacher would have earned if the teacher had remained in a teaching position. [2007, c. 491, §61 (AMD).]

E. (TEXT REPEALED ON CONTINGENCY) (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) "Earnable compensation" of a part-time, seasonal or temporary employee is the sum of amounts computed under paragraphs A, B, C and D adjusted to reflect the wages or salary that the member would have been paid if the member had been employed, at the member's rate of pay, for the number of days or hours that a permanent full-time employee of the same employer would have been employed. [1991, c. 619, §2 (NEW); 1991, c. 619, §18 (AFF).]

F. For a teacher who, as provided by subsection 42, serves as president of a recognized or certified bargaining agent representing teachers for which released time from teaching duties for performance of the functions of president has been negotiated in a collective bargaining agreement between the collective bargaining agent and the teacher's school administrative unit, "earnable compensation" includes compensation paid for the released time, except that the amount of that compensation included in "earnable compensation" may not be more than the compensation that the teacher would have been paid had the teacher remained that same amount of time in the teacher's teaching position. [1993, c. 482, §1 (NEW).]

[ 2009, c. 274, §1 (AMD) .]

14. Employee. "Employee" means:

A. For purposes of this chapter, a state employee, including any person serving during any probationary period required under the Civil Service Law and rules of the Civil Service Appeals Board, a teacher or a participating local district employee; [1987, c. 402, Pt. A, §§64, 65 (AMD).]

B. For purposes of chapter 423, a state employee, including any person serving during any probationary period required under the Civil Service Law and rules of the Civil Service Appeals Board, or a teacher; or [1987, c. 402, Pt. A, §§64, 65 (AMD).]

C. For purposes of chapter 425, a participating local district employee. [1985, c. 801, §§5, 7 (NEW).]

[ 1987, c. 402, Pt. A, §§64, 65 (AMD) .]

15. Executive body. "Executive body" means the official or body of officials who, in their official capacity, have the general powers and duties of administering, supervising and managing the affairs of an organization or governmental unit.

[ 1985, c. 801, §§5, 7 (NEW) .]

16. Executive director. "Executive director" means the executive director of the Maine Public Employees Retirement System.

[ 1985, c. 801, §§5, 7 (NEW); 2007, c. 58, §3 (REV) .]

17. Father. "Father" means a natural or adoptive father or stepfather.

[ 1985, c. 801, §§5, 7 (NEW) .]

18. Full-time student. "Full-time student" means a person who meets the requirements for a full-time student set out in rules adopted by the board.

[ 1985, c. 801, §§5, 7 (NEW) .]

18-A. Internal Revenue Code. "Internal Revenue Code" or "Code" means the United States Internal Revenue Code of 1986, as amended.

[ 2009, c. 474, §11 (NEW) .]

19. Local district. "Local district" means:

A. Any county, municipality, quasi-municipal corporation or incorporated instrumentality of the State or of one or more of its political subdivisions; [1985, c. 801, §§5, 7 (NEW).]

B. Any incorporated association of employees of the State or employees of any of the entities set out in paragraph A; [1985, c. 801, §§5, 7 (NEW).]

C. Any incorporated association of any of the entities set out in paragraph A; [1985, c. 801, §§5, 7 (NEW).]

D. Any entity eligible to become a participating local district before January 1, 1976; [1985, c. 801, §§5, 7 (NEW).]

E. Any entity participating in the retirement system before January 1, 1976; [2011, c. 657, Pt. I, §1 (AMD).]

F. Any educational institution in the State teaching courses equivalent to or higher than secondary institutions; or [2011, c. 657, Pt. I, §1 (AMD).]

G. Any public charter school, as authorized by Title 20-A, chapter 112. [2011, c. 657, Pt. I, §2 (NEW).]

[ 2011, c. 657, Pt. I, §§1, 2 (AMD) .]

20. Member. "Member" means any person included in the membership of a retirement program of the retirement system, as provided in chapter 423, subchapter 2, or chapter 425, subchapter 2.

[ 2007, c. 491, §62 (AMD) .]

21. Membership service. "Membership service" means service rendered while a member of a retirement program of the retirement system on account of which contributions are made and for which credit is allowable under chapter 423, subchapter 4 or chapter 425, subchapter 4.

[ 2007, c. 491, §63 (AMD) .]

22. Mother. "Mother" means a natural or adoptive mother or a stepmother.

[ 1985, c. 801, §§5, 7 (NEW) .]

23. Normal retirement age. "Normal retirement age" means the specified age, the years of service requirement or any combination of age and years of service requirements at which a member becomes eligible for retirement benefits and at which those benefits may not be reduced under section 17852, subsection 3 or 3-A; section 17852, subsection 10, paragraph C; and section 18452, subsection 3.

[ 2001, c. 118, §1 (AMD) .]

24. Organization. "Organization" means a corporation, partnership or unincorporated association.

[ 1985, c. 801, §§5, 7 (NEW) .]

25. Out-of-state service. "Out-of-state service" means service rendered as an employee of:

A. Any state, territory or possession of the United States, except Maine; or [1985, c. 801, §§5, 7 (NEW).]

B. Any political subdivision of any state, territory or possession of the United States, except Maine. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

26. Parent. "Parent" means mother or father.

[ 1985, c. 801, §§5, 7 (NEW) .]

26-A. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18 ) Part-time, seasonal or temporary employee. "Part-time, seasonal or temporary employee" means an employee whose employment position is part-time, seasonal or temporary as defined in 26 CFR Part 31.

[ 1991, c. 619, §3 (NEW); 1991, c. 619, §18 (AFF) .]

26-A. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18 ) Part-time, seasonal or temporary employee.

[ 1991, c. 619, §18 (RP) .]

27. Participating local district. "Participating local district" means a local district that has approved the participation of its employees in the Participating Local District Retirement Program of the retirement system under section 18201.

[ 2007, c. 491, §64 (AMD) .]

28. Participating local district employee. "Participating local district employee" means an employee of a participating local district.

[ 1985, c. 801, §§5, 7 (NEW) .]

28-A. Pick-up contributions. "Pick-up contributions" means member contributions to the retirement system which are assumed and paid by the employer through a reduction of members' salaries for services rendered, in accordance with the United States Internal Revenue Code, Section 414(h), in lieu of employee contributions.

[ 1987, c. 739, §§3, 48 (NEW) .]

29. Prior service. "Prior service" means service rendered before the date of establishment of the retirement system as set forth in section 17101.

[ 1985, c. 801, §§5, 7 (NEW) .]

29-A. Professional employee. "Professional employee" means any employee engaged in work:

A. Predominantly intellectual and varied in character as opposed to routine mental, manual or mechanical work; [1989, c. 550, §1 (NEW).]

B. Involving the consistent exercise of discretion and judgment; [1989, c. 550, §1 (NEW).]

C. Of such a character that the product or result of the work cannot be standardized in relation to a given time period; and [1989, c. 550, §1 (NEW).]

D. Requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical processes. [1989, c. 550, §1 (NEW).]

[ 1989, c. 550, §1 (NEW) .]

30. Public school. "Public school" is defined as follows.

A. "Public school" includes:

(1) Any public school conducted within the State under the authority and supervision of a duly elected board of education, superintending school committee or school directors; and

(2) Any school which received any direct state aid in 1950 and municipal tuition funds amounting to at least the amount of that state aid during 1950. [1985, c. 801, §§5, 7 (NEW).]

B. "Public school" does not include:

(1) Maine Wesleyan Seminary and College, commonly known as Kents Hill School, as of September 23, 1971;

(2) Bridgton Academy, as of September 1, 1979;

(3) Gould Academy, as of September 1, 1979;

(4) North Yarmouth Academy, as of September 1, 1979; and

(5) Public charter schools, as authorized by Title 20-A, chapter 112. [2011, c. 657, Pt. I, §3 (AMD).]

[ 2011, c. 657, Pt. I, §3 (AMD) .]

30-A. Qualified domestic relations order. "Qualified domestic relations order" means a domestic relations order that:

A. Creates or recognizes the right of an alternate payee, or assigns to an alternate payee the right, to receive all or a portion of the benefits payable with respect to a member or retiree under any of the programs of the Maine Public Employees Retirement System; [2007, c. 491, §65 (AMD).]

B. Directs the retirement system to disburse benefits to the alternate payee; and [1991, c. 746, §5 (NEW); 1991, c. 746, §10 (AFF).]

C. Meets the requirements of section 17059. [1991, c. 746, §5 (NEW); 1991, c. 746, §10 (AFF).]

[ 2007, c. 491, §65 (AMD) .]

31. Regular interest. "Regular interest" means interest at the rate set from time to time by the board in accordance with section 17156.

[ 1985, c. 801, §§5, 7 (NEW) .]

32. Restoration to service. "Restoration to service" is defined as follows.

A. For a retired state employee or teacher, "restoration to service" means acceptance of employment as either a state employee or a teacher. [1985, c. 801, §§5, 7 (NEW).]

B. For a retired participating local district employee:

(1) Except as provided in subparagraph (2), "restoration to service" means acceptance of employment with the participating local district from which the employee retired; and

(2) After the date on which the consolidated plan under chapter 427 goes into operation, for a participating local district employee who retires from a participating local district that at the time of the employee's retirement is in the consolidated plan, "restoration to service" means acceptance of employment with the participating local district from which the employee retired or with any other participating local district that is in the consolidated plan at the time the employee accepts employment. [1995, c. 274, §2 (AMD).]

C. "Restoration to service" does not include election to the Legislature. [1985, c. 801, §§5, 7 (NEW).]

[ 1995, c. 274, §2 (AMD) .]

33. Retirement. "Retirement" means termination of membership with a retirement allowance granted under this chapter.

[ 1985, c. 801, §§5, 7 (NEW) .]

34. Retirement allowance. "Retirement allowance" means the retirement payments to which a member is or may be entitled as provided in this Part.

[ 1985, c. 801, §§5, 7 (NEW) .]

35. Retirement benefit. "Retirement benefit" means the same as retirement allowance.

[ 1985, c. 801, §§5, 7 (NEW) .]

36. Retirement system. "Retirement system" means the Maine Public Employees Retirement System.

[ 1985, c. 801, §§5, 7 (NEW); 2007, c. 58, §3 (REV) .]

37. Service. "Service" means service as an employee for which compensation was paid.

[ 1985, c. 801, §§5, 7 (NEW) .]

38. Service credit. "Service credit" means credit received for creditable service as defined under subsection 10.

[ 1985, c. 801, §§5, 7 (NEW) .]

39. Spouse. "Spouse" means the person currently legally married to a member.

[ 1985, c. 801, §§5, 7 (NEW) .]

40. State employee. "State employee" means any regular classified or unclassified officer or employee in a department, any employee of the Maine Community College System except those who make the election provided under Title 20-A, section 12722, any employee of the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf except as provided in Title 20-A, section 7407, subsection 3-A, any employee of the Maine Military Authority, any employee of the Northern New England Passenger Rail Authority, any employee of the Maine Port Authority, any employee of the Efficiency Maine Trust who on June 30, 2009 is an employee of the Public Utilities Commission energy efficiency or renewable energy programs who elects to remain a state employee, any employee of the Efficiency Maine Trust who accepts employment with the Efficiency Maine Trust prior to July 1, 2010 who was a state employee immediately prior to accepting such employment who elects to remain a state employee and any employee transferred from the Division of Higher Education Services to the Finance Authority of Maine who elects to be treated as a state employee, but does not include:

A. A judge, as defined in Title 4, section 1201 or 1301, who is now or later may be entitled to retirement benefits under Title 4, chapter 27 or 29; [2003, c. 688, Pt. A, §4 (RPR).]

B. A member of the State Police who is now entitled to retirement benefits under Title 25, chapter 195; or [2003, c. 688, Pt. A, §4 (RPR).]

C. A Legislator who is now or later may be entitled to retirement benefits under Title 3, chapter 29. [2003, c. 688, Pt. A, §4 (RPR).]

[ 2009, c. 372, Pt. C, §1 (AMD) .]

41. Surviving spouse. "Surviving spouse" means the spouse alive at the time of the death of the member or former member.

[ 1985, c. 801, §§5, 7 (NEW) .]

42. Teacher. "Teacher" means:

A. Any employee of a public school who fills any position that the Department of Education requires be filled by a person who holds the appropriate certification or license required for that position and:

(1) Holds appropriate certification from the Department of Education, including an employee whose duties include, in addition to those for which certification is required, either the setup, maintenance or upgrading of a school computer system the use of which is to assist in the introduction of new learning to students or providing school faculty orientation and training related to use of the computer system for educational purposes; or

(2) Holds an appropriate license issued to a professional employee by a licensing agency of the State; [2001, c. 699, §1 (AMD).]

B. Any employee of a public school who fills any position not included in paragraph A, the principal function of which is to introduce new learning to students, except that a coach who is employed by a public school and who is not otherwise covered by the definition of teacher as defined in this subsection or an employee who is employed in adult education as defined in Title 20-A, section 8601-A, subsection 1 and who is not otherwise covered by the definition of teacher defined in this subsection may not be considered a teacher for purposes of this Part; [1997, c. 355, §1 (AMD).]

C. Any employee of a public school on June 30, 1989, in a position not included in paragraph A or B which was included in the definition of teacher in effect on June 30, 1989, as long as:

(1) The employee does not terminate employment; or

(2) The employee terminates employment and returns to employment in a position in the same classification within 2 years of the date of termination.

Regardless of any subsequent employment history, any employee of a public school in a position which was included in the definition of teacher in effect on June 30, 1989, is entitled to creditable service as a teacher for all service in that position on or before that date; [1989, c. 550, §2 (NEW); 1989, c. 878, Pt. D, §4 (RPR).]

D. Any employee of a public school in a position not included in paragraph A, B or C who was a member of the State Employee and Teacher Retirement Program of the retirement system as a teacher on August 1, 1988, as long as:

(1) The employee does not terminate employment; or

(2) The employee terminates employment and returns to employment in a position in the same classification within 2 years of the date of termination; [2007, c. 491, §66 (AMD).]

E. Any former employee of a public school in a position not included in paragraph A, B or C who was a member of the State Employee and Teacher Retirement Program of the retirement system as a teacher before August 1, 1988, as long as the former employee returns to employment in a position in the same classification before July 1, 1991; or [2007, c. 491, §67 (AMD).]

F. For service before July 1, 1989, any employee of a public school in a position which was included in the definition of teacher before July 1, 1989. [1989, c. 550, §2 (NEW); 1989, c. 878, Pt. D, §4 (RPR).]

"Teacher" includes a person who is on a one-year leave of absence from a position as a teacher and is participating in the education of prospective teachers by teaching and supervising students enrolled in college-level teacher preparation programs in this State.

"Teacher" also includes a person who is on a leave of absence from a position as a teacher and is duly elected as President of the Maine Education Association.

"Teacher" also includes a person who, subsequent to July 1, 1981, has served as president of a recognized or certified bargaining agent representing teachers for which released time from teaching duties for performance of the functions of president has been negotiated in a collective bargaining agreement between the collective bargaining agent and the teacher's school administrative unit and for whom contributions related to the portion of the person's salary attributable to the released time have been paid as part of the regular payroll of the school administrative unit.

[ 2007, c. 491, §§66, 67 (AMD) .]

43. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) 26 CFR Part 31. "26 CFR Part 31" means 26 Code of Federal Regulations, Part 31, as amended effective July 1, 1991, or as hereafter amended.

[ 1991, c. 619, §4 (NEW); 1991, c. 619, §18 (AFF) .]

43. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18) 26 CFR Part 31.

[ 1991, c. 619, §18 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1985, c. 808, §§1,2 (AMD). 1987, c. 256, §§1-3 (AMD). 1987, c. 402, §§A64,A65 (AMD). 1987, c. 402, §A63 (RP). 1987, c. 443, §1 (RP). 1987, c. 739, §§1-3,48 (AMD). 1989, c. 443, §§16,17 (AMD). 1989, c. 491, §1 (AMD). 1989, c. 503, §B32 (AMD). 1989, c. 550, §§1,2 (AMD). 1989, c. 698, §3 (AMD). 1989, c. 700, §A24 (AMD). 1989, c. 710, §1 (AMD). 1989, c. 800, (AMD). 1989, c. 878, §D4 (AMD). 1991, c. 121, §A1 (AMD). 1991, c. 360, §§1,2 (AMD). 1991, c. 432, (AMD). 1991, c. 480, §1 (AMD). 1991, c. 528, §§EEE3,4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§EEE3,4 (AMD). 1991, c. 616, (AMD). 1991, c. 618, §2 (AMD). 1991, c. 618, §7 (AFF). 1991, c. 619, §§1-4 (AMD). 1991, c. 619, §18 (AFF). 1991, c. 622, §DD1 (AMD). 1991, c. 746, §§3-5 (AMD). 1991, c. 746, §10 (AFF). 1991, c. 780, §FF1 (AMD). 1991, c. 824, §A6 (AMD). P&SL 1993, c. 67, §1 (AMD). 1993, c. 250, §1 (AMD). 1993, c. 386, §1 (AMD). 1993, c. 387, §A3 (AMD). 1993, c. 410, §§L12,13,RR1 (AMD). 1993, c. 482, §§1,2 (AMD). 1993, c. 580, §1 (AMD). 1993, c. 580, §3 (AFF). 1993, c. 595, §3 (AMD). 1993, c. 595, §16 (AFF). 1995, c. 274, §§1,2 (AMD). 1995, c. 462, §A13 (AMD). 1995, c. 471, §1 (AMD). 1997, c. 355, §1 (AMD). 1997, c. 763, §2 (AMD). 1997, c. 763, §7 (AFF). 1999, c. 152, §E3 (AMD). 1999, c. 489, §§1,2 (AMD). 1999, c. 731, §CC1 (AMD). 2001, c. 118, §1 (AMD). 2001, c. 181, §3 (AMD). 2001, c. 239, §2 (AMD). 2001, c. 239, §5 (AFF). 2001, c. 374, §4 (AMD). 2001, c. 699, §1 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 486, §3 (AMD). 2003, c. 688, §A4 (AMD). 2003, c. 693, §1 (AMD). 2005, c. 279, §3 (AMD). 2007, c. 58, §3 (REV). 2007, c. 134, §3 (AMD). 2007, c. 491, §§61-67 (AMD). 2009, c. 213, Pt. SSS, §1 (AMD). 2009, c. 274, §1 (AMD). 2009, c. 372, Pt. C, §1 (AMD). 2009, c. 474, §11 (AMD). 2009, c. 571, Pt. RRR, §1 (AMD). 2009, c. 630, §1 (AMD). 2011, c. 657, Pt. I, §§1-3 (AMD).






Subchapter 2: GENERAL POLICIES AND INTENT

5 §17050. Legislative intent

It is the intent of the Legislature to encourage qualified persons to seek public employment and to continue in public employment during their productive years. It is further the intent of the Legislature to assist these persons in making provision for their retirement years by establishing benefits reasonably related to their highest earnings and years of service and by providing suitable disability and death benefits. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17051. Nonapplicability of other retirement benefit laws

A law outside of this Part that provides wholly or in part at the expense of the State or of any subdivision of the State for retirement benefits for employees, or for the surviving spouses or other beneficiaries of those employees, may not apply to members or beneficiaries of any of the programs of the retirement system or to the surviving spouses or other beneficiaries of those members or beneficiaries. A member may not receive service credit toward a benefit under this Part and under another system supported wholly or in part by the State for the same service. [2007, c. 491, §68 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §68 (AMD).



5 §17052. Mandatory retirement

1. Prohibition. No employee may be required, as a condition of employment, to retire at or before a specified age or after completion of a specified number of years of service.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Normal retirement age. This section may not be construed to prohibit the use of a normal retirement age, except that normal retirement age and the accrual or awarding of pension or retirement benefits may not be used in any way to require the retirement of an employee or to deny employment to a person.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17053. Exemption from taxation

The money in the various funds created by this Part are exempt from any state, county or municipal tax in the State. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17054. Legal process and assignment

The right of a person to a retirement allowance, the retirement allowance itself, the refund of a person's accumulated contributions, any death benefit, any other right accrued or accruing to any person under this Part and the money in the various funds created by this Part may not be subject to execution, garnishment, attachment or any other process and shall be unassignable except that: [1987, c. 739, §§4, 48 (AMD).]

1. Retirement allowance available for child support. A member's retirement allowance is available to satisfy any child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 1991, c. 184, §1 (AMD) .]

2. Accumulated contributions available for child support. A member's accumulated contributions that are refundable under sections 17705-A, 17706-A, 18306-A and 18307-A are available to satisfy any child support obligation that is otherwise enforceable by execution, garnishment, attachment, assignment or other process;

[ 2011, c. 606, §8 (AMD) .]

3. Recovery of overpayments by the retirement system. Any amounts due the retirement system as the result of overpayment or erroneous payment of benefits, an excess refund of contributions or overpayment or erroneous payment of life insurance benefits may be recovered from an individual's contributions, any benefits or life insurance benefits payable under this Part to the individual or the beneficiary of the individual or any combination of contributions and benefits. If the overpayment or excess refund of contributions resulted from a mistake of or incorrect information provided by an employee of the retirement system, or a mistake of the retiree or the recipient of the benefit or life insurance benefit, a penalty or interest may not be assessed by the retirement system. In all cases of recovery of overpayments through the reduction of a retirement benefit, whether with or without the assessment of interest by the retirement system, the recovery practices must be reasonable and consider the personal economic stability of the retiree in the establishment of the recovery schedule. The executive director may also take action to recover those amounts due from any amounts payable to the individual by any other state agency or by an action in a court of competent jurisdiction. Whenever the executive director makes a decision to recover any amounts under this subsection, that decision is subject to appeal under section 17451.

Employers are responsible for enrolling employees in the correct retirement plan. The retirement system shall provide training, education and information to assist employers in the correct enrollment of employees. If an employee is enrolled in the incorrect retirement plan by the employer through no fault of the employee, the employee may not lose any retirement benefits. The State is not responsible for the employer contribution when the employer is a school district, municipality or county and those contributions and assessed interest, if applicable, must be paid to the retirement system by the school district, municipality or county;

[ 2011, c. 606, §9 (AMD) .]

4. Qualified domestic relations order. The rights of a member, retiree, beneficiary or other payee under this Part are subject to the rights of or assignment to an alternate payee under a qualified domestic relations order in accordance with section 17059; and

[ 2011, c. 606, §10 (AMD) .]

5. Forfeiture and restitution. The rights and benefits of a member or retiree under this Part are subject to forfeiture or assignment to the member's spouse, dependent or former spouse in accordance with the provisions of Title 5, section 17062.

[ 2011, c. 606, §11 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§4,48 (AMD). 1991, c. 184, §§1,2 (AMD). 1991, c. 746, §§6-8 (AMD). 1991, c. 746, §10 (AFF). 1993, c. 386, §2 (AMD). 2005, c. 560, §1 (AMD). 2005, c. 560, §5 (AFF). 2007, c. 137, §9 (AMD). 2009, c. 322, §1 (AMD). 2011, c. 606, §§8-11 (AMD).



5 §17054-A. Responsibilities of employers and the retirement system

Employers are responsible for providing procedures by which employees for whom membership in the retirement system is optional make a membership election, for maintaining all records relevant to the election process and an individual employee's election and for informing the retirement system as to employee elections in accordance with procedures established by the executive director. The retirement system is responsible to ensure that its records accurately reflect the information provided by the employer. With respect to matters related to participation and membership in the retirement system other than those specified in this section, the retirement system and the board retain responsibility and authority according to applicable retirement system law and rules as to the employer and the employees to whom this Part applies, including the authority to make final administrative decisions. [2009, c. 474, §12 (NEW).]

SECTION HISTORY

2009, c. 474, §12 (NEW).



5 §17055. Beneficiary who is an incapacitated person or a minor

For the purposes of this Part: [1985, c. 801, §§ 5, 7 (NEW).]

1. Election of benefit. If a beneficiary is not lawfully qualified to make an election, the election shall be made for him by the person authorized to do so by Title 18-A, article V; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Payment of benefit. Payment of any benefit to an incapacitated person, as defined in Title 18-A, section 5-101, or a minor shall be made in accordance with Title 18-A, article V.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17056. Superior Court employees

1. Transfer to state employee account. Notwithstanding sections 18202 and 18408, funds held by the retirement system to the credit of employees of any Superior Court who became employees of the State pursuant to Public Law 1975, chapters 383 and 408, shall be transferred on the records of the retirement system to the state employee account.

[ 1989, c. 399, §1 (AMD) .]

2. Vote.

[ 1989, c. 399, §2 (RP) .]

3. Creditable service. Creditable service shall be determined as follows.

A. Creditable service for employees described in subsection 1 shall be determined as if their service had been rendered as state employees. [1985, c. 801, §§ 5, 7 (NEW).]

B. Creditable service for former employees of any Superior Court who retired after July 1, 1976, shall be determined as if all their service had been rendered as state employees. [1989, c. 399, §3 (AMD).]

[ 1989, c. 399, §3 (AMD) .]

4. Additional funds. If, after review by the actuary of the State Employee and Teacher Retirement Program, it is determined that additional funds are required to finance in full the accrued retirement benefits for employees described in this section:

A. The actuary shall estimate the amount of additional funds necessary to provide full retirement benefits for the period before July 1, 1976; and [1985, c. 801, §§ 5, 7 (NEW).]

B. The counties shall provide funds necessary to fulfill this obligation from the retirement allowance funds of those counties. [1989, c. 399, §4 (AMD).]

[ 2007, c. 491, §69 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 399, §§1-5 (AMD). 2007, c. 491, §69 (AMD).



5 §17057. Information not public record

1. Medical information. Medical information of any kind in the possession of the retirement system, including information pertaining to diagnosis or treatment of mental or emotional disorders, is confidential and not open to public inspection and does not constitute "public records" as defined in Title 1, section 402, subsection 3. Records containing medical information may be examined by the employee to whom they relate or by the State or participating local district employer of the employee for any purposes related to any claim for workers' compensation or any other benefit. The employee must be advised in writing by the retirement system of any request by the employer to examine the employee's medical records. Medical information obtained pursuant to this section remains confidential, except as otherwise provided by law, and except when involved in proceedings resulting from an appeal pursuant to section 17451 or proceedings regarding claims for other retirement benefits.

[ 1991, c. 824, Pt. A, §7 (RPR) .]

2. Group life insurance information. Information in the possession of the retirement system regarding a participant's designated beneficiary or amount of insurance coverage or group life insurance is confidential and not open to public inspection and does not constitute "public records" as defined in Title 1, section 402, subsection 3.

[ 1991, c. 824, Pt. A, §7 (RPR) .]

3. Home contact information. Except as provided in this subsection, records of home contact information of members and benefit recipients of any of the programs of the retirement system and of staff members that are in the possession of the retirement system are confidential, not open to public inspection and not public records as defined in Title 1, section 402, subsection 3.

A. For purposes of this subsection, "home contact information" means a home address, home telephone number, home facsimile transmission number or home e-mail address. [2003, c. 632, §1 (NEW).]

B. [2007, c. 47, §1 (RP).]

C. This subsection does not apply to the home address of a member or a benefit recipient of any of the programs of the retirement system used only for membership recruitment purposes by a nonprofit or public organization established to provide programs, services and representation to Maine public sector retirees unless the retirement system member or benefit recipient has signed a form made available by the retirement system indicating that the individual does not authorize disclosure of that individual's home address. The retirement system may not provide information under this subsection to an organization if the retirement system has determined that the organization obtained information for the purpose of membership recruitment but used the information for a purpose other than membership recruitment. [2007, c. 491, §70 (AMD).]

[ 2007, c. 491, §70 (AMD) .]

4. Investment activity information. Disclosure of private market investment activity of the retirement system is governed by this subsection.

A. Documentary material, data or information in the possession of the retirement system that consists of trade secrets or commercial or financial information that relates to actual or potential private market investments of the retirement system is confidential and not open to public inspection and does not constitute "public records" as defined in Title 1, section 402, subsection 3 if, in the sole discretion of the retirement system, the disclosure of the material, data or information may:

(1) Impair the retirement system's ability to obtain such material, data or information in the future;

(2) Cause substantial harm to the competitive position of the retirement system or of the person or entity from whom the information was obtained; or

(3) Result in the potential violation of state and federal laws and regulations relating to insider trading. [2011, c. 449, §1 (AMD).]

B. The following information concerning any fund in which the retirement system is invested is not exempt from disclosure:

(1) The retirement system's total commitment to the fund;

(2) The date of the commitment to the fund;

(3) Contributions and distributions made to or received from the fund;

(4) The market value of the investment;

(5) The name of the fund; and

(6) The interim internal rate of return of the fund. [2011, c. 449, §1 (AMD).]

C. For purposes of this subsection, "private market investment" means:

(1) Direct investments in land, timber, mineral rights, private company equity or private company debt;

(2) Indirect investments in limited partnerships, limited liability corporations or other entities that may invest in the investments described in subparagraph (1);

(3) Investments in unregistered securities or funds offered under exemptions provided in Section 144(A) of the Securities Act of 1933, as amended, or Section 3(c)1 or 3(c)7 of the Investment Company Act of 1940, as amended; or

(4) Investments or potential investments of the retirement system pursuant to the state innovation finance program authorized under Title 10, section 1026-T. [2011, c. 449, §1 (NEW).]

[ 2011, c. 449, §1 (AMD) .]

5. Personnel records of Maine Public Employees Retirement System staff. The following records are confidential and not open to public inspection and are not public records as defined in Title 1, section 402, subsection 3:

A. Papers relating to applications, examinations or evaluations of applicants. Except as provided in this subsection, applications, resumes, letters and notes of reference, working papers, research materials, records, examinations and any other documents or records and the information they contain, solicited or prepared either by the applicant or the retirement system for use in the examination or evaluation of applicants for positions as retirement system employees, are confidential.

(1) Notwithstanding any confidentiality provision to the contrary, applications, resumes and letters and notes of reference, other than those letters and notes of reference expressly submitted in confidence, pertaining to the applicant hired are public records after the applicant is hired, except that personal contact information is not a public record as provided in Title 1, section 402, subsection 3, paragraph O.

(2) Telephone numbers are not public records if they are designated as "unlisted" or "unpublished" in an application, resume or letter or note of reference.

(3) This paragraph does not preclude a union representative from access to personnel records, consistent with paragraph D, that may be necessary for the bargaining agent to carry out collective bargaining responsibilities. Any records available to union representatives that are otherwise covered by this paragraph remain confidential and are not open to public inspection; [2011, c. 449, §2 (NEW).]

B. Personal information. Records containing the following information are confidential, except that the records may be examined by the employee to whom they relate when the examination is permitted or required by law:

(1) Medical information of any kind, including information pertaining to diagnosis or treatment of mental or emotional disorders;

(2) Performance evaluations and personal references submitted in confidence;

(3) Information pertaining to the creditworthiness of a named employee;

(4) Information pertaining to the personal history, general character or conduct of members of the employee's immediate family;

(5) Personal information pertaining to the employee's race, color, religion, sex, national origin, ancestry, age, physical disability, mental disability, marital status and sexual orientation; social security number; personal contact information as provided in Title 1, section 402, subsection 3, paragraph O; and personal employment choices pertaining to elected payroll deductions, deferred compensation, savings plans, pension plans, health insurance and life insurance; and

(6) Complaints, charges or accusations of misconduct, replies to those complaints, charges or accusations and any other information or materials that may result in disciplinary action. If disciplinary action is taken, the final written decision relating to that action is no longer confidential after the decision is completed if it imposes or upholds discipline. If an arbitrator completely overturns or removes disciplinary action from an employee personnel file, the final written decision is public except that the employee's name must be deleted from the final written decision and kept confidential. If the employee whose name was deleted from the final written decision discloses that the employee is the person who is the subject of the final written decision, the entire final written decision, with regard to that employee, is public.

For purposes of this subparagraph, "final written decision" means:

(a) The final written administrative decision that is not appealed pursuant to a grievance arbitration procedure; or

(b) If the final written administrative decision is appealed to arbitration, the final written decision of a neutral arbitrator.

A final written administrative decision that is appealed to arbitration is no longer confidential 120 days after a written request for the decision is made to the employer if the final written decision of the neutral arbitrator is not issued and released before the expiration of the 120 days.

This paragraph does not preclude a union representative from having access to personnel records that are necessary for the bargaining agent to carry out collective bargaining responsibilities. Any records available to union representatives that are otherwise covered by this paragraph remain confidential and are not open for public inspection; [2011, c. 449, §2 (NEW).]

C. Other information to which access by the general public is prohibited by law; and [2011, c. 449, §2 (NEW).]

D. Certain information for grievance and other proceedings. The retirement system may release specific information designated confidential by this paragraph to be used in negotiations, mediation, fact finding, arbitration, grievance proceedings and other proceedings in which the retirement system is a party. For the purpose of this paragraph, "other proceedings" means unemployment compensation proceedings, workers' compensation proceedings, human rights proceedings and labor relations proceedings. [2011, c. 449, §2 (NEW).]

[ 2011, c. 449, §2 (NEW) .]

6. Treatment of confidential information. Confidential information provided under subsection 5 is governed by the following.

A. Only the information that is necessary and directly related to the proceeding may be released. [2011, c. 449, §2 (NEW).]

B. The proceeding for which the confidential information is provided must be private and not open to the public if possible. If the proceeding is open to the public, the confidential information may not be disclosed except exclusively in the presence of the fact finder, the parties and counsel of record and the employee who is the subject of the proceeding and provisions are made to ensure that there is no public access to the confidential information. [2011, c. 449, §2 (NEW).]

C. The retirement system may use this confidential information in proceedings and provide copies to an employee organization if that organization is a party to the proceedings and the information is directly related to those proceedings as defined by the applicable collective bargaining agreement. Confidential personnel records in the possession of the retirement system are not open to public inspection and are not public records. [2011, c. 449, §2 (NEW).]

[ 2011, c. 449, §2 (NEW) .]

SECTION HISTORY

1989, c. 76, (NEW). 1991, c. 480, §2 (RPR). 1991, c. 580, §2 (AMD). 1991, c. 824, §A7 (RPR). 2003, c. 632, §1 (AMD). 2005, c. 149, §§1,2 (AMD). 2007, c. 47, §§1, 2 (AMD). 2007, c. 491, §70 (AMD). RR 2009, c. 2, §3 (COR). 2009, c. 633, §1 (AMD). 2011, c. 449, §§1, 2 (AMD).



5 §17058. Information for administrative or judicial proceedings

If information regarding the availability, calculation or value of any benefit is required for an administrative or judicial proceeding, the party seeking the information must file written questions requesting that information with the executive director. The executive director, or the executive director's designee, shall make a certified response to those questions within 30 days and the certified response is admissible as evidence in any administrative or judicial proceeding. A subpoena or other form of discovery directed at obtaining the information may not be issued nor may employees of the retirement system be required to testify on the subjects covered by the certified response unless there is an express finding by an administrative agency or a court that there is a compelling necessity to permit further discovery or to require testimony. [1991, c. 580, §3 (NEW).]

SECTION HISTORY

1991, c. 580, §3 (NEW).



5 §17059. Qualified domestic relations orders

1. Determination by executive director. The executive director or the executive director's designee has exclusive authority to determine whether a domestic relations order is a qualified domestic relations order under this section. A determination by the executive director or the executive director's designee under this section may be appealed to the board as provided by section 17451.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

2. No jurisdiction over retirement system. The retirement system may not be made a party with respect to a divorce or other domestic relations action in which an alternate payee's right to receive all or a portion of the benefits payable to a member or retiree under the retirement system is created or established. A party to such an action who attempts to make the retirement system a party to the action contrary to this subsection is liable to the retirement system for its costs and attorney's fees.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

3. Benefits and withdrawal of contributions. For the purposes of this section, benefits payable with respect to a member or retiree under any of the programs of the retirement system include the types of benefits payable by the retirement system and a withdrawal of contributions from the retirement system.

[ 2007, c. 491, §71 (AMD) .]

4. Requirements. A domestic relations order is a qualified domestic relations order only if the order:

A. Clearly specifies the name, social security number and last known mailing address, if any, of the member or retiree and the name, social security number and mailing address of each alternate payee covered by the order; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

B. Clearly specifies the amount or percentage of the member's or retiree's benefits to be paid by the retirement system to each alternate payee or the manner in which the amount or percentage is to be determined; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

C. Clearly specifies the number of payments or the period to which the order applies; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

D. Clearly specifies that the order applies to the retirement system; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

E. Does not require the retirement system to provide a type or form of benefit or an option not otherwise provided by the retirement system; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

F. Does not require the retirement system to provide increased benefits determined on the basis of actuarial value; [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

G. Does not require the payment of benefits to an alternate payee that are required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order; and [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

H. Does not require the payment of benefits to an alternate payee before the retirement of a member, the distribution of a withdrawal of contributions to a member or other distribution to a member required by law. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

5. Additional criteria. The board may also require by rule that a qualified domestic relations order meet one or more of the following requirements.

A. The order must provide for a proportional reduction of the amount awarded to an alternate payee in the event of the retirement of the member before normal retirement age. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

B. The order may not purport to require the designation of a particular person as the recipient of benefits in the event of a member's or retiree's death. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

C. The order may not purport to require the selection of a particular benefit payment plan or option. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

D. The order must provide clearly for each possible benefit distribution under plan provisions. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

E. The order may not require any action on the part of the retirement system contrary to its governing laws or plan provisions other than the direct payment of the benefit awarded to an alternate payee. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

F. The order may not make the award of an interest contingent on any condition other than those conditions resulting in the liability of the retirement system for payments under its plan provisions. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

G. The order may not purport to award any future benefit increases that are provided or required by the Legislature. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

H. The order must provide for a proportional reduction of the amount awarded to an alternate payee in the event that benefits available to the retiree or member are reduced by law. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

6. Determination. The executive director or the executive director's designee, upon receipt of a certified copy of a domestic relations order and written request for a determination, shall determine whether the order is a qualified domestic relations order and shall notify the member or retiree and each alternate payee of the determination.

A. If the order is determined to be a qualified domestic relations order, it is presumed to be in compliance with all requirements of this Part. The retirement system shall pay benefits in accordance with the order and shall give effect to the plain meaning of its terms notwithstanding any failure of the order to cite or reference statutory or rule provisions. A beneficiary or recipient of a right or benefit provided for or awarded in a qualified domestic relations order may not be deprived of that right or benefit, or any part of that right or benefit, by a subsequent act or omission of the member, another claimant or beneficiary or the retirement system, notwithstanding any provision of law to the contrary or any policy or procedure the retirement system employs in the implementation of this Part. [2005, c. 560, §2 (AMD); 2005, c. 560, §5 (AFF).]

B. If the order is determined not to be a qualified domestic relations order, the member or retiree or any alternate payee named in the order may appeal the executive director's determination in the manner specified in section 17451 or may petition the court that issued the order to amend the order so that it is qualified. Except as otherwise provided by law, the court that issued the order or that otherwise would have jurisdiction over the matter has jurisdiction to amend the order so that it will be qualified even though all other matters incident to the action or proceeding have been fully and finally adjudicated. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

[ 2005, c. 560, §2 (AMD); 2005, c. 560, §5 (AFF) .]

7. Interim accounting. During any period in which the issue of whether a domestic relations order is a qualified domestic relations order is being determined by the executive director, the executive director's designee, the board, a court of competent jurisdiction or otherwise, the retirement system shall account separately for the amounts, in this section referred to as the "segregated amounts," that would have been payable to the alternate payee during that period if the order had been determined to be a qualified domestic relations order.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

8. Payment of segregated amounts. If a domestic relations order is determined to be a qualified domestic relations order, the retirement system shall pay the segregated amounts to the person or persons entitled to the segregated amounts and shall thereafter pay benefits pursuant to the order.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

9. Payments if determined not qualified or if no determination within 18 months. If a domestic relations order is determined not to be a qualified domestic relations order or if the issue as to whether a domestic relations order is a qualified domestic relations order is not resolved within 18 months of the date the order and written request for a determination are received by the retirement system, the retirement system shall pay the segregated amounts without interest, and shall thereafter pay benefits, to the person or persons who would have been entitled to such amounts if there had been no order. This subsection may not be construed to limit or otherwise affect any liability, responsibility or duty of a party with respect to any other party to the action from which the order arose.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

10. Determination after 18 months. Any determination that an order is a qualified domestic relations order that is made after the close of the 18-month period established in subsection 9 must be applied prospectively only.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

11. No liability. The retirement system, the board and officers and employees of the retirement system are not liable to any person for making payments of any benefits in accordance with a domestic relations order in a cause of action in which a member or a retiree was a party or for making payments in accordance with subsection 9.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

12. Information provided to spouse. Upon being furnished with an attested copy of a complaint for divorce, the retirement system shall provide the spouse of a member with the same information that would be provided to the member.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

13. Rules. The board may adopt rules to implement this section. The rules may provide for charging a reasonable fee for processing domestic relations orders.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

14. Application. This section applies to all domestic relations orders issued after March 27, 1992 and, with the mutual consent of the parties, to any domestic relations orders issued on or before March 27, 1992.

[ RR 1997, c. 2, §20 (COR) .]

SECTION HISTORY

1991, c. 746, §9 (NEW). 1991, c. 746, §10 (AFF). RR 1997, c. 2, §20 (COR). 2005, c. 560, §2 (AMD). 2005, c. 560, §5 (AFF). 2007, c. 491, §71 (AMD).



5 §17060. Life annuity or lump-sum payment in lieu of benefits awarded by qualified domestic relations order

1. Annuity or lump sum. The board may by rule provide that, in lieu of paying an alternate payee the interest awarded by a qualified domestic relations order, the retirement system may pay the alternate payee an amount that is the actuarial equivalent of that interest in the form of:

A. An annuity payable in equal monthly installments for the life of the alternate payee; or [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

B. A lump sum. [1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF).]

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

2. Determination by retirement system. The determination of whether to pay an amount authorized by this section in lieu of the interest awarded by the qualified domestic relations order is within the exclusive discretion of the retirement system.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

3. Reduced payment to member, retiree or beneficiary. If the retirement system elects to pay the alternate payee pursuant to this section, the benefit payable by the retirement system to the member, retiree or beneficiary must be reduced by the interest in the benefit awarded to the alternate payee by the qualified domestic relations order.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

4. Reliance on designation or selection. If the retirement system pays the alternate payee pursuant to this section, the retirement system is entitled to rely on a beneficiary designation or benefit option selection made or changed pursuant to its plan without regard to any domestic relations order.

[ 1991, c. 746, §9 (NEW); 1991, c. 746, §10 (AFF) .]

SECTION HISTORY

1991, c. 746, §9 (NEW). 1991, c. 746, §10 (AFF).



5 §17061. Termination of interest in retirement system

The death of an alternate payee as defined in section 17001, subsection 3-B terminates the interest of the alternate payee in the retirement system. This section does not affect an interest in the retirement system accrued to an individual as a member of a retirement program of the retirement system. [2007, c. 491, §72 (AMD).]

SECTION HISTORY

1991, c. 746, §9 (NEW). 1991, c. 746, §10 (AFF). 2007, c. 491, §72 (AMD).



5 §17062. Forfeiture of benefits for crime; restitution

1. Crime. If a member is convicted of or pleads guilty or no contest to a crime committed in connection with the member's public office or public employment or to a crime the member's position placed the member in a position to commit, the member's right to receive any benefit or payment of any kind under this Part is subject to the following.

A. If the penalties for the crime are greater than or equal to the penalties for a Class C crime, the court may order the forfeiture of the member's right to receive any benefit or payment of any kind under this Part except a return of the amount contributed by the member to the retirement system without interest, subject to paragraph B. [2011, c. 606, §12 (NEW).]

B. If the court orders the member to make restitution to the State or any political subdivision of the State for monetary loss incurred as a result of the crime, the court may order that restitution payments be made by the retirement system from the amount contributed by the member to the retirement system. [2011, c. 606, §12 (NEW).]

C. Subject to the requirements of subsection 2, the court may award to the member's spouse, dependent or former spouse as an alternate payee some or all of the amount that, but for the forfeiture under paragraph A, may otherwise be payable. Upon order of the court, the retirement system shall provide information concerning the member's membership that the court considers relevant to the determination of the amount of an award under this paragraph. In determining the award, the court shall consider the totality of the circumstances, including, but not limited to:

(1) The role, if any, of the member's spouse, dependent or former spouse in connection with the crime;

(2) The degree of knowledge, if any, possessed by the member's spouse, dependent or former spouse in connection with the crime; and

(3) The extent to which the spouse, dependent or former spouse was relying on the forfeited benefits. [2011, c. 606, §12 (NEW).]

[ 2011, c. 606, §12 (NEW) .]

2. Benefit award requirements. An award ordered under subsection 1, paragraph C may not require the retirement system to:

A. Provide a type or form of benefit or an option not otherwise provided by the retirement system; [2011, c. 606, §12 (NEW).]

B. Provide increased benefits determined on the basis of actuarial value; or [2011, c. 606, §12 (NEW).]

C. Take an action contrary to its governing laws or plan provisions other than the direct payment of the benefit awarded to the spouse, dependent or former spouse. [2011, c. 606, §12 (NEW).]

[ 2011, c. 606, §12 (NEW) .]

SECTION HISTORY

2011, c. 606, §12 (NEW).






Subchapter 3: ESTABLISHMENT AND ADMINISTRATION

5 §17101. Establishment

1. Purpose. There is established a retirement system, the functions and operations of which are under the supervision of the board, for the purpose of providing retirement allowances and other benefits under this Part for employees.

[ 1993, c. 410, Pt. L, §14 (AMD) .]

2. Name. The retirement system is known as the "Maine Public Employees Retirement System" and by that name all of its business must be transacted, all of its funds invested and all of its cash and securities and other property held in trust for the purpose for which received.

[ 2007, c. 58, §1 (AMD) .]

3. Date of establishment. The date of establishment of the retirement system is:

A. July 1, 1942, for all employees who were employed by the State before July 1, 1947; [1985, c. 801, §§ 5, 7 (NEW).]

B. July 1, 1947, for employees employed for the first time after July 1, 1947; [1985, c. 801, §§ 5, 7 (NEW).]

C. July 1, 1947, for all teachers employed as teachers before July 1, 1947; [1985, c. 801, §§ 5, 7 (NEW).]

D. The date of participation set by the participating local district under section 18201; or [1985, c. 801, §§ 5, 7 (NEW).]

E. The date on which contributions were first made to any retirement system supported in whole or in part by the State, for all other employees. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Corporation.

[ 1993, c. 410, Pt. L, §15 (RP) .]

5. Body corporate and politic. The retirement system is a body corporate and politic and an incorporated public instrumentality of the State and the exercise of powers conferred by this Part are held to be the performance of essential government functions.

[ 1993, c. 410, Pt. L, §16 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1993, c. 410, §§L14-16 (AMD). 2007, c. 58, §1 (AMD).



5 §17102. Board of trustees

1. Composition. The Board of Trustees of the Maine Public Employees Retirement System, established by section 12004-F, subsection 9, is composed of 8 trustees, as follows:

A. The Treasurer of State or the Deputy Treasurer of State; [1997, c. 625, §1 (AMD).]

B. A person who is a member of the State Employee and Teacher Retirement Program of the retirement system through employment as a teacher and who is duly elected by the Maine Education Association; [2007, c. 491, §73 (AMD).]

C. A person who is a member of the State Employee and Teacher Retirement Program of the retirement system through employment as a state employee and who is duly elected by the Maine State Employees' Association; [2007, c. 491, §74 (AMD).]

D. Four persons appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over retirement matters and to confirmation by the Legislature:

(1) At least 2 of whom must be qualified through training or experience in the field of investments, accounting, banking or insurance or as actuaries;

(2) One of whom must be selected from a list of 3 nominees submitted by the Maine Retired Teachers' Association; and

(3) One of whom must be the recipient of a retirement allowance through the retirement system and be selected from a list or lists of nominees submitted by retired state employees, retired participating local district employees or a committee comprised of representatives of these groups; and [1995, c. 3, §1 (AMD).]

E. A person who is a member of the Participating Local District Retirement Program of the retirement system through a participating local district and who is appointed by the governing body of the Maine Municipal Association. [2007, c. 491, §75 (AMD).]

F. [1987, c. 715, §5 (RP).]

The names of proposed trustees elected or appointed under paragraphs B, C or E must be submitted to the Legislature by the Governor and are subject to review by the joint standing committee of the Legislature having jurisdiction over retirement matters and to confirmation by the Legislature. A member who is elected or appointed may serve in the position of trustee from the date of election or appointment unless the Legislature rejects the confirmation.

Each trustee subject to paragraphs B to E must have a working knowledge of retirement policy and legal issues and a general knowledge and understanding of banking, finance and investment practices.

[ 2007, c. 491, §§73-75 (AMD) .]

1-A. Retirement system employees ineligible. The executive director and the employees of the retirement system may not serve on the board of trustees.

[ 1989, c. 483, Pt. A, §25 (NEW) .]

2. Chairman. The board shall elect from its membership a chairman.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Term. The terms of the trustees shall be determined as follows.

A. Each trustee, except the Treasurer of State, shall serve a term of 3 years. [1985, c. 801, §§5, 7 (NEW).]

B. A trustee shall continue to serve after the expiration of his term until a successor is appointed and qualified, but the trustee's continuation as a trustee does not change the expiration date of the trustee's term. [1985, c. 801, §§5, 7 (NEW).]

C. The term of a trustee appointed to succeed a trustee whose term has expired shall begin on the day after the expiration date of the 3-year term of the previous trustee, regardless of the effective date of the new appointment. [1985, c. 801, §§5, 7 (NEW).]

D. Appointments to any vacancy caused by death, resignation or ineligibility shall be for the unexpired portion of the term. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Oath. Each trustee shall, within 30 days after the trustee's appointment, take an oath of office to faithfully discharge the duties of a trustee, in the form prescribed by the Constitution of Maine.

A. The oath must be subscribed to by the trustee making it. [2001, c. 181, §4 (AMD).]

B. The oath must be certified by the officer before whom it was taken and immediately filed in the office of the Secretary of State. [2001, c. 181, §4 (AMD).]

[ 2001, c. 181, §4 (AMD) .]

5. Transaction of business. The transaction of business by the board is governed as follows.

A. Five trustees constitute a quorum for the transaction of any business. [1997, c. 625, §2 (AMD).]

B. Each trustee is entitled to one vote. [1997, c. 625, §2 (AMD).]

C. Five votes are necessary for any resolution or action by the board at any meeting of the board. [1997, c. 625, §2 (AMD).]

[ 1997, c. 625, §2 (AMD) .]

6. Compensation. The trustees shall be compensated, as provided in chapter 379, from the funds of the retirement system. For the purposes of this subsection, "administrative leave" means an excused absence from work during the employee's normal work schedule for which the employee does not receive a reduction in compensation, except that it does not include the use of earned vacation time specified by the employment contract; "public employee trustee" means a trustee selected or elected according to subsection 1, paragraph B, C or E, or an employee as that term is defined by section 17001, subsection 14. Notwithstanding section 12004-F, subsection 9, certain trustees shall be compensated as follows. The employer of a public employee trustee shall grant administrative leave at the request of that trustee in order for that trustee to attend an activity compensable under section 12002-B. If administrative leave is granted to the trustee, then the trustee shall not receive per diem authorized under chapter 379 and an amount equal to the legislative per diem which would otherwise be paid from the funds of the retirement system to the trustee shall be paid directly to that person's employer, unless the employer is the State.

[ 1989, c. 483, Pt. A, §26 (RPR) .]

7. Expenses. The necessary expenses incurred by the board in the operation of the retirement system must be paid according to the purpose for which they are incurred from the assets of the fund or funds established in section 17152.

[ 2007, c. 240, Pt. U, §5 (AMD) .]

8. Legal advisor. The Attorney General or an assistant designated by the Attorney General shall be legal advisor to the board.

[ 1985, c. 801, §§5, 7 (NEW) .]

9. Record. The board shall keep a record of all its proceedings, which:

A. Shall comply with the requirements of section 8056, subsection 5 and sections 9059 and 9061, to the extent those laws are applicable; and [1985, c. 801, §§5, 7 (NEW).]

B. Shall be open to public inspection. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

10. Reports. The board shall publish annually for each fiscal year:

A. A report showing the fiscal transactions of the retirement system for the fiscal year and the assets and liabilities of each of the programs of the retirement system at the end of the fiscal year; and [2007, c. 491, §76 (AMD).]

B. The actuary's report on the actuarial valuation of the financial condition of each of the programs of the retirement system for the fiscal year. [2007, c. 491, §76 (AMD).]

[ 2007, c. 491, §76 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §4 (AMD). 1987, c. 715, §§4,5 (AMD). 1989, c. 483, §§A25,A26 (AMD). 1989, c. 503, §B33 (AMD). P&SL 1993, c. 67, §1 (AMD). 1993, c. 410, §L17 (AMD). 1995, c. 3, §1 (AMD). 1997, c. 625, §1 (AMD). 1997, c. 625, §2 (AMD). 2001, c. 181, §4 (AMD). 2007, c. 58, §3 (REV). 2007, c. 240, Pt. U, §5 (AMD). 2007, c. 491, §§73-76 (AMD).



5 §17103. Duties of the board of trustees

In addition to other duties set out in this Part, the board shall have the following duties. [1985, c. 801, §§ 5, 7 (NEW).]

1. Operation of retirement system. The board shall have responsibility for the proper operation of the retirement system and for making this Part effective.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Policy-making and supervision. The board shall formulate policies and exercise general supervision under this Part.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Meeting. The board shall meet at least once in each month for the transaction of such business as may properly come before it.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Rules. Subject to the limitations of this Part, and subject to the requirements of chapter 375, subchapter II, to the extent those requirements are applicable, the board shall, from time to time, establish rules for the administration of the funds created by this Part and for the transaction of business, including rules establishing the requirements for a beneficiary to qualify as a full-time student.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

5. Determination of employee. In all cases of doubt, the board shall determine whether any person is an employee.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

6. Rights, credits and privileges; decisions. The board shall in all cases make the final and determining administrative decision in all matters affecting the rights, credits and privileges of all members of all programs of the retirement system whether in participating local districts or in the state service.

Whenever the board finds that, because of an error or omission on the part of the employer of a member or retired member, a member or retired member is required to make a payment or payments to the retirement system, the board may waive payment of all or part of the amount due from the member or retired member. In these instances of recovery of overpayments from members of the retirement system, the retirement system is governed by section 17054, subsection 3.

[ 2009, c. 322, §2 (AMD) .]

6-A. Communication between the board and members of the retirement system. Communications between the board and members of the retirement system are governed by this subsection.

A. The board shall make all members aware of the requirements in law or rule and any changes to these requirements governing retirees, disability benefits and any other benefits provided by the retirement system. All retirement information provided to retirement system members must be provided by highly competent individuals well-trained and knowledgeable about the benefits and requirements of the retirement system in both law and rules, including requirements to qualify for disability retirement, and including information provided by individuals representing participating local districts to members. The board shall provide applicants for retirement or disability status with materials summarizing the most significant requirements and restrictions in state laws and rules to include, at a minimum, retirement benefits, postretirement employment and responsibilities of retirees. These materials must be clearly written in simple and understandable terms. [2009, c. 322, §3 (NEW).]

B. In the event that a member requests to retire before normal retirement age, it is the primary responsibility of the retirement system to ensure through all feasible means that the member is informed of all the restrictions related to early retirement. [2009, c. 322, §3 (NEW).]

[ 2009, c. 322, §3 (NEW) .]

7. Administrative and financial decisions. The board shall make the final decision on all matters pertaining to administration, actuarial assumptions, actuarial recommendations and the reserves and the investments of the retirement system and direct cash receipts as it considers appropriate, notwithstanding section 131. Notwithstanding any other provision of law, the board, as the employer of the staff of the retirement system and as the executive body, shall establish policies and make decisions on matters pertaining to the administration and operations of the Maine Public Employees Retirement System as an independent agency, including, but not limited to, personnel and payroll, accounting and financial matters, acquisition and disposition of capital assets and data processing. The board may delegate these duties and responsibilities as it considers appropriate. Board policies regarding the operation of its administrative offices must be consistent with applicable state and federal health and safety requirements.

A. If the decision is related to or results in rules, rules must be adopted as provided in subsection 4. [1993, c. 410, Pt. L, §18 (AMD).]

B. If the decision determines the rights, credits or privileges of an individual member or group of members, the determination is considered an adjudicatory proceeding under chapter 375, subchapter 4 and may be made only after the giving of notice as required in that subchapter and after hearing if a hearing is requested by a person whose rights, credits or privileges are to be determined. A hearing must be conducted in accordance with chapter 375. [2007, c. 249, §10 (AMD).]

[ 2007, c. 58, §3 (REV); 2007, c. 249, §10 (AMD) .]

8. Executive director. The board shall appoint an executive director whose salary shall be set by the board subject to the requirements of Title 2, section 6-D.

[ 1989, c. 483, Pt. A, §§27, 63 (AMD) .]

9. Review of statutory amendments. The board shall review all amendments to this Part that are proposed to be enacted by the Legislature and shall report to the proper legislative committee or authority on the impact of each of those amendments on the retirement system.

A. The report shall state the impact of each amendment on all aspects of the retirement system, including the amendment's purposes, the resulting equitable or inequitable treatment of members, the funding of the costs of benefits, the amendment's consistency with other provisions of this Part and the value of the amendment to the retirement system. [1985, c. 801, §§ 5, 7 (NEW).]

B. When determined necessary by the retirement system or directed by the legislative committee or a member of that committee, the report on each amendment must include a separate evaluation by the actuary. [1993, c. 595, §4 (AMD).]

[ 1993, c. 595, §4 (AMD) .]

10. Review of special resolves. The board shall review, in the manner described in subsection 9, all special resolves or other legislation which propose to grant benefits to be paid to any person by the retirement system and to which the person would not be entitled under the provisions of this Part but for the enactment of the special resolve or other legislation.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

11. Report to Legislature. The board shall make a written report to the appropriate legislative committee on or before March 1st of each year that must contain:

A. A discussion of any areas of policy or administration that, in the opinion of the board, should be brought to the attention of the committee; [1997, c. 651, §3 (AMD).]

B. Any proposed legislation amending the retirement system law that the board recommends to improve the retirement system; [1997, c. 651, §3 (AMD).]

C. A discussion of the progress toward meeting the goals of chapter 161; [1993, c. 410, Pt. L, §19 (AMD).]

D. A review of the operations of the retirement system, including a summary of administrative expenses and improvements in the delivery of services to members of the retirement system; [2009, c. 322, §4 (AMD).]

E. A budget report showing the budget status of the administrative operations and functions of the system for the current fiscal year relative to the budget for the current fiscal year; [2009, c. 322, §4 (AMD).]

F. The number of individuals who retired in the previous calendar year categorized by plan status; [2009, c. 322, §4 (NEW).]

G. The number of new active members of the retirement system who became members during the previous year, by plan status; [2009, c. 322, §4 (NEW).]

H. The amount of earnings on investment in the previous calendar year; [2009, c. 322, §4 (NEW).]

I. The total amount of employee and employer contributions to the retirement system in the previous calendar year and the total amount of payout to retirees, categorized by plan status; and [2009, c. 322, §4 (NEW).]

J. The number of persons who applied for disability retirement during the previous calendar year including:

(1) The number of applicants for disability retirement who were awarded benefits at the application stage;

(2) The number of applicants for disability retirement who were awarded benefits following the submission of additional information;

(3) The net number of applicants for disability retirement who appealed decisions that denied disability retirement status; and

(4) The number of applicants who were granted disability retirement following their appeals. [2009, c. 322, §4 (NEW).]

[ 2009, c. 322, §4 (AMD) .]

12. Defined contribution plan. The board shall establish a defined contribution plan by July 1, 1994 that is consistent with the requirements of the United States Internal Revenue Code and may be a defined contribution plan for other purposes. The board may establish a separate defined contribution plan or plans for other purposes.

[ 1993, c. 387, Pt. A, §4 (NEW) .]

13. Budget. By December 1st, annually, the board shall present to the Legislature for its approval the administrative operating budget of the Maine Public Employees Retirement System for the next fiscal year. All expenses incurred in carrying out this Part must be paid from funds deposited in the Expense Fund, and no liability or obligation may be incurred under this chapter beyond the amount approved in the administrative operating budget. The board may make expenditures out of the Expense Fund only in accordance with allocations approved by the Legislature. Any balance of an allocation or subdivision of an allocation made by the Legislature for the Maine Public Employees Retirement System that at the time is not required for the purpose named in the allocation or subdivision may be transferred prior to the closing of the books to any other allocation or subdivision of any allocation made by the Legislature for the use of the Maine Public Employees Retirement System for the same fiscal year. The transfer is subject to review by the joint standing committee of the Legislature having jurisdiction over retirement matters. Financial statements describing the transfer must be submitted by the Maine Public Employees Retirement System to the Office of Fiscal and Program Review 30 days before the transfer is implemented. In case of extraordinary emergency transfers, the 30-day prior submission requirement may be waived by vote of the committee. These financial statements must include information specifying the accounts that are affected, the amount to be transferred, a description of the transfer and a detailed explanation of the reason the transfer is needed. At the end of each fiscal year, unexpended balances must be carried forward to the next year and do not lapse. Any unexpended balance in the Expense Fund on December 31, 1993 must be transferred to the system as an independent agency and carried forward.

[ 1993, c. 410, Pt. L, §22 (NEW); 2007, c. 58, §3 (REV) .]

14. Collective bargaining agreements. Collective bargaining agreements between the system and its employees are not effective unless approved by the Legislature.

[ 1993, c. 410, Pt. L, §22 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 247, §§5,6 (AMD). 1989, c. 483, §§A27-30,A63 (AMD). 1989, c. 677, §§1,3 (AMD). 1993, c. 387, §A4 (AMD). 1993, c. 410, §§L18-22 (AMD). 1993, c. 595, §4 (AMD). 1997, c. 651, §3 (AMD). 2007, c. 58, §3 (REV). 2007, c. 249, §10 (AMD). 2007, c. 491, §77 (AMD). 2009, c. 322, §§2-4 (AMD).



5 §17104. Powers of the board of trustees

In addition to other powers set forth in this Part, the board may employ or contract with persons for investment counsel or advice and for other expert, professional or other assistance as may be appropriate to aid in carrying out the board's functions. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17105. Executive director

1. Duties. In addition to other duties set out in this Part, the executive director, as appointed under section 17103, subsection 8, shall have the following duties.

A. The executive director shall have administrative responsibility for the retirement system, including responsibility for the approval of the payment of all benefits under this Part. [1985, c. 801, §§5, 7 (NEW).]

B. The executive director shall obtain whatever services are required to transact the business of the retirement system. [1985, c. 801, §§5, 7 (NEW).]

C. The executive director shall keep in convenient form whatever data are necessary for actuarial valuation of the various funds of the retirement system and for checking the experience of each of the programs of the retirement system. [2007, c. 491, §78 (AMD).]

D. Whenever the executive director determines that a fraud, attempted fraud or a violation of law in connection with funds administered by the retirement system may have occurred, the executive director shall:

(1) Report in writing all information concerning the fraud or violation to the Attorney General or the Attorney General's designee for such action as he may deem appropriate, including civil action for recovery of funds and criminal prosecution by the Attorney General; and

(2) Upon request of the Attorney General and in such a manner as the Attorney General deems appropriate, assist in the recovery of funds. [1985, c. 801, §§5, 7 (NEW).]

E. The executive director shall cause to be delivered to each participating local district a written notice setting forth the amendments or additions to this Part and shall require from each participating local district an acknowledgment of receipt of that notice. [1985, c. 801, §§5, 7 (NEW).]

F. Upon discovery of any error in any record of the retirement system, the executive director shall, to the extent practicable, correct the record. [1985, c. 801, §§5, 7 (NEW).]

G. [2007, c. 249, §11 (RP).]

[ 2007, c. 491, §78 (AMD) .]

2. Powers. In addition to other powers granted to the executive director by this Part, the executive director shall have the following powers.

A. The executive director may request from the head of any department information required to administer this Part and, upon such a request, the head of the department shall promptly furnish the information requested. [1985, c. 801, §§5, 7 (NEW).]

B. Whenever the executive director finds it impossible or impracticable to consult an original record to determine the date of birth, length of service, amount of regular compensation or other pertinent fact with regard to any member, the executive director may, subject to the approval of the actuary, use estimates on any basis which, in the executive director's judgment, is fair and just. [1985, c. 801, §§5, 7 (NEW).]

C. The executive director, with the approval of the board, may delegate the duties and powers given to the executive director by this Part to the retirement system staff. [1993, c. 387, Pt. A, §5 (NEW).]

[ 1993, c. 387, Pt. A, §5 (AMD) .]

3. Staff. The executive director shall employ personnel as necessary and in accordance with board policy to transact the business of the system, which may include a general counsel. Additional attorneys may be employed to assist the general counsel with the approval of the Attorney General. The duties of the general counsel and any assistant counsel must be consistent with the terms of a memorandum of understanding between the executive director and the Attorney General.

[ 2005, c. 238, §1 (AMD) .]

4. Expenses. The necessary expenses incurred by the executive director in the operation of the retirement system shall be paid from the funds so allocated.

[ 1985, c. 801, §§5, 7 (NEW) .]

5. Reporting; simplification and enforcement. The executive director may:

A. Review the retirement system's payroll and other reporting requirements and implement changes that simplify reporting methods or require less frequent filing of reports, provided that a change must not impair the completeness and accuracy of the records necessary for the retirement system's operations or compromise the integrity of the retirement system's funds or operations; and [1993, c. 387, Pt. A, §6 (NEW).]

B. Recommend to the board for adoption under its rule-making authority a schedule of administrative penalties and interest intended to:

(1) Ensure compliance with payroll and other reporting requirements, including, but not limited to, the timely filing of reports and the accuracy of reports and of back-up records of the employer;

(2) Deter actions or omissions by the employer that impair the retirement system's ability to process accurately and in a timely manner membership and retirement applications, requests for refunds, group life insurance premium payments and claims and to conduct its other functions; and

(3) Deter actions or omissions by the employer that impede or delay the retirement system's efforts to resolve issues related to these matters. [1993, c. 387, Pt. A, §6 (NEW).]

For purposes of this subsection, "employer" means a department or agency of State Government, a school administrative unit or a participating local district.

[ 1993, c. 387, Pt. A, §6 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 402, §§A66,A67 (AMD). 1993, c. 387, §§A5,6 (AMD). 1993, c. 410, §L23 (AMD). 1995, c. 368, §G5 (AMD). 2005, c. 238, §1 (AMD). 2007, c. 249, §11 (AMD). 2007, c. 491, §78 (AMD).



5 §17105-A. Adverse decisions of the retirement system

Prior to any adverse decision rendered by retirement system staff with respect to the recoupment, suspension or termination of benefits, or assessment of penalties or interest, the affected member or retiree is entitled to an informal hearing to which the member or retiree may bring legal counsel. The retirement system shall issue a written decision; this decision is subject to the retirement system’s review and appeal process pursuant to section 17451. [2009, c. 322, §5 (NEW).]

SECTION HISTORY

2009, c. 322, §5 (NEW).



5 §17106. Medical board

1. Establishment. The board shall designate a medical board to be composed of at least 3 physicians not eligible to participate in any of the retirement programs of the retirement system. The board shall make a good faith effort to appoint physicians to the medical board who are from those fields of medicine within which the Maine Public Employees Retirement System receives the greatest number of applications for disability retirement benefits.

[ 2009, c. 322, §6 (AMD) .]

2. Other physicians. If determined advisable by the board, the board may designate other physicians to provide medical consultation on disability cases.

[ 1995, c. 643, §4 (AMD) .]

3. Powers and duties. The medical board is advisory only to the retirement system. The medical board or other physicians designated by the board shall review the file of an applicant for disability retirement and:

A. Recommend an additional medical review in those instances where there are conflicting medical opinions; [1985, c. 801, §§5, 7 (NEW).]

B. Recommend additional medical tests to be performed on an applicant to obtain objective evidence of a permanent disability; [1985, c. 801, §§5, 7 (NEW).]

C. Assist the executive director in determining if a disability review of a recipient of a disability allowance is warranted; [1989, c. 409, §§1, 12 (AMD).]

D. Provide a written report of its analysis of how the applicant’s medical records do or do not demonstrate the existence of physical or mental functional limitations entitling an applicant to benefits under chapter 423, subchapter 5, articles 3 and 3-A, or chapter 425, subchapter 5, articles 3 or 3-A; and [2009, c. 322, §6 (AMD).]

E. Advise the retirement system whether there are medical indications that a person who is the recipient of a disability retirement benefit under chapter 423, subchapter 5, article 3-A or chapter 425, subchapter 5, article 3-A should not engage in a rehabilitation program or whether a recipient is too severely disabled to benefit from rehabilitation in accordance with the purposes of chapter 423, subchapter 5, article 3-A or chapter 425, subchapter 5, article 3-A. [2009, c. 322, §6 (AMD).]

[ 2009, c. 322, §6 (AMD) .]

4. Medical evidence. The provisions of this subsection apply to medical evidence used for a disability retirement determination.

A. The retirement system shall consider the applicant’s disability application, medical records and the medical board’s analysis in making a disability retirement determination. [2009, c. 322, §6 (NEW).]

B. Explicit or implicit preferential weight may not be afforded any medical evidence or source of evidence, whether provided by the retirement system, its medical board or contracted examiners, or by any member, in connection with the application, review or hearing processes. [2009, c. 322, §6 (NEW).]

C. When addressing the weight to be given any medical evidence upon which a determination to award, deny or discontinue benefits is made, the retirement system, hearing officers and board of trustees shall consider, at least, the expertise of the medical source, the foundation of information upon which the opinion is rendered and its consistency with other medical evidence in the record. [2009, c. 322, §6 (NEW).]

D. The retirement system shall offer to review the decision and the records supporting that decision with the applicant prior to issuing a determination. [2009, c. 322, §6 (NEW).]

[ 2009, c. 322, §6 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 409, §§1,2,12 (AMD). 1995, c. 643, §4 (AMD). 2007, c. 491, §79 (AMD). 2009, c. 322, §6 (AMD).



5 §17106-A. Use of hearing officers

A hearing officer employed, contracted or otherwise provided by the board to implement the provisions of this chapter is subject to the provisions of this section. [2009, c. 322, §7 (NEW).]

1. Independent decision makers. All hearing officers are independent decision makers and are authorized to make recommended final decisions in regard to matters that come before them, consistent with applicable statutes and rules. A decision of the hearing officer must be based upon the record as a whole. The board shall accept the recommended decision of the hearing officer unless the recommended decision is not supported by the record as a whole, the retirement system is advised by the Attorney General that the hearing officer has made an error of law or the decision exceeds the authority or jurisdiction conferred upon the hearing officer. A decision of the board upon a recommended decision of the hearing officer constitutes final agency action. The board shall retain its decision-making authority in all retirement system policy areas.

[ 2009, c. 322, §7 (NEW) .]

2. No direct or indirect influence. A party to the appeal, including the appellant, the board, the executive director or the staff of the board may not exert direct or indirect influence on a hearing officer with regard to decisions of the hearing officer or the decision-making process.

[ 2009, c. 322, §7 (NEW) .]

3. Decision-making process. In the course of the decision-making process, hearing officers may accept, reject or determine the amount of weight to be given any information offered into evidence, including, but not limited to, medical evidence submitted by any of the parties to the appeal.

[ 2009, c. 322, §7 (NEW) .]

4. Discussion of issues before the hearing officers. All parties to an appeal, including the appellant, the board, the executive director and the retirement system staff are prohibited from ex parte communication with the hearing officer. All parties, including the appellant, the board, the executive director and the retirement system staff are prohibited from initiating or engaging in any discussion with a hearing officer regarding the substance of any pending case without first making all parties aware of the proposed contact and without also giving all parties the opportunity to participate in any communication.

[ 2009, c. 322, §7 (NEW) .]

5. Investigation. The joint standing committee of the Legislature having jurisdiction over labor matters shall monitor the compliance of the retirement system and all involved parties with regard to the use of hearing officers and the independence of hearing officers in the decision-making process. The joint standing committee of the Legislature having jurisdiction over labor matters may request the Attorney General to conduct an investigation if a complaint is made by a hearing officer or any participating party regarding the independence of the hearing process.

[ 2009, c. 322, §7 (NEW) .]

6. Engagement and termination. The board shall engage only qualified hearing officers, who must be monitored by the board. A hearing officer may be terminated for misconduct. Retaliatory action of any kind, including reprimand or termination, may not be taken against a hearing officer on the basis of that hearing officer's having issued decisions contrary to the decision of the executive director. In the event of termination, the retirement system shall set forth in writing the basis for the termination, the propriety of which may then be considered by the joint standing committee of the Legislature having jurisdiction over labor matters pursuant to subsection 5.

[ 2009, c. 322, §7 (NEW) .]

SECTION HISTORY

2009, c. 322, §7 (NEW).



5 §17107. Actuary

1. Designation. The board shall designate an actuary who shall be the technical advisor to the board on matters regarding the operation of the funds created by this Part.

A. If the designated actuary is an individual, he must be a Fellow of the Society of Actuaries. [1985, c. 801, §§5, 7 (NEW).]

B. If the designated actuary is an organization of actuaries, the organization shall designate one of its members, who must be a Fellow of the Society of Actuaries, to perform the functions required of the actuary under this Part. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Duties. In addition to other duties set out in this Part, the actuary shall have the following duties.

A. The actuary shall perform whatever duties are required in connection with being the technical advisor to the board on matters regarding the operation of the funds created by this Part. [1985, c. 801, §§5, 7 (NEW).]

B. The actuary shall certify the amounts of the benefits payable under this Part, except for benefits payable under chapter 423, subchapter VI and chapter 425, subchapter VI. [1985, c. 801, §§5, 7 (NEW).]

C. The actuary shall make annual valuations of the assets and liabilities of each of the programs of the retirement system on the basis of actuarial assumptions adopted by the board. [2007, c. 491, §80 (AMD).]

D. The actuary shall furnish a written report to the board.

(1) The report shall include information on each annual valuation, as required under paragraph C.

(2) The report shall include an analysis of the year's operations and all results shall be separated between those applicable to benefits payable by employer contributions and those applicable to benefits payable by employee contributions, where properly determinable. [1985, c. 801, §§5, 7 (NEW).]

E. The actuary shall make whatever investigations the actuary considers necessary of the experience of each of the programs of the retirement system with respect to the factors that affect the cost of the benefits provided by the those programs.

(1) The purpose of the investigations is to determine the actuarial assumptions to be recommended to the board for adoption in connection with actuarial determinations required under this Part.

(2-A) These investigations must be made whenever the board, on recommendation of the actuary, determines an investigation to be necessary to the actuarial soundness or prudent administration of the program or programs to which the investigation is related. The determination must take into account program demographics and changes in program demographics, employment patterns and projections, relevant economic measures and expectations and other factors that the board or actuary considers significant. With respect to the retirement system program for state employees and teachers, if 6 fiscal years have elapsed without an investigation being conducted, the board must either conduct an investigation within the next fiscal year or must record in the official minutes of a meeting of the board, in each fiscal year until the year in which an investigation is conducted, its decision not to do so and the reason or reasons for its decision. [2007, c. 491, §81 (AMD).]

F. The actuary shall determine the equivalent cash compensation value to the members of the programs of the retirement system of the benefits provided for them by those programs and shall furnish that information to the Director of Human Resources. [2007, c. 491, §82 (AMD).]

[ 2007, c. 491, §§80-82 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 402, §§A68,A69 (AMD). 2001, c. 181, §5 (AMD). 2007, c. 491, §§80-82 (AMD).



5 §17108. Investment counsel

1. Contract. The board may contract with one or more fiduciaries or registered investment advisors. All contracts with fiduciaries or registered investment advisors must have the approval of a majority of the board.

[ 1993, c. 410, Pt. L, §24 (AMD) .]

2. Duties. The fiduciary or registered investment advisor has the following duties.

A. The fiduciary or registered investment advisor shall invest and reinvest the funds of the retirement system in accordance with the standards defined in Title 18-B, sections 802 to 807 and chapter 9. The investment and reinvestment are subject to periodic review by the board. [2003, c. 618, Pt. B, §1 (AMD); 2003, c. 618, Pt. B, §20 (AFF).]

B. The fiduciary or registered investment advisor shall inform the board immediately of any changes in its investment philosophy. [1985, c. 801, §§5, 7 (NEW).]

C. The fiduciary or registered investment advisor shall submit reports of the investments and any changes upon request from the board. [1985, c. 801, §§5, 7 (NEW).]

[ 2003, c. 618, Pt. A, §1 (AMD); 2003, c. 618, Pt. A, §20 (AFF) .]

3. Expenses. The expenses incurred in employing one or more fiduciaries or investment advisors shall be charged to earnings received from investments of the retirement system.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1993, c. 410, §L24 (AMD). 2003, c. 618, §B1 (AMD). 2003, c. 618, §B20 (AFF).



5 §17109. Other counsel and assistance

1. Contract. The board may employ or contract for the services of persons or associations, other than those contracted with under section 17108, for investment counsel or advice and for other professional or other assistance, as may be necessary or appropriate to aid in carrying out the board's functions.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Expenses. The expenses incurred in employing or contracting with persons or associations under subsection 1 shall be charged to earnings received from investments of the retirement system.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17110. Custodial care of securities

1. Contract or agreement. The board may enter into a contract or agreement with any national bank, trust company or safe deposit company for custodial services for the securities belonging to any fund of the retirement system and other related services.

A. A contracting bank performing services under a contract or agreement pursuant to this section shall comply with Title 9-B, section 473. [1997, c. 398, Pt. L, §3 (AMD).]

B. The contracting bank shall give assurance of proper safeguards, which are usual to contracts such as these. [1985, c. 801, §§5, 7 (NEW).]

C. The contracting bank shall furnish insurance protection satisfactory to both parties. [1985, c. 801, §§5, 7 (NEW).]

D. All contracts or agreements entered into between the board and the custodian bank, trust company or safe deposit company selected by the board must have the approval of a majority of the board. [1993, c. 410, Pt. L, §25 (AMD).]

[ 1997, c. 398, Pt. L, §3 (AMD) .]

2. Payment for services. The board may arrange for the payment of services rendered under this section:

A. By cash payments to be charged pro rata to the income of the several funds of the retirement system; [1985, c. 801, §§5, 7 (NEW).]

B. By an agreement for a compensating deposit balance with the bank in question in lieu of the cash payment under paragraph A; or [1985, c. 801, §§5, 7 (NEW).]

C. By some combination of the methods of payment in paragraphs A and B. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Withdrawal or deposit. The executive director, or another person or persons designated to the custodian by the board, may withdraw securities from or deposit securities with the custodian as circumstances may require, except that all withdrawals or delivery instructions must bear the written approval of 2 other persons duly authorized by a resolution of the board.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1993, c. 410, §L25 (AMD). 1997, c. 398, §L3 (AMD).






Subchapter 4: FINANCING

Article 1: GENERAL PROVISIONS

5 §17151. Legislative findings and intent

1. Findings. The Legislature finds that the State owes a great debt to its retired employees for their years of faithful and productive service.

A. Part of that debt is repaid by the benefits provided to retirees through the State Employee and Teacher Retirement Program. [2007, c. 491, §83 (AMD).]

B. Retirees, who depend heavily on these benefits, and current employees, who will one day retire and receive benefits, are concerned about the financial viability of the retirement program. [2007, c. 491, §83 (AMD).]

[ 2007, c. 491, §83 (AMD) .]

2. Intent. It is the intent of the Legislature that there must be appropriated and transferred annually to the retirement system the funds necessary to meet the State Employee and Teacher Retirement Program's long-term and short-term financial obligations based on the actuarial assumptions established by the board upon the advice of the actuary. The amount of the unfunded liability attributable to state employees and teachers as of July 1, 2004, as certified by the board or as that amount may be revised in accordance with the terms of the certification, must be retired in no more than 23 years from June 30, 2005. For fiscal year 2004-05, the Legislature must appropriate or allocate and there must be transferred to the retirement system funds necessary to institute, as of July 1, 2005, the 23-year amortization schedule. For each fiscal year starting with the fiscal year that begins July 1, 2005, the Legislature shall appropriate or allocate and transfer to the retirement system the funds necessary to meet the 23-year requirement set forth in this subsection, unless the Legislature establishes a different amortization period. Funds that have been appropriated must be considered assets of the retirement system.

A. The goal of the actuarial assumptions is to achieve a fully funded retirement program. [2007, c. 491, §83 (AMD).]

B. The State Employee and Teacher Retirement Program's unfunded liability for persons formerly subject to the Maine Revised Statutes of 1944, chapter 37, sections 212 to 220 must be repaid to the system from annual appropriations over the funding period of the program. [2007, c. 491, §83 (AMD).]

C. This section may not be construed to require the State to appropriate and transfer funds to meet the obligations of participating local districts to the retirement system. [1985, c. 801, §§5, 7 (NEW).]

[ 2007, c. 491, §83 (AMD) .]

3. Intent.

[ 2005, c. 12, Pt. R, §2 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 9, §E7 (AMD). 1991, c. 528, §P1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §P1 (AMD). 1997, c. 643, §R1 (AMD). 1999, c. 731, §XX1 (AMD). 2003, c. 20, §§NN1,2 (AMD). 2005, c. 12, §§R1,2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §83 (AMD).



5 §17152. Funds

The board may combine the assets of the State Employee and Teacher Retirement Program with the assets of other programs of the retirement system for investment purposes. The assets of the State Employee and Teacher Retirement Program may not be combined with the assets of another program for benefit purposes or for administrative expenses. All of the assets of the retirement system must be credited according to the purpose for which they are held among the several funds created by this section, namely: [2013, c. 602, Pt. A, §1 (AMD).]

1. Members' Contribution Fund. The Members' Contribution Fund;

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Retirement Allowance Fund. The Retirement Allowance Fund; and

[ RR 2013, c. 2, §6 (COR) .]

3. Expense Fund. The Expense Fund.

[ RR 2013, c. 2, §6 (COR) .]

4. Survivors' Benefit Fund.

[ 2007, c. 249, §12 (RP) .]

5. State Retiree Health Insurance Fund.

[ 2007, c. 249, §13 (RP) .]

6. State Retired Teachers' Health Insurance Fund.

[ 2007, c. 249, §14 (RP) .]

7. Disability Retirement Benefit Fund.

[ 2007, c. 249, §15 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 409, §§3,12 (AMD). 1995, c. 368, §G6 (AMD). 2007, c. 249, §§12-15 (AMD). RR 2013, c. 2, §6 (COR). 2013, c. 602, Pt. A, §1 (AMD).



5 §17153. Board of trustees

1. Actuarially sound basis.

[ 1987, c. 193, §1 (RP) .]

1-A. Actuarially sound basis. The board shall calculate the funds necessary to maintain all programs of the retirement system on an actuarially sound basis, including the unfunded liability arising from payment of benefits for which contributions were not received and shall transmit those calculations to the State Budget Officer as required by chapter 149.

A. For benefits applicable to state employees, teachers or participating local district employees that are established through collective bargaining, the board shall apply the funding methods and assumptions adopted by the board pursuant to this subsection. [1987, c. 193, §2 (NEW).]

B. The Legislature shall appropriate and transfer annually those funds the board determines to be necessary under this subsection to maintain the programs of the retirement system on an actuarially sound basis, except that for fiscal year 1991-92 the annual appropriation must be $73,500,000 less than the amount that would otherwise be applied toward the repayment of the unfunded liability of the State Employee and Teacher Retirement Program. [2007, c. 491, §84 (AMD).]

C. This subsection may not be construed to require the State to appropriate and transfer funds to meet the obligations of participating local districts to the retirement system. [1987, c. 193, §2 (NEW).]

[ 2007, c. 491, §84 (AMD) .]

2. Trustee of funds. The members of the board shall be the trustees of the several funds created by this Part.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Investment of funds. The board may cause the funds created by this Part to be invested and reinvested in accordance with the standards defined in Title 18-B, sections 802 to 807 and chapter 9, subject to periodic approval of the investment program by the board.

[ 2003, c. 618, Pt. B, §2 (AMD); 2003, c. 618, Pt. B, §20 (AFF) .]

4. Prohibitions. In addition to the limitations of section 18 and except as otherwise provided, no trustee and no employee of the board of trustees may:

A. Have any direct interest in the gains or profits of any investment made by the board; [1985, c. 801, §§5, 7 (NEW).]

B. Directly or indirectly, for himself or as an agent, in any manner, use the gains or profits of any investment made by the board except to make whatever current and necessary payments are authorized by the board; or [1985, c. 801, §§5, 7 (NEW).]

C. Become an endorser, surety or obligor for money loaned to or borrowed from the board. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 193, §§1,2 (AMD). 1991, c. 528, §P2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §P2 (AMD). 2003, c. 618, §B2 (AMD). 2003, c. 618, §B20 (AFF). 2007, c. 491, §84 (AMD).



5 §17154. Administration of funds

1. Custodian.

[ 2007, c. 249, §16 (RP) .]

2. Budget estimates. The board shall submit budget estimates of contributions required to fund benefits for state employees and teachers to the State Budget Officer in accordance with section 1665, except that after July 1, 1995, the board may not submit estimates of contributions required to pay premiums for health insurance for retired state employees and retired teachers.

[ 1995, c. 368, Pt. G, §7 (AMD) .]

3. Combination or elimination of funds. On the advice of the actuary of the retirement system, the board may combine or eliminate all or any parts of the funds set forth in this subchapter, except that any combination or elimination may not impair the actuarial valuations.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Payment upon vouchers.

[ 2007, c. 249, §17 (RP) .]

5. Payment of employer charges for state employees. For state employees, on every payroll from which retirement contributions are deducted or picked up, the State Controller shall cause a charge to be made to each department of the State in order to pay employer costs.

A. The charge shall be a percentage, to be predetermined by the actuary and approved by the board, of the total earnable compensation of members appearing on the payroll of each department. [1987, c. 739, §§5, 48 (AMD).]

B. The amount or amounts shall be credited to the appropriate funds as listed in this subchapter. [1985, c. 801, §§5, 7 (NEW).]

[ 1987, c. 739, §§5, 48 (AMD) .]

6. Payment of employer charges for teachers. For teachers, percentage rates to be predetermined by the actuary and approved by the board must be applied to the total earnable compensation of members covering the most recent school year preceding the preparation of the biennial budget.

A. The resulting amount must be appropriated and credited to the appropriate funds. [2007, c. 240, Pt. U, §6 (AMD).]

B. Notwithstanding this section, the employer retirement costs and administrative operating expenses related to the retirement programs applicable to those teachers whose funding is provided from federal grants or through federal reimbursement must be paid by local school systems from those federal funds. [2007, c. 491, §85 (AMD).]

C. Notwithstanding this section, the employer retirement costs and administrative operating expenses related to the retirement program applicable to those teachers who are permitted to continue to accrue service credit while on a one-year leave of absence and participating in the education of prospective teachers by teaching and supervising students enrolled in college-level teacher preparation programs in this State must be paid from funds provided by the college employing the teacher during that year. [2007, c. 491, §85 (AMD).]

D. Notwithstanding this section, the employer retirement costs and administrative operating expenses related to the retirement program applicable to a teacher who is permitted to continue to accrue service credit while on a leave of absence and serving as President of the Maine Education Association must be paid from funds provided by the Maine Teachers Association. For purposes of this paragraph, in computing the employer cost, "earnable compensation" means the amount that the teacher would have earned if the teacher had remained in a teaching position. [2007, c. 491, §85 (AMD).]

E. Notwithstanding this section, the employer retirement costs and administrative operating expenses related to the retirement program applicable to those teachers whose funding is provided directly or through reimbursement from private or public grants must be paid by local school systems from those funds. "Public grants" does not include state or local funds provided to school administrative units under Title 20-A, chapters 315 and 606-B. [2007, c. 491, §85 (AMD).]

F. Notwithstanding this section, effective September 1, 1993, the employer retirement costs and administrative operating expenses related to the retirement program, less the unfunded liability, that are applicable to a teacher who is permitted to continue to accrue service credit while on released time and serving as president of a recognized or certified collective bargaining agent representing teachers must be paid from funds provided by the collective bargaining agent or school administrative unit. For purposes of this paragraph, in computing the employer cost, "earnable compensation" means the amount that the teacher would have earned if the teacher had remained in a teaching position. [2007, c. 491, §85 (AMD).]

G. Notwithstanding this section, beginning in fiscal year 2013-14, the employer retirement costs that are applicable to the normal cost of retirement for a teacher must be included in the total allocation in accordance with Title 20-A, chapter 606-B for the school administrative unit that employs the teacher. [2013, c. 368, Pt. C, §1 (NEW).]

H. Notwithstanding this section, beginning in fiscal year 2013-14, the employer retirement costs and administrative operating expenses related to the retirement programs applicable to those teachers employed by school administrative units, as defined in Title 20-A, section 1, subsection 26, whose funding is provided from local and state funds must be paid by local school administrative units. [2013, c. 368, Pt. C, §1 (NEW).]

I. Notwithstanding this section, beginning in fiscal year 2013-14, the employer retirement costs and administrative operating expenses related to the retirement programs applicable to those teachers employed by private schools, as defined in Title 20-A, section 1, subsection 22, must be paid by the private school. [2013, c. 368, Pt. C, §1 (NEW).]

[ 2013, c. 368, Pt. C, §1 (AMD) .]

7. Payment of employer charges for participating local district employees. Employer charges for participating local district employees are governed by sections 18301 to 18303.

[ 1985, c. 801, §§5, 7 (NEW) .]

8. Transfers among funds. When considered necessary by the executive director for the efficient administration of the retirement system, he may make transfers among the various funds of the system set forth in this subchapter in accordance with accepted accounting and actuarial principles.

[ 1987, c. 256, §5 (NEW) .]

9. Improper application of statutes. Notwithstanding the other provisions of this section, additional actuarial and administrative costs resulting from omissions or misrepresentations by an employer as to a member's earnings, service or service credits or from improper application of retirement system statutes or rules regarding earnings, service or service credits must be charged to and paid by the employer that omitted information, provided misinformation or improperly applied the statutes or rules, unless the omission, misrepresentation or improper application results from erroneous information provided by the retirement system. The employer is liable for amounts not recovered from the retiree and for costs incurred by the retirement system in resolving problems caused by the employer's actions and in addition may be subject to administrative fees, penalties and interest under section 17105, subsection 5. For purposes of this subsection, "employer" means any department of State Government, school administrative unit or participating local district.

[ 1993, c. 595, §5 (AMD) .]

10. Payment of additional actuarial costs incurred by the retirement system due to early retirement incentives. Notwithstanding the other provisions of this section, additional actuarial and reasonable administrative costs that result from the early retirement of a member offered a retirement incentive by an employer must be paid by the employer that offered and provided the incentive pursuant to section 17159. For purposes of this subsection, "early retirement" has the same meaning as in section 17159, subsection 1.

[ 1995, c. 541, §2 (RPR) .]

11. Payment of actuarial cost of excess increase in earnable compensation. Notwithstanding the other provisions of this section, the employer may pay to the retirement system the cost of the actuarial liability resulting from any increase in earnable compensation for any year within the 3-year period used in determining average final compensation that exceeds the prior year's earnable compensation by more than 5% or, if it would result in a lesser additional actuarial liability, any increase in earnable compensation over a total increase of 10% during the 3-year period. The retirement system shall calculate the cost of the additional actuarial liability for each member when calculating the retirement benefit for that member at retirement. The cost must be paid in accordance with this subsection.

A. For state employees, the State Controller shall establish an account from which payments required by section 17001, subsection 13, paragraph C must be made. At the time any collective bargaining agreement is funded, funds must be appropriated to this account to pay for the anticipated cost of any increases over the limits established in section 17001, subsection 13, paragraph C that may result from the provisions of that agreement. When the additional actuarial liability is incurred with respect to a retiring state employee, the retirement system shall bill the State Controller for the cost and the State Controller shall transfer to the retirement system the amount billed. [1993, c. 410, Pt. L, §27 (NEW).]

B. For teachers, the cost must be paid by the school administrative unit that provides an increase over the limits established in section 17001, subsection 13, paragraph C. If the school administrative unit has agreed to pay the cost of the additional actuarial liability, the retirement system shall bill the school administrative unit for the cost, which must be paid by the school administrative unit within 60 days of its receipt of the bill. If the retirement system does not receive payment within 60 days, the system shall notify the State Controller, who shall immediately reduce the school administrative unit's general purpose aid by the amount billed plus interest applied as of the 60th day and transfer the total amount of the reduction to the retirement system. If the general purpose aid payable at the time to the school administrative unit is insufficient to pay the entire amount of the reduction, general purpose aid payable to the school administrative unit in the future must be reduced until the entire amount of the reduction, plus any additional accrued interest, has been transferred to the retirement system. [1993, c. 410, Pt. L, §27 (NEW).]

C. The retirement system shall provide information with the bill to the employer stating the basis on which the cost billed was calculated and showing the calculations. If the State Controller or school administrative unit questions the cost, its basis or the calculations, the retirement system shall promptly respond and, if necessary, meet with the State Controller or school administrative unit to resolve any dispute. [1993, c. 410, Pt. L, §27 (NEW).]

This subsection does not apply to excess increases resulting from compensation paid prior to July 1, 1993, from compensation paid in accordance with an individual employment contract executed prior to July 1, 1993 or collective bargaining agreement executed or ratified in its final form by final vote of one party to the agreement prior to July 1, 1993 for the initial term of that contract or agreement or from other action by the governing body of the school administrative unit in effect on July 1, 1993. In addition, this subsection does not apply to increases granted to state employees during fiscal years 1993-94 and 1994-95.

[ 1993, c. 580, §2 (AMD); 1993, c. 580, §3 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §5 (AMD). 1987, c. 739, §§5,48 (AMD). 1989, c. 491, §2 (AMD). 1991, c. 360, §3 (AMD). 1991, c. 857, §1 (AMD). P&SL 1993, c. 67, §1 (AMD). 1993, c. 387, §A7 (AMD). 1993, c. 410, §§L26,27 (AMD). 1993, c. 482, §3 (AMD). 1993, c. 580, §2 (AMD). 1993, c. 580, §3 (AFF). 1993, c. 595, §5 (AMD). 1995, c. 368, §G7 (AMD). 1995, c. 462, §A14 (AMD). 1995, c. 471, §§2,3 (AMD). 1995, c. 541, §2 (AMD). 2003, c. 504, §B1 (AMD). 2005, c. 2, §D1 (AMD). 2005, c. 2, §§D72,74 (AFF). 2005, c. 12, §WW18 (AFF). 2007, c. 240, Pt. U, §6 (AMD). 2007, c. 249, §§16, 17 (AMD). 2007, c. 491, §85 (AMD). 2013, c. 368, Pt. C, §1 (AMD).



5 §17155. Special resolves

If and when any special resolve or other legislation described in section 17103, subsection 10, is enacted by the Legislature, the entire actuarial costs of benefits granted shall be fully funded by act of the same Legislature which enacts the special resolve or other legislation. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17156. Rate of interest (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18)

The board shall, from time to time, by order, set the rate of regular interest at a percent rate compounded periodically determined by the board to be equitable, both to members and to the taxpayers of the State. [1985, c. 95, §1 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §1 (AMD). 1991, c. 619, §5 (AMD). 1991, c. 619, §18 (AFF).



5 §17156. Rate of interest (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18)

The board shall, from time to time, by order, set the rate of regular interest at a percent rate compounded periodically determined by the board to be equitable, both to members and to the taxpayers of the State, provided that the interest credited to a member with less than 10 years of creditable service on contributions related to compensation for service rendered as a part-time, seasonal or temporary employee after December 31, 1991 must at least equal the yield of a 10-year United States treasury bond on the last business day of the previous calendar year reduced by administrative expenses. [1991, c. 619, §5 (AMD); 1991, c. 619, §18 (AFF).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §1 (AMD). 1991, c. 619, §5 (AMD). 1991, c. 619, §18 (AFF).



5 §17157. Interest and dividend credits

All interest and dividends earned on the funds of the retirement system shall be credited to the Retirement Allowance Fund. [1985, c. 801, §§ 5, 7 (NEW).]

1. Transfer to Members' Contribution Fund. The board shall periodically allow regular interest on the individual accounts of members in the Members' Contribution Fund and shall transfer those amounts from the Retirement Allowance Fund to the Members' Contribution Fund.

[ 1989, c. 95, §2 (AMD) .]

2. Transfer to Survivors' Benefit Fund.

[ 2007, c. 249, §18 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §2 (AMD). 2007, c. 249, §18 (AMD).



5 §17158. Full funding

Upon full funding of the accrued unfunded reserves of any program of the Maine Public Employees Retirement System, the board of trustees may reduce employer contributions to the level required to maintain proper funding of earned benefits. The board of trustees may also seek legislative action to reduce employee contributions or pick-up contributions established by this Part. [2007, c. 491, §86 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§6,48 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §86 (AMD).



5 §17159. Early retirement incentive costs

When an employee retires prior to normal retirement age and receives from the employer any significant monetary or nonmonetary payment or award in connection with the employee's retirement, the employer must, prior to the effective date of the employee's retirement, demonstrate that the payment or award is not a retirement incentive or pay the additional actuarial and reasonable administrative costs of the employee's early retirement. [1995, c. 541, §3 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Early retirement" means retirement before normal retirement age with a reduced retirement benefit as provided by section 17851-A, subsection 4, section 17852, subsection 3 or 3-A or subsection 10, paragraph C or C-1; section 17857, subsection 3-A; section 18452, subsection 3; or section 18462, subsection 3. [2007, c. 249, §19 (AMD).]

B. "Employer" means, in the case of a member who is a state employee, the department of State Government by which the member was last employed prior to retirement; in the case of a member who is a teacher, the local school administrative unit by which the member was last employed prior to retirement; and in the case of a member who is an employee of a participating local district, the district by which the member was last employed prior to retirement. [1995, c. 541, §3 (NEW).]

[ 2007, c. 249, §19 (AMD) .]

2. Criteria for identifying an early retirement incentive. A payment or award in connection with retirement is an incentive for early retirement for which the employer offering the incentive is responsible for the additional costs pursuant to section 17154, subsection 10 if all the criteria established in this subsection are met:

A. The payment or award is intended to induce the member's early retirement; [1995, c. 541, §3 (NEW).]

B. The payment or award is a one-time, time-limited or occasional offer outside the employer's regular benefit program; [1995, c. 541, §3 (NEW).]

C. The payment or award is not part of a longevity-based employee retention program; and [1995, c. 541, §3 (NEW).]

D. The payment or award is not made pursuant to a collective bargaining agreement for the initial term of that agreement if that agreement is executed or ratified in its final form by final vote of at least one of the parties to the agreement prior to July 1, 1993. [1995, c. 541, §3 (NEW).]

[ 1995, c. 541, §3 (NEW) .]

3. Employer provides information. If a member retires prior to normal retirement age and receives a significant monetary or nonmonetary payment or award in connection with the retirement, prior to the effective date of the member's retirement or, if a payment or award that was not known or anticipated prior to retirement is given after retirement, within 7 business days of the date upon which the payment or award is given, the employer must provide the following information to the retirement system:

A. Documents demonstrating that any of the criteria established in subsection 2 is not met. By way of example and not limitation, such documents include collective bargaining agreements, whether principal agreements, side agreements or memoranda of agreement or understanding; records of official actions by the employer; relevant rules or policies of the employer; records of prior or contemporaneous relevant retirements of employees of the employer; notices, memoranda or other communications from the employer to employees regarding retirement; and correspondence between the employer and an employee, employees or employee representatives concerning retirement; and [1995, c. 541, §3 (NEW).]

B. Certification on a form provided by the retirement system and signed by the employer, or the responsible officer of the employer on the employer's behalf, that the payment or award does not meet the criteria established in subsection 2 and is not an action or practice causing or encouraging early retirement. [1995, c. 541, §3 (NEW).]

[ 1995, c. 541, §3 (NEW) .]

4. Early Retirement Incentives Review Panel.

[ 1999, c. 668, §55 (RP) .]

5. Panel determinations.

[ 1999, c. 668, §56 (RP) .]

6. Panel decision.

[ 1999, c. 668, §56 (RP) .]

7. Reconsideration; final decision.

[ 1999, c. 668, §56 (RP) .]

8. Employer payment for costs resulting from early retirement incentives. Employer payment for costs resulting from early retirement incentives are governed by this section pursuant to section 17154, subsection 10.

A. The additional actuarial costs that result from the early retirement of a member who has received an early retirement incentive must be paid to the retirement system by the employer as provided in this paragraph.

(1) The retirement system shall determine the additional actuarial costs for which the employer is liable in individual situations as follows:

(a) First, the annual retirement benefit payable to the member upon the member's early retirement date must be calculated in accordance with the governing provisions of the retirement system statutes and rules;

(b) Second, the annual retirement benefit that would be payable to the member on a fully actuarially reduced basis must be calculated in accordance with the actuarial equivalent early retirement reduction factors prescribed by the retirement system's consulting actuary and approved by the board;

(c) Third, the retirement benefit calculated in division (b) must be subtracted from the retirement benefit calculated in division (a); and

(d) Fourth, a present-value factor must be applied to the amount determined in division (c) to convert the annual benefit amount to a lump sum present-value dollar amount. This amount represents the additional actuarial cost resulting from the early retirement of a member who has been offered a retirement incentive.

(2) The retirement system shall bill the employer of retiring members who will receive or have received early retirement incentives for the additional actuarial costs as determined by the retirement system in subparagraph (1). The bill must be accompanied by a statement of the basis of the costs identified in the bill and the supporting calculations.

(3) All determinations of additional actuarial costs are subject to recalculation upon the actual retirement of the member and upon any subsequent recalculation of the member's early retirement benefit due to misreporting of member-specific information, error or any direction by the board to recalculate a member's benefit. Any resulting change in additional actuarial costs must be paid or refunded, as appropriate, to the employer. Any administrative costs for recalculation of additional actuarial costs that is caused by actions of the employer must be paid by the employer. [1995, c. 541, §3 (NEW).]

B. The reasonable administrative costs that result from the early retirement of a member who has received a retirement incentive must be paid to the retirement system by the employer as provided in this paragraph.

(1) Subject to review and approval by the board, the executive director shall establish and may revise from time to time an administrative processing fee to determine the member-specific additional actuarial costs relating to an early retirement incentive for which the employer is liable. The fee must be based on the time required for making such determinations, must be reasonable and may not be set at a level that requires the retirement system's members and employers as a whole to subsidize the cost of a determination. The fee must be paid before the retirement system determines the member-specific additional actuarial costs.

(2) The employer must pay any additional actual administrative costs for member-specific information at an hourly administrative cost rate for the retirement system plus the retirement system's actual costs related to actuarial and legal services. Subject to review and approval by the board, the executive director shall establish and may from time to time revise the administrative cost rate.

(3) The employer must be billed for any actual administrative costs beyond the processing fee. If the member is already receiving a retirement benefit or preliminary benefit when the employer is billed for administrative costs, the employer must also be charged interest as a cost and must pay interest retroactive to the member's effective date of retirement. The bill must be accompanied by a statement of the basis of the administrative costs. [1995, c. 541, §3 (NEW).]

C. For early retirement incentives granted between July 1, 1993 and March 15, 1996, the employer must pay the amount calculated under paragraphs A and B plus interest due to the retirement system in accordance with a payment schedule not to exceed 10 years. For early retirement incentives granted after March 15, 1996, the employer must pay the amount calculated under paragraphs A and B to the retirement system within 30 days of receipt of the bill. [1995, c. 541, §3 (NEW).]

D. If the employer or the member disputes the determination that additional actuarial costs must be paid by the employer, the amount of the additional actuarial costs or the amount of actual administrative costs, an appeal may be brought pursuant to section 17451 and Chapter 702 of the board's rules. [1995, c. 541, §3 (NEW).]

E. Interest must be charged by the retirement system and must be paid by the employer on all overdue amounts pertaining to the processing fee, additional actuarial costs and administrative costs. In addition, an employer who fails to pay is liable for penalties on a case-by-case basis as recommended by the executive director and approved by the board and shall pay all of the retirement system's costs associated with collection of amounts overdue and enforcement of the provisions of this section. [1995, c. 541, §3 (NEW).]

[ 1995, c. 541, §3 (NEW) .]

SECTION HISTORY

1995, c. 541, §3 (NEW). 1997, c. 651, §4 (AMD). 1999, c. 668, §§55,56 (AMD). 1999, c. 731, §CC2 (AMD). 2007, c. 249, §19 (AMD).



5 §17160. Minimum level of employer contribution

1. Portion of employer contribution. Beginning in fiscal year 2002-03 and continuing until the unfunded liabilities of the State Employee and Teacher Retirement Program attributable to state employees and teachers, as defined in the Constitution of Maine, Article IX, Section 18-B, are retired, within the term provided in Section 18-B or within any shorter term provided by statute, the portion of the employer contribution amount devoted to paying the unfunded liabilities of the program attributable to state employees and teachers may not be less than the amount paid for that purpose during the immediately preceding fiscal year.

A. In circumstances in which the unfunded liability amount to be paid in a given year would be less than the amount paid in the immediately preceding year, the Board of Trustees of the Maine Public Employees Retirement System shall request the system's actuary to recommend a methodology to adjust program funding in order to realize payment of the required amount. The methodology for adjustment must be actuarially sound in itself and may not jeopardize the actuarial soundness of the program or its funding. [2007, c. 491, §87 (AMD).]

B. If the system's actuary determines pursuant to paragraph A that no methodology meeting the requirements of this subsection can be identified, then the requirement that the unfunded liability payment in a given year may not be less than the amount paid in the immediately preceding fiscal year applies only to the General Fund portion of the unfunded liability payment. A General Fund appropriation in the amount of the difference between the General Fund portions of the unfunded liability payment in the 2 years in question must be sought. [2001, c. 707, §1 (NEW).]

[ 2007, c. 491, §87 (AMD) .]

SECTION HISTORY

2001, c. 707, §1 (NEW). 2007, c. 58, §3 (REV). 2007, c. 491, §87 (AMD).






Article 2: MEMBERS' CONTRIBUTION FUND

5 §17201. Establishment

The Members' Contribution Fund is established and it shall contain accumulated contributions deducted from the compensation of members. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17202. Deduction adjustments

In order to facilitate the making of deductions, the board may modify the deduction required of any member by an amount that does not exceed 1/10 of 1% of the member's annual rate of earnable compensation. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17203. Payroll deduction

1. Certification and deduction. The board shall certify to the chief administrative officer of each department, school and participating local district and the chief administrative officer shall cause to be deducted from the compensation of each member on each payroll of the department, school or participating local district for each payroll period, the appropriate percentage of earnable compensation to be contributed.

A. Amounts deducted from the compensation of state employees must be credited to the State Employee and Teacher Retirement Program in the same manner and at the same time that employer charges are credited to that program as provided by section 17154, subsection 5. [2007, c. 491, §88 (AMD).]

B. Amounts deducted from the compensation of teachers must be paid to the State Employee and Teacher Retirement Program by the chief administrative officer of each school administrative unit monthly in accordance with rules of the board. Delinquent payments due under this paragraph:

(1) May be subject to a late fee as directed by the board and interest at a rate, to be set by the board and paid by the school administrative unit, not to exceed regular interest by 5 or more percentage points;

(2) May be recovered by action in a court of competent jurisdiction against the school administrative unit; or

(3) May, at the request of the retirement system, be deducted from any other money payable to that school administrative unit. [2007, c. 491, §88 (AMD).]

C. Payment of members' contributions to the Participating Local District Retirement Program by participating local districts is governed by sections 18301 to 18303. [2007, c. 491, §88 (AMD).]

[ 2007, c. 491, §88 (AMD) .]

2. Manner of deduction. The amounts deducted under subsection 1, when deducted, shall be:

A. Paid into the Members' Contribution Fund; and [1985, c. 801, §§ 5, 7 (NEW).]

B. Credited to the individual account of the member from whose compensation the deduction was made. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Member's consent. It is deemed that every member has consented to allow the chief administrative officer of the member's department, school or participating local district to make deductions from the member's compensation or to make pick-up contributions to satisfy the member's required contribution to the applicable retirement program.

[ 2007, c. 491, §89 (AMD) .]

4. Discharge of claims. Payment of compensation to a member, minus the adjustment to compensation resulting from a deduction or employer pick-up contributions under this section, shall be a complete discharge of all claims and demands based on the services rendered by the member during the period covered by the payment, except for any claims or demands for the benefits provided under this Part.

[ 1987, c. 739, §§7,48 (AMD) .]

5. Reduction of minimum compensation. The deductions under this section shall be made notwithstanding that the minimum compensation provided for by law for any member is reduced by the deduction.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§7,48 (AMD). 1989, c. 95, §3 (AMD). 1991, c. 185, §1 (AMD). 2007, c. 491, §§88, 89 (AMD).



5 §17204. Contributions on member's own account

Any member in service may make contributions on his own account, in addition to the employee contributions required under this Part, to the Members' Contribution Fund, at a rate not in excess of 10% of earnable compensation for the purpose of increasing the amount of payment of the member's retirement allowance under any service retirement provision of this Part. [1985, c. 801, §§ 5, 7 (NEW).]

1. Rules. The board shall adopt rules governing this right of members to make additional contributions.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Exception to 10% rule. Any member in service on January 1, 1976, and ineligible to make contributions under sections 17754, 17763 and 18354 because of the amendments of the predecessors of those sections by Public Law 1975, chapter 622, may make whatever additional contributions, at a rate in excess of 10% of earnable compensation, as are necessary to provide an increased retirement allowance equal to any benefits to which the member would have been entitled under the predecessors of sections 17754, 17763 and 18354, as in effect immediately before January 1, 1976.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Limitation. This section shall not be applicable to any member who has not begun increased contributions under this section before January 1, 1990.

[ 1989, c. 95, §4 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §4 (AMD).



5 §17205. Transfers of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §5A (RP).



5 §17206. Statement of account

The executive director shall furnish to each member of the retirement programs of the retirement system, upon request, a statement showing the amount of accumulated contributions to the member's credit in the member's individual account in the Members' Contribution Fund. [2007, c. 491, §90 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §90 (AMD).






Article 3: RETIREMENT ALLOWANCE FUND

5 §17251. Establishment

The Retirement Allowance Fund is established in which must be accumulated all reserves required for the payment of benefits under this Part, other than reserves in the Members' Contribution Fund. [2007, c. 249, §20 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 409, §§4,12 (AMD). 2007, c. 249, §20 (AMD).



5 §17252. Employer contribution

On account of each member, the State and each participating local district shall pay annually into the Retirement Allowance Fund an amount equal to a certain percentage of the annual earnable compensation of employees. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17253. Employer contribution rate

The percentage rate of the employer contribution, described in section 17252, to be known as the "employer contribution rate," is fixed on the basis of the assets and liabilities of the retirement programs of the Maine Public Employees Retirement System as shown by actuarial valuation. [2007, c. 491, §91 (AMD).]

1. Computation. The employer contribution rate is determined as the percentage of the members' earnable compensation payable during the members' periods of membership required to provide the difference between the total liabilities for retirement allowances, survivors' benefits and disability retirement benefits not provided by the members' accumulated contributions and the amount of the assets in the Retirement Allowance Fund.

[ 2007, c. 249, §21 (AMD) .]

2. Manner of determination. The employer contribution rate shall be determined after each valuation based on actuarial assumptions adopted by the board and shall continue in force until a new valuation is made.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Components of unfunded liability contribution. The annual valuation report prepared by the actuary in accordance with section 17107 must include identification of the impact on the employer contribution rate of any excess General Fund revenues transferred to the Retirement Allowance Fund pursuant to section 1532.

[ 2005, c. 2, Pt. A, §10 (AMD); 2005, c. 2, Pt. A, §14 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§8,48 (AMD). 1995, c. 464, §15 (AMD). 2005, c. 2, §A10 (AMD). 2005, c. 2, §A14 (AFF). 2007, c. 249, §21 (AMD). 2007, c. 491, §91 (AMD).



5 §17254. Minimum state contribution

The aggregate payment by the State into the Retirement Allowance Fund for state employees and teachers must be at least sufficient, when combined with the amount in the Retirement Allowance Fund, to provide the benefits payable out of the fund and the administrative operating expenses of the Maine State Retirement System during the current year. [2007, c. 240, Pt. U, §7 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 240, Pt. U, §7 (AMD).






Article 4: EXPENSE FUND

5 §17301. Establishment

The Expense Fund is established to which shall be credited all money provided by the State and the participating local districts to pay the administrative expenses of the retirement system and from which shall be paid all the expenses necessary to the administration and operation of the retirement system. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17302. Administration of fund

1. Payment. Biennially the board shall estimate the amount of money which is deemed necessary to be paid into the Expense Fund during the upcoming biennium to provide for the expenses of operation of the retirement system and the State shall pay that amount to the Expense Fund for that purpose.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Unexpended balance. Any unexpended balance may not lapse but shall constitute a continuous carrying account.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).






Article 5: SURVIVORS' BENEFIT FUND

5 §17351. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §22 (RP).



5 §17352. Survivors' contribution (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §22 (RP).



5 §17353. Survivors' contribution rate (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §22 (RP).






Article 6: STATE RETIREE HEALTH INSURANCE FUND

5 §17401. Establishment and limitation of fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 368, §G8 (AMD). 2007, c. 249, §23 (RP).



5 §17402. Payment of premium (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 368, §G9 (AMD). 2007, c. 249, §23 (RP).






Article 7: STATE RETIRED TEACHERS' HEALTH INSURANCE FUND

5 §17411. Establishment and limitation of fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 450, §§1,3 (NEW). 1995, c. 368, §G11 (AMD). 2007, c. 249, §24 (RP).



5 §17412. Payment of premium (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 450, §§1,3 (NEW). 1995, c. 368, §G12 (AMD). 2007, c. 249, §24 (RP).






Article 8: DISABILITY RETIREMENT BENEFIT FUND

5 §17421. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 409, §§5,12 (NEW). 2007, c. 249, §25 (RP).



5 §17422. Disability contribution (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 409, §§5,12 (NEW). 2007, c. 249, §25 (RP).



5 §17423. Disability contribution rate (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 409, §§5,12 (NEW). 2007, c. 249, §25 (RP).






Article 9: RETIREE HEALTH INSURANCE POST-EMPLOYMENT BENEFITS INVESTMENT TRUST FUND

5 §17431. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 240, Pt. RRR, §2 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

2. Investment trust fund. "Investment trust fund" means the Retiree Health Insurance Post-employment Benefits Investment Trust Fund established in section 17432.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

3. Assets of the investment trust fund. "Assets of the investment trust fund" means the funds appropriated or otherwise provided to fund the investment trust fund, together with the interest, earnings and returns on the funds.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

4. Investment trust fund agreement. "Investment trust fund agreement" means the trust agreement to be entered into by the State and the trustees of the investment trust fund.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

5. System. "System" means the Maine State Retirement System.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17432. Establishment

1. Investment trust fund established. The Retiree Health Insurance Post-employment Benefits Investment Trust Fund is established as an irrevocable trust for the sole purpose of holding and investing funds appropriated or otherwise provided to the investment trust fund for the benefit of the Irrevocable Trust Fund for Other Post-employment Benefits established in section 286-B with respect to the State's liabilities for retiree health benefits. The purpose of accumulating assets in this investment trust fund is to provide funding of the State's unfunded liability obligations for retiree health benefits. The Legislature has no authority or power to divert any of the assets of the investment trust fund to use for any other purpose.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

2. Date of establishment. The date of establishment of the investment trust fund is July 1, 2007.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

3. Trustees. The trustees of the investment trust fund are the members of the Board of Trustees of the Maine State Retirement System.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17433. Statutory references

Notwithstanding that Article 9 is placed in the Maine Revised Statutes in Part 20, chapter 421, subchapter 4, any reference to "Part," "in this Part," "under this Part" or similar wording in Part 20 is inapplicable to every provision in this article. Article 9 stands apart from all other provisions of this Part except by explicit reference. [2007, c. 240, Pt. RRR, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17434. Administration of investment trust fund

1. Administration. The trustees of the investment trust fund may delegate to the Executive Director, Chief Investment Officer or other staff of the system as appropriate the responsibility to carry out, as directed by the trustees of the investment trust fund, the administration of the investment trust fund and its investment and disbursement activities.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

2. Expenses. Associated administrative costs and expenses attributable to the investment trust fund must be charged to the investment trust fund.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17435. Duties of the trustees of the investment trust fund

The trustees of the investment trust fund have the following duties. [2007, c. 240, Pt. RRR, §2 (NEW).]

1. Manage assets. The trustees of the investment trust fund shall hold, invest, reinvest and manage assets appropriated to the investment trust fund and all other assets of the investment trust fund for the sole benefit of the Irrevocable Trust Fund for Other Post-employment Benefits established in section 286-B and may not encumber, invest, divest or disburse the funds for any other purpose. The trustees of the investment trust fund have full power to hold, purchase, sell, assign, transfer and dispose of any such assets and investments and will provide for all necessary services with respect to such assets.

The primary goals of the investment trust fund are the preservation and growth of principal in accordance with long-term investment assumptions established from time to time by the Board of Trustees of the Maine State Retirement System for the defined benefits plans of the system, as considered appropriate by the trustees of the investment trust fund.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

2. Investment policy. Except as provided in subsection 3, the trustees of the investment trust fund shall determine and revise as necessary an appropriate investment trust fund investment policy, including but not limited to provisions for asset allocation and investment strategy. This policy must take into account the following factors as established by the trustees of the Irrevocable Trust Fund for Other Post-employment Benefits established in section 286-B, subsection 2 and as may be revised in the investment trust fund agreement from time to time:

A. A long-term time horizon for the assets of the investment trust fund; [2007, c. 240, Pt. RRR, §2 (NEW).]

B. A funding plan; and [2007, c. 240, Pt. RRR, §2 (NEW).]

C. A projected disbursement schedule that does not begin before the year 2027. [2007, c. 240, Pt. RRR, §2 (NEW).]

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

3. Transfer of funds before policy established. Any funds transferred to the investment trust fund prior to the establishment of the investment policy in subsection 2 must be held and transitionally invested in a prudent manner as determined by the trustees of the investment trust fund.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

4. Investment and management of assets. The trustees of the investment trust fund shall invest and manage the assets of the investment trust fund in accordance with the requirements of subsections 1 and 2 and with the reasonable care, skill and expertise of a prudent investor.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

5. Investment expenses. The trustees of the investment trust fund may incur reasonable investment expenses payable from the assets of the investment trust fund, including but not limited to services of investment managers, investment consultants, actuaries, investment counsel, banks and trust companies and other investment professionals or advisors as they consider necessary and prudent in determining investment policy, in investing funds and in liquidating assets.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

6. Disbursement of funds. The trustees of the investment trust fund may disburse funds from the investment trust fund only to the Irrevocable Trust Fund for Other Post-employment Benefits as established in section 286-B, subsection 2. The trustees of the Irrevocable Trust Fund for Other Post-employment Benefits must present jointly a lawful payment order. The trustees of the investment trust fund have no responsibility to ensure that the stated use or actual use by the trustees of the Irrevocable Trust Fund for Other Post-employment Benefits of such money is to fund retiree health benefits. The trustees of the investment trust fund's duties under the investment trust fund are discharged by disbursing money under the terms of this subsection.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

7. Report. The trustees of the investment trust fund shall provide annually a report to the State, the trustees of the Irrevocable Trust Fund for Other Post-employment Benefits established in section 286-B, subsection 2 and the joint standing committee of the Legislature having jurisdiction over the system and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs. The trustees of the investment trust fund shall provide quarterly to the trustees of the Irrevocable Trust Fund for Other Post-employment Benefits a report of the performance of the investment trust fund.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17436. Liability and immunity of trustees of the investment trust fund

1. Limited liability of trustees of the investment trust fund. A trustee of the investment trust fund is not:

A. Personally liable for any liability, loss or expense suffered by the investment trust fund, unless such a liability, loss or expense arises out of or results from the willful misconduct or intentional wrongdoing of that trustee of the investment trust fund; [2007, c. 240, Pt. RRR, §2 (NEW).]

B. Responsible for the adequacy of the investment trust fund to meet and discharge any obligation; or [2007, c. 240, Pt. RRR, §2 (NEW).]

C. Required to take action to enforce the payment of any contribution or appropriation to the investment trust fund. [2007, c. 240, Pt. RRR, §2 (NEW).]

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

2. Immunity of trustees of the investment trust fund. The trustees of the investment trust fund are immune from suit on any and all tort claims seeking recovery of damages to the same extent as governmental entities under the Maine Tort Claims Act.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

3. Legal representation and defense of trustees of the investment trust fund. The Attorney General is legal counsel to the trustees of the investment trust fund and shall represent and defend the trustees of the investment trust fund, as a group and individually, in connection with any claim, suit or action at law arising out of the performance or nonperformance of any actions related to the investment trust fund to the same extent as provided for governmental entities in the Maine Tort Claims Act.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

4. Performance of essential governmental functions. The exercise of the powers conferred by this article is held to be the performance of essential governmental functions.

[ 2007, c. 240, Pt. RRR, §2 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17437. Exemption from taxation

The money in the investment trust fund is exempt from any state, county or municipal tax in the State. [2007, c. 240, Pt. RRR, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17438. Reporting requirements under Governmental Accounting Standards Board

The system and trustees of the investment trust fund have no obligation to comply with reporting requirements related to the investment trust fund under Governmental Accounting Standards Board Statement Number 43, Financial Reporting for Postemployment Benefit Plans Other Than Pension Plans, or Governmental Accounting Standards Board Statement Number 45, Accounting and Financial Reporting by Employers for Postemployment Benefits Other Than Pensions. The State is obligated to comply with the reporting requirements under Governmental Accounting Standards Board Statement Number 43 and Governmental Accounting Standards Board Statement Number 45. The system shall account for the assets of the investment trust fund in its annual financial statements. [2007, c. 240, Pt. RRR, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).



5 §17439. Information for administrative or judicial proceedings

If information regarding the investment trust fund is required from the system or the trustees of the investment trust fund for an administrative or judicial proceeding, the party seeking the information must file a written request for that information with the Executive Director of the Maine State Retirement System. The Executive Director or the executive director's designee shall make a certified response to that request within 30 days and the certified response is admissible as evidence in any administrative or judicial proceeding. A subpoena or other form of discovery directed at obtaining the information may not be issued nor may employees of the system be required to testify on the subjects covered by the certified response unless there is an express finding by an administrative agency or a court that there is a compelling necessity to permit further discovery or to require testimony. The Executive Director shall notify the trustees of the Irrevocable Trust Fund for Other Post-employment Benefits established in section 286-B, subsection 2 immediately of any request for information, subpoena or other form of discovery. [2007, c. 240, Pt. RRR, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. RRR, §2 (NEW).









Subchapter 5: APPEALS

5 §17451. Appeals

1. Decision of executive director. Any person aggrieved by a decision or ruling of the executive director may appeal the decision or ruling to the board.

A. To appeal a person must apply in writing to the board within 30 days after receiving written notice of the executive director's decision or ruling. [1985, c. 801, §§ 5, 7 (NEW).]

B. In any appeal proceeding, the board may investigate and consider all issues of fact or law, including the reasons for the decision or ruling of the executive director. [1985, c. 801, §§ 5, 7 (NEW).]

C. The appeal proceeding is an adjudicatory proceeding within the meaning of chapter 375, subchapter IV. [1985, c. 801, §§ 5, 7 (NEW).]

D. The board shall complete the appeal proceeding within 90 days of receiving the written application for appeal. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Decision of board. Any person aggrieved by a decision or ruling of the board in an adjudicatory proceeding is entitled to judicial review of the decision or ruling in accordance with chapter 375, subchapter VII.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).









Chapter 423: STATE EMPLOYEES AND TEACHERS

Subchapter 1: GENERAL PROVISIONS

5 §17601. Information from departments

1. State employees. The head of each department shall submit to the board, on behalf of the employee:

A. A statement showing the name, title, compensation, sex, date of birth and length of service of each member of the State Employee and Teacher Retirement Program in that department and any other information required to administer this Part in the format specified by the executive director; and [2007, c. 491, §92 (AMD).]

B. A statement giving whatever information regarding other employees in that department the board may require. [1985, c. 801, §§ 5, 7 (NEW).]

[ 2007, c. 491, §92 (AMD) .]

2. Teachers. Each superintendent or chief administrator of a public school shall submit the information set out in subsection 1 to the board for all teachers, except substitute teachers who elect not to become members of the retirement system pursuant to section 17652, subsection 6.

[ 2007, c. 305, §1 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 305, §1 (AMD). 2007, c. 491, §92 (AMD).



5 §17602. Name, establishment and purpose

There is established the State Employee and Teacher Retirement Program as a governmental qualified defined benefit plan pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code and such other provisions of the Internal Revenue Code and United States Treasury regulations and other guidance as are applicable, which has the powers and privileges of a corporation. [2009, c. 474, §13 (AMD).]

The purpose of the State Employee and Teacher Retirement Program is to provide retirement allowances and other benefits under this chapter for state employees and teachers. [2007, c. 491, §93 (NEW).]

SECTION HISTORY

2007, c. 491, §93 (NEW). 2009, c. 474, §13 (AMD).



5 §17603. Internal Revenue Code qualified plan compliance

The State Employee and Teacher Retirement Program established in this chapter is subject to the following requirements. [2009, c. 474, §14 (NEW).]

1. Vesting. In compliance with the Code, Section 401(a)(7), a member is 100% vested in the member's contribution account at all times.

[ 2009, c. 474, §14 (NEW) .]

2. Use of forfeitures of benefits. In compliance with the Code, Section 401(a)(8), any forfeitures of benefits by members or former members may not be used to pay benefit increases, but must be used to reduce unfunded liabilities.

[ 2009, c. 474, §14 (NEW) .]

3. Benefits. In compliance with the Code, Section 401(a)(9), benefits must be paid in accordance with a good faith interpretation of the requirements of the Code, Section 401(a)(9) and the regulations in effect under that section, as applicable to a governmental plan within the meaning of the Code, Section 414(d).

[ 2009, c. 474, §14 (NEW) .]

4. Application of annual compensation limits. In compliance with the Code, Section 401(a)(17), applicable annual compensation limits must be applied for purposes of determining benefits or contributions due to the retirement system.

[ 2009, c. 474, §14 (NEW) .]

5. Rollovers. In compliance with the Code, Section 401(a)(31), a member may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the member in a direct rollover.

[ 2009, c. 474, §14 (NEW) .]

6. Qualified military service. Effective December 12, 1994, contributions, benefits and service credit with respect to qualified military service are governed by the Code, Section 414(u) and the federal Uniformed Services Employment and Reemployment Rights Act of 1994 and, effective January 1, 2007, the Code, Section 401(a)(37).

[ 2009, c. 474, §14 (NEW) .]

7. Additional requirements. In compliance with the Code, Section 415, the member contributions paid to and retirement benefits paid from the State Employee and Teacher Retirement Program must be limited to the extent necessary to conform to the requirements of the Code, Section 415 for a qualified pension plan.

[ 2009, c. 474, §14 (NEW) .]

8. Compliance with Section 503(b). Effective July 1, 1989, the board may not engage in a transaction prohibited by the Code, Section 503(b).

[ 2009, c. 474, §14 (NEW) .]

9. Rules. The board shall adopt rules necessary to maintain the qualified pension plan tax status of the State Employee and Teacher Retirement Program under the Internal Revenue Code as required for governmental defined benefit plans defined in the Code, Section 414(d). Rules adopted under this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2009, c. 474, §14 (NEW) .]

SECTION HISTORY

2009, c. 474, §14 (NEW).






Subchapter 2: MEMBERSHIP

5 §17651. Mandatory membership

All state employees and teachers become members of the State Employee and Teacher Retirement Program as a condition of their employment. [2007, c. 491, §94 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §94 (AMD).



5 §17652. Optional membership

1. Elected and appointed officials. Membership in the State Employee and Teacher Retirement Program is optional for elected officials or officials appointed for a fixed term. A person must make an election at the time of initial hire whether to be a member of the program. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

[ 2011, c. 449, §3 (AMD) .]

2. Delayed election of membership.

[ 2009, c. 474, §15 (RP) .]

2-A. Reentry.

[ 2009, c. 474, §15 (RP) .]

3. Certain employees of the Maine Community College System. Notwithstanding section 17651, membership in the State Employee and Teacher Retirement Program is optional for employees of the Maine Community College System who are eligible to participate in a retirement plan pursuant to Title 20-A, section 12722. A person must make an election at the time of initial hire whether to be a member of the program. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

[ 2011, c. 449, §4 (AMD) .]

4. Limitation on election to join State Employee and Teacher Retirement Program. Notwithstanding any other law, confidential employees of the Maine Community College System who are not represented in a collective bargaining unit may join the State Employee and Teacher Retirement Program under this section only upon the written authorization of the Board of Trustees of the Maine Community College System. The board of trustees shall authorize the person to join the State Employee and Teacher Retirement Program when the Maine Community College System Office or other Maine Community College System entity that employs the individual seeking to join has identified and designated the funds necessary to pay for the cost of that person's joining the program. A person must make an election at the time of initial hire whether to be a member of the program. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

[ 2011, c. 449, §5 (AMD) .]

4. (REALLOCATED TO T.5, §17652, sub-§5) Certain members of the Maine National Guard.

[ RR 2003, c. 1, §4 (RAL); 2003, c. 404, §1 (NEW) .]

5. (REALLOCATED FROM T. 5, §17652, sub-§4) Certain members of the Maine National Guard. A member of the Maine National Guard who is not governed by section 17651 and who is on active state service for more than 5 consecutive days pursuant to Title 37-B may elect to be a member of the State Employee and Teacher Retirement Program. A member of the Maine National Guard on active state service pursuant to Title 37-B who does not elect to participate in the State Employee and Teacher Retirement Program or is not eligible to participate in the State Employee and Teacher Retirement Program shall participate in the United States Social Security System. Once a member of the Maine National Guard makes an election under this subsection, that election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory. A member of the Maine National Guard on active state service pursuant to Title 37-B may participate in the tax-deferred arrangement of chapter 67.

[ 2009, c. 474, §15 (AMD) .]

6. Substitute teachers. Notwithstanding section 17651, membership in the State Employee and Teacher Retirement Program is optional for substitute teachers. A person must make an election at the time of initial hire whether to be a member of the program. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

[ 2011, c. 449, §6 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§9,48 (AMD). 1995, c. 180, §1 (AMD). 1997, c. 763, §3 (AMD). 1997, c. 763, §7 (AFF). RR 2003, c. 1, §4 (COR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 261, §§1-4 (AMD). 2003, c. 404, §1 (AMD). 2003, c. 583, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 305, §§2, 3 (AMD). 2007, c. 491, §95 (AMD). 2009, c. 474, §15 (AMD). 2011, c. 449, §§3-6 (AMD).



5 §17653. Denial of membership rights (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18)

The board may, in its discretion, deny the right to become a member to: [1985, c. 801, §§5, 7 (NEW).]

1. Compensation partly paid by State. Any class of employees, except teachers, whose compensation is only partly paid by the State; or

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Other than per annum payment. Any class of employees who are serving on a temporary basis or whose compensation is set on any basis other than a per annum basis.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5, 7 (NEW). 1991, c. 619, §18 (AFF). 1991, c. 619, §6 (RPR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §17653. Denial of membership rights (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, 619, §18)

1. Board of trustees. The board may deny membership to any class of employees whose compensation is set on any basis other than a per annum basis and that is not required by 26 CFR Part 31 to be covered by a public employee retirement system or the United States Social Security System.

[ 1991, c. 619, §18 (AFF); 1991, c. 619, §6 (RPR) .]

2. Maine Community College System. The Maine Community College System may deny membership to adjunct faculty members and part-time, seasonal or temporary employees.

[ 1991, c. 619, §18 (AFF); 1991, c. 619, §6 (RPR); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5, 7 (NEW). 1991, c. 619, §18 (AFF). 1991, c. 619, §6 (RPR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



5 §17654. Cessation of membership

A member ceases to be a member of the State Employee and Teacher Retirement Program if the member: [2007, c. 491, §96 (AMD).]

1. Withdrawal. Withdraws accumulated contributions;

[ 1987, c. 739, §§10, 48 (AMD) .]

2. Beneficiary. Becomes a beneficiary as a result of the member's own retirement; or

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Death. Dies.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§10,48 (AMD). 2007, c. 491, §96 (AMD).



5 §17655. Service in the Armed Forces

1. Membership continued. The membership of the following employees is considered to have continued during the period of the employee's service in the Armed Forces of the United States:

A. Any employee entering a class of service in the Armed Forces of the United States approved by resolution of the board, if the employee does not withdraw accumulated contributions; [1991, c. 479, §1 (AMD).]

B. Any employee who enlists in or is inducted or drafted into the service of the Armed Forces of the United States; [2001, c. 181, §6 (AMD).]

C. Any employee who enlists in or is inducted or drafted into the service of the Armed Forces of the United States while the United States Selective Service Act of 1948, Public Law 759, or any of its amendments or extensions is in effect. [1991, c. 479, §1 (NEW).]

[ 2001, c. 181, §6 (AMD) .]

2. Other military benefits. Any employee who satisfies the criteria of subsection 1, paragraph B, is entitled to all the benefits of Title 26, section 811.

[ 2001, c. 662, §5 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 402, §§A70,A71 (AMD). 1987, c. 739, §§11,48 (AMD). 1991, c. 479, §1 (AMD). 2001, c. 181, §6 (AMD). 2001, c. 662, §5 (AMD).



5 §17656. Employment changes affecting membership

1. Reemployment with new employer. Membership of a member who is reemployed with a new employer is governed as follows:

A. Any member of the State Employee and Teacher Retirement Program or the Participating Local District Retirement Program whose service is terminated as a state employee, teacher or participating local district employee and who becomes employed as a state employee, teacher or participating local district employee with a new employer shall, if the member has not previously withdrawn the member's accumulated contributions:

(1) Have the membership transferred to the member's account with the new employer; and

(2) Be entitled to all benefits that:

(a) Are based on creditable service and earnable compensation with the previous employer and the provisions of this Part in effect with respect to the previous employer at the date of termination of service by the member; and

(b) Do not require additional contributions by the new employer. [2007, c. 491, §97 (AMD).]

B. The new employer may elect to include the creditable service and earnable compensation of the member with the previous employer with the creditable service and earnable compensation with the new employer. If that election is made, the new employer shall make, from time to time, whatever contributions are necessary to provide the benefits under the applicable retirement program for the member as have accrued to the member by reason of the member's previous employment and as may accrue to the member by reason of the member's new employment. [2007, c. 491, §97 (AMD).]

C. If the new employer makes the election provided under paragraph B, or the member makes the election provided under paragraph D, all funds in the applicable retirement program contributed by the member's former employer on account of the member's previous employment must be transferred to the account of the new employer and must be used to liquidate the liability incurred by reason of the previous employment. [2007, c. 542, §1 (AMD).]

D. Notwithstanding paragraph A, a member of the Maine Public Employees Retirement System who is a law enforcement officer as defined in Title 25, section 2801-A, subsection 5, or a state firefighter, whose previous membership was based upon employment as a municipal firefighter as defined in section 286-M, a law enforcement officer or a state firefighter may elect to make the contribution necessary to include all or part of the member's creditable service and earnable compensation from the prior plan in the new plan. The retirement system shall establish procedures for determining the contribution necessary for such a member to carry forward all or part of the creditable service and earnable compensation from a prior plan or plans. For purposes of this paragraph, "state firefighter" means a person employed by the State with the primary responsibility of aiding in the extinguishment of fires and includes a member of emergency medical services line personnel as defined in section 286-M, subsection 2, paragraph H. [2007, c. 542, §2 (AMD).]

[ 2007, c. 542, §§1, 2 (AMD) .]

2. Reemployment of public safety communications dispatchers with Department of Public Safety. Notwithstanding subsection 1, a member of the State Employee and Teacher Retirement Program whose previous membership was based upon employment as a public safety communications dispatcher with a participating local district and whose employment with the participating local district was terminated as a result of the consolidation of the participating local district's public safety dispatching services with the Department of Public Safety and who then becomes employed as a public safety communications dispatcher for the department may elect to include that previously earned creditable service with service earned as a state employee if that member:

A. Makes a one-time, irrevocable election no later than 30 days after commencing employment as a public safety communications dispatcher for the Department of Public Safety; and [2005, c. 668, §1 (NEW).]

B. Has not previously withdrawn all of the member's accumulated contributions. [2005, c. 668, §1 (NEW).]

If a member makes the election provided in this subsection, the State shall make whatever contribution is necessary to provide the benefits under the State Employee and Teacher Retirement Program for the member as though the previous employment had been as a state employee, and all funds in the Participating Local District Retirement Program contributed by the member's former employer on account of the member's previous employment must be transferred to the account of the State and must be used to liquidate the liability incurred by reason of the previous employment.

Upon notification by the Department of Public Safety to the retirement system that an employee has made an election under this subsection, the retirement system shall calculate and provide to the Department of Public Safety the amount of the employer contribution required under this subsection.

A member who makes the election provided in this subsection and for whom applicable additional employer contributions have been paid is entitled to include the creditable service and earnable compensation with the previous employer with the creditable service and earnable compensation with the State for the purposes of benefit qualification under section 17851 and computation of benefits under section 17852.

[ 2007, c. 491, §97 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 580, §4 (AMD). 2005, c. 636, §B1 (AMD). 2005, c. 668, §1 (AMD). 2007, c. 491, §97 (AMD). 2007, c. 542, §§1, 2 (AMD).



5 §17657. Federal employment

1. Membership in the State Employee and Teacher Retirement Program. The following persons are considered members of the State Employee and Teacher Retirement Program if they make payments to the Members' Contribution Fund in the same amounts and during the same periods as other state employees have made to that fund, either through direct contributions or pick-up contributions:

A. Any person who was an employee on December 31, 1941, and who was transferred to the federal employment service; and [1985, c. 801, §§ 5, 7 (NEW).]

B. Any person employed by the federal employment service after December 31, 1941, who subsequently became a state employee at or after the date on which the federal employment service was returned to the State as an operating unit. [1985, c. 801, §§ 5, 7 (NEW).]

[ 2007, c. 491, §98 (AMD) .]

2. Amounts due. Any person described in subsection 1 may make up any amounts due to the Members' Contribution Fund.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Rights and benefits. Any person described in subsection 1 is entitled to all the rights and benefits which he could have accrued if he had been employed by the State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§12,48 (AMD). 2007, c. 491, §98 (AMD).



5 §17658. Maine National Guard

1. Membership in the State Employee and Teacher Retirement Program. Any person who was an employee on December 31, 1941, and who later transferred to the Maine National Guard and was employed under the National Defense Act of June 3, 1916, section 90, is considered a member of the State Employee and Teacher Retirement Program if that person makes payments to the Members' Contribution Fund in the same amounts and during the same periods as other state employees have made to that fund, either through direct contributions or pick-up contributions.

[ 2007, c. 491, §99 (AMD) .]

2. Amounts due. Any person described in subsection 1 may make up any amounts due to the Members' Contribution Fund.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Rights and benefits. Any person described in subsection 1 is entitled to all the rights and benefits which he could have accrued if he had been employed by the State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§13,48 (AMD). 2007, c. 491, §99 (AMD).






Subchapter 3: CONTRIBUTIONS

5 §17701. Member contributions

Each member shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 6.5% of earnable compensation, except as otherwise provided in this Part. [2007, c. 491, §100 (AMD).]

1. Employer pick-up. The contributions required to be made on behalf of a member under this section shall, after the effective date of this section, be picked up by the employer in lieu of contributions by the employee with a reduction of the member's salary consistent with section 17001, subsection 28-A.

[ 1987, c. 739, §§14, 48 (NEW) .]

2. No employee option. The employee may not choose to receive pick-up contribution amounts directly instead of having them paid by the employer to the State Employee and Teacher Retirement Program.

[ 2007, c. 491, §101 (AMD) .]

2-A. Optional members. If a person, whose membership in the State Employee and Teacher Retirement Program is optional under section 17652, elects a 5% salary increase in lieu of state payment of the retirement contribution, pursuant to Public Law 1981, chapter 453, and chooses to participate in the State Employee and Teacher Retirement Program, the State shall pick up the retirement contribution with a reduction of the member's salary consistent with section 17001, subsection 28-A.

[ 2007, c. 491, §102 (AMD) .]

3. Treatment of pick-up contributions. Pick-up contributions shall be treated as follows.

A. Pick-up contributions shall be treated as the employer's contribution in determining tax treatment under the United States Internal Revenue Code for federal tax purposes, pursuant to the United States Code, Title 26, Section 414(h)(2). [1987, c. 739, §§14, 48 (NEW).]

B. For all other purposes, pick-up contributions shall be treated in the same manner and to the same extent as member contributions were treated before the effective date of this section. [1987, c. 739, §§14, 48 (NEW).]

[ 1987, c. 739, §§14, 48 (NEW) .]

4. Payment of contributions for back time; repayment of refunds; purchase of service credit. Wherever under this chapter provision is made for payment of contributions for back time, repayment of refunds or purchase of service credit through annual direct payments, those payments may be made either by a single annual payment or by an increased rate of contribution through payroll deduction. For payments or repayments made by single annual payments, the board shall designate, by rule, a period of not less than 30 days during which annual direct payments or repayments may be made. Regardless of whether payment or repayment is made by a single annual payment or by payroll deduction, the payment or deduction must be sufficient to cover interest costs and effect some reduction in principal.

[ 1999, c. 537, §3 (AFF); 1999, c. 537, §1 (RPR) .]

5. Earnable compensation for certain members. The earnable compensation of a public school teacher or employee of the Maine Community College System who is on leave of absence for the purpose of serving as a Legislator is the total amount of earnable compensation upon which the teacher or employee makes member contributions as specified in and subject to the limitations of Title 3, section 801, subsection 1.

[ 2001, c. 657, §3 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§14,48 (AMD). 1989, c. 710, §2 (AMD). 1999, c. 537, §1 (AMD). 1999, c. 537, §3 (AFF). 2001, c. 657, §3 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 58, §3 (REV). 2007, c. 491, §§100-102 (AMD).



5 §17701-A. Member contributions; members hired after July 1, 1992

Notwithstanding section 17701, a member hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 7.5% of earnable compensation, except as otherwise provided in this Part. [2007, c. 491, §103 (AMD).]

SECTION HISTORY

1991, c. 780, §HHH1 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §103 (AMD).



5 §17701-B. Member contributions on and after July 1, 1993

Notwithstanding sections 17701 and 17701-A, on and after July 1, 1993 all members shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 7.65% of earnable compensation except as otherwise provided in this Part. [2007, c. 491, §104 (AMD).]

SECTION HISTORY

1993, c. 410, §L28 (NEW). 2007, c. 491, §104 (AMD).



5 §17702. State payment of member share in lieu of member contribution

Notwithstanding any other provision in this Part, except as provided in subsection 5, the State may agree to provide for members, pursuant to law, through a collective bargaining contract, or as the Legislative Council may agree to provide for approved legislative employees, payment for a member's mandatory contribution to the State Employee and Teacher Retirement Program, as established by section 17701, instead of deducting the contribution from the member's compensation or having the contribution picked up by the employer. [2007, c. 491, §105 (AMD).]

1. Retirement Allowance Fund. Payments made, whether through a collective bargaining contract or through Legislative Council action, shall be accumulated in the Retirement Allowance Fund.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Manner of payment. Payments shall be made in the same manner and on the same basis as contributions deducted from the member's compensation or picked up by the employer under sections 17201, 17202 and 17203.

[ 1987, c. 739, §§16, 48 (AMD) .]

3. Refundability. Contributions made by the State on behalf of a member under this section may not be refunded if the member withdraws from membership, terminates service or dies.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Percentage rate. When the State pays for a member's mandatory contribution, as authorized by this section, the percentage rate paid by the State must be that rate, determined by the actuary and approved by the board, that provides the same net revenues to the State Employee and Teacher Retirement Program as the applicable mandatory rate paid by the member.

[ 2007, c. 491, §106 (AMD) .]

5. Member contribution. Amounts paid by the State in lieu of the member contribution do not include the 1% that is paid by a member hired after July 1, 1992.

[ 1991, c. 780, Pt. HHH, §3 (NEW) .]

6. Member contributions on and after July 1, 1993. On and after July 1, 1993 all members whose contributions are paid by the State in lieu of the member contribution shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the amount paid by the State.

[ 2007, c. 491, §107 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§15,16,48 (AMD). 1991, c. 780, §§HHH2,3 (AMD). 1991, c. 780, §HHH11 (AFF). 1993, c. 410, §L29 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§105-107 (AMD).



5 §17703. Former members

Any former member who withdrew his contributions after termination of service and who again becomes a member may repay his earlier contributions to the Members' Contribution Fund under the following conditions. [1985, c. 801, §§5, 7 (NEW).]

1. Time. The repayment must be made before the date any retirement benefit becomes effective for the member.

[ 2003, c. 630, Pt. B, §1 (AMD) .]

1-A. Exception.

[ 2003, c. 630, Pt. B, §2 (RP) .]

2. Manner of repayment. The repayment must be made to the applicable retirement program by a single direct payment or by annual direct payments. Annual repayments must be made as provided in section 17701, subsection 4.

[ 2007, c. 491, §108 (AMD) .]

3. Amount of repayment. The amount of repayment must be equal to the accumulated contributions withdrawn by the person plus interest on the amount of those accumulated contributions, beginning on the date of withdrawal to the date the repayment or repayments are made, at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §3 (AMD). 1991, c. 325, (AMD). 1991, c. 580, §5 (AMD). 2003, c. 261, §5 (AMD). 2003, c. 630, §§B1,2 (AMD). 2007, c. 491, §108 (AMD).



5 §17704. Back contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§17,48 (AMD). 1989, c. 710, §4 (AMD). 1995, c. 180, §2 (AMD). 2007, c. 491, §109 (AMD). 2009, c. 474, §16 (RP).



5 §17704-A. Back contributions; elected and appointed officials (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 180, §3 (NEW). 2003, c. 261, §§6,7 (AMD). 2007, c. 305, §4 (AMD). 2007, c. 491, §§110, 111 (AMD). 2009, c. 474, §17 (RP).



5 §17704-B. Back contributions for certain days off without pay

1. Election. If the retirement system determines at the time a member retires that the member's benefit would be increased as a result of the inclusion of compensation that would have been paid for days off without pay or for days worked for which the level of pay is reduced as the result of the freezing of merit pay and longevity pay in fiscal year 2002-03 , 2009-10 or 2010-11, or a combination thereof, as provided in section 17001, subsection 4, paragraph A, the retirement system shall advise the member of that result and shall allow the member to elect to have that compensation included in the calculation of the member's benefit and to make payments set forth in subsection 2.

[ 2009, c. 213, Pt. SSS, §2 (AMD) .]

2. Payment. The amount that a member who makes the election permitted in subsection 1 must pay is the amount equal to the employee contribution that member would have made on compensation that would have been paid to that member on the days off without pay or for days worked for which the level of pay is reduced as the result of the freezing of merit pay and longevity pay during fiscal year 2002-03, 2009-10 or 2010-11, or a combination thereof, as provided in section 17001, subsection 4, paragraph A, plus interest at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points. Interest must be computed beginning at the end of the year when those contributions or pick-up contributions would have been made to the date of payment. If the member elects to make the payment, the retirement system shall withhold the required amount from the member's first retirement benefit check.

[ 2009, c. 474, §18 (AMD) .]

3. Benefit calculation. If the member fails to make the election within 31 days of the notification provided under subsection 1, the retirement system shall calculate the member's retirement benefit without inclusion of the days off without pay and without inclusion of the compensation that otherwise would have been paid if the freezing of merit pay and longevity pay had not occurred during fiscal year 2002-03, 2009-10 or 2010-11, or a combination thereof, as provided in section 17001, subsection 4, paragraph A.

[ 2009, c. 213, Pt. SSS, §2 (AMD) .]

SECTION HISTORY

2003, c. 486, §4 (NEW). 2009, c. 213, Pt. SSS, §2 (AMD). 2009, c. 474, §18 (AMD).



5 §17704-C. Continued eligibility to purchase back time

A member whose membership date is prior to August 1, 2010 and who was eligible to purchase service credit under former section 17704 or 17704-A prior to August 1, 2010, retains eligibility to purchase that service credit under the conditions of those sections as in effect prior to repeal. [2009, c. 474, §19 (NEW).]

SECTION HISTORY

2009, c. 474, §19 (NEW).



5 §17705. Refund of accumulated contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §6 (RPR). 1987, c. 739, §§18,48 (AMD). 1991, c. 619, §§7-9 (AMD). 1991, c. 619, §18 (AFF). 1993, c. 387, §§A8,9 (AMD). 1997, c. 651, §5 (AMD). 2003, c. 630, §B3 (AMD). 2007, c. 137, §10 (RP).



5 §17705-A. Refund of accumulated contributions

1. Conditions for refund. If the service of any member has terminated, except by death or by retirement under this Part, the member must be paid the amount of the member's accumulated contributions under the following conditions:

A. The member must have properly applied for a refund of accumulated contributions; [2007, c. 137, §11 (NEW).]

B. Payment must be made after termination of service and not less than 22 days nor more than 60 days after receipt of the application and receipt of the last payroll upon which the name of the member appears; [2007, c. 137, §11 (NEW).]

C. An application for refund is void if the member filing the application returns to membership in any retirement program administered by the retirement system before issuance of the payment; [2007, c. 491, §112 (AMD).]

D. Except when inclusion of a portion of employer contributions is required by paragraph E, only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection; and [2007, c. 137, §11 (NEW).]

E. The amount of the refund of accumulated contributions related to a member's compensation for service rendered as a part-time, seasonal or temporary employee after December 31, 1991 must be at least equal to 7.5% of the member's compensation for that service plus interest as provided by section 17156. [2007, c. 137, §11 (NEW).]

[ 2011, c. 449, §7 (AMD) .]

SECTION HISTORY

2007, c. 137, §11 (NEW). 2007, c. 491, §112 (AMD). 2011, c. 449, §7 (AMD).



5 §17706. Inactive accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§19, 48 (AMD). 2007, c. 137, §12 (RP).



5 §17706-A. Inactive accounts

1. Conditions for refund. The retirement system may make an automatic refund of contributions to a member who has not properly applied for a refund as provided in section 17705-A and who has terminated service, except by death or by retirement under this Part, and who has not met the minimum creditable service requirement for eligibility to receive a service retirement benefit at the applicable age under the following conditions:

A. The member account has been inactive for 3 or more years; [2007, c. 491, §113 (AMD).]

B. Except when inclusion of a portion of employer contributions is required by this subsection, only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection; [2007, c. 137, §13 (NEW).]

C. The amount of the refund of accumulated contributions related to a member’s compensation for service rendered as a part-time, seasonal or temporary employee after December 31, 1991 must be at least equal to 7.5% of the member’s compensation for that service plus interest as provided by section 17156; and [2007, c. 137, §13 (NEW).]

D. A member who receives an automatic refund under this subsection may, within 30 days of the issuance of the refund, return the full refunded amount to the retirement system. Upon receipt, the retirement system shall restore the accumulated contributions to the member’s credit. [2007, c. 137, §13 (NEW).]

Pursuant to the Code, Section 401(a)(31)(B), the amount of an automatic refund under this section for a member who has not reached normal retirement age may not exceed $1,000.

[ 2011, c. 449, §8 (AMD) .]

SECTION HISTORY

2007, c. 137, §13 (NEW). 2007, c. 491, §113 (AMD). 2009, c. 474, §20 (AMD). 2011, c. 449, §8 (AMD).



5 §17707. CETA service

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "CETA employee" means an employee enrolled in a program under the United States Comprehensive Employment and Training Act of 1973, as amended. [1985, c. 801, §§5, 7 (NEW).]

B. "Employer" means the State or the participating local district with which the CETA employee is placed for training and employment. [1985, c. 801, §§5, 7 (NEW).]

C. "Prime sponsor" means the CETA prime sponsor, a unit of government responsible for planning and operating all CETA programs within the geographic jurisdiction encompassed by that unit of government. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Eligibility for membership. CETA employees are considered eligible for membership in the State Employee and Teacher Retirement Program from the date of their enrollment in a CETA program, whether or not they become members.

[ 2007, c. 491, §114 (AMD) .]

3. Employer's contributions. Employer's contributions are governed as follows.

A. Notwithstanding this subchapter, subchapter 2 and chapter 421, subchapter 4, neither the State nor a participating local district is required to contribute to a retirement program of the Maine Public Employees Retirement System for CETA employees. [2007, c. 491, §114 (AMD).]

B. If an employee elects, under section 17761, to purchase the employee's CETA time for past creditable service, the employee's CETA prime sponsor shall then pay to the applicable retirement program an amount equal to the employer's contribution, plus regular interest, for the employee's CETA time, using only CETA funds. [2007, c. 491, §114 (AMD).]

[ 2007, c. 491, §114 (AMD) .]

4. Employee's contributions. Employee's contributions are governed as follows.

A. Notwithstanding section 17701, a CETA employee is not required to contribute to a retirement program of the Maine Public Employees Retirement System. [2007, c. 491, §114 (AMD).]

B. A CETA employee may contribute during the employee's period of CETA employment or may defer contributions until the employee's post-CETA employment status is known. [2007, c. 491, §114 (AMD).]

C. If an employee who has not contributed during the employee's CETA employment or who has withdrawn the employee's contributions later elects, under section 17761, to purchase the employee's CETA time for past creditable service, the employee shall pay to the applicable retirement program of the Maine Public Employees Retirement System an amount equal to the employee's contributions, plus interest, at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points. Interest must be computed beginning at the end of the year when those contributions or pick-up contributions would have been made to the date of payment. [2009, c. 474, §21 (AMD).]

D. If an employee or member who has not contributed during that employee's or member's CETA employment or who has withdrawn that employee's or member's contributions later elects, under section 17761, subsection 3, to purchase that employee's or member's CETA time for past creditable service before any retirement benefit becomes effective for that member, that employee or member must pay into the Members' Contribution Fund, by a single direct payment or annual direct payments to the applicable retirement program of the Maine Public Employees Retirement System, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 17701, subsection 4. Additional amounts paid under this paragraph become a part of the employee's or member's accumulated contributions. If any retirement benefit becomes effective before the completion of the payment under this paragraph, the employee or member is entitled to service credit for a portion of the additional creditable service in the same proportion that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [2007, c. 491, §114 (AMD).]

[ 2009, c. 474, §21 (AMD) .]

5. Return of contributions. Any CETA employee who contributed to a retirement program of the Maine Public Employees Retirement System during the member's CETA employment and who does not meet the requirements of section 17761, must be refunded the member's employee contributions, plus regular interest, upon request to the retirement system.

[ 2007, c. 491, §114 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1999, c. 241, §1 (AMD). 2007, c. 491, §114 (AMD). 2009, c. 474, §21 (AMD).



5 §17707-A. Members in 1998 Special Plan; contributions after June 30, 1998

After June 30, 1998, members to whom one or more of sections 17708 to 17712-B apply and to whom section 17851-A, subsection 1 also applies must contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made as provided in section 17851-A, subsection 5. [2007, c. 491, §115 (AMD).]

SECTION HISTORY

1997, c. 769, §1 (NEW). 2007, c. 491, §115 (AMD).



5 §17708. State police

1. Definition. As used in this section, unless the context otherwise indicates, the term "state police officer" means:

A. A member of the State Police; [1985, c. 801, §§5, 7 (NEW).]

B. The Chief of the State Police; [2001, c. 118, §2 (AMD).]

C. A member of the State Police or Chief of the State Police who is appointed Commissioner of Public Safety; or [2001, c. 118, §2 (AMD).]

D. A special agent investigator in the Bureau of State Police who is hired before June 21, 1982. [2001, c. 118, §3 (NEW).]

[ 2001, c. 118, §§2, 3 (AMD) .]

2. Before September 16, 1984. A state police officer who was first employed by that department after July 9, 1943, but before September 16, 1984, shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the state police officer has completed 20 years of creditable service, as required under section 17851, subsection 4, paragraph A; and [1987, c. 739, §§20, 48 (AMD).]

B. After completing the service described in paragraph A, at a rate of 6.5% of earnable compensation for the remainder of employment as a state police officer. [1987, c. 739, §§20, 48 (AMD).]

[ 2007, c. 491, §116 (AMD) .]

3. After September 15, 1984. A state police officer who was first employed by that department after September 15, 1984 shall contribute to the State Employee and Teacher Retirement Program as follows:

A. At a rate of 7.5% of earnable compensation until the state police officer has completed 25 years of creditable service, as required under section 17851, subsection 4, paragraph B; and [1997, c. 740, §2 (AMD); 1997, c. 740, §6 (AFF).]

B. After completing the service described in paragraph A, at a rate of 6.5% of earnable compensation for the remainder of employment as a state police officer. [1997, c. 740, §2 (AMD); 1997, c. 740, §6 (AFF).]

[ 2007, c. 491, §117 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§20,48 (AMD). 1997, c. 740, §§1,2 (AMD). 1997, c. 740, §6 (AFF). 2001, c. 118, §§2,3 (AMD). 2007, c. 491, §§116, 117 (AMD).



5 §17708-A. State Police; members hired after July 1, 1992

Notwithstanding section 17708, a state police officer hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program at a rate of 1% of earnable compensation in addition to the contribution required under section 17708. [2007, c. 491, §118 (AMD).]

SECTION HISTORY

1991, c. 780, §HHH4 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §118 (AMD).



5 §17708-B. State Police; contributions on and after July 1, 1993

Notwithstanding sections 17708 and 17708-A, on and after July 1, 1993 a state police officer shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the contributions required under section 17708. [2007, c. 491, §119 (AMD).]

SECTION HISTORY

1993, c. 410, §L30 (NEW). 2007, c. 491, §119 (AMD).



5 §17709. Inland Fisheries and Wildlife officers

1. Before September 1, 1984. A law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed in that capacity before September 1, 1984 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the officer has completed 20 years of creditable service, as required under section 17851, subsection 5, paragraph A; and [1995, c. 466, Pt. A, §1 (NEW).]

B. After completing the service described in paragraph A, at a rate of 6.5% of earnable compensation for the remainder of the officer's employment in that capacity. [1995, c. 466, Pt. A, §1 (NEW).]

[ 2007, c. 491, §120 (AMD) .]

2. After August 31, 1984; option. A law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed in that capacity after August 31, 1984 and who elects the retirement option provided in section 17851, subsection 5-A shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 5-A.

[ 2007, c. 491, §120 (AMD) .]

3. After August 31, 1984. Beginning September 1, 2002, a law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed in that capacity after August 31, 1984 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer at a rate of 7.5% of earnable compensation until the law enforcement officer has completed 25 years of creditable service and at a rate of 6.5% thereafter.

[ 2007, c. 491, §120 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§21,48 (AMD). 1995, c. 466, §A1 (RPR). 2001, c. 559, §RR1 (AMD). 2001, c. 559, §RR17 (AFF). 2007, c. 491, §120 (AMD).



5 §17709-A. Inland fisheries and wildlife officers; members hired after July 1, 1992

Notwithstanding section 17709, a law enforcement officer in the Department of Inland Fisheries and Wildlife hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program at a rate of 1% of earnable compensation in addition to the contribution required under section 17709. [2007, c. 491, §121 (AMD).]

SECTION HISTORY

1991, c. 780, §HHH5 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §121 (AMD).



5 §17709-B. Inland fisheries and wildlife officers; contributions on and after July 1, 1993

Notwithstanding sections 17709 and 17709-A, on and after July 1, 1993 a law enforcement officer in the Department of Inland Fisheries and Wildlife who is subject to section 17709 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the contributions required under section 17709. [2007, c. 491, §122 (AMD).]

SECTION HISTORY

1993, c. 410, §L30 (NEW). 2007, c. 491, §122 (AMD).



5 §17710. Marine Resources officers

1. Before September 1, 1984. A law enforcement officer in the Department of Marine Resources who was first employed in that capacity before September 1, 1984 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the officer has completed 20 years of creditable service, as required under section 17851, subsection 6; and [1995, c. 466, Pt. B, §1 (RPR).]

B. After completing the service described in paragraph A, at a rate of 6.5% of earnable compensation for the remainder of the officer's employment in that capacity. [1995, c. 466, Pt. B, §1 (RPR).]

[ 2007, c. 491, §123 (AMD) .]

1-A. After August 31, 1984; option. A law enforcement officer in the Department of Marine Resources who was first employed in that capacity after August 31, 1984 and who elects the retirement option provided in section 17851, subsection 6-A shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 6-A.

[ 2007, c. 491, §123 (AMD) .]

1-B. After August 31, 1984. Beginning September 1, 2002, a law enforcement officer in the Department of Marine Resources who was first employed in that capacity after August 31, 1984 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer at a rate of 7.5% of earnable compensation until the law enforcement officer has completed 25 years of creditable service and at a rate of 6.5% thereafter.

[ 2007, c. 491, §123 (AMD) .]

2. Commissioner or deputy commissioner. A commissioner or deputy commissioner of the Department of Marine Resources may elect to contribute as a member or have pick-up contributions made by the employer under section 17701, rather than under this section, by filing a written copy of the election of choice with the board.

[ 1987, c. 739, §§22, 48 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§22,48 (AMD). 1995, c. 466, §§B1,2 (AMD). 2001, c. 559, §RR2 (AMD). 2001, c. 559, §RR17 (AFF). 2007, c. 491, §123 (AMD).



5 §17710-A. Marine resources officers; members hired after July 1, 1992

Notwithstanding section 17710, a law enforcement officer in the Department of Marine Resources hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program at a rate of 1% of earnable compensation in addition to the contribution required under section 17710. [2007, c. 491, §124 (AMD).]

SECTION HISTORY

1991, c. 780, §HHH6 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §124 (AMD).



5 §17710-B. Marine resources officers; contributions on and after July 1, 1993

Notwithstanding sections 17710 and 17710-A, on and after July 1, 1993 a law enforcement officer in the Department of Marine Resources who is subject to section 17710 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the contributions required under section 17710. [2007, c. 491, §125 (AMD).]

SECTION HISTORY

1993, c. 410, §L30 (NEW). 2007, c. 491, §125 (AMD).



5 §17711. Forest rangers

1. Before September 1, 1984. A forest ranger in the Department of Conservation, Bureau of Forestry who was first employed in that capacity before September 1, 1984, shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the forest ranger has met the requirements for eligibility for retirement under section 17851, subsection 8; and [1995, c. 624, §1 (NEW).]

B. After meeting the eligibility requirements for retirement, at a rate of 6.5% of earnable compensation for the remainder of the forest ranger's employment as a forest ranger. [1995, c. 624, §1 (NEW).]

[ 2007, c. 491, §126 (AMD) .]

2. After August 31, 1984; option. A forest ranger in the Department of Agriculture, Conservation and Forestry, Bureau of Forestry who was first employed in that capacity after August 31, 1984 and who elects the retirement option provided in section 17851, subsection 8-A shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 7-A.

[ 2007, c. 491, §126 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§23,48 (AMD). 1995, c. 624, §1 (RPR). 2007, c. 491, §126 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



5 §17711-A. Forest rangers; members hired after July 1, 1992

Notwithstanding section 17711, a forest ranger in the Department of Agriculture, Conservation and Forestry, Bureau of Forestry hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program at a rate of 1% of earnable compensation in addition to the contribution required under section 17711. [2007, c. 491, §127 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1991, c. 780, §HHH7 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §127 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



5 §17711-B. Forest rangers; contributions on and after July 1, 1993

Notwithstanding sections 17711 and 17711-A, on and after July 1, 1993 a forest ranger in the Department of Agriculture, Conservation and Forestry, Bureau of Forestry who is subject to section 17711 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the contributions required under section 17711. [2007, c. 491, §128 (AMD); 2011, c. 657, Pt. W, §§5,7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1993, c. 410, §L30 (NEW). 2007, c. 491, §128 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



5 §17712. Maine State Prison employees

1. Before September 1, 1984. An employee of the Maine State Prison who holds a position described in section 17851, subsection 11, and who was first employed in one of those capacities before September 1, 1984, shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the employee has met the eligibility requirements for retirement under section 17851, subsection 11, paragraph A; and [1987, c. 739, §§24, 48 (AMD).]

B. After meeting the eligibility requirements for retirement, at a rate of 6.5% of earnable compensation for the remainder of employment in one or more of those capacities. [1987, c. 739, §§24, 48 (AMD).]

[ 2007, c. 491, §129 (AMD) .]

2. After August 31, 1984. An employee of the Maine State Prison who was first employed after August 31, 1984, in a position described in section 17851, subsection 11, shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as follows:

A. At a rate of 7.5% of earnable compensation until the employee has completed 25 years of creditable service in one or more of those capacities; and [1987, c. 739, §§24, 48 (AMD).]

B. After completing the service described in paragraph A, at a rate of 6.5% of earnable compensation for the remainder of employment in one or more of those capacities. [1987, c. 739, §§24, 48 (AMD).]

[ 2007, c. 491, §129 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§24,48 (AMD). 2007, c. 491, §129 (AMD).



5 §17712-A. Maine State Prison employees; members hired after July 1, 1992

Notwithstanding section 17712, an employee of the Maine State Prison who holds a position described in section 17851, subsection 11 and who is hired after July 1, 1992 shall contribute to the State Employee and Teacher Retirement Program at a rate of 1% of earnable compensation in addition to the contribution required under section 17712. [2007, c. 491, §130 (AMD).]

SECTION HISTORY

1991, c. 780, §HHH8 (NEW). 1991, c. 780, §HHH11 (AFF). 2007, c. 491, §130 (AMD).



5 §17712-B. Maine State Prison employees; contributions on and after July 1, 1993

Notwithstanding sections 17712 and 17712-A, on and after July 1, 1993 an employee of the Maine State Prison who holds a position described in section 17851, subsection 11 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 1.15% of earnable compensation in addition to the contributions required under section 17712. [2007, c. 491, §131 (AMD).]

SECTION HISTORY

1993, c. 410, §L30 (NEW). 2007, c. 491, §131 (AMD).



5 §17713. Armed forces

1. Service after becoming a member. For employees who qualify to have their membership in the State Employee and Teacher Retirement Program continued under section 17655, subsection 1, because of service in the Armed Forces of the United States, the State shall contribute to the Members' Contribution Fund the same amount that the member would have been required to contribute, if the member had been serving the State during the period of service in the armed forces in the same capacity in which the employee was serving at the time the employee joined the armed forces. Any member whose contributions to the Members' Contribution Fund are paid by the State under this subsection, who withdraws or ceases to be a member of the State Employee and Teacher Retirement Program, may not withdraw any of the contributions made by the State under this subsection.

[ 2007, c. 491, §132 (AMD) .]

2. Service before becoming a member. A member who qualifies under section 17760 to purchase service credit at the cost set forth in section 17760, subsection 4 shall contribute to the State Employee and Teacher Retirement Program for the period of service in the armed forces as follows.

A. Contributions must be calculated at the percentage rate required of active members during the period of time covered by the service in the armed forces applied to the member's earnable compensation during the first year as an employee after service in the armed forces, under the following terms and conditions:

(1) If 2 or more percentage rates were in effect during the period of service in the armed forces, the highest percentage rate must be used;

(2) The minimum rate is 5%; and

(3) Interest at a rate set by the board not to exceed regular interest by 2 or more percentage points must be paid on the unpaid balance beginning January 1, 1976, or the date of attaining 15 years of creditable service, if later, to the date payment is made. [2003, c. 693, §2 (AMD).]

B. [1989, c. 907, §2 (RP).]

C. The payment must be made to the State Employee and Teacher Retirement Program by a single direct payment or by annual direct payments made in accordance with section 17701, subsection 4. [2007, c. 491, §132 (AMD).]

[ 2007, c. 491, §132 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §§5,6 (AMD). 1989, c. 907, §§1,2 (AMD). 1993, c. 349, §16 (AMD). 2003, c. 693, §2 (AMD). 2007, c. 491, §132 (AMD).



5 §17714. Baxter State Park Authority rangers

A law enforcement officer in the employment of the Baxter State Park Authority who elects the retirement option provided in section 17851, subsection 12 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 11. [2007, c. 491, §133 (AMD).]

SECTION HISTORY

1995, c. 466, §C1 (NEW). 2007, c. 491, §133 (AMD).



5 §17715. State fire marshals

A state fire marshal, state fire marshal investigator or a state fire marshal inspector who elects the retirement option provided in section 17851, subsection 13 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 13. [2007, c. 491, §134 (AMD).]

SECTION HISTORY

1997, c. 401, §1 (NEW). 2007, c. 491, §134 (AMD).



5 §17716. Motor vehicle investigators

A motor vehicle investigator, senior motor vehicle investigator, principal motor vehicle investigator or chief motor vehicle investigator who elects the retirement option provided in section 17851, subsection 14 shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made by the employer as provided in section 17852, subsection 15. [2007, c. 491, §135 (AMD).]

SECTION HISTORY

1997, c. 401, §1 (NEW). 2007, c. 491, §135 (AMD).






Subchapter 4: CREDITABLE SERVICE

5 §17751. Determination of one-year's service credit

The determination of one-year's service credit shall be governed as follows. [1985, c. 801, §§5, 7 (NEW).]

1. All service in one calendar year. The board may not allow more than one year's service credit for all the service:

A. In one calendar year for state employees; or [1985, c. 801, §§5, 7 (NEW).]

B. In one school contract year for teachers or state employees employed as teachers. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Absence without pay. Except as provided in section 17766, the board may not allow service credit for a period of absence without pay of more than a month's duration for a full-time position.

[ RR 1997, c. 1, §3 (COR) .]

3. Board determination. The board shall determine by appropriate rules how much service in any year qualifies for one year's service credit. Service rendered for the full normal working time in any year qualifies for one year's service credit. The board shall provide in its rule related to the determination of creditable service for state employees that any part-time or seasonal state employee who was employed during the period beginning January 1, 1989 and ending June 30, 1991 is credited with a full year of creditable service for each year in which that employee is employed for 1,000 or more hours, for as long as that employee is employed by the State. The board's rule must also treat in the same manner any employee first employed before July 1, 1991 who is employed in a position that is in a career ladder in which the employee is required to move from full-time status to seasonal status when accepting a promotion in the employee's career ladder. Section 17001, subsection 13, paragraph E does not apply to an employee who is credited with a full year of creditable service under this provision. Each state department or agency shall submit to the retirement system a list of all employees to whom this provision applies, in the manner and time provided by board rule.

[ 1991, c. 878, §1 (AMD) .]

4. Special provision for certain legislative employees. A legislative employee receives a full year of service credit for the period of January 1, 1978 to January 1, 1984 for each year of the legislative biennium in a position that may be full-time under Title 3, sections 22 and 42.

[ RR 2013, c. 2, §7 (COR) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 878, §1 (AMD). RR 1997, c. 1, §3 (COR). 1997, c. 190, §1 (AMD). RR 2013, c. 2, §7 (COR).



5 §17752. Service credit for prior service

1. Determination. Service credit for prior service is determined as follows.

A. If a member can provide the board with satisfactory evidence that he performed any work as a state employee before July 1, 1942, or as a teacher before July 1, 1947, the member shall be granted one year of service credit for each year in which any work was performed, except that:

(1) For the first year of service under this paragraph, service credit may be earned only from the date of beginning work to the end of the year; and

(2) During the calendar year 1942, the maximum amount of prior service credit that may be earned for work as a state employee is 1/2 year; and

(3) Prior service credit for work as a state employee shall be calculated on the basis of calendar years and for work as a teacher on the basis of school years. [1985, c. 801, §§ 5, 7 (NEW).]

B. Service credit for prior service shall be granted for work as a teacher to a member, if the member pays into the Members' Contribution Fund 5% of the salary received during that service. For each year of that service, the payments shall be not less than $20 nor more than $100. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Verification of prior service. Upon verification of the length of prior service rendered, the board shall grant service credit for that service.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17753. Service credit for back contributions

Upon complete payment of the back contributions under section 17704-C, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under section 17704-C, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [2009, c. 474, §22 (AMD).]

1. Entitlement to service credit.

[ 1989, c. 95, §5 (RP) .]

2. Retirement benefit effective before completion of payment.

[ 1989, c. 95, §5 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §5 (RPR). 1995, c. 180, §4 (AMD). 2009, c. 474, §22 (AMD).



5 §17754. Out-of-state service

1. Generally. For members who began membership before January 1, 1976, additional service credit must be allowed for out-of-state service, subject to the following conditions.

A. The member must have creditable service in Maine of at least 20 years in the aggregate. [1985, c. 801, §§ 5, 7 (NEW).]

B. The member, before any retirement benefit becomes effective for that member, must make contributions into the Members' Contribution Fund for the years of out-of-state service on the same basis as the member would have made contributions had the service been in Maine, including interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points. Interest is computed beginning the end of the year when those contributions would have been made, if the service had been in the State, to the date of payment. The payment must be made to the State Employee and Teacher Retirement Program by a single direct payment or by annual direct payments made in accordance with section 17701, subsection 4. [2007, c. 491, §136 (AMD).]

C. If the member was formerly subject to the Revised Statutes of 1944, chapter 37, sections 221 to 241, the member's last 7 years of creditable service before the date of retirement must be in Maine. [2007, c. 491, §136 (AMD).]

D. If the member is a teacher employed for the first time after July 1, 1947, the member's last 10 years of creditable service before the date of retirement must be in Maine and no more than 10 years of service credit for out-of-state service may be allowed. [2007, c. 491, §136 (AMD).]

E. If a member is not a teacher, the member's last 10 years of creditable service before the date of retirement must be in Maine and no more than 10 years of service credit may be allowed for out-of-state service. [2007, c. 491, §136 (AMD).]

F. [1993, c. 349, §17 (RP).]

G. Upon complete payment of the back contributions under paragraph B or section 17764, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under paragraph B or section 17764, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1993, c. 349, §18 (AMD).]

[ 2007, c. 491, §136 (AMD) .]

2. Alternative. If service credit for out-of-state service is not allowed under subsection 1, additional service credit for out-of-state service must be allowed for any member in the determination of the retirement benefit under this Part, if the member, before any retirement benefit becomes effective for that member, pays into the Members' Contribution Fund, by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 17701, subsection 4.

A. Additional amounts paid under this subsection become a part of the members' accumulated contributions. [2007, c. 491, §136 (AMD).]

B. If any retirement benefit becomes effective before the completion of the payment under this subsection, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [1989, c. 710, §9 (AMD).]

[ 2007, c. 491, §136 (AMD) .]

3. Service credit not to be used in another state. Notwithstanding anything to the contrary, any application for a retirement benefit that becomes effective after May 11, 1966, and for which out-of-state service credit is to be granted must be accompanied by a certified statement from the appropriate retirement system that the out-of-state service credit granted has not been or will not be used to obtain benefits in another state.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §6 (AMD). 1989, c. 709, §1 (AMD). 1989, c. 710, §§7-9 (AMD). 1993, c. 349, §§17,18 (AMD). 2007, c. 491, §136 (AMD).



5 §17755. Disability retirement service credit

A beneficiary shall receive service credit for the purpose of determining benefits under this Part for the period following termination of service for which the beneficiary receives disability retirement benefits under subchapter V, articles 3 and 3-A. [1989, c. 409, §§6, 12 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 409, §§6,12 (AMD).



5 §17756. Unused accrued or accumulated sick leave or unused vacation leave

1. Service credit. Unused accumulated or accrued sick leave, unused vacation leave, or a combination of both, for which a member is credited on termination of service, but for which the member does not receive payment, qualifies for service credit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Limitation. Leave qualifying for service credit under subsection 1 may not exceed a total of 90 days, except as provided in subsection 3.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Exceptions. Leave beyond 90 days may qualify for service credit, up to the maximum number of days of leave, set by personnel rules or by contract, that a person is allowed to accumulate, if:

A. For state employees, the member, before any retirement benefit becomes effective for him, pays into the Members' Contribution Fund, a single payment which is the actuarial equivalent, at the effective date of the member's retirement benefit, of the portion of his retirement benefit based on the additional creditable service beyond 90 days; and [1985, c. 801, §§ 5, 7 (NEW).]

B. For teachers, the member or the school administrative unit employing the member pays into the Members' Contribution Fund by a single payment the actuarial equivalent, at the effective date of the member's retirement benefit, of the portion of his retirement benefit based on the additional creditable service beyond 90 days. The member and the school administrative unit may determine by contract the portion to be deposited by each to obtain this additional creditable service. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17757. Former members

Upon complete payment of the back contributions under section 17703, the member shall be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under section 17703, the member shall be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1989, c. 95, §7 (NEW).]

1. Service credit reinstated.

[ 1989, c. 95, §7 (RP) .]

2. Retirement benefit effective before completion of repayment.

[ 1989, c. 95, §7 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §7 (RPR).



5 §17758. Legislature and Executive Council (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2009, c. 474, §23 (RP).



5 §17759. Federal employment service

1. Creditable service. An employee of the federal employment service who became an employee of a state department before the federal employment service was returned to state control is entitled to service credit for prior service and membership service for the time the person was with the federal employment service, if the person makes up whatever contributions would have been made if the federal service had been state membership service, including interest at a rate, to be set by the board, not to exceed the regular interest by 5 or more percentage points beginning January 1, 1976, to the date of payment.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Applicability. This section does not apply to any member who began membership on or after January 1, 1976.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17760. Service in the armed forces

Service credit for service in the United States Armed Forces is governed as follows. [2003, c. 693, §3 (AMD).]

1. Service after becoming a member. A member is entitled to service credit for the period of time during which the member's membership is continued under section 17655, subsection 1, under the following terms and conditions. Except as provided in paragraph B, service credit under this subsection is limited to 5 years.

A. A member who is otherwise entitled to service credit for military leave may not be deprived of these credits if the member's return to membership service is delayed beyond 90 days after the member's separation from the service in the Armed Forces of the United States, under conditions other than dishonorable, if the delay is caused by an illness or disability incurred in the service in the armed forces. [2003, c. 387, §3 (AMD).]

B. A member may not receive service credit for military leave beyond the end of the period of first enlistment or induction or beyond 5 years from the date of original call to active duty in the armed forces, whichever is less, unless:

(1) The member's return to active duty in the armed forces or the extension of the period of service beyond 5 years is required by some mandatory provision; and

(2) The person presents proof of the return to or extension of service satisfactory to the board. [2003, c. 387, §3 (AMD).]

[ 2003, c. 693, §3 (AMD) .]

2. Service before becoming a member.

[ 2003, c. 693, §3 (RP) .]

3. Service before becoming member. A member who served as a full-time active duty member of the United States Armed Forces before becoming a member and who separated from the armed forces under conditions other than dishonorable is entitled under this subsection to purchase service credit for the period of time that the member served in the armed forces by complying with the terms and conditions of this subsection and the applicable provisions of subsection 4 or 5. Service credit under this subsection is limited to 4 years.

A. A member may purchase service credit at the cost set forth in subsection 4 if the member has at least 15 years of creditable service at the time of retirement, the member makes payment as required under subsection 4 and the member:

(1) Began membership prior to January 1, 1976;

(2) Served in the United States Armed Forces during any federally recognized period of conflict; or

(3) Was awarded an Armed Forces Expeditionary Medal, a Combat Action Ribbon, a Combat Infantry Badge or any other campaign or expeditionary medal and the receipt of such a medal would allow the member to be considered "preference eligible" under 5 United States Code, Section 2108(3)(A) or 2108(3)(B). A member described in this subparagraph is entitled to purchase service credit at the cost set forth in subsection 4 only if a cost subsidy for that member's service credit has been paid to the State Employee and Teacher Retirement Program as provided in subsection 6. [2007, c. 491, §137 (AMD).]

B. A member may purchase service credit at the cost set forth in subsection 5 if the member has at least 5 years of creditable service at the time of retirement and the member makes payment as required under subsection 5. [2003, c. 693, §3 (NEW).]

C. For purposes of this subsection, "federally recognized period of conflict" means World War I, April 6, 1917 to November 11, 1918 or to March 31, 1920 if service was in Russia; World War II, December 7, 1941 to December 31, 1946; the Korean Conflict, June 27, 1950 to January 31, 1955; the Vietnam War, August 5, 1964 to May 7, 1975 and the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period; and the Persian Gulf War, August 7, 1990 to the date that the United States Government recognizes as the end of the Persian Gulf War. [2003, c. 693, §3 (NEW).]

[ 2007, c. 491, §137 (AMD) .]

4. Members qualified for credit at subsidized cost. A member qualified under subsection 3 to purchase service credit at the cost set forth in this subsection is entitled to service credit upon payment of back contributions under section 17713, subsection 2. Upon complete payment of back contributions, the member must be granted service credit for the period of time for which payment is made. Upon making partial payment, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board.

[ 2003, c. 693, §3 (NEW) .]

5. Members qualified for credit at actuarial cost. A member qualified under subsection 3 to purchase service credit at the cost set forth in this subsection is entitled to service credit if the member pays into the Members' Contribution Fund an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service.

A. Payment must be made before any retirement benefit becomes effective for that member. [2003, c. 693, §3 (NEW).]

B. Payment may be made to the retirement system by a single direct payment or by annual direct payments in accordance with section 17701, subsection 4. [2003, c. 693, §3 (NEW).]

C. A person who purchases service credit under this subsection and who subsequently, without inclusion of the purchased service credit and prior to retirement, becomes qualified for service credit at the cost set forth in subsection 4 is entitled to purchase the service credit under section 17713, subsection 2 and to receive a refund of the amount paid under this subsection that exceeds the cost to purchase the service credit under section 17713. A person who would have been qualified to purchase service credit under subsection 4 prior to retirement if a timely appropriation had been made under subsection 6 is entitled to a refund under this subsection even if the person becomes qualified after retirement. [2003, c. 693, §3 (NEW).]

[ 2003, c. 693, §3 (NEW) .]

6. Cost subsidy for certain award recipients; annual report. A recipient of an award described in subsection 3, paragraph A, subparagraph (3) may purchase service credit at a subsidized cost under subsection 4 only if the retirement system has received an appropriation of the difference between the actuarial cost of that member's service credit and the amount to be paid by the member under subsection 4.

A. The retirement system shall annually, by February 15th, report to the joint standing committee of the Legislature having jurisdiction over retirement matters and the joint standing committee of the Legislature having jurisdiction over appropriations matters:

(1) The amount, if any, in the account maintained for the purposes of this subsection;

(2) The cost to subsidize the purchase of service credit under this subsection for members who applied and were determined eligible in the calendar year immediately preceding the report; and

(3) The cost to subsidize the purchase of service credit under this subsection for members who applied and were determined eligible in each of the calendar years before the immediately preceding calendar year for which full appropriations were not made. [2003, c. 693, §3 (NEW).]

B. In response to the report described in paragraph A, the joint standing committee of the Legislature having jurisdiction over retirement matters may report out legislation appropriating funds for all or a part of the costs set forth in the report. [2003, c. 693, §3 (NEW).]

C. The retirement system shall maintain a separate account for funds appropriated for the purposes of this subsection. When the account contains sufficient funds to subsidize the purchase of service credit for all members who applied and were determined to be eligible in a particular calendar year, the retirement system shall allow that group of members to make purchases. Funds in the account must be applied to the earliest calendar year for which members remain who are eligible but have not yet been able to make purchases. [2003, c. 693, §3 (NEW).]

[ 2003, c. 693, §3 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §8 (AMD). 1989, c. 907, §3 (AMD). 1991, c. 479, §§2,3 (AMD). 2001, c. 114, §§1-3 (AMD). 2003, c. 387, §§2,3 (AMD). 2003, c. 693, §3 (AMD). 2007, c. 491, §137 (AMD).



5 §17761. CETA service

1. Service credit allowed. Service credit for the period of CETA employment occurring after June 30, 1979, shall be granted to any person who, after June 30, 1979, satisfies the following conditions:

A. The person was a CETA employee; [1985, c. 801, §§5, 7 (NEW).]

B. The person, within 90 days of termination of CETA employment, became a non-CETA employee of the employer; [1985, c. 801, §§5, 7 (NEW).]

C. The person, within 90 days of becoming a non-CETA employee, signified in writing to the retirement system his intention to purchase time credit under section 17707, subsection 4; [1985, c. 801, §§5, 7 (NEW).]

D. The person has not received a return of any contributions made under section 17707, subsection 4 or has deposited his contributions within 18 months of obtaining non-CETA employment with the employer under section 17707, subsection 4; and [1985, c. 801, §§5, 7 (NEW).]

E. The employer contribution required by section 17707, subsection 3 has been paid. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Retirement benefit effective before completion of payment. If any retirement benefit becomes effective before the completion of the deposit under section 17707, subsection 4, the person is entitled to credit for that portion of his CETA time which the amount of the deposit actually made bears to the total amount which would have been required to purchase the person's entire CETA time.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Service credit allowed. Service credit for the period of CETA employment occurring before July 1, 1979 must be granted to any person who satisfies the following conditions:

A. The person was a CETA employee; [1999, c. 241, §2 (NEW).]

B. The person within 90 days of termination of CETA employment became a non-CETA employee of the employer; and [1999, c. 241, §2 (NEW).]

C. The employee contribution required by section 17707, subsection 4, paragraph D has been paid. [1999, c. 241, §2 (NEW).]

[ 1999, c. 241, §2 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1999, c. 241, §2 (AMD).



5 §17762. Adult education teachers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 700, §A25 (AMD). 1993, c. 539, §2 (AFF). 1993, c. 539, §1 (RP).



5 §17763. Teachers in private, parochial and other schools

1. Parochial school or public or private academy. A member who taught in a parochial school or in a public or private academy may purchase up to 10 years of service credit for that service under the following conditions.

A. The member must have taught in a school approved by the Department of Education or the education department of another state while holding an appropriate teaching certificate. [1991, c. 558, §1 (AMD).]

B. The member must have 20 years of creditable service as a state employee or teacher in this State. [1991, c. 558, §1 (AMD).]

C. The member must, before any retirement benefit becomes effective for that member, make contributions into the Members' Contribution Fund, for the years of private or parochial school teaching on the same basis as the member would have made contributions had the service been as a state employee or teacher in this State, including interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points. The member's earnings for the years of private or parochial school teaching must be assumed to have been the same as the average salary for teachers in this State as determined by the Department of Education for each of the years when the private or parochial school teaching took place. Interest must be computed beginning at the end of the year when those contributions would have been made, if the service had been as a state employee or teacher in this State, to the date of payment. Payment must be made by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program in accordance with section 17701, subsection 4. [2007, c. 491, §138 (AMD).]

D. The member must have begun membership before January 1, 1976. [1991, c. 558, §1 (NEW).]

E. The member's last 10 years of creditable service before the date of retirement must be as a state employee or teacher in this State. [1991, c. 558, §1 (NEW).]

F. Upon complete payment of the contributions under paragraph C, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the contributions under paragraph C, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1991, c. 558, §1 (NEW).]

[ 2007, c. 491, §138 (AMD) .]

2. Other schools and programs.

[ 1993, c. 349, §19 (RP) .]

3. Applicability.

[ 1987, c. 148, (RP) .]

4. Alternative. In the determination of the retirement benefit under this Part, if service credit for private or parochial school teaching is not allowed under subsection 1 based upon the member's not meeting the requirements of subsection 1, paragraph B or D, additional service credit for private or parochial school teaching is allowed for any member who meets the requirements of subsection 1, paragraphs A and E, if the member, before any retirement benefit becomes effective for that member, pays into the Members' Contribution Fund, by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service.

Annual payments must be made in accordance with section 17701, subsection 4.

A. Additional amounts paid under this subsection become a part of the members' accumulated contributions. [1993, c. 387, Pt. A, §10 (NEW).]

B. If any retirement benefit becomes effective before the completion of the payment under this subsection, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [1993, c. 387, Pt. A, §10 (NEW).]

[ 2007, c. 491, §139 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 148, (AMD). 1989, c. 700, §A26 (AMD). 1989, c. 709, §2 (AMD). 1989, c. 710, §§10,11 (AMD). 1991, c. 558, §1 (AMD). 1993, c. 349, §19 (AMD). 1993, c. 387, §A10 (AMD). 2007, c. 491, §§138, 139 (AMD).



5 §17763-A. Purchase of service credit by an educator of a child with a disability; service before July 1, 1976

If a member can provide the board with satisfactory evidence that the member performed before July 1, 1976 any work as an educator or teacher of a child with a disability, as defined in Title 20-A, section 7001, subsection 1-B, including as a teacher who may not meet the definition in section 17001, subsection 42, in a private or parochial school or other school, center, facility or program that was not part of a public school system, the member may purchase up to one year of service credit for any such work performed before July 1, 1976. Service credit for this work must be calculated on the basis of school years. In order to purchase this service credit and before any retirement benefit becomes effective, the member must pay into the Members' Contribution Fund by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program an amount that, together with regular interest on that amount, is the actuarial equivalent at the effective date of the retirement benefit of the portion of the retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 17701, subsection 4. Additional amounts paid under this subsection become a part of the member's accumulated contributions. If any retirement benefit becomes effective before the completion of the payment under this section, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made plus regular interest on those payments to the date the retirement benefit becomes effective bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [2007, c. 491, §140 (AMD).]

SECTION HISTORY

2007, c. 303, §1 (NEW). 2007, c. 491, §140 (AMD).



5 §17764. Vista, Peace Corps, Head Start and foreign teaching

Members who served in the Peace Corps, foreign or domestic, the Volunteers in Service to America Program, or the Fulbright Exchange Program; who taught children of United States Foreign Service Corps personnel outside the continental United States or United States Armed Forces personnel located in any foreign country on a regularly established United States military base; or who served as an employee of a Head Start program in Maine may purchase service credit for that service under the following conditions. For the purposes of this section "members" means state employees and teachers. [1999, c. 250, §1 (AMD).]

1. Limit on service credit. The service credit may not exceed 2 years.

[ 1989, c. 709, §3 (NEW) .]

2. Creditable service required. Members whose service in these organizations preceded their becoming members in the State Employee and Teacher Retirement Program must, on the date of retirement, have at least 15 years of creditable service.

[ 2007, c. 491, §141 (AMD) .]

3. Return to employment. Members who terminated service in the State as state employees or teachers prior to service with these organizations must return to state employment or active teaching in the State within one year of the completion of service in these organizations.

[ 1989, c. 709, §3 (NEW) .]

4. Payment to fund. Members must, before any retirement benefit becomes effective, pay into the Members' Contribution Fund by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Payments must be made as provided in section 17701.

[ 2007, c. 491, §142 (AMD) .]

SECTION HISTORY

1989, c. 709, §3 (NEW). 1999, c. 250, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§141, 142 (AMD).



5 §17765. Teacher previously employed as teacher's aide or Educational Technician I

A member who is a teacher who was previously employed by a school administrative unit in this State as a teacher's aide or Education Technician I may purchase service credit for the time so employed, under the following conditions. [1997, c. 161, §1 (NEW).]

1. Payment to fund. Before the retirement benefit becomes effective, members must pay into the Members' Contribution Fund by a single direct payment or annual direct payments to the State Employee and Teacher Retirement Program an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Payments must be made as provided in section 17701, subsection 4.

[ 2007, c. 491, §143 (AMD) .]

2. Partial payment and partial service credit. If any retirement becomes effective before the completion of the payment under this section, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service.

[ 1997, c. 161, §1 (NEW) .]

3. Limitation on use of purchased service credit. Notwithstanding any other provision of law, any service credit purchased under this section may be used only for the purpose of increasing the amount of a member's service retirement benefits by inclusion of the purchased service credit and may not be used for any other purpose.

[ 1997, c. 161, §1 (NEW) .]

4. Additional conditions of service credit purchase if some or all employment as teacher's aide or Educational Technician I was under a participating local district plan. If a member was previously employed as a teacher's aide or an Educational Technician I and was a member under the Participating Local District Retirement Program, then the following additional conditions apply:

A. If a member was also previously employed as a teacher's aide or an Educational Technician I by a school administrative unit where the member was not a member under the Participating Local District Retirement Program, and the member is purchasing or purchases less than all of the member's total time as a teacher's aide or an Educational Technician I, all of the time during which the member was employed as a teacher's aide or an Educational Technician I and was a member under the Participating Local District Retirement Program must be purchased before the member may purchase any of the time during which the member was employed as a teacher's aide or Educational Technician I and was not a member under the Participating Local District Retirement Program; and [2007, c. 491, §144 (AMD).]

B. As of the date that the retirement system receives any payment toward the purchase, a member's purchase of any service credit under this section for time during which the member was employed as a teacher's aide or an Educational Technician I and was a member under the Participating Local District Retirement Program is an irrevocable election to use the service credit purchased to increase the member's service retirement benefits under the State Employee and Teacher Retirement Program, in accordance with subsection 3. Any portion of the service credit that is purchased or available for purchase may not after purchase or being made available for purchase be considered to be service credit under the Participating Local District Retirement Program as service with the participating local district by which the member was employed as a teacher's aide or an Educational Technician I, regardless of whether the member completed the payment for purchase under this section. A member who does not complete the payment for purchase before the member's retirement becomes effective is entitled to service credit as provided in subsection 2. [2007, c. 491, §144 (AMD).]

§17765. Service credit for educational leave

(As enacted by PL 1997, c. 190, §2 is REALLOCATED TO TITLE 5, SECTION 17766)

[ 2007, c. 491, §144 (AMD) .]

SECTION HISTORY

RR 1997, c. 1, §4 (RAL). 1997, c. 161, §1 (NEW). 1997, c. 190, §2 (NEW). 2007, c. 491, §§143, 144 (AMD).



5 §17766. Service credit for educational leave (REALLOCATED FROM TITLE 5, SECTION 17765)

(REALLOCATED FROM TITLE 5, SECTION 17765)

A member may purchase service credit for the period during which the member took an unpaid or partially paid educational leave pursuant to the Maine Educational Leave Act under the following conditions. [RR 1997, c. 1, §4 (RAL).]

1. Payment. The member must, before any retirement benefit becomes effective, pay into the Members' Contribution Fund by a single payment or annual direct payments to the State Employee and Teacher Retirement Program an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional service credit purchased under this section. Payments must be made as provided in section 17701, subsection 4.

If any retirement benefit becomes effective before the completion of the payment under this subsection, the member is entitled to the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service.

[ 2007, c. 491, §145 (AMD) .]

2. Limitation on use of purchased service credit. Notwithstanding any other provision of law, service credit purchased under this section may be used only for the purpose of increasing the amount of a member's service retirement benefit by inclusion of the purchased service credit and may not be used to establish a member's qualification for a service retirement benefit.

[ RR 1997, c. 1, §4 (RAL) .]

3. Return to employment. The member must have returned to state employment after completion of the educational leave.

[ RR 1997, c. 1, §4 (RAL) .]

SECTION HISTORY

RR 1997, c. 1, §4 (RAL). 2007, c. 491, §145 (AMD).






Subchapter 5: BENEFITS

Article 1: GENERAL PROVISIONS

5 §17801. Commitment to members and limitations

1. Commitment as to certain provisions and limitations. The following provisions govern the commitment as to certain provisions and limitations.

A. The commitment set out in paragraph B is effective October 1, 1999, for members who, on October 1, 1999 or thereafter, meet the creditable service requirement for eligibility to receive a service retirement benefit, at the applicable age if so required, under section 17851 or section 17851-A, subsection 2. [1999, c. 489, §3 (NEW).]

B. The protections established under the provisions listed in subparagraph (1) constitute solemn contractual commitments of the State protected under the contract clauses of the Constitution of Maine, Article I, Section 11 and the United States Constitution, Article I, Section 10, under the terms and conditions set out in subparagraph (2).

(1) The commitment provided by this section applies to the protections established under the specific following provisions:

(a) Section 17001, subsection 4; and subsection 13, paragraph B, subparagraph (1) and paragraph C, subparagraph (2);

(b) Section 17806, subsection 4;

(c) The subsection of section 17851, that is applicable to each member;

(d) The paragraph of subsection 2 of section 17851-A, that is applicable to each member;

(e) The paragraph of subsection 4 of section 17851-A, that is applicable to each member; and

(f) The subsection of section 17852, that is applicable to each member.

(2) The commitment established in this paragraph attaches to a given provision of those specified in subparagraph (1) when the member in question has met the creditable service requirement set out in the given provision, on the basis of which the protection established by the provision becomes effective. [1999, c. 489, §3 (NEW).]

[ 1999, c. 489, §3 (NEW) .]

2. Provisions not covered by subsection 1. Subsection 1 does not apply to any provision of this Part not specifically identified in subsection 1. Any provision not specifically identified in subsection 1 may be increased, decreased, otherwise changed or eliminated by the Legislature as to any member regardless of whether the member has or has not met any creditable service requirement for eligibility to receive a service retirement benefit.

[ 1999, c. 489, §3 (NEW) .]

3. Employee contribution rate. Effective October 1, 1999, for members who, on October 1, 1999 or thereafter, meet the creditable service requirement for eligibility to receive a service retirement benefit under section 17851 or section 17851-A, subsection 2, the employee contribution rate required to be paid at the time the service was rendered under the provision of section 17851 or 17851-A that is applicable to each member may be increased for members who have met the requirements only to:

A. Pay the cost, in whole or in part, of an improvement to a benefit that exists at the time the increase becomes effective and that is then or may in the future be applicable to members to whom the increase applies or provide a new benefit that is then or may in the future be applicable to members to whom the increase applies, and only to the extent of the cost of the improved or new benefit, provided that nothing in this paragraph may be construed to require that the employee contribution rate must be increased to pay the cost, in whole or part, of the improved or new benefit; or [1999, c. 489, §3 (NEW).]

B. Maintain actuarial soundness as required by the Constitution of Maine, Article IX, Section 18-A and this Part, as determined to be necessary by the board on recommendation of the system's actuary. [1999, c. 489, §3 (NEW).]

For members to whom section 17851-A applies, the phrase "the employee contribution rate required to be paid" includes contribution rates as made applicable under section 17851-A, subsections 5 and 6.

[ 1999, c. 489, §3 (NEW) .]

4. Limitations on subsections 1 and 3. Subsections 1 and 3 do not apply to any member until the member has met the creditable service requirement for eligibility to receive a service retirement benefit under section 17851 or 17851-A, subsection 2. For members to whom subsections 1 and 3 do not apply as provided in this subsection, the Legislature may increase, decrease, otherwise change or eliminate any provisions of this Part.

[ 1999, c. 489, §3 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§25,48 (AMD). 1999, c. 489, §3 (RPR).



5 §17802. Eligibility for benefits

Only members of the State Employee and Teacher Retirement Program, their spouses, surviving spouses, children, dependent children, parents or beneficiaries are eligible to receive benefits from the State Employee and Teacher Retirement Program. [2007, c. 491, §146 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §146 (AMD).



5 §17803. Election of methods of payment

1. Definition. As used in this article, unless the context otherwise indicates, "qualifying member" means:

A. A member; or [1985, c. 801, §§ 5, 7 (NEW).]

B. A former member who is receiving a disability retirement benefit. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Election. In order to receive a benefit, a qualifying member must elect to have his service retirement benefit payable under any of the methods in section 17804.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Time and manner of election. A qualifying member must elect a method of payment before the beginning of payment of a service retirement benefit. This election must be by written notice to the executive director stating the date on which he desires to retire.

[ 1987, c. 256, §7 (AMD) .]

4. Change of election. A qualifying member may revoke his election of benefits and may elect another method of payment by giving written notice to the executive director at any time before the first payment of the service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §7 (AMD).



5 §17804. Methods of payment

Except as provided in subsection 6, payment of a service retirement benefit shall begin on the first day of the month following the month in which the qualifying member becomes eligible to receive payment of the member's service retirement benefit under section 17851 or 17907. A full month's benefit shall be paid to the beneficiary or estate of the recipient for the month in which the member dies. A qualifying member may select payment in one of the following methods. [1989, c. 95, §9 (AMD).]

1. Full benefits. All retirement benefits shall be payable for life in equal monthly installments with no further payment made after the month in which the retiree dies.

[ 1987, c. 256, §9 (AMD) .]

2. Option 1. The qualifying member may elect to have a reduced retirement benefit paid to himself while alive and at the qualifying member's death to have the excess, if any, of his accumulated contributions at the time of retirement over the portion of the total retirement benefit payments actually made to the qualifying member while alive, which is the actuarial equivalent of the accumulated contributions, paid in a lump sum to the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director or, if no one has been nominated as beneficiary, to his estate.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Option 2. The qualifying member may elect to have a reduced retirement benefit payable to himself while alive and at the qualifying member's death to have the benefit continued in the same amount for the life of the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Option 3. The qualifying member may elect to have a reduced retirement benefit payable to himself while alive and at the qualifying member's death to have the benefit continued at 1/2 the amount for the life of the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

5. Option 4.

[ 1999, c. 744, §17 (AFF); 1999, c. 744, §7 (RP) .]

5-A. Option 4. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have some benefit other than that available under subsection 3 or 4 payable to the beneficiary that the qualifying member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member during the qualifying member's life plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system.

[ 1999, c. 744, §8 (NEW); 1999, c. 744, §17 (AFF) .]

5-B. Option 5. The qualifying member may elect to have a reduced retirement benefit payable in part to the qualifying member and in part to the beneficiary, who must be the sole beneficiary, while both are alive and, at the death of either, to have the higher benefit paid to the survivor for the survivor's life. The total value of the benefit paid to the qualifying member and beneficiary, during the qualifying member's life, plus the benefit to be paid after the death of either is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system.

[ 1999, c. 744, §8 (NEW); 1999, c. 744, §17 (AFF) .]

5-C. Option 6. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued in the same amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 1999, c. 744, §8 (NEW); 1999, c. 744, §17 (AFF) .]

5-D. Option 7. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued at 1/2 that amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 1999, c. 744, §8 (NEW); 1999, c. 744, §17 (AFF) .]

5-E. Option 8. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have some benefit other than that available under subsection 3 or 4 payable to the beneficiary, who must be the sole beneficiary, that the member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 2001, c. 118, §4 (AMD) .]

5-F. Change of beneficiary. If the recipient of a service retirement benefit has elected an optional method of payment under subsection 3, 4, 5, 5-A, 5-B, 5-C, 5-D or 5-E, and has designated someone other than a spouse or ex-spouse as sole beneficiary, the recipient is permitted a one-time change in the designated beneficiary except as provided in paragraph D, but may not change the already elected payment option or the amount of the benefits under that option, by filing a written designation of the new beneficiary, duly notarized, with the executive director on a form provided or specified by the retirement system. The change of beneficiary permitted by this subsection may only be made prior to the death of the prior designated beneficiary.

A. The benefit payable to the recipient and the new beneficiary must be paid under the same payment option. The amount of the recipient's benefit may not change, and the amount of the new beneficiary's benefit must be the same as the amount of the prior beneficiary's benefit. [1999, c. 744, §8 (NEW).]

B. The effective date of the designation of the new beneficiary is the date the designation is received by the executive director. As of the first day of the month following the effective date of the designation of the new beneficiary, the prior beneficiary is no longer entitled to any benefit payment and, if concurrent payment under subsection 5-B has been elected, the new beneficiary's benefit must become effective on the same date. [1999, c. 744, §8 (NEW).]

C. The new beneficiary's entitlement to benefits ceases on the earlier of:

(1) The date of the new beneficiary's death; or

(2) The date established when the amount of the prior beneficiary's benefit was established, which is the initial commencement date of benefits to the retiree increased by the life expectancy of the prior beneficiary computed in years and months using actuarial equivalence assumptions recommended by the system's actuary.

Payment of benefits to the new beneficiary must cease as of the first day of the month following the earlier of subparagraph (1) or (2). [1999, c. 744, §8 (NEW).]

D. A recipient who exercises a one-time option under this subsection may revert back to the original designated beneficiary, who will be treated as the new beneficiary for purposes of paragraphs A to C. [2007, c. 523, §2 (NEW).]

[ 2007, c. 523, §2 (AMD) .]

6. Monthly payment of $10 or less. If the monthly benefit payable to a qualifying member or the beneficiary of a qualifying member is $10 or less, there shall be paid, in lieu of those payments, a lump sum which is the actuarial equivalent, on the date the first monthly payment would otherwise be paid, of the benefit to which the qualifying member or beneficiary is entitled. A beneficiary who receives a lump sum payment under this subsection shall not forfeit any other benefit to which the beneficiary would be entitled if the beneficiary were receiving a monthly benefit payment.

[ 1989, c. 95, §10 (NEW) .]

7. Notice to spouse. A qualifying member who is married on the effective date of retirement, who elects the method of payment under subsection 1 or who elects a method of payment other than that provided under subsection 1 and who designates a beneficiary other than the qualifying member's spouse must notify the spouse that the spouse is not the beneficiary. Proof that the spouse has been notified must be provided:

A. By written certification of the spouse, duly notarized, on a form provided or specified by the retirement system indicating that notice has been received from the qualifying member; or [1999, c. 744, §9 (NEW); 1999, c. 744, §17 (AFF).]

B. When notice has been given but certification by the spouse has not been provided, by written certification of the qualifying member, duly notarized, on a form provided or specified by the retirement system indicating that notice has been given to the spouse. [1999, c. 744, §9 (NEW); 1999, c. 744, §17 (AFF).]

Payment of the qualifying member's service benefit may not commence until certification has been received by the executive director.

[ 1999, c. 744, §9 (NEW); 1999, c. 744, §17 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§8-10 (AMD). 1989, c. 95, §§9,10 (AMD). 1999, c. 744, §§7-9 (AMD). 1999, c. 744, §17 (AFF). 1999, c. 790, §K1 (AMD). 1999, c. 790, §K5 (AFF). 2001, c. 118, §4 (AMD). 2007, c. 523, §2 (AMD).



5 §17805. Remarriage after retirement

If the recipient of a reduced service retirement benefit under section 17804, subsection 3, 4, 5-A or 5-B remarries after the recipient's spouse dies the following provisions apply. [2001, c. 118, §5 (AMD).]

1. Election of benefit for new spouse. The recipient may elect to have the reduced retirement benefit paid under the same option to the new spouse after the recipient's death instead of continuing the original reduced retirement benefit to the recipient during his lifetime, under the following conditions:

A. The original spouse must have been the sole beneficiary of the reduced retirement benefit under section 17804, subsection 3, 4, 5-A or 5-B; and [1999, c. 744, §10 (AMD); 1999, c. 744, §17 (AFF).]

B. [1987, c. 612, §2 (RP).]

C. [1987, c. 612, §3 (RP).]

D. The recipient must have been married to the new spouse for at least 6 months. [1987, c. 612, §4 (NEW).]

[ 1999, c. 744, §10 (AMD); 1999, c. 744, §17 (AFF) .]

2. Time and manner of election. The recipient may make the election at any time after the death of the original spouse and remarriage to the new spouse by:

A. Sending a written request to the executive director; and [1985, c. 801, §§5, 7 (NEW).]

B. [1987, c. 612, §5 (RP).]

C. Submitting evidence of the death of the former spouse and date of marriage to the new spouse. [1987, c. 612, §5 (NEW).]

[ 1987, c. 612, §5 (AMD) .]

3. Amount of benefit. The amount of the benefit payable under the option elected shall be the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement benefit the recipient has been receiving.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Effective date of coverage of the new spouse. The effective date of the designation of the new spouse as the recipient's new beneficiary will be the date the request is received or 6 months after the date of remarriage, whichever comes later. The recipient's retirement benefit shall be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1987, c. 612, §6 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 612, §§1-6 (AMD). 1999, c. 744, §10 (AMD). 1999, c. 744, §17 (AFF). 2001, c. 118, §5 (AMD).



5 §17805-A. Divorce

If the recipient of a reduced service retirement benefit under section 17804, subsection 3, 4, 5-A, 5-B, 5-C, 5-D or 5-E is granted a divorce either after retirement or before a retirement beneficiary is named the following provisions apply. [2001, c. 118, §6 (AMD).]

1. Election of benefit for different beneficiary. The recipient may elect to have the reduced retirement benefit paid under the same option to a different beneficiary except when the former spouse is named as retirement beneficiary at the time the divorce is granted, in which case the election may be made only under the following conditions:

A. The spouse or former spouse who was originally named as retirement beneficiary must have been the sole beneficiary of the reduced retirement benefit under section 17804, subsection 3, 4, 5-A, 5-B, 5-C, 5-D or 5-E; and [2001, c. 118, §7 (AMD).]

B. The recipient and the spouse or former spouse who was originally named retirement beneficiary must agree to the change of beneficiary. Prior to this agreement, the executive director shall ensure that the spouse or former spouse who was originally named as retirement beneficiary has been counseled by an employee of the retirement system regarding the financial effect of giving up rights as a beneficiary and has signed a statement that the information has been received and understood. [1995, c. 604, §3 (AMD).]

[ 2005, c. 560, §3 (AMD) .]

2. Time and manner of election. The recipient may make the election at any time after the divorce is granted by:

A. Sending a written request to the executive director; and [1991, c. 320, §1 (NEW).]

B. Submitting evidence of the divorce. [1991, c. 320, §1 (NEW).]

[ 1991, c. 320, §1 (NEW) .]

3. Amount of benefit. The amount of the benefit payable under the option elected is the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement benefit the recipient has been receiving, plus the amount expected to be paid to the original spouse after the recipient's death.

[ 1991, c. 320, §1 (NEW) .]

4. Effective date of coverage of new beneficiary. The effective date of the designation of the recipient's new beneficiary is the date the request is received. The recipient's retirement benefit must be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1991, c. 320, §1 (NEW) .]

SECTION HISTORY

1991, c. 320, §1 (NEW). 1995, c. 604, §§1-3 (AMD). 1999, c. 744, §11 (AMD). 1999, c. 744, §17 (AFF). 2001, c. 118, §§6,7 (AMD). 2005, c. 560, §3 (AMD).



5 §17806. Cost-of-living adjustment to retirement benefits

Cost-of-living adjustments to the retirement benefits being paid to retired state employees, teachers or beneficiaries of either shall be governed as follows. [1985, c. 801, §§5, 7 (NEW).]

1. Determination of adjustment. The cost-of-living adjustment shall be determined as follows.

A. Except as provided in paragraph A-1, whenever there is a percentage increase in the Consumer Price Index from July 1st to June 30th, the board shall automatically make an equal percentage increase in retirement benefits, beginning in September, up to a maximum annual increase of 3%. Effective July 1, 2011, the increase applies to that portion of the retirement benefit up to $20,000, which amount must be indexed in subsequent years by the same percentage adjustments granted under this paragraph. [2013, c. 424, Pt. B, §1 (AMD).]

A-1. If there is a percentage decrease in the Consumer Price Index from July 1st to June 30th, the board shall set the percentage change at 0% for that September. The adjustment for the following year must be set based on the actuarially compounded Consumer Price Index for both years in a cost-neutral manner. If the Consumer Price Index in the subsequent year or years is not sufficient to allow for the adjustment to be cost-neutral for the 2 years, then the adjustment needed for cost-neutrality must continue to be applied to following years until such time as the cost-neutrality requirement is met. [2009, c. 473, §4 (AMD).]

B. Whenever the annual percentage increase in the Consumer Price Index from July 1st to June 30th exceeds 3%, the board shall make whatever adjustments in the retirement benefits are necessary to reflect an annual increase of 3% and shall submit a supplemental budget request to the Governor for the additional funds that would be required to make adjustments in the retirement benefits to reflect the actual increase in the Consumer Price Index. The request must include a report stating the cost of the 3% increase, the actual percentage increase in the Consumer Price Index and the percentage adjustments granted during the previous 5 years. The board shall make an additional adjustment in the retirement benefits in the month following the appropriation only in that amount. [2011, c. 380, Pt. T, §11 (AMD); 2011, c. 380, Pt. T, §26 (AFF).]

C. Notwithstanding any other provision of this section, the amount of annual retirement benefit otherwise payable under this Part may not be less than the retired member received on the effective date of his retirement or on July 1, 1977, whichever amount is greater. [1985, c. 801, §§5, 7 (NEW).]

[ 2013, c. 424, Pt. B, §1 (AMD) .]

2. Cost. The board shall determine the costs of the adjustments under this section and shall include those costs in its budget requests.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Eligibility. Cost-of-living adjustments under this section must be applied to the retirement benefits of all retirees who have been retired for at least 12 months before the date that the adjustment becomes payable, except that a member who has less than 10 years of creditable service on July 1, 1993 may not receive a cost-of-living adjustment until at least 12 months after reaching normal retirement age. Beneficiaries of deceased retirees and members are eligible for the cost-of-living adjustment at the same time the deceased retiree or member would have become eligible. A member who is eligible to retire as of June 30, 1993 and who actually retires effective no later than July 1, 1994 is eligible for the cost-of-living adjustment if that member has been retired for at least 6 months before the date that the adjustment becomes payable.

[ 1993, c. 595, §6 (AMD) .]

4. Limitation on changes in eligibility. Effective October 1, 1999:

A. The time requirement of subsection 3 that a member be retired for at least 12 months before a cost-of-living adjustment becomes payable may not be increased for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility to receive a service retirement benefit, at the applicable age if so required, under section 17851 or section 17851-A, subsection 2; [1999, c. 489, §4 (NEW).]

B. The time requirement that a member who had fewer than 10 years of creditable service on July 1, 1993 may not receive a cost-of-living adjustment until at least 12 months after reaching normal retirement age may not be increased for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility to receive a service retirement benefit, at the applicable age if so required, under section 17851, subsection 1-C, paragraph A; section 17851, subsection 1-C, paragraph B; section 17851, subsection 2-C, paragraph A; section 17851, subsection 2-C, paragraph B; or section 17851-A, subsection 2, paragraph A; and [1999, c. 489, §4 (NEW).]

C. The time requirement that a member who had fewer than 10 years of creditable service on July 1, 1993 may not receive a cost-of-living adjustment until at least 12 months after reaching normal retirement age may not be made applicable to a member who had at least 10 years of creditable service on July 1, 1993. [1999, c. 489, §4 (NEW).]

[ 1999, c. 489, §4 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 557, (AMD). 1993, c. 410, §L31 (AMD). 1993, c. 595, §6 (AMD). 1999, c. 489, §4 (AMD). 2009, c. 433, §§3, 4 (AMD). 2009, c. 473, §§3, 4 (AMD). 2011, c. 380, Pt. T, §§10, 11 (AMD). 2011, c. 380, Pt. T, §26 (AFF). 2013, c. 424, Pt. B, §1 (AMD).



5 §17807. Persons retired under earlier law

1. Benefits continued. All benefits payable to former employees retired under the Public Laws of 1933, chapter 1, sections 227 to 233, as they existed immediately before July 1, 1942, shall be continued and paid in the future from the Retirement Allowance Fund at the full amounts stipulated under those sections before July 1, 1942.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Additional amounts. Any additional funds required to continue the benefits under subsection 1 shall be provided by an increase in the accrued liability contribution payable to the Retirement Allowance Fund.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17808. Payment from certain funds

All benefits payable under this chapter must be paid from the Retirement Allowance Fund, except those payable from the Members' Contribution Fund or as specifically provided in this chapter. [2007, c. 249, §26 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §26 (AMD).



5 §17809. Incorrect records

If any error in any record of the retirement system results in a member or beneficiary receiving more or less from the system than he would have been entitled to receive had the record been correct, payments shall, as far as practicable, be adjusted so that the actuarial equivalent of the benefit to which he was correctly entitled is paid. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17810. Earnable compensation continued

For purposes of determining benefits under this chapter, the earnable compensation of a member retired with a disability retirement allowance under article 3 is assumed to be continued after his date of termination of service: [1985, c. 801, §§ 5, 7 (NEW).]

1. Rate. At the same rate as received immediately before the date of termination of service; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Percentage adjustments. Subject to the same percentage adjustments, if any, that may apply to the amount of retirement allowance of the beneficiary under section 17806.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17811. Election to reduce or discontinue benefits

Any retiree or member who is retired or will retire may elect to reduce or discontinue receiving any benefit upon written request, duly certified and acknowledged, to the executive director. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17812. Limitation on benefits

Benefits are limited as follows. [1987, c. 256, §11 (NEW).]

1. One benefit only. A beneficiary may select only one benefit, regardless of how many benefits he qualifies for.

[ 1987, c. 256, §11 (NEW) .]

2. Election final. Except as provided in section 17803, subsection 4, and section 17953, subsection 8, if a beneficiary elects a benefit after receiving reasonable notification of available options from the retirement system, the beneficiary's election of benefit is final and may not be changed or revoked at a later date.

[ 1991, c. 548, Pt. A, §2 (AMD) .]

SECTION HISTORY

1987, c. 256, §11 (NEW). 1991, c. 548, §A2 (AMD).






Article 2: SERVICE RETIREMENT BENEFITS

5 §17851. Qualification for benefits

1. Member in service; 10 years of creditable service on July 1, 1993.

[ 1999, c. 489, §5 (RP) .]

1-A. Member in service; less than 10 years creditable service on July 1, 1993.

[ 1999, c. 489, §6 (RP) .]

1-B. Member in service at retirement; 10 years of creditable service on July 1, 1993. A member who on July 1, 1993, had 10 years of creditable service and who is in service at retirement, or a member who on July 1, 1993 had reached 60 years of age and had been in service for a minimum of one year immediately before July 1, 1993 and has been in service for a minimum of one year immediately before retirement, qualifies for a service retirement benefit if the member retires upon or after reaching 60 years of age. For the purpose of determining completion of the 10-year requirement, the 10 years of creditable service may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8.

A. Effective October 1, 1999, the creditable service and age requirements of this subsection may not be increased for a member who on or before October 1, 1999 met either of the requirements for eligibility for service retirement benefits under this subsection, whether or not the member is in service on October 1, 1999. [1999, c. 489, §7 (NEW).]

B. For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV, or 10 years of combined creditable service under this Part and Title 3, chapter 29, or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1999, c. 489, §7 (NEW).]

[ 2007, c. 491, §147 (AMD) .]

1-C. Member in service at retirement; fewer than 10 years creditable service on July 1, 1993. A member who on July 1, 1993, had neither 10 years of creditable service nor had reached 60 years of age with one year of creditable service immediately before July 1, 1993 who is in service at retirement, qualifies for a service retirement benefit if the member retires upon or after reaching 62 years of age and:

A. Has been in service for a minimum of one year immediately before retirement or has at least 10 years of creditable service, which, for the purpose of determining completion of the 10-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; or [2007, c. 491, §148 (AMD).]

B. Effective October 1, 1999, is in service on October 1, 1999 and had fewer than 10 years of creditable service on July 1, 1993, including any person who was not in service on July 1, 1993, and:

(1) Is in service upon or after reaching 62 years of age;

(2) Has been in service for a minimum of one year immediately before retirement or has at least 5 years of creditable service, which, for the purpose of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; and

(3) Meets the applicability requirements of subsection 3-A. [2007, c. 491, §149 (AMD).]

When a member has met either of the creditable service requirements set out in either paragraph A or paragraph B, subparagraph (2) for eligibility to receive a service retirement benefit under this subsection, the creditable service and age requirements of this subsection may not be increased for that member.

[ 2007, c. 491, §§148, 149 (AMD) .]

1-D. Member in service at retirement; at least 5 years creditable service on July 1, 2011. Eligibility for retirement for a member who on July 1, 2011 had at least 5 years of creditable service is governed by subsection 1-B if the member had 10 years of creditable service on July 1, 1993 or was 60 years of age and had been in service for a minimum of one year immediately before July 1, 1993 or by subsection 1-C if the member had less than 10 years of creditable service on July 1, 1993 and had not reached 60 years of age with one year of creditable service immediately before July 1, 1993. For the purpose of calculating creditable service under this subsection only, creditable service includes:

A. Creditable service available to a member that the member was eligible to purchase on June 30, 2011 and that the member does purchase in accordance with rules adopted by the board; and [2011, c. 380, Pt. T, §12 (NEW).]

B. Creditable service for which the member makes payment for certain days off without pay during fiscal year 2009-10 or fiscal year 2010-11. The amount of the required payment must be made in accordance with section 17704-B and payment may be made at any time prior to retirement. [2011, c. 380, Pt. T, §12 (NEW).]

[ 2011, c. 380, Pt. T, §12 (NEW) .]

1-E. Member in service at retirement; fewer than 5 years creditable service on July 1, 2011. A member who on July 1, 2011 had neither 5 years of creditable service nor had reached 62 years of age with one year of creditable service immediately before July 1, 2011 who is in service at retirement qualifies for a service retirement benefit if the member retires upon or after reaching 65 years of age.

The creditable service and age requirements of this subsection may not be increased for a member who:

A. Has been in service for a minimum of one year immediately before retirement or has at least 5 years of creditable service, which, for the purpose of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; or [2011, c. 380, Pt. T, §13 (NEW).]

B. Meets the applicability requirements of subsection 3-A. [2011, c. 380, Pt. T, §13 (NEW).]

[ 2011, c. 380, Pt. T, §13 (NEW) .]

2. Member not in service; 10 years of creditable service on July 1, 1993.

[ 1999, c. 489, §8 (RP) .]

2-A. Member not in service; less than 10 years creditable service on July 1, 1993.

[ 1999, c. 489, §9 (RP) .]

2-B. Member not in service at retirement; 10 years of creditable service on July 1, 1993. A member who on July 1, 1993 had 10 years of creditable service and who is not in service at retirement qualifies for a service retirement benefit upon or after reaching 60 years of age. For the purpose of determining completion of the 10-year requirement, the 10 years of creditable service may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8.

A. Effective October 1, 1999, the creditable service and age requirements of this subsection may not be increased for a member who on or before October 1, 1999 met the creditable service requirements for eligibility for service retirement benefits under this subsection, whether or not the member is in service on October 1, 1999. [1999, c. 489, §10 (NEW).]

B. For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV, or 10 years of combined creditable service under this Part and Title 3, chapter 29 or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1999, c. 489, §10 (NEW).]

[ 2007, c. 491, §150 (AMD) .]

2-C. Member not in service at retirement; fewer than 10 years creditable service on July 1, 1993. A member who on July 1, 1993, did not have 10 years of creditable service and who is not in service at retirement qualifies for a service retirement benefit if the member retires upon or after reaching 62 years of age and:

A. Has at least 10 years of creditable service, which, for the purpose of determining completion of the 10-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; or [2007, c. 491, §151 (AMD).]

B. Effective October 1, 1999, is in service on October 1, 1999, had left service prior to October 1, 1999 with or without withdrawing that member's contributions and on or after October 1, 1999 returns to service or is first in service on or after October 1, 1999 and:

(1) Has reached 62 years of age; and

(2) Has at least 5 years of creditable service, which, for the purpose of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8. [2007, c. 491, §152 (AMD).]

When a member has met the creditable service requirement set out in paragraph A or paragraph B, subparagraph (2) for eligibility to receive a service retirement benefit under this subsection, the creditable service and age requirements of this subsection may not be increased for that member.

[ 2007, c. 491, §§151, 152 (AMD) .]

2-D. Member not in service at retirement; at least 5 years creditable service on July 1, 2011. Eligibility for retirement for a member who is not in service at retirement and who on July 1, 2011 had at least 5 years of creditable service is governed by subsection 2-B if the member had 10 years of creditable service on July 1, 1993 or by subsection 2-C if the member had less than 10 years of creditable service on July 1, 1993. For the purpose of calculating creditable service under this subsection only, creditable service includes:

A. Creditable service available to a member that the member was eligible to purchase on June 30, 2011 and that the member does purchase in accordance with rules adopted by the board; and [2011, c. 380, Pt. T, §14 (NEW).]

B. Creditable service for which the member makes payment for certain days off without pay during fiscal year 2009-10 or fiscal year 2010-11. The amount of the required payment must be made in accordance with section 17704-B and payment may be made at any time prior to retirement. [2011, c. 380, Pt. T, §14 (NEW).]

[ 2011, c. 380, Pt. T, §14 (NEW) .]

2-E. Member not in service at retirement; fewer than 5 years creditable service on July 1, 2011. A member who on July 1, 2011 did not have 5 years of creditable service and who is not in service at retirement qualifies for a service retirement benefit if the member retires upon or after reaching 65 years of age.

The creditable service and age requirements of this subsection may not be increased for a member who:

A. Has at least 5 years of creditable service, which, for the purpose of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; or [2011, c. 380, Pt. T, §15 (NEW).]

B. Meets the applicability requirements of subsection 3-A. [2011, c. 380, Pt. T, §15 (NEW).]

[ RR 2011, c. 1, §8 (COR) .]

3. Member with creditable service of 25 years or more whether or not in service at retirement. A member, whether or not in service at retirement, who has completed 25 or more years of creditable service qualifies for a service retirement benefit if the member retires at any time after completing 25 years of service, which may include, for the purpose of determining completion of the 25-year requirement, creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8.

A. [1987, c. 256, §14 (RP).]

B. [1987, c. 256, §14 (RP).]

C. Effective October 1, 1999, the number of years required to qualify for a service retirement benefit under this subsection may not be increased for members who on October 1, 1999 have met the creditable service requirement for eligibility to receive a service retirement benefit under subsection 1-B; subsection 2-B; subsection 1-C, paragraph A; subsection 1-C, paragraph B; subsection 2-C, paragraph A; or subsection 2-C, paragraph B, or who, after October 1, 1999, meet the creditable service requirement for eligibility to receive a service retirement benefit under subsection 1-C, paragraph B or subsection 2-C, paragraph B. [1999, c. 489, §11 (NEW).]

[ 2007, c. 491, §153 (AMD) .]

3-A. Five-year minimum creditable service requirement for eligibility to receive a service retirement benefit at the applicable age; applicability. The minimum requirement of 5 years of creditable service for eligibility to receive service retirement benefits under subsection 1-C, paragraph B, subsection 2-C, paragraph B and subsections 2-D and 2-E applies only to:

A. A member who is in service on October 1, 1999; [1999, c. 489, §12 (NEW).]

B. Upon return to service, a member who had left service prior to October 1, 1999 with or without withdrawing that member's contributions and on or after October 1, 1999 returns to service; or [1999, c. 756, §15 (AMD).]

C. A member who is first in service on or after October 1, 1999. [1999, c. 756, §15 (AMD).]

For other members to whom subsections 1-C, 2-C, 2-D and 2-E apply, the 10 years of creditable service requirement for eligibility to receive a service retirement benefit at the applicable age remains in effect on and after October 1, 1999.

[ 2011, c. 380, Pt. T, §16 (AMD) .]

4. State police. A state police officer or other employee of the Bureau of State Police qualifies for a service retirement benefit if that state police officer or employee:

A. Became a state police officer after July 9, 1943, but before September 16, 1984, and retires after completing 20 years of creditable service as a state police officer, which may include creditable service under section 17760, subsection 1, but may not include creditable service under section 17760, subsection 3; or [2003, c. 693, §4 (AMD).]

B. Became a state police officer after September 15, 1984 or a special agent investigator before June 21, 1982 and completed 25 years of creditable service as a state police officer or special agent investigator, which may include creditable service under section 17760. [2001, c. 181, §7 (AMD).]

[ 2003, c. 693, §4 (AMD) .]

5. Inland Fisheries and Wildlife officers. Except as provided in section 17851-A, a law enforcement officer in the Department of Inland Fisheries and Wildlife qualifies for a service retirement benefit if the officer:

A. Was employed in that capacity before September 1, 1984; and [1985, c. 801, §§5,7 (NEW).]

B. Retires after completing 20 years of creditable service in that capacity, which may include creditable service under section 17760, subsection 1, but may not include creditable service under section 17760, subsection 3. [2003, c. 693, §5 (AMD).]

[ 2003, c. 693, §5 (AMD) .]

5-A. Inland Fisheries and Wildlife officers after August 31, 1984; option. Except as provided in section 17851-A, a law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed in that capacity after August 31, 1984 or who, if employed in that capacity before August 31, 1984, ceased to be employed in that capacity on or before that date and who subsequently became reemployed in that capacity after that date qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 5-A.

[ 1997, c. 769, §4 (AMD) .]

5-B. Inland fisheries and wildlife officers after August 31, 1984. Beginning September 1, 2002 and subject to subsection 5-C, a law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed in that capacity after August 31, 1984 or who, if employed in that capacity before August 31, 1984, ceased to be employed in that capacity on or before that date and who subsequently became reemployed in that capacity after that date qualifies for a service retirement benefit after completing at least 25 years of creditable service in that capacity.

[ 2001, c. 559, Pt. RR, §3 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

5-C. Inland fisheries and wildlife officers; contingent qualification for benefits. Notwithstanding subsection 5-A and section 17851-A, subsection 1, paragraph B, the qualification for a service retirement benefit for a law enforcement officer in the Department of Inland Fisheries and Wildlife who was first employed after August 31, 1984 is governed by the provisions of subsection 5-B for all service earned in a covered capacity upon certification by the Executive Director of the retirement system to the Governor and the Commissioner of Inland Fisheries and Wildlife that all liabilities associated with that service have been paid in full by the State to the system.

[ 2007, c. 491, §154 (AMD) .]

6. Marine Resources officers. Except as provided in section 17851-A, a law enforcement officer in the Department of Marine Resources qualifies for a service retirement benefit if the officer:

A. Was employed in that capacity before September 1, 1984; and [1985, c. 801, §§5,7 (NEW).]

B. Retires after completing 20 years of creditable service in that capacity, which may include creditable service under section 17760, subsection 1, but may not include creditable service under section 17760, subsection 3. [2003, c. 693, §6 (AMD).]

[ 2003, c. 693, §6 (AMD) .]

6-A. Marine resources officers after August 31, 1984; option. Except as provided in section 17851-A, a law enforcement officer in the Department of Marine Resources who was first employed in that capacity after August 31, 1984 or who, if employed in that capacity before August 31, 1984, ceased to be employed in that capacity on or before that date and who subsequently became reemployed in that capacity after that date qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 6-A.

[ 1997, c. 769, §6 (AMD) .]

6-B. Marine resources officers after August 31, 1984. Beginning September 1, 2002 and subject to subsection 6-C, a law enforcement officer in the Department of Marine Resources who was first employed in that capacity after August 31, 1984 or who, if employed in that capacity before August 31, 1984, ceased to be employed in that capacity on or before that date and who subsequently became reemployed in that capacity after that date qualifies for a service retirement benefit after completing at least 25 years of creditable service in that capacity.

[ 2001, c. 559, Pt. RR, §4 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

6-C. Marine resources officers; contingent qualification for benefits. Notwithstanding subsection 6-A and section 17851-A, subsection 1, paragraph A, the qualification for a service retirement benefit for a law enforcement officer in the Department of Marine Resources who was first employed after August 31, 1984 is governed by the provisions of subsection 6-B for all service earned in a covered capacity upon certification by the Executive Director of the retirement system to the Governor and the Commissioner of Marine Resources that all liabilities associated with that service have been paid in full by the State to the system.

[ 2007, c. 491, §155 (AMD) .]

7. Marine Resources commissioner or deputy. A commissioner or deputy commissioner of the Department of Marine Resources qualifies for a service retirement benefit if he:

A. Qualifies under subsection 6; and [1985, c. 801, §§5, 7 (NEW).]

B. Contributed or had pick-up contributions made by the employer as a law enforcement officer under section 17710, subsection 1. [1987, c. 739, §§26,48 (AMD).]

[ 1987, c. 739, §§26,48 (AMD) .]

8. Forest rangers. Except as provided in section 17851-A, a forest ranger in the Department of Agriculture, Conservation and Forestry qualifies for a service retirement benefit if the forest ranger:

A. Was employed in that capacity before September 1, 1984; and [1985, c. 801, §§5,7 (NEW).]

B. Retires upon reaching 50 years of age or upon completion of 25 years of creditable service in that capacity, whichever is later. [1985, c. 801, §§5,7 (NEW).]

[ 1997, c. 769, §7 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

8-A. Forest rangers after August 31, 1984; option. Except as provided in section 17851-A, a forest ranger in the Department of Agriculture, Conservation and Forestry who was first employed in that capacity after August 31, 1984 or who, if employed in that capacity before August 31, 1984, ceased to be employed in that capacity on or before that date and who subsequently became reemployed in that capacity after that date qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 7-A.

[ 1997, c. 769, §8 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

9. Airplane pilots. Except as provided in section 17851-A, an airplane pilot employed by the State qualifies for a service retirement benefit if that pilot:

A. Was employed in that capacity before September 1, 1984; [1985, c. 801, §§5,7 (NEW).]

B. Completes at least 25 years of creditable service in that capacity; and [1985, c. 801, §§5,7 (NEW).]

C. Retires upon or after reaching age 55. [1985, c. 801, §§5,7 (NEW).]

[ 1997, c. 769, §9 (AMD) .]

10. Liquor inspectors. Except as provided in subsection 10-A and in section 17851-A, a liquor inspector, including the chief inspector, qualifies for a service retirement benefit if that inspector:

A. Was employed in that capacity before September 1, 1984; [1985, c. 801, §§5,7 (NEW).]

B. Completes at least 25 years of creditable service in that capacity; and [1985, c. 801, §§5,7 (NEW).]

C. Retires upon or after reaching age 55. [1985, c. 801, §§5,7 (NEW).]

[ 2003, c. 451, Pt. GG, §1 (AMD) .]

10-A. Liquor inspectors laid off pursuant to public law. This subsection applies to any liquor inspector, including the chief inspector, who:

A. Began employment as a liquor inspector or chief inspector prior to September 1, 1984; [2003, c. 451, Pt. GG, §2 (NEW).]

B. Was serving in that capacity on September 1, 1984; and [2003, c. 451, Pt. GG, §2 (NEW).]

C. Was laid off as a liquor inspector or chief inspector pursuant to Public Law 2003, chapter 20. [2003, c. 451, Pt. GG, §2 (NEW).]

Notwithstanding any other law, a liquor inspector or chief inspector covered by this subsection who did not complete the age or service requirements for retirement under section 17851, subsection 10 prior to being laid off and who subsequently earns service in any special or regular plan covered by the State Employee and Teacher Retirement Program qualifies for a service retirement benefit upon completing at least 25 years of service and attaining 55 years of age.

[ 2007, c. 491, §156 (AMD) .]

11. Maine State Prison employees. Except as provided in section 17851-A, the warden or deputy warden of the Maine State Prison, any officer or employee of the Maine State Prison employed as a guard or in the management of prisoners or any person employed as the supervising officer of those officers or employees or as an advocate at the Maine State Prison qualifies for a service retirement benefit if that person:

A. Was employed in one of those capacities before September 1, 1984 and:

(1) Completes 20 years of creditable service in one or more of those capacities; and

(2) Retires upon or after reaching the age of 50 years; or [1991, c. 857, §2 (AMD).]

B. Was employed in one of those capacities after August 31, 1984 and before January 1, 2000 and completed 25 years of creditable service in one or more of those capacities. [1999, c. 493, §1 (AMD).]

Notwithstanding any other provision in this section, no person in the employ of the Bangor Pre-Release Center on August 4, 1988 who would have qualified for a service retirement benefit if the Bangor Pre-Release Center had remained the administrative responsibility of the Maine State Prison may be denied such a benefit by virtue of the transfer of that responsibility to the Charleston Correctional Facility.

A person in the employ of the Bangor Pre-Release Center to whom paragraph A applies and who is employed at the Bangor Pre-Release Center on June 30, 2000 remains covered under paragraph A notwithstanding the closing of the Bangor Pre-Release Center if the person is thereafter and without a break in service employed in a capacity to which this subsection or section 17851-A, subsection 1, paragraph I applies or if not thereafter employed in such a capacity but having qualified at the time of the closing of the Bangor Pre-Release Center for retirement under paragraph A, retires then or at a later time.

[ 1999, c. 731, Pt. CCC, §1 (AMD) .]

12. Baxter State Park Authority rangers; option. Except as provided in section 17851-A, a law enforcement officer in the employment of the Baxter State Park Authority qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 11.

[ 1999, c. 493, §2 (AMD) .]

13. Fire marshals; option. Except as provided in section 17851-A, a state fire marshal, state fire marshal investigator or state fire marshal inspector qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 13.

[ 1999, c. 493, §3 (AMD) .]

14. Motor vehicle investigators; option. A motor vehicle investigator, senior motor vehicle investigator, principal motor vehicle investigator or chief motor vehicle investigator qualifies for a service retirement benefit upon reaching 55 years of age after completing at least 25 years of creditable service in that capacity if notice of election of the option and payment of employee contributions and actuarial costs are made as provided in section 17852, subsection 15.

[ 1997, c. 402, §2 (NEW) .]

15. Limitation to increases in creditable service or age requirements. Effective October 1, 1999, whether or not the member is in service on October 1, 1999, the creditable service requirement, or combined age and creditable service requirement, for eligibility to receive a service retirement benefit under subsections 4 to 14 may not be increased for a member who on October 1, 1999 or thereafter meets the creditable service requirements under subsections 4 to 14, respectively.

[ 1999, c. 489, §13 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§12-14 (AMD). 1987, c. 670, (AMD). 1987, c. 739, §§26,48 (AMD). 1989, c. 78, §§1,2 (AMD). 1991, c. 528, §§EEE5-8 (AMD). 1991, c. 528, §§EEE18,RRR (AFF). 1991, c. 591, §§EEE5-8 (AMD). 1991, c. 591, §EEE18 (AFF). 1991, c. 857, §2 (AMD). 1993, c. 410, §§L32-35 (AMD). 1995, c. 466, §§A2,B3,C2 (AMD). 1995, c. 624, §§2-4 (AMD). 1997, c. 401, §2 (AMD). 1997, c. 740, §3 (AMD). 1997, c. 740, §6 (AFF). 1997, c. 769, §10 (AMD). 1997, c. 769, §§2-9 (AMD). 1999, c. 127, §§A12,B1 (AMD). 1999, c. 489, §§5-13 (AMD). 1999, c. 493, §§1-3 (AMD). 1999, c. 731, §§CC3,CCC1 (AMD). 1999, c. 756, §§10-15 (AMD). 2001, c. 181, §7 (AMD). 2001, c. 559, §§RR3,4 (AMD). 2001, c. 559, §RR17 (AFF). 2003, c. 451, §§GG1,2 (AMD). 2003, c. 693, §§4-6 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§147-156 (AMD). RR 2011, c. 1, §8 (COR). 2011, c. 380, Pt. T, §§12-16 (AMD). 2011, c. 657, Pt. W, §5 (REV).



5 §17851-A. 1998 Special Plan established

1. Establishment and applicability. Effective July 1, 1998, there is established a special retirement plan to be known as the 1998 Special Plan. The 1998 Special Plan applies to members in the following capacities:

A. Until September 1, 2002, law enforcement officers in the employment of the Department of Marine Resources on July 1, 1998, or hired thereafter; [2001, c. 559, Pt. RR, §5 (AMD); 2001, c. 559, Pt. RR, §17 (AFF).]

B. Until September 1, 2002, law enforcement officers in the employment of the Department of Inland Fisheries and Wildlife on July 1, 1998, or hired thereafter; [2001, c. 559, Pt. RR, §5 (AMD); 2001, c. 559, Pt. RR, §17 (AFF).]

C. Forest rangers in the employment of the former Department of Conservation on July 1, 1998, or hired thereafter by the former Department of Conservation or the Department of Agriculture, Conservation and Forestry; [2013, c. 405, Pt. D, §2 (AMD).]

D. [1999, c. 731, Pt. CC, §4 (RP).]

E. Maine State Prison employees to whom section 17851, subsection 11, paragraph B applies and who were employed after August 31, 1984 and before January 1, 2000; [1999, c. 493, §4 (AMD).]

F. Airplane pilots in the employment of the State on July 1, 1998, or hired thereafter; [1997, c. 769, §11 (NEW).]

G. Liquor inspectors, including the Chief Inspector, in the employment of the Department of Public Safety, Bureau of Liquor Enforcement on July 1, 1998, or hired thereafter by the Department of Public Safety, Bureau of Liquor Enforcement or the Department of Administrative and Financial Services, Bureau of Alcoholic Beverages and Lottery Operations; [2013, c. 368, Pt. V, §4 (AMD).]

H. Firefighters in the employment of the Department of Defense, Veterans and Emergency Management at Bangor International Airport on July 1, 1998, or hired thereafter, provided the Federal Government pays annually to the retirement system the full employer cost of the participation of these employees; [1999, c. 493, §5 (AMD).]

I. Employees of the Department of Corrections or the Department of Administrative and Financial Services on January 1, 2000 or hired thereafter, other than those described in paragraph E, who are employed in a correctional facility, as defined in Title 34-A, section 1001; or those whose duties involve contact with prisoners, probationers, parolees or juvenile offenders or any person employed as the supervisor of those employees. Those employees of the Department of Corrections on January 3, 2006 whose positions were transferred to the Department of Administrative and Financial Services remain eligible for the 1998 Special Retirement Plan as long as they are assigned to work in a correctional facility, as defined in Title 34-A, section 1001, or their duties involve contact with prisoners, probationers, parolees or juvenile offenders. An employee of the Department of Administrative and Financial Services hired after January 3, 2006 to replace an employee whose position was transferred and who remained eligible for the 1998 Special Retirement Plan is also eligible for the plan as long as that employee is assigned to work in a correctional facility, as defined in Title 34-A, section 1001, and that employee's duties involve contact with prisoners, probationers, parolees or juvenile offenders; [2005, c. 519, Pt. FF, §1 (AMD).]

J. Law enforcement officers in the employment of the Baxter State Park Authority on January 1, 2000 or hired thereafter; [2001, c. 409, §1 (AMD).]

K. The State Fire Marshal or a state fire marshal investigator or state fire marshal inspector in the employment of the Department of Public Safety on January 1, 2000 or hired thereafter; and [2001, c. 409, §1 (AMD).]

L. Oil and hazardous materials emergency response workers in the employment of the Department of Environmental Protection, Division of Response Services who participate in a standby rotation on January 1, 2002 or are hired thereafter; and [2001, c. 646, §1 (AMD).]

M. Capitol Police officers in the employment of the Department of Public Safety, Bureau of Capitol Police on July 1, 2002 or hired thereafter. [2001, c. 646, §2 (NEW); 2009, c. 317, Pt. E, §§15, 16 (REV).]

[ 2013, c. 368, Pt. V, §4 (AMD); 2013, c. 405, Pt. D, §2 (AMD) .]

2. Qualification for benefits. A member employed in any one or a combination of the capacities specified in subsection 1 after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after June 30, 2002 for employees identified in subsection 1, paragraph M; and any employee identified in subsection 1, paragraph L, qualifies for a service retirement benefit if that member either:

A. Is at least 55 years of age and has completed at least 10 years of creditable service under the 1998 Special Plan in any one or a combination of the capacities; or [2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §1 (RPR).]

B. Has completed at least 25 years of creditable service in any one or a combination of the capacities specified in subsection 1, whether or not the creditable service included in determining that the 25-year requirement has been met was earned under the 1998 Special Plan or prior to its establishment. [2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §1 (RPR).]

[ 2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §1 (RPR) .]

3. Purchase of service credit to be used for qualification for benefits. This subsection governs the use of purchased service credit in order to qualify for benefits.

A. For the purpose of meeting the qualification requirement of subsection 2, paragraph A:

(1) Service credit purchased by repayment of an earlier refund of accumulated contributions following termination of service is included only to the extent that time to which the refund relates was served after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; and after June 30, 2002 for employees identified in subsection 1, paragraph M, in any one or a combination of the capacities specified in subsection 1. Service credit may be purchased for service by an employee identified in subsection 1, paragraph L regardless of when performed; and

(2) Service credit purchased other than as provided under subparagraph (1), including but not limited to service credit for military service, is not included. [2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §2 (RPR).]

B. For the purpose of meeting the qualification requirement of subsection 2, paragraph B:

(1) Service credit purchased by repayment of an earlier refund of accumulated contributions following termination of service is included if the time to which the refund relates was served in any one or a combination of the capacities specified in subsection 1, regardless of whether the time was served before or after the establishment of the 1998 Special Plan; and

(2) Service credit purchased other than as provided under subparagraph (1) is not included, except that service credit purchased for military service is included. [1997, c. 769, §11 (NEW).]

[ 2003, c. 510, Pt. D, §2 (AMD); 2003, c. 510, Pt. D, §§6,7 (AFF) .]

4. Computation of benefits. The amount of the service retirement benefit for members qualified under subsection 2 must be computed as follows.

A. If all of the member's creditable service in any one or a combination of the capacities specified in subsection 1 was earned after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M; if service credit was purchased by repayment of an earlier refund of accumulated contributions for service in any one or a combination of the capacities specified in subsection 1 after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M; or if service credit was purchased by other than the repayment of an earlier refund and eligibility to make the purchase of the service credit, including, but not limited to, service credit for military service, was achieved after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M, the benefit must be computed as provided in section 17852, subsection 1, paragraph A.

(1) If the member had 10 years of creditable service on July 1, 1993, the benefit under subsection 2, paragraph B must be reduced as provided in section 17852, subsection 3, paragraphs A and B.

(2) If the member had fewer than 10 years of creditable service on July 1, 1993, the benefit under subsection 2, paragraph B must be reduced by 6% for each year that the member's age precedes 55 years of age. [2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §3 (RPR).]

B. Except as provided in paragraphs D and E, if some part of the member's creditable service in any one or a combination of the capacities specified in subsection 1 was earned before July 1, 1998 for employees identified in subsection 1, paragraphs A to H; before January 1, 2000 for employees identified in subsection 1, paragraphs I to K; before January 1, 2002 for employees identified in subsection 1, paragraph L; and before July 1, 2002 for employees identified in subsection 1, paragraph M and some part of the member's creditable service in any one or a combination of the capacities specified in subsection 1 was earned after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M, then the member's service retirement benefit must be computed in segments and the amount of the member's service retirement benefit is the sum of the segments. The segments must be computed as follows:

(1) The segment or, if the member served in more than one of the capacities specified in subsection 1 and the benefits related to the capacities are not interchangeable under section 17856, segments that reflect creditable service earned before July 1, 1998 for employees identified in subsection 1, paragraphs A to H; before January 1, 2000 for employees identified in subsection 1, paragraphs I to K; before January 1, 2002 for employees identified in subsection 1, paragraph L; and before July 1, 2002 for employees identified in subsection 1, paragraph M or purchased by repayment of an earlier refund of accumulated contributions for service before July 1, 1998, for employees identified in subsection 1, paragraphs A to H; before January 1, 2000 for employees identified in subsection 1, paragraphs I to K; before January 1, 2002 for employees identified in subsection 1, paragraph L; and before July 1, 2002 for employees identified in subsection 1, paragraph M in a capacity or capacities specified in subsection 1 or purchased by other than the repayment of a refund and eligibility to make the purchase of the service credit, including, but not limited to, service credit for military service, was achieved before July 1, 1998 for employees identified in subsection 1, paragraphs A to H; before January 1, 2000 for employees identified in subsection 1, paragraphs I to K; before January 1, 2002 for employees identified in subsection 1, paragraph L; and before July 1, 2002 for employees identified in subsection 1, paragraph M, must be computed under section 17852, subsection 1, paragraph A. If the member is qualified under subsection 2, paragraph B and:

(a) Had 10 years of creditable service on July 1, 1993, the amount of the segment or segments must be reduced as provided in section 17852, subsection 3, paragraphs A and B; or

(b) Had fewer than 10 years of creditable service on July 1, 1993, the amount of the segment or segments must be reduced as provided in section 17852, subsection 3-A; and

(2) The segment that reflects creditable service earned after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M or purchased by repayment of an earlier refund of accumulated contributions for service after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M in any one or a combination of the capacities specified in subsection 1, or purchased by other than the repayment of a refund and eligibility to make the purchase of the service credit, including, but not limited to, service credit for military service, was achieved after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M must be computed under section 17852, subsection 1, paragraph A. If the member is qualified under subsection 2, paragraph B and:

(a) Had 10 years of creditable service on July 1, 1993, the segment amount must be reduced in the manner provided in section 17852, subsection 3, paragraphs A and B for each year that the member's age precedes 55 years of age; or

(b) Had fewer than 10 years of creditable service on July 1, 1993, the segment amount must be reduced by 6% for each year that the member's age precedes 55 years of age. [2003, c. 510, Pt. D, §§6,7 (AFF); 2003, c. 510, Pt. D, §4 (RPR).]

C. [1999, c. 731, Pt. CC, §6 (RP).]

D. The service retirement benefit of a member who is a Maine State Prison employee to whom subsection 1, paragraph E applies, and who qualifies for service retirement benefits under subsection 2, paragraph B, must be computed under section 17852, subsection 1, paragraph A on the basis of all of the member's creditable service in the capacity specified in subsection 1, paragraph E regardless of whether the creditable service was earned before, on or after July 1, 1998, except that:

(1) If the member had 10 years of service on July 1, 1993, the benefit must be reduced as provided in section 17852, subsection 10, paragraph C, subparagraphs (1) and (2); or

(2) If the member had fewer than 10 years of creditable service on July 1, 1993, the benefit must be reduced as provided in section 17852, subsection 10, paragraph C-1. [2001, c. 409, §5 (RPR).]

E. The service retirement benefit of a member to whom subsection 1, paragraph L applies and who qualifies for service retirement benefits under subsection 2 must be computed under section 17852, subsection 1, paragraph A on the basis of all of the member's creditable service in the capacity specified in subsection 1, paragraph L, regardless of when that creditable service was earned, except that for a member qualifying under subsection 2, paragraph B:

(1) If the member had 10 years of service on July 1, 1993, the benefit must be reduced as provided in section 17852, subsection 3, paragraphs A and B for each year the member's age precedes 55 years of age; or

(2) If the member had fewer than 10 years of creditable service on July 1, 1993, the benefit must be reduced by 6% for each year that the member's age precedes 55 years of age. [2001, c. 409, §5 (NEW).]

[ 2003, c. 510, Pt. D, §§3, 4 (AMD); 2003, c. 510, Pt. D, §§6,7 (AFF) .]

5. Contributions. Notwithstanding any other provision of subchapter 3, after June 30, 1998 and before September 1, 2002 for employees identified in subsection 1, paragraphs A and B; after June 30, 1998 for employees identified in subsection 1, paragraphs C to H; after December 31, 1999 for employees identified in subsection 1, paragraphs I to K; after December 31, 2001 for employees identified in subsection 1, paragraph L; and after June 30, 2002 for employees identified in subsection 1, paragraph M, a member in the capacities specified in subsection 1 must contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at the rate of 8.65% of earnable compensation until the member has completed 25 years of creditable service as provided in this section and at the rate of 7.65% thereafter.

[ 2007, c. 491, §157 (AMD) .]

6. Consequences of participation in retirement plan under section 17851, subsection 5-A, 6-A or 8-A. Notwithstanding any other provision of law, a member in the capacities specified in subsection 1 who, prior to July 1, 1998 elected the retirement option provided in section 17851, subsection 5-A, 6-A or 8-A is treated as follows under the 1998 Special Plan.

A. A member who made the election at the time of first employment in a position covered under section 17851, subsection 5-A, 6-A and 8-A is considered to be a member under the 1998 Special Plan as of the date of hire. Beginning July 1, 1998, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §158 (AMD).]

B. A member who was serving in a position covered under section 17851, subsection 5-A, 6-A or 8-A at the time of the election and who elected to participate in the retirement option prospectively from the time of election is considered to be a member under the 1998 Special Plan as of the effective date of the election. Beginning July 1, 1998, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §158 (AMD).]

C. A member who was serving in a position covered under section 17851, subsection 5-A, 6-A or 8-A at the time of the election and who elected to participate in the retirement option prospectively from the time of election and also elected to purchase credit for service earned while serving in the same capacity before exercising the election is considered to be a member under the 1998 Special Plan as of the beginning date of the service for which credit is purchased, provided that all of the payments required under section 17852, subsection 5-A, 6-A or 7-A are made before retirement. If all the required payments are not made before retirement, that member is considered to be a member under the 1998 Special Plan as of the effective date of the election. Beginning July 1, 1998, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §158 (AMD).]

Employee contributions and actuarial and administrative costs paid to the State Employee and Teacher Retirement Program by a member covered by this subsection may not be returned to that member, except that these employee contributions may be refunded to a member who terminates service and requests a refund under section 17705-A.

[ 2007, c. 491, §158 (AMD) .]

6-A. Consequences of participation in retirement plan under section 17851, subsection 12 or 13. A member in the capacities specified in subsection 1, paragraphs J and K who, prior to January 1, 2000, elected the retirement option provided in section 17851, subsection 12 or 13 is treated as follows under the 1998 Special Plan.

A. A member who made the election at the time of first employment in a position covered under section 17851, subsection 12 or 13 is considered to be a member under the 1998 Special Plan as of the date of hire. Beginning January 1, 2000, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §159 (AMD).]

B. A member who was serving in a position covered under section 17851, subsection 12 or 13 at the time of the election and who elected to participate in the retirement option prospectively from the time of election is considered to be a member under the 1998 Special Plan as of the effective date of the election. Beginning January 1, 2000, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §159 (AMD).]

C. A member who was serving in a position covered under section 17851, subsection 12 or 13 at the time of the election and who elected to participate in the retirement option prospectively from the time of election and also elected to purchase credit for service earned while serving in the same capacity before exercising the election is considered to be a member under the 1998 Special Plan as of the beginning date of the service for which credit is purchased, as long as all of the payments required under section 17852, subsection 12 or 13 are made before retirement. If all the required payments are not made before retirement, that member is considered to be a member under the 1998 Special Plan as of the effective date of the election. Beginning January 1, 2000, for employees identified in subsection 1, paragraphs J and K, a member covered by this paragraph shall contribute to the State Employee and Teacher Retirement Program or have pick-up contributions made at a rate of 8.65% of earnable compensation until completion of 25 years of creditable service and shall contribute at a rate of 7.65% thereafter. [2007, c. 491, §159 (AMD).]

Employee contributions and actuarial and administrative costs paid to the State Employee and Teacher Retirement Program by a member covered by this subsection may not be returned to that member, except that these employee contributions may be refunded to a member who terminates service and requests a refund under section 17705-A.

[ 2007, c. 491, §159 (AMD) .]

SECTION HISTORY

1997, c. 769, §11 (NEW). 1999, c. 489, §14 (AMD). 1999, c. 493, §§4-10 (AMD). 1999, c. 731, §§CC4-6 (AMD). 2001, c. 409, §§1-6 (AMD). 2001, c. 559, §§RR5-9 (AMD). 2001, c. 559, §RR17 (AFF). 2001, c. 646, §§1-12 (AMD). 2003, c. 510, §§D1-5 (AMD). 2003, c. 510, §§D6,7 (AFF). 2005, c. 519, §FF1 (AMD). 2007, c. 137, §§14, 15 (AMD). 2007, c. 491, §§157-159 (AMD). 2009, c. 317, Pt. E, §§15, 16 (REV). 2013, c. 368, Pt. V, §4 (AMD). 2013, c. 405, Pt. D, §2 (AMD).



5 §17852. Computation of benefit

1. Member in service at retirement. The amount of the service retirement benefit for members qualified under section 17851, subsection 1-B, 1-C, 1-D or 1-E must be computed as follows:

A. One-fiftieth of the member's average final compensation multiplied by the number of years of membership service and up to 25 years of prior service. Membership service under this paragraph does not include creditable service under the Legislative Retirement Program; [2007, c. 491, §160 (AMD).]

B. The total amount of the service retirement benefit of any member qualifying under section 17851, subsection 1-B, 1-C, 1-D or 1-E who became a member before July 1, 1947, and for whom the date of establishment of the retirement system is July 1, 1942, must be at least equal to 1/2 of the member's average final compensation, if the member has at least 20 years of total creditable service, including at least 13 years of prior service if the member retires upon or after reaching age 70; or [2011, c. 380, Pt. T, §17 (AMD).]

C. Effective October 1, 1999, for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility to receive a service retirement benefit, at the applicable age if so required, under section 17851, subsection 1-B; section 17851, subsection 1-C, paragraph A; section 17851, subsection 1-C, paragraph B; section 17851, subsection 1-D; section 17851, subsection 1-E; section 17851, subsection 2-B; section 17851, subsection 2-C, paragraph A; section 17851, subsection 2-C, paragraph B; section 17851, subsection 2-D; or section 17851, subsection 2-E, the factors specified in paragraphs A and B may not be changed, alone or in combination. [2011, c. 380, Pt. T, §17 (AMD).]

[ 2011, c. 380, Pt. T, §17 (AMD) .]

2. Member not in service at retirement. The amount of the service retirement benefit for members qualified under section 17851, subsection 2-B, 2-C, 2-D or 2-E must be computed in accordance with subsection 1.

[ 2011, c. 380, Pt. T, §18 (AMD) .]

3. Member with creditable service of 25 years or more; 10 years of creditable service on July 1, 1993. The amount of the service retirement benefit for members qualified under section 17851, subsection 3, is computed in accordance with subsection 1, except that:

A. The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at age 60 bears to the life annuity due at the age of retirement; [1999, c. 489, §16 (AMD).]

B. For the purpose of making the computation under paragraph A, the board-approved tables of annuities in effect at the date of the member's retirement are used; and [1999, c. 489, §16 (AMD).]

C. Effective October 1, 1999, the reduction to be applied to the service retirement benefit of a member to whom this subsection applies may not be greater than that in effect on October 1, 1999 under paragraphs A and B for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility to receive a service retirement benefit under section 17851, subsection 1-B; section 17851, subsection 1-C, paragraph A; section 17851, subsection 1-C, paragraph B; section 17851, subsection 2-A, paragraph A; section 17851, subsection 2-B; section 17851, subsection 2-C, paragraph B; or who after October 1, 1999, meets the creditable service requirement for eligibility to receive a service retirement benefit under section 17851, subsection 1-C, paragraph B or section 17851, subsection 2-C, paragraph B. For members to whom section 17851-A applies, this paragraph must be applied in accordance with the requirements of section 17851-A, subsection 4. [1999, c. 489, §16 (NEW).]

This subsection applies to members who, on July 1, 1993, have 10 years of creditable service. For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, section F-6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV, or 10 years of combined creditable service under this Part and Title 3, chapter 29, or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board.

[ 1999, c. 489, §16 (AMD) .]

3-A. Member with creditable service of 25 years or more whether or not in service at retirement; fewer than 10 years of creditable service on July 1, 1993. The amount of the service retirement benefit for members qualified under section 17851, subsection 3, is computed in accordance with subsection 1, except that:

A. [1993, c. 410, Pt. L, §37 (RP).]

B. [1993, c. 410, Pt. L, §37 (RP).]

C. The benefit is reduced by 6% for each year that the member's age precedes 62 years of age; and [1999, c. 489, §17 (NEW).]

D. Effective October 1, 1999, the reduction to be applied to the service retirement benefit of a member to whom this subsection applies may not be greater than that in effect on October 1, 1999 under paragraph C for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility to receive a service retirement benefit under section 17851, subsection 1-C, paragraph A; section 17851, subsection 1-C, paragraph B; section 17851, subsection 2-C, paragraph A; section 17851, subsection 2-C, paragraph B; or section 17851-A, subsection 2, paragraph A. For a member to whom section 17851-A applies, this paragraph must be applied in accordance with the requirements of section 17851-A, subsection 4. [1999, c. 489, §17 (NEW).]

This subsection applies to members who, on July 1, 1993, do not have 10 years of creditable service.

[ 1999, c. 489, §17 (AMD) .]

3-B. Member with creditable service of 25 years or more whether or not in service at retirement; fewer than 5 years of creditable service on July 1, 2011. The amount of the service retirement benefit for members qualified under section 17851, subsection 3 is computed in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the member's age precedes 65 years of age.

[ 2011, c. 380, Pt. T, §19 (NEW) .]

4. State police. The amount of the service retirement benefit for members qualified under section 17851, subsection 4, shall be computed as follows.

A. For a person qualifying under section 17851, subsection 4, paragraph A:

(1) The total amount of the service retirement benefit is:

(a) Except as provided in division (b), 1/2 of the person's average final compensation and an additional 2% of the person's average final compensation for each year of membership service not included in determining qualification under section 17851, subsection 4, paragraph A; or

(b) If the benefit would be greater, the part of the person's service retirement benefit based upon membership service before July 1, 1976, determined, on a pro rata basis, on the person's current annual salary on the date of retirement and the part of the person's service retirement benefit based upon membership service after June 30, 1976, determined in accordance with division (a); and

(2) Upon the death of a state police officer who is receiving a retirement benefit after qualifying under section 17851, subsection 4, paragraph A, without optional modification, or is retired under article 3 or article 3-A, the surviving spouse is entitled to a retirement benefit that is 1/2 of the amount being paid at the time of the officer's death. The payment must continue for the remainder of the surviving spouse's lifetime.

For the purpose of this subparagraph, "surviving spouse" means the person the retired officer was married to at the time of retirement. If the retired officer was not married at the time of retirement or subsequent to retirement was divorced or widowed, the term means the person legally married to the officer at the time of the officer's death.

(3) Notwithstanding subparagraph (2), the benefit to which a surviving spouse is entitled under subparagraph (2) may be awarded in whole or in part to another person or persons under a domestic relations order that is determined to be a qualified domestic relations order under section 17059 and, when so awarded, the benefit must be distributed in accordance with the qualified domestic relations order. [1997, c. 396, §1 (AMD); 1997, c. 396, §4 (AFF).]

B. For persons qualifying under section 17851, subsection 4, paragraph B, the retirement benefit must be computed in accordance with subsection 1. [1999, c. 731, Pt. CC, §7 (AMD).]

C. [1999, c. 731, Pt. CC, §8 (RP).]

C-1. [1999, c. 731, Pt. CC, §9 (RP).]

C-2. [1999, c. 731, Pt. CC, §10 (RP).]

[ 1999, c. 731, Pt. CC, §§7-10 (AMD) .]

5. Inland Fisheries and Wildlife officers. The amount of service retirement benefit for persons qualified under section 17851, subsection 5, shall be computed as follows.

A. The total amount of the service retirement benefit is:

(1) Except as provided in subparagraph (2), 1/2 of his average final compensation and an additional 2% of his average final compensation for each year of membership service not included in determining qualifications under section 17851, subsection 5; or

(2) If his benefit would be greater, the part of his service retirement benefit based upon membership service before July 1, 1976, shall be determined, on a pro rata basis, on his current annual salary on the date of retirement and the part of his service retirement benefit based upon membership service after June 30, 1976, shall be determined in accordance with subparagraph (1). [1985, c. 801, §§5, 7 (NEW).]

B. Upon the death of a law enforcement officer of the Department of Inland Fisheries and Wildlife who is receiving a retirement benefit after qualifying under section 17851, subsection 5, without optional modification, or is retired under article 3 or article 3-A, the surviving spouse is entitled to a retirement benefit that is 1/2 of the amount being paid at the time of the officer's death. The payment must continue for the remainder of the surviving spouse's lifetime.

For the purpose of this paragraph, "surviving spouse" means the person the retired officer was married to at the time of retirement. If the retired officer was not married at the time of retirement or subsequent to retirement was divorced or widowed, the term means the person legally married to the officer at the time of the officer's death. [1993, c. 387, Pt. A, §12 (AMD).]

C. Notwithstanding paragraph B, the benefit to which a surviving spouse is entitled under paragraph B may be awarded in whole or in part to another person or persons under a domestic relations order that is determined to be a qualified domestic relations order under section 17059 and, when so awarded, the benefit must be distributed in accordance with the qualified domestic relations order. [1997, c. 396, §2 (NEW); 1997, c. 396, §4 (AFF).]

[ 1997, c. 396, §2 (AMD); 1997, c. 396, §4 (AFF) .]

5-A. Inland Fisheries and Wildlife officers after August 31, 1984; option. Except as provided in section 17851-A, the retirement benefit of a person who qualifies under section 17851, subsection 5-A and who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a law enforcement officer in the Department of Inland Fisheries and Wildlife on or after November 1, 1995, elects the option provided in section 17851, subsection 5-A and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2007, c. 491, §161 (AMD).]

B. The person was first employed as a law enforcement officer in the Department of Inland Fisheries and Wildlife before November 1, 1995, elects the option provided in section 17851, subsection 5-A and pays to the State Employee and Teacher Retirement Program single or periodic payment of a lump sum or by a combination of single and periodic payments of the amount that equals the full actuarial cost of electing that option for service before that date. A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after November 1, 1995 is made as part of the employee payroll contribution. [2007, c. 491, §162 (AMD).]

For the purposes of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 5-A and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 5-A at any time after the date on which the person is first employed as a law enforcement officer in the Department of Inland Fisheries and Wildlife must include interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection is effective November 1, 1995. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a law enforcement officer in the Department of Inland Fisheries and Wildlife on or after November 1, 1995 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before November 1, 1995 must make the election no later than January 1, 1997.

[ 2007, c. 491, §§161, 162 (AMD) .]

5-B. Inland Fisheries and Wildlife officers exercising option; retirement before 55 years of age. Except as provided in section 17851-A, for a person exercising the option provided in section 17851, subsection 5-A, who makes the payments required in subsection 5-A, and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; or 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1995, c. 624, §6 (NEW).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [1995, c. 624, §6 (NEW).]

[ 1997, c. 769, §13 (AMD) .]

5-C. Inland fisheries and wildlife officers; benefit computation after September 1, 2002. On and after September 1, 2002, the retirement benefit of a law enforcement officer in the Department of Inland Fisheries and Wildlife who is qualified under section 17851, subsection 5-B is calculated as follows:

A. The portion of the retirement benefit that is based on service earned in the covered capacity prior to September 1, 2002 is computed in accordance with section 17851-A, subsection 4; and [2001, c. 559, Pt. RR, §10 (NEW); 2001, c. 559, Pt. RR, §17 (AFF).]

B. The portion of the retirement benefit that is based on service earned in the covered capacity on and after September 1, 2002 is computed in accordance with subsection 1. [2001, c. 559, Pt. RR, §10 (NEW); 2001, c. 559, Pt. RR, §17 (AFF).]

[ 2001, c. 559, Pt. RR, §10 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

5-D. Inland fisheries and wildlife officers; contingent benefit computation. Notwithstanding subsection 5-C, paragraph A, the retirement benefit of a law enforcement officer in the Department of Inland Fisheries and Wildlife who is qualified under section 17851, subsection 5-C is computed in accordance with subsection 5-C, paragraph B for all service in the covered capacity.

[ 2001, c. 559, Pt. RR, §10 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

6. Marine Resources officers. The amount of service retirement benefit for persons qualified under section 17851, subsection 6, shall be computed as follows.

A. The total amount of the service retirement benefit is:

(1) Except as provided in subparagraph (2), 1/2 of his average final compensation and an additional 2% of his average final compensation for each year of membership service not included in determining qualification under section 17851, subsection 6 or 7; or

(2) If his benefit would be greater, the part of his service retirement benefit based upon membership service before July 1, 1976, shall be determined, on a pro rata basis, on his current annual salary on the date of retirement and the part of his service retirement benefit based upon membership service after June 30, 1976, shall be determined in accordance with subparagraph (1). [1985, c. 801, §§5, 7 (NEW).]

B. Upon the death of a law enforcement officer of the Department of Marine Resources who is receiving a retirement benefit after qualifying under section 17851, subsection 6, without optional modification, or is retired under article 3 or article 3-A, the surviving spouse is entitled to a retirement benefit that is 1/2 of the amount being paid at the time of the officer's death. The payment must continue for the remainder of the surviving spouse's lifetime.

For the purpose of this paragraph, "surviving spouse" means the person the retired officer was married to at the time of retirement. If the retired officer was not married at the time of retirement or subsequent to retirement was divorced or widowed, the term means the person legally married to the officer at the time of the officer's death. [1993, c. 387, Pt. A, §13 (AMD).]

C. Notwithstanding paragraph B, the benefit to which a surviving spouse is entitled under paragraph B may be awarded in whole or in part to another person or persons under a domestic relations order that is determined to be a qualified domestic relations order under section 17059 and, when so awarded, the benefit must be distributed in accordance with the qualified domestic relations order. [1997, c. 396, §3 (NEW); 1997, c. 396, §4 (AFF).]

[ 1997, c. 396, §3 (AMD); 1997, c. 396, §4 (AFF) .]

6-A. Marine resources officers after August 31, 1984; option. Except as provided in section 17851-A, the retirement benefit of a person qualifying under section 17851, subsection 6-A who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a law enforcement officer in the Department of Marine Resources on or after November 1, 1995, elects the option provided in section 17851, subsection 6-A and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2007, c. 491, §163 (AMD).]

B. The person was first employed in that capacity before November 1, 1995, elects the option provided in section 17851, subsection 6-A and pays to the State Employee and Teacher Retirement Program by single or periodic payment of a lump sum or by a combination of single and periodic payments the amount that equals the full actuarial cost of electing that option for service before that date. A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after November 1, 1995 is made as part of the employee payroll contribution. [2007, c. 491, §164 (AMD).]

For the purpose of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 6-A and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 6-A at any time after the date on which the person is first employed as a law enforcement officer in the Department of Marine Resources must include interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection is effective November 1, 1995. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a law enforcement officer in the Department of Marine Resources on or after November 1, 1995 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before November 1, 1995 must make the election no later than January 1, 1997.

[ 2007, c. 491, §§163, 164 (AMD) .]

6-B. Marine resources officers exercising option; retirement before 55 years of age. Except as provided in section 17851-A, for a person exercising the option provided in section 17851, subsection 6-A, who makes the payments required in subsection 6-A and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; or 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [2001, c. 559, Pt. RR, §17 (AFF); 2001, c. 559, Pt. RR, §11 (REEN).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [2001, c. 559, Pt. RR, §17 (AFF); 2001, c. 559, Pt. RR, §11 (REEN).]

[ 2001, c. 559, Pt. RR, §17 (AFF); 2001, c. 559, Pt. RR, §11 (REEN) .]

6-C. Marine resources officers; benefit computation after September 1, 2002. On and after September 1, 2002, the retirement benefit of a law enforcement officer in the Department of Marine Resources who is qualified under section 17851, subsection 6-B, is calculated as follows:

A. The portion of the retirement benefit that is based on service earned in the covered capacity prior to September 1, 2002 is computed in accordance with section 17851-A, subsection 4; and [2001, c. 559, Pt. RR, §12 (NEW); 2001, c. 559, Pt. RR, §17 (AFF).]

B. The portion of the retirement benefit that is based on service earned in the covered capacity on and after September 1, 2002 is computed in accordance with subsection 1. [2001, c. 559, Pt. RR, §12 (NEW); 2001, c. 559, Pt. RR, §17 (AFF).]

[ 2001, c. 559, Pt. RR, §12 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

6-D. Marine resources officers; contingent benefit computation. Notwithstanding subsection 6-C, paragraph A, the retirement benefit of a law enforcement officer in the Department of Marine Resources who is qualified under section 17851, subsection 6-C is computed in accordance with subsection 6-C, paragraph B for all service in the covered capacity.

[ 2001, c. 559, Pt. RR, §12 (NEW); 2001, c. 559, Pt. RR, §17 (AFF) .]

7. Forest rangers. The total amount of the service retirement benefit for persons qualified under section 17851, subsection 8, shall be computed as follows:

A. Except as provided in paragraph B, 1/2 of his average final compensation and an additional 2% of his average final compensation for each year of membership service not included in determining qualifications under section 17851, subsection 8; or [1985, c. 801, §§5, 7 (NEW).]

B. If his benefit would be greater, the part of his service retirement benefit based upon membership service before July 1, 1976, shall be determined, on a pro rata basis, on his current annual salary on the date of retirement and the part of his service retirement benefit based upon membership service after June 30, 1976, shall be determined in accordance with paragraph A. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

7-A. Forest rangers after August 31, 1984; option. Except as provided in section 17851-A, the retirement benefit of a person qualifying under section 17851, subsection 8-A who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a forest ranger in the former Department of Conservation or the Department of Agriculture, Conservation and Forestry on or after May 1, 1996, elects the option provided in section 17851, subsection 8-A and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2013, c. 405, Pt. D, §3 (AMD).]

B. The person was first employed as a forest ranger in the former Department of Conservation or the Department of Agriculture, Conservation and Forestry before May 1, 1996, elects the option provided in section 17851, subsection 8-A and pays to the State Employee and Teacher Retirement Program by single or periodic payment of a lump sum or by a combination of single and periodic payments the amount that equals the full actuarial cost of electing that option for service before that date. A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after May 1, 1996 is made as part of the employee payroll contribution. [2013, c. 405, Pt. D, §3 (AMD).]

For the purpose of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 8-A and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 8-A at any time after the date on which the person is first employed as a forest ranger in the former Department of Conservation or the Department of Agriculture, Conservation and Forestry must include interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection is effective May 1, 1996. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a forest ranger in the former Department of Conservation or the Department of Agriculture, Conservation and Forestry on or after May 1, 1996 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before May 1, 1996 must make the election no later than January 1, 1997.

[ 2013, c. 405, Pt. D, §3 (AMD) .]

7-B. Forest rangers exercising option; retirement before 55 years of age. Except as provided in section 17851-A, for a person exercising the option provided in section 17851, subsection 8-A, who makes the payments required in subsection 7-A and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; or 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1995, c. 624, §10 (NEW).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [1995, c. 624, §10 (NEW).]

[ 1997, c. 769, §17 (AMD) .]

8. Airplane pilots. The total amount of the service retirement benefit for members qualified under section 17851, subsection 9, is:

A. 1/2 of his average final compensation and an additional 2% of his average final compensation for each year of membership service not included in determining qualification under section 17851, subsection 9; or [1985, c. 801, §§5, 7 (NEW).]

B. If the member retires upon or after reaching the age of 60, an amount equal to the total service retirement benefit as determined under subsection 1, if that amount is greater than the amount computed under paragraph A. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

9. Liquor inspectors. The total amount of the service retirement benefit for a member qualifying under section 17851, subsection 10 is computed as follows:

A. Except as provided in paragraph B, the total amount of the service retirement benefit is 1/2 of the member's average final compensation and an additional 2% of the member's average final compensation for each year of membership service not included in determining qualification under section 17851, subsection 10; or [1993, c. 387, Pt. A, §14 (NEW).]

B. If the member's service retirement benefit would be greater than the amount provided in paragraph A, the part of the service retirement benefit based on membership service before July 1, 1976 is determined, on a pro rata basis, on the member's current final compensation and the part of the service retirement benefit based on membership service after June 30, 1976 is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §14 (NEW).]

[ 1993, c. 387, Pt. A, §14 (RPR) .]

9-A. Liquor inspectors; benefit calculation exception. Notwithstanding any other law, the total amount of the service retirement benefit for a member qualifying under section 17851, subsection 10-A is computed as follows:

A. The part of the member's service retirement benefit based upon the service earned in a liquor inspector or chief inspector position covered by section 17851, subsection 10-A is computed as 1/50th of the member's average final compensation multiplied by the number of years of creditable service in the capacity of liquor inspector or chief inspector; and [2003, c. 451, Pt. GG, §3 (NEW).]

B. The part of the member's benefit based upon membership service earned in a position not covered by section 17851, subsection 10-A must be computed in accordance with the formula for computing benefits for the plan by which the member is then covered. [2003, c. 451, Pt. GG, §3 (NEW).]

[ 2003, c. 451, Pt. GG, §3 (NEW) .]

10. Maine State Prison employees. The amount of the service retirement benefit for members qualified under section 17851, subsection 11, shall be computed as follows.

A. For members qualifying under section 17851, subsection 11, paragraph A, 1/2 of his average final compensation and an additional 2% of his average final compensation for each year of membership service not included in determining qualification under section 17851, subsection 11, paragraph A. [1985, c. 801, §§5, 7 (NEW).]

B. For members who qualify under section 17851, subsection 11, paragraph B, and who retire upon or after reaching the age of 55, the retirement benefit shall be computed in accordance with subsection 1. [1987, c. 769, Pt. A, §30 (AMD).]

C. For members who qualify under section 17851, subsection 11, paragraph B, and who retire before reaching the age of 55, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at age 55 bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement is used.

This paragraph applies to members who, on July 1, 1993, have 10 years of creditable service. For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, section F-6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV, or 10 years of combined creditable service under this Part and Title 3, chapter 29, or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1993, c. 410, Pt. L, §40 (AMD).]

C-1. For persons qualifying under section 17851, subsection 11, paragraph B, and who retire before reaching the age of 55, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the member's age precedes age 55.

This paragraph applies to members who, on July 1, 1993, do not have 10 years of creditable service. [1993, c. 410, Pt. L, §41 (RPR).]

[ 1993, c. 410, Pt. L, §§40, 41 (AMD) .]

11. Baxter State Park Authority rangers; option. Except as provided in section 17851-A, the retirement benefit of a person who qualifies under section 17851, subsection 12 and who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a law enforcement officer at the Baxter State Park Authority on or after November 1, 1995, elects the option provided in section 17851, subsection 12 and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2007, c. 491, §167 (AMD).]

B. The person was first employed as a law enforcement officer at the Baxter State Park Authority before November 1, 1995, elects the option provided in section 17851, subsection 12 and pays to the State Employee and Teacher Retirement Program single or periodic payment of a lump sum or by a combination of single and periodic payments of the amount that equals the full actuarial cost of electing that option for service before that date. A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after November 1, 1995 is made as part of the employee payroll contribution. [2007, c. 491, §168 (AMD).]

For the purposes of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 12 and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 12 at any time after the date on which the person is first employed as a law enforcement officer at the Baxter State Park Authority must include interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection is effective November 1, 1995. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a law enforcement officer at the Baxter State Park Authority on or after November 1, 1995 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before November 1, 1995 must make the election no later than January 1, 1997.

[ 2007, c. 491, §§167, 168 (AMD) .]

12. Baxter State Park Authority rangers exercising option; retirement before 55 years of age. Except as provided in section 17851-A, for a person exercising the option provided in section 17851, subsection 12, who makes the payments required in subsection 11, and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; or 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1995, c. 624, §12 (NEW).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [1995, c. 624, §12 (NEW).]

[ 1999, c. 493, §12 (AMD) .]

13. Fire marshals; option. Except as provided in section 17851-A, the retirement benefit of a person who qualifies under section 17851, subsection 13 and who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a fire marshal on or after October 1, 1997, elects the option provided in section 17851, subsection 13 and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2007, c. 491, §169 (AMD).]

B. The person was first employed as a fire marshal before October 1, 1997, elects the option provided in section 17851, subsection 13 and pays to the State Employee and Teacher Retirement Program a single payment or periodic payments of a lump sum or a combination of single and periodic payments of that amount that equals the full actuarial cost of electing that option for service before that date. [2007, c. 491, §170 (AMD).]

A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by a single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after October 1, 1997 is made as part of the employee payroll contribution.

For the purposes of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 13 and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 13 at any time after the date on which the person is first employed as a fire marshal must include interest, at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection takes effect October 1, 1997. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a fire marshal on or after October 1, 1997 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before October 1, 1997 must make the election no later than January 1, 1998.

[ 2007, c. 491, §§169, 170 (AMD) .]

14. Fire marshals exercising option; retirement before 55 years of age. Except as provided in section 17851-A, for a person exercising the option provided in section 17851, subsection 13 who makes the payments required in subsection 13 and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1997, c. 401, §3 (NEW).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [1997, c. 401, §3 (NEW).]

[ 1999, c. 493, §14 (AMD) .]

15. Motor vehicle investigators; option. The retirement benefit of a person who qualifies under section 17851, subsection 14 and who retires upon or after reaching 55 years of age is computed in accordance with subsection 1 if:

A. The person was first employed as a motor vehicle investigator on or after October 1, 1997, elects the option provided in section 17851, subsection 14 and pays to the State Employee and Teacher Retirement Program an increased employee payroll contribution in an amount that equals the full actuarial cost of electing that option; or [2007, c. 491, §171 (AMD).]

B. The person was first employed as a motor vehicle investigator before October 1, 1997, elects the option provided in section 17851, subsection 14 and pays to the State Employee and Teacher Retirement Program a single payment or periodic payments of a lump sum or a combination of single and periodic payments of that amount that equals the full actuarial cost of electing that option for service before that date. [2007, c. 491, §172 (AMD).]

A person who requests calculation of the full actuarial cost, regardless of whether the person elects the option, must pay to the retirement system by a single lump sum payment the reasonable administrative costs of determining the full actuarial costs. Payment of the full actuarial cost related to service on or after October 1, 1997 is made as part of the employee payroll contribution.

For the purposes of this subsection, "full actuarial cost" means that the person's payment or payments must fully offset any unfunded liability that would or does result from retirement under the option provided in section 17851, subsection 14 and must fully fund the cost of the person's retirement prior to normal retirement age so that an additional employer contribution is not required.

A person who makes the election provided in section 17851, subsection 14 at any time after the date on which the person is first employed as a motor vehicle investigator must include interest, at a rate to be set by the board not to exceed regular interest by 5 or more percentage points, applied as of the date on which the person was first employed in that capacity to the contributions the person would have paid or had picked up by the employer had the person elected that option at the date of first employment.

This subsection takes effect October 1, 1997. Election to retire under this subsection is a one-time irrevocable election. A person who was first employed as a motor vehicle investigator on or after October 1, 1997 must make the election no later than 90 days after the date of first employment. A person who was first employed in that capacity before October 1, 1997 must make the election no later than January 1, 1998.

[ 2007, c. 491, §§171, 172 (AMD) .]

16. Motor vehicle investigators exercising option; retirement before 55 years of age. For a person exercising the option provided in section 17851, subsection 14 who makes the payments required in subsection 15 and who retires before reaching 55 years of age, the retirement benefit is determined as follows.

A. For members with 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that:

(1) The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 55 years of age bears to the life annuity due at the age of retirement; and

(2) For the purpose of making the computation under subparagraph (1), the board-approved tables of annuities in effect at the date of the member's retirement are used.

For the purpose of calculating creditable service under this subsection only, "creditable service" includes time during which a member participated in the voluntary cost-savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV; 10 years of combined creditable service under this Part and Title 3, chapter 29; or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board. [1997, c. 401, §3 (NEW).]

B. For members who do not have 10 years of creditable service on July 1, 1993, the retirement benefit is determined in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the person's age precedes 55 years of age. [1997, c. 401, §3 (NEW).]

[ 1997, c. 401, §3 (NEW) .]

17. Limitation to changes in computation of service retirement benefits. Effective October 1, 1999, for a member who, on October 1, 1999 or thereafter, meets the creditable service requirement for eligibility for service retirement benefits under section 17851, subsections 4 to 14; or under section 17851-A, subsection 2, paragraph A or B, whether or not a member is in service on October 1, 1999, the factors specified for the computation of service retirement benefits under subsections 4 to 16 as in effect on October 1, 1999; or under section 17851-A, subsection 4 as in effect on October 1, 1999, as applicable to each member, may not be changed, alone or in combination under each separate subsection.

[ 1999, c. 489, §18 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 652, §§1-3 (AMD). 1987, c. 769, §A30 (AMD). RR 1991, c. 1, §15 (COR). 1991, c. 528, §§EEE9-14 (AMD). 1991, c. 528, §§EEE18,RRR (AFF). 1991, c. 580, §§6-8 (AMD). 1991, c. 591, §§EEE9-14 (AMD). 1991, c. 591, §EEE18 (AFF). 1993, c. 387, §§A11-14 (AMD). 1993, c. 410, §§L36-41 (AMD). 1993, c. 626, §1 (AMD). 1995, c. 367, §1 (AMD). 1995, c. 466, §§A3,B4,C3 (AMD). 1995, c. 624, §§5-12 (AMD). 1997, c. 396, §§1-3 (AMD). 1997, c. 396, §4 (AFF). 1997, c. 401, §3 (AMD). 1997, c. 683, §C1 (AMD). 1997, c. 683, §C2 (AFF). 1997, c. 769, §§12-17 (AMD). 1999, c. 489, §§15-18 (AMD). 1999, c. 493, §§11-14 (AMD). 1999, c. 731, §§CC7-10 (AMD). 2001, c. 559, §§RR10-12 (AMD). 2001, c. 559, §RR17 (AFF). 2003, c. 451, §GG3 (AMD). 2007, c. 491, §§160-172 (AMD). 2011, c. 380, Pt. T, §§17-19 (AMD). 2013, c. 405, Pt. D, §3 (AMD).



5 §17853. Law governing benefit determination

1. Termination on or after January 1, 1976. If a member's final termination of service occurred on or after January 1, 1976, the retirement system law in effect on the date of termination shall govern the member's service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Termination before January 1, 1976. If a member's final termination of service occurred before January 1, 1976, the retirement system law in effect on January 1, 1976 shall govern the member's service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17854. Minimum benefit

Any member who has 10 or more years of creditable service at retirement is entitled to a minimum service retirement benefit of $100 per month. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17855. Restoration to service (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§27,48 (AMD). 1997, c. 769, §18 (AMD). 2001, c. 442, §1 (RP).



5 §17856. Interchangeable benefits for law enforcement officers

Any service retirement benefits earned by a law enforcement officer under this article which are substantially similar or equal are interchangeable. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17857. Transfer from special plan

1. Special plan defined. As used in this section, unless the context otherwise indicates, "special plan" means any of the retirement programs in section 17851, subsection 4, 5, 6, 7, 8, 9, 10 or 11 and section 17851-A.

[ 1997, c. 769, §19 (AMD) .]

2. Additional creditable service. Additional creditable service is earned by a former participant in a special plan as follows.

A. A member who has completed the service requirements for retirement under a special plan, including a member who completes the requirements of section 17851-A, subsection 2, paragraph A, may transfer to a position not under a special plan and earn service credit for additional service retirement benefits.

(1) The part of the member's service retirement benefit based upon membership service before being transferred must be computed according to the formula for computing benefits under the special plan that the member was under previously.

(2) The part of the member's benefit based upon membership service after being transferred must be computed in accordance with section 17852, subsection 1. [1997, c. 769, §19 (AMD).]

B. [2001, c. 442, §2 (RP).]

C. A member who has not completed the service requirements for retirement under a special plan may transfer to a position not under a special plan and receive service retirement benefits as follows. This paragraph does not apply to section 17851-A, subsection 2, paragraph A.

(1) If the benefit is greater, the part of the member's service retirement benefit based upon membership service before being transferred must be computed according to the formula for computing benefits under the special plan that the member was under previously.

(2) The part of the member's benefit based upon membership service after being transferred must be computed in accordance with section 17852, subsection 1. [1997, c. 769, §19 (AMD).]

D. A member who has not completed the service requirements for retirement under a special plan, including a member who completes the requirements of section 17851-A, subsection 2, paragraph A, on becoming disabled as defined in section 17901, or, after September 30, 1989, section 17921, and on becoming reemployed in a position not under a special plan on retirement receives retirement benefits as follows.

(1) The part of the member's service retirement based on membership service before becoming disabled must be computed according to the formula for computing benefits under the member's previous special plan.

(2) The part of the member's service retirement based on membership service after becoming reemployed in a position not under a special plan must be computed according to the formula for computing benefits under the member's previous special plan.

(3) If the member is found to be no longer disabled, as defined in section 17901, or, after September 30, 1989, section 17921, the member may:

(a) Return to a position under the member's previous special plan; or

(b) Remain in the position that is not under a special plan and have the part of the member's service retirement benefit based on post-disability service computed in accordance with section 17852, subsection 1.

(4) The executive director may require that a member subject to this paragraph undergo medical examinations or tests once each year to determine the member's disability in accordance with section 17903 or, after September 30, 1989, section 17926.

(a) If the member refuses to submit to the examination or tests under this subparagraph, the member's retirement benefit must be based on section 17852, subsection 1, until the member withdraws the refusal.

(b) If the member's refusal under division (a) continues for one year, all the member's rights to any further benefits under this paragraph shall cease. [1997, c. 769, §19 (AMD).]

[ 2001, c. 442, §2 (AMD) .]

3. Reduction of benefits; 10 years of creditable service on July 1, 1993. Upon retirement before reaching age 60, the service retirement benefit of a member who transferred or who was restored to service subject to subsection 2 must be reduced as follows.

A. If the member transferred under the provisions of subsection 2, paragraph A:

(1) If applicable, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced in accordance with section 17852, subsection 10, paragraph C or, if the member was covered under section 17851-A, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced as provided in that section; and

(2) The portion of the retirement benefit based upon creditable service earned after being transferred must be reduced in accordance with section 17852, subsection 3. [1999, c. 731, Pt. CC, §11 (AMD).]

B. [2001, c. 699, §2 (RP).]

C. If the member was transferred subject to subsection 2, paragraph C, the retirement benefit must be reduced in accordance with section 17852, subsection 3. [1997, c. 769, §19 (AMD).]

D. If the member was transferred subject to subsection 2, paragraph D, and:

(1) If the member completes the service or service and age requirements for retirement under the special plan that the member was under previously, if applicable, the retirement benefit must be reduced in accordance with section 17852, subsection 10, paragraph C or, if the member was covered under section 17851-A, the retirement benefit must be reduced as provided in that section; or

(2) If the member does not complete the service or service and age requirements for retirement under the special plan that the member was under previously, the retirement benefit must be reduced in accordance with section 17852, subsection 3. [1999, c. 731, Pt. CC, §11 (AMD).]

[ 2001, c. 699, §2 (AMD) .]

3-A. Reduction of benefits; less than 10 years of creditable service on July 1, 1993. On and after July 1, 1993, upon retirement before reaching the age of 62, the service retirement benefit of a member who transferred or who was restored to service subject to subsection 2 must be reduced as follows.

A. If the member transferred under the provisions of subsection 2, paragraph A:

(1) If applicable, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced as provided in that section; and

(2) The portion of the retirement benefit based upon creditable service earned after being transferred must be reduced in accordance with section 17852, subsection 3-A. [1999, c. 731, Pt. CC, §12 (AMD).]

B. If the member was a retiree restored to service subject to subsection 2, former paragraph B:

(1) If applicable, the portion of the retirement benefit based upon creditable service earned before the member's initial retirement must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the portion of the retirement benefit based upon creditable service earned before the member's initial retirement must be reduced as provided in that section; and

(2) The portion of the retirement benefit based upon creditable service earned after being restored to service must be reduced in accordance with section 17852, subsection 3-A. [2001, c. 667, Pt. A, §4 (AMD).]

C. If the member was transferred subject to subsection 2, paragraph C, the retirement benefit must be reduced in accordance with section 17852, subsection 3-A. [1993, c. 410, Pt. L, §42 (NEW).]

D. If the member was transferred subject to subsection 2, paragraph D and:

(1) If the member completes the service or service and age requirements for retirement under the special plan that the member was under previously, if applicable, the retirement benefit must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the retirement benefit must be reduced as provided in that section; or

(2) If the member does not complete the service or service and age requirements for retirement under the special plan that the member was under previously, the retirement benefit must be reduced in accordance with section 17852, subsection 3-A. [1999, c. 731, Pt. CC, §12 (AMD).]

This subsection applies to members who on July 1, 1993 have less than 10 years of creditable service under this Part. For the purpose of calculating creditable service under this subsection only, creditable service includes time during which a member participated in the voluntary cost savings plan or the voluntary employee incentive program, authorized by Public Law 1989, chapter 702, Part F, section 6 and Public Law 1991, chapter 591, Part BB and chapter 780, Part VV, or 10 years of combined creditable service under this Part and Title 3, chapter 29, or creditable service available to a member that the member was eligible to purchase on June 30, 1993 and that the member does purchase in accordance with rules adopted by the board.

[ 2001, c. 667, Pt. A, §4 (AMD) .]

3-B. Reduction of benefits; less than 5 years of creditable service on July 1, 2011. On and after July 1, 2011, upon retirement before reaching the 65 years of age, the service retirement benefit of a member who transferred or who was restored to service subject to subsection 2 must be reduced as follows:

A. If the member transferred under the provisions of subsection 2, paragraph A:

(1) If applicable, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the portion of the retirement benefit based upon creditable service earned before being transferred must be reduced as provided in that section; and

(2) The portion of the retirement benefit based upon creditable service earned after being transferred must be reduced in accordance with section 17852, subsection 3-B. [2011, c. 380, Pt. T, §20 (NEW).]

B. If the member was a retiree restored to service subject to subsection 2, former paragraph B:

(1) If applicable, the portion of the retirement benefit based upon creditable service earned before the member's initial retirement must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the portion of the retirement benefit based upon creditable service earned before the member's initial retirement must be reduced as provided in that section; and

(2) The portion of the retirement benefit based upon creditable service earned after being restored to service must be reduced in accordance with section 17852, subsection 3-B. [2011, c. 380, Pt. T, §20 (NEW).]

C. If the member was transferred subject to subsection 2, paragraph C, the retirement benefit must be reduced in accordance with section 17852, subsection 3-B. [2011, c. 380, Pt. T, §20 (NEW).]

D. If the member was transferred subject to subsection 2, paragraph D and:

(1) If the member completes the service or service and age requirements for retirement under the special plan that the member was under previously, if applicable, the retirement benefit must be reduced in accordance with section 17852, subsection 10, paragraph C-1 or, if the member was covered under section 17851-A, the retirement benefit must be reduced as provided in that section; or

(2) If the member does not complete the service or service and age requirements for retirement under the special plan that the member was under previously, the retirement benefit must be reduced in accordance with section 17852, subsection 3-B.

This subsection applies to members who on July 1, 2011 have less than 5 years of creditable service under this Part. For the purpose of calculating creditable service under this subsection, creditable service includes: creditable service under this Part; creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8; creditable service available to a member that the member was eligible to purchase on June 30, 2011 and that the member does purchase in accordance with rules adopted by the board; and creditable service for which the member makes payment for certain days off without pay during fiscal year 2009-10 or fiscal year 2010-11. The amount of the required payment must be made in accordance with section 17704-B and payment may be made at any time prior to retirement. [2011, c. 380, Pt. T, §20 (NEW).]

[ 2011, c. 380, Pt. T, §20 (NEW) .]

4. Computation of benefit. The computation of the retirement benefit must be based upon the member's average final compensation, as defined in section 17001, subsection 4.

[ 1997, c. 769, §19 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 79, §§1,2 (AMD). 1993, c. 410, §L42 (AMD). 1997, c. 769, §19 (AMD). 1999, c. 731, §§CC11,12 (AMD). 2001, c. 442, §2 (AMD). 2001, c. 667, §A4 (AMD). 2001, c. 699, §2 (AMD). 2011, c. 380, Pt. T, §20 (AMD).



5 §17858. Retirement incentive option (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §EEE15 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §EEE15 (NEW). 1991, c. 618, §3 (AMD). 1991, c. 618, §7 (AFF). 1993, c. 159, §1 (AMD). 1993, c. 159, §2 (AFF). 1993, c. 415, §L1 (RP).



5 §17858-A. Retirement incentive option (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 415, §L2 (NEW). 1993, c. 415, §L4 (AFF). RR 1997, c. 2, §21 (COR). 2001, c. 442, §3 (RP).



5 §17858-B. Retirement; creditable service

1. Retirement incentive. Any state employee, as defined in section 17001, subsection 40, except employees of the Maine Community College System, who, by April 1, 1996, has reached normal retirement age and has 10 or more years of creditable service and who gives notice to the Maine Public Employees Retirement System no later than February 1, 1996 and who retires effective no later than April 1, 1996 is entitled to receive, at the employee's option, either 3 months' base salary paid as a lump sum to be paid on July 1, 1996 or the equivalent amount in monthly cash payments toward retiree dependent medical insurance equal to the current percentage contribution rate for dependent coverage for state employees.

Payment of the retirement incentive under this subsection must be made by the employing agencies and may not be made from the funds of the Maine Public Employees Retirement System.

Payment of the retirement incentive under this subsection may not be used in the calculation of the employee's average final compensation or creditable service.

[ 1995, c. 502, Pt. R, §1 (NEW); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2007, c. 58, §3 (REV) .]

2. Vacant position. The department or agency from which any state employee retires under subsection 1 either may not fill the resulting vacant position or, if that position is filled, shall maintain a vacant position elsewhere within the department or agency until the State's costs associated with the retirement have been recovered. Alternatively, the Governor may recover these costs by maintaining an offsetting vacancy in another department or agency or by utilizing other salary savings.

[ 1995, c. 502, Pt. R, §1 (NEW) .]

3. Payment of fixed costs. With respect to each employee who retires under subsection 1, the State shall pay the amount of the State Employee and Teacher Retirement Program's unfunded liability payment, the Maine Public Employees Retirement System's administrative cost payment and the retiree health care payment associated with the employee.

[ 2007, c. 491, §173 (AMD) .]

4. Policies and procedures. The Executive Director of the Maine Public Employees Retirement System shall establish policies and procedures for the implementation of this section, including notice and payment requirements, that ensure that no unfunded liability results to the State Employee and Teacher Retirement Program.

[ 2007, c. 491, §174 (AMD) .]

SECTION HISTORY

1995, c. 502, §R1 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2007, c. 58, §3 (REV). 2007, c. 491, §§173, 174 (AMD).



5 §17859. Retiring and returning to work

1. Restoration to service. Any state employee or teacher who has reached normal retirement age and who retires after September 1, 2011 may be restored to service for up to 5 years. The decision to hire a retired state employee or retired teacher under this section is at the discretion of the appointing authority. The retired state employee or retired teacher must have had a bona fide termination of employment in accordance with state and federal laws and rules, may not return to employment after retirement with the same employer for at least 30 calendar days after the termination of employment and may not return to employment before the effective date of the person's retirement.

[ 2011, c. 420, Pt. L, §1 (AMD) .]

1-A. Restoration to work of classroom-based employees. Effective August 1, 2014, a classroom-based employee who has reached normal retirement age and who retires after September 1, 2011 may be restored to service as a classroom-based employee with a school administrative unit as defined in Title 20-A, section 1, subsection 26:

A. In one-year contracts, which may be nonconsecutive. The maximum time that a classroom-based employee may be restored to service with an individual school administrative unit pursuant to this paragraph is 5 years; [2013, c. 486, Pt. A, §1 (NEW).]

B. Subject to the 5-year restriction specified in subsection 1 and the 75% compensation limitation for retired state employees and retired teachers specified in subsection 2, paragraph A; or [2013, c. 486, Pt. A, §1 (NEW).]

C. In any combination of paragraphs A and B, as long as the total time the classroom-based employee is restored to service does not exceed 10 years with an individual school administrative unit. [2013, c. 486, Pt. A, §1 (NEW).]

The retired classroom-based employee must have had a bona fide termination of employment in accordance with state and federal laws and rules, may not return to employment after retirement with the same employer for at least 30 calendar days after the termination of employment and may not return to employment before the effective date of the person's retirement.

For purposes of this section, "classroom-based employee" means a teacher whose principal function is to introduce new learning to students in the classroom or to provide support in the classroom during the introduction of new learning to students.

[ 2013, c. 486, Pt. A, §1 (NEW) .]

2. Compensation and benefits. The compensation and benefits of the retired state employee or retired teacher who returns to service after retirement as set out in subsection 1 is governed by this subsection.

A. The compensation of the retired state employee or retired teacher who returns to service must be set at 75% of the compensation established for the position to be filled, at a step determined by the appointing authority. The compensation of the retired classroom-based employee who returns to service as a classroom-based employee pursuant to subsection 1-A, paragraph A must be set at 100% of the compensation established for the position to be filled, at a step determined by the school administrative unit, for up to the maximum 5-year period that a classroom-based employee may contract with an individual school administrative unit. [2013, c. 486, Pt. A, §2 (AMD).]

B. The retired state employee or retired teacher who returns to service under this section is not a member and therefore may not accrue additional creditable service or change the retired state employee's or retired teacher's earnable compensation for benefit calculation purposes. [2011, c. 380, Pt. MMM, §1 (NEW).]

C. During the period of reemployment, the retired state employee or retired teacher is not entitled to health insurance, dental insurance or life insurance benefits. The retired state employee or retired teacher is entitled to all other benefits for the reemployment position under collective bargaining agreements or civil service laws and rules. Health insurance benefits must be provided under the provisions of section 285, subsection 1-A for retired state employees or Title 20-A, section 13451 for retired teachers and life insurance benefits must be provided under the provisions of section 18055. [2011, c. 380, Pt. MMM, §1 (NEW).]

[ 2013, c. 486, Pt. A, §2 (AMD) .]

3. Contributions to the Maine Public Employees Retirement System and state group health plan. The portion of the employer contribution that goes to pay the retirement system for the unfunded liability and the state group health plan for retiree health care must be continued and based on the retired state employee's or retired teacher's compensation as provided under subsection 2 during the reemployment period.

[ 2011, c. 380, Pt. MMM, §1 (NEW) .]

4. Notification requirements. Employers under this section are required to identify and report to the retirement system, in the manner specified by the retirement system, each individual who is a retiree who becomes an employee of the employer under the option provided in this section. Departments shall also report each retiree who becomes an employee to the Bureau of the Budget in a manner specified by the bureau. The employer shall report each such employee whenever and so long as the employee is the employer's employee.

[ 2011, c. 380, Pt. MMM, §1 (NEW) .]

5. Exclusion. A retired state employee or retired teacher who is hired as a substitute teacher is not subject to the restoration to service 5-year limitation in subsection 1 or the compensation limitation in subsection 2, paragraph A.

[ 2011, c. 380, Pt. MMM, §1 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. MMM, §1 (NEW). 2011, c. 420, Pt. L, §1 (AMD). 2013, c. 486, Pt. A, §§1, 2 (AMD).






Article 3: DISABILITY RETIREMENT BENEFITS

5 §17901. Definition

As used in this article, unless the context otherwise indicates, "disabled" means mentally or physically incapacitated: [1985, c. 801, §§ 5, 7 (NEW).]

1. Permanent. To the extent that it is impossible to perform the duties of his employment position and the incapacity can be expected to be permanent; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Revealed by examination. So that the incapacity will be revealed by medical examination or tests conducted in accordance with section 17903.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17901-A. Applicability

This article applies to all disabilities for which written applications are received by the executive director before October 1, 1989. All disabilities for which written applications are received by the executive director after September 30, 1989, are subject to article 3-A. [1989, c. 409, §§7, 12 (NEW).]

SECTION HISTORY

1989, c. 409, §§7,12 (NEW).



5 §17902. Application

1. Written application. In order to receive a benefit under this article, the person must apply in writing to the executive director in the format specified by the executive director.

A. The executive director shall obtain medical consultation on each applicant for disability retirement benefits in accordance with related rules established by the board, which must include provisions indicating when a case must be reviewed by a medical board and when alternative means of medical consultation are acceptable. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter II-A. Whether provided by the medical board or by an alternative means, medical consultation obtained by the executive director must be objective and be provided by a physician or physicians qualified to review the case by specialty or experience and to whom the applicant is not known. [1995, c. 643, §5 (NEW).]

[ 1995, c. 643, §5 (AMD) .]

2. Approval. The written application must be approved by the executive director.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 643, §5 (AMD).



5 §17903. Examination or tests

The examination or tests to determine whether a member is disabled under section 17901 are governed as follows. [1985, c. 801, §§ 5, 7 (NEW).]

1. Agreed upon physician. The examination or tests shall be conducted by a qualified physician mutually agreed upon by the executive director and member claiming to be disabled.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Agreed upon place. The examination or tests shall be conducted at a place mutually agreed upon by the executive director and member claiming to be disabled.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Costs. The costs incurred under subsections 1 and 2 shall be paid by the retirement system.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17904. Qualification for benefit

1. Qualification. Except as provided in subsection 2, a member qualifies for a disability retirement benefit if the member becomes disabled while in service and before reaching normal retirement age.

A. [1991, c. 887, §4 (RP).]

B. [1991, c. 887, §4 (RP).]

[ 1997, c. 384, §4 (AMD) .]

2. Exception. A member with fewer than 5 years of continuous creditable service immediately preceding that member's application for a disability retirement benefit is not eligible for that benefit if the disability is the result of a physical or mental condition that existed before the member's latest membership in any retirement program of the Maine Public Employees Retirement System, unless the disability is a result of, or has been substantially aggravated by, an injury or accident received in the line of duty but from events or circumstances not usually encountered within the scope of the member's employment.

[ 2007, c. 491, §175 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 434, §1 (AMD). 1991, c. 887, §4 (AMD). 1997, c. 384, §4 (AMD). 2007, c. 491, §175 (AMD).



5 §17905. Computation of benefit

When a member qualified under section 17904 retires, the member is entitled to receive a disability retirement benefit equal to 66 2/3% of the member's average final compensation. [1997, c. 384, §5 (RPR).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 887, §5 (AMD). 1993, c. 595, §7 (AMD). 1995, c. 643, §6 (AMD). 1997, c. 384, §5 (RPR).



5 §17906. Reduction in amount of benefit

1. Excess compensation. If the compensation received from engaging in any gainful occupation by a beneficiary of a disability retirement benefit exceeds $20,000 in calendar year 2000 or in any subsequent calendar year exceeds that amount as cumulatively increased or decreased by the same percentage adjustments granted under section 17806, subsection 1, paragraphs A and B:

A. The excess must be deducted from the disability or service retirement benefits during the next calendar year, the deductions to be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year for which the benefits are received; and [2001, c. 443, §1 (AMD); 2001, c. 443, §7 (AFF).]

B. The beneficiary shall reimburse the retirement system for any excess payments not deducted under paragraph A. [1985, c. 801, §§5, 7 (NEW).]

[ 2001, c. 443, §1 (AMD); 2001, c. 443, §7 (AFF) .]

2. Disability payments under other laws. The reduction of disability retirement benefits because of disability benefits received under other laws is governed as follows.

A. The amount of any disability retirement benefit payable under this article must be reduced by any amount received by the beneficiary for the same disability under either or both of the following:

(1) The worker's compensation or similar law, except amounts that may be paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3; or

(2) The United States Social Security Act, if the employment for which creditable service with the employer is allowed was also covered under that Act at the date of disability retirement. [1991, c. 885, Pt. E, §8 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. Disability retirement benefits shall be calculated as follows:

(1) The initial disability retirement benefit shall be reduced if necessary so that the benefit plus any benefits under paragraph A do not exceed 80% of the beneficiary's average final compensation;

(2) Subsequent cost-of-living adjustments applied to any benefit listed under paragraph A shall be excluded from the calculations under subparagraph (1);

(3) Adjustments under section 17806 shall be applied to that portion of disability retirement benefits calculated under subparagraph (1); and

(4) If a beneficiary receives a benefit under paragraph C, the 80% limit under subparagraph (1) shall not include adjustments under section 17806. [1987, c. 458, §1 (RPR).]

C. The disability retirement benefit may not be reduced below the amount of the retirement benefit which is the actuarial equivalent of the member's accumulated contributions at the time of his retirement. [1985, c. 801, §§5, 7 (NEW).]

D. Lump-sum settlements of benefits that would reduce the disability retirement benefit under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board.

(1) These prorated lump-sum settlements may not include any part of the lump-sum settlement attributable to vocational rehabilitation, attorneys' fees, physicians, nurses, hospital, medical, surgical or related fees or charges or any amount paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3.

(2) These prorated lump-sum settlements must reduce the disability retirement benefit in the same manner and amount as monthly benefits under this subsection. [1991, c. 885, Pt. E, §9 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

E. Any dispute about amounts paid or payable under workers' compensation, or about the amount of the lump-sum settlement and its attributions must be determined on petition, by a single member of the Workers' Compensation Board, in accordance with Title 39-A. These determinations may be appealed under Title 39-A, section 322. [1991, c. 885, Pt. E, §10 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 1991, c. 885, Pt. E, §§8-10 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

3. Restoration to service. If any recipient of a disability retirement benefit is restored to service and if the total of the recipient's monthly retirement benefit for any year and the recipient's total earnable compensation for that year exceeds his average final compensation at retirement, increased or decreased by the same percentage adjustments as have been received under section 17806, the excess shall be deducted from the disability retirement benefit payments during the next calendar year.

A. The deductions shall be prorated on a monthly basis over the year or part of the year for which benefits are received in an equitable manner prescribed by the board. [1985, c. 801, §§5, 7 (NEW).]

B. The recipient of the disability retirement benefit shall reimburse the retirement system for any excess payments not deducted under this section. [1985, c. 801, §§5, 7 (NEW).]

C. If the retirement benefit payments are eliminated by operation of this subsection:

(1) The person again becomes a member of the State Employee and Teacher Retirement Program and begins contributing at the current rate; and

(2) When the person again retires, the person shall receive benefits computed on the person's entire creditable service and in accordance with the law in effect at that time. [2007, c. 491, §176 (AMD).]

[ 2007, c. 491, §176 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 458, §1 (AMD). 1987, c. 560, §1 (AMD). 1989, c. 78, §3 (AMD). 1991, c. 885, §§E8-10 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 443, §1 (AMD). 2001, c. 443, §7 (AFF). 2007, c. 491, §176 (AMD).



5 §17907. Payment of benefit

1. Beginning. If the executive director receives the written application for disability retirement benefits within 6 months after the date of termination of active service of the member, payment of benefits shall begin on the first day of the month following the date of termination of active service of the member. If the executive director receives the written application for disability retirement benefits more than 6 months after the date of termination of active service of the member, payment of benefits shall begin on the first day of the month following the date 6 months prior to the date of receipt by the executive director of the written application, by or on behalf of the member, for disability retirement, provided that payment of benefits shall begin on the first day of the month following the date of termination of active service of the member if it is shown that:

A. It was not reasonably possible to file the application for disability retirement benefits within the 6-month period; and [1987, c. 256, §15 (RPR).]

B. The application was made as soon as reasonably possible. [1987, c. 256, §15 (RPR).]

[ 1987, c. 256, §15 (RPR) .]

2. Cessation. Payment of disability retirement benefits shall continue so long as a person is disabled, except that:

A. The disability retirement benefit ceases and eligibility for a service retirement benefit begins:

(1) On the last day of the month in which the 10th anniversary of the beneficiary's normal retirement age, as defined in section 17001, subsection 23, occurs; or

(2) On the last day of the month in which the service retirement benefit of the beneficiary would equal or exceed the amount of the beneficiary's disability retirement benefit, if that occurs before the 10th anniversary of the beneficiary's normal retirement age. [1997, c. 384, §6 (RPR).]

B. After the disability has continued for 5 years, the disability of the beneficiary must render the beneficiary unable to engage in any substantially gainful activity for which the beneficiary is qualified by training, education or experience. For purposes of this paragraph, the ability to engage in substantially gainful activity is demonstrated by the ability to perform work resulting in annual earnings that exceed $20,000 or 80% of the recipient's average final compensation at retirement, whichever is greater, adjusted by the same percentage adjustments granted under section 17806.

(1) The executive director may require, once each year, a recipient of a disability retirement benefit to undergo medical examinations or tests, conducted in accordance with section 17903, to determine the disability of the beneficiary.

(2) If the beneficiary refuses to submit to the examination or tests under subparagraph (1), the beneficiary's disability retirement benefit is discontinued until the beneficiary withdraws the refusal.

(3) If the beneficiary's refusal under subparagraph (2) continues for one year, all the beneficiary's rights to any further benefits under this article cease.

(4) If it is determined, on the basis of the examination or tests under subparagraph (1), that the disability of a beneficiary no longer exists, the payment of the beneficiary's disability retirement benefit ceases; [2003, c. 675, §1 (AMD).]

C. The person's average final compensation at retirement shall include the same percentage adjustments, if any, that would apply to the amount of retirement benefit of the beneficiary under section 17806; and [1987, c. 256, §17 (AMD).]

D. A full month's benefit shall be paid to the beneficiary or estate of the disability retirement recipient for the month in which he dies. [1987, c. 256, §18 (NEW).]

[ 2003, c. 675, §1 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§15-18 (AMD). 1991, c. 887, §6 (AMD). 1997, c. 384, §6 (AMD). 2003, c. 675, §1 (AMD).



5 §17908. Statement of health (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 643, §7 (RP).



5 §17909. Statement of compensation

1. Requirement. The executive director shall require each beneficiary of a disability retirement benefit to submit, each calendar year, a statement of his compensation received from engaging in any gainful occupation during that year.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Failure to submit statement. Failure to submit the statement under subsection 1, shall result in the following:

A. If the beneficiary fails to submit the statement required under subsection 1 within 30 days of receipt of the executive director's request for the statement, the beneficiary's disability retirement benefit shall be discontinued until the statement is submitted; or [1985, c. 801, §§ 5, 7 (NEW).]

B. If the beneficiary fails to submit the statement required under subsection 1, within one year of receipt of the executive director's request for the statement, all the beneficiary's rights to further benefits shall cease. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §17910. Voluntary return to service

1. Right to reinstatement. If the beneficiary of a disability retirement benefit decides that he is no longer incapacitated and is able to perform the duties of his employment position, the employer for whom he last worked prior to becoming disabled shall reinstate the person to the first available position for which the beneficiary is qualified and is consistent with the beneficiary's prior work experience. If a collective bargaining agreement applies to such a position, the employer may offer only a position which the beneficiary could claim by virtue of the seniority accumulated at the time of the disability.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Dispute over mental or physical capacity. In the event there is a dispute between the beneficiary and the former employer over the beneficiary's mental or physical capacity to perform a specific job, at the option of the beneficiary that dispute shall be resolved by the majority decision of 3 physicians, one appointed and reimbursed by the beneficiary, one appointed and reimbursed by the employer and one appointed by the executive director and reimbursed by the Maine Public Employees Retirement System.

[ 1985, c. 801, §§ 5, 7 (NEW); 2007, c. 58, §3 (REV) .]

3. Termination or reduction in benefits. At the option of the former beneficiary who has returned to an employment position, the disability retirement benefit may be terminated as of the end of the first month he is reinstated to a position or may be subject to section 17906, subsection 3.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Reinstatement of benefits. If, during the first 5 years of reinstatement, the former beneficiary again becomes disabled as a result of the medical condition for which the initial disability retirement allowance was granted and terminates employment, the Maine Public Employees Retirement System shall resume paying the disability retirement benefit payable prior to the reinstatement with all applicable cost-of-living adjustments. The Maine Public Employees Retirement System may require examinations or tests to determine whether a member's medical condition is the same as that for which disability retirement was initially granted.

This provision shall apply only to state employees and teachers.

[ 1985, c. 801, §§ 5, 7 (NEW); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 58, §3 (REV).



5 §17911. Rehabilitation

Upon agreement of the executive director and the person, rehabilitation services may be provided to any person who is the recipient of a disability retirement benefit under this article as a means to the person being able to return to substantially gainful activity. As a condition of entering into an agreement to provide rehabilitation services, the executive director must determine that rehabilitation is feasible, that rehabilitation is consistent with the purposes of this article, that the recipient is suitable for rehabilitation services and that rehabilitation services are likely to lead to substantially gainful activity. When appropriate, determination of suitability must include consultation with the medical board to determine any medical indications that the recipient should not engage in a rehabilitation program or to identify a recipient too severely disabled to benefit from rehabilitation services in accordance with the purposes of this article. Services must be provided by private and public rehabilitation counselors, government agencies and others approved by the executive director as qualified to provide rehabilitation services. The executive director shall consider a rehabilitation counselor's rate of successfully placing rehabilitated employees in jobs relative to the placement rates of other counselors in the State as fundamental in deciding whether to approve the counselor as qualified. This section does not affect the ongoing requirement that a person remain disabled in order to continue to receive disability benefits. [2003, c. 387, §4 (NEW).]

For the purposes of this section, "person" means any person who is the recipient of a disability retirement benefit. [2003, c. 387, §4 (NEW).]

1. Rehabilitation plan. If the executive director makes the determinations necessary to provide rehabilitation services under this section and rehabilitation agreed to by the parties, the retirement system shall designate a rehabilitation provider to evaluate the person and develop a rehabilitation plan.

[ 2003, c. 387, §4 (NEW) .]

2. Costs. The executive director may contract with rehabilitation providers to develop and carry out approved rehabilitation plans.

A. Except as provided in paragraph B, the executive director shall pay these providers from funds accumulated in the Retirement Allowance Fund, established under section 17251. [2003, c. 387, §4 (NEW).]

B. If the person is entitled to other benefits to meet the cost of rehabilitation services, that person must first apply for and use those benefits to the extent available to pay for the goods and services provided. [2003, c. 387, §4 (NEW).]

[ 2003, c. 387, §4 (NEW) .]

3. Approval of rehabilitation plan. The executive director and the person shall approve any rehabilitation plan developed under subsection 1 and shall indicate in writing their approval of and agreement to the rehabilitation plan. The person shall approve the plan within 30 days or, within that time period, submit to the executive director the name of an alternate provider for the executive director's consideration. If the rehabilitation plan includes return to employment with the employer for whom the person worked before becoming disabled, the employer also shall indicate in writing approval of the plan.

[ 2003, c. 387, §4 (NEW) .]

4. Monitoring of rehabilitation plan. Each rehabilitation plan approved by the executive director must contain a provision for periodic review of progress being made by the person toward achieving the goal of the plan and substantially gainful activity. The provision relating to review must include authority for the executive director to terminate the plan or to amend the plan with the same provider or with a change of provider, based upon results of the review or at the request of the person or the provider. Subsections 1, 2 and 3 apply to any amended plans under this subsection. A person is entitled to a single rehabilitation plan during the course of the person's incapacity except when the person demonstrates that a termination of the plan was reasonable and for good cause. Any entitlement to amend a rehabilitation plan or establish a new plan ends with a determination by the executive director that the person is no longer disabled.

[ 2003, c. 387, §4 (NEW) .]

5. Return to service. If the rehabilitation plan includes return to employment with the person's former employer, that person must be reemployed in accordance with the plan. The executive director shall notify the former employer, in writing, that the person has completed the rehabilitation plan and is ready to return to employment. The former employer shall reemploy the person in the first available position for which that person is qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan.

[ 2003, c. 387, §4 (NEW) .]

6. Employment exception. A person is not required to accept employment that reasonably necessitates relocation or for which the person is not qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan. The disability retirement benefit may not be discontinued except as provided by section 17929 or until the person is reemployed consistent with this section.

[ 2003, c. 387, §4 (NEW) .]

SECTION HISTORY

2003, c. 387, §4 (NEW).






Article 3-A: DISABILITY RETIREMENT BENEFITS AFTER SEPTEMBER 30, 1989

5 §17921. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 409, §§8, 12 (NEW).]

1. Disabled. "Disabled" means that the member is mentally or physically incapacitated under the following conditions:

A. The incapacity is expected to be permanent; [1989, c. 409, §§8, 12 (NEW).]

B. That it is impossible to perform the duties of the member's employment position; [1989, c. 409, §§8, 12 (NEW).]

C. After the incapacity has continued for 2 years, the incapacity must render the member unable to engage in any substantially gainful activity for which the member is qualified by training, education or experience; and [1989, c. 409, §§8, 12 (NEW).]

D. The incapacity may be revealed by examinations or tests conducted in accordance with section 17926. [1989, c. 409, §§8, 12 (NEW).]

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Employment position. "Employment position" means:

A. The position in which the member is employed at the time the member becomes incapacitated; or [1989, c. 409, §§8, 12 (NEW).]

B. A position of comparable stature and equal or greater compensation and benefits which is made available to the member by the member's employer. [1989, c. 409, §§8, 12 (NEW).]

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW).



5 §17922. Applicability

This article applies to all disabilities for which written applications are received by the executive director after September 30, 1989. [1989, c. 409, §§8, 12 (NEW).]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW).



5 §17923. Statement of health (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1995, c. 643, §8 (RP).



5 §17924. Qualification for benefit

1. Qualification. Except as provided in subsection 2, a member qualifies for a disability retirement benefit if disabled while in service and, for a member who by election remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 7, before normal retirement age.

A. [1991, c. 887, §7 (RP).]

B. [1991, c. 887, §7 (RP).]

[ 1997, c. 384, §7 (AMD) .]

2. Exception. A member with fewer than 5 years of continuous creditable service preceding that member's last date in service is not eligible for a disability retirement benefit if the disability is the result of a physical or mental condition that existed before the member's membership in a retirement program of the Maine Public Employees Retirement System, unless the disability is a result of, or has been substantially aggravated by, an injury or accident received in the line of duty but from events or circumstances not usually encountered within the scope of the member's employment.

[ 2009, c. 322, §8 (AMD) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1991, c. 434, §2 (AMD). 1991, c. 887, §7 (AMD). 1997, c. 384, §7 (AMD). 2007, c. 491, §177 (AMD). 2009, c. 322, §8 (AMD).



5 §17925. Application

In order to receive a benefit under this article: [1989, c. 409, §§8, 12 (NEW).]

1. Written application. The person must apply in writing to the executive director in the format specified by the executive director.

A. The executive director shall obtain medical consultation on each applicant for disability in accordance with related rules established by the board, which must include provisions indicating when a case must be reviewed by a medical board and when alternative means of medical consultation are acceptable. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter II-A. Whether provided by the medical board or by an alternative means, medical consultation obtained by the executive director must be objective and be provided by a physician or physicians qualified to review the case by specialty or experience and to whom the applicant is not known. [1995, c. 643, §9 (AMD).]

B. [1995, c. 643, §10 (RP).]

[ 1995, c. 643, §§9, 10 (AMD) .]

2. Workers' compensation. If the incapacity upon which the application is based is a result of an injury or accident received in the line of duty, the application must include proof that the member has made application for benefits under the workers' compensation laws;

[ 1989, c. 409, §§8, 12 (NEW) .]

3. Social security. If the employment for which creditable service with the employer is allowed was also covered under the United States Social Security Act, the application must include proof that the member has made application for benefits under this Act; and

[ 1989, c. 409, §§8, 12 (NEW) .]

4. Approval. The written application shall be approved by the executive director upon finding that the member has met the requirements of section 17924.

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1995, c. 643, §§9,10 (AMD).



5 §17926. Examinations or tests

Any examinations or tests recommended by the medical board in accordance with section 17106 or required by the executive director under section 17921, subsection 1, paragraph D; section 17924; section 17929, subsection 2, paragraph B; or section 17933, subsection 3, paragraph A, are governed as follows. [1995, c. 643, §11 (AMD).]

1. Agreed upon physician. The examinations or tests shall be conducted by a qualified physician and, when appropriate, a qualified psychologist mutually agreed upon by the executive director and the member claiming to be disabled.

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Agreed upon place. The examinations or tests shall be conducted at a place mutually agreed upon by the executive director and the member claiming to be disabled.

[ 1989, c. 409, §§8, 12 (NEW) .]

3. Costs. The costs incurred under subsections 1 and 2 shall be paid by the retirement system.

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1995, c. 643, §11 (AMD).



5 §17927. Rehabilitation

Upon agreement of the executive director and the person, rehabilitation services may be provided to any person who is the recipient of a disability retirement benefit under this article as a means to the person being able to return to substantially gainful activity. As a condition of entering into an agreement to provide rehabilitation services, the executive director must determine that rehabilitation is feasible, that rehabilitation is consistent with the purposes of this article, that the recipient is suitable for rehabilitation services and that rehabilitation services are likely to lead to substantially gainful activity. When appropriate, determination of suitability must include consultation with the medical board to determine any medical indications that the recipient should not engage in a rehabilitation program or to identify a recipient too severely disabled to benefit from rehabilitation services in accordance with the purposes of this article. Services must be provided by private and public rehabilitation counselors, government agencies and others approved by the executive director as qualified to provide rehabilitation services. The executive director shall consider a rehabilitation counselor's rate of successfully placing rehabilitated employees in jobs relative to the placement rates of other counselors in the State as fundamental in deciding whether to approve the counselor as qualified. This section does not affect the ongoing requirement that a person remain disabled in order to continue to receive disability benefits. [2003, c. 387, §5 (AMD).]

For the purposes of this section, "person" means any person who is the recipient of a disability retirement benefit. [2003, c. 387, §5 (NEW).]

1. Rehabilitation plan. If the executive director makes the determinations necessary to provide rehabilitation services under this section and rehabilitation is agreed to by the parties, the retirement system shall designate a rehabilitation provider to evaluate the person and develop a rehabilitation plan.

[ 2003, c. 387, §5 (AMD) .]

2. Costs. The executive director may contract with rehabilitation providers to develop and carry out approved rehabilitation plans.

A. Except as provided in paragraph B, the executive director shall pay these providers from funds accumulated in the Retirement Allowance Fund, established under section 17251. [2003, c. 387, §5 (AMD).]

B. If the person is entitled to other benefits to meet the cost of rehabilitation services, that person must first apply for and use those benefits to the extent available to pay for the goods and services provided. [1989, c. 409, §§8, 12 (NEW).]

[ 2003, c. 387, §5 (AMD) .]

3. Approval of rehabilitation plan. The executive director and the person shall approve any rehabilitation plan developed under subsection 1 and shall indicate in writing their approval of and agreement to the rehabilitation plan. The person shall approve the plan within 30 days or, within that time period, submit to the executive director the name of an alternate provider for the executive director's consideration. If the rehabilitation plan includes return to employment with the employer for whom the person worked before becoming disabled, the employer shall also indicate in writing approval of the plan.

[ 2003, c. 387, §5 (AMD) .]

4. Decline of rehabilitation.

[ 2003, c. 387, §5 (RP) .]

5. Monitoring of rehabilitation plan. Each rehabilitation plan approved by the executive director shall contain a provision for periodic review of progress being made by the person toward achieving the goal of the plan and substantially gainful activity. The provision relating to review must include authority for the executive director to terminate the plan or to amend the plan with the same provider or with a change of provider, based upon results of the review or at the request of the person or the provider. Subsections 1, 2 and 3 apply to any amended plans under this subsection. A person is entitled to a single rehabilitation plan during the course of the person's incapacity, except when the person demonstrates that a termination of the plan was reasonable and for good cause. Any entitlement to amend a rehabilitation plan or establish a new plan ends with a determination by the executive director that the person is no longer disabled.

[ 2003, c. 387, §5 (AMD) .]

6. Return to service. If the rehabilitation plan includes return to employment with the person's former employer, that person must be reemployed in accordance with the plan. The executive director shall notify the former employer, in writing, that the person has completed the rehabilitation plan and is ready to return to employment. The former employer shall reemploy the person in the first available position for which that person is qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan.

[ 2003, c. 387, §5 (AMD) .]

7. Other employment under system. A person is not required to accept employment that reasonably necessitates relocation or for which the person is not qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan. The disability retirement benefit may not be discontinued except as provided by section 17929 or until the person is reemployed consistent with this section.

[ 2003, c. 387, §5 (AMD) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1991, c. 580, §§9,10 (AMD). 1995, c. 643, §§12,13 (AMD). 2003, c. 387, §5 (AMD).



5 §17928. Computation of benefit

Until July 1, 1996, when a member qualified under section 17924 retires, after approval for disability retirement by the executive director in accordance with section 17925, the member is entitled to receive a disability retirement benefit equal to 59% of that member's average final compensation. The 59% level must be reviewed for cost-neutral comparability as a part of the actuarial investigation provided under section 17107, subsection 2, paragraph E, beginning with the investigation made January 1, 1997 and every 6 years thereafter. The review that takes place every 6 years must compare actual experience under the disability plans with actuarial assumptions regarding election and costs of benefits under the new options elected and identify possible options for compliance with the federal Older Workers Benefit Protection Act that protect benefits for employees without additional cost to the State and participating local districts. [1997, c. 384, §8 (AMD).]

A member who by election remains covered, as to qualification for benefits, under section 17924 as written prior to its amendment by Public Law 1991, chapter 887, section 7, qualifies for a disability retirement benefit on meeting the requirements of section 17924, subsection 1, paragraphs C and D. When a member so qualified retires after approval for disability retirement by the executive director in accordance with this Article, the member is entitled to receive a disability retirement benefit equal to 66 2/3% of the member's average final compensation. [1997, c. 384, §8 (NEW).]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1991, c. 887, §8 (AMD). 1993, c. 595, §8 (AMD). 1995, c. 643, §14 (AMD). 1997, c. 384, §8 (AMD).



5 §17929. Payment of benefit

1. Beginning. Payment of disability retirement benefits shall begin on the first day of the month following the date of termination of active service of the member, but not more than 6 months before the date of receipt by the executive director of the written application, by or on behalf of the member, for disability retirement, unless it is shown that:

A. It was not reasonably possible to file the application for disability retirement benefits within the 6-month period; and [1989, c. 409, §§8, 12 (NEW).]

B. The application was made as soon as reasonably possible. [1989, c. 409, §§8, 12 (NEW).]

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Cessation. Payment of disability retirement benefits shall continue as long as a person is disabled, except that:

A. The disability retirement benefit ceases and a service retirement benefit begins when the service retirement benefit of a person equals or exceeds the amount of the disability retirement benefit.

(1) When calculating the person's service retirement benefit, the average final compensation is the average final compensation at the time that person terminated active service before receiving disability retirement benefits adjusted by the same percentage adjustments, if any, that were applied to the disability retirement benefits under section 17806.

(2) The person is entitled to receive service credit for the purpose of determining benefits under this Part for the period following termination of service for which that person receives disability retirement benefits under this article. [1991, c. 887, §9 (AMD).]

A-1. For a person who by election or by having retired on disability retirement prior to October 16, 1992, remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 9, the disability retirement benefit ceases:

(1) On the last day of the month in which the 10th anniversary of the beneficiary's normal retirement age, as defined in section 17001, subsection 23, occurs; or

(2) When the service retirement benefit of a person equals or exceeds the amount of the disability retirement benefit, if that occurs before the beneficiary's normal retirement age. [1997, c. 384, §9 (NEW).]

B. The executive director may require, once each year, that the person undergo examinations or tests, conducted in accordance with section 17926, to determine the person's disability. The executive director may refer the records documenting the results of the examinations or tests and the person's file to the medical board for medical consultation regarding rehabilitation in accordance with section 17106, subsection 3, paragraph E.

(1) After the disability has continued for 2 years, the disability must render the person unable to engage in any substantially gainful activity that is consistent with the person's training, education or experience and average final compensation adjusted by the same percentage adjustment as has been received under section 17806. The disability retirement benefit continues if the person can effectively demonstrate to the executive director that the person is actively seeking work. For the purposes of this subparagraph, the ability to engage in substantially gainful activity is demonstrated by the ability to perform work resulting in annual earnings that exceed $20,000 or 80% of the recipient's average final compensation at retirement, whichever is greater, adjusted by the same percentage adjustments granted under section 17806.

(2) If the person refuses to submit to the examinations or tests under this paragraph, the disability retirement benefit is discontinued until that person withdraws the refusal.

(3) If the person's refusal under subparagraph (2) continues for one year, all rights to any further benefits under this article cease.

(4) If it is determined, on the basis of the examinations or tests under this paragraph, that the disability of a person no longer exists, the payment of the disability retirement benefit ceases.

(5) The executive director shall notify the person in writing of the decision to discontinue the disability retirement allowance under subparagraph (2) or (4).

(a) The decision is subject to appeal under section 17451.

(b) If the person appeals the executive director's decision, the disability retirement allowance may not be discontinued until all appeals have been exhausted. [2003, c. 675, §2 (AMD).]

[ 2003, c. 675, §2 (AMD) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1991, c. 887, §9 (AMD). 1995, c. 643, §15 (AMD). 1997, c. 384, §9 (AMD). 2003, c. 675, §2 (AMD).



5 §17930. Reduction in amount of benefit

1. Definition. As used in this section, unless the context otherwise indicates, "adjusted final compensation" means the rate of pay of the person immediately before termination and becoming the recipient of a disability retirement benefit adjusted by the same percentage adjustment as has been received under section 17806.

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Compensation from employment not covered by this article. If any person who is the recipient of a disability retirement benefit receives compensation in any year from engaging in any gainful activity or from employment with an employer whose employees are not covered by this article or chapter 425, subchapter V, article 3-A, which exceeds the greater of $20,000 in calendar year 2000 or in any subsequent year that amount as cumulatively increased or decreased by the same percentage adjustments granted under section 17806, subsection 1, paragraphs A and B, or the difference between the person's disability retirement benefit for that year and the person's average final compensation at the time that the person became a recipient of a disability retirement benefit, increased or decreased by the same percentage adjustments as have been granted by section 17806:

A. The excess must be deducted from the disability or service retirement benefits during the next calendar year; the deductions to be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year for which the benefits are received; [2001, c. 443, §2 (AMD); 2001, c. 443, §7 (AFF).]

B. The person shall reimburse the retirement system for any excess payments not deducted under paragraph A. If the retirement benefit payments are eliminated by this subsection, the disability is deemed to no longer exist, the payment of the disability retirement benefit must be discontinued and, except as provided in paragraph C, all of the person's rights to benefits under this article cease; [2001, c. 443, §2 (AMD); 2001, c. 443, §7 (AFF).]

C. If, during the first 5 years of reemployment, the person again becomes disabled, terminates employment and is not covered by any other disability program, the retirement system shall resume paying the disability retirement benefit payable prior to the reemployment with all applicable cost-of-living adjustments and shall provide rehabilitation services under section 17927 if recommended by the medical board. If the benefit payable under the other disability program is not equal to or greater than the benefit under this article, the retirement system shall pay the difference between the amount of the benefit payable under the other disability program and the amount of the benefit payable under this article. The executive director shall require examinations or tests to determine whether the person is disabled as described in section 17921; and [1989, c. 409, §§8, 12 (NEW).]

D. At any time before the elimination of disability retirement benefit payments by this subsection, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received. [1989, c. 409, §§8, 12 (NEW).]

[ 2001, c. 443, §2 (AMD); 2001, c. 443, §7 (AFF) .]

3. Compensation from employment covered by this article. If any person who is the recipient of a disability retirement benefit is reemployed by that person's prior employer or any other employer whose employees are covered by this article or chapter 425, subchapter V, article 3-A, and if the total of the person's disability benefit for any year and the person's total earnable compensation for that year exceeds the adjusted final compensation:

A. The disability or service retirement benefits will be reduced during the next calendar year by the amount that the total compensation exceeds the adjusted final compensation; [1989, c. 409, §§8, 12 (NEW).]

B. The deductions shall be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year during which the benefits are received; [1989, c. 409, §§8, 12 (NEW).]

C. The person shall reimburse the retirement system for any excess payments not deducted under paragraph A; [1989, c. 409, §§8, 12 (NEW).]

D. The retirement benefit payments are eliminated by this subsection if:

(1) The person again becomes a member of the State Employee and Teacher Retirement Program and begins contributing at the current rate; and

(2) When the person again retires, the person shall receive benefits computed on the basis of that person's entire creditable service and in accordance with the law in effect at that time; [2007, c. 491, §178 (AMD).]

E. If, during the first 5 years of reemployment, the person again becomes disabled and terminates employment, the retirement system shall resume paying the disability retirement benefit payable prior to the reemployment with all applicable cost-of-living adjustments, or if greater, a disability retirement benefit based upon the person's current average final compensation and shall provide rehabilitation services under section 17927 if recommended by the medical board. The executive director shall require examinations or tests to determine whether the person is disabled as defined in section 17921; and [1989, c. 409, §§8, 12 (NEW).]

F. At any time before the elimination of disability retirement benefit payments by this subsection, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received. [1989, c. 409, §§8, 12 (NEW).]

[ 2007, c. 491, §178 (AMD) .]

4. Disability payments under other laws. The reduction of disability retirement benefits because of disability benefits received under other laws is governed as follows.

A. The amount of any disability retirement benefit payable under this article must be reduced by any amount received by the person for the same disability under either or both of the following:

(1) The workers' compensation or similar laws, except amounts that may be paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3; or

(2) The United States Social Security Act, if the employment for which creditable service with the employer is allowed was also covered under that Act at the date of disability retirement. [1991, c. 885, Pt. E, §11 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. The reduction in the disability retirement benefit is governed as follows:

(1) The initial disability retirement benefit shall be reduced if necessary so that the benefit plus any benefits under paragraph A do not exceed 80% of the person's average final compensation;

(2) The amount determined by the calculation under subparagraph (1) shall not be adjusted when cost-of-living adjustments are applied to the benefits listed under paragraph A; and

(3) Adjustments under section 17806 shall be applied to the reduced disability retirement benefit calculated under subparagraph (1) or paragraph C. [1989, c. 409, §§8, 12 (NEW).]

C. The disability retirement benefit may not be reduced below the amount of the retirement benefit which is the actuarial equivalent of the member's accumulated contributions at the time of retirement. [1989, c. 409, §§8, 12 (NEW).]

D. Lump-sum settlements of benefits that reduce the disability retirement benefit under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board.

(1) These prorated lump-sum settlements may not include any part of the lump-sum settlement attributable to rehabilitation, attorneys', physicians', nurses', hospital, medical, surgical or related fees or charges or any amount paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3.

(2) These prorated lump-sum settlements must reduce the disability retirement benefit in the same manner and amount as monthly benefits under this subsection. [1991, c. 885, Pt. E, §11 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

E. Any dispute about amounts paid or payable under workers' compensation or the amount of the lump-sum settlement and its attributions must be determined on petition by a single member of the Workers' Compensation Board in accordance with Title 39-A. These determinations may be appealed under Title 39-A, section 322. [1991, c. 885, Pt. E, §11 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 1991, c. 885, Pt. E, §11 (AMD); 1991, c. 885, Pt. E, §47 (AFF) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 1991, c. 885, §E11 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 443, §2 (AMD). 2001, c. 443, §7 (AFF). 2007, c. 491, §178 (AMD).



5 §17931. Statement of compensation

1. Requirement. The executive director shall require each person who is the recipient of a disability retirement benefit to submit, each calendar year, a statement of compensation received from any gainful occupation during that year.

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Failure to submit statement. Failure to submit the statement under subsection 1 shall result in the following:

A. If the person fails to submit the statement required under subsection 1 within 30 days of receipt of the executive director's request for the statement, the disability retirement benefit shall be withheld until the statement is submitted; or [1989, c. 409, §§8, 12 (NEW).]

B. If the person fails to submit the statement required under subsection 1 within one year of receipt of the executive director's request for the statement, all rights to further benefits shall cease.

(1) The executive director shall notify the person in writing of the decision to discontinue the disability retirement benefit.

(2) The decision shall be subject to appeal under section 17451.

(3) If the person appeals the executive director's decision, the disability retirement allowance shall not be discontinued until all appeals have been exhausted. [1989, c. 409, §§8, 12 (NEW).]

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW).



5 §17932. Voluntary return to service

1. Right to reinstatement. If a person who is the recipient of a disability retirement benefit decides that the person is no longer incapacitated and is able to perform the duties of that person's employment position, the employer for whom the person last worked before becoming disabled shall reinstate the person to the first available position for which the person is qualified and which is consistent with the person's prior work experience. If a collective bargaining agreement applies to such a position, the employer may offer only a position which the person may claim by virtue of seniority accumulated at the time of the disability, unless otherwise specified in the collective bargaining agreement.

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Dispute over mental or physical capacity. If there is a dispute between the person and the former employer over the person's mental or physical capacity to perform a specific job, at the option of the person that dispute shall be resolved by a majority of 3 physicians, one appointed and reimbursed by the person, one appointed and reimbursed by the employer and one appointed and reimbursed by the retirement system. If the 3 physicians resolve the dispute in favor of the person, the former employer shall reimburse the physician appointed by the person.

[ 1989, c. 409, §§8, 12 (NEW) .]

3. Termination or reduction in benefits. At any time before the elimination of disability retirement benefit payments under section 17930, subsection 3, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received.

[ 1989, c. 409, §§8, 12 (NEW) .]

4. Reinstatement of benefits. If, during the first 5 years of reinstatement, the person again becomes disabled and terminates employment, the retirement system shall resume paying the disability retirement benefit payable before the reinstatement with all applicable cost-of-living adjustments, or if greater, a disability retirement benefit based upon the person's current average final compensation. The executive director may require examinations or tests to determine whether the person is disabled under section 17921.

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW).



5 §17933. Service retirement

1. Average final compensation. The service retirement benefit of a person who returns to employment with that person's former employer or any other employer whose employees are covered by this article or chapter 425, subchapter V, article 3-A, after having been the recipient of a disability retirement benefit, shall be computed in its entirety using the average final compensation as defined by section 17001, subsection 4, on the date of that person's termination from service immediately before becoming the recipient of a service retirement benefit.

[ 1989, c. 409, §§8, 12 (NEW) .]

2. Cost of benefits. The cost of benefits based upon service credits earned before and during disability must be charged to the Retirement Allowance Fund. The cost of benefits based upon service credits earned after becoming reemployed must be charged to the account of the employer through whom the service credits were earned.

[ 2007, c. 249, §27 (AMD) .]

3. Special plans. The service credits earned after return to employment by a person who was employed under a special plan before becoming the recipient of a disability retirement benefit shall be credited toward completing the service requirements for retirement under that special plan. As used in this section, unless the context otherwise indicates, "special plan" means any of the retirement programs in section 17851, subsections 4 to 11 or section 18453, subsections 2 to 9.

A. The executive director may require, once each year, that the member undergo examinations or tests, conducted in accordance with section 17926, to determine that the member is still disabled to the extent that it is impossible to perform the duties of that member's former employment position. [1989, c. 409, §§8, 12 (NEW).]

B. If the member refuses to submit to the examinations or tests under paragraph A, the service credits earned after that date shall be based upon the plan applicable to the position in which the member is currently employed. [1989, c. 409, §§8, 12 (NEW).]

C. If it is determined on the basis of the examinations or tests under paragraph A that the member is no longer disabled to the extent that it is impossible to perform the duties of the former employment position, the member shall:

(1) Return to employment in a position covered by the same special plan or a comparable special plan that covered the former employment position; or

(2) Remain in the current employment position and have the service credits earned thereafter based upon the plan applicable to the position in which the member is currently employed. [1989, c. 409, §§8, 12 (NEW).]

[ 1989, c. 409, §§8, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). 2007, c. 249, §27 (AMD).



5 §17934. Optional election

Any person entitled to receive a disability retirement benefit under article 3, as in effect immediately before October 1, 1989, may elect to be governed by this article instead of article 3 by making written application to the executive director within 6 months of October 1, 1989. [RR 1997, c. 2, §22 (COR).]

SECTION HISTORY

1989, c. 409, §§8,12 (NEW). RR 1997, c. 2, §22 (COR).






Article 3-B: MEMBER ELECTION OF DISABILITY PLAN

5 §17941. Member election of disability plan (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 887, §10 (NEW). 1995, c. 643, §16 (RP).






Article 4: ORDINARY DEATH BENEFITS

5 §17951. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 801, §§ 5, 7 (NEW).]

1. Designated beneficiary. "Designated beneficiary" means the beneficiary designated under section 17952.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Qualifying member. "Qualifying member" means a member in service or a former member who is receiving a disability retirement benefit. Beginning July 1, 1993, for purposes of section 17953, subsection 1, "qualifying member" also means a member not in service. For purposes of section 17953, subsection 5-B, "qualifying member" also means a member not in service who has qualified for a service retirement benefit.

[ 1991, c. 469, §1 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 469, §1 (AMD).



5 §17952. Designated beneficiary

A qualifying member may designate a beneficiary to receive benefits upon the qualifying member's death by filing a written designation of beneficiary with the executive director. The last designation of any beneficiary revokes all previous designations. In order to be in effect, the written designation must be received by the retirement system office or be postmarked before the qualifying member's death. [2011, c. 449, §9 (AMD).]

1. Designation of more than one beneficiary. A member may designate more than one person as a beneficiary subject to the following limitations.

A. If more than one person is designated as a beneficiary and:

(1) If one of the persons designated is eligible to receive benefits under section 17953, subsection 3 and the other persons designated are eligible to receive benefits under section 17953, subsection 4, there is no limit to the number of persons eligible to receive benefits under section 17953, subsection 4 who may be designated;

(2) If all of the persons designated are eligible to receive benefits under section 17953, subsection 4, there is no limit to the number of persons who may be designated; or

(3) If all of the persons designated are eligible to receive benefits under section 17953, subsection 5, no more than 2 persons may be designated. [1989, c. 658, §1 (NEW).]

B. If the person designated as a beneficiary is the member's spouse, that designation includes all of the member's dependent children so long as the person designated meets the definition of spouse in section 17001, subsection 39. [1989, c. 658, §1 (NEW).]

[ 1989, c. 658, §1 (NEW) .]

2. Limitations. If a member designates as beneficiaries 2 or more persons, all must meet the requirements of one, and only one, of the subparagraphs of subsection 1, paragraph A, otherwise their eligibility to receive a benefit under this article shall be limited to section 17953, subsection 1 or section 17954.

[ 1989, c. 658, §1 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 658, §1 (AMD). 2011, c. 449, §9 (AMD).



5 §17953. Death before service retirement

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

Before July 1, 1993, if a qualifying member dies at any time before completing the age and service requirements for service retirement, the payment of ordinary death benefits is governed as follows. Beginning July 1, 1993, if a qualifying member dies before the member's service retirement benefit becomes effective, the payment of ordinary death benefits is governed as follows. In either case, the member's beneficiary may select only one of the death benefits. [1991, c. 469, §2 (AMD).]

1. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) Refund of contributions. The amount of the qualifying member's accumulated contributions, as determined under section 17705-A, is paid:

A. To the qualifying member's designated beneficiary, if any; [1991, c. 469, §2 (AMD).]

B. If the qualifying member is not survived by a designated beneficiary, to the first listed of the following relatives alive at the qualifying member's death:

(1) Surviving spouse;

(2) Child or children, regardless of age, sharing equally among themselves; or

(3) The older parent; or [1985, c. 801, §§5, 7 (NEW).]

C. To the qualifying member's estate. [1991, c. 469, §2 (AMD).]

[ 2007, c. 137, §16 (AMD) .]

1. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18) Refund of contributions. The amount of the qualifying member's accumulated contributions is paid:

A. To the qualifying member's designated beneficiary, if any; [1991, c. 469, §2 (AMD).]

B. If the qualifying member is not survived by a designated beneficiary, to the first listed of the following relatives alive at the qualifying member's death:

(1) Surviving spouse;

(2) Child or children, regardless of age, sharing equally among themselves; or

(3) The older parent; or [1985, c. 801, §§5, 7 (NEW).]

C. To the qualifying member's estate. [1991, c. 469, §2 (AMD).]

[ 1991, c. 469, §2 (AMD) .]

2. Survivor benefits. Survivor benefits are governed as follows.

A. Instead of accepting the payment provided in subsection 1, the first listed of the following who are living at the death of the qualifying member may elect the benefits described in subsections 3 to 5-B:

(1) The designated beneficiary, if any; or

(2) If no beneficiary is designated, the surviving spouse, the dependent child or dependent children, or the parent or parents. [1991, c. 469, §2 (AMD).]

B. If the surviving spouse elects a benefit under this subsection, the dependent child or dependent children are entitled to receive the benefit under subsection 4. [1991, c. 469, §2 (AMD).]

C. A person entitled to receive benefits under this section may, before the beginning of benefit payments, elect to receive benefits under section 17852, subsection 4, paragraph A; under section 17852, subsection 5, paragraph A; under section 17852, subsection 6, paragraph A; or under article 5 instead of benefits under this section.

(1) In order to elect these survivor benefits, both the qualifying member and the beneficiary must comply with each requirement of those provisions.

(2) If no election is made under this paragraph, benefits payable under this section are in lieu of any benefits payable under section 17852, subsection 4, paragraph A; under section 17852, subsection 5; under section 17852, subsection 6; or under article 5. [1991, c. 469, §2 (AMD).]

[ 1991, c. 469, §2 (AMD) .]

3. Amount of survivor benefit payment to surviving spouse. If the surviving spouse of the qualifying member elects a benefit under subsection 2, paragraph A, only one of the following options may be paid at one time.

A. A surviving spouse of the qualifying member is paid a $150 benefit each month beginning the first month after the death occurs and continuing during the surviving spouse's lifetime, if:

(1) The deceased qualifying member had 10 years of creditable service at the time of death; or

(2) The surviving spouse is certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and is determined by the executive director to be unable to engage in any substantially gainful employment.

A full month's benefit is paid to the estate of the surviving spouse for the month in which the surviving spouse dies. [1991, c. 469, §2 (AMD).]

B. A surviving spouse of the qualifying member who has the care of the dependent child or children of the deceased qualifying member and who is not eligible to receive a benefit under paragraph A is paid a $150 benefit each month, beginning the first month after the death of the qualifying member and continuing during the surviving spouse's lifetime until the end of the month in which the dependent child or children are no longer in the surviving spouse's care. [1991, c. 469, §2 (AMD).]

C. A surviving spouse of the qualifying member who is not eligible to receive a benefit under paragraph A or B is paid a $150 benefit each month, beginning the first month after the surviving spouse reaches 60 years of age and continuing during the surviving spouse's lifetime.

A full month's benefit is paid to the estate of the surviving spouse for the month in which the surviving spouse dies. [1991, c. 469, §2 (AMD).]

D. The $150 benefit specified under paragraphs A, B and C is increased to $225 on July 1, 1989, and $300 on July 1, 1990. Starting July 1, 1991, the $300 benefit must be adjusted annually at the same time and by the same percentage as adjustments under section 17806. [1991, c. 469, §2 (AMD).]

E. Only one beneficiary of a qualifying member is entitled to receive the benefit under this subsection. [1991, c. 469, §2 (AMD).]

[ 1991, c. 469, §2 (AMD) .]

4. Amount of survivor benefit to dependent children. If the dependent child or children or surviving spouse of the deceased qualifying member elects a benefit under subsection 2, paragraph A, the payment of benefits to the dependent child or children is governed as follows.

A. The amount of survivor benefit is determined as follows.

(1) Until January 1, 1989:

(a) One dependent child is paid $150 each month;

(b) Two dependent children are paid $225 each month which must be divided equally between them; and

(c) Three or more dependent children are paid $300 each month which must be divided equally among them.

(2) Starting January 1, 1989, each dependent child receives a benefit of $150 a month.

(3) Starting July 1, 1989, each dependent child receives a benefit of $175 a month.

(4) Starting July 1, 1990, each dependent child receives a benefit of $200 a month.

(5) Starting July 1, 1991, each dependent child receives a benefit of $225 a month.

(6) Starting July 1, 1992, each dependent child receives a benefit of $250 a month.

(7) Starting July 1, 1993, the benefit specified under subparagraph (6) must be adjusted annually at the same time and by the same percentage as adjustments under section 17806. [1991, c. 469, §2 (AMD).]

B. The benefits begin the first month after the death of the qualifying member and are payable to each dependent child, in accordance with Title 18-A, article V, until the end of the month in which the child no longer meets the definition of "dependent child" in section 17001, subsection 12. [1991, c. 469, §2 (AMD).]

C. When any dependent child becomes ineligible to receive benefits under this subsection, the other dependent children, if any, continue to receive benefits in accordance with this subsection. [1991, c. 469, §2 (AMD).]

D. The combined benefits under subsection 3 and this subsection may not exceed 80% of the deceased qualifying member's average final compensation adjusted annually at the same time and at the same percentage as adjustments under subsection 10. [1987, c. 529, §1 (NEW).]

[ 1991, c. 469, §2 (AMD) .]

5. Amount of survivor benefit to parents. If the parent of the deceased qualifying member elects a benefit under subsection 2, paragraph A, the payment of benefits is governed as follows.

A. The amount of the benefit is determined as follows.

(1) A parent who is alive at the time of the death of the qualifying member is paid $150 per month if the parent is at least 60 years of age or, if not, when the parent reaches that age.

(2) If both parents are eligible for benefits under this article, and the older parent elects benefits under this subsection, the older parent is paid $150 per month and the younger parent is paid $105 per month upon reaching 60 years of age.

(3) Upon the death of either parent, the surviving parent receives $150 per month. [1991, c. 469, §2 (AMD).]

B. The payment of benefits to any parent begins the first month after the death of the qualifying member and continues until the death of the parent. [1991, c. 469, §2 (AMD).]

C. Benefits are payable under this subsection only if no other benefits have been paid under subsection 3 or 4. [1985, c. 801, §§5, 7 (NEW).]

D. Starting July 1, 1989, the benefits specified under paragraph A must be adjusted annually at the same time and at the same percentage as adjustments under subsection 10. [1991, c. 469, §2 (AMD).]

E. No more than 2 beneficiaries of a qualifying member may be entitled to receive the benefit under this subsection. [1989, c. 658, §3 (NEW).]

[ 1991, c. 469, §2 (AMD) .]

5-A. Amount of survivor benefit to designated beneficiary. If a designated beneficiary, other than the surviving spouse, dependent child, dependent children or the parent or parents of a deceased qualifying member, elects a benefit under subsection 2, paragraph A, the payment of benefits is governed as follows.

A. A designated beneficiary who is alive at the time of the death of the qualifying member is paid $150 per month beginning the first month after the death occurs and continuing until the date of the designated beneficiary's death, if the designated beneficiary is certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and is determined by the executive director to be unable to engage in any substantially gainful employment. [1991, c. 469, §2 (AMD).]

B. A designated beneficiary who is alive at the time of the death of the qualifying member and is a person under 18 years of age, or under 22 years of age if the person is a full-time student, is paid $150 per month beginning the first month after the death occurs and continuing until the person no longer meets the age criteria of this paragraph. [1991, c. 469, §2 (AMD).]

C. A designated beneficiary of the qualifying member who has the care of the dependent child or children of the deceased qualifying member, and who is not eligible to receive a benefit under paragraph A, has the option:

(1) To be paid $150 per month, beginning the first month after the death of the qualifying member and continuing during the designated beneficiary's lifetime for as long as the dependent child or children are in the designated beneficiary's care;

(2) To transfer the right to receive a benefit to the children of the deceased qualifying member under subsection 4; or

(3) To elect a benefit under paragraph D. [1991, c. 469, §2 (AMD).]

D. A designated beneficiary who is not eligible to receive a benefit under paragraph A, B or C is paid $150 per month, beginning the first month after the designated beneficiary reaches 60 years of age and continuing until the date of death. [1991, c. 469, §2 (AMD).]

E. Only one beneficiary of a qualifying member is entitled to receive the benefit under this subsection. [1991, c. 469, §2 (AMD).]

[ 1991, c. 469, §2 (AMD) .]

5-B. Reduced retirement benefits. Beginning July 1, 1993, instead of accepting the benefits under subsection 1 or 2, the first listed person under paragraph A living at the time of death of the qualifying member may elect the benefits in this subsection.

A. The persons eligible to make the election under this subsection are the qualifying member's:

(1) Designated beneficiary;

(2) Surviving spouse;

(3) Child or children; or

(4) Parent or parents. [1991, c. 469, §2 (NEW).]

B. Benefits under this subsection are paid as follows.

(1) The benefit is computed in accordance with section 17852, subsection 3, if applicable, as if the service retirement of the qualifying member had taken place on the date of the member's death.

(2) The beneficiary is paid beginning on the first day of the month after the death of the qualifying member and continuing until the last day of the month in which the beneficiary's death occurs.

(3) Benefits under this subsection are paid in accordance with section 17804, subsection 3. [1991, c. 469, §2 (NEW).]

C. If the monthly benefit payable under this subsection is $10 or less, in lieu of those payments a lump sum that is the actuarial equivalent of the benefit to which the beneficiary is entitled must be paid on the date the first monthly payment would otherwise be paid. A beneficiary who receives a lump sum payment under this subsection does not forfeit any other benefit to which the member would be entitled if the member were receiving a monthly benefit payment. [1991, c. 469, §2 (NEW).]

[ 1991, c. 469, §2 (NEW) .]

6. Transfer of funds. If benefits are paid under subsections 3 to 5-B, the amount of the deceased qualifying member's accumulated contributions in the Members' Contribution Fund is transferred to the Retirement Allowance Fund.

[ 2007, c. 249, §28 (AMD) .]

7. Death of beneficiary before payment. If any person becomes entitled to the payment of benefits under this article and dies before either the refund check or the initial survivor benefit check is endorsed and presented to a holder in due course, the person is considered to have predeceased the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

8. Change of choice of payment option. Any beneficiary under this article may change the choice of payment at any time up to the point of endorsement and presentation to a holder in due course of either the refund check or the initial survivor benefit payment.

[ 1991, c. 469, §2 (AMD) .]

9. Defeat of survivor's option. A qualifying member may specify that the refund of the member's accumulated contributions be paid to a designated beneficiary or to the qualifying member's estate in lieu of any payment to survivors under subsections 3 to 5-B by filing an affidavit expressing that intent with the executive director.

[ 1991, c. 469, §2 (AMD) .]

10. Cost-of-living adjustment. If a retirement benefit adjustment is made for retired state employees and teachers, the same percentage increase must be applied to the payments made under subsections 3 to 5-B. The adjustment to payments made under subsections 3 to 5-B becomes effective on the same day as the adjustment for state employees and teachers.

[ 1991, c. 469, §2 (AMD) .]

11. Special options. Instead of accepting the payment provided in subsection 1, 2, 5-A or 5-B, a beneficiary may elect to receive benefits under section 17852, subsection 4, paragraph A; section 17852, subsection 5 or 6; or article 5.

A. To elect these benefits, both the qualifying member and the beneficiary must comply with each requirement of those provisions. [1991, c. 469, §2 (NEW).]

B. If an election is not made under this subsection, benefits payable under this section are in lieu of any benefits payable under section 17852, subsection 4, paragraph A; section 17852, subsection 5 or 6; or article 5. [1991, c. 469, §2 (NEW).]

[ 1991, c. 469, §2 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 529, §§1,2 (AMD). 1987, c. 823, §§1-3 (AMD). 1989, c. 658, §§2-4 (AMD). 1991, c. 469, §2 (AMD). 1991, c. 619, §10 (AMD). 2007, c. 137, §16 (AMD). 2007, c. 249, §28 (AMD).



5 §17954. Death after eligibility for retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 469, §3 (AMD).



5 §17955. Transfer of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §19 (RP).






Article 5: ACCIDENTAL DEATH BENEFITS

5 §18001. Definitions

As used in this article, unless the context otherwise indicates, "qualifying member" means a member who dies as a result of an injury arising out of and in the course of employment as an employee, or a former member receiving a disability retirement benefit who dies as a result of an injury arising out of and in the course of employment as an employee. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18002. Qualification for benefit

The beneficiary of a qualifying member shall receive a benefit in accordance with section 18003. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18003. Computation of benefit

1. Surviving spouse; no dependent children. If the qualifying member is survived by a spouse and no dependent child, the surviving spouse shall be paid 2/3 of the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Surviving spouse having care of dependent children. If the qualifying member is survived by a spouse who has the care of the dependent child or dependent children of the qualifying member, the surviving spouse shall be paid an annual sum equal to the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Surviving spouse not having care of dependent children. If the qualifying member is survived by a spouse who does not have the care of the dependent child or dependent children of the qualifying member, the surviving spouse shall share with the dependent child or dependent children an annual sum equal to the average final compensation of the qualifying member, the benefit to be divided equally among the surviving spouse and the dependent child or dependent children.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. No surviving spouse. If no spouse survives the qualifying member, the dependent child or dependent children shall be paid an annual sum equal to the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18004. Method of payment

All benefits paid under this article shall be paid in equal monthly installments beginning the first month after the death of the qualifying member. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18005. Adjustment of benefits

1. Beneficiaries becoming ineligible. When a person sharing benefits under section 18003 ceases to be eligible to receive benefits, the subsequent benefits of the remaining beneficiaries shall be recalculated as if the remaining beneficiaries had been the only beneficiaries to survive the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Workers' compensation or similar law. The amount payable under this article must be reduced by any amount received by the surviving spouse and dependent child or dependent children under former Title 39, the Workers' Compensation Act or Title 39-A, Part 1, the Maine Workers' Compensation Act of 1992, or a similar law. For purposes of this article, a death benefit paid to a law enforcement officer, firefighter or emergency medical services person under Title 25, chapter 195-A is not considered a benefit paid under a "similar law" and may not be used to reduce the amount payable under this article.

A. Lump-sum settlements of benefits that would reduce the accidental death benefits under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board. [1991, c. 885, Pt. E, §12 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. The prorated lump-sum settlement amounts must reduce the accidental death benefits payable monthly under this article. [1991, c. 885, Pt. E, §12 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 2001, c. 439, Pt. CCCCC, §2 (AMD) .]

3. Cost-of-living adjustments. Benefits under this article are subject to adjustment as provided in section 17806.

[ 1993, c. 595, §9 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 885, §E12 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 595, §9 (AMD). 2001, c. 439, §CCCCC2 (AMD).



5 §18006. Termination of benefits

The benefits under this article shall be paid to: [1985, c. 801, §§ 5, 7 (NEW).]

1. Surviving spouse. The surviving spouse until he dies; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Dependent children. The dependent child or dependent children until they die or until they no longer meet the definition of "dependent child" under section 17001, subsection 12.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18007. Benefits in lieu of article 4 (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §20 (RP).









Subchapter 6: GROUP LIFE INSURANCE

5 §18051. Authorization

The board, and only the board, may purchase for the retirement system, from one or more life insurance companies, a policy or policies of life insurance, as defined by Title 24-A, section 702. [1985, c. 801, §§ 5, 7 (NEW).]

1. Procedure. Proposals for the purchase of insurance may be solicited from one or more insurance companies on a competitive basis or an existing policy or policies may be renegotiated.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Licensed company. Any policy or policies purchased shall be purchased from a company or companies licensed under the laws of this State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18052. Nature of policy

1. Limitation. All provisions of a policy or policies purchased under section 18051 shall be subject to the limitations of Title 24-A, sections 2601 to 2628.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. No reduction of benefits. No provisions of a policy or policies purchased under section 18051 may reduce the benefits granted under this subchapter.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18053. Rules

The board may promulgate and publish, in accordance with chapter 375, subchapter II, whatever rules are necessary and proper to give effect to the intent, purposes and provisions of this subchapter. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18054. Administration

1. Expenses. All expenses of a group life insurance program shall be reimbursed from premium rate adjustments, dividends or interest earnings on reserves.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Report. A report of the activities of the group life insurance program shall be published annually.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18055. Participation

1. Availability. Except as provided in subsection 2 or 4, insurance purchased under section 18051 must be made available to the following persons:

A. Elective and appointive officers and employees of the State eligible for membership in the State Employee and Teacher Retirement Program or the Legislative Retirement Program; [2007, c. 491, §179 (AMD).]

B. Teachers eligible for membership in the State Employee and Teacher Retirement Program; [2007, c. 491, §180 (AMD).]

C. Justices of the Supreme Judicial Court and the Superior Court and Judges of the District Court and the Administrative Court; and [2001, c. 12, §4 (AMD).]

D. Workers' compensation commissioners. [1985, c. 801, §§5, 7 (NEW).]

[ 2007, c. 491, §§179, 180 (AMD) .]

2. Exception. The board may, by rule, provide standards for inclusion or exclusion of employees on the basis of nature and type of employment or conditions. No employee or group of employees may be excluded solely on the basis of the hazardous nature of employment.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Employment with 2 employers. Except as provided in section 18056, subsection 3, paragraph D and section 18656, subsection 3, paragraph D, a participant to whom coverage is available under subsection 1 or section 18655, subsection 1 may participate through employment with 2 or more employers.

[ 2003, c. 485, §2 (NEW) .]

4. Retirees who return to service. A retiree who is insured pursuant to section 18061, subsection 2 or 18661, subsection 2 and who returns to employment in a position in which the person would be eligible for coverage under subsection 1 is eligible for coverage under subsection 1 only if that person pays the cost of the coverage. This limitation applies regardless of whether similarly employed persons who are not retirees would be required to pay the cost. The board shall establish a method by which such persons may pay the costs of insurance coverage elected under this subsection, which may include basic and supplemental insurance.

[ 2003, c. 485, §2 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 42, (AMD). RR 1999, c. 2, §5 (AFF). RR 1999, c. 2, §4 (COR). 2001, c. 12, §4 (AMD). 2003, c. 485, §§1,2 (AMD). 2007, c. 491, §§179, 180 (AMD).



5 §18056. Coverage

1. Basic insurance. Life insurance and accidental death and dismemberment insurance, referred to as "basic insurance," must be available to all eligible participants.

A. Except as provided in paragraph A-1, the amount of life insurance to be paid upon death is equal to the participant's annual base compensation rounded up to the next $1,000.

(1) A participant insured under a basic insurance policy is automatically covered for any change in the maximum due to a change in annual base compensation.

(2) The date of change in coverage under subparagraph (1) is the first day of the month of April following the effective date of the change in annual base compensation. [2009, c. 213, Pt. LL, §2 (AMD).]

A-1. For a Legislator, the amount of life insurance to be paid upon death is equal to the participant’s average annual legislative salary over the 2-year term of office rounded up to the next $1,000. For the purposes of this section, "Legislator" includes the representatives of the Penobscot Nation and the Passamaquoddy Tribe at the Legislature. [2009, c. 213, Pt. LL, §2 (NEW).]

B. The accidental death and dismemberment insurance must provide payments as follows.

(1) Losses and amounts payable are determined according to the following table.

(2) For any one accident the aggregate amount of group accidental death and dismemberment insurance that may be paid may not exceed the amount provided under this subsection. [2009, c. 213, Pt. LL, §2 (AMD).]

[ 2009, c. 213, Pt. LL, §2 (AMD) .]

2. Supplemental insurance. Additional insurance coverage of equal amounts to those described in subsection 1, to be known as "supplemental insurance," shall be available to each participant purchasing insurance under subsection 1.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Dependent insurance. Each participant may elect to insure the life of a dependent not insured in the group covered under subsections 1 and 2.

A. A participant may elect either Plan A or Plan B, but not both.

B. Insurance purchased under this subsection is subject to the limitations of Title 24-A, section 2611-A. [1985, c. 801, §§5, 7 (NEW).]

C. The number of dependents may not affect the premium rate for insurance purchased under this subsection. [1993, c. 387, Pt. A, §15 (AMD).]

D. Any participant who is a participant through employment with 2 or more employers may not insure that participant's dependents more than once. [1991, c. 480, §4 (NEW).]

[ 1993, c. 387, Pt. A, §15 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §12 (AMD). 1991, c. 480, §§3,4 (AMD). 1993, c. 387, §A15 (AMD). 1993, c. 387, Pt. A, §15 (AMD). 2009, c. 213, Pt. LL, §2 (AMD).



5 §18057. Payments on death

Any amount of group life insurance and group accidental death insurance in force on any employee at the date of the employee's death must be paid, upon the establishment of a valid claim, in the following order of precedence. [2009, c. 515, §1 (AMD); 2009, c. 515, §3 (AFF).]

1. Designated beneficiary. First, to the beneficiary or beneficiaries whom the employee designated in writing, if the written designation was received in the retirement system office or postmarked before the employee's death.

[ 1991, c. 480, §5 (AMD) .]

2. Widow or widower. Second, if no beneficiary qualifies under subsection 1, to the widow or widower of the employee.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2-A. Executor or personal representative. Third, if no one qualifies under subsection 1 or 2, to the employee's duly appointed executor or personal representative for distribution according to the provisions of a lawfully executed will. This subsection is applicable only if the retirement system is notified of the appointment of the executor or personal representative within 6 months of the date of death of the employee.

[ 2009, c. 515, §1 (NEW); 2009, c. 515, §3 (AFF) .]

3. Children. Fourth, if no one qualifies under subsection 1 , 2 or 2-A, to the child or children of the employee and descendants of deceased children by representation.

[ 2009, c. 515, §1 (AMD); 2009, c. 515, §3 (AFF) .]

4. Parents. Fifth, if no one qualifies under subsection 1, 2, 2-A or 3, to the surviving parent or parents of the employee.

[ 2009, c. 515, §1 (AMD); 2009, c. 515, §3 (AFF) .]

5. Executor or conservator.

[ 2009, c. 515, §3 (AFF); 2009, c. 515, §1 (RP) .]

6. Next of kin. Sixth, if no one qualifies under subsection 1, 2, 2-A, 3 or 4, to other next of kin of the employee entitled under the laws of domicile of that employee at the time of the employee's death.

[ 2009, c. 515, §1 (AMD); 2009, c. 515, §3 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 480, §5 (AMD). 2009, c. 515, §1 (AMD). 2009, c. 515, §3 (AFF).



5 §18058. Insurance; automatic application

1. Employees insured. Each employee shall complete an application for insurance coverage within 31 days of becoming eligible. Each employee who completes an application and is found eligible for basic insurance under this subchapter is insured for the amount of basic coverage applicable under this subchapter, beginning on the first day of the month following one month of employment after the employee becomes eligible.

A. The employee shall indicate the types of coverage elected. [1991, c. 480, §6 (NEW).]

B. If the employee elects coverage within 31 days of the employee's first becoming eligible and elects coverage in addition to basic, that additional coverage becomes effective on the first day of the month following one month of employment after the employee becomes eligible. [2011, c. 449, §10 (AMD).]

C. If the employee does not elect coverage within 31 days of the employee's first becoming eligible, the employee may subsequently apply for insurance coverage but must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [2011, c. 449, §10 (AMD).]

[ 2011, c. 449, §10 (AMD) .]

2. Employees not wanting to be insured. Any employee not wanting to be insured under this subchapter, at the time the employee first becomes eligible, shall, on the application form, give written notice to the employee's employing officer and to the retirement system that the employee does not want to be insured.

A. If after being insured, the employee wishes to cancel or reduce coverage, written notice must be given by the employee to the employee's employing officer and to the retirement system. [1991, c. 480, §6 (AMD).]

B. The employee's insurance coverage must cease or be reduced at the end of the month in which the notice is received by the employing office. [1991, c. 480, §6 (AMD).]

C. Any employee who does not want to be insured or who cancels insurance coverage may subsequently apply for insurance, but must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [1991, c. 480, §6 (AMD).]

D. [2011, c. 449, §11 (RP).]

[ 2011, c. 449, §11 (AMD) .]

3. Dependent coverage. An employee may apply for coverage for a dependent in the application provided in subsection 1. If an employee has no dependents at the time the application provided in subsection 1 is completed and if application is made for coverage within 31 days of acquiring a dependent, coverage becomes effective the first day of the month following the month in which the application is received by the employing office. An employee who does not apply for dependent coverage within 31 days may subsequently apply for dependent coverage but must produce evidence of insurability at the employee's own expense. Coverage for subsequently acquired dependents is effective immediately.

[ 1991, c. 480, §6 (NEW) .]

4. Evidence of insurability. When the insurance underwriter approves an application for coverage or increase in coverage with which evidence of insurability has been filed as provided under subsection 1, paragraph C or subsection 2, paragraph C, the coverage or increased coverage becomes effective as of the first day of the first month following completion of one month of employment after the date of approval.

[ 1991, c. 480, §6 (NEW) .]

5. Employee on leave of absence. Insurance coverage for an employee on an authorized leave of absence is governed as follows.

A. An employee who, during a period of an unpaid leave of absence, continues to pay premiums due for the period of the leave continues to be covered. Coverage for an employee who, during the period of the leave, does not pay the premiums due ceases at the end of the period covered by the last premium paid. [2011, c. 449, §12 (NEW).]

B. Notwithstanding paragraph A, an employee who, during a period of unpaid military leave of absence, does not continue coverage while on unpaid military leave must be reinstated to the levels of coverage in effect immediately prior to the unpaid military leave. A request for reinstatement by the employee must be made within 31 days of the employee's return to work following unpaid military leave. An employee who wants to be reinstated and who does not apply for reinstatement within 31 days of the employee's return to work from unpaid military leave must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [2011, c. 449, §12 (NEW).]

[ 2011, c. 449, §12 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 480, §6 (AMD). 1993, c. 386, §3 (AMD). 2007, c. 17, §1 (AMD). 2007, c. 17, §3 (AFF). 2009, c. 236, §§1, 2 (AMD). 2009, c. 474, §§ 24, 25 (AMD). 2011, c. 449, §§10-12 (AMD).



5 §18059. Payment of premiums

Payment of premiums for group life insurance shall be on the basis determined by the board to be actuarially sufficient to pay anticipated claims. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18060. Review of insurance program

Each year, upon receipt of the annual report submitted by the underwriter, the board shall review all phases of the group life insurance program and shall, within 90 days of receipt of the annual report, determine the reserves necessary to pay anticipated claims and the method of distribution of any accumulations above those reserves. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18061. Termination of coverage

1. Separation from service. The insurance on any employee shall terminate upon his separation from service, except as extended by:

A. Provisions contained in the policy for waiver of premiums upon total and permanent disability; and [1985, c. 801, §§ 5, 7 (NEW).]

B. Provisions for temporary extension of coverage and conversion to an individual policy of life insurance. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Retirement. If, on the date the insurance would otherwise terminate, the employee retires, in accordance with Title 3, chapter 29, Title 4, chapter 27 or 29 or this Part, the employee's basic life insurance only must be continued without cost to the employee and in the amounts provided in this subsection.

A. On retirement for reasons other than disability, an amount of basic life insurance equal to the employee's average final compensation must be continued in force at no cost to the participant, if the employee has participated in the group life insurance program for a minimum of 10 years.

(1) Except as provided in paragraph B, the initial amount of basic life insurance that continued into retirement must be reduced at the rate of 15% per year to a minimum of 40% of the initial amount of basic life insurance that continued into retirement or $2,500, whichever is greater.

(2) In determining benefits under this subchapter, the reductions become effective at 12:01 a.m. of the day following the first year anniversary of the date of retirement and each succeeding retirement anniversary thereafter until the minimum has been reached. [1993, c. 386, §4 (AMD).]

B. The reduction set out in paragraph A, subparagraph (1) does not apply to any Justice of the Supreme Judicial Court or Superior Court, to any Judge of the District Court or Administrative Court, nor to any retired justice or judge who was insured and who was living on September 14, 1979.

(1) The initial amount of basic life insurance that continued into retirement for any justice or judge must be continued in force at no cost to the justice or judge until the justice or judge reaches 70 years of age.

(2) When a justice or judge reaches 70 years of age, the amount of insurance in force must be reduced to 25% of the initial amount of basic life insurance that continued into retirement. This reduction becomes effective at 12:01 a.m. of the day following the date on which the justice or judge reaches 70 years of age. [2001, c. 12, §5 (AMD).]

C. On retirement for disability, the amount of basic insurance in force at the time of retirement must be continued in force until normal retirement age, after which the amount must be reduced, as provided in paragraphs A and B, at no cost to the recipient. The 10-year participation requirement does not apply to recipients of disability retirement benefits. [1991, c. 480, §7 (AMD).]

D. The premiums for the coverage provided by this subsection must be paid from reserves established for that purpose. [1991, c. 480, §7 (NEW).]

[ 2001, c. 12, §5 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §21 (AMD). 1989, c. 710, §13 (AMD). 1991, c. 480, §7 (AMD). 1993, c. 386, §4 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 12, §5 (AMD).









Chapter 425: PARTICIPATING LOCAL DISTRICTS

Subchapter 1: GENERAL PROVISIONS

5 §18200. Name, establishment and purpose

There is established the Participating Local District Retirement Program as a governmental qualified defined benefit plan pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code and such other provisions of the Internal Revenue Code and United States Treasury regulations and other guidance as are applicable, which has the powers and privileges of a corporation. [2009, c. 474, §26 (AMD).]

The purpose of the Participating Local District Retirement Program is to provide retirement allowances and other benefits under this chapter for employees of participating local districts. [2007, c. 491, §181 (NEW).]

SECTION HISTORY

2007, c. 491, §181 (NEW). 2009, c. 474, §26 (AMD).



5 §18201. Local district participation

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

A local district may contract for the participation of its employees in the Participating Local District Retirement Program under this chapter any time before the date the board puts into operation the consolidated retirement plan for participating local districts under chapter 427. After the date on which the consolidated plan described in chapter 427 is put into operation, a local district may contract for participation only under the consolidated plan. [2007, c. 491, §182 (AMD).]

1. Local districts that are not municipalities. For a local district that is not a municipality, as that term is defined in Title 1, section 72, subsection 13, the executive body of the district must approve participation and must file with the board a duly certified copy of the resolution approving the participation and the extent of the benefits which are to apply and setting the date of establishment as provided under subsection 4.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Local districts that are municipalities. For a local district that is a municipality, as that term is defined in Title 1, section 72, subsection 13, the legislative body of the municipality must approve participation and must file with the board a record of the vote of the legislative body, certified by the clerk of the municipality, approving the participation and the extent of the benefits which are to apply and setting the date of establishment as provided under subsection 4.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) Exempt employees. The local district shall designate in its approval any class of employees that the district determines to be exempt from this Part.

[ 1991, c. 619, §11 (AMD); 1991, c. 619, §18 (AFF) .]

3. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18) Exempt employees. The local district shall designate in its approval any class of employees, otherwise provided for by local pension provisions, who are exempt from this Part.

[ 1985, c. 801, §§5, 7 (NEW) .]

3-A. Compliance with federal law. The local district is responsible for compliance with 26 Code of Federal Regulations, Part 31, with Section 401 of the United States Internal Revenue Code and with other relevant federal law and rules with respect to its employees, including employees to whom section 18252-A applies.

[ 1997, c. 709, §1 (NEW) .]

4. Date of establishment. The date when the participation of the employees of a participating local district begins shall be set by the district. This date, which shall be no later than 6 months after the date of approval, shall be considered as the date of establishment for a participating local district under section 17101, subsection 3.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 811, §2 (AMD). 1991, c. 619, §11 (AMD). 1993, c. 250, §2 (AMD). 1997, c. 709, §1 (AMD). 2007, c. 491, §182 (AMD).



5 §18202. Adoption of amendments to laws

1. Adoption optional. A participating local district may adopt any or all of the amendments to this Part by filing with the board a duly certified copy of the vote of the body which would be entitled to approve participation under section 18201, setting forth the amendments to this Part which are to be adopted by that district.

A. A participating local district may elect to retain any or all of the provisions of the retirement law that the district adopted at the time of the original contract and including any changes adopted or selected by the district after that time. [1985, c. 801, §§5, 7 (NEW).]

B. The participating local district may request a valuation to determine the cost of any amendments. The cost of the valuation shall be assessed to and paid by the participating local district. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Effectiveness of amendments. Any amendments to this Part enacted by the Legislature, which could grant benefits to employees of participating local districts, shall be effective only if the district elects to adopt the benefits and agrees to pay into the retirement system required costs as developed by the actuary.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Application. Notwithstanding the provisions of subsections 1 and 2, the amendments made to the Participating Local District Retirement Program disability plans to meet the requirements of the federal Older Workers Benefit Protection Act apply to each participating local district without adoption by the district.

[ 2007, c. 491, §183 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 887, §11 (AMD). 2007, c. 491, §183 (AMD).



5 §18203. Withdrawal of district from participation

A participating local district may withdraw from further participation in the Participating Local District Retirement Program under the terms and conditions of this section. [2007, c. 491, §184 (AMD).]

1. Procedure. Withdrawal from participation is accomplished by filing with the board a duly certified copy of the vote of the body which would be entitled to approve participation under section 18201.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Effective date. The withdrawal shall become effective on the last day of the month following the month in which the certified notice is received by the board.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Amendments. A participating local district that has withdrawn from participation in the Participating Local District Retirement Program may adopt any provision of this Part and amend its plan to reflect adoption of that provision, whether the provision took effect before or after the effective date of the district's withdrawal. A participating local district withdrawing under this section may not amend its retirement plan except in accordance with this subsection, and any such amendment is effective only with respect to employees of the district who remained in the Participating Local District Retirement Program at the time of the district's withdrawal.

[ 2007, c. 491, §185 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §22 (AMD). 2003, c. 273, §1 (AMD). 2007, c. 491, §§184, 185 (AMD).



5 §18203-A. Resumption of participation after withdrawal

The board may establish by rule the conditions under which a local district that has withdrawn from participation in the Participating Local District Retirement Program may again contract for participation of its employees in that program under this chapter or under chapter 427. [2007, c. 491, §186 (AMD).]

SECTION HISTORY

1991, c. 580, §11 (NEW). 2007, c. 491, §186 (AMD).



5 §18204. Chief fiscal officer

The chief fiscal officer of a participating local district shall, in order to assist in the administration of the Participating Local District Retirement Program: [2007, c. 491, §187 (AMD).]

1. Information. Submit to the board whatever information about the employees of the participating local district the board prescribes; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Duties. Cause to be performed whatever duties, with respect to the employees of the participating local district, that the board prescribes.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §187 (AMD).



5 §18205. Internal Revenue Code qualified plan compliance

The Participating Local District Retirement Program established in this chapter is subject to the following requirements. [2009, c. 474, §27 (NEW).]

1. Vesting. In compliance with the Code, Section 401(a)(7), a member is 100% vested in the member's contribution account at all times.

[ 2009, c. 474, §27 (NEW) .]

2. Use of forfeitures of benefits. In compliance with the Code, Section 401(a)(8), any forfeitures of benefits by members or former members may not be used to pay benefit increases, but must be used to reduce unfunded liabilities.

[ 2009, c. 474, §27 (NEW) .]

3. Benefits. In compliance with the Code, Section 401(a)(9), benefits must be paid in accordance with a good faith interpretation of the requirements of the Code, Section 401(a)(9) and the regulations in effect under that section, as applicable to a governmental plan within the meaning of the Code, Section 414(d).

[ 2009, c. 474, §27 (NEW) .]

4. Application of annual compensation limits. In compliance with the Code, Section 401(a)(17), applicable annual compensation limits must be applied for purposes of determining benefits or contributions due to the retirement system.

[ 2009, c. 474, §27 (NEW) .]

5. Rollovers. In compliance with the Code, Section 401(a)(31), a member may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the member in a direct rollover.

[ 2009, c. 474, §27 (NEW) .]

6. Qualified military service. Effective December 12, 1994, contributions, benefits and service credit with respect to qualified military service are governed by the Code, Section 414(u) and the federal Uniformed Services Employment and Reemployment Rights Act of 1994 and, effective January 1, 2007, the Code, Section 401(a)(37).

[ 2009, c. 474, §27 (NEW) .]

7. Additional requirements. In compliance with the Code, Section 415, the member contributions paid to and retirement benefits paid from the Participating Local District Retirement Program must be limited to the extent necessary to conform to the requirements of the Code, Section 415 for a qualified pension plan.

[ 2009, c. 474, §27 (NEW) .]

8. Compliance with Section 503(b). Effective July 1, 1989, the board may not engage in a transaction prohibited by the Code, Section 503(b).

[ 2009, c. 474, §27 (NEW) .]

9. Rules. The board shall adopt rules necessary to maintain the qualified pension plan tax status of the Participating Local District Retirement Program under the Internal Revenue Code as required for governmental defined benefit plans defined in the Code, Section 414(d). Rules adopted under this subsection are routine technical rules as defined in chapter 375, subchapter 2-A.

[ 2009, c. 474, §27 (NEW) .]

SECTION HISTORY

2009, c. 474, §27 (NEW).






Subchapter 2: MEMBERSHIP

5 §18251. Compulsory and optional membership

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18) Compulsory membership. Membership is compulsory for all persons entering the service of a participating local district after the date of establishment for the participating local district, except as otherwise provided by subsection 3; section 18201, subsection 3; or section 18256.

[ 2003, c. 630, Pt. A, §1 (AMD) .]

1. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18) Compulsory membership. Membership is compulsory for all employees entering the service of a participating local district after the date of establishment for the participating local district, but not for employees exempted under subsection 2; under section 18201, subsection 3; or under section 18252.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Optional membership.

[ 2003, c. 630, Pt. A, §2 (RP) .]

3. Optional membership. Membership in the Participating Local District Retirement Program is optional for the following employees of a participating local district:

A. A person in the service of a participating local district on the date of establishment for that participating local district. Once such a person joins the Participating Local District Retirement Program, membership ceases to be optional for that person under this paragraph; [2007, c. 491, §188 (AMD).]

B. An elected official or an official appointed for a fixed term. Special provisions apply to certain officials as follows:

(1) Membership of trustees of a water district is governed by Title 35-A, section 6410, subsection 8;

(2) Membership of trustees of a sanitary district is governed by Title 38, section 1104; and

(3) Membership of trustees of a sewer district is governed by Title 38, section 1036, subsections 7 and 8; [2013, c. 555, §1 (AMD).]

C. A chief administrative officer of a participating local district, whether appointed for a fixed term or appointed with tenure; and [2003, c. 630, Pt. A, §3 (NEW).]

D. A person whose membership is optional under section 18252, 18252-A or 18801. [2003, c. 630, Pt. A, §3 (NEW).]

A person must make an election at the time of initial hire, or on the date of first eligibility to participate, whichever occurs earlier, whether to be a member of the program. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

[ 2013, c. 555, §1 (AMD) .]

4. Delayed election of membership.

[ 2009, c. 474, §29 (RP) .]

5. Reentry.

[ 2009, c. 474, §30 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §23 (AMD). 1987, c. 739, §§28,48 (AMD). 1991, c. 619, §12 (AMD). 1991, c. 619, §18 (AFF). 1997, c. 709, §2 (AMD). 2003, c. 630, §§A1-3 (AMD). 2007, c. 491, §§188-190 (AMD). 2009, c. 474, §§28-30 (AMD). 2011, c. 449, §13 (AMD). 2013, c. 555, §1 (AMD).



5 §18252. Membership in districts with Social Security coverage

A person who is or would be covered by the United States Social Security Act as a result of employment by a participating local district with Social Security coverage may elect to be a member in the Participating Local District Retirement Program. A person must make an election at the time of initial hire or on the date of first eligibility to participate, whichever occurs earlier, whether to be a member of the program. Once an election is made under this section, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory. [2011, c. 449, §14 (AMD).]

1. Membership.

[ 2009, c. 474, §31 (RP) .]

2. Employee who is participating member.

[ 2009, c. 474, §31 (RP) .]

3. Person who has previously ceased contributions.

[ 2009, c. 474, §31 (RP) .]

4. Employee who has previously withdrawn rejoins after 3 years.

[ 2003, c. 387, §6 (RP) .]

5. Limit on right to rejoin.

[ 2009, c. 474, §31 (RP) .]

6. Restoration to service. If any person who is the recipient of a service retirement benefit is covered by the United States Social Security Act upon being restored to service, continuation of that person's benefit is governed by the following.

A. The person may elect to have the service retirement benefit continued during the period of time the person is restored to service and the person may not accumulate any additional service credits. [2009, c. 415, Pt. A, §5 (RPR).]

B. The person may elect to have the service retirement benefit terminated, again become a member of the Participating Local District Retirement Program and begin contributing at the current rate.

(1) The person is entitled to accumulate additional service credits during the period of time the person is restored to service.

(2) When the person again retires, the person is entitled to receive benefits computed on the person's entire creditable service and in accordance with the law in effect at the time. [2009, c. 415, Pt. A, §5 (RPR).]

C. Upon being restored to service, the person must elect to have benefits either continued or terminated. If written notification of the person's election is not received by the executive director within 60 days of restoration to service, the person is deemed to have elected the provisions of paragraph A. The election, regardless of how it is made, is irrevocable during the period of restoration to service. [2009, c. 415, Pt. A, §5 (RPR).]

[ 2009, c. 415, Pt. A, §5 (RPR) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§29,48 (AMD). 1987, c. 823, §§4-6 (AMD). 1989, c. 677, §§2,3 (AMD). 1993, c. 349, §20 (AMD). 1997, c. 709, §3 (AMD). 2001, c. 699, §3 (AMD). 2003, c. 387, §6 (AMD). 2003, c. 630, §A4 (AMD). 2005, c. 76, §1 (AMD). 2007, c. 137, §17 (AMD). 2007, c. 490, §1 (AMD). 2007, c. 491, §191 (AMD). 2009, c. 415, Pt. A, §5 (RPR). 2009, c. 474, §31 (AMD). 2011, c. 449, §14 (AMD).



5 §18252-A. Membership in district without Social Security coverage and with plan provided by the employer under section 18252-B

1. Membership. An employee of a participating local district that does not have Social Security coverage and that has a plan provided by the employer under section 18252-B may elect to be a member under the Participating Local District Retirement Program or to be covered under the plan provided by the employer in accordance with the following.

A. A person hired by a participating local district, or rehired following a break in service, after the date on which the employer provides a plan under section 18252-B must elect at the time of initial hiring or rehiring whether to be a member under the Participating Local District Retirement Program or to be covered under a plan provided by the employer under section 18252-B. Once an election is made under this paragraph, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory. [2011, c. 449, §15 (AMD).]

B. An employee of the participating local district who is a member under the Participating Local District Retirement Program on the date on which the employer provides a plan under section 18252-B may elect to remain a member under that program or to become covered under a plan provided by the employer under section 18252-B. A person must make an election within 90 days of the date on which the employer provides a plan under section 18252-B. Once an election is made under this paragraph, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory.

(1) If that person elects not to remain a member, the election is effective as of the first day of the month in which no contributions or pick-up contributions are made to the Participating Local District Retirement Program by that person. A person who elects not to remain a member may, at that person's discretion, withdraw accumulated contributions in accordance with section 18306-A. [2009, c. 474, §33 (AMD).]

C. [2003, c. 630, Pt. A, §5 (RP).]

D. If the participating local district does not have a plan provided under section 18252-B, the employees do not have the elections provided under paragraphs A and B. [2009, c. 415, Pt. A, §6 (RPR).]

[ 2011, c. 449, §15 (AMD) .]

2. District employer responsibilities. Responsibilities of the participating local district employer are as follows.

A. The participating local district employer is responsible for ensuring that the plan provided by the employer under section 18252-B meets the requirements of that section. [1997, c. 709, §4 (NEW).]

B. The participating local district employer is responsible for providing employees with information as to membership under the Participating Local District Retirement Program and as to coverage under the plan provided by the employer under section 18252-B to assist the employee in making election decisions. The retirement system shall provide the employer with information as to the Participating Local District Retirement Program. [2007, c. 491, §193 (AMD).]

C. The participating local district employer is responsible for providing procedures by which employees make elections under this section, for maintaining all records relevant to the election process and each employee's elections, for informing the retirement system as to employee elections in accordance with procedures established by the executive director and for making all administrative decisions, including the final administrative decision, in any dispute related to an employee's elections or administrative decision, in any dispute related to an employee's elections or to any issue as to the plan provided by the employer under section 18252-B. Neither the retirement system nor the system's board of trustees has responsibility or jurisdiction to make the final administrative decision with respect to any of these matters. The retirement system is responsible only to ensure that its records accurately reflect the information provided by the employer, the employer's decision as to any of these matters, and the legally cognizable outcome of any dispute related to any of these matters. [1997, c. 709, §4 (NEW).]

D. With respect to matters related to participation and membership other than those specified in paragraph C, the retirement system and the board retain responsibility and authority according to applicable retirement system law and rules as to the participating local districts and their employees to whom this section applies, including the authority to make final administrative decisions. [1997, c. 709, §4 (NEW).]

[ 2007, c. 491, §193 (AMD) .]

3. Exclusions. This section does not apply to employees of participating local districts:

A. Who are employed in part-time, seasonal or temporary positions; [2003, c. 630, Pt. A, §6 (NEW).]

B. Whose membership in the Participating Local District Retirement Program is optional under section 18252, section 18801, subsection 1 or section 18251, subsection 3, paragraph A, B or C; [2007, c. 491, §194 (AMD).]

C. For whom membership in the Participating Local District Retirement Program is denied under section 18256; or [2007, c. 491, §195 (AMD).]

D. Who are excluded from membership under section 18201, subsection 3. [2003, c. 630, Pt. A, §6 (NEW).]

[ 2007, c. 491, §§194, 195 (AMD) .]

SECTION HISTORY

1997, c. 709, §4 (NEW). 2003, c. 387, §7 (AMD). 2003, c. 630, §§A5,6 (AMD). 2007, c. 137, §§18, 19 (AMD). 2007, c. 490, §2 (AMD). 2007, c. 491, §§192-195 (AMD). 2009, c. 415, Pt. A, §6 (AMD). 2009, c. 474, §§32, 33 (AMD). 2011, c. 449, §15 (AMD).



5 §18252-B. Requirements for plan provided by district employer for employees to whom section 18252-A applies

The plan provided by the participating local district employer for employees to whom section 18252-A applies must meet the following requirements. [1997, c. 709, §4 (NEW).]

1. Internal Revenue Code. The plan must meet the requirements of United States Internal Revenue Code, Section 401(a) for defined contribution plans or United States Internal Revenue Code, Section 457 for deferred compensation plans, or both.

[ 1997, c. 709, §4 (NEW) .]

2. Employer contribution. The employer must contribute as a percentage of compensation on behalf of each employee in each pay period an amount not less than the employer would be required to pay if the employee were covered under the United State Social Security Act, not including the Medicare portion of the payment, consistent with applicable contribution limits of federal law.

[ 1997, c. 709, §4 (NEW) .]

3. Employee contribution. The employee must contribute as a percentage of compensation in each pay period an amount not less than the employee would have been required to contribute had the employee been a member under the Participating Local District Retirement Program under the so-called "Regular Plan A" of the consolidated plan for participating local districts, consistent with applicable contribution limits of federal law.

[ 2007, c. 491, §196 (AMD) .]

4. Education. The employer must provide for employees to whom section 18252-A applies an education program that meets the requirements of federal law for such programs for the plan that the employer provides.

[ 1997, c. 709, §4 (NEW) .]

5. Disability benefits . For employees who become covered under the plan, the employer must provide a disability benefit program, the cost of which must be paid by the employer. At a minimum, that program must establish eligibility criteria, provide coverage for physical and mental disabilities and provide a level of benefits at least equal to 60% of the employee's annual compensation.

[ 1997, c. 709, §4 (NEW) .]

6. Change or termination of plan. Except with respect to current employees covered under the plan and with respect to persons receiving benefits under the plan, the employer may change or terminate the plan at any time, to the extent that change or termination is not prohibited by other law. The employer may allow current employees covered under the plan the choice to instead be covered under the changed plan.

A. Section 18252-A, subsection 1, paragraph A applies to an employee hired or rehired by the employer after the employer changes the plan. [1997, c. 709, §4 (NEW).]

B. If, after plan termination, the employer no longer provides a plan under this section, an employee hired or rehired after termination of the plan must be a member under the Participating Local District Retirement Program. [2007, c. 491, §197 (AMD).]

C. [2009, c. 474, §34 (RP).]

[ 2009, c. 474, §34 (AMD) .]

SECTION HISTORY

1997, c. 709, §4 (NEW). 2007, c. 491, §§196-198 (AMD). 2009, c. 474, §34 (AMD).



5 §18253. Employment changes affecting membership

1. Reemployment with new employer. Membership of a member who is reemployed with a new employer is governed as follows.

A. Any member of the State Employee and Teacher Retirement Program or the Participating Local District Retirement Program whose service is terminated as a state employee, teacher or participating local district employee and who becomes employed as a state employee, teacher or participating local district employee with a new employer shall, if the member has not previously withdrawn the member's accumulated contributions:

(1) Have the membership transferred to the member's account with the new employer; and

(2) Be entitled to all benefits that:

(a) Are based on creditable service and earnable compensation with the previous employer and the provisions of this Part in effect with respect to the previous employer at the date of termination of service by the member; and

(b) Do not require additional contributions by the new employer. [2007, c. 491, §199 (AMD).]

B. The new employer may elect to include the creditable service and earnable compensation of the member with the previous employer with the creditable service and earnable compensation with the new employer. If that election is made, the new employer shall make, from time to time, whatever contributions are necessary to provide the benefits under the applicable retirement program for the member that have accrued to the member by reason of the member's previous employment and that may accrue to the member by reason of the member's new employment. [2007, c. 491, §200 (AMD).]

C. If the new employer makes the election provided under paragraph B, or the member makes the election provided under paragraph E, all funds in the applicable retirement program contributed by the member's former employer on account of the member's previous employment must be transferred to the account of the new employer and must be used to liquidate the liability incurred by reason of the previous employment. [2007, c. 542, §3 (AMD).]

D. For the purposes of this subsection, an employee of the Maine Public Employees Retirement System who is a member on January 1, 1994 is considered to be reemployed with a new employer. If an employee returns to state service during the period that begins on July 1, 1995 and ends 180 days after the date upon which the initial collective bargaining agreement between the Maine Public Employees Retirement System and the collective bargaining agent that represents the employees of the system becomes effective, all funds transferred to the account of the Maine Public Employees Retirement System as the new employer on behalf of the employee from the State's account must be returned to the State's account. For the purpose of service, breaks in service and benefit accruals, the employee must be treated as if the employee had remained in state service throughout the period in question. For purposes of this paragraph, "becomes effective" means that the collective bargaining agreement has been signed and ratified by both parties and approved by the Legislature as provided by section 17103, subsection 14. [1995, c. 363, §1 (AMD); 2007, c. 58, §3 (REV).]

E. Notwithstanding paragraph A, a member of the Maine Public Employees Retirement System who is a law enforcement officer as defined in Title 25, section 2801-A, subsection 5, or a municipal firefighter as defined in section 286-M, whose previous membership was based upon employment as a law enforcement officer, a state firefighter or a municipal firefighter, and whose service retirement benefits are not otherwise governed by section 18801, subsection 1, paragraph A, subparagraph 2 may elect to make the contribution necessary to include all or part of the member's creditable service and earnable compensation from the prior plan in the new plan. The retirement system shall establish procedures for determining the contribution necessary for such a member to carry forward all or part of the creditable service and earnable compensation from a prior plan or plans. For purposes of this paragraph, "state firefighter" means a person employed by the State with the primary responsibility of aiding in the extinguishment of fires and includes a member of emergency medical services line personnel as defined in section 286-M, subsection 2, paragraph H. [2007, c. 542, §4 (AMD).]

[ 2007, c. 542, §§3, 4 (AMD) .]

2. Purchase of previously rendered creditable service. Notwithstanding any law to the contrary, a member of a participating local district who has served in any participating local district or in any local district, and who did not make an election to decline membership while employed with that district, may purchase, by mutual agreement between the participating local district and the person concerned, service credit for the service previously rendered, upon proper certification that:

A. The service had been rendered; and [1985, c. 801, §§5, 7 (NEW).]

B. The current employer will assume the liability incurred by the granting of the service credit for the previous time served. [1985, c. 801, §§5, 7 (NEW).]

[ 2011, c. 449, §16 (AMD) .]

3. Former employee. Notwithstanding anything to the contrary, a participating local district may grant service credit for creditable service to any former employee who is currently a member of the Participating Local District Retirement Program, as long as the former employee did not make an election to decline membership while employed with that district. The entire actuarial cost of granting the service credit must be fully funded by the district granting the service credit.

[ 2011, c. 449, §17 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 580, §12 (AMD). 1993, c. 410, §L43 (AMD). 1995, c. 363, §1 (AMD). 2005, c. 636, §B2 (AMD). 2007, c. 58, §3 (REV). 2007, c. 491, §§199-202 (AMD). 2007, c. 542, §§3, 4 (AMD). 2011, c. 449, §§16, 17 (AMD).



5 §18254. Effect of district's withdrawal

The withdrawal of a participating local district from the Participating Local District Retirement Program has the following effects on an employee of the district and on the district itself. [2007, c. 491, §203 (AMD).]

1. Employee eligible to withdraw accumulated contributions. An employee of the district whose membership in the Participating Local District Retirement Program was compulsory under section 18251 must make an election to remain a member under that program or to withdraw accumulated contributions within 90 days of the effective date of the employer withdrawal from the program under section 18203, subsection 2. An employee who elects to withdraw accumulated contributions under this subsection may not be a member of the program as an employee of that district. Once an election is made under this subsection, the election is irrevocable with respect to all subsequent employment with the same employer when membership in the program is not mandatory if the employer later resumes participation in the program pursuant to section 18254-A.

[ 2009, c. 474, §35 (AMD) .]

2. Person employed after district withdrawal. A person who begins employment with the district after the effective date of withdrawal of the district from the Participating Local District Retirement Program may not be a member of that program as an employee of that district.

[ 2007, c. 491, §205 (AMD) .]

3. Former employee receiving or eligible for retirement benefits. Except as provided in subsection 5, for a former employee who is receiving retirement benefits or is eligible for retirement benefits, the district continues to be a participating local district and that person is subject to this Part.

[ 2001, c. 181, §9 (AMD) .]

4. Former employee who has not withdrawn accumulated contributions. For a former employee who has not withdrawn accumulated contributions from the Participating Local District Retirement Program, the district continues to be a participating local district and that person is subject to this Part.

[ 2007, c. 491, §206 (AMD) .]

5. Conditions under which withdrawn participating local district is no longer participating local district. A participating local district that has no former employees eligible for retirement benefits under subsection 3 and no former employees covered under subsection 4 is no longer a participating local district when:

A. The participating local district's status as a participating local district is based solely on the existence of a former employee or employees who are retirees receiving retirement benefits or on the existence of current or potential beneficiaries of such retirees who are receiving or potentially entitled to receive benefits; and [2001, c. 181, §10 (NEW).]

B. The district satisfies fully all liabilities as measured by the retirement system for those to whom paragraph A applies:

(1) In accordance with state and federal law; and

(2) According to standards and procedures approved by the board as determined by the board to protect the interests of current and potential benefit recipients and any other affected or potentially affected person or entity. Such procedures may include, but are not limited to, the establishment by purchase or otherwise of an annuity or annuities as a means of satisfying the district's liabilities. [2001, c. 181, §10 (NEW).]

Having satisfied its liabilities in compliance with this subsection, a district is no longer a participating local district, and once the retirement plan is terminated in accordance with federal law, the retirement system must return to it any assets in the district's retirement system account exceeding the amount necessary to comply. Satisfaction of district liabilities pursuant to this subsection bars any future claim by any person against the retirement system for liability to or responsibility for any retiree, beneficiary or the district, and a retiree, beneficiary or the district is not thereafter subject to this Part.

[ 2009, c. 474, §36 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§30,48 (AMD). 2001, c. 181, §§8-10 (AMD). 2007, c. 491, §§203-206 (AMD). 2009, c. 474, §§35, 36 (AMD).



5 §18254-A. Effect of district's resumption of participation after withdrawal

The board may establish by rule the effect on employees of a local district that resumes participation in the Participating Local District Retirement Program after having withdrawn from participation. [2007, c. 491, §207 (AMD).]

SECTION HISTORY

1991, c. 580, §13 (NEW). 2007, c. 491, §207 (AMD).



5 §18255. Disbanded or dissolved local district

If, for any reason, any participating local district ceases to be an employing unit eligible for inclusion in the Participating Local District Retirement Program, the membership of its employees ceases except to the extent of any benefits that may be provided by the funds that have been established under the retirement system for that district. [2007, c. 491, §208 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §208 (AMD).



5 §18256. Denial of membership rights (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINTENCY: See PL 1991, c. 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINTENCY: See PL 1991, c. 619, §18)

The board may, in its discretion, deny the right to become a member to any class of employees who are serving on a temporary basis or whose compensation is set on any basis other than a per annum basis. [1985, c. 801, §§5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5, 7 (NEW). 1991, c. 619, §18 (AFF). 1991, c. 619, §13 (RPR).



5 §18256. Denial of membership rights (WHOLE SECTION TEXT EFFECTIVE ON CONTINTENCY: See PL 1991, c. 619, §18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINTENCY: See PL 1991, c. 619, §18)

1. Board of trustees. The board may deny membership to any class of employees whose compensation is set on any basis other than a per annum basis and that is not required by 26 CFR Part 31 to be covered by a public employee retirement system or United States Social Security System.

[ 1991, c. 619, §13 (NEW); 1991, c. 619, §18 (AFF) .]

2. Local district. A participating local district may deny membership to part-time, seasonal and temporary employees to the extent and in the manner provided by board rules.

[ 1991, c. 619, §13 (NEW); 1991, c. 619, §18 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5, 7 (NEW). 1991, c. 619, §18 (AFF). 1991, c. 619, §13 (RPR).



5 §18257. Cessation of membership

A member ceases to be a member of the Participating Local District Retirement Program if the member: [2007, c. 491, §209 (AMD).]

1. Withdrawal. Withdraws accumulated contributions;

[ 1987, c. 739, §§31, 48 (AMD) .]

2. Beneficiary. Becomes a beneficiary as a result of the member's own retirement; or

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Death. Dies.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§31,48 (AMD). 2007, c. 491, §209 (AMD).



5 §18258. Service in the armed forces

1. Membership continued. The membership of the following employees is considered to have continued during the period of the employee's service in the Armed Forces of the United States:

A. Any employee entering a class of service in the Armed Forces of the United States approved by resolution of the board, if the employee does not withdraw accumulated contributions; [1991, c. 479, §4 (AMD).]

B. Any employee who enlists in or is inducted or drafted into the service of the Armed Forces of the United States; [2001, c. 181, §11 (AMD).]

C. Any employee who enlists in or is inducted or drafted into the service of the Armed Forces of the United States while the United States Selective Service Act of 1948, Public Law 759, or any of its amendments or extensions is in effect. [1991, c. 479, §4 (NEW).]

[ 2001, c. 181, §11 (AMD) .]

2. Other military benefits. Any employee who satisfies the criteria of subsection 1, paragraph B, is entitled to all the benefits of Title 26, section 811.

[ 2001, c. 662, §6 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 402, §§A72,A73 (AMD). 1987, c. 739, §§32,48 (AMD). 1991, c. 479, §4 (AMD). 2001, c. 181, §11 (AMD). 2001, c. 662, §6 (AMD).






Subchapter 3: CONTRIBUTIONS

5 §18301. Member contribution

Each member shall contribute to the Participating Local District Retirement Program or have pick-up contributions made by the employer at a rate of 6.5% of earnable compensation, except as otherwise provided in this Part. [2007, c. 491, §210 (AMD).]

1. Employer pick-up. The contributions required to be made on behalf of a member under this section shall, after the effective date of this section, be picked up by the employer in lieu of contributions by the employee with a reduction of the member's salary consistent with section 17001, subsection 28-A.

[ 1987, c. 739, §§33, 48 (NEW) .]

2. No employee option. The employee may not choose to receive pick-up contribution amounts directly instead of having them paid by the employer to the Participating Local District Retirement Program.

[ 2007, c. 491, §211 (AMD) .]

3. Treatment of pick-up contributions. Pick-up contributions shall be treated as follows.

A. Pick-up contributions shall be treated as the employer's contribution in determining tax treatment under the United States Internal Revenue Code for federal tax purposes, pursuant to the United States Code, Title 26, Section 414(h)(2). [1987, c. 739, §§33, 48 (NEW).]

B. For all other purposes, pick-up contributions shall be treated in the same manner and to the same extent as member contributions were treated before the effective date of this section. [1987, c. 739, §§33, 48 (NEW).]

[ 1987, c. 739, §§33, 48 (NEW) .]

4. Payment of contributions for back time; repayment of refunds; purchase of service credit. Wherever under this chapter provision is made for payment of contributions for back time, repayment of refunds or purchase of service credit through annual direct payments, those payments may be made either by a single annual payment or by an increased rate of contribution through payroll deduction. For payments or repayments made by single annual payments, the board shall designate, by rule, a period of not less than 30 days during which annual direct payments or repayments may be made. Regardless of whether payment or repayment is made by a single annual payment or by payroll deduction, the payment or deduction must be sufficient to cover interest costs and effect some reduction in principal.

[ 1999, c. 537, §3 (AFF); 1999, c. 537, §2 (RPR) .]

5. Member contributions to Participating Local District Consolidated Retirement Plan. The board may establish by rule the rate at which members who participate in the consolidated plan described in chapter 427 contribute to that plan. Rules established pursuant to this subsection are routine technical rules pursuant to chapter 375, subchapter 2-A.

[ 2013, c. 391, §1 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§33,48 (AMD). 1989, c. 710, §14 (AMD). 1999, c. 537, §2 (AMD). 1999, c. 537, §3 (AFF). 2007, c. 491, §§210, 211 (AMD). 2013, c. 391, §1 (AMD).



5 §18302. Employer contribution

1. Computation by actuary. The actuary shall compute employer contributions payable annually by the participating local district on account of employees who become members under subchapter II in the same manner as if they were state employees in accordance with chapter 421, subchapter IV.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Expense. The expense of making the initial determination of the contributions under this section shall be assessed against and paid by the participating local district on whose account it is made.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18303. Certification and payment of contributions

1. Certification. The board shall certify to the chief fiscal officer of the participating local district:

A. The contributions and pick-up contributions computed under sections 18301 and 18302; [1987, c. 739, §§34, 48 (AMD).]

B. A pro rata share of the cost of the administration of the retirement system, based upon the payroll of the employees; and [1985, c. 801, §§ 5, 7 (NEW).]

C. The cost of each annual valuation. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1987, c. 739, §§34, 48 (AMD) .]

2. Payment and credit. The chief fiscal officer of the participating local district shall make monthly payments to the retirement system in accordance with the board certification under subsection 1. The amounts paid shall be credited to the appropriate funds and accounts of the retirement system.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Delinquent payments. Delinquent payments due under this section:

A. May be recovered by action in a court of competent jurisdiction against the participating local district liable for the payments; [1991, c. 185, §2 (AMD).]

B. May, at the request of the retirement system, be deducted from any other money payable to that participating local district by any department of the State; or [1991, c. 185, §2 (AMD).]

C. May be subject to a late fee as directed by the board and interest at a rate, to be set by the board and paid by the participating local district, not to exceed regular interest by 5 or more percentage points. [1993, c. 387, Pt. A, §16 (AMD).]

[ 1993, c. 387, Pt. A, §16 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§34,48 (AMD). 1991, c. 185, §§2,3 (AMD). 1993, c. 387, §A16 (AMD).



5 §18304. Former members

Any former member who withdrew that person's contributions after termination of service or after withdrawing from a retirement program of the retirement system and who again becomes a member may repay earlier contributions to the Members' Contribution Fund under the following conditions. [2007, c. 491, §212 (AMD).]

1. Time. The repayment must be made before the date any retirement benefit becomes effective for the member.

[ 2003, c. 630, Pt. A, §8 (AMD) .]

2. Manner of repayment. The repayment must be made to the applicable retirement program by a single direct payment or by annual direct payments made in accordance with section 18301, subsection 4.

[ 2007, c. 491, §213 (AMD) .]

3. Amount of repayment. The amount of repayment must be equal to the accumulated contributions withdrawn by the person plus interest on the amount of those accumulated contributions, beginning on the date of withdrawal to the date the repayment or repayments are made, at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §15 (AMD). 1991, c. 580, §14 (AMD). 2003, c. 630, §§A7,8 (AMD). 2007, c. 491, §§212, 213 (AMD).



5 §18305. Back contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§35,48 (AMD). 1989, c. 710, §16 (AMD). 2003, c. 630, §A9 (AMD). 2007, c. 491, §§214, 215 (AMD). 2009, c. 474, §37 (RP).



5 §18305-A. Back contributions for optional members (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 630, §A10 (NEW). 2007, c. 491, §§216, 217 (AMD). 2009, c. 474, §38 (RP).



5 §18305-B. Continued eligibility to purchase service credit

A member whose membership date is prior to August 1, 2010, and who was eligible to purchase service credit under former section 18305 or 18305-A prior to August 1, 2010, retains eligibility to purchase that service credit under the conditions of those sections as in effect prior to repeal. [2009, c. 474, §39 (NEW).]

SECTION HISTORY

2009, c. 474, §39 (NEW).



5 §18305-C. Back contributions for certain days off without pay

1. Election. If the retirement system determines at the time a member retires that the member's benefit would be increased as a result of the inclusion of compensation that would have been paid for days off without pay in fiscal year 2009-10 or 2010-11, or a combination thereof, as provided in section 17001, subsection 4, paragraph A, the retirement system shall advise the member of that result and shall allow the member to elect to have that compensation included in the calculation of the member's benefit and to make payments as set forth in subsection 2.

[ 2009, c. 630, §2 (NEW) .]

2. Payment. The amount that a member who makes the election permitted in subsection 1 must pay is the amount equal to the employee contribution that member would have made on compensation that would have been paid to that member on the days off without pay during fiscal year 2009-10 or 2010-11, or a combination thereof, as provided in section 17001, subsection 4, paragraph A, plus interest at the same rate as that required for repayment of withdrawn contributions pursuant to section 18304. If the member elects to make the payment, the retirement system shall withhold the required amount from the member's first retirement benefit check.

[ 2009, c. 630, §2 (NEW) .]

3. Benefit calculation. If a member fails to make the election within 31 days of the notification provided under subsection 1, the retirement system shall calculate the member's retirement benefit without inclusion of compensation that would have been paid for days off without pay during fiscal year 2009-10 or 2010-11, or a combination thereof, as provided in section 17001, subsection 4, paragraph A.

[ 2009, c. 630, §2 (NEW) .]

SECTION HISTORY

2009, c. 630, §2 (NEW).



5 §18306. Refund of accumulated contributions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §25 (RPR). 1987, c. 739, §§36,48 (AMD). 1991, c. 619, §§14-16 (AMD). 1991, c. 619, §18 (AFF). 1993, c. 387, §§A17,18 (AMD). 1997, c. 651, §6 (AMD). 2003, c. 630, §A11 (AMD). 2007, c. 137, §20 (RP).



5 §18306-A. Refund of accumulated contributions

1. Conditions for refund. If the service of any member has terminated, except by death or by retirement under this Part, or if an employee of a district that withdraws from participation under section 18203 wishes to have accumulated contributions refunded, the member or employee must be paid the amount of the member's accumulated contributions under the following conditions:

A. The member must have properly applied for a refund of accumulated contributions; [2007, c. 137, §21 (NEW).]

B. Payment must be made after termination of service and not less than 22 days nor more than 60 days after receipt of the application and receipt of the last payroll upon which the name of the member appears; [2007, c. 137, §21 (NEW).]

C. An application for refund is void if the member filing the application returns to membership in any retirement program administered by the retirement system before issuance of the payment; [2007, c. 491, §218 (AMD).]

D. Except when inclusion of a portion of employer contributions is required by paragraph E, only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this section; and [2007, c. 695, Pt. A, §9 (AMD).]

E. The amount of the refund of accumulated contributions related to a member's compensation for service rendered as a part-time, seasonal or temporary employee after December 31, 1991 must be at least equal to 7.5% of the member's compensation for that service plus interest as provided by section 17156. [2007, c. 137, §21 (NEW).]

[ 2011, c. 449, §18 (AMD) .]

SECTION HISTORY

2007, c. 137, §21 (NEW). 2007, c. 491, §218 (AMD). 2007, c. 695, Pt. A, §9 (AMD). 2011, c. 449, §18 (AMD).



5 §18307. Inactive accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§37,48 (AMD). 2007, c. 137, §22 (RP).



5 §18307-A. Inactive accounts

1. Conditions for refund. The retirement system may make an automatic refund of contributions to a member who has not properly applied for a refund as provided in section 18306-A and who has terminated service, except by death or by retirement under this Part and who has not met the minimum creditable service requirement for eligibility to receive a service retirement benefit at the applicable age under the following conditions:

A. The member account has been inactive for 3 or more years; [2007, c. 491, §219 (AMD).]

B. Except when inclusion of a portion of employer contributions is required by this subsection, only accumulated contributions made by the member or picked up by the employer may be refunded to that member under this subsection; [2007, c. 137, §23 (NEW).]

C. The amount of the refund of accumulated contributions related to a member’s compensation for service rendered as a part-time, seasonal or temporary employee after December 31, 1991 must be at least equal to 7.5% of the member’s compensation for that service plus interest as provided by section 17156; and [2007, c. 137, §23 (NEW).]

D. A member who receives an automatic refund under this subsection may, within 30 days of the issuance of the refund, return the full refunded amount to the retirement system. Upon receipt, the retirement system shall restore the accumulated contributions to the member’s credit. [2007, c. 137, §23 (NEW).]

Pursuant to the Code, Section 401(a)(31)(B), the amount of an automatic refund under this subsection for a member who has not reached normal retirement age may not exceed $1,000.

[ 2011, c. 449, §19 (AMD) .]

SECTION HISTORY

2007, c. 137, §23 (NEW). 2007, c. 491, §219 (AMD). 2009, c. 474, §40 (AMD). 2011, c. 449, §19 (AMD).



5 §18308. CETA service

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "CETA employee" means an employee enrolled in a program under the United States Comprehensive Employment and Training Act of 1973, as amended. [1985, c. 801, §§5, 7 (NEW).]

B. "Employer" means the State or the participating local district with which the CETA employee is placed for training and employment. [1985, c. 801, §§5, 7 (NEW).]

C. "Prime sponsor" means the CETA prime sponsor, a unit of government responsible for planning and operating all CETA programs within the geographic jurisdiction encompassed by that unit of government. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Eligibility for membership. CETA employees are considered eligible for membership in the Participating Local District Retirement Program from the date of their enrollment in a CETA program, whether or not they become members.

[ 2007, c. 491, §220 (AMD) .]

3. Employer's contributions. Employer's contributions are governed as follows.

A. Notwithstanding this chapter and chapter 421, subchapter 4, neither the State nor a participating local district is required to contribute to a retirement program of the Maine Public Employees Retirement System for CETA employees. [2007, c. 491, §220 (AMD).]

B. If an employee elects, under section 18361, to purchase his CETA time for past creditable service, the employee's CETA prime sponsor shall then pay to the applicable retirement program an amount equal to the employer's contribution, plus regular interest, for the employee's CETA time, using only CETA funds. [2007, c. 491, §220 (AMD).]

[ 2007, c. 491, §220 (AMD) .]

4. Employee's contributions. Employee's contributions are governed as follows.

A. Notwithstanding section 18301, a CETA employee is not required to contribute to a retirement program of the Maine Public Employees Retirement System. [2007, c. 491, §220 (AMD).]

B. A CETA employee may contribute during the employee's period of CETA employment or may defer contributions until the employee's post-CETA employment status is known. [2007, c. 491, §220 (AMD).]

C. If an employee who has not contributed during the employee's CETA employment or who has withdrawn the employee's contributions later elects, under section 18361, to purchase the employee's CETA time for past creditable service, the employee shall pay to the applicable retirement program of the Maine Public Employees Retirement System an amount equal to the employee's contributions, plus interest, at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points. Interest must be computed beginning at the end of the year when those contributions or pick-up contributions would have been made to the date of payment. [2009, c. 474, §41 (AMD).]

D. If an employee or member who has not contributed during that employee's or member's CETA employment or who has withdrawn that employee's or member's contributions later elects, under section 18361, subsection 3, to purchase that employee's or member's CETA time for past creditable service before any retirement benefit becomes effective for that member, that employee or member must pay into the Members' Contribution Fund, by a single direct payment or annual direct payments to the applicable retirement program of the Maine Public Employees Retirement System, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 18301, subsection 4. Additional amounts paid under this paragraph become a part of the employee's or member's accumulated contributions. If any retirement benefit becomes effective before the completion of the payment under this paragraph, the employee or member is entitled to service credit for a portion of the additional creditable service in the same proportion that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [2007, c. 491, §220 (AMD).]

[ 2009, c. 474, §41 (AMD) .]

5. Return of contributions. Any CETA employee who contributed to a retirement program of the Maine Public Employees Retirement System during that employee's CETA employment and who does not meet the requirements of section 18361 must be refunded that employee's employee contributions, plus regular interest, upon request to the retirement system.

[ 2007, c. 491, §220 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1999, c. 241, §3 (AMD). 2007, c. 491, §220 (AMD). 2009, c. 474, §41 (AMD).



5 §18309. Fire fighters

1. Contribution rate. Except as provided in subsections 2 and 3, each firefighter, including the chief of a fire department, employed by a participating local district that provides a special retirement benefit under section 18453, subsection 4 or 5, shall contribute to the Participating Local District Retirement Program or have pick-up contributions made by the employer at a rate of 8% of earnable compensation as long as employed as a firefighter.

[ 2013, c. 391, §2 (AMD) .]

2. Exception. A participating local district may elect to reduce the rate of contribution set out in subsection 1 to 6.5% of earnable compensation for all fire fighters who continue employment after attaining eligibility for retirement during the remainder of their employment as fire fighters.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Member contributions to Participating Local District Consolidated Retirement Plan. The board may establish by rule the rate at which firefighters who participate in the consolidated plan described in chapter 427 contribute to that plan. Rules adopted pursuant to this subsection are routine technical rules pursuant to chapter 375, subchapter 2-A.

[ 2013, c. 391, §3 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §26 (AMD). 1987, c. 739, §§38,48 (AMD). 2007, c. 491, §221 (AMD). 2013, c. 391, §§2, 3 (AMD).



5 §18310. Police officers

1. Contribution rate. Except as provided in subsections 2 and 3, each police officer, including the chief of a police department, employed by a participating local district that provides a special retirement benefit under section 18453, subsection 7 or 8, shall contribute to the Participating Local District Retirement Program or have pick-up contributions made by the employer at a rate of 8% of earnable compensation as long as employed as a police officer.

[ 2013, c. 391, §4 (AMD) .]

2. Exception. A participating local district may elect to reduce the rate of contribution set out in subsection 1 to 6.5% of earnable compensation for all police officers who continue employment after attaining eligibility for retirement during the remainder of their employment as police officers.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Member contributions to Participating Local District Consolidated Retirement Plan. The board may establish by rule the rate at which police officers who participate in the consolidated plan described in chapter 427 contribute to that plan. Rules adopted pursuant to this subsection are routine technical rules pursuant to chapter 375, subchapter 2-A.

[ 2013, c. 391, §5 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §27 (AMD). 1987, c. 739, §§39,48 (AMD). 2007, c. 491, §222 (AMD). 2013, c. 391, §§4, 5 (AMD).



5 §18311. Armed forces

1. Service after becoming a member. For employees who qualify to have their membership in the Participating Local District Retirement Program continued under section 18258, subsection 1, because of service in the Armed Forces of the United States, the participating local district shall contribute to the Members' Contribution Fund the same amount that the member would have been required to contribute if the member had been serving the participating local district during the period of service in the armed forces in the same capacity in which the employee was serving at the time the employee joined the armed forces. Any member whose contributions to the Members' Contribution Fund are paid by the participating local district under this subsection, who withdraws or ceases to be a member of the Participating Local District Retirement Program, may not withdraw any of the contributions made by the participating local district under this subsection.

[ 2007, c. 491, §223 (AMD) .]

2. Service before becoming a member. A member who qualifies under section 18360, subsection 2, shall contribute to the Participating Local District Retirement Program for the period after service in the armed forces under the following terms and conditions.

A. If the member qualifies under section 18360, subsection 2, contributions are calculated at the percentage rate required of active members during the period of time covered by the service in the armed forces applied to the member's earnable compensation during the first year as an employee subsequent to service in the armed forces under the following terms and conditions:

(1) If 2 or more percentage rates were in effect during the period of service in the armed forces, the highest percentage rate is used;

(2) The minimum rate is 5%; and

(3) Interest at a rate set by the board not to exceed regular interest by 2 or more percentage points is paid on the unpaid balance beginning January 1, 1976, or the date of attaining 15 years of creditable service, if later, to the date payment is made. [1991, c. 23, §1 (AMD).]

B. [1991, c. 23, §2 (RP).]

C. The payment must be made to the Participating Local District Retirement Program by a single direct payment or annual direct payments made in accordance with section 18301, subsection 4. [2007, c. 491, §224 (AMD).]

[ 2007, c. 491, §224 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §§17,18 (AMD). 1991, c. 23, §§1,2 (AMD). 2007, c. 491, §§223, 224 (AMD).



5 §18312. Emergency medical services persons

1. Contribution rate. Except as provided in subsections 2 and 3, an emergency medical services person as defined in Title 32, section 83, subsection 12, including but not limited to a first responder, emergency medical technician, advanced emergency medical technician and paramedic, employed by a participating local district that provides a special retirement benefit under section 18453, subsection 4 or 5 shall contribute to the Participating Local District Retirement Program or must have pick-up contributions made by the employer at a rate of 8% of earnable compensation as long as the person is employed as an emergency medical services person.

[ 2013, c. 602, Pt. B, §1 (NEW) .]

2. Exception. A participating local district may elect to reduce the rate of contribution set out in subsection 1 to 6.5% of earnable compensation for all emergency medical services persons who continue employment after attaining eligibility for retirement during the remainder of their employment as emergency medical services persons.

[ 2013, c. 602, Pt. B, §1 (NEW) .]

3. Member contributions to Participating Local District Consolidated Retirement Plan. The board may establish by rule the rate at which emergency medical services persons who participate in the consolidated plan described in chapter 427 contribute to that plan. Rules adopted pursuant to this subsection are routine technical rules pursuant to chapter 375, subchapter 2-A.

[ 2013, c. 602, Pt. B, §1 (NEW) .]

SECTION HISTORY

2013, c. 602, Pt. B, §1 (NEW).






Subchapter 4: CREDITABLE SERVICE

5 §18351. Determination of one year's service credit

The determination of one year's service credit shall be governed as follows. [1985, c. 801, §§ 5, 7 (NEW).]

1. All service in one calendar year. The board may not allow more than one year's service credit for all the service occurring in one calendar year.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Absence without pay. The board may not allow service credit for a period of absence without pay of more than a month's duration for a full-time position.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Board determination. The board shall determine by appropriate rules how much service in any year qualifies for one year's service credit. Service rendered for the full normal working time in any year shall be equivalent to one year's service credit.

[ 1987, c. 256, §28 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §28 (AMD).



5 §18352. Service credit for prior service

1. Determination. Service credit for prior service may be allowed in accordance with section 18358.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Election by district. A participating local district may elect to include for all employees of the district service credit for prior service in excess of 25 years.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Verification of prior service. Upon verification of the length of service rendered before the applicable date of establishment of the retirement system for a particular member, the board shall grant service credit for that service.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18353. Service credit for back contributions

Upon complete payment of the back contributions under section 18305-B, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under section 18305-B, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [2009, c. 474, §42 (AMD).]

1. Entitlement to service credit.

[ 1989, c. 95, §11 (RP) .]

2. Retirement benefit effective before completion of payment.

[ 1989, c. 95, §11 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §11 (RPR). 2009, c. 474, §42 (AMD).



5 §18354. Out-of-state service

1. Generally. For members who began membership before January 1, 1976, additional service credit shall be allowed for out-of-state service, subject to the following conditions.

A. The member must have creditable service in the State of at least 20 years in the aggregate; [1985, c. 801, §§ 5, 7 (NEW).]

B. The member, before any retirement benefit becomes effective, must make contributions into the Members' Contribution Fund for the years of out-of-state service on the same basis as the member would have made contributions had the service been in the State, including interest at a rate, to be set by the board, not to exceed regular interest by 5 or more percentage points. Interest must be computed from the end of the year when those contributions would have been made, if the service had been in the State, to the date of payment. The payment must be made to the Participating Local District Retirement Program by a single direct payment or by annual direct payments made in accordance with section 18301, subsection 4; [2007, c. 491, §225 (AMD).]

C. The member's last 10 years of creditable service before the date of retirement must be in the State and no more than 10 years of service credit may be allowed for out-of-state service; and [1989, c. 95, §12 (AMD).]

D. Upon complete payment of the back contributions under paragraph B, the member shall be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under paragraph B, the member shall be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1989, c. 95, §13 (NEW).]

[ 2007, c. 491, §225 (AMD) .]

2. Alternative. If service credit for out-of-state service is not allowed under subsection 1, additional service credit for out-of-state service must be allowed for any member in the determination of retirement benefit under this Part if the member, before any retirement benefit becomes effective for that member, pays into the Members' Contribution Fund, by a single direct payment or annual direct payments to the Participating Local District Retirement Program, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 18301, subsection 4.

A. Additional amounts paid under this subsection must become a part of the member's accumulated contributions. [2007, c. 491, §226 (AMD).]

B. If any retirement benefit becomes effective before the completion of the payment under this subsection, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [1989, c. 710, §20 (AMD).]

[ 2007, c. 491, §226 (AMD) .]

3. Service credit not to be used in another state. Notwithstanding anything to the contrary, any application for a retirement benefit that becomes effective after May 11, 1966, and for which out-of-state service credit is to be granted must be accompanied by a certified statement from the appropriate retirement system that the out-of-state service credit granted has not been or will not be used to obtain benefits in another state.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §§12,13 (AMD). 1989, c. 710, §§19,20 (AMD). 2007, c. 491, §§225, 226 (AMD).



5 §18355. Disability retirement service credit

A beneficiary shall receive service credit for the purpose of determining benefits under this Part for the period following termination of service for which the beneficiary receives disability retirement benefits under subchapter V, articles 3 and 3-A. [1989, c. 409, §§9, 12 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 409, §§9,12 (AMD).



5 §18356. Unused accrued or accumulated sick leave or unused vacation leave

1. Election. A participating local district may elect to provide service credit for unused accrued or accumulated sick leave or unused vacation leave or a combination of both, for which a member is credited on termination of service, but for which the member does not receive payment.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Limitation. Leave qualifying for service credit under subsection 1 may not exceed a total of 90 days, except as provided in subsection 3.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Exceptions. Leave beyond 90 days may qualify as service credit, up to the maximum number of days of leave, set by personnel rules or by contract, that a person is allowed to accumulate, if the participating local district pays into the Participating Local District Retirement Program the actuarial equivalent of the benefit.

[ 2007, c. 491, §227 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §227 (AMD).



5 §18357. Former members

Upon complete payment of the back contributions under section 18304, the member shall be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under section 18304, the member shall be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1989, c. 95, §14 (NEW).]

1. Service credit reinstated.

[ 1989, c. 95, §14 (RP) .]

2. Retirement benefit effective before completion of repayment.

[ 1989, c. 95, §14 (RP) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §14 (RPR).



5 §18358. Prior service; service previous to membership

1. Employee in service when district participation begins. Any employee who is in service on the date when participation of the local district begins and who elects to join the Participating Local District Retirement Program after that date is entitled to:

A. Service credit for prior service for the periods of previous service certified by the participating local district as creditable prior service rendered to that district for which the participating local district makes contributions; and [1987, c. 256, §29 (AMD).]

B. Service credit for all membership service for which contributions are paid into the Participating Local District Retirement Program by the member or picked up by the employer. [2007, c. 491, §228 (AMD).]

[ 2007, c. 491, §228 (AMD) .]

2. Optional members joining the Participating Local District Retirement Program. A person who joins the Participating Local District Retirement Program under section 18251, 18252 or 18252-A begins to accrue membership service credit on the effective date of first contributions or pick-up contributions to the program.

A. [2009, c. 474, §43 (RP).]

B. [2009, c. 474, §43 (RP).]

[ 2009, c. 474, §43 (RPR) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §29 (AMD). 1987, c. 739, §§40,41,48 (AMD). 2003, c. 630, §A12 (AMD). 2007, c. 491, §§228, 229 (AMD). 2009, c. 474, §43 (AMD).



5 §18359. Employees covered by the Social Security Act (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 823, §§7,8 (AMD). 2003, c. 630, §A13 (RP).



5 §18360. Service in the armed forces

Service credit for service in the Armed Forces of the United States is governed as follows. Except as provided in subsection 1, paragraph B, subparagraph (1), service credit under this section is limited to 5 years. [2003, c. 387, §8 (AMD).]

1. Service after becoming a member. A member is entitled to service credit for the period of time during which the member's membership is continued under section 18258, subsection 1, under the following terms and conditions.

A. A member who is otherwise entitled to service credit for military leave may not be deprived of these credits if the member's return to membership service is delayed beyond 90 days after the member's separation from the service in the Armed Forces of the United States, under conditions other than dishonorable, if the delay is caused by an illness or disability incurred in the service in the armed forces. [2003, c. 387, §9 (AMD).]

B. A member may not receive service credit for military leave beyond the end of the period of first enlistment or induction or beyond 5 years from the date of original call to active duty in the armed forces, whichever is less, unless:

(1) The member's return to active duty in the armed forces or the extension of the period of service beyond 5 years is required by some mandatory provision; and

(2) The member presents proof of the return to or extension of service satisfactory to the board. [2003, c. 387, §9 (AMD).]

[ 2003, c. 387, §9 (AMD) .]

2. Service before becoming a member. If a participating local district elects to provide service credit for service in the Armed Forces of the United States under this subsection, a member who served as a full-time active duty member of the Armed Forces of the United States before becoming a member of the Participating Local District Retirement Program is entitled to service credit for the period of time the member served in the armed forces, under the following terms and conditions.

A. Except as provided in paragraph I, on the date of retirement, the member must have at least 15 years of creditable service. [2001, c. 114, §4 (AMD).]

B. [1991, c. 479, §6 (RP).]

C. The member must have separated from the armed forces under conditions other than dishonorable. [1985, c. 801, §§5, 7 (NEW).]

D. Except as provided in paragraph E, the member must have begun membership before January 1, 1976. [1985, c. 801, §§5, 7 (NEW).]

E. Except as provided in paragraph I, a member who served in the armed forces during any federally recognized period of conflict, is entitled to service credit under this subsection. For purposes of this paragraph, "federally recognized period of conflict" means World War I, April 6, 1917 to November 11, 1918 or to March 31, 1920 if service was in Russia; World War II, December 7, 1941 to December 31, 1946; the Korean Conflict, June 27, 1950 to January 31, 1955; the Vietnam War, August 5, 1964 to May 7, 1975 and the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period; and the Persian Gulf War, August 7, 1990 to the date that the United States Government recognizes as the end of the Persian Gulf War. [2007, c. 249, §29 (AMD).]

F. Except for members qualifying under paragraph E, this subsection:

(1) Applies to all persons, active or retired, but, for those already retired, the effective date of any adjustment must be not earlier than the date on which the time or credit is certified to the retirement system; and

(2) Does not apply to any member who begins membership on or after January 1, 1976. [2007, c. 491, §230 (AMD).]

G. Upon complete payment of the back contributions under section 18311, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the back contributions under section 18311, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [2007, c. 491, §230 (AMD).]

H. A participating local district may elect, with regard to special plans under section 18453, subsections 2 to 9, that service credits under this subsection apply only to additional retirement benefits under section 18453, subsections 10 and 11, and that the service credits not apply to age or service requirements of retirement. Nothing in this paragraph may be construed to affect in any way the rights of public employees to collectively bargain for terms and conditions of employment. [1985, c. 801, §§5, 7 (NEW).]

I. A member who fails to meet one or more of the terms and conditions required under paragraphs A, D and E may purchase service credit as provided in this paragraph. The member must have at least 5 years of creditable service and, before any retirement benefit becomes effective for that member, must pay into the Members' Contribution Fund, by a single direct payment or annual direct payments to the Participating Local District Retirement Program, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the retirement benefit, of the portion of the retirement benefit based on the additional creditable service. Annual direct payments must be made in accordance with section 17701, subsection 4. Any member who purchases service credit under this paragraph who subsequently, without inclusion of the purchased service credit and prior to retirement, meets the terms and conditions of paragraphs A, D and E is entitled to purchase the service credit under section 18311, subsection 2 and to receive a refund of the amount paid under this paragraph that exceeds the cost to purchase the service credit under section 18311. [2007, c. 491, §230 (AMD).]

[ 2007, c. 491, §230 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 95, §15 (AMD). 1991, c. 23, §3 (AMD). 1991, c. 479, §§5,6 (AMD). 2001, c. 114, §§4-6 (AMD). 2003, c. 387, §§8,9 (AMD). 2007, c. 249, §29 (AMD). 2007, c. 491, §230 (AMD).



5 §18361. CETA service

1. Service credit allowed. Service credit for the period of CETA employment occurring after June 30, 1979, shall be granted to any person who, after June 30, 1979, satisfies the following conditions.

A. The person was a CETA employee; [1985, c. 801, §§5, 7 (NEW).]

B. The person, within 90 days of termination of CETA employment, became a non-CETA employee of the employer; [1985, c. 801, §§5, 7 (NEW).]

C. The person, within 90 days of becoming a non-CETA employee, signified in writing to the retirement system his intention to purchase time credit under section 18308, subsection 4; [1985, c. 801, §§5, 7 (NEW).]

D. The person has not received a return of any contributions made under section 18308, subsection 4 or has deposited his contributions within 18 months of obtaining non-CETA employment with the employer under section 18308, subsection 4; and [1985, c. 801, §§5, 7 (NEW).]

E. The employer contribution required by section 18308, subsection 3, has been paid. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Retirement benefit effective before completion of payment. If any retirement benefit becomes effective before the completion of the deposit under section 18308, subsection 4, the person is entitled to credit for that portion of his CETA time which the amount of the deposit actually made bears to the total amount which would have been required to purchase the person's entire CETA time.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Service credit allowed. Service credit for the period of CETA employment occurring before July 1, 1979 must be granted to any person who satisfies the following conditions:

A. The person was a CETA employee; [1999, c. 241, §4 (NEW).]

B. The person within 90 days of termination of CETA employment became a non-CETA employee of the employer; and [1999, c. 241, §4 (NEW).]

C. The employee contribution required by section 18308, subsection 4, paragraph D has been paid. [1999, c. 241, §4 (NEW).]

[ 1999, c. 241, §4 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1999, c. 241, §4 (AMD).



5 §18362. Teachers in private, parochial and other schools

1. Parochial school or public or private academy. A member who taught in a parochial school or in a public or private academy may purchase up to 10 years of service credit for that service under the following conditions.

A. The member must have taught in a school approved by the Department of Education or the education department of another state while holding an appropriate teaching certificate. [1989, c. 78, §4 (NEW); 1989, c. 700, Pt. A, §27 (AMD).]

B. The member must have 20 years of creditable service as a member of the participating local district. [1991, c. 558, §2 (AMD).]

C. The member must, before any retirement benefit becomes effective for the member, make contributions into the Members' Contribution Fund, for the years of private or parochial school teaching on the same basis as the member would have made contributions had the service been as a state employee or teacher in this State, including interest at a rate to be set by the board not to exceed regular interest by 5 or more percentage points. The member's earnings for the years of private or parochial school teaching must be assumed to have been the same as the average salary for teachers in this State as determined by the Department of Education for each of the years when the private or parochial school teaching took place. Interest must be computed beginning at the end of the year when those contributions would have been made, if the service had been as a state employee or teacher in this State, to the date of payment. Payment must be made by a single direct payment or annual direct payments to the Participating Local District Retirement Program in accordance with section 18301, subsection 4. [2007, c. 491, §231 (AMD).]

D. The member must have begun membership before January 1, 1976. [1991, c. 558, §2 (NEW).]

E. The member's last 10 years of creditable service before the date of retirement must be as a member of the participating local district. [1991, c. 558, §2 (NEW).]

F. Upon complete payment of the contributions under paragraph C, the member must be granted service credit for the period of time for which the contributions have been made. Upon making partial payment of the contributions under paragraph C, the member must be granted service credit on a pro rata basis in accordance with rules adopted by the board. [1991, c. 558, §2 (NEW).]

[ 2007, c. 491, §231 (AMD) .]

1-A. Alternative. In the determination of the retirement benefit under this Part, if service credit for private or parochial school teaching is not allowed under subsection 1 based upon the member not meeting the requirements of subsection 1, paragraph B or D, additional service credit for private or parochial school teaching is allowed for any member who meets the requirements of subsection 1, paragraphs A and E, if the member, before any retirement benefit becomes effective for that member, pays into the Members' Contribution Fund by a single direct payment or annual direct payments to the Participating Local District Retirement Program an amount that, together with regular interest on that amount, is the actuarial equivalent at the effective date of the retirement benefit of the portion of the retirement benefit based on the additional creditable service.

Annual payments must be made in accordance with section 18301, subsection 4.

A. Additional amounts paid under this subsection become a part of the member's accumulated contributions. [1993, c. 387, Pt. A, §19 (NEW).]

B. If any retirement benefit becomes effective before the completion of the payment under this subsection, the member is entitled to service credit for that portion of the additional creditable service that the total amount of payments actually made, plus regular interest on those payments to the date the retirement benefit becomes effective, bears to the actuarial equivalent of the total portion of the retirement benefit based on the additional creditable service. [1993, c. 387, Pt. A, §19 (NEW).]

[ 2007, c. 491, §232 (AMD) .]

2. Other schools and programs. A member who terminates service in the State and teaches under the Volunteers in Service to America Program, the Fulbright Exchange Program or the Peace Corps, foreign or domestic, or teaches children of United States Foreign Corps personnel outside the continental limits of the United States is entitled to service credit for that service under the following conditions.

A. The service credit may not exceed 2 years. [1989, c. 78, §4 (NEW).]

B. The member must return to active service as a member of the Participating Local District Retirement Program within one year of the completion of the teaching outside of the State described in this section. [2007, c. 491, §233 (AMD).]

C. The member must, before any retirement benefit becomes effective for the member, pay into the Members' Contribution Fund, by a single direct payment or annual direct payments to the Participating Local District Retirement Program, an amount that, together with regular interest on that amount, is the actuarial equivalent, at the effective date of the member's retirement benefit, of the portion of the member's retirement benefit based on the additional creditable service. Annual payments must be made in accordance with section 18301, subsection 4. [2007, c. 491, §234 (AMD).]

[ 2007, c. 491, §§233, 234 (AMD) .]

SECTION HISTORY

1989, c. 78, §4 (NEW). 1989, c. 700, §A27 (AMD). 1989, c. 710, §§21,22 (AMD). 1991, c. 558, §2 (AMD). 1993, c. 387, §A19 (AMD). 2007, c. 491, §§231-234 (AMD).






Subchapter 5: BENEFITS

Article 1: GENERAL PROVISIONS

5 §18401. Amendment not to cause reduction in benefit

No amendment to this Part may cause any reduction in the amount of benefits which would be due to a member based on creditable service, earnable compensation, employee contributions, pick-up contributions and the provisions of this Part on the date immediately preceding the effective date of the amendment. [1987, c. 739, §§42, 48 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§42,48 (AMD).



5 §18402. Eligibility for benefits

Only members of the Participating Local District Retirement Program or their spouses, surviving spouses, children, dependent children, parents or beneficiaries are eligible to receive benefits from the Participating Local District Retirement Program. [2007, c. 491, §235 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §235 (AMD).



5 §18403. Election of methods of payment

1. Definition. As used in this article, unless the context otherwise indicates, the term "qualifying member" means:

A. A member; or [1985, c. 801, §§ 5, 7 (NEW).]

B. A former member who is receiving a disability retirement benefit. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Election. In order to receive a benefit, a qualifying member must elect to have his service retirement benefit payable under any of the methods in section 18404.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Time and manner of election. A qualifying member must elect a method of payment before the beginning of payment of a service retirement benefit. This election must be by written notice to the executive director stating the date on which he desires to retire.

[ 1987, c. 256, §30 (AMD) .]

4. Change of election. A qualifying member may revoke his election of benefits and may elect another method of payment by giving written notice to the executive director at any time before the first payment of the service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §30 (AMD).



5 §18404. Methods of payment

Except as provided in subsection 6, payment of a service retirement benefit shall begin on the first day of the month following the month in which the qualifying member becomes eligible to receive payment of the member's service retirement benefit under section 18451 or 18507. A full month's benefit shall be paid to the beneficiary or estate of the recipient for the month in which the member dies. A qualifying member may select payments in one of the following methods. [1989, c. 95, §16 (AMD).]

1. Full benefits. All retirement benefits shall be payable for life in equal monthly installments with no further payment made after the month in which the retiree dies. If a participating local district adopts section 18454, the benefits set forth in section 18454 will be considered full benefits for purposes of this section.

[ 1987, c. 256, §32 (AMD) .]

2. Option 1. The qualifying member may elect to have a reduced retirement benefit payable to himself while alive and at the qualifying member's death to have the excess, if any, of his accumulated contributions at the time of retirement over the portion of the total retirement benefit payments actually made to the qualifying member while alive, which is the actuarial equivalent amount to the accumulated contributions, paid in a lump sum to the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director or, if no one has been nominated as beneficiary, to his estate. No contributions deducted from the compensation of a teacher before July 1, 1947, or required of a teacher for service credit before July 1, 1947, may be included in the accumulated contributions.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Option 2. The qualifying member may elect to have a reduced retirement benefit payable to himself while alive and at the qualifying member's death to have the benefit continued in the same amount for the life of the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Option 3. The qualifying member may elect to have a reduced retirement benefit payable to himself while alive and at the qualifying member's death to have the benefit continued at 1/2 the amount for the life of the beneficiary he has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

5. Option 4.

[ 1999, c. 744, §17 (AFF); 1999, c. 744, §12 (RP) .]

5-A. Option 4. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have some benefit other than that available under subsection 3 or 4 payable to the beneficiary that the qualifying member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member during the qualifying member's life plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system.

[ 1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF) .]

5-B. Option 5. The qualifying member may elect to have a reduced retirement benefit payable in part to the qualifying member and in part to the beneficiary, who must be the sole beneficiary, while both are alive and, at the death of either, to have the higher benefit paid to the survivor for the survivor's life. The total value of the benefit paid to the qualifying member and beneficiary, during the qualifying member's life, plus the benefit to be paid after the death of either is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The method used to determine the benefit must be approved by the board, and the beneficiary must be designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system.

[ 1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF) .]

5-C. Option 6. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued in the same amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit shall be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF) .]

5-D. Option 7. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and, at the qualifying member's death, to have the benefit continued at 1/2 that amount for the life of the beneficiary, who must be the sole beneficiary, that the qualifying member has designated by written designation, duly notarized and filed with the executive director on a form provided or specified by the retirement system, if the beneficiary survives the qualifying member. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF) .]

5-E. Option 8. The qualifying member may elect to have a reduced retirement benefit payable to the qualifying member while alive and at the qualifying member's death to have some benefit other than that available under subsection 3 or 4 payable to the beneficiary, who must be the sole beneficiary, that the member has designated, if the beneficiary survives the qualifying member. The total value of the benefit paid to the qualifying member plus the benefit paid after the qualifying member's death is the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. If the qualifying member's beneficiary predeceases the qualifying member, the qualifying member's benefit must be changed, effective the first day of the month following the date of the beneficiary's death, to be the actuarial equivalent of the benefit that the qualifying member would have received without optional modification. The reduced retirement benefit must be actuarially calculated to reflect the fact that the benefit may be changed to the larger amount should the beneficiary predecease the member.

[ 2001, c. 118, §8 (AMD) .]

5-F. Change of beneficiary. If the recipient of a service retirement benefit has elected an optional method of payment under subsection 3, 4, 5, 5-A, 5-B, 5-C, 5-D or 5-E, and has designated someone other than a spouse or ex-spouse as sole beneficiary, the recipient is permitted a one-time change in the designated beneficiary except as provided in paragraph D, but may not change the already elected payment option or the amount of the benefits under that option, by filing a written designation of the new beneficiary, duly notarized, with the executive director on a form provided or specified by the retirement system. The change of beneficiary permitted by this subsection may only be made prior to the death of the prior designated beneficiary.

A. The benefit payable to the recipient and the new beneficiary must be paid under the same payment option. The amount of the recipient's benefit may not change, and the amount of the new beneficiary's benefit must be the same as the amount of the prior beneficiary's benefit. [1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF).]

B. The effective date of the designation of the new beneficiary is the date the designation is received by the executive director. As of the first day of the month following the effective date of the designation of the new beneficiary, the prior beneficiary is no longer entitled to any benefit payment and, if concurrent payment under subsection 5-B has been elected, the new beneficiary's benefit must become effective on the same date. [1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF).]

C. The new beneficiary's entitlement to benefits ceases on the earlier of:

(1) The date of the new beneficiary's death; or

(2) The date established when the amount of the prior beneficiary's benefit was established, which is the initial commencement date of benefits to the retiree increased by the life expectancy of the prior beneficiary computed in years and months using actuarial equivalence assumptions recommended by the system's actuary.

Payment of benefits to the new beneficiary must cease as of the first day of the month following the earlier of subparagraph (1) or (2). [1999, c. 744, §13 (NEW); 1999, c. 744, §17 (AFF).]

D. A recipient who exercises a one-time option under this subsection may revert back to the original designated beneficiary, who will be treated as the new beneficiary for purposes of paragraphs A to C. [2007, c. 523, §3 (NEW).]

[ 2007, c. 523, §3 (AMD) .]

6. Monthly payment of $10 or less. If the monthly benefit payable to a qualifying member or the beneficiary of a qualifying member is $10 or less, there shall be paid, in lieu of those payments, a lump sum which is the actuarial equivalent, on the date the first monthly payment would otherwise be paid, of the benefit to which the qualifying member or beneficiary is entitled. A beneficiary who receives a lump sum payment under this subsection shall not forfeit any other benefit to which the beneficiary would be entitled if the beneficiary were receiving a monthly benefit payment.

[ 1989, c. 95, §17 (NEW) .]

7. Notice to spouse. A qualifying member who is married on the effective date of retirement, who elects the method of payment under subsection 1, or who elects a method of payment other than that provided under subsection 1 and who designates a beneficiary other than the qualifying member's spouse must notify the spouse that the spouse is not the beneficiary. Proof that the spouse has been notified must be provided:

A. By written certification of the spouse, duly notarized, on a form provided or specified by the retirement system indicating that notice has been received from the qualifying member; or [1999, c. 744, §14 (NEW); 1999, c. 744, §17 (AFF).]

B. When notice has been given but certification by the spouse has not been provided, by written certification of the qualifying member, duly notarized, on a form provided or specified by the retirement system indicating that notice has been given to the spouse. [1999, c. 744, §14 (NEW); 1999, c. 744, §17 (AFF).]

Payment of the qualifying member's service benefit may not commence until certification has been received by the executive director.

[ 1999, c. 744, §14 (NEW); 1999, c. 744, §17 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§31-33 (AMD). 1989, c. 95, §§16,17 (AMD). 1999, c. 744, §§12-14 (AMD). 1999, c. 744, §17 (AFF). 1999, c. 790, §K2 (AMD). 1999, c. 790, §K5 (AFF). 2001, c. 118, §8 (AMD). 2007, c. 523, §3 (AMD).



5 §18405. Remarriage after retirement

If the recipient of a reduced service retirement benefit under section 18404, subsection 3, 4, 5-A or 5-B remarries after the recipient's spouse dies, the following provisions apply. [1999, c. 744, §15 (AMD); 1999, c. 744, §17 (AFF).]

1. Election of benefit for new spouse. The recipient may elect to have the reduced retirement benefit paid under the same option to the new spouse after the recipient's death instead of continuing the original reduced retirement benefit to the recipient during his lifetime, under the following conditions.

A. The original spouse must have been the sole beneficiary of the reduced retirement benefit under section 18404, subsection 3, 4, 5-A or 5-B; and [2001, c. 118, §9 (AMD).]

B. [1987, c. 612, §8 (RP).]

C. [1987, c. 612, §8 (RP).]

D. The recipient shall have been married to the new spouse for at least 6 months. [1987, c. 612, §9 (NEW).]

[ 2001, c. 118, §9 (AMD) .]

2. Time and manner of election. The recipient may make the election under subsection 1 at any time after the death of the original spouse and remarriage to the new spouse by:

A. Sending a written request to the executive director; and [1985, c. 801, §§5, 7 (NEW).]

B. [1987, c. 612, §10 (RP).]

C. Submitting evidence of the death of the former spouse and date of marriage to the new spouse. [1987, c. 612, §10 (NEW).]

[ 1987, c. 612, §10 (AMD) .]

3. Amount of benefit. The amount of the benefit payable under the option elected shall be the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement benefits the qualifying member has been receiving.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Effective date of coverage of new spouse. The effective date of the designation of the new spouse as the recipient's new beneficiary will be the date the request is received or 6 months after the date of remarriage, whichever comes later. The recipient's retirement benefit shall be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1987, c. 612, §11 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 612, §§7-11 (AMD). 1999, c. 744, §15 (AMD). 1999, c. 744, §17 (AFF). 2001, c. 118, §9 (AMD).



5 §18405-A. Divorce

If the recipient of a reduced service retirement benefit under section 18404, subsection 3, 4, 5-A, 5-B, 5-C, 5-D or 5-E is granted a divorce either after retirement or before a retirement beneficiary is named, the following provisions apply. [2001, c. 118, §10 (AMD).]

1. Election of benefit for different beneficiary. The recipient may elect to have the reduced retirement benefit paid under the same option to a different beneficiary except when the former spouse is named as retirement beneficiary at the time the divorce is granted, in which case the election may be made only under the following conditions:

A. The spouse or former spouse who was originally named as retirement beneficiary must have been the sole beneficiary of the reduced retirement benefit under section 18404, subsection 3, 4, 5-A, 5-B, 5-C, 5-D or 5-E; and [2001, c. 118, §11 (AMD).]

B. The recipient and the spouse or former spouse who was originally named retirement beneficiary must agree to the change of beneficiary. Prior to this agreement, the executive director shall ensure that the spouse or former spouse who was originally named as retirement beneficiary has been counseled by an employee of the retirement system regarding the financial effect of giving up rights as a beneficiary and has signed a statement that the information has been received and understood. [1995, c. 604, §6 (AMD).]

[ 2005, c. 560, §4 (AMD) .]

2. Time and manner of election. The recipient may make the election at any time after the divorce is granted by:

A. Sending a written request to the executive director; and [1991, c. 302, §2 (NEW).]

B. Submitting evidence of the divorce. [1991, c. 302, §2 (NEW).]

[ 1991, c. 302, §2 (NEW) .]

3. Amount of benefit. The amount of the benefit payable under the option elected is the actuarial equivalent, at the date of the beginning of payment of benefits under this section, of the amount of reduced retirement benefit the recipient has been receiving, plus the amount expected to be paid to the original spouse after the recipient's death.

[ 1991, c. 320, §2 (NEW) .]

4. Effective date of coverage of new beneficiary. The effective date of the designation of the recipient's new beneficiary is the date the request is received. The recipient's retirement benefit must be adjusted on the first day of the month following the effective date of the new designation of beneficiary.

[ 1991, c. 320, §2 (NEW) .]

SECTION HISTORY

1991, c. 320, §2 (NEW). 1995, c. 604, §§4-6 (AMD). 1999, c. 744, §16 (AMD). 1999, c. 744, §17 (AFF). 2001, c. 118, §§10,11 (AMD). 2005, c. 560, §4 (AMD).



5 §18406. Liability for payment of benefits

1. Retirement system. The retirement system's liability for payment of benefits is governed as follows.

A. The retirement system is not liable for the payment of any benefits to employees or retirees of any participating local district for which reserves have not been previously created from funds contributed by the participating local district or its employees for those benefits. [1985, c. 801, §§ 5, 7 (NEW).]

B. The retirement system is liable for payment of survivor benefits to beneficiaries of a participating local district member if the participating local district has elected survivor benefits. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Participating local districts. If, when the contributions of a participating local district are computed for any fiscal year in accordance with sections 18302 and 18303, any of the reserve funds of the participating local district are less than the liabilities of the reserve fund, then the amount of the contributions to be paid shall be increased either:

A. By the amount the liabilities exceed the reserve funds; or [1985, c. 801, §§ 5, 7 (NEW).]

B. At the option of the participating local district, by the total amount of benefits payable during the fiscal year from the reserve funds that have a deficit. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18407. Cost-of-living adjustment to retirement benefit

Cost-of-living adjustments to the retirement benefits being paid to retired participating local district employees shall be governed as follows. [1985, c. 801, §§5, 7 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Covered district" means a participating local district that provides coverage under the United States Social Security Act for its employees. [1985, c. 801, §§5, 7 (NEW).]

B. "Noncovered district" means a participating local district that does not provide coverage by the United States Social Security System for its employees. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Noncovered districts. Notwithstanding section 18202 and except as provided in this subsection, subsections 3 to 5 apply to all retired employees of noncovered districts and to beneficiaries of those retired employees.

A. A noncovered district that has withdrawn from participation in the Participating Local District Retirement Program on or before June 30, 1987, under section 18203 is not required to provide cost-of-living adjustments for its retired employees or their beneficiaries. [2007, c. 491, §236 (AMD).]

B. A noncovered district which, on or after September 19, 1985, engages in collective bargaining or has in force a collective bargaining agreement under Title 26, chapter 9-A, with some or all of the district's members is not required by this section to provide cost-of-living adjustments for its retired employees or their beneficiaries. When the district subsequently agrees through the collective bargaining process to provide the cost-of-living adjustment under this section, the adjustment shall apply to all the district's retired employees or their beneficiaries receiving retirement allowances. [1985, c. 801, §§5, 7 (NEW).]

[ 2007, c. 491, §236 (AMD) .]

3. Covered districts. A covered district may provide cost-of-living adjustments for its retired employees or their beneficiaries by application to the board of trustees supplying the necessary information. Upon acceptance of such a plan, the district shall supply a certified copy of its action and a statement of agreement of payment and costs.

[ 1985, c. 801, §§5, 7 (NEW) .]

4. Determination of adjustment for participating local districts not covered by chapter 427. The cost-of-living adjustment is determined as follows.

A. Except as provided in paragraph A-1, whenever there is a percentage increase in the Consumer Price Index from July 1st to June 30th, the board shall automatically make an equal percentage increase in retirement benefits, beginning in September, up to a maximum annual increase of 4%. [2009, c. 473, §5 (AMD).]

A-1. If there is a percentage decrease in the Consumer Price Index from July 1st to June 30th, the board shall set the percentage change at 0% for that September. The adjustment for the following year must be set based on the actuarially compounded Consumer Price Index for both years in a cost-neutral manner. If the Consumer Price Index in the subsequent year or years is not sufficient to allow for the adjustment to be cost-neutral for the 2 years, then the adjustment needed for cost-neutrality must continue to be applied to following years until such time as the cost-neutrality requirement is met. [2009, c. 473, §6 (AMD).]

B. Whenever the annual percentage change in the Consumer Price Index from July 1st to June 30th exceeds 4%, the board shall make whatever adjustments in the retirement benefits are necessary to reflect an annual increase of 4% and shall report that adjustment and the actual increase in the Consumer Price Index to the Legislature by February 1st of the following year. [2013, c. 391, §6 (AMD).]

C. Notwithstanding any other provision of this section, the amount of annual retirement benefit otherwise payable under this Part may not be less than the retired member received on the effective date of his retirement or on July 1, 1977, whichever amount is greater. [1985, c. 801, §§5, 7 (NEW).]

[ 2013, c. 391, §6 (AMD) .]

5. Cost. The board shall determine the costs of the adjustments under this section and shall include those costs in the annual valuation.

[ 1985, c. 801, §§5, 7 (NEW) .]

6. Eligibility. Cost-of-living adjustments under subsection 4 must be applied to the retirement benefits of all retirees who have been retired for at least 6 months before the date that the adjustment becomes payable. Beneficiaries of deceased retirees and members are eligible for the cost-of-living adjustment at the same time the deceased retiree would have become eligible.

[ 2013, c. 391, §7 (AMD) .]

7. Determination of adjustment for participating local districts covered by chapter 427. The cost-of-living adjustment is determined as follows.

A. Prior to July 1, 2014, the determination of cost-of-living adjustments for retirees from participating local districts covered by chapter 427 is governed by subsection 4. [2013, c. 391, §8 (NEW).]

B. Except as provided in paragraph C, whenever there is a percentage increase in the Consumer Price Index from July 1st to June 30th, the board shall automatically make an equal percentage increase in retirement benefits, beginning in September, up to a maximum annual increase of 3%. [2013, c. 391, §8 (NEW).]

C. If there is a percentage decrease in the Consumer Price Index from July 1st to June 30th, the board shall set the percentage change at 0% for that September. The adjustment for the following year must be set based on the actuarially compounded Consumer Price Index for both years in a cost-neutral manner. If the Consumer Price Index in the subsequent year or years is not sufficient to allow for the adjustment to be cost-neutral for the 2 years, the adjustment needed for the cost-neutrality must continue to be applied to following years until such time as the cost-neutrality requirement is met. [2013, c. 391, §8 (NEW).]

D. Whenever the annual percentage change in the Consumer Price Index from July 1st to June 30th exceeds 3%, the board shall make whatever adjustments in the retirement benefits are necessary to reflect an annual increase of 3% and shall report that adjustment and the actual increase in the Consumer Price Index to the Legislature by February 1st of the following year. [2013, c. 391, §8 (NEW).]

E. Notwithstanding any other provision of this section, the amount of annual retirement benefit otherwise payable under this Part may not be less than the retired member received on the effective date of retirement or on July 1, 1977, whichever amount is greater. [2013, c. 588, Pt. E, §3 (AMD).]

[ 2013, c. 588, Pt. E, §3 (AMD) .]

8. Eligibility. Cost-of-living adjustments under subsection 7 must be applied to the retirement benefits of retirees as follows.

A. For retirees who retire prior to September 1, 2015, a cost-of-living adjustment is applied if the retiree has been retired for at least 6 months before the date that the adjustment becomes payable. [2013, c. 391, §8 (NEW).]

B. For retirees who retire on or after September 1, 2015, a cost-of-living adjustment is applied if the retiree has been retired for at least 12 months before the date that the adjustment becomes payable. [2013, c. 391, §8 (NEW).]

C. A beneficiary of a deceased retiree or member is eligible for the cost-of-living adjustment at the same time the deceased retiree or member would have become eligible. [2013, c. 391, §8 (NEW).]

[ 2013, c. 391, §8 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1993, c. 595, §10 (AMD). 2007, c. 249, §30 (AMD). 2007, c. 491, §236 (AMD). 2009, c. 433, §§5, 6 (AMD). 2009, c. 473, §§5, 6 (AMD). 2013, c. 391, §§6-8 (AMD). 2013, c. 588, Pt. E, §3 (AMD).



5 §18408. Payment of benefits when a district disbands or dissolves

If the membership of the employees of a participating local district ceases under section 18255, the funds that have been established under the Participating Local District Retirement Program for that district must be used to provide benefits for members or beneficiaries at the date of the cessation of membership. [2007, c. 491, §237 (AMD).]

1. Allocation. The amount of the funds that have been established under the Participating Local District Retirement Program for the district at the date of the cessation of membership must be allocated by the board in an equitable manner to provide benefits for the members or beneficiaries:

A. In accordance with this Part as in effect at the date of the cessation; and [1985, c. 801, §§ 5, 7 (NEW).]

B. Based upon years of creditable service, average final compensation and accumulated contributions as of the date of the cessation, in the following order of priority:

(1) For the benefit of members to the extent of the then value of their accumulated contributions in the Members' Contribution Fund;

(2) If any funds remain after allocation under subparagraph (1), then for the benefit of beneficiaries then receiving payment of benefits after cessation of payments to those beneficiaries, in proportion to the then actuarial value of their respective benefits, but not to exceed the amount of those values;

(3) If any funds remain after allocation under subparagraph (2), then for the benefit of members with at least 10 years of creditable service who are not then receiving benefit payments, to the extent of the actuarial value of their retirement allowances not provided by their accumulated contributions, allocating the funds on the basis of the oldest ages first; and

(4) If any funds remain after allocation under subparagraph (3), then for the benefit of members in service with the district on the date of the cessation with less than 10 years of creditable service, who are not then receiving benefit payments, to the extent of the actuarial value of their retirement allowances not provided by their accumulated contributions, allocating the funds on the basis of the oldest ages first. [1985, c. 801, §§ 5, 7 (NEW).]

[ 2007, c. 491, §238 (AMD) .]

2. Manner of payment. The allocation of the funds under subsection 1, as decided by the board, may be carried out through the continuance of the benefit payments or the funds may be distributed in one lump sum to the persons entitled to the benefits under subsection 1.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Right to benefits. No member may be deprived of his right to any benefits under this section solely because he later terminates employment with the participating local district before his service retirement date.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §§237, 238 (AMD).



5 §18409. Payment from certain funds

All benefits payable under this chapter must be paid from the Retirement Allowance Fund, except those payable from the Members' Contribution Fund or as specifically provided in this chapter. [2007, c. 249, §31 (AMD).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §31 (AMD).



5 §18410. Incorrect records

If any error in any record of the retirement system results in a member or beneficiary receiving more or less from the system than he would have been entitled to receive had the record been correct, payments shall, as far as practicable, be adjusted so that the actuarial equivalent of the benefit to which he was correctly entitled is paid. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18411. Earnable compensation continued

For purposes of determining benefits under this chapter, the earnable compensation of a member retired with a disability retirement allowance under article 3 is assumed to be continued after his date of termination of service: [1985, c. 801, §§ 5, 7 (NEW).]

1. Rate. At the same rate as received immediately before the date of termination of service; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Percentage adjustments. Subject to the same percentage adjustments, if any, that may apply to the amount of retirement allowance of the beneficiary under section 18407.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18412. Limitation on benefits

Benefits are limited as follows: [1987, c. 256, §34 (NEW).]

1. One benefit only. A beneficiary may select only one benefit, regardless of how many benefits he qualifies for; and

[ 1987, c. 256, §34 (NEW) .]

2. Election final. Except as provided in section 18403, subsection 4, and section 18553, subsection 8, if a beneficiary elects a benefit after receiving reasonable notification of available options from the retirement system, the beneficiary's election of a benefit is final and may not be changed or revoked at a later date.

[ 1991, c. 548, Pt. A, §3 (AMD) .]

SECTION HISTORY

1987, c. 256, §34 (NEW). 1991, c. 548, §A3 (AMD).



5 §18413. Election to reduce or discontinue benefits

Any retiree or member who is retired or will retire may elect to reduce or discontinue receiving any benefit upon written request, duly certified and acknowledged, to the executive director. [1993, c. 387, Pt. A, §20 (NEW).]

SECTION HISTORY

1993, c. 387, §A20 (NEW).






Article 2: SERVICE RETIREMENT BENEFITS

5 §18451. Qualification for benefits for members not covered under chapter 427

Qualification for service retirement benefits for a member not covered under chapter 427 is governed by subsection 1, 2 or 3, unless the requirements of section 18453 are satisfied, in which case one or more of the subsections of section 18453 governs. [2013, c. 391, §9 (AMD).]

1. Member in service. A member who is in service when reaching 60 years of age, or is in service after reaching 60 years of age, qualifies for a service retirement benefit if the member:

A. Retires upon or after reaching 60 years of age and has been in service for a minimum of one year immediately before retirement; [1999, c. 756, §16 (AMD).]

B. [1999, c. 756, §17 (RP).]

C. [1987, c. 256, §36 (RP).]

D. Except as provided in paragraph E, has at least 10 years of creditable service, which, for the purpose of determining completion of the 10-year requirement, may include creditable service as a member of the Legislative Retirement Program; or [2007, c. 491, §239 (AMD).]

E. Has at least 5 years of creditable service, which, for the purposes of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program, and:

(1) Was in service on October 1, 1999;

(2) Had left prior to October 1, 1999 with or without withdrawing contributions and on or after October 1, 1999 returned to service; or

(3) Was first in service on or after October 1, 1999. [2007, c. 491, §240 (AMD).]

[ 2007, c. 491, §§239, 240 (AMD) .]

2. Member not in service. A member who is not in service when reaching 60 years of age qualifies for a service retirement benefit if the member:

A. Retires upon or after reaching 60 years of age and, except as provided in paragraph D, has at least 10 years of creditable service, which, for the purpose of determining completion of the 10-year requirement, may include creditable service as a member of the Legislative Retirement Program; or [2007, c. 491, §241 (AMD).]

B. [1999, c. 756, §20 (RP).]

C. [1987, c. 256, §37 (RP).]

D. Has at least 5 years of creditable service, which, for the purposes of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program, and:

(1) Was in service on October 1, 1999;

(2) Had left service prior to October 1, 1999 with or without withdrawing contributions and on or after October 1, 1999 returned to service; or

(3) Was first in service on or after October 1, 1999. [2007, c. 491, §242 (AMD).]

[ 2007, c. 491, §§241, 242 (AMD) .]

3. Member with creditable service of 25 years or more. A member, whether or not in service at retirement, who has completed 25 or more years of creditable service qualifies for a service retirement benefit if the member retires at any time after completing 25 years of service, which may include, for the purpose of meeting eligibility requirements, creditable service as a member of the Legislative Retirement Program under Title 3, section 701, subsection 8.

A. [1987, c. 256, §38 (RP).]

B. [1987, c. 256, §38 (RP).]

[ 2007, c. 491, §243 (AMD) .]

3-A. Five-year minimum creditable service requirement for eligibility to receive service retirement benefit at applicable age; applicability. The minimum requirement of 5 years of creditable service for eligibility to receive service retirement benefits under subsection 1, paragraph E or subsection 2, paragraph D applies only to:

A. A member who is in service on October 1, 1999; [1999, c. 756, §23 (NEW).]

B. Upon return to service, a member who had left service prior to October 1, 1999 with or without withdrawing that member's contributions and on or after October 1, 1999 returned to service; or [1999, c. 756, §23 (NEW).]

C. A member who was first in service on or after October 1, 1999. [1999, c. 756, §23 (NEW).]

For those members to whom the 5-year minimum creditable service requirement does not apply, the 10-year minimum creditable service requirement for eligibility to receive service retirement benefits remains in effect on and after October 1, 1999.

[ 1999, c. 756, §23 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§35-38 (AMD). 1987, c. 402, §A74 (AMD). 1989, c. 78, §§5,6 (AMD). 1999, c. 756, §§16-23 (AMD). 2007, c. 491, §§239-243 (AMD). 2013, c. 391, §9 (AMD).



5 §18451-A. Qualification for benefits for members covered under chapter 427

Qualification for service retirement benefits for a member covered under chapter 427 is governed by subsection 1 or 2, unless the requirements of a special plan, as established by the board by rule, have been met. [2013, c. 391, §10 (NEW).]

1. Members prior to July 1, 2014. Qualification for a service retirement benefit for a member covered under chapter 427 who was a member of a plan provided under chapter 427 prior to July 1, 2014 is governed by section 18451.

[ 2013, c. 391, §10 (NEW) .]

2. Members after June 30, 2014. Qualification for a service retirement benefit for a member who is first covered under chapter 427 after June 30, 2014 is governed as follows.

A. A member who is in service when reaching 65 years of age, or is in service after reaching 65 years of age, qualifies for a service retirement benefit if the member:

(1) Retires upon or after reaching 65 years of age and has been in service for a minimum of one year immediately before retirement; or

(2) Has at least 5 years of creditable service, which, for the purposes of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program. [2013, c. 588, Pt. E, §4 (AMD).]

B. A member who is not in service when reaching 65 years of age qualifies for a service retirement benefit if the member:

(1) Retires upon or after reaching 65 years of age; and

(2) Has at least 5 years of creditable service, which, for the purposes of determining completion of the 5-year requirement, may include creditable service as a member of the Legislative Retirement Program. [2013, c. 391, §10 (NEW).]

C. A member, whether or not in service at retirement, who has completed 25 or more years of creditable service qualifies for a service retirement benefit if the member retires at any time after completing 25 years of service, which may include, for the purpose of meeting eligibility requirements, creditable service as a member of the Legislative Retirement Program. [2013, c. 391, §10 (NEW).]

[ 2013, c. 588, Pt. E, §4 (AMD) .]

SECTION HISTORY

2013, c. 391, §10 (NEW). 2013, c. 588, Pt. E, §4 (AMD).



5 §18452. Computation of benefit

1. Member in service. The total amount of the service retirement benefit for members qualified under section 18451, subsection 1, equals:

A. 1/50 of the member's average final compensation multiplied by the number of years of his membership service; and [1985, c. 801, §§5, 7 (NEW).]

B. If the member has prior service, 1/50 of his average final compensation multiplied by the number of years of prior service provided, that the number of years of prior service used in this computation may not exceed 25 years unless the participating local district has made the election provided under section 18352, subsection 2. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Member not in service. The amount of the service retirement benefit for members qualified under section 18451, subsection 2, shall be computed in accordance with subsection 1.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Member with creditable service of 25 years or more. The amount of the service retirement benefit for members qualified under section 18451, subsection 3 is computed in accordance with subsection 1, except that:

A. The amount arrived at under subsection 1 is reduced by applying to that amount the percentage that a life annuity due at 60 years of age bears to the life annuity due at the age of retirement. [2013, c. 391, §11 (AMD).]

B. For the purpose of making the computation under paragraph A, the board-approved tables of annuities in effect at the date of the member's retirement is used. [2013, c. 391, §11 (AMD).]

The amount of the service retirement benefit for members qualified under section 18451-A, subsection 2, paragraph C is computed in accordance with subsection 1, except that the benefit is reduced by 6% for each year that the member's age precedes 65 years of age.

[ 2013, c. 391, §11 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2013, c. 391, §11 (AMD).



5 §18453. Special retirement benefits

A participating local district may, by filing with the board a duly certified copy of its action, provide, in lieu of any other retirement benefit in this Part, special retirement benefit plans in this section. If a member retires after becoming qualified to retire under section 18451 or 18451-A, the member's retirement benefit must be computed in accordance with section 18452, if that amount is greater than the amount computed under this section. [2013, c. 391, §12 (AMD).]

1. Employee Special Plan #1. A retirement benefit equal to 1/2 average final compensation for members who have reached 60 years of age and who have at least 30 years of creditable service.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Employee Special Plan #2. A retirement benefit to police officers, firefighters, sheriffs, full-time deputy sheriffs, county corrections employees, emergency medical services persons as defined in Title 32, section 83, subsection 12, including but not limited to first responders, emergency medical technicians, advanced emergency medical technicians and paramedics, or any other participating local district employees who have completed 20 to 25 years of creditable service, the number of years to be selected by the participating local district. For the purposes of this subsection, "county corrections employees" means employees of the county who are employed at a county jail and whose duties include contact with prisoners or juvenile detainees. The benefits must be computed as follows:

A. Except as provided in paragraph B, 1/2 of the member's average final compensation; or [2001, c. 368, §1 (AMD).]

B. If the member's benefit would be greater, the part of the service retirement benefit based upon membership service before July 1, 1977, is determined, on a pro rata basis, on the member's current annual salary on the date of retirement or current final compensation, whichever is greater, and the part of the service retirement benefit based upon membership service after June 30, 1977, is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §21 (AMD).]

[ 2013, c. 602, Pt. B, §2 (AMD) .]

3. Firefighter and Emergency Medical Services Person Special Plan #1. A retirement benefit equal to 1/2 of the member's average final compensation to a firefighter, including the chief of a fire department, and an emergency medical services person as defined in Title 32, section 83, subsection 12, including but not limited to a first responder, emergency medical technician, advanced emergency medical technician and paramedic, who has completed at least 25 years of creditable service in that capacity and who retires upon or after reaching age 55.

[ 2013, c. 602, Pt. B, §3 (AMD) .]

4. Firefighter and Emergency Medical Services Person Special Plan #2. A retirement benefit to a firefighter, including the chief of a fire department, and an emergency medical services person as defined in Title 32, section 83, subsection 12, including but not limited to a first responder, emergency medical technician, advanced emergency medical technician and paramedic, who has completed at least 25 years of creditable service in that capacity and who retires upon or after reaching age 55. The benefits shall be computed as follows:

A. Except as provided in paragraph B, 2/3 of the member's average final compensation; or [2013, c. 602, Pt. B, §4 (AMD).]

B. If the member's benefit would be greater, the part of the service retirement benefit based upon membership service before July 1, 1977, is determined, on a pro rata basis, on the member's current final compensation and the part of the service retirement benefit based upon membership service after June 30, 1977, is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §22 (AMD).]

[ 2013, c. 602, Pt. B, §4 (AMD) .]

5. Firefighter and Emergency Medical Services Person Special Plan #3. A retirement benefit to a firefighter, including the chief of a fire department, and an emergency medical services person as defined in Title 32, section 83, subsection 12, including but not limited to a first responder, emergency medical technician, advanced emergency medical technician and paramedic, who has completed 20 to 25 years of creditable service in that capacity, the number of years to be selected by the participating local district and who retires at any age. The benefits shall be computed as follows:

A. Except as provided under paragraph B, 2/3 of the member's average final compensation; or [2013, c. 602, Pt. B, §5 (AMD).]

B. If the member's benefit would be greater, the part of the service retirement benefit based upon membership service before July 1, 1977, is determined, on a pro rata basis, on the member's current final compensation and the part of the service retirement benefit based upon membership service after June 30, 1977, is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §23 (AMD).]

[ 2013, c. 602, Pt. B, §5 (AMD) .]

6. Police Officer Special Plan #1. A retirement benefit equal to 1/2 of his average final compensation to a police officer, including the chief of a police department, who has completed at least 25 years of creditable service in that capacity and who retires upon or after reaching age 55.

[ 1985, c. 801, §§5, 7 (NEW) .]

7. Police Officer Special Plan #2. A retirement benefit to a police officer, including the chief of a police department, who has completed at least 25 years of creditable service in that capacity and who retires upon or after reaching age 55. The benefits shall be computed as follows:

A. Except as provided under paragraph B, 2/3 of his average final compensation; or [1985, c. 801, §§5, 7 (NEW).]

B. If the member's benefit would be greater, the part of the service retirement benefit based upon membership service before July 1, 1977, is determined, on a pro rata basis, on the member's current final compensation and the part of the service retirement benefit based upon membership service after June 30, 1977, is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §24 (AMD).]

[ 1993, c. 387, Pt. A, §24 (AMD) .]

8. Police Officer and County Corrections Employee Special Plan #3. A retirement benefit equal to 2/3 of average final compensation to a police officer, including the chief of a police department, or county corrections employee who has completed 20 to 25 years of creditable service in that capacity, the number of years to be selected by the participating local district and who retires at any age. For the purposes of this subsection, "county corrections employee" means an employee of a county who is employed at a county jail and whose duties include contact with prisoners or juvenile detainees. The benefits must be computed as follows:

A. Except as provided under paragraph B, 2/3 of the member's average final compensation; or [2001, c. 368, §2 (AMD).]

B. If the member's benefit would be greater, the part of the service retirement benefit based upon membership service before July 1, 1977, is determined, on a pro rata basis, on the member's current final compensation and the part of the service retirement benefit based upon membership service after June 30, 1977, is determined in accordance with paragraph A. [1993, c. 387, Pt. A, §25 (AMD).]

[ 2001, c. 368, §2 (AMD) .]

9. Sheriff, Deputy Sheriff and other county corrections employee special plan. A retirement benefit equal to 1/2 of the average final compensation to a sheriff, deputy sheriff or county corrections employee who has completed at least 25 years of creditable service in that capacity and who retires upon or after reaching age 55. For the purposes of this subsection, "county corrections employee" means an employee of a county who is employed at a county jail and whose duties include contact with prisoners or juvenile detainees.

[ 2001, c. 368, §3 (AMD) .]

10. Additional Benefits #1. An additional retirement benefit for all employees qualifying under subsections 1 to 9 of 2% of average final compensation for each year of membership service not included in the age and service conditions for retirement under those subsections.

[ 1987, c. 256, §39 (AMD) .]

11. Additional Benefits #2. An additional retirement benefit for any class of employees qualifying under subsections 1 to 9 of 2% of average final compensation for each year of membership service in the qualifying employment served after completion of the age and service conditions under those subsections and after the effective date of the action by the participating local district.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §39 (AMD). 1993, c. 387, §§A21-25 (AMD). 2001, c. 368, §§1-3 (AMD). 2013, c. 391, §12 (AMD). 2013, c. 602, Pt. B, §§2-5 (AMD).



5 §18454. Spouse option; no reduction

A participating local district may, by filing with the board a duly certified copy of its action, provide for all of its employees, in lieu of the benefit provided by section 18404, subsection 1, a benefit in accordance with the following terms and conditions. [1989, c. 78, §7 (RPR).]

1. Limitation on beneficiary. Beneficiaries eligible to receive the benefit under this section are limited to a surviving spouse or a dependent child or children.

A. [1989, c. 78, §7 (RP).]

B. [1989, c. 78, §7 (RP).]

C. [1989, c. 78, §7 (RP).]

[ 1989, c. 78, §7 (RPR) .]

2. Payment to retiree. A retirement benefit based upon section 18404, subsection 1, shall be paid to the retiree during the retiree's lifetime. Upon the death of the retiree, 1/2 of the amount being paid to the retiree shall be paid to the beneficiary the retiree has nominated by written designation duly acknowledged and filed with the executive director at the time of retirement, if the beneficiary survives the retiree.

[ 1989, c. 78, §7 (RPR) .]

3. Surviving spouse. If the designated beneficiary is a surviving spouse, the benefit shall continue during the lifetime of the beneficiary.

[ 1989, c. 78, §7 (RPR) .]

4. Dependent child or children. If the designated beneficiary is a dependent child or dependent children, the benefit shall be paid to the dependent child, or if 2 or more dependent children are designated beneficiaries, the benefit shall be divided equally among them. When a dependent child ceases to meet the definition of dependent child, the benefit shall be divided among the remaining dependent children or paid to the remaining dependent child. Payment of the benefit shall continue until the remaining dependent child dies or ceases to meet the definition of "dependent child" under section 17001, subsection 12.

[ 1989, c. 78, §7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 78, §7 (RPR).



5 §18455. Law governing benefit determination

1. Termination on or after January 1, 1976. If a member's final termination of service occurred on or after January 1, 1976, the retirement system law in effect on the date of termination shall govern the member's service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Termination before January 1, 1976. If a member's final termination of service occurred before January 1, 1976, the retirement system law in effect on January 1, 1976, shall govern the member's service retirement benefit.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18456. Minimum benefit

Any member who has 10 or more years of creditable service at retirement is entitled to a minimum service retirement benefit of $100 a month. Any former participating local district employee who had 10 or more years of creditable service and who is receiving a retirement allowance, including adjustments provided by section 18407, which is less than $100 a month, shall have his retirement benefit increased to $100 a month the first day of the month following adoption of this section by the participating local district. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18457. Restoration to service (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 739, §§43,48 (AMD). 2001, c. 699, §4 (RP).



5 §18458. Recomputation of benefit

When a participating local district adopts the benefits provided by the Public Laws of 1973, chapter 542, benefits for former employees receiving a retirement benefit shall be recomputed as follows. [1985, c. 801, §§ 5, 7 (NEW).]

1. 1/50 basis. Each person receiving a service retirement benefit is entitled to a recomputation of benefits based upon the change in formula to a 1/50 basis.

A. The amount resulting from the recomputation, not including retirement benefit adjustments granted under section 18407, shall be paid to the retirement benefit recipient effective the first day of the month following the effective date of adoption of these benefits by the participating local district. [1985, c. 801, §§ 5, 7 (NEW).]

B. Adjustments granted under section 18407 may not be changed by a recomputation of benefits under this section. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Three-year average basis. Each person who is receiving a service retirement benefit which had been computed on the basis of a 5-year average highest compensation is entitled to a recomputation of benefits based on a 3-year average highest compensation.

A. If the recomputed benefit represents less than a 2% increase on the basic retirement benefit, not including amounts accrued under section 18407, the recomputed benefit will not be paid. [1985, c. 801, §§ 5, 7 (NEW).]

B. If the recomputed benefit represents more than a 2% increase on the basic retirement benefit, the retirement system shall pay the recomputed benefits, effective the first day of the month following the effective date of adoption of these benefits by the participating local district. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18459. Interchangeable benefits for law enforcement officers

Any service retirement benefits earned by a law enforcement officer under this article which are substantially similar or equal are interchangeable. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18460. Discontinuation and substitution of benefits

A participating local district electing retirement programs under section 18453, subsections 1 to 9, may, by filing with the board a duly certified copy of its action: [1985, c. 801, §§ 5, 7 (NEW).]

1. Discontinue benefits. Discontinue any benefit under any of those subsections to any person qualifying for the benefit who was hired after the effective date of the district's action; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Substitution of benefits. Substitute for the discontinued benefit any other benefit provided in this Part.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18461. Collective bargaining rights

Nothing in section 18453, subsections 1 to 9, may be construed to affect in any way the rights of public employees to engage in collective bargaining for terms and conditions of employment. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18462. Transfer from special plan

A participating local district may provide, by filing with the board a duly certified copy of its action, an additional benefit for employees under special plans who transfer to positions not under special plans. The benefits under subsection 2, paragraph A are not applicable to employees of participating local districts which have not adopted the provisions of section 18453, subsection 10 or 11. [RR 2001, c. 2, Pt. A, §12 (COR).]

1. Special plan defined. As used in this section, unless the context otherwise indicates, "special plan" means any of the retirement programs in section 18453, subsections 2 to 9.

[ 1989, c. 79, §3 (NEW) .]

2. Additional creditable service. Additional creditable service is earned by a former participant in a special plan as follows.

A. A member who has completed the service requirements for retirement under a special plan may transfer to a position not under a special plan and earn service credit for additional service retirement benefits.

(1) The part of a member's service retirement benefit based upon membership service before being transferred shall be computed according to the formula for computing benefits under the special plan that the member was under previously.

(2) The part of the member's benefit based upon membership service after being transferred shall be computed in accordance with section 18452, subsection 1. [1989, c. 79, §3 (NEW).]

B. [2001, c. 699, §5 (RP).]

C. A member who has not completed the service requirements for retirement under a special plan may transfer to a position not under a special plan and shall receive service retirement benefits as follows.

(1) If the benefit is greater, the part of the member's service retirement benefit based upon membership service before being transferred shall be computed according to the formula for computing benefits under the special plan that the member was under previously.

(2) The part of the member's benefit based upon membership service after being transferred shall be computed in accordance with section 18452, subsection 1. [1989, c. 79, §3 (NEW).]

D. A member who has not completed the service requirements for retirement under a special plan, on becoming disabled as defined in section 18501, and on becoming reemployed in a position not under a special plan must on retirement receive retirement benefits as follows.

(1) The part of the member's service retirement based on membership service before becoming disabled must be computed according to the formula for computing benefits under the member's previous special plan.

(2) The part of the member's service retirement based on membership service after becoming reemployed in a position not under a special plan must be computed according to the formula for computing benefits under the member's previous special plan.

(3) If the member is found to be no longer disabled, as defined in section 18501, the member may:

(a) Return to a position under the member's previous special plan; or

(b) Remain in the position that is not under a special plan and have the part of the member's service retirement benefit based on post-disability service computed in accordance with section 18452, subsection 1.

(4) The executive director may require that a member subject to this paragraph undergo medical examinations or tests once each year to determine the member's disability in accordance with section 18503.

(a) If the member refuses to submit to the examination or tests under this subparagraph, the member's retirement benefit must be based on section 17852, subsection 1, until the member withdraws the refusal.

(b) If the member's refusal under division (a) continues for one year, all the member's rights to any further benefits under this paragraph cease. [RR 2011, c. 2, §4 (COR).]

[ RR 2011, c. 2, §4 (COR) .]

3. Reduction of benefits. Upon retirement before reaching normal retirement age, the service retirement benefit of a member who transferred or who was restored to service subject to subsection 2 must be reduced as follows.

A. If the member transferred under the provisions of subsection 2, paragraph A, the portion of the retirement benefit based upon creditable service earned after being transferred must be reduced in accordance with section 18452, subsection 3. [2013, c. 391, §13 (AMD).]

B. [2001, c. 699, §6 (RP).]

C. If the member was transferred subject to subsection 2, paragraph C, the retirement benefit must be reduced in accordance with section 18452, subsection 3. [2013, c. 391, §13 (AMD).]

D. If the member was transferred subject to subsection 2, paragraph D, and:

(1) If the member completes the service or service and age requirements for retirement under the special plan the member was under previously, the retirement benefit may not be reduced; or

(2) If the member does not complete the service or service and age requirements for retirement under the special plan the member was under previously, the retirement benefit must be reduced in accordance with section 18452, subsection 3. [2013, c. 391, §13 (AMD).]

[ 2013, c. 391, §13 (AMD) .]

4. Computation of benefit. The computation of the retirement benefit shall be based upon the member's average final compensation, as defined in section 17001, subsection 4.

[ 1989, c. 79, §3 (NEW) .]

SECTION HISTORY

1989, c. 79, §3 (NEW). RR 2001, c. 2, §A12 (COR). 2001, c. 699, §§5,6 (AMD). RR 2011, c. 2, §4 (COR). 2013, c. 391, §13 (AMD).






Article 3: DISABILITY RETIREMENT BENEFITS

5 §18501. Definition

As used in this article, unless the context otherwise indicates, "disabled" means mentally or physically incapacitated: [1985, c. 801, §§ 5, 7 (NEW).]

1. Permanent. To the extent that it is impossible to perform the duties of his employment position and the incapacity can be expected to be permanent; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Revealed by examination. Such that the incapacity will be revealed by medical examination or tests conducted in accordance with section 18503.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18501-A. Applicability

This article applies to all disabilities for which written applications are received by the executive director before October 1, 1989. All disabilities for which written applications are received by the executive director after September 30, 1989, are subject to article 3-A. [1989, c. 409, §§10, 12 (NEW).]

SECTION HISTORY

1989, c. 409, §§10,12 (NEW).



5 §18502. Application

1. Written application. In order to receive a benefit under this article, the person must apply in writing to the executive director in the format specified by the executive director.

A. The executive director shall obtain medical consultation on each applicant for disability retirement benefits in accordance with related rules established by the board, which must include provisions indicating when a case must be reviewed by a medical board and when alternative means of medical consultation are acceptable. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter II-A. Whether provided by the medical board or by an alternative means, medical consultation obtained by the executive director must be objective and be provided by a physician or physicians qualified to review the case by specialty or experience and to whom the applicant is not known. [1995, c. 643, §17 (NEW).]

[ 1995, c. 643, §17 (AMD) .]

2. Approval. The written application must be approved by the executive director.

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 643, §17 (AMD).



5 §18503. Examination or tests

The examination or tests to determine whether a member is disabled under section 18501 are governed as follows. [1985, c. 801, §§ 5, 7 (NEW).]

1. Agreed upon physician. The examination or tests shall be conducted by a qualified physician mutually agreed upon by the executive director and member claiming to be disabled.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Agreed upon place. The examination or tests shall be conducted at a place mutually agreed upon by the executive director and member claiming to be disabled.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Costs. The costs incurred under subsections 1 and 2 shall be paid by the retirement system.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18504. Qualification for benefit

1. Qualification. Except as provided in subsection 2, a member qualifies for a disability retirement benefit if the member becomes disabled while in service and, for a member who by election remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 12, before normal retirement age.

A. [1991, c. 887, §12 (RP).]

B. [1991, c. 887, §12 (RP).]

[ 1997, c. 384, §10 (AMD) .]

2. Exception. A member with fewer than 5 years of continuous creditable service preceding that member's last date of service is not eligible for a disability retirement benefit if the disability is the result of a physical or mental condition that existed before the member's membership in a retirement program of the Maine Public Employees Retirement System, unless the disability is a result of, or has been substantially aggravated by, an injury or accident received in the line of duty but from events or circumstances not usually encountered within the scope of the member's employment.

[ 2009, c. 322, §9 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 434, §3 (AMD). 1991, c. 887, §12 (AMD). 1997, c. 384, §10 (AMD). 2007, c. 491, §244 (AMD). 2009, c. 322, §9 (AMD).



5 §18505. Computation of benefit

When a member qualified under section 18504 retires, the member is entitled to receive a disability retirement benefit equal to 59% of the member's average final compensation. The 59% level must be reviewed for cost-neutral comparability as a part of the actuarial investigation provided under section 17107, subsection 2, paragraph E, beginning with the investigation made January 1, 1997 and every 6 years thereafter. The review that takes place every 6 years must compare actual experience under the disability plans with actuarial assumptions regarding election and costs of benefits under the new options elected and identify possible options for compliance with the federal Older Workers Benefit Protection Act that protect benefits for employees without additional cost to the State and participating local districts. [1995, c. 643, §18 (AMD).]

A member who by election remains covered, as to qualification for benefits, under section 18504 as written prior to its amendment by Public Law 1991, chapter 887, section 12, qualifies for a disability retirement benefit on meeting the requirements of section 18504, subsection 1, paragraphs C and D. When a member so qualified retires after approval for disability retirement by the executive director in accordance with this Article, the member is entitled to receive a disability retirement benefit equal to 66 2/3% of the member's average final compensation. [1997, c. 384, §11 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 887, §13 (AMD). 1993, c. 595, §11 (AMD). 1995, c. 643, §18 (AMD). 1997, c. 384, §11 (AMD).



5 §18506. Reduction in amount of benefit

1. Excess compensation. If the compensation received from engaging in any gainful occupation by a beneficiary of a disability retirement benefit exceeds $20,000 in calendar year 2000 or in any subsequent calendar year exceeds that amount cumulatively increased by the same percentage adjustments granted under section 18407:

A. The excess must be deducted from the disability or service retirement benefits during the next calendar year, the deductions to be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year for which the benefits are received; and [2001, c. 443, §3 (AMD); 2001, c. 443, §7 (AFF).]

B. The beneficiary shall reimburse the retirement system for any excess payments not deducted under paragraph A. [1985, c. 801, §§5, 7 (NEW).]

[ 2013, c. 391, §14 (AMD) .]

2. Disability payments under other laws. The reduction of disability retirement benefits because of disability benefits received under other laws is governed as follows.

A. The amount of any disability retirement benefit payable under this article must be reduced by any amount received by the beneficiary for the same disability under either or both of the following:

(1) The workers' compensation or similar law, except amounts that may be paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3; or

(2) The United States Social Security Act, if the employment for which creditable service with the employer is allowed was also covered under that Act at the date of disability retirement. [1993, c. 680, Pt. A, §17 (AMD).]

B. Disability retirement benefits shall be calculated as follows:

(1) The initial disability retirement benefit shall be reduced if necessary so that the benefit plus any benefits under paragraph A do not exceed 80% of the beneficiary's average final compensation;

(2) Subsequent cost-of-living adjustments applied to any benefit listed under paragraph A shall be excluded from the calculations under subparagraph (1);

(3) Adjustments under section 18407 shall be applied to that portion of disability retirement benefits calculated under subparagraph (1); and

(4) If a beneficiary receives a benefit under paragraph C, the 80% limit under subparagraph (1) shall not include adjustments under section 18407. [1987, c. 458, §2 (RPR).]

C. The disability retirement benefit may not be reduced below the amount of the retirement benefit which is the actuarial equivalent of the member's accumulated contributions at the time of his retirement. [1985, c. 801, §§5, 7 (NEW).]

D. Lump-sum settlements of benefits that would reduce the disability retirement benefit under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board.

(1) These prorated lump-sum settlements may not include any part of the lump-sum settlement attributable to vocational rehabilitation, attorneys' fees, physicians, nurses, hospital, medical, surgical or related fees or charges or any amount paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3.

(2) These prorated lump-sum settlements must reduce the disability retirement benefit in the same manner and amount as monthly benefits under this subsection. [1993, c. 680, Pt. A, §18 (AMD).]

E. Any dispute about amounts paid or payable under workers' compensation or about the amount of the lump-sum settlement and its attributions must be determined, on petition, by a single member of the Workers' Compensation Board, in accordance with Title 39-A. These determinations may be appealed under Title 39-A, section 322. [1991, c. 885, Pt. E, §14 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 1993, c. 680, Pt. A, §§17, 18 (AMD) .]

3. Restoration to service. If any recipient of a disability retirement benefit is restored to service, and if the total of the recipient's monthly retirement benefit for any year and the recipient's total earnable compensation for that year exceed the recipient's average final compensation at retirement, increased by the same percentage adjustments as have been received under section 18407, the excess must be deducted from the disability retirement benefit payments during the next calendar year.

A. The deductions must be prorated on a monthly basis over the year or part of the year for which benefits are received in an equitable manner prescribed by the board. [2007, c. 491, §245 (AMD).]

B. The recipient of the disability retirement benefit shall reimburse the retirement system for any excess payments not deducted under this section. [1985, c. 801, §§5, 7 (NEW).]

C. If the retirement benefit payments are eliminated by operation of this subsection:

(1) The person again becomes a member of the Participating Local District Retirement Program and begins contributing at the current rate; and

(2) When the person again retires, the person must receive benefits computed on the person's entire creditable service and in accordance with the law in effect at that time. [2007, c. 491, §245 (AMD).]

[ 2013, c. 391, §15 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 458, §2 (AMD). 1989, c. 78, §8 (AMD). 1991, c. 885, §§E13,14 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 680, §§A17,18 (AMD). 2001, c. 443, §3 (AMD). 2001, c. 443, §7 (AFF). 2007, c. 491, §245 (AMD). 2013, c. 391, §§14, 15 (AMD).



5 §18507. Payment of benefit

1. Beginning. If the executive director receives the written application for disability retirement benefits within 6 months after the date of termination of active service of the member, payment of benefits shall begin on the first day of the month following the date of termination of active service of the member. If the executive director receives the written application for disability retirement benefits more than 6 months after the date of termination of active service of the member, payment of benefits shall begin on the first day of the month following the date 6 months prior to the date of receipt by the executive director of the written application, by or on behalf of the member, for disability retirement, provided that payment of benefits shall begin on the first day of the month following the date of termination of active service of the member if it is shown that:

A. It was not reasonably possible to file the application for disability retirement benefits within the 6-month period; and [1987, c. 256, §40 (RPR).]

B. The application was made as soon as was reasonably possible. [1987, c. 256, §40 (RPR).]

[ 1987, c. 256, §40 (RPR) .]

2. Cessation. Payment of disability retirement benefits shall continue as long as a person is disabled, except that:

A. A disability retirement benefit ceases and eligibility for a service retirement benefit begins on the last day of the month in which the service retirement benefit of the beneficiary equals or exceeds the amount of the member's disability retirement benefit. For a member who by election or by having retired on disability retirement prior to October 16, 1992, remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 14, the disability retirement benefit ceases:

(1) On the last day of the month in which the 10th anniversary of the beneficiary's normal retirement age, as defined in section 17001, subsection 23, occurs; or

(2) On the last day of the month in which the service retirement benefit of the beneficiary would equal or exceed the amount of the disability retirement benefit, if that occurs before the 10th anniversary of the beneficiary's normal retirement age. [1997, c. 384, §12 (AMD).]

B. After the disability has continued for 5 years, the disability of the beneficiary must render the beneficiary unable to engage in any substantially gainful activity for which the beneficiary is qualified by training, education or experience. For purposes of this paragraph, the ability to engage in substantially gainful activity is demonstrated by the ability to perform work resulting in annual earnings that exceed $20,000 or 80% of the recipient's average final compensation at retirement, whichever is greater, adjusted by the same percentage adjustments granted under section 18407.

(1) The executive director may require, once each year, a recipient of a disability retirement benefit to undergo medical examinations or tests, conducted in accordance with section 18503, to determine the disability of the beneficiary.

(2) If the beneficiary refuses to submit to the examination or tests under subparagraph (1), the beneficiary's disability retirement benefit is discontinued until the beneficiary withdraws the refusal.

(3) If the beneficiary's refusal under subparagraph (2) continues for one year, all the beneficiary's rights to any further benefits under this article cease.

(4) If it is determined, on the basis of the examination or tests under subparagraph (1), that the disability of a beneficiary no longer exists, the payment of the beneficiary's disability retirement benefit ceases. [2003, c. 675, §3 (AMD).]

C. The person's average final compensation at retirement shall include the same percentage adjustments, if any, that would apply to the amount of retirement benefit of the beneficiary under section 18407. [1985, c. 801, §§5, 7 (NEW).]

D. A full month's benefit shall be paid to the beneficiary or estate of the disability retirement recipient for the month in which he dies. [1987, c. 256, §42 (NEW).]

[ 2003, c. 675, §3 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §§40-42 (AMD). 1991, c. 887, §14 (AMD). 1997, c. 384, §12 (AMD). 2003, c. 675, §3 (AMD).



5 §18508. Statement of health (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1995, c. 643, §19 (RP).



5 §18509. Statement of compensation

1. Requirement. The executive director shall require each beneficiary of a disability retirement benefit to submit, each calendar year, a statement of his compensation received from engaging in any gainful occupation during that year.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Failure to submit statement. Failure to submit the statement under subsection 1, shall result in the following.

A. If the beneficiary fails to submit the statement required under subsection 1 within 30 days of receipt of the executive director's request for the statement, the beneficiary's disability retirement benefit shall be discontinued until the statement is submitted. [1985, c. 801, §§ 5, 7 (NEW).]

B. If the beneficiary fails to submit the statement required under subsection 1 within one year of receipt of the executive director's request for the statement, all the beneficiary's rights to any further benefits shall cease. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18510. Optional election

1. Election. Any beneficiary entitled to a disability retirement benefit under section 1122 of the former retirement system law, as in effect immediately before July 1, 1977, may elect to be governed by this article instead of the law applicable to the disability retirement benefit which he is receiving.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Manner of election. The election under subsection 1 must be made by written application to the executive director within 6 months after adoption of this article by the participating local district.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Effect of election. If the election under subsection 1 is made, this article shall apply from the date of the beneficiary's original eligibility for disability retirement, but any increases in benefits may only be granted from the date of election.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18511. Presumption of disability for active firefighters

1. Definition. For purposes of this section, a person is considered to be an active member of a municipal fire department or of a volunteer fire department or volunteer firefighters' association if the person aids in the extinguishment of fires, whether or not the person has administrative duties or other duties as a member of the department or association.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Presumption. It is presumed that a member incurred a disability in the line of duty that occurred while in actual performance of duty at some definite time and place and that was not caused by the willful negligence of the member if:

A. The disability is the result of a cardiovascular injury that occurred, or a cardiovascular or pulmonary disease that developed, within 6 months of having participated in firefighting or in a training or drill that involved firefighting; and [2009, c. 322, §10 (AMD).]

B. The member was an active member of a municipal fire department or of a volunteer fire association, as defined in Title 30-A, section 3151, for at least 2 years before the injury or the onset of the disease. [2009, c. 322, §10 (AMD).]

C. [2009, c. 322, §10 (RP).]

[ 2009, c. 322, §10 (AMD) .]

3. Rebuttal. This presumption is subject to rebuttal in accordance with the Maine Rules of Evidence, Rule 301.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 878, §B6 (AMD). 2009, c. 322, §10 (AMD).



5 §18512. Rehabilitation

Upon agreement of the executive director and the person, rehabilitation services may be provided to any person who is the recipient of a disability retirement benefit under this article as a means to the person being able to return to substantially gainful activity. As a condition of entering into an agreement to provide rehabilitation services, the executive director must determine that rehabilitation is feasible, that rehabilitation is consistent with the purposes of this article, that the recipient is suitable for rehabilitation services and that rehabilitation services are likely to lead to substantially gainful activity. When appropriate, determination of suitability must include consultation with the medical board to determine any medical indications that the recipient should not engage in a rehabilitation program or to identify a recipient too severely disabled to benefit from rehabilitation services in accordance with the purposes of this article. Services must be provided by private and public rehabilitation counselors, government agencies and others approved by the executive director as qualified to provide rehabilitation services. The executive director shall consider a rehabilitation counselor's rate of successfully placing rehabilitated employees in jobs relative to the placement rates of other counselors in the State as fundamental in deciding whether to approve the counselor as qualified. This section does not affect the ongoing requirement that a person remain disabled in order to continue to receive disability benefits. [2003, c. 387, §10 (NEW).]

For the purposes of this section, "person" means any person who is the recipient of a disability retirement benefit. [2003, c. 387, §10 (NEW).]

1. Rehabilitation plan. If the executive director makes the determinations necessary to provide rehabilitation services under this section and rehabilitation agreed to by the parties, the retirement system shall designate a rehabilitation provider to evaluate the person and develop a rehabilitation plan.

[ 2003, c. 387, §10 (NEW) .]

2. Costs. The executive director may contract with rehabilitation providers to develop and carry out approved rehabilitation plans.

A. Except as provided in paragraph B, the executive director shall pay these providers from funds accumulated in the Retirement Allowance Fund, established under section 17251. [2003, c. 387, §10 (NEW).]

B. If the person is entitled to other benefits to meet the cost of rehabilitation services, that person must first apply for and use those benefits to the extent available to pay for the goods and services provided. [2003, c. 387, §10 (NEW).]

[ 2003, c. 387, §10 (NEW) .]

3. Approval of rehabilitation plan. The executive director and the person shall approve any rehabilitation plan developed under subsection 1 and shall indicate in writing their approval of and agreement to the rehabilitation plan. The person shall approve the plan within 30 days or, within that time period, submit to the executive director the name of an alternate provider for the executive director's consideration. If the rehabilitation plan includes return to employment with the employer for whom the person worked before becoming disabled, the employer also shall indicate in writing approval of the plan.

[ 2003, c. 387, §10 (NEW) .]

4. Monitoring of rehabilitation plan. Each rehabilitation plan approved by the executive director must contain a provision for periodic review of progress being made by the person toward achieving the goal of the plan and substantially gainful activity. The provision relating to review must include authority for the executive director to terminate the plan or to amend the plan with the same provider or with a change of provider, based upon results of the review or at the request of the person or the provider. Subsections 1, 2 and 3 apply to any amended plans under this subsection. A person is entitled to a single rehabilitation plan during the course of the person's incapacity except when the person demonstrates that a termination of the plan was reasonable and for good cause. Any entitlement to amend a rehabilitation plan or establish a new plan ends with a determination by the executive director that the person is no longer disabled.

[ 2003, c. 387, §10 (NEW) .]

5. Return to service. If the rehabilitation plan includes return to employment with the person's former employer, that person must be reemployed in accordance with the plan. The executive director shall notify the former employer, in writing, that the person has completed the rehabilitation plan and is ready to return to employment. The former employer shall reemploy the person in the first available position for which that person is qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan.

[ 2003, c. 387, §10 (NEW) .]

6. Employment exception. A person is not required to accept employment that reasonably necessitates relocation or for which the person is not qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan. The disability retirement benefit may not be discontinued except as provided by section 17929 or until the person is reemployed consistent with this section.

[ 2003, c. 387, §10 (NEW) .]

SECTION HISTORY

2003, c. 387, §10 (NEW).






Article 3-A: DISABILITY RETIREMENT BENEFITS AFTER SEPTEMBER 30, 1989

5 §18521. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 409, §§11, 12 (NEW).]

1. Disabled. "Disabled" means that the member is mentally or physically incapacitated under the following conditions:

A. The incapacity is expected to be permanent; [1989, c. 409, §§11, 12 (NEW).]

B. That it is impossible to perform the duties of the member's employment position; [1989, c. 409, §§11, 12 (NEW).]

C. After the incapacity has continued for 2 years, the incapacity must render the member unable to engage in any substantially gainful activity for which the member is qualified by training, education or experience; and [1989, c. 409, §§11, 12 (NEW).]

D. The incapacity may be revealed by examinations or tests conducted in accordance with section 18526. [1989, c. 409, §§11, 12 (NEW).]

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Employment position. "Employment position" means:

A. The position in which the member is employed at the time the member becomes incapacitated; or [1989, c. 409, §§11, 12 (NEW).]

B. A position of comparable stature and equal or greater compensation and benefits which is made available to the member by the member's employer. [1989, c. 409, §§11, 12 (NEW).]

[ 1989, c. 409, §§11, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW).



5 §18522. Applicability

This article applies to all disabilities for which written applications are received by the executive director after September 30, 1989. [1989, c. 409, §§11, 12 (NEW).]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW).



5 §18523. Statement of health (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1995, c. 643, §20 (RP).



5 §18524. Qualification for benefit

1. Qualification. Except as provided in subsection 2, a member qualifies for a disability retirement benefit if disabled while in service and, for a member who by election remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 15, before normal retirement age.

A. [1991, c. 887, §15 (RP).]

B. [1991, c. 887, §15 (RP).]

[ 1997, c. 384, §13 (AMD) .]

2. Exception. A member with fewer than 5 years of continuous creditable service preceding that member's last date of service is not eligible for a disability retirement benefit if the disability is the result of a physical or mental condition that existed before the member's membership in a retirement program of the Maine Public Employees Retirement System, unless the disability is a result of, or has been substantially aggravated by, an injury or accident received in the line of duty but from events or circumstances not usually encountered within the scope of the member's employment.

[ 2009, c. 322, §11 (AMD) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1991, c. 434, §4 (AMD). 1991, c. 887, §15 (AMD). 1997, c. 384, §13 (AMD). 2007, c. 491, §246 (AMD). 2009, c. 322, §11 (AMD).



5 §18525. Application

1. Written application. In order to receive a benefit under this article, the person must apply in writing to the executive director in the format specified by the executive director.

A. The executive director shall obtain medical consultation on each applicant for disability in accordance with related rules established by the board, which must include provisions indicating when a case must be reviewed by a medical board and when alternative means of medical consultation are acceptable. Rules adopted pursuant to this paragraph are routine technical rules as defined in chapter 375, subchapter II-A. Whether provided by the medical board or by an alternative means, medical consultation obtained by the executive director must be objective and be provided by a physician or physicians qualified to review the case by specialty or experience and to whom the applicant is not known. [1995, c. 643, §21 (AMD).]

B. [1997, c. 393, Pt. A, §14 (RP).]

[ 1997, c. 393, Pt. A, §14 (AMD) .]

2. Workers' compensation. If the incapacity upon which the application is based is a result of an injury or accident received in the line of duty, the application must include proof that the member has made application for benefits under the workers' compensation laws.

[ 1995, c. 643, §21 (AMD) .]

3. Social security. If the employment for which creditable service with the employer is allowed was also covered under the United States Social Security Act, the application must include proof that the member has made application for benefits under this Act.

[ 1995, c. 643, §21 (AMD) .]

4. Approval. The written application must be approved by the executive director upon finding that the member has met the requirements of section 18524.

[ 1995, c. 643, §21 (AMD) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1995, c. 643, §§21,22 (AMD). 1997, c. 393, §A14 (AMD).



5 §18526. Examinations or tests

Any examinations or tests recommended by the medical board in accordance with section 17106 or required by the executive director under section 18521, subsection 1, paragraph D; section 18524; section 18529, subsection 2, paragraph B; or section 18533, subsection 3, paragraph A, are governed as follows. [1995, c. 643, §23 (AMD).]

1. Agreed upon physician. The examinations or tests shall be conducted by a qualified physician and, when appropriate, a qualified psychologist mutually agreed upon by the executive director and the member claiming to be disabled.

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Agreed upon place. The examinations or tests shall be conducted at a place mutually agreed upon by the executive director and the member claiming to be disabled.

[ 1989, c. 409, §§11, 12 (NEW) .]

3. Costs. The costs incurred under subsections 1 and 2 shall be paid by the retirement system.

[ 1989, c. 409, §§11, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1995, c. 643, §23 (AMD).



5 §18527. Rehabilitation

Upon agreement of the executive director and the person, rehabilitation services may be provided to any person who is the recipient of a disability retirement benefit under this article as a means to the person being able to return to substantially gainful activity. As a condition of entering into an agreement to provide rehabilitation services, the executive director must determine that rehabilitation is feasible, that rehabilitation is consistent with the purposes of this article, that the recipient is suitable for rehabilitation services and that rehabilitation services are likely to lead to substantially gainful activity. When appropriate, determination of suitability must include consultation with the medical board to determine any medical indications that the recipient should not engage in a rehabilitation program or to identify a recipient too severely disabled to benefit from rehabilitation services in accordance with the purposes of this article. Services must be provided by private and public rehabilitation counselors, government agencies and others approved by the executive director as qualified to provide rehabilitation services. The executive director shall consider a rehabilitation counselor's rate of successfully placing rehabilitated employees in jobs relative to the placement rates of other counselors in the State as fundamental in deciding whether to approve the counselor as qualified. This section does not affect the ongoing requirement that a person remain disabled in order to continue to receive disability benefits. [2003, c. 387, §11 (AMD).]

For the purposes of this section, "person" means any person who is the recipient of a disability retirement benefit. [2003, c. 387, §11 (NEW).]

1. Rehabilitation plan. If the executive director makes the determinations necessary to provide rehabilitation services under this section and rehabilitation is agreed to by the parties, the retirement system shall designate a rehabilitation provider to evaluate the person and develop a rehabilitation plan.

[ 2003, c. 387, §11 (AMD) .]

2. Costs. The executive director may contract with rehabilitation providers to develop and carry out approved rehabilitation plans.

A. Except as provided in paragraph B, the executive director shall pay these providers from funds accumulated in the Retirement Allowance Fund, established under section 17251. [2003, c. 387, §11 (AMD).]

B. If the person is entitled to other benefits to meet the cost of rehabilitation services, that person must first apply for and use those benefits to the extent available to pay for the goods and services provided. [1989, c. 409, §§11, 12 (NEW).]

[ 2003, c. 387, §11 (AMD) .]

3. Approval of rehabilitation plan. The executive director and the person shall approve any rehabilitation plan developed under subsection 1 and shall indicate in writing their approval of and agreement to the rehabilitation plan. The person shall approve the plan within 30 days or, within that time period, submit to the executive director the name of an alternate provider for the executive director's consideration. If the rehabilitation plan includes return to employment with the employer for whom the person worked before becoming disabled, the employer shall also indicate in writing approval of the plan.

[ 2003, c. 387, §11 (AMD) .]

4. Decline of rehabilitation.

[ 2003, c. 387, §11 (RP) .]

5. Monitoring of rehabilitation plan. Each rehabilitation plan approved by the executive director shall contain a provision for periodic review of progress being made by the person toward achieving the goal of the plan and substantially gainful activity. The provision relating to review must include authority for the executive director to terminate the plan or to amend the plan with the same provider or with a change of provider, based upon results of the review or at the request of the person or the provider. Subsections 1, 2 and 3 apply to any amended plans under this subsection. A person is entitled to a single rehabilitation plan during the course of the person's incapacity, except when the person demonstrates that a termination of the plan was reasonable and for good cause. Any entitlement to amend a rehabilitation plan or establish a new plan ends with a determination by the executive director that the person is no longer disabled.

[ 2003, c. 387, §11 (AMD) .]

6. Return to service. If the rehabilitation plan includes return to employment with the person's former employer, that person must be reemployed in accordance with the plan. The executive director shall notify the former employer, in writing, that the person has completed the rehabilitation plan and is ready to return to employment. The former employer shall reemploy the person in the first available position for which that person is qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan.

[ 2003, c. 387, §11 (AMD) .]

7. Other employment under system. A person is not required to accept employment that reasonably necessitates relocation or for which the person is not qualified, taking into consideration that person's prior compensation and benefits, training, education and experience, including training and education received under that person's rehabilitation plan. The disability retirement benefit may not be discontinued except as provided by section 18529 or until the person is reemployed consistent with this section.

[ 2003, c. 387, §11 (AMD) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1991, c. 580, §§15,16 (AMD). 1995, c. 643, §§24,25 (AMD). 2003, c. 387, §11 (AMD).



5 §18528. Computation of benefit

When a member qualified under section 18524 retires, after approval for disability retirement by the executive director in accordance with section 18525, the member is entitled to receive a disability retirement benefit equal to 59% of that member's average final compensation. The 59% level must be reviewed for cost-neutral comparability as a part of the actuarial investigation provided under section 17107, subsection 2, paragraph E, beginning with the investigation made January 1, 1997 and every 6 years thereafter. The review that takes place every 6 years must compare actual experience under the disability plans with actuarial assumptions regarding election and costs of benefits under the new options elected and identify possible options for compliance with the federal Older Workers Benefit Protection Act that protect benefits for employees without additional cost to the State and participating local districts. [1995, c. 643, §26 (AMD).]

A member who by election remains covered, as to qualification for benefits, under section 18524 as written prior to its amendment by Public Law 1991, chapter 887, section 15, qualifies for a disability retirement benefit on meeting the requirements of section 18524, subsection 1, paragraphs C and D. When a member so qualified retires after approval for disability retirement by the executive director in accordance with this Article, the member is entitled to receive a disability retirement benefit equal to 66 2/3% of the member's average final compensation. [1997, c. 384, §14 (NEW).]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1991, c. 887, §16 (AMD). 1993, c. 595, §12 (AMD). 1995, c. 643, §26 (AMD). 1997, c. 384, §14 (AMD).



5 §18529. Payment of benefit

1. Beginning. Payment of disability retirement benefits shall begin on the first day of the month following the date of termination of active service of the member, but not more than 6 months before the date of receipt by the executive director of the written application, by or on behalf of the member, for disability retirement, unless it is shown that:

A. It was not reasonably possible to file the application for disability retirement benefits within the 6-month period; and [1989, c. 409, §§11, 12 (NEW).]

B. The application was made as soon as reasonably possible. [1989, c. 409, §§11, 12 (NEW).]

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Cessation. Payment of disability retirement benefits shall continue as long as a person is disabled, except that:

A. The disability retirement benefit ceases and a service retirement benefit begins when the service retirement benefit of a person equals or exceeds the amount of the disability retirement benefit.

(1) When calculating the person's service retirement benefit, the average final compensation is the average final compensation at the time that person terminated active service before receiving disability retirement benefits adjusted by the same percentage adjustments, if any, that were applied to the disability retirement benefits under section 18407.

(2) The person is entitled to receive service credit for the purpose of determining benefits under this Part for the period following termination of service for which that person receives disability retirement benefits under this article; and [1991, c. 887, §17 (AMD).]

A-1. For a person who by election or by having retired on disability retirement prior to October 16, 1992, remains covered under this section as written prior to its amendment by Public Law 1991, chapter 887, section 17, the disability retirement benefit ceases:

(1) On the 10th anniversary of that person's normal retirement age, as defined in section 17001, subsection 23; or

(2) When the service retirement benefit of that person equals or exceeds the amount of the disability retirement benefit, if that occurs before the beneficiary's normal retirement age. [1997, c. 384, §15 (NEW).]

B. The executive director may require, once each year, that the person undergo examinations or tests, conducted in accordance with section 18526, to determine the person's disability. The executive director may refer the records documenting the results of the examinations or tests and the person's file to the medical board for medical consultation regarding rehabilitation in accordance with section 17106, subsection 3, paragraph E.

(1) After the disability has continued for 2 years, the disability must render the person unable to engage in any substantially gainful activity that is consistent with the person's training, education or experience and average final compensation adjusted by the same percentage adjustment as has been received under section 18407. The disability retirement benefit continues if the person can effectively demonstrate to the executive director that the person is actively seeking work. For purposes of this subparagraph, the ability to engage in substantially gainful activity is demonstrated by the ability to perform work resulting in annual earnings that exceed $20,000 or 80% of the recipient's average final compensation at retirement, whichever is greater, adjusted by the same percentage adjustments granted under section 18407.

(2) If the person refuses to submit to the examinations or tests under this paragraph, the disability retirement benefit is discontinued until that person withdraws the refusal.

(3) If the person's refusal under subparagraph (2) continues for one year, all rights to any further benefits under this article cease.

(4) If it is determined, on the basis of the examinations or tests under this paragraph, that the disability of a person no longer exists, the payment of the disability retirement benefit ceases.

(5) The executive director shall notify the person in writing of the decision to discontinue the disability retirement allowance under subparagraph (2) or (4).

(a) The decision is subject to appeal under section 17451.

(b) If the person appeals the executive director's decision, the disability retirement allowance may not be discontinued until all appeals have been exhausted. [2003, c. 675, §4 (AMD).]

[ 2003, c. 675, §4 (AMD) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1991, c. 887, §17 (AMD). 1995, c. 643, §27 (AMD). 1997, c. 384, §15 (AMD). 2003, c. 675, §4 (AMD).



5 §18530. Reduction in amount of benefit

1. Definition. As used in this section, unless the context otherwise indicates, "adjusted final compensation" means the rate of pay of the person immediately before termination and becoming the recipient of a disability retirement benefit adjusted by the same percentage adjustment as has been received under section 18407.

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Compensation from employment not covered by this article. If any person who is the recipient of a disability retirement benefit receives compensation in any year from engaging in any gainful activity or from employment with an employer whose employees are not covered by this article or chapter 423, subchapter 5, article 3-A, which exceeds $20,000, increased by the same percentage adjustments as are granted under section 18407, or the difference between the person's disability retirement benefit for that year and the person's average final compensation at the time that the person became a recipient of a disability retirement benefit, increased by the same percentage adjustments as have been granted by section 18407, whichever is greater:

A. The excess must be deducted from the disability or service retirement benefits during the next calendar year; the deductions to be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year for which the benefits are received; [2001, c. 443, §4 (AMD); 2001, c. 443, §7 (AFF).]

B. The person shall reimburse the retirement system for any excess payments not deducted under paragraph A. If the retirement benefit payments are eliminated by this subsection, the disability is deemed to no longer exist, the payment of the disability retirement benefit must be discontinued and, except as provided in paragraph C, all of the person's rights to benefits under this article cease; [2001, c. 443, §4 (AMD); 2001, c. 443, §7 (AFF).]

C. If, during the first 5 years of reemployment, the person again becomes disabled, terminates employment and is not covered by any other disability program, the retirement system shall resume paying the disability retirement benefit payable prior to the reemployment with all applicable cost-of-living adjustments and shall provide rehabilitation services under section 18527 if recommended by the medical board. If the benefit payable under the other disability program is not equal to or greater than the benefit under this article, the retirement system shall pay the difference between the amount of the benefit payable under the other disability program and the amount of the benefit payable under this article. The executive director shall require examinations or tests to determine whether the person is disabled as described in section 18521; and [1989, c. 409, §§11, 12 (NEW).]

D. At any time before the elimination of disability retirement benefit payments by this subsection, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received. [1989, c. 409, §§11, 12 (NEW).]

[ 2013, c. 391, §16 (AMD) .]

3. Compensation from employment covered by this article. If any person who is the recipient of a disability retirement benefit is reemployed by that person's prior employer or any other employer whose employees are covered by this article or chapter 423, subchapter V, article 3-A, and if the total of the person's disability benefit for any year and the person's total earnable compensation for that year exceeds the adjusted final compensation:

A. The disability or service retirement benefits will be reduced during the next calendar year by the amount that the total compensation exceeds the adjusted final compensation; [1989, c. 409, §§11, 12 (NEW).]

B. The deductions shall be prorated on a monthly basis in an equitable manner prescribed by the board over the year or part of the year during which the benefits are received; [1989, c. 409, §§11, 12 (NEW).]

C. The person shall reimburse the retirement system for any excess payments not deducted under paragraph A; [1989, c. 409, §§11, 12 (NEW).]

D. If the retirement benefit payments are eliminated by this subsection:

(1) The person again becomes a member of the Participating Local District Retirement Program and begins contributing at the current rate; and

(2) When the person again retires, the person must receive benefits computed on the basis of that person's entire creditable service and in accordance with the law in effect at that time; [2007, c. 491, §247 (AMD).]

E. If, during the first 5 years of reemployment, the person again becomes disabled and terminates employment, the retirement system shall resume paying the disability retirement benefit payable prior to the reemployment with all applicable cost-of-living adjustments, or if greater, a disability retirement benefit based upon the person's current average final compensation and shall provide rehabilitation services under section 18527 if recommended by the medical board. The executive director shall require examinations or tests to determine whether the person is disabled as defined in section 18521; and [1989, c. 409, §§11, 12 (NEW).]

F. At any time before the elimination of disability retirement benefit payments by this subsection, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received. [1989, c. 409, §§11, 12 (NEW).]

[ 2007, c. 491, §247 (AMD) .]

4. Disability payments under other laws. The reduction of disability retirement benefits because of disability benefits received under other laws is governed as follows.

A. The amount of any disability retirement benefit payable under this article must be reduced by any amount received by the person for the same disability under either or both of the following:

(1) The workers' compensation or similar laws, except amounts that may be paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3; or

(2) The United States Social Security Act, if the employment for which creditable service with the employer is allowed was also covered under that Act at the date of disability retirement. [1991, c. 885, Pt. E, §15 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. The reduction in the disability retirement benefit is governed as follows:

(1) The initial disability retirement benefit must be reduced if necessary so that the benefit plus any benefits under paragraph A do not exceed 80% of the person's average annual earnings. For the purposes of this subparagraph, "average annual earnings" means the total of the person's average final compensation plus other wages and earnings from employment for the calendar year in which the person has the highest total of other wages and earnings from employment during the 5 years immediately preceding the year in which the person became disabled;

(2) The amount determined by the calculation under subparagraph (1) shall not be adjusted when cost-of-living adjustments are applied to the benefits listed under paragraph A; and

(3) Adjustments under section 18407 shall be applied to the reduced disability retirement benefit calculated under subparagraph (1) or paragraph C. [2003, c. 328, §1 (AMD).]

C. The disability retirement benefit may not be reduced below the amount of the retirement benefit which is the actuarial equivalent of the member's accumulated contributions at the time of retirement. [1989, c. 409, §§11, 12 (NEW).]

D. Lump-sum settlements of benefits that reduce the disability retirement benefit under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board.

(1) These prorated lump-sum settlements may not include any part of the lump-sum settlement attributable to rehabilitation, attorneys', physicians', nurses', hospital, medical, surgical or related fees or charges or any amount paid or payable under former Title 39, section 56-B or Title 39-A, section 212, subsection 3.

(2) These prorated lump-sum settlements must reduce the disability retirement benefit in the same manner and amount as monthly benefits under this subsection. [1991, c. 885, Pt. E, §15 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

E. Any dispute about amounts paid or payable under workers' compensation or the amount of the lump-sum settlement and its attributions must be determined on petition by a single member of the Workers' Compensation Board in accordance with Title 39-A. These determinations may be appealed under Title 39-A, section 322. [1991, c. 885, Pt. E, §15 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 2003, c. 328, §1 (AMD) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 1991, c. 885, §E15 (AMD). 1991, c. 885, §E47 (AFF). 2001, c. 443, §4 (AMD). 2001, c. 443, §7 (AFF). 2003, c. 328, §1 (AMD). 2007, c. 491, §247 (AMD). 2013, c. 391, §16 (AMD).



5 §18531. Statement of compensation

1. Requirement. The executive director shall require each person who is the recipient of a disability retirement benefit to submit, each calendar year, a statement of compensation received from any gainful occupation during that year.

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Failure to submit statement. Failure to submit the statement under subsection 1 shall result in the following:

A. If the person fails to submit the statement required under subsection 1 within 30 days of receipt of the executive director's request for the statement, the disability retirement benefit shall be withheld until the statement is submitted; or [1989, c. 409, §§11, 12 (NEW).]

B. If the person fails to submit the statement required under subsection 1 within one year of receipt of the executive director's request for the statement, all rights to further benefits shall cease.

(1) The executive director shall notify the person in writing of the decision to discontinue the disability retirement benefit.

(2) The decision shall be subject to appeal under section 17451.

(3) If the person appeals the executive director's decision, the disability retirement allowance shall not be discontinued until all appeals have been exhausted. [1989, c. 409, §§11, 12 (NEW).]

[ 1989, c. 409, §§11, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW).



5 §18532. Voluntary return to service

1. Right to reinstatement. If a person who is the recipient of a disability retirement benefit decides that the person is no longer incapacitated and is able to perform the duties of that person's employment position, the employer for whom the person last worked before becoming disabled shall reinstate the person to the first available position for which the person is qualified and which is consistent with the person's prior work experience. If a collective bargaining agreement applies to such a position, the employer may offer only a position which the person may claim by virtue of seniority accumulated at the time of the disability, unless otherwise specified in the collective bargaining agreement.

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Dispute over mental or physical capacity. If there is a dispute between the person and the former employer over the person's mental or physical capacity to perform a specific job, at the option of the person that dispute shall be resolved by a majority of 3 physicians, one appointed and reimbursed by the person, one appointed and reimbursed by the employer and one appointed and reimbursed by the retirement system. If the 3 physicians resolve the dispute in favor of the person, the former employer shall reimburse the physician appointed by the person.

[ 1989, c. 409, §§11, 12 (NEW) .]

3. Termination or reduction in benefits. At any time before the elimination of disability retirement benefit payments under section 18530, subsection 3, the person may request that benefit payments be terminated and the executive director shall terminate benefit payments at the end of the month in which the request is received.

[ 1989, c. 409, §§11, 12 (NEW) .]

4. Reinstatement of benefits. If, during the first 5 years of reinstatement, the person again becomes disabled and terminates employment, the retirement system shall resume paying the disability retirement benefit payable before the reinstatement with all applicable cost-of-living adjustments, or if greater, a disability retirement benefit based upon the person's current average final compensation. The executive director may require examinations or tests to determine whether the person is disabled under section 18521.

[ 1989, c. 409, §§11, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW).



5 §18533. Service retirement

1. Average final compensation. The service retirement benefit of a person who returns to employment with that person's former employer or any other employer whose employees are covered by this article or chapter 423, subchapter V, article 3-A, after having been the recipient of a disability retirement benefit, shall be computed in its entirety using the average final compensation as defined by section 17001, subsection 4, on the date of that person's termination from service immediately before becoming the recipient of a service retirement benefit.

[ 1989, c. 409, §§11, 12 (NEW) .]

2. Cost of benefits. The cost of benefits based upon service credits earned before and during disability must be charged to the Retirement Allowance Fund. The cost of benefits based upon service credits earned after becoming reemployed must be charged to the account of the employer through whom the service credits were earned.

[ 2007, c. 249, §32 (AMD) .]

3. Special plans. The service credits earned after return to employment by a person who was employed under a special plan before becoming the recipient of a disability retirement benefit shall be credited toward completing the service requirements for retirement under that special plan. As used in this section, unless the context otherwise indicates, "special plan" means any of the retirement programs in section 17851, subsections 4 to 11 or section 18453, subsections 2 to 9.

A. The executive director may require, once each year, that the member undergo examinations or tests, conducted in accordance with section 18526, to determine that the member is still disabled to the extent that it is impossible to perform the duties of that member's former employment position. [1989, c. 409, §§11, 12 (NEW).]

B. If the member refuses to submit to the examinations or tests under paragraph A, the service credits earned after that date shall be based upon the plan applicable to the position in which the member is currently employed. [1989, c. 409, §§11, 12 (NEW).]

C. If it is determined on the basis of the examinations or tests under paragraph A that the member is no longer disabled to the extent that it is impossible to perform the duties of the former employment position, the member shall:

(1) Return to employment in a position covered by the same special plan or a comparable special plan that covered the former employment position; or

(2) Remain in the current employment position and have the service credits earned thereafter based upon the plan applicable to the position in which the member is currently employed. [1989, c. 409, §§11, 12 (NEW).]

[ 1989, c. 409, §§11, 12 (NEW) .]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW). 2007, c. 249, §32 (AMD).



5 §18534. Optional election

Any person entitled to receive a disability retirement benefit under article 3, as in effect immediately before October 1, 1989, or under section 1122 of the former retirement system law, as in effect immediately before July 1, 1977, may elect to be governed by this article instead of article 3 by making written application to the executive director within 6 months after adoption of this article by the participating local district. If the election is made, this article shall apply from the date of the person's original eligibility for disability retirement, but any increase in benefits may only be granted from the date of election. [1989, c. 409, §§11, 12 (NEW).]

SECTION HISTORY

1989, c. 409, §§11,12 (NEW).






Article 3-B: MEMBER ELECTION OF DISABILITY PLAN

5 §18541. Member election of disability plan (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 887, §18 (NEW). 1995, c. 643, §28 (RP).






Article 3-C: DISABILITY UNDER FORMERLY AVAILABLE DISABILITY PLANS AFTER OCTOBER 16, 1992

5 §18542. Disability under formerly available disability plans after October 16, 1992

In the case of a participating local district having a Participating Local District Retirement Program disability plan other than that provided by article 3 or 3-A, which plan is in force on October 15, 1992, the following provisions apply on and after October 16, 1992: [2007, c. 491, §248 (AMD).]

1. Eligibility. A member who is an employee of the district who applies for a disability retirement benefit after the effective date of the member's election to be covered under the plan as amended to meet the requirements of the federal Older Workers Benefit Protection Act is eligible to apply regardless of the member's age at time of application;

[ 1991, c. 887, §19 (NEW) .]

2. Ordinary disability allowance. In the case of ordinary disability under such a plan, the disability retirement allowance must be calculated as provided under the plan except that until July 1, 1996 the amount of the retirement allowance may not exceed 59% of the member's average final compensation at the time of disability retirement; and

[ 1993, c. 595, §13 (AMD) .]

3. Occupational disability allowance. In the case of occupational disability under such a plan, the disability retirement allowance is, until July 1, 1996, equal to 59% of the member's average final compensation at the time of disability retirement.

[ 1993, c. 595, §13 (AMD) .]

SECTION HISTORY

1991, c. 887, §19 (NEW). 1993, c. 595, §13 (AMD). 2007, c. 491, §248 (AMD).






Article 4: ORDINARY DEATH BENEFITS

5 §18551. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 801, §§ 5, 7 (NEW).]

1. Designated beneficiary. "Designated beneficiary" means the beneficiary designated under section 18552.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Qualifying member. "Qualifying member" means a member in service or a former member who is receiving a disability retirement benefit. Beginning July 1, 1993, for purposes of section 18553, subsection 1, "qualifying member" also means a member not in service. For purposes of section 18553, subsection 5-B, "qualifying member" also means a member not in service who has qualified for a service retirement benefit.

[ 1991, c. 469, §4 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 469, §4 (AMD).



5 §18552. Designated beneficiary

A qualifying member may designate a beneficiary to receive benefits upon the qualifying member's death by filing a written designation of beneficiary with the executive director. The last designation of any beneficiary revokes all previous designations. In order to be in effect, the written designation must be received by the retirement system office or be postmarked before the qualifying member's death. [2011, c. 449, §20 (AMD).]

1. Designation of more than one beneficiary. A member may designate more than one person as a beneficiary subject to the following limitations.

A. If more than one person is designated as a beneficiary and:

(1) If one of the persons designated is eligible to receive benefits under section 18553, subsection 3 and the other persons designated are eligible to receive benefits under section 18553, subsection 4, there is no limit to the number of persons eligible to receive benefits under section 18553, subsection 4 who may be designated;

(2) If all of the persons designated are eligible to receive benefits under section 18553, subsection 4, there is no limit to the number of persons who may be designated; or

(3) If all of the persons designated are eligible to receive benefits under section 18553, subsection 5, no more than 2 persons may be designated. [1989, c. 658, §5 (NEW).]

B. If the person designated as a beneficiary is the member's spouse, that designation includes all of the member's dependent children so long as the person designated meets the definition of spouse in section 17001, subsection 39. [1989, c. 658, §5 (NEW).]

[ 1989, c. 658, §5 (NEW) .]

2. Limitations. If a member designates as beneficiaries 2 or more persons, all must meet the requirements of one, and only one, of the subparagraphs of subsection 1, paragraph A, otherwise their eligibility to receive a benefit under this article shall be limited to section 18553, subsection 1 or section 18554.

[ 1989, c. 658, §5 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 658, §5 (AMD). 2011, c. 449, §20 (AMD).



5 §18553. Death before service retirement

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

Before July 1, 1993, if a qualifying member dies at any time before completing the age and service requirements for service retirement, the payment of ordinary death benefits is governed as follows. Beginning July 1, 1993, if a qualifying member dies before the member's service retirement benefit becomes effective, the payment of ordinary death benefits is governed as follows. In either case, the member's beneficiary may select only one of the death benefits. [1991, c. 469, §5 (AMD).]

1. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1991, c. 619, §18 ) Refund of contributions. The amount of the qualifying member's accumulated contributions, as determined under section 18306-A, is paid:

A. To the qualifying member's designated beneficiary, if any; [1991, c. 469, §5 (AMD).]

B. If the qualifying member is not survived by a designated beneficiary, to the first listed of the following relatives, if any are alive at the qualifying member's death:

(1) Surviving spouse;

(2) Child or children, regardless of age, sharing equally among themselves; and

(3) The older parent; or [1985, c. 801, §§5, 7 (NEW).]

C. To the qualifying member's estate. [1991, c. 469, §5 (AMD).]

[ 2007, c. 137, §24 (AMD) .]

1. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1991, c. 619, §18 ) Refund of contributions. The amount of the qualifying member's accumulated contributions is paid:

A. To the qualifying member's designated beneficiary, if any; [1991, c. 469, §5 (AMD).]

B. If the qualifying member is not survived by a designated beneficiary, to the first listed of the following relatives, if any are alive at the qualifying member's death:

(1) Surviving spouse;

(2) Child or children, regardless of age, sharing equally among themselves; and

(3) The older parent; or [1985, c. 801, §§5, 7 (NEW).]

C. To the qualifying member's estate. [1991, c. 469, §5 (AMD).]

[ 1991, c. 469, §5 (AMD) .]

2. Survivor benefits. Survivor benefits are governed as follows.

A. Instead of accepting the payment provided in subsection 1, the first listed of the following who are living at the death of the qualifying member may elect the benefits described in subsections 3 to 5-B:

(1) The designated beneficiary, if any; or

(2) If no beneficiary is designated, the surviving spouse, the dependent child or dependent children, or the parent or parents. [1991, c. 469, §5 (AMD).]

B. If the surviving spouse elects a benefit under this subsection, the dependent child or dependent children are entitled to receive the benefit under subsection 4. [1991, c. 469, §5 (AMD).]

C. A person entitled to receive benefits under this section may, before the beginning of benefit payments, elect to receive benefits under article 5.

(1) In order to elect these survivor benefits, both the qualifying member and the beneficiary must comply with each requirement of article 5.

(2) If no election is made under this paragraph, benefits payable under this section are in lieu of any benefits payable under article 5. [1991, c. 469, §5 (AMD).]

[ 1991, c. 469, §5 (AMD) .]

3. Amount of survivor benefit payment to surviving spouse. If the surviving spouse of the qualifying member elects a benefit under subsection 2, paragraph A, only one of the following options may be paid at one time.

A. A surviving spouse of the qualifying member is paid a $150 benefit each month beginning the first month after the death occurs and continuing during the surviving spouse's lifetime, if:

(1) The deceased qualifying member had 10 years of creditable service at the time of death; or

(2) The surviving spouse is certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and is determined by the executive director to be unable to engage in any substantially gainful employment.

A full month's benefit is paid to the estate of the surviving spouse for the month in which the surviving spouse dies. [1991, c. 469, §5 (AMD).]

B. A surviving spouse of the qualifying member who has the care of the dependent child or children of the deceased qualifying member and who is not eligible to receive a benefit under paragraph A is paid a $150 minimum benefit each month, beginning the first month after the death of the qualifying member and continuing during the surviving spouse's lifetime until the end of the month in which the dependent child or children are no longer in the surviving spouse's care. [1991, c. 469, §5 (AMD).]

C. A surviving spouse of the qualifying member who is not eligible to receive a benefit under paragraph A or B is paid a $150 minimum benefit each month, beginning the first month after the surviving spouse reaches 60 years of age and continuing during the surviving spouse's lifetime.

A full month's benefit is paid to the estate of the surviving spouse for the month in which the surviving spouse dies. [1991, c. 469, §5 (AMD).]

D. The $150 benefit specified under paragraphs A, B and C is increased to $225 on July 1, 1989 and $300 on July 1, 1990. Starting July 1, 1991, a participating local district may increase the $300 benefit by the cost of living, in accordance with the provisions of subsection 10. [1991, c. 469, §5 (AMD).]

E. Only one beneficiary of a qualifying member is entitled to receive the benefit under this subsection. [1991, c. 469, §5 (AMD).]

[ 1991, c. 469, §5 (AMD) .]

4. Amount of survivor benefit to dependent children. If the dependent child or children or surviving spouse of the deceased qualifying member elects a benefit under subsection 2, paragraph A, the payment of benefits to the dependent child or children is governed as follows.

A. The amount of the survivor benefit is determined as follows.

(1) Until January 1, 1989:

(a) One dependent child is paid $150 each month;

(b) Two dependent children are paid $225 each month which must be divided equally between them; and

(c) Three or more dependent children are paid $300 each month which must be divided equally among them.

(2) Starting January 1, 1989, each dependent child receives a benefit of $150 a month.

(3) Starting July 1, 1989, each dependent child receives a benefit of $175 a month.

(4) Starting July 1, 1990, each dependent child receives a benefit of $200 a month.

(5) Starting July 1, 1991, each dependent child receives a benefit of $225 a month.

(6) Starting July 1, 1992, each dependent child receives a benefit of $250 a month.

(7) Starting July 1, 1993, a participating local district may increase the $250 benefit under subparagraph (6) by the cost of living in accordance with the provisions of subsection 10. [1991, c. 469, §5 (AMD).]

B. The benefits begin the first month after the death of the qualifying member and are payable to each dependent child, in accordance with Title 18-A, article V, until the end of the month in which the child no longer meets the definition of "dependent child" in section 17001, subsection 12. [1991, c. 469, §5 (AMD).]

C. When any dependent child becomes ineligible to receive benefits under this subsection, the other dependent children, if any, continue to receive benefits in accordance with this subsection. [1991, c. 469, §5 (AMD).]

D. The combined benefits under subsection 3 and this subsection may not exceed 80% of the deceased qualifying member's average final compensation adjusted annually at the same time and at the same percentage as adjustments under subsection 10. [1987, c. 529, §3 (NEW).]

[ 1991, c. 469, §5 (AMD) .]

5. Amount of survivor benefit to parents. If the parent of the deceased qualifying member elects a benefit under subsection 2, paragraph A, the payment of benefits is governed as follows.

A. The amount of the benefit is determined as follows.

(1) A parent who is alive at the time of the death of the qualifying member is paid $150 a month if the parent is at least 60 years of age or, if not, upon reaching that age.

(2) If both parents are eligible for benefits under this article and the older parent elects benefits under this subsection, the older parent is paid $150 a month and the younger parent is paid $105 a month upon reaching 60 years of age.

(3) Upon the death of either parent, the surviving parent receives $150 a month. [1991, c. 469, §5 (AMD).]

B. The payment of benefits to any parent begins the first month after the death of the qualifying member and continues until the death of the parent. [1991, c. 469, §5 (AMD).]

C. Benefits are payable under this subsection only if no other benefits have been paid under subsection 3 or 4. [1985, c. 801, §§5, 7 (NEW).]

D. Starting July 1, 1991, a participating local district may increase the $150 benefit under paragraph A by the cost of living in accordance with the provisions of subsection 10. [1991, c. 469, §5 (AMD).]

E. No more than 2 beneficiaries of a qualifying member may be entitled to receive the benefit under this subsection. [1989, c. 658, §7 (NEW).]

[ 1991, c. 469, §5 (AMD) .]

5-A. Amount of survivor benefit to designated beneficiary. If a designated beneficiary, other than the surviving spouse, dependent child, dependent children or the parent or parents of a deceased qualifying member, elects a benefit under subsection 2, paragraph A, the payment of benefits is governed as follows.

A. A designated beneficiary who is alive at the time of the death of the qualifying member is paid $150 per month beginning the first month after the death occurs and continuing until the date of the designated beneficiary's death, if the designated beneficiary is certified by the medical board to be permanently mentally incompetent or permanently physically incapacitated and is determined by the executive director to be unable to engage in any substantially gainful employment. [1991, c. 469, §5 (AMD).]

B. A designated beneficiary who is alive at the time of the death of the qualifying member and is a person under 18 years of age, or under 22 years of age if the person is a full-time student, is paid $150 per month beginning the first month after the death occurs and continuing until the person no longer meets the age criteria of this paragraph. [1991, c. 469, §5 (AMD).]

C. A designated beneficiary of the qualifying member who has the care of the dependent child or children of the deceased qualifying member, and who is not eligible to receive a benefit under paragraph A, has the option:

(1) To be paid $150 per month, beginning the first month after the death of the qualifying member and continuing during the designated beneficiary's lifetime for as long as the dependent child or children are in the designated beneficiary's care;

(2) To transfer the right to receive a benefit to the children of the deceased qualifying member under subsection 4; or

(3) To elect a benefit under paragraph D. [1991, c. 469, §5 (AMD).]

D. A designated beneficiary who is not eligible to receive a benefit under paragraph A, B or C is paid $150 per month, beginning the first month after the designated beneficiary reaches 60 years of age and continuing until the date of the beneficiary's death. [1991, c. 469, §5 (AMD).]

E. Only one beneficiary of a qualifying member is entitled to receive the benefit under this subsection. [1991, c. 469, §5 (AMD).]

[ 1991, c. 469, §5 (AMD) .]

5-B. Reduced retirement benefits. Beginning July 1, 1993, instead of accepting the benefits under subsection 1 or 2, the first listed person under paragraph A living at the time of death of the qualifying member may elect the benefits in this subsection.

A. The persons eligible to make the election under this subsection are the qualifying member's:

(1) Designated beneficiary;

(2) Surviving spouse;

(3) Child or children; or

(4) Parent or parents. [1991, c. 469, §5 (NEW).]

B. Benefits under this subsection are paid as follows, notwithstanding that the qualified member may not be eligible to retire under section 18452, subsection 3.

(1) The benefit is computed in accordance with section 18452, subsection 3, if applicable, as if the service retirement of the qualifying member had taken place on the date of the member's death.

(2) The beneficiary is paid beginning on the first day of the month after the death of the qualifying member and continuing until the last day of the month in which the beneficiary's death occurs.

(3) Benefits under this subsection are paid in accordance with section 18404, subsection 3. [2001, c. 118, §12 (AMD).]

C. If the monthly benefit payable under this subsection is $10 or less, in lieu of those payments a lump sum that is the actuarial equivalent of the benefit to which the beneficiary is entitled must be paid on the date the first monthly payment would otherwise be paid. A beneficiary who receives a lump sum payment under this subsection does not forfeit any other benefit to which the member would be entitled if the member were receiving a monthly benefit payment. [1991, c. 469, §5 (NEW).]

[ 2001, c. 118, §12 (AMD) .]

6. Transfer of funds. If benefits are paid under subsections 3 to 5-B, the amount of the deceased qualifying member's accumulated contributions in the Members' Contribution Fund is transferred to the Retirement Allowance Fund.

[ 2007, c. 249, §33 (AMD) .]

7. Death of beneficiary before payment. If any person becomes entitled to the payment of benefits under this article and dies before either the refund check or the initial survivor benefit check is endorsed and presented to a holder in due course, the person is considered to have predeceased the qualifying member.

[ 1991, c. 469, §5 (AMD) .]

8. Change of choice of payment option. Any beneficiary under this article may change the choice of payment at any time up to the point of endorsement and presentation to a holder in due course of either the refund check or the initial survivor benefit payment.

[ 1991, c. 469, §5 (AMD) .]

9. Defeat of survivor's option. A qualifying member may specify that the refund of the member's accumulated contributions be paid to a designated beneficiary or to the qualifying member's estate in lieu of any payment to survivors under subsections 3 to 5-B by filing an affidavit expressing that intent with the executive director.

[ 1991, c. 469, §5 (AMD) .]

10. Cost-of-living adjustment. A participating local district may provide an adjustment to survivor benefits in accordance with section 18407 by:

A. Applying to the board; and [1985, c. 801, §§5, 7 (NEW).]

B. Supplying to the board a certified copy of its action together with a statement of agreement to pay costs of the adjustments. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

11. Special options. Instead of accepting the payment provided in subsection 1, 2, 5-A or 5-B, a beneficiary may elect to receive benefits under article 5.

A. To elect these benefits, both the qualifying member and the beneficiary must comply with each requirement of those provisions. [1991, c. 469, §5 (NEW).]

B. If an election is not made under this subsection, benefits payable under this section are in lieu of any benefits payable under article 5. [1991, c. 469, §5 (NEW).]

[ 1991, c. 469, §5 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 529, §§3,4 (AMD). 1987, c. 769, §A31 (AMD). 1987, c. 823, §§9-11 (AMD). 1989, c. 658, §§6-8 (AMD). 1991, c. 469, §5 (AMD). 1991, c. 619, §17 (AMD). 2001, c. 118, §12 (AMD). 2007, c. 137, §24 (AMD). 2007, c. 249, §33 (AMD).



5 §18554. Death after eligibility for retirement (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 469, §6 (AMD).



5 §18555. Applicability

Notwithstanding section 18202, the provisions of former section 1124 of the state retirement system law, in effect on June 30, 1982, except former section 1124, subsection 4, are applicable to each participating local district which has adopted section 18553 or former section 1124, as part of its plan, whether or not the district has adopted amendments enacted after it adoption of section 18553 or former section 1124, as part of its plan. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18556. Special survivor benefit option

1. Manner of adoption. A participating local district may adopt the special survivor benefit option under this section in addition to the benefits provided under section 18553 in the manner set forth in section 18202.

[ 1991, c. 469, §7 (AMD) .]

2. Limitation of beneficiaries. A participating local district which adopts this section may limit the designated beneficiaries eligible for these benefits and may limit the undesignated beneficiaries eligible for benefits if no beneficiary is designated. Any later change in the designation of the beneficiaries must be made in accordance with section 18202.

[ 1985, c. 801, §§5, 7 (NEW) .]

3. Effective date. A participating local district that elects to adopt this section shall designate January 1, 1987 for purposes of determining which persons currently receiving benefits under section 18553, subsections 3 to 5, may elect benefits under this section, if eligible. Benefit recomputation and payment for any person electing benefits under this section become effective on the first day of the month following notification to the board of the adoption of this section.

[ RR 1997, c. 2, §23 (COR) .]

4. Retroactive adoption of this section. In a participating local district which has adopted this section retroactively, a person currently receiving benefits under section 18553, subsections 3 to 5 may, if eligible, elect to receive benefits under this section in lieu of benefits under section 18553, subsections 3 to 5 under the following conditions.

A. The person must apply in writing to the executive director. [1985, c. 801, §§5, 7 (NEW).]

B. The application must be received by the executive director within 6 months after the notification to the board by the participating local district adopting this section. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

5. Election of benefit. In lieu of accepting the benefits under section 18553, the first listed of the beneficiaries under paragraph A or B, whichever applies, may, if living at the death of the qualifying member, elect the benefits in this section, if the deceased qualifying member had 20 years of creditable service at the time of his death.

A. If a beneficiary was designated under section 18552, the following designated beneficiaries of the deceased are eligible to make the election under this subsection:

(1) Surviving spouse;

(2) Dependent child or dependent children; or

(3) Parent or parents. [1985, c. 801, §§5, 7 (NEW).]

B. If no beneficiary was designated under section 18552, the following relatives of the deceased, if any, alive at the qualifying member's death are eligible to make the election under this subsection:

(1) Surviving spouse;

(2) Dependent child or dependent children; or

(3) Parent or parents. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

6. Payment of benefits. Benefits under this section shall be paid as follows.

A. The benefit shall be computed in accordance with section 18452, subsection 1, and shall be reduced in accordance with section 18452, subsection 3, as if the service retirement of the qualifying member had taken place on the date of his death. [1985, c. 801, §§5, 7 (NEW).]

B. The beneficiary shall be paid, beginning the first month after the death of the qualifying member and continuing until the date of the beneficiary's death. [1985, c. 801, §§5, 7 (NEW).]

C. Benefits under this section shall be paid in accordance with section 18404, subsection 3. [1985, c. 801, §§5, 7 (NEW).]

[ 1985, c. 801, §§5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 469, §7 (AMD). RR 1997, c. 2, §23 (COR).



5 §18557. Survivor's benefit contribution

1. Information from fiscal officer. Before a participating local district elects survivor benefits under section 18553 or 18556, the chief fiscal officer of the participating local district shall submit to the board that information prescribed by the board to assist the board in determining the cost of the initial survivor benefit contribution of the participating local district.

A. The determination of the initial survivor benefit contribution shall be made on the actuarial basis adopted by the board. [1985, c. 801, §§ 5, 7 (NEW).]

B. The expense of determining the cost of the initial survivor benefit contribution shall be assessed against and paid by the participating local district on whose account it is made. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Annual determination. Annually, the board shall actuarially determine the survivor benefit contribution of a participating local district which has elected survivor benefits, on the basis of information it may prescribe.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Increase. The board may increase, by not more than 25% in any year, the survivor benefit contribution of a participating local district, if, in the opinion of the board, the benefits paid on behalf of beneficiaries of members of the participating local district is greater than the benefits expected to be paid on the actuarial basis.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Certification. The board shall certify to the chief fiscal officer of the participating local district:

A. The survivor benefit contribution for the participating local district, computed in accordance with this section; plus [1985, c. 801, §§ 5, 7 (NEW).]

B. A pro rata share of the cost of the administration of the survivor benefit program, based on the gross payroll of employees and the expense of determining the annual survivor benefit contribution. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

5. Charge. The amounts certified under subsection 4 shall be a charge against the participating local district.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

6. Member contribution. A participating local district may require each of its members to make a contribution, not to exceed 1/4 of 1% of earnable compensation, as long as the member is employed.

[ 2007, c. 249, §34 (AMD) .]

7. Payment. All survivor benefit contributions by participating local districts that have elected survivor benefits and all contributions by members of those districts must be paid into the Retirement Allowance Fund.

[ 2007, c. 249, §35 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 249, §§34, 35 (AMD).



5 §18558. Transfer of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §43 (RP).






Article 5: ACCIDENTAL DEATH BENEFITS

5 §18601. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 513, §3 (AFF); 2009, c. 513, §1 (RPR).]

1. Professional firefighter. "Professional firefighter" means an employee of a municipal fire department who is a member of the Participating Local District Retirement Program or who is a participating member under chapter 425 and who aids in the extinguishment of fires, whether or not the employee has other administrative duties.

[ 2009, c. 513, §1 (NEW); 2009, c. 513, §3 (AFF) .]

2. Qualifying member. "Qualifying member" means:

A. A member who dies as a result of an injury arising out of and in the course of employment as an employee; [2009, c. 513, §1 (NEW); 2009, c. 513, §3 (AFF).]

B. After October 31, 2004, an active member who is a professional firefighter who dies as a result of an injury or disease as described in Title 39-A, section 328 if the injury or disease that causes the death is the result of a condition that develops within 30 days of the active member's participating in firefighting or training or a drill that involves firefighting. If the professional firefighter dies after 30 days but within 6 months of participating in firefighting or training or a drill that involves firefighting, there is a rebuttable presumption that the death is the result of an injury arising out of and in the course of employment as a professional firefighter; or [2009, c. 513, §1 (NEW); 2009, c. 513, §3 (AFF).]

C. A former member receiving a disability retirement benefit who dies as a result of an injury arising out of and in the course of employment as an employee. [2009, c. 513, §1 (NEW); 2009, c. 513, §3 (AFF).]

[ 2009, c. 513, §1 (NEW); 2009, c. 513, §3 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2009, c. 513, §3 (AFF). 2009, c. 513, §1 (RPR).



5 §18602. Qualification for benefit

The beneficiary of a qualifying member shall receive a benefit in accordance with section 18603. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18603. Computation of benefit

1. Surviving spouse; no dependent children. If the qualifying member is survived by a spouse and no dependent child, the surviving spouse shall be paid 2/3 of the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Surviving spouse having care of dependent children. If the qualifying member is survived by a spouse who has the care of the dependent child or dependent children of the qualifying member, the surviving spouse shall be paid an annual sum equal to the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Surviving spouse not having care of dependent children. If the qualifying member is survived by a spouse who does not have the care of the dependent child or dependent children of the qualifying member, the surviving spouse shall share with the dependent child or dependent children an annual sum equal to the average final compensation of the qualifying member, the benefit to be divided equally among the surviving spouse and the dependent child or dependent children.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. No surviving spouse. If no spouse survives the qualifying member, the dependent child or dependent children shall be paid an annual sum equal to the average final compensation of the qualifying member.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18604. Method of payment

All benefits paid under this article shall be paid in equal monthly installments beginning the first month after the death of the qualifying member. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18605. Adjustment of benefits

1. Cessation of eligibility. When a person sharing benefits under section 18603 ceases to be eligible to receive benefits, the subsequent benefits of the remaining beneficiaries shall be recalculated as if the remaining beneficiaries had been the only beneficiaries to survive the qualifying member.

[ 1985, c. 801, §§5, 7 (NEW) .]

2. Workers' compensation or similar law. The amount payable under this article must be reduced by any amount received by the surviving spouse and dependent child or dependent children under former Title 39, the Workers' Compensation Act or Title 39-A, Part 1, the Maine Workers' Compensation Act of 1992, or a similar law. For purposes of this article, a death benefit paid to a law enforcement officer, firefighter or emergency medical services person under Title 25, chapter 195-A is not considered a benefit paid under a "similar law" and may not be used to reduce the amount payable under this article.

A. Lump-sum settlements of benefits that would reduce the accidental death benefits under this subsection must be prorated on a monthly basis in an equitable manner prescribed by the board. [1991, c. 885, Pt. E, §16 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

B. The prorated lump-sum settlement amounts must reduce the accidental death benefits payable monthly under this article. [1991, c. 885, Pt. E, §16 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

[ 2001, c. 439, Pt. CCCCC, §3 (AMD) .]

3. Cost-of-living adjustments. Benefits under this article are subject to adjustment as provided in section 18407.

[ 1995, c. 462, Pt. A, §15 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 885, §E16 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 595, §14 (AMD). 1995, c. 462, §A15 (AMD). 2001, c. 439, §CCCCC3 (AMD).



5 §18606. Termination of benefits

The benefits under this article shall be paid to: [1985, c. 801, §§ 5, 7 (NEW).]

1. Surviving spouse. The surviving spouse until he dies; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Dependent children. The dependent child or dependent children until they die or until they no longer meet the definition of "dependent child" under section 17001, subsection 12.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18607. Benefits in lieu of article 4 (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 256, §44 (RP).









Subchapter 6: GROUP LIFE INSURANCE

5 §18651. Authorization

The board, and only the board, may purchase for the retirement system, from one or more life insurance companies, a policy or policies of life insurance, as defined by Title 24-A, section 702. [1985, c. 801, §§ 5, 7 (NEW).]

1. Procedure. Proposals for the purchase of insurance may be solicited from one or more insurance companies on a competitive basis or an existing policy or policies may be renegotiated.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Licensed company. Any policy or policies purchased shall be purchased from a company or companies licensed under the laws of this State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18652. Nature of policy

1. Limitation. All provisions of a policy or policies purchased under section 18651 shall be subject to the limitations of Title 24-A, chapter 31.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. No reduction of benefits. No provisions of a policy or policies purchased under section 18651 may reduce the benefits granted under this subchapter.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18653. Rules

The board may promulgate and publish, in accordance with chapter 375, subchapter II, whatever rules are necessary and proper to give effect to the intent, purposes and provisions of this subchapter. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18654. Administration

1. Expenses. All expenses of a group life insurance program shall be reimbursed from premium rate adjustments, dividends or interest earnings on reserves.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Report. A report of the activities of the group life insurance program shall be published annually.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18655. Participation

1. Local district. A local district may participate in the group life insurance program by filing with the board a duly certified copy of the resolution or record of the vote of the body that would be entitled to approve participation in the Participating Local District Retirement Program under section 18201. The resolution or record of the vote must state which portions of the life insurance program established under this chapter apply to the participating local district.

[ 2007, c. 491, §249 (AMD) .]

2. Effective date. The effective date of participation of a local district may not be more than 6 months following receipt of the certified copy of the vote or resolution.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Employee. The board may, by rule, provide standards for inclusion or exclusion of employees on the basis of nature and type of employment or conditions. No employee or group of employees may be excluded solely on the basis of the hazardous nature of employment.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §249 (AMD).



5 §18656. Coverage

1. Basic insurance. Life insurance and accidental death and dismemberment insurance, to be known as "basic insurance," is available to all eligible participants.

A. The amount of life insurance to be paid upon death is equal to the participant's annual base compensation rounded up to the next $1,000.

(1) A participant insured under a basic insurance policy is automatically covered for any change in the maximum due to a change in annual base compensation.

(2) The date of change in coverage under subparagraph (1) is the first day of the month of April following the effective date of the change in annual base compensation. [1991, c. 480, §8 (AMD).]

B. The accidental death and dismemberment insurance shall provide payments as follows.

(1) Losses and amounts payable shall be determined according to the following table.

(2) For any one accident the aggregate amount of group accidental death and dismemberment insurance that may be paid may not exceed the amount provided under subsection 1, paragraph A. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1991, c. 480, §8 (AMD) .]

2. Supplemental insurance. Additional insurance coverage of equal amounts to those described in subsection 1, to be known as "supplemental insurance," shall be available to each participant purchasing insurance under subsection 1.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Dependent insurance. Each participant may elect to insure the life of a dependent not insured in the group covered under subsections 1 and 2.

A. A participant may elect either Plan A or Plan B, but not both.

B. Insurance purchased under this subsection is subject to the limitations of Title 24-A, section 2611-A. [1985, c. 801, §§ 5, 7 (NEW).]

C. The number of dependents may not affect the premium rate for insurance purchased under this subsection. [1993, c. 387, Pt. A, §26 (AMD).]

D. Any participant who is a participant through employment with 2 or more employers may not insure that participant's dependents more than once. [1991, c. 480, §9 (NEW).]

[ 1993, c. 387, Pt. A, §26 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §23 (AMD). 1991, c. 480, §§8,9 (AMD). 1993, c. 387, §A26 (AMD).



5 §18657. Payments on death

Any amount of group life insurance and group accidental death insurance in force on any employee at the date of the employee's death must be paid, upon the establishment of a valid claim, in the following order of precedence. [2009, c. 515, §2 (AMD); 2009, c. 515, §3 (AFF).]

1. Designated beneficiary. First, to the beneficiary or beneficiaries whom the employee designated in writing, if the written designation was received in the retirement system office or postmarked before the employee's death.

[ 1991, c. 480, §10 (AMD) .]

2. Widow or widower. Second, if no beneficiary qualifies under subsection 1, to the widow or widower of the employee.

[ 2009, c. 515, §2 (AMD); 2009, c. 515, §3 (AFF) .]

2-A. Executor or personal representative. Third, if no one qualifies under subsection 1 or 2, to the employee's duly appointed executor or personal representative for distribution according to the provisions of a lawfully executed will. This subsection is applicable only if the retirement system is notified of the appointment of the executor or personal representative within 6 months of the date of death of the employee.

[ 2009, c. 515, §2 (NEW); 2009, c. 515, §3 (AFF) .]

3. Children. Fourth, if no one qualifies under subsection 1 , 2 or 2-A, to the child or children of the employee and descendants of deceased children by representation.

[ 2009, c. 515, §2 (AMD); 2009, c. 515, §3 (AFF) .]

4. Parents. Fifth, if no one qualifies under subsection 1, 2, 2-A or 3, to the surviving parent or parents of the employee.

[ 2009, c. 515, §2 (AMD); 2009, c. 515, §3 (AFF) .]

5. Executor or conservator.

[ 2009, c. 515, §3 (AFF); 2009, c. 515, §2 (RP) .]

6. Next of kin. Sixth, if no one qualifies under subsection 1, 2, 2-A, 3 or 4, to other next of kin of the employee entitled under the laws of domicile of that employee at the time of the employee's death.

[ 2009, c. 515, §2 (AMD); 2009, c. 515, §3 (AFF) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 480, §10 (AMD). 2009, c. 515, §2 (AMD). 2009, c. 515, §3 (AFF).



5 §18658. Insurance; automatic application

1. Employees insured. Each employee shall complete an application for insurance coverage within 31 days of becoming eligible. Each employee who completes an application and is found eligible for basic insurance under this subchapter is insured for the amount of basic coverage applicable under this subchapter, beginning on the first day of the month following one month of employment after the employee becomes eligible.

A. The employee shall indicate the types of coverage elected. [1991, c. 480, §11 (NEW).]

B. If the employee elects coverage within 31 days of the employee's first becoming eligible, and elects coverage in addition to basic, that additional coverage becomes effective on the first day of the month following one month of employment after the employee becomes eligible. [2011, c. 449, §21 (AMD).]

C. If the employee does not elect coverage within 31 days of the employee's first becoming eligible, the employee may subsequently apply for insurance coverage but must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [2011, c. 449, §21 (AMD).]

[ 2011, c. 449, §21 (AMD) .]

2. Employees not wanting to be insured. Any employee not wanting to be insured under this subchapter, at the time the employee first becomes eligible, shall, on the application form, give written notice to the employee's employing officer and to the retirement system that the employee does not want to be insured.

A. If, after being insured, the employee wishes to cancel or reduce coverage, written notice must be given by the employee to the employee's employing officer and to the retirement system. [1991, c. 480, §11 (AMD).]

B. The employee's insurance coverage must cease, or be reduced at the end of the month in which the notice is received by the employing office. [1991, c. 480, §11 (AMD).]

C. Any employee who does not want to be insured or who cancels insurance coverage may subsequently apply for insurance, but must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [1991, c. 480, §11 (AMD).]

D. [2011, c. 449, §22 (RP).]

[ 2011, c. 449, §22 (AMD) .]

3. Dependent coverage. An employee may apply for coverage for a dependent in the application provided in subsection 1. If an employee has no dependents at the time the application provided in subsection 1 is completed and if application is made for coverage within 31 days of acquiring a dependent, coverage becomes effective the first day of the month following the month in which the application is received by the employing office. An employee who does not apply for dependent coverage within 31 days, may subsequently apply for dependent coverage, but must produce evidence of insurability at the employee's own expense. Coverage for subsequently acquired dependents is effective immediately.

[ 1991, c. 480, §11 (NEW) .]

4. Evidence of insurability. When the insurance underwriter approves an application for coverage or increase in coverage with which evidence of insurability has been filed as provided under subsection 1, paragraph C or subsection 2, paragraph C, the coverage or increased coverage becomes effective as of the first day of the first month following completion of one month of employment after the date of approval.

[ 1991, c. 480, §11 (NEW) .]

5. Employee on leave of absence. Insurance coverage for an employee on an authorized leave of absence is governed as follows.

A. An employee who, during a period of an unpaid leave of absence, continues to pay premiums due for the period of the leave continues to be covered. Coverage for an employee who, during the period of the leave, does not pay the premiums due ceases at the end of the period covered by the last premium paid. [2011, c. 449, §23 (NEW).]

B. Notwithstanding paragraph A, an employee who, during a period of unpaid military leave of absence, does not continue coverage while on unpaid military leave must be reinstated to the levels of coverage in effect immediately prior to the unpaid military leave. A request for reinstatement by the employee must be made within 31 days of the employee's return to work following unpaid military leave. An employee who wants to be reinstated and who does not apply for reinstatement within 31 days of the employee's return to work from unpaid military leave must produce evidence of insurability at the employee's own expense and in accordance with the requirements of the insurance underwriter. [2011, c. 449, §23 (NEW).]

[ 2011, c. 449, §23 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1991, c. 480, §11 (AMD). 1993, c. 386, §5 (AMD). 2007, c. 17, §2 (AMD). 2007, c. 17, §3 (AFF). 2011, c. 449, §§21-23 (AMD).



5 §18659. Payment of premiums

Payment of premiums for group life insurance shall be on the basis determined by the board to be actuarially sufficient to pay anticipated claims. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18660. Review of insurance program

Each year, upon receipt of the annual report submitted by the underwriter, the board shall review all phases of the group life insurance program and shall, within 90 days of receipt of the annual report, determine the reserves necessary to pay anticipated claims and the method of distribution of any accumulations above those reserves. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18661. Termination of coverage

1. Separation from service. The insurance on any employee shall terminate upon his separation from service, except as extended by:

A. Provisions contained in the policy for waiver of premiums upon total and permanent disability; and [1985, c. 801, §§ 5, 7 (NEW).]

B. Provisions for temporary extension of coverage and conversion to an individual policy of life insurance. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Retirement. If, on the date the insurance would otherwise terminate, the employee retires, in accordance with this Part, the United States Social Security Act or other local retirement program, the employee's basic life insurance only must be continued without cost to the employee and in the amounts provided in this subsection.

A. On retirement for reasons other than disability, an amount of basic life insurance equal to the employee's average final compensation must be continued in force at no cost to the participant, if the participant has participated in the group life insurance program for a minimum of 10 years.

(1) Except as provided in paragraph B, the initial amount of basic life insurance that continued into retirement must be reduced at the rate of 15% a year to a minimum of 40% of the initial amount of basic life insurance that continued into retirement or $2,500, whichever is greater.

(2) In determining benefits under this subchapter, the reductions become effective at 12:01 a.m. of the day following the first year anniversary of the date of retirement and each succeeding retirement anniversary thereafter until the minimum has been reached. [1993, c. 386, §6 (AMD).]

B. On retirement for disability, the amount of basic insurance in force at the time of retirement must be continued in force until normal retirement age, after which the amount must be reduced, as provided in paragraph A at no cost to the recipient. The 10-year participation requirement does not apply to recipients of disability retirement benefits. [1991, c. 480, §12 (AMD).]

C. The premiums for the coverage provided by this subsection must be paid by the participating local district which employed the participant immediately before the participant's retirement. Delinquent payments under this section may be collected as provided under section 18303, subsection 3. [1991, c. 480, §12 (NEW).]

[ 1993, c. 386, §6 (AMD) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 710, §24 (AMD). 1991, c. 480, §12 (AMD). 1993, c. 386, §6 (AMD).



5 §18662. Participation of local districts

The employees of any local district may participate in the group life insurance program to the full extent of any and all benefits provided for in this subchapter subject to section 18655, subsections 1 and 2. The participation of these employees is governed as follows. [1985, c. 801, §§ 5, 7 (NEW).]

1. Minimum number. Initially, the minimum number of persons required for a covered group is 75% of the eligible employees of a local district.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Supplemental and dependent insurance. Employees of a local district who are covered under the basic group life insurance plan are also eligible for the supplemental insurance under section 18656, subsection 2, and dependent insurance under section 18656, subsection 3, if the local district elects to adopt those benefit plans.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Information required. The chief fiscal officer of a local district shall submit to the board whatever information about the employees of the district is prescribed by the board as necessary to administer this subchapter.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Pro rata cost. The chief fiscal officer of a local district shall pay whatever pro rata cost of premiums and expenses is levied by the board.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §18663. Withdrawal of local districts

Any local district participating in the group life insurance program under this subchapter may withdraw from further participation by filing with the board a duly certified copy of the results of the vote of the body that would be entitled to approve participation in the Participating Local District Retirement Program under section 18201. This certification must include certification to the board that equivalent coverage has been provided. [2007, c. 491, §250 (AMD).]

1. Continuous coverage. In order to provide continuous coverage, withdrawal of a local district under this section is not effective until equivalent coverage is made available to current active and retired employees of the district.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Effective date. Withdrawal is effective on the last day of the last full pay period before the end of the month following the month in which the certification under subsection 1 is received by the board.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 2007, c. 491, §250 (AMD).









Chapter 427: PARTICIPATING LOCAL DISTRICTS CONSOLIDATED PLAN

5 §18801. Plan

There is established the Participating Local District Consolidated Retirement Plan as a governmental qualified defined benefit plan pursuant to Sections 401(a) and 414(d) of the Internal Revenue Code and such other provisions of the Internal Revenue Code and United States Treasury regulations and other guidance as are applicable, which has the powers and privileges of a corporation. The purpose of the Participating Local District Consolidated Retirement Plan is to provide retirement allowances and other benefits under this chapter for employees of participating local districts. The board shall establish by rule the plan provisions of the Participating Local District Consolidated Retirement Plan in accordance with section 18804. [2009, c. 474, §44 (RPR).]

1. Plan content. Benefits provided by the plan must be selected from benefits included in chapter 423, chapter 425 or this chapter and must include, but are not limited to:

A. Service retirement benefits, including:

(1) Several plans, with levels of benefits to meet the needs of various classes of employees and employers; and

(2) Portability of benefits when a member changes plans or employers; [1989, c. 811, §3 (NEW).]

B. Death benefits; [1989, c. 811, §3 (NEW).]

C. Disability retirement benefits; [1989, c. 811, §3 (NEW).]

D. Compulsory requirements except:

(1) Optional membership for those employees permitted optional membership under chapter 425; and

(2) Optional membership for those employees who are not subject to the municipal public employees labor relations laws contained in Title 26, chapter 9-A; and [1991, c. 300, §1 (AMD).]

E. A defined contribution plan consistent with the United States Internal Revenue Code. [1989, c. 811, §3 (NEW).]

[ 1991, c. 300, §1 (AMD) .]

2. Amendments. Any benefit provision selected from chapter 423, chapter 425 or this chapter to be included in the plan that is subsequently amended is not considered to have been amended for purposes of the plan until the rule that established the plan is amended to include the amended version of the benefit provision.

[ 1991, c. 300, §1 (AMD) .]

3. No reduction of benefits. The level of service retirement benefits for employees of participating local districts that adopt the plan may not be reduced with relation to either benefits based upon service before adoption of the plan or benefits based upon service after adoption of the plan.

[ 1989, c. 811, §3 (NEW) .]

4. Implementation of plan. The board, as part of its rules, shall set the minimum number of local districts that must contract for participation and the minimum number of members before the plan is put into operation. The rules must contain provisions related to the transition from participation in chapter 425 to participation in this plan by local districts and for setting the date when participation of the employees of a participating local district in this plan begins. All local districts that are participating local districts under chapter 425 on the date the plan is put into operation must elect to join the consolidated plan, be transferred to the consolidated plan or withdraw from the Participating Local District Retirement Program, in accordance with rules established by the board.

[ 2007, c. 491, §251 (AMD) .]

5. Disbanded or dissolved local district. The board, as part of its rules, shall provide for the procedure to be followed regarding the membership and benefits of employees of a participating local district that disbands or is dissolved.

[ 1989, c. 811, §3 (NEW) .]

6. Plan design and amendments. The rules adopted by the board must be based entirely upon proposals for the consolidated retirement plan and proposed amendments to the consolidated retirement plan received from the Participating Local District Advisory Committee or from the retirement system staff. The board shall adopt as a rule any proposal received from the Participating Local District Advisory Committee or return the proposal to the advisory committee with a statement setting forth the reasons for not adopting the proposal.

[ 2003, c. 387, §12 (AMD) .]

7. Rule-making procedure. The rules and amendments established by the board must be adopted in accordance with and subject to judicial review as set forth in chapter 375, subchapter II, to the extent chapter 375 is applicable.

[ 1989, c. 811, §3 (NEW) .]

SECTION HISTORY

1989, c. 811, §3 (NEW). 1991, c. 300, §1 (AMD). 1993, c. 250, §§3,4 (AMD). 2003, c. 387, §12 (AMD). 2007, c. 491, §251 (AMD). 2009, c. 474, §44 (AMD).



5 §18802. Participating Local District Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 811, §3 (NEW). P&SL 1993, c. 67, §1 (AMD). 1993, c. 250, §5 (AMD). MRSA T. 5, §18802, sub-§7 (AMD).



5 §18802-A. Participating Local District Advisory Committee

1. Composition; designation. The Participating Local District Advisory Committee, referred to in this chapter as "the advisory committee," is composed of the following 12 members:

A. Five voting members who are members of labor organizations that represent participating local district employees, duly designated by their respective labor organizations as follows:

(1) One member duly designated by the Maine Education Association;

(2) One member duly designated by the American Federation of State, County and Municipal Employees;

(3) One member duly designated by the Service Employees International Union;

(4) One member duly designated by the International Association of Fire Fighters; and

(5) One member duly designated by the International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America; [2007, c. 249, §36 (AMD).]

B. Five voting members who represent participating local districts duly designated as follows:

(1) Three members duly designated by the Maine Municipal Association; and

(2) Two members duly designated by the Maine School Management Association; [2007, c. 249, §36 (AMD).]

C. One nonvoting member duly designated by the Governor; and [2007, c. 249, §36 (AMD).]

D. The executive director or the executive director's designee, to serve as an ex officio nonvoting member. [1997, c. 12, §1 (NEW); 1997, c. 12, §2 (AFF).]

[ 2007, c. 249, §36 (AMD) .]

2. Compensation of members. The members of the advisory committee are not entitled to receive compensation for their participation in the advisory committee's activities.

[ 1997, c. 12, §1 (NEW); 1997, c. 12, §2 (AFF) .]

3. Chair. The executive director, or a designee, shall serve as chair.

[ 1997, c. 12, §1 (NEW); 1997, c. 12, §2 (AFF) .]

4. Term. The terms of the members are as follows.

A. Each member serves a term of 5 years. [2007, c. 249, §37 (AMD).]

B. A member shall continue to serve after the expiration of that member's term until a qualified successor is designated. The member's continuation as a member does not change the expiration of that member's term. [2007, c. 249, §37 (AMD).]

C. The term of a member designated to succeed a member whose term has expired expires 5 years after the expiration date of the term of the previous member, regardless of the effective date of the new designation. There is no limit to the number of terms to which a member may be designated. [2007, c. 249, §37 (AMD).]

D. The designating authority shall designate a person to fill a vacancy caused by death, resignation or ineligibility within 60 days. This designation is for the unexpired portion of the term and must be made from a designation provided by the organization the former member represented, as provided by subsection 1. With the agreement of the member being replaced and of the designating authority, the member being replaced serves until a replacement is designated. Otherwise, a vacancy exists until a replacement is designated. [2007, c. 249, §37 (AMD).]

E. The terms of the initial appointments are as follows.

(1) Members who represent participating local district employees are appointed by the Governor, one each, to terms of 1, 2, 3, 4 and 5 years.

(2) Members who represent participating local districts are appointed by the Governor, one each, to terms of 1, 2, 3, 4 and 5 years. [1997, c. 12, §1 (NEW); 1997, c. 12, §2 (AFF).]

F. A member is considered to have resigned if:

(1) The member severs the affiliation with the organization that designated the member in accordance with subsection 1; or

(2) The member is absent from 3 consecutive meetings of the advisory committee without good cause as determined by the advisory committee. [2007, c. 249, §37 (AMD).]

[ 2007, c. 249, §37 (AMD) .]

5. Transaction of business. The transaction of business by the advisory committee is governed as follows.

A. Seven voting members constitute a quorum for the transaction of any business. [2003, c. 387, §13 (AMD).]

B. Each member is entitled to one vote. [1997, c. 12, §1 (NEW); 1997, c. 12, §2 (AFF).]

C. Affirmative votes of a simple majority of the quorum or, if greater, of the voting members present are necessary for the passage of any resolution or any other action by the advisory committee. [2003, c. 387, §13 (AMD).]

[ 2003, c. 387, §13 (AMD) .]

6. Proposal for plan design or amendment. The advisory committee or the retirement system staff may present to the board proposals for the consolidated retirement plan and amendments to the plan. Passage of any resolution or any other action by the advisory committee relating to proposals for the consolidated retirement plan or proposed amendments to the consolidated retirement plan requires affirmative votes of a simple majority of the quorum or, if greater, of the voting members present.

[ 2003, c. 387, §13 (AMD) .]

SECTION HISTORY

1997, c. 12, §1 (NEW). 1997, c. 12, §2 (AFF). 2003, c. 387, §13 (AMD). 2007, c. 249, §§36, 37 (AMD).



5 §18803. Assistance by board

1. Staff assistance. The board may authorize the retirement system staff to give assistance to the advisory committee.

[ 1989, c. 811, §3 (NEW) .]

2. Expenses. The board may authorize the payment of necessary expenses incurred in the operation of the advisory committee from the funds allocated for that purpose based upon a budget submitted by the advisory committee.

[ 1989, c. 811, §3 (NEW) .]

3. Duties of the board. Nothing in this chapter alters the duties of the board to administer the retirement plan of participating local districts.

[ 1989, c. 811, §3 (NEW) .]

SECTION HISTORY

1989, c. 811, §3 (NEW).



5 §18804. Local district participation

All local districts that are participating local districts under chapter 425 on the date the plan is put into operation may contract for participation in the plan in the manner provided in subsection 1 or 2 for other local districts. A participating local district that elects to be transferred into the consolidated plan must contract for participation according to the terms of its transfer, in accordance with rules established by the board. Other local districts may contract for the participation of their employees in the Participating Local District Retirement Program under this chapter in the manner provided by subsection 1 or 2. [2007, c. 491, §252 (AMD).]

1. Local districts that are not municipalities. For a local district that is not a municipality, as defined in Title 1, section 72, subsection 13, the executive body of the district must approve participation and must file with the board a duly certified copy of a resolution or order, with a record of the vote of the executive body, which must include:

A. Approval of the participation; [1989, c. 811, §3 (NEW).]

B. The benefit plans that are to apply; [1989, c. 811, §3 (NEW).]

C. Excluded employees, as required by subsection 3; and [1989, c. 811, §3 (NEW).]

D. The name or title of the person authorized to sign the contract on behalf of the local district. [1989, c. 811, §3 (NEW).]

[ 1989, c. 811, §3 (NEW) .]

2. Local districts that are municipalities. For a local district that is a municipality, as defined in Title 1, section 72, subsection 13, the legislative body of the municipality must approve participation and must file with the board a resolution or order, certified by the clerk of the municipality, with a record of the vote of the legislative body, which must include:

A. Approval of the participation; [1989, c. 811, §3 (NEW).]

B. The benefit plans that are to apply; [1989, c. 811, §3 (NEW).]

C. Excluded employees, as required by subsection 3; and [1989, c. 811, §3 (NEW).]

D. The name or title of the person authorized to sign the contract on behalf of the local district. [1989, c. 811, §3 (NEW).]

[ 1989, c. 811, §3 (NEW) .]

3. Excluded employees. The local district shall designate in its approval any class of employees otherwise provided for by local pension provisions who are excluded from membership in the plan established under this chapter.

[ 1989, c. 811, §3 (NEW) .]

4. Date participation begins. The retirement system establishes the schedule for enrolling participating local districts and for the effective date of establishment of a participating local district. The date when the participation of the employees of a participating local district begins is as of the date of first contributions or pick-up contributions to the retirement system.

[ 2007, c. 490, §3 (AMD) .]

SECTION HISTORY

1989, c. 811, §3 (NEW). 1993, c. 250, §6 (AMD). 2007, c. 490, §3 (AMD). 2007, c. 491, §252 (AMD).



5 §18805. Chief fiscal officer

The chief fiscal officer of a participating local district, in order to assist in the administration of the retirement system shall: [1989, c. 811, §3 (NEW).]

1. Information. Submit to the board whatever information the board prescribes about the employees of the participating local district relating to participation in the plan; and

[ 1989, c. 811, §3 (NEW) .]

2. Duties. Cause to be performed whatever duties the board prescribes, with respect to the employees of the participating local district.

[ 1989, c. 811, §3 (NEW) .]

SECTION HISTORY

1989, c. 811, §3 (NEW).



5 §18806. Alternative benefits

The plan adopted under section 18801 may include benefits provided by this section. [1989, c. 811, §3 (NEW).]

1. Districts with employees covered by the Social Security Act. A participating local district with employees covered by the United States Social Security Act may provide service retirement benefits for employees not covered by a special plan that equal 1% of the member's average final compensation multiplied by the number of years of membership service. Members covered by this benefit shall contribute to the Participating Local District Retirement Program at the rate of 3% of earnable compensation.

[ 2007, c. 491, §253 (AMD) .]

2. Defined contribution plan. A participating local district may provide for the participation of its employees who are members of the Participating Local District Retirement Program under this chapter, in a defined contribution plan that is part of the consolidated plan provided by section 18801. Employees who choose not to become members under section 18801, subsection 1, paragraph D may also participate in the defined contribution plan.

[ 2007, c. 491, §254 (AMD) .]

3. Ancillary benefits. The plan must include disability benefits and death benefits for those employees who choose not to be members under section 18801, subsection 1, paragraph D and who participate in the defined contribution plan.

[ 1991, c. 300, §2 (NEW) .]

SECTION HISTORY

1989, c. 811, §3 (NEW). 1991, c. 300, §2 (AMD). 2007, c. 491, §§253, 254 (AMD).









Part 21: SOCIAL SECURITY FOR STATE AND MUNICIPAL EMPLOYEES

Chapter 431: SOCIAL SECURITY FOR STATE AND MUNICIPAL EMPLOYEES

5 §19001. Declaration of policy

In order to extend to employees of the political subdivisions of the State of Maine, and to the civilian employees of the Maine National Guard who are employed pursuant to section 90 of the National Defense Act of June 3, 1916 (32 U.S.C., sec. 42), whether members of existing retirement or pension systems or not, the benefits of social security, provided under the Federal Social Security Act enacted by the Congress of the United States, it is declared to be the policy of the Legislature, subject to the limitations of this chapter, that such steps be taken as to provide such protection to such employees on as broad a basis as is permitted under the Social Security Act. This chapter shall apply to employees of Maine Maritime Academy who are members of an existing retirement or pension system. This chapter shall not apply to teachers who are under a state or local government pension or retirement plan, except teachers at the Maine Maritime Academy. For the purposes of bringing sheriffs and their deputies under social security, these law enforcement officers shall be deemed policemen. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §19002. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1985, c. 801, §§ 5, 7 (NEW).]

1. Civilian employees of the Maine National Guard. The phrase "the civilian employees of the Maine National Guard who are employed pursuant to section 90 of the National Defense Act of June 3, 1916 (32 U.S.C., Sec. 42)" means the civilian employees of the Maine National Guard who are employed pursuant to section 90 of the National Defense Act of June 3, 1916 (32 U.S.C., Sec. 42) and paid from funds allotted to the Maine National Guard by the Department of Defense and such employees shall, for the purpose of this chapter, be deemed to be employees of the State of Maine; provided that this chapter shall apply to the Maine National Guard, with respect to such employees, as if it constituted a "political subdivision" within the meaning of this section.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Employee. The term "employee" includes an officer of a political subdivision of the State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Employment. The term "employment" means any service performed by an employee in the employ of any political subdivision of the State, for such employer, except service which in the absence of an agreement entered into under this chapter would constitute "employment" as defined in the Social Security Act; or service which under the Social Security Act may not be included in an agreement between the State and the Federal Security Administrator entered into under this chapter. Employment in positions covered by any retirement system supported wholly or in part by the State or any of its subdivisions may not be included in such agreement.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Federal Insurance Contributions Act. The term "Federal Insurance Contributions Act" means the Federal Internal Revenue Code, chapter 9, subchapter A, as such Code has been and may from time to time be amended.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

5. Federal Security Administrator. The term "Federal Security Administrator" includes any individual to whom the Federal Security Administrator has delegated any of his functions under the Social Security Act with respect to coverage under such Act of employees of states and their political subdivisions.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

6. Political subdivision. The term "political subdivision" includes an instrumentality of the State of Maine, of one or more of its political subdivisions, the University of Maine System, academies, water, sewer and school districts and associations of municipalities, or an instrumentality of the State and one or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the State or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the State or subdivision.

[ 1987, c. 402, Pt. A, §75 (AMD) .]

7. Social Security Act. The term "Social Security Act" means the Act of Congress approved August 14, 1935, chapter 531, 49 Stat. 620 officially cited as the "Social Security Act," including regulations and requirements issued pursuant thereto, as such Act has been and may from time to time be amended.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

8. State agency. The term "state agency" means the Maine Public Employees Retirement System.

[ 1985, c. 801, §§ 5, 7 (NEW); 2007, c. 58, §3 (REV) .]

9. Wages. The term "wages" means all remuneration for employment as defined, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that Act.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1987, c. 402, §A75 (AMD). 2007, c. 58, §3 (REV).



5 §19003. Federal-state agreement

The state agency, with the approval of the Governor, is authorized to enter on behalf of the State into an agreement with the Federal Security Administrator, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the Federal Old Age and Survivors Insurance System to employees of any political subdivision of the State and to the civilian employees of the Maine National Guard who are employed pursuant to section 90 of the National Defense Act of June 3, 1916 (32 U.S.C., Sec. 42), with respect to services specified in such agreement which constitute "employment" as defined in section 19002. Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration and other appropriate provisions as the state agency and Federal Security Administrator shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide in effect that: [1985, c. 801, §§ 5, 7 (NEW).]

1. Benefits. Benefits shall be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though such services constituted employment within the meaning of the Social Security Act, Title II;

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Contributions. The State shall pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages, as defined in section 19002, equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act, sections 1400 and 1410, if the services covered by the agreement constituted employment within the meaning of that Act;

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Effective date. Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein, but in no event may it be effective with respect to any such services performed prior to the first day of January, 1951; and

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Services covered. All services, which constitute employment as defined in section 19002, are performed in the employ of a political subdivision of the State, and are covered by a plan which is in conformity with the terms of the agreement and has been approved by the state agency under section 19005, shall be covered by the agreement.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §19004. Coverage of employees of political subdivisions

1. Plan. Each political subdivision of the State following the approval of the town meeting of a town or the governing body of a city, district or other instrumentality is authorized to submit for approval by the state agency a plan for extending the benefits of the Social Security Act, Title II, in conformity with applicable provisions of such Act, to employees of such political subdivision. Each such plan and any amendment thereof shall be approved by the state agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the state agency, except that no such plan shall be approved unless:

A. It is in conformity with the requirements of the Social Security Act, and with the agreement entered into under section 19003; [1985, c. 801, §§ 5, 7 (NEW).]

B. It specifies the source or sources from which the funds necessary to make the payments required by subsection 3, paragraph A, and by subsection 4 are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose; [1985, c. 801, §§ 5, 7 (NEW).]

C. It provides for such methods of administration of the plan by the political subdivision as are found by the state agency to be necessary for the proper and efficient administration of the plan; [1985, c. 801, §§ 5, 7 (NEW).]

D. It provides that the political subdivision will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the Federal Security Administrator may from time to time find necessary to assure the correctness and verification of such reports; and [1985, c. 801, §§ 5, 7 (NEW).]

E. It authorizes the state agency to terminate the plan in its entirety, in the discretion of the state agency, if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the state agency and may be consistent with the Social Security Act. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

2. Hearing. The state agency shall not finally refuse to approve a plan submitted by a political subdivision under subsection 1 and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected thereby.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

3. Contributions.

A. Each political subdivision as to which a plan has been approved under this section shall pay into the Contribution Fund, with respect to wages, as defined in section 19002, at such time or times as the state agency may by regulation prescribe, contributions in the amounts and at the rate specified in the applicable agreement entered into by the state agency under section 19003. [1985, c. 801, §§ 5, 7 (NEW).]

B. Each political subdivision required to make payments under paragraph A is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this chapter, to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to his wages, as defined in section 19002, not exceeding the amount of tax which would be imposed by section 1400 of the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from his wages as and when paid. Contributions so collected shall be paid into the Contribution Fund in partial discharge of the liability of such political subdivision or instrumentality under paragraph A. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor. [1985, c. 801, §§ 5, 7 (NEW).]

[ 1985, c. 801, §§ 5, 7 (NEW) .]

4. Delinquent payments. Delinquent payments due under subsection 3, paragraph A, may, with interest at the rate of 6% per year, be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the state agency, be deducted from any other moneys payable to such subdivision by any department or agency of the State.

[ 1985, c. 801, §§ 5, 7 (NEW) .]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §19005. Contribution Fund

The "Contribution Fund," as established, shall consist of and there shall be deposited in the fund: All contributions, interest and penalties collected under section 19004; all money appropriated thereto under this chapter; any property or securities and earnings thereof acquired through the use of money belonging to the fund; interest earned upon any money in the fund; and all sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other money received for the fund from any other source. All money in the fund shall be mingled and undivided. Subject to this chapter, the state agency is vested with full power, authority and jurisdiction over the fund, including all money and property or securities belonging thereto. The state agency shall invest the fund pursuant to section 17153, subsection 3 and credit all interest and income earned in excess of that needed, for the purposes set forth in this section, to the expense fund of the state agency, to be used to prepare and, if approved by the Legislature, implement a portable and integrated retirement plan for participating local districts and to defray the cost of administration for those districts that participated in the social security system through the Maine Public Employees Retirement System. The state agency may perform any and all acts whether or not specifically designated, which are necessary to the administration of the Contribution Fund and are consistent with this chapter. [1989, c. 77, §1 (AMD); 2007, c. 58, §3 (REV).]

The Contribution Fund shall be established and held separate and apart from any other funds or money of the State and shall be used and administered exclusively for the purpose of this chapter. Subject to this section, withdrawals from the fund shall be made for, and solely for, payment of amounts required to be paid to the Secretary of the Treasury pursuant to an agreement entered into under section 19003; and refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality. [1989, c. 77, §1 (AMD).]

From the Contribution Fund the custodian of the fund shall pay to the Secretary of the Treasury such amounts and at such time or times as may be directed by the state agency in accordance with any agreement entered into under section 19003 and the Social Security Act. [1985, c. 801, §§ 5, 7 (NEW).]

The Treasurer of State shall be ex officio treasurer and custodian of the Contribution Fund and shall administer such fund in accordance with this chapter and the directions of the state agency and shall pay all warrants drawn upon it in accordance with this section and with such regulations as the state agency may prescribe pursuant thereto. [1985, c. 801, §§ 5, 7 (NEW).]

There are authorized to be appropriated biannually to the Contribution Fund, in addition to the contributions collected and paid into the Contribution Fund under section 19004, to be available for the purposes of the 2nd and 3rd paragraphs of this section until expended, such additional sums as are found to be necessary in order to make the payments to the Secretary of the Treasury which the State is obligated to make pursuant to an agreement entered into under section 19003. [1985, c. 801, §§ 5, 7 (NEW).]

The state agency shall submit to each regular session of the Legislature, at least 90 days in advance of the beginning of each session, an estimate of the amounts authorized to be appropriated to the Contribution Fund by the preceding paragraph of this section for the next appropriation period. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW). 1989, c. 77, §1 (AMD). 2007, c. 58, §3 (REV).



5 §19006. Rules and regulations

The state agency shall make and publish such rules and regulations, not inconsistent with this chapter, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this chapter. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).



5 §19007. Cost of administration

Any cost of administering this chapter may be prorated among the political subdivisions joining this plan. A revolving fund is established from which costs of administration shall be paid and to which shall be credited the amounts billed to and received from the political subdivisions in the plan. [1985, c. 801, §§ 5, 7 (NEW).]

SECTION HISTORY

1985, c. 801, §§5,7 (NEW).









Part 22: INTERDEPARTMENTAL ADVISORY COUNCILS

Chapter 435: MAINE HEALTH POLICY ADVISORY COUNCIL

5 §19101. Establishment; role (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1989, c. 503, §B34 (AMD). 1991, c. 622, §S20 (RP).



5 §19102. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1987, c. 816, §KK10 (AMD). 1991, c. 622, §S20 (RP).



5 §19103. Membership; officers; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1987, c. 816, §KK11 (AMD). 1991, c. 622, §S20 (RP).



5 §19104. Studies and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1989, c. 799, §1 (AMD). 1991, c. 622, §S20 (RP).



5 §19105. Working relationships (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1991, c. 622, §S20 (RP).



5 §19106. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1991, c. 622, §S20 (RP).



5 §19107. Public participation and hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1991, c. 622, §S20 (RP).



5 §19108. Staff (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1989, c. 799, §2 (AMD). 1991, c. 622, §S20 (RP).



5 §19109. Advisory committees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1991, c. 622, §S20 (RP).



5 §19110. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§C2,C3 (NEW). 1989, c. 799, §3 (AMD). 1991, c. 622, §S20 (RP).






Chapter 437: INTERDEPARTMENTAL COUNCIL

5 §19111. Interdepartmental council (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §B3 (NEW). 1993, c. 738, §B9 (AFF). RR 1995, c. 2, §15 (COR). 1999, c. 668, §57 (RP). 1999, c. 785, §2 (RP).



5 §19112. Goals of the council (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §B3 (NEW). 1993, c. 738, §B9 (AFF). 1997, c. 342, §§1,2 (AMD). 1999, c. 668, §58 (RP). 1999, c. 785, §2 (RP).



5 §19113. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §B3 (NEW). 1993, c. 738, §B9 (AFF). 1999, c. 668, §59 (RP). 1999, c. 785, §2 (RP).



5 §19114. Children's Residential Treatment Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §B3 (NEW). 1993, c. 738, §B9 (AFF). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 668, §60 (RP). 1999, c. 785, §2 (RP).



5 §19115. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 738, §B3 (NEW). 1993, c. 738, §B9 (AFF). 1999, c. 668, §61 (RP). 1999, c. 785, §2 (RP).






Chapter 438: COUNCIL ON CHILDREN AND FAMILIES

5 §19121. Council on Children and Families (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 785, §3 (NEW). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §9 (COR). 2005, c. 294, §13 (RP).



5 §19122. Purposes of the council; goals (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 785, §3 (NEW). 2005, c. 294, §13 (RP).



5 §19123. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 785, §3 (NEW). 2005, c. 294, §13 (RP).



5 §19124. Staffing; administration (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 785, §3 (NEW). 2005, c. 294, §13 (RP).






Chapter 439: CHILDREN'S CABINET

5 §19131. Children's Cabinet

1. Establishment. The Children's Cabinet, referred to in this chapter as the "cabinet," is established to promote interdepartmental collaboration on children's policy development and program implementation and to support the provision of services for Maine families and children that are planned, managed and delivered in a holistic and integrated manner to improve their self-sufficiency, safety, economic stability, health and quality of life.

[ 1999, c. 785, §3 (NEW) .]

2. Membership. The cabinet consists of the following members:

A. The Commissioner of Corrections; [1999, c. 785, §3 (NEW).]

B. The Commissioner of Education; [1999, c. 785, §3 (NEW).]

C. The Commissioner of Health and Human Services; [2005, c. 397, Pt. A, §7 (AMD).]

D. [2005, c. 397, Pt. A, §8 (RP).]

E. The Commissioner of Public Safety; [2003, c. 576, §2 (AMD).]

F. The Commissioner of Labor; and [2003, c. 576, §3 (NEW).]

G. At the discretion of the Governor, a member of the public, appointed by the Governor. [2003, c. 576, §3 (NEW).]

[ 2005, c. 397, Pt. A, §§7, 8 (AMD) .]

3. Chair. The Governor shall appoint one of the members to serve as chair of the cabinet. The term of the chair is 2 years.

[ 1999, c. 785, §3 (NEW) .]

SECTION HISTORY

1999, c. 785, §3 (NEW). 2001, c. 354, §3 (AMD). 2003, c. 576, §§1-3 (AMD). 2005, c. 397, §§A7,8 (AMD).



5 §19132. Duties of the cabinet

The cabinet shall collaborate to create, manage and promote coordinated policies, programs and service delivery systems that support children, families and communities consistent with the purposes of this chapter. To accomplish these purposes, the cabinet shall carry out the following duties: [1999, c. 785, §3 (NEW).]

1. Regional children's cabinets. Appoint regional children's cabinets to ensure that the purposes of this chapter are implemented at the regional and local levels;

[ 1999, c. 785, §3 (NEW) .]

2. Subcommittees. Appoint subcommittees, which may include members from any public or private agency, advisory committee or any citizen, who has appropriate interest and expertise, as may be necessary to carry out the work of the cabinet;

[ 1999, c. 785, §3 (NEW) .]

3. Coordinate funding; collaboration. Coordinate funding and budgets among the departments of the cabinet related to child and family services in order to carry out the purpose of this chapter, collaborate to share resources, remove barriers and support initiatives that prevent health and behavioral problems in children;

[ 1999, c. 785, §3 (NEW) .]

4. Planning and policy development. Conduct long-range planning and policy development leading to a more effective public and private service delivery system;

[ 1999, c. 785, §3 (NEW) .]

5. Coordinated service delivery. Coordinate the delivery of residential and community-based children's services among the departments;

[ 1999, c. 785, §3 (NEW) .]

6. Assessment. Assess resource capacity and allocations;

[ 1999, c. 785, §3 (NEW) .]

7. Policy and program review. Improve policies and programs through the review of specific case examples; and

[ 1999, c. 785, §3 (NEW) .]

8. Communication. Broadly communicate the work of the cabinet.

[ 1999, c. 785, §3 (NEW) .]

SECTION HISTORY

1999, c. 785, §3 (NEW).



5 §19133. Program implementation and oversight

The cabinet shall initiate, implement and oversee programs, policies and services consistent with the purposes of this chapter, which may include but are not limited to: [1999, c. 785, §3 (NEW).]

1. Communities for Children. Supporting a collaborative effort between communities and State Government, known as Communities for Children, to effectively address problems facing the State's children and families by mobilizing the resources of State Government with resources and leadership at the community level;

[ 1999, c. 785, §3 (NEW) .]

2. Effectiveness indicators. Identifying indicators to measure child well-being to be used by Maine policy makers;

[ 1999, c. 785, §3 (NEW) .]

3. Safe homes. Working to ensure that all children have a safe and permanent home;

[ 1999, c. 785, §3 (NEW) .]

4. Civil and caring school environments. Providing civil and caring school environments in which violence is eliminated and the health needs of students are provided for;

[ 1999, c. 785, §3 (NEW) .]

5. Supportive communities. Focusing community members and resources to support goal-setting, counseling and mentoring for every child;

[ 1999, c. 785, §3 (NEW) .]

6. Reducing suicide. Reducing the incidence of suicide among Maine youth and improving access to appropriate prevention and intervention services;

[ 1999, c. 785, §3 (NEW) .]

7. Access to information and referral. Ensuring easy access to information and referral services regarding child and family services;

[ 1999, c. 785, §3 (NEW) .]

8. Service coordination. Coordinating social services to children and their families as an integrated whole and facilitating access to all services needed by family members;

[ 1999, c. 785, §3 (NEW) .]

9. Ensuring services. Ensuring coordination of services to parents of children birth to 5 years of age; and

[ 1999, c. 785, §3 (NEW) .]

10. Local case review and resolution; pooled funds. Providing services to children with multiple needs within the child's community by supporting case review and resolution at the local level using appropriate funds pooled from each department of the cabinet.

[ 1999, c. 785, §3 (NEW) .]

SECTION HISTORY

1999, c. 785, §3 (NEW).



5 §19134. Funds

The cabinet is authorized to solicit, receive and pool funds from the Federal Government, any political subdivision of the State or any individual, foundation or corporation and may expend those funds for purposes that are consistent with this chapter. [1999, c. 785, §3 (NEW).]

SECTION HISTORY

1999, c. 785, §3 (NEW).



5 §19135. Annual report

The cabinet shall provide an annual report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs, the joint standing committee of the Legislature having jurisdiction over criminal justice matters, the joint standing committee of the Legislature having jurisdiction over education and cultural affairs and the joint standing committee of the Legislature having jurisdiction over health and human services matters and the Chief Justice of the Supreme Court. A copy of the report must be made available to the public. [2005, c. 294, §14 (AMD).]

SECTION HISTORY

1999, c. 785, §3 (NEW). 2005, c. 294, §14 (AMD).









Part 23: PUBLIC HEALTH

Chapter 501: MEDICAL CONDITIONS

5 §19201. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 539, (RPR).]

1. Antibody to HIV. "Antibody to HIV" means the specific immunoglobulin produced by the body's immune system in response to HIV.

[ 1987, c. 539, (RPR) .]

1-A. Bona fide occupational exposure. "Bona fide occupational exposure" means skin, eye, mucous membrane or parenteral contact of a person with the potentially infectious blood or other body fluids of another person that results from the performance of duties by the exposed person in the course of employment. It also includes such contact resulting from performance of emergency services by a volunteer firefighter as defined by Title 30-A, section 3151 or by an emergency medical services person licensed under Title 32, chapter 2-B when responding to an emergency as part of a governmental, nonprofit or other organized entity, whether the firefighter or emergency medical services person is compensated for such services or not.

[ 1999, c. 429, §1 (AMD) .]

1-B. Employer; employer of the person exposed. "Employer" and "employer of the person exposed" include a self-employed person who is exposed to the potentially infectious blood or other body fluids of another person. It also includes, in the case of a volunteer firefighter or emergency medical services person, the organization for which the services are performed.

[ 1999, c. 429, §1 (AMD) .]

2. Health care provider. "Health care provider" means any appropriately licensed, certified or registered provider of mental or physical health care, either in the public or private sector or any business establishment providing health care services.

[ 1987, c. 539, (RPR) .]

2-A. Health care setting. "Health care setting" means any location where there is provision of preventive, diagnostic, therapeutic, rehabilitative, maintenance or palliative care, services, procedures or counseling, including emergency services performed in the field, and appropriate assistance with disease or symptom management and maintenance that affects an individual's physical, mental or behavioral condition, including the process of banking blood, sperm, organs or any other tissue.

[ 1999, c. 429, §2 (NEW) .]

2-B. Health care facility. "Health care facility" or "facility" means a facility, institution or entity licensed pursuant to Title 22 that offers health care to persons in this State, including a home health care provider and hospice program. "Health care facility" or "facility" includes a pharmacy licensed pursuant to Title 32.

[ 2011, c. 347, §1 (NEW) .]

3. HIV. "HIV" means the human immunodeficiency virus, identified as the causative agent of Acquired Immune Deficiency Syndrome or AIDS.

[ 1987, c. 539, (RPR) .]

4. HIV antigen. "HIV antigen" means the specific immune-recognizable marker proteins of HIV.

[ 1987, c. 539, (RPR) .]

4-A. HIV test. "HIV test" means a test for the presence of an antibody to HIV or a test for an HIV antigen or other diagnostic determinants specific for HIV infection.

[ 1995, c. 404, §2 (AMD) .]

5. HIV infection; HIV infection status. "HIV infection" means the state wherein HIV has invaded the body and is being actively harbored by the body. "HIV infection status" means the results of an HIV test.

[ 1995, c. 404, §3 (AMD) .]

5-A. Informed consent. "Informed consent" means consent that is:

A. Based on an actual understanding by the person to be tested:

(1) That the test is being performed;

(2) Of the nature of the test;

(3) Of the persons to whom the results of that test may be disclosed;

(4) Of the purpose for which the test results may be used; and

(5) Of any reasonably foreseeable risks and benefits resulting from the test; and [1987, c. 811, §2 (AMD).]

B. Wholly voluntary and free from express or implied coercion. [1987, c. 539, (RPR).]

[ 1987, c. 811, §2 (AMD) .]

6. Person. "Person" means any natural person, firm, corporation, partnership or other organization, association or group, however organized.

[ 1987, c. 539, (RPR) .]

7. Seropositivity. "Seropositivity" means the presence of antibody to HIV as detected by appropriate laboratory tests.

[ 1987, c. 539, (RPR) .]

8. Viral positivity. "Viral positivity" means demonstrated presence of HIV.

[ 1987, c. 539, (RPR) .]

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §§1,2 (AMD). 1995, c. 404, §§1-3 (AMD). 1999, c. 429, §§1,2 (AMD). 2011, c. 347, §1 (AMD).



5 §19202. Maine HIV Advisory Committee

1. Duties.

[ 1999, c. 390, §10 (AFF); 1999, c. 390, §1 (RP) .]

1-A. Duties.

[ 2009, c. 203, §8 (AFF); 2009, c. 203, §1 (RP) .]

1-B. Duties. The Maine HIV Advisory Committee, as established in section 12004-I, subsection 42 and referred to in this section as "the committee," on behalf of those individuals infected by, at risk for or affected by the human immunodeficiency virus, referred to in this section as "HIV," in the State, shall:

A. Advise the Office of the Governor and state, federal and private sector agencies, officials and committees on HIV-related and AIDS-related policy, planning, budget or rules; [2009, c. 203, §2 (NEW); 2009, c. 203, §8 (AFF).]

B. Make an annual assessment of emerging HIV-related issues and trends; [2009, c. 203, §2 (NEW); 2009, c. 203, §8 (AFF).]

C. Initiate and respond to legislation, both state and federal; and [2009, c. 203, §2 (NEW); 2009, c. 203, §8 (AFF).]

D. Prepare and present, in person, an annual report on the status of HIV in the State to the Office of the Governor and the joint standing committee of the Legislature having jurisdiction over health and human services matters by March 1st of each year. [2013, c. 108, §1 (AMD).]

[ 2013, c. 108, §1 (AMD) .]

2. Membership.

[ 1999, c. 390, §10 (AFF); 1999, c. 390, §3 (RP) .]

2-A. Membership.

[ 2009, c. 203, §8 (AFF); 2009, c. 203, §3 (RP) .]

2-B. Membership. The committee consists of 19 members as provided in this subsection.

A. The committee includes 7 members as follows, of whom only the Legislators are voting members:

(1) Two members of the Legislature, one Senator nominated by the President of the Senate and one Representative nominated by the Speaker of the House of Representatives;

(2) The director of the HIV, STD and viral hepatitis program within the Department of Health and Human Services, Maine Center for Disease Control and Prevention;

(3) A representative of the Department of Education, nominated by the Commissioner of Education;

(4) A representative of the Department of Corrections, nominated by the Commissioner of Corrections;

(5) A representative of the organizational unit of the Department of Health and Human Services that provides programs and services for substance abuse prevention and treatment, nominated by the Commissioner of Health and Human Services; and

(6) A representative of the Department of Health and Human Services, Office of MaineCare Services, nominated by the Commissioner of Health and Human Services. [2011, c. 657, Pt. AA, §4 (AMD).]

B. The committee shall identify 12 additional voting representatives for membership as described in this paragraph, with broad input from persons with HIV or at risk for HIV infection or from organizations with extensive participation of persons with HIV, organizations interested in and working on HIV and AIDS prevention and health, other community-based organizations providing HIV and AIDS services, rural health centers and the public:

(1) Four persons living with HIV/AIDS;

(2) Two representatives of populations most affected by HIV/AIDS in the State;

(3) Two providers of HIV-related prevention or social services;

(4) Two representatives of the public health community who have experience in the prevention of and the care and treatment of persons with HIV or infectious diseases; and

(5) Two persons chosen by the committee because of the positive impact the persons' expertise or experience will have on the work of the committee. [2013, c. 108, §2 (RPR).]

[ 2013, c. 108, §2 (AMD) .]

3. Terms. The term of office of each voting member is 3 years except that nonvoting members serve during the duration of the commissioner's term of office for the agency that each member represents and Legislators serve during the term for which they were elected. The membership shall annually elect a chair and vice-chair. The chair is the presiding member of the committee. All vacancies must be filled for the balance of the unexpired term in the same manner as original appointments.

[ 2009, c. 203, §5 (AMD); 2009, c. 203, §8 (AFF) .]

3-A. Compensation. The members of the committee are entitled to compensation in accordance with chapter 379. All members are entitled to reimbursement for expenses.

[ 1999, c. 390, §6 (NEW); 1999, c. 390, §10 (AFF) .]

4. Meetings. The committee shall meet at least 4 times a year and more frequently if needed to respond to the duties of this committee as specified in subsection 1-B. Special meetings may be called by the chair and must be called at the request of the Department of Health and Human Services, Maine Center for Disease Control and Prevention or by 3 or more members of the committee.

[ 2009, c. 203, §6 (AMD); 2009, c. 203, §8 (AFF) .]

5. Annual program and budget review.

[ 1999, c. 390, §10 (AFF); 1999, c. 390, §8 (RP) .]

6. Committee may accept funds. The committee may vote to accept or refuse gifts, grants or other funding that may be offered to the committee.

[ 1993, c. 384, §2 (NEW) .]

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 651, (AMD). 1987, c. 769, §A33 (AMD). 1987, c. 861, §§7,8 (AMD). 1989, c. 189, (AMD). 1991, c. 404, §1 (AMD). 1991, c. 404, §2 (AFF). 1993, c. 384, §2 (RPR). 1999, c. 390, §§1-8 (AMD). 1999, c. 390, §10 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §10 (COR). 2003, c. 689, §B6 (REV). 2009, c. 203, §§1-6 (AMD). 2009, c. 203, §8 (AFF). 2011, c. 657, Pt. AA, §4 (AMD). 2013, c. 108, §§1, 2 (AMD).



5 §19203. Confidentiality of test

No person may disclose the results of an HIV test, except as follows: [1987, c. 811, §3 (RPR).]

1. Subject of test. To the subject of the test;

[ 1987, c. 811, §3 (RPR) .]

2. Designated health care provider. To a health care provider designated by the subject of the test in writing . When a patient has authorized disclosure of HIV test results to a person or organization providing health care, the patient's health care provider may make these results available only to other health care providers working directly with the patient and only for the purpose of providing direct medical or dental patient care. Any health care provider who discloses HIV test results in good faith pursuant to this subsection is immune from any criminal or civil liability for the act of disclosing HIV test results to other health care providers;

[ 1999, c. 512, Pt. B, §1 (AMD); 1999, c. 512, Pt. B, §§5, 6 (AFF) .]

3. Authorized person. To a person or persons to whom the test subject has authorized disclosure in writing, except that the disclosure may not be used to violate any other provisions of this chapter;

[ 1987, c. 811, §3 (RPR) .]

4. Certain health care providers. A health care provider who procures, processes, distributes or uses a human body part donated for a purpose may, without obtaining informed consent to the testing, perform an HIV test in order to assure medical acceptability of the gift for the purpose intended. Testing pursuant to this subsection does not require pretest and post-test counseling;

[ 1987, c. 811, §3 (RPR) .]

5. Research facility. The Department of Health and Human Services, a laboratory certified and approved by the Department of Health and Human Services pursuant to Title 22, chapter 411, or a health care provider, blood bank, blood center or plasma center may, for the purpose of research and without first obtaining informed consent to the testing, subject any body fluids or tissues to an HIV test if the testing is performed in a manner by which the identity of the test subject is not known and may not be retrieved by the researcher;

[ 1987, c. 811, §3 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

6. Anonymous testing sites. To an anonymous testing site established pursuant to section 19203-B;

[ 1987, c. 811, §3 (RPR) .]

7. Other agencies. To employees of, or other persons designated by, the Department of Corrections and the Department of Health and Human Services, to the extent that those employees or other persons are responsible for the treatment or care of subjects of the test. Those agencies shall adopt rules, within 90 days of August 4, 1988, pursuant to chapter 375, subchapter 2, designating the persons or classes of persons to whom the test results may be disclosed. The rules of the Department of Corrections must designate those persons who may receive the results of an HIV test of a county jail inmate;

[ RR 2003, c. 2, §11 (COR) .]

8. Bureau of Health. To the Department of Health and Human Services, which may disclose results to other persons only if that disclosure is necessary to carry out its duties as provided in Title 22, section 42 and chapters 250 and 251;

[ 2007, c. 539, Pt. N, §6 (AMD) .]

9. Medical records. As part of a medical record when release or disclosure of that record is authorized pursuant to section 19203-D;

[ 2011, c. 347, §2 (AMD) .]

10. Court ordered disclosure. To:

A. A person authorized by section 19203-C to receive test results following an accidental exposure; or [1991, c. 803, §1 (NEW).]

B. A victim-witness advocate authorized by section 19203-F to receive the test results of a person convicted of a sexual crime as defined in section 19203-F, subsection 1, paragraph C, who shall disclose to a victim under section 19203-F, subsection 4; or [2011, c. 347, §3 (AMD).]

[ 2011, c. 347, §3 (AMD) .]

11. Access by health information exchange or other entity. To a statewide health information exchange designated by the State that provides and maintains an individual protection mechanism by which an individual may choose to opt in to allow that statewide health information exchange to disclose that individual's health care information covered under this section to a health care provider or health care facility for purposes of treatment, payment and health care operations, as those terms are defined in 45 Code of Federal Regulations, Section 164.501. A state-designated statewide health information exchange also must satisfy the requirement in Title 22, section 1711-C, subsection 18, paragraph C of providing a general opt-out provision to an individual at all times.

A state-designated statewide health information exchange may disclose an individual's health care information covered under this section even if the individual has not chosen to opt in to allow the state-designated statewide health information exchange to disclose the individual's health care information when in a health care provider's judgment disclosure is necessary to:

A. Avert a serious threat to the health or safety of others, if the conditions, as applicable, described in 45 Code of Federal Regulations, Section 164.512(j)(2010) are met; or [2011, c. 347, §4 (NEW).]

B. Prevent or respond to imminent and serious harm to the individual and disclosure is to a provider for diagnosis or treatment. [2011, c. 347, §4 (NEW).]

[ 2011, c. 347, §4 (NEW) .]

This section does not prohibit limited administrative disclosure in conjunction with a mandatory testing program of a military organization subject to Title 37-B. [1987, c. 811, §3 (RPR).]

Nothing in this section may be construed as prohibiting the entry of an HIV test result on the patient's medical record in accordance with this chapter. [1999, c. 512, Pt. B, §3 (AMD); 1999, c. 512, Pt. B, §§5, 6 (AFF).]

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §3 (RPR). 1989, c. 487, §1 (AMD). 1995, c. 319, §1 (AMD). 1995, c. 404, §4 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 70, §1 (AMD). 1997, c. 793, §§B1-3 (AMD). 1997, c. 793, §B6 (AFF). 1999, c. 3, §§4,5 (AFF). 1999, c. 127, §A13 (AMD). 1999, c. 512, §§B1-3 (AMD). 1999, c. 512, §B5 (AFF). 1999, c. 790, §§A59,60 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §11 (COR). 2003, c. 689, §B6 (REV). 2007, c. 539, Pt. N, §6 (AMD). 2011, c. 347, §§2-4 (AMD).



5 §19203-A. Voluntary informed consent required

1. Individual tested. Except as provided in this section and section 19203, subsections 4 and 5, an HIV test must be voluntary and undertaken only with a patient's knowledge and understanding that an HIV test is planned. A patient must be informed orally or in writing that an HIV test will be performed unless the patient declines. Oral or written information required to be given to a patient under this subsection must include an explanation of what an HIV infection involves and the meaning of positive and negative test results. A patient must be provided the opportunity to ask questions, either orally or in writing. Informed consent is not required for repeated HIV testing by health care providers to monitor the course of established infection.

[ 2007, c. 93, §1 (AMD) .]

2. Insurers. Persons required to take an HIV test by an insurer, nonprofit hospital or medical service organization or nonprofit health care plan must provide their written informed consent on forms approved by the Superintendent of Insurance. If the test is positive, post-test counseling must be provided by the person or organization requesting the test. The Superintendent of Insurance may adopt rules to define language requirements of the form.

[ 2007, c. 93, §1 (AMD) .]

3. Access to medical care. A health care provider may not deny any person medical treatment or care solely for refusal to give consent for an HIV test. A health care provider may not request a person's written consent to an HIV test as a precondition to the provision of health care. All written consent to testing must be in accordance with section 19201, subsection 5-A. This section does not prohibit a health care provider from recommending an HIV test for diagnostic or treatment purposes. A physician or other health care provider is not civilly liable for failing to have an HIV test performed for diagnostic or treatment purposes if the test was recommended and refused in writing by the patient.

[ 2007, c. 93, §1 (AMD) .]

4. Occupational exposure. Consent need not be obtained when a bona fide occupational exposure creates a significant risk of infection if a court order has been obtained under section 19203-C. The fact that an HIV test was given as a result of an occupational exposure and the results of that test may not appear in any records of the person whose blood or body fluid is the source of the exposure. If the test is positive, post-test counseling must be offered. The subject of the test may choose not to be informed about the result of the test.

[ 2007, c. 93, §1 (AMD) .]

4-A. Occupational exposure in health care setting. When a bona fide occupational exposure occurs in a health care setting, authorization to test the source patient for HIV must be obtained from that patient if the patient is present or can be contacted at the time of exposure and is capable of providing consent. At the time of exposure, if the source patient is not present and can not be contacted or is incapacitated, then any reasonably available member of the following classes of individuals, in descending order of priority, may authorize an HIV test on a blood or tissue sample from the source patient:

A. The patient's legal guardian; [1999, c. 429, §3 (NEW).]

B. An individual known to have power of attorney for health care for the patient; [1999, c. 429, §3 (NEW).]

C. An adult relative, by blood, marriage or adoption; [1999, c. 429, §3 (NEW).]

D. An adult with whom the patient has a meaningful social and emotional relationship; and [1999, c. 429, §3 (NEW).]

E. A physician who is familiar with occupational exposures to HIV. [1999, c. 429, §3 (NEW).]

The individual authorizing the HIV test must be informed of the nature, reliability and significance of the HIV test and the confidential nature of the test.

If the person contacted for authorization refuses to authorize the test, the test may not be conducted unless consent is obtained from the source patient or from the court pursuant to section 19203-C.

This subsection does not authorize a person described in paragraphs A to D to receive the test result. Test results must be given to the exposed person, to a personal physician if designated by the exposed person and to either the physician who authorizes the test or the health care provider who manages the occupational exposure.

The patient may choose not to be informed about the result of the HIV test. Without express patient authorization, the results of the HIV test and the fact that an HIV test was done as a result of an occupational exposure in a health care setting may not appear in the patient's health care records. The exposed individual's occupational health care record may include documentation of the occupational exposure and, if the record does not reveal the source patient's identity, the results of the source patient's HIV test.

[ 1999, c. 429, §3 (NEW) .]

5. Exposure from sexual crime. Consent need not be obtained when a court order has been issued under section 19203-F. The fact that an HIV test was given as a result of the exposure and the results of that test may not appear in a convicted offender's medical record. Counseling on risk reduction must be offered, but the convicted offender may choose not to be informed about the result of the test unless the court has ordered that the convicted offender be informed of the result.

[ 1995, c. 319, §2 (AMD) .]

6. Protection of newborn infants. Subject to the consent and procedure requirements of subsection 1, a health care provider who is providing care for a pregnant woman shall include an HIV test in a standard set of medical tests performed on the woman. A health care provider who is providing care for a newborn infant shall test the infant for HIV and ensure that the results are available within 12 hours of birth of the infant if the health care provider does not know the HIV status of the mother or the health care provider believes that HIV testing is medically necessary unless a parent objects to the test on the grounds that it conflicts with the sincere religious or conscientious beliefs and practices of the parent. If a woman declines to be tested for HIV pursuant to this subsection and subsection 1, the health care provider shall document the woman’s decision in the woman’s medical record.

[ 2011, c. 229, §1 (NEW) .]

SECTION HISTORY

1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §§4,5 (AMD). 1991, c. 803, §2 (AMD). 1995, c. 319, §2 (AMD). 1995, c. 404, §§5,6 (AMD). 1999, c. 429, §3 (AMD). 2007, c. 93, §1 (AMD). 2011, c. 229, §1 (AMD).



5 §19203-B. Anonymous testing sites

The Department of Health and Human Services may designate or establish certification and approval standards for and support anonymous testing sites where an individual may request an HIV test under conditions which ensure anonymity. [1987, c. 539, (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1987, c. 539, (NEW). 2003, c. 689, §B6 (REV).



5 §19203-C. Judicial consent to HIV test

1. Petition. Any person who experiences a bona fide occupational exposure may petition the District Court with jurisdiction over the facility or other place where the exposure occurred to require the person whose blood or body fluid is the source of the exposure to submit to an HIV test and to require that the results of the test be provided to the petitioner provided that the following conditions have been met:

A. The exposure to blood or body fluids creates a significant risk of HIV infection, as defined by the Bureau of Health through the adoption of rules in accordance with the Maine Administrative Procedure Act, chapter 375; [1995, c. 404, §7 (AMD).]

B. The authorized representative of the employer of the person exposed has informed the person whose blood or body fluid is the source of the occupational exposure and has sought to obtain written informed consent from the person whose blood or body fluid is the source of the exposure; and [1995, c. 404, §7 (AMD).]

C. Written informed consent was not given by the person whose blood or body fluid is the source of the exposure and that person has refused to be tested, or, in the event of an occupational exposure in a health care setting when the source patient was not present and could not be contacted or was incapacitated, the individual contacted for authorization to test the source patient's blood or tissue sample denied the authorization. [1999, c. 429, §4 (AMD).]

[ 1999, c. 429, §4 (AMD) .]

1-A. Persons authorized.

[ 1995, c. 404, §8 (RP) .]

2. Prehearing duties of the court. Upon receipt by the District Court of the petition, the court shall:

A. Schedule a hearing to be held as soon as practicable; [1987, c. 811, §6 (NEW).]

B. Cause a written notice of the petition and hearing to be given, in accordance with the Maine Rules of Civil Procedure, to the patient who is the subject of the proceeding; [1987, c. 811, §6 (NEW).]

C. Appoint counsel, if requested, for any indigent client not already represented; and [1987, c. 811, §6 (NEW).]

D. Furnish counsel with copies of the petition. [1987, c. 811, §6 (NEW).]

[ 1987, c. 811, §6 (NEW) .]

3. Hearing. The hearing shall be governed as follows.

A. The hearing shall be conducted in accordance with the Maine Rules of Evidence and in an informal manner consistent with orderly procedure. [1987, c. 811, §6 (NEW).]

B. The hearing shall be confidential and be electronically or stenographically recorded. [1987, c. 811, §6 (NEW).]

C. The report of the hearing proceedings must be sealed. No report of the hearing proceedings may be released to the public, except by permission of the person whose blood or body fluid is the source of the exposure or that person's counsel and with the approval of the court. [1995, c. 404, §9 (AMD).]

D. The court may order a public hearing at the request of the person whose blood or body fluid is the source of the exposure or that person's counsel. [1995, c. 404, §9 (AMD).]

[ 1995, c. 404, §9 (AMD) .]

4. Determination. The court shall require the person whose blood or body fluid is the source of the exposure to obtain an HIV test if the petitioner proves, by a preponderance of the evidence, that:

A. The exposure to blood or body fluids of the person created a significant risk of HIV infection as defined by the Bureau of Health through the adoption of rules in accordance with the Maine Administrative Procedure Act, chapter 375; [1995, c. 404, §10 (AMD).]

B. An authorized representative of the employer of the person exposed has informed the patient of the occupational exposure and has sought to obtain written informed consent from the person whose blood or body fluid is the source of the exposure; and [1995, c. 404, §10 (AMD).]

C. Written informed consent was not given by the person whose blood or body fluid is the source of the exposure and that person has refused to be tested. [1995, c. 404, §10 (AMD).]

[ 1997, c. 331, §2 (AMD) .]

5. Consent. The court may not order a person whose blood or body fluid is the source of the exposure to obtain an HIV test unless the employee exposed to the blood or body fluids of that person has consented to and obtained an HIV test immediately following that documented exposure.

[ 1995, c. 404, §10 (AMD) .]

6. Costs. The employer of the person exposed is responsible for the petitioner's reasonable costs related to obtaining the results of an HIV test pursuant to this section, including the payment of the petitioner's attorneys' fees.

[ 1995, c. 404, §10 (AMD) .]

7. Appeals. A person required to undergo an HIV test may appeal the order to Superior Court. The appeal is limited to questions of law. Any findings of fact of the District Court may not be set aside unless clearly erroneous.

[ 1995, c. 404, §10 (AMD) .]

8. Reporting to bureau and counseling.

[ 1995, c. 404, §11 (RP) .]

9. Subsequent testing. Subsequent testing arising out of the same incident of occupational exposure must be conducted in accordance with this section.

[ 1995, c. 404, §12 (AMD) .]

10. Bureau of Health report. The Bureau of Health shall report on an annual basis to the Maine HIV Advisory Committee the following information:

A. The number of incidents in which the Bureau of Health is requested to determine under subsection 1, paragraph A whether a bona fide occupational exposure has occurred; and [1995, c. 404, §13 (NEW).]

B. With regard to the incidents reported in paragraph A, the occupations represented, the nature or a description of the incidents and the number of incidents determined to be and not to be bona fide occupational exposures. [1995, c. 404, §13 (NEW).]

[ 1995, c. 404, §13 (NEW) .]

SECTION HISTORY

1987, c. 811, §6 (NEW). 1989, c. 219, §§1,2 (AMD). 1995, c. 404, §§7-13 (AMD). 1997, c. 331, §§1,2 (AMD). 1999, c. 429, §4 (AMD).



5 §19203-D. Records

When a medical record entry is made concerning information of a person's HIV infection status, including the results of an HIV test, the following apply to the release of that information as a part of the medical record. [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

1. Authorized release. The person who is the subject of an HIV test, at or near the time the entry is made in the medical record, shall elect, in writing, whether to authorize the release of that portion of the medical record containing the HIV infection status information when that person's medical record has been requested. A new election may be made when a change in the person's HIV infection status occurs or whenever the person makes a new election. The release form must clearly state whether or not the person has authorized the release of that information. The person must be advised of the potential implications of authorizing the release of that information.

A. When release has been authorized, the custodian of the medical record may release, upon request, the person's medical record, including any HIV infection status information contained in the medical record. Release of HIV infection status information pursuant to this paragraph is not a violation of any of the confidentiality provisions of this chapter. [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

B. When release has not been authorized, the custodian of the medical record may, upon request, release that portion of the medical record that does not contain the HIV infection status information. Except as otherwise provided in this section, HIV infection status information may be released only if the person has specifically authorized a separate release of that information. A general release form is insufficient. [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

[ 1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN) .]

2. Authorized disclosure. A medical record containing results of an HIV test may not be disclosed, discoverable or compelled to be produced in any civil, criminal, administrative or other proceedings without the consent of the person who is the subject of an HIV test, except in the following cases:

A. Proceedings held pursuant to the communicable disease laws, Title 22, chapter 251; [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

B. Proceedings held pursuant to the Adult Protective Services Act, Title 22, chapter 958-A; [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

C. Proceedings held pursuant to the child protection laws, Title 22, chapter 1071; [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

D. Proceedings held pursuant to the mental health laws, Title 34-B, chapter 3, subchapter IV, article III; and [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

E. Pursuant to a court order upon a showing of good cause, provided that the court order limits the use and disclosure of records and provides sanctions for misuse of records or sets forth other methods for ensuring confidentiality. [1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN).]

[ 1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN) .]

3. Utilization review; research. Nothing in this section may be interpreted to prohibit reviews of medical records for utilization review purposes by duly authorized utilization review committees or peer review organizations. Qualified personnel conducting scientific research, management audits, financial audits or program evaluation with the use of medical records may not identify, directly or indirectly, any individual patient in any report of such research, audit, evaluation or otherwise disclose the identities of persons tested in any manner.

[ 1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN) .]

4. Access by health care providers. Nothing in this section may prohibit access to medical records by the designated health care provider of the person who is the subject of an HIV test in accordance with section 19203, subsection 2.

[ 1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN) .]

5. Confidentiality policy. Health care providers and others with access to medical records containing HIV infection status information shall have a written policy providing for confidentiality of all patient information consistent with this chapter. That policy must require, at a minimum, action consistent with disciplinary procedures for violations of the confidentiality policy.

[ 1999, c. 512, Pt. B, §§5, 6 (AFF); 1999, c. 512, Pt. B, §4 (REEN) .]

6. Access by health information exchange or other entity. Nothing in this section precludes the disclosure of a medical record containing HIV information to a state-designated statewide health information exchange that provides and maintains an individual protection mechanism by which an individual may choose to opt in to allow the state-designated statewide health information exchange to disclose that individual's health care information covered under this section to a health care provider or health care facility consistent with the rules and regulations contained in the federal Health Insurance Portability and Accountability Act of 1996, Public Law 104-191, for purposes of treatment, payment and health care operations, as those terms are defined in 45 Code of Federal Regulations, Section 164.501. A state-designated statewide health information exchange also must satisfy the requirement in Title 22, section 1711-C, subsection 18, paragraph C of providing a general opt-out provision to an individual at all times.

A state-designated statewide health information exchange may disclose an individual's health care information covered under this section even if the individual has not chosen to opt in to allow the state-designated statewide health information exchange to disclose the individual's health care information when in a health care provider's judgment disclosure is necessary to:

A. Avert a serious threat to the health or safety of others, if the conditions, as applicable, described in 45 Code of Federal Regulations, Section 164.512(j)(2010) are met; or [2011, c. 347, §5 (NEW).]

B. Prevent or respond to imminent and serious harm to the individual and disclosure is to a provider for diagnosis or treatment. [2011, c. 347, §5 (NEW).]

[ 2011, c. 347, §5 (NEW) .]

SECTION HISTORY

1987, c. 811, §6 (NEW). 1995, c. 404, §14 (AMD). 1997, c. 793, §B6 (AFF). 1997, c. 793, §B4 (RP). 1999, c. 3, §§4,5 (AFF). 1999, c. 512, §B5 (AFF). 1999, c. 512, §B4 (REEN). 1999, c. 790, §§A59,60 (AFF). 2011, c. 347, §5 (AMD).



5 §19203-E. HIV test after conviction for sexual assault (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 803, §3 (NEW). 1993, c. 391, §§1,2 (AMD). 1995, c. 319, §3 (RP).



5 §19203-F. HIV test after conviction for sexual assault

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Convicted offender" means a person who has been convicted of a sexual crime or, in the case of a juvenile, a person who has been adjudicated as having committed a sexual crime. [1995, c. 319, §4 (NEW).]

B. "Incapacitated adult" means an adult who is impaired by reason of mental illness, mental deficiency, physical illness or disability to the extent that the individual lacks sufficient understanding or capacity to make or communicate responsible decisions concerning that individual. [1995, c. 319, §4 (NEW).]

C. "Sexual crime" means a crime involving a sexual act, as defined in Title 17-A, section 251, subsection 1, paragraph C, subparagraph (1). [1995, c. 319, §4 (NEW).]

[ 1995, c. 319, §4 (NEW) .]

2. Request for testing. A person who is the victim of a sexual crime, or that person's parent, guardian or authorized representative if that person is a minor or incapacitated adult, may petition the court at any time prior to sentencing or no later than 180 days after conviction to order the convicted offender to submit to HIV testing and to order that the convicted offender be informed of the test results.

[ 1995, c. 319, §4 (NEW) .]

3. Duties of the court. Upon receipt of the petition, the court shall order that the convicted offender obtain HIV testing conducted by or under authority of the Department of Health and Human Services and, if requested by the petitioner, that the convicted offender be informed of the test results.

[ 1995, c. 319, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

4. Reporting and counseling. The health care facility in which a convicted offender is tested pursuant to this section shall disclose the results of the test to the victim-witness advocate, who shall disclose the result to the petitioner. The health care facility shall, upon order of the court, disclose the results of the test to the convicted offender.

[ 2007, c. 93, §2 (AMD) .]

SECTION HISTORY

1995, c. 319, §4 (NEW). 2003, c. 689, §B6 (REV). 2007, c. 93, §2 (AMD).



5 §19204. Restrictions upon revealing HIV test results (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §7 (AMD).



5 §19204-A. Counseling new HIV cases

Except as otherwise provided by this chapter, persons who test positive for HIV infection must be offered post-test counseling. Persons who are authorized by section 19203-C or 19203-F to receive test results after exposure must be offered counseling regarding the nature, reliability and significance of the HIV test and the confidential nature of the test. Persons offered counseling under this section may decline the offer by signing a waiver stating that counseling has been offered and is being declined. [2007, c. 93, §3 (AMD).]

1. Pretest counseling.

[ 2007, c. 93, §3 (RP) .]

2. Post-test counseling. "Post-test counseling" must include:

A. Personal counseling that includes, at a minimum, a discussion of:

(1) The test results and the reliability and significance of the test results. The person providing post-test counseling shall communicate the result confidentially and through personal contact;

(3) Information on good preventive practices and risk reduction plans; and

(4) Referrals for medical care and information and referrals for support services, including social, emotional support and legal services, as needed; [2007, c. 93, §3 (AMD).]

B. An entry in the medical record of the person being counseled summarizing the contents of the discussion; and [2001, c. 647, §2 (AMD).]

C. The offer of face-to-face counseling. If the subject of the test declines, the provider of the test may provide an alternative means of providing the information required by paragraph A. [1995, c. 404, §15 (NEW).]

[ 2007, c. 93, §3 (AMD) .]

3. Preventive practices.

[ 1987, c. 811, §8 (RP) .]

4. Referrals.

[ 1987, c. 811, §8 (RP) .]

5. Written information to person being counseled. To comply with the requirements of this section regarding post-test counseling, in addition to meeting the requirements of subsection 2, the provider of an HIV test shall give to the person being counseled a written document containing information on the subjects described in subsection 2, paragraph A.

[ 2007, c. 93, §3 (AMD) .]

SECTION HISTORY

1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §8 (RPR). 1991, c. 803, §4 (AMD). 1995, c. 319, §5 (AMD). 1995, c. 404, §15 (AMD). 1995, c. 625, §A15 (AMD). 2001, c. 647, §§1-3 (AMD). 2007, c. 93, §3 (AMD).



5 §19204-B. Restrictions on requiring tests or results of tests

1. Employee testing. An employee or applicant for employment may not be required to submit to an HIV test or reveal whether the employee or applicant for employment has obtained an HIV test as a condition of employment or to maintain employment, except when based on a bona fide occupational qualification. The Maine Human Rights Commission shall enforce this subsection.

[ 1995, c. 404, §16 (AMD) .]

2. Employee rights. The employment status of any employee may not be affected or changed:

A. If the employee declines to be tested; [2007, c. 93, §4 (AMD).]

B. If the employee testifies or assists in any proceeding under this chapter; [1987, c. 811, §9 (NEW).]

C. If the employee asserts any other rights exercised in good faith pursuant to this chapter; or [1987, c. 811, §9 (NEW).]

D. Because of the result of any test taken pursuant to this chapter. [1987, c. 811, §9 (NEW).]

[ 2007, c. 93, §4 (AMD) .]

SECTION HISTORY

1987, c. 811, §9 (NEW). 1989, c. 161, (AMD). 1995, c. 404, §16 (AMD). 2007, c. 93, §4 (AMD).



5 §19204-C. Restrictions upon revealing HIV antibody test results

An insurer, nonprofit hospital or medical services organization, nonprofit health care plan or health maintenance organization may not request any person to reveal whether the person has obtained a test for the presence of antibodies to HIV or a test to measure the virus or to reveal the results of such tests taken prior to an application for insurance coverage. [1995, c. 404, §17 (AMD).]

SECTION HISTORY

1991, c. 3, §1 (NEW). 1995, c. 404, §17 (AMD).



5 §19205. Coordination of services to persons with HIV or AIDS

1. Policy; services. It is the policy of the State to provide to persons who test positive for HIV or have been diagnosed as having AIDS the services of departments and agencies, including, but not limited to, the Department of Education, the Department of Health and Human Services and the Department of Corrections.

[ RR 2003, c. 2, §12 (COR) .]

2. Coordination of services. A person designated by the Commissioner of Health and Human Services shall ensure coordination of new and existing services so as to meet the needs of persons with HIV or AIDS and identify gaps in programs.

The committee established in section 12004-I, subsection 42, shall work with the person designated in this chapter to ensure the coordination of services to meet the needs of persons with HIV or AIDS.

[ 1995, c. 404, §19 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

3. Development of a client support services system. A client support services system shall be developed to assist individuals infected with the Human Immune Deficiency Virus and to ensure that they receive necessary services. The client support service, arranged by the staff of community-based agencies, shall include, but not be limited to, assisting the individual's needs and assisting the individual with obtaining access to necessary health care, social service, housing, transportation, counseling and income maintenance services. The Department of Health and Human Services shall be responsible for providing overall direction for the development of the client support services system.

[ 1987, c. 769, Pt. A, §34 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 769, §A34 (AMD). 1989, c. 502, §A22 (AMD). 1989, c. 700, §A28 (AMD). RR 1995, c. 1, §5 (COR). 1995, c. 404, §§18,19 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §12 (COR). 2003, c. 689, §§B6,7 (REV).



5 §19206. Civil liability

Any person violating this chapter is liable to the subject of the test for actual damages and costs plus a civil penalty of up to $1,000 for a negligent violation and up to $5,000 for an intentional violation, subject to Title 14, chapter 741. [1987, c. 811, §10 (AMD).]

Any person may bring an action for injunctive relief for a violation of sections 19203 and 19204 in addition to or instead of the penalties provided in this section. The applicant for injunctive relief under this section shall not be required to give security as a condition upon the issuance of the injunction. [1987, c. 539, (RPR).]

SECTION HISTORY

1987, c. 402, §A76 (NEW). 1987, c. 443, §2 (NEW). 1987, c. 539, (RPR). 1987, c. 811, §10 (AMD).



5 §19207. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 443, §2 (NEW). 1987, c. 539, (RP).



5 §19208. Proceedings

All proceedings brought pursuant to this chapter shall be closed to the public, unless the court orders otherwise with the consent of all parties. [1987, c. 811, §11 (NEW).]

SECTION HISTORY

1987, c. 811, §11 (NEW).






Chapter 502: COMMUNITY-BASED AIDS ORGANIZATIONS

5 §19251. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1989, c. 501, Pt. P, §20 (NEW).]

1. Bureau. "Bureau" means the Department of Health and Human Services, Bureau of Health.

[ 1989, c. 501, Pt. P, §20 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Community-based AIDS organization. "Community-based AIDS organization" means a nonprofit community organization whose primary purpose is to provide educational information on HIV-related illnesses, support to persons with HIV-related illnesses and assistance to families and others providing care and support to persons with HIV-related illnesses.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

3. Fiscal agent. "Fiscal agent" means an incorporated community organization, agency or institution designated by a community-based AIDS organization and authorized by the bureau to receive and distribute grants to that community-based AIDS organization.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

4. Statewide AIDS alliance. "Statewide AIDS alliance" means a statewide coalition of community-based AIDS organizations having at least one representative from each member organization.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

SECTION HISTORY

1989, c. 501, §P20 (NEW). 2003, c. 689, §B6 (REV).



5 §19252. Authorization for expenditure of funds

The bureau may make grants to community-based AIDS organizations or fiscal agents for the purposes of maintaining a statewide network of volunteer organizations that are members of a statewide AIDS alliance and supporting the work of those organizations. [1989, c. 501, Pt. P, §20 (NEW).]

1. Grants. Grants shall be made according to rules adopted by the bureau. In order to be eligible for a grant, the applicant must match state funds, in a percentage to be determined by the bureau, from community contributions of cash or contributions in kind.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

2. Award of grants. Grants awarded shall be based on submission to the bureau of an annual plan which includes, but is not limited to, community education, materials and ongoing operations of the organization.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

3. Distribution of grants. Grants shall be awarded to support existing community-based AIDS organizations and to assist the establishment of new community-based AIDS organizations. The bureau shall award the first grant no later than October 1, 1989.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

4. Consultation with statewide AIDS alliance. The bureau shall seek the advice of a statewide AIDS alliance regarding the distribution of grants before any grants are awarded.

[ 1989, c. 501, Pt. P, §20 (NEW) .]

SECTION HISTORY

1989, c. 501, §P20 (NEW).



5 §19253. Fiscal agents

A fiscal agent receiving grants under this chapter shall act only in an administrative capacity to receive and distribute grant money to the nonprofit community organization, as described in the rules promulgated by the bureau for regulating the local administration of these programs. [1989, c. 501, Pt. P, §20 (NEW).]

SECTION HISTORY

1989, c. 501, §P20 (NEW).



5 §19254. Rules

The bureau shall adopt rules, pursuant to the Maine Administrative Procedure Act, chapter 375, which are necessary for the implementation of this chapter including, but not limited to, program and administrative standards. [1989, c. 501, Pt. P, §20 (NEW).]

SECTION HISTORY

1989, c. 501, §P20 (NEW).






Chapter 503: USE OF GENETIC INFORMATION FOR EMPLOYMENT PURPOSES

5 §19301. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 677, §1 (NEW).]

1. Genetic characteristic. "Genetic characteristic" means any inherited gene or chromosome, or alteration of a gene or chromosome, that is scientifically or medically believed to predispose an individual to a disease, disorder or syndrome or to be associated with a statistically significant increased risk of development of a disease, disorder or syndrome.

[ 1997, c. 677, §1 (NEW) .]

2. Genetic information. "Genetic information" means the information concerning genes, gene products or inherited characteristics that may be obtained from an individual or family member.

[ 1997, c. 677, §1 (NEW) .]

3. Genetic test. "Genetic test" means a test for determining the presence or absence of an inherited genetic characteristic in an individual, including tests of nucleic acids such as deoxyribonucleic acid, or DNA, ribonucleic acid, or RNA, or mitochondrial DNA, and tests of chromosomes or proteins in order to identify a predisposing genetic characteristic.

[ 1997, c. 677, §1 (NEW) .]

SECTION HISTORY

1997, c. 677, §1 (NEW).



5 §19302. Employment discrimination on the basis of genetic information or genetic testing

1. Discrimination prohibited. An employer may not fail or refuse to hire, discharge or otherwise discriminate against an employee or applicant for employment with respect to the compensation, terms or conditions of employment on the basis of genetic information concerning that individual or because of the individual's refusal to submit to a genetic test or make available the results of a genetic test or on the basis that the individual received a genetic test or genetic counseling, except when based on a bona fide occupational qualification.

[ 1997, c. 677, §1 (NEW) .]

2. Enforcement; remedies. The Maine Human Rights Commission shall enforce this section. Violations of this section are subject to the remedies available under chapter 337, subchapters VI and VII.

[ 1997, c. 677, §1 (NEW) .]

SECTION HISTORY

1997, c. 677, §1 (NEW).









Part 24: PROTECTION AND ADVOCACY AGENCIES

Chapter 511: PROTECTION AND ADVOCACY FOR PERSONS WITH DISABILITIES

5 §19501. Policy

It is the policy of the State to ensure that the legal and human rights of all persons with disabilities residing in the State are protected through the establishment of a protection and advocacy system pursuant to 29 United States Code, Section 794(e), 42 United States Code, Section 6042 et seq., as recodified, and Section 10801 et seq. [2001, c. 357, §2 (AMD).]

SECTION HISTORY

1989, c. 837, §1 (NEW). 2001, c. 357, §2 (AMD).



5 §19502. Designation

The Governor shall designate an agency, independent of any state or private agency that provides treatment, services or habilitation to persons with disabilities, to serve as the protection and advocacy agency for persons with disabilities. [2001, c. 357, §3 (AMD).]

SECTION HISTORY

1989, c. 837, §1 (NEW). 2001, c. 357, §3 (AMD).



5 §19503. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 837, §1 (NEW).]

1. Abuse. "Abuse" means the act or failure to act, knowingly, recklessly or intentionally, that causes, or may cause, injury or death. "Abuse" includes, but is not limited to, rape or sexual assault, the striking of an individual, the use of excessive force in the use of bodily restraints, the use of bodily or chemical restraints in a manner that is not in compliance with federal and state laws, regulations and rules and verbal, nonverbal, mental and emotional harassment.

[ 2001, c. 357, §4 (AMD) .]

2. Agency. "Agency" means the protection and advocacy agency for persons with disabilities, designated by the Governor.

[ 1989, c. 837, §1 (NEW) .]

2-A. Complaint. "Complaint" means, but is not limited to, any report or communication, formal or informal, written or oral, including media accounts and telephone calls from any source, including anonymous calls, alleging abuse or neglect of a person with a disability.

[ 2001, c. 357, §5 (NEW) .]

3. Developmental disability. "Developmental disability" means a disability attributable to a mental or physical impairment or combination of mental and physical impairments that:

A. Is manifested before the person reaches 22 years of age; [1989, c. 837, §1 (NEW).]

B. Is likely to continue indefinitely; [1989, c. 837, §1 (NEW).]

C. Results in substantial functional limitations in 3 or more of the following areas of major life activity:

(1) Self care;

(2) Receptive and expressive language;

(3) Learning;

(4) Mobility;

(5) Self direction;

(6) Capacity for independent living; and

(7) Economic self-sufficiency.

A person from birth through 9 years of age who has a substantial developmental delay or specific congenital or acquired condition may be considered to have a developmental disability without meeting 3 of the criteria stated in this subsection if there is a high probability that the person will meet those criteria later in life if services and supports are not provided to the person; and [RR 2001, c. 1, §13 (COR).]

D. Reflects the person's need for a combination and sequence of special, interdisciplinary or generic care, treatment or other services that are of a lifelong or extended duration and are individually planned and coordinated. [1989, c. 837, §1 (NEW).]

[ RR 2001, c. 1, §13 (COR) .]

4. Exploitation. "Exploitation" means the illegal or improper use of an individual or the individual's resources for another's profit or advantage.

[ 1989, c. 837, §1 (NEW) .]

5. Facility. "Facility" means any foster home; boarding home; nursing home; group home; hospital; state mental health institute; state-operated psychiatric treatment facility; state, county or municipal correctional or detention facility; shelter; or any other facility licensed or funded by the State, or any subdivision of the State, for the provision of services, supports and other assistance or residential services or treatment. "Facility" includes any facility providing services, supports and other assistance or residential services or treatment that operates without a license that is required by law, ordinance or rule.

[ 2001, c. 357, §7 (RPR) .]

6. Learning disability. "Learning disability" means a disorder exhibited in one or more of the basic psychological processes involved in understanding or in using language, spoken or written, that may manifest itself in an imperfect ability to listen, think, speak, read, write, spell or to do mathematical calculations.

[ 1989, c. 837, §1 (NEW) .]

7. Mental illness. "Mental illness" means a significant mental illness or emotional impairment, as determined by a qualified mental health professional.

[ 1989, c. 837, §1 (NEW) .]

8. Neglect. "Neglect" means a negligent act or omission that causes or may cause an individual's injury or death or that places an individual at risk of injury or death. "Neglect" includes, but is not limited to, failure to establish or carry out an individual program, treatment or habilitation plan or the deprivation of or failure to meet essential needs, including needs for adequate nutrition, clothing, health care and a safe environment.

[ 1989, c. 837, §1 (NEW) .]

9. Personnel. "Personnel" means staff employed by the agency.

[ 2001, c. 357, §8 (AMD) .]

10. Person with a disability. "Person with a disability" means a person with a physical or mental impairment that substantially limits one or more of the major life activities of that person and includes, but is not limited to, a person with a developmental disability, a learning disability or a mental illness.

[ 2001, c. 357, §9 (RPR) .]

11. Probable cause. "Probable cause" means a reasonable ground for belief that a person with a disability has been or may be subject to abuse or neglect. The belief may be based on reasonable inferences drawn from experience or training regarding similar incidents, conditions or problems that are usually associated with abuse or neglect.

[ 2001, c. 357, §10 (NEW) .]

SECTION HISTORY

1989, c. 837, §1 (NEW). RR 2001, c. 1, §13 (COR). 2001, c. 357, §§4-10 (AMD).



5 §19504. Organization

The protection and advocacy agency for persons with disabilities, designated by the Governor, must meet the following requirements. [1989, c. 837, §1 (NEW).]

1. Governing authority. The agency is governed by an authority established in accordance with the following.

A. Members must be selected in accordance with the agency's policies and procedures. [1989, c. 837, §1 (NEW).]

B. By October 1, 1990, membership must include the chair of the advisory council, described in subsection 2, and other individuals who represent or who are knowledgeable about the needs of the clients served by the agency. [1989, c. 837, §1 (NEW).]

C. The governing authority is responsible for the planning, design, establishment of priorities and implementation and functioning of the agency, subject to the provisions of subsection 2. [1989, c. 837, §1 (NEW).]

[ 1989, c. 837, §1 (NEW) .]

2. Advisory council. The agency shall establish an advisory council with the following membership and duties.

A. The advisory council shall advise the agency on policies and priorities to be followed in carrying out the duties of the agency as the protection and advocacy agency for individuals with mental illness. [2001, c. 357, §11 (AMD).]

B. Members of the advisory council must include attorneys, mental health professionals, individuals from the public who are knowledgeable about mental illness and the advocacy needs of persons with mental illness and who have demonstrated a substantial commitment to improving mental health services, a provider of mental health services, individuals who have received or who are receiving mental health services and family members of those individuals. At least 60% of the membership must consist of individuals who have received or who are receiving mental health services and family members of those individuals. [2001, c. 357, §11 (AMD).]

[ 2001, c. 357, §11 (AMD) .]

SECTION HISTORY

1989, c. 837, §1 (NEW). 2001, c. 357, §11 (AMD).



5 §19505. Powers and duties of the agency

The agency has the following powers and duties. [1989, c. 837, §1 (NEW).]

1. Information and referral. The agency may provide information on and referral to programs and services addressing the needs of persons with disabilities.

[ 1989, c. 837, §1 (NEW) .]

2. Advice. The agency may advise and educate individuals on the rights of persons with disabilities and otherwise support and assist those persons in the protection of and advocacy for those rights.

[ 1989, c. 837, §1 (NEW) .]

3. Pursuit of remedies. The agency may pursue administrative, legal and other appropriate remedies on behalf of persons with disabilities.

[ 1989, c. 837, §1 (NEW) .]

4. Investigation. The agency may investigate allegations of abuse, exploitation or neglect of persons with disabilities. The agency may initiate an investigation upon receipt of a report that an incident of abuse, exploitation or neglect has occurred or is occurring. The agency may also initiate an investigation on its own initiative when it has probable cause to believe that abuse, exploitation or neglect has occurred or is occurring.

[ 1989, c. 837, §1 (NEW) .]

5. Report. The agency shall prepare an annual report for submission to the Governor, the Legislature, the Commissioner of Health and Human Services and the Secretary of the United States Department of Health and Human Services. The report must describe the activities, accomplishments and expenditures of the agency during the most recently completed fiscal year.

[ RR 1995, c. 2, §16 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

6. Goals and priorities. The agency shall represent persons with disabilities and otherwise conduct its activities in accordance with goals and priorities annually established by the agency, with other requirements of applicable federal law and with the terms of any grants or contracts. The agency shall provide the public with an opportunity to comment upon the agency's goals and priorities.

[ 2001, c. 357, §12 (NEW) .]

7. Monitoring. The agency may monitor the delivery of services, supports and other assistance or residential services or treatment provided to persons with disabilities for the purpose of ensuring that services, supports and assistance meet the needs of those persons and are delivered in conformity with laws, regulations, rules and other standards regarding quality of care.

[ 2001, c. 357, §12 (NEW) .]

SECTION HISTORY

1989, c. 837, §1 (NEW). RR 1995, c. 2, §16 (COR). 2001, c. 354, §3 (AMD). 2001, c. 357, §12 (AMD). 2003, c. 689, §B7 (REV).



5 §19506. Agency access to records, facilities, persons with disabilities and reports

For the purposes of this chapter, agency personnel in the performance of duties pursuant to section 19505 must be granted access to records, facilities, persons with disabilities and reports as follows. [1989, c. 837, §1 (NEW).]

1. Records. Agency personnel must be granted access to all records, reports and supporting information, other than records, reports and supporting information created in the course of an ongoing criminal investigation by the Attorney General, a district attorney's office or a law enforcement agency or records, reports and supporting information designated as confidential by Title 16, section 804, that:

A. Pertain to a person who is a client of the agency, if the person or the person's legal guardian or other legal representative has authorized the agency to have that access; [1989, c. 837, §1 (NEW).]

B. [2001, c. 357, §13 (RP).]

C. Describe incidents of abuse, exploitation, neglect or injury, and the steps taken to investigate those incidents, prepared by any staff person of any facility serving persons with disabilities or by any agency charged with investigating allegations of abuse, exploitation, neglect and injury occurring at facilities that serve persons with disabilities; or [2001, c. 357, §13 (AMD).]

D. Pertain to an individual who is or was a person with a disability and who is the subject of a complaint received by the agency or who, as a result of monitoring or other activities resulting from a complaint or other evidence, the agency has probable cause to believe has been or is being abused, exploited or neglected and who:

(1) By reason of a mental or physical condition is unable to authorize the agency to have access and is either under public guardianship or without a legal guardian or other representative who may authorize the agency to have access;

(2) Has a legal guardian, conservator or other legal representative who has been contacted by the agency upon receipt of the name and address of the guardian, conservator or representative, and the agency has offered assistance to that person to resolve the situation, and that person has failed or refused to act on behalf of the individual; or

(3) Is deceased or whose whereabouts are unknown. [2001, c. 357, §13 (NEW).]

Agency personnel must be given access to the records of a person with a disability and other records relevant to conducting an investigation within 3 business days of the agency making a written request. When the agency determines there is probable cause to believe that the health or safety of the person is in serious or immediate jeopardy or in event of the death of a person with a disability, the agency must be given access to records within 24 hours of the agency making a written request.

[ 2013, c. 267, Pt. B, §2 (AMD) .]

2. Persons with disabilities. Any department, agency, board, commission or office of the State or of any subdivision of the State, and any private agency or individual licensed or funded by the Federal Government or the State or any subdivision of the State that operates or administers any program or facility providing services to persons with disabilities shall permit agency personnel performing duties pursuant to section 19505 to meet with those persons. The program or facility must allow agency personnel to communicate privately with the persons with disabilities.

[ 1989, c. 837, §1 (NEW) .]

3. Facilities. Any facility that serves a person with a disability shall permit access to the premises of the facility by agency personnel performing duties pursuant to section 19505.

A. Access to the premises must include reasonable unaccompanied access to all residents of the facility at reasonable times, including normal working and visiting hours, for the following purposes:

(1) Providing information and training on and referral to programs addressing the needs of a person with a disability and information about the rights of a person with a disability and the protection and advocacy services of the agency, including the name, address and telephone number of the agency; and

(2) Monitoring the rights and safety of recipients of services from the facility. [2001, c. 357, §14 (NEW).]

B. If the agency is conducting an investigation of a complaint of abuse, neglect or exploitation, access to the premises must include:

(1) The opportunity to interview any recipient of services from the facility, facility employee or other person, including the person suspected to be the victim of abuse, neglect or exploitation, who the agency reasonably believes may have knowledge of the incident under investigation; and

(2) The opportunity to view, inspect and photograph all areas of the facility's premises that the agency reasonably believes may be connected to the incident under investigation. [2001, c. 357, §14 (NEW).]

[ 2001, c. 357, §14 (AMD) .]

4. Reports. The agency must be provided copies of each annual survey report and plan of corrections for cited deficiencies made pursuant to Title 22, chapter 405 and pursuant to 42 United States Code, Sections 1395 et seq. and 1396 et seq. with respect to any facility serving persons with disabilities within the State. The reports and plans must be provided to the agency within 30 days of completion.

[ 1989, c. 837, §1 (NEW) .]

SECTION HISTORY

1989, c. 837, §1 (NEW). 2001, c. 357, §§13,14 (AMD). 2013, c. 267, Pt. B, §2 (AMD).



5 §19507. Confidentiality of information; representation of individuals with disabilities

1. Disclosure of nonidentifiable information. Authorized agency personnel, in the performance of their duties under section 19505, may disclose information, materials and records that do not contain personally identifiable data.

[ 1989, c. 837, §1 (NEW) .]

2. Disclosure to subject. Disclosure of information to a person with mental illness who is the subject of records is subject to this section.

A. Authorized agency personnel may disclose information from the records obtained pursuant to section 19506 to a mentally ill individual who is the subject of the records, except when a mental health professional associated with the organization providing the records, who is responsible for supervising the provision of the mental health services to the individual, notifies the agency in writing that, based on the professional's determination, disclosure would be detrimental to the health of the subject individual. [1989, c. 837, §1 (NEW).]

B. Upon receipt of written notification pursuant to paragraph A, the agency may not disclose information from the records to the subject individual unless another mental health professional has reviewed the records and, based upon the professional's judgment following review, determines that disclosure would not be detrimental to the health of the individual. The reviewing mental health professional must be selected by:

(1) The individual;

(2) The individual's guardian or other legal representative; or

(3) The agency, acting on behalf of an individual whose guardian is the State or an individual whose guardian or other legal representative is not the State, has not selected, within a reasonable time after receipt of notice pursuant to paragraph A, a mental health professional to review the records. [1989, c. 837, §1 (NEW).]

[ 1989, c. 837, §1 (NEW) .]

3. Disclosure of identifiable information and representation. Agency personnel may represent persons with disabilities or disclose information, materials and records containing personally identifiable information when one of the following occurs.

A. The person gives consent. [1989, c. 837, §1 (NEW).]

B. The person has been judged incompetent or is a minor, and the individual's guardian or other legal representative gives consent. [1989, c. 837, §1 (NEW).]

C. The person, by reason of a mental or physical condition, is unable to give consent and is without a legal guardian or other representative who may consent on behalf of the individual. [1989, c. 837, §1 (NEW).]

D. The person is under public guardianship and the agency proceeds according to the provisions of subsection 4. [1989, c. 837, §1 (NEW).]

E. The surrogate parent of a developmentally disabled or learning disabled minor authorizes the agency to represent the person in, or to disclose information regarding, special education matters governed by Title 20-A, chapter 303, subchapter I, or 20 United States Code, Sections 1401 to 1485. [1989, c. 837, §1 (NEW).]

F. The person has a legal guardian, conservator or other legal representative and:

(1) The legal guardian, conservator or legal representative has been contacted by the agency upon receipt of the name and address of the legal guardian, conservator or legal representative;

(2) The agency has offered assistance to the legal guardian, conservator or legal representative to resolve the situation; and

(3) The legal guardian, conservator or legal representative has failed or refused to act on behalf of the person. [2001, c. 357, §15 (NEW).]

G. The person is deceased or the person's whereabouts are unknown. [2001, c. 357, §15 (NEW).]

[ 2001, c. 357, §15 (AMD) .]

4. Public guardians. Before the agency represents or discloses personally identifiable information pertaining to a person with a disability who is under public guardianship, the agency and the public guardian shall adhere to the following procedures.

A. The agency shall give the public guardian written notice of its intent to represent or disclose personally identifiable information pertaining to a person with a disability who is under public guardianship. [1989, c. 837, §1 (NEW).]

B. After giving notice pursuant to paragraph A, the agency may represent the person or disclose the information unless, within 5 working days, the public guardian gives to the agency written notice of its objections. [1989, c. 837, §1 (NEW).]

C. The objections of the public guardian to the agency's representation or disclosure may only be based upon the public guardian's belief that the actions of the agency would be detrimental to the person's interests. The written notice must state the public guardian's basis for that belief and the case name, docket number and court that established the public guardianship. [1989, c. 837, §1 (NEW).]

D. If the public guardian established under Title 18-A, article V, objects under paragraph B, the agency may petition the Probate Court that established the guardianship for permission to represent the person. [1989, c. 837, §1 (NEW).]

E. If the person is a child for whom the Department of Health and Human Services has been granted custody under Title 22, section 4034, 4035 or 4038, the agency may petition the court that granted custody for permission to represent the child. The agency must provide notice of the petition to the department at the same time the petition is filed with the court but need not provide notice to other parties to the original protective proceeding. The petition must be granted unless the Department of Health and Human Services demonstrates that representation by the agency would be detrimental to the child's interest. The court shall issue an order approving or denying the petition within 10 days of the filing of the petition. [1989, c. 837, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

F. In cases of emergency requiring immediate agency representation in judicial or administrative proceedings, the agency need not await the public guardian's response to its notice of intent to represent. In these instances the public guardian may raise objections in the proceedings in which the agency represents the person with disabilities. [1989, c. 837, §1 (NEW).]

G. The agency and state agencies acting as public guardians shall, within 6 months of April 17, 1990, enter into cooperative agreements, in writing, describing how this subsection will be implemented. [RR 1997, c. 2, §24 (COR).]

[ RR 1997, c. 2, §24 (COR); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1989, c. 837, §1 (NEW). RR 1997, c. 2, §24 (COR). 2001, c. 357, §15 (AMD). 2003, c. 689, §B6 (REV).



5 §19508. Application to residents in children's homes

This chapter also applies to children with disabilities in children's homes, emergency children's shelters, family foster homes, specialized children's homes and children's residential care facilities, as defined in Title 22, section 8101, and to other residential educational facilities, including the Maine Educational Center for the Deaf and Hard of Hearing and the Governor Baxter School for the Deaf and other similar facilities. [2013, c. 179, §1 (AMD).]

SECTION HISTORY

1989, c. 837, §1 (NEW). 2005, c. 279, §4 (AMD). 2005, c. 662, §A3 (AMD). 2013, c. 179, §1 (AMD).



5 §19509. Notice of death or injury

Notwithstanding any provision of law to the contrary, the following provisions apply to psychiatric hospitals, hospital units that are equipped to provide inpatient care and treatment for persons with mental illness, state mental health institutes and state-operated psychiatric treatment facilities. Notice provided under this section must be provided within 7 days of the date of the death, attempted suicide or the incident causing a serious injury resulting in significant impairment of physical condition. Notice provided under this section must include the name of the person with a disability; the name, address and telephone number of that person's legal guardian, conservator or legal representative and parent if that person is a minor; a detailed description of the occurrence and any injuries sustained; the name, street address and telephone number of the facility; and the name and job title of the person providing the notice. [2001, c. 471, Pt. D, §8 (AMD); 2001, c. 471, Pt. D, §10 (AFF).]

1. Psychiatric hospitals; hospital units. A psychiatric hospital or a hospital unit that is equipped to provide inpatient care and treatment for persons with mental illness shall provide the agency with access to information relating to the death of any person with a disability who died while in the psychiatric hospital or hospital unit in seclusion or restraint, whose death occurred within 24 hours of being in seclusion or restraint in the psychiatric hospital or hospital unit or when it is reasonable to conclude that the death is a result of having been in seclusion or restraint in the psychiatric hospital or hospital unit.

[ 2001, c. 471, Pt. D, §9 (AMD); 2001, c. 471, Pt. D, §10 (AFF) .]

2. State mental health institutes; state-operated psychiatric treatment facilities. A state mental health institute or state-operated psychiatric treatment facility shall notify the agency and provide access to information relating to a person with a disability if that person, while in the hospital, has died, attempted suicide or sustained a serious injury resulting in significant impairment of physical condition. For the purposes of this subsection, significant impairment includes serious injuries resulting from burns, lacerations, bone fractures, substantial hematoma and injuries to internal organs whether self-inflicted or inflicted by another person.

[ 2001, c. 357, §16 (NEW) .]

3. Department. The Department of Health and Human Services shall, within 3 days of receipt, forward to the agency all notices received pursuant to Title 34-B, section 3861, subsection 1, paragraph E.

[ 2007, c. 89, §1 (NEW) .]

SECTION HISTORY

2001, c. 357, §16 (NEW). 2001, c. 471, §§D8,9 (AMD). 2001, c. 471, §D10 (AFF). 2007, c. 89, §1 (AMD).









Part 25: SUBSTANCE ABUSE PREVENTION AND TREATMENT

Chapter 521: SUBSTANCE ABUSE PREVENTION AND TREATMENT

Subchapter 1: GENERAL PROVISIONS

5 §20001. Title

This chapter may be known and cited as the "Maine Substance Abuse Prevention and Treatment Act." [1989, c. 934, Pt. A, §3 (NEW).]

SECTION HISTORY

1989, c. 934, §A3 (NEW).



5 §20002. Purpose

The purposes of this Act are: [1989, c. 934, Pt. A, §3 (NEW).]

1. Integrated and comprehensive approach. To adopt an integrated approach to the problem of alcohol and other drug abuse and to focus all the varied resources of the State on developing a comprehensive and effective range of alcohol and other drug abuse prevention and treatment activities and services;

[ 2007, c. 116, §1 (AMD) .]

2. Coordination of activities and services. To establish within the Department of Health and Human Services the responsibility for planning, developing, implementing, coordinating and evaluating all of the State's alcohol and other drug abuse prevention and treatment activities and services;

[ 2011, c. 657, Pt. AA, §5 (AMD) .]

3. Tobacco use by juveniles. To enforce the State's laws relating to the sale and use of tobacco products by juveniles and to coordinate state and local activities related to those provisions. The department shall take all necessary actions to ensure compliance with the Synar Act, 42 United States Code, Section 300X-26, including the preparations of reports for the signature of the Governor. All law enforcement agencies, all state departments, including the Department of Public Safety, and municipalities shall cooperate with the department in these efforts.

The department may enter into any contracts or agreements necessary or incidental to the performance of its duties under this section, subject to section 20005, subsection 6 and section 20005-A. The department shall provide or assist in the provision of voluntary training programs regarding the sales of tobacco products to juveniles; and

[ 2011, c. 657, Pt. AA, §5 (AMD) .]

4. Gambling addiction counseling. To establish standards for the provision of gambling addiction counseling services and other activities relating to the prevention and treatment of gambling addiction. The department may accept private, state and federal funds to support the performance of its duties under this subsection.

[ 2011, c. 657, Pt. AA, §6 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §2 (AMD). 1995, c. 470, §1 (AMD). 1995, c. 560, §§L1,2 (AMD). 1995, c. 560, §L16 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §13 (COR). 2003, c. 689, §B6 (REV). 2007, c. 116, §1 (AMD). 2011, c. 657, Pt. AA, §§5, 6 (AMD).



5 §20003. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 934, Pt. A, §3 (NEW).]

1. Alcoholic. "Alcoholic" means a person who uses alcoholic beverages to the extent that the person's health is substantially impaired or endangered or the person's social or economic function is substantially disrupted.

[ 1991, c. 601, §3 (AMD) .]

2. Approved public treatment facility. "Approved public treatment facility" means an alcohol treatment facility operating under the direction and control of the department or providing treatment under this subchapter through a contract with the department under section 20008, or any facility funded in whole or in part by municipal, state or federal funds.

[ 2011, c. 657, Pt. AA, §7 (AMD) .]

3. Approved treatment facility. "Approved treatment facility" means a public or private alcohol treatment facility meeting standards approved by the department in accordance with section 20005 and licensed pursuant to subchapter 5 and other applicable provisions of state law.

[ 2011, c. 657, Pt. AA, §8 (AMD) .]

3-A. Commission. "Commission" means the Substance Abuse Services Commission, as established by section 12004-G, subsection 13-C.

[ 1993, c. 410, Pt. LL, §4 (NEW) .]

3-B. Commissioner. "Commissioner" means the Commissioner of Health and Human Services.

[ 2011, c. 657, Pt. AA, §9 (AMD) .]

4. Community service provider. "Community service provider" means a provider of alcohol or drug abuse treatment or gambling addiction treatment, including, but not limited to, evaluation.

[ 2007, c. 116, §2 (AMD) .]

5. Council.

[ 1993, c. 410, Pt. LL, §5 (RP) .]

6. Department. "Department" means the Department of Health and Human Services.

[ 2011, c. 657, Pt. AA, §10 (AMD) .]

7. Dependency-related drug. "Dependency-related drug" means alcohol or any substance controlled under Title 22, chapter 558 or Title 32, chapter 117.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

8. Director.

[ 2011, c. 657, Pt. AA, §11 (RP) .]

9. Drug abuse prevention. "Drug abuse prevention" means all facilities, programs or services relating to drug abuse control, education, rehabilitation, research, training and treatment, and includes these functions as related to alcoholics and intoxicated persons. The term includes such functions even when performed by an organization whose primary mission is the prevention of drug traffic or is unrelated to drugs. This term does not include any function defined under subsection 19 as "prevention of drug traffic."

[ 1989, c. 934, Pt. A, §3 (NEW) .]

10. Drug abuser. "Drug abuser" means a person who uses any drugs, dependency-related drugs or hallucinogens in violation of any law of the State.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

11. Drug addict. "Drug addict" means a drug-dependent person who, due to the use of a dependency-related drug, has developed such a tolerance to the dependency-related drug that abrupt termination of its use would produce withdrawal symptoms.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

12. Drug-dependent person. "Drug-dependent person" means any person who is unable to function effectively and whose inability to do so causes, or results from, the use of a dependency-related drug.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

13. Emergency service patrol.

[ 1991, c. 601, §5 (RP) .]

14. Incapacitated by alcohol.

[ 1991, c. 601, §5 (RP) .]

15. Incompetent person.

[ 1991, c. 601, §5 (RP) .]

16. Intoxicated person.

[ 1991, c. 601, §5 (RP) .]

17. Office.

[ 2011, c. 657, Pt. AA, §12 (RP) .]

18. Prevention. "Prevention" means any activity designed to educate or provide information to individuals and groups about the use or abuse of alcohol and other drugs.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

19. Prevention of drug traffic. "Prevention of drug traffic" means any functions conducted for the purpose of preventing drug traffic, such as law enforcement and judicial activities or proceedings, including:

A. The investigation, arrest and prosecution of drug offenders and offenses; or [1989, c. 934, Pt. A, §3 (NEW).]

B. The detection and suppression of illicit drug supplies. [1989, c. 934, Pt. A, §3 (NEW).]

[ 1989, c. 934, Pt. A, §3 (NEW) .]

20. Standards. "Standards" means criteria and rules of the department that are to be met before and during operation of any treatment facility or treatment program.

[ 2011, c. 657, Pt. AA, §13 (AMD) .]

21. Substance Abuse Advisory Group. "Substance Abuse Advisory Group" means the group consisting of the 5 commissioners designated in section 20007.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

22. Treatment. "Treatment" means the broad range of emergency, outpatient, intermediate and inpatient services and care, including career counseling, diagnostic evaluation, employment, health, medical, psychiatric, psychological, recreational, rehabilitative, social service care, treatment and vocational services, that may be extended to an alcoholic, intoxicated person, drug abuser, drug addict, drug-dependent person or a person in need of assistance due to the use of a dependency-related drug.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

23. Treatment program. "Treatment program" means any program or service, or portion of a program or service, sponsored under the auspices of a public or private nonprofit agency providing services especially designed for the treatment of those persons listed in subsection 22.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §§3-5 (AMD). 1991, c. 850, §2 (AMD). 1993, c. 410, §§LL4,5 (AMD). 2001, c. 354, §3 (AMD). 2007, c. 116, §2 (AMD). 2011, c. 657, Pt. AA, §§7-13 (AMD).



5 §20004. Office established (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1995, c. 560, §L16 (AFF). 1995, c. 560, §L3 (RPR). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. AA, §14 (RP).



5 §20004-A. Departments and agencies responsible for cooperation in implementation

All departments and agencies in State Government are required to cooperate with the department in its implementation and administration of this chapter. [2011, c. 657, Pt. AA, §15 (AMD).]

SECTION HISTORY

1993, c. 410, §LL6 (NEW). 2011, c. 657, Pt. AA, §15 (AMD).



5 §20005. Powers and duties

The department shall: [2011, c. 657, Pt. AA, §16 (AMD).]

1. State Government. Establish the overall plans, policies, objectives and priorities for all state alcohol and other drug abuse prevention and treatment functions, except the prevention of drug traffic and the State Employee Assistance Program established pursuant to Title 22, chapter 254-A;

[ 1991, c. 601, §6 (AMD) .]

2. Comprehensive plan. Develop and provide for the implementation of a comprehensive state plan for alcohol and drug abuse. Any plan developed by the department must be subject to public hearing prior to implementation;

[ 2011, c. 657, Pt. AA, §17 (AMD) .]

3. Information. Ensure the collection, analysis and dissemination of information for planning and evaluation of alcohol and drug abuse services;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

4. Coordination; organizational unit. Ensure that alcohol and drug abuse assistance and service are delivered in an efficient and coordinated program and, with the oversight of the commission, coordinate all programs and activities authorized by the federal Comprehensive Alcohol Abuse and Alcoholism Prevention, Treatment and Rehabilitation Act of 1970, Public Law 91-616 (1982), as amended, and by the Drug Abuse Office and Treatment Act of 1972, 21 United States Code, Section 1101 et seq. (1982), as amended; and other state or federal programs or laws related to drug abuse prevention that are not the specific responsibility of another state agency under federal or state law;

[ 1993, c. 410, Pt. LL, §7 (AMD) .]

5. Budget. Develop and submit to the Legislature by January 15th of the first year of each legislative biennium recommendations for continuing and supplemental allocations, deappropriations or reduced allocations and appropriations from all funding sources for all state alcohol and drug abuse programs. The department shall make final recommendations to the Governor before any substance abuse funds are appropriated or deappropriated in the Governor's proposed budget. The department shall formulate all budgetary recommendations for the Driver Education and Evaluation Programs with the advice, consultation and full participation of the chief executive officer of the Driver Education and Evaluation Programs.

Notwithstanding any other provision of law, funding appropriated and allocated by the Legislature for the department for substance abuse prevention and treatment is restricted solely to that use and may not be used for other expenses of the department. By January 15th of each year, the commissioner or the commissioner's designee shall deliver a report of the budget and expenditures of the department for substance abuse prevention and treatment to the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs and human resource matters;

[ 2011, c. 657, Pt. AA, §18 (AMD) .]

6. Contracts and licensing. Through the commissioner:

A. Administer all contracts with community service providers for the delivery of alcohol and drug abuse services; [2007, c. 116, §3 (AMD).]

A-1. Administer all contracts with community service providers for the delivery of gambling addiction counseling services; and [2007, c. 116, §4 (NEW).]

B. Establish operating and treatment standards and inspect and issue certificates of approval for approved treatment facilities, drug abuse treatment facilities or programs, including residential treatment centers, community-based service providers and facilities that are private nonmedical institutions pursuant to section 20024 and subchapter 5. [2003, c. 673, Pt. V, §1 (AMD); 2003, c. 673, Pt. V, §29 (AFF).]

C. [1995, c. 560, Pt. L, §16 (AFF); 1995, c. 560, Pt. L, §5 (RP).]

The commissioner may delegate contract and licensing duties under this subsection to the Department of Corrections as long as that delegation ensures that contracting for alcohol and other drug abuse services provided in community settings is consolidated within the department, that contracting for alcohol and other drug abuse services delivered within correctional facilities is consolidated within the Department of Corrections and that contracting for alcohol and other drug abuse services delivered within mental health facilities or as a component of programs serving persons with intellectual disabilities or autism is consolidated within the department.

The commissioner may not delegate contract and licensing duties if that delegation results in increased administrative costs.

The commissioner may not issue requests for proposals for existing contract services until the commissioner has adopted rules in accordance with the Maine Administrative Procedure Act to ensure that the reasons for which existing services are placed out for bid and the performance standards and manner in which compliance is evaluated are specified and that any change in provider is accomplished in a manner that fully protects the consumer of services.

The commissioner shall establish a procedure to obtain assistance and advice from consumers of alcohol and other drug abuse services regarding the selection of contractors when requests for proposals are issued;

[ 2011, c. 657, Pt. AA, §19 (AMD) .]

6-A. Contract award and renewal. Award a new contract through a request-for-proposal procedure. Any contract of $500,000 per year or more that is renewed must be awarded through a request-for-proposal procedure at least every 8 years, except for the following.

A. A renewal contract with a provider is not subject to the request-for-proposal procedure requirement if the contract granted under this subsection is performance based. [1997, c. 381, §1 (NEW).]

B. Notwithstanding paragraph A, the department shall subject a contract to a request-for-proposal procedure when necessary to comply with paragraph C. [1997, c. 381, §1 (NEW).]

C. A contract under this subsection that is subject to renewal must be awarded through a request-for-proposal procedure if the department determines that:

(1) The provider has breached the existing contract;

(2) The provider has failed to correct deficiencies cited by the department;

(3) The provider is inefficient or ineffective in the delivery of services and is unable to improve its performance within a reasonable time; or

(4) The provider can not or will not respond to a reconfiguration of service delivery requested by the department; [1997, c. 381, §1 (NEW).]

[ 1997, c. 381, §1 (NEW) .]

6-B. Consumer assistance and advice. Establish a procedure to obtain assistance and advice from consumers of substance abuse services regarding the selection of contractors when requests-for-proposals are issued.

[ 1997, c. 381, §1 (NEW) .]

7. Uniform requirements. Develop, use and require the use of uniform contracting, information gathering and reporting formats by any state-funded alcohol and other drug abuse programs. Contracting standards must include measurable performance-based criteria on which funding allocations are, in part, based;

[ 1991, c. 601, §6 (AMD) .]

8. Reports. By January 15th of each year, report to the Legislature on the accomplishments of the past year's programs, the progress toward obtaining goals and objectives of the comprehensive state plan and other necessary or desirable information;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

9. Funds. Have the authority to seek and receive funds from the Federal Government and private sources to further the purposes of this Act;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

10. Agreements. Enter into agreements necessary or incidental to the purposes of this Act;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

11. Cooperation. Provide support and guidance to individuals, local governments, public organizations and private organizations in their alcohol and drug abuse prevention activities;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

12. Rules. Adopt rules, in accordance with the Maine Administrative Procedure Act, necessary to carry out the purposes of this chapter and approve any rules adopted by state agencies for the purpose of implementing alcohol or drug abuse prevention or treatment programs.

All state agencies must comply with rules adopted by the department regarding uniform alcohol and other drug abuse contracting requirements, formats, schedules, data collection and reporting requirements;

[ 2011, c. 657, Pt. AA, §20 (AMD) .]

12-A. Training programs. Provide or assist in the provision of training programs for all persons in the field of treating alcoholics and drug abusers, persons engaged in the prevention of alcohol and other drug abuse or any other organization or individual in need of or requesting training or other educational information related to alcohol or other drug abuse;

[ 1991, c. 601, §7 (NEW) .]

12-B. Motor vehicle operator programs. Administer and oversee the operation of the State's programs related to the abuse of alcohol by motor vehicle operators;

[ 1993, c. 410, Pt. LL, §8 (AMD) .]

13. General authority. Perform other acts or exercise any other powers necessary or convenient to carry out the purposes of this chapter;

[ 1993, c. 410, Pt. LL, §9 (AMD) .]

14. Interdepartmental cooperation. Document to the Legislature's satisfaction active participation and cooperation between the department and the other departments with which it works through the commission;

[ 2011, c. 657, Pt. AA, §21 (AMD) .]

15. Public input. Document an active, aggressive effort to obtain client and public input on its decision-making process through public hearings and other activities conducted by the commission;

[ 1993, c. 410, Pt. LL, §10 (NEW) .]

16. Substance abuse services plan. Plan for not only those services funded directly by the department, but also those additional services determined by the commission to be critical and related;

[ 2011, c. 657, Pt. AA, §22 (AMD) .]

17. Program services assessment and implementation. Analyze the existing services system, including the prevention services offered within the State's public school systems, identify gaps, strengths and weaknesses in the current services, identify priorities for expanding or revising the existing services and develop a specific plan to accomplish the most critical changes that are needed;

[ 1993, c. 410, Pt. LL, §10 (NEW) .]

18. Comprehensive training strategy. Establish a comprehensive training strategy designed to develop the capacity of front-line staff in direct human services positions, including appropriate state agency staff, to recognize, assess and refer chemically dependent clients for appropriate treatment;

[ 1993, c. 410, Pt. LL, §10 (NEW) .]

19. Fiscal and program accountability. Enhance its current efforts to ensure fiscal and program accountability for the services it purchases and provides;

[ 2005, c. 674, §1 (AMD) .]

20. Review policies. Review the full range of public policies and strategies existing in State Government to identify changes that would strengthen its response, identify policies that might discourage excessive consumption of alcohol and other drugs and generate new funding for alcohol and other drug services; and

[ 2005, c. 674, §1 (AMD) .]

21. List of banned performance-enhancing substances. Develop and maintain a list of banned performance-enhancing substances in accordance with Title 20-A, section 6621.

[ 2005, c. 674, §2 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 557, §§1,2 (AMD). 1991, c. 601, §§6,7 (AMD). 1991, c. 792, (AMD). 1991, c. 850, §§3,4 (AMD). 1993, c. 349, §21 (AMD). 1993, c. 410, §§LL7-10 (AMD). 1995, c. 560, §§L4,5 (AMD). 1995, c. 560, §L16 (AFF). 1997, c. 381, §1 (AMD). 1997, c. 588, §1 (AMD). 2003, c. 673, §V1 (AMD). 2003, c. 673, §V29 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 674, §§1,2 (AMD). 2007, c. 116, §§3, 4 (AMD). 2011, c. 542, Pt. A, §6 (AMD). 2011, c. 657, Pt. AA, §§16-22 (AMD).



5 §20005-A. Performance-based contracts

In addition to other applicable requirements and unless precluded by other restrictions on the use of funds, the commissioner shall manage all funds available for the provision of alcohol or other drug abuse services, as well as all funds available for the provision of gambling addiction counseling services, in accordance with the provisions of this section. [2007, c. 116, §5 (AMD).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Agreement" means a legally binding written document between 2 or more parties, including those documents that are commonly referred to as accepted application, proposal, prospectus, contract, grant, joint or cooperative agreement, purchase of service or state aid. [1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF).]

B. "Performance-based contract" means an agreement for the purchase of direct client services employing a client-centered, outcome-oriented process that is based on measurable performance indicators and desired outcomes and includes the regular assessment of the quality of services provided. [1993, c. 737, §1 (NEW).]

[ 1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF) .]

2. Performance-based contract. The commissioner shall ensure that all agreements to purchase alcohol or other drug abuse services entered into on or after July 1, 1995 are performance-based contracts.

[ 1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF) .]

3. Rules. The commissioner shall adopt rules to implement this section, including, but not limited to, the establishment of program goals, outcome measures, an information management system to collect and manage contract data, a system of ongoing assessment of program effectiveness and hold-harmless guidelines for provider agencies during the first contract period or 12 months, whichever is greater.

[ 1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF) .]

4. Procedures. The following procedures apply whenever the commissioner commences a request-for-proposal procedure.

A. The commissioner shall hold at least one informational meeting at least 30 days before the due date for submission of the notice of intent to bid. Any informational meeting must be advertised in newspapers of general circulation stating the location, date, time and purpose of the meeting. At the meeting the commissioner shall provide detailed information to any interested party about the contract to be bid or rebid, provide notice of anticipated major changes from any previous contract and respond to questions. [1995, c. 691, §1 (AMD).]

B. The commissioner shall require any interested party to submit a notice of intent to bid at least 30 days before the date bids will be accepted as a precondition to submitting a formal bid. The notice of intent must contain minimal requirements that demonstrate a prospective bidder's competence and ability to comply with the requirements of the contract. [1995, c. 691, §1 (AMD).]

C. If only one community service provider submits a notice of intent to bid, the commissioner may enter into negotiations concerning a contract with that provider in accordance with the procedures established for performance-based contracts. [1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF).]

D. For purposes of this section, the commissioner retains the right to reject any bids submitted and any proposals made during negotiations pursuant to paragraph C. [1995, c. 560, Pt. L, §6 (AMD); 1995, c. 560, Pt. L, §16 (AFF).]

[ 1995, c. 691, §1 (AMD) .]

SECTION HISTORY

1993, c. 737, §1 (NEW). 1995, c. 402, §B1 (AMD). 1995, c. 560, §L6 (AMD). 1995, c. 560, §L16 (AFF). 1995, c. 691, §1 (AMD). 2007, c. 116, §5 (AMD).



5 §20006. Director (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §§8,9 (AMD). 1995, c. 560, §L16 (AFF). 1995, c. 560, §L7 (RP).



5 §20006-A. Commissioner duties

The commissioner or the commissioner's designee shall: [2011, c. 657, Pt. AA, §23 (AMD).]

1. Alternatives. Propose alternatives to current alcohol and drug abuse prevention and treatment programs and services;

[ 1995, c. 560, Pt. L, §8 (NEW); 1995, c. 560, Pt. L, §16 (AFF) .]

2. Investigate. Conduct investigations and studies of any alcohol or drug abuse program or community service provider operating under the control of the department or providing treatment under this chapter through a contract with the department under section 20008 that are licensed pursuant to section 20024 or any facility funded in whole or in part by municipal, state or local funds, as necessary; and

[ 2011, c. 657, Pt. AA, §23 (AMD) .]

3. Other duties and powers. Carry out other duties and exercise other powers granted to the commissioner under this Act and under Title 22-A, section 207, subsection 3.

[ 2011, c. 657, Pt. AA, §23 (AMD) .]

SECTION HISTORY

1995, c. 560, §L8 (NEW). 1995, c. 560, §L16 (AFF). 2007, c. 539, Pt. N, §7 (AMD). 2011, c. 657, Pt. AA, §23 (AMD).



5 §20006-B. Gambling Addiction Prevention and Treatment Fund

1. Fund established. The Gambling Addiction Prevention and Treatment Fund, referred to in this section as "the fund," is established for the purpose of supporting gambling addiction analysis, prevention and treatment to be administered by the department. The fund is a dedicated, nonlapsing fund into which payments are received in accordance with Title 8, section 1036, subsection 2.

[ 2011, c. 657, Pt. AA, §24 (AMD) .]

2. Report. The commissioner or the commissioner's designee shall report annually by March 1st to the joint standing committee of the Legislature having jurisdiction over gambling matters. The report must include a description of a continuum of care model used to identify the need for gambling addiction services, prevention efforts, intervention and treatment provided using money from the fund. The report must describe any collaborative efforts between the department, the Gambling Control Board established under Title 8, section 1002 and slot machine operators licensed in accordance with Title 8, chapter 31 to support the purpose of the fund described in subsection 1. The commissioner may submit recommendations for legislation to the joint standing committee of the Legislature having jurisdiction over gambling matters, which is authorized to submit that legislation to the Legislature.

[ 2011, c. 657, Pt. AA, §24 (AMD) .]

SECTION HISTORY

2009, c. 622, §1 (NEW). 2011, c. 657, Pt. AA, §24 (AMD).



5 §20007. Agency cooperation

State agencies shall cooperate fully with the department in carrying out this chapter. A state agency may not develop, establish, conduct or administer any alcohol or drug abuse prevention or treatment program without the approval of the department. The department may request personnel, facilities and data from other agencies as the commissioner finds necessary to fulfill the purposes of this Act. [2011, c. 657, Pt. AA, §25 (AMD).]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1995, c. 165, §1 (AMD). 2011, c. 657, Pt. AA, §25 (AMD).



5 §20008. Comprehensive program on alcoholism and drug abuse

The department shall establish and provide for the implementation of a comprehensive and coordinated program of alcohol and drug abuse prevention and treatment in accordance with subchapters 2 and 3 and the purposes of this Act. The program must include the following elements. [2011, c. 657, Pt. AA, §26 (AMD).]

1. Public and private resources. All appropriate public and private resources must be coordinated with and utilized in the program.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

2. Program. The program must include emergency treatment provided by a facility affiliated with a general hospital or with part of the medical service of a general hospital.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

3. Treatment. The department shall provide for adequate and appropriate treatment for alcoholics, drug abusers, drug addicts and drug-dependent persons admitted under sections 20043 to 20044. Treatment may not be provided at a correctional institution, except for inmates.

[ 2011, c. 657, Pt. AA, §27 (AMD) .]

4. Contract with facilities. The department shall contract with approved treatment facilities whenever possible. The administrator of any treatment facility may receive for observation, diagnosis, care and treatment in the facility any person whose admission is applied for under any of the procedures in this subchapter.

[ 2011, c. 657, Pt. AA, §28 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §§10-12 (AMD). 2011, c. 657, Pt. AA, §§26-28 (AMD).



5 §20009. Planning

The department shall plan alcohol and drug abuse prevention and treatment activities in the State and prepare and submit to the Legislature the following documents: [2011, c. 657, Pt. AA, §29 (AMD).]

1. Biennial plan. By January 15, 1991, and biennially thereafter, with the advice and consultation of the Maine Council on Alcohol and Drug Abuse Prevention and Treatment, a comprehensive plan containing statements of measurable goals to be accomplished during the coming biennium and establishing performance indicators by which progress toward accomplishing those goals will be measured; and

[ 1991, c. 601, §13 (AMD) .]

2. Four-year assessment. By January 15, 1991, and every 4th year thereafter, an assessment of the costs related to drug abuse in the State and the needs for various types of services within the State, including geographical disparities in the needs for various types of services and the needs of special populations of drug abusers.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §13 (AMD). 2011, c. 657, Pt. AA, §29 (AMD).






Subchapter 2: PREVENTION

5 §20021. Public awareness

The department shall create and maintain a program to increase public awareness of the impacts and prevalence of alcohol and drug abuse. The public awareness program must include promotional and technical assistance to local governments, schools and public and private nonprofit organizations interested in alcohol and drug abuse prevention. [2011, c. 657, Pt. AA, §30 (AMD).]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §14 (AMD). 2011, c. 657, Pt. AA, §30 (AMD).



5 §20022. Information dissemination

As part of its comprehensive prevention and treatment program, the department shall operate an information clearinghouse and oversee, support and coordinate a resource center within the Department of Education. The information clearinghouse and resource center constitute a comprehensive reference center of information related to the nature, prevention and treatment of alcohol and other drug abuse. In fulfillment of the requirement of this section, the resource center may be located within the Department of Education and may operate there pursuant to a memorandum of agreement between the departments. Information must be available for use by the general public, political subdivisions, public and private nonprofit agencies and the State. [2011, c. 657, Pt. AA, §31 (AMD).]

Functions of the information clearinghouse and resource center may include, but are not limited to: [1991, c. 601, §15 (AMD).]

1. Research. Conducting research on the causes and nature of drugs, drug abuse or people who are dependent on drugs, especially alcoholics and intoxicated persons;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

2. Information collection. Collecting, maintaining and disseminating knowledge, data and statistics related to drugs, drug abuse and drug abuse prevention;

[ 1989, c. 934, Pt. A, §3 (NEW) .]

3. Educational materials. Preparing, publishing and disseminating educational materials; and

[ 1989, c. 934, Pt. A, §3 (NEW) .]

4. Treatment facilities. Maintaining an inventory of the types and quantity of drug abuse prevention facilities, programs and services available or provided under public or private auspices to drug addicts, drug abusers and drug-dependent persons, especially alcoholics and intoxicated persons. This function includes the unduplicated count, locations and characteristics of persons receiving treatment, as well as the frequency of admission and readmission and the frequency and duration of treatment of those persons. The inventory must include the amount, type and source of resources for drug abuse prevention.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §15 (AMD). 2011, c. 657, Pt. AA, §31 (AMD).



5 §20023. Education

To the fullest extent possible, the Commissioner of Education shall coordinate all elementary and secondary school alcohol and drug abuse education programs administered by the Department of Education and funded under the federal Drug-Free Schools and Communities Act of 1986 with programs administered by the Department of Health and Human Services. The Commissioner of Education shall participate in planning, budgeting and evaluation of alcohol and other drug abuse programs, in cooperation with the Substance Abuse Advisory Group, and ensure that alcohol and drug abuse education programs administered by the Department of Education that involve any community participation are coordinated with available treatment services. [2011, c. 657, Pt. AA, §32 (AMD).]

Nothing in this section interferes with the authority of the Department of Education to receive and allocate federal funds under the federal Drug-Free Schools and Communities Act of 1986. [1989, c. 700, Pt. B, §46 (AMD); 1989, c. 934, Pt. A, §3 (NEW).]

SECTION HISTORY

1989, c. 700, Pt. B, §46 (AMD). 1989, c. 934, §A3 (NEW). 1991, c. 601, §§16,17 (AMD). 2011, c. 657, Pt. AA, §32 (AMD).



5 §20024. Licensing

The department shall periodically enter, inspect and examine a treatment facility or program and examine its books, programs, standards, policies and accounts. This examination process must include a review of the requirements to be a community-based service provider pursuant to subchapter 5. The department shall fix and collect the fees for the inspection and certification and shall maintain a list of approved public and private treatment facilities. [2011, c. 657, Pt. AA, §33 (AMD).]

Upon request by the department, each approved public and private treatment facility must provide data, statistics, schedules and information that the department reasonably requires. The commissioner may remove a facility that fails to provide such information from the list of approved facilities. [2011, c. 657, Pt. AA, §33 (AMD).]

An approved public or private treatment facility may not refuse inspection or examination by the department under this section. [2011, c. 657, Pt. AA, §33 (AMD).]

Procedures to decertify any facility or to refuse certification are governed by the Maine Administrative Procedure Act. [1991, c. 601, §19 (NEW).]

A treatment facility or program that receives and maintains accreditation from a national accrediting body approved by the department must be deemed in compliance with comparable state licensing rules upon its submission to the department of written evidence of compliance including, but not limited to, national accreditation approval, reports, findings and responses. The department may review compliance under this paragraph in response to a complaint against the facility or program. [2011, c. 145, §1 (NEW).]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §§18,19 (AMD). 1991, c. 850, §5 (AMD). 2011, c. 145, §1 (AMD). 2011, c. 657, Pt. AA, §33 (AMD).






Subchapter 3: TREATMENT

5 §20041. Evaluation

1. Data collection; sources. The department shall collect data and use information from other sources to evaluate or provide for the evaluation of the impact, quality and value of alcohol and drug abuse prevention activities, treatment facilities and other alcohol and other drug abuse programs.

[ 2011, c. 657, Pt. AA, §34 (AMD) .]

2. Content of evaluation. Any evaluation of treatment facilities must include, but is not limited to, administrative adequacy and capacity, policies and treatment planning and delivery. Alcohol and drug abuse prevention and treatment services authorized by this Act and by the following federal laws and amendments that relate to drug abuse prevention must be evaluated:

A. The Drug Abuse Office and Treatment Act of 1972, 21 United States Code, Section 1101 et seq. (1982); [1989, c. 934, Pt. A, §3 (NEW).]

B. The Community Mental Health Centers Act, 42 United States Code, Section 2688 et seq. (1982); [1989, c. 934, Pt. A, §3 (NEW).]

C. The Public Health Service Act, 42 United States Code, Section 1 et seq. (1982); [1989, c. 934, Pt. A, §3 (NEW).]

D. The Vocational Rehabilitation Act, 29 United States Code, Section 701 et seq. (1982); [1989, c. 934, Pt. A, §3 (NEW).]

E. The Social Security Act, 42 United States Code, Section 301 et seq. (1982); and [1989, c. 934, Pt. A, §3 (NEW).]

F. The federal Comprehensive Alcohol Abuse and Alcoholism Prevention, Treatment and Rehabilitation Act of 1970, Public Law 91-616 (1982) and similar Acts. [1989, c. 934, Pt. A, §3 (NEW).]

[ 1991, c. 601, §20 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §20 (AMD). 2011, c. 657, Pt. AA, §34 (AMD).



5 §20042. Standards

The department shall contract for treatment services only with approved treatment facilities. [2011, c. 657, Pt. AA, §35 (AMD).]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §20 (AMD). 2011, c. 657, Pt. AA, §35 (AMD).



5 §20043. Acceptance for treatment of alcoholics, drug abusers, drug addicts and drug-dependent persons

The department shall adopt rules for acceptance of persons into a treatment program, considering available treatment resources and facilities, for the purpose of early and effective treatment of alcoholics, drug abusers, drug addicts and drug-dependent persons. [2011, c. 657, Pt. AA, §36 (AMD).]

In establishing rules, the department must be guided by the following standards. [2011, c. 657, Pt. AA, §37 (AMD).]

1. Voluntary basis. People must be treated on a voluntary basis.

[ 1991, c. 601, §20 (AMD) .]

2. Initial assignment. A person must be initially assigned or transferred to outpatient or intermediate treatment, unless the person is found to require residential treatment.

[ 1991, c. 601, §20 (AMD) .]

3. Denial of treatment. A person may not be denied treatment solely because that person has withdrawn from treatment against medical advice on a prior occasion or has relapsed after earlier treatment.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

4. Individualized treatment plan. An individualized treatment plan must be prepared and maintained on a current basis for each patient.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

5. Coordinated treatment. Provision must be made for a continuum of coordinated treatment services, so that a person who leaves a facility or a form of treatment has available and may utilize other appropriate treatment.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

6. Denial of treatment services. A person, firm or corporation licensed by the department as an approved alcohol or drug treatment facility under Title 5, section 20005 to provide shelter or detoxification services, and that receives any funds administered by the department to provide substance abuse prevention and treatment services, may not deny treatment to any person because of that person's inability or failure to pay any assessed fees.

[ 2011, c. 657, Pt. AA, §38 (AMD) .]

7. Community-based. Treatment must be provided in the least restrictive setting possible and in the person's home community wherever possible.

[ 1991, c. 601, §20 (NEW) .]

8. Diagnosing. Diagnosing of a person's mental capabilities, psychological or personality composition, or other nonalcohol-related or drug-related conditions or mental states may not be conducted until detoxification is complete and the person is judged to be medically no longer under the influence of a chemical or substance of abuse.

[ 1991, c. 601, §20 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §20 (AMD). 2011, c. 657, Pt. AA, §§36-38 (AMD).



5 §20044. Voluntary treatment of alcoholics, drug abusers, drug addicts and drug-dependent persons

1. Voluntary treatment. An alcoholic, drug abuser, drug addict or drug-dependent person may apply for voluntary treatment directly to an approved treatment facility.

[ 1991, c. 601, §20 (AMD) .]

2. Determination. A person who comes voluntarily or is brought to an approved treatment facility for residential care and treatment must be examined immediately by a licensed physician. That person may then be admitted or referred to another health facility based upon the physician's recommendation. Subject to rules adopted by the department, the administrator in charge of an approved treatment facility may determine who may be admitted for treatment. If a person is refused admission to an approved treatment facility, the administrator, subject to rules adopted by the department, shall refer the person to another approved treatment facility for treatment if possible and appropriate.

[ 2011, c. 657, Pt. AA, §39 (AMD) .]

3. Outpatient or intermediate treatment. If a person receiving residential care leaves an approved treatment facility, that person must be encouraged to consent to appropriate outpatient or intermediate treatment.

[ 1991, c. 601, §20 (AMD) .]

4. Discharge. If a person leaves an approved treatment facility, against the advice of the administrator in charge of the facility and that person does not have a home, the patient must be assisted in obtaining shelter.

[ 1991, c. 601, §20 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §20 (AMD). 2011, c. 657, Pt. AA, §39 (AMD).



5 §20045. Treatment and services for intoxicated persons and persons incapacitated by alcohol (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §21 (RP).



5 §20046. Emergency commitment of an incapacitated or intoxicated person (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §22 (RP).



5 §20047. Records

1. Registration and records. Registration and other records of treatment facilities must remain confidential and are privileged to the patient.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

2. Information for research. Notwithstanding subsection 1, the commissioner may make available information from patients' records for purposes of research into the causes and treatment of alcoholism and drug abuse. Information under this subsection may not be published in a way that discloses patients' names or other identifying information.

[ 2011, c. 657, Pt. AA, §40 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 2011, c. 657, Pt. AA, §40 (AMD).



5 §20048. Visitation and communication of patients

1. Hours of visitation. Subject to reasonable rules regarding hours of visitation that the commissioner may adopt, patients in any approved treatment facility must be granted opportunities for adequate consultation with counsel and for continuing contact with family and friends consistent with an effective treatment program.

[ 2011, c. 657, Pt. AA, §41 (AMD) .]

2. Communication. Mail or other communication to or from a patient in any approved treatment facility may not be intercepted, read or censored. The commissioner may adopt reasonable rules regarding the use of telephones by patients in approved treatment facilities.

[ 2011, c. 657, Pt. AA, §41 (AMD) .]

3. Restrictions. The patient may exercise all civil rights, including, but not limited to, civil service status; the right to vote; rights relating to the granting, renewal, forfeiture or denial of a license, permit, privilege or benefit pursuant to any law; and the right to enter contractual relationships and to manage the patient's property, except:

A. To the extent the commissioner determines that it is necessary for the medical welfare of the patient to impose restrictions, unless the patient has been restored to legal capacity; or [2011, c. 657, Pt. AA, §41 (AMD).]

B. When specifically restricted by other laws or rules. [1989, c. 934, Pt. A, §3 (NEW).]

Restrictions on the exercise of civil rights may not be imposed on any patient solely because of the fact of that person's admission to a mental hospital.

[ 2011, c. 657, Pt. AA, §41 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 2011, c. 657, Pt. AA, §41 (AMD).



5 §20049. Emergency service patrol; establishment; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §23 (RP).



5 §20050. Payment for treatment; financial ability of patients

1. Payment. If treatment is provided by an approved treatment facility and the patient has not paid the charge for that treatment, the treatment facility is entitled to any payment received by the patient or to which the patient may be entitled because of the services rendered, and from any public or private source available to the treatment facility because of the treatment provided to the patient.

[ 1991, c. 601, §24 (AMD) .]

2. Liability. A patient in an approved public treatment facility, or the estate of the patient, or a person obligated to provide for the cost of treatment who has sufficient financial ability, is liable to the treatment facility for cost of maintenance and treatment of the patient in accordance with established rates.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

3. Finances. The department shall adopt rules governing financial ability that take into consideration the patient's income, savings, other personal and real property and any support being furnished to any other person that the patient is required by law to support.

[ 2011, c. 657, Pt. AA, §42 (AMD) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §24 (AMD). 2011, c. 657, Pt. AA, §42 (AMD).



5 §20051. Criminal law limitations

1. Laws. A county, municipality or other political subdivision may not adopt or enforce a local law, ordinance, regulation or rule having the force of law that includes drinking, being a person with alcoholism or being found in an intoxicated condition as one of the elements of an offense giving rise to a criminal or civil penalty or sanction.

[ 2009, c. 299, Pt. A, §1 (AMD) .]

2. Interpretation. A county, municipality or other political subdivision may not interpret or apply any law of general application to circumvent subsection 1.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

3. Effect. Nothing in this subchapter affects any law, ordinance, regulation or rule against drunken driving, driving under the influence of alcohol or other similar offense involving the operation of a vehicle, snowmobile, aircraft, boat, machinery or other equipment, or regarding the sale, purchase, dispensing, possessing or use of alcoholic beverages at stated times and places or by a particular class of persons.

[ 1989, c. 934, Pt. A, §3 (NEW) .]

SECTION HISTORY

1989, c. 934, §A3 (NEW). 2009, c. 299, Pt. A, §1 (AMD).



5 §20052. Long-term methadone and other narcotic drug detoxification and maintenance treatment (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 499, §1 (NEW). 1995, c. 499, §5 (AFF). 2001, c. 26, §1 (RP).



5 §20053. Long-term Narcotic Dependency Treatment Project (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 499, §1 (NEW). 1995, c. 499, §5 (AFF). 1995, c. 621, §§1,2 (AMD). 1997, c. 245, §19 (AMD). 2001, c. 26, §2 (RP).






Subchapter 4: MAINE COUNCIL ON ALCOHOL AND DRUG ABUSE PREVENTION AND TREATMENT

5 §20061. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §25 (AMD). 1993, c. 410, §LL11 (RP).



5 §20062. Meetings; compensation; quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1993, c. 410, §LL11 (RP).



5 §20063. Powers and duties of the council (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 934, §A3 (NEW). 1991, c. 601, §§26,27 (AMD). 1993, c. 410, §LL11 (RP).






Subchapter 4-A: SUBSTANCE ABUSE SERVICES COMMISSION

5 §20065. Membership

1. Members; appointment. The Substance Abuse Services Commission, as established by section 12004-G, subsection 13-C, consists of 21 members.

[ 1999, c. 401, Pt. FFF, §1 (AMD) .]

2. Qualifications. To be qualified to serve, members must have education, training, experience, knowledge, expertise and interest in drug abuse prevention and training. Members must reflect experiential diversity and concern for drug abuse prevention and treatment in the State. Members must have an unselfish and dedicated personal interest demonstrated by active participation in drug abuse programs such as prevention, treatment, rehabilitation, training or research in drug abuse and alcohol abuse.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

3. Members; representation. The commission consists of the following members:

A. One member of the Senate, appointed by the President of the Senate, and 5 members of the Legislature who may be members of either the Senate or the House of Representatives, appointed by the President of the Senate if Senators or the Speaker of the House if members of the House of Representatives and 2 of these 5 at-large members of the Legislature must be members of the joint standing committee of the Legislature having jurisdiction over health and human services matters; [1999, c. 401, Pt. FFF, §2 (RPR).]

B. One physician experienced in the treatment of substance abuse, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

C. One public school superintendent who has experience with school-based substance abuse prevention and education programs, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

D. One elementary school educator, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

E. One representative from nominations by a statewide alliance for addiction recovery appointed by the Governor; [2001, c. 303, §1 (AMD).]

F. One attorney who represents clients involved with the substance abuse system, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

G. One educator involved in postsecondary substance abuse education, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

H. One substance abuse prevention practitioner, one substance abuse education practitioner and one substance abuse treatment practitioner, appointed by the Governor; [1993, c. 410, Pt. LL, §12 (NEW).]

I. One private sector employer familiar with substance abuse employee assistance programs, appointed by the Governor; and [1993, c. 410, Pt. LL, §12 (NEW).]

J. Five members of the public, appointed by the Governor. In appointing these 5 members, the Governor shall select members from outstanding people in the following areas:

(1) Drug abuse prevention;

(2) Drug abuse treatment;

(3) Education;

(4) Employers; and

(5) Persons affected by or recovering from alcoholism, chronic intoxication, drug abuse or drug dependency, evidenced by a minimum of 3 years of sobriety or abstention from drug abuse. [1993, c. 410, Pt. LL, §12 (NEW).]

[ 2001, c. 303, §1 (AMD) .]

4. Term; vacancies. Terms of appointment begin and expire on June 1st. A vacancy in the commission does not affect the commission's powers, but must be filled in the same manner as the original appointment.

A member appointed to fill a vacancy occurring before the expiration of the term for which the member's predecessor was appointed may be appointed only for the remainder of that term.

A. The terms of the 5 public members appointed under subsection 3, paragraph J are staggered. Of the initial appointees under that paragraph, 2 are appointed for terms of 3 years, 2 for terms of 2 years and one for a term of one year. Thereafter, all appointments are for terms of 3 years, except that a member appointed to fill a vacancy in an unexpired term serves only for the remainder of that term. Members hold office until the appointment and confirmation of their successors. A public member may not be appointed for more than 2 consecutive, 3-year terms. [1993, c. 700, §1 (AMD).]

B. Members who are members of the Legislature and appointed by the President of the Senate or the Speaker of the House of Representatives serve at the pleasure of the appointing authority. [1993, c. 410, Pt. LL, §12 (NEW).]

C. [1993, c. 700, §2 (RP).]

[ 1993, c. 700, §§1, 2 (AMD) .]

5. Reappointment; termination. Members may be appointed for 2 consecutive terms only and may serve after the expiration of their terms until their successors have been appointed and qualified and have taken office. The appointing authority may terminate the appointment of a member for good and just cause and the appointing authority shall communicate the reason for the termination to the member terminated. The appointment of a member of the commission is terminated if a member is absent from 3 consecutive meetings without a good and just cause that is communicated to the chair of the commission.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

6. Officers. The Governor shall designate one member to chair the commission. The commission may elect other officers from its members as it considers appropriate.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

7. Subcommittees. The commission may appoint from its membership subcommittees relating to particular problem areas or other matters, provided that the commission functions as an integrated committee.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

8. Administrative and financial assistance. The department shall provide the commission administrative or financial assistance that is available from department resources.

[ 2011, c. 657, Pt. AA, §43 (AMD) .]

SECTION HISTORY

1993, c. 410, §LL12 (NEW). 1993, c. 700, §§1,2 (AMD). 1995, c. 560, §L9 (AMD). 1995, c. 560, §L16 (AFF). 1999, c. 401, §§FFF1,2 (AMD). 2001, c. 303, §1 (AMD). 2011, c. 657, Pt. AA, §43 (AMD).



5 §20066. Meetings; compensation; quorum

1. Calling meetings. The commission shall meet at the call of the chair or at the call of at least 1/4 of the members appointed and currently holding office.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

2. Frequency of meetings. The commission shall meet at least 12 times a year and at least once a month.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

3. Minutes. The commission shall keep minutes of all meetings, including a list of people in attendance. The commission shall immediately send copies of the minutes to the Governor and the leadership of the Legislature, who shall provide for their appropriate distribution and retention in a place of safekeeping.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

4. Compensation. Members of the commission are entitled to compensation under chapter 379.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

5. Quorum; council action. A majority of the commission members constitutes a quorum for the purpose of conducting the business and exercising all the powers of the commission. A vote of a majority of the members present is sufficient for all actions of the commission.

[ 1993, c. 410, Pt. LL, §12 (NEW) .]

SECTION HISTORY

1993, c. 410, §LL12 (NEW).



5 §20067. Duties of the commission

The commission, in cooperation with the department, has the following duties. [2011, c. 657, Pt. AA, §44 (AMD).]

1. Oversee office.

[ 1995, c. 560, Pt. L, §16 (AFF); 1995, c. 560, Pt. L, §10 (RP) .]

1-A. Advise the department. The commission shall advise the department in the development and implementation of significant policy matters relating to substance abuse.

[ 2011, c. 657, Pt. AA, §45 (AMD) .]

2. Advise, consult and assist. The commission shall advise, consult and assist the Governor, the executive and legislative branches of State Government and the Chief Justice of the Supreme Judicial Court with activities of State Government related to drug abuse prevention, including alcoholism and intoxication.

[ 1997, c. 134, §9 (AMD) .]

3. Serve as advocate; review and evaluate; inform the public. The commission shall serve as an advocate on alcoholism and drug abuse prevention, promoting and assisting activities designed to meet the problems of drug abuse and drug dependence at the national and state levels. With the support of the department, the commission shall review and evaluate on a continuing basis state and federal policies and programs relating to drug abuse and other activities conducted or assisted by state departments or agencies that affect persons who abuse or are dependent on drugs. In cooperation with the department, the commission shall keep the public informed by collecting and disseminating information, by conducting or commissioning studies and publishing the results of those studies, by issuing publications and reports and by providing public forums, including conferences and workshops.

[ 2011, c. 657, Pt. AA, §46 (AMD) .]

4. Report to the Legislature. The commission shall report annually to the joint standing committee of the Legislature having jurisdiction over health and human services matters and the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on or before the last business day of each year. The report must include developments and needs related to drug abuse prevention, including alcoholism and intoxication, and significant policy matters relating to substance abuse.

[ 1999, c. 401, Pt. FFF, §3 (NEW) .]

SECTION HISTORY

1993, c. 410, §LL12 (NEW). 1995, c. 560, §§L10,11 (AMD). 1995, c. 560, §L16 (AFF). 1997, c. 134, §9 (AMD). 1999, c. 401, §FFF3 (AMD). 2011, c. 657, Pt. AA, §§44-46 (AMD).






Subchapter 5: DRIVER EDUCATION AND EVALUATION PROGRAMS

5 §20071. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 601, §28 (NEW).]

1. Alcohol-related or other drug-related motor vehicle incident. "Alcohol-related or other drug-related motor vehicle incident" means a conviction or administrative action resulting in the suspension of a motor vehicle operator's license for a violation under former Title 29, section 1311-A; Title 29, section 1312, subsection 10-A; Title 29, section 1312-C; Title 29, section 1312-B; Title 29, section 1313-B; Title 29, section 2241, subsection 1, paragraph N; Title 29, section 2241-G, subsection 2, paragraph B, subparagraph (2); Title 29, section 2241-J; Title 29-A, section 1253; Title 29-A, section 2411; Title 29-A, section 2453; Title 29-A, section 2454, subsection 2; Title 29-A, section 2456; Title 29-A, section 2457; Title 29-A, section 2472, subsection 3, paragraph B and subsection 4; Title 29-A, section 2503; Title 29-A, sections 2521 to 2523; or Title 29-A, section 2525 or the rules adopted by the Department of the Secretary of State for the suspension of commercial drivers' licenses.

[ 1999, c. 448, §1 (AMD) .]

2. Client. "Client" means a person who is required to complete an alcohol and other drug education, evaluation and treatment program for an alcohol-related or drug-related motor vehicle offense.

[ 1991, c. 601, §28 (NEW) .]

3. Community-based service provider. "Community-based service provider" means a provider of either the treatment component or the evaluation component, or both, of the alcohol and other drug education, evaluation and treatment program certified under section 20075 or a program approved by the office.

[ 1991, c. 601, §28 (NEW) .]

4. Completion of treatment. "Completion of treatment," for the purpose of recommendation by the office to the Secretary of State concerning restoration of the driver's license to the client, means that the individual has responded to treatment to the extent that there is a substantial probability that the individual will not be operating under the influence. This substantial probability may be shown by:

A. An acknowledgement by the client of the extent of the client's alcohol or drug problem; [1991, c. 601, §28 (NEW).]

B. A demonstrated ability to abstain from the use of alcohol and drugs; and [1991, c. 601, §28 (NEW).]

C. A willingness to seek continued voluntary treatment or to participate in an appropriate self-help program, or both, as necessary. [1991, c. 601, §28 (NEW).]

[ 1991, c. 601, §28 (NEW) .]

4-A. First offender. "First offender" means a client who has no previous alcohol-related or drug-related motor vehicle incident within a 10-year period.

[ 1999, c. 448, §2 (AMD) .]

4-B. First offender with an aggravated operating-under-the-influence offense.

[ 2001, c. 511, §1 (RP) .]

5. Multiple offender. "Multiple offender" means a client who has more than one alcohol-related or drug-related motor vehicle incident within a 10-year period or has a previous incident prior to the 10-year period for which the client has not completed a Driver Education and Evaluation Program as established in section 20072.

[ 1999, c. 448, §3 (AMD) .]

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §Y2 (AMD). 1993, c. 631, §§2-4 (AMD). 1995, c. 65, §§A11,12 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 448, §§1-3 (AMD). 2001, c. 511, §1 (AMD).



5 §20072. Driver Education and Evaluation Programs

The Driver Education and Evaluation Programs are established in the department. The Driver Education and Evaluation Programs shall administer the alcohol and other drug education, evaluation and treatment programs as provided in this chapter. The department shall certify to the Secretary of State: [2011, c. 657, Pt. AA, §47 (AMD).]

1. Completion of Driver Education and Evaluation Programs. Those individuals who have satisfactorily completed a program pursuant to section 20073-B; and

[ 1999, c. 448, §4 (AMD) .]

2. Completion of treatment other than Driver Education and Evaluation Programs. Those individuals who have satisfied the requirement for completion of treatment as defined in section 20071 by means other than a program pursuant to section 20073-B.

[ 1999, c. 448, §4 (AMD) .]

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §Y3 (AMD). 1991, c. 850, §6 (AMD). 1995, c. 560, §L12 (AMD). 1995, c. 560, §L16 (AFF). 1999, c. 448, §4 (AMD). 2011, c. 657, Pt. AA, §47 (AMD).



5 §20072-A. Funding

General Fund appropriations for the Driver Education and Evaluation Programs may not exceed $1,700,000 in any fiscal year. [2009, c. 462, Pt. J, §1 (NEW).]

SECTION HISTORY

2009, c. 462, Pt. J, §1 (NEW).



5 §20073. Program components (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §Y4 (RP).



5 §20073-A. Program components (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §Y5 (NEW). 1991, c. 850, §§7,8 (AMD). 1993, c. 631, §§5,6 (AMD). 1999, c. 448, §5 (RP).



5 §20073-B. Programs and components; rules

The department shall design programs and components that are age-appropriate and therapeutically appropriate. The department shall adopt rules regarding requirements for these programs and components and any other rules necessary to implement this subchapter. Rules adopted pursuant to this section are routine technical rules as defined in chapter 375, subchapter 2-A. [2011, c. 657, Pt. AA, §48 (AMD).]

SECTION HISTORY

1999, c. 448, §6 (NEW). 2011, c. 657, Pt. AA, §48 (AMD).



5 §20074. Separation of evaluation and treatment functions

A Driver Education and Evaluation Programs private practitioner or a counselor employed by a substance abuse facility approved or licensed by the department providing services under this subchapter may not provide both treatment services and evaluation services for the same individual participating in programs under this subchapter unless a waiver is granted on a case-by-case basis by the Driver Education and Evaluation Programs. The practitioner or counselor providing evaluation services shall give a client the name of 3 practitioners or counselors who can provide treatment services, at least one of whom may not be employed by the same agency as the practitioner or counselor conducting the evaluation. [2011, c. 657, Pt. AA, §49 (AMD).]

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §Y6 (AMD). 1991, c. 850, §9 (AMD). 2011, c. 657, Pt. AA, §49 (AMD).



5 §20075. Certification; recertification

All providers of the evaluation, intervention and treatment components of the Driver Education and Evaluation Programs must be certified by the department pursuant to section 20005, section 20024, section 20073-B and this subchapter. The certification period for individual providers and agencies is 2 years. The department shall adopt rules requiring continuing education for recertification. [2011, c. 657, Pt. AA, §50 (AMD).]

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 850, §10 (AMD). 1999, c. 448, §7 (AMD). 2001, c. 511, §2 (AMD). 2011, c. 657, Pt. AA, §50 (AMD).



5 §20076. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §Y7 (RP).



5 §20076-A. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §Y8 (NEW). 1999, c. 448, §8 (RP).



5 §20076-B. Fees

The department shall set fees in accordance with the cost of each program. All fees must be transferred to the General Fund. The department may waive all or part of any fee for a client who provides sufficient evidence of inability to pay. [2011, c. 657, Pt. AA, §51 (AMD).]

SECTION HISTORY

1999, c. 448, §9 (NEW). 2011, c. 657, Pt. AA, §51 (AMD).



5 §20077. Report

Beginning in 1992, the commissioner shall report annually by February 1st to the joint standing committee of the Legislature having jurisdiction over human resource matters regarding the department's activities under this subchapter. A copy of the report must be sent to the Executive Director of the Legislative Council. [2011, c. 657, Pt. AA, §52 (AMD).]

SECTION HISTORY

1991, c. 601, §28 (NEW). 2011, c. 657, Pt. AA, §52 (AMD).



5 §20078. Board of appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 601, §28 (NEW). 1991, c. 622, §§Y9,10 (AMD). 1991, c. 850, §§11-14 (AMD). 1991, c. 850, §19 (AFF).



5 §20078-A. Board of appeals

The Driver Education and Evaluation Programs Appeals Board, established in section 12004-G, subsection 15-A, is referred to as the "board" in this subchapter and is governed by this section. [1993, c. 631, §7 (NEW).]

1. Qualifications. Each member of the board must have training, education, experience and demonstrated ability in successfully treating clients who have substance abuse problems. Board members may not hold a current certificate to provide driver education, evaluation and treatment services during their terms of appointment.

[ 1993, c. 631, §7 (NEW) .]

2. Appointment; term; removal. The board consists of 3 members appointed by the Governor for 2-year terms; initially, however, 2 members are appointed for 2-year terms and one member for a one-year term. A vacancy occurring prior to the expiration of a term must be filled by appointment for the unexpired term. Members may be removed by the Governor for cause.

[ 1993, c. 631, §7 (NEW) .]

3. Facilities; staff. The commissioner shall provide staff support and adequate facilities for the board.

[ 2011, c. 657, Pt. AA, §53 (AMD) .]

4. Chair; rules. The board shall elect annually a chair from its members. The commissioner shall adopt rules to carry out the purposes of this section.

[ 2011, c. 657, Pt. AA, §54 (AMD) .]

5. Compensation. Each member of the board is entitled to compensation in accordance with chapter 379.

[ 1993, c. 631, §7 (NEW) .]

6. Appeal from decision. A client of Driver Education and Evaluation Programs may appeal to the board as follows.

A. The client may appeal a failure to certify completion of treatment pursuant to section 20072, subsection 2. [1993, c. 631, §7 (NEW).]

B. The client may appeal an evaluation decision referring the client to treatment or a completion of treatment decision. A client may appeal under this paragraph only after the client has sought a 2nd opinion of the need for treatment or of satisfactory completion of treatment. [1999, c. 448, §10 (AMD).]

[ 1999, c. 448, §10 (AMD) .]

7. Appeal procedure and action. An appeal is heard and decided by one board member. The board may affirm or reverse the decision of the treatment provider or agency, require further evaluation, make a finding of completion of treatment or make an alternate recommendation. The board, after due consideration, shall make a written decision and transmit that decision to the Driver Education and Evaluation Programs and the client who appealed the case. The decision of the board is final agency action for purposes of judicial review pursuant to chapter 375, subchapter VII.

[ 1993, c. 631, §7 (NEW) .]

SECTION HISTORY

1993, c. 631, §7 (NEW). 1999, c. 448, §10 (AMD). 2011, c. 657, Pt. AA, §§53, 54 (AMD).









Chapter 523: OFFICE OF STATE QUALITY MANAGEMENT

5 §20090. Office established; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §BB7 (NEW). 1995, c. 368, §HH7 (RP).



5 §20091. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §BB7 (NEW). 1995, c. 368, §HH7 (RP).



5 §20092. Implementation and administration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §BB7 (NEW). 1995, c. 368, §HH7 (RP).



5 §20093. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §BB7 (NEW). 1995, c. 368, §HH7 (RP).



5 §20094. Executive director; administrative assistant (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §BB7 (NEW). 1995, c. 368, §HH7 (RP).









Part 26: ADMINISTRATIVE AND FINANCIAL SERVICES

Chapter 551: DEPARTMENT OF ADMINISTRATIVE AND FINANCIAL SERVICES

Subchapter 1: GENERAL PROVISIONS

5 §21001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21002. Department of Administrative and Financial Services established; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21003. Commissioner appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21004. Provision of services (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21005. Powers and duties of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21006. Department organization (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21007. Financial services; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).



5 §21008. Personnel services; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 622, §BB1 (NEW). 1991, c. 780, §Y106 (RP).












Part 27: INTERBRANCH COMMUNICATION AND COORDINATION

Chapter 555: INTERBRANCH COMMUNICATION AND COORDINATION

5 §21201. Findings

The Legislature finds that difficulties in interactions among the Executive Department, the Legislature and the Judicial Department often arise from the lack of understanding of the functions, structures, needs and perspectives of the 3 separate but coequal branches of government. Increased communication and coordination in daily activities as well as in long-range planning are possible to improve the effectiveness and efficiency of all 3 branches without the imposition of the views or directions of one or 2 branches upon another. [1993, c. 675, Pt. C, §12 (NEW).]

SECTION HISTORY

1993, c. 675, §C12 (NEW).



5 §21202. Interbranch forum

1. Annual interbranch forum. Beginning in February 1995 and at least every year thereafter, the Chief Justice of the Supreme Judicial Court, the Governor, the President of the Senate and the Speaker of the House of Representatives shall jointly convene an interbranch forum.

[ 1993, c. 675, Pt. C, §12 (NEW) .]

2. Purpose of forum. The purpose of the interbranch forum is to provide for discussions among the top policymakers from each branch of government to address the need for cooperation and coordination at all levels. Topics to be discussed may include, but are not limited to:

A. An integrated system of communication; [1993, c. 675, Pt. C, §12 (NEW).]

B. A technology plan; [1993, c. 675, Pt. C, §12 (NEW).]

C. Long-range planning; and [1993, c. 675, Pt. C, §12 (NEW).]

D. The allocation and use of resources. [1993, c. 675, Pt. C, §12 (NEW).]

[ 1993, c. 675, Pt. C, §12 (NEW) .]

3. More frequent forums. Representatives of the 3 branches may convene a forum as often as they determine it is appropriate.

[ 1993, c. 675, Pt. C, §12 (NEW) .]

4. Expenses. Each branch absorbs the expenses for convening and holding interbranch forums within the general operating budgets for each department.

[ 1993, c. 675, Pt. C, §12 (NEW) .]

SECTION HISTORY

1993, c. 675, §C12 (NEW).






Chapter 557: INTERSTATE ECONOMIC DEVELOPMENT COMMISSION FOR THE NORTHERN NEW ENGLAND STATES

5 §21301. Commission (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1997, c. 254, §2)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1997, c. 254, §2)

1. Establishment. The Interstate Economic Development Commission for the Northern New England States, referred to in this chapter as the "commission," is created to examine and promote economic development throughout the member states set forth in subsection 2.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

2. Member states. The member states are Maine, New Hampshire and Vermont to the extent that these states have enacted legislation substantially the same as this chapter.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

3. Members. The commission consists of the following 15 members:

A. The governor of each member state, or the governor's designee; [1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF).]

B. The commissioner of the state department of each member state with jurisdiction over economic development, or the commissioner's designee; [1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF).]

C. Three public members, one appointed by each governor of each member state; and [1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF).]

D. Six legislative members, appointed by the presiding officer of each House of the Legislature of each member state. [1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF).]

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

4. Terms. Members of the commission who are governors, commissioners or legislative members serve during the term of office for which they were elected or appointed. Public members serve 4-year terms. A vacancy must be filled in the same manner as the original appointment.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

5. Chair. The position of chair rotates among the governors of the member states, or their designees, on an annual basis. Before or at the first meeting of the commission, the governors shall establish the order of rotation.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

6. Compensation. Members are not entitled to compensation.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

7. Meetings. The commission shall meet at least 6 times each year.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

SECTION HISTORY

1997, c. 254, §1 (NEW). 1997, c. 254, §2 (AFF).



5 §21302. Duties of the commission (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1997, c. 254, §2)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1997, c. 254, §2)

1. Economic development. The commission shall gather and review information regarding economic development and methods of enhancing economic development in member states. The information may be gathered from any source, including the governors' offices and the departments with jurisdiction over economic development of each member state.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

2. Tourism. The commission shall gather and review information regarding the promotion of tourism and methods of expanding access to travel opportunities among the member states.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

3. Legislation. The commission may develop and recommend legislation for introduction in each member state that promotes economic development and tourism.

[ 1997, c. 254, §1 (NEW); 1997, c. 254, §2 (AFF) .]

SECTION HISTORY

1997, c. 254, §1 (NEW). 1997, c. 254, §2 (AFF).









Part 28: COMPENSATION AND REDRESS

Chapter 601: THE BAXTER COMPENSATION AUTHORITY

Subchapter 1: GENERAL PROVISIONS

5 §22001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2005, c. 2, §A11 (AMD). 2005, c. 2, §A14 (AFF). MRSA T. 5, §22010 (RP).



5 §22002. Baxter Compensation Authority (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2003, c. 352, §§1,2 (AMD). MRSA T. 5, §22010 (RP).



5 §22003. Program director (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22004. Compensation panel (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2001, c. 667, §C3 (AMD).



5 §22005. Appeal board (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22006. Training and education (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22007. Program principles and guidelines (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22008. Status of members and employees (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22009. Public proceedings and records; confidentiality (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2003, c. 352, §3 (AMD). MRSA T. 5, §22010 (RP).



5 §22010. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).






Subchapter 2: THE BAXTER COMPENSATION PROGRAM

5 §22021. Baxter Compensation Program (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22022. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22023. Claim process (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2003, c. 673, §BBBB1 (AMD). MRSA T. 5, §22010 (RP).



5 §22024. Decision (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2001, c. 667, §C4 (AMD). MRSA T. 5, §22010 (RP).



5 §22025. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2003, c. 352, §§4,5 (AMD). MRSA T. 5, §22010 (RP).



5 §22026. Acceptance (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).



5 §22027. Payment (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2001, c. 667, §C5 (AMD). 2003, c. 673, §BBBB2 (AMD). MRSA T. 5, §22010 (RP).



5 §22028. Apology (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). MRSA T. 5, §22010 (RP).






Subchapter 3: SERVICES

5 §22041. Counseling (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §T5 (NEW). 2003, c. 689, §B6 (REV). MRSA T. 5, §22010 (RP).












Part 29: EMPLOYMENT OF INDIVIDUALS WITH DISABILITIES

Chapter 611: DUTIES OF THE STATE

5 §23001. Duties of State

In order to provide equal opportunity in all aspects of State Government to qualified individuals with disabilities, each department, agency and instrumentality of the State shall: [2005, c. 570, Pt. A, §1 (NEW).]

1. Periodic review. Review, on a periodic basis, the adequacy of hiring, placement and advancement practices within that department, agency or instrumentality of the State with respect to individuals with disabilities;

[ 2005, c. 570, Pt. A, §1 (NEW) .]

2. Plan. Develop by January 1, 2007 and update annually thereafter a plan to increase the opportunities for individuals with disabilities to be employed by that department, agency or instrumentality of the State. This plan must include a description of the extent to which the special needs of employees who are individuals with disabilities are being met. Beginning with the plans updated in 2009, each department, agency and instrumentality of the State shall submit the plans to the Director of the Bureau of Human Resources within the Department of Administrative and Financial Services;

[ 2007, c. 551, §1 (AMD) .]

2-A. Report to committees. Submit a biennial report beginning March 1, 2009, compiled by the Director of the Bureau of Human Resources within the Department of Administrative and Financial Services, on the plans developed pursuant to subsection 2 to the joint standing committees of the Legislature having jurisdiction over state and local government matters and over labor matters and to the Governor's office. The report must include any changes made to the plans, an assessment made by the director of the effectiveness of the plans and any recommendations for legislative action pertaining to the report. The joint standing committee of the Legislature having jurisdiction over state and local government matters may submit legislation pertaining to the report to the first regular session of each Legislature;

[ 2007, c. 551, §2 (NEW) .]

3. Outsourcing; leases. In its contracts governing functions and duties that are outsourced and in its contracts governing leased space, include provisions that encourage the employment of individuals with disabilities;

[ 2005, c. 570, Pt. A, §1 (NEW) .]

4. Outreach. Expand its outreach efforts, using both traditional and nontraditional methods, to make qualified individuals with disabilities aware of available employment opportunities within that department, agency or instrumentality of the State; and

[ 2005, c. 570, Pt. A, §1 (NEW) .]

5. Accommodate. Increase its efforts to accommodate individuals with disabilities.

[ 2005, c. 570, Pt. A, §1 (NEW) .]

SECTION HISTORY

2005, c. 570, §A1 (NEW). 2007, c. 551, §§1, 2 (AMD).









Part 30: INVESTMENT IN YOUNG CHILDREN

Chapter 621: MAINE CHILDREN'S GROWTH COUNCIL

5 §24001. Maine Children's Growth Council

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Council" means the Maine Children's Growth Council established in subsection 2. [2007, c. 683, Pt. A, §2 (NEW).]

B. "Young children" means children from birth through 5 years of age. [2007, c. 683, Pt. A, §2 (NEW).]

[ 2007, c. 683, Pt. A, §2 (NEW) .]

2. Establishment. The Maine Children's Growth Council, as established in section 12004-J, subsection 16, is created to develop, maintain and evaluate a plan for sustainable social and financial investment in healthy development of the State's young children and their families.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

3. Membership. The council consists of the members listed in this subsection who must have a strong interest in early childhood and early care and education and must be influential in their communities:

A. Two members of the Senate, one from each of the 2 political parties having the greatest number of members in the Senate, appointed by the President of the Senate; [2007, c. 683, Pt. A, §2 (NEW).]

B. Two members of the House of Representatives, one from each of the 2 political parties having the greatest number of members in the House, appointed by the Speaker of the House; [2007, c. 683, Pt. A, §2 (NEW).]

C. The Governor or the Governor's designee and the Attorney General or the Attorney General's designee; [2007, c. 683, Pt. A, §2 (NEW).]

D. Three parents, at least one of whom has a young child, one each appointed by the Governor, the President of the Senate and the Speaker of the House; [2007, c. 683, Pt. A, §2 (NEW).]

E. Two persons with experience in public funding and philanthropy, appointed by the President of the Senate; [2007, c. 683, Pt. A, §2 (NEW).]

F. One person representing child abuse and neglect prevention, appointed by the Speaker of the House; [2007, c. 683, Pt. A, §2 (NEW).]

G. One person representing postsecondary education, appointed by the Governor; [2007, c. 683, Pt. A, §2 (NEW).]

H. Eight persons representing statewide, membership or constituent organizations that advance the well-being of young children and their families, nominated by their organizations and appointed by the Governor, of whom:

(1) Three must represent statewide organizations or associations involved in early care and education programs, child care centers, Head Start programs, family child care providers, resource development centers, programs for school-age children, child development services, physicians and child advocacy;

(2) One must represent a law enforcement organization involved with children;

(3) One must represent an organization that works on community organization and mobilization;

(4) One must represent public health;

(5) One must represent the Maine Economic Growth Council; and

(6) One must represent a labor organization; [2009, c. 392, §1 (AMD).]

I. One person representing a statewide association of business and industry and one person representing a business roundtable on early childhood investment, appointed by the Governor; [2007, c. 683, Pt. A, §2 (NEW).]

J. Up to 8 members of the public, appointed by the Governor; [2009, c. 392, §1 (AMD).]

K. Three ex-officio nonvoting members: the Commissioner of Education or the commissioner's designee, a Department of Health and Human Services employee who works with early childhood programs including Head Start and a person representing the office within the Department of Health and Human Services that is the fiscal agent for the federal grant program for comprehensive early childhood initiatives; and [2009, c. 392, §1 (AMD).]

L. The director of the Head Start collaboration project within the Department of Health and Human Services, Office of Child Care and Head Start. [2009, c. 392, §1 (NEW).]

[ 2009, c. 392, §1 (AMD) .]

4. Terms of appointment. Except for ex-officio members, members of the council are appointed for terms of 3 years. Members who are Legislators are appointed for the duration of the legislative terms in which they were appointed. Members who are not Legislators may serve beyond their designated terms until their successors are appointed.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

5. Cochairs. The Governor shall appoint cochairs for the council.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

6. Quorum; meetings. A majority of the voting members of the council constitute a quorum. The council may meet as often as necessary but shall meet at least 6 times a year. A meeting may be called by a cochair or by any 5 members.

[ 2011, c. 388, §1 (AMD) .]

7. Compensation. Members of the council serve without compensation for their services, except that parents appointed under subsection 3, paragraph D who are not reimbursed by another organization may receive mileage reimbursement and a per diem to cover related costs such as child care, and Legislators are entitled to receive the legislative per diem, as defined in Title 3, section 2, and reimbursement for travel and other necessary expenses for attendance at authorized meetings of the council.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

8. Staffing; funding. The council may hire staff as necessary for its work and as resources permit. The council may accept grant funding and other funding as may be available for the work of the council.

[ 2011, c. 388, §2 (AMD) .]

9. Logo. The council may develop, adopt and publicize a logo or slogan to identify its work.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

SECTION HISTORY

2007, c. 683, Pt. A, §2 (NEW). 2009, c. 392, §1 (AMD). 2011, c. 388, §§1, 2 (AMD).



5 §24002. Duties

1. Duties. The duties of the council include, but are not limited to:

A. Reviewing and addressing recommendations of legislative studies and advisory committees regarding young children and the Children's Cabinet; [2007, c. 683, Pt. A, §2 (NEW).]

B. Adopting and updating a long-term plan for investment in the healthy development of young children that will achieve sustainable social and financial investment in the healthy development of young children and their families.

(1) In adopting and updating the plan the council shall consult and coordinate with members of the public, the Children's Cabinet, the Department of Education, the Department of Health and Human Services and advocates, community agencies and providers of early care and education and services to children and their families; monitor and evaluate progress in accomplishing the plan's vision, goals and performance indicators and best practice research; and consider the changing economic and demographic conditions and the effect of investments on economic growth and productivity.

(2) The plan must include strategies:

(a) To create and sustain a unified, statewide early childhood services system that provides essential resources for children, shares common standards for quality, respects the diversity and uniqueness of young children and their families, reflects a commitment to sustainable growth, includes family representation, recognizes the importance of child care in sustaining employment for parents and recognizes the value of new forms of cooperation among government, business and society in achieving the goals of the plan; and

(b) For overall investment and prioritization of early childhood and education programs, services and initiatives and to address workforce education and training issues, utilization of community partners across the state and investments in technology and infrastructure; and [2007, c. 683, Pt. A, §2 (NEW).]

C. Reporting by January 15, 2011 and every 2 years thereafter at the start of the first regular session of the Legislature to the Governor and the one or more joint standing committees of the Legislature having jurisdiction over health, human services, taxation and education matters on the activities and accomplishments of the council and its long-term plan for investment in the healthy development of young children, and issuing such other reports as the council determines to be appropriate. [2011, c. 388, §3 (AMD).]

[ 2011, c. 388, §3 (AMD) .]

SECTION HISTORY

2007, c. 683, Pt. A, §2 (NEW). 2011, c. 388, §3 (AMD).



5 §24003. Records and meetings

1. Public records and meetings. The records of the council are public records and meetings of the council are public meetings for the purposes of the State's freedom of access laws.

[ 2007, c. 683, Pt. A, §2 (NEW) .]

SECTION HISTORY

2007, c. 683, Pt. A, §2 (NEW).



5 §24004. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 683, Pt. A, §2 (NEW). 2009, c. 392, §2 (RP).












TITLE 6: AERONAUTICS

Chapter 1: GENERAL PROVISIONS

6 §1. Title

Chapters 1 to 17 shall be known and may be cited as the "Maine Aeronautics Act". [1977, c. 678, §1 (AMD).]

SECTION HISTORY

1977, c. 678, §1 (AMD).



6 §2. Purpose

It is declared that the purpose of chapters 1 to 17 is to further the public interest by: [1977, c. 678, §2 (AMD).]

1. Revision. The revision of existing statutes relative to aviation in order to centralize all aeronautical activities in a single state agency authorized to participate in any activity essential to progress in aeronautics;

2. Funds.

[ 1969, c. 498, §1 (RP) .]

3. Uniformity. Effecting a uniformity in the regulations pertaining to aeronautical activities by authorizing the adoption of uniform regulations consistent with federal regulations and making noncompliance with federal regulations a violation of the State law, thereby enabling the law enforcement agencies of the State to enforce the laws regulating aeronautical activities;

[ 1971, c. 404, §1 (AMD) .]

4. Safety. Providing for the protection and promotion of the public interest and safety in connection with aeronautical activities.

[ 1971, c. 404, §1 (AMD) .]

SECTION HISTORY

1969, c. 498, §1 (AMD). 1971, c. 404, §1 (AMD). 1977, c. 678, §2 (AMD).



6 §3. Definitions

As used in this chapter and chapters 2 to 17, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §42 (AMD).]

1. Administration. "Administration" means the Federal Aviation Administration of the United States, or any federal agency succeeding the Federal Aviation Administration.

[ 1971, c. 404, §2 (AMD) .]

2. Aeronautics. "Aeronautics" means the act, practice of, or instruction in the art and science of transportation by aircraft, and operation, construction, repair or maintenance of aircraft, airports and air navigation facilities.

[ 1971, c. 404, §2 (AMD) .]

3. Air carrier. "Air carrier" means a person who undertakes, whether directly or indirectly or by lease or other arrangement, to engage in air commerce and is certificated under Federal Air Regulations.

[ 1999, c. 131, §1 (AMD) .]

4. Air commerce. "Air commerce" means the carriage by aircraft of persons or property for compensation or hire, when that carriage is a major enterprise for profit and not merely incidental to a person's other business.

[ 1977, c. 678, §5 (RPR) .]

5. Aircraft. "Aircraft" means any contrivance now known or hereafter invented, used or designed for navigation of or flight in the air, except a parachute or other contrivance designed for such navigation but used primarily as safety equipment.

5-A. Aircraft dealer. "Aircraft dealer" means any person engaged in the sale or purchase or manufacture of new or used aircraft.

[ 1971, c. 404, §3 (AMD) .]

6. Airman. "Airman" means any individual who engages, as the person in command or as pilot, mechanic or member of the flight crew, in the navigation of aircraft while under way; and any individual who is directly in charge of the inspection, maintenance, overhauling or repair of aircraft, aircraft engines, propellers or appliances.

[ 1971, c. 404, §4 (AMD) .]

7. Air navigation facility. "Air navigation facility" means any facility used in, available for use in, or designed for use in, aid of air navigation, including airports, lights, any apparatus or equipment for disseminating weather information, for signaling, for radio-directional finding, or for radio or other electrical communication, and any other structure or mechanism having a similar purpose for guiding or controlling flight in the air or the landing and takeoff of aircraft.

[ 1971, c. 404, §4 (AMD) .]

7-A. Air taxi. "Air taxi" means a person who undertakes, whether directly or indirectly or by lease or other arrangement, to engage in air commerce and who possesses an Air Taxi Commercial Operators Certificate issued by the Federal Aviation Administration under 14 Code of Federal Regulations, Part 135.

[ 1977, c. 678, §6 (NEW) .]

8. Airport. "Airport" means any area of land or water which is used, or intended for use, for the landing and takeoff of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or rights-of-way, together with all airport buildings and facilities located thereon.

[ 1971, c. 404, §5 (AMD) .]

9. Airport hazard. "Airport hazard" means any structure, or vegetation, including trees, which obstructs the aerial approaches of a public airport.

[ 1971, c. 404, §5 (AMD) .]

10. Air transportation. "Air transportation" means the transportation of persons, property or mail by aircraft.

10-A. Antique aircraft. "Antique aircraft" means an aircraft in excess of 30 years of age which is flown only for purposes of demonstration and show.

[ 1977, c. 678, §7 (NEW) .]

10-B. Basing aircraft. "Basing aircraft" means storing, parking, tying down or mooring aircraft in Maine for more than 30 consecutive calendar days.

[ 1977, c. 678, §7 (NEW) .]

10-C. Bureau of Aeronautics.

[ 1995, c. 504, Pt. B, §1 (RP) .]

11. Certificate, airworthiness. "Certificate, airworthiness" is a document issued by the administration to the registered owner of an aircraft, certifying that the aircraft is airworthy when operated and maintained in accordance with the terms of said certificate.

12. Certificate, experimental. "Certificate, experimental" is a document issued by the administration to the registered owner of an aircraft, certifying that the aircraft is an experimental aircraft and specifying such operation limitations as are deemed necessary by the administration.

13. Certificate of competency. "Certificate of competency" is a document issued by the administration to airmen specifying the kind of aeronautical activity for which they are deemed competent.

14. Certificate, registration (federal). "Certificate, registration (federal)" is a document, together with an identification mark, issued by the administration to the owner of an aircraft for purposes of identifying the aircraft and determining its nationality.

15. Certificate, registration (State). "Certificate, registration (State)" is a document issued by the commissioner for aircraft, landing areas and air carriers, specifying the aeronautical activities in which the holder thereof may engage.

[ 1969, c. 498, §2 (AMD); 1995, c. 504, Pt. B, §10 (AMD) .]

16. Civil aircraft. "Civil aircraft" means any aircraft other than a public aircraft.

17. Civil air regulations.

[ 1971, c. 404, §6 (RP) .]

18. Department. "Department" means the Department of Transportation.

[ 1971, c. 593, §1 (RPR) .]

18-A. Commercial airport. "Commercial airport" means any airport which is open to the public upon which there is conducted an aeronautical business or which accommodates an operation in air commerce.

[ 1977, c. 678, §8 (RPR) .]

18-B. Commercial seaplane landing area.

[ 1999, c. 131, §2 (RP) .]

18-C. Commissioner. "Commissioner" means the Commissioner of Transportation or his designee.

[ 1977, c. 678, §9 (NEW) .]

18-D. Commuter air carrier. "Commuter air carrier" means an air taxi which provides public transportation between at least 2 points in accordance with a published schedule or regularly operated flights.

[ 1977, c. 678, §9 (NEW) .]

18-E. Experimental aircraft. "Experimental aircraft" means any aircraft used for noncommercial purposes holding a certificate issued by the Federal Aviation Administration under Federal Air Regulation, Part 21 classifying that aircraft in the experimental aircraft category.

[ 1977, c. 678, §9 (NEW) .]

18-F. Commercial activity. "Commercial activity" means an aeronautical business or an operation in air commerce.

[ 1999, c. 131, §3 (NEW) .]

18-G. FAA. "FAA" means the Federal Aviation Administration.

[ 1999, c. 131, §3 (NEW) .]

19. Director.

[ 1995, c. 504, Pt. B, §2 (RP) .]

19-A. Federal air regulations. "Federal air regulations" means the regulations of the Federal Aviation Administration issued under the authority of the "Federal Aviation Act of 1958," as amended, or any federal regulations superseding those issued under the authority of the Act.

[ 1977, c. 678, §11 (AMD) .]

19-B. Heliport. "Heliport" means a place set aside for the landing and take off of helicopters.

[ 1971, c. 404, §7 (NEW) .]

20. Inspector. "Inspector" means an inspector of aeronautics appointed by the commissioner.

[ 1977, c. 678, §12 (AMD); 1995, c. 504, Pt. B, §10 (AMD) .]

21. Landing area. "Landing area" means any locality, either of land or water, which is used, or intended to be used, for the landing and takeoff of aircraft.

[ 1977, c. 678, §13 (AMD) .]

22. Navigable air space. "Navigable air space" means air space above the minimum altitudes of flight prescribed by the federal air regulations.

[ 1971, c. 404, §8 (AMD) .]

23. Navigation of aircraft. "Navigation of aircraft" or "navigate aircraft" includes the piloting of aircraft.

23-A. Noncommercial airport. "Noncommercial airport" means any airport, open to the public, where no fees are incurred to the user.

[ 1977, c. 678, §14 (RPR) .]

24. Operation of aircraft. "Operation of aircraft" or "operate aircraft" means the use of aircraft, for the purpose of air navigation and includes the navigation of aircraft. Any person who causes or authorizes the operation of aircraft, whether with or without the right of legal control, in the capacity of owner, lessee or otherwise, of the aircraft, shall be deemed to be engaged in the operation of aircraft within the meaning of chapters 1 to 17.

[ 1977, c. 678, §15 (AMD) .]

25. Person. "Person" means any individual, firm, copartnership, corporation, company, association, joint stock association or body politic and includes any trustee, receiver, assignee or other similar representative thereof.

25-A. Private airport.

[ 1977, c. 678, §16 (RP) .]

25-B. Private airport. "Private airport" means an airport that is not open to the public.

[ 1999, c. 131, §4 (NEW) .]

25-C. Primary airport. "Primary airport" means an airport that has at least 10,000 passenger boardings per year.

[ 2011, c. 351, §1 (NEW) .]

26. Private landing area.

[ 1977, c. 678, §17 (RP) .]

27. Public aircraft. "Public aircraft" means an aircraft used exclusively in the service of any government or of any political subdivision thereof, including the government of any state, territory or possession of the United States or the District of Columbia, but not including any government-owned aircraft engaged in carrying persons or property for commercial purposes.

27-A. Public airport.

[ 1977, c. 678, §18 (RP) .]

28. Public landing area.

[ 1977, c. 678, §19 (RP) .]

29. Resident. "Resident" means a person who has resided and made his home not less than 6 months next prior to his application for registration continuously within the State.

29-A. State airways system. "State airways system" means all air navigation facilities available for public use now existing or hereinafter established, whether natural or man-made, except for those under the jurisdiction of the Federal Government.

[ 1977, c. 678, §20 (NEW) .]

30. Structure. "Structure" means any object constructed or installed by man, including such objects although regulated or licensed by other provisions of law.

31. Utility airport. "Utility airport" means an airport that is constructed for and intended to be used by propeller-driven aircraft of 12,500 pounds maximum gross weight and less.

[ 1999, c. 131, §5 (NEW) .]

SECTION HISTORY

1969, c. 498, §§2-4 (AMD). 1969, c. 590, §6 (AMD). 1971, c. 404, §§2-11 (AMD). 1971, c. 593, §§1,2 (AMD). 1977, c. 678, §§3-20 (AMD). 1979, c. 541, §§A42,A43 (AMD). 1995, c. 504, §§B1,2,10 (AMD). 1999, c. 131, §§1-5 (AMD). 2011, c. 351, §1 (AMD).



6 §4. State airways system (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §5 (RPR). 1977, c. 678, §21 (RP).



6 §5. Crop dusting (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §6 (RPR). 1977, c. 678, §22 (RP).



6 §6. Abandoned airports; removal of identification markings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §23 (RP).



6 §7. Airport hazards not in public interest (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §23 (RP).






Chapter 2: DEPARTMENT OF TRANSPORTATION

6 §11. Department; director; appointment, tenure, salary (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §8 (NEW). 1971, c. 404, §12 (AMD). 1971, c. 531, §4 (AMD). 1971, c. 593, §3 (RP).



6 §11-A. Director, Bureau of Aeronautics (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §25 (NEW). 1995, c. 504, §B3 (RP).



6 §12. Duties

The commissioner shall administer the laws relating to aeronautics and adopt and administer such rules concerning aeronautical activities not inconsistent with federal regulations covering aeronautics as may be necessary to promote public safety and the best interests of aviation in the State. The commissioner shall advance the interest of aeronautics within the State by studying aviation needs, assisting and advising authorized representatives of political subdivisions within the State in the development of aeronautics and by cooperating and coordinating with such other agencies whether local, state, regional or federal, as may be working toward the development of aeronautics within the State. [1999, c. 131, §6 (AMD).]

The commissioner shall supervise and control all state airports and shall adopt and administer such rules concerning the use of the airports as considered necessary. The commissioner may lease facilities at state-owned airports on such terms as the commissioner may direct. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1999, c. 131, §6 (AMD).]

The commissioner has the care and supervision of such aircraft as may be owned by the State for the use of its departments and agencies and shall provide adequate hangar facilities and be responsible for the maintenance, repair, upkeep and operation of that aircraft. The commissioner shall charge these departments and agencies requisitioning aircraft amounts sufficient to reimburse the department of the full operating cost of these aircraft. All fees collected must be credited to the General Fund. Aircraft owned by the Department of Inland Fisheries and Wildlife, the Department of Marine Resources, the Department of Agriculture, Conservation and Forestry and the Department of Public Safety are exempt and excluded from this paragraph. [1999, c. 131, §6 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

The commissioner shall exercise general supervision, control and direction on behalf of the State over all matters pertaining to the location, construction and maintenance of all air navigation facilities built or maintained, either in whole or in part, with money appropriated from the State Treasury. The commissioner may acquire land, easements and rights-of-way for the establishment of air navigation facilities. The land, easements and rights-of-way may be acquired by purchase, grant or condemnation in the manner hereinafter provided by Title 23, sections 154 to 161, and property so acquired may be conveyed to a town for use in connection with the establishment of air navigation facilities for such a consideration as the commissioner may determine. [1999, c. 131, §6 (AMD).]

SECTION HISTORY

1969, c. 498, §8 (NEW). 1971, c. 404, §§13,14 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 513, §22 (AMD). 1975, c. 771, §§93,94 (AMD). 1977, c. 678, §26 (RPR). 1981, c. 456, §A22 (AMD). 1995, c. 504, §§B4,10 (AMD). 1999, c. 131, §6 (AMD). 2011, c. 657, Pt. W, §5 (REV).



6 §13. Powers

The commissioner has the power to hold investigations, inquiries and hearings concerning matters covered by chapters 1 to 17 and the rules and orders adopted under chapters 1 to 17. Hearings are open to the public and must be held upon such notice as the commissioner may by rule provide. The commissioner has the power to administer oaths and affirmations, certify to all official acts, issue subpoenas and order the attendance and testimony of witnesses and the production of papers, books and documents. All hearings, notices, reviews and orders must comply with the Maine Administrative Procedure Act. In case of the failure of any person to comply with any subpoena or order issued under the authority of this section, the commissioner may invoke the aid of any court of this State of general jurisdiction. The court may order that person to comply with the requirements of the subpoena or order or to give evidence touching the matter in question. Failure to obey the order of the court may be punished by the court as a contempt of the order. [2013, c. 36, §2 (AMD).]

The commissioner shall have, in any part of the State, the same authority to enforce and to make arrests for the violation of any provision of chapters 1 to 17 or any rule or regulation promulgated thereunder as sheriffs, policemen and constables have in their respective jurisdictions. [1977, c. 678, §27 (RPR); 1995, c. 504, Pt. B, §10 (AMD).]

The commissioner shall have power to conduct studies relating to aeronautical development within the State or any part thereof and may apply for and receive on behalf of the State federal aid in connection with those studies. [1977, c. 678, §27 (RPR).]

The commissioner may employ, subject to the Civil Service Law, personnel that the commissioner considers necessary to carry out the duties outlined in this chapter or imposed upon the commissioner with respect to aviation. [1995, c. 504, Pt. B, §10 (AFF); 1995, c. 504, Pt. B, §5 (RPR).]

The commissioner shall have jurisdiction over the state airways system. The expenditure of state funds in the interest of safety on any or all of the facilities of this system serves a useful public purpose and satisfies a public need. The commissioner shall prescribe the terms and conditions of the activities authorized for each facility. [1977, c. 678, §27 (RPR).]

SECTION HISTORY

1969, c. 498, §8 (NEW). 1971, c. 404, §15 (AMD). 1977, c. 678, §27 (RPR). 1979, c. 127, §41 (AMD). 1985, c. 785, §B41 (AMD). 1995, c. 504, §§B5,10 (AMD). 1999, c. 131, §7 (AMD). 2013, c. 36, §2 (AMD).



6 §14. Registration certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §8 (NEW). 1971, c. 404, §§16-21 (AMD). 1971, c. 593, §23 (AMD). 1975, c. 745, §1 (AMD). 1977, c. 678, §28 (RP).



6 §15. Orders; notices; hearings; review (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §8 (NEW). 1977, c. 678, §29 (RP).



6 §16. Civil Air Patrol (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §8 (NEW). 1977, c. 678, §29 (RP).



6 §17. Aeronautical functions

The department shall be responsible for performing aeronautical functions including, but not limited to, the following: [1977, c. 678, §30 (NEW).]

1. Development. Aid and assist municipalities and other political subdivisions in the development of their public airports;

[ 2011, c. 351, §2 (AMD) .]

2. Federal aid. Aid and assist municipalities and other political subdivisions with consultant and state engineers in the request for state and federal aid in the development of the capital improvement programs, planning grants, design and construction of airport projects;

[ 1977, c. 678, §30 (NEW) .]

3. Enforcement. Enforce all state aviation laws;

[ 1977, c. 678, §30 (NEW) .]

4. Inspection. Inspection of all commercial and utility airports open to the public and all private airports with commercial activity;

[ 1999, c. 131, §8 (AMD) .]

5. Safety. Develop and promote aeronautical safety;

[ 1977, c. 678, §30 (NEW) .]

6. Promotion. Develop and promote aeronautics and education in aeronautics within the State;

[ 1977, c. 678, §30 (NEW) .]

7. Investigation. Assist the National Transportation Safety Board as needed in the investigation of aircraft accidents and incidents in the State;

[ 1991, c. 68, (AMD) .]

8. Federal regulations. Maintain a complete file on all federal air regulations;

[ 1977, c. 678, §30 (NEW) .]

9. Snow removal.

[ 2011, c. 351, §3 (RP) .]

10. Air navigation facilities. Aid in development of a system of air navigation facilities;

[ 1977, c. 678, §30 (NEW) .]

11. Rules and regulations. Adopt rules and regulations;

[ 1977, c. 678, §30 (NEW) .]

12. State airport system plan. Develop a state airport system plan and periodically update;

[ 1977, c. 678, §30 (NEW) .]

13. Capital improvement programs. Prepare capital improvement programs and aeronautical budgets;

[ 1977, c. 678, §30 (NEW) .]

14. Civil Aeronautics Board proceedings. Monitor and participate in Civil Aeronautics Board proceedings; and

[ 1977, c. 678, §30 (NEW) .]

15. Further duties. Carry out such other and further duties as are provided by law.

[ 1977, c. 678, §30 (NEW) .]

SECTION HISTORY

1977, c. 678, §30 (NEW). 1991, c. 68, (AMD). 1999, c. 131, §8 (AMD). 2011, c. 351, §§2, 3 (AMD).



6 §18. Finances

1. State aid. The commissioner may, from amounts appropriated, approve grants to cities, towns or counties separately, or to cities and towns jointly with one another or with counties for an appropriate share of the total cost of any airport development project.

[ 1977, c. 678, §31 (NEW) .]

2. State approval. No municipality or other political subdivision in this State, whether acting alone or jointly with another municipality, a political subdivision or with the State, shall submit to the administration any request for federal aid under the Federal Airport and Airway Development Act of 1970, so called, or any amendment thereof, unless the project and the project application have been first approved by the commissioner. This subsection may be waived by the commissioner if no state funds are involved and the project falls within the latest airport master plan for that airport.

[ 1977, c. 678, §31 (NEW) .]

2-A. Primary Airport Capital Improvement Grant Program; administration approval. Notwithstanding subsection 2, the Primary Airport Capital Improvement Grant Program, referred to in this subsection as "the state grant program," is established as a discretionary grant program administered by the department. The department shall distribute available state grant program funds to primary airports for eligible capital improvement projects as determined by the department. Funds may also be distributed to an eligible municipality or political subdivision of the State for airport equipment that is eligible under the administration's airport improvement program. The department shall provide state grant program funds to evenly share the local match with the eligible municipality or political subdivision of the State for the administration's airport improvement program grant offer and award an amount contingent upon the availability of state grant program funds. State grant program funds may be distributed only to projects ready for construction that are approved by the administration as eligible for state grant program funds. The department is not responsible for oversight or eligibility of projects under this subsection.

[ 2011, c. 351, §4 (NEW) .]

3. Federal aid. This State, municipalities and other political subdivisions separately, and municipalities and other political subdivisions jointly with one another or with the State, are authorized to accept, establish, construct, own, lease, control, equip, improve, maintain and operate airports for the use of aircraft within their respective boundaries, or without those boundaries with the consent of the municipality or other political subdivision where the airport is or is to be located, and may use for the purpose or purposes any land suitable and available.

The State, municipalities and other political subdivisions separately, and municipalities and other political subdivisions jointly with one another or with the State, by and through their duly constituted representatives, are authorized to apply for and accept federal aid to further any purpose related to the development of aeronautics and to do all things necessary or incidental thereto, subject to subsections 2 and 2-A. A request for federal aid under the federal Airport and Airway Improvement Act of 1982, 49 United States Code, Chapter 471, as amended, made by a municipality or other political subdivision in this State for a primary airport project is not required to be approved by the commissioner.

Airports owned and operated by any city, town or county are declared to be governmental agencies and entitled to the same immunities as any agency of the State.

[ 2011, c. 351, §5 (AMD) .]

4. Appropriations, bond issues and taxation. The purchase price or award for land acquired for an airport or landing field may be paid for by appropriation of moneys available therefor, or wholly or partly paid for from the proceeds of sale of bonds of the city, town or county as the proper officers of the city, town or county shall determine, subject to the adoption of a proposition therefor, if required by law as a prerequisite to the issuance of bonds of the cities, towns or counties for public purposes generally. Cities, towns and counties are authorized to appropriate or cause to be raised by taxation or otherwise in the cities, towns or counties sums sufficient to carry out chapters 1 to 17.

[ 1977, c. 678, §31 (NEW) .]

SECTION HISTORY

1977, c. 678, §31 (NEW). 2011, c. 351, §§4, 5 (AMD).



6 §19. Small community air service program

1. Small community air service. To promote essential air service, the Department of Transportation may administer a program of subsidies to qualified air carriers, patterned after the federal essential air service program, to ensure that small communities have adequate levels of service. This program must take into consideration a minimum round trip and minimum seating criteria for each eligible point to destinations within the State that provide access into the national air transportation system.

[ 1991, c. 571, §1 (NEW) .]

2. Eligibility requirements. To be eligible for subsidy, an air carrier must be certified by the Federal Aviation Administration to provide scheduled air service to the eligible point and must demonstrate a need for subsidy. The eligible point must be currently served by no more than one air carrier providing scheduled service.

[ 1991, c. 571, §1 (NEW) .]

3. Subsidies. The cost of air service subsidies must be allocated between the State and the community desiring to receive new service, with the State providing the percentage of the subsidy for which funds are available and the community providing the balance of the subsidy.

[ 1991, c. 571, §1 (NEW) .]

4. Adoption of rules. The Department of Transportation shall promulgate rules necessary to administer this section. The rules must establish the formula for reimbursement and application requirements.

[ 1991, c. 571, §1 (NEW) .]

SECTION HISTORY

1991, c. 571, §1 (NEW).






Chapter 3: AERONAUTICS COMMISSION

6 §41. Appointment; terms (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).



6 §42. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).



6 §43. Powers of commission; director employees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).



6 §44. Registration certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 17, (AMD). 1969, c. 498, §7 (RP).



6 §45. Orders, notices; hearings; reveiw (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).



6 §46. Civil air patrol (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 460, §1 (NEW). 1969, c. 498, §7 (RP).






Chapter 4: REGISTRATIONS

6 §51. Airports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 1995, c. 504, §B10 (AMD). 1999, c. 131, §§9,10 (AMD). 2011, c. 610, Pt. A, §1 (RP).



6 §52. Aircraft registration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 1979, c. 80, §§1,2 (AMD). 1995, c. 504, §B10 (AMD). 1999, c. 131, §11 (AMD). 2011, c. 610, Pt. A, §1 (RP).



6 §53. Aircraft dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 1979, c. 80, §3 (AMD). 1981, c. 80, (AMD). 1983, c. 828, §1 (AMD). 1995, c. 504, §B10 (AMD). 2011, c. 610, Pt. A, §1 (RP).



6 §54. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 2005, c. 457, §GGG2 (AMD). 2011, c. 610, Pt. A, §1 (RP). 2011, c. 649, Pt. E, §1 (AMD).



6 §55. Revocation or suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 1995, c. 504, §B10 (AMD). RR 2009, c. 2, §4 (COR). 2011, c. 610, Pt. A, §1 (RP).



6 §56. Hearings, notices, reviews or orders (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 678, §32 (NEW). 2011, c. 610, Pt. A, §1 (RP).






Chapter 5: AERONAUTICAL DIRECTOR

6 §81. Appointment; term; salary (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §§5-A (AMD). 1967, c. 490, §3 (AMD). 1969, c. 498, §7 (AMD). 1969, c. 504, §14 (AMD).



6 §82. Powers and duties; inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).



6 §83. Bonds and credentials (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §7 (RP).






Chapter 6: AIRPORTS

6 §101. Categories

All airports in this State shall be categorized as follows under this section. [1977, c. 678, §33 (NEW).]

1. Commercial airports.

A. Air carrier airports are those airports regularly served by an air carrier airline and which meet Federal Air Regulation, Part 139, or subsequent revisions or amendments. [1977, c. 678, §33 (NEW).]

B. Commuter air carrier airports are those airports regularly served by commuter air carriers, which airports shall also meet such provisions of the federal air regulations, Part 139, as are duly adopted by the commissioner. [1977, c. 678, §33 (NEW).]

C. General Aviation I airports are those airports not regularly served by an air carrier or a commuter air carrier and can be classified as publicly or privately owned and can be further subdivided as:

(1) Land; or

(2) Seaplane. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

2. Utility airports.

A. Utility airports are airports that are publicly or privately owned and open to the public and subdivided into 2 classes:

(1) Land; or

(2) Seaplane. [1999, c. 131, §12 (AMD).]

B. Utility airports may not conduct commercial activities. [1999, c. 131, §12 (NEW).]

[ 1999, c. 131, §12 (AMD) .]

3. Heliports.

A. A heliport is an area, either at ground level or elevated, that is used for landing and taking off of helicopters. They are further subdivided into 2 categories:

(1) Commercial; or

(2) Noncommercial. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

4. Landing area; temporary.

A. A temporary landing area is an area open to the agency for the purpose of conducting aeronautical business for a limited period of time. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

5. Private airport with commercial activity.

A. A private airport with commercial activity is an airport that is not open to the public, but supports a commercial activity. [1999, c. 131, §13 (NEW).]

[ 1999, c. 131, §13 (NEW) .]

SECTION HISTORY

1977, c. 678, §33 (NEW). 1999, c. 131, §§12,13 (AMD).



6 §102. Minimum airport standards; airport managers; fire equipment and safety

1. Minimum standards.

A. Classification of airports by the commissioner.

(1) All airports shall be classified by the commissioner based on the published operating characteristics and limitations of the aircraft to be accommodated. All airports shall meet the appropriate minimum physical design criteria as set forth in the latest State or Federal Aviation Administration Advisory Circular and Federal Aviation Regulations for the airport's classification.

(2) The commissioner shall establish, maintain and periodically publish the current minimum physical design criteria and the criteria used as this section applies in the classification of "category" airports in the State.

(3) Waivers of any physical requirements may be given by the commissioner if he finds the action to be consistent with safety and public interest. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

2. Airport managers.

A. All aircarrier and commuter aircarrier airports shall designate a person generally available who has administrative responsibility for operation and management of the airport. All general aviation commercial airports, as defined under chapter 6, shall have at least a part-time airport manager. [2011, c. 610, Pt. A, §2 (AMD).]

B. All airport managers shall perform the following duties.

(1) The airport manager, or his authorized representative, shall be available during all hours of operation. A current telephone number shall be on file with the department.

(2) The manager shall file a notice to airmen with the Federal Aviation Administration designating any changes in airport conditions that may effect safety. A "notice to airmen" file shall be maintained at the airport.

(3) The manager shall display the local traffic pattern, airport traffic safety rules, any noise abatement procedures, and any special orders relating to the airport and its operations at a prominent location on the airport.

(4) The manager shall submit a list of federal aviation registration numbers twice yearly to the department in May and November of all aircraft based at his airport. [1977, c. 678, §33 (NEW).]

C. [2011, c. 610, Pt. A, §3 (RP).]

[ 2011, c. 610, Pt. A, §§2, 3 (AMD) .]

3. Fire equipment and safety.

A. [1999, c. 131, §14 (RP).]

B. There shall be fire extinguishers of adequate size, type and amounts in locations as recommended by the National Fire Protection Association. [1977, c. 678, §33 (NEW).]

[ 1999, c. 131, §14 (AMD) .]

SECTION HISTORY

1977, c. 678, §33 (NEW). 1999, c. 131, §14 (AMD). 2007, c. 76, §1 (AMD). 2011, c. 610, Pt. A, §§2, 3 (AMD).



6 §103. Physical description of airports and minimum airport facilities

1. Commercial airports.

A. There shall be adequate toilet facilities approved by the proper authority in the community in which the commercial airport is located, an operation area contained in a building which has an interior floor area measuring no less than 6 feet by 8 feet, and a public telephone. [1977, c. 678, §33 (NEW).]

B. [1999, c. 131, §15 (RP).]

C. There shall be a wind direction indicator consisting of either a wind sock, a tetrahedron or a wind tee. [1977, c. 678, §33 (NEW).]

D. All paved runways shall be marked in accordance with the latest State or Federal Aviation Administration Advisory Circular. [1977, c. 678, §33 (NEW).]

E. All lighted runways shall be lighted in accordance with the latest State or Federal Aviation Administration Advisory Circular. [1977, c. 678, §33 (NEW).]

[ 1999, c. 131, §15 (AMD) .]

2. Commercial airports; seaplanes.

A. A commercial seaplane base shall be deemed to be a commercial airport as defined in section 3, subsection 18-A, except that a commercial seaplane landing area shall not be considered to be a commercial seaplane base. The Commissioner of Transportation may make rules and regulations pertaining to the use and operation of commercial seaplane landing areas. [1979, c. 80, §4 (AMD).]

B. In case the body of water to be used for landing and taking off is under the jurisdiction of any federal, state, municipal port or other authority, the operations on that body of water shall also be in conformity with the marine traffic rules and regulations of the authority, if those rules and regulations do not interfere with the safe operation of aircraft. [1977, c. 678, §33 (NEW).]

C. The registration issued to a seaplane base shall apply to the land area from which operations are conducted and to the water area designated for its operations. Where 2 or more bases located on the same body of water are under different ownership or control, each base shall obtain a separate seaplane registration. [1977, c. 678, §33 (NEW).]

D. The use of that body of water for aeronautical purposes shall in no way impair or deny the right of the public to the use of public waters. [1977, c. 678, §33 (NEW).]

E. No person shall operate a watercraft in any manner as to intentionally obstruct or interfere with the take off, landing or taxiing of any aircraft. [1977, c. 678, §33 (NEW).]

F. All property used for the land operation of the seaplane base, including docks and ramps, shall be owned by the applicant, or the applicant shall show a statement in writing by the owner that he has the right to use and has control of the property for the purpose and time intended.

The applicant shall show that any construction or alteration of shorelines on the land area of the base is in conformity with the regulations of the Department of Environmental Protection, and with municipal building and other pertinent regulations if applicable. [1977, c. 678, §33 (NEW).]

G. There shall be suitable docking facilities for loading and unloading passengers. A power boat shall be available at all times when operations are in progress, also there shall be life preservers available. [1977, c. 678, §33 (NEW).]

H. There shall be situated on the commercial airport proper, adequate toilet facilities approved by the proper authority in the community in which the commercial seaplane base is located, an operations area contained in a building which has an interior floor area measuring no less than 6 feet by 8 feet, and a telephone. [1977, c. 678, §33 (NEW).]

I. There shall be aviation fuel available and stored in National Fire Protection Association approved facilities. [1977, c. 678, §33 (NEW).]

J. There shall be a wind direction indicator consisting of either a wind sock, tetrahedron or wind tee. [1977, c. 678, §33 (NEW).]

[ 1979, c. 80, §4 (AMD) .]

3. Noncommercial airports; land; open to the public. Noncommercial airports and land airports open to the public shall meet the following minimum requirements.

A. There shall be a wind direction indicator consisting of either a wind sock, tetrahedron or wind tee located adjacent to the landing area. [1977, c. 678, §33 (NEW).]

B. Land airports without paved runways must have the boundaries of the usable landing area defined with clearly visible markers painted white. [1999, c. 131, §16 (AMD).]

[ 1999, c. 131, §16 (AMD) .]

4. Heliports; commercial. Commercial heliports shall meet the following minimum requirements.

A. There shall be adequate toilet facilities approved by the proper authority in the community in which the commercial heliport is located, an operation area contained in a building which has an interior floor area measuring no less than 6 feet by 8 feet, and a public telephone available to the public. [1977, c. 678, §33 (NEW).]

B. There shall be aviation fuel available and stored in National Fire Protection Association approved facilities. [1977, c. 678, §33 (NEW).]

C. There shall be a wind direction indicator consisting of either a wind sock, a tetrahedron or a wind tee located adjacent to the landing area. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

5. Heliports, noncommercial; open to the public.

A. Noncommercial heliports open to the public shall have a wind direction indicator consisting of either a wind sock, a tetrahedron or a wind tee located adjacent to the landing area. [1977, c. 678, §33 (NEW).]

[ 1977, c. 678, §33 (NEW) .]

6. Landing area; temporary; commercial. Temporary landing area is an area open to the agency for the purpose of conducting aeronautical business for a limited period of time. The agency shall submit to the Department of Transportation, on a form furnished by the commissioner, the necessary information to properly document this area. The physical descriptions and safety requirements for establishing these sites shall be set forth in the permit granted for each temporary landing area.

[ 1977, c. 678, §33 (NEW) .]

SECTION HISTORY

1977, c. 678, §33 (NEW). 1979, c. 80, §4 (AMD). 1999, c. 131, §§15,16 (AMD).



6 §104. Abandoned airports; removal of identification markings

Any abandoned airport from which markers, wind direction indicators or other aeronautical signs have not been removed is declared to be a public nuisance. [1977, c. 678, §33 (NEW).]

SECTION HISTORY

1977, c. 678, §33 (NEW).



6 §105. Aviation fueling facilities

1. Aircraft fuel servicing operations. Airports may, at their option, provide aircraft fuel servicing. The operations must meet the following minimum standards.

A. Aviation fuel must be stored in National Fire Protection Association approved facilities. [1999, c. 131, §17 (NEW).]

B. Aircraft fuel servicing must be conducted in accordance with accepted standards and requirements established by the National Fire Protection Association. [1999, c. 131, §17 (NEW).]

C. There must be fire extinguishers of adequate size, type and numbers in locations as recommended by the National Fire Protection Association. [1999, c. 131, §17 (NEW).]

[ RR 1999, c. 1, §3 (COR) .]

SECTION HISTORY

RR 1999, c. 1, §3 (COR). 1999, c. 131, §17 (NEW).






Chapter 7: PROPERTY ACQUISITION

6 §121. Declaration of public uses

All lands acquired, owned, leased, controlled or occupied by such cities, towns or counties for the purpose or purposes hereof shall be and are declared to be acquired, owned, leased, controlled or occupied for public uses.



6 §122. Land and air rights

1. Land. Private property needed by a city, town, county or authorized state agency for an airport or landing field or for the expansion of an airport or landing field may be acquired by gift, purchase, lease or other means. As a matter of public exigency, a city or town may take land for use as an airport or landing field whether such land is within or without its corporate limits and may alter, extend or discontinue such use. All proceedings including the assessment of damages and appeal therefrom shall be the same as is provided by law for laying out, altering and discontinuing town ways. No land outside the corporate limits of a city or town shall be laid out by it for such use unless the consent of the municipal officers of the town or city in which such land is located has first been obtained. As a matter of public exigency a county or authorized state agency may take land for use as an airport or landing field and may alter, extend or discontinue such use. In the case of a county or authorized state agency, all proceedings including assessment of damages, appeal and the taking of land in 2 or more counties shall be the same as provided by law for laying out, altering and discontinuing highways by the county commissioners. No property rights, or easements, of a public utility shall be taken without the approval of the Public Utilities Commission after hearing and upon such notice to the public utility affected thereby as said commission may order.

2. Air rights. The provisions hereof shall apply to the acquisition of air rights and easements over private property adjoining such airports and landing fields in order to provide unobstructed air space and safe approaches for the landing and taking off of aircraft using such airports and landing fields, to place and maintain suitable marks and lights for the safe operation thereof, and to prevent any use of such adjoining land as would hinder the proper development or use of such airports and landing fields. Cities and towns may enact zoning ordinances applicable to such airports, landing fields and adjoining lands situated within the limits of such cities and towns.






Chapter 8: AGRICULTURE

6 §151. Agricultural aviation

It shall be unlawful for any person to operate or authorize the operating of any civil aircraft in aerial pest control operations, spraying or dusting farm crops, forests or other land areas, including dispensing of fertilizer seeding or other form of pesticides or poisons, without a permit from the commissioner. [1977, c. 678, §34 (NEW); 1995, c. 504, Pt. B, §10 (AMD).]

The commissioner may issue to any licensed pilot, a permit under such regulations as the commissioner may determine, to operate aircraft in pest control operations, including crop dusting, spraying and dispensing of insecticides and poisons. In those operations, the commissioner may waive regulations concerning altitude of flight. The possession of a permit shall not be a defense in any action for damages resulting from aerial crop dusting, spraying or dispensing of insecticides and poisons, and shall not authorize a private pilot to engage in those operations over property other than his own. [1977, c. 678, §34 (NEW); 1995, c. 504, Pt. B, §10 (AMD).]

It shall be unlawful to conduct agricultural operations inconsistent with Federal Air Regulation, Part 137. [1977, c. 678, §34 (NEW).]

For the purposes of conducting agricultural operations it shall not be unlawful for aircraft to be operated from limited use landing areas, provided the land owners permission has been obtained. [1977, c. 678, §34 (NEW).]

SECTION HISTORY

1977, c. 678, §34 (NEW). 1995, c. 504, §B10 (AMD).






Chapter 9: FINANCES

6 §161. Appropriations, bond issues and taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §16 (AMD). 1977, c. 678, §35 (RP).



6 §162. Airport Construction Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §§9,10 (AMD). 1969, c. 531, (AMD). 1971, c. 404, §22 (RPR). 1975, c. 771, §95 (AMD). 1977, c. 678, §35 (RP).



6 §163. Federal aid (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 404, §23 (RPR). 1977, c. 678, §35 (RP).






Chapter 10: AIRPORT AUTHORITIES

6 §171. Purpose; enabling not mandatory; short title

The purpose of this chapter, which may be known and cited as "the Airport Authority Enabling Act," is to facilitate the creation of airport authorities to operate airports and provide air transportation services. This chapter provides a streamlined process for the creation of airport authorities but is not intended and may not be interpreted to preclude the operation of airports or the provision of air transportation services by any other entity or entities under any other law or authority. [2007, c. 563, §1 (NEW).]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §172. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 563, §1 (NEW).]

1. Airport authority. "Airport authority" means a quasi-municipal entity formed and chartered pursuant to this chapter to operate an airport and provide air transportation services.

[ 2007, c. 563, §1 (NEW) .]

2. Airport sponsor. "Airport sponsor" means a municipality, county or group of municipalities or counties that owns and operates an airport and accepts funds or property from the FAA.

[ 2007, c. 563, §1 (NEW) .]

3. Board of directors or board. "Board of directors" or "board" means the board of directors of an airport authority.

[ 2007, c. 563, §1 (NEW) .]

4. Charter. "Charter" means a private and special law or a series of private and special laws that establishes an airport authority and defines its responsibilities and authority.

[ 2007, c. 563, §1 (NEW) .]

5. Charter territory. "Charter territory" means the territorial limits of an airport authority as defined in its charter.

[ 2007, c. 563, §1 (NEW) .]

6. Director. "Director" means a member of the board.

[ 2007, c. 563, §1 (NEW) .]

7. Founding entity. "Founding entity" means any municipality or county that has on its own or together with one or more other municipalities or counties developed an airport authority proposal for approval under this chapter.

[ RR 2007, c. 2, §1 (COR) .]

SECTION HISTORY

RR 2007, c. 2, §1 (COR). 2007, c. 563, §1 (NEW).



6 §173. Procedures; legal effect

1. Necessary provisions. An airport authority charter must include the following that are not specified in this chapter:

A. The corporate name of the airport authority; [2007, c. 563, §1 (NEW).]

B. The territorial limits of the airport authority; [2007, c. 563, §1 (NEW).]

C. The number of directors of the airport authority; [2007, c. 563, §1 (NEW).]

D. The appointing authority responsible for appointing or the method of electing the first board of directors; [2007, c. 563, §1 (NEW).]

E. The terms of the directors who are elected or appointed subsequent to the first board. Terms of the first board are determined pursuant to section 174, subsection 4; [2007, c. 563, §1 (NEW).]

F. Whether the directors, subsequent to the first board, are appointed or elected. Reference must be made to the appropriate subsections of section 174; and [2007, c. 563, §1 (NEW).]

G. The procedures for a local referendum on the creation of the airport authority. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

2. Optional provisions. An airport authority charter may include provisions relating to:

A. Special qualifications of directors, other than the residency requirement established under section 174; [2007, c. 563, §1 (NEW).]

B. Additional purposes and powers beyond those specified in this chapter; [2007, c. 563, §1 (NEW).]

C. Specific rights or responsibilities of founding entities; [2007, c. 563, §1 (NEW).]

D. Authorization for the airport authority to acquire the rights, interests, property and assets and assume the debts and liabilities of an airport sponsor; and [2007, c. 563, §1 (NEW).]

E. Any other powers or duties necessary to the accomplishment of the purposes for creating the airport authority. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §174. Board of directors

All of the affairs of an airport authority must be managed by a board of directors whose members must be residents of the charter territory. The number of directors must be specified in the charter. After selection of the first board, each director is nominated and elected or appointed as provided in the charter and in accordance with subsection 1 or 2, as applicable. If the charter does not indicate whether the directors are appointed or elected, the directors, after selection of the first board, must be elected in accordance with subsection 1. [2007, c. 563, §1 (NEW).]

1. Nominations and elections; vacancies. This subsection applies to an airport authority if its charter provides that its directors are elected or if the charter does not indicate whether the directors are elected or appointed.

A. Nominations and elections of directors are conducted in accordance with the laws relating to municipal elections. [2007, c. 563, §1 (NEW).]

B. When the term of office of a director expires, the director's successor is elected at large by a plurality vote of the voters of the charter territory. For the purpose of election, a special election must be called and held on the date established by the directors. The election must be called by the directors in the same manner as town meetings are called and, for this purpose, the directors are vested with the powers of municipal officers of towns. A vacancy is filled in the same manner for the unexpired term by a special election called by the directors. [2007, c. 563, §1 (NEW).]

C. The directors shall appoint a registrar of voters for the airport authority, who may also be the registrar of voters for any town within the airport authority, and fix the registrar's salary. It is the registrar's duty to make and keep a complete list of all the registered voters resident in the charter territory. The list prepared by the registrar governs the eligibility of any voter. Voters who are resident outside the charter territory are not eligible voters, and the registrar of voters shall exclude those voters from the registrar's lists. All warrants issued for elections by the directors must show that only the voters resident within the charter territory are entitled to vote. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

2. Appointment. This subsection applies to an airport authority if its charter provides that its directors are appointed.

A. After selection of the first board, each director is appointed as provided in the charter. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

3. Eligibility requirements. When a director ceases to be a resident of the charter territory, the director shall vacate the office of director and the vacancy is filled as provided in subsection 1 or 2, as applicable. All directors are eligible for reelection or reappointment, but a person who is a municipal officer, as defined in Title 30-A, section 2001, subsection 10, of any town located, in whole or in part, within the charter territory is not eligible for appointment, nomination or election as a director of that airport authority.

[ 2007, c. 563, §1 (NEW) .]

4. First board. The first board is appointed or elected as provided in the charter. At the first meeting, the initial board of directors shall determine by agreement or, failing to agree, determine by lot the term of office of each director. The terms of the directors must be determined in accordance with the following table.

The directors shall enter on their records the determination made. Vacancies are filled pursuant to subsection 1 or 2.

At the original meeting, the directors shall organize by electing from among their members a chair and a clerk, by adopting a corporate seal and by electing a treasurer who may or may not be a director.

[ 2007, c. 563, §1 (NEW) .]

5. Organization; conduct of business; employees. Within one week after each annual election or appointment, the directors shall meet for the purpose of electing a chair, treasurer and clerk to serve for the ensuing year and until their successors are appointed and qualified. The directors from time to time may choose and employ and fix the compensation of any other necessary officers and agents, who serve at the pleasure of the directors. The treasurer shall furnish bond in the sum and with sureties approved by the directors. The airport authority shall pay the cost of the bond.

The directors may adopt and establish bylaws consistent with the laws of this State and necessary for the convenience and the proper management of the affairs of the airport authority and perform other acts within the powers delegated by law to the directors.

The directors must be sworn to the faithful performances of their duties, including the duties of a member who serves as clerk or clerk pro tem. The directors shall publish an annual report that includes a report of the treasurer.

The directors shall appoint and fix the salary of an airport manager who may not be a director. The airport manager has such power and authority as the directors in their bylaws or by resolution specify and delegate to the airport manager. Subject to approval of or authorization from the directors, the airport manager may appoint any other employees necessary to carry out the corporate purposes of the airport authority and may fix their salaries.

Business of the airport authority must be conducted in accordance with the applicable provisions of the Freedom of Access Act.

[ 2011, c. 662, §9 (AMD) .]

6. Decisions of the board; conflict of interest. All decisions of the board of directors must be made by a majority of those present and voting, except that a vote to approve the issuing of any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance must be approved by a majority of the entire appointed board. A quorum of the board of directors consists of the total number of authorized directors divided by 2 and, if necessary to obtain a whole number, the resulting number rounded up to the next whole number. Directors are subject to the conflict of interest provisions of Title 30-A, section 2605.

[ 2007, c. 563, §1 (NEW) .]

7. Compensation. The directors of an airport authority receive compensation as recommended by the directors and approved by a majority vote of the municipal officers of municipalities located in whole or in part within the charter territory. Certification of the vote must be recorded with the Secretary of State and recorded in the bylaws.

[ 2007, c. 563, §1 (NEW) .]

8. Retirement. Directors are not eligible to become members of the Maine Public Employees Retirement System as a result of their selection as directors.

[ 2007, c. 563, §1 (NEW) .]

9. Expenses. The directors may obtain an office and incur necessary expenses.

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW). 2011, c. 662, §9 (AMD).



6 §175. Airport authority; general powers; FAA

Except as otherwise provided by law, for the purposes of its incorporation, an airport authority may own, construct, manage, maintain, enhance, expand or otherwise operate an airport and provide air transportation services. [2007, c. 563, §1 (NEW).]

1. Subject to applicable laws. All powers of an airport authority must be exercised in accordance with applicable federal and state laws and rules, including but not limited to FAA regulations, the provisions of this Title and the rules of the commissioner.

[ 2007, c. 563, §1 (NEW) .]

2. Required approvals. Before exercising any powers as an airport authority, an airport authority must obtain and possess all necessary written approvals from the commissioner and the FAA.

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §176. Authority to acquire property; public purpose

To the extent necessary for purposes of incorporation, an airport authority may take and hold any interest in real estate for an airport or landing field or for the expansion of an airport or landing field and may acquire air rights and easements over private property adjoining such airports and landing fields in order to provide unobstructed air space and safe approaches for the landing and taking off of aircraft using those airports and landing fields, to place and maintain suitable marks and lights for the safe operation of those airports and landing fields and to prevent any use of adjoining land that would hinder the proper development or use of those airports and landing fields. An airport authority may alter, extend or discontinue any such use of real estate. [2007, c. 563, §1 (NEW).]

1. Purchase or lease. An airport authority may take and hold an interest in real estate by gift, purchase, lease or other means.

[ 2007, c. 563, §1 (NEW) .]

2. Eminent domain. For purposes of its incorporation, as a matter of public exigency, an airport authority may exercise the right of eminent domain in accordance with section 177 to acquire any interest in real estate, including land outside the airport authority's charter territory, except that an airport authority may not take an interest in real estate located outside its charter territory without first obtaining the written consent of the municipal officers of the municipality in which that real estate is located.

A. No property rights or easements of a public utility may be taken under this subsection without the approval of the Public Utilities Commission after hearing and upon such notice to the public utility affected by the taking as the commission may order. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

3. Public purpose. Any real estate or interest in real estate lawfully acquired, owned, leased, controlled or occupied by an airport authority for the purposes of its incorporation is declared to be acquired, owned, leased, controlled or occupied for public uses.

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §177. Procedure in exercise of right of eminent domain

The right of eminent domain granted in section 176 may be exercised only after complying with the following procedures. [2007, c. 563, §1 (NEW).]

1. Notice. The airport authority shall provide notice as provided in this subsection.

A. The owner or owners of record must be notified under this subsection of:

(1) The determination of the directors that they will exercise the right of eminent domain;

(2) A description and scale map of the land or easement to be taken;

(3) The final amount offered for the land or easement to be taken, based on the fair value, as estimated by the airport authority; and

(4) The time and place of the hearing provided in subsection 2. [2007, c. 563, §1 (NEW).]

B. Notice under this subsection may be made:

(1) By personal service in hand by an officer duly qualified to serve civil process in this State; or

(2) By certified mail, return receipt requested, to the owner's last known address. [2007, c. 563, §1 (NEW).]

C. If the owner or owners are not known or if they cannot be notified by personal service or certified mail, notice under this subsection may be given by publication in the same manner as provided in subsection 2. [2007, c. 563, §1 (NEW).]

D. Notice under this subsection must be made to any tenants in the same manner as for the owner. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

2. Hearing. The board of directors shall hold a public hearing on the advisability of the proposed exercise of the right of eminent domain under this section. Notice of the hearing must be made by publication in a newspaper of general circulation in the area of the taking and must be given once a week for 2 successive weeks, the last publication to be at least 2 weeks prior to the time appointed for the hearing. The hearing notice must include the time and place of the hearing, a description of the land or easement taken and the names of the owners, if known.

[ 2007, c. 563, §1 (NEW) .]

3. Proceedings. An airport authority, in exercising the right of eminent domain conferred upon it by section 176, shall file in the office of the county commissioners of the county in which the property to be taken is located and cause to be recorded in the registry of deeds in that county plans of the location of all lands, real estate, easements or interest therein, and rights to be taken, with an appropriate description and the names of the owners, if known.

A. Entry may not be made on any private lands, except to make surveys, until title has vested in the airport authority under this section. [2007, c. 563, §1 (NEW).]

B. When for any reason the airport authority fails to acquire property that it is authorized to take and that is described pursuant to this subsection, or if the location so recorded is defective and uncertain, the airport authority shall correct and perfect the description of the location and file a new description. In such a case, the airport authority is liable in damages only for property for which the owner had not previously been paid, to be assessed as of the time of the original taking, and the airport authority is not liable for any acts that would have been justified if the original taking had been lawful. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

4. Appeal. If any person sustaining damages by any taking by an airport authority under section 176 does not agree with the airport authority upon the sum to be paid for the property, either party, upon petition to the county commissioners of the county in which the property is located, may have the damages assessed by the county commissioners. The procedure and all subsequent proceedings and rights of appeal are according and subject to the same restrictions, conditions and limitations as are or may be prescribed by law in the case of damages by the laying out of highways by the county commissioners, except:

A. Title to the lands, real estate, easements or interests therein and other property and rights to be taken do not vest in the airport authority under this section until payment to the owner of the amount awarded or, if such payment is refused upon tender, until tender of the amount is made to the treasurer of the county in which the lands and interests are located, for escrow at interest for the benefit of the owner pending final determination of the amount to which the owner is entitled; and [2007, c. 563, §1 (NEW).]

B. In the event of an appeal of the amount awarded as damages for a taking under this section:

(1) The petition for assessment of damages must be filed with the clerk of the county commissioners, by either party, within 30 days following the filing and recording of plans of the location of all the property, facilities and rights taken; and

(2) If the return of the county commissioners has not been made within 120 days following the filing of the petition for assessment, the county commissioners are conclusively presumed to have confirmed the award of damages by the airport authority and either party may, within 30 days following that 120-day period, appeal the amount of the damages awarded by the airport authority to the Superior Court. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §178. Make and assume contracts

An airport authority, through its board of directors, in order to carry out the purposes of its incorporation, may contract with persons, governmental entities, utilities or corporations. [2007, c. 563, §1 (NEW).]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §179. Receive government aid; borrow money; issue bonds and notes

1. Authorization of bonds. An airport authority, through its board of directors, may issue, in accordance with section 180, bonds, notes or other evidences of indebtedness of the airport authority for any of its corporate purposes, including, but not limited to:

A. Paying and refunding its indebtedness; [2007, c. 563, §1 (NEW).]

B. Paying any necessary expenses and liabilities incurred under this chapter, including organizational and other necessary expenses and liabilities, whether incurred by the airport authority or any founding entity or any municipality therein or any person residing in unorganized territory encompassed by the airport authority. The airport authority is authorized to reimburse any founding entity or any municipality therein or any person residing in unorganized territory encompassed by the airport authority for any such expenses; [2007, c. 563, §1 (NEW).]

C. Paying costs directly or indirectly associated with necessary expenses and liabilities incurred in accordance with the purposes of its incorporation and to cover interest payments during the period of construction of capital projects and for such a period thereafter as the directors may determine; [2007, c. 563, §1 (NEW).]

D. Providing reserves for debt service, repairs and replacements or other capital or current expenses that may be required by a trust agreement or resolution securing bonds; and [2007, c. 563, §1 (NEW).]

E. Any combination of these purposes. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

2. Bonds. Bonds may be issued by an airport authority as general obligations of the airport authority or as special obligations payable solely from particular funds. The principal of, premium, if any, and interest on all bonds is payable solely from the funds provided for that purpose from revenues. For purposes of this section, "revenues" means the proceeds of bonds and all revenues, rates, fees, charges, assessments, rents and other receipts derived by the airport authority in accordance with the purposes of its incorporation, including, but not limited to, investment earnings and the proceeds of insurance, condemnation, sale or other disposition of properties.

A. All bonds, notes and other evidences of indebtedness issued by an airport authority in accordance with this section are legal obligations of the airport authority within the meaning of Title 30-A, section 5701. [2007, c. 563, §1 (NEW).]

B. Bonds may be issued under this section without obtaining the consent of any commission, board, bureau or agency of the State or of any municipality encompassed by the airport authority and without any other proceedings or the happening of other conditions or things other than those proceedings, conditions or things that are specifically required by the FAA, this Title, rules of the commissioner or the airport authority's charter. [2007, c. 563, §1 (NEW).]

C. Bonds issued under this section do not constitute a debt or liability of the State or of any municipality encompassed by the airport authority or a pledge of the faith and credit of the State or any such municipality, but the bonds are payable solely from the funds provided for that purpose, and a statement to that effect must be recited on the face of the bonds. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

3. Notes. An airport authority may provide by resolution of its board of directors for the issuance from time to time of notes in anticipation of bonds authorized under this section and of notes in anticipation of the revenues to be collected or received in any year or in anticipation of the receipt of federal or state grants or other aid. The issue of these notes is governed by the applicable provisions of this chapter relating to the issue of bonds, as long as notes in anticipation of revenue mature no later than one year from their respective dates and notes issued in anticipation of federal or state grants or other aid and renewals thereof mature no later than the expected date of receipt of those grants or aid. Notes in anticipation of revenue issued to mature less than one year from their dates may be renewed from time to time by the issue of other notes, as long as the period from the date of an original note to the maturity of any note issued to renew or pay the same or the interest thereon does not exceed one year.

[ 2007, c. 563, §1 (NEW) .]

4. Grants and loans. An airport authority may enter into agreements with the State or the United States, or any agency of either, or any municipality, corporation, commission or board authorized to grant or loan money to or otherwise assist in the financing of projects of the type the airport authority is authorized to carry out and may accept grants and borrow money from any such government, agency, municipality, corporation, commission or board as may be necessary or desirable to accomplish the purposes of the airport authority.

[ 2007, c. 563, §1 (NEW) .]

5. Maturity; interest; form; temporary bonds. The bonds issued under this section must be dated and must mature at such time or times and bear interest at such rate or rates as may be determined by the board of directors and may be made redeemable before maturity, at the option of the airport authority, at such price or prices and under such terms and conditions as may be fixed by the board of directors prior to the issuance of the bonds.

A. The board of directors shall determine the form of the bonds issued under this section, including any interest coupons to be attached thereto, and the manner of execution of the bonds and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or outside the State. The bonds may be issued in coupon or registered form, or both, as the board of directors may determine and provision may be made for the registration of any coupon bonds as to principal alone and as to both principal and interest and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. [2007, c. 563, §1 (NEW).]

B. The board of directors may sell bonds issued under this section in such manner, either at public or private sale, and for such price as they may determine to be for the best interests of the airport authority. The proceeds of the bonds of each issue must be used solely for the purpose for which those bonds have been authorized and must be disbursed in such manner and under such restrictions, if any, as the board of directors may provide in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds. The resolution providing for the issuance of bonds and any trust agreement securing the bonds may contain such limitations upon the issuance of additional bonds as the board of directors may determine to be proper, and these additional bonds must be issued under such restrictions and limitations as may be prescribed by that resolution or trust agreement. Prior to the preparation of definitive bonds, the board of directors may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when those bonds are executed and are available for delivery. The board of directors may provide for the replacement of any bond that is mutilated, destroyed or lost. [2007, c. 563, §1 (NEW).]

C. Bonds issued under this section must be executed in the name of the airport authority by the manual or facsimile signature of such officer or officers as may be authorized in the resolution to execute the bonds, but at least one signature on each bond must be a manual signature. Coupons, if any, attached to the bonds must be executed with the facsimile signature of the officer or officers of the airport authority designated in the resolution. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons, ceases to be an officer before the delivery of the bonds, the signature or its facsimile is nevertheless valid and sufficient for all purposes as if the officer had remained in office until the delivery. [2007, c. 563, §1 (NEW).]

D. Notwithstanding any provision of this chapter or any recitals in any bonds issued under this section, all bonds issued under this section are negotiable instruments under the laws of this State. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

6. Pledges and covenants; trust agreement. In the discretion of the board of directors of any airport authority, each issue of bonds under this section may be secured by a trust agreement by and between the airport authority and a corporate trustee, which may be any trust company within or outside the State.

A. The resolution authorizing the issuance of the bonds under this section, or the trust agreement securing those bonds, may pledge or assign, in whole or in part, the revenues and other money held or to be received by the airport authority and any accounts and contract or other rights to receive the same, whether then existing or thereafter coming into existence and whether then held or thereafter acquired by the airport authority, and the proceeds thereof, but may not convey or mortgage any properties of the airport authority. The resolution may also contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including, but not limited to, covenants setting forth the duties of the airport authority and the board of directors in relation to the acquisition, construction, reconstruction, improvement, repair, maintenance, operation and insurance of its airport or any of its other properties; the fixing and revising of rates, fees and charges; the application of the proceeds of bonds; the custody, safeguarding and application of revenues, defining defaults and providing for remedies in the event thereof, which may include the acceleration of maturities; the establishment of reserves; and the making and amending of contracts. The resolution or trust agreement may set forth the rights and remedies of the bondholders and of the trustee, if any, and may restrict the individual right of action by bondholders as is customary in trust agreements or trust indentures securing bonds or debentures of corporations. In addition, the resolution or trust agreement may contain such other provisions as the board of directors may determine reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the resolution or trust agreement may be treated as a part of the cost of operation. The pledge by any resolution or trust agreement is valid and binding and continuously perfected for the purposes of the Uniform Commercial Code from the time when the pledge is made. All revenues, money, rights and proceeds so pledged and thereafter received by the airport authority are immediately subject to the lien of the pledge without any physical delivery or segregation or further action under the Uniform Commercial Code or otherwise, and the lien of the pledge is valid and binding against all parties having claims of any kind in tort, contract or otherwise against the airport authority irrespective of whether those parties have notice of the lien. [2007, c. 563, §1 (NEW).]

B. The resolution authorizing the issuance of bonds under this section, or any trust agreement securing those bonds, may provide that all or a sufficient amount of revenues, after providing for the payment of the cost of repair, maintenance and operation and reserves for those costs as may be provided in the resolution or trust agreement, must be set aside at such regular intervals as may be provided in the resolution or trust agreement and deposited in the credit of a fund for the payment of the interest on and the principal of bonds issued under this chapter as the interest and principal become due and the redemption price or purchase price of bonds retired by call or purchase. The use and disposition of money to the credit of the fund are subject to any regulations provided in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds and, except as may otherwise be provided in the resolution or trust agreement, the fund is for the benefit of all bonds without distinction or priority of one over another. [2007, c. 563, §1 (NEW).]

[ 2007, c. 563, §1 (NEW) .]

7. Trust funds. Notwithstanding any other law, all funds received pursuant to the authority of this chapter are trust funds and must be held and applied solely as provided in this chapter or the airport authority's charter. The resolution authorizing the issuance of bonds or the trust agreement securing the bonds must provide that any officer to whom, or bank, trust company or other fiscal agent to which, that money is paid shall act as trustee of that money and shall hold and apply the same for the purposes hereof, subject to any regulations as may be provided in the resolution or trust agreement or as may be required by this chapter.

[ 2007, c. 563, §1 (NEW) .]

8. Remedies. Any holder of bonds issued under this section or of any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights given may be restricted by the resolution authorizing the issuance of those bonds or trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding, including proceedings for the appointment of a receiver to take possession and control of the properties of the airport authority, protect and enforce all rights under the laws of the State, including but not limited to those granted under this chapter, or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this chapter or by such resolution or trust agreement to be performed by the airport authority or by any officer thereof, including but not limited to the fixing, charging and collecting of rates, fees, payments or charges relating to the services and facilities furnished by the airport authority.

[ 2007, c. 563, §1 (NEW) .]

9. Refunding bonds. Any airport authority formed under this chapter by resolution of its board of directors may issue refunding bonds for the purpose of paying any of its bonds at maturity or upon acceleration or redemption. The refunding bonds may be issued at such time prior to the maturity or redemption of the refunded bonds as the board of directors determines to be in the public interest. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium thereon, any interest accrued or to accrue to the date of payment of such bonds, the expenses of issue of the refunding bonds, the expenses of redeeming the bonds being refunded and such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be required by a trust agreement or resolution securing bonds. The issue of refunding bonds, the maturities and other details of and security for the refunding bonds, the rights of the holders of the refunding bonds and the rights, duties and obligations of the airport authority in respect of the refunding bonds is governed by the applicable provisions of this chapter relating to the issue of bonds other than refunding bonds.

[ 2007, c. 563, §1 (NEW) .]

10. Tax exemption. All bonds, notes and other evidences of indebtedness issued by the airport authority under this section are legal investments for savings banks in this State and are exempt from state income tax.

[ 2007, c. 563, §1 (NEW) .]

11. Bonds are legal investments. Bonds and notes issued by any airport authority under this section are securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies and associations and other persons carrying on an insurance business, trust companies, banks, bankers, banking associations, savings banks and savings associations, including savings and loan associations, credit unions, building and loan associations, investment companies, executors, administrators, directors and other fiduciaries, pension, profit-sharing, retirement funds and other persons carrying on a banking business, and all other persons who are now or may hereafter be authorized to invest in bonds or other obligations of the State may properly and legally invest funds, including capital in their control or belonging to them. The bonds and notes are securities that may properly and legally be deposited with and received by any state, municipal or public officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds or other obligations of the State is now or may hereafter be authorized by law.

[ 2007, c. 563, §1 (NEW) .]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §180. Debt limit and approval of voters within airport authority territory

Prior to issuing on behalf of an airport authority under section 179 any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance, the board of directors shall propose a debt limit for the airport authority that the board must submit for approval in a referendum in the charter territory of the airport authority. The referendum must be called, advertised and conducted according to the law relating to municipal elections, except that the registrar of voters is not required to prepare or the clerk to post a new list of voters. The voting place for the referendum may be outside the charter territory of the airport authority if the usual voting place for persons located within the charter territory is located outside the charter territory. For the purpose of registering voters, the registrar of voters must be in session on the regular work day preceding the election. The question presented must conform to one of the following forms: [2007, c. 563, §1 (NEW).]

For establishment of an initial debt limit: "Do you favor establishing the debt limit of the (insert name of airport authority) at (insert amount)?"; or [2007, c. 563, §1 (NEW).]

For amendment of an existing debt limit: "Do you favor changing the debt limit of the (insert name of airport authority) from (insert current debt limit) to (insert proposed debt limit)?". [2007, c. 563, §1 (NEW).]

The voters shall indicate by a cross or check mark placed against the word "Yes" or "No" their opinion on the question. [2007, c. 563, §1 (NEW).]

The results must be declared by the board of directors and entered upon the airport authority's records. Due certificate of the results must be filed by the clerk with the Secretary of State. [2007, c. 563, §1 (NEW).]

A debt limit proposal becomes effective upon its acceptance by a majority of the legal voters within the charter territory voting at the referendum. Failure of approval by the majority of voters voting at the referendum does not prevent subsequent referenda from being held for the same purpose. The costs of referenda are borne by the airport authority. [2007, c. 563, §1 (NEW).]

The board of directors may not issue any bond, note or other evidence of indebtedness payable within a period of more than 12 months after the date of issuance unless the total amount of the debt issued by the directors is no more than an amount approved by referendum under this section. [2007, c. 563, §1 (NEW).]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §181. Fees and assessments

An airport authority, through its board of directors, may impose any user fees, rates or charges for the use of its airport or air transportation services and may, by agreement with the municipal officers of any municipality located in whole or in part within the charter territory of the airport authority, establish payments from the municipality to support the airport authority. [2007, c. 563, §1 (NEW).]

SECTION HISTORY

2007, c. 563, §1 (NEW).



6 §182. Tax exempt

An airport authority is a public municipal corporation within the meaning of Title 36, section 651, and the property of the authority is exempt from taxation to the extent provided in that section. [2007, c. 563, §1 (NEW).]

SECTION HISTORY

2007, c. 563, §1 (NEW).






Chapter 11: ENFORCEMENT

6 §201. Arrests

The commissioner and inspectors shall have, in any part of the State, the same authority to enforce and to make arrests for the violation of any provision of chapters 1 to 17 or any rule and regulation promulgated thereunder as sheriffs, policemen and constables have in their respective jurisdictions. [1977, c. 678, §36 (AMD); 1995, c. 504, Pt. B, §10 (AMD).]

SECTION HISTORY

1969, c. 590, §7 (AMD). 1971, c. 544, §17 (AMD). 1977, c. 678, §36 (AMD). 1995, c. 504, §B10 (AMD).



6 §202. Prohibitions

It shall be unlawful:

1. Identification mark. For any person to operate or authorize the operation of any civil aircraft which is not possessed of a valid identification mark assigned or approved therefor by the administration;

[ 1977, c. 678, §37 (AMD) .]

2. Airworthiness certificate. For any person to operate or authorize the operation of any civil aircraft within the State which is not possessed of a currently effective airworthiness certificate;

[ 1977, c. 678, §38 (AMD) .]

3. Service without certificate; exemptions. For any person to serve in any capacity as an airman in connection with any civil aircraft without an airman certificate and current medical certificate issued by the administration authorizing him to serve in that capacity;

[ 1977, c. 678, §39 (RPR) .]

4. Landing or take off from public highways. For any person to taxi, take off from or land on any public highway in this State except in the case of emergency or with prior written permission granted by the commissioner;

[ 1977, c. 678, §40 (RPR) .]

5. Operation without certificate.

[ 2011, c. 610, Pt. A, §4 (RP) .]

6. Designation of airport.

[ 1977, c. 678, §42 (RP) .]

7. Unlawful operation.

[ 2011, c. 610, Pt. A, §5 (RP) .]

8. Operation from unauthorized areas.

[ 1979, c. 80, §5 (RP) .]

9. Reckless operation. For any person to operate an aircraft in the air or on the ground or water in careless or reckless manner so as to endanger the life or property of another. In any proceeding charging careless or reckless operation of aircraft in violation of this section, the court in determining whether the operation was careless or reckless shall consider the standards for safe operation of aircraft prescribed by federal statutes or regulations governing aeronautics;

[ 1993, c. 467, §1 (AMD) .]

10. Trespass. For any person to trespass upon the landing area of any licensed or registered airport;

[ 1993, c. 467, §2 (AMD) .]

11. Operating an aircraft under the influence or with excessive alcohol level. For any person to operate or attempt to operate an aircraft under the influence of intoxicating liquor or drugs or a combination of liquor and drugs or with an excessive alcohol level. Notwithstanding section 203, a person is guilty of a Class D crime if that person operates or attempts to operate an aircraft:

A. While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs; or [1993, c. 467, §3 (NEW).]

B. While having an alcohol level of 0.04 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; and [2009, c. 447, §2 (AMD).]

[ 2009, c. 447, §2 (AMD) .]

12. Failure to comply with duty to submit. For any person to fail to comply with the duty to submit to a test under this subsection and section 204. A person is guilty of failure to comply with the duty to submit to and complete a chemical test under section 204 if that person refuses to submit to or fails to complete a chemical test when requested to do so by a law enforcement officer who has probable cause to believe that the person operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs or a combination of both.

[ 1993, c. 467, §3 (NEW) .]

SECTION HISTORY

1969, c. 498, §11 (AMD). 1971, c. 404, §§24-27 (AMD). 1977, c. 678, §§37-44 (AMD). 1979, c. 80, §5 (AMD). 1993, c. 467, §§1-3 (AMD). 1995, c. 504, §B10 (AMD). 2009, c. 447, §2 (AMD). 2011, c. 610, Pt. A, §§4, 5 (AMD).



6 §203. Penalties

Violation of any provision of chapters 1 to 17 or rules and regulations made hereunder shall be punishable as follows: [1977, c. 678, §45 (AMD).]

1. Violations of rules or orders. Any person who violates any provisions of chapters 1 to 17 pertaining to registration, trespass or the air traffic rules, or who violates any provisions of an order, rule or regulation made hereunder, or fails to answer a subpoena or to testify before the commissioner shall be guilty of a Class E crime.

[ 1979, c. 127, §42 (RPR); 1995, c. 504, Pt. B, §10 (REV) .]

2. Fraud and forgery. Any person who fraudulently forges, counterfeits, alters or falsely makes any certificate authorized under chapters 1 to 17, or any person who knowingly uses or attempts to use any such fraudulent certificate shall be guilty of a Class D crime.

[ 1979, c. 127, §42 (RPR) .]

3. Lights, signals and marks. Any person who intentionally displays any false light, signal or air marking, or who intentionally moves, defaces, obstructs or otherwise interferes with the use of any airport or airway light or marking, any air navigation facility, or any device or equipment used in connection with air navigation shall be guilty of a Class C crime.

[ 1977, c. 696, §51 (RPR) .]

SECTION HISTORY

1969, c. 498, §12 (AMD). 1971, c. 404, §28 (AMD). 1977, c. 678, §§45-47 (AMD). 1977, c. 696, §§49-51 (AMD). 1979, c. 127, §42 (AMD). 1995, c. 504, §B10 (AMD).



6 §204. Implied consent to chemical tests

A person who operates or attempts to operate an aircraft within this State has a duty to submit to chemical testing to determine that person's alcohol level and drug concentration by analysis of blood, breath or urine if there is probable cause to believe that the person has operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs. The duty to submit to a chemical test includes the duty to complete either a blood, breath or urine test. Tests and procedures applicable in determining whether a person is under the influence are governed by section 205. [2009, c. 447, §3 (AMD).]

SECTION HISTORY

1993, c. 467, §4 (NEW). 2009, c. 447, §3 (AMD).



6 §205. Operating an aircraft under the influence or with an excessive alcohol level; tests and procedures

1. Blood or breath test. If the law enforcement officer has probable cause to believe a person operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs, then the officer shall inform the person that a breath test will be administered, unless, in the determination of the officer, it is unreasonable for a breath test to be administered, in which case another chemical test must be administered. When a blood test is required, the test may be administered by a physician of the accused's choice, at the request of the accused and if reasonably available. The law enforcement officer may determine which type of breath test, as described in subsection 5, will be administered.

[ 1993, c. 467, §4 (NEW) .]

2. Prerequisites to tests. Before any test is given, the law enforcement officer shall inform the person to be tested that, if that person fails to comply with the duty to submit to and complete the required chemical test at the direction of the officer, that person commits a civil violation for which the person may be required to pay a civil forfeiture of up to $500. The officer shall also inform the person that the failure to comply with the duty to submit to chemical tests is admissible as evidence against that person at any trial for operating under the influence of intoxicating liquor or drugs.

No test results may be excluded as evidence in a proceeding before an administrative officer or court of this State as a result of the failure of the law enforcement officer to comply with these prerequisites. The only effects of the failure of the officer to comply with the prerequisites are as provided in subsection 7.

[ 1993, c. 467, §4 (NEW) .]

3. Results of test. Upon the request of the person who submits to a chemical test or tests at the request of a law enforcement officer, full information concerning the test or tests must be made available to that person or that person's attorney by the law enforcement officer.

[ 1993, c. 467, §4 (NEW) .]

4. Alcohol level. The following quantities of alcohol in the defendant's blood or breath have the following evidentiary effects.

A. If the defendant, at the time alleged, had an alcohol level of 0.02 grams or less of alcohol per 100 milliliters of blood or 210 liters of breath, it is prima facie evidence that the defendant was not under the influence of intoxicating liquor. [2009, c. 447, §4 (AMD).]

B. If the defendant, at the time alleged, had an alcohol level of more than 0.02 grams but less than 0.04 grams of alcohol per 100 milliliters of blood or 210 liters of breath, it is relevant evidence, but it is not to be given prima facie effect in indicating whether or not the defendant was under the influence of intoxicating liquor within the meaning of this section, but that fact may be considered with other competent evidence in determining whether or not the defendant was under the influence of intoxicating liquor. [2009, c. 447, §4 (AMD).]

C. For purposes of evidence in proceedings other than those arising under section 202, subsection 11, it is presumed that a person was under the influence of intoxicating liquor when that person has an alcohol level of 0.04 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §4 (AMD).]

D. [2009, c. 447, §4 (RP).]

[ 2009, c. 447, §4 (AMD) .]

5. Administration of tests. Persons conducting analyses of blood, breath or urine for the purpose of determining the alcohol level or drug concentration must be certified for this purpose by the Department of Health and Human Services under certification standards set by that department.

Only a duly licensed physician, registered physician's assistant, registered nurse or a person certified by the Department of Health and Human Services under certification standards set by that department, acting at the request of a law enforcement officer, may draw a specimen of blood to determine the alcohol level or drug concentration of a person who is complying with the duty to submit to a chemical test. This limitation does not apply to the taking of breath specimens. When a person draws a specimen of blood at the request of a law enforcement officer, that person may issue a certificate that states that the person is in fact a duly licensed or certified person as required by this subsection and that the person followed the proper procedure for drawing a specimen of blood to determine the alcohol level or drug concentration. That certificate, when duly signed and sworn to by the person, is admissible as evidence in any court of the State. It is prima facie evidence that the person was duly licensed or certified and that the person followed the proper procedure for drawing a specimen for chemical testing, unless, with 10 days' written notice to the prosecution, the defendant requests that the person testify as to licensure or certification, or the procedure for drawing the specimen of blood.

A law enforcement officer may take a sample specimen of the breath or urine of any person whom the officer has probable cause to believe operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs and who is complying with the duty to submit to and complete a chemical test. The sample specimen must be submitted to the Department of Health and Human Services or a person certified by the Department of Health and Human Services for the purpose of conducting chemical tests of the sample specimen to determine the alcohol level or drug concentration of that sample.

Only equipment approved by the Department of Health and Human Services may be used by a law enforcement officer to take a sample specimen of the defendant's breath or urine for submission to the Department of Health and Human Services or a person certified by the Department of Health and Human Services for the purpose of conducting tests of the sample specimen to determine the alcohol level or drug concentration of that sample. Approved equipment must have a stamp of approval affixed by the Department of Health and Human Services. Evidence that the equipment was in a sealed carton bearing the stamp of approval must be accepted in court as prima facie evidence that the equipment was approved by the Department of Health and Human Services for use by the law enforcement officer to take the sample specimen of the defendant's breath or urine.

As an alternative to the method of breath testing described in this subsection, a law enforcement officer may test the breath of any person whom the officer has probable cause to believe operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs, by use of a self-contained, breath-alcohol testing apparatus to determine the person's alcohol level, as long as the testing apparatus is reasonably available. The procedures for the operation and testing of self-contained, breath-alcohol testing apparatuses must be as provided by rule adopted by the Department of Health and Human Services. The result of any such test must be accepted as prima facie evidence of the alcohol level of a person in any court.

Approved self-contained, breath-alcohol testing apparatuses must have a stamp of approval affixed by the Department of Health and Human Services after periodic testing. That stamp of approval is valid for a limited period of no more than one year. Testimony or other evidence that the equipment was bearing the stamp of approval must be accepted in court as prima facie evidence that the equipment was approved by the Department of Health and Human Services for use by the law enforcement officer to collect and analyze a sample specimen of the defendant's breath.

Failure to comply with any provision of this subsection or with any rule adopted under this subsection does not, by itself, result in the exclusion of evidence of alcohol level or drug concentration, unless the evidence is determined to be not sufficiently reliable.

Testimony or other evidence that any materials used in operating or checking the operation of the equipment were bearing a statement of the manufacturer or of the Department of Health and Human Services must be accepted in court as prima facie evidence that the materials were of a composition and quality as stated.

A person certified by the Maine Criminal Justice Academy, under certification standards set by the academy, as qualified to operate approved self-contained, breath-alcohol testing apparatuses may operate those apparatuses to collect and analyze a sample specimen of a defendant's breath.

[ 2009, c. 447, §4 (AMD) .]

6. Liability. No physician, physician's assistant, registered nurse, person certified by the Department of Health and Human Services or hospital or other health care provider in the exercise of due care is liable in damages or otherwise for any act done or omitted in performing the act of collecting or withdrawing specimens of blood at the request of a law enforcement officer pursuant to this section.

[ 1993, c. 467, §4 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

7. Evidence. The drug concentration in the defendant's blood or the defendant's alcohol level at the time alleged, as shown by the chemical analysis of the defendant's blood, breath or urine or by results of a self-contained, breath-alcohol testing apparatus authorized by subsection 5 is admissible in evidence.

When a person, certified under subsection 5, conducts a chemical analysis of blood or breath to determine alcohol level, the person may issue a certificate stating the results of the analysis. That certificate, when duly signed and sworn to by the certified person, is admissible in evidence in any court of the State. It is prima facie evidence that the person taking a specimen of blood or urine was a person authorized by subsection 5; that the equipment, chemicals and other materials used in the taking of the blood or urine specimen or a breath sample were of a quality appropriate for the purpose of producing reliable test results; that any equipment, chemicals or materials required by subsection 5 to be approved by the Department of Health and Human Services were in fact approved; that the sample tested by the person certified under subsection 5 was in fact the same sample taken from the defendant; and that the drug concentration in the defendant's blood or the defendant's alcohol level was, at the time the blood or breath sample was taken, as stated in the certificate, unless with 10 days' written notice to the prosecution, the defendant requests that a qualified witness testify as to any of the matters as to which the certificate constitutes prima facie evidence. The notice must specify those matters concerning which the defendant requests testimony.

A person certified under subsection 5 as qualified to operate a self-contained, breath-alcohol testing apparatus to determine the alcohol level may issue a certificate stating the results of the analysis. That certificate, when duly signed and sworn to by the certified person, is admissible in evidence in any court of the State. It is prima facie evidence that the defendant's alcohol level was, at the time the breath sample was taken, as stated in the certificate, unless, with 10 days' written notice to the prosecution, the defendant requests that the operator or other qualified witness testify as to the results of the analysis.

Transfer of sample specimens to and from a laboratory for purposes of analysis is by certified or registered mail and, when so made, is deemed to comply with all requirements regarding the continuity of custody of physical evidence.

The failure of a person to comply with the duty to submit to and complete a chemical test under section 204 is admissible in evidence on the issue of whether that person was under the influence of intoxicating liquor or drugs. If the law enforcement officer having probable cause to believe that the person operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs fails to give either of the warnings required under subsection 2, the failure of the person to comply with the duty to submit to a chemical test is not admissible, except when a test was required pursuant to subsection 11. If a failure to submit to and complete a chemical test is not admitted into evidence, the court may inform the jury of the fact that no test result is available.

If a test result is not available for a reason other than failing to comply with the duty to submit to and complete a chemical test, the unavailability and the reason are admissible in evidence.

[ 2009, c. 447, §4 (AMD) .]

8. Statements by accused. Any statement by a defendant that the defendant was the operator of an aircraft that the defendant is accused of operating in violation of section 202, subsection 11 is admissible if it was made voluntarily and is otherwise admissible under the United States Constitution or the Constitution of Maine. The statement may constitute sufficient proof by itself, without further proof of corpus delicti, that the aircraft was operated and was operated by the defendant.

[ 1993, c. 467, §4 (NEW) .]

9. Payment for tests. Persons authorized to take specimens of blood at the direction of a law enforcement officer and persons authorized to perform chemical tests of specimens of blood or breath must be paid from the Highway Fund.

[ 1993, c. 467, §4 (NEW) .]

10. Accidents and officer's duties. The law enforcement officer has the following duties.

A. After a person has been charged with operating or attempting to operate an aircraft while under the influence of intoxicating liquor or drugs or with an excessive alcohol level, the investigating or arresting officer shall investigate to determine whether the charged person has any previous convictions of a violation of section 202, subsection 11 or adjudications for failure to comply with the duty to submit to and complete a chemical test under section 204. As part of that investigation, the officer shall review the records maintained by the courts, the department, the State Bureau of Identification or the Secretary of State, including telecommunications of records maintained by the Secretary of State. [2009, c. 447, §4 (AMD).]

B. A law enforcement officer may arrest, without a warrant, any person whom the officer has probable cause to believe operated or attempted to operate an aircraft while under the influence of intoxicating liquor or drugs if the arrest occurs within a period following the offense reasonably likely to result in the obtaining of probative evidence of an alcohol level or drug concentration. [2009, c. 447, §4 (AMD).]

C. A law enforcement officer shall report the results of a chemical test administered, or the refusal of a person to submit to a chemical test, pursuant to this section to the Federal Aviation Administration. [1993, c. 467, §4 (NEW).]

[ 2009, c. 447, §4 (AMD) .]

11. Fatalities. Notwithstanding any other provision of this section, an operator of an aircraft who is involved in an aircraft accident that results in the death of a person must submit to and complete a chemical test to determine that person's alcohol level or drug concentration by analysis of blood, breath or urine. A law enforcement officer may determine which type of test will be administered. The result of a test taken pursuant to this subsection is not admissible at trial unless the court is satisfied that probable cause exists, independent of the test result, to believe that the operator was under the influence of intoxicating liquor or drugs or had an excessive alcohol level.

[ 2009, c. 447, §4 (AMD) .]

SECTION HISTORY

1993, c. 467, §4 (NEW). 2003, c. 689, §B6 (REV). 2009, c. 447, §4 (AMD).






Chapter 13: AIRPORT ZONING

6 §241. Regulations

Every political subdivision may adopt, administer and enforce, under the police power and in the manner and upon the conditions prescribed, airport zoning regulations, which regulations shall divide the area surrounding any airport within the jurisdiction of said political subdivision into zones and within such zones specify the land uses permitted and regulate and restrict the height to which structures and trees may be erected or allowed to grow. In adopting or revising any such zoning regulations, the political subdivision shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain, the height of existing structures and trees above the level of the airport, the possibility of lowering or removing existing obstructions and the views of the agency of the Federal Government charged with the fostering of civil aeronautics, as to the aerial approaches necessary to safe flying operations at the airport.

In the event that a political subdivision has adopted, or hereafter adopts, a general zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations adopted for the same area or portion thereof under this chapter may be incorporated in and made a part of such general zoning regulations, and be administered and enforced in connection therewith, but such general zoning regulations shall not limit the effectiveness or scope of the regulations adopted under this chapter.

Any 2 or more political subdivisions may agree, by ordinance duly adopted, to create a joint board and delegate to said board the powers to promulgate, administer and enforce airport zoning regulations to protect the aerial approaches of any airport located within the corporate limits of any one or more of said political subdivisions. Such joint boards shall have as members 2 representatives appointed by the chief executive officers of each political subdivision participating in the creation of said board and a chairman elected by a majority of the members so appointed.

The jurisdiction of each political subdivision is extended to promulgation, administration and enforcement of airport zoning regulations to protect the approaches of any airport which is owned by said political subdivision but located outside the corporate limits of said political subdivision. In case of conflict with any airport zoning or other regulations promulgated by any other political subdivision, the regulations adopted pursuant to this section shall prevail.

All airport zoning regulations adopted under this chapter shall be reasonable and none shall require the removal, lowering or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in section 242, subsection 1.



6 §242. Permits and variances

1. Permits. Where advisable to facilitate the enforcement of zoning regulations adopted pursuant to this chapter, a system may be established by any political subdivision for the granting of permits to establish or construct new structures and other uses and to replace existing structures and other uses or make substantial changes therein or substantial repairs thereof. In any event, before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher or replanted, a permit must be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change or repair. No such permit shall be granted that would allow the structure or tree in question to be made higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted. Whenever the administrative agency determines that a nonconforming structure or tree has been abandoned or more than 80% torn down, destroyed, deteriorated or decayed:

A. No permit shall be granted that would allow said structure or tree to exceed the applicable height limit or otherwise deviate from the zoning regulations; and

B. Whether application is made for a permit under this subsection or not, the said agency may by appropriate action compel the owner of the nonconforming structure or tree, at its own expense, to lower, remove, reconstruct or equip such object as may be necessary to conform to the regulations or, if the owner of the nonconforming structure or tree shall neglect or refuse to comply with such order for 10 days after notice, the said agency may proceed to have the object so lowered, removed, reconstructed or equipped and assess the cost and expense upon the object or the land whereon it is or was located. Unless such an assessment is paid within 90 days from the service of notice on the agent or owner of such object or land, the sum shall bear interest at the rate of 10% per year until paid, and shall be collected in the same manner as are general taxes. Except as indicated, all applications for permits for replacement, change or repair of nonconforming uses shall be granted.

2. Variances. Any person desiring to erect any structures, or increase the height of any structure, or permit the growth of any tree, or otherwise use his property, in violation of airport zoning regulations adopted under this chapter may apply to the board of appeals, as provided in section 243, subsection 3, for a variance from the zoning regulations in question. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations and of this chapter.

3. Obstruction marking and lighting. In granting any permit or variance under this section, the administrative agency or board of appeals may, if it deems such action advisable to effectuate the purposes of this chapter and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at its own expense, to install, operate and maintain suitable obstruction markers and obstruction lights thereon.



6 §243. Procedure

1. Adoption of zoning regulations. No airport zoning regulations shall be adopted, amended or changed under this chapter, except by action of the legislative body of the political subdivision in question, or the joint board provided for in section 241, after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least 15 days' notice of the hearing shall be published in a newspaper of general circulation, in the political subdivision or subdivisions in which the airport is located.

[ 1987, c. 667, §4 (AMD) .]

2. Administration of zoning regulations; administrative agency. The legislative body of any political subdivision adopting airport zoning regulations under this chapter may delegate the duty of administering and enforcing such regulations to any administrative agency under its jurisdiction, or may create a new administrative agency to perform such duty, but such administrative agency shall not be or include any member of the board of appeals. The duties of such administrative agency shall include that of hearing and deciding all permits under section 242, subsection 1, but such agency shall not have or exercise any of the powers delegated to the board of appeals.

3. Administration of airport zoning regulations; board of appeals. Airport zoning regulations adopted under this chapter shall provide for a board of appeals to have and exercise the following powers:

A. To hear and decide appeals from any order, requirement, decision or determination made by the administrative agency in the enforcement of this chapter or of any ordinance adopted pursuant thereto;

B. To hear and decide special exceptions to the terms of the ordinance upon which such board may be required to pass under such ordinance;

C. To hear and decide specific variances under section 242, subsection 2. Where a zoning board of appeals or adjustment already exists, it shall be appointed as the board of appeals. Otherwise, the board of appeals shall consist of 5 members, each to be appointed for a term of 3 years and to be removable for cause by the appointing authority upon written charges and after public hearing. In the first instance one member shall be appointed for a term of 3 years, 2 for a term of 2 years and 2 for a term of one year. Thereafter each member appointed shall serve for a term of 3 years or until his successor is duly appointed and qualified.

An appeal shall stay all proceedings in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board or by a court of record on application and on notice to the agency from which the appeal is taken and on due cause shown.

The board shall fix a reasonable time for the hearing of the appeal, give public notice and due notice to the parties in interest and decide the same within a reasonable time. At the hearing any party may appear in person or by agent or by attorney.

The board may, in conformity with this chapter, reverse or affirm, wholly or partly, or modify the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the administrative agency from which the appeal is taken.

The board shall adopt rules in accordance with any ordinance adopted under this chapter. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examination and other official actions, all of which shall immediately be filed in the office of the board and shall be a public record.

Appeals to the board may be taken by any person aggrieved, or by any officer, department, board or bureau of the political subdivision affected by any decision of the adminstrative agency. An appeal must be taken within a reasonable time, as provided by the rules of the board, by filing with the agency from which the appeal is taken and with the board a notice of appeal specifying the grounds thereof. The agency from which the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

The concurring vote of a majority of the members of the board shall be sufficient to reverse any order, requirement, decision or determination of the administrative agency, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance, or to effect any variation in such ordinance.

SECTION HISTORY

1987, c. 667, §4 (AMD).



6 §244. Appeals

Any person aggrieved by any decision of the board of appeals, or any taxpayer, or any officer, department, board or bureau of the political subdivision may appeal to the Superior Court in the manner provided for appeal on estimate of damages for town ways in Title 23, section 3005.

Costs shall not be allowed against the board of appeals unless it appears to the court that it acted with gross negligence, in bad faith or with malice in making the decision appealed from.



6 §245. Enforcement and remedies

Each violation of this chapter or of any regulation, order or ruling promulgated or made pursuant to this chapter is a Class E crime, and each day a violation continues to exist shall constitute a separate offense. In addition, the political subdivision within which the property is located may institute in any court of competent jurisdiction an action to prevent, restrain, correct or abate any violation of this chapter or of airport zoning regulations adopted under this chapter or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction, which may be mandatory or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of this chapter and of the regulations adopted, and orders and rulings made pursuant thereto. [1977, c. 696, §52 (AMD).]

SECTION HISTORY

1977, c. 696, §52 (AMD).



6 §246. Acquisition of air rights

In any case in which:

1. Nonconforming use. It is desired to remove, lower or otherwise terminate a nonconforming use; or

2. Approach protection. The approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this chapter; or

3. Acquisition of property rights. It appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by airport zoning regulations; the political subdivision within which the property or nonconforming use is located, or the political subdivision owning the airport or served by it, may acquire by purchase, grant or condemnation in the manner provided by the law under which political subdivisions are authorized to acquire real property for public purposes, such an air right, easement or other estate or interest in the property or nonconforming use in question as may be necessary to effectuate the purpose of this chapter.






Chapter 15: MISSILES AND ROCKETS

6 §271. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §13 (AMD). 1971, c. 404, §§29-32 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §272. Approval of ramp (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §14 (AMD). 1971, c. 404, §33 (RP).



6 §273. Approval to fire (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §14 (AMD). 1995, c. 504, §B10 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §274. Form of application (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §14 (AMD). 1971, c. 404, §34 (AMD). 1995, c. 504, §B10 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §275. Protection of public (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §14 (AMD). 1995, c. 504, §B10 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §276. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §4 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §277. Toys or amusement devices (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 404, §35 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §278. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 498, §15 (AMD). 1995, c. 504, §B10 (AMD). 2011, c. 610, Pt. A, §6 (RP).



6 §279. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §53 (RPR). 2011, c. 610, Pt. A, §6 (RP).






Chapter 17: SPECIAL PROVISIONS

6 §301. Civil Air Patrol

The Civil Air Patrol shall expend funds made available to it pursuant to Title 37-B, section 3, subsection 1, paragraph D, subparagraph (13) as in its best judgment would most effectively carry out its purpose and objectives. [1999, c. 401, Pt. K, §1 (AMD).]

SECTION HISTORY

1977, c. 678, §48 (NEW). 1999, c. 401, §K1 (AMD).



6 §302. Maine Aeronautical Advisory Board

1. Board established.

A. The Maine Aeronautical Advisory Board, established by Title 5, section 12004-I, subsection 81, and in this section called "the board," shall be a board within the Department of Transportation. [1989, c. 503, §35 (AMD).]

[ 1989, c. 503, §35 (AMD) .]

2. Membership.

A. The membership of the board consists of at least 7 members: one person from an airport association in the State appointed by the association's board of directors; one person from a pilot's association in the State appointed by the association's board of directors; and the remaining members appointed by the Commissioner of Transportation. All members serve a term of office of 2 years. Vacancies in membership must be filled in the same manner as the original appointment. The commissioner serves as secretary of the board. [2009, c. 485, §1 (AMD).]

[ 2009, c. 485, §1 (AMD) .]

3. Meetings.

A. The board shall annually elect a chair from among its members, and the chair serves a term of one year. The board shall meet at the call of the chair, or at the call of at least 3 members of the board, and there must be at least one meeting held a year. [1999, c. 131, §19 (AMD).]

B. Members shall be compensated as provided in Title 5. [1983, c. 812, §41 (AMD).]

[ 1999, c. 131, §19 (AMD) .]

4. Duties.

A. The board shall advise the department on matters relating to aeronautics and recommendations for change to the aeronautical laws and comments upon the present and future needs of that service. [1999, c. 152, Pt. I, §1 (AMD).]

[ 1999, c. 152, Pt. I, §1 (AMD) .]

5. Staff support.

A. The department shall supply reasonable staff support requested by the board. [1977, c. 678, §48 (NEW).]

[ 1977, c. 678, §48 (NEW) .]

6. Transition.

A. Of the initial members appointed to the board, 3 shall serve for a term of one year and 2 shall serve for a term of 2 years. After expiration of the initial term of any member of the board, any appointment to the membership shall be for a term of 2 years. [1977, c. 678, §48 (NEW).]

[ 1977, c. 678, §48 (NEW) .]

SECTION HISTORY

1977, c. 678, §48 (NEW). 1979, c. 80, §6 (AMD). 1983, c. 812, §§40,41 (AMD). 1989, c. 503, §B35 (AMD). 1995, c. 504, §B10 (AMD). 1999, c. 131, §§18,19 (AMD). 1999, c. 152, §I1 (AMD). 2009, c. 485, §1 (AMD).



6 §303. Air search procedures

1. Agreements. The Chief of the State Police may establish agreements with public or private agencies or organizations to assist in air search operations.

[ 1995, c. 555, §1 (AMD) .]

2. Situations covered. The Chief of the State Police shall establish and maintain a state air search and rescue plan for the immediate handling of the following emergency situations arising from aeronautical activities:

A. Locating aircraft believed lost and down within the State; and [1981, c. 41, (NEW).]

B. Locating persons who are believed lost and down in the State as a result of accidents involving aircraft overflying the State or parachute jumps. [1981, c. 41, (NEW).]

For purposes of this section, the phrases "within the State" and "in the State" include the coastal waters of the State as defined in Title 12, section 6001.

[ 1995, c. 555, §1 (AMD) .]

3. Plan of action. The state air search and rescue plan must provide a plan of action for search and rescue that will mobilize all state and federal agencies that can contribute in those emergencies and inform all state and federal agencies that request to be informed of any air search operation, in accordance with agreements reached in advance. The plan may include utilization of the Maine Wing Civil Air Patrol to coordinate and control specific air search operations. The plan must provide that its first objective is saving human life and rendering prompt aid to survivors.

[ 1995, c. 555, §1 (AMD) .]

4. Authority. The Chief of the State Police is responsible for the execution and overall coordination of air search and rescue efforts initiated in support of the air search and rescue plan by the Maine Wing Civil Air Patrol and those state and federal agencies that are designated in the plan to play a role in emergencies.

A. [1995, c. 504, Pt. B, §6 (RP).]

A-1. The Chief of the State Police may delegate authority for overall coordination of air search and rescue efforts to a commissioned officer within the Bureau of State Police. [1995, c. 555, §1 (NEW).]

B. [1995, c. 555, §1 (RP).]

C. [1995, c. 555, §1 (RP).]

[ 1995, c. 555, §1 (AMD) .]

SECTION HISTORY

1977, c. 678, §48 (NEW). 1981, c. 41, (RPR). 1985, c. 610, (AMD). 1989, c. 489, §§1,2 (AMD). 1995, c. 504, §B6 (AMD). 1995, c. 555, §1 (AMD).









TITLE 7: AGRICULTURE AND ANIMALS

Part 1: ADMINISTRATION

Chapter 1: DEPARTMENT OF AGRICULTURE, CONSERVATION AND FORESTRY

7 §1. Department of Agriculture, Conservation and Forestry

The Department of Agriculture, Conservation and Forestry, is established and is maintained for the improvement of agriculture and the advancement of the interests of husbandry. The Department of Agriculture, Conservation and Forestry is referred to in this Title as the "department" and consists of the Commissioner of Agriculture, Conservation and Forestry, in this Title called the "commissioner," and the following: the Board of Pesticide Control, the Maine Milk Commission, the Maine Potato Board, the Seed Potato Board, the Harness Racing Commission and the Board of Veterinary Medicine. The commissioner is appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over agriculture matters and to confirmation by the Legislature, and holds office during the pleasure of the Governor. The commissioner is entitled to receive actual expenses incurred in the performance of the commissioner's official duties. The commissioner may employ such clerical labor as may be required, subject to the Civil Service Law, and may expend such sums for postage, telephone, telegraph and other general office expenses as may be necessary in the performance of the commissioner's duties, the same to be paid out of any money appropriated by the Legislature for such purpose. [2009, c. 369, Pt. A, §20 (AMD); 2011, c. 657, Pt. W, §§5, 6 (REV).]

SECTION HISTORY

1965, c. 253, §§1-3 (AMD). 1965, c. 421, §§3,4 (AMD). 1967, c. 476, §13 (AMD). 1969, c. 504, §15 (AMD). 1971, c. 490, §§1,3 (AMD). 1971, c. 594, §1 (AMD). 1973, c. 95, §1 (AMD). 1973, c. 537, §5 (AMD). 1973, c. 788, §29 (AMD). 1975, c. 444, §1 (AMD). 1975, c. 477, §1 (AMD). 1975, c. 771, §96 (RPR). 1979, c. 731, §§2,3 (AMD). 1983, c. 308, §§1,14 (AMD). 1985, c. 785, §B42 (AMD). 1987, c. 435, §2 (AMD). 1991, c. 837, §A12 (AMD). 1995, c. 502, §C3 (AMD). 1995, c. 693, §3 (AMD). 2009, c. 369, Pt. A, §20 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV).



7 §1-A. Legislative intent

The Legislature finds agriculture to be a major industry in the State, contributing substantially to the state's overall economy, essential to the maintenance and strengthening of rural life and values and necessary to the preservation of the health, safety and welfare of all of the people of this State. [1979, c. 731, §4 (NEW).]

The survival of the family farm is of special concern to the people of the State, and the ability of the family farm to prosper, while producing an abundance of high quality food and fiber, deserves a place of high priority in the determination of public policy. For this purpose there is established the Department of Agriculture, Conservation and Forestry. [1979, c. 731, §4 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1979, c. 731, §4 (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §1-B. Preservation of rural life and values; joint responsibility

The Legislature finds there has been a dramatic increase of interest in rural living and small and part-time farming; that a high proportion of the population in rural areas is poor, elderly and underemployed; agriculture is significant to the State's economy and that a prospering, stable rural community contributes to the rural quality of life, the preservation of productive farm, farmlands and open space. [RR 1991, c. 2, §21 (COR).]

The Legislature finds that programs that improve the employment opportunity, rural skills, food supply, health and nutrition of the rural people of Maine will improve the economy of Maine and improve the rural quality of life and the health of people and are therefore in the public interest. [RR 1991, c. 2, §21 (COR).]

The Legislature further finds the preservation of rural life and values in the State to be the joint responsibility of all public agencies, local, state and federal, whose policies and programs substantially impact the economy and general welfare of people who reside in rural Maine, such as the development and implementation of programs that assist in the maintenance of family farms, provide specialized opportunities for education and technical training and improve health and nutrition. The state agencies in addition to the department include, but are not limited to, the Department of Education, Department of Health and Human Services, Department of Labor and the Department of Agriculture, Conservation and Forestry. [RR 1991, c. 2, §21 (COR); 2003, c. 689, Pt. B, §6 (REV); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1983, c. 532, §1 (NEW). 1989, c. 700, §A29 (AMD). RR 1991, c. 2, §21 (COR). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. W, §5 (REV).



7 §2. -- duties

The commissioner is the chief executive charged with the enforcement of all statutes delegating responsibility to him or the department and shall be vigilant in discovering violations thereof and making complaint to the proper authorities. He shall by personal observation, investigation and correspondence acquaint himself with the methods and wants of practical husbandry, the means of fertilization and the adaptation of various products to the soils and climate of the State and with the progress of scientific and practical agriculture elsewhere, with a view to the more complete development of the natural resources of the State. He shall gather statistics of information concerning agriculture and publish the same annually. He shall assist the farmers of the State, in so far as is practicable, to secure farm help and to promote increased production of farm crops through the selection, the growing and the dissemination of superior strains of seeds. He shall make and preserve a full record of all rules and regulations promulgated under this Title, and all payments and expenses incurred hereunder, and all other transactions performed by him in the discharge of his duties. He shall collect the legal and usual fees payable to him by virtue of his office and shall pay them over forthwith to the Treasurer of State. [1979, c. 731, §5 (AMD).]

The commissioner shall be the chief administrative officer of the department. He shall have the following duties in addition to those specified in this section: [1971, c. 594, §2 (NEW).]

1. Budget. Prepare a budget for the department.

[ 1971, c. 594, §2 (NEW) .]

2. Personnel. Transfer personnel within the department to insure the efficient utilization of department personnel.

[ 1971, c. 594, §2 (NEW) .]

3. Purchases. Coordinate the purchase and use of all department equipment.

[ 1971, c. 594, §2 (NEW) .]

4. Review. Review the function and operation of the divisions to insure that overlapping functions and operations are eliminated.

[ 1971, c. 594, §2 (NEW) .]

5. Report. Report and make recommendations to the Governor and Legislature with respect to methods of stimulating and encouraging the growth and modernization of agricultural enterprises in this State. The report must be submitted to the Governor and the joint standing committee of the Legislature having jurisdiction over agriculture matters no later than December 1st of each even numbered year. For purposes of obtaining information, the Department of Agriculture, Conservation and Forestry may hold public hearings throughout the State, after giving public notice of the public hearings.

[ 1991, c. 837, Pt. A, §13 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

The commissioner does not have authority to exercise or interfere with the exercise of any discretionary statutory authority granted to the following, which authority is exclusively within the specific board, bureau, agency, commission, committee or other governmental unit: the Maine Milk Commission, the Seed Potato Board, the Harness Racing Commission, the Maine Potato Board, the Board of Veterinary Medicine and the Board of Pesticide Control. [1995, c. 693, §4 (AMD).]

In addition, the commissioner shall be concerned with the quality of life of Maine farmers and rural communities. The commissioner shall promote: farm financing and rural development proposals; conservation and preservation of agricultural lands; increased and improved production of beef, poultry, sheep, dairy beef and other livestock; expanded and improved production of potatoes, fruits and other vegetables and horticultural ventures; coordinated foreign and domestic marketing of Maine agricultural products; in conjunction with the university, crop development and integrated pest management; and conservation of nonrenewable energy resources and utilization of renewable energy resources in conjunction with the Governor's Energy Office. To accomplish these objectives, the commissioner is authorized for, or on behalf of, Maine's farmers and rural community: to engage in research and educational programs; to participate directly or indirectly in programs to encourage and enable individuals to enter agricultural or other rural enterprises; to institute litigation or upon request to represent farmers or other members of the rural community in litigation where the commissioner determines that such litigation may be beneficial to agricultural industry as a whole; and to exercise all other powers of an agency of State Government. The commissioner may study such issues and, consistent with statute, take such actions either individually, for, or on behalf of, the State's farmers or rural residents, or jointly with such other persons, agencies or organizations as the commissioner determines may benefit the State's farmers and rural communities. To further accomplish these objectives, the commissioner is authorized beginning July 1, 1991, on behalf of the State's rural community, to administer food assistance programs including the receipt, distribution and administration of federal and state funds, including block grants, for food assistance. [2011, c. 655, Pt. MM, §5 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

The commissioner may prepare and distribute printed and audio-visual materials on matters within his statutory jurisdiction. There is established within the department a revolving fund to cover the printing and distribution costs of these materials. The commissioner shall fix the prices at which publications of the department may be sold or delivered. The department shall retain, without charge, an appropriate number of each publication for complimentary distribution. Income from the sale of publications that were charged to the revolving fund and any other moneys the commissioner may receive, from whatever source, consistent with the purposes of this section, shall be credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of the revolving funds. [1983, c. 10, §1 (NEW).]

The commissioner shall review proposed laws and rules that affect agricultural activity for their impact on soil tillage and animal grazing practices and their impact on the storage and use of animal manures and chemical fertilizers. The commissioner shall analyze the qualitative and quantitative impacts of proposed laws and rules that affect agricultural activity and present the analysis in public testimony to the Legislature on the proposed laws and rules. [1989, c. 836, §1 (NEW).]

SECTION HISTORY

1971, c. 594, §2 (AMD). 1973, c. 95, §2 (AMD). 1973, c. 598, §1 (AMD). 1975, c. 444, §2 (AMD). 1975, c. 477, §2 (AMD). 1975, c. 584, (AMD). 1979, c. 731, §§5-7,19 (AMD). 1981, c. 372, (AMD). 1983, c. 10, §1 (AMD). 1983, c. 308, §§2,14 (AMD). 1989, c. 501, §DD18 (AMD). 1989, c. 701, §§1,6 (AMD). 1989, c. 836, §1 (AMD). 1989, c. 878, §B7 (AMD). 1991, c. 9, §I6 (AMD). 1991, c. 837, §A13 (AMD). 1995, c. 693, §4 (AMD). 2011, c. 655, Pt. MM, §5 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2011, c. 657, Pt. W, §5 (REV).



7 §2-A. Hunters for the Hungry Program; acceptance of donations (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §C1 (NEW). 2003, c. 414, §B11 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 614, §2 (RP).



7 §2-B. Rural Rehabilitation Operating Fund

The Rural Rehabilitation Operating Fund is established as a nonlapsing fund in the Department of Agriculture, Conservation and Forestry to be used for the administrative expenditures incurred in the operation of the Rural Rehabilitation Trust Fund and the issuance of scholarships and loans from that trust fund. The Rural Rehabilitation Operating Fund must receive all interest earned on the trust fund balance and any interest collected on outstanding loans receivable. Unexpended balances in the Rural Rehabilitation Operating Fund at the end of a fiscal year may not lapse, but are carried forward to the next fiscal year to be used for the same purpose. [1999, c. 401, Pt. H, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1999, c. 401, §H1 (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §3. Bureaus and divisions

The commissioner may establish and organize such bureaus and divisions in the department as he deems necessary and may incorporate the commissions, boards and committees of the department within these bureaus and divisions. The commissioner may issue such administrative orders as he deems necessary to carry out the functions of the department. [1979, c. 731, §8 (RPR).]

Directors are unclassified employees and are appointed by the commissioner. [2005, c. 337, §3 (NEW); 2005, c. 337, §4 (AFF).]

SECTION HISTORY

1967, c. 300, §1 (AMD). 1971, c. 594, §3 (RPR). 1973, c. 598, §2 (RPR). 1979, c. 731, §8 (RPR). 2005, c. 337, §3 (AMD). 2005, c. 337, §4 (AFF).



7 §4. Rules of construction

The word "person" as used in this Title shall be construed to import both the singular and the plural, as the case demands, and shall include corporations, companies, societies and associations. When construing and enforcing this Title, the act, omission or failure of any officer, agent or other person acting for or empowered by any corporation, company, society or association within the scope of his employment or office, shall in every case be deemed to be the act, omission or failure of such corporation, company, society or association as well as that of the person.



7 §5. Deputies

The commissioner may appoint and fix the compensation of those deputies that in the commissioner's judgment are required to assist and enable the commissioner to carry out all laws, the execution of which is entrusted to the commissioner. These deputies hold office during the pleasure of the commissioner. [1997, c. 643, Pt. NN, §3 (AMD).]

SECTION HISTORY

1975, c. 771, §97 (AMD). 1979, c. 731, §9 (AMD). 1995, c. 502, §C4 (AMD). 1997, c. 643, §NN3 (AMD).



7 §6. Farmers' institutes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 594, §4 (RP).



7 §7. Dairymen's conference (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 594, §4 (RP).



7 §8. Horticultural and dairy work

The commissioner shall aid and assist societies and associations organized and established for the advancement of pomology, horticulture and dairy work, and societies devoted to the interests of the pure breeding of stock of all kinds.



7 §9. Cooperative agreements

The commissioner may enter into agreements or cooperative arrangements with a state or federal agency or with any person, firm or corporation for the purpose of controlling diseases of plants and domestic animals, advertising and increasing the sale and consumption of Maine food products or disseminating information concerning the grade, quality or condition of same, and supplying inspection and grading services with respect to such food products. He may receive, administer and disburse any funds or contributions from such state or federal agency, person, firm or corporation, either independently or in conjunction with state funds allocated to said purpose. Funds so contributed shall not lapse at the end of any fiscal year but shall be carried forward to be used for the purpose originally intended. [1973, c. 44, (AMD).]

SECTION HISTORY

1973, c. 44, (AMD).



7 §10. Biennial report (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §98 (AMD). 1991, c. 837, §A14 (RP).



7 §11. Annual account of expenditures

The commissioner shall render on the first day of July of each year a detailed and itemized account of all expenses of his office, of all institutes held and of all moneys paid out for employees under the provisions hereof, all sums of money paid for prizes on exhibits and for all other purposes. For this purpose he shall keep necessary books in which an account of all moneys received and expended shall be entered, which books shall be open to public inspection.



7 §12. Rules and standards

The commissioner shall adopt, consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, rules for carrying out this Title and all other statutes delegating responsibility to him or the department. He may fix standards of purity, quality or strength when such standards are not specified or fixed by law, and shall publish them together with such other information concerning articles of commercial feeding stuff, commercial fertilizer, drug or food as he may deem to be of public benefit. [1983, c. 308, §§ 3, 14 (AMD).]

SECTION HISTORY

1973, c. 598, §3 (AMD). 1977, c. 694, §41 (AMD). 1983, c. 308, §§3,14 (AMD).



7 §12-A. Emergency rules

Notwithstanding Title 5, section 8054, subsection 3, an emergency rule adopted under any of the provisions of chapter 201, 301, 303, 305, 401, 403, 405-A, 409, 411 or 525 may be renewed when the commissioner determines that the circumstances creating the emergency continue to exist. Emergency rules may be renewed for successive 90-day periods under this section until the department has a reasonable opportunity to conduct rulemaking pursuant to Title 5, chapter 375. [1991, c. 785, §1 (NEW).]

SECTION HISTORY

1991, c. 785, §1 (NEW).



7 §13. Enforcement

The commissioner shall diligently enforce all provisions of this Title and all other statutes delegating responsibility to him or the department and shall be entitled to and shall receive the assistance of the Attorney General and of the several county attorneys. He may recover the penalties imposed for violations of this Title and Title 32, chapter 27 in a civil action brought in his own name, the venue to be as in other civil actions, and if he prevails in any such action, shall recover full costs, or he may prosecute for violations hereof by complaint or indictment, and such prosecution shall be commenced in the county in which the offense was committed. [1983, c. 308, §§ 4, 14 (AMD).]

For the purposes of chapter 103, subchapter X, notwithstanding the provisions of the District Court Civil Rules, Rule 80E, paragraph (b), the commissioner may obtain an administrative inspection warrant upon demonstrating the statutory or other authority pursuant to which he is authorized to conduct inspections, the premises to be inspected, the purpose of the inspection and that the inspection sought is reasonable and represents a minimal intrusion in furtherance of a legitimate governmental obligation of the department. This demonstration shall be deemed to be a demonstration of probable cause. [1981, c. 513, §1 (NEW).]

SECTION HISTORY

1973, c. 598, §4 (AMD). 1981, c. 513, §1 (AMD). 1983, c. 308, §§4,14 (AMD).



7 §14. Hearings on violations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 494, §5 (AMD). 1973, c. 598, §5 (AMD). 1977, c. 694, §42 (AMD). 1983, c. 308, §§5,14 (AMD). 2005, c. 512, §1 (RP).



7 §15. Jurisdiction; disposal of fines

The District Court and the Superior Court shall have concurrent jurisdiction of actions brought for the recovery of penalties imposed by this Title, Title 17, chapter 43 and Title 32, chapter 27, and of prosecutions for violations hereof. All fines received under this Title and Title 32, chapter 27 shall accrue to the Treasurer of State for deposit in the General Fund. [1973, c. 598, §61 (AMD).]

SECTION HISTORY

1973, c. 598, §6 (AMD).



7 §16. Penalties

Unless a specific penalty has otherwise been provided, a person, firm, partnership or corporation that violates a provision of this Title or a rule adopted pursuant to this Title commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged. [2001, c. 421, Pt. B, §2 (RPR); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

1977, c. 696, §54 (RPR). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B2 (RPR).



7 §17. Investigation authorized

In addition to duties expressly authorized in this Title, the commissioner may, upon complaint or for other reasonable cause, investigate any farm operation, method or practice with respect to animal waste in order to determine whether such operation, method or practice may have an adverse effect upon waters of the State as defined in Title 38, section 361-A, subsection 7. [2005, c. 382, Pt. B, §1 (AMD).]

When in the opinion of the commissioner such adverse effects are evident, he shall bring such fact to the attention of the appropriate individuals and agencies empowered to restrain such practices and equipped to provide assistance which may bring about necessary improvements in the operation, method or practice cited. The cost of such investigation shall be borne by the State. [1973, c. 541, (NEW).]

SECTION HISTORY

1973, c. 541, (NEW). 2005, c. 382, §B1 (AMD).



7 §18. Connectors (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 869, §C1 (NEW). 1989, c. 876, §B2 (NEW). 1991, c. 415, §1 (RPR). 1991, c. 833, §§1,2 (AMD). 1993, c. 341, §§1,2 (AMD). 1993, c. 341, §8 (AFF). 1993, c. 743, §§1,2 (AMD). 1995, c. 480, §1 (RP).



7 §18-A. Connectors (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 341, §3 (NEW). 1993, c. 743, §3 (AMD). 1995, c. 480, §2 (RP).



7 §18-B. Ring holding devices

A person may not sell or offer for sale products in containers connected by a separate holding device constructed of plastic rings with at least one hole larger than 1 3/4 inches in diameter, unless the device decomposes by photodegradation, chemical degradation or biodegradation within a reasonable period of time upon exposure to the elements, in accordance with regulations adopted by the United States Environmental Protection Agency, effective September 1, 1994 and codified at 40 Code of Federal Regulations, Part 238. [1995, c. 480, §3 (NEW).]

SECTION HISTORY

1995, c. 480, §3 (NEW).



7 §19. Holding of real estate

The commissioner may accept, hold, administer, retain and dispose of interests in real estate in order to further the purposes of this Title. [2001, c. 548, §3 (AMD).]

SECTION HISTORY

1991, c. 415, §2 (NEW). 2001, c. 548, §3 (AMD).



7 §20. Confidential information

1. Types of information. Information provided to the department voluntarily or to fulfill reporting requirements is designated as confidential for the purposes of Title 1, section 402, subsection 3, paragraph A if:

A. The person to whom the information belongs or pertains has requested that it be designated as confidential; and [1999, c. 140, §1 (NEW).]

B. The department has determined that failure to designate the information as confidential would provide competitors an opportunity to obtain business or competitive advantage over the person to whom the information belongs or pertains or would result in loss or other significant detriment to that person. [1999, c. 140, §1 (NEW).]

Summary reports of information designated as confidential may be published using aggregate data that does not reveal the activities of an individual person or firm.

[ 1999, c. 140, §1 (NEW) .]

SECTION HISTORY

1999, c. 140, §1 (NEW).






Chapter 2: INTEREST IN AGRICULTURAL LAND

7 §31. Title

This chapter shall be known and may be cited as the "Agricultural Land Interest Act." [1983, c. 396, §1 (NEW).]

SECTION HISTORY

1983, c. 396, §1 (NEW).



7 §32. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 396, §1 (NEW).]

1. AFIDA. "AFIDA" means the Agricultural Foreign Investment Disclosure Act of 1978, United States Code, Title 7, Section 3501, et seq.

[ 1983, c. 396, §1 (NEW) .]

2. Agricultural land. "Agricultural land" means any land in Maine which is used or capable of use without substantial modification for production of agriculturally related products including, but not limited to, crops, livestock, poultry, dairy products and sod.

[ 1983, c. 396, §1 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or his authorized agents.

[ 1983, c. 396, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4. Family farm corporation. "Family farm corporation" means a corporation founded for the purpose of farming and the ownership of agricultural land; the majority of the voting stock must be held by, and a majority of the shareholders must be, persons or the spouses of persons related to each other within the 3rd degree of kindred and at least one of the related persons must reside on or actively operate the farm; and none of the shareholders may be a corporation. A family corporation does not cease to qualify as such by reason of any bequest of voting stock.

[ 1983, c. 396, §1 (NEW) .]

5. Farm partnership. "Farm partnership" means an association of 2 or more individuals formed for the purpose of farming.

[ 1983, c. 396, §1 (NEW) .]

6. Interest in land. "Interest in land" means all forms of direct or indirect ownership of land, except:

A. Contingent future interests; [1983, c. 396, §1 (NEW).]

B. Noncontingent future interests which do not become possessory upon the termination of the present possessory estate; and [1983, c. 396, §1 (NEW).]

C. Surface or subsurface easements and rights-of-way used for a purpose unrelated to agricultural production. [1983, c. 396, §1 (NEW).]

[ 1983, c. 396, §1 (NEW) .]

SECTION HISTORY

1983, c. 396, §1 (NEW). 2011, c. 657, Pt. W, §6 (REV).



7 §33. Report required

1. Conditions requiring report. Any corporation or partnership which, on its own behalf or acting as a fiduciary or trustee on behalf of another, holds, acquires or transfers any interest in agricultural land shall submit an annual report to the commissioner not later than 90 days after January 1st or the date of that acquisition or transfer, whichever is earlier.

[ 1983, c. 396, §1 (NEW) .]

2. Contents of report. The report shall be in such form as the commissioner may require and shall contain:

A. The legal name and address of the corporation or partnership filing and type of legal entity; [1983, c. 396, §1 (NEW).]

B. The nature of the interest in agricultural land which that corporation or partnership has acquired or transferred and the date of that activity; [1983, c. 396, §1 (NEW).]

C. The legal description and acreage of the agricultural land; [1983, c. 396, §1 (NEW).]

D. The use of the agricultural land at the date of acquisition or transfer and the use to which the land shall be put by the person acquiring it; [1983, c. 396, §1 (NEW).]

E. The appraised value of the agricultural land and the consideration given; [1983, c. 396, §1 (NEW).]

F. The name, address and type of legal entity of the person from whom acquired or to whom transferred; and [1983, c. 396, §1 (NEW).]

G. Such other information as the commissioner may require by regulation adopted in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375. [1983, c. 396, §1 (NEW).]

[ 1983, c. 396, §1 (NEW) .]

3. AFIDA report. A corporation or partnership may fulfill the reporting requirement of this section by submitting a copy of its federal AFIDA report.

[ 1983, c. 396, §1 (NEW) .]

SECTION HISTORY

1983, c. 396, §1 (NEW).



7 §34. Exemptions

1. Family farm corporation or partnership. A family farm corporation or farm partnership as defined in section 32 shall not be required to comply with the reporting requirements in section 33.

[ 1983, c. 396, §1 (NEW) .]

2. Ten-acre exemption. A corporation or partnership owning less than 10 acres of land, which is the subject of a single acquisition or transfer, is not required to comply with the reporting requirements in section 33.

[ 1983, c. 396, §1 (NEW) .]

SECTION HISTORY

1983, c. 396, §1 (NEW).



7 §35. Regulations

The commissioner may prescribe regulations in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, for carrying out the purposes of this chapter. [1983, c. 396, §1 (NEW).]

SECTION HISTORY

1983, c. 396, §1 (NEW).



7 §36. Penalties

1. Violation. Any corporation or partnership subject to this chapter which violates this law or the regulations adopted thereunder or which submits a report which contains information that is false or misleading shall be subject to a civil penalty, payable to the State, of not more than $50 for each day of the violation.

[ 1983, c. 396, §1 (NEW) .]

2. Warning. A corporation or partnership subject to this chapter which does not comply with the law in a timely fashion shall first receive a written warning from the Department of Agriculture, Conservation and Forestry which will require presentation of the information within 30 days. After the 30-day notice period is expired, penalties described in subsection 1 shall be imposed.

[ 1983, c. 396, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1983, c. 396, §1 (NEW). 2011, c. 657, Pt. W, §5 (REV).






Chapter 2-A: AGRICULTURAL LAND AND ADJACENT DEVELOPMENT

7 §41. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §42. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §43. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §44. Proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1987, c. 861, §§9,10 (AMD). 1989, c. 478, §4 (RP).



7 §45. Disclosure required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §46. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §47. Variance (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §48. Enforcement and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).



7 §49. Other laws not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 650, (NEW). 1989, c. 478, §4 (RP).






Chapter 2-B: REGISTRATION OF FARMLAND

7 §51. Purpose

The Legislature finds that the public health, safety and welfare is threatened when land immediately adjacent to farmland is developed for human habitation. This development and the uses incident to it are inconsistent with various activities commonly engaged in on farmland, such as the application of agricultural chemicals. The Legislature declares that the purposes of this chapter are: [1989, c. 478, §1 (NEW).]

1. Health impacts. To minimize any health or other adverse impacts which common agricultural activities may have on the occupants of land adjacent to farmland;

[ 1989, c. 478, §1 (NEW) .]

2. Agricultural activities. To protect the ability of farmers to engage in common agricultural activities with minimal potential for causing harm to their neighbors;

[ 1989, c. 478, §1 (NEW) .]

3. Full land use. To permit the owners of both farmland and adjacent land to maintain to the highest degree possible the full use and enjoyment of their land, but to recognize the importance of agriculture to the economic and social welfare of the State;

[ 1989, c. 478, §1 (NEW) .]

4. Production capacity. To conserve agricultural production capacity for present needs and for the future;

[ 1989, c. 478, §1 (NEW) .]

5. Harmony. To promote harmony between agriculture and adjacent nonfarm development;

[ 1989, c. 478, §1 (NEW) .]

6. Responsibility. To recognize the mutual responsibility of agricultural operators and persons siting nonfarm development adjacent to farmland to take steps to accommodate each other's concerns and the public interest;

[ 1989, c. 478, §1 (NEW) .]

7. Public records. For purposes of administering this regulatory program, to create in each municipality and each county registry of deeds a register of farmland which will provide a public record and enable disclosure to potential buyers of real estate and the public regarding the existence of active farming operations in the community that may be incompatible with residential development on lands in the immediate vicinity; and

[ 1989, c. 478, §1 (NEW) .]

8. Distance. When farmland is registered for the application of agricultural chemicals, to provide some accommodation for that activity and for adjacent nonfarm developments by distancing them from each other and by providing a reasonable setback for new residential and other particularly sensitive types of development from actively used agricultural land.

[ 1989, c. 478, §1 (NEW) .]

SECTION HISTORY

1989, c. 478, §1 (NEW).



7 §52. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 478, §1 (NEW).]

1. Abutting land. "Abutting land" means real estate that shares a common boundary, or portion of a boundary, with land that is held in common ownership with land registered or being considered for registration under this chapter when the abutting real estate is within 50 feet of the land registered or being considered for registration. Abutting land includes, but is not limited to, land separated by a road and within 50 feet of land that is held in common ownership with land registered or being considered for registration under this chapter.

[ 2011, c. 608, §1 (AMD) .]

2. Agricultural chemicals. "Agricultural chemicals" means fungicides, insecticides, herbicides, and other pesticides.

[ 1989, c. 478, §1 (NEW) .]

3. Commercial farming. "Commercial farming" means the production of anyfarm product with the intent that that farm product be sold or otherwise disposed of to generate income.

[ 2007, c. 649, §1 (AMD) .]

3-A. Farm product. "Farm product" means those plants and animals useful to humans and includes, but is not limited to, forages and sod crops, grains and food crops, dairy products, poultry and poultry products, bees, livestock and livestock products and fruits, berries, vegetables, flowers, seeds, grasses, Christmas trees and other similar products.

[ 2011, c. 608, §2 (AMD) .]

4. Farmland. "Farmland" means any tract or tracts of land used for commercial farming:

A. That consists of 5 or more contiguous acres; [1989, c. 478, §1 (NEW).]

B. That has produced a gross annual farming income of at least $2,000 per year from the sales value of farm products in one of the 2, or 3 of the 5, calendar years preceding the date of application for registration under this chapter; and [2011, c. 608, §3 (AMD).]

C. [2011, c. 608, §3 (RP).]

D. That is land on which a farm product is produced. [2011, c. 608, §3 (AMD).]

"Farmland" does not include land used for woodlots, homes, farm buildings, roads, lawns or any area covered with noncrop vegetation that borders abutting land.

[ 2011, c. 608, §3 (AMD) .]

5. Inconsistent development or use. "Inconsistent development or use":

A. Means development or use of land which:

(1) Is initiated after the registration of the abutting farmland under this chapter;

(2) Takes place upon abutting land within 100 feet of registered farmland; and

(3) Is of any of the following kinds or is used for any of the following purposes:

(a) Residential buildings;

(b) Public and private wells, drinking water springs and water supply intake points;

(c) School buildings and any playgrounds, athletic fields or other school facilities designed for use by children in the vicinity of school buildings;

(d) Commercial establishments dispensing or selling food; and

(e) Public and commercial campgrounds and picnic areas; and [1989, c. 478, §1 (NEW).]

B. Does not include any:

(1) Expansion of an existing use, provided that, when the existing use includes a building, the expansion does not increase the total floor area of the building by more than 100% and the expansion is no closer to the registered farmland than is the existing building; or

(2) Replacement or reconstruction of an existing building or structure which is damaged or destroyed by fire or other casualty and which is replaced or reconstructed within 2 years of such damage or destruction. [1989, c. 478, §1 (NEW).]

[ 1989, c. 478, §1 (NEW) .]

6. Incompatible use. "Incompatible use" means the development or use of abutting land for a well, drinking water spring or water supply intake point when that use is initiated on abutting land that is within 50 feet of farmland after that farmland has been registered under this chapter.

[ 2011, c. 608, §4 (NEW) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2007, c. 649, §§1, 2 (AMD). 2011, c. 608, §§1-4 (AMD).



7 §53-A. Eligibility

Any owner who intends to register land as farmland pursuant to section 53-B shall: [1989, c. 478, §1 (NEW).]

1. Application. Submit an application for review by the soil and water conservation district in which the land is located in accordance with the provisions of Title 12, section 6-A. The owner shall use an application provided by the department; and

[ 2011, c. 608, §5 (AMD) .]

2. Notice of intent. Give notice of intent to register to all abutting landowners, as indicated on municipal or state tax records, a minimum of 15 days prior to submitting registration materials under section 53-B or 53-I. Abutters must be notified on a form provided by the department.

[ 2011, c. 608, §5 (AMD) .]

3. Farm and Open Space Tax Law.

[ 2011, c. 608, §5 (RP) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §5 (AMD).



7 §53-B. Registration in 1990 and 1991

An owner of land may register any designated portion of that land that qualifies as farmland under this chapter as follows. [2011, c. 608, §6 (AMD).]

1. Registration dates. Registration must occur between June 1st and June 15th of 1990 or 1991.

[ 2011, c. 608, §6 (AMD) .]

2. Place of registration. Registration must occur in the office of the municipality in which the land is located. In the event there is no official municipal office, the registration must take place with the town assessor. In the event the farmland is located in the unorganized territory, the registration must take place in the office of the county in which the land is located.

[ 2011, c. 608, §6 (AMD) .]

3. Effective date. A registration takes effect 15 days after receipt of notice by the municipality and abutting owners. If review proceedings are initiated under section 54, the registration is effective when upheld by the municipality.

[ 2011, c. 608, §6 (AMD) .]

4. Duration. A registration made under this chapter within the time frame provided under subsection 1 that has not been withdrawn in accordance with section 53-E remains in effect until April 1, 2013. To maintain registration under this chapter after April 1, 2013, a landowner must initially renew registration of the farmland in accordance with subsection 6 and every 5 years thereafter in accordance with section 53-I, subsection 4.

[ 2011, c. 608, §6 (AMD) .]

5. Registry of deeds. A copy of the municipal or county registration and any withdrawal bearing the certification of a notary public that the copy is a true and accurate copy must be recorded in the registry of deeds of the county in which the registered farmland or any abutting property is located, and must be indexed in the Grantor index under the entry "Farmland" and filed under "F."

[ 2011, c. 608, §6 (AMD) .]

6. Renewal. To renew a registration of farmland that was registered within the time frame provided under subsection 1, the landowner must submit to the department a copy of the notarized registration recorded with the registry of deeds under subsection 5 and comply with the renewal requirements under section 53-I, subsection 4.

A landowner who is unable to demonstrate compliance with all registration requirements under this section may apply for registration under section 53-I but after April 1, 2013 is no longer protected from inconsistent development under section 56, subsection 1.

[ 2011, c. 608, §6 (NEW) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §6 (AMD).



7 §53-C. Registration contents and purpose

The purpose of a registration is to provide a public record of the existence of actively used farmland in order to assist public disclosure and the setback of inconsistent development under section 56. A registration must include: [2011, c. 608, §7 (AMD).]

1. Landowner. The name and address of the landowner;

[ 1989, c. 478, §1 (NEW) .]

2. Certification. Certification by the applicable soil and water conservation district that the land is farmland in accordance with the provisions of Title 12, section 6-A;

[ 1989, c. 478, §1 (NEW) .]

3. Farm and open space classification.

[ 2011, c. 608, §7 (RP) .]

4. Crops. The types of farm products that are grown on the farmland to be registered;

[ 2011, c. 608, §7 (AMD) .]

5. Acreage. The acreage of farmland to be registered;

[ 1989, c. 478, §1 (NEW) .]

6. Income.

[ 2011, c. 608, §7 (RP) .]

7. Maps. A copy of the municipal tax map, when available, and a statement of the tax parcel number or numbers that include the land at issue and any other maps needed to clearly show the location of the land, including a depiction of the distance between areas producing farm products and any property boundary within 100 feet for farmland registered within the time frame provided under section 53-B, subsection 1 and 50 feet for farmland registered pursuant to section 53-I;

[ 2011, c. 608, §7 (AMD) .]

8. Deed. A copy of the registrant's deed; and

[ 1989, c. 478, §1 (NEW) .]

9. Abutter. The names and addresses of each abutting landowner to whom notice is being sent pursuant to section 53-D.

[ 1989, c. 478, §1 (NEW) .]

Records of registered farmland must be maintained by each municipality and county registry of deeds in accordance with the provisions of this chapter. Registration must be on forms provided by the department. [2011, c. 608, §7 (AMD).]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §7 (AMD).



7 §53-D. Notice of registration

An owner registering land as farmland shall notify all abutting landowners, as indicated on municipal or state tax records, by sending to the abutting landowners a statement of registration provided by the department. The owner shall send notification by certified mail, return receipt requested, within 2 days of submitting the registration in accordance with section 53-B, subsection 2. [1989, c. 478, §1 (NEW).]

SECTION HISTORY

1989, c. 478, §1 (NEW).



7 §53-E. Withdrawal

An owner of farmland shall withdraw from registration any farmland that no longer qualifies for registration under this chapter. An owner of registered farmland may withdraw farmland from registration at any time by filing a written notice of withdrawal in the office in which the farmland was registered and filing a notarized copy of the withdrawal notice for recording with the registry of deeds in the county or counties where the registration was recorded. Portions of a registered tract of farmland may be withdrawn. Withdrawal from registration under this chapter does not constitute withdrawal from classification under the Farm and Open Space Tax Law, Title 36, chapter 105, subchapter 10. Any abutter must be notified in the manner provided in section 53-D using a form provided by the department. [2011, c. 608, §8 (AMD).]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §8 (AMD).



7 §53-F. Municipal registry (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §9 (RP).



7 §53-G. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §10 (RP).



7 §53-H. Forms

Forms provided by the department shall contain information to clarify the provisions of this chapter as follows. [1989, c. 478, §1 (NEW).]

1. Application. The application shall include an outline of the registration process and indicate the information necessary for certification under section 53-A.

[ 1989, c. 478, §1 (NEW) .]

2. Registration. The registration form shall include an outline of the registration process, adequate space for the applicant to enter the components required by section 53-C and a separate sheet of information useful in filling out the form.

[ 1989, c. 478, §1 (NEW) .]

3. Notice of intent. A notice of intent shall include a list of permitted uses, a list of precluded uses, the name of a contact person who can provide more information and an outline of the registration process and the remedies available to the abutter.

[ 1989, c. 478, §1 (NEW) .]

4. Notice to abutter. A notice to abutters shall include a list of permitted uses, a list of precluded uses, an outline of the remedies available to the abutter and a copy of the registration form.

[ 1989, c. 478, §1 (NEW) .]

5. Notice of withdrawal. A notice of withdrawal shall include a map of the area withdrawn, a map of any area remaining under registration and an indication of any impact the withdrawal has on the abutter.

[ 1989, c. 478, §1 (NEW) .]

6. Renewal. The department shall provide forms for renewal of farmland registered within the time frame provided under section 53-B, subsection 1 and forms for renewal of farmland registered pursuant to section 53-I.

[ 2011, c. 608, §11 (NEW) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §11 (AMD).



7 §53-I. Registration and renewal on or after July 1, 2012

Beginning on July 1, 2012, an owner of land may register any designated portion of that land that qualifies as farmland under this chapter by filing the information required under section 53-C with the department and the appropriate registry of deeds in accordance with this section. [2011, c. 608, §12 (NEW).]

1. Registry of deeds. Beginning on July 1, 2012, a landowner registering farmland under this chapter shall file a notarized copy of the completed registration form accompanied by the information required under section 53-C with the registry of deeds of the county or counties in which the registered farmland and any abutting property is located.

[ 2011, c. 608, §12 (NEW) .]

2. Effective date. A registration is effective upon filing with the registry of deeds under subsection 1.

[ 2011, c. 608, §12 (NEW) .]

3. Duration. A registration made under this chapter remains effective for 5 years from the effective date unless withdrawn earlier in accordance with section 53-E.

[ 2011, c. 608, §12 (NEW) .]

4. Renewal. A landowner may renew a registration under this chapter for successive 5-year periods. To renew a registration, a landowner must notify abutters as provided under section 53-A, subsection 2 and submit a completed renewal application for certification by the soil and water conservation district under Title 12, section 6-A. Upon receiving certification from the soil and water conservation district, the landowner must file a notarized copy of the renewed registration with the registry of deeds under subsection 1 and submit a copy to the department. When a landowner submits an application for renewal and a review under Title 12, section 6-A prior to a registration lapsing, the registration on that farmland remains in effect until the application for renewal is approved or denied.

[ 2011, c. 608, §12 (NEW) .]

SECTION HISTORY

2011, c. 608, §12 (NEW).



7 §54. Proceedings

Notwithstanding Title 30-A, sections 2691 and 4353, an abutting landowner or the municipality may initiate any of the following proceedings with the municipal board of appeals, or, if none, with the municipal officers. The department shall be notified of any action initiated under this section or section 57 in accordance with Title 30-A, section 4353, subsection 3. [1989, c. 478, §1 (NEW).]

1. Proceedings to determine eligibility of farmland for registration. If the eligibility of any land for registration is questioned, the owner of the farmland shall have the burden of proving to the municipal body that the farmland meets the requirements for registration under this chapter. A proceeding under this subsection must commence within 15 days of the day notice of registration is received by the party initiating the proceeding.

[ 1989, c. 478, §1 (NEW) .]

2. Proceedings to determine continued eligibility of registered farmland. Once in any 2-year period, a proceeding may be initiated to determine if the registered farmland continues to meet the requirements for registration under this chapter. The owner of registered farmland shall bear the burden of proof.

[ 1989, c. 478, §1 (NEW) .]

3. Appeals. A decision made by a municipal body under this section may be appealed by any aggrieved party as allowed by law for appeals of decisions made by a municipal board of appeals.

[ 1989, c. 478, §1 (NEW) .]

4. Assistance from department. The department shall provide technical assistance and issue written advisory opinions in connection with the determinations a municipal body must make under this section.

[ 1989, c. 478, §1 (NEW) .]

5. Order to withdraw. If the department or a municipality finds that farmland registered under this chapter is not eligible for registration, the department or municipality shall order the landowner to file for withdrawal under section 53-E.

[ 2011, c. 608, §13 (NEW) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §13 (AMD).



7 §55. Disclosure required (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §14 (RP).



7 §56. Prohibited acts

1. Inconsistent development. An owner of abutting land may not undertake or allow any inconsistent development upon or use of land within 100 feet of registered farmland that was properly registered within the time frame provided under section 53-B, subsection 1 and has been continuously and properly registered since the initial registration.

[ 2011, c. 608, §15 (AMD) .]

1-A. Incompatible use. Except as provided in section 57, an owner of abutting land may not undertake or allow an incompatible use within 50 feet of farmland properly registered under section 53-I.

[ 2011, c. 608, §15 (NEW) .]

2. Building permit. Except as provided in section 57, a municipality may not issue a building or use permit allowing any development or use that is prohibited under subsection 1 or 1-A.

[ 2011, c. 608, §15 (AMD) .]

3. Exemption. This section does not apply to:

A. For land adjacent to farmland registered within the time frame provided under section 53-B, subsection 1, a lot or parcel of land that, together with any adjoining lot or parcel in the same ownership, was one acre or less in area as of January 1, 1988; [2011, c. 608, §15 (AMD).]

A-1. For land adjacent to farmland registered pursuant to section 53-I, a lot or parcel of land that, together with any adjoining lot or parcel in the same ownership, was one acre or less in area as of January 1, 2012; [2011, c. 608, §15 (NEW).]

B. Those subdivisions for which a completed application as described in former Title 30, section 4956, subsection 2, paragraph C-1, or Title 30-A, section 4403, subsection 3, has been filed or approved in the 2 years preceding the registration; or [1989, c. 478, §1 (NEW).]

C. A lot on which inconsistent development or incompatible use has been allowed by permit granted by a state or local government in the 2 years preceding the registration. [2011, c. 608, §15 (AMD).]

[ 2011, c. 608, §15 (AMD) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §15 (AMD).



7 §57. Variance

An owner of real estate may apply to the municipal zoning board of appeals or other municipal body hearing zoning appeals, or, in the case of areas within its jurisdiction, the Maine Land Use Planning Commission, for a variance permitting an inconsistent development upon or incompatible use of land that is otherwise prohibited under section 56. Notwithstanding Title 30-A, section 4353, subsection 4, a variance may be issued if adherence to section 56 renders a parcel of land subdivided prior to registration of the farmland unusable for residential purposes. Any variance granted for such a purpose must be conditioned to provide the maximum feasible setback from the abutting registered farmland. [2011, c. 608, §16 (AMD); 2011, c. 682, §38 (REV).]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §16 (AMD). 2011, c. 682, §38 (REV).



7 §58. Enforcement and penalties

1. Enforcement. Proceedings to enforce any provision of this chapter may be brought by a municipality, county or any aggrieved person. Such proceedings may be initiated in accordance with the provisions of the Maine Rules of Civil Procedure, Rule 80B, as applicable.

[ 1989, c. 478, §1 (NEW) .]

2. Penalties. Any violation of this chapter shall be punishable as follows.

A. [2011, c. 608, §17 (RP).]

B. Any inconsistent development upon or use of land in violation of this chapter may be removed or discontinued by order of the court in a proceeding to enforce this chapter, and the court may fashion any other appropriate equitable remedy consistent with the purposes of this chapter. [1989, c. 478, §1 (NEW).]

C. Any person who violates any provisions of this chapter shall, in addition to the other provisions of this section, be subject to the civil penalties and enforcement procedures for land use laws and ordinances in Title 30-A, section 4452. [1989, c. 478, §1 (NEW).]

[ 2011, c. 608, §17 (AMD) .]

SECTION HISTORY

1989, c. 478, §1 (NEW). 2011, c. 608, §17 (AMD).



7 §59. Other laws not affected

Nothing in this chapter may affect the legal rights, remedies or liabilities of persons arising out of negligence or other wrongful acts or omissions involving the use of pesticides or other agricultural chemicals. [1989, c. 478, §1 (NEW).]

SECTION HISTORY

1989, c. 478, §1 (NEW).






Chapter 2-C: VOLUNTARY MUNICIPAL FARM SUPPORT PROGRAM

7 §60. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 301, §1 (NEW).]

1. Farm support arrangement. "Farm support arrangement" means an arrangement that meets requirements established by the department by rule under which:

A. The owner of qualified farmland grants to a municipality a qualified easement; and [2007, c. 301, §1 (NEW).]

B. The municipality obligates itself to make farm support payments. [2007, c. 301, §1 (NEW).]

[ 2007, c. 301, §1 (NEW) .]

2. Farm support payments. "Farm support payments" means annual payments by a municipality during the term of a qualified easement:

A. In an amount up to 100% of the annual property taxes assessed by that municipality against land and buildings subject to a qualified easement up to the fair market value of the easement; and [2007, c. 693, §1 (AMD).]

B. To the person against whom the property taxes are assessed. [2007, c. 301, §1 (NEW).]

[ 2007, c. 693, §1 (AMD) .]

3. Qualified easement. "Qualified easement" means an agricultural conservation easement held by a municipality on qualified farmland in that municipality that:

A. Meets standards adopted by rule by the department designed to ensure that no development other than development related to agricultural use occurs on the qualified farmland; and [2007, c. 301, §1 (NEW).]

B. Is limited to a term of not less than 20 years. [2007, c. 301, §1 (NEW).]

[ 2007, c. 301, §1 (NEW) .]

4. Qualified farmland. "Qualified farmland" means farmland that meets eligibility requirements established by the department by rule.

[ 2007, c. 301, §1 (NEW) .]

SECTION HISTORY

2007, c. 301, §1 (NEW). 2007, c. 693, §1 (AMD).



7 §60-A. Program established

1. Program. In order to protect and support local farms, preserve farmland and reduce the potential tax burdens from new development, a municipality may enter into farm support arrangements with the owners of qualified farmland.

A. A farm support arrangement must be approved by majority vote of the municipality’s legislative body. [2007, c. 301, §1 (NEW).]

B. Unless approved by a 2/3 vote of the municipality’s legislative body, the municipality may not enter into farm support arrangements:

(1) Affecting more than 3% of the total annual valuation of taxable land in the municipality; and

(2) In any calendar year, affecting more than 1% of the total annual valuation of taxable land in the municipality. [2007, c. 693, §2 (AMD).]

[ 2007, c. 693, §2 (AMD) .]

2. Effects of arrangement. A farm support arrangement may not diminish the eligibility of qualified farmland for participation in tax benefits under Title 36, chapter 105, subchapter 2-A or 10 or for consideration under Title 5, Part 15-A by the Land for Maine’s Future Board.

[ 2007, c. 301, §1 (NEW) .]

3. Nullification. A farm support arrangement, once finally executed, is binding on the municipality. A municipality may not cease to make payments under the arrangement unless the land subject to the qualified easement is taken by eminent domain or state law otherwise authorizes the payments to cease. In the event that a municipality’s obligation to make farm support payments ceases, the farm support arrangement and the related qualified easement are void and may not be given effect and the municipality shall provide notice of this fact to the owner of the qualified farmland and record that notice with the appropriate registry of deeds.

[ 2007, c. 301, §1 (NEW) .]

4. Rules. The department shall adopt rules governing farm support arrangements. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 301, §1 (NEW) .]

SECTION HISTORY

2007, c. 301, §1 (NEW). 2007, c. 693, §2 (AMD).






Chapter 3: COUNTY AND LOCAL SOCIETIES

7 §61. Property management (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §62. Stipend for clubs and societies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 233, §§1,2 (AMD). 1965, c. 436, §§1,2 (AMD). 1967, c. 31, (AMD). 1969, c. 148, §1 (AMD). 1971, c. 45, (AMD). 1971, c. 91, §1 (AMD). 1975, c. 465, §§1-3 (AMD). 1975, c. 771, §99 (AMD). 1977, c. 96, §1 (AMD). 1979, c. 124, §1 (AMD). 1979, c. 541, §B5 (AMD). 1979, c. 672, §§12-14 (AMD). 1983, c. 180, §§1,2 (AMD). 1987, c. 395, §A31 (AMD). 1987, c. 759, §1 (AMD). 1993, c. 388, §2 (AMD). RR 1997, c. 2, §25 (COR). 1997, c. 528, §2 (AMD). 2005, c. 563, §2 (RP).



7 §63. Certification for payment (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §64. Fairs and exhibits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 124, §2 (AMD). 2005, c. 563, §2 (RP).



7 §65. Licensing of exhibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 465, §4 (RPR). 1975, c. 770, §§43,44 (AMD). 1977, c. 694, §43 (AMD). 1983, c. 180, §3 (AMD). 2001, c. 175, §1 (AMD). 2001, c. 175, §2 (AFF). 2005, c. 563, §2 (RP).



7 §65-A. Requests for changes in dates (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 180, §4 (NEW). 2005, c. 563, §2 (RP).



7 §66. Sale of goods and refreshments (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §67. Entry fees; lien on animals (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §68. Premiums on unregistered males prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §69. Admission by fraud (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §55 (AMD). 2005, c. 563, §2 (RP).



7 §70. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §71. Constables (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 127, §43 (AMD). 2005, c. 563, §2 (RP).



7 §72. Pomological society (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §73. Poultry associations (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 563, §2 (RP).



7 §74. Certain substances prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 87, (NEW). 1971, c. 585, §1 (RPR). 1977, c. 694, §44 (AMD). 1977, c. 696, §§55-A (AMD). 1979, c. 541, §A44 (AMD). 1987, c. 111, (RPR). 1995, c. 602, §1 (RP).



7 §74-A. Certain drugging of animals prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 602, §2 (NEW). 1997, c. 121, §§1-4 (AMD). 2005, c. 563, §2 (RP).



7 §75. Pulling events between animals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 585, §2 (NEW). 1977, c. 696, §56 (AMD). 1979, c. 541, §A45 (AMD). 1987, c. 849, §2 (RPR). 1989, c. 153, (AMD). 1991, c. 837, §A15 (AMD). 1993, c. 549, §1 (AMD). 1995, c. 602, §3 (AMD). 1999, c. 73, §§1-4 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B3 (RP).



7 §75-A. Pulling events between animals; application (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 421, §B4 (NEW). 2001, c. 421, §C1 (AFF). 2001, c. 668, §§1-4 (AMD). 2003, c. 578, §§2-4 (AMD). 2005, c. 563, §2 (RP).



7 §76. Agricultural Fair Support Fund (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §1 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B1 (RP).



7 §77. Agricultural Fair Support Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 687, §A2 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 563, §2 (RP).






Chapter 4: AGRICULTURAL FAIRS AND PULLING EVENTS

7 §81. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 563, §3 (NEW).]

1. Agricultural fair. "Agricultural fair" or "fair" means an exhibition that is designed to promote education and encourage improvement in agriculture and that includes, but is not limited to, the following:

A. The awarding of premiums for livestock competitions; [2005, c. 563, §3 (NEW).]

B. The display of and awarding of premiums for horticultural products; and [2005, c. 563, §3 (NEW).]

C. The display and presentation of agricultural activities and projects undertaken by youth organizations. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

2. Agricultural society. "Agricultural society" means a nonprofit organization or association incorporated in the State to promote education and encourage improvement in agriculture.

[ 2005, c. 563, §3 (NEW) .]

3. Animal. "Animal" means an animal entered in an event.

[ 2005, c. 563, §3 (NEW) .]

4. Event. "Event" means a pulling competition or livestock exhibition.

[ 2005, c. 563, §3 (NEW) .]

5. Fair Fund. "Fair Fund" means the fund established in section 85.

[ 2005, c. 563, §3 (NEW) .]

6. Fair licensee. "Fair licensee" or "licensee" means a person, agricultural society or other entity licensed to conduct an agricultural fair in accordance with section 83.

[ 2005, c. 563, §3 (NEW) .]

7. Licensed veterinarian. "Licensed veterinarian" means a person licensed as a veterinarian by the State who is operating under the direction or authority of the department.

[ 2005, c. 563, §3 (NEW) .]

8. Livestock. "Livestock" means cattle, equines, goats, members of the genus Lama, rabbits, sheep and swine.

[ 2005, c. 563, §3 (NEW) .]

9. Poultry. "Poultry" means domesticated fowl and domesticated waterfowl.

[ 2005, c. 563, §3 (NEW) .]

10. Premium. "Premium" means a ribbon, trophy or monetary amount or a service or object with monetary value awarded as a prize in a competition.

[ 2005, c. 563, §3 (NEW) .]

11. Prohibited substance. "Prohibited substance" means:

A. A stimulant, depressant, tranquilizer or local anesthetic that could affect the conduct, actions, endurance, strength, speed, performance, appearance or disposition of an animal; [2005, c. 563, §3 (NEW).]

B. Any substance that the commissioner through rulemaking in accordance with section 96, subsection 6 determines could affect the conduct, actions, endurance, strength, speed, performance, appearance or disposition of an animal; [2005, c. 563, §3 (NEW).]

C. A drug, regardless of how harmless or innocuous, that interferes with the detection of any other prohibited substance; or [2005, c. 563, §3 (NEW).]

D. A metabolite or derivative of a prohibited substance. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

12. Stipend. "Stipend" means an amount distributed from the Stipend Fund or the Fair Fund to a qualifying fair licensee.

[ 2005, c. 563, §3 (NEW) .]

13. Stipend Fund. "Stipend Fund" means the fund receiving money in accordance with Title 8, sections 286 and 287 to provide aid and encouragement to fair licensees.

[ 2005, c. 563, §3 (NEW) .]

14. Trainer. "Trainer" means a person who has the responsibility for the care, training, custody or performance of an animal, including, but not limited to, any person who signs an entry blank for an event.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §82. Commissioner's duties and powers

1. Licensing and apportionment. The commissioner shall issue fair licenses in accordance with section 83. The commissioner shall apportion annually the stipend due from the Stipend Fund and the Fair Fund to qualified fair licensees.

[ 2005, c. 563, §3 (NEW) .]

2. Administration of Stipend Fund and Fair Fund. In administering the provisions of this chapter pertaining to the Stipend Fund and the Fair Fund, the commissioner shall:

A. Issue blanks for a licensee or the appropriate officer of a licensee to submit information necessary for the commissioner to obtain full knowledge of the licensee's work for each year; [2005, c. 563, §3 (NEW).]

B. Certify to the Governor the amount of stipend due a licensee; and [2005, c. 563, §3 (NEW).]

C. Make distributions from the Stipend Fund and the Fair Fund in accordance with this chapter. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

3. Authority to summons. The commissioner may summon and examine on oath an officer or director of any entity holding a fair license or any person whose testimony the commissioner considers necessary in the proper discharge of the commissioner's duties under this chapter. The commissioner may require witnesses to offer for examination books or records in their custody or control that the commissioner considers necessary for the performance of the commissioner's duties.

[ 2005, c. 563, §3 (NEW) .]

4. Authorization for payment. The commissioner may authorize payment of a stipend only to a fair licensee that has adhered to the requirements of this chapter. A fair licensee is not entitled to a stipend unless the licensee completes and returns blanks issued in accordance with subsection 2. Neglect or failure on the part of a licensee to adhere to the requirements of this chapter is sufficient cause for withholding that licensee's stipend.

[ 2005, c. 563, §3 (NEW) .]

5. Rulemaking. The commissioner shall adopt rules to establish procedures for licensing and awarding dates for agricultural fairs and performance standards for evaluating agricultural fairs. The commissioner, in consultation with the executive director of the State Harness Racing Commission, shall adopt rules that require agricultural fairs that receive a distribution of slot machine revenue in accordance with Title 8, section 1036, subsection 2 to submit information regarding the use of that revenue sufficient for the executive director to submit the report required by Title 8, section 1037. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 358, §1 (AMD) .]

6. Report on revenues from the operation of slot machines. The commissioner shall coordinate with the executive director of the State Harness Racing Commission to submit a report regarding the distribution of slot machine revenues as required by Title 8, section 1037.

[ 2011, c. 358, §2 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW). 2011, c. 358, §§1, 2 (AMD).



7 §83. Licensing of agricultural fairs

A person or entity is not eligible to receive a stipend unless that person or entity has been issued a license by the department to hold an agricultural fair. [2005, c. 563, §3 (NEW).]

1. Application; fee. A person or entity applying for a license under this section must submit a completed application form and a $10 license fee to the commissioner no later than March 31st in the calendar year preceding the first year of the license. The application for the license must contain the information prescribed by the commissioner and must be signed and sworn to by the applicant. When the applicant is an agricultural society, an executive officer of the society must sign and swear to the information on the application.

[ 2005, c. 563, §3 (NEW) .]

2. Issuance of license. If satisfied that an applicant will comply or, if an applicant has previously held a license, that the applicant has complied and will continue to comply with the requirements of this chapter and rules adopted pursuant to this chapter, the commissioner may issue a license to the applicant for an agricultural fair. A license is issued for 3 consecutive years and only for the dates assigned by the commissioner in accordance with section 84.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §84. Fair dates

1. Assigned fair dates. The commissioner shall set the dates for which an agricultural fair license is effective in accordance with rules adopted pursuant to section 82, subsection 5. No later than May 15th of the calendar year preceding the first year of each 3-year license period, the commissioner shall announce the assignment of fair dates and issuance of licenses.

[ 2005, c. 563, §3 (NEW) .]

2. Requests for changes in dates. A licensee may petition the commissioner for a change in the fair dates assigned under this section. The petition must be received a minimum of 90 days prior to the licensee's first assigned fair date for that year. Upon receipt of the petition, the commissioner shall reconsider the dates assigned, following the same procedure by which the dates were originally assigned, and shall make a determination within 30 calendar days.

[ 2005, c. 563, §3 (NEW) .]

3. Cancellation or reduction in fair days. A licensee shall notify the commissioner of a cancellation or any proposed decrease in the number of days of a fair. This notification must be made a minimum of 60 days prior to the first fair day assigned to the licensee for a given year.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §85. Fair Fund

The Treasurer of State shall establish the Fair Fund and shall annually credit a sum of money equal to 5% of the total amount designated as state share in accordance with Title 8, section 286 to the Fair Fund. The commissioner shall make distributions from the Fair Fund only to licensees eligible for a stipend under section 86, subsections 5 and 6. Distributions are prorated according to the amount of premiums and gratuities actually paid by those licensees in full and in cash or valuable equivalent. Restrictions on premiums and gratuities used to determine apportionment of a stipend under section 86, subsection 5 apply to distribution from the Fair Fund. [2005, c. 563, §3 (NEW).]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §86. Stipend Fund

1. Annual distribution. The commissioner shall annually distribute all money contributed to the Stipend Fund under Title 8, sections 286 and 287 to qualified licensees in accordance with this section.

[ 2005, c. 563, §3 (NEW) .]

2. Distribution of funds to fair licensees that conduct pari-mutuel racing. Forty-four percent of the amounts contributed to the Stipend Fund under Title 8, sections 286 and 287 must be divided into equal amounts for reimbursement to each licensee that:

A. Conducts pari-mutuel racing in conjunction with its annual fair; [2005, c. 563, §3 (NEW).]

B. Has improved its racing facilities; and [2005, c. 563, §3 (NEW).]

C. Has met the standards for facility improvements set by the commissioner for that licensee. [2005, c. 563, §3 (NEW).]

A licensee that has not complied with the improvement standards set by the commissioner for a given year is not eligible for a reimbursement under this subsection for that year.

[ 2005, c. 563, §3 (NEW) .]

3. Distribution of funds to fair licensees who do not conduct pari-mutuel racing. Eight percent of the amount contributed to the Stipend Fund under Title 8, sections 286 and 287 for a calendar year must be divided into amounts in proportion to the sums expended for premiums by the licensee in that year for reimbursement to each licensee that:

A. Does not conduct pari-mutuel racing; and [2005, c. 563, §3 (NEW).]

B. Has met the standards for facility improvements set by the commissioner for that licensee. [2005, c. 563, §3 (NEW).]

A licensee that has not complied with the improvement standards set by the commissioner for a given year is not eligible for a reimbursement under this subsection for that year.

[ 2005, c. 563, §3 (NEW) .]

4. Expenditures for administration and inspection services. The commissioner may expend annually up to 13% of the Stipend Fund for administrative and inspection services provided under this chapter.

[ 2005, c. 563, §3 (NEW) .]

5. Distribution to all eligible licensees. The amount remaining in the Stipend Fund after distributions in accordance with subsections 2, 3 and 4 must be divided among fair licensees meeting the eligibility criteria in subsection 6, prorated according to the amount of premiums and gratuities actually paid by those licensees in full and in cash or valuable equivalent.

In determining distribution under this subsection, no allowance is made on premiums offered and paid by a licensee at any competition held other than during the period at which its annual fair is held. Allowance may not be made or consideration given for lump sums, payments or premiums previously arranged and agreed upon for the presentation and display of any animals or products without regard to competition.

Premiums and gratuities used to determine apportionment under this subsection are limited to those paid for:

A. Livestock and poultry; [2005, c. 563, §3 (NEW).]

B. Vegetables, grains, fruits and flowers; [2005, c. 563, §3 (NEW).]

C. Products derived from livestock; [2005, c. 563, §3 (NEW).]

D. Home-canned, home-cooked and home-baked goods; [2005, c. 563, §3 (NEW).]

E. Grange and farm exhibits; [2005, c. 563, §3 (NEW).]

F. Boys' and girls' club exhibits; [2005, c. 563, §3 (NEW).]

G. Mechanical arts exhibits; [2005, c. 563, §3 (NEW).]

H. Domestic and fancy articles produced in the home; [2005, c. 563, §3 (NEW).]

I. Pulling contests for equines and oxen; and [2005, c. 563, §3 (NEW).]

J. Pulling contests for farm tractors and pickup trucks. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

6. Eligibility for stipend. A licensee is not entitled to a stipend under this chapter unless:

A. The licensee holds a license that is valid for the year for which the stipend is calculated; [2005, c. 563, §3 (NEW).]

B. Exhibits of vegetables, fruits, grains or dairy products are regularly displayed in an attractive manner upon the fairgrounds during the fair, the products exhibited are representative of those produced in the county in which the fair is held and the quality of the products is acceptable to the commissioner; [RR 2005, c. 2, §5 (COR).]

C. The health status of domestic animals shown or exhibited at the fair satisfies the health requirements established by the commissioner in accordance with section 1811 and rules adopted pursuant to section 1752; [2005, c. 563, §3 (NEW).]

D. The fair is conducted in accordance with performance standards established in rules adopted pursuant to section 82, subsection 5; and [2005, c. 563, §3 (NEW).]

E. The minimum premiums established in subsection 7 are paid. [2005, c. 563, §3 (NEW).]

[ RR 2005, c. 2, §5 (COR) .]

7. Minimum premiums required. To be eligible to receive a stipend, a licensee must:

A. Upon receiving an initial license, spend a minimum of $750 per year on premiums for 3 years for displays of agricultural products, excluding premiums for equine and ox pulling contests and farm tractor and pickup truck pulling contests; and [2005, c. 563, §3 (NEW).]

B. Upon fulfilling the requirement under paragraph A, continue to spend a minimum of $1,200 on premiums yearly for displays of agricultural products, excluding premiums for equine and ox pulling contests and farm tractor and pickup truck pulling contests. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

8. Maximum allowed distribution from Stipend Fund. A licensee may not receive a stipend from the Stipend Fund greater than the amount actually raised and spent by the licensee on premiums and gratuities in the classes provided in subsection 5. A licensee may not receive a stipend from the Stipend Fund in excess of $10,000, except that this limitation does not apply to any additional stipend provided for by Title 8, section 287 or to funds distributed from the Fair Fund or the Agricultural Fair Support Fund in accordance with section 91.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

RR 2005, c. 2, §5 (COR). 2005, c. 563, §3 (NEW).



7 §87. Licensees ineligible for stipend

1. Distribution of profits as primary purpose. A licensee is not eligible for a stipend if the licensee is an entity with stockholders or members and the commissioner determines that the primary purpose of the licensed entity is the distribution of profits to its members or stockholders.

[ 2005, c. 563, §3 (NEW) .]

2. Premiums on unregistered males prohibited. A stipend may not be paid to any licensee offering or paying premiums on unneutered male animals over 6 months of age that are not recorded in the books of record for their respective breeds as recognized by the commissioner. The commissioner may make verification of breed records a part of the sworn certificate required under section 88, subsection 1, paragraph A.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §88. Filing and certification; investigation of complaints

1. Filing requirement. A licensee may not receive payment of a stipend or state aid by special appropriation until:

A. The licensee files a sworn certificate with the commissioner stating the amount of money raised by the licensee in connection with the fair and the amount actually awarded and paid in premiums; and [2005, c. 563, §3 (NEW).]

B. The commissioner submits a certificate to the executive director of the State Harness Racing Commission stating that the commissioner has examined the claim of the licensee and determined that the licensee has complied with sections 86 and 87 and has awarded and paid as premiums and gratuities a sum equal to or greater than the stipend received by the licensee. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

2. Investigation of complaints. Upon receiving a written and signed complaint alleging a violation of this chapter relating to the payment of state aid in any form to a licensee, the commissioner may investigate the alleged violation and employ such agents as necessary to aid in the investigation. Expenses incurred for an investigation under this subsection are paid out of the general appropriation for state aid to licensees. When an investigation determines that a licensee has violated this chapter, the expense of the investigation is paid from the amount that would otherwise have been paid to that licensee. If a licensee against which the complaint is made receives its aid by special enactment, then the expense of the investigation is paid from the appropriation for that licensee.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §89. Licensees holding pari-mutuel racing meets

In addition to other requirements provided in this chapter, a licensee that holds pari-mutuel racing meets must put on an agricultural fair during one racing meet each year to be eligible to receive a stipend. Exhibits must be kept in an attractive display for a minimum of 3 consecutive days during the meet. The total premium payments for these exhibits must be an amount equal to or greater than the premiums paid for pulling contests at the fair and race meet, and not less than 25% of the premiums paid for harness horse races conducted during the annual fair. [2005, c. 563, §3 (NEW).]

The conducting of pari-mutuel betting by an entity licensed by the State Harness Racing Commission in accordance with Title 8, chapter 11 is not cause for withholding that entity's stipend. [2005, c. 563, §3 (NEW).]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §90. Annual reports

1. Annual reports. No later than December 31st of the year for which a stipend is requested, a licensee claiming a stipend shall file with the commissioner a statement setting forth:

A. The financial condition and transactions of the licensee; [2005, c. 563, §3 (NEW).]

B. The amounts paid in premiums in each of the classes or displays used to determine apportionment under section 85, subsection 5; and [2005, c. 563, §3 (NEW).]

C. Additional information requested by the commissioner relative to the character of displays and the conduct of exhibitions. [2005, c. 563, §3 (NEW).]

The licensee shall submit the required information on blanks furnished by the commissioner. Upon receipt and after examination of these statements, and if the commissioner finds the submission to be accurate, complete and in accordance with sections 85 and 86, the commissioner shall issue the certificate required under section 88.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §91. Agricultural Fair Support Fund

1. Fund created. The Treasurer of State shall establish an account to be known as "the Agricultural Fair Support Fund" and shall credit to it all money received under Title 8, section 1036, subsection 2, paragraph D. The fund is a dedicated, nonlapsing fund. All revenues deposited in the fund must be disbursed in accordance with this section, except that assessments and advances may be withdrawn in accordance with Title 8, section 267-A.

[ 2007, c. 539, Pt. G, §1 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Disbursement. No later than January 31st of each year, all funds held as of the end of the previous calendar year in the Agricultural Fair Support Fund must be distributed by the Treasurer of State as follows:

A. Thirty-four percent of these funds must be distributed to all commercial tracks as defined in Title 8, section 275-A and to all fair licensees that during the previous year were licensed to and did accept pari-mutuel wagers on harness horse races. These funds must be distributed in the manner prescribed in Title 8, section 298; and [2005, c. 563, §3 (NEW).]

B. Sixty-six percent of these funds must be divided in the following manner. The commissioner may expend annually up to 13% of the funds available under this paragraph for administrative and inspection services provided under this chapter and the remaining funds must be distributed among all fair licensees that were licensed during the previous year. These funds must be distributed to licensees according to the proportions established by section 86, subsection 5 and may be used at the licensee's discretion. To receive distribution under this paragraph, a licensee holding pari-mutuel racing in the previous year must have been in compliance with section 89. [2013, c. 368, Pt. RR, §1 (AMD).]

[ 2013, c. 368, Pt. RR, §1 (AMD) .]

SECTION HISTORY

2005, c. 563, §3 (NEW). 2007, c. 539, Pt. G, §1 (AMD). 2007, c. 539, Pt. G, §15 (AFF). 2013, c. 368, Pt. RR, §1 (AMD).



7 §92. Constables

The officers of an agricultural society may appoint persons to act as constables at a licensed fair sponsored by that society for the preservation of the public peace and the enforcement of the regulations of the society. An appointment made under this section is valid only within the town where the fair is held and only for the period from noon of the day preceding the commencement of the fair until noon of the day after the termination of the fair. A constable appointed under this section has the powers and duties of a constable under Title 30-A, section 2673. [2005, c. 563, §3 (NEW).]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §93. Property management

An agricultural society may acquire and hold property, real and personal. The annual income from this property must be used for the purposes stated in the society's charter. The treasurer for a society may receive conveyances or leases of property for the society, and hold, sell, mortgage or pledge the property. A treasurer using this authority to manage property shall give bonds to the trustees of the society for safekeeping and the faithful discharge of the treasurer's duties. [2005, c. 563, §3 (NEW).]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §94. Entry fees; lien on animals or articles

1. Payment of entry fee. A person who enters an animal or article in a competition for premiums offered by a licensee must pay the entry fee in accordance with the advertised rules and regulations of the licensee, as long as the rules and regulations are not in conflict with the laws of the State or rules adopted in accordance with the laws of the State.

[ 2005, c. 563, §3 (NEW) .]

2. Lien for failure to pay. When an entry fee is not paid as required under subsection 1, a lien is created upon an animal or article to secure payment with costs. The lien may be enforced by a civil action against the person owning the animal or article, or the person entering the animal or article in the competition. Alternatively, the lien may be enforced in the same manner as liens on goods in possession.

[ 2005, c. 563, §3 (NEW) .]

3. Exception to lien. A lien under subsection 2 does not affect the ownership of an animal or article when a person who was not responsible for the entry fee and had no notice of the lien purchases the animal or article.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §95. Restriction on sale of goods and refreshments; lease of land

1. Sale of goods and exhibitions restricted. A person who sells refreshments or other merchandise, or exhibits a show or play, unless in that person's own dwelling or usual place of business, within a quarter of a mile of the fairgrounds during the time a licensed fair is conducted is subject to a forfeit of not more than $100 to the licensee.

[ 2005, c. 563, §3 (NEW) .]

2. Lease restricted. A person who leases any land or building adjoining or overlooking the fairgrounds to spectators of an exhibition on the fairgrounds during the time of the exhibition, without the written consent of the licensee, is subject to a forfeit of not more than $100 to the licensee.

[ 2005, c. 563, §3 (NEW) .]

3. Recovery on complaint. A forfeiture under this section may be recovered on complaint of the licensee.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §96. Use of prohibited substance; animals entered in events

1. Prohibition on administration of prohibited substance. A person may not feed, inject, insert or otherwise administer or attempt to administer or instruct, aid or conspire with another person to administer or employ anyone who administers or attempts to administer a prohibited substance to an animal.

[ 2005, c. 563, §3 (NEW) .]

2. Prohibited use or exhibition of drugged animal. A person may not enter or use in an event an animal that has been administered a prohibited substance. The commissioner may require that an animal be tested for the presence of a prohibited substance before, during or after an event.

[ 2005, c. 563, §3 (NEW) .]

3. Animals subject to examination; scope; request for test. An animal entered in an event is subject to examination under the direction of a licensed veterinarian or an agent of the licensed veterinarian. The licensed veterinarian, with the approval of the commissioner, may appoint technicians and agents to perform duties under this section that are not prohibited by other provisions of law. The examination may include physical, saliva, urine or blood tests or other tests or procedures that the licensed veterinarian considers necessary to carry out the purposes of this section. The licensed veterinarian may examine an animal entered in an event if that animal is on the grounds of the event. The licensed veterinarian also may examine an animal withdrawn by the owner or trainer of the animal within 24 hours prior to an event for which the animal had been entered.

[ 2005, c. 563, §3 (NEW) .]

4. Refusal to submit animal for examination. An owner or trainer may not refuse to secure or restrain an animal for examination under this section by a licensed veterinarian or a technician or agent of the licensed veterinarian and may not interfere with the restraining or securing of an animal for that examination.

[ 2005, c. 563, §3 (NEW) .]

5. Presence of prohibited substance; prima facie evidence. If the chemical analysis of a test performed under subsection 3 indicates the presence of a prohibited substance, it is prima facie evidence that the substance has been administered to the animal. For purposes of this section, each administration of a prohibited substance to an animal and each occasion on which a prohibited substance was administered in violation of subsection 1 constitutes a separate violation.

[ 2005, c. 563, §3 (NEW) .]

6. Authority of commissioner to make rules. The commissioner may adopt rules relating to the administration of tests, the care and custody of test samples and all other matters necessary to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 563, §3 (NEW) .]

7. Responsibility of owner and trainer for condition of animal; substitute trainer. In the absence of substantial evidence to the contrary, the owner and trainer of an animal are responsible for the condition of the animal, including the presence of a prohibited substance, and are charged with knowledge of all the provisions contained in this section and the regulations adopted pursuant to this section. If a trainer is prevented from performing the trainer's duties, including responsibility for an animal under this subsection, by illness or other cause, or is absent from the event where an animal under the trainer's care is entered and stabled, the trainer immediately shall notify the secretary or general manager of the event. At the time of notification, the trainer shall specify a substitute trainer and the substitute trainer shall place the substitute trainer's name on the entry blank. The substitute trainer has the same responsibilities as the trainer concerning the condition of an animal in that trainer's care.

[ 2005, c. 563, §3 (NEW) .]

8. Administrative hearing; suspension. In lieu of a civil action under subsection 9, the commissioner may institute an administrative proceeding on any alleged violation of this section. If the commissioner institutes an administrative proceeding, the commissioner shall give notice and an opportunity for hearing under Title 5, chapter 375, subchapter 4. Upon giving notice to a person who is alleged to be in violation of this section, the commissioner shall immediately prohibit that person from competing in an event within the State. This prohibition remains in effect for 30 days or until the commissioner's decision following the hearing is received, whichever occurs first, except that the prohibition period is extended by any delays of the hearing requested by the person against whom the violation is alleged.

If the person against whom the violation is alleged does not request a hearing or if, after a hearing, the commissioner finds the person has committed the violation, the commissioner shall prohibit that person from competing in any event within the State for a period of up to 2 years and shall also exclude the animal from competing in any event within the State for a period of up to one year. The commissioner may also, in an adjudicatory proceeding, in lieu of a civil action under subsection 9, impose an administrative penalty not to exceed $1,000 for a violation of this section.

The commissioner may establish, by rule, a schedule of administrative penalties for violations of this section that includes fines and prohibitions on competing. The schedule must be based on the severity of the violation. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 73, §1 (AMD) .]

9. Civil violations. A person who violates subsection 1, 2 or 4 commits a civil violation for which the following may be adjudged:

A. For the first violation, a fine of not less than $100 nor more than $500; or [2005, c. 563, §3 (NEW).]

B. For a 2nd or subsequent violation, a fine of not less than $500 nor more than $1,000. [2005, c. 563, §3 (NEW).]

Fines adjudged under this subsection must be deposited in the General Fund.

[ 2005, c. 563, §3 (NEW) .]

10. Suspension. When a violation is adjudicated under subsection 9, the commissioner shall immediately suspend the person adjudicated to have committed the violation from participating in events for a period of 2 years and shall also exclude the animal involved from competing in any event for a period of one year. An action by the commissioner based upon an adjudication under this section is automatic, and there is no right to a hearing before the commissioner on the suspension. A person who participated in an event during any period of suspension or prohibition ordered by the commissioner under this subsection or subsection 8 and the owner and trainer of any animal that competes during a period of suspension or prohibition commit an additional violation of this section.

[ 2005, c. 563, §3 (NEW) .]

11. Forfeiture. The owner of an animal found to have been administered a prohibited substance in violation of this section forfeits all prize money and any trophies, ribbons and points won at an event by the affected animal. The prize money and trophies, ribbons and points must be redistributed by the secretary or general manager of the event in accordance with its rules or bylaws.

[ 2005, c. 563, §3 (NEW) .]

12. Exception; therapeutic use of drugs. This section does not prohibit the administration to an animal of a drug the use of which is required for treatment of an illness or condition unrelated to the performance of the animal in an event. An animal in an event that receives a medication that contains a prohibited substance is not eligible for the event, unless the following requirements have been met and the information requested is submitted as a statement in writing to the secretary or general manager of the event.

A. The medication must be therapeutic and necessary for treatment of an illness or injury. [2005, c. 563, §3 (NEW).]

B. The animal must be withdrawn from the event for a period of at least 24 hours after medication has been administered. [2005, c. 563, §3 (NEW).]

C. Only a licensed veterinarian or a trainer acting under the direction of a licensed veterinarian may administer medication. The trainer may administer medication under the direction of a licensed veterinarian if the licensed veterinarian has assumed responsibility for making medical judgments regarding the health of the animal, has sufficient knowledge of the animal to make a general or preliminary diagnosis of the animal and is readily available to care for the animal in the event of an adverse reaction to medication or the failure of a trainer to adhere to a therapy regimen. [2005, c. 563, §3 (NEW).]

D. The amount, strength and mode of administration of medication must be identified. [2005, c. 563, §3 (NEW).]

E. The statement must include the date and time of the administration of medication. [2005, c. 563, §3 (NEW).]

F. The animal must be identified by name, age, sex, color and entry number. [2005, c. 563, §3 (NEW).]

G. The statement must contain the diagnosis and reason for administering the medication. [2005, c. 563, §3 (NEW).]

H. The statement must be signed by the person administering the medication. [2005, c. 563, §3 (NEW).]

I. The statement must be filed with the secretary or general manager of the event within one hour after the administration of medication or one hour after the secretary or general manager of the event returns to duty, if the administration is at a time other than during event hours. [2005, c. 563, §3 (NEW).]

J. The statement must be signed by the secretary or general manager of the event and the time of receipt of the statement must be recorded on the statement by the secretary or general manager. [2005, c. 563, §3 (NEW).]

If the chemical analysis of a sample taken pursuant to subsection 3 from the animal treated under this subsection indicates the presence of a prohibited substance and all the requirements of this subsection have been met, the information contained in the statement and any other relevant evidence must be considered at a hearing provided under subsection 8 in determining whether there has been a violation of any provision of this section.

[ 2005, c. 563, §3 (NEW) .]

13. Inapplicability to horse racing. This section does not affect laws governing horse racing or affect horse sales or horse auction sales when those sales are solely for the sale of racehorses or breeding stock that are used in the production of racehorses and when those sales are held or conducted on the premises of a racing association under the jurisdiction of, and with the authorization and approval of, the State Harness Racing Commission.

As used in this subsection, "racehorse" means a live horse, including a stallion, mare, gelding, ridgeling, colt or filly, that is eligible to participate in a horse racing contest in this State where pari-mutuel racing is permitted under the rules adopted by the State Harness Racing Commission. This subsection does not exempt racehorses participating in an event covered by this chapter.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW). 2011, c. 73, §1 (AMD).



7 §97. Pulling events between animals

1. Permit required. A person or entity may not sponsor a public or private pulling event between animals or pairs of animals within the State without a permit from the commissioner issued in accordance with this section and rules adopted pursuant to this section.

[ 2005, c. 563, §3 (NEW) .]

2. Application. A person or entity shall make an application for a permit in writing to the commissioner at least 10 days prior to the date on which a pulling event is intended to take place. The applicant shall provide the name of the person or entity conducting the event, the date and place the event is to be held and the names of the pull superintendent and superintendent assistants appointed to officiate at the event. One application and one permit may include one or more separate events when specified. Permits granted under this section are not transferable.

[ 2005, c. 563, §3 (NEW) .]

3. Fees. The commissioner shall charge a permit fee of $40 per pull day for an event sponsored by a person or entity receiving a stipend under section 86. The commissioner shall charge a seasonal permit fee of $75 to a person or entity that does not receive a stipend under section 86. The seasonal permit covers all pulls conducted by that entity for the year in which the permit is issued. All revenue derived from the permit fees must be deposited in a nonlapsing dedicated account.

[ 2005, c. 563, §3 (NEW) .]

4. Statutory rules. A permit may not be issued under this section unless the person or entity conducting the event has adopted the following rules governing the conduct of each pulling event.

A. All teamsters who are to compete in contests must have their teams ready at the published starting time. All classes must be closed after the positions are drawn. Classes must start as nearly as possible to the published time. [2005, c. 563, §3 (NEW).]

B. Check weighing must be allowed prior to the official weigh-in. All weighing must be done in the forenoon if possible. Teams must have on halters. Horses and ponies must have on shoes. [2005, c. 563, §3 (NEW).]

C. Measuring must be in a straight line to the nearest point on the drag. Line-to-line measuring is allowed. The front of the drag must touch the line before turning. To get the full-line measure, the drag must be turned more than 1/2 way or the back of the drag must be over the line. [2005, c. 563, §3 (NEW).]

D. Teams must stay hooked to the drag at all times. Unhitching and rehitching are not allowed. [2005, c. 563, §3 (NEW).]

E. An actual separation, breaking or bending of equipment constitutes a breakdown. A team breaking down may take the distance pulled or return to the last position and pull over. Only one breakdown is allowed. [2005, c. 563, §3 (NEW).]

F. Time limits are a maximum of 5 minutes. Time starts when the drag is moved. The time limit to hook on in distance pulls is 3 minutes. [2005, c. 563, §3 (NEW).]

G. On horses, the very light use of the reins on the hindquarters only is allowed and over and under is not allowed. Whips, brads or goads are not allowed. Reins may not be doubled up. Electrical or electronic devices are not allowed. Open bridles are not allowed. Ponies may not be struck except in a sweepstakes, when they may be struck with a cap or bare open hand. [2005, c. 563, §3 (NEW).]

H. On oxen, the use of the goad must be very light. The goad may not have a brad in it, only a plain yoke and chain or pole that may be pulled, except that a rope may be allowed in children's classes as provided in rules adopted pursuant to subsection 5. All chains must be covered to the hook. Plastic goads are not allowed. The goad stick may not be over 4 feet long unless approved by the pull superintendent and may not exceed 1/2 inch in diameter on the small end. The goad stick may be taped but not weighted. The stick may be used lightly on the face to control the oxen but not around the eyes. [2005, c. 563, §3 (NEW).]

I. Any number of helpers is allowed to help hitch. After hitch-on, there may be no more than 2 helpers. The helpers shall stay behind the drag unless needed to help the teamster. The helpers may not have a stick. This paragraph applies to distance pulls only. [2005, c. 563, §3 (NEW).]

J. All participants must be properly dressed. Proper language must be used at all times. Any participant under the influence of alcohol or other intoxicating substances must be disqualified from the contest. Tests may be made to determine intoxication. The drinking of intoxicating beverages by participants in and around the ring is prohibited. [2005, c. 563, §3 (NEW).]

K. The person or entity sponsoring the event decides the splitting of teams. [2005, c. 563, §3 (NEW).]

L. Heading of horses or oxen is not allowed. One inch pulled constitutes a hitch. Stepping over the rail counts as a hitch and 5 minutes are allowed for hitching. Three attempts may be made within that period. Time taken out to position the drag for the next pull may not be counted. Teamsters may not be changed after the first load is pulled. A team deliberately driven over the rail is disqualified from the contest. In case of a tie on the longest distance, the 2nd-longest distances already pulled will take first place. Persons acting as eveners shall remain quiet after hitching on. This paragraph does not apply to distance pulls. [2005, c. 563, §3 (NEW).]

M. There may not be heading of horses after a pull starts unless there is a mix-up, snarl or breakdown. [2005, c. 563, §3 (NEW).]

N. A substantial barrier must be maintained at the end of the ring toward which the pull is proceeding to prevent or substantially impede runaways. A teamster losing control of the team is disqualified immediately. [2005, c. 563, §3 (NEW).]

O. There is 100 pounds' tolerance on draft steers and oxen on and after Labor Day weekend. [2005, c. 563, §3 (NEW).]

P. An animal that is thin or dehydrated, shows open sores or is lame is disqualified. [2005, c. 563, §3 (NEW).]

Q. Before a team is allowed to pull, the owner shall provide a certificate of liability insurance in the amount of $300,000. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

5. Rules. The commissioner may, with the advice of the Pull Events Commission, adopt rules necessary to carry out the purposes of this section and sections 98 and 99. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §98. Pull Events Commission

The Pull Events Commission, as authorized by Title 5, section 12004-G, subsection 3-A, is established in accordance with this section. [2005, c. 563, §3 (NEW).]

1. Membership. The Pull Events Commission consists of 10 members:

A. Two members appointed by a statewide association representing owners of draft horses and oxen who participate in pulling events; [2005, c. 563, §3 (NEW).]

B. One member appointed by a statewide association representing owners of oxen who participate in pulling events; [2011, c. 487, §1 (AMD).]

C. One member appointed by a statewide farmers association representing owners of draft horses who participate in pulling events; [2011, c. 487, §1 (AMD).]

C-1. One member appointed by a statewide farmers association representing owners of draft oxen who participate in pulling events; [2011, c. 487, §1 (NEW).]

D. One fair superintendent appointed by the commissioner; [2011, c. 487, §1 (AMD).]

D-1. One member appointed by a state association of agricultural fairs; [2011, c. 487, §1 (NEW).]

E. One representative appointed by state humane organizations; [2005, c. 563, §3 (NEW).]

F. One member, appointed by the commissioner, representing the general public; and [2011, c. 487, §1 (AMD).]

G. [2011, c. 487, §1 (RP).]

H. One member appointed by the Animal Welfare Advisory Council. [2005, c. 563, §3 (NEW).]

[ 2011, c. 487, §1 (AMD) .]

2. Chair; meetings; secretary; quorum. The Pull Events Commission shall elect one of its members as chair. The chair serves a 2-year term and may not serve as chair for consecutive terms. The commission shall meet a minimum of twice annually. The commissioner shall designate a person to serve as secretary to the Pull Events Commission. A quorum of the commission for the transaction of business is 6 members. An action may not be taken by the commission without approval of a majority of the members present.

[ 2011, c. 487, §2 (AMD) .]

3. Terms; vacancies. Appointments to the Pull Events Commission must be for terms of 3 years. The appointing authority fills a vacancy for a full 3-year term. The appointing authority may remove a commission member for cause, which includes poor attendance. The chair shall make recommendations to the appointing authority concerning a removal.

[ 2011, c. 487, §3 (AMD) .]

4. Rulemaking. The Pull Events Commission shall adopt rules establishing the qualifications and procedure for the certification of pull superintendents and assistant pull superintendents and guidelines for dealing with violations of section 95 and the rules adopted under this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 563, §3 (NEW) .]

5. Other duties. The Pull Events Commission shall:

A. Periodically review the statutory rules for pulls as contained in section 97, subsection 4 and recommend to the Legislature changes as necessary; [2005, c. 563, §3 (NEW).]

B. Give advice and recommendations to the commissioner on request or as the commission considers necessary; and [2005, c. 563, §3 (NEW).]

C. Coordinate, develop and conduct pull superintendent training seminars. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW). 2011, c. 73, §2 (AMD). 2011, c. 487, §§1-3 (AMD).



7 §99. Pull superintendent

1. Appointment. Each person or entity conducting a pulling event shall appoint a pull superintendent who is certified by the commissioner as qualified in accordance with rules adopted under section 98. The name of the pull superintendent must be submitted in conjunction with the application for a permit to conduct each event. Only a person listed on the application as a pull superintendent or assistant pull superintendent may officiate.

[ 2005, c. 563, §3 (NEW) .]

2. Restrictions on officiating. A pull superintendent may not officiate as pull superintendent for a class in a pulling event in which that pull superintendent is participating as a competitor. An assistant pull superintendent may not officiate as pull superintendent for a class in a pulling event in which that assistant pull superintendent is participating as a competitor.

[ 2005, c. 563, §3 (NEW) .]

3. Enforcement responsibilities. A pull superintendent shall enforce the laws and rules governing pulling events and shall report participants who are disqualified, violations of the law and other matters, as appropriate, to the Pull Events Commission.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §100. Enforcement actions by commission

Upon receipt of a report pursuant to section 99, subsection 3, the Pull Events Commission shall send a copy of the report to the sponsor whose name appears on the application for the pulling event and to the person whose conduct has been reported to the commission. [2005, c. 563, §3 (NEW).]

1. Violation by teamster. Upon receipt of a written report alleging that a teamster has violated the laws or rules governing pulling events, the Pull Events Commission may after a hearing disqualify a teamster from participation in pulling events.

[ 2005, c. 563, §3 (NEW) .]

2. Violation by pull superintendent or assistant pull superintendent. Upon receipt of a written report alleging that a pull superintendent or assistant pull superintendent has violated the laws or rules governing pulling events or has failed to take appropriate action to enforce the laws and rules governing pulling events, the Pull Events Commission may after a hearing suspend or revoke that person's certification to act as a pull superintendent.

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §101. Violations relating to pulling events

1. Conducting pulling event without permit. A person that conducts, causes to be conducted or sponsors a public or private pulling event between animals or pairs of animals within the State without a permit from the commissioner commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2005, c. 563, §3 (NEW) .]

2. Prohibition on participating in pulling events. A person who has been convicted of a violation of Title 17, section 1031 or has been adjudicated to have committed a civil violation of section 4011 within the previous 5 years may not participate as an animal owner or handler or in any other capacity, directly or indirectly, in a pulling event. A person who participates in a pulling event in violation of this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2005, c. 563, §3 (NEW) .]

3. Permit revocation. The commissioner may, in accordance with Title 5, chapter 375, revoke or refuse to renew a permit to hold a pulling event:

A. If after receiving notice from the department the sponsor of a pulling event allows a person to participate as an owner or handler or in any other capacity, directly or indirectly, in a pulling event within 5 years of that person's being convicted of a violation of Title 17, section 1031 or being adjudicated of a civil violation of section 4011; or [2005, c. 563, §3 (NEW).]

B. When the commissioner has received written notification from the Pull Events Commission of violations of laws or rules at a pulling event conducted under a permit held by that sponsor. [2005, c. 563, §3 (NEW).]

[ 2005, c. 563, §3 (NEW) .]

SECTION HISTORY

2005, c. 563, §3 (NEW).



7 §102. Reciprocal disciplinary action

The department shall obtain current listings from other jurisdictions of persons who have been suspended or barred from pulling competitions. The department shall refuse to allow any person who has been suspended or barred from pulling competitions in another jurisdiction to compete in any pulling competition until the department receives notification from the jurisdiction that has suspended or barred the person from pulling competitions that the person is again eligible to compete in pulling competitions in that jurisdiction. [2013, c. 155, §1 (NEW).]

SECTION HISTORY

2013, c. 155, §1 (NEW).






Chapter 5: BOARD OF AGRICULTURE AND MAINE AGRICULTURAL EXPERIMENT STATION

7 §121. Maine Agricultural Experiment Station

1. Establishment. The department of the University of Maine System known and designated as the Maine Agricultural Experiment Station, referred to in this section as the "station," established at the University of Maine at Orono in connection with the university and under the direction of the university, the director and the Board of Agriculture, for the purpose of carrying into effect an Act of the Congress of the United States, approved March 2, 1887, to establish agricultural experiment stations in connection with the colleges established in the several states under an Act approved July 2, 1862, and of the Acts supplementary thereto, must be maintained in accordance with the purposes for which it was originally established.

[ 1997, c. 711, §3 (NEW) .]

2. Director. The President of the University of Maine at Orono, in consultation with the Board of Agriculture, shall appoint for a term of 5 years the Director of the Maine Agricultural Experiment Station, referred to in this section as the "director." After the term has expired, the director is eligible for reappointment. The director may be removed by the President of the University of Maine at Orono, in consultation with the Board of Agriculture, for cause. The director shall work with the Board of Agriculture to oversee the work of the university faculty at the station. The director of the station is the executive and administrative officer of the station and shall exercise supervision, direction and control over the station in accordance with the programs and policies of the University of Maine System and those established by the Board of Agriculture.

[ 1997, c. 711, §3 (NEW) .]

SECTION HISTORY

1985, c. 779, §25 (AMD). 1997, c. 711, §3 (RPR).



7 §122. Orcharding and crops

The Maine Agricultural Experiment Station shall conduct scientific investigations in orcharding, corn and other farm crops and, to this end, shall maintain the farms purchased in the name of the State, and stocked and equipped for the use and benefit of the station. The Director of the Maine Agricultural Experiment Station, with the agreement of the Board of Agriculture, has the general supervision, management and control of those farms and of all investigations thereon. The board and the director shall seek agreement on all issues. In the event that agreement can not be reached, final authority rests with the director. [2005, c. 512, §2 (AMD).]

SECTION HISTORY

1997, c. 711, §4 (AMD). 2005, c. 512, §2 (AMD).



7 §123. Animal husbandry

The Maine Agricultural Experiment Station shall conduct scientific investigations in animal husbandry, including experiments and observations on dairy cattle and other domestic animals, and these investigations are under the control of the director of the station with the agreement of the Board of Agriculture. The experiments in animal husbandry may be conducted at any of the farms owned by the State. The board and the director shall seek agreement on all issues. In the event that agreement can not be reached, final authority rests with the director. [1997, c. 711, §4 (AMD).]

SECTION HISTORY

1997, c. 711, §4 (AMD).



7 §124. Expenditure of appropriation

Sums that are appropriated in favor of the Maine Agricultural Experiment Station must be expended by the director of the station with the agreement of the Board of Agriculture in executing sections 121, 122 and 123. The board and the director shall seek agreement on all issues. In the event that agreement can not be reached, final authority rests with the director. [1997, c. 711, §4 (AMD).]

SECTION HISTORY

1997, c. 711, §4 (AMD).



7 §125. Board of Agriculture

1. Establishment; duties. The Board of Agriculture, referred to in this section as the "board," as established in Title 5, section 12004-G, subsection 4-A, is created within the University of Maine System. The board shall advise the Chancellor of the University of Maine System and the President of the University of Maine at Orono on matters concerning the operation and management of agricultural research conducted by the Maine Agricultural Experiment Station and university farm-based programs, including those of the University of Maine Cooperative Extension Service. The board's duties are limited to advising the chancellor and the president on research and programs relating to agriculture. The board does not advise the Director of the Maine Agricultural Experiment Station or have a role in the operation of research and programs within the Maine Agricultural Experiment Station that relate to forestry, wildlife, or fisheries and aquaculture. The board shall assist the chancellor and the president in articulating the mission of the Maine Agricultural Experiment Station as it pertains to agriculture. The director, with the agreement of the board, shall develop a budget for the station. The board and the director shall seek agreement on all issues. In the event that agreement can not be reached, final authority rests with the director. The board may not interfere with funding and grants for commodity research programs brought to the University of Maine System directly or through the efforts of commodity groups. The board shall respect the expertise of the various commodity groups and shall maintain the integrity of the research being recommended and reviewed by specific commodity groups. The board shall assist in the coordination of activities with commodity groups interested in or supporting agricultural research. The board shall consult with the following agricultural commodity advisory committees on agricultural research and extension priorities:

A. The University of Maine System Wild Blueberry Advisory Committee; and [1997, c. 711, §5 (NEW).]

B. The Maine Potato Board Research and Product Development Committee. [1997, c. 711, §5 (NEW).]

[ 1997, c. 711, §5 (NEW) .]

2. Membership. The board consists of the following 20 members:

A. A designee of the President of the University of Maine at Orono; [1997, c. 711, §5 (NEW).]

B. A designee of the Chancellor of the University of Maine System; [1997, c. 711, §5 (NEW).]

C. The Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee; [1997, c. 711, §5 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

D. The president of a statewide farm bureau or the president's designee; [2009, c. 393, §1 (AMD).]

E. The president of a statewide agricultural council or the president's designee; [2009, c. 393, §1 (AMD).]

F. Eight members representing the agricultural industry, one person designated by each of the following:

(1) The Maine Potato Board;

(2) The Wild Blueberry Commission of Maine;

(3) A statewide pomological society;

(4) A statewide vegetable and small fruit growers association;

(5) A statewide dairy industry association;

(6) A statewide landscape and nursery association;

(7) A statewide florist and growers association; and

(8) A statewide organic farmers and gardeners association; [1997, c. 711, §5 (NEW).]

G. Two members of the joint standing committee of the Legislature having jurisdiction over agricultural matters, one appointed by the President of the Senate and one appointed by the Speaker of the House; [1997, c. 711, §5 (NEW).]

H. One farmer with livestock experience in an area other than dairy farming, chosen from a list of 3 nominees submitted by a statewide beef and sheep producers association, appointed by the Governor; [1997, c. 711, §5 (NEW).]

I. Two research faculty members associated with agricultural research at the University of Maine at Orono, appointed by the Board of Trustees of the University of Maine System; [2009, c. 393, §1 (AMD).]

J. The Director of the University of Maine Cooperative Extension Service; and [2009, c. 393, §1 (AMD).]

K. One member representing the aquaculture industry designated by a statewide aquaculture industry association. [2009, c. 393, §1 (NEW).]

[ 2009, c. 393, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

3. Terms. Each member serves a term of 5 years, except that the terms of legislative members expire the first Wednesday in December of even-numbered years. Vacancies must be filled by the appointing authority to complete the term of the preceding appointee.

[ 1997, c. 711, §5 (NEW) .]

4. Chair; secretary. The board shall select annually one of its members to serve as chair. The Director of the Agricultural Experiment Station shall serve as secretary to the board but the director is not a member of the board and has no vote.

[ 1997, c. 711, §5 (NEW) .]

5. Compensation. The board members are entitled to legislative per diem compensation for attendance at board meetings in accordance with Title 5, chapter 379.

[ 1997, c. 711, §5 (NEW) .]

6. Report. The Board of Agriculture shall report at least annually to the joint standing committee of the Legislature having jurisdiction over agricultural matters and to the Board of Trustees of the University of Maine System. The report must include an accounting of meetings and actions of the Board of Agriculture, including agreements entered into, status of demonstration projects, research findings, informational activities and an evaluation of the Maine Agricultural Experiment Station and Cooperative Extension Service programs, with recommendations regarding changes or improvements in the programs and the budget. The Board of Agriculture shall submit annually to the Board of Trustees of the University of Maine System proposals for additional funding for capital building projects at the research farms.

[ 1997, c. 711, §5 (NEW) .]

7. Long-range plan. By January 15, 2000, the board shall establish a long-range plan for operation of the Agricultural Experiment Station and the Cooperative Extension Service programs that includes but is not limited to plans for each of the research farms, joint appointments for experiment station and extension faculty, better utilization of research farms and objectives for research for each agricultural commodity in the State. The plan developed by the board does not include operations, research and programs relating to forestry, wildlife, aquaculture and fisheries.

[ 1999, c. 72, §1 (AMD) .]

SECTION HISTORY

1997, c. 711, §5 (NEW). 1999, c. 72, §1 (AMD). 2009, c. 393, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).






Chapter 6: MAINE AGRICULTURE PROTECTION ACT

7 §151. Short title

This Act may be known and cited as "the Maine Agriculture Protection Act." [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §152. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 649, §3 (NEW).]

1. Agricultural composting operation. "Agricultural composting operation" means composting that takes place on a farm. "Agricultural composting operation" does not include an operation that involves nonorganic municipal solid waste or that composts municipal sludge, septage, industrial solid waste or industrial sludge. "Agricultural composting operation" does not include an operation that composts materials with a moderate or high risk of contamination from heavy metals, volatile and semivolatile organic compounds, polychlorinated biphenyls or dioxin.

[ 2007, c. 649, §3 (NEW) .]

2. Agricultural products. "Agricultural products" means those plants and animals and their products that are useful to humans and includes, but is not limited to, forages and sod crops, grains and feed crops, dairy and dairy products, poultry and poultry products, bees and bees' products, livestock and livestock products and fruits, berries, vegetables, flowers, seeds, grasses and other similar products, or any other plant, animal or plant or animal products that supply humans with food, feed, fiber or fur. "Agricultural products" does not include trees grown and harvested for forest products.

[ 2007, c. 649, §3 (NEW) .]

3. Agricultural support services. "Agricultural support services" means the aerial or surface application of seed, fertilizer, pesticides or soil amendments and custom harvesting.

[ 2007, c. 649, §3 (NEW) .]

4. Composting. "Composting" means the controlled aerobic decomposition of organic materials to produce a soil-like product beneficial to plant growth and suitable for agronomic use.

[ 2007, c. 649, §3 (NEW) .]

5. Farm. "Farm" means the land, plants, animals, buildings, structures, ponds and machinery used in the commercial production of agricultural products.

[ 2007, c. 649, §3 (NEW) .]

6. Farm operation. "Farm operation" means a condition or activity that occurs on a farm in connection with the commercial production of agricultural products and includes, but is not limited to, operations giving rise to noise, odors, dust, insects and fumes; operation of machinery and irrigation pumps; disposal of manure; agricultural support services; and the employment and use of labor.

[ 2007, c. 649, §3 (NEW) .]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §153. Farm; farm operation or agricultural composting operation not a nuisance

A farm, farm operation or agricultural composting operation may not be considered a public or private nuisance under Title 17, chapter 91 if the farm, farm operation or agricultural composting operation alleged to be a nuisance is in compliance with applicable state and federal laws, rules and regulations and: [2007, c. 649, §3 (NEW).]

1. Farm; farm operation; agricultural composting operation. The farm, farm operation or agricultural composting operation conforms to best management practices, as determined by the commissioner in accordance with Title 5, chapter 375;

[ 2007, c. 649, §3 (NEW) .]

2. Storage or use of farm nutrients; complaints. For complaints regarding the storage or use of farm nutrients as defined in section 4201, subsection 4, the farm, farm operation or agricultural composting operation has implemented a nutrient management plan developed in accordance with section 4204 and operation of the farm, farm operation or agricultural composting operation is consistent with the nutrient management plan; or

[ 2007, c. 649, §3 (NEW) .]

3. Change in land use; occupancy of land. The farm, farm operation or agricultural composting operation existed before a change in the land use or occupancy of land within one mile of the boundaries of the farm, farm operation or agricultural composting operation as long as, before the change in land use or occupancy, the farm, farm operation or agricultural composting operation would not have been considered a nuisance. This subsection does not apply to a farm, farm operation or agricultural composting operation that materially changes the conditions or nature of the farm, farm operation or agricultural composting operation after a change in the land use or occupancy of land within one mile of the boundaries of the farm, farm operation or agricultural composting operation. Nothing in this subsection affects the applicability of any of the other provisions of this chapter.

[ 2007, c. 649, §3 (NEW) .]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §154. Violation of municipal ordinances

A method of operation used by a farm or farm operation located in an area where agricultural activities are permitted may not be considered a violation of a municipal ordinance if the method of operation constitutes best management practices as determined by the commissioner in accordance with section 153, subsection 1. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §155. Application; municipal ordinances

This chapter does not affect the application of state and federal laws. A municipality must provide the commissioner with a copy of any proposed ordinance that affects farm operations. The clerk of the municipality or a municipal official designated by the clerk shall submit a copy of the proposed ordinance to the commissioner at least 90 days prior to the meeting of the legislative body or public hearing at which adoption of the ordinance will be considered. The commissioner shall review the proposed ordinance and advise the municipality as to whether the proposed ordinance restricts or prohibits the use of best management practices. This section does not affect municipal authority to enact ordinances. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §156. Complaint resolution

The commissioner shall investigate all complaints involving a farm, farm operation or agricultural composting operation, including, but not limited to, complaints involving the use of waste products, groundwater and surface water pollution and insect infestations. In cases of insect infestations not arising from agricultural activities, when the State Entomologist believes that the infestation is a public nuisance and is able to identify the source or sources of the infestation, the commissioner shall refer the matter to the Department of the Attorney General. If the commissioner finds upon investigation that the person responsible for the farm, farm operation or agricultural composting operation is using best management practices, the commissioner shall notify that person and the complainant of this finding in writing. Notwithstanding section 153, subsection 3, if the commissioner identifies the source or sources of the problem and finds that the problem is caused by the use of other than best management practices, the commissioner shall: [2007, c. 649, §3 (NEW).]

1. Changes. Determine the changes needed in the farm, farm operation or agricultural composting operation to comply with best management practices and prescribe site-specific best management practices for that farm, farm operation or agricultural composting operation;

[ 2007, c. 649, §3 (NEW) .]

2. Advise person responsible. Advise the person responsible for the farm, farm operation or agricultural composting operation of the changes, as determined in subsection 1, that are necessary to conform with best management practices and determine subsequently if those changes are implemented; and

[ 2007, c. 649, §3 (NEW) .]

3. Findings. Give the findings of the initial investigation and subsequent investigations and any determination of compliance to the complainant and person responsible.

[ 2007, c. 649, §3 (NEW) .]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §157. Good faith

The Maine Rules of Civil Procedure, Rule 11 applies in any private action filed against the owner or operator of a farm, farm operation or agricultural composting operation in which it is alleged that the farm, farm operation or agricultural composting operation constitutes a nuisance if it is determined that the action was not brought in good faith and was frivolous or intended for harassment only. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §158. Failure to adopt best management practices

If the person responsible for a farm, farm operation or agricultural composting operation does not apply best management practices as required by the commissioner, the commissioner shall send a written report to an appropriate agency if a federal or state law has been violated and to the Attorney General. The Attorney General may institute an action to abate a nuisance or to enforce the provisions of this chapter or any other applicable state law, and the court may order the abatement with costs as provided under Title 17, section 2702, such injunctive relief as provided in this section or by other applicable law, or that a civil violation has been committed. Failure to apply best management practices in accordance with this chapter constitutes a separate civil violation for which a fine of up to $1,000, together with an additional fine of up to $250 per day for every day that the violation continues, may be adjudged. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §159. Agricultural Complaint Response Fund

There is established the nonlapsing Agricultural Complaint Response Fund. The commissioner may accept from any source funds designated to be placed in the fund. The commissioner may authorize expenses from the fund as necessary to investigate complaints involving a farm, farm operation or agricultural composting operation and to abate conditions potentially resulting from farms, farm operations or agricultural composting operations. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §160. Educational outreach

The commissioner shall conduct an educational outreach program for the agricultural community to increase awareness of the provisions of this chapter and the best management practices of the department. The commissioner shall inform the public about the provisions of this chapter, the complaint resolution process adopted by the department and state policy with respect to preservation and protection of agricultural and natural resources. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §161. Rules

The commissioner shall adopt rules in accordance with the Maine Administrative Procedure Act to interpret and implement this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 649, §3 (NEW).]

SECTION HISTORY

2007, c. 649, §3 (NEW).



7 §162. Designation of "Farming for Maine" farms

The commissioner shall establish a process for designating "Farming for Maine" farms. This designation provides farmers an opportunity to declare their commitment to commercial agriculture and to increase public awareness of farming in the State. [2009, c. 356, Pt. A, §1 (NEW).]

1. Application. An applicant for designation as a "Farming for Maine" farm shall submit a completed application that has been verified in accordance with subsection 3 to the clerk for the municipality in which the farm is located and a copy of the application to the department. If the land is within an area under the jurisdiction of the Maine Land Use Planning Commission, the applicant shall submit the verified application to the executive director of the commission and a copy to the department. The department shall develop an application form and make the form available through the offices of the soil and water conservation districts and private organizations and public agencies that support or represent farmers in the State.

[ 2009, c. 356, Pt. A, §1 (NEW); 2011, c. 682, §38 (REV) .]

2. Eligibility. A farm is eligible for designation under this section if the following criteria are met:

A. The farm consists of land classified as prime farmland, land of statewide or local importance or unique farmland by the Natural Resources Conservation Service within the United States Department of Agriculture. In counties where land of local importance has not been identified, land that is actively farmed may be eligible as provided in rules adopted under subsection 4; [2009, c. 356, Pt. A, §1 (NEW).]

B. The land is used for the commercial production of agricultural products; and [2009, c. 356, Pt. A, §1 (NEW).]

C. Additional criteria established in rules adopted under subsection 4. [2009, c. 356, Pt. A, §1 (NEW).]

A farm that is farmed under a lease may be designated as long as the landowner and the lessee sign the application.

[ 2009, c. 356, Pt. A, §1 (NEW) .]

3. Verification of eligibility. An applicant for designation as a "Farming for Maine" farm shall submit a completed application form together with support materials as required in rules adopted under subsection 4 to a soil and water conservation district office. Upon receipt of an application, a district office shall verify the eligibility of the farm or notify the applicant of the reasons why verification is denied. Upon request, the department shall assist a district in determining eligibility.

[ 2009, c. 356, Pt. A, §1 (NEW) .]

4. Rules; recognition. The commissioner may adopt rules to further define the verification process and establish additional eligibility criteria as needed for designation of "Farming for Maine" farms. The commissioner shall provide signs or certificates or develop other means of recognizing a farm that has attained designation as a "Farming for Maine" farm. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 356, Pt. A, §1 (NEW) .]

5. Fee. A municipality may charge a fee of not more than $20 for filing a verified designation application under this section.

[ 2009, c. 356, Pt. A, §1 (NEW) .]

SECTION HISTORY

2009, c. 356, Pt. A, §1 (NEW). 2011, c. 682, §38 (REV).



7 §163. Pilot program for establishing agricultural districts and agriculture enhancement groups

The commissioner may establish a pilot program to examine the effectiveness of agricultural districts in keeping farmland in agricultural production and enhancing the profitability of farming. For the purposes of this section, "pilot program" means an agricultural districts program that allows farmers to propose that the department designate their farmland as an agricultural district where commercial agriculture is encouraged and farmland protected through collaborative efforts at the state and local level. [2009, c. 356, Pt. A, §2 (NEW).]

1. Eligibility criteria for agricultural districts. In order to be eligible to participate in the pilot program, farms must form agricultural districts. An agricultural district must be composed of 3 or more farms that are located in geographic proximity to each other, produce similar types of agricultural products or share common marketing interests. The commissioner shall review eligibility criteria for participants in agricultural districts in other states and may develop additional criteria for participation with the pilot program, including, but not limited to, minimum acreage and farm income thresholds.

[ 2009, c. 356, Pt. A, §2 (NEW) .]

2. Benefits. The commissioner shall review benefits accruing to participants in agricultural districts in other states. Prior to initiating the pilot program, the commissioner shall develop a description of potential benefits accruing to participants in a pilot program. Potential benefits may include, but are not limited to, scoring bonuses for competitive grants, loans or business assistance programs and for project proposals screened for submission to the Land for Maine's Future Fund under Title 5, section 6203. The commissioner shall consult with other agencies administering programs affected by the proposed benefits.

[ 2009, c. 356, Pt. A, §2 (NEW) .]

3. Selection of regions. The commissioner shall distribute a description of the purpose and potential benefits of forming an agricultural district. Distribution may be through public agencies and private organizations that have regular contact with farmers in the State. The description must be posted on the department's publicly accessible website. The description notice must include information on how to contact the department to express interest in learning more about or participating in an agricultural district.

Based on the response to the initial solicitation, the commissioner may designate one or more districts. Prior to making a selection, the commissioner shall communicate with local or regional planning commissions and state, local or regional land trusts to ascertain their willingness to participate in efforts to protect farmland in the proposed districts.

If more than one district is designated for the pilot program, the commissioner shall strive to select districts in different parts of the State or different sectors of the State's agricultural economy.

[ 2009, c. 356, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 356, Pt. A, §2 (NEW).






Chapter 6-A: MANAGEMENT OF MOSQUITOES

7 §171. Management of mosquitoes for protection of public health; state policy

It is the policy of the State to work to find and implement ways to prevent mosquito-borne diseases in a manner that minimizes risks to humans and the environment. The State, led by the department and the Department of Health and Human Services pursuant to this chapter and Title 22, chapter 257-B, respectively, shall monitor mosquito-borne diseases and shall base mosquito management methods, including potential pesticide use, on an evaluation of the most current risk assessments. On a continuing basis, the State shall research and evaluate means of reducing disease-carrying mosquitoes without the use of pesticides. When the Department of Health and Human Services determines that the disease risk is high and public education efforts are insufficient to adequately prevent mosquito-borne diseases in the State, the Department of Health and Human Services may declare a mosquito-borne disease public health threat pursuant to Title 22, chapter 257-B and the State may undertake emergency activities to reduce disease-carrying mosquito populations that threaten the health of residents of this State. The State in undertaking emergency activities shall use a combination of the lowest risk, most effective integrated pest management techniques and science-based technology and shall consult with officials from affected municipalities in determining the most appropriate combination of response strategies. [2013, c. 548, §1 (NEW).]

SECTION HISTORY

2013, c. 548, §1 (NEW).



7 §172. Department lead agency; powers of commissioner

1. Lead agency. The department is the lead agency of the State for carrying out mosquito management activities as described in this chapter.

[ 2013, c. 548, §1 (NEW) .]

2. Management methods. The commissioner may use appropriate methods for the management of mosquitoes and the prevention of their breeding in a manner consistent with section 171, including, but not limited to, conducting or contracting for mosquito management activities and purchasing equipment necessary for the purposes of carrying out this chapter.

[ 2013, c. 548, §1 (NEW) .]

SECTION HISTORY

2013, c. 548, §1 (NEW).



7 §173. Duties of commissioner

1. Study; plan; arrange cooperation. When sufficient money for such purposes is available in the fund, the commissioner, in cooperation with appropriate personnel from the Department of Health and Human Services, shall:

A. Consider and study mosquito management problems, including mosquito surveillance; [2013, c. 548, §1 (NEW).]

B. Identify means of managing disease-carrying mosquitoes in a manner that minimizes pesticide use; [2013, c. 548, §1 (NEW).]

C. Coordinate plans for mosquito management work that may be conducted by private landowners, groups, organizations, municipalities, counties and mosquito management districts formed pursuant to section 175; and [2013, c. 548, §1 (NEW).]

D. Arrange, to the extent practicable, cooperation among state departments and with federal agencies in conducting mosquito management operations within the State. [2013, c. 548, §1 (NEW).]

[ 2013, c. 548, §1 (NEW) .]

2. Consultation. The commissioner shall consult with the University of Maine Cooperative Extension and private sector experts and municipalities in developing plans and procedures for implementing this chapter.

[ 2013, c. 548, §1 (NEW) .]

3. Assist with disseminating information. When sufficient money for such purposes is available in the fund, the commissioner, in cooperation with appropriate personnel from the Department of Health and Human Services and experts from the University of Maine Cooperative Extension, shall assist private landowners, groups, organizations, municipalities, counties and mosquito management districts formed pursuant to section 175 to disseminate information to the residents of the State about ways to reduce mosquito populations, to eliminate mosquito breeding sites and to protect themselves from mosquito-borne diseases as well as other relevant information.

[ 2013, c. 548, §1 (NEW) .]

4. Implement mosquito management response. When a mosquito-borne disease public health threat is declared by the Commissioner of Health and Human Services pursuant to Title 22, section 1447, the Commissioner of Agriculture, Conservation and Forestry shall implement an effective management response consistent with section 171. The management response must include combinations of integrated pest management techniques. The Commissioner of Agriculture, Conservation and Forestry shall consider the availability of funds in the fund in planning the response.

[ 2013, c. 548, §1 (NEW) .]

SECTION HISTORY

2013, c. 548, §1 (NEW).



7 §174. Maine Mosquito Management Fund

The Maine Mosquito Management Fund, referred to in this chapter as "the fund," is established to carry out the purposes of this chapter. The fund consists of any money received as contributions, grants or appropriations from private and public sources. The fund, to be accounted for within the department, must be held separate and apart from all other money, funds and accounts. Any balance remaining in the fund at the end of a fiscal year does not lapse but must be carried forward to the next fiscal year. The department may expend the money available in the fund and make grants to private landowners, groups, organizations, agencies, municipalities, counties, the University of Maine Cooperative Extension and mosquito management districts formed pursuant to section 175 to carry out the purposes of this chapter. [2013, c. 548, §1 (NEW).]

SECTION HISTORY

2013, c. 548, §1 (NEW).



7 §175. Mosquito management districts

For the purposes of preserving and promoting the public health and welfare by providing for coordinated and effective management of mosquitoes, municipalities may cooperate with each other through the creation of mosquito management districts. [2013, c. 548, §1 (NEW).]

SECTION HISTORY

2013, c. 548, §1 (NEW).



7 §176. Rules

The commissioner may adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this section are major substantive rules as described in Title 5, chapter 375, subchapter 2-A. [2013, c. 548, §1 (NEW).]

SECTION HISTORY

2013, c. 548, §1 (NEW).






Chapter 7: EXTENSION WORK WITH STATE UNIVERSITY

7 §191. Purpose

In order to aid in diffusing among the people of this State useful and practical information on subjects relating to agriculture and natural resources, youth development, and home economics and community life and to encourage the application of the same, there may be inaugurated in each of the several counties of the State extension work which shall be carried on in cooperation with the Trustees of the University of Maine System and the University of Maine. [1985, c. 779, §26 (AMD).]

SECTION HISTORY

1985, c. 283, §1 (AMD). 1985, c. 779, §26 (AMD).



7 §192. Demonstrations and information

Cooperative extension work shall consist of the giving of practical demonstrations in agriculture and natural resources, youth development, and home economics and community life and imparting information on those subjects through field demonstrations, publications and otherwise. This work shall be carried on in each county in such manner as may be mutually agreed upon by the executive committee of the county extension association provided for in section 193, and the trustees of the University of Maine System, the University of Maine, or their duly appointed representatives. [1985, c. 779, §27 (AMD).]

SECTION HISTORY

1985, c. 283, §2 (AMD). 1985, c. 779, §27 (AMD).



7 §193. County extension associations

For the purpose of carrying out this chapter, there may be created in each county or combination of 2 counties within the State an organization to be known as a "county extension association," and its services available to all residents of a county. Such county extension association shall have adopted a constitution and set of bylaws acceptable to the University of Maine and they shall be recognized as the official body within that county or counties for carrying on extension work in agriculture and natural resources, youth development, and home economics and community life within that county or counties in cooperation with the University of Maine. The county extension is viewed as a unique and important educational program of county government. The county extension association may make such regulations and bylaws for its government and the carrying on of its work as are not inconsistent with that chapter, provided that one such organization shall be formed in each county. [1985, c. 779, §28 (AMD).]

SECTION HISTORY

1985, c. 283, §3 (AMD). 1985, c. 779, §28 (AMD).



7 §194. Budget and taxes

The executive committee of each county extension association shall prepare an annual budget as requested, showing in detail its estimate of the amount of money to be expended under this chapter within the county or counties for the fiscal year, shall submit the same to a vote of the association at the regular annual meeting and, if the budget is approved by a majority vote of the members of the association present at such meeting, the executive committee shall submit the same to the board of county commissioners on a date requested by the county commissioners, and the county commissioners may, if they deem it justifiable, adopt an appropriate budget for the county extension program and levy a tax therefor. The amount thus raised by direct taxation within any county or combination of counties for the purposes of this chapter shall be used for the salaries of clerks, provision of office space, supplies, equipment, postage, telephone, a contribution toward the salaries of county agents and such other expenses as necessary to maintain an effective county extension program. Whenever the inhabitants of 2 counties shall unite for organization in one association, the executive committee shall present its budget to the county commissioners of both counties. The county commissioners of those counties shall meet jointly to consider and adopt a budget for each county. The amount and proportion of the budget shall be shared in a manner determined by mutual agreement at a joint meeting of the county commissioners. [1985, c. 283, §4 (AMD).]

SECTION HISTORY

1985, c. 283, §4 (AMD).



7 §195. Annual reports

A county extension association shall annually present to the University of Maine and the county commissioners its plan of extension work for the ensuing year and a full detailed report of its extension activities for the preceding fiscal year, including a detailed report of its receipts and expenditures from all sources. The financial report of a county extension association must be on forms prescribed by the University of Maine and the county commissioners. [2005, c. 512, §3 (AMD).]

SECTION HISTORY

1985, c. 283, §5 (AMD). 1985, c. 779, §29 (AMD). 2005, c. 512, §3 (AMD).



7 §196. Building associations authorized

The county commissioners of a county or combination of 2 counties in which there is a county extension association may form a county extension building association pursuant to this section and Title 13, chapter 81. In addition to the powers and authority granted and duties and limitations imposed under Title 13, chapter 81, the county extension building association has all the powers and authority granted under this section and is subject to all the duties and limitations imposed under this section, except that, in the case of any conflict between this section and Title 13, chapter 81, this section controls. A county extension building association is a political subdivision of the State and a constituted authority for purposes of the United States Internal Revenue Code of 1986, Section 103. [2001, c. 594, §1 (NEW).]

1. Purpose. The purpose of a county extension building association is to acquire, by purchase, lease or otherwise, buildings and other real and personal property to be used by a county extension association in carrying out its public purposes under this chapter.

[ 2001, c. 594, §1 (NEW) .]

2. Directors. The county commissioners of the county or counties forming the county extension building association shall determine the method of choosing the building association's directors. A majority of the directors of a county extension building association must be appointed by the county commissioners of the county or counties comprising the affiliated county extension association.

[ 2001, c. 594, §1 (NEW) .]

3. Borrowing. In order to carry out its purpose, a county extension building association by a vote of the directors may borrow money on behalf of the county or of either or both of the counties comprising the affiliated county extension association by the issuance of bonds or notes and grant mortgages and security interest in the county extension building association's property to secure the obligations. All bonds or notes must be for a term not to exceed 30 years and contain such terms and conditions as the directors of the county extension building association determine. The bonds or notes may not be an obligation of or pledge the faith and credit of the State or any county or political subdivision other than the county extension building association. Bonds or notes may be issued by the county extension building association under this section without obtaining the consent of any commission, board, bureau or agency of the State or of the county or counties comprising the affiliated county extension association and without any other proceeding or conditions than those proceedings or conditions that are specifically required by this section.

[ 2001, c. 594, §1 (NEW) .]

4. Limitations; dissolution. No part of the net earnings of a county extension building association may inure to the benefit of any member, director or officer of the county extension building association or any private individual, except that reasonable compensation may be paid for services rendered, and a member, director or officer of a county extension building association or any private individual is not entitled to share in the distribution of any of the corporate assets on dissolution of the county extension building association. On the dissolution of a county extension building association or on the termination of its activities, the assets of the county extension building association remaining after the payment of its liabilities must be distributed to the county in which the county extension building association is housed.

[ 2001, c. 594, §1 (NEW) .]

SECTION HISTORY

2001, c. 594, §1 (NEW).






Chapter 8: PURCHASE OF FOODSTUFFS FROM MAINE CONCERNS

7 §201. Statement of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 448, §1 (NEW). MRSA T. 7, §205 (RP).



7 §202. Preference for in-state producers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 448, §1 (NEW). MRSA T. 7, §205 (RP).



7 §203. Administration by Department of Agriculture, Food and Rural Resources (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 448, §1 (NEW). 1979, c. 731, §19 (AMD). MRSA T. 7, §205 (RP).



7 §204. Cooperation by State Government organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 448, §1 (NEW). 1979, c. 731, §19 (AMD). MRSA T. 7, §205 (RP).



7 §205. Termination (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 448, §1 (NEW). MRSA T. 7, §205 (RP).






Chapter 8-A: FOOD AND FOOD POLICY

Subchapter 1: PURCHASE OF FOODSTUFFS FROM MAINE

7 §211. Statement of policy

It is the policy of the State to encourage food self-sufficiency for the State. State institutions and school districts in the State shall purchase food produced by Maine farmers or fishermen, provided that food is available in adequate quantity and meets acceptable quality standards, and is priced competitively. [1983, c. 608, §2 (NEW).]

SECTION HISTORY

1983, c. 608, §2 (NEW).



7 §212. Definitions

1. Brokers or wholesalers. "Brokers or wholesalers" means any person representing an enterprise, either for profit or nonprofit, whose objective is to purchase or collect available supplies of food from Maine food producers for subsequent distribution to state institutions, school districts and other food businesses.

[ 1983, c. 608, §2 (NEW) .]

2. Maine food producer. "Maine food producer" means any person who is a resident farmer or fisherman, or an association of farmers or fishermen in a cooperative or producer group.

[ 1983, c. 608, §2 (NEW) .]

3. State or school purchaser. "State or school purchaser" means any person who purchases foodstuffs for any state institution or agency, the community colleges or the school districts of this State.

[ 1989, c. 443, §18 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

SECTION HISTORY

1983, c. 608, §2 (NEW). 1989, c. 443, §18 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).



7 §213. Implementation of state policy to purchase foodstuffs from Maine concerns

Notwithstanding any other provision of law and assuming reasonable similarity in quality, quantity and availability with other foodstuffs offered for sale, state or school purchasers shall buy meat, fish, dairy products, excluding milk and eggs, and species of fruits and fresh vegetables, directly from Maine food producers or from food brokers who assist in the distribution of foodstuffs produced or harvested by Maine food producers. In the event that more than one producer, broker or wholesaler can supply a given foodstuff, the institutional or school purchaser may require competitive bidding. [1983, c. 608, §2 (NEW).]

1. Amounts to be expended by institutional facilities.

[ 2005, c. 382, Pt. C, §1 (RP) .]

2. Amounts to be expended by a school district.

[ 2005, c. 382, Pt. C, §1 (RP) .]

SECTION HISTORY

1983, c. 608, §2 (NEW). 2005, c. 382, §C1 (AMD).



7 §214. Coordination of purchases of foodstuffs from Maine concerns

1. Food purchasing coordinator. The commissioner shall designate an employee of the department to serve as a food purchasing coordinator to assist in the development of connections between state and school purchasers, Maine food producers and brokers and wholesalers of food.

[ 2005, c. 382, Pt. C, §2 (AMD) .]

2. Annual meeting. The food purchasing coordinator shall cause to be held an annual meeting that brings together producers, wholesalers, buyers and food service professionals to enhance opportunities for cooperation and expand the purchase of local foodstuffs by state institutions and public schools.

[ 2005, c. 382, Pt. C, §2 (AMD) .]

3. Advisory committee. The commissioner shall establish an advisory committee to discuss possibilities and review proposals for expanding purchases of local foodstuffs. The commissioner shall invite one or more representatives from each of the following agencies to serve on the advisory committee: the Department of Education; the Department of Marine Resources; the Department of Corrections; the Department of Administrative and Financial Services, Bureau of Purchases; the Department of Health and Human Services; the University of Maine System; and the Maine Community College System.

[ 2011, c. 655, Pt. EE, §12 (AMD); 2011, c. 655, Pt. EE, §30 (AFF) .]

SECTION HISTORY

1983, c. 608, §2 (NEW). 1985, c. 271, §§1,2 (AMD). 1989, c. 700, §A30 (AMD). 1991, c. 780, §DDD21 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 382, §C2 (AMD). 2011, c. 655, Pt. EE, §12 (AMD). 2011, c. 655, Pt. EE, §30 (AFF).



7 §215. Standards

1. Quality standards to be established. Quality standards for meat, fish, dairy products, excluding milk and eggs, and species of fresh fruits and vegetables shall be established in writing and copies of these standards shall be made available to all Maine food producers and brokers and wholesalers who are interested in selling food to institutions and schools in Maine.

[ 1983, c. 608, §2 (NEW) .]

2. Coordination of development of quality standards. The Bureau of Purchases will coordinate the development of quality standards with state institutions and the Department of Education. The coordinator will collaborate with the State Purchasing Agent in assisting state and school purchasers in formulating consistent, although not necessarily uniform, quality standards. In the event there are differences of opinion about the quality of foodstuffs supplied institutions or schools, final authority for resolution rests with the State Purchasing Agent.

[ 1989, c. 700, Pt. A, §31 (AMD) .]

3. Certification of food of Maine origin. Food brokers and wholesalers or any person who sells directly to the state institutions and schools of Maine shall certify to purchasing agents that shipments of food intended to be of Maine origin are produced or harvested by Maine food producers.

[ 1983, c. 608, §2 (NEW) .]

4. Split shipments of food. In the event that foodstuffs of Maine origin are not available in sufficient quantities to meet demand, food brokers and wholesalers or any person selling directly to the state institutions or schools may supply split shipments of food, mixing food items of Maine origin with the same food items from outside Maine, provided the consolidated order is of comparable quality and the broker specifies the percentage of the mixed shipment that is of Maine origin.

[ 1983, c. 608, §2 (NEW) .]

SECTION HISTORY

1983, c. 608, §2 (NEW). 1989, c. 700, §A31 (AMD).






Subchapter 2: FOOD POLICY

7 §216. Maine Food Policy Council (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2005, c. 2, §6 (COR). 2005, c. 614, §4 (NEW). 2011, c. 344, §16 (RP).



7 §217. Hunters for the Hungry Program; acceptance of donations

The department and those recipient agencies participating in the department's food assistance distribution programs may accept wild game meat from persons participating in the Hunters for the Hungry Program established under Title 12, section 10108. The department may facilitate the acceptance of that meat by its recipient agencies through coordination with the Department of Inland Fisheries and Wildlife and may undertake educational and promotional efforts on behalf of the program. [2005, c. 614, §4 (NEW).]

SECTION HISTORY

2005, c. 614, §4 (NEW).



7 §218. Farmers' Market Program

The department shall cooperate with the Commissioner of Health and Human Services or the commissioner's designee to promote the purchase of state-grown and processed food products at local farmers' markets and farmstands by nutritionally at-risk groups through programs administered by the Department of Health and Human Services under Title 22, chapter 851. [2005, c. 614, §4 (NEW).]

SECTION HISTORY

2005, c. 614, §4 (NEW).









Chapter 8-B: AGRICULTURAL INTERNSHIP AND TRAINING

7 §221. Establishment of Maine Agricultural Internship and Training Program

The commissioner shall establish a Maine Agricultural Internship and Training Program. [1987, c. 520, (NEW).]

SECTION HISTORY

1987, c. 520, (NEW).



7 §222. Responsibilities of the commissioner

The commissioner shall: [1987, c. 520, (NEW).]

1. Information. Conduct studies and otherwise gather, maintain and disseminate information concerning farmland transfers, availability of farm labor, existence of farm internship and training programs, persons desiring to participate in that training, farmers retiring or otherwise ceasing farming operations, persons desiring to enter farming or associated employment and all other information deemed necessary to carry out this chapter;

[ 1987, c. 520, (NEW) .]

2. Training. Provide and supervise opportunities for on-farm and off-farm training, through state-sponsored programs or in cooperation with other appropriate agencies and organizations. Training may include on-site experience under the guidance of approved farmer-supervisors or classroom instruction in farm management, finance, equipment use and maintenance, production and marketing principles and techniques and other relevant subjects;

[ 1987, c. 520, (NEW) .]

3. Assistance. Provide assistance in matching retiring farmers with persons desiring to enter farming and recruit and place interns with farmer-supervisors;

[ 2001, c. 168, §1 (AMD) .]

4. Cooperation. Cooperate with appropriate local, state and federal agencies and institutions and with farm organizations and interested individuals, including the Department of Education, the Department of Labor, the University of Maine and the Cooperative Extension Service, in carrying out this chapter; and

[ 2013, c. 29, §1 (AMD) .]

5. Staff support. Designate an employee of the department to oversee the Maine Agricultural and Internship Training Program.

[ 2013, c. 29, §2 (AMD) .]

6. Report.

[ 2013, c. 29, §3 (RP) .]

SECTION HISTORY

1987, c. 520, (NEW). 1989, c. 700, §A32 (AMD). 2001, c. 168, §§1-3 (AMD). 2013, c. 29, §§1-3 (AMD).






Chapter 8-C: COMMISSION ON BIOTECHNOLOGY AND GENETIC ENGINEERING

7 §231. Commission established; membership; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1989, c. 486, §2 (AMD). 1989, c. 503, §B36 (AMD). 1989, c. 798, §1 (AMD). 1989, c. 878, §A21 (AMD). 1993, c. 410, §E22 (AMD). 1999, c. 668, §62 (RP).



7 §232. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1991, c. 837, §A16 (AMD). 1999, c. 668, §63 (RP).



7 §233. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1989, c. 798, §2 (AMD). 1999, c. 668, §64 (RP).



7 §234. Confidential information (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1999, c. 668, §65 (RP).



7 §235. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1999, c. 668, §65 (RP).



7 §236. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 805, §2 (NEW). 1999, c. 668, §65 (RP).






Chapter 8-D: AGRICULTURAL AWARENESS

7 §241. Awareness program

The Commissioner of Agriculture, Conservation and Forestry shall: [1989, c. 194, (NEW); 2011, c. 657, Pt. W, §6 (REV).]

1. Public awareness. Produce audio-visual materials, facilitate public service programming, prepare written materials, organize a speakers' bureau and otherwise educate the public. The commissioner, in carrying out these duties, shall address the following needs: maintaining a lasting and sustainable agriculture; protecting our critical rural infrastructures; guaranteeing continued and effective production and marketing of fresh fruits, vegetables and livestock; preserving prime farmland; conserving our soils and water; and generally ensuring the quality of life in rural Maine.

[ 1989, c. 194, (NEW) .]

2. Agricultural literacy. Cooperate with the Department of Education to develop instructional materials, train teachers and teacher trainers and otherwise complete actions for utilizing agriculture as an exciting medium for educating students both about society and the natural world, while increasing their literacy by infusing basic agricultural concepts such as agriculture and economics, the dynamics of world hunger, agriculture and history within present subjects taught in Maine schools.

[ 1989, c. 194, (NEW); 1989, c. 700, Pt. A, §33 (AMD) .]

3. Cooperation. Cooperate with appropriate local, state, and federal agencies and institutions, educational and farm organizations and interested individuals, including the Maine Ag in the Classroom Association, the Department of Education and the Cooperative Extension Service in carrying out this chapter.

[ 1989, c. 194, (NEW); 1989, c. 700, Pt. A, §33 (AMD) .]

SECTION HISTORY

1989, c. 194, (NEW). 1989, c. 700, §A33 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §242. Maine Agriculture in the Classroom Council

1. Establishment. The Maine Agriculture in the Classroom Council, established in Title 5, section 12004-G, subsection 4-C and referred to in this section as "the council," has all the powers necessary to achieve the public purpose stated in subsection 2 and to carry out the powers conferred under this section.

The exercise of powers conferred by this section is held to be the performance of essential government functions.

A. Employees of the council may not be construed to be state employees for any purpose, including the state civil service provisions of Title 5, Part 2 and Title 5, chapter 372. [2007, c. 456, §2 (NEW).]

B. The council may not be construed to be a state agency for any purpose, including the budget, accounts and control, auditing, purchasing or other provisions of Title 5, Part 4. [2007, c. 456, §2 (NEW).]

C. Notwithstanding paragraphs A and B:

(1) Employees of the council may be state employees for the purposes of the state retirement provisions of Title 5, Part 20 and the state employee health insurance program under Title 5, chapter 13, subchapter 2; and

(2) For the purposes of the Maine Tort Claims Act, the council is a governmental entity and its employees and members are employees as those terms are defined in Title 14, section 8102. [2007, c. 456, §2 (NEW).]

D. Employees of the council are entitled to use the services of the Central Fleet Management Division in accordance with provisions established for state agencies under Title 5, section 1830. [2007, c. 456, §2 (NEW).]

[ 2007, c. 456, §2 (NEW) .]

2. Purpose. The purpose of the council is to promote an understanding of the food and fiber system in the State and the nation through the infusion of agricultural concepts into primary, secondary and postsecondary curricula. For the purposes of this section, "agricultural concepts" includes, but is not limited to:

A. The importance of agriculture in the State and in the nation's history and development; [2007, c. 456, §2 (NEW).]

B. The connections between geography, climate and agriculture; [2007, c. 456, §2 (NEW).]

C. The relationship between technology and agricultural success and development; [2007, c. 456, §2 (NEW).]

D. The economics of agriculture; [2007, c. 456, §2 (NEW).]

E. The global aspects of agriculture; and [2007, c. 456, §2 (NEW).]

F. The relationship of the food and fiber system to public policy issues. [2007, c. 456, §2 (NEW).]

[ 2007, c. 456, §2 (NEW) .]

3. Membership. The council consists of 9 members, appointed as follows:

A. One representative of the department, appointed by the commissioner; [2007, c. 456, §2 (NEW).]

B. One representative of the Department of Education, appointed by the Commissioner of Education; [2007, c. 456, §2 (NEW).]

C. Two members from the agricultural community with demonstrated interest in agriculture education, appointed by the commissioner; [2007, c. 456, §2 (NEW).]

D. One registered or licensed dietitian with a demonstrated interest in agriculture education, appointed by the commissioner; [2007, c. 456, §2 (NEW).]

E. One practicing kindergarten to grade 12 educator with knowledge of agriculture education, appointed by the Commissioner of Education; [2007, c. 456, §2 (NEW).]

F. One educator who teaches or has taught agriculture courses at the secondary school level, appointed by the Commissioner of Education; [2007, c. 456, §2 (NEW).]

G. One representative from the University of Maine Cooperative Extension with a demonstrated interest in agriculture education, appointed by the Director of the University of Maine Cooperative Extension; and [2007, c. 456, §2 (NEW).]

H. One representative of the soil and water conservation districts, appointed by the chair of the State Conservation District Advisory Council. [2007, c. 456, §2 (NEW).]

[ 2007, c. 456, §2 (NEW) .]

4. Term. Each member serves for a term of 4 years or until the member's successor is appointed. If a member is unable to complete a term, the appointing authority shall appoint a person to serve out the remainder of the unexpired term.

[ 2007, c. 456, §2 (NEW) .]

5. Compensation. Members may be compensated for expenses as provided in the council's bylaws from money received under subsection 10.

[ 2007, c. 456, §2 (NEW) .]

6. Chair. The council shall elect annually by majority vote one member of the council to serve as chair and one member to serve as vice-chair.

[ 2007, c. 456, §2 (NEW) .]

7. Executive director; personnel. The council may appoint by majority vote an executive director who is the council's chief administrator and who serves at the pleasure of the council. The executive director may employ, as the council directs, additional staff who serve at the pleasure of the executive director. The salaries paid to the executive director and other staff are fixed by the council and are not subject to the personnel laws of the State.

[ 2007, c. 456, §2 (NEW) .]

8. Powers and duties. The council shall expend funds received under subsection 10 to provide teacher training and educational resource materials, collect and distribute appropriate agricultural information and materials from industry and trade groups and incorporate new and innovative ideas and proven outreach strategies to increase agricultural literacy among teachers and their students. The council shall work cooperatively with state agencies, the University of Maine System, farm organizations, agribusinesses and private individuals and groups to collect, organize, develop and promote the use of agricultural curriculum materials in schools and learning centers.

The council may enter into contracts with any local, state, federal or private agency, department, firm, corporation or association as necessary to carry out the purposes of this section.

[ 2007, c. 456, §2 (NEW) .]

9. Debt. A debt or obligation incurred by the council is not a debt or obligation of the State.

[ 2007, c. 456, §2 (NEW) .]

10. Receipt of money and property. The council may accept grants or contributions of money or other things of value from any source, public or private. The council receives funds from the sale of agriculture education plates pursuant to Title 29-A, section 456-F. The grants, receipts and other contributions must be held by the council and used to carry out the purposes of this section, subject to any condition under which the grant or contribution was accepted by the council. Funds may be used to compensate members of the council for expenses in accordance with the council's bylaws. Funds received under this subsection are not state funds.

[ 2007, c. 703, §1 (AMD) .]

11. Books and records. The council shall keep books, records and accounts of all its activities, which must be open to inspection and audit by the State at all times. An independent accountant shall conduct an annual accounting review of the financial records of the council and report the results of the review to the council, the commissioner, the Treasurer of State and the Legislature.

[ 2007, c. 456, §2 (NEW) .]

12. Bylaws. The council may adopt bylaws to govern its functions.

[ 2007, c. 456, §2 (NEW) .]

SECTION HISTORY

2007, c. 456, §2 (NEW). 2007, c. 703, §1 (AMD).






Chapter 8-E: AGRITOURISM ACTIVITIES

7 §251. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 609, §1 (NEW).]

1. Agritourism activity. "Agritourism activity" means any agricultural activity carried out on a farm or ranch that members of the general public are allowed to view or participate in, including farming, ranching, historical and cultural activities, harvest-your-own activities and attractions related to farming or ranching. An activity is an agritourism activity whether or not the participant pays to view or participate in the activity.

[ 2011, c. 609, §1 (NEW) .]

2. Agritourism professional. "Agritourism professional" means a person who is engaged in the business of farming or ranching and provides one or more agritourism activities, whether or not for compensation.

[ 2011, c. 609, §1 (NEW) .]

3. Farm or ranch. "Farm" or "ranch" means the land, plants, animals, buildings, structures, ponds and machinery used in the commercial production of agricultural products.

[ 2011, c. 609, §1 (NEW) .]

4. Farming or ranching. "Farming" or "ranching" means primarily engaging in the commercial production of agricultural products as a livelihood and includes dairy farming; raising livestock, freshwater fish, fur-bearing animals or poultry; producing, cultivating, growing and harvesting fruit, produce or floricultural or horticultural commodities; or any practices on a farm or ranch that are incident to or in conjunction with these farming operations.

[ 2011, c. 609, §1 (NEW) .]

5. Inherent risks of agritourism activity. "Inherent risks of agritourism activity" means those dangers or conditions that are an integral part of an agritourism activity, including but not limited to:

A. Certain hazards including surface and subsurface conditions and natural conditions of land, vegetation and waters; [2011, c. 609, §1 (NEW).]

B. The behavior of wild and domestic animals, including but not limited to the depositing of manure; [2011, c. 609, §1 (NEW).]

C. Ordinary dangers of structures or equipment ordinarily used in farming and ranching; and [2011, c. 609, §1 (NEW).]

D. The potential for injury to a participant or others if the participant acts in a negligent manner, including failing to follow instructions given by an agritourism professional or failing to exercise reasonable caution while engaging in an agritourism activity. [2011, c. 609, §1 (NEW).]

[ 2011, c. 609, §1 (NEW) .]

6. Participant. "Participant" means any person, other than the agritourism professional, who engages in an agritourism activity, whether or not a fee is paid to view or participate in the agritourism activity.

[ 2011, c. 609, §1 (NEW) .]

SECTION HISTORY

2011, c. 609, §1 (NEW).



7 §252. Liability

1. No liability. Except as provided in subsection 2, an agritourism professional is not liable for any property damage or damages arising from the personal injury of a participant resulting from the inherent risks of agritourism activities. Except as provided in subsection 2, a participant or participant's representative may not make any claim or recover from an agritourism professional for property damage or damages for personal injury resulting from the inherent risks of agritourism activities. A participant expressly assumes the risk and legal responsibility for any property damage or damages arising from personal injury that results from the inherent risk of agritourism activities. A participant has the sole responsibility for knowing the range of that person's ability to participate in an agritourism activity. It is the duty of a participant to act within the limits of the participant's own ability, to heed all warnings and refrain from acting in a manner that may cause or contribute to the injury of any person or damage to any property.

[ 2011, c. 609, §1 (NEW) .]

2. Exceptions. Nothing in subsection 1 prevents or limits the liability of an agritourism professional if the agritourism professional:

A. Commits an act or omission that constitutes negligence or reckless disregard for the safety of others, and that act or omission causes an injury. For purposes of this section, "reckless" has the same meaning as "recklessly," as defined in Title 17-A, section 35, subsection 3, paragraph A; [2011, c. 609, §1 (NEW).]

B. Has actual knowledge or reasonably should have known of a dangerous condition of the land, facilities or equipment used in an agritourism activity or the dangerous propensity of a particular animal used in the agritourism activity and does not make the danger known to a participant, and the danger causes an injury; or [2011, c. 609, §1 (NEW).]

C. Intentionally injures a participant. [2011, c. 609, §1 (NEW).]

[ 2011, c. 609, §1 (NEW) .]

3. Assumption of risk. In a personal injury action against an agritourism professional, a defense or immunity described in subsection 1 may be asserted only if the participant injured in the course of an agritourism activity had been notified of the inherent risks of an agritourism activity and the limitations of liability.

For purposes of this subsection, notice of the inherent risks of agritourism activities may be satisfied either by a statement signed by the participant or a sign or signs prominently displayed at the place or places where the agritourism activities take place. The statement or sign must contain the following information.

"WARNING

Under Maine law, there is no liability for injury to a participant in an agritourism activity conducted at this agritourism location if such injury results from the inherent risks of the agritourism activity. Inherent risks of agritourism activities include, among others, risks of injury inherent to land, equipment and animals, as well as the potential for injury if you act in a negligent manner. You are assuming the risk of participating in this agritourism activity."

The message on the sign must be in black letters at least one inch in height and the sign or signs must be placed in a clearly visible location on or near the places where the agritourism professional conducts agritourism activities.

[ 2011, c. 609, §1 (NEW) .]

SECTION HISTORY

2011, c. 609, §1 (NEW).






Chapter 9: LOCAL FOOD CENTERS

7 §301. Legislative intent (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 532, §2 (NEW). 2005, c. 382, §A1 (RP).



7 §302. Community cooperative food centers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 532, §2 (NEW). 1991, c. 780, §DDD21 (AMD). 2005, c. 382, §C3 (RP).






Chapter 10: AGRICULTURAL DEVELOPMENT GRANT PROGRAM

7 §305. Findings (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A77 (NEW). 1999, c. 72, §3 (RP).



7 §306. Technology transfer program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A77 (NEW). 1999, c. 72, §4 (RP).



7 §306-A. Agricultural Development Fund

1. Agricultural Development Fund. The commissioner shall establish an agricultural development fund to accelerate new market development, adoption of advantageous technologies and promotion of state agricultural products by state producers.

[ 1999, c. 72, §5 (NEW) .]

2. Fund operation. The commissioner shall utilize the agricultural development fund to:

A. Provide grants to individuals, firms or organizations to conduct market research or to undertake market promotion activities for the purpose of expanding existing markets and developing new markets for state agricultural products; and [1999, c. 72, §5 (NEW).]

B. Test and demonstrate new technologies related to the production, storage and processing of state agricultural commodities. [1999, c. 72, §5 (NEW).]

[ 1999, c. 72, §5 (NEW) .]

3. Rulemaking. The commissioner shall establish, by rule, in a manner consistent with Title 5, chapter 375, subchapter 2-A criteria for the allocation of grant money, application requirements consistent with the provisions of this section, a schedule for accepting and reviewing applications, reporting requirements on grant expenditures and project results and any other administrative requirements necessary for the efficient implementation of this program. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. The commissioner is guided by the following criteria:

A. Applications may be submitted by individuals, firms or organizations in response to a request for proposals for competitive grants. The commissioner may also contract directly with individuals, firms or organizations for a special project under section 307; [2013, c. 64, §1 (AMD).]

B. A percentage of the total cost of any project must be funded by the applicant or applicants and a percentage of the total cost must be funded from nonpublic sources. These percentages must be established by rule. A single grant may not exceed 50% of the total funds available to be granted in a given year; [2013, c. 64, §1 (AMD).]

C. Information relative to market research or development activities provided to the commissioner prior to formal application, included in grant applications or provided to the commissioner to fulfill reporting requirements is confidential information and may not be publicly disclosed by the commissioner as long as:

(1) The person to whom the information belongs or pertains has requested that certain information be designated as confidential; and

(2) The commissioner has determined that the information gives the person making the request opportunity to obtain business or competitive advantage over another person who does not have access to the information or will result in loss of business or other significant detriment to the person making the request if access is provided to others; and [1999, c. 72, §5 (NEW).]

D. When possible, the commissioner shall award grants to applicants representing diverse agricultural enterprises and geographic areas of the State. [1999, c. 72, §5 (NEW).]

[ 2013, c. 64, §1 (AMD) .]

4. Advisory committee. The commissioner shall establish the Agricultural Development Committee to evaluate market and production development competitive grant applications and review project results.

[ 2013, c. 64, §2 (AMD) .]

SECTION HISTORY

1999, c. 72, §5 (NEW). 2013, c. 64, §§1, 2 (AMD).



7 §307. Special projects

The commissioner may contract directly with the University of Maine System or qualified individuals, firms or organizations for market research, for testing new technologies and for research on technical problems related to the production, marketing, storage and processing of agricultural commodities. [2013, c. 64, §3 (AMD).]

SECTION HISTORY

1987, c. 402, §A77 (NEW). 1999, c. 72, §6 (AMD). 2013, c. 64, §3 (AMD).



7 §308. Special revenues

Interest in the Agricultural Marketing Loan Fund, established in Title 10, section 1023-J, and funds contributed by individuals, firms or organizations for special projects or for competitive agricultural development projects must be deposited in a dedicated account that does not lapse. Individuals, firms or organizations may specify that funds contributed to this account may be used to initiate projects affecting specific commodities. [1999, c. 72, §6 (AMD).]

SECTION HISTORY

1987, c. 402, §A77 (NEW). 1999, c. 72, §6 (AMD).



7 §309. Annual review

The commissioner and the Agriculture Development Committee shall, on an annual basis, review the effectiveness of the programs operated under the provisions of this chapter and provide a summary of the review to the Commissioner of Economic and Community Development. [2009, c. 337, §9 (AMD).]

SECTION HISTORY

1987, c. 402, §A77 (NEW). 1999, c. 72, §6 (AMD). 2009, c. 337, §9 (AMD).






Chapter 10-A: THE MAINE AGRICULTURAL VIABILITY ACT OF 1985

7 §311. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1987, c. 424, §§1,4 (RP).



7 §312. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1987, c. 424, §§1,4 (RP).



7 §313. Maine Agricultural Viability Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1987, c. 424, §§1,4 (RP). 1989, c. 503, §§B37,B38 (AMD).



7 §314. Establishing a program for identifying regional opportunities (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1987, c. 424, §2 (AMD). 1987, c. 424, §§1,4 (RP).



7 §315. Implementation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1987, c. 424, §§1,4 (RP). 1987, c. 424, §3 (RPR).



7 §316. Participation of other agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 482, §2 (NEW). 1985, c. 779, §30 (AMD). 1987, c. 424, §§1,4 (RP).






Chapter 10-B: MAINE FARMS FOR THE FUTURE PROGRAM

7 §317. Maine Farms for the Future Program

The Maine Farms for the Future Program, referred to in this chapter as the "program," is created. The program is administered by the department, either directly or by contract with a suitable organization. The program provides a selected farm with assistance in developing a detailed business plan that involves changes in the farm's operation to increase the vitality of the farm and investment money to help implement the plan. Participants in the program are eligible to apply for reduced-interest loans from the Agricultural Marketing Loan Fund established under Title 10, section 1023-J and administered under section 435. The department shall organize a review panel, referred to in this chapter as the "panel," to evaluate and approve applications for participation in the program and for investment support. [2007, c. 660, §1 (AMD).]

SECTION HISTORY

1999, c. 763, §1 (NEW). 2007, c. 660, §1 (AMD).



7 §318. Business plan development

1. Eligibility. An applicant must own a farm that has been producing agricultural products commercially in the State for at least 2 years at the time of application. The applicant must submit an application to the department to be eligible for participation in the program pursuant to procedures developed by the department.

[ 2007, c. 660, §2 (AMD) .]

2. Criteria for selection. The panel shall evaluate and approve applications that are based upon criteria developed by the department, including:

A. The degree of opportunity for increasing the vitality of the farm due to factors such as the capability of the applicant to effect positive changes in farm operations and the suitability of the land in agricultural use to sustain those changes; and [1999, c. 763, §1 (NEW).]

B. The degree of threat to the continuation of agricultural use of the land due to factors such as the financial capacity and current farm management practices of the applicant. [2003, c. 167, §1 (AMD).]

[ 2003, c. 167, §1 (AMD) .]

3. Services package; reimbursement. Once an applicant is selected to participate in the program, the department shall assist the selected farm in assembling a services package to develop the business plan within 18 months of the selection. These services must include:

A. Outside experts to provide services such as analyzing production practices and markets or developing financial data; and [2007, c. 660, §3 (AMD).]

B. Department-approved instruction or classroom training in economics and business planning for the owner or operator of the farm. [2007, c. 660, §3 (AMD).]

A services package must be approved by the department before it is implemented. The department shall pay for outside services contracted as part of an approved services package. The department may not pay more than $10,000 for outside services contracted as part of the services package to a selected farm. The department shall keep an accounting of the services provided to a selected farm as part of the services package.

[ 2007, c. 660, §3 (AMD) .]

4. First farmland protection agreement.

[ 2003, c. 167, §2 (RP) .]

5. Business plan requirements. A selected farm must use a services package to develop a business plan that identifies changes in farm management practices and investments in equipment and property that would increase the vitality of the farm.

[ 1999, c. 763, §1 (NEW) .]

SECTION HISTORY

1999, c. 763, §1 (NEW). 2003, c. 167, §§1,2 (AMD). 2007, c. 660, §§2, 3 (AMD).



7 §319. Investment support

1. Eligibility. A selected farm that has completed a business plan pursuant to section 318 is eligible to apply for funding to implement the plan. The applicant may apply for a reduced-interest loan from the Agricultural Marketing Loan Fund under chapter 101, subchapter 1-D and for a grant in exchange for a farmland protection agreement under subsection 4. A farmer requesting a grant in exchange for a farmland protection agreement must own at least 5 acres of land in agricultural use at the time of application.

[ 2007, c. 660, §4 (AMD) .]

2. Award of grants. The panel shall develop a competitive process to determine the farms that receive grants to implement a business plan in exchange for a farmland protection agreement under subsection 4 and farms that are eligible to apply for a reduced-interest loan under section 435, subsection 3-A. This determination must be based upon selection criteria developed by the department including:

A. The viability of the business plan; [1999, c. 763, §1 (NEW).]

B. The degree of threat to the continuation of agricultural use of the land due to factors such as the financial capacity and current farm management practices of the applicant; and [2003, c. 167, §3 (AMD).]

C. The degree to which the business plan would accomplish broader objectives such as the protection of water resources, wildlife habitat, open space and scenic and cultural amenities. [1999, c. 763, §1 (NEW).]

When possible, the panel shall award grants to applicants representing diverse agricultural enterprises and geographic areas of the State.

[ 2007, c. 660, §4 (AMD) .]

3. Uses and limitations of funding. Any funds provided by the department pursuant to this section must be used to implement the business plan either in the plan's original form or in a subsequent amended version that has been approved by the department. For a farm applying for and receiving a loan from the Agricultural Marketing Loan Fund, the loan requirements and limitations under chapter 101, subchapter 1-D and Title 10, section 1023-J apply. For a farm receiving a grant, the department may provide funds to implement the business plan in an amount not to exceed $25,000 or 25% of the total investments identified by the business plan, whichever is less.

[ 2007, c. 660, §4 (AMD) .]

4. Farmland protection agreement. A farm selected to receive a grant under subsection 2 must enter into a 7-year farmland protection agreement with the department before the department provides investment support pursuant to this section. The agreement must provide that the farm will protect the land in agricultural use from nonagricultural development for the period of the agreement. A selected farm may terminate the farmland protection agreement at any time if the farm repays the department for any funds provided to the farm by the department pursuant to this section.

[ 2007, c. 660, §4 (AMD) .]

5. Review of business plan. The department shall arrange to review the business plan for a farm selected to receive a grant under subsection 2 within 2 years of the date the grant is awarded.

[ 2007, c. 660, §4 (NEW) .]

SECTION HISTORY

1999, c. 763, §1 (NEW). 2003, c. 167, §§3,4 (AMD). 2007, c. 660, §4 (AMD).



7 §320. Program administration

1. Duties. The department shall ensure that the following duties are performed:

A. Promoting the program to farms in the State; [1999, c. 763, §1 (NEW).]

B. Organizing and overseeing the panel; [1999, c. 763, §1 (NEW).]

C. Developing criteria to select participants for the program and recipients of investment support; [1999, c. 763, §1 (NEW).]

D. Compiling a list of outside service providers; [1999, c. 763, §1 (NEW).]

E. Administering the disbursement of investment support; and [2007, c. 660, §5 (AMD).]

F. Executing and enforcing farmland protection agreements. [2007, c. 660, §5 (AMD).]

G. [2007, c. 660, §5 (RP).]

[ 2007, c. 660, §5 (AMD) .]

2. Outside service providers. The department shall develop, maintain and periodically update a list of outside service providers who may provide services pursuant to section 318 by widely circulating an application to qualifying entities. The application must request information including qualifications of the entity in any area that may be of use in developing a farm viability business plan. "Qualifying entities" means individuals, private organizations, public organizations and agencies of the State, marketing consultants, accounting firms, business support organizations, farm support organizations and other organizations that the department determines may provide valuable services pursuant to section 318. A selected farm may use an outside service provider identified on the list of service providers or another outside service provider that has been approved by the department.

[ 1999, c. 763, §1 (NEW) .]

3. Administration by other than department. The department may contract the administration of this program to a suitable organization selected through a competitive process developed by the department. The contracting organization is responsible for performing all duties set forth in subsection 1, except that it is solely the department's responsibility to perform the duty set forth in subsection 1, paragraph F. Whether the program is administered by the department or an organization under contract with the department, a minimum of 40% of the total annual state funding for the program must be reserved for grants awarded under section 319. Funds appropriated to the program may not lapse but must be carried forward.

[ 2007, c. 660, §6 (AMD) .]

4. Funding.

[ 2007, c. 660, §7 (RP) .]

5. Rulemaking. The commissioner shall adopt rules to carry out the purposes of this chapter. All rules adopted pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 763, §1 (NEW) .]

6. Reporting. The commissioner shall submit an annual report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over agricultural matters. The report must include a summary of grants made under section 319 during the previous fiscal year. The report must address the effectiveness of the program. Effectiveness measures may include, but are not limited to, evaluation of the number of companies retained, expanded or created; the increase in the number of jobs created or retained; any increased business revenues and new capital raised; improved wages paid to employees; and any new capital investment and increase in profitability.

[ 2013, c. 256, §1 (AMD) .]

SECTION HISTORY

1999, c. 763, §1 (NEW). 2007, c. 660, §§5-8 (AMD). 2013, c. 256, §1 (AMD).









Part 1-A: AGRICULTURAL AND RURAL RESOURCES DEVELOPMENT

Chapter 9: AGRICULTURAL TECHNOLOGY TRANSFER AND SPECIAL RESEARCH PROJECTS

7 §321. Findings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1985, c. 779, §31 (AMD). 1987, c. 402, §A78 (RP).



7 §322. Technology transfer program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1985, c. 779, §32 (AMD). 1987, c. 402, §A78 (RP).



7 §322. Technology transfer program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1985, c. 779, §32 (AMD). 1987, c. 402, §A78 (RP).



7 §323. Special projects (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1987, c. 402, §A78 (RP).



7 §324. Special revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1987, c. 402, §A78 (RP).



7 §325. Annual review (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 438, (NEW). 1987, c. 402, §A78 (RP).









Part 1-B: WATER AND SOIL MANAGEMENT

Chapter 11: AROOSTOOK COUNTY WATER AND SOIL MANAGEMENT PROGRAM

7 §332. Aroostook Water and Soil Management Board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 435, §3 (NEW). 1989, c. 503, §B39 (AMD). 1995, c. 502, §E32 (AMD). 1999, c. 497, §1 (AMD). 1999, c. 556, §8 (AMD). 2009, c. 369, Pt. A, §21 (RP).



7 §333. Aroostook Water and Soil Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 435, §3 (NEW). 2009, c. 369, Pt. A, §21 (RP).






Chapter 13: AGRICULTURAL WATER MANAGEMENT AND IRRIGATION

7 §351. Agricultural Water Management and Irrigation Fund

1. Fund; established. The Agricultural Water Management and Irrigation Fund, referred to in this chapter as "the fund," is established as a nonlapsing fund in the Department of Agriculture, Conservation and Forestry. The commissioner may accept money for the fund from any public or private source and make expenditures from the fund for the purpose of improving the use of irrigation in agriculture and the use of water resources in animal agriculture.

[ 2005, c. 150, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

2. Administration. The commissioner shall administer the fund.

[ 2005, c. 150, §2 (NEW) .]

3. Rulemaking. The commissioner shall adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 150, §2 (NEW) .]

4. Report. The commissioner shall submit an annual report on March 1st to the joint standing committee of the Legislature having jurisdiction over agricultural matters. The report must include a summary of money available in the fund, the use of the fund and the status of agricultural irrigation in the State.

[ 2005, c. 150, §2 (NEW) .]

SECTION HISTORY

2005, c. 150, §2 (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §352. Maine Agricultural Water Management Board

The Maine Agricultural Water Management Board is established in Title 5, section 12004-G, subsection 3-D and referred to in this section and section 353 as "the board." [2005, c. 559, §2 (NEW).]

1. Membership. All members of the board must be residents of this State. The board consists of 9 members as follows:

A. Five members appointed by the commissioner, consisting of:

(1) A potato producer;

(2) A wild blueberry producer;

(3) A small fruit or vegetable grower;

(4) A producer of ornamental crops; and

(5) A livestock producer; [2005, c. 559, §2 (NEW).]

B. Three members appointed by the Governor, consisting of:

(1) A person with expertise in federal wetlands permitting;

(2) A person with expertise in agricultural engineering and water use efficiency; and

(3) A member of the general public; and [2005, c. 559, §2 (NEW).]

C. The Commissioner of Environmental Protection or the commissioner's designee. [2005, c. 559, §2 (NEW).]

[ 2005, c. 559, §2 (NEW) .]

2. Duties. The board, working in conjunction with the Department of Environmental Protection, shall:

A. Oversee and coordinate the environmentally sound and affordable development of water sources for agricultural use; [2005, c. 559, §2 (NEW).]

B. Make recommendations for improvements to federal and state permitting processes for the development of farm ponds and other water sources for agricultural use; [2005, c. 559, §2 (NEW).]

C. Work to secure funding for the construction of environmentally sound, efficient and affordable water sources for agricultural use; [2005, c. 559, §2 (NEW).]

D. Use data generated by water withdrawal reports under Title 38, section 470-D and other available information to prioritize watersheds needing alternative water sources for agricultural use and the allocation of funding; and [2005, c. 559, §2 (NEW).]

E. Facilitate the implementation of the sustainable agricultural water source program under section 353. [2005, c. 559, §2 (NEW).]

[ 2005, c. 559, §2 (NEW) .]

3. Agricultural water use management plans. In addition to its duties under subsection 2, the board shall develop a model for agricultural water use management plans including a list of issues to be addressed in each plan. The board shall assist agricultural users in the development of water management plans. For the purposes of this section and section 353, "agricultural water use management plan" means a written document that states the source of water and outlines how water is managed, including a method of storage, if needed, and how water is used on the farm for which the plan is written.

[ 2005, c. 559, §2 (NEW) .]

4. Terms of membership; chair. Except for initial appointees under subsection 1, each member appointed serves for a term of 3 years. In the case of a vacancy, the Governor shall appoint a member to fill the unexpired term. The Governor and commissioner shall determine initial appointment terms to stagger term expirations. The board shall annually elect one of its members as chair.

[ 2005, c. 559, §2 (NEW) .]

5. Compensation. Members of the board are entitled to expenses only.

[ 2005, c. 559, §2 (NEW) .]

6. Staff. The department shall provide staff to the board.

[ 2005, c. 559, §2 (NEW) .]

7. Meetings. The board shall meet as needed to perform its duties.

[ 2005, c. 559, §2 (NEW) .]

SECTION HISTORY

2005, c. 559, §2 (NEW).



7 §353. Sustainable agricultural water source program

The board shall work with the department and the Department of Environmental Protection to facilitate implementation of the sustainable agricultural water source program in accordance with this section. The Board of Environmental Protection shall determine flow standards through rulemaking authorized under Title 38, section 470-H. [2005, c. 559, §2 (NEW).]

1. Site-specific standards. Upon request of the board, the department or a person using or proposing to use surface waters for agricultural purposes, the Department of Environmental Protection shall determine site-specific flow standards and water levels for a water body used or being considered for use as a water source for agriculture.

[ 2005, c. 559, §2 (NEW) .]

2. Compliance date for water use standards. An agricultural producer has 5 years from the effective date of rules adopted under Title 38, section 470-H to meet the standards established in those rules if that agricultural producer is:

A. An agricultural producer who has filed or whose predecessor had filed a water use report under Title 38, section 470-D prior to December 1st of the year in which rules authorized by Title 38, section 470-H are finally adopted; or [2005, c. 559, §2 (NEW).]

B. An agricultural producer who can otherwise document a history of agricultural water use at the site prior to December 1st of the year in which rules authorized by Title 38, section 470-H are finally adopted. [2005, c. 559, §2 (NEW).]

An agricultural producer who has or whose predecessor had a permit or voluntary agreement establishing withdrawal limits must adhere to those limits for the 5-year period or until in compliance with the standards established in rule.

For the purposes of this subsection, "predecessor" means a person who preceded an agricultural producer in the ownership or use of a parcel of land.

[ 2005, c. 559, §2 (NEW) .]

3. Assistance to agricultural producers. Agricultural producers may seek assistance from the board for the development of sustainable water sources, including permitting assistance where applicable. An agricultural producer must have an agricultural water use management plan prior to receiving financial support for the development of an alternative water source.

[ 2005, c. 559, §2 (NEW) .]

4. Compliance extension. The Department of Environmental Protection, upon recommendation of the board, may grant an extension beyond the original 5 years to an agricultural producer who qualifies for the 5-year compliance date under subsection 2 and has a strategy for compliance with the rules authorized by Title 38, section 470-H if:

A. The agricultural producer requesting the extension has an agricultural water use management plan consistent with the board's model developed under section 352, subsection 3; [2005, c. 559, §2 (NEW).]

B. The agricultural water use management plan identifies water storage options for the agricultural producer and alternative water sources; [2005, c. 559, §2 (NEW).]

C. The agricultural producer has applied for funding and permits as needed; [2005, c. 559, §2 (NEW).]

D. The agricultural producer has implemented all feasible water use reduction options that are consistent with the agricultural water use management plan; [2005, c. 559, §2 (NEW).]

E. The agricultural producer has complied with water withdrawal limits established in an existing permit or voluntary agreement; and [2005, c. 559, §2 (NEW).]

F. Unforeseen or exceptional circumstances, such as weather events, delays in federal permitting or federal cost-share funding, have prevented implementation of the agricultural water use management plan. [2005, c. 559, §2 (NEW).]

[ 2005, c. 559, §2 (NEW) .]

5. Enforcement. The board shall examine water withdrawals for agricultural uses that result in a violation of flow rates or water levels, consider any unforeseen or exceptional circumstances of the agricultural producers, withdrawing water from the water bodies and make recommendations to the Department of Environmental Protection regarding compliance. Nothing in the responsibilities or actions of the board limits the enforcement or compliance authority of the Department of Environmental Protection under Title 38.

[ 2005, c. 559, §2 (NEW) .]

6. Biennial report. The board shall submit a report on the sustainable agricultural water source program to the joint standing committee of the Legislature having jurisdiction over agricultural matters and the joint standing committee of the Legislature having jurisdiction over natural resources matters by January 30th of odd-numbered years beginning January 30, 2007.

[ 2009, c. 652, Pt. A, §5 (AMD) .]

SECTION HISTORY

2005, c. 559, §2 (NEW). 2009, c. 652, Pt. A, §5 (AMD).









Part 2: MARKETING, GRADING AND LABELING

Chapter 101: GENERAL PROVISIONS

Subchapter 1: MARKETING AND ADVERTISING FARM PRODUCTS

7 §401. Methods and costs

The commissioner is authorized and directed, through such agents as he may appoint for the purpose and in cooperation with such agricultural corporations or associations as he may deem proper, to investigate the existing methods and costs of marketing farm products and purchasing farm supplies and to secure improvement therein.



7 §401-A. Legislative findings

The Legislature finds that the marketing of agricultural commodities produced in the State is crucial to the maintenance and expansion of the agricultural industry, to the preservation of rural life in the State and to the economic well-being of all of the State's people. There exists a need to provide the necessary market information to enable Maine farmers to make wise short-term and long-term production decisions; to establish standards for proper storage, packing and grading of agricultural products; and to create adequate enforceable programs for quality assurance as well as for the effective coordination of promotion and advertising efforts. In order to ensure that these responsibilities are fulfilled, the Legislature finds it necessary to provide state assistance to agricultural marketing and promotion. [2005, c. 512, §4 (AMD).]

SECTION HISTORY

1983, c. 563, §1 (NEW). 2005, c. 512, §4 (AMD).



7 §401-B. Responsibilities of the commissioner

To further the purposes of this Part, the commissioner shall initiate and implement programs necessary to facilitate the effective, profitable marketing of Maine agricultural products. For the purposes of this subchapter, the terms "agricultural products" and "farm products" include, but are not limited to, products of aquaculture as defined in Title 12, section 6001, subsection 1. These programs include, but are not limited to, the following. [2003, c. 660, Pt. A, §1 (AMD).]

1. Research. The commissioner, in conjunction with the Maine Agricultural Experiment Station and the Cooperative Extension Service, shall conduct, assist and foster research to improve the marketing, handling, storage, processing, transportation and distribution of agricultural products in order to develop new and wider markets and reduce distribution costs.

[ 1983, c. 563, §1 (NEW) .]

2. Information to producers. The commissioner, in conjunction with the Maine Agricultural Experiment Station and the Cooperative Extension Service and other public or private agencies, shall provide producers information regarding current market conditions and such other information as may be needed to maintain quality control and promote quality improvement for Maine agricultural products.

[ 1983, c. 563, §1 (NEW) .]

3. Information to consumers. The commissioner, in conjunction with the Cooperative Extension Service, shall provide for the dissemination of information to consumers about Maine agricultural products.

[ 1983, c. 563, §1 (NEW) .]

4. Organization. The commissioner shall aid Maine producers and consumers by assisting cooperative societies of buyers and sellers, encouraging direct marketing and by facilitating the efficient distribution of farm products.

[ 1983, c. 563, §1 (NEW) .]

5. Coordination and assistance. The commissioner shall consult with, coordinate and assist producer and dealer organizations and other groups interested in the production, processing and packing, grading, promotion and sale of agricultural goods.

[ 1983, c. 563, §1 (NEW) .]

6. Monitoring consumption of Maine-produced food. By November 1, 2000, the commissioner shall develop a method and baseline research to estimate the percentage of food consumed in Maine that is produced within Maine. The commissioner shall update the methodology and estimate every 2 years and include the latest estimate in the biennial report submitted to the Legislature pursuant to section 2, subsection 5.

[ 1999, c. 769, §3 (NEW) .]

SECTION HISTORY

1983, c. 563, §1 (NEW). 1999, c. 769, §3 (AMD). 2003, c. 660, §A1 (AMD).



7 §401-C. Maine Agricultural Promotion Assistance Matching Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 563, §1 (NEW). 1991, c. 837, §A17 (RP).



7 §401-D. Agricultural Market Research and Development Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 444, (NEW). 1999, c. 72, §7 (RP).



7 §402. Advertising of products

The commissioner may enter into agreements or cooperative arrangements with any person, firm or corporation for the purpose of advertising and increasing the sale and consumption of Maine farm products or disseminating information concerning Maine farm products. He may receive, administer and disburse any funds or contributions from these persons, firms or corporations, either independently or in conjunction with state funds allocated to the purpose, provided that funds so contributed shall be used only for the purposes set forth. He may employ such agents and assistants, subject to the Civil Service Law, and make such purchases as may be necessary in the proper performance of his duties. [1985, c. 785, Pt. B, §43 (AMD).]

SECTION HISTORY

1971, c. 608, §1 (AMD). 1977, c. 694, §45 (AMD). 1979, c. 672, §A15 (RPR). 1985, c. 785, §B43 (AMD).



7 §402-A. Agriculture promotion

1. Agriculture Promotion Committee.

[ 1995, c. 233, Pt. A, §2 (RP) .]

2. Fund. There is created a nonlapsing Agriculture Promotion Fund. The commissioner is authorized to accept moneys for this fund from any public or private source and to credit to this fund any moneys received from the sale of agricultural promotional materials.

[ 1981, c. 705, Pt. I, §1 (NEW) .]

3. Duties of the committee.

[ 1995, c. 233, Pt. A, §3 (RP) .]

4. Rule-making authority. The commissioner may adopt such rules as he considers necessary to achieve the purposes of this chapter including, but not limited to, rules requiring registration of persons wishing to identify products as Maine products under a logo or trademark adopted by the department and requiring verification of the origin of those products.

[ 1981, c. 705, Pt. I, §1 (NEW) .]

SECTION HISTORY

1981, c. 705, §I1 (NEW). 1983, c. 812, §42 (AMD). 1989, c. 503, §B40 (AMD). 1995, c. 233, §§A2,3 (AMD).



7 §403. State of Maine Building at Eastern States Exposition

1. State of Maine Building. The department shall operate and maintain the State of Maine Building, previously erected upon the Eastern States Agricultural and Industrial Exposition, Inc., at West Springfield, Massachusetts, for the purpose of exhibiting, publicizing and advertising Maine's products and resources in agriculture, industry, fisheries, forests, wildlife and recreation. Except as otherwise provided in this section, the department has complete control and supervision of all exhibits held in these buildings.

[ RR 2009, c. 2, §5 (COR) .]

2. Advice. From time to time, the department shall consult regarding operation and maintenance of the building with, and for any major exhibition shall prior to the exhibition develop a plan after a public hearing and obtain advice on the proposed use of building space from, the following persons: The Commissioner of Marine Resources; Commissioner of Inland Fisheries and Wildlife; Commissioner of Agriculture, Conservation and Forestry; and Commissioner of Economic and Community Development.

[ 1987, c. 534, Pt. B, §§1, 23 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

3. Advisory board.

[ 1987, c. 786, §10 (RP) .]

SECTION HISTORY

1973, c. 574, §1 (NEW). 1979, c. 461, (AMD). 1981, c. 335, §§1,2 (RPR). 1983, c. 812, §43 (AMD). 1987, c. 534, §§B1,B23 (AMD). 1987, c. 786, §10 (AMD). RR 2009, c. 2, §5 (COR). 2011, c. 657, Pt. W, §6 (REV).






Subchapter 1-A: DIRECT MARKETING OF AGRICULTURAL COMMODITIES

7 §411. Definitions

As used in this subchapter, the following terms shall have the following meanings. [1977, c. 505, (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Direct-marketing. "Direct-marketing" means the marketing of agricultural commodities by farmers directly to consumers.

[ 1977, c. 505, (NEW) .]

SECTION HISTORY

1977, c. 505, (NEW). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §412. Research and preparation of information

The commissioner shall research and prepare information designed to develop and promote direct-marketing. The commissioner shall consult with the farm community, with the faculty of the College of Natural Sciences, Forestry and Agriculture of the University of Maine and with the various county extension agents in compiling information under this section. The information must include, but not be limited to, the following: [2013, c. 65, §1 (AMD).]

1. Description and evaluation. A description and evaluation of the various methods of direct-marketing, such as farmers' markets, roadside stands and sales to consumer cooperative;

[ 1977, c. 505, (NEW) .]

2. Practical information. Prepare practical information concerning the establishment and operation of various methods of direct-marketing, including promotion, advertisement, management, food stamp purchases and liability insurance;

[ 1977, c. 505, (NEW) .]

3. Survey. A survey, by county, of the present demand for agricultural commodities to enable farmers to plan future production in closer accord with marketing demands;

[ 1977, c. 505, (NEW) .]

4. Feasibility study. A study of the feasibility of direct-marketing to institutions, such as hospitals and schools; and

[ 1977, c. 505, (NEW) .]

5. List of farmers. A list of the names and addresses of all Maine farmers and of the agricultural commodities which each produces.

[ 1977, c. 505, (NEW) .]

SECTION HISTORY

1977, c. 505, (NEW). 1985, c. 779, §33 (AMD). 2013, c. 65, §1 (AMD).



7 §413. Distribution

The commissioner shall develop suitable means to distribute information compiled under section 412 to all Maine farmers. If the commissioner considers the cost of distributing any research or instructional publication prohibitive, he shall, by whatever means appropriate, notify farmers of the availability of the information. Distribution may be accomplished by means currently within the Department of Agriculture, Conservation and Forestry. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1977, c. 505, (NEW). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §414. Assistance

The commissioner shall assist and advise individual farmers or groups of farmers in their efforts to market more effectively directly to consumers by: [2013, c. 65, §2 (AMD).]

1. Soliciting participation. Informing farmers of, and soliciting their participation in, any proposed method of direct-marketing; and

[ 2013, c. 65, §2 (AMD) .]

2. Technical assistance.

[ 2013, c. 65, §2 (RP) .]

3. Referral. Referring farmers to other appropriate sources of assistance.

[ 2013, c. 65, §2 (AMD) .]

SECTION HISTORY

1977, c. 505, (NEW). 1985, c. 779, §34 (AMD). 2013, c. 65, §2 (AMD).



7 §415. Farmers' market

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Farmers' market" means a building, structure or place used by 2 or more farmers for the direct sale of farm and food products to consumers, at which all sellers of farm and food products meet the requirements of subsection 2, paragraph B. [2009, c. 547, §1 (AMD).]

B. "Farm and food products" means any agricultural, horticultural, forest or other product of the soil or water, including, but not limited to, fruits, vegetables, eggs, dairy products, meat and meat products, poultry and poultry products, fish and fish products, grain and grain products, honey, nuts, maple products, apple cider, fruit juice, malt liquor, wine, ornamental or vegetable plants, nursery products, fiber or fiber products, firewood and Christmas trees. [2011, c. 280, §1 (AMD).]

[ 2011, c. 280, §1 (AMD) .]

2. Prohibitions. The following acts are prohibited.

A. A person may not use the term "farmers' market" to describe a market or other sales location that does not meet the terms of the definition set forth in subsection 1. [1993, c. 138, §1 (NEW).]

B. A person may not sell farm and food products at a market labeled "farmers' market" unless at least 75% of the products offered by that person were grown or processed by that person or under that person's direction. A product not grown or processed by that person or under that person's direction must have been grown or processed by and purchased directly from another farmer and the name and location of the farm must be identified on the product or on a sign in close proximity to the displayed product. [2009, c. 547, §2 (AMD).]

[ 2009, c. 547, §2 (AMD) .]

3. Penalty. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $200 may be adjudged.

[ 1993, c. 138, §1 (NEW) .]

4. Relationship to farmers' market rules. This section does not prohibit a market from imposing more stringent requirements on its sellers than those imposed by subsection 2, paragraph B.

[ 1993, c. 138, §1 (NEW) .]

5. Enforcement; prima facie evidence. The commissioner or an agent of the commissioner may request proof of the origin of a product for the purpose of enforcing this section. Failure to provide written documentation or other reasonable proof upon request as to the origin of the products offered for sale at a farmers' market is prima facie evidence that a person is in violation of this section.

[ 2005, c. 512, §6 (NEW) .]

SECTION HISTORY

1993, c. 138, §1 (NEW). 2005, c. 512, §§5,6 (AMD). 2009, c. 547, §§1, 2 (AMD). 2011, c. 280, §1 (AMD).






Subchapter 1-B: AGRICULTURAL COMMODITIES MARKETING ACT

7 §421. Title

This subchapter shall be known and may be cited as the "Maine Agricultural Commodities Marketing Act." [1981, c. 154, §1 (NEW).]

SECTION HISTORY

1981, c. 154, §1 (NEW).



7 §422. Purposes

The purposes of this subchapter are: [1981, c. 154, §1 (NEW).]

1. Correlated marketing. To enable producers of agricultural commodities of this State, with the aid of the State, to more effectively correlate the marketing of their crops with market demands;

[ 1981, c. 154, §1 (NEW) .]

2. Uniform grading. To provide for uniform grading and proper preparation of agricultural commodities for market;

[ 1981, c. 154, §1 (NEW) .]

3. Development of markets. To provide methods and means for the development of new and larger markets for agricultural commodities grown within the State;

[ 1981, c. 154, §1 (NEW) .]

4. Orderly marketing. To establish orderly marketing and pricing of agricultural commodities grown within this State; and

[ 1981, c. 154, §1 (NEW) .]

5. Elimination of economic waste. To eliminate or reduce economic waste in the marketing of agricultural commodities grown within the State.

[ 1981, c. 154, §1 (NEW) .]

SECTION HISTORY

1981, c. 154, §1 (NEW).



7 §423. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 154, §1 (NEW).]

1. Agricultural commodity. "Agricultural commodity" means any and all agricultural, horticultural and vineyard crops and products when produced or sold in this State, either in their natural state or as processed by the producer, including such products as:

A. Poultry or poultry products; [1981, c. 154, §1 (NEW).]

B. Bees; [1981, c. 154, §1 (NEW).]

C. Maple syrup; [1981, c. 154, §1 (NEW).]

D. Livestock, including swine; and [1981, c. 154, §1 (NEW).]

E. Honey. [1981, c. 154, §1 (NEW).]

Agricultural commodity does not include potatoes or potato products, timber or timber products.

[ 1981, c. 154, §1 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or his designee.

[ 1981, c. 154, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

3. Committee.

[ 1999, c. 668, §66 (RP) .]

4. District. "District" means geographical division of the production areas in this State as may be established by the commissioner pursuant to this subchapter.

[ 1981, c. 154, §1 (NEW) .]

5. Grade. "Grade" means one of the officially established grades for an agricultural commodity as defined by the commissioner.

[ 1981, c. 154, §1 (NEW) .]

6. Handler. "Handler" means any person, except a common carrier, exempt carrier or contract carrier of agricultural commodities, who is engaged in packing, grading, selling, offering for sale or marketing any agricultural commodities, who as owner, agent or otherwise ships or causes to be shipped an agricultural commodity.

[ 1981, c. 154, §1 (NEW) .]

7. Market agreement. "Market agreement" means an agreement with the commissioner entered into pursuant to this subchapter.

[ 1981, c. 154, §1 (NEW) .]

8. Market order. "Market order" means an order issued by the commissioner pursuant to this subchapter, prescribing rules governing the marketing, distribution, sale or handling, in any manner of any agricultural commodity during any specified period.

[ 1981, c. 154, §1 (NEW) .]

9. Person. "Person" means an individual, partnership, corporation, association, legal representative or any organized group or business unit.

[ 1981, c. 154, §1 (NEW) .]

10. Processor. "Processor" means any person, other than a consumer, who purchases or contracts to purchase an agricultural commodity primarily for manufacture into food or other products by operations which change the physical form which that agricultural commodity possessed when produced.

[ 1981, c. 154, §1 (NEW) .]

11. Producer. "Producer" means any person engaged within this State in the business of producing, or causing to be produced, for any market, any agricultural commodity.

[ 1981, c. 154, §1 (NEW) .]

SECTION HISTORY

1981, c. 154, §1 (NEW). 1999, c. 668, §66 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §424. Administration

The commissioner shall administer and enforce this subchapter. [1981, c. 154, §1 (NEW).]

1. Rules. The commissioner may, in a manner consistent with the rulemaking provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, adopt such rules as may be necessary to carry out and interpret the provisions and purposes of this subchapter.

[ 1981, c. 154, §1 (NEW) .]

2. Considerations. In carrying out the purposes of this subchapter the commissioner shall consider any and all facts available to him with respect to the following economic factors:

A. The quality of an agricultural commodity available for distribution as well as the quantity of the agricultural commodity which would normally be required by consumers; [1981, c. 154, §1 (NEW).]

B. The cost of producing an agricultural commodity, the purchasing power of consumers, and the level of prices of commodities, services and articles which producers commonly buy; [1981, c. 154, §1 (NEW).]

C. The level of prices of other commodities which compete with or are utilized as substitutes for an agricultural commodity; and [1981, c. 154, §1 (NEW).]

D. Such other factors as the nature of the location, volume and marketing structure of production of the agricultural commodity. [1981, c. 154, §1 (NEW).]

[ 1981, c. 154, §1 (NEW) .]

3. Enforcement. The commissioner may institute investigations, hold hearings, require reports, subpoena records and persons and take other actions that the commissioner finds necessary to implement this subchapter. The commissioner may institute such action as may appear necessary to enforce compliance with any provision of this subchapter or any rule, market agreement or order committed to the commissioner's administration under this subchapter. In addition to any other remedy under this subchapter or otherwise, the commissioner may apply for relief by injunction to protect the public interest without being compelled to allege or prove that an adequate remedy at law does not exist and without being compelled to post bond.

[ 2005, c. 512, §7 (AMD) .]

SECTION HISTORY

1981, c. 154, §1 (NEW). 2005, c. 512, §7 (AMD).



7 §425. Market orders and agreements

1. Market orders. To carry out the purposes of this subchapter, the commissioner may issue, administer and adopt orders regulating the marketing of any agricultural commodity or designated portion of that commodity. Before issuing a proposed market order or market agreement under this subsection, the commissioner shall, by rule, define the commodity, area and persons proposed to be affected and may, to the extent he considers necessary, establish by rule, the procedures for adopting and implementing that proposal. Such market orders shall be proposed and adopted after public hearing, in a manner consistent with the rulemaking provisions of the Maine Administrative Procedure Act. All testimony at the hearings shall be received under oath.

[ 1981, c. 154, §1 (NEW) .]

2. Referendum approval. No market order adopted under this subchapter may take effect unless and until the commissioner determines that the adoption of the order is favored by:

A. Not less than 66 2/3% of the persons participating in a referendum in the area affected and having marketed not less than 51% of the total quantity of the commodity which was marketed in the preceding marketing season by all persons that participated in the referendum; or [1981, c. 154, §1 (NEW).]

B. Not less than 51% of the persons participating in a referendum in the area affected and having marketed not less than 66 2/3% of the total quantity of the commodity which was marketed in the preceding marketing season by all persons that participated in the referendum. [1981, c. 154, §1 (NEW).]

[ 1981, c. 154, §1 (NEW) .]

3. Market agreements. To carry out the declared purposes of this subchapter, the commissioner may enter into market agreements with producers, handlers or processors of agricultural commodities. These market agreements shall be binding only upon the signatories. The market agreements shall be proposed and adopted, after public hearing, in a manner consistent with the rulemaking provisions of the Maine Administrative Procedure Act. All testimony at the hearings shall be received under oath. The commissioner may, by rule, establish the minimum number of signatories necessary to effectuate a market agreement.

[ 1981, c. 154, §1 (NEW) .]

4. Coexistence of market orders and market agreements. The commissioner may, in his discretion, hold concurrent hearings upon proposed market agreements and proposed market orders. The commissioner may issue a market order without executing a market agreement or may execute a market agreement without issuing a market order covering the same commodity. The execution of a market agreement shall in no manner affect the issuance, administration or enforcement of any market order for the same agricultural commodity.

[ 1981, c. 154, §1 (NEW) .]

SECTION HISTORY

1981, c. 154, §1 (NEW).



7 §426. Contents of market order or market agreement

Any market order or market agreement adopted by the commissioner may contain any or all of the following: [1981, c. 154, §1 (NEW).]

1. Surplus. Provisions for determining the existence and extent of the surplus of any agricultural commodity, or of any grade, size or quality thereof, and for regulating and disposing of the surplus;

[ 1981, c. 154, §1 (NEW) .]

2. Quantity. Provisions for limiting the total quantity of any agricultural product, or of any grade or grades, size or sizes, or quality or portions of those agricultural products which may be marketed during any specified period or periods. The total limitations of any commodity so regulated shall not provide for the marketing of less than the quantity which the commissioner finds is reasonably necessary to supply the market demand of consumers for that commodity;

[ 1981, c. 154, §1 (NEW) .]

3. Time periods. Provisions for regulating the period or periods, during which any agricultural commodity, or any grade or grades, size or sizes or quality or portions or combinations of a commodity, may be marketed;

[ 1981, c. 154, §1 (NEW) .]

4. Standards. Provisions for establishing uniform standards of quality, grade, condition, size, maturity or pack of any agricultural commodity delivered by producers or other persons to handlers or processors or others engaged in the handling of agricultural commodities;

[ 1981, c. 154, §1 (NEW) .]

5. Prohibition on sale; mandatory inspection. Provisions prohibiting a producer of an agricultural commodity to which a market order or market agreement applies from selling, offering for sale or delivering a commodity not meeting and complying with standards established pursuant to subsection 4. A provision for mandatory inspection under a market order must be indicated in the market order and specifically included in the referendum proposal under section 425, subsection 2;

[ 2005, c. 512, §8 (RPR) .]

6. Other sales. Provisions for requiring that no handler or processor of any agricultural commodity for which standards are established pursuant to subsection 4 may, except as otherwise provided in the market agreement or order, have in his possession, sell, offer for sale, process, distribute or otherwise handle any such commodity produced within or without the State, not meeting or complying with the established standards;

[ 1981, c. 154, §1 (NEW) .]

7. Other provisions. Such other provisions as may be necessary to carry out the declared purposes of this subchapter.

[ 1981, c. 154, §1 (NEW) .]

SECTION HISTORY

1981, c. 154, §1 (NEW). 2005, c. 512, §8 (AMD).



7 §427. Commodity marketing committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §1 (NEW). 1983, c. 812, §44 (AMD). 1989, c. 503, §B41 (AMD). 1999, c. 668, §67 (RP).



7 §428. Expenses and fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §1 (NEW). 1999, c. 668, §68 (RP).



7 §429. Termination, amendment or suspension of market order or agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §1 (NEW). 1999, c. 668, §68 (RP).



7 §430. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §1 (NEW). 1999, c. 668, §68 (RP).






Subchapter 1-C: MARKET SERVICE

7 §431. Legislative findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 563, §2 (NEW). 2005, c. 382, §A3 (RP).



7 §432. Market information

The commissioner shall collect relevant information from the market place, both directly and from appropriate secondary sources. This information may include product prices, both wholesale and retail, taking into account quantity, packaging, quality, specific market and time of year, purchasing habits of wholesale and retail buyers and preferences of consumers in terms of quantity, packaging, quality and season and availability of supplies of both directly competitive products and substitute products. In addition to these factors needed to make short-term marketing decisions, information may also be collected relevant to long-term marketing decisions, such as production costs, profitability and market structure. [1983, c. 563, §2 (NEW).]

SECTION HISTORY

1983, c. 563, §2 (NEW).



7 §433. Preparation and distribution of information

The commissioner shall analyze and interpret relevant market information and shall develop a suitable means to distribute that information to Maine agricultural producers in cooperation with other state and federal agencies of like purpose, including the Cooperative Extension Service. [1983, c. 563, §2 (NEW).]

SECTION HISTORY

1983, c. 563, §2 (NEW).






Subchapter 1-D: AGRICULTURAL MARKETING LOANS

7 §434. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 658, §1 (NEW).]

1. Agricultural enterprise. "Agricultural enterprise" means a person or business located in this State and engaged in the commercial growing or harvesting of plants; raising of animals; growing or obtaining plant or animal by-products; aquaculture, as defined in Title 12, section 6001, subsection 1; or further processing, storing, packaging or marketing a raw product derived from plants, animals, plant or animal by-products or aquaculture, as defined in Title 12, section 6001, subsection 1, with the intent that the product be sold or otherwise disposed of to generate income. "Agricultural enterprise" includes a business or activity that attracts visitors to a farm for the purpose of supplementing income from the primary crop or livestock operation. "Agricultural enterprise" does not include a business engaged primarily in the growing, harvesting or further processing of forest species of trees for the purpose of producing pulp or other materials used in the paper manufacturing or wood manufacturing process.

[ 2001, c. 152, §1 (AMD) .]

2. Direct marketing.

[ 2007, c. 660, §9 (RP) .]

SECTION HISTORY

1995, c. 658, §1 (NEW). 1999, c. 504, §1 (AMD). 1999, c. 769, §4 (AMD). 2001, c. 152, §§1-3 (AMD). 2007, c. 660, §9 (AMD).



7 §435. Agricultural marketing loans

1. Administration. The commissioner shall administer the Agricultural Marketing Loan Fund established under Title 10, section 1023-J.

[ 1995, c. 658, §1 (NEW) .]

2. Conditions. Agricultural marketing loans are subject to the following conditions.

A. An agricultural marketing loan for any project under this subchapter, the total cost of which exceeds $100,000, may not exceed 75% of the project cost. A loan from the fund may not be provided for such a project unless the applicant demonstrates a commitment of private funds of at least 5% of the total cost of the project; except that, in order to encourage the undertaking of cooperative projects by 2 or more agricultural enterprises, an agricultural marketing loan may not be provided unless the cooperating agricultural enterprises as a group demonstrate a commitment of private funds of at least 5% of the total cost of the project. [2003, c. 168, §1 (AMD).]

B. An agricultural marketing loan for any project under this subchapter, the total cost of which is $100,000 or less, may not exceed 90% of the total cost of the project. [2003, c. 168, §1 (AMD).]

C. An agricultural marketing loan must be at the interest rate established pursuant to subsection 3 or 3-A. [2007, c. 660, §10 (AMD).]

D. A purchaser of a modern storage facility that was previously financed with a state loan from the Potato Marketing Improvement Fund may receive a loan from the Agricultural Marketing Loan Fund, but not for the same project financed by the Potato Marketing Improvement Fund. Mortgages obtained from the Agricultural Marketing Loan Fund may be assumed by subsequent purchasers of the property. The department shall adopt rules concerning the purchase of existing buildings. These rules must include provisions that ensure that the purchases are consistent with the purposes of this subchapter. [1995, c. 658, §1 (NEW).]

E. An agricultural marketing loan is subject to other terms and conditions prescribed, by rule, by the commissioner, including, but not limited to, a mechanism for reserving funds for, or giving priority to, projects in agricultural enterprises or areas of the State determined by the commissioner to require special assistance. When considering loans for aquacultural enterprises, the commissioner shall consult with the Department of Marine Resources. [1995, c. 658, §1 (NEW).]

F. [1999, c. 533, §1 (NEW); MRSA T. 7, §435, sub-§2, ¶ F (RP).]

G. [2007, c. 660, §11 (RP).]

G. (REALLOCATED TO T. 7, §435, sub-§2, ¶H) [RR 1999, c. 2, §6 (RAL); 1999, c. 769, §5 (NEW).]

H. (REALLOCATED FROM T. 7, §435, sub-§2, ¶G) [RR 1999, c. 2, §6 (RAL); MRSA T. 7, §435, sub-§2, ¶ H (RP).]

I. [2003, c. 168, §2 (NEW); MRSA T. 7, §435, sub-§2, ¶ I (RP).]

[ 2007, c. 660, §§10, 11 (AMD) .]

3. Interest rate. Except as provided in subsection 3-A, the interest rate for loans is 5% per year.

[ 2007, c. 660, §12 (AMD) .]

3-A. Loans for participants in the Maine Farms for the Future Program. The interest rate for loans for capital improvements identified in a business plan developed under section 318 for a farm determined eligible under section 319 is 2% per year.

[ 2007, c. 660, §13 (NEW) .]

4. Administrative costs. The commissioner may establish, by rule, a fee for administrative costs on loans in excess of $100,000. This fee may not exceed 1% of the loan. The commissioner may contract with the Finance Authority of Maine to assist in the administration of this subchapter.

[ 2003, c. 168, §3 (AMD) .]

5. Report. The commissioner shall submit an annual report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over agricultural matters. The report must include a summary of loans made under this section during the previous fiscal year and loans outstanding categorized by the types of agricultural enterprises receiving the loans. The report must address the effectiveness of the program. Effectiveness measures may include, but are not limited to, evaluation of the number of companies retained, expanded or created; the increase in the number of jobs created or retained; any increased business revenues and new capital raised; improved wages paid to employees; and any new capital investment and increase in profitability.

[ 2013, c. 256, §2 (AMD) .]

SECTION HISTORY

1995, c. 658, §1 (NEW). RR 1999, c. 2, §6 (COR). 1999, c. 533, §1 (AMD). 1999, c. 593, §1 (AMD). 1999, c. 769, §5 (AMD). 2003, c. 168, §§1-3 (AMD). 2007, c. 660, §§10-14 (AMD). 2013, c. 256, §2 (AMD). MRSA T.7, §435/2/F (AMD). MRSA T.7 ., §435 (AMD). MRSA T.7 ., §435/2/H (AMD).



7 §436. Grants for technical assistance and research

The commissioner may use all or a portion of the accrued interest in the cash balance of the Agricultural Marketing Loan Fund and all or a portion of loan repayments for grants for technical assistance and the agricultural development grant program in chapter 10. The commissioner may expend grant dollars designated to an applicant in one fiscal year during any of the 3 fiscal years following designation. [2007, c. 660, §15 (AMD).]

SECTION HISTORY

1995, c. 658, §1 (NEW). 1999, c. 72, §8 (AMD). 1999, c. 563, §1 (AMD). 2003, c. 120, §1 (AMD). 2007, c. 660, §15 (AMD).



7 §436-A. Development of business plans (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 769, §6 (NEW). 2007, c. 660, §16 (RP).



7 §437. Routine technical rules

Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1995, c. 658, §1 (NEW).]

SECTION HISTORY

1995, c. 658, §1 (NEW).






Subchapter 2: GRADES AND STANDARDS FOR FARM PRODUCTS

7 §441. Rules

The commissioner may prescribe, in a manner consistent with the Maine Administrative Procedure Act, rules for carrying out this subchapter, including the fixing of fees to be charged any individual, firm or organization requesting an inspection pursuant to section 446 or receiving an inspection pursuant to section 951. These fees must, as nearly as possible, cover the costs of the inspection services for the commodity inspected. All fees collected must be paid by the commissioner to the Treasurer of State and are appropriated for the purposes of this subchapter. Any unexpended balance from the funds thus appropriated may not lapse, but must be carried forward to the same fund for the next fiscal year. [1995, c. 298, §1 (AMD).]

SECTION HISTORY

1977, c. 694, §46 (AMD). 1979, c. 672, §A16 (RPR). 1995, c. 298, §1 (AMD).



7 §441-A. Legislative purpose

The Legislature finds that Maine agricultural producers have, in many cases, tended to focus on production, with less attention to marketing, including the adoption of and adherence to quality standards. Consistent high quality of Maine agricultural products is essential to the maintenance and expansion of Maine markets and to the success of agriculture in the State. In order to assure that those quality standards are properly adopted, enforced and promoted, the Legislature finds it is necessary to provide state assistance in these aspects of marketing. [1983, c. 563, §3 (NEW).]

SECTION HISTORY

1983, c. 563, §3 (NEW).



7 §441-B. Federal-State Inspection Fund

There is established the Federal-State Inspection Fund, referred to in this section as the "fund." The fund receives all revenues collected by the Federal-State Inspection Service from conducting inspections and inspection-related work including but not limited to inspection fees, fees from state and federal agencies and grants or other funds received by the Federal-State Inspection Service in support of operating a statewide inspection program. All money collected must be deposited in the fund to be used for the management and operation of the Federal-State Inspection Service. Unexpended balances in the fund do not lapse and must be carried forward to be used for the purposes specified in this section. [1997, c. 24, Pt. OO, §1 (NEW).]

Any interest earned on the revenue deposited in the fund only accrues to the fund. [1997, c. 643, Pt. MM, §1 (AMD).]

SECTION HISTORY

1997, c. 24, §OO1 (NEW). 1997, c. 395, §D1 (AMD). 1997, c. 643, §MM1 (AMD).



7 §442. Hearings

The commissioner may establish and promulgate official grades and standards for farm products, excepting dairy products produced within the State for the purposes of sale, and may from time to time amend or modify such grades and standards. Before establishing, amending or modifying any such grades or standards, the said commissioner shall hold public hearings in such places within the State as shall be most convenient to producers of the commodity under consideration. Notice of such hearings shall be provided in the manner specified in the Maine Administrative Procedure Act and shall further be provided in a newspaper or newspapers of general circulation within the county where the hearing is to be held. [1977, c. 694, §47 (AMD).]

SECTION HISTORY

1977, c. 694, §47 (AMD).



7 §443. Brands, labels and trademarks; revocation

The commissioner may determine or design brands, labels or trademarks for identifying farm products, sardines and, subject to the additional conditions of this section, other natural resource products and commodities, packed in accordance with such official grades and standards established as provided by law and may furnish information to packers and shippers as to where those labels and trademarks may be obtained. A written application to the commissioner requesting permission to use brands, labels or trademarks, and a written acceptance by the commissioner or duly authorized assistants, shall be a condition precedent to the use of those brands, labels or trademarks. The right to use those brands, labels or trademarks may be suspended or revoked in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, whenever it appears on investigation that they have been used to identify farm products, sardines or other natural resource products and commodities not in fact conforming to the grade indicated. [1989, c. 670, §1 (AMD).]

1. Nonagricultural products. Before any natural resource product or commodity that is not a farm product is eligible to use a brand, label or trademark designed by the Commissioner of Agriculture, Conservation and Forestry, a commissioner of any other department with regulatory authority, marketing or promotion responsibility or other authority for that product or commodity shall determine whether the use of the brand, label or trademark is in the best interests of packers and shippers of the product or commodity and shall request that the Commissioner of Agriculture, Conservation and Forestry permit the use of the brand, label or trademark in accordance with the provisions of this subchapter. Grades and standards may be established by reference to marketing orders or to federal or state laws and regulations. Grades and standards may also be established through joint rulemaking by the appropriate department and the Department of Agriculture, Conservation and Forestry.

[ 1989, c. 670, §1 (NEW); 2011, c. 657, Pt. W, §§5, 6 (REV) .]

2. Marine resource products. All marine resource products, as defined in Title 12, section 6001, except sardines, are excluded from the provisions of this subchapter except when the Commissioner of Marine Resources finds that a resource and its related industry would benefit by participation.

[ 1989, c. 670, §1 (NEW) .]

SECTION HISTORY

1977, c. 694, §48 (AMD). 1989, c. 670, §1 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV).



7 §443-A. Native produce

1. Prohibition. Farm produce sold or offered for sale within the State may not be labeled or advertised as "native," "native-grown," "locally grown" or by a similar designation, unless that product was actually grown in the State.

[ 1995, c. 294, §1 (NEW) .]

2. Penalty. Violation of subsection 1 is a civil violation punishable by a fine of not less than $200 nor more than $300.

[ 1995, c. 294, §1 (NEW) .]

3. Burden of proof.

[ 2005, c. 512, §9 (RP) .]

4. Enforcement. This section is enforced by the Department of Agriculture, Conservation and Forestry.

[ 1995, c. 294, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

5. Enforcement; prima facie evidence. The commissioner or an agent of the commissioner may request proof of the origin of farm produce for the purpose of enforcing this section. Failure to provide written documentation or other reasonable proof upon request as to the origin of the produce offered for sale is prima facie evidence that a person is in violation of this section.

[ 2005, c. 512, §10 (NEW) .]

SECTION HISTORY

1979, c. 184, (NEW). 1979, c. 731, §19 (AMD). 1995, c. 294, §1 (RPR). 2005, c. 512, §§9,10 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §443-B. Certification trademark for Maine products

1. Registration of trademark. The Commissioner of Agriculture, Food and Rural Resources shall, before December 31, 1988, apply to the United States Patent and Trademark Office for registration for a certification trademark or trademarks consisting of a seal in the form of the outline of the State, the word "Maine" and any other appropriate identifying words. Any certification trademark obtained may only be used on farm products or other natural resource products and commodities, as provided in section 443, produced within the State. Any certification trademark obtained may be registered with the State in accordance with Title 10, chapter 301-A.

[ 1989, c. 670, §2 (AMD) .]

2. Origin of product. For purposes of this section, the commissioner shall define, by rule, for each commodity group, the meaning of the term "produced within the State" and the minimum percent of the content of any package that must have actually been produced within the State to meet the requirements for use of any mark under this section.

The commissioner shall grant a waiver to the minimum content criteria when emergency market conditions arise which are abnormal to the historic flow of a specific commodity, with the degree of the waiver to be determined by the commissioner. The commissioner shall determine what constitutes an emergency condition.

[ 1987, c. 844, §1 (NEW) .]

3. Quality grades and standards. Any product bearing a certification trademark obtained under this section shall meet the official grades and standards established in accordance with section 443 for that commodity.

[ 1989, c. 670, §2 (AMD) .]

4. Promotion. The commissioner shall contract for services to promote the use of the proposed state trademark.

[ 1987, c. 844, §1 (NEW) .]

SECTION HISTORY

1987, c. 844, §1 (NEW). 1989, c. 670, §2 (AMD).



7 §444. Publicity

Upon the establishment of the grades or standards, brands, labels or trademarks, the commissioner shall give due publicity through the newspapers of the State, setting forth the grade or grades so established and the date on which such establishment is to become effective, and distribute information explaining the same and their use.



7 §445. Permits

1. Violation. After notice of the establishment of grades or standards and the determination of brands, labels or trademarks, a person may not use a brand, label or trademark to identify farm products and sardines as being of a grade established before a permit is granted or after the revocation of the right to use such brand, label or trademark by the commissioner.

[ 2003, c. 452, Pt. B, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not more than $50 may be adjudged. [2003, c. 452, Pt. B, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. B, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 696, §57 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B1 (RPR).



7 §446. Inspections

The commissioner or the commissioner's duly authorized agents may inspect any fruits, vegetables, poultry, eggs, farm products, livestock or other commodities that are marked, branded or labeled in accordance with official grades or standards established and adopted by the commissioner for the purpose of determining and certifying the quality and condition thereof and other material facts relative thereto. Certificates issued in pursuance of that inspection and executed by the inspector must state the date and place of inspection, the grade, condition and approximate quality of the fruits, vegetables, poultry, eggs, farm products, livestock or other commodities inspected and such other pertinent facts as the commissioner may require. Such a certificate relative to the condition or quality of the farm products is prima facie evidence in all courts of the State of the facts required to be stated in the certificate. [2003, c. 386, §1 (AMD).]

SECTION HISTORY

1979, c. 672, §A17 (RPR). 2003, c. 386, §1 (AMD).



7 §447. Access for inspection purposes

The commissioner, in person or by deputy, shall have free access at all reasonable hours to any building or other place wherein it is reasonably believed that farm products are marked, branded or labeled in accordance with official grades established and promulgated by the said commissioner or are being marketed or held for commercial purposes. He shall have power in person or by deputy to open any bags, crates or other containers containing said farm products and examine the contents thereof and may, upon tendering the market price, take samples therefrom. Whoever obstructs or hinders the commissioner or any of his duly qualified assistants in the performance of his duties under this subchapter commits a civil violation for which a forfeiture of not less than $10 nor more than $100 shall be adjudged. [1977, c. 696, §58 (AMD).]

SECTION HISTORY

1977, c. 696, §58 (AMD).



7 §448. Quality assurance

The commissioner shall, in conjunction with the Maine Agricultural Experiment Station, the Cooperative Extension Service and other public or private agencies, maintain a program of quality assurance by the diligent enforcement of all provisions of this Part which pertain to grading, labeling, licensing and advertising of agricultural products, and by providing direct and indirect assistance to the industry in the adoption of those new technologies and methods of production which will improve the quality of Maine agricultural products. [1983, c. 563, §4 (NEW).]

SECTION HISTORY

1983, c. 563, §4 (NEW).






Subchapter 2-A: LICENSING OF DEALERS IN AGRICULTURAL COMMODITIES

7 §451. Purpose

The Legislature finds that agricultural production has a substantial and unique effect on the economy and way of life of the entire State. Large numbers of the people in the State are directly or indirectly dependent on agricultural production and related industries. It is of vital importance that producers be assured of payment for their production in order to assure commensurate stability in the productive capacity and economy. To a great extent the well-being of the industry is dependent upon those persons engaged in the buying and marketing of the agricultural commodities grown by others and the manner in which their services are performed. The entire manner of marketing of our agricultural production requires special consideration. [1981, c. 139, (NEW).]

The Legislature intends through this legislation to exercise the police power of the State in order to protect and promote the general welfare of the agricultural producers and the people of the State and maintain and encourage fair and equitable practices in the purchase, handling and sale of agricultural commodities, which will, in turn, have the beneficial effect of improving the economy and well-being of the entire State. [1981, c. 139, (NEW).]

SECTION HISTORY

1981, c. 139, (NEW).



7 §452. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 139, (NEW).]

1. Agent. "Agent" means any person who sells or distributes licensed commodities in commerce for or on behalf of producers or others and whose operations may include planting, cultivating, harvesting, grading, packing and furnishing containers, supplies or other services.

[ 1981, c. 139, (NEW) .]

2. Applicant. "Applicant" means any person applying for a license under this subchapter.

[ 1981, c. 139, (NEW) .]

3. Broker. "Broker" means any person engaged in the business of negotiating sales of licensed commodities in commerce for or on behalf of the seller or the purchaser, respectively. The term "broker" applies to nonresidents of this State who transact business with respect to licensed commodities produced or processed within this State, whether the broker is licensed in another state or not.

[ 1981, c. 139, (NEW) .]

4. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 1981, c. 139, (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

5. Consumer. "Consumer" means any person who purchases a licensed commodity for consumption or use other than sale, storage or retention for the purpose of sale.

[ 1981, c. 139, (NEW) .]

6. Dealer. "Dealer" means any person other than a consumer, engaged in the business of buying or selling licensed commodities in commerce, except as provided in section 458. The term "dealer" applies to nonresidents of this State who transact business of buying and selling licensed commodities produced or processed in this State, whether the dealer is licensed in another state or not.

[ 1981, c. 139, (NEW) .]

7. Licensed commodities. "Licensed commodities" means dry beans and other vegetables listed in rules established pursuant to section 453, but does not mean potatoes, which are governed by chapter 103, subchapter 10, article 3.

[ 2005, c. 512, §11 (AMD) .]

8. Licensee. "Licensee" means any person who holds a commodities license issued under this subchapter.

[ 1981, c. 139, (NEW) .]

9. Processor. "Processor" means any person other than a consumer who purchases or contracts to purchase licensed commodities primarily for manufacture into articles of food by operations which change the physical form the commodities possessed when harvested. The effects of the following operations shall be considered as so changing the physical form possessed when harvested: Chopping, slicing, cutting, dicing, mashing, removal of skin or peel, frying or otherwise cooking, freezing, canning, dehydrating or comparable methods of preparation for marketing in what is generally considered to be a processed form.

[ 1981, c. 139, (NEW) .]

10. Retailer. "Retailer" means a person engaged in the business of buying licensed commodities in wholesale quantities and reselling the licensed commodities bought, primarily to consumers.

[ 1981, c. 139, (NEW) .]

11. Sale. "Sale" includes every contract of purchase or sale, contract to purchase or sell, purchase, sale and disposition of licensed commodities for value.

[ 1981, c. 139, (NEW) .]

12. Seller. "Seller" means any person who sells or contracts to sell licensed commodities in the regular course of business.

[ 1981, c. 139, (NEW) .]

SECTION HISTORY

1981, c. 139, (NEW). 2005, c. 512, §11 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §453. Rules and regulations

The commissioner may, in a manner consistent with Title 5, chapter 375, adopt rules for carrying out this subchapter and establishing a list of commodities for which a person must have a license under section 454 to act as an agent, broker, dealer or processor. [2005, c. 512, §12 (AMD).]

SECTION HISTORY

1981, c. 139, (NEW). 2005, c. 512, §12 (AMD).



7 §454. Licensing required

A person may not act as agent, broker, dealer or processor unless duly licensed as provided in this subchapter. Before acting as a dealer, processor, broker or agent, a person shall file an application with the commissioner for a license to transact the business of a dealer, processor, broker or agent and the application must be accompanied by the license fee provided in this subchapter. [2005, c. 512, §13 (AMD).]

A person may not buy, solicit or negotiate the sale of any licensed commodity in this State as a representative of any agent, broker, dealer or processor unless that person has been authorized as a representative by a licensee in writing, and a copy of the authorization is filed with the commissioner, except when the person conducts business in the office of the licensee. A licensee shall notify the commissioner in writing immediately upon terminating the authorization for a person to act as that licensee's representative. [2005, c. 512, §13 (AMD).]

SECTION HISTORY

1981, c. 139, (NEW). 2005, c. 512, §13 (AMD).



7 §455. Application for license

1. Application. The applicant shall file an application on forms as prescribed and furnished by the commissioner. These forms shall include the full name of the person applying for the license and, if the applicant is a corporation, partnership, association, exchange or legal representative or officer, director, partner or member thereof, all names and positions are to be stated on the application. If the applicant is a foreign corporation, it shall certify that it is registered with the Secretary of State under Title 13-A, chapter 12 and further state the principal business address of the applicant in the State or elsewhere, the address of all places of business in the State and the name or names of the person or persons authorized to receive and accept service of lawful process upon the applicant within the State. All questions required to be answered in application for licenses shall be sworn to.

[ 1981, c. 139, (NEW) .]

2. Notice to interested persons. Upon receipt of the applications, the commissioner shall cause written notice to be provided to any person who has filed, within the preceding year, a written request to receive the notice of applications. Any interested person shall have 10 days in which to file comments as to the applicant's qualifications or to request a hearing prior to the issuance of the license.

[ 1981, c. 139, (NEW) .]

3. Qualifications of applicant. The applicant shall satisfy the commissioner of his character, financial responsibility and good faith in seeking to engage in the business. The commissioner may issue a license to the applicant if he is satisfied as to the applicant's qualifications. When the license is issued, the applicant may act in the capacity described in the license for a period of one year from the date of issuance.

[ 1981, c. 139, (NEW) .]

4. Bond. In order to insure the licensee's financial responsibility and to protect producers of licensed commodities, the commissioner shall require the licensee to file a bond in a form and amount satisfactory to the commissioner, but in any event not less than $5,000 nor more than $100,000, payable to the commissioner in his official capacity and conditioned on the full and prompt payment for all licensed commodities received or purchased from producers or other licensees during the effective period of the license.

[ 1981, c. 139, (NEW) .]

5. License fees. Each license shall plainly state the name and business address or addresses of the licensee and shall be posted in a conspicuous place in each office where the business is transacted. The fee for each license is $50. If the licensee desires to carry on business in more than one place within the State, he shall procure additional copies of the license, certified by the commissioner, for each place where business is to be conducted. The fee for each certification is $10. All fees collected under this subchapter shall be paid forthwith to the Treasurer of State and credited to the Department of Agriculture, Conservation and Forestry for the administration of this subchapter and other expenses incident to the administration of the department, and shall be expended by the commissioner for the purposes for which the department is created. If any fees are not expended during the year in which they are collected, the unexpended balance shall not lapse, but shall be carried as a continuing account available for the purposes specified, until expended.

[ 1981, c. 139, (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1981, c. 139, (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §456. Complaints; investigation; hearings

The commissioner or his duly authorized agent may investigate, upon the complaint of any interested person, or on his own motion, the conduct and activities of any person applying for or holding a license under this subchapter and, for that purpose, may examine the books and papers of any applicant or licensee and may require testimony and affidavits thereon under oath. The commissioner may, in a manner consistent with the Maine Administrative Procedure Act, conduct such hearings as he deems necessary pursuant to this subchapter. He shall have full power to subpoena such witnesses and documents as he deems necessary. [1981, c. 139, (NEW).]

SECTION HISTORY

1981, c. 139, (NEW).



7 §457. Refusal, suspension, revocation of license

1. Acts enumerated. The commissioner or his duly authorized agent may refuse to grant a license, after notice and opportunity for a hearing is provided in a manner consistent with the Maine Administrative Procedure Act as to adjudicatory proceedings, upon a finding that any of the following acts have occurred:

A. That fraudulent charges or returns have been made by the applicant or licensee for the handling, sale or storage of licensed commodities or for the rendering of any service in connection with the handling, sale or storage of licensed commodities; [1981, c. 139, (NEW).]

B. That the applicant or licensee has failed or refused to render a true account of sales, or to make a settlement thereon, within the time and in the manner required by this subchapter or has failed to or refused to pay for licensed commodities purchased by the applicant or licensee within 30 days after acceptance of the licensed commodities; [1981, c. 139, (NEW).]

C. That the applicant or licensee has knowingly made any false material statement as to the condition, quality or quantity of licensed commodities received, handled, sold, purchased or stored by him; [1981, c. 139, (NEW).]

D. That the applicant or licensee has knowingly made any substantial misrepresentation as to the condition of the market for licensed commodities; [1981, c. 139, (NEW).]

E. That the applicant or licensee has defrauded or attempted to defraud a producer; [1981, c. 139, (NEW).]

F. That the applicant or licensee to whom any consignment is made has reconsigned the consignment to another dealer, processor, broker or agent and has received, collected or charged by such means more than one commission for making the sale for the consignor without previously obtaining the written consent of the consignor; [1981, c. 139, (NEW).]

G. That the applicant or licensee knowingly made any false material statements in the procurement of a license under this subchapter; [1981, c. 139, (NEW).]

H. That the applicant or licensee has not accounted promptly and properly to the producer with regard to any claim settled or collected by him for the producer; [1981, c. 139, (NEW).]

I. That the applicant or licensee has failed or refused, upon demand, to permit the commissioner or his agents to make the investigations, examinations or audits as provided in this subchapter or that the applicant or licensee has removed or sequestered any books, records or papers necessary to any such investigations, examinations or audits or has otherwise obstructed the same; [1981, c. 139, (NEW).]

J. That the applicant or licensee has failed or refused to keep and maintain the records as required by this subchapter; or [1981, c. 139, (NEW).]

K. That the applicant or licensee has committed any act or conduct with regard to the handling, sale or storage of licensed commodities, whether of the same or different character than specified in this subsection, which constitutes or demonstrates bad faith, incompetency, untrustworthiness or dishonest, fraudulent or improper dealings. [1981, c. 139, (NEW).]

[ 1981, c. 139, (NEW) .]

2. District Court. The District Court may, in a manner consistent with the Maine Administrative Procedure Act, suspend or revoke a license upon finding that the licensee has committed any of the Acts enumerated in subsection 1.

Any order revoking or suspending a license may, within the discretion of the District Court, be made conditional upon the settlement, adjustment or satisfaction of the consequence of the violation or violations as specified and the operation of such an order may be deferred for that purpose. Any order may contain provisions for its modification or dismissal upon presentation to the District Court of evidence that the matter of complaint has been settled, adjusted or withdrawn at any time before the order becomes final.

[ 1981, c. 139, (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Notification of insufficient payment or nonpayment. Producers may notify the commissioner of insufficient payment or nonpayment for licensed commodities delivered to any agent, broker, dealer or processor in violation of subsection 1, paragraph B. In addition to any other remedies available under this subchapter:

A. The commissioner or his agent, upon notification by a producer of insufficient payment or nonpayment, shall immediately investigate the complaint and shall, in a manner consistent with the provisions of the Maine Administrative Procedure Act, hold a hearing. The person accused of nonpayment, the respondent, shall provide the commissioner with a copy of the contract, if any, and all other materials and information necessary to enable the commissioner to carry out this section. Upon finding that the respondent has violated the contract or other obligation, express or implied, the commissioner shall require the respondent to post a bond sufficient to cover the debt owed to the producer or producers. Failure to post the bond shall be considered a violation of this subchapter and each day failure continues shall be considered a separate violation; [1981, c. 139, (NEW).]

B. The commissioner may require the licensee, accused of or found after a hearing to be in default of payment to a producer, to submit a payment schedule to the commissioner. In the event that the schedule of payment proposed is not satisfactory to the commissioner, he may establish the schedule of payment; and [1981, c. 139, (NEW).]

C. The commissioner may file a complaint with the District Court to compel the posting of a bond required under paragraph A and to suspend the license of any licensee who fails to conform to the payment schedule established in this subsection until the producer is paid the total claim to which the producer is entitled. Upon the filing of a complaint by the commissioner in the District Court, the licensee shall post a bond sufficient to cover the total claim on the date on which the complaint is filed. The bond required in a court proceeding may be waived by the District Court in the event that the bond required in paragraph A is valid and sufficient to cover the total claimed. Nothing in this subsection may be construed to prohibit a producer from seeking redress for insufficient payment or nonpayment from licensees in any court or in accordance with any other state and federal procedure established to obtain redress. [1981, c. 139, (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

[ 1981, c. 139, (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1981, c. 139, (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



7 §458. Exemptions

1. Producers. Producers are exempt from this subchapter when selling licensed commodities which they have grown, which they are presently growing or which they intend to grow.

[ 1981, c. 139, (NEW) .]

2. Other persons. The commissioner, by rule, may provide an exemption from this subchapter for persons who deal in quantities of licensed commodities sufficiently small so as to not require the imposition of the standards of financial responsibility established by this subchapter.

[ 1981, c. 139, (NEW) .]

3. Retailers. A retailer who sells licensed commodities to consumers is exempt from this subchapter with respect to those sales.

[ 2005, c. 512, §14 (AMD) .]

SECTION HISTORY

1981, c. 139, (NEW). 2005, c. 512, §14 (AMD).



7 §459. Forfeiture of bond; recovery on bond

If a licensee fails to make payment as provided in section 457, subsection 1, paragraph B, that licensee by reason of the nonpayment is in default as to all producers or licensees whose accounts then remain unpaid and the bond provided for must be forfeited to the extent of all sums then due from the licensee to the producers or licensees. Whenever the commissioner determines that a licensee has failed to make payment, the commissioner shall provide notice, in a manner consistent with the Maine Administrative Procedure Act, that payment under the bond will be sought and indicating the time within which other producer or licensee claims may be made known to the commissioner. Upon determination of the commissioner that there has been a default in payment by a licensee, the conditions of the bond are deemed to be broken and the commissioner may bring action on the defaulted bond for the benefit of producers or licensees. Whenever the amount of the bond is not sufficient to cover all valid claims, the commissioner shall distribute the amount available on a pro rata basis. [2005, c. 512, §15 (AMD).]

SECTION HISTORY

1981, c. 139, (NEW). 2005, c. 512, §15 (AMD).



7 §460. Violations

Any person who commits any of the actions specified in section 457, except in section 457, subsection 1, paragraph B, or otherwise fails, neglects or refuses to comply with the provisions of this subchapter or any rule promulgated hereunder is subject to the following civil penalties payable to the State, to be recovered in a civil action: [1981, c. 139, (NEW).]

1. First violation. For the first violation, a civil penalty not to exceed $1,000; and

[ 1981, c. 139, (NEW) .]

2. Subsequent violation. For each subsequent violation, a civil penalty not to exceed $3,000.

[ 1981, c. 139, (NEW) .]

The commissioner may recover the penalties imposed for violations in a civil action brought in his own name and, if he prevails in that action, he may recover full costs. The District Court and the Superior Court shall have concurrent jurisdiction of the actions. The Attorney General and the several district attorneys shall provide assistance to the commissioner. [1981, c. 139, (NEW).]

All penalties received under this subchapter shall be paid to the Treasurer of State for deposit in the General Fund. [1981, c. 139, (NEW).]

SECTION HISTORY

1981, c. 139, (NEW).






Subchapter 2-B: STATE-GROWN PRODUCE PROGRAM

7 §471. Farmers' Market Program (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 58, §1 (NEW). 2003, c. 689, §B7 (REV). 2005, c. 382, §C4 (AMD). 2005, c. 614, §5 (RP).






Subchapter 3: ADULTERATED OR MISBRANDED GOODS

7 §481. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 512, §16 (RP).



7 §482. Manufacture and sale prohibited

A person may not manufacture, sell, distribute, transport, offer or expose for sale, distribution or transportation any article of commercial feeding stuff, commercial fertilizer or food that is adulterated or misbranded within the meaning of this chapter or chapter 103. [2005, c. 512, §17 (AMD).]

SECTION HISTORY

2005, c. 512, §17 (AMD).



7 §483. Adulteration

For the purpose of this chapter and chapter 103, unless the term is more specifically defined, "adulterated" means made impure or inferior by adding extraneous ingredients. Goods that are prepared in food establishments that are licensed facilities under Title 22, section 2167 and that contain marijuana for medical use by a qualifying patient, pursuant to Title 22, chapter 558-C, are not considered to be adulterated under this subchapter. [2011, c. 407, Pt. A, §1 (AMD).]

1. Drug.

[ 2005, c. 512, §18 (RP) .]

2. Meat or meat products. In case of meat or meat products: If any sodium sulphite, sodium bisulphite or any drug, chemical, chemical compound or preservative from which sulphur dioxide can be liberated has been added thereto or mixed therewith.

SECTION HISTORY

2005, c. 512, §18 (AMD). 2009, c. 631, §1 (AMD). 2009, c. 631, §51 (AFF). 2011, c. 407, Pt. A, §1 (AMD).



7 §484. Misbranding

The term "misbranded" as used in this chapter or chapter 103 applies to all articles of commercial feeding stuff, commercial fertilizer or food, the package or label of which bears any statement, design or device regarding such article, or the ingredients or substances contained therein, that is false or misleading in any particular or that is falsely branded in any particular. [2005, c. 512, §19 (AMD).]

1. Drug.

[ 2005, c. 512, §19 (RP) .]

SECTION HISTORY

2005, c. 512, §19 (AMD).



7 §485. Annual analysis (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 42, §1 (AMD). 1975, c. 382, §1 (AMD). 2005, c. 512, §20 (RP).



7 §486. Place of analysis (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A18 (AMD). 2005, c. 512, §21 (RP).



7 §487. Certificates (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 512, §22 (RP).



7 §488. Prohibitions and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §59 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B2 (RP).



7 §488-A. Prohibitions and penalties

1. Violation. A person may not adulterate or misbrand, within the meaning of this chapter or chapter 103, any commercial feeding stuff, commercial fertilizer, food or vinegar or manufacture, sell, distribute, transport, offer or expose for sale, distribution or transportation any article of commercial feeding stuff, commercial fertilizer, food or vinegar in violation of this chapter or chapter 103.

[ 2005, c. 512, §23 (AMD) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. B, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. B, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §B3 (NEW). 2003, c. 452, §X2 (AFF). 2005, c. 512, §23 (AMD).



7 §489. Exceptions

A person may not be prosecuted under chapter 401, and sections 482 to 488-A, 490 and 640 to 643, when that person can establish proof of purchase, and a guaranty signed by the person residing in the United States from whom the purchase was made, to the effect that the article in question is not adulterated or misbranded within the meaning of this chapter or chapter 103. [2005, c. 512, §24 (AMD).]

SECTION HISTORY

1979, c. 663, §20 (AMD). 1981, c. 470, §A10 (AMD). 2003, c. 452, §B4 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 512, §24 (AMD).



7 §490. Sampling and analysis of seed, commercial feed, commercial fertilizer and food

1. Right of entry. For the purposes of administering and enforcing this subchapter, the commissioner and agents authorized by the commissioner have rights of access, ingress and egress at reasonable hours to any place or building where seeds, commercial feed, commercial fertilizer or food is sold or offered for sale or where those items are stored, manufactured or transported prior to sale or being offered for sale.

[ 2005, c. 512, §25 (NEW) .]

2. Taking of samples. For the purposes of administering and enforcing this subchapter, the commissioner and agents authorized by the commissioner may open any case, package or other container of seeds, commercial feed, commercial fertilizer or food. Upon receipt of a written request for payment, the commissioner shall pay the fair market value of any samples taken and retained or destroyed.

[ 2005, c. 512, §25 (NEW) .]

3. Analysis and disclosure of test results. The commissioner may submit a sample obtained for the purposes of enforcing this subchapter to a public or private laboratory for analysis. The commissioner shall make available to the public the results of such an analysis, including the name of the person from whom the sample was obtained, the name of the manufacturer of the sample and additional information that the commissioner believes is advisable.

[ 2005, c. 512, §25 (NEW) .]

4. Issuance of certificate. A certificate stating the results of an analysis performed in accordance with this section and signed by the director of the laboratory performing the analysis is presumptive evidence of the facts stated in the certificate.

[ 2005, c. 512, §25 (NEW) .]

SECTION HISTORY

2005, c. 512, §25 (NEW).






Subchapter 4: HAZARDOUS SUBSTANCES LABELING ACT

7 §501. Title

This subchapter shall be known and may be cited as the "Uniform Hazardous Substances Labeling Act." [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §502. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §46 (RPR).]

1. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry and his agents.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Corrosive. "Corrosive" means any substance which in contact with living tissue causes destruction of tissue by chemical action; but does not refer to action on inanimate surfaces.

[ 1965, c. 65, (NEW) .]

3. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

4. Flammable. "Flammable" means any substance which has a flashpoint of above 20 degrees to and including 80 degrees Fahrenheit as determined by the Tagliabue Open Cup Tester, except that the flammability of solids and of the contents of self-pressurized containers is determined by methods generally applicable to such containers and established by regulations issued by the commissioner and "extremely flammable" means any substance which has a flashpoint at or below 20 degrees Fahrenheit as determined by the Tagliabue Open Cup Tester.

[ 1965, c. 65, (NEW) .]

5. Hazardous substance. "Hazardous substance" means any substance or mixture of substances which is toxic, corrosive, an irritant, strong sensitizer, flammable, or which generates pressure through decomposition, heat or other means and which may cause substantial personal injury or illness during any customary or reasonable anticipated handling or use including reasonably foreseeable ingestion by children and also means any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the commissioner determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this subchapter in order to protect the public health.

[ 1965, c. 65, (NEW) .]

6. Highly toxic. "Highly toxic" means any substance which produces death within 14 days in at least half of a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, when a single dose of 50 milligrams or less per kilogram of body weight, is orally administered or when inhaled continuously for a period of one hour or less at an atmospheric concentration of 200 parts per million by volume or less of gas, vapor, mist or dust, or which produces death within 14 days in at least half of 10 or more rabbits tested in a dosage of 200 milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for 24 hours or less.

If the commissioner finds that available data on human experience with any substance indicate results different from those on animals in the above-named dosages or concentrations, the human data shall take precedence.

[ 1965, c. 65, (NEW) .]

7. Household use. "Household use" means any use, or intended use of an article in or about the living area or living quarters of a house, apartment house or other place of abode.

[ 1965, c. 65, (NEW) .]

8. Immediate container. "Immediate container" does not include package liners.

[ 1965, c. 65, (NEW) .]

9. Irritant. "Irritant" means any substance, not corrosive, which on immediate, prolonged or repeated contact with normal living tissue will induce inflammatory reaction.

[ 1965, c. 65, (NEW) .]

10. Label. "Label" means a display of written, printed or graphic matter upon or attached to the immediate package or container of any substance; and a requirement made by or under authority of this subchapter that any word, statement or other information appear on the label shall not be considered to be complied with unless such word, statement or other information also appears on the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper, and on all accompanying literature where there are directions for use, written or otherwise.

[ 1965, c. 65, (NEW) .]

11. Misbranded package. "Misbranded package" or "misbranded package of a hazardous substance" means a hazardous substance in a container intended or suitable for household use unless the product bears a label with the information specified in section 507, except as otherwise provided by or pursuant to this subchapter.

[ 1965, c. 65, (NEW) .]

12. Person. "Person" means and includes any corporation, association, copartnership or one or more individuals.

[ 1965, c. 65, (NEW) .]

13. Radioactive substance. "Radioactive substance" means any substance which emits ionizing radiation.

[ 1965, c. 65, (NEW) .]

14. Strong sensitizer. "Strong sensitizer" means any substance which will cause on normal living tissue through an allergic or photodynamic process a hypersensitivity which becomes evident on reapplication of the same substance and which is designated as such by the commissioner. Before designating any substance as a strong sensitizer, the commissioner shall find that the frequency of occurrence and severity of the reaction indicate a significant potential for causing hypersensitivity.

[ 1965, c. 65, (NEW) .]

15. Toxic. "Toxic" means any substance other than a radioactive substance, which has the inherent capacity to produce bodily injury or illness to man through ingestion, inhalation or absorption through any body surface.

[ 1965, c. 65, (NEW) .]

SECTION HISTORY

1965, c. 65, (NEW). 1979, c. 541, §A46 (AMD). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV).



7 §503. Submission of names and amounts

The commissioner, when he deems it necessary in the administration of this subchapter, may require the submission of the names and amounts of any hazardous ingredients in any hazardous substance. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §504. Duties

The department is authorized: [1965, c. 65, (NEW).]

1. Investigate and examine. To investigate and examine hazardous substances subject to this subchapter.

[ 1965, c. 65, (NEW) .]

2. Collection. To effect the collection and examination of samples of hazardous substances to determine the compliance with the requirements of this subchapter and the officers and employees of the department have authority at all reasonable hours to enter into any motor vehicle, warehouse, store, building, boat, vessel, aircraft or place supposed to contain hazardous substances, for the purpose of inspection or sampling, and to procure samples for analysis or examination from any lot, package or parcel or hazardous substance.

[ 1965, c. 65, (NEW) .]

3. Rules and regulations. To make and enforce such reasonable rules and regulations necessary to carry out this subchapter. The rules and regulations so promulgated shall be adopted in a manner consistent with the Maine Administrative Procedure Act and shall conform so far as practicable to rules and regulations promulgated under authority of the Federal Act.

[ 1977, c. 694, §49 (AMD) .]

SECTION HISTORY

1965, c. 65, (NEW). 1977, c. 694, §49 (AMD).



7 §505. Access to carriers

Carriers engaged in commerce, and persons receiving hazardous substances in commerce or holding such substances so received, shall upon the request of an officer or employee duly designated by the department permit such officer or employee, at reasonable times, to have access to and to copy all records showing movement in commerce of any hazardous substance, or the holding thereof during or after such movement, and the quantity, shipper and consignee thereof. It is unlawful for any such carrier or person to fail to permit access to and copying of any such records so requested when such request is accompanied by a statement in writing specifying the nature or kind of hazardous substance to which the request relates. Evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained and carriers shall not be subject to the other provisions of this subchapter by reason of their receipt, carriage, holding or delivery of hazardous substances in the usual course of business as carriers. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §506. Withdrawal from sale; condemnation and confiscation

1. "Withdrawal from sale" orders. When the commissioner finds by inspection or examination of a hazardous substance that it is being sold or distributed in violation of any of the provisions of this subchapter, he may issue and enforce a written or printed "withdrawal from sale" order warning the distributor not to dispose of the hazardous substance in any manner until written permission is given by the commissioner or the court. The issuance of such an order shall not be considered licensing or an adjudicatory proceeding as defined by the Maine Administrative Procedure Act. The commissioner shall release the hazardous substance so withdrawn when the provisions and regulations have been complied with and all costs and expenses incurred in the withdrawal have been paid. If compliance is not obtained within 30 days, the commissioner may begin proceedings for condemnation.

[ 1977, c. 694, §50 (AMD) .]

2. Condemnation and confiscation. Any hazardous substance not in compliance with this subchapter shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which said hazardous substance is located. In the event the court finds the said hazardous substance to be in violation of this subchapter, and orders the condemnation of said hazardous substance, it shall be disposed of in any manner consistent with the quality of the hazardous substance and the laws of the State. In no instance shall the disposition of said hazardous substance be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said hazardous substance or for permission to process or relabel said hazardous substance to bring it into compliance with this subchapter.

[ 1965, c. 65, (NEW) .]

SECTION HISTORY

1965, c. 65, (NEW). 1977, c. 694, §50 (AMD).



7 §507. Labeling provisions

It is unlawful for any person to distribute, sell or offer for sale within the State or deliver for transportation or transport in intrastate commerce or between points within this State through any point outside this State any of the following: [1965, c. 65, (NEW).]

1. Household use. Any hazardous substance intended or suitable for household use, unless there is affixed to the container, a label bearing:

A. The name and address of the manufacturer, packer or distributor; [1965, c. 65, (NEW).]

B. The common or usual name, or the chemical name or the recognized generic name, not trade name only, of the hazardous substance or of each component which contributes substantially to its hazard; [1965, c. 65, (NEW).]

C. One of the following words: "Danger," "Warning" or "Caution." The word "Danger" shall be used for substances which are highly toxic, extremely flammable or corrosive. The word "Warning" or "Caution" shall be used on all other hazardous substances; [1965, c. 65, (NEW).]

D. An affirmative statement of the principal hazard, such as "flammable," "vapor harmful," "causes burns," "absorbed through skin," or similar wording descriptive of the hazard; [1965, c. 65, (NEW).]

E. Precautionary measures describing the action to be followed or avoided; [1965, c. 65, (NEW).]

F. Instructions, when necessary, for the first aid treatment in case of contact or exposure, if the substance is hazardous through contact or exposure; [1965, c. 65, (NEW).]

G. Instructions for handling and storage of packages which require special care in handling or storage; [1965, c. 65, (NEW).]

H. A statement, "Keep out of reach of children," or its practical equivalent; [1965, c. 65, (NEW).]

I. The word "Poison" for any hazardous substance which is highly toxic; and [1965, c. 65, (NEW).]

J. A hazardous substance upon which a stop-sale order has been placed by the commissioner. [1965, c. 65, (NEW).]

[ 1965, c. 65, (NEW) .]

2. Statement. Any statements required under this subchapter shall be located prominently and shall be in the English language in conspicuous and legible type in contrast by typography, layout or color with other printed matter on the label.

[ 1965, c. 65, (NEW) .]

If the commissioner finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this subchapter is impracticable or is not necessary for the adequate protection of the public health and safety, the commissioner shall promulgate regulations exempting such substance from these requirements to the extent he determines to be consistent with adequate protection of the public health and safety, or if the commissioner finds that the requirements of this section are not adequate for the protection of the public health and safety in view of the special hazard presented by any particular hazardous substance, he may by regulation establish such reasonable variations or additional label requirements as he finds necessary for the protection of the public health and safety; and any container of such hazardous substance, intended or suitable for household use, which fails to bear a label in accordance with such regulations shall be a misbranded package of a hazardous substance. [1965, c. 65, (NEW).]

Whenever in the judgment of the commissioner, such action will promote the objectives of this subchapter by avoiding or resolving uncertainty as to its application, the commissioner may by regulation declare to be a hazardous substance, for the purposes of this subchapter, any substance or mixture of substances which he finds meets the requirements of section 502, subsection 5. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §508. Unlawful acts

It is unlawful: [1965, c. 65, (NEW).]

1. Alteration. For any person to detach, alter, deface or destroy, in whole or in part, any label or labeling provided for in this subchapter or the rules and regulations promulgated hereunder, or to add any substance to, or take any substance from a hazardous substance in a manner that may defeat the purposes of this subchapter;

[ 1965, c. 65, (NEW) .]

2. Use of information. For any person to use for his own advantage or to reveal, other than to the commissioner, or officials or employees of the commissioner or officials or employees of the United States Department of Agriculture, or other federal agencies, or to the courts in response to a subpoena, or to physicians, and in emergencies to pharmacists and other qualified persons for use in the preparation of antidotes, in accordance with such directions as the commissioner may prescribe, any information relative to formulas of products acquired by authority of this subchapter;

[ 1965, c. 65, (NEW) .]

3. Interference. For any person to oppose or interfere in any way with the commissioner or his duly authorized agents in carrying out the duties imposed by this subchapter;

[ 1965, c. 65, (NEW) .]

4. False guaranty. For any person to give a guaranty which is false;

[ 1979, c. 541, Pt. A, §47 (AMD) .]

5. Manufacture. For any person to manufacture a misbranded package of a hazardous substance within this State;

[ 1979, c. 541, Pt. A, §47 (AMD) .]

6. Delivery. For any person to introduce or deliver for introduction into commerce of any misbranded package of a hazardous substance; or

[ 1979, c. 541, Pt. A, §47 (AMD) .]

7. Reused food or drugs. To introduce or deliver for introduction into commerce, or the receipt in commerce and subsequent delivery or proffered delivery for pay or otherwise, of a hazardous substance in a reused food, drug or cosmetic container or in a container that, though not a reused container, is identifiable as a food, drug or cosmetic container by its labeling or other identification. The reuse of a food, drug or cosmetic container as a container for a hazardous substance is an act that results in the hazardous substance being a misbranded package. For the purposes of this subsection and section 509, "drug" has the same meaning as defined in Title 32, section 13702-A, subsection 11.

[ 2007, c. 695, Pt. B, §1 (AMD) .]

SECTION HISTORY

1965, c. 65, (NEW). 1979, c. 541, §A47 (AMD). 2005, c. 512, §26 (AMD). 2007, c. 695, Pt. B, §1 (AMD).



7 §509. Application

This subchapter shall not apply to: [1965, c. 65, (NEW).]

1. Carrier. Any carrier, while lawfully engaged in transporting a hazardous substance within this State, if such carrier shall, upon request, permit the commissioner or his designated agent to copy all records showing the transactions in and movements of the articles;

[ 1965, c. 65, (NEW) .]

2. Public officials. Public officials of this State and of the Federal Government engaged in the performance of their official duties;

[ 1965, c. 65, (NEW) .]

3. Experimental use. The manufacturer or shipper of a hazardous substance for experimental use only:

A. By or under the supervision of an agency of this State or of the Federal Government authorized by law to conduct research in the field of hazardous substances; or [1965, c. 65, (NEW).]

B. By others if the hazardous substance is not sold and if the container thereof is plainly and conspicuously marked "For experimental use only -- Not to be sold," together with the manufacturer's name and address. If a written permit has been obtained from the commissioner, hazardous substances may be sold for experimental purposes subject to such restrictions and conditions as may be set forth in the permit; [1965, c. 65, (NEW).]

[ 1965, c. 65, (NEW) .]

4. Federal and state law. Any preparation, drug or chemical subject to the laws of the United States relating to drugs, devices or cosmetics, the Uniform Drug Device and Cosmetic Act, or to preparations, drugs and chemicals which are dispensed by pharmacists authorized by and pursuant to the pharmacy laws of this State;

[ 1965, c. 65, (NEW) .]

5. Certain poisons. Any economic poison registered with the United States Department of Agriculture pursuant to the Federal Insecticide, Fungicide and Rodenticide Act and subject thereto;

[ 1965, c. 65, (NEW) .]

6. Fuel. Fuel used primarily for cooking, heating or refrigeration when stored in containers and used in the heating, cooking or refrigeration system of a household.

[ 1965, c. 65, (NEW) .]

The commissioner may exempt from the requirements established by or pursuant to this subchapter any container of a hazardous substance with respect to which he finds adequate requirements satisfying the purposes of this subchapter have been established by or pursuant to and in compliance with any other federal or state law. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §510. Injunction

The department may, by application to any court having jurisdiction, obtain an injunction restraining any person who engages in acts which violate this subchapter or the rules and regulations adopted pursuant thereto. Upon refusal or neglect to obey the order of court, the court may compel obedience thereof by proceedings for contempt. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §511. Enforcement

It is the duty of the department, its officers, agents, inspectors and employees to enforce this subchapter. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).



7 §512. Penalties

A person who violates a provision of this subchapter commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged. A person is not subject to the penalties provided in this section if the person establishes a written guarantee or undertaking in which is furnished the name and address of the manufacturer or distributor, and the statement that the person received the products in good faith in reliance upon the manufacturer or distributor to the effect that such products were manufactured and labeled in compliance with this subchapter or with federal law that may relate to the regulations of the distribution of hazardous substances covered by this subchapter. [2001, c. 421, Pt. B, §5 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

1965, c. 65, (NEW). 1977, c. 696, §60 (AMD). 2001, c. 421, §B5 (AMD). 2001, c. 421, §C1 (AFF).



7 §513. Exception

No person shall be prosecuted for violation of any provision of this subchapter if such person has been acquitted or convicted under the Federal Hazardous Substances Labeling Act of the same act or omission which, it is alleged, constitutes a violation of this subchapter. [1965, c. 65, (NEW).]

SECTION HISTORY

1965, c. 65, (NEW).






Subchapter 5: MAINE FAIR PACKAGING AND LABELING ACT

7 §521. Short title

This subchapter shall be known and be cited as the "Maine Fair Packaging and Labeling Act." [1969, c. 325, (NEW).]

SECTION HISTORY

1969, c. 325, (NEW).



7 §522. Unfair and deceptive packaging and labeling

It shall be unlawful for any person engaged in the packaging or labeling of any consumer commodity, as defined in section 523, for the distribution in commerce, or for any person other than a common carrier for hire, a contract carrier for hire or a freight forwarder for hire engaged in the distribution in commerce of any packaged or labeled commodity, to distribute or cause to be distributed in commerce any commodity if such commodity is contained in a package, or if there is affixed to that commodity a label, which does not conform to this subchapter and to the regulations promulgated thereunder. [1969, c. 325, (NEW).]

Persons engaged in business as wholesale or retail distributors of consumer commodities shall be exempt from this subchapter except to the extent that such persons are engaged in the packaging and labeling of such commodities or prescribe or specify by any means the manner in which such commodities are packaged or labeled. [1969, c. 325, (NEW).]

SECTION HISTORY

1969, c. 325, (NEW).



7 §523. Definitions

1. Label. "Label" shall mean any written, printed or graphic matter affixed to, applied to, blown into, formed, molded into, embossed on, or appearing upon or adjacent to a commodity or package containing any consumer commodity, for the purpose of branding, identifying or giving any information in respect to the commodity or to the contents of the package.

[ 1969, c. 325, (NEW) .]

2. Commodity in package form. "Commodity in package form" shall mean a commodity put up or packaged in a manner in advance of sale in units suitable for either wholesale or retail sale, exclusive of any auxiliary shipping container enclosing packages that individually conform to the requirements of this subchapter. An individual item or lot of any commodity not in package form as defined in this section but on which there is marked a selling price based on an established price per unit of weight or measure shall mean a commodity in package form.

[ 1969, c. 325, (NEW) .]

3. Consumer commodity. "Consumer commodity," except as specifically provided by this subchapter, means any food, as defined by the Maine Food Law, Title 22, chapter 551, subchapter I, and any other article, product or commodity of any kind or class which is customarily produced or distributed for sale through retail sales agencies or instrumentalities for consumption by individuals, or use by individuals for purposes of personal care or in the performance of services ordinarily rendered within the household, and which usually is consumed or expended in the course of such consumption or use.

[ 1971, c. 544, §18 (AMD) .]

4. Principal display panel. "Principal display panel" shall mean that part, or those parts, of the label so designed as to be most likely to be displayed, presented, shown or examined under normal conditions of display or for retail sale.

[ 1969, c. 325, (NEW) .]

5. Container. "Container" means a glass, metal or plastic bottle, can, jar or other receptacle for holding liquids, powders or other materials, which has been sealed by a manufacturer and which, at the time of sale, contains less than one gallon or 231 cubic inches.

[ 1987, c. 373, §§ 1, 5 (NEW) .]

SECTION HISTORY

1969, c. 325, (NEW). 1971, c. 544, §18 (AMD). 1987, c. 373, §§1,5 (AMD).



7 §524. Requirements and prohibitions

No person shall distribute or cause to be distributed in commerce any packaged consumer commodity unless the commodity bears a label specifying the identity of the commodity, the name and place of business of the manufacturer, packer or distributor, the net quantity of contents in terms of weight, measure or numerical count, separately and accurately stated in a uniform location upon the principal display panel of the label and the label statement of net quantity. [1969, c. 325, (NEW).]

A package containing less than 4 pounds or one gallon, and labeled in terms of weight or fluid measure, shall be expressed both in ounces, either avoirdupois or fluid ounces, and if applicable in pounds for weight, with the remainder in terms of ounces or common decimal fractions of the pound, or in the case of liquid measure, in the largest whole unit, quarts, quarts and pints, with the remainder in terms of fluid ounces or common decimal fraction of the pint or quart. [1969, c. 325, (NEW).]

A random package shall be expressed in terms of the pound carried out to not more than 2 decimal places. [1969, c. 325, (NEW).]

A package labeled in terms of linear measure, shall be expressed both in terms of inches and the largest whole unit, yards, yards and feet, or feet, with any remainder in terms of inches or common decimal fractions of the foot or yard. [1969, c. 325, (NEW).]

A package labeled in terms of measure of area shall be expressed both in terms of square inches and the largest whole square unit, square yards, square yards and square feet, or square feet, with the remainder in terms of square inches or common decimal fractions of the square foot or square yard. [1969, c. 325, (NEW).]

SECTION HISTORY

1969, c. 325, (NEW). 1987, c. 373, §§2,5 (AMD). 1993, c. 341, §4 (AMD).



7 §524-A. Produce packed in State

When produce that was grown or raised in a foreign country is packed in this State, the label must identify the country in which the produce was grown in letters as large or larger than the letters identifying the name and place of business of the packer. [1999, c. 405, §1 (NEW).]

SECTION HISTORY

1999, c. 405, §1 (NEW).



7 §525. Net quantity of contents

The net quantity of contents shall appear in conspicuous and easily legible type in distinct contrast, by topography, layout, color, embossing or molding, with other matter on the package. The letters or numerals used shall be in type size which shall be established in relationship to the area of the principal display panel of the package and uniform for all packages of substantially the same size. The lines of printed matter included in that statement shall be placed generally parallel to the base on which the package rests as it is designed to be displayed. [1969, c. 325, (NEW).]

SECTION HISTORY

1969, c. 325, (NEW).



7 §526. Consumer commodity label

The label on a package of a consumer commodity which bears a representation as to the number of servings of such commodity contained in such package shall bear a statement of the net quantity in terms of weight, measure or numerical count, of each serving. [1969, c. 325, (NEW).]

SECTION HISTORY

1969, c. 325, (NEW).



7 §527. Promulgation of regulations

The authority to promulgate regulations for the enforcement of this subchapter is vested in the State Sealer of Weights and Measures. Regulations shall be adopted in a manner consistent with the Maine Administrative Procedure Act. The regulation or regulations so promulgated shall become effective on a date fixed by the sealer which date shall not be prior to 30 days after filing with the Secretary of State. Such promulgation may be amended or repealed in the same manner as is provided for its adoption, except in the case of emergency rulemaking rules shall become effective as provided in the Maine Administrative Procedure Act. In the promulgation of regulations, the sealer shall, in the interest of promoting uniformity, give consideration to regulations promulgated under the Fair Packaging and Labeling Act of November 3, 1966, Public Law 89-755. The sealer, among other things, may give consideration to: [1977, c. 694, §51 (AMD).]

1. Exemptions. Exempting a particular commodity because of nature, form or quantity or for other good and sufficient reason making it impracticable or not necessary for adequate protection of consumers;

[ 1969, c. 325, (NEW) .]

2. Standards. Establishing and defining standards for characterization of the size of a package enclosing a consumer commodity which may be used to supplement the label statement of net quantity of contents of packages containing such commodity;

[ 1969, c. 325, (NEW) .]

3. Printed matter. The placement upon any package containing any commodity or upon any label printed matter stating or representing by implication that such commodity is offered for retail sale at a price lower than ordinary and customary retail price or that a retail sale price is accorded purchasers thereof by reason of size of the package or quantity of its contents;

[ 1969, c. 325, (NEW) .]

4. Usual name. Requiring that the label on each package of a consumer commodity bear the common or usual name of such commodity and in the case such commodity consists of 2 or more ingredients, the common or usual name of each ingredient listed in decreasing predominance.

[ 1969, c. 325, (NEW) .]

SECTION HISTORY

1969, c. 325, (NEW). 1977, c. 694, §51 (AMD).



7 §528. Exemptions

All packages of consumer commodities that have been labeled in accordance with federal regulations established by the United States Department of Health and Human Services, the Federal Trade Commission or the United States Department of Agriculture are in compliance with this subchapter. [2005, c. 512, §27 (AMD).]

SECTION HISTORY

1969, c. 325, (NEW). 1973, c. 625, §38 (AMD). 2005, c. 512, §27 (AMD).



7 §529. Violations

Any person, firm or corporation who shall fail, neglect or refuse to comply with any of the provisions of this subchapter, or the rules and regulations issued thereunder, commits a civil violation for which the following forfeiture may be adjudged: [1977, c. 696, §61 (RPR).]

1. First violation. For the first violation, a forfeiture not to exceed $100; and

[ 1977, c. 696, §61 (NEW) .]

2. Subsequent violations. For each subsequent violation, a forfeiture not to exceed $200.

[ 1977, c. 696, §61 (NEW) .]

SECTION HISTORY

1969, c. 325, (NEW). 1977, c. 696, §61 (RPR).






Subchapter 6: LABELING FRESH PRODUCE

7 §530. Country of origin required

1. Label required. Fresh produce must be labeled in accordance with this section.

A. Fresh produce sold or offered for retail sale in this State that was grown or raised in a foreign country must be identified by labeling with the country of origin as provided in paragraphs B to D. [1999, c. 405, §2 (AMD).]

B. Except as provided in paragraph D, each item of fresh produce offered for retail sale as an individual unit must be individually labeled in accordance with subsection 3. [1989, c. 527, §1 (NEW).]

C. Except as provided in paragraph D, fresh produce packaged in consumer units must be labeled in accordance with subsection 3 and section 524-A. For purposes of this section, banana and grape clusters are a consumer unit. [1999, c. 405, §2 (AMD).]

D. Fresh produce that is not labeled in accordance with paragraph B or C may be sold at retail if the labeling information required by subsection 3 appears on a bin label or placard contiguous to the produce being displayed for retail sale or on the original shipping container if it contains the produce offered for sale. [1989, c. 527, §1 (NEW).]

[ 1999, c. 405, §2 (AMD) .]

2. Rules.

[ 1999, c. 405, §3 (RP) .]

3. Label statement. The country of origin label shall:

A. Clearly state the country in which the fresh produce was raised or grown; [1989, c. 527, §1 (NEW).]

B. Be conspicuously and prominently placed so as to be easily seen by the consumer; and [1989, c. 527, §1 (NEW).]

C. Be as legible, indelible and permanent as the nature and display of the product allow without causing adulteration to the product. [1989, c. 527, §1 (NEW).]

[ 1989, c. 527, §1 (NEW) .]

4. Educational program. Subject to available funding, the department shall institute an educational program designed to inform the general public about this section. This program must include, but not be limited to, dissemination of information about the countries and produce affected and the pesticides, residues and known and potential adverse health effects of those pesticides. This dissemination must be made by at least the following:

A. Brochures to be made available to consumers through retail outlets; and [1989, c. 527, §1 (NEW).]

B. Media coverage, such as public service announcements, press releases and press conferences. [1989, c. 527, §1 (NEW).]

[ 1991, c. 506, §1 (AMD) .]

5. Enforcement. If inspection personnel of the department find that fresh produce is not properly labeled as required by this section, the commissioner shall issue a stop order for the product until it is labeled in accordance with this section.

[ 1989, c. 527, §1 (NEW) .]

6. Penalty. A person who fails to comply with the provisions of this section commits a civil violation and may be adjudged a fine not more than $100. Each day in violation constitutes a separate offense.

[ 1989, c. 527, §1 (NEW) .]

7. Repealed.

[ 1991, c. 506, §2 (RP) .]

SECTION HISTORY

1989, c. 527, §1 (NEW). 1991, c. 506, §§1,2 (AMD). 1999, c. 405, §§2,3 (AMD).






Subchapter 7: LABELING FOODS FREE OF GENETIC ENGINEERING

7 §530-A. Voluntary labeling

1. Labeling permitted; rules. Beginning January 1, 2002, a label may be placed on any food, food product or food ingredient offered for sale in the State designating that food, food product or food ingredient as free of or made without recombinant deoxyribonucleic acid technology, genetic engineering or bioengineering. The department shall adopt rules implementing this subsection. The rules must allow any food 1% or less of which consists of genetically engineered ingredients to be labeled as free of genetically engineered ingredients. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 334, §1 (NEW) .]

2. Department verification. The department may investigate a business operation that claims a food, food product or food ingredient sold in the State by the business operation is free of or made without recombinant deoxyribonucleic acid technology, genetic engineering or bioengineering for the purposes of verifying the claim.

[ 2001, c. 334, §1 (NEW) .]

3. Misbranding. If a manufacturer, distributor, processor, wholesaler or retailer falsely labels or advertises any food, food product or food ingredient offered for sale in the State as free of or made without recombinant deoxyribonucleic acid technology, genetic engineering or bioengineering, the food, food product or food ingredient is misbranded in violation of section 488-A.

[ 2003, c. 452, Pt. B, §5 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2001, c. 334, §1 (NEW). 2003, c. 452, §B5 (AMD). 2003, c. 452, §X2 (AFF).









Chapter 103: PRODUCTS CONTROLLED

Subchapter 1: APPLES

7 §531. Definitions

For the purpose of this subchapter, apples packed in a closed package or container or sold at retail in bulk or in an open package or container shall be deemed to be adulterated if their measure, quality, grade or purity do not conform in each particular to the claims made upon the affixed guaranty, and shall be deemed to be misbranded:

1. Container fails to bear all statements. If the package or container, whether open or closed, fails to bear all statements required by section 534;

2. False or misleading statements. If the package or container, whether open or closed, bears any statement, design or device regarding such article or its contents which shall be false or misleading in any particular or is falsely branded in any particular.



7 §532. Standard box for apples

The standard box for apples shall have the following inside dimensions when measured without distention of parts: Length, 17 inches; width, 13 inches; height, 11 inches. A box having a capacity of 2,431 cubic inches shall be a lawful bushel. [1977, c. 696, §62 (AMD).]

SECTION HISTORY

1977, c. 696, §62 (AMD).



7 §533. Standard grades established

The grades for apples recommended by the United States Department of Agriculture and recognized in the central markets of the country as government grades and such other grades or standards as may be promulgated by the commissioner under sections 441 to 447, are made the official state grades for apples of the State presented for intrastate or interstate shipment. All containers as presented for shipment whether by truck, train or boat shall have written, stamped or attached thereon the provisions required in section 534.



7 §534. Labels; sales in bulk or open package

Every closed package or container of apples, which is packed, sold, distributed, transported, offered or exposed for sale, distribution or transportation in the State by any person shall have affixed in a conspicuous place on the outside thereof a plainly printed statement clearly and truly stating the name and address of the owner or shipper of the apples at the time of packing, the name of the variety, the class or grade of the apples contained therein and the minimum size or the numerical count of the apples in the packages, together with the minimum volume of the apples in the container. If the apples were grown in Maine, that fact shall be plainly designated.

All apples sold, offered, exposed or advertised for sale at retail in bulk or in open packages or containers shall be plainly and conspicuously marked and identified as to variety and grade.



7 §535. Prohibitions

No person shall, within this State, pack, sell, distribute, transport, offer or expose for sale, distribution or transportation apples which are adulterated or misbranded within the meaning of section 531.



7 §536. Advertising

When apples are advertised for sale by radio, television, newspapers or any other medium in which the price is to be quoted, such advertisement must state the correct grade, size and variety.

No signs, flyers, advertisements or false labels shall be used to sell or offer for sale or expose for sale any apples which do not conform to the standards as established in section 533. When signs, flyers or posters are used to advertise the price of apples, the variety, size or numerical count, and grade must be shown on such signs, flyers and posters.



7 §537. Sale and movement of apples

No person, firm or corporation shall within this State sell, distribute, transport, offer or expose for sale, distribution or transportation any apples that do not conform to the apple grades established in section 533. Nothing in this section shall apply to any person, firm or corporation supplying apples consigned to a processing plant for use therein. No provisions of this subchapter shall be construed to prevent a grower or shipper of apples from delivering the same to a packing house for grading or to a processing plant or cold storage plant where apples are stored and prepared for market. Apples which do not meet the established grades or classifications as provided by section 533 may be sold as culls provided the package or container is conspicuously marked with the word "Culls". The commissioner shall diligently enforce this section and in person or by deputy shall have free access, ingress and egress at all reasonable hours to any place or any building wherein apples are stored, transported, sold, offered or exposed for sale or for transportation. He may in person or by deputy upon tendering the market price take samples of apples therefrom.



7 §538. Guaranty bar to prosecution

No person shall be subject to suit under this subchapter, if he can establish a guaranty, signed by the person from whom he received any such article, to the effect that the same is not adulterated or misbranded within the meaning of section 531. Said guaranty, to afford protection, shall contain the name and address of the party or parties making the sale or such article to such dealer, and in such case said party or parties shall be amenable to the suits, forfeitures and other penalties which would attach, in due course, to the dealer under this subchapter. [1977, c. 696, §63 (AMD).]

SECTION HISTORY

1977, c. 696, §63 (AMD).



7 §539. Sale, exchange or transport of "controlled atmosphere" apples

A person may not sell or exchange or offer or expose for sale or exchange or transport for sale any apples represented as having been exposed to "controlled atmosphere" or "modified atmosphere," alone or with other words, or use any such term or form of words or symbols of similar import on any container or lot of apples advertised, sold, offered for sale or transported for sale within this State unless such apples have been kept in a room or storage building with not more than 5% oxygen for a minimum of 45 days, except that the commissioner, after notice and public hearing, may change the minimum number of days, as conditions in the apple industry may require. [2005, c. 512, §28 (AMD).]

If within a period of 50 consecutive days the oxygen content of a sealed storage room is at 5% or less for a total of 45 days, the room qualifies as a legal controlled atmosphere room. [2005, c. 512, §28 (AMD).]

SECTION HISTORY

1965, c. 6, (AMD). 1971, c. 13, §1 (AMD). 2005, c. 512, §28 (AMD).



7 §540. Registration

Any person owning or operating a controlled atmosphere room or storage building or packers or repackers of apples coming under section 539 shall register with the commissioner on a form prescribed by the commissioner. The registration period shall commence on August 1st and end on July 31st of each year. Owners or operators of such a room or storage building shall register on or before August 1st of each year.

The commissioner shall assign each approved registrant a registration number preceded by the letters "Maine C.A." This number shall be clearly marked on all containers coming under section 539 and shall be in accordance with all provisions of law pertaining to markings for apples.



7 §540-A. Sealing; notification

The commissioner shall be notified of the date of sealing of a controlled atmosphere room within 5 days of the sealing operation. [1971, c. 13, §2 (NEW).]

SECTION HISTORY

1971, c. 13, §2 (NEW).



7 §540-B. Department of Agriculture, Conservation and Forestry seal

All controlled atmosphere storage rooms must be sealed by a Department of Agriculture, Conservation and Forestry seal affixed by an authorized representative of the department. All storages to qualify for controlled atmosphere must have been sealed by a department representative on or before November 15th of the storage year. [2005, c. 512, §29 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

No seal may be broken nor any such room be entered during the 45-day required period, except as provided in section 539. Whenever such interruptions occur, the department must be notified within 48 hours after the opening of such rooms. Such entered room must thereafter be resealed by an authorized representative of the department. [2005, c. 512, §29 (AMD).]

SECTION HISTORY

1971, c. 13, §3 (NEW). 1979, c. 541, §A48 (AMD). 1979, c. 731, §19 (AMD). 2005, c. 512, §29 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §541. Air components determinations

Each owner or operator shall make the required air components determinations daily. The percent of oxygen shall be reduced to 5% within 20 days after date of sealing.



7 §542. Records

A record on a form approved by the commissioner shall be kept at a convenient location adjacent to said room or storage building from the day of sealing to the day of opening of said room or storage building, and shall be subject to review by the commissioner or his authorized agents at any time for a period of at least one year. It shall include owner or operator's name and address, room number, date of sealing, date of opening, capacity in bushels, lot identification, number of bushels within each lot, daily air components determination recordings showing date of test, time of test, percentage of carbon dioxide, percentage of carbon dioxide and oxygen, percentage of oxygen, temperature and comments.

Each owner or operator shall submit to the department, within 20 days after date of sealing, a report in writing for each room showing room number, date of sealing and number of bushels contained therein.



7 §543. Access

The commissioner, in person or by deputy, shall have free access, ingress and egress at all reasonable hours to any place or any building wherein apples are packed, stored, transported, sold, offered or exposed for sale or for transportation. He may, in person or by deputy, open any box or other container and may, upon tendering the market price, take samples therefrom.



7 §543-A. Cider

1. Restriction on product labeled as cider. A person may not sell, advertise, offer or expose for sale any product labeled as "cider" if that product has been heated to a temperature of 155° Fahrenheit or higher for more than 10 seconds.

[ 1999, c. 175, §1 (NEW) .]

2. Accepted processing methods. All cider sold, advertised, offered or exposed for sale must be heat treated, treated by ultraviolet light or pressed under a state-approved hazard and critical control plan unless the cider bears a warning label in accordance with subsection 3. A state-approved hazard and critical control plan must prohibit the pressing of apples that have dropped from the trees for use in cider. For the purposes of this section, "heat treated" means heated to a temperature of 155° Fahrenheit or higher for no more than 10 seconds.

[ 1999, c. 175, §1 (NEW) .]

3. Warning label. A person selling, advertising, offering or exposing for sale cider that has not been processed in accordance with subsection 2 must affix a label to that product stating: "WARNING: This product has not been pasteurized. It may contain harmful bacteria that can cause serious illness in children, the elderly and persons with weakened immune systems."

[ 1999, c. 175, §1 (NEW) .]

4. Exemption. Hard cider as defined in Title 28-A, section 2, subsection 12-A is exempt from this section.

[ 1999, c. 175, §1 (NEW) .]

SECTION HISTORY

1983, c. 220, (NEW). 1999, c. 175, §1 (RPR).



7 §544. Violations

Whoever adulterates or misbrands apples within the meaning of section 531, or whoever packs, sells, distributes, transports, offers or exposes for sale, distribution or transportation apples in violation of any provision of this subchapter commits a civil violation for which the following forfeitures may be adjudged: [1977, c. 696, §64 (RPR).]

1. First violation. For the first violation, a forfeiture not to exceed $100; and

[ 1977, c. 696, §64 (NEW) .]

2. Subsequent violation. For each subsequent violation, a forfeiture not to exceed $200.

[ 1977, c. 696, §64 (NEW) .]

SECTION HISTORY

1977, c. 696, §64 (RPR).






Subchapter 1-A: LABELING OF WATER

7 §551. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1985, c. 329, §1 (AMD). 2003, c. 220, §2 (RP).



7 §552. Food labeled or advertised as natural (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1981, c. 314, (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 220, §3 (RP).



7 §553. Labeling and advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1985, c. 329, §2 (AMD). 1989, c. 756, §§1,2 (AMD). 2003, c. 220, §4 (RP).



7 §554. Prohibition on labeling or advertising as "health food" (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 2003, c. 220, §5 (RP).



7 §555. Prohibition on certain claims of superiority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 2003, c. 220, §5 (RP).



7 §556. Certification (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1989, c. 663, (AMD). 1991, c. 57, §1 (AMD). 2003, c. 220, §6 (RP).



7 §557. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1979, c. 731, §19 (AMD). 2003, c. 220, §7 (RP).



7 §558. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 2003, c. 220, §8 (RP).



7 §559. General penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1991, c. 57, §2 (RP).



7 §560. Injunctive relief (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 2003, c. 220, §8 (RP).



7 §561. Stores and restaurants (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 2003, c. 220, §8 (RP).



7 §562. Enforcement obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 240, §§1,2 (NEW). 1979, c. 731, §19 (AMD). 1991, c. 57, §3 (RP).



7 §562-A. Enforcement obligations

1. Rules. The department shall adopt rules as it determines appropriate for the proper administration of this subchapter.

[ 1991, c. 57, §4 (NEW) .]

2. Violation notices. The department shall issue notices to bottlers and distributors alleged to have violated any provision of this subchapter. A person who violates this subchapter commits a civil violation for which a fine not to exceed $1,000 may be adjudged. The department may also recover costs of investigation, with the limitation that the total fine and costs assessed for a violation may not exceed $1,000.

[ 2003, c. 220, §9 (AMD) .]

SECTION HISTORY

1991, c. 57, §4 (NEW). 2003, c. 220, §9 (AMD).



7 §562-B. Identification of source of water sold in containers and intended for human consumption

The label on water that is sold in the State in containers and that is intended for human consumption must include words that, without the use of abbreviations or acronyms, identify the name and geographic location of the water body, well or public water supply from which the water was obtained. [2003, c. 5, §1 (AMD).]

SECTION HISTORY

2001, c. 283, §1 (NEW). 2003, c. 5, §1 (AMD).



7 §563. Water labeled or advertised as from Maine

Water may not be labeled or advertised as "Maine water" or "from Maine" if the water is not from a natural source in the State. [2001, c. 174, §2 (NEW).]

SECTION HISTORY

2001, c. 174, §2 (NEW).






Subchapter 2: ECONOMIC POISONS

7 §581. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §582. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §583. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §584. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §585. Corrections; protests (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §586. Exceptions; renewal; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §587. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §588. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §589. Cooperation with Federal Government and other states (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §590. Seizure; forfeiture (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §591. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §2 (RP).



7 §592. "Stop-sale" order (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 245, (NEW). 1975, c. 382, §2 (RP).






Subchapter 2-A: MAINE PESTICIDE CONTROL ACT OF 1975

7 §601. Title

This subchapter may be known and cited as the "Maine Pesticide Control Act of 1975." [2005, c. 620, §1 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 2005, c. 620, §1 (AMD).



7 §602. Enforcing official

This subchapter is administered by the Board of Pesticides Control, referred to in this subchapter as the "board," established in Title 5, section 12004-D, subsection 3 and further described in Title 22, chapter 258-A. [2005, c. 620, §2 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1979, c. 731, §19 (AMD). 1989, c. 841, §1 (AMD). 1989, c. 878, §E1 (AMD). 1993, c. 349, §22 (RPR). 2005, c. 620, §2 (AMD).



7 §603. Declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §3 (NEW). 2005, c. 382, §A4 (RP).



7 §604. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 620, §3 (AMD).]

1. Active ingredient. "Active ingredient" means any ingredient that will prevent, destroy, repel, control or mitigate pests or that will act as a plant regulator, defoliant or desiccant.

[ 2005, c. 620, §3 (AMD) .]

2. Adulterated. "Adulterated," as applied to a pesticide, means that:

A. The pesticide's strength or purity falls below the standard of quality as expressed on the labeling under which it is sold; [2005, c. 620, §3 (NEW).]

B. A substance has been substituted wholly or in part for the pesticide; or [2005, c. 620, §3 (NEW).]

C. A valuable constituent of the pesticide has been wholly or in part abstracted. [2005, c. 620, §3 (NEW).]

[ 2005, c. 620, §3 (AMD) .]

3. Animal. "Animal" means all vertebrate and invertebrate species, including but not limited to humans and other mammals, birds, fish and shellfish.

[ 2005, c. 620, §3 (AMD) .]

4. Beneficial insects. "Beneficial insects" means those insects that, during their life cycle, are effective pollinators of plants, are parasites or predators of pests or are otherwise beneficial.

[ 2005, c. 620, §3 (AMD) .]

5. Commissioner.

[ 2005, c. 620, §3 (RP) .]

6. Defoliant. "Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

[ 1975, c. 382, §3 (NEW) .]

7. Desiccant. "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.

[ 1975, c. 382, §3 (NEW) .]

8. Device. "Device" means any instrument or contrivance, other than a firearm, that is intended for trapping, destroying, repelling or mitigating any pest or any other form of plant or animal life, other than a human being and other than a bacterium, virus or other microorganism on or in a living human being or other living animal. "Device" does not include equipment used for the application of pesticides when sold separately from pesticides.

[ 2005, c. 620, §3 (AMD) .]

9. Distribute. "Distribute" means to offer for sale, hold for sale, sell, barter, ship, deliver for shipment or receive and, having so received, deliver or offer to deliver pesticides in this State.

[ 2005, c. 620, §3 (AMD) .]

10. Environment. "Environment" includes water, air and land and all plants and human beings and other animals living therein and the interrelationships that exist among these.

[ 2005, c. 620, §3 (AMD) .]

11. EPA. "EPA" means the United States Environmental Protection Agency.

[ 1975, c. 382, §3 (NEW) .]

12. FIFRA. "FIFRA" means the Federal Insecticide, Fungicide and Rodenticide Act.

[ 1975, c. 382, §3 (NEW) .]

13. Fungi. "Fungi" means all nonchlorophyll-bearing thallophytes, that is, all nonchlorophyll-bearing plants of a lower order than mosses and liverworts, including but not limited to rusts, smuts, mildews, molds, yeasts and bacteria, except those on or in living human beings or other living animals, and except those in or on processed food, beverages or pharmaceuticals.

[ 2005, c. 620, §3 (AMD) .]

14. Highly toxic pesticide. "Highly toxic pesticide" means any pesticide determined to be a highly toxic pesticide under FIFRA, Section 25(c)(2) or by the board under section 610, subsection 1, paragraph B.

[ 2005, c. 620, §3 (AMD) .]

15. Imminent hazard. "Imminent hazard" means a situation that exists when the continued use of a pesticide during the time required for cancellation proceedings pursuant to section 609 would likely result in unreasonable adverse effects on the environment or will involve unreasonable hazard to the survival of a species declared endangered by the United States Secretary of the Interior under United States Public Law 91-135.

[ 2005, c. 620, §3 (AMD) .]

16. Inert ingredient. "Inert ingredient" means an ingredient that is not an active ingredient.

[ 2005, c. 620, §3 (AMD) .]

17. Ingredient statement. "Ingredient statement" means a statement of the following:

A. The name and percentage of each active ingredient together with the total percentage of the inert ingredients in the pesticide; and [2005, c. 620, §3 (NEW).]

B. If the pesticide contains arsenic in any form, the percentages of total and water-soluble arsenic, each calculated as elemental arsenic. [2005, c. 620, §3 (NEW).]

[ 2005, c. 620, §3 (AMD) .]

18. Insect. "Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class insecta, comprising 6-legged, usually winged forms, including but not limited to beetles, bugs, bees and flies, and to other allied classes or arthropods whose members are wingless and usually have more than 6 legs, including but not limited to spiders, mites, ticks, centipedes and wood lice.

[ 2005, c. 620, §3 (AMD) .]

19. Label. "Label" means the written, printed or graphic matter on, or attached to, the pesticide or device or any of its containers or wrappers.

[ 1975, c. 382, §3 (NEW) .]

20. Labeling. "Labeling" means the label and all other written, printed or graphic matter:

A. Accompanying the pesticide or device at any time; or [2005, c. 620, §3 (NEW).]

B. To which reference is made on the label or in literature accompanying the pesticide or device, except current official publications of EPA, the United States Department of Agriculture, the United States Department of the Interior, the United States Department of Health and Human Services, a state experiment station, a state agricultural college or other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides. [2005, c. 620, §3 (NEW).]

[ 2005, c. 620, §3 (AMD) .]

21. Land. "Land" means all land and water areas, including airspace, and all plants, animals, structures, buildings, contrivances and machinery appurtenant thereto or situated thereon, fixed or mobile, including any used for transportation.

[ 1975, c. 382, §3 (NEW) .]

22. Nematode. "Nematode" means invertebrate animals of the phylum nemathelminthes and class nematoda, that is, unsegmented roundworms with elongated fusiform or sac-like bodies covered with cuticle, and inhabiting soil, water, plants or plant parts; nematodes may also be called nemas or eelworms.

[ 2005, c. 620, §3 (AMD) .]

23. Person. "Person" means any individual, partnership, association, fiduciary, corporation or any organized group of persons whether incorporated or not.

[ 1975, c. 382, §3 (NEW) .]

24. Pest. "Pest" means any insects, rodents, nematodes, fungi, weeds, and other forms of terrestrial or aquatic plant or animal life or viruses, bacteria or other microorganisms, except viruses, bacteria or other microorganisms on or in living human beings or other living animals, that the commissioner declares to be a pest under section 610, subsection 1, paragraph A.

[ 2005, c. 620, §3 (AMD) .]

25. Pesticide. "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any pests and any substance or mixture of substances intended for use as a plant regulator, defoliant or desiccant. "Pesticide" includes "highly toxic pesticide."

[ 2005, c. 620, §3 (AMD) .]

25-A. Plant-incorporated protectant. "Plant-incorporated protectant" means a pesticidal substance that is produced and used in a living plant through genetic engineering and the genetic material necessary for the production of the pesticidal substance.

[ 2007, c. 484, §1 (NEW) .]

26. Plant regulator. "Plant regulator" means any substance or mixture of substances intended through physiological action for accelerating or retarding the rate of growth or rate of maturation or for otherwise altering the behavior of plants or the produce thereof. "Plant regulator" does not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants or soil amendments.

[ 2005, c. 620, §3 (AMD) .]

27. Protect health and the environment. "Protect health and the environment" means to protect against any unreasonable adverse effects on the environment.

[ 2005, c. 620, §3 (AMD) .]

28. Registrant. "Registrant" means a person who has registered any pesticide pursuant to the provisions of this subchapter.

[ 1975, c. 382, §3 (NEW) .]

29. Registration. "Registration" includes reregistration.

[ 2005, c. 620, §3 (AMD) .]

30. Restricted use pesticide. "Restricted use pesticide" means any pesticide or pesticide use classified for restricted use by the EPA Administrator.

[ 2005, c. 620, §3 (AMD) .]

31. Rodent. "Rodent" means any member of the animal group of the order rodentia, including but not limited to rats, mice, gophers, porcupines and squirrels.

[ 2005, c. 620, §3 (AMD) .]

32. Unreasonable adverse effects on the environment. "Unreasonable adverse effects on the environment" means any unreasonable risk to human beings or the environment, taking into account the economic, social and environmental costs and benefits of the use of any pesticide.

[ 2005, c. 620, §3 (AMD) .]

33. Weed. "Weed" means any plant that grows where it is not wanted.

[ 2005, c. 620, §3 (AMD) .]

34. Wildlife. "Wildlife" means all living things that are neither human, domesticated nor, as defined in this subchapter, pests, including but not limited to mammals, birds and aquatic life.

[ 1975, c. 382, §3 (NEW) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1979, c. 731, §19 (AMD). 1989, c. 878, §E2 (AMD). 2005, c. 620, §3 (AMD). 2007, c. 484, §1 (AMD).



7 §605. Misbranded

The term "misbranded": [2005, c. 620, §4 (AMD).]

1. False, misleading or inconspicuous labeling. As applied to any pesticide subject to this subchapter means that:

A. Its labeling bears any statement, design or graphic representation relative to the pesticide or to its ingredients that is false or misleading in any particular; [2005, c. 620, §4 (AMD).]

B. It is an imitation of or is distributed under the name of another pesticide; or [2005, c. 620, §4 (AMD).]

C. Any word, statement or other information required to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or graphic matter, in the labeling and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; or [2005, c. 620, §4 (AMD).]

[ 2005, c. 620, §4 (AMD) .]

2. Lack of certain information. As applied to any pesticide means that:

A. The labeling does not contain a statement of the use classification under which the product is registered; [2005, c. 620, §4 (AMD).]

B. The labeling accompanying it does not contain directions for use that are necessary for effecting the purpose for which the product is intended and that, if complied with, together with any requirements imposed under FIFRA, Section 3(d), are adequate to protect health and the environment; [2005, c. 620, §4 (AMD).]

B-1. The label does not contain a warning or caution statement that may be necessary and that, if complied with, together with any requirements imposed under FIFRA, Section 3(d), would be adequate to protect the health and environment; [2005, c. 620, §4 (NEW).]

B-2. The label does not bear an ingredient statement on that part of the immediate container, and on the outside container and wrapper of the retail package, if there is one, through which the ingredient statement on the immediate container cannot be clearly read, which is presented or displayed under customary conditions of purchase. The pesticide is not misbranded if the ingredient statement appears prominently on another part of the container as permitted pursuant to FIFRA, Section 2(q)(2)(A) if the size or form of the container makes it impracticable to place it on the part of the retail package that is presented or displayed under customary conditions of purchase; [2005, c. 620, §4 (NEW).]

C. There is not affixed to its container, and to the outside container or wrapper of the retail package, if there is one, through which the required information on the immediate container cannot be clearly read, a label bearing:

(1) The name, brand or trademark under which the pesticide is sold;

(4) The net weight or measure of the content;

(5) The name and address of the manufacturer, registrant or person for whom manufactured; and

(6) The EPA registration number assigned to each establishment in which it was produced and the EPA registration number assigned to the pesticide, if required by regulations under FIFRA; [2005, c. 620, §4 (AMD).]

D. The pesticide contains any substance or substances in quantities highly toxic to human beings unless the label bears, in addition to other label requirements:

(1) The skull and crossbones;

(2) The word "POISON" in red prominently displayed on a background of distinctly contrasting color; and

(3) A statement of a practical treatment, including first aid or otherwise, in case of poisoning by the pesticide; or [2005, c. 620, §4 (AMD).]

E. The pesticide container does not bear a registered label or the label does not contain all the information required by this subchapter or the rules adopted under this subchapter. [2005, c. 620, §4 (AMD).]

[ 2005, c. 620, §4 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 2005, c. 620, §4 (AMD).



7 §606. Prohibited acts

1. Unlawful distribution. A person may not distribute in the State any of the following:

A. A pesticide that has not been registered pursuant to the provisions of this subchapter; [2005, c. 620, §5 (AMD).]

B. A pesticide if any of the claims made for it or any of the directions for its use or other labeling differs from the representations made in connection with its registration, or if the composition of a pesticide differs from its composition as represented in connection with its registration; a change in the labeling or formulation of a pesticide may be made within a registration period without requiring reregistration of the product if the registration is amended to reflect that change and if that change will not violate any provision of FIFRA or this subchapter; [2005, c. 620, §5 (AMD).]

C. A pesticide unless it is in the registrant's or the manufacturer's unbroken immediate container and there is affixed to the container, and to the outside container or wrapper of the retail package, if there is one, through which the required information on the immediate container cannot be clearly read, a label bearing the information required in this subchapter and rules adopted under this subchapter; [2005, c. 620, §5 (AMD).]

D. A pesticide that has not been colored or discolored pursuant to section 610, subsection 1, paragraph D; [2005, c. 620, §5 (AMD).]

E. A pesticide that is adulterated or misbranded or any device that is misbranded; or [2005, c. 620, §5 (AMD).]

F. A pesticide in containers that are unsafe due to damage. [2005, c. 620, §5 (AMD).]

[ 2005, c. 620, §5 (AMD) .]

2. Unlawful alteration, misuse, divulging of formulas, transportation, disposal and noncompliance. A person may not:

A. Detach, alter, deface or destroy, wholly or in part, any label or labeling provided for in this subchapter or rules adopted under this subchapter; [2005, c. 620, §5 (AMD).]

A-1. Add any substance to or take any substance from a pesticide in a manner that may defeat the purpose of this subchapter or rules adopted under this subchapter; [2005, c. 620, §5 (NEW).]

B. Use or cause to be used any pesticide in a manner inconsistent with its labeling or with rules of the board, if those rules further restrict the uses provided on the labeling; [2005, c. 620, §5 (AMD).]

C. Use for that person's own advantage or reveal, other than to the board or proper officials or employees of the state or federal executive agencies, to the courts of this State or of the United States in response to a subpoena, to physicians, or in emergencies to pharmacists and other qualified persons for use in the preparation of antidotes, any information relative to formulas of products acquired by authority of section 607 or any information judged by the board to contain or relate to trade secrets or commercial or financial information obtained by authority of this subchapter and marked as privileged or confidential by the registrant; [2005, c. 620, §5 (AMD).]

D. Handle, transport, store, display or distribute pesticides in such a manner as to endanger human beings or their environment or to endanger food, feed or any other products that may be transported, stored, displayed or distributed with such pesticides; [2005, c. 620, §5 (AMD).]

E. Dispose of, discard or store any pesticides or pesticide containers in such a manner as may cause injury to humans, vegetation, crops, livestock, wildlife or beneficial insects or pollute any water supply or waterway; [2005, c. 620, §5 (AMD).]

F. Refuse or otherwise fail to comply with the provisions of this subchapter, the rules adopted under this subchapter, or any lawful order of the board; or [2005, c. 620, §5 (AMD).]

G. Apply pesticides in a manner inconsistent with rules for pesticide application adopted by the board. [2005, c. 620, §5 (AMD).]

[ 2005, c. 620, §5 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1983, c. 558, §§1,2 (AMD). 1983, c. 761, §§1,2 (AMD). 1985, c. 506, §A6 (AMD). 1989, c. 878, §§E3,4 (AMD). 2005, c. 620, §5 (AMD).



7 §607. Registration

1. Conditions requiring registration. A pesticide may not be distributed in this State unless it is registered with the board in accordance with the provisions of this subchapter, except that registration is not required if:

A. A pesticide is shipped from one plant or warehouse to another plant or warehouse operated by the same person and is used solely at that plant or warehouse as a constituent part to make a pesticide that is registered under the provisions of this subchapter; or [2005, c. 620, §6 (NEW).]

B. A pesticide is distributed under the provisions of an experimental use permit issued by EPA. [2005, c. 620, §6 (NEW).]

[ 2005, c. 620, §6 (AMD) .]

2. Contents of statement made by applicant. The applicant for registration shall file a statement with the board, which must include:

A. The name and address of the applicant and the name and address of the person whose name will appear on the label, if other than applicant's; [1975, c. 382, §3 (NEW).]

B. The name of the pesticide; [1975, c. 382, §3 (NEW).]

C. Other necessary information required by the board; and [2005, c. 620, §6 (AMD).]

D. A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it, including the directions for use and the use classification as provided for in FIFRA. [1975, c. 382, §3 (NEW).]

[ 2005, c. 620, §6 (AMD) .]

3. Submission of formula. The board, when it determines it necessary in the administration of this subchapter, may require the submission of the complete formula of any pesticide, including the active and inert ingredients.

[ 2005, c. 620, §6 (AMD) .]

4. Test results. The board may require a full description of all tests made and the results of those tests on any pesticide not registered pursuant to FIFRA, Section 3 or on any pesticide on which restrictions are being considered by the board. In the case of renewal of registration, the board may require a statement only with respect to test result information that is different from that furnished when the pesticide was registered or last reregistered.

[ 2005, c. 620, §6 (AMD) .]

5. Power to require other information. The board may by rules adopted under section 610 require the submission of other necessary information.

[ 2005, c. 620, §6 (AMD) .]

5-A. Confidentiality. Notwithstanding Title 1, section 402, data submitted pursuant to subsections 3, 4 and 5 that have been determined confidential by the Administrator of the United States Environmental Protection Agency in accordance with 7 United States Code, Section 136h (2007) are confidential and may not be available for public inspection.

[ 2007, c. 597, §8 (AMD) .]

6. Registration fee; programs funded. The applicant desiring to register a pesticide must pay an annual registration fee of $160 for each pesticide registered for that applicant. Annual registration periods expire on December 31st or in a manner consistent with Title 5, section 10002, whichever is later.

The board shall monitor fee revenue and expenditures under this subsection to ensure that adequate funds are available to fund board and related department programs and, to the extent funds are available, to provide grants to support stewardship programs. The board shall use funds received under this subsection to provide:

A. An annual grant of no less than $135,000 to the University of Maine Cooperative Extension, on or about April 1st, for development and implementation of integrated pest management programs. The University of Maine may not charge overhead costs against this grant; and [2013, c. 290, §1 (NEW); 2013, c. 290, §4 (AFF).]

B. Funding for public health-related mosquito monitoring programs or other pesticide stewardship and integrated pest management programs, if designated at the discretion of the board, as funds allow after expenditures under paragraph A. The board shall seek the advice of the Integrated Pest Management Council established in section 2404 in determining the most beneficial use of the funds, if available, under this subsection. [2013, c. 290, §1 (NEW); 2013, c. 290, §4 (AFF).]

By February 15th annually, the board shall submit a report to the joint standing committee of the Legislature having jurisdiction over agriculture, conservation and forestry matters detailing the grants funded by the fee under this subsection. The annual report must include a recommendation by the board as to whether the amount of the fee is adequate to fund the programs described in this subsection. The joint standing committee may report out a bill to the Legislature based on the board's recommendations.

[ 2013, c. 290, §1 (AMD); 2013, c. 290, §4 (AFF) .]

7. Renewal of registration. Registrations must be renewed annually prior to January 1st. The board shall mail forms for reregistration to registrants at least 30 days prior to the due date.

[ 2005, c. 620, §6 (AMD) .]

8. Approval of application for registration.

[ 2005, c. 620, §6 (RP) .]

8-A. Approval of application for registration. The processing of an application for registration is governed by this subsection.

A. The board shall consider the required information set forth under subsections 2, 3, 4 and 5 and shall register a pesticide if it determines that:

(1) Its composition warrants the proposed claims for it;

(2) Its labeling and other material required to be submitted comply with the requirements of this subchapter;

(3) It will perform its intended function without unreasonable adverse effects on the environment;

(4) When used in accordance with widespread and commonly recognized practice, it will not generally cause unreasonable adverse effects on the environment; and

(5) A need for the pesticide exists. [2005, c. 620, §6 (NEW).]

B. If, within 180 days from the date the completed application for registration is submitted, the board fails to act upon an application for registration of a pesticide that has been certified by EPA, the pesticide is deemed registered under this chapter unless the board issues a written statement containing the reasons for the failure to act upon the application. The statement of the board is deemed a refusal to register pursuant to section 609. [2005, c. 620, §6 (NEW).]

C. Paragraphs A and B do not apply if the registrant fails to provide any information required to be submitted under this subchapter or does not provide other information requested by the board in order to determine whether the pesticide should be registered.

Nothing in this paragraph affects the rights of the board to make further inquiry regarding the registration of a pesticide or to refuse reregistration, to suspend or revoke registration or to otherwise restrict or condition the use of pesticides in order to protect public health and the environment. [2005, c. 620, §6 (NEW).]

D. Prior to registering a pesticide for a special local need, the board shall classify the uses of the pesticide for general or restricted use in conformity with FIFRA, Section 3(d). The board may not make any lack of essentiality a criterion for denying registration of any pesticide. When 2 pesticides meet the requirements of this paragraph, the board may not register one in preference to the other. [2005, c. 620, §6 (NEW).]

E. The board may establish such other requirements by rule in accordance with section 610 as are necessary to carry out the provisions of this subsection. [2005, c. 620, §6 (NEW).]

[ 2005, c. 620, §6 (NEW) .]

9. Adverse environmental effects. If, at any time after the registration of a pesticide, the registrant has additional factual information regarding unreasonable adverse effects of a pesticide on the environment, the registrant shall submit that information to the board.

[ 2005, c. 620, §6 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §§52-55 (AMD). 1979, c. 644, §1 (AMD). 1981, c. 9, (AMD). 1983, c. 568, §1 (AMD). 1985, c. 592, (AMD). 1985, c. 627, §1 (AMD). 1987, c. 310, §1 (AMD). 1987, c. 723, §1 (AMD). 1989, c. 878, §E5 (AMD). 1993, c. 410, §S1 (AMD). 2001, c. 498, §1 (AMD). 2003, c. 282, §1 (AMD). 2005, c. 585, §1 (AMD). 2005, c. 620, §6 (AMD). 2007, c. 466, Pt. A, §25 (AMD). 2007, c. 597, §8 (AMD). 2013, c. 290, §1 (AMD). 2013, c. 290, §4 (AFF).



7 §607-A. Review or reregistration

1. Review required. The board shall review chemical pesticides used in this State in accordance with the requirements of this section. The board shall select 2 pesticides for review each year with priority given to pesticides that have patterns of use in this State that differ from prevalent use patterns nationally or regionally. The board may select additional pesticides for review as the board determines need and as resources allow.

[ 2005, c. 620, §7 (AMD) .]

2. Review process. In cooperation with technical personnel of the Department of Environmental Protection; the Department of Inland Fisheries and Wildlife; the Department of Health and Human Services; the Department of Marine Resources; and the Department of Agriculture, Conservation and Forestry, specifically the Maine Forest Service, the board shall conduct a review consisting of the following or portions of the following as the board determines relevant:

A. An environmental risk assessment to determine the effects of pesticides on the ecosystem. This assessment is to be based on available literature. The board shall request data that it determines necessary to carry out the purpose of this chapter; or [2005, c. 620, §7 (AMD).]

B. A health risk assessment, based on a literature search of laboratory, clinical and epidemiological data available within and without the State. The board shall request data it determines necessary to carry out the purpose of this chapter. [2005, c. 620, §7 (AMD).]

C. [2005, c. 620, §7 (RP).]

[ 2005, c. 620, §7 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2-A. Water residue surveys. The board shall conduct a water residue survey at least once every 6 years to establish a representative sample of a number of wells or bodies of water, selected at random, in areas of possible contamination or at other locations to be described by the board, for the purpose of testing these waters and preparing a profile of the kinds and amounts of pesticides present.

[ 2005, c. 620, §7 (NEW) .]

3. Effect of review on reregistration. If the reviews in this section demonstrate that the impact of the pesticide on the ecosystem warrants additional health or environmental safeguards, the board shall require implementation of those safeguards prior to reregistration. The board may not refuse to renew a pesticides registration based solely on its inability to conduct a review in accordance with this section.

[ 2005, c. 620, §7 (AMD) .]

SECTION HISTORY

1983, c. 558, §3 (NEW). 1989, c. 878, §E6 (AMD). RR 1997, c. 2, §26 (COR). 2003, c. 689, §B6 (REV). 2005, c. 620, §7 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §608. Experimental use permits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §§56-58 (AMD). 1989, c. 878, §E7 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 620, §8 (RP).



7 §609. Refusal to register; cancellation; suspension; legal recourse

1. Procedure. The following provisions govern the board when refusing to register a pesticide, refusing to renew a pesticide registration, canceling a pesticide registration or suspending a pesticide registration.

A. If it does not appear to the board that a pesticide warrants the proposed claims for it or if the pesticide and its labeling and other material required to be submitted do not comply with the provisions of this subchapter or rules adopted under this subchapter, the board shall notify the applicant of the manner in which the pesticide, labeling or other material required to be submitted fails to comply with the provisions of this subchapter so as to afford the applicant an opportunity to make the necessary corrections. [RR 2005, c. 2, §7 (COR).]

B. When the board determines that a pesticide or its labeling does not comply with the provisions of this subchapter or rules adopted under this subchapter, the board may cancel or refuse to renew the registration of a pesticide or change its classification, after notice and opportunity for hearing has been provided in a manner consistent with the Maine Administrative Procedure Act. [2005, c. 620, §9 (AMD).]

C. When the board determines that there is an imminent hazard, it may, on its own motion, suspend the registration of a pesticide in accordance with Title 5, section 10004. [2005, c. 620, §9 (AMD).]

D. When the board becomes cognizant of any possible hazard or violation involving a registered product, it shall cause notice of the possible hazard or violation to be delivered by registered mail, return receipt requested, to the registrant and may cancel or refuse to renew the registration of the pesticide or change its classification after notice and opportunity for hearing has been provided in a manner consistent with the Maine Administrative Procedure Act. [2005, c. 620, §9 (AMD).]

E. [2005, c. 620, §9 (RP).]

[ RR 2005, c. 2, §7 (COR) .]

2. Federally registered pesticides. If the board determines that any federally registered pesticide, with respect to the use of such pesticide within this State, does not warrant the claims for it, or might cause unreasonable adverse effects on the environment, the board may refuse to register the pesticide as required in section 607 or, if the pesticide is registered under section 607, may cancel or suspend the registration in accordance with subsection 1. If the board believes the pesticide does not comply with the provisions of FIFRA or the regulations adopted by EPA pursuant to FIFRA, it shall advise EPA of the manner in which the pesticide, labeling or other material required to be submitted fails to comply with the provisions of FIFRA and suggest necessary corrections.

[ 2005, c. 620, §9 (AMD) .]

3. Person adversely affected by board action. Any person adversely affected by a final action of the board under this section may obtain judicial review thereof by filing in the District Court, within 60 days after the entry of that final action, a petition praying that the action be set aside in whole or in part. A copy of the petition must be forthwith transmitted by the clerk of the court to the board and upon receipt the board shall file in the court the record of the proceedings on which it based its final action. The court has jurisdiction to affirm or set aside the final action complained of in whole or in part. The findings of the board with respect to questions of fact must be sustained if supported by substantial evidence when considered on the record as a whole. Upon application, the court may remand the matter to the board to take further testimony if there are reasonable grounds for the failure to adduce the evidence in the prior hearing. The board may modify its findings and final action by reason of the additional evidence and shall file the additional record and any modification of the findings or final action with the clerk of the court.

[ 2005, c. 620, §9 (NEW) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §§59-61 (AMD). 1989, c. 878, §E8 (AMD). RR 2005, c. 2, §7 (COR). 2005, c. 620, §9 (AMD).



7 §610. Determinations; rules; restricted use pesticides; uniformity

1. Determinations. The board may by rule:

A. Declare as a pest any form of plant or animal life, except viruses, bacteria or other microorganisms on or in living human beings or other living animals, that is injurious to health or the environment; [RR 2005, c. 2, §8 (COR).]

B. Determine whether pesticides registered under the authority of FIFRA, Section 24(c) are highly toxic to human beings. [2005, c. 620, §10 (AMD).]

C. Determine whether pesticides or quantities of substances contained in pesticides are injurious to the environment. The board must be guided by EPA regulations in this determination; and [2005, c. 620, §10 (AMD).]

D. Require any pesticide to be colored or discolored if it determines that such a requirement is feasible and is necessary for the protection of health and the environment. [2005, c. 620, §10 (AMD).]

[ RR 2005, c. 2, §8 (COR) .]

2. Rule-making powers. The board may adopt other rules that it determines necessary to carry out the provisions of this subchapter. The board's rule-making authority includes, but is not limited to, rules:

A. Providing for the collection, examination and reporting of samples of pesticides or devices; [2005, c. 620, §10 (AMD).]

B. Providing for the safe handling, transportation, storage, display, distribution and disposal of pesticides and their containers; [2005, c. 620, §10 (AMD).]

C. Establishing requirements of all pesticides required to be registered under provisions of this subchapter, provided that such rules do not impose any requirements for federally registered labels in addition to or different from those required pursuant to FIFRA; [2005, c. 620, §10 (AMD).]

D. Specifying classes of devices that are subject to the provisions of section 605, subsection 1; [2005, c. 620, §10 (AMD).]

E. Governing pesticide application, including, but not limited to, rules:

(1) Designed to minimize pesticide drift to the maximum extent practicable under currently available technology;

(2) Prescribing procedures to be used for the application of pesticides, including the time, place, manner and method of that application;

(3) Restricting or prohibiting the use of pesticides in designated areas or during specified periods of time; and

(4) Prescribing tolerance levels for pesticide residues in off-target areas; [2005, c. 620, §10 (NEW).]

F. Prescribing the submission of information necessary for the board to undertake its responsibilities under this subchapter; [2005, c. 620, §10 (NEW).]

G. Prescribing requirements as necessary to carry out the provisions of section 607; [2005, c. 620, §10 (NEW).]

H. Governing the registration and the cancellation and suspension of registration of pesticides pursuant to section 609; and [2005, c. 620, §10 (NEW).]

I. For the purpose of achieving uniformity of requirements between the states and the Federal Government, provided the rules are in conformity with the primary pesticide standards, particularly as to labeling, registration requirements and criteria for classifying pesticides for restricted use, as established by EPA or other federal or state agencies. [2005, c. 620, §10 (NEW).]

[ 2005, c. 620, §10 (AMD) .]

3. Uniformity of requirements; restricted uses.

[ 2005, c. 620, §10 (RP) .]

4. Designation of rules. Rules adopted under this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A unless otherwise specified or designated in accordance with subsection 5.

[ 2005, c. 620, §10 (NEW) .]

5. Review of regulatory agenda; designation as major substantive rules. Notwithstanding Title 5, section 8060, subsection 2, the due date for the submission of a regulatory agenda by the board under section 8060 is January 15th. The board shall annually submit a regulatory agenda complying with Title 5, section 8060, subsection 1 to the joint standing committee of the Legislature having jurisdiction over pesticides regulation. The legislative committee of jurisdiction shall complete its review of the board's regulatory agenda no later than February 15th of each year. The committee may report out legislation no later than February 20th to designate any rule on the board's regulatory agenda as a major substantive rule subject to legislative review under Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 620, §10 (NEW) .]

6. Major substantive rules. Rules proposed for adoption by the board after July 1, 2007 that pertain to topics specified in paragraphs A to E are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. Rules in effect on July 1, 2007 that pertain to topics specified in paragraphs A to E continue in effect, except that proposed amendments to those rules are major substantive rules and must be reviewed and approved prior to final adoption in accordance with Title 5, section 8072. Rules proposed for adoption by the board after March 1, 2008 that pertain to topics specified in paragraphs F and G are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. Rules in effect on March 1, 2008 that pertain to topics specified in paragraph G continue in effect, except that proposed amendments to those rules are major substantive rules and must be reviewed and approved prior to final adoption in accordance with Title 5, section 8072. Topics governed by this subsection are:

A. Drift from outside spraying; [2007, c. 145, §1 (NEW).]

B. Notification requirements for outside spraying; [2007, c. 145, §1 (NEW).]

C. Pesticides applications in occupied buildings; [2007, c. 145, §1 (NEW).]

D. A notification registry for indoor applications of pesticides; [2007, c. 484, §2 (AMD).]

E. Buffers from shorelines for broadcast applications of pesticides; [2007, c. 484, §2 (AMD).]

F. Use of organophosphate pesticides adjacent to occupied areas; and [2007, c. 484, §2 (NEW).]

G. Distribution and use of plant-incorporated protectants. [2007, c. 484, §2 (NEW).]

[ 2007, c. 484, §2 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §§62,63 (AMD). 1989, c. 878, §E9 (AMD). RR 2005, c. 2, §8 (COR). 2005, c. 620, §10 (AMD). 2007, c. 145, §1 (AMD). 2007, c. 484, §2 (AMD).



7 §611. Enforcement

1. Board powers. Notwithstanding any other provision of law, the sampling and examination of pesticides or devices for the purpose of determining whether they comply with the requirements of this subchapter must be done under the direction of the board. The board may, upon presentation of proper identification, enter any distributor's premises, including any vehicle of transport, at all reasonable times in order to have access to labeled pesticides or devices packaged for distribution, may open any case, package or other container and may, upon tendering the market price, take samples for analysis. If it appears from such an examination that a pesticide or device fails to comply with the provisions of this subchapter or rules adopted under this subchapter, and the board contemplates instituting criminal proceedings against any person, the board shall cause appropriate notice to be given to that person in a manner consistent with the Maine Administrative Procedure Act. The board shall provide any person so notified an opportunity for a hearing in a manner consistent with the Maine Administrative Procedure Act's provisions governing adjudicatory proceedings. If in the opinion of the board it appears that the provisions of this subchapter or rules adopted under this subchapter have been violated by that person, the board shall refer a copy of the results of the analysis or the examination of such pesticide or device to the attorney for the district in which the violation occurred.

[ RR 2005, c. 2, §9 (COR) .]

2. Minor violations. Nothing in this subchapter may be construed as requiring the board to report minor violations of this subchapter for prosecution or for the institution of condemnation proceedings when the board believes that the public interest will be served best by a suitable notice of warning in writing.

[ 2005, c. 620, §11 (AMD) .]

3. Repeated violations. The board shall record all violations of this subchapter and Title 22, chapter 258-A, including the name of the owner of the land on which the pesticides were intended to be applied, the name of the licensed pesticides applicator and the name of the person who contracted the pesticide application services. The board shall identify persons who repeatedly violate provisions relating to pesticide use and recommend to the Attorney General methods to prevent further violations by those persons.

[ 2005, c. 620, §11 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §64 (AMD). 1983, c. 558, §4 (AMD). 1989, c. 878, §E10 (AMD). RR 2005, c. 2, §9 (COR). 2005, c. 620, §11 (AMD).



7 §612. "Stop sale, use or removal" order

When the board has reasonable cause to believe a pesticide or device is being distributed, stored, transported or used in violation of any of the provisions of this subchapter or of any of the rules adopted pursuant to this subchapter, it may issue and serve a written "stop sale, use or removal" order upon the owner or custodian of that pesticide or device. If the owner or custodian is not available for service of the order, the board may attach the order to the pesticide or device and notify the owner or custodian and the registrant. The pesticide or device may not be sold, used or removed until the provisions of this subchapter have been complied with and the pesticide or device has been released in writing under conditions specified by the board or the violation has been otherwise disposed of as provided in this subchapter by a court of competent jurisdiction. The issuance of such an order is not a licensing or an adjudicatory proceeding as defined by the Maine Administrative Procedure Act. [2005, c. 620, §12 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §65 (AMD). 1989, c. 878, §E11 (AMD). 2005, c. 620, §12 (AMD).



7 §613. Judicial action after "stop sale, use or removal" order

The following provisions govern judicial actions concerning a "stop sale, use or removal" order by the board. [2005, c. 620, §13 (NEW).]

1. Filing action; adjudication. After service of a "stop sale, use or removal" order is made upon any person, either that person, the registrant or the board may file an action in a court of competent jurisdiction in the district in which the violation is alleged to have occurred for an adjudication of the alleged violation. The court may issue temporary or permanent injunctions, mandatory or restraining, and any intermediate orders it determines necessary or advisable. The court may order condemnation of any pesticide or device that does not meet the requirements of this subchapter or rules adopted under this subchapter.

[ 2005, c. 620, §13 (AMD) .]

2. Disposition of condemned pesticide; costs and fees. If the court orders that a pesticide or device is condemned, the court shall direct that the pesticide or device be disposed of by destruction or sale. If the pesticide or device is directed to be sold, the proceeds less costs, including legal costs, must be paid to the Treasurer of State as provided in section 621. A pesticide or device may not be sold contrary to the provisions of this subchapter or rules adopted under this subchapter. When a decree of condemnation is entered against a pesticide or device, the court shall charge court costs, fees, storage and other proper expenses against the person, if any, appearing as claimant of the pesticide. The court may direct that the pesticide or device be delivered to the owner, upon payment of costs and execution and delivery of a good and sufficient bond conditioned on the pesticide or device not being disposed of unlawfully, for relabeling, reprocessing or otherwise bringing the product into compliance.

[ 2005, c. 620, §13 (AMD) .]

3. Award of court costs and fees.

[ 2005, c. 620, §13 (RP) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E12 (AMD). 2005, c. 620, §13 (AMD).



7 §614. Denial, suspension, revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 694, §66 (AMD). 1989, c. 878, §E13 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 620, §14 (RP).



7 §615. Subpoenas

The board may issue subpoenas to compel the attendance of witnesses and the production of books, documents and records in the State in any hearing affecting the authority or privilege granted by a license, registration or permit issued under the provisions of this subchapter. [1989, c. 878, Pt. E, §14 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E14 (AMD).



7 §616. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 696, §65 (AMD). 1989, c. 841, §2 (RP). 1989, c. 878, §E15 (AMD). 2005, c. 620, §15 (RP).



7 §616-A. Penalties

1. Informal hearing. When the staff of the board proposes that the board take action on a possible violation, the board shall notify the alleged violator before discussing the alleged violation. The alleged violator may choose to address the board and may also choose to be represented by legal counsel. This requirement does not constitute and is not subject to the same procedures as an adjudicatory hearing under the Maine Administrative Procedure Act.

[ 2005, c. 620, §16 (AMD) .]

2. Civil violations. The following violations are civil violations.

A. A person may not violate this subchapter or a rule adopted pursuant to this subchapter or Title 22, chapter 258-A or a rule adopted pursuant to Title 22, chapter 258-A. Except as provided in paragraph B, the following penalties apply to violations of this paragraph.

(1) A person who violates this paragraph commits a civil violation for which a fine of not more than $1,500 may be adjudged.

(2) A person who violates this paragraph after having previously violated this paragraph within the previous 4-year period commits a civil violation for which a fine of not more than $4,000 may be adjudged. [2003, c. 452, Pt. B, §6 (RPR); 2003, c. 452, Pt. X, §2 (AFF).]

B. A private applicator, as defined in Title 22, section 1471-C, may not violate a rule regarding records maintained pursuant to section 606, subsection 2, paragraph G. The following penalties apply to violations of this paragraph.

(1) A person who violates this paragraph commits a civil violation for which a fine of not more than $500 may be adjudged.

(2) A person who violates this paragraph after having previously violated this paragraph within the previous 4-year period commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2011, c. 510, §1 (AMD).]

[ 2011, c. 510, §1 (AMD) .]

2-A. Criminal violation. A person may not intentionally or knowingly violate this subchapter or Title 22, chapter 258-A, a rule adopted under this subchapter or Title 22, chapter 258-A or a restriction of a registration issued pursuant to this subchapter. A person who violates this subsection commits a Class E crime. Notwithstanding Title 17-A, sections 1252 and 1301, the court may impose a sentencing alternative of a fine of not more than $7,500 or a term of imprisonment of not more than 30 days, or both, for each violation. Prosecution under this subsection is by summons and not by warrant. A prosecution under this subsection is separate from an action brought pursuant to subsection 2.

[ 2003, c. 452, Pt. B, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Continuation. Each day that the violation continues is considered a separate offense.

[ 1989, c. 841, §3 (NEW) .]

4. Exceptions.

[ 2003, c. 452, Pt. B, §8 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Criminal violations.

[ 2003, c. 452, Pt. B, §8 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Other relief. Notwithstanding Title 22, section 1471-D, subsections 6 to 8 and in addition to other sanctions provided under this section, the court may order that a violator obtain recertification credits through board-approved meetings or courses as a condition of retaining, maintaining or renewing a certification or license required under Title 22, chapter 258-A.

[ 1989, c. 841, §3 (NEW) .]

7. Considerations. In setting a penalty under this section, the court shall consider, without limitation:

A. Prior violations by the same party; [1989, c. 841, §3 (NEW).]

B. The degree of harm to the public and the environment; [1989, c. 841, §3 (NEW).]

C. The degree of environmental damage that has not been abated or corrected; [1989, c. 841, §3 (NEW).]

D. The extent to which the violation continued following the board's notice to the violator; [1989, c. 841, §3 (NEW).]

E. The importance of deterring the same person or others from future violations; and [1989, c. 841, §3 (NEW).]

F. The cause and circumstances of the violation, including:

(1) The foreseeability of the violation;

(2) The standard of care exercised by the violator; and

(3) Whether or not the violator reported the incident to the board. [1989, c. 841, §3 (NEW).]

[ 1989, c. 841, §3 (NEW) .]

8. Injunction. The board may bring an action to enjoin the violation or threatened violation of any provision of this subchapter or any rule made pursuant to this subchapter in a court of competent jurisdiction of the district in which the violation occurs or is about to occur.

[ 1989, c. 841, §3 (NEW) .]

9. No damages from administrative action if probable cause exists. A court may not allow the recovery of damages from administrative action taken, or for a stop sale, use or removal order, if the court finds that there was probable cause for the administrative action.

[ 1989, c. 841, §3 (NEW) .]

10. Sunset.

[ 1991, c. 829, §1 (RP) .]

SECTION HISTORY

1989, c. 841, §3 (NEW). 1991, c. 829, §1 (AMD). 2003, c. 452, §§B6-8 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 620, §16 (AMD). 2011, c. 510, §1 (AMD).



7 §617. Exemptions

1. Exemptions from penalties. The penalties provided for violations of section 606, subsection 1, paragraphs A, B, C, D and E do not apply to:

A. Any carrier while lawfully engaged in transporting a pesticide within this State if the carrier, upon request, permits the board to copy all records showing the transactions in and movement of the pesticides or devices; [2005, c. 620, §17 (AMD).]

B. Public officials of this State and the Federal Government while engaged in the performance of their official duties in administering state or federal pesticide laws or regulations; [1975, c. 382, §3 (NEW).]

C. The manufacturer, shipper or other distributor of a pesticide for experimental use only, provided that person holds or is covered by a valid experimental use permit issued by EPA, and provided further that the permit covers the conduct in question; or [2005, c. 620, §17 (AMD).]

D. Any person who ships a substance or mixture of substances being put through tests the purpose of which is only to determine the value of the substance or mixture for pesticide purposes or to determine its toxicity or other properties and from the use of which the user does not expect to receive any benefit in pest control. [2005, c. 620, §17 (AMD).]

[ 2005, c. 620, §17 (AMD) .]

2. Exemption from this subchapter; pesticides for export. A pesticide or device may not be found to be in violation of this subchapter if the pesticide or device is intended solely for export to a foreign country and is prepared or packed according to the specifications or directions of the purchaser. If the pesticide or device is not so exported, all the provisions of this subchapter apply.

[ 2005, c. 620, §17 (AMD) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E16 (AMD). 2005, c. 620, §17 (AMD).



7 §618. Publication of information

The board may publish, at least annually and in such form as it determines proper, results of analyses based on official samples as compared with the guaranteed analyses and information concerning the distribution of pesticides. The board may not publish individual distribution information, and that information is not a public record under Title 1, section 402. [2005, c. 620, §18 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E17 (AMD). 2005, c. 620, §18 (AMD).



7 §619. Delegation of duties

All authority vested in the board under this subchapter may, with like force and effort, be executed by employees of the board to whom the board from time to time delegates such authority. [2005, c. 620, §19 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E18 (AMD). 2005, c. 620, §19 (AMD).



7 §620. Cooperation

The board may cooperate with, receive grants-in-aid from and enter into cooperative agreements with any agency of the Federal Government or of this State or its subdivisions, or with any agency of another state, in order to implement this subchapter, including but not limited to taking such actions to: [2005, c. 620, §20 (AMD).]

1. Uniformity. Secure uniformity of regulations;

[ 1975, c. 382, §3 (NEW) .]

2. Cooperative agreements with EPA. Prepare and submit state plans and enter into cooperative agreements with EPA to register pesticides under the authority of this subchapter and FIFRA;

[ 1975, c. 382, §3 (NEW) .]

3. Use of state and federal facilities. Cooperate in the enforcement of the federal pesticide control laws through the use of state or federal personnel, or both, and facilities and to implement cooperative enforcement programs including, but not limited to, the registration and inspection of establishments;

[ 1975, c. 382, §3 (NEW) .]

4. Contracts for monitoring pesticides. Enter into contracts for monitoring pesticides for the national plan; and

[ 1975, c. 382, §3 (NEW) .]

5. Preparation of state plans. Prepare and submit state plans to meet federal certification standards for issuing experimental use permits.

[ 1975, c. 382, §3 (NEW) .]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1989, c. 878, §E19 (AMD). 2005, c. 620, §20 (AMD).



7 §621. Disposition of funds

All money received by the board under this subchapter must be deposited in the State Treasury to the credit of a special fund to be used for carrying out the provisions of this subchapter and Title 22, chapter 258-A, Board of Pesticides Control, and for such other expenses related to insect and pest management as provided by law. Positions that are allocated to the fund but that do not perform functions specifically assigned to the board in this subchapter and Title 22, chapter 258-A remain under supervision and management of the Department of Agriculture, Conservation and Forestry. [2005, c. 620, §21 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

The State Controller is authorized to advance up to $500,000 from the Board of Pesticides Control account to the Animal Welfare Fund during any state fiscal year if requested in writing by the commissioner. The funds must be used to meet expenditures of the animal welfare program within the department. The funds must be returned to the account before the close of the state fiscal year in which the advance was made. [2007, c. 702, §1 (NEW).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1979, c. 644, §§2,8 (AMD). 1989, c. 878, §E20 (AMD). 1993, c. 410, §S2 (AMD). 2005, c. 620, §21 (AMD). 2007, c. 702, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §622. Separability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 382, §3 (NEW). 2005, c. 620, §22 (RP).



7 §623. Prior liability

The enactment of this subchapter does not have the effect of terminating or in any way modifying any liability, civil or criminal, in existence on October 1, 1975. [2005, c. 620, §23 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1977, c. 78, §25 (AMD). 2005, c. 620, §23 (AMD).



7 §624. Repealers

Jurisdiction in all matters pertaining to the registration, distribution and disposal of pesticides and devices is by this subchapter vested exclusively in the board. [1989, c. 878, Pt. E, §21 (AMD).]

SECTION HISTORY

1975, c. 382, §3 (NEW). 1975, c. 623, §§5-A (AMD). 1989, c. 878, §E21 (AMD).



7 §625. Right-of-way spraying; no-spray agreements

Any public utility, or the Department of Transportation, that maintains a right-of-way through a municipality shall offer a no-spray agreement, with reasonable provisions, for the municipality to consider if it desires. Any agreement negotiated may include, but is not limited to, the responsibilities of the parties, the allocation of costs and the rights and remedies of the parties in the event of default and may apply to all or any part of the right-of-way within the municipality. Any agreement reached under this section must be negotiated in good faith, written and signed by all parties. As part of the no-spray agreement, the municipality may either perform the vegetation control work to standards as provided in the agreement or contract with the public utility or the Department of Transportation to conduct the work. [2005, c. 620, §24 (AMD).]

If a reasonable no-spray agreement is offered to a municipality and an agreement is not reached within 90 days after the date of the offer, the public utility or the Department of Transportation at its own option may apply pesticides in its right-of-way or use other methods to control the vegetation. If the municipality agrees to perform vegetation control work but does not perform it by the agreed-upon date, the public utility or the Department of Transportation, after 90 days' written notice to the municipality, at its own option may apply pesticides in its right-of-way or use other methods to control the vegetation. [2005, c. 620, §24 (AMD).]

It is the intent of the Legislature that this section make available to municipalities an alternative to right-of-way maintenance procedures that use pesticides. This section does not affect municipal authority to enact ordinances nor the authority of public utilities or the Department of Transportation to maintain its right-of-way clear of unwanted vegetation in the absence of an agreement. [2005, c. 620, §24 (AMD).]

SECTION HISTORY

1987, c. 702, §1 (NEW). 2005, c. 620, §24 (AMD).






Subchapter 3: EGGS

7 §631. Definitions

Terms used in sections 631 to 639 shall be construed as follows unless a different meaning is clearly apparent from the language or context:

1. Candling. "Candling" means the common practice of examining the interior of an egg by holding and twirling the same before a light passing through an aperture in an opaque shield.

1-A. Restricted egg. "Restricted egg" means any check, dirty egg, incubator reject, inedible, leaker or loss.

[ 1973, c. 48, §1 (NEW) .]

2. Retail. "Retail" means selling direct to consumer.

3. Wholesale. "Wholesale" means selling to retailers.

SECTION HISTORY

1973, c. 48, §1 (AMD).



7 §631-A. Official standards

The commissioner may by rule establish official definitions and standards and sizes for grading or classifying, packaging and labeling eggs. [2005, c. 512, §30 (AMD).]

The standards and sizes pursuant to this section may not be lower in their requirements than the minimum requirements and the official standards and sizes for corresponding grades or classifications as adopted by the Secretary of Agriculture of the United States, commonly known as U.S. Grades. The commissioner may adopt by reference the United States standards, grades and weight classes for shell eggs as adopted by the United States Department of Agriculture Agricultural Marketing Service. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 512, §30 (AMD).]

SECTION HISTORY

1973, c. 48, §2 (NEW). 1977, c. 694, §67 (AMD). 2005, c. 512, §30 (AMD).



7 §632. Labeling

All eggs sold or offered for sale for human consumption by any person, partnership, association, firm or corporation shall be labeled with the grade and size designation as set forth in the Maine consumer grades, except as otherwise provided.



7 §633. Standards of quality

Except as provided in section 636, the standards of quality for Maine consumer grades for shell eggs that are established by the commissioner apply to all shell eggs sold or offered for sale. The final determination of the grades is made by candling. [2005, c. 512, §31 (AMD).]

SECTION HISTORY

1973, c. 48, §3 (RPR). 2005, c. 512, §31 (AMD).



7 §634. Grades; advertising

The net weight and size requirements for Maine consumer grades for shell eggs shall be established by the commissioner. In the establishment of such grades, the commissioner shall consult an advisory committee of 5 appointed by him, 3 of whom shall be chosen from a list submitted by the Maine Poultry Improvement Association. [1979, c. 541, Pt. A, §49 (AMD).]

All advertising of such eggs shall include the correct size and grade designation in describing the eggs and the correct size and grade designation shall appear in clearly legible letters on the container in which such eggs are offered for sale. Each lot of eggs sold at wholesale shall be accompanied by an invoice stating both size and grade designation.

No signs, flyers, advertisements or false labels shall be used to sell or offer for sale or expose for sale any eggs which do not conform to the standards for quality and size for Maine consumer grades or established by the commissioner, or which do not conform to sections 631 to 639.

SECTION HISTORY

1973, c. 48, §4 (AMD). 1979, c. 541, §A49 (AMD).



7 §635. Descriptive labels

The terms "fresh eggs," "strictly fresh eggs," "hennery eggs," "new-laid eggs," "farm fresh eggs," "selected eggs," "quality certified eggs," "nearby eggs," "native eggs" or words or descriptions of similar import shall not be used on any eggs which do not meet the minimum requirements for Maine consumer Grade A.



7 §635-A. Prohibition on sale of restricted eggs

A person may not sell restricted eggs except that an egg producer or packer may sell restricted eggs on that producer's or packer's premises directly to a household consumer for use by that consumer and members of the consumer's household and the consumer's nonpaying guests and employees. [2005, c. 512, §32 (NEW).]

SECTION HISTORY

2005, c. 512, §32 (NEW).



7 §636. Exemptions

1. Direct sales to consumers. Producers selling eggs of their own production direct to consumers are exempt from sections 631-A to 635 for those sales.

[ 2005, c. 512, §33 (NEW) .]

2. Eggs shipped for wholesale sale. An egg producer may ship eggs to a wholesaler or to another shipper without labeling and grading the eggs in accordance with sections 631-A to 635. When an egg producer ships eggs that are marked as to grade and size, the labeling must be accurate and comply with the standards of this subchapter and rules adopted pursuant to section 631-A.

[ 2005, c. 512, §33 (NEW) .]

SECTION HISTORY

1973, c. 48, §5 (RPR). 2005, c. 512, §33 (RPR).



7 §637. Enforcement

The commissioner shall administer sections 631 to 643 and may adopt, in a manner consistent with the Maine Administrative Procedure Act, uniform rules for such administration. The commissioner may recover the fines imposed for violations of sections 631 to 643 in a civil action brought in the commissioner's name, with the venue to be as in other civil actions, and if prevailing in that action, the commissioner shall recover full costs. [2005, c. 512, §34 (AMD).]

SECTION HISTORY

1977, c. 694, §68 (AMD). 1977, c. 696, §66 (AMD). 2005, c. 512, §34 (AMD).



7 §638. Disposal of forfeitures

All fines imposed for violation of this subchapter must be paid to the commissioner. The commissioner shall send all fines received for violations of this subchapter to the Treasurer of State for deposit in the General Fund. [2005, c. 512, §35 (AMD).]

SECTION HISTORY

1977, c. 696, §67 (RPR). 2005, c. 512, §35 (AMD).



7 §639. Violations

Any person, firm, partnership, association or corporation who shall violate any of the provisions of sections 631 to 639 or shall neglect or refuse to comply with the provisions thereof or any rule or regulation promulgated hereunder commits a civil violation for which the following forfeitures shall be adjudged: [1977, c. 696, §68 (RPR).]

1. First violation. For the first violation, a forfeiture not to exceed $50; and

[ 1977, c. 696, §68 (NEW) .]

2. Subsequent violation. For each subsequent violation, a forfeiture not to exceed $200.

[ 1977, c. 696, §68 (NEW) .]

SECTION HISTORY

1977, c. 696, §68 (RPR).



7 §640. Definitions

As used in this Title, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §50 (AMD).]

1. Processed eggs. "Processed eggs" shall be held to mean any shell eggs which in a way other than storage have been so treated as to keep them from natural deterioration.

2. Storage eggs. "Storage eggs" shall be held to mean any shell eggs that for a period of 30 days or over have been held in storage at a temperature of 45` Fahrenheit fresh prohibited.

3. Word fresh prohibited. No person, firm or corporation, selling or exposing for sale any shell eggs which have been in storage or in any way processed, shall use the word "fresh" in any combination of words to describe the character or value of such eggs.

SECTION HISTORY

1979, c. 541, §A50 (AMD).



7 §641. Marking of storaged or processed eggs

Any person, firm or corporation who exposes or offers for sale, either in any public place or elsewhere, any shell eggs which have been in storage or which in any way have been processed, shall conspicuously display upon the receptacle in which such shell eggs are offered for sale, or upon the package in which they are delivered to the purchaser, a notice containing the words "cold storage eggs" or "processed eggs" in accordance with the fact. In case any shell eggs which have been in storage or which have been processed are exposed for sale or offered for sale, in a manner which does not require a receptacle or package, the purchaser shall be informed definitely that such shell eggs are either cold storage or processed eggs, to the end that the purchaser may have knowledge of the facts with reference to the storage or processing of such eggs.



7 §642. Contents of invoice

Whenever any person, firm or corporation within this State ships or delivers to a purchaser within this State any shell eggs which have been in storage or processed, such person, firm or corporation shall deliver to the purchaser an invoice or bill showing thereon the character of such eggs. All containers of shell eggs deposited in cold storage shall be marked plainly with date of receipt and date of withdrawal by the officer, or his agents, in charge of the cold storage plant.



7 §643. Violations

A person, firm or corporation that violates any provision of sections 640 to 642 commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged. [2001, c. 421, Pt. B, §6 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

1977, c. 696, §69 (RPR). 2001, c. 421, §B6 (AMD). 2001, c. 421, §C1 (AFF).






Subchapter 4: FEEDS

7 §691. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §692. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §693. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §694. Labeling (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §695. Adulteration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §696. Misbranding (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §697. Inspection, sampling and analysis (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §698. Regulations, standards and definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §699. Detained commercial feeds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §700. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).



7 §701. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 77, §2 (RP).






Subchapter 4-A: FEEDS

7 §711. Title

This subchapter shall be known as the "Maine Commercial Feed Law of 1971." [1971, c. 77, §1 (NEW).]

SECTION HISTORY

1971, c. 77, §1 (NEW).



7 §712. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §51 (AMD).]

1. Brand name. "Brand name" means a word, name, symbol or device, or any combination thereof, that identifies the commercial feed of a distributor or registrant and distinguishes it from that of others.

[ 2005, c. 512, §36 (AMD) .]

2. Commercial feed. "Commercial feed" means all materials except unmixed seed, whole or processed, when not adulterated within the meaning of section 717, subsections 1 to 4 which are distributed for use as feed or for mixing in feed, provided that the commissioner by regulation may exempt from this definition, or from specific provisions of this Act, commodities such as hay, straw, stover, silage, cobs, husks, hulls and individual chemical compounds or substances when such commodities, compounds or substances are not intermixed or mixed with other materials, and are not adulterated within the meaning of section 717, subsection 1, paragraph A.

[ 1971, c. 77, §1 (NEW) .]

3. Contract feeder. "Contract feeder" means a person who, as an independent contractor, feeds commercial feed to animals pursuant to a contract whereby such commercial feed is supplied, furnished or otherwise provided to such person and whereby such person's remuneration is determined all or in part by feed consumption, mortality, profits or amount or quality of product.

[ 1971, c. 77, §1 (NEW) .]

4. Customer-formula feed. "Customer-formula feed" means commercial feed which consists of a mixture of commercial feeds or feed ingredients or both, each batch of which is manufactured according to the specific instructions of the final purchaser.

[ 1971, c. 77, §1 (NEW) .]

5. Distribute. "Distribute" means to offer for sale, sell, exchange or barter commercial feed; or to supply, furnish or otherwise provide commercial feed to a contract feeder.

[ 1971, c. 77, §1 (NEW) .]

6. Distributor. The term "distributor" means any person who distributes.

[ 1971, c. 77, §1 (NEW) .]

7. Drug. "Drug" means any article intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in animals other than man and articles other than feed intended to affect the structure or any function of the animal body.

[ 1971, c. 77, §1 (NEW) .]

8. Feed ingredient. "Feed ingredient" means each of the constituent materials making up a commercial feed.

[ 1971, c. 77, §1 (NEW) .]

8-A. Home-based manufacturer of pet food. "Home-based manufacturer of pet food" means a person who manufactures 10 or fewer product names in that person's home and sells the products directly to consumers.

[ 2007, c. 459, §1 (NEW) .]

9. Label. "Label" means a display of written, printed or graphic matter upon or affixed to the container in which a commercial feed is distributed, or in the case of a bulk shipment the information shall accompany delivery.

[ 1971, c. 77, §1 (NEW) .]

10. Labeling. "Labeling" means all labels and other written, printed or graphic matter upon a commercial feed or any of its containers or wrapper, or accompanying such commercial feed.

[ 1971, c. 77, §1 (NEW) .]

11. Manufacture. "Manufacture" means to grind, mix or blend, or further process a commercial feed for distribution.

[ 1971, c. 77, §1 (NEW) .]

12. Mineral feed. "Mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

[ 1971, c. 77, §1 (NEW) .]

13. Official sample. "Official sample" means a sample of feed taken by the commissioner or his agent in accordance with section 720, subsections 3, 5 or 6.

[ 1971, c. 77, §1 (NEW) .]

14. Percent. "Percent" or "percentages" means percentages by weights.

[ 1971, c. 77, §1 (NEW) .]

15. Person. "Person" includes individual, partnership, corporation and association.

[ 1971, c. 77, §1 (NEW) .]

16. Pet. "Pet" means any domesticated animal normally maintained in or near the household of the owner thereof.

[ 1971, c. 77, §1 (NEW) .]

17. Pet food. "Pet food" means any commercial feed prepared and distributed for consumption by pets.

[ 1971, c. 77, §1 (NEW) .]

18. Product name. "Product name" means the name of the commercial feed that identifies it as to kind, class or specific use and distinguishes it from all other products bearing the same brand name.

[ 2005, c. 512, §37 (AMD) .]

18-A. Specialty pet. "Specialty pet" means any domesticated animal pet normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles.

[ 1973, c. 43, (NEW) .]

18-B. Specialty pet food. "Specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets.

[ 1973, c. 43, (NEW) .]

19. Ton. "Ton" means a net weight of 2,000 pounds avoirdupois.

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1973, c. 43, (AMD). 1979, c. 541, §A51 (AMD). 2005, c. 512, §§36,37 (AMD). 2007, c. 459, §1 (AMD).



7 §713. Enforcing official

This subchapter shall be administered by the Commissioner of Agriculture, Conservation and Forestry hereinafter in this subchapter called the "commissioner." [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §714. Registration

1. Application for registration. A person may not distribute in this State a commercial feed, except a customer-formula feed, that has not been registered pursuant to this section. The application for registration must be submitted in the manner prescribed by the commissioner on forms furnished by the commissioner. The annual fee is $80 per product name for pet food and the total annual fee for a home-based manufacturer of pet food is $80. The annual fee is $80 per product name for all other commercial feed. Upon approval by the commissioner the registration must be issued to the applicant. All registrations expire on the 31st day of December. The commissioner may issue a registration for a one-year, 2-year or 3-year period. Registrations for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year registration is 2 times the annual fee. The fee for a 3-year registration is 3 times the annual fee.

[ 2007, c. 702, §2 (AMD) .]

2. Fees. The commissioner shall deposit 1/2 of the fees collected pursuant to subsection 1 in the General Fund and 1/2 of the fees collected in the Animal Welfare Fund established under section 3906-B.

[ 2001, c. 422, §2 (RPR) .]

3. Refusal. The commissioner is empowered to refuse registration of any commercial feed not in compliance with this subchapter and to cancel any registration subsequently found not to be in compliance with any provision of this subchapter. Registration, refusal and cancellation are rulemaking as that term is defined in the Maine Administrative Procedure Act and notice and opportunity for a hearing must be provided prior to refusal or cancellation in a manner consistent with the Maine Administrative Procedure Act. In any case, no registration may be refused or canceled, unless the registrant has been given an opportunity to amend the application in order to comply with the requirements of this subchapter.

[ RR 2007, c. 1, §3 (COR) .]

4. Surcharge on registration of pet food. For each product name of pet food registered in accordance with subsection 1, the applicant shall pay a $20 surcharge in addition to the registration fee, except that a home-based manufacturer of pet food shall pay a total annual surcharge of $20. The commissioner shall deposit the surcharge directly into the Companion Animal Sterilization Fund established under section 3910-B as it is received until the total of the surcharges received for that registration year equals $100,000.

The commissioner shall deposit all surcharges received for a registration year in excess of $100,000 into the Animal Welfare Fund established under section 3906-B, subsection 2.

[ 2009, c. 148, §1 (AMD) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1977, c. 694, §69 (AMD). 1979, c. 672, §A19 (AMD). 1989, c. 888, §1 (AMD). 1993, c. 410, §S3 (AMD). 1997, c. 454, §1 (AMD). 2001, c. 422, §§1,2 (AMD). 2005, c. 281, §1 (AMD). 2005, c. 512, §§38,39 (AMD). RR 2007, c. 1, §3 (COR). 2007, c. 459, §2 (AMD). 2007, c. 702, §2 (AMD). 2009, c. 148, §1 (AMD).



7 §715. Labeling

A commercial feed shall be labeled as follows: [1971, c. 77, §1 (NEW).]

1. Commercial feed. In case of a commercial feed, except a customer-formula feed, it shall be accompanied by a label bearing the following information:

A. The net weight; [1971, c. 77, §1 (NEW).]

B. The product name and the brand name, if any, under which the commercial feed is distributed; [1971, c. 77, §1 (NEW).]

C. The guaranteed analysis stated in such terms as the commissioner by regulation determines is required to advise the user of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods such as the methods published by the Association of Official Analytical Chemists; [1971, c. 77, §1 (NEW).]

D. The common or usual name of each ingredient used in the manufacture of the commercial feed:

The commissioner by regulation may permit the use of a collective term for a group of ingredients which perform a similar function, or he may exempt such commercial feeds or any group thereof, from this requirement of an ingredient statement, if he finds that such statement is not required in the interest of consumers; [1971, c. 77, §1 (NEW).]

E. The name and principal mailing address of the manufacturer or the person responsible for distributing the commercial feed; [1971, c. 77, §1 (NEW).]

F. Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the commissioner may require by regulation as necessary for their safe and effective use; [1971, c. 77, §1 (NEW).]

G. Such precautionary statements as the commissioner by regulation determines are necessary for the safe and effective use of the commercial feed. [1971, c. 77, §1 (NEW).]

[ 1971, c. 77, §1 (NEW) .]

2. Customer-formula feed. In the case of a customer-formula feed, it shall be accompanied by a label, invoice, delivery slip or other shipping document, bearing the following information:

A. Net weight; [1971, c. 77, §1 (NEW).]

B. Name and address of the manufacturer; [1971, c. 77, §1 (NEW).]

C. Name and address of the purchaser; [1971, c. 77, §1 (NEW).]

D. Date of delivery; [1971, c. 77, §1 (NEW).]

E. The product name and brand name, if any, and the net weight of each registered commercial feed used in the mixture, and the net weight of each other ingredient used; [1971, c. 77, §1 (NEW).]

F. Adequate directions for use for all customer-formula feeds containing drugs and for such other feeds as the commissioner may require by regulation as necessary for their safe and effective use; [1971, c. 77, §1 (NEW).]

G. Such precautionary statements as the commissioner by regulation determines are necessary for the safe and effective use of the customer-formula feed. [1971, c. 77, §1 (NEW).]

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW).



7 §716. Misbranding

1. Conditions deemed misbranding. A commercial feed shall be deemed to be misbranded:

A. If its labeling is false or misleading in any particular; [1971, c. 77, §1 (NEW).]

B. If it is distributed under the name of another commercial feed; [1971, c. 77, §1 (NEW).]

C. If it is not labeled as required in section 715; [1971, c. 77, §1 (NEW).]

D. If it purports to be or is represented as a commercial feed, or if it purports to contain or is represented as containing a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the commissioner; [1971, c. 77, §1 (NEW).]

E. If any word, statement, or other information required by or under authority of this subchapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices in the labeling; and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use. [1971, c. 77, §1 (NEW).]

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW).



7 §717. Adulteration

1. Conditions deemed adulteration. A commercial feed shall be deemed to be adulterated:

A. If it bears or contains any poisonous or deleterious substance which may render it injurious to health, but in case the substance is not an added substance, such commercial feed shall not be considered adulterated under this subsection if the quantity of such substance in such commercial feed does not ordinarily render it injurious to health; or [1971, c. 77, §1 (NEW).]

B. If it bears or contains any added poisonous, added deleterious or added nonnutritive substance which is unsafe within the meaning of section 406 of the Federal Food, Drug and Cosmetic Act (other than one which is a pesticide chemical in or on a raw agricultural commodity, or a food additive); or [1971, c. 77, §1 (NEW).]

C. If it is, or it bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug and Cosmetic Act; or [1971, c. 77, §1 (NEW).]

D. If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of the Federal Food, Drug and Cosmetic Act, section 408(a); provided that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under the Federal Food, Drug and Cosmetic Act, section 408, and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of the Federal Food, Drug and Cosmetic Act, section 408(a). [1979, c. 541, Pt. A, §52 (AMD).]

[ 1979, c. 541, Pt. A, §52 (AMD) .]

2. Valuable constituent omitted. If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor;

[ 1971, c. 77, §1 (NEW) .]

3. Composition or greatly differs from labeling. If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling;

[ 1971, c. 77, §1 (NEW) .]

4. Contains drug but does not conform to regulations. If it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing or packaging do not conform to current good manufacturing practice regulations promulgated by the commissioner to assure that the drug meets the requirement of this Act as to safety and has the identity and strength and meets the quality and purity characteristics which it purports or is represented to possess. In promulgating such regulations, the commissioner shall adopt the current good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug and Cosmetic Act, unless he determines that they are not appropriate to the conditions which exist in this State;

[ 1971, c. 77, §1 (NEW) .]

5. Contains viable weed seed over limits. If it contains viable weed seeds in amounts exceeding the limits which the commissioner shall establish by rule or regulation.

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1979, c. 541, §A52 (AMD).



7 §718. Prohibited acts

1. Prohibitions. The following acts and the causing thereof within the State are prohibited:

A. The manufacture or distribution of any commercial feed that is adulterated or misbranded; [1971, c. 77, §1 (NEW).]

B. The adulteration or misbranding of any commercial feed; [1971, c. 77, §1 (NEW).]

C. The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks and hulls, which are adulterated within the meaning of section 717, subsection 1; [1971, c. 77, §1 (NEW).]

D. The removal or disposal of a commercial feed in violation of an order under section 721; [1971, c. 77, §1 (NEW).]

E. The failure or refusal to register in accordance with section 714; and [2003, c. 452, Pt. B, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

F. The violation of section 722, subsection 2. [2003, c. 452, Pt. B, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §9 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 2003, c. 452, §B9 (AMD). 2003, c. 452, §X2 (AFF).



7 §719. Rules and regulations

1. Promulgation. The commissioner is authorized to promulgate, in a manner consistent with the Maine Administrative Procedure Act, such rules and regulations for commercial feeds and pet foods as are specifically authorized in this subchapter and such other reasonable rules and regulations as may be necessary for the efficient enforcement of this subchapter. In the interest of uniformity the commissioner shall by regulation adopt, unless he determines that they are inconsistent with this subchapter or are not appropriate to conditions which exist in this State, the following:

A. The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization, and [1971, c. 77, §1 (NEW).]

B. Any regulation promulgated pursuant to the authority of the Federal Food, Drug and Cosmetic Act U.S.C. Sec. 301, et seq., provided that the commissioner would have the authority under this subchapter to promulgate such regulations. [1971, c. 77, §1 (NEW).]

[ 1977, c. 694, §70 (AMD) .]

2. Publication. Before the issuance, amendment or repeal of any rule or regulation authorized by this subchapter, notice and opportunity for a hearing shall be provided in a manner consistent with the rule-making provisions of the Maine Administrative Procedure Act. Notwithstanding this paragraph, if the commissioner, pursuant to the authority of this subchapter, adopts the official definitions of feed ingredients or official feed terms as adopted by the Association of American Feed Control Officials, or regulations promulgated pursuant to the authority of the Federal Food, Drug and Cosmetic Act, any amendment or modification adopted by the association or by the Secretary of Health, Education and Welfare in the case of regulations promulgated pursuant to the Federal Food, Drug and Cosmetic Act, shall be adopted automatically under this subchapter without regard to the publication of the notice required by this subsection unless the commissioner by rule specifically determines that the amendment or modification shall not be adopted.

[ 1977, c. 694, §71 (RPR) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1977, c. 694, §§70,71 (AMD).



7 §720. Inspection, sampling and analysis

1. Inspection. For the purpose of enforcement of this subchapter, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees duly designated by the commissioner, upon presenting appropriate credentials, are authorized to enter, during normal business hours, any factory, warehouse or establishment within the State in which commercial feeds are manufactured, processed, packed or held for distribution, or to enter any vehicle being used to transport or hold such feeds, and to inspect at reasonable times and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle and all pertinent equipment, finished and unfinished materials, containers and labeling therein. The inspection may include the verification of only such records, and production and control procedures as may be necessary to determine compliance with the good manufacturing practice regulations established under section 717, subsection 4.

[ 1971, c. 77, §1 (NEW) .]

2. Completion. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

[ 1971, c. 77, §1 (NEW) .]

3. Receipt of sample. If the officer or employee making such inspection of a factory, warehouse or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises he shall give to the owner, operator or agent in charge a receipt describing the samples obtained.

[ 1971, c. 77, §1 (NEW) .]

4. Warrant. If the owner of any factory, warehouse or establishment described in subsection 1, or his agent, refuses to admit the commissioner or his agent to inspect in accordance with subsections 1 and 2, the commissioner is authorized to obtain from any state court a warrant directing such owner or his agent to submit the premises described in such warrant to inspection.

[ 1971, c. 77, §1 (NEW) .]

5. Entry. For the purpose of the enforcement of this subchapter, the commissioner or his duly designated agent is authorized to enter upon any public or private premises, including any vehicle of transport during regular business hours to have access to, and to obtain samples, and to examine records relating to distribution of commercial feeds.

[ 1971, c. 77, §1 (NEW) .]

6. Methods. Sampling and analysis must be conducted in accordance with methods published by the Association of Official Analytical Chemists, or in accordance with other generally recognized methods.

[ 2005, c. 512, §40 (AMD) .]

7. Results. The results of all analyses of official samples shall be forwarded by the commissioner to the person named on the label and to the purchaser, if known, and the distributor of the feed. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded, and upon request within 30 days following receipt of the analysis, the commissioner shall furnish to the registrant a portion of the sample concerned.

[ RR 1991, c. 1, §16 (COR) .]

8. Official sample. The commissioner, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in section 712, subsection 13 and obtained and analyzed as provided for in subsections 3, 5 and 6.

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). RR 1991, c. 1, §16 (COR). 2005, c. 512, §40 (AMD).



7 §721. Detained commercial feeds

1. Withdrawal from distribution. When the commissioner or his authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this subchapter or of any of the prescribed regulations under this subchapter, he may issue and enforce a written or printed "withdrawal from distribution" order, warning the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the commissioner or the court. The commissioner shall release the lot of commercial feed so withdrawn when said provisions and regulations have been complied with. The issuance of such an order shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act. If compliance is not obtained within 30 days, the commissioner may begin, or upon request of the distributor or registrant shall begin, proceedings for condemnation.

[ 1977, c. 694, §72 (AMD) .]

2. Condemnation and confiscation. Any lot of commercial feed not in compliance with said provisions and regulations shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which said commercial feed is located. In the event the court finds the said commercial feed to be in violation of this subchapter and orders the condemnation of said commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the State; provided that in no instance shall the disposition of said commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial feed or for permission to process or relabel said commercial feed to bring it into compliance with this subchapter.

[ 1971, c. 77, §1 (NEW) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1977, c. 694, §72 (AMD).



7 §722. Penalties

1. Civil violation. A person may not violate this subchapter or impede, hinder or otherwise prevent the commissioner or the commissioner's duly authorized agent from performing the commissioner's duties in connection with this subchapter. The following penalties apply to violations of this subsection.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $200 may be adjudged. [2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this subsection after having previously violated this subsection commits a civil violation for which a fine of not less than $200 and not more than $500 may be adjudged. [2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Trade secret violation. A person may not use to that person's own advantage or reveal to other than the commissioner or officers of the department or to the courts when relevant in any judicial proceeding information acquired under the authority of this subchapter concerning a method, record, formulation or process that as a trade secret is entitled to protection. A person who violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged. This prohibition does not prohibit the commissioner or the commissioner's duly authorized agent from exchanging information of a regulatory nature with duly appointed officials of the United States Government or of other states who are similarly prohibited by law from revealing this information.

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Application. This subchapter may not be construed as requiring the commissioner or the commissioner's agent to cause suit to be brought or institute seizure proceedings or issue a withdrawal from distribution order as a result of minor violations of this subchapter or when the commissioner believes that the public interest will best be served by suitable notice of warning in writing.

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Process. The authorities to whom a violation is reported shall cause appropriate proceedings to be instituted in a court of competent jurisdiction without delay. Before the commissioner reports a violation for suit to be brought, the distributor must have an opportunity to present the distributor's view to the commissioner.

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Injunction. The commissioner is authorized to apply for and the court to grant a temporary or permanent injunction restraining a person from violating or continuing to violate this subchapter or any rule or regulation adopted under this subchapter notwithstanding the existence of other remedies at law. This injunction must be issued without bond.

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Review. A person adversely affected by an act, order or ruling made pursuant to this subchapter may bring action within 45 days after that act, order or ruling in the Superior Court in the county of the enforcement official's office for judicial review of the actions. The form of the proceeding must be any that may be provided by statute of the State to review decisions of administrative agencies or, in the absence or inadequacy of such a form, any applicable form of legal action, including actions for declaratory judgments or writs of prohibitory or mandatory injunctions.

[ 2003, c. 452, Pt. B, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1971, c. 77, §1 (NEW). 1977, c. 696, §§70,71 (AMD). 1979, c. 541, §A53 (AMD). 1979, c. 731, §19 (AMD). 2001, c. 421, §B7 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B10 (RPR).



7 §723. Cooperation with other entities

The commissioner may cooperate with and enter into agreements with governmental agencies of this State, other states, agencies of the Federal Government and private associations in order to carry out the purpose of this subchapter. [1971, c. 77, §1 (NEW).]

SECTION HISTORY

1971, c. 77, §1 (NEW).



7 §724. Publication

The commissioner shall publish the results of analysis of commercial feeds together with the names of persons from whom the samples were obtained, the names of the manufacturers thereof and such additional information as the commissioner determines is advisable. [2005, c. 512, §41 (AMD).]

SECTION HISTORY

1971, c. 77, §1 (NEW). 2005, c. 512, §41 (AMD).






Subchapter 5: FERTILIZERS

7 §741. Title

This subchapter shall be known as the "Maine Commercial Fertilizer Law".



7 §742. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §54 (AMD).]

1. Agricultural lime.

[ 2007, c. 147, §1 (RP) .]

1-A. Biosolids. " Biosolids" means municipal sewage sludge that is a primarily organic, semisolid product resulting from the wastewater treatment process that can be beneficially recycled, including material derived from biosolids and septic tank sludge, also known as septage.

[ 2013, c. 204, §1 (NEW) .]

2. Brand. "Brand" means a term, design or trademark used in connection with one or several grades of commercial fertilizer.

3. Bulk fertilizers. "Bulk fertilizers" means commercial fertilizer distributed in a non-packaged form.

4. Commercial fertilizer. "Commercial fertilizer" means a substance containing one or more recognized fertilizer materials bearing a guaranteed analysis on the product label of a packaged product or the accompanying delivery paperwork or invoice of a bulk fertilizer. It does not include unmanipulated animal and vegetable manures.

[ 2013, c. 204, §2 (RPR) .]

5. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or his authorized agent.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

6. Distribute; distributor. "Distribute" means to offer for sale, sell, barter or otherwise supply commercial fertilizers. The term "distributor" means any person who distributes.

7. Fertilizer material. "Fertilizer material" means any substance containing nitrogen, phosphorus, potassium or any recognized plant nutrient element or compound which is used primarily for its plant nutrient content or for compounding mixed fertilizers except unmanipulated animal and vegetable manures.

8. Grade. "Grade" means any commercial fertilizer having a specific minimum percentage of plant nutrients that is the same as the guaranteed analysis, expressed in whole numbers.

[ 2009, c. 393, §2 (AMD) .]

9. Guaranteed analysis. "Guaranteed analysis":

A. "Guaranteed analysis" shall mean the minimum percentage of plant nutrients claimed in the following order and form:

Total Nitrogen (N) ................ per cent

Available Phosphoric Acid (P2O5)......................... per cent

Soluble Potash (K2O) ............ per cent; and

[2007, c. 147, §2 (AMD).]

B. "Guaranteed analysis" in paragraph A includes:

(1) For unacidulated mineral phosphatic materials and basic slag, both total and available phosphorus or phosphoric acid and the degree of fineness. For bone, tankage and other organic phosphatic materials, total phosphorus or phosphoric acid; and

(2) Additional plant nutrients expressed as the elements, when permitted by the commissioner. [2007, c. 147, §2 (AMD).]

[ 2007, c. 147, §2 (AMD) .]

10. Mixed fertilizers. "Mixed fertilizers" means any combination or mixture of fertilizer materials designed for use or claimed to have value in promoting plant growth.

11. Official sample. "Official sample" means any sample of commercial fertilizer taken by the commissioner.

11-A. Packaged biosolids. "Packaged biosolids" means biosolids distributed in a sealed container provided by the distributor of the material.

[ 2013, c. 204, §3 (NEW) .]

12. Per cent or percentage. "Per cent" or "percentage" means the percentage by weight.

13. Person. "Person" includes individual, partnership, association, firm and corporation.

14. Registrant. "Registrant" means the person who registers commercial fertilizer under this subchapter.

15. Singular and plural. Words importing the singular number may extend and be applied to several persons or things and words importing the plural number may include the singular.

16. Ton. "Ton" means a net weight of 2,000 pounds avoirdupois.

17. Unpackaged biosolids. "Unpackaged biosolids" means biosolids distributed in a loose, unpackaged form in an unsealed container, including, but not limited to, a tote bag, tote tank, bin, tank, trailer, spreader truck, railcar and pickup truck bed or other container provided by the final user solely for transport of the material.

[ 2013, c. 204, §4 (NEW) .]

SECTION HISTORY

1979, c. 541, §A54 (AMD). 1979, c. 731, §19 (AMD). 2007, c. 147, §§1, 2 (AMD). 2009, c. 393, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 204, §§1-4 (AMD).



7 §743. Registration

Each brand and grade of commercial fertilizer must be registered before being offered for sale, sold or distributed in this State. The application for registration must be submitted to the commissioner on forms furnished by the commissioner and must be accompanied by an annual fee of $100 per product. All registrations expire on December 31st or in a manner consistent with the provisions as to license expiration of the Maine Administrative Procedure Act, Title 5, section 10002, whichever is later. The commissioner may issue a registration for a one-year, 2-year or 3-year period. Registrations for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year registration is 2 times the annual fee. The fee for a 3-year registration is 3 times the annual fee. The commissioner may refuse to register or renew or may suspend or cancel registration for failure to comply with this subchapter or with rules adopted pursuant to this subchapter. This refusal, suspension or cancellation is considered rulemaking as that term is defined in the Maine Administrative Procedure Act, Title 5, chapter 375 and notice and opportunity for a hearing must be provided in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375. The application must include the following information: [2005, c. 12, Pt. EEE, §1 (AMD).]

1. Weight. The net weight;

2. Brand and grade. The brand and grade;

3. Analysis. The guaranteed analysis;

4. Registrant's name and address. The name and address of the registrant; and

[ 2001, c. 670, §2 (AMD) .]

5. Additional information. Additional information as required in rules adopted by the department.

[ 2001, c. 670, §3 (NEW) .]

The fees so collected by the commissioner shall be deposited in the General Fund. [1979, c. 672, Pt. A, §23 (RPR).]

A distributor shall not be required to register any brand and grade of commercial fertilizer which is already registered under this subchapter by another person.

The plant nutrient content of each and every brand and grade of commercial fertilizer must remain uniform for the period of registration.

SECTION HISTORY

1977, c. 694, §§73,74 (AMD). 1979, c. 672, §§A22,23 (AMD). 1989, c. 888, §2 (AMD). 1997, c. 454, §2 (AMD). 2001, c. 670, §§1-3 (AMD). 2005, c. 12, §EEE1 (AMD).



7 §743-A. Tonnage report

1. Registrants required to report. On or before September 1st of each year, a registrant shall file with the commissioner, on a form prescribed by the commissioner, the number of tons of each brand and grade of commercial fertilizer sold by the registrant in the State during the 12 months preceding July 1st of that year. A fee of $1 per ton sold during the 12 months preceding July 1st of that year must accompany the form.

[ 2011, c. 607, §1 (AMD) .]

2. Fees; nonlapsing fund. The commissioner shall deposit all fees collected under this section in a dedicated, nonlapsing account established under section 765, subsection 2 for the purpose of administering and enforcing this subchapter and subchapter 5-A.

[ 2009, c. 393, §3 (NEW) .]

3. Commissioner's report. The commissioner may publish and distribute annually, to each registrant and other interested persons, a report showing the total tons of commercial fertilizer and the total tons by grade sold in the State.

[ 2009, c. 393, §3 (NEW) .]

SECTION HISTORY

2009, c. 393, §3 (NEW). 2011, c. 607, §1 (AMD).



7 §743-B. Exemption for biosolids

Sections 743 and 743-A do not apply to packaged biosolids or unpackaged biosolids that are derived primarily from residuals regulated by Title 38, chapter 13 and by rules adopted by the Department of Environmental Protection governing solid waste management matters concerning composting facilities and the agronomic utilization of residuals when those biosolids include a legible and conspicuous disclaimer on their marketing materials and labeling specifically stating: "This product is not a commercial fertilizer, and any nutrient claims are not a guaranteed analysis." If a fertilizer material percentage statement appears on a label or accompanying delivery documentation, except for those products for which delivery documentation is required by Department of Environmental Protection rule, that product must be registered as a fertilizer. [2013, c. 204, §5 (NEW).]

SECTION HISTORY

2013, c. 204, §5 (NEW).



7 §744. Labeling

Any commercial fertilizer distributed in this State in containers must have placed on or affixed to the container a label setting forth in clearly legible form the information required by section 743, subsections 1 to 5. [2007, c. 147, §3 (AMD).]

If distributed in bulk, a written or printed statement of the information required by section 743, subsections 1 to 5, must accompany delivery and be supplied to the purchaser at time of delivery. [2007, c. 147, §3 (AMD).]

SECTION HISTORY

2007, c. 147, §3 (AMD).



7 §745. Inspection, sampling and analysis

The commissioner shall inspect and sample for analysis in accordance with section 490 commercial fertilizers distributed within this State to the extent the commissioner considers necessary to determine compliance with this subchapter. The commissioner is authorized to enter upon any public or private premises during regular business hours in order to have access to commercial fertilizers, subject to this subchapter and the rules adopted pursuant to section 748. [2007, c. 147, §4 (AMD).]

The methods of sampling, sample preparation and analysis are those adopted from sources such as AOAC International. The commissioner, in determining for administrative purposes whether a commercial fertilizer is deficient in any component, is guided solely by the official sample as defined and obtained and analyzed as provided for in this section. [2007, c. 147, §4 (AMD).]

When the inspection and analysis of an official sample indicate a commercial fertilizer has been adulterated or misbranded, the commissioner shall forward the results of the analysis to the distributor or manufacturer. Upon request within 30 days, the commissioner shall furnish to the registrant a portion of the sample concerned. [2005, c. 512, §42 (AMD).]

SECTION HISTORY

2005, c. 512, §42 (AMD). 2007, c. 147, §4 (AMD).



7 §746. Misbranding

No person shall distribute misbranded fertilizer. A commercial fertilizer shall be deemed to be misbranded:

1. False or misleading statements. If false or misleading statements concerning its agricultural value are made on the container or in any advertising matter accompanying or associated with the commercial fertilizer;

2. Distributed under another name. If it is distributed under the name of another fertilizer;

3. Container not labeled as required. If its container is not labeled as required in section 744 and in regulations prescribed under this subchapter;

4. Information required placed conspicuously. If any word, statement or other information required by or under authority of this subchapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs or devices in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

5. Not registered and fee not paid. If it is a grade of commercial fertilizer which is not registered with the commissioner and the prescribed fee paid in accordance with this subchapter.



7 §747. Adulteration

No person shall distribute an adulterated commercial fertilizer. A commercial fertilizer shall be deemed to be adulterated:

1. Quality, etc. not in conformity. If its weight, composition, quality, strength or purity do not conform in each particular to the claims made upon the affixed guaranty;

2. Deleterious materials. If it contains any material in sufficient amount to be deleterious to growing plants or any deleterious or harmful substances in sufficient amount to render it injurious to beneficial plant life, animals, humans, aquatic life, soil or water; or

[ 2001, c. 670, §4 (AMD) .]

3. Other materials. If it is found to contain any pulverized leather, hair, ground hoofs, horns, wool waste, peat, garbage tankage or any nitrogenous ingredients derived from any inert material, unless the same has been so treated as to be available as plant food as determined by the methods adopted by AOAC International, without an explicit printed statement of fact, conspicuously affixed to the package of the fertilizer and accompanying and going with every lot or package of the same, in which fertilizer materials named in this subsection aid in making up the required or guaranteed analysis.

[ 2007, c. 147, §5 (AMD) .]

SECTION HISTORY

2001, c. 670, §4 (AMD). 2007, c. 147, §5 (AMD).



7 §748. Regulations, standards and definitions

The commissioner is charged with the enforcement of this subchapter, and is empowered to promulgate and adopt, in a manner consistent with the Maine Administrative Procedure Act, such reasonable rules and regulations as may be necessary to carry into effect the full intent and meaning of this subchapter. The commissioner is empowered to adopt regulations establishing definitions and standards for commercial fertilizer ingredients and such other regulations as may be necessary for the enforcement of any provisions of this subchapter. [1977, c. 694, §75 (AMD).]

1. "Withdrawal from sale" orders. When the commissioner has reasonable cause to believe a commercial fertilizer is being distributed in violation of any of the provisions of this subchapter, or of any of the prescribed regulations under this subchapter, he may issue and enforce a written or printed "withdrawal from sale" order warning the distributor not to dispose of the fertilizer in any manner until written permission is given by the commissioner or the court. The commissioner shall release the commercial fertilizer so withdrawn when the provisions and regulations have been complied with and all costs and expenses incurred in the withdrawal have been paid. The issuance of such an order shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act. If compliance is not obtained within 30 days, the commissioner may begin proceedings for condemnation.

[ 1977, c. 694, §76 (AMD) .]

2. Condemnation and confiscation. Any lot of commercial fertilizer, not in compliance with this subchapter, shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the area in which said commercial fertilizer is located. In the event the court finds the said commercial fertilizer to be in violation of this subchapter, and orders the condemnation of said commercial fertilizer, it shall be disposed of in any manner consistent with the quality of the commercial fertilizer and the laws of the State. In no instance shall the disposition of said commercial fertilizer be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial fertilizer or for permission to process or relabel said commercial fertilizer to bring it into compliance with this subchapter.

3. Establishment of allowances. The commissioner shall establish by rule allowances for deviations from the guaranteed analysis for plant nutrients and from the overall index value of a fertilizer. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 147, §6 (NEW) .]

SECTION HISTORY

1977, c. 694, §§75,76 (AMD). 2007, c. 147, §6 (AMD).



7 §749. Enforcement

This subchapter shall be administered by the commissioner. [1979, c. 541, Pt. A, §55 (AMD).]

SECTION HISTORY

1979, c. 541, §A55 (AMD).



7 §750. Violations

1. Violation. A person, firm or corporation may not violate this subchapter or a rule adopted pursuant to this subchapter.

[ 2003, c. 452, Pt. B, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not more than $500 may be adjudged. [2007, c. 147, §7 (AMD).]

B. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2007, c. 147, §7 (AMD).]

[ 2007, c. 147, §7 (AMD) .]

3. Application. This subchapter may not be construed as requiring the commissioner or the commissioner's agent to report for suit or for the institution of seizure proceedings as a result of minor violations of this subchapter when the commissioner believes that the public interest will be best served by a suitable notice of warning in writing.

[ 2003, c. 452, Pt. B, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 696, §72 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B11 (RPR). 2007, c. 147, §7 (AMD).



7 §751. Assessments for deficiencies

In addition to any fine adjudged under section 750, an assessment for deficiencies in a fertilizer must be made in accordance with this section. For the purposes of this section, a deficiency occurs when an investigational analysis determines that the allowances established in rules adopted under section 748, subsection 3 have been exceeded. [2007, c. 147, §8 (NEW).]

1. Primary plant nutrients; overall index. An assessment of 2 times the commercial value of the deficiency or deficiencies as determined under subsection 3 must be made if:

A. The analysis determines that a fertilizer is deficient in one or more of its guaranteed primary plant nutrients; or [2007, c. 147, §8 (NEW).]

B. The analysis determines that the overall index value is deficient. [2007, c. 147, §8 (NEW).]

When a fertilizer is subject to an assessment under both paragraphs A and B, the larger assessment applies.

[ 2007, c. 147, §8 (NEW) .]

2. Other deficiencies. When a fertilizer is labeled to guarantee or a bulk fertilizer is accompanied by a statement guaranteeing that the fertilizer contains recognized plant nutrients other than nitrogen, available phosphate or soluble potash, the commissioner may evaluate the fertilizer and prescribe an assessment for deficiencies in any of the claimed nutrients based on commercial values determined under subsection 3.

[ 2007, c. 147, §8 (NEW) .]

3. Determination of commercial value. For the purpose of determining the commercial value of fertilizer, the commissioner shall use the amount originally invoiced to the consumer per unit of nitrogen, available phosphate, soluble potash or other nutrients that the registrant is required to or may guarantee. The values derived from the invoice must be used in determining the assessment.

[ 2007, c. 147, §8 (NEW) .]

4. Payment to consumer; commissioner. Assessments made under subsections 1 and 2 must be paid by the registrant to the consumer of the lot of fertilizer represented by the sample analyzed. The commissioner shall send notification of the amount of the assessment with the results of the analysis sent in accordance with section 745. Assessments must be made within 30 days of the date of the notification. If the consumer cannot be located, the registrant shall submit the assessment to the commissioner for deposit in the commercial fertilizer account under subsection 5.

[ 2007, c. 147, §8 (NEW) .]

5. Commercial fertilizer account. The commissioner shall deposit all assessments submitted to the commissioner in accordance with subsection 4 in a dedicated account established within the department. The account is a nonlapsing interest-bearing account. Funds from the account may only be used to pay costs of sampling and analyzing fertilizer.

[ 2007, c. 147, §8 (NEW) .]

SECTION HISTORY

2007, c. 147, §8 (NEW).






Subchapter 5-A: AGRICULTURAL LIMING MATERIALS

7 §761. Title

This subchapter shall be known and may be cited as the "Maine Agricultural Liming Materials Act." [1987, c. 425, §§ 1, 3 (NEW).]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW).



7 §762. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 425, §§ 1, 3 (NEW).]

1. Agricultural liming materials. "Agricultural liming material" means a product whose calcium and magnesium compounds are capable of neutralizing soil acidity.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

2. Brand. "Brand" means the term, designation, trademark, product name or other specific designation under which an individual agricultural liming material is offered for sale.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

3. Bulk. "Bulk" means a nonpackaged form.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

4. Burnt lime. "Burnt lime" means a material made from limestone which consists essentially of calcium oxide or a combination of calcium oxide with magnesium oxide.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

5. Calcium carbonate equivalent. "Calcium carbonate equivalent" means the acid neutralizing capacity of an agricultural liming material expressed as a weight percentage of calcium carbonate.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

6. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ RR 2009, c. 2, §6 (COR); 2011, c. 657, Pt. W, §6 (REV) .]

7. Distribute; distributor. "Distribute" means to offer for sale, sell, barter or otherwise supply agricultural liming materials. The term "distributor" means any person who is engaged in the business of distributing agricultural liming materials.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

8. Fineness. "Fineness" means the percentage by weight of the material which will pass federal standard sieves of specified sizes. In promulgating rules relating to fineness, the commissioner shall be guided by recommendations established by the American Society for Testing Materials.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

9. High magnesium. "High magnesium" means lime designated as high-mag or dolomitic which must contain at least 5% magnesium.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

10. Hydrated lime. "Hydrated lime" means a material, made from burnt lime, which consists essentially of calcium hydroxide or a combination of calcium hydroxide with magnesium oxide and magnesium hydroxide.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

11. Industrial by-product. "Industrial by-product" means any industrial waste or by-product containing calcium or calcium and magnesium in forms that will neutralize soil acidity.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

12. Label. "Label" means any written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

13. Limestone. "Limestone" means a material capable of neutralizing soil acidity, consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

14. Marl. "Marl" means a granular or loosely consolidated loam composed largely of clays, sea shell fragments and carbonates of calcium and magnesium.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

15. Percent or percentage. "Percent" or "percentage" means by weight.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

16. Person. "Person" means individual, partnership, association, firm or corporation.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

17. Ton. "Ton" means a net weight of 2,000 pounds avoirdupois or metric weight, if and when appropriate and in accordance with rules.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

18. Weight. "Weight" means the weight of undried material as offered for sale.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW). RR 2009, c. 2, §6 (COR). 2011, c. 657, Pt. W, §6 (REV).



7 §763. Labeling

1. Contents of label. Agricultural liming materials distributed in the State shall have affixed to each package in a conspicuous manner on the outside of the package, a plainly printed, stamped or otherwise marked label, tag or statement or, in the case of bulk sales, a delivery slip setting forth at least the following information:

A. The name and principal office address of the manufacturer or distributor; [1987, c. 425, §§1, 3 (NEW).]

B. The brand or trade name of the material; [1987, c. 425, §§1, 3 (NEW).]

C. The identification of the type of agricultural liming material according to section 762; [1987, c. 425, §§1, 3 (NEW).]

D. The net weight of the agricultural liming material; [1987, c. 425, §§1, 3 (NEW).]

E. A statement expressing minimum total neutralizing value stated as calcium carbonate equivalence and the minimum calcium carbonate equivalence derived from magnesium sources; and [1987, c. 425, §§1, 3 (NEW).]

F. The minimum percent of the agricultural liming material by weight passing through federal standard sieves as prescribed by rules adopted by the commissioner. [1987, c. 425, §§1, 3 (NEW).]

[ 1987, c. 425, §§1, 3 (NEW) .]

2. False or misleading information prohibited. No information or statement may appear on any package, label, delivery slip or advertising matter which is false or misleading relative to the quality, analysis, type or composition of the agricultural liming material.

[ 1987, c. 425, §§1, 3 (NEW) .]

3. Adulterated material. In the case of any material which has been adulterated subsequent to packaging, labeling or loading and before delivery to the consumer, a plainly marked notice to that effect shall be affixed by the vendor to the package or delivery slip to identify the kind and degree of the adulteration.

[ 1987, c. 425, §§1, 3 (NEW) .]

4. Posting of statement. At every site from which agricultural liming materials are delivered in bulk and at every place where consumer orders for bulk deliveries are placed, there shall be conspicuously posted a copy of the label required by this section for each brand and type of agricultural liming material sold in bulk.

[ 1987, c. 425, §§1, 3 (NEW) .]

5. Rule concerning calcium and magnesium content. When the commissioner finds, after a public hearing held in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, that the requirement for expressing the calcium and magnesium in elemental form will not impose an economic hardship on distributors and users of agricultural liming materials by reason of conflicting labeling requirements among the states, he may require that the minimum percentage of calcium carbonate and magnesium carbonate be expressed in the following form:

Total calcium (Ca) .................... percent

Total magnesium (Mg)................... percent

The effective date of the rule shall be not less than 6 months following the issuance of the rule and, for a period of 2 years following the effective date of the rule, the equivalent of calcium and magnesium may also be shown in the form of calcium carbonate and magnesium carbonate.

[ 1987, c. 425, §§1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1, 3 (NEW).



7 §764. Prohibited acts

No person may sell or offer for sale any agricultural liming material in this State unless it complies with this subchapter and rules adopted under this subchapter. No person may sell or offer for sale any agricultural liming material in this State containing materials that are or will be deleterious to plant or animal life, when the agricultural liming material is applied at rates recommended by a soils testing laboratory. [1987, c. 425, §§ 1, 3 (NEW).]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW).



7 §764-A. Exemption for industrial by-products

Section 764 does not apply to unpackaged industrial by-products derived primarily from residuals regulated by Title 38, chapter 13 and by rules adopted by the Department of Environmental Protection governing solid waste management matters concerning composting facilities and the agronomic utilization of residuals when those industrial by-products include a legible and conspicuous disclaimer on their marketing materials and labeling specifically stating: "This product is an industrial by-product, and any claims of neutralizing value and fineness are not guarantees." [2013, c. 204, §6 (NEW).]

Industrial by-products exempted under this section need not comply with sections 765 and 766. [2013, c. 204, §6 (NEW).]

SECTION HISTORY

2013, c. 204, §6 (NEW).



7 §765. Registration

1. Registration required; fee. Each separately identified agricultural liming product shall be registered before being offered for sale, sold or distributed in the State. The application for registration shall be submitted to the commissioner on forms furnished or approved by the commissioner and shall be accompanied by a fee of $50. Upon approval by the commissioner, a copy of the registration shall be furnished to the applicant. All registrations expire on December 31st of each year.

[ 1987, c. 425, §§1, 3 (NEW) .]

2. Fees; nonlapsing fund. The commissioner shall collect all fees under this subchapter and section 743-A and deposit them with the Treasurer of State in a separate account to be used for carrying out this subchapter and subchapter 5, including the cost of inspection, sampling and analysis of commercial fertilizers and agricultural liming materials. These funds do not lapse, but remain in a carry-over account.

[ 2009, c. 393, §4 (AMD) .]

3. Registration not required if already registered. A distributor shall not be required to register any brand of agricultural liming material which is already registered under this subchapter by another person, provided that the label does not differ in any respect.

[ 1987, c. 425, §§1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW). 2009, c. 393, §4 (AMD).



7 §766. Report of tonnage

1. By registrants. On or before September 1st in each year each registrant shall file with the commissioner, on forms prescribed by the commissioner, the number of tons of each agricultural liming material sold during the 12 months preceding July 1st of that year. A fee of $1 per ton sold during the 12 months preceding July 1st of that year must accompany the form.

[ 2011, c. 607, §2 (AMD) .]

2. Commissioner's report. The commissioner may publish and distribute annually, to each agricultural liming material registrant and other interested persons, a composite report showing the tons of agricultural liming material sold in the State.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW). 2009, c. 393, §5 (AMD). 2011, c. 607, §2 (AMD).



7 §767. Inspection; sampling; analysis

1. Commissioner shall inspect, analyze, test. The commissioner, or his authorized agent, shall sample, inspect, analyze and test the agricultural liming materials distributed within this State to determine whether the agricultural liming materials are in compliance with this subchapter. The commissioner, individually or through his agent, may enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming materials subject to this subchapter and rules adopted under this subchapter and to the records relating to their distribution.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

2. Methods of analysis and sampling. The methods of analysis and sampling shall be those approved by the commissioner and shall be guided by the Association of Official Analytical Chemists procedures.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

3. Adulterated or misbranded materials. When the inspection and analysis of an official sample indicate an agricultural liming material has been adulterated or misbranded, the results of analysis shall be forwarded by the commissioner to the registrant and to the distributor of the sample. If the registrant or distributor, within 30 days of notification, requests a portion of the test sample then the commissioner shall furnish, within 30 days of this request, a portion of the sample to the registrant or distributor who made the request.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW).



7 §768. Stop sale orders

1. Issuance of order. The commissioner may issue a written "stop sale, use or removal" order to the owner or custodian of any lot of agricultural liming materials when the commissioner determines that a violation of this subchapter has taken place. The order must include a notice that the owner or custodian may request a review of the determination of the commissioner at a hearing by filing a written request with the commissioner.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

2. Hearing. Within 10 days of receipt of a request for a hearing under subsection 1, the commissioner shall hold a hearing in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. Upon the hearing, the commissioner shall either rescind the order or, for good cause shown, continue the order.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

3. Release of materials. When the requirements of this subchapter have been met and all costs and expenses incurred in connection with the withdrawal have been paid, the commissioner shall release the agricultural liming materials held under this section by terminating the "stop sale, use or removal" order and issuing a release order. The issuance of the release order shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1987, c. 425, §§ 1, 3 (NEW) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW).



7 §769. Fines for violations

1. Violation. A person, firm or corporation may not violate this subchapter or a rule adopted pursuant to this subchapter.

[ 2003, c. 452, Pt. B, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. B, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. B, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Application. This subchapter may not be construed as requiring the commissioner or the commissioner's agent to bring suit or institute seizure proceedings as a result of minor violations of this subchapter when the commissioner believes that the public interest will be best served by a suitable notice of warning in writing.

[ 2003, c. 452, Pt. B, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B12 (RPR).



7 §770. Rules for administration

The commissioner after reasonable notice and hearing may promulgate and enforce rules for the administration of this subchapter, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, and grant exemptions from specific requirements of this subchapter as, from time to time, may be required. [1987, c. 425, §§ 1, 3 (NEW).]

SECTION HISTORY

1987, c. 425, §§1,3 (NEW).






Subchapter 5-B: MAINE PLANT AND SOIL AMENDMENT ACT

7 §775. Title

This Act shall be known as the "Maine Plant and Soil Amendment Act." [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §776. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms shall have the following meanings. [1979, c. 491, §1 (NEW).]

1. Brand name. "Brand name" means the term, designation, trademark, product name or other specific designation under which individual plant or soil amendments are distributed.

[ 1979, c. 491, §1 (NEW) .]

2. Bulk. "Bulk" means in nonpackaged form.

[ 1979, c. 491, §1 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

4. Distribute. "Distribute" means to import, consign, manufacture, produce, compound, mix or blend plant or soil amendments, or offer for sale, sell, barter or otherwise supply plant or soil amendments in this State.

[ 1979, c. 491, §1 (NEW) .]

5. Distributor. "Distributor" means any person who distributes.

[ 1979, c. 491, §1 (NEW) .]

6. Ingredient form. "Ingredient form" means the chemical compound such as salt, chelate, oxide, acid, etc., of an ingredient or the physical form of an ingredient.

[ 1979, c. 491, §1 (NEW) .]

7. Investigational allowance. "Investigational allowance" means an allowance for variations inherent in the taking, preparation, analysis or testing of an official sample of a plant or soil amendment.

[ 1979, c. 491, §1 (NEW) .]

8. Label. "Label" means any written, printed or graphic matter upon the immediate container or accompanying a plant or soil amendment.

[ 1979, c. 491, §1 (NEW) .]

9. Labeling. "Labeling" means any written, printed or graphic matter, upon or accompanying any plant or soil amendment, or advertisements, brochures, posters or television or radio announcements used in promoting the sale of the plant or soil amendment.

[ 1979, c. 491, §1 (NEW) .]

10. Net weight. "Net weight" means the weight of amending ingredients plus other ingredients as offered for sale, exclusive of the weight of any package or container.

[ 1979, c. 491, §1 (NEW) .]

11. Official sample. "Official sample" means any sample of plant or soil amendment taken by the commissioner and designated as "official" by the commissioner.

[ 1979, c. 491, §1 (NEW) .]

12. Other ingredients. "Other ingredients" means any ingredients present in plant or soil amendments which are not plant-amending ingredients or soil-amending ingredients, respectively.

[ 1979, c. 491, §1 (NEW) .]

13. Percent or percentage. "Percent" or "percentage" means percent or percentage by weight.

[ 1979, c. 491, §1 (NEW) .]

14. Person. "Person" means individual, partnership, association, firm or corporation, municipality or quasi-municipal entity.

[ 1985, c. 10, (AMD) .]

15. Plant-amending ingredients. "Plant-amending ingredients" means any substance applied to plants or seeds which is intended to improve germination, growth, yield, product quality, reproduction, flavor or other desirable characteristics of plants, except commercial fertilizers, soil amendments, agricultural liming materials, animal and vegetable manures, pesticides, plant regulators and other like materials, which may be exempted by rule.

[ 1979, c. 491, §1 (NEW) .]

16. Plant amendment. "Plant amendment" means any product distributed consisting of a plant-amending ingredient and other ingredients.

[ 1979, c. 491, §1 (NEW) .]

17. Registrant. "Registrant" means the person who registers plant or soil amendments under the provisions of this subchapter.

[ 1979, c. 491, §1 (NEW) .]

18. Soil-amending ingredient. "Soil-amending ingredient" means any substance which is intended to improve the chemical, biological or physical characteristics of the soil, except commercial fertilizers, plant-amending ingredients, agricultural liming materials, unmanipulated animal and vegetable manures, pesticides and other like material, exempted by rule.

[ 1979, c. 491, §1 (NEW) .]

19. Soil amendment. "Soil amendment" means any product distributed consisting of a soil-amending ingredient and other ingredients.

[ 1979, c. 491, §1 (NEW) .]

20. Ton. "Ton" means a net weight of 2,000 pounds avoirdupois.

[ 1979, c. 491, §1 (NEW) .]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW). 1979, c. 731, §19 (AMD). 1985, c. 10, (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §777. Labeling

The following information shall appear on the face or display side of the container of any plant amendment or soil amendment offered for sale. It shall be in a readable and conspicuous form and shall be considered the label. If distributed in bulk, a written or printed statement of the required information shall accompany delivery and be supplied to the purchaser at time of delivery: [1979, c. 491, §1 (NEW).]

1. Net weight. Net weight;

[ 1979, c. 491, §1 (NEW) .]

2. Brand name. Brand name;

[ 1979, c. 491, §1 (NEW) .]

3. Guaranteed analysis. The name of each amending ingredient and the amount of each expressed in terms commonly applied to the ingredients, and the total percent of other ingredients;

[ 1979, c. 491, §1 (NEW) .]

4. Purpose of product. Purpose of product;

[ 1979, c. 491, §1 (NEW) .]

5. Direction for application. Direction for application; and

[ 1979, c. 491, §1 (NEW) .]

6. Name and address of the registrant. Name and address of the registrant.

[ 1979, c. 491, §1 (NEW) .]

No information shall appear on any package, label, delivery slip or advertising matter which is false or misleading. [1979, c. 491, §1 (NEW).]

The commissioner may require proof of claims made for any plant or soil amendment. If no claims are made he may request statements of usefulness and value of the plant or soil amendment. For verification of claims or statements the commissioner may rely on experimental data, evaluations or advice supplied from such sources as the Director of the Maine Agricultural Experiment Station. The verification shall be related to Maine conditions for which the product is intended. [1979, c. 491, §1 (NEW).]

The commissioner may allow labeling by volume rather than weight in packaging of plant or soil amendments. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §778. Registration

Each separately identified plant or soil amendment product shall be registered by the distributor before being distributed in this State. The application for registration shall be submitted to the commissioner on the form approved by him and shall be accompanied by a fee of $25 per product. Upon approval by the commissioner a copy of the approved registration shall be furnished to the applicant. All registrations shall expire on December 31st of each year. A registrant shall submit to the commissioner a copy of labels and advertising literature with the registration request for each soil amendment. [1979, c. 491, §1 (NEW).]

A distributor shall not be required to register any brand of plant or soil amendment which is already registered under this subchapter by another person, providing the label and advertising literature do not differ in any respect. [1979, c. 491, §1 (NEW).]

Any material intended for use in promoting any plant or soil amendment which is developed subsequent to application for acquisition shall be submitted to the commission for approval prior to use. The material shall not be so used without the approval of the commissioner. [1979, c. 491, §1 (NEW).]

The commissioner may by rule set the minimum percentage of a plant or soil-amending ingredient that shall be present before a plant or soil amendment can be registered. [1979, c. 491, §1 (NEW).]

The fees shall be deposited with the Treasurer of State and are appropriated for carrying out this subchapter. These funds shall not lapse. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §779. Tonnage reporting

Every person who distributes a plant or soil amendment shall file with the commissioner on or before September 1st in each year, on forms supplied by him, the number of tons of each plant or soil amendment sold in the State during the 12 months preceding July 1st of the current year. [1979, c. 491, §1 (NEW).]

When more than one distributor is involved in the distribution of a plant or soil amendment product, the last registrant who distributes to a nonregistrant is responsible for reporting the tonnage. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §780. Inspection; sampling; analysis; testing

The commissioner shall sample, inspect, analyze and test plant and soil amendment distributed within the State as he may deem necessary to determine whether the plant or soil amendments are in compliance with this subchapter. The commissioner may enter upon any public or private premises or carriers during regular business hours in order to have access to plant or soil amendments subject to this subchapter and to the records relating to their distribution. [1979, c. 491, §1 (NEW).]

The methods of analysis, testing and sampling shall be those adopted by the commissioner from sources such as the Association of Official Analytical Chemists, or other sources acceptable to the commissioner. [1979, c. 491, §1 (NEW).]

The results of official analyses or tests shall be distributed by the commissioner as provided by rule. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §781. Disposition of misbranded or adulterated amendments

If the analyses or tests show that any plant or soil amendments are misbranded or adulterated, disposition of the amendment shall be in accordance with rules. [1979, c. 491, §1 (NEW).]

The commissioner may adopt rules establishing tolerable deficiencies for guaranteed analyses. He may also establish a schedule of assessments for exceeding the tolerable deficiencies. The assessments shall be against the registrant of a soil or plant amendment. The assessments shall bear a reasonable relationship to the commercial value of the deficiency. [1979, c. 491, §1 (NEW).]

Nothing contained in this section shall prevent any person from appealing to a court of competent jurisdiction for a judgment as to the justification of the assessments imposed. [1979, c. 491, §1 (NEW).]

The assessments shall in no manner be construed as limiting the consumer's right to bring a civil action in damage against the registrant paying the assessment. [1979, c. 491, §1 (NEW).]

For the purpose of determining commercial values to be applied under this section, the commissioner shall determine from the registrant's sales invoice the values charged for the plant or soil amending ingredients. If no invoice is available or if the invoice fails to provide sufficient information, the commissioner may use other methods to determine values. The values so determined shall be used in determining and levying assessments. [1979, c. 491, §1 (NEW).]

The assessment shall in no manner be construed as limiting the department's right to bring a civil action for a penalty against the registrant. [1979, c. 491, §1 (NEW).]

The assessments and penalties received shall be deposited with the Treasurer of State and are appropriated for carrying out this subchapter. These funds shall not lapse. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §782. Misbranding

No person shall distribute a misbranded plant or soil amendment. A plant or soil amendment shall be deemed to be misbranded if: [1979, c. 491, §1 (NEW).]

1. False labeling. Its labeling is false or misleading in any particular;

[ 1979, c. 491, §1 (NEW) .]

2. Not labeled. If it is not labeled as required in this subchapter; or

[ 1979, c. 491, §1 (NEW) .]

3. Nonconformance. If it does not conform to ingredient form or investigational allowances in the rules adopted by the commissioner.

[ 1979, c. 491, §1 (NEW) .]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §783. Stop sale

The commissioner may issue and enforce a written order to the owner or custodian of any plant or soil amendment to stop sale, use or removal, when the commissioner finds the plant or soil amendment is being offered for sale in violation of any of the provisions of this subchapter, until the subchapter has been complied with and the soil amendment is released in writing by the commissioner, or the violation has been otherwise legally disposed of. The issuance of the order shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act, Title 5, chapter 375. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §784. Forfeiture for violations

Any person who violates any provision of this subchapter commits a civil violation for which a forfeiture of not less than $200 shall be adjudged. Nothing in this subchapter shall be construed as requiring the commissioner to sue or to issue an order as a result of minor violations of this subchapter, when he believes that the public interest will best be served by a suitable written warning. In such a case the commissioner shall issue a written warning. [1979, c. 491, §1 (NEW).]

The commissioner may apply for a temporary or permanent injunction restraining any person from violating or continuing to violate this subchapter, notwithstanding the existence of other remedies at law. The injunction shall be issued without bond being required of the State. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §785. Rules and regulations

The commissioner is authorized pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, to adopt and enforce such rules as may be necessary for this subchapter. [1979, c. 491, §1 (NEW).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §786. Adulteration

No person shall distribute an adulterated plant or soil amendment. A plant or soil amendment shall be deemed to be adulterated if: [1979, c. 491, §1 (NEW).]

1. Deleterious or harmful agent. It contains any deleterious or harmful agent in sufficient amount to render it injurious to beneficial plant, animal or aquatic life when applied in accordance with directions for use on the label, or if adequate warning statements and directions for use, which may be necessary to protect plant, animal or aquatic life, are not shown upon the label;

[ 1979, c. 491, §1 (NEW) .]

2. Inferior composition. If its composition falls below or differs from that which it is purported to possess by its labeling; or

[ 1979, c. 491, §1 (NEW) .]

3. Unwanted crop or weed seed. If it contains unwanted crop or weed seed or primary noxious or secondary noxious weed seed.

[ 1979, c. 491, §1 (NEW) .]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW).



7 §787. Cancellation or refusal of registration

Consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, the commissioner may refuse registration of any brand of plant or soil amendment if he finds the brand of plant or soil amendment violates this subchapter, and may investigate whether the registration of any plant or soil amendment should be cancelled, in which case he may apply to the District Court for cancellation. [1979, c. 491, §1 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1979, c. 491, §§1,2 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).






Subchapter 6: FLOUR, BREAD AND ROLLS

7 §791. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A20 (RP).



7 §792. Reinforcement of flour (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A20 (RP).



7 §793. Vitamins and minerals in bread and rolls (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A20 (RP).



7 §794. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §§77-79 (AMD). 1979, c. 672, §A20 (RP).



7 §795. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §73 (RPR). 1979, c. 672, §A20 (RP).






Subchapter 7: FROZEN DAIRY PRODUCTS

7 §831. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A20 (RP).



7 §832. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 188, (AMD). 1979, c. 541, §A56 (AMD). 1979, c. 672, §A20 (RP).



7 §833. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §§80-81 (AMD). 1979, c. 672, §A20 (RP).



7 §834. License applications (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §82 (AMD). 1979, c. 672, §A20 (RP).



7 §835. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §83 (AMD). 1979, c. 672, §A20 (RP).



7 §836. Disposition of fees and forfeitures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §74 (RPR). 1979, c. 672, §A20 (RP).



7 §837. Revocation or suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §§84-86 (AMD). 1979, c. 127, §44 (AMD). 1979, c. 672, §A20 (RP).



7 §838. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A20 (RP).



7 §839. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §75 (RPR). 1979, c. 672, §A20 (RP).






Subchapter 8: HAY

7 §871. Marking of hay (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 251, §1 (RP).






Subchapter 8-A: MEATS

7 §881. Labeling of imported meats (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 405, (NEW). 1967, c. 124, (RP).






Subchapter 8-B: MAPLE PRODUCTS

7 §891. Exposed for sale

Maple products packed in any type or kind of container, and found in any place in the State of Maine, whether that place shall be a warehouse, packing house or any place where maple products are stored, shall be deemed to be exposed for sale under sections 891 to 898. [1967, c. 104, (NEW).]

SECTION HISTORY

1967, c. 104, (NEW).



7 §892. Official standards (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 104, (NEW). 1977, c. 694, §87 (AMD). 1991, c. 326, §1 (RP).



7 §892-A. Official grade standards for maple syrup

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Brix" means the scale used to measure the specific gravity of maple syrup. [1991, c. 326, §2 (NEW).]

B. "Damage" means any defect that affects the color, appearance, flavor, aroma, edibility or shipping quality of maple syrup. [1991, c. 326, §2 (NEW).]

C. "Light transmission" means the ability of maple syrup to transmit light as determined optically by means of a spectrophotometer. [1991, c. 326, §2 (NEW).]

D. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 117, §3) "Maple syrup," which may also be spelled "maple sirop" or "maple sirup," means the liquid derived by concentration and heat treatment of the sap of maple trees, (Acer) or by the solution in water of maple sugar or maple concentrate made from such sap. The solids content of maple syrup may not be less than 66% by weight or more than 69% by weight, as measured in Brix units at a temperature of 68 degrees Fahrenheit. [2007, c. 24, §1 (AMD).]

D. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 117, §3) "Maple syrup," which may also be spelled "maple sirop" or "maple sirup," means the liquid derived by concentration and heat treatment of the sap of maple trees, (Acer) or by the solution in water of maple sugar or maple concentrate made from such sap. The solids content of maple syrup may not be less than 66% by weight or more than 68.9% by weight, as measured in Brix units at a temperature of 68 degrees Fahrenheit. [2013, c. 117, §1 (AMD); 2013, c. 117, §3 (AFF).]

E. The symbol "%Tc" means the percentage of light transmission through maple syrup, measurable by a spectrophotometer using matched square optical cells having a 10-millimeter light path at a wavelength of 560 nanometers, the color values being expressed in percent of light transmission as compared to A.R. Glycerol fixed at 100% transmission. [1991, c. 326, §2 (NEW).]

[ 2007, c. 24, §1 (AMD); 2013, c. 117, §1 (AMD); 2013, c. 117, §3 (AFF) .]

2. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 117, §3) Maple syrup grades. The following grades are established as the official maple syrup grade standards for the State.

A. "Grade A Light Amber" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color no darker than the federal Department of Agriculture's visual color standard light amber or has a color for light transmittance not less than 75.0%Tc; has a delicately sweet, original maple flavor; and has a density of at least the equivalent of 66.0° Brix at 60° Fahrenheit Modulus 145. Grade A Light Amber maple syrup must be free of sugar crystals and may not be damaged in any way. [1991, c. 326, §2 (NEW).]

B. "Grade A Medium Amber" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color no darker than the federal Department of Agriculture's visual color standard medium amber or has a color for light transmittance between the range of 74.9%Tc to 60.5%Tc; and may have a flavor that is more pronounced than that of Grade A Light Amber, but that is not strong or unpleasant. Grade A Medium Amber must meet the density requirement of Grade A Light Amber. Grade A Medium Amber maple syrup must be free of sugar crystals and may not be damaged in any way. [1991, c. 326, §2 (NEW).]

C. "Grade A Dark Amber" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color no darker than the federal Department of Agriculture's visual color standard dark amber or has a color for light transmittance between the range of 60.4%Tc to 44.0%Tc; and may have a flavor that is stronger than that of Grade A Medium Amber, but that is not sharp, bitter, buddy or off-flavor. Grade A Dark Amber must meet the density requirement of Grade A Light Amber. Grade A Dark Amber maple syrup must be free of sugar crystals and may not be damaged in any way. [1991, c. 326, §2 (NEW).]

D. "Grade A Extra Dark Amber" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color for light transmittance between the range of 43.9%Tc to 27.0%Tc; and may have a flavor stronger than Grade A Dark Amber. Grade A Extra Dark Amber must meet the density requirements of Grade A Light Amber. Grade A Extra Dark Amber maple syrup must be free of sugar crystals and may not be damaged in any way. [1991, c. 326, §2 (NEW).]

E. "Commercial Grade" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in a sanitary condition; has a color for light transmittance less than 27.0%Tc; and may have a strong flavor. Commercial Grade maple syrup must be free of sugar crystals and may not be damaged in any way. Commercial Grade maple syrup may not be placed in packaged maple syrup containers and may not be sold, offered for sale or exposed for sale as packaged maple syrup. [1991, c. 326, §2 (NEW).]

F. "Substandard" means bulk maple syrup that fails to meet the requirements of any other grade. Such syrup may not be placed in packaged maple syrup containers and may not be sold, offered for sale or exposed for sale as packaged maple syrup. [1991, c. 326, §2 (NEW).]

[ 1991, c. 326, §2 (NEW) .]

2. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 117, §3) Maple syrup grades. The following grades are established as the official maple syrup grade standards for the State.

A. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

B. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

C. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

D. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

E. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

F. [2013, c. 117, §3 (AFF); 2013, c. 117, §2 (RP).]

G. "Grade A Golden" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color for light transmittance of not less than 75%Tc; has a delicate taste; and has a light to more pronounced golden color. Grade A Golden maple syrup must be free of sugar crystals and may not be damaged in any way. [2013, c. 117, §2 (NEW); 2013, c. 117, §3 (AFF).]

H. "Grade A Amber" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color for light transmittance of less than 75%Tc but not less than 50%Tc; has a rich or full-bodied taste; and has a light amber color. Grade A Amber maple syrup must be free of sugar crystals and may not be damaged in any way. [2013, c. 117, §2 (NEW); 2013, c. 117, §3 (AFF).]

I. "Grade A Dark" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color for light transmittance of less than 50%Tc but not less than 25%Tc; has a more robust or stronger taste than maple syrup in lighter color classes; and has a dark color. Grade A Dark maple syrup must be free of sugar crystals and may not be damaged in any way. [2013, c. 117, §2 (NEW); 2013, c. 117, §3 (AFF).]

J. "Grade A Very Dark" means pure maple syrup that is free of any material other than pure, clear liquid maple syrup in sanitary condition; has a color for light transmittance of less than 25%Tc; has a very strong taste; and has a very dark color. Grade A Very Dark maple syrup must be free of sugar crystals and may not be damaged in any way. [2013, c. 117, §2 (NEW); 2013, c. 117, §3 (AFF).]

K. "Processing Grade" means any maple syrup that does not qualify for Grade A labeling, including off-flavored maple syrup. Processing Grade maple syrup may not be sold in retail markets and must be packed in 5-gallon or larger containers. [2013, c. 117, §2 (NEW); 2013, c. 117, §3 (AFF).]

[ 2013, c. 117, §2 (AMD); 2013, c. 117, §3 (AFF) .]

SECTION HISTORY

1991, c. 326, §2 (NEW). 2007, c. 24, §1 (AMD). 2013, c. 117, §§1, 2 (AMD). 2013, c. 117, §3 (AFF).



7 §893. Labeling of maple syrup

All containers of maple syrup sold or offered for sale for human consumption by any person, partnership, association, firm or corporation shall be labeled with the grade, the volume, name and address of the producer or packer, together with the producer's or packer's seal in such form as approved by the commissioner on the cap of the container which must be so affixed that the container cannot be opened until such seal is broken. Any marking which indicates pure Maine maple syrup shall be used exclusively upon pure maple syrup produced within the State of Maine and which has not been bleached or lightened in color by artificial means. [1979, c. 541, Pt. A, §57 (AMD).]

The words "Maine Maple" shall not be used alone or in combinations with other words on a label or container to designate the flavor of the contents unless all of the maple flavoring of the contents is a pure maple, produced in this State. [1967, c. 104, (NEW).]

SECTION HISTORY

1967, c. 104, (NEW). 1979, c. 541, §A57 (AMD).



7 §894. Labeling containers

Any person, partnership, association, firm or corporation shall not sell or offer for sale in any place, or serve in any hotel, restaurant or other public eating place any maple sugar, maple confection or candy or maple syrup or any product labeled or represented as such that is in any way combined, interfused or diluted with cane or other sugars or any substance without distinctly marking, stamping or labeling the article or the package containing the same or the advertisement of or menu statement thereof with an accurate and descriptive name of such article and in the case of maple sugar and maple syrup, the percentage in which maple sugar or maple syrup enters into its composition. In case of maple confection or candy a list of the ingredients thereof shall be listed in the order of their volume. The word "maple", "mapled", "mapleing" and words of similar import, except as printed in the percentage statement shall not appear in any manner on the said article in which a product of maple sap is so combined, interfused or diluted, unless the word "blend" appears immediately before, after, above or below said word or words of similar import in equal prominence with the word "maple" or similar term, or unless the term "maple flavored" appears in similar fashion on the label. [1967, c. 104, (NEW).]

SECTION HISTORY

1967, c. 104, (NEW).



7 §895. Advertising

Any person, partnership, association, firm or corporation, when quoting the price, shall include the grade on all flyers, newspapers, radio and television advertisements. [1967, c. 104, (NEW).]

SECTION HISTORY

1967, c. 104, (NEW).



7 §896. Exemptions

Any producer selling to another producer or packer is exempt, except if containers are labeled with a grade, the contents of that container shall meet the grade marked on that container. [1979, c. 541, Pt. A, §58 (AMD).]

SECTION HISTORY

1967, c. 104, (NEW). 1979, c. 541, §A58 (AMD).



7 §897. Enforcement; jurisdiction

The commissioner shall diligently enforce all of the provisions of sections 891 to 898. He, either in person or by a duly authorized representative, shall have free access, ingress and egress to any place or building, store, gift shop or any building wherein maple or maple products are packed, stored, transported, sold or offered or exposed for sale or for transportation. He may also in person, or by a duly authorized representative, open any container and may upon tendering market price, take samples therefrom. He may recover forfeitures imposed for violation of those sections in a civil action brought in his own name and if he prevails in that action, shall recover full costs. [1977, c. 696, §76 (AMD).]

All money and forfeitures received by the commissioner for violations of sections 891 to 898 shall be paid by him to the Treasurer of State and shall be appropriated for carrying out those sections. [1977, c. 696, §77 (RPR).]

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, establish such rules and regulations as may be needed for the proper enforcement of sections 891 to 898. [1977, c. 694, §88 (RPR).]

SECTION HISTORY

1967, c. 104, (NEW). 1977, c. 694, §88 (AMD). 1977, c. 696, §§76,77 (AMD).



7 §898. Violations

Any person, firm or corporation who shall violate any of the provisions of sections 891 to 898 or neglect or refuse to comply with any of the provisions required in those sections or in any way violates any of those provisions commits a civil violation for which the following forfeitures may be adjudged: [1977, c. 696, §78 (RPR).]

1. First violation. For the first violation, a forfeiture not to exceed $100; and

[ 1977, c. 696, §78 (NEW) .]

2. Subsequent violations. For each subsequent violation, a forfeiture not to exceed $200.

[ 1977, c. 696, §78 (NEW) .]

SECTION HISTORY

1967, c. 104, (NEW). 1977, c. 696, §78 (RPR).






Subchapter 9: MINERAL OILS

7 §911. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A21 (RP).



7 §912. Use restricted (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A21 (RP).



7 §913. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §79 (RPR). 1979, c. 672, §A21 (RP).






Subchapter 10: POTATOES

Article 1: GRADING

7 §950. Definitions

1. Exposed for sale. Potatoes packed in any type or kind of container, and found in any place in the State of Maine, whether that place shall be a depot, station, warehouse, packing house, boat dock or any place where potatoes are held in storage, or loaded on a boat, truck, trailer, or railroad car or motor vehicle, shall be deemed to be exposed for sale under this subchapter.

Potatoes in any dwelling house for the purpose of consumption on the premises shall not be deemed to be exposed for sale.

[ 1965, c. 219, §1 (NEW) .]

2. Consumer pack. "Consumer pack" means a unit of potatoes contained in a bag, crate or any other type of container.

[ 1997, c. 388, §1 (AMD) .]

3. Shipping season. "Shipping season" means the period after August 1st of each year and before July 31st of the following year.

[ 1981, c. 513, §2 (NEW) .]

SECTION HISTORY

1965, c. 219, §1 (NEW). 1981, c. 513, §2 (AMD). 1997, c. 388, §1 (AMD).



7 §951. Official standards

The Commissioner of Agriculture, Conservation and Forestry is authorized and empowered, after holding public hearings in a manner consistent with the Maine Administrative Procedure Act, to establish and promulgate official definitions and standards for grading, or classifying, packing and labeling potatoes and to change such official standards from time to time. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

Such official standards shall not be lower in their requirements than the minimum requirements of the official standards for corresponding grades or classifications as promulgated from time to time by the Secretary of Agriculture of the United States, commonly known as U. S. Grades. [1965, c. 219, §2 (RPR).]

Notwithstanding the provisions of article 4, the commissioner after consultation with the Maine Potato Board may require, by rules adopted pursuant to the Maine Administrative Procedure Act, the inspection of all consumer packs of potatoes for conformity with the U.S. #1 grade or other grades. Inspection under any rule adopted pursuant to this section must be performed by a licensed federal-state potato inspector, state potato inspector or seed potato inspector. At the request of and in consultation with the Maine Potato Board, the commissioner shall initiate rulemaking to require inspection of consumer packs of potatoes. [1997, c. 388, §2 (AMD).]

A person who violates rules adopted under this section commits a civil violation for which a forfeiture not to exceed $1,000 for the first offense and $2,000 for any subsequent offense may be adjudged. [1995, c. 298, §2 (NEW).]

SECTION HISTORY

1965, c. 219, §2 (RPR). 1977, c. 694, §89 (AMD). 1979, c. 731, §19 (AMD). 1995, c. 298, §2 (AMD). 1997, c. 388, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §951-A. Minimum standards for planting

A person may not plant seed potatoes in the State, the product of which is intended for sale, in lots of one or more acres unless that seed is certified in accordance with rules adopted by the commissioner. These rules may include without limitation requirements for filing reports with the commissioner and requirements for filing records to the commissioner or the commissioner's designee, upon request, that demonstrate that the potatoes planted have been properly certified. A person, firm or corporation that plants potatoes in violation of this section is subject to a fine of $1,000 plus not more than $400 per acre for each acre or part of an acre planted . Failure to file complete and accurate reports or failure to provide complete and accurate records in accordance with the rules adopted by the commissioner is an additional violation resulting in a separate fine of not less than $200 nor more than $1,000 for each such failure. Any fine collected under this section is payable to the Treasurer of State and credited without lapsing to the commissioner for the enforcement of this section. The commissioner shall adopt and may amend rules consistent with the Maine Administrative Procedure Act to implement this section. In addition to the enforcement powers and penalties established in this section, the commissioner may issue subpoenas to any individual in order to compel delivery of any reports or records required under this section. These subpoenas are enforceable by any court of competent jurisdiction. [2013, c. 475, §1 (AMD).]

In the event there is not available to be planted in Maine in any year a sufficient volume of Maine potato seed meeting Maine certified seed potato disease standards, in any or all varieties, the commissioner may, upon application of one or more growers, permit seed of a higher disease content to be planted for that growing season. [1979, c. 532, §1 (NEW).]

Each grower shall keep records of seed planted by variety and by fields during the growing season and report planting records as may be requested by the commissioner. Notwithstanding Title 1, chapter 13, records pertaining to minimum standards for planting received or kept by the Department of Agriculture, Conservation and Forestry are confidential and not available for inspection. The confidential status terminates when the records are subpoenaed as evidence in any proceeding to enforce a provision of this section, or in any prosecution for a criminal violation. A grower may authorize in writing the disclosure of records pertaining to minimum standards for planting. [1989, c. 783, (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1979, c. 532, §1 (NEW). 1985, c. 184, (AMD). 1989, c. 783, (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 475, §1 (AMD).



7 §951-B. Compliance with official standards

To achieve compliance with official standards, the commissioner may adopt, consistent with this Article and with section 402, a fee schedule for inspection of potatoes. The potato inspection fee schedule may provide for a lower inspection rate for any person who is packing potatoes in a Maine bag as defined by section 1032, subsection 3. [1981, c. 540, §1 (AMD).]

SECTION HISTORY

1981, c. 513, §3 (NEW). 1981, c. 540, §1 (AMD).



7 §952. Branding

It shall be unlawful for any person, firm, association, organization or corporation, or agent, representative or assistant to any person, firm, association, organization or corporation to expose for sale, or sell, at wholesale or retail, to ship, deliver or consign or have in possession potatoes prepared for market unless in containers which have been legibly and conspicuously tagged, branded, labeled or stenciled with the name and address of the person or persons responsible for packing and the name of the grade, net weight and the word "potatoes." All potatoes packed in this State must be packed in containers which conspicuously bear the name of the country where the potatoes were grown. The person or persons responsible for grading shall be as follows: If the violation is discovered in the packing house then the person or persons packing the potatoes shall be responsible; if the violation is discovered at any other place, then the person or persons whose name appears on the container shall be responsible. Each lot of potatoes sold at wholesale shall be accompanied by a bill of lading or invoice stating grade, name and address of packer, name and address of the consignor, name and address of the consignee, date of loading and name of loading point. The bill of lading or invoice shall be prima facie evidence in any court of the person or persons packing potatoes. It shall be conclusive evidence that potatoes are exposed for sale when packed in containers for delivery or transit, or when the same are in the process of delivery or transit, or are located at a depot, station, warehouse, packing house, boat dock or any place where potatoes are held in storage, or loaded on a boat, truck, trailer or railroad car, for immediate or future sale or transit. For the purposes of this section only, potatoes located at warehouses, or packing houses at point of origin, shall not be deemed exposed for sale until they are loaded or are in the process of being loaded in vehicles of transportation. When a violation of this section occurs, it is deemed to have taken place at the loading point or where such violation first became evident to the commissioner or his duly authorized representative. Upon request and submission of proof to the Department of Agriculture, Food and Rural Resources by a packer that he has on hand a supply of bags that do not meet the requirement that the bags conspicuously bear the name of a country where the potatoes were grown, and those bags were purchased or contracted for before September 23, 1983, the Commissioner of Agriculture, Food and Rural Resources shall exempt the packer from that requirement until January 1, 1986. The commissioner, at his discretion and upon unusual circumstances, may grant packers extended waivers until January 1, 1987. [1985, c. 655, §1 (AMD).]

SECTION HISTORY

1965, c. 219, §3 (RPR). 1965, c. 464, (AMD). 1979, c. 541, §A59 (AMD). 1981, c. 513, §4 (AMD). 1983, c. 462, (AMD). 1985, c. 5, (AMD). 1985, c. 655, §1 (AMD).



7 §953. False or misleading potato branding or labeling

Notwithstanding section 952, it shall be unlawful for any person, firm, association, organization or corporation to expose for sale or sell at full sale or retail, to ship, deliver or consign, or have in possession potatoes prepared for market in containers which bear any statements, design or device regarding such potatoes which shall be false or misleading, in any particular, or potatoes packed in such manner that the face or shown surface is not an average of the contents of the package, or potatoes that fail to meet the grade requirements established and promulgated by the commissioner or potatoes that are accompanied by a bill of lading false or misleading in any particular. When a violation of this section occurs, it is deemed to have taken place at the point where such violation first became evident to the commissioner or his duly authorized representative. [1981, c. 513, §5 (AMD).]

SECTION HISTORY

1965, c. 219, §4 (RP). 1971, c. 271, (NEW). 1979, c. 541, §A60 (AMD). 1981, c. 513, §5 (AMD).



7 §954. Sale without grading by grower

No provisions of sections 951 to 957 shall be construed to prevent a grower or shipper of potatoes from selling or delivering the same within the State unpacked, or selling his crop in bulk, or any part thereof, to a packer for grading, packing or storage within the State; nor shall any provision of said sections prevent any person from manufacturing the same into any by-product, or from selling the same unpacked to any person actually engaged in the operation of a commercial by-products factory for the sole and express purpose of being used within the State in the manufacture of a by-product. [1965, c. 219, §5 (AMD).]

SECTION HISTORY

1965, c. 219, §5 (AMD).



7 §954-A. Seizure of misbranded, mislabeled or misrepresented product

Whenever the commissioner or his duly authorized representative shall find from inspection, as authorized in section 956, that potatoes are being sold, exposed for sale, or shipped for sale in containers, and the containers bear any statements, design or device regarding such potatoes which shall be false or misleading, in any particular, or if potatoes are packed in such manner that the face or shown surface is not an average of the contents of the package, or if such potatoes fail to meet the minimum grade requirements established as a state grade by the commissioner, or if the potatoes are not accompanied by a proper bill of lading or invoice as provided by section 952, then the commissioner, or his duly authorized representative, may seize such potatoes so that they cannot be sold, offered, exposed for sale or transported. Any potatoes seized by the commissioner or his duly authorized representative for failure to meet the minimum grade requirements established by the commissioner shall be returned to the person, firm, or corporation responsible for packing the potatoes at the point of origin. Misbranded potatoes shall not be exposed or offered for sale or transported until such potatoes have been regraded and are accompanied by a federal-state inspection certificate showing that the potatoes meet the minimum grade requirements specified on the container. [1975, c. 687, §1 (AMD).]

Notwithstanding section 957, any violation of this section shall constitute a separate civil violation with a minimum penalty of $1,000 for each occurrence. Each lot of potatoes exposed or offered for sale, transported, shipped or dumped without the requisite federal and state inspection certificate required under this section showing that the potatoes meet the minimum grade requirements specified on the container shall constitute a separate violation. There is no violation if the potatoes are removed from the containers under the supervision of the Department of Agriculture, Conservation and Forestry and are to be used for processing or charitable purposes. [1989, c. 605, (NEW); 1989, c. 878, Pt. D, §5 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 219, §6 (NEW). 1975, c. 687, §1 (AMD). 1989, c. 605, (AMD). 1989, c. 878, §D5 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §955. Exemptions

Certified seed potatoes as defined by chapter 401 are exempted from sections 951 to 957, except as may otherwise be promulgated by the commissioner.



7 §956. Enforcement; jurisdiction

The commissioner shall diligently enforce all of the provisions of sections 951 to 957. The commissioner, either in person or by a duly authorized representative, has free access, ingress and egress to any place or field or any building, boat, truck, trailer, railroad car, warehouse, depot, station, packing house, boat dock or any building wherein potatoes are packed, stored, transported, sold, offered or exposed for sale or for transportation or for planting. The commissioner may also, in person, or by duly authorized representative, open any container and may take samples therefrom. The commissioner shall, upon written request, pay the packer the fair market value of any sample retained or destroyed by the commissioner. The commissioner may recover fines imposed for violation of those sections in a civil action brought in the commissioner's own name and, if the commissioner prevails in that action, recover full costs. [2013, c. 475, §2 (AMD).]

Any person who refuses or interferes with access by the commissioner or the commissioner's representative as provided for in this section, following oral request and warning given by the commissioner or the commissioner's representative regarding the contents of this section, is guilty of a separate civil violation under section 957. [1993, c. 699, §1 (AMD).]

All fees received under sections 951 to 957 by the commissioner and all money and forfeitures received by him under those sections shall be paid by him to the Treasurer of State and shall be appropriated for carrying out those sections. The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, establish such rules as may be needed for the proper enforcement of sections 951 to 957. [1979, c. 541, Pt. B, §6 (RPR).]

SECTION HISTORY

1965, c. 219, §7 (AMD). 1977, c. 694, §90 (AMD). 1977, c. 696, §§80,81 (AMD). 1979, c. 541, §B6 (AMD). 1979, c. 731, §§10,11 (AMD). 1985, c. 655, §2 (AMD). 1993, c. 699, §1 (AMD). 2013, c. 475, §2 (AMD).



7 §957. Violations

Any person, firm or corporation who violates any of the provisions of sections 952 to 957 or to Article 4 or neglects or refuses to comply with any of the provisions required therein or in any way violates any of those provisions shall be subject to warning and to civil penalties payable to the State to be recovered in a civil action as provided in this section. [1981, c. 513, §6 (RPR).]

1. First violation.

[ 1993, c. 699, §2 (RP) .]

1-A. Penalty. The following civil penalties apply:

A. For the first violation committed during a shipping season, a forfeiture of not more than $200; [1993, c. 699, §3 (NEW).]

B. For the 2nd violation committed during a shipping season, a forfeiture of $1,000; and [1993, c. 699, §3 (NEW).]

C. For the 3rd and subsequent violations committed during a shipping season, a forfeiture of not less than $1,500. [1993, c. 699, §3 (NEW).]

[ 1993, c. 699, §3 (NEW) .]

1-B. Mandatory inspection. After notice and an opportunity for hearing in an adjudicatory proceeding in accordance with the Maine Administrative Procedure Act, the commissioner may order a person the commissioner finds has violated this chapter 3 or more times in a shipping season to undergo mandatory inspection in the manner provided in section 446 for a period of one year from the date of the final administrative determination. If the inspection order is stayed during appeal of the administrative determination, the period of the stay is not counted in calculating the one-year period. A person subject to mandatory inspection under this subsection may not ship potatoes packed in consumer packs unless the packs are accompanied by an unrestricted, original certificate of inspection covering the entire manifest, or an original or a copy of a certificate of inspection positively identifying the actual bags or containers in the shipment. Shipment of potatoes without the certificate required by this subsection is a separate violation subject to the penalties provided by this section.

[ 1993, c. 699, §3 (NEW) .]

2. Violations subsequent to the first.

[ 1993, c. 699, §4 (RP) .]

2-A. No violation. There shall be no violation of section 952 or 953 where the lot of potatoes involved has been segregated and conspicuously marked with a sign stating that the potatoes are known to be out of grade or that the potatoes are awaiting state inspection under section 1036; provided that no such potatoes may be moved without consent of the department, except for purposes of repacking or regrading; and provided further that the department has been notified of the location and quantity of the potatoes involved. Any potatoes segregated under this subsection must be inspected by the department prior to shipment.

[ 1985, c. 655, §3 (NEW) .]

3. Third and subsequent violations.

[ 1981, c. 513, §6 (RP) .]

SECTION HISTORY

1965, c. 219, §8 (AMD). 1975, c. 687, §2 (RPR). 1977, c. 696, §82 (RPR). 1979, c. 454, (AMD). 1979, c. 532, §2 (AMD). 1981, c. 513, §6 (RPR). 1985, c. 655, §3 (AMD). 1993, c. 699, §§2-4 (AMD).



7 §958. Law enforcement officers

In enforcing this Article, the commissioner or any other duly authorized representative shall be considered law enforcement officers only for purposes of service of process consistent with Title 17-A, section 17, subsection 1. [1979, c. 731, §2 (NEW).]

SECTION HISTORY

1979, c. 731, §12 (NEW).






Article 1-A: CENTRAL STORAGE, PACKING AND MARKETING

7 §970. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 403, §2 (NEW).]

1. Board. "Board" means the Maine Potato Board established in Title 36, section 4603.

[ 2013, c. 403, §2 (NEW) .]

2. Committee. "Committee" means the Potato Marketing Improvement Fund Committee under section 972-B.

[ 2013, c. 403, §2 (NEW) .]

3. Fund. "Fund" means the Potato Marketing Improvement Fund established in Title 10, section 1023-N.

[ 2013, c. 403, §2 (NEW) .]

SECTION HISTORY

2013, c. 403, §2 (NEW).



7 §971. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §7 (NEW). 2005, c. 382, §A5 (RP).



7 §972. Potato Marketing Improvement Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §7 (NEW). 1983, c. 812, §45 (AMD). 1985, c. 779, §35 (AMD). 1987, c. 319, §1 (AMD). 1987, c. 534, §§B2,B23 (AMD). 1987, c. 769, §A35 (RPR). 1989, c. 503, §B42 (AMD). 2001, c. 125, §1 (AMD). 2005, c. 335, §2 (RP).



7 §972-A. Advisory role of Maine Potato Board (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 335, §3 (NEW). 2013, c. 403, §3 (RP).



7 §972-B. Potato Marketing Improvement Fund Committee

1. Members. The Potato Marketing Improvement Fund Committee, as established in Title 5, section 12004-H, subsection 10-A, consists of:

A. The commissioner or the commissioner's designee; and [2013, c. 403, §4 (NEW).]

B. Six members appointed by the board, 2 of whom must represent the processing sector of the potato industry, 2 of whom must represent the seed sector of the potato industry and 2 of whom must represent the tablestock sector of the potato industry. [2013, c. 403, §4 (NEW).]

[ 2013, c. 403, §4 (NEW) .]

2. Duties. The committee shall:

A. Advise the board on the development and implementation of programs and activities that improve the economic viability of the potato industry; [2013, c. 403, §4 (NEW).]

B. Advise the board concerning the funding and expenditures of the fund; and [2013, c. 403, §4 (NEW).]

C. Make recommendations to the board on authorized uses of the fund and activities relating to the fund other than activities relating to the processing of loan applications or the servicing and administration of loans. [2013, c. 403, §4 (NEW).]

[ 2013, c. 403, §4 (NEW) .]

SECTION HISTORY

2013, c. 403, §4 (NEW).



7 §973. Potato Marketing Improvement Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 731, §§5-7,19 (AMD). 1981, c. 513, §7 (NEW). 1987, c. 319, §2 (AMD). 1987, c. 727, §§1,2,4 (AMD). 1987, c. 754, §1 (AMD). 1989, c. 502, §B3 (RPR). 1993, c. 699, §5 (AMD). 2001, c. 125, §2 (RP).



7 §973-A. Administration of Potato Marketing Improvement Fund

The board shall administer the fund. [2013, c. 403, §5 (AMD).]

SECTION HISTORY

2001, c. 125, §3 (NEW). 2013, c. 403, §5 (AMD).



7 §974. State loans (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §7 (NEW). 1987, c. 319, §3 (RP).



7 §974-A. State loans

1. State loans. State loans are subject to the following conditions.

A. No state loan for any project under this article, the total cost of which exceeds $50,000, may exceed 45% of the project cost and no state loan may be provided for such a project unless the applicant demonstrates a commitment of private funds of at least 10% of the total cost of the project, except that, in order to encourage the undertaking of cooperative projects by 2 or more farmers, no state loan for such a project may exceed 50% of the total cost of the project and no state loan may be provided unless the cooperating farmers as a group demonstrate a commitment of private funds of at least 5% of the total cost of the project. [1987, c. 319, §4 (NEW).]

B. No state loan for any project under this article, the total cost of which is $50,000 or less, may exceed 55% of the total cost of the project. [1987, c. 319, §4 (NEW).]

C. State loans shall be at the interest rate established pursuant to subsection 2. [1987, c. 319, §4 (NEW).]

D. Other terms and conditions prescribed by rule by the board upon consultation with the committee. [2013, c. 403, §6 (AMD).]

[ 2013, c. 403, §6 (AMD) .]

2. State loan interest rate. The interest rate for state loans is 5%. Loans current on April 21, 1988 must be renegotiated to an interest rate of 5%.

A fee for administrative costs, which must be at a rate set by rule by the board but may not exceed 1% of the loan, must be charged on all loans made for projects the total cost of which exceeds $50,000. This fee must be deposited in the fund.

[ 2013, c. 403, §7 (AMD) .]

3. Approval of loans and grants. The commissioner has authority to approve all loans and grants from the fund.

[ 2013, c. 403, §8 (NEW) .]

SECTION HISTORY

1987, c. 319, §4 (NEW). 1987, c. 754, §2 (AMD). 1999, c. 127, §A14 (AMD). 2001, c. 125, §4 (AMD). 2005, c. 335, §4 (AMD). 2013, c. 403, §§6-8 (AMD).



7 §975. Grants (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 727, §2 (NEW). 1987, c. 727, §4 (RP). 1987, c. 754, §3 (NEW). 1989, c. 502, §§B4,B5 (RPR).



7 §975-A. Interest on Potato Marketing Improvement Fund balance

All or any portion of the interest earned or accruing on the cash balance of the Potato Marketing Improvement Fund may be used for grants to partially or fully fund research projects to study and assess technical problems experienced with new and retrofitted storage facilities and to develop means of dealing with such problems, or to examine, monitor and develop new technologies for the production, storage and handling of potatoes or to fund programs and activities that improve the economic viability of the potato industry. [2005, c. 335, §5 (AMD).]

SECTION HISTORY

1993, c. 410, §HHHH1 (NEW). 1997, c. 388, §3 (AMD). 2005, c. 335, §5 (AMD).



7 §976. Aroostook County office

The board shall maintain or arrange for the maintenance of an office in Aroostook County located in a town most convenient to the largest number of potential users of the fund. This office must be staffed by one or more business development specialists primarily responsible for work associated with the fund as well as other activities as defined by the board. The business development specialists must be available in the Aroostook County office on a regular basis. [2013, c. 403, §9 (AMD).]

Should the performance of the functions of the business development specialists be contracted for, this contract must be made by the board and must be awarded through competitive bidding. [2013, c. 403, §9 (AMD).]

SECTION HISTORY

1989, c. 502, §B6 (NEW). 2005, c. 335, §6 (AMD). 2013, c. 403, §9 (AMD).



7 §977. Potato Marketing Improvement Fund Operating Account

There is established a Potato Marketing Improvement Fund Operating Account. This account draws funds from the fund on a periodic basis to be determined by the board to cover the costs of administering the fund and any grants made. [2013, c. 403, §10 (AMD).]

SECTION HISTORY

2001, c. 125, §5 (NEW). 2013, c. 403, §10 (AMD).






Article 2: MARKETING

7 §991. Title

Sections 991 to 994 may be known and cited as the "Maine Potato Marketing Act." [RR 1999, c. 2, §7 (COR).]

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). RR 1999, c. 2, §7 (COR).



7 §992. Purposes

The purposes of sections 991 to 994 are: [RR 1999, c. 2, §8 (COR).]

1. Correlate marketing. To enable potato producers of this State, with the aid of the State, more effectively to correlate the marketing of their potatoes with market demands therefor;

2. Uniform grading. To provide for uniform grading and proper preparation of potatoes for market;

3. Develop markets. To provide methods and means for the development of new and larger markets for potatoes grown within this State;

4. Orderly marketing. To establish orderly marketing of potatoes grown within this State;

5. Eliminate economic waste. To eliminate or reduce economic waste in the marketing of potatoes.

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). RR 1999, c. 2, §8 (COR).



7 §993. Definitions

As used in sections 991 to 994, unless the context otherwise indicates, the following terms have the following meanings. [RR 1999, c. 2, §9 (COR).]

1. Committee.

[ 1999, c. 668, §69 (RP) .]

2. Consumer pack. "Consumer pack" means a unit of less than 50 pounds new weight of potatoes contained in a bag, crate or any other type of container.

3. District. "District" means each one of the geographical divisions of the production area established as follows:

A. District No. 1. Township 11, Range 8, Townships 11, 12, 13 and 14, Range 7, Township 14, Range 6, Townships 14, 15, 16, Range 5, Townships 16, 17, Range 4, Township 17, Range 3, the Towns of Van Buren, Cyr, Connor, Caswell, Hamlin and all towns and townships north and west thereof in Aroostook County;

B. District No. 2. All the towns and townships in Aroostook County not included in Districts Nos. 1 and 3;

C. District No. 3. Mount Chase Plantation, Stacyville Plantation, the Town of Patten and Township 2, Range 6, in Penobscot County, and Township 8, Range 5, Township 8, Range 4, Township 8, Range 3, Township C, Range 2, the Town of Monticello and all the towns and townships south thereof in Aroostook County;

D. District No. 4. All the remaining counties, towns and townships in the State not included in Districts 1, 2 and 3.

4. Export. "Export" means shipment of potatoes beyond the boundaries of continental United States.

5. Fiscal year. "Fiscal year" means the period beginning July 1st of each year and ending June 30th of the following year.

6. Grade. "Grade" means one of the officially established grades of potatoes and "size" means any one of the officially established sizes of potatoes, as defined and set forth in:

A. The United States Standards for Potatoes issued by the Department of Agriculture on September 10, 1941, effective June 1, 1942 (12 F. R. 3651), or amendments thereto, or modifications thereof, or variations based thereon;

B. United States Consumer Standards for Potatoes as issued by the United States Department of Agriculture on November 3, 1947, effective December 8, 1947 (12 F. R. 7281), or amendments thereto, or modifications thereof, or variations based thereon;

C. State of Maine Standards for Potatoes issued by the commissioner in accordance with section 951. [1979, c. 541, Pt. A, §62 (AMD).]

[ 1979, c. 541, Pt. A, §62 (AMD) .]

7. Handler. "Handler" is synonymous with shipper and means any person, except a common or contract carrier of potatoes owned by another person, who ships potatoes in fresh form or packs or prepares potatoes for market.

8. Person. "Person" means an individual, partnership, corporation, association, legal representative or any organized group or business unit.

9. Potatoes. "Potatoes" means all Irish potatoes grown within the State which retain the same physical form as possessed when harvested. The effects of the following operations shall not be considered as changing the physical form possessed by potatoes when harvested: Washing with or without chemicals; drying for the removal of surface moisture; slicing or cutting for seed purposes only; precooling, preheating, ventilating, humidifying or otherwise controlling atmospheric conditions in storage; treating with chemical formulations for sprout inhibition; waxing, packaging or otherwise preparing potatoes for marketing in what is generally considered to be fresh form.

[ 1971, c. 600, §1 (AMD) .]

10. Potatoes prepared for market. "Potatoes prepared for market" means and includes all potatoes packed in containers and intended for delivery or in transit or exposed for sale or in the process of delivery or in transit or located at a depot, station, boat dock or any place where potatoes are held in storage or for immediate or future sale or transit.

11. Producer. "Producer" means any person engaged in the production of potatoes for market.

12. Seed potatoes. "Seed potatoes" means and includes all potatoes officially certified and tagged, marked or otherwise appropriately identified, under the supervision of the official seed potato certifying agency of the State.

13. Ship or handle. "Ship" or "handle" means to transport, sell or in any other way to pack or prepare potatoes for market.

14. Table stock potatoes. "Table stock potatoes" means and includes all potatoes not included within the definition of "seed potatoes".

15. Varieties. "Varieties" means and includes all classifications or subdivisions of Irish potatoes according to those definitive characteristics now or hereafter recognized by the United States Department of Agriculture.

16. Wholesale pack. "Wholesale pack" means a unit of 50 pounds net weight or more of potatoes contained in a bag, crate or any other type of container.

SECTION HISTORY

1965, c. 513, §9 (AMD). 1971, c. 600, §1 (AMD). 1979, c. 541, §§A61,A62 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). RR 1999, c. 2, §9 (COR). 1999, c. 668, §69 (AMD).



7 §994. Administration

The commissioner shall administer and enforce sections 991 to 994 and has and may exercise any or all of the administrative powers conferred upon the head of a department of the State. In order to effectuate the declared purposes of said sections, the commissioner is authorized to issue, administer and enforce the marketing orders regulating the marketing of potatoes within the State. [RR 1999, c. 2, §10 (COR).]

Whenever the commissioner has reason to believe that the issuance of a marketing order will tend to effectuate the declared policy of sections 991 to 994, the commissioner shall, in a manner consistent with the rule-making provisions of the Maine Administrative Procedure Act, either upon the commissioner's own motion or upon application of any producer or handler of potatoes, give due notice of and an opportunity for a public hearing upon a proposed marketing order. [RR 1999, c. 2, §10 (COR).]

Due notice of any hearing called for such purpose must be given to all persons who may be directly affected by any action of the commissioner pursuant to sections 991 to 994 and whose names appear upon lists to be filed with the commissioner. Such hearing must be open to the public. All testimony must be received under oath and a full and complete record of all proceedings at any such hearing must be made and filed by the commissioner at the commissioner's office. [RR 1999, c. 2, §10 (COR).]

In order to effectuate the declared policy of sections 991 to 994, the commissioner has the power, after due notice and opportunity for hearing, to enter into marketing agreements with handlers, producers and others engaged in the handling of potatoes, regulating the preparation, sale and handling of potatoes, which said marketing agreement is binding upon the signatories thereto exclusively. The execution of such marketing agreement may in no manner affect the issuance, administration or enforcement of any marketing order provided for in sections 991 to 994. The commissioner may issue such marketing order without executing a marketing agreement or may execute a marketing agreement without issuing a marketing order covering the same subject matter. The commissioner, in the commissioner's discretion, may hold a concurrent hearing upon a proposed marketing agreement and a proposed marketing order in the manner provided for giving due notice and opportunity for hearing for a marketing order as provided in sections 991 to 994. [RR 1999, c. 2, §10 (COR).]

After such notice and hearing, the commissioner may issue a marketing order if the commissioner finds it will tend to effectuate the declared policy of sections 991 to 994, subject to the following: [RR 1999, c. 2, §10 (COR).]

1. Approved by 2/3 of producers participating in referendum. No marketing order or amendment thereto issued pursuant to sections 991 to 994 may become effective unless and until the commissioner determines that the issuance of such order is approved and favored by at least 2/3 of the producers who participated in a referendum on the question of its approval and who, during the preceding fiscal year, have been engaged in the production of potatoes for market within the production area specified in such marketing order, and who, during such year, have produced at least 2/3 of the volume of potatoes produced for market within such production area specified herein by all producers who participated in the said referendum.

[ RR 1999, c. 2, §10 (COR) .]

2. Assent of handlers. No marketing agreement or amendment thereto, directly affecting handlers, issued pursuant to sections 991 to 994, may become effective unless and until the commissioner finds that such agreement has been assented to in writing by the handlers who handle not less than 50% of the volume of the potatoes handled within the area defined in such agreement and by not less than 50% of the number of handlers engaged in handling potatoes within such area.

[ RR 1999, c. 2, §10 (COR) .]

SECTION HISTORY

1977, c. 694, §91 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). RR 1999, c. 2, §10 (COR).



7 §995. Potato Marketing Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §B7 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1983, c. 812, §§46,47 (AMD). 1989, c. 503, §B43 (AMD). 1999, c. 668, §70 (RP).



7 §996. Expenses and assessments (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §71 (RP).



7 §997. Regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §§92-96 (AMD). 1999, c. 668, §72 (RP).



7 §998. Control of surplus (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §97 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §999. Change of regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §98 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1000. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1001. Compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1002. Termination or change of marketing orders (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §99 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1003. Effect of termination or amendment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1004. Duration of immunities (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1005. Personal liability of committee member (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1006. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §83 (AMD). 1981, c. 154, §§2,3 (RP). 1981, c. 513, §11 (AMD). 1999, c. 668, §73 (RP).



7 §1006-A. Penalties

A person who violates a provision of sections 991 to 994 or a provision of a marketing order duly issued by the commissioner commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged. Each day during which a violation continues constitutes a separate offense. [2001, c. 421, Pt. B, §8 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

2001, c. 421, §B8 (NEW). 2001, c. 421, §C1 (AFF).



7 §1007. Dumping of waste potatoes (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 261, §1 (RP).



7 §1007-A. Improperly maintaining cull potato piles; public nuisance

1. Declaration of public nuisance. The Legislature declares that the A2 strain of late blight and other potato diseases constitute a clear and present danger to the potato industry in the State, which is a significant part of the State's economy. Control of the A2 strain of potato blight and other potato diseases requires the proper disposal of cull potato piles. The Legislature finds it necessary to exercise the police power of the State to require proper disposal of cull potatoes and cull potato piles and to provide procedures for the disposal of these potatoes by the department when the responsible party fails to comply with the requirements of this section. In addition to constituting a civil violation as prescribed in this section, cull potato piles that are not managed and disposed of in accordance with these requirements are considered a public nuisance and are subject to action under Title 17, chapter 91.

[ 2007, c. 570, §1 (AMD) .]

1-A. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Cull potatoes" means:

(1) Potatoes that are not marketable or usable for human consumption or as seed potatoes;

(2) Potatoes that are used for animal feed;

(3) The residue potatoes left in the field from commercial or seed potato production the preceding year; and

(4) Potatoes that spoil while in storage. [2007, c. 570, §1 (NEW).]

B. "Responsible party" means the owner or lessee of the property on which cull potatoes are found or another person determined to be responsible for the potatoes in accordance with rules adopted under subsection 3. [2007, c. 570, §1 (NEW).]

[ 2007, c. 570, §1 (NEW) .]

2. Disposal requirements; maintenance of cull potato piles. The commissioner shall adopt rules in accordance with subsection 3 to prescribe acceptable methods for disposal of cull potatoes and establish best management practices for maintaining cull potato piles. Except as provided in rules adopted under subsection 3, all cull potatoes must be properly disposed of on or before June 10th of each year. A person who keeps a pile of cull potatoes shall maintain the pile in accordance with best management practices. Upon inspection authorized under subsection 4, the commissioner may determine site-specific best management practices for a pile of cull potatoes and order the responsible party to comply with these practices.

[ 2007, c. 570, §1 (AMD) .]

3. Rules. The commissioner shall adopt any rules necessary to implement this section in accordance with the Maine Administrative Procedure Act, except that the commissioner may shorten or suspend the notice and hearing requirements as necessary to respond to an imminent threat of disease. The commissioner shall adopt a set of best management practices for the maintenance of cull potato piles between June 10th and October 1st and may adopt a different set of best management practices applicable to piles maintained between October 1st of one year and June 10th of the following year. The commissioner may use emergency rulemaking to temporarily vary:

A. The dates established in subsection 2 when circumstances require that cull potatoes be disposed of prior to the June 10th date to prevent or minimize the spread of disease; [2007, c. 570, §1 (NEW).]

B. The dates established in subsection 2 when weather or economic circumstances allow an extension of the time period during which cull potato piles may be maintained without significantly increasing the threat of disease; and [2007, c. 570, §1 (NEW).]

C. The best management practices prescribed for maintaining cull potato piles when these practices are found inadequate to protect against an imminent threat. [2007, c. 570, §1 (NEW).]

Except in an emergency, the commissioner shall consult with the Maine Potato Board prior to adopting rules under this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 570, §1 (AMD) .]

4. Department action. The commissioner may take action to properly dispose of or manage cull potatoes and cull potato piles that violate the requirements of this section or any rules of the commissioner adopted to implement this section. The commissioner or the commissioner's designee is authorized to enter any property to inspect cull potato piles and to take any action required to secure their proper disposal or management. Designated representatives of the commissioner may, without search warrant, enter at reasonable times any real property, other than a building, where potatoes are grown, stored, packed, loaded for shipment or handled, and may enter any building, either with the consent of the owner, lessee, occupant or agent or pursuant to an administrative search warrant. Notwithstanding the Maine Rules of Civil Procedure, Rule 80E, paragraph (b), the commissioner or the commissioner's designee may obtain an administrative search warrant pursuant to this section by describing the premises to be entered and the purpose of the inspection or other authorized action and by demonstrating that the entry is necessary in order to inspect potato cull piles or otherwise carry out the requirements of this section. This demonstration is deemed to be a demonstration of probable cause.

The costs incurred by the department in removing and properly disposing of or managing cull potatoes and cull potato piles must be reimbursed by the responsible party or parties, each of whom is jointly and severally liable for those costs to the department. The department, its employees and agents and any person acting on behalf of the department are not liable for any action taken pursuant to this section.

[ 2007, c. 570, §1 (AMD) .]

5. Potato Cull Removal Fund. The Potato Cull Removal Fund is established to be used by the department to administer and enforce the provisions of this section and to pay any expenses of cull potato management, removal or disposal. The commissioner may receive funds from any source to be deposited into this fund, which does not lapse. If at any time the balance of the fund falls below $15,000, any penalties collected under this section must be deposited into the fund. Otherwise, penalties collected must be deposited into the General Fund.

[ 2007, c. 570, §1 (AMD) .]

6. Civil penalties. Any person who violates any of the requirements of this section or any rules adopted under this section commits a civil violation for which a fine of not more than $1,000 for each violation, together with not more than $1,000 for each succeeding day of a continuing violation, may be adjudged.

[ 2005, c. 512, §43 (AMD) .]

SECTION HISTORY

1995, c. 261, §2 (NEW). 1997, c. 538, §1 (RPR). 2005, c. 512, §43 (AMD). 2007, c. 570, §1 (AMD).






Article 2-A: MAINE POTATO PRICES

7 §1008. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §2 (AMD). 1985, c. 450, (AMD). 1999, c. 668, §74 (RP).



7 §1008-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §§3,4 (AMD). 1985, c. 450, (AMD). 1987, c. 434, §1 (AMD). 1999, c. 668, §75 (RP).



7 §1008-B. Maine Marketing Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §§5-7 (AMD). 1985, c. 295, §§24,25 (AMD). 1985, c. 450, (AMD). 1987, c. 434, §§2,3 (AMD). RR 1997, c. 2, §27 (COR). 1999, c. 668, §76 (RP).



7 §1008-C. Duties of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §§8-11 (AMD). 1983, c. 862, §§27,28 (AMD). 1985, c. 450, (AMD). 1999, c. 668, §77 (RP).



7 §1008-D. Enforcement of mandatory minimum price (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §12 (RP). 1985, c. 450, (AMD).



7 §1008-E. Contracts exempted (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §12 (RP). 1985, c. 450, (AMD).



7 §1008-F. Budget (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §13 (AMD). 1985, c. 450, (AMD). 1999, c. 668, §77 (RP).



7 §1008-G. Personal liability of board member (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1985, c. 450, (AMD). 1987, c. 434, §4 (AMD). 1999, c. 668, §78 (RP).



7 §1008-H. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §1 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §14 (RP). 1985, c. 450, (AMD).



7 §1008-I. Barrel replaced by hundredweight as a measure (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 181, (NEW). 1999, c. 668, §79 (RP).






Article 3: LICENSING

7 §1011. Purpose

The Legislature finds that the potato industry has a substantial and unique effect on the economy of the entire State and Aroostook County in particular. Large numbers of the people in the State are directly or indirectly dependent on the industry. Over the years the industry has experienced wide fluctuations in prices and quality of product. Such fluctuations have caused commensurate instability in the economy of a large portion of the State. To a great extent the well-being of the industry is dependent upon those persons engaged in the marketing of the potatoes and rotation crops grown by others and the manner in which their services are performed. The entire manner of marketing potatoes and rotation crops is unique and requires special consideration. [1997, c. 606, §1 (AMD).]

The Legislature intends through this legislation to exercise the police power of the State in order to protect and promote the general welfare of the potato industry and the people of the State and maintain and encourage fair and equitable practices in the handling, sale and storage of potatoes and rotation crops. Such stabilization of the potato industry will have the beneficial effect of improving the economy of the entire State. [1997, c. 606, §1 (AMD).]

SECTION HISTORY

1971, c. 366, (NEW). 1997, c. 606, §1 (AMD).



7 §1012. Definitions

As used in this Article, in addition to the meanings given to the terms set forth in section 993 which meanings are applicable to such terms when used in this Article, the following terms shall have the following meanings: [1971, c. 366, (NEW).]

1. Agent. "Agent" means any person who sells or distributes potatoes or rotation crops in commerce for or on behalf of producers or others and whose operations may include the planting, cultivating, harvesting, grading, packing and furnishing containers, supplies or other services.

[ 1997, c. 606, §2 (AMD) .]

2. Applicant. "Applicant" means any person applying for a license under this Article.

[ 1971, c. 366, (NEW) .]

3. Broker. "Broker" means any person engaged in the business of negotiating sales of potatoes in commerce for or on behalf of the seller or the purchaser, respectively. The term "broker" shall apply to nonresidents of this State who carry on such business in this State, whether such "broker" is licensed in the state of his residence or not.

[ 1981, c. 513, §8 (AMD) .]

4. Buyer. "Buyer" means any person other than a consumer who purchases or contracts to purchase potatoes or rotation crops.

[ 1997, c. 606, §2 (AMD) .]

5. Dealer. "Dealer" means any person engaged in the business of buying or selling potatoes or rotation crops in wholesale or jobbing quantities in commerce and includes:

A. Jobbers, distributors and other wholesalers; [1997, c. 606, §3 (AMD).]

B. Producers who buy and resell potatoes or rotation crops grown by others in wholesale or jobbing quantities; and [1997, c. 606, §3 (AMD).]

C. Nonresidents of this State who carry on the business of buying and selling potatoes or rotation crops in this State, whether such dealer is licensed in that dealer's state of residence or not. [1997, c. 606, §3 (AMD).]

The term "dealer" does not include persons buying potatoes or rotation crops for canning or processing, or both, within this State and persons buying potatoes or rotation crops for sale primarily to consumers.

[ 1997, c. 606, §3 (AMD) .]

6. Licensed federal-state potato inspector. "Licensed federal-state potato inspector" means an authorized representative of the Federal-State Inspection Service.

[ 1971, c. 366, (NEW) .]

7. Licensee. "Licensee" means any person who holds an unrevoked and valid unsuspended license issued under this Article.

[ 1971, c. 366, (NEW) .]

8. Maine Potato Council.

[ 1991, c. 837, Pt. A, §18 (RP) .]

9. Retailer. "Retailer" means a person engaged in the business of buying potatoes or rotation crops in wholesale or jobbing quantities and reselling the potatoes or rotation crops bought primarily to consumers through at least 5 retail outlets located within or without the State.

[ 1997, c. 606, §4 (AMD) .]

9-A. Rotation crop. "Rotation crop" means small grain, soybean or flax grown in rotation with potatoes.

[ 1997, c. 606, §5 (NEW) .]

10. Sale. "Sale" includes every contract of purchase or sale, contract to purchase or sell, purchase, sale and disposition of potatoes or rotation crops for value.

[ 1997, c. 606, §6 (AMD) .]

11. Seller. "Seller" means any person who sells or contracts to sell potatoes or rotation crops in the regular course of business.

[ 1997, c. 606, §6 (AMD) .]

12. Verified complaint. "Verified complaint" means a writing signed by a person, who, under oath, swears that he has reason to believe that a person required to be licensed under this Article has violated one or more of the provisions of this Article or of the rules and regulations promulgated thereunder, setting forth a short and plain statement of the allegations which are the basis for such belief.

[ 1971, c. 366, (NEW) .]

13. Wholesale or jobbing quantities. "Wholesale or jobbing quantities" means aggregate quantities of potatoes totalling 25 tons, that is, 50,000 pounds, or more in weight purchased or contracted to be purchased in any calendar month.

[ 1979, c. 541, Pt. A, §63 (AMD) .]

14. Processor. "Processor" means any person other than a consumer who purchases or contracts to purchase potatoes or rotation crops primarily for manufacture into articles of food or starch by operations that change the physical form the potatoes or rotation crops possessed when harvested. The effects of the following operations are considered as changing the physical form possessed by potatoes or rotation crops when harvested: Chopping, slicing, cutting, dicing, mashing, removal of skin or peel, frying or otherwise cooking, freezing, canning, dehydrating or comparable methods of preparation for marketing in what is generally considered to be a processed form.

[ 1997, c. 606, §7 (AMD) .]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §§2-4 (AMD). 1975, c. 555, §1 (AMD). 1979, c. 541, §A63 (AMD). 1981, c. 513, §§8,9 (AMD). 1991, c. 837, §A18 (AMD). 1997, c. 606, §§2-7 (AMD).



7 §1013. Rules and regulations

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, make uniform rules and regulations for carrying out this Article. [1977, c. 694, §100 (AMD).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 694, §100 (AMD).



7 §1014. Licensing; agents

No person shall act as a dealer, processor, broker, agent or retailer unless duly licensed as provided in this Article. Every person, before acting as a dealer, processor, broker, agent or retailer, shall file an application with the commissioner for a license to transact the business of a dealer, processor, broker, agent or retailer and such application shall be accompanied by the license fee provided in this Article. [1975, c. 555, §2 (AMD).]

A person may not buy, solicit or negotiate the sale of any potatoes or rotation crops in this State as a representative of any dealer, processor, broker or retailer, unless such a representative has been so authorized by a duly licensed dealer, processor, broker or retailer in writing, and a copy of such authorization is filed with the commissioner, except where such representative conducts business in the office of the dealer, processor, broker or retailer. The commissioner must be notified in writing by the dealer, processor, broker or retailer immediately upon the termination of such authorization. [1997, c. 606, §8 (AMD).]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §5 (AMD). 1975, c. 555, §2 (AMD). 1997, c. 606, §8 (AMD).



7 §1015. Application and renewal for license

The applicant shall file an application for a license or renewal of a license on forms as prescribed and furnished by the commissioner, which must contain the full name of the person applying for the license and, if the applicant is a corporation, partnership, association, exchange or legal representative, officer, director, partner or member of a corporation, partnership, association or exchange, all such names and positions. If the applicant is a foreign corporation, it shall certify that it is authorized to transact business in the State under former Title 13-A, chapter 12 or Title 13-C, chapter 15, and further state the principal business address of the applicant in the State or elsewhere, the address of all places of business in the State, and the name or names of the person or persons authorized to receive and accept service of lawful process upon the applicant within the State. All questions required to be answered in the application for licenses must be sworn to, and intentionally untruthful answers constitute the crime of perjury. [2005, c. 333, §1 (AMD).]

Upon receipt of an initial application, the commissioner immediately shall cause notice of the application to be provided in a manner consistent with the provisions of the Maine Administrative Procedure Act as to adjudicatory proceedings and shall, in any case, cause a copy of the notice to be served upon the Maine Potato Board. Any interested person has 30 days in which to file comments as to the applicant's qualifications, to request a hearing or to file a verified complaint with the commissioner as provided by this Article. [2005, c. 333, §1 (AMD).]

This applicant shall satisfy the commissioner of that applicant's character, financial responsibility and good faith in seeking to engage in the business. The commissioner shall, after notice and opportunity for a hearing has been provided in a manner consistent with the Maine Administrative Procedure Act as to adjudicatory proceedings, issue a license to an applicant if the commissioner is satisfied as to the applicant's qualifications, such license entitling the applicant to act in the capacity described in the license for a period of one year from the date of issuance. A license may not be granted to any applicant if such person or officer, director, partner, or member thereof, has been convicted in any state or federal court of any felony within 5 years of the date of the application. [2005, c. 333, §1 (AMD).]

In order to insure the licensee's financial responsibility and to protect potato and rotation crop producers, the commissioner shall require the licensee to file a bond as a prerequisite to the issuance of a license. The bond must be in a form and amount satisfactory to the commissioner, but not less than $50,000 nor more than $300,000 in the case of dealers and brokers engaged in buying or selling either potatoes or rotation crops, but not both, not less than $50,000 nor more than $400,000 in the case of dealers and brokers engaged in buying and selling both potatoes and rotation crops, or not less than $100,000 nor more than $500,000 in the case of processors, payable to the commissioner in the commissioner's official capacity and conditioned on the full and prompt payment for all potatoes or rotation crops received or purchased from producers or other licensees during the effective period of the license. In the case of processors, the amount of bond required must be based on the licensee's anticipated monthly volume of purchases, but may be adjusted to reflect other federal escrow accounts or bond requirements met by the licensee that satisfy the purposes of this section. [2005, c. 333, §1 (AMD).]

Each license must plainly state the name and business address or addresses of the licensee and must be posted in a conspicuous place in each office where the business is transacted. The fee for each license is $100 annually. Such license may be renewed for successive periods of one year each upon payment of the renewal fee and the submission of an application demonstrating that the applicant continues to meet the requirements for licensing, including filing proof of financial responsibility. A license or license renewal issued expires on the 30th day of June following the date of issuance. The department is not required to provide notice and opportunity for a hearing as provided in the Maine Administrative Procedure Act when granting a license renewal. If the licensee desires to carry on business in more than one place within the State, the licensee shall procure additional copies of the license, certified by the commissioner, for each place where the business is to be conducted. The fee for each such additional certification is $100. In the event a person required to be licensed under this section fails to renew that person's license or submit the annual proof of financial responsibility, the department shall promptly provide notice to members of the potato producing industry through the Maine Potato Board and an agricultural bargaining council. [2005, c. 333, §1 (AMD).]

All fees collected under this Article must be paid to the Treasurer of State and credited to the Department of Agriculture, Conservation and Forestry for the administration of this Article and other expenses incident to the administration of the department, and must be expended by the commissioner for the purposes for which the department is created. If any of such fees are not expended during the year in which they are collected, the unexpended balance does not lapse, but must be carried as a continuing account and available for the purposes specified until expended. [2005, c. 333, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §6 (AMD). 1971, c. 622, §21 (AMD). 1975, c. 713, §1 (AMD). 1977, c. 694, §§101,102 (AMD). 1979, c. 127, §45 (AMD). 1979, c. 672, §A24 (AMD). 1983, c. 465, §1 (AMD). 1991, c. 837, §A19 (AMD). 1997, c. 388, §4 (AMD). 1997, c. 606, §9 (AMD). 2003, c. 344, §D1 (AMD). 2005, c. 333, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §1016. Verified complaints; investigation

The commissioner or his duly authorized agent shall have full authority to investigate upon the verified complaint of any interested person, or on his own motion, the conduct and activities of any person applying for or holding a license as dealer, processor, broker, agent or retailer and for such purpose may examine the books and papers of any such person and may take testimony and affidavits thereon under oath. Any interested person who has filed a verified complaint may be a party of record to all proceedings had with regard thereto. [1975, c. 555, §3 (AMD).]

SECTION HISTORY

1971, c. 366, (NEW). 1975, c. 555, §3 (AMD).



7 §1017. Violations

1. Acts enumerated. The commissioner or the commissioner's duly authorized agent may refuse to grant or renew a license, after notice and opportunity for a hearing is provided in a manner consistent with the Maine Administrative Procedure Act as to adjudicatory proceedings, upon a finding that any of the following acts have existed within 2 years of the date of the filing of an application for license:

A. That fraudulent charges or returns have been made by the applicant or licensee for the handling, sale or storage of potatoes or rotation crops, or for the rendering of any service in connection with the handling, sale or storage of potatoes or rotation crops; [1997, c. 606, §10 (AMD).]

B. That the applicant or licensee has failed or refused to render a true account of sales, or to make a settlement thereon, within the time and in the manner required by this Article, or has failed or refused to pay for potatoes or rotation crops purchased by the applicant or licensee within 30 calendar days after acceptance of the potatoes or rotation crops; [1997, c. 606, §10 (AMD).]

C. That the applicant or licensee has knowingly made any false material statement as to the condition, quality or quantity of potatoes or rotation crops received, handled, sold, purchased or stored by the applicant or licensee; [1997, c. 606, §10 (AMD).]

D. That the applicant or licensee directly or indirectly has purchased for that applicant's or licensee's own account, potatoes or rotation crops received by the applicant or licensee upon consignment without prior authorization from consignor together with price fixed by consignor or without promptly notifying the consignor of such purchase. This does not prevent any dealer, processor, broker, agent or retailer, in order to close the day's business, from taking into account in the record of sales miscellaneous lots or parcels of potatoes or rotation crops remaining unsold, if such dealer, processor, broker, agent or retailer on the business day next following properly enters any such transaction in that applicant's or licensee's accounts; [1997, c. 606, §10 (AMD).]

E. That the applicant or licensee has made any substantial misrepresentation as to the conditions of the market for potatoes or rotation crops; [1997, c. 606, §10 (AMD).]

F. That the applicant or licensee has made fictitious sales or has defrauded or attempted to defraud a producer; [1997, c. 606, §10 (AMD).]

G. That a dealer, processor, broker, agent or retailer to whom any consignment is made has reconsigned such consignment to another dealer, processor, broker, agent or retailer and has received, collected or charged by such means more than one commission for making the sale therefor for the consignor without written consent of such consignor; [1975, c. 555, §5 (AMD).]

H. That the licensee knowingly made any false material statements in the procurement of such license; [1971, c. 366, (NEW).]

I. That the applicant or licensee has not accounted promptly and properly to the producer with regard to any claim settled or collected by the applicant or licensee for such producer; [1997, c. 606, §10 (AMD).]

J. That the applicant or licensee has failed or refused, upon demand, to permit the commissioner or the commissioner's agents to make the investigations, examinations or audits as provided in this Article or that the applicant or licensee has removed or sequestered any books, records or papers necessary to any such investigations, examinations or audits, or has otherwise obstructed the same; [1997, c. 606, §10 (AMD).]

K. That the licensee has failed or refused to keep and maintain the records as required by this Article; [1971, c. 366, (NEW).]

L. That the applicant or licensee has committed any act or conduct with regard to the handling, sale or storage of potatoes or rotation crops whether of the same or different character than specified in this subsection, which constitutes or demonstrates bad faith, incompetency or untrustworthiness, or dishonest, fraudulent or improper dealings; [2005, c. 333, §2 (AMD).]

M. That the applicant or licensee has failed to deliver to the seller the confirmation required by section 1022 within the time specified; or [2005, c. 333, §2 (AMD).]

N. That the applicant or licensee has failed to maintain a bond to ensure financial responsibility to producers or other licensees as required under section 1015. [2005, c. 333, §2 (NEW).]

The District Court may, in a manner consistent with the Maine Administrative Procedure Act, suspend or revoke a license upon finding any of the enumerated violations within 2 years of the date of the filing of a complaint.

[ 2005, c. 333, §2 (AMD) .]

1-A. Mandatory nonrenewal.

[ 1983, c. 829, §15 (RP) .]

2. Conditional. Any order revoking or suspending a license may, within the discretion of the District Court be made conditional upon the settlement, adjustment or satisfaction of the consequence of the violation or violations as specified, and the operation of such an order may be deferred for such purpose. Any such order may contain provisions for modification or dismissal thereof upon presentation to the District Court of evidence that the matter of complaint has been settled, adjusted or withdrawn at any time before such order becomes final.

[ 1977, c. 694, §105 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Effective date. The commission of the acts enumerated in this section after September 23, 1971 constitutes a violation of this Article.

[ 1975, c. 555, §§4, 5 (AMD) .]

4. Notification of insufficient or no payment. Producers may notify the Department of Agriculture, Conservation and Forestry of insufficient or no payment for potatoes or rotation crops after acceptance by any processor, dealer, broker, agent or retailer in the State in violation of subsection 1, paragraph B.

A. The Commissioner of Agriculture, Conservation and Forestry or the commissioner's agent, upon notification by producers of insufficient or no payment, shall immediately investigate the complaint and shall, in a manner consistent with the provisions of the Maine Administrative Procedure Act as to adjudicatory proceedings, hold a hearing, unless such hearing is waived by the processor, dealer, broker, agent or retailer against whom the charge has been made. The processor, dealer, broker, agent or retailer accused of nonpayment shall provide the commissioner with a copy of the contract, if any, and all other materials and information to enable the commissioner to carry out the provisions of this section. Upon finding after investigation that the processor, dealer, broker, agent or retailer has violated the contract, express or implied, the commissioner may recover the proceeds of the bond required by section 1015 and apply those proceeds against the amounts owed producers. In the event the bond proceeds are inadequate to cover the debts owed producers, the commissioner shall require the processor, dealer, broker, agent or retailer to post an additional bond sufficient to cover the remaining debt owed to the producer or producers.

(1) The commissioner, after determination upon a hearing of insufficient payment or nonpayment of debts owed to a producer, may require the licensee to formulate a schedule of payments to the producer that is satisfactory to the commissioner. The schedule of payments may not exceed a 30-day period.

(2) The licensee, who after a hearing is determined to be in default of payment to a producer, shall submit a payment schedule to the commissioner within one week from the commissioner's request for a payment schedule. In the event that the schedule of payment is not satisfactory to the commissioner, the commissioner shall establish the schedule of payment not to exceed a 30-day period.

(3) The commissioner shall file a complaint with the District Court seeking to suspend the license of any licensee who fails to conform to the payment schedule established in this section until the producer is paid the total claim to which the producer is entitled.

(4) Upon the filing of a complaint by the commissioner in the District Court, the licensee shall post a bond sufficient to cover the total claim owed the producer on the date on which the complaint is filed. The bond required for an appeal procedure may be waived by the District Court in the event that the bond required by the commissioner under section 1015 or this paragraph is valid and sufficient to cover the total claim owed the producer.

(5) Nothing in this section may be construed to prohibit a producer from seeking redress for insufficient payment or nonpayment from licensees in any court or in accordance with any federal procedure established to obtain redress. [2011, c. 657, Pt. W, §6 (REV); 2011, c. 691, Pt. D, §2 (AMD).]

[ 2011, c. 657, Pt. W, §§5, 6 (REV); 2011, c. 691, Pt. D, §2 (AMD) .]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 622, §22 (AMD). 1975, c. 555, §§4,5 (AMD). 1975, c. 713, §2 (AMD). 1977, c. 694, §§103-108 (AMD). 1983, c. 336, §§1,2 (AMD). 1983, c. 582, §§2,4 (AMD). 1983, c. 829, §15 (AMD). 1991, c. 837, §A20 (AMD). 1997, c. 606, §§10,11 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 333, §§2,3 (AMD). 2007, c. 499, §1 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV). 2011, c. 691, Pt. D, §2 (AMD).



7 §1018. Hearings

The commissioner shall conduct hearings pursuant to this Article in a manner consistent with the Maine Administrative Procedure Act and has full power to subpoena such witnesses and documents as he deems necessary. The Superior Court, on the petition of the commissioner, may issue summary process to enforce the lawful orders of the commissioner in these actions. [1977, c. 694, §109 (RPR).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 694, §109 (RPR).



7 §1019. Notice of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 694, §110 (RP).



7 §1020. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 694, §111 (RP).



7 §1021. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 694, §112 (RP).



7 §1022. Records of transactions

1. Broker and dealer records. Every dealer and broker required to be licensed under this Article, upon having negotiated a sale of potatoes or rotation crops for others or upon having purchased potatoes or rotation crops from the producer, shall cause a record of that transaction to be made, and deliver a copy to the seller by depositing a record of transaction in the United States mail, postage paid, within 2 working days of negotiation of the sale, setting forth the following with reference to the handling, sale and storage of those potatoes or rotation crops:

A. Date of sale; [1985, c. 506, Pt. A, §7 (RPR).]

B. Name and address of producer; [1985, c. 506, Pt. A, §7 (RPR).]

C. Name and address of seller; [1985, c. 506, Pt. A, §7 (RPR).]

D. Name and address of buyer; [1985, c. 506, Pt. A, §7 (RPR).]

E. Name and address of broker, if any; [1985, c. 506, Pt. A, §7 (RPR).]

F. Name and address of handler, if any; [1985, c. 506, Pt. A, §7 (RPR).]

G. Name and address of any person designated as a secured party on a financing statement naming the seller as debtor filed in accordance with Title 11, section 9-1501, covering the potatoes or rotation crops, if any; [1999, c. 699, Pt. D, §1 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

H. Mode of transportation of shipment, if known; if unknown, this information must be provided to the seller prior to shipment; [1997, c. 606, §12 (AMD).]

I. Name of carrier, if known; if unknown, this information must be provided to the seller prior to shipment; [1997, c. 606, §12 (AMD).]

J. If there is a broker or a retailer involved in a transaction, point of final destination; [1985, c. 506, Pt. A, §7 (RPR).]

K. Date of shipment; [1985, c. 506, Pt. A, §7 (RPR).]

L. If there is a broker or a retailer involved in the transaction, contemplated date of arrival at final destination; [1985, c. 506, Pt. A, §7 (RPR).]

M. Grade, size, weight and amount and other specifications; [1985, c. 506, Pt. A, §7 (RPR).]

N. Price for the potatoes or rotation crops, per unit and total; [1997, c. 606, §12 (AMD).]

O. Any deductions to be made from the proceeds for expenses to be borne by the seller or handler; [1985, c. 506, Pt. A, §7 (RPR).]

P. All other essential details of the purchase or sale; and [1985, c. 506, Pt. A, §7 (RPR).]

Q. If there is a broker involved in the transaction, an itemized accounting that separately sets forth all charges in connection with the sale, including the brokerage fee, if any. [1997, c. 606, §12 (AMD).]

[ 1999, c. 699, Pt. D, §1 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

1-A. Processor records. Every processor licensed under this Article, upon having purchased potatoes or rotation crops from the producer, shall cause a record of the transaction to be made, and deliver promptly to the seller a copy of that record setting forth the following with reference to the handling, sale and storage of those potatoes or rotation crops:

A. Date of sale; [1983, c. 465, §3 (NEW).]

B. Name and address of producer; [1983, c. 465, §3 (NEW).]

C. Name and address of buyer; and [1983, c. 465, §3 (NEW).]

D. Grade, size, weight and amount and other specifications. [1983, c. 465, §3 (NEW).]

In addition, the processor shall, for each transaction, specify the price for the potatoes or rotation crops, per unit and total, and deliver that information to the producer within 10 business days of delivery and acceptance of the potatoes or rotation crops.

[ 1997, c. 606, §13 (AMD) .]

2. Guarantees. In any sale in which the buyer of such potatoes is a person required to be licensed by this article and has a place of business in this State except a retailer, any guarantees with regard to grade, size, weight or other specifications, made by the producer shall be deemed satisfied when the grade, size, weight or specifications, as certified by a licensed federal-state potato inspector, or seed potato inspector, after the potatoes have been or while they are being loaded for transit, equals or exceeds the grade, size, weight or other specifications of the potatoes stated in the record of transaction. Any producer making any such guarantees shall at all times prior to shipment have the option to determine whether or not the potatoes shall be inspected in accordance with this subsection. Any attempt by a dealer to coerce or influence a producer to forego an inspection shall be a civil violation subject to section 1028. Any agreement the effect of which is to deny the producer the right to satisfy the producer's guarantee obligations and any agreement conflicting with this subsection are void; provided that a producer waives any rights under this subsection or may sell potatoes under an agreement conflicting with this subsection when the record of transaction required by this article contains the following additional information:

A. Name and address of the person to whom the dealer resold the potatoes and any other person to whom the producer is obligated, directly or indirectly, by making any guarantees with regard to grade, size, weight or other specifications; [1971, c. 600, §7 (NEW).]

B. Point of final destination for the shipment of potatoes; and [1989, c. 319, (AMD).]

C. Price for the potatoes, per unit at final destination. [1989, c. 319, (NEW).]

A buyer or dealer who attempts to enforce or hold a producer liable under a guarantee obligation, when the potatoes have been inspected in accordance with this subsection, without supplying the information in paragraphs A, B and C commits a civil violation and shall be subject to section 1028.

[ 1989, c. 319, (AMD) .]

3. Waiver. In any sale by a producer in which the making of a record of such transaction is required by this Article and the name and address of the buyer are not set forth on such record, or if no such record of transaction is made or if a copy of the record of transaction is not delivered by depositing the copy in the United States mail, postage prepaid, addressed to the producer, prior to delivery of the potatoes or rotation crops at the point of final destination, the producer is deemed not to have made any guarantees with regard to grade, size, weight or other specifications, and such omission by the buyer or broker or agent constitutes a waiver of any and all claims against the producer for breach of warranty, expressed or implied.

[ 1997, c. 606, §14 (AMD) .]

4. Copies of documentation. Before any change may be made in the agreed upon price, there shall be mutual agreement between the parties. The agreement must be verified in writing and, along with available documentation as to quality defects mailed to the seller within 2 working days of the availability of the documentation.

[ 1983, c. 336, §4 (NEW) .]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §§7,8 (AMD). 1979, c. 541, §A64 (AMD). 1983, c. 336, §§3,4 (AMD). 1983, c. 465, §§2,3 (AMD). 1985, c. 506, §A7 (AMD). 1989, c. 319, (AMD). 1997, c. 606, §§12-14 (AMD). 1999, c. 699, §D1 (AMD). 1999, c. 699, §D30 (AFF).



7 §1023. Brokers and agents

1. Brokerage fee. The brokerage fee, if any, shall be an agreed upon percentage of the gross proceeds from the sale, exclusive of the costs of transportation, and shall be charged the seller only upon receipt of payment in full of said gross proceeds from the buyer.

[ 1971, c. 366, (NEW) .]

2. Duties of brokers. In addition to all the duties of the broker otherwise imposed by law or by agreement, the broker has the following duties.

A. The broker shall invoice the buyer, shall collect and remit to the seller and any secured party noted on the record of the transaction any and all sums due on account of the sale, and shall render an itemized accounting to the seller promptly upon receipt of payment, showing the true gross selling price, all brokerage fees deducted, and any other charges or expenses incurred in connection with the sale of the potatoes or rotation crops. Agreement to collect from the buyer and remit to the seller is not a guarantee by the broker that the buyer will pay for the potatoes or rotation crops purchased, unless there is a specific agreement by the broker that the broker will pay if the buyer does not pay. [1997, c. 606, §15 (AMD).]

B. The broker shall, to the best of the broker's ability, make all necessary arrangements to effect the transportation of said shipment to the buyer, but the broker, in the absence of a specific agreement, does not guarantee the carrier payment of carrier charges. [1997, c. 606, §15 (AMD).]

C. The broker shall prepare, file and fully process with the carrier any and all claims for the seller of the potatoes or rotation crops, including taking all necessary action to bring the matter to a conclusion. [1997, c. 606, §15 (AMD).]

[ 1997, c. 606, §15 (AMD) .]

3. Agents contracts. A person required to be licensed by this Article may not act as an agent for any grower without first having an agreement with the grower reduced to a written contract clearly defining the duties and responsibilities of both parties, the extent of the agent's authority in distributing the potatoes or rotation crops, and the agent's fee or selling charge, if any.

[ 1997, c. 606, §16 (AMD) .]

4. Agent's fees. The agent's fee or selling charge shall be charged the seller only upon receipt from the buyer of payment in full of the gross proceeds from the sale.

[ 1971, c. 600, §9 (NEW) .]

5. Duties of agents. In addition to all the duties of the agent of any grower otherwise imposed by law, rule or regulation, or by agreement, the agent has the same duties as are imposed upon the broker by subsection 2, paragraphs A, B and C.

[ 1997, c. 606, §16 (AMD) .]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §9 (AMD). 1997, c. 606, §§15,16 (AMD).



7 §1024. Exemptions

1. Producers. Producers are exempt from this Article when selling potatoes or rotation crops that they have grown, that they are presently growing or that they intend to grow, except when acting as an agent.

[ 1997, c. 606, §17 (AMD) .]

2. Processors.

[ 1975, c. 555, §6 (RP) .]

3. Retailers. Retailers are exempt from this Article.

[ 1971, c. 600, §10 (NEW) .]

SECTION HISTORY

1971, c. 366, (NEW). 1971, c. 600, §10 (AMD). 1975, c. 555, §6 (AMD). 1997, c. 606, §17 (AMD).



7 §1025. Forfeiture of bond; recovery on bond

If any licensee fails to make such payment as provided in section 1017, subsection 1, paragraph B, such licensee, by reason of such nonpayment is in default as to all producers or licensees whose accounts remain unpaid, and the bond provided for is forfeited to the extent of all sums then due from such licensee to those producers or licensees, and by nature of such default, the conditions of such bond are deemed to be broken, and any such producer or licensee may bring an action on the defaulted bond in the name of the commissioner for the benefit of the producer or licensee. A producer or a licensee bringing an action against the bond must provide the department with notice of intent to file a claim within 30 days of the payment due date. A formal verified complaint and supporting documentation must be filed with the department within 90 days of the payment due date. [2005, c. 333, §4 (AMD).]

The right of a producer or a licensee to bring an action against the bond is subject to the department's right to apply the proceeds of the bond against the producer's or licensee's debts in accordance with section 1017. [2005, c. 333, §4 (NEW).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 696, §358 (AMD). 2005, c. 333, §4 (AMD).



7 §1026. Enforcement

The commissioner may recover the penalties imposed for violations of this Article and any rules and regulations promulgated thereunder in a civil action brought in the commissioner's own name, the venue to be as in other civil actions and, if the commissioner prevails in that action, the commissioner may recover full costs, including, but not limited to, attorney's fees. The commissioner is entitled to the assistance of the Attorney General and of the several district attorneys. [2005, c. 333, §5 (AMD).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 696, §84 (RPR). 2005, c. 333, §5 (AMD).



7 §1027. Jurisdiction and disposal of forfeitures

The District Court and the Superior Court shall have concurrent jurisdiction of actions brought for violation of this Article or the rules and regulations promulgated thereunder. All penalties received under this Article by county treasurers shall be paid by them to the Treasurer of State for deposit in the General Fund. [1977, c. 696, §85 (RPR).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 696, §85 (RPR).



7 §1028. Violations

Any person who shall violate any of the provisions of this Article, except section 1017, subsection 1, paragraph B, or shall neglect or refuse to comply with the provisions thereof or any rule or regulation promulgated hereunder shall be subject to the following civil penalties payable to the State to be recovered in a civil action: [1977, c. 696, §86 (RPR).]

1. First violation. For the first violation, a civil penalty not to exceed $1,000; and

[ 1977, c. 696, §86 (NEW) .]

2. Subsequent violation. For each subsequent violation, a civil penalty not to exceed $2,000.

[ 1977, c. 696, §86 (NEW) .]

Each day a violation under this section remains uncorrected may be counted as a separate offense. Penalties may be imposed for each violation. [2005, c. 333, §6 (NEW).]

SECTION HISTORY

1971, c. 366, (NEW). 1977, c. 696, §86 (RPR). 2005, c. 333, §6 (AMD).






Article 3-A: LICENSING FIRST HANDLERS

7 §1029. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §3 (NEW). 1983, c. 582, §4 (RP). 1983, c. 583, §4 (AMD). 1983, c. 829, §16 (RP). 1985, c. 450, (AMD).



7 §1029-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §3 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §16 (RP). 1985, c. 450, (AMD).



7 §1029-B. Authority of the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §3 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §16 (RP). 1985, c. 450, (AMD).



7 §1029-C. Licensing first handlers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §3 (NEW). 1983, c. 582, §4 (RP). 1983, c. 583, §5 (AMD). 1983, c. 829, §16 (RP). 1985, c. 450, (AMD).



7 §1029-D. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 582, §3 (NEW). 1983, c. 582, §4 (RP). 1983, c. 829, §16 (RP). 1985, c. 450, (AMD).






Article 4: MAINE POTATO QUALITY CONTROL

7 §1031. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1987, c. 99, §1 (AMD). 2005, c. 294, §15 (RP). 2005, c. 382, §A6 (RP).



7 §1032. Definitions

As used in this Article, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 513, §167 (NEW).]

1. Board.

[ 1987, c. 99, §2 (RP) .]

2. Consumer pack. "Consumer pack" means a unit of 50 pounds or less net weight of potatoes contained in a bag or other type of container. Consumer pack shall not mean a master container.

[ 1981, c. 540, §2 (AMD) .]

2-A. Identification marks of bag manufacturers and bag distributors.

[ 1987, c. 99, §3 (RP) .]

3. Maine bag. "Maine bag" means any consumer pack for potatoes on which appears the word Maine in letters larger than 1/4 inch or a pictorial representation of the outline of the shape of the state.

[ 1981, c. 698, §15 (AMD) .]

4. Maine bag grade. "Maine bag grade" means any of the officially established grades of potatoes as adopted by the commissioner.

[ 1987, c. 99, §4 (AMD) .]

5. Other than Maine bag.

[ 1987, c. 99, §5 (RP) .]

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1981, c. 540, §§2-5 (AMD). 1981, c. 698, §§14,15 (AMD). 1987, c. 99, §§2-5 (AMD).



7 §1033. Maine Potato Quality Control Board (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1983, c. 780, §§1,2 (AMD). 1983, c. 812, §§48,49 (AMD). 1987, c. 99, §§6-12 (AMD). 1989, c. 459, §§1,2 (AMD). 1989, c. 503, §B44 (AMD). 1991, c. 506, §3 (AMD). 1991, c. 837, §§A21,22 (AMD). 1999, c. 127, §A15 (AMD). 2001, c. 164, §1 (AMD). 2005, c. 294, §16 (RP).



7 §1033-A. Duties of the commissioner

1. Inspection fee. After considering the recommendations of the Maine Potato Board, and after considering available money appropriated from the General Fund, the commissioner shall set the inspection fee for potatoes packed in Maine bags pursuant to rules adopted pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 2005, c. 294, §17 (AMD) .]

2. Statement of basis for fee. Upon request of the Maine Potato Board, the commissioner shall provide to the board and other interested parties a written statement of the basis for the fee established under this section.

[ 2005, c. 294, §17 (AMD) .]

3. Maine bag grades. Pursuant to the rule-making provisions of the Maine Administrative Procedure Act, the commissioner shall adopt the official grade or grades for potatoes to be packed in Maine bags. The commissioner shall prepare proposed rules. These rules as finally adopted become effective on August 1st, 1988 and may be amended only annually thereafter, with amendments becoming effective on August 1st of the year in which adopted. A Maine bag grade may not be less than United States No. 1.

[ 2005, c. 294, §17 (AMD) .]

SECTION HISTORY

1983, c. 780, §3 (NEW). 1987, c. 99, §§13,14 (AMD). RR 1997, c. 2, §28 (COR). 2005, c. 294, §17 (AMD).



7 §1034. Inspection

The Maine Potato Board may employ inspectors and may require payments for inspection at a rate and schedule to be established by rule by the commissioner. The commissioner shall develop proposed rules. [2005, c. 683, Pt. A, §11 (AMD).]

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1987, c. 99, §15 (AMD). 2005, c. 294, §18 (AMD). 2005, c. 683, §A11 (AMD).



7 §1034-A. Variety labeling

There is established a voluntary potato variety labeling program to provide consumers with accurate information on the varieties of potatoes that are available and to assist the industry in establishing markets for new varieties. [1989, c. 459, §3 (NEW).]

1. Rules. The commissioner shall adopt rules in accordance with Title 5, chapter 375 concerning the program, including, but not limited to, program participation, identification of the varieties of potatoes eligible for inclusion in the potato variety labeling program, requirements of the inspection of potatoes in the program and appropriate methods of labeling. A rule may not be adopted that requires the inspection of potatoes labeled by variety when the packer is not a participant in the potato variety labeling program.

[ 2003, c. 452, Pt. B, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Fees. The commissioner shall establish inspection fees for potatoes packed in bags labeled in accordance with the potato variety labeling program at a level 3¢ below the inspection fees established pursuant to sections 1033-A and 1034.

[ 1989, c. 459, §3 (NEW) .]

3. Violation. A participant in the potato variety labeling program may not pack potatoes in a bag labeled with the name of a different potato variety. For the purposes of this subsection, each load of potatoes constitutes a separate violation.

[ 2003, c. 452, Pt. B, §14 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Sunset.

[ 1991, c. 506, §4 (RP) .]

5. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 3 commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2003, c. 452, Pt. B, §15 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 3 after having previously violated subsection 3 commits a civil violation for which a fine of not more than $2,000 may be adjudged. [2003, c. 452, Pt. B, §15 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §15 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1989, c. 459, §3 (NEW). 1991, c. 506, §4 (AMD). 2003, c. 452, §§B13-15 (AMD). 2003, c. 452, §X2 (AFF).



7 §1035. Maine bag logo (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1981, c. 540, §6 (AMD). 1987, c. 99, §16 (RPR). 2005, c. 294, §19 (RP).



7 §1036. Packing and inspection; shipping penalty; enforcement

1. Packing and inspection. No person may pack potatoes in a Maine bag, unless he has given notice of intent to pack to the department, in such form as the department may require.

[ 1987, c. 99, §17 (AMD) .]

2. Shipping. No packer, shipper, dealer or broker shall prepare for market, send to market or arrange for the sale of, or have possession or control of any potatoes in a Maine bag which have not been determined at point of origin by a duly authorized inspector to have met the standards required by this article. For the purposes of this subsection, the production of an unrestricted, original certificate of inspection covering the entire manifest, or an original or copy of a certificate of inspection positively identifying the actual bags or containers in question shall be deemed to satisfy the requirements of this subsection. The commissioner may promulgate rules consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, to designate other circumstances which will be deemed to satisfy the requirements of this subsection.

[ 1987, c. 754, §4 (RPR) .]

2-A. Other than Maine bag. No person may pack potatoes in any consumer pack on which the word "Maine" appears unless the pack is a Maine bag, except that the word "Maine" may appear on any consumer pack if it is the name and address of a producer, packer or any other person at the bottom of the pack and in letters not taller than 1/4 inch.

[ 1987, c. 99, §18 (NEW) .]

3. Penalty. Any person who violates subsection 1 or 2-A is subject to section 957 and any person who violates subsection 2 is subject to the following civil penalties and administrative action:

A. For the first violation, a forfeiture of $500; [1987, c. 754, §5 (NEW).]

B. For the 2nd violation, a forfeiture of $1,000; and [1987, c. 754, §5 (NEW).]

C. For the 3rd and subsequent violations, no less than $1,500. [1993, c. 699, §6 (AMD).]

After notice and an opportunity for hearing in an adjudicatory proceeding in accordance with the Maine Administrative Procedure Act, the commissioner may order a person the commissioner finds has violated subsection 2 3 or more times in a shipping season to undergo mandatory inspection in the manner provided in section 446 for a period of one year from the date of the final administrative determination. If the inspection order is stayed during appeal of the administrative determination, the period of the stay is not counted in calculating the one-year period. A person subject to mandatory inspection under this subsection may not ship potatoes packed in consumer packs unless the packs are accompanied by an unrestricted, original certificate of inspection covering the entire manifest, or an original or a copy of a certificate of inspection positively identifying the actual bags or containers in the shipment. Shipment of potatoes without the certificate required by this subsection is a separate violation subject to the penalties provided by this subsection.

[ 1993, c. 699, §6 (AMD) .]

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1987, c. 99, §§17,18 (AMD). 1987, c. 754, §§4,5 (AMD). 1993, c. 699, §6 (AMD).



7 §1036-A. Exemption

The requirements of this article do not apply to identification marks of bag manufacturers and bag distributors. [1987, c. 99, §19 (NEW).]

SECTION HISTORY

1987, c. 99, §19 (NEW).



7 §1037. Inspector licensing

1. License. The commissioner may establish standards for licensing potato inspectors for the purposes of this subchapter, conduct examinations to license and license successful applicants; provided that the commissioner may determine not to license such private inspectors if he finds that the volume of potatoes inspected by the federal-state inspection service is insufficient to reasonably and efficiently sustain the availability at the federal-state inspection service in the State. The commissioner shall charge a fee of $10 for taking the examination and $15 for a license. A license shall be for 2 years and may be renewed.

[ 1981, c. 513, §§10, 12 (NEW) .]

2. Fees. All fees collected under this section shall be paid immediately to the Treasurer of State and credited to the department for the administration of this section and other expenses incident to the administration of this subchapter. If any fees are not spent during the year in which they are collected, the unexpended balance shall not lapse, but shall be carried as a continuing account and available for the purpose specified until spent.

[ 1981, c. 513, §§10, 12 (NEW) .]

3. Revocation. The commissioner may refuse to renew and the District Court may revoke the license of an inspector upon finding that the inspector has knowingly falsified information relating to inspections or his application for a license.

[ 1981, c. 513, §§10, 12 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1981, c. 513, §§10,12 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).









Subchapter 11: SEEDS

7 §1041. Title

This subchapter shall be known and may be cited as the "Maine Seed Law."



7 §1042. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §65 (AMD).]

1. Advertisement. "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means, relating to seed within the meaning of this subchapter.

2. Agricultural seeds. "Agricultural seeds" shall include the seeds of grass, forage, cereal and fiber crops and any other kinds of seeds commonly recognized within this State as agricultural or field seeds, and mixtures of such seeds, except seeds of cereals grown in Maine and sold directly from grower to grower and not labeled as seed.

3. Labeling. "Labeling" includes all labels and other written, printed or graphic representations, in any form whatsoever, accompanying and pertaining to any seed whether in bulk or in containers, and includes invoices.

4. Noxious-weed seeds. "Noxious-weed seeds" shall be divided into 2 classes, primary noxious-weed seeds and secondary noxious-weed seeds. The commissioner may, through promulgation of regulations, add to or subtract from the list of seeds included under either definition whenever he finds, after public hearing, that such additions or subtractions are within the respective definitions.

5. Person. "Person" shall include any individual, partnership, corporation, company, society or association.

6. Primary noxious-weed seeds. "Primary noxious-weed seeds" are the seeds of perennial weeds such as not only reproduce by seed, but also spread by underground roots or stems, and which, when established, are highly destructive and difficult to control by ordinary good cultural practice. In this State they are the seeds of Bindweed (Convolvulus arvensis), Quackgrass (Agropyron repens), Canada Thistle (Cirsium arvense), Nut Grass (Cyperus esculentus) and Wound Wort (Stachys polustris).

7. Secondary noxious-weed seeds. "Secondary noxious-weed seeds" are the seeds of such weeds as are very objectionable in fields, lawns or gardens, but can be controlled by good cultural practice. In this State they are the seeds of Dodder (Cuscuta spp.), Horsenettle (Solanum carolinense), Wild Mustard (Brassica spp.), Wild Garlic (Allium vineale), Wild Onion (Allium canadense), Wild Radish (Raphanus raphanistrum), Perennial Sowthistle (Sonchus arvensis), Corncockle (Agrostemma githago), Buckhorn Plantain (Plantago lanceolata) and Yellow Rocket (Barbarea vulgaris).

7-A. Tree and shrub seeds. "Tree and shrub seeds" shall include the seeds of woody plants commonly known and sold as tree and shrub seeds in this State.

[ 1969, c. 42, §2 (NEW) .]

8. Vegetable seeds. "Vegetable seeds" shall include the seeds of those crops which are grown in gardens or on truck farms and are generally known and sold under the name of vegetable seeds in this State.

9. Weed seeds. "Weed seeds" shall include the seeds of all plants other than other crop seed and pure seed and shall include noxious-weed seeds.

SECTION HISTORY

1969, c. 42, §2 (AMD). 1979, c. 541, §A65 (AMD).



7 §1043. Label requirements

Each container of agricultural, vegetable or tree and shrub seeds which is sold, offered for sale or exposed for sale within the State for sowing purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language, giving the following information: [1969, c. 42, §3 (AMD).]

1. Agricultural seeds. For agricultural seeds:

A. Commonly accepted name of kind or kind and variety of each agricultural seed component in excess of 5% of the whole and the percentage by weight of each in the order of its predominance. Where more than one component is required to be named, the word "mixture" or "mixed" shall be shown conspicuously on the label;

B. Lot number or other lot identification;

C. Origin, if known, of alfalfa, red clover and field corn, except hybrid corn. If the origin is unknown, that fact shall be stated;

D. Percentage by weight of all weed seeds;

E. The name and approximate number of each kind of secondary noxious-weed seed:

(1) Per ounce in Agrostis spp., Poa spp., Rhodes grass, Bermuda grass, timothy, orchard grass, fescues, alsike and white clover, reed canary grass, Dallis grass, ryegrass, foxtail millet, alfalfa, red clover, sweetclovers, lespedezas, smooth brome, crimson clover, Brassica spp., flax, Agropyron spp. and other agricultural seeds of similar size and weight or mixtures within this group; and

(2) Per pound in proso, Sudan grass, wheat, oats, rye, barley, buckwheat, sorghums, vetches and other agricultural seeds of a size and weight similar to or greater than those within this group or any mixtures within this group.

All determinations of noxious-weed seeds shall be subject to tolerances and methods of determination prescribed in the rules and regulations promulgated by the commissioner under this subchapter;

F. Percentage by weight of agricultural seeds, which may be designated as "crop seeds," other than those required to be named on the label;

G. Percentage by weight of inert matter;

H. For each named agricultural seed:

(1) Percentage of germination, exclusive of hard seed;

(2) Percentage of hard seed, if present;

(3) "Total germination and hard seed" may be stated as such, if desired;

(4) The calendar month and year the test was completed to determine such percentages;

I. Name and address of the person who labeled said seed or who sells, offers or exposes said seed for sale within this State.

2. Vegetable seeds. For vegetable seeds:

A. Name of kind and variety of seed;

B. For seeds which germinate less than the standard last established by the commissioner:

(1) Percentage of germination, exclusive of hard seed;

(2) Percentage of hard seed, if present;

(3) The calendar month and year the test was completed to determine such percentages;

(4) The words "Below Standard" in not less than 8-point type.

C. Name and address of the person who labeled said seed or who sells, offers or exposes said seed for sale within this State.

3. Tree and shrub seeds. For tree and shrub seeds:

A. Name of kind and variety; [1969, c. 42, §4 (NEW).]

B. The percentage by weight of pure seed; [1969, c. 42, §4 (NEW).]

C. The percentage of germination; [1969, c. 42, §4 (NEW).]

D. The year of collection of such seed; [1969, c. 42, §4 (NEW).]

E. The specific locality, state and county in the United States or nearest equivalent political unit in the case of foreign countries, in which the seed was collected. [1969, c. 42, §4 (NEW).]

F. Name and address of the person who labeled said seed, or who sells, offers or exposes said seed for sale within this State. [1969, c. 42, §4 (NEW).]

[ 1969, c. 42, §4 (NEW) .]

SECTION HISTORY

1969, c. 42, §§3,4 (AMD).



7 §1044. Prohibitions

1. Test for germination; labels; ads; noxious weeds. It shall be unlawful for any person to sell, offer for sale or expose for sale any agricultural, vegetable or tree and shrub seeds within this State:

A. Unless the test to determine the percentage of germination required by section 1043 shall have been completed within a 9-month period, exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale or offering for sale or transportation;

B. Not labeled in accordance with this subchapter, or having a false or misleading label;

C. Pertaining to which there has been a false or misleading advertisement;

D. Containing primary noxious-weed seeds not in accordance with tolerances and methods of determination prescribed in the rules and regulations promulgated by the commissioner;

E. If noxious-weed seeds are present singularly or collectively in excess of 500 per pound.

[ 1969, c. 42, §5 (AMD) .]

2. Misuse of labels; false ads; obstructions; stop-sales. It shall be unlawful for any person within this State:

A. To detach, alter, deface or destroy any label provided for in this subchapter, or the rules and regulations promulgated by the commissioner thereunder, or to alter or substitute seed in any manner that may defeat the purposes of said subchapter;

B. To disseminate any false or misleading advertisement concerning agricultural, vegetable or tree and shrub seeds in any manner or by any means; [1969, c. 42, §6 (AMD).]

C. To hinder or obstruct in any way any authorized person in the performance of his duties under this subchapter;

D. To fail to comply with a "stop-sale" order.

[ 1969, c. 42, §6 (AMD) .]

SECTION HISTORY

1969, c. 42, §§5,6 (AMD).



7 §1044-A. Licensing requirements

For the purpose of providing revenues to defray the expense of the inspection and analysis prescribed in this subchapter, the commissioner shall license seed labelers. The commissioner shall prescribe the license application form. License fees established under this subchapter may be collected on other than an annual basis if the license required in this section is issued in conjunction with a nursery operator's license issued under section 2171. [1999, c. 84, §2 (AMD).]

1. Retail dealer's license.

[ 1995, c. 435, §3 (AFF); 1995, c. 435, §2 (RP) .]

2. Seed labeling license. A person, firm or corporation may not label agricultural, vegetable and tree and shrub seeds, except seed potatoes, for planting purposes for distribution or sale in this State without having obtained a seed labeling license. The seed labeling licensee is responsible for the accuracy of the seed contents of all packages, boxes and bags of seeds labeled by the licensee. The fee for a seed labeling license is $50 annually. A license may be issued for a one-year, 2-year or 3-year period. Licenses for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year license is 2 times the annual fee. The fee for a 3-year license is 3 times the annual fee.

[ 2005, c. 12, Pt. EEE, §2 (AMD) .]

3. Disposition of fees. Fees received for licenses established under this section shall be paid to the Treasurer of State for deposit in the General Fund.

[ 1979, c. 672, Pt. A, §25 (NEW) .]

SECTION HISTORY

1979, c. 672, §A25 (NEW). 1995, c. 435, §§1,2 (AMD). 1995, c. 435, §3 (AFF). 1997, c. 454, §3 (AMD). 1999, c. 84, §2 (AMD). 2005, c. 12, §EEE2 (AMD).



7 §1045. Exemptions and violations

Sections 1043 and 1044 shall not apply to seed or grain not intended for sowing purposes, nor to seed in storage in, or consigned to, a seed cleaning or processing establishment for cleaning or processing. Any labeling or other representation which may be made with respect to the uncleaned or unprocessed seed shall be subject to this subchapter. [1977, c. 696, §87 (RPR).]

No person shall be deemed in violation of this subchapter for having sold or offered or exposed for sale in this State any agricultural vegetable or tree and shrub seed which were incorrectly labeled or represented as to kind, variety, type or origin, which seeds cannot be identified by examination thereof, unless he has failed to obtain an invoice or grower's declaration giving kind, or kind and variety, or kind and type, and origin if required, and to take such other precautions as may be necessary to insure the identity to be that stated. [1977, c. 696, §87 (RPR).]

Violation of this subchapter is a civil violation for which the following forfeitures may be adjudged. [1977, c. 696, §87 (RPR).]

1. First violation. For the first violation, a forfeiture not to exceed $100; and

[ 1977, c. 696, §87 (NEW) .]

2. Subsequent violation. For each subsequent similar violation, a forfeiture not to exceed $250.

[ 1977, c. 696, §87 (NEW) .]

SECTION HISTORY

1969, c. 42, §7 (AMD). 1977, c. 696, §87 (RPR).



7 §1046. Duties of commissioner

It shall be the duty of the commissioner, who may act through his authorized agents:

1. Inspection. To sample, inspect, cause to be analyzed or tested, agricultural, vegetable or tree and shrub seeds transported, sold or offered or exposed for sale within this State for sowing purposes, at such time and place and to such extent as he may deem necessary to determine whether said agricultural, vegetable or tree and shrub seeds are in compliance with this subchapter, and to notify promptly of any violation, the person who transported, sold, offered or exposed the seed for sale;

[ 1969, c. 42, §8 (AMD) .]

2. Rules and regulations. To prescribe and, in a manner consistent with the Maine Administrative Procedure Act, to adopt rules and regulations governing the methods of sampling, inspecting, analysis, test and examination of agricultural, vegetable or tree and shrub seeds, and the tolerances to be followed, which shall be in general accord with officially prescribed practice in interstate commerce, and such other rules and regulations as may be necessary to secure the efficient enforcement of this subchapter.

[ 1977, c. 694, §113 (AMD) .]

SECTION HISTORY

1969, c. 42, §8 (AMD). 1977, c. 694, §113 (AMD).



7 §1047. Powers

For the purpose of carrying out this subchapter, the commissioner or his duly authorized agents shall have authority:

1. Stop-sale orders. To issue and enforce a written or printed "stop-sale" order to the owner or custodian of any lot of agricultural, vegetable or tree and shrub seeds which the commissioner finds is in violation of any of the provisions of this subchapter, which order shall prohibit further sale of such seed until such officer has evidence that the law has been complied with. The issuance of such an order shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act. No "stop-sale" order shall be issued or attached to any lot of seed without first giving the owner or custodian of such seed an opportunity to comply with the law. The owner or custodian of seeds which have been denied sale by a "stop-sale" order shall have the right to appeal from such order to a court of competent jurisdiction in the locality in which the seeds are found, praying for a judgment as to the justification of said order and for the discharge of such seed from the order. This subsection shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of this subchapter.

[ 1977, c. 694, §114 (AMD) .]

2. Employ qualified persons. To employ qualified persons under the Civil Service Law and to incur such expenses as may be necessary to carry out this subchapter; and

[ 1985, c. 785, Pt. B, §44 (AMD) .]

3. Cooperate with Federal Government. To cooperate with the Federal Government in seed law enforcement.

SECTION HISTORY

1969, c. 42, §9 (AMD). 1977, c. 694, §114 (AMD). 1985, c. 785, §B44 (AMD).



7 §1048. Seizure

Any lot of agricultural, vegetable or tree and shrub seeds not in compliance with this subchapter shall be subject to seizure on complaint of the commissioner to a court of competent jurisdiction in the locality in which the seed is located. In the event that the court finds the seed to be in violation of this subchapter, and orders the condemnation of said seed, it shall be denatured, processed, destroyed, relabeled or otherwise disposed of as provided in this subchapter. In no instance shall the court order such disposition of seed without first having given the claimant an opportunity to apply to the court for the release of said seed or permission to process or relabel it to bring it into compliance with this subchapter. [1969, c. 42, §10 (AMD).]

SECTION HISTORY

1969, c. 42, §10 (AMD).






Subchapter 11-A: GENETICALLY ENGINEERED PLANTS AND SEEDS

7 §1051. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 330, §1 (NEW).]

1. Cross-contamination. "Cross-contamination" means the unintentional transfer and incorporation of genetic material between a genetically engineered crop, by cross-pollination or other means, and a nongenetically engineered crop or a wild plant population.

[ 2001, c. 330, §1 (NEW) .]

2. Genetically engineered. "Genetically engineered" means the application of in vitro nucleic acid techniques, including recombinant deoxyribonucleic acid and direct injection of nucleic acid into cells or organelles, or the fusion of cells beyond the taxonomic family, that overcome natural physiological reproductive or recombinant barriers and that are not techniques used in traditional breeding and selection.

[ 2007, c. 602, §1 (AMD) .]

3. Seed dealer. "Seed dealer" means a person who cleans, processes, sells or offers for sale a genetically engineered plant part, seed or plant in the State.

[ 2007, c. 602, §2 (AMD) .]

4. Manufacturer. "Manufacturer" means a person that produces or commercializes a genetically engineered plant part, seed or plant, not including a farm operation as defined in section 152, subsection 6.

[ 2009, c. 323, §1 (AMD) .]

4-A. Pharmaceutical or industrial crop. "Pharmaceutical or industrial crop" means a plant that has been genetically engineered to produce a medical or industrial product, including a human or veterinary drug, a biologic, industrial or research chemical, enzymes, vaccines, human antibodies and human blood proteins.

[ 2009, c. 388, §1 (NEW) .]

5. Technology use agreement. "Technology use agreement" means an agreement between a manufacturer and a farmer that controls the right to plant a given genetically engineered plant part, seed or plant on a specific area of land for a certain period of time.

[ 2007, c. 602, §4 (NEW) .]

SECTION HISTORY

2001, c. 330, §1 (NEW). 2007, c. 602, §§1-4 (AMD). 2009, c. 323, §1 (AMD). 2009, c. 388, §1 (AMD).



7 §1052. Responsibilities of manufacturer

A manufacturer of genetically engineered plants, planting stock or seeds that present a risk of cross-contamination and are sold or distributed in this State is subject to the provisions of this subchapter. [2001, c. 330, §1 (NEW).]

1. Instructions. The manufacturer or seed dealer of the genetically engineered plants, plant parts or seeds shall provide written instructions to all growers on how to plant the plant parts, seeds or plants and how to grow and harvest the crop to minimize potential cross-contamination. These instructions must be at least as inclusive as guidelines issued by the United States Department of Agriculture relative to the establishment of buffer zones between genetically engineered plants and wild or cultivated plants subject to the risk of cross-contamination. The manufacturer or seed dealer shall file a copy of these instructions with the commissioner at least 20 days in advance of any sale of the genetically engineered plants, plant parts or seeds in this State.

[ 2001, c. 330, §1 (NEW) .]

2. Record keeping. The manufacturer or seed dealer shall identify and maintain, for at least 2 years after the date of sale, a list of the names and addresses of all growers of its genetically engineered plants, plant parts or seeds in this State. The list is not a public record as defined in Title 1, section 402, subsection 3. A manufacturer or seed dealer shall permit the commissioner to inspect the list when requested to facilitate an investigation into a claim of cross-contamination. A manufacturer or seed dealer is not required to keep records on seeds sold at the retail level in packets weighing less than one pound.

A manufacturer of genetically engineered seeds is not required to keep records under this subsection when the required records are being kept by a seed dealer.

[ 2001, c. 330, §1 (NEW) .]

2-A. Reporting. A manufacturer selling genetically engineered plant parts, plants or seeds in the State shall annually report to the commissioner the total potential acreage at a given planting density of genetically modified crops that could be grown based on the amount of each genetically engineered product sold in the State. Individual manufacturer data received under this subsection is confidential and may not be made public. The commissioner shall make public aggregate data that does not reveal the sales activities of an individual manufacturer. The commissioner shall provide aggregate data on sales of genetically engineered trees, tree seedlings, tree seeds, tree scions and other propagative materials to the Department of Agriculture, Conservation and Forestry, Bureau of Forestry.

[ 2009, c. 323, §2 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3. Violation; penalty. Failure to comply with this subchapter is a civil violation for which a penalty of not more than $1,500 may be adjudged. In accordance with Title 5, chapter 375, the commissioner may suspend or revoke a license issued under section 1044-A if the holder of the license fails to comply with this subchapter.

[ 2001, c. 330, §1 (NEW) .]

SECTION HISTORY

2001, c. 330, §1 (NEW). 2009, c. 323, §2 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



7 §1053. De minimus possession and venue

1. De minimus possession. If a genetically engineered product in which a manufacturer has rights is possessed by a farmer or found on the property owned or occupied by the farmer and the presence of the product is either de minimus or not intended by the farmer, the farmer is not liable for breach of a seed contract nor for any damages claimed by the manufacturer.

[ 2007, c. 602, §5 (NEW) .]

2. Venue. An infringement case brought against a grower who does not have a current technology use agreement with a manufacturer must be brought in a venue where the farmer resides or where the disputed crop was grown.

[ 2007, c. 602, §5 (NEW) .]

SECTION HISTORY

2007, c. 602, §5 (NEW).



7 §1054. Rulemaking

The commissioner shall adopt rules to establish best management practices to maintain the integrity of crops and minimize potential conflict between farmers. Rules adopted under this section are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2007, c. 602, §6 (NEW).]

SECTION HISTORY

2007, c. 602, §6 (NEW).



7 §1055. Restrictions on the production of pharmaceutical or industrial crops (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 388, §2 (NEW). MRSA T. 7, §1055, sub-§4 (RP).






Subchapter 12: VINEGAR

7 §1081. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A66 (AMD). 1979, c. 672, §A21 (RP).



7 §1082. Sales of adulterated or misbranded vinegar prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A21 (RP).



7 §1083. Adulteration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A21 (RP).



7 §1084. Misbranding (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A21 (RP).



7 §1085. Common carriers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 251, §2 (AMD). 1979, c. 672, §A21 (RP).









Chapter 105: PAYMENT OF DUES

7 §1090. Findings and purpose

The Legislature finds and declares that the agricultural industry as a whole is of significant economic and social importance to the State of Maine. The Legislature further finds and declares that the agricultural industry is subject to unique financial difficulties. Such difficulties include instability of prices, the general inflexibility of demand for farm products, rising costs to producers, dealers and processors, and the vagaries of nature. [1971, c. 428, (NEW).]

Such financial difficulties have a direct effect on a significant portion of the people of the State who are not directly involved in agricultural activities or industries. [1971, c. 428, (NEW).]

The Legislature further finds and declares that the relationships between agricultural producers and dealers or processors are also unique. The normal labor relationship of employer and employee does not ordinarily apply in the agricultural industry. In view of these facts, the Legislature has determined that it is in the best interests of those engaged in agriculture and agriculturally related industry, and of the people of the entire State to regulate the relationship of producers to dealers and processors by encouraging and facilitating the formation and operation of cooperative agricultural marketing associations. The Legislature in enacting this legislation intends to exercise the police power of the State to benefit the health and welfare of the agricultural industry and the people of the State. [1971, c. 544, §18-A (AMD).]

SECTION HISTORY

1971, c. 438, (NEW). 1971, c. 544, §§18-A (AMD).



7 §1091. Dues (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 438, (NEW). 1987, c. 384, §1 (AMD). 2003, c. 329, §1 (RP).



7 §1091-A. Dues and fair share fees

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Association" has the same meaning as in Title 13, section 1774, subsection 3. [2003, c. 329, §2 (NEW).]

B. "Fair share fee" means a fee deducted by a dealer or processor from a producer who is not an association member. [2003, c. 329, §2 (NEW).]

[ 2003, c. 329, §2 (NEW) .]

2. Association dues. When a member of an association makes a written assignment of dues to that association, those dues must be paid out of funds due or to become due to that member for any farm product produced or to be produced by that member or for any services performed or to be performed by that member in the production of farm products. A person who accepts or receives the product or services from the member is bound by that assignment after receiving written notice from the association or from the member, and that person shall withhold the assigned dues from amounts payable by that person to the member thereafter during the period of the assessment.

[ 2003, c. 329, §2 (NEW) .]

3. Fair share fees for contracts entered into after the association agreement. A nonmember producer who supplies farm products to a dealer or processor subject to collective bargaining and who enters into a preseason contract with the dealer or processor after the association has signed an agreement with that dealer or processor must be assessed a fair share fee equal to 50% of the amount charged to association members as dues. The dealer or processor shall withhold the fair share from the nonmember in the same manner as member dues are withheld. The nonmember shall make a written assignment directing the dealer or processor to have the fair share fee:

A. Remitted to the association and used to defray the costs incurred by the association as the recognized collective bargaining unit in fulfilling its duty to represent producers in their relations with the dealer or processor; or [2003, c. 329, §2 (NEW).]

B. Deposited in a fund established by the dealer or processor for awarding educational scholarships to contributing nonmembers and association producers. [2003, c. 329, §2 (NEW).]

[ 2003, c. 329, §2 (NEW) .]

4. Fair share fees for contracts entered into before the association agreement. Except as provided in subsection 5, a dealer or processor subject to collective bargaining may not assess or withhold a fair share fee from a nonmember producer who enters into a preseason contract to supply farm products to that dealer or processor before the association has signed an agreement with that dealer or processor unless the nonmember producer directs the processor or dealer to do so in accordance with this subsection.

A nonmember producer may make a written assignment directing the dealer or processor to withhold a fair share fee equal to 50% of the amount charged to association members as dues for deposit in a fund established by the dealer or processor for awarding educational scholarships to contributing nonmembers and association producers.

[ 2003, c. 329, §2 (NEW) .]

5. Changes in nonmember contract. The dealer or processor shall withhold a fair share fee from a nonmember in accordance with subsection 3 when:

A. The nonmember entered into a preseason contract to supply farm products to a dealer or processor before the association signed an agreement with that dealer or processor; and [2003, c. 329, §2 (NEW).]

B. The nonmember consents to a change or changes in that nonmember's contract after the association has signed an agreement with that dealer or processor and the change or changes provide an increase in contract value. [2003, c. 329, §2 (NEW).]

[ 2003, c. 329, §2 (NEW) .]

SECTION HISTORY

2003, c. 329, §2 (NEW).



7 §1092. Assignment

No provision that is inserted in any contract or other instrument that is prepared by a dealer or processor that makes an assignment of the dues or fair share fees described in section 1091-A ineffective is valid. [2003, c. 329, §3 (AMD).]

An assignment of dues or fair share fees may not exceed 1% of the total value of the product or services delivered by the member to the dealer or processor. [2003, c. 329, §3 (AMD).]

SECTION HISTORY

1971, c. 438, (NEW). 1987, c. 384, §2 (AMD). 2003, c. 329, §3 (AMD).



7 §1093. Remittance of dues and fair share fees; accounting

1. Sale of farm products. Subject to subsection 3, a dealer or processor shall, on or before the 15th day of each month, pay to an association all dues and fair share fees assigned to the association pursuant to section 1091-A with respect to farm products received from members and nonmembers by the dealer or processor during the preceding calendar month. At the time of each monthly payment of dues and fair share fees, the dealer or processor shall provide to the association a summary statement showing, for each member and nonmember, the quantity of farm products received, the payment due to the member and nonmember for those farm products prior to the deduction of dues or fair share fees and the amount of dues or fair share fees deducted therefrom pursuant to the assignment.

[ 2003, c. 329, §4 (AMD) .]

2. Performance of farm services. Subject to subsection 3, a dealer or processor shall, on or before the 15th day of each month, pay to an association all dues and fair share fees assigned to the association pursuant to section 1091-A with respect to services performed by members and nonmembers in the production of farm products that were received by the dealer or processor during the preceding calendar month. At the time of each monthly payment of dues and fair share fees, the dealer or processor shall provide to the association a summary statement showing, for each member and nonmember, the quantity of farm products for which services were performed and the amount of dues or fair share fees deducted therefrom pursuant to the assignment.

[ 2003, c. 329, §4 (AMD) .]

3. Flat rate dues and fair share fees deductions. In the event that the dues and fair share fees assigned to the association pursuant to section 1091-A are not calculated on the quantity of farm products sold or tendered by members and nonmembers to the dealer or processor, the dealer or processor shall pay the dues and fair share fees to the association according to the payment schedule contained in the assignment. No payment schedule may require the payment of assigned dues and fair share fees more frequently than once a month.

[ 2003, c. 329, §4 (AMD) .]

SECTION HISTORY

1971, c. 438, (NEW). 1987, c. 384, §3 (RPR). 2003, c. 329, §4 (AMD).



7 §1094. -- liability

Any dealer or processor who pays any dues to an association pursuant to the assignment of dues governed by this chapter shall not be liable for such sums upon any seed lien, farm laborer's lien or any other lien or encumbrance which has priority by law upon the proceeds of the farm crop or product. Any lienholder who has priority upon the proceeds from such farm crop or product whose lien remains unsatisfied shall have the right to receive all sums paid to any association pursuant to the assignment of dues. Such association shall remit all dues paid pursuant to the assignment to the priority lienholder upon the receipt of notice and proof that a valid prior lien exists against such farm crop or product. [1971, c. 438, (NEW).]

SECTION HISTORY

1971, c. 438, (NEW).



7 §1095. -- deduction

Any dealer or processor may deduct a sum not to exceed 2% of the total dues to be paid to an association for administrative expenses incurred by the payment of such dues under the assignment. [1971, c. 438, (NEW).]

SECTION HISTORY

1971, c. 438, (NEW).



7 §1096. Violation; penalties

1. Civil violation. Failure of a dealer or processor to pay assigned dues to an association within the time required by section 1093 is a civil violation for which a forfeiture of double the amount of the assigned dues that were not timely paid to the association shall be adjudged. The court shall order payment of the forfeiture to the association. In the event of a willful violation, the dealer or processor shall be subject to an additional civil penalty, payable to the State, of not more than $1,000 for a first violation and not more than $2,000 for each subsequent violation. The forfeiture and civil penalty created by this subsection are recoverable by the commissioner in a civil action.

[ 1987, c. 384, §4 (NEW) .]

2. Private action. Any dealer or processor that fails to pay assigned dues to an association within the time required by section 1093 is liable to that association in a civil action for double the amount of the assigned dues that were not timely paid to the association, plus reasonable attorneys fees, provided that the filing of a civil violation action, pursuant to subsection 1, shall bar the filing of a private action under this subsection arising from the same events of nonpayment.

[ 1987, c. 384, §4 (NEW) .]

SECTION HISTORY

1987, c. 384, §4 (NEW).









Part 3: LICENSING OF DEALERS; AUCTIONS

Chapter 201: LIVESTOCK AND POULTRY

7 §1301. Purpose

The purposes of this chapter are to maintain fair and equitable practices in the buying and selling of livestock and poultry within this State, and to encourage practices that promote the sale of healthy livestock and poultry. In respect to dealers in livestock and poultry this chapter supplements and does not supersede other provisions of the laws relating to the control of livestock and poultry diseases under this Title. [2001, c. 572, §1 (AMD).]

SECTION HISTORY

1967, c. 227, §1 (AMD). 2001, c. 572, §1 (AMD).



7 §1302. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §67 (AMD).]

1. Agent. "Agent" means any person acting for or in behalf of another in any of the transactions which constitute being a dealer.

1-A. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or the commissioner's duly authorized agent.

[ 2001, c. 572, §2 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

2. Dealer. "Dealer" means any person or entity engaged in the business of buying livestock or poultry primarily for resale, whether the purchase or sale is completed by cash, delayed payment, transfer, exchange, barter or shipment on commission. A person who receives livestock and poultry exclusively for slaughter on the person's own premises is not a dealer.

[ 2001, c. 572, §3 (RPR) .]

3. Livestock and poultry. "Livestock and poultry" includes all cattle, sheep, goats, swine, equines, members of the genus lama, bison, ratites, poultry, domesticated cervids and other animals raised for food or fiber.

[ 2003, c. 334, §1 (AMD) .]

SECTION HISTORY

1967, c. 227, §1 (AMD). 1979, c. 541, §A67 (AMD). 2001, c. 572, §§2-4 (AMD). 2003, c. 334, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §1303. Rules and regulations

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, make uniform rules and regulations for carrying out this chapter, which shall be consistent with the rules and regulations for livestock and poultry disease control provided for under this Title. [1977, c. 694, §115 (AMD).]

SECTION HISTORY

1967, c. 227, §1 (AMD). 1977, c. 694, §115 (AMD).



7 §1304. License; agents

A person, firm, partnership or corporation may not act as a dealer of livestock and poultry unless licensed by the department. An agent may not act for any dealer unless that agent and the dealer are licensed by the department and the dealer has designated such agent to act in the dealer's behalf. A dealer is accountable and responsible for acts of the dealer's agents. [2001, c. 572, §5 (AMD).]

SECTION HISTORY

1967, c. 227, §1 (AMD). 2001, c. 572, §5 (AMD).



7 §1305. Application for license

Application for a license as a dealer or as an agent must be made upon a form prescribed by the commissioner. The commissioner, if satisfied with the applicant's qualifications, shall issue a license entitling the applicant to act as a dealer or as an agent. An initial license may be issued for a period of less than one year or more than one year but not more than 2 years. All licenses expire on July 1st. All license renewals are for a period of one year. The annual license fee for a dealer is $25 and for each agent, $10. The fee for an initial license is prorated based on the number of months for which the license is valid. The commissioner shall issue a certificate of licensure to each licensed dealer and agent. The certificate must be carried in the motor vehicle used by the licensed dealer or agent when acting as a dealer or agent. The commissioner shall issue dealer plates to be attached to each motor vehicle or trailer used by a dealer for transporting livestock or poultry. Upon renewal of a license, the commissioner shall issue stickers bearing the year of licensure to be attached to the dealer plates. [2001, c. 572, §6 (RPR).]

SECTION HISTORY

1967, c. 227, §2 (AMD). 2001, c. 572, §6 (RPR).



7 §1306. Revocation and suspension of licenses

Any license issued under this chapter may be suspended or revoked by the commissioner in a manner consistent with the Maine Administrative Procedure Act. [2001, c. 572, §7 (AMD).]

SECTION HISTORY

1977, c. 694, §116 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 572, §7 (AMD).



7 §1307. Records

The commissioner may require licensed livestock and poultry dealers to keep certain records of transactions in any or all classes of livestock and poultry. The department may establish by rule the length of time that records kept by persons engaging in dealing livestock and poultry must be retained. [2001, c. 572, §8 (AMD).]

SECTION HISTORY

1967, c. 227, §3 (AMD). 2001, c. 572, §8 (AMD).



7 §1308. Violations

Any person or entity who violates any of the provisions of this chapter or any rule adopted under section 1303 commits a civil violation for which a forfeiture not to exceed $100 per day for each violation may be adjudged, except that the total of the forfeitures may not exceed $25,000. [2001, c. 572, §9 (RPR).]

SECTION HISTORY

1965, c. 47, (AMD). 1967, c. 227, §3 (AMD). 1977, c. 696, §88 (RPR). 1979, c. 541, §A68 (AMD). 2001, c. 572, §9 (RPR).



7 §1309. Maine cattle health assurance program

The commissioner shall develop a Maine cattle health assurance program to ensure the highest quality of products by encouraging all livestock producers in this State to use best management practices. The department shall develop a farm assessment plan that provides for on-site evaluations of farms to assess and suggest ways to improve the health of herds, protect the health and safety of herds from disease and protect farms from environmental liability. [2003, c. 386, §2 (NEW).]

The commissioner in consultation with the University of Maine Cooperative Extension, state and federal veterinarians and livestock producers in this State shall adopt rules for the administration of this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 386, §2 (NEW).]

SECTION HISTORY

2003, c. 386, §2 (NEW).



7 §1310. Cattle Health Assurance Program Fund

The Treasurer of State shall establish a separate account known as the Cattle Health Assurance Program Fund. This fund does not lapse but must be carried forward. Funds from this account may be used to pay for administrative costs associated with section 1309. [2003, c. 386, §2 (NEW).]

SECTION HISTORY

2003, c. 386, §2 (NEW).






Chapter 202: CERVIDS

7 §1331. Propagation and sale (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 685, §1 (NEW). 1989, c. 502, §B7 (AMD). 1989, c. 649, §§1,2 (AMD). 1999, c. 765, §1 (AMD). 2001, c. 572, §§10,11 (AMD). 2003, c. 386, §4 (RP).



7 §1332. Animal Industry Fund

The Treasurer of State shall establish a separate account known as the Animal Industry Fund. This fund does not lapse but must be carried forward. Except as provided in section 1346, license fees collected under section 1333, subsection 3 and license and tagging fees collected under section 1342, subsections 3 and 4 and section 1342-A must be deposited in the account. Funds from this account may be used to pay for administrative costs associated with licenses issued under sections 1333, 1342 and 1342-A, tags issued under section 1342 and other costs associated with administration and enforcement of this chapter and chapter 202-A. [2009, c. 249, §1 (AMD).]

SECTION HISTORY

1999, c. 765, §2 (NEW). 2003, c. 386, §5 (AMD). 2009, c. 249, §1 (AMD).



7 §1333. Propagation and possession of cervids

1. Definitions. As used in this Title, unless the context indicates otherwise, the following terms have the following meanings.

A. "Cervid" means a member of the cervidae family and hybrids, including deer, elk, caribou, reindeer and related species, specified by the commissioner by rule with the written concurrence of the Commissioner of Inland Fisheries and Wildlife. [2005, c. 382, Pt. D, §1 (AMD).]

B. "Discrepancy" means an instance in which a holder of a license under subsection 2 has failed to comply with a requirement under this Part. [2003, c. 688, Pt. A, §5 (AMD).]

[ 2005, c. 382, Pt. D, §1 (AMD) .]

2. License. The commissioner may issue a license for the propagation, possession, purchase or sale of cervids. A holder of a license issued pursuant to this subsection may raise cervids at any season of the year. The fee for a license is $20 a year. Except as provided in section 1346, a license fee must be deposited in the Animal Industry Fund established in section 1332.

[ 2003, c. 386, §6 (NEW) .]

3. Inspection. The commissioner or commissioner's designee shall conduct an inspection of an applicant's premises before the initial issuance or renewal of a license under subsection 2 or at any time during the pendency of a license under subsection 2 if the department believes the license holder is not in compliance with the provisions of this Part.

[ 2003, c. 688, Pt. A, §6 (AMD) .]

4. Renewal. If an inspection for a renewal of a license under subsection 2 reveals a discrepancy, the inspector shall note the discrepancy on an inspection form. The commissioner may issue a temporary license under subsection 2 and give the license holder a reasonable amount of time to correct the discrepancy. Upon a subsequent inspection of the premises of a temporary license holder under this subsection, the commissioner shall renew the license under subsection 2 if the license holder has corrected all of the discrepancies noted on the inspection form from the prior inspection.

[ 2003, c. 688, Pt. A, §6 (AMD) .]

5. Penalties. Any person engaged in the business of propagating, possessing, buying or selling cervids without a license under subsection 2 commits a civil violation for which a fine not to exceed $100 per day for each violation may be adjudged, except that the total of the fines may not exceed $25,000.

[ 2003, c. 688, Pt. A, §6 (AMD) .]

6. Records. A holder of a license issued pursuant to subsection 2 shall maintain records that include the date and location of birth and the date of death or departure of each cervid in the license holder's herd.

[ 2003, c. 688, Pt. A, §6 (AMD) .]

7. Revocation. A license issued under this chapter may be suspended or revoked in a manner consistent with Title 5, chapter 375, subchapter 5 for a violation of this chapter. Upon revocation, a similar license may not be reissued to that person for a minimum of 5 years.

[ 2003, c. 386, §6 (NEW) .]

8. Rules. The commissioner, in consultation with the Commissioner of Inland Fisheries and Wildlife, may adopt rules necessary for the administration of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 386, §6 (NEW) .]

SECTION HISTORY

2003, c. 386, §6 (NEW). 2003, c. 688, §§A5,6 (AMD). 2005, c. 382, §D1 (AMD).






Chapter 202-A: COMMERCIAL LARGE GAME SHOOTING AREAS

7 §1341. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 765, §3 (NEW).]

1. Commercial large game shooting area. "Commercial large game shooting area" means an enclosed area in which large game are kept and a fee is charged to pursue and kill or pursue and attempt to kill large game.

[ 1999, c. 765, §3 (NEW) .]

2. Domesticated bison. "Domesticated bison" means the genus and species Bison bison.

[ 1999, c. 765, §3 (NEW) .]

3. Domesticated boar. "Domesticated boar" means a member of a species of Sus scrofa commonly known as the Eurasian boar or Wild Russian boar. "Domesticated boar" does not include members or varieties of the family Suidae or the species Sus scrofa that are commonly raised for commercial meat production.

[ 1999, c. 765, §3 (NEW) .]

4. Domesticated deer.

[ 2003, c. 386, §7 (RP) .]

4-A. Domesticated cervid. "Domesticated cervid" has the same meaning as "cervid" in section 1333, subsection 1, paragraph A.

[ 2005, c. 382, Pt. D, §2 (AMD) .]

5. Large game. "Large game" means domesticated cervids, domesticated boar and domesticated bison.

[ 2003, c. 386, §9 (AMD) .]

6. Parcel. "Parcel" means a contiguous tract of land. Land that is separated by a road that contains frontage along a common portion of that road is considered a contiguous tract.

[ 1999, c. 765, §3 (NEW) .]

7. Person. "Person" means an individual, partnership, corporation or other legal entity.

[ 1999, c. 765, §3 (NEW) .]

8. Shooting zone. "Shooting zone" means an area within a parcel that is enclosed to contain one or more species of large game.

[ 1999, c. 765, §3 (NEW) .]

SECTION HISTORY

1999, c. 765, §3 (NEW). 2003, c. 386, §§7-9 (AMD). 2005, c. 382, §D2 (AMD).



7 §1342. Commercial large game shooting area license

Beginning October 1, 2000, a person may not establish or operate a commercial large game shooting area unless that person has a valid license issued in accordance with this section or section 1342-A. [2009, c. 249, §2 (AMD).]

Except as provided in section 1342-A, the commissioner may issue a license under this chapter only to a person who operated a commercial large game shooting area during the period beginning October 1, 1999 and ending March 15, 2000 . [2009, c. 249, §3 (AMD).]

1. Application. An applicant for a commercial large game shooting area license must submit an application on a form provided by the commissioner along with the required license fee as provided under subsection 3. An application under this subsection must be submitted for a specific parcel of land, and the applicant must demonstrate in accordance with subsection 9 that the applicant has operated a commercial large game shooting area on that parcel of land between October 1, 1999 and March 15, 2000. The application must include the name and address of the person applying for the license and a map locating the proposed site in relation to known or easily identifiable terrain features, such as a road junction or a stream and road junction. The map must be a copy of a 7.5 or 15 minute series topographical map produced by the United States Geological Survey or a map of equivalent or superior detail in the location of roads.

[ 2009, c. 249, §4 (AMD) .]

2. Land and facility requirements. To qualify for a license under this section, an applicant must demonstrate that the shooting area meets the following.

A. Each shooting zone in which domesticated cervids are enclosed is a minimum of 50 acres. [2003, c. 386, §10 (AMD).]

B. Each shooting zone in which large game other than domesticated cervids are enclosed is a minimum of 200 acres. [2003, c. 386, §10 (AMD).]

C. The total area of land enclosed for operation as a commercial large game shooting area does not exceed 400 acres. [1999, c. 765, §3 (NEW).]

D. A shooting zone is encompassed by fencing or other barriers sufficient to contain the species of large game contained in that shooting area. [1999, c. 765, §3 (NEW).]

E. The applicant owns or leases all of the land to be used as a commercial large game shooting area. [1999, c. 765, §3 (NEW).]

[ 2003, c. 386, §10 (AMD) .]

3. Fees. The annual fee for a commercial large game shooting area is $1,000, except that the annual fee for a commercial large game shooting area is $500 for an operation that is licensed to possess domesticated cervids under chapter 202 and harvests only domesticated cervids raised on that farm. Except as provided in section 1346, all fees paid for a license issued under this section must be deposited in the Animal Industry Fund established under section 1332.

[ 2003, c. 386, §10 (AMD) .]

4. Issuance of license. Upon receipt of a complete application and the license fee, the commissioner shall issue an annual license after determination that the land and facility requirements are met. The commissioner may require inspection of an operation prior to issuing a license to determine compliance with this chapter and rules adopted pursuant to subsection 8. The commissioner may not issue more than one license to a person. Upon issuing a license, the commissioner shall provide the licensee with transport tags to identify an animal killed on the premises of that license holder at a cost of $25 for each tag. Except as provided in section 1346, transport tag fees must be deposited in the Animal Industry Fund.

[ 1999, c. 765, §3 (NEW) .]

5. Transfer of license. A person may transfer a license issued in accordance with this section. The license holder must notify the commissioner 30 days prior to a transfer informing the commissioner of the date of the transfer and the name, mailing address and telephone number of the person receiving the transferred license.

[ 1999, c. 765, §3 (NEW) .]

6. Restrictions. Large game may not be tethered in a shooting area and must be free to roam. A person may shoot or attempt to shoot large game within a shooting area only when that person is in a tree stand or accompanied by the license holder or an employee of the license holder. Shooting is limited to the time period from 1/2 hour before sunrise as defined in Title 12, section 10001 to 1/2 hour after sunset as defined in Title 12, section 10001. A person who kills or attempts to kill large game in a commercial large game shooting area may use only the following weapons:

A. Firearms of any type permitted for hunting under Title 12, Part 13; and [2003, c. 414, Pt. B, §12 (AMD); 2003, c. 614, §9 (AFF).]

B. Archery equipment of any type permitted for hunting under Title 12, Part 13. [2003, c. 414, Pt. B, §12 (AMD); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. B, §12 (AMD); 2003, c. 614, §9 (AFF) .]

7. Inspection. The commissioner or a veterinarian or other person employed by the State may enter at the direction of the commissioner, at any reasonable time, a commercial large game shooting area to make examinations of or conduct tests on large game for the existence of contagious or infectious diseases and to review records and make observations to determine compliance with this chapter and rules adopted pursuant to subsection 8. When the commissioner requires or conducts tests on large game for the existence of contagious or infectious diseases, the license holder is responsible for costs associated with the tests.

[ 1999, c. 765, §3 (NEW) .]

8. Rulemaking. The commissioner shall adopt rules in accordance with Title 5, chapter 375 to implement the provisions of this chapter. The initial rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. Subsequent amendments to those rules are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 765, §3 (NEW) .]

9. Verification of existing commercial large game shooting areas. Prior to issuing a license, the commissioner must verify that the applicant operated a commercial large game shooting area during the period beginning October 1, 1999 and ending March 15, 2000. An applicant may demonstrate compliance with this requirement:

A. By submitting a copy of a published advertisement describing the large game shooting experience offered. The copy must include the name of the publication and the date of the issue in which the advertisement appeared; [1999, c. 765, §3 (NEW).]

B. By submitting a dated receipt for services that includes the name and address of the person who paid for a large game shooting experience and supporting financial records; or [1999, c. 765, §3 (NEW).]

C. By submitting other acceptable verification as determined by the commissioner, including such information required by the commissioner to establish the type of large game harvested or offered for harvesting in that shooting area between October 1, 1999 and March 15, 2000. [1999, c. 765, §3 (NEW).]

[ 1999, c. 765, §3 (NEW) .]

10. Expansion of licenses. A person issued a license under this section shall notify the commissioner prior to offering a genus or species of large game for harvesting that was not offered for harvesting at the time the initial license was issued. The notification must state the additional genus or species that the license holder is proposing to offer. Upon determining that the license holder can meet the requirements of subsection 2, the commissioner shall issue a revised license.

[ 2009, c. 249, §5 (NEW) .]

SECTION HISTORY

1999, c. 765, §3 (NEW). 2003, c. 386, §10 (AMD). 2003, c. 414, §B12 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 249, §§2-5 (AMD).



7 §1342-A. Issuance of initial licenses after April 1, 2009

The commissioner may issue a license in accordance with this section and section 1342-B to applicants who do not qualify for a license under section 1342. [2009, c. 249, §6 (NEW).]

1. Application. To apply for a license under this section, a person must submit an application on a form provided by the commissioner along with the license fee established under section 1342, subsection 3. The application must include:

A. The name and mailing address of the person applying for the license; [2009, c. 249, §6 (NEW).]

B. A map locating the proposed site in relation to known or easily identifiable terrain features, such as a road junction or a stream and road junction. The map must be a copy of a 7.5 or 15 minute series topographical map produced by the United States Geological Survey or a map of equivalent or superior detail in the location of roads; [2009, c. 249, §6 (NEW).]

C. A statement of the types of large game the applicant is proposing to offer for harvest; and [2009, c. 249, §6 (NEW).]

D. Information sufficient to demonstrate that the land and facilities requirements under section 1342, subsection 2 can be met. [2009, c. 249, §6 (NEW).]

[ 2009, c. 249, §6 (NEW) .]

2. Criteria for reviewing applications. Upon receipt of a complete application under subsection 1, the commissioner shall review all materials submitted to determine the proximity of the proposed commercial large game shooting area to other licensed commercial large game shooting areas. If more than 2 applicants qualify for a license under this section, the commissioner shall give preference to a proposal to establish a commercial large game shooting area in Piscataquis County and to other proposals that advance geographic distribution of commercial large game shooting areas. The commissioner may establish additional criteria for rating applications in rules adopted under section 1342, subsection 8. The commissioner may require inspection of the proposed site prior to issuing a license under this section.

[ 2009, c. 249, §6 (NEW) .]

3. Issuance of license; restrictions and requirements. The commissioner may not issue more than one license under this section to a person. The commissioner may not issue a license under this section to a person who received a license under section 1342 whether that license is valid or expired.

A license issued under this section is for a specific parcel of land and only for the genus and species of large game specified in the license. The requirements and restrictions under section 1342, subsections 3, 4, 5, 6 and 7 and rules adopted under subsection 8 apply to licenses issued under this section. A person issued a license under this section shall establish and maintain the licensed commercial large game shooting area in accordance with section 1342, subsection 2, paragraphs A to E.

[ 2009, c. 249, §6 (NEW) .]

4. Acceptance of license applications. The commissioner may establish a deadline for accepting applications for commercial large game shooting area licenses under this section and may postpone action on applications received until that deadline has passed.

[ 2009, c. 249, §6 (NEW) .]

SECTION HISTORY

2009, c. 249, §6 (NEW).



7 §1342-B. Limitation on the number of commercial large game shooting areas

The number of commercial large game shooting areas in the State may not exceed 11. The commissioner may not issue a license under section 1342-A if the total number of valid licenses issued under sections 1342 and 1342-A is 11. For purposes of this section, "valid license" means a license that has not expired whether or not the person holding the license has continued to operate a commercial large game shooting area. [2009, c. 249, §7 (NEW).]

SECTION HISTORY

2009, c. 249, §7 (NEW).



7 §1342-C. Change of location of licensed commercial large game shooting area

A person holding a license for a commercial large game shooting area under section 1342 or 1342-A may apply to the commissioner for permission to change the location of the licensed area. The commissioner shall approve the change in location if the applicant demonstrates that the old location of the commercial large game shooting area will be discontinued and that the new location meets all of the applicable requirements of the section of law under which the original license was approved. [2011, c. 557, §1 (NEW).]

SECTION HISTORY

2011, c. 557, §1 (NEW).



7 §1343. Transport tags

The owner or operator of a commercial large game shooting area must provide a transport tag for each large game animal killed in that area. A person transporting large game killed at a commercial large game shooting area must have a transport tag secured to the body of the animal that clearly identifies the name and location of the commercial large game shooting area, the species of the animal and the date of the death. [1999, c. 765, §3 (NEW).]

SECTION HISTORY

1999, c. 765, §3 (NEW).



7 §1344. Violation; penalties

1. Operating commercial large game shooting area without license. A person who operates a commercial large game shooting area without a license issued under section 1342 or section 1342-A is guilty of a Class E crime.

[ 2009, c. 249, §8 (AMD) .]

1-A. Remote-control hunting. A person who owns or operates a commercial large game shooting area that uses remote-control hunting in violation of section 1347 commits a Class E crime.

[ 2005, c. 81, §1 (NEW) .]

2. Civil violations. Except for operating a commercial large game shooting area without a license or using remote-control hunting as provided in subsections 1 and 1-A, a person who violates any provision of this chapter or any rule adopted pursuant to this chapter commits a civil violation for which a forfeiture not to exceed $500 for a first violation and not to exceed $1,000 for a 2nd violation may be adjudged.

[ 2005, c. 81, §1 (AMD) .]

3. Revocation of license. The commissioner may revoke a license issued under section 1342 or under section 1342-A for any violation of this chapter or rule adopted pursuant to this chapter or any violation of chapter 739 or Title 17, chapter 42, subchapter 3.

[ 2009, c. 249, §9 (AMD) .]

SECTION HISTORY

1999, c. 765, §3 (NEW). 2005, c. 81, §1 (AMD). 2009, c. 249, §§8, 9 (AMD).



7 §1345. Applicability of other laws

1. Cruelty to animals. This chapter does not exempt a person from the provisions of chapter 739 or Title 17, chapter 42, subchapter III.

[ 1999, c. 765, §3 (NEW) .]

2. Control of disease. The commissioner shall apply and enforce the provisions of chapter 303 and chapter 305 and rules adopted in accordance with those chapters with regard to large game as the commissioner determines necessary to control disease.

[ 1999, c. 765, §3 (NEW) .]

SECTION HISTORY

1999, c. 765, §3 (NEW).



7 §1346. License fees deposited in General Fund

Notwithstanding section 1332, section 1333, subsection 3 and section 1342, subsections 3 and 4, the first $1,120 collected each year under those sections and under section 1342-A for license fees for domesticated cervid farms and commercial large game shooting areas and transport tag fees must be deposited in the General Fund. [2009, c. 249, §10 (AMD).]

SECTION HISTORY

1999, c. 765, §3 (NEW). 2003, c. 386, §11 (AMD). 2009, c. 249, §10 (AMD).



7 §1347. Remote-control hunting

An owner or operator of a commercial large game shooting area may not use a website or a service or business via any other means that permits a person to shoot or attempt to shoot any large game that is located in this State through the use of a computer-controlled gun, shooting apparatus or any other remote-control device when the person using the website, service or business is physically removed from the immediate vicinity of the large game animal. [2005, c. 81, §2 (NEW).]

SECTION HISTORY

2005, c. 81, §2 (NEW).






Chapter 203: MINK

7 §1351. Breeding and raising mink

Mink that have been propagated in captivity for 2 or more generations are considered domesticated animals subject to this Title. Such domesticated mink or the pelts or products thereof s are considered agricultural products and the breeding, raising, producing in captivity and marketing of mink is an agricultural pursuit. Any person, firm or corporation engaged in breeding and raising mink shall comply with the permitting requirements for importation and possession of wildlife under Title 12, chapter 915, subchapter 15. [2005, c. 382, Pt. D, §3 (AMD).]

SECTION HISTORY

2005, c. 382, §D3 (AMD).






Chapter 205: POULTRY

7 §1401. License for buyers and sellers of poultry (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).



7 §1402. Transportation of poultry (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).



7 §1403. Bills of lading (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).



7 §1404. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).



7 §1405. Application of other provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).



7 §1406. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 227, §4 (RP).






Chapter 207: AUCTIONS

7 §1451. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 572, §13 (RP).



7 §1452. Definitions

As used in this chapter, unless the context otherwise indicates, "auction" means the offering of cattle, sheep, swine, goats, equines, domesticated cervids, poultry and other animals raised for food or fiber for sale by means of exchanges between an auctioneer and bidders. [2003, c. 386, §12 (AMD).]

SECTION HISTORY

2001, c. 572, §14 (RPR). 2003, c. 386, §12 (AMD).



7 §1453. Rules

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, make rules necessary to protect the health and welfare of animals going through auction, which have the power of law as outlined under section 1752. [2001, c. 572, §15 (AMD).]

SECTION HISTORY

1977, c. 694, §117 (AMD). 2001, c. 572, §15 (AMD).



7 §1454. Permit

A person, partnership, association or corporation may not hold or conduct an auction without obtaining a permit from the commissioner a minimum of 2 weeks prior to the scheduled date of the auction. A person intending to hold auctions on a regular basis may apply for and be issued a permit valid for multiple dates at the location specified in the permit. [2001, c. 572, §16 (RPR).]

SECTION HISTORY

2001, c. 572, §16 (RPR).



7 §1455. Records

The operator shall keep complete records of all sales transactions, which must be available for inspection by the commissioner. The department may establish, by rule, the length of time that a person who conducts an auction must retain these records. These records must indicate the origins of the animals sold, the name and address of the person purchasing the animals and the destination of those animals. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 572, §17 (AMD).]

SECTION HISTORY

2001, c. 572, §17 (AMD).



7 §1456. Cancellation of permit

The permit to operate an auction may be suspended in a manner consistent with the Maine Administrative Procedure Act. [2001, c. 572, §18 (RPR).]

SECTION HISTORY

1977, c. 694, §118 (RPR). 1999, c. 547, §B20 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 572, §18 (RPR).



7 §1457. Violations

Any person who violates the provisions of this chapter or rules adopted pursuant to this chapter commits a civil violation for which a forfeiture not to exceed $100 per day for each violation may be adjudged, except that the total of the forfeitures may not exceed $25,000. [2001, c. 572, §19 (NEW).]

SECTION HISTORY

2001, c. 572, §19 (NEW).









Part 4: LIVESTOCK DISEASE CONTROL

Chapter 301: GENERAL PROVISIONS

7 §1701. Animal husbandry expert

The commissioner is authorized to employ an animal husbandry expert. He may employ such assistants as he deems necessary, subject to the Civil Service Law. Such expenses in connection therewith shall be paid as the commissioner may approve. [1985, c. 785, Pt. B, §45 (AMD).]

SECTION HISTORY

1985, c. 785, §B45 (AMD).



7 §1702. Certificate

There shall be left with the owner of all condemned animals a proper certificate, duly authenticated, showing the number condemned and the value at which they are appraised, which shall be transferable only with the consent and acceptance of the commissioner.



7 §1703. Prosecution by district attorney

The several district attorneys shall prosecute all violations of chapters 201, 207, 301, 303 and 305 which shall be brought to their notice or knowledge by any person making the complaint under oath. The District Court and the Superior Court shall have concurrent jurisdiction in all prosecutions under said chapters. [1977, c. 78, §26 (AMD).]

SECTION HISTORY

1977, c. 78, §26 (AMD).



7 §1704. Agents

The commissioner may employ veterinarians licensed in this State and other agents and employees as may be necessary to enforce chapters 201, 207, 301, 303 and 305, subject to the Civil Service Law. [2001, c. 572, §20 (AMD).]

SECTION HISTORY

1977, c. 78, §27 (AMD). 1985, c. 785, §B46 (AMD). 2001, c. 572, §20 (AMD).



7 §1705. Expenses

The actual and necessary traveling expenses of the commissioner and his employees, any and all expense of prevention, control and eradication of disease, destroying diseased animals and those exposed to disease, and paying for the same, and all other expenses necessary to properly carry out chapters 201, 207, 301, 303 and 305 shall be paid out of such amounts as the Legislature may appropriate. [1977, c. 78, §28 (AMD).]

SECTION HISTORY

1977, c. 78, §28 (AMD).



7 §1706. Penalties

1. Violation. Except as provided in section 1707 or unless another specific penalty or forfeiture is provided, a person commits a civil violation if that person violates a provision of or a rule or regulation adopted pursuant to:

A. This chapter; [2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Chapter 207; [2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Chapter 303; or [2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Chapter 305. [2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates this section commits a civil violation for which a fine of not more than $500 per day for each violation may be adjudged, except that the total of the fines may not exceed $50,000.

[ 2003, c. 452, Pt. B, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 696, §89 (RPR). 2001, c. 572, §21 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B16 (RPR).



7 §1707. Intentional, knowing or reckless introduction of a disease or pathogen

A person who intentionally, knowingly or recklessly introduces or takes a substantial step or action that could introduce a disease or pathogen to livestock or poultry commits a Class D crime. [2001, c. 572, §22 (NEW).]

SECTION HISTORY

2001, c. 572, §22 (NEW).



7 §1708. National animal identification system (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 544, §1 (NEW). MRSA T. 7, §1708, sub-§6 (RP).






Chapter 303: CONTROL OF DISEASES

7 §1751. Definitions

As used in this chapter and chapters 201, 202, 202-A, 207, 301 and 305, unless the context otherwise indicates, the following words have the following meanings. [2005, c. 146, §1 (AMD).]

1. Commissioner. "Commissioner" shall mean the Commissioner of Agriculture, Conservation and Forestry or his duly authorized agent.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Domestic animals. "Domestic animals" means cattle, equines, goats, sheep, swine, cats, dogs, domesticated cervids or other domesticated animals; large game as defined in section 1341, subsection 5; and poultry.

[ 2003, c. 386, §13 (AMD) .]

3. Authorized agent. "Authorized agent" means employees of the department, veterinarians licensed by the State to practice veterinary medicine while performing official duties for the department, employees of the Animal and Plant Health Inspection Service of the United States Department of Agriculture, or other persons designated by the commissioner.

[ 2001, c. 572, §24 (AMD) .]

4. Person. "Person" shall mean the State, any municipality, political subdivision, institution, public or private corporation, individual, partnership or other entity.

5. Poultry. "Poultry" means all domesticated birds.

SECTION HISTORY

1971, c. 594, §5 (AMD). 1977, c. 78, §29 (AMD). 1999, c. 765, §4 (AMD). 2001, c. 572, §§23,24 (AMD). 2003, c. 386, §13 (AMD). 2005, c. 146, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §1752. Rules

The commissioner shall adopt rules that are necessary for the enforcement of chapters 201, 202, 202-A, 207, 301, 303 and 305. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 386, §14 (AMD).]

SECTION HISTORY

1973, c. 625, §39 (AMD). 1977, c. 78, §30 (AMD). 1977, c. 694, §119 (RPR). 2001, c. 572, §25 (AMD). 2003, c. 386, §14 (AMD).



7 §1753. Duties of commissioner

The commissioner shall, so far as possible, prevent the introduction and spread of contagious, infectious and parasitic diseases, and exposure thereto, among domestic animals in the State, especially those diseases transmitted to man, either directly or indirectly, and those of greatest economic importance.

The commissioner shall cause investigation and diagnosis to be made by approved methods as to the existence of contagious, infectious and parasitic diseases among domestic animals in the State, and the commissioner may enter any premises, buildings or places, including stockyards, cars, trucks, planes and vessels within any county or part of the State in or at which the commissioner has reason to believe there exists any such disease, and make such investigation, diagnosis or diagnostic tests as to the existence of disease that the commissioner may consider necessary. [2001, c. 572, §26 (AMD).]

The commissioner shall formulate and apply programs for the control or eradication of any diseases or pathogens as required by the United States Department of Agriculture and any other diseases or pathogens the commissioner considers necessary or practicable to control or eradicate so far as funds are available. [2001, c. 572, §26 (AMD).]

SECTION HISTORY

1999, c. 765, §5 (AMD). 2001, c. 572, §26 (AMD).



7 §1754. Responsibility of division chief (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §10 (AMD). 1971, c. 594, §6 (RP).



7 §1755. Quarantine

The commissioner may, upon discovery or upon suspicion of the existence of any disease or pathogen among domestic animals or poultry in the State, take whatever action the commissioner considers necessary to prevent possible spread and to control or eradicate the disease or pathogen. Such action may include quarantine of domestic animals, birds, wild animals in captivity and products derived from them, including the quarantine of articles, materials and premises, equipment or areas, for a time and under conditions as the commissioner considers necessary to eradicate or control the disease or pathogen. This quarantine may not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act. [2001, c. 572, §27 (AMD).]

Any positive diagnosis of a disease made by recognized procedures by recognized diagnostic laboratories, or by recognized qualified persons, must be considered as official diagnosis until proved otherwise. [2001, c. 572, §27 (AMD).]

Quarantine may be made by registered mail or in person by an authorized agent of the commissioner, or by any other person authorized to do so.

The commissioner may use placards or any other methods considered necessary to give notice or warning of the quarantine. [2001, c. 572, §27 (AMD).]

It is illegal to violate any quarantine by any person, and such violation is punishable by penalties as outlined in section 1706. [2001, c. 572, §27 (AMD).]

SECTION HISTORY

1977, c. 694, §120 (AMD). 2001, c. 572, §27 (AMD).



7 §1756. Appraisal, destruction and indemnity

Upon discovery of any contagious or infectious disease or pathogen among domestic animals, the commissioner may cause the affected or exposed animals to be appraised and destroyed, and a proper disposition of the carcasses made in accordance with rules and adopted by the commissioner in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375. The commissioner shall appraise each domestic animal at its true market value at the time it is condemned, provided that no indemnity may be paid except as established in section 1757 or in state-federal cooperative eradication programs for domestic animals and in those amounts as set by those agreements. In no case may the combined amount received from salvage and state and federal indemnity exceed the amount of appraisal. [2001, c. 572, §28 (AMD).]

Indemnity may not be paid on any domestic animals imported into the State if the importation was in violation of the laws of the State or rules in effect at the time of importation. [2001, c. 572, §28 (AMD).]

SECTION HISTORY

1973, c. 41, (AMD). 1977, c. 36, (RPR). 1977, c. 694, §121 (AMD). 1983, c. 747, §1 (AMD). 2001, c. 572, §28 (AMD).



7 §1757. Poultry Disease Control Fund

The commissioner shall establish a Poultry Disease Control Fund to be used to detect, prevent, control or eradicate any contagious or infectious poultry disease or pathogen within the State, which may be funded through a legislative appropriation or through money received from other public and private sources, including an assessment on commercial poultry owners. [2001, c. 572, §29 (AMD).]

1. Authority of the commissioner. Whenever the commissioner has sufficient reason to believe that a contagious or infectious poultry disease or pathogen has been or may be introduced into the State, the commissioner may:

A. Inspect, cause to be disinfected or require evidence of disinfection of:

(1) All incoming or outgoing vehicles being used to convey poultry, poultry products or materials related to the poultry industry; and

(2) All incoming vehicles that, while carrying other domestic animals during the 30 days immediately prior to their arrival in Maine, stopped within or passed through an area declared quarantined by the United States Department of Agriculture, Animal and Plant Health Inspection Service, due to the outbreak of a contagious or infectious poultry disease or pathogen.

Incoming vehicles may be refused entry into the State and outgoing vehicles may be detained within the State until any necessary inspection or disinfection has been performed or any required evidence of inspection or disinfection has been received. [2001, c. 572, §30 (AMD).]

B. Immediately eradicate poultry flocks in which disease or pathogen is found to exist; and [2001, c. 572, §30 (AMD).]

C. After consultation with appropriate industry organizations, indemnify owners of poultry destroyed under paragraph B. The amount of the indemnity must be established by rule adopted in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, provided that the amount of any federal indemnity for the same flock is considered in setting the amount of indemnity under this paragraph. [2001, c. 572, §30 (AMD).]

[ 2001, c. 572, §30 (AMD) .]

2. Assessment. The commissioner may, when necessary to carry out the purposes of this section and after consultation with appropriate industry organizations, levy an assessment upon owners of commercial poultry flocks located within the State. The levy shall be made and the amount of the assessment shall be established by rule, adopted in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375. In determining the amount of the assessment, the commissioner shall consider flock size, age and type of bird and the financial requirements of the fund provided that the total assessment levied upon the industry shall not exceed $100,000, and further provided that the assessment levied upon any single owner shall not exceed 25% of the total industry assessment or $25,000, whichever is smaller.

[ 1983, c. 747, §2 (NEW) .]

3. Use of fund. All moneys appropriated and otherwise received under this section shall be credited to the Poultry Disease Control Fund account and shall be nonlapsing. Moneys in the fund may be used for the purposes contained in subsection 1.

[ 1983, c. 747, §2 (NEW) .]

4. Reversion. When, in the judgment of the commissioner, the immediate threat of the introduction of a contagious or infectious poultry disease into the State no longer exists and no federal poultry quarantine is in effect in the State, he may direct that moneys remaining in the Poultry Disease Control Fund revert to contributors on a pro rata basis according to the amount of contributions made since the establishment of the fund or since the most recent reversion of the fund, whichever has last occurred.

[ 1983, c. 747, §2 (NEW) .]

5. Penalties. Assessments authorized under subsection 2 may be recovered in a civil action. Any person who violates any provision or any rules adopted under this section shall be subject to a civil penalty not to exceed $1,000 to be recovered in a civil action.

[ 1983, c. 747, §2 (NEW) .]

SECTION HISTORY

1983, c. 747, §2 (NEW). 2001, c. 572, §§29,30 (AMD).



7 §1758. Salmonella enteritidis risk reduction and surveillance program

The commissioner, in cooperation with the University of Maine Cooperative Extension Service, shall develop a Salmonella enteritidis risk reduction and surveillance program for poultry. The commissioner shall adopt rules to implement the program. The rules must define the term "commercial egg producer" and establish requirements for participating in the program and a process for monitoring compliance with the program. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 91, §1 (NEW).]

Upon final adoption of the rules, participation in the program is mandatory for all commercial egg producers in the State. A commercial egg producer who fails to comply with the requirements of this section and rules adopted pursuant to this section commits a civil violation for which a forfeiture of no more than $1,000 may be adjudged. [2001, c. 91, §1 (NEW).]

SECTION HISTORY

2001, c. 91, §1 (NEW).



7 §1759. Vehicle detainment and inspection

If the commissioner has sufficient reason to believe that a contagious or infectious animal disease that is classified as reportable under section 1801 or a pathogen that is classified as reportable under section 1801 has been or may be introduced into the State, the commissioner may stop and inspect vehicles transporting domestic animals or poultry to ensure that biosecurity procedures, including cleaning and disinfection, outlined by the United States Department of Agriculture have been adhered to and that importation certification documents are in order. [2001, c. 572, §31 (NEW).]

An incoming vehicle may be refused entry into the State and an outgoing vehicle may be detained within the State until any necessary inspection or disinfection has been performed or any required evidence of inspection or disinfection has been received by the commissioner. [2001, c. 572, §31 (NEW).]

SECTION HISTORY

2001, c. 572, §31 (NEW).






Chapter 305: ERADICATION OF DISEASES

7 §1801. Reportable diseases

The commissioner shall, by rule adopted in a manner consistent with the Maine Administrative Procedure Act, determine which diseases or pathogens must be classified as "reportable." The form of transmissible spongiform encephalopathy known as chronic wasting disease is reportable. It is a violation of this chapter for any owner, agent of any owner, veterinarian or other person having knowledge of the existence of such disease or pathogen or the exposure of domestic animals to such disease or pathogen not to properly report the existence of such disease or pathogen or exposure of domestic animals to the department immediately after knowledge of such disease or pathogen or exposure of domestic animals to such disease or pathogen. [2001, c. 572, §32 (RPR).]

It is a violation of this chapter for any person to cause a domestic animal to be driven, trucked or otherwise moved intrastate or interstate when that person has knowledge that the animal is infected with or has been exposed to a reportable disease or pathogen. It is a violation of this chapter for any person to cause a domestic animal to be driven, trucked or otherwise moved intrastate or interstate when that person has knowledge that the animal has been treated with a vaccine or other substance that might make that animal capable of spreading a reportable disease or pathogen among susceptible domestic animals. A domestic animal infected with or exposed to a reportable disease or pathogen may be moved only under the direction of the commissioner. [2001, c. 572, §32 (RPR).]

SECTION HISTORY

1971, c. 594, §7 (AMD). 1977, c. 694, §122 (AMD). 1999, c. 765, §6 (AMD). 2001, c. 572, §32 (RPR).



7 §1802. Condemnation of diseased animals

The commissioner may, when he deems it necessary, condemn and take possession of diseased or exposed domestic animals, or domestic animals suspected of being diseased or exposed, for diagnostic purposes, and may pay the owner for the same, health, condition and market value being considered. This condemnation shall not be considered licensing or an adjudicatory proceeding, as defined by the Maine Administrative Procedure Act. [1977, c. 694, §123 (NEW).]

SECTION HISTORY

1977, c. 694, §123 (AMD).



7 §1803. Transportation of diseased animals

It is a violation of this chapter for a person to cause a domestic animal to be driven, trucked or otherwise moved into the State when that person has knowledge that the animal is infected with or has been exposed to any contagious disease or to a pathogen that is classified as a reportable pathogen under section 1801. [2001, c. 572, §33 (RPR).]

SECTION HISTORY

2001, c. 572, §33 (RPR).



7 §1804. Transportation of certain poultry prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 33, (AMD).



7 §1805. Securing animals for treatment

It is a violation of this chapter for an owner of domestic animals or that owner's agent to refuse or neglect to secure and restrain domestic animals to be tested, vaccinated, branded or tattooed to indicate vaccination or infection status, or otherwise treated as the commissioner may direct. [2001, c. 572, §34 (AMD).]

The commissioner may require proper disinfecting by the owner of stables and premises where condemned diseased domestic animals are found and may withhold indemnity until satisfied that proper cleaning and disinfecting of premises have been completed. [2001, c. 572, §34 (AMD).]

SECTION HISTORY

2001, c. 572, §34 (AMD).



7 §1806. Disease control notifications

It is a violation of this chapter to tamper with, remove or alter eartags, labels, placards or notices affixed or posted by the commissioner to notify of and assist in the control of disease. [2001, c. 572, §34 (AMD).]

SECTION HISTORY

2001, c. 572, §34 (AMD).



7 §1806-A. Restrictions of sales

The commissioner may restrict the sale of milk or milk products in the State from any herd of any species having any reportable disease or exposed to a reportable pathogen that may be transmitted in milk or milk products. A livestock product or byproduct may not be sold or offered for sale from any herd having a reportable disease or exposed to a reportable pathogen that may be transmitted in those products. [2001, c. 572, §35 (NEW).]

SECTION HISTORY

2001, c. 572, §35 (NEW).



7 §1807. Illegal vaccinations

1. Brucellosis vaccine. A person other than a licensed veterinarian may not vaccinate cattle with brucellosis vaccine. A licensed veterinarian may not vaccinate cattle with brucellosis vaccine unless:

A. The vaccine used has been approved by the commissioner; and [2001, c. 572, §36 (NEW).]

B. The vaccine is administered to the animal at the age recommended by the manufacturer of the vaccine or determined by the commissioner. [2001, c. 572, §36 (NEW).]

[ 2001, c. 572, §36 (NEW) .]

2. Prohibition on certain vaccines. The commissioner may prohibit a vaccination because the use of the vaccine being administered might cause the presumption that an actual disease or pathogen is present in the State.

[ 2001, c. 572, §36 (NEW) .]

3. Commissioner's discretion to vaccinate. Notwithstanding subsection 2, the commissioner may authorize any vaccination necessary to control an outbreak of a disease or to diminish the threat of an outbreak of a disease.

[ 2001, c. 572, §36 (NEW) .]

SECTION HISTORY

1973, c. 42, §1 (AMD). 1981, c. 197, §1 (AMD). 2001, c. 572, §36 (RPR).



7 §1808. Sale, distribution and use of certain biologics

A biological product capable of eliciting an immunological response offered for use in the treatment or prevention of diseases of domestic animals may not be produced, sold, distributed, imported or used within the State, or imported into the State for sale, distribution or use unless approval and written permission has first been obtained from the commissioner. The commissioner has the right to refuse permission for distribution, sale, importation or use of any such product within the State, and may require reporting of sale, distribution, importation or use of any such product within the State, if permission is granted. [2001, c. 572, §37 (AMD).]

An antigen used for diagnostic purposes in domestic animals may not be produced in or shipped into the State without the approval of the commissioner. [2001, c. 572, §37 (AMD).]

A person except a licensed veterinarian may not offer for sale or distribution, within the State, any biological product containing living organisms or viruses offered for use in the treatment or prevention of diseases of domestic animals, without first obtaining a permit to act as a salesperson or distributor from the department. [2001, c. 572, §37 (AMD).]

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, adopt rules as to refrigeration, handling, shipping, disposing of outdated material and sale of such products. [2001, c. 572, §37 (AMD).]

Failure to comply with this section or section 1807, or the rules adopted pursuant thereto, is grounds for revocation of any permit granted pursuant to these sections. [2003, c. 510, Pt. A, §4 (AMD).]

SECTION HISTORY

1967, c. 204, (AMD). 1971, c. 594, §8 (AMD). 1977, c. 694, §§124,125 (AMD). 1993, c. 367, §1 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 572, §37 (AMD). 2003, c. 510, §A4 (AMD).



7 §1808-A. Direct purchase of rabies vaccine

A veterinarian licensed in this State may sell rabies vaccine to a person who owns cattle, sheep, goats or cervids as defined in section 1333. A veterinarian who sells rabies vaccine in accordance with this section is not, as a result of selling the vaccine, liable for claims arising from the administration of the vaccine by the purchaser. [2003, c. 386, §15 (AMD).]

An animal vaccinated against rabies by a person who is not a licensed veterinarian or under the direct supervision of a licensed veterinarian may not be certified as vaccinated against rabies and must be treated as an unvaccinated animal under Title 22, chapter 251, subchapter 5 and rules adopted pursuant to that chapter. [2001, c. 308, §1 (NEW).]

SECTION HISTORY

2001, c. 308, §1 (NEW). 2003, c. 386, §15 (AMD).



7 §1809. Permits for state entry

1. Permit required. The commissioner may require a person who imports animals or avian hatching eggs into the State to obtain a permit before the time of entry. When a permit is required, the permit or permit number must accompany the shipment. The commissioner may refuse to grant a permit or may issue one subject to quarantine at destination if the animals or avian hatching eggs do not meet importation requirements or do not comply with the inland fisheries and wildlife laws and rules adopted by the Commissioner of Inland Fisheries and Wildlife under Title 12, chapter 915, subchapter 15 or Title 12, section 12102 or 12704. The commissioner may require the owner to have those animals or avian hatching eggs tested or examined by a veterinarian at the owner's expense. The commissioner may release those animals or avian hatching eggs from quarantine only after the commissioner is satisfied that they are not a disease threat to other animals or humans.

When an animal or avian hatching egg is brought into the State without a required permit, the commissioner or the Commissioner of Inland Fisheries and Wildlife may condemn the animal and order it euthanized without indemnity or condemn the avian hatching egg and order it destroyed without indemnity. For purposes of this section, "avian hatching egg" means an egg of a bird species that is fertile and handled, transported and stored in a manner that maintains its viability. "Avian hatching egg" does not include fertile eggs marketed for human consumption.

[ 2007, c. 128, §1 (AMD) .]

2. Rules. The commissioner shall adopt rules to establish importation requirements necessary to maintain the health of domestic animals. The commissioner, in consultation with the Commissioner of Inland Fisheries and Wildlife, shall maintain a list of animals for which a permit is required and conditions under which a permit is required for avian hatching eggs prior to entering the State. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 128, §1 (AMD) .]

SECTION HISTORY

1973, c. 121, (RPR). 1973, c. 625, §40 (AMD). 1975, c. 236, §§1,2 (AMD). 1977, c. 694, §126 (AMD). 1999, c. 765, §7 (AMD). 2001, c. 572, §38 (RPR). 2005, c. 397, §B3 (AMD). 2007, c. 128, §1 (AMD).



7 §1810. Agreements

The commissioner is authorized to enter into agreements of cooperation in the name of the State with the United States Department of Agriculture, other states, the Canadian Food Inspection Agency and Canadian provinces for the prevention, control and eradication of diseases among domestic animals. [2001, c. 572, §39 (AMD).]

SECTION HISTORY

2001, c. 572, §39 (AMD).



7 §1811. Health requirements for exhibit animals

All domestic animals that are to be shown or exhibited in any agricultural show within the State must meet the health requirements of the rules of the commissioner. [2001, c. 572, §39 (AMD).]

SECTION HISTORY

2001, c. 572, §39 (AMD).



7 §1812. Brucellosis

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, formulate and implement rules, regulations and methods of procedure generally adopted for the prevention, control and eradication of brucellosis. [1981, c. 197, §2 (AMD).]

Cattle brought into the State may enter pursuant to the provisions of 9 Code of Federal Regulations, Part 78. [2013, c. 17, §1 (AMD).]

For the prevention and control of brucellosis, the commissioner shall continue to conduct recognized tests on all the herds in the State as required to maintain United States Department of Agriculture certification that the State is free of brucellosis. Such tests must be conducted by regularly employed federal or state veterinarians or technicians or authorized veterinarians and tested by the state laboratory. All animals showing a positive reaction to the test must be identified by a "reactor" ear tag and brand and must be slaughtered, except vaccinated animals under 14 months of age. [2001, c. 572, §40 (AMD).]

Officially vaccinated calves, if purebred, must be properly identified by an official ear tag provided by the department or registration papers or tattoo number. Grade animals must be tagged with an official ear tag. All officially vaccinated calves must be tattooed with the official state tattoo mark. Evidence of vaccination must be the official state tattoo mark and either a vaccination ear tag or a tattoo number. [2001, c. 572, §41 (AMD).]

Any person who tampers, with an intent to change or destroy, with a vaccination identification ear tag, official state tattoo mark, tattoo number or the identification on a registration paper shall be subject to a civil penalty of $5,000 for each incident, payable to the State, to be recovered in a civil action. [1981, c. 197, §2 (NEW).]

For the purpose of this section, the term "officially vaccinated" means a vaccination against brucellosis that complies with the requirements for such vaccination established by the United States Department of Agriculture. [1981, c. 197, §2 (NEW).]

SECTION HISTORY

1973, c. 42, §2 (AMD). 1977, c. 694, §127 (AMD). 1981, c. 197, §2 (AMD). 1985, c. 545, (AMD). 1987, c. 446, §§1,2 (AMD). 2001, c. 572, §§40-42 (AMD). 2013, c. 17, §§1, 2 (AMD).



7 §1812-A. Brucellosis in swine

The commissioner shall, in a manner consistent with the Maine Administrative Procedure Act, formulate and implement rules for the prevention, control and eradication of brucellosis in swine. Where infection has been found, all swine must be quarantined to the premises until all swine in the infected herd are in compliance with rules or may be slaughtered as the commissioner may direct. [2001, c. 572, §43 (RPR).]

SECTION HISTORY

1967, c. 182, (NEW). 1977, c. 694, §128 (AMD). 2001, c. 572, §43 (RPR).



7 §1813. Vesicular exanthema -- Definitions

As used in sections 1813 to 1815, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §69 (AMD).]

1. Garbage. "Garbage" means all waste material derived in whole or in part from the meat of any animal, including fish and poultry, or other animal material and other refuse of any character whatsoever that has been associated with any such material resulting from the handling, preparation, cooking or consumption of food, except that "garbage" does not include waste from ordinary household operations that is fed directly to swine on the same premises where such a household is located.

[ 2001, c. 572, §44 (RPR) .]

2. Person. "Person" shall mean the State, any municipality, political subdivision, institution, public or private corporation, individual, partnership or other entity.

SECTION HISTORY

1979, c. 541, §A69 (AMD). 2001, c. 572, §44 (AMD).



7 §1814. -- license to feed garbage (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A70 (AMD). 2001, c. 572, §45 (RP).



7 §1814-A. License to feed garbage

1. License required. A person may not feed garbage to swine without first procuring a license from the commissioner. A license may be procured annually for a fee of $25 and must be renewed on the first day of June of each succeeding year. This section does not apply to any person who feeds that person's own household garbage only to swine that are raised for that person's own use.

[ 2001, c. 572, §46 (NEW) .]

2. Processing of garbage. Regardless of previous processing, garbage must be thoroughly heated to at least 212 degrees Fahrenheit for at least 30 minutes before being fed to swine unless treated in some other manner that must be approved in writing by the commissioner.

[ 2001, c. 572, §46 (NEW) .]

3. Moratorium authorized. When a disease condition exists that may be spread by the feeding of garbage, the commissioner may immediately suspend all garbage feeding licenses and place a moratorium on all garbage feeding in the State.

[ 2001, c. 572, §46 (NEW) .]

4. Enforcement. The commissioner may enter at reasonable times any private or public property to investigate conditions relating to the treating or feeding of garbage.

[ 2001, c. 572, §46 (NEW) .]

5. Penalties. Feeding garbage to swine without a license is a civil violation for which a forfeiture of not less than $250 nor more than $500 for an initial violation and not less than $500 nor more than $1,000 for a subsequent violation may be adjudged.

[ 2001, c. 572, §46 (NEW) .]

Feeding garbage to swine during a moratorium imposed by the commissioner is a civil violation for which a penalty of not more than $5,000 may be adjudged. [2001, c. 572, §46 (NEW).]

SECTION HISTORY

2001, c. 572, §46 (NEW).



7 §1815. -- disposal of infected animals

Any animal infected with or exposed to foot and mouth disease shall be killed, buried, destroyed, rendered, processed or otherwise disposed of under the direct supervision of the commissioner or his duly authorized agent.



7 §1816. Tests and equipment

The commissioner or his agent is authorized to conduct approved diagnostic tests, procure necessary animals, personnel, equipment and facilities and take other necessary precautions for the suppression and eradication of any disease among domestic animals.



7 §1817. Disposition of carcasses (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 572, §47 (RP).



7 §1818. Disposal of dead poultry

The owner, occupant or person in possession of any premises wherein poultry or poultry products are raised for sale or processing shall maintain, or have access to, adequate disposal facilities for the sanitary disposal of dead poultry resulting from such poultry operations, and all poultry dying on such premises shall be disposed of by means of such disposal facilities. Such facilities shall be constructed and maintained in accordance with standards and regulations to be promulgated by the commissioner in a manner consistent with the Maine Administrative Procedure Act. [1977, c. 694, §129 (AMD).]

It shall be illegal to keep or deposit any dead poultry on any premises or places where wild birds or animals have access to them. Public or private dumps are not considered to be proper disposal areas.

SECTION HISTORY

1977, c. 694, §129 (AMD).



7 §1819. Equine infectious anemia (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 74, (NEW). 1977, c. 409, §1 (RP).



7 §1820. Equine infectious anemia (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 409, §2 (NEW). 1981, c. 21, §§1,2 (AMD). 2001, c. 572, §48 (RP).



7 §1820-A. Equine infectious anemia

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Official test" means any test approved by the commissioner for the detection of equine infectious anemia. "Official test" includes, but is not limited to, the enzyme-linked immunosorbent assay, or ELISA test, and the agar gel immunodiffusion, AGID, or Coggins test. [2001, c. 572, §49 (NEW).]

B. "Quarantine" means to confine an equine to a stable or pasture in a manner that will prevent the spread of equine infectious anemia. [2001, c. 572, §49 (NEW).]

[ 2001, c. 572, §49 (NEW) .]

2. Duties of commissioner. The commissioner shall:

A. Require a negative Coggins test, taken within 36 months, on all equines raced on, exhibited at or stabled at racetracks or fairgrounds. The commissioner shall require a negative test from all equines entering this State within 12 months before the date of entry and may require any equines to be tested prior to entering the State. Any equine not tested or required by the commissioner to be tested prior to entering this State must be quarantined until tested at the owner's expense; [2003, c. 386, §16 (AMD).]

B. Require that any equine having a positive test be immediately quarantined and isolated from other equines pending a 2nd test done by a state veterinarian; and [2001, c. 572, §49 (NEW).]

C. Require that all other equines on the premises where an equine has tested positive remain on the premises pending an investigation and testing as the commissioner determines necessary. [2001, c. 572, §49 (NEW).]

[ 2003, c. 386, §16 (AMD) .]

3. Disposition of reactors. Any equine that has a positive 2nd test pursuant to subsection 2 must be considered a reactor. A reactor must be:

A. Humanely euthanized within 7 days of the 2nd test. Euthanasia must be performed by a licensed veterinarian or as the commissioner directs. A veterinarian euthanizing a reactor shall report the euthanasia to the commissioner within 2 working days; [2001, c. 572, §49 (NEW).]

B. Freeze branded with a brand with an "11 EIA" no less than 4 inches in height on the left side of the neck and shipped directly to a United States Department of Agriculture slaughter facility under a federal order; or [2001, c. 572, §49 (NEW).]

C. Freeze branded with a brand with an "11 EIA" no less than 4 inches in height on the left side of the neck and permanently quarantined and isolated from all other equines. The reactor must be kept a minimum of 1/4 mile from the nearest paddock, pasture or barn having an equine species or may be kept within 1/4 mile if the reactor is immediately placed and kept at all times in a screened-in enclosure acceptable to the commissioner. [2001, c. 572, §49 (NEW).]

[ 2001, c. 572, §49 (NEW) .]

4. Surcharge. A person submitting a sample to the department for an official test for equine infectious anemia shall pay a surcharge of $4 for each sample tested by the department. The commissioner shall collect the surcharge and deposit all money received under this subsection into the animal welfare auxiliary fund established under section 3906-B, subsection 16. All revenue collected pursuant to this subsection must be used for investigating alleged cases of mistreatment or abuse of equines and enhancing enforcement of this Part and Title 17, chapter 42 as these laws pertain to equines.

[ 2005, c. 281, §2 (NEW) .]

SECTION HISTORY

2001, c. 572, §49 (NEW). 2003, c. 386, §16 (AMD). 2005, c. 281, §2 (AMD).



7 §1821. Maine chronic wasting disease surveillance program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Chronic wasting disease" means any member of the family of transmissible spongiform encephalopathies to which cervids, as defined in section 1333, are susceptible. [2003, c. 386, §17 (AMD).]

B. "Susceptible animal" means any animal, whether domestic or wild, belonging to a species that is capable or believed to be capable of contracting chronic wasting disease. [1999, c. 765, §8 (NEW).]

[ 2003, c. 386, §17 (AMD) .]

2. Powers of commissioner. The commissioner may prohibit the importation of a susceptible animal from a region, state or country where chronic wasting disease has been confirmed.

[ 2003, c. 386, §17 (AMD) .]

3. Prevention of chronic wasting disease. The commissioner shall monitor reports of confirmed cases of chronic wasting disease and communicate the contents of those reports to people involved in the production, care or management of susceptible animals. The commissioner shall monitor progress in the development of diagnostic tests and vaccinations for the disease and communicate the availability of tests and vaccines to people involved in the production, care or management of susceptible animals.

[ 2003, c. 386, §17 (AMD) .]

4. Maine chronic wasting disease surveillance program; rules. The commissioner shall develop a chronic wasting disease surveillance program. The commissioner, in consultation with the Commissioner of Inland Fisheries and Wildlife, shall adopt rules to establish the requirements for participation in the program. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 386, §17 (NEW) .]

SECTION HISTORY

1999, c. 765, §8 (NEW). 2003, c. 386, §17 (AMD).






Chapter 307: STATE OF MAINE ANIMAL RESPONSE TEAM

7 §1901. State of Maine Animal Response Team

The commissioner shall develop a State of Maine Animal Response Team, referred to in this section as "the team," to support a unifying network that protects human and animal health through preparation, response and recovery for animal emergencies in the State. The team shall facilitate a prompt, coordinated and effective response to a natural or man-made disaster affecting animals; decrease the health and safety threat to humans and animals during animal emergencies; and minimize the economic and environmental impacts of animal emergencies. [2005, c. 146, §2 (NEW).]

SECTION HISTORY

2005, c. 146, §2 (NEW).



7 §1902. State of Maine Animal Response Team Fund

The Treasurer of State shall establish a separate account known as the State of Maine Animal Response Team Fund. This fund does not lapse but must be carried forward. The commissioner may accept money from any public or private source for deposit into the fund. The fund may be used to pay costs associated with the administration and activities undertaken by the State of Maine Animal Response Team in accordance with section 1901. [2005, c. 146, §2 (NEW).]

SECTION HISTORY

2005, c. 146, §2 (NEW).









Part 5: PLANT INDUSTRY

Chapter 401: CERTIFIED SEED

7 §2101. Definition

The term "certified seed" as used in this Title shall be deemed to mean potato, vegetable, forage crop or grain seeds as shall have been grown and prepared for sale in accordance with regulations laid down by the commissioner and for which a certificate or tag has been issued as provided in section 2103. Authority to make, in a manner consistent with the Maine Administrative Procedure Act, all reasonable rules and regulations is given the said commissioner. [1977, c. 694, §130 (AMD).]

No seed potatoes grown outside the State shall be sold or exposed for sale in the State unless that seed meets the standards of Maine certified seed potatoes as defined by the commissioner. [1979, c. 321, (NEW).]

SECTION HISTORY

1977, c. 694, §130 (AMD). 1979, c. 321, (AMD).



7 §2102. Certification and inspection fee

A grower of potato, vegetable, forage crop or grain seeds may make application to the commissioner for inspection and certification of a crop growing or to be grown in this State. The grower shall provide the commissioner with the location and a description of the land on which the crop is grown and any additional information required by the commissioner. The grower shall enter into an agreement to pay inspection and certification fees determined by the commissioner to cover the cost of inspection and certification. Upon entering into an agreement with a grower, the commissioner or an agent of the commissioner shall list that grower's crops to be inspected and shall inspect and certify the crops in accordance with rules adopted pursuant to this chapter. All certification and inspection fees received in accordance with this section must be deposited in the Certified Seed Fund established in section 2107. [2003, c. 578, §5 (RPR).]

SECTION HISTORY

1977, c. 694, §131 (AMD). 2003, c. 578, §5 (RPR).



7 §2103. Certificates and counterfeits

The commissioner may issue a certificate or tag which shall be attached to each container or package in which certified seed shall be offered or exposed for sale. Such tag or certificate shall indicate the name of the grower, the shipping station or depot, the name of the inspector making the final inspection, the variety of the seed and shall bear the imprint of the seal of the State. Any tag having the words "inspected" or "certified seed" thereon, attached to the container or package in which certified seed shall be offered or exposed for sale, shall be so attached thereto that the whole of said certificate or tag shall be in full view. Any person who shall knowingly misuse any such tag or certificate or who shall attach to any package or container of seed, which has not been duly inspected and certified, any such tag or certificate which shall have printed thereon the words "certified seed" or which by reason of color, size, shape or otherwise may convey the impression that the seed has been certified by the commissioner, or his agents, commits a civil violation for which a forfeiture of $50 may be adjudged for each violation and shall be thenceforth denied the privileges of this chapter. [1977, c. 696, §90 (AMD).]

SECTION HISTORY

1977, c. 696, §90 (AMD).



7 §2103-A. Certification of seed potatoes

1. Certification required. Seed potatoes may not be certified beyond 5 generations of the seed originally acquired from a nuclear seed generation source meeting criteria established by the department's rules. Seed potatoes imported into the State must meet the State's certification standards and all import certificates must designate the imported seed's generation, which must equal and compare to a state certified seed designation. The imported seed must "flush out" at the same rate as the equivalent state seed generation. The commissioner may test, or cause to be tested, a seed lot imported into the State if the commissioner has reason to believe the seed lot is, or may be infected with a potato disease that poses a risk to the well-being of the State's potato industry. A person importing seed or receiving imported seed that the commissioner indicates must be tested shall submit a sample for testing. A person may not plant seed from an imported seed lot required to be tested under this subsection until the seed sample is tested and meets allowable disease standards for seed potatoes produced in the State.

[ 1997, c. 538, §2 (AMD) .]

2. Winter tested. No seed potato may be certified which has not been winter tested. Seed shipped before winter test results are available shall be certified based on field certification.

[ 1987, c. 336, (NEW) .]

3. Bacterial ring rot. The commissioner may withhold from certification for in-state sales for that year any seed potatoes grown on a farm on which bacterial ring rot has been detected.

[ 1987, c. 336, (NEW) .]

4. Release to public. For the benefit of the Maine potato industry as a whole, only varieties of seed potatoes that have been released to the public, as provided in this subsection, may be certified, except that varieties of seed potatoes that are protected by patent or are otherwise not released to the public may be certified if the applicant for certification demonstrates that the applicant has been authorized to propagate the variety by the patent holder or, if there is no patent, the registered breeder. Notwithstanding Title 1, chapter 13, subchapter I, all records pertaining to patented and nonreleased potato varieties received or kept by the department are confidential and not available for inspection. A grower may authorize in writing the disclosure of records pertaining to patented or nonreleased potato varieties. Pursuant to the rule-making provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, the commissioner shall establish rules for the administration of this subsection, including, without limitation, procedures for demonstrating authorization from a patent holder or registered breeder and the establishment of a registry of bona fide breeders and patent holders of potato varieties. For purposes of this subsection, a potato variety is deemed to have been released to the public upon publication of a description of that variety for purposes of release in the North America Potato Variety Inventory, published by the Potato Association of America, or in the American Potato Journal or another equivalent scientific or technical journal.

[ 1997, c. 388, §5 (AMD) .]

5. Rules. The commissioner may adopt rules to provide for exemptions from any of the requirements of this section when the application of the requirements would work a hardship on the Maine potato industry, and seed potato quality would not thereby be jeopardized; provided that the commissioner may not waive the requirements of subsection 4 relating to the certification of seed potatoes of patented or nonreleased potato varieties.

[ 1987, c. 336, (NEW) .]

6. Repeal. Subsection 7 is repealed July 1, 1988 and subsection 8 is repealed July 1, 1990.

[ 1993, c. 125, §1 (AMD) .]

7. Limitation.

[ 1987, c. 336, (NEW); MRSA T. 7, §2103-A, sub-§6 (RP) .]

8. Grower's own seed.

[ 1987, c. 336, (NEW); MRSA T. 7, §2103-A, sub-§6 (RP) .]

SECTION HISTORY

1983, c. 565, §1 (NEW). 1983, c. 727, (AMD). 1987, c. 336, (RPR). 1993, c. 125, §1 (AMD). 1997, c. 388, §5 (AMD). 1997, c. 538, §2 (AMD).



7 §2103-B. Foundation seed potato production areas

The commissioner may, upon the request of potato growers in a specified area and in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, designate "foundation seed potato production areas" and, in consultation with the Seed Potato Board, Cooperative Extensive Service, University of Maine System Agricultural Experiment Station and appropriate industry organizations, establish within these areas such certified seed production practices as he deems beneficial to the industry. [1985, c. 779, §36 (AMD).]

SECTION HISTORY

1983, c. 565, §1 (NEW). 1985, c. 779, §36 (AMD).



7 §2104. Arrears in payments

No person who is in arrears as to payment for past services of the department under sections 2101 to 2103 shall be entitled to further services until payment of all such arrears shall have been made.



7 §2104-A. Arrears in payments to Seed Potato Board

A person who on July 15th of any year is in arrears as to full payment for potato seed purchased from the Seed Potato Board is not eligible for listing in the Maine certified seed potatoes book for that year published by the department's division of animal and plant health. [2011, c. 420, Pt. A, §4 (AMD).]

SECTION HISTORY

2009, c. 393, §6 (NEW). 2011, c. 420, Pt. A, §4 (AMD).



7 §2105. Violations

Any person who violates any of the provisions of this chapter or any rule promulgated under this chapter is subject to a civil penalty not to exceed $500. [1983, c. 565, §2 (NEW).]

SECTION HISTORY

1983, c. 565, §2 (NEW).



7 §2106. Working capital advance

The State Controller is authorized to advance $300,000 from the General Fund unappropriated surplus to the Certified Seed Fund established in section 2107 during any state fiscal year, if requested in writing by the director of the division of animal and plant health, to be used to provide cash necessary to meet current expenditures of the seed certification program. These funds must be returned to the General Fund unappropriated surplus before the close of the state fiscal year in which the advance was made. The State Controller shall report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs within 30 days of making any working capital advance for this purpose. [2011, c. 420, Pt. A, §5 (AMD).]

SECTION HISTORY

1999, c. 4, §E1 (NEW). 2003, c. 578, §6 (AMD). 2011, c. 420, Pt. A, §5 (AMD).



7 §2107. Certified Seed Fund

There is established the Certified Seed Fund. The fund receives all certification and inspection fees paid in accordance with section 2102 and all other funds received in support of operating a statewide seed certification program. All money deposited in the fund must be used for the management and operation of the seed certification program. Unexpended balances in the fund do not lapse and must be carried forward to be used for the purposes specified in this section. Any interest earned on the revenue deposited in the fund accrues to the fund. [2003, c. 578, §7 (NEW).]

SECTION HISTORY

2003, c. 578, §7 (NEW).



7 §2108. Annual General Fund transfer

On or before July 31st of each fiscal year, the State Controller shall transfer $120,000 from General Fund undedicated revenue to the Certified Seed Fund established in section 2107. [2005, c. 12, Pt. HHH, §1 (NEW).]

SECTION HISTORY

2005, c. 12, §HHH1 (NEW).






Chapter 403: SEED POTATO BOARD

7 §2151. Creation and membership

The Seed Potato Board, established by Title 5, section 12004-H, subsection 5, is overseen by and is the responsibility of the Maine Potato Board, a public instrumentality of the State established in Title 36, section 4603. The Seed Potato Board, referred to in this chapter as "the seed board," consists of the commissioner and 8 members appointed in accordance with subsections 1 and 2. [2009, c. 379, §1 (RPR).]

1. Appointments by the commissioner. The commissioner shall appoint 2 members to the seed board as follows:

A. A representative of the potato industry in a county other than Aroostook County; and [2009, c. 379, §1 (NEW).]

B. A person producing potatoes in Aroostook County primarily for processing. [2009, c. 379, §1 (NEW).]

[ 2009, c. 379, §1 (NEW) .]

2. Appointments by the Maine Potato Board. The Maine Potato Board as established in Title 36, section 4603 shall appoint 6 members to the seed board representing the potato industry in Aroostook County, including:

A. One producing primarily tablestock potatoes; and [2009, c. 379, §1 (NEW).]

B. One producing potatoes primarily for processing. [2009, c. 379, §1 (NEW).]

[ 2009, c. 379, §1 (NEW) .]

SECTION HISTORY

1971, c. 594, §9 (RPR). 1983, c. 565, §3 (AMD). 1983, c. 812, §50 (AMD). 1989, c. 503, §B45 (AMD). 2009, c. 379, §1 (RPR).



7 §2152. Terms; vacancies; expenses

Each appointed member of the seed board serves for a term of 2 years or until the member's successor has been appointed and qualified, except that a member may not serve for more than 3 consecutive terms. [2009, c. 379, §2 (AMD).]

Upon the expiration of the term of office of any appointed member of the seed board, the member's successor must be appointed by the member's appointing authority under section 2151. In the case of a vacancy for any reason, the member's appointing authority under section 2151 shall appoint a member to fill the unexpired term. [2009, c. 379, §2 (AMD).]

The members of the seed board are not entitled to compensation, but all their expenses incurred in attending meetings must be paid by the Maine Potato Board as established in Title 36, section 4603 out of the seed potato account established in accordance with Title 36, section 4604, subsection 4. [2009, c. 379, §2 (AMD).]

SECTION HISTORY

1971, c. 594, §9 (RPR). 1983, c. 565, §4 (AMD). 2009, c. 379, §2 (AMD).



7 §2153. Meetings; quorums

The Seed Potato Board shall meet annually on such date and at such place as the board may appoint and shall meet at such other times as the board may determine necessary or when called by the chair of the board or any 2 members of the board upon 2 days' notice. [2009, c. 379, §3 (AMD).]

The presence at any meeting of at least 5 members of the board shall be necessary to constitute a quorum, and the concurring votes of not less than a majority of the members present at any meeting shall be necessary to the decision of any question or issue or the authorization of any action. [1983, c. 565, §5 (AMD).]

SECTION HISTORY

1983, c. 565, §5 (AMD). 2009, c. 379, §3 (AMD).



7 §2154. Powers; responsibilities

1. Production, distribution and sales. The seed board, with the approval of the Maine Potato Board as established in Title 36, section 4603, may produce, or cause to be produced through contract or otherwise, seed potatoes for distribution and sale. The seed board, in consultation with the Maine Potato Board, shall determine the varieties and acreages of each variety to produce. The seed board shall oversee seed production facilities and make recommendations to the Maine Potato Board regarding the production, distribution and sales of seed potatoes. The production program developed by the seed board with approval and oversight by the Maine Potato Board must include, but is not limited to, long-range projections of industry trends and needs, contracting with growers to reproduce nuclear seed stock grown at the seed board’s seed potato farm, a determination of the varieties and volume of seed to be grown at seed production facilities and allocation of seed to growers for the benefit of the entire state potato industry.

[ 2009, c. 379, §4 (NEW) .]

2. Use of funds. The seed board may not commit funds that exceed the amount of funds approved by the Maine Potato Board as established in Title 36, section 4603. The Maine Potato Board may pay from the seed potato account to the Town of Masardis in lieu of taxes a sum, in the discretion of the Maine Potato Board, that compensates the town in whole or in part for loss of real estate taxes due to tax exempt status of real estate used for seed potato purposes.

[ 2009, c. 379, §4 (NEW) .]

3. Authority to acquire, hold and convey property. The seed board, with the approval of the Maine Potato Board as established in Title 36, section 4603, may purchase, own or otherwise acquire farm real estate and farm equipment necessary to produce acreages of seed potatoes or for the testing of seed potatoes. The seed board, with the approval of the Maine Potato Board, may sell or otherwise convey farm real estate and farm equipment no longer required for the purposes of this chapter. Proceeds from the sale must be credited to an operating account for the seed board established in accordance with Title 36, section 4604, subsection 4.

[ 2009, c. 379, §4 (NEW) .]

4. Cooperation with the University of Maine System. The seed board is advisory to and may work with and through the Maine Agricultural Experiment Station of the University of Maine System and other public and private agencies to annually conduct a program for the production of seed potatoes. If a program for the standardized testing of new varieties of commercial seed does not exist under the auspices of the Maine Agricultural Experiment Station, the seed board shall provide the Maine Potato Board as established in Title 36, section 4603 with a recommendation for developing such a program.

[ 2009, c. 379, §4 (NEW) .]

SECTION HISTORY

1971, c. 553, (AMD). 1975, c. 283, (AMD). 1977, c. 694, §132 (AMD). 1979, c. 541, §A71 (AMD). 1983, c. 565, §6 (AMD). 1985, c. 779, §37 (AMD). 1999, c. 16, §N1 (AMD). 2009, c. 379, §4 (RPR).



7 §2155. Records and proceedings

1. Administration. The seed board shall elect a secretary, who need not be a member of the board. The Maine Potato Board as established in Title 36, section 4603, upon recommendation of the seed board, may employ a managing director and other employees necessary to fulfill the responsibilities and implement all programs authorized under this chapter. The seed board shall keep a record of all of its proceedings. All expenses incurred by the seed board must be paid by the Maine Potato Board from the seed potato account.

[ 2009, c. 379, §5 (AMD) .]

2. Program plan. The seed board shall present to the Maine Potato Board established in Title 36, section 4603, at least annually, a program plan for the Maine Potato Board's consideration and specific action. The plan must include an assessment of the seed potato industry, a projection of demand for seed by variety in the various marketing areas, the impact of significant changes in seed potato acreage, the capital needs of the seed board's production facilities, considering current and future technology, proposals to improve the varieties and quality of Maine seed potatoes, recommendations to promote the sale of Maine seed and other such matters the seed board determines appropriate.

[ 2009, c. 379, §5 (AMD) .]

SECTION HISTORY

1971, c. 594, §10 (AMD). 1983, c. 565, §7 (RPR). 1983, c. 812, §51 (AMD). 1985, c. 785, §B47 (AMD). 2009, c. 379, §5 (AMD).



7 §2156. Appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §42 (RP).



7 §2157. Potato Variety Development Program

1. Promotion. The Maine Potato Board shall be responsible for developing, each year, a program to promote new potato varieties.

[ 1987, c. 813, §1 (NEW) .]

2. Breeding. The Maine Agricultural Experiment Station shall be responsible for breeding and testing of new potato varieties.

[ 1987, c. 813, §1 (NEW) .]

3. Testing. The Maine Agricultural Experiment Station shall hire an agronomist to work with the Maine Potato Breeding Program in Presque Isle to test new potato varieties. The agronomist shall be responsible for:

A. Developing the best cultural practices for new varieties; [1987, c. 813, §1 (NEW).]

B. Promoting new varieties of Maine seed potatoes to farmers in Maine and other areas; [1987, c. 813, §1 (NEW).]

C. Establishing field trials of new varieties; and [1987, c. 813, §1 (NEW).]

D. Monitoring the sales and performance of the new varieties. [1987, c. 813, §1 (NEW).]

[ 1987, c. 813, §1 (NEW) .]

4. Multiplication. The Seed Potato Board shall be responsible for multiplying seedstocks of advanced selections from breeding programs. The board shall establish an isolated facility at the Porter Farm to produce a sufficient volume of pathogen-free seedstocks of advanced selections from breeding programs, in order to:

A. Provide extensive and rigorous pathogen testing on the seedstocks introduced, cultured and multiplied in the facility; [1987, c. 813, §1 (NEW).]

B. Establish systematic production of pathogen-free seedstocks by meristem culture after heat therapy to free the stocks of any infectious viruses; and [1987, c. 813, §1 (NEW).]

C. Provide limited increase of the pathogen-free seedstocks in the field to produce quality seed potatoes for further evaluation by breeders and growers. [1987, c. 813, §1 (NEW).]

[ 1987, c. 813, §1 (NEW) .]

5. Challenge grants. The commissioner shall establish a challenge grant program to help in establishing field trials for new potato varieties. Grant proposals must be approved by the commissioner after review and recommendation by the Potato Plant Breeder at the Maine Agricultural Experiment Station in Presque Isle, the director of the division of animal and plant health, the chair of the seed grower's executive council of the Maine Potato Board and the Director of the Seed Potato Board. Grants may be given to farmers outside of this State. Grants may consist of seed, and assistance in determining cultural practices, and a percentage of the farmer's production costs to be determined by the commissioner. Those receiving grants shall cooperate with the agronomist of the Maine Agricultural Experiment Station in developing the best cultural practices and sharing production and marketing information.

[ 2011, c. 420, Pt. A, §6 (AMD) .]

6. Reporting. The agronomist of the Maine Agricultural Experiment Station shall monitor the sales and performance of new potato varieties and shall report annually to the commissioner and the joint standing committee of the Legislature having jurisdiction over agriculture. The report shall summarize the field trial program and address total sales of new seedstock, adoption of new varieties by the State's farmers, yields, quality and other indicators of performance.

[ 1987, c. 813, §1 (NEW) .]

7. Potato Variety Development Fund. There is established a nonlapsing Potato Variety Development Fund. The Commissioner of Agriculture, Conservation and Forestry may accept money for this fund from the Federal Government or any public or private source and make expenditures from this fund in order to carry out activities relative to the program. Any General Fund money appropriated for potato variety development shall be deposited into the Potato Variety Development Fund.

[ 1987, c. 813, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

8. Rules. The commissioner shall adopt rules, according to the requirements of the Maine Administrative Procedure Act, Title 5, chapter 375, for the interpretation and implementation of this section.

[ 1987, c. 813, §1 (NEW) .]

SECTION HISTORY

1987, c. 813, §1 (NEW). 2011, c. 420, Pt. A, §6 (AMD). 2011, c. 657, Pt. W, §6 (REV).






Chapter 404: ARBORIST LICENSING

Subchapter 1: NURSERY OWNERS AND DEALERS GENERALLY

7 §2171. License required; fee; violations

A person, firm or corporation may not engage in or continue in the business of selling or dealing in nursery stock, as defined in section 2211, without first obtaining a license to conduct such business in this State. The State Horticulturist shall prescribe the form of the license. Upon proper application, a license must be issued in the name of the nursery owner or dealer and that license may not be transferred. Each agent and each store acting under a general agent or store must have a license as provided in this section. A license may be issued for a one-year, 2-year or 3-year period and expires on December 31st of the year the period ends. Licenses for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year license is 2 times the annual fee. The fee for a 3-year license is 3 times the annual fee. [2001, c. 299, §2 (AMD).]

1. Fees.

[ 1999, c. 790, Pt. A, §4 (AMD); MRSA T. 7, §2171, sub-§1 (RP) .]

1-A. Fees established by rule. The Commissioner of Agriculture, Conservation and Forestry shall adopt rules in accordance with Title 5, chapter 375 to establish fees for licenses issued under this section. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 405, Pt. D, §4 (AMD) .]

2. Violations. Any person, firm or corporation engaged in the business of selling nursery stock without a license commits a civil violation for which a forfeiture not to exceed $500 may be adjudged. Licenses may be revoked by the District Court, as provided in the Maine Administrative Procedure Act, for failure to comply with the requirements of chapter 405-A.

[ 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF); 1999, c. 790, Pt. A, §7 (AMD) .]

SECTION HISTORY

1999, c. 84, §3 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 790, §§A4,5,7 (AMD). 1999, c. 790, §A6 (AFF). 2001, c. 299, §2 (AMD). 2013, c. 405, Pt. D, §4 (AMD).






Subchapter 2: TREE SPECIALISTS

Article 1: GENERAL PROVISIONS

7 §2173. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 84, §3 (NEW).]

1. Arborist. "Arborist" means a person who, for compensation, takes down or fells, diagnoses or evaluates the condition of shade or ornamental trees; solicits, recommends or supervises the treatment of those trees; or in any manner or for any purpose treats or cares for those trees.

[ RR 1999, c. 1, §5 (COR) .]

2. Ornamental trees. "Ornamental trees" means trees of shade, beauty or landscape value, or those trees intended to become ornamental trees.

[ 1999, c. 84, §3 (NEW) .]

3. Person. "Person" means an individual, partnership or any group of persons, whether incorporated or not.

[ 1999, c. 84, §3 (NEW) .]

4. Regular employer. "Regular employer" means a person doing business in or operating a business in the State.

[ 1999, c. 84, §3 (NEW) .]

5. Shade trees. "Shade trees" means trees grown, established or used to screen persons or grounds, structures, walks, pools or other similar objects from wind, sunlight, observation or sound.

[ 1999, c. 84, §3 (NEW) .]

6. Takes down or fells. "Takes down or fells" means the cutting for removal of any part of a tree by topping or sections or felling the tree whole.

[ 1999, c. 84, §3 (NEW) .]

7. Treats or cares for. "Treats or cares for" means the pruning, trimming and shaping of trees when the care requires the person to leave the ground. "Treats or cares for" also includes installing lightning protections, cabling or bracing of trees.

[ 1999, c. 84, §3 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §5 (COR). 1999, c. 84, §3 (NEW).



7 §2174. Exemptions

This subchapter does not apply to: [1999, c. 84, §3 (NEW).]

1. Certain property. Any person with reference to trees on that person's own premises or on the property of that person's regular employer;

[ 1999, c. 84, §3 (NEW) .]

2. Personnel. Any individual performing labor or services in connection with trees on a site where a licensed arborist is present;

[ 1999, c. 84, §3 (NEW) .]

3. Certain employees. State, county, municipal, quasi-municipal or public utility employees while engaged in their regular line of duty or those individuals contracted during emergencies that result in public hardships;

[ 1999, c. 84, §3 (NEW) .]

4. Scientific specialists. Scientific specialists such as plant pathologists, entomologists, botanists, foresters, horticulturists and others who are not arborists but who by academic training are professionally qualified to perform certain services performed by licensed arborists. Services performed by those specialists for a fee are limited to consultation, advisory or expert diagnostic services. Those specialists are prohibited from performing all other activities of practicing arborists without examination; or

[ 1999, c. 84, §3 (NEW) .]

5. Others. Highway contractors, subcontractors and their employees who remove trees during the performance of contracts for the construction or maintenance of highways and general contractors who remove interfering shade or ornamental trees or interfering parts of shade or ornamental trees in the conduct of their regular business.

[ 1999, c. 84, §3 (NEW) .]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2175. Penalties; injunction

1. Penalties. A person who violates this subchapter commits a civil violation for which a forfeiture of up to $500 a day for each day the violation continues may be adjudged. All penalties collected must be deposited in a nonlapsing account in the department and must be used for the expenses of administering this chapter.

[ 2001, c. 299, §3 (AMD) .]

2. Injunction. The State may bring an action in District Court or Superior Court to enjoin any person from violating this chapter, regardless of whether other proceedings have been or may be instituted.

[ 2001, c. 299, §4 (AMD) .]

SECTION HISTORY

1999, c. 84, §3 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 299, §§3,4 (AMD).



7 §2176. Powers

The department has the following duties and powers, in addition to those otherwise set forth in this chapter. [1999, c. 84, §3 (NEW).]

1. Licenses; enforcement. The department shall evaluate the qualifications and supervise the examination of applicants for licensure under this chapter and shall investigate or cause to be investigated all complaints made to it and all cases of noncompliance with this chapter.

[ 1999, c. 84, §3 (NEW) .]

2. Rules. The department may, in accordance with procedures established by Title 5, chapter 375, subchapter II, adopt such rules as may be reasonably necessary for the proper performance of its duties and the administration of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 84, §3 (NEW) .]

3. Hearings. Hearings may be conducted by the department to assist with investigations, to determine whether grounds exist for suspension, revocation or denial of a license or as otherwise considered necessary to fulfill its responsibilities under this chapter.

The department may not refuse to renew a license for any reason other than failure to pay a required fee, unless it has afforded the licensee an opportunity for an adjudicatory hearing. The department shall hold an adjudicatory hearing at the written request of any person who is denied a license for any reason other than failure to pay a required fee, if the request for hearing is received by the department within 30 days of the person's receipt of written notice of the denial, the reasons for the denial and the person's right to request a hearing. Hearings must be conducted in conformity with Title 5, chapter 375, subchapter IV, to the extent applicable. The department may subpoena witnesses, records and documents in any hearing it conducts.

[ 1999, c. 84, §3 (NEW) .]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2177. Lists of arborists

The department shall compile and maintain a complete and up-to-date list of all licenses issued under this chapter. This list must be made available to any person upon request and payment of a fee established by rule by the department. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).






Article 2: LICENSES

7 §2179. License required

A person may not advertise, consult, solicit, contract or in any way engage for compensation in the business of an arborist, or make representation as being able to do so, without being licensed as an arborist. [2001, c. 299, §5 (AMD).]

SECTION HISTORY

1999, c. 84, §3 (NEW). 2001, c. 299, §5 (AMD).



7 §2180. Exemptions to licensing requirements for tree removal in municipalities having populations under 2,500 persons (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 84, §3 (NEW). 2001, c. 299, §6 (RP).



7 §2181. Qualifications; types of licenses

A license may not be issued under this subchapter, except to an individual who is 18 years of age or older, who is specifically qualified as defined in this subchapter, who passes an examination and who gives proof of financial responsibility in amounts to be determined under rules of the department. [2003, c. 343, §1 (AMD).]

A regular or restricted license may be issued under this chapter. A regular license allows a licensed individual to engage in all operations in which an arborist is normally involved. A restricted license allows a licensed individual to perform operations only in those areas stated on the license issued. The department may restrict a licensed individual to those operations for which that individual is judged qualified by the department. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW). 2003, c. 343, §1 (AMD).



7 §2182. Applications

Applications for examination must be in writing on forms prescribed by the department and must be accompanied by the prescribed fee. The application form may require whatever information the department finds necessary to judge qualifications of an applicant. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2183. Nonresidents

Each nonresident applicant for an original license or a renewal license shall file an irrevocable consent that actions against the applicant may be filed in any appropriate court of any county or district of this State where some part of the transaction occurred out of which the alleged cause of action arose, and that process in any action may be served on the applicant by leaving 2 copies of the process with the department. The consent must stipulate and agree that the service of process must be taken and held to be valid and binding for all purposes. The department shall send a copy of the process to the applicant by registered mail at the address shown in its records. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2184. Examinations

Each license applicant shall take an examination prepared by the department. [1999, c. 84, §3 (NEW).]

Examinations must be given at least once a year at times and places as the department determines. The grading and passing of applicants are the exclusive responsibilities of the department. [1999, c. 84, §3 (NEW).]

Applicants failing the first examination may apply and take the next or a subsequently scheduled examination upon payment of the required fee. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW). 2001, c. 299, §7 (AMD).



7 §2185. Forms

Each license issued consists of 2 parts: a certificate that must be displayed at each place of business of the arborist and a license card that must be carried by the arborist when occupied in a business capacity. [1999, c. 84, §3 (NEW).]

When the arborist conducts business at more than one address, additional certificates must be issued. The department may not issue more than one license card to an individual qualified to receive a license, except as provided in section 2187. [1999, c. 84, §3 (NEW).]

A license holder shall display the holder's license to and upon the request, at any time, of any client, other licensed arborist, law enforcement officer or employee of the department. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2186. Term

A license expires on December 31st or at another time designated by the commissioner and becomes invalid on that date unless renewed. [1999, c. 84, §3 (NEW).]

A license may be renewed up to 90 days after the date of expiration upon payment of a late fee of $10 in addition to the renewal fee. Any person who submits an application for renewal more than 90 days after the license renewal date is subject to all requirements governing new applicants under this chapter, except that the department may in its discretion, giving due consideration to the protection of the public, waive examination if the renewal application is made within 2 years from the date of the expiration. [1999, c. 84, §3 (NEW).]

Any arborist whose license expires while the arborist is in federal service on active duty with the Armed Forces of the United States or the National Guard, is called into service or training or is in training or education under the supervision of the Armed Forces of the United States preliminary to induction into the military service may have the license renewed without paying any intervening renewal license fees within one year after termination of that service, training or education other than by dishonorable discharge if the arborist furnishes the department with an affidavit to the effect that the arborist has been so engaged and that the service, training or education has been so terminated. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2187. Renewals

The department shall notify every person licensed under this subchapter of the date of expiration of that person's certificate and the fee required for its annual renewal. The notice must be mailed to the person's last known address at least 30 days in advance of the expiration of the license. An application for a license renewal must contain whatever information is necessary for the department to determine whether the applicant may continue to hold a license and must be accompanied by the required fee, which is returnable if the applicant is denied a renewal license. A licensed arborist must file an application and fee of $5 for replacement of a lost license. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2188. Fees

An application fee and an examination fee may be established by the department in amounts that are reasonable and necessary for their respective purposes. After an applicant is notified of the applicant's eligibility for a license following examination, the applicant shall submit the annual license fee before a license is issued. [1999, c. 84, §3 (NEW).]

The fee for an original or renewal annual license may not exceed $75. [1999, c. 84, §3 (NEW).]

All money, including application fees, examination fees and license fees received pursuant to this section, must be paid to the Treasurer of State and credited to a separate, nonlapsing account in the department. Money received pursuant to this section must be used for the expenses of administering this chapter. [1999, c. 84, §3 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW).



7 §2189. Reciprocity

If a nonresident applicant for a license holds a valid arborist license from another state or province, examination of the applicant may be waived by the department if the other state or province in which the applicant holds the license has qualification and examination requirements equivalent to those of this subchapter. If the requirements of the other state or province do not meet the standards set forth in this subchapter, the department may decide in which respects they are lacking and what requirements the applicant must meet for waiver of examination. [1999, c. 84, §3 (NEW).]

If a nonresident applicant for a license holds a valid certificate issued by the International Society of Arboriculture, or successor organization, examination of the applicant may also be waived by the department, providing the testing process of the International Society of Arboriculture or a successor organization does not drop below the standards set forth in this subchapter. [2003, c. 343, §2 (NEW).]

SECTION HISTORY

1999, c. 84, §3 (NEW). 2003, c. 343, §2 (AMD).



7 §2190. Denial of license; suspension or revocation

The department may suspend or revoke a license pursuant to Title 5, section 10004. In addition, the department may refuse to issue or renew or the District Court may suspend, revoke or refuse to renew a license on any of the following grounds: [1999, c. 84, §3 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

1. Misstatement. Deliberate misstatement in the application for original license or in the application for any renewal license under this subchapter;

[ 1999, c. 84, §3 (NEW) .]

2. Violation. Violating any provision of this chapter or any rule of the department;

[ 1999, c. 84, §3 (NEW) .]

3. Aiding or abetting. Willfully aiding or abetting another in the violation of this subchapter or of any rule issued pursuant to this subchapter;

[ 1999, c. 84, §3 (NEW) .]

4. Unauthorized use of license. Allowing one's license under this subchapter to be used by an unlicensed person;

[ 1999, c. 84, §3 (NEW) .]

5. Misrepresentation. Making substantial misrepresentation or false promises of a character likely to influence, persuade or induce in connection with the business of an arborist;

[ 1999, c. 84, §3 (NEW) .]

6. False advertising. Pursuing a continued course of misrepresentation or of making false promises through advertising, sales representatives, agents or otherwise in connection with the business of an arborist;

[ 2003, c. 343, §3 (AMD) .]

7. Qualifications. Failure to possess the necessary qualifications or to meet the requirements of this subchapter for the issuance or holding of a license; or

[ 2003, c. 343, §3 (AMD) .]

8. Continued course of unprofessional conduct. Pursuing a continued course of conduct that violates the standards of practice for the profession as established by rule and that is demonstrated by repeated verified complaints against a licensed arborist.

[ 2003, c. 343, §4 (NEW) .]

SECTION HISTORY

1999, c. 84, §3 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 343, §§3,4 (AMD).



7 §2191. Advisory council established

The Maine Arborist Advisory Council, as established in Title 5, section 12004-I, subsection 1-A and referred to in this section as the "council," advises the commissioner on the licensing and enforcement of arborists in the State. [2001, c. 299, §8 (NEW).]

1. Membership; terms; meetings; removal. The council consists of 7 members appointed by the commissioner. Of the 7 members, one must be a member representing the public and 6 must be arborists licensed by the State. Of the 6 arborists, one must be a licensed arborist employed by a municipality of the State; one must be an employee of an electrical transmission company; one must be a self-employed arborist; and one must serve on the governing council of a statewide professional organization for licensed arborists. All regions of the State must be represented on the council.

Members serve for a term of 3 years. At the end of a term an outgoing member serves until a successor has been appointed. A member may not serve more than 2 consecutive terms.

The council shall meet at least annually to conduct business and to elect officers. A quorum consists of at least 4 members. The affirmative vote of a majority of the members present is necessary to decide any business brought before the council.

A member may be removed by the commissioner for:

A. Failure to attend council meetings; [2001, c. 299, §8 (NEW).]

B. Failure to maintain a valid arborist license, if required to do so; [2001, c. 299, §8 (NEW).]

C. Moving out of the State; or [2001, c. 299, §8 (NEW).]

D. Cause, as determined by the commissioner. [2001, c. 299, §8 (NEW).]

Members may not be compensated except for expenses incurred in attending meetings. A commercial arborist who is a present or former member of the council may not use membership on the council in the advertising of the arborist's business.

[ 2001, c. 299, §8 (NEW) .]

2. Duties of council. The council shall:

A. Consult with the department on matters in which the members have individual or collective expertise; [2001, c. 299, §8 (NEW).]

B. Assist the department in developing and updating arborist exams; [2001, c. 299, §8 (NEW).]

C. Recommend to the department amendments to arborist licensing laws and rules to ensure they properly regulate the activities of licensed arborists in the State; and [2001, c. 299, §8 (NEW).]

D. Assist the department with investigating complaints of unprofessional conduct and recommend a course of action to resolve such complaints. [2001, c. 299, §8 (NEW).]

[ 2001, c. 299, §8 (NEW) .]

SECTION HISTORY

2001, c. 299, §8 (NEW).












Chapter 405: TREES AND SHRUBS

7 §2201. Horticulturist; definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 594, §11 (AMD). 1973, c. 655, §§1,2 (AMD). 1991, c. 785, §2 (RP).



7 §2202. Inspection of nurseries (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 785, §2 (RP).



7 §2203. Inspection of orchards, fields and gardens (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §133 (AMD). 1977, c. 696, §91 (AMD). 1991, c. 785, §2 (RP).



7 §2204. Shipments into State to be certified; disposal of infested stock (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 156, (AMD). 1977, c. 694, §134 (AMD). 1991, c. 785, §2 (RP).



7 §2205. Transportation of uninspected stock forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §92 (AMD). 1991, c. 785, §2 (RP).



7 §2206. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §30 (AMD). 1977, c. 696, §93 (RPR). 1991, c. 785, §2 (RP).






Chapter 405-A: HORTICULTURE

7 §2211. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 785, §3 (NEW).]

1. Commissioner. "Commissioner" includes a designee of the Commissioner of Agriculture, Conservation and Forestry.

[ 1991, c. 785, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

2. Greenhouse. "Greenhouse" means a structure covered with glass, plastic, fiberglass or other transparent material in which plants are cultivated in a controlled environment.

[ 1991, c. 785, §3 (NEW) .]

3. Nursery. "Nursery" means a place where nursery stock is produced, stored or offered for sale.

[ 1991, c. 785, §3 (NEW) .]

4. Nursery stock. "Nursery stock" means:

A. Woody plants, including ornamental and fruiting trees, shrubs, vines and all viable parts of these plants; [1991, c. 785, §3 (NEW).]

B. Herbaceous plants, including florist stock plants, annuals, perennials, vegetable seedlings, herbs, potted plants and all viable parts of these plants; and [1991, c. 785, §3 (NEW).]

C. Any other plant or plant part designated by the commissioner. [1991, c. 785, §3 (NEW).]

"Nursery stock" does not include cut Christmas trees, wreaths, field crops, seeds, dried herbs and flowers and cut flowers.

[ 1991, c. 785, §3 (NEW) .]

5. Other materials. "Other materials" means material not included in the definition of "nursery stock," such as containers, seeds and cut Christmas trees.

[ 1991, c. 785, §3 (NEW) .]

6. Plant pest. "Plant pest" means any insect, mite, nematode, fungus, virus, bacteria, slug, snail or other form of aquatic or terrestrial plant or organism that may cause injury to a plant or that the commissioner declares to be a plant pest.

[ 1991, c. 785, §3 (NEW) .]

SECTION HISTORY

1991, c. 785, §3 (NEW). 2011, c. 657, Pt. W, §6 (REV).



7 §2212. Appointment of State Horticulturist

The commissioner shall appoint the State Horticulturist within the Department of Agriculture, Conservation and Forestry to carry out the provisions of this chapter. [1991, c. 785, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1991, c. 785, §3 (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §2213. Inspections

1. Inspections of nurseries; sales prohibitions. Inspections of nurseries and sales prohibitions are as follows.

A. The State Horticulturist or an assistant shall inspect nurseries as determined necessary by the State Horticulturist. Nurseries must be accessible at reasonable times for inspection. If plant pests are found at sufficient levels to pose a threat to other horticultural establishments or the general public, the State Horticulturist may issue an order to embargo or detain the nursery stock. Upon issuing an order of embargo or detention, the State Horticulturist shall notify the owner of the nursery stock of that order. Within 10 days of receipt of notification, the owner may request a hearing to be held in accordance with the Maine Administrative Procedure Act.

The State Horticulturist may prescribe measures designed to control the plant pests. The State Horticulturist shall remove the order of embargo or detention if satisfied that the plant pests have been controlled. [1991, c. 785, §3 (NEW).]

B. A person may not offer for sale dead nursery stock or stock stressed by drying, excessive heat, excessive cold or any other condition that prevents the normal growth of the stock. A person may not offer for sale nursery stock that is subject to an order of embargo or detention. [1991, c. 785, §3 (NEW).]

[ 1991, c. 785, §3 (NEW) .]

2. Inspection of orchards, fields and gardens. The State Horticulturist or an assistant may inspect any orchard, field, garden or roadside in public or private grounds if there is reasonable cause to believe the area is infested with a plant pest that may be a threat to plants belonging to other property owners or to the health or safety of the general public. The State Horticulturist, after notice and opportunity for a hearing as provided in the Maine Administrative Procedure Act, may order the owner, occupant or person in charge to take any necessary action including the proper treatment or destruction of infested or diseased plants. If the owner of the property or a person having lawful custody of the plants does not comply with the written order, the commissioner may refer the matter to the Attorney General.

[ 1991, c. 785, §3 (NEW) .]

3. Inspection of other material. A person may request inspection of other material by the State Horticulturist prior to the movement or sale of that material. The commissioner may assess fees to cover the costs associated with those inspections. Funds generated from the fees must be deposited in a nonlapsing account and used to conduct the inspections.

[ 1991, c. 785, §3 (NEW) .]

SECTION HISTORY

1991, c. 785, §3 (NEW).



7 §2214. Shipments certified

Nursery stock shipped into this State from any other state, province or country must bear a certificate on each package stating that the contents were inspected by an authorized inspecting officer and that the contents appear to be free from plant pests. The State Horticulturist or an assistant may inspect, at the point of destination, all nursery stock coming into the State. If that nursery stock is infested with any plant pests, the State Horticulturist, after notice and opportunity for a hearing as provided in the Maine Administrative Procedure Act, may order the stock destroyed or returned to the consignor at the consignor's expense. [1991, c. 785, §3 (NEW).]

SECTION HISTORY

1991, c. 785, §3 (NEW).



7 §2215. Transportation of uninspected stock

A person, firm or corporation who owns, sells or transports nursery stock may not bring nursery stock into this State unless each package bears an unexpired official certificate of inspection that meets the requirements of section 2214. [1991, c. 785, §3 (NEW).]

SECTION HISTORY

1991, c. 785, §3 (NEW).



7 §2216. Violations

Any violation of this chapter or rules adopted pursuant to section 2217 is a civil violation for which a forfeiture of not more than $500 may be adjudged. [1991, c. 785, §3 (NEW).]

SECTION HISTORY

1991, c. 785, §3 (NEW).



7 §2217. Powers and rules

The commissioner may adopt rules to implement this chapter. [1991, c. 785, §3 (NEW).]

SECTION HISTORY

1991, c. 785, §3 (NEW).






Chapter 406: GINSENG

7 §2221. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 548, §1 (NEW).]

1. Ginseng. "Ginseng" means any part of the plant known as Wild American Ginseng (Panax quinquefolius 1).

[ 1993, c. 548, §1 (NEW) .]

SECTION HISTORY

1993, c. 548, §1 (NEW).



7 §2222. Permit and registration

A person who cultivates ginseng for sale must be licensed by the department and shall pay an annual fee of $10. A person who buys ginseng for resale shall register annually with the department as a ginseng dealer and pay an annual fee of $25. The commissioner may issue a license for a one-year, 2-year or 3-year period. Licenses for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year license is 2 times the annual fee. The fee for a 3-year license is 3 times the annual fee. [1997, c. 454, §4 (AMD).]

SECTION HISTORY

1993, c. 548, §1 (NEW). 1997, c. 454, §4 (AMD).



7 §2223. Harvesting and certification

The department shall establish a procedure for certifying cultivated ginseng for export to other states or countries. The department shall also require that records be maintained by anyone who harvests ginseng for sale or buys ginseng for resale. The department may charge fees to recover costs involved in certifying ginseng for export. [1993, c. 548, §1 (NEW).]

SECTION HISTORY

1993, c. 548, §1 (NEW).



7 §2224. Fund

All fees collected under this chapter must be deposited in a nonlapsing dedicated fund to be used by the department to implement this chapter. [1993, c. 548, §1 (NEW).]

SECTION HISTORY

1993, c. 548, §1 (NEW).



7 §2225. Rules

The department may adopt rules necessary to implement this chapter. [1993, c. 548, §1 (NEW).]

SECTION HISTORY

1993, c. 548, §1 (NEW).



7 §2226. Records not public

1. Records. Notwithstanding Title 1, chapter 13, ginseng license applications, the names and addresses of licensees and records required of licensees by the department pertaining to the location of ginseng plantings are confidential and may not be made available for public inspection.

[ 1995, c. 556, §1 (NEW) .]

2. Termination of confidentiality. Notwithstanding subsection 1, the confidential status of records designated confidential under subsection 1 terminates when the records are used by the department as evidence for an enforcement action pursuant to this chapter or are subpoenaed in any proceeding to enforce a provision of this chapter, or are used in any prosecution for a criminal violation.

[ 1995, c. 556, §1 (NEW) .]

3. Records disclosed by licensee. Notwithstanding subsection 1, a licensee may authorize in writing the disclosure of records designated confidential under subsection 1.

[ 1995, c. 556, §1 (NEW) .]

SECTION HISTORY

1995, c. 556, §1 (NEW).






Chapter 406-A: HEMP

7 §2231. Industrial hemp

1. Definition. As used in this chapter, unless the context otherwise indicates, "industrial hemp" means any variety of Cannabis sativa L. with a delta-9-tetrahydrocannabinol concentration that does not exceed 0.3% on a dry weight basis and that is grown or possessed by a licensed grower in compliance with this chapter.

[ 2009, c. 320, §1 (NEW) .]

2. Growing permitted. Notwithstanding any other provision of law, a person may plant, grow, harvest, possess, process, sell and buy industrial hemp if that person holds a license issued pursuant to subsection 4.

[ 2009, c. 320, §1 (NEW) .]

3. Application. A person desiring to grow industrial hemp for commercial purposes shall apply to the commissioner for a license on a form prescribed by the commissioner. The application must include the name and address of the applicant, the legal description of the land area to be used for the production of industrial hemp and a map, an aerial photograph or global positioning coordinates sufficient for locating the production fields. Except for employees of the Maine Agricultural Experiment Station and the University of Maine System involved in research and related activities, an applicant for an initial licensure must submit a set of the applicant's fingerprints, taken by a law enforcement officer, and any other information necessary to complete a statewide and nationwide criminal history record check by the Department of Public Safety, State Bureau of Identification and the Federal Bureau of Investigation. All costs associated with the criminal history record check are the responsibility of the applicant and must be submitted with the fingerprints. Criminal history records provided to the commissioner under this section are confidential. The results of criminal records checks received under this subsection may only be used in determining an applicant's eligibility for licensure. A person with a prior criminal conviction is not eligible for licensure.

[ 2009, c. 320, §1 (NEW) .]

4. License issued. Upon review and approval of an application, the commissioner shall notify the applicant and request that the application fee determined under subsection 7 be submitted. Upon receipt of the appropriate fee and in accordance with subsection 8, the commissioner shall issue a license, which is valid for a period of one year and only for the site or sites specified in the license.

[ 2009, c. 320, §1 (NEW) .]

5. Documentation. A licensee shall file with the commissioner documentation indicating that the seeds planted were of a type and variety of hemp approved by the commissioner as having a concentration of no more than 0.3% delta-9-tetrahydrocannabinol by dry weight and a copy of any contract to grow industrial hemp. A licensee shall notify the commissioner of the sale or distribution of industrial hemp grown by the licensee and the name of each person to whom the industrial hemp was sold or distributed.

[ 2009, c. 320, §1 (NEW) .]

6. Rules. The commissioner shall adopt rules to establish approved varieties of industrial hemp, protocols for testing plant parts during growth for delta-9-tetrahydrocannabinol levels and guidelines for monitoring the growth and harvest of industrial hemp. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 320, §1 (NEW) .]

7. Fees. The commissioner shall establish through rulemaking under subsection 6 an application fee, a license fee and per acre fees for monitoring, sampling and testing that are reasonable and necessary to cover the costs of the department.

All fees received pursuant to this subsection must be paid to the Treasurer of State and credited to a separate, nonlapsing account in the department. Money received pursuant to this subsection must be used for the expenses of administering this chapter.

[ 2009, c. 320, §1 (NEW) .]

8. Licensing contingent upon action by Federal Government. A license may not be issued under this section unless:

A. The United States Congress excludes industrial hemp from the definition of "marihuana" for the purpose of the Controlled Substances Act, 21 United States Code, Section 802(16); or [2009, c. 320, §1 (NEW).]

B. The United States Department of Justice, Drug Enforcement Administration takes affirmative steps towards issuing a permit under 21 United States Code, Chapter 13, Subchapter 1, Part C to a person holding a license issued by a state to grow industrial hemp. [2009, c. 320, §1 (NEW).]

The commissioner shall notify the Revisor of Statutes and the Commissioner of Public Safety when the requirements of either paragraph A or B have been met.

[ 2009, c. 320, §1 (NEW) .]

SECTION HISTORY

2009, c. 320, §1 (NEW).






Chapter 407: EUROPEAN CORN BORER

7 §2251. Public nuisance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §1 (RP).



7 §2252. Establishment of districts; quarantine (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §1 (RP).



7 §2253. Disposal of stubble and fodder (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §1 (RP).



7 §2254. Penalties and jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 2, §1 (RP).






Chapter 409: QUARANTINES

7 §2301. Authority

The commissioner, when he shall find that there exists within the State, or in any other state, territory, district or part thereof any dangerous plant disease or insect infestation with reference to which the Secretary of Agriculture of the United States has not determined that a quarantine is necessary and has not established such quarantine, is authorized to promulgate and to enforce by appropriate rules and regulations, adopted in a manner consistent with the Maine Administrative Procedure Act, a quarantine prohibiting or restricting the transportation within, into or through the State, or any portion thereof, of any class of nursery stock, plant, fruit, seed or other article of any character whatsoever, capable of carrying such plant disease or insect infestation. The commissioner is authorized to make, in a manner consistent with the Maine Administrative Procedure Act, rules and regulations for the seizure, inspection, disinfection, destruction, or other disposition of any nursery stock, plant, fruit, seed or other article of any character whatsoever, capable of carrying any plant disease or insect infestation, a quarantine with respect to which shall have been established by the Secretary of Agriculture of the United States or the commissioner, and which exists within, or has been transported to, into or, through this State in violation of such quarantine. [1979, c. 731, §13 (AMD).]

SECTION HISTORY

1977, c. 694, §135 (AMD). 1979, c. 731, §13 (AMD).



7 §2302. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §136 (RP).



7 §2303. Penalties

Any person violating any of the provisions of any quarantine, or rules or regulations supplemental thereto, issued by the commissioner in pursuance of section 2301, shall be guilty of a Class E crime. [1977, c. 696, §94 (RPR).]

SECTION HISTORY

1977, c. 696, §94 (RPR).






Chapter 410: PEST CONTROL COMPACT

7 §2311. Pest Control Compact

The Pest Control Compact is enacted into law and entered into with all other jurisdictions legally joining the compact in the form substantially as provided in this chapter. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2312. Findings -- Article I

The party states find that in the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately $137,000,000,000 from the depredations of pests is virtually certain to continue, if not to increase. [2005, c. 147, §1 (NEW).]

Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests, but all states share the inability to protect themselves fully against those pests that present serious dangers to them. [2005, c. 147, §1 (NEW).]

The migratory character of pest infestations makes it necessary for states, both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation. [2005, c. 147, §1 (NEW).]

While every state is seriously affected by a substantial number of pests and every state is susceptible to infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests the most equitable means of financing cooperative pest eradication and control programs. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2313. Definitions -- Article II

As used in this compact, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 147, §1 (NEW).]

1. Executive committee. "Executive committee" means the committee established pursuant to section 2316, subsection 5.

[ 2005, c. 147, §1 (NEW) .]

2. Governing board. "Governing board" means the administrators of this compact representing all of the party states when the administrators are acting as a body in pursuance of authority vested in them by this compact.

[ 2005, c. 147, §1 (NEW) .]

3. Insurance fund. "Insurance fund" means the Pest Control Insurance Fund established pursuant to this compact.

[ 2005, c. 147, §1 (NEW) .]

4. Pest. "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism that can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

[ 2005, c. 147, §1 (NEW) .]

5. Requesting state. "Requesting state" means a state that invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

[ 2005, c. 147, §1 (NEW) .]

6. Responding state. "Responding state" means a state requested to undertake or intensify the measures referred to in subsection 5.

[ 2005, c. 147, §1 (NEW) .]

7. State. "State" means a state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2314. The insurance fund -- Article III

The Pest Control Insurance Fund is established for the purpose of financing other than normal pest control operations that the states may be called upon to engage in pursuant to this compact. The insurance fund contains money appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, are unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, except that the insurance fund may not accept any donation or grant whose terms are inconsistent with any provision of this compact. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2315. The insurance fund; internal operations and management -- Article IV

1. Governing board. The insurance fund is administered by a governing board and an executive committee as provided. The actions of the governing board and the executive committee pursuant to this compact are deemed the actions of the insurance fund.

[ 2005, c. 147, §1 (NEW) .]

2. Votes. The members of the governing board are entitled to one vote each on the board. Actions of the governing board are not binding unless taken at a meeting at which a majority of the total number of votes of the governing board are cast in favor thereof. Action of the governing board may be taken only at a meeting at which a majority of the members are present.

[ 2005, c. 147, §1 (NEW) .]

3. Seal. The insurance fund has a seal that may be employed as an official symbol and that may be affixed to documents and otherwise used as the governing board provides.

[ 2005, c. 147, §1 (NEW) .]

4. Officers. The governing board shall elect annually, from among its members, a chair, a vice-chair, a secretary and a treasurer. The chair may not hold successive terms. The governing board may appoint an executive director and fix the executive director's duties and compensation, if any. The executive director serves at the pleasure of the governing board. The governing board shall make provision for the bonding of the officers and employees of the insurance fund as appropriate.

[ 2005, c. 147, §1 (NEW) .]

5. Personnel. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director or, if there is no executive director, the chair, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge personnel as is necessary for the performance of the functions of the insurance fund and shall fix the duties and compensation of such personnel. The governing board, in its bylaws, shall provide for the personnel policies and programs of the insurance fund.

[ 2005, c. 147, §1 (NEW) .]

6. Other personnel. The governing board may borrow, accept or contract for the services of personnel from any state, the United States or any other governmental agency, or from any person, firm, association or corporation.

[ 2005, c. 147, §1 (NEW) .]

7. Grants and donations. The governing board may accept, for any of its purposes and functions under this compact, any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the governing board pursuant to this subsection or services borrowed pursuant to subsection 6 must be reported in the annual report of the insurance fund. The annual report must include the nature, amount and any conditions of the donation, gift, grant or services borrowed and the identity of the donor or lender.

[ 2005, c. 147, §1 (NEW) .]

8. Bylaws. The governing board shall adopt bylaws for the conduct of the business of the insurance fund and has the power to amend and rescind those bylaws. The governing board shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

[ 2005, c. 147, §1 (NEW) .]

9. Report. The governing board annually shall make to the governor and legislature of each party state a report covering the activities of the insurance fund for the preceding year. The governing board may make additional reports it considers desirable.

[ 2005, c. 147, §1 (NEW) .]

10. Other powers. In addition to the powers and duties specifically authorized and imposed, the governing board may do other things necessary and incidental to the conduct of its affairs pursuant to this compact.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2316. Compact and insurance fund administration -- Article V

1. Administration. In each party state there is a compact administrator who is selected and serves in such a manner as the laws of the administrator's state provide and who shall:

A. Assist in the coordination of activities pursuant to the compact in the administrator's state; and [2005, c. 147, §1 (NEW).]

B. Represent the administrator's state on the governing board of the insurance fund. [2005, c. 147, §1 (NEW).]

[ 2005, c. 147, §1 (NEW) .]

2. United States representatives. If the laws of the United States specifically so provide, or if administrative provision is made therefor within the Federal Government, the United States may be represented on the governing board of the insurance fund by up to 3 representatives. Any such representative or representatives of the United States must be appointed and shall serve in a manner provided by or pursuant to federal law, but no such representative has a vote on the governing board or on the executive committee.

[ 2005, c. 147, §1 (NEW) .]

3. Meetings. The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the insurance fund and, consistent with the compact, supervising and giving direction to the expenditure of money from the insurance fund. Additional meetings of the governing board must be held on call of the chair, the executive committee or a majority of the membership of the governing board.

[ 2005, c. 147, §1 (NEW) .]

4. Applications. When in session, the governing board shall decide upon applications for assistance from the insurance fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee shall act as agent of the governing board with full authority to act for it in deciding upon such applications.

[ 2005, c. 147, §1 (NEW) .]

5. Executive committee. The executive committee is composed of the chairman of the governing board and 4 additional members of the governing board chosen by the governing board so that there is one member representing each of 4 geographic groupings of party states. The governing board shall make those geographic groupings. If there is representation of the United States on the governing board, one representative may meet with the executive committee. The chair of the governing board is chair of the executive committee. An action of the executive committee is not binding unless taken at a meeting at which at least 4 members of the committee are present and vote in favor thereof. Necessary expenses of each of the 5 members of the executive committee incurred in attending meetings of the committee, when not held at the same time and place as a meeting of the governing board, are charges against the insurance fund.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2317. Assistance and reimbursement -- Article VI

1. Efforts. Each party state pledges to each other party state that it will employ its best efforts to eradicate or control, within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

A. Maintaining pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact; and [2005, c. 147, §1 (NEW).]

B. Meeting emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact. [2005, c. 147, §1 (NEW).]

[ 2005, c. 147, §1 (NEW) .]

2. Requests. Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests and finds that such activities are or would be impracticable or substantially more difficult because of the failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the insurance fund for eradication or control measures to be taken by one or more of the other party states at a level sufficient to prevent or to reduce, to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon authorization of the expenditures, the responding state or states shall take or increase eradication or control measures as warranted. A responding state shall use money made available from the insurance fund expeditiously and efficiently to assist in affording the protection requested.

[ 2005, c. 147, §1 (NEW) .]

3. Application. In order to apply for expenditures from the insurance fund, a requesting state must submit the following in writing:

A. A detailed statement of the circumstances that occasion the request for invoking the compact; [2005, c. 147, §1 (NEW).]

B. Evidence that the pest for which eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state; [2005, c. 147, §1 (NEW).]

C. A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of the program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control or prevention of introduction of the pest concerned; [2005, c. 147, §1 (NEW).]

D. Proof that the expenditures being made or budgeted as detailed in paragraph C do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons that the level of the program detailed in paragraph C constitutes a normal level of pest control activity; [2005, c. 147, §1 (NEW).]

E. A declaration as to whether, to the best of the requesting state's knowledge and belief, the conditions that in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of money from the insurance fund in one year or less, or whether the request is for an installment in a program that is likely to continue for a longer period of time; and [2005, c. 147, §1 (NEW).]

F. Any other information as the governing board requires consistent with this compact. [2005, c. 147, §1 (NEW).]

[ 2005, c. 147, §1 (NEW) .]

4. Notice of meeting. The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the insurance fund is to be considered. The notice must be given to the compact administrator of each party state and to any other officers and agencies designated by the laws of the party states. The requesting state and any other party state are entitled to be represented and to present evidence and arguments at the meeting.

[ 2005, c. 147, §1 (NEW) .]

5. Support. Upon the submission required by subsection 3 and any other information it has or acquires, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or the executive committee may meet at any time or place for the purpose of receiving and considering an application. All determinations of the governing board or executive committee with respect to an application, together with the reasons therefor, must be recorded and subscribed in such a manner as to show and preserve the votes of the individual members.

[ 2005, c. 147, §1 (NEW) .]

6. Review. A requesting state that is dissatisfied with a determination of the executive committee, upon notice in writing given within 20 days of the determination with which it is dissatisfied, is entitled to receive a review at the next meeting of the governing board. Determinations of the executive committee are reviewable only by the governing board at one of its regular meetings or at a special meeting held in such a manner as the governing board may authorize.

[ 2005, c. 147, §1 (NEW) .]

7. Claims. Responding states required to undertake or increase measures pursuant to this compact may receive money from the insurance fund either at the time or times when the state incurs expenditures on account of the measures or as reimbursement for expenses incurred and chargeable to the insurance fund. The governing board shall adopt and from time to time may amend or revise procedures for submission of claims and for payment thereof.

[ 2005, c. 147, §1 (NEW) .]

8. Federal Government assistance. Before authorizing the expenditure of money from the insurance fund pursuant to an application of a requesting state, the governing board shall ascertain the extent and nature of any timely assistance or participation that may be available from the Federal Government and shall request assistance and participation from the appropriate agency or agencies of the Federal Government.

[ 2005, c. 147, §1 (NEW) .]

9. Memorandum of understanding. The governing board may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the insurance fund, cooperating federal agencies, states and any other entities concerned.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2318. Advisory and technical committees -- Article VII

The governing board may establish advisory and technical committees composed of state, local and federal officials and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee or any member or members thereof may meet with and participate in its deliberations upon request of the governing board or executive committee. An advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the insurance fund being considered by the governing board or executive committee and the board or committee may receive and consider the same, provided that any participant in a meeting of the governing board or executive committee held pursuant to section 2317, subsection 4 is entitled to know the substance of any such information and recommendations, at the time of the meeting if furnished before or as part of the meeting or, if furnished after the meeting, no later than the time at which the governing board or executive committee makes its disposition of the application. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2319. Relations with nonparty jurisdictions -- Article VIII

1. Application. A party state may make application for assistance from the insurance fund with respect to a pest in a nonparty state. The application must be considered and decided on by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this section.

[ 2005, c. 147, §1 (NEW) .]

2. Nonparty state. At or in connection with any meeting of the governing board or executive committee held pursuant to section 2317, a nonparty state is entitled to appear, participate and receive information only to the extent that the governing board or executive committee provides. A nonparty state is not entitled to a review of any determination made by the executive committee.

[ 2005, c. 147, §1 (NEW) .]

3. Expenditures. The governing board or executive committee shall authorize expenditures from the insurance fund to be made in a nonparty state only after determining that the conditions in the nonparty state and the value of the expenditures to the party states, as a whole, justify them. The governing board or executive committee may set any conditions that it considers appropriate with respect to the expenditure of money from the insurance fund in a nonparty state and may enter into an agreement or agreements with nonparty states and other jurisdictions or entities as it determines necessary or appropriate to protect the interests of the insurance fund with respect to expenditures and activities outside of party states.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2320. Finance -- Article IX

1. Budget. The governing board shall submit to the executive head or designated officer or officers of each party state a budget for the insurance fund for such a period as may be required by the laws of that party state for presentation to the legislature thereof.

[ 2005, c. 147, §1 (NEW) .]

2. Recommendations. Each budget must contain specific recommendations of the amount or amounts to be appropriated by each party state. The requests for appropriations must be appropriated among the party states as follows: one tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of the crops and products, the insurance fund may employ any source or sources of information that in its judgment presents the most equitable and accurate comparison among the party states. Each budget and request for appropriations must indicate the source or sources used in obtaining information concerning the value of the products.

[ 2005, c. 147, §1 (NEW) .]

3. Accounts. The financial assets of the insurance fund must be maintained in 2 accounts to be designated as the "operating account" and the "claims account." The operating account consists only of those assets necessary for the administration of the insurance fund during the next ensuing 2-year period. The claims account contains all money not included in the operating account and may not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the insurance fund for a period of 3 years. When the claims account has reached its maximum limit or would reach its maximum limit by the addition of money requested for appropriation by the party states, the governing board shall reduce its budget request on a pro rata basis in such a manner as to keep the claims account within the maximum limit. Any money in the claims account by virtue of conditional donations, grants or gifts must be included in calculations made pursuant to this subsection only to the extent that such money is available to meet demands arising out of claims.

[ 2005, c. 147, §1 (NEW) .]

4. Pledge of credit. The governing board may not pledge the credit of any party state. The governing board may meet any of its obligations in whole or in part with money available to it under section 2315, subsection 7 if the governing board takes specific action setting aside the money prior to incurring any obligation to be met in whole or in part in such a manner. Except when the insurance fund makes use of money available to it under section 2315, subsection 7, the governing board may not incur any obligation prior to the allotment of money by the party states adequate to meet the obligation.

[ 2005, c. 147, §1 (NEW) .]

5. Records. The governing board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the insurance fund are subject to audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the insurance fund must be audited yearly by a certified or licensed public accountant, and a report of the audit must be included in and become part of the annual report of the insurance fund.

[ 2005, c. 147, §1 (NEW) .]

6. Inspection of accounts. The accounts of the insurance fund must be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the governing board.

[ 2005, c. 147, §1 (NEW) .]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2321. Entry into force and withdrawal -- Article X

This compact enters into force when enacted into law by 5 or more states. Thereafter, this compact becomes effective, as to any other state, upon that state's enactment thereof. [2005, c. 147, §1 (NEW).]

Any party state may withdraw from this compact by enacting a statute repealing the same, but no withdrawal may take effect until 2 years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal affects any liability already incurred by or chargeable to a party state prior to the time of the withdrawal. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2322. Construction and severability -- Article XI

This compact must be liberally construed so as to effectuate the purposes thereof. This compact is severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance may not be affected thereby. If this compact is held contrary to the constitution of any state participating herein, the compact remains in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2323. Cooperation

Consistent with law and within available appropriations, the departments, agencies and officers of this State shall cooperate with the governing board of the Pest Control Insurance Fund established by the Pest Control Compact. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2324. Bylaws filed

Pursuant to section 2315, subsection 8, copies of bylaws and amendments thereto must be filed with the Commissioner of Agriculture, Conservation and Forestry. [2005, c. 147, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

2005, c. 147, §1 (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §2325. Compact administrator

The compact administrator for this State is the Commissioner of Agriculture, Conservation and Forestry. The duties of the compact administrator are deemed a regular part of the duties of this office. [2005, c. 147, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

2005, c. 147, §1 (NEW). 2011, c. 657, Pt. W, §6 (REV).



7 §2326. Request

Within the meaning of section 2317, subsection 2 or section 2319, subsection 1, a request or application for assistance from the insurance fund may be made by the Governor whenever in the Governor's judgment the conditions qualifying this State for assistance exist and it would be in the best interest of this State to make the request. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2327. Appropriations

The department, agency or officer expending or becoming liable for an expenditure on behalf of a control or eradication program undertaken or intensified pursuant to the compact must have credited to the appropriate account in the State Treasury the amount or amounts of any payments made to this State to defray the cost of that program or any part thereof, or as reimbursement thereof. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).



7 §2328. "Executive head" defined

As used in the compact, with reference to this State, the term "executive head" means the Governor. [2005, c. 147, §1 (NEW).]

SECTION HISTORY

2005, c. 147, §1 (NEW).






Chapter 411: CONTROL AND ERADICATION OF POTATO PESTS AND DISEASES

7 §2351. Legislative intent

The Legislature finds that the potato industry contributes significantly to the social and economic well-being of the people of the State and that the control and eradication of pests and diseases which threaten the viability of the industry must remain a high priority in the formulation of public policy. [1983, c. 565, §8 (NEW).]

SECTION HISTORY

1983, c. 565, §8 (NEW).



7 §2352. Responsibility of the commissioner

The commissioner may institute such pest control survey programs as he deems essential to the welfare of the industry. He may, in conjunction with the Maine Agricultural Experiment Station, and other public and private agencies, and in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, designate by rule those potato pests and diseases which pose a threat to the Maine potato industry, and by rule provide for the inspection, seizure, destruction or other deposition of any seed, plant, culls or other materials within the State whenever he finds such materials to be infested, or are reasonably believed to be infested, with any designated pest or disease, and further provide for the disinfection of any vehicle or other conveyance so infested. [1983, c. 565, §8 (NEW).]

SECTION HISTORY

1983, c. 565, §8 (NEW).






Chapter 413: INTEGRATED PEST MANAGEMENT

7 §2401. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 609, §2 (NEW).]

1. Integrated pest management. "Integrated pest management" means the selection, integration and implementation of pest damage prevention and control based on predicted socioeconomic and ecological consequences, including:

A. Understanding the system in which the pest exists; [1991, c. 609, §2 (NEW).]

B. Establishing dynamic economic or aesthetic injury thresholds and determining whether the organism or organism complex warrants control; [1991, c. 609, §2 (NEW).]

C. Monitoring pests and natural enemies; [1991, c. 609, §2 (NEW).]

D. When needed, selecting the appropriate system of cultural, mechanical, genetic, including resistant cultivars, biological or chemical prevention techniques or controls for desired suppression; and [1991, c. 609, §2 (NEW).]

E. Systematically evaluating the pest management approaches utilized. [1991, c. 609, §2 (NEW).]

[ 1991, c. 609, §2 (NEW) .]

SECTION HISTORY

1991, c. 609, §2 (NEW).



7 §2402. Integrated Pest Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 609, §2 (NEW). 1993, c. 251, §B2 (AMD). 2001, c. 497, §2 (RP).



7 §2403. Integrated Pest Management Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 609, §2 (NEW). 1993, c. 251, §B3 (RP).



7 §2404. Integrated Pest Management Council

1. Establishment; meetings. The Integrated Pest Management Council, referred to in this section as the "council," as established in Title 5, section 12004-G, subsection 3-C, is created within the department and is administered jointly by the department and the University of Maine Cooperative Extension Pest Management Office. Members of the council must be jointly appointed by the commissioner and the Director of the University of Maine Cooperative Extension. The council must meet at least 2 times a year. Members are entitled to reimbursement for expenses only in accordance with Title 5, chapter 379.

[ 2001, c. 667, Pt. B, §4 (AMD); 2001, c. 667, Pt. B, §5 (AFF) .]

2. Membership. The council consists of the following 11 members:

A. Three members representing agricultural pest management; [2001, c. 497, §3 (NEW).]

B. One member representing a citizen interest organization; [2001, c. 497, §3 (NEW).]

C. One member representing the interest of forestry; [2001, c. 497, §3 (NEW).]

D. One member representing organic growers and producers; [2001, c. 497, §3 (NEW).]

E. One member representing structural pest management; [2001, c. 497, §3 (NEW).]

F. One member representing rights-of-way vegetation management; [2001, c. 497, §3 (NEW).]

G. One member representing turf or landscape management; [2001, c. 497, §3 (NEW).]

H. One member representing a nonprofit environmental organization; and [2001, c. 497, §3 (NEW).]

I. One member representing integrated pest management research. [2001, c. 497, §3 (NEW).]

[ 2001, c. 497, §3 (NEW) .]

3. Term of office. The term of office for members is 3 years except that, of the original members appointed, the appointing authority shall appoint members to serve one-year, 2-year and 3-year terms to establish staggered terms.

[ 2001, c. 497, §3 (NEW) .]

4. Coordinators. The commissioner and the Director of the University of Maine Cooperative Extension shall each appoint one member of the council to serve as a cocoordinator of the council.

[ 2001, c. 497, §3 (NEW) .]

5. Duties; responsibilities. The council shall facilitate, promote, expand and enhance integrated pest management adoption in all sectors of pesticide use and pest management within the State. Specifically, the council shall:

A. Identify long-term and short-term priorities for integrated pest management research, education, demonstration and implementation; [2001, c. 497, §3 (NEW).]

B. Serve as a communication link for the development of coordinated multidisciplinary partnerships among researchers, educators, regulators, policymakers and integrated pest management users; [2001, c. 497, §3 (NEW).]

C. Identify funding sources and cooperate on obtaining new funding for on-site trials, education and training programs and other efforts to meet identified goals for expanding, advancing and implementing integrated pest management; [2001, c. 497, §3 (NEW).]

D. Establish measurable goals for expansion of integrated pest management into new sectors and advancing the level of integrated pest management adoption in sectors where integrated pest management is already practiced; and [2001, c. 497, §3 (NEW).]

E. Cooperate with appropriate organizations to establish protocols for measuring and documenting integrated pest management adoption in the State. [2001, c. 497, §3 (NEW).]

[ 2001, c. 497, §3 (NEW) .]

6. Report. The council shall report to the joint standing committee of the Legislature having jurisdiction over agricultural matters annually on all of the council's activities during the year.

[ 2001, c. 497, §3 (NEW) .]

SECTION HISTORY

2001, c. 497, §3 (NEW). 2001, c. 667, §B4 (AMD). 2001, c. 667, §B5 (AFF).



7 §2405. Integrated Pest Management Fund

There is created a dedicated, nonlapsing Integrated Pest Management Fund. The commissioner shall credit funds from any source to the Integrated Pest Management Fund for the purpose of developing and implementing integrated pest management programs. Appropriations from the General Fund may not be credited to the Integrated Pest Management Fund. [2001, c. 497, §3 (NEW).]

SECTION HISTORY

2001, c. 497, §3 (NEW).



7 §2406. University of Maine Cooperative Extension integrated pest management programs

The University of Maine Cooperative Extension shall develop and implement integrated pest management programs. The extension may seek the advice of the Integrated Pest Management Council established in section 2404 in establishing the programs. The extension shall use the funds deposited pursuant to section 607 for the purposes of this section. The extension shall administer the grant pursuant to section 607, subsection 6, paragraph A. [2013, c. 290, §2 (NEW); 2013, c. 290, §4 (AFF).]

SECTION HISTORY

2013, c. 290, §2 (NEW). 2013, c. 290, §4 (AFF).






Chapter 415: MAINE PESTICIDE EDUCATION FUND

7 §2421. Fund established

The Maine Pesticide Education Fund, referred to in this chapter as "the fund," is established. The fund consists of any funds received as contributions from private and public sources. The fund, to be accounted within the department, must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the fund become part of the assets of the fund. Any balance remaining in the fund at the end of any fiscal year must be carried forward to the next fiscal year. [2007, c. 302, §1 (NEW).]

SECTION HISTORY

2007, c. 302, §1 (NEW).



7 §2422. Expenditures from fund; distribution

Funds in the Maine Pesticide Education Fund must be distributed by the department as follows: [2007, c. 302, §1 (NEW).]

1. Integrated Pest Management Fund. Three percent of the money in the fund to the Integrated Pest Management Fund established under section 2405;

[ 2007, c. 302, §1 (NEW) .]

2. Pesticide education and pesticide pick-up program. Forty-seven percent of the money in the fund to the Board of Pesticides Control for pesticide education programs, applicator licensing and obsolete pesticide collection programs; and

[ 2007, c. 302, §1 (NEW) .]

3. Pest management education. Fifty percent of the money in the fund to the University of Maine Cooperative Extension for pest management and pesticide education programs, including, but not limited to, homeowner integrated pest management, school pest management, medical and veterinary facility pest management, pesticide application and use education and community health-related pest management programs.

[ 2007, c. 302, §1 (NEW) .]

SECTION HISTORY

2007, c. 302, §1 (NEW).









Part 6: BEE INDUSTRY

Chapter 501: GENERAL PROVISIONS

7 §2501. Notification (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §§1,2,2-A (AMD). 1977, c. 696, §95 (AMD). 1979, c. 672, §§A26,27 (AMD). 1985, c. 572, (RP).



7 §2502. Disturbing bees on another's land (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §3 (AMD). 1977, c. 696, §96 (AMD). 1985, c. 572, (RP).



7 §2503. Tax assessor's list of bee keepers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 140, §1 (RP). 1985, c. 572, (RP).



7 §2504. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §4 (AMD). 1977, c. 564, §36 (RPR). 1977, c. 696, §97 (RPR). 1985, c. 572, (RP).



7 §2505. Damage to hives from bears (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 103, (NEW). 1985, c. 572, (RP).






Chapter 503: INSPECTION

7 §2551. Bee inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §5 (AMD). 1979, c. 716, §1 (AMD). 1985, c. 572, (RP).



7 §2552. Salary (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §§6,7 (AMD). 1979, c. 672, §A28 (AMD). 1985, c. 572, (RP).



7 §2553. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §8 (AMD). 1985, c. 572, (RP).



7 §2554. Access to apiaries (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §9 (AMD). 1985, c. 572, (RP).






Chapter 505: CERTIFICATES

7 §2601. Certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §§10,11 (AMD). 1985, c. 572, (RP).



7 §2602. Imports to be certified (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §12 (AMD). 1985, c. 572, (RP).



7 §2603. Import notification (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A29 (NEW). 1985, c. 572, (RP).






Chapter 507: DISEASE CONTROL

7 §2651. Disease of bees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §13 (RPR). 1985, c. 572, (RP).



7 §2652. Possession thereof (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 157, §14 (RPR). 1985, c. 572, (RP).









Part 6-A: HONEYBEE INDUSTRY

Chapter 521: LICENSING REQUIREMENTS

7 §2701. Licensing

All persons owning honeybees within the State shall annually notify the commissioner of the keeping of bees and the location of the bees and shall forward to the commissioner for deposit with the Treasurer of State an annual license fee for all bees kept on June 15th of each year. Fees must be established by rule. Notwithstanding Title 5, section 8071, subsection 3, rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. License fees accrue as a dedicated revenue to the division of animal and plant health to fund the cost of apiary inspection and licensing. [2011, c. 420, Pt. A, §7 (AMD).]

Between 14 and 30 days prior to June 15th annually, the commissioner shall cause notice of the annual notification and license fee requirement to be publicized. [2009, c. 393, §7 (AMD).]

SECTION HISTORY

1985, c. 572, (NEW). 1997, c. 480, §1 (AMD). 1999, c. 401, §H2 (AMD). 2009, c. 393, §7 (AMD). 2011, c. 420, Pt. A, §7 (AMD).






Chapter 523: IMPORTATION REQUIREMENTS

7 §2751. Import permits

Honeybees or used honeybee equipment shipped or moved from any other state or country into this State must be accompanied by a permit issued by the Department of Agriculture, Conservation and Forestry. The department shall issue a permit for the importation of honeybees or used honeybee equipment when the applicant submits a completed application form, a certified health certificate and the registration fee. The application, certificate of inspection and registration fee must be received by the department and the permit issued prior to movement of honeybees or equipment into the State. [1985, c. 572, (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1985, c. 572, (NEW). 2011, c. 657, Pt. W, §5 (REV).



7 §2752. Application forms

Application forms shall be supplied by the department upon request and the following information must be supplied by the applicant: [1985, c. 572, (NEW).]

1. Number of hives or boxes. The number of hives or the number of boxes containing comb, or both, to be moved;

[ 1985, c. 572, (NEW) .]

2. Place of origin. The locality; city or cities, if any; the county or counties; and the state of origin of the hives or boxes of comb;

[ 1985, c. 572, (NEW) .]

3. Destination. The property, locality and county in which the hives or boxes of comb will be placed;

[ 1985, c. 572, (NEW) .]

4. Date of entry. The proposed date of entry into the State;

[ 1985, c. 572, (NEW) .]

5. Purpose. Facts pertaining to the purpose for which the honeybees and boxes of comb, or both, are to be moved, including evidence establishing the existence of a contractor agreement for pollination services; and

[ 1985, c. 572, (NEW) .]

6. Bees leased or brokered for pollination purposes. In the event that honeybees are leased or brokered to another beekeeper for pollination purposes:

A. The name and address of the individual who leased the bees to the pollinator; and [1985, c. 572, (NEW).]

B. A list of all brands or other evidence of identity of brokered bees. [1985, c. 572, (NEW).]

[ 1985, c. 572, (NEW) .]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2753. Certificates of inspection

No honeybees or used honeybee equipment may be shipped into the State without a health certificate signed by a legally authorized inspector at the point of shipment indicating that they are free from regulated contagious or infectious diseases and parasites based on actual inspection made within 30 days of the date of the shipment. These certificates must also indicate the destination of the bees or equipment within the State. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2754. Registration fees

A registration fee not to exceed $2 per colony for all bees to be shipped or moved into the State must be forwarded to the commissioner for deposit with the Treasurer of State. Fees must be established by rule in accordance with the Maine Administrative Procedure Act. The fees accrue as dedicated revenue to the division of animal and plant health to fund the cost of apiary inspection and licensing. [2011, c. 420, Pt. A, §8 (AMD).]

SECTION HISTORY

1985, c. 572, (NEW). 1997, c. 480, §2 (AMD). 1999, c. 401, §H3 (AMD). 2011, c. 420, Pt. A, §8 (AMD).






Chapter 525: DISEASE CONTROL

7 §2771. Disease and parasites of honeybees

The commissioner shall adopt rules to designate the diseases and parasites to be regulated in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. All honeybees infected with the disease known as American Foulbrood, European Foulbrood or other regulated honeybee diseases and parasites, together with the equipment contaminated by any such disease or parasite, are declared to be a danger to spreading these diseases and parasites. All honeybees and equipment which are suspected by the commissioner to be infected or infested with a regulated disease or parasite shall be quarantined in a location stipulated by the commissioner. The presence of a regulated disease or parasite shall be confirmed using a suitable method and qualified agency authorized by the commissioner. Upon confirmation, the beekeeper shall be notified by a state bee inspector and allowed 7 days to eliminate the disease in a manner prescribed by the commissioner. If no corrective action is taken within 7 days, the infected or infested colonies shall be abated by a bee inspector in a manner prescribed by rule in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2772. Possession

It is unlawful for any person to knowingly own or possess honeybees having any contagious or infectious disease or parasite or bee equipment and appliances contaminated by any such disease or parasite. It is unlawful to sell, barter or give away bees, equipment or appliances from any apiary without a certificate of inspection from a qualified bee inspector. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).






Chapter 527: INSPECTION

7 §2801. Inspection duties

The State Apiarist and part-time bee inspectors employed by the commissioner shall make such inspections of the apiaries or hive locations throughout the State as the commissioner deems necessary to determine the presence of regulated honeybee diseases or parasites of an infectious or contagious nature. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2802. Part-time bee inspectors

The commissioner may employ one or more persons qualified by experience and knowledge in beekeeping and detection of bee diseases as part-time inspectors of apiaries, to assist the State Apiarist. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2803. Employment restrictions

The State Apiarist may not own more than 50 colonies of honeybees. Any part-time bee inspector may not own more than 100 colonies of honeybees. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2804. Salary

Qualified part-time bee inspectors shall be employed on a per diem basis and shall receive necessary traveling expenses while actually engaged in the performance of their duties. A part-time bee inspector shall serve during the pleasure of the commissioner. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2805. Access to apiaries

Inspectors may enter, at all reasonable times, upon the premises of any keeper of bees or hive locations and make the examination of such bees, equipment and appliances found on the premises as he may deem necessary to determine the presence of contagious or infectious diseases or parasites. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2806. Inspection certificates

Any inspector shall, within 30 days after examination, issue certificates that honeybee equipment and appliances are apparently free from regulated disease and parasites or contamination, if so found. The certificates shall be filed as follows: One copy to the commissioner; one copy to the owner; and one copy to the inspector's files. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).






Chapter 529: PROTECTION FROM DAMAGE

7 §2851. Disturbing honeybees on another's land

No person may enter upon the land of another for the purpose of capturing, destroying or interfering with a colony or swarm of honeybees or removing honey, except by the consent of the owner of the land. Violation of any of this section is a civil violation for which a forfeiture of not less than $50 nor more than $100 shall be adjudged for each violation. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2852. Damage to hives from bears

Any licensed beekeeper or his designee may obtain a permit from the Commissioner of Inland Fisheries and Wildlife or his agents to protect hives from damage by bears. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).






Chapter 531: RULES AND VIOLATIONS

7 §2871. Rules

The commissioner shall adopt rules to enforce this Part in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375. [1985, c. 572, (NEW).]

SECTION HISTORY

1985, c. 572, (NEW).



7 §2872. Violations

1. Civil violation. A person commits a civil violation if that person violates:

A. Chapter 521; [2003, c. 452, Pt. B, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Chapter 523; or [2003, c. 452, Pt. B, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Chapter 527. [2003, c. 452, Pt. B, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates this section commits a civil violation for which a fine of not less than $1 and not more than $50 may be adjudged for each colony in violation of chapter 521, 523 or 527.

[ 2003, c. 452, Pt. B, §17 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1985, c. 572, (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B17 (RPR).









Part 7: MILK AND MILK PRODUCTS

Chapter 601: MILK AND MILK PRODUCTS

7 §2900. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 679, Pt. A, §1 (NEW).]

1. Aseptically processed and packaged. "Aseptically processed and packaged" means hermetically sealed in a container and thermally processed to render the product free of microorganisms capable of reproducing in the product under normal nonrefrigeration conditions of storage and distribution.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

2. Bulk milk hauler and sampler. "Bulk milk hauler and sampler" means a person who collects samples and transports raw milk from a farm or raw milk products to or from a farm, milk plant, receiving station or transfer station and has in that person's possession a permit from any state to sample such products.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

3. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or the commissioner's duly authorized agent.

[ 1999, c. 679, Pt. A, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4. Dairy or dairy farm. "Dairy or dairy farm" means any place or premises where one or more cows, goats or sheep are kept and from which milk or milk products are provided, sold or offered for sale.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

5. Farm cheese.

[ 2005, c. 270, §1 (RP) .]

6. Heat treated. "Heat treated" or "heat-treated" means processed by heating every particle of milk to a temperature of 145 degrees Fahrenheit for at least 30 minutes.

[ 2005, c. 270, §2 (AMD) .]

7. Milk. "Milk" means the lacteal secretion, practically free from colostrum, obtained by the complete milking of one or more healthy cows, goats or sheep.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

8. Milk distributor. "Milk distributor" means any person who offers for sale or sells to another person any milk or milk products in their final form.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

9. Milk plant. "Milk plant" means any place, premises or establishment where milk or milk products are collected, handled, processed, stored, pasteurized, aseptically processed, bottled or otherwise prepared for distribution.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

10. Milk producer. "Milk producer" means any person who operates a dairy farm and provides, sells or offers milk or milk products for sale.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

11. Milk products. "Milk products" means cream, light cream, light whipping cream, heavy cream, heavy whipping cream, whipped cream, whipped light cream, sour cream, acidified sour cream, cultured sour cream, milk, butter, evaporated milk, sweetened condensed milk, nonfat dry milk solids, half-and-half, sour half-and-half, acidified sour half-and-half, cultured sour half-and-half, concentrated milk and milk products, skim milk, reconstituted or recombined milk and milk products, low-fat milk, light milk, reduced fat milk, homogenized milk, frozen milk concentrate, eggnog, cultured milk, buttermilk, yogurt, cottage cheese, creamed cottage cheese, acidified milk, low-sodium milk, lactose-reduced milk, aseptically processed and packaged milk and milk products, milk with added safe and suitable microbial organisms and any other milk product, frozen dairy dessert or frozen dairy dessert mix, cheese or other product designated as a milk product by the commissioner that is made by the addition or subtraction of milkfat or addition of safe and suitable optional ingredients for protein, vitamin or mineral fortification.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

12. Milk transport tank. "Milk transport tank" means a vehicle, including the truck and tank, used by a bulk milk hauler and sampler or milk tank vehicle driver to transport bulk shipments of milk from a milk plant, receiving station or transfer station to another milk plant, receiving station or transfer station.

[ 2013, c. 381, Pt. B, §1 (AMD) .]

13. Milk transportation company. "Milk transportation company" means a company responsible for a milk transport tank.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

14. Not pasteurized. "Not pasteurized" means any milk or milk product that has not been subjected to the temperature and time requirements of pasteurization using equipment designed for pasteurization or has not been aseptically processed and packaged.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

15. Pasteurization or pasteurized. "Pasteurization" or "pasteurized" or a similar term means the process of heating every particle of milk or milk product in properly designed and operated equipment to the temperature specified and for the time period specified in any rule adopted pursuant to section 2910 or any pasteurization process that has been recognized by the United States Food and Drug Administration to be equally effective and that is approved by the commissioner.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

16. Person. "Person" means any individual, plant operator, partnership, corporation, company, firm, trustee, association or institution.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

17. Receiving station. "Receiving station" means any place, premise or establishment where raw milk is received, collected, handled, stored or cooled and prepared for further transporting.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

18. Transfer station. "Transfer station" means any place, premises or establishment where milk or milk products are transferred directly from one milk transport tank to another.

[ 1999, c. 679, Pt. A, §1 (NEW) .]

SECTION HISTORY

1999, c. 679, §A1 (NEW). 2005, c. 270, §§1,2 (AMD). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 381, Pt. B, §1 (AMD).



7 §2901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 41, §1 (AMD). 1971, c. 164, §§1-12 (AMD). 1977, c. 31, (AMD). 1979, c. 541, §§A72,A73 (AMD). 1979, c. 672, §§A30-33 (AMD). 1981, c. 315, §§1-6 (AMD). 1987, c. 700, §1 (AMD). 1987, c. 874, §1 (AMD). 1997, c. 639, §1 (AMD). 1999, c. 362, §§2-6 (AMD). 1999, c. 418, §1 (AMD). 1999, c. 679, §A2 (RP).



7 §2901-A. Standards and labeling

Notwithstanding any other requirements of this chapter, milk and milk products, defined in accordance with standards then in effect that have been adopted by the United States Government and labeled in conformity with labeling requirements then in effect that have been adopted by the United States Government, are considered to conform with the definitions and labeling requirements set forth in this chapter; except that containers of milk and cream packaged in Maine must also bear the name and address of the Maine licensed milk distributor and sufficient information to identify the milk plant where packaged. [1999, c. 679, Pt. A, §3 (AMD).]

SECTION HISTORY

1973, c. 67, (NEW). 1999, c. 362, §7 (AMD). 1999, c. 679, §A3 (AMD).



7 §2901-B. Trademark for milk and milk products

The department shall adopt rules permitting the use of the certification trademark provided for in section 443-B on milk or milk products. The initial rules must include limitations relating to the use of milk from cows that have been treated with recombinant bovine somatotropin, referred to in this section as "rbST." The rules must include a requirement that the department receive written consent from producers to draw blood from their milking herd, examine historical milk production records, inspect medicine storage places and perform other inspections reasonably necessary to verify compliance with the trademark criteria. [2005, c. 382, Pt. F, §1 (AMD).]

1. Notice by producer. If the criteria for use of the certification trademark include absence of the use of rbST, a milk producer in this State who sells milk to a milk plant that uses the trademark must notify that milk plant before using rbST within the milking herd of the producer's dairy farm. Notification to the milk plant must be made at least 45 days before using rbST. Notification must be made by certified mail and sent to the milk plant's employee responsible for milk procurement at the plant location where the milk is processed. For purposes of this section, "possession of rbST" means use.

[ 1999, c. 679, Pt. A, §4 (AMD) .]

2. Failure to provide notice. If a Maine milk producer fails to give the milk plant the notice required in subsection 1, the milk plant is not required to comply with the notice requirements of section 2903-A before refusing to continue to purchase milk under any contract with that milk producer.

[ 1999, c. 679, Pt. A, §4 (AMD) .]

SECTION HISTORY

1993, c. 663, §1 (NEW). 1999, c. 679, §A4 (AMD). 2005, c. 382, §F1 (AMD).



7 §2901-C. Licenses and permits

A person required to obtain a permit or license under this section, section 2902-A or rules adopted under section 2910 or pursuant to former section 2902 may not sell, transport or transfer milk or milk products prior to obtaining the appropriate license or permit. [1999, c. 679, Pt. A, §5 (NEW).]

1. Milk distributor license. A milk distributor shall obtain a license from the commissioner and shall renew that license annually. The license fee is based on the annual volume of milk or milk products sold or distributed in the State. The annual fee may not be lower than $25 or exceed $300. The commissioner shall deposit all money received from milk distributor license fees into the General Fund.

[ 1999, c. 679, Pt. A, §5 (NEW) .]

2. Bulk milk hauler and sampler permit. A bulk milk hauler and sampler who is based in this State shall obtain a permit from the commissioner and shall renew that permit annually. For the purposes of this section, "based in this State" means a bulk milk hauler and sampler who does not have a permit from another state to sample raw milk or raw milk products.

[ 1999, c. 679, Pt. A, §5 (NEW) .]

3. Receiving station permit. A person who owns or operates a receiving station shall obtain a permit for that receiving station from the commissioner and shall renew that permit annually.

[ 1999, c. 679, Pt. A, §5 (NEW) .]

4. Transfer station permit. A person who owns or operates a transfer station shall obtain a permit for that transfer station from the commissioner and shall renew that permit annually.

[ 1999, c. 679, Pt. A, §5 (NEW) .]

5. Milk transportation company permit. A person who owns or operates a milk transportation company shall obtain a permit for the transportation company from the commissioner and shall renew that permit annually.

[ 1999, c. 679, Pt. A, §5 (NEW) .]

SECTION HISTORY

1999, c. 679, §A5 (NEW).



7 §2902. Licensing fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 164, §13 (AMD). 1977, c. 694, §§137,138 (AMD). 1979, c. 672, §§A34-36 (AMD). 1981, c. 315, §§7-9 (AMD). 1981, c. 574, §1 (AMD). 1985, c. 751, §§1-3 (AMD). 1989, c. 888, §§3,4 (AMD). 1999, c. 362, §8 (RPR). 1999, c. 679, §A6 (RP).



7 §2902-A. Operating permits

1. Sale prohibited. Following the adoption of and in accordance with rules established according to this section, no operator of a dairy farm may sell any milk to a milk distributor unless the operator holds a valid operating permit for the farm issued by the commissioner.

[ 1999, c. 679, Pt. A, §7 (AMD) .]

2. Issuance of operating permits. The commissioner, in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, shall adopt rules for the issuance of operating permits. These rules must establish permitting procedures and standards for permit issuance. In establishing these procedures and standards, the commissioner shall seek consistency with applicable federal milk regulations and guidelines and with the provisions of agreements among states relating to the interstate shipment of milk. These permits are not transferable with respect to persons or locations or both.

[ 1999, c. 679, Pt. A, §7 (AMD) .]

3. Permit granted; requirements; suspension. A permit must be granted upon the express condition that the permittee at all times conducts the operation and maintains the facilities in accordance with the requirements of state law and any rules adopted under this chapter. Any violation that results in a health or safety hazard may lead to suspension of a permit in accordance with Title 5, chapter 375, section 10004 for a period of up to 30 days. A suspension or revocation of a permit for longer than 30 days, or a refusal to renew a permit, must be in accordance with Title 5, chapter 375, subchapter V.

[ RR 1999, c. 1, §4 (COR) .]

4. Hearing on suspension of permit. Upon receiving a written request from a person whose permit has been suspended, or who has been given a notice of intent to suspend by the commissioner, the commissioner shall within 72 hours conduct a hearing to ascertain the facts involved in the case and, based upon the evidence presented at that hearing, shall affirm, modify or rescind the suspension or notification of intent to suspend.

[ 1987, c. 700, §2 (NEW) .]

5. Exemption. An operator of a dairy farm located outside this State who holds a similar operating permit for that farm from a regulatory agency in another state may be exempted from this permit requirement by the commissioner.

[ 1999, c. 679, Pt. A, §7 (AMD) .]

SECTION HISTORY

1987, c. 700, §2 (NEW). RR 1999, c. 1, §4 (COR). 1999, c. 679, §A7 (AMD).



7 §2902-B. Sale of unpasteurized milk and milk products

1. Sale of unpasteurized milk or milk product. A person may not sell unpasteurized milk or a product made from unpasteurized milk, including heat-treated cheese, unless the label on that product contains the words "not pasteurized."

[ 2005, c. 270, §3 (AMD) .]

2. Sale of unpasteurized milk or milk product at eating establishment. Except as provided in subsection 5, a person may not sell unpasteurized milk or a product made from unpasteurized milk at an eating establishment as defined in Title 22, section 2491, subsection 7.

[ 2009, c. 652, Pt. B, §1 (AMD) .]

3. Exception. This section does not apply to cheese that has been aged at a temperature above 35 degrees Fahrenheit for at least 60 days prior to sale.

[ 2005, c. 270, §3 (AMD) .]

4. Testing of unpasteurized milk products. The commissioner shall establish a process by rule for submitting samples of unpasteurized milk products to an independent laboratory for testing when:

A. The milk laboratory operated by the department has tested unpasteurized milk products and determined that they do not meet the standards for unpasteurized milk products established by rules adopted pursuant to section 2910; and [2005, c. 172, §1 (NEW).]

B. The person operating the milk plant that processed the milk products has requested independent testing. [2005, c. 172, §1 (NEW).]

The commissioner may require the person requesting the independent testing under paragraph B to pay for that testing. Any restrictions on the sale of unpasteurized milk products pending test results and after receipt of test results must be established by rule. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. For the purposes of this subsection, "independent laboratory" means a laboratory that is operated by a private entity or a public entity other than the department.

[ 2005, c. 172, §1 (NEW) .]

4. (REALLOCATED TO T. 7, §2902-B, sub-§5) Sale of heat-treated cheese at eating establishment.

[ 2005, c. 270, §3 (NEW); 2005, c. 683, Pt. A, §12 (RAL) .]

5. (REALLOCATED FROM T. 7, §2902-B, sub-§4) Sale of heat-treated cheese at eating establishment. Notwithstanding subsection 2, heat-treated cheese may be offered for consumption at an eating establishment as defined in Title 22, section 2491, subsection 7 provided the menu identifies items on the menu that contain or are made with heat-treated cheese and provides notice that heat-treated cheese is not pasteurized using the words "not pasteurized" on the menu.

[ 2005, c. 683, Pt. A, §12 (RAL) .]

SECTION HISTORY

1999, c. 418, §2 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B18 (RPR). 2005, c. 172, §1 (AMD). 2005, c. 270, §3 (AMD). 2005, c. 683, §A12 (AMD). 2009, c. 652, Pt. B, §1 (AMD).



7 §2903. Restrictions on sales (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 99, §2 (AMD). 1971, c. 164, §§14-16 (AMD). 1979, c. 672, §§A37,38 (AMD). 1981, c. 315, §§10,11 (AMD). 1983, c. 348, §§1,2 (AMD). 1985, c. 32, (AMD). 1999, c. 362, §9 (RP).



7 §2903-A. Refusal to purchase

1. Notice of refusal. A milk plant owner or operator who has a verbal or written contract with a milk producer for the purchase of milk may not refuse to continue to purchase milk under the contract without first giving notice to the producer in accordance with this section. The milk plant owner or operator shall give written notice of intent to refuse to purchase to the producer and to the commissioner. The notice must state the date upon which the refusal will become effective.

A. Except as provided in paragraph B, the refusal does not become effective until 30 days following the milk plant owner or operator's notice of intent to refuse to purchase milk from the producer. [1999, c. 679, Pt. A, §8 (AMD).]

B. If a milk plant owner or operator's refusal to continue to purchase milk is based on failure of the producer's milk to meet the milk plant owner or operator's quality criteria or the Interstate Milk Shipments Conference Standards, whichever is applicable, the refusal may become effective on less than 30 days' notice. Upon issuance of notice of intent to refuse purchase because of failure to meet the criteria or standards, the milk plant owner or operator shall cause a sample of the refused milk to be taken immediately and transferred to the commissioner for testing in the state central laboratory. Upon receipt of the test results that the sample does not meet the milk plant owner or operator's quality criteria or the Interstate Milk Shipments Conference Standards, whichever is applicable, refusal to continue to purchase becomes effective immediately. Notice must be given to the producer by the milk plant owner or operator immediately upon the milk plant owner or operator's receipt of the test results. The state central laboratory shall mail the results of the test to the milk plant owner or operator and milk producer. [1999, c. 679, Pt. A, §8 (AMD).]

[ 1999, c. 679, Pt. A, §8 (AMD) .]

2. Challenge of refusal; adjudicatory hearing. If the producer or the milk plant owner or operator desires to question the refusal to purchase or the test given under subsection 1, paragraph B, either may do so within 10 days after receipt of the notice from the milk plant owner or operator of the test results by requesting, in writing, that the commissioner conduct an adjudicatory hearing pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375. If a request for hearing is made by the milk plant owner or operator, refusal to purchase does not become effective until the hearing is held and a decision upholding the milk plant owner or operator's refusal has been issued by the commissioner. The decision of the commissioner as to the reasonableness of the milk plant owner or operator's refusal to purchase is considered final agency action for purposes of the Maine Administrative Procedure Act.

[ 1999, c. 679, Pt. A, §8 (AMD) .]

SECTION HISTORY

1981, c. 574, §2 (NEW). 1999, c. 679, §A8 (AMD).



7 §2903-B. Testing of samples for resolving disputed test results

The commissioner shall develop a process for obtaining and testing a sample of milk when a milk producer disputes the result of a test or a component analysis performed by an employee of a milk plant that is used to determine acceptance of milk by the milk plant or payment to the milk producer. [1999, c. 618, §1 (NEW).]

SECTION HISTORY

1999, c. 618, §1 (NEW).



7 §2904. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 41, §2 (AMD). 1977, c. 694, §139 (AMD). 1999, c. 362, §10 (RP).



7 §2904-A. Farm cheese (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 639, §2 (NEW). 1999, c. 418, §3 (AMD). 2005, c. 270, §4 (RP).



7 §2905. Sales to institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §11 (RP).



7 §2906. Civil suits

The district attorney for the county in which any violation of sections 2901-A to 2903-B has occurred shall, if requested, assist the commissioner in suits arising under those sections. [2005, c. 270, §5 (AMD).]

SECTION HISTORY

1977, c. 696, §98 (RPR). 1999, c. 362, §12 (AMD). 1999, c. 679, §A9 (AMD). 2005, c. 270, §5 (AMD).



7 §2907. Jurisdiction

The District Court and the Superior Court have concurrent jurisdiction in cases arising under sections 2901-A to 2903-B. [2005, c. 270, §6 (AMD).]

SECTION HISTORY

1999, c. 362, §13 (AMD). 1999, c. 679, §A10 (AMD). 2005, c. 270, §6 (AMD).



7 §2908. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 41, §3 (AMD). 1977, c. 696, §99 (RPR). 1985, c. 751, §4 (AMD). 1991, c. 725, §1 (AMD). 1999, c. 362, §14 (AMD). 1999, c. 679, §A11 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B19 (RP).



7 §2908-A. Violations

1. Violation. A firm, person, corporation or society may not sell milk or milk products in the State without the license or permits provided in sections 2901-C and 2902-A, violate sections 2901-A to 2903-B or neglect, fail or refuse to comply with those sections and the rules, regulations and standards of identity and quality issued pursuant to section 2910.

[ 2005, c. 270, §7 (AMD) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $250 and not more than $500 may be adjudged. [2003, c. 452, Pt. B, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not less than $500 and not more than $1,000 may be adjudged. [2003, c. 452, Pt. B, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §B20 (NEW). 2003, c. 452, §X2 (AFF). 2005, c. 270, §7 (AMD).



7 §2909. Inspection

The commissioner, or a duly authorized agent of the commissioner, may perform inspections as authorized by written consents obtained pursuant to section 2901-B. [1993, c. 663, §2 (NEW).]

SECTION HISTORY

1993, c. 663, §2 (NEW).



7 §2910. Standards for milk and milk products

The commissioner, in a manner consistent with the Maine Administrative Procedure Act, shall establish standards by rule for the inspection and examination, licensing, permitting, testing, labeling and sanitation of milk and milk product production and distribution. [1999, c. 362, §15 (NEW).]

The standards must be consistent with the requirements of the official standards, known as the Pasteurized Milk Ordinance, as issued by the Secretary of the United States Department of Health and Human Services, Food and Drug Administration, except that the standards may not prohibit the sale of unpasteurized milk and milk products in the State. [1999, c. 362, §15 (NEW).]

Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A, except that amendments to the rules to maintain consistency with the official standards known as the Pasteurized Milk Ordinance, as issued by the Secretary of the United States Department of Health and Human Services, Food and Drug Administration, are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. Amendments to the rules may not prohibit the sale of unpasteurized milk or milk products in the State. [1999, c. 679, Pt. A, §12 (AMD).]

SECTION HISTORY

1999, c. 362, §15 (NEW). 1999, c. 679, §A12 (AMD).



7 §2910-A. Injunctions by commissioner

In addition to any other remedy for the enforcement of sections 2901-C to 2903-B or a rule, order or decision by the commissioner adopted or issued pursuant to this chapter, the commissioner is authorized to apply to the Superior Court for a preliminary or permanent injunction restraining any person from violating any provision of sections 2901-C to 2903-B or any rule, order or decision of the commissioner adopted or issued pursuant to this chapter. The Superior Court has jurisdiction upon hearing and for good cause shown to grant a preliminary or permanent injunction. In case of violation of an injunction issued under this section, the court may cite the person for contempt of court. The existence of either civil or criminal remedies is not a defense in this proceeding. The commissioner is not required to give or post a bond when making an application for an injunction under this section. [2005, c. 270, §8 (AMD).]

SECTION HISTORY

1999, c. 679, §A13 (NEW). 2005, c. 270, §8 (AMD).



7 §2910-B. Dairy Improvement Fund

The commissioner shall administer the Dairy Improvement Fund established under Title 10, section 1023-P in accordance with this section and Title 10, section 1023-P. All money received by the fund from any source, including revenue distributed under Title 8, section 1036, subsection 2-A, paragraph M, must be deposited with the Finance Authority of Maine and credited to the fund. Money credited to the fund must be used to provide loans to assist dairy farmers in making capital improvements to maintain and enhance the viability of their farms and to pay the administrative costs of processing loan applications and servicing and administering the fund and loans made from the fund. Repayment of these loans and interest on the loans must be credited to the fund to be available for the same purposes. [2011, c. 625, §1 (NEW).]

The commissioner shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 625, §1 (NEW).]

SECTION HISTORY

2011, c. 625, §1 (NEW).






Chapter 602: BONDING LAW

7 §2911. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2912. Enforcing official (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2913. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2914. Dealers required to be licensed (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2915. License applications (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2916. Bonds required as prerequisite to license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2917. Amount of bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2918. Issuance of license; additional requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2919. Payments to producers for products (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2920. Nonpayment; forfeiture of bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2921. Proceedings for recovery on bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2922. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).



7 §2923. Powers of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 296, (NEW). 1971, c. 544, §19 (RP).






Chapter 603: MILK COMMISSION

7 §2951. Definitions

As used in this chapter, unless the context otherwise requires, the following words shall have the following meaning:

1. Books and records. "Books and records" means books, records, accounts, memoranda or other data pertaining to the purchase and distribution of milk.

2. Commission. "Commission" means the Maine Milk Commission.

3. Consumer. "Consumer" means any person other than a milk dealer who purchases milk for fluid consumption.

4. Dealer. "Dealer" means any person who purchases or receives milk for sale as the consignee or agent of a producer, or handles for sale, shipment, storage or processing within the State and shall include a producer-dealer and a sub-dealer, but shall not include a store other than an integrated operation.

[ 1985, c. 717, §1 (AMD) .]

4-A. Integrated operation. "Integrated operation" means a person who is a dealer and who also sells at retail the milk which he handles for sale, shipment, storage or processing within the State.

[ 1985, c. 717, §2 (NEW) .]

5. Market. "Market" means any city, town or parts thereof of the State, or 2 or more of the same or parts thereof designated by the commission as a natural marketing area.

6. Milk. "Milk" means any of the following, regardless of the presence of any flavoring:

A. Whole milk or cream, whether fresh, sour or storage; [2005, c. 382, Pt. F, §2 (NEW).]

B. Skimmed milk; or [2005, c. 382, Pt. F, §2 (NEW).]

C. Buttermilk. [2005, c. 382, Pt. F, §2 (NEW).]

[ 2005, c. 382, Pt. F, §2 (AMD) .]

7. Person. "Person" means any individual, partnership, firm, corporation, association or other unit, and the State and all political subdivisions or agencies thereof, except state owned and operated institutions.

8. Producer. "Producer" means any person who produces milk and sells his said milk only to dealers.

9. Producer-dealer. "Producer-dealer" means a dealer who himself produces a part or all of his milk or a person who produces milk and sells to a grocery store or dairy products store or similar commercial establishment.

10. Retail sale. "Retail sale" means a doorstep delivery and over-the-counter sales by stores.

11. Store. "Store" means a grocery store, dairy product store, canteen, milk vending machine operator, milk dispensing operator or any similar commercial establishment or outlet or any other sale where milk is sold to consumers for consumption off the premises where sold.

12. Sub-dealer. "Sub-dealer" means any person who does not process milk and who purchases milk from a dealer and sells such milk in the same containers in which he purchased it, but shall not include a store.

13. Wholesale sale. "Wholesale sale" means sale to any other person not included in retail.

14. Retail store. "Retail store" means a grocery store, dairy product store or any similar commercial establishment where milk is sold to consumers for consumption off the premises.

[ 1973, c. 758, §1 (NEW) .]

SECTION HISTORY

1973, c. 758, §1 (AMD). 1985, c. 717, §§1,2 (AMD). 2005, c. 382, §F2 (AMD).



7 §2952. Organization

1. Members. The Maine Milk Commission, as established by Title 5, section 12004-E, subsection 2, consists of the following 5 members:

A. The commissioner or the commissioner's designee, ex officio; and [2005, c. 382, Pt. F, §3 (NEW).]

B. Four members, who must be residents of the State, appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over agriculture matters and subject to confirmation by the Legislature. [2005, c. 382, Pt. F, §3 (NEW).]

[ 2005, c. 382, Pt. F, §3 (NEW) .]

2. Conflict of interest. In addition to the limitations imposed under Title 5, section 18, the following conflict of interest restrictions apply.

A. A member of the commission appointed under subsection 1, paragraph B may not, at the time of appointment or while serving as a member of the commission, have a business or professional relationship or connection with or a financial interest in any producer, dealer, store or other person whose activities are subject to the jurisdiction of the commission. The retail purchase of milk for consumption is not a violation of this paragraph. [2005, c. 382, Pt. F, §3 (NEW).]

B. An employee of the commission may not have a business or professional relationship or connection with or a financial interest in any producer, dealer, store or other person whose activities are subject to the jurisdiction of the commission. The retail purchase of milk for consumption is not a violation of this paragraph. [2005, c. 382, Pt. F, §3 (NEW).]

C. A member or employee of the commission may not render, or be a member of a firm that renders, any professional or other service for or against a producer, dealer, store or other person whose activities are subject to the jurisdiction of the commission. [2005, c. 382, Pt. F, §3 (NEW).]

[ 2005, c. 382, Pt. F, §3 (NEW) .]

3. Terms; vacancies. Members of the commission appointed under subsection 1, paragraph B serve for a term of 4 years or until their successors are duly appointed and qualified, except that the initial terms of these members are for one, 2, 3 and 4 years so that the terms of the members of the commission are staggered.

A vacancy in the membership of the commission must be filled by appointment by the Governor.

[ 2005, c. 382, Pt. F, §3 (NEW) .]

4. Chair; employees and resources. The members of the commission shall elect a chair. With the approval of the commission, the commissioner may employ, subject to the Civil Service Law, a secretary and such officers, clerks, assistants and other employees as the commission determines necessary. To the extent possible, the commission shall make use of professional, expert or other resources available within the various departments of State Government, including, but not limited to, the department, the Department of Health and Human Services and the Department of the Attorney General, and such departments shall, as resources allow, provide necessary and appropriate services at the request of the commission. To the extent these services are not available or otherwise adequate, the commission may employ appropriate experts, professionals or others to assist it in carrying out its duties.

[ 2005, c. 382, Pt. F, §3 (NEW) .]

5. Compensation; office; supplies. Members of the commission are compensated as provided in Title 5, chapter 379, as determined by the Governor. The administrative costs of the commission, including expenses and compensation of members, may not exceed the amount of fees collected under this chapter. The commission must be furnished a suitable office at the seat of government, together with all necessary equipment and supplies.

[ 2005, c. 382, Pt. F, §3 (NEW) .]

6. Special meetings. The chair shall call special meetings of the commission whenever requested in writing by 2 or more members of the commission.

[ 2005, c. 382, Pt. F, §3 (NEW) .]

SECTION HISTORY

1969, c. 362, (AMD). 1971, c. 594, §12 (AMD). 1973, c. 758, §2 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 517, §1 (RPR). 1975, c. 771, §§100,101 (AMD). 1977, c. 78, §31 (AMD). 1979, c. 731, §19 (AMD). 1979, c. 734, §6 (AMD). 1983, c. 484, §1 (AMD). 1983, c. 812, §§52,53 (AMD). 1985, c. 517, (AMD). 1985, c. 785, §B48 (AMD). 1989, c. 410, §21 (AMD). 1989, c. 503, §B46 (AMD). 1999, c. 679, §B1 (AMD). 1999, c. 679, §B14 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 382, §F3 (RPR).



7 §2952-A. Powers and duties

1. Powers; general. The commission may:

A. Establish and change the minimum wholesale and retail prices for the sale of milk within the State; [2005, c. 382, Pt. F, §4 (NEW).]

B. Adopt and enforce all rules and orders necessary to carry out this chapter; and [2005, c. 382, Pt. F, §4 (NEW).]

C. In administering this chapter:

(1) Conduct hearings;

(2) Subpoena and examine under oath persons whose activities are subject to the jurisdiction of the commission, including producers, dealers and stores and their officers, agents and representatives; and

(3) Subpoena and examine the business records, books and accounts of persons whose activities are subject to the jurisdiction of the commission, including producers, dealers and stores and their officers, agents and representatives.

Any member of the commission and any employee designated by the commission may sign subpoenas and administer oaths to witnesses. [2005, c. 382, Pt. F, §4 (NEW).]

[ 2005, c. 382, Pt. F, §4 (NEW) .]

2. Limitations. The commission may not modify, add to or annul any sanitary regulations imposed by any state or municipal authority or compel pasteurization in any market area.

[ 2005, c. 382, Pt. F, §4 (NEW) .]

3. Duties. The commission shall:

A. Not less than once every 3 years, conduct independent studies of the economics and practices of the milk industry in order to assist the commission in establishing minimum prices. The studies must include the compilation of cost data for farms at 4 different levels of production; and [2009, c. 467, §1 (AMD).]

B. Ensure that distributors give 30 days' notice before terminating delivery to any customer in their delivery area or in the traditional delivery area of a distributor they have purchased. The 30-day notice does not apply to cancellations resulting from a failure to pay bills. [2005, c. 382, Pt. F, §4 (NEW).]

[ 2009, c. 467, §1 (AMD) .]

4. Authority; accounts and records. To enable the commission to perform its duties, the commission may inquire into the management of the businesses of the producers, dealers and stores to obtain from them all necessary information. Every producer, dealer and store shall keep and render to the commission, at such times and in such manner and form as may be prescribed by the rules of the commission, accounts of all business transacted that is related to the production, purchasing, processing, sale or distribution of milk. Such accounts must reasonably reflect, in such detail as the commission considers appropriate, income, expense, assets, liabilities and such other accounting entries as the commission considers necessary, to assist the commission in making its determinations as to:

A. Minimum prices generally; [2005, c. 382, Pt. F, §4 (NEW).]

B. Separate minimum price categories to be established to reflect different container costs; [2005, c. 382, Pt. F, §4 (NEW).]

C. Separate minimum price categories to be established for different quantities of milk packaged and sold in separate containers; [2005, c. 382, Pt. F, §4 (NEW).]

D. Separate minimum price categories to reflect identifiable distribution costs; and [2005, c. 382, Pt. F, §4 (NEW).]

E. All matters pertinent to the proper performance of its duties. [2005, c. 382, Pt. F, §4 (NEW).]

The commission shall adopt routine technical rules that establish procedures to enable the commission to inspect the records, books and accounts of dealers, producers and stores at their various offices and places of business at reasonable times. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 382, Pt. F, §4 (NEW) .]

SECTION HISTORY

2005, c. 382, §F4 (NEW). 2009, c. 467, §1 (AMD).



7 §2953. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 517, §2 (RPR). 1989, c. 123, (AMD). 2003, c. 648, §1 (AMD). 2005, c. 382, §F5 (RP).



7 §2953-A. Interstate conferences and compacts

The commissions shall have power to enter into compacts, subject to congressional approval, with legally constituted milk commissions or similar authorities of other states or of the United States of America to effect a uniformity in regulating and insuring an adequate supply of pure and wholesome milk to the inhabitants of this State, to provide uniform control of milk produced in this State and handled in interstate commerce and to exercise all the powers hereunder for such purpose as well as the following powers: [1965, c. 463, (NEW).]

1. Hearings. To conduct joint investigations and hearings and to issue joint or concurrent orders.

[ 1965, c. 463, (NEW) .]

2. Enforcement. To employ or designate a joint agent or agencies to enforce such orders or compacts.

[ 1965, c. 463, (NEW) .]

3. Classification. To provide for classifications of milk in accordance with the form in which it is used or moved with uniform minimum prices or methods of fixing such prices for each class.

[ 1965, c. 463, (NEW) .]

4. Payments. To provide for payment to all producers and associations of producers delivering milk to dealers of uniform prices, subject to adjustments with the joint agent for location and butterfat content.

[ 1965, c. 463, (NEW) .]

4-A. Northeast Interstate Dairy Compact. To enter into the Northeast Interstate Dairy Compact.

A. Maine's representatives to the Northeast Interstate Dairy Compact are as follows:

(1) The commissioner or designee;

(2) The chair of the Maine Milk Commission or designee; and

(4) A dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, to be appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over agricultural matters and confirmation by the Legislature. [2005, c. 382, Pt. F, §6 (AMD).]

B. [2005, c. 382, Pt. F, §7 (RP).]

C. The Northeast Interstate Dairy Compact may establish rules using the procedures outlined in the Federal Administrative Procedure Act and may proceed under emergency rule-making provisions without making findings of emergency. [1989, c. 437, (NEW).]

D. This subsection shall not take effect until the Northeast Interstate Dairy Compact is enacted by 3 other states and approved by the Congress of the United States. [1989, c. 437, (NEW).]

[ 2005, c. 382, Pt. F, §§6, 7 (AMD) .]

5. Regulations. To make such joint regulations as may be incidental to the foregoing and not inconsistent thereto and as may be necessary to effectuate the above mentioned powers.

[ 1965, c. 463, (NEW) .]

6. Compensation. Members serving pursuant to subsection 4-A, paragraph A, subparagraphs (2) and (4) are compensated for attendance at Northeast Interstate Dairy Compact meetings in amounts not to exceed those set forth in Title 3, section 2, except that employees of the State who are compensated as part of their employment do not receive additional compensation under this subsection.

[ 1999, c. 679, Pt. B, §2 (NEW); 1999, c. 679, Pt. B, §14 (AFF) .]

SECTION HISTORY

1965, c. 463, (NEW). 1989, c. 437, (AMD). 1993, c. 274, §1 (AMD). 1999, c. 679, §B2 (AMD). 1999, c. 679, §B14 (AFF). 2005, c. 382, §§F6,7 (AMD).



7 §2953-B. Hearings in a new or expanded market area

At least 14 days and not more than 21 days prior to designating a new or expanded natural market area, the commission shall hold a public hearing in the proposed area to determine whether to designate that area as a market. As a basis for its determinations, the commission shall solicit and seek to receive oral and written testimony in addition to the data received through the implementation of the information gathering procedures of its rules and regulations. Due notice of the public hearing shall be given by publishing the notice as provided in the Maine Administrative Procedure Act, Title 5, chapter 375. [1979, c. 672, Pt. A, §39 (NEW).]

SECTION HISTORY

1979, c. 672, §A39 (NEW).



7 §2954. Establishment of minimum prices

1. Commission empowered to establish prices; public hearing. The commission is vested with the power to establish and change, after investigation and public hearing, the minimum wholesale and retail prices to be paid to producers, dealers and stores for milk received, purchased, stored, manufactured, processed, distributed or otherwise handled within the State. The commission shall hold a public hearing prior to the establishing or changing of such minimum prices. The commission may proceed, however, under the emergency rule-making provisions of Title 5, section 8054 without making findings of emergency when the only changes to be made in the minimum prices are to conform with the orders of any federal or other agency duly authorized by law to establish or negotiate producer prices, are to respond to other conditions affecting prevailing Class I, Class II and Class III prices in southern New England or are to reflect the milk handling fee levied and imposed by Title 36, chapter 721. Title 5, section 8054, subsection 3, the 2nd sentence, does not apply to minimum prices adopted under this subsection. Due notice of the public hearing must be given by publishing notice as provided in Title 5, chapter 375. The commission shall hold such a public hearing not less frequently than once every 12 months to determine whether the minimum wholesale and retail prices then established should be changed. In addition to the data received through the implementation of the information gathering procedures of its rules as a basis for its determinations, the commission shall solicit and seek to receive oral and written testimony at hearings to determine whether the minimum wholesale and retail prices then established should be changed and whether the proposed minimum wholesale and retail prices are just and reasonable.

[ 2005, c. 683, Pt. A, §13 (AMD) .]

2. Considerations in establishing prices. The minimum wholesale and retail prices established by the commission must be just and reasonable taking into due consideration the public health and welfare and the insuring of an adequate supply of pure and wholesome milk to the inhabitants of this State under varying conditions in various marketing areas; prevailing prices in neighboring states; seasonal production and other conditions affecting the costs of production, transportation and marketing in the milk industry, including a reasonable return to producer, dealer and store; and the public need for the establishment of retail milk prices at the lowest practicable levels.

A. The minimum wholesale prices paid to producers are based on the prevailing Class I, Class II and Class III prices in southern New England except that, after investigation, the Maine Milk Commission may set different minimum wholesale prices paid to producers to reflect the costs of producing milk in this State. [2005, c. 382, Pt. F, §8 (AMD).]

B. The minimum wholesale prices paid to dealers must be established to reflect the lowest prices at which milk purchased from producers in this State at minimum prices in the State can be received, processed, packaged and distributed within the State at a just and reasonable return, and in addition must include the amount of any fee levied and imposed by Title 36, chapter 721. [2005, c. 396, §2 (AMD).]

C. The minimum retail prices established for payment by consumers must be based on the minimum wholesale price paid to dealers and a rate of return determined to be just and reasonable by the Maine Milk Commission. [2005, c. 382, Pt. F, §8 (AMD).]

D. In establishing and changing minimum wholesale and retail prices, the commission shall consider the effect of possible pricing decisions on the ability of the Maine dairy industry to compete in supplying milk to Maine consumers and, in such a consideration, shall include the following factors:

(1) The strength and viability of the Maine dairy industry as a whole;

(2) The extent of any social or economic benefits of maintaining dairy processing plants in different geographic regions or natural marketing areas of the State; and

(3) The encouragement of consumption by Maine consumers of milk produced and processed within the State, consistent with the Constitution of Maine and the United States Constitution. [2005, c. 382, Pt. F, §8 (NEW).]

E. The commission may not set different minimum wholesale prices for different retail delivery volumes of milk. [2005, c. 382, Pt. F, §8 (NEW).]

[ 2005, c. 382, Pt. F, §8 (AMD); 2005, c. 396, Pt. F, §8 (AMD) .]

3. Exemption for on-premise sales of raw milk. The minimum price provisions of this chapter shall not apply to sales by producers of raw milk produced and sold to consumers on the premises of the producers.

[ 1975, c. 517, §3 (RPR) .]

4. Commission empowered to establish classifications of milk. The commission may establish and change, after investigation and public hearing, classifications of milk according to its various usages and shall specify to what classification the prices established under this chapter apply.

[ 2005, c. 382, Pt. F, §9 (AMD) .]

5. Minimum price schedule. Minimum prices set by the commission may vary in the several market areas of the State. The commission shall furnish all dealers registered in each market with a schedule of applicable prices and shall publish the schedule in appropriate newspapers in that market. Once minimum prices for a market take effect, no dealer, store or other person handling milk in that market may buy or offer to buy, sell or offer to sell milk for prices less than the scheduled minimum prices established for that market.

[ 2005, c. 382, Pt. F, §10 (AMD) .]

6. Schedule of maximum transportation allowances; adjustments. The commission may annually establish a schedule of maximum transportation allowances that may be charged by any Maine dealer for hauling milk from a producer's farm to the dealer's dairy plant. The commission shall base its schedule on the recommendations of the commissioner pursuant to section 3156 and shall conduct hearings prior to establishing that schedule. Any dealer may petition the commission at any time to approve a proposed adjustment in that schedule of transportation charges for that dealer. The burden is on the dealer to substantiate the need and reasonableness of such a proposed adjustment, and in the absence of evidence, the proposed adjustments must be denied.

[ 2005, c. 382, Pt. F, §11 (AMD) .]

7. Prohibition. A person may not engage in any practice destructive of the scheduled minimum prices for milk established under this chapter for any market, including but not limited to offering any discount, rebate, gratuity, advertising allowance or combination price for milk with any other commodity. A purchaser of milk at retail may tender a coupon or any item of value if the coupon or item of value is not brand specific and is redeemable for cash by the retailer and if the total value tendered by the purchaser is not less than the minimum retail price established by the commission.

[ 2005, c. 382, Pt. F, §12 (AMD) .]

8. Milk produced outside the State. Whenever milk produced outside the State becomes a subject of regulation by the State in the exercise of its police powers, this chapter applies and the powers of the commission attach. After any such milk so produced comes within the jurisdiction of this State, no sale or purchase by dealers of such milk within this State may occur at a price less than the scheduled minimum price established according to usage in any given market.

[ 2005, c. 382, Pt. F, §12 (AMD) .]

9. Minimum wholesale prices paid to producers for their milk. Notwithstanding any other provisions of this chapter or chapter 611, minimum wholesale prices paid by dealers to producers for their milk that is sold in this State are subject to the minimum producer prices established by the Maine Milk Commission, regardless of whether the dealer is subject to federal milk pricing regulation in addition to state milk pricing regulation.

[ 1999, c. 56, §1 (AMD) .]

10. Additional considerations in establishing prices.

[ 2005, c. 382, Pt. F, §13 (RP) .]

11. Adjustments for over-order premiums. If following the establishment of minimum prices under subsection 1, which include an over-order premium as defined by section 3152, subsection 8-A, the commission receives new evidence showing that the actual over-order premium in effect in the period during which the minimum prices apply, or any portion thereof, are different from the over-order premium included in the prices, the commission may adjust minimum prices in a subsequent period to offset that difference. Any such adjustment shall be made equally applicable to wholesale and retail minimum prices.

[ 1987, c. 857, (NEW) .]

12. Adjustments for changes in costs of production. Notwithstanding any other provisions of this section, the commission may only adjust minimum prices to reflect changes in costs of production after posting notice of rulemaking in accordance with Title 5, section 8053. The commission may not adjust any minimum price to reflect changes in costs of production under the emergency rule-making provisions of Title 5, section 8054.

[ 1989, c. 436, §1 (NEW) .]

13. Report to State Tax Assessor.

[ 2005, c. 382, Pt. F, §14 (AMD); 2005, c. 396, §3 (RP) .]

14. Effective date of certain prices. Any new minimum wholesale prices paid to dealers and new minimum retail prices established pursuant to this section are effective on the Sunday closest to the first day of the month.

[ 1993, c. 274, §2 (AMD) .]

15. Exception.

[ 2005, c. 382, Pt. F, §15 (RP) .]

16. Initial notification and subsequent reports to State Tax Assessor. The Maine Milk Commission shall notify the State Tax Assessor the first time after May 1, 2005 that the basic price of milk as defined in Title 36, section 4901, subsection 1 is below $18 for 2 consecutive months. After initial notification, the Maine Milk Commission shall report before the first of each month to the State Tax Assessor the basic price of milk established for that month in Title 36, chapter 721.

[ 2005, c. 396, §4 (NEW) .]

SECTION HISTORY

1965, c. 245, (AMD). 1965, c. 425, §§5-B (AMD). 1971, c. 129, (AMD). 1973, c. 758, §§3-7 (AMD). 1975, c. 517, §3 (RPR). 1977, c. 694, §140 (AMD). 1983, c. 573, §§1,2 (AMD). 1985, c. 42, §1 (AMD). 1987, c. 402, §A80 (AMD). 1987, c. 447, §1 (AMD). 1987, c. 857, (AMD). 1989, c. 436, §1 (AMD). RR 1991, c. 1, §17 (COR). 1991, c. 266, §§1,2 (AMD). 1991, c. 376, §27 (AMD). 1991, c. 526, §§1-3 (AMD). 1991, c. 824, §A8 (AMD). 1993, c. 104, §1 (AMD). 1993, c. 274, §2 (AMD). 1993, c. 663, §3 (AMD). 1995, c. 2, §§1-3 (AMD). 1999, c. 56, §1 (AMD). 1999, c. 679, §B3 (AMD). 1999, c. 679, §B14 (AFF). 2005, c. 382, §§F8-15 (AMD). 2005, c. 396, §§1-4 (AMD). 2005, c. 683, §A13 (AMD).



7 §2954-A. Payment by dealers to producers

Payment by dealers to producers is governed by this section. For purposes of this section, the term "delivery month" means the calendar month in which milk is delivered to a dealer from the producer. [2005, c. 382, Pt. F, §16 (NEW).]

1. First 15 days. On or before the 5th day after the end of a delivery month, a dealer shall pay the producer for milk received from that producer during the first 15 days of the delivery month at a rate that is not less than the most recently published northeast marketing area milk marketing order statistical uniform price for Penobscot County.

[ 2005, c. 382, Pt. F, §16 (AMD) .]

2. Balance due. A dealer shall pay the producer for the balance due for milk received during that delivery month as follows.

A. On or before the 20th day after the end of the delivery month, the dealer shall pay the producer for milk received from that producer during the delivery month an initial payment calculated using the minimum prices set by the commission pursuant to section 2954, subsection 2, paragraph A minus:

(1) Any portion of that amount deposited in the Maine Milk Pool or deducted pursuant to section 3153, subsection 2; and

(2) The amount of the payment made to the producer under subsection 1. [2005, c. 382, Pt. F, §16 (AMD).]

B. On or before the 5th day after the end of the month in which the payments required by subsection 1 and paragraph A are made, each dealer shall pay each of the dealer's producers any sums received on behalf of the producers pursuant to section 3153, subsection 4 and Maine Milk Pool rules. [2005, c. 382, Pt. F, §16 (AMD).]

[ 2005, c. 382, Pt. F, §16 (AMD) .]

3. Penalties. The license of any dealer who violates this section may be suspended or revoked in accordance with Title 5, chapter 375.

[ 1985, c. 172, (NEW) .]

SECTION HISTORY

1965, c. 449, (NEW). 1985, c. 172, (RPR). 1987, c. 447, §2 (AMD). 1999, c. 679, §B4 (AMD). 1999, c. 679, §B14 (AFF). 2005, c. 382, §F16 (AMD).



7 §2954-B. Study of milk price regulatory options

1. Study commission. The Legislature directs that a study be undertaken as outlined in this section for the purpose of analyzing the situation of the Maine dairy industry under current milk pricing legislation and of analyzing the options for ensuring the long-term stability of the industry. The Commissioner of Agriculture, Food and Rural Resources shall provide for a study of the intent, regulatory approach and economic consequences of various milk pricing programs in Maine, including the Maine Milk Commission, Maine Milk Pool and the destructive competition laws, and of other potential mechanisms for pricing regulation, including, without limitation, minimum pricing at the producer level only, minimum wholesale pricing that reflects various costs of distribution, prohibiting below-cost pricing, establishing presumptive pricing and elimination of state pricing regulations.

[ 1985, c. 42, §2 (NEW) .]

2. Basis for evaluation. The study shall, at a minimum, evaluate existing and alternative pricing mechanisms in terms of their ability to:

A. Stabilize dairy farmer incomes and assure that Maine farmers benefit to the greatest extent possible from the higher proportion of fluid milk processed and sold in Maine; [1985, c. 42, §2 (NEW).]

B. Maintain dairies in Maine which process fluid milk for Maine consumption; and [1985, c. 42, §2 (NEW).]

C. Encourage efficient farm and processor operations which provide consumers high quality, low-cost milk and milk products. [1985, c. 42, §2 (NEW).]

[ 1985, c. 42, §2 (NEW) .]

3. Report content. The study's findings and conclusions shall be expressed in a final report which shall discuss the merits of each of the existing and alternative pricing mechanisms reviewed in terms of each of the objectives established in subsection 2, and shall outline the long-term changes in the dairy industry which might reasonably be expected to occur as a result of continuance or establishment of each of these alternatives.

[ 1985, c. 42, §2 (NEW) .]

4. Study panel. The study shall be carried out by a panel of recognized experts in the economics of regulation and pricing. This panel shall be named by the Commissioner of Agriculture, Food and Rural Resources after consultation with the joint standing committee of the Legislature having jurisdiction over agriculture and shall be convened no later than May 1, 1985.

[ 1985, c. 42, §2 (NEW) .]

5. Select Committee on Milk Pricing. There shall be a Select Committee on Milk Pricing consisting of 10 members to advise the study panel on the design of the study and on the options and policies to be evaluated. The committee shall be composed of 3 members of the House of Representatives, appointed by the Speaker of the House of Representatives, one of whom shall represent each political party; 2 members of the Senate, appointed by the President of the Senate, one of whom shall be chosen to represent each political party; and 3 members named by the Governor, one of whom shall be knowledgeable of the dairy processing industry, one of whom shall be knowledgeable of milk retailing and one milk producer who is knowledgeable of marketing systems. The Public Advocate or his designee shall also serve on the committee, representing consumer interests. The Commissioner of Agriculture, Food and Rural Resources shall serve ex officio as chairman of the committee.

[ 1985, c. 42, §2 (NEW) .]

6. Panel to meet with select committee. The panel shall meet with the Select Committee on Milk Pricing no later than July 1, 1985, to present to the committee its preliminary study design, including the alternative pricing mechanisms to be evaluated and at other times at the request of the Select Committee on Milk Pricing. The panel shall issue its final report to the Select Committee on Milk Pricing no later than November 1, 1985.

[ 1985, c. 42, §2 (NEW) .]

7. Preparation of legislation. After consultation with the Select Committee on Milk Pricing, the commissioner shall prepare legislation based on the report of the panel. The proposed legislation shall be provided to the members of the joint standing committee of the Legislature having jurisdiction over agriculture by December 15, 1985, for their review prior to its submission to the Legislature.

[ 1985, c. 42, §2 (NEW) .]

SECTION HISTORY

1985, c. 42, §2 (NEW).



7 §2954-C. Applicability to integrated operation

The provisions of this chapter which apply to dealers, including, but not limited to, the provisions of section 2956, shall apply to the dealer phase of the business of an integrated operation and those which apply to retail stores shall apply to the retail phase of the business of an integrated operation. [1985, c. 717, §3 (NEW).]

SECTION HISTORY

1985, c. 717, §3 (NEW).



7 §2955. Licenses

No dealer shall buy milk from producers or others for sale or shall process, distribute, sell or offer to sell milk in any market in the State designated by the commission unless duly licensed by the commission. No license shall be required of any person who produces or sells milk for consumption only on the premises of the producer or seller. Each person, before engaging in the business of a dealer in any market designated by the commission, shall make application to the commission for a license, which the commission is authorized to grant. No retailer shall sell or offer to sell milk in any market in the State which he has purchased in Maine from an unlicensed dealer. [1975, c. 517, §4 (AMD).]

The license year shall commence on January 1st and end December 31st following. Application for a license shall be made on a form prescribed by the commission.

Licenses required by this chapter shall be in addition to any other license required by law.

The District Court as designated by Title 4, chapter 5 may, upon proper evidence, decline to grant a license or may suspend or revoke a license already granted upon due notice and after hearing. Violation of this chapter or of any order, rule or regulation made, or conviction of violating any other law or regulation of the State relating to the production, distribution and sale of milk, is sufficient cause to suspend, revoke or withhold such license. [1999, c. 547, Pt. B, §21 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

Upon revocation or suspension of a license it shall not be reissued until the commission shall determine upon application and hearing that the cause for such revocation or suspension no longer exists, and that the applicant is otherwise qualified.

SECTION HISTORY

1973, c. 303, §3 (AMD). 1975, c. 517, §4 (AMD). 1977, c. 694, §141 (AMD). 1999, c. 547, §B21 (AMD). 1999, c. 547, §B80 (AFF).



7 §2956. Records and fees

All dealers in any market designated by the commission shall keep the following records: [1975, c. 517, §5 (RPR).]

1. Names and addresses of producers or milk dealers. A record of the quantity of all milk received or produced, detailed as to location and as to names and addresses of producers or milk dealers from whom received, or of importer of such milk into the State;

[ 1975, c. 517, §5 (RPR) .]

2. Use, location and market outlet. A record of the quantity of all milk sold, detailed as to use, location and market outlet; and

[ 2005, c. 382, Pt. F, §17 (AMD) .]

3. Other records and information. Such other records and information in such form and at such times as the commission may deem necessary for the proper enforcement of this chapter.

[ 1975, c. 517, §5 (RPR) .]

Each dealer shall furnish to that dealer's producers a statement of the amount of milk purchased, the price per hundredweight or pound, the total amount paid for each pay period, the itemized deductions for transportation and other services, the percentages of milk in each classification and the butterfat test, protein test and other solids test when weight and test method of payment is used, and shall pay Maine producers in accordance with section 2954-A. [2005, c. 382, Pt. F, §18 (AMD).]

Each licensed dealer shall pay to the commission an annual license fee of $1 and the sum of 5¢ per hundredweight as monthly payments, based on quantity of milk purchased or produced in any market area, or purchased or produced in an uncontrolled area and sold in any market area. Two and one-half cents per hundredweight may be deducted by dealers from amounts paid by them to producers of such milk, except that the milk farm-processed into cream for the manufacture of butter is not subject to such sums of 5¢ per hundredweight. [1999, c. 161, §1 (AMD).]

Dealers shall file reports together with the prescribed hundredweight fees with the commission at its office in Augusta not later than the 20th of the following month, on forms provided for this purpose, of all matters on account of which a record is required to be kept and such other information or facts as may be pertinent and material within the scope of this chapter; except that dealers who sell less than 100 quarts of milk per day may file reports and pay the prescribed hundredweight fees every 3 months. [1975, c. 517, §5 (RPR).]

In case the same milk is handled by more than one dealer, the first dealer within the State dealing in or handling said milk shall be deemed to be the milk dealer within the meaning of this section. For the purpose of computing fees as provided, 1/2 pint of cream shall be considered the equivalent of one quart of milk. [1975, c. 517, §5 (RPR).]

SECTION HISTORY

1969, c. 214, §1 (AMD). 1971, c. 128, §§1,2 (AMD). 1975, c. 444, §3 (AMD). 1975, c. 514, (AMD). 1975, c. 517, §5 (RPR). 1975, c. 770, §45 (AMD). 1981, c. 481, §1 (AMD). 1983, c. 573, §3 (AMD). RR 1993, c. 1, §17 (COR). 1995, c. 693, §5 (AMD). 1995, c. 693, §25 (AFF). 1999, c. 161, §1 (AMD). 1999, c. 679, §B5 (AMD). 1999, c. 679, §B14 (AFF). 2005, c. 382, §§F17,18 (AMD).



7 §2956-A. Dairy Industry Fund

1. Fund established; source. The Dairy Industry Fund, referred to in this section as the "fund," is established. In addition to payments to the commission pursuant to section 2956, a dealer shall deduct 1¢ per hundredweight from amounts paid by the dealer to each Maine milk producer and pay that amount into the fund as a monthly payment.

[ 2001, c. 8, §1 (NEW) .]

2. Distributions from fund. Notwithstanding section 2957, the commission shall make distributions from the fund to a statewide association that has been approved by the majority of dairy farmers in the State in amounts allocated from the fund for that purpose.

[ 2001, c. 8, §1 (NEW) .]

SECTION HISTORY

2001, c. 8, §1 (NEW).



7 §2957. Expenditure of funds

Moneys received through this chapter shall be paid forthwith to the Treasurer of State and shall be appropriated and used for the following purposes:

1. Collection. For the collection of all fees and assessments provided for by this chapter;

2. Administration. For the cost of administering this chapter.

Moneys received through this chapter shall remain a continuing carrying account and shall not lapse.

SECTION HISTORY

1969, c. 214, §2 (AMD). 1971, c. 594, §13 (AMD). 1975, c. 444, §4 (AMD).



7 §2958. Dairy Council Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 444, §5 (RP).



7 §2959. Injunctions and civil penalties

1. Injunction. In addition to any other remedy set forth in this chapter for the enforcement of this chapter or any rule, order or decision of the commission, the Superior Court has jurisdiction upon complaint filed by the commission, or any person duly authorized to act for the commission, including, but not limited to, its executive secretary, to restrain or enjoin any person from committing any act prohibited by this chapter or prohibited by any rule, order or decision of the commission. If it is established upon hearing that the person charged has been or is committing any unlawful act under this chapter or is in violation of any rule, order or decision of the commission, the court shall enter a decree enjoining that person from committing further such violations. In case of violation of any injunction issued under this section, the court shall summarily try and punish the person for contempt of court. The existence of other civil or criminal remedies is no defense to this proceeding. The commission or its authorized agent may not be required to give or post a bond when making an application for an injunction under this section.

[ 2005, c. 382, Pt. F, §19 (AMD) .]

2. Civil penalties. Any person who violates any provision of this chapter or of any rule, order or decision of the commission shall be subject to the following civil penalties, to be collected by the commission in a civil action:

A. For the first violation, a civil penalty not to exceed $1,000; and [1985, c. 717, §4 (NEW).]

B. For each subsequent violation, a civil penalty not to exceed $2,000. [1985, c. 717, §4 (NEW).]

All penalties collected by the commission shall be paid to the Treasurer of State for deposit to the General Fund.

[ 1985, c. 717, §4 (NEW) .]

SECTION HISTORY

1985, c. 717, §4 (RPR). 2005, c. 382, §F19 (AMD).



7 §2960. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §100 (RPR). 1985, c. 717, §5 (RP).



7 §2961. Temporary minimum prices to be paid to dealers and retailers for the sale of milk (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 481, §2 (NEW). RR 1997, c. 2, §29 (COR). 2005, c. 382, §F20 (RP).



7 §2962. Administrative enforcement

When the commission, after such investigation as it considers appropriate, believes that a violation of this chapter or of any rule, order or decision of the commission has occurred, it may order any person to cease that violation. Before issuing such an order, the commission shall afford any person who would be aggrieved by the order an opportunity for a hearing. In any such investigation or hearing, the commission may exercise all of the powers given to it by section 2952-A. Any person aggrieved by a final order issued under this section may obtain judicial review of the order in Superior Court by filing a petition in accordance with Title 5, section 11001 and the Maine Rules of Civil Procedure, Rule 80C. In responding to such a petition, the commission may seek enforcement of its order, including civil penalties for any violation found, and the court, if it upholds the order, may order its enforcement, including civil penalties. [2005, c. 382, Pt. F, §21 (AMD).]

Nothing in this section is intended to require that the commission take administrative enforcement action prior to seeking judicial relief for any violation of this chapter or of any rule, order or decision of the commission, nor intended to limit the commission's ability to bring an independent action to enforce any decision or order issued by it, including civil penalties for any violation found by it. [1985, c. 717, §6 (NEW).]

SECTION HISTORY

1985, c. 717, §6 (NEW). 2005, c. 382, §F21 (AMD).



7 §2963. Transportation allowance study

The Legislature finds that historically the commission has allowed a deduction in the price paid to producers for Class II milk sold by Maine dealers to federally regulated plants. This transportation allowance has remained constant while the ability to transport milk and the shipping and sales practices of dealers have changed. In order to further understanding of the transportation allowance the commission shall: [1989, c. 438, (NEW).]

1. Original intent. Examine the original intent of the transportation allowance;

[ 1989, c. 438, (NEW) .]

2. Current practice. Determine whether the transportation allowance is being applied in situations other than those originally intended;

[ 1989, c. 438, (NEW) .]

3. Finding. Determine whether the transportation allowance should be applied to transfers of milk that are ordinary business practice or are recurring transactions;

[ 1989, c. 438, (NEW) .]

4. Adopt rules. In accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, adopt any necessary rules which the commission determines, after hearing, are not inconsistent with the original intent, and current use of the transportation allowance; and

[ 1989, c. 438, (NEW) .]

5. Report. Report its findings, any actions taken by the commission and any recommendations for legislation by March 1, 1990, to the joint standing committee of the Legislature having jurisdiction over agricultural matters. The committee may introduce any legislation necessary to address the findings or actions of the commission.

[ 1989, c. 438, (NEW) .]

SECTION HISTORY

1989, c. 438, (NEW).






Chapter 603-A: DESTRUCTIVE COMPETITION

7 §2981. Definitions

Unless the context otherwise indicates, the definitions contained in section 2951 shall apply to this chapter. [1983, c. 484, §2 (NEW).]

SECTION HISTORY

1983, c. 484, §2 (NEW).



7 §2982. Applicability; authority

Dealers shall observe this chapter only when no applicable minimum dealer price for milk established under chapter 603 is in effect. Retail stores shall observe this chapter only when no applicable minimum retail price or minimum retail margin for milk established under chapter 603 is in effect. This chapter shall be administered by the Maine Milk Commission. [1983, c. 484, §2 (NEW).]

SECTION HISTORY

1983, c. 484, §2 (NEW).



7 §2983. Selling below cost

It is unlawful for any dealer or retail store to sell milk for fluid consumption at less than the cost thereof to the dealer or retail store with the purpose or intent to injure competitors or destroy competition. In all proceedings brought to enforce this section, proof of consistent and repeated advertisements, offers to sell or sales of milk for fluid consumption by any dealer or retail store at less than cost to them, as defined in sections 2984 and 2985, the advertisements, offers to sell and sales thereby forming a pattern of sales below cost, shall be prima facie evidence of intent to injure competitors and destroy competition. This section shall not apply where the price of milk for fluid consumption is set in good faith to meet legal competition. [1983, c. 484, §2 (NEW).]

SECTION HISTORY

1983, c. 484, §2 (NEW).



7 §2984. Cost of milk to a dealer

"Cost of milk to a dealer" means the dealer's raw product cost, plus any shrinkage allowance permitted by the commission, to which shall be added the dealer's expenses directly and indirectly incurred in receiving, processing, packaging and delivering milk. Without limitation, these expenses shall include labor, including salaries and bonuses of executives and officers, rent, depreciation, selling costs, maintenance of equipment, utilities, delivery costs, interest, licenses, taxes, insurance, advertising, professional services and all other fixed and variable expenses. The commission may determine the dealer's expenses directly and indirectly incurred in receiving, processing, packaging and delivering fluid milk by either of the following methods: [1983, c. 484, §2 (NEW).]

1. Cost accounting data. Through reliance upon cost accounting data, relating to the dealer, gathered or received by the commission pursuant to section 2952-A or 2986 for any 3-month period within one year preceding and one year following the date of an alleged violation, unless the dealer proves that changed circumstances render any cost accounting data relied upon by the commission incapable of proving that the violation occurred; or

[ 2005, c. 382, Pt. F, §22 (AMD) .]

2. Expenses; percentage of dealer price. By imputing an amount to cover these expenses which, unless the dealer proves lower actual costs, shall be deemed to be the percentage of the total dealer price of the milk as the commission shall by rule establish in conjunction with any milk pricing orders which change base dealer margins.

[ 1983, c. 484, §2 (NEW) .]

SECTION HISTORY

1983, c. 484, §2 (NEW). 2005, c. 382, §F22 (AMD).



7 §2985. Cost of milk to a retail store

"Cost of milk to a retail store" means the price paid by a retail store to a dealer for fluid milk, to which shall be added the retail store's expenses directly and indirectly incurred in shipping, handling and selling fluid milk. Without limitation, these expenses shall include labor, including salaries and bonuses of executives and officers, rent, depreciation, selling costs, maintenance of equipment, utilities, shipping costs, interest, licenses, taxes, insurance, advertising, professional services and all other fixed and variable expenses. The commission may determine the retail store's expenses directly and indirectly incurred in shipping, handling and selling milk by any of the following methods: [1983, c. 484, §2 (NEW).]

1. Cost accounting data. Through reliance upon cost accounting data, relating to the retailer, gathered or received by the commission pursuant to section 2952-A or 2986 for any 3-month period within one year preceding and one year following the date of an alleged violation, unless the retail store proves that changed circumstances render the cost accounting data relied upon by the commission incapable of proving that the violation occurred;

[ 2005, c. 382, Pt. F, §23 (AMD) .]

2. Expenses; percentage of total retail price. By imputing an amount to cover these expenses which, unless the retail store proves lower actual costs, shall be deemed to be the percentage of the total retail price of the milk as the commission shall by rule establish in conjunction with any milk pricing orders which change retail margins; or

[ 1983, c. 484, §2 (NEW) .]

3. Other expenses. By imputing an amount to cover these expenses which, unless the retail store proves lower actual costs, shall be determined by dividing total store expenses by total store sales and multiplying the percentage obtained by the total retail price of the milk.

[ 1983, c. 484, §2 (NEW) .]

SECTION HISTORY

1983, c. 484, §2 (NEW). 2005, c. 382, §F23 (AMD).



7 §2986. Investigations; hearings; inspections

1. Investigatory powers. To aid the commission in determining if a dealer or retail store is selling fluid milk below cost, the commission may:

A. Conduct investigations and hearings; [2005, c. 382, Pt. F, §24 (NEW).]

B. Subpoena and examine under oath persons possessing relevant information, including, but not limited to, dealers and retail stores and their officers, agents and representatives; [2005, c. 382, Pt. F, §24 (NEW).]

C. Subpoena and examine the business records, books and accounts of dealers, retail stores or other persons who possess relevant business records, books or accounts; and [2005, c. 382, Pt. F, §24 (NEW).]

D. Inspect at reasonable times the business records, books and accounts of a dealer or retail store at the dealer's or store's office or place of business. [2005, c. 382, Pt. F, §24 (NEW).]

[ 2005, c. 382, Pt. F, §24 (NEW) .]

2. Oaths and subpoenas. Any member of the commission or any employee designated by the commission may sign subpoenas and administer oaths to witnesses.

[ 2005, c. 382, Pt. F, §24 (NEW) .]

SECTION HISTORY

1983, c. 484, §2 (NEW). 2005, c. 382, §F24 (RPR).



7 §2987. Rules

The commission may adopt all rules establishing or relating to hearing procedures, cost accounting and the collection of information as may be necessary to carry out this chapter. [1983, c. 484, §2 (NEW).]

SECTION HISTORY

1983, c. 484, §2 (NEW).



7 §2988. Civil action by injured person

1. Injunctive relief; damages and costs. Any person damaged or who is threatened with loss or injury by reason of a violation of section 2983 may bring a civil action in the Superior Court in the county where he resides, to prevent, restrain or enjoin the violation or threatened violation. If in that action a violation or threatened violation of section 2983 shall be established, the court may enjoin and restrain or otherwise prohibit the violation or threatened violation. In that action it shall not be necessary that actual damages to the plaintiff be alleged or proved. In addition to the injunctive relief, the plaintiff in the action shall be entitled to recover from the defendant 3 times the amount of actual damages sustained by him and the costs of the action, including reasonable attorneys' fees.

[ 1983, c. 484, §2 (NEW) .]

2. Damages only. In the event no injunctive relief is sought or required, any person injured by a violation of section 2983 may maintain an action for damages alone in the Superior Court in the county where he resides and the measure of damages in the action shall be the same as prescribed in subsection 1.

[ 1983, c. 484, §2 (NEW) .]

SECTION HISTORY

1983, c. 484, §2 (NEW).



7 §2989. Civil action by the commission

1. Civil penalties. Any dealer or retail store which violates section 2983 shall be subject to the following civil penalties, to be collected by the commission in a civil action:

A. For the first violation, a civil penalty not to exceed $1,000; and [1983, c. 484, §2 (NEW).]

B. For each subsequent violation, a civil penalty not to exceed $2,000. [1983, c. 484, §2 (NEW).]

All penalties collected by the commission shall be paid to the Treasurer of State for deposit to the General Fund.

[ 1983, c. 484, §2 (NEW) .]

2. Injunction. In lieu of or in addition to the collection of civil penalties under subsection 1, the commission may bring a civil action in the Superior Court to prevent, restrain or enjoin a violation of section 2983. If in that action a violation or threatened violation of section 2983 shall be established, the court may enjoin and restrain or otherwise prohibit the violation or threatened violation. In the action it shall not be necessary that actual damages to any person be alleged or proved.

[ 1983, c. 484, §2 (NEW) .]

SECTION HISTORY

1983, c. 484, §2 (NEW).






Chapter 604: MILK TAX

7 §2991. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 376, §28 (NEW).]

1. Board. "Board" means the Maine Dairy Promotion Board.

[ 1991, c. 376, §28 (NEW) .]

2. Class I milk. "Class I milk" means:

A. All fluid milk sold, distributed or disposed of as or in milk that contains not more than 11% butterfat and skim milk and cultured buttermilk sold for human consumption; and [1991, c. 376, §28 (NEW).]

B. All milk products sold, distributed or disposed of for human consumption as or in flavored milk and flavored skim milk. [1991, c. 376, §28 (NEW).]

[ 1991, c. 376, §28 (NEW) .]

3. Consumer. "Consumer" means any person other than a milk dealer who purchases milk for fluid consumption.

[ 1991, c. 376, §28 (NEW) .]

3-A. Council. "Council" means the Maine Dairy and Nutrition Council.

[ 1995, c. 693, §6 (NEW); 1995, c. 693, §25 (AFF) .]

4. Dealer. "Dealer" means any person who purchases or receives milk for sale as the consignee or agent of a producer or handles milk for sale, shipment, storage or processing within the State. "Dealer" includes a producer dealer or a store.

[ 1991, c. 376, §28 (NEW) .]

5. Milk. "Milk" means cows' milk and includes cream. One quart of cream is considered the equivalent of 4 quarts of milk.

[ 1991, c. 376, §28 (NEW) .]

6. Producer. "Producer" means any person who produces milk and sells milk to a dealer.

[ 1991, c. 376, §28 (NEW) .]

7. Producer dealer. "Producer dealer" means any dealer who produces a part or all of that dealer's milk and sells milk to other than a dealer.

[ 1991, c. 376, §28 (NEW) .]

8. Records. "Records" means books, records, accounts, memoranda or other data pertaining to the purchase and distribution of milk.

[ 1991, c. 376, §28 (NEW) .]

9. Store. "Store" means a grocery store, dairy products' store, canteen, milk vending machine operator, milk dispensing operator or any similar commercial establishment or outlet or any other place or method of sale in which milk is sold to consumers for consumption off the premises.

[ 1991, c. 376, §28 (NEW) .]

SECTION HISTORY

1991, c. 376, §28 (NEW). 1995, c. 693, §6 (AMD). 1995, c. 693, §25 (AFF).



7 §2992. Maine Dairy Promotion Board (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 376, §28 (NEW). 1993, c. 689, §1 (AMD). 1995, c. 693, §25 (AFF). 1995, c. 693, §7 (RP).



7 §2992-A. Maine Dairy Promotion Board

1. Board established as a public instrumentality. The Maine Dairy Promotion Board is established as a public body corporate and politic and a public instrumentality of the State. The exercise of powers conferred by this chapter is held to be the performance of essential government functions.

A. Employees of the board may not be construed to be state employees for any purpose, including the state civil service provisions of Title 5, Part 2 and Title 5, chapter 372. [1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF).]

B. The board may not be construed to be a state agency for any purposes, including the budget, accounts and control, auditing, purchasing or other provisions of Title 5, Part 4. [1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF).]

C. Notwithstanding paragraphs A and B:

(1) Employees of the board, including employees hired after July 1, 1996, are state employees for the purposes of the state retirement provisions of Title 5, Part 20 and the state employee health insurance program under Title 5, chapter 13, subchapter 2;

(2) All meetings and records of the board are subject to the provisions of Title 1, chapter 13, subchapter 1, except that, by majority vote of those members present recorded in a public session, records and meetings of the board may be closed to the public when public disclosure of the subject matter of the records or meetings would adversely affect the competitive position of the milk industry of the State or segments of that industry. The Commissioner of Agriculture, Conservation and Forestry and those members of the Legislature appointed to serve on the joint standing committee of the Legislature having jurisdiction over agricultural, conservation and forestry matters have access to all material designated confidential by the board;

(3) For the purposes of the Maine Tort Claims Act, the board is a governmental entity and its employees are employees as those terms are defined in Title 14, section 8102;

(4) Funds received by the board pursuant to chapter 611 must be allocated to the board by the Legislature in accordance with Title 5, section 1673; and

(5) Except for representation of specific interests required by subsection 2, members of the board are governed by the conflict of interest provisions set forth in Title 5, section 18. [2007, c. 597, §9 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

[ 2007, c. 597, §9 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Board membership. The board consists of the following 5 members:

A. Four members appointed by organizations of producers. Not more than 2 members appointed under this paragraph may be from the same marketing organization. At least one member must be appointed by an independent organization of Maine milk producers; and [2005, c. 382, Pt. E, §1 (AMD).]

B. [2005, c. 382, Pt. E, §2 (RP).]

C. The Commissioner of Agriculture, Conservation and Forestry. [1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

[ 2005, c. 382, Pt. E, §1, 2 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

3. Board chair. The board shall annually elect a chair.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

4. Producer members.

[ 2005, c. 382, Pt. E, §3 (RP) .]

5. Cross membership; prohibition. A board member may not be a member of the Maine Dairy and Nutrition Council, established under section 2998-B.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

6. Quorum; voting. Fifty-one percent of the members of the board constitutes a quorum and the affirmative vote of at least 51% of members present at a meeting is necessary to transact all business and carry out the duties of the board.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

7. Terms. Board members are appointed to 4-year terms and may not serve more than 2 consecutive terms. A vacancy caused by death, resignation or otherwise must be promptly filled by the appointing authority for the vacated position. A producer member who changes the market in which the member sells milk is considered to have vacated membership if the change continues in excess of 6 months.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

8. Compensation. The members of the board are entitled to compensation from funds received pursuant to chapter 611 according to such guidelines as the board may establish.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

9. Executive director; staff. The board shall appoint an executive director who is the board's chief administrative officer and serves at the pleasure of the board. The executive director shall employ, as the board directs, additional staff who serve at the pleasure of the executive director. The salary paid to the executive director and other staff of the board must be fixed by the board. The board may delegate to its staff the power to execute the board's policies and programs, subject to the board's oversight.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

10. Sharing of staff. The board and the Maine Dairy and Nutrition Council, established in section 2998-B, may share an executive director and staff. The total salary of a shared employee may be agreed to by the board and council and the percentage of the salary paid by the board must be proportional to the work performed for the board by the shared employee. The board shall utilize accounting procedures adequate to track the proportion of work a shared employee performs for the board.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

11. Debt. A debt or obligation incurred by the board is not a debt or obligation of the State.

[ 1995, c. 693, §8 (NEW); 1995, c. 693, §25 (AFF) .]

SECTION HISTORY

1995, c. 693, §8 (NEW). 1995, c. 693, §25 (AFF). RR 1997, c. 2, §30 (COR). 2005, c. 382, §§E1-3 (AMD). 2007, c. 597, §9 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §2993. Powers and duties

The board is created to promote the prosperity and welfare of this State and of the dairy industry of the State by fostering promotional, educational, advertising and research programs of the dairy industry. The board has the following powers and duties. The board: [1991, c. 376, §28 (NEW).]

1. Contracts and agreements. May make or enter into contracts or agreements with any local, state, federal or private agency, department, firm, corporation or association for the purposes defined in this chapter. The contracts or agreements may include, without limitation, those relating to the lease or purchase of office space, facilities, property, equipment and supplies as the board determines necessary for its purposes. The board may delegate to its executive director the power to enter into the contracts or agreements, subject to the board's oversight;

[ 1993, c. 689, §2 (AMD) .]

2. Cooperation with other agencies. Shall cooperate with other state or regional agencies with like purposes, including transferring to those agencies any portion of its receipts that it determines appropriate and in the best interests of the dairy industry in the State. In determining those amounts, the board shall consider the relative benefits accruing to all Maine producers from increased fluid milk consumption within the Maine market and the New England market, Federal Milk Marketing Order No. 1; the relative effectiveness of the various programs intended to increase fluid milk consumption for which funding is being considered; appropriate research needs; and other considerations pertinent to the distribution of its funds to other agencies for cooperative efforts;

[ 1993, c. 689, §2 (AMD) .]

3. Books and records. Shall keep books, records and accounts of all its activities, which must be open to inspection and audit by the State at all times. An independent certified public accountant shall conduct an annual audit of the financial records of the board and report the results of the audit to the board, the commissioner, the Treasurer of State and the Legislature;

[ RR 1995, c. 2, §17 (COR) .]

4. Annual report. Shall prepare an annual report that must include a summary of all receipts and expenditures, including expenditures for specific promotional or research programs; a description of the various promotional or research programs operated, contracted or sponsored by the board; and a directory of current board members, including their affiliation and term of office; and

[ 1991, c. 376, §28 (NEW) .]

5. Funding. May receive and expend funds from any source, public or private, that it determines necessary to carry out its purposes.

[ 1995, c. 693, §9 (AMD); 1995, c. 693, §25 (AFF) .]

SECTION HISTORY

1991, c. 376, §28 (NEW). 1993, c. 689, §2 (AMD). RR 1995, c. 2, §17 (COR). 1995, c. 693, §9 (AMD). 1995, c. 693, §25 (AFF).



7 §2993-A. Collection of fees

A dealer as defined in section 2991 shall withhold from each Maine milk producer a fee of 10¢ per hundredweight on all milk produced and shall forward that payment to the board no later than the last day of the month following the month in which the milk was produced. [1999, c. 161, §2 (NEW).]

All producer dealers shall pay to the board a fee of 10¢ per hundredweight on all milk produced by the producer dealer no later than the last day of the month following the month in which the milk was produced. [1999, c. 161, §2 (NEW).]

SECTION HISTORY

1999, c. 161, §2 (NEW).



7 §2994. Appropriation of money received (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 376, §28 (NEW). 1995, c. 693, §25 (AFF). 1995, c. 693, §10 (RP).



7 §2994-A. Cooperation with similar boards

The board may cooperate with similar organizations in other states and regions and may pay to the similar organizations that part of its funds as it determines is in the best interest of the dairy industry of the State. [1995, c. 693, §11 (NEW); 1995, c. 693, §25 (AFF).]

SECTION HISTORY

1995, c. 693, §11 (NEW). 1995, c. 693, §25 (AFF).






Chapter 604-A: MAINE DAIRY AND NUTRITION COUNCIL TAX

7 §2997. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 376, §28 (NEW).]

1. Dealer. "Dealer" means any person who purchases or receives milk for sale as the consignee or agent of a producer or handles milk for sale, shipment, storage or processing within the State. "Dealer" includes a producer dealer, a subdealer or a store.

[ 1991, c. 376, §28 (NEW) .]

1-A. Board. "Board" means the Maine Dairy Promotion Board.

[ 1995, c. 693, §12 (NEW); 1995, c. 693, §25 (AFF) .]

1-B. Council. "Council" means the Maine Dairy and Nutrition Council.

[ 1995, c. 693, §12 (NEW); 1995, c. 693, §25 (AFF) .]

2. Milk. "Milk" means cows' milk, fluid and whole, skimmed milk, low fat milk and buttermilk, irrespective of whether that milk is flavored. "Milk" includes cream and one quart of cream is considered the equivalent of 4 quarts of milk.

[ 1991, c. 376, §28 (NEW) .]

3. Nutrition. "Nutrition" means the study of proper and balanced diet to promote health, especially in human beings.

[ 1991, c. 376, §28 (NEW) .]

4. Nutrition education. "Nutrition education" means helping and educating people in the selection of food for the primary purpose of nourishing their bodies in health throughout the life cycle and helping and educating people in extending and teaching knowledge of food and nutrition principles, including promotion and research, and the application of these principles.

[ 1991, c. 376, §28 (NEW) .]

5. Producer. "Producer" means any person who produces milk and sells the milk to a dealer.

[ 1991, c. 376, §28 (NEW) .]

6. Producer dealer. "Producer dealer" means a dealer who produces a part or all of that dealer's milk or a person who produces milk and sells to a grocery store, dairy products' store or similar commercial establishment.

[ 1991, c. 376, §28 (NEW) .]

SECTION HISTORY

1991, c. 376, §28 (NEW). 1995, c. 693, §12 (AMD). 1995, c. 693, §25 (AFF).



7 §2998. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 376, §28 (NEW). 1993, c. 689, §3 (AMD). 1995, c. 693, §25 (AFF). 1995, c. 693, §13 (RP).



7 §2998-A. Staffing (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 689, §4 (NEW). 1995, c. 693, §25 (AFF). 1995, c. 693, §14 (RP).



7 §2998-B. Maine Dairy and Nutrition Council

1. Council established as a public instrumentality. The Maine Dairy and Nutrition Council is established as a public body corporate and politic and a public instrumentality of the State. The exercise of powers conferred by this chapter is held to be the performance of essential government functions.

A. Employees of the council may not be construed to be state employees for any purpose, including the state civil service provisions of Title 5, Part 2 and Title 5, chapter 372. [1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF).]

B. The council may not be construed to be a state agency for any purposes, including the budget, accounts and control, auditing, purchasing or other provisions of Title 5, Part 4. [1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF).]

C. Notwithstanding paragraphs A and B:

(1) Employees of the council, including employees hired after July 1, 1996, are state employees for the purposes of the state retirement provisions of Title 5, Part 20 and the state employee health insurance program under Title 5, chapter 13, subchapter 2;

(2) All meetings and records of the council are subject to the provisions of Title 1, chapter 13, subchapter 1, except that, by majority vote of those members present recorded in a public session, records and meetings of the council may be closed to the public when public disclosure of the subject matter of the records or meetings would adversely affect the competitive position of the milk industry of the State or segments of that industry. The Commissioner of Agriculture, Conservation and Forestry and those members of the Legislature appointed to serve on the joint standing committee of the Legislature having jurisdiction over agricultural, conservation and forestry matters have access to all material designated confidential by the council;

(3) For the purposes of the Maine Tort Claims Act, the council is a governmental entity and its employees are employees as those terms are defined in Title 14, section 8102;

(4) Funds received by the council pursuant to chapters 603 and 611 must be allocated to the board by the Legislature in accordance with Title 5, section 1673; and

(5) Except for representation of specific interests required by subsection 2, members of the council are governed by the conflict of interest provisions set forth in Title 5, section 18. [2007, c. 597, §10 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

[ 2007, c. 597, §10 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Council membership. The council consists of the following 5 members:

A. Four members appointed by organizations of Maine milk producers. Not more than 2 members appointed under this paragraph may be from the same marketing organization. At least one member must be appointed by an independent organization of Maine milk producers; and [2005, c. 382, Pt. E, §4 (AMD).]

B. [2005, c. 382, Pt. E, §5 (RP).]

C. One member representing Maine milk dealers, appointed by the commissioner. [1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF).]

[ 2005, c. 382, Pt. E, §§4, 5 (AMD) .]

3. Council chair. The council shall annually elect a chair.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

4. Producer members.

[ 2005, c. 382, Pt. E, §6 (RP) .]

5. Cross membership; prohibition. A council member may not be a member of the Maine Dairy Promotion Board, established under section 2992-A.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

6. Quorum; voting. Fifty-one percent of the members of the council constitutes a quorum and the affirmative vote of at least 51% of members present at a meeting is necessary to transact all business and carry out the duties of the council.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

7. Terms. Producer members are appointed to 4-year terms and may not serve more than 2 consecutive terms. The dealer council member is appointed to a 4-year term and may not serve consecutive terms. A vacancy caused by death, resignation or otherwise, must be promptly filled by the appointing authority for the vacated position. A producer member who changes the market in which the member sells milk is considered to have vacated membership if the change continues in excess of 6 months.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

8. Compensation. The members of the council are entitled to compensation from funds received pursuant to chapters 603 and 611 according to such guidelines as the council may establish.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

9. Executive director; staff. The council shall appoint an executive director who is the council's chief administrative officer and serves at the pleasure of the council. The executive director shall employ, as the council directs, additional staff who serve at the pleasure of the executive director. The salary paid to the executive director and other staff of the council must be fixed by the council. The council may delegate to its staff the power to execute the council's policies and programs, subject to the council's oversight.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

10. Sharing of staff. The council and the Maine Dairy Promotion Board, established in section 2992-A, may share an executive director and staff. The total salary of a shared employee may be agreed to by the council and board and the percentage of the salary paid by the council must be proportional to the work performed for the council by the shared employee. The council must utilize accounting procedures adequate to track the proportion of work a shared employee performs for the council.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

11. Debt. A debt or obligation incurred by the council is not a debt or obligation of the State.

[ 1995, c. 693, §15 (NEW); 1995, c. 693, §25 (AFF) .]

SECTION HISTORY

1995, c. 693, §15 (NEW). 1995, c. 693, §25 (AFF). RR 1997, c. 2, §31 (COR). 2005, c. 382, §§E4-6 (AMD). 2007, c. 597, §10 (AMD). 2011, c. 657, Pt. W, §6 (REV).



7 §2999. Duties

In order that the optimal health of the citizens of the State may be achieved more fully, the Maine Dairy and Nutrition Council shall provide guidance in nutrition and nutrition education based on the concept of a balanced diet, including milk and its products in accordance with scientific recommendations, and protect the interests of all the people of the State by strengthening and preserving the dairy industry. The council has the following powers and duties. The council: [1993, c. 689, §5 (AMD).]

1. Contracts and agreements. May make or enter into contracts or agreements with any local, state, federal or private agency, department, firm, corporation or association for the purposes defined in this chapter. The contracts or agreements may include, without limitation, those relating to the lease or purchase of office space, facilities, property, equipment or supplies the council determines necessary for its purposes. The council may delegate to its executive director the power to enter into the contracts or agreements, subject to the council's oversight;

[ 1993, c. 689, §5 (NEW) .]

2. Cooperation with other agencies. Shall cooperate with other state or regional agencies with similar purposes, including transferring to those agencies any portion of its receipts that the council considers appropriate and in the best interests of the dairy industry in the State;

[ 1993, c. 689, §5 (NEW) .]

3. Books and records. Shall keep books, records and accounts of all its activities, which must be open to inspection and audit by the State at all times. An independent certified public accountant shall conduct an annual audit of the financial records of the council and report the results of the audit to the council, the commissioner, the Treasurer of State and the Legislature;

[ 1995, c. 693, §16 (AMD); 1995, c. 693, §25 (AFF) .]

4. Annual report. Shall prepare an annual report that must include a summary of all receipts and expenditures, including expenditures for specific programs; a description of the various programs operated, contracted or sponsored by the council; and a directory of current council members, including their affiliation and term of office; and

[ 1993, c. 689, §5 (NEW) .]

5. Funding. May receive and expend funds from any source, public or private, that it determines necessary to carry out its purposes.

[ 1995, c. 693, §16 (NEW); 1995, c. 693, §25 (AFF) .]

SECTION HISTORY

1991, c. 376, §28 (NEW). 1993, c. 689, §5 (AMD). 1995, c. 693, §16 (AMD). 1995, c. 693, §25 (AFF).



7 §2999-A. Collection of fees

A dealer as defined in section 2997 shall pay a fee of 1 1/2¢ per hundredweight based on quantity of milk purchased from Maine producers or purchased from producers outside of the State and sold within the State and shall forward that payment to the council no later than the last day of the month following the month in which the milk was purchased. [1999, c. 161, §3 (NEW).]

All producer dealers shall pay to the council a fee of 1 1/2¢ per hundredweight on all milk sold by the producer dealer no later than the last day of the month following the month in which the milk was produced. [1999, c. 161, §3 (NEW).]

SECTION HISTORY

1999, c. 161, §3 (NEW).






Chapter 605: STANDARDS

7 §3001. Condensed or evaporated milk (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 99, §3 (RP).



7 §3002. Addition of fats or oils (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 99, §3 (RP).



7 §3003. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 99, §3 (RP).






Chapter 607: USE, CARE AND CLEANSING OF CONTAINERS

7 §3051. Cleaning cans and rooms (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §101 (AMD). 1999, c. 362, §16 (RP).



7 §3052. Cleaning receptacles (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §102 (AMD). 1999, c. 362, §16 (RP).






Chapter 609: INSPECTIONS AND ENFORCEMENT

7 §3101. Inspection and analysis (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 725, §2 (AMD). 1999, c. 362, §16 (RP).



7 §3101-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 99, §1 (NEW). 1979, c. 541, §A74 (AMD). 1979, c. 731, §19 (AMD). 1999, c. 362, §16 (RP).



7 §3102. Examination procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §16 (RP).



7 §3103. Pasteurization standards and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 164, §§17-21 (AMD). 1999, c. 362, §16 (RP).



7 §3104. Injunctions by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 725, §3 (AMD). 1999, c. 362, §16 (RP).



7 §3105. Restrictions on biosynthetic bovine somatotropin (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 725, §4 (NEW). MRSA T. 7, §3105 (RP).



7 §3105-A. Restrictions on biosynthetic bovine somatotropin (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 291, §1 (NEW). MRSA T. 7, §3105-A (RP).






Chapter 611: MILK POOLING

7 §3151. Legislative Findings and Intent

The Legislature finds that among Maine's dairy farmers, prices received for milk differ substantially, and that these differences arise in part from a dual marketing system whereby approximately 1/2 the milk produced in Maine is marketed in Maine subject to the price control authority of the Maine Milk Commission, Maine market, while the other 1/2 is marketed to handlers selling in southern New England, commonly known as the Boston market, subject to the price regulations of the northeast marketing area milk marketing order. [1999, c. 679, Pt. B, §6 (AMD); 1999, c. 679, Pt. B, §14 (AFF).]

The Legislature finds that under this dual system, producers selling on the Maine market receive a significantly higher price for their milk than do their Boston market counterparts; that, in terms of net income after operating costs, producers on the Maine market receive, on the average, 50% more than their Boston market counterparts of equal size; that the lower net returns received by producers selling on the Boston market seriously limits their ability to withstand cost fluctuations caused by unpredictable increases in costs of fuel, credit, feed and other input costs or price fluctuations resulting from changing milk price support policies, all of which are largely controlled by national and international policies and other events beyond their control; that this relative vulnerability engenders an instability in the present marketing system resulting in a destructive competition for higher priced markets; that this instability has recently been aggravated by the introduction of store-brand milk in Maine markets; that the result is a serious threat not only to the viability of these Boston market farms but also to the Maine dairy industry as a whole; and that the loss of these dairy farms would seriously erode Maine's agricultural base. [1983, c. 573, §4 (NEW).]

The Legislature finds that the higher prices paid to Maine milk producers selling on the Maine market result from the state and federal regulatory framework of the milk industry, as well as from actual cost differences which would exist independent of any regulatory framework. Specifically, higher prices on the Maine market are found to derive from cost savings realized by the Maine market producers in transporting milk to local markets, and from a comparatively higher fluid milk, Class I, utilization rate. Whereas, this favorable utilization rate is made possible by the presence of 2 independently regulated markets which allow the sale of excess Maine production on the Boston market, with the result that such excess is excluded from the calculation of utilization rates on the Maine market, the Legislature finds that the resulting price difference is in the nature of an economic benefit which has arbitrarily accrued to Maine market producers over Boston market producers. [1983, c. 573, §4 (NEW).]

The Legislature finds that it is in the best interest of the Maine dairy industry and the well-being of the State as a whole to adjust prices paid to Maine milk producers to redistribute this benefit among Maine milk producers in both markets. In so doing, it is the intention of the Legislature to eliminate those differences attributable to the higher utilization rates which are a product of the 2 regulated markets. [1983, c. 573, §4 (NEW).]

The Legislature finds that dairy farms in Aroostook, Washington and northern Penobscot Counties presently operate at significantly higher costs because of their remoteness from markets and supplies; that they face greater risks because they operate on a closer margin; that their markets are less secure; and that negative changes in the overall economy have a magnified effect in the northern Maine region. [1999, c. 679, Pt. B, §6 (AMD); 1999, c. 679, Pt. B, §14 (AFF).]

It is the intent of the Legislature that the reblending of Class I premiums under the Maine Milk Pool created by this chapter be deemed to be the reapportionment of an economic benefit created by regulation in order to smooth out differences in milk prices between different markets and not as a tax on the income of Maine market producers. It is also the interest of the Legislature that deductions from the Maine Milk Pool for promotion be deemed to be deductions from the amounts otherwise payable from the pool to Maine and Boston market producers. [1983, c. 573, §4 (NEW).]

In addition to the above findings and as a result of the possible implementation of an over-order premium to be paid to milk producers, the Legislature finds that legislation is necessary to ensure that such a premium is distributed in a manner which is most advantageous and most equitable for all Maine milk producers and intends to achieve that result by enacting the provisions of this chapter relating to over-order pricing. The Legislature also finds that while the pooling and redistribution of such a premium as provided in this chapter is in the best interest of all Maine milk producers, it intends that redistribution to be a separate and distinct purpose and function of the Maine Milk Pool not essential to the purpose and function of the pool as originally enacted. [1987, c. 447, §3 (NEW).]

SECTION HISTORY

1983, c. 573, §4 (NEW). 1987, c. 447, §3 (AMD). 1999, c. 679, §B6 (AMD). 1999, c. 679, §B14 (AFF).



7 §3152. Definitions

As used in this chapter, unless the context indicates otherwise, the following words have the following meanings. [1983, c. 573, §4 (NEW).]

1. Blend price. "Blend price" means the price of milk per hundredweight computed as the sum of the Class I price multiplied by the percentage of milk sold as Class I milk, the Class II price multiplied by the percentage sold as Class II milk and the Class III price multiplied by the percentage sold as Class III milk. The blend price must be separately calculated for the base minimum price and the over-order premium.

[ 1991, c. 266, §3 (AMD) .]

1-A. Base minimum price. "Base minimum price" means Class I, Class II and Class III prices established pursuant to the northeast marketing area milk marketing order.

[ 2005, c. 382, Pt. F, §25 (AMD) .]

1-B. Adjusted base minimum price. "Adjusted base minimum price" means the base minimum price plus any amounts established by the Maine Milk Commission to reflect the increased costs of production pursuant to section 2954, subsection 2, paragraph A.

[ 2005, c. 382, Pt. F, §26 (AMD) .]

2. Boston market dealer. "Boston market dealer" means any dealer as defined in subsection 4 who purchases milk from producers subject to the price regulations of the northeast marketing area milk marketing order.

[ 1999, c. 679, Pt. B, §9 (AMD); 1999, c. 679, Pt. B, §14 (AFF) .]

3. Boston market producer. "Boston market producer" means any Maine milk producer selling to a dealer marketing milk subject to the northeast marketing area milk marketing order, or any agricultural cooperative that buys milk from or handles milk for such a producer and sells it to such a dealer.

[ 1999, c. 679, Pt. B, §9 (AMD); 1999, c. 679, Pt. B, §14 (AFF) .]

4. Dealer. "Dealer" means any person or entity who purchases or receives milk from a producer within the State for processing and sale within or outside the State.

A. A producer-dealer which is not an agricultural cooperative shall be deemed a dealer only with respect to milk purchased or received from other producers. [1985, c. 646, §1 (NEW).]

B. A producer-dealer which is an agricultural cooperative shall be deemed a dealer:

(1) With respect to all milk purchased or received from other producers; and

(2) With respect to all milk purchased or received from its members except to the extent that it is exempt from the Maine Milk Pool under section 3152-A. [1985, c. 646, §1 (NEW).]

C. An agricultural cooperative which is not a producer-dealer shall be deemed a dealer with respect to all milk subject to the producer price control authority of the Maine Milk Commission which it purchases or receives and which is not sold to a dealer. [1985, c. 646, §1 (NEW).]

[ 1985, c. 646, §1 (RPR) .]

4-A. Eligible marketing cooperative. "Eligible marketing cooperative" means an association of milk producers organized to negotiate producer prices higher than the minimum producer prices established pursuant to the northeast marketing area milk marketing order and that the commissioner has determined will not, through its operation, evade, impair or undermine the purposes of this chapter.

[ 2005, c. 382, Pt. F, §27 (AMD) .]

5. Maine market dealer. "Maine market dealer" means any dealer as defined in subsection 4 who sells milk subject to the price control authority of the Maine Milk Commission.

[ 1983, c. 573, §4 (NEW) .]

6. Maine market producer. "Maine market producer" means any Maine milk producer selling to a dealer marketing milk on the Maine market, or any agricultural cooperative that buys milk or handles milk for such a producer and sells it to such a dealer.

[ 1983, c. 573, §4 (NEW) .]

7. Maine Milk Pool. "Maine Milk Pool" means the sum of collections as prescribed in section 3153, from Maine market producers.

[ 1983, c. 573, §4 (NEW) .]

8. Northern Maine market producer. "Northern Maine market producer" means any Maine milk producer located in Aroostook County or Washington County or that portion of Penobscot County north of and including the minor civil divisions of Medway, T.A.R. 7 and Long A T.W.P. who sells to a dealer determined by the commissioner to be marketing milk on the Maine market or any agricultural cooperative that buys milk or handles milk for such a producer and sells it to such a dealer.

[ 2005, c. 382, Pt. F, §28 (AMD) .]

8-A. Over-order premium. "Over-order premium" means that part of the minimum Class I, Class II and Class III prices established by the Maine Milk Commission pursuant to chapter 603, that exceeds the applicable Class I, Class II and Class III prices established pursuant to the northeast marketing area milk marketing order as adjusted to reflect the increased costs of production pursuant to section 2954, subsection 2, paragraph A.

[ 1999, c. 679, Pt. B, §11 (AMD); 1999, c. 679, Pt. B, §14 (AFF) .]

9. Plant price. "Plant price" means the F.O.B. price paid for milk at a milk processing plant, unless milk received at that plant is first collected at a federal order bulk reload station as defined by Part 1001 Federal Milk Order No. 1 in which case the plant price shall mean the price paid for milk at the reload station after deductions for subsequent transportation.

[ 1983, c. 573, §4 (NEW) .]

10. Producer-dealer. "Producer-dealer" means a dealer who himself produces a part or all of his milk or a person who produces milk and sells to a grocery store or dairy products store or similar commercial establishment, and shall include an agricultural cooperative comprised solely of dairy farmers that wholly owns and operates its processing facilities, and whose individual members hold a share of that ownership which is in direct proportion to that individual's share of all milk produced by cooperative members for the cooperative, provided that such an agricultural cooperative shall be a "producer-dealer" under this chapter only if it was in existence on January 1, 1986, and had been recognized on or before that date by the commissioner as meeting the criteria established in this subsection.

[ 1985, c. 646, §2 (AMD) .]

11. Utilization rate. "Utilization rate" means the percentage of milk produced that is used as Class I or fluid milk, the percentage of milk produced that is used as Class II milk and the percentage of milk that is used as Class III milk.

[ 1991, c. 266, §7 (AMD) .]

SECTION HISTORY

1983, c. 573, §4 (NEW). 1985, c. 646, §§1,2 (AMD). 1987, c. 447, §§4,5 (AMD). 1989, c. 436, §§2-4 (AMD). 1991, c. 266, §§3-7 (AMD). 1999, c. 547, §B22 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 679, §§B7-11 (AMD). 1999, c. 679, §B14 (AFF). 2001, c. 471, §A10 (AMD). 2001, c. 471, §A11 (AFF). 2005, c. 382, §§F25-28 (AMD).



7 §3152-A. Agricultural cooperatives which are producer-dealers

1. Exemption; pool payments. An agricultural cooperative that is a producer-dealer under section 3152, subsection 10 is exempt from payment into and redistributions out of the Maine Milk Pool to the extent that the milk sold or otherwise distributed by the agricultural cooperative does not exceed 5,000,000 pounds a month. Nothing in this subsection exempts an agricultural cooperative that is a producer-dealer from any other requirements of this chapter. In any month in which the milk sold or otherwise distributed by the agricultural cooperative that is a producer-dealer exceeds 5,000,000 pounds, the agricultural cooperative shall make payment into and redistributions out of the Maine Milk Pool in accordance with this chapter with respect to that milk that is in excess of 5,000,000 pounds.

[ 2005, c. 382, Pt. F, §29 (AMD) .]

2. Promotion; administration.

[ 1999, c. 161, §4 (RP) .]

SECTION HISTORY

1985, c. 646, §3 (NEW). 1999, c. 161, §4 (AMD). 2005, c. 382, §F29 (AMD).



7 §3153. Maine Milk Pool

1. Establishment. Within 180 days after September 23, 1983, the commissioner shall adopt rules establishing a fund to be known as the "Maine Milk Pool," to which all money collected from Maine dealers pursuant to subsection 2 must be credited. These funds must be redistributed to eligible Maine market producers, eligible northern Maine market producers and eligible Boston market producers according to procedures established under subsection 4.

[ 1999, c. 161, §5 (AMD) .]

2. Collections from dealers. Collections from dealers must be made as follows.

A. Effective January 1, 2000, each Maine market dealer shall, on a monthly basis, calculate for its Maine market producers the amount of payment at the adjusted base minimum price that would be payable to its Maine market producers according to the price calculated using that dealer's utilization rate, referred to in this subsection as "the Maine sample payment amount," and the amount of payment that would be due its Maine market producers according to the price calculated using the applicable component prices and producer price differential for Suffolk County, Massachusetts for the northeast marketing area milk marketing order, referred to in this subsection as "the comparable Boston payment amount." Except as otherwise provided in this paragraph, in any month in which the Maine sample payment amount is more than the comparable Boston payment amount, the Maine market dealer shall pay to the Maine Milk Pool the amount of the difference. Based on the fact that northern Maine market producers presently operate at significantly higher costs because of their remoteness from markets and supplies, that they face greater risks because they operate on a closer margin and because their markets are less secure, payments to the Maine Milk Pool at the adjusted base minimum price attributable to northern Maine market producers must be reduced by 1/2 and those producers' initial payments under this section must be increased by the corresponding amounts.

(1) For any month in which there is only one Maine market dealer subject to this paragraph and the milk sold or otherwise distributed by that dealer during that month does not exceed 1,000,000 pounds, the additional payment due to the Maine Milk Pool must instead be made by that dealer to its Maine market producers. [2005, c. 382, Pt. F, §30 (AMD).]

B. For any month in which the Maine sample payment amount is less than the comparable Boston payment amount, the Maine market dealer may deduct the difference from the next month's initial payment to producers under section 2954-A, subsection 2, paragraph A. Upon the termination of their business relationship, producers are liable to dealers for all sums advanced under this paragraph that have not been recouped by way of deduction. [2005, c. 382, Pt. F, §30 (AMD).]

C. For any month in which the Maine Milk Commission has established minimum prices payable to producers that include an over-order premium that the commission has determined is attributable to the activity of an eligible marketing cooperative, this paragraph applies. Each Maine market dealer shall, on a monthly basis, calculate for its Maine market producers the amount of payment from the over-order premium that would be payable to its Maine market producers according to the blend price calculated using that dealer's utilization rate. With respect to those producers who have designated an eligible marketing cooperative to receive the over-order premium, the dealer shall make the payment to the eligible marketing cooperative. With respect to those producers who have not designated an eligible marketing cooperative to receive the over-order premium, the dealer shall make the payment into the Maine Milk Pool. [2005, c. 382, Pt. F, §30 (AMD).]

D. For any month in which the Maine Milk Commission has established minimum prices payable to producers that include an over-order premium that the commission has determined is not attributable to the activity of an eligible marketing cooperative, the over-order premium is not pooled. [2005, c. 382, Pt. F, §30 (AMD).]

E. [1987, c. 874, §§2, 4 (RP).]

E. [1989, c. 436, §6 (NEW); 1989, c. 878, Pt. B, §8 (RP).]

F. For any month in which the Maine Milk Commission has included in Class I, Class II or Class III prices any amounts to reflect the increased costs of production pursuant to section 2954, subsection 2, paragraph A, those amounts must be paid into the Maine Milk Pool for redistribution in accordance with subsection 4. [2005, c. 382, Pt. F, §30 (AMD).]

G. [2005, c. 382, Pt. F, §30 (RP).]

[ 2005, c. 382, Pt. F, §30 (AMD) .]

3. Additional collections for promotion.

[ 1999, c. 161, §6 (RP) .]

4. Redistribution of pool; base minimum price. The commissioner shall, by rule, adopt procedures to redistribute payments into the Maine Milk Pool under subsection 2, paragraphs A and F on an equal basis to eligible Maine market producers and eligible Boston market producers, except that:

A. If any Boston market producer whose farm is located within 140 miles of Boston receives a plant price, excluding deductions or additions imposed by the northeast marketing area milk marketing order that is greater than the amount of the initial payment to Maine market producers under section 2954-A, subsection 2, paragraph A, the commissioner shall credit that additional amount against the redistribution from the Maine Milk Pool to which that producer would otherwise be entitled in order to avoid potential inequities arising from equal redistribution; [2005, c. 382, Pt. F, §31 (AMD).]

B. If the credit against redistribution exceeds the pool payment due the producer, that producer shall pay into the Maine Milk Pool an amount equal to the excess or that producer's share of the cost of promotion, whichever is less. The commissioner may provide by rule that these amounts must be deducted from future pool payments made under this subsection to that producer or from pool payments due to that producer under subsection 5, or from future payments due to that producer for milk; and [2005, c. 382, Pt. F, §31 (AMD).]

C. If the commissioner determines that payments from the pool will be made to dairies, cooperatives or some other entity as a representative of producers, then the dairy, cooperative or other representative shall pay to the producer the amount owed to that producer within such time period as is determined by the procedures established by rule under this subsection. [2005, c. 382, Pt. F, §31 (AMD).]

D. [1987, c. 447, §7 (RP).]

[ 2005, c. 382, Pt. F, §31 (AMD) .]

5. Redistribution of pool; over-order premium. Redistribution of payments into the pool under subsection 2, paragraph C is governed by this subsection.

A. For any month in which subsection 2, paragraph C is in effect, the commissioner shall pay those Maine market producers whose over-order premium was paid into the Maine Milk Pool an initial redistribution under this paragraph. In calculating the rate of this redistribution and the timing of its payment, the commissioner shall attempt to achieve, insofar as practicable, an initial redistribution that ensures that Maine producers who are not members of eligible marketing cooperatives receive an initial redistribution equivalent to that received by Maine producers who are members of eligible marketing cooperatives. The commissioner shall consider the following factors:

(1) The gross rate of redistribution used by eligible marketing cooperatives to calculate payment to their members;

(2) Reasonable administrative and other charges deducted by eligible marketing cooperatives from the redistributions made to their members;

(3) The timing of the redistributions made by an eligible marketing cooperative to its members; and

(4) Such other factors as may be relevant to the goal of achieving, insofar as practicable, price equity among producers. [2005, c. 382, Pt. F, §32 (AMD).]

B. The commissioner shall redistribute the remainder of the amount paid into the Maine Milk Pool under subsection 2, paragraph C on an equal basis to eligible Maine market producers and eligible Boston market producers; except that if any Maine market producer or Boston market producer receives an additional premium other than one attributable to the activity of an eligible marketing cooperative, the commissioner shall credit that additional premium against the redistribution to which that producer would otherwise be entitled under this paragraph in order to avoid potential inequities arising from equal redistribution. [2005, c. 382, Pt. F, §32 (AMD).]

C. If the commissioner determines that the basis for redistribution adopted by an eligible marketing cooperative is disadvantageous to Maine producers belonging to that cooperative, that the cooperative has not made redistributions to its Maine members in a timely manner or that the administrative or other fees deducted by the cooperative from redistributions to its members are excessive, unjust or unreasonable, the commissioner may commence proceedings to revoke the eligible status of the cooperative pursuant to section 3155-B. [2005, c. 382, Pt. F, §32 (AMD).]

C-1. [1987, c. 874, §§3, 4 (RP).]

D. The commissioner shall, by rule, adopt such procedures as are necessary to implement this subsection. If the commissioner determines that payments from the pool will be made to dairies, cooperatives or some other entity as a representative of producers, then the dairy, cooperative or other representative shall pay to the producer the amount owed to that producer within such time period as is determined by the procedures established by rule under this subsection. [1987, c. 447, §8 (NEW).]

[ 2005, c. 382, Pt. F, §32 (AMD) .]

6. Rules. The commissioner shall adopt by routine technical rule such procedures as are necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 382, Pt. F, §33 (NEW) .]

SECTION HISTORY

1983, c. 573, §4 (NEW). 1985, c. 506, §B5 (AMD). 1987, c. 447, §§6-8 (AMD). 1987, c. 874, §§2-4 (AMD). 1989, c. 436, §§5,6 (AMD). 1989, c. 878, §§B8,9 (AMD). 1991, c. 12, (AMD). 1991, c. 266, §8 (AMD). 1995, c. 693, §§17,18 (AMD). 1995, c. 693, §25 (AFF). RR 1997, c. 2, §32 (COR). 1999, c. 161, §§5,6 (AMD). 1999, c. 210, §1 (AMD). 1999, c. 679, §§B12,13 (AMD). 1999, c. 679, §B14 (AFF). 2001, c. 433, §1 (AMD). 2005, c. 382, §§F30-33 (AMD).



7 §3153-A. Dairy stabilization subsidy

If the base price of milk falls below $16.94 per hundredweight in any month beginning September 1, 2003 and ending May 31, 2004, the administrator of the Maine Milk Pool shall distribute to Maine milk producers on a per hundredweight basis 40% for the months of January to May 2004 of the difference between $16.94 per hundredweight and the base price of milk per hundredweight. The amount distributed for milk produced during the period between January 1, 2004 and May 31, 2004 may not exceed $2,100,000. The Governor shall provide these funds to the Maine milk pool administrator for distribution to Maine milk producers, as provided for in this section, during the months of October 2003 to June 2004. The base price of milk is the Suffolk County, Massachusetts Class I price of milk as determined for each month by the Northeast Market Administrator of the United States Department of Agriculture. [2003, c. 522, §1 (AMD).]

SECTION HISTORY

2003, c. 120, §2 (NEW). 2003, c. 522, §1 (AMD).



7 §3153-B. Dairy stabilization

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Annual production" means the total quantity of milk produced in a 12-month period beginning June 1st and ending May 31st of the next calendar year. Total quantity is expressed in hundredweight. [2003, c. 648, §2 (NEW).]

B. "Base price" means the price of milk calculated each month in accordance with subsection 2. [2003, c. 648, §2 (NEW).]

C. "Suffolk County price" means the Suffolk County, Massachusetts statistical uniform price of milk as determined for each month by the Northeast Market Administrator of the United States Department of Agriculture and expressed per hundredweight of milk. [2003, c. 648, §2 (NEW).]

D. "Target price" means the short-run break-even point for each of 4 categories of annual production. Target prices are determined in accordance with subsection 3. [2009, c. 467, §2 (AMD).]

[ 2009, c. 467, §2 (AMD) .]

2. Calculation of base price. Base price is calculated each month by adding to the Suffolk County price:

A. The amount per hundredweight paid to milk producers in the State as monthly premiums established by the Maine Milk Commission under section 2954, subsection 1; and [2003, c. 648, §2 (NEW).]

B. The amount per hundredweight received by milk producers as a monthly payment from the Federal Government due to low milk prices. [2003, c. 648, §2 (NEW).]

Cost-of-production adjustments established under section 2954, subsection 2, paragraph A are not considered premiums for the purpose of calculating base price.

[ 2003, c. 648, §2 (NEW) .]

3. Determination of target prices. The Maine Milk Commission shall establish 4 tiers of production, each representing a range of annual production. The commission shall use the most recent studies conducted in accordance with section 2952-A, subsection 3, paragraph A to estimate the short-run break-even point within each tier.

The Maine Milk Commission may establish and amend ranges of production for each tier and target prices through rulemaking. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 467, §3 (AMD) .]

4. Distribution of dairy stabilization support. Beginning July 1, 2004 for each month that the base price is below the target price, the administrator of the Maine Milk Pool shall distribute to each milk producer in the State an amount of money equal to the previous month's production in hundredweight multiplied by the difference between the applicable target price and the base price in the previous month.

[ 2003, c. 648, §2 (NEW) .]

SECTION HISTORY

2003, c. 648, §2 (NEW). 2005, c. 382, §F34 (AMD). 2007, c. 240, Pt. OOO, §1 (AMD). 2007, c. 262, §1 (AMD). 2009, c. 467, §§2, 3 (AMD).



7 §3153-C. Milk Income Loss Contract (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 648, §2 (NEW). 2005, c. 230, §1 (AMD). 2009, c. 467, §4 (RP).



7 §3153-D. Transfer of revenues

On or before the 18th day of each month, the administrator of the Maine Milk Pool shall subtract the amount in the Maine Milk Pool, Other Special Revenue Funds account that is available for distribution for dairy stabilization support from the total amount to be distributed for the previous month pursuant to section 3153-B and certify this amount to the State Controller, who shall transfer the certified monthly amount when certified from General Fund undedicated revenue to the Maine Dairy Farm Stabilization Fund, Other Special Revenue Funds account. [2013, c. 368, Pt. Y, §1 (AMD).]

SECTION HISTORY

2005, c. 418, §1 (NEW). 2009, c. 467, §5 (AMD). 2011, c. 625, §2 (AMD). 2011, c. 690, §1 (AMD). 2013, c. 368, Pt. Y, §1 (AMD).



7 §3154. Administration

1. Authority of commissioner. The commissioner may enter into agreement with the Maine Milk Commission or other state agency for administering the provisions of this chapter, and may employ such staff and services as may be necessary.

[ 1983, c. 573, §4 (NEW) .]

2. Deductions. Prior to the redistribution of the pool as provided in section 3153, the commissioner shall deduct the following:

A. Amounts sufficient to cover the costs of administering this chapter. Those amounts must be determined annually and must be adopted by rule by the commissioner; and [1995, c. 693, §19 (AMD); 1995, c. 693, §25 (AFF).]

B. [1999, c. 161, §7 (RP).]

[ 1999, c. 161, §7 (AMD) .]

3. Records and information. The commissioner may receive and utilize such reports and other information from any dealer as furnished to the Maine Milk Commission pursuant to section 2956 for the purpose of administering this chapter. The commissioner may also require any dealer purchasing milk from producers who may be eligible for participation in the milk pool to furnish directly such reports and other information as may be necessary to determine the eligibility of those producers and the extent of their participation.

[ 1983, c. 573, §4 (NEW) .]

4. Interest on over-order premiums. Interest earned on over-order premiums paid into the Maine Milk Pool pursuant to section 3153, subsection 2, paragraph C, shall be credited to the pool. At least annually, the commissioner shall pay accrued interest on an equal basis to eligible Maine market and Boston market producers.

[ 1987, c. 447, §9 (NEW) .]

In the event that information requested is not adequately provided by any dealer, the commissioner may require producers who may be eligible for participation in the Maine Milk Pool to furnish such reports and other information as may be necessary to determine their eligibility and the extent of their participation. [2005, c. 382, Pt. F, §35 (AMD).]

The cost of obtaining information required to determine eligibility and extent of participation shall be shared by all producers as provided in subsection 2, except that added costs incurred in obtaining information directly from a producer whose dealer does not furnish that information shall be assessed to that producer. [1983, c. 573, §4 (NEW).]

An eligible marketing cooperative, or an organization applying for recognition as an eligible marketing cooperative, shall furnish the commissioner all information, records and reports necessary for the commissioner to determine and monitor the cooperative's initial eligibility and its ongoing compliance with this chapter. In addition to any other available remedies, the commissioner may commence proceedings pursuant to section 3155-B, to revoke the eligible status of a cooperative that willfully fails to provide information, records or reports requested by the commissioner. [2005, c. 382, Pt. F, §36 (AMD).]

The commissioner shall prescribe by rule the form, content and time for filing of any reports which may be required under this section. All reports shall be subject to audit. [1983, c. 573, §4 (NEW).]

SECTION HISTORY

1983, c. 573, §4 (NEW). 1985, c. 506, §B6 (AMD). 1987, c. 447, §§9,10 (AMD). 1995, c. 693, §19 (AMD). 1995, c. 693, §25 (AFF). 1999, c. 161, §7 (AMD). 2005, c. 382, §§F35,36 (AMD).



7 §3155. Penalties

Any person who fails to furnish reports required by the commissioner pursuant to section 3154 in a timely fashion shall be subject to the following civil penalties, to be collected by the commissioner in a civil action: [1983, c. 816, Pt. A, §1 (AMD).]

1. First violation. For the first violation, a civil penalty not to exceed $100; and

[ 1983, c. 573, §4 (NEW) .]

2. Subsequent violation. For each subsequent violation within one year of the first violation, a civil penalty not to exceed $500.

[ 1983, c. 573, §4 (NEW) .]

Persons who violate any other rules promulgated under this chapter shall be subject to a civil penalty not to exceed $100 to be collected by the commissioner in a civil action. All penalties collected by the commissioner shall be paid to the Treasurer of State for deposit to the General Fund. In addition to other available remedies, the commissioner may bring a civil action to collect any amounts owed to the Maine Milk Pool under this chapter. [1987, c. 447, §11 (AMD).]

SECTION HISTORY

1983, c. 573, §4 (NEW). 1983, c. 816, §A1 (AMD). 1987, c. 447, §11 (AMD).



7 §3155-A. Predatory behavior of eligible marketing cooperative prohibited

1. Violations. No eligible marketing cooperative may:

A. Collect or attempt to collect from a Maine market dealer, directly or indirectly, all or any part of an over-order premium with respect to the milk of a Maine market producer who has not designated that cooperative to receive the over-order premium pursuant to section 3153, subsection 2, paragraph C; [1987, c. 447, §12 (NEW).]

B. Collect or attempt to collect from a Maine market dealer, directly or indirectly, any handling charge, fee or other payment in lieu of an over-order premium which the cooperative is barred from collecting under paragraph A; [1987, c. 447, §12 (NEW).]

C. Discriminate against any Maine market dealer making payments in accordance with section 3153, subsection 2, paragraph C, in the marketing of its members' milk based in whole or in part on the extent to which the dealer's producers have joined or refused to join the cooperative; or [1987, c. 447, §12 (NEW).]

D. Collect or attempt to collect all or any part of an over-order premium from a Maine market dealer prior to determination of its eligibility or during any period for which its eligible status has been revoked by the commissioner. [1987, c. 447, §12 (NEW).]

[ 1987, c. 447, §12 (NEW) .]

2. Civil penalties. Each violation of this section is punishable by a civil penalty not to exceed $2,000 for a first violation and $5,000 for each subsequent violation, which penalties may be collected by the commissioner in a civil action. All penalties collected by the commissioner shall be paid to the Treasurer of State for deposit into the General Fund.

[ 1987, c. 447, §12 (NEW) .]

3. Injunctive relief. The Superior Court shall have jurisdiction upon complaint filed by the commissioner to restrain or enjoin any person from committing any act prohibited by subsection 1 or from violating any order or decision issued by the commissioner pursuant to subsection 4. The commissioner shall not be required to post a bond when applying for an injunction under this subsection.

[ 1987, c. 447, §12 (NEW) .]

4. Administrative enforcement. When the commissioner, after such investigation as the commissioner determines appropriate, believes that a violation of this section has occurred, the commissioner may order the eligible marketing cooperative to cease that violation. In lieu of, or in addition to, such an order and notwithstanding Title 4, section 152, subsection 9 and Title 5, section 10051, subsection 1, the commissioner may also revoke the eligible status of the cooperative for purposes of this chapter for a period not to exceed one year for a first violation, 2 years for a 2nd violation and permanently for a 3rd or subsequent violation. Before issuing such an order or revoking a cooperative's eligibility, the commissioner shall afford the cooperative an opportunity for a hearing. Any person aggrieved by a final order or decision issued under this subsection may obtain judicial review in Superior Court by filing a petition in accordance with Title 5, section 11001 and the Maine Rules of Civil Procedure, Rule 80C. In responding to such a petition, the commissioner may seek enforcement of the order or decision, including civil penalties for any violation found, and the court, if it upholds the order or decision, may order its enforcement, including civil penalties.

[ 1999, c. 547, Pt. B, §23 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

Nothing in this section is intended to require that the commissioner take administrative enforcement action prior to seeking judicial relief for any violation of this section or is intended to limit the commissioner's ability to bring an independent action to enforce any decision or order issued by him, including civil penalties for any violation found by him. [1987, c. 447, §12 (NEW).]

SECTION HISTORY

1987, c. 447, §12 (NEW). 1999, c. 547, §B23 (AMD). 1999, c. 547, §B80 (AFF).



7 §3155-B. Eligible marketing cooperative; revocation of status

Notwithstanding section 3155-A, Title 4, section 152, subsection 9 and Title 5, section 10051, subsection 1, the commissioner may revoke the eligible status of a marketing cooperative upon a determination that it has through its operation evaded, impaired or undermined the purposes of this chapter. [2005, c. 382, Pt. F, §37 (NEW).]

SECTION HISTORY

2005, c. 382, §F37 (NEW).



7 §3156. Transportation allowances

The commissioner shall annually conduct a study investigating the costs of transporting milk from producers' farms to dairy processing plants and shall examine existing and practicably achievable cost efficiencies by market areas as defined by the Maine Milk Commission pursuant to section 2951, subsection 5. Based upon that study, the commissioner shall annually recommend a schedule of maximum allowable transportation charges to the Maine Milk Commission. [1983, c. 573, §4 (NEW).]

SECTION HISTORY

1983, c. 573, §4 (NEW).









Part 8: DOGS

Chapter 701: GENERAL PROVISIONS

7 §3401. Lists of all dogs; returns (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 193, §1 (AMD). 1965, c. 513, §11 (AMD). 1969, c. 94, §3 (AMD). 1973, c. 272, (AMD). 1973, c. 681, §1 (AMD). 1973, c. 788, §31 (AMD). 1975, c. 140, §2 (RP).



7 §3402. Copies of law posted (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §12 (AMD). 1973, c. 625, §43 (AMD). 1975, c. 140, §3 (RPR). 1977, c. 564, §37 (AMD). 1987, c. 383, §2 (RP).



7 §3403. Expenditure of surplus money (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §13 (AMD). 1975, c. 771, §102 (AMD). 1977, c. 696, §103 (RP).



7 §3404. Stealing or killing dog (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 326, §1 (AMD). 1987, c. 383, §2 (RP).



7 §3405. Record of sales (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §2 (RP).



7 §3406. Dogs brought to veterinarian (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 491, (AMD). 1969, c. 242, (AMD). 1979, c. 121, (RPR). 1979, c. 492, §§1,2 (AMD). 1979, c. 663, §§21,22 (AMD). 1979, c. 731, §19 (AMD). 1981, c. 368, §§2,3 (AMD). 1987, c. 383, §2 (RP).






Chapter 703: LICENSES

7 §3451. Fees; tags; guide dogs; duties of animal husbandry expert (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 193, §§2-4 (AMD). 1967, c. 214, (AMD). 1967, c. 494, §6 (AMD). 1969, c. 94, §§1,2 (AMD). 1969, c. 244, §1 (AMD). 1971, c. 453, (AMD). 1971, c. 546, §§1,2 (AMD). 1975, c. 236, §§3,4 (AMD). 1975, c. 391, §§1-2 (AMD). 1977, c. 694, §§142-146 (AMD). 1977, c. 696, §104 (AMD). 1979, c. 314, (AMD). 1979, c. 492, §§3,4 (AMD). 1979, c. 541, §A75 (AMD). 1979, c. 663, §23 (AMD). 1979, c. 672, §A40 (AMD). 1979, c. 731, §19 (AMD). 1981, c. 193, §§1-3 (AMD). 1981, c. 326, §2 (AMD). 1981, c. 368, §4 (AMD). 1981, c. 698, §16 (AMD). 1987, c. 383, §2 (RP).



7 §3452. Issuance by clerks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 82, §1 (AMD). 1977, c. 579, §§C1,C2 (AMD). 1979, c. 492, §§5-7 (AMD). 1979, c. 663, §24 (AMD). 1987, c. 383, §2 (RP).



7 §3452-A. Animal control officer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 492, §8 (NEW). 1979, c. 663, §25 (AMD). 1987, c. 383, §2 (RP).



7 §3452-B. Use of license fees retained by municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 492, §9 (NEW). 1987, c. 383, §2 (RP).



7 §3453. Unorganized territories (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 25, (AMD). 1965, c. 513, §14 (AMD). 1969, c. 82, §2 (AMD). 1969, c. 94, §4 (AMD). 1977, c. 579, §§C3,C4 (AMD). 1979, c. 731, §19 (AMD). 1987, c. 383, §2 (RP).



7 §3454. License necessary (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 45, §1 (NEW). 1981, c. 326, §3 (AMD). 1987, c. 383, §2 (RP).



7 §3455. Dogs not to run at large (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 45, §1 (NEW). 1977, c. 503, §1 (AMD). 1977, c. 564, §38 (AMD). 1979, c. 541, §A76 (AMD). 1985, c. 47, (AMD). 1987, c. 383, §2 (RP).



7 §3456. -- disposal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 45, §1 (NEW). 1979, c. 492, §10 (AMD). 1979, c. 731, §19 (AMD). 1987, c. 383, §2 (RP).



7 §3457. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 45, §1 (NEW). 1977, c. 120, (AMD). 1977, c. 696, §105 (RPR). 1987, c. 383, §2 (RP).



7 §3458. Local regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 659, (NEW). 1987, c. 383, §2 (RP).



7 §3459. Responsibility for payment of impoundment and other fees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 12, (NEW). 1987, c. 383, §2 (RP).






Chapter 705: KENNELS

7 §3501. Inspection; hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 193, §5 (RP).






Chapter 707: TRAINING AND FIELD TRIALS

7 §3551. Training of dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 249, §1 (AMD). 1977, c. 503, §2 (RPR). 1979, c. 420, §2 (RP).



7 §3551-A. Training of coon hounds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 249, §2 (NEW). 1975, c. 772, §1 (AMD). 1977, c. 503, §3 (RP).



7 §3552. Special dog training areas (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 112, (AMD). 1975, c. 590, §23 (AMD). 1979, c. 420, §2 (RP).



7 §3553. Field trials for bird dogs or coon dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 89, §1 (AMD). 1979, c. 420, §2 (RP).



7 §3554. Field trials for retrieving dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 89, §2 (AMD). 1975, c. 590, §24 (AMD). 1979, c. 420, §2 (RP).



7 §3554-A. Field trials for sporting dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 89, §3 (NEW). 1975, c. 590, §25 (AMD). 1979, c. 420, §2 (RP).



7 §3555. Training and field trials for beagles and other rabbit hounds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §2 (RP).






Chapter 709: DANGEROUS DOGS

7 §3601. Dogs running-at-large in area frequented by deer (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §1 (AMD). 1967, c. 404, §1 (AMD). 1969, c. 425, §1 (AMD). 1973, c. 45, §2 (RP).



7 §3602. Dogs killed for hunting or worrying certain animals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §2 (AMD). 1971, c. 572, §§1,2 (AMD). 1975, c. 497, §3 (AMD). 1977, c. 696, §§106,107 (AMD). 1979, c. 127, §46 (AMD). 1979, c. 230, (AMD). 1979, c. 420, §3 (RP).



7 §3603. Chasing game; domestic animals or fowl (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §4 (RP).



7 §3604. Killing for assault permitted (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 251, §3 (RP). 1977, c. 564, §39 (REEN). 1987, c. 383, §2 (RP).



7 §3605. Complaints; damages and costs (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 165, (AMD). 1987, c. 383, §2 (RP).






Chapter 711: DAMAGE BY DOGS

7 §3651. Reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §2 (RP).



7 §3652. Damage by dogs or wild animals; recovery from owner; killing of sheep (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 137, §§1,2 (AMD). 1971, c. 96, (AMD). 1975, c. 206, (AMD). 1977, c. 696, §108 (AMD). 1979, c. 672, §A41 (RP).



7 §3652-A. Damage by dogs to livestock, poultry or domestic rabbits; recovery from owner (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 368, §5 (NEW). 1987, c. 383, §2 (RP).



7 §3653. Joint and several liability (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §42 (RP). 1981, c. 368, §6 (REEN). 1987, c. 383, §2 (RP).



7 §3654. Damage to beehives by wild animals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 776, §1 (NEW). 1977, c. 157, §15 (AMD). 1979, c. 672, §A43 (RP).






Chapter 713: ENFORCEMENT AND PENALTIES

7 §3701. Keeping unlicensed dog (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §15 (AMD). 1977, c. 696, §109 (RPR). 1987, c. 383, §2 (RP).



7 §3702. Warrants; disposal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 193, §§6,7 (AMD). 1969, c. 91, §1 (AMD). 1971, c. 74, (AMD). 1973, c. 182, (AMD). 1973, c. 681, §2 (AMD). 1975, c. 391, §3 (AMD). 1979, c. 492, §11 (AMD). 1987, c. 383, §2 (RP).



7 §3703. Officers to make returns (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 193, §8 (AMD). 1965, c. 513, §16 (AMD). 1967, c. 494, §7 (AMD). 1969, c. 91, §2 (AMD). 1979, c. 492, §12 (AMD). 1987, c. 383, §2 (RP).



7 §3704. Official refusal or neglect of duty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §17 (AMD). 1969, c. 91, §3 (AMD). 1975, c. 770, §46 (AMD). 1977, c. 696, §110 (RPR). 1979, c. 127, §47 (AMD). 1979, c. 492, §13 (AMD). 1981, c. 470, §A11 (RPR). 1981, c. 698, §17 (AMD). 1985, c. 197, (AMD). 1987, c. 383, §2 (RP).



7 §3705. Jurisdiction; fines (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §18 (AMD). 1977, c. 630, §1 (AMD). 1977, c. 696, §111 (AMD). 1979, c. 541, §A77 (AMD). 1981, c. 125, (AMD). 1987, c. 383, §2 (RP).






Chapter 715: DAMAGE TO SHEEP

7 §3801. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1979, c. 731, §19 (AMD). 1981, c. 368, §7 (RP).



7 §3802. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).



7 §3803. Registration of participating sheep producers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).



7 §3804. Filing of claims (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1979, c. 731, §19 (AMD). 1981, c. 368, §7 (RP).



7 §3805. Limits on reimbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).



7 §3806. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).



7 §3807. Recovery of damage done by dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).



7 §3808. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 672, §A44 (NEW). 1981, c. 368, §7 (RP).









Part 9: ANIMAL WELFARE

Chapter 717: ANIMAL WELFARE ACT

7 §3901. Animal Welfare Act

This chapter is known and may be cited as the "Animal Welfare Act." [1995, c. 502, Pt. C, §5 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 502, §C5 (AMD).



7 §3902. Purposes; comprehensive program

The primary legislative purposes of this Act are to provide for the licensing of dogs and the humane and proper treatment of animals. To ensure the humane and proper treatment of animals, the commissioner shall develop, implement and administer a comprehensive program that upholds the animal welfare laws of the State through communication, education and enforcement. [2001, c. 617, §4 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 2001, c. 617, §4 (AMD).



7 §3903. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1989, c. 701, §§2,6 (AMD). 1991, c. 267, §1 (AMD). 1991, c. 622, §FF2 (AMD). 1991, c. 779, §52 (AFF). 1991, c. 779, §3 (RP).



7 §3903-A. Animal Welfare Board; membership (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §4 (NEW). 1995, c. 502, §C6 (RP).



7 §3904. Terms of office (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §5 (AMD). 1995, c. 502, §C7 (RP).



7 §3905. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §6 (AMD). 1995, c. 502, §C8 (RP).



7 §3906. Powers and duties of the board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1989, c. 503, §B47 (AMD). 1989, c. 701, §§3,4,6 (AMD). 1991, c. 267, §§2,3 (AMD). 1991, c. 622, §§FF3-10 (AMD). 1991, c. 779, §52 (AFF). 1991, c. 779, §7 (RP).



7 §3906-A. Powers and duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §8 (NEW). 1995, c. 502, §C9 (RP).



7 §3906-B. Powers and duties of commissioner

The commissioner has the powers and duties set forth in this section. [1991, c. 779, §9 (NEW).]

1. Dog licensing laws. The commissioner shall carry out the dog licensing laws and furnish to municipalities all license blanks, stickers and tags.

[ 1997, c. 690, §1 (AMD) .]

2. Animal Welfare Fund. The commissioner shall deposit all license fees received pursuant to chapters 721, 723, 725 and 735 in a separate account established by the Treasurer of State and known as the Animal Welfare Fund. The commissioner shall deposit 1/2 of feed registration fees collected under section 714, subsection 1 and revenue in excess of $100,000 from the surcharge collected under section 714, subsection 4 in the Animal Welfare Fund. This account does not lapse, but continues from year to year. The commissioner shall pay from the Animal Welfare Fund the expense of furnishing license blanks, stickers and tags, travel expenses and salaries for necessary personnel, payments to animal shelters and expenses incurred in the administration of this Part.

[ 2009, c. 148, §2 (AMD) .]

3. Dog recorders. The commissioner shall appoint dog recorders in unorganized territories and establish fees for services rendered.

[ 1991, c. 779, §9 (NEW) .]

4. Training and certification of animal control officers. The commissioner shall develop both a basic and advanced program to train animal control officers. The basic program must include training in investigation of complaints of cruelty to animals, training in response to calls concerning animals suspected of having rabies and training in enforcement of dog licensing laws and rabies immunization laws.

The advanced training must include, but is not limited to, training in animal cruelty with respect to hoarders of animals, animal cruelty with respect to domestic violence, new laws, case reviews and report writing.

The commissioner shall certify all animal control officers who complete the training programs.

[ 2007, c. 439, §1 (AMD) .]

5. Cruelty to animals.

[ 1995, c. 502, Pt. C, §10 (RP) .]

6. Inspections. The commissioner shall inspect licensed facilities as provided in chapters 723 and 735.

[ 1997, c. 690, §3 (AMD) .]

7. Payment of fees. The commissioner may authorize payments to providers of special services to animals when the commissioner determines those services are in the public interest.

[ 1991, c. 779, §9 (NEW) .]

8. Copies of law. The commissioner shall seasonably forward to the clerks of municipalities copies of this Part.

[ 1991, c. 779, §9 (NEW) .]

9. Employees. The commissioner, in consultation with the Animal Welfare Advisory Committee, shall employ, subject to the Civil Service Law, necessary employees to assist in enforcing this Part and in carrying out the commissioner's duties and responsibilities. The commissioner shall conduct a background check of a potential employee. The commissioner may not hire as a state humane agent a person who has been convicted of murder, a Class A or Class B offense, a violation under Title 17-A, chapter 9, 11, 12 or 13, a violation of Title 19-A, section 4011 or a criminal violation under Title 17, chapter 42 or a person who has been adjudicated of a civil violation for cruelty to animals under chapter 739 or who has been convicted or adjudicated in any other state, provincial or federal court of a violation similar to those specified in this subsection.

[ 2007, c. 439, §2 (AMD) .]

9-A. Humane agents. The commissioner shall assign a humane agent to each of the following areas of specialization:

A. Blood sports; [2003, c. 405, §2 (NEW).]

B. Exotic animals; [2003, c. 405, §2 (NEW).]

C. Large animals; [2003, c. 405, §2 (NEW).]

D. Mental health and domestic violence; [2003, c. 405, §2 (NEW).]

E. Small animals; and [2003, c. 405, §2 (NEW).]

F. Training. [2003, c. 536, §1 (AMD).]

[ 2003, c. 536, §1 (AMD) .]

10. Rules. Pursuant to Title 5, chapter 375, the commissioner shall adopt, amend and repeal rules, including emergency rules, necessary for the proper administration, implementation, enforcement and interpretation of any provision of law that the commissioner is charged with administering.

[ 1991, c. 779, §9 (NEW) .]

11. Cruelty to animals. The commissioner, in cooperation with animal control officers, shall investigate complaints of cruelty to animals and enforce cruelty-to-animal laws in accordance with chapter 739 and Title 17, chapter 42. The Attorney General and the district attorneys shall assist the commissioner with the commissioner's enforcement responsibilities.

[ 1995, c. 502, Pt. C, §12 (NEW) .]

12. Intermittent agents. The commissioner shall appoint intermittent humane agents as necessary to assist the commissioner in carrying out the commissioner's duties and responsibilities. The commissioner shall train and coordinate efforts of intermittent agents. These intermittent agents are unclassified employees whose training, compensation and hours of employment are determined by the commissioner.

[ 1995, c. 502, Pt. C, §12 (NEW) .]

13. Spaying and neutering fund.

[ 2003, c. 682, §1 (RP) .]

14. Information. The commissioner may obtain, develop or disseminate any information useful or convenient for carrying out any purpose or power of the commissioner.

[ 1995, c. 502, Pt. C, §12 (NEW) .]

15. Annual report. The commissioner shall report the activities of the commissioner annually by March 1st to the joint standing committee of the Legislature having jurisdiction over agricultural matters and the joint standing committee of the Legislature having jurisdiction over taxation matters. This report must include a summary of cases of cruelty to animals investigated by the commissioner, a summary of final dispositions of those cases and, with respect to companion animals, a report of the number of animal shelter intakes, the number of sterilizations and the number of euthanizations and an account of deposits into and payments from the Companion Animal Sterilization Fund established in section 3910-B.

[ 2003, c. 682, §2 (AMD) .]

16. Animal welfare auxiliary fund. The commissioner may accept gifts, donations, bequests, endowments, grants and matching funds from any private or public source for the purposes of ensuring the humane and proper treatment of animals and enhancing the administration and enforcement of this Part and Title 17, chapter 42. The commissioner shall deposit all funds accepted for these purposes and all proceeds from sales authorized under subsection 17 into a separate, nonlapsing account known as the animal welfare auxiliary fund. All gifts, donations, bequests, endowments, grants, proceeds and matching funds received must be used for the benefit of and accomplishment of the objectives in this Part and Title 17, chapter 42 and any gift, donation, bequest, endowment, grant or matching funds accepted with a stipulated purpose may be used only for that purpose.

All money deposited in the animal welfare auxiliary fund in accordance with section 1820-A, subsection 4 must be used for investigating alleged cases of mistreatment or abuse of equines and enhancing enforcement of this Part and Title 17, chapter 42 as these laws pertain to equines.

[ 2009, c. 548, §1 (AMD) .]

17. Fund-raising. The commissioner may engage in the marketing and selling of general merchandise products to generate supplemental funds, which must be deposited in the animal welfare auxiliary fund established under subsection 16.

[ 2009, c. 548, §2 (NEW) .]

SECTION HISTORY

1991, c. 779, §9 (NEW). 1993, c. 468, §§2,3 (AMD). 1995, c. 502, §§C10-12 (AMD). 1997, c. 690, §§1-3 (AMD). 2001, c. 399, §2 (AMD). 2001, c. 422, §3 (AMD). 2003, c. 405, §§1-3 (AMD). 2003, c. 536, §1 (AMD). 2003, c. 682, §§1,2 (AMD). 2005, c. 281, §§3,4 (AMD). 2007, c. 439, §1 (AMD). 2007, c. 439, §2 (AMD). 2009, c. 148, §2 (AMD). 2009, c. 548, §§1, 2 (AMD).



7 §3906-C. Animal Welfare Advisory Council

The Animal Welfare Advisory Council, as established by Title 5, section 12004-I, subsection 2-C and referred to in this section as the "council," shall advise the commissioner on matters pertaining to animal welfare. [2001, c. 399, §3 (RPR).]

1. Membership. The council consists of 14 members appointed by the Governor as follows:

A. One member representing municipal interests; [2001, c. 399, §3 (RPR).]

B. One animal control officer; [1991, c. 779, §10 (NEW).]

C. One member representing licensed animal shelters; [1991, c. 779, §10 (NEW).]

D. One member representing licensed boarding kennels; [2009, c. 333, §1 (AMD).]

E. One member representing licensed pet shops; [1995, c. 502, Pt. C, §13 (AMD).]

F. [2001, c. 399, §3 (RP).]

G. One member who is or has been a veterinarian licensed to practice in the State; [2001, c. 399, §3 (RPR).]

H. One member who owns a pet and represents the interests of the public in animal welfare, generally; [2009, c. 333, §1 (AMD).]

I. One attorney with experience in animal welfare law; [2001, c. 399, §3 (NEW).]

J. One cooperative extension agent or specialist; [2001, c. 399, §3 (NEW).]

K. One member with expertise in equine care; [2003, c. 405, §4 (AMD).]

L. One member with expertise in livestock representing a statewide farming organization; [2009, c. 333, §1 (AMD).]

M. One member representing a state-based animal advocacy group; [2009, c. 333, §1 (AMD).]

N. One member who holds a kennel license issued under section 3923-C; and [2009, c. 333, §1 (NEW).]

O. One member representing licensed breeding kennels. [2009, c. 333, §1 (NEW).]

In making the appointment of the veterinarian member, the Governor shall consider nominations made by the Maine Veterinary Medical Association. In making the appointment of the person holding a kennel license issued under section 3923-C, the Governor shall consider nominations made by state-based dog clubs.

[ 2009, c. 333, §1 (AMD) .]

2. Staff. The department shall provide necessary staffing services to the council.

[ 2009, c. 343, §1 (AMD) .]

3. Compensation. Members of the council are entitled to travel and meal expenses only.

[ 2001, c. 399, §3 (RPR) .]

4. Terms of office. Except for initial appointees, each member serves for a term of 3 years or until the member's successor has been appointed. A member may not serve more than 2 consecutive terms. In the case of a vacancy for any reason, the Governor shall appoint a member representing the same interest to fill the unexpired term.

[ 2009, c. 343, §2 (AMD) .]

5. Initial terms of office. Initially, 4 appointed members serve for one year, 4 members serve for 2 years and 3 members serve for 3 years.

[ 2001, c. 399, §3 (RPR) .]

6. Administration; meetings. The council shall elect one of its members as chair. The chair serves for a 2-year period and may not serve as chair for consecutive 2-year periods.

The council shall hold regular public meetings every other month but may waive by majority vote a succeeding meeting. The chair shall call special meetings of the council whenever requested in writing by 2 or more members. The council shall send notice and minutes of the meetings to the joint standing committee of the Legislature having jurisdiction over animal welfare matters.

[ 2001, c. 399, §3 (RPR) .]

7. Duties. The council shall perform the following duties:

A. Review and advise the commissioner on proposed revisions to the animal welfare laws and rules; [2001, c. 399, §3 (NEW).]

B. Assist the commissioner in the continuing implementation and evaluation of the animal welfare laws and rules; [2001, c. 399, §3 (NEW).]

C. Review training programs for humane agents and animal control officers and make recommendations for training appropriate to the duties of the humane agents and animal control officers; [2001, c. 399, §3 (NEW).]

D. Research options for increasing revenue to the Animal Welfare Fund to ensure funding for the implementation and enforcement of the animal welfare laws and rules, periodically evaluate the adequacy of funding for those laws and rules and make recommendations to the commissioner; and [2001, c. 399, §3 (NEW).]

E. Advise the commissioner on other matters related to the animal welfare laws and rules. [2001, c. 399, §3 (NEW).]

[ 2001, c. 399, §3 (NEW) .]

SECTION HISTORY

1991, c. 779, §10 (NEW). 1995, c. 502, §C13 (AMD). 2001, c. 399, §3 (RPR). 2003, c. 405, §4 (AMD). 2009, c. 333, §1 (AMD). 2009, c. 343, §§1, 2 (AMD).



7 §3907. Definitions

As used in this Part, and in every law relating to or affecting animals, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 383, §3 (NEW).]

1. Act. "Act" means the Animal Welfare Act.

[ RR 2005, c. 2, §10 (COR) .]

1-A. Abandoned dog.

[ 2013, c. 115, §1 (RP) .]

1-B. Abandoned animal. "Abandoned animal" means an animal that has been deserted by its owner or keeper, excluding animals that are part of a population control effort.

[ 2013, c. 115, §2 (NEW) .]

2. Animal. "Animal" means every living, sentient creature not a human being.

[ 1987, c. 383, §3 (NEW) .]

3. Animal control. "Animal control" means control of dogs, cats, and domesticated or undomesticated animals in accordance with section 3948.

[ 1993, c. 468, §4 (AMD) .]

4. Animal control officer. "Animal control officer" means the person appointed periodically by a municipality pursuant to chapter 725.

[ 1995, c. 490, §1 (AMD) .]

5. Animal control shelter.

[ 1993, c. 657, §2 (RP) .]

5-A. Animal shelter. "Animal shelter" means a facility that houses animals and operates for the purpose of providing stray, abandoned, abused or owner-surrendered animals with sanctuary or finding the animals temporary or permanent adoptive homes.

[ 2005, c. 510, §1 (AMD) .]

6. At large. "At large" means off the premises of the owner and not under the control of any person whose personal presence and attention would reasonably control the conduct of the animal.

[ 1987, c. 383, §3 (NEW) .]

7. Board.

[ 2005, c. 510, §2 (RP) .]

8. Boarding kennel. "Boarding kennel" means any place, building, tract of land or abode in or on which 3 or more privately owned companion animals are kept at any one time for their owners in return for a fee or compensation and includes a facility where 3 or more companion animals are kept for training purposes for compensation.

[ 2009, c. 343, §3 (AMD) .]

8-A. Breeding kennel. "Breeding kennel" means a location where 5 or more adult female dogs or cats capable of breeding are kept and some or all of the offspring are offered for sale, sold or exchanged for value or a location where more than 16 dogs or cats raised on the premises are sold to the public in a 12-month period. "Breeding kennel" does not include a kennel licensed by a municipality under section 3923-C when the dogs are kept primarily for hunting, show, training, sledding, competition, field trials or exhibition purposes and not more than 16 dogs are offered for sale, sold or exchanged for value within a 12-month period.

[ 2011, c. 100, §1 (AMD) .]

9. Business day. "Business day" means any day of the calendar year other than a Saturday, Sunday or legal holiday.

[ 1987, c. 383, §3 (NEW) .]

9-A. Cat identification. "Cat identification" means:

A. A registered microchip used in conjunction with a visible collar and tag, with a faceted, reflective ear stud or a tipped or notched ear; [2001, c. 363, §1 (NEW).]

B. A collar or collar and tag worn by the cat that provides the current name, address and telephone number of the owner; or [2001, c. 363, §1 (NEW).]

C. A collar and tag providing the name and address of the animal shelter that issued the tag. [2001, c. 363, §1 (NEW).]

[ 2001, c. 363, §1 (NEW) .]

10. Clerk; municipal clerk. "Clerk" or "municipal clerk" means the clerk of a municipality, the deputy clerk or assistant clerk, where directed by the clerk, carrying out the duties of this Part.

[ 1987, c. 383, §3 (NEW) .]

11. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or his duly authorized agent.

[ 1987, c. 383, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

11-A. Companion animal. "Companion animal" means a cat or dog.

[ 2003, c. 682, §3 (NEW) .]

11-B. Council. "Council" means the Animal Welfare Advisory Council as established by Title 5, section 12004-I, subsection 2-C or its duly authorized agent.

[ 2005, c. 510, §4 (NEW) .]

12. Constable. "Constable" means a law enforcement officer appointed by municipal officers pursuant to law.

[ 1987, c. 383, §3 (NEW) .]

12-A. Equine facility.

[ 1999, c. 498, §1 (RP) .]

12-B. Foster home.

[ 2005, c. 510, §5 (RP) .]

12-C. Dog. "Dog" means a member of the genus and species known as canis familiaris, except that in chapters 720, 721, 725, 727, 729 and 739 "dog" means a member of the genus and species known as canis familiaris or any canine, regardless of generation, resulting from the interbreeding of a member of canis familiaris with a wolf hybrid.

[ 2011, c. 100, §2 (AMD) .]

12-D. Dangerous dog. "Dangerous dog" means a dog or wolf hybrid that bites an individual or a domesticated animal who is not trespassing on the dog or wolf hybrid owner's or keeper's premises at the time of the bite or a dog or wolf hybrid that causes a reasonable and prudent person who is not on the dog or wolf hybrid owner's or keeper's premises and is acting in a reasonable and nonaggressive manner to fear imminent bodily injury by assaulting or threatening to assault that individual or individual's domestic animal. "Dangerous dog" does not include a dog certified by the State and used for law enforcement use. "Dangerous dog" does not include a dog or wolf hybrid that bites or threatens to assault an individual who is on the dog or wolf hybrid owner's or keeper's premises if the dog or wolf hybrid has no prior history of assault and was provoked by the individual immediately prior to the bite or threatened assault.

For the purposes of this definition, "dog or wolf hybrid owner's or keeper's premises" means the residence or residences, including buildings and land and motor vehicles, belonging to the owner or keeper of the dog or wolf hybrid.

[ 2011, c. 100, §3 (AMD) .]

12-E. Feral cat. "Feral cat" means a cat without owner identification of any kind that consistently exhibits extreme fear in the presence of people.

[ 2007, c. 439, §3 (NEW) .]

12-F. Dog licensing agent. "Dog licensing agent" means a veterinarian office or animal shelter that licenses dogs for a municipality.

[ 2013, c. 115, §3 (NEW) .]

13. Service dog kept for breeding purposes. "Service dog kept for breeding purposes" means a male or female dog owned by a nonprofit organization for the purpose of producing puppies to be trained as service dogs and living with a resident of the State.

[ 2007, c. 664, §8 (AMD) .]

14. Service dog kept prior to training. "Service dog kept prior to training" means a dog under 18 months of age, owned by a nonprofit organization for the purpose of training as a service dog and living temporarily with a resident of the State prior to training.

[ 2007, c. 664, §9 (AMD) .]

15. Humane agent. "Humane agent" means an employee of the department who assists in enforcing this Part.

[ 2001, c. 422, §4 (AMD) .]

15-A. Humane society.

[ 1993, c. 657, §4 (RP) .]

15-B. Humanely clean conditions. "Humanely clean conditions" means that both indoor areas and outdoor enclosures are cleaned on a periodic basis to remove excretions and other waste materials, dirt and trash with sufficient frequency to minimize health hazards and to provide adequately clean living conditions for the species of animal.

[ 2007, c. 702, §5 (NEW) .]

15-C. Humanely trap. "Humanely trap" means to trap an animal using traps and trapping methods that are designed to avoid injury to animals to the greatest extent practicable for animal control or animal rescue purposes.

[ 2013, c. 115, §4 (NEW) .]

16. Keeper. "Keeper" means a person in possession or control of a dog or other animal. A person becomes the keeper of a stray domesticated animal, other than a dog or livestock, if the person feeds that animal for at least 10 consecutive days.

[ 1995, c. 490, §4 (AMD) .]

17. Kennel. "Kennel" means 5 or more dogs kept in a single location under one ownership for breeding, hunting, show, training, field trials, sledding, competition or exhibition purposes. The sale or exchange of one litter of puppies within a 12-month period alone does not constitute the operation of a kennel.

[ 2011, c. 100, §4 (AMD) .]

18. Law enforcement officer. "Law enforcement officer" means any person who, by virtue of his public employment, is vested by law with a duty to maintain public order, enforce any law of this State establishing a civil violation, prosecute offenders or make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes.

[ 1987, c. 383, §3 (NEW) .]

18-A. Livestock. "Livestock" means cattle; equines; sheep; goats; swine; domesticated cervids, fowl and rabbits; members of the family Camelidae, genus lama and genus vicugna; bison; and ratites.

[ 2007, c. 439, §4 (AMD) .]

19. Municipality. "Municipality" means an organized city, town or plantation.

[ 1993, c. 657, §5 (AMD) .]

20. Mutilate. "Mutilate" means to injure or disfigure by irreparably damaging body parts. "Mutilate" does not include conduct performed by a licensed veterinarian or conduct that conforms to accepted veterinary practices.

[ 1997, c. 456, §2 (AMD) .]

21. Owner. "Owner" means a person owning, keeping or harboring a dog or other animal.

[ 1993, c. 657, §6 (AMD) .]

22. Person. "Person" means an individual, corporation, partnership, association or any other legal entity.

[ 1987, c. 383, §3 (NEW) .]

22-A. Pet animal.

[ 1997, c. 690, §6 (RP) .]

22-B. Pet. "Pet" means a dog, cat or other domesticated animal commonly kept as a companion, but does not include tamed animals that are ordinarily considered wild animals or livestock.

[ 1997, c. 690, §7 (AMD) .]

23. Pet shop. "Pet shop" means a place or vehicle in or on which any dogs, cats, rodents, reptiles, fish, pet birds, exotic birds or exotic animals not born and raised on those premises are kept for the purpose of sale to the public.

[ 1993, c. 657, §8 (AMD) .]

23-A. Rescue group. "Rescue group" means an organization or individual that receives animals that have been abandoned, surrendered or removed from an animal facility or that takes in homeless dogs or cats and sells, gives or otherwise places the animals in private homes. "Rescue group" does not include a facility licensed under chapter 723.

[ 2007, c. 439, §5 (NEW) .]

23-B. Population control effort. "Population control effort" means the activities, programs and projects aimed at reducing the number of cats and dogs without homes, including, but not limited to, the trapping, neutering and vaccinating of feral cats, the trapping of cats for impoundment at an animal shelter and spaying or neutering services for abandoned animals and stray dogs and cats.

[ 2013, c. 115, §5 (NEW) .]

24. Respective municipality. "Respective municipality" means, in the case of towns, plantations and cities, the municipality where the dog or ferret is found; in the case of unorganized territories, the municipality near or adjacent to the unorganized territory where the dog or ferret is found; or the designee of that municipality.

[ 1993, c. 657, §9 (AMD) .]

24-A. Service dog. "Service dog" means a dog that meets the definition of "service animal" set forth in Title 5, section 4553, subsection 9-E, paragraph A or B.

[ 2011, c. 369, §3 (AMD) .]

25. Shelter.

[ 1993, c. 657, §10 (RP) .]

25-A. Stray. "Stray" means off the owner's premises and not under the control of a person.

[ 1993, c. 657, §11 (NEW) .]

25-B. Small animal. "Small animal" means a bird, reptile or amphibian or a small mammal, other than a cat or dog, commonly kept as a household pet and that is an unrestricted species designated by the Commissioner of Inland Fisheries and Wildlife in rules adopted pursuant to Title 12, chapter 915.

[ 2013, c. 115, §6 (NEW) .]

26. Torment, torture and cruelty. "Torment, torture and cruelty" means every act, omission or neglect, whether by the owner or any other person, where unjustifiable physical pain, suffering or death is caused or permitted.

[ 1987, c. 383, §3 (NEW) .]

26-A. Unorganized territory. "Unorganized territory" means all areas located within the jurisdiction of the State, except areas located within organized cities and towns, and Indian reservations. "Unorganized territory" does not include plantations.

[ 1995, c. 490, §5 (NEW) .]

27. Vertebrate. "Vertebrate" means a subphylum of chordate animals comprising those having a brain enclosed in a skull or cranium and a segmented spinal column, including mammals, birds, reptiles, amphibians and fish.

[ 1987, c. 383, §3 (NEW) .]

28. Warrant. "Warrant" means an order of municipal officers directing a police officer, constable, sheriff or animal control officer to enter a complaint and summons against the owners or keepers of unlicensed dogs following notice of and noncompliance with a violation of law.

[ 1987, c. 383, §3 (NEW) .]

29. Well cared for. "Well cared for" means that the animal is receiving necessary sustenance, necessary medical attention, proper shelter, protection from the weather and humanely clean conditions and that the animal has not been nor is being injured, overworked, tormented, tortured, abandoned, poisoned, beaten, mutilated or exposed to a poison with the intent that it be taken by the animal.

[ 1987, c. 383, §3 (NEW) .]

30. Wolf hybrid. "Wolf hybrid" means a mammal that is the offspring of the reproduction between a species of wild canid or wild canid hybrid and a domestic dog or wild canid hybrid. "Wolf hybrid" includes a mammal that is represented by its owner to be a wolf hybrid, coyote hybrid, coydog or any other kind of wild canid hybrid.

[ 1999, c. 127, Pt. A, §16 (RPR) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 622, §FF11 (AMD). 1991, c. 779, §§11-15 (AMD). 1991, c. 779, §52 (AFF). 1993, c. 468, §§4,5 (AMD). 1993, c. 657, §§1-11 (AMD). 1995, c. 351, §1 (AMD). 1995, c. 409, §§1,2 (AMD). 1995, c. 490, §§1-5 (AMD). 1997, c. 33, §1 (AMD). 1997, c. 456, §§1,2 (AMD). 1997, c. 690, §§4-8 (AMD). 1997, c. 704, §1 (AMD). 1999, c. 127, §A16 (AMD). 1999, c. 350, §1 (AMD). 1999, c. 498, §1 (AMD). 2001, c. 363, §1 (AMD). 2001, c. 399, §4 (AMD). 2001, c. 422, §4 (AMD). 2003, c. 334, §2 (AMD). 2003, c. 536, §2 (AMD). 2003, c. 682, §3 (AMD). RR 2005, c. 2, §10 (COR). 2005, c. 510, §§1-5 (AMD). 2007, c. 439, §§3-5 (AMD). 2007, c. 664, §§8-10 (AMD). 2007, c. 702, §§3-6 (AMD). 2009, c. 343, §§3, 4 (AMD). 2009, c. 403, §1 (AMD). 2011, c. 100, §§1-4 (AMD). 2011, c. 369, §3 (AMD). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 115, §§1-6 (AMD).



7 §3908. Governmental function (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §9 (RP).



7 §3909. Enforcement

1. Attorney General and District Attorneys. Whenever a person has engaged in or is about to engage in an act or practice that constitutes a violation of this Part, a rule adopted pursuant to this Part or a condition of an order, license or permit approved or decision issued by the commissioner pursuant to this Part, or that constitutes a violation of Title 17, chapter 42, the Attorney General or a District Attorney, at the request of the commissioner, may institute proceedings before the District Court or Superior Court for an order enjoining those acts or practices, an order directing compliance or imposing a civil or criminal penalty, or any combination of these actions, as provided by law. Upon a showing by the commissioner that the person has engaged or is about to engage in such an act or practice, the court may grant a permanent or temporary injunction, restraining order or other order as appropriate.

[ 2005, c. 422, §1 (AMD) .]

2. Designated employees of the department. For purposes of prosecution under this section, the commissioner may authorize humane agents and a state veterinarian who have been certified in accordance with subsection 3-A to issue and serve civil violation processes against offenders pursuant to the Maine Rules of Civil Procedure, Rule 80H and any other applicable rules of court for violations of this Part. The commissioner may authorize certified humane agents or a certified state veterinarian to represent the department in District Court in the prosecution of civil violations of these laws. A certified humane agent or a certified state veterinarian may seek civil penalties as provided by law as well as a permanent or temporary injunction, restraining order or other equitable relief as the court finds appropriate.

[ 2009, c. 652, Pt. A, §6 (RPR) .]

2-A. Animal welfare citation form. The commissioner shall designate the Uniform Summons and Complaint as the citation form to be used by the department.

A. The Department of Public Safety is responsible for all Uniform Summons and Complaint forms issued to the department. The commissioner or the commissioner’s designee is responsible for the further issuance of Uniform Summons and Complaint books to humane agents and a state veterinarian certified under subsection 3-A and for the proper disposition of those books. [2009, c. 343, §6 (NEW).]

B. It is unlawful and official misconduct for any humane agent or other public employee to dispose of an official citation form or Uniform Summons and Complaint, except in accordance with law and as provided for in an applicable official policy or procedure of the department. [2009, c. 343, §6 (NEW).]

C. A Uniform Summons and Complaint may be filed in a court having jurisdiction and constitutes a lawful complaint to commence any criminal prosecution or civil violation proceeding if the Uniform Summons and Complaint is duly sworn to as required by law and is otherwise legally sufficient. [2009, c. 343, §6 (NEW).]

D. A Uniform Summons and Complaint, when served upon a person by a humane agent, functions as a summons to appear in court. A person who fails to appear in court after having been served with a summons commits a Class E crime. Upon that person's failure to appear, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this paragraph that the failure to appear resulted from just cause. [2009, c. 343, §6 (NEW).]

[ 2009, c. 343, §6 (NEW) .]

3. Education requirement; management.

[ 2003, c. 405, §5 (RP) .]

3-A. Humane agents; training requirements. Continuing employment of a humane agent hired after October 1, 2003 is contingent upon the successful completion by that agent of a 100-hour service training program at the Maine Criminal Justice Academy or a nationally recognized training program on investigation and enforcement of animal welfare laws and the successful completion of an examination on state animal welfare laws and rules adopted pursuant to this Part. To issue and serve civil violation processes or represent the department in District Court under subsection 2, a humane agent or a state veterinarian must have completed a program at the Maine Criminal Justice Academy that certifies familiarity with court procedures.

A humane agent, regardless of appointment date, shall complete training in the handling of small and large animals and a minimum of 40 hours of training each year, including a combination of classroom and hands-on training.

[ 2009, c. 343, §7 (AMD) .]

4. Subpoenas. The commissioner or the commissioner's designee after consultation with the appropriate attorney for the State or the legal counsel for the department may:

A. Serve subpoenas requiring persons to disclose or provide to the department information or records in their possession that are necessary and relevant to an investigation under the animal welfare laws.

(1) The department may apply to the District Court to enforce a subpoena.

(2) A person who complies with a subpoena is immune from civil or criminal liability that might otherwise result from the act of turning over or providing information or records to the department. [2001, c. 422, §5 (NEW).]

[ 2001, c. 422, §5 (NEW) .]

5. Enforcement provision; animal control officers. The certification of an animal control officer under section 3906-B may be suspended or revoked by the commissioner in accordance with Title 5, chapter 375.

[ 2009, c. 343, §8 (NEW) .]

6. Confidential information. The names of and other identifying information about persons providing information pertaining to criminal or civil cruelty to animals to the department are confidential information and may not be released.

[ 2013, c. 267, Pt. C, §1 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §16 (AMD). 1995, c. 490, §6 (AMD). 1997, c. 456, §3 (RPR). 1997, c. 683, §B1 (AMD). 1999, c. 254, §2 (AMD). 2001, c. 422, §5 (AMD). 2003, c. 405, §§5,6 (AMD). 2003, c. 536, §3 (AMD). 2005, c. 422, §1 (AMD). 2009, c. 213, Pt. M, §2 (AMD). 2009, c. 343, §§5-8 (AMD). 2009, c. 652, Pt. A, §6 (AMD). 2013, c. 267, Pt. C, §1 (AMD).



7 §3910. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 2001, c. 617, §5 (RP).



7 §3910-A. Forfeitures and surcharge

1. Forfeitures. Unless otherwise provided, any court in this State shall collect fines or forfeitures imposed for violations of this Part and pay the fine or forfeiture into the treasury of the municipality where the offense or violation was committed. The municipal clerk shall deposit and expend fines and forfeitures received in accordance with section 3945.

[ 2001, c. 617, §6 (NEW) .]

2. Surcharge imposed. A surcharge of $10 must be added to every fine, forfeiture or penalty imposed by any court in this State for a violation of this Part. The surcharge, for the purposes of collection and collection procedures, is considered a part of the fine, forfeiture or penalty. All funds collected as a result of this surcharge must be deposited monthly in the Animal Welfare Fund established under section 3906-B, subsection 2.

[ 2001, c. 710, §5 (AMD); 2001, c. 710, §6 (AFF) .]

SECTION HISTORY

2001, c. 617, §6 (NEW). 2001, c. 710, §5 (AMD). 2001, c. 710, §6 (AFF).



7 §3910-B. Companion Animal Sterilization Fund

1. Establishment. There is established the Companion Animal Sterilization Fund, an interest-bearing account, referred to in this section as "the fund." The fund receives money deposited by the Treasurer of State pursuant to Title 36, section 5284-A, revenues generated in accordance with this section, all revenue from the surcharges collected under section 3933, subsection 4, revenue received from surcharges in accordance with section 714, subsection 4 and any money contributed voluntarily to the fund. All money deposited in the fund and the earnings on that money remain in the fund to be used for the spaying or neutering of companion animals owned by persons meeting income limit standards and for the necessary direct administrative and personnel costs associated with the management of the fund and may not be deposited in the General Fund or any other fund except as specifically provided by law. The fund may not be charged for indirect costs under a departmental indirect cost allocation plan.

[ 2009, c. 148, §3 (AMD) .]

1-A. Option to contract for administration of the fund. The commissioner may contract the administration of the fund to a suitable organization or individual selected through a competitive process. The contracting organization or individual shall administer the fund in accordance with procedures and eligibility standards established under subsection 2. The contracting organization or individual may not expend more than 15% of the fund annually for administrative costs.

[ 2007, c. 539, Pt. CCCC, §2 (NEW) .]

2. Subsidies; development of standards. The commissioner shall develop procedures and eligibility standards for the awarding of subsidies to low-income persons for the spaying or neutering of those persons' companion animals. Procedures and eligibility standards must be developed in consultation with veterinarians and representatives of humane societies and animal shelters.

[ 2003, c. 682, §4 (NEW) .]

3. Fund-raising. The commissioner or the commissioner's authorized agent may provide for the creation, reproduction, sale, licensing and distribution and other disposal of any art or other products for the purpose of generating revenues for the fund. All money generated from the sale of these items must be deposited into the fund.

[ 2003, c. 682, §4 (NEW) .]

4. Oversight. The Animal Welfare Advisory Council established in section 3906-C or a subcommittee of the council shall review the objectives of the fund and make recommendations for maximizing use of available resources to meet the objectives of the fund. The council or subcommittee shall review the administration of the fund and make recommendations, which may include the development of a competitive process to contract for the administration of the fund.

[ 2007, c. 539, Pt. CCCC, §3 (NEW) .]

SECTION HISTORY

2003, c. 682, §4 (NEW). 2005, c. 281, §5 (AMD). 2005, c. 510, §6 (AMD). 2007, c. 539, Pt. CCCC, §§1-3 (AMD). 2009, c. 148, §3 (AMD).






Chapter 719: UNCONTROLLED DOGS

7 §3911. Dogs at large

It is unlawful for any dog, licensed or unlicensed, to be at large, except when used for hunting. The owner or keeper of any dog found at large is subject to the penalties provided in this chapter. [1999, c. 254, §3 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 643, §1 (AMD). 1999, c. 254, §3 (AMD).



7 §3911-A. Abandonment of wolf hybrid

A person who abandons a wolf hybrid licensed under section 3922 commits a civil violation for which a fine not to exceed $1,000 may be adjudged. A person who abandons a wolf hybrid not licensed under section 3922 commits a civil violation for which a fine of $1,000 must be adjudged and may also be subject to a penalty under Title 12, section 12153. For the purposes of this section "abandon" means to desert. For enforcement purposes a wolf hybrid is abandoned if the animal is found a distance of more than 5 miles from the premises of the owner and is not under the control of any person. [2011, c. 100, §5 (AMD).]

SECTION HISTORY

2001, c. 129, §1 (NEW). 2011, c. 100, §5 (AMD).



7 §3911-B. Disposition of wolf hybrid at large

The owner or keeper of a wolf hybrid found at large commits a civil violation. An animal control officer or person acting in that capacity shall seize, impound or restrain a wolf hybrid found at large and proceed under this section. [2011, c. 100, §6 (NEW).]

1. Owner of wolf hybrid located. If a wolf hybrid at large is licensed under section 3922, subsection 3-B or its owner can otherwise be identified and located, an animal control officer or person acting in that capacity shall take the wolf hybrid to its owner and issue citations for violations of this Part.

[ 2011, c. 100, §6 (NEW) .]

2. Unable to locate owner. If an animal at large is permanently identified as a wolf hybrid in accordance with section 3921-A but the owner of record cannot be located, an animal control officer or person acting in that capacity shall take the wolf hybrid to the animal shelter designated by the respective municipality in which the wolf hybrid was found.

An animal shelter that accepts a wolf hybrid under this subsection is entitled to receive from the department the sum of $4 a day for the period for which food and shelter are furnished, not to exceed 6 days. The animal shelter's responsibilities and the procedure for filing claims and calculating fees established under section 3913, subsection 3 apply to wolf hybrids accepted under this subsection. Upon expiration of the 6-day period, ownership of the wolf hybrid is vested in the animal shelter. The animal shelter shall:

A. Transfer ownership of the wolf hybrid to a person holding a permit to possess wildlife under Title 12, section 12152 and authorized to accept wolf hybrids in compliance with rules adopted under Title 12, section 12160, subsection 2; [2011, c. 100, §6 (NEW).]

B. Transfer ownership of the wolf hybrid to a person who operates an animal refuge in another state and is licensed to accept wolf hybrids; or [2011, c. 100, §6 (NEW).]

C. After keeping the wolf hybrid for 8 days, euthanize the wolf hybrid humanely in accordance with Title 17, chapter 42, subchapter 4. [2011, c. 100, §6 (NEW).]

[ 2011, c. 100, §6 (NEW) .]

3. Owner unknown. If an animal suspected of being a wolf hybrid is found at large and that animal is not licensed under section 3922 and does not bear any identification of the owner, an animal control officer or person acting in that capacity shall notify the Department of Inland Fisheries and Wildlife and request assistance in the capture and disposition of the animal under Title 12, section 12160.

[ 2011, c. 100, §6 (NEW) .]

4. Euthanasia for severely sick, severely injured or extremely vicious wolf hybrid. Notwithstanding subsections 1, 2 and 3, a humane agent, an animal control officer or an animal shelter within the State may authorize in writing immediate euthanasia of a severely sick, severely injured or extremely vicious wolf hybrid upon determining that the following conditions are met:

A. The clerk, dog recorder or animal control officer of the respective municipality where the wolf hybrid was found has been notified of the animal's presence and the owner of the wolf hybrid, if known, has been notified; and [2011, c. 100, §6 (NEW).]

B. A veterinarian states in writing that the wolf hybrid's recovery from its injury or illness, given reasonable time and reasonable care, is doubtful or that the wolf hybrid presents a danger to the public. [2011, c. 100, §6 (NEW).]

Notwithstanding paragraphs A and B, a veterinarian may authorize immediate euthanasia if, in the veterinarian's judgment, the wolf hybrid is severely injured or sick and has no possibility of recovery.

[ 2011, c. 100, §6 (NEW) .]

5. Immunity from civil liability. A veterinarian, a humane agent, an animal control officer or an animal shelter is not civilly liable to any party for authorization made in accordance with subsection 4 nor is any person performing euthanasia under that authorization.

[ 2011, c. 100, §6 (NEW) .]

SECTION HISTORY

2011, c. 100, §6 (NEW).



7 §3912. Disposition of dogs at large

1. Ownership of dog unknown. Except as provided in subsection 2, an animal control officer or person acting in that capacity shall seize, impound or restrain a dog found in violation of section 3911 and deliver it to an animal shelter as provided for in section 3913, subsection 2-A. If ownership can not be established, such a dog may be handled as a stray dog for the purpose of acceptance by an animal shelter.

[ 1997, c. 690, §10 (NEW) .]

2. Ownership of dog known. An animal control officer or person acting in that capacity shall seize, impound or restrain a dog found in violation of section 3911 and, if the owner is known, shall:

A. Take the dog to its owner; or [1999, c. 254, §4 (NEW).]

B. Deliver it to an animal shelter as provided in section 3913. An animal shelter receiving a dog in accordance with this paragraph shall follow the procedure for stray dogs provided in section 3913. [1999, c. 254, §4 (NEW).]

[ 1999, c. 254, §4 (RPR) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 643, §1 (AMD). 1991, c. 779, §17 (AMD). 1993, c. 657, §12 (AMD). 1997, c. 690, §10 (RPR). 1999, c. 254, §4 (AMD).



7 §3912-A. Animal shelter (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §18 (NEW). 1993, c. 657, §13 (RP).



7 §3913. Procedure for stray dogs

1. Persons finding stray dogs. A person finding a stray dog and taking control of that dog shall take that dog to its owner if known or, if the owner is not known, to the animal shelter designated by the municipality in which the dog was found.

[ 1993, c. 657, §14 (RPR) .]

2. Dog shelters.

[ 1991, c. 779, §20 (RP) .]

2-A. Animal shelter. An animal shelter, as defined in section 3907, to which a stray dog is taken shall accept the dog for a period of 6 days unless the shelter is in quarantine or has a bona fide lack of adequate space. Except as provided in subsection 2-B, the acceptance entitles the animal shelter to receive from the department the sum of $4 a day for the period for which food and shelter are furnished to the dog. An animal shelter may refuse to accept dogs from municipalities not contracting with that animal shelter.

[ 2009, c. 343, §9 (AMD) .]

2-B. Adoption policy. Beginning January 1, 2010, to be eligible for reimbursement under subsection 2-A, an animal shelter must have an adoption policy. An adoption policy must provide for a dog to be available for adoption for a minimum of 24 hours except as provided in subsection 6.

[ 2009, c. 343, §10 (NEW) .]

3. Claims; fees. The procedure for filing claims and calculating fees is as follows.

A. On the business day next following the date of acceptance of a dog that is not delivered by an animal control officer or person acting in that capacity, the animal shelter shall notify the animal control officer or person acting in that capacity of the respective municipality of the acceptance of the dog, its description and the circumstances of its finding. [1997, c. 690, §11 (AMD).]

B. An animal shelter that accepts a dog under this section, within 45 days of acceptance of the dog, shall submit a claim on a department-approved form to the department for fees incurred in providing food and shelter and the animal shelter shall forward a copy of the claim to the clerk of the respective municipality. [1997, c. 690, §11 (AMD).]

C. If the owner claims the dog within the 6-day period, the owner may have and receive the dog upon payment of all department-approved fees as provided in subsection 2-A, the municipal impoundment fee and actual fees incurred for food, shelter, veterinary care and any other fees required by this chapter for each day that the dog has been sheltered, provided that the dog is licensed in accordance with chapter 721. [1991, c. 779, §22 (AMD).]

[ 1997, c. 690, §11 (AMD) .]

4. Ownership of dog. Upon expiration of the 6-day period, ownership of the dog is vested in the animal shelter. The animal shelter may then:

A. Except as provided in section 3938-A, sell or give away the dog, but not to a research facility, if a license is first obtained in accordance with chapter 721; or [2007, c. 439, §6 (AMD).]

B. Otherwise dispose of the dog humanely in accordance with Title 17, chapter 42, subchapter IV. Except as provided in this section, an animal shelter must hold a dog at least 8 days before euthanasia. [1997, c. 690, §11 (AMD).]

Notwithstanding this subsection, ownership of a dog for the purposes of adoption is immediately vested in an animal shelter if the animal shelter makes a determination that the dog is obviously abandoned. An obviously abandoned dog does not include a dog roaming at large.

An animal shelter shall establish and collect fees for reclaimed or adopted animals to offset costs of keeping a dog beyond 6 days.

None of the proceeds obtained from the sale, donation, adoption or other disposition of the dog may be deducted from the fee claimed.

Notwithstanding subsection 3, paragraph C, the previous owner may reacquire the dog at any time prior to its sale, donation or disposal upon payment of the municipal impoundment fee and actual fees incurred for food, shelter, veterinary care and any other fees required by this chapter for each day that the dog has been sheltered. In this case, no fee may be allowed by the department.

[ 2007, c. 439, §6 (AMD) .]

5. Euthanasia for sick or injured dogs.

[ 1997, c. 690, §11 (RP) .]

6. Euthanasia for severely sick, severely injured or extremely vicious dog. A humane agent, an animal control officer or an animal shelter within the State may authorize in writing immediate euthanasia of a severely sick, severely injured or extremely vicious dog upon determining that the following conditions are met:

A. The clerk or animal control officer of the municipality where the dog was found has been notified of the dog's presence and the owner of the dog, if known, has been notified; and [1997, c. 690, §11 (AMD).]

B. [1997, c. 690, §11 (RP).]

C. A veterinarian states in writing that the dog's recovery from its injury or illness, given reasonable time and reasonable care, is doubtful or that the dog presents a danger to the public. [1997, c. 690, §11 (AMD).]

Notwithstanding paragraphs A to C, a veterinarian may authorize immediate euthanasia if, in the veterinarian's judgment, there is no possibility of recovery for a severely injured or sick animal.

[ 1997, c. 690, §11 (AMD) .]

7. Immunity from civil liability. A veterinarian, a humane agent, an animal control officer or an animal shelter is not civilly liable to any party for authorization made in accordance with subsection 6 nor is any person performing euthanasia under that authorization.

[ 1997, c. 690, §11 (AMD) .]

8. Regulation and inspection.

[ 1991, c. 779, §23 (RP) .]

9. Violation.

[ 1991, c. 779, §23 (RP) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 622, §§FF12-14 (AMD). 1991, c. 779, §§19-23 (AMD). 1991, c. 779, §52 (AFF). 1993, c. 468, §§6,7 (AMD). 1993, c. 657, §§14-17 (AMD). 1995, c. 268, §1 (AMD). 1997, c. 690, §11 (AMD). 2007, c. 439, §6 (AMD). 2009, c. 343, §§9, 10 (AMD).



7 §3913-A. Temporary licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 468, §8 (NEW). 1993, c. 657, §18 (RP).



7 §3914. Purchase and sale of animals

Animal shelters, kennels, breeding kennels, boarding kennels and pet shops engaged in buying or selling animals shall keep records of the buyer and seller in each transaction for a 2-year period commencing at the time of purchase or sale. The records must be open to inspection by the department or law enforcement officers. A person not in possession of a valid license for an animal shelter, kennel, breeding kennel, boarding kennel or pet shop shall obtain a vendor's license under section 4163 prior to selling, offering for sale or exchanging for value a cat or dog. [2007, c. 439, §7 (AMD).]

A wolf hybrid may not be sold or exchanged for value. Ownership of a wolf hybrid may be transferred only in accordance with section 3911-B or section 3921-B, subsection 3. [2011, c. 100, §7 (NEW).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §24 (AMD). 1993, c. 657, §19 (AMD). 2007, c. 439, §7 (AMD). 2011, c. 100, §7 (AMD).



7 §3915. Violation

Any person who violates this chapter commits a civil violation for which a forfeiture of not less than $50 nor more than $250 may be adjudged for a first violation and not less than $100 nor more than $500 for 2 or more violations. [2001, c. 13, §1 (AMD).]

SECTION HISTORY

1991, c. 779, §25 (NEW). 1997, c. 690, §12 (AMD). 2001, c. 13, §1 (AMD).






Chapter 720: RABIES PREVENTION AND SHELTER PROVISIONS

7 §3916. Rabies vaccinations

1. Required for cats. Except as provided in subsection 4, an owner or keeper of a cat over 3 months of age must have that cat vaccinated against rabies. Rabies vaccine must be administered by a licensed veterinarian or under the supervision of a licensed veterinarian. Upon receiving an initial vaccination, a cat is considered protected for one year and an owner or keeper of that cat must get a booster vaccination for that cat one year after the initial vaccination and subsequent booster vaccinations at intervals that do not exceed the intervals recommended by a national association of state public health veterinarians for the type of vaccine administered.

[ 1997, c. 704, §3 (AMD) .]

1-A. Required for dogs. A person owning or keeping a dog shall, within 30 days after the dog attains the age of 6 months, cause the dog to be vaccinated against rabies and shall have booster vaccinations administered periodically in accordance with rules adopted by the Commissioner of Health and Human Services under section 3922, subsection 3. A wolf hybrid is required to be vaccinated in accordance with this subsection. The procedure prescribed under Title 22, chapter 251, subchapter 5 for a wolf hybrid suspected of having rabies does not change based on proof that the wolf hybrid has received a rabies vaccination.

[ 2007, c. 439, §8 (AMD) .]

2. Certificate. A licensed veterinarian who vaccinates or supervises the vaccination of a cat or dog shall issue to the owner or keeper a certificate of rabies vaccination approved by the State and shall indicate on the certificate the date by which a booster vaccination is required pursuant to subsection 1 or 1-A.

[ 2005, c. 422, §4 (AMD) .]

2-A. Notice to department. A veterinarian who issues a certificate of rabies vaccination for a dog pursuant to subsection 2 shall, within 30 days of issuing the certificate, forward by mail, e-mail or fax a copy of that certificate to the department. The department shall send a copy of the certificate by mail, e-mail or fax to the clerk of the municipality in which the owner resides. If the owner resides in the unorganized territory, the department shall send a copy of the certificate to the dog recorder in that unorganized territory or, in the absence of a duly authorized dog recorder, to the dog recorder in the nearest municipality or unorganized territory in the same county in which the owner resides. The department may retain a copy or electronic record of the rabies certificate. The department may accumulate certificates received and distribute them periodically to the appropriate municipalities and dog recorders. Distributions must be made no fewer than 4 times a year.

[ 2007, c. 119, §1 (NEW) .]

3. Enforcement. A humane agent, an animal control officer or a law enforcement officer may ask an owner or keeper of a cat or dog to present proof of a certificate of rabies vaccination from the State.

[ 2005, c. 422, §5 (AMD) .]

4. Exception. Notwithstanding any provision of this chapter, an animal shelter operated by a nonprofit organization is not required to vaccinate an abandoned or stray cat or dog received by the shelter.

An owner or keeper of a cat is exempt from the requirements of subsection 1 if a medical reason exists that precludes the vaccination of the cat. To qualify for this exemption, the owner or keeper must have a written statement signed by a licensed veterinarian that includes a description of the cat and the medical reason that precludes the vaccination.

[ 2005, c. 422, §6 (AMD) .]

SECTION HISTORY

1991, c. 779, §26 (NEW). 1993, c. 468, §9 (AMD). 1995, c. 490, §7 (AMD). 1997, c. 704, §§3-5 (AMD). 2005, c. 422, §§3-6 (AMD). 2007, c. 119, §1 (AMD). 2007, c. 439, §8 (AMD).



7 §3917. Antirabies clinics

The following provisions apply to low-cost antirabies clinics. [1991, c. 779, §26 (NEW).]

1. Clinic establishment. The department shall facilitate the establishment of low-cost antirabies clinics at locations and on dates as appropriate. At least one low-cost antirabies clinic must be conducted annually in each county. In facilitating the establishment of antirabies clinics, the department shall cooperate with local veterinarians and local organizations. When other arrangements can not be made for a licensed veterinarian to vaccinate or to supervise vaccinations by an animal technician at a low-cost clinic, a veterinarian employed by the department shall administer the vaccinations.

[ 1993, c. 468, §10 (AMD) .]

2. Veterinarians participating in low-cost antirabies clinics. This subsection applies to a veterinarian licensed under Title 32, chapter 71-A or an assistant under the direction of the veterinarian providing professional services within the scope of the veterinarian's license who participates in a low-cost antirabies clinic established under this section. Adherence by the veterinarian or assistant to the standards of care within the profession creates a rebuttable presumption that the conduct of the veterinarian or assistant was not negligent.

[ 1991, c. 779, §26 (NEW) .]

SECTION HISTORY

1991, c. 779, §26 (NEW). 1993, c. 468, §10 (AMD).



7 §3918. Violation

A person who violates this chapter commits a civil violation for which a forfeiture of not more than $100 may be adjudged. [1997, c. 704, §6 (NEW).]

SECTION HISTORY

1997, c. 704, §6 (NEW).



7 §3919. Seizure of stray cats and small animals

1. Definition. For the purposes of this chapter, a "stray cat" means a cat on the premises of a person other than the owner of the cat, without the consent of the owner or occupant of the premises, on a public street or on other public property, except under the physical control of the owner.

[ 2001, c. 363, §3 (NEW) .]

2. Seizure by animal control officer. An animal control officer or person acting in that capacity may seize or humanely trap a stray cat or small animal and deliver it to an animal shelter as provided for in section 3919-A or section 3919-E or to the owner, if the owner is known. If ownership can not be established, such a cat or small animal may be handled as a homeless cat or small animal for the purpose of acceptance and disposition by an animal shelter.

[ 2013, c. 115, §7 (AMD) .]

3. Person finding stray cat. A person finding a stray cat or small animal and not knowing the owner or residence of the cat or small animal may take that cat or small animal to the animal shelter designated by the municipality in which the cat or small animal was found.

[ 2013, c. 115, §7 (AMD) .]

SECTION HISTORY

2001, c. 363, §3 (NEW). 2013, c. 115, §7 (AMD).



7 §3919-A. Procedure for acceptance and disposition of cats by animal shelter

An animal shelter to which a cat is taken may accept the cat unless the shelter is in quarantine. An animal shelter accepting a cat shall comply with the provisions of this section. [2001, c. 363, §3 (NEW).]

1. Cats with identification. An animal shelter that accepts a cat with cat identification shall make a reasonable attempt to notify the owner by telephone or by sending a written notice within 24 hours of accepting the cat. Except as provided in subsections 4 and 5, the animal shelter shall hold the cat for a period of 6 days beginning on and including the day of acceptance. If the owner claims the cat within the 6-day period, the animal shelter shall release the cat to the owner upon payment of any municipal impoundment fee and actual fees incurred for food, shelter and veterinary care. Upon expiration of the 6-day period, ownership of the cat is vested with the animal shelter and the animal shelter may then handle the cat as a homeless cat for disposition in accordance with subsection 2.

[ 2001, c. 363, §3 (NEW) .]

2. Homeless cats. When an animal shelter accepts a cat under section 3919 and that cat does not have cat identification, the animal shelter shall hold the cat for not less than 48 hours or, for feral cats, not less than 24 hours. After the 24-hour or 48-hour period, the animal shelter may treat the cat as a homeless cat and may:

A. Except as provided in section 3938-A, offer the cat for adoption, sell or give away the cat; or [2007, c. 439, §9 (AMD).]

B. Otherwise dispose of the cat humanely in accordance with Title 17, chapter 42, subchapter 4. [2003, c. 405, §8 (AMD).]

An animal shelter may not sell or give a cat to a research facility.

[ 2009, c. 343, §11 (AMD) .]

3. Owner's claim after 6-day period. An owner may reacquire a cat at any time prior to its disposition under subsection 2 upon payment of any municipal impoundment fee and actual fees incurred for food, shelter and veterinary care and any other reasonable fee imposed by the animal shelter.

[ 2001, c. 363, §3 (NEW) .]

4. Euthanasia for severely sick or severely injured cat. A humane agent, an animal control officer or an animal shelter may authorize in writing the immediate euthanasia of a severely sick or severely injured cat upon determining that the following conditions are met:

A. The animal control officer of the municipality where the cat was found has been notified or, if the cat has cat identification, the owner of the cat has been notified; and [2003, c. 405, §8 (NEW).]

B. A veterinarian states in writing that the cat's recovery from its injury or illness, given reasonable time and reasonable care, is doubtful or that the cat presents a danger to the public. [2003, c. 405, §8 (NEW).]

Notwithstanding paragraphs A and B, a veterinarian may authorize immediate euthanasia if, in the veterinarian's judgment, there is no possibility of recovery for a severely injured or severely sick cat.

[ 2007, c. 439, §10 (AMD) .]

5. Immunity. A veterinarian, a humane agent, an animal control officer or an animal shelter, including a person employed by an animal shelter, is not civilly liable to the owner of a cat for the loss of that cat resulting from actions taken in compliance with this section.

Nothing in this subsection grants to an animal shelter or person any immunity from liability arising from the gift, sale or other transference of a cat to a research facility in violation of subsection 2.

[ 2001, c. 363, §3 (NEW) .]

SECTION HISTORY

2001, c. 363, §3 (NEW). 2003, c. 405, §8 (AMD). 2007, c. 439, §§9, 10 (AMD). 2009, c. 343, §11 (AMD).



7 §3919-B. Disposition of pet when owner is institutionalized

Notwithstanding sections 3913 and 3919-A and except as provided in Title 17, section 1021, when a person brings a pet to an animal shelter because the owner of that pet is incarcerated or hospitalized, that person shall provide the animal shelter with the name and address of the pet's owner and the name and address of the facility where the person is incarcerated or hospitalized. The person bringing the pet to the shelter shall also provide the shelter with that person's name and address and that person's relationship to the owner or the official capacity in which that person is acting to enforce the animal welfare laws. The animal shelter may accept the pet unless the shelter is in quarantine. An animal shelter accepting a pet under this section shall comply with the provisions of this section. [2003, c. 405, §9 (NEW).]

1. Notice. An animal shelter that accepts a pet under this section shall within 24 hours of receiving the pet send a notice by mail, return receipt requested, to the owner of the pet at the owner's last known address. The notice must inform the owner of the provisions of this section.

[ 2009, c. 343, §12 (AMD) .]

2. Release of pet. Upon payment of costs incurred for food, shelter and veterinary care, an animal shelter shall release a pet accepted under this section to its owner or to a person who is designated in a letter signed by the owner as acting on the owner's behalf.

[ 2003, c. 405, §9 (NEW) .]

3. Transfer of ownership; disposition of pet. If an owner fails to arrange for release of a pet in accordance with subsection 2 within 10 days of the pet's acceptance by the shelter, ownership of the pet is vested with the animal shelter upon expiration of the 10-day period and the animal shelter may:

A. Except for a wolf hybrid, offer the pet for adoption or sell or give away the pet; or [2011, c. 100, §8 (AMD).]

B. Dispose of the pet humanely in accordance with Title 17, chapter 42, subchapter 4. [2003, c. 405, §9 (NEW).]

An animal shelter may not sell or give a pet to a research facility. An animal shelter may not sell, give away or offer for adoption a wolf hybrid. Ownership of a wolf hybrid may be transferred only in accordance with section 3921-B, subsection 3.

[ 2011, c. 100, §8 (AMD) .]

4. Claims. When an owner does not arrange for the release of a pet under subsection 2, the animal shelter is entitled to receive from the department $4 a day for food and shelter for the pet for a maximum of 10 days.

[ 2003, c. 405, §9 (NEW) .]

5. Immunity. A person who brings a pet to an animal shelter in accordance with this section is not civilly liable to the owner for the loss of that pet resulting from the release, transfer or disposition of the pet in accordance with subsection 2 or 3. A veterinarian, a humane agent, an animal control officer or an animal shelter, including a person employed by an animal shelter, is not civilly liable to the owner for the loss of that pet resulting from the release, transfer or disposition of the pet in accordance with subsection 2 or 3.

Nothing in this subsection grants to an animal shelter or person any immunity from liability arising from the gift, sale or other transfer of a pet to a research facility in violation of subsection 3.

[ 2003, c. 405, §9 (NEW) .]

SECTION HISTORY

2003, c. 405, §9 (NEW). 2009, c. 343, §12 (AMD). 2011, c. 100, §8 (AMD).



7 §3919-C. Animal held pending court decision

When an animal shelter holds an animal at the request or with the approval of the department pending an investigation or disposition by the court of an alleged violation of chapter 739 or Title 17, chapter 42, the shelter is entitled to receive from the department monetary compensation in accordance with this section for the period for which food and shelter are furnished to the animal. [2007, c. 439, §11 (AMD).]

1. Compensation for dogs and cats. Compensation for a dog or cat is $5 a day. Compensation for a female cat or dog with a litter that has not been weaned is $8 a day.

[ 2007, c. 439, §11 (NEW) .]

2. Equines. Compensation for an equine is $10 a day.

[ 2007, c. 439, §11 (NEW) .]

3. Livestock. Except for equines, fowl and rabbits, compensation for a livestock animal is between $5 and $8 a day as determined by the department based on the size of the animal.

[ 2007, c. 439, §11 (NEW) .]

4. Other animals. Compensation for a rabbit is $2 a day. Compensation for a bird, including poultry, is $1 a day. Compensation for other animals is as determined by the department.

[ 2007, c. 439, §11 (NEW) .]

SECTION HISTORY

2003, c. 405, §9 (NEW). 2007, c. 439, §11 (AMD).



7 §3919-D. Temporary animal shelter

The department may temporarily impound animals within an enclosure other than a licensed animal shelter, and such an enclosure constitutes a temporary animal shelter. When animals are held at a temporary animal shelter for more than 21 days, the shelter must comply with the standards established by the department for licensed animal shelters. [2007, c. 702, §7 (NEW).]

SECTION HISTORY

2007, c. 702, §7 (NEW).



7 §3919-E. Disposition of small animals

1. Small animals. When an animal shelter accepts a small animal under section 3919 and the animal does not have identification, the animal shelter shall hold that small animal for not less than 48 hours. After the expiration of the 48-hour period, the animal shelter may treat the small animal as homeless and may:

A. Offer the small animal for adoption, sell the small animal, give away the small animal or transfer the small animal to an appropriate facility or rescue group that can provide for that specific type of small animal; or [2013, c. 115, §8 (NEW).]

B. Otherwise dispose of the small animal humanely in accordance with Title 17, chapter 42, subchapter 4. [2013, c. 115, §8 (NEW).]

An animal shelter may not sell or give any small animal to a research facility.

[ 2013, c. 115, §8 (NEW) .]

2. Exceptions. A small animal that is subject to permit requirements of the Department of Inland Fisheries and Wildlife under Title 12, chapter 915 may not be adopted or have its ownership transferred without the permission of the Department of Inland Fisheries and Wildlife.

[ 2013, c. 115, §8 (NEW) .]

SECTION HISTORY

2013, c. 115, §8 (NEW).






Chapter 721: DOG LICENSES

7 §3921. License necessary

A dog may not be kept within the limits of the State, unless the dog has been licensed by its owner or keeper in accordance with the laws of this State. [1997, c. 690, §13 (AMD).]

Any law enforcement agency within the State, counties or municipalities owning dogs for law enforcement purposes shall be required to license the dogs in the municipality in which they are domiciled, but shall be exempt from any license or recording fee, provided that all other licensing requirements are fulfilled. [1987, c. 383, §3 (NEW).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 409, §3 (AMD). 1997, c. 690, §13 (AMD).



7 §3921-A. Permanent identification of wolf hybrids

The commissioner shall adopt rules to establish methods of identifying wolf hybrids through tattooing, the placement of a microchip under the animal's skin or any other method determined by the commissioner as adequately providing a permanent means of identification on the body of the animal. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. A person may not own or keep a wolf hybrid under section 3921-B, subsection 2 or under Title 12, section 12152 unless the animal has identification in compliance with the rules adopted under this section. [2011, c. 100, §9 (AMD).]

SECTION HISTORY

2001, c. 129, §2 (NEW). 2011, c. 100, §9 (AMD).



7 §3921-B. Prohibition on keeping a wolf hybrid; exception

1. Prohibition. Except as provided in subsection 2, a person may not keep a wolf hybrid in the State unless that person holds a valid permit to possess wildlife in captivity issued by the Department of Inland Fisheries and Wildlife under Title 12, section 12152.

[ 2011, c. 100, §10 (NEW) .]

2. Exception. A person keeping a wolf hybrid as a pet and in compliance with all applicable provisions in this Part on June 1, 2011 may continue to keep that wolf hybrid as long as the following conditions are met:

A. The wolf hybrid has been spayed or neutered; and [2011, c. 100, §10 (NEW).]

B. The owner continues to license the wolf hybrid in accordance with section 3922, subsection 3-B. [2011, c. 100, §10 (NEW).]

[ 2011, c. 100, §10 (NEW) .]

3. Restrictions on transfer. A person keeping a wolf hybrid under subsection 2 may transfer ownership of the wolf hybrid to a person:

A. Holding a permit to possess wildlife under Title 12, section 12152 and authorized to accept wolf hybrids in compliance with rules adopted under Title 12, section 12160, subsection 2; [2011, c. 100, §10 (NEW).]

B. Who operates an animal refuge in another state that is licensed to accept wolf hybrids; or [2011, c. 100, §10 (NEW).]

C. Who has had direct contact with the wolf hybrid, is familiar with the wolf hybrid's behavior and has been advised of the reporting requirement under subsection 4 and licensing laws under section 3922. [2011, c. 100, §10 (NEW).]

A person transferring ownership of a wolf hybrid under this subsection shall within 10 days of the transfer notify the department and provide the name and address of the person accepting the transfer.

[ 2011, c. 100, §10 (NEW) .]

4. Duty to report death. The owner of a wolf hybrid kept under subsection 2 shall notify the department of the wolf hybrid's death on a form prescribed by the department within 30 days of the wolf hybrid's death.

[ 2011, c. 100, §10 (NEW) .]

5. Violation. A person who violates this section commits a civil violation for which a fine of $2,500 may be adjudged.

[ 2011, c. 100, §10 (NEW) .]

SECTION HISTORY

2011, c. 100, §10 (NEW).



7 §3922. Issuance of license

1. License; January 1st. Each owner or keeper of a dog at the age of 6 months or more, on or before January lst of each year, shall obtain a license:

A. From the clerk of the municipality where the dog is kept; [2001, c. 422, §6 (AMD).]

B. From the dog recorder in the unorganized territory where the dog is kept or, in the absence of a duly authorized dog recorder, from a dog recorder in the nearest municipality or unorganized territory in the same county where the dog is kept; [2003, c. 405, §10 (AMD).]

C. From a person authorized to issue licenses under section 3923-F; or [2013, c. 115, §9 (AMD).]

D. From the department using the Internet in accordance with section 3923-G. [2003, c. 405, §12 (NEW).]

[ 2013, c. 115, §9 (AMD) .]

2. License; after January 1st. The owner or keeper, within 10 days of the conditions of paragraph A or B being met, shall obtain a license, if between January lst and October 15th of any year:

A. A dog reaches the age of 6 months or more; or [1997, c. 690, §14 (AMD).]

B. A person becomes the owner or keeper of a dog aged 6 months or more. [1997, c. 690, §14 (AMD).]

[ 1997, c. 690, §14 (AMD) .]

3. Proof of immunization. A municipal clerk may not issue a license for a dog until the applicant has filed with the clerk proof that the dog has been immunized against rabies in accordance with rules adopted by the Commissioner of Health and Human Services, except that the requirement of immunization may be waived by the clerk under conditions set forth by the Commissioner of Health and Human Services.

The commissioner shall adopt rules that allow the clerk and the commissioner to accept valid proof of immunization against rabies provided by another state.

[ 2007, c. 439, §12 (AMD) .]

3-A. Exception to immunization requirement for wolf hybrids.

[ 2007, c. 439, §13 (RP) .]

3-B. Proof of permanent identification and other restrictions on licensing a wolf hybrid. A municipal clerk may not issue a license for a wolf hybrid until the applicant has filed with the clerk proof that:

A. The wolf hybrid has been permanently identified in accordance with section 3921-A; [2011, c. 100, §11 (NEW).]

B. The wolf hybrid has been spayed or neutered; and [2011, c. 100, §11 (NEW).]

C. The wolf hybrid was licensed in this State in 2011 by:

(1) June 1, 2011 if the wolf hybrid was 6 months old or older on June 1, 2011; or

(2) December 31, 2011 if the wolf hybrid was less than 6 months old on June 1, 2011. [2011, c. 100, §11 (NEW).]

[ 2011, c. 100, §11 (AMD) .]

4. Service dogs. If a service dog has not been previously registered or licensed by the municipal clerk to whom the application is being made, the clerk may not register the dog nor issue to its owner or keeper a license and tag that identifies the dog as a service dog unless the applicant presents written evidence to the municipal clerk that the dog meets the definition of "service dog." For the purpose of this subsection "written evidence" means a service dog certification form approved by the department in consultation with the Maine Human Rights Commission.

[ 2007, c. 664, §11 (AMD) .]

5. Form of license. The license must state the breed, sex, color and markings of the dog, whether the animal is a dog or wolf hybrid and the name and address of the owner or keeper. If the person applying for a license declares that the dog is a wolf hybrid, the license must state that the dog is a wolf hybrid. The license must be issued in triplicate and the original must be given to the applicant and the remaining 2 copies must be retained by the municipal clerk or dog recorder.

[ 1997, c. 704, §9 (AMD) .]

6. Designation of wolf hybrid. An owner or keeper of a dog declared as a wolf hybrid may not change the license designation. A dog that has been declared a wolf hybrid must be treated as a wolf hybrid in accordance with Title 22, chapter 251, subchapter 5. The procedure prescribed under Title 22, chapter 251, subchapter 5 for a wolf hybrid suspected of having rabies does not change based on proof that the wolf hybrid has received a rabies vaccination.

[ 2007, c. 439, §14 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 643, §2 (AMD). 1993, c. 468, §25 (AMD). 1993, c. 657, §§20,21 (AMD). 1995, c. 409, §4 (AMD). 1997, c. 690, §14 (AMD). 1997, c. 704, §§7-10 (AMD). 2001, c. 129, §3 (AMD). 2001, c. 422, §§6,7 (AMD). 2003, c. 405, §§10-12 (AMD). 2003, c. 689, §B7 (REV). 2007, c. 439, §§12-14 (AMD). 2007, c. 664, §11 (AMD). 2011, c. 100, §11 (AMD). 2013, c. 115, §9 (AMD).



7 §3923. License and recording fees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1989, c. 278, (AMD). 1991, c. 528, §S (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §S (AMD). 1991, c. 622, §§FF15,16 (AMD). 1991, c. 779, §27 (AMD). 1991, c. 779, §52 (AFF). 1991, c. 779, §§52,60 (AFF). 1993, c. 468, §11 (RP).



7 §3923-A. License and recording fees

Except as provided in subsection 3 and section 3923-C, a dog owner or keeper obtaining a license from a municipal clerk, dog licensing agent or dog recorder shall pay the license and recording fees established in this section. For purposes of this section, "dog licensing agent" means an animal shelter or a veterinarian pursuant to section 3923-F. [2013, c. 115, §10 (AMD).]

1. Dogs capable of producing young. A dog owner or keeper shall pay a fee of $11 to the municipal clerk or dog licensing agent for each dog 6 months of age or older and capable of producing young. A dog is considered capable of producing young unless certification under subsection 2 is provided.

The municipal clerk or dog licensing agent shall retain a $1 recording fee and pay the remaining $10 to the department for deposit in the Animal Welfare Fund.

[ 2013, c. 115, §10 (AMD) .]

2. Dogs incapable of producing young. A dog owner shall pay a fee of $6 to the municipal clerk or a dog licensing agent for each dog 6 months of age or older and incapable of producing young. A dog is considered incapable of producing young when the owner provides the following:

A. A written certificate issued by a veterinarian stating that the veterinarian has neutered the dog; [1997, c. 690, §15 (AMD).]

B. A written certificate issued by a veterinarian stating that the veterinarian has examined the dog and determined that the dog is incapable of producing young; or [1997, c. 690, §15 (AMD).]

C. A previous license stating that the dog is incapable of producing young. [1997, c. 690, §15 (AMD).]

The municipal clerk or dog licensing agent shall retain a $1 recording fee, deposit $2 in the municipality's animal welfare account established in accordance with section 3945 and pay the remaining $3 to the department for deposit in the Animal Welfare Fund.

[ 2013, c. 115, §10 (AMD) .]

3. Exemption from fees. A municipal clerk or a dog licensing agent shall issue a license upon application and without payment of a license fee required under this section for:

A. A service dog owned or kept by a person with a physical or mental disability; [2007, c. 664, §12 (AMD).]

B. [2007, c. 664, §12 (RP).]

C. [2007, c. 664, §12 (RP).]

D. A trained search and rescue dog recognized by the Department of Inland Fisheries and Wildlife or by the statewide association of search and rescue that cooperates with the Department of Inland Fisheries and Wildlife in developing standards for search and rescue or such a dog awaiting training; and [2001, c. 422, §9 (AMD).]

E. A dog certified by the State and used for law enforcement purposes. [2001, c. 422, §9 (NEW).]

[ 2013, c. 115, §10 (AMD) .]

4. Late fees. An owner or keeper required to license a dog under section 3922, subsection 1 or section 3923-C, subsection 1 and applying for a license for that dog after January 31st shall pay to the municipal clerk, dog licensing agent or dog recorder a late fee of $25 in addition to the annual license fee paid in accordance with subsection 1 or 2 and section 3923-C, subsection 1. The clerk, dog licensing agent or dog recorder shall deposit all late fees collected under this subsection into the municipality's animal welfare account established in accordance with section 3945.

[ 2013, c. 115, §10 (AMD) .]

SECTION HISTORY

1993, c. 468, §12 (NEW). 1993, c. 657, §§22-24 (AMD). 1995, c. 409, §5 (AMD). 1995, c. 557, §1 (AMD). 1997, c. 690, §15 (AMD). 1999, c. 597, §1 (AMD). 2001, c. 422, §§8,9 (AMD). 2003, c. 405, §13 (AMD). 2007, c. 439, §15 (AMD). 2007, c. 664, §12 (AMD). 2009, c. 343, §13 (AMD). 2009, c. 548, §3 (AMD). 2013, c. 115, §10 (AMD).



7 §3923-B. Tags

1. Tags. The municipal clerk or dog licensing agent shall provide with each new license issued under section 3923-A a tag indicating the year the license is issued and bearing other information prescribed by the department. The owner or keeper shall make sure that the tag is securely attached to a collar of leather, metal or material of comparable strength and that the collar is worn at all times by the dog for which the license was issued, except as provided in subsection 3.

If the tag is lost or the owner has moved to a different municipality, the owner or keeper of the dog shall obtain a new license and tag. The municipal clerk or dog licensing agent shall issue another license and tag upon presentation of the original license and payment of $1. The clerk or agent shall retain the $1 for a recording fee.

[ 2013, c. 115, §11 (AMD) .]

2. Rabies tags.

[ 1997, c. 690, §16 (RP) .]

2-A. Rabies tags. An owner shall ensure that a rabies tag obtained from a veterinarian for immunization against rabies is securely attached to a collar of leather, metal or material of comparable strength and that the collar is worn at all times by the dog for which the rabies tag was issued, except as provided in subsection 3.

[ 1999, c. 254, §5 (NEW) .]

3. Exceptions. A dog is not required to wear a tag when on the premises of the owner or off the premises of the owner while hunting, in training or in an exhibition. When a dog is hunting, in training or in an exhibition, its owner or keeper shall produce proof of licensure and proof of rabies immunization within 24 hours upon request by a humane agent, animal control officer or law enforcement officer, including a game warden.

[ 1999, c. 254, §6 (AMD) .]

SECTION HISTORY

1993, c. 468, §12 (NEW). 1993, c. 657, §§25,26 (AMD). 1995, c. 409, §6 (AMD). 1997, c. 690, §16 (AMD). 1999, c. 254, §§5,6 (AMD). 2007, c. 439, §16 (AMD). 2013, c. 115, §11 (AMD).



7 §3923-C. Kennel license

1. License necessary. A person having 5 or more dogs for the purposes set forth in section 3907, subsection 17 shall obtain a kennel license from the clerk of the municipality where the dogs are kept and that person is subject to rules adopted by the department. The sex, registered number and description are not required for the dogs covered by a kennel license. The license expires December 31st annually. The kennel license permits the licensee or authorized agent to transport under control and supervision the kennel dogs in or outside the State.

[ 2003, c. 536, §4 (AMD) .]

2. Determination of fees.

[ 1995, c. 625, Pt. B, §1 (RP) .]

2-A. License fees. A kennel owner shall pay a fee of $42 to the municipal clerk for each license to keep dogs. A license is needed only for dogs 6 months of age or older. A kennel owner may not keep more than 10 dogs per license. The clerk shall retain $2 as a recording fee and forward $10 to the municipality's animal welfare account established pursuant to section 3945 and $30 to the Animal Welfare Fund.

[ 2003, c. 405, §14 (AMD) .]

3. Form of license. The license must be issued in triplicate, the original copy of which is given to the applicant and the remaining 2 copies retained by the municipal clerk. A license covers a maximum of 10 dogs.

[ 1997, c. 690, §19 (AMD) .]

4. Kennel tags. Dogs covered by a kennel license must be furnished suitable kennel tags and stickers that must be attached to the back of the tag indicating the year the license is issued and bearing other information as prescribed by the department and are not required to be individually licensed.

[ 1997, c. 690, §20 (AMD) .]

5. Kennel inspection and quarantine. Except for a kennel inspected by the department in accordance with chapter 723, an animal control officer must inspect annually a kennel prior to the municipality issuing a kennel license. In addition to the annual inspection required under this subsection, an animal control officer, at any reasonable time, escorted by the kennel owner or the kennel owner's agent, may inspect the kennel. Inspections must be conducted in accordance with the sanitation and health rules established by the department for compliance with laws and rules. In conducting inspections, an animal control officer must use measures established by the department through rulemaking to prevent the spread of infectious and contagious diseases. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

A veterinarian employed by the State or any licensed veterinarian may quarantine the kennel in person or by registered mail and the quarantine must be maintained as long as the veterinarian determines necessary. The decision and order for this quarantine is not considered a licensing or an adjudicatory proceeding as defined by the Maine Administrative Procedure Act.

[ 2009, c. 403, §2 (AMD) .]

6. Late fees. A late fee of $25 in addition to the annual fee must be paid by a person who fails to obtain a municipal kennel license by January 31st of each year as required in this section. The late fee must be deposited in the municipality's animal welfare account established pursuant to section 3945.

[ 2005, c. 422, §7 (NEW) .]

SECTION HISTORY

1993, c. 657, §27 (NEW). 1995, c. 409, §7 (AMD). 1995, c. 490, §§8,9 (AMD). 1995, c. 625, §§B1,2 (AMD). 1997, c. 690, §§17-21 (AMD). 2003, c. 405, §14 (AMD). 2003, c. 536, §4 (AMD). 2005, c. 422, §7 (AMD). 2009, c. 403, §2 (AMD).



7 §3923-D. Temporary licenses

An animal shelter may issue a temporary dog license when transferring ownership vested in the animal shelter under section 3913, subsection 4 to a person buying or otherwise accepting ownership. The department shall provide animal shelters with temporary license forms. The animal shelter shall complete all information prescribed on the form, provide the owner with the original temporary license and submit the copy for the municipal clerk and the animal control officer to the appropriate municipal clerk. The animal shelter may retain a copy of the temporary license to comply with section 3914. A temporary license is valid for a period of 10 days beginning on the date of issuance. An animal shelter may charge $1 for issuing a temporary license. [1997, c. 690, §22 (AMD).]

SECTION HISTORY

1993, c. 657, §27 (NEW). 1995, c. 409, §7 (AMD). 1997, c. 690, §22 (AMD).



7 §3923-E. Monthly report

Municipal clerks or dog recorders shall receive the license fees in accordance with sections 3923-A and 3923-C, pay them to the department and make a monthly report to the department on a department-approved form of all licenses issued and fees received. [1993, c. 657, §27 (NEW).]

SECTION HISTORY

1993, c. 657, §27 (NEW).



7 §3923-F. Veterinarian or animal shelter serving as dog licensing agent

The commissioner may authorize an animal shelter licensed in accordance with chapter 723 and a veterinarian licensed in accordance with Title 32, chapter 71-A to issue dog licenses under section 3923-A. The commissioner shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The rules must provide a process for identifying animal shelters and veterinarians who are willing to serve as dog licensing agents for distributing license blanks, tags and stickers, and for the collection, distribution and deposit of license fees into the appropriate state accounts. [2013, c. 115, §12 (AMD).]

SECTION HISTORY

2001, c. 422, §10 (NEW). 2009, c. 343, §14 (AMD). 2013, c. 115, §12 (AMD).



7 §3923-G. Internet licensing project

1. Procedure developed; municipality participation. The commissioner may develop and implement a procedure by which a dog owner can electronically apply for and be issued a dog license using a publicly accessible site on the Internet. A municipality may choose to participate in the electronic dog licensing project by contacting and working with the commissioner. Electronic licensing is available only to residents of a municipality that requests and is accepted by the commissioner to participate in the electronic licensing project. The commissioner may limit the number of municipalities that participate in the project.

[ 2003, c. 405, §15 (NEW) .]

2. Forms; verification of rabies immunization. The commissioner shall develop a form to be used for electronic licensing under this section. The commissioner shall consult with the Commissioner of Health and Human Services to establish the information needed to verify rabies immunization.

[ 2003, c. 405, §15 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

3. Payment of licensing fee. The commissioner shall establish a mechanism for accepting payment of license fees by credit card. An owner or keeper who applies for a dog license using the publicly accessible site on the Internet developed pursuant to subsection 1 shall pay the fee required under section 3923-A and an additional service fee of $1 for each license to cover administrative costs and pay the Internet service provider.

[ 2003, c. 405, §15 (NEW) .]

4. Distribution of licensing fee. The commissioner shall deposit all fees received under this section into the Animal Welfare Fund. The commissioner shall establish procedures for participating municipalities to periodically receive the appropriate credit or payment for license fees collected by the department under this section. A municipality is entitled to a payment or credit of $3 for each dog licensed under this section. All payments or credits received by a municipality must be deposited or credited to the municipality's animal welfare account established in accordance with section 3945.

[ 2003, c. 405, §15 (NEW) .]

5. Sticker requirement.

[ 2007, c. 439, §17 (RP) .]

6. Exclusion of wolf hybrids. This section does not apply to the licensing of a wolf hybrid. A person owning a wolf hybrid shall obtain a license from the municipal clerk or the dog recorder for the municipality, plantation or unorganized territory in which the person owning the wolf hybrid resides.

[ 2011, c. 100, §12 (NEW) .]

SECTION HISTORY

2003, c. 405, §15 (NEW). 2003, c. 689, §B7 (REV). 2007, c. 439, §17 (AMD). 2011, c. 100, §12 (AMD).



7 §3924. Violation

1. Civil violation. Any person who violates any section of this chapter commits a civil violation for which a forfeiture not to exceed $100 may be adjudged.

[ 1987, c. 383, §3 (NEW) .]

2. Unlawful use of collar or tag. A person who removes a tag or who places a tag on a dog for which the license was not issued commits a civil violation for which a forfeiture of not more than $100 may be adjudged.

[ 1997, c. 690, §23 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 409, §8 (AMD). 1997, c. 690, §23 (AMD).






Chapter 723: FACILITY LICENSES

7 §3931. Kennels (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §28 (AMD). 1993, c. 657, §29 (RP).



7 §3931-A. Breeding kennels

1. License necessary. A person maintaining a breeding kennel, as defined in section 3907, must obtain a license from the department and is subject to rules adopted by the department. The license expires 12 months after the date of issuance. An applicant for a breeding kennel license shall state in the application the number of female dogs or cats capable of breeding that are maintained at the breeding kennel. The department shall issue a license or a conditional license under subsection 6 in one of the 3 categories described in paragraphs A, B and C and collect a fee in accordance with subsection 2.

A. A breeding kennel that maintains at least 5 but no more than 10 female dogs or cats capable of breeding is a Category 1 breeding kennel. [2009, c. 403, §3 (NEW).]

B. A breeding kennel that maintains at least 11 but no more than 20 female dogs or cats capable of breeding is a Category 2 breeding kennel. [2009, c. 403, §3 (NEW).]

C. A breeding kennel that maintains 21 or more female dogs or cats capable of breeding is a Category 3 breeding kennel. [2009, c. 403, §3 (NEW).]

[ 2009, c. 403, §3 (AMD) .]

2. License fees. The license fee is $75 for a Category 1 breeding kennel, $100 for a Category 2 breeding kennel and $150 for a Category 3 breeding kennel.

[ 2009, c. 403, §4 (RPR) .]

3. Dog licenses.

[ 1993, c. 468, §13 (RP) .]

4. Surcharge on sale of dogs and cats that have not been neutered.

[ 2005, c. 510, §7 (RP) .]

5. License number requirements. A breeding kennel shall prominently display in any advertising the state-issued kennel license number.

The breeding kennel shall provide its license number to a person purchasing or receiving an animal from the breeding kennel.

[ 2009, c. 403, §5 (AMD) .]

6. Conditional breeding kennel license. Upon receiving an application for a breeding kennel that does not at the time of application hold a valid license under this section, the department shall issue a conditional breeding kennel license. The conditional license remains in effect until the breeding kennel passes an inspection under section 3936. If a breeding kennel cannot meet minimum standards within 6 months after the initial inspection, the conditional breeding kennel license may be revoked or suspended by the department pending an administrative proceeding held in accordance with Title 5, chapter 375, subchapter 5.

[ 2009, c. 403, §6 (NEW) .]

SECTION HISTORY

1991, c. 779, §29 (NEW). 1993, c. 468, §13 (AMD). 1993, c. 657, §30 (AMD). 1995, c. 490, §10 (AMD). 2003, c. 405, §16 (AMD). 2005, c. 281, §6 (AMD). 2005, c. 510, §7 (AMD). 2007, c. 702, §8 (AMD). 2009, c. 403, §§3-6 (AMD).



7 §3931-B. Wolf hybrid kennel (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 129, §4 (NEW). 2011, c. 100, §13 (RP).



7 §3932. Boarding kennels

1. License necessary. A person maintaining a boarding kennel, as defined in section 3907, shall obtain a license from the department and is subject to rules adopted by the department. The license expires December 31st annually or in a manner consistent with the license provisions of the Maine Administrative Procedure Act, whichever is later.

[ 1993, c. 657, §31 (AMD) .]

2. License fees. The fee for a boarding kennel license is $75.

[ 2003, c. 405, §17 (AMD) .]

3. Dog licenses.

[ 1993, c. 657, §32 (RP) .]

4. Advertising. A boarding kennel shall prominently display the state-issued kennel license number in any form of print advertising.

The license number must be provided to a person boarding an animal at a boarding kennel.

[ 2007, c. 439, §18 (NEW) .]

5. Notice of fees and services. A person maintaining a boarding kennel shall post upon the premises and provide upon request a written notice of fees charged for boarding and for any other services offered at the boarding kennel. The notice must indicate the hours during which the owner of the boarding kennel or a person responsible to the owner of the boarding kennel is on the premises.

[ 2009, c. 343, §15 (NEW) .]

6. Conditional boarding kennel license. Upon receiving a license application for a boarding kennel that does not at the time of application hold a valid license under this section, the department shall issue a conditional boarding kennel license to an applicant who pays the required fees and is not prohibited from obtaining a license under section 3935. The conditional license remains in effect until the boarding kennel meets the requirements for a license under section 3936. If a boarding kennel passes an inspection under section 3936 and meets all other conditions of licensure, the conditional license must be changed to a standard license. If a boarding kennel cannot meet minimum standards within 6 months after the initial inspection, the conditional license may be revoked or suspended by the department pending an administrative proceeding held in accordance with Title 5, chapter 375, subchapter 5.

[ 2013, c. 115, §13 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §30 (AMD). 1993, c. 657, §§31,32 (AMD). 2003, c. 405, §17 (AMD). 2007, c. 439, §18 (AMD). 2009, c. 343, §15 (AMD). 2013, c. 115, §13 (AMD).



7 §3932-A. Animal shelters

1. License necessary. A person operating an animal shelter as defined in section 3907 shall obtain a license from the department and is subject to rules adopted by the department. The license expires December 31st annually or in a manner consistent with the license provisions of the Maine Administrative Procedure Act, whichever is later.

[ 1993, c. 657, §33 (NEW) .]

2. License fee. The license fee for an animal shelter is $100.

[ 2003, c. 405, §18 (AMD) .]

3. Temporary placement. Facilities where animals are temporarily placed by the department are exempt from licensing requirements.

[ 2007, c. 439, §19 (NEW) .]

4. Conditional animal shelter license. Upon receiving a license application for an animal shelter that does not at the time of application hold a valid license under this section, the department shall issue a conditional animal shelter license to an applicant who pays the required fees and is not prohibited from obtaining a license under section 3935. The conditional license remains in effect until the animal shelter meets the requirements for a license under section 3936. If the animal shelter passes an inspection under section 3936 and meets all other conditions of licensure, the conditional license must be changed to a standard license. If an animal shelter cannot meet minimum standards within 6 months after the initial inspection, the conditional license may be revoked or suspended by the department pending an administrative proceeding held in accordance with Title 5, chapter 375, subchapter 5.

[ 2013, c. 115, §14 (NEW) .]

SECTION HISTORY

1993, c. 657, §33 (NEW). 2003, c. 405, §18 (AMD). 2007, c. 439, §19 (AMD). 2013, c. 115, §14 (AMD).



7 §3933. Pet shops

1. License necessary. A person maintaining a pet shop, as defined in section 3907, shall obtain a license from the department and is subject to rules adopted by the department. The license expires December 31st annually or in a manner consistent with the license provisions of the Maine Administrative Procedure Act, whichever is later.

[ 1993, c. 657, §34 (AMD) .]

2. License fees. The fee for a pet shop license is $150.

[ 2003, c. 405, §19 (AMD) .]

3. Records. A person maintaining a pet shop, as defined in section 3907, shall keep a record of each animal received by the pet shop, except for mice and fish. The record must include the name and address of the person or company from whom the animal was received and the name and address of the person buying or otherwise acquiring the animal from the pet shop. The record must be kept on file for a period of 2 years following the sale or other disposition of the animal by the pet shop and must be made available to the department within 24 hours of the request of the department.

[ 2009, c. 343, §16 (AMD) .]

4. Surcharge on sale of dogs and cats that have not been neutered. A person maintaining a pet shop shall collect a surcharge of $25 on each cat or dog sold that has not been neutered and forward the entire surcharge to the department for deposit in the Companion Animal Sterilization Fund established under section 3910-B.

[ 2005, c. 281, §7 (NEW) .]

5. Advertising. A pet shop license holder advertising to the public the availability of a dog or cat for sale or in any way exchanging a dog or cat for value shall prominently display the state-issued pet shop license number in any publication in which the pet shop license holder advertises. The pet shop license number must be provided to a person adopting or purchasing an animal from the pet shop.

[ 2007, c. 439, §20 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §31 (AMD). 1993, c. 657, §34 (AMD). 2003, c. 350, §1 (AMD). 2003, c. 405, §19 (AMD). 2005, c. 281, §7 (AMD). 2007, c. 439, §20 (AMD). 2009, c. 343, §16 (AMD).



7 §3934. Exemption from licensure (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §32 (RP).



7 §3935. License prohibited

The department may not issue a license to maintain a boarding kennel, breeding kennel, animal shelter or pet shop to a person who, within the 10 years previous to the application for the license, has been convicted of murder, a Class A or Class B offense, a violation under Title 17-A, chapter 9, 11, 12 or 13 or a criminal violation under Title 17, chapter 42 or under a criminal law involving cruelty to animals that is no longer in effect or, within 10 years previous to the application for the license, has been adjudicated of a civil violation for cruelty to animals under chapter 739 or has been convicted or adjudicated in any other state, provincial or federal court of a violation similar to those specified in this section. [2009, c. 343, §17 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §14 (AMD). 1993, c. 657, §35 (AMD). 2005, c. 422, §8 (AMD). 2007, c. 439, §21 (AMD). 2009, c. 343, §17 (AMD).



7 §3935-A. Late fees

A person maintaining a facility required to be licensed under this chapter shall pay a late fee equal to 50% of the required license fee if that person fails to renew a license within 30 days of that license's expiration date. The late fee must be deposited in the Animal Welfare Fund established in section 3906-B. [2005, c. 422, §9 (NEW).]

SECTION HISTORY

2005, c. 422, §9 (NEW).



7 §3936. Inspection and quarantine

1. Inspection and quarantine. The commissioner, a state humane agent, a veterinarian employed by the State or a licensed veterinarian at the direction of the commissioner may, at any reasonable time, enter an animal shelter, kennel, boarding kennel, breeding kennel or pet shop and make examinations and conduct any recognized tests for the existence of contagious or infectious diseases or conditions. If the animal shelter, kennel, boarding kennel, breeding kennel or pet shop is also used for human habitation, the person authorized to make examinations and conduct tests must be escorted by the owner, or the owner's agent, of the animal shelter, kennel, boarding kennel, breeding kennel or pet shop and the examinations and tests may be made only in those portions of the premises used as an animal shelter, kennel, boarding kennel, breeding kennel or pet shop. The commissioner may inspect animal shelters, kennels, boarding kennels, breeding kennels and pet shops in accordance with the sanitation and health rules established by the department and for compliance with laws and rules, including licensing and permitting requirements, of the Department of Inland Fisheries and Wildlife pertaining to wildlife importation and possession. In conducting inspections, measures established by the department through rulemaking must be used to prevent the spread of infectious and contagious diseases. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. A veterinarian employed by the State or any licensed veterinarian may quarantine the animal shelter, kennel, boarding kennel, breeding kennel or pet shop, in person or by registered mail, and the quarantine must be maintained as long as the department determines necessary. The decision and order for this quarantine is not considered a licensing or an adjudicatory proceeding as defined by the Maine Administrative Procedure Act. The commissioner shall promptly notify the Department of Inland Fisheries and Wildlife of violations.

[ 2009, c. 403, §7 (AMD) .]

2. Suspension of license. The department may, in accordance with Title 5, chapter 375, subchapter 5, revoke or suspend a kennel, boarding kennel, breeding kennel, animal shelter or pet shop license if a person maintaining the kennel, boarding kennel, breeding kennel, animal shelter or pet shop violates any quarantine or maintains animals contrary to the rules adopted by the department, fails to keep records required by the department or violates any provision of the laws or rules of the Department of Inland Fisheries and Wildlife pertaining to wildlife importation and possession.

[ 2009, c. 343, §18 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §33 (AMD). 1993, c. 89, §1 (AMD). 1995, c. 490, §11 (AMD). 1997, c. 690, §24 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2009, c. 343, §18 (AMD). 2009, c. 403, §7 (AMD).



7 §3936-A. Noncompliance; subsequent inspection required

If, upon inspection under section 3936, the commissioner or the commissioner's designee finds a facility licensed under this chapter to be in violation of this chapter or rules adopted under this chapter, the commissioner or the commissioner's designee shall issue a written notice describing the violation, the required corrective action to be taken and the date by which the correction must be made. No fee is charged for the first follow-up inspection. If the corrective action has not been taken within the specified period and 2 or more follow-up inspections are needed in any calendar year, the department shall charge the licensee a fee equal to 50% of the original license fee for each follow-up inspection. The original notice of a violation must inform the licensee of the fee charged for follow-up inspections. [2009, c. 403, §8 (NEW).]

If the person operating the facility fails to complete corrective actions by the date noted in the original notice or a subsequent date specified by the department, the department may revoke, suspend or refuse to renew a license issued under this chapter pending an administrative proceeding held in accordance with Title 5, chapter 375, subchapter 5. [2009, c. 403, §8 (NEW).]

SECTION HISTORY

2009, c. 403, §8 (NEW).



7 §3937. Investigation

Upon written complaint made to the commissioner by any person alleging violation of this chapter, or any of the rules of the chapter by any licensee, the commissioner shall cause an investigation to be made upon matters related in the complaint. [1993, c. 468, §25 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD).



7 §3938. Violation

A person maintaining an animal shelter, boarding kennel, breeding kennel or pet shop without having obtained a license, or after a license has been revoked or suspended, commits a civil violation for which a forfeiture of not less than $50 nor more than $200 a day may be adjudged. [1993, c. 657, §36 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §14 (AMD). 1993, c. 657, §36 (AMD).



7 §3938-A. Minimum age of transfer for cats and dogs

A person or an animal shelter, boarding kennel, breeding kennel or pet shop that sells, gives away or otherwise transfers ownership of a dog or cat before it has reached its 56th day of life commits a civil violation for which a fine of not less than $50 nor more than $200 may be adjudged. [2007, c. 439, §22 (NEW).]

SECTION HISTORY

2007, c. 439, §22 (NEW).



7 §3939. Dog licenses

Nothing in this chapter may be construed to exempt licensed facilities from the license requirements of chapter 721. [1993, c. 657, §37 (NEW).]

SECTION HISTORY

1993, c. 657, §37 (NEW).



7 §3939-A. Spay; neuter of dogs and cats

1. Spay; neuter. Except as otherwise provided in subsections 2 and 3, an animal shelter or rescue group may not place with a new owner a dog or cat that has not been spayed or neutered unless an appointment has been made with a licensed veterinarian to spay or neuter the animal within 30 days of accepting ownership. A person who accepts ownership of a dog or cat that is unaltered shall, in addition to any other charges or other fees, make a deposit equal to 100% of the cost of the scheduled surgery with the animal shelter or rescue group and shall sign a spay-neuter agreement. The animal shelter or rescue group must refund the deposit upon receiving proof of sterilization.

For purposes of this section, "place" means to sell, give away or otherwise transfer possession of a cat or dog.

[ 2007, c. 439, §23 (NEW) .]

2. Detrimental to health. If a licensed veterinarian or veterinary technician as defined in Title 32, section 4853 determines that a dog or cat is too sick or injured or that it would otherwise be detrimental to the health of the dog or cat to be spayed or neutered within 30 days of placement, the animal shelter or rescue group shall collect a deposit of not less than $50 and not more than $150 at the time of sale or placement. The animal shelter or rescue group shall determine the amount of the deposit based on the cost of spaying or neutering within the geographic area served by the animal shelter or rescue group. A person accepting ownership of the dog or cat under this subsection shall sign an agreement to have the animal sterilized as soon as it is medically advisable.

Upon receipt of proof of sterilization, the animal shelter or rescue group shall immediately and fully refund the deposit.

[ 2007, c. 439, §23 (NEW) .]

3. Extension. Notwithstanding subsection 1, an animal shelter or rescue group may extend the date by which spaying or neutering is to be completed at its discretion for good cause. An extension must be in writing.

[ 2007, c. 439, §23 (NEW) .]

4. Reimbursement of deposit. If a dog or cat dies prior to spaying or neutering and within the agreement period, the owner is entitled to reimbursement of the deposit paid under subsection 1. If a dog or cat dies prior to spaying or neutering and within 120 days of signing an agreement under subsection 2, the owner is entitled to reimbursement of the deposit paid under subsection 2. To receive reimbursement under this subsection, the owner must provide the animal shelter or rescue group with a letter signed by a licensed veterinarian stating that the cat or dog has died and providing a description of the animal.

[ 2007, c. 439, §23 (NEW) .]

5. Unclaimed deposits. Except as provided in subsections 2, 3 and 4, deposits received under subsection 1 or 2 that are unclaimed within 120 days of the date the spay-neuter agreement was signed must be:

A. Used to subsidize spaying or neutering of dogs and cats offered for placement by the animal shelter or rescue group receiving the deposits; or [2007, c. 439, §23 (NEW).]

B. Remitted to the department for deposit in the Companion Animal Sterilization Fund established under section 3910-B. [2007, c. 439, §23 (NEW).]

When extensions are granted under subsection 3 and the deposits are unclaimed 120 days after the extended date for spaying or neutering, those deposits must be disposed of under paragraphs A and B.

[ 2007, c. 439, §23 (NEW) .]

SECTION HISTORY

2007, c. 439, §23 (NEW).



7 §3939-B. Violations

1. Noncompliance by new owner. If a person receiving a dog or cat from an animal shelter or rescue group fails to comply with section 3939-A, that person forfeits the sterilization deposit and commits a civil violation for which a fine of not less than $50 nor more than $200 per animal may be adjudged.

[ 2007, c. 439, §24 (NEW) .]

2. Noncompliance by animal shelter or rescue group. If an animal shelter or rescue group fails to require a spay-neuter agreement or fails to collect a deposit as required under section 3939-A, that animal shelter or rescue group commits a civil violation for which a fine of not less than $50 nor more than $200 per animal may be adjudged.

[ 2007, c. 439, §24 (NEW) .]

SECTION HISTORY

2007, c. 439, §24 (NEW).






Chapter 725: MUNICIPAL DUTIES

7 §3941. Posting of law

Municipal clerks, annually, at least 20 days before January 1st, shall post copies of chapter 721 and this chapter in the municipal offices. [2007, c. 439, §25 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §25 (AMD). 2007, c. 439, §25 (AMD).



7 §3942. Issuance of dog licenses

Municipal clerks shall issue dog licenses in accordance with chapter 721, receive the license fees and pay to the department $9 for dogs capable of producing young and $3 from each license fee received for dogs incapable of producing young. The clerks shall keep a record of all licenses issued by them, with the names of the owners or keepers of dogs licensed and the sex, registered numbers and description of all dogs except those covered by a kennel license. The clerks shall make a monthly report to the department on a department-approved form of all dog licenses issued and fees received. [2003, c. 405, §20 (AMD).]

The clerk shall retain $1 from each license fee as a recording fee. The clerk shall deposit $2 from each license for a dog incapable of producing young in the municipality's animal welfare account established in accordance with section 3945. [2003, c. 405, §20 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 622, §FF17 (AMD). 1991, c. 779, §34 (AMD). 1991, c. 779, §52 (AFF). 1999, c. 254, §7 (AMD). 2001, c. 617, §7 (AMD). 2003, c. 405, §20 (AMD).



7 §3943. Municipal warrants (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 264, §§1,2 (AMD). 1991, c. 779, §§35,36 (AMD). 1991, c. 779, §60 (AFF). 1995, c. 490, §§12,13 (AMD). 1997, c. 690, §26 (AMD). 1999, c. 136, §1 (AMD). 2003, c. 405, §21 (AMD). 2009, c. 343, §19 (RP).



7 §3944. Issuance of kennel licenses

Municipal clerks and dog recorders shall issue kennel licenses to kennel owners or operators in accordance with section 3923-C. [1997, c. 690, §27 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §37 (AMD). 1993, c. 657, §38 (AMD). 1997, c. 690, §27 (AMD).



7 §3945. Use of license fees and court fines retained by municipalities

Except for the $1 recording fee pursuant to section 3942 retained by the municipal clerk, all fees and court fines retained by municipalities must be kept in a separate account and must be used for the salaries and costs of animal control, enforcement of licensing laws, care of stray animals that are injured or abandoned and the support of one or more approved animal shelters. Any money not expended for these purposes in a municipality's fiscal year does not lapse, but must be carried over to the next fiscal year. [2001, c. 617, §8 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 657, §39 (AMD). 1995, c. 490, §14 (AMD). 2001, c. 617, §8 (AMD).



7 §3946. Dog recorders in unorganized territories

Dog recorders appointed by the commissioner in unorganized territories shall issue dog licenses, receive the license fees and pay them to the department. The recorders shall keep the clerk's copy of all licenses issued by them and make reports to the department on a form approved by the department of all licenses issued and fees received. The recorders shall report following each month in which licenses are actually issued and fees are actually collected. [1995, c. 490, §15 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §38 (AMD). 1995, c. 490, §15 (AMD).



7 §3947. Animal control officers

Each municipality shall appoint one or more animal control officers whose duties are enforcement of sections 3911, 3912, 3916, 3921, 3924, 3948, 3950, 3950-A, 3952 and 4041 and Title 17, section 1023, responding to reports of animals suspected of having rabies in accordance with Title 22, sections 1313 and 1313-A and any other duties to control animals as the municipality may require. A municipality may appoint an employee of an animal shelter as an animal control officer as long as the person meets the qualifications and training requirements of this section. [2009, c. 343, §20 (AMD).]

A municipality may not appoint a person to the position of animal control officer who has been convicted of murder, a Class A or Class B offense or a violation of Title 17-A, chapter 9, 11, 12 or 13 or has been convicted of a criminal violation under Title 17, chapter 42 or has been adjudicated of a civil violation for cruelty to animals under chapter 739 or who has been convicted or adjudicated in any other state, provincial or federal court of a violation similar to those specified in this section. [2007, c. 439, §26 (AMD).]

Animal control officers must be certified in accordance with section 3906-B, subsection 4. Upon initial appointment, an animal control officer must complete basic training and be certified by the commissioner within 6 months of appointment. [2007, c. 439, §26 (AMD).]

An animal control officer must attend advanced training programs as described under section 3906-B, subsection 4 to maintain certification. An animal control officer must have a minimum of 8 hours of training each year. [2007, c. 439, §26 (NEW).]

Upon appointment of an animal control officer, municipal clerks shall notify the commissioner of the name, address and telephone number of the animal control officer within 10 business days. In the event the position is vacant upon termination or resignation of the animal control officer, the municipal clerk shall notify the commissioner within 10 business days of the vacancy. [2009, c. 343, §20 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 643, §3 (AMD). 1991, c. 779, §39 (AMD). 1993, c. 468, §15 (AMD). 1995, c. 490, §16 (AMD). 1997, c. 690, §28 (AMD). 2007, c. 439, §26 (AMD). 2009, c. 177, §1 (AMD). 2009, c. 343, §20 (AMD).



7 §3948. Animal control

1. Control. Municipalities shall control dogs running at large.

[ 1997, c. 690, §29 (AMD) .]

2. Medical attention. Law enforcement officers and animal control officers shall take a stray animal to its owner, if known, or, if the owner is unknown, shall ensure that any injured companion animal that is at large or in a public way is given proper medical attention.

[ 2009, c. 343, §21 (AMD) .]

3. Domesticated and undomesticated animals. A municipality shall control domesticated animals that are a cause of complaint in the community. A municipality shall control animals that pose a threat to public health or safety. A municipality may control undomesticated animals in matters on which no other department is charged by law to regulate.

[ 1997, c. 690, §31 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 643, §4 (AMD). 1993, c. 468, §16 (AMD). 1995, c. 490, §17 (AMD). 1997, c. 690, §§29-31 (AMD). 2009, c. 343, §21 (AMD).



7 §3949. Animal shelter designation

Municipal clerks, annually, on or before April 1st, shall certify to the commissioner the name and location of the animal shelter with which the municipality has entered into a contract to accept stray animals or have an arrangement for an animal shelter that will accept stray animals. Animal shelters designated by the municipality under this section must comply with commissioner rules. [1997, c. 690, §32 (AMD).]

A municipality may contract with an animal shelter licensed under section 3932-A for other animal control services. A municipality may not contract with a shelter for the performance of the duties of an animal control officer as specified in section 3947 unless an employee of that shelter is the appointed animal control officer for that municipality and the duties of an animal control officer are performed by the person so appointed. [2009, c. 177, §2 (NEW).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD). 1993, c. 657, §40 (AMD). 1997, c. 690, §32 (AMD). 2009, c. 177, §2 (AMD).



7 §3950. Local regulations

Each municipality is empowered to adopt or retain more stringent ordinances, laws or regulations dealing with the subject matter of this chapter, including the establishment of fees necessary and appropriate to finance the cost of animal control services, except that municipalities may not adopt breed-specific ordinances, laws or regulations. Any less restrictive municipal ordinances, laws or regulations are invalid and of no force and effect. [2013, c. 595, Pt. U, §1 (AMD).]

1. Certain agricultural working dogs exempt from barking dog ordinances. A municipal ordinance, law or regulation that prohibits or limits barking dogs does not apply to dogs engaged in herding livestock or to agricultural guard dogs engaged in protecting livestock or warning the owners of danger to the livestock. For the purposes of this subsection, the term "livestock" has the same meaning as in section 3907, subsection 18-A.

[ 2005, c. 138, §1 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1991, c. 779, §40 (AMD). 2005, c. 138, §1 (AMD). 2013, c. 595, Pt. U, §1 (AMD).



7 §3950-A. Official refusal or neglect of duty

1. Violation. A mayor, municipal officer, clerk, town or city manager, administrative assistant to the mayor, town or city councilor, dog recorder of unorganized territories, constable, police officer, sheriff or animal control officer commits a civil violation if that person refuses or intentionally fails to perform the duties imposed by:

A. This chapter; [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Chapter 719; [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Chapter 720; [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Chapter 721; [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. Chapter 725; or [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Chapter 727. [2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a civil violation for which a fine of not less than $50 and not more than $500 and costs may be adjudged.

[ 2009, c. 343, §22 (AMD) .]

3. Investigation. The commissioner, at the commissioner's own instance or upon written complaint made to the commissioner by another person, shall investigate an alleged refusal or neglect of duty by a municipal officer.

[ 2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Prosecution. The commissioner shall direct proceedings, actions and prosecutions to be instituted to enforce all laws relating to animals and to the liability of municipal officers and their agents for failure, neglect or refusal to comply with the laws relating to animals.

[ 2003, c. 452, Pt. B, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 490, §18 (AMD). 1995, c. 557, §2 (AMD). 1997, c. 690, §33 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B21 (RPR). 2009, c. 343, §22 (AMD).






Chapter 727: DANGEROUS DOGS

7 §3951. Killing for assault permitted

Any person may lawfully kill a dog if necessary to protect that person, another person or a domesticated animal during the course of a sudden, unprovoked assault. [1997, c. 690, §34 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §34 (AMD).



7 §3952. Keeping a dangerous dog

A person who owns or keeps a dangerous dog commits a civil violation for which the court shall adjudge a fine of not less than $250 and not more than $1,000, plus costs, none of which may be suspended. [2003, c. 71, §1 (AMD).]

1. Procedure. Any person who is assaulted or threatened with imminent bodily injury by a dog or any person witnessing an assault or threatened assault against a person or domesticated animal or a person with knowledge of an assault or threatened assault against a minor, within 30 days of the assault or threatened assault, may make written complaint to the sheriff, local law enforcement officer or animal control officer that the dog is a dangerous dog. For the purposes of this chapter, "domesticated animal" includes, but is not limited to, livestock as defined in section 3907, subsection 18-A.

Upon investigation of the complaint, the sheriff, local law enforcement officer or animal control officer may issue a civil violation summons for keeping a dangerous dog.

If, upon hearing, the court finds that the dog is a dangerous dog as defined in section 3907, subsection 12-D, the court shall impose a fine and shall:

A. Order the dog confined in a secure enclosure except as provided in paragraph C or subsection 8. For the purposes of this paragraph, "secure enclosure" means a fence or structure of at least 6 feet in height forming or making an enclosure suitable to prevent the entry of young children and suitable to confine a dangerous dog in conjunction with other measures that may be taken by the owner or keeper, such as tethering the dangerous dog. The secure enclosure must be locked, be designed with secure top, bottom and sides and be designed to prevent the animal from escaping from the enclosure. The court shall specify the length of the period of confinement and may order permanent confinement; [2011, c. 82, §1 (AMD).]

B. Order the dog to be euthanized if it has killed, maimed or inflicted serious bodily injury upon a person or has a history of a prior assault or a prior finding by the court of being a dangerous dog; or [2011, c. 82, §1 (AMD).]

C. Order the dog to be securely muzzled, restricted by a tether not more than 3 feet in length with a minimum tensile strength of 300 pounds and under the direct control of the dog’s owner or keeper whenever the dog is off the owner's or keeper's premises. [2011, c. 82, §1 (NEW).]

The court may order restitution in accordance with Title 17-A, chapter 54 for any damages inflicted upon a person or a person's property.

[ 2011, c. 82, §1 (AMD) .]

1-A. Identification and confinement of dogs. In addition to orders imposed under subsection 1, the court may order that the owner or keeper of a dangerous dog:

A. Provide the animal control officer in the municipality where the dangerous dog is kept with photographs and descriptions of dogs kept by that owner or keeper including the sex, breed, age and identifying markings of each dog; [2007, c. 170, §2 (NEW).]

B. Have dogs kept by that owner or keeper permanently identified by tattooing, microchip placement or other means directed by the court; or [2007, c. 170, §2 (NEW).]

C. Confine other dogs kept on the owner's or keeper's premises as provided in subsection 1, paragraph A and subsection 8. [2007, c. 170, §2 (NEW).]

[ 2007, c. 170, §2 (NEW) .]

2. Failure to abide by court order. If the court order in subsection 1, paragraph B, is not complied with within the time set by the court, the court may, upon application by the complainant or other person, issue a warrant to the county sheriff or any of the sheriff's deputies or to a police officer or constable in the municipality where the dog is found, commanding the officer to kill the dog immediately and make a return of the warrant to the court within 14 days from the date of the warrant.

The owner or keeper must be ordered to pay all costs of supplementary proceedings and all reasonable costs for seizure and euthanasia of the dog.

[ 1999, c. 350, §2 (AMD) .]

3. Dogs presenting immediate threat to public. After issuing a summons and before hearing, if the dog poses an immediate or continuing threat to the public, a sheriff, local law enforcement officer or animal control officer shall order the owner or keeper of the dog to muzzle, restrain or confine the dog to the owner's premises or to have the dog confined at the owner's expense at a place determined by the sheriff, local law enforcement officer or animal control officer. If the owner or keeper fails to comply, the sheriff, local law enforcement officer or animal control officer may apply to District Court, Superior Court or a justice of the peace for an ex parte order for authorization to take possession of the dog that poses an immediate or continuing threat to the public and turn the dog over to the applicant or other suitable person.

[ 1999, c. 350, §2 (AMD) .]

4. Court action; ex parte.

[ 1999, c. 350, §2 (RP) .]

4-A. Ex parte. An order may be entered ex parte upon findings by the court or justice of the peace when:

A. The dog has inflicted a serious bodily injury as defined in Title 17-A, section 2, subsection 23; or [1999, c. 350, §2 (NEW).]

B. There is a reasonable likelihood that the dog is dangerous or vicious and:

(1) Its owner has failed to muzzle, restrain or confine the dog; and

(2) That failure poses an immediate threat of harm to the public. [1999, c. 350, §2 (NEW).]

[ 1999, c. 350, §2 (NEW) .]

4-B. Modify order. An order may be modified by the court.

A. Upon 2 days' notice or a shorter period the court may prescribe, the owner whose animal has been possessed pursuant to an ex parte order may appear in the District Court or Superior Court and move the dissolution or modification of the ex parte order. [1999, c. 350, §2 (NEW).]

B. The court shall hear and determine the motion, and the hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. [2011, c. 559, Pt. A, §4 (AMD).]

C. The owner shall submit an affidavit setting forth specific facts to substantiate the modification or dissolution of the order. The applicant has the burden of presenting evidence to substantiate the original findings. [1999, c. 350, §2 (NEW).]

[ 2011, c. 559, Pt. A, §4 (AMD) .]

5. Lien. Any person taking possession of a dog as provided in this section has a lien on that dog in accordance with Title 17, section 1021, subsection 6.

[ 1999, c. 350, §2 (AMD) .]

6. Treble damages. If a dog whose owner or keeper refuses or neglects to comply with the order wounds any person by a sudden assault or wounds or kills any domestic animal, the owner or keeper shall pay the person injured treble damages and costs to be recovered by a civil action.

[ 1999, c. 350, §2 (AMD) .]

7. Class D crime. If the owner refuses or neglects to comply with an order issued under subsection 1, 1-A or 4-A, the owner commits a Class D crime. The court, as part of the judgment, may prohibit a person convicted under this subsection from owning or possessing a dog or having a dog on that person's premises for a period of time. The prohibition may be permanent.

[ 2007, c. 170, §3 (AMD) .]

8. Restriction of movement outside of a secure enclosure. An owner or keeper of a dog confined to a secure enclosure by a court under subsection 1, paragraph A or subsection 1-A, paragraph C may not allow the dog outside of the secure enclosure unless:

A. It is necessary to obtain veterinary care for the dog or to comply with orders of the court; and [2007, c. 170, §4 (NEW).]

B. The dog is securely muzzled, restrained by a tether not more than 3 feet in length with a minimum tensile strength of 300 pounds and under the direct control of the dog's owner or keeper. [2007, c. 170, §4 (NEW).]

[ 2011, c. 82, §2 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1987, c. 736, §6 (AMD). 1989, c. 212, (AMD). 1997, c. 690, §§35,36 (AMD). 1999, c. 350, §2 (AMD). 2001, c. 399, §5 (AMD). 2003, c. 71, §1 (AMD). 2007, c. 170, §§1-4 (AMD). 2007, c. 702, §9 (AMD). RR 2009, c. 1, §9 (COR). 2011, c. 82, §§1, 2 (AMD). 2011, c. 559, Pt. A, §4 (AMD).



7 §3953. Stealing, injuring or killing dogs

Except as provided in section 3951 and Title 12, section 12404, and unless the killing is justified to protect persons or property, a person who steals, confines or secretes, willfully or negligently injures or willfully or negligently kills a dog is liable in damages to the dog's owner in a civil action. [2003, c. 414, Pt. B, §13 (AMD); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §37 (AMD). 2003, c. 414, §B13 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Chapter 729: DAMAGE BY ANIMALS

7 §3961. Reimbursement for damage done by animals

1. Injuries and damages by animal. When an animal damages a person or that person's property due to negligence of the animal's owner or keeper, the owner or keeper of that animal is liable in a civil action to the person injured for the amount of damage done if the damage was not occasioned through the fault of the person injured.

[ 2001, c. 220, §1 (NEW) .]

2. Injuries by dog. Notwithstanding subsection 1, when a dog injures a person who is not on the owner's or keeper's premises at the time of the injury, the owner or keeper of the dog is liable in a civil action to the person injured for the amount of the damages. Any fault on the part of the person injured may not reduce the damages recovered for physical injury to that person unless the court determines that the fault of the person injured exceeded the fault of the dog's keeper or owner.

[ 2001, c. 220, §1 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1999, c. 254, §8 (AMD). 2001, c. 220, §1 (RPR).



7 §3961-A. Attack on service animal

A person who owns or keeps a dog that attacks, injures or kills a service animal while the service animal is in discharge of its duties commits a civil violation for which a forfeiture of not more than $1,000 may be adjudged. [2007, c. 664, §13 (AMD).]

When a person is adjudicated of a violation of this section, the court shall order the person to make restitution to the owner of the service animal for any veterinary bills and necessary retraining costs or replacement costs of the service animal if it is disabled or killed. [2007, c. 664, §13 (AMD).]

For the purposes of this section, "service animal" has the same meaning as set forth in Title 5, section 4553, subsection 9-E, paragraph A or B. [2011, c. 369, §4 (AMD).]

SECTION HISTORY

2001, c. 220, §2 (NEW). 2007, c. 664, §13 (AMD). 2011, c. 369, §4 (AMD).



7 §3962. Complaint and recovery (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §18 (RP).



7 §3962-A. Penalty for damage to livestock or pets by animals

1. Violation. Except as provided in subsection 3, the owner or keeper of an animal that due to negligence of the animal's owner or keeper kills or injures livestock, poultry, domestic rabbits or pets commits a civil violation for which a forfeiture not to exceed $100 may be adjudged in addition to costs.

[ 1999, c. 254, §9 (AMD) .]

2. Additional remedy. A person who suffers damage as a result of a violation of subsection 1 may also pursue a civil action against the owner or keeper of the animal pursuant to section 3961.

[ 1999, c. 254, §9 (AMD) .]

3. Exception. If the owner or keeper of an animal that kills or injures another animal establishes that the animal that was killed or injured provoked the killing or injury or that the animal that committed the killing or injury was leashed or controlled on the owner's or keeper's property at the time of the killing or injury, then the owner or keeper is not liable under this section or section 3961.

[ 1999, c. 254, §9 (AMD) .]

SECTION HISTORY

1993, c. 468, §19 (NEW). 1995, c. 351, §2 (RPR). 1999, c. 254, §9 (AMD).



7 §3963. Joint and several liability

If any properly enclosed livestock, poultry, domestic rabbits or pets are killed or injured by 2 or more dogs at the same time and the dogs are kept by 2 or more owners or keepers, the owners or keepers are jointly and severally liable for the damage. [1995, c. 351, §3 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 351, §3 (AMD).



7 §3964. Damage by animals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 351, §4 (RP).






Chapter 730: FERRETS

7 §3966. Control of ferrets; seller's obligation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 643, §5 (NEW). 1989, c. 342, §1 (AMD). 1995, c. 490, §19 (AMD). 1997, c. 690, §38 (RP).



7 §3967. Seizing of ferrets (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 643, §5 (NEW). 1993, c. 468, §20 (AMD). 1993, c. 657, §41 (AMD). 1997, c. 690, §38 (RP).



7 §3968. Disposition of ferrets (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 643, §5 (NEW). 1993, c. 468, §20 (AMD). 1993, c. 657, §42 (AMD). 1997, c. 690, §38 (RP).



7 §3969. Bites by ferrets (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 643, §5 (NEW). 1997, c. 690, §38 (RP).



7 §3970. Violations and damage caused by ferrets (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 643, §5 (NEW). 1997, c. 690, §38 (RP).






Chapter 730-A: BREEDING, SALE AND TRANSPORTATION OF SMALL MAMMALS

7 §3970-A. Sale and importation of juvenile ferrets

1. Prohibition on sale. A person, firm, corporation or other business entity may not sell or offer for sale or resale in the State any ferret that is less than 8 weeks of age as determined by examination for adult canine dentition.

[ 2003, c. 262, §1 (NEW) .]

2. Prohibition on importation. A person, firm, corporation or other business entity may not ship or bring into the State any ferret that is less than 8 weeks of age as determined by examination for adult canine dentition unless that ferret is transported with its mother.

[ 2003, c. 262, §1 (NEW) .]

3. Penalty. A person who violates this section commits a civil violation for which a fine not to exceed $100 per violation may be adjudged.

[ 2003, c. 262, §1 (NEW) .]

SECTION HISTORY

2003, c. 262, §1 (NEW).



7 §3970-B. Breeding and sale of small mammals

1. Rulemaking. The commissioner shall adopt major substantive rules in accordance with Title 5, chapter 375, subchapter 2-A to regulate the breeding and sale of small mammals, including, but not limited to, guinea pigs, hamsters and rabbits. The rules must reflect the standards of the Animal and Plant Health Inspection Service of the United States Department of Agriculture for the care of small mammals. Rules adopted pursuant to this section apply only to persons who are not regulated or required to be licensed under chapter 723 or 735.

[ 2003, c. 642, §2 (NEW) .]

2. Penalty. A person who violates the rules adopted under this section commits a civil violation for which a fine not to exceed $100 per violation may be adjudged.

[ 2003, c. 642, §2 (NEW) .]

SECTION HISTORY

2003, c. 642, §2 (NEW).






Chapter 731: MISTREATMENT OF ANIMALS

7 §3971. Vivisection prohibited in public and private schools

1. Use of animals in schools. No live vertebrate, except eggs, may be used in kindergarten and grades one to 12 of any public or private school as part of a scientific experiment or for any other purpose in which the animal is experimentally medicated or drugged in a manner to cause painful reactions or to induce painful or lethal pathological conditions, or in which the animal is injured through any other type of treatment, experiment or procedure, including, but not limited to, anesthetization or electric shock or where the normal health of the animal is interfered with or where pain or distress is caused.

No person may, in the presence of any student in kindergarten and grades one to 12, practice vivisection or exhibit a vivisected animal. Dissection of dead animals or any portions of dead animals in schools shall be confined to the classroom and to the presence of students engaged in the study of dissection and shall not be for the purpose of exhibition.

This subsection shall also apply to any activity associated with or sponsored by the school system.

[ 1987, c. 383, §3 (NEW) .]

2. Treatment of animals in general. Live animals used as class pets or for purposes not prohibited in subsection 1 shall be housed and cared for in a safe and humane manner. The animals shall not remain in school over periods when school is not in session, unless adequate care is provided at all times.

[ 1987, c. 383, §3 (NEW) .]

3. Standards of treatment. Any animal whose use is permitted under this section shall be treated in accordance with the ethical and humane standards promulgated by the commissioner pursuant to the rule-making provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, after consultation with representative groups in the State having an interest or expertise in the field of animal welfare, biology and education.

[ 1987, c. 383, §3 (NEW); 1993, c. 468, §25 (AMD) .]

4. Enforcement. The commissioner shall enforce this section in consultation with the Commissioner of Education.

[ 1989, c. 700, Pt. A, §34 (AMD); 1993, c. 468, §25 (AMD) .]

5. Penalty for violations. Any person who violates this section shall be punished by a fine of not more than $75.

[ 1987, c. 383, §3 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1989, c. 700, §A34 (AMD). 1993, c. 468, §25 (AMD).



7 §3972. Unlawful use of animals

1. Unlawful use of animals. It is unlawful for any person to:

A. Sell, display, raffle, give away or offer for sale within the State any live animals that have been dyed or otherwise artificially colored; [1997, c. 690, §39 (AMD).]

B. Sell, display, raffle, give away or offer for sale to the public any live fowl, turtles or rabbits under 8 weeks of age in lots of less than 6; [1987, c. 383, §3 (NEW).]

C. Use any live animal as a premium, fund-raising device, prize or award or use any live animal in a raffle, contest, game or promotion except as authorized by law or rule; [1997, c. 690, §39 (AMD).]

D. Use any live animal as bait in any racing contest or in the training of animals for racing contests; [1995, c. 144, §1 (AMD).]

E. Tie, tether or restrain any animal in a manner that is inhumane or detrimental to its welfare; or [1995, c. 144, §1 (AMD).]

F. Intentionally cause an equine to fall or lose its balance by any means whatsoever. For the purposes of this paragraph, the term "equine" means, but is not limited to, a horse, mare, pony, ass, donkey, burro, mule or hinny. This paragraph does not apply to the lawful laying down of an equine for medical or identification purposes. [1997, c. 690, §40 (AMD).]

[ 1997, c. 690, §§39, 40 (AMD) .]

2. Violation. . Any person who makes unlawful use of animals contrary to this section commits a civil violation for which a forfeiture not to exceed $100 may be adjudged. For the purposes of this section, "animal" does not include lobsters or shellfish.

[ 1989, c. 342, §2 (AMD) .]

3. Construction. Nothing in this section may be construed to apply to any animal to be used or raised for agriculture, aquaculture or fishing, to any dog to be used or raised for hunting or exhibition purposes, by persons with proper facilities otherwise authorized by law, or to games using animals in which the participating animal is not caused, directly or indirectly, to perform any act that deviates from the animal's natural behavior provided that the game is conducted by an educational or cultural institution or other nonprofit service organization.

[ 1989, c. 342, §2 (AMD) .]

4. Exception. Notwithstanding subsection 1, paragraph C, livestock may be raffled by charitable organizations licensed under Title 17, section 1837, subsection 3 for fund-raising purposes. For the purposes of this section, "charitable organization" has the same meaning as defined in Title 9, section 5003, subsection 1. Proceeds from a raffle under this subsection must be used for charitable purposes.

The animal must be awarded in freezer-ready form.

[ 2009, c. 487, Pt. B, §1 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1989, c. 154, §1 (AMD). 1989, c. 342, §2 (AMD). 1995, c. 144, §§1,2 (AMD). 1997, c. 690, §§39-41 (AMD). 2009, c. 487, Pt. B, §1 (AMD).






Chapter 733: TRANSPORTATION OF ANIMALS

7 §3981. Intrastate transportation of animals

1. Period of confinement. No railroad, motor truck, common carrier or its receiver, trustee or lessee which transports animals within the State or other person having the care, custody or charge of animals loaded into any such form of transportation may confine the animals in cars, boats, vehicles or vessels of any description for a period longer than 28 consecutive hours without unloading the animals in a humane manner, by means of a chute or tailgate of sufficient size, into properly equipped pens or other suitable enclosures for rest, water and feeding for a period of at least 5 consecutive hours, unless prevented by storm, accident or other unavoidable cause which cannot be anticipated or avoided by the exercise of due diligence and foresight.

In estimating the time of confinement, the time consumed in loading and unloading shall not be considered, but the time during which the animals have been confined without such rest, food or water in a car, boat, vehicle or vessel shall be included.

[ 1987, c. 383, §3 (NEW) .]

2. Extension of time for confinement. Upon the separate written request of the owner or person in custody of the shipment of animals, the time of confinement may be extended to 36 hours.

[ 1987, c. 383, §3 (NEW) .]

3. Sheep. A railroad, motor truck, common carrier or its receiver, trustee or lessee, or other person having the care, custody or charge of sheep loaded into any such form of transportation, is not required to unload sheep in the nighttime, but, when the time expires in the nighttime, the sheep may continue in transit to a suitable place of unloading not exceeding the maximum limitation of 36 hours during which they may be confined.

[ 1987, c. 383, §3 (NEW) .]

4. Preference of animals as freight. A railroad, motor truck and common carrier within the State shall give cars, boats, vehicles or vessels containing cattle, sheep, swine or other animals a continuous passage in preference to other freight. Cars, boats, vehicles or vessels loaded with animals at any station shall have precedence over all other freight.

[ 1987, c. 383, §3 (NEW) .]

5. Conditions of transportation. Cars, boats, vehicles or vessels shall be sufficiently covered or boarded on the sides and ends to afford proper protection to animals in case of storms or severe cold weather and shall be properly ventilated. A greater number of animals shall not be loaded into any car, boat, vehicle or vessel than can stand comfortably within.

No person may transport any animal in or upon any car, boat, vehicle or vessel in a cruel or inhumane manner.

[ 1987, c. 383, §3 (NEW) .]

6. Violation. Any person who violates this section commits a civil violation for which a forfeiture of not less than $50 nor more than $500 for every such offense may be adjudged.

[ 1987, c. 383, §3 (NEW) .]

7. Construction. Nothing in this chapter may be construed to prohibit the use of strike cages for dogs while in the lawful sport of hunting or in training or the movement of livestock or poultry when standards of the industry are followed.

[ 1997, c. 690, §42 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §42 (AMD).



7 §3982. Liens

A railroad, motor truck, common carrier or its receiver, trustee or lessee has a lien on all animals in transit for reimbursement of penalties paid in consequence of the direction or orders of the owner or person in custody of the shipment of animals and for all extra expenses or damages incurred in the care and protection of animals according to this chapter. [1987, c. 383, §3 (NEW).]

SECTION HISTORY

1987, c. 383, §3 (NEW).



7 §3983. Possession of animals unlawfully detained

The commissioner, a humane agent, sheriff, deputy sheriff, constable, police officer or person authorized to make arrests may take possession of any animals detained in violation of this chapter and may unload the animals and place them in properly equipped pens or other suitable enclosures for rest, water and feeding. The commissioner or any person taking possession pursuant to this section has a lien on the animals detained for expenses incurred for the care given. [1993, c. 468, §25 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD).



7 §3984. Enforcement of lien

The commissioner or any person having a lien in accordance with section 3982 or 3983 may enforce the lien in the same manner as enforcements of liens on personal property pursuant to Title 10, chapter 631. [1993, c. 468, §25 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD).



7 §3985. Immunity from liability

Neither the commissioner nor any person having a lien in accordance with section 3982 or 3983 is liable for the detention of animals pursuant to this chapter. [1993, c. 468, §25 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD).






Chapter 735: RESEARCH INSTITUTIONS

7 §3991. Regulation of research institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD). 1999, c. 547, §B24 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 405, §22 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B22 (RP).



7 §3991-A. Regulation of research institutions

1. License necessary. A research or teaching institution of higher education may not employ live animals in scientific investigation, experiment or instruction or for the testing of drugs or medicines without first having been issued a license under this section by the commissioner.

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Application. A research or teaching institution desiring to obtain a license shall make application to the commissioner. On receipt of the application, the commissioner shall investigate as necessary to determine whether the public interest will be served by the issuance of the license. The commissioner may issue the license as long as the research or teaching institution, by reason of its standards, facilities, practices or activities, is a fit and proper institution to receive the license and that its issuance is in the public interest. The standards for licensure are those contained in United States Code, Title 7, Section 2143 and any federal regulations issued pursuant to that law. This chapter may not be construed to be more restrictive than federal law. In the case of conflict between state law and federal law or a mandatory rule, regulation or order of the Federal Government or its agencies, the federal law, rule, regulation or order governs.

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Fees; license renewal. Before issuance of a license, each research or teaching institution licensed under this chapter shall pay to the commissioner a license fee of $200. A license expires on June 30th next following the date of issue. The commissioner shall annually renew each license upon the application of the licensee, unless, after notice and hearing as provided in this chapter, the commissioner finds that, by reason of the standards, facilities, practices or activities of the licensee, the renewal is not in the public interest. The commissioner, after notice and hearing as provided in this chapter, may modify, fail to renew, suspend or revoke any license if the commissioner finds that, by reason of the standards, facilities, practices or activities of the licensee, the continuation of the license is not in the public interest.

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Noncompliance. If, in the opinion of the commissioner, there is or may be noncompliance with or a violation of this chapter or of a rule adopted by the commissioner that is of sufficient gravity to warrant further action, the commissioner may request an informal conference with the licensee. The commissioner shall provide the licensee with adequate notice of the conference and the issues to be discussed.

If the commissioner finds that the factual basis of the alleged noncompliance with or violation of this chapter is true and may warrant further action, the commissioner:

A. With the consent of the licensee, may enter into a consent agreement that fixes the period and terms of probation best adapted to protect the health and welfare of animals and to rehabilitate or educate the licensee; [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. In consideration for acceptance of a voluntary surrender of the license, may negotiate stipulations, in a consent decree to be signed by the commissioner, the licensee and the Office of the Attorney General, that ensure protection of the health and welfare of animals and that serve to rehabilitate or educate the licensee; [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. If the commissioner concludes that modification or nonrenewal of the license may be in order, shall hold an adjudicatory hearing in accordance with Title 5, chapter 375, subchapter 4; or [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. If the commissioner concludes that suspension or revocation of the license is in order, shall file a complaint in the District Court in accordance with Title 4, chapter 5. [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Grounds for discipline. Grounds for an action to modify, suspend, revoke or refuse to renew the license of a person licensed under this chapter are:

A. The practice of fraud or deceit in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued; [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A violation of this chapter or a rule adopted by the commissioner; and [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Conviction of a crime involving cruelty to animals. [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Violation; penalty. A person may not knowingly violate this chapter or the rules issued pursuant to this chapter. The following penalties apply.

A. A person who violates this subsection commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this subsection after having previously violated this subsection commits a civil violation for which a fine of not more than $250 may be adjudged. [2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Rules. The commissioner may adopt rules that are necessary to carry out the purposes of this chapter.

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

8. Inspection. In connection with the granting, continuance or renewal of a license and in connection with an investigation of alleged cruelty or alleged violation of this chapter or the rules issued pursuant to this chapter, the commissioner, at least annually, may visit and inspect the research and teaching institutions or animal research and care facilities of any licensee or of any research or teaching institution that has applied for a license.

[ 2003, c. 452, Pt. B, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §B23 (NEW). 2003, c. 452, §X2 (AFF).






Chapter 737: CALF AND PIG SCRAMBLES

7 §4001. Regulation of calf and pig scrambles

1. Permit required. Any person sponsoring a calf or pig scramble shall obtain a permit from the commissioner for each specific event at least 10 days before the event.

[ 1993, c. 468, §25 (AMD) .]

2. Application. Applications for calf or pig scramble permits shall specify the name of the applicant, the type of scramble and the date or dates of the scramble.

[ 1987, c. 383, §3 (NEW) .]

3. Fee. A fee of $10 must be submitted with any application for a calf or pig scramble.

[ 1999, c. 254, §10 (AMD) .]

4. Rules. Each applicant obtaining a permit under this section is subject to the rules adopted by the commissioner on the weight and size of animals, age of participants, length of event and such other requirements as the commissioner considers necessary.

[ 1997, c. 690, §43 (AMD) .]

5. Violation. Any person who violates this chapter or any of the rules issued pursuant to this chapter commits a civil violation for which a forfeiture not to exceed $100 may be adjudged.

[ 1987, c. 383, §3 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD). 1997, c. 690, §43 (AMD). 1999, c. 254, §10 (AMD).






Chapter 739: CRUELTY TO ANIMALS

7 §4011. Cruelty to animals

1. Cruelty to animals. Except as provided in subsection 1-A, a person, including an owner or the owner's agent, is guilty of cruelty to animals if that person:

A. Kills or attempts to kill any animal belonging to another person without the consent of the owner or without legal privilege; [1995, c. 490, §20 (RPR).]

B. Except for a licensed veterinarian or a person certified under Title 17, section 1042, kills or attempts to kill an animal by a method that does not cause instantaneous death; [1995, c. 490, §20 (RPR).]

C. Is a licensed veterinarian or a person certified under Title 17, section 1042 and that person kills or attempts to kill an animal by a method that does not conform to standards adopted by a national association of licensed veterinarians; [RR 1997, c. 2, §33 (COR).]

D. Injures, overworks, tortures, torments, abandons or cruelly beats or intentionally mutilates an animal; gives drugs to an animal with an intent to harm the animal; gives poison or alcohol to an animal; or exposes a poison with intent that it be taken by an animal. The owner or occupant of property is privileged to use reasonable force to eject a trespassing animal; [1997, c. 456, §4 (AMD).]

E. Deprives an animal that the person owns or possesses of necessary sustenance, necessary medical attention, proper shelter, protection from the weather or humanely clean conditions; [1997, c. 456, §5 (AMD).]

F. Keeps or leaves a domestic animal on an uninhabited or barren island lying off the coast of the State during the month of December, January, February or March without providing necessary sustenance and proper shelter; [1999, c. 254, §11 (AMD).]

G. Hunts, traps or sells for the purpose of hunting any animal, except as permitted pursuant to chapter 202-A and Title 12, Part 13, and excluding humane trapping of animals for population control efforts or animal control pursuant to this Part; [2013, c. 115, §15 (AMD).]

H. Injects, inserts or causes ingestion of any substance used solely to enhance the performance of an animal by altering the animal's metabolism to that animal's detriment, including but not limited to excessive levels of sodium bicarbonate in equines used for competition; [2007, c. 702, §10 (AMD).]

I. Kills or tortures an animal to frighten or intimidate a person or forces a person to injure or kill an animal; or [2007, c. 702, §11 (AMD).]

J. Confines an animal in a building, enclosure, car, boat, vehicle or vessel of any kind when extreme heat or extreme cold will be harmful to its health. [2007, c. 702, §12 (NEW).]

[ 2013, c. 115, §15 (AMD) .]

1-A. Animal cruelty. Except as provided in paragraphs A and B, a person is guilty of cruelty to animals if that person kills or attempts to kill a cat or dog.

A. A licensed veterinarian or a person certified under Title 17, section 1042 may kill a cat or dog according to the methods of euthanasia under Title 17, chapter 42, subchapter IV. [1995, c. 490, §21 (NEW).]

B. A person who owns a cat or dog, or the owner's agent, may kill that owner's cat or dog by shooting with a firearm provided the following conditions are met.

(1) The shooting is performed by a person 18 years of age or older using a weapon and ammunition of suitable caliber and other characteristics to produce instantaneous death by a single shot.

(2) Death is instantaneous.

(3) Maximum precaution is taken to protect the general public, employees and other animals.

(4) Any restraint of the cat or dog during the shooting does not cause undue suffering to the cat or dog. [1995, c. 490, §21 (NEW).]

[ 1995, c. 490, §21 (NEW) .]

2. Affirmative defenses. It is an affirmative defense to this section that:

A. The conduct was performed by a licensed veterinarian or was a part of scientific research governed by accepted standards; [1987, c. 383, §3 (NEW).]

B. The conduct was designed to control or eliminate rodents, ants or other common pests on the defendant's own property; [2007, c. 702, §13 (AMD).]

C. The conduct involved the use of live animals as bait or in the training of other animals in accordance with the laws of the Department of Inland Fisheries and Wildlife, Title 12, Part 13; or [2007, c. 702, §14 (AMD).]

D. The animal is kept as part of an agricultural operation and in compliance with best management practices for animal husbandry as determined by the department. [2007, c. 702, §15 (NEW).]

Evidence of proper care of any animal shall not be admissible in the defense of alleged cruelty to other animals.

[ 2007, c. 702, §§13-15 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1995, c. 490, §§20,21 (AMD). RR 1997, c. 2, §33 (COR). 1997, c. 456, §§4-6 (AMD). 1997, c. 690, §44 (AMD). 1999, c. 254, §§11-13 (AMD). 1999, c. 765, §9 (AMD). 2001, c. 425, §§1-3 (AMD). 2001, c. 617, §9 (AMD). 2003, c. 414, §§B14,15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 702, §§10-15 (AMD). 2013, c. 115, §15 (AMD).



7 §4012. Cruelty to birds

1. Cruelty to birds. A person is guilty of cruelty to birds if that person:

A. Keeps or uses any live pigeon, fowl or other bird for a target or to be shot at, either for amusement or as a test of skill in marksmanship; [1987, c. 383, §3 (NEW).]

B. Shoots at any bird or is present as a party, umpire or judge at a shooting; or [1987, c. 383, §3 (NEW).]

C. Rents any building, shed, room, yard, field or premises or knowingly allows the use of the same for the purposes of paragraphs A and B. [1997, c. 690, §45 (AMD).]

[ 1997, c. 690, §45 (AMD) .]

2. Construction. This section may not be construed to prohibit the shooting of wild game in its wild state or the shooting of birds at field trials under the supervision of the Department of Inland Fisheries and Wildlife in accordance with Title 12, chapter 915, subchapter 13.

[ 2003, c. 414, Pt. B, §16 (AMD); 2003, c. 614, §9 (AFF) .]

3. Affirmative defense. It is an affirmative defense to this section that the conduct involved the use of live animals in the training of other animals in accordance with the laws of the Department of Inland Fisheries and Wildlife, Title 12, Part 13.

[ 2003, c. 414, Pt. B, §16 (AMD); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 690, §45 (AMD). 2003, c. 414, §B16 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



7 §4013. Necessary sustenance

No person owning or responsible for confining or impounding any animal may fail to supply the animal with a sufficient supply of food and water as prescribed in this section. [1987, c. 383, §3 (NEW).]

1. Food. The food shall be of sufficient quantity and quality to maintain all animals in good health.

[ 1987, c. 383, §3 (NEW) .]

2. Water. If potable water is not accessible to the animal at all times, it must be provided daily and in sufficient quantity for the health of the animal. Snow or ice is not an adequate water source.

[ 2003, c. 405, §23 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 2003, c. 405, §23 (AMD).



7 §4014. Necessary medical attention

No person owning or responsible for confining or impounding any animal may fail to supply the animal with necessary medical attention when the animal is or has been suffering from illness, injury, disease, excessive parasitism or malformed or overgrown hoof. [1987, c. 383, §3 (NEW).]

SECTION HISTORY

1987, c. 383, §3 (NEW).



7 §4015. Proper shelter, protection from the weather and humanely clean conditions

No person owning or responsible for confining or impounding any animal may fail to provide the animal with proper shelter, protection from the weather and humanely clean conditions as prescribed in this section. [1997, c. 456, §7 (AMD).]

1. Indoor standards. Minimum indoor standards of shelter shall be as follows.

A. The ambient temperature shall be compatible with the health of the animal. [1987, c. 383, §3 (NEW).]

B. Indoor housing facilities shall be adequately ventilated by natural or mechanical means to provide for the health of the animal at all times. [1987, c. 383, §3 (NEW).]

[ 1987, c. 383, §3 (NEW) .]

2. Outdoor standards. Minimum outdoor standards of shelter are as follows.

A. When sunlight is likely to cause heat exhaustion of an animal tied or caged outside, sufficient shade by natural or artificial means must be provided to protect the animal from direct sunlight. As used in this paragraph, "caged" does not include farm fencing used to confine livestock. [2007, c. 439, §27 (AMD).]

B. Except as provided in subsections 5, 5-A and 6, shelter from inclement weather must be as follows.

(1) An artificial shelter, with a minimum of 3 sides and a waterproof roof, appropriate to the local climatic conditions and for the species and breed of the animal must be provided as necessary for the health of the animal.

(2) If a dog is tied or confined unattended outdoors under weather conditions that adversely affect the health of the dog, a shelter must be provided in accordance with subsection 6, paragraph A to accommodate the dog and protect it from the weather and, in particular, from severe cold. Inadequate shelter may be indicated by the shivering of the dog due to cold weather for a continuous period of 10 minutes or by symptoms of frostbite or hypothermia. A metal barrel is not adequate shelter for a dog. [2011, c. 76, §1 (AMD).]

C. [2007, c. 702, §16 (RP).]

[ 2011, c. 76, §1 (AMD) .]

3. Space standards. Minimum space requirements for both indoor and outdoor enclosures shall include the following.

A. The housing facilities shall be structurally sound and maintained in good repair to protect the animal from injury and to contain the animal. [1987, c. 383, §3 (NEW).]

B. Enclosures shall be constructed and maintained to provide sufficient space to allow each animal adequate freedom of movement. Inadequate space may be indicated by evidence of overcrowding, debility, stress or abnormal behavior patterns. [1987, c. 383, §3 (NEW).]

[ 1987, c. 383, §3 (NEW) .]

4. Humanely clean conditions. Minimum standards of sanitation necessary to provide humanely clean conditions for both indoor and outdoor enclosures shall include periodic cleanings to remove excretions and other waste materials, dirt and trash to minimize health hazards.

[ 1987, c. 383, §3 (NEW) .]

5. Livestock. Livestock must be provided with shelter suitable for the health of the animal. Except as provided in subsection 5-A, livestock must have access to a constructed or natural shelter that is large enough to accommodate all livestock comfortably at one time. The shelter should be well drained and protect the livestock from direct sun, rain, wind and other inclement weather. Notwithstanding this subsection, shelter for equines must be provided in accordance with subsection 2, paragraph B, subparagraph (1). For purposes of this subsection, "livestock" includes large game as defined in section 1341, subsection 5 kept at a licensed commercial large game shooting area as defined in section 1341, subsection 1.

[ 2011, c. 76, §2 (AMD) .]

5-A. Livestock maintained under a rotational grazing system. Notwithstanding subsection 5, a person is not required to provide shelter for livestock while the animals are maintained under a rotational grazing system as long as the animals do not have injuries or infirmities that prevent them from accessing food and water and are in good body condition. For the purposes of this subsection, "rotational grazing system" means the practice of dividing up available pasture into multiple smaller areas during grazing season when pasture is available to meet the dietary requirements of the animals and subsequently moving the animals from one area to another after a number of days or weeks as determined by forage production and quality.

[ 2011, c. 76, §3 (NEW) .]

6. Dogs confined by tethering for long time periods. In addition to the requirements of subsection 2, paragraph B, subparagraph (2), when tethering is the primary means of confinement for a dog, the standards for shelter and tethering are as follows:

A. A shelter must be provided that is fully enclosed except for a portal. The portal must be of a sufficient size to allow the dog unimpeded passage into and out of the structure. For dogs other than arctic breeds, the portal must be constructed with a baffle or other means of keeping wind and precipitation out of the interior. The shelter must be constructed of materials with a thermal resistance factor of 0.9 or greater and must contain clean bedding material sufficient to retain the dog's normal body heat; and [2007, c. 439, §28 (AMD).]

B. The chain or tether must be attached to both the dog and the anchor using swivels or similar devices that prevent the chain or tether from becoming entangled or twisted. The chain or tether must be attached to a well-fitted collar or harness on the dog. For dogs other than dogs kept as sled dogs or dogs used in competition, the chain or tether must be at least 5 times the length of the dog measured from the tip of its nose to the base of its tail. For dogs kept as sled dogs or dogs used in competition, the chain or tether must be:

(1) At least 2.5 times the length of the dog measured from the tip of its nose to the base of its tail if the anchor is stationary; or

(2) At least 1.5 times the length of the dog measured from the tip of its nose to the base of its tail if the anchor is a pivot point allowing a 360° area of movement. [2009, c. 343, §23 (AMD).]

For the purposes of this subsection, "primary means of confinement" means the method used to confine a dog for periods of time that exceed 12 hours in a 24-hour period. For the purposes of this subsection, "arctic breeds" means Siberian Huskies, Alaskan Huskies, Alaskan Malamutes and other dogs with a double-layered coat and bred to live in an arctic climate and "dogs kept as sled dogs or dogs used in competition" means dogs regularly and consistently used in training or participation in competitive or recreational sled dog activities or other competition canine events.

[ 2009, c. 343, §23 (AMD) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1997, c. 456, §§7-9 (AMD). 1999, c. 765, §10 (AMD). 2005, c. 340, §§1,2 (AMD). 2007, c. 439, §§27, 28 (AMD). 2007, c. 702, §16 (AMD). 2009, c. 343, §23 (AMD). 2011, c. 76, §§1-3 (AMD).



7 §4016. Violation

1. Penalty. A person who violates this chapter commits a civil violation.

A. The court shall adjudge a civil fine of not less than $500 nor more than $2,500 for the first violation, none of which may be suspended, and a civil fine of not less than $1,000 nor more than $5,000 for a 2nd or subsequent violation of section 4011, none of which may be suspended. [2001, c. 425, §4 (NEW).]

B. The court may order a person adjudicated as having violated the laws against cruelty to animals to pay the costs of the care, housing and veterinary medical treatment for the animal. [2001, c. 425, §4 (NEW).]

C. The court, as part of the judgment, may prohibit a person adjudicated as having violated the laws against cruelty to animals from owning, possessing or having on the defendant's premises an animal for a period of time up to and including permanent relinquishment. [2001, c. 425, §4 (NEW).]

D. The court, as part of the judgment, may order that the defendant submit to and complete a psychological evaluation for in camera review by the court. [2001, c. 425, §4 (NEW).]

[ 2001, c. 425, §4 (NEW) .]

2. Criminal or civil prosecution. A person may be arrested or detained for the crime of cruelty to animals under Title 17, chapter 42, subchapter III in accordance with the rules of criminal procedure. A person may not be arrested or detained for the civil violation of cruelty to animals. The attorney for the State may elect to charge a defendant with either the crime of cruelty to animals under Title 17, chapter 42, subchapter III or the civil violation of cruelty to animals under this chapter. In making this election, the attorney for the State shall consider the severity of the cruelty displayed, the number of animals involved, any prior convictions or adjudications of animal cruelty entered against the defendant and such other factors as may be relevant to a determination of whether criminal or civil sanctions will best accomplish the goals of the animal welfare laws in the particular case before the attorney for the State. The election and determination required by this subsection are not subject to judicial review. The factors involved in the election and determination are not elements of the criminal offense or civil violation of animal cruelty and are not subject to proof or disproof as prerequisites or conditions for conviction under Title 17, chapter 42, subchapter III or adjudication under this chapter.

[ 2001, c. 425, §4 (NEW) .]

3. Affirmative defenses. It is an affirmative defense to alleged violations of this chapter that the animal was kept as part of an agricultural operation and in compliance with best management practices for animal husbandry as determined by the department.

[ 2007, c. 702, §17 (NEW) .]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 81, §1 (AMD). 1997, c. 170, §1 (AMD). 1999, c. 254, §14 (AMD). 1999, c. 597, §2 (AMD). 2001, c. 425, §4 (RPR). 2007, c. 702, §17 (AMD).



7 §4017. Rules

The commissioner may adopt any rules necessary or useful to carry out this chapter pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375. [1997, c. 690, §46 (AMD).]

SECTION HISTORY

1987, c. 383, §3 (NEW). 1993, c. 468, §25 (AMD). 1997, c. 690, §46 (AMD).



7 §4018. Report of suspected cruelty

1. Report by veterinarian. Except as provided in subsection 1-A, a veterinarian licensed in accordance with Title 32, chapter 71-A who, while acting in a professional capacity, has reasonable cause to suspect that an animal is the subject of cruelty or neglect in violation of this chapter or Title 17, chapter 42 may report the suspected violation to the commissioner or the commissioner's designee. A veterinarian making a report under this section may appear and testify in a judicial or administrative proceeding concerning the condition or care of the animal.

[ 2007, c. 702, §18 (AMD) .]

1-A. Report by veterinarian required. A veterinarian licensed in accordance with Title 32, chapter 71-A who, while acting in a professional capacity, has reasonable cause to suspect that an animal is the subject of aggravated cruelty under Title 17, section 1031, subsection 1-B shall report the suspected violation to the commissioner or the commissioner's designee. A veterinarian making a report under this section may appear and testify in a judicial or administrative proceeding concerning the condition or care of the animal.

[ 2007, c. 702, §19 (NEW) .]

2. Immunity. A veterinarian reporting or testifying under this section is immune from criminal or civil liability or professional disciplinary action that might otherwise result from these actions. The immunity from liability for releasing confidential information applies only to the release of information to the court or to the department, an animal control officer, attorney for the State or law enforcement agency involved in the investigation.

[ 2001, c. 422, §11 (NEW) .]

SECTION HISTORY

2001, c. 422, §11 (NEW). 2007, c. 702, §§18, 19 (AMD).



7 §4019. Removal from unattended motor vehicle

1. Removal authorized. A law enforcement officer, humane agent, animal control officer, firefighter as defined in Title 26, section 2101, first responder as defined in Title 32, section 83, subsection 13-A or security guard licensed under Title 32, chapter 93, referred to in this section as "authorized persons," may take all steps that are reasonably necessary to remove an animal from a motor vehicle if the animal's safety, health or well-being appears to be in immediate danger from heat, cold or lack of adequate ventilation and the conditions could reasonably be expected to cause extreme suffering or death.

[ 2011, c. 288, §1 (AMD) .]

2. Notice required. A law enforcement officer, humane agent or animal control officer who removes an animal in accordance with subsection 1 shall, in a secure and conspicuous location on or within the motor vehicle, leave written notice bearing the officer's or agent's name and office and the address of the location where the animal may be claimed. A firefighter, first responder or security guard who removes an animal in accordance with subsection 1 shall, in a secure and conspicuous location on or within the motor vehicle, leave written notice bearing the person's name and the address of the location where the animal may be claimed. The owner may claim the animal only after payment of all charges that have accrued for the maintenance, care, medical treatment and impoundment of the animal.

[ 2011, c. 288, §1 (AMD) .]

3. Immunity. An authorized person who removes an animal from a motor vehicle pursuant to subsection 1 is immune from criminal or civil liability that might otherwise result from the removal.

[ 2011, c. 288, §1 (AMD) .]

SECTION HISTORY

2007, c. 702, §20 (NEW). 2011, c. 288, §1 (AMD).



7 §4020. Cruel confinement of calves raised for veal and sows during gestation

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Calf raised for veal" means a calf of the bovine species kept for the purpose of producing the food product referred to as veal. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

B. "Covered animal" means a sow during gestation or calf raised for veal that is kept on a farm. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

C. "Enclosure" means a cage, crate or other structure used to confine a covered animal, including, but not limited to, what is commonly described as a "gestation crate" for sows or a "veal crate" for calves. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

D. "Farm" has the same meaning as in section 152. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

E. "Fully extending the animal’s limbs" means fully extending all limbs without touching the side of an enclosure. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

F. "Sow during gestation" means a pregnant pig of the porcine species kept for the primary purpose of breeding. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

G. "Turning around freely" means turning in a complete circle without any impediment, including a tether, and without touching the side of an enclosure. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

[ 2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF) .]

2. Prohibition. A person may not tether or confine a covered animal for all or the majority of a day in a manner that prevents the animal from:

A. Lying down, standing up and fully extending the animal’s limbs; and [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

B. Turning around freely. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

[ 2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF) .]

3. Exceptions. Subsection 2 does not apply:

A. To an animal while it is the subject of scientific or agricultural research; [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

B. During examination, testing, individual treatment of or operation on an animal for veterinary purposes; [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

C. To an animal being transported; [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

D. To an animal at a rodeo exhibition or state or county fair exhibition; [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

E. To an animal at a 4-H event or similar exhibition; [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

F. To the slaughter of an animal in accordance with Title 22, chapter 562-A, subchapter 4 and rules pertaining to the slaughter of animals; and [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

G. To a sow during the 7-day period prior to the sow's expected date of giving birth and until the sow's litter is weaned. [2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF).]

[ 2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF) .]

4. Relation to other laws. The provisions of this section are in addition to, and not in lieu of, any other laws protecting animal welfare. This section may not be construed to limit any state law or rules protecting the welfare of animals or to prevent a local governing body from adopting and enforcing its own animal welfare laws and regulations.

The affirmative defense provisions in section 4016, subsection 3 do not apply to this section. It is not an affirmative defense to alleged violations of this section that the calf or sow was kept as part of an agricultural operation and in compliance with best management practices for animal husbandry.

[ 2009, c. 127, §1 (NEW); 2009, c. 127, §3 (AFF) .]

SECTION HISTORY

2009, c. 127, §1 (NEW). 2009, c. 127, §3 (AFF).






Chapter 741: ANIMAL TRESPASS

7 §4041. Animal trespass

1. Definitions.

[ 1999, c. 254, §15 (RP) .]

1-A. Trespass. An owner or keeper of an animal may not allow that animal to enter onto or remain on the property of another or unattended on any local, county or state road or highway after the owner or keeper has been informed by a law enforcement officer, authorized employee of the department or animal control officer that that animal was found on that property or on that local, county or state road or highway.

[ 2011, c. 18, §1 (AMD) .]

2. Removal. The owner or keeper of an animal is responsible, at the owner's or keeper's expense, for removing any animal found trespassing. An animal control officer, authorized employee of the department or law enforcement officer may, at the owner's or keeper's expense, remove and control an animal found trespassing if:

A. The owner or keeper fails to remove the animal after having been notified by an animal control officer, authorized employee of the department or law enforcement officer that the animal was trespassing; or [2011, c. 18, §1 (AMD).]

B. The animal is an immediate danger to itself, persons or another's property. [1999, c. 254, §15 (AMD).]

[ 2011, c. 18, §1 (AMD) .]

3. Civil violation. A person commits a civil violation if an animal owned or kept by that person is found trespassing and:

A. That person fails to remove the animal within 12 hours, or immediately if public safety or private or public property is threatened, after having been personally notified by an animal control officer, authorized employee of the department or law enforcement officer that the animal was trespassing; or [2011, c. 18, §1 (AMD).]

B. [1999, c. 254, §15 (RP).]

C. That person owns an animal or animals that have been found trespassing on 5 or more days within a 30-day period or 3 or more days within a 7-day period. [2011, c. 18, §1 (NEW).]

[ 2011, c. 18, §1 (AMD) .]

4. Fines. A person who violates this section is subject to the following fines.

A. A person who violates this section commits a civil violation for which a fine of not less than $50 nor more than $500 must be adjudged. [2013, c. 348, §1 (NEW).]

B. A person who violates this section after having been adjudicated as having committed a violation of this section commits a civil violation for which a fine of $1,000 must be adjudged. [2013, c. 348, §1 (NEW).]

C. A person who violates this section after having been adjudicated as having committed 2 or more violations of this section commits a civil violation for which a fine of $2,500 must be adjudged. [2013, c. 348, §1 (NEW).]

[ 2013, c. 348, §1 (RPR) .]

4-A. Restitution; court costs and fees. In addition to fines, the court may as part of the sentencing include an order of restitution for costs incurred in removing and controlling the animal. When appropriate, the court may order restitution to the property owner based on damage done and financial loss. Any restitution ordered and paid must be deducted from the amount of any judgment awarded in a civil action brought by the property owner against the owner or keeper of the animal based on the same facts. When an owner or keeper violates this section 3 or more times within a 90-day period, the court shall order restitution of all costs incurred by the department in responding to a violation of this section or assisting an animal control officer or law enforcement officer responding to a violation of this section. Upon application of the department, municipality or law enforcement agency enforcing this section, the owner or keeper of the animal must also pay reasonable court costs and attorney's fees of the department, municipality or law enforcement agency if the department, municipality or law enforcement agency is the prevailing party in any court proceeding.

[ 2013, c. 348, §2 (NEW) .]

4-B. Forfeiture. If the department, a municipality or a law enforcement agency determines that a repeated violation of this section by an owner or keeper of an animal jeopardizes the public health, welfare or safety of the community, the department, municipality or law enforcement agency may bring a forfeiture action in the county in which the violations occurred under Title 14, section 506. In an action brought under this subsection, the burden of proof is on the department, municipality or law enforcement agency. If a court determines that a repeated violation of this section jeopardizes the public health, welfare or safety of the community, the court may order any animal that is the subject of the violation sold in a commercially reasonable manner and apply the proceeds to any fine, fee, restitution or cost owed by the owner or keeper under this section with any remaining balance returned to the owner or keeper of the animal.

[ 2013, c. 348, §2 (NEW) .]

5. Exemption. A person is not liable under this section if, at the time of the alleged trespass, that person was licensed or privileged to allow the animal to be on the property.

[ 1999, c. 254, §15 (AMD) .]

6. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Animal" does not include cats. [2011, c. 18, §1 (NEW).]

B. "Authorized employee of the department" means a humane agent or any other employee of the department designated by the commissioner to assist with compliance and enforcement of this section. [2011, c. 18, §1 (NEW).]

[ 2011, c. 18, §1 (AMD) .]

SECTION HISTORY

1989, c. 91, (NEW). 1995, c. 351, §5 (AMD). 1997, c. 104, §1 (AMD). 1997, c. 690, §§47-49 (AMD). 1999, c. 254, §15 (AMD). 2001, c. 15, §1 (AMD). 2007, c. 439, §§29, 30 (AMD). 2009, c. 548, §§4, 5 (AMD). 2011, c. 18, §1 (AMD). 2013, c. 348, §§1, 2 (AMD).






Chapter 743: EQUINE ACTIVITIES

7 §4101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 779, §41 (NEW); 1991, c. 779, §60 (AFF).]

1. Boarding stable.

[ 1999, c. 498, §2 (RP) .]

2. Commercial riding facility.

[ 1999, c. 498, §2 (RP) .]

3. Engage in an equine activity.

[ 1999, c. 498, §2 (RP) .]

4. Equine. "Equine" means a horse, pony, mule, donkey or hinny.

[ 1999, c. 498, §2 (AMD) .]

5. Equine activity. "Equine activity" includes but is not limited to the following:

A. Riding or driving an equine or riding as a passenger on or in a vehicle powered by an equine; [1999, c. 498, §2 (AMD).]

B. Equine training, teaching or testing activities; [1999, c. 498, §2 (AMD).]

C. Boarding or keeping an equine, including, but not limited to, normal daily care of an equine; [1999, c. 498, §2 (AMD).]

D. Riding, inspecting or evaluating an equine belonging to another person, whether or not the owner has received some monetary consideration or other thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect or evaluate the equine; [1999, c. 498, §2 (AMD).]

E. Rides, trips, hunts or other equine activities of any type, however informal or impromptu, that are sponsored by an equine activity sponsor; [1999, c. 498, §2 (AMD).]

F. Providing or assisting in the provision of hoof care, including, but not limited to, horseshoeing; [1999, c. 498, §2 (NEW).]

G. Trailering, loading, unloading or transporting an equine; [1999, c. 498, §2 (NEW).]

H. Providing or assisting in the provision of veterinary treatment or maintenance care for an equine; [1999, c. 498, §2 (NEW).]

I. Conducting or assisting in the conducting of procedures necessary to breed an equine by means of artificial insemination or otherwise; [1999, c. 498, §2 (NEW).]

J. Participating in an equine activity sponsored by an equine activity sponsor; [1999, c. 498, §2 (NEW).]

K. Participating or assisting a participant in an equine activity at an equine event; [1999, c. 498, §2 (NEW).]

L. Managing or assisting in the managing of an equine in an equine event; [1999, c. 498, §2 (NEW).]

M. Showing or displaying an equine; [1999, c. 498, §2 (NEW).]

N. Operating or assisting in the operation of an equine event; [1999, c. 498, §2 (NEW).]

O. Providing or assisting in the provision of equine dental care; and [1999, c. 498, §2 (NEW).]

P. Participating in racing. [1999, c. 498, §2 (NEW).]

[ 1999, c. 498, §2 (AMD) .]

6. Equine activity sponsor. "Equine activity sponsor" means an individual, group, club, partnership, corporation or other entity, whether operating for profit or nonprofit, that sponsors, organizes or provides the facilities for an equine activity, including, but not limited to: pony clubs; 4-H clubs; field trial clubs; hunt clubs; riding clubs; classes or programs sponsored by a school or college; therapeutic riding programs; and operators, instructors and promoters of equine facilities at which equine activities are held, including, but not limited to, stables, clubhouses, ponyride strings, fairs and arenas.

[ 1999, c. 498, §2 (AMD) .]

6-A. Equine event. "Equine event" means an event in which an equine activity occurs, including, but not limited to, fairs, competitions, performances or parades that involve any breed of equine and any of the equine disciplines, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, 3-day events, combined training, 4-H events, Pony Club events, rodeos, driving, pulling, cutting, reining, team penning, barrel racing, polo, steeplechasing, endurance or nonendurance trail riding, English and western performance riding, games, packing, recreational riding and hunting.

[ 1999, c. 498, §2 (NEW) .]

7. Equine professional. "Equine professional" means a person engaged for compensation:

A. In instructing a participant or renting to a participant an equine for the purpose of riding, driving or being a passenger on the equine; [1999, c. 498, §2 (AMD).]

B. In renting equipment or tack to a participant; [1999, c. 498, §2 (AMD).]

C. In providing daily care of equines boarded at an equine facility; or [1999, c. 498, §2 (NEW).]

D. In training an equine. [1999, c. 498, §2 (NEW).]

[ 1999, c. 498, §2 (AMD) .]

7-A. Inherent risks of equine activities. "Inherent risks of equine activities" means those dangers and conditions that are an integral part of equine activities, including, but not limited to:

A. The propensity of an equine to behave in ways that may result in damages to property or injury, harm or death to persons on or around the equine. Such equine behavior includes, but is not limited to, bucking, shying, kicking, running, biting, stumbling, rearing, falling and stepping on; [1999, c. 498, §2 (NEW).]

B. The unpredictability of an equine's reaction to such things as sounds, sudden movements and unfamiliar objects, persons or other animals; [1999, c. 498, §2 (NEW).]

C. Certain hazards such as surface and subsurface conditions; [1999, c. 498, §2 (NEW).]

D. Collisions with other equines or objects; and [1999, c. 498, §2 (NEW).]

E. Unpredictable or erratic actions by others relating to equine behavior. [1999, c. 498, §2 (NEW).]

[ 1999, c. 498, §2 (NEW) .]

8. Participant. "Participant" means a person, whether amateur or professional, who directly engages in an equine activity, whether or not a fee is paid to participate in the equine activity.

[ 1991, c. 779, §41 (NEW); 1991, c. 779, §60 (AFF) .]

9. Spectator. "Spectator" means a person who is in the vicinity of an equine activity but who is not a participant.

[ 1999, c. 498, §2 (NEW) .]

SECTION HISTORY

1991, c. 779, §41 (NEW). 1991, c. 779, §60 (AFF). 1999, c. 498, §2 (AMD).



7 §4102. Boarding stables and commercial riding facilities; equine activities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §41 (NEW). 1991, c. 779, §60 (AFF). 1993, c. 650, §§1,2 (AMD). 1999, c. 498, §3 (RP).



7 §4103. Liability for equine activities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §41 (NEW). 1991, c. 779, §60 (AFF). 1993, c. 650, §3 (AMD). 1999, c. 498, §4 (RP).



7 §4103-A. Liability for equine activities

1. Liability. Except as provided in subsection 2, an equine activity sponsor, an equine professional or any other person engaged in an equine activity is not liable for any property damage or damages arising from the personal injury or death of a participant or spectator resulting from the inherent risks of equine activities. Except as provided in subsection 2, a person may not make any claim or recover from any person for any property damage or damages for personal injury or death resulting from the inherent risks of equine activities. Each participant and spectator in an equine activity expressly assumes the risk and legal responsibility for any property damage or damages arising from personal injury or death that results from the inherent risk of equine activities. Each participant has the sole responsibility for knowing the range of that person's ability to manage, care for and control a particular equine or perform a particular equine activity. It is the duty of each participant to act within the limits of the participant's own ability, to maintain reasonable control of the particular equine at all times while participating in an equine activity, to heed all warnings and to refrain from acting in a manner that may cause or contribute to the injury of any person or damage to property.

[ 1999, c. 498, §5 (NEW) .]

2. Exceptions; participants. Nothing in subsection 1 prevents or limits the liability of an equine activity sponsor, an equine professional or any other person engaged in an equine activity, if the equine activity sponsor, equine professional or person:

A. Provided the equipment or tack, and knew or should have known that the equipment or tack was faulty, and the equipment or tack was faulty to the extent that it did cause the injury; [1999, c. 498, §5 (NEW).]

B. Owns, leases, rents or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition that was known or should have been known to the equine activity sponsor, equine professional or person; [1999, c. 498, §5 (NEW).]

C. Commits an act or omission that constitutes reckless disregard for the safety of others and that act or omission caused the injury. For the purposes of this section, "reckless" has the same meaning as "recklessly," defined in Title 17-A, section 35, subsection 3, paragraph A; or [1999, c. 498, §5 (NEW).]

D. Intentionally injures the participant. [1999, c. 498, §5 (NEW).]

[ 1999, c. 498, §5 (NEW) .]

3. Assumption of risk. In a personal injury action against an equine professional, a defense or immunity described in subsection 1 may be asserted only if the person injured in the course of an equine activity:

A. Had actual knowledge of the inherent risks of equine activities; [1999, c. 498, §5 (NEW).]

B. Had professed to have sufficient knowledge or experience to be on notice of the inherent risks; or [1999, c. 498, §5 (NEW).]

C. Had been notified of the inherent risks and the limitations of liability. [1999, c. 498, §5 (NEW).]

For the purposes of this subsection, notice of the inherent risks of equine activity may be satisfied either by a statement signed by the person injured or by a sign or signs prominently displayed at the place where the equine activity was initiated. The statement or sign must contain at least the following information.

"WARNING

Under Maine law, an equine professional has limited liability for an injury or death resulting from the inherent risks of equine activities."

The message on a sign must be in black letters at least one inch in height and the sign or signs must be placed in a clearly visible location on or near stables, corrals or arenas where the equine professional conducts equine activities.

[ 1999, c. 498, §5 (NEW) .]

4. Exceptions; persons who are not participants. Nothing in subsection 1 prevents or limits the liability of an equine activity sponsor, an equine professional or any other person engaged in an equine activity, if that equine activity:

A. Causes injury or death to a person who is not a participant and who is in a place where a reasonable person would not expect an equine activity to occur; or [1999, c. 498, §5 (NEW).]

B. Causes injury or death to a spectator and that spectator was in a place designated or intended by an activity sponsor as a place for spectators. [1999, c. 498, §5 (NEW).]

[ 1999, c. 498, §5 (NEW) .]

SECTION HISTORY

1999, c. 498, §5 (NEW).



7 §4104. Equine professional; contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 779, §41 (NEW). 1991, c. 779, §60 (AFF). 1993, c. 650, §4 (RP).



7 §4104-A. Equine professional; contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 650, §5 (NEW). 1999, c. 498, §6 (RP).






Chapter 745: SALE OF DOGS AND CATS

7 §4151. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 589, §1 (NEW).]

1. Animal. "Animal" means a dog, wholly of the species canis familiaris, or a cat, wholly or in part of the species felis domesticus.

[ 2011, c. 100, §14 (AMD) .]

2. Breeder. "Breeder" means a person, firm, partnership, corporation or association that breeds animals for direct or indirect sale to the public.

[ 1995, c. 589, §1 (NEW) .]

3. Health problem. "Health problem" means any disease, illness or any congenital or hereditary condition that would impair the health or function of an animal.

[ 1995, c. 589, §1 (NEW) .]

4. Pet dealer.

[ 2007, c. 702, §21 (RP) .]

4-A. Seller. "Seller" means the owner or operator of a breeding kennel as defined in section 3907, subsection 8-A or the owner or operator of a pet shop as defined in section 3907, subsection 23. "Seller" includes animal dealers required to be licensed by the United States Department of Agriculture. "Seller" does not include humane societies, nonprofit organizations performing the functions of humane societies or animal shelters licensed in accordance with section 3932-A.

[ 2007, c. 702, §22 (NEW) .]

5. Veterinarian. "Veterinarian" means a person licensed as a veterinarian in any state.

[ 1995, c. 589, §1 (NEW) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §50 (AMD). 2007, c. 439, §31 (AMD). 2007, c. 702, §§21, 22 (AMD). 2011, c. 100, §14 (AMD).



7 §4152. Disclosure

1. Required disclosure. A seller shall deliver to a purchaser of an animal a written disclosure containing the following:

A. An animal history that includes:

(1) For sellers licensed with the United States Department of Agriculture, the name, address and United States Department of Agriculture license number of the breeder and any broker who has had possession of the animal. For sellers licensed with the State, the name, address of the seller and the license number issued under section 3931-A, 3933 or 4163;

(2) The date of the animal's birth;

(3) The date the seller received the animal if the animal was not born on the seller's premises;

(4) The breed, sex, color and identifying marks of the animal. If the breed is unknown or mixed, that fact must be stated;

(5) The individual identifying tag, tattoo, microchip identification number or collar number;

(6) For pure bred animals that are advertised as eligible for registration, the name and registration number of the sire and dam and, if available, the litter number; and

(7) A record of inoculations, internal or external parasite treatments, medication or any veterinarian examination or treatment received by the animal while in the possession of the seller; [2009, c. 403, §9 (AMD).]

B. A statement signed by the seller that the animal at time of delivery has no known health problem or a statement disclosing any known health problem.

The statement must include the date at which the seller is aware that the animal was last seen by a veterinarian; [2007, c. 702, §23 (AMD).]

C. A seller who represents an animal as eligible for registration with an animal pedigree organization shall provide the retail purchaser with a notice stating that pedigree registration does not assure health or quality of an animal; and [2007, c. 702, §23 (AMD).]

D. The seller shall indicate whether or not, to the seller's knowledge, the animal or its sire or dam is registered with, and whether the animal is certified by any organization that maintains a registry pertaining to congenital or hereditary problems and explain the meaning of these terms. [2007, c. 702, §23 (AMD).]

[ 2009, c. 403, §9 (AMD) .]

2. Optional disclosure. The seller may provide the purchaser with a list of congenital or hereditary problems that are known to affect the breed being purchased and a list of any health problems for which the seller does not warranty the animal.

[ 2007, c. 702, §23 (AMD) .]

3. Disclosure procedures. The following disclosure procedures must be followed.

A. The disclosure required by subsection 1 must be made part of the statement of consumer rights set forth in section 4160. [1995, c. 589, §1 (NEW).]

B. The written disclosure made pursuant to this section must be signed by both the seller certifying the accuracy of the statement and by the purchaser of the animal acknowledging receipt of the statement. [2007, c. 702, §23 (AMD).]

C. The seller shall make a prospective purchaser aware that the purchaser may see this information prior to purchase. [2007, c. 702, §23 (AMD).]

[ 2007, c. 702, §23 (AMD) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §51 (AMD). 2007, c. 702, §23 (AMD). 2009, c. 403, §9 (AMD).



7 §4152-A. Documents necessary for breed registration

1. Requirement to provide. A seller who states, promises or represents that an animal is registered or capable of registration with an animal pedigree organization shall provide the purchaser with the documents necessary for registration at the time of sale or within 90 days of the sale unless specified otherwise in a contractual agreement signed by the purchaser.

[ 2009, c. 403, §10 (NEW) .]

2. Process to acquire documentation. If the purchaser does not receive the necessary documents within the time period specified in subsection 1, the purchaser may send a written request for the documents to the seller via certified mail. Within 60 days of receiving the request, the seller must deliver the documents directly or send them by certified mail to the purchaser.

[ 2009, c. 403, §10 (NEW) .]

3. Failure to provide documentation; resolution. If the seller fails to provide the necessary documents in accordance with subsection 2, the purchaser is entitled to a partial refund of 50% of the purchase price. Upon payment of the refund, a seller is absolved of the requirement to provide the documents necessary for breed registration. Acceptance of the registration papers by the purchaser outside of the required time period waives the purchaser's right to a partial refund.

[ 2009, c. 403, §10 (NEW) .]

SECTION HISTORY

2009, c. 403, §10 (NEW).



7 §4153. Sale prohibited

Notwithstanding section 4152, a seller may not sell an animal that has any obvious clinical sign of infectious, contagious, parasitic or communicable disease or abnormality or has any disease, illness or condition that requires hospitalization or nonelective surgical procedures. [2007, c. 702, §24 (AMD).]

A seller may not sell a wolf hybrid. [2011, c. 100, §15 (NEW).]

SECTION HISTORY

1995, c. 589, §1 (NEW). 2007, c. 702, §24 (AMD). 2011, c. 100, §15 (AMD).



7 §4154. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §52 (RP).



7 §4155. Rights of the purchaser

1. Unfit for sale. If, within 10 days after receipt of the animal by the purchaser, a veterinarian states in writing that the animal has a health problem that existed in the animal at the time of delivery or if, within one year after receipt of the animal by the purchaser, a veterinarian states in writing that due to a hereditary or congenital defect the animal has died or has a condition that will shorten its life or will require constant treatment during its life, the animal is considered to have been unfit for sale at the time of sale.

[ 1995, c. 589, §1 (NEW) .]

2. Death; remedies. When an animal dies due to a health problem that would have rendered the animal unfit for sale pursuant to subsection 1, and that health problem existed in the animal at the time of delivery to the purchaser but was not disclosed under the provisions of section 4152, the seller shall provide the purchaser with one of the following remedies selected by the purchaser:

A. An animal of equal value, if available; or [1995, c. 589, §1 (NEW).]

B. A refund of the full purchase price of the animal. [1995, c. 589, §1 (NEW).]

[ 2007, c. 702, §25 (AMD) .]

3. Health problem; remedies. When an animal has a health problem that renders the animal unfit for sale pursuant to subsection 1, and that health problem existed in the animal at the time of delivery to the purchaser but was not disclosed under the provisions of section 4152, the seller shall provide the purchaser with one of the following remedies selected by the purchaser:

A. Return of the animal to the seller for a refund of the full purchase price of the animal; [2007, c. 702, §26 (AMD).]

B. Exchange of the animal for an animal of the purchaser's choice of equivalent value, providing a replacement is available; or [1995, c. 589, §1 (NEW).]

C. Retainment of the animal and reimbursement for 1/2 of the reasonable veterinary fees not to exceed 1/2 of the original purchase price of the animal. [1995, c. 589, §1 (NEW).]

[ 2007, c. 702, §26 (AMD) .]

4. Veterinary service; fees. The fee for veterinary service is reasonable if the service is appropriate for the diagnosis and treatment of the health problem and the fee for the service is comparable to fees charged by other veterinarians who are in proximity to the treating veterinarian.

[ 1995, c. 589, §1 (NEW) .]

5. Sellers not exempt. Sellers may not, contractually or otherwise, exempt themselves from the remedies provided by this section for deaths or health problems caused by infectious, contagious, parasitic or communicable disease.

[ 2007, c. 702, §27 (AMD) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 2007, c. 439, §32 (AMD). 2007, c. 702, §§25-27 (AMD).



7 §4156. Responsibilities of purchaser

To obtain the remedies provided in section 4155, the purchaser has the following responsibilities with respect to an animal with a health problem. [1995, c. 589, §1 (NEW).]

1. Veterinary diagnosis. The purchaser must notify the seller, within 2 business days, of the diagnosis by a veterinarian of a health problem and provide the seller with the name and telephone number of the veterinarian and a copy of the veterinarian report on the animal.

[ 2007, c. 702, §28 (AMD) .]

2. Refund. If the purchaser wishes to receive a full refund for the animal, the purchaser must return the animal no later than 2 business days after receipt of a written statement from a veterinarian indicating that the animal is unfit due to a health problem. With respect to a dead animal, the purchaser must provide the seller with a written statement from a veterinarian indicating that the animal died from a health problem that existed on or before the receipt of the animal by the purchaser.

[ 2007, c. 702, §29 (AMD) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 2007, c. 702, §§28, 29 (AMD).



7 §4157. Rights of seller

1. Refusal to sell. A seller may refuse to sell an animal to a potential purchaser who appears not to accept or understand the provisions of this chapter.

[ 2007, c. 702, §30 (AMD) .]

2. Exemption from purchaser remedies. A refund, replacement or reimbursement of veterinary fees is not required if any one or more of the following conditions are met.

A. The health problem or death of the animal resulted from maltreatment, neglect or a disease contracted while in the possession of the purchaser or from an injury sustained subsequent to receipt of the animal by the purchaser. [1995, c. 589, §1 (NEW).]

B. A disclosure statement was provided to the purchaser pursuant to section 4152 that disclosed the health problem for which the purchaser seeks to return the animal. [1995, c. 589, §1 (NEW).]

C. The health problem is a hereditary or congenital one covered by section 4152. [1995, c. 589, §1 (NEW).]

D. [2007, c. 439, §33 (RP).]

[ 2007, c. 439, §33 (AMD) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 2007, c. 439, §33 (AMD). 2007, c. 702, §30 (AMD).



7 §4158. Contest

1. Demand for remedy; contest. When a seller wishes to contest a demand for the remedy specified in section 4155, the seller may require the purchaser to produce all the veterinarian's records and the animal for examination or autopsy by a veterinarian designated by the seller. The veterinarian designated by the seller must be practicing at a veterinary clinic within 100 miles of the purchaser's residence. The seller shall pay the cost of this examination or autopsy. The seller has a right of recovery against the purchaser if the seller is not obligated to provide a remedy under section 4155.

[ 2007, c. 702, §31 (AMD) .]

2. Right to court action. If the seller does not provide the remedy selected by the purchaser set forth in section 4155, the purchaser may initiate a court action. The prevailing party in the court action has the right to recover costs and reasonable attorney's fees.

[ 2007, c. 702, §32 (AMD) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §53 (AMD). 2007, c. 702, §§31, 32 (AMD).



7 §4159. Posted notice

A seller whose facility has public access shall post, in a prominent location in the area to which a prospective purchaser would have access, a notice printed in a minimum of 48-point, bold-faced type and containing the following language:

"YOU ARE ENTITLED TO A STATEMENT OF CONSUMER RIGHTS AND DISCLOSURE OF YOUR ANIMAL'S HEALTH HISTORY AND THE WARRANTY ON YOUR ANIMAL. YOU MAY ASK TO SEE THESE ITEMS PRIOR TO PURCHASE. MAKE SURE YOU RECEIVE THESE ITEMS AT THE TIME OF PURCHASE."

[2007, c. 702, §33 (AMD).]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1995, c. 589, §1 (NEW). 2007, c. 702, §33 (AMD).



7 §4160. Notice of consumer rights

1. Written notice. A seller shall provide the purchaser a written notice of rights, signed by the seller, certifying the accuracy of the information contained in the notice. The notice must be signed by the purchaser, acknowledging that the purchaser has reviewed and understood the written notice. A signed copy must be retained by the seller and one copy given to the purchaser. The notice must be in a minimum of 16-point, bold-faced type and must state the following:

"A STATEMENT OF MAINE LAW GOVERNING THE SALE OF DOGS AND CATS:

The sale of dogs and cats is subject to consumer protection regulations. Maine law also provides safeguards to protect sellers and animal purchasers. Attached is a copy of the Maine Revised Statutes, Title 7, chapter 745. Contained in this law is a statement of your consumer rights and remedies. Also attached is your pet's health history and specific warranty information."

[ 2007, c. 702, §34 (AMD) .]

2. Oral notice. In addition, all medical information required to be disclosed pursuant to this section must be orally disclosed to the purchaser by the seller prior to purchase.

[ 2007, c. 702, §35 (AMD) .]

The statement of consumer rights must also contain or have attached the disclosure required under section 4152 and the name and phone number of the state agency to be contacted in the event of perceived violations of this chapter. [1995, c. 589, §1 (NEW).]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1995, c. 589, §1 (NEW). 2007, c. 702, §§34, 35 (AMD).



7 §4161. Limitation

This chapter does not limit the rights or remedies that are otherwise available to a purchaser under any other law. [1997, c. 690, §54 (AMD).]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §54 (AMD).



7 §4162. Additional penalties

1. Civil violation. A person who fails to meet a requirement of this chapter commits a civil violation for which a fine of not less than $50 or more than $500 per violation may be adjudged.

[ 2009, c. 343, §24 (AMD) .]

2. Action against pet shops and breeding kennels. The department may, in accordance with Title 5, chapter 375, subchapter 5, revoke or suspend the license of a pet shop or breeding kennel that violates any provision of this chapter or rules adopted under section 3906-B, subsection 10 to implement this chapter.

A. [1997, c. 690, §55 (RP).]

B. [1997, c. 690, §55 (RP).]

C. [1997, c. 690, §55 (RP).]

D. [1997, c. 690, §55 (RP).]

E. [1997, c. 690, §55 (RP).]

[ 2009, c. 343, §24 (AMD) .]

3. Action against license.

[ 1997, c. 690, §55 (RP) .]

SECTION HISTORY

1995, c. 589, §1 (NEW). 1997, c. 690, §55 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2009, c. 343, §24 (AMD).



7 §4163. Dog or cat vendor's license

A person may not advertise for sale, sell or exchange for value more than one cat or dog under the age of 6 months in a 12-month period unless that person has a valid animal shelter, kennel, breeding kennel or pet shop license or a valid vendor's license issued under this section. [2007, c. 702, §36 (AMD).]

1. Vendor's license; fee. A person may apply for a vendor's license by completing and submitting to the department an application form provided by the department. Upon receipt of a completed application, the department shall issue a vendor's license and an identifying license number that is valid for a period of 90 days from the date of issuance. A person is entitled to one vendor's license in a 12-month period at no charge. A fee of $25 must be submitted with each additional application for a vendor's license within a 12-month period.

[ 2007, c. 702, §37 (AMD) .]

2. Advertising. A person possessing a vendor's license issued under this section must include that vendor's license number in any form of advertising, brochure or sign that announces the availability of a dog or cat for sale or exchange. The vendor's name and license number must be provided to a person purchasing or otherwise receiving a dog or cat from the vendor.

[ 2007, c. 439, §34 (NEW) .]

3. Violation. A person who fails to comply with this section commits a civil violation for which a fine of not less than $50 nor more than $200 may be adjudged, none of which may be suspended.

[ 2007, c. 439, §34 (NEW) .]

SECTION HISTORY

2007, c. 439, §34 (NEW). 2007, c. 702, §§36, 37 (AMD).









Part 10: NUTRIENT MANAGEMENT

Chapter 747: NUTRIENT MANAGEMENT ACT

7 §4201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 642, §2 (NEW).]

1. Animal feeding operation. "Animal feeding operation" means a lot or facility where animals are confined and fed for a total of at least 45 days in a 12-month period. "Animal feeding operation" does not include an aquatic animal production facility.

[ 1997, c. 642, §2 (NEW) .]

2. Animal unit. "Animal unit" means 1,000 pounds of animal body weight.

[ 1997, c. 642, §2 (NEW) .]

3. Board. "Board" means the Nutrient Management Review Board established in section 4203.

[ 1997, c. 642, §2 (NEW) .]

4. Farm nutrient. "Farm nutrient" means a substance or recognized plant nutrient, element or compound that is used or sold for its plant nutritive content or its claimed nutritive value for use in growing crops. The term includes, but is not limited to, livestock and poultry manures, compost as fertilizer, commercially manufactured chemical fertilizers, sewage sludge, residuals or combinations of these.

[ 1997, c. 642, §2 (NEW) .]

5. Nutrient management plan. "Nutrient management plan" means a written document that outlines how farm nutrients are stored, managed and utilized on the farm for which the plan is written.

[ 1997, c. 642, §2 (NEW) .]

6. Regulated residual. "Regulated residual" means a residual regulated by the Department of Environmental Protection pursuant to Title 38, chapter 13 that is used primarily for its nitrogen and phosphorous value as determined by the Department of Agriculture, Conservation and Forestry. "Regulated residual" does not include compost in quantities less than 100 tons per year or wood ash.

[ 2003, c. 283, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

7. Residual. "Residual" means any material generated as a byproduct of a nonagricultural production or treatment process that has value as a source of crop nutrients or soil amendment.

[ 1997, c. 642, §2 (NEW) .]

8. Verified complaint of improper manure handling. "Verified complaint of improper manure handling" means a complaint of improper manure handling investigated in accordance with Title 17, section 2701-B and resulting in a determination by the commissioner that the manure has been stored or handled in a manner that does not conform with best management practices.

[ 1997, c. 642, §2 (NEW) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §1 (AMD). 2003, c. 283, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV).



7 §4202. Duties of the commissioner

The commissioner shall implement a program to promote responsible use of farm nutrients in accordance with this chapter. The commissioner has the powers and duties as set forth in this section. [1997, c. 642, §2 (NEW).]

1. Nutrient management plans. In accordance with Title 5, chapter 375, the commissioner shall adopt rules to establish minimum requirements for nutrient management plans required under section 4204, a process for review of the nutrient management plans, periodic revisions to plans and determination of compliance with the plans. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. The commissioner shall maintain a list of farms that have a nutrient management plan based on notification received pursuant to section 4204, subsection 3.

[ 1997, c. 642, §2 (NEW) .]

2. Certification of persons to prepare nutrient management plans. The commissioner shall develop a program to train and certify persons in the preparation of nutrient management plans. The commissioner may establish minimum educational requirements for persons eligible for certification. The commissioner may revoke a certification in accordance with section 4210.

[ 1999, c. 530, §2 (AMD) .]

3. Livestock operations permits. The commissioner shall issue livestock operations permits in accordance with section 4205. The commissioner may revoke a livestock operations permit in accordance with section 4211.

[ 1999, c. 530, §2 (AMD) .]

4. Educational outreach. The commissioner shall conduct an educational outreach program for the agricultural community to increase awareness of the provisions of this chapter and the need for nutrient management planning. The commissioner shall inform the public about manure-related issues and the department's efforts to address manure-related issues.

[ 1997, c. 642, §2 (NEW) .]

5. Enforcement. Whenever it appears to the commissioner that there is or has been a violation of this chapter, rules adopted under this chapter or the conditions of a permit or variance issued under this chapter, the commissioner may initiate an enforcement action.

[ 1997, c. 642, §2 (NEW) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §2 (AMD).



7 §4203. Nutrient Management Review Board

The Nutrient Management Review Board is established pursuant to Title 5, section 12004-D, subsection 5. [1997, c. 642, §2 (NEW).]

1. Duties. The board's duties are as follows:

A. The board shall review and approve all proposed amendments to the original rules adopted in accordance with this chapter; [2003, c. 283, §2 (AMD).]

B. When an aggrieved party within 30 days of the commissioner's decision appeals a decision of the commissioner regarding a livestock operations permit under section 4205, a request for a variance under section 4204, subsection 8 or a certification under section 4210, the board shall hold a hearing in accordance with Title 5, chapter 375, subchapter 4. The board may affirm, amend or reverse a permit or certification decision made by the commissioner. The board's decision is a final agency action; and [2003, c. 283, §2 (AMD).]

C. When an aggrieved party within 30 days of the commissioner's decision appeals a decision of the commissioner regarding site-specific best management practices prescribed for a farm or other issue governed under section 156 or Title 17, section 2701-B, the board shall hold a hearing in accordance with Title 5, chapter 375, subchapter 4. The board may affirm, amend or reverse a decision made by the commissioner. The board's decision is a final agency action. The board may also conduct an information-gathering meeting at the request of the department or any party with a legitimate interest to facilitate the complaint resolution process under section 156 or Title 17, section 2701-B. [2007, c. 649, §4 (AMD).]

[ 2007, c. 649, §4 (AMD) .]

2. Membership. The board consists of 7 members appointed as follows:

A. One member from the University of Maine Cooperative Extension Service with expertise in agricultural production appointed by the Director of the Cooperative Extension Service; [1997, c. 642, §2 (NEW).]

B. The Commissioner of Environmental Protection or the commissioner's designee; [1997, c. 642, §2 (NEW).]

C. The commissioner or the commissioner's designee; and [1997, c. 642, §2 (NEW).]

D. Four other persons appointed by the Governor, consisting of:

(1) One member with expertise in nutrient management or soil science;

(2) One member actively involved in a livestock production operation with less than 300 animal units;

(3) One member actively involved in a livestock production operation with more than 300 animal units; and

(4) One member with an interest in nutrient management issues representing the general public. [1997, c. 642, §2 (NEW).]

[ 1997, c. 642, §2 (NEW) .]

2-A. Temporary membership. When the subject matter of an appeal or complaint resolution process under this section is other than manure or nutrient management, the commissioner may appoint up to 3 temporary board members for the purpose of hearing an appeal, conducting an information-gathering meeting or facilitating the complaint resolution process under section 156. At least one temporary member must have expertise with the subject matter of the complaint or problem and one temporary member must represent the agricultural sector involved. The terms for temporary members expire when the board determines that it has taken final action on the appeal or complaint resolution process.

[ 2007, c. 649, §5 (AMD) .]

3. Terms of membership; chair. Except for initial appointees, each member appointed by the Governor serves for a term of 4 years. In the case of a vacancy, the Governor shall appoint a member to fill the unexpired term. The Governor shall determine initial appointment terms to stagger term expirations. The board shall annually elect one of its members as chair.

[ 1997, c. 642, §2 (NEW) .]

4. Compensation. Members of the board are entitled to expenses only.

[ 1997, c. 642, §2 (NEW) .]

5. Staff. The department shall provide staff to the board.

[ 1997, c. 642, §2 (NEW) .]

6. Meetings. The board shall meet twice a year with the commissioner to discuss the implementation and enforcement of the provisions of this chapter and as needed to perform its duties.

[ 1997, c. 642, §2 (NEW) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §3 (AMD). 2003, c. 283, §§2,3 (AMD). 2007, c. 649, §§4, 5 (AMD).



7 §4204. Nutrient management plan

1. Nutrient management plan required. A person who owns or operates a farm that meets the criteria established in subsection 2 shall have a nutrient management plan for that farm and shall implement the provisions in that plan by the dates specified for that category of farm in subsection 4, 5, 6 or 7. The nutrient management plan must be prepared by a person certified in accordance with section 4202, subsection 2 and must address the storage and utilization of all farm nutrients generated on or transported to the farm. A nutrient management plan developed by a farm owner or operator is deemed to have been prepared by a certified nutrient management specialist if a certified nutrient management specialist reviews the plan for compliance with this chapter, signs the plan and notifies the department in accordance with subsection 3.

A. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

B. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

C. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

D. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

E. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

F. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

G. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

H. [2003, c. 452, Pt. B, §24 (RP); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §24 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Plan requirements. For livestock farms, the nutrient management plan must address storage and utilization of farm nutrients for the entire farm operation including leased or rented land. For crop farms, the plan must address storage and utilization of farm nutrients on land on which manure is utilized or stored. A nutrient management plan must include or provide for:

A. Minimum distances between manure storage, stacking and spreading areas and property lines and surface water based on site-specific factors; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Manure storage for a minimum of 180 days; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Provisions for soil erosion control; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. [2005, c. 382, Pt. B, §2 (RP).]

E. Results of soil tests for land designated in the plan for manure spreading or manure irrigation; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Results of manure tests; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. A statement of yield goals for land receiving farm nutrients; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

H. Additional information established through rulemaking; [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

I. Site-specific dates recommended for the spreading of manure and spraying or irrigation of liquid manure. In compliance with section 4207, the plan may not recommend spreading between December 1st of a calendar year and March 15th of the following calendar year; and [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

J. A recommended timetable for implementing the plan. [2003, c. 452, Pt. B, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2005, c. 382, Pt. B, §2 (AMD) .]

2. Farms requiring a nutrient management plan. A farm that meets one or more of the following criteria is required to have a nutrient management plan:

A. A farm that confines and feeds 50 or more animal units at any one time; [1997, c. 642, §2 (NEW).]

B. A farm that stores or utilizes more than 100 tons of manure per year not generated on that farm; [2007, c. 240, Pt. ZZ, §1 (AMD).]

C. A farm that is the subject of a verified complaint of improper manure handling; or [1999, c. 530, §4 (AMD).]

D. A farm that stores or utilizes regulated residuals. [1997, c. 642, §2 (NEW).]

[ 2007, c. 240, Pt. ZZ, §1 (AMD) .]

3. Responsibility of person preparing nutrient management plans. Upon completion of a nutrient management plan, a person certified to prepare nutrient management plans in accordance with this chapter shall notify the department. The notification must include the name and address of the owner or operator of the farm and the location of the farm for which the plan was prepared. A person preparing a nutrient management plan required by this chapter shall adhere to rules adopted in accordance with this chapter pertaining to the preparation and requirements of the plan.

[ 1997, c. 642, §2 (NEW) .]

4. Compliance date for farms operational on March 31, 1998. Except for a farm requiring a livestock operations permit under section 4205 or as provided in subsection 8, an owner or operator of a farm that was operational on March 31, 1998 and meets the criteria established in subsection 2, paragraph A or B shall have a nutrient management plan prepared for that farm no later than January 1, 2001. Except as provided in subsection 8, the plan must be implemented no later than October 1, 2007.

[ 2001, c. 64, §1 (AMD) .]

5. Compliance date for farms that were operational on March 31, 1998 that store or use regulated residuals. An owner or operator of a farm that is required to have a nutrient management plan under subsection 2, paragraph D and that was operational on March 31, 1998 shall have that plan prepared by January 1, 2000. Except as provided in subsection 8, the plan must be implemented no later than January 1, 2000.

[ 1999, c. 530, §4 (NEW) .]

6. Compliance date for farms becoming operational after March 31, 1998. An owner or operator of a farm that is required to have a nutrient management plan under subsection 2 and that was not operational on March 31, 1998 shall have a nutrient management plan prepared before the farm becomes operational. Except as provided in subsection 8, the plan must be implemented at the time the farm becomes operational.

[ 1999, c. 530, §4 (NEW) .]

7. Compliance date for farms subject of verified complaint. When a farm is required to have a nutrient management plan under subsection 2, paragraph C, the commissioner shall establish a date by which the plan must be developed and a date for implementation of the plan.

[ 1999, c. 530, §4 (NEW) .]

8. Variances. For farms with compliance dates established in subsection 4, the commissioner may grant a variance from the date by which a nutrient management plan must be prepared and certified when the commissioner finds that technical assistance or resources are not available to complete and certify the plan by January 1, 2001. The commissioner may grant a variance from the implementation date in subsection 4, 5 or 6 when the commissioner finds that implementation of the plan would cause undue hardship. A person requesting a variance shall submit a request in writing to the commissioner at least 90 days prior to the applicable implementation date. The commissioner shall establish by rule criteria and a process for granting a variance. Factors considered must include protection of groundwater and surface water, cost of implementing the plan, availability of financial assistance to implement the plan and availability of technical assistance or resources to complete and certify the plan. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. Notwithstanding the provisions of this subsection, a variance may not extend an implementation date beyond December 31, 2008. A person denied a variance by the commissioner may appeal that decision to the board.

[ 2001, c. 64, §2 (AMD) .]

9. Violation. The following are civil violations for which a fine of up to $1,000 plus up to an additional $250 per day for each day that the violation continues may be adjudged:

A. Failure to develop a nutrient management plan in accordance with this section; and [2003, c. 452, Pt. B, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Failure to implement a nutrient management plan in accordance with this section or rules adopted pursuant to this section. Prior to the development of a plan, a person is not subject to a penalty for failure to implement a nutrient management plan. [2003, c. 452, Pt. B, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

10. Nutrient management plan confidential. A nutrient management plan prepared in accordance with this section is confidential and is not a public record as defined in Title 1, section 402, subsection 3. A copy of a nutrient management plan required under this section must be available to the commissioner or the commissioner's designee upon request.

[ 2003, c. 452, Pt. B, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §4 (AMD). 1999, c. 723, §1 (AMD). 2001, c. 64, §§1,2 (AMD). 2003, c. 452, §§B24-26 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 382, §B2 (AMD). 2007, c. 240, Pt. ZZ, §1 (AMD).



7 §4205. Livestock operations permit

1. Operations requiring a livestock operations permit. Beginning on January 1, 2000, a permit issued by the commissioner pursuant to subsection 2 is required for an animal feeding operation that meets one or more of the following criteria:

A. The operation is a concentrated animal feeding operation as defined by rules adopted pursuant to this section; [1997, c. 642, §2 (NEW).]

B. The operation confines and feeds 300 or more animal units and prior to April 15, 1998 the operation did not confine and feed 300 or more animal units; or [1997, c. 642, §2 (NEW).]

C. Proposes an expansion beyond the operation's manure storage capacity or land base used for spreading. [1997, c. 642, §2 (NEW).]

[ 1999, c. 530, §4 (AMD) .]

2. Criteria for issuing permits; rulemaking. An applicant for a permit required under this section must submit to the commissioner a nutrient management plan that meets the requirements established pursuant to section 4204. A nutrient management plan submitted in accordance with this subsection is confidential and is not a public record as defined in Title 1, section 402, subsection 3. Prior to issuing a permit, the commissioner or a designee of the commissioner shall inspect the operation and determine that the operation is in compliance with the nutrient management plan. The commissioner may issue a provisional permit in accordance with subsection 3. The commissioner shall adopt rules in accordance with Title 5, chapter 375 to establish a process for application review and issuing permits required under this section. The rules may establish permit application fees, inspection requirements and procedures for review by the board of permitting decisions. Rules initially adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A. After July 1, 1999, rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 530, §4 (AMD) .]

3. Provisional permit. The commissioner may issue a provisional permit to an operation that is not in compliance with the farm's nutrient management plan at the time of inspection. In issuing a provisional permit, the commissioner shall consider existing nutrient management practices on the farm, the protection of groundwater and surface water, the cost of implementing the plan and the availability of financial assistance to implement the plan. A provisional permit must state the date by which the farm must be in compliance with the plan and may not be issued for a period of more than one year. Upon inspection and determination of compliance, the commissioner shall issue a permit in accordance with subsection 2 and the provisional permit expires. The commissioner shall adopt rules in accordance with Title 5, chapter 375 to establish a process for application review and issuing of provisional permits. Rules adopted in accordance with this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ RR 1999, c. 1, §6 (COR) .]

4. Violation. The following are civil violations for which a fine of up to $1,000 plus up to an additional $250 per day for each day that the violation continues may be adjudged:

A. Failure to obtain a livestock operations permit in accordance with this section; and [2003, c. 452, Pt. B, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Failure to comply with the conditions set forth in a livestock operations permit or a variance. [2003, c. 452, Pt. B, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. B, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). RR 1999, c. 1, §6 (COR). 1999, c. 530, §4 (AMD). 2003, c. 452, §B27 (AMD). 2003, c. 452, §X2 (AFF).



7 §4206. Rulemaking (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §5 (RP).



7 §4207. Winter spreading of manure prohibited

1. Winter spreading prohibited. Except pursuant to a variance granted under subsection 2, a person may not spread manure on agricultural fields between December 1st of a calendar year and March 15th of the following calendar year. This prohibition includes the spreading of manure and spraying or irrigation of liquid manure.

[ 2003, c. 452, Pt. B, §28 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Variance. Upon application to the commissioner, the commissioner may grant a variance to allow a person to spread manure during the winter due to financial hardship or other circumstances that necessitate the application. In granting a variance, the commissioner shall impose restrictions to minimize potential environmental degradation and prescribe actions to ensure future compliance.

[ 2003, c. 452, Pt. B, §28 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Violation. A person who violates this section commits a civil violation for which a fine of up to $1,000 per day for each day that spreading occurs may be adjudged.

[ 2003, c. 452, Pt. B, §28 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1997, c. 642, §2 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B28 (RPR).



7 §4208. Nutrient Management Fund

There is established the nonlapsing Nutrient Management Fund. The commissioner may accept funds from any source designated to be placed in the fund. The commissioner may authorize expenses from the fund as necessary to carry out the purposes of this Part. [1997, c. 642, §2 (NEW).]

SECTION HISTORY

1997, c. 642, §2 (NEW).



7 §4209. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 642, §2 (NEW). 1999, c. 530, §6 (AMD). 2003, c. 283, §4 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §B29 (RP). 2003, c. 688, §A8 (AFF). 2003, c. 688, §A7 (RP).



7 §4210. Revocation of certification

If the commissioner finds that a person certified to prepare nutrient management plans has failed to comply with section 4204, subsection 3, the commissioner may revoke that person's certification in accordance with this section. [1999, c. 530, §7 (NEW).]

1. Notice. The commissioner shall give written notice of a revocation immediately following a decision to revoke. A notice of revocation must state the reason the certification is being revoked and the effective date of the revocation and must inform the person of the hearing provisions under subsection 2 and the appeals process before the board.

[ 1999, c. 530, §7 (NEW) .]

2. Hearing. A person receiving a notice of revocation under subsection 1 may request a hearing on that revocation. A request for a hearing must be in writing and must be made no later than 30 days after receipt of the revocation notice required under subsection 1. The commissioner shall notify the person of the date and location of the hearing.

A person may present evidence at a hearing that might justify reinstatement of the certification.

[ 1999, c. 530, §7 (NEW) .]

3. Decisions; appeal. Decisions of the commissioner must be in writing. The commissioner may reinstate the certification if the commissioner finds that the person has complied with section 4204, subsection 3. A person whose certification is revoked by the commissioner may appeal that decision to the board.

[ 1999, c. 530, §7 (NEW) .]

SECTION HISTORY

1999, c. 530, §7 (NEW).



7 §4211. Revocation of livestock operations permit

If the commissioner finds that a person issued a livestock operations permit has failed to comply with the provisions of that permit, the commissioner may revoke that person's permit. [1999, c. 530, §7 (NEW).]

1. Notice. The commissioner shall give written notice of a revocation immediately following a decision to revoke. A notice of revocation must state the reason the permit is being revoked and the effective date of the revocation and must inform the person of the hearing provisions under subsection 2 and the appeals process before the board.

[ 1999, c. 530, §7 (NEW) .]

2. Hearing. A person receiving a notice of revocation under subsection 1 may request a hearing on that revocation. A request for a hearing must be in writing and must be made not later than 30 days after receipt of the revocation notice required under subsection 1. The commissioner shall notify the person of the date and location of the hearing.

A person may present evidence at a hearing that might justify reinstatement of the permit.

[ 1999, c. 530, §7 (NEW) .]

3. Decisions; appeal. Decisions of the commissioner must be in writing. A person whose permit is revoked by the commissioner may appeal that decision to the board.

[ 1999, c. 530, §7 (NEW) .]

SECTION HISTORY

1999, c. 530, §7 (NEW).



7 §4212. Moratorium on swine feeding operation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 530, §7 (NEW). MRSA T. 7, §4212 (RP).



7 §4213. Annual report; Department of Agriculture, Conservation and Forestry (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 530, §7 (NEW). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 29, §4 (RP).



7 §4214. Nutrient management plans for fish hatcheries

1. Nutrient management plan required for fish hatcheries. A person who owns or operates a fish hatchery, not including an off-shore marine aquaculture operation in estuarine or marine waters, must have and implement a nutrient management plan for the fish waste from the hatchery by the date specified in rules adopted pursuant to subsection 2. The commissioner shall maintain a list of fish hatcheries that have a nutrient management plan.

[ 1999, c. 726, §1 (NEW) .]

2. Rules for fish hatcheries. In accordance with Title 5, chapter 375, the commissioner shall adopt rules to establish requirements for nutrient management plans for fish hatcheries, compliance schedules for fish hatcheries, a process for review of the nutrient management plans, periodic revisions of plans and determination of compliance with the plans. A nutrient management plan for a fish hatchery must address storage, management and use of fish waste from the hatchery with the goal of improving water quality.

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 726, §1 (NEW) .]

SECTION HISTORY

1999, c. 726, §1 (NEW).












TITLE 7-A: AGRICULTURE, CONSERVATION AND FORESTRY

Subtitle 1: DEPARTMENT OF AGRICULTURE, CONSERVATION AND FORESTRY

Chapter 1: DEPARTMENTAL ORGANIZATION AND OPERATION

Subchapter 1: GENERAL PROVISIONS

7-A §101. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF).]

1. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

2. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

2-A. Foodways. "Foodways" means the cultural, social and economic practices related to the production and consumption of food.

[ 2013, c. 405, Pt. A, §7 (NEW) .]

3. Seal. The department has an official seal, which must be judicially noticed.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §7 (AMD). 2013, c. 405, Pt. A, §17 (AFF).






Subchapter 2: ORGANIZATION

7-A §201. Department

1. Establishment. The Department of Agriculture, Conservation and Forestry is established as a cabinet-level department.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

2. Divisions. The department consists of the divisions necessary to carry out the work of the department.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §17 (AFF).



7-A §201-A. Local food and rural economic development

It is the policy of this State to encourage food self-sufficiency for its citizens. The department shall support policies that: [2013, c. 405, Pt. A, §8 (NEW).]

1. Local control. Through local control preserve the ability of communities to produce, process, sell, purchase and consume locally produced foods;

[ 2013, c. 405, Pt. A, §8 (NEW) .]

2. Small-scale farming and food production. Ensure the preservation of family farms and traditional foodways through small-scale farming and food production;

[ 2013, c. 405, Pt. A, §8 (NEW) .]

3. Improved health and well-being. Improve the health and well-being of citizens of this State by reducing hunger and increasing food security through improved access to wholesome, nutritious foods by supporting family farms and encouraging sustainable farming and fishing;

[ 2013, c. 405, Pt. A, §8 (NEW) .]

4. Self-reliance and personal responsibility. Promote self-reliance and personal responsibility by ensuring the ability of individuals, families and other entities to prepare, process, advertise and sell foods directly to customers intended solely for consumption by the customers or their families; and

[ 2013, c. 405, Pt. A, §8 (NEW) .]

5. Rural economic development. Enhance rural economic development and the environmental and social wealth of rural communities.

[ 2013, c. 405, Pt. A, §8 (NEW) .]

SECTION HISTORY

2013, c. 405, Pt. A, §8 (NEW).



7-A §202. Mission; guiding principles

1. Mission. The mission of the department is to serve as a steward of Maine's agricultural and natural resources. The department shall implement public policy that:

A. Supports the work of citizens who derive their livelihood through agricultural, conservation and forest-based interests and supports those who enjoy parks and conservation lands; [2013, c. 405, Pt. A, §9 (NEW).]

B. Through education, technical assistance, research, regulation and land conservation, promotes and protects the public health, the well-being of domestic animals, wise land usage and the preservation of the State's key conservation assets; and [2013, c. 405, Pt. A, §9 (NEW).]

C. Assists in creating added value for land-derived and forest-derived products as well as creating outdoor-based recreational experiences for local, national and international markets. [2013, c. 405, Pt. A, §9 (NEW).]

[ 2013, c. 405, Pt. A, §9 (AMD); 2013, c. 405, Pt. A, §17 (AFF) .]

2. Guiding principles. The following principles are adopted to guide the department in the performance of its duties:

A. Forestry, farming, conservation, public lands and other natural resource-based economic activity are important to the State's economy and quality of life; [2013, c. 405, Pt. A, §9 (AMD); 2013, c. 405, Pt. A, §17 (AFF).]

A-1. The State's rural jobs and multifaceted natural resources are at the same time a rich heritage to be carefully passed to successive generations and an evolving economic engine driving the recreation, food and fiber components of the State’s workplaces; [2013, c. 405, Pt. A, §9 (NEW).]

B. Strengthening farming, forestry, conservation, recreation, state parks, public lands and public access to the State's natural resources is vital to enhancing the State's natural resources economy; and [2013, c. 405, Pt. A, §9 (AMD); 2013, c. 405, Pt. A, §17 (AFF).]

C. The State's land and water are the common denominators for fresh, locally grown food, processed food, horticulture, livestock, sustainably managed forest products and the State's internationally recognized outdoor recreation and conservation areas. [2013, c. 405, Pt. A, §9 (NEW).]

[ 2013, c. 405, Pt. A, §9 (AMD); 2013, c. 405, Pt. A, §17 (AFF) .]

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §9 (AMD). 2013, c. 405, Pt. A, §17 (AFF).



7-A §203. Commissioner

The department is under the control and supervision of the Commissioner of Agriculture, Conservation and Forestry, who reports directly to the Governor. [2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF).]

1. Appointment. The Governor shall appoint the commissioner, subject to review by the joint standing committee of the Legislature having jurisdiction over agriculture, conservation and forestry matters and confirmation by the Senate. The commissioner, who must be a person of recognized executive ability and who must possess training, knowledge or experience in agricultural production, conservation, forestry and natural resource management, serves at the pleasure of the Governor.

[ 2013, c. 405, Pt. A, §10 (AMD); 2013, c. 405, Pt. A, §17 (AFF) .]

2. Deputies; staff.

[ 2013, c. 405, Pt. A, §17 (AFF); 2013, c. 405, Pt. A, §11 (RP) .]

2-A. Deputy; staff. The commissioner shall appoint a deputy commissioner to assist the commissioner with the operations of the department. The commissioner shall also appoint a natural resource marketing and economic development specialist, who shall assist the commissioner in the identification and tracking of natural resource industry trends, who shall work with natural resource groups to identify value-added opportunities and who shall coordinate with other governmental agencies to help management to improve the sustainability of the State's agricultural resources and the long-term health of the State's agricultural, forestry and natural resource-based industries.

[ 2013, c. 405, Pt. A, §12 (NEW) .]

3. Vacancy; commissioner. A vacancy in the office of the commissioner must be filled as follows.

A. A vacancy in the commissioner's position must be filled in accordance with Title 5, section 1. [2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF).]

B. The commissioner shall appoint one of the department's deputy commissioners to perform the duties of the commissioner, in addition to the duties of that deputy commissioner, during the commissioner's temporary absence or disability. [2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF).]

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §§10-12 (AMD). 2013, c. 405, Pt. A, §17 (AFF).



7-A §204. Powers and duties of commissioner

The commissioner has all of the powers and duties necessary to carry out the mission and responsibilities of the department. The commissioner has the power to distribute the functions and duties given to the commissioner under this Title, Title 7 and Title 12 among the various bureaus of the department so as to integrate the work properly and to promote the most economical and efficient administration of the department. Powers and duties given to the commissioner or the department in this Title, Title 7 or Title 12 must be assumed and carried out by the bureaus that the commissioner designates and may in turn be delegated to subordinates by bureau directors with the approval of the commissioner. [2013, c. 405, Pt. A, §13 (AMD); 2013, c. 405, Pt. A, §17 (AFF).]

1. Administration. The commissioner shall administer the department in accordance with the requirements of this Title and shall fulfill the duties prescribed to the commissioner by state and federal law.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

2. Rulemaking. The commissioner shall adopt rules to implement this Title. Rules adopted pursuant to this subsection are routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A, unless otherwise specified.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

3. Employees. The commissioner may employ personnel as necessary to carry out the work of the department. Except as otherwise provided by law, all personnel of the department are under the immediate supervision, direction and control of the commissioner. Department personnel are subject to the Civil Service Law, except for positions subject to appointment by the commissioner under subsection 4 and as otherwise specified.

[ 2011, c. 657, Pt. V, §1 (NEW); 2013, c. 405, Pt. A, §17 (AFF) .]

4. Appointments. The deputy commissioner and bureau directors of the department are appointed by the commissioner and serve at the pleasure of the commissioner, except as otherwise provided by law. The deputy commissioner and bureau directors appointed pursuant to this Title must have educational qualifications and professional experience directly related to the functions of and services provided by the relevant unit or bureau.

[ 2013, c. 405, Pt. A, §14 (AMD); 2013, c. 405, Pt. A, §17 (AFF) .]

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §§13,14 (AMD). 2013, c. 405, Pt. A, §17 (AFF).



7-A §205. Department organization; divisions (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 657, Pt. V, §1 (NEW). 2011, c. 657, Pt. V, §2 (AFF). 2013, c. 405, Pt. A, §17 (AFF). 2013, c. 405, Pt. A, §15 (RP).



7-A §206. Department organization; bureaus

The department is composed of the following bureaus, each of which is under the direction and supervision of a director: [2013, c. 405, Pt. A, §16 (NEW).]

1. Bureau of Agriculture, Food and Rural Resources. The Bureau of Agriculture, Food and Rural Resources, which is composed of the former Department of Agriculture, Food and Rural Resources and all associated units and programs;

[ 2013, c. 405, Pt. A, §16 (NEW) .]

2. Bureau of Forestry. The Bureau of Forestry, which is composed of the former Division of Forestry and all associated units and programs;

[ 2013, c. 405, Pt. A, §16 (NEW) .]

3. Bureau of Parks and Lands. The Bureau of Parks and Lands, which is composed of the former Division of Parks and Public Lands and all associated units and programs;

[ 2013, c. 405, Pt. A, §16 (NEW) .]

4. Bureau of Resource Information and Land Use Planning. The Bureau of Resource Information and Land Use Planning, which is composed of the Division of Land Use Planning, Permitting and Compliance, the Division of Geology, Natural Areas and Coastal Resources, the Land for Maine's Future Program, the units of municipal planning assistance and flood plain management and all other associated units and programs.

[ 2013, c. 424, Pt. K, §1 (AMD) .]

The commissioner shall appoint a director for each bureau, giving preference to existing directors or other staff from within the bureau. [2013, c. 405, Pt. A, §16 (NEW).]

SECTION HISTORY

2013, c. 405, Pt. A, §16 (NEW). 2013, c. 424, Pt. K, §1 (AMD).















TITLE 8: AMUSEMENTS AND SPORTS

Chapter 1: BOWLING, POOL AND SHOOTING GALLERIES

8 §1. Unlicensed alleys and billiard rooms (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §2 (RP).



8 §2. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 348, §1 (AMD). 1979, c. 562, §1 (AMD). 2013, c. 595, Pt. U, §2 (RP).






Chapter 3: CIRCUSES

8 §51. Equipment; rules and regulations

The tents and equipment of circuses and traveling amusement shows are required to be constructed of fire-resisting and flameproofed materials. Such equipment is required to be set up and arranged in such a way that it will provide safe means of egress in case of fire or other emergency. The Commissioner of Public Safety is authorized and directed to promulgate rules and regulations to carry out this section, and all regulations so made shall have the force of law insofar as they are not inconsistent with this section. [1971, c. 622, §141-B (AMD).]

SECTION HISTORY

1971, c. 622, §141B (AMD).






Chapter 5: BOXING

8 §101. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 476, §14 (AMD). 1975, c. 115, §1 (AMD). 1977, c. 160, (AMD). 1977, c. 682, §1 (RPR). 1981, c. 501, §§3,4 (AMD). 1983, c. 413, §1 (RP).



8 §101-A. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 115, §2 (NEW). 1983, c. 413, §1 (RP).



8 §102. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §1 (RP).



8 §103. Office location (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §1 (RP).



8 §104. Disbursements (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §1 (AMD). 1979, c. 541, §A78 (AMD). 1983, c. 413, §1 (RP).



8 §105. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 115, §3 (AMD). 1975, c. 767, §1 (RPR). 1983, c. 413, §1 (RP).



8 §106. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 684, (AMD). 1975, c. 115, §4 (AMD). 1977, c. 694, §147 (AMD). 1983, c. 413, §1 (RP).



8 §107. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 303, §3 (AMD). 1975, c. 115, §5 (RPR). 1977, c. 694, §148 (AMD). 1983, c. 413, §1 (RP).



8 §108. Permits for foreign co-promoters (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §1 (RP).



8 §109. Accident insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §12 (AMD). 1983, c. 413, §1 (RP).



8 §110. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 115, §6 (AMD). 1983, c. 413, §1 (RP).



8 §111. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 461, (AMD). 1981, c. 501, §5 (AMD). 1983, c. 413, §1 (RP).



8 §112. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §1 (RP).






Chapter 6: PROFESSIONAL WRESTLING MATCHES, SHOWS AND EXHIBITIONS

8 §131. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §132. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §133. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §134. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1977, c. 694, §149 (AMD). 1983, c. 413, §1 (RP).



8 §135. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1977, c. 694, §§150-150B (AMD). 1979, c. 663, §26 (AMD). 1983, c. 413, §1 (RP).



8 §136. Licenses for foreign copromoters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §137. Accident insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §138. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).



8 §139. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1981, c. 501, §6 (AMD). 1983, c. 413, §1 (RP).



8 §140. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 13, (NEW). 1983, c. 413, §1 (RP).






Chapter 6-A: THE MAINE ATHLETIC COMMISSION

8 §141. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §46 (AMD). 1983, c. 812, §54 (AMD). 1985, c. 634, §1 (AMD). 1987, c. 395, §A32 (RP).



8 §142. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1985, c. 634, §2 (AMD). 1987, c. 395, §A32 (RP).



8 §143. Meetings; chairman; quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1987, c. 395, §A32 (RP).



8 §144. Disposal of fees; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §3 (RPR). 1985, c. 785, §B49 (AMD). 1987, c. 395, §A32 (RP).



8 §145. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1987, c. 395, §A32 (RP).



8 §146. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §4 (AMD). 1985, c. 303, §1 (AMD). 1985, c. 634, §3 (AMD). 1987, c. 395, §A32 (RP).



8 §147. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1985, c. 303, §2 (AMD). 1985, c. 634, §§4-6 (AMD). 1987, c. 395, §A32 (RP).



8 §147-A. Headgear required; safety equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 303, §3 (NEW). 1987, c. 395, §A32 (RP).



8 §147-B. Head injuries (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 303, §3 (NEW). 1987, c. 395, §A32 (RP).



8 §148. Boxing and kick-boxing licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §5 (AMD). 1985, c. 634, §7 (AMD). 1987, c. 395, §A32 (RP).



8 §149. Wrestling licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §6 (AMD). 1987, c. 395, §A32 (RP).



8 §150. Permits for foreign copromoters (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §7 (AMD). 1987, c. 395, §A32 (RP).



8 §151. Promoter's reports (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1985, c. 634, §8 (AMD). 1987, c. 395, §A32 (RP).



8 §152. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1983, c. 553, §8 (AMD). 1983, c. 862, §29 (AMD). 1985, c. 389, §2 (AMD). 1985, c. 634, §9 (AMD). 1987, c. 395, §A32 (RP).



8 §153. Decisions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1985, c. 634, §10 (AMD). 1987, c. 395, §A32 (RP).



8 §154. Disciplinary actions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1987, c. 395, §A32 (RP).



8 §155. Penalties; injunction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 413, §2 (NEW). 1985, c. 634, §11 (AMD). 1987, c. 395, §A32 (RP).






Chapter 7: DANCES

8 §161. Licenses and fees

The following provisions govern the licensing of public dances. [1997, c. 728, §1 (RPR).]

1. Law enforcement. A public dance at which minors are admitted may not be held in any pavilion, hall or other building unless a law enforcement officer or, if permitted under local regulation or ordinance, a private security guard, licensed under Title 32, chapter 93, is present during the dance and unless there are in such pavilion, hall or other building separate toilets for men and women. This subsection does not apply to dances conducted by and for students in either public, private or state-owned school buildings or municipally owned buildings.

[ 1997, c. 728, §1 (NEW) .]

2. Posting of license. A building or any part of the building used for public dancing purposes, either habitually or occasionally, must have posted at all times of dances a proper license obtained from the Commissioner of Public Safety.

[ 1997, c. 728, §1 (NEW) .]

3. Application; inspection. The owner, lessee or tenant of the building shall apply for a license from the Commissioner of Public Safety. Upon receipt of an application, the Commissioner of Public Safety or the commissioner's designee shall inspect the building, including its entrances, exits, fire escapes and structural and fire safety. If the building complies with all laws and rules, the Commissioner of Public Safety shall issue a license. The license must name the owner, the name of the hall, the location in the building of the dance area and the capacity of this area for dancing.

[ 1997, c. 728, §1 (NEW) .]

4. Scope; expiration. The license covers all dancing in the building or parts of the building as stated on the license. A dancing license expires one year from the date of issue unless sooner revoked.

[ 1997, c. 728, §1 (NEW) .]

5. Fee. The fee for a dancing license is $117. The fee must accompany the application for the license and is not refunded in those cases in which the premises are inspected. Fees collected under this section must be deposited into a special revenue account to carry out the purposes of this section. A fee is not required for the licensing of dances conducted by and for students in public, private or state-owned school buildings or municipally owned buildings.

[ 2001, c. 437, §1 (AMD); 2001, c. 437, §8 (AFF) .]

6. Rules. The Commissioner of Public Safety shall adopt the necessary rules and regulations relative to the fire protection, fire prevention and structural accident prevention governing the buildings in which public dances are held.

[ 1997, c. 728, §1 (NEW) .]

7. Temporary license. Following the transfer of ownership of a building used for public dances licensed under this section, a new owner that applies for a new dancing license for that building may simultaneously apply to the Commissioner of Public Safety for a temporary dancing license. The commissioner may issue a temporary dancing license, which is valid for a period of 60 days or until a decision is made on the application submitted pursuant to subsection 3, whichever is shorter. The fee for a temporary dancing license issued pursuant to this subsection is $25.

[ 2011, c. 333, §1 (NEW) .]

SECTION HISTORY

1967, c. 265, (RPR). 1971, c. 622, §141B (AMD). 1971, c. 622, §141C (AMD). 1973, c. 78, §§1-3 (AMD). 1977, c. 15, (AMD). 1987, c. 213, (AMD). 1991, c. 464, §1 (AMD). 1997, c. 728, §1 (RPR). 2001, c. 437, §1 (AMD). 2001, c. 437, §§6,8 (AFF). 2011, c. 333, §1 (AMD).



8 §162. Violations

An owner, lessee, tenant or licensee of a pavilion, hall or other building in which a dance is held in violation of any restriction imposed by section 161 commits a Class E crime. [2007, c. 82, §1 (AMD).]

SECTION HISTORY

1967, c. 265, (RPR). 2007, c. 82, §1 (AMD).






Chapter 9: FIREWORKS

8 §211. Sale of fireworks (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 12, (AMD). 1971, c. 592, §§1,2 (AMD). 1977, c. 237, (AMD). 1985, c. 23, §1 (RP).



8 §212. Permits for displays; rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1973, c. 725, §1 (AMD). 1983, c. 174, §1 (AMD). 1985, c. 23, §1 (RP).



8 §213. Storage (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1985, c. 23, §1 (RP).



8 §214. Displays and exhibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1985, c. 23, §1 (RP).



8 §215. Application of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §1 (RP).



8 §216. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §1 (RP).



8 §217. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1985, c. 23, §1 (RP).






Chapter 9-A: FIREWORKS

8 §221. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §2 (NEW). 1999, c. 671, §1 (RP).



8 §221-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 671, §2 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Public Safety or a designee.

[ 1999, c. 671, §2 (NEW) .]

1-A. Consumer fireworks. "Consumer fireworks" has the same meaning as in 27 Code of Federal Regulations, Section 555.11 or subsequent provision, but includes only products that are tested and certified by a 3rd-party testing laboratory as conforming with United States Consumer Product Safety Commission standards, in accordance with 15 United States Code, Chapter 47. "Consumer fireworks" does not include the following products:

A. Missile-type rockets, as defined by the State Fire Marshal by rule; [2011, c. 416, §1 (NEW); 2011, c. 416, §9 (AFF).]

B. Helicopters and aerial spinners, as defined by the State Fire Marshal by rule; and [2011, c. 416, §1 (NEW); 2011, c. 416, §9 (AFF).]

C. Sky rockets and bottle rockets. For purposes of this paragraph, "sky rockets and bottle rockets" means cylindrical tubes containing not more than 20 grams of chemical composition, as defined by the State Fire Marshal by rule, with a wooden stick attached for guidance and stability that rise into the air upon ignition and that may produce a burst of color or sound at or near the height of flight. [2011, c. 416, §1 (NEW); 2011, c. 416, §9 (AFF).]

[ 2011, c. 416, §1 (NEW); 2011, c. 416, §9 (AFF) .]

2. Department. "Department" means the Department of Public Safety.

[ 1999, c. 671, §2 (NEW) .]

3. Display. "Display" means an entertainment feature where the public or a private group is admitted or permitted to view the display or discharge of fireworks or special effects. "Display" includes a special effects display.

[ 1999, c. 671, §2 (NEW) .]

3-A. Fire safety official. "Fire safety official" means a state or municipal official who has authority to enforce life and fire safety laws, statutes, ordinances, rules or regulations.

[ 2011, c. 416, §2 (NEW); 2011, c. 416, §9 (AFF) .]

4. Fireworks. "Fireworks" means any:

A. Combustible or explosive composition or substance; [1999, c. 671, §2 (NEW).]

B. Combination of explosive compositions or substances; [1999, c. 671, §2 (NEW).]

C. Other article that was prepared for the purpose of producing a visible or audible effect by combustion, explosion, deflagration or detonation, including blank cartridges or toy cannons in which explosives are used, the type of balloon that requires fire underneath to propel it, firecrackers, torpedoes, skyrockets, roman candles, bombs, rockets, wheels, colored fires, fountains, mines, serpents and other fireworks of like construction; [1999, c. 671, §2 (NEW).]

D. Fireworks containing any explosive or flammable compound; or [1999, c. 671, §2 (NEW).]

E. Tablets or other device containing any explosive substance or flammable compound. [1999, c. 671, §2 (NEW).]

The term "fireworks" does not include consumer fireworks or toy pistols, toy canes, toy guns or other devices in which paper caps or plastic caps containing 25/100 grains or less of explosive compound are used if they are constructed so that the hand can not come in contact with the cap when in place for the explosion, toy pistol paper caps or plastic caps that contain less than 20/100 grains of explosive mixture, sparklers that do not contain magnesium chlorates or perchlorates or signal, antique or replica cannons if no projectile is fired.

[ 2011, c. 416, §3 (AMD); 2011, c. 416, §9 (AFF) .]

5. Fireworks technician. "Fireworks technician" means a person licensed pursuant to section 231 who, by examination, experience and training, has demonstrated the required skill and competence in the use and discharge of fireworks to conduct a display or special effects display. A fireworks technician is the person who is responsible for safety, setting up and conducting the display.

[ 1999, c. 671, §2 (NEW) .]

5-A. Flame effect. "Flame effect" means an effect caused by the use of a solid, liquid or gaseous fuel to produce a flame in front of an audience.

[ 2013, c. 56, §1 (NEW) .]

5-B. Flame effect technician. "Flame effect technician" means a person licensed pursuant to section 231 who, by examination, experience and training, has demonstrated the required skill and competence in the use of flame effects to conduct a display or special effects display. A flame effect technician is the person who is responsible for the safe use of flame effects and setting up and conducting the flame effects display.

[ 2013, c. 56, §1 (NEW) .]

6. Permit. "Permit" means the nontransferable permission granted by the commissioner pursuant to section 227-A to hold a display.

[ 1999, c. 671, §2 (NEW) .]

7. Person. "Person" means any individual, combination of individuals, association, municipality, amusement park or other legal or commercial entity.

[ 1999, c. 671, §2 (NEW) .]

8. Possession. "Possession" means the intentional or knowing possession of what the possessor knows or believes to be fireworks.

[ 1999, c. 671, §2 (NEW) .]

8-A. Proximate audience technician. "Proximate audience technician" means a person licensed pursuant to section 231 who, by examination, experience and training, has demonstrated the required skill and competence in the use and discharge of fireworks proximate to an audience to conduct a display or special effects display proximate to an audience. A proximate audience technician is the person who is responsible for the safety of the proximate audience and setting up and conducting the display.

[ 2013, c. 56, §2 (NEW) .]

9. Sale or sell. "Sale" or "sell" means any transfer or delivery of fireworks to a person for consideration.

[ 1999, c. 671, §2 (NEW) .]

10. Special effects display. "Special effects display" means an entertainment feature using pyrotechnics manufactured or designed to be used with or discharged in conjunction with theatrical, musical or similar productions. "Special effects display" includes the indoor use of pyrotechnics before a proximate audience.

[ 1999, c. 671, §2 (NEW) .]

11. Value. "Value" is determined in accordance with Title 17-A, section 352, subsection 5.

[ 2003, c. 452, Pt. C, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1999, c. 671, §2 (NEW). 2003, c. 452, §C1 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 202, §1 (AMD). 2011, c. 416, §§1-3 (AMD). 2011, c. 416, §9 (AFF). 2013, c. 56, §§1, 2 (AMD).



8 §222. Possession of fireworks

1. Possession prohibited. A person may not possess or have under that person's control fireworks.

[ 2003, c. 452, Pt. C, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Value does not exceed $100. If the value of the fireworks does not exceed $100, a person who violates subsection 1 commits a civil violation for which a fine of not more than $50 may be adjudged.

[ 2003, c. 452, Pt. C, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Value exceeds $100. If the value of the fireworks exceeds $100, a person who violates subsection 1 commits a Class E crime.

[ 2003, c. 452, Pt. C, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Exception. This section does not apply to a person issued a permit pursuant to section 227-A.

[ 2003, c. 452, Pt. C, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1985, c. 23, §2 (NEW). 1995, c. 528, §1 (AMD). 1999, c. 671, §3 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §C2 (RPR).



8 §223. Sale of fireworks

1. Sale of fireworks prohibited. Except for the sale of consumer fireworks under section 223-A, a person may not sell, possess with the intent to sell or offer for sale fireworks.

[ 2011, c. 416, §4 (AMD); 2011, c. 416, §9 (AFF) .]

2. Value exceeds $5,000. If the value of the fireworks exceeds $5,000, a person who violates subsection 1 commits a Class B crime.

[ 2003, c. 452, Pt. C, §3 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Value exceeds $1,000. If the value of the fireworks exceeds $1,000 but does not exceed $5,000, a person who violates subsection 1 commits a Class C crime.

[ 2003, c. 452, Pt. C, §3 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Value does not exceed $1,000. If the value of the fireworks does not exceed $1,000, a person who violates subsection 1 commits a Class D crime.

[ 2003, c. 452, Pt. C, §3 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Value.

[ 2003, c. 452, Pt. C, §3 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1985, c. 23, §2 (NEW). 2003, c. 452, §C3 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 416, §4 (AMD). 2011, c. 416, §9 (AFF).



8 §223-A. Sale of consumer fireworks

1. Sale of consumer fireworks. A person may not sell consumer fireworks unless that person is 21 years of age or older and possesses:

A. A federal permit to sell fireworks under 18 United States Code, Section 843; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. A license under subsection 3; and [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

C. A municipal permit if required under subsection 2. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

2. Municipalities. The legislative body of a municipality may adopt an ordinance to prohibit or restrict the sale or use of consumer fireworks within the municipality. Municipalities that prohibit or restrict the sale or use of consumer fireworks shall provide to the Office of the State Fire Marshal a copy of the relevant restriction or prohibition within 60 days of adoption. A municipality may require that a person obtain a municipal permit for selling consumer fireworks within the municipality. A municipality that chooses to issue municipal permits under this subsection shall notify the Office of the State Fire Marshal at least 60 days prior to the initiation of its permitting program for the sale of consumer fireworks. A municipal permit may not be issued unless:

A. The applicant is 21 years of age or older; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. The applicant applies for a permit under this subsection on a form prescribed by the commissioner; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

C. The applicant possesses the federal permit required under subsection 1, paragraph A; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

D. The applicant complies with the provisions of subsection 4; and [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

E. The application is approved by the municipality's police chief, fire chief and code enforcement officer if those positions exist. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

A municipality may require a reasonable fee for a permit issued under this subsection. A person holding a permit issued by a municipality under this subsection may not sell consumer fireworks unless the person satisfies all the requirements of subsection 1.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

3. State license. The commissioner may issue a license to sell consumer fireworks to an applicant who:

A. Is 21 years of age or older; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. Possesses the permits required under subsection 1, paragraphs A and C; [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

C. Complies with the provisions of subsection 4; and [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

D. Has not been convicted of an offense or violated a state, federal or municipal law, rule or regulation involving fireworks or explosives within the 2 years prior to the application. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

The commissioner shall charge a fee of $5,000 for the initial license issued to an applicant and $1,500 for each annual license renewal. The term of a license is one year. A separate license is required for each location at which an applicant seeks to sell consumer fireworks. Fees collected under this subsection must be deposited in a nonlapsing account of the Office of the State Fire Marshal to be used for the purpose of enforcing this section.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

4. Storage and handling. A person authorized to sell consumer fireworks under subsection 1 may store and sell the fireworks only in a permanent, fixed, stand-alone building dedicated solely to the storage and sale of consumer fireworks in accordance with this subsection.

A. The building must be constructed, maintained and operated, and all consumer fireworks must be stored, in compliance with the requirements of National Fire Protection Association Standard 1124, as adopted by the Office of the State Fire Marshal, relevant building codes, zoning ordinances and other municipal ordinances. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. The building may not be less than 60 feet from another permanent building and may not be less than 300 feet from a structure at which gasoline, propane or other flammable material is sold or dispensed. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

C. Cigarettes, tobacco products or lighters or other flame-producing devices may not be permitted in the building. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

D. A person under 21 years of age may not be admitted to the building unless accompanied by a parent or guardian. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

E. Notwithstanding paragraph D, a person at least 18 years of age may handle and sell consumer fireworks if the person is under the direct supervision of a person 21 years of age or older. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

5. Insurance. A person authorized to sell consumer fireworks under subsection 1 shall at all times maintain public liability and product liability insurance with minimum coverage limits of $2,000,000 to cover the losses, damages or injuries that might ensue to persons or property as a result of the person selling consumer fireworks.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

6. Advertising. A person may not advertise the sale of consumer fireworks in a way that is misleading about the conditions under which consumer fireworks may be purchased or used or about the requirements of this section. An advertisement for the sale of consumer fireworks must contain the words "Check with your local fire department to see if consumer fireworks are allowed in your community" in a conspicuous location and in a consistent font as approved by the commissioner.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

7. Civil liability. A person who violates the provisions of this section is liable in a civil action for damages for bodily injury or property damage resulting from violation, and the defenses under Title 14, section 156 or a defense based on assumption of risk may not be used by the person.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

8. Restrictions on use of consumer fireworks. The use of consumer fireworks is governed by this subsection.

A. Consumer fireworks may be used between the hours of 9:00 a.m. and 10:00 p.m., except that on the following dates they may be used between the hours of 9:00 a.m. and 12:30 a.m. the following day:

(1) July 4th;

(2) December 31st; and

(3) The weekends immediately before and after July 4th and December 31st. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. A person may use consumer fireworks only on that person's property or on the property of a person who has consented to the use of consumer fireworks on that property. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

A person who violates this subsection commits a civil violation for which a fine of not less than $50 and not more than $500, plus court costs, may be adjudged for any one offense.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

9. Enforcement against licensees. The commissioner, a state law enforcement officer, a municipal law enforcement officer, a code enforcement officer or a fire safety official may petition the Superior Court or District Court to seize or remove at the expense of a licensee consumer fireworks sold, offered for sale, stored, possessed or used in violation of this section. The commissioner may immediately suspend a license granted under subsection 3 for a violation of this section. A person whose license is suspended under this subsection must receive a hearing within 10 days of the suspension under Title 5, chapter 375, subchapter 4. A person whose license is suspended under this subsection may not receive a license under subsection 3 for a period of at least one year from the date of suspension.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

10. Disclosures to customers. A person authorized to sell consumer fireworks shall provide to the purchaser at the point of sale written guidelines describing the safe and proper use of consumer fireworks. The guidelines must also include the following statements in a conspicuous location: "MAINE LAW EXPRESSLY PROHIBITS PERSONS UNDER 21 YEARS OF AGE FROM PURCHASING, POSSESSING OR USING CONSUMER FIREWORKS" and "FURNISHING CONSUMER FIREWORKS TO PERSONS UNDER 21 YEARS OF AGE IS A CRIMINAL OFFENSE IN MAINE." Such guidelines must be published or approved by the commissioner prior to distribution.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

11. Prohibited acts. This subsection governs prohibited acts.

A. A person may not sell consumer fireworks within the State unless that person holds a valid license or is an employee or agent of a person that holds a valid license. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. A person licensed to sell consumer fireworks under this chapter may not sell consumer fireworks to a person under 21 years of age or who appears to be under the influence of alcohol or drugs. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

C. Except as specifically allowed under subsection 4, paragraph E, a person may not knowingly:

(1) Procure, or in any way aid or assist in procuring, furnish, give, sell or deliver consumer fireworks for or to a person under 21 years of age; or

(2) Allow a person under 21 years of age under that person's control or in a place under that person's control to possess or use consumer fireworks. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

D. A person under 21 years of age may not purchase, use or possess consumer fireworks within the State or present to a person licensed to sell consumer fireworks any evidence of age that is false, fraudulent or not actually the person's own for the purpose of purchasing consumer fireworks. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

It is an affirmative defense to prosecution for a violation of paragraph B or C that the licensee sold consumer fireworks to a person under 21 years of age in reasonable reliance upon fraudulent proof of age presented by the purchaser.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

12. Violations. The following penalties apply to violations of subsection 11.

A. A person who violates subsection 11, paragraph A, B or C commits a Class D crime. If the violation involves furnishing consumer fireworks to a minor, a fine of not less than $500 must be imposed in addition to any term of imprisonment the court may impose. If a person violates subsection 11, paragraph A, B or C after having been convicted of violating the same paragraph one or more times within the previous 6-year period, a fine of not less than $1,000 must be imposed in addition to any term of imprisonment the court may impose. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

B. A person who violates subsection 11, paragraph D commits a civil violation for which a fine of not less than $200 and not more than $400 must be imposed. If the person has been previously convicted of violating subsection 11, paragraph D one or more times, a fine of not less than $300 and not more than $600 must be imposed. [2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF).]

Fines collected under this subsection must be deposited in a nonlapsing account of the Office of the State Fire Marshal to be used for the purpose of enforcing this section.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

13. Annual report to the Legislature. Beginning in 2013, the Office of the State Fire Marshal shall submit to the joint standing committee of the Legislature having jurisdiction over criminal justice and public safety matters a written report regarding the sale and use of consumer fireworks in this State. The report must, at a minimum, include information on the issuance and oversight of licenses to sell consumer fireworks, reported consumer fireworks-related injuries, reported consumer fireworks-related fires or other property damage and municipal restrictions or prohibitions on the sale or use of consumer fireworks. The report must be submitted not later than March 1st each year.

[ 2011, c. 416, §5 (NEW); 2011, c. 416, §9 (AFF) .]

SECTION HISTORY

2011, c. 416, §5 (NEW). 2011, c. 416, §9 (AFF).



8 §224. Storage and manufacture of fireworks

1. Storage. A person may not store fireworks in a building or structure outside the premises of a fireworks manufactory if that building or other structure is located within 1,000 feet of any church, hospital, theatre, hall, place of assembly, workshop, factory or any inhabited building unless rules adopted by the commissioner permit storage in that building or structure.

[ 2003, c. 452, Pt. C, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Certificate of public liability insurance required for manufacture. A person may not manufacture fireworks without first furnishing the Commissioner of Public Safety, in an amount to be determined by the commissioner, a certificate of public liability insurance to cover the losses, damages or injuries to persons or property that might result.

[ 2003, c. 452, Pt. C, §4 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 452, Pt. C, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. C, §4 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1985, c. 23, §2 (NEW). 2003, c. 452, §C4 (AMD). 2003, c. 452, §X2 (AFF).



8 §225. Transportation of fireworks

1. Transportation of fireworks. A person may not transport fireworks in a motor vehicle or conveyance except as permitted by the rules adopted by the commissioner.

[ 2003, c. 452, Pt. C, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 452, Pt. C, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. C, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1985, c. 23, §2 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §C5 (RPR).



8 §226. Displays and exhibitions of fireworks (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §2 (NEW). 1999, c. 671, §4 (RP).



8 §227. Permits for displays; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §2 (NEW). 1991, c. 464, §2 (AMD). 1999, c. 671, §5 (RP).



8 §227-A. Requirements for obtaining permit

1. Permits; requirements. A person may not conduct a display without a permit. The commissioner shall issue a permit to possess and conduct a fireworks display to an applicant who:

A. Applies in writing to the commissioner for a permit at least 20 days in advance of the proposed display; [2003, c. 521, §1 (AMD).]

B. Applies on forms furnished by the department. An application for a permit must include:

(1) A certificate of public liability insurance in the amount of $1,000,000 to cover loss, damage or injuries to persons or property that might result from the display; and

(2) A site plan for the proposed display depicting a diagram of the grounds or facilities at which or in which the display will be held. The diagram must show points of discharge, fallout areas, any buildings or other structures in proximity to the display site and the location of any audience that may be present. Distances of and distances between the points of discharge and any buildings or structures must be stated on the diagram; and [2003, c. 521, §1 (AMD).]

C. Submits with the application fees set out in subsection 3. [1999, c. 671, §6 (NEW).]

[ 2003, c. 521, §1 (AMD) .]

2. Inspection. Upon receipt of a complete application, the department shall conduct an inspection of the proposed display site to determine the hazard posed by the display.

[ 1999, c. 671, §6 (NEW) .]

3. Fees. The fee for a permit is $30 per display and the fee for a site inspection is $111. The fee for all monitored indoor pyrotechnic events that occur outside of normal business hours is $100.

[ 2003, c. 521, §2 (AMD) .]

4. Permits; violation. A person may not conduct a fireworks display in violation of the permit issued under subsection 1.

[ 2003, c. 452, Pt. C, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Penalties. The following penalties apply.

A. A person who conducts a fireworks display without a permit commits a Class D crime. [2003, c. 452, Pt. C, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who conducts a fireworks display in violation of a permit issued under subsection 1 commits a Class E crime. [2003, c. 452, Pt. C, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. C, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. C, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Indoor pyrotechnics. All indoor pyrotechnic events must be monitored by the State Fire Marshal or the State Fire Marshal's designee.

[ 2003, c. 521, §3 (NEW) .]

SECTION HISTORY

1999, c. 671, §6 (NEW). 2001, c. 437, §2 (AMD). 2001, c. 437, §§6,8 (AFF). 2003, c. 452, §C6 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 521, §§1-3 (AMD).



8 §227-B. Regulation restricted; exception

1. Regulation restricted. Except as provided in subsection 2, a political subdivision of the State, including, but not limited to, a municipality, county, township or village corporation, may not adopt an order, ordinance, rule or regulation concerning the issuance of permits under section 227-A.

[ 1999, c. 671, §6 (NEW) .]

2. Exception. This section does not prohibit an order, ordinance, rule or regulation of a political subdivision that, with the exception of appropriate penalty provisions, conforms exactly with an applicable provision of state law or that regulates the issuance of these permits within a jurisdiction.

[ 1999, c. 671, §6 (NEW) .]

SECTION HISTORY

1999, c. 671, §6 (NEW).



8 §227-C. Denial, suspension or revocation of permit

The commissioner may, after a hearing in conformance with the applicable provisions of the Maine Administrative Procedure Act, suspend or revoke a permit issued under this chapter. The following are grounds for denial, suspension or revocation of a permit: [1999, c. 671, §6 (NEW).]

1. Incomplete. The application or a document filed with the application is incomplete;

[ 1999, c. 671, §6 (NEW) .]

2. Misstatement. The application or a document filed with the application contains a material misstatement;

[ 1999, c. 671, §6 (NEW) .]

3. Site inspection. The site fails to pass an inspection conducted by the department pursuant to section 227-A; or

[ 1999, c. 671, §6 (NEW) .]

4. Failure to employ or use fireworks technician. The applicant fails to use a licensed fireworks technician, proximate audience technician or flame effect technician as required to conduct the display.

[ 2013, c. 56, §3 (AMD) .]

SECTION HISTORY

1999, c. 671, §6 (NEW). 2013, c. 56, §3 (AMD).



8 §228. Application of provisions

1. Firecrackers and pyrotechnical ship or railway signals. Firecrackers and pyrotechnical ship or railway signals are included and classed as fireworks, but sections 222, 224 and 225 do not apply to the storage of pyrotechnical ship or railway signals nor to the discharge, firing or exploding of the signals when used for the protection of life and property.

[ 1985, c. 23, §2 (NEW) .]

2. Exceptions. This chapter does not apply:

A. To any article named in this chapter to be shipped directly out of the State; [1985, c. 23, §2 (NEW).]

B. [1999, c. 671, §7 (RP).]

C. To the sale of flares, lanterns or fireworks for use by railroads, railways, boats, motor vehicles or other transportation agencies, or other activity lawfully permitted or required to use any or all of the articles named in this chapter for signal purposes, illumination or otherwise; [1985, c. 23, §2 (NEW).]

D. To the sale or use of blank cartridges for signal or ceremonial purposes in athletics or sports; [1999, c. 671, §8 (AMD).]

E. To experiments at a factory for explosives; [1985, c. 23, §2 (NEW).]

F. To the sale of blank cartridges for use by the militia or any organization of war veterans or other organizations authorized by law to parade in public a color guard armed with firearms; [1985, c. 23, §2 (NEW).]

G. In teaching the use of firearms; or [1999, c. 671, §9 (AMD).]

H. To the sale of shells for firearms, cartridges, gunpowder and explosives for the purpose of any legal use of firearms. [1999, c. 671, §9 (AMD).]

I. [1999, c. 671, §10 (RP).]

[ 1999, c. 671, §§7-10 (AMD) .]

SECTION HISTORY

1985, c. 23, §2 (NEW). 1999, c. 671, §§7-10 (AMD).



8 §229. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 23, §2 (NEW). 1995, c. 528, §2 (AMD). 1999, c. 671, §11 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §C7 (RP).



8 §230. Appeals

Any person aggrieved by any decision of the Commissioner of Public Safety may appeal the decision to the Superior Court within 30 days. The court shall, after notice and hearing, affirm or reverse the commissioner's decision. The finding of the Superior Court may be reviewed by appeal to the Supreme Judicial Court sitting as the Law Court. [2011, c. 559, Pt. A, §5 (AMD).]

SECTION HISTORY

1985, c. 23, §2 (NEW). 1985, c. 506, §§B7,8 (AMD). 2011, c. 559, Pt. A, §5 (AMD).



8 §231. Fireworks technician, proximate audience technician and flame effect technician license qualifications

A person may not act as a fireworks technician, proximate audience technician or flame effect technician unless the person meets the qualifications specified in this section and obtains a license. The person must: [2013, c. 56, §4 (AMD).]

1. Age. Be at least 21 years of age;

[ 1999, c. 671, §12 (NEW) .]

2. Citizenship. Be a citizen or resident alien of the United States;

[ 1999, c. 671, §12 (NEW) .]

3. Experience. Have experience and training working under the direction of a technician during at least 5 displays, or comparable experience as determined by the department. The technician must hold the same license as applied for by the person;

[ 2013, c. 56, §4 (AMD) .]

4. Character. Be of good moral character as determined by the department and not have been convicted of a crime that is punishable by a maximum term of imprisonment equal to or exceeding one year. In making the determination of good moral character, the commissioner shall consider matters recorded within the previous 5 years, including, but not limited to:

A. Records of incidents of abuse by the applicant of family or household members provided pursuant to Title 19-A, section 4012, subsection 1; [1999, c. 671, §12 (NEW).]

B. Records provided by the Department of Health and Human Services regarding the failure of the applicant to meet child or family support obligations; [1999, c. 671, §12 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

C. Records of 3 or more convictions of the applicant for Class D or Class E crimes; [1999, c. 671, §12 (NEW).]

D. Records of 3 or more civil violations by the applicant; and [1999, c. 671, §12 (NEW).]

E. Records that the applicant has engaged in recklessness or negligence that endangered the safety of others; [1999, c. 671, §12 (NEW).]

[ 1999, c. 671, §12 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

5. Examination. Successfully complete a written examination administered by the department encompassing codes, rules and information specific to the license applied for; and

[ 2013, c. 56, §4 (AMD) .]

6. Application. Submit an application to the department that contains:

A. The applicant's full name, full current address, social security number and date of birth; and [1999, c. 671, §12 (NEW).]

B. A statement granting the commissioner authority to check the criminal records of the applicant. [1999, c. 671, §12 (NEW).]

[ 1999, c. 671, §12 (NEW) .]

SECTION HISTORY

1999, c. 671, §12 (NEW). 2003, c. 689, §B6 (REV). 2013, c. 56, §4 (AMD).



8 §232. Fees

All license and permit fees received pursuant to this chapter by the department must be used for carrying out this chapter. Any balance of these fees may not lapse but must be carried forward as a continuing account to be expended for the same purpose in the following fiscal years. [1999, c. 671, §12 (NEW).]

1. Fee for fireworks technician. The fee for an initial fireworks technician license is $180. The fee for renewal of the license is $25.

[ 2001, c. 437, §3 (AMD); 2001, c. 437, §8 (AFF) .]

2. Fee for proximate audience technician. The fee for an initial proximate audience technician license is $180. The fee for renewal of the license is $25.

[ 2013, c. 56, §5 (NEW) .]

3. Fee for flame effect technician. The fee for an initial flame effect technician license is $180. The fee for renewal of the license is $25.

[ 2013, c. 56, §5 (NEW) .]

SECTION HISTORY

1999, c. 671, §12 (NEW). 2001, c. 437, §3 (AMD). 2001, c. 437, §§6,8 (AFF). 2013, c. 56, §5 (AMD).



8 §233. Renewal of license

Each fireworks technician, proximate audience technician or flame effect technician license is valid for a term of one year. Unless revoked or suspended, the license is renewable annually. [2013, c. 56, §6 (AMD).]

1. Complete application required. A licensee shall submit a complete application for renewal at least 30 days prior to the expiration of a license under this chapter. An application is not complete unless it includes all materials required to be evaluated for licensure.

[ 2003, c. 521, §4 (NEW) .]

2. Renewal submitted within 90 days following license expiration. Notwithstanding subsection 1, a person may renew a license under this chapter for up to 90 days after the date of expiration of the license. The 90-day period does not postpone the expiration date of the existing license. A licensee whose license has lapsed may not work as a fireworks technician, proximate audience technician or flame effect technician until a renewed license is issued.

[ 2013, c. 56, §7 (AMD) .]

3. Renewal submitted more than 90 days following license expiration. An application for license renewal under this section submitted more than 90 days after the license expiration date is considered an application for a new license and is subject to all requirements governing a new application.

[ 2003, c. 521, §4 (NEW) .]

SECTION HISTORY

1999, c. 671, §12 (NEW). 2003, c. 521, §4 (AMD). 2013, c. 56, §§6, 7 (AMD).



8 §234. Denial; suspension; revocation; grounds

The commissioner may, after a hearing in conformance with applicable provisions of the Maine Administrative Procedure Act, suspend or revoke a license issued under this chapter. The following are grounds for denial, suspension or revocation of a license: [1999, c. 671, §12 (NEW).]

1. Fraud or deceit. The practice of fraud or deceit in obtaining a license under this chapter or in the performance of services within the scope of the license issued;

[ 1999, c. 671, §12 (NEW) .]

2. Conviction of certain crimes. Conviction of a crime that relates directly to the practice for which the person is licensed or conviction of a crime for which incarceration for one year or more may be imposed;

[ 1999, c. 671, §12 (NEW) .]

3. Violation of chapter or rule. A violation of this chapter or a rule adopted by the commissioner;

[ 1999, c. 671, §12 (NEW) .]

4. Aiding or abetting unlicensed practice. Aiding or abetting the practice of displaying or discharging fireworks by a person not duly licensed under this chapter; or

[ 1999, c. 671, §12 (NEW) .]

5. Incompetence. Incompetence in the practice of displaying or discharging fireworks. A licensee is considered incompetent in the practice if the licensee has:

A. Engaged in professional conduct that evidences a lack of ability or fitness to perform the duties for which that licensee is licensed; or [1999, c. 671, §12 (NEW).]

B. Engaged in professional conduct that evidences a lack of knowledge of, or inability to apply, appropriate principles or skills to carry out the practice for which that licensee is licensed. [1999, c. 671, §12 (NEW).]

[ 1999, c. 671, §12 (NEW) .]

SECTION HISTORY

1999, c. 671, §12 (NEW).



8 §235. Suspension by commissioner

1. Immediate suspension. If the commissioner has probable cause to believe that a person licensed under this chapter poses, because of gross negligence in the performance of duties associated with the license, an immediate threat to the public, the commissioner shall immediately suspend that person's license.

[ 1999, c. 671, §12 (NEW) .]

2. Duration of suspension. A suspension remains in effect for 30 days unless a revocation procedure under section 234 is commenced within the 30 days, in which case the suspension continues until the revocation procedure is complete.

[ 1999, c. 671, §12 (NEW) .]

SECTION HISTORY

1999, c. 671, §12 (NEW).



8 §236. Adoption of rules

1. Routine technical rules. The commissioner may adopt rules concerning the sale, use, storage, transportation and display of consumer fireworks, fireworks and special effect pyrotechnics and to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 416, §6 (NEW); 2011, c. 416, §9 (AFF) .]

2. Major substantive rules. After December 31, 2013, the commissioner may adopt rules governing the reporting of consumer fireworks-related injuries by health care providers. Rules adopted pursuant to this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 416, §6 (NEW); 2011, c. 416, §9 (AFF) .]

SECTION HISTORY

1999, c. 671, §12 (NEW). 2011, c. 416, §9 (AFF). 2011, c. 416, §6 (RPR).



8 §237. Seizure, forfeiture and disposal of fireworks

1. Seizure of fireworks. A law enforcement officer may seize fireworks that the law enforcement officer has probable cause to believe are:

A. Stored, sold, manufactured, transported or found in any person’s possession in violation of this chapter; [2007, c. 81, §1 (NEW).]

B. Shipped by common carrier in violation of this chapter to the address of a person in the State; or [2007, c. 81, §1 (NEW).]

C. Surrendered to or otherwise lawfully acquired by a law enforcement agency when there is no permitted claimant under this chapter. [2007, c. 81, §1 (NEW).]

[ 2007, c. 81, §1 (NEW) .]

2. Forfeiture of seized fireworks. All fireworks lawfully seized under this section are contraband and are forfeited to the State.

[ 2007, c. 81, §1 (NEW) .]

3. Disposal of forfeited fireworks. The commissioner may dispose of fireworks forfeited to the State under this section in any lawful manner considered appropriate by the commissioner, including, but not limited to, by their auction or destruction or by using them for training purposes.

[ 2007, c. 81, §1 (NEW) .]

4. Exceptions. This section does not apply to:

A. Fireworks stored by, manufactured by, transported by, shipped by common carrier to, sold to or in the possession of a person issued a permit pursuant to section 227-A; or [2007, c. 81, §1 (NEW).]

B. Fireworks otherwise permitted or exempted under this chapter. [2007, c. 81, §1 (NEW).]

[ 2007, c. 81, §1 (NEW) .]

5. Procedure. The following governs the process of disposing of fireworks seized pursuant to this section.

A. As soon as reasonably possible following a seizure under subsection 1, the law enforcement officer or agency effecting the seizure shall cross-reference the commissioner’s permit records to determine whether a permit exception applies. [2007, c. 81, §1 (NEW).]

B. If a review of the permit records pursuant to paragraph A discloses that the fireworks were lawfully possessed, sold, stored, transported or manufactured, then the seizing agency shall return them to the lawful possessor as soon as reasonably possible. [2007, c. 81, §1 (NEW).]

C. A public notice is not required to effect a lawful seizure, forfeiture and disposal if no permit exception applies. [2007, c. 81, §1 (NEW).]

[ 2007, c. 81, §1 (NEW) .]

SECTION HISTORY

2007, c. 81, §1 (NEW).






Chapter 11: HARNESS RACING

8 §261. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §103 (AMD). 1983, c. 75, (AMD). 1983, c. 812, §55 (AMD). 1983, c. 834, §1 (RPR). 1987, c. 402, §A81 (RPR). 1989, c. 503, §B48 (AMD). 1991, c. 579, §18 (AFF). 1991, c. 579, §3 (RP).



8 §261-A. Commission

1. Establishment. The State Harness Racing Commission as established by Title 5, section 12004-G, subsection 32 and referred to in this chapter as the "commission," shall carry out the functions specified in this chapter. The commission is affiliated with the department as specified in this chapter.

[ 1997, c. 528, §3 (AMD) .]

2. Members. The commission consists of 5 members appointed by the Governor. One member must be a member of the general public with no industry affiliation. One member must be affiliated with an agricultural society that conducts an annual agricultural fair. The other 3 members must be persons with a knowledge of harness racing.

[ 1991, c. 579, §4 (NEW); 1991, c. 579, §18 (AFF) .]

3. Geographic distribution. The members must be appointed to provide broad geographic representation.

[ 1991, c. 579, §4 (NEW); 1991, c. 579, §18 (AFF) .]

4. Term of office. Members of the commission serve 3-year terms. For appointments that expire in 2003, the Governor shall appoint one commissioner for a term of one year, 2 commissioners for a term of 2 years and 2 commissioners for a term of 3 years. Any vacancy is filled by appointment for the remainder of the unexpired term of that member. Members whose terms expire serve until their successors are qualified and appointed.

[ 2001, c. 63, §1 (AMD) .]

5. Confirmation. Appointees must be reviewed by the joint standing committee of the Legislature having jurisdiction over agricultural matters and are subject to confirmation by the Legislature.

[ 1991, c. 579, §4 (NEW); 1991, c. 579, §18 (AFF) .]

6. Chair. The Governor shall appoint one of the 5 commission members as chair. The chair serves at the pleasure of the Governor.

[ 2001, c. 63, §2 (AMD) .]

7. Removal. Except as provided in subsection 6, the Governor may remove any member of the commission for just cause. A member who is subject to removal must be given a copy of the charges against that member and must, upon request, be given an opportunity to be heard upon 10 days' notice.

[ 1991, c. 824, Pt. A, §9 (AMD) .]

8. Conflict of interest. A commission member may not participate in any matter before the commission in which that member has a direct or indirect pecuniary interest or personal bias or if any other conflict of interest is determined by the commission to exist, either on its own motion or in response to a written complaint.

[ 1991, c. 579, §4 (NEW); 1991, c. 579, §18 (AFF) .]

SECTION HISTORY

1991, c. 579, §4 (NEW). 1991, c. 579, §18 (AFF). 1991, c. 780, §RR2 (AMD). 1991, c. 824, §A9 (AMD). 1997, c. 527, §1 (AMD). 1997, c. 528, §§3-5 (AMD). 2001, c. 63, §§1,2 (AMD).



8 §262. Organization

Three of the members of the commission constitute a quorum to do business. The commission shall meet at least monthly and shall keep a record of all proceedings of the commission and preserve all books, maps, documents, papers and records entrusted to its care. [1991, c. 579, §5 (AMD).]

SECTION HISTORY

1971, c. 594, §14 (AMD). 1973, c. 537, §§5-A (AMD). 1979, c. 731, §19 (AMD). 1983, c. 834, §2 (AMD). 1991, c. 579, §5 (AMD).



8 §263. Offices

The commission shall have an office in Augusta and, during the time in which racing is conducted in the State, may maintain branch offices elsewhere.



8 §263-A. Commission responsibilities

The commission has the following responsibilities under this chapter. [1997, c. 528, §6 (NEW).]

1. Rulemaking. The commission shall adopt rules for:

A. The conduct of harness racing and off-track betting facilities; [1997, c. 528, §6 (NEW).]

B. The licensing of racetracks and off-track betting facilities; [1997, c. 528, §6 (NEW).]

C. The licensing of individuals participating in harness racing and off-track betting facilities, including rules requiring applicants to submit information sufficient for the report required to be submitted by the executive director of the commission as required by section 1037; [2011, c. 358, §3 (AMD).]

D. The procedures for hearing appeals from decisions of track judges; [1997, c. 528, §6 (NEW).]

E. The procedures and standards for setting racing dates; and [1997, c. 528, §6 (NEW).]

F. Any other responsibility assigned to the commission under this chapter. [1997, c. 528, §6 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 2011, c. 358, §3 (AMD) .]

2. Appeals. The commission shall hear appeals of decisions of track judges involving violations of this chapter and rules adopted under this chapter.

[ 1997, c. 528, §6 (NEW) .]

3. Licensing of tracks and off-track betting facilities. The commission shall license racetracks and off-track betting facilities as provided in sections 271 and 275-D.

[ 1997, c. 528, §6 (NEW) .]

4. Setting race dates. The commission shall set race dates as provided under section 271.

§263-A. Executive director

(As enacted by PL 1997, c. 527, §2 is REALLOCATED TO TITLE 8, SECTION 263-C)

[ 1997, c. 528, §6 (NEW) .]

SECTION HISTORY

1997, c. 527, §2 (NEW). 1997, c. 528, §6 (NEW). 1999, c. 790, §A8 (RAL). 2011, c. 358, §3 (AMD).



8 §263-B. Department responsibilities

The department has the following responsibilities under this chapter. [1997, c. 528, §6 (NEW).]

1. Strategies. The department shall work with members of the harness racing industry to formulate common strategies for improving the status of harness racing in the State.

[ 1997, c. 528, §6 (NEW) .]

2. Leadership in policy making. The department, in conjunction with the commission, shall develop state policy with regard to the harness racing industry and shall address the needs of the industry to remain competitive.

[ 2003, c. 401, §1 (AMD) .]

3. Review of statutes. The department, in conjunction with the commission, shall maintain an ongoing review of the statutes relating to harness racing and make recommendations to the Governor and the Legislature regarding the need for changes in statutes to improve the condition of the harness racing industry and the conduct and regulation of harness racing and off-track betting.

[ 2003, c. 401, §1 (AMD) .]

SECTION HISTORY

1997, c. 528, §6 (NEW). 2003, c. 401, §1 (AMD).



8 §263-C. Executive director (REALLOCATED FROM TITLE 8, SECTION 263-A)

(REALLOCATED FROM TITLE 8, SECTION 263-A)

The chief operating officer of the State Harness Racing Commission is the executive director. [1999, c. 790, Pt. A, §8 (RAL).]

1. Position. The executive director is a classified position within the department.

[ 2003, c. 401, §2 (AMD) .]

2. Appointment. The commissioner shall appoint an executive director with the approval of the commission. The executive director is the principal administrative, operational and executive employee of the commission.

[ 2003, c. 401, §3 (RPR) .]

3. Qualifications. The executive director must have knowledge of harness racing and a proven record of leadership.

[ 1999, c. 790, Pt. A, §8 (RAL) .]

4. Duties. The executive director has the following duties:

A. Management of the work of the commission, including:

(1) Rulemaking;

(2) Processing appeals;

(3) Licensing of tracks and off-track betting facilities;

(4) Setting race dates;

(5) Making reports to the Governor and Legislature and recommendations to the commissioner regarding harness racing and off-track betting operations and the need for changes in statutes and rules; and

(6) Presenting evidence in adjudicatory hearings before the commission regarding alleged violations of this chapter or rules adopted in accordance with this chapter; and [2007, c. 611, §4 (AMD).]

B. Management of the work of the department regarding harness racing and off-track betting, including:

(1) Supervision of all staff involved in harness racing and off-track betting functions;

(2) Management of the collection and distribution of revenues under this chapter;

(3) Budget development and management;

(4) Policy development with regard to harness racing and off-track betting;

(5) Management of participant licensing;

(6) Enforcement of harness racing and off-track betting statutes and rules;

(7) Investigation of harness racing and off-track betting violations; and

(8) Facilitating the development of positive working relationships in the harness racing industry and State Government. [2003, c. 687, Pt. B, §11 (AFF); 2003, c. 687, Pt. B, §2 (RPR).]

[ 2007, c. 611, §4 (AMD) .]

SECTION HISTORY

1999, c. 790, §A8 (RAL). IB 2003, c. 1, §2 (AMD). 2003, c. 401, §§2-4 (AMD). 2003, c. 687, §B2 (AMD). 2003, c. 687, §B11 (AFF). 2007, c. 611, §4 (AMD).



8 §264. Employees

The department may employ such personnel as it considers necessary to provide adequate oversight and enforcement and to carry out the purposes of this chapter, subject to the Civil Service Law. The department may fix the compensation of the employees on a per diem basis, subject to the Civil Service Law. [1997, c. 735, §1 (RPR).]

Notwithstanding the provisions of this section, all officials whose presence is regularly required at a race meet must be licensed by the commission. The commission shall appoint the presiding judge and associate judges on an annual basis with the consent of the licensee. The licensee shall employ judges appointed in accordance with this section on an annual basis. The commission shall provide the list of approved judges in accordance with section 279-C. For purposes of the Maine Tort Claims Act, the presiding judge and associate judges appointed pursuant to this section are deemed to be employees of the State, as those terms are defined in Title 14, section 8102, subsections 1 and 4. The licensee may terminate the employment of a presiding or associate judge hired under this section only with the consent of the commission. [2003, c. 401, §5 (AMD).]

In determining whether a presiding or associate judge may be terminated by a licensee, the commission shall consider improper conduct on behalf of the employee, failure to enforce the rules prescribed by the commission, malfeasance, violation of commission rules or behavior detrimental to the conduct of racing. [1997, c. 735, §1 (NEW).]

SECTION HISTORY

1971, c. 594, §15 (RPR). 1979, c. 731, §19 (AMD). 1985, c. 785, §B50 (AMD). 1991, c. 579, §6 (RPR). 1997, c. 528, §7 (AMD). 1997, c. 735, §1 (RPR). 2001, c. 567, §1 (AMD). 2003, c. 401, §5 (AMD).



8 §265. Compensation

Members of the commission are entitled to be compensated as provided in Title 5, chapter 379. [1997, c. 527, §3 (AMD); 1997, c. 528, §8 (AMD).]

Compensation of the members of the commission and all other necessary expenses of the commission must be paid out of the operating account established under section 267-A. [2007, c. 539, Pt. G, §2 (AMD); 2007, c. 539, Pt. G, §15 (AFF).]

SECTION HISTORY

1979, c. 672, §A45 (RPR). 1983, c. 812, §56 (RPR). 1991, c. 579, §7 (AMD). 1997, c. 527, §3 (AMD). 1997, c. 528, §8 (AMD). 2007, c. 539, Pt. G, §2 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §266. Disbursements

Compensation of the commissioners, their assistants and all other necessary expenses of the commission shall be paid out of the operating account established under section 267-A. [2007, c. 539, Pt. G, §3 (AMD); 2007, c. 539, Pt. G, §15 (AFF).]

SECTION HISTORY

2007, c. 539, Pt. G, §3 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §267. Budget; report

1. Budget. The commission shall develop or revise a recommended operating budget for each fiscal year of the biennium in accordance with this subsection. Funding for the commission is provided entirely from the operating account established in section 267-A.

A. On or before August 1st of even-numbered years the commission shall hold a hearing to make findings regarding and develop its recommended operating budget for the biennium. The commission shall provide notice of the hearing in accordance with Title 5, section 9052, and notice must be provided to persons who receive distributions from the funds established by sections 281, 298, 299 and 300 and Title 7, section 91. Based on the information obtained during the hearing, the commission shall submit to the commissioner as provided in Title 5, section 1665 a budget consistent with this subsection that is sufficient to carry out the provisions of this chapter, and the commissioner shall transmit this budget to the Bureau of the Budget without any revision, alteration or change. The commission shall submit a copy of this budget with any desired comments to the joint standing committee of the Legislature having jurisdiction over agricultural matters, to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and to the Executive Director of the Legislative Council. [2007, c. 539, Pt. G, §4 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

B. On or before August 1st of odd-numbered years the commission shall hold a hearing to make findings regarding and develop any revisions to its budget for the second fiscal year of the biennium. The commission shall provide notice of the hearing in accordance with Title 5, section 9052, and notice must be provided to persons who receive distributions from the funds established by sections 281, 298, 299 and 300 and Title 7, section 91. After the hearing, the commission may submit to the commissioner any recommended revisions to its budget, and the commissioner shall transmit these changes to the Bureau of the Budget without any revision, alteration or change. The commission shall submit a copy of this revised budget with any desired comments to the joint standing committee of the Legislature having jurisdiction over agricultural matters, to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and to the Executive Director of the Legislative Council. [2007, c. 539, Pt. G, §4 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

Any budgetary increases proposed by the commission in developing its recommended budget for fiscal year 2010 and thereafter must be reasonable and related to expansion in the number of racing days, the numbers of races held, the need to maintain competitive salaries, or inflation.

[ 2007, c. 539, Pt. G, §15 (AFF); 2007, c. 539, Pt. G, §4 (RPR) .]

2. Report. By May 1st annually, the commission shall make a report to the commissioner with copies to the Governor, the joint standing committee of the Legislature having jurisdiction over agricultural matters and the Executive Director of the Legislative Council. This report must include an account of the commission's operations and actions, a report of its financial position, including receipts, an account of the practical effects of application of this chapter and any recommended legislation. The operations report must include the number and types of violations of racing laws and rules, the disposition of those violations and the amount of time required for their disposition, including a history of any appeals. The report must include the date and amount of each administrative assessment withdrawn in accordance with section 267-A from each of the assessed funds under section 267-A, subsection 4.

[ 2007, c. 539, Pt. G, §5 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

SECTION HISTORY

1991, c. 579, §8 (RPR). 1997, c. 528, §9 (AMD). 2007, c. 539, Pt. G, §§4, 5 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §267-A. Operating account for the commission

1. Account established. An operating account for the commission, referred to in this section as "the operating account," is established as a dedicated, nonlapsing fund. Funds in the operating account may be allocated and expended only for the purposes of funding the operations of the commission. The fund may not be charged for indirect costs under a departmental indirect cost allocation plan.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Revenues. The following must be deposited in the operating account:

A. The state share as required under section 287; [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

B. All fees collected by the commission pursuant to section 271, 275-D and 279-A; and [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

C. Any funds allocated or appropriated to the operating account. [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

3. Additional revenue needs. Using the total legislative allocation of the operating account for the fiscal year and the revenue received and anticipated under subsection 2, the commission shall calculate the amount of additional revenue needed, referred to in this section as "the shortfall," to equal the total legislative allocation. This calculation must be made at least annually and more frequently if needed.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

4. Administrative assessments. The following funds, referred to collectively in this section as "the assessed funds," are subject to an administrative assessment determined under subsection 5:

A. The fund established in section 298 to supplement harness racing purses; [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

B. The Sire Stakes Fund established in section 281; [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

C. The Agricultural Fair Support Fund established in Title 7, section 91; [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

D. The Fund to Encourage Racing at Maine's Commercial Tracks established in section 299; and [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

E. The Fund to Stabilize Off-track Betting Facilities established in section 300. [2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF).]

Only those balances in the assessed funds from revenues received under section 1036, subsection 2, paragraphs B, C, D, H and I are subject to an assessment under this section.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

5. Calculation and transfer of administrative assessment. The commission shall establish by rule an administrative assessment that when applied to each of the assessed funds yields a total that approximates the amount of the shortfall. The assessment is a percentage of the revenue each fund receives under section 1036. An assessment may be made on a monthly basis. The commission shall certify the amounts to be assessed on each of the assessed funds to the Treasurer of State, who shall transfer those amounts to the operating account.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

6. Working capital advance. In addition to the administrative assessment established under subsection 5, the commission may assess a working capital advance from each of the assessed funds to meet the cash flow needs of the commission. The amount of the advance under this subsection must be established by rule and must be calculated as a single percentage applied to each of the assessed funds. The commission shall certify the amounts to be advanced from each of the assessed funds to the Treasurer of State, who shall transfer those amounts to the operating account.

The commission shall credit against future assessments calculated under subsection 5 any amounts advanced as a working capital advance under this subsection.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

7. Rulemaking. Rules adopted under subsections 5 and 6 to establish administrative assessments and working capital advances are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 539, Pt. G, §6 (NEW); 2007, c. 539, Pt. G, §15 (AFF) .]

SECTION HISTORY

2007, c. 539, Pt. G, §6 (NEW). 2007, c. 539, Pt. G, §15 (AFF).



8 §268. Rules

The commission shall adopt rules for holding, conducting and operating all harness horse races or meets for public exhibition held in this State and for the operation of racetracks on which any such race or meet is held; notwithstanding any other provision of law, harness horse races or meets licensed to be held on Sunday may commence at, but not before, noon. [1999, c. 394, §1 (AMD).]

The commission may adopt rules for licensing and operating off-track betting facilities. The commission shall mail notice of proposed rules or proposed amendments to rules related to off-track betting to each member of the joint standing committee of the Legislature having jurisdiction over legal affairs matters and to each member of the joint standing committee of the Legislature having jurisdiction over agricultural matters not less than 20 days before a public hearing on the proposed rule or amendment and not less than 20 days before adoption of such a rule or amendment without a public hearing. The notice must include a copy of the proposed rule or amendment. [1993, c. 388, §3 (AMD).]

The commission may authorize licensees of extended meets to provide for the simulcasting of entire racing cards for horse racing during the first 8 weeks of each year. [1993, c. 95, §1 (AMD).]

The commission may adopt rules allowing interstate simulcasting of horse racing at a licensee's race track during any regular meeting. [1993, c. 95, §1 (AMD).]

The commission shall adopt rules specifying the manner in which an off-track betting facility or a racetrack conducting simulcasting may provide adequate coverage of broadcasts originating in the State. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1997, c. 528, §10 (NEW).]

SECTION HISTORY

1969, c. 526, §1 (RPR). 1973, c. 309, (RPR). 1987, c. 886, §1 (AMD). 1989, c. 882, (AMD). 1991, c. 542, §§1,2 (AMD). 1991, c. 542, §3 (AFF). 1991, c. 579, §9 (AMD). 1993, c. 95, §1 (AMD). 1993, c. 388, §3 (AMD). 1997, c. 528, §10 (AMD). 1999, c. 394, §1 (AMD).



8 §269. Races

No person, association or corporation shall hold, conduct or operate any harness horse race or meet for public exhibition, if pari-mutuel betting is permitted, within the State without a license from the commission.



8 §270. Licenses

Any person, association or corporation licensed to conduct pari-mutuel betting desiring to hold a harness horse race or meet for public exhibition if pari-mutuel betting is permitted shall apply to the commission for a license to do so. The application must be signed and sworn to by the person or executive officer of the association or corporation and must contain the following information: [2003, c. 401, §6 (AMD).]

1. Name and address. The full name and address of the person, association or corporation;

2. If an association. If an association, the names and residences of the members of the association;

3. If a corporation. If a corporation, the name of the state under which it is incorporated with its principal place of business and the names and addresses of its directors and stockholders;

4. Location to conduct races. The exact location where it is desired to conduct or hold races or race meets;

4-A. Requested dates. The dates and time of day or night on which it is desired to conduct or hold races or race meets;

[ 1985, c. 444, §1 (NEW) .]

5. If racing plant owned or leased. Whether or not the racing plant is owned or leased, and if leased, the name and residence of the fee owner, or if a corporation, of the directors and stockholders thereof;

6. Assets and liabilities. A statement of the assets and liabilities of the person, association or corporation making such application;

7. Other information. Such other information as the commission may require.

SECTION HISTORY

1985, c. 444, §1 (AMD). 2001, c. 567, §2 (AMD). 2003, c. 401, §6 (AMD).



8 §270-A. Confidentiality of records and information

For the purposes of Title 1, section 402, subsection 3, the types of records and information listed in section 1006, subsection 1 when collected by or provided to the commission are designated as confidential and may not be disclosed except as provided in section 1006, subsection 2. This section applies to information or records included in an application or materials required by the commission for issuance of a commercial track license, including records obtained or developed by the commission related to an applicant or licensee. [2007, c. 483, §1 (NEW).]

SECTION HISTORY

2007, c. 483, §1 (NEW).



8 §271. Issuance of licenses for the conduct of racing

1. Licensing. If the commission is satisfied that all of this chapter and rules prescribed by the commission have been substantially complied with during the past year and will be fully complied with during the coming year by the person, association or corporation applying for a license; that the applicant, its members, directors, officers, shareholders, employees, creditors and associates are of good moral character; that the applicant is financially responsible; and that the award of racing dates to the applicant is appropriate under the criteria contained in subsection 2, it may issue a license for the holding of harness horse races or meets for public exhibition with pari-mutuel pools, which must expire on December 31st. The fee for a license is $100 or $10 per week, whichever is higher. The commission shall provide a booklet containing harness racing laws and rules and relevant portions of the Maine Administrative Procedure Act to every initial licensee and a fee not to exceed $10 must be included in the license fee to cover the cost of this publication. The commission shall provide necessary revisions of this booklet to those persons renewing licenses at the time of renewal and shall include the cost of the revisions, not to exceed $10, in the renewal fee. The license must set forth the name of the licensee, the place where the races or race meets are to be held and the specific race dates and time of day or night during which racing may be conducted by the licensee. If the commission determines that the location where a commercial track is licensed to conduct races is unavailable, it may permit a licensee to transfer its license to another location. The substitute location and the races conducted there by the licensee must be conducted in accordance with this chapter. A license issued pursuant to this subsection is not transferable or assignable. The District Court Judge, as designated in Title 4, chapter 5, may revoke any license issued at any time for violation of the commission's rules or licensing provisions upon notice and hearing. The license is automatically revoked, subject to Title 5, chapter 375, upon a change in ownership, legal or equitable, of 50% or more of the voting stock of the licensee; the licensee may not hold a harness horse race or meet for public exhibition without a new license.

[ 2003, c. 687, Pt. B, §3 (AMD); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Criteria for date awards. In assigning race dates to licensees, the commission shall consider the following factors:

A. The revenues to be generated, consistent with the profitability and financial health of the licensee, for the operating account pursuant to section 287; the purse supplements pursuant to section 286; the Sire Stakes Fund pursuant to section 281; and the Stipend Fund pursuant to Title 7, section 86; [2007, c. 539, Pt. G, §7 (AMD); 2007, c. 539, Pt. G, §15 (AFF).]

B. The quality of race programming and facilities offered and to be offered by the licensee and the suitability of the applicant's racing facilities for operation at the season for which the race dates are requested; [1995, c. 408, §2 (AMD).]

C. The necessity of having and maintaining proper physical facilities for racing meetings; and consequently, to insure the continuance of the facilities, the quality of the licensee's maintenance of its track and plant, the adequacy of its provisions for rehabilitation and capital improvements and the necessity of fair treatment of the economic interests and investments of those who, in good faith, have provided and maintained racing facilities; [1985, c. 444, §2 (NEW).]

D. The desirability of reasonable consistency in the pattern of race date assignments from year to year; [1995, c. 408, §2 (AMD).]

E. With respect to agricultural societies seeking licenses to conduct harness racing meets at the time of their annual fairs, the scheduling of agricultural fairs determined by the Commissioner of Agriculture, Conservation and Forestry pursuant to Title 7, sections 83 and 84; [2005, c. 563, §5 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

F. The preservation of a diversity of harness racing tracks in the State; [1985, c. 444, §2 (NEW).]

G. The quality of the licensee's observance and enforcement of this chapter and the rules promulgated pursuant to this chapter during the past year; [1985, c. 444, §2 (NEW).]

H. The extent to which the licensee fully utilized race dates granted to it for the past year; [1995, c. 408, §2 (AMD).]

I. The personnel and resources available to the commission for the enforcement of this chapter and the rules promulgated pursuant to this chapter; [1985, c. 444, §2 (NEW).]

J. The likely availability of race-worthy horses throughout the year; and [1985, c. 444, §2 (NEW).]

K. Such other criteria consistent with the betterment of harness racing and the public health, safety and welfare as the commission may establish by rule. [1985, c. 444, §2 (NEW).]

[ 2007, c. 539, Pt. G, §7 (AMD); 2007, c. 539, Pt. G, §15 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

3. Overlapping race dates. The commission may not award overlapping race dates for extended meets to licensees within 50 miles of each other without the approval of 60% or more of the entire commission.

[ 1991, c. 579, §10 (AMD) .]

4. Evaluation.

[ 1991, c. 579, §10 (RP) .]

5. Minimum number of race dates. The commission may assign a commercial licensee a minimum number of race dates for a period of up to 3 years. The specific calendar dates for the minimum number of race dates and any additional race dates are determined each year in accordance with subsection 1. For the purposes of this subsection, "commercial licensee" means a licensee with an annual total of more than 25 race dates with pari-mutuel wagering in the previous calendar year.

[ 1995, c. 408, §3 (AMD) .]

6. Conditions. The commission may impose conditions on a license if one or more of the criteria established in this section are not met at the time the license is issued, but may be brought into compliance within a time period during the licensing year.

[ 1997, c. 406, §1 (NEW) .]

7. Hearing on horse supply. Prior to August of each year, the commission shall conduct a hearing to determine whether the horse supply in the State has been adequate for the number of dashes conducted on assigned race dates. If the commission concludes that the horse supply has been inadequate, the commission shall limit to the extent necessary the number of dashes that a licensee may race on any date after August 1st of that year that has been assigned to more than one track. The commission may not restrict the number of dashes to fewer than 10.

[ RR 1997, c. 1, §5 (RAL) .]

8. Term of license and race date assignment. Notwithstanding any provision of this chapter to the contrary, each license to conduct live racing or to engage in simulcast wagering, including by operating an off-track betting facility as defined in section 275-A and all awards of race dates issued or made by the commission, beginning with licenses issued and race dates awarded for 1998, may be for a 2-year period.

[ 2001, c. 320, §1 (AMD) .]

9. Previous year's dates. Beginning with licenses issued for calendar year 1996, notwithstanding any other provision of this chapter, every commercial track that is licensed for a specific calendar year must be assigned all of the race dates that it requests for that year if it conducted live racing on those dates during the immediately preceding calendar year. For the purposes of this section, a race date is the same from year to year if it is the closest calendar date that falls on the same day of the week.

[ RR 1997, c. 1, §7 (RAL) .]

SECTION HISTORY

1969, c. 218, §1 (AMD). 1971, c. 91, §2 (AMD). 1971, c. 593, §22 (AMD). 1973, c. 303, §3 (AMD). 1977, c. 694, §§151,152 (AMD). 1981, c. 705, §Q1 (AMD). 1983, c. 196, §§1,2 (AMD). 1985, c. 444, §2 (RPR). 1989, c. 203, §2 (AMD). 1991, c. 579, §10 (AMD). 1993, c. 388, §4 (AMD). 1995, c. 408, §§1-3 (AMD). RR 1997, c. 1, §§5-7 (COR). 1997, c. 406, §1 (AMD). 1997, c. 416, §1 (AMD). 1997, c. 474, §1 (AMD). 1997, c. 474, §6 (AFF). 1997, c. 528, §11 (AMD). 1997, c. 528, §12 (AMD). 1999, c. 547, §B25 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 320, §1 (AMD). 2001, c. 567, §3 (AMD). IB 2003, c. 1, §3 (AMD). 2003, c. 687, §B3 (AMD). 2003, c. 687, §B11 (AFF). 2005, c. 563, §§4,5 (AMD). 2007, c. 466, Pt. A, §26 (AMD). 2007, c. 539, Pt. G, §7 (AMD). 2007, c. 539, Pt. G, §15 (AFF). 2011, c. 657, Pt. W, §6 (REV).



8 §272. Bonds

Every person, association or corporation licensed under this chapter shall, before said license is issued, give bond or irrevocable letter of credit to the State in such reasonable sum, not exceeding $100,000, as may be fixed by the commission, with a surety or sureties to be approved by the commission, conditioned to faithfully make the payments prescribed by this chapter and to keep its books and records and make reports as provided, and to conduct its racing in conformity with this chapter and the rules and regulations prescribed by the commission. [2003, c. 401, §7 (AMD).]

SECTION HISTORY

1969, c. 526, §2 (AMD). 2003, c. 401, §7 (AMD).



8 §272-A. Trust account (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 474, §2 (NEW). 1997, c. 474, §6 (AFF). 1997, c. 735, §§2-4 (AMD). 1999, c. 482, §1 (AMD). 2003, c. 401, §8 (RP).



8 §272-B. Association funding

Notwithstanding any other provision of this chapter, up to 3% of funds designated to supplement purses may be paid to a statewide association of horsemen in accordance with this section. A statewide association of horsemen, referred to in this section as "the association," means an association of horsemen a majority of the membership of which is composed of owners, trainers and drivers or any combination of owners, trainers and drivers who are licensed by the commission and whose officers are authorized by the membership to negotiate with a person licensed to conduct racing under section 271 on behalf of the association’s membership. [2013, c. 490, §1 (AMD).]

1. Payment from licensee to association. A licensee described in section 271 shall pay to an association determined eligible under subsection 2 an amount not to exceed 3% of each of the following:

A. Disbursements from the Sire Stakes Fund under section 281 for the purpose of supplementing purses; [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

B. The purse supplement share calculated under section 286 for distribution under section 290; [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

C. The funds designated from the commercial meet account to supplement purses under section 287, subsection 2; [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

D. The funds designated from the extended meet account to supplement purses under section 289, subsection 2, paragraph B; [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

E. The fund to supplement harness racing purses established under section 298 and receiving payment pursuant to section 1036, subsection 2, paragraph B; and [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

F. Disbursements from the Agricultural Fair Support Fund under Title 7, section 91, subsection 2, paragraph A. [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

[ 2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF) .]

2. Eligibility for disbursement. To be eligible to receive funding under subsection 1, an association must submit to the commission the following:

A. A copy of the annual budget approved by a majority of the association’s members present and voting at the annual business meeting of the association; [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

B. A letter signed by the officers of the association stating that a majority of association members present and voting in a separate vote at the annual meeting approved seeking funds under this section; and [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

C. A letter signed by the officers of the association indicating the date on which the votes referenced in paragraphs A and B were taken and attesting that the votes were taken in accordance with the association’s bylaws. [2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF).]

[ 2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF) .]

3. Limitations. An association receiving payments under this section may not expend any portion of the payments for an item that did not appear in the association’s budget approved by its members and submitted under subsection 2.

[ 2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF) .]

4. Payment. Each year, upon receipt and verification of the information required under subsection 2, the commission shall advise licensees of the maximum amount payable to the association under subsection 1. Total payments made each year to the association under this section may not exceed the association’s budget for that year.

[ 2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF) .]

5. Rulemaking. The commission may adopt rules necessary to establish a process for calculating and disbursing funds under this section. The rules may include a process for recovery of funds received or expended in noncompliance with this section. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 211, §1 (NEW); 2007, c. 211, §2 (AFF) .]

SECTION HISTORY

2003, c. 401, §9 (NEW). 2007, c. 211, §2 (AFF). 2007, c. 211, §1 (RPR). 2013, c. 490, §1 (AMD).



8 §272-C. Trust account

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Establishment; deposits. A licensee conducting live racing in the State shall establish a trust account for the benefit of the persons who race horses at that licensee's facility. Except as provided by subsection 3, funds distributed to or retained by the licensee pursuant to sections 287, 289, 290, 292 and 298 and Title 7, section 91, less any administrative assessments pursuant to section 267-A, that must be used to pay or supplement harness racing purses must be deposited in that account and used exclusively to pay harness racing purses. The funds in a trust account established in accordance with this subsection are not considered to be property of the licensee, may not be pledged as security for the debts of the licensee and are not subject to attachment or execution by creditors of the licensee.

[ 2013, c. 490, §2 (NEW) .]

2. Payment if licensee fails to conduct racing. If a licensee fails to conduct a race meet during a calendar year, all funds held in the trust account established under this section by that licensee must be returned to the commission, which shall return to the licensee any amount that represented a reimbursement that equaled an overpayment of harness racing purses. Any remaining balance of the trust account must be redistributed by the commission to the trust accounts of all racetracks that continue to conduct live racing in the State, with each track receiving that portion of money determined by multiplying the amount of money available for redistribution by a fraction, the numerator of which is the number of race dates at that racing facility during the prior calendar year and the denominator of which is the total number of race dates throughout the State during that year, except that those funds received by a licensee pursuant to section 298 must be returned to the fund to supplement harness racing purses established in section 298 and must be distributed according to that section.

[ 2013, c. 490, §2 (NEW) .]

3. (TEXT EFFECTIVE UNTIL 6/30/17) (TEXT REPEALED 6/30/17) Limited interim use of funds permitted. Notwithstanding subsection 1, a licensee, solely for the purpose of funding racing operations, may during the period from January 1st to April 30th make use of funds that otherwise would be in a trust account established pursuant to subsection 1 if the following conditions are met:

A. The amount of the funds to be used is approved in writing by the association described in section 272-B; [2013, c. 490, §2 (NEW).]

B. The licensee provides the executive director of the commission written notice of the amount of funds to be used and the written approval from the association under paragraph A to use the funds; [2013, c. 490, §2 (NEW).]

C. The executive director of the commission certifies that the licensee is likely to receive disbursements from the funds established under sections 295 and 299 and Title 7, section 91 within 120 days; and [2013, c. 490, §2 (NEW).]

D. Funds used are repaid to the trust account established pursuant to subsection 1 no later than 10 days from the May 30th distribution to the licensee under section 295, subsection 2 and section 299, subsection 2. [2013, c. 490, §2 (NEW).]

This subsection is repealed June 30, 2017.

[ 2013, c. 490, §2 (NEW) .]

SECTION HISTORY

2013, c. 490, §2 (NEW).



8 §273. Penalties

Any person, association or corporation holding or conducting, or any person or persons aiding or abetting in the holding or conducting of, any harness horse race or meet for public exhibition within the State without a license duly issued by the commission when a license is required under sections 269 and 270 commits a Class D crime. [2007, c. 611, §5 (AMD).]

SECTION HISTORY

2007, c. 611, §5 (AMD).



8 §274. Pari-mutuel pools (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 511, §1 (AMD). 1971, c. 433, §1 (AMD). 1973, c. 391, §1 (AMD). 1977, c. 96, §§2-4 (AMD). 1979, c. 672, §A46 (AMD). 1981, c. 705, §Q2 (RPR). 1985, c. 444, §3 (AMD). 1987, c. 759, §§2-4 (AMD). 1989, c. 787, §§A1,2 (AMD). 1991, c. 686, §1 (AMD). 1993, c. 388, §5 (RP).



8 §274-A. Off-track betting (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 579, §11 (NEW). 1991, c. 686, §2 (AMD). 1993, c. 388, §6 (RP).



8 §275. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 391, §2 (AMD). 1977, c. 96, §§5,6 (AMD). 1977, c. 564, §§40,41 (AMD). 1979, c. 672, §A47 (AMD). 1981, c. 705, §Q3 (AMD). 1985, c. 444, §4 (AMD). 1987, c. 759, §§5,6 (AMD). 1987, c. 886, §2 (AMD). 1989, c. 787, §A3 (AMD). 1991, c. 579, §12 (AMD). 1993, c. 388, §7 (RP).



8 §275-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 528, §13 (AMD).]

1. Commercial track. "Commercial track" means a harness horse racing track licensed under this chapter to conduct harness horse racing with pari-mutuel wagering that:

A. If the population of the region is 300,000 or more, based on the 1990 U.S. Census, conducted racing on more than 100 days in each of the previous 2 calendar years, except that if a racetrack that qualifies as a commercial track under this paragraph ceases operation, a separate racetrack operated by the owner or operator of the racetrack that ceased operation qualifies as a commercial track, and for all purposes is considered the same commercial track as the track that ceased operation, if the population of the region of that separate racetrack is 300,000 or more, based on the 1990 U.S. Census, and the sum of the number of days on which racing was conducted at the track that ceased operation and the number of days on which racing was conducted at the separate racetrack equals at least 100 days in each of the 2 preceding calendar years; [2013, c. 490, §3 (AMD).]

B. If the population of the region is less than 300,000, based on the 1990 U.S. Census, conducted racing on more than 25 days in each of the previous 2 calendar years, except that if a racetrack that qualifies as a commercial track under this paragraph ceases operation, a separate racetrack operated by the owner or operator of the racetrack that ceased operation qualifies as a commercial track, and for all purposes is considered the same commercial track as the track that ceased operation, if the population of the region of that separate racetrack is less than 300,000, based on the 1990 U.S. Census, and the sum of the number of days on which racing was conducted at the track that ceased operation and the number of days on which racing was conducted at the separate racetrack equals at least 26 days in each of the 2 preceding calendar years; [2013, c. 490, §3 (AMD).]

C. Began operation after January 1, 2014 in a region with a population of 300,000 or more, based on the 1990 U.S. Census, to replace a commercial track as defined by paragraph A that ceased operation after January 1, 2014 and for which no separate racetrack has been opened by the owner or operator of that commercial track that ceased operation. For purposes of this paragraph, a racetrack is not required to have conducted racing during the 2 preceding calendar years but is required to conduct racing on at least 100 days during each calendar year after the track is initially licensed as a commercial track. If a commercial track under this paragraph has not been granted 100 race days by the commission for the initial calendar year of operation, race days conducted during that year by the commercial track that ceased operation after January 1, 2014 are credited to the replacement commercial track; or [2013, c. 490, §3 (NEW).]

D. Began operation after January 1, 2014 in a region with a population of less than 300,000, based on the 1990 U.S. Census, to replace a commercial track as defined by paragraph B that ceased operation after January 1, 2014 and for which no separate racetrack has been opened by the owner or operator of that commercial track that ceased operation. For purposes of this paragraph, a racetrack is not required to have conducted racing during the 2 preceding calendar years but is required to conduct racing on at least 25 days during each calendar year after the track is initially licensed as a commercial track. If a commercial track under this paragraph has not been granted 25 race days by the commission for the initial calendar year of operation, race days conducted during that year by the commercial track that ceased operation after January 1, 2014 are credited to the replacement commercial track. [2013, c. 490, §3 (NEW).]

For the purposes of this subsection, "region" is determined by measuring a distance of 50 miles from the center of the racing track along the most commonly used roadway, as determined by the Department of Transportation, drawing a circle around the center of the racing track using that 50-mile measurement and excluding those municipalities or unorganized territories that do not have boundaries contained entirely by that circle.

[ 2013, c. 490, §3 (AMD) .]

1-A. Commercial meet. "Commercial meet" means harness horse racing conducted live at a commercial track.

[ 1995, c. 408, §4 (NEW) .]

1-B. Commission; agency. "Commission," with regard to an agency, means the State Harness Racing Commission.

[ 1997, c. 528, §14 (NEW) .]

1-C. Commission; wagers. "Commission," with regard to wagers, means all amounts not paid or payable to persons winning wagers.

[ 1997, c. 528, §14 (NEW) .]

1-D. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 1997, c. 528, §14 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

2. Commissions.

[ 1997, c. 528, §15 (RP) .]

3. Common pool or commingled pool. "Common pool" or "commingled pool" means a pool in which wagers placed at more than one location are merged for purposes of determining the payout on winning wagers.

[ 1993, c. 388, §8 (NEW) .]

3-A. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 1997, c. 528, §16 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

4. Exotic wagers. "Exotic wagers" means wagers in which the bettor selects 2 or more horses in one or more races in a single wager.

[ 1993, c. 388, §8 (NEW) .]

5. Extended meet. "Extended meet" means a series of harness horse races, except harness horse races conducted by an agricultural society at the time of its annual fair.

[ 1993, c. 388, §8 (NEW) .]

6. Licensee. "Licensee" means a person licensed under section 271 or section 275-D to conduct pari-mutuel wagering on horse racing in this State.

[ 1993, c. 388, §8 (NEW) .]

7. Municipal officers. "Municipal officers" has the same meaning as in Title 28-A, section 2, subsection 21 except that, when an off-track betting facility is proposed in an unincorporated location, the term "municipal officers" means the county commissioners of the county in which the facility is to be located and the term "municipality" means the unincorporated location.

[ 1993, c. 388, §8 (NEW) .]

8. Off-track betting facility. "Off-track betting facility" means a facility other than a racetrack at which a person is licensed to conduct pari-mutuel wagering on simulcast racing.

[ 1993, c. 388, §8 (NEW) .]

9. Off-track betting licensee. "Off-track betting licensee" means a person who has obtained a license to conduct pari-mutuel wagering at an off-track betting facility.

[ 1993, c. 388, §8 (NEW) .]

9-A. Race date. "Race date" means a scheduled racing program of not less than 8 separate live races. In the event of cancellation of a portion of the scheduled racing program due to weather, power failure or a decision to cancel by the presiding judge on duty, a minimum of 5 live races actually raced constitutes a race date. If a licensee schedules separate programs for both an afternoon and an evening on the same calendar day and each program qualifies as a race date under this subsection, that licensee is granted one race date for each program.

[ 1995, c. 408, §5 (NEW) .]

10. Racing licensee. "Racing licensee" means a person who is authorized under section 271 to conduct harness horse racing in this State.

[ 1993, c. 388, §8 (NEW) .]

10-A. Regular meeting. "Regular meeting" means the period of time from the first date a licensee is authorized to conduct live racing through the last date a licensee is authorized to conduct live racing, excluding periods of time longer than 14 days when the licensee is not authorized to conduct live racing. Notwithstanding this subsection, the regular meeting of a licensee that is licensed to conduct live racing in at least 6 separate calendar months includes the entire calendar year.

[ 1995, c. 408, §6 (NEW) .]

11. Regular wagers. "Regular wagers" means wagers other than exotic wagers.

[ 1993, c. 388, §8 (NEW) .]

SECTION HISTORY

1993, c. 388, §8 (NEW). 1995, c. 408, §§4-6 (AMD). 1997, c. 474, §3 (AMD). 1997, c. 474, §6 (AFF). 1997, c. 528, §§13-16 (AMD). 1999, c. 482, §2 (AMD). 1999, c. 482, §10 (AFF). 2003, c. 401, §10 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV). 2013, c. 490, §3 (AMD).



8 §275-B. Sale of pari-mutuel pools

The following persons may sell pari-mutuel pools on horse racing in accordance with this chapter and rules adopted by the commission. [1993, c. 388, §8 (NEW).]

1. Racetracks. A person licensed pursuant to section 271 to conduct harness horse racing with pari-mutuel betting may sell pari-mutuel pools and common pari-mutuel pools for simulcast races. The seller must be within the enclosure of the racetrack where the licensed race or race meet is conducted or within the licensee's slot machine facilities licensed pursuant to section 1011.

[ 2011, c. 142, §1 (AMD) .]

2. Off-track betting facility. A person licensed pursuant to section 275-D to operate an off-track betting facility may sell pari-mutuel pools at that licensed facility.

[ 1993, c. 388, §8 (NEW) .]

SECTION HISTORY

1993, c. 388, §8 (NEW). 2003, c. 401, §11 (AMD). 2011, c. 142, §1 (AMD).



8 §275-C. Common pari-mutuel pools

1. Authority. A person authorized to sell pari-mutuel pools on horse racing may sell common pari-mutuel pools for simulcast races. The sale must be conducted within the enclosure of the licensee's racetrack, at the licensee's slot machine facilities licensed pursuant to section 1011 or at the licensee's off-track betting facility.

[ 2011, c. 142, §2 (AMD) .]

2. Payments to agricultural fairs conducting live racing. A commercial track located within a 35-mile radius of an agricultural fair track may not present a simulcast on a day when the commercial track is not conducting live racing and the agricultural fair track is conducting live racing unless the commercial track pays the agricultural fair track 2% of the wagers made at the commercial track at the time live racing is being conducted at the agricultural fair track and 1% of the wagers on the other races conducted on a day when live racing is being conducted at the agricultural fair track.

[ 1997, c. 390, §1 (NEW) .]

3. Required to carry races originating in the State. If live racing being conducted in this State is available for simulcast, a licensee conducting simulcasting under this section shall provide broadcasts originating in the State on monitors in the facility, as required by rule of the commission. The rules adopted by the commission that are required pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 390, §1 (NEW) .]

SECTION HISTORY

1993, c. 388, §8 (NEW). 1997, c. 390, §1 (RPR). 2011, c. 142, §2 (AMD).



8 §275-D. Off-track betting

1. Off-track betting on simulcast racing. A person may conduct pari-mutuel wagering at an off-track betting facility that is licensed under this section, if the person is licensed to operate a hotel, as defined in Title 28-A, section 2, subsection 15, paragraph H, with public dining facilities, a Class A lounge, as defined in Title 28-A, section 2, subsection 15, paragraph L, a Class A restaurant, as defined in Title 28-A, section 2, subsection 15, paragraph R, or a Class A restaurant/lounge, as defined in Title 28-A, section 2, subsection 15, paragraph R-1.

[ 2011, c. 99, §1 (AMD) .]

2. Application for off-track betting. To obtain a license to conduct pari-mutuel wagering at an off-track betting facility, a person must submit to the commission the fee required in subsection 2-A and an application on a form prescribed by the commission that specifies at least the following:

A. The number of permanent and part-time jobs to be created at the proposed facility; [1993, c. 388, §8 (NEW).]

B. The population of the municipality and surrounding area where the proposed facility is to be located; [1993, c. 388, §8 (NEW).]

C. The exact location of the proposed facility and its proximity to any other approved off-track betting facility or licensed racetrack; [1993, c. 388, §8 (NEW).]

D. The type of seating to be provided, including areas in the proposed facility where patrons can handicap races; [1993, c. 388, §8 (NEW).]

E. The total seating capacity of the proposed facility; [1993, c. 388, §8 (NEW).]

F. The size and number of toilet facilities; [1993, c. 388, §8 (NEW).]

G. The availability of food and beverages, including the number of tables, chairs, kitchen facilities and concession stands; [1993, c. 388, §8 (NEW).]

H. The number of available parking spaces; [1993, c. 388, §8 (NEW).]

I. A description of the general design or style of the proposed facility, including lighting, decor and plans for the exterior of the facility; [1993, c. 388, §8 (NEW).]

J. The number of betting windows and stand-alone betting terminals to be provided; [1993, c. 388, §8 (NEW).]

K. A description of the heating and air-conditioning units, the smoke removal equipment and other climate control devices; [1993, c. 388, §8 (NEW).]

L. The total area in square feet of the proposed facility; [1993, c. 388, §8 (NEW).]

M. The number, type and quality of the television equipment to be installed and, if applicable, the name and place of business of any proposed independent contract operator; [1993, c. 388, §8 (NEW).]

N. The full name and address of the person, association or corporation applying for the license; if an association, the names and residences of the members of the association; and if a corporation, the name of the state under which it is incorporated with its principal place of business and the names and addresses of its directors and stockholders; [1993, c. 388, §8 (NEW).]

O. The dates and times of day or night when it is desired to conduct wagering; [1993, c. 388, §8 (NEW).]

P. Whether the facility is owned or leased and, if leased, the name and residence of the fee owner or, if a corporation, the names and residences of the directors and stockholders of that corporation; [1993, c. 388, §8 (NEW).]

Q. A statement of the assets and liabilities of the person, association or corporation submitting the application; and [1993, c. 388, §8 (NEW).]

R. The name of the entity that will originate each simulcast likely to be offered for wagering at the facility and other information required by the commission regarding that entity. [1993, c. 388, §8 (NEW).]

[ 1997, c. 528, §18 (AMD) .]

2-A. Application fee. The fee for an initial application for an off-track betting facility is $1,000. The fee for a renewal is $250.

[ 1997, c. 528, §19 (NEW) .]

2-B. Renewal. An off-track betting facility license must be renewed annually.

[ 1997, c. 528, §19 (NEW) .]

3. Notice to commercial racetracks; objections. An applicant shall send written notice of its application for an off-track betting license to any commercial racetrack in whose market area the facility will be located and shall present proof to the commission that it has provided the notice. The notice must include all information contained in the application except information described in subsection 2, paragraph Q. A commercial racetrack shall notify the commission within 30 days of receiving notice if the racetrack objects to the location of the facility based on adverse impact to the commercial track. The commission shall suspend consideration of the application for the 30-day objection period. If the commission receives an objection from a racetrack in whose market area the facility would be located within the 30-day period, the commission shall reject the application. If the commission does not receive an objection within that period, the commission may proceed to consider the application. For purposes of this subsection, the market area is determined by measuring a distance of 50 miles from the center of the racetrack along the most commonly used roadway adjacent to the racetrack, as determined by the Department of Transportation, drawing a circle around the center of the racetrack using that 50-mile measurement.

[ 2003, c. 401, §12 (AMD) .]

4. Notice to off-track betting facilities; objections. An applicant shall send written notice of its application for an off-track betting license to any existing off-track betting facility in whose market area the proposed facility will be located and shall present proof to the commission that it has provided the notice. The notice must include all information contained in the application except information described in subsection 2, paragraph Q. An existing off-track betting facility shall notify the commission within 30 days of receiving notice if the facility objects to the location of the proposed facility. The commission shall suspend consideration of the application for the 30-day objection period. If the commission receives an objection from an off-track betting facility in whose market area the facility would be located within the 30-day period, the commission shall reject the application. If the commission does not receive an objection within that period, the commission may proceed to consider the application. For purposes of this subsection, the market area is determined by measuring a distance of 35 miles from the off-track betting facility along the most commonly used roadway adjacent to the off-track betting facility, as determined by the Department of Transportation, drawing a circle around the center of the off-track betting facility using that 35-mile measurement.

[ 2003, c. 401, §13 (AMD) .]

5. Municipal approval. The commission may not grant a license to conduct pari-mutuel wagering at an off-track betting facility unless the facility is approved in accordance with this subsection by the municipal officers of the municipality in which the facility is to be located.

A. Within 15 days after receiving an application for an off-track betting facility license or within 15 days after the expiration of the 30-day objection period described in subsections 3 and 4 when the proposed facility is located within the market area of an existing off-track betting facility or a commercial racetrack, the commission shall notify the municipal officers of the municipality in which the facility is to be located and shall send a copy of the application to those officers. The municipal officers shall hold a public hearing for the consideration of the application in accordance with this subsection. [1993, c. 388, §8 (NEW).]

B. The municipal officers shall provide public notice of a hearing held under this subsection by causing a notice stating the name and place of hearing, at the applicant's prepaid expense, to appear on at least 6 consecutive days before the date of hearing in a daily newspaper of general circulation in the municipality where the facility will be located or on 2 consecutive weeks before the date of the hearing in a weekly newspaper of general circulation in the municipality where the facility is to be located. [1993, c. 388, §8 (NEW).]

C. Following the public hearing, the municipal officers shall grant or deny approval of the facility, indicate the reasons for their decision and provide a copy to the applicant. [1993, c. 388, §8 (NEW).]

D. Approval of a facility may be denied on one or more of the following grounds:

(1) Objection on policy or other grounds to the conduct of pari-mutuel wagering within the municipality;

(2) Conviction by the applicant or a holder of more than 50% of the shares or other interests of the applicant of a Class A, Class B or Class C crime;

(3) Noncompliance of the facility or the facility's use with a local zoning ordinance or other land use ordinance;

(4) Conditions of record, such as waste disposal violations, health or safety violations and repeated parking or traffic violations, on or in the vicinity of the facility and caused by persons patronizing or employed by the facility or other conditions caused by persons patronizing or employed by the facility that unreasonably disturb, interfere with or affect the ability of persons or businesses residing or located in the vicinity of the facility to use their property in a reasonable manner;

(5) Repeated incidents of record of breaches of the peace, disorderly conduct, vandalism or other violations of law on or in the vicinity of the facility and caused by persons patronizing or employed by the facility; or

(6) A violation of any provision of this section. [1993, c. 388, §8 (NEW).]

E. An applicant aggrieved by the decision of the municipal officers under this section may appeal to the Superior Court. Denial of approval on the grounds listed under paragraph D, subparagraph (1) is not reviewable by the court. [1993, c. 388, §8 (NEW).]

[ 1993, c. 388, §8 (NEW) .]

6. Requirements for approval of license. The commission shall review the application and hold a public hearing on the application. The commission may issue a license to conduct pari-mutuel wagering at an off-track betting facility if:

A. The commission finds that the facility:

(1) Will not adversely affect the public interest;

(2) Will not adversely affect the integrity of live racing;

(3) Will not have an adverse impact on the local community;

(4) Provides a potential for job creation, including jobs in the racing and wagering industries and other service jobs;

(5) Has adequate seating facilities, toilet facilities and parking;

(6) Will not adversely affect the value of abutting property;

(7) Will be operated by an applicant with financial ability to maintain the facility in a manner that meets the standards set forth in this paragraph;

(8) Provides segregated areas for conducting betting separate from the areas in which restaurant or other services are provided to the general public for nonbetting purposes; and

(9) Will not adversely affect existing licensed off-track betting facilities within 35 miles of the proposed facility. [1993, c. 388, §8 (NEW).]

B. The municipal officers of the municipality in which the facility is to be located have approved the facility pursuant to subsection 5; [1993, c. 388, §8 (NEW).]

C. The commission is satisfied that the provisions of this chapter and any rules prescribed by the commission will be fully complied with during the coming year by the person, association or corporation applying for a license; that the applicant, its members, directors, officers, shareholders, employees, creditors and associates are of good moral character; and that the applicant is financially responsible; and [1993, c. 388, §8 (NEW).]

D. No commercial racetrack or off-track betting facility in whose market area the facility would be located has filed a written objection to the facility within the time period prescribed in subsections 3 and 4. [1993, c. 388, §8 (NEW).]

[ 1993, c. 388, §8 (NEW) .]

7. Operation of facility. An off-track betting licensee may not permit a person under the age of 16 to enter the facility unless accompanied by a parent, legal guardian or custodian, as defined in Title 22, section 4002. The off-track betting licensee may not permit a person under the age of 18 within 15 feet of a betting window or other place for accepting wagers.

[ 1993, c. 388, §8 (NEW) .]

8. Requirements for simulcasting. The following requirements apply to simulcasting by off-track betting facilities.

A. An off-track betting facility located within a 75-mile radius of a noncommercial racing licensee may not present a simulcast at the same time that racing licensee is conducting live racing, unless the racing licensee consents and the facility pays the racing licensee 2% of the wagers made at the facility at the time live racing is being conducted. An off-track betting facility within a 50-mile radius of a noncommercial racing licensee may not present a simulcast during any day on which that racing licensee is conducting live racing, unless the racing licensee consents and the facility pays the racing licensee 1% of the wagers made on that day. Amounts payable under this section are taken from the facility's share of wagers authorized in section 286. If the racing licensee is conducting simulcasting pursuant to section 295, subsection 2, then the racing licensee is not entitled to payment by the facility under this section. [1997, c. 528, §21 (AMD).]

B. If live racing being conducted in this State is available for simulcast, all off-track betting facilities shall provide broadcasts originated in the State on the monitors in the facility, as required by rule of the commission, and shall accept wagers on those races on all of its pari-mutuel selling terminals. The races must be broadcast as announced on the track. At any time harness racing originated in the State is available for simulcast, the facility may not broadcast harness racing from outside the State without approval of:

(1) Each racetrack in the State conducting harness racing at that time; and

(2) Either the association representing the horsemen at those tracks at that time or the commission. [1997, c. 528, §22 (AMD).]

[ 1997, c. 528, §§21, 22 (AMD) .]

9. Annual report. The department shall report annually by January 1st to the joint standing committee of the Legislature having jurisdiction over legal affairs matters and to the joint standing committee of the Legislature having jurisdiction over agricultural matters on the effect of off-track betting facilities on the local economy, the public interest, the integrity of live racing and other matters the department finds appropriate. The department may include in its report any recommendations for necessary changes in laws governing off-track betting.

[ 1997, c. 528, §23 (AMD) .]

10. License nontransferable. An off-track betting facility license issued is not transferable or assignable.

[ 1997, c. 528, §24 (NEW) .]

11. Revocation. The District Court Judge, as designated in Title 4, chapter 5, may revoke any license issued at any time for violation of the commission's rules or licensing provisions upon notice and hearing. The license of any corporation is automatically revoked, subject to Title 5, chapter 375, upon the change in ownership, legal or equitable, of 50% or more of the voting stock of the corporation, and the corporation may not conduct off-track betting without a new license.

[ 1999, c. 547, Pt. B, §26 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

12. Approval of dates. An applicant for an initial off-track betting facility license or renewal of an off-track betting facility license shall identify the dates on which pari-mutuel wagering will be conducted. When approving an initial license or the renewal of a license for an off-track betting facility, the commission shall identify the dates on which pari-mutuel wagering is permitted at the off-track betting facility.

[ 1997, c. 528, §24 (NEW) .]

13. Conditions. The commission is authorized to impose conditions on a license if one or more of the criteria established in this section are not met at the time the license is issued and the licensee is able to comply with the conditions within a specified time period during the licensing year or if the conditions are requested both by the municipality as a condition of its approval and by the applicant.

[ 1997, c. 735, §5 (AMD) .]

SECTION HISTORY

RR 1993, c. 2, §6 (COR). 1993, c. 388, §8 (NEW). 1995, c. 408, §7 (AMD). 1997, c. 528, §§17-24 (AMD). 1997, c. 735, §5 (AMD). 1999, c. 421, §1 (AMD). 1999, c. 547, §B26 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 401, §§12,13 (AMD). 2003, c. 493, §1 (AMD). 2003, c. 493, §14 (AFF). 2011, c. 99, §1 (AMD).



8 §275-E. Limit on total commission

1. Commissions. Except as provided in subsection 2, the total commission on pools of regular wagers is 18% of each dollar wagered and the total commission on pools of exotic wagers is 26% of each dollar wagered, plus the odd cents of all redistribution to be based on each dollar wagered, whether regular wagers or exotic wagers, exceeding a sum equal to the next lowest multiple of 10, known as "breakage," which must be retained by the licensee. Notwithstanding anything in this chapter to the contrary, the minimum payoff on a winning show wager must be 5% above the amount wagered.

[ 2001, c. 300, §1 (AMD) .]

2. Commissions on interstate common pools. The total commission on interstate common pari-mutuel pools may not exceed the amount established by the laws of the state in which the wager is being pooled. In the event of a minus pool, the licensee shall pay the amount established by the laws of the state in which the race is held.

[ 1993, c. 388, §8 (NEW) .]

SECTION HISTORY

1993, c. 388, §8 (NEW). 2001, c. 300, §1 (AMD).



8 §275-F. Amounts payable to the Stipend Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1995, c. 408, §§8-10 (AMD). 1997, c. 528, §25 (RP).



8 §275-G. Amounts payable to Sire Stakes Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1997, c. 528, §26 (RP).



8 §275-H. Amounts payable to General Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1995, c. 408, §11 (AMD). 1997, c. 528, §27 (RP).



8 §275-I. Amounts payable to supplement purses (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 2, §7 (COR). 1993, c. 388, §8 (NEW). 1993, c. 646, §1 (AMD). 1995, c. 408, §12 (AMD). 1997, c. 474, §4 (NEW). 1997, c. 474, §4 (AMD). 1997, c. 474, §6 (AFF). 1997, c. 474, §6 (AFF). 1997, c. 528, §28 (RP). 2007, c. 466, Pt. A, §27 (RP).



8 §275-J. Amounts payable to or retained by racetracks (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1993, c. 646, §2 (AMD). 1995, c. 408, §13 (AMD). 1997, c. 528, §29 (RP).



8 §275-K. Amounts retained by off-track betting facility (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1993, c. 707, §U1 (AMD). 1997, c. 528, §30 (RP).



8 §275-L. Amounts deposited in Harness Racing Promotional Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §8 (NEW). 1997, c. 528, §31 (RP).



8 §275-M. Amounts payable to the State Harness Racing Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 707, §U2 (NEW). 1997, c. 528, §32 (RP).



8 §275-N. Limitations on off-track betting facilities

The commission may not allow interstate simulcasting or license any off-track betting facility for any calendar year unless during the preceding 2 calendar years there were at least 150 race dates on which live racing actually was conducted at the commercial tracks. Interstate simulcasting always must be allowed at any commercial track that conducted at least 136 race dates during the immediately preceding 2 calendar years or at an existing commercial track as defined in section 275-A, subsection 1, paragraph B at which at least 35 race dates were conducted during the preceding 2 years if the interstate simulcasting at the commercial track is conducted during the regular meeting. For the purposes of this section, any race date that the commission determines was canceled due to a natural or other disaster must be counted as a race date. For the purposes of this section and for the purpose of meeting the requirements of section 275-A, subsection 1, any race date that is canceled at a commercial race track due to the inability to meet the requirements of section 275-A, subsection 9-A because of a horse shortage, as verified by the state steward, is counted as a race date. [2003, c. 401, §14 (AMD).]

SECTION HISTORY

1993, c. 707, §U2 (NEW). 1995, c. 408, §14 (RPR). 1997, c. 528, §33 (AMD). 1999, c. 568, §1 (AMD). 2001, c. 320, §2 (AMD). 2001, c. 567, §4 (AMD). 2003, c. 401, §14 (AMD).



8 §275-O. Reduced payments

1. Eligible licensees. This section grants reduced payments to licensees of off-track betting facilities that were licensed and open for business before April 1, 2000 and that have a market area, as described in section 275-D, subsection 4, with a population of less than 50,000.

[ 1999, c. 421, §2 (AMD) .]

2. Reduced payments formula. For an off-track betting licensee that meets the conditions described in subsection 1, the reduction in payments due are calculated as follows.

A. For the first $40,000 of all wagers into commingled pools on interstate simulcast races in any calendar week, the amounts payable by the licensee are 20% of the amounts prescribed by the sections listed in subsection 3. [1995, c. 403, §1 (NEW).]

B. For all wagers totaling over $40,000 and $80,000 or under into commingled pools on interstate simulcast races in any calendar week, the amounts payable by the licensee are 60% of the amounts prescribed by the sections listed in subsection 3. [1995, c. 403, §1 (NEW).]

C. For all wagers totaling over $80,000 into commingled pools on interstate simulcast races in any calendar week, the amounts payable by the licensee are 100% of the amounts prescribed by the sections listed in subsection 3. [1995, c. 403, §1 (NEW).]

[ 1995, c. 403, §1 (NEW) .]

3. Reduced payments. Notwithstanding any other provisions of law, the amounts payable to the Treasurer of State or to the State Harness Racing Commission are reduced, as prescribed in subsection 2, for the following:

A. Section 286, subsection 5, paragraph A, subparagraph (3) and paragraph B, subparagraph (3); [1997, c. 528, §34 (AMD).]

B. Section 286, subsection 5, paragraph A, subparagraph (2) and paragraph B, subparagraph (2); [1997, c. 528, §34 (AMD).]

C. Section 286, subsection 4, paragraph A, subparagraph (4) and paragraph B, subparagraph (4); [1997, c. 528, §35 (AMD).]

D. Section 286, subsection 5, paragraph A, subparagraph (5) and paragraph B, subparagraph (5); and [1997, c. 528, §35 (AMD).]

E. Section 286, subsection 4, paragraph A, subparagraph (7) and paragraph B, subparagraph (7). [1997, c. 528, §36 (AMD).]

[ 1997, c. 528, §§34-36 (AMD) .]

4. Retention of commission. Any amount not required to be paid to the Treasurer of State or the State Harness Racing Commission as a result of this section is added to the amount retained by the off-track betting parlor under section 286, subsection 4, paragraph A, subparagraph (6) and paragraph B, subparagraph (6).

[ 1997, c. 528, §37 (AMD) .]

5. Repeal.

[ 1995, c. 677, §3 (RP) .]

SECTION HISTORY

1995, c. 403, §1 (NEW). 1995, c. 677, §§1-3 (AMD). 1997, c. 528, §§34-37 (AMD). 1997, c. 542, §1 (AMD). 1999, c. 421, §2 (AMD).



8 §276. Payments

The payment under section 287 must be made not later than 7 days after each race and must be accompanied by a report under oath showing the total of all contributions to pari-mutuel pools covered by the report and other information the department may require. [1997, c. 528, §38 (AMD).]

SECTION HISTORY

1993, c. 388, §9 (AMD). 1997, c. 528, §38 (AMD).



8 §276-A. Unclaimed ticket money

Upon the expiration of one year after the close of any harness horse race or race meet which has sold pari-mutuel tickets, any unclaimed pari-mutuel tickets outstanding shall no longer be valid and no claim for redemption shall be entertained by the commission or the racing association which conducted the race or race meet. [1979, c. 541, Pt. A, §79 (AMD).]

SECTION HISTORY

1969, c. 526, §3 (NEW). 1979, c. 541, §A79 (AMD).



8 §276-B. Commercial track ceases operation; entitled to funds

Other than funds used exclusively to pay harness racing purses, a commercial track that ceases operation is entitled to distribution of all funds maintained by the State under this chapter based on the number of race days conducted by that commercial track. [2013, c. 490, §4 (NEW).]

SECTION HISTORY

2013, c. 490, §4 (NEW).



8 §277. Records

Every person, association or corporation conducting a race or race meet under the provisions of this chapter shall so keep its books and records as to clearly show all financial transactions relating to racing, which books and records shall be subject to audit at any time by the Office of the State Auditor. [2013, c. 16, §10 (REV).]

SECTION HISTORY

2013, c. 16, §10 (REV).



8 §278. Minors

No minor whether attending a race or employed in any manner on or about a race track shall be permitted to participate in any pari-mutuel pool or be admitted to any pari-mutuel enclosure.



8 §279. Supervision; investigations

The commission may regulate the making of pari-mutuel pools and the distribution from pari-mutuel pools. The department may supervise and check the making of pari-mutuel pools and the distribution from pari-mutuel pools. The department may investigate as to the direct and indirect ownership and control of any licensee, and any expense incurred by the department in so doing is at the expense of such licensee or of the applicant for a license. The commission may regulate all medication administered to horses entered to race. The department may supervise the administration of medication to horses entered to a race. Supervision includes taking such specimens of body fluids as are considered proper and necessary by an employee of the department who must be a veterinarian licensed to practice veterinary medicine within the State. [1997, c. 528, §39 (AMD).]

The department may investigate any suspected violation of this chapter or the rules adopted pursuant to this chapter. In connection with any such investigation, the department may conduct hearings, subpoena and examine under oath all persons, associations and corporations whose activities are subject to the jurisdiction of the department or from whom the department may need information in order to carry out the purposes of this chapter, and their officers, agents and representatives, together with their records, books and accounts. The executive director may sign subpoenas and administer oaths to witnesses. [1997, c. 528, §39 (AMD).]

SECTION HISTORY

1969, c. 526, §4 (AMD). 1985, c. 444, §5 (AMD). 1997, c. 528, §39 (AMD).



8 §279-A. Licenses, rules and regulations for participating in racing

For the purpose of enabling the commission to exercise and maintain a proper control over racing conducted under this chapter, the commission may adopt rules for the licensing, with or without fee in the discretion of the commission, of owners, trainers, drivers, grooms and all other persons participating in harness horse racing, including pari-mutuel employees and race officials. The commission may issue conditional licenses to owners, trainers, drivers, grooms and all other persons participating in harness racing, including pari-mutuel employees and race officials if one or more criteria are not met as contained in the commission rules. A person issued a license as a trainer shall submit a horse for testing in accordance with section 279-E. [2007, c. 611, §6 (AMD).]

The commission, in consultation with the department, shall set licensing and license renewal fees sufficient to carry out the administration and enforcement of the licensing program. These fees may not exceed $100 annually. The department shall provide a booklet containing harness racing laws and rules and relevant portions of the Maine Administrative Procedure Act to every initial licensee and a fee not to exceed $10 must be included in the license fee to cover the cost of this publication. The department shall provide necessary revisions of this booklet to those persons renewing licenses at the time of renewal and shall include the cost not to exceed $10 in the renewal fee. [1997, c. 528, §40 (AMD).]

The commission may adopt rules for the conduct on the race track and grounds of owners, trainers, drivers, grooms and all other persons participating in harness horse racing. The rules must be reasonably necessary for any one or more of the following purposes: to protect the wagering public, to protect the State's share of pari-mutuel pools, to protect the health and welfare of spectators and participating owners, trainers, drivers, grooms and all other persons participating in harness horse racing, including pari-mutuel employees and race officials and to protect the health and welfare of standard-bred horses. [1991, c. 579, §13 (AMD).]

Notwithstanding section 280, the department may adopt a controlled medication program that permits controlled medication to be administered to racehorses. [1997, c. 528, §40 (AMD).]

The District Court Judge may revoke or suspend any license for violations of this chapter or the rules. [1991, c. 579, §13 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1967, c. 212, (NEW). 1973, c. 303, §3 (AMD). 1975, c. 35, (RPR). 1991, c. 579, §13 (AMD). 1991, c. 677, §1 (AMD). 1997, c. 528, §40 (AMD). 1999, c. 482, §3 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 611, §6 (AMD).



8 §279-B. Fines, suspensions and revocations

To enforce the provisions of this chapter and the rules referred to in section 279-A, the commission is authorized to establish a schedule for fines for each violation of this chapter or the rules. The commission is authorized to levy a fine, after notice and hearing, for each violation of this chapter or the rules. [2007, c. 611, §7 (AMD).]

The commission is further authorized to establish a schedule of suspensions of licenses and may levy suspensions for each violation of this chapter or the rules. [1991, c. 579, §14 (AMD).]

Any person aggrieved by any fine or suspension imposed by the commission may seek judicial review pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375. [1989, c. 203, §3 (AMD).]

1. Delegation of authority to executive director.

[ 1991, c. 579, §15 (NEW); MRSA T. 8, §279-B, sub-§1 (RP) .]

2. Delegation of authority to commission chair. The commission may delegate to the chair, by rules adopted in accordance with the Maine Administrative Procedure Act, its authority to levy fines and suspensions for particular violations or classes of violations. The chair shall exercise this authority in a manner consistent with Title 5, chapter 375. Any person aggrieved by any fine or suspension imposed by the chair may seek judicial review pursuant to the Maine Administrative Procedure Act. This subsection takes effect on July 1, 1992.

[ 1991, c. 579, §15 (NEW) .]

SECTION HISTORY

1973, c. 215, (NEW). 1973, c. 303, §3 (AMD). 1975, c. 52, (RPR). 1975, c. 623, §5-C (AMD). 1977, c. 694, §153 (RPR). 1989, c. 203, §3 (AMD). 1989, c. 878, §A22 (AMD). 1991, c. 579, §§14,15 (AMD). 2007, c. 611, §7 (AMD).



8 §279-C. Officials, judges and starters; powers and duties

At all harness race meetings licensed by the commission in accordance with this chapter, qualified judges and starters, approved and licensed by the commission and employed by the licensee under section 271, shall enforce the rules and regulations of the commission as provided by sections 279-A and 279-B. [1975, c. 364, (NEW).]

Such officials shall render daily written reports of the activities and conduct of such race meeting and their decisions to the commission. [1975, c. 364, (NEW).]

Any person affected by the decision of such officials may request a hearing before the commission. [1975, c. 364, (NEW).]

SECTION HISTORY

1975, c. 364, (NEW).



8 §279-D. Insurance

Beginning January 1, 2004, applicants for an owner's license must provide proof of liability insurance on horses owned by the applicant in an amount not less than $300,000. Copies of that liability insurance coverage must accompany the application for an owner's license. [2003, c. 401, §15 (NEW).]

SECTION HISTORY

2003, c. 401, §15 (NEW).



8 §279-E. Trainers; duty to submit a horse for testing for use of prohibited substances

Upon request of the commission, a person who signs an application for and receives a trainer's license in accordance with this chapter and rules adopted under section 279-A shall submit a horse trained by that licensee, qualified to race and identified by the commission for the purpose of obtaining a blood sample to test for the use of prohibited substances. [2007, c. 611, §8 (NEW).]

1. Obtaining a sample. Pursuant to this section, the commission may require a licensed trainer to:

A. Transport the horse to a designated site where a veterinarian employed by the commission or the department may draw a blood sample; or [2007, c. 611, §8 (NEW).]

B. Allow a veterinarian employed by the commission or the department, or a veterinarian designated by the commission and accompanied by a state steward, access to the premises where the horse is kept for the purpose of obtaining a blood sample. [2007, c. 611, §8 (NEW).]

[ 2007, c. 611, §8 (NEW) .]

2. Rulemaking. The commission shall adopt rules establishing a procedure for obtaining blood samples and ensuring a secure chain of custody for transporting the sample to a laboratory for testing. The rules must consider travel distances and costs associated with obtaining a sample when designating a testing site and may assess a fee to defray travel costs for the veterinarian and the state steward. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 611, §8 (NEW) .]

3. Refusal. Refusal to comply with the commission's directives for obtaining a sample under this section is a basis for suspension of a trainer's license.

[ 2007, c. 611, §8 (NEW) .]

SECTION HISTORY

2007, c. 611, §8 (NEW).



8 §280. Use of drugs or appliances; prearrangement of results; veterinarian

1. Violation; interference with horse. Except as provided in section 279-A, a person may not intentionally or knowingly:

A. Interfere with, tamper, injure, destroy, stimulate or depress by the use of narcotics, drugs, stimulants or appliances of any kind any horse used for the purpose of racing, whether that horse is the property of that person or another; [2007, c. 244, §1 (NEW).]

B. Attempt to violate paragraph A; or [2007, c. 244, §1 (NEW).]

C. Cause, instigate, counsel or in any way abet the violation of paragraph A. [2007, c. 244, §1 (NEW).]

[ 2007, c. 244, §1 (NEW) .]

2. Prearrange results of race; prohibited. A person may not intentionally or knowingly influence or have any understanding, arrangement or collusion with any person associated with or interested in any stable, horse, track or race in which any horse participates to prearrange the results of such a race.

[ 2007, c. 244, §1 (NEW) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class C crime. [2007, c. 244, §1 (NEW).]

B. The owner of any horse that is found to have been stimulated or doped must be denied any part of the purse offered for a race in which that horse participated, and the purse must be distributed as in the case of a disqualification. If the owner of a horse is convicted of violating this section, the court may bar the owner from racing any horses in the State for a period of one year from the date of conviction. [2007, c. 244, §1 (NEW).]

[ 2007, c. 244, §1 (NEW) .]

4. Veterinarian; duties. The department is authorized to employ a veterinarian. The duties of the veterinarian include the medical and physical examination and testing of horses to ensure compliance with the statutes and advising the department of any violation of the statutes.

[ 2007, c. 244, §1 (NEW) .]

5. Investigation by State Police. The State Police may assist in investigating alleged violations of subsection 1 when:

A. The commission requests assistance; and [2007, c. 611, §9 (NEW).]

B. A sample submitted for testing under rules adopted pursuant to section 279-A or 279-E yields a positive test result. [2007, c. 611, §9 (NEW).]

[ 2007, c. 611, §9 (NEW) .]

SECTION HISTORY

1969, c. 462, (AMD). 1971, c. 594, §16 (AMD). 1979, c. 731, §19 (AMD). 1991, c. 677, §2 (AMD). 1997, c. 528, §41 (AMD). 2007, c. 244, §1 (RPR). 2007, c. 611, §9 (AMD).



8 §281. Standard-bred horses

The department shall encourage and promote the breeding of a strain of Maine Standardbreds and make provision to encourage donations of the same by licensees or others to persons or institutions within the State for breeding purposes. [1997, c. 528, §42 (AMD).]

The commission, by rule, may define a strain of Maine Standardbred, bred or owned in the State of Maine and registered with the department in its registry book. The commission is also authorized to establish necessary fees for horses and races in the establishment of a Maine Standardbred program, the funds from which must be administered by the department by deposit in a trust account entitled Sire Stakes Fund. The fund is a dedicated, nonlapsing fund and all revenues deposited in the fund remain in the fund and must be disbursed in accordance with this section. All disbursements from the fund must be for the purposes of supplementing purses, costs of administration, including assessments and advances withdrawn in accordance with section 267-A, and any other appropriate expenses incurred by the department. A report must be submitted annually by the executive director to the commissioner setting forth an itemization of all deposits to and expenditures from the fund. [2007, c. 539, Pt. G, §8 (AMD); 2007, c. 539, Pt. G, §15 (AFF).]

SECTION HISTORY

1973, c. 788, §31-A (AMD). 1979, c. 731, §19 (AMD). 1997, c. 528, §42 (AMD). 1999, c. 482, §4 (AMD). 2007, c. 539, Pt. G, §8 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §281-A. Standardbred horses eligible for registration

Notwithstanding section 281, a foal resulting from insemination may be registered as a Maine Standardbred if it is the offspring of a stallion registered with the department to stand at stud in the State for the breeding season during which the insemination took place and all other registration requirements are met. [2005, c. 382, Pt. D, §4 (AMD).]

SECTION HISTORY

2003, c. 31, §1 (NEW). 2005, c. 382, §D4 (AMD).



8 §281-B. Registration of stallions (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 16, §1 (NEW). MRSA T 8, §281-B (RP).



8 §282. Enforcement

It is the duty of the Attorney General with the aid of the district attorneys of the several counties to enforce this chapter upon notification from the department of any violations of this chapter. [1997, c. 528, §43 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD). 1997, c. 528, §43 (AMD).



8 §283. Reciprocal disciplinary action

The department shall obtain current listings from other jurisdictions of persons in harness racing occupations regulated by the commission who have been refused a license or who have had their license revoked or suspended. The commission shall refuse to license or shall suspend the license of any person who has been refused a license or who has had that person's license revoked or suspended in another jurisdiction until notification from the jurisdiction that refused to license or suspended or revoked the license of the person that the person is again eligible for licensing in that jurisdiction. [2013, c. 155, §2 (AMD).]

SECTION HISTORY

1991, c. 579, §16 (NEW). 1997, c. 528, §44 (AMD). 1999, c. 482, §5 (AMD). 2003, c. 401, §16 (AMD). 2013, c. 155, §2 (AMD).



8 §284. Harness Racing Promotional Board (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 388, §10 (NEW). 1997, c. 528, §45 (RP).



8 §285. Harness Racing Promotional Board

1. Board created. The Harness Racing Promotional Board, referred to in this section as the "board," is created to promote the industry of harness racing in the State.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

2. Board as public instrumentality. The board is a public body corporate and public instrumentality of the State. The exercise of powers conferred by this section is held to be the performance of essential government functions.

A. Employees of the board may not be construed to be state employees for any purpose, including the state civil service provisions of Title 5, Part 2 and Title 5, chapter 372, the state retirement provisions of Title 5, Part 20 or the state employee health insurance program under Title 5, chapter 13, subchapter II. [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

B. The board may not be construed to be a state agency for any purposes, including the budget, accounts and control, auditing, purchasing or other provisions of Title 5, Part 4. [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

C. Notwithstanding paragraphs A and B:

(1) All meetings and records of the board are subject to the provisions of Title 1, chapter 13, subchapter 1;

(2) For the purposes of the Maine Tort Claims Act, the board is a governmental entity and its employees are employees as those terms are defined in Title 14, section 8102. The board and its employees are considered a state agency for purposes of Title 5, section 191;

(3) Funds received by the board pursuant to this chapter must be allocated to the board by the Legislature in accordance with Title 5, section 1673; and

(4) Except for representation of specific interests required by subsection 3, members of the board are governed by the conflict of interest provisions set forth in Title 5, section 18. [2003, c. 401, §17 (AMD).]

[ 2003, c. 401, §17 (AMD) .]

3. Membership. The board consists of 9 members and 2 alternates appointed by the commissioner. Full, voting board members must be appointed by the commissioner as follows:

A. Two persons representing commercial tracks: one representing and recommended by each of the 2 commercial harness racing tracks in the State; [1997, c. 735, §7 (RPR).]

B. One person recommended by an association in the State representing harness horsemen; [1997, c. 735, §7 (RPR).]

C. Two persons recommended by an association in the State representing Standardbred breeders and owners; [1997, c. 735, §7 (RPR).]

D. One person nominated by the Maine Association of Agricultural Fairs; [1997, c. 735, §7 (RPR).]

E. One person who represents the interests of off-track betting facilities; and [1997, c. 735, §7 (RPR).]

F. Two persons who are members of the general public with an interest in harness racing. [1997, c. 735, §7 (RPR).]

Alternates must be members of the general public with an interest in harness racing. An alternate may cast a vote as a member of the board upon the absence of a full, voting member.

[ 2001, c. 63, §3 (AMD) .]

3-A. Terms. Members serve 3-year terms. For appointments that expire in 2001, the commissioner shall appoint 3 members for a term of one year, 3 members for a term of 2 years and 3 members for a term of 3 years. Any vacancy is filled by appointment for the remainder of the unexpired term of that member. Members whose terms expire serve until their successors are qualified and appointed.

[ 2001, c. 63, §4 (NEW) .]

4. Chair. Board members shall annually elect a chair from among the members by a majority vote.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

5. Bylaws. The board shall adopt bylaws to govern its operations. Bylaws are not rules for purposes of Title 5, chapter 375.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

6. Duties. The board shall undertake efforts to promote and improve the economic condition of the harness racing industry in Maine including:

A. Assisting racetracks by developing opportunities for sponsorship of races by commercial sponsors; [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

B. Increasing the opportunities for Maine tracks to market their races through simulcasting inside and outside of the State; [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

C. Developing and pursuing strategies for effectively publicizing the harness racing industry in this State; [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

D. Exploring the feasibility of high technology access to wagering on Maine races; [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

E. Exploring the possibility of creating cooperative purchasing entities and other mechanisms aimed at decreasing the cost of raising horses or operating racetracks; [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

F. Conducting research to determine the most effective methods of increasing the income or reducing the costs of participants in the harness racing industry; and [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

G. Any other activity determined by the board to have a reasonable opportunity to improve the economic condition of the harness racing industry in the State. [1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF).]

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

7. Executive director; staff. The board may appoint an executive director who is the board's chief administrative officer and serves at the pleasure of the board. The executive director may employ, as the board directs, additional staff who serve at the pleasure of the executive director. The salary of the executive director and other staff of the board must be determined by the board. The board may delegate to its staff the power to execute the board's policies and programs, subject to the board's oversight.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

8. Compensation. The members of the board are entitled to compensation from funds received pursuant to this chapter according to guidelines the board may establish.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

9. Debt. A debt or obligation incurred by the board is not a debt or obligation of the State.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

10. Fund created. The Harness Racing Promotional Fund is established to carry out the purposes of this section. The fund consists of all amounts dedicated to it in section 291 and all other funds donated to or otherwise obtained by the board for use of the board. Money in the fund is subject to allocation by the Legislature. Unexpended balances in the fund at the end of the fiscal year may not lapse, but must be carried forward to be used for the same purposes.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

11. Funding. The board may receive and expend funds from any source, public or private, that it determines necessary to carry out its purposes.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

12. Report to Legislature. The board shall provide a report to the joint standing committee of the Legislature having jurisdiction over matters of harness racing on or before the 15th of February each year. The report must contain:

A. A discussion of any areas of policy or administration that, in the opinion of the board, should be brought to the attention of the committee; [1997, c. 735, §8 (NEW).]

B. A review of the operations of the board, including a summary of income and expenses of the Harness Racing Promotional Fund and improvement to the economic condition of the harness racing industry in the State; and [1997, c. 735, §8 (NEW).]

C. A discussion of the progress toward meeting the goals of subsection 6. [1997, c. 735, §8 (NEW).]

[ 1997, c. 735, §8 (RPR) .]

13. Dissolution. Upon dissolution of the board by the Legislature, all assets of the board, including property, equipment and unexpended cash balances derived from section 291, must be distributed by the Legislature and used for the purposes of promoting harness racing in the State. Prior to distributing the assets of the board, the Legislature must review recommendations form the joint standing committee of the Legislature having jurisdiction over legal affairs regarding the distribution of assets.

[ 1997, c. 528, §46 (NEW); 1997, c. 528, §47 (AFF) .]

SECTION HISTORY

1997, c. 474, §5 (NEW). 1997, c. 474, §6 (AFF). 1997, c. 528, §46 (NEW). 1997, c. 528, §47 (AFF). 1997, c. 735, §§7,8 (AMD). 1997, c. 735, §6 (RAL). 2001, c. 63, §§3,4 (AMD). 2003, c. 401, §17 (AMD).



8 §285-A. Bargaining agent (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 735, §6 (RAL). 1999, c. 482, §§6-8 (AMD). MRSA T. 8, §285-A, sub-§7 (RP).



8 §285-B. Dispute resolution; exclusive bargaining agent and racetrack (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 482, §9 (NEW). MRSA T. 8, §285-B, sub-§5 (RP).



8 §286. Calculation of distribution of commission

1. Live racing. The distribution of the commission on live racing is calculated as percentages of the handle and distributed as follows.

A. On exotic wagers:

(1) The state share is 2.248%;

(2) The Sire Stakes Fund share is 1.551%;

(3) The Stipend Fund share is 1.169%;

(4) The purse supplement share is 0.99%;

(5) The Harness Racing Promotional Fund share is 0.25%;

(6) The horsemen's purse share is 3.315%; and

(7) The track share is 16.477%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 0.493%;

(2) The Sire Stakes Fund share is 0.072%;

(3) The Stipend Fund share is 1.186%;

(4) The purse supplement share is 0.986%;

(5) The Harness Racing Promotional Fund share is 0.25%;

(6) The horsemen's purse share is 0.526%; and

(7) The track share is 14.487%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

2. Off-track betting facility intrastate simulcasting. The distribution of the commission on simulcasting of races originating at a racetrack in the State by an off-track betting facility is calculated as percentages of the handle and distributed as follows.

A. On exotic wagers:

(1) The state share is 2.248% for an off-track betting facility located in the same municipality as a commercial track and 2.578% for all other facilities;

(2) The Sire Stakes Fund share is 1.551%;

(3) The Stipend Fund share is 1.169%;

(4) The Harness Racing Promotional Fund share is 0.25%;

(5) The horsemen's purse share is 7.871%;

(6) The track share is 7.922%; and

(7) The off-track betting facility share is 4.659%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 0.493% for an off-track betting facility located in the same municipality as a commercial track and 0.823% for all other facilities;

(2) The Sire Stakes Fund share is 0.072%;

(3) The Stipend Fund share is 1.186%;

(4) The Harness Racing Promotional Fund share is 0.25%;

(5) The horsemen's purse share is 5.062%;

(6) The track share is 7.899%; and

(7) The off-track betting facility share is 2.718%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

3. Track intrastate simulcasting. The distribution of the commission on simulcasting of races originating at a racetrack in the State by another racetrack in the State is calculated as percentages of the handle and distributed as follows.

A. On exotic wagers:

(1) The state share is 2.248%;

(2) The Sire Stakes Fund share is 1.551%;

(3) The Stipend Fund share is 1.169%;

(4) The purse supplement share is 0.99%;

(5) The Harness Racing Promotional Fund share is 0.25%;

(6) The horsemen's purse share is 4.305%; and

(7) The track share is 15.487%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 0.493%;

(2) The Sire Stakes Fund share is 0.072%;

(3) The Stipend Fund share is 1.186%;

(4) The purse supplement share is 0.986%;

(5) The Harness Racing Promotional Fund share is 0.25%;

(6) The horsemen's purse share is 1.512%; and

(7) The track share is 13.501%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

4. Off-track betting facility interstate simulcasting with commingled pools. The distribution of the commission on simulcasting of races with commingled pools originating at a racetrack in another state by an off-track betting facility is calculated as percentages of the commission and distributed as follows.

A. On exotic wagers:

(1) The state share is 8.647% for an off-track betting facility located in the same municipality as a commercial track and 9.801% for all other facilities;

(2) The Sire Stakes Fund share is 5.965%;

(3) The Stipend Fund share is 4.494%;

(4) The purse supplement share is 16.558%;

(5) The Harness Racing Promotional Fund share is 0.962%;

(6) The off-track betting facility share is 49.269%; and

(7) The off-track betting facility simulcast fund share is 12.951%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 2.739% for an off-track betting facility located in the same municipality as a commercial track and 4.405% for all other facilities;

(2) The Sire Stakes Fund share is 0.400%;

(3) The Stipend Fund share is 6.590%;

(4) The purse supplement share is 8.399%;

(5) The Harness Racing Promotional Fund share is 1.389%;

(6) The off-track betting facility share is 60.190%; and

(7) The off-track betting facility simulcast fund share is 18.627%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

5. Track interstate simulcasting with commingled pools. The distribution of the commission on simulcasting of races with commingled pools originating at a racetrack in another state by a racetrack in the State is calculated as percentages of the commission and distributed as follows.

A. On exotic wagers:

(1) The state share is 8.647%;

(2) The Sire Stakes Fund share is 5.965%;

(3) The Stipend Fund share is 4.494%;

(4) The purse supplement share is 3.809%;

(5) The Harness Racing Promotional Fund share is 0.962%;

(6) The horsemen's purse share is 16.558%; and

(7) The track share is 59.565%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 2.739%;

(2) The Sire Stakes Fund share is 0.400%;

(3) The Stipend Fund share is 6.590%;

(4) The purse supplement share is 5.479%;

(5) The Harness Racing Promotional Fund share is 1.389%;

(6) The horsemen's purse share is 8.399%; and

(7) The track share is 75.004%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

6. Off-track betting facility interstate simulcasting with noncommingled pools. The distribution of the commission on simulcasting of races with noncommingled pools originating at a racetrack in another state by an off-track betting facility is calculated as percentages of the handle and distributed as follows.

A. On exotic wagers:

(1) The state share is 2.248%;

(2) The Sire Stakes Fund share is 1.551%;

(3) The Stipend Fund share is 1.169%;

(4) The purse supplement share is 4.305%;

(5) The Harness Racing Promotional Fund share is 0.250%;

(6) The off-track betting facility share is 13.110%; and

(7) The off-track betting facility simulcast fund share is 3.367%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 0.493%;

(2) The Sire Stakes Fund share is 0.072%;

(3) The Stipend Fund share is 1.186%;

(4) The purse supplement share is 1.512%;

(5) The Harness Racing Promotional Fund share is 0.250%;

(6) The off-track betting facility share is 11.134%; and

(7) The off-track betting facility simulcast fund share is 3.353%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

7. Track interstate simulcasting with noncommingled pools. The distribution of the commission on simulcasting of races with noncommingled pools originating at a racetrack in another state by a racetrack in the State is calculated as percentages of the handle and distributed as follows.

A. On exotic wagers:

(1) The state share is 2.248%;

(2) The Sire Stakes Fund share is 1.551%;

(3) The Stipend Fund share is 1.169%;

(4) The purse supplement share is 0.990%;

(5) The Harness Racing Promotional Fund share is 0.250%;

(6) The horsemen's purse share is 4.305%; and

(7) The track share is 15.487%. [1997, c. 528, §46 (NEW).]

B. On regular wagers:

(1) The state share is 0.493%;

(2) The Sire Stakes Fund share is 0.072%;

(3) The Stipend Fund share is 1.186%;

(4) The purse supplement share is 0.986%;

(5) The Harness Racing Promotional Fund share is 0.250%;

(6) The horsemen's purse share is 1.512%; and

(7) The track share is 13.501%. [1997, c. 528, §46 (NEW).]

[ 1997, c. 528, §46 (NEW) .]

SECTION HISTORY

1997, c. 528, §46 (NEW).



8 §287. Payment of state share

1. Payment. Amounts calculated as state share under section 286 must be paid to the Treasurer of State for deposit in the operating account established under section 267-A. If the total of regular and exotic wagers placed at facilities licensed under this chapter exceeds $35,000,000 for any calendar year, the portion payable to the operating account must be distributed in accordance with this section. All wagers placed at off-track betting facilities and racetracks must be included in making this calculation, including wagers made in this State to commingled pools.

[ 2007, c. 539, Pt. G, §9 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Commercial meet account. The Treasurer of State shall deposit in a commercial meet account 72% of the revenue credited to the operating account under this section that is attributable to amounts in excess of $35,000,000. This account must be divided in the proportion that the contributions of regular and exotic wagers of pari-mutuel pools on live racing made or conducted at the commercial meets of each licensee during the calendar year bear to the total contributions of regular and exotic wagers to pari-mutuel pools on live racing made or conducted at the commercial meets of all licensees during that calendar year. Licensees sharing in this distribution shall use 1/2 of the funds received for the purpose of supplementing purse money. The other 1/2 of this distribution must be paid to the commercial licensees as reimbursement for improvements made to their racing facilities in the calendar year during which the funds are generated or, beginning January 1, 2000, during the prior year. To receive reimbursement, commercial licensees must submit plans for the improvements to the commission and receive approval from the commission prior to making the improvements, and the commission must verify that the approved improvements have been made.

[ 2007, c. 539, Pt. G, §9 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

3. Payment to Stipend Fund. Nine percent of the revenue credited to the operating account under this section that is attributable to amounts in excess of $35,000,000 must be distributed to the Stipend Fund as provided in Title 7, section 86.

[ 2007, c. 539, Pt. G, §9 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

4. Sire Stakes Fund. Nine percent of the revenue credited to the operating account under this section that is attributable to amounts in excess of $35,000,000 must be paid to the commission to be credited to the Sire Stakes Fund as provided in section 281.

[ 2007, c. 539, Pt. G, §9 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

5. Definition. For the purposes of this section, "improvements" means the amount paid out for new buildings or for permanent improvements made to improve the facilities utilized by the licensee for conducting its racing meetings; or the amount expended in restoring property or in improving the facility or any part of the facility that results in the addition, replacement or substantial enhancement or restoration of a fixed asset or of a movable asset that is important to efficient operation of the racing meetings. In general, the amounts referred to as improvements include amounts paid that add to the value, improve or substantially prolong the useful life of the racetrack and moveable assets utilized by the licensee for conducting its racing meetings. Amounts paid or incurred for routine repairs and maintenance of property, interest expense or lease payments in connection with the capital improvements are not improvements within the meaning of this section. In order to qualify as an improvement, a substantial enhancement or restoration of an asset must cost at least $2,000 and must be an expenditure that would qualify for depreciation under the United States Internal Revenue Code. A moveable asset may be considered important to the efficient operation of a race meeting if the asset will remain at the commercial track or at the offices of the licensee throughout its use and if that asset is directly associated with running races, accommodating patrons of the race meet, conducting pari-mutuel wagering or paying purses.

[ 1999, c. 622, §1 (AMD) .]

6. Timing of payment. Payment under this section must be made no later than 7 days after each race and must be accompanied by a report under oath showing the total of all contributions to pari-mutuel pools covered by the report and other information the commission requires.

[ 1997, c. 528, §46 (NEW) .]

7. Interim payments to commercial tracks. If during the course of any calendar year the commission finds that wagers placed at facilities licensed under this chapter for the year are likely to exceed $35,000,000, it may, if reasonably necessary for improvements to be effected expeditiously, direct the Treasurer of State to make interim payments to a commercial track in amounts as the commission finds the commercial track is likely to be entitled to receive under this section. If a commercial track receives interim payments under this subsection that exceed the total amount the commercial track is entitled to receive for the calendar year, the Treasurer of State shall reimburse the operating account for this excess by retaining money otherwise due to that commercial track pursuant to section 295.

[ 2007, c. 539, Pt. G, §9 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

SECTION HISTORY

1997, c. 528, §46 (NEW). 1999, c. 622, §§1,2 (AMD). 2005, c. 563, §6 (AMD). 2007, c. 539, Pt. G, §9 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §288. Payment to Sire Stakes Fund share

Amounts calculated as Sires Stakes Fund share under section 286 must be paid to the Treasurer of State for deposit in the Sire Stakes Fund for use as provided in section 281. [1997, c. 528, §46 (NEW).]

SECTION HISTORY

1997, c. 528, §46 (NEW).



8 §289. Payment to Stipend Fund share

1. Initial distribution to Stipend Fund. The Treasurer of State shall credit .189% of the commission on regular wagers made to interstate commingled pools, .402% of the commission on exotic wagers made to interstate commingled pools, 0.72% of the regular wagers made to all other pools and 0.49% of the exotic wagers made to all other pools to the Stipend Fund as provided in Title 7, section 86 and shall distribute the balance as provided in subsection 2.

[ 2005, c. 563, §7 (AMD) .]

2. Extended meet account. The Treasurer of State shall distribute the balance of the amount calculated as Stipend Fund share as follows.

A. The first $400,000 of the total amount, regardless of when actually collected, must be credited to the Stipend Fund as provided in Title 7, section 86. [2005, c. 563, §7 (AMD).]

B. From the balance of the total amount in excess of $400,000, regardless of when actually collected, 80% must be paid and returned no later than 30 days after the end of the calendar year to those persons, associations and corporations that during that calendar year conducted an extended meet pursuant to a license granted by the commission in section 271. This payment must be divided in the proportion that the contributions of regular and exotic wagers to pari-mutuel pools on live racing made or conducted at the extended meets of each racing licensee during that calendar year bear to the total contributions of regular and exotic wagers to pari-mutuel pools on live racing made or conducted at the extended meets of all racing licensees during that calendar year.

Licensees sharing in this distribution shall use 1/2 of the funds so received for the purpose of supplementing the purse money. [1997, c. 528, §46 (NEW).]

C. The remaining 20% of the total amount in excess of $400,000 must be credited to the Stipend Fund as provided in Title 7, section 86. [2005, c. 563, §7 (AMD).]

[ 2005, c. 563, §7 (AMD) .]

SECTION HISTORY

1997, c. 528, §46 (NEW). 2005, c. 563, §7 (AMD).



8 §290. Purse supplement

1. Payment. Amounts calculated as purse supplement share under section 286 must be paid to the commission for distribution as provided in subsection 2.

[ 1997, c. 528, §46 (NEW) .]

2. Distribution. On May 30th, September 30th and January 30th, payments made under this subsection and subsection 1 for distribution in accordance with this subsection must be divided among the licensees conducting live racing in the State. The amount of the payment made to a licensee is calculated by dividing the number of race dates on which that licensee conducted live racing in any calendar year by the total number of race dates on which all licensees conducted live racing in that year. Beginning January 30, 1997, the January 30th payment must be adjusted to reflect the dates when live racing was actually conducted during the previous year, not the dates granted.

[ 1997, c. 528, §46 (NEW) .]

SECTION HISTORY

1997, c. 528, §46 (NEW).



8 §291. Harness Racing Promotional Fund share

Amounts calculated as Harness Racing Promotional Fund share under section 286 must be paid to the Treasurer of State for deposit in the Harness Racing Promotional Fund for use as provided in section 285. [1997, c. 528, §46 (NEW).]

SECTION HISTORY

1997, c. 528, §46 (NEW).



8 §292. Horsemen's purse share

Amounts calculated as horsemen's purse share under section 286 must be retained by the licensee to supplement purse money at the track where the wager was placed, except that, for wagers placed at a racetrack in the State on a simulcast race conducted at another racetrack in the State, 1.512% of the regular wagers and 4.305% of the exotic wagers must be sent to the track in the State where the harness race was conducted. [2001, c. 300, §2 (AMD).]

SECTION HISTORY

1997, c. 528, §46 (NEW). 2001, c. 300, §§2,3 (AMD).



8 §293. Track share

Amounts calculated as track share under section 286 must be retained by the track where the wager was placed. [1997, c. 528, §46 (NEW).]

SECTION HISTORY

1997, c. 528, §46 (NEW).



8 §294. Off-track betting facility share

1. Payment. Amounts calculated as off-track betting facility share under section 286 must be retained by the off-track betting facility where the wager was placed.

[ 1997, c. 528, §46 (NEW) .]

2. No restrictions. This chapter does not prohibit an off-track betting facility from entering into a contract or otherwise arranging to share with any other person or entity a portion of the wagers to which it is entitled under this section.

[ 1997, c. 528, §46 (NEW) .]

SECTION HISTORY

1997, c. 528, §46 (NEW).



8 §295. Off-track betting facility simulcast fund share

1. Payment. Amounts calculated as off-track betting facility simulcast fund share under section 286 must be paid to the commission for distribution as provided in subsection 2.

[ RR 2009, c. 2, §7 (COR) .]

2. Distribution. On May 30th, September 30th and within 30 days after the close of all off-track betting facilities for the year, amounts payable under subsection 1 for distribution in accordance with this subsection must be distributed to all commercial tracks that have provided simulcast transmission of live racing in the State on any date and to those agricultural fair associations that have provided simulcast transmission of live racing in the State on the dates assigned by the commissioner pursuant to Title 7, section 84. Distribution must be in the proportion that the amount of exotic wagers placed at off-track betting facilities on simulcast races from each licensee up to the last day of the preceding month bears to the total amount of exotic wagers at off-track betting facilities on races simulcast from all commercial racetracks and agricultural fair associations up to that date. The last payment of the calendar year must be adjusted to reflect each licensee's exotic wagers in proportion to the total of the exotic wagers at off-track betting facilities in that calendar year.

[ 2005, c. 563, §8 (AMD) .]

SECTION HISTORY

1997, c. 528, §46 (NEW). 2001, c. 567, §5 (AMD). 2005, c. 563, §8 (AMD). RR 2009, c. 2, §7 (COR).



8 §296. Fund to supplement harness racing purses (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §4 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B4 (RP).



8 §297. Working capital advance (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §4 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B4 (RP).



8 §298. Fund to supplement harness racing purses

1. Fund created. A fund is established to supplement harness racing purses to which the commission shall credit all payments received pursuant to section 1036, subsection 2, paragraph B for distribution in accordance with this section. The fund is a dedicated, nonlapsing fund, and all revenues deposited in the fund remain in the fund and must be disbursed in accordance with this section, except that assessments and advances may be withdrawn in accordance with section 267-A. The commission shall distribute in accordance with this section amounts credited to the fund.

[ 2007, c. 539, Pt. G, §10 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Distribution.

[ 2007, c. 183, §3 (AFF); 2007, c. 183, §1 (RPR); MRSA T. 8, §298, sub-§2 (RP) .]

2-A. Distribution. On April 30th, July 30th, October 30th and January 30th of each year, all amounts credited to the fund established by this section as of the last day of the preceding month and not distributed before that day must be distributed to each commercial track, as defined in section 275-A, subsection 1, to each agricultural fair licensee that conducts live racing on fair dates assigned by the commissioner pursuant to Title 7, section 84 and to each agricultural fair licensee that conducts an extended meet as long as that licensee conducted an extended meet in 2005, with each commercial track and each agricultural fair licensee receiving an amount of money determined by multiplying the amount of money available for distribution by a fraction, the numerator of which is the total number of live race dashes assigned to the commercial track or agricultural fair licensee for the year and the denominator of which is the total number of race dashes assigned to all commercial tracks and agricultural fair licensees for the year. The payment in January must be adjusted so that for the prior year each commercial track or agricultural fair licensee entitled to a distribution receives that portion of the total money distributed for the full year from the fund established by this section that is determined by multiplying the total amount of money by a fraction, the numerator of which is the number of live race dashes conducted by the commercial track or agricultural fair licensee during the calendar year that qualify for a distribution and the denominator of which is the total number of race dashes conducted during that calendar year that qualify for a distribution. For purposes of this subsection, a race dash qualifies for distribution if the dash was conducted by a commercial track or by an agricultural fair licensee on dates assigned under Title 7, section 84 or during an extended meet. The funds distributed pursuant to this subsection must be used to supplement harness racing purses.

This subsection takes effect December 31, 2009.

[ 2007, c. 183, §2 (NEW); 2007, c. 183, §3 (AFF) .]

3. Rules. The commission may adopt rules to enforce the obligation of licensees to use funds distributed under this section to supplement harness racing purses and to require licensees to account for funds. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 687, Pt. A, §3 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A3 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 563, §9 (AMD). 2005, c. 576, §1 (AMD). 2007, c. 183, §3 (AMD). 2007, c. 183, §§1, 2 (AMD). 2007, c. 539, Pt. G, §10 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §299. Fund to Encourage Racing at Maine's Commercial Tracks

1. Fund created. The Fund to Encourage Racing at Maine's Commercial Tracks is established to provide revenues to Maine's commercial tracks. The fund is a dedicated, nonlapsing fund. All revenues deposited in the fund remain in the fund and must be disbursed in accordance with this section, except that assessments and advances may be withdrawn in accordance with section 267-A.

[ 2007, c. 539, Pt. G, §11 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Distribution. On May 30th, September 30th and January 30th, all amounts credited to the fund established by this section as of the last day of the preceding month and not distributed before that day must be distributed to each commercial track licensed under section 271, with each track receiving that amount of the money available for distribution determined by multiplying that amount times a fraction, the numerator of which is the total number of live race days conducted by the commercial track during the preceding time period and the denominator of which is the total number of race days conducted by all commercial tracks licensed under section 271 during that time period. The payment in January must be adjusted so that for the prior 3 time periods each commercial track receives that fraction of the total money distributed over the full year from the fund established by this section, the amount determined by multiplying the total amount of money times a fraction, the numerator of which is the number of live race days conducted by the commercial track during the calendar year and the denominator of which is the total number of race days conducted by all commercial tracks licensed under section 271 during that calendar year.

[ 2003, c. 687, Pt. A, §4 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A4 (NEW). 2003, c. 687, §B11 (AFF). 2007, c. 539, Pt. G, §11 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §300. Fund to Stabilize Off-track Betting Facilities

1. Fund created. The Fund to Stabilize Off-track Betting Facilities is established to provide revenues to those off-track betting facilities licensed and in operation as of December 31, 2003. The fund is a dedicated, nonlapsing fund. All revenues deposited in the fund remain in the fund and must be disbursed in accordance with this section, except that assessments and advances may be withdrawn in accordance with section 267-A.

[ 2007, c. 539, Pt. G, §12 (AMD); 2007, c. 539, Pt. G, §15 (AFF) .]

2. Distribution. On May 30th, September 30th and January 30th, all amounts credited to the fund established by this section as of the last day of the preceding month and not distributed before that day must be distributed to each of Maine's off-track betting facilities licensed and in operation as of December 31, 2003. Distributions must be made in equal amounts to each off-track betting facility in operation as of the date of the distribution.

[ 2003, c. 687, Pt. A, §4 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A4 (NEW). 2003, c. 687, §B11 (AFF). 2007, c. 539, Pt. G, §12 (AMD). 2007, c. 539, Pt. G, §15 (AFF).



8 §300-A. Illegal wagering

1. Illegal wagering on horse races. A person is liable for the damages specified in this section if that person accepts a wager from a person located within this State and:

A. A license is required under this chapter to accept the wager; and [2005, c. 683, Pt. C, §3 (NEW).]

B. The person who accepts the wager is not licensed to do so under this chapter. [2005, c. 683, Pt. C, §3 (NEW).]

[ 2005, c. 683, Pt. C, §3 (AMD) .]

2. Right of action. A commercial licensee under section 271 may bring an action in Superior Court against a person who has accepted an illegal wager described in subsection 1. The court shall award damages to the prevailing plaintiff and the commission, as provided in subsection 4, in an amount equal to 25% of the monetary amount of illegal wagers accepted, including illegal wagers accepted as described in subsection 1, plus reasonable attorney's fees and costs.

[ 2005, c. 304, §1 (NEW) .]

3. Punitive damages. If a person accepting an illegal wager described in subsection 1 has been advised in writing of the provisions of this section either by the Attorney General or by a commercial track licensed under this chapter before accepting any such wager, then the person accepting the illegal wager, in addition to all other damages authorized under this section, is liable in an amount of up to 4 times the damages awarded under subsection 2 that the court determines are appropriate given the willfulness of the violation, any mitigating circumstances, any efforts by the person who accepted the wager to comply with Maine law, the need to deter acceptance of illegal wagers and all other relevant circumstances.

[ 2005, c. 304, §1 (NEW) .]

4. Distribution of damages. Damages awarded under this section must be distributed as follows.

A. Reasonable costs of bringing the action, including reasonable attorney's fees and costs, must be paid to the plaintiff. [2005, c. 304, §1 (NEW).]

B. All other damages awarded must be paid to the commission. The commission shall distribute the damages it receives as follows:

(1) One fourth must be deposited to the extended meet account established under section 289, subsection 2;

(2) One fourth must be deposited to the fund to supplement harness racing purses established under section 298;

(3) One fourth must be deposited to the Fund to Encourage Racing at Maine's Commercial Tracks, established under section 299; and

(4) One fourth must be deposited to the Fund to Stabilize Off-track Betting Facilities, established under section 300. [2005, c. 304, §1 (NEW).]

[ 2005, c. 304, §1 (NEW) .]

SECTION HISTORY

2005, c. 304, §1 (NEW). 2005, c. 683, §C3 (AMD).



8 §300-B. Interception of pari-mutuel winnings to pay child support debt

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Child support debt" means child support debt that has been liquidated by judicial or administrative action. [2013, c. 255, §1 (NEW).]

B. "Department" means the Department of Health and Human Services. [2013, c. 255, §1 (NEW).]

C. "Registry operator" means the department or an entity with whom the department enters into a contract to maintain the registry pursuant to subsection 3. [2013, c. 255, §1 (NEW).]

[ 2013, c. 255, §1 (NEW) .]

2. Interception. A licensee shall intercept pari-mutuel winnings to pay child support debt in accordance with this section.

[ 2013, c. 255, §1 (NEW) .]

3. Registry. The department shall create and maintain, or shall contract with a private entity to create and maintain, a secure, electronically accessible registry containing information regarding individuals with outstanding child support debt. The department shall regularly enter into the registry information including:

A. The name and social security number of each individual with outstanding child support debt; [2013, c. 255, §1 (NEW).]

B. The account number or identifier assigned by the department to the outstanding child support debt; [2013, c. 255, §1 (NEW).]

C. The amount of the outstanding child support debt; and [2013, c. 255, §1 (NEW).]

D. Any other information necessary to effectuate the purposes of this section. [2013, c. 255, §1 (NEW).]

[ 2013, c. 255, §1 (NEW) .]

4. Electronic access to information; procedures. A licensee shall electronically access the registry in accordance with this subsection.

A. Before making a payout on a winning wager of an amount equal to or greater than the amount for which the licensee is required to file a Form W-2G or substantially equivalent form with the United States Internal Revenue Service, the licensee shall obtain the name, address, date of birth and social security number of the individual who placed the winning wager and shall electronically submit this information to the registry operator. [2013, c. 255, §1 (NEW).]

B. Upon receipt of information pursuant to paragraph A, the registry operator shall electronically inform the licensee whether the individual who placed the winning wager is listed in the registry. If the individual is listed in the registry, the registry operator shall inform the licensee of the amount of the individual's outstanding child support debt and the account number or identifier assigned to the outstanding child support debt and shall provide the licensee with a notice of withholding that informs the individual of the right to an administrative hearing. [2013, c. 255, §1 (NEW).]

C. If the registry operator informs the licensee that the individual who placed a winning wager is not listed in the registry or if the licensee is unable to obtain information from the registry operator on a real-time basis after attempting in good faith to do so, the licensee may make payment to the individual. [2013, c. 255, §1 (NEW).]

D. If the registry operator informs the licensee that the individual who placed a winning wager is listed in the registry, the licensee may not make payment to the individual unless the amount of the payout exceeds the amount of outstanding child support debt, in which case the licensee may make payment to the individual of the amount of winnings that is in excess of the amount of the individual's outstanding child support debt. [2013, c. 255, §1 (NEW).]

[ 2013, c. 255, §1 (NEW) .]

5. Lien against winnings. If the registry operator informs a licensee pursuant to this section that an individual who placed a winning wager is listed in the registry, the department has a valid lien upon and claim of lien against the payout on the winning wager in the amount of the individual's outstanding child support debt.

[ 2013, c. 255, §1 (NEW) .]

6. Withholding of winnings. The licensee shall withhold from any payout on a winning wager an amount equal to the amount of the lien created under subsection 5 and shall provide a notice of withholding to the individual who placed the winning wager. Within 7 days after withholding an amount pursuant to this subsection, the licensee shall transmit the amount withheld to the department together with a report of the name, address and social security number of the individual from whom payment was withheld, the account number or identifier assigned to the debt, the amount withheld, the date of withholding and the name and location of the licensee.

[ 2013, c. 255, §1 (NEW) .]

7. Licensee costs. Notwithstanding subsection 6, the licensee may retain $10 from an amount withheld pursuant to this section to cover the cost of the licensee's compliance with this section.

[ 2013, c. 255, §1 (NEW) .]

8. Administrative hearing. An individual from whom an amount was withheld pursuant to this section has the right, within 15 days of receipt of the notice of withholding, to request from the department an administrative hearing. The hearing is limited to questions of whether the debt is liquidated and whether any postliquidation events have affected the individual's liability. The administrative hearing decision constitutes final agency action.

[ 2013, c. 255, §1 (NEW) .]

9. Authorization to provide information. Notwithstanding any other provision of law to the contrary, the licensee may provide to the department or registry operator any information necessary to effectuate the intent of this section. The department or registry operator may provide to the licensee any information necessary to effectuate the intent of this section.

[ 2013, c. 255, §1 (NEW) .]

10. Confidentiality of information. The information obtained by the department or registry operator from a licensee pursuant to this section and the information obtained by the licensee from the department or registry operator pursuant to this section are confidential and may be used only for the purposes set forth in this section. An employee or prior employee of the department, the registry operator or a licensee who knowingly or intentionally discloses any such information commits a civil violation for which a fine not to exceed $1,000 may be adjudged.

[ 2013, c. 255, §1 (NEW) .]

11. Effect of compliance; noncompliance. A licensee, the department and the registry operator are not liable for any action taken in good faith to comply with this section. A licensee who fails to make a good faith effort to obtain information from the registry operator or who fails to withhold and transmit the amount of the lien created under subsection 5 is liable to the department for the greater of $500 and the amount the licensee is required to withhold and transmit to the department under this section, together with costs, interest and reasonable attorney's fees.

[ 2013, c. 255, §1 (NEW) .]

12. Exemption for agricultural fairs. This section does not apply to payouts on winning wagers placed on races conducted at agricultural fairs.

[ 2013, c. 255, §1 (NEW) .]

13. Biennial review. The department shall report to the Legislature and the Governor on or before January 31, 2015 and biennially thereafter on:

A. The number of names of individuals submitted by licensees to the registry operator pursuant to this section in each of the preceding 2 calendar years; [2013, c. 255, §1 (NEW).]

B. The number of individuals who were found to be listed in the registry in each of the preceding 2 calendar years; [2013, c. 255, §1 (NEW).]

C. The amount of winnings withheld by licensees pursuant to this section in each of the preceding 2 calendar years; and [2013, c. 255, §1 (NEW).]

D. The amount of withheld winnings refunded to individuals as the result of administrative hearings requested pursuant to this section in each of the preceding 2 calendar years. [2013, c. 255, §1 (NEW).]

[ 2013, c. 255, §1 (NEW) .]

SECTION HISTORY

2013, c. 255, §1 (NEW).






Chapter 12: GREYHOUND RACING

8 §301. Prohibition

A person may not hold, conduct or operate greyhound racing for public exhibition. A person may not transmit or receive interstate simulcasting of greyhound racing for commercial purposes. [1993, c. 44, §1 (NEW).]

SECTION HISTORY

1993, c. 44, §1 (NEW).



8 §302. Penalty

A person who violates this chapter is subject to a civil penalty of not less than $7,500 payable to the State. [1993, c. 44, §1 (NEW).]

SECTION HISTORY

1993, c. 44, §1 (NEW).






Chapter 13: HORSE RACING

8 §321. Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §104 (AMD). 1983, c. 812, §57 (AMD). 1987, c. 395, §A33 (RP).



8 §322. Offices (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §323. Assistants (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §2 (RPR). 1983, c. 553, §46 (AMD). 1985, c. 785, §B51 (AMD). 1987, c. 395, §A33 (RP).



8 §324. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 345, (RP).



8 §325. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §326. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 385, (AMD). 1987, c. 395, §A33 (RP).



8 §327. Races (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §328. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §329. Issuance of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 218, §2 (AMD). 1981, c. 470, §A12 (AMD). 1987, c. 395, §A33 (RP). 1987, c. 402, §A82 (AMD). 1987, c. 769, §A36 (AMD).



8 §330. Bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §331. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §332. Malicious interference with horses (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §333. Pari-mutuel pools (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 511, §2 (AMD). 1971, c. 433, §2 (AMD). 1987, c. 395, §A33 (RP).



8 §334. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §335. Payments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §336. Unclaimed ticket money (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §337. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §338. Minors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §339. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §340. Supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §341. Horse owner's license; fees; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 395, §A33 (RP).



8 §342. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A80 (AMD). 1987, c. 395, §A33 (RP).






Chapter 14: LOTTERY

8 §350. State Lottery Bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 785, §A86 (NEW). 1985, c. 819, §A8 (AMD). 1987, c. 505, §1 (RP).



8 §351. State Lottery Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1975, c. 394, §1 (AMD). 1975, c. 771, §105 (AMD). 1983, c. 205, (AMD). 1983, c. 812, §§58,59 (AMD). 1985, c. 72, §1 (AMD). 1987, c. 505, §1 (RP).



8 §352. Director of State Lotteries (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1975, c. 394, §2 (AMD). 1975, c. 771, §106 (AMD). 1985, c. 72, §2 (AMD). 1987, c. 505, §1 (RP).



8 §353. Commission; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1973, c. 788, §32 (AMD). 1975, c. 394, §§3-4 (AMD). 1977, c. 158, (AMD). 1977, c. 694, §154 (AMD). 1987, c. 505, §1 (RP).



8 §354. Director; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1975, c. 771, §107 (AMD). 1977, c. 674, §10 (AMD). 1977, c. 694, §155 (AMD). 1985, c. 785, §B52 (AMD). 1987, c. 505, §1 (RP).



8 §355. Lottery sales agent; licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1975, c. 394, §5 (AMD). 1987, c. 505, §1 (RP).



8 §356. -- authority to act (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 505, §1 (RP).



8 §357. Assignment of prizes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 505, §1 (RP).



8 §358. Sales above fixed price; unlincensed sales; gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 505, §1 (RP).



8 §359. Sales to person under 18 years; gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 505, §1 (RP).



8 §360. Persons prohibited from purchasing tickets or shares (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 402, §A83 (AMD). 1987, c. 505, §1 (RP). 1987, c. 769, §A37 (RP).



8 §361. Unclaimed prize money (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1975, c. 395, (AMD). 1987, c. 505, §1 (RP).



8 §362. Deposit of receipts; reports (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §§1,4 (NEW). 1987, c. 505, §1 (RP).



8 §363. Other laws; applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §§1,4 (NEW). 1987, c. 505, §1 (RP).



8 §364. Persons under 18 years; payment of prizes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §§1,4 (NEW). 1987, c. 505, §1 (RP).



8 §365. State Lottery Fund; creation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §§1,4 (NEW). 1987, c. 505, §1 (RP).



8 §366. State Lottery Fund; appropriation of moneys (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §§1,4 (NEW). 1975, c. 394, §§6-7 (AMD). 1987, c. 505, §1 (RP).



8 §367. Maine state income tax; prizes exempt (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 570, §1 (NEW). 1987, c. 343, §1 (RP). 1987, c. 505, §1 (RP).






Chapter 14-A: LOTTERY

8 §371. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 505, §2 (NEW).]

1. Bureau. "Bureau" means the Bureau of Alcoholic Beverages and Lottery Operations within the Department of Administrative and Financial Services to carry out the purposes of this chapter.

[ 1991, c. 780, Pt. Y, §107 (AMD) .]

2. Commission. "Commission" means the State Liquor and Lottery Commission established in Title 5, section 283-A.

[ 1997, c. 373, §5 (AMD) .]

3. Commissioner. "Commissioner" means the Commissioner of Administrative and Financial Services.

[ 1991, c. 780, Pt. Y, §107 (AMD) .]

4. Director. "Director" means the Director of Alcoholic Beverages and Lottery Operations.

[ 1991, c. 780, Pt. Y, §107 (AMD) .]

4-A. Electronic funds transfer. "Electronic funds transfer" means a transaction using an electronic device for the purpose of ordering, instructing or authorizing a financial institution to debit or credit an account.

[ 2013, c. 352, §1 (NEW) .]

5. Person. "Person" means an individual, association, corporation, limited liability company, limited partnership, limited liability partnership, partnership, club, trust, estate, society, company, receiver, trustee, assignee, referee or other person acting in a fiduciary or representative capacity, whether appointed by a court or otherwise, and any combination of individuals. "Person" means all departments, commissions, agencies and instrumentalities of the State, including counties and municipalities and agencies and instrumentalities thereof.

[ 2011, c. 310, §1 (AMD) .]

6. Agent. "Agent" means a person or that person's representative who has been licensed under this chapter to sell lottery tickets on behalf of the State from the physical premises of the licensee's retail business establishment.

[ 2011, c. 630, §1 (NEW) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1991, c. 780, §Y107 (AMD). 1997, c. 373, §5 (AMD). 2011, c. 310, §1 (AMD). 2011, c. 630, §1 (AMD). 2013, c. 352, §1 (AMD).



8 §372. Director

The executive head of the bureau shall be the director. [1987, c. 505, §2 (NEW).]

1. Appointment; qualifications.

[ 1991, c. 780, Pt. Y, §108 (RP) .]

2. Powers and duties. The director shall have the following powers and duties:

A. Supervise the operation of lotteries in accordance with this chapter and chapter 16 and with the rules adopted under this chapter and chapter 16; [2011, c. 310, §2 (AMD).]

B. Act as the chief administrative officer, having general charge of the office and records and to employ such personnel as may be necessary to fulfill the purposes of this chapter and chapter 16. The personnel must be employed with the approval of the commissioner and are subject to the Civil Service Law, except for the deputy director who is appointed by and serves at the pleasure of the director; [2011, c. 310, §2 (AMD).]

C. Act as executive secretary of the commission; [1987, c. 505, §2 (NEW).]

D. In accordance with this chapter and chapter 16 and the rules adopted under this chapter and chapter 16, license as agents to sell lottery tickets such persons who, in the director's opinion, will best serve the public convenience and promote the sale of tickets or shares. The director may require a bond from every licensed agent in such amount as provided by rule. Every licensed agent shall prominently display the agent's license, or a copy of the license, as provided by rule; [2011, c. 310, §2 (AMD).]

E. Confer regularly as necessary or desirable and not less than once each month with the commissioner on the operation and administration of the lotteries; make available for inspection by the commissioner, upon request, all books, records, files and other information and documents of the commission; advise the commissioner and recommend such matters as he deems necessary and advisable to improve the operation and administration of the lotteries; [1987, c. 505, §2 (NEW).]

F. [2011, c. 310, §3 (RP).]

G. Subject to the approval of the commission and to any applicable laws relating to public contracts, enter into contracts for the operation of the lotteries, or any part of the lotteries, and into contracts for the promotion of the lotteries. All contracts must be awarded in accordance with rules adopted by the Department of Administrative and Financial Services pursuant to Title 5, chapters 141 to 145 and Title 5, sections 1812 and 1813. A contract awarded or entered into by the director may not be assigned by the holder of the contract, except by specific approval of the commission. [2007, c. 466, Pt. A, §28 (AMD).]

H. Certify monthly to the Treasurer of State, the commission and the commissioner a full and complete statement of lottery revenues, prize disbursements and other expenses for the preceding month; submit an annual report, subject to the approval of the commission, that must include a full and complete statement of lottery revenues, prize disbursements and expenses, to the Governor and the Legislature, together with recommendations for changes in this chapter; [1991, c. 780, Pt. Y, §109 (AMD).]

I. Carry on a continuous study and investigation of the lotteries throughout the State and the operation and administration of similar laws that may be in effect in other jurisdictions. The director, subject to the prior approval of the commission, may enter into a written agreement with a multijurisdictional lottery association for the operation, marketing and promotion of a joint lottery or joint lottery games with other jurisdictions.

Any final agreement entered into with a multijurisdictional lottery association must provide that the director has the authority to terminate the agreement upon the provision of reasonable notice, not to exceed 6 months. The final agreement must further provide that the director may terminate the agreement at any time, without prior notice, in the event that the director's authority is withdrawn or limited by law; and [2003, c. 673, Pt. MM, §1 (AMD).]

J. Assign duties as necessary to a designee. [1991, c. 780, Pt. Y, §112 (NEW).]

[ 2011, c. 310, §§2, 3 (AMD) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1989, c. 879, §§1,2,4 (AMD). 1991, c. 780, §§Y108-112 (AMD). 1991, c. 796, §1 (AMD). 1991, c. 796, §§4,5 (AFF). 1993, c. 349, §23 (AMD). 2003, c. 673, §MM1 (AMD). 2007, c. 466, Pt. A, §28 (AMD). 2011, c. 310, §§2, 3 (AMD).



8 §373. State Lottery Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 505, §2 (NEW). 1989, c. 503, §B49 (AMD). 1997, c. 373, §6 (RP).



8 §374. Commission; powers and duties

The commission shall meet with the director, not less than once each month, to promulgate and amend rules, subject to the approval of the commissioner, relating to the lotteries; to make recommendations and set policy for state lotteries and to transact other business that may be properly brought before the commission. Rules adopted by the commission shall be adopted in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375. [1987, c. 505, §2 (NEW).]

1. Rules. The rules promulgated by the commission shall include, but not be limited to:

A. The types of lotteries to be conducted and which, if any, will be sold as part of the Tri-state Lotto Compact under chapter 16; [2013, c. 352, §2 (AMD).]

B. The price of tickets or shares in the lotteries; [1987, c. 505, §2 (NEW).]

C. The number and size of the prizes on the winning tickets or shares; [1987, c. 505, §2 (NEW).]

D. The manner of selecting the winning tickets or shares; [1987, c. 505, §2 (NEW).]

E. The manner of payment of prizes to the holders of winning tickets or shares; [1987, c. 505, §2 (NEW).]

F. The frequency of the drawings or selections of winning tickets or shares; [1987, c. 505, §2 (NEW).]

G. The number or types of locations at which tickets or shares may be sold; [1987, c. 505, §2 (NEW).]

H. The method to be used in selling tickets or shares and the types of sales promotions that may be conducted utilizing tickets or shares as approved in advance by the commission or the director or the director's designee; [2011, c. 310, §4 (AMD).]

I. The issuing of licenses to sell tickets or shares to qualified persons who are at least 18 years of age and the denial, suspension and revocation of those licenses; [2011, c. 310, §5 (AMD).]

J. The license fee to be charged to persons applying for a license; [2011, c. 310, §6 (AMD).]

K. The manner and amount of compensation to be paid to persons licensed to sell lottery tickets or shares necessary to provide for the adequate availability of tickets or shares to prospective buyers and for the convenience of the general public; [2011, c. 310, §7 (AMD).]

L. The apportionment of the total annual revenue accruing from the sale of lottery tickets or shares and from all other sources for the payment of prizes to the holders of winning tickets or shares; for the payment of costs incurred in the operation and administration of the lotteries, including the expenses of the commission and the costs resulting from any contract or contracts entered into for promotional, advertising, consulting or operational services or for the purchase or lease of lottery equipment and materials; for the repayment of the money appropriated to the State Lottery Fund; and for transfer to the General Fund for distribution pursuant to section 387; and [1997, c. 301, §1 (AMD).]

M. The imprinting on all lottery tickets sold in the State of the overall odds of winning a prize for each game. [1997, c. 301, §2 (NEW).]

[ 2013, c. 352, §2 (AMD) .]

2. Meeting requirements. No action of the commission is binding unless taken at a meeting at which at least 3 of the 5 members are present and vote in favor of the action. The minutes of every meeting of the commission, including any rules promulgated by the commission or any amendments, revisions, supplements or repeals, shall be immediately transmitted, by and under the certification of the secretary, to the commissioner and to the Governor.

[ 1987, c. 505, §2 (NEW) .]

3. Limitation of authority. The commission and the bureau shall have no authority to regulate, control or otherwise supervise the operation or conduct of the amusement commonly known as "beano" or "bingo," as defined in Title 17, section 311.

[ 1987, c. 505, §2 (NEW) .]

4. Small businesses.

[ 2011, c. 310, §8 (RP) .]

5. Wildlife lottery game. No later than January 30, 1996, the commission, in consultation with the Maine Outdoor Heritage Fund Board, shall develop and initiate a wildlife lottery game designed to raise funds for the Maine Outdoor Heritage Fund established pursuant to Title 12, chapter 903, subchapter 6. The sales commission paid to agents for the sale of wildlife lottery game tickets must be one percentage point higher than the sales commission paid to agents for the sale of other instant lottery game tickets. The commission shall provide the net proceeds of this wildlife lottery game to the Maine Outdoor Heritage Fund annually. The commission shall change the wildlife game ticket periodically throughout the year.

[ 2003, c. 516, §1 (AMD); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1991, c. 683, §1 (AMD). 1993, c. 397, §1 (AMD). 1995, c. 494, §4 (AMD). 1997, c. 301, §§1,2 (AMD). 1997, c. 373, §7 (AMD). 2003, c. 414, §B17 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 516, §1 (AMD). 2003, c. 614, §9 (AFF). 2011, c. 310, §§4-8 (AMD). 2013, c. 352, §2 (AMD).



8 §375. Lottery sales; licensing; appeals

1. Factors. A license to sell lottery tickets or shares may be issued by the director or the director's designee to any qualified person. Before issuing the license, the director or the director's designee shall consider at least the following factors:

A. The financial responsibility and security of the person and the person's business or activity; [1993, c. 641, §1 (AMD).]

B. The accessibility of the person's place of business or activity to the public; [1993, c. 641, §1 (AMD).]

C. The sufficiency of existing licensees to serve the public convenience; and [1987, c. 505, §2 (NEW).]

D. The volume of expected sales. [1987, c. 505, §2 (NEW).]

[ 2011, c. 310, §9 (AMD) .]

2. Appeals. If the director or the director's designee denies a person a license to sell lottery tickets or shares, the person may appeal the decision to the commission by filing a written appeal with the commission within 15 days of the mailing of the decision. A person aggrieved by a decision of the commission may appeal the commission's decision by filing a complaint with the District Court and serving a copy of the complaint upon the commission. The complaint must be filed and served within 30 days of the mailing of the commission's decision.

[ 2011, c. 310, §9 (AMD) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1993, c. 641, §1 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 310, §9 (AMD).



8 §376. Suspension and revocation of licenses

1. Reasons for suspension or revocation. The director or the director's designee may suspend or revoke, after notice and hearing in a manner consistent with the Maine Administrative Procedure Act, any license issued pursuant to this chapter. The license may be temporarily suspended by the director or the director's designee, pending any prosecution, investigation or hearing. A license may be suspended or revoked by the director or the director's designee for just cause, including actions inconsistent with those considered appropriate for an agent operating a business on behalf of the State, or one or more of the following reasons:

A. Failure to account for tickets received or the proceeds of the sale of tickets or to file a bond, if required, or to comply with provisions of this chapter or rules adopted under this chapter concerning the licensed activity; [2011, c. 310, §10 (AMD).]

B. Conviction of any criminal offense; [1987, c. 505, §2 (NEW).]

C. Failure to file any return or report, to keep records or to pay any tax; [1987, c. 505, §2 (NEW).]

D. Engaging in fraud, deceit, misrepresentation or conduct prejudicial to public confidence; [1987, c. 505, §2 (NEW).]

E. Insufficiency of the number of tickets sold by a person licensed to sell lottery tickets or shares; or [2011, c. 310, §10 (AMD).]

F. A material change, since issuance of the license, with respect to any of the matters required to be considered by the director under section 375 or as defined by rules adopted under this chapter. [2011, c. 310, §10 (AMD).]

[ 2011, c. 310, §10 (AMD) .]

2. Suspension; state license.

[ 2011, c. 310, §11 (RP) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 2011, c. 310, §§10, 11 (AMD).



8 §377. Authority to act

Notwithstanding any other provision of law, any person licensed as provided in this chapter may act as a lottery sales agent. [1987, c. 505, §2 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW).



8 §378. Assignment of prizes

No right of any person to a prize drawn may be assignable, except that payment of any prize drawn may be paid to the estate of a deceased prize winner, and except that any person pursuant to an appropriate judicial order or an administrative order relating to child support may be paid the prize to which the winner is entitled. The bureau is discharged of all further liability upon payment of a prize pursuant to this section. [1991, c. 295, §1 (AMD).]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1991, c. 295, §1 (AMD).



8 §379. Sales above fixed price; unlicensed sales; gifts

No person may sell a ticket or share at a price greater than that fixed by rule of the commission. No person other than a licensed lottery sales agent may sell lottery tickets or shares, except that nothing in this section prevents any person from giving lottery tickets or shares to another as a gift. [1987, c. 505, §2 (NEW).]

Nothing in this section may be construed to prohibit a person from transferring tickets or shares as part of a sales promotion provided the promotion has been approved in advance by the commission or director pursuant to rules adopted under section 374, subsection 1, paragraph H. [1991, c. 683, §2 (NEW).]

Any person who violates this section commits a civil violation for which a forfeiture of not more than $200 may be adjudged. [1987, c. 505, §2 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1991, c. 683, §2 (AMD).



8 §380. Sales to persons under 18 years of age; gifts

1. Sale to person under 18 years of age. A ticket or a share may not be sold to a person under 18 years of age. This does not prohibit a person 18 years of age or older from purchasing a ticket or a share for the purpose of making a gift to a person less than 18 years of age. A licensee who knowingly sells or offers to sell a lottery ticket or share to a person under 18 years of age commits a civil violation for which a forfeiture of not more than $200 may be adjudged.

[ 1991, c. 683, §3 (NEW) .]

2. Transfer of ticket or share as part of sales promotion. A person authorized by the commission or the director to conduct a sales promotion may not transfer a lottery ticket or share to a person under 18 years of age as part of that sales promotion. This does not prohibit a person who receives a ticket or a share in an authorized sales promotion from transferring the ticket or the share to a person under 18 years of age as a gift. A person who knowingly transfers or offers to transfer a lottery ticket or share to a person under 18 years of age as part of a sales promotion commits a civil violation for which a forfeiture of not more than $200 may be adjudged.

[ 1991, c. 683, §3 (NEW) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1991, c. 683, §3 (RPR).



8 §381. Persons prohibited from purchasing tickets or shares

A ticket or share may not be purchased by and a prize may not be paid to any of the following persons: [1995, c. 158, §1 (RPR).]

1. Commission officers. An officer of the commission;

[ 1995, c. 158, §1 (NEW) .]

2. Senior supervisory personnel. Senior supervisory employees of the commission, as determined by the commission officers; and

[ 1995, c. 158, §1 (NEW) .]

3. Household member. Any spouse, child, brother, sister, parent or person residing as a member of the same household in the principal place of abode of any of the persons identified in subsections 1 and 2.

[ 1995, c. 158, §1 (NEW) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1995, c. 158, §1 (RPR).



8 §382. Unclaimed prize money

Unclaimed prize money for the prize on a winning ticket or share must be retained by the director for the person entitled to it for one year after the drawing in which the prize was won. If no claim is made for the money within that year, the prize money must be transferred to the General Fund as undedicated revenue. [1993, c. 6, Pt. B, §2 (AMD).]

Unclaimed prize money for a game for which there is no drawing must be retained by the director for a reasonable period of time and may be transferred to the General Fund if the director determines that adequate funds have been retained to pay anticipated delayed claims. [1997, c. 24, Pt. C, §3 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1993, c. 6, §B2 (AMD). 1997, c. 24, §C3 (AMD).



8 §383. Deposit of receipts; reports

The director may require any lottery sales agents to deposit to the credit of the State Lottery Fund in banks designated by the Treasurer of State all money received by the agents from the sale of lottery tickets or shares, less the amount, if any, retained as compensation for the sale of tickets or shares and to file with the director or his designated agents reports of their receipts and transactions in the sale of lottery tickets in such form and containing such information as he may require. The director may make such arrangements for any person, including a bank, to perform the functions, activities or services in connection with the operation of the lottery as he may deem advisable pursuant to this chapter and the rules of the commission and those functions, activities or services shall constitute lawful functions, activities and services of that person. [1987, c. 505, §2 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW).



8 §384. Other laws; applicability

No other law providing any penalty or disability for the sale of lottery tickets or any acts done in connection with a lottery applies to the sale of tickets or shares performed pursuant to this chapter. [1987, c. 505, §2 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW).



8 §385. Persons under 18 years; payment of prizes

If the person entitled to a prize on any winning ticket is under 18 years of age, the director or the director's designee may make payment in the amount of the prize to the minor by a check made payable to an adult member of the minor's family or a guardian as custodian of the minor or by an electronic funds transfer to any financial institution to an account in the name of an adult member of the minor's family or guardian as custodian for the minor. The person named as custodian has the same duties and powers as a person designated as a custodian in a manner prescribed by the Maine Uniform Transfers to Minors Act. For purposes of this section, the terms "adult member of the minor's family," "custodian" and "financial institution" have the same meanings as set out in that Act. The director or the director's designee is relieved of all further liability upon payment of a prize to a minor pursuant to this section. [2013, c. 352, §3 (AMD).]

SECTION HISTORY

1987, c. 505, §2 (NEW). RR 1993, c. 1, §18 (COR). 2013, c. 352, §3 (AMD).



8 §386. State Lottery Fund; creation

There is created and established a separate fund to be known as the "State Lottery Fund," to be deposited in such depositories as the Treasurer of State may select. These funds shall consist of all revenue received from the sale of lottery tickets or shares, agents' license fees and all other money credited or transferred to that fund from any other fund or source pursuant to law. [1987, c. 505, §2 (NEW).]

SECTION HISTORY

1987, c. 505, §2 (NEW).



8 §387. State Lottery Fund; appropriation of money

1. Appropriation. The money in the State Lottery Fund may be appropriated only:

A. For the payment of prizes to the holders of winning lottery tickets or shares; [1987, c. 505, §2 (NEW).]

B. For the expense of the division in its operation of the lottery; [1995, c. 494, §5 (AMD).]

C. For payment to the General Fund; and [1995, c. 494, §5 (AMD).]

D. For payment to the Maine Outdoor Heritage Fund pursuant to Title 12, section 10302. [2003, c. 414, Pt. B, §18 (AMD); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. B, §18 (AMD); 2003, c. 614, §9 (AFF) .]

2. Apportionment. The money in the State Lottery Fund shall be apportioned so that not less than 45% of the total ticket sales received in the lottery will be disbursed as prizes to holders of winning tickets. All other money, less reasonable costs for the proper administration of the State Lottery, shall be the State's share.

[ 1987, c. 505, §2 (NEW) .]

SECTION HISTORY

1987, c. 505, §2 (NEW). 1995, c. 494, §5 (AMD). 2003, c. 414, §B18 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



8 §388. Maine state income tax; prizes exempt (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 505, §2 (NEW). 1987, c. 546, (RP).



8 §389. Forged lottery tickets

1. Forge, counterfeit or alter ticket. A person may not forge or counterfeit a Maine State Lottery ticket, alter a Maine State Lottery ticket prepared by the Director of the State Lottery or cause such alteration or forgery.

[ 2003, c. 452, Pt. C, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Publish, pass or tender as true ticket. A person may not intentionally or knowingly publish, pass or tender as true a forged, altered or counterfeited Maine State Lottery ticket.

[ 2003, c. 452, Pt. C, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Secure or manufacture. A person may not, with intent to defraud, secure, manufacture or cause to be secured or manufactured a counterfeit Maine State Lottery ticket.

[ 2003, c. 452, Pt. C, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Possess counterfeit ticket or counterfeiting device. A person may not, with intent to defraud, possess a counterfeit Maine State Lottery ticket or a counterfeiting device.

[ 2003, c. 452, Pt. C, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Penalty. A person who violates this section commits a Class D crime.

[ 2003, c. 452, Pt. C, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1999, c. 176, §1 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §C8 (RPR).






Chapter 15: MECHANICAL RIDES

8 §391. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 433, §1 (RP).



8 §392. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §3 (AMD). 1977, c. 433, §1 (RP).



8 §393. Use of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §4 (AMD). 1977, c. 433, §1 (RP).



8 §394. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 433, §1 (RP).



8 §395. Dangerous operation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 433, §1 (RP).



8 §396. Violations and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 433, §1 (RP).






Chapter 16: TRI-STATE LOTTO COMPACT

8 §401. Short title

This compact may be cited as the "Tri-state Lotto Compact." [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §402. Compact (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1999, c. 586, §4)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1999, c. 586, §4)

The State enters into the following compact with the states of Vermont and New Hampshire, subject to the terms and conditions stated in this chapter. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1999, c. 586, §1 (AMD). 1999, c. 586, §4 (AFF).



8 §402. Compact (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1999, c. 586, §4)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See PL 1999, c. 586, §4)

The State enters into the following compact with the states of Vermont and New Hampshire, subject to the terms and conditions stated in this chapter. The compact may be expanded to include other New England states. [1999, c. 586, §1 (AMD); 1999, c. 586, §4 (AFF).]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1999, c. 586, §1 (AMD). 1999, c. 586, §4 (AFF).



8 §403. Statement of purpose

This compact is enacted to implement the operation of Tri-state Lotto for the purpose of raising additional revenue for each of the party states. Tri-state Lotto is not intended to replace any existing lottery games in the party states but, rather, to be run in addition to those games. Tri-state Lotto tickets will be sold in each of the party states and processed in a central area to be determined by the commission. Not less than 50% of the gross sales from each state will be aggregated in a common prize pool, and operating costs will be charged proportionally, according to sales, to the party states. The remaining revenues generated within each state remain in that particular state. [2013, c. 352, §4 (AMD).]

SECTION HISTORY

1983, c. 732, §1 (NEW). 2013, c. 352, §4 (AMD).



8 §404. Definitions

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

As used in this compact, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 732, §1 (NEW).]

1. Commission. "Commission" means the Tri-state Lotto Commission created and established by this compact.

[ 1983, c. 732, §1 (NEW) .]

2. Concurrent legislation. "Concurrent legislation" means legislation enacted by one of the party states which is concurred in by the other party states in the form of enactments having like effect.

[ 1983, c. 732, §1 (NEW) .]

2-A. Electronic funds transfer. "Electronic funds transfer" means a transaction using an electronic device for the purpose of ordering, instructing or authorizing a financial institution to debit or credit an account.

[ 2013, c. 352, §5 (NEW) .]

3. Lotto. "Lotto" means a game of chance as prescribed by the commission.

[ 1983, c. 732, §1 (NEW) .]

4. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1999, c. 586, §4) Party states. "Party states" means the states of New Hampshire, Vermont and Maine.

[ 1983, c. 732, §1 (NEW) .]

4. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1999, c. 586, §4) Party states. "Party states" means the states of New Hampshire, Vermont and Maine and other New England states pursuant to section 402.

[ 1999, c. 586, §2 (AMD); 1999, c. 586, §4 (AFF) .]

5. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1999, c. 586, §4) Tri-state Lotto. "Tri-state Lotto" means a combined lotto game for all member states, with common tickets, common advertising and a common prize pool.

[ 1983, c. 732, §1 (NEW) .]

5. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1999, c. 586, §4) Tri-state Lotto. "Tri-state Lotto," or other such name as may be adopted by the party states, means a combined lotto game for all member states, with common tickets, common advertising and a common prize pool.

[ 1999, c. 586, §2 (AMD); 1999, c. 586, §4 (AFF) .]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1999, c. 586, §2 (AMD). 1999, c. 586, §4 (AFF). 2013, c. 352, §5 (AMD).



8 §405. Creation of the Tri-state Lotto Commission

The party states, for the purpose of operating Tri-state Lotto, do hereby establish and create the Tri-state Lotto Commission. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §406. Nature of the commission

The commission shall be an interstate body, both corporate and politic, serving as a common agency of the party states and representing them both collectively and individually in the exercise of its powers and duties. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §407. Organization of the commission

The commission is composed of one member from each of the party states. Each compact member state lottery or sweepstakes commission shall appoint one of its members to serve on the Tri-state Lotto Commission. Each member holds office at the pleasure of the appointing authority. The commission shall elect a chair from among its members, annually. [RR 2013, c. 2, §8 (COR).]

SECTION HISTORY

1983, c. 732, §1 (NEW). RR 2013, c. 2, §8 (COR).



8 §408. Functioning of the commission

1. Commission functions. The commission's functions shall be performed and carried out by its members and by such advisory committees or panels, or both as the commission may establish, and by such officers, independent contractors, agents, employees and consultants as may be appointed by the commission. All such officers, independent contractors, agents, consultants and employees shall hold office at the pleasure of the commission, unless the commission otherwise decides, and the commission shall prescribe the person's powers, duties and qualifications and fix their compensation and other terms of their employment.

[ 1983, c. 732, §1 (NEW) .]

2. Unanimous decision. Any action of the commission shall not be effective or binding unless there is a unanimous decision by all of the representatives of the various party states.

[ 1983, c. 732, §1 (NEW) .]

3. Compensation. The members of the commission shall receive compensation for their services, pursuant to this compact and in accordance with the policies of the respective states, and they shall be entitled to be reimbursed for the expenses they naturally and necessarily incur in the performance of their duties.

[ 1983, c. 732, §1 (NEW) .]

4. Member. Any member of the commission who is otherwise a public officer or employee shall not suffer a forfeiture of his office or employment, or any loss or diminution in the rights and privileges pertaining thereto, by reason of membership on the commission.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §409. Powers and duties of the commission

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Operation and administration; rules. The commission shall have the power and it shall be its duty to operate and administer Tri-state Lotto and to promulgate rules governing the establishment and operation thereof, including, but not limited to, the following topics:

A. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1987, c. 566, §2) The type of lottery to be conducted; [1983, c. 732, §1 (NEW).]

A. (TEXT EFFECTIVE ON CONTINGENCY: See PL 1987, c. 566, §4) The type of lottery to be conducted, except that the game shall have no more than 36 numbers from which 6 are to be selected; [1987, c. 566, §§1, 2 (AMD).]

B. The price of the tickets sold under the authority of this chapter or chapter 14-A; [2013, c. 352, §6 (AMD).]

C. The number and sizes of the prizes on the winning tickets; [1983, c. 732, §1 (NEW).]

D. The manner of selecting the winning tickets and paying the prizes; [1983, c. 732, §1 (NEW).]

E. The frequency of the drawings or selections of winning tickets for lottery games administered under this chapter or chapter 14-A; [2013, c. 352, §7 (AMD).]

F. The type or types of locations at which tickets may be sold; [1983, c. 732, §1 (NEW).]

G. The method to be used in selling tickets; [1983, c. 732, §1 (NEW).]

H. The compensation required to be paid to Tri-state Lotto sales agents in order to assure adequate availability of tickets and public convenience in purchasing tickets; and [1983, c. 732, §1 (NEW).]

I. The development of an internal security plan designed to prevent player fraud. [1983, c. 732, §1 (NEW).]

[ 2013, c. 352, §§6, 7 (AMD) .]

1-A. Rules; exemption. Rules adopted under subsection 1 are not subject to the Maine Administrative Procedure Act.

[ 2013, c. 352, §8 (NEW) .]

2. Licensed sales agents.

[ 2011, c. 310, §12 (RP) .]

3. Reports. The commission shall make monthly and year-end reports to the commissions of the party states, which shall include a full and complete statement of Tri-state Lotto revenues, prize disbursements and other expenses, and any other information the party states may require.

[ 1983, c. 732, §1 (NEW) .]

4. Audits. All Tri-state Lotto accounts and transactions shall be subject to annual post audits conducted by independent auditors retained by the commission for this purpose.

[ 1983, c. 732, §1 (NEW) .]

5. Corporate seal; contractual powers. In addition to the powers enumerated in this section, the commission may adopt a corporate seal and enter into contracts, including, but not limited to, contracts with other governments or agencies, to hire, lease, acquire and dispose of property to the extent necessary to carry out its functions, powers and duties as set forth in this chapter and to expend or authorize expenditures of moneys for the purpose of operating Tri-state Lotto pursuant to this compact. The party states each shall have the right to require such audit as that state may from time to time consider proper.

[ 1983, c. 732, §1 (NEW) .]

6. Additional powers. The commission also shall have such additional powers, incidental to the express powers granted to it by this compact, as may be necessary or proper for the effective performance of its functions.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1987, c. 566, §§1,2 (AMD). 2011, c. 310, §12 (AMD). 2013, c. 352, §§6-8 (AMD).



8 §410. Cooperation and assistance of other agencies

To avoid duplication of effort and in the interests of economy, the commission may make use of existing studies, plans, data and other materials in the possession of the governmental agencies of the party states and their respective political subdivisions. Each such agency may make those materials available to the commission and otherwise assist it in the performance of its functions. The officers and personnel of those agencies, and of any other government or agency whatever, may serve at the request of the commission upon such advisory committees and panels as the commission determines to create, and the officers and personnel may serve upon those committees and panels without forfeiture of office or employment and with no loss or diminution in the status, rights and privileges which they otherwise enjoy. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §411. Licensing of Tri-state Lotto sales agents (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 732, §1 (NEW). 2011, c. 310, §13 (RP).



8 §412. Suspension and revocation of licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 732, §1 (NEW). 2011, c. 310, §14 (RP).



8 §413. Inapplicability of other statutes

1. Inapplicability. No other law providing for any penalty or disability for the sale of lottery tickets or any acts done in connection with a lottery applies to the sale of tickets or acts performed under this chapter.

[ 1983, c. 732, §1 (NEW) .]

2. Precedence. The provisions of this compact shall apply and take precedence in the event of any conflict between the provisions contained in this compact and the provisions of other laws of any of the member states.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §414. When sale of tickets prohibited

1. Prohibition; price; licensed sales agent. No ticket may be sold at a price greater than those fixed by the commission, nor may a sale be made by any person other than a licensed sales agent. Any person who violates any of these provisions shall be subject to the sanctions of each respective party state's lottery statutes.

[ 1983, c. 732, §1 (NEW) .]

2. Prohibition; age limitation. No ticket may be sold to any person under 18 years of age, but this shall not be deemed to prohibit the purchase of a ticket for the purpose of making a gift by a person 18 years of age or older to a person less than that age. Any licensee or the employee or agent of any licensee who sells or offers to sell a ticket to any person under 18 years of age shall be subject to the sanctions of each respective party state's lottery statutes.

[ 1983, c. 732, §1 (NEW) .]

3. Prohibition; affiliation with commission. No prize may be paid to any of the following persons:

A. Any member, officer or employee of the commission; or [1983, c. 732, §1 (NEW).]

B. Any spouse, child, brother, sister or parent residing as a member of the same household in the principal place of abode of any of the persons set out in paragraph A. [1983, c. 732, §1 (NEW).]

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §415. Collection and disposition of revenue

1. Delivery to commission of party state. All moneys received by any and all Tri-state Lotto sales agents from the sales of Tri-state Lotto tickets, less the amount, if any, retained pursuant to section 409, subsection 1, paragraph G shall be delivered weekly to the commission of the party state in which the sales were made.

[ 1983, c. 732, §1 (NEW) .]

2. Tri-state Lotto Prize Account. Within one week after a Tri-state Lotto drawing or selection of winning tickets sold under the authority of this chapter or chapter 14-A, the party state lottery or commission shall pay to the commission, who in turn shall promptly pay to an account known as the Tri-state Lotto Prize Account, such money as is necessary for the payment of prizes, less actual prizes paid by the respective party state in the preceding week, but not less than 50% of the total amount for which tickets have been sold.

[ 2013, c. 352, §9 (AMD) .]

3. Interest; prize account. Interest earned by the Tri-state Lotto Prize Account shall accrue to the party states in direct proportion to their contribution to the account. Distribution shall be made at least semiannually.

[ 1983, c. 732, §1 (NEW) .]

4. Withdrawals. The withdrawals, pursuant to section 416, of moneys from the Tri-state Lotto Prize Account so deposited by the commission, shall be subject to a check signed by a member of the commission or such officer, employee or agent of the commission as the commission may designate. The moneys in the prize payment account shall be paid out of that account on vouchers certified or approved by the commission or its duly designated officer, agent or employee.

[ 1983, c. 732, §1 (NEW) .]

5. Tri-state Lotto Operations Account. The commission shall receive from party states, within one week after a Tri-state Lotto drawing, an additional sum of moneys not to exceed 15% of the total amount for which tickets have been sold. The moneys to be deposited in a bank, banking house or trust company selected by the commission in an account to be named the Tri-state Lotto Operations Account. The operations account shall be used to pay Tri-state Lotto current operating costs, which shall be charged proportionally to the party states. If operating costs exceed or fall short of the amount obtained in that account, appropriate adjustments shall be made on a quarterly basis within 30 days of the end of each quarter.

[ 1983, c. 732, §1 (NEW) .]

6. Interest; operations account. Interest earned by the Tri-state Lotto Operations Account shall accrue to the party states in direct proportion to their contribution to the account. Distribution shall be made at least semiannually.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1999, c. 64, §1 (AMD). 2013, c. 352, §9 (AMD).



8 §416. Certification of prize winners and payment of prizes

1. Prizes over $5,000; certified list. All prizes over $5,000 are awarded to holders of winning tickets as provided in this section. Within one week after any drawing or selection of prize winning tickets, the commission shall deliver to each of the party states a certified list of the tickets to which prizes are awarded and the amount of each such prize. Upon delivery of the certified list and voucher of the commission, moneys sufficient for the payment of those prizes may be withdrawn from the prize account established in section 415, subsection 2. The commission shall each month provide each party state with a record of all such withdrawals. Payment of prizes is made by the commission, or its designee, to holders of the tickets to which prizes are awarded. The right of any person to a prize drawn is not assignable, except that payment of any prize drawn may be paid to another person as provided in section 416-A.

[ 1995, c. 652, §1 (AMD); 1995, c. 652, §4 (AFF) .]

2. Payment; persons under 18 years of age. If the person entitled to a prize on any winning ticket is under 18 years of age , the commission may make payment in the amount of the prize to the minor by a check made payable to an adult member of the minor's family or a guardian as custodian of the minor or by an electronic funds transfer to any financial institution to an account in the name of an adult member of the minor's family or a guardian of the minor as custodian for the minor. The person named as custodian has the same duties and powers as a person designated as a custodian in a manner prescribed by the Maine Uniform Transfers to Minors Act. For purposes of this subsection, "adult member of the minor's family," "custodian" and "financial institution" have the same meanings as set out in that Act. The commission is discharged of all further liability upon payment of a prize to a minor pursuant to this subsection.

[ 2013, c. 352, §10 (AMD) .]

3. Prizes under $5,000. Prizes of less than $5,000 may be paid in such manner as the commission may direct in its rules, as long as those rules are not inconsistent with this compact.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW). 1991, c. 295, §2 (AMD). 1991, c. 295, §4 (AFF). 1995, c. 652, §1 (AMD). 1995, c. 652, §4 (AFF). 2013, c. 352, §10 (AMD).



8 §416-A. Payment of prize to another person

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Conditions permitting payment of a prize to another person. Payment of a prize may be made to a person other than the winner as follows:

A. To the estate of a deceased prizewinner upon receipt by the commission of a certified court order appointing an executor or administrator; [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

B. To any person pursuant to a certified final order of a court of competent jurisdiction, including orders pertaining to claims of ownership in the prize, division of marital property in divorce actions, bankruptcy, child support, appointment of a guardian or conservator and distribution of an estate; or [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

C. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1995, c. 652, §4, sub-§§1-4) To any person, including a trustee, pursuant to a certified final order of a court of competent jurisdiction of a party state approving the voluntary assignment of the right to a prize if the court affirmatively finds all of the following:

(1) That the assignor and the assignee are not represented by the same counsel;

(2) That the assignment is in writing and represents the entire agreement between the parties;

(3) That the assignment agreement contains the following provisions:

(a) The assignor's name, social security number or tax identification number and address;

(b) The assignee's name, social security number or tax identification number, citizenship or resident alien number, if applicable, and address;

(c) The specific prize payment or payments assigned or any portion of the payments, including:

(i) The payable due dates and amounts of each payment to be assigned; and

(ii) The gross amount of the annual payment or payments to be assigned before taxes; and

(d) A notice of right to cancel in immediate proximity to the space reserved for the signature of the assignor in boldface type of a minimum size of 10 points that provides that:

(i) The assignor may cancel the assignment without cost until midnight of the 15th business day after the day on which the assignor has signed an agreement to assign a prize or portion of a prize;

(ii) Cancellation occurs when notice of cancellation is given to the assignee;

(iii) Notice is sufficient if it indicates the intention of the assignor not to be bound; and

(iv) Notice of cancellation, if given by mail, is deemed given when deposited in a mailbox properly addressed with first class mail postage prepaid.

Failure to provide the notice of right to cancel as provided in this division renders the assignment agreement unenforceable and the assignor may collect a reasonable attorney's fee in any action to enforce such agreement;

(4) That, prior to execution of the assignment agreement, the assignee has provided to the assignor in writing, on a disclosure form separate and apart from the agreement, the following:

(a) The aggregate dollar value of payments assigned;

(b) The total consideration paid to the assignor by the assignee; and

(c) An itemization of all other fees or costs to be paid by the assignor or deducted from the payment to the assignor;

(5) That the assignor has represented to the court in sworn testimony, if a personal appearance is required by the court, or in the assignor's written affidavit, sworn to under penalty of perjury, that:

(a) Prior to signing the assignment agreement, the assignor reviewed the agreement and understood its terms and effects;

(b) The assignor has consulted with independent financial and tax advisors not referred by or associated with the assignee;

(c) The assignor has signed the assignment agreement acting under free will without undue influence or duress;

(d) The assignor is not under any obligation to pay child support or is under that obligation and is in good standing with respect to that obligation or has agreed to a payment plan with the party state agency responsible for child support and is in full compliance with that plan; and

(e) The assigned payment or payments are not subject to any claims, liens, levies, security interests, assignments or offsets asserted by other persons or the party states or has provided the court with written consent of each person having such an interest; and

(6) If the assignor is married, the assignor has submitted to the court a signed and notarized statement of the spouse consenting to the assignment. If a notarized statement is not presented to the court, the court shall determine the ability of the assignor to make the proposed assignment without the spouse's consent. [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

C. (TEXT REPEALED ON CONTINGENCY: See PL 1995, c. 652, §4, sub-§§1-4) [1995, c. 652, §4 (RP).]

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

2. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 1995, c. 652, §4, sub-§§1-4) Pledge of payment as collateral for a loan. A winner may pledge all or any part of a prize as collateral for a loan.

A. Notwithstanding any provision of the Uniform Commercial Code - Secured Transactions, Title 11, article 9, to the contrary, perfection of a security interest in a prize must be completed by filing, in addition to any other filings that may be required, a financing statement with the commission. [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

B. In order to be entitled to receive a prize payment or payments from the commission, a secured party must obtain a certified final order of a court of competent jurisdiction that:

(1) Adjudges the prize winner in default of a loan agreement with the secured party;

(2) Makes findings with respect to the loan agreements and financing statements constituting the loan transaction that are equivalent to those required pursuant to subsection 1, paragraph C and, in addition, a finding that truth-in-lending disclosures set forth in 12 Code of Federal Regulations, Sections 226.17, 226.18, 226.19 and 226.20 were made; and

(3) Identifies specific payments and awards ownership of those payments to the secured party. [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

C. This subsection may not be construed to:

(1) Create or enlarge a cause of action in favor of a secured party;

(2) Alter or impair any rule of law applicable to or governing the rights of a debtor under federal or state lending statutes; or

(3) Alter or impair the provisions of the Uniform Commercial Code - Secured Transactions, Title 11, article 9, except to the extent inconsistent with the provisions of this section. [1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF).]

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

2. (TEXT REPEALED ON CONTINGENCY: See PL 1995, c. 652, §4, sub-§§1-4 ) Pledge of payment as collateral for a loan.

[ 1995, c. 652, §4 (RP) .]

3. Commission intervention. The commission may intervene as of right in any action pursuant to subsection 1, paragraph C or subsection 2, but may not be considered an indispensable or necessary party.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

4. Service of final order. A certified copy of the final order required by subsection 1, paragraph B, a certified copy of the final order and the assignor's affidavit required under subsection 1, paragraph C and a certified copy of the final order required by subsection 2 must be served on the commission together with a nonrefundable processing fee of $500 within 15 days after entry of the order.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

5. Request to modify or vacate final order. The commission may file a request to modify or vacate a final order pursuant to subsection 1, paragraph C or subsection 2 within 15 days after service of the order on the commission.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

6. Payments. Commencing on the 30th day after full compliance with subsection 4 or after final determination of any motion filed to vacate or modify a final order entered pursuant to subsection 5, the commission is obligated to make payments, subject to tax withholding, in accordance with that order.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

7. Change in assignment. A modification or amendment to an order pursuant to subsection 1, paragraph B or C or subsection 2 or an additional or subsequent assignment of a prize is not valid or binding on the commission unless the modification, amendment or assignment is approved by a separate court order that meets the requirements of this section.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

8. Discharge of liability. The commission, its officers, agents and employees are discharged of all further liability upon payment of a prize pursuant to this section.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

9. Confidentiality of records. The financial, tax, trust or personal records filed, received, maintained or produced by the commission in connection with payment of a prize as provided in this section are confidential. Such records are not public records under Title 1, chapter 13. Upon written request, the commission may release the name, town of residence, date of prize and the gross and net amounts of the annual prize payment of a winner. Financing statements filed with the commission are public records.

[ 1995, c. 652, §2 (NEW); 1995, c. 652, §4 (AFF) .]

10. Child support and other state debts. This compact recognizes that each party state has enacted laws authorizing a party state agency to offset against lottery winnings debts owed for child support, unemployment overpayment and tax liability. Upon receipt of notice from a party state agency, the commission shall suspend payment of winnings in the amount of the debt and notify the winner. Any debts of a winner under this subsection must be offset by the commission in the manner in which the state lottery or commission of a party state is required by law to offset those debts.

[ 2013, c. 352, §11 (AMD) .]

SECTION HISTORY

1995, c. 652, §2 (NEW). 1995, c. 652, §4 (AFF). 2013, c. 352, §11 (AMD).



8 §417. Unclaimed prize money

Unclaimed prize money for the prize on a winning ticket must be retained by the commission for payment to the person entitled to the prize money for one year after the drawing or selection of a winning ticket in which the prize was won. If a claim is not made for the prize within one year from the date of the drawing or selection of a winning ticket, the prize money must be credited to the prize pool. Upon the expiration of a one-year time period from the drawing date or selection of a winning ticket, the ticket holder forfeits any claim or entitlement to the prize money. [2013, c. 352, §12 (AMD).]

SECTION HISTORY

1983, c. 732, §1 (NEW). 2013, c. 352, §12 (AMD).



8 §418. Duration of commission and Tri-state Lotto

The commission and Tri-state Lotto shall continue in existence until this compact is revoked by all of the party states. The withdrawal of one party state shall not render the compact invalid between the remaining states. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §419. Interpretation

This compact shall be construed liberally to effectuate its purposes. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §420. Amendments

Amendments and supplements to this compact may be adopted by concurrent legislation of the party states. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §421. Immunity and limitation on liability

1. Sovereign Immunity. The commission shall enjoy the sovereign immunity of the party states and neither it nor any of its officers or employees may be sued in any court or tribunal whatsoever by any player in connection with their activities in administering the Tri-state Lotto Game.

[ 1983, c. 732, §1 (NEW) .]

2. Liability; pledge of credit. The commission may not pledge the credit of the party states, or any of them individually, or impose any liability upon them, or any of them, directly or indirectly.

[ 1983, c. 732, §1 (NEW) .]

3. Disputes concerning tickets. In the event a dispute arises as to whether a ticket is a winning ticket, and irrespective of whether the basis for the dispute is a claim of negligence, breach of contract, intentional tort or any other culpable conduct on the part of the commission, its members or employees, the player's sole remedy shall be to apply to the commission for a refund of the price allegedly wagered, and whether that price is refunded lies solely within the discretion of the commission. The provisions of this section are essential to the compact.

[ 1983, c. 732, §1 (NEW) .]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §422. Fiscal year

The fiscal year of the Tri-state Lotto Commission shall be from July 1st of one calendar year to June 30th of the succeeding calendar year. [1983, c. 732, §1 (NEW).]

SECTION HISTORY

1983, c. 732, §1 (NEW).



8 §423. State tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 732, §1 (NEW). 1987, c. 343, §2 (RP).






Chapter 17: PIN BALL MACHINES

8 §441. License required (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §442. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §443. Issuance of license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §9 (AMD). 1971, c. 598, §9 (AMD). 1977, c. 348, §2 (AMD). 1979, c. 562, §2 (AMD). 2013, c. 595, Pt. U, §3 (RP).



8 §444. Posting of license (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §445. License nontransferable (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §446. Minors under 16 (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 284, §1 (RP).



8 §446-A. Local option (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 129, (NEW). 2013, c. 595, Pt. U, §3 (RP).



8 §447. Application (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §448. Copy of license (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §449. Revocation of license; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).



8 §450. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §3 (RP).






Chapter 19: PUBLIC EXHIBITIONS

8 §501. License required (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §4 (RP).



8 §502. Fees, prosecutions; traveling shows (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §§7-A (AMD). 1971, c. 592, §33 (AMD). 1971, c. 622, §141B (AMD). 1977, c. 433, §2 (RPR). 1983, c. 328, (AMD). 1987, c. 264, (AMD). 1987, c. 737, §§C13,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 502, §C2 (AMD). 1991, c. 464, §3 (AMD). 1995, c. 533, §1 (AMD). 1997, c. 728, §§2,3 (AMD). 2013, c. 595, Pt. U, §4 (RP).






Chapter 20: MIXED MARTIAL ARTS AND BOXING

8 §521. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 352, §2 (NEW).]

1. Authority. "Authority" means the Combat Sports Authority of Maine created under section 522.

[ 2011, c. 305, §2 (AMD) .]

2. Authorized participants. "Authorized participants" means competitors, officials, referees, judges, promoters, managers, physicians, timekeepers and knock-down timekeepers.

[ 2009, c. 352, §2 (NEW) .]

3. Board. "Board" means the board of directors of the authority.

[ 2009, c. 352, §2 (NEW) .]

3-A. Boxing. "Boxing" means a combative sport for compensation that features the use of gloved fists in attack and defense.

[ 2011, c. 305, §3 (NEW) .]

4. Mixed martial arts. "Mixed martial arts" means a combative sport for compensation that features a mixture of karate, jiu-jitsu, muay thai, tae kwon do, boxing, kick boxing, wrestling, judo and striking and grappling techniques.

[ 2009, c. 352, §2 (NEW) .]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2011, c. 305, §§2, 3 (AMD).



8 §522. Combat Sports Authority of Maine

1. Establishment. The Combat Sports Authority of Maine, as established in Title 5, section 12004-G, subsection 4-D, is a body corporate and politic and a public instrumentality of the State. The exercise by the authority of the powers conferred by this chapter constitutes the performance of essential governmental functions.

[ 2011, c. 305, §4 (AMD) .]

2. Purpose. The authority is established to regulate and promote mixed martial arts and boxing competitions, exhibitions and events in the State as set forth in this chapter. A mixed martial arts or boxing competition, exhibition or event may not be held in the State prior to the adoption of rules pursuant to this chapter.

[ 2011, c. 305, §4 (AMD) .]

3. Board of directors. The authority is governed and its powers exercised by a board of directors. The board consists of 7 voting members appointed by the Governor. Immediately after their appointments, the members of the authority shall assume their duties. All board members serve as agents of the authority for purposes of service of process.

[ 2011, c. 305, §4 (AMD) .]

4. Officers. The board shall elect a chair, a secretary and a treasurer from among its members.

[ 2009, c. 352, §2 (NEW) .]

5. Terms; vacancy. Members of the authority are appointed to 3-year terms. A vacancy in the authority does not impair the right of a quorum of the members to exercise all the rights and perform all the duties of the authority. In the event of vacancy occurring in the membership, the Governor shall appoint a replacement member for the remainder of that term. Each member of the authority serves until that member's successor is appointed and qualified. A member of the authority is eligible for reappointment.

[ 2009, c. 352, §2 (NEW) .]

5-A. Compensation. Members of the authority may be compensated for per diem and expenses as provided in the board's bylaws from money received under subsection 7.

[ 2011, c. 305, §4 (NEW) .]

6. Bylaws and business plan . The board shall adopt bylaws for the governance of the authority and the conduct of its affairs and may amend and revoke the bylaws as necessary. The board shall adopt a business plan setting forth goals, desired outcomes and performance expectations for the authority and shall update the business plan on an annual basis.

[ 2009, c. 352, §2 (NEW) .]

7. Revenue and expenditures. The board may receive revenue from mixed martial arts and boxing competitions, exhibitions and events, as well as from the sale of goods and merchandise, in accordance with rules adopted pursuant to sections 523 and 524. The authority may apply for, solicit and receive grants, donations and gifts and may receive appropriations from the State and funds from other governmental authorities. All funds received must be spent solely to assist with operational expenses in furtherance of the purpose of the authority. Funds may be used to compensate members of the authority for per diem and expenses in accordance with the board's bylaws. The board may enter into contracts to obtain the assistance of staff sufficient to support operations of the board.

[ 2011, c. 305, §4 (AMD) .]

8. Annual report. By March 15th of each year, beginning in 2010, the authority shall provide an annual report on its activities to the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters. The report must include an evaluation of the authority's success in meeting the goals, outcomes and performance expectations contained in its business plan, as well as a summary of the revenue and expenditures of the authority pursuant to subsection 7 and section 525.

[ 2009, c. 352, §2 (NEW) .]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2009, c. 582, §1 (AMD). 2011, c. 305, §4 (AMD).



8 §523. Powers of authority

In furtherance of its purpose, the authority shall, no later than October 15, 2010: [2009, c. 582, §2 (AMD); 2009, c. 582, §9 (AFF).]

1. Rules. Adopt rules to protect the health and safety of authorized participants and the integrity of competition, as well as to establish a certification process authorizing participation in a mixed martial arts or boxing competition, exhibition or event and set the fee schedules for all authorized participants. A certificate authorizing participation in a mixed martial arts or boxing competition, exhibition or event may be issued for one year or such other time period as may be fixed by rule under this chapter. The board may establish requirements to ensure that a mixed martial arts or boxing competition, exhibition or event is not conducted unless a promoter's fee has been paid and that each competitor has been examined by a physician who has certified the competitor's fitness to participate in the mixed martial arts or boxing competition, exhibition or event. Rules adopted pursuant to this subsection are routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A. Notwithstanding this subsection, rules establishing fees, including promotion fees pursuant to section 524, are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. The authority's rules must include, but are not limited to, the following:

A. Rules of competition, weighing of participants and scoring of decisions; [2009, c. 352, §2 (NEW).]

B. Length of contests and rounds; [2009, c. 352, §2 (NEW).]

C. Availability of medical services, including a requirement that a physician be present during a mixed martial arts or boxing competition, exhibition or event; [2011, c. 305, §5 (AMD).]

D. Age limits, which must include a minimum age of not less than 18 years; [2009, c. 352, §2 (NEW).]

E. Weight limits and classification of participants; [2009, c. 352, §2 (NEW).]

F. Physical condition of participants; [2009, c. 352, §2 (NEW).]

G. Qualifications of referees and other authorized participants; [2009, c. 352, §2 (NEW).]

H. Uniforms, attire, safety gear and equipment of authorized participants; [2009, c. 352, §2 (NEW).]

I. Specifications of facilities and equipment; and [2009, c. 352, §2 (NEW).]

J. Requirements for health and accident insurance providing coverage in the event of injury or death to authorized participants. This coverage must comply with standards prescribed by the Superintendent of Insurance. [2009, c. 582, §2 (AMD); 2009, c. 582, §9 (AFF).]

[ 2011, c. 305, §5 (AMD) .]

2. Other action.

[ 2009, c. 582, §9 (AFF); 2009, c. 582, §2 (RP) .]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2009, c. 582, §2 (AMD). 2009, c. 582, §9 (AFF). 2011, c. 305, §5 (AMD).



8 §524. Promotion fees

In addition to the requirements set by rule pursuant to section 523, a promoter of a mixed martial arts or boxing competition, exhibition or event authorized under this chapter must pay a fee set by the authority in advance of the mixed martial arts or boxing competition, exhibition or event. A promoter who fails to pay the fee required pursuant to this section is prohibited from promoting the competition as well as any further competitions, exhibitions or events held under this chapter until the fee and any penalties are paid in full or satisfactory arrangements are made with the authority. [2011, c. 305, §6 (AMD).]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2011, c. 305, §6 (AMD).



8 §525. Fund established; excess revenue to be deposited into General Fund

The authority shall establish and maintain a reserve fund called the "Combat Sports Reserve Fund" and shall deposit in the fund all money received pursuant to section 522, as well as any other money or funds from any other sources. At the close of each fiscal year, the State Controller shall transfer from the fund any revenue in excess of operating expenses to the General Fund. [2011, c. 305, §7 (AMD).]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2011, c. 305, §7 (AMD).



8 §526. Prohibited interests of officers, directors and employees

A director of the authority or a spouse, domestic partner or dependent child of a director of the authority may not receive any direct personal benefit from the activities or undertakings of the authority. This section does not prohibit corporations or other entities with which a director is associated by reason of ownership or employment from participating in mixed martial arts or boxing activities if ownership or employment is made known to the authority and the director abstains from voting on matters relating to that participation. A director of the authority must comply with the requirements of Title 5, section 18. [2011, c. 305, §8 (AMD).]

SECTION HISTORY

2009, c. 352, §2 (NEW). 2011, c. 305, §8 (AMD).



8 §527. Limitations of powers

The authority may not enter into contracts, obligations or commitments of any kind on behalf of the State or any of its agencies. No contract, obligation, commitment, agreement, debt, act or undertaking of the authority of any nature binds the State or any of its agencies. [2009, c. 352, §2 (NEW).]

SECTION HISTORY

2009, c. 352, §2 (NEW).



8 §528. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 352, §2 (NEW). 2009, c. 582, §3 (RP).



8 §529. Powers of board

1. Inspections and investigations. The board may enter and inspect the premises where a mixed martial arts or boxing competition, exhibition or event is to be conducted and question persons present and review documents to the extent it considers necessary to determine whether the event is in accordance with this chapter and rules adopted under this chapter.

[ 2011, c. 305, §9 (AMD) .]

2. Other action. The board may take all reasonable steps to ensure that a mixed martial arts or boxing competition, exhibition or event is conducted in accordance with this chapter and rules adopted under this chapter and take all other lawful action necessary and incidental to its purposes.

[ 2011, c. 305, §9 (AMD) .]

SECTION HISTORY

2009, c. 582, §4 (NEW). 2011, c. 305, §9 (AMD).



8 §530. Refusal, suspension or revocation of certificate; grounds

The board may, after notice of an opportunity for hearing in accordance with Title 5, chapter 375, subchapter 4, refuse to issue or renew and may suspend or revoke a certificate described under section 523, subsection 1. The following are grounds for an action to refuse to issue, suspend, revoke or refuse to renew a certificate issued under section 523, subsection 1: [2009, c. 582, §5 (NEW).]

1. Fraud or deceit. The practice of fraud or deceit in obtaining a certificate under section 523, subsection 1;

[ 2009, c. 582, §5 (NEW) .]

2. Violation of chapter or rule. Any violation of this chapter or any rule adopted by the authority;

[ 2009, c. 582, §5 (NEW) .]

3. Failure to maintain insurance. Failure to maintain health and accident insurance required by section 523, subsection 1, paragraph J; and

[ 2009, c. 582, §5 (NEW) .]

4. Conviction of certain crimes. Conviction of a crime that involves dishonesty or false statement that relates directly to the practice for which the applicant is certified or requesting certification or that relates directly to an applicant's qualifications for a certificate under section 523, subsection 1. The board shall consider such a conviction in the same manner as a licensing agency pursuant to Title 5, chapter 341.

[ 2009, c. 582, §5 (NEW) .]

SECTION HISTORY

2009, c. 582, §5 (NEW).



8 §531. Complaint investigation; confidentiality

Complaints and investigative records of the authority relating to a violation of this chapter or any rule adopted by the authority are confidential to the same extent provided for licensing boards and commissions under Title 10, section 8003-B. [2009, c. 582, §6 (NEW).]

SECTION HISTORY

2009, c. 582, §6 (NEW).



8 §532. Fines; enforcement

The board may, after a hearing under Title 5, chapter 375, subchapter 4, impose a fine of not more than $500 for each violation against a person who violates this chapter or rules adopted pursuant to this chapter or who participates in a mixed martial arts or boxing competition, exhibition or event without the certificate described under section 523, subsection 1. The Attorney General may bring an action in Superior Court to enjoin a mixed martial arts or boxing competition, exhibition or event from occurring for which the promoter's fee has not been paid or a participant who does not meet the qualifications of this chapter from participating in the competition, exhibition or event. [2011, c. 305, §10 (AMD).]

SECTION HISTORY

2009, c. 582, §7 (NEW). 2011, c. 305, §10 (AMD).






Chapter 21: RACING STRUCTURES

8 §551. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 662, §1 (RP).






Chapter 22: MOTOR VEHICLE RACING

8 §561. License required; issuance of license

No person or organization shall operate any type of motor vehicle racing within the State unless such person or organization has obtained a license therefor from the Commissioner of Public Safety. [1973, c. 662, §2 (NEW).]

A license for the operation of motor vehicle racing may be issued by the commissioner to the person or organization applying for such license if the commissioner is satisfied that such person or organization has complied with all the provisions of this chapter and all the rules and regulations promulgated by the commissioner pursuant to section 562 and that such person or organization has furnished the commissioner, in an amount to be determined by him, a certificate of public liability insurance to cover the losses, damages or injuries that might ensue to persons or property by reason of the operation of motor vehicle racing. [1973, c. 662, §2 (NEW).]

All licenses issued for the operation of any type of motor vehicle racing shall expire December 31st of each year unless sooner revoked by the commissioner for violation of any provision of this chapter or for violation of any rule or regulation promulgated by the commissioner pursuant to section 562. Any such license issued shall not be transferable or assignable. [1973, c. 662, §2 (NEW).]

SECTION HISTORY

1973, c. 662, §2 (NEW).



8 §562. Rules

The Commissioner of Public Safety shall make, amend or rescind, after public hearing, notice of which has been duly advertised in the state paper, reasonable rules to be enforced with respect to the location, erection, construction and maintenance of grandstands, bleachers, stadiums, arenas, fences, safety barriers or other like structures intended primarily to support or protect spectators during any type of motor vehicle racing and with respect to public liability insurance coverage required by section 561. [1997, c. 728, §4 (AMD).]

Rules become effective when reviewed for form and legality by the Office of the Attorney General and approved in writing by the Commissioner of Public Safety and when a certified copy of the rules has been filed with the Secretary of State. [1997, c. 728, §4 (AMD).]

The Commissioner of Public Safety may waive the requirements of any rules to cover any special circumstances or conditions when the commissioner is satisfied that the special circumstances or conditions provide at least the same amount of safety to spectators at motor vehicle races that the rules, the waiver of which is requested, were intended to provide. [1997, c. 728, §4 (AMD).]

SECTION HISTORY

1973, c. 662, §2 (NEW). 1975, c. 771, §108 (AMD). 1979, c. 156, §§1,2 (AMD). 1997, c. 728, §4 (AMD).



8 §563. Fees

The fee for the inspection of all structures and the annual license for motor vehicle raceways is $300. The fee permits the holder of any motor vehicle raceway license to provide entertainment events such as auto thrill shows, motorcycle acts and other spectacular stunts at the licensed raceway. These events must be included in the certificate of public liability required pursuant to section 562. These fees must accompany the application and be credited to a special revenue account to defray expenses in carrying out this section. Any balance of these fees does not lapse but is carried forward as a continuing account to be expended for the same purposes in the following years. [1997, c. 728, §5 (AMD).]

SECTION HISTORY

1973, c. 662, §2 (NEW). 1983, c. 210, (RPR). 1995, c. 533, §2 (AMD). 1997, c. 728, §5 (AMD).



8 §564. Appeal

Any person aggrieved by any rule or regulation adopted by the Commissioner of Public Safety pursuant to this chapter, or the reasonableness of such rule or regulation, or any act or order of the commissioner in enforcing such rule or regulation, may appeal to the Superior Court by filing a complaint therefor, and the court shall fix a time and place of hearing, and cause notice thereof to be given to the commissioner. After the hearing, the court may affirm or reverse the rule, regulation, act or order of the commissioner. [1973, c. 662, §2 (NEW).]

SECTION HISTORY

1973, c. 662, §2 (NEW).



8 §565. Penalties

Any person or organization who operates any type of motor vehicle racing without a license duly issued therefor shall be punished by a fine of not more than $1,000. [1973, c. 662, §2 (NEW).]

Any person or organization who operates any type of motor vehicle racing or who locates, erects, constructs or maintains any motor vehicle racing structure except as provided for in the rules and regulations of the Commissioner of Public Safety shall be punished by a fine of not more than $500 for each offense. [1973, c. 662, §2 (NEW).]

SECTION HISTORY

1973, c. 662, §2 (NEW).



8 §566. Injunctions

In addition to any other remedy set forth in this chapter for the enforcement of this chapter or any rule, regulation, order or decision of the Commissioner of Public Safety, the Superior Court shall have jurisdiction upon complaint filed by the commissioner, or any person duly authorized to act for the commissioner, to restrain or enjoin any person or organization from operating any type of motor vehicle racing or doing any act prohibited by this chapter or prohibited by any rule or regulation of the commissioner. If it is established upon hearing that the person or organization, or the officers, agents, servants or employees of such person or organization, charged has been or is operating any type of motor vehicle racing in violation of any rule, regulation, order or decision of the commissioner, the court shall enter a decree enjoining said person or organization and the officers, agents, servants and employees of said person or organization and any other person from further operation of such motor vehicle racing. In case of violation of any injunction issued under this section, the court shall summarily try and punish the person for contempt of court. The existence of other civil or criminal remedies shall be no defense to this proceeding. The commissioner or his authorized agent shall not be required to give or post a bond when making an application for an injunction under this section. [1973, c. 662, §2 (NEW).]

SECTION HISTORY

1973, c. 662, §2 (NEW).



8 §567. Motorcycle racing excluded

This chapter shall not apply to motorcycle racing. [1973, c. 662, §2 (NEW).]

SECTION HISTORY

1973, c. 662, §2 (NEW).






Chapter 23: ROLLER-SKATING RINKS

8 §601. License required

Every person who keeps a roller-skating rink or room shall obtain a license from the municipal officers of the city or town where such rink is located and shall pay therefor such sum as said municipal officers may deem proper. Any person keeping a roller-skating rink without such license shall be punished by a fine of $10 for each day it is so kept.



8 §602. Hours (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 284, §2 (RP).



Subchapter 1: ROLLER-SKATING SAFETY

8 §603. Short title

This subchapter is known and may be cited as the "Roller-skating Safety Act." [1991, c. 124, (NEW).]

SECTION HISTORY

1991, c. 124, (NEW).



8 §604. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 124, (NEW).]

1. Operator. "Operator" means a person or entity who owns or controls, or who has operational responsibility for, a roller-skating rink. An operator may include the State or a political subdivision of the State.

[ 1991, c. 124, (NEW) .]

2. Roller-skating rink. "Roller-skating rink" means a building, facility or premises that provides an area used for roller skating.

[ 1991, c. 124, (NEW) .]

3. Skater. "Skater" means a person in a roller-skating rink for the purpose of skating.

[ 1991, c. 124, (NEW) .]

SECTION HISTORY

1991, c. 124, (NEW).



8 §605. Duties of operators

An operator shall: [1991, c. 124, (NEW).]

1. Post duties. Post in conspicuous places of the roller-skating rink the duties of skaters and inherent dangers of skating as provided in sections 606 and 607;

[ 1991, c. 124, (NEW) .]

2. Compliance with standards. Comply with the safety standards specified in the roller-skating rink safety standards adopted by a national roller-skating rink operators association;

[ 1991, c. 124, (NEW) .]

3. Maintain equipment. Maintain roller-skating equipment and roller-skating surfaces according to the safety standards in subsection 2; and

[ 1991, c. 124, (NEW) .]

4. Stability and legibility of notices. Maintain the stability and legibility of all required signs, symbols and posted notices.

[ 1991, c. 124, (NEW) .]

SECTION HISTORY

1991, c. 124, (NEW).



8 §606. Duties and conduct of skaters

1. Ability. Each skater shall know the range of that skater's ability to travel while on roller skates and shall skate within the limits of that ability.

[ 1991, c. 124, (NEW) .]

2. Control. Each skater shall maintain control of the skater's speed and course at all times when skating and be alert and observant as to avoid other skaters, spectators and objects. A skater attempting to overtake other skaters shall do so in a manner that avoids collision with objects and other skaters in that skater's field of vision.

[ 1991, c. 124, (NEW) .]

SECTION HISTORY

1991, c. 124, (NEW).



8 §607. Inherent dangers

Insofar as the dangers inherent in roller skating are obvious, by participating in roller skating a person accepts those dangers. Those dangers include, but are not limited to, injuries that result from collisions with other skaters or spectators, injuries that result from falls and injuries that involve objects or artificial structures properly within the intended travel of the skater that are not otherwise attributable to a breach of the operator's common law duties. [1991, c. 124, (NEW).]

SECTION HISTORY

1991, c. 124, (NEW).



8 §608. Violation; liability

A skater or operator who violates this subchapter is liable to an injured person in a civil action for damages resulting from the violation. [1991, c. 124, (NEW).]

SECTION HISTORY

1991, c. 124, (NEW).









Chapter 24: ICE-SKATING SAFETY

8 §621. Short title

This chapter is known and may be cited as the "Ice-skating Safety Act." [1991, c. 648, (NEW).]

SECTION HISTORY

1991, c. 648, (NEW).



8 §622. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 648, (NEW).]

1. Ice-skating rink. "Ice-skating rink" means a building, facility or premises that provides an area used for ice-skating.

[ 1991, c. 648, (NEW) .]

2. Operator. "Operator" means a private person or entity who owns or controls or who has operational responsibility for an ice-skating rink. An "operator" does not include the State or a political subdivision of the State.

[ 1991, c. 648, (NEW) .]

3. Skater. "Skater" means a person in an ice-skating rink for the purpose of skating.

[ 1991, c. 648, (NEW) .]

SECTION HISTORY

1991, c. 648, (NEW).



8 §623. Duties of operators

An operator shall: [1991, c. 648, (NEW).]

1. Post duties. Post in conspicuous places at the ice-skating rink the duties of skaters and inherent dangers of skaters as provided in sections 624 and 625;

[ 1991, c. 648, (NEW) .]

2. Maintain equipment. Maintain ice-skating equipment and ice-skating surfaces in a reasonably safe condition; and

[ 1991, c. 648, (NEW) .]

3. Stability and legibility of notices. Maintain the stability and legibility of all required signs, symbols and posted notices.

[ 1991, c. 648, (NEW) .]

SECTION HISTORY

1991, c. 648, (NEW).



8 §624. Duties and conduct of skaters

1. Ability. Each skater shall know the range of that skater's ability to travel while on ice skates and shall skate within the limits of that ability.

[ 1991, c. 648, (NEW) .]

2. Control. Each skater shall maintain control of the skater's speed and course at all times when skating and be alert and observant as to avoid other skaters, spectators and objects. A skater attempting to overtake other skaters shall do so in a manner that avoids collision with structures and other skaters in that skater's field of vision.

[ 1991, c. 648, (NEW) .]

SECTION HISTORY

1991, c. 648, (NEW).



8 §625. Inherent dangers

Insofar as the dangers inherent in ice-skating are obvious, by participating in ice-skating, a person accepts those dangers. Those dangers include, but are not limited to, injuries that result from collisions with other skaters, injuries that result from falls and injuries that involve objects or artificial structures properly within the intended travel of the skater that are not otherwise attributable to a breach of the operator's common law duties. [1991, c. 648, (NEW).]

SECTION HISTORY

1991, c. 648, (NEW).



8 §626. Violation; liability

A skater or operator who violates this chapter is liable to an injured person in a civil action for damages resulting from the violation. [1991, c. 648, (NEW).]

SECTION HISTORY

1991, c. 648, (NEW).






Chapter 25: THEATERS AND SHOWS

8 §651. License required

No building or place of assembly shall be used for theatrical or motion picture purposes unless a license or permit shall have first been obtained from the Commissioner of Public Safety. No license shall be required if the building or place of assembly is a public or private school building, or a building owned by a municipality, county or the State; and no license shall be required if no admission fee is charged for the theatrical or motion picture production, or the production is sponsored, operated and conducted for the exclusive benefit of a social, fraternal, charitable, religious or educational organization and all admission fees are to be devoted exclusively to the uses of that organization. All buildings used for these purposes shall comply with the statutes and lawful regulations promulgated and properly adopted by the commissioner before a license may be issued. Each theater auditorium in a building shall be licensed. [1977, c. 340, §1 (RPR).]

SECTION HISTORY

1971, c. 592, §§32,33 (AMD). 1977, c. 340, §1 (RPR).



8 §652. Applications for license; inspections

The owner, lessee, tenant or occupant of any building or place of assembly required to be licensed under section 651 shall apply to the Commissioner of Public Safety for that license. Upon receipt of the application, the Commissioner of Public Safety or the commissioner's designee shall inspect the building or place of assembly to be used for theatrical or motion picture purposes. If the building complies with all laws and rules, the commissioner shall issue a license to the person desiring to operate the theatrical or motion picture production in that building. The fee for a license is $106. All theatrical or motion picture licenses issued expire one year after date of issue unless sooner revoked. The fees are credited to a special revenue account to defray the expenses of the inspections. Any balance of those fees does not lapse but must be carried forward as a continuing account to be expended for the same purposes in the following fiscal years. [2001, c. 437, §4 (AMD); 2001, c. 437, §8 (AFF).]

SECTION HISTORY

1971, c. 592, §§32,33 (AMD). 1977, c. 340, §1 (RPR). 1991, c. 464, §4 (AMD). 1997, c. 728, §6 (AMD). 2001, c. 437, §4 (AMD). 2001, c. 437, §§6,8 (AFF).



8 §653. Projectionist licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §§32,33 (AMD). 1977, c. 340, §2 (RPR). 1981, c. 577, §§1-4 (AMD). 1985, c. 389, §3 (RP).



8 §654. Specifications; exits (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1977, c. 340, §3 (RP).



8 §654-A. Projectionist required on premise (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 340, §4 (NEW). 1985, c. 389, §4 (RP).



8 §655. Applicability of ordinances (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §32 (AMD). 1977, c. 340, §5 (RP).



8 §656. Asbestos booths (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 340, §6 (RP).



8 §657. Violations

Whoever operates a theatrical or motion picture production contrary to sections 651 and 652 shall be guilty of a Class E crime. [1977, c. 340, §7 (RPR).]

SECTION HISTORY

1977, c. 340, §7 (RPR).



8 §658. Unincorporated places

County commissioners within their counties and counties within their limits shall respectively exercise over unincorporated places all the powers of municipal officers and towns under chapters 3, 7 and 18 to 25. [2013, c. 595, Pt. U, §5 (AMD).]

SECTION HISTORY

1973, c. 625, §44 (AMD). 1979, c. 127, §48 (AMD). 2013, c. 595, Pt. U, §5 (AMD).



8 §659. Traffic officer at drive-ins (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 340, §8 (RP).






Chapter 26: REGULATION OF MOTION PICTURES FOR EXHIBITION TO MINORS

8 §660. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §1 (NEW). 1979, c. 541, §§A81,A82 (AMD). 1983, c. 300, §1 (RP).



8 §661. Commercial exhibitions prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §1 (NEW). 1983, c. 300, §1 (RP).



8 §662. Municipal laws prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §1 (NEW). 1983, c. 300, §1 (RP).



8 §663. Exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §1 (NEW). 1983, c. 300, §1 (RP).



8 §664. Defenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §1 (NEW). 1983, c. 300, §1 (RP).



8 §665. Exhibitions visible by minors (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 464, (NEW). 1983, c. 300, §1 (RP).






Chapter 27: VIOLATIONS AND ENFORCEMENT

8 §701. Jurisdiction

All penalties provided in chapters 3, 7 and 18 to 25 must be recovered by complaint for the use of the town where incurred. [2013, c. 595, Pt. U, §6 (AMD).]

SECTION HISTORY

1979, c. 127, §49 (AMD). 2013, c. 595, Pt. U, §6 (AMD).






Chapter 29: RIDER SAFETY

8 §801. Short title

This chapter may be known and cited as the "Rider Safety Act." [1997, c. 303, §1 (NEW).]

SECTION HISTORY

1997, c. 303, §1 (NEW).



8 §802. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 303, §1 (NEW).]

1. Amusement owner. "Amusement owner" means a person, the State or a political subdivision of the State that owns an amusement ride or, if the amusement ride is leased, the lessee.

[ 1997, c. 303, §1 (NEW) .]

2. Amusement ride. "Amusement ride" means:

A. A device that is intended to give amusement, excitement, pleasure or thrills to passengers whom the device carries along or around a fixed or restricted course or within a defined area; or [1997, c. 303, §1 (NEW).]

B. A structure that gives amusement, excitement, pleasure or thrills to people who move around, over or through the structure without the aid of a moving device integral to the structure. [1997, c. 303, §1 (NEW).]

"Amusement ride" does not include a device or structure that is devoted principally to exhibitions related to agriculture, the arts, education, industry, religion or science.

[ 1997, c. 303, §1 (NEW) .]

3. Parent or guardian. "Parent or guardian" means each parent, custodian or guardian responsible for the control, safety, training or education of a minor rider.

[ 1997, c. 303, §1 (NEW) .]

4. Rider. "Rider" means any person who is:

A. Waiting in the immediate vicinity to get on an amusement ride; [1997, c. 303, §1 (NEW).]

B. Getting on an amusement ride; [1997, c. 303, §1 (NEW).]

C. Using an amusement ride; [1997, c. 303, §1 (NEW).]

D. Getting off an amusement ride; or [1997, c. 303, §1 (NEW).]

E. Leaving an amusement ride and still in its immediate vicinity. [1997, c. 303, §1 (NEW).]

"Rider" does not include employees, agents or servants of the amusement owner while engaged in the duties of their employment.

[ 1997, c. 303, §1 (NEW) .]

5. Sign. "Sign" means any symbol or language reasonably calculated to communicate information to riders or their parents or guardians, including placards, prerecorded messages, live public address, stickers, pictures, pictograms, video, verbal information and visual signals.

[ 1997, c. 303, §1 (NEW) .]

SECTION HISTORY

1997, c. 303, §1 (NEW).



8 §803. Rider conduct

1. Reports. A rider or the rider's parent or guardian shall report in writing to the amusement owner or the amusement owner's designee any injury sustained on an amusement ride before leaving the amusement owner's premises, including:

A. The name, address and phone number of the injured person; [1997, c. 303, §1 (NEW).]

B. A brief description of the incident, the injury claimed and the location, date and time of the injury; [1997, c. 303, §1 (NEW).]

C. The cause of the injury, if known; and [1997, c. 303, §1 (NEW).]

D. The names, addresses and phone numbers of any witnesses to the incident. [1997, c. 303, §1 (NEW).]

If the rider or the rider's parent or guardian is unable to file a report because of the severity of the rider's injuries, the rider or the rider's parent or guardian shall file the report as soon as reasonably possible. The failure of a rider or the rider's parent or guardian to report an injury under this section does not affect the rider's right to commence a civil action.

[ 1997, c. 303, §1 (NEW) .]

2. Code of conduct. A rider shall at a minimum:

A. Obey the reasonable safety rules posted in accordance with this Act and oral instructions for an amusement ride issued by the amusement owner or the amusement owner's employee or agent, unless:

(1) The safety rules are contrary to this Act; or

(2) The oral instructions are contrary to this Act or the safety rules; and [1997, c. 303, §1 (NEW).]

B. Refrain from acting in any manner that may cause or contribute to injuring the rider or others, including:

(1) Exceeding the limits of the rider's ability;

(2) Interfering with safe operation of the amusement ride;

(3) Not engaging any safety devices that are provided;

(4) Disconnecting or disabling a safety device except at the express instruction of the ride operator;

(5) Altering or enhancing the intended speed, course or direction of an amusement ride;

(6) Using the controls of an amusement ride designed solely to be operated by the ride operator;

(7) Extending arms and legs beyond the carrier or seating area except at the express direction of the ride operator;

(8) Throwing, dropping or expelling an object from or toward an amusement ride except as permitted by the ride operator;

(9) Getting on or off an amusement ride except at the designated time and area, if any, at the direction of the ride operator or in an emergency; and

(10) Not reasonably controlling the speed or direction of the rider's person or an amusement ride that requires the rider to control or direct the rider's person or a device. [1997, c. 303, §1 (NEW).]

[ 1997, c. 303, §1 (NEW) .]

3. Rider qualifications. A rider may not get on or attempt to get on an amusement ride unless the rider or the rider's parent or guardian reasonably determines that, at a minimum, the rider:

A. Has sufficient knowledge to use, get on and get off the amusement ride safely without instruction or has requested and received before getting on the ride sufficient information to get on, use and get off safely; [1997, c. 303, §1 (NEW).]

B. Has located, reviewed and understood any signs in the vicinity of the ride and has satisfied any posted height, medical or other restrictions; [1997, c. 303, §1 (NEW).]

C. Knows the range and limits of the rider's ability and knows the requirements of the amusement ride will not exceed those limits; [1997, c. 303, §1 (NEW).]

D. Is not under the influence of alcohol or any drug that affects the rider's ability to safely use the amusement ride or obey the posted rules or oral instructions; and [1997, c. 303, §1 (NEW).]

E. Is authorized by the amusement owner or the amusement owner's authorized servant, agent or employee to get on the amusement ride. [1997, c. 303, §1 (NEW).]

[ 1997, c. 303, §1 (NEW) .]

SECTION HISTORY

1997, c. 303, §1 (NEW).



8 §804. Notice to riders

1. General signs. An amusement owner shall display signs indicating the applicable safety responsibilities of riders set forth in section 803 and the location of stations to report injuries. The signs must be located at:

A. Each station for reporting an injury; [1997, c. 303, §1 (NEW).]

B. Each first aid station; and [1997, c. 303, §1 (NEW).]

C. Either:

(1) At least 4 other locations on the premises, including each premises entrance and exit, if there are no more than 4 entrances or exits for riders;

(2) At least 4 other locations on the premises, including the 4 premises entrances and exits most commonly used by riders, if there are more than 4 entrances and exits for riders; or

(3) Each amusement ride. [1997, c. 303, §1 (NEW).]

[ 1997, c. 303, §1 (NEW) .]

2. Individual amusement ride signs. An amusement owner shall post a sign at each amusement ride that includes:

A. Operational instructions, if any; [1997, c. 303, §1 (NEW).]

B. Safety guidelines for riders, if any; [1997, c. 303, §1 (NEW).]

C. Restrictions on the use of the amusement ride, if any; [1997, c. 303, §1 (NEW).]

D. Behavior or activities that are prohibited, if any; and [1997, c. 303, §1 (NEW).]

E. A legend providing that "State law requires riders to obey all warnings and directions for this ride and behave in a manner that will not cause or contribute to injuring themselves or others. Riders must report injuries before leaving. Failure to comply is punishable by fine and imprisonment." [1997, c. 303, §1 (NEW).]

[ 1997, c. 303, §1 (NEW) .]

Any sign required by this section must be prominently displayed at a conspicuous location, clearly visible to the public and bold and legible in design. [1997, c. 303, §1 (NEW).]

SECTION HISTORY

1997, c. 303, §1 (NEW).



8 §805. Construction

Nothing in this chapter may be construed to preclude a criminal prosecution or civil action available under any other law. [1997, c. 303, §1 (NEW).]

SECTION HISTORY

1997, c. 303, §1 (NEW).



8 §806. Uniformity of interpretation

This Act must be interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it. [1997, c. 303, §1 (NEW).]

SECTION HISTORY

1997, c. 303, §1 (NEW).






Chapter 30: SLOT MACHINES

Subchapter 1: GENERAL PROVISIONS

8 §901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §902. License required (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §903. Administration and enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §904. Powers and duties of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).






Subchapter 2: LICENSING

8 §911. License to operate (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §912. Registration of slot machines (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §913. Licensing of slot machine distributors (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §914. Qualifications for license (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §915. Applications (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §916. Fees; term of license or registration; transferability (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §917. Actions relating to licenses and registrations (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).






Subchapter 3: SLOT MACHINE OPERATION; ALLOCATION OF FUNDS

8 §921. Limits on slot machine use (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §922. Payment of credits by licensee (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §923. Allocation of funds (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).






Subchapter 4: ENFORCEMENT AND PENALTIES

8 §931. Reports; records (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §932. Access to premises, equipment and records (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §933. Contempt (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §934. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §935. Fines and suspensions (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §936. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).



8 §937. Applicability of Title 17, chapter 14 (REPEALED)

(REPEALED)

SECTION HISTORY

IB 2003, c. 1, §5 (NEW). 2003, c. 687, §B11 (AFF). 2003, c. 687, §B5 (RP).









Chapter 31: GAMBLING CONTROL BOARD

Subchapter 1: GENERAL PROVISIONS

8 §1001. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

1. Applicant. "Applicant" means a person who has submitted an application for a license.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Associated equipment. "Associated equipment" means any component part used, or intended for use, in a slot machine or table game.

[ 2013, c. 212, §1 (AMD) .]

3. Beano. "Beano" has the same meaning as set forth in Title 17, section 311, subsection 1.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Board. "Board" means the Gambling Control Board established under section 1002.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Business organization. "Business organization" means a partnership, incorporated or unincorporated association, firm, corporation, limited liability company, trust or other form of business or legal entity other than a financial institution regulated by a state or federal agency that is not exercising control over a licensee.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5-A. Casino. "Casino" means a facility licensed in accordance with this chapter, where gambling activities occur, including, but not limited to, the operation of slot machines and table games.

[ 2011, c. 417, §1 (AMD) .]

5-B. Casino operator. “Casino operator” means a person who is licensed under this chapter to operate a casino.

[ IB 2009, c. 2, §3 (NEW) .]

6. Commercial track. "Commercial track" has the same meaning as set forth in section 275-A, subsection 1.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

7. Control. "Control" means the power to exercise authority over or direct the management or policies of a person.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

8. Department. "Department" means the Department of Public Safety.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

9. Director. "Director" means the executive director of the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

10. Distribute. "Distribute" means to sell, lease, license, place or otherwise make available for use in the State or to transport into the State for the purpose of selling, leasing, licensing, placing or otherwise making available for use in the State.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

11. Drug abuser. "Drug abuser" has the same meaning as set forth in Title 5, section 20003, subsection 10.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

12. Drug addict. "Drug addict" has the same meaning as set forth in Title 5, section 20003, subsection 11.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

13. Drug-dependent person. "Drug-dependent person" has the same meaning as set forth in Title 5, section 20003, subsection 12.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

13-A. Electronic facsimile. "Electronic facsimile" means a game approved by the board that is played in an electronic or electromechanical format that replicates a table game by incorporating all of the characteristics of the game. "Electronic facsimile" does not include a slot machine.

[ 2013, c. 212, §2 (NEW) .]

14. Fugitive from justice. "Fugitive from justice" has the same meaning as set forth in Title 15, section 201, subsection 4.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

15. Gambling activity. "Gambling activity" means off-track betting, pari-mutuel wagering at a race track, high-stakes beano, beano, games of chance or slot machine or table game operation.

[ IB 2009, c. 2, §4 (AMD) .]

16. Gambling facility. "Gambling facility" means a race track, off-track betting facility, high-stakes beano or beano facility, game of chance facility, slot machine facility or casino.

[ IB 2009, c. 2, §5 (AMD) .]

17. Gambling services. "Gambling services" means any goods or services provided to an operator licensed under this chapter or at a gambling facility that are used directly in connection with the operation of a slot machine or table game, including, but not limited to, maintenance, security services or junket services, and excluding slot machine or table game distribution by a slot machine distributor or table game distributor.

[ IB 2009, c. 2, §6 (AMD) .]

18. Gambling services vendor. "Gambling services vendor" means a person who is licensed under this chapter to provide gambling services.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

19. Game of chance. "Game of chance" has the same meaning as set forth in Title 17, section 1831, subsection 5.

[ 2009, c. 487, Pt. B, §2 (AMD) .]

20. Gaming employee. "Gaming employee" means any person connected directly with a gambling facility, including cashiers, change personnel, counting room personnel, hosts, persons who extend credit or offer complimentary services, machine mechanics, security personnel, supervisors or managers. "Gaming employee" also includes employees of a slot machine distributor, table game distributor or gambling services vendor whose duties are directly involved with repair or distribution of slot machines, gaming devices or table games.

[ 2013, c. 212, §3 (AMD) .]

21. Gross slot machine income. "Gross slot machine income" means the total value of money, tokens, credits or similar objects or things of value used to actually play a slot machine before payback is distributed to a player.

[ 2005, c. 663, §2 (AMD) .]

21-A. Gross table game income. "Gross table game income" means the total value of money, tokens, credits or similar objects or things of value used to actually play a table game before payback is distributed to a player.

[ IB 2009, c. 2, §8 (NEW) .]

22. High-stakes beano. "High-stakes beano" means the activity authorized in Title 17, section 314-A.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

23. Holding company. "Holding company" means any company that directly or indirectly owns or has the power or right to control a company that holds or applies for a slot machine operator license or a slot machine distributor license, except that a company that has a beneficial ownership of more than 10% of the voting securities of a publicly traded corporation is not a holding company.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

24. Immediate family. "Immediate family" means spouse, parents and children.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

25. Intermediary company. "Intermediary company" means a company that is a holding company of a company that applies for a slot machine operator license or a slot machine distributor license or is a subsidiary of a holding company of a company that applies for a slot machine operator license or a slot machine distributor license.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

26. Junket services. "Junket services" means an arrangement to facilitate the attendance at a gambling facility of customers selected by reason of their propensity to gamble by providing to those customers any consideration, including cash, credits or rebates or reduced charges for goods or services such as transportation, lodging, food, beverages or entertainment. "Junket services" does not include providing common transportation to a gambling facility to the public without limitation to selected customers.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

27. Key executive. "Key executive" means any executive of a licensee having power to exercise a significant influence over decisions concerning the operation or distribution of slot machines, table games or gambling services.

[ 2013, c. 212, §4 (AMD) .]

28. License. "License" means a license issued by the board under this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

29. Licensee. "Licensee" means a person granted a license under this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

29-A. Net slot machine income. "Net slot machine income" means money, tokens, credits or similar objects or things of value used to play a slot machine minus money, credits or prizes paid out to winners and amounts paid pursuant to section 1036, subsection 1.

[ 2005, c. 663, §3 (NEW) .]

29-B. Net table game income. "Net table game income" means money, tokens, credits or similar objects or things of value used to play a table game minus money, credits or prizes paid out to winners.

[ IB 2009, c. 2, §10 (NEW) .]

30. Nongambling services. "Nongambling services" means any goods or services, other than gambling services and slot machine or table game distribution by a slot machine distributor or table game distributor, provided to an operator licensed under this chapter or at a gambling facility, including, but not limited to, hotel concessions, restaurant concessions or food service.

[ IB 2009, c. 2, §11 (AMD) .]

31. Operate. "Operate" means to offer for use.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

32. Owner. "Owner" means a person who owns or controls, directly or indirectly, 10% or more of a business organization.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

33. Pari-mutuel facility. "Pari-mutuel facility" means a location at which a person is licensed under chapter 11 to accept pari-mutuel wagers on horse races.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

34. Payback percentage. "Payback percentage" means the percentage of the total value of money or tokens, credits or similar objects or things of value used to play a slot machine that is returned to players of that slot machine as winnings, prizes or credits.

[ 2013, c. 212, §5 (AMD) .]

35. Person. "Person" means an individual or a business organization.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

36. Premises.

[ 2007, c. 611, §10 (RP) .]

36-A. Promotional credit. "Promotional credit" means any noncashable electronic thing of value used solely to play a slot machine that is provided by a slot machine operator or a casino operator to customers and approved by the Gambling Control Board. Promotional credits played by slot machine customers have no value attributed to their use for purposes of calculating gross slot machine income, net slot machine income and payback percentage.

[ 2013, c. 212, §6 (AMD) .]

37. Publicly traded corporation. "Publicly traded corporation" means a company that is an issuer subject to Section 15(d) of the Securities Exchange Act of 1934, as amended, 15 United States Code, Section 780 or applicable foreign laws or has one or more of the following:

A. Classes of securities registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended, 15 United States Code, Section 78l; or [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Classes of securities registered pursuant to applicable foreign laws that the board finds protect the public interest. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

38. Registration. "Registration" means an approval or board action that authorizes a company to be a holding company of a company that holds or applies for a slot machine operator license, a casino operator license, a slot machine distributor license or a table game distributor license or of other persons required to be licensed under this chapter.

[ IB 2009, c. 2, §12 (AMD) .]

39. Slot machine. "Slot machine" means any mechanical, electrical or electronic device, contrivance or machine or other device, contrivance or machine that is available to play upon insertion of money or a token, credit or similar object or thing of value, the play of which by the element of chance may deliver or entitle the person playing the device, contrivance or machine to receive cash, tokens or credits to be exchanged for cash, merchandise or anything of value, whether the payoff is made automatically from the device, contrivance or machine or in any other manner, and includes progressive electronic gaming devices with a payoff that increases as the electronic gaming device is played.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

40. Slot machine distributor. "Slot machine distributor" means a person who is licensed under this chapter to distribute slot machines and associated equipment for use in the State.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

41. Slot machine facility. "Slot machine facility" means a facility, not including a casino, at which a slot machine operator operates slot machines.

[ IB 2009, c. 2, §13 (AMD) .]

42. Slot machine operator. "Slot machine operator" means a person, not including a casino operator, who is licensed under this chapter to operate slot machines and associated equipment in the State.

[ IB 2009, c. 2, §14 (AMD) .]

43. Subsidiary. "Subsidiary" means any corporation or company, all or any part of whose outstanding equity securities are owned, subject to a power or right of control, or held, with power to vote, by a holding company or intermediary company.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

43-A. Table game. "Table game" means a card game, dice game or other game of chance, including, but not limited to, blackjack, poker, dice, craps, roulette, baccarat, money wheels, wheel of fortune or any electronic facsimile of such a game located in a casino. Table games are governed under this chapter and excluded from the definition of "game of chance" in Title 17, section 330, subsection 2.

[ IB 2009, c. 2, §15 (NEW) .]

43-B. Table game distributor. "Table game distributor" means a person who is licensed under this chapter to distribute table games and associated equipment for use in the State.

[ IB 2009, c. 2, §16 (NEW) .]

44. Uniform location agreement. "Uniform location agreement" means a written agreement in a form prescribed by the board between a slot machine operator or casino operator and a slot machine distributor or table game distributor that governs the terms and conditions of that agreement, including the placement of slot machines or table games on the premises of the slot machine operator or casino operator.

[ IB 2009, c. 2, §17 (AMD) .]

45. Work permit.

[ 2013, c. 212, §7 (RP) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §§2,3 (AMD). 2007, c. 611, §10 (AMD). IB 2009, c. 2, §§1-17 (AMD). 2009, c. 266, §1 (AMD). 2009, c. 487, Pt. B, §2 (AMD). 2011, c. 417, §1 (AMD). 2013, c. 212, §§ 1-7 (AMD).



8 §1002. Board

1. Establishment. The Gambling Control Board is created within the Department of Public Safety to carry out the functions specified in this chapter. The board is affiliated with the department as specified in this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Members. The board consists of 5 members appointed by the Governor. At least 4 of the board members must have training or experience in at least one of the following fields: corporate finance, economics, law, accounting, law enforcement, computer science or the gambling industry. One member must have experience in the harness racing industry. An elected official or candidate for elective office may not serve as a board member.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Term of office. Members of the board serve 3-year terms, except that the Governor shall initially appoint one member for a term of one year, 2 members for a term of 2 years and 2 members for a term of 3 years. A vacancy is filled by appointment for the remainder of the unexpired term of that member. Members whose terms expire serve until their successors are appointed and confirmed. Members may serve no more than 2 full consecutive terms on the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Confirmation. Appointees must be reviewed by the joint standing committee of the Legislature having jurisdiction over gambling matters and are subject to confirmation by the Senate.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Chair. The Governor shall appoint one of the 5 board members as chair. The member serves as chair at the pleasure of the Governor.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

6. Quorum. An action of the board is not binding unless taken at a meeting at which at least 3 of the 5 members are present.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

7. Removal. Except as provided in subsection 5, the Governor may remove any member of the board for just cause.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

8. Conflict of interest. In addition to the restrictions imposed pursuant to Title 5, section 18, a board member may not participate in any matter before the board in which that board member has a personal bias or any other conflict of interest as the board determines, either on the board's own motion or in response to a written complaint. During a board member's term of service and for 2 years after the end of that board member's service, any person with a direct and substantial interest in any gambling facility or gambling activity may not employ or be represented by the board member or a member of the board member's immediate family. For the purposes of this subsection, "direct and substantial" means ownership or control of more than 10% of the voting securities of any gambling facility or any entity in contract, consort or cooperation with a gambling facility or key executive.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1003. Powers and duties of board

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Powers. In administering and enforcing this chapter, the board or the director, as delegated by the board, may:

A. Regulate, supervise and exercise general control over the ownership and operation of slot machines and table games, the distribution of slot machines and table games and slot machine facilities and casinos; [IB 2009, c. 2, §18 (AMD).]

B. Adopt those rules the board determines necessary to administer and enforce this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Issue subpoenas to compel the attendance of witnesses and the production of evidence relevant to any fact at issue and administer oaths and require testimony under oath in the course of any investigation or hearing conducted under this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Require a licensee to file an independently audited annual financial report with the board, including a balance sheet and profit and loss statement, a list of all persons having any beneficial or financial interest in the licensee and such other information as the board may require, all in such form as the board may establish by rule; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. Approve or disapprove terms and conditions of uniform location agreements; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Subject to any applicable laws relating to public contracts, enter into a contract for the performance of the board's or director's duties under this chapter. A contract awarded or entered into by the board or director may not be assigned by the holder of the contract except by specific approval of the board or director. All contracts must be awarded in accordance with rules adopted by the Department of Administrative and Financial Services pursuant to Title 5, chapters 141 to 145 and Title 5, sections 1812 and 1813; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Pursuant to subchapter 5, deny any application and limit, restrict, suspend or revoke any license, registration or approval under this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

H. Impose sanctions, penalties and costs of investigation and hearing against any applicant or licensee for violation of this chapter or the rules adopted under this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

I. Take any action as may be reasonable or appropriate to protect the public interest and enforce this chapter and the rules adopted under this chapter including denial, suspension or revocation without hearing of a license issued under this chapter as provided in Title 5, section 10004, subsection 4-A; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

J. Negotiate consent agreements to resolve administrative violations or investigations; and [2011, c. 469, §1 (AMD).]

K. Ensure that public safety inspectors employed by the board assigned to enforce the provisions of this chapter at the site of a casino may, in the absence of a sworn law enforcement officer, detain any person who is suspected of violating any provision of this chapter. Such detention must comply with federal and state laws including the provisions of Title 17-A, section 107. [2011, c. 469, §2 (NEW).]

[ 2011, c. 469, §§1, 2 (AMD) .]

2. Duties. The Commissioner of Public Safety, with the advice and the consent of the board, and on a timetable directed by the board, shall hire an executive director. The director shall hire staff in accordance with the Civil Service Law and retain professional services that the board considers necessary to carry out its responsibilities. In addition, the board or the director or staff, as delegated by the board, shall:

A. Enforce the provisions of this chapter and any rules adopted under this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Hear and decide all license and registration applications under this chapter and issues affecting the granting, suspension, revocation or renewal of licenses and registrations; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Review the department's reports of its investigation of the qualifications of an applicant before a license or registration is issued and investigate the circumstances surrounding any act or transaction for which board approval is required; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Cause the department to investigate any alleged violations of this chapter or rules adopted under this chapter and the direct or indirect ownership or control of any licensee; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. Refer violations of this chapter to the Attorney General to bring action in the courts and administrative tribunals of this State or the United States, in the name of the State of Maine. This paragraph does not limit the authority of district attorneys to prosecute criminal violations of the law; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Collect all licensing and registration fees and taxes imposed by this chapter and rules adopted pursuant to this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Develop a standard uniform location agreement; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

H. Pursuant to subchapter 5, cause the department to investigate all complaints made to the board regarding ownership, distribution or operation of slot machines or table games and all violations of this chapter or rules adopted under this chapter; [2013, c. 212, §8 (AMD).]

I. Adopt rules to prevent undesirable conduct relating to the ownership, distribution and operation of slot machines and table games and slot machine facilities and casinos, including, but not limited to, the following:

(1) The practice of any fraud or deception upon a player of a slot machine or table game or a licensee;

(2) The presence or location of a slot machine or table game in or at premises that may be unsafe due to fire hazard or other public safety conditions;

(3) The infiltration of organized crime into the ownership, distribution or operation of slot machines or table games and slot machine facilities or casinos; and

(4) The presence of disorderly persons in a location where slot machines or table games are in use; [IB 2009, c. 2, §19 (AMD).]

J. Maintain a central site system of monitoring in real time all slot machines licensed in accordance with this chapter using an on-line inquiry; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

K. Maintain the ability to activate and deactivate the operation of slot machines via the central site monitoring system under authority of board staff or persons contracted by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

L. Ensure that the slot machine operator or casino operator does not have access to any system that is capable of programming slot machines; [2013, c. 212, §9 (AMD).]

M. Inform commercial track operators applying for a license to operate slot machines that any slot machines licensed by the board must be compatible with the central site system of on-line monitoring used by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

N. Cause the central site monitoring system to disable a slot machine that does not meet registration requirements provided by this chapter or rules adopted under this chapter or as directed by the department; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

O. Cause the central site monitoring system to disable a slot machine and cause the department to seize the proceeds of that slot machine if the funds from that slot machine have not been distributed, deposited or allocated in accordance with section 1036; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

P. Collect all funds and taxes due to the State under sections 1018 and 1036; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

Q. Certify monthly to the department a full and complete statement of all slot machine and table game revenue, credits disbursed by licensees, administrative expenses and the allocation of slot machine and table game income for the preceding month; [IB 2009, c. 2, §20 (AMD).]

R. Submit by March 15th an annual report to the Governor and the joint standing committee of the Legislature having jurisdiction over gambling affairs on slot machine and table game revenue, credits disbursed by slot machine operators and table game operators, administrative expenses and the allocation of slot machine and table game income for the preceding year; [IB 2009, c. 2, §21 (AMD).]

S. Prepare and submit to the department a budget for the administration of this chapter; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

T. Keep accurate and complete records of its proceedings and certify the records as may be appropriate. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2013, c. 212, §§8, 9 (AMD) .]

3. Required rules. The board shall, without limitation on the powers conferred and duties imposed in subsections 1 and 2, adopt rules governing:

A. Methods and forms of application that an applicant must follow and complete prior to consideration of the applicant's application by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Methods, procedures and forms for delivery of information concerning an applicant's immediate family, character, associates, criminal record, business activities and financial affairs; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Procedures for the fingerprinting of an applicant, or other methods of identification the board determines necessary to accomplish effective licensing and enforcement of restrictions; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. The method of collection of payments of taxes, fees and penalties; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. The location and hours of operation of slot machines and table games, types of slot machines and table games permitted, methods of operation of slot machines and table games and distribution and servicing of slot machines and table games and associated equipment; [IB 2009, c. 2, §22 (AMD).]

F. Procedures, forms and methods of management controls of licensees, including the structure of the organization and minimum security standards, including organizational structure of security personnel and alarm and other electrical or visual security measures; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Minimum procedures for the exercise of effective control over the internal fiscal affairs of slot machine operators, casino operators, slot machine distributors, table game distributors, gambling services vendors and nongambling services vendors, including provisions for the safeguarding of assets and revenues, the recording of cash and evidence of indebtedness and the maintenance of reliable records, accounts and reports of transactions, operations and events, including reports to the board; [IB 2009, c. 2, §23 (AMD).]

G-1. The handling of money, chips, tokens or other items of value used to place bets on table games. The rules must prohibit the use of cash to place bets and ensure that the exchange of cash for chips, tokens or other items of value used to place bets on table games is conducted in a manner that permits thorough auditing; [2011, c. 469, §3 (NEW).]

H. Procedures for the annual audit of the books and records of slot machine operators, casino operators, slot machine distributors, table game distributors and gambling services vendors; [IB 2009, c. 2, §24 (AMD).]

I. Establishment of a list of persons who are to be excluded or removed from any slot machine facility or casino, including those persons who voluntarily request that their names be included on the list of excluded persons. These rules must:

(1) Define the standards for exclusion and removal and include standards regarding persons who are career or professional offenders, as defined by rules of the board, whose presence in a slot machine facility or casino would, in the opinion of the board, be inimical to the interest of the State; and

(2) Provide that, before making a payout of winnings in an amount equal to or greater than the amount for which the licensee is required to file a Form W-2G or substantially equivalent form with the United States Internal Revenue Service, the licensee, after any interception of winnings required by law to pay child support debt or other obligations, shall intercept money or anything of value that an excluded person is seeking to redeem as a result of wagers made by the person after that person has been excluded. The rules must offer the excluded person the right to an administrative hearing with reasonable notice to contest the interception of winnings. Winnings intercepted must be remitted by the licensee to the board or its designee for deposit in an Other Special Revenue Funds account within the office of substance abuse within the Department of Health and Human Services to address gambling addiction; [2013, c. 212, §10 (AMD).]

J. Gambling-related advertising and marketing programs, including the use of a promotional credit; and [2009, c. 266, §2 (AMD).]

K. Distribution and consumption of alcoholic beverages and tobacco products on the premises of gambling facilities. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2013, c. 212, §10 (AMD) .]

4. (TEXT EFFECTIVE UNTIL 12/31/14) (TEXT REPEALED 12/31/14) Rules governing the regulation of table games. Rules adopted by the board governing the regulation and oversight and monitoring of the operation of table games and the exchange of cash for chips, tokens or other items of value for the purpose of placing bets on table games are major substantive rules in accordance with Title 5, chapter 375, subchapter 2-A. This subsection does not apply to rules governing the method of play of games.

This subsection is repealed December 31, 2014.

[ 2011, c. 469, §4 (NEW) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §§4,5 (AMD). IB 2009, c. 2, §§18-25 (AMD). 2009, c. 266, §2 (AMD). 2009, c. 571, Pt. HHHH, §1 (AMD). 2011, c. 469, §§1-4 (AMD). 2013, c. 212, §§8-10 (AMD).



8 §1004. Central site monitoring system

1. Generally. In order to facilitate the auditing and security programs required by section 1003, subsection 2 and in addition to the requirements of section 1003, subsection 2, paragraphs J to O, all slot machines must communicate electronically with the central site monitoring system required pursuant to section 1003, subsection 2, paragraph J. The board shall select a central site monitoring system. The central site monitoring system, in addition to other functions the board determines necessary, must:

A. Be a fully operational slot machine control system that has the capability of supporting all slot machines licensed for operation in the State and is capable of being upgraded to maintain a fully operational and proper reporting capability; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Use a widely accepted gaming industry protocol to facilitate slot machine manufacturers' ability to communicate with the central site monitoring system; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Have the capability to support progressive slot machines, both in-house and wide-area, as approved by the board. For purposes of this paragraph, "progressive slot machine" means a slot machine or series of slot machines in which the payback amount to an individual player increases as that player continues to play the slot machine or slot machines; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Allow the slot machine operator to install independent player tracking systems to include cashless technology as approved by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. Be incapable of altering the statistical awards of slot machines, as designated by the slot machine manufacturer and approved by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Provide redundancy to ensure that each component of the network is capable of operating independently if another component of the network fails and to ensure that all transactional data is captured and secured; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Have the ability to meet the reporting and control requirements set forth in section 1003, subsection 2, paragraphs A to T. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Third-party contractor. If the board contracts with a 3rd party to operate the central site monitoring system, the 3rd party must meet, as determined by the board, the suitability requirement described in section 1016, subsection 2.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Initial acquisition of central site monitoring system. The board shall select the central site monitoring system presenting the lowest overall cost alternative, taking into consideration the capital costs, operating costs and impact on gross slot machine revenues, that is capable of satisfying the requirements of this section and section 1003, as determined by the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1004-A. Surveillance and monitoring of table games

1. Casino facility requirements. A casino operator shall arrange the facilities of its casino in such a manner as to promote optimum security for the casino facility operations and shall comply in all respects with rules of the board pertaining to security.

[ IB 2009, c. 2, §26 (NEW) .]

2. Internal controls. The following provisions govern internal procedures and controls of a casino.

A. The casino operator shall submit to the board a description of its system of internal procedures and administrative and accounting controls for table games operations accompanied by a certification by its chief financial officer or equivalent officer that the submitted procedures provide adequate and effective controls, establish a consistent overall system of internal procedures and administrative and accounting controls and conform to generally accepted accounting principles. An applicant for licensure under section 1011, subsection 2-A shall make its initial submission at least 30 business days before table game operations are to commence unless otherwise directed by the board. [IB 2009, c. 2, §26 (NEW).]

B. The casino must contain a count room and such other secure facilities as may be required by the board for the counting and storage of cash, coins, tokens, checks, plaques, gaming vouchers, coupons and other devices or items of value used in wagering and approved by the board that are received in the conduct of gaming and for the inspection, counting and storage of dice, cards, chips and other representatives of value. A drop box or other device in which these items are deposited at the gaming tables, and any area in which these boxes and devices are kept while in use, must be equipped with a locking device approved by the board. These drop boxes and other devices may not be brought into or removed from a casino room except at such times, in such places and according to such procedures as the board may require. [2013, c. 212, §11 (AMD).]

[ 2013, c. 212, §11 (AMD) .]

SECTION HISTORY

IB 2009, c. 2, §26 (NEW). 2013, c. 212, §11 (AMD).



8 §1005. Powers and duties of department

1. Powers. In addition to powers conferred by any other provision of law, the department may:

A. Without notice, and at any time during regular hours of operation, enter the offices, facilities or other places of business of slot machine operators, casino operators, slot machine distributors, table game distributors and gambling services vendors to conduct administrative inspections to determine compliance with this chapter and rules adopted under this chapter; and [IB 2009, c. 2, §27 (AMD).]

B. Request the director to disable any slot machine or table game if the department has a reasonable articulable suspicion that the slot machine or table game is being operated in violation of this chapter or of any rule adopted under this chapter. [IB 2009, c. 2, §27 (AMD).]

[ IB 2009, c. 2, §27 (AMD) .]

2. Duties. The department shall:

A. Investigate any alleged violation of this chapter or rules adopted under this chapter and investigate the direct or indirect ownership or control of any licensee; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Investigate the qualifications of each applicant before a license or registration is issued and investigate the circumstances surrounding any act or transaction for which board approval is required; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Report to the board any alleged violations of this chapter or rules adopted under this chapter and the results of any investigations of alleged violations of this chapter or rules adopted under this chapter; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Exchange fingerprint data with, and receive criminal history record information from, the Federal Bureau of Investigation for use in considering an applicant for a license issued pursuant to the provisions of this chapter; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. Report to the board the results of any investigation of an applicant for a license or registration under this chapter. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §27 (AMD).



8 §1006. Confidentiality of records and information

1. Application and licensing records and information. This subsection applies to information or records included in an application or materials required by the board for issuance of a license pursuant to this chapter, including records obtained or developed by the board or department related to an applicant or licensee. For the purposes of Title 1, section 402, subsection 3, the following records and information are designated as confidential and may not be disclosed except as provided:

A. Trade secrets as defined in Title 10, section 1542 and proprietary information that if released could be competitively harmful to the submitter of the information; [2005, c. 11, §1 (NEW).]

B. Information that if released would constitute an unwarranted invasion of personal privacy of a key executive, gaming employee or any other individual included in application materials, as determined by the board. Upon request, the board shall release a summary of information confidential under this paragraph describing the basis for the board's action in granting, denying, renewing, suspending, revoking or failing to grant or renew a license issued under this chapter. In preparing a summary, the board shall maximize public access to that information while taking reasonable measures to protect the confidentiality of that information; [2005, c. 11, §1 (NEW).]

C. Key executive or gaming employee compensation, except that:

(1) Executive compensation required to be filed with the federal Securities and Exchange Commission or, with respect to applicants or licensees that are not publicly traded corporations, executive compensation that would be required to be filed with the federal Securities and Exchange Commission were the applicant or licensee a publicly traded corporation or controlled by a publicly traded corporation is not confidential; and

(2) Compensation of the officers of the business entity that is organized or authorized to do business in this State who are responsible for the management of gaming operations, as determined by the board, is not confidential; [2005, c. 11, §1 (NEW).]

D. Financial, statistical and surveillance information related to the applicant or licensee that is obtained by the board or department from the central site monitoring system or surveillance devices; [2005, c. 11, §1 (NEW).]

E. Records that contain an assessment by a person who is not employed by the board or the department of the creditworthiness, credit rating or financial condition of any person or project, including reports that detail specific information for presentation to the board or department. Persons retained by the board or department to provide such an assessment shall prepare reports that indicate their conclusions and summarize information reviewed by them in a way that maximizes public access to that information; [2005, c. 11, §1 (NEW).]

F. Information obtained from other jurisdictions designated as confidential by the jurisdiction from which it is obtained and that must remain confidential as a condition of receipt. The board and the department may use information designated as confidential by the jurisdiction from which it is obtained but shall first make reasonable efforts to use information that is known to be publicly available from another source; [2005, c. 11, §1 (NEW).]

G. Information that is designated confidential under federal law whether obtained from federal authorities or provided to the board or department by an applicant, licensee or key executive; and [2005, c. 11, §1 (NEW).]

H. Birth dates, social security numbers, home addresses and telephone numbers, passport numbers, driver's license numbers, fingerprints, marital status, family relationships and support information, health status, personal financial records and tax returns of any individuals. [2005, c. 11, §1 (NEW).]

[ 2005, c. 11, §1 (NEW) .]

2. Disclosure to applicant or licensee; written consent. Records from an applicant or licensee may be disclosed to the applicant or licensee upon written request or to another person with the written consent of the applicant or licensee who provided the record.

[ 2005, c. 11, §1 (NEW) .]

3. Central site monitoring system operator. Records and information obtained or developed by the board or the department as part of a suitability requirement for selecting a 3rd party to operate the central site monitoring system pursuant to section 1004 are confidential for the purposes of Title 1, section 402, subsection 3, except that such records or information may be disclosed with the written consent of the person applying as the central site monitoring system operator.

[ 2005, c. 11, §1 (NEW) .]

4. Monitoring and surveillance records and information. Financial, statistical and surveillance information obtained by the board or department from the central site monitoring system or surveillance devices is confidential and may not be disclosed. The board shall prepare and make publicly available monthly and annual reports on the results of slot machine and table game operations using the information described in this subsection pursuant to section 1003, subsection 2, paragraphs Q and R, as long as the board takes appropriate measures to protect the confidentiality of specific information designated as confidential by this section.

[ IB 2009, c. 2, §28 (AMD) .]

5. Application. This section applies to all records and information in the possession of the board or the department on the effective date of this section, and the confidentiality of such information is governed by this section, not by the law in effect when the board or the department obtained the records or information. Disclosure of the records or information is governed by this section.

[ 2005, c. 11, §1 (NEW) .]

6. Publicly available records. Except for the information described in subsection 1, paragraph H, nothing in this section may be construed as designating confidential any records or information that are otherwise publicly available, and the board and the department are not required to treat those records or that information as confidential.

[ 2005, c. 11, §1 (NEW) .]

7. Report on operations. When financial and operating information, business records, business plans and marketing plans that are confidential under this section are submitted, the board and the applicant or licensee shall prepare a publicly available document that summarizes the confidential information in a manner that maximizes public access to that information.

[ 2005, c. 11, §1 (NEW) .]

8. Voluntary exclusion. Notwithstanding Title 1, section 401, records and information obtained or developed by the board as part of establishing and administering the list of persons who voluntarily request exclusion from any slot machine facility or casino under section 1003, subsection 3, paragraph I are confidential except that information may be released with the written consent of the person requesting voluntary exclusion and as is necessary to inform the slot machine facility or casino licensee and enforce the voluntary exclusion. Statistical data and general information that do not allow for a person on the voluntary exclusion list to be personally identified are not confidential.

[ 2013, c. 212, §12 (NEW) .]

SECTION HISTORY

2005, c. 11, §1 (NEW). IB 2009, c. 2, §28 (AMD). 2013, c. 212, §12 (AMD).



8 §1007. Intelligence sharing, reciprocal use and restricted use agreements

1. Agreement. The board or the department may enter into intelligence sharing, reciprocal use or restricted use agreements with a department or agency of the Federal Government and law enforcement agencies and gaming enforcement or regulatory agencies of other jurisdictions. The board or the department may provide information or records designated as confidential under section 1006 only after obtaining a signed authorization to release the information or records from the applicant, licensee, owner, key executive or gaming employee to which the information or records relate, pertain or belong. This authorization requirement does not apply to the sharing of information permitted under subsections 2 and 3.

[ 2005, c. 11, §1 (NEW) .]

2. Reports from other jurisdictions. Information or records in the possession of the board or the department received pursuant to an intelligence sharing, reciprocal use or restricted use agreement entered into by the board or the department with a federal department or agency or a law enforcement agency or gaming enforcement or regulatory agency of any jurisdiction are considered records or information within the meaning of section 1006, subsection 1 and may be disseminated only with the permission of the person or agency providing the information or records.

[ 2005, c. 11, §1 (NEW) .]

3. Investigation of violations. Records received by the board or the department as application materials or as part of an investigation related to an applicant or licensee may be disclosed to state or federal law enforcement entities when the Attorney General or the department determines that the information contains evidence of a possible violation of laws, rules or regulations enforced by those entities.

[ 2005, c. 11, §1 (NEW) .]

SECTION HISTORY

2005, c. 11, §1 (NEW).



8 §1008. Hearings and proceedings

Notwithstanding section 1006, the confidentiality of records and information used or produced in connection with hearings, proceedings or appeals under subchapter 5 regarding noncompliance with or violation of this chapter are governed by the provisions of section 1052. [2005, c. 11, §1 (NEW).]

SECTION HISTORY

2005, c. 11, §1 (NEW).






Subchapter 2: LICENSING AND REGISTRATION

8 §1011. License to operate

The board shall exercise authority over the licensing of all persons participating in the operation, distribution and maintenance of slot machines and table games and slot machine facilities and casinos and over the registration of slot machines and table games. [IB 2009, c. 2, §29 (AMD).]

1. Operator license required for slot machine facility. A person may not operate any slot machine in a slot machine facility in the State unless the person has been issued a license to operate slot machines by the board. A slot machine operator license authorizes a licensee to own or lease slot machines operated at a licensed gambling facility.

[ IB 2009, c. 2, §29 (AMD) .]

1-A. Operator license required for casino. A person may not operate both slot machines and table games in the State unless the person has been issued a casino operator license by the board. A casino operator license authorizes a licensee to own or lease slot machines and table games operated at a casino.

[ IB 2009, c. 2, §29 (NEW) .]

1-B. Operation of slot machines for training and educational purposes. Notwithstanding subsections 1 and 1-A, an accredited postsecondary institution may possess and operate slot machines and table games for the purposes of training and education. Any casino or slot machine training or education program is subject to approval by the board and must conform to criteria established by the board. Wagers used for slot machine and table game training are for demonstration only.

[ 2011, c. 585, §1 (NEW) .]

2. Persons eligible for slot machine operator license. The board may accept applications for a license to operate slot machines from any person who is licensed to operate a commercial track that satisfies the following criteria:

A. The commercial track is located at or within a 5-mile radius of the center of a commercial track that conducted harness racing with pari-mutuel wagering on more than 25 days during calendar year 2002; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. The operation of slot machines at the commercial track is approved by the voters of the municipality in which the commercial track to be licensed is located by referendum election held at any time after December 31, 2002 and before December 31, 2003. [2009, c. 687, Pt. A, §5 (NEW); 2009, c. 687, Pt. B, §11 (AFF).]

[ IB 2009, c. 2, §29 (AMD) .]

2-A. Persons eligible for casino operator license. The board may accept an application for a casino operator license to operate slot machines and table games at a casino from a commercial track licensed to operate a slot machine facility on January 1, 2011 for the same location where slot machines were operated on January 1, 2011 and any person if that person and casino satisfy the following criteria:

A. The casino is located on a parcel of land in Oxford County that is:

(1) No less than 50 acres in size; and

(2) Located not more than:

(a) Thirty miles from a Level I or Level II trauma center verified as such by the American College of Surgeons or successor organization;

(b) Fifteen miles from the main office of a county sheriff;

(c) Twenty-five miles from the main office of a state police field troop;

(d) Thirty miles from an interchange of the interstate highway system;

(e) Ten miles from a fire station;

(f) Ten miles from a facility at which harness racing was conducted pursuant to a license from the State Harness Racing Commission for the 2009 racing year; and

(g) One-half mile from a state highway as defined in Title 23, section 1903, subsection 15.

For the purposes of this paragraph, distances are determined by measuring along the most commonly used roadway, as determined by the Department of Transportation; [2011, c. 417, §2 (AMD).]

B. The criteria adopted through rulemaking by the board regarding the licensing of the operation of slot machines and table games; [IB 2009, c. 2, §29 (NEW).]

C. The operation of a casino is approved by the voters of the municipality in which the casino to be licensed is located in a referendum election or by a vote of the municipal officers in the municipality in which the casino is to be licensed and located held at any time after October 1, 2009 and on or before December 31, 2011; [IB 2009, c. 2, §29 (NEW).]

D. The person owns a facility that is within 10 miles of the proposed casino at which harness racing was conducted pursuant to a license from the State Harness Racing Commission for the 2009 racing year; and [IB 2009, c. 2, §29 (NEW).]

E. The slot machines and table games are located and operated in the casino. [IB 2009, c. 2, §29 (NEW).]

[ 2011, c. 417, §2 (AMD) .]

2-B. Licenses for a slot machine facility or casino issued on or after September 1, 2012. Beginning September 1, 2012, the board may not accept any application for an initial license to operate a slot machine facility or casino or any other gambling facility for which the board has licensing authority where slot machines or table games may be operated; except that the board may accept an application submitted by a federally recognized Indian tribe in the State that was licensed to conduct high-stakes beano at a gaming facility in Washington County as of January 1, 2012 if that tribe is authorized expressly by law to operate slot machines at that gaming facility. This subsection does not apply to a casino licensed for operation in the State as of September 1, 2012.

[ 2011, c. 699, §1 (NEW) .]

3. Requirements for license; continued commercial track licensure. The board may not issue a license to operate a slot machine facility or a casino to any person unless that person demonstrates compliance with the qualifications set forth in sections 1016 and 1019. To maintain eligibility for a slot machine operator license or a casino operator license under subsection 2-A issued to a commercial track with slot machines, a licensed commercial track must at all times maintain a license to operate a commercial track without lapse, suspension or revocation.

[ 2011, c. 417, §3 (AMD) .]

4. Requirement for license; agreement with municipality where slot machines are located. A slot machine operator shall enter into an agreement with the municipality where the slot machine operator's slot machines are located that provides for revenue sharing or other compensation, including, but not limited to, a provision requiring the preparation, in conjunction with the municipality, of a security plan for the premises on which the slot machines are located. The revenue-sharing agreement must provide for a minimum payment to the municipality of 3% of the net slot machine income derived from the machines located in the municipality.

[ 2005, c. 663, §6 (AMD) .]

5. Renewal. Licenses to operate slot machine facilities or a casino may be renewed upon application for renewal in accordance with this subchapter, subject to board rules.

[ IB 2009, c. 2, §29 (AMD) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §6 (AMD). IB 2009, c. 2, §29 (AMD). 2011, c. 417, §§2, 3 (AMD). 2011, c. 585, §1 (AMD). 2011, c. 699, §1 (AMD).



8 §1012. Local approval for renewal of slot machine operator license

An application for renewal of a slot machine operator license must first be approved under this section by the municipal officers of the municipality in which the commercial track with slot machines is located or, if the commercial track is in an unincorporated place, the application must be approved by the county commissioners of the county in which the commercial track with slot machines is located. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

1. Hearings. Municipal officers or county commissioners, as the case may be, may hold a public hearing for the consideration of a request for the renewal of a license to operate slot machines, except that, when an applicant has held a license for the prior 5 years and a complaint has not been filed with the board against the applicant within that time, the applicant may request a waiver of the hearing.

A. The board shall prepare and supply application forms for public hearings under this subsection. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Municipal officers or county commissioners, as the case may be, shall provide public notice of any hearing held under this section by causing, at the applicant's prepaid expense, a notice stating the name and place of the hearing to appear on at least 3 consecutive days before the date of the hearing in a daily newspaper having general circulation in the municipality where the premises of the commercial track with slot machines are located or one week before the date of the hearing in a weekly newspaper having general circulation in the municipality where the premises are located. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. If municipal officers or county commissioners, as the case may be, fail to take final action on an application for a renewal of a slot machine operator license within 60 days of the filing of an application, the application is considered approved and ready for action by the board. For purposes of this paragraph, the date of filing of the application is the date the application is received by the municipal officers or county commissioners. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Findings. In granting or denying an application under this section, municipal officers or the county commissioners shall indicate the reasons for their decision and provide a copy to the applicant. A license may be denied on one or more of the following grounds:

A. Noncompliance of the commercial track licensed to operate slot machines with any local zoning ordinance or other land use ordinance not directly related to slot machine operations; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Conditions of record such as waste disposal violations, health or safety violations or repeated parking or traffic violations on or in the vicinity of the premises of the commercial track with slot machines and caused by persons patronizing or employed by the commercial track licensed to operate slot machines or other such conditions caused by persons patronizing or employed by the premises that unreasonably disturb, interfere with or affect the ability of persons or businesses residing or located in the vicinity of the premises to use their property in a reasonable manner; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Repeated incidents of record of breaches of the peace, disorderly conduct, vandalism or other violations of law on or in the vicinity of the premises of the commercial track with slot machines and caused by persons patronizing or employed by the commercial track licensed to operate slot machines; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. A violation of any provision of this chapter. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Appeal to board. Any applicant aggrieved by the decision of the municipal officers or county commissioners under this section may appeal to the board within 15 days of the receipt of the written decision of the municipal officers or county commissioners. The board shall hold a public hearing in the city, town or unincorporated place where the premises of the commercial track with slot machines are situated. In acting on such an appeal, the board may consider all licensure requirements and findings referred to in subsection 2. If the decision appealed is an application denial, the board may issue the license only if it finds by clear and convincing evidence that the decision was without justifiable cause.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Appeal to District Court. Any person or governmental entity aggrieved by a board decision under this section may appeal the decision to the District Court within 30 days of receipt of the written decision of the board. An applicant who files an appeal or who has an appeal pending shall pay the license renewal fee the applicant would otherwise pay. Upon resolution of the appeal, if an applicant's license renewal is denied, the board shall refund the applicant the prorated amount of the unused license fee.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1012-A. Local approval for renewal of casino operator license

An application for renewal of a casino operator license must first be approved under this section by the municipal officers of the municipality in which the casino is located or, if the casino is in an unincorporated place, the application must be approved by the county commissioners of the county in which the casino is located. [IB 2009, c. 2, §30 (NEW).]

1. Hearings. Municipal officers or county commissioners, as the case may be, may hold a public hearing for the consideration of a request for the renewal of a license to operate a casino, except that, when an applicant has held a license for the prior 5 years and a complaint has not been filed with the board against the applicant within that time, the applicant may request a waiver of the hearing.

A. The board shall prepare and supply application forms for public hearings under this subsection. [IB 2009, c. 2, §30 (NEW).]

B. Municipal officers or county commissioners, as the case may be, shall provide public notice of any hearing held under this section by causing, at the applicant's prepaid expense, a notice stating the name and place of the hearing to appear on at least 3 consecutive days before the date of the hearing in a daily newspaper having general circulation in the municipality where the premises of the casino are located or one week before the date of the hearing in a weekly newspaper having general circulation in the municipality where the premises are located. [IB 2009, c. 2, §30 (NEW).]

C. If municipal officers or county commissioners, as the case may be, fail to take final action on an application for a renewal of a casino operator license within 60 days of the filing of an application, the application is considered approved and ready for action by the board. For purposes of this paragraph, the date of filing of the application is the date the application is received by the municipal officers or county commissioners. [IB 2009, c. 2, §30 (NEW).]

[ IB 2009, c. 2, §30 (NEW) .]

2. Findings. In granting or denying an application under this section, municipal officers or the county commissioners shall indicate the reasons for their decision and provide a copy to the applicant. A license may be denied on one or more of the following grounds:

A. Conditions of record such as waste disposal violations, health or safety violations or repeated parking or traffic violations on or in the vicinity of the premises of the casino and caused by persons patronizing or employed by the casino or other such conditions caused by persons patronizing or employed by the casino that unreasonably disturb, interfere with or affect the ability of persons or businesses residing or located in the vicinity of the casino to use their property in a reasonable manner; [IB 2009, c. 2, §30 (NEW).]

B. Repeated incidents of record of breaches of the peace, disorderly conduct, vandalism or other violations of law on or in the vicinity of the premises of the casino and caused by persons patronizing or employed by the casino; and [IB 2009, c. 2, §30 (NEW).]

C. A violation of any provision of this chapter. [IB 2009, c. 2, §30 (NEW).]

[ IB 2009, c. 2, §30 (NEW) .]

3. Appeal to board. Any applicant aggrieved by the decision of the municipal officers or county commissioners under this section may appeal to the board within 15 days of the receipt of the written decision of the municipal officers or county commissioners. The board shall hold a public hearing in the city, town or unincorporated place where the premises of the casino are situated. In acting on such an appeal, the board may consider all licensure requirements and findings referred to in subsection 2. If the decision appealed is an application denial, the board may issue the license only if it finds by clear and convincing evidence that the decision was without justifiable cause.

[ IB 2009, c. 2, §30 (NEW) .]

4. Appeal to District Court. Any person or governmental entity aggrieved by a board decision under this section may appeal the decision to the District Court within 30 days of receipt of the written decision of the board. An applicant who files an appeal or who has an appeal pending shall pay the license renewal fee the applicant would otherwise pay. Upon resolution of the appeal, if the applicant's license renewal is denied, the board shall refund the applicant the prorated amount of the unused license fee.

[ IB 2009, c. 2, §30 (NEW) .]

SECTION HISTORY

IB 2009, c. 2, §30 (NEW).



8 §1013. Licensing of slot machine distributors

1. License to distribute required. A person may not distribute a slot machine in the State unless the person has been issued a license to distribute slot machines by the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Requirements for license. The board may issue a license to distribute slot machines to an applicant that meets the qualifications set out in sections 1016 and 1019.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Distribution of table games by licensed slot machine distributor. The board may accept an application from and issue a table game distributor license to a person who is licensed as a slot machine distributor under subsection 2.

[ 2011, c. 585, §2 (NEW) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2011, c. 585, §2 (AMD).



8 §1013-A. Licensing of table game distributors

1. License to distribute required. A person may not distribute table games in the State unless the person has been issued a license to distribute table games by the board.

[ IB 2009, c. 2, §31 (NEW) .]

2. Requirements for license. The board may issue a license to distribute table games to an applicant that meets the qualifications set out in sections 1016 and 1019.

[ IB 2009, c. 2, §31 (NEW) .]

3. Distribution of slot machines by licensed table game distributor. The board may accept an application from and issue a slot machine distributor license to a person who is licensed as a table game distributor under subsection 2.

[ 2011, c. 585, §3 (NEW) .]

SECTION HISTORY

IB 2009, c. 2, §31 (NEW). 2011, c. 585, §3 (AMD).



8 §1014. Licensing of gambling services vendors

1. License required. A person may not provide gambling services in the State unless the person is licensed as a gambling services vendor by the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Requirements for license. The board may issue a gambling services vendor license to an applicant that meets the qualifications set out in sections 1016 and 1019.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1015. Licensing of employees of slot machine and casino operators, slot machine and table game distributors and gambling services vendors

1. License required. A person may not be employed by a slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor unless the person is licensed to do so by the board, temporarily authorized as an employee pursuant to subsection 4 or granted a waiver by the board pursuant to subsection 3.

[ 2013, c. 212, §13 (AMD) .]

2. Requirements for license. The board may issue an employee license to an employee of a slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor if the applicant meets the qualifications set out in sections 1016 and 1019.

[ IB 2009, c. 2, §32 (AMD) .]

3. Requirements for waiver. Upon application by a slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor, the board may waive the employee license requirement under this section if the slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor demonstrates to the board's satisfaction that the public interest is not served by the requirement of the employee license.

[ IB 2009, c. 2, §32 (AMD) .]

4. Employees authorized temporarily. A new employee of a slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor is temporarily authorized to work in a position requiring an employee license pursuant to subsection 1 as of the date a completed employee license application is received by the board. A completed employee license application is composed of:

A. The completed form for application for an employee license approved by the board; [2013, c. 212, §14 (NEW).]

B. Two complete sets of the fingerprints of the applicant; [2013, c. 212, §14 (NEW).]

C. The fee for processing the employee license application as prescribed by the board; and [2013, c. 212, §14 (NEW).]

D. The results of the background investigation conducted by the employer. [2013, c. 212, §14 (NEW).]

If the department determines after receiving an employee license application under this subsection that the application is incomplete, it may suspend the new employee's temporary authorization until such time as the new employee files a completed application.

Temporary authorization is not available for renewal of employee licenses.

[ 2013, c. 212, §14 (NEW) .]

5. Termination of temporary authorization. Unless suspended or revoked, a temporary authorization under subsection 4 continues until the granting or denial of the new employee's employee license application in accordance with sections 1016, 1017 and 1019 and any applicable rules adopted by the board. An applicant whose temporary authorization is suspended or revoked is not eligible for employment in a position requiring an employee license pursuant to subsection 1 until such time as the suspension or revocation is withdrawn or an employee license is issued.

[ 2013, c. 212, §14 (NEW) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §32 (AMD). 2013, c. 212, §§13, 14 (AMD).



8 §1016. Qualifications for license

1. Minimum qualifications. Notwithstanding Title 5, chapter 341, and in addition to any requirements imposed by rules adopted by the board, a person must satisfy the following qualifications to be a slot machine operator, a casino operator, a slot machine distributor, a table game distributor, a gambling services vendor or an employee of these entities:

A. The person has completed the application form, promptly and truthfully complied with all information requests of the board and complied with any applicable rules adopted by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. The person has sufficient financial assets and responsibility to meet any financial obligations imposed by this chapter and, if applying for a slot machine operator license, casino operator license, slot machine operator license renewal or casino operator license renewal, has sufficient financial assets and responsibility to continue operation of a commercial track or casino; [IB 2009, c. 2, §33 (AMD).]

C. The person has not knowingly or recklessly made a false statement of material fact in applying for a license under this chapter or any gambling-related license in any other jurisdiction; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. In the case of a person applying to be a slot machine operator or casino operator, the person has sufficient knowledge and experience in the business of operating slot machines or casinos to effectively operate the slot machine facilities or casino to which the license application relates in accordance with this chapter and the rules and standards adopted under this chapter; and [2013, c. 212, §15 (AMD).]

E. [2013, c. 212, §16 (RP).]

F. If the applicant is a business organization, the applicant is organized in this State, although that business organization may be a wholly or partially owned subsidiary of an entity that is organized pursuant to the laws of another state or a foreign country. [2013, c. 212, §17 (AMD).]

G. [2013, c. 212, §18 (RP).]

Except as provided by section 1013, subsection 3 and section 1013-A, subsection 3, a person may not hold more than one class of license under this chapter unless the 2nd license is an employee license under section 1015.

[ 2013, c. 212, §§15-18 (AMD) .]

1-A. Further qualifications. In addition to the qualifications set forth in subsection 1, and notwithstanding Title 5, chapter 341, the board may refuse to grant a license if the person has had a gambling-related license application denied or an adverse action taken against a gambling-related license by authorities in this State or any other jurisdiction. For purposes of this subsection, "adverse action" includes, but is not limited to, a condition resulting from an administrative, civil or criminal violation, a suspension or revocation of a license or a voluntary surrender of a license to avoid or resolve a civil, criminal or disciplinary action. In making a determination under this subsection, the board shall consider whether the person has established sufficient rehabilitation to warrant the public trust.

[ 2013, c. 212, §19 (NEW) .]

2. Suitability. In addition to the qualifications set forth in subsection 1 and subsection 1-A, a person may not receive a license unless the board determines that the person is suitable and that the public interest is served by granting or renewing the person's license. In making a determination of suitability, the board shall consider whether the person:

A. Is of good moral character. In determining whether a person is of good moral character, the board shall consider qualities that include but are not limited to honesty, candor, trustworthiness, diligence, reliability, observance of fiduciary and financial responsibility and respect for the rights of others; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Has not in any jurisdiction been convicted of or pled guilty or nolo contendere to a crime punishable by one year or more of imprisonment; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Has not been adjudicated of committing a civil violation or been convicted of a criminal violation involving dishonesty, deception, misappropriation or fraud; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Has not engaged in conduct in this State or any other jurisdiction that would constitute a violation of this chapter, chapter 11 involving gambling, Title 17, chapter 13-A or 62 or Title 17-A, chapter 39 or substantially similar offenses in other jurisdictions; [2009, c. 487, Pt. B, §3 (AMD).]

E. Is not a fugitive from justice, a drug abuser, a drug addict, a drug-dependent person, an illegal alien or a person who was dishonorably discharged from the Armed Forces of the United States; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Is current in filing all applicable tax returns and in the payment of all taxes, penalties and interest owed to this State, any other state or the Internal Revenue Service, excluding items under formal appeal; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Has demonstrated financial responsibility. For the purposes of this paragraph, "financial responsibility" means a demonstration of a current and expected future condition of financial solvency sufficient to satisfy the board that the person can successfully engage in business without jeopardy to the public health, safety and welfare. "Financial responsibility" may be determined by an evaluation of the total history concerning the person, including past, present and expected condition and record of financial solvency, business record and accounting and managerial practices. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

Title 5, chapter 341 does not apply to this section.

[ 2013, c. 212, §20 (AMD) .]

3. Applicant other than individual. If the person required to meet the qualifications and suitability requirements specified in subsections 1, 1-A and 2 is a business organization, the key executives, directors, officers, partners, shareholders, creditors, owners and associates of the person must meet the suitability requirements specified in subsection 2.

[ 2013, c. 212, §21 (AMD) .]

4. Burden of proof. The applicant bears the burden of demonstrating eligibility, suitability and qualification for licensure pursuant to this chapter and any rules adopted under this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §33 (AMD). 2009, c. 487, Pt. B, §3 (AMD). 2011, c. 585, §4 (AMD). 2013, c. 212, §§15-21 (AMD).



8 §1017. Applications

1. Form. An application for a license required under this chapter must be on the form provided by the board. The application must contain, but is not limited to, the following information regarding the individual applicant and each key employee, officer, director, partner, shareholder, creditor, associate or owner of any legal or beneficial interest in a person applying for a license:

A. Full name; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Full current address and addresses for the prior 15 years; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. A record of previous issuances and denials of or any adverse action taken against a gambling-related license or application under this chapter or in any other jurisdiction. For purposes of this paragraph, "adverse action" includes, but is not limited to, a condition resulting from an administrative, civil or criminal violation, a suspension or revocation of a license or a voluntary surrender of a license to avoid or resolve a civil, criminal or disciplinary action; [2013, c. 212, §22 (AMD).]

D. All information the board determines is necessary or appropriate to determine whether the applicant satisfies the qualifications specified in section 1016, subsections 1 and 1-A; and [2013, c. 212, §22 (AMD).]

E. Any information the board by rule considers necessary. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2013, c. 212, §22 (AMD) .]

2. Signature as certification. The applicant, by affixing the applicant's signature to the application, certifies:

A. That the statements made in the application and any documents made a part of the application are true and correct; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. That the applicant understands that the information provided pursuant to subsection 1 is used by the board, along with other information, in judging the applicant's suitability and that this information may be cause for refusal to issue a license; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. That the applicant understands that knowingly making a false statement in the application, during the application process or in a document made a part of the application is among the grounds for refusal to issue a license or for revocation or suspension of a license. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Consent to review records. At the request of the board, the applicant shall take whatever action is necessary to permit the board, a designee of the board or the department to examine all accounts and records in the applicant's possession, under the applicant's control or under the control of 3rd parties but accessible by consent of the applicant, and must authorize all 3rd parties in possession or in control of those accounts or records to allow the board, a designee of the board or the department to examine the accounts and records as the board, a designee of the board or the department determines necessary, to ascertain:

A. Whether the information supplied on the application or any documents made a part of the application is true and correct; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Whether each of the requirements of this chapter and rules adopted under this chapter has been met; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Whether the applicant meets the requirements for licensure under this chapter and under rules adopted under this chapter. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

The consent to review records includes the applicant's taking whatever action is necessary to permit the board, a designee of the board or the department to have access to confidential records held by banks, courts, law enforcement agencies and the military for purposes stated in this chapter. Refusal to provide consent or access to records is grounds for denial of a license.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Application for renewal. Application for renewal of a license issued under this chapter must be made no less than 6 months prior to the expiration of the current license.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2013, c. 212, §22 (AMD).



8 §1018. Fees; term of license or registration; nontransferability; vested rights

1. Fees. In addition to the application fee for a license or annual fee for a registered slot machine or table game, the board may charge a one-time application fee for a license or registration listed in paragraphs A to E in an amount equal to the projected cost of processing the application and performing any background investigations. If the actual cost exceeds the projected cost, an additional fee may be charged to meet the actual cost. If the projected cost exceeds the actual cost, the difference may be refunded to the applicant. All fees collected pursuant to this section must be deposited directly to the Administrative Expenses Other Special Revenue Funds account, which is a dedicated nonlapsing account within the Gambling Control Board, except that $25,000 of the annual renewal fee for a slot machine operator or casino operator must be deposited to the Gross Slot Income Other Special Revenue Funds account within the Gambling Control Board to be transferred to the municipality in which the slot machine facility or casino is operated, in accordance with subsection 2. All application and registration fees are nonrefundable and are due upon submission of the application.

The application fee for a license and the annual fee for a registered slot machine or table game under this chapter are as set out in this subsection.

A. Except for slot machines operated as part of a training and education program as provided by section 1011, subsection 1-B, the initial registration fee for a registered slot machine is $100. The annual renewal fee is $100 for each registered slot machine. [2011, c. 585, §5 (AMD).]

A-1. Except for table games operated as part of a training and education program as provided by section 1011, subsection 1-B, the initial registration fee for a registered table game is $100. The annual renewal fee is $100 for each registered table game. [2011, c. 585, §6 (AMD).]

B. The initial application fee for a slot machine distributor license is $200,000. The annual renewal fee is $75,000. [2005, c. 663, §7 (AMD).]

B-1. The initial application fee for a table game distributor license is $5,000. The annual renewal fee is $1,000. [IB 2009, c. 2, §34 (NEW).]

C. The initial application fee for a slot machine operator license is $200,000. The annual renewal fee is $75,000 plus an amount, set by rules of the board, equal to the cost to the board of licensing slot machine operators and determined by dividing the costs of administering the slot machine operator licenses by the total number of slot machine operators licensed by the board. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C-1. The initial application fee for a casino operator license is $225,000, except that the initial application fee for an applicant that is a commercial track that was licensed to operate slot machines as of January 1, 2011 is $25,000. The annual renewal fee is $80,000 plus an amount, set by rules of the board, equal to the cost to the board of licensing casino operators and determined by dividing the costs of administering the casino operator licenses by the total number of casino operators licensed by the board. In addition, a casino operator shall pay an initial gaming table fee of $100,000 for the privilege to operate each gaming table for a period of 20 years as long as the casino operator is licensed. Each gaming table is also subject to an annual gaming table renewal fee of $1,000. The gaming table fees authorize the casino operator to conduct any authorized table game at the gaming table during the 20-year period. A casino licensed in accordance with section 1011, subsection 2-A, paragraph A is not required to pay the gaming table fees until after one calendar year of table game operation. Fees collected in accordance with this paragraph must be deposited to the Gambling Control Board administrative expenses Other Special Revenue Funds account, which is a nonlapsing dedicated account. [2011, c. 417, §4 (AMD).]

D. The annual application fee for a license for a gambling services vendor is $2,000. [2005, c. 663, §7 (AMD).]

E. The initial application fee for an employee license under section 1015 is $250. The annual renewal fee is $25. [2005, c. 663, §7 (AMD).]

[ 2011, c. 417, §4 (AMD); 2011, c. 469, §5 (AMD); 2011, c. 585, §§5, 6 (AMD) .]

1-A. Fees for slot machine and casino operator licenses on or after September 1, 2012. Notwithstanding subsection 1, paragraphs C and C-1, beginning September 1, 2012, an applicant for a slot machine operator license or a casino operator license must pay a $250,000 nonrefundable privilege fee to be submitted with the application for the license and a minimum license fee, or cash bid if the license is part of a competitive bidding process established by law, of $5,000,000. This subsection does not apply to a casino licensed for operation in the State as of September 1, 2012.

[ 2011, c. 699, §2 (NEW) .]

2. Term of license; renewal, renewal fees. All licenses issued by the board under this chapter are effective for one year, unless revoked or surrendered pursuant to subchapter 5. Upon proper application and payment of the required fees and taxes and in accordance with rules adopted by the board, the board may renew a license for an additional year if municipal approval has been obtained as provided in section 1012. The board shall transfer $25,000 of the renewal fee required by subsection 1, paragraph C to the municipality in which the slot machines are operated.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Not transferable. A license issued under this chapter is not transferable or assignable.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Hearing. A full adjudicatory hearing is not required for the denial of an initial license or registration application. Appeals of license or registration denials must be conducted in accordance with section 1051, subsection 4.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Vested rights. A person does not have any vested rights in any license, registration, authorization, permit, application or process provided or offered under this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

6. Rules. Rules adopted pursuant to this section are major substantive rules, except that a rule adopted pursuant to subsection 1 that proposes to establish a fee for renewal that is less than $10,000 is a routine technical rule in accordance with Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 663, §8 (AMD) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §§7,8 (AMD). IB 2009, c. 2, §34 (AMD). 2011, c. 417, §4 (AMD). 2011, c. 469, §5 (AMD). 2011, c. 585, §§5, 6 (AMD). 2011, c. 699, §2 (AMD).



8 §1019. Other requirements

1. Waiver of liability for disclosure. An applicant or licensee shall provide all information required by this chapter and rules adopted under this chapter and satisfy all requests for information pertaining to licensing, in the form specified by the board. An applicant or licensee shall waive liability as to the State, its instrumentalities and agents for any damages resulting from any disclosure or publication in any manner other than a willful unlawful disclosure or publication of any material or information acquired during inquiries, investigations or hearings.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Continuing duty to disclose certain information. An applicant or licensee shall continue to provide any assistance or information required by the board and cooperate in any inquiry, investigation or hearing conducted by the board or the department. Failure to comply upon issuance of a formal request to answer or produce information, evidence or testimony may result in the denial or revocation of a license by the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Compensation or reward prohibited. Except as authorized in this chapter, an applicant or licensee may not give or provide or offer to give or provide, directly or indirectly, any compensation, reward or percentage or share of the money or property played or received through gambling activity in exchange for obtaining a license, authorization, permission or privilege to participate in gambling activities.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Identification. An applicant or licensee shall submit to photographing and fingerprinting for identification and investigation purposes in accordance with procedures established by the board.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Information regarding violations of chapter. An applicant or licensee shall inform the board of any action that the applicant or licensee believes would constitute a violation of this chapter. A person who so informs the board may not be discriminated against by another applicant or licensee because of the supplying of such information.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

6. Proximity of licensed casinos and slot machine facilities. A casino operator license or slot machine operator license may not be issued under this chapter to operate any casino or slot machine facility located within 100 miles of a licensed casino or slot machine facility. This subsection does not prohibit a commercial track that was licensed to operate slot machines on January 1, 2011 from obtaining a casino operator license for the same facility where slot machines were operated as of January 1, 2011.

[ 2011, c. 417, §5 (AMD) .]

7. Statewide and county referendum; municipal vote. After January 1, 2011, any proposed casino or slot machine facility may not be issued a license unless it has been approved by a statewide referendum vote and a vote of the municipal officers or municipality in which the casino or slot machine facility is to be located, except that a commercial track licensed to operate slot machines on January 1, 2011 is only required, as a condition to obtain a casino license, to receive approval to operate a casino by means of a referendum of the voters of the county in which the commercial track is located.

[ 2011, c. 417, §6 (AMD) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §§35, 36 (AMD). 2011, c. 417, §§5, 6 (AMD).



8 §1020. Registration of slot machines

1. Registration required. A slot machine may not be operated or distributed pursuant to this chapter unless the slot machine is registered by the board and the slot machine operator and the slot machine distributor are each licensed by the board or the slot machine is distributed to and operated by an accredited postsecondary institution for the purposes of training and education under section 1011, subsection 1-B.

[ 2011, c. 585, §7 (AMD) .]

2. Requirements for registration. To be registered, a slot machine:

A. May not have any means of manipulation that affect the random probabilities of winning a game; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Must have one or more mechanisms that accept money or tokens, credits or similar objects or things of value and that are designed to prevent a person from obtaining credits or cash without paying; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Must be designed to suspend operation until reset if a person attempts, by physical or other tampering, to obtain credits or cash without paying; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. [2013, c. 212, §23 (RP).]

E. Must have accounting software that keeps an electronic record of information that includes, but is not limited to, total cash inserted into the slot machine; total cash awarded, total credits played for games and total credits distributed by tickets issued by the slot machine; and the payback percentage of each game; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Must have technology compatible with the central site monitoring system used by the board; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

G. Must have a minimum average daily aggregate payback percentage of 89% computed for all slot machines operated at each slot machine facility or casino on a quarterly basis; and [2013, c. 212, §24 (AMD).]

H. Must have, in addition to the requirements of paragraphs A to G, other such characteristics as the board may establish by rule. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2013, c. 212, §§23, 24 (AMD) .]

3. Limits on total slot machines. The board shall determine the number of slot machines to be registered in the State. The board shall make this determination based upon the minimum net slot machine income, when distributed pursuant to section 1036, necessary to maintain the harness horse racing industry in this State, except that:

A. Except for slot machines used for training and educational purposes at postsecondary institutions as provided by section 1011, subsection 1-B, the total number of slot machines registered in the State may not exceed 3,000; and [2011, c. 585, §8 (AMD).]

B. A slot machine operator may not operate more than 1,500 slot machines at any one commercial track and a casino operator may not operate more than 1,500 slot machines at a casino. [IB 2009, c. 2, §37 (AMD).]

[ 2011, c. 585, §8 (AMD) .]

4. Examination of slot machines. The board shall, in cooperation with the department, examine slot machines and associated equipment of slot machine distributors seeking registration as required in this chapter. The board shall require the slot machine distributor seeking examination and approval of the slot machine or associated equipment to pay the anticipated cost of the examination before the examination occurs. After the examination occurs, the board shall refund overpayments or charge and collect amounts sufficient to reimburse the board for underpayments of actual cost. The board may contract for the examinations of slot machines and associated equipment as required by this section.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Unregistered or noncompliant slot machine subject to confiscation. A slot machine that is not registered as required by this section or that does not comply with the requirements of this chapter or rules adopted under this chapter is contraband and a public nuisance and the slot machine and the slot machine's monetary contents, monetary proceeds and associated equipment are subject to confiscation by any law enforcement officer. Slot machines and any monetary contents, monetary proceeds and associated equipment confiscated pursuant to this section are subject to forfeiture in accordance with the procedures outlined in Title 17-A, section 959 or 960.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §9 (AMD). IB 2009, c. 2, §37 (AMD). 2011, c. 585, §§7, 8 (AMD). 2013, c. 212, §§23, 24 (AMD).



8 §1021. Registration of table games

1. Registration required. A table game may not be operated or distributed pursuant to this chapter unless the table game is registered by the board and the casino operator and the table game distributor are each licensed by the board or the table game is distributed to and operated by an accredited postsecondary institution for the purposes of training and education under section 1011, subsection 1-B.

[ 2011, c. 585, §9 (AMD) .]

2. Requirements for registration. To be registered, a table game:

A. May not have any means of manipulation that affect the random probabilities of winning a game; and [IB 2009, c. 2, §38 (NEW).]

B. Must have, in addition to the requirements of paragraph A, other such characteristics as the board may establish by rule. [IB 2009, c. 2, §38 (NEW).]

[ IB 2009, c. 2, §38 (NEW) .]

3. Examination of table games. The board shall, in cooperation with the department, examine table games and associated equipment of table game distributors seeking registration as required in this chapter. The board shall require the table game distributor seeking examination and approval of the table game or associated equipment to pay the anticipated cost of the examination before the examination occurs. After the examination occurs, the board shall refund overpayments or charge and collect amounts sufficient to reimburse the board for underpayments of actual cost. The board may contract for the examinations of table games and associated equipment as required by this section.

[ IB 2009, c. 2, §38 (NEW) .]

4. Unregistered or noncompliant table games subject to confiscation. A table game that is not registered as required by this section or that does not comply with the requirements of this chapter or rules adopted under this chapter is contraband and a public nuisance and the table game and the table game's monetary contents, monetary proceeds and associated equipment are subject to confiscation by any law enforcement officer. Table games and any monetary contents, monetary proceeds and associated equipment confiscated pursuant to this section are subject to forfeiture in accordance with the procedures outlined in Title 17-A, section 959 or 960.

[ IB 2009, c. 2, §38 (NEW) .]

SECTION HISTORY

IB 2009, c. 2, §38 (NEW). 2011, c. 585, §9 (AMD).






Subchapter 3: SLOT MACHINE OPERATION; ALLOCATION OF FUNDS

8 §1031. Age limit on slot machine and table game use; access by minors; credit prohibited

1. Minimum age. A slot machine operator or casino operator may not permit a person under 21 years of age to play a slot machine or table game.

[ IB 2009, c. 2, §39 (AMD) .]

2. Placement of slot machines and table games. A slot machine operator, casino operator, slot machine distributor, table game distributor or gambling services vendor shall prohibit persons under 21 years of age from any area in which a slot machine or table game is located, except that a person 18 to 20 years of age may be present if that person is a licensed employee under section 1015.

[ IB 2009, c. 2, §39 (AMD) .]

3. Credit prohibited. A slot machine operator or casino operator may not allow the use of a credit card or debit card by a person to play a slot machine or table game.

[ IB 2009, c. 2, §39 (AMD) .]

4. Table game wagering. Each table game must be equipped with a sign indicating the permissible minimum and maximum wagers pertaining to that table game. A casino operator may not require any wager to be greater than the stated minimum or less than the stated maximum, and any wager actually made by a patron and not rejected by a casino operator prior to the commencement of play must be treated as a valid wager.

[ IB 2009, c. 2, §39 (NEW) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §39 (AMD).



8 §1032. Payment of credits by slot machine or casino operator

A slot machine operator or casino operator shall redeem credits for players who earn credits on a slot machine or table game located on the premises of that slot machine facility or casino in accordance with rules adopted by the board. A slot machine operator or casino operator may not redeem a credit slip more than 365 days from the date of issuance. The funds reserved for the payment of such a credit slip or expired unclaimed jackpot must be retained by the slot machine operator or casino operator and treated as gross slot machine income or gross table game income and do not constitute property subject to the requirements of Title 33, chapter 41. [IB 2009, c. 2, §40 (AMD).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 663, §10 (AMD). IB 2009, c. 2, §40 (AMD).



8 §1032-A. Promotional credit calculation

Cash prizes, winnings or credits that are received as a result of redeeming promotional credits and are used to play a slot machine are considered gross slot machine income for the purposes of allocation under section 1036. [2009, c. 266, §3 (NEW).]

SECTION HISTORY

2009, c. 266, §3 (NEW).



8 §1033. Uniform location agreement

Each slot machine or table game is subject to a uniform location agreement between the slot machine distributor or table game distributor and the slot machine operator or casino operator. A copy of the agreement must be submitted to the board for approval. The uniform location agreement is the complete and sole agreement between the slot machine operator or casino operator and the slot machine distributor or table game distributor regarding slot machines and table games. No other agreement between the slot machine operator or casino operator and the slot machine distributor or table game distributor is legally binding. [IB 2009, c. 2, §41 (AMD).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §41 (AMD).



8 §1034. Disclosure of other contracts and agreements

A slot machine operator or casino operator must submit to the board all contracts or agreements the slot machine operator or casino operator establishes with a slot machine distributor, table game distributor, licensed gambling services vendor or key executive. [IB 2009, c. 2, §42 (AMD).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §42 (AMD).



8 §1035. Location of slot machines

Slot machines may be located only on the premises of a commercial track, the premises of a casino or the premises of an accredited postsecondary institution for the purposes of training and education under section 1011, subsection 1-B. For the purposes of this section, "premises of a commercial track" means property owned by the person who owns the property on which a commercial track is located and that is either within 200 feet of the outside edge of the racing oval or, if the commercial track was owned by a municipality when a license to operate slot machines in association with that commercial track was issued, within 2,000 feet of the center of the racing oval. [2011, c. 585, §10 (AMD).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2007, c. 611, §11 (AMD). IB 2009, c. 2, §43 (AMD). 2011, c. 585, §10 (AMD).



8 §1035-A. Location of table games

Table games may be located only on the premises of a casino or the premises of an accredited postsecondary institution for the purposes of training and education under section 1011, subsection 1-B. [2011, c. 585, §11 (AMD).]

SECTION HISTORY

IB 2009, c. 2, §44 (NEW). 2011, c. 585, §11 (AMD).



8 §1036. Allocation of funds

1. Distribution for administrative expenses of board. A slot machine operator licensed under section 1011, subsection 2 or a casino operator that is a commercial track that was licensed to operate slot machines under section 1011, subsection 2 on January 1, 2011 shall collect and distribute 1% of gross slot machine income to the Treasurer of State for deposit in the General Fund for the administrative expenses of the board.

[ 2011, c. 417, §7 (AMD) .]

2. Distribution of net slot machine income from casino with commercial track. A slot machine operator licensed under section 1011, subsection 2 or a casino operator that is a commercial track that was licensed to operate slot machines under section 1011, subsection 2 on January 1, 2011 shall collect and distribute 39% of the net slot machine income from slot machines operated by the slot machine operator to the board for distribution by the board as follows:

A. Three percent of the net slot machine income must be deposited to the General Fund for administrative expenses of the board in accordance with rules adopted by the board, except that of the amount calculated pursuant to this paragraph, the following amounts must be transferred annually to the Gambling Addiction Prevention and Treatment Fund established by Title 5, section 20006-B:

(1) For the fiscal year beginning July 1, 2011, $50,000;

(2) For the fiscal year beginning July 1, 2012, $50,000; and

(3) For the fiscal year beginning July 1, 2013 and for each fiscal year thereafter, $100,000; [2009, c. 622, §2 (AMD).]

B. Ten percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the fund established in section 298 to supplement harness racing purses; [2005, c. 663, §12 (AMD).]

C. Three percent of the net slot machine income must be credited by the board to the Sire Stakes Fund created in section 281; [2005, c. 663, §12 (AMD).]

D. Three percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Agricultural Fair Support Fund established in Title 7, section 91; [2007, c. 466, Pt. A, §29 (RPR).]

E. Ten percent of the net slot machine income must be forwarded by the board to the State Controller and except as otherwise provided in this paragraph credited to the Fund for a Healthy Maine established by Title 22, section 1511 and segregated into a separate account under Title 22, section 1511, subsection 11, with the use of funds in the account restricted to the purposes described in Title 22, section 1511, subsection 6, paragraph E. For the fiscal years ending June 30, 2010, June 30, 2011 and June 30, 2012, the amount credited annually by the State Controller to the Fund for a Healthy Maine under this paragraph may not exceed $4,500,000 annually and any funds in excess of $4,500,000 annually during these fiscal years must be credited as General Fund undedicated revenue, and, for the fiscal year ending June 30, 2013, the amount credited by the State Controller to the Fund for a Healthy Maine under this paragraph is $0; [2011, c. 657, Pt. E, §1 (AMD).]

F. Two percent of the net slot machine income must be forwarded by the board to the University of Maine System Scholarship Fund created in Title 20-A, section 10909 and to the Board of Trustees of the Maine Maritime Academy to be applied by the board of trustees to fund its scholarship program. The slot machine income under this paragraph must be distributed as follows:

(1) The University of Maine System share is the total amount of the distribution multiplied by the ratio of enrolled students in the system to the total number of enrolled students both in the system and at the Maine Maritime Academy; and

(2) The Maine Maritime Academy share is the total amount of the distribution multiplied by the ratio of enrolled students at the academy to the total number of enrolled students both in the system and at the academy; [2013, c. 118, §1 (AMD).]

G. One percent of the net slot machine income must be forwarded by the board to the board of trustees of the Maine Community College System to be applied by the board of trustees to fund its scholarships program under Title 20-A, section 12716, subsection 1; [2005, c. 663, §12 (AMD).]

H. Four percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Fund to Encourage Racing at Maine's Commercial Tracks, established in section 299; however, the payment required by this paragraph is terminated when all commercial tracks have obtained a license to operate slot machines in accordance with this chapter, in which case, that 4% of the net slot machine income must be credited to the General Fund as undedicated revenue; [2011, c. 358, §4 (AMD).]

I. Two percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Fund to Stabilize Off-track Betting Facilities established by section 300, as long as a facility has conducted off-track wagering operations for a minimum of 250 days during the preceding 12-month period in which the first payment to the fund is required. After 48 months of receiving an allocation of the net slot machine income from a licensed operator, the percent of net slot machine income forwarded to the Fund to Stabilize Off-track Betting Facilities is reduced to 1% with the remaining 1% to be forwarded to the State in accordance with subsection 1; and [2005, c. 663, §12 (AMD).]

J. One percent of the net slot machine income must be forwarded directly to the municipality in which the slot machines are located. [2005, c. 663, §12 (AMD).]

[ 2013, c. 118, §1 (AMD) .]

2-A. Distribution from casino of slot machine income. A casino operator shall collect and distribute 46% of the net slot machine income from slot machines operated by the casino operator to the board for distribution by the board as follows:

A. Twenty-five percent of the net slot machine income must be forwarded directly by the board to the Treasurer of State, who shall credit the money to the Department of Education, to be used to supplement and not to supplant funding for essential programs and services for kindergarten to grade 12 under Title 20-A, chapter 606-B; [IB 2009, c. 2, §45 (NEW).]

B. Four percent of the net slot machine income must be forwarded by the board to the University of Maine System Scholarship Fund created in Title 20-A, section 10909 and to the Board of Trustees of the Maine Maritime Academy to be applied by the board of trustees to fund its scholarship program. The slot machine income under this paragraph must be distributed as follows:

(1) The University of Maine System share is the total amount of the distribution multiplied by the ratio of enrolled students in the system to the total number of enrolled students both in the system and at the Maine Maritime Academy; and

(2) The Maine Maritime Academy share is the total amount of the distribution multiplied by the ratio of enrolled students at the academy to the total number of enrolled students both in the system and at the academy; [2013, c. 118, §2 (AMD).]

C. Three percent of the net slot machine income must be forwarded by the board to the Board of Trustees of the Maine Community College System to be applied by the board of trustees to fund its scholarships program under Title 20-A, section 12716, subsection 1; [IB 2009, c. 2, §45 (NEW).]

D. Four percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall distribute the funds to the tribal governments of the Penobscot Nation and the Passamaquoddy Tribe; [IB 2009, c. 2, §45 (NEW).]

E. Three percent of the net slot machine income must be deposited to the General Fund for administrative expenses of the board, including gambling addiction counseling services, in accordance with rules adopted by the board; [IB 2009, c. 2, §45 (NEW).]

F. Two percent of the net slot machine income must be forwarded directly to the municipality in which the casino is located; [IB 2009, c. 2, §45 (NEW).]

G. One percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Agricultural Fair Support Fund established in Title 7, section 91; [IB 2009, c. 2, §45 (NEW).]

H. One percent of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the fund established in section 298 to supplement harness racing purses; [IB 2009, c. 2, §45 (NEW).]

I. One percent of the net slot machine income must be credited by the board to the Sire Stakes Fund created in section 281; [IB 2009, c. 2, §45 (NEW).]

J. One percent of the net slot machine income must be forwarded directly to the county in which the casino is located to pay for mitigation of costs resulting from gaming operations; [2011, c. 625, §3 (AMD).]

K. [2011, c. 625, §3 (AMD); 2011, c. 657, Pt. W, §5 (REV); MRSA T. 8, §1036, sub2A, ¶K (RP).]

L. Beginning July 1, 2013, 1/2 of 1% of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Maine Milk Pool, Other Special Revenue Funds account within the Department of Agriculture, Conservation and Forestry to help fund dairy farm stabilization pursuant to Title 7, sections 3153-B and 3153-D; and [2011, c. 625, §4 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

M. Beginning July 1, 2013, 1/2 of 1% of the net slot machine income must be forwarded by the board to the Treasurer of State, who shall credit the money to the Dairy Improvement Fund established under Title 10, section 1023-P. [2011, c. 625, §4 (NEW).]

If a recipient of net slot machine income in paragraph D, H or I owns or receives funds from a slot machine facility or casino, other than the casino in Oxford County or the slot machine facility in Bangor, then the recipient may not receive funds under this subsection, and those funds must be retained by the Oxford County casino operator.

[ 2013, c. 118, §2 (AMD) .]

2-B. Distribution from casino of table game income. A casino operator licensed in accordance with section 1011, subsection 2-A, paragraph A shall collect and distribute 16% of the net table game income from table games operated by the casino operator to the board for distribution by the board as follows:

A. Ten percent of the net table game income must be forwarded directly by the board to the Treasurer of State, who shall credit the money to the Department of Education, to be used to supplement and not to supplant funding for essential programs and services for kindergarten to grade 12 under Title 20-A, chapter 606-B; [IB 2009, c. 2, §46 (NEW).]

B. Three percent of the net table game income must be deposited to the Gambling Control Board administrative expenses Other Special Revenue Funds account, which is a nonlapsing dedicated account; [2011, c. 417, §9 (AMD).]

C. Two percent of the net table game income must be forwarded directly to the municipality in which the table games are located; and [IB 2009, c. 2, §46 (NEW).]

D. One percent of the net table game income must be forwarded directly to the county in which the table games are located to pay for mitigation of costs resulting from gaming operations. [IB 2009, c. 2, §46 (NEW).]

[ 2011, c. 417, §9 (AMD) .]

2-C. Distribution of table game income from casino with a commercial track. A casino operator that is a commercial track and was licensed to operate slot machines on January 1, 2011 shall collect and distribute 16% of the net table game income from table games operated by the casino operator to the board for distribution by the board as follows:

A. Nine percent of the net table game income must be deposited to the General Fund for administrative expenses of the board, including gambling addiction counseling services, in accordance with rules adopted by the board; [2011, c. 417, §10 (NEW).]

B. Three percent of the net table game income must be deposited to the Gambling Control Board administrative expenses Other Special Revenue Funds account, which is a nonlapsing dedicated account; [2011, c. 417, §10 (NEW).]

C. Two percent of the net table game income must be forwarded directly to the municipality in which the table games are located; and [2011, c. 417, §10 (NEW).]

D. Two percent of net table game income must be deposited into the Coordinated Veterans Assistance Fund established in Title 37-B, section 514. [2013, c. 128, §1 (AMD).]

[ 2013, c. 128, §1 (AMD) .]

3. Failure to deposit funds. A slot machine operator or casino operator who knowingly or intentionally fails to comply with this section commits a Class C crime. In addition to any other sanction available by law, the license of the operator may be revoked by the board and the slot machines or table games operated by that slot machine operator or casino operator may be disabled, and the slot machines or table games, slot machines' or table games' proceeds and associated equipment may be confiscated by the board and are subject to forfeiture under Title 17-A, section 959 or 960.

[ IB 2009, c. 2, §47 (AMD) .]

4. Late payments. The board may adopt rules establishing the dates on which payments required by this section are due. All payments not remitted when due must be paid together with interest on the unpaid balance at a rate of 1.5% per month.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

5. Annual report on use of funds.

[ 2011, c. 358, §5 (RP) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 109, §1 (AMD). 2005, c. 563, §10 (AMD). 2005, c. 663, §§11,12 (AMD). 2007, c. 466, Pt. A, §29 (AMD). IB 2009, c. 2, §§45-47 (AMD). 2009, c. 462, Pt. H, §1 (AMD). 2009, c. 571, Pt. FFF, §1 (AMD). 2009, c. 622, §2 (AMD). 2011, c. 358, §§4, 5 (AMD). 2011, c. 380, Pt. II, §1 (AMD). 2011, c. 417, §§7-10 (AMD). 2011, c. 477, Pt. DD, §1 (AMD). 2011, c. 625, §§3, 4 (AMD). 2011, c. 657, Pt. E, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 118, §§1, 2 (AMD). 2013, c. 128, §1 (AMD).



8 §1037. Annual report on use of funds

Beginning February 15, 2012, the executive director of the State Harness Racing Commission, in consultation with the Commissioner of Agriculture, Conservation and Forestry, annually shall submit a report to the joint standing committees of the Legislature having jurisdiction over slot machines, harness racing, agricultural fairs and appropriations and financial affairs regarding the use of slot machine revenue deposited in funds under section 1036, subsection 2, paragraphs B, C, D, H and I. The executive director and the commissioner shall obtain the information as described in this section. The report required by this section must be completed using budgeted resources. The executive director may not distribute funds listed under section 1036, subsection 2, as applicable, to harness racing tracks, off-track betting facilities, agricultural fairs or the Sire Stakes Fund under section 281 until the information required to submit the report required by this section is provided. [2011, c. 358, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

1. Commercial tracks. A report required by this section must include the following information from commercial tracks licensed in accordance with chapter 11 that receive a distribution of slot machine revenue under section 1036, subsection 2, paragraph B, D or H:

A. The total amount wagered on live harness races; [2011, c. 358, §6 (NEW).]

B. The total amount wagered on intrastate simulcast races; [2011, c. 358, §6 (NEW).]

C. The total amount wagered on interstate simulcast races; [2011, c. 358, §6 (NEW).]

D. The number of harness races originated in the State and made available for simulcast outside of the State; [2011, c. 358, §6 (NEW).]

E. The amount of the harness racing handle from wagers at the commercial track kept by that commercial track and the distribution of the handle to the State and industry recipients under section 286; [2011, c. 358, §6 (NEW).]

F. The amount received from the handle distribution from wagers at other tracks and off-track betting facilities under section 286; [2011, c. 358, §6 (NEW).]

G. The amount of revenue received in accordance with section 1036, subsection 2, paragraphs B, D and H; [2011, c. 358, §6 (NEW).]

H. The number of full-time and part-time employees at the commercial track; [2011, c. 358, §6 (NEW).]

I. The amount, if any, spent on capital improvements to the commercial track and related facilities and a description of those improvements. The first report must include the amount spent since November 2005, shown by year. Subsequent annual reports must include the amount spent on capital improvements the immediately preceding calendar year; [2011, c. 358, §6 (NEW).]

J. Operating costs for the commercial track; [2011, c. 358, §6 (NEW).]

K. Profit and loss or depreciation figures for the commercial track; and [2011, c. 358, §6 (NEW).]

L. Administrative costs to comply with reporting requirements and contributions to the State Harness Racing Commission's operating account described in section 267-A. [2011, c. 358, §6 (NEW).]

[ 2011, c. 358, §6 (NEW) .]

2. Agricultural fair that conducts harness racing. The report required by this section must include the following with regard to the use of slot machine revenue distributed to an agricultural fair that is licensed under chapter 11 to conduct harness racing:

A. An estimate of the number of people that attended the agricultural fair, including separate estimates of paid attendance, free-pass attendance, vendor attendance and attendance under a local campground pass; [2011, c. 358, §6 (NEW).]

B. The total amount wagered on harness races at the agricultural fair; [2011, c. 358, §6 (NEW).]

C. The number of harness races originated at the agricultural fair and made available for simulcast outside of the State; [2011, c. 358, §6 (NEW).]

D. The amount of the harness racing handle received by the agricultural fair under section 286; [2011, c. 358, §6 (NEW).]

E. The amounts, reported separately, of revenue received in accordance with section 1036, subsection 2, paragraphs B and D, the Stipend Fund under Title 7, section 86 and from any other source in accordance with rules adopted under section 263-A, subsection 1, paragraph C and Title 7, section 82, subsection 5 by the Commissioner of Agriculture, Conservation and Forestry or the State Harness Racing Commission; and [2011, c. 358, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

F. The amount of revenue received to supplement harness racing purses, pay fair premiums, make capital improvements to fairground facilities, racing venues or grandstand operations and labor costs and operating expenses. [2011, c. 358, §6 (NEW).]

[ 2011, c. 358, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

3. Agricultural fair that does not conduct harness racing. The report required by this section must include the following with regard to an agricultural fair:

A. The amount spent to pay fair premiums make capital improvements to fairground facilities and labor costs and operating expenses; [2011, c. 358, §6 (NEW).]

B. The amounts, reported separately, received from slot machine revenue in accordance with section 1036, subsection 2, paragraph D, the Stipend Fund under Title 7, section 86 and from any other source in accordance with rules adopted under section 263-A, subsection 1, paragraph C and Title 7, section 82, subsection 5 by the Commissioner of Agriculture, Conservation and Forestry or the State Harness Racing Commission; and [2011, c. 358, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

C. An estimate of the number of people that attended the agricultural fair, including separate estimates of paid attendance, free-pass attendance, vendor attendance and attendance under a local campground pass. [2011, c. 358, §6 (NEW).]

[ 2011, c. 358, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4. Breeders and owners within the Maine Standardbred program. A report required by this section must include the following information from horse breeders and owners within the Maine Standardbred program established pursuant to section 281 who receive a distribution under section 1036, subsection 2, paragraph C:

A. The number of mares bred by each Maine Standardbred stallion as reported to the State Harness Racing Commission; [2011, c. 358, §6 (NEW).]

B. An assessment of whether the number of Maine Standardbred horses in the State is sufficient to grow and sustain harness racing in the State; [2011, c. 358, §6 (NEW).]

C. The number of yearling horses eligible and nominated to participate in sire stakes racing; [2011, c. 358, §6 (NEW).]

D. The amount received from slot machine revenue in accordance with section 1036, subsection 2, paragraph C; [2011, c. 358, §6 (NEW).]

E. The total number of qualifying dashes for sire stakes races and the average purse for each dash sorted by the age of the horse and the average purse for each sire stakes final dash sorted by the age of the horse; and [2011, c. 358, §6 (NEW).]

F. An accounting of the Sire Stakes Fund, including the total amount of the fund at the beginning and end of the racing season and, reported separately, expenditures used to supplement purses, pay breeder promotional contracts, pay advertising costs, make payments to a statewide horsemen association, pay administrative costs and make contributions to the operating account described in section 267-A. [2011, c. 358, §6 (NEW).]

[ 2011, c. 358, §6 (NEW) .]

5. Off-track betting facility. The report required by this section must include, with regard to a facility licensed to conduct off-track betting on harness racing:

A. The number of individual wagers placed on intrastate and interstate simulcast races and the total amount for each; [2011, c. 358, §6 (NEW).]

B. The number of full-time and part-time employees of the off-track betting facility; [2011, c. 358, §6 (NEW).]

C. The operating costs for the off-track betting facility; [2011, c. 358, §6 (NEW).]

D. The name and primary location of the company licensed to operate the off-track betting facility; [2011, c. 358, §6 (NEW).]

E. The total number of races originating in the State received for simulcast as reported by the off-track betting facility; [2011, c. 358, §6 (NEW).]

F. The amount, if any, spent on capital improvements to the off-track betting facility and a description of those improvements. The first report must include the amount spent since November 2005, shown by year. Subsequent annual reports must include the amount spent on capital improvements the immediately preceding calendar year; [2011, c. 358, §6 (NEW).]

G. The amount of the harness racing handle kept by the off-track betting facility and the distribution of the handle to the State and industry recipients under section 286; [2011, c. 358, §6 (NEW).]

H. The amount received from the handle distribution from wagers at tracks and other off-track betting facilities under section 286; and [2011, c. 358, §6 (NEW).]

I. The amount of revenue received in accordance with section 1036, subsection 2, paragraph I. [2011, c. 358, §6 (NEW).]

[ 2011, c. 358, §6 (NEW) .]

6. Other recipients. The Fund for a Healthy Maine's program providing prescription drugs for adults who are elderly or disabled, the University of Maine System and the Maine Community College System shall submit reports that include the amount of slot machine revenue received under section 1036, subsection 2 and how that revenue was used to meet the statutory requirements cited in section 1036, subsection 2, paragraphs E, F and G, respectively.

[ 2011, c. 358, §6 (NEW) .]

SECTION HISTORY

2011, c. 358, §6 (NEW). 2011, c. 657, Pt. W, §6 (REV).






Subchapter 4: RECORDS, ACCESS AND MONITORING

8 §1041. Reports; records

1. Reports; records. The board or department may require from any licensee whatever records and reports the board considers necessary for the administration and enforcement of this chapter and rules adopted under this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Location. A slot machine operator or casino operator shall maintain all records required by this chapter or by rules adopted under this chapter at the operator's primary business office within this State or on the premises where the slot machine or table game is operated. A slot machine distributor or table game distributor shall maintain these records at the distributor's primary business office within this State. The primary business office must be designated by the license holder in the license application. All records must be open to inspection and audit by the board or its designee and a license holder may not refuse the board or its designee the right to inspect or audit the records. Refusal to permit inspection or audit of the records constitutes grounds for revocation or suspension of the license or registration.

[ IB 2009, c. 2, §48 (AMD) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §48 (AMD).



8 §1042. Access to premises, equipment and records

1. Inspection. A person holding a license or registration under this chapter shall permit the board, the department or a designee of the board or the department unrestricted access, during regular business hours, including access to locked or secured areas, to inspect any gambling facility and any equipment, prizes, records or items and materials used or to be used in the operation of any slot machine or associated equipment owned, distributed or operated by that person. A person holding a license or registration under this chapter shall consent in writing to the examination of all the licensee's books and records related to operations licensed under this chapter and shall authorize all 3rd parties in possession or in control of those books and records to allow the board or the board's designee to examine such books and records as the board determines necessary.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Monitoring. The board or the department shall monitor the use, operation, distribution and servicing of slot machines through on-site observation and other means at any time during the operation of any license for the purpose of certifying the revenue thereof, receiving complaints from the public relating to the conduct of licensees, examining records of revenues and procedures, enforcing the provisions of this chapter and the rules adopted pursuant to this chapter and conducting periodic reviews of licenses for the purpose of evaluating current or suggested provisions of this chapter and the rules adopted pursuant to this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).






Subchapter 5: ENFORCEMENT AND PENALTIES

8 §1051. Disciplinary sanctions

1. Disciplinary proceedings and sanctions. The department or its designee shall investigate a complaint on its own motion at the request of the board or upon receipt of a written complaint filed with the board or the department regarding noncompliance with or violation of this chapter or of any rules adopted by the board. The board or its designee may subpoena witnesses, records and documents, including records and documents maintained by any gambling services vendor or nongambling services vendor in contract, cooperation or consort with a licensee, in any investigation or hearing it conducts.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Notice of complaint or violation and request for hearing. Following investigation by the department or its designee, the director may file a notice of complaint and request for hearing with the board or may serve the licensee with notice of violation and proposed sanction and opportunity to request a hearing.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Further action. If the board or its designee finds after notice pursuant to subsection 2 that the factual basis of the complaint is true and is of sufficient gravity to warrant further action, it may take any of the following actions.

A. The board or its designee may enter into a consent agreement with the consent of the licensee that establishes the period and terms of probation necessary to protect the public health and safety and to rehabilitate or educate the licensee. A consent agreement may be used to terminate a complaint investigation if a consent agreement is entered into by the board, the licensee and the Attorney General. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. If a licensee voluntarily surrenders a license, the board or its designee may negotiate stipulations necessary to ensure protection of the public health and safety and the rehabilitation or education of the licensee. These stipulations may be set forth only in a consent agreement signed by the board, the licensee and the Attorney General. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. The board may take disciplinary action against any applicant or licensee pursuant to this chapter or any rules adopted pursuant to this chapter. Disciplinary action, including, but not limited to, a decision to impose a civil penalty or to modify, suspend or revoke a license or registration, may be predicated on the following grounds:

(1) Fraud or deceit in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued;

(2) A violation of this chapter or any rule adopted by the board;

(3) Ineligibility to hold a license or registration under this chapter;

(4) As provided in Title 5, section 10004, subsection 4-A, conviction of a crime that involves dishonesty or false statement, conviction of a crime for which incarceration for one year or more may be imposed or conviction of a crime defined in Title 17-A, chapter 39; or

(5) Grounds other than those described in subparagraphs (1) to (4) specified by rule or law. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Appeals. A person aggrieved by the decision of a designee of the board in modifying or refusing to issue or renew a license or registration, in taking any disciplinary action pursuant to this chapter or rules adopted pursuant to this chapter or in the interpretation of this chapter or rules adopted pursuant to this chapter may appeal the decision to the board for a final decision. The designee's decision stands until the board issues a decision to uphold, modify or overrule the designee's decision. In the case of appeal to the board, the person must be afforded an opportunity for an adjudicatory hearing in accordance with this chapter and the Maine Administrative Procedure Act.

A person aggrieved by a final decision of the board in waiving the application of any rule, in refusing to issue or renew a license or registration, in taking any disciplinary action pursuant to this chapter or rules adopted pursuant to this chapter or in the interpretation of this chapter or any rule adopted pursuant to this chapter may appeal the board's decision to the Superior Court in accordance with Title 5, chapter 375, subchapter 7.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1052. Confidentiality

All reports, information or records compiled by the board or the department pursuant to this subchapter regarding noncompliance with or violation of this chapter by an applicant, licensee, owner or key executive are confidential, except that the board may disclose any confidential information as follows. [2005, c. 11, §2 (AMD).]

1. Hearings or proceedings. Confidential information may be released in an adjudicatory hearing or informal conference before the board or in any subsequent formal proceeding to which the information is relevant.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Consent agreements or settlements. Confidential information may be released in a consent agreement or other written settlement when the information constitutes or pertains to the basis of board action.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. During investigation. All complaints and investigative records of the board are confidential during the pendency of an investigation. Notwithstanding section 1006, the complaints and records become public records upon the conclusion of an investigation unless confidentiality is required by some other provision of law. For purposes of this subsection, an investigation is concluded when:

A. A notice of an adjudicatory hearing as defined under Title 5, chapter 375, subchapter 1 has been issued; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. A consent agreement has been executed; or [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. A letter of dismissal has been issued or the investigation has otherwise been closed. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2005, c. 11, §3 (AMD) .]

4. Exceptions. Notwithstanding subsection 3, during the pendency of an investigation, a complaint or investigative record may be disclosed:

A. To the department; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. To other state or federal agencies when the record contains evidence of possible violations of laws, rules or regulations enforced by those agencies or as the board or the board's designee considers appropriate; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. When and to the extent considered necessary by the director to avoid imminent and serious harm. The authority of the director to make such a disclosure may not be delegated; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Pursuant to rules adopted by the board, when it is determined that confidentiality is no longer warranted due to general public knowledge of the circumstances surrounding the complaint or investigation and when the investigation would not be prejudiced by the disclosure; or [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. To the person investigated on request of that person. The director may refuse to disclose part or all of any investigative information, including the existence of an investigation if the director determines that disclosure would prejudice the investigation. The authority of the director to make such a determination may not be delegated. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2005, c. 11, §§2,3 (AMD).



8 §1053. Disciplinary action by the board

1. Possible sanctions. For each violation of this chapter or the rules or conditions of licensure or registration, the board may take one or more of the following actions:

A. Issue a warning, censure or reprimand to a licensee or registrant. Each warning, censure or reprimand issued must be based upon a violation of a different applicable law, rule or condition of licensure or must be based upon a separate instance of actionable conduct or activity; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

B. Suspend a license or registration for up to 360 days for each violation of an applicable law, rule or condition of licensure or registration or instance of actionable conduct or activity. Suspensions may be set to run concurrently or consecutively. Execution of all or any portion of a term of suspension may be stayed pending successful completion of conditions of probation, although the suspension remains part of the licensee's or registrant's record; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

C. Revoke a license or registration; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

D. Impose a fine of up to $100,000 for each violation of an applicable law, rule or condition of licensure or registration or instance of actionable conduct or activity; [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

E. Impose conditions of probation upon a licensee or registrant. Probation may run for such time period as the board determines appropriate; and [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

F. Impose costs of investigation and hearing. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

2. Consent agreements. The board may execute a consent agreement that resolves a complaint or investigation without further proceedings. Consent agreements may be entered into only with the consent of the licensee or registrant, the board and the Attorney General. Any remedy, penalty or fine that is otherwise available by law may be achieved by consent agreement, including long-term suspension and permanent revocation of a license or registration. A consent agreement is not subject to review or appeal and may be modified only by a writing executed by all parties to the original consent agreement. A consent agreement is enforceable by an action in Superior Court.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Surrender of license or registration. The board may accept surrender of a license or registration. In order for a licensee's or registrant's surrender of a license or registration to be effective, a surrender must first be accepted by vote of the board. The board may refuse to accept surrender of a license or registration if the licensee or registrant is under investigation or is the subject of a pending complaint or proceeding, unless a consent agreement is first entered into pursuant to this chapter.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

4. Letters of guidance or concern. The board may issue letters of guidance or concern to a licensee or registrant. Letters of guidance or concern may be used to educate, reinforce knowledge regarding legal or professional obligations and express concern over action or inaction by the licensee or registrant that does not rise to the level of misconduct sufficient to merit disciplinary action. The issuance of a letter of guidance or concern is not a formal proceeding and does not constitute an adverse disciplinary action of any form. Notwithstanding any other provision of law, letters of guidance or concern are not confidential. The board may place letters of guidance or concern, together with any underlying complaint, report and investigation materials, in a licensee's or registrant's file for a specified amount of time, not to exceed 10 years. Any letters, complaints and materials placed on file may be accessed and considered by the board in any subsequent action commenced against the licensee or registrant within the specified time frame. Complaints, reports and investigation materials placed on file are confidential only to the extent otherwise provided by law.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1054. Criminal violations

A person commits a Class C crime if that person knowingly or intentionally: [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

1. Tampering with slot machine or table game. Manipulates or intends to manipulate the outcome, payback or operation of a slot machine or table game by physical tampering or any other means;

[ IB 2009, c. 2, §49 (AMD) .]

2. Interference. Interferes with the board's ability to monitor compliance with this chapter;

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Operation or distribution without license. Operates or distributes a slot machine or table game in this State without a license. This subsection does not apply to the operation of a slot machine or table game by an accredited postsecondary institution for the purposes of training and education or the distribution of a slot machine or table game to an accredited postsecondary institution for the purposes of training and education;

[ 2011, c. 585, §12 (AMD) .]

4. Operation or distribution of unregistered slot machine or table game. Operates or distributes a slot machine or table game that is not registered in this State. This subsection does not apply to the operation of a slot machine or table game by an accredited postsecondary institution for the purposes of training and education or the distribution of a slot machine or table game to an accredited postsecondary institution for the purposes of training and education;

[ 2011, c. 585, §12 (AMD) .]

5. Possession of tools for purpose of tampering with slot machine or table game. Possesses or makes any tool, implement, instrument or other article that is adopted, designed or commonly used for manipulating the outcome, payback or operation of a slot machine or table game with intent to use that tool, implement, instrument or other article to commit the manipulation of a slot machine or table game;

[ IB 2009, c. 2, §49 (AMD) .]

6. Failure to disclose contracts and agreements. Violates section 1034;

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

7. Underage use of slot machine or table game. Violates section 1031, subsection 1;

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

8. Failure to deposit funds. Violates section 1036, subsection 2; or

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

9. Failure to grant access to premises, equipment and records. Violates section 1042.

[ 2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF) .]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). IB 2009, c. 2, §49 (AMD). 2011, c. 585, §12 (AMD).



8 §1055. Theft at a casino or slot machine facility (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 585, §13 (NEW). 2013, c. 96, §1 (RP).






Subchapter 6: MISCELLANEOUS

8 §1061. Authority to detain persons suspected of cheating; immunity

A licensee or an officer, employee or agent of the licensee who has probable cause to believe there has been a violation of this chapter in the gambling facility by any person may take that person into custody and detain that person in the gambling premises in a reasonable manner for a reasonable length of time for the purpose of notifying and surrendering the person to law enforcement authorities and, when the detained person is a minor, informing a law enforcement officer or the parents or guardian of the minor of the detention and surrendering the minor to the person so informed. The act of taking into custody and detention under this section does not render the licensee or its officers, employees or agents criminally or civilly liable, including but not limited to liability for false arrest, false imprisonment, slander or unlawful detention, unless the taking into custody or detention is unreasonable under all the circumstances. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

A licensee or an officer, employee or agent of the licensee is not entitled to any immunity from civil or criminal liability provided in this section unless there is displayed in a conspicuous manner in the licensee's gambling facility a notice in boldface type clearly legible and in substantially this form: "Any gambling licensee or any officer, employee or agent of a licensee who has probable cause to believe that a person is violating a provision of law prohibiting cheating or swindling in gambling may detain that person in the establishment for the purpose of notifying law enforcement authorities." [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1062. Municipal regulation

This chapter may not be construed to limit municipal regulation of the activities licensed under this chapter, as long as such municipal regulation does not conflict with this chapter or rules adopted under this chapter. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1063. Rules

Unless otherwise specified, rules adopted pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2003, c. 687, Pt. A, §5 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF).



8 §1064. Applicability of Title 17, chapter 62

Except as expressly provided in this chapter, the provisions of Title 17, chapter 62 do not apply to the ownership, distribution or operation of slot machines in the State. [2009, c. 487, Pt. B, §4 (AMD).]

SECTION HISTORY

2003, c. 687, §A5 (NEW). 2003, c. 687, §B11 (AFF). 2009, c. 487, Pt. B, §4 (AMD).



8 §1065. Distances

For the purposes of this chapter, unless otherwise provided in the laws relating to the Gambling Control Board, distances are determined by measuring along the most commonly used roadway, as determined by the Department of Transportation. [2011, c. 56, §1 (NEW).]

SECTION HISTORY

2011, c. 56, §1 (NEW).



8 §1066. Interception of slot machine or table game winnings to pay child support debt

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Child support debt" means child support debt that has been liquidated by judicial or administrative action. [2013, c. 255, §2 (NEW).]

B. "Department" means the Department of Health and Human Services. [2013, c. 255, §2 (NEW).]

C. "Registry operator" means the department or an entity with whom the department enters into a contract to maintain the registry pursuant to subsection 3. [2013, c. 255, §2 (NEW).]

D. "Winner" means a slot machine customer or a table game customer to whom cash is returned as winnings. [2013, c. 255, §2 (NEW).]

[ 2013, c. 255, §2 (NEW) .]

2. Interception. A licensee shall intercept slot machine and table game winnings to pay child support debt in accordance with this section.

[ 2013, c. 255, §2 (NEW) .]

3. Registry. The department shall create and maintain, or shall contract with a private entity to create and maintain, a secure, electronically accessible registry containing information regarding individuals with outstanding child support debt. The department shall regularly enter into the registry information including:

A. The name and social security number of each individual with outstanding child support debt; [2013, c. 255, §2 (NEW).]

B. The account number or identifier assigned by the department to the outstanding child support debt; [2013, c. 255, §2 (NEW).]

C. The amount of the outstanding child support debt; and [2013, c. 255, §2 (NEW).]

D. Any other information necessary to effectuate the purposes of this section. [2013, c. 255, §2 (NEW).]

[ 2013, c. 255, §2 (NEW) .]

4. Electronic access to information; procedures. A licensee shall electronically access the registry in accordance with this subsection.

A. Before making a payout of winnings of an amount equal to or greater than the amount for which the licensee is required to file a Form W-2G or substantially equivalent form with the United States Internal Revenue Service, the licensee shall obtain the name, address, date of birth and social security number of the winner and shall electronically submit this information to the registry operator. [2013, c. 255, §2 (NEW).]

B. Upon receipt of information pursuant to paragraph A, the registry operator shall electronically inform the licensee whether the winner is listed in the registry. If the winner is listed in the registry, the registry operator shall inform the licensee of the amount of the winner's outstanding child support debt and the account number or identifier assigned to the outstanding child support debt and shall provide the licensee with a notice of withholding that informs the winner of the right to an administrative hearing. [2013, c. 255, §2 (NEW).]

C. If the registry operator informs the licensee that the winner is not listed in the registry or if the licensee is unable to obtain information from the registry operator on a real-time basis after attempting in good faith to do so, the licensee may make payment to the winner. [2013, c. 255, §2 (NEW).]

D. If the registry operator informs the licensee that the winner is listed in the registry, the licensee may not make payment to the winner unless the amount of the payout exceeds the amount of outstanding child support debt, in which case the licensee may make payment to the winner of the amount of winnings that is in excess of the amount of the winner's outstanding child support debt. [2013, c. 255, §2 (NEW).]

[ 2013, c. 255, §2 (NEW) .]

5. Lien against winnings. If the registry operator informs a licensee pursuant to this section that a winner is listed in the registry, the department has a valid lien upon and claim of lien against the winnings in the amount of the winner's outstanding child support debt.

[ 2013, c. 255, §2 (NEW) .]

6. Withholding of winnings. The licensee shall withhold from any winnings an amount equal to the amount of the lien created under subsection 5 and shall provide a notice of withholding to the winner. Within 7 days after withholding an amount pursuant to this subsection, the licensee shall transmit the amount withheld to the department together with a report of the name, address and social security number of the winner, the account number or identifier assigned to the debt, the amount withheld, the date of withholding and the name and location of the licensee.

[ 2013, c. 255, §2 (NEW) .]

7. Licensee costs. Notwithstanding subsection 6, the licensee may retain $10 from an amount withheld pursuant to this section to cover the cost of the licensee's compliance with this section.

[ 2013, c. 255, §2 (NEW) .]

8. Administrative hearing. A winner from whom an amount was withheld pursuant to this section has the right, within 15 days of receipt of the notice of withholding, to request from the department an administrative hearing. The hearing is limited to questions of whether the debt is liquidated and whether any postliquidation events have affected the winner's liability. The administrative hearing decision constitutes final agency action.

[ 2013, c. 255, §2 (NEW) .]

9. Authorization to provide information. Notwithstanding any other provision of law to the contrary, the licensee may provide to the department or registry operator any information necessary to effectuate the intent of this section. The department or registry operator may provide to the licensee any information necessary to effectuate the intent of this section.

[ 2013, c. 255, §2 (NEW) .]

10. Confidentiality of information. The information obtained by the department or registry operator from a licensee pursuant to this section and the information obtained by the licensee from the department or registry operator pursuant to this section are confidential and may be used only for the purposes set forth in this section. An employee or prior employee of the department, the registry operator or a licensee who knowingly or intentionally discloses any such information commits a civil violation for which a fine not to exceed $1,000 may be adjudged.

[ 2013, c. 255, §2 (NEW) .]

11. Effect of compliance; noncompliance. A licensee, the department and the registry operator are not liable for any action taken in good faith to comply with this section. A licensee who fails to make a good faith effort to obtain information from the registry operator or who fails to withhold and transmit the amount of the lien created under subsection 5 is liable to the department for the greater of $500 and the amount the person was required to withhold and transmit to the department under this section, together with costs, interest and reasonable attorney's fees.

[ 2013, c. 255, §2 (NEW) .]

12. Biennial review. The department shall report to the Legislature and the Governor on or before January 31, 2015 and biennially thereafter on:

A. The number of names of winners submitted by licensees to the registry operator pursuant to this section in each of the preceding 2 calendar years; [2013, c. 255, §2 (NEW).]

B. The number of winners who were found to be listed in the registry in each of the preceding 2 calendar years; [2013, c. 255, §2 (NEW).]

C. The amount of winnings withheld by licensees pursuant to this section in each of the preceding 2 calendar years; and [2013, c. 255, §2 (NEW).]

D. The amount of withheld winnings refunded to winners as the result of administrative hearings requested pursuant to this section in each of the preceding 2 calendar years. [2013, c. 255, §2 (NEW).]

[ 2013, c. 255, §2 (NEW) .]

SECTION HISTORY

2013, c. 255, §2 (NEW).












TITLE 9: BANKS AND FINANCIAL INSTITUTIONS

Part 1: GENERAL PROVISIONS

Chapter 1: ORGANIZATION; COMMISSIONER AND EMPLOYEES; POWERS AND DUTIES

9 §1. Bureau; superintendent and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §§1,2 (AMD). 1967, c. 347, (AMD). 1967, c. 490, §4 (AMD). 1967, c. 494, §35 (AMD). 1969, c. 504, §16 (AMD). 1973, c. 585, §3 (RPR). 1975, c. 500, §3 (RP).



9 §2. Revenues and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §18 (AMD). 1969, c. 43, §1 (AMD). 1973, c. 625, §45 (AMD). 1975, c. 500, §3 (RP).



9 §3. Information and records (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §2 (AMD). 1975, c. 500, §3 (RP).



9 §4. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §5. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §6. Powers of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 275, (AMD). 1969, c. 43, §§2,3 (AMD). 1975, c. 500, §3 (RP).



9 §7. Orders of commissioner; notice and hearing; review (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 306, §1 (RPR). 1975, c. 500, §3 (RP).



9 §8. Administrative procedures; hearings in general (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 306, §2 (NEW). 1975, c. 500, §3 (RP).



9 §9. Order on hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 306, §2 (NEW). 1975, c. 500, §3 (RP).



9 §10. Conduct of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 306, §2 (NEW). 1975, c. 500, §3 (RP).



9 §11. Appeal from the commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 306, §2 (NEW). 1975, c. 500, §3 (RP).






Chapter 3: PROTECTION OF BANKS IN PARTICULAR TRANSACTIONS

9 §41. Limitation of actions to recover money paid on forged signatures (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §42. Adverse claim to bank deposit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §1 (AMD). 1975, c. 500, §3 (RP).



9 §43. Unlawful copying of bank records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §44. Destruction of old bank records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §45. Retention of bank records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §46. Fiduciary's transactions by check, personal and as fiduciary (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 5: TAXATION OF FOREIGN BANKING INSTITUTIONS

9 §91. Rate and computation of tax; due dates (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §92. Report of business volume to commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §93. Account of money used and deposits made (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §94. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 7: HOLIDAYS

9 §131. Dates established (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §3 (AMD). 1969, c. 236, §2 (AMD). 1971, c. 211, (AMD). 1971, c. 578, §1 (AMD). 1973, c. 114, §3 (AMD). 1975, c. 418, §2 (AMD). 1975, c. 500, §3 (RP).



9 §132. Saturday closing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §46 (AMD). 1975, c. 500, §3 (RP).



9 §133. Acts performed after noon on Saturday (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §134. Branches, walk-up and drive-up windows, open after hours (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §4 (NEW). 1975, c. 500, §3 (RP).






Chapter 9: VIOLATIONS AND PENALTIES

9 §171. Prohibited practices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §172. Criminal sanctions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 11: MISCELLANEOUS PROVISIONS

9 §221. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §222. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §47 (AMD). 1975, c. 500, §3 (RP).



9 §223. Banking emergencies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §§5,6 (AMD). 1975, c. 500, §3 (RP).



9 §224. Deposits and shares exempt from taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §225. Sale of negotiable checks and money orders (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 6, (RPR). 1975, c. 500, §3 (RP).



9 §226. Inactive accounts in national banks paid to State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §227. Investment in, and use of, service facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §7 (AMD). 1973, c. 348, (AMD). 1975, c. 500, §3 (RP).



9 §228. Legal interest rate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §229. Maximum legal interest rate on personal loans in excess of $2,000 (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 421, (NEW). 1973, c. 762, §2 (RP).



9 §230. Records of financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 366, §1 (NEW). 1975, c. 500, §3 (RP).









Part 2: SAVINGS BANKS

Chapter 41: GENERAL PROVISIONS

9 §401. Definitions; use of term "saving" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §402. Supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §403. Commissioner to report violations; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §404. Application of charter provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 43: ORGANIZATION

9 §441. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 578, §2 (AMD). 1975, c. 500, §3 (RP).



9 §442. Branch offices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §443. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §1 (AMD). 1969, c. 401, §§1-6,21 (AMD). 1969, c. 420, §1 (AMD). 1969, c. 590, §§8,9 (AMD). 1971, c. 424, §1 (AMD). 1975, c. 500, §3 (RP).



9 §444. Power to act as trustee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 290, §1 (NEW). 1975, c. 500, §3 (RP).



9 §445. Mortgage-backed securities guaranteed by the United States (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 161, §1 (NEW). 1975, c. 500, §3 (RP).






Chapter 45: MANAGEMENT

9 §471. Corporators (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §472. Trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 43, §4 (AMD). 1969, c. 401, §§7-9,22 (AMD). 1973, c. 278, (AMD). 1973, c. 287, §1 (AMD). 1973, c. 625, §§47-A,47-B (AMD). 1973, c. 788, §33 (AMD). 1975, c. 500, §3 (RP).



9 §473. Officers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §10 (AMD). 1975, c. 500, §3 (RP).



9 §474. Safekeeping of assets and records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §11 (RPR). 1975, c. 500, §3 (RP).



9 §475. Accounting (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §12 (AMD). 1975, c. 500, §3 (RP).



9 §476. Surplus and reserve fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §13 (AMD). 1975, c. 500, §3 (RP).



9 §477. Dividends (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 85, (AMD). 1969, c. 401, §14 (AMD). 1975, c. 500, §3 (RP).



9 §478. Retirement allowances and benefits (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §15 (RP).






Chapter 47: DEPOSITS

9 §511. Classification and amounts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §16 (RPR). 1975, c. 500, §3 (RP).



9 §512. Notice before withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §513. Minors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §514. Trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §515. Two or more names; loan and building shares (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 513, §§18-A (AMD). 1967, c. 386, (AMD). 1975, c. 500, §3 (RP).



9 §516. Payments of accounts of deceased pesons (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §517. Loss of passbook (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 441, §1 (AMD). 1975, c. 500, §3 (RP).



9 §517-A. Loss of certificate of deposit (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 441, §2 (NEW). 1975, c. 500, §3 (RP).



9 §518. Payment of orders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §519. Inactive accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §13 (AMD). 1975, c. 500, §3 (RP).






Chapter 49: LOANS

9 §551. Mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §2 (AMD). 1967, c. 201, §1 (AMD). 1969, c. 401, §17 (RP).



9 §552. Collateral loans (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 201, §2 (AMD). 1969, c. 401, §17 (RP).



9 §553. Unsecured loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §3 (AMD). 1967, c. 520, §§1-A (AMD). 1969, c. 401, §17 (RP).



9 §554. Participation loans, other than real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §17 (RP).



9 §555. Loans on leases (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §4 (RPR). 1967, c. 308, §1 (AMD). 1969, c. 401, §17 (RP).



9 §556. Other loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §5 (NEW). 1969, c. 401, §17 (RP).



9 §557. Participation loans with governmental agency (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 112, (NEW). 1969, c. 401, §17 (RP).






Chapter 50: LOANS

9 §561. Mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1971, c. 60, §§1,2 (AMD). 1971, c. 578, §3 (AMD). 1973, c. 214, §§1,2 (AMD). 1973, c. 788, §34 (AMD). 1975, c. 500, §3 (RP).



9 §562. Loans on leases (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §563. Collateral loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §564. Participation loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §565. Personal loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §566. Loans to municipal corporations and charities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §567. Commercial paper (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §568. Other prudent loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §569. Regulation of the limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §570. Aggregate limitation of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1971, c. 161, §2 (AMD). 1975, c. 500, §3 (RP).



9 §571. Federal funds transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 441, §3 (NEW). 1973, c. 670, §1 (RPR). 1975, c. 500, §3 (RP).



9 §572. Mobile home loans (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 441, §3 (NEW). 1971, c. 578, §4 (RPR). 1975, c. 500, §3 (RP).






Chapter 50-A: REAL ESTATE

9 §581. Certain real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).



9 §582. Acquisition (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1973, c. 416, (AMD). 1975, c. 500, §3 (RP).



9 §583. Book value (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §18 (NEW). 1975, c. 500, §3 (RP).






Chapter 51: INVESTMENTS

9 §591. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §592. United States and Canada (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §593. States (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §594. Provinces of Canada (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §595. Counties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §596. Municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §597. Railroads (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §6 (AMD). 1969, c. 401, §19 (RP).



9 §598. Public utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §599. Telephone companies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §600. Industrial bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §601. Maine corporate bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §602. Maine corporate stocks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §603. Bank stocks and obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §§7-9 (AMD). 1969, c. 401, §19 (RP).



9 §604. National mortgage associations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §605. Mortgages under Bankhead-Jones Farm Tenant Act (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §606. Maine Development Credit Corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §607. Insurance company stocks (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §10 (RPR). 1969, c. 401, §19 (RP).



9 §608. Preferred stock of public utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §609. Securities approved by Bank Commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §11 (AMD). 1969, c. 401, §19 (RP).



9 §610. Securities deemed sound by bank trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §12 (AMD). 1969, c. 401, §19 (RP).



9 §611. List of legal securities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §612. Securities not authorized by law (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §19 (RP).



9 §613. Bonds of nonprofit organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 335, §14 (AMD). 1969, c. 401, §19 (RP).






Chapter 52: INVESTMENTS

9 §621. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §622. United States and instrumentalities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §623. States (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §624. Maine (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §625. Canada (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §626. Corporate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §627. Maine corporate bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §628. Maine corporate stocks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §629. Bank stocks and obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §630. Insurance company stocks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §631. Preferred stock of public utilities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §632. Maine Development Credit Corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §633. Bonds of nonprofit organizations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §634. Other prudent securities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §635. Retention of unauthorized securities (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).



9 §636. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 401, §20 (NEW). 1975, c. 500, §3 (RP).






Chapter 53: CONSERVATION AND SEGREGATION OF ASSETS

9 §651. Segregation of certain assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §652. Treasurer to set up new accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §653. List of segregated assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §654. Sale of segregated investments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §655. Payment of dividends (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §656. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §657. Definition of "investments" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §658. Commissioner's liability limited (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §659. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 55: LIQUIDATION AND INSOLVENCY

9 §691. Voluntary liquidation; jurisdiction; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §692. Injunction to restrain insolvent corporation; receivers appointed (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §693. Duties and powers of receivers; reports; duties of commissioner and Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §694. Appointment of commissioners; powers and duties; payment of claims (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §695. Attachments dissolved; actions discontinued; judgment recovered added to claims (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §696. Claims not timely are barred (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §697. Court may reduce deposit accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §698. Payments restrained to preserve assets or protect depositors; order revoked or modified (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 57: MERGERS REPEALED

9 §731. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 205, §1 (AMD). 1975, c. 500, §3 (RP).



9 §732. Savings bank and savings and loan association (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 399, §1 (NEW). 1969, c. 205, §2 (AMD). 1975, c. 500, §3 (RP).









Part 3: TRUST COMPANIES

Chapter 91: GENERAL PROVISIONS

9 §951. Authority of commissioner; annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §952. Application of charter provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §953. Application of laws affecting trust companies; use of word "bank" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §954. Surety bond business prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 93: ORGANIZATION

9 §991. Formation; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §8 (AMD). 1965, c. 466, (AMD). 1969, c. 420, §2 (AMD). 1971, c. 424, §2 (AMD). 1975, c. 500, §3 (RP).



9 §992. Articles of agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §993. Notice of intention (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §994. First meeting; elections; bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §995. Bylaws; special charter amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §9 (RPR). 1967, c. 7, (RPR). 1975, c. 500, §3 (RP).



9 §996. Filing of documents; certificate of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §997. Issue of shares; list of stockholders; examination by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §998. Minimum subscription required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §10 (RPR). 1975, c. 500, §3 (RP).



9 §999. Minimum capital stock authorized; par value (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §11 (RPR). 1975, c. 500, §3 (RP).



9 §1000. Increase of capital stock (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1001. Preferred stock (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §12 (AMD). 1975, c. 500, §3 (RP).



9 §1002. Business commenced or charter forfeited (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1003. Branches (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §13 (AMD). 1973, c. 625, §48 (AMD). 1975, c. 500, §3 (RP).



9 §1004. Relocation; closing of branch or agency (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §14 (AMD). 1975, c. 500, §3 (RP).






Chapter 95: MANAGEMENT

9 §1041. Board of directors; committees and officers; false returns; bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 113, §§1,2 (AMD). 1965, c. 323, §§15-17 (AMD). 1973, c. 287, §2 (AMD). 1973, c. 625, §§48-A,48-B (AMD). 1973, c. 788, §35 (AMD). 1975, c. 500, §3 (RP).



9 §1042. Duties of board and committees; record of loans; list of demand obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §18 (AMD). 1969, c. 366, §2 (AMD). 1973, c. 670, §2 (AMD). 1975, c. 500, §3 (RP).



9 §1043. Qualifications of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1044. Cash reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 366, §3 (RPR). 1975, c. 500, §3 (RP).



9 §1045. Surplus fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1046. Borrowing capacity (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 338, (RP).



9 §1047. Stock in federal reserve banks may be acquired and held (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1048. Statement of inactive accounts; payment to State (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §19 (AMD). 1975, c. 500, §3 (RP).



9 §1049. Annual examinations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §20 (RPR). 1975, c. 500, §3 (RP).



9 §1050. Liability of stockholders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1051. Proceedings when capital stock impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §21 (AMD). 1975, c. 500, §3 (RP).



9 §1052. General rights of creditors not impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1053. Governmental units may participate in banking reorganization (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 97: DEPOSITS

9 §1091. Pledge of assets for deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1092. Federal housing mortgages and debentures as collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1093. Trust assets (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §22 (AMD). 1971, c. 114, §§1,2 (AMD). 1973, c. 253, (RPR). 1975, c. 500, §3 (RP).



9 §1094. Deposits by fiduciaries and officials (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1095. Notice of withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1096. Deposit of securities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 9, (NEW). 1973, c. 788, §36 (AMD). 1975, c. 500, §3 (RP).






Chapter 99: LOANS

9 §1131. Individual borrower loan limits (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 366, §4 (AMD). 1975, c. 500, §3 (RP).



9 §1132. Loans to officers; approval recorded; vote of directors; credit expires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 323, §23 (AMD). 1973, c. 670, §3 (AMD). 1975, c. 500, §3 (RP).



9 §1133. Responsibility of officers and directors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1134. Loans on shares of capital stocks forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1135. Guaranteed loans for veterans; minors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 101: PROTECTIONS OF ASSETS AND RIGHTS OF CREDITORS

9 §1171. Examination and revaluation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1172. Allocation of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1173. Negotiable certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1174. Conservators; appointment; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1175. Merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1176. Injunctions restraining procedure against trust companies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1177. Dissolution of attachments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1178. Authority of courts in protecting creditors' rights (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1179. General authority of courts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1180. Appointment of receivers or trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1181. Receivers; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1182. Powers of commissioner as additional (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1183. Preferred stock (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1184. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 103: MERGERS

9 §1221. Resulting national bank (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1222. Resulting trust company (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1223. --Written consent for acquisition of assets and assumption of deposits; exception (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1224. --Approval of monopolies having undue concentrations of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1225. --Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1226. Approval of stockholders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1227. Effective date; filing of agreement; certificate as evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1228. Conversion of national bank to trust company (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1229. Continuation of corporate entity (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1230. Dissenting stockholders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1231. Nonconforming assets or business (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1232. Book value of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 105: MUTUAL TRUST INVESTMENT COMPANIES

9 §1271. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1272. Authority to incorporate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1273. Application of general corporation law; articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1274. Corporate powers; stock ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1275. Purchase of stock by fiduciaries; authority and restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1276. Powers of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1277. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).









Part 4: SAVINGS AND LOAN ASSOCIATIONS

Chapter 141: GENERAL PROVISIONS

9 §1551. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 275, §1 (AMD). 1975, c. 500, §3 (RP).



9 §1552. Holidays (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1553. Examinations by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1554. Departmental regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1555. Review of order or decision of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1556. Existing associations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 143: ORGANIZATION AND INCORPORATION

9 §1591. Creation of association (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1592. Certificates; filing and approval (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1593. Capital reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1594. Forfeiture for failure to commence business (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1595. Branch offices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1596. Bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1597. Relocation; closing of branch or agency (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1598. Change of name (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 145: POWERS

9 §1631. Express, implied and incidental (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1632. Specific (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 420, §3 (AMD). 1971, c. 424, §3 (AMD). 1971, c. 442, §§1,2 (AMD). 1975, c. 500, §3 (RP).






Chapter 147: MANAGEMENT

9 §1661. Directors; qualifications; meetings; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 442, §3 (AMD). 1975, c. 500, §3 (RP).



9 §1662. Election of directors; vacancies; term of office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1663. Officers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1664. Officer's powers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1665. Oath of office; penalty for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1666. Bonds of officers and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 149: MEMBERSHIP, ACCOUNTS AND SHARES

9 §1701. Acts constituting membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1702. Savings accounts and savings deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 69, §1 (AMD). 1967, c. 149, §1 (AMD). 1969, c. 275, §§2-4 (AMD). 1971, c. 442, §4 (RPR). 1975, c. 500, §3 (RP).



9 §1703. Limitation upon accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1704. Minors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 149, §2 (RPR). 1975, c. 500, §3 (RP).



9 §1705. Payment of shares of deceased members (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 279, §1 (AMD). 1975, c. 500, §3 (RP).



9 §1706. Shares and accounts as legal investments or security for bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1707. Fiduciaries (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1708. Powers of attorney on accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1709. Joint membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1710. Pledge of accounts in joint tenancy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1711. Transfer of membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1712. Lost certificates and account books (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1713. Termination of membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1714. Power to act as trustee (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 290, §2 (NEW). 1975, c. 500, §3 (RP).






Chapter 151: HANDLING OF ACCOUNTS

9 §1751. Withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1752. Retirements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1753. Application of withdrawal value to indebtedness (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1754. Inactive accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 69, §2 (AMD). 1975, c. 500, §3 (RP).






Chapter 153: MEETING AND VOTING RIGHTS

9 §1791. Call and time of meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1792. Quorum (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1793. Place of meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1794. Voting rights (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §10 (AMD). 1971, c. 598, §10 (AMD). 1975, c. 500, §3 (RP).






Chapter 155: INVESTMENTS

9 §1831. Investments authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1832. Loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 69, §§3-5 (AMD). 1967, c. 149, §§3-6 (AMD). 1969, c. 275, §§5-8 (AMD). 1971, c. 442, §§5-7 (AMD). 1973, c. 279, §§2-6 (AMD). 1973, c. 670, §4 (AMD). 1975, c. 500, §3 (RP).



9 §1833. Repayment of loan (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 442, §8 (RPR). 1975, c. 500, §3 (RP).



9 §1834. Other investments (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 69, §§6,7 (AMD). 1967, c. 149, §7 (AMD). 1971, c. 442, §9 (AMD). 1973, c. 279, §7 (AMD). 1975, c. 500, §3 (RP).



9 §1835. Real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 149, §8 (AMD). 1975, c. 500, §3 (RP).



9 §1836. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 275, §9 (AMD). 1971, c. 442, §§10,11 (AMD). 1975, c. 500, §3 (RP).



9 §1837. Earnings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 442, §12 (RPR). 1975, c. 500, §3 (RP).



9 §1838. Surplus and reserve fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 275, §10 (RPR). 1971, c. 442, §13 (AMD). 1975, c. 500, §3 (RP).






Chapter 157: MERGERS

9 §1871. Procedure; absent members, liabilities for obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 205, §3 (AMD). 1971, c. 442, §14 (RPR). 1975, c. 500, §3 (RP).



9 §1872. Association and savings bank (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 399, §2 (NEW). 1969, c. 205, §4 (AMD). 1975, c. 500, §3 (RP).






Chapter 159: BUSINESS RESTRICTIONS

9 §1901. Incorporation required; foreign corporations; injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 161: INSURANCE OF ACCOUNTS

9 §1931. Application and termination (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 163: CONVERSION TO FEDERAL OR STATE ASSOCIATION

9 §1961. Federal; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1962. State; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 165: FINANCE

9 §1991. Report to members (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §1992. Audits (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 43, §5 (AMD). 1975, c. 500, §3 (RP).



9 §1993. Verification of accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).






Chapter 167: INSOLVENCY AND LIQUIDATION

9 §2031. Voluntary liquidation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2032. Conservatorship (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2033. Receivership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2034. Solvent corporation protected (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2035. Status of members; no preference (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2036. Optional bylaw provision (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 442, §15 (NEW). 1975, c. 500, §3 (RP).









Part 5: INDUSTRIAL LOAN COMPANIES

Chapter 201: GENERAL PROVISIONS

9 §2301. Industrial loan companies

All corporations chartered and doing business as "industrial loan companies" pursuant to this section and former sections 2302, 2303, 2341 to 2345 and 2381 and 2382 and that were not accepting certificates of investment prior to June 1, 1967 are hereby made corporations organized under Title 13-C and such "industrial loan companies" are subject to Title 9-A to the extent that the activities of such companies are within the provisions of Title 9-A. [2003, c. 688, Pt. A, §9 (AMD).]

SECTION HISTORY

1967, c. 140, §1 (AMD). 1975, c. 381, §1 (RPR). 1987, c. 769, §A38 (AMD). 2003, c. 688, §A9 (AMD).



9 §2302. Use of word "bank" (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §2 (RP).



9 §2303. Authority of superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §3 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 500, §3 (RP).






Chapter 203: ORGANIZATION AND MANAGEMENT

9 §2341. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §4 (AMD). 1975, c. 500, §3 (RP).



9 §2342. Government (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2343. Capital stock and shares (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §5 (AMD). 1975, c. 500, §3 (RP).



9 §2344. Examination and issuance of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §6 (AMD). 1975, c. 500, §3 (RP).



9 §2345. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §§7,8,8-A (AMD). 1973, c. 762, §§2-3 (AMD). 1975, c. 500, §3 (RP).






Chapter 205: PROHIBITIONS

9 §2381. Unlawful acts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 454, (AMD). 1967, c. 140, §§9,10 (AMD). 1975, c. 500, §3 (RP).



9 §2382. Prohibition of use of name "industrial bank" (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 140, §11 (NEW). 1973, c. 625, §49 (AMD). 1975, c. 500, §3 (RP).









Part 6: CREDIT UNIONS

Chapter 241: GENERAL PROVISIONS

9 §2601. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2602. Use of name "credit union" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2603. Fiscal year (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2604. Existing unions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2604-A. Sale of negotiable checks and money orders (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 63, §1 (NEW). 1975, c. 500, §3 (RP).



9 §2604-B. Safe deposit boxes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 337, §1 (NEW). 1975, c. 500, §3 (RP).



9 §2605. Savings clause (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 337, §2 (AMD). 1975, c. 500, §3 (RP).






Chapter 243: ORGANIZATION

9 §2641. Incorporation; filing of certificate; commencement of business required (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §9 (AMD). 1975, c. 500, §3 (RP).



9 §2642. Supervision and examination (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2643. Corporations, partnerships and associations as limited members (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2644. Bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 337, §3 (AMD). 1975, c. 500, §3 (RP).



9 §2645. Amendment of bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 63, §2 (RPR). 1975, c. 500, §3 (RP).



9 §2646. Approval by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2647. Capital (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 390, §1 (AMD). 1975, c. 500, §3 (RP).






Chapter 245: MANAGEMENT AND OPERATION

9 §2681. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 337, §4 (AMD). 1975, c. 500, §3 (RP).



9 §2682. Directors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2683. Election of officers; committees; bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2684. Compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2685. Guaranty fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2686. Investment of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 130, (AMD). 1969, c. 390, §2 (AMD). 1975, c. 500, §3 (RP).



9 §2687. Dividends (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 390, §3 (AMD). 1973, c. 337, §5 (AMD). 1975, c. 500, §3 (RP).






Chapter 247: POWERS AND DUTIES

9 §2721. Directors (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 390, §4 (AMD). 1973, c. 337, §6 (AMD). 1975, c. 500, §3 (RP).



9 §2722. Supervisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 424, §4 (AMD). 1975, c. 500, §3 (RP).



9 §2723. Credit committee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2724. Power to borrow (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2725. Reports to commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2726. Expulsion of members (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2727. Share insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 424, §5 (NEW). 1975, c. 500, §3 (RP).



9 §2728. Counseling (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 424, §5 (NEW). 1975, c. 500, §3 (RP).






Chapter 249: LOANS AND PAYMENTS

9 §2761. Shares and loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 63, §3 (AMD). 1969, c. 390, §5 (AMD). 1975, c. 500, §3 (RP).



9 §2762. Shares not taxable (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2763. Minors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2764. Applications (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2765. Types of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 63, §4 (AMD). 1969, c. 383, (AMD). 1969, c. 390, §6 (AMD). 1971, c. 424, §6 (AMD). 1973, c. 337, §7 (AMD). 1975, c. 500, §3 (RP).






Chapter 251: DISSOLUTION

9 §2791. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §3 (RP).



9 §2792. Merger (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 424, §7 (NEW). 1975, c. 500, §3 (RP).









Part 7: SMALL LOAN AGENCIES

Chapter 281: GENERAL PROVISIONS

9 §3001. Compliance required (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 474, §1 (AMD). 1973, c. 762, §2 (RP).



9 §3002. Evasions; agents of nonresident borrowers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 474, §2 (AMD). 1973, c. 762, §2 (RP).



9 §3003. Name; place of business; removals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §1 (AMD). 1973, c. 762, §2 (RP).



9 §3004. False statements (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 474, §3 (AMD). 1973, c. 762, §2 (RP).



9 §3005. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §1 (AMD). 1973, c. 625, §50 (AMD). 1973, c. 762, §2 (RP). 1973, c. 788, §37 (RPR).






Chapter 283: LICENSES

9 §3041. License required; fees; bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 205, §1 (AMD). 1967, c. 474, §4 (AMD). 1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).



9 §3042. Issuance; hearing; expirations; appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 209, (RPR). 1965, c. 476, §1 (AMD). 1967, c. 473, §2 (AMD). 1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).



9 §3043. Revocation or suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §3 (RPR). 1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).






Chapter 285: LOANS AND INTEREST

9 §3081. Amount of loan and interest rate (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 474, §5 (RPR). 1973, c. 762, §2 (RP).



9 §3082. Interest; no additional charges except lawful fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §4 (AMD). 1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).



9 §3083. Duties of lender (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §5 (AMD). 1973, c. 762, §2 (RP).



9 §3084. Restrictions on security (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §2 (RP).



9 §3085. Assignments of wages (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §2 (RP).



9 §3086. Maximum interest; evasions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 205, §2 (AMD). 1967, c. 474, §6 (AMD). 1973, c. 762, §2 (RP).






Chapter 287: INVESTIGATION AND REPORTS

9 §3121. Duties of superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §6 (AMD). 1973, c. 585, §§11,12 (AMD). 1973, c. 762, §2 (RP).



9 §3122. Form and contents of report; books and records (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 473, §7 (AMD). 1967, c. 544, §19 (AMD). 1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).






Chapter 289: ENFORCEMENT AND PENALTIES

9 §3161. Examiner; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1973, c. 762, §2 (RP).



9 §3162. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §2 (RP).









Part 7-A: LOAN COMPANIES

Chapter 301: ORGANIZATION

9 §3201. Loan companies

All corporations chartered and doing business as "loan companies" pursuant to sections 3201 to 3210 as repealed on June 2, 1975 are hereby made corporations organized under Title 13-C and such "loan companies" are subject to Title 9-A to the extent that the activities of these companies are within the provisions of Title 9-A. [2003, c. 688, Pt. A, §10 (AMD).]

SECTION HISTORY

1965, c. 250, (NEW). 1975, c. 381, §2 (RPR). 1999, c. 127, §A17 (AMD). 2003, c. 688, §A10 (AMD).



9 §3202. Articles of agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1975, c. 381, §3 (RP).



9 §3203. Notice of intention (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1965, c. 476, §2 (AMD). 1973, c. 585, §11 (AMD). 1973, c. 762, §4 (AMD). 1975, c. 381, §3 (RP).



9 §3204. First meeting; elections; bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1975, c. 381, §3 (RP).



9 §3205. Bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §3 (RP).



9 §3206. Filing of documents; certificate of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1965, c. 513, §19 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §3 (RP).



9 §3207. Issue of shares; list of stockholders; examination by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1969, c. 504, §17 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §3 (RP).



9 §3208. Fee required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1975, c. 381, §3 (RP).



9 §3209. Capital stock (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §3 (RP).



9 §3210. Business commenced or charter forfeited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 250, (NEW). 1975, c. 381, §3 (RP).









Part 8: MOTOR VEHICLE FINANCING REPEALED

Chapter 321: GENERAL PROVISIONS

9 §3401. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 767, §2 (RP).



9 §3402. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §2 (AMD). 1967, c. 523, §1 (AMD). 1969, c. 423, §§1-6 (AMD). 1975, c. 767, §2 (RP).



9 §3403. Waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 767, §2 (RP).






Chapter 323: LICENSES

9 §3441. Application; fee; conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §51 (AMD). 1975, c. 767, §2 (RP).



9 §3442. Suspension or revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §5 (AMD). 1975, c. 767, §2 (RP).






Chapter 325: INSTALLMENT CONTRACTS

9 §3481. Requirements and prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 523, §§2,3 (AMD). 1969, c. 423, §§7-12 (AMD). 1973, c. 762, §2 (RP).



9 §3482. Credit charge limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §§13-16 (AMD). 1973, c. 762, §2 (RP).



9 §3483. Prepayment without penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §17 (AMD). 1973, c. 762, §2 (RP).



9 §3484. Extension of contract (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §18 (AMD). 1973, c. 762, §2 (RP).






Chapter 327: ENFORCEMENT

9 §3521. Complaints and investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 395, §1 (RPR). 1973, c. 762, §6 (AMD). 1975, c. 767, §2 (RP).



9 §3522. Powers of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 767, §2 (RP).



9 §3522-A. Disclosure records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §19 (NEW). 1975, c. 767, §2 (RP).



9 §3523. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 395, §2 (AMD). 1973, c. 762, §2 (AMD). 1975, c. 767, §2 (RP).









Part 9: HOME REPAIR FINANCING

Chapter 360: THE HOME REPAIR FINANCING ACT

9 §3721. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3722. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1967, c. 494, §8 (AMD). 1967, c. 523, §4 (AMD). 1969, c. 423, §§20-22 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1979, c. 541, §A83 (AMD). 1981, c. 501, §7 (AMD). 1985, c. 763, §A13 (RP).



9 §3723. Contents of contract (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 423, §§23,24 (AMD). 1985, c. 763, §A13 (RP).



9 §3724. Prohibited contract provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1971, c. 544, §20 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §8 (AMD). 1985, c. 763, §A13 (RP).



9 §3725. Contract copy to owner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 423, §25 (AMD). 1985, c. 763, §A13 (RP).



9 §3726. Certificate of completion (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3727. Contract items (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1967, c. 523, §§5,6 (AMD). 1969, c. 423, §26 (RP).



9 §3728. Payment of time balance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3729. Credit charges; prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 132, §4 (AMD). 1969, c. 423, §§27,28 (AMD). 1973, c. 762, §2 (RP).



9 §3730. Delinquency charges and attorney's fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 762, §2 (RP).



9 §3731. Receipt for cash payment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3732. Prepayment without penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 423, §29 (AMD). 1973, c. 762, §2 (RP).



9 §3733. Extension or deferment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 762, §2 (RP).



9 §3734. Refinancing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 423, §§30,31 (AMD). 1973, c. 762, §2 (RP).



9 §3735. Statement of account (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3736. Payment of contract in full (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §9 (AMD). 1985, c. 763, §A13 (RP).



9 §3737. Unauthorized charges (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 762, §2 (RP).



9 §3738. Licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1967, c. 494, §9 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1977, c. 564, §42 (AMD). 1981, c. 501, §10 (AMD). 1985, c. 763, §A13 (RP).



9 §3738-A. Trainee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 457, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3739. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §§11,12 (AMD). 1985, c. 763, §A13 (RP).



9 §3740. Approval or rejection of license application (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1977, c. 694, §§155-A (AMD). 1979, c. 541, §A84 (AMD). 1981, c. 501, §13 (AMD). 1985, c. 763, §A13 (RP).



9 §3741. Refusal of license; hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §§14-16 (AMD). 1985, c. 763, §A13 (RP).



9 §3742. Licensee's name and location; changes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §17 (AMD). 1985, c. 763, §A13 (RP).



9 §3743. License fees; renewals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1975, c. 767, §3 (RPR). 1985, c. 763, §A13 (RP).



9 §3743-A. Disposal of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 501, §18 (NEW). 1985, c. 763, §A13 (RP).



9 §3744. Abatement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1975, c. 767, §§4,5 (AMD). 1985, c. 763, §A13 (RP).



9 §3745. Revocation or suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1973, c. 762, §7 (AMD). 1975, c. 381, §4 (AMD). 1977, c. 694, §§155-B (AMD). 1985, c. 763, §A13 (RP).



9 §3746. Investigation of licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §19 (AMD). 1985, c. 763, §A13 (RP).



9 §3746-A. Cancellation of license; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 457, §2 (NEW). 1985, c. 763, §A13 (RP).



9 §3747. Superintendent's power of subpoena; contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §20 (AMD). 1985, c. 763, §A13 (RP).



9 §3748. Records of transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1969, c. 423, §32 (AMD). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §21 (AMD). 1985, c. 763, §A13 (RP).



9 §3749. Assignments (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3750. Cash loans (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1985, c. 763, §A13 (RP).



9 §3751. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1977, c. 694, §§155-C (AMD). 1981, c. 470, §A13 (AMD). 1981, c. 501, §22 (AMD). 1985, c. 763, §A13 (RP).



9 §3752. Advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 585, §11 (AMD). 1975, c. 381, §4 (AMD). 1981, c. 501, §23 (RP).



9 §3753. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 501, §1 (NEW). 1973, c. 762, §8 (AMD). 1985, c. 763, §A13 (RP).









Part 10: DISCLOSURE OF INTEREST AND FINANCE CHARGES

Chapter 370: DISCLOSURE OF INTEREST AND FINANCE CHARGES REPEALED

9 §3801. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1967, c. 523, §§7,8 (AMD). 1969, c. 423, §33 (RP).



9 §3802. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1969, c. 423, §33 (RP).



9 §3803. Transactions not included (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1967, c. 523, §9 (AMD). 1969, c. 423, §33 (RP).



9 §3804. When information required (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1969, c. 423, §33 (RP).



9 §3805. Information (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1967, c. 523, §10 (AMD). 1969, c. 423, §33 (RP).



9 §3806. Revolving credit transaction (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1969, c. 423, §33 (RP).



9 §3807. Other transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1967, c. 523, §§11,11-A (AMD). 1969, c. 423, §33 (RP).



9 §3808. Advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1969, c. 423, §33 (RP).



9 §3809. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1969, c. 423, §33 (RP).



9 §3810. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 472, (NEW). 1967, c. 523, §§11-B,12 (AMD). 1969, c. 423, §33 (RP).









Part 11: TRUTH-IN-LENDING REPEALED

Chapter 371: DISCLOSURE OF INTEREST AND FINANCE CHARGES IN RETAIL SALES

9 §3851. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1967, c. 523, §13 (AMD). 1969, c. 423, §34 (RP).



9 §3852. Disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1967, c. 523, §§14-17 (AMD). 1969, c. 423, §34 (RP).



9 §3853. Sale without personal solicitation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1969, c. 423, §34 (RP).



9 §3854. Retail installment sale agreement consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1969, c. 423, §34 (RP).



9 §3855. Advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1967, c. 523, §18 (AMD). 1969, c. 423, §34 (RP).



9 §3856. Implementation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1969, c. 423, §34 (RP).



9 §3857. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 471, §§1,2 (NEW). 1967, c. 523, §§18-A,19 (AMD). 1969, c. 423, §34 (RP).



9 §3858. Excluded transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 523, §20 (NEW). 1969, c. 423, §34 (RP).









Part 12: CONSUMER CREDIT COST DISCLOSURE

Chapter 372: CONSUMER CREDIT COST DISCLOSURE

9 §3901. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3902. Findings and declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3903. Definitions and rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1971, c. 63, §1 (AMD). 1975, c. 446, §1 (RP).



9 §3904. Exempted transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3905. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3906. Determination of finance charge (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3907. Determination of annual percentage rate (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3908. Administrative enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3909. Views of other agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3910. Effect on other laws (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3911. Criminal liability for willful and knowing violation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3912. Penalties inapplicable to governmental agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3913. Reports by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3914. General requirement of disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3915. Form of disclosure; additional information (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3916. Effect of subsequent occurrence (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3917. Right of rescission as to certain transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1971, c. 544, §21 (AMD). 1971, c. 622, §23 (AMD). 1975, c. 446, §1 (RP).



9 §3918. Content of periodic statements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3919. Open end consumer credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1973, c. 625, §52 (AMD). 1975, c. 446, §1 (RP).



9 §3920. Sales not under open end credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1971, c. 544, §22 (AMD). 1975, c. 446, §1 (RP).



9 §3921. Consumer loans not under open end credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3922. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3923. Written acknowledgment as proof of receipt (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3924. Conformity with federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3925. Exemption from Federal Truth-in-Lending Act (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 423, §35 (NEW). 1975, c. 446, §1 (RP).



9 §3926. Issuance of credit cards (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 63, §2 (NEW). 1975, c. 446, §1 (RP).



9 §3927. Liability of holder of credit card (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 63, §2 (NEW). 1971, c. 622, §24 (AMD). 1975, c. 446, §1 (RP).






Chapter 374: REVOLVING CREDIT ACCOUNTS

9 §3981. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3982. Establishment of revolving credit account authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3983. Disclosures (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3984. Finance charges (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3985. Timely mailing of billing statement required; loss of finance charge (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3986. Charges included in revolving credit account finance charge; additional charges prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3987. Notes cutting off customer's right of action or defense against creditor prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3988. Award of reasonable attorney's fees and court costs to prevailing party (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3989. Violation as misdemeanor (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3990. Knowledge by assignee of noncompliance with chapter as barring recovery of charges; recovery by customer of charges paid (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3991. Correction of failure of compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3992. Payment to last known holder as discharge of customer in absence of notice of assignment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).



9 §3993. Administrative enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 615, (NEW). 1973, c. 762, §2 (RP).









Part 13:

Chapter 373: THE INSURANCE PREMIUM FINANCE COMPANY ACT

9 §4001. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4002. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4003. Assignments (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4004. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4005. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4006. Action by commissioner on license application (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4007. Revocation, suspension or refusal to renew license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4008. Investigation of licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4009. Commissioner's power of subpoena; contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4010. Records of transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4011. Rule and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4012. Violations and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4013. Statement of account (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4014. Form and content of insurance premium finance agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4015. Applicability of Truth-in-Lending Act (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4016. Credit charge (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4017. Delinquency charge (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4018. Unauthorized charges (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4019. Exclusions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4020. Cancellation of insurance contract upon default (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).



9 §4021. Extension of contract (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 490, §2 (NEW). 1973, c. 762, §2 (RP).






Chapter 381: THE INSURANCE PREMIUM FINANCE COMPANY ACT

9 §4051. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4052. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1981, c. 501, §24 (AMD). 1983, c. 644, (AMD). 1983, c. 816, §A2 (AMD). 1985, c. 763, §A14 (RP).



9 §4053. Assignments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4054. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4055. Application for license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1975, c. 767, §6 (AMD). 1985, c. 763, §A14 (RP).



9 §4056. Action by superintendent on license application (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4057. Revocation, suspension or refusal to renew license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4058. Investigation of licensees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4059. Superintendent's power of subpoena; contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4060. Records of transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4061. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4062. Violations and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4063. Statement of account (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4064. Form and content of insurance premium finance agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1981, c. 470, §§A14-A16 (AMD). 1983, c. 816, §A3 (AMD). 1985, c. 763, §A14 (RP).



9 §4065. Applicability of Truth-in-Lending Act and the Maine Consumer (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1977, c. 564, §43 (AMD). 1985, c. 763, §A14 (RP).



9 §4066. Finance charge (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1983, c. 816, §A4 (AMD). 1985, c. 763, §A14 (RP).



9 §4067. Unauthorized charges (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4068. Exclusions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1985, c. 763, §A14 (RP).



9 §4069. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 429, §1 (NEW). 1981, c. 501, §25 (AMD). 1985, c. 763, §A14 (RP).






Chapter 385: CHARITABLE SOLICITATIONS ACT

9 §5001. Short title

This Act shall be known and may be cited as the "Charitable Solicitations Act." [1977, c. 488, §1 (NEW).]

SECTION HISTORY

1977, c. 488, §1 (NEW).



9 §5002. Intent

It is the intent of the Legislature to require the licensure and financial reporting of charitable organizations and professional solicitors and the bonding of professional solicitors. [2013, c. 539, §1 (AMD).]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1999, c. 386, §A1 (AMD). 2005, c. 497, §1 (AMD). 2007, c. 402, Pt. A, §1 (AMD). 2013, c. 313, §1 (AMD). 2013, c. 539, §1 (AMD).



9 §5003. Definitions

As used in this Act, unless the context specifically indicates otherwise, the following words shall have the following meanings. [1977, c. 488, §1 (NEW).]

1. Charitable organization. "Charitable organization" means any person or entity, including any person or entity organized in a foreign state, that is or holds itself out to be organized or operated for any charitable purpose and that solicits, accepts or obtains contributions from the public for any charitable purpose and by any means, including, but not limited to, personal contact, telephone, mail, newspaper advertisement, television or radio. Status as a tax-exempt entity does not necessarily qualify that entity as a charitable organization. For purposes of this chapter, an organization established for and serving bona fide religious purposes is not a charitable organization.

[ 2013, c. 539, §2 (AMD) .]

2. Charitable purpose. "Charitable purpose" means any charitable, benevolent, educational, philanthropic, humane, patriotic or eleemosynary purpose.

[ 1983, c. 277, §1 (AMD) .]

3. Commercial co-venturer.

[ 2013, c. 313, §2 (RP) .]

3-A. Commissioner.

[ 2013, c. 313, §3 (RP) .]

4. Contribution. "Contribution" means the promise or grant of any money or property of any kind or value, including the payment or promise to pay in consideration of a sale, performance or event of any kind which is advertised in conjunction with the name of any charitable organization. This definition does not include:

A. Payments by members of an organization for membership fees, dues, fines or assessments, or for services rendered to individual members, if membership in the organization confers a bona fide right, privilege, professional standing, honor or other direct benefits, other than the right to vote, elect officers or hold offices; [2005, c. 497, §3 (AMD).]

B. Money or property received from any governmental authority; or [2005, c. 497, §4 (AMD).]

C. Money or property received from a foundation established for charitable or educational purposes. [2005, c. 497, §5 (NEW).]

[ 2005, c. 497, §§3-5 (AMD) .]

4-A. Entity. "Entity" means any natural person, corporation, partnership, limited liability company, association or any other organization.

[ 1999, c. 386, Pt. A, §4 (NEW) .]

4-B. Department.

[ 2013, c. 313, §4 (RP) .]

4-C. Free clinic. "Free clinic" means an incorporated nonprofit health facility that provides health care to persons at no charge.

[ 2013, c. 60, §1 (NEW) .]

4-D. Director. "Director" means the Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation.

[ 2013, c. 313, §5 (NEW) .]

5. Federated fund-raising organization. "Federated fund-raising organization" means a federation of independent charitable organizations which have voluntarily joined together, including, but not limited to, a United Fund, United Way or Community Chest, for purposes of raising and distributing money for and among themselves and where membership does not confer operating authority and control of the individual organizations upon the federated fund-raising organization.

[ 1977, c. 488, §1 (NEW) .]

5-A. Independent public accountant.

[ 2013, c. 313, §6 (RP) .]

5-B. Fund raising. "Fund raising" means a solicitation to the public for funds, except those solicitations which are made as an integral part of the presentation of program services.

[ 1979, c. 678, §1 (NEW) .]

5-C. Hospital. "Hospital" means an institution that is engaged primarily in providing inpatient, outpatient or both inpatient and outpatient medical and psychiatric diagnostic and therapeutic services in the care and treatment of injured, disabled, sick or mentally ill persons who are under the supervision of a physician.

[ 1999, c. 386, Pt. A, §5 (AMD) .]

5-D. Management. "Management" means the overall direction of the organization, general record keeping, business management, budgeting, general board activities and related management functions.

[ 1979, c. 678, §1 (NEW) .]

5-E. Membership. "Membership" means the relationship of a person to an organization that entitles that person to the privileges, professional standing, honors or other direct benefits of the organization in addition to the right to vote, elect officers and hold office in the organization.

[ 1999, c. 386, Pt. A, §6 (NEW) .]

5-F. Office.

[ 2013, c. 313, §7 (RP) .]

6. Parent organization. "Parent organization" means that part of a charitable organization which coordinates, supervises or exercises control over policy, fund-raising and expenditures, or assists or advises one or more chapters, branches or affiliates in the State. A federated fund-raising organization, as defined in this chapter, shall not be considered a parent organization.

[ 1977, c. 488, §1 (NEW) .]

7. Person. "Person" means any individual, organization, trust, foundation, group, association, partnership, corporation, society or any combination of them.

[ 1977, c. 488, §1 (NEW) .]

8. Principal officer. "Principal officer" means the president, chair, executive director or other officer or employee responsible for the daily operation of a charitable organization or a professional solicitor.

[ 2013, c. 539, §3 (AMD) .]

9. Professional fund-raising counsel.

[ 2013, c. 539, §4 (RP) .]

10. Professional solicitor. "Professional solicitor" means any person or entity that, alone or through its employees or agents, solicits contributions from the public on behalf of a charitable organization in exchange for a fee or other remuneration. "Professional solicitor" does not include a bona fide employee, bona fide salaried officer, attorney, accountant or investment counselor of a charitable organization.

[ 1999, c. 386, Pt. A, §7 (AMD) .]

10-A. Program services. "Program services" means those activities directly related to the stated charitable purposes of the charitable organization. "Program services" does not mean activities related to fund raising or management.

[ 1979, c. 678, §2 (NEW) .]

11. Solicit and solicitation. "Solicit and solicitation" means any oral or written request, however communicated directly or indirectly, for any contribution. "Solicitation" as defined herein shall be deemed to have taken place when the request is made, whether or not the person making the solicitation receives any contribution in response.

[ 1977, c. 488, §1 (NEW) .]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1977, c. 654, §1 (AMD). 1977, c. 696, §359 (AMD). 1979, c. 127, §50 (AMD). 1979, c. 678, §§1,2 (AMD). 1981, c. 456, §A23 (AMD). 1983, c. 277, §§1,2 (AMD). 1999, c. 221, §1 (AMD). 1999, c. 386, §§A2-7 (AMD). 2003, c. 541, §§1-4 (AMD). 2005, c. 497, §§2-5 (AMD). 2007, c. 402, Pt. A, §2 (AMD). 2011, c. 286, Pt. A, §§1, 2 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 60, §1 (NEW). 2013, c. 313, §§2-8 (AMD). 2013, c. 539, §§2-4 (AMD).



9 §5004. Licensure of charitable organizations

1. Initial licensure as a charitable organization. The following provisions govern license applications by charitable organizations.

A. Unless it has received an exemption pursuant to section 5006, a charitable organization that intends to solicit, accept or obtain contributions in this State or to have contributions solicited, accepted or obtained on its behalf within this State shall file a license application with the director and pay the application and license fees as set under section 5015-A at least 30 days before soliciting, accepting or obtaining contributions. Before it is issued a license by the director, a charitable organization that is required to file an initial license application may not solicit, accept or obtain contributions or have contributions solicited, accepted or obtained on its behalf by any other person, charitable organization or professional solicitor. The charitable organization shall identify any affiliate organizations or chapters on its license application. [2013, c. 313, §9 (AMD).]

B. A parent organization may file a consolidated license application for its affiliates, chapters and branches in this State and shall pay a single fee for such a consolidated license application. [2007, c. 402, Pt. A, §3 (AMD).]

C. [2013, c. 313, §9 (RP).]

[ 2013, c. 313, §9 (AMD) .]

2. Fee for registration statement.

[ 1977, c. 654, §2 (RP) .]

2-A. Fee for license application.

[ 2013, c. 313, §9 (RP) .]

3. Content of application for initial licensure. A license application must be sworn to or affirmed by the principal officer of the charitable organization and must contain the following information:

A. The name of the organization and the purpose for which it was organized; [1977, c. 488, §1 (NEW).]

B. The principal mailing address of the organization and the mailing address of any offices in this State, or, if the organization does not maintain an office, the name and mailing address of the person having custody of its financial records; [2013, c. 313, §9 (AMD).]

C. The names and mailing addresses of any chapters, branches or affiliates in this State; [2013, c. 313, §9 (AMD).]

D. The place where and the date when the organization was legally established, the form of its organization and a copy of its certificate of existence or other organizing document; [2013, c. 313, §9 (AMD).]

E. The names and mailing addresses of the officers, directors or trustees and the principal salaried executive staff officer; [2013, c. 313, §9 (AMD).]

F. A statement as to whether the organization intends to solicit contributions from the public directly or have such done on its behalf by others; [1977, c. 488, §1 (NEW).]

G. The name, mailing address and license number of any professional solicitor who acts or will act on behalf of the charitable organization in connection with fund-raising campaigns for contributions from the State's residents; [2013, c. 539, §5 (AMD).]

H. A list of all jurisdictions in which the organization is authorized to solicit contributions; [2013, c. 313, §9 (AMD).]

I. The purpose or purposes for which the contributions to be solicited will be used; [2007, c. 402, Pt. A, §3 (AMD).]

J. [1999, c. 386, Pt. A, §11 (RP).]

K. [2013, c. 313, §9 (RP).]

L. The names of the individuals or officers of the organizations who will have final responsibility for the custody of the contributions; [1977, c. 488, §1 (NEW).]

M. The names of the individuals or officers of the organization responsible for the final distribution of the contributions; [1977, c. 488, §1 (NEW).]

N. [2013, c. 313, §9 (RP).]

O. [2007, c. 402, Pt. A, §3 (RP).]

P. [2013, c. 539, §6 (RP).]

Q. Disclosure of, and the final disposition document pertaining to, any disciplinary action taken against the applicant by a licensing, registration or regulatory authority in any jurisdiction; [2013, c. 313, §9 (AMD).]

R. Disclosure of, and the final disposition document pertaining to, any court action taken against the applicant by a licensing, registration or regulatory authority or law enforcement agency in any jurisdiction that resulted in a restraining order, injunction, civil judgment, criminal conviction, consent judgment, consent agreement, agreement to pay restitution or investigative costs or any other type of negotiated disposition; and [2013, c. 313, §9 (NEW).]

S. Other information as the director may require, including but not limited to documentation as to the current federal tax-exempt status of the charitable organization. [2013, c. 313, §9 (NEW).]

[ 2013, c. 539, §§5,6 (AMD) .]

4. Renewal of licensure as a charitable organization. A license issued by the director to a charitable organization expires on November 30th annually or such other time as the director may designate. A charitable organization shall apply for renewal by filing a renewal application with the director prior to the expiration date and paying the license fee as set under section 5015-A.

A. [2013, c. 313, §9 (RP).]

B. [2013, c. 313, §9 (RP).]

C. [2013, c. 313, §9 (RP).]

D. [2013, c. 313, §9 (RP).]

[ 2013, c. 313, §9 (AMD) .]

5. Content of renewal application. A renewal application pursuant to subsection 4 must contain the following information:

A. The annual fund-raising activity report required by section 5005-B; [2013, c. 313, §9 (NEW).]

B. Disclosure of, and the final disposition document pertaining to, any disciplinary action taken against the licensee by a licensing, registration or regulatory authority in any jurisdiction since the date of the most recent application submitted by the charitable organization; [2013, c. 313, §9 (NEW).]

C. Disclosure of, and the final disposition document pertaining to, any court action taken against the licensee by a licensing, registration or regulatory authority or law enforcement agency in any jurisdiction that resulted in a restraining order, injunction, civil judgment, criminal conviction, consent judgment, consent agreement, agreement to pay restitution or investigative costs or any other type of negotiated disposition since the date of the most recent application submitted by the charitable organization; [2013, c. 313, §9 (NEW).]

D. Any changes to the information contained in the licensee's application for initial licensure or the most recent renewal application; and [2013, c. 313, §9 (NEW).]

E. Other information as the director may require. [2013, c. 313, §9 (NEW).]

[ 2013, c. 313, §9 (NEW) .]

6. Late renewal. A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under section 5015-A.

[ 2013, c. 313, §9 (NEW) .]

7. Change of information. As an ongoing condition of licensure, a charitable organization shall notify the director of any material change to the information contained in the organization's application for initial or renewal licensure, including any additional disciplinary or court action taken against the organization, within 10 days of the change.

[ 2013, c. 313, §9 (NEW) .]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1977, c. 654, §2 (AMD). 1979, c. 678, §§3-5 (AMD). 1981, c. 456, §§A24,A25 (AMD). 1989, c. 55, §1 (AMD). 1991, c. 77, §1 (AMD). 1991, c. 714, §1 (AMD). 1999, c. 386, §§A9-12 (AMD). 2001, c. 323, §§1-3 (AMD). 2003, c. 541, §§5-8 (AMD). 2005, c. 497, §§6-8 (AMD). 2007, c. 402, Pt. A, §3 (AMD). 2009, c. 112, Pt. A, §1 (AMD). 2011, c. 286, Pt. A, §§3-6 (AMD). 2013, c. 313, §9 (AMD). 2013, c. 539, §§5, 6 (AMD).



9 §5005. Financial reports; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §1 (NEW). 1977, c. 654, §3 (AMD). 1977, c. 696, §§360-362 (AMD). 1979, c. 678, §§6,7 (AMD). 1981, c. 456, §§A26-A29 (AMD). 1989, c. 55, §2 (AMD). 1991, c. 77, §2 (AMD). 1991, c. 714, §2 (AMD). 1999, c. 221, §2 (AMD). 1999, c. 386, §A13 (AMD). 2001, c. 323, §4 (AMD). 2003, c. 541, §9 (RP).



9 §5005-A. Records

1. Books and records. A charitable organization shall maintain accurate and complete books and records of all fund-raising campaigns and shall keep those books and records available for inspection by or production to the Attorney General or the director for 3 years after the conclusion of each fund-raising campaign.

[ 2013, c. 313, §10 (NEW) .]

2. Audited financial statement. A charitable organization shall produce upon request of the Attorney General or the director, in conjunction with an application for initial or renewal licensure or at any other time:

A. An audited financial statement of the charitable organization's most recent audited fiscal year if one has been prepared in order to comply with the requirements of another jurisdiction or otherwise exists; or [2013, c. 313, §10 (NEW).]

B. If an audited financial statement under paragraph A does not exist, a balance sheet identifying assets and liabilities and an income statement identifying revenues and expenditures. [2013, c. 313, §10 (NEW).]

[ 2013, c. 313, §10 (NEW) .]

3. Tax returns. A charitable organization shall produce upon request of the Attorney General or the director, in conjunction with an application for initial or renewal licensure or at any other time, its 3 most recent federal Internal Revenue Service Form 990 and Schedule A, federal Internal Revenue Service Form 990-EZ or federal Internal Revenue Service Form 990-N, as required by the federal Internal Revenue Service.

[ 2013, c. 313, §10 (NEW) .]

SECTION HISTORY

1999, c. 386, §A14 (NEW). 2013, c. 313, §10 (RPR).



9 §5005-B. Annual fund-raising activity reports to be filed by charitable organizations

1. Content of report. A charitable organization shall submit to the director an annual fund-raising activity report that reflects data from the organization's preceding fiscal year, on a form prescribed by the director, as part of its application for license renewal. The report must state, at a minimum, the following:

A. The name, mailing address, telephone number and license number of the charitable organization making the report; [2013, c. 313, §11 (AMD).]

B. The name, mailing address, telephone number and license number of each professional solicitor with which the charitable organization contracted to solicit contributions in this State or to plan, manage, advise or provide consultation services with respect to the solicitation of contributions in this State; [2013, c. 539, §7 (AMD).]

C. [2013, c. 313, §11 (RP).]

D. The total dollar amount of contributions raised in this State during each fund-raising campaign and for the year; [2013, c. 313, §11 (AMD).]

E. The total dollar amount of contributions raised in this State that was actually received and retained by the charitable organization from each fund-raising campaign and for the year; and [2013, c. 313, §11 (AMD).]

F. The total dollar amount attributable to contributions raised in this State that was retained by or paid to any professional solicitor from each fund-raising campaign and for the year. [2013, c. 539, §8 (AMD).]

G. [2013, c. 313, §11 (RP).]

H. [2013, c. 313, §11 (RP).]

[ 2013, c. 539, §§7, 8 (AMD) .]

2. Failure to file; discrepancies. Failure to file the annual fund-raising activity report required under this section or disagreement between the report filed by the charitable organization and that submitted by the professional solicitor with which the charitable organization has contracted may result in disciplinary action as provided under Title 10, section 8003, subsection 5-A. To resolve a disagreement between reports, the director may require the charitable organization to submit an annual fund-raising activity report according to a fiscal year other than the organization's fiscal year.

[ 2013, c. 539, §9 (AMD) .]

3. Contracting with unlicensed professional solicitor prohibited. A charitable organization may not contract with an unlicensed professional solicitor. A violation of this subsection may result in disciplinary action as provided under Title 10, section 8003, subsection 5-A.

[ 2013, c. 539, §9 (AMD) .]

4. Application subsequent to lapse of licensure.

[ 2013, c. 313, §11 (RP) .]

SECTION HISTORY

2003, c. 541, §10 (NEW). 2007, c. 402, Pt. A, §4 (AMD). 2011, c. 286, Pt. A, §7 (AMD). 2013, c. 313, §11 (AMD). 2013, c. 539, §§7-9 (AMD).



9 §5006. Exemptions from license requirements

1. Exemption. The following charitable organizations, persons and institutions are exempt from the license requirements of section 5004:

A. Organizations that solicit primarily within their membership and do not contract with a professional solicitor. For purposes of this paragraph, the term "membership" does not include those persons who are granted a membership upon making a contribution as a result of a solicitation; [2013, c. 539, §10 (AMD).]

B. [1983, c. 277, §3 (RP).]

C. Persons soliciting contributions for the relief of any individual specified by name at the time of the solicitation, when all of the contributions collected, without any deductions whatsoever, are turned over to the named beneficiary for that individual's use; [1999, c. 386, Pt. A, §15 (AMD).]

D. Charitable organizations that do not intend to solicit and receive and do not actually solicit or receive contributions from the public in excess of $35,000 during a calendar year or do not receive contributions from more than 35 persons during a calendar year, if the charitable organizations do not contract with professional solicitors and if no part of the assets or income inures to the benefit of or is paid to any officer or member. If a charitable organization that does not intend to solicit or receive contributions from the public in excess of $35,000 or does not intend to receive contributions from more than 35 persons during a calendar year does actually solicit or receive contributions in excess of that amount, whether or not all such contributions are received during a calendar year, or actually receives contributions from more than 35 persons during a calendar year, the charitable organization, within 30 days after the date contributions reach $35,000 or the number of contributors reaches 35, must be licensed with the director as required by this Act; [2013, c. 539, §11 (AMD).]

E. Educational institutions, the curriculums of which in whole or in part are registered or approved by the Department of Education, either directly or by acceptance of accreditation by an accrediting body recognized by the Department of Education, and organizations operated by the student bodies of such institutions; [2013, c. 60, §2 (AMD).]

F. Hospitals that are nonprofit and charitable; and [2013, c. 60, §3 (AMD).]

G. Free clinics. [2013, c. 60, §4 (NEW).]

[ 2013, c. 539, §§10, 11 (AMD) .]

2. Exemption statement.

[ 1989, c. 55, §3 (RP) .]

3. Procedures for claiming exemption from licensure.

[ 2013, c. 539, §12 (RP) .]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1977, c. 654, §§4-7 (AMD). 1977, c. 696, §363 (AMD). 1981, c. 456, §A30 (AMD). 1983, c. 277, §3 (AMD). 1989, c. 55, §3 (AMD). 1989, c. 700, §A35 (AMD). 1999, c. 386, §A15 (AMD). 2001, c. 323, §5 (AMD). 2007, c. 402, Pt. A, §5 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 60, §§2-4 (AMD). 2013, c. 313, §§12-14 (AMD). 2013, c. 539, §§10-12 (AMD).



9 §5007. Out-of-state organization (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §1 (NEW). 1981, c. 456, §A31 (AMD). 1999, c. 656, §1 (AMD). 2003, c. 541, §11 (AMD). 2013, c. 313, §15 (RP).



9 §5008. Licensure, license renewal, record retention and reporting by professional solicitors, professional fund-raising counsel and commercial co-venturers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §1 (NEW). 1979, c. 678, §§8-10 (AMD). 1981, c. 31, (AMD). 1981, c. 456, §§A32-A34 (AMD). 1983, c. 553, §46 (AMD). 1991, c. 714, §3 (AMD). 1999, c. 146, §2 (AMD). 1999, c. 386, §A16 (AMD). 1999, c. 656, §2 (AMD). 1999, c. 790, §A9 (AMD). 2001, c. 323, §§6,7 (AMD). 2003, c. 541, §12 (AMD). 2005, c. 497, §§9-12 (AMD). 2007, c. 402, Pt. A, §6 (AMD). 2011, c. 286, Pt. A, §8 (AMD). 2013, c. 313, §16 (RP).



9 §5008-A. Licensure, license renewal and records kept by professional solicitors

1. Initial licensure. A person or entity may not act as a professional solicitor before that person or entity has received a license from the director. A professional solicitor shall apply for initial licensure by filing a license application with the director, paying the application and license fees as set under section 5015-A and submitting the bond required by subsection 5.

[ 2013, c. 539, §13 (AMD) .]

2. Content of application for initial licensure. A license application must be sworn to or affirmed by the principal officer of the professional solicitor on a form prescribed by the director and must contain the following information:

A. The name, mailing address and license number of each charitable organization on whose behalf the professional solicitor acts or will act in connection with fund-raising campaigns for contributions from the State's residents; [2013, c. 539, §13 (AMD).]

B. A list of all jurisdictions in which the professional solicitor is authorized to solicit contributions; [2013, c. 539, §13 (AMD).]

C. Disclosure of, and the final disposition document pertaining to, any disciplinary action taken against the applicant by a licensing, registration or regulatory authority in any jurisdiction; [2013, c. 313, §17 (NEW).]

D. Disclosure of, and the final disposition document pertaining to, any court action taken against the applicant by a licensing, registration or regulatory authority or law enforcement agency in any jurisdiction that resulted in a restraining order, injunction, civil judgment, criminal conviction, consent judgment, consent agreement, agreement to pay restitution or investigative costs or any other type of negotiated disposition; and [2013, c. 313, §17 (NEW).]

E. Other information as the director may require. [2013, c. 313, §17 (NEW).]

[ 2013, c. 539, §13 (AMD) .]

3. Renewal of licensure as a professional solicitor. A license issued by the director to a professional solicitor expires on November 30th annually or such other time as the director may designate. A professional solicitor shall apply for renewal by filing a renewal application with the director prior to the expiration date, paying the license fee as set under section 5015-A and submitting the bond required by subsection 5.

[ 2013, c. 539, §13 (AMD) .]

4. Content of renewal application. A renewal application pursuant to subsection 3 must contain the following information:

A. The annual fund-raising activity report required by section 5008-B; [2013, c. 313, §17 (NEW).]

B. Disclosure of, and the final disposition document pertaining to, any disciplinary action taken against the licensee by a licensing, registration or regulatory authority in any jurisdiction since the date of the most recent application submitted by the professional solicitor; [2013, c. 539, §13 (AMD).]

C. Disclosure of, and the final disposition document pertaining to, any court action taken against the licensee by a licensing, registration or regulatory authority or law enforcement agency in any jurisdiction that resulted in a restraining order, injunction, civil judgment, criminal conviction, consent judgment, consent agreement, agreement to pay restitution or investigative costs or any other type of negotiated disposition since the date of the most recent application submitted by the professional solicitor; [2013, c. 539, §13 (AMD).]

D. Any changes to the information contained in the licensee's application for initial licensure or the most recent renewal application; and [2013, c. 313, §17 (NEW).]

E. Other information as the director may require. [2013, c. 313, §17 (NEW).]

[ 2013, c. 539, §13 (AMD) .]

5. Bonding of professional solicitors. An applicant for initial or renewal licensure as a professional solicitor shall submit with the application a bond approved by the director in which the professional solicitor is the principal obligor and the State the obligee, in the sum of $25,000, with one or more responsible sureties whose liability in the aggregate at least equals that sum. The bond runs to any person or entity who may have a cause of action against the principal obligor of the bond for any malfeasance or misfeasance in the conduct of charitable solicitation in this State that occurs during the term of the license applied for. The bond remains in place for 5 years after the licensee ceases activity in the State. Notwithstanding this provision, the director may permit the bond to be eliminated prior to that date.

[ 2013, c. 539, §13 (AMD) .]

6. Late renewal. A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under section 5015-A.

[ 2013, c. 313, §17 (NEW) .]

7. Change of information. As an ongoing condition of licensure, a professional solicitor must notify the director of a change to the information contained in the licensee's application for initial or renewal licensure, including any additional disciplinary or court action taken against the licensee, within 10 days of the change.

[ 2013, c. 539, §13 (AMD) .]

8. Records. A professional solicitor shall maintain accurate and complete books and records of fund-raising activities and telephone solicitation scripts and shall keep those books and records available for inspection by or production to the Attorney General or the director for a period of 3 years after the conclusion of each specific instance in which that person or entity acts as a professional solicitor.

[ 2013, c. 539, §13 (AMD) .]

SECTION HISTORY

2013, c. 313, §17 (NEW). 2013, c. 539, §13 (AMD).



9 §5008-B. Annual fund-raising activity reports to be filed by professional solicitors

1. Content of report. A professional solicitor licensed pursuant to section 5008-A shall submit to the director an annual fund-raising activity report that reflects data from the licensee's preceding fiscal year, on a form prescribed by the director, as part of its application for license renewal. The report must state, at a minimum, the following:

A. The name, mailing address, telephone number and license number of the licensee making the report; [2013, c. 313, §17 (NEW).]

B. The name, mailing address, telephone number and license number of each charitable organization with which the licensee contracted to solicit contributions in this State; [2013, c. 539, §14 (AMD).]

C. The total dollar amount of contributions raised in this State during each fund-raising campaign and for the year; [2013, c. 313, §17 (NEW).]

D. The total dollar amount of contributions raised in this State that was actually received and retained by the charitable organization from each fund-raising campaign and for the year; and [2013, c. 313, §17 (NEW).]

E. The total dollar amount attributable to contributions raised in this State that was retained by or paid to the licensee from each fund-raising campaign and for the year. [2013, c. 313, §17 (NEW).]

[ 2013, c. 539, §14 (AMD) .]

2. Failure to file; discrepancies. Failure to file the annual fund-raising activity report required under this section or filing a report that contains discrepancies between that report and the report submitted by the charitable organization with which the professional solicitor has contracted may result in disciplinary action as provided under Title 10, section 8003, subsection 5-A. To resolve a disagreement between reports, the director may require the professional solicitor to submit an annual fund-raising activity report according to a fiscal year other than the professional solicitor's fiscal year.

[ 2013, c. 539, §14 (AMD) .]

3. Contracting with unlicensed charitable organization. A person may not contract with an unlicensed charitable organization for the solicitation of funds from the State's residents. A violation of this subsection may result in disciplinary action as provided under Title 10, section 8003, subsection 5-A.

[ 2013, c. 313, §17 (NEW) .]

SECTION HISTORY

2013, c. 313, §17 (NEW). 2013, c. 539, §14 (AMD).



9 §5009. Retention of contracts

All contracts entered into between a professional solicitor and a charitable organization must be in writing. [2013, c. 539, §15 (AMD).]

Contracts must be kept on file in the offices of the charitable organization and the professional solicitor during the term of the contract and for 3 years after the date of solicitation of contributions provided for in the contract and must be made available for inspection by or production to the Attorney General or the director during that time. [2013, c. 539, §15 (AMD).]

1. Contracts to be filed.

[ 2013, c. 313, §18 (RP) .]

2. Contracts to be retained by office.

[ 2007, c. 402, Pt. A, §8 (RP) .]

3. Exemption.

[ 2013, c. 313, §18 (RP) .]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1981, c. 456, §A35 (AMD). 1999, c. 386, §A17 (RPR). 1999, c. 656, §3 (AMD). 2003, c. 541, §13 (AMD). 2007, c. 402, Pt. A, §§7, 8 (AMD). 2013, c. 313, §18 (RPR). 2013, c. 539, §15 (AMD).



9 §5010. Annual report by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §1 (NEW). 1981, c. 456, §A36 (AMD). 2003, c. 204, §A1 (AMD). 2013, c. 313, §19 (RP).



9 §5011. Public information

All information required to be filed under this chapter is a public record and must be available to the public at the office of the director or in any manner the director may prescribe. [2013, c. 313, §20 (AMD).]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1981, c. 456, §A37 (AMD). 2003, c. 541, §14 (AMD). 2013, c. 313, §20 (AMD).



9 §5011-A. Professional solicitor disclosure

A professional solicitor or person who a professional solicitor employs or engages, directly or indirectly, to solicit contributions may not: [2003, c. 541, §15 (NEW).]

1. Misrepresentation of relationship. Misrepresent, directly or indirectly, that person's relationship to a charitable organization;

[ 2003, c. 541, §15 (NEW) .]

2. Misrepresentation of fact. Misrepresent, directly or indirectly, to a contributor or potential contributor any fact relating to the solicitation, including, but not limited to, the percentage of the contribution that will be paid over to the charitable organization or the purpose for which the contribution will be used;

[ 2003, c. 541, §15 (NEW) .]

3. Use of contributions. Represent, directly or indirectly, that any part of the contributions received will be given or donated to any charitable organization unless the organization has previously consented in writing to the use of its name; or

[ 2003, c. 541, §15 (NEW) .]

4. Disclosure of information. Solicit a contribution from any person in this State without clearly and conspicuously disclosing to the person, prior to the time the person makes or authorizes payment of a donation:

A. The name and address of the professional solicitor; [2003, c. 541, §15 (NEW).]

B. That the solicitor is being paid by the charitable organization on whose behalf the solicitation is being made; and [2003, c. 541, §15 (NEW).]

C. How the potential contributor may obtain information from the State on the respective percentages of contributions that will be paid to the charitable organization and to the paid fund-raiser. [2003, c. 541, §15 (NEW).]

[ 2003, c. 541, §15 (NEW) .]

SECTION HISTORY

2003, c. 541, §15 (NEW). 2013, c. 313, §21 (AMD).



9 §5012. Charitable solicitation disclosure

It is a violation of this chapter for any person or entity to solicit contributions from a prospective donor without fully disclosing to the prospective donor, at the time of solicitation but prior to the request for contributions, the name and physical address of the charitable organization for which the solicitation is being conducted. [2013, c. 313, §22 (RPR).]

SECTION HISTORY

1977, c. 488, §1 (NEW). 1979, c. 678, §11 (AMD). 1989, c. 55, §4 (RPR). 1999, c. 221, §3 (AMD). 1999, c. 386, §A18 (AMD). 1999, c. 656, §4 (AMD). 2003, c. 541, §16 (AMD). 2013, c. 313, §22 (RPR).



9 §5012-A. Commercial co-venturer disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 221, §4 (NEW). 2003, c. 541, §17 (AMD). 2011, c. 286, Pt. A, §9 (AMD). 2013, c. 313, §23 (RP).



9 §5013. Unauthorized use of names

1. Use of name; written consent. A person or entity may not, for the purpose of soliciting contributions from persons or entities in this State, use the name of any other person or entity in a misleading manner. This prohibition includes, but is not limited to, the publication of endorsements purported to have been made by public or private individuals who have not, in fact, provided written authorization for the use of their names for this purpose.

[ 2011, c. 286, Pt. A, §10 (AMD) .]

2. Publication. Nothing contained in this section shall prevent the publication of names of contributors without their written consents in an annual or other periodic report issued by a charitable organization for the purpose of reporting on its operations and affairs to its membership or for the purpose of reporting contributions to contributors.

[ 1977, c. 488, §1 (NEW) .]

SECTION HISTORY

1977, c. 488, §1 (NEW). 2011, c. 286, Pt. A, §10 (AMD).



9 §5014. Violation as unfair trade practice

Any violation of this chapter shall constitute a violation of Title 5, chapter 10, the Unfair Trade Practices Act. [1977, c. 488, §1 (NEW).]

Any intentional violation of this chapter shall be a Class D crime. [1977, c. 488, §1 (NEW).]

SECTION HISTORY

1977, c. 488, §1 (NEW).



9 §5015. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 488, §1 (NEW). 1977, c. 654, §8 (RP).



9 §5015-A. Fees

The director may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes, except that the fee for any one purpose may not exceed $200 annually. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2013, c. 313, §24 (AMD).]

SECTION HISTORY

2001, c. 323, §8 (NEW). 2013, c. 313, §24 (AMD).



9 §5016. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A38 (NEW). 1983, c. 553, §46 (AMD). RR 1993, c. 1, §19 (COR). 1999, c. 386, §A19 (AMD). 2007, c. 402, Pt. A, §9 (RP).



9 §5017. Denial or refusal to renew license; disciplinary action

The director or the director's designee may deny the license application, refuse to renew the license or suspend or revoke the license of a person or an entity that has been, or whose principals, officers, directors, employees or fundraisers have been, convicted of, found guilty of, pled guilty or nolo contendere to or have been incarcerated by any federal or state court for any felony or for any misdemeanor involving dishonesty, including, but not limited to, fraud, theft, larceny, embezzlement or any crime arising from the conduct of a solicitation for a charitable organization. [2013, c. 313, §25 (AMD).]

The director or the director's designee may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized under Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2013, c. 313, §25 (AMD).]

SECTION HISTORY

2003, c. 541, §18 (NEW). 2005, c. 497, §13 (AMD). 2007, c. 402, Pt. A, §10 (RPR). 2007, c. 695, Pt. A, §10 (AMD). 2011, c. 286, Pt. A, §11 (AMD). 2013, c. 313, §25 (AMD).



9 §5018. Rulemaking

The director shall propose, revise, adopt and enforce rules necessary to carry out this chapter. Rules adopted pursuant to this chapter are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2013, c. 313, §26 (AMD).]

SECTION HISTORY

2003, c. 541, §18 (NEW). 2013, c. 313, §26 (AMD).












TITLE 9-A: MAINE CONSUMER CREDIT CODE

Article 1: GENERAL PROVISIONS AND DEFINITIONS

Part 1: GENERAL PROVISIONS

9-A §1-101. Short title

This Act shall be known and may be cited as the "Maine Consumer Credit Code." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-102. Purposes; rules of construction

1. This Act shall be liberally construed and applied to promote its underlying purposes and policies.

[ 1973, c. 762, §1 (NEW) .]

2. The underlying purposes and policies of this Act are:

A. To simplify, clarify and modernize the law governing retail installment sales, consumer credit, small loans and usury; [1973, c. 762, §1 (NEW).]

B. To provide rate ceilings to assure an adequate supply of credit to consumers; [1973, c. 762, §1 (NEW).]

C. To further consumer understanding of the terms of credit transactions and to foster competition among suppliers of consumer credit so that consumers may obtain credit at reasonable cost; [1973, c. 762, §1 (NEW).]

D. To protect consumer buyers, lessees, and borrowers against unfair practices by some suppliers of consumer credit, having due regard for the interests of legitimate and scrupulous creditors; [1973, c. 762, §1 (NEW).]

E. To permit and encourage the development of fair and economically sound consumer credit practices; and [1973, c. 762, §1 (NEW).]

F. To conform the regulation of consumer credit transactions to the policies of the Federal Truth in Lending Act. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

3. A reference to a requirement imposed by this Act includes reference to a related rule of the administrator adopted pursuant to this Act.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-103. Supplementary general principles of law applicable

Unless displaced by the particular provisions of this Act, the Uniform Commercial Code and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating cause supplement its provisions. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-104. Construction against implicit repeal

This Act being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-105. Severability

If any provision of this Act or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this Act which can be given effect without the invalid provision or application, and to this end the provisions of this Act are severable. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-106. Adjustment of dollar amounts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 623, §6 (AMD). 1985, c. 121, (AMD). 1985, c. 763, §§A15-17 (AMD). 1985, c. 819, §A9 (AMD). 1997, c. 727, §B1 (RP).



9-A §1-107. Waiver; agreement to forego rights; settlement of claims

1. Except as otherwise provided in this Act, a consumer may not waive or agree to forego rights or benefits under this Act. Any such waiver or agreement is unenforceable; and no creditor may take any such waiver or agreement to forego rights or benefits under this Act.

[ 1973, c. 762, §1 (NEW) .]

2. A claim by a consumer against a creditor for an excess charge, other violation of this Act, or civil penalty, or a claim against a consumer for default or breach of a duty imposed by this Act, if disputed in good faith, may be settled by agreement.

[ 1973, c. 762, §1 (NEW) .]

3. A claim, whether or not disputed, against a consumer may be settled for less value than the amount claimed.

[ 1973, c. 762, §1 (NEW) .]

4. A settlement in which the consumer waives or agrees to forego rights or benefits under this Act is invalid if the court, as a matter of law, finds the settlement to have been unconscionable at the time it was made. The competence of the consumer, any deception or coercion practiced upon him, the nature and extent of the legal advice received by him and the value of the consideration are relevant to the issue of unconscionability. Any claim of unconscionability must be raised in a judicial action within the earlier of:

A. Six years after the date of settlement; or [1987, c. 129, §1 (NEW).]

B. The limitation period applicable to the original claim which was the subject of the settlement. [1987, c. 129, §1 (NEW).]

[ 1987, c. 129, §1 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1987, c. 129, §1 (AMD).



9-A §1-108. Effect of Act on powers of organizations

1. This Act prescribes maximum charges for all creditors, except lessors and those excluded, section 1-202, extending consumer credit including consumer credit sales, subsection 11 of section 1-301 and consumer loans subsection 14 of section 1-301, and displaces existing limitations on the powers of those creditors based on maximum charges.

[ 1973, c. 762, §1 (NEW) .]

2. With respect to sellers of goods or services, small loan companies, licensed lenders, consumer and sales finance companies, industrial banks and loan companies, and commercial banks and trust companies, this Act displaces existing limitations on their powers based solely on amount or duration of credit.

[ 1973, c. 762, §1 (NEW) .]

3. Except as provided in subsection 1, this Act does not displace limitations on powers of credit unions, savings banks, savings and loan associations, or other thrift institutions whether organized for the profit of shareholders or as mutual organizations.

[ 1973, c. 762, §1 (NEW) .]

4. Except as provided in subsections 1 and 2, this Act does not displace:

A. Limitations on powers of supervised financial organizations, subsection 38-A of section 1-301, with respect to the amount of a loan to a single borrower, the ratio of a loan to the value of collateral, the duration of a loan secured by an interest in land, or other similar restrictions designed to protect deposits; or [1997, c. 66, §1 (AMD).]

B. Limitations on powers an organization is authorized to exercise under the laws of this State or the United States. [1973, c. 762, §1 (NEW).]

[ 1997, c. 66, §1 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1997, c. 66, §1 (AMD).



9-A §1-109. Transactions subject to Act by agreement

The parties to a sale, lease or loan, or modification thereof, which is not a consumer credit transaction, may agree in a writing signed by the parties that the transaction is subject to the provisions of this Act applying to consumer credit transactions. If the parties so agree, the transaction is a consumer credit transaction for the purposes of this Act. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-110. Relationship to federal law

Notwithstanding the provisions of Section 501 of the United States Depository Institutions Deregulation and Monetary Control Act of 1980, Public Law 96-221, the Legislature declares that the maximum finance charges established in article II apply to: [1995, c. 137, §1 (AMD).]

1. Consumer credit transactions involving manufactured housing as defined in section 1-301, subsection 23-A; and

[ 1995, c. 137, §2 (AMD) .]

2.

[ 1995, c. 137, §3 (RP) .]

3. First lien mortgages on real estate granted by a creditor subject to licensing by the administrator as set out in section 2-301.

[ 1981, c. 218, (NEW) .]

The Legislature declares that the preemption provided by the United States Garn-St. Germain Depository Institutions Act of 1982, Public Law 97-320, Section 804, shall not apply. The Legislature further declares that the applicable provisions of the Maine Consumer Credit Code relating to alternative mortgage instruments shall apply, including, but not limited to, sections 3-308 and 3-310. [1983, c. 307, §1 (NEW).]

SECTION HISTORY

1981, c. 218, (NEW). 1983, c. 307, §1 (AMD). 1983, c. 720, §1 (AMD). 1987, c. 129, §2 (AMD). 1993, c. 134, §1 (AMD). 1995, c. 137, §§1-3 (AMD).



9-A §1-111. Record retention

Every person subject to this Act shall maintain records of all consumer credit transactions in conformity with generally accepted accounting principles and practices or in a manner that will enable the administrator to determine whether that person or his assignee is complying with the provisions of this Act. The records need not be kept in the place of business where the transaction was entered into, if the administrator is given free access to the records, wherever located. All records pertaining to consumer credit transactions shall be retained for at least 2 years after making the final entry on the account involved, except that in the case of open-end credit, the 2 years shall be measured from the date of each account entry. [1987, c. 129, §3 (AMD).]

SECTION HISTORY

1985, c. 336, §1 (NEW). 1987, c. 129, §3 (AMD).






Part 2: SCOPE AND JURISDICTION

9-A §1-201. Territorial application

1. Except as otherwise provided in this section, this Act applies to consumer credit transactions and open-end credit plans made or entered into in this State. For purposes of this Act, a consumer credit transaction or open-end credit plan is made or entered into in this State if:

A. A signed writing evidencing the obligation or offer of the consumer is received by the creditor in this State; [2005, c. 604, §1 (AMD).]

B. The creditor, wherever located, induces the consumer who is a resident of this State to enter into the transaction or open-end credit plan by face-to-face, mail, telephone or electronic mail solicitation in this State; or [2005, c. 604, §1 (AMD).]

C. With respect to a payday loan, the lender, wherever located, enters into a payday loan transaction with a consumer who is located in this State. [2005, c. 604, §1 (NEW).]

[ 2005, c. 604, §1 (AMD) .]

2.

[ 1987, c. 129, §5 (RP) .]

3. The Part on Limitations on Creditors' Remedies, Part 1, of the Article on Remedies and Penalties, Article 5, applies to actions, other proceedings and nonjudicial collection activity conducted in this State to enforce rights arising from consumer credit sales, consumer leases, or consumer loans, or extortionate extensions of credit, wherever made.

[ 1987, c. 129, §6 (AMD) .]

4. A consumer credit transaction made in another state to a person who is a resident of this State at the time of the transaction is valid and enforceable in this State to the extent that it is valid and enforceable under the laws of the state applicable to the transaction, but the following provisions apply as though the transaction occurred in this State:

A. A creditor may not collect charges through actions or other proceedings in excess of those permitted by the Article on Finance Charges and Related Provisions (Article 2) and by the Article on Insurance (Article 4); and [1973, c. 762, §1 (NEW).]

B. A creditor may not enforce rights against the consumer with respect to the provisions of agreements which violate the provisions on Limitations on Agreements and Practices (Part 3) and Limitations on Consumer's Liability (Part 4) of the Article on Regulation of Agreements and Practices (Article 3). [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

5. Except as provided in subsection 3, a consumer credit transaction made in another state to a person who was not a resident of this State when the sale, lease, loan, or modification was made is valid and enforceable in this State according to its terms to the extent that it is valid and enforceable under the laws of the state applicable to the transaction.

[ 1973, c. 762, §1 (NEW) .]

6. For the purposes of this Act, the residence of a consumer is the address given by him as his residence in any writing signed by him in connection with a credit transaction or open-end credit plan. Until he notifies the creditor of a new or different address in a writing for that purpose, the given address is presumed to be unchanged.

[ 1987, c. 129, §7 (AMD) .]

7. Notwithstanding other provisions of this section:

A. Except as provided in subsection 3, this Act does not apply if the consumer is not a resident of this State at the time of a credit transaction and the parties have agreed that the law of his residence applies; and [1973, c. 762, §1 (NEW).]

B. This Act applies if the consumer is a resident of this State at the time of a credit transaction and the parties have agreed that the law of his residence applies. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

8. Except as provided in subsection 7, the following agreements by a buyer, lessee, or debtor are invalid with respect to consumer credit transactions to which this Act applies:

A. That the law of another state shall apply; [1973, c. 762, §1 (NEW).]

B. That the consumer consents to the jurisdiction of another state; and [1973, c. 762, §1 (NEW).]

C. That fixes venue. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

9. The following provisions of this Act specify the applicable law governing certain cases:

A. Applicability, section 6-102, of the Part on Powers and Functions of Administrator, Part 1, of the Article on Administration, Article 6; and [1973, c. 762, §1 (NEW).]

B. Applicability, section 6-201, of the Part on Notification and Fees, Part 2, of the Article on Administration, Article 6. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

10. Notwithstanding any other provision of law, this Act applies to any person offering, arranging or purporting to offer or arrange a consumer credit transaction if that person, in advertising or soliciting or otherwise communicating with a consumer, asserts to be located in this State or to possess a license or registration issued pursuant to this Act.

[ 2005, c. 206, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 658, (AMD). 1987, c. 129, §§4-7 (AMD). 2001, c. 371, §1 (AMD). 2005, c. 206, §1 (AMD). 2005, c. 604, §1 (AMD).



9-A §1-202. Exclusions

This Act does not apply to: [1973, c. 762, §1 (NEW).]

1. Extensions of credit primarily for business, commercial or agricultural purposes or from governments or governmental agencies, instrumentalities or organizations;

[ 1987, c. 396, §1 (AMD) .]

1-A. Transactions for which the administrator, by rule, determines that coverage under this Title is not necessary to carry out the purposes of this Title;

[ 1997, c. 155, Pt. C, §1 (NEW) .]

2. Except as otherwise provided in the Article on Insurance (Article 4), the sale of insurance by an insurer if the insured is not obliged to pay instalments of the premium and the insurance may terminate or be cancelled after nonpayment of an instalment of the premiums;

[ 1973, c. 762, §1 (NEW) .]

3. An extension of credit that involves public utility services provided through pipe, wire, other connected facilities, radio or similar transmission, including extensions of these facilities, if the charges for service, delayed payments or any discounts for prompt payment are filed with or regulated by any subdivision or agency of this State or of the United States. This exemption does not apply to financing of goods or home improvements by a public utility;

[ 1987, c. 129, §9 (RPR) .]

4. Ceilings on rates and charges or limits on loan maturities of a credit union organized under the laws of this State or of the United States if these ceilings or limits are established by these laws;

[ 1979, c. 127, §51 (AMD) .]

5. Ceilings on rates and charges of a licensed pawnbroker if these ceilings are established by statute;

[ 1973, c. 762, §1 (NEW) .]

6. Transactions in securities or commodities accounts with a broker-dealer registered with either the Securities and Exchange Commission or the Commodities Futures Trading Commission;

[ 1979, c. 127, §52 (AMD) .]

7. A loan or consumer credit sale made exclusively for the purpose of deferring or financing educational expenses and on which the finance charge does not exceed that rate per year on the unpaid balances of the amount financed, as established by federal law, or, for loans or consumer credit sales for which federal law does not establish a rate, the highest rate established for educational loans under any federal program and which is insured, guaranteed, subsidized or made directly by the Federal Government, a state, a nonprofit private loan guaranty or organization, by the educational institution itself or through an endowment or trust fund affiliated with such an institution;

[ 2005, c. 55, §1 (AMD) .]

8. A loan or credit sale made by a creditor to finance or refinance the acquisition of real estate or the initial construction of a dwelling, or a loan made by a creditor secured by a first mortgage on real estate, if the security interest in real estate is not made for the purpose of circumventing or evading this Act, provided that:

A. With respect to advances of additional funds on the loan or credit sale made more than 30 days after the initial advance, this exclusion applies only to advances made:

(1) Pursuant to the terms of a construction financing agreement;

(2) To protect the security or to perform the covenants of the consumer;

(3) As negative amortization of principal under the terms of the financing agreement;

(4) From funds withheld at consummation pending the resolution of matters that otherwise would tend to delay or prevent closing, including, without limitation, remedy of title defects or repairs to meet appraisal standards; or

(5) Pursuant to the terms of a reverse mortgage transaction, as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq., if the transaction is made pursuant to a commitment to purchase issued by, or is in a form approved for purchase by, any state or federal agency, instrumentality or government-sponsored enterprise, including, without limitation, the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation; [2011, c. 427, Pt. D, §1 (AMD).]

B. The exemption provided by this subsection does not apply to the requirements on servicing of assigned supervised loans, section 2-310; and [1987, c. 129, §11 (NEW).]

C. With respect to a creditor other than a supervised financial organization, the exemption provided by this subsection applies to Articles 2, 3, 4 and 5 only; or [2005, c. 55, §2 (AMD).]

[ 2011, c. 427, Pt. D, §1 (AMD) .]

8-A.

[ 1987, c. 129, §12 (RP) .]

9.

[ 1979, c. 541, §87 (RP) .]

10. A no-interest loan or credit sale by a nonprofit organization that assists in building or renovating housing for those in need. The exclusion in this subsection does not apply to Article 6, Part 1; section 6-201; section 6-202; section 6-203, subsection 1; section 6-204; or Article 8-A.

[ 2011, c. 427, Pt. D, §2 (AMD) .]

The exclusions set forth in subsection 1 relating to extensions of credit to consumers by governments or governmental agencies, instrumentalities or organizations, and in subsections 2, 4, 5, 7 and 8, do not apply to the Maine Consumer Credit Code, Truth-in-lending, Article 8-A. [2011, c. 427, Pt. D, §3 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 318, (AMD). 1975, c. 413, (AMD). 1975, c. 446, §3 (AMD). 1977, c. 696, §112 (AMD). 1979, c. 127, §§51-56 (AMD). 1979, c. 541, §§A85-A88 (AMD). 1979, c. 660, §§1-3 (AMD). 1981, c. 243, §§1,2,26 (AMD). 1981, c. 551, §3 (AMD). 1981, c. 618, §1 (AMD). 1981, c. 638, §1 (AMD). 1983, c. 212, §§1,2 (AMD). 1983, c. 641, §1 (AMD). 1983, c. 720, §2 (AMD). 1985, c. 336, §2 (AMD). 1987, c. 129, §§8-12 (AMD). 1987, c. 396, §§1-3 (AMD). 1997, c. 64, §1 (AMD). 1997, c. 155, §C1 (AMD). 2005, c. 55, §§1-3 (AMD). 2007, c. 273, Pt. C, §1 (AMD). 2007, c. 471, §1 (AMD). 2007, c. 471, §18 (AFF). 2011, c. 427, Pt. D, §§1-3 (AMD).



9-A §1-203. Jurisdiction and service of process

1. The Superior and District Courts of this State may exercise jurisdiction over any creditor with respect to any conduct in this State governed by this Act or with respect to any claim arising from a transaction subject to this Act. In addition to any other method provided by rule or by statute, personal jurisdiction over a creditor may be acquired in a civil action or proceeding instituted in the Superior and District Courts by the service of process in the manner provided by this section.

[ 1973, c. 762, §1 (NEW) .]

2. If a creditor is not a resident of this State or is a corporation not authorized to do business in this State and engages in any conduct in this State governed by this Act, or engages in a transaction subject to this Act, he may designate an agent upon whom service of process may be made in this State. The agent shall be a resident of this State or a corporation authorized to do business in this State. The designation shall be in writing and filed with the Secretary of State. If no designation is made and filed or if process cannot be served in this State upon the designated agent, process may be served upon the Secretary of State, but service upon him is not effective unless the plaintiff or petitioner forthwith mails a copy of the process and pleading by registered or certified mail to the defendant or respondent at his last reasonably ascertainable address. An affidavit of compliance with this section shall be filed with the clerk of the court on or before the return day of the process, if any, or within any further time the court allows.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).






Part 3: DEFINITIONS

9-A §1-301. General definitions

In addition to definitions appearing in subsequent Articles, in this Act: [1973, c. 762, §1 (NEW).]

1. "Actuarial method" means the method, defined by rules adopted by the administrator, of allocating payments made on debt between the amount financed and the finance charge pursuant to which a payment is applied first to the accumulated finance charge and the balance is applied to the unpaid amount financed.

[ 1973, c. 762, §1 (NEW) .]

2. "Administrator" means, except in cases in which a supervised financial organization is the creditor, the administrator designated in Article VI, section 6-103. In cases in which a supervised financial organization is the creditor, "administrator" means the Superintendent of Financial Institutions.

[ 2001, c. 44, §1 (AMD); 2001, c. 44, §14 (AFF) .]

2-A. "Advertisement" means a commercial message in any medium that promotes, directly or indirectly, a consumer credit transaction.

[ 1987, c. 129, §13 (NEW) .]

3. "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance.

[ 1973, c. 762, §1 (NEW) .]

4. "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products by a natural person who cultivates, plants, propagates or nurtures the agricultural products. "Agricultural products" includes agricultural, horticultural, viticultural, and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shellfish, and any products thereof, including processed and manufactured products, and any and all products raised or produced on farms and any processed or manufactured products thereof.

[ 1973, c. 762, §1 (NEW) .]

5. "Amount financed" means the amount of credit of which the consumer has actual use and is computed pursuant to section 2-501 and the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq.

[ 2011, c. 427, Pt. D, §4 (AMD) .]

5-A.

[ 1989, c. 70, §1 (RP) .]

6. "Billing cycle" or "cycle" means the interval between days or dates of regular periodic statements. These intervals shall be equal and no longer than a quarter of a year. An interval shall be considered equal if the number of days in the cycle does not vary more than 4 days from the regular day or date of the periodic statement.

[ 1987, c. 129, §15 (RPR) .]

6-A. "Business day" means a day on which a creditor's offices are open to the public for carrying on substantially all of its business functions. For purposes of rescission, the term means all calendar days, except Sundays and the holidays established by Title 9-B, section 145, subsection 1.

[ 1997, c. 398, Pt. L, §4 (AMD) .]

6-B. "Cardholder" means the same as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq.

[ 2011, c. 427, Pt. D, §5 (AMD) .]

6-C. "Card issuer" means the same as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq.

[ 2011, c. 427, Pt. D, §5 (AMD) .]

7. "Cash price" means the price at which the creditor, in the ordinary course of business, offers to sell for cash the property or service that is the subject of the transaction. The term includes charges imposed by the creditor equally on cash and credit customers. It may include the price of optional accessories, services related to the sale, service contracts and taxes and fees for license, title and registration. The term does not include any finance charge.

[ 1981, c. 243, §4 (RPR) .]

8. "Closing costs," provided they are bona fide, reasonable in amount and not for the purpose of circumvention or evasion of this Act, with respect to a debt or open-end credit plan secured by an interest in land or a consumer credit transaction involving manufactured housing, include:

A. Fees or premiums for title examination, abstract of title, title insurance or similar purposes and for required related property surveys; [1975, c. 324, §1 (RPR).]

B. Fees for preparation of deeds, settlement statements or other documents; [1975, c. 324, §1 (RPR).]

C. Amounts required to be placed or paid into an escrow or trustee account for future payments if the amounts would not otherwise be included in the finance charge; [1987, c. 129, §17 (AMD).]

D. Fees for notarizing deeds and other documents; [1975, c. 324, §1 (RPR).]

E. Appraisal fees; and [1975, c. 324, §1 (RPR).]

F. Credit reports. [1975, c. 324, §1 (RPR).]

[ 1987, c. 129, §17 (AMD) .]

9. "Conspicuous." A term or clause is conspicuous when it is so written that a reasonable person against whom it is to operate ought to have noticed it. Whether a term or clause is conspicuous or not is for decision by the court.

[ 1973, c. 762, §1 (NEW) .]

10. "Consumer" means a cardholder or a natural person to whom consumer credit is offered or extended and includes a cosigner. The term includes a natural person who enters into a consumer lease. For purposes of rescission, the term includes a natural person in whose principal dwelling a security interest is or will be retained or acquired, if that person's ownership interest in the dwelling is or will be subject to the security interest.

[ 1987, c. 129, §18 (RPR) .]

11. "Consumer credit sale":

A. A "consumer credit sale" is a sale of goods, services or an interest in land in which:

(1) Credit is granted either pursuant to a credit card other than a lender credit card or by a seller who regularly engages as a seller in credit transactions of the same kind;

(2) The buyer is a person other than an organization;

(3) The goods, services or interest in land are purchased primarily for a personal, family or household purpose;

(4) Either the debt is payable in installments or a finance charge is made;

(5) With respect to a sale of goods or services, not including manufactured housing or a motor vehicle, the amount financed does not exceed $50,000, consistent with Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203; and

(6) With respect to a sale of a motor vehicle as defined in Title 29-A, section 101, subsection 42, the amount financed does not exceed $50,000, consistent with Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203.

The amounts set out in subparagraphs (5) and (6) are automatically adjusted to correspond with any inflation adjustment made to the exempt transaction amount referenced in the Federal Truth in Lending Act, Section 104, subsection (3) and any rules adopted pursuant to that Act. [2011, c. 427, Pt. A, §1 (AMD).]

B. [1987, c. 396, §5 (RP).]

C. [1985, c. 763, §18 (RP).]

[ 2011, c. 427, Pt. A, §1 (AMD) .]

12. "Consumer credit transaction" means a consumer credit sale, consumer lease or consumer loan or a modification thereof including a refinancing, consolidation or deferral.

[ 1973, c. 762, §1 (NEW) .]

13. A "consumer lease" is a lease of goods:

A. That a lessor regularly engaged in the business of leasing makes to a person, other than an organization, who takes under the lease primarily for a personal, family or household purpose; [2011, c. 427, Pt. A, §2 (AMD).]

B. In which the amount payable under the lease does not exceed $50,000, consistent with Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203. The exempt transaction amount in this paragraph is automatically adjusted to correspond with any inflation adjustment made to the exempt transaction amount referenced in the Federal Truth in Lending Act, Section 181, subsection (1) and any rules adopted pursuant to that Act; [2011, c. 427, Pt. A, §2 (AMD).]

C. That is for a term exceeding 4 months; and [2011, c. 427, Pt. A, §2 (AMD).]

D. That is not made pursuant to a lender credit card.

A person is regularly engaged in the business of leasing if the person enters into consumer leases more than 25 times in the preceding calendar year. If a person did not meet this numerical test in the preceding calendar year, the numerical standard must be applied to the current calendar year. [2011, c. 427, Pt. A, §2 (AMD).]

[ 2011, c. 427, Pt. A, §2 (AMD) .]

14. "Consumer loan":

A. Except as provided in paragraph B, a "consumer loan" is a loan made by a person regularly engaged in the business of making loans in which:

(1) The debtor is a person other than an organization;

(2) The debt is incurred primarily for a personal, family or household purpose;

(3) Either the debt is payable in installments or a finance charge is made; and

(4) For loans made by:

(a) A supervised financial organization, either the amount financed does not exceed $50,000, consistent with Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203, or the debt is secured by manufactured housing or an interest in land; or

(b) A supervised lender other than a supervised financial organization, either the amount financed does not exceed $50,000, consistent with Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203, or the debt is secured by manufactured housing or an interest in land.

The exempt transaction amount in divisions (a) and (b) are automatically adjusted to correspond with any inflation adjustment made to the exempt transaction amount referenced in the Federal Truth in Lending Act, Section 104, subsection (3) and any rules adopted pursuant to that Act. [2011, c. 427, Pt. A, §3 (AMD).]

B. "Consumer loan" does not include:

(1) A sale or lease in which the seller or lessor allows the buyer or lessee to purchase or lease pursuant to a credit card other than a lender credit card. [2001, c. 371, §14 (AFF); 2001, c. 371, §2 (RPR).]

C. [1985, c. 763, §19 (RP).]

[ 2011, c. 427, Pt. A, §3 (AMD) .]

14-A. "Cosigner" means a natural person who assumes personal liability for the obligation of a consumer without receiving goods, services or money in return for the obligation or, in the case of an open-end credit obligation, without receiving the contractual right to obtain extensions of credit under the account. The term includes any person whose signature is requested as a condition to granting credit to a consumer or as a condition of forbearance on collection of a consumer's obligation that is in default. The term does not include a spouse whose signature is required on a credit obligation to perfect a security interest pursuant to state law. A person who meets the definition of this subsection is a cosigner whether or not the person is designated as such on the credit obligation. The term does not include a person who becomes liable in a transaction to finance or refinance the acquisition or initial construction of real property.

[ 1987, c. 129, §21 (NEW) .]

15. "Credit" means the right granted by a creditor to a consumer to defer payment of an obligation, to incur an obligation and defer its payment or to obtain possession of property or the benefit of services and defer payment therefor pursuant to an agreement which includes, but is not limited to, a sale of goods, a sale of an interest in land, a sale of services or a loan.

[ 1983, c. 720, §3 (RPR) .]

16. "Credit card" means any card, plate, coupon book or other single credit device that may be used from time to time to obtain credit.

[ 1987, c. 129, §22 (RPR) .]

17. "Creditor" means a person who both:

A. Regularly extends, whether in connection with loans, sales of property or services, or otherwise, consumer credit that is payable by agreement in more than 4 installments or for which the payment of a finance charge is or may be required; and [2011, c. 427, Pt. A, §4 (RPR).]

B. Is the person to whom the debt arising from the consumer credit transaction is initially payable on the face of the evidence of indebtedness or, if there is no such evidence of indebtedness, by agreement; except that, in the case of an open-end credit plan involving a credit card, the card issuer and any person who honors the credit card and offers a discount that is a finance charge are creditors. [2011, c. 427, Pt. A, §4 (RPR).]

For the purpose of the requirements imposed under Article 8-A for credit billing pursuant to 15 United States Code, Section 1666 et seq. and for open-end consumer credit pursuant to 15 United States Code, Section 1637(a)(5), (a)(6), (a)(7), (b)(1), (b)(2), (b)(3), (b)(8) and (b)(10), "creditor" also includes card issuers whether or not the amount due is payable by agreement in more than 4 installments or the payment of a finance charge is or may be required and the administrator shall by regulation apply these requirements to those card issuers, to the extent appropriate, even though the requirements are by their terms applicable only to creditors offering open-end credit plans.

For the purposes of this Title, "creditor" also includes any person who originates 2 or more mortgages referred to as high-cost mortgage loans under Article 8-A, section 8-506 in any 12-month period or any person who originates one or more such mortgage loans through a mortgage broker as defined in Article 8-A, section 8-506, subsection 1, paragraph J, or a loan broker as defined in Article 10.

For purposes of this Title, "creditor" also includes a private educational lender as that term is defined in 15 United States Code, Section 1650.

A person regularly extends consumer credit only if the person extended credit other than credit subject to high-cost mortgage loan requirements more than 25 times or more than 5 times for transactions secured by a dwelling in the preceding calendar year. If a person did not meet these numerical standards in the preceding calendar year, the numerical standards must be applied to the current calendar year.

[ 2011, c. 427, Pt. A, §4 (RPR) .]

17-A. Debit card. "Debit card" has the same meaning as in Title 10, section 1271, subsection 3.

[ 2009, c. 618, §1 (NEW) .]

18. "Earnings" means compensation paid or payable to an individual or for his account for personal services rendered or to be rendered by him, whether denominated as wages, salary, commission, bonus or otherwise, and includes periodic payments pursuant to a pension, retirement, or disability program.

[ 1973, c. 762, §1 (NEW) .]

19. "Finance charge" means the cost of consumer credit as a dollar amount. It includes any charge payable directly or indirectly by the consumer and imposed directly or indirectly by the creditor as an incident to or a condition of the extension of credit. It does not include any charge of a type payable in a comparable cash transaction.

A. Except for charges specifically excluded by paragraph B, the term includes:

(1) Interest, time price differential and any amount payable under an add-on or discount system of additional charges;

(2) Service, transaction, activity and carrying charges and early withdrawal penalties on time deposit accounts, including any charge imposed on a checking or other deposit account to the extent that the charge exceeds the charge for a similar account without a credit feature;

(3) Points, loan fees, assumption fees, finder's fees and similar charges;

(4) Appraisal, investigation and credit report fees;

(5) Premiums or other charges for any guarantee or insurance protecting the creditor against the consumer's default or other credit loss;

(6) Charges imposed on a creditor by another person for purchasing or accepting a consumer's obligation, if the consumer is required to pay the charges in cash, as an addition to the obligation or as a deduction from the proceeds of the obligation;

(7) Premiums or other charges for credit life, accident, health or loss-of-income insurance or insurance against loss of or damage to property or against liability arising out of the ownership or use of property, written in connection with a credit transaction, unless the applicable requirements of section 2-501 and Article 8-A are met; and

(8) Discounts for the purpose of inducing payment by a means other than the use of credit. [2011, c. 427, Pt. D, §6 (AMD).]

B. The term does not include:

(1) Application fees charged to all applicants for credit, whether or not credit is actually extended;

(2) Charges as a result of default, additional charges, delinquency charges or deferral charges to the extent permitted by section 2-501, 2-502 or 2-503;

(3) Charges for actual unanticipated late payment in a transaction that is not otherwise subject to a finance charge or payable in installments;

(4) Charges imposed by a financial institution for paying or returning an item that overdraws an account, except where the charge is imposed pursuant to a written agreement to extend credit to fund overdrafts;

(5) Fees permitted by section 2-501 to be charged for participation in a credit plan, whether assessed on an annual or other periodic basis;

(6) Seller's points;

(7) Closing costs as defined in subsection 8;

(8) The discount, when a creditor purchases or satisfies obligations of a cardholder pursuant to a credit card and the purchase or satisfaction is made at less than the face amount of the obligation;

(9) Any discount offered by a creditor or seller for the purpose of inducing payment by cash, check or other means to be made at the time of sale not involving the use of a credit card, if that discount is offered to all prospective buyers and its availability is disclosed to all prospective buyers clearly and conspicuously; and

(10) Official fees as defined in subsection 25, if they are itemized and disclosed. [1987, c. 129, §24 (RPR).]

[ 2011, c. 427, Pt. D, §6 (AMD) .]

20. "Goods" includes goods not in existence at the time the transaction is entered into and merchandise certificates, but excludes money, chattel paper, documents of title and instruments. For purposes of sections 5-110 and 5-111, goods that are collateral shall include any right of set-off that the creditor may have.

[ 1977, c. 159, §1 (AMD) .]

20-A. Institution of higher education.

[ 1983, c. 641, §2 (RP) .]

20-B. "Insurance premium loan" means a consumer loan that:

A. Is made for the sole purpose of financing the payment by or on behalf of an insured of the premium on one or more policies or contracts issued by or on behalf of an insurer; [1985, c. 763, Pt. A, §20 (NEW).]

B. Is secured by an assignment by the insured to the lender of the unearned premium on the policy or contract; and [1985, c. 763, Pt. A, §20 (NEW).]

C. Contains an authorization to cancel the policy or contract financed. [1985, c. 763, Pt. A, §20 (NEW).]

[ 1985, c. 763, Pt. A, §20 (NEW) .]

21.

[ 1987, c. 129, §25 (RP) .]

22. "Lender credit card" means a credit card issued by a supervised lender. The term does not include any device to the extent that it accesses a bona fide asset account, notwithstanding any overdraft or other line of credit agreement which may be accessed as a result of a debit to that asset account.

[ 1987, c. 129, §26 (RPR) .]

22-A.

[ 2011, c. 427, Pt. B, §1 (RP) .]

22-A.

23. "Loan":

A. Except as provided in paragraph B, a "loan" includes:

(i) the creation of debt by the lender's payment of or agreement to pay money to the debtor or to a third party for the account of the debtor;

(ii) the creation of debt either pursuant to a lender credit card or by a cash advance to a debtor pursuant to a credit card other than a lender credit card;

(iii) the creation of debt by a credit to an account with the lender upon which the debtor is entitled to draw immediately; and

(iv) the forbearance of debt arising from a loan. [1973, c. 762, §1 (NEW).]

B. A "loan" does not include the payment or agreement to pay money to a third party for the account of a debtor if the debt of the debtor arises from a sale or lease and results from use of a credit card issued by a person primarily in the business of selling or leasing goods or services. [1987, c. 129, §27 (AMD).]

[ 1987, c. 129, §27 (AMD) .]

23-A. "Manufactured housing" means manufactured housing as defined in Title 10, section 9002, subsection 7.

[ 1987, c. 129, §28 (NEW) .]

24. "Merchandise certificate" means a writing not redeemable in cash and usable in its face amount in lieu of cash in exchange for goods or services.

[ 1973, c. 762, §1 (NEW) .]

24-A.

[ 1987, c. 129, §29 (RP) .]

24-B. "Mortgage loan originator" means an individual who for compensation or gain, or in the expectation of compensation or gain, takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan. "Mortgage loan originator" does not include:

A. An individual engaged solely as a loan processor or underwriter except as otherwise provided in section 13-103, subsection 3, paragraph A; [2011, c. 427, Pt. B, §2 (NEW).]

B. A person or entity that only performs real estate brokerage activities and is licensed or registered in accordance with the laws of this State, unless the person or entity is compensated by a lender, a mortgage broker or other mortgage loan originator or by any agent of such lender, mortgage broker or other mortgage loan originator; or [2011, c. 427, Pt. B, §2 (NEW).]

C. A person or entity solely involved in extensions of credit relating to time-share plans, as that term is defined in 11 United States Code, Section 101(53D). [2011, c. 427, Pt. B, §2 (NEW).]

For the purposes of Articles 2, 3, 6, 9 and 10, mortgage loan originator does not include a registered mortgage loan originator as defined in section 13-102, subsection 12.

[ 2011, c. 427, Pt. B, §2 (NEW) .]

25. "Official fees" means:

A. Fees and charges prescribed by law which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, terminating or satisfying a security interest related to a consumer credit transaction; or [1973, c. 762, §1 (NEW).]

B. Premiums payable for insurance in lieu of perfecting a security interest otherwise required by the creditor in connection with the transaction, if the premium does not exceed the fees and charges described in paragraph A which would otherwise be payable. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

26. "Open-end credit" means a plan under which the creditor reasonably contemplates repeated transactions, which prescribes the terms of those transactions and which provides for a finance charge which may be computed from time to time on the outstanding unpaid balance. A credit plan which is an open-end credit plan within the meaning of the preceding sentence is an open-end credit plan, even if credit information is verified from time to time.

[ 1981, c. 243, §13 (RPR) .]

27. "Organization" means a corporation, government or governmental subdivision or agency, trust, estate, partnership, cooperative, or association.

[ 1973, c. 762, §1 (NEW) .]

28. "Payable in installments" means that payment is required or permitted by agreement to be made in more than 4 periodic payments, excluding the down payment.

[ 1981, c. 243, §14 (RPR) .]

28-A. "Payday loan" means a supervised loan or other credit transaction in which a cash advance is made to a consumer in exchange for the consumer's personal check or in exchange for the consumer's authorization to debit the consumer's deposit account and when the parties agree either that the check will not be cashed or deposited or that the consumer's deposit account will not be debited until a designated future date.

[ 2005, c. 604, §2 (NEW) .]

29. "Person" includes a natural person or an individual, and an organization.

[ 1973, c. 762, §1 (NEW) .]

30. "Person related to" with respect to an individual means (a) the spouse of the individual, (b) a brother, brother-in-law, sister, sister-in-law of the individual, (c) an ancestor or lineal descendant of the individual or his spouse, and (d) any other relative, by blood or marriage, of the individual or his spouse who shares the same home with the individual. "Person related to" with respect to an organization means (a) a person directly or indirectly controlling, controlled by or under common control with the organization, (b) an officer or director of the organization or a person performing similar functions with respect to the organization or to a person related to the organization, (c) the spouse of a person related to the organization, and (d) a relative by blood or marriage of a person related to the organization who shares the same home with him.

[ 1973, c. 762, §1 (NEW) .]

31. "Precomputed": A finance charge or consumer credit transaction other than a consumer lease is "precomputed" if the debt is expressed as a sum comprising the amount financed and the amount of the finance charge computed in advance.

[ 1973, c. 762, §1 (NEW) .]

31-A. "Retail credit card" means a credit card issued by a seller who is not a supervised lender and who regularly engages as a seller in credit transactions of the same kind.

[ 1995, c. 84, §1 (NEW) .]

32.

[ 1987, c. 129, §30 (RP) .]

33. "Sale of goods" includes any agreement in the form of a bailment or lease of goods if the bailee or lessee pays, will pay or agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the goods involved and it is agreed that the bailee or lessee will become, or for no other or a nominal consideration has the option to become, the owner of the goods upon full compliance with the terms of the agreement, including any optional renewals thereof.

[ 1983, c. 720, §5 (AMD) .]

34. "Sale of an interest in land" includes, but is not limited to, a lease in which the lessee has an option to purchase the interest and all or a substantial part of the rental or other payments previously made by him are applied to the purchase price.

[ 1973, c. 762, §1 (NEW) .]

35. "Sale of services" means furnishing or agreeing to furnish services and includes making arrangements to have services furnished by another.

[ 1973, c. 762, §1 (NEW) .]

36.

[ 1987, c. 129, §30 (RP) .]

37. "Services" includes (a) work, labor, and other personal services, (b) privileges with respect to transportation, rental of vehicles other than a consumer lease, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals, cemetery accommodations and the like, and (c) insurance.

[ 1973, c. 762, §1 (NEW) .]

38.

[ 1997, c. 66, §2 (RP) .]

38-A. "Supervised financial organization" means:

A. A financial institution as defined in Title 9-B, section 131; or [1997, c. 66, §3 (NEW).]

B. A person, other than an insurance company or other organization primarily engaged in an insurance business, that is subject to the supervision by an official or agency of a state or of the United States and is:

(1) Organized, chartered or holding an authorization certificate under the laws of a state or of the United States that authorizes the person both to make loans and to receive deposits, including a savings, share, certificate or deposit account; or

(2) A nondepository trust company, uninsured bank or merchant bank organized, chartered or holding an authorization certificate under the laws of a state or of the United States that authorizes the limited-purpose financial institution to make loans. [2001, c. 371, §3 (AMD).]

[ 2001, c. 371, §3 (AMD) .]

39. "Supervised lender" means a person authorized to make or take assignments of supervised loans, either under a license issued by the Administrator (section 2-301), or as a supervised financial organization (section 1-301, subsection 38-A).

[ 1997, c. 66, §4 (AMD) .]

40. "Supervised loan" means a consumer loan, including a loan made pursuant to open end credit, in which the rate of the finance charge, calculated according to the actuarial method, exceeds 12 1/4% per year, or which is secured by an interest in real estate.

[ 1987, c. 396, §8 (AMD) .]

41. "Provisions on disclosure" includes Article 8-A, rules adopted pursuant to that Article and the Federal Truth in Lending Act, as applicable.

[ 2011, c. 427, Pt. D, §7 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 63, (AMD). 1975, c. 251, (AMD). 1975, c. 324, §§1,2 (AMD). 1975, c. 350, §§1,2 (AMD). 1975, c. 770, §§47-49 (AMD). 1977, c. 159, §1 (AMD). 1977, c. 696, §113 (AMD). 1979, c. 660, §§4,5 (AMD). 1981, c. 235, §1 (AMD). 1981, c. 243, §§3-14,26 (AMD). 1981, c. 551, §3 (AMD). 1981, c. 618, §2 (AMD). 1981, c. 698, §18 (AMD). 1983, c. 641, §2 (AMD). 1983, c. 720, §§3-5 (AMD). 1985, c. 763, §§A18-20 (AMD). 1987, c. 129, §§13-30 (AMD). 1987, c. 396, §§4-8 (AMD). 1989, c. 70, §1 (AMD). 1995, c. 84, §1 (AMD). 1995, c. 309, §5 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 326, §1 (AMD). 1997, c. 66, §§2-4 (AMD). 1997, c. 122, §1 (AMD). 1997, c. 398, §L4 (AMD). 1997, c. 727, §B2 (AMD). 2001, c. 44, §1 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 371, §§2,3 (AMD). 2001, c. 371, §14 (AFF). 2005, c. 164, §1 (AMD). 2005, c. 274, §1 (AMD). 2005, c. 604, §2 (AMD). 2005, c. 683, §B2 (AMD). 2009, c. 618, §1 (AMD). 2011, c. 427, Pt. A, §§1-4 (AMD). 2011, c. 427, Pt. B, §§1, 2 (AMD). 2011, c. 427, Pt. D, §§4-7 (AMD).



9-A §1-302. Definition: Federal Truth in Lending Act

In this Act, "Federal Truth in Lending Act" means Title I of the Consumer Credit Protection Act, (Public Law 90-321; 82 Stat. 146), as amended, and includes regulations issued pursuant to that Act. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §1-303. Other defined terms

Other definitions appearing in this Act and the sections in which they appear are:

"Computational period" Section 2-510

"Interval" Section 2-510

"Location" Section 2-309

"Periodic balance" Section 2-510 [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).









Article 2: FINANCE CHARGES AND RELATED PROVISIONS

Part 1: GENERAL PROVISIONS

9-A §2-101. Short title

This Article shall be known and may be cited as the "Maine Consumer Credit Code -- Finance Charges and Related Provisions." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §2-102. Scope

Part 2 of this Article applies to consumer credit sales. Parts 3 and 4 apply to consumer loans, including loans made by supervised lenders. Part 5 applies to other charges and modifications with respect to consumer credit transactions. Part 6 applies to other credit transactions. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).






Part 2: CONSUMER CREDIT SALES: MAXIMUM FINANCE CHARGES

9-A §2-201. Finance charge for consumer credit sales other than open-end credit

1. With respect to a consumer credit sale, other than a sale pursuant to open-end credit, a seller may contract for and receive a finance charge not exceeding that permitted by this section.

[ 1973, c. 762, §1 (NEW) .]

2. The finance charge, calculated according to the actuarial method, may not exceed the equivalent of the greater of either of the following:

A. The total of:

(i) 30% per year on that part of the unpaid balances of the amount financed that is $1,000 or less;

(ii) 21% per year on that part of the unpaid balances of the amount financed that is more than $1,000 but does not exceed $2,800; and

(iii) 15% per year on that part of the unpaid balances of the amount financed that is more than $2,800; or [1997, c. 727, Pt. B, §3 (AMD).]

B. 18% per year on the unpaid balances of the amount financed. [1973, c. 762, §1 (NEW).]

[ 1997, c. 727, Pt. B, §3 (AMD) .]

3. This section does not limit or restrict the manner of calculating the finance charge whether by way of add-on, discount, or otherwise, so long as the rate of the finance charge does not exceed that permitted by this section. If the sale is precomputed,

A. The finance charge may be calculated on the assumption that all scheduled payments will be made when due; and [1973, c. 762, §1 (NEW).]

B. The effect of prepayment is governed by the provisions on rebate upon prepayment, section 2-510. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

4. For the purposes of this section, the term of a sale agreement commences with the date the credit is granted or, if goods are delivered or services performed 10 days or more after that date, with the date of commencement of performance or with the date of completion of delivery. For purposes of this section, a sale agreement does not commence upon the transfer of merchandise certificates, but commences only upon the date goods are delivered or services performed. For purposes of this section, delivery and performance include delivery or performance by a subcontractor or agent of the seller. Differences in the lengths of months are disregarded and a day may be counted as 1/30th of a month. Subject to classifications and differentiations the seller may reasonably establish, a part of a month in excess of 15 days may be treated as a full month if periods of 15 days or less are disregarded and that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

[ 1973, c. 762, §1 (NEW) .]

5. Subject to classifications and differentiations the seller may reasonably establish, he may make the same finance charge on all amounts financed within a specified range. A finance charge so made does not violate subsection 2 if:

A. When applied to the median amount within each range, it does not exceed the maximum permitted by subsection 2; and [1973, c. 762, §1 (NEW).]

B. When applied to the lowest amount within each range, it does not produce a rate of finance charge exceeding the rate calculated according to paragraph A by more than 8% of the rate calculated according to paragraph A. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

6. Notwithstanding subsection 2, the seller may contract for and receive a minimum charge of not more than:

A. Five dollars when the amount financed does not exceed $75; [1975, c. 298, §1 (RPR).]

B. Seven dollars and fifty cents when the amount financed exceeds $75, but is less than $250; or [1975, c. 298, §1 (RPR).]

C. Twenty-five dollars when the amount financed is $250 or more and when, within 30 days from the date of the transaction, the agreement is assigned by the seller, other than a seller of motor vehicles, to an assignee having no corporate relationship to the seller-assignor. [1975, c. 298, §1 (RPR).]

[ 1975, c. 298, §1 (RPR) .]

7. The finance charge on any transaction involving the credit sale of goods or services used in the modernization, rehabilitation, repair, alteration or improvement of real property, in which the seller or his agent installs the goods or provides the services related to the modernization, rehabilitation, repair, alteration or improvement of the real property, may not exceed 18% per year on the unpaid balances of the amount financed.

[ 1985, c. 819, Pt. B, §§3-4 (AMD) .]

8.

[ 1997, c. 727, Pt. B, §4 (RP) .]

9.

[ 1993, c. 188, §1 (RP) .]

9-A. Notwithstanding any other provision of law, the finance charge on a consumer credit sale of a motor vehicle, as defined in this section, that is sold on or after January 1, 1994 may not exceed 18% per year on the unpaid balance of the amount financed. For the purposes of this section, "motor vehicle" means any self-propelled vehicle not operated exclusively on tracks, except agricultural machinery and any other devices that do not constitute consumer goods, as defined in Title 11, section 9-1102, subsection (23).

[ 1999, c. 699, Pt. D, §2 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

10. Notwithstanding any other subsection, the finance charge on a transaction to finance or refinance the acquisition of, or secured by, manufactured housing, not involving a security interest in real estate, may not exceed the greater of the following:

A. A rate 2% greater than the maximum rate established by federal regulations pursuant to the United States Code, Title 38, Section 1819(f), Veterans Housing Act of 1970, as amended, and published from time to time in the Federal Register, 38 Code of Federal Regulations, Part 36; or [1987, c. 129, §32 (AMD).]

B. 18% per year. [1983, c. 87, §1 (RPR).]

In the event no specific maximum rate is established by federal regulation in accordance with this subsection, this subsection shall not apply.

[ 1987, c. 129, §32 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 1, (AMD). 1975, c. 298, §1 (AMD). 1977, c. 161, §§1,2 (AMD). 1979, c. 661, §1 (AMD). 1981, c. 229, (AMD). 1981, c. 293, §1 (AMD). 1981, c. 470, §A17 (AMD). 1981, c. 618, §3 (AMD). 1983, c. 87, §1 (AMD). 1983, c. 598, (AMD). 1985, c. 763, §§A21-23 (AMD). 1985, c. 819, §§B3,4 (AMD). 1987, c. 129, §§31,32 (AMD). 1993, c. 188, §§1,2 (AMD). 1997, c. 727, §§B3,4 (AMD). 1999, c. 699, §D2 (AMD). 1999, c. 699, §D30 (AFF).



9-A §2-202. Finance charge for consumer credit sales pursuant to open-end credit

1. With respect to a consumer credit sale made pursuant to open-end credit, a creditor may contract for and receive a finance charge not exceeding that permitted in this section.

[ 1973, c. 762, §1 (NEW) .]

2. A charge may be made in each billing cycle which is a percentage of an amount not exceeding the greater of:

A. The average daily balance in the billing cycle for which the charge is made, which is the sum of the amount unpaid each day during that cycle, divided by the number of days in that cycle. The amount unpaid on a day is determined by adding to the balance, if any, unpaid as of the beginning of that day all debits, but excluding purchases or leases of goods and services made on that day if a finance charge on these amounts is prohibited under subsection 5 and deducting all payments and other credits made or received as of that day; or [1995, c. 614, Pt. A, §1 (AMD).]

B. The unpaid balance at the beginning of the first day of the billing cycle after all payments on account, returns and other credits made or given during the first 25 days of the billing cycle, if the billing cycle is monthly, shall have been first deducted; provided that returns and other credits may be deducted only to the extent that the purchase to which the credit or return relates has been reflected in the previous balance. If the billing cycle is not monthly, such deduction shall be made for payments on account, returns and other credits made or given during that part of the billing cycle that bears the same relation to the billing cycle that 25 does to 30. [1973, c. 762, §1 (RPR).]

[ 1995, c. 614, Pt. A, §1 (AMD) .]

3. Except with respect to sales made pursuant to a credit card:

A. If the billing cycle is monthly, the charge may not exceed 1 1/2% of the amount pursuant to subsection 2; or [1995, c. 84, §2 (NEW).]

B. If the billing cycle is not monthly, the maximum charge is that percentage that bears the same relation to the applicable monthly percentage as the number of days in the billing cycle bears to 30. [1995, c. 84, §2 (NEW).]

A billing cycle is monthly if the closing date of the cycle is the same date each month or does not vary by more than 4 days from that date.

[ 1995, c. 84, §2 (RPR) .]

4. Notwithstanding subsection 3, if there is an unpaid balance on the date as of which the credit service charge is applied, the seller may contract for and receive a charge not exceeding 50¢ if the billing cycle is monthly or longer, or the pro rata part of 50¢ which bears the same relation to 50¢ as the number of days in the billing cycle bears to 30 if the billing cycle is shorter than monthly.

[ 1973, c. 762, §1 (NEW) .]

5. Except when there is an outstanding balance from the prior billing cycle, a finance charge may not be imposed on purchases or leases of goods or services purchased during the billing cycle, provided that they are paid for not later than 25 days after the closing date of the billing cycle in which the purchase or lease occurred.

[ 1995, c. 84, §3 (AMD) .]

6. For purposes of this section, the term of a sale made pursuant to an open-end agreement commences with the date credit is granted or, if goods are delivered or services performed 10 days or more after that date, with the date of commencement of performance or with the date of completion of delivery. Delivery and performance include delivery or performance by a subcontractor or agent of the seller.

[ 1981, c. 323, (NEW) .]

7. Unless otherwise provided for in Article 8-A, with respect to consumer credit sales made pursuant to a credit card, other than a lender credit card, a creditor may not impose a finance charge if it is in excess of that set forth in the agreement between the consumer and the creditor.

[ 2011, c. 427, Pt. A, §5 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 421, §§1,2 (AMD). 1981, c. 323, (AMD). 1995, c. 84, §§2-4 (AMD). 1995, c. 614, §A1 (AMD). 1999, c. 184, §1 (AMD). 2011, c. 427, Pt. A, §5 (AMD).






Part 3: CONSUMER LOANS: SUPERVISED LENDERS

9-A §2-301. Authority to make supervised loans

Unless a person is a supervised financial organization or has first obtained a license pursuant to this Act from the administrator authorizing him to make supervised loans, he shall not engage in the business of: [1985, c. 763, Pt. A, §24 (AMD).]

1. Making supervised loans; or

[ 1973, c. 762, §1 (NEW) .]

2. Taking assignments of and undertaking direct collection of payments from or enforcement of rights from an office in this State against debtors arising from supervised loans.

[ 1987, c. 129, §33 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 179, §1 (AMD). 1983, c. 212, §§3,4 (AMD). 1985, c. 763, §A24 (AMD). 1987, c. 129, §33 (AMD).



9-A §2-302. License to make supervised loans

1. The administrator shall receive and act on all applications for licenses to make supervised loans under this Act. Applications must be filed in the manner prescribed by the administrator and must contain the information required by the administrator to make an evaluation of the financial responsibility, character and fitness of the applicant.

A. For a lender subject to this subsection whose activities include making or arranging residential mortgage loans, an application for a license to make supervised loans must be made electronically, through the nationwide mortgage licensing system and registry. Licenses expire December 31st of each year and must be renewed through the nationwide mortgage licensing system and registry. An application for an initial license must be accompanied by a fee of $250, and an annual renewal application must be accompanied by a fee of $100. An application for an initial license or renewal for a place of business other than that of the applicant's first licensed location must be accompanied by a fee of $100. An applicant must also pay a nationwide mortgage licensing system and registry processing fee in an amount to be determined by the administrators of the nationwide mortgage licensing system and registry. A nonprofit organization exempt from taxation under the United States Internal Revenue Code, Section 501(c)(3) and engaged in the financing of housing for low-income people under a program designed specifically for that purpose must pay an initial licensing fee, and a fee for each branch location, of $20 and a renewal licensing fee and renewal fee for each branch location of $10, plus the applicable nationwide mortgage licensing system and registry processing fee. [2013, c. 466, §1 (NEW).]

B. For a lender subject to this subsection whose activities do not include making or arranging residential mortgage loans, an initial application for a license must be accompanied by a $500 fee and a renewal application must include a $200 fee. A license is granted for a 2-year period and expires on September 30th of the 2nd year. An application for an initial license or renewal for a place of business other than that of the applicant's first licensed location must be accompanied by a fee of $200. [2013, c. 466, §1 (NEW).]

[ 2013, c. 466, §1 (RPR) .]

1-A.

[ 2011, c. 427, Pt. B, §4 (RP) .]

2. A license to make supervised loans or as a mortgage loan originator may not be issued unless the administrator, upon investigation, finds that the financial responsibility, character and fitness of the applicant, and of the members thereof, if the applicant is a copartnership or association, and of the officers and directors thereof, if the applicant is a corporation, and, when applicable, the character and fitness of the mortgage loan originators thereof, are such as to warrant belief that the business will be operated honestly and fairly within the purposes of this Act. In determining the financial responsibility of an applicant proposing to engage in making insurance premium loans, the administrator shall consider the liabilities the lender may incur for erroneous cancellation of insurance.

A. Every applicant shall also, at the time of filing such application, file with the administrator, if the administrator so requires, a surety bond satisfactory to the administrator in an amount not to exceed $50,000. The terms of the bond must run concurrent with the period of time during which the license will be in effect. The bond must run to the State for the use of the State and of any person or persons who may have a cause of action against the licensee under this Act. The bond must be conditional that the licensee will faithfully conform to and abide by the provisions of this Act and to all rules lawfully made by the administrator under this Act and will pay to the State and to any such person or persons any and all amounts of money that may become due or owing to the State or to such person or persons from the licensee under and by virtue of this Act during the period for which the bond is given. [2013, c. 466, §2 (AMD).]

B. As used in this section, the term "financial responsibility" means that the applicant has available for the operation of the licensed business net assets of at least $25,000 and upon issuance of a license, each licensee shall maintain net assets of at least $25,000 that are either used or readily available for use in the conduct of the business of each office of the licensee in which supervised loans are made. [2005, c. 164, §3 (AMD).]

C. [1983, c. 720, §7 (RP).]

D. In determining the financial responsibility of a nonprofit organization engaged in the financing of housing for low-income people under a program specifically designed for that purpose, the administrator may waive the requirement of a bond and availability of $25,000 of net assets, if the applicant submits appropriate additional evidence of financial responsibility. [1989, c. 581, §5 (NEW).]

[ 2013, c. 466, §2 (AMD) .]

3. Upon written request, the applicant is entitled to a hearing on the question of the applicant's qualifications for a license or registration if (a) the administrator has notified the applicant in writing that the application has been denied, or (b) the administrator has not issued a license or registration within 60 days after the application for the license or registration was filed. A request for a hearing may not be made more than 15 days after the administrator has mailed a writing to the applicant notifying the applicant that the application has been denied and stating in substance the administrator's findings supporting denial of the application.

[ 2005, c. 164, §4 (AMD) .]

4. A separate license is required for each place of business. Each branch location license application must be accompanied by a surety bond, in a form acceptable to the administrator, in the amount of $50,000.

[ 2013, c. 466, §3 (AMD) .]

5. A licensee may conduct the business of making supervised loans only at or from any place of business for which he holds a license and not under any other name than that in the license. For purposes of this subsection, the closing of a supervised loan, secured by an interest in real estate, made by the licensee, at the office of an attorney or land title company, shall not be considered the making of a supervised loan at the place of business other than the licensee's licensed location. Loans made pursuant to a lender credit card do not violate this subsection.

[ 1987, c. 129, §35 (AMD) .]

5-A. A licensee subject to subsection 1, paragraph A may conduct the business of making supervised loans only through a mortgage loan originator who possesses a current, valid license.

[ 2013, c. 466, §4 (AMD) .]

6. Any supervised loan, otherwise valid under the provisions of this Act, made by any corporation or by any subsidiary or affiliate of any corporation to which a license is granted by the administrator on or before June 30, 1975, and to which said supervised loan is assigned, shall be deemed to have been made by a duly licensed licensee, provided the administrator finds that said corporation has made a good faith effort to comply with the licensing provisions of this Act.

[ 1975, c. 179, §2-A (NEW) .]

7.

[ 2013, c. 466, §5 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 179, §§2,2-A (AMD). 1983, c. 212, §5 (AMD). 1983, c. 720, §§6-8 (AMD). 1985, c. 763, §A25 (AMD). 1987, c. 129, §§34,35 (AMD). 1989, c. 581, §§4,5 (AMD). 1995, c. 614, §A2 (AMD). 1997, c. 727, §B5 (AMD). 1999, c. 184, §2 (AMD). 2005, c. 164, §§2-5 (AMD). 2005, c. 274, §2 (AMD). 2009, c. 243, §§1, 2 (AMD). 2011, c. 427, Pt. B, §§3-6 (AMD). 2013, c. 466, §§1-5 (AMD).



9-A §2-303. Revocation or suspension of license

1. The administrator may file a complaint with the District Court to suspend or revoke a license to make or originate supervised loans if the administrator finds reason to believe, after investigation or hearing, or both, that:

A. The licensee has violated this Act or any rule or order made pursuant to this Act; or [2011, c. 427, Pt. B, §7 (AMD).]

B. Facts or conditions exist that would clearly have justified the administrator in refusing to grant a license had these facts or conditions been known to exist at the time the application for the license was made. [2011, c. 427, Pt. B, §7 (AMD).]

An affirmative finding by the District Court of either cause is sufficient to suspend or revoke the license.

[ 2011, c. 427, Pt. B, §7 (AMD) .]

1-A. The administrator may refuse to renew a license, after notice and opportunity for a hearing has been provided to the licensee, for any of the reasons set forth in subsection 1.

[ 2011, c. 427, Pt. B, §7 (AMD) .]

2. No revocation or suspension of a license impairs or affects the obligation of any preexisting lawful contract between the licensee and any debtor.

[ 2011, c. 427, Pt. B, §7 (AMD) .]

3. The administrator may reinstate a license, terminate a suspension or grant a new license to a person whose license has been revoked if no fact or condition then exists that clearly would have justified the administrator in refusing to grant a license.

[ 2011, c. 427, Pt. B, §7 (AMD) .]

4. No revocation, suspension, annulment or withdrawal of a license is lawful unless, prior to the institution of proceedings by the administrator, the administrator gave notice by mail to the licensee of facts or conduct that warrant the intended action and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license.

[ 2011, c. 427, Pt. B, §7 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 135, §§1,2 (AMD). 1977, c. 694, §§155-D (RPR). 1983, c. 720, §9 (AMD). 1985, c. 763, §A26 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 164, §6 (AMD). 2011, c. 427, Pt. B, §7 (AMD).



9-A §2-303-A. Temporary suspension of license

Notwithstanding Title 5, sections 10003 and 10004 and Title 10, section 8003, if the public interest or the protection of borrowers so requires, the administrator may, by order, suspend a license to make supervised loans or a license as a mortgage loan originator or postpone the effective date of such a license. Upon entry of the order, the administrator shall promptly notify the applicant or licensee that an order has been entered, of the reasons for the order and that, within 15 days after the receipt of a written request by the applicant or licensee, the matter must be scheduled for hearing. Section 2-303 applies to all subsequent proceedings. [2011, c. 427, Pt. B, §8 (AMD).]

SECTION HISTORY

2001, c. 371, §4 (NEW). 2005, c. 164, §7 (AMD). 2011, c. 427, Pt. B, §8 (AMD).



9-A §2-304. Records; annual and quarterly reports

1.

[ 1985, c. 336, §3 (RP) .]

2. The administrator may direct each licensee to file composite annual and quarterly reports relating to all supervised loans made or arranged by that licensee. Information contained in annual and quarterly reports is confidential and may be published only in composite form. The administrator may at any time require additional reports if the administrator determines such action necessary to the proper supervision of licensees.

[ 2013, c. 466, §6 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 336, §3 (AMD). 1985, c. 336, §4 (AMD). 2013, c. 466, §6 (AMD).



9-A §2-305. Examinations and investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 235, §2 (AMD). 1987, c. 129, §36 (RP).



9-A §2-306. Application of administrative procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 819, §A10 (RP).



9-A §2-307. Restrictions on interest in land as security

1. With respect to a supervised loan in which the annual percentage rate disclosed is greater than 18%, a lender may not contract for an interest in land as security. A security interest taken in violation of this section is void.

[ 1973, c. 762, §1 (NEW) .]

2. With respect to a supervised loan in which the amount financed is $2,800 or less, a lender may not take a security interest in the principal residence of the consumer. This subsection does not apply when the lender holds a first mortgage on the residence at the time the loan is made or when the loan is made pursuant to an open-end credit plan involving a commitment to advance amounts in excess of $2,800. Notwithstanding Title 14, a judgment of foreclosure of a mortgage upon the principal residence of a consumer may not be entered on account of the consumer's failure to repay supervised loans under an open-end credit plan, unless the consumer's outstanding balance in the account at the end of the statement period has at some time exceeded $2,800 and the consumer has not paid the account in full subsequent to the date of the last periodic statement showing an outstanding balance in excess of $2,800.

[ 2011, c. 427, Pt. D, §8 (AMD) .]

3.

[ 1997, c. 727, Pt. B, §7 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1979, c. 660, §6 (AMD). 1981, c. 470, §A18 (AMD). 1985, c. 137, §§1,2 (AMD). 1985, c. 763, §§A27,28 (AMD). 1997, c. 727, §§B6,7 (AMD). 2011, c. 427, Pt. D, §8 (AMD).



9-A §2-308. Regular schedule of payments; maximum loan term

1. Except as provided in section 3-308, supervised loans, not made pursuant to open-end credit and in which the amount financed is $1,000 or less and the principal of which is payable in more than a single payment, must be scheduled to be payable in substantially equal installments at equal periodic intervals except to the extent that the schedule of payments is adjusted to the seasonal or irregular income of the debtor and over a period of not more than 25 months.

A. [1985, c. 763, Pt. A, §29 (RP).]

B. [1985, c. 763, Pt. A, §29 (RP).]

[ 1997, c. 727, Pt. B, §8 (AMD) .]

2.

[ 1997, c. 727, Pt. B, §9 (RP) .]

3.

[ 1995, c. 614, Pt. A, §3 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 173, §1 (AMD). 1985, c. 113, §1 (AMD). 1985, c. 763, §§A29,30 (AMD). 1985, c. 819, §A11 (AMD). 1995, c. 614, §A3 (AMD). 1997, c. 727, §§B8,9 (AMD).



9-A §2-309. No other business for purpose of evasion

A supervised lender may not carry on other business for the purpose of evasion or violation of this Act at a location where he makes supervised loans. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §2-310. Servicing requirements of assigned supervised loans

No supervised loan secured by a mortgage on real estate may be assigned under this Article unless:

1. The supervised lender making the loan retains servicing of the loan and either maintains a place of business in this State or maintains a toll-free telephone number or other free means of oral communication that is disclosed to mortgagors and staffed in the manner described in subsection 2; or

[ 1987, c. 129, §37 (AMD) .]

2. The assignee or servicing agent retained to collect the loan maintains a toll-free telephone number, or other free means of oral communication, that is disclosed to mortgagors in each coupon book or on each periodic billing notice or statement of account and that is staffed during normal business hours for mortgagors to use to communicate with the assignee or servicing agent concerning the supervised loan.

[ 1987, c. 129, §37 (AMD) .]

SECTION HISTORY

1983, c. 720, §10 (NEW). 1987, c. 129, §37 (AMD).






Part 4: CONSUMER LOANS: MAXIMUM FINANCE CHARGES

9-A §2-401. Finance charge for consumer loans

1.

[ 1987, c. 129, §38 (RP) .]

2. With respect to a consumer loan, other than a loan pursuant to open-end credit, a lender may contract for and receive a finance charge calculated according to the actuarial method, not exceeding the equivalent of the following:

A. The total of:

(i) 30% per year on that part of the unpaid balances of the amount financed that is $2,000 or less;

(ii) 24% per year on that part of the unpaid balances of the amount financed that is more than $2,000 but does not exceed $4,000; and

(iii) 18% per year on that part of the unpaid balances of the amount financed that is more than $4,000. [1997, c. 727, Pt. B, §10 (AMD).]

B. [1997, c. 727, Pt. B, §10 (RP).]

Notwithstanding paragraph A, with respect to a consumer loan in which the amount financed exceeds $8,000, a lender may not contract for and receive a finance charge calculated according to the actuarial method in excess of 18% per year on the entire amount of the loan.

[ 1997, c. 727, Pt. B, §10 (AMD) .]

3. This section does not limit or restrict the manner of calculating the finance charge, whether by way of add-on, discount or otherwise, so long as the rate of the finance charge does not exceed that permitted by this section. If the loan is precomputed,

A. The finance charge may be calculated on the assumption that all scheduled payments will be made when due; and [1973, c. 762, §1 (NEW).]

B. The effect of prepayment is governed by the provisions on rebate upon prepayment, section 2-510. [1973, c. 762, §1 (NEW).]

C. [1987, c. 129, §40 (RP).]

C. [1989, c. 457, §§1, 8, 9 (RP); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

[ 1989, c. 457, §§1, 8, 9 (AMD); 1989, c. 600, Pt. B, §§7, 8 (AFF) .]

4. The term of a loan for the purposes of this section commences on the date the loan is made. Differences in the lengths of months are disregarded and a day may be counted as 1/30th of a month. Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of 15 days may be treated as a full month if periods of 15 days or less are disregarded and that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

[ 1973, c. 762, §1 (NEW) .]

5. If the primary purpose of the loan is the financing of premiums on a policy or contract of insurance issued by an insurer authorized in this State to do business of the kind involved and the debt under the loan agreement is owed to a supervised lender, the term of the loan for purposes of this section commences on the inception date of the policy or contract of insurance.

[ 1973, c. 762, §1 (NEW) .]

6.

[ 1997, c. 727, Pt. B, §11 (RP) .]

7. Notwithstanding subsection 2, the lender may contract for and receive a minimum charge of not more than:

A. Five dollars when the amount financed does not exceed $75; [1975, c. 298, §2 (NEW).]

B. Fifteen dollars when the amount financed exceeds $75, but is less than $250; or [1999, c. 184, §3 (AMD).]

C. Twenty-five dollars when the amount financed is $250 or more. [1975, c. 298, §2 (NEW).]

[ 1999, c. 184, §3 (AMD) .]

8. Notwithstanding any other subsection, the finance charge on a transaction to finance or refinance the acquisition of, or secured by, manufactured housing, not involving a security interest in real estate, may not exceed the greater of the following:

A. A rate 2% greater than the maximum rate established by federal regulations pursuant to the United States Code, Title 38, Section 1819(f), Veterans Housing Act of 1970, as amended, and published from time to time in the Federal Register, 38 Code of Federal Regulations, Part 36; or [1987, c. 129, §43 (AMD).]

B. 18% per year. [1983, c. 87, §2 (NEW).]

In the event that no specific maximum rate is established by federal regulation in accordance with this subsection, this subsection shall not apply.

[ 1987, c. 129, §43 (AMD) .]

9. Notwithstanding any other subsection, the finance charge on an insurance premium loan may not exceed 18% per year on the unpaid balances of the amount financed, except for any minimum charge that may be allowed pursuant to subsection 7.

[ 1985, c. 763, Pt. A, §33 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 298, §2 (AMD). 1981, c. 618, §4 (AMD). 1983, c. 87, §2 (AMD). 1985, c. 763, §§A31-33 (AMD). 1987, c. 129, §§38-40,43 (AMD). 1987, c. 129, §§41,42 (AMD). 1989, c. 457, §§1,8,9 (AMD). 1989, c. 600, §§B7,8 (AMD). 1997, c. 727, §§B10,11 (AMD). 1999, c. 184, §3 (AMD).



9-A §2-402. Finance charge for loans on open-end credit

1. With respect to loans made on open-end credit, a creditor may contract for and receive a finance charge not in excess of that permitted in this section.

[ 1987, c. 129, §44 (AMD) .]

2. A charge may be earned in each billing cycle which is a percentage of an amount not exceeding the greatest of:

A. The average daily balance in the billing cycle for which the charge is made, which is the sum of the amount unpaid each day during that cycle, divided by the number of days in that cycle. The amount unpaid on a day is determined by adding to the balance, if any, unpaid as of the beginning of that day all advances and other debits and deducting all payments and other credits made or received as of that day, provided that loans made pursuant to a lender credit card to finance the purchase or lease of goods and services shall not be included in the amount unpaid if a finance charge on these amounts is prohibited under subsection 4; or [1987, c. 129, §44 (AMD).]

B. The unpaid balance at the beginning of the first day of the billing cycle after all payments on account, returns and other credits made or given during the first 25 days of the billing cycle, if the billing cycle is monthly, shall have been first deducted; provided that returns and other credits may be deducted only to the extent that the purchase to which the credit or return relates has been reflected in the previous balance. If the billing cycle is not monthly, such deduction shall be made for payments on account, returns and other credits made or given during that part of the billing cycle that bears the same relation to the billing cycle that 25 does to 30. [1973, c. 762, §1 (NEW).]

[ 1987, c. 129, §44 (AMD) .]

3. Except with respect to loans made pursuant to a lender credit card, the charge earned in each billing cycle may not exceed the greater of the product of the average daily balance times the number of days in the billing cycle times .049315% or, if the billing cycle is monthly, 1 1/2% of the amount pursuant to subsection 2. A billing cycle is monthly if the closing date of the cycle is the same date each month or does not vary by more than 4 days from the regular date.

[ 1993, c. 618, §1 (AMD) .]

4. With respect to loans made pursuant to a lender credit card, except for cash advances, and except when there is an outstanding balance from the prior billing cycle at the beginning of a billing cycle, no finance charge may be imposed on purchases or leases of goods or services purchased during the billing cycle if they are paid for not later than 25 days after the closing date of the billing cycle in which the purchase or lease occurred. This subsection does not apply to open-end credit plans secured by a consumer's principal dwelling or by any 2nd or vacation home of the consumer.

[ 2005, c. 484, §1 (AMD) .]

5. Unless otherwise provided for in Article 8-A, with respect to loans made pursuant to a lender credit card, a creditor may not impose a finance charge if it is in excess of that set forth in the agreement between the consumer and the creditor. This subsection does not apply to open-end credit plans secured by a consumer's principal dwelling or by a 2nd or vacation home of the consumer.

[ 2011, c. 427, Pt. A, §6 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 132, (AMD). 1975, c. 291, (AMD). 1977, c. 421, §§3,4 (AMD). 1987, c. 129, §44 (AMD). 1993, c. 618, §§1,2 (AMD). 1995, c. 137, §4 (AMD). 2005, c. 484, §§1,2 (AMD). 2011, c. 427, Pt. A, §6 (AMD).






Part 5: CONSUMER CREDIT TRANSACTIONS: OTHER CHARGES AND MODIFICATIONS

9-A §2-501. Additional charges

1. In addition to the finance charge permitted by the Parts of this Article on maximum finance charges for consumer credit sales and consumer loans, Parts 2 and 4, a creditor may contract for and receive the following additional charges in connection with a consumer credit transaction or an open-end credit plan:

A. Official fees and taxes; [1973, c. 762, §1 (NEW).]

B. Charges for insurance as described in subsection 2; [1973, c. 762, §1 (NEW).]

C. Annual charges, payable in advance, for the privilege of using a credit card, other than a lender credit card, which entitles the user to purchase goods or services from at least 100 persons not related to the issuer of the credit card, under an arrangement pursuant to which the debts resulting from the purchases are payable to the issuer; [1987, c. 129, §45 (AMD).]

D. "Closing costs" as defined in section 1-301, subsection 8; [1987, c. 129, §45 (AMD).]

E. An annual charge for the privilege of using a retail credit card or lender credit card; [1995, c. 84, §5 (AMD).]

F. Charges authorized as permissible additional charges by rule adopted by the administrator, for other benefits conferred on the consumer, if the benefits are of value to the consumer and if the charges are reasonable in relation to the benefits or of a type that is not for credit; and [1993, c. 618, §4 (AMD).]

G. Delinquency charges under section 2-502 and deferral charges under section 2-503. [2003, c. 100, §1 (RPR).]

[ 2003, c. 100, §1 (AMD) .]

2. An additional charge may be made for insurance written in connection with the transaction, including vendor's single interest insurance with respect to which the insurer has no right of subrogation against the consumer but excluding other insurance protecting the creditor against the consumer's default or other credit loss,

A. With respect to insurance against loss of or damage to property, or against liability, if the creditor furnishes a clear and specific statement in writing to the consumer setting forth the cost of the insurance if obtained from or through the creditor and stating that the consumer may choose the person through whom the insurance is to be obtained; and [1973, c. 762, §1 (NEW).]

B. With respect to consumer credit insurance providing life, accident or health coverage or involuntary unemployment coverage, if the insurance coverage is not a factor in the approval by the creditor of the extension of credit, and this fact is clearly disclosed in writing to the consumer, and if, in order to obtain the insurance in connection with the extension of credit, the consumer gives specific affirmative written indication of the desire to do so after written disclosure to the consumer of the cost of the insurance. [1995, c. 329, §1 (AMD).]

[ 1995, c. 329, §1 (AMD) .]

3. Unless otherwise provided for in Article 8-A, charges permitted under this section and any other charges specifically excluded from the definition of "finance charge" in section 1-301, subsection 19, are permissible charges in addition to, and excluded from the calculation of, maximum finance charges set forth in Parts 2 and 4. Unless otherwise expressly prohibited by this Act, including prohibitions found in Article 8-A, and except on retail credit card accounts, a creditor may contract for and receive additional charges not authorized by this section or by section 1-301, subsection 19, if such additional charges, together with all other finance charges applicable to a consumer credit transaction, do not exceed the applicable maximum finance charge under this Act.

[ 2011, c. 427, Pt. A, §7 (AMD) .]

4. Unless otherwise provided for in Article 8-A, in addition to or in lieu of interest at a periodic rate or rates as provided in section 2-402, and in addition to any other charges permitted under this Act, a supervised financial organization or supervised lender may, if the agreement with the consumer governing an open-end credit plan involving the use of a lender credit card so provides, charge and collect as an additional finance charge or interest, in such manner or form as the plan may provide, one or more of the following:

A. A daily, weekly, monthly, annual or other periodic charge in such amount as the agreement may provide for the privileges made available to the consumer under the plan; [1995, c. 137, §5 (NEW).]

B. A transaction charge or charges in such amount or amounts as the agreement may provide for each separate purchase or loan under the plan; [1995, c. 137, §5 (NEW).]

C. A minimum charge for each daily, weekly, monthly, annual or other scheduled billing period under the plan during any portion of which there is an outstanding, unpaid indebtedness under the plan; [1995, c. 137, §5 (NEW).]

D. Reasonable fees for services rendered or for reimbursement of expenses incurred in good faith by the creditor or its agents in connection with the plan, or other reasonable fees incident to the application for and the opening, administration and termination of the plan, including, without limitation, commitment, application and processing fees, official fees and taxes, and filing fees, but excluding costs of collections after default, other than reasonable attorney's fees not in excess of 15% of the unpaid debt incurred in connection with a legal action brought by an attorney who is not a salaried employee of the creditor; [1995, c. 137, §5 (NEW).]

E. A late or delinquency charge upon any outstanding, unpaid installment payments or portions of those payments under the plan that are not paid in full within 15 days after the scheduled or deferred due date; [1995, c. 137, §5 (NEW).]

F. Return-payment charges; [1995, c. 137, §5 (NEW).]

G. Documentary evidence charges; [1995, c. 137, §5 (NEW).]

H. Stop-payment fees; [1995, c. 137, §5 (NEW).]

I. Over-the-limit charges; and [1995, c. 137, §5 (NEW).]

J. Automated teller machine charges or similar electronic or interchange fees or charges. [1995, c. 137, §5 (NEW).]

This subsection does not apply to open-end credit plans secured by a consumer's principal dwelling or by any 2nd or vacation home of the consumer.

[ 2011, c. 427, Pt. A, §8 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 324, §3 (AMD). 1983, c. 384, §§1,2 (AMD). 1987, c. 129, §§45,46 (AMD). 1993, c. 618, §§3-5 (AMD). 1995, c. 84, §§5,6 (AMD). 1995, c. 137, §5 (AMD). 1995, c. 329, §1 (AMD). 1995, c. 614, §A4 (AMD). 1997, c. 94, §1 (AMD). 2003, c. 100, §1 (AMD). 2011, c. 427, Pt. A, §§7, 8 (AMD).



9-A §2-502. Delinquency charges

1. A creditor may contract for and receive a delinquency charge on any outstanding, unpaid installment payment or portion of such payment due under a consumer credit transaction or open-end credit plan not paid in full within 15 days after its scheduled or deferred due date in an amount not exceeding the greater of:

A. An amount, not exceeding $10, that is 5% of the unpaid amount of the installment; or [2003, c. 100, §2 (AMD).]

B. The deferral charge, section 2-503, that would be permitted to defer the unpaid amount of the installment for the period that it is delinquent. [1999, c. 184, §4 (AMD).]

[ 2003, c. 100, §2 (AMD) .]

2. A delinquency charge under paragraph A of subsection 1 may be collected only once on an instalment however long it remains in default. No delinquency charge may be collected with respect to a deferred instalment unless the instalment is not paid in full within 15 days after its deferred due date. A delinquency charge may be collected at the time it accrues or at any time thereafter.

[ 1973, c. 762, §1 (NEW) .]

3.

[ 2003, c. 135, §1 (RP) .]

3-A. In connection with collecting a debt, a delinquency charge under subsection 1, paragraph A may not be collected on a payment if the only delinquency is attributable to late fees or delinquency charges assessed on earlier installments, and the payment is otherwise a full payment for the applicable period and is paid on its due date, or within the applicable grace period. For the purposes of this subsection, "collecting a debt" means any activity, other than the use of judicial process, that is intended to bring about or does bring about repayment of all or part of the money due or alleged to be due from a consumer.

[ 2003, c. 135, §2 (NEW) .]

4. If two instalments or parts thereof of a precomputed consumer loan are in default for 15 days or more, the lender may elect to convert the loan from a precomputed loan to one in which the finance charge is based on unpaid balances. In this event he shall make a rebate pursuant to the provisions on rebate upon prepayment, section 2-510, as of the maturity date of the first delinquent instalment, and thereafter may make a finance charge as authorized by the provisions on loan finance charge for consumer loans, section 2-401. The amount of the rebate shall not be reduced by the amount of any permitted minimum charge, section 2-510. If the creditor proceeds under this subsection, any delinquency or deferral charges made with respect to instalments due at or after the maturity date of the first delinquent instalment shall be rebated, and no further delinquency or deferral charges shall be made.

[ 1987, c. 129, §47 (AMD) .]

5.

[ 1997, c. 727, Pt. B, §12 (RP) .]

6.

[ 1981, c. 618, §5 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 268, (AMD). 1977, c. 564, §44 (AMD). 1981, c. 281, §1 (AMD). 1981, c. 293, §2 (AMD). 1981, c. 618, §5 (AMD). 1985, c. 763, §§A34,35 (AMD). 1987, c. 129, §47 (AMD). 1997, c. 727, §B12 (AMD). 1999, c. 184, §4 (AMD). 2003, c. 100, §2 (AMD). 2003, c. 135, §§1,2 (AMD).



9-A §2-503. Deferral charges

As used in this section and in section 2-510, unless the context otherwise indicates, the following terms applying with respect to a precomputed consumer credit transaction shall have the following meanings: [1975, c. 464, (RPR).]

1. Computational period. "Computational period" means the interval between scheduled due dates of instalments under the transaction if the intervals are substantially equal, or if the intervals are not substantially equal, one month if the smallest interval between the scheduled due dates of instalments under the transaction is one month or more, and otherwise one week.

[ 1975, c. 464, (RPR) .]

2. Deferral. "Deferral" means a postponement of the scheduled due date of an instalment as originally scheduled or as previously deferred.

[ 1975, c. 464, (RPR) .]

3. Deferral period. "Deferral period" means a period in which no instalment is scheduled to be paid by reason of a deferral.

[ 1975, c. 464, (RPR) .]

4. Interval. The "interval" between specified dates means the interval between them including one or the other but not both of them; if the interval between the date of a transaction and the due date of the first scheduled instalment does not exceed one month by more than 15 days when the computational period is one month, or does not exceed 11 days when the computational period is one week, the interval may be considered by the creditor as one computational period.

[ 1975, c. 464, (RPR) .]

5. Periodic balance. "Periodic balance" means the amount scheduled to be outstanding on the last day of a computational period before deducting the instalment, if any, scheduled to be paid on that day.

[ 1975, c. 464, (RPR) .]

6. Standard deferral. "Standard deferral" means a deferral with respect to a transaction made as of the due date of an instalment as scheduled before the deferral by which the due dates of that instalment and all subsequent instalments as scheduled before the deferral are deferred for a period equal to the deferral period. A standard deferral may be for one or more full computational periods or a portion of one computational period or a combination of any of these.

[ 1975, c. 464, (RPR) .]

7. Sum of the balances method. "Sum of the balances method," also known as the "Rule of 78," means a method employed with respect to a transaction to determine the portion of the finance charge attributable to a period of time before the scheduled due date of the final instalment of the transaction. The amount so attributable is determined by multiplying the finance charge by a fraction, the numerator of which is the sum of the periodic balances included within the period and the denominator of which is the sum of all periodic balances under the transaction. According to the sum of the balances method, the portion of the finance charge attributable to a specified computational period is the difference between the portions of the finance charge attributable to the period of time including and excluding, respectively, the computational period, both determined according to the sum of the balances method.

[ 1975, c. 464, (RPR) .]

8. Transaction. "Transaction" means a precomputed consumer credit transaction, unless the context otherwise requires.

[ 1975, c. 464, (RPR) .]

9. Agreement to a deferral. Before or after default in payment of a scheduled instalment of a transaction, the parties to the transaction may agree in writing to a deferral of all or part of one or more unpaid instalments and the creditor may make at the time of deferral and receive at that time or at any time thereafter a deferral charge not exceeding that provided in this section.

[ 1975, c. 464, (RPR) .]

10. Standard deferral. A standard deferral may be made with respect to a transaction as of the due date, as originally scheduled or as deferred pursuant to a standard deferral, of an instalment with respect to which no delinquency charge, section 2-502, has been made or, if made, is deducted from the deferral charge computed according to this subsection. The deferral charge for a standard deferral may equal but not exceed the portion of the finance charge attributable to the computational period immediately preceding the due date of the earliest maturing instalment deferred as determined according to the sum of the balances method multiplied by the whole or fractional number of computational periods in the deferral period, counting each day as 1/30th of a month without regard to differences in lengths of months when the computational period is one month or as 1/7th of a week when the computational period is one week. A deferral charge computed according to this subsection is earned pro rata during the deferral period and is fully earned on the last day of the deferral period.

[ 1975, c. 464, (RPR) .]

11. Deferral charge other than a standard deferral charge. With respect to a transaction as to which a creditor elects not to make and does not make a standard deferral or a deferral charge for a standard deferral, a deferral charge computed according to this subsection may be made as of the due date, as scheduled originally or as deferred pursuant to either subsection 10 or this subsection, of an instalment with respect to which no delinquency charge, section 2-502, has been made or, if made, is deducted from the deferral charge computed according to this subsection. A deferral charge pursuant to this subsection may equal but not exceed the rate of finance charge required to be disclosed to the consumer pursuant to law applied to each amount deferred for the period for which it is deferred computed without regard to differences in lengths of months, but proportionately for a part of a month, counting each day as 1/30th of a month or as 1/7 of a week. A deferral charge computed according to this subsection is earned pro rata with respect to each amount deferred during the period for which it is deferred.

[ 1975, c. 464, (RPR) .]

12. Additional charges. In addition to the deferral charge permitted by this section, a creditor may make and receive appropriate additional charges, section 2-501, and any amount of these charges which is not paid may be added to the deferral charge computed according to subsection 10 or to the amount deferred for the purpose of computing the deferral charge computed according to subsection 11.

[ 1975, c. 464, (RPR) .]

13. Unilateral grant of deferral by creditor. The parties may agree in writing at the time of a transaction that, if an instalment is not paid within 10 days after its due date, the creditor may unilaterally grant a deferral and make charges as provided in this section. A deferral charge may not be made for a period after the date that the creditor elects to accelerate the maturity of the transaction.

[ 1975, c. 464, (RPR) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 464, (RPR).



9-A §2-504. Finance charge on refinancing

With respect to a consumer credit transaction, except a consumer lease, the creditor by agreement with the consumer may refinance the unpaid balance and contract for and receive a finance charge based on the amount financed resulting from the refinancing at a rate not exceeding that permitted by the provisions on finance charge for consumer credit sales other than open-end credit, section 2-201, if a consumer credit sale is refinanced, or for consumer loans, section 2-401, if a consumer loan is refinanced. For the purpose of determining the finance charge permitted, the amount financed resulting from the refinancing is composed of the following: [1989, c. 457, §§2, 8, 9 (RPR); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

Subject to section 2-308, with respect to a consumer credit transaction, the creditor may, by agreement with the consumer, refinance the unpaid balance and may contract for and receive a finance charge based on the amount financed resulting from the refinancing at a rate not exceeding by 1% per year the rate charged in the original agreement and stated to the consumer pursuant to the provisions on disclosure. This section shall not apply to consumer loans in which the principal of the loans is payable in a single payment on demand or at a specified time and the finance charge, calculated according to the actuarial method, does not exceed 12 1/4% per year, or to consumer loans which, at the time of refinancing, are secured by a savings or time deposit, provided that the difference between the rate of interest charged on the loan secured by the deposit does not exceed the difference between the rate of interest earned on the savings or time deposit and the rate of interest charged on the loan secured by that deposit for the loan that is being refinanced or upon voluntarily providing different collateral other than that securing the original loan, provided that the consumer has not been in default on the loan with the creditor within the 12-month period preceding the refinancing of the loan. This section does not apply to consumer loans in which the principal is payable in a single payment on demand or at a specified time and the debt is secured by an interest in securities, bonds, debentures or other corporate obligations. For the purpose of determining the finance charge permitted, the amount financed resulting from the refinancing comprises the following: [1987, c. 129, §§49, 50 (RPR).]

1. An amount equal to:

A. If the transaction was not precomputed, the total of the unpaid balance and the accrued charges, with the exception of any minimum charge, on the date of the refinancing; or [1987, c. 129, §48 (NEW).]

B. If the transaction was precomputed, the amount which the consumer would have been required to pay upon prepayment pursuant to the provision on rebate upon prepayment, section 2-510, on the date of refinancing, but for the purpose of computing this amount no minimum charge is permitted; and [1987, c. 129, §48 (NEW).]

[ 1987, c. 129, §48 (NEW) .]

2. Appropriate additional charges, section 2-501, payment of which is deferred.

[ 1987, c. 129, §48 (RPR) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 173, §2 (AMD). 1979, c. 660, §§7,8 (AMD). 1981, c. 235, §3 (AMD). 1983, c. 77, (AMD). 1985, c. 316, §1 (AMD). 1985, c. 819, §A12 (AMD). 1987, c. 129, §48 (RPR). 1987, c. 129, §§49,50 (RPR). 1989, c. 457, §§2,8,9 (AMD). 1989, c. 600, §§B7,8 (AMD).



9-A §2-505. Finance charge on consolidation

1. If a consumer owes an unpaid balance to a creditor with respect to a consumer credit transaction and becomes obligated on another consumer credit transaction with the same creditor, the parties may agree to a consolidation resulting in a single schedule of payments. If the previous consumer credit transaction was not precomputed, the parties may agree to add the unpaid amount of the amount financed and accrued charges on the date of consolidation to the amount financed with respect to the subsequent consumer credit transaction. If the previous consumer credit transaction was precomputed, the parties may agree to refinance the unpaid balance pursuant to the provisions on refinancing, section 2-504, and to consolidate the amount financed resulting from the refinancing by adding it to the amount financed with respect to the subsequent consumer credit transaction. In either case the creditor may contract for and receive a finance charge as provided in subsection 2 based on the aggregate amount financed resulting from the consolidation.

[ 1973, c. 762, §1 (NEW) .]

2. If the debts consolidated arise exclusively from consumer credit sales, the transaction is a consolidation with respect to a consumer credit sale and the amount of the finance charge is governed by the provisions on finance charge for consumer credit sales other than open-end credit, section 2-201. If the debts consolidated include a debt arising from a consumer loan, the transaction is a consolidation with respect to a consumer loan and the amount of the finance charge is governed by the provisions on finance charge for consumer loans, section 2-401.

[ 1987, c. 129, §51 (AMD) .]

3. If a consumer owes an unpaid balance to a creditor with respect to a consumer credit transaction arising out of a consumer credit sale, and becomes obligated on another consumer credit transaction arising out of another consumer credit sale by the same seller, the parties may agree to a consolidation resulting in a single schedule of payments either pursuant to subsection 1 or by adding together the unpaid balances with respect to the two sales, except where adding the unpaid balances together results in a decrease of the maturity of an earlier transaction.

[ 1975, c. 181, (AMD) .]

4. Any consolidation under this section involving a supervised loan is subject to section 2-308.

[ 1973, c. 762, §1 (NEW) .]

5. This section does not apply to consumer leases or to successive transactions pursuant to an open-end credit arrangement.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 181, (AMD). 1987, c. 129, §51 (AMD).



9-A §2-506. Advances to perform covenants of consumer

1. If the agreement with respect to a consumer credit transaction contains covenants by the consumer to perform certain duties pertaining to insuring or preserving collateral and the creditor pursuant to the agreement pays for performance of the duties on behalf of the consumer, he may add the amounts paid to the debt. Within a reasonable time after advancing any sums, he shall state to the consumer in writing the amount of the sums advanced, any charges with respect to this amount, and any revised payment schedule and, if the duties of the consumer performed by the creditor pertain to insurance, a brief description of the insurance paid for by the creditor including the type and amount of coverages. No further information need be given.

[ 1987, c. 129, §52 (AMD) .]

2. A finance charge may be made for sums advanced pursuant to subsection 1 at a rate not exceeding the rate stated to the consumer pursuant to law in a disclosure statement, except that with respect to open-end credit the amount of the advance may be added to the unpaid balance of the debt and the creditor may make a finance charge not exceeding that permitted by the appropriate provisions on finance charge for consumer credit sales pursuant to open-end credit, section 2-202, or for consumer loans, section 2-402, whichever is appropriate.

[ 1987, c. 129, §53 (AMD) .]

3. This section does not apply to consumer leases.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1987, c. 129, §§52,53 (AMD).



9-A §2-507. Attorney's fees and collection costs

1. With respect to a consumer credit sale or lease, or a supervised loan, the agreement may not provide for the payment by the consumer of attorney's fees or any other collection cost. A provision in violation of this section is unenforceable.

[ 1973, c. 762, §1 (NEW) .]

2. With respect to any other consumer credit transaction, the agreement may provide for the payment by the debtor of reasonable attorney's fees not in excess of 15% of the unpaid debt after default and referral to an attorney not a salaried employee of the creditor, but the agreement may not provide for the payment by the consumer of any other collection costs. A provision in violation of this subsection is unenforceable.

[ 1973, c. 762, §1 (NEW) .]

3.

[ 1981, c. 618, §6 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 281, §2 (AMD). 1981, c. 618, §6 (AMD).



9-A §2-508. Conversion to open end credit

The parties may agree to add the unpaid balance of a consumer credit transaction not made pursuant to open-end credit to the consumer's open-end credit account with the creditor. The unpaid balance so added is an amount equal to the amount financed determined according to the provisions on finance charge on refinancing, section 2-504. This section does not apply to consumer leases. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §2-509. Right to prepay

Subject to the provisions on rebate upon prepayment, section 2-510, the consumer may prepay, in full or in part, the unpaid balance of a consumer credit transaction at any time without penalty, except for minimum charges as permitted by law. Notwithstanding any other provision of this Title, a reasonable charge may be assessed upon a consumer related to prepayment of a consumer loan made by a supervised financial organization and secured by an interest in land, other than a high-cost mortgage loan, as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq. if the charge is reasonably calculated to offset the cost of origination of the loan. The administrator shall adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 427, Pt. D, §9 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 2003, c. 263, §1 (AMD). 2007, c. 99, §1 (AMD). 2007, c. 273, Pt. C, §2 (AMD). 2009, c. 362, Pt. C, §1 (AMD). 2011, c. 427, Pt. D, §9 (AMD).



9-A §2-510. Rebate upon prepayment

1. Except as provided in subsection 2, upon prepayment in full of the unpaid balance of a precomputed consumer credit transaction, an amount not less than the unearned portion of the finance charge calculated according to this section shall be rebated to the consumer. If the rebate otherwise required is less than $1, no rebate need be made.

[ 1975, c. 433, §1 (RPR) .]

2. Upon prepayment in full, but not upon a refinancing, section 2-504, of a consumer credit transaction, whether or not precomputed, other than one pursuant to open-end credit, the creditor may collect or retain a minimum charge as permitted by section 2-201, subsection 6, and section 2-401, subsection 7, if the minimum charge was contracted for and the finance charge at the time of prepayment is less than the minimum charge contracted for.

[ 1975, c. 433, §1 (RPR) .]

3. The creditor shall recompute or redetermine the earned finance charge by applying, according to the actuarial method, the annual percentage rate of finance charge required to be disclosed to the consumer pursuant to law to the actual unpaid balances of the amount financed for the actual time that the unpaid balances were outstanding as of the date of prepayment, giving effect to each payment, including payments of any deferral and delinquency charges, as of the date of the payment. The administrator shall adopt rules to simplify the calculation of the unearned portion of the finance charge, including allowance of the use of tables or other methods derived by application of a percentage rate which deviates by not more than 1/2 of 1% from the rate of the finance charge required to be disclosed to the consumer pursuant to law, and based on the assumption that all payments were made as originally scheduled or as deferred.

[ 1979, c. 661, §2 (RPR) .]

4.

[ 1979, c. 661, §2 (RP) .]

5.

[ 1979, c. 661, §2 (RP) .]

6. For transactions in which payments are not scheduled to be made in substantially equal instalments at equal periodic intervals, the administrator shall adopt rules consistent with this section providing for the calculation of the unearned portion of the finance charge.

[ 1975, c. 433, §1 (RPR) .]

7. Except as otherwise provided in subsection 3, this section does not preclude the collection or retention by the creditor of delinquency charges, section 2-502.

[ 1979, c. 661, §3 (AMD) .]

8. If the maturity is accelerated for any reason and judgment is entered, the consumer is entitled to the same rebate as if payment had been made on the date judgment is entered.

[ 1975, c. 433, §1 (RPR) .]

9. Upon prepayment in full of a precomputed consumer credit transaction by the proceeds of consumer credit insurance, section 4-103, the consumer or his estate is entitled to the same rebate as though the consumer had prepaid the agreement on the date the proceeds of insurance are paid to the creditor, but no later than 14 days after satisfactory proof of loss is furnished to the creditor.

[ 1975, c. 433, §1 (RPR) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 433, §1 (RPR). 1979, c. 661, §§2,3 (AMD).






Part 6: OTHER CREDIT TRANSACTIONS

9-A §2-601. Finance charge for other credit transactions

Except where otherwise provided by law with respect to a credit transaction other than a consumer credit transaction, the parties may contract for the payment by the debtor of any finance charge. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).









Article 3: REGULATION OF AGREEMENTS AND PRACTICES

Part 1: GENERAL PROVISIONS

9-A §3-101. Short title

This Article shall be known and may be cited as the "Maine Consumer Credit Code -- Regulation of Agreements and Practices." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-102. Scope

Parts 2, 3 and 4 of this Article apply, respectively, to disclosure, limitations on agreements and practices, and limitations on consumer's liability with respect to consumer credit transactions. Part 5 applies to home solicitation sales. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).






Part 2: DISCLOSURE

9-A §3-201. Advertising

1. No creditor may engage in this State in false or misleading advertising concerning the terms or conditions of credit with respect to a consumer credit transaction or an open-end credit plan.

[ 1987, c. 129, §54 (AMD) .]

2. Without limiting the generality of subsection 1 and without requiring a statement of rate of finance charge if the finance charge is not more than $5 when the amount financed does not exceed $75, or $7.50 when the amount financed exceeds $75, an advertisement with respect to a consumer credit transaction or an open-end credit plan is misleading if:

A. It states the rate of finance charge and the rate is not stated in the form required by the provisions on disclosure; or [1973, c. 762, §1 (NEW).]

B. It states the dollar amounts of the finance charge or instalment payments, and does not also state the rate of any finance charge and the number and amount of the installment payments. [1985, c. 819, Pt. A, §13 (AMD).]

[ 1987, c. 129, §55 (AMD) .]

3. In this section a catalog or other multiple-page advertisement is considered a single advertisement if it clearly and conspicuously displays a credit terms table setting forth the information required by this section.

[ 1973, c. 762, §1 (NEW) .]

4. This section imposes no liability on the owner or personnel, as such, of any medium in which an advertisement appears or through which it is disseminated.

[ 1973, c. 762, §1 (NEW) .]

5. Advertising which complies with the Federal Consumer Credit Protection Act, 15 U.S.C.A. § 1601 et seq., does not violate subsection 2.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 819, §A13 (AMD). 1987, c. 129, §§54,55 (AMD).



9-A §3-202. Entitlement to copy of written agreement

When a written agreement that requires or provides for the signature of the consumer and that evidences a consumer credit transaction other than one pursuant to open-end credit, the consumer is entitled to a copy of the agreement upon consummation of the transaction or within a reasonable time thereafter in the case of transactions entered into by mail, telephone or electronic means. [1999, c. 150, §1 (RPR).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 281, §3 (AMD). 1981, c. 293, §3 (AMD). 1981, c. 618, §7 (RPR). 1999, c. 150, §1 (RPR).



9-A §3-203. Notice of assignment

The consumer is authorized to pay the original creditor until he receives notification of assignment of rights to payment pursuant to a consumer credit transaction and that payment is to be made to the assignee. A notification which does not clearly and conspicuously identify the rights assigned is ineffective. If requested by the consumer, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the consumer may pay the original creditor. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-204. Change in terms of open-end credit accounts

1. If a creditor makes a change in the terms of an open-end credit account without complying with this section, any additional cost or charge to the consumer resulting from the change is an excess charge and subject to the remedies available to consumers, section 5-201, and to the administrator, section 6-113.

[ 1973, c. 762, §1 (NEW) .]

2. Unless otherwise provided for in Article 8-A, a creditor may change the terms of an open-end credit account. Except as provided in subsections 3 and 3-A, the creditor shall give to the consumer written notice of any change of terms relating to penalties, interest or other charges at least 30 days before the effective date of the change. A change of terms that would increase any penalty, interest or other charges may not affect outstanding balances incurred prior to the effective date of any such change unless:

A. The creditor includes in the notice of change an offer to finance by a separate loan arrangement the outstanding unpaid balance as of the effective date of the change at the same rate of interest with the same repayment schedule as applies to that open-end credit account; [1983, c. 212, §6 (AMD).]

B. The consumer may accept the offer of a separate loan arrangement with respect to the then existing unpaid balance anytime prior to 7 days before the change is to become effective; [1983, c. 212, §6 (AMD).]

C. The creditor has legal authority to make such a loan; and [1983, c. 212, §6 (AMD).]

D. No minimum finance charge is assessed nor prepayment penalty charged on the loan. [1983, c. 212, §6 (AMD).]

[ 2011, c. 427, Pt. A, §9 (AMD) .]

3. The notice procedure specified in subsection 2 does not have to be followed if:

A. The consumer, after receiving the notice of the change and his rights specified in subsection 2, agrees in writing to the change; or [1983, c. 720, §12 (AMD).]

B. [1983, c. 720, §12 (RP).]

C. The change applies only to debts incurred after a date specified in a notice of the change given 15 days prior to the effective date of the change. [1983, c. 212, §7 (AMD).]

[ 1983, c. 720, §12 (AMD) .]

3-A. No notice of a change in terms is required if the change involves no significant cost to the consumer.

[ 1983, c. 720, §13 (NEW) .]

4. The notice provided for in this section is given to the consumer when mailed to him at the address used by the creditor for sending periodic billing statements.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 178, (AMD). 1983, c. 212, §§6,7 (AMD). 1983, c. 720, §§11-13 (AMD). 1999, c. 150, §2 (AMD). 2011, c. 427, Pt. A, §9 (AMD).



9-A §3-205. Receipts; statements of account; evidence of payment

1. The creditor shall give or send to the consumer, without request, a written receipt for each payment by coin or currency on an obligation pursuant to a consumer credit transaction. A seller, but not an assignee, shall send, without request, a written receipt for each payment by money order on an obligation pursuant to a consumer credit sale. Sending to the customer a periodic statement showing a payment received by mail complies with this subsection, if it is sent to the debtor within 45 days after receipt of the payment.

[ 1973, c. 762, §1 (NEW) .]

2. Upon written request of the consumer, the person to whom an obligation is owed pursuant to a consumer credit transaction, other than one pursuant to open end credit, shall provide a written statement of the dates and amounts of payments made within the past 15 months and the total amount unpaid. The statement shall be provided without charge once during each year of the term of the obligation. If additional statements are requested, the creditor may charge not in excess of $1 for each additional statement.

[ 1973, c. 762, §1 (NEW) .]

3. Within 30 days after the consumer has fulfilled all obligations with respect to a consumer credit transaction, other than one pursuant to open end credit, the person to whom the obligation was owed shall give or send to the consumer written evidence acknowledging payment in full of all obligations with respect to the transaction.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-206. Notice to cosigners and similar parties

1. Notice required. A consumer is not obligated as a cosigner, as that term is defined in section 1-301, subsection 14-A, with respect to a consumer credit transaction, unless, before or contemporaneously with signing any separate agreement or any writing setting forth the terms of the debtor's agreement or in the case of an open-end account or plan prior to the first extension of credit pursuant to the plan, the consumer receives a written notice conforming to the requirements of subsection 2 and the following notices required to be given to the debtor as applicable:

A. Notice of the right to cure default under Article V; [1981, c. 264, §1 (NEW).]

B. The material disclosures required under Article 8-A; [2011, c. 427, Pt. D, §10 (AMD).]

C. Notices required under Title 11, Article 9-A; and [1999, c. 699, Pt. D, §3 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

D. Notices required under Title 14, chapter 713. [1981, c. 264, §1 (NEW).]

[ 2011, c. 427, Pt. D, §10 (AMD) .]

2. Form of notice. The notice required by subsection 1 shall be clear and conspicuous and shall contain the following information:

A. An identification of the creditor, debtor and date of transaction; [1981, c. 264, §1 (NEW).]

B. A description of the nature and extent of the person's obligation in connection with the transaction; [1981, c. 264, §1 (NEW).]

C. Except for open-end credit, the total of payments and, if applicable, the fact that delinquency charges and other costs may also be assessed; [1981, c. 638, §4 (AMD).]

D. The fact that the creditor can take legal action against the person even though he has not received any personal benefit in connection with the transaction; and [1981, c. 264, §1 (NEW).]

E. A statement informing the person of his right to a copy of the agreement that creates his obligation. [1981, c. 638, §5 (AMD).]

[ 1981, c. 638, §§4 and 5 (AMD) .]

3. Exception. The notice required by this section need not be given to a seller, lessor or lender who is obligated to an assignee of his rights.

[ 1981, c. 264, §1 (NEW) .]

4. Copy of agreement. A person entitled to notice under this section shall be given a copy of any writing setting forth the terms of the debtor's agreement and any separate agreement signed by the person entitled to the notice.

[ 1981, c. 638, §6 (AMD) .]

5. Priority for collection. A creditor may not begin a legal action against a person entitled to notice under this section until he has exercised due diligence to collect the debt from the debtor. This subsection does not apply if the person is jointly and severally liable with respect to the transaction.

[ 1981, c. 264, §1 (NEW) .]

6. Definitions.

[ 1987, c. 129, §57 (RP) .]

7. Application. This section applies to all consumer credit transactions and open-end credit plans entered into after October 1, 1982.

[ 1987, c. 129, §58 (AMD) .]

8. Notice not required where cosigners given notice in conformance with certain federal regulations. The notice described in subsection 2 is not required in any consumer credit transaction or open-end credit plan in which the creditor gives a notice to cosigners in the form set forth in regulations promulgated by the Federal Trade Commission, the Federal Reserve Board or the Federal Home Loan Bank Board.

[ 1987, c. 129, §59 (AMD) .]

SECTION HISTORY

1981, c. 264, §1 (NEW). 1981, c. 638, §§2-8 (AMD). 1985, c. 134, §§1,2 (AMD). 1987, c. 129, §§56-59 (AMD). 1999, c. 699, §D3 (AMD). 1999, c. 699, §D30 (AFF). 2011, c. 427, Pt. D, §10 (AMD).






Part 3: LIMITATIONS ON AGREEMENTS AND PRACTICES

9-A §3-301. Security in sales or leases

1. With respect to a consumer credit sale, a seller may take a security interest in the property sold. In addition, a seller may take a security interest in goods upon which services are performed or in which goods sold are installed or to which they are annexed, or in land to which the goods are affixed or which is maintained, repaired or improved as a result of the sale of the goods or services, if in the case of a security interest in land the debt secured is $2,800 or more, or, in the case of a security interest in goods, the debt secured is $1,000 or more. Except as provided with respect to cross-collateral, section 3-302, a seller may not otherwise take a security interest in property of the buyer to secure the debt arising from a consumer credit sale.

[ 1997, c. 727, Pt. B, §13 (AMD) .]

2. With respect to a consumer lease, a lessor may not take a security interest in property of the lessee to secure the debt arising from the lease.

[ 1981, c. 243, §§16 and 26 (AMD) .]

3. A security interest taken in violation of this section is void.

[ 1973, c. 762, §1 (NEW) .]

4.

[ 1997, c. 727, Pt. B, §14 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§15,16,26 (AMD). 1981, c. 551, §3 (AMD). 1985, c. 316, §2 (AMD). 1985, c. 763, §§A36,37 (AMD). 1997, c. 727, §§B13,14 (AMD).



9-A §3-302. Cross-collateral

1. In addition to contracting for a security interest pursuant to the provisions on security in sales or leases, section 3-301, a seller in a consumer credit sale may secure the debt arising from the sale by contracting for a security interest in other property if as a result of a prior sale the seller has an existing security interest in the other property. The seller may also contract for a security interest in the property sold in the subsequent sale as security for the previous debt.

[ 1973, c. 762, §1 (NEW) .]

2. If the seller contracts for a security interest in other property pursuant to this section, the rate of finance charge thereafter on the aggregate unpaid balances so secured may not exceed that permitted if the balances so secured were consolidated pursuant to the provisions on consolidation involving a refinancing, section 2-505, subsection 1. The seller has a reasonable time after so contracting to make any adjustments required by this section. "Seller" in this section does not include an assignee not related to the original seller.

[ 1987, c. 129, §60 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1987, c. 129, §60 (AMD).



9-A §3-303. Debt secured by cross-collateral

1. If debts arising from 2 or more consumer credit sales, other than sales pursuant to open-end credit, are secured by cross-collateral, section 3-302 or consolidated into one debt payable on a single schedule of payments, and the debt is secured by security interests taken with respect to one or more of the sales, payments received by the seller after the taking of the cross-collateral or the consolidation are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been first applied to the payment of the debts arising from the sales first made. To the extent debts are paid according to this section, security interests in items of property terminate as the debts originally incurred with respect to each item is paid.

[ 1981, c. 243, §17 (AMD) .]

2. Payments received by the seller upon an open-end credit account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.

[ 1973, c. 762, §1 (NEW) .]

3. If the debts consolidated arose from two or more sales made on the same day, payments received by the seller are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §17 (AMD). 1981, c. 243, §§17,26 (AMD). 1981, c. 551, §3 (AMD).



9-A §3-304. Use of multiple agreements

1. A creditor may not use multiple agreements with intent to obtain a higher finance charge than would otherwise be permitted by the provisions of the Article on Finance Charges and Related Provisions, Article II.

[ 1973, c. 762, §1 (NEW) .]

2. With respect to a supervised loan, a lender uses multiple agreements if, with intent to obtain a higher finance charge than would otherwise be permitted, he allows any person, or husband and wife, to become obligated in any way under more than one loan agreement with the lender or with a person related to the lender.

[ 1973, c. 762, §1 (NEW) .]

3. The intent necessary, under subsections 1 and 2, shall be rebuttably presumed in any transaction in which a creditor who is required to disclose an annual percentage rate which is greater than 18% per year in a significant portion of its consumer credit transactions uses multiple agreements with the result of obtaining a higher credit service charge than would otherwise be permitted by this Article.

[ 1973, c. 762, §1 (NEW) .]

4. The excess amount of finance charge provided for in this section is an excess charge for the purposes of the provisions on rights of parties, section 5-201, and the provisions on civil actions by administrator, section 6-113.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-305. No assignment of earnings

1. A creditor may not take an assignment of earnings of the consumer for payment or as security for payment of a debt arising out of a consumer credit transaction. An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the consumer. This section does not prohibit an employee from authorizing deductions from his earnings if the authorization is revocable at will.

[ 1973, c. 762, §1 (NEW) .]

2. A sale of unpaid earnings made in consideration of the payment of money to or for the account of the seller of the earnings is deemed to be a loan to him secured by an assignment of earnings.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-306. Authorization to confess judgment prohibited

No agreement for a consumer credit transaction may contain an authorization for any person to confess judgment on any claim. No seller or lessor may take such an authorization. Any such authorization is void. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-307. Certain negotiable instruments prohibited

With respect to a consumer credit sale or consumer lease, the creditor may not take a negotiable instrument, other than a currently dated check or a draft payable within 7 days of such sale or lease. [1981, c. 243, §18 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§18,26 (AMD). 1981, c. 551, §3 (AMD).



9-A §3-308. Schedule of payments; balloon payments

With respect to a consumer credit transaction having a schedule of payments requiring more than one payment of principal other than one pursuant to open-end credit: [1985, c. 113, §2 (RPR).]

1. Except as provided in this section, no creditor may contract for or receive payments of principal and interest pursuant to a schedule of payments under which any one payment is not substantially equal to all other payments, excluding any down payment receivable by the creditor or under which the intervals between any consecutive payments differ substantially;

[ 1985, c. 113, §2 (RPR) .]

2. When a consumer's livelihood is dependent upon seasonal or intermittent income, the parties may agree in a separate writing that one or more payments or the intervals between one or more payments may be reduced or expanded in accordance with the needs of the consumer if the payments or intervals are expressly related to the consumer's expected income;

[ 1985, c. 113, §2 (RPR) .]

3. A schedule of payments may provide for the deferral of the first periodic payment subsequent to any down payment for a period of not more than 12 months, except that interest or costs may not accrue in connection with the deferral of the first periodic payment if the deferral is for a period of time in excess of 120 days;

[ 2011, c. 87, §1 (AMD) .]

4. A schedule of payments may require a final payment not substantially equal to all other periodic payments if the transaction is made for a term of not less than 4 years and if the contract evidencing the consumer credit transaction gives the consumer the right to refinance the amount of the final payment in order to fully amortize the obligation on terms then generally offered by the creditor, if the consumer satisfies reasonable credit standards and if the property satisfies reasonable loan-to-value standards. The administrator shall examine the reasonableness of standards during regular examinations and upon consumer complaint. At least 60 days but not more than 180 days prior to the maturity of the loan, the creditor must notify the consumer in writing of the maturity date and the amount due on the maturity date. The 4-year limitation does not apply to a consumer credit transaction secured by a motor vehicle if the contract evidencing the transaction otherwise conforms to the requirements of this section and also permits the consumer to transfer the motor vehicle to the creditor in lieu of making the final payment without further liability, except that the contract may provide for the assessment against the consumer of one or more of the following:

A. A reasonable disposition fee; [2003, c. 543, §1 (NEW).]

B. Reasonable charges for excess mileage; [2003, c. 543, §1 (NEW).]

C. Reasonable charges for excess wear and tear; and [2003, c. 543, §1 (NEW).]

D. Reasonable charges for damage to the motor vehicle; and [2003, c. 543, §1 (NEW).]

[ 2003, c. 543, §1 (AMD) .]

5. With respect to any transaction in violation of this section, the consumer shall have the right, at any time, without further cost or obligation, to revise the schedule of payments to conform both the payments and intervals to the average of all payments and intervals.

[ 1985, c. 113, §2 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§19,26 (AMD). 1981, c. 551, §3 (AMD). 1985, c. 113, §2 (RPR). 1997, c. 94, §2 (AMD). 2001, c. 82, §1 (AMD). 2001, c. 482, §1 (AMD). 2003, c. 543, §1 (AMD). 2011, c. 87, §1 (AMD).



9-A §3-309. Referral sales

With respect to a consumer credit sale or consumer lease, the seller or lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the buyer or lessee as an inducement for a sale or lease in consideration of his giving to the seller or lessor the names of prospective purchasers or lessees, or otherwise aiding the seller or lessor in making a sale or lease to another person, if the earning of the rebate, discount or other value is contingent upon the occurrence of an event subsequent to the time the buyer or lessee agrees to buy or lease. An agreement containing a violation of this section is unenforceable by the seller or lessor; and the buyer or lessee, at his option, may rescind the agreement or retain the goods delivered and the benefit of any services performed, without any obligation to pay for them. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-310. Variable rate transactions

1. In connection with a consumer credit transaction in which the interest rate may vary during the term of the transaction, the creditor shall make disclosures in accordance with section 8-504.

A. [2013, c. 464, §1 (RP).]

B. [2013, c. 464, §1 (RP).]

C. [2013, c. 464, §1 (RP).]

D. [2013, c. 464, §1 (RP).]

E. [1989, c. 457, §§3, 9 (RP); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

F. [1989, c. 457, §§3, 9 (RP); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

G. [1989, c. 457, §§3, 9 (RP); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

H. [1989, c. 457, §§3, 9 (RP); 1989, c. 600, Pt. B, §§7, 8 (AFF).]

[ 2013, c. 464, §1 (AMD) .]

1-A. In connection with a consumer credit transaction in which the interest rate may vary during the term of the transaction, the creditor may only use an index or other method that is beyond its control for determining any increase or decrease in the interest rate.

[ 1989, c. 457, §§4, 9 (AMD); 1989, c. 600, Pt. B, §§7, 8 (AFF) .]

2. A variation in the interest rate in accordance with the disclosures required by subsection 1 shall not be considered a refinancing under section 2-504 or a change in terms under section 3-204.

[ 1989, c. 457, §§5, 9 (AMD); 1989, c. 600, Pt. B, §§7, 8 (AFF) .]

3. A variation in the interest rate not in accordance with the disclosures of limits on interest rate changes and examples of the effects of a change made in accordance with subsection 1, shall be considered a charge in excess of that allowed by this Code under section 5-201, subsections 3 and 4.

[ 1989, c. 457, §§6, 9 (AMD); 1989, c. 600, Pt. B, §§7, 8 (AFF) .]

4. Subsection 1-A does not apply to a consumer loan secured by a savings or time deposit if the difference between the rate of interest on the savings or time deposit and the interest rate on the loan at no time exceeds the difference between the 2 when the loan was made.

[ 1989, c. 457, §§7, 9 (AMD); 1989, c. 600, Pt. B, §§7, 8 (AFF) .]

5.

[ 1987, c. 396, §9 (RP) .]

6.

[ 1987, c. 396, §10 (RP) .]

SECTION HISTORY

1981, c. 138, (NEW). 1981, c. 579, (AMD). 1983, c. 212, §8 (AMD). 1983, c. 720, §§14-20 (AMD). 1985, c. 336, §§5, 6 (AMD). 1985, c. 763, §A38 (AMD). 1987, c. 129, §61 (AMD). 1987, c. 396, §§9, 10 (AMD). 1989, c. 457, §§3-7, 9 (AMD). 1989, c. 600, §§B7, 8 (AFF). 1999, c. 150, §3 (AMD). 2011, c. 427, Pt. A, §10 (AMD). 2013, c. 464, §1 (AMD).



9-A §3-311. Consumer's choice of attorney in residential mortgage transaction

Every supervised lender which accepts an application for a residential mortgage loan for one to 4 residential units and which requires that an attorney search the title of the subject real estate shall permit the prospective mortgagor to select a qualified attorney of his own choice to search the title of the subject real estate and certify that title to the lender or land title insurance company, provided that the lender may require the prospective mortgagor's attorney to provide it with evidence of adequate liability insurance or land title insurance or such other written policy requirements as the lender may deem necessary to protect its interests, provided that if all such requirements are met by the attorney chosen by the mortgagor, no additional legal costs may be assessed by the lender against the mortgagor for review of the title search or any other relevant title documents by the lender, its title company or attorney. [1985, c. 311, §1 (RPR).]

Every supervised lender subject to this section shall provide written notice to the prospective mortgagor that he has the right to select a qualified attorney of his own choice for the performance of title work. The notice shall inform the prospective mortgagor that if the attorney chosen by the mortgagor meets the lender's requirements, then no additional fees may be charged to the mortgagor for title work. If the prospective mortgagor indicates on the written notice that he does not wish to exercise his right to select an attorney, then the lender may recommend an attorney. [1985, c. 311, §1 (NEW).]

Nothing in this section may be construed to require certification of title to a supervised lender if that lender does not so require, or to a land title insurance company if that company does not so require. [1985, c. 311, §1 (RPR).]

SECTION HISTORY

1983, c. 150, §1 (NEW). 1985, c. 311, §1 (RPR).



9-A §3-312. Interest to be paid on funds held in escrow

A supervised lender, including any of its assignees, that makes loans secured by a mortgage on real estate and which holds funds of a mortgagor in an escrow account for the payment of taxes or insurance premiums, either on its own behalf or on behalf of another mortgagee, shall pay interest on those funds in accordance with Title 9-B, section 429. [1983, c. 679, §1 (NEW).]

SECTION HISTORY

1983, c. 679, §1 (NEW).



9-A §3-313. Real estate appraisals; copies

A creditor that imposes a fee on a person for the cost of an appraisal of any real estate shall furnish to the person, at no cost, one copy of the appraisal upon request, if the request is made within 90 days after the creditor has provided notice of action taken on the application for credit or the date of the closing, whichever is later, or 90 days after the application is withdrawn. [1999, c. 150, §4 (AMD).]

SECTION HISTORY

1987, c. 265, §1 (NEW). 1999, c. 150, §4 (AMD).



9-A §3-314. Privacy of consumer financial information

A creditor shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the creditor is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. This section does not apply to a supervised financial organization. [2001, c. 262, Pt. A, §1 (NEW).]

SECTION HISTORY

2001, c. 262, §A1 (NEW).



9-A §3-315. Choice of accounting, tax or attest services provider

A supervised lender may not, in connection with the extension of credit, interfere with a purchaser's or borrower's free choice of an accounting, tax or attest services provider who is accredited as a certified public accountant, public accountant or enrolled agent, except that the supervised lender may require the provider chosen by the purchaser or borrower to provide adequate evidence of liability insurance or such other written policy requirements as the supervised lender may determine necessary to protect its interest. [2007, c. 466, Pt. B, §5 (AFF); 2007, c. 466, Pt. B, §3 (RPR).]

SECTION HISTORY

2007, c. 185, §1 (NEW). 2007, c. 273, Pt. A, §1 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2007, c. 466, Pt. B, §5 (AFF). 2007, c. 466, Pt. B, §3 (RPR).



9-A §3-316. Real estate settlement procedures

A creditor and its mortgage loan originators shall comply with the provisions of the federal Real Estate Settlement Procedures Act of 1974, 12 United States Code, Section 2601 et seq. and its implementing regulation, Regulation X, 12 Code of Federal Regulations, Section 1024.1 et seq. [2013, c. 464, §2 (AMD).]

SECTION HISTORY

2007, c. 466, Pt. B, §4 (NEW). 2007, c. 466, Pt. B, §5 (AFF). 2011, c. 427, Pt. B, §9 (AMD). 2013, c. 464, §2 (AMD).






Part 4: LIMITATIONS ON CONSUMER'S LIABILITY

9-A §3-401. Restriction on liability in consumer lease

The obligation of a lessee upon expiration of a consumer lease may not exceed twice the average payment allocable to a monthly period under the lease. This limitation does not apply to charges for damages to the leased property or for other default. [1981, c. 243, §20 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§20,26 (AMD). 1981, c. 551, §3 (AMD).



9-A §3-402. Limitation on default charges

1. The agreement with respect to a consumer credit transaction may not provide for any charges as a result of default by the consumer, except that the agreement may provide for the following:

A. Charges authorized by other provisions of this Act; [1991, c. 237, (NEW).]

B. Notwithstanding section 2-507, reasonable charges incurred in realizing on a security interest in personal property securing a consumer loan, consumer lease or a consumer credit sale, other than attorney's fees; and [1999, c. 150, §5 (AMD).]

C. Notwithstanding section 2-507, reasonable attorney's fees, legal expenses and other reasonable costs incurred in realizing on real property securing a consumer loan or a consumer credit sale. [1991, c. 237, (NEW).]

[ 1999, c. 150, §5 (AMD) .]

2. A provision in violation of this section is unenforceable.

[ 1991, c. 237, (NEW) .]

3. Notwithstanding subsections 1 and 2, a creditor that complies with Title 14, sections 6071 and 6073 is entitled to the remedies provided in those sections when an instrument that the creditor has taken in connection with a consumer loan, consumer lease or consumer credit sale is dishonored.

[ 1999, c. 150, §6 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 293, §4 (AMD). 1991, c. 237, (RPR). 1999, c. 150, §§5,6 (AMD).



9-A §3-403. Assignee subject to defenses

1. With respect to a consumer credit sale or consumer lease, an assignee of the rights of the seller or lessor is subject to all claims and defenses of the buyer or lessee against the seller or lessor arising out of the sale or lease notwithstanding that:

A. There is an agreement to the contrary; or [1973, c. 762, §11 (NEW).]

B. The assignee is a holder in due course of a negotiable instrument issued in violation of the provisions on prohibition of certain negotiable instruments, section 3-307. [1973, c. 762, §11 (NEW).]

[ 1981, c. 243, §§ 21, 26 (AMD) .]

2. The assignee's liability under subsection 1 may not exceed the amount owing to the assignee with respect to the sale or lease at the time the assignee has notice of a claim or defense of the buyer or lessee. If debts arising from 2 or more consumer credit sales, other than pursuant to open-end credit, or consumer leases are consolidated, payments received after the consolidation are deemed, for the purpose of determining the amount owing the assignee with respect to a sale or lease, to have been first applied to the payment of debts arising from the sales or leases first made; if the debts consolidated arose from sales or leases made on the same day, payments are deemed to have been first applied to the smallest debt. Payments received upon a revolving charge account are deemed, for the purpose of determining the amount owing, the assignee with respect to a sale, to have been first applied to the payment of credit service charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.

[ 1973, c. 762, §1 (NEW) .]

3. No agreement may provide greater rights for an assignee than this section permits and any provision granting such greater rights is unenforceable.

[ 1973, c. 762, §1 (NEW) .]

4. For the purposes of this section, assignee includes the issuer of a credit card, other than a lender credit card, when such card is used in a consumer sale or lease made with a person other than the issuer.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§21,26 (AMD). 1981, c. 551, §3 (AMD).



9-A §3-404. Interlocking loans

1. A lender who makes a consumer loan for the purpose of enabling a consumer to buy from a seller goods or services, is subject to all claims and defenses of the consumer against the seller arising from the sale of the goods and services if:

A. The cash price of the item with respect to which a dispute exists is in excess of $50 and is made in this State by a seller who allows the consumer to purchase the goods or services pursuant to a lender credit card or similar arrangement involving third parties and the residence of the consumer is in this State and the consumer has made a good faith effort to communicate to the seller the existence of the dispute; [1975, c. 284, §1 (AMD).]

B. The lender was a person having a legal relationship with the seller and the relationship was not remote or was a factor in making the sale or loan; [1973, c. 762, §1 (NEW).]

C. The seller guaranteed the loan or otherwise assumed the risk of loss by the lender upon the loan; or [1973, c. 762, §1 (NEW).]

D. The lender directly supplied the seller with a form used by the debtor to evidence or secure the loan. [1973, c. 762, §1 (NEW).]

[ 1981, c. 243, §§22, 26 (AMD) .]

2. The lender's liability under this section may not exceed the amount owing to the lender with respect to the cash price of the disputed item at the time the lender has notice of a claim or defense of the buyer against the seller. If 2 or more consumer loans, other than pursuant to a revolving loan account, are consolidated, payments received after the consolidation are deemed, for the purpose of determining the amount owing the lender with respect to the sale, to have been first applied to the payment of the loans first made; if the loans consolidated arose from sales made on the same day, payments are deemed to have been first applied to the smallest loan. Payments received upon open-end credit are deemed, for the purpose of determining the amount owing the lender with respect to the sale, to have been first applied to the payment of finance charges in the order of their entry to the account and then to the payment of loans in the order in which the entries to the account showing the loans were made.

[ 1975, c. 284, §2 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 284, §§1,2 (AMD). 1981, c. 243, §§22,26 (AMD). 1981, c. 551, §3 (AMD).



9-A §3-404-A. Interlocking leases

1. A lessor who enters into a consumer lease for the purpose of enabling a consumer to obtain the use and possession of goods from a seller who is a merchant with respect to the goods is subject to all claims and defenses of the consumer against the seller with respect to the leased goods if:

A. The lessor was a person having a legal relationship with the seller and the relationship was not remote or was a factor in entering into the lease; [1991, c. 805, §1 (NEW).]

B. The seller guaranteed the lease or otherwise assumed the risk of loss by the lessor upon the lease; or [1991, c. 805, §1 (NEW).]

C. The lessor directly supplied the seller with a form used by the lessee to evidence or secure the lease. [1991, c. 805, §1 (NEW).]

[ 1991, c. 805, §1 (NEW) .]

2. The lessor's liability under this section may not exceed the amount that would be due to the lessor if the lease were terminated on the date the lessor receives notice of a claim or defense of the lessee against the seller.

[ 1991, c. 805, §1 (NEW) .]

SECTION HISTORY

1991, c. 805, §1 (NEW).






Part 5: HOME SOLICITATION SALES

9-A §3-501. Definition: "Home solicitation sale"

"Home solicitation sale" means a consumer credit sale of goods, other than farm equipment, or services in which the seller or a person acting for him engages in a personal solicitation of the sale at a residence of the buyer and the buyer's agreement or offer to purchase is there given to the seller or a person acting for him. It includes a sale in which the seller allows the buyer to purchase goods or services pursuant to a lender credit card. It does not include a sale made pursuant to a preexisting open-end credit account, a sale made pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale, or a sale which is subject to the provisions on the consumer's right to rescind certain transactions of the Federal Truth in Lending Act. A sale which would be a home solicitation sale if credit were extended by the seller is a home solicitation sale although the goods or services are paid for in whole or in part by a consumer loan in which the lender is subject to defenses arising from the sale, section 3-404. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-502. Buyer's right to cancel

1. In addition to any right otherwise to revoke an offer, the buyer has the right to cancel a home solicitation sale until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase which complies with this Part.

[ 1973, c. 762, §1 (NEW) .]

1-A. In addition to any other right to avoid a contract or sale, the first-time buyer of a home solicitation sale of a home food service plan has the right prior to delivery of the food or nonfood items to cancel the sale until midnight of the 10th day after the date on which the buyer signs an agreement or offer to purchase that complies with this Part.

[ 1991, c. 750, §1 (NEW) .]

2. Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase.

[ 1973, c. 762, §1 (NEW) .]

3. Notice of cancellation, if given by mail, is given when it is deposited in a mailbox properly addressed and postage prepaid.

[ 1973, c. 762, §1 (NEW) .]

4. Notice of cancellation given by the buyer need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the buyer not to be bound by the home solicitation sale.

[ 1973, c. 762, §1 (NEW) .]

5. If the agreement or offer to purchase requires the seller to affix goods permanently to real estate or its appurtenances, then the seller may not begin performance as long as the buyer has the right to cancel.

[ 1981, c. 187, §1 (NEW) .]

6. If the agreement or offer to purchase requires the seller to deliver a home food service plan, the seller shall allow the first-time buyer of a home food service plan to cancel the plan, without charge, at the time of delivery of the food or nonfood items.

[ 1991, c. 750, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 187, §1 (AMD). 1991, c. 750, §1 (AMD).



9-A §3-503. Form of agreement or offer; statement of buyer's rights

1. In a home solicitation sale, the seller must present to the buyer and obtain his signature to a written agreement or offer to purchase which designates as the date of the transaction the date on which the buyer actually signs, contains a statement of the buyer's rights which complies with subsection 2, and the terms of the sale. A completely executed copy of the agreement shall be furnished by the seller to the buyer immediately after the buyer signs the agreement.

[ 1973, c. 762, §1 (NEW) .]

2. The statement must:

A. Appear under the conspicuous caption: "BUYER'S RIGHT TO CANCEL;" and [1973, c. 762, §1 (NEW).]

B. Read as follows: "If this agreement was solicited at your residence and you do not want the goods or services, you may cancel this agreement by mailing a notice to the seller. The notice must say that you do not want the goods or services and must be mailed before midnight of ..........(Stated date) when cancellation right lapses. The notice must be mailed to: .......... (Insert name and mailing address of seller). If you cancel by this date, the seller may not keep any of your cash down payment. If this agreement requires the seller to affix goods to real estate, then the seller may not begin the work until .......... (Stated date) when cancellation right lapses." [1981, c. 187, §2 (AMD).]

[ 1981, c. 187, §2 (AMD) .]

3. A home solicitation sales contract which contains the notice of cancellation forms and content required by the Federal Trade Commission's trade regulation rule providing for a time period within which a home solicitation sale may be cancelled shall be deemed as complying with the requirements of this Part, so long as the Federal Trade Commission rule provides at least equal information to the consumer concerning his right to cancel as is required by this Part.

[ 1973, c. 762, §1 (NEW) .]

4. Until the seller has complied with this section, the buyer may cancel the home solicitation sale by notifying the seller in any manner and by any means of his intention to cancel.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 134, §1 (AMD). 1981, c. 187, §2 (AMD).



9-A §3-503-A. Frozen food contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 239, §1 (NEW). 1991, c. 750, §2 (RP).



9-A §3-504. Restoration of down payment; no retention of cancellation fee

1. Within 20 days after a home solicitation sale has been cancelled or an offer to purchase revoked, the seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness. A provision permitting the seller to keep all or any part of any payment, note or evidence of indebtedness is in violation of this section and unenforceable.

[ 1973, c. 762, §1 (NEW) .]

2. If the down payment includes goods traded in, the goods must be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

[ 1973, c. 762, §1 (NEW) .]

3. Until the seller has complied with the obligations imposed by this section, the buyer may retain possession of goods delivered to him by the seller and has a lien on the goods in his possession or control for any recovery to which he is entitled.

[ 1973, c. 762, §1 (NEW) .]

4. The seller is not entitled to retain any cancellation fee.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-505. Duty of buyer; no compensation for services prior to cancellation

1. Except as provided by the provisions on retention of goods by the buyer, subsection 3 of section 3-504, within a reasonable time after a home solicitation sale has been cancelled or an offer to purchase revoked, the buyer upon demand must tender to the seller any goods delivered by the seller pursuant to the sale but he is not obligated to tender at any place other than his residence. If the seller fails to demand possession of goods within a reasonable time after cancellation or revocation, the goods become the property of the buyer without obligation to pay for them. For the purpose of this section, 40 days is presumed to be a reasonable time.

[ 1973, c. 762, §1 (NEW) .]

2. The buyer has a duty to take reasonable care of the goods in his possession before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the seller's risk.

[ 1973, c. 762, §1 (NEW) .]

3. If the seller has performed any services pursuant to a home solicitation sale prior to its cancellation, the seller is entitled to no compensation.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §3-506. Limitation

This Part does not apply to any consumer credit transaction covered by Article 8-A and subject to the right of rescission pursuant to the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq., nor does it apply to any sale, by any dealer or agent or salesperson of a registered dealer, registered pursuant to Title 32, chapter 135, of stocks, bonds, debentures or securities representing stocks, bonds or debentures registered pursuant to Title 32, chapter 135 or expressly exempt from registration thereof. [2011, c. 427, Pt. D, §11 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 564, §45 (AMD). 1981, c. 698, §19 (AMD). 1987, c. 129, §62 (AMD). 2005, c. 65, §C4 (AMD). 2011, c. 427, Pt. D, §11 (AMD).



9-A §3-507. Violation as unfair trade practice

Any violation of this Part shall constitute a violation of Title 5, chapter 10, Unfair Trade Practices Act. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).









Article 4: INSURANCE

Part 1: INSURANCE IN GENERAL

9-A §4-101. Short title

This Article shall be known and may be cited as the "Maine Consumer Credit Code -- Insurance." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-102. Scope; relation to Credit Insurance Act; applicability to parties

1. Except as provided in subsection 2, Parts 1, 2 and 3 of this Article apply to insurance provided or to be provided in relation to a consumer credit transaction.

[ 1997, c. 315, §1 (AMD) .]

2. The provision on cancellation by a creditor, section 4-304, applies to loans, the primary purpose of which is the financing of insurance. No other provision of Parts 1, 2 and 3 of this Article applies to insurance so financed.

[ 1997, c. 315, §1 (AMD) .]

3. This Article supplements and does not repeal the Credit Insurance Act. The provisions of this Act concerning administrative controls, liabilities and penalties do not apply to persons acting as insurers. The similar provisions of the Credit Insurance Act do not apply to creditors and debtors, except as otherwise provided in this Article. The administrator shall have the power under Article VI to enforce against creditors the provisions of the Credit Insurance Act referred to in this Article.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1997, c. 315, §1 (AMD).



9-A §4-103. Definition: "consumer credit insurance," "Credit Insurance Act"

In this Act: [1973, c. 762, §1 (NEW).]

1. "Consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include:

A. Insurance provided in relation to a credit transaction in which a payment is scheduled more than 15 years after the extension of credit; [1975, c. 288, §1 (AMD).]

B. Insurance issued as an isolated transaction on the part of the insurer not related to an agreement or plan for insuring consumers of the creditor; or [1973, c. 762, §1 (NEW).]

C. Insurance indemnifying the creditor against loss due to the consumer's default. [1973, c. 762, §1 (NEW).]

[ 1975, c. 288, §1 (AMD) .]

2. "Credit Insurance Act" means Title 24-A, chapter 37.

[ 2001, c. 138, §1 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 288, §1 (AMD). 2001, c. 138, §1 (AMD).



9-A §4-104. Creditor's provision of and charge for insurance; excess amount of charge

1. Except as otherwise provided in Parts 1, 2 and 3 of this Article and subject to the provisions on additional charges, section 2-501, and maximum finance charges, Parts 2 and 4 of Article II, a creditor may agree to provide insurance, and may contract for and receive a charge for insurance separate from and in addition to other charges. A creditor need not make a separate charge for insurance provided or required by that creditor. This Act does not authorize the issuance of any insurance prohibited under any statute, or rule thereunder, governing the business of insurance.

[ 1997, c. 315, §2 (AMD) .]

2. The excess amount of a charge for insurance provided for in agreements in violation of Parts 1, 2 and 3 of this Article is an excess charge for the purposes of the provisions of the Article on Remedies and Penalties, Article V, as to effect of violations on rights of parties, section 5-201, and of the provisions of the Article on Administration, Article VI, as to civil actions by the administrator, section 6-113.

[ 1997, c. 315, §2 (AMD) .]

3. In any consumer credit sale or any supervised loan, except pursuant to open-end credit sales, a creditor may not contract for or receive a separate charge for consumer credit insurance providing for accident and health coverage unless there is a minimum payment of $30 per month or a loan duration of at least 18 months. All consumer credit insurance providing for accident and health coverage in any consumer credit sale or any supervised loan shall provide for a waiting period of 30 days or more. If a creditor offers consumer credit insurance providing for accident and health coverage for which a separate charge may be received, the creditor shall offer the consumer the option of purchasing consumer credit insurance which does not pay a benefit for the 30-day waiting period and shall disclose to the consumer the cost thereof in accordance with section 2-501, subsection 2, paragraph B.

[ 1981, c. 151, (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 288, §2 (AMD). 1981, c. 151, (AMD). 1997, c. 315, §2 (AMD).



9-A §4-105. Conditions applying to insurance to be provided by creditor

The provisions of Title 24-A, section 2857, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-106. Unconscionability

1. In applying the provisions of this Act on unconscionability, sections 5-108 and 6-111, to a separate charge for insurance, consideration shall be given, among other factors, to:

A. Potential benefits to the consumer including the satisfaction of his obligations; [1973, c. 762, §1 (NEW).]

B. The creditor's need for the protection provided by the insurance; and [1973, c. 762, §1 (NEW).]

C. The relation between the amount and terms of credit granted and the insurance benefits provided. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

2. If consumer credit insurance otherwise complies with Parts 1, 2 and 3 of this Article and other applicable law, neither the amount nor the term of the insurance nor the amount of a charge therefor is in and of itself unconscionable in the absence of other practices and circumstances.

[ 1997, c. 315, §3 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1997, c. 315, §3 (AMD).



9-A §4-107. Maximum charge by creditor for insurance

1. Except as provided in subsection 2, if a creditor contracts for or receives a separate charge for insurance, the amount charged to the consumer for the insurance may not exceed the premium to be charged by the insurer, as computed at the time the charge to the consumer is determined, conforming to any rate filings required by law and made by the insurer with the Superintendent of Insurance.

[ 1973, c. 762, §1 (NEW) .]

2. A creditor who provides consumer credit insurance in relation to open end credit may calculate the charge to the consumer in each billing cycle by applying the current premium rate to the unpaid balance of debt in the same manner as is permitted with respect to finance charges by the provisions on finance charges for consumer credit sales pursuant to open end credit, section 2.202.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-108. Refund or credit required; amount

The provisions of Title 24-A, sections 2859, 2860, and 2861, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-109. Existing insurance; choice of insurer

The provisions of Title 24-A, section 2863 shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-110. Charge for insurance in connection with a refinancing or consolidation

The provisions of Title 24-A, section 2856, subsection 4 and section 2859, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-111. Cooperation between administrator and Superintendent of Insurance

The administrator and the Superintendent of Insurance are authorized and directed to consult and assist one another in maintaining compliance with Parts 1, 2 and 3 of this Article. They may jointly pursue investigations, prosecute suits and take other official action as may seem to them appropriate, if either of them is otherwise empowered to take the action. If the administrator is informed of a violation or suspected violation by an insurer of Parts 1, 2 and 3 of this Article, or of the insurance laws, rules and regulations of this State, the administrator shall advise the Superintendent of Insurance of the circumstances. [1997, c. 315, §4 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1997, c. 315, §4 (AMD).



9-A §4-112. Administrative action of Superintendent of Insurance

1. To the extent of required responsibility under Parts 1, 2 and 3 of this Article, the Superintendent of Insurance shall issue rules with respect to insurers, and with respect to refunds, section 4-108, forms, schedules of premium rates and charges, section 4-203, and the Superintendent of Insurance's approval or disapproval thereof and, in case of violation, may make an order for compliance.

[ 1997, c. 315, §5 (AMD) .]

2.

[ 1985, c. 763, Pt. A, §39 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 763, §A39 (AMD). 1997, c. 315, §5 (AMD).






Part 2: CONSUMER CREDIT INSURANCE

9-A §4-201. Term of insurance

The provisions of Title 24-A, section 2856, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-202. Amount of insurance

The provisions of Title 24-A, section 2855, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-203. Filing and approval of rates and forms

The provisions of Title 24-A, section 2858, shall apply to insurance provided or to be provided in relation to a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-204. Notice of right to cancel credit insurance in open-end transactions

A creditor who provides consumer credit insurance in relation to open-end credit shall, at least annually, inform the consumer of the voluntary nature of the insurance and of his right to cancel that insurance at will. [1985, c. 336, §7 (NEW).]

SECTION HISTORY

1985, c. 336, §7 (NEW).






Part 3: PROPERTY AND LIABILITY INSURANCE

9-A §4-301. Property insurance

The following provisions apply to insurance provided or to be provided in relation to a consumer credit transaction: [1997, c. 315, §6 (NEW).]

1. A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless:

A. The insurance covers a substantial risk of loss of or damage to property related to the credit transaction; [1973, c. 762, §1 (NEW).]

B. The amount, terms and conditions of the insurance are reasonable in relation to the character and value of the property insured or to be insured; [1973, c. 762, §1 (NEW).]

C. The term of the insurance is reasonable in relation to the term of credit. [1973, c. 762, §1 (NEW).]

[ 1975, c. 368, §1 (AMD) .]

2. The term of the insurance is reasonable if it is customary and does not extend substantially beyond a scheduled maturity.

[ 1973, c. 762, §1 (NEW) .]

3. With respect to a transaction, except pursuant to open-end credit, a creditor may not contract for or receive a separate charge for insurance against loss of or damage to property, unless the amount financed exclusive of charges for the insurance is $1,400 or more and the cash price of the item or property is $1,400 or more.

[ 1997, c. 727, Pt. B, §15 (AMD) .]

4. With respect to a transaction pursuant to open-end credit, the administrator may adopt rules consistent with the principles set out in subsections 1 and 2 prescribing whether, and the conditions under which, a creditor may contract for or receive a separate charge for insurance against loss of or damage to property.

[ 1975, c. 368, §2 (NEW) .]

5.

[ 1997, c. 727, Pt. B, §16 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 368, §§1,2 (AMD). 1985, c. 763, §A40 (AMD). 1997, c. 315, §6 (AMD). 1997, c. 727, §§B15,16 (AMD).



9-A §4-302. Insurance on creditor's interest only

If a creditor contracts for or receives a separate charge for insurance against loss of or damage to property, the risk of loss or damage not willfully caused by the consumer is on the consumer only to the extent of any deficiency in the effective coverage of the insurance, even though the insurance covers only the interest of the creditor. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §4-303. Liability insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1987, c. 129, §63 (AMD). 1997, c. 315, §7 (RP).



9-A §4-304. Cancellation by creditor

A creditor shall not request cancellation of a policy of property or liability insurance except after the consumer's default or in accordance with a written authorization by the consumer and until written notice is delivered to the consumer or mailed to him at his address as stated by him. The notice shall state that the policy may be cancelled on a date not less than 10 days after the notice is delivered, or, if the notice is mailed, not less than 13 days after it is mailed. [1975, c. 316, (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 316, (AMD).






Part 4: INSURANCE ACTIVITIES BY SUPERVISED LENDERS

9-A §4-401. Scope

1. Scope. This Part applies to supervised lenders who are not supervised financial organizations.

[ 1997, c. 315, §8 (NEW) .]

2. Exceptions. Except for sections 4-402 and 4-405, this Part does not apply to group health and group life insurance to the extent authorized by Title 24-A, chapters 31 and 35 when the insured is enrolled in the insurance policy, credit life and credit health insurance to the extent authorized by Title 24-A, chapter 37, credit property insurance, credit involuntary unemployment insurance, forced placed property insurance, a vendor's single interest policy or any other insurance product as determined by the Superintendent of Insurance.

[ 1997, c. 315, §8 (NEW) .]

SECTION HISTORY

1997, c. 315, §8 (NEW).



9-A §4-402. Insurance agency activities

A supervised lender and any affiliate may become licensed under Title 24-A as an insurance agent or agency, broker or consultant for the sale of insurance products in this State and may act as an insurance agent, broker or consultant for the sale of insurance products in this State. [1997, c. 315, §8 (NEW).]

SECTION HISTORY

1997, c. 315, §8 (NEW).



9-A §4-403. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 315, §8 (NEW).]

1. Affiliate. "Affiliate" means any of the following entities:

A. A subsidiary of a supervised lender; [1997, c. 315, §8 (NEW).]

B. An entity of which a supervised lender is a subsidiary; [1997, c. 315, §8 (NEW).]

C. An employee, officer other than a director or licensed 3rd-party agent of a supervised lender or any institution listed in paragraph A or B; [1997, c. 315, §8 (NEW).]

D. A person or entity possessing 5% or more of the ownership interests of a supervised lender or any institution listed in paragraph A or B; or [1997, c. 315, §8 (NEW).]

E. An insurer or insurance agent, broker or consultant utilizing space in the retail area of a supervised lender, or an institution listed in paragraph A or B in order to engage in the transaction of insurance when payments for use of such space are made to the supervised lender or other such institution pursuant to a space-sharing agreement based directly or indirectly on a percentage of the volume of business conducted by the insurer, insurance agent, broker or consultant. [1997, c. 315, §8 (NEW).]

[ 1997, c. 315, §8 (NEW) .]

2. Customer. "Customer" means a person or an authorized representative who has been personally and directly offered or presently maintains an investment security, trust, credit or an insurance product with a supervised lender.

[ 1997, c. 315, §8 (NEW) .]

3. Insurance agent or agency. "Insurance agent or agency" means a person engaged in the business of an insurance agent as defined in Title 24-A, section 1502.

[ 1997, c. 315, §8 (NEW) .]

4. Insurance broker. "Insurance broker" means a person engaged in the business of an insurance broker as defined in Title 24-A, section 1506.

[ 1997, c. 315, §8 (NEW) .]

5. Insurance consultant. "Insurance consultant" means a person engaged in the business of an insurance consultant as defined in Title 24-A, section 1402, subsection 4, 8 or 11.

[ 1999, c. 127, Pt. A, §18 (AMD) .]

6. Insurance product. "Insurance product" means a contract of insurance that is offered for sale by a licensed agent or broker employed by or affiliated with a supervised lender.

[ 1997, c. 315, §8 (NEW) .]

7. Licensed 3rd-party agent. "Licensed 3rd-party agent" means a licensed insurance agent, broker or consultant who engages in authorized insurance activities related to insurance products directly on behalf of a specified licensed insurance entity through an independent contractor relationship.

[ 1997, c. 315, §8 (NEW) .]

8. Ownership interest. "Ownership interest" includes general partnership shares, limited partnership shares and shares of stock that possess any voting rights.

[ 1997, c. 315, §8 (NEW) .]

9. Subsidiary. "Subsidiary" means any corporation, partnership, association or other business entity in which either:

A. One or more supervised lenders or any of their officers, employees, agents or representatives possess, directly or indirectly, singly or in the aggregate, an ownership interest of at least 25%; or [1997, c. 315, §8 (NEW).]

B. It is determined by the Superintendent of Consumer Credit Protection after notice and opportunity for hearing that one or more supervised lenders or any of their officers, employees, agents or representatives, singly or in the aggregate exercise a controlling influence over the management and policies of the entity. [1997, c. 315, §8 (NEW); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

[ 1997, c. 315, §8 (NEW); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

SECTION HISTORY

1997, c. 315, §8 (NEW). 1999, c. 127, §A18 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



9-A §4-404. Choice of insurance agent or broker

A supervised lender or its affiliate that negotiates or sells insurance products to purchasers or borrowers as authorized under section 4-402 may not, in connection with the extension of credit, interfere with a purchaser's or borrower's free choice of an insurance agent or company under applicable provisions set forth in Title 24-A. [1997, c. 315, §8 (NEW).]

SECTION HISTORY

1997, c. 315, §8 (NEW).



9-A §4-405. Tie-in arrangements

A supervised lender, a subsidiary of a supervised lender or an entity of which a supervised lender is a subsidiary may not sell in any manner an insurance product as authorized under section 4-402 or fix or vary the consideration for that product on the condition, agreement, requirement or understanding that the purchaser or borrower obtain additional or other credit, property or other service from the supervised lender, a subsidiary of a supervised lender or an entity of which a supervised lender is a subsidiary. This section does not prohibit a tie-in involving insurance products that is permitted under Title 24-A. [1997, c. 315, §8 (NEW).]

SECTION HISTORY

1997, c. 315, §8 (NEW).



9-A §4-406. Distinguishing insurance products from loan products; identification of insurance brokers and agents

To the extent practicable, sales of insurance products authorized by this Part must take place in a manner that minimizes customer confusion between any noninsurance product offered by the supervised lender or its affiliates and those insurance products. A supervised lender, or its affiliates, is in compliance with this section if it utilizes signs clearly visible to its customers that distinguish insurance products of the supervised lender, or its affiliates, from its noninsurance products and that adequately identify insurance agents, brokers and consultants affiliated with the supervised lender. [1997, c. 315, §8 (NEW).]

SECTION HISTORY

1997, c. 315, §8 (NEW).



9-A §4-407. Rulemaking

The Superintendent of Financial Institutions, the Superintendent of Insurance and the Superintendent of Consumer Credit Protection may undertake joint rulemaking, pursuant to this section, Title 9-B, section 448, subsection 5 and Title 24-A, section 1443-A, subsection 3 to carry out the purposes of section 4-406, including issues regarding signs, the physical location of sales of insurance and identification of agents and brokers affiliated with financial institutions, credit unions, financial institution holding companies or supervised lenders. In adopting rules pursuant to this Part, the Superintendent of Financial Institutions, the Superintendent of Insurance and the Superintendent of Consumer Credit Protection shall consider the possibility of confusion and perception of coercion among the insurance consuming public, the need for cost-effective delivery of insurance products to insurance consumers and the importance of parity among agents and brokers affiliated with federally chartered and state-chartered financial institutions and credit unions. Any rule adopted may not interfere significantly with the ability of an agent or broker to solicit or negotiate the sale of an insurance product, whether or not that agent or broker is affiliated with a financial institution, credit union, financial institution holding company or supervised lender, except when no other reasonable alternative exists that protects the insurance consuming public. Rules adopted under this Part are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. Nothing in this section is intended to restrict or interfere with the ability of the Bureau of Insurance, the Bureau of Financial Institutions or the Bureau of Consumer Credit Protection to adopt rules with respect to areas in which the respective agencies have independent jurisdiction. [1999, c. 127, Pt. A, §19 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2007, c. 273, Pt. B, §§5, 6 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

SECTION HISTORY

1997, c. 315, §8 (NEW). 1999, c. 127, §A19 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §§5, 6 (REV). 2007, c. 695, Pt. A, §47 (AFF).









Article 5: REMEDIES AND PENALTIES

Part 1: LIMITATIONS ON CREDITORS' REMEDIES

9-A §5-101. Short title

This Article shall be known and may be cited as the "Maine Consumer Credit Code -- Remedies and Penalties." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-102. Scope

This Part applies to actions or other proceedings to enforce rights arising from consumer credit transactions; and, in addition, to extortionate extensions of credit, section 5-107. [RR 2013, c. 2, §9 (COR).]

SECTION HISTORY

1973, c. 762, §1 (NEW). RR 2013, c. 2, §9 (COR).



9-A §5-103. Restrictions on deficiency judgments

1. This section applies to any consumer credit sale of goods or services and to any supervised loan.

[ 1973, c. 762, §1 (NEW) .]

2. If a creditor takes possession of or voluntarily accepts surrender of goods in which that creditor has a security interest to secure a debt and the amount financed is $2,800 or less, the consumer and any sureties are not personally liable to the creditor for the unpaid balance of the debt.

[ 1997, c. 727, Pt. B, §17 (AMD) .]

3. For the purpose of determining the unpaid balance of consolidated debts or debts pursuant to open end credit, the allocation of payments to a debt shall be determined in the same manner as provided for determining the amount of debt secured by various security interests, section 3-303.

[ 1973, c. 762, §1 (NEW) .]

4. The consumer may be liable in damages to the creditor if the consumer has willfully or intentionally damaged the collateral or if, after default and demand, the consumer has concealed the collateral from the creditor.

[ 1973, c. 762, §1 (NEW) .]

5. If the creditor elects to bring an action against the consumer for a debt arising from a consumer loan or consumer credit sale of goods or services, when under this section he would not be entitled to a deficiency judgment if he repossessed the collateral and obtains judgment:

A. He may not repossess the collateral; and [1973, c. 762, §1 (NEW).]

B. The collateral is not subject to levy or sale on execution or similar proceedings pursuant to the judgment. [1975, c. 288, §3 (AMD).]

[ 1975, c. 288, §3 (AMD) .]

6.

[ 1997, c. 727, Pt. B, §18 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 288, §3 (AMD). 1985, c. 763, §A41 (AMD). 1997, c. 727, §§B17,18 (AMD).



9-A §5-104. No garnishment before judgment

Prior to entry of judgment in an action against the consumer for debt arising from a consumer credit transaction, the creditor may not obtain an interest in any property of the debtor by attachment, garnishment or like proceedings. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-105. Limitation on garnishment

1. For the purposes of this Part:

A. "Disposable earnings" means that part of the earnings of an individual remaining after the deduction from those earnings of amounts required by law to be withheld; and [1973, c. 762, §1 (NEW).]

B. "Garnishment" means an installment payment order under Title 14, chapter 502. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

2. The maximum part of the aggregate disposable earnings of an individual for any workweek that is subjected to garnishment to enforce payment of a judgment arising from a consumer credit transaction may not exceed the lesser of:

A. Twenty-five percent of the individual's disposable earnings for that week; and [2007, c. 7, §1 (RPR).]

B. The amount by which the individual's disposable earnings for that week exceed 40 times the federal minimum hourly wage prescribed by Section 6(a)(I) of the Fair Labor Standards Act of 1938, 29 United States Code, Section 206(a)(I), or the state minimum wage prescribed by Title 26, section 664, whichever is higher, in effect at the time the earnings are payable.

In the case of earnings for a pay period other than a week, the administrator shall prescribe by rule a multiple of the minimum hourly wage equivalent in effect to that set forth in this paragraph. [2007, c. 7, §1 (RPR).]

[ 2007, c. 7, §1 (RPR) .]

3. No court may make, execute or enforce an order or process in violation of this section.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1995, c. 614, §A5 (AMD). 2007, c. 7, §1 (AMD).



9-A §5-106. No discharge from employment for garnishment

No employer shall discharge an employee for the reason that a creditor of the employee has subjected or attempted to subject unpaid earnings of the employee to garnishment or like proceedings directed to the employer for the purpose of paying a judgment arising from a consumer credit transaction. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-107. Extortionate extensions of credit

1. If it is the understanding of the creditor and the consumer at the time an extension of credit is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation or property of any person, the repayment of the extension of credit is unenforceable through civil judicial processes against the consumer.

[ 1973, c. 762, §1 (NEW) .]

2. If it is shown that an extension of credit was made at an annual rate exceeding 33% calculated according to the actuarial method and that the creditor then had a reputation for the use or threat of use of violence or other criminal means to cause harm to the person, reputation or property of any person to collect extensions of credit or to punish the nonrepayment thereof, there is prima facie evidence that the extension of credit was unenforceable under subsection 1.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-108. Unconscionability; inducement by unconscionable conduct

1. With respect to a consumer credit transaction, if the court as a matter of law finds:

A. The agreement to have been unconscionable at the time it was made, or to have been induced by unconscionable conduct, the court may refuse to enforce the agreement; or [1973, c. 762, §1 (NEW).]

B. Any clause of the agreement to have been unconscionable at the time it was made, the court may refuse to enforce the agreement, or may enforce the remainder of the agreement without the unconscionable clause, or may so limit the application of any unconscionable clause as to avoid any unconscionable result. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

2. If it is claimed or appears to the court that the agreement or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose and effect to aid the court in making the determination.

[ 1973, c. 762, §1 (NEW) .]

3. For the purpose of this section, a change or practice expressly permitted by this Act is not in and of itself unconscionable in the absence of other practices and circumstances.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-109. Default

An agreement of the parties to a consumer credit transaction with respect to default on the part of the consumer is enforceable only to the extent that: [1973, c. 762, §1 (NEW).]

1. The consumer fails to make a payment as required by agreement; or

[ 1973, c. 762, §1 (NEW) .]

2. The prospect of payment, performance or realization of collateral is significantly impaired. The burden of establishing the prospect of significant impairment is on the creditor.

[ 1973, c. 762, §1 (NEW) .]

3. The following without limitation shall constitute a significant impairment of the prospect of payment, performance or realization of collateral:

A. Death, insolvency, assignment for the benefit of creditors, the commencement of any proceeding under any bankruptcy or insolvency laws by or against debtors; [1973, c. 762, §1 (NEW).]

B. Loss, theft, substantial damage to or destruction of the collateral not covered by insurance; [1973, c. 762, §1 (NEW).]

C. Sale or prior encumbrance of the collateral; [1987, c. 129, §64 (AMD).]

D. Failure to renew insurance on the collateral; or termination of insurance on the collateral when substitute insurance is not obtained before the insurance coverage terminates; and [1987, c. 129, §64 (AMD).]

E. Discovery by the creditor of a misstatement of a material fact in any document signed by the consumer which forms part of the basis for extending credit. [1987, c. 129, §64 (NEW).]

[ 1987, c. 129, §64 (AMD) .]

4. The consumer fails to make a payment as required by agreement if he fails to pay when due an amount equal to or greater than the amount of the average installment under a schedule of payments, other than any down payment or balloon payment permitted under section 3-308, which conforms both as to amounts and intervals to the average of all installments and intervals under the agreement. The unpaid amount due may consist of any unpaid installment or accumulation of partially unpaid installments, delinquency or deferral charges, or any combination thereof.

[ 1979, c. 486, (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 250, (AMD). 1979, c. 486, (AMD). 1987, c. 129, §64 (AMD).



9-A §5-110. Notice of consumer's right to cure

1. With respect to a consumer credit transaction, after a consumer has been in default for 10 days for failure to make a required payment and has not voluntarily surrendered possession of goods that are collateral, a creditor may give the consumer the notice described in this section. For purposes of this section, goods that are collateral shall include any right of setoff that the creditor may have.

A creditor gives notice to the consumer under this section by mailing the notice to the consumer's last known address:

A. By certified mail, return receipt requested. For purposes of this paragraph, the time when notice is given shall be the date the consumer signs the receipt or, if the notice is undeliverable, the date the post office last attempts to deliver it; or [1979, c. 417, §2 (NEW).]

B. By ordinary mail. For purposes of this paragraph, the time when notice is given shall be the date the consumer receives it. A post office department certificate of mailing to the consumer shall be conclusive proof of receipt on the 3rd calendar day after mailing. [1979, c. 417, §2 (NEW).]

[ 1985, c. 336, §8 (AMD) .]

2. Except as provided in subsection 3, the notice shall be in writing and shall conspicuously state the name, address and telephone number of the creditor to whom payment is to be made, a brief identification of the credit transaction, the consumer's right to cure the default and the amount of payment and date by which payment must be made to cure the default. A notice in substantially the following form complies with this subsection:

(Name, address and telephone number of creditor)

(Account number, if any)

(Brief identification of credit transaction)

(Date) is the LAST DAY FOR PAYMENT

(Amount) is the AMOUNT NOW DUE

You are late in making your payment(s). If you pay the AMOUNT NOW DUE (above) by the LAST DAY FOR PAYMENT (above), you may continue with the contract as though you were not late. If you do not pay by that date, we may exercise our rights under the law.

If you are late again within the next 12 months in making your payments, we may exercise our rights without sending you another notice like this one. If you have questions, write or telephone the creditor promptly.

[ 1985, c. 336, §9 (AMD) .]

2-A. If a consumer credit transaction is secured by a motor vehicle, the notice must conform to the requirements of subsection 2, except that the following paragraph must be included between the penultimate paragraph and the final paragraph:

The rights we may exercise under law include repossession of the motor vehicle securing this debt. If the motor vehicle is repossessed, either involuntarily or voluntarily, it may be sold and you may owe the difference between the net proceeds from the sale and the remaining balance due under the contract.

This subsection applies only to notices sent on or after January 1, 2004.

[ 2003, c. 98, §1 (NEW) .]

3. If the consumer credit transaction is an insurance premium loan, the notice shall conform to the requirements of subsection 2 and a notice in substantially the form specified in that subsection complies with this subsection, except for the following:

A. In lieu of a brief identification of the credit transaction, the notice shall identify the transaction as an insurance premium loan and each insurance policy or contract that may be cancelled; [1985, c. 763, Pt. A, §42 (AMD).]

B. In lieu of the statement in the form of notice specified in subsection 2 that the creditor may exercise his rights under the law, the statement that each policy or contract identified in the notice may be cancelled; and [1975, c. 429, §2 (RPR).]

C. The last paragraph of the form of notice specified in subsection 2 shall be omitted. [1975, c. 429, §2 (RPR).]

[ 1985, c. 763, Pt. A, §42 (AMD) .]

4. If the goods that are collateral in a consumer credit transaction include a right of setoff, the notice shall conform to the requirements of subsection 2 and a notice in substantially the form specified in that subsection complies with this subsection, except for the following:

A. The 3rd sentence in the next to the last paragraph of the form of notice specified in subsection 2 shall read: If you do not pay by that date, we may exercise our rights under the law, including the right to set off funds in your checking or savings accounts with us against the balance on this delinquent account; and [1979, c. 402, (NEW).]

B. The first sentence in the last paragraph of the form of notice shall read: If you are late again within the next 12 months in making your payments, we may exercise our rights, including the right of setoff, without sending you another notice like this one. [1985, c. 336, §10 (AMD).]

[ 1985, c. 336, §10 (AMD) .]

5.

[ 1981, c. 618, §8 (RP) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 429, §2 (RPR). 1977, c. 159, §2 (AMD). 1979, c. 402, (AMD). 1979, c. 417, §§1,2 (AMD). 1981, c. 281, §4 (AMD). 1981, c. 618, §8 (AMD). 1985, c. 336, §§8-10 (AMD). 1985, c. 763, §A42 (AMD). 2003, c. 98, §1 (AMD).



9-A §5-111. Cure of default

1. With respect to a consumer credit transaction, except as provided in subsection 2, after a default consisting only of the consumer's failure to make a required payment, a creditor, because of that default, may neither accelerate maturity of the unpaid balance of the obligation, nor take possession of or otherwise enforce a security interest in goods that are collateral until 14 days after a notice of the consumer's right to cure, as provided in section 5-110, is given, nor with respect to an insurance premium loan, give notice of cancellation as provided in subsection 4 until 10 days after a notice of the consumer's right to cure, as provided in section 5-110, is given. For purposes of this section, goods that are collateral shall include any right of set-off that the creditor may have. Until expiration of the minimum applicable period after the notice is given, the consumer may cure all defaults consisting of a failure to make the required payment by tendering the amount of all unpaid sums due at the time of the tender, without acceleration, plus any unpaid delinquency or deferral charges. Cure restores the consumer to his rights under the agreement as though the defaults had not occurred.

[ 1985, c. 763, Pt. A, §43 (AMD) .]

2. With respect to defaults on the same obligation and subject to subsection 1, after a creditor has once given a notice of consumer's right to cure, as provided in section 5-110, this section gives the consumer no right to cure and imposes no limitation on the creditor's right to proceed against the consumer or goods that are collateral with respect to a default that occurs within 12 months after an earlier default as to which a creditor has given a notice of consumer's right to cure, as provided in section 5-110. For the purpose of this section, in open-end credit, the obligation is the unpaid balance of the account.

[ 1985, c. 763, Pt. A, §44 (AMD) .]

3. This section and the provisions on waiver, agreements to forego rights and settlement of claims, as provided in section 1-107, do not prohibit a consumer from voluntarily surrendering possession of goods which are collateral and the creditor from thereafter accelerating maturity of the obligation and enforcing the obligation and his security interest in the goods at any time after default.

[ 1975, c. 180, (AMD) .]

4. If a default on an insurance premium loan is not cured, the lender may give notice of cancellation of each insurance policy or contract to be cancelled. If given, the notice of cancellation shall be in writing and given to the insurer who issued the policy or contract and to the insured. The insurer, within 2 business days after receipt of the notice of cancellation together with a copy of the insurance premium loan agreement if not previously given to him, shall give any notice of cancellation required by the policy, contract or law and, within 10 business days after the effective date of the cancellation, pay to the lender any premium unearned on the policy or contract as of that effective date. Within 10 business days after receipt of the unearned premium, the lender shall pay to the consumer indebted upon the insurance premium loan agreement any excess of the unearned premium received over the amount owing by the consumer upon the insurance premium loan.

[ 1985, c. 763, Pt. A, §45 (AMD) .]

5.

[ 1981, c. 618, §9 (RP) .]

6. Notwithstanding the other provisions of this section, a notice to cure default for a consumer credit transaction secured by a mortgage subject to Title 14, section 6111 must satisfy the requirements of Title 14, section 6111 and not the requirements of this section.

[ 2009, c. 476, Pt. A, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 180, (AMD). 1975, c. 429, §2 (RPR). 1977, c. 159, §3 (AMD). 1981, c. 281, §5 (AMD). 1981, c. 618, §9 (AMD). 1985, c. 336, §§11,12 (AMD). 1985, c. 763, §§A43-45 (AMD). 2009, c. 476, Pt. A, §1 (AMD).



9-A §5-112. Creditor's right to take possession after default

Upon default by a consumer, unless the consumer voluntarily surrenders possession of the collateral to the creditor, the creditor may take possession of the collateral without judicial process only if possession can be taken without entry into a dwelling, unless such entry has been authorized after default, and without the use of force or other breach of the peace. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-113. Venue

An action against a consumer arising from a consumer credit transaction shall be brought in any county or division of the consumer's residence, section 1-201, subsection 6, in the county or division in which the transaction was made or where an interest in land secures the consumer's obligation, the action may be brought in the county or division in which the land or a part thereof is located. The consumer may have the action removed to the county or division of the consumer's current residence upon motion accompanied by an allegation of a claim or defense to the action. If the residence of the consumer is not within this State, the action may be brought in the county or division in which the sale, lease or loan was made. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-114. Stay of enforcement of judgment

At any time after the entry of a judgment in favor of a creditor against a consumer in an action arising from a consumer credit transaction, the court, for cause and upon motion of a party or on its own motion, may, while such court retains jurisdiction, stay enforcement of the judgment by order upon just and equitable conditions, and continue, modify or revoke the order as the interests of justice may require. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-115. Misrepresentation

A creditor or a person acting for him may not induce a consumer to enter into a consumer credit transaction by misrepresentation of a material fact with respect to the terms and conditions of the extension of credit. A consumer so induced may rescind the sale, lease or loan or recover actual damages, or both. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-116. Illegal, fraudulent or unconscionable conduct in attempted collection of debts

1. In attempting to collect an alleged debt arising from a consumer credit sale, consumer lease or consumer loan, a person shall not:

A. Use or threaten force or violence; [1973, c. 762, §1 (NEW).]

B. Threaten criminal prosecution; [1973, c. 762, §1 (NEW).]

C. Disclose or threaten to disclose information affecting the debtor's reputation for credit worthiness with knowledge or reason to know that the information is false; [1973, c. 762, §1 (NEW).]

D. Communicate more than twice or threaten to communicate more than twice to the debtor's employer information concerning the existence of a debt before or after obtaining final judgment against the debtor except as permitted by statute; [1973, c. 762, §1 (NEW).]

E. Disclose or threaten to disclose to a person other than the debtor or his spouse information affecting the debtor's reputation, whether or not for credit worthiness, with knowledge or reason to know that the other person does not have a legitimate business need for the information, but this subsection does not prohibit the disclosure to another person of information permitted to be disclosed to him by statute; [1973, c. 762, §1 (NEW).]

F. Disclose or threaten to disclose information concerning the existence of a debt known to be disputed by the debtor without disclosing that fact; [1973, c. 762, §1 (NEW).]

G. Claim, or attempt or threaten to enforce a right that has been barred by statute or a final order of the Supreme Judicial Court or a court of the United States; [1973, c. 762, §1 (NEW).]

H. Use a communication which simulates legal or judicial process or which gives the appearance of being authorized, issued or approved by a government, government agency, or attorney-at-law when it is not; or [1973, c. 762, §1 (NEW).]

I. Engage in conduct in violation of a rule adopted and published by the administrator after like conduct has been restrained or enjoined by a final order of a court in a civil action by the administrator against any person pursuant to the provisions or injunctions against fraudulent or unconscionable agreements or conduct, section 6-111. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §5-116-A. Debts owed to health care providers

1. Definition of "health care provider." For purposes of this section, "health care provider" means a physician, health care practitioner, hospital, clinic, clinical laboratory, health care facility or other person or facility that provides health care services and is licensed or registered by the State.

[ 2009, c. 526, §1 (NEW) .]

2. Agreement by or on behalf of health care provider. An agreement by a health care provider, or by a debt collector on behalf of a health care provider, to accept partial payments over time without assessment of interest from a consumer on a debt for health care services is not a consumer credit transaction as defined by section 1-301, subsection 12.

[ 2009, c. 526, §1 (NEW) .]

3. Disclosure of available payment arrangements. A health care provider shall notify a consumer of the availability of any payment arrangements offered by the health care provider to satisfy a debt for health care services.

[ 2009, c. 526, §1 (NEW) .]

4. Rehabilitation of defaulted medical debt. A payment arrangement offered by a health care provider must provide a consumer the opportunity to reasonably rehabilitate, cure or remedy a defaulted status of a debt for health care services under terms and conditions established by the health care provider, including, but not limited to, making payment in full or making 6 consecutive monthly payments in a timely manner.

[ 2009, c. 526, §1 (NEW) .]

SECTION HISTORY

2009, c. 526, §1 (NEW).



9-A §5-117. Prohibited practices

A seller may not: [1991, c. 524, §1 (NEW).]

1. Misrepresentations. Misrepresent any material fact relating to the terms or conditions of sale;

[ 1991, c. 524, §1 (NEW) .]

2. False impressions. Create an impression that is false or the seller does not believe to be true; and

[ 1991, c. 524, §1 (NEW) .]

3. False promises. Promise performance that the seller does not intend to perform or knows will not be performed.

[ 1991, c. 524, §1 (NEW) .]

SECTION HISTORY

1991, c. 524, §1 (NEW).



9-A §5-118. Unlicensed loan transactions

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Automated clearinghouse" means the nationwide electronic funds transfer system that provides for an interbank exchange of either checks or automated debit or credit entries. [2013, c. 480, §1 (NEW).]

B. "Financial account" means a checking, savings, share, stored value, prepaid, payroll card or other depository account. [2013, c. 480, §1 (NEW).]

C. "Lender" means a person engaged in the business of making loans of money and charging, contracting for or receiving on any such loan interest, a finance charge, a discount or consideration. For purposes of this section, "lender" does not include a supervised financial organization. [2013, c. 480, §1 (NEW).]

D. "Process" or "processing" includes printing a check, draft or other form of negotiable instrument drawn on or debited against a consumer's financial account, formatting or transferring data for use in connection with the debiting of a consumer's financial account by means of such an instrument or an electronic funds transfer or arranging for such services to be provided to a lender. [2013, c. 480, §1 (NEW).]

E. "Processor" means a person who engages in processing. For purposes of this section, "processor" does not include the automated clearinghouse. [2013, c. 480, §1 (NEW).]

[ 2013, c. 480, §1 (NEW) .]

2. Certain loans prohibited. It is an unfair or deceptive act or practice in commerce, a violation of the Maine Unfair Trade Practices Act and a violation of this Title for a lender directly or through an agent to solicit or make a loan to a consumer by any means unless the lender is in compliance with Article 2, Part 3 or is otherwise exempt from the requirements of Article 2, Part 3.

[ 2013, c. 480, §1 (NEW) .]

3. Certain processing prohibited. It is an unfair or deceptive act or practice in commerce, a violation of the Maine Unfair Trade Practices Act and a violation of this Title for a processor, other than a supervised financial organization, to process a check, draft, other form of negotiable instrument or an electronic funds transfer from a consumer's financial account in connection with a loan solicited from or made by any means to a consumer unless the lender is in compliance with Article 2, Part 3 or is otherwise exempt from the requirements of Article 2, Part 3.

[ 2013, c. 480, §1 (NEW) .]

4. Certain assistance to lenders or processors prohibited. It is an unfair or deceptive act or practice in commerce, a violation of the Maine Unfair Trade Practices Act and a violation of this Title for a person or lender to provide substantial assistance to a lender or processor when the person or lender or the person's or lender's authorized agent receives notice from a regulatory, law enforcement or similar governmental authority, knows from its normal monitoring and compliance systems or consciously avoids knowing that the lender or processor is in violation of subsection 2 or 3 or is engaging in an unfair or deceptive act or practice in commerce. This subsection does not apply to a supervised financial organization.

[ 2013, c. 480, §1 (NEW) .]

SECTION HISTORY

2013, c. 480, §1 (NEW).






Part 2: CONSUMERS' REMEDIES

9-A §5-201. Effect of violations on rights of parties

1. If a creditor has violated the provisions of this Act applying to collection of excess charges or enforcement of rights, section 1-201, subsection 5, waiver clauses, section 1-107, use of multiple agreements, section 3-304, certain negotiable instruments, section 3-307, assignee subject to defenses, sections 3-403 and 3-404, restrictions on liability in consumer leases, section 3-401, balloon payment, section 3-308, security in sales or leases, section 3-301, cross-collateral, sections 3-302 and 3-303, assignments of earnings, section 3-305, attorney's fees, section 2-507, limitations on default charges, section 3-402, authorizations to confess judgment, section 3-306, restrictions on interests in land as security, section 2-307, limitations on the schedule of payments or loan term for regulated loans, section 2-308, for credit insurance, section 4-104, separate charges for excess charge for property insurance, section 4-301, restrictions on deficiency judgments, section 5-103, garnishment before judgment, section 5-104, or limitations on garnishment, section 5-105, cure of default, section 5-111, misrepresentation, section 5-115, illegal, fraudulent or unconscionable conduct in an attempted collection of debts, section 5-116, any aggrieved consumer has a right to recover actual damages from a person violating this Act, or in lieu thereof any consumer named as a plaintiff in the complaint as originally filed has a right to recover from a person violating this Act an amount determined by the court not less than $250 nor more than $1,000. With respect to violations from open-end credit, no action pursuant to this subsection may be brought more than 2 years after the violations occurred. With respect to violations arising from other consumer credit transactions, no action pursuant to this subsection may be brought more than 2 years after the due date of the last scheduled payment of the agreement.

[ 1979, c. 660, §9 (AMD) .]

2. If a creditor has violated the provisions of this Act applying to authority to make supervised loans, section 2-301, the debtor is not obligated to pay any application fee, prepaid finance charge or closing cost, nor the loan finance charge owed for the first 12 months of the loan. If the debtor has paid any part of the application fee, prepaid finance charge, closing cost or loan finance charge owed for the first 12 months of the loan, the debtor has a right to recover the payment from the person violating this Act or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt. With respect to violations arising from loans made pursuant to open-end credit, no action pursuant to this subsection may be brought more than 2 years after the violation occurred. With respect to violations arising from other loans, no action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was paid.

[ 1993, c. 496, §1 (AMD) .]

3. A debtor is not obligated to pay a charge in excess of that allowed by this Act, and if he has paid an excess charge he has a right to a refund. A refund may be made by reducing the debtor's obligation by the amount of the excess charge. If the debtor has paid an amount in excess of the lawful obligation under the agreement, the debtor may recover the excess amount from the person who made the excess charge or from an assignee of that person's rights who undertakes direct collection of payments from or enforcement of rights against debtors arising from the debt.

[ 1973, c. 762, §1 (NEW) .]

4. If a creditor has contracted for or received a charge in excess of that allowed by this Act, or if a debtor is entitled to a refund and a person liable to the debtor refuses to make a refund within a reasonable time after demand, the debtor may recover from the creditor or the person liable an amount determined by the court not less than $250 nor more than $1,000. With respect to excess charges arising from open-end credit, no action pursuant to this subsection may be brought more than 2 years after the time the excess charge was made. With respect to excess charges arising from other consumer credit transactions, no action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made, or the date the agreement was paid in full, whichever was earlier.

[ 1987, c. 129, §65 (AMD) .]

5. Except as otherwise provided, no violation of this Act impairs rights on a debt.

[ 1973, c. 762, §1 (NEW) .]

6. If an employer discharges an employee in violation of the provisions prohibiting discharge, section 5-106, the employee may within one year bring a civil action for recovery of wages lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable shall not exceed lost wages for 6 weeks.

[ 1973, c. 762, §1 (NEW) .]

7. A creditor has no liability under subsection 1 or subsection 4 if, within 60 days after discovering an error, and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and corrects the error. If the violation consists of a prohibited agreement, giving the debtor a corrected copy of the writing containing the error is sufficient notification and correction. If the violation consists of an excess charge, correction shall be made by an adjustment or refund.

[ 1985, c. 763, Pt. A, §47 (AMD) .]

8. If the creditor establishes by a preponderance of evidence that a violation is unintentional and the result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error, no liability is imposed under subsections 1 and 3, the validity of the transaction is not affected, and no liability is imposed under subsection 4, except for refusal to make a refund.

[ 1993, c. 496, §2 (AMD) .]

9. In an action in which it is found that a creditor has violated this Act, the court shall award the debtor the costs of the action together with reasonable attorney's fees. Reasonable attorney's fees shall be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the debtor.

[ 1973, c. 762, §1 (NEW) .]

10. A creditor has no liability under subsection 1 or subsection 4, or under subsection 2 of section 6-113, for any act done or omitted in good faith in conformity with any rule, regulation or interpretation thereof by the administrator, notwithstanding that after such act or omission has occurred, such rule, regulation or interpretation is amended, rescinded or determined by judicial or other authority to be invalid for any reason.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 134, §2 (AMD). 1979, c. 660, §9 (AMD). 1985, c. 763, §§A46,47 (AMD). 1987, c. 129, §65 (AMD). 1993, c. 496, §§1,2 (AMD).



9-A §5-202. Refunds and penalties as set-off to obligation

Refunds or penalties to which the consumer is entitled pursuant to this Part may be set off against the consumer's obligation, and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by this Part. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).






Part 3: CRIMINAL PENALTIES

9-A §5-301. Violations

Any creditor, any officer or employee of a creditor, or any other person who wilfully and knowingly violates any of the provisions of this Act, or directly or indirectly counsels, aids or abets such violation, shall be punished by a fine of not more than $2,500 for each offense, or by imprisonment for not more than 6 months, or by both. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).









Article 6: ADMINISTRATION

Part 1: POWERS AND FUNCTIONS OF ADMINISTRATOR

9-A §6-101. Short title

This Article shall be known and may be cited as the "Maine Consumer Credit Code -- Administration." [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-102. Applicability

This Part applies to persons who in this State: [1973, c. 762, §1 (NEW).]

1. Make or solicit consumer credit transactions; or

[ 1973, c. 762, §1 (NEW) .]

2. Directly collect payments from or enforce rights against consumers arising from consumer credit transactions, wherever they are made.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-103. Administration

There is created and established the Bureau of Consumer Credit Protection within the Department of Professional and Financial Regulation. The Superintendent of Consumer Credit Protection is the head of the Bureau of Consumer Credit Protection. As used in this Act, and except as provided in section 1-301, subsection 2, "administrator" means the Superintendent of Consumer Credit Protection. The administrator is appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters and to confirmation by the Legislature. The administrator is appointed for a 5-year term, or until a successor is appointed and qualified. Any vacancy occurring must be filled by appointment for the unexpired portion of the term. The administrator may be removed from office for cause by the Governor and Title 5, section 931, subsection 2 does not apply. [2007, c. 273, Pt. B, §3 (RPR); 2007, c. 695, Pt. A, §47 (AFF).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 771, §109 (AMD). 1981, c. 359, §3 (AMD). 1981, c. 501, §26 (AMD). 1983, c. 553, §§9,46 (AMD). 1985, c. 763, §A48 (AMD). 1987, c. 105, §1 (AMD). 1987, c. 402, §A84 (AMD). 1987, c. 769, §A39 (RPR). 1989, c. 702, §E5 (AMD). 1995, c. 309, §6 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 502, §H2 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §3 (RPR). 2007, c. 695, Pt. A, §47 (AFF).



9-A §6-104. Powers of administrator; reliance on rules; duty to report

1. In addition to other powers granted by this Act, the administrator within the limitations provided by law may:

A. Receive and act on complaints, take action designed to obtain voluntary compliance with this Act, or refer cases to the Attorney General who shall appear for and represent the administrator in court; [1973, c. 762, §1 (NEW).]

B. Counsel persons and groups on their rights and duties under this Act; [1973, c. 762, §1 (NEW).]

C. Establish programs for the education of consumers with respect to credit practices and problems; [1973, c. 762, §1 (NEW).]

D. Make studies appropriate to effectuate the purposes and policies of this Act and make the results available to the public; [1973, c. 762, §1 (NEW).]

E. Adopt, amend, and repeal rules to carry out the specific provisions of this Act; [1973, c. 762, §1 (NEW).]

F. Maintain offices within this State; [1973, c. 762, §1 (NEW).]

G. With the approval of the Commissioner of Professional and Financial Regulation, appoint any necessary hearing examiners, clerks and other employees and agents and fix their compensation, subject to the Civil Service Law; [1995, c. 309, §7 (AMD); 1995, c. 309, §29 (AFF).]

H. Maintain a public file of all enforcement proceedings instituted and of their disposition, including all assurances of voluntary compliance accepted and their terms and the pleadings and briefs in all actions in which the administrator is a party; [2011, c. 427, Pt. A, §11 (AMD).]

I. Convene meetings of individuals representing various segments of the public and the consumer credit industry to advise and consult with the administrator concerning the exercise of powers under this Act and to make recommendations to the administrator. The administrator may authorize reimbursement of reasonable expenses incurred in attending the meetings; and [2011, c. 427, Pt. A, §12 (AMD).]

J. To the extent permitted in Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203, Section 1042, enforce the provisions of Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203 or regulations issued under those provisions with respect to entities that are state-chartered, incorporated, licensed or otherwise authorized to do business under the laws of this State and secure remedies under provisions of Title X of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203 or remedies otherwise provided under other provisions of law with respect to entities that are state-chartered, incorporated, licensed or otherwise authorized to do business under the laws of this State. [2011, c. 427, Pt. A, §13 (NEW).]

[ 2011, c. 427, Pt. A, §§11-13 (AMD) .]

2. Except for refund of an excess charge, no liability is imposed under this Act for an act done or omitted in conformity with a rule or advisory ruling of the administrator notwithstanding that after the act or omission the rule or advisory ruling may be amended or repealed or be determined by judicial or other authority to be invalid for any reason.

[ 1983, c. 212, §9 (AMD) .]

3. On or before August 1st each year, the administrator shall report to the Commissioner of Professional and Financial Regulation for the preceding fiscal year ending June 30th on the operation of the administrator's office, on the use of consumer credit in the State and on the problems of persons of small means obtaining credit from persons regularly engaged in extending sales or loan credit. For the purpose of making the report, the administrator is authorized to conduct research and make appropriate studies. The report must include a description of the examination and investigation procedures and policies of the administrator's office, a statement of policies followed in deciding whether to investigate or examine the offices of credit suppliers subject to this Act, a statement of the number and percentages of offices that are periodically investigated or examined, a statement of the types of consumer credit problems of both creditors and consumers that have come to the administrator's attention through the administrator's examinations and investigations and the disposing of them under existing law, and a general statement of the activities of the administrator's office and of others to promote the purposes of this Act.

[ RR 1993, c. 1, §21 (COR) .]

4. In addition to other rule-making requirements imposed by law, the administrator shall:

A. Adopt as a rule a description of the organization of his office, stating the general course and method of the operations of his office and the methods whereby the public may obtain information or make submissions or requests; [1985, c. 763, Pt. A, §49 (NEW).]

B. Adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the administrator or his office; [1985, c. 763, Pt. A, §49 (NEW).]

C. Make available for public inspection all rules and all other written statements of policy or interpretations formulated, adopted or used by the administrator in the discharge of his functions; and [1985, c. 763, Pt. A, §49 (NEW).]

D. Make available for public inspection all final orders, decisions and opinions. [1985, c. 763, Pt. A, §49 (NEW).]

[ 1985, c. 763, Pt. A, §49 (NEW) .]

5. No rule, order or decision of the administrator is valid or effective against any person or party, nor may it be invoked by the administrator or any party, for any purpose, until it has been made available for public inspection as herein required. This provision is not applicable in favor of any person or party who has actual knowledge thereof.

[ 1985, c. 763, Pt. A, §49 (NEW) .]

6. Any rule, license, opinion, bulletin or advisory ruling issued by the Superintendent of Consumer Credit Protection remains applicable to supervised financial organizations after December 31, 1995 unless subsequently modified by the Superintendent of Financial Institutions. In addition, any rule, license, opinion, bulletin or advisory ruling issued by the Superintendent of Consumer Credit Protection with respect to all regulated entities other than supervised financial organizations remains in effect after December 31, 1995 as if issued by the Director of Consumer Credit Regulation.

[ 1995, c. 309, §10 (NEW); 1995, c. 309, §29 (AFF); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 767, §7 (AMD). 1983, c. 212, §9 (AMD). 1983, c. 553, §46 (AMD). 1985, c. 763, §A49 (AMD). 1985, c. 785, §B53 (AMD). RR 1993, c. 1, §§20,21 (COR). 1995, c. 309, §§7-10 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2011, c. 427, Pt. A, §§11-13 (AMD).



9-A §6-104-A. Deputy superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 501, §27 (NEW). 1995, c. 309, §11 (AMD). 1995, c. 309, §29 (AFF).



9-A §6-105. Administrative powers with respect to supervised financial organizations

1. With respect to supervised financial organizations, all powers of the administrator under this Act must be exercised by the Superintendent of Financial Institutions.

[ 1995, c. 309, §12 (AMD); 1995, c. 309, §29 (AFF); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

2.

[ 1995, c. 309, §29 (AFF); 1995, c. 309, §12 (RP) .]

3. An administrator, as defined in section 1-301, subsection 2, and any official or agency of this State having supervisory authority over a supervised financial organization are authorized and directed to consult and assist one another in maintaining compliance with this Act. They may jointly pursue investigations, prosecute suits and take other official action, as they determine appropriate, if either of them otherwise is empowered to take the action.

[ 1995, c. 309, §12 (AMD); 1995, c. 309, §29 (AFF) .]

4. In carrying out the responsibilities assigned under section 1-301, subsection 2, the Superintendent of Financial Institutions shall designate an employee within the Bureau of Financial Institutions and shall assign to that employee the responsibility of promoting the purposes and policies of the Maine Consumer Credit Code with respect to supervised financial organizations.

[ 1995, c. 309, §12 (NEW); 1995, c. 309, §29 (AFF); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1987, c. 129, §66 (AMD). 1995, c. 309, §12 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



9-A §6-105-A. Uniform multistate automated licensing system

For the purposes of participating in the establishment and implementation of a uniform multistate automated licensing system, referred to in this section as "the system," for loan brokers, supervised lenders that are not supervised financial organizations and individual mortgage loan originators thereof, the administrator may undertake the following actions. [2011, c. 427, Pt. B, §10 (AMD).]

1. The administrator may establish new rules, consistent with the principles for operation and implementation established by the system, that are necessary for the State to participate in the system, including rules authorizing the system to collect license fees on behalf of the State and remit those fees to the State, authorizing collection fees by the system to pay for its services, authorizing the system to process and maintain license records and authorizing use of the system's uniform forms, upon the director's finding that each new rule is consistent with the public interest and the purposes of this Act. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 273, Pt. A, §2 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

2. The administrator may require a credit and background investigation of each applicant for a license as a loan broker, a supervised lender that is not a supervised financial organization or a mortgage loan originator thereof by means including fingerprint checks for state and national criminal histories, commencing at the time the State joins the system pursuant to this section. The cost of the investigations must be charged to the applicants. Information obtained or held by the administrator pursuant to this subsection is nonpublic pursuant to section 6-116 and not subject to disclosure.

[ 2011, c. 427, Pt. B, §11 (AMD) .]

Any information provided by or to the administrator pursuant to this section that has been designated as confidential by another state's regulatory agency remains the property of the agency furnishing the information and must be kept confidential by the administrator and the system except as authorized by the agency that furnished the information. [2007, c. 273, Pt. A, §2 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

SECTION HISTORY

2007, c. 273, Pt. A, §2 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2011, c. 427, Pt. B, §§10, 11 (AMD).



9-A §6-106. Examinations and investigations

1. The administrator may, at any time, but not more frequently than once every 3 months, conduct an examination or make an investigation of any person he believes has engaged in conduct governed by this Act. For these purposes, the administrator shall have free and reasonable access to the offices, places of business and records of the person and may make and procure copies of those records, books, documents or other tangible things without employing the subpoena powers provided by subsection 2.

[ 1987, c. 129, §67 (RPR) .]

2. For the purposes of this section, the administrator may administer oaths or affirmations and, upon his own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence and require the production of any matter which is relevant to an examination or investigation, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence.

[ 1987, c. 129, §67 (RPR) .]

3. If the person's records are located outside this State, that person, at the administrator's option, either shall make the records available to the administrator at a convenient location within the State or allow the administrator or his representatives to examine them at the place where they are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the administrator's behalf.

[ 1987, c. 129, §67 (RPR) .]

4. If the administrator finds a violation of this Act, he may notify any party to the transaction involved.

[ 1987, c. 129, §67 (NEW) .]

5. If any individual without lawful excuse fails to obey a subpoena or to give testimony when directed to do so by the administrator or obstructs the proceedings by any means, whether or not in the presence of the administrator, that individual is guilty of contempt. The administrator, through the Attorney General, may file a complaint in the Superior Court setting forth the facts constituting the contempt and requesting an order returnable in not less than 2 days nor more than 5 days, directing the alleged contemner to show cause before the court why he should not be punished for contempt. If the court determines that the respondent has committed any alleged contempt, the court shall punish the offender for contempt.

[ 1987, c. 129, §67 (NEW) .]

6. The expenses of the administrator necessarily incurred in the examination or investigation of any person engaged in conduct governed by this Act must be chargeable to that person. The expenses of the administrator incurred in the examination of supervised financial organizations must be assessed in accordance with the provisions of Title 9-B, section 214, subsection 1. With respect to any other person, that person must be assessed for the actual expenses incurred by the administrator, including, but not necessarily limited to, travel expenses and the proportionate part of the salaries and expenses of examiners engaged in the examination or investigation. Notwithstanding this subsection, for a person other than a supervised financial organization, the administrator may adjust the examination assessments to make more equitable travel-related costs that result from a creditor's location in this State. Notice of the assessment of those costs must be given to the person by the administrator as soon as feasible after the close of the examination or investigation and the person must have the time specified by the administrator to pay the assessment, which may not be less than 30 days.

[ 1997, c. 727, Pt. B, §19 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-E (AMD). 1981, c. 235, §4 (AMD). 1987, c. 129, §67 (RPR). 1997, c. 727, §B19 (AMD).



9-A §6-107. Application of part on administrative procedure and judicial review

Except as otherwise provided, an administrative action taken by the administrator pursuant to this Article or the Part on supervised lenders, Part 2, of the Article on Finance Charges, Article II, may be taken under Part on Administrative Procedure and Judicial Review, Part 4, of this Article, notwithstanding Title 9-B, section 231, subsections 2 and 3 and section 233. [1977, c. 564, §46 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 564, §46 (AMD).



9-A §6-108. Administrative enforcement orders

1. After notice and hearing, the administrator may order any person to cease and desist from engaging in violations of this Act or any lawful regulation issued by the administrator and may further order that the person take appropriate corrective action to reimburse consumers in cases where consumers have been charged amounts in excess of those permitted by this Act. Notice and hearing need not be provided prior to issuance of an order to cease and desist, when, in the opinion of the administrator, immediate action is required to protect the public interest, and:

A. The creditor has not complied with section 6-202; or [1973, c. 762, §1 (NEW).]

B. The creditor does not maintain a permanent place of business in this State. [1973, c. 762, §1 (NEW).]

A respondent aggrieved by an order of the administrator may obtain judicial review of the order in the Superior Court. The proceeding for review is initiated and conducted in accordance with Title 5, chapter 375, subchapter VII.

[ 1983, c. 389, (AMD) .]

2.

[ 1977, c. 694, §155-G (RP) .]

3. An objection not urged at the hearing shall not be considered by the court unless the failure to urge the objection is excused for good cause shown. A party may move the court to remand the case to the administrator in the interest of justice for the purpose of adducing additional specified and material evidence and seeking findings thereon upon good cause shown for the failure to adduce this evidence before the administrator.

[ 1973, c. 762, §1 (NEW) .]

4. The administrator's copy of the testimony shall be available at reasonable times to all parties for examination without cost.

[ 1977, c. 694, §155-H (AMD) .]

5. If no proceeding is initiated, the administrator, through the Attorney General, may obtain a decree of the Superior Court for enforcement of its order upon showing that the order was issued in compliance with this section, that no proceeding for review was timely initiated and that the respondent is subject to the jurisdiction of the court. The decree of the Superior Court may also provide any relief available in an action brought under section 6-110.

[ 1977, c. 694, §155-I (AMD) .]

6. With respect to unconscionable agreements or fraudulent or unconscionable conduct by the respondent, the administrator may not issue an order pursuant to this section but, through the Attorney General, may bring a civil action for an injunction, section 6-111.

[ 1973, c. 762, §1 (NEW) .]

7. No order may be issued under this section if the creditor establishes by a preponderance of evidence that a violation was unintentional and the result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error except that this subsection does not apply if the violation had previously been brought to the attention of the creditor by way of examination, investigation or formal complaint through the administrator, or if the violation involves the obligation to refund excess charges, as specified in section 5-201, subsections 2 and 3 or section 9-405, subsections 2 and 4.

[ 1993, c. 496, §3 (AMD) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155F-155I (AMD). 1983, c. 212, §10 (AMD). 1983, c. 389, (AMD). 1985, c. 763, §A50 (AMD). 1993, c. 496, §3 (AMD).



9-A §6-109. Assurance of discontinuance

If it is claimed that a person has engaged in conduct which could be subject to an order by the administrator, section 6-108, or by a court, sections 6-110 to 6-112, the administrator may accept an assurance in writing that the person will not engage in the same or in similar conduct in the future. Such an assurance may include any, or any combination, of the following: Stipulations for the voluntary payment by the creditor of the costs of investigation or of an amount to be held in escrow as restitution to debtors aggrieved by past or future conduct of the creditor or to cover costs of future investigation, or admissions of past specific acts by the creditor or that such acts violated this Act or other statutes. A violation of an assurance of discontinuance shall be a violation of this Act. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-110. Injunctions against violations of act

The administrator, through the Attorney General, may bring a civil action to restrain any person from violating this Act. [1975, c. 134, §3 (AMD).]

In such an action, the court may make such orders or judgments as may be necessary to prevent the use or employment by a person of any practices prohibited by this Act, to reform contracts to conform to this Act or to rescind contracts in which a violation has tended to induce the debtor to contract with the creditor, even though the debtors are not parties to the action. In such an action, the court may, in its discretion, award the administrator his reasonable costs of investigation and reasonable attorneys' fees incurred in bringing the action. An action under this section and an action under section 6-113 may be brought jointly using a single complaint. [1983, c. 212, §11 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 134, §3 (AMD). 1983, c. 212, §11 (AMD).



9-A §6-111. Injunctions against unconscionable agreements and fraudulent or unconscionable conduct

1. The administrator, through the Attorney General, may bring a civil action to restrain a creditor or a person acting in his behalf from engaging in a course of:

A. Making or enforcing unconscionable terms or provisions of consumer credit transactions; [1973, c. 762, §1 (NEW).]

B. Fraudulent or unconscionable conduct in inducing consumers to enter into consumer credit transactions; or [1973, c. 762, §1 (NEW).]

C. Fraudulent or unconscionable conduct in the collection of debts arising from consumer credit transactions. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

2. In an action brought pursuant to this section, the court may grant relief only if it finds:

A. That the respondent has made unconscionable agreements or has engaged or is likely to engage in a course of fraudulent or unconscionable conduct; [1973, c. 762, §1 (NEW).]

B. That the agreements or conduct of the respondent has caused or is likely to cause injury to consumers; and [1973, c. 762, §1 (NEW).]

C. That the respondent has been able to cause or will be able to cause the injury primarily because the transactions involved are credit transactions. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

3. In applying this section, consideration shall be given to each of the following factors, among others:

A. Belief by the creditor at the time consumer credit transactions are entered into that there was no reasonable probability of payment in full of the obligation by the consumer; [1973, c. 762, §1 (NEW).]

B. In the case of consumer credit sales or consumer leases, knowledge by the seller or lessor at the time of the sale or lease of the inability of the buyer or lessee to receive substantial benefits from the property or services sold or leased; [1973, c. 762, §1 (NEW).]

C. In the case of consumer credit sales or consumer leases, gross disparity between the price of the property or services sold or leased and the value of the property or services measured by the price at which similar property or services are readily obtainable in credit transactions by like buyers or lessees; [1973, c. 762, §1 (NEW).]

D. The fact that the creditor contracted for or received separate charges for insurance with respect to consumer credit sales or consumer loans with the effect of making the sales or loans, considered as a whole, unconscionable; and [1973, c. 762, §1 (NEW).]

E. The fact that the respondent has knowingly taken advantage of the inability of the consumer reasonably to protect his interests by reason of physical or mental infirmities, ignorance, illiteracy or inability to understand the language of the agreement, or similar factors. [1973, c. 762, §1 (NEW).]

[ 1973, c. 762, §1 (NEW) .]

4. In an action brought pursuant to this section, a charge or practice expressly permitted by this Act is not in and of itself unconscionable in the absence of other practices or circumstances.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-112. Temporary relief

With respect to an action brought to enjoin violations of the Act, section 6-110, or unconscionable agreements or fraudulent or unconscionable conduct, section 6-111, the administrator, through the Attorney General, may apply to the court for appropriate temporary relief against a respondent, pending final determination of proceedings. If the court finds that there is reasonable cause to believe that the respondent is engaging in or is likely to engage in conduct sought to be restrained, it may grant any temporary relief or restraining order it deems appropriate. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-113. Civil actions by administrator

1. After demand, the administrator, through the Attorney General, may bring a civil action against a creditor for any violation listed in section 5-201 or for a violation of Article 8-A. An action may relate to transactions with more than one consumer. If it is found that the creditor has made a violation so listed, the court shall order respondent to grant to each consumer affected the option to recover all excess charges, to have the contract reformed to conform to this Act or to rescind the contract. The court shall order amounts recovered or recoverable under this subsection paid to each consumer or set off against the consumer's obligation. A consumer's action takes precedence over a prior or subsequent action by the administrator with respect to the claim of that consumer. When an action takes precedence over another action under this subsection, to the extent appropriate, the other action may be stayed while the precedent action is pending and may be dismissed if the precedent action is dismissed with prejudice or results in a final judgment granting or denying the claim asserted in the precedent action. A consumer whose action is dismissed or results in a final judgment denying the claim may not participate in any subsequent recovery on the claim by the administrator.

[ 2011, c. 427, Pt. D, §12 (AMD) .]

2. The administrator, through the Attorney General, may bring a civil action against a creditor or a person acting in his behalf to recover a civil penalty for willfully violating this Act or violating an assurance of discontinuance, and if the court finds that the defendant has engaged in repeated violations, a willful violation of this Act or a violation of an assurance of discontinuance, it may assess a civil penalty of not more than $5,000.

If the creditor establishes by a preponderance of evidence that repeated violations were the result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error, no liability is imposed under this subsection.

No civil penalty pursuant to this subsection may be imposed for violations of this Act occurring more than 2 years before the action is brought.

[ 1973, c. 762, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1981, c. 243, §§23,26 (AMD). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. D, §12 (AMD).



9-A §6-114. Consumer's remedies not affected

The grant of powers to the administrator in this Article does not affect remedies available to consumers under this Act or under other principles of law or equity. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-115. Venue

The administrator, through the Attorney General, may bring actions or proceedings in a court in a county or division in which an act on which the action or proceeding is based occurred or in a county or division in which respondent resides or transacts business. [1973, c. 762, §1 (NEW).]

SECTION HISTORY

1973, c. 762, §1 (NEW).



9-A §6-116. Confidentiality of records

The following records of the Bureau of Consumer Credit Protection shall be confidential, unless those records become part of the record of a judicial proceeding or administrative hearing: [1995, c. 309, §26 (AMD); 1995, c. 309, §29 (AFF); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

1. Records that identify consumers by name or identify accounts with information from which consumers can be identified by name, provided that, if the names and other information identifying consumers has been deleted, copies of any such records shall be public records;

[ 1985, c. 763, Pt. A, §51 (NEW) .]

2. Financial information not normally available to the public that is submitted in confidence by an individual or organization to comply with the licensing, registration or other regulatory functions of the administrator;

[ 2009, c. 402, §4 (AMD) .]

3. Proposed loan documents and other commercial paper submitted to be approved for use and not yet available to the general public or customers of the submitting institution or firm; and

[ 2009, c. 402, §5 (AMD) .]

4. Any contact information or financial information relating to a mortgagor submitted pursuant to Title 14, section 6111, subsection 3-A and any written notice sent to a mortgagor pursuant to Title 14, section 6111, subsection 4-A that includes a mortgagor's contact information.

[ 2009, c. 402, §6 (NEW) .]

SECTION HISTORY

1985, c. 763, §A51 (NEW). 1995, c. 309, §26 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 397, §1 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 695, Pt. A, §47 (AFF). 2009, c. 402, §§4-6 (AMD).



9-A §6-117. Contracts with other state and federal agencies

1. The administrator may employ and engage experts, professionals or other personnel of other state or federal regulatory agencies as may be necessary to assist the administrator in carrying out the regulatory functions of this Act. The administrator may contract agency staff to other state and federal agencies to assist those other state and federal agencies in carrying out their regulatory functions.

[ 1999, c. 184, §5 (NEW) .]

2. The administrator may enter into cooperative agreements with other state, federal or foreign agencies to facilitate the regulatory functions of the administrator, including, but not limited to, information sharing, coordination of examinations and joint examinations.

[ 1999, c. 184, §5 (NEW) .]

3. Any information furnished pursuant to this section by or to the administrator that has been designated as confidential by the agency furnishing the information remains the property of the agency furnishing the information and must be kept confidential by the recipient of the information except as authorized by the furnishing agency.

[ 1999, c. 184, §5 (NEW) .]

SECTION HISTORY

1999, c. 184, §5 (NEW).






Part 2: NOTIFICATION AND FEES

9-A §6-201. Applicability

This Part applies to a person engaged in this State in entering into consumer credit transactions and to a person having an office or place of business in this State who takes assignments of or undertakes direct collection of payments from or enforcement of rights against debtors arising from these transactions. In addition, this Part applies to a person, wherever located, who takes assignments of or undertakes direct collection of payments from or enforcement of rights against debtors arising from a consumer credit transaction subject to this Title. This Part also applies to a person, other than a supervised financial organization, wherever located, who takes assignments of or undertakes direct collection of payments from or enforcement of rights against debtors arising from a consumer credit transaction subject to Article 9. [2005, c. 206, §2 (AMD).]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1979, c. 660, §10 (AMD). 1989, c. 70, §2 (AMD). 1997, c. 727, §B20 (AMD). 2001, c. 371, §5 (AMD). 2005, c. 206, §2 (AMD).



9-A §6-202. Notification

1. Persons subject to this Part shall file notification with the administrator before commencing business in this State, and, thereafter, on or before January 31st of each year. The notification filings must be made to the administrator and must be in a form and contain information that the administrator considers appropriate for the proper supervision and regulation of such persons.

A. [2009, c. 228, §1 (RP).]

B. [2009, c. 228, §1 (RP).]

C. [2009, c. 228, §1 (RP).]

D. [2009, c. 228, §1 (RP).]

E. [2009, c. 228, §1 (RP).]

F. [2009, c. 228, §1 (RP).]

G. [2009, c. 228, §1 (RP).]

[ 2009, c. 228, §1 (AMD) .]

2.

[ 2009, c. 228, §1 (RP) .]

3. In addition to the notification filings required in subsection 1, the administrator may require reports and other information at such times and in such form as the administrator considers appropriate for the proper supervision of the persons subject to this Part.

[ 2009, c. 228, §1 (NEW) .]

4. If information in a notification required in subsection 1 becomes inaccurate after filing, the administrator must be advised in writing of the new or corrected information.

[ 2009, c. 228, §1 (NEW) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 767, §8 (AMD). 2009, c. 228, §1 (AMD).



9-A §6-203. Fees

1. A person required to file notification shall at the time he files such notification pay to the administrator an annual fee of $20 for that year and an annual fee of $10 for each branch thereof.

[ 1981, c. 460, (AMD) .]

2. Persons required to file notification who are sellers, lessors or lenders shall pay an additional fee, at the time and in the manner stated in subsection 1, of $25 for each $100,000, or part thereof, of the original unpaid balances arising from consumer credit transactions entered into in this State within the preceding calendar year and held either by the seller, lessor or lender for more than 30 days after the inception of the sale, lease or loan giving rise to the obligations, or by an assignee who has not filed notification.

[ 2003, c. 462, §1 (AMD) .]

2-A. For purposes of assessing fees under this section, a refinancing of a sale, lease or loan made by the original creditor of the obligation that results in an increase in the amount of an obligation over the unpaid principal balance of the prior sale, lease or loan is considered a new sale, lease or loan to the extent of the amount of the increase, and volume fees must be paid on the amount of the increase. Volume fees must be paid on the full amount of a refinancing of a sale, lease or loan made by a creditor other than the original creditor.

[ 2003, c. 462, §2 (NEW) .]

3. Persons required to file notification who are assignees shall pay an additional fee, at the time and in the manner stated in subsection 1, of $25 for each $100,000, or part thereof, of the unpaid balances at the time of the assignment of obligations arising from consumer credit transactions entered into in this State taken by assignment during the preceding calendar year, but an assignee need not pay a fee with respect to an obligation on which the assignor or other person has already paid a fee.

[ 1983, c. 204, §2 (AMD) .]

3-A. Notwithstanding subsections 2 and 3, lenders who are supervised financial organizations shall pay a volume fee of $20 for each $100,000, or part thereof, of the original unpaid balances arising from or taken by assignment from consumer credit transactions entered into in this State during the previous calendar year.

[ 1993, c. 268, §2 (NEW) .]

3-B. Notwithstanding subsections 2 and 3, lenders regulated by the Bureau of Consumer Credit Protection who are supervised lenders making loans secured by an interest in land shall pay a volume fee on the original unpaid balances arising from consumer credit transactions entered into in this State during the previous calendar year of:

A. Fifteen dollars for each $100,000, or part thereof, if the fund balance of the Bureau of Consumer Credit Protection as of October 1st of the previous calendar year exceeds 125% of the office's current annual budget; or [2003, c. 654, §1 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

B. Twenty dollars for each $100,000, or part thereof, if the fund balance of the Bureau of Consumer Credit Protection as of October 1st of the previous calendar year does not exceed 125% of the office's current annual budget. [2003, c. 654, §1 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

[ 2003, c. 654, §1 (RPR); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

3-C. The administrator may adjust the volume fees set out in subsections 2, 3 and 3-B by rule not more frequently than annually. In setting the fees, the administrator shall consider the reasonable costs of regulation of all aspects of such transactions and the staffing levels required to administer the responsibilities of the Bureau of Consumer Credit Protection. The fee assessed pursuant to subsections 2 and 3 may not exceed $25 per $100,000, and the fee assessed pursuant to subsection 3-B may not exceed $20 per $100,000. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 654, §2 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

4.

[ 1987, c. 129, §68 (RP) .]

4-A. The bureau may charge fees to nonresident individuals and resident or nonresident organizations wishing to purchase educational materials produced and distributed by the bureau.

[ 1977, c. 179, §1 (NEW) .]

5. The aggregate of fees provided for by this section is appropriated for the use of the administrator. Any balance of said funds shall not lapse but shall be carried forward to be expended for the same purposes in the following fiscal year.

[ 1973, c. 762, §1 (NEW) .]

6. Volume fees. Volume fees paid with respect to consumer credit transactions that are originated by a seller, lessor or lender, other than a supervised financial organization, and that are subsequently assigned to a financial institution, as defined in Title 9-B, section 131, subsection 17, or to a credit union, as defined in Title 9-B, section 131, subsection 12, within 30 days after the inception of the consumer credit transaction must be allocated within the Department of Professional and Financial Regulation, between the Bureau of Consumer Credit Protection and the Bureau of Financial Institutions in proportion to the reasonable costs of regulation of all aspects of such transactions. The agreement for allocation must be established by the Commissioner of Professional and Financial Regulation, in consultation with the Superintendent of Consumer Credit Protection and the Superintendent of Financial Institutions, not more frequently than every 24 months.

[ 1997, c. 393, Pt. B, §5 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2007, c. 273, Pt. B, §§5, 6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

SECTION HISTORY

1973, c. 762, §1 (NEW). 1975, c. 179, §3 (AMD). 1975, c. 402, §§1,2 (AMD). 1977, c. 179, §1 (AMD). 1981, c. 460, (AMD). 1983, c. 204, §§1,2 (AMD). 1987, c. 129, §68 (AMD). 1987, c. 396, §11 (AMD). 1987, c. 590, (AMD). 1993, c. 268, §§1,2 (AMD). 1997, c. 155, §F1 (AMD). 1997, c. 155, §F2 (AFF). 1997, c. 393, §B5 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2003, c. 462, §§1,2 (AMD). 2003, c. 654, §§1,2 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §§5, 6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



9-A §6-204. Penalty

1. The administrator may impose a penalty of $5 per day on any person failing to comply with the requirements of sections 6-106, subsection 6; 6-202 and 6-203.

[ 1987, c. 129, §69 (AMD) .]

2. No penalty may be imposed if the fees required by section 6-203, subsections 1 to 3, are paid not more than 30 days after the date established in section 6-202, subsection 1, or if the expenses of examination or investigation incurred by the administrator pursuant to section 6-106, subsection 6, are paid within the time period prescribed by the administrator which shall not be less than 30 days of receipt of notice by the examinee of their assessment.

[ 1987, c. 129, §70 (AMD) .]

3. If a licensee fails to pay the fees required by section 6-203, subsections 1 to 3 on or before February 20th of any year, or if the licensee fails to pay the expenses of examination or investigation of the administrator within the time period prescribed by the administrator which shall not be less than 30 days of receipt of the notice of assessment, the failure may be treated by the administrator as grounds for revocation of the license.

[ 1987, c. 129, §70 (AMD) .]

4. The administrator shall comply with the provisions of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV, in seeking compliance with this section. The administrator may seek enforcement of any order issued under this section in a court of competent jurisdiction.

[ 1979, c. 660, §11 (NEW) .]

SECTION HISTORY

1979, c. 660, §11 (NEW). 1983, c. 720, §21 (AMD). 1985, c. 763, §A52 (AMD). 1987, c. 129, §§69,70 (AMD).






Part 3: COUNCIL OF ADVISORS ON CONSUMER CREDIT

9-A §6-301. Council of advisors on consumer credit (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 295, §§26,27 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 309, §13 (RP).



9-A §6-302. Function of council; conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1995, c. 309, §29 (AFF). 1995, c. 309, §13 (RP).



9-A §6-303. Meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1995, c. 309, §29 (AFF). 1995, c. 309, §13 (RP).






Part 4: ADMINISTRATIVE PROCEDURE AND JUDICIAL REVIEW

9-A §6-401. Applicability and scope (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 763, §A53 (RP).



9-A §6-402. Definitions in part: "contested case"; "license"; "licensing" (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-J (AMD). 1985, c. 763, §A54 (RP).



9-A §6-403. Public information; adoption of rules; availability of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 763, §A55 (RP).



9-A §6-404. Procedure for adoption of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-K (RPR). 1985, c. 763, §A56 (RP).



9-A §6-405. Taking effect of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-L (RPR). 1985, c. 763, §A57 (RP).



9-A §6-406. Publication of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-M (RP).



9-A §6-407. Petition for adoption of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-N (RP).



9-A §6-408. Declaratory judgment on validity or applicability of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-O (AMD). 1983, c. 212, §12 (RP).



9-A §6-409. Advisory rulings by administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-P (RPR). 1985, c. 763, §A58 (RP).



9-A §6-410. Contested cases (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-Q (RPR). 1985, c. 763, §A59 (RP).



9-A §6-411. Rules of evidence; official notice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1983, c. 212, §13 (AMD). 1985, c. 763, §A60 (RP).



9-A §6-412. Decisions and orders (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 763, §A61 (RP).



9-A §6-413. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1985, c. 763, §A62 (RP).



9-A §6-414. Judicial review of contested cases (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155R,155S (AMD). 1985, c. 763, §A63 (RP).



9-A §6-415. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §1 (NEW). 1977, c. 694, §§155-T (RP).









Article 7: TRUTH-IN-LENDING

Part 1: GENERAL PROVISIONS

9-A §7-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-102. Findings and declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-103. Definitions and rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-104. Exempted transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-105. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1979, c. 660, §12 (AMD). 1981, c. 243, §24 (RP).



9-A §7-106. Determination of finance charge (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-107. Determination of annual percentage rate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-108. Application to Federal Reserve Board (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-109. Views of other agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-110. Effect on other laws (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-111. Criminal liability for willful and knowing violation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-112. Penalties inapplicable to governmental agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-112-A. Liability of assignees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 567, §1 (NEW). 1981, c. 243, §24 (RP).



9-A §7-113. Reports by administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-114. General requirement of disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-115. Form of disclosure; additional information (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-116. Effect of subsequent occurrence (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-117. Right of rescission as to certain transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1975, c. 567, §§2,3 (AMD). 1975, c. 662, (AMD). 1975, c. 770, §50 (AMD). 1981, c. 243, §24 (RP).



9-A §7-118. Content of periodic statements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-119. Open-end consumer credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1975, c. 567, §§4-6 (AMD). 1981, c. 243, §24 (RP).



9-A §7-120. Sales not under open end credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-121. Consumer loans not under open-end credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-122. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-123. Written acknowledgement as proof of receipt (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-124. Conformity with federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1977, c. 564, §47 (AMD). 1981, c. 243, §24 (RP).



9-A §7-125. Exemption from Federal Truth-in-lending Act (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-126. Issuance of credit cards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §24 (RP).



9-A §7-127. Liability of holder of credit card (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 446, §2 (NEW). 1981, c. 243, §§24,26 (RP).









Article 8: TRUTH-IN-LENDING

Part 1: GENERAL PROVISIONS

9-A §8-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-102. Findings and declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-103. Definitions and rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1991, c. 330, §1 (AMD). 1995, c. 326, §§2,3 (AMD). 2003, c. 49, §1 (AMD). 2007, c. 273, Pt. A, §§3, 4 (AMD). 2007, c. 273, Pt. A, §§37, 41 (AFF). 2007, c. 466, Pt. B, §6 (AMD). 2007, c. 466, Pt. B, §10 (AFF). 2007, c. 471, §§2-7 (AMD). 2007, c. 471, §18 (AFF). 2009, c. 362, Pt. A, §§1-6 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-104. Regulations; model forms (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1989, c. 502, §§D4,D5 (AMD). 1997, c. 155, §C2 (AMD). 2007, c. 273, Pt. C, §3 (AMD). 2007, c. 471, §8 (AMD). 2007, c. 471, §18 (AFF). 2009, c. 362, Pt. A, §7 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-105. Determination of finance charge (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1987, c. 129, §§71,72 (AMD). 1995, c. 329, §2 (AMD). 1995, c. 614, §§A6-9,B1-3 (AMD). 1995, c. 614, §B4 (AFF). 2007, c. 273, Pt. C, §4 (AMD). 2009, c. 362, Pt. C, §2 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-106. Determination of annual percentage rate (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1991, c. 330, §2 (AMD). 2009, c. 248, §1 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-106-A. Number of percentage points (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 326, §4 (NEW). 2007, c. 273, Pt. C, §5 (AMD). 2007, c. 471, §§9, 10 (AMD). 2007, c. 471, §18 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-107. Exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-108. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 243, §25 (NEW). 1981, c. 551, §3 (AMD). 1997, c. 155, §C3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-109. Criminal liability for willful and knowing violation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-110. Penalties inapplicable to governmental agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).






Part 2: DISCLOSURE REQUIREMENTS

9-A §8-201. General requirement of disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1987, c. 129, §73 (AMD). 1995, c. 614, §A10 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-202. Form of disclosure; additional information; tabular format required for certain credit and charge card disclosures (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1989, c. 472, §1 (NEW). 1989, c. 472, §1 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-203. Effect of subsequent occurrence (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-204. Right of rescission as to certain transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1981, c. 698, §20 (AMD). 1983, c. 720, §22 (AMD). 1987, c. 129, §74 (AMD). 1995, c. 614, §A11 (AMD). 2007, c. 273, Pt. C, §6 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-205. Open-end consumer credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1989, c. 472, §2 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206. Consumer credit not under open-end credit plans (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1997, c. 155, §§C4, 5 (AMD). 2007, c. 273, Pt. A, §5 (AMD). 2007, c. 273, Pt. A, §41 (AFF). 2009, c. 362, Pt. A, §8 (AMD). 2009, c. 362, Pt. A, §16 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-A. High-rate, high-fee mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 326, §5 (NEW). 2003, c. 49, §§2-6 (AMD). 2007, c. 273, Pt. A, §§6-18 (AMD). 2007, c. 273, Pt. A, §§37, 41 (AFF). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 273, Pt. C, §7 (AMD). 2007, c. 695, Pt. A, §47 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-B. Reverse mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 326, §5 (NEW). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-C. High-rate, high-fee mortgages; additional requirements (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2007, c. 1, §4 (COR). 2007, c. 273, Pt. A, §19 (NEW). 2007, c. 273, Pt. A, §§37,41 (AFF). 2009, c. 362, Pt. A, §9 (RP).



9-A §8-206-D. Residential mortgage loan requirements (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 273, Pt. A, §20 (NEW). 2007, c. 273, Pt. A, §§37, 41 (AFF). 2007, c. 471, §§11, 12 (AMD). 2007, c. 471, §18 (AFF). 2009, c. 362, Pt. A, §10 (RP).



9-A §8-206-E. Special liability for violations of residential mortgage loan, higher-priced mortgage loan and high-rate, high-fee mortgage loan requirements (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2007, c. 1, §5 (COR). 2007, c. 273, Pt. A, §21 (NEW). 2007, c. 273, Pt. A, §§37, 41 (AFF). 2009, c. 362, Pt. A, §11 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-F. Investigative and legal compliance personnel (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 273, Pt. A, §22 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-G. Annual report to Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 273, Pt. A, §23 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-H. High-rate, high-fee mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 362, Pt. A, §12 (NEW). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-I. Higher-priced mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 362, Pt. A, §13 (NEW). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-206-J. Residential mortgage loan requirements (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 362, Pt. A, §14 (NEW). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-207. Consumer lease disclosures (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1987, c. 321, §§1-3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-208. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1981, c. 698, §§21-23 (AMD). 1983, c. 720, §23 (AMD). 1989, c. 472, §§3,4 (AMD). RR 1995, c. 2, §18 (COR). 1995, c. 614, §§A12,C1 (AMD). 2007, c. 471, §13 (AMD). 2007, c. 471, §18 (AFF). 2009, c. 362, Pt. A, §15 (AMD). 2009, c. 362, Pt. A, §16 (AFF). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-208-A. Certain limitations on liability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 614, §A13 (NEW). 1995, c. 614, Pt. A, §13 (NEW). 1997, c. 155, §C6 (AMD). 1997, c. 155, Pt. C, §6 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-209. Liability of assignees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1987, c. 129, §75 (AMD). 1995, c. 614, §A14 (AMD). 2007, c. 273, Pt. C, §§8, 9 (AMD). 2007, c. 471, §§14-17 (AMD). 2007, c. 471, §18 (AFF). 2009, c. 362, Pt. C, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).






Part 3: CREDIT CARD RESTRICTIONS

9-A §8-301. Issuance of credit cards (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-302. Liability of holder of credit card (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-303. Credit card restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 1991, c. 212, (AMD). 1991, c. 755, §1 (AMD). 1995, c. 614, §A15 (AMD). 1997, c. 660, §D1 (AMD). 2009, c. 113, §1 (AMD). 2009, c. 571, Pt. LLL, §1 (AMD). 2009, c. 618, §2 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-304. Disclosure of lists of the names, addresses and account numbers of credit card holders (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §22 (COR). 1993, c. 86, §1 (NEW). 1993, c. 135, §1 (NEW). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-305. Recurring charges to credit or charge cards (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §22 (RNU). 1993, c. 135, §1 (NEW). 2011, c. 427, Pt. A, §14 (RP).






Part 4: FAIR CREDIT BILLING

9-A §8-401. Correction of billing errors (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-402. Regulation of credit reports (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-403. Treatment of credit balances; returns (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).



9-A §8-404. Prompt crediting of payments (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 243, §§25,26 (NEW). 1981, c. 551, §3 (AMD). 2011, c. 427, Pt. A, §14 (RP).









Article 8-A: MAINE TRUTH-IN-LENDING

9-A §8-501. Short title

This Article may be known and cited as the "Maine Consumer Credit Code - Truth-in-Lending." [2011, c. 427, Pt. A, §15 (NEW).]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW).



9-A §8-502. Findings and declaration of purpose

The Legislature finds that economic stabilization would be enhanced and the competition among the various financial institutions and other firms engaged in the extension of consumer credit would be strengthened by the informed use of credit. The informed use of credit results from an awareness of the cost thereof by consumers. It is the purpose of this Article to ensure a meaningful disclosure of credit terms so that the consumer will be able to compare more readily the various credit terms available to the consumer and avoid the uninformed use of credit and to protect the consumer against inaccurate and unfair credit billing and credit card practices. [2011, c. 427, Pt. A, §15 (NEW).]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW).



9-A §8-503. Conformity with federal law

Unless the context otherwise indicates, any word or phrase that is not defined in this Article but that is defined in the Federal Truth in Lending Act, Title I of the federal Consumer Credit Protection Act, 15 United States Code, Section 1601 et seq. or its implementing regulation, Regulation Z, 12 Code of Federal Regulations, Section 1026.1 et seq., has the meaning set forth in the Federal Truth in Lending Act and its implementing regulations. [2013, c. 464, §3 (AMD).]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 464, §3 (AMD).



9-A §8-504. Maine Consumer Credit Code - Truth-in-Lending

1. Compliance with Federal Truth in Lending Act. Notwithstanding any other law, a creditor shall comply with the Federal Truth in Lending Act, Title I of the federal Consumer Credit Protection Act, 15 United States Code, Section 1601 et seq. and its implementing regulations, Regulation Z, 12 Code of Federal Regulations, Section 1026.1 et seq. and Regulation M, 12 Code of Federal Regulations, Section 1013.1 et seq.

[ 2013, c. 464, §4 (AMD) .]

2. Rule-making authority. Consistent with the purposes of Title X and Title XIV of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act, Public Law 111-203 and with the purposes set forth in sections 1-102 and 8-502 and notwithstanding other law, the administrator may adopt rules substantially similar to or that afford more protection for consumers than those codified in 12 Code of Federal Regulations, Part 1026 and 12 Code of Federal Regulations, Part 1013. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. In adopting rules pursuant to this subsection, the administrator shall specifically consider whether there is a substantial impact on consumer protection before adopting rules affecting the following provisions of section 8-506:

A. The rate thresholds pertaining to high-cost mortgage loans in section 8-506, subsection 1, paragraph H; [2011, c. 427, Pt. A, §15 (NEW).]

B. The prepayment penalties for high-cost mortgage loans in section 8-506, subsection 2, paragraph D; [2011, c. 427, Pt. A, §15 (NEW).]

C. The assignee liability for high-cost mortgage loans in section 8-506, subsection 3; [2011, c. 427, Pt. A, §15 (NEW).]

D. The ability to repay in section 8-506, subsection 4; [2011, c. 427, Pt. A, §15 (NEW).]

E. The prohibition against flipping and the principles of tangible net benefit in section 8-506, subsection 5; and [2013, c. 464, §4 (AMD).]

F. The enhanced penalties for violations in section 8-506, subsection 6. [2011, c. 427, Pt. A, §15 (NEW).]

The rules may contain classifications, differentiations or other provisions and may provide for adjustments and exceptions for any class of transactions subject to this Title that in the judgment of the administrator are necessary or proper to effectuate the purposes of this Title, or to prevent circumvention or evasion of or to facilitate compliance with, the provisions of this Title.

[ 2013, c. 464, §4 (AMD) .]

3. Compliance with rules prior to effective date. A creditor may comply with any rules adopted by the administrator pursuant to subsection 2 prior to the effective date of those rules.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 464, §4 (AMD).



9-A §8-505. Enforcement

1. Enforcement under Article 6. The administrator shall enforce this Article under the provisions of Article 6. When the Superintendent of Financial Institutions is acting as administrator, the superintendent may, in addition to the enforcement authority under Article 6, use any authority provided in Title 9-B for the supervision of financial institutions.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

2. Reimbursement. The administrator may adopt by rule a reimbursement program such that creditors subject to an administrative order under section 6-108 may be ordered to make whatever adjustments are necessary to ensure that any person will not be required to pay a finance charge in excess of the finance charge actually disclosed or the dollar equivalent of the annual percentage rate actually disclosed, whichever is lower. In determining any readjustment, the administrator shall apply, with respect to the annual percentage rate, a tolerance allowed under the Federal Truth in Lending Act, 15 United States Code, Section 1607 and its implementing regulation, Regulation Z, 12 Code of Federal Regulations, Section 1026.1 et seq. and, with respect to the finance charge, a corresponding numerical tolerance as generated by the tolerance allowed by the Federal Truth in Lending Act and its implementing regulations for the annual percentage rate. The administrator may order partial adjustment or partial payments over an extended period if the administrator determines that a partial adjustment or making partial payments over an extended period is necessary to avoid causing the creditor to become undercapitalized pursuant to the Federal Deposit Insurance Act.

[ 2013, c. 464, §5 (AMD) .]

3. Criminal liability for willful and knowing violation. Whoever willfully and knowingly gives false or inaccurate information or fails to provide information that the person is required to disclose under the provisions of this Article or any regulation issued thereunder, uses any chart or table authorized by the administrator under this Article in such a manner as to consistently understate the annual percentage rate determined under this Article or otherwise fails to comply with any requirement imposed under this Article is guilty of a Class D crime.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

4. Penalties inapplicable to governmental agencies. A civil or criminal penalty provided under this Article for any violation thereof may not be imposed upon the United States or any agency thereof, or upon any state or political subdivision thereof, or any agency of any state or political subdivision thereof.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

5. Civil liability. Except as otherwise provided for transactions subject to section 8-506, subsection 6, any creditor that fails to comply with the requirements imposed under this Article with respect to any person is liable to that person as provided for in the Federal Consumer Credit Protection Act, 15 United States Code, Section 1640.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

6. Liability of assignees. Except as otherwise provided for transactions subject to section 8-506, subsection 3, any civil action for a violation of this Article that may be brought against a creditor may be maintained against any assignee of such creditor as provided for in the federal Consumer Credit Protection Act, 15 United States Code, Section 1641.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

7. Attorney General. The Attorney General has jurisdiction to enforce this Article against mortgage brokers as defined in section 8-506, subsection 1, paragraph J and supervised lenders that are not supervised financial organizations through their general regulatory powers and through civil process. The administrator, through the Attorney General, may bring a civil action to restrain any person from violating this Article.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 464, §5 (AMD).



9-A §8-506. Enhanced restrictions on certain creditors

In addition to the compliance requirements of section 8-504, subsection 1, unless otherwise required by rules adopted pursuant to section 8-504, subsection 2, a creditor shall comply with the following enhanced restrictions. [2011, c. 427, Pt. A, §15 (NEW).]

1. Definitions. The following definitions apply to the enhanced restrictions set forth in this section.

A. "Administrator" has the same meaning as set forth in section 1-301. [2011, c. 427, Pt. A, §15 (NEW).]

B. "Bona fide discount points" means an amount knowingly paid by a borrower for the express purpose of reducing, and that in fact does result in a bona fide reduction of, the interest rate applicable to a residential mortgage loan, as long as the undiscounted interest rate for the residential mortgage loan does not exceed the conventional mortgage rate by more than 2 percentage points for a residential mortgage loan secured by a first lien or by 3 1/2 percentage points for a residential mortgage loan secured by a subordinated lien. [2011, c. 427, Pt. A, §15 (NEW).]

C. "Borrower" means any natural person obligated to repay a loan, including a coborrower, cosigner or guarantor. [2011, c. 427, Pt. A, §15 (NEW).]

D. "Conventional mortgage rate" means the most recently published annual yield on conventional mortgages published by the Board of Governors of the Federal Reserve System, as published in statistical release H.15 or any superseding publication, as of the applicable time set forth in 12 Code of Federal Regulations, Section 1026.32(a)(1)(i). [2013, c. 464, §6 (AMD).]

E. "Conventional prepayment penalty" means any prepayment penalty or fee that may be collected or charged in a residential mortgage loan and that is authorized by law other than this section, as long as the residential mortgage loan does not have an annual percentage rate that exceeds the conventional mortgage rate by more than 2 percentage points and does not permit any prepayment fees or penalties that exceed 2% of the amount prepaid. [2011, c. 427, Pt. A, §15 (NEW).]

F. "Creditor" has the same meaning as set forth in section 1-301, subsection 17. For purposes of this section, "creditor" also includes an entity defined as a lender as set forth in 12 Code of Federal Regulations, Section 1024.2, including a mortgage broker. [2013, c. 464, §7 (AMD).]

G. "Excluded points and fees" means, in connection with a residential mortgage loan, all bona fide fees paid to a federal or state government agency that insures payment of some portion of a residential mortgage loan plus an amount not to exceed 2% of the total loan amount attributable to bona fide discount points or a conventional prepayment penalty. [2011, c. 427, Pt. A, §15 (NEW).]

H. "High-cost mortgage loan" means a residential mortgage loan in which the terms of the loan meet or exceed one or more of the following thresholds:

(1) Rate threshold, which, for a residential mortgage loan, is the point at which the annual percentage rate equals or exceeds the rate set forth in 12 Code of Federal Regulations, Section 1026.32(a)(1)(i) without regard to whether the residential mortgage loan may be considered a "residential mortgage transaction" or an extension of "open-end credit" as those terms are set forth in 12 Code of Federal Regulations, Section 1026.2; and

(2) The total points and fees threshold, which is:

(a) For loans in which the total loan amount is $40,000 or more, the point at which the total points and fees payable in connection with the residential mortgage loan less any excluded points and fees exceed 5% of the total loan amount; and

(b) For loans in which the total loan amount is less than $40,000, the point at which the total points and fees payable in connection with the residential mortgage loan less any excluded points and fees exceed 6% of the total loan amount. [2013, c. 464, §8 (AMD).]

I. "Higher-priced mortgage loan" has the same meaning as set forth in the Federal Truth in Lending Act and its implementing regulation, Regulation Z, 12 Code of Federal Regulations, Section 1026.35(a). "Higher-priced mortgage loan" also includes a residential mortgage loan that is a nontraditional mortgage as described in the "Interagency Guidance on Nontraditional Mortgage Product Risks" issued September 29, 2006 and published in 71 Federal Register, 58609 on October 4, 2006 and as updated from time to time, except that "higher-priced mortgage loan" does not include a mortgage that does not allow a borrower to defer repayment of principal or interest. [2013, c. 464, §8 (AMD).]

J. "Mortgage broker" has the same meaning as set forth in 12 Code of Federal Regulations, Section 1024.2, except as otherwise provided in this Article. [2013, c. 464, §8 (AMD).]

K. "Points and fees" has the same meaning as set forth in 12 Code of Federal Regulations, Section 1026.32(b)(1). In addition, "points and fees" includes:

(1) The maximum prepayment fees and penalties that may be charged or collected under the terms of the loan documents;

(2) All prepayment fees and penalties that are incurred by the borrower if the loan refinances a previous loan made or currently held by the same creditor or an affiliate of the creditor; and

(3) All compensation paid directly or indirectly to a mortgage broker from any source, including a mortgage broker that originates a loan in its own name in a table-funded transaction.

For open-end loans, points and fees are calculated by adding the total points and fees known at or before closing, including the maximum prepayment penalties that may be charged or collected under the terms of the loan documents and the minimum additional fees the borrower would be required to pay to draw down an amount equal to the total credit line. [2013, c. 464, §8 (AMD).]

L. "Residential mortgage loan" means an extension of credit, including an open-end credit plan, in which:

(1) The loan does not exceed the maximum original principal obligation as set forth in and from time to time adjusted according to the provisions of 12 United States Code, Section 1454(a)(2);

(2) The loan is considered a federally related mortgage loan as set forth in 12 Code of Federal Regulations, Section 1024.2;

(3) The loan is not a reverse mortgage transaction or a loan made primarily for business, agricultural or commercial purposes;

(4) The loan is not a construction loan; and

(5) The loan is secured by the borrower's principal dwelling. [2013, c. 464, §8 (AMD).]

M. "Servicing" has the same meaning as set forth in 12 Code of Federal Regulations, Section 1024.2 and includes any other activities or responsibilities undertaken in connection with a residential mortgage loan by a person who acts as a servicer with respect to that residential mortgage loan, including collection and default management functions. [2013, c. 464, §8 (AMD).]

N. "Total loan amount" means the principal of a loan minus those points and fees that are included in the principal amount of the loan. For open-end loans, the total loan amount must be calculated using the total line of credit allowed under the residential mortgage loan at closing. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2013, c. 464, §§6-8 (AMD) .]

2. High-cost mortgage loans; restrictions. A high-cost mortgage loan is subject to the provisions applying to certain closed-end home mortgages covered by Regulation Z, 12 Code of Federal Regulations, Section 1026.32 and the following restrictions.

A. In connection with a high-cost mortgage loan, a creditor may not directly or indirectly finance any points or fees. [2011, c. 427, Pt. A, §15 (NEW).]

B. In addition to the limitation on balloon payments found in Regulation Z, 12 Code of Federal Regulations, Section 1026.32, a high-cost mortgage loan may not contain a scheduled payment that is more than twice as large as the average of earlier scheduled payments. This paragraph does not apply when the payment schedule is adjusted to the seasonal or irregular income of the borrower. [2013, c. 464, §9 (AMD).]

C. A creditor may not make a high-cost mortgage loan without first receiving certification from a counselor with a 3rd-party, nonprofit organization approved by the United States Department of Housing and Urban Development, a housing financing agency of this State or the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection that the borrower has received counseling on the advisability of the loan transaction. [2011, c. 427, Pt. A, §15 (NEW).]

D. A prepayment fee or penalty may not be included in the loan documents or charged under the terms of a high-cost mortgage loan. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2013, c. 464, §9 (AMD) .]

3. High-cost mortgage loans; assignee liability. The following provisions apply to a claim made by a borrower against a purchaser or assignee of a high-cost mortgage loan.

A. Any person who purchases or is otherwise assigned a high-cost mortgage loan is subject to all affirmative claims and any defenses with respect to the loan that the borrower may assert against a creditor of the loan, except that this paragraph does not apply if the purchaser or assignee demonstrates by a preponderance of the evidence that it:

(1) Has in place, at the time of the purchase or assignment of the subject loan, policies that expressly prohibit the purchaser or assignee's purchase or acceptance of assignment of any high-cost mortgage loan;

(2) Requires by contract that a seller or assignor of residential high-cost mortgage loans to the purchaser or assignee represent and warrant to the purchaser or assignee that neither the seller or assignor will sell or assign any high-cost mortgage loans to the purchaser or assignee, nor that the seller or assignor is a beneficiary of a representation and warranty from a previous seller or assignor to that effect; and

(3) Exercises reasonable due diligence, at the time of purchase or assignment of residential mortgage loans or within a reasonable period of time after the purchase or assignment of such residential mortgage loans, intended by the purchaser or assignee to prevent the purchaser or assignee from purchasing or taking assignment of any high-cost mortgage loan. For purposes of this subparagraph, reasonable due diligence must provide for sampling and may not require loan-by-loan review. [2011, c. 427, Pt. A, §15 (NEW).]

B. Notwithstanding paragraph A, liability pursuant to this subsection may not accrue to a purchaser or assignee of a high-cost mortgage loan as a result of an alleged violation by a creditor of subsection 5. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2011, c. 427, Pt. A, §15 (NEW) .]

4. Ability to repay. A creditor may not extend a high-cost mortgage loan or a higher-priced mortgage loan to a consumer based on the value of the consumer's collateral without regard to the consumer's repayment ability as of consummation, including the consumer's current and reasonably expected income, employment, assets other than the collateral, credit history, debt-to-income ratio, current obligations and mortgage-related obligations.

A. For purposes of this subsection, mortgage-related obligations are expected property taxes, premiums for mortgage-related insurance required by the creditor, such as insurance against loss of or damage to property or against liability arising out of the ownership or use of the property or insurance protecting the creditor against the consumer's default or other credit loss, and similar expenses. [2011, c. 427, Pt. A, §15 (NEW).]

B. Under this subsection, a creditor must verify the consumer's repayment ability as follows.

(1) A creditor must verify amounts of income or assets that it relies on to determine repayment ability, including expected income or assets, by the consumer's federal Internal Revenue Service Form W-2, tax returns, payroll receipts, financial institution records or other 3rd-party documents that provide reasonably reliable evidence of the consumer's income or assets. For the purposes of this subparagraph, "reasonably reliable evidence of the consumer's income or assets" includes, but is not limited to, statements from investment advisors, broker-dealers and others in a fiduciary relationship with the consumer as long as the statements reflect the consumer's actual income and not estimated, projected or anticipated income or a range of earnings for a consumer's type or class of employment.

(2) A creditor must verify the consumer's current obligations. [2011, c. 427, Pt. A, §15 (NEW).]

C. A creditor is presumed to have complied with this subsection with respect to a transaction if the creditor:

(1) Verifies the consumer's repayment ability as provided in paragraph B;

(2) Determines the consumer's repayment ability using the largest payment of principal and interest scheduled in the first 7 years following consummation and taking into account current obligations and mortgage-related obligations; and

(3) Assesses the consumer's repayment ability taking into account at least one of the following:

(a) The ratio of total debt obligations to income; and

(b) The income the consumer will have after paying debt obligations. [2011, c. 427, Pt. A, §15 (NEW).]

D. Notwithstanding paragraph C, no presumption of compliance is available for a transaction for which:

(1) The regular periodic payments for the first 7 years would cause the principal balance to increase; or

(2) The term of the loan is less than 7 years and the regular periodic payments when aggregated do not fully amortize the outstanding principal balance. [2011, c. 427, Pt. A, §15 (NEW).]

E. This subsection does not apply to a temporary or so-called "bridge" loan with a term of 12 months or less, such as a loan to purchase a new dwelling when the consumer plans to sell a current dwelling within 12 months. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2011, c. 427, Pt. A, §15 (NEW) .]

5. Flipping. A creditor or a mortgage broker may not knowingly or intentionally engage in the act or practice of flipping a residential mortgage loan when making a high-cost mortgage loan or higher-priced mortgage loan. The administrator may adopt rules defining with reasonable specificity the requirements for compliance with this subsection. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. For the purposes of this subsection, "flipping a residential mortgage loan" means the making of a residential mortgage loan to a borrower that refinances an existing residential mortgage loan when the new loan does not have reasonable, tangible net benefit to the borrower considering all the circumstances, including, but not limited to, the terms of both the new and refinanced loans, the cost of the new loan and the borrower's circumstances.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

6. Special liability. This subsection applies to any violation of this section in connection with the origination, brokering or servicing of a residential mortgage loan. This subsection does not apply to a purchaser or assignee of a residential mortgage loan except as permitted in subsection 3.

A. Any person who has been found in violation of this section with regard to residential mortgage loans may be liable to the borrower for the following:

(1) Actual damages, including consequential and incidental damages. The borrower may not be required to demonstrate reliance in order to receive actual damages;

(2) Punitive damages for violations of subsections 2 and 5, when the violation was malicious or reckless;

(3) Costs, including reasonable attorney's fees; and

(4) Statutory damages as follows:

(a) For violations described in subsection 2, statutory damages equal to 2 times the finance charge paid under the loan and forfeiture of the remaining interest under the loan; and

(b) For any other violations of this section, statutory damages in the amount of $5,000 per violation. [2011, c. 427, Pt. A, §15 (NEW).]

B. A borrower may be granted injunctive, declaratory and other equitable relief that the court determines appropriate in an action to enforce compliance with this section. [2011, c. 427, Pt. A, §15 (NEW).]

C. The right of rescission granted under 15 United States Code, Chapter 41, Subchapter I, Part A for a violation of that law is available to a borrower acting only in an individual capacity by way of recoupment as a defense against a party foreclosing on a residential mortgage loan at any time during the term of the loan. Any recoupment claim asserted pursuant to this provision is limited to amounts required to reduce or extinguish the borrower's liability under the residential mortgage loan plus amounts required to recover costs, including reasonable attorney's fees. This paragraph may not be construed to limit recoupment rights available to the borrower under any other law. [2011, c. 427, Pt. A, §15 (NEW).]

D. The remedies provided in this subsection are not intended to be the exclusive remedies available to a borrower, nor must the borrower exhaust any administrative remedies provided under this subsection or any other applicable law before proceeding under this subsection. [2011, c. 427, Pt. A, §15 (NEW).]

E. Any person who knowingly violates a provision of this section is guilty of a Class E crime. [2011, c. 427, Pt. A, §15 (NEW).]

F. A creditor in a residential mortgage loan who, when acting in good faith, fails to comply with any provision of this section related to residential mortgage loans is deemed not to have violated this section if the creditor establishes that either:

(1) Within 30 days of the loan closing and prior to receiving any notice of the compliance failure, the creditor has made appropriate restitution to the borrower and appropriate adjustments have been made to the loan; or

(2) Within 60 days of the loan closing and prior to receiving any notice of the compliance failure, when the compliance failure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid such errors, the borrower is notified of the compliance failure, appropriate restitution is made to the borrower and appropriate adjustments are made to the loan. Examples of a bona fide error include clerical, calculation, computer malfunction and programming and printing errors. An error of legal judgment with respect to a person's obligations under this section is not a bona fide error. [2011, c. 427, Pt. A, §15 (NEW).]

G. The remedies provided in this subsection are cumulative. [2011, c. 427, Pt. A, §15 (NEW).]

H. Notwithstanding any other provision of law, a residential mortgage loan agreement may not include any provision that waives any borrower's remedies available at law or equity, whether acting individually or on behalf of others similarly situated, or the borrower's rights to civil discovery or appeal. Any such provision is unenforceable and void as a matter of law. [2011, c. 427, Pt. A, §15 (NEW).]

I. Without regard to whether a borrower is acting individually or on behalf of others similarly situated, any provision of a residential mortgage loan agreement that allows a person to require a borrower to assert any claim or defense in a forum that is less convenient, more costly or more dilatory for the resolution of a dispute than a judicial forum established in this State where the borrower may otherwise properly bring a claim or defense or that limits in any way any claim or defense the borrower may have is unconscionable and void as a matter of law. [2011, c. 427, Pt. A, §15 (NEW).]

J. It is a violation of this section for any person to attempt in bad faith to avoid the application of this section by dividing any loan transaction into separate parts or structuring a residential mortgage loan transaction as an open-end loan for the purpose of evading the provisions of this section when the loan would have been a high-cost mortgage loan if the loan had been structured as a closed-end loan or by engaging in any other subterfuge with the intent of evading any provision of this section. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2011, c. 427, Pt. A, §15 (NEW) .]

7. Exemption for supervised financial organizations and the Maine State Housing Authority. This section does not apply to any supervised financial organization as defined in section 1-301, subsection 38-A or to the Maine State Housing Authority.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 464, §§6-9 (AMD).



9-A §8-507. Exemption from the Federal Truth in Lending Act

1. Preservation of federal exemption. As required by the Federal Truth in Lending Act, 15 United States Code, Section 1633 and its implementing regulation, Regulation Z, 12 Code of Federal Regulations, Section 1026.29, the administrator may take any action necessary to apply for or to preserve a determination by the federal Consumer Financial Protection Bureau or its successor agency that under the laws of this State any class of credit transactions within this State is subject to requirements substantially similar to federal requirements and that there are adequate provisions for enforcement of such requirements.

[ 2013, c. 464, §10 (AMD) .]

2. Application. This Article does not apply to any class of credit transactions within this State that is subject to the requirements of the Federal Truth in Lending Act, Title I of the federal Consumer Credit Protection Act unless any such class of transactions has first been exempted by a regulation of the federal Consumer Financial Protection Bureau and that exemption remains in effect.

[ 2013, c. 464, §10 (AMD) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 464, §10 (AMD).



9-A §8-508. Authority of administrator

The administrator, by rule or order, shall prohibit acts or practices in connection with: [2011, c. 427, Pt. A, §15 (NEW).]

1. Unfair or deceptive mortgage loans. The making of a residential mortgage loan that the administrator finds unfair, deceptive or designed to evade the provisions of section 8-506; and

[ 2011, c. 427, Pt. A, §15 (NEW) .]

2. Refinancing; abusive lending practices. The refinancing of a residential mortgage loan that the administrator finds is associated with abusive lending practices or that is otherwise not in the interest of the borrowing public.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 427, Pt. A, §15 (NEW).]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW).



9-A §8-509. Credit card and debit card surcharge prohibition

1. Surcharge prohibited. A seller in a sales transaction may not impose a surcharge on a cardholder who elects to use a credit card or debit card in lieu of payment by cash, check or similar means. For purposes of this section, "surcharge" means any means of increasing the regular price to a cardholder that is not imposed on a customer paying by cash, check or similar means. A discount or reduction from the regular price is not a surcharge.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

2. Surcharge permitted for governmental entity. Notwithstanding subsection 1, a governmental entity may impose a surcharge for payments made with a credit card or debit card for taxes, fines, charges, utility fees, regulatory fees, license or permit fees or the provision of a specific service provided by that governmental entity if the surcharge:

A. Is disclosed clearly to the consumer prior to payment; and [2011, c. 427, Pt. A, §15 (NEW).]

B. Does not exceed the costs associated with providing the credit card or debit card service that are directly incurred by the governmental entity or assessed by an authorized 3rd-party payment service provider for a credit card or debit card transaction. If there is not a cost assessed by an authorized 3rd-party payment service provider for a debit card transaction, the governmental entity may not impose a surcharge associated with a debit card transaction. [2011, c. 427, Pt. A, §15 (NEW).]

A governmental entity shall disclose to the consumer that the surcharge may be avoided if the consumer makes payments by cash, check or other means not a credit card or debit card. A governmental entity is not subject to any liability to the issuer of a credit card or an authorized 3rd-party payment service provider for nonpayment of credit card charges by the consumer. As used in this subsection, "governmental entity" includes, but is not limited to, a county established or governed by Title 30-A, Part 1, a municipality as defined in Title 30-A, section 2001, subsection 8, a quasi-municipal corporation as defined in Title 30-A, section 2604, subsection 3, the Judicial Department as described in Title 4, the University of Maine System, the Maine Community College System and the Maine Maritime Academy.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW).



9-A §8-510. Disclosure of lists of the names, addresses and account numbers of credit card holders

1. Disclosure prohibited. Except as provided in subsection 2, it is unlawful for a person, business, corporation, partnership, agency, financial institution, credit card registration service or other entity to rent, sell, exchange or otherwise disclose or make available to another person or entity a list containing the names, addresses and account numbers of credit card holders without the express, written permission of the credit card holders.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

2. Exceptions. The following disclosures of lists containing the names, addresses and account numbers of credit card holders are not prohibited:

A. Disclosure to or from a consumer reporting agency, as defined in Title 10, section 1308, subsection 3, as long as the transfer is for purposes of compliance with and in a manner consistent with the terms of the Fair Credit Reporting Act; [2013, c. 588, Pt. C, §1 (AMD).]

B. Disclosure between a parent corporation and a subsidiary or affiliate of that corporation or between subsidiaries or affiliates of a parent corporation; [2011, c. 427, Pt. A, §15 (NEW).]

C. Disclosure in connection with the sale or pledge, or negotiation of the sale or pledge, of any portion of a business or the assets of a business, as long as the party to whom disclosure is made maintains the confidentiality of the information disclosed; [2011, c. 427, Pt. A, §15 (NEW).]

D. Disclosure in connection with authorization, processing, billing, collection, charge-back, fraud prevention or credit card recovery; and [2011, c. 427, Pt. A, §15 (NEW).]

E. Disclosure pursuant to state or federal law or at the direction of a governmental entity pursuant to law or in response to a court order. [2011, c. 427, Pt. A, §15 (NEW).]

[ 2013, c. 588, Pt. C, §1 (AMD) .]

3. Violation. A violation of this section constitutes a violation of the Maine Consumer Credit Code and the Maine Unfair Trade Practices Act.

[ 2011, c. 427, Pt. A, §15 (NEW) .]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW). 2013, c. 588, Pt. C, §1 (AMD).



9-A §8-511. Recurring charges to credit card or charge card accounts

If a sale of goods, services or insurance is charged to a credit card or charge card account on an annual basis without substantially contemporaneous authorizations by the consumer, the seller shall inform the consumer of the voluntary nature of the charge to the credit card or charge card account and of the steps necessary to prevent this charge at least 30 days prior to the annual charge. The card issuer may provide the notice on behalf of the seller. This section does not apply to insurance subject to notice and cancellation rights pursuant to section 4-204. [2011, c. 427, Pt. A, §15 (NEW).]

SECTION HISTORY

2011, c. 427, Pt. A, §15 (NEW).






Article 9: CONSUMER CREDIT TRANSACTIONS MADE TO ACQUIRE REAL ESTATE OR SECURED BY FIRST-LIEN MORTGAGES

Part 1: GENERAL PROVISIONS

9-A §9-101. Scope

This article applies to all consumer credit transactions made by creditors that are not supervised financial organizations, that are made to finance or refinance the acquisition of real estate or the initial construction of a dwelling or that are secured by a first-lien mortgage on real estate. [2007, c. 273, Pt. A, §24 (AMD); 2007, c. 273, Pt. A, §41 (AFF).]

SECTION HISTORY

1987, c. 396, §12 (NEW). 2007, c. 273, Pt. A, §24 (AMD). 2007, c. 273, Pt. A, §41 (AFF).






Part 2: LICENSING

9-A §9-201. Authority to make supervised loans; licensing

The provisions of article II, part 3, sections 2-301 to 2-304 shall control the authority of supervised lenders that are not supervised financial organizations, to make loans governed by this article. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).






Part 3: REGULATION OF AGREEMENTS AND PRACTICES

9-A §9-301. Advertising

1. No creditor may engage in this State in false or misleading advertising concerning the terms and conditions of a consumer credit transaction subject to this article.

[ 1987, c. 396, §12 (NEW) .]

2. This section imposes no liability on the owner or personnel, as such, of any medium in which an advertisement appears or through which it is disseminated.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-302. Terms and conditions of consumer credit transactions; rulemaking

1. In addition to other rule making authority that the administrator may have, he may adopt reasonable rules in accordance with this section governing agreements which are alternative mortgage transactions as defined in the Alternative Mortgage Transaction Parity Act of 1982, the United States Code, Title 12, Section 3802, subsection 1. In adopting any rule, the administrator shall take into consideration the terms of any similar rules adopted by the Superintendent of Financial Institutions for supervised financial organizations chartered under the laws of this State.

[ 1987, c. 396, §12 (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

2. In any rule governing alternative mortgage transactions, the administrator may specify:

A. The maximum amount by which the annual percentage rate may change during a period of time and over the entire term of the agreement; [1987, c. 396, §12 (NEW).]

B. The minimum notice that may be required to be given to the mortgagor prior to a change in the annual percentage rate; [1987, c. 396, §12 (NEW).]

C. Acceptable indices that may be used by creditors for the purpose of determining when, and the amount by which changes in the annual percentage rate may occur and what effects, if any, the choice of index may have on the rate movement allowances specified in paragraph A; [1987, c. 396, §12 (NEW).]

D. Appropriate hypothetical examples to illustrate the effects of changes in the annual percentage rate; [1987, c. 396, §12 (NEW).]

E. Permissible variations in payment schedules, payment amounts, loan amortization and loan term resulting from rate variations or other contract terms; and [1987, c. 396, §12 (NEW).]

F. Permissible limitations on refunds of prepaid finance charges and notice requirements for prepayment. [1987, c. 396, §12 (NEW).]

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF).



9-A §9-303. Consumer's choice of title attorney in consumer credit transactions secured by real estate

1. Every creditor, which accepts an application for consumer credit transaction involving one to 4 residential units and which requires that an attorney search the title of the subject real estate, shall permit the prospective mortgagor to select a qualified attorney of his own choice to search the title of the subject real estate and certify that title to the creditor or land title insurance company, provided that the creditor may require the prospective mortgagor's attorney to provide it with evidence of adequate liability insurance or land title insurance or such other written policy requirements as the creditor may deem necessary to protect its interests, provided that if all such requirements are met by the attorney chosen by the mortgagor, no additional legal costs may be assessed by the creditor against the mortgagor for review of the title search or any other relevant title documents by the creditor, its title company or attorney.

[ 1987, c. 396, §12 (NEW) .]

2. Every creditor subject to this section shall provide written notice to the prospective mortgagor that he has the right to select a qualified attorney of his own choice for the performance of title work. The notice shall inform the prospective mortgagor that if the attorney chosen by the mortgagor meets the creditor's requirements, then no additional fees may be charged to the mortgagor for title work. If the prospective mortgagor indicates on the written notice that he does not wish to exercise his right to select an attorney, then the creditor may recommend an attorney.

[ 1987, c. 396, §12 (NEW) .]

3. Nothing in this section may be construed to require certification of title to a creditor if that creditor does not so require, or to a land title insurance company if that company does not so require.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-304. Servicing requirements of assigned consumer credit transactions

No consumer credit transaction secured by a mortgage on real estate may be assigned under this article unless: [1987, c. 396, §12 (NEW).]

1. The creditor entering into the agreement retains servicing of the account and either maintains a place of business in this State or maintains a toll-free telephone number or other free means of oral communication that is disclosed to mortgagors and staffed in the manner described in subsection 2; or

[ 1987, c. 396, §12 (NEW) .]

2. The assignee or servicing agent retained to collect the account maintains a toll-free telephone number, or other free means of oral communication, that is disclosed to mortgagors in each coupon book or on each periodic billing notice or statement of account and that is staffed during normal business hours for mortgagors to use to communicate with the assignee or servicing agent concerning the consumer credit transaction.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-305. Interest to be paid on funds held in escrow

A creditor, including any of its assignees, that enters into consumer credit transactions secured by a mortgage on real estate and which holds funds of a mortgagor in an escrow account for the payment of taxes or insurance premiums, either on its own behalf or on behalf of another mortgagee, shall pay interest on those funds in accordance with Title 9-B, section 429. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-305-A. Timely payments from escrow

A creditor, assignee or servicer that holds or controls funds of a consumer in an escrow account for the payment of taxes or insurance premiums shall make timely payments from that escrow account for a consumer credit transaction secured by a mortgage on real estate. A creditor, assignee or servicer is liable to the consumer for actual damages resulting from failure to make timely payments from that escrow account. The creditor, assignee or servicer shall also rectify the results of a failure to make timely payments, including causing corrections of the consumer's credit report and causing the discharge of any liens against the consumer's real estate. [2005, c. 206, §3 (NEW).]

SECTION HISTORY

2005, c. 206, §3 (NEW).



9-A §9-305-B. Timely responses to requests for payoff figures

A creditor, assignee or servicer shall respond to a request for a payoff figure within 3 business days following receipt of such a request from a consumer or an agent of the consumer for a consumer credit transaction secured by a mortgage on real estate. The response must include a precise payoff figure as of a date certain and must contain information permitting the consumer or the consumer's agent to update that figure, such as providing a per diem rate from a date certain. A charge may not be assessed for the first 2 requests in any calendar year, and a charge for each subsequent request may not exceed $5. [2005, c. 206, §3 (NEW).]

SECTION HISTORY

2005, c. 206, §3 (NEW).



9-A §9-306. Notice of assignment

A consumer is not obligated to make payments on a consumer credit transaction to any creditor, other than the original creditor, until he receives notification of assignment of rights to payment and that payment is to be made to the assignee. A notification which does not clearly and conspicuously identify the rights assigned is ineffective. If requested by the consumer, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the consumer may pay the original creditor. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-307. Receipts; statements of account; evidence of payment

1. The creditor shall give or send to a consumer, without request, a written receipt for each payment by coin or currency on an obligation pursuant to a consumer credit transaction. Sending to the consumer a periodic statement showing a payment received by mail complies with this subsection, if it is sent to the debtor within 45 days after receipt of the payment.

[ 1987, c. 396, §12 (NEW) .]

2. Upon written request of a consumer, the person to whom an obligation is owed pursuant to a consumer credit transaction, shall provide a written statement of the dates and amounts of payments made within the past 15 months and the total amount unpaid. The statement shall be provided without charge once during each year of the term of the obligation. If additional statements are requested, the creditor may charge not in excess of $1 for each additional statement.

[ 1987, c. 396, §12 (NEW) .]

3. Within 30 days after the consumer has fulfilled all obligations with respect to a consumer credit transaction, the person to whom the obligation was owed shall give or send to the consumer written evidence acknowledging payment in full of all obligations with respect to the transaction.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-308. Right to prepay

A consumer may prepay in full or in part the unpaid balance of a consumer credit transaction that is an alternative mortgage transaction, as defined in section 9-302, subsection 1, at any time without penalty. [1995, c. 614, Pt. A, §16 (AMD).]

SECTION HISTORY

1987, c. 396, §12 (NEW). 1995, c. 614, §A16 (AMD).



9-A §9-309. Real estate appraisals; copies

A creditor that imposes a fee on a person for the cost of an appraisal of any real estate shall furnish to the person, at no cost, one copy of the appraisal upon request, if the request is made within 90 days after the creditor has provided notice of action taken on the application for credit or the date of the closing, whichever is later, or 90 days after the application is withdrawn. [1999, c. 150, §7 (AMD).]

SECTION HISTORY

1987, c. 396, §12 (NEW). 1999, c. 150, §7 (AMD).



9-A §9-310. Privacy of consumer financial information

A creditor shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the creditor is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. [RR 2001, c. 1, §14 (COR).]

SECTION HISTORY

RR 2001, c. 1, §14 (COR). 2001, c. 262, §A2 (NEW).



9-A §9-311. Choice of accounting, tax or attest services provider

A creditor may not, in connection with the extension of credit, interfere with a purchaser's or borrower's free choice of an accounting, tax or attest services provider who is accredited as a certified public accountant, public accountant or enrolled agent, except that the creditor may require the provider chosen by the purchaser or borrower to provide adequate evidence of liability insurance or such other written policy requirements as the creditor may determine necessary to protect its interest. [2007, c. 466, Pt. B, §10 (AFF); 2007, c. 466, Pt. B, §7 (RPR).]

SECTION HISTORY

2007, c. 185, §2 (NEW). 2007, c. 273, Pt. A, §25 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2007, c. 466, Pt. B, §10 (AFF). 2007, c. 466, Pt. B, §7 (RPR).



9-A §9-311-A. Real estate settlement procedures

A creditor and its mortgage loan originators shall comply with the provisions of the federal Real Estate Settlement Procedures Act of 1974, 12 United States Code, Section 2601 et seq. and its implementing regulation, Regulation X, 12 Code of Federal Regulations, Section 1024.1 et seq. [2013, c. 464, §11 (AMD).]

SECTION HISTORY

2007, c. 466, Pt. B, §8 (NEW). 2007, c. 466, Pt. B, §10 (AFF). 2011, c. 427, Pt. B, §12 (AMD). 2013, c. 464, §11 (AMD).



9-A §9-312. False information on application for credit

A supervised lender, or any mortgage loan originator of a supervised lender, may not knowingly permit, encourage or assist a consumer to submit false information on any application for credit, nor may a supervised lender or mortgage loan originator of a supervised lender knowingly falsify such information on a consumer's application. [2011, c. 427, Pt. B, §13 (AMD).]

SECTION HISTORY

2007, c. 273, Pt. A, §26 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2011, c. 427, Pt. B, §13 (AMD).



9-A §9-313. Rate locks

If a supervised lender charges a consumer a fee to lock in a certain interest rate for a certain length of time, that supervised lender shall: [2007, c. 273, Pt. A, §27 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

1. Take steps that are necessary to actually secure or guarantee the specified rate for the appropriate length of time;

[ 2007, c. 273, Pt. A, §27 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

2. Select a time period within which the loan can reasonably be expected to close; and

[ 2007, c. 273, Pt. A, §27 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

3. Use good faith efforts to close the loan within the rate lock period.

[ 2007, c. 273, Pt. A, §27 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

SECTION HISTORY

2007, c. 273, Pt. A, §27 (NEW). 2007, c. 273, Pt. A, §41 (AFF).



9-A §9-314. Prepayment penalty riders

A supervised lender may not impose a prepayment penalty provision through use of a rider or amendment to the loan contract if the terms of the loan contract state that no such prepayment penalty may be imposed or that such a penalty is not specifically authorized under state law. [2007, c. 273, Pt. A, §28 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

SECTION HISTORY

2007, c. 273, Pt. A, §28 (NEW). 2007, c. 273, Pt. A, §41 (AFF).






Part 4: REMEDIES AND PENALTIES

9-A §9-401. Misrepresentation

A creditor or a person acting for him may not induce a consumer to enter into a consumer credit transaction by misrepresentation of a material fact with respect to the terms and conditions of the extension of credit. A consumer so induced may rescind the sale, lease or loan or recover actual damages, or both. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-402. Unconscionability; inducement by unconscionable conduct

1. With respect to a consumer credit transaction, if the court as a matter of law finds:

A. The agreement to have been unconscionable at the time it was made, or to have been induced by unconscionable conduct, the court may refuse to enforce the agreement; or [1987, c. 396, §12 (NEW).]

B. Any clause of the agreement to have been unconscionable at the time it was made, the court may refuse to enforce the agreement, or may enforce the remainder of the agreement without the unconscionable clause, or may so limit the application of any unconscionable clause as to avoid any unconscionable result. [1987, c. 396, §12 (NEW).]

[ 1987, c. 396, §12 (NEW) .]

2. If it is claimed or appears to the court that the agreement or any clause thereof may be unconscionable, the parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose and effect to aid the court in making the determination.

[ 1987, c. 396, §12 (NEW) .]

3. For the purpose of this section, a change or practice expressly permitted by this article is not in and of itself unconscionable in the absence of other practices and circumstances.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-403. Illegal, fraudulent or unconscionable conduct in attempted collection of debts

1. In attempting to collect an alleged debt arising from a consumer credit transaction, a person shall not:

A. Use or threaten force or violence; [1987, c. 396, §12 (NEW).]

B. Threaten criminal prosecution; [1987, c. 396, §12 (NEW).]

C. Disclose or threaten to disclose information affecting the debtor's reputation for credit worthiness with knowledge or reason to know that the information is false; [1987, c. 396, §12 (NEW).]

D. Communicate more than twice or threaten to communicate more than twice to the debtor's employer information concerning the existence of a debt before or after obtaining final judgment against the debtor, except as permitted by law; [1987, c. 396, §12 (NEW).]

E. Disclose or threaten to disclose to a person other than the debtor or his spouse, information affecting the debtor's reputation, whether or not for credit worthiness, with knowledge or reason to know that the other person does not have a legitimate business need for the information, but this subsection does not prohibit the disclosure to another person of information permitted to be disclosed to him by law; [1987, c. 396, §12 (NEW).]

F. Disclose or threaten to disclose information concerning the existence of a debt known to be disputed by the debtor without disclosing that fact; [1987, c. 396, §12 (NEW).]

G. Claim, attempt or threaten to enforce a right that has been barred by law or a final order of the Supreme Judicial Court or a court of the United States; [1987, c. 396, §12 (NEW).]

H. Use a communication which simulates legal or judicial process or which gives the appearance of being authorized, issued or approved by a government, government agency or attorney-at-law when it is not; or [1987, c. 396, §12 (NEW).]

I. Engage in conduct in violation of a rule adopted and published by the administrator after like conduct has been restrained or enjoined by a final order of a court in a civil action by the administrator against any person pursuant to the provisions or injunctions against fraudulent or unconscionable agreements or conduct, section 6-111. [1987, c. 396, §12 (NEW).]

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-404. Stay of enforcement of judgment

At any time after the entry of a judgment in favor of a creditor against a consumer in an action arising from a consumer credit transaction, the court, for cause and upon motion of a party or on its own motion, while such court retains jurisdiction, may stay enforcement of the judgment by order upon just and equitable conditions and continue, modify or revoke the order as the interests of justice may require. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-405. Effect of violations on rights of parties

1. If a creditor, assignee or servicer has violated the provisions of this article applying to timely payments from escrow, section 9-305-A, timely responses to requests for payoff figures, section 9-305-B, misrepresentation, section 9-401, or illegal, fraudulent or unconscionable conduct in an attempted collection of debts, section 9-403, any aggrieved consumer has a right to recover actual damages from that person, or in lieu thereof any consumer named as a plaintiff in the complaint as originally filed has a right to recover from a person violating this article an amount determined by the court not less than $250 nor more than $1,000. No action pursuant to this subsection may be brought more than 2 years after the due date of the last scheduled payment.

[ 2005, c. 206, §4 (AMD) .]

2. A debtor is not obligated to pay a charge in excess of that allowed by this article and if he has paid an excess charge he has a right to a refund. A refund may be made by reducing the debtor's obligation by the amount of the excess charge. If the debtor has paid an amount in excess of the lawful obligation under the agreement, the debtor may recover the excess amount from the person who made the excess charge or from an assignee of that person's rights who undertakes direct collection of payments from or enforcement of rights against debtors arising from the debt.

[ 1987, c. 396, §12 (NEW) .]

3. If the creditor has contracted for or received a charge in excess of that allowed by this article, or if a debtor, is entitled to a refund and a person liable to the debtor refuses to make a refund within a reasonable time after demand, the debtor may recover from the creditor or the person liable an amount determined by the court not less than $250 nor more than $1,000. No action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was made or the date the agreement was paid in full, whichever was earlier.

[ 1987, c. 396, §12 (NEW) .]

4. If a creditor has violated the provisions of this article applying to authority to make supervised loans, section 9-201, the debtor is not obligated to pay any application fee, prepaid finance charge or closing cost, nor the loan finance charge owed for the first 12 months of the loan. If the debtor has paid any part of the application fee, prepaid finance charge, closing cost or loan finance charge owed for the first 12 months of the loan, the debtor has a right to recover the payment from the person violating this article or from an assignee of that person's rights who undertakes direct collection of payments or enforcement of rights arising from the debt. No action pursuant to this subsection may be brought more than one year after the due date of the last scheduled payment of the agreement pursuant to which the charge was paid.

[ 1993, c. 496, §4 (AMD) .]

5. Except as otherwise provided, no violation of this article impairs rights on a debt.

[ 1987, c. 396, §12 (NEW) .]

6. A creditor has no liability under subsections 1 or 3 if, within 60 days after discovering an error and prior to the institution of an action under this section or the receipt of written notice of the error, the creditor notifies the person concerned of the error and corrects the error. If the violation consists of a prohibited agreement, giving the debtor a corrected copy of the writing containing the error is sufficient notification and correction. If the violation consists of an excess charge, correction shall be made by an adjustment or refund.

[ 1987, c. 396, §12 (NEW) .]

7. If the creditor establishes by a preponderance of evidence that a violation is unintentional and the result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error, no liability is imposed under subsections 1 and 2, the validity of the transaction is not affected, and no liability is imposed under subsection 3, except for refusal to make a refund.

[ 1993, c. 496, §4 (AMD) .]

8. In an action in which it is found that a creditor has violated this article, the court shall award the debtor the costs of the action together with reasonable attorneys fees. Reasonable attorneys fees shall be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the debtor.

[ 1987, c. 396, §12 (NEW) .]

9. A creditor has no liability under subsections 1 or 3, or under section 6-113, subsection 2, for any act done or omitted in good faith in conformity with any rule or interpretation thereof by the administrator, notwithstanding that after such act or omission has occurred, the rule or interpretation is amended, rescinded or determined by judicial or other authority to be invalid for any reason.

[ 1987, c. 396, §12 (NEW) .]

SECTION HISTORY

1987, c. 396, §12 (NEW). 1993, c. 496, §4 (AMD). 2005, c. 206, §4 (AMD).



9-A §9-406. Refunds and penalties as set-off to obligation

Refunds or penalties to which the consumer is entitled pursuant to this Part may be set off against the consumer's obligation and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by this Part. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-407. Criminal penalties

Any creditor, any officer or employee of a creditor, or any other person who willfully and knowingly violates this article, or directly or indirectly counsels, aids or abets that violation, shall be punished by a fine of not more than $2,500 for each offense or by imprisonment for not more than 6 months, or by both. [1987, c. 396, §12 (NEW).]

SECTION HISTORY

1987, c. 396, §12 (NEW).



9-A §9-408. Violation of the Maine Unfair Trade Practices Act

Any violation of this article constitutes a violation of the Maine Unfair Trade Practices Act. [2009, c. 402, §7 (NEW).]

SECTION HISTORY

2009, c. 402, §7 (NEW).









Article 10: LOAN BROKERS

Part 1: GENERAL PROVISIONS

9-A §10-101. Short title

This article may be known and cited as the "Maine Consumer Credit Code - Loan Brokers." [2005, c. 274, §3 (AMD).]

SECTION HISTORY

1989, c. 70, §3 (NEW). 2005, c. 274, §3 (AMD).



9-A §10-102. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 70, §3 (NEW).]

1. "Loan broker" is defined as follows.

A. "Loan broker" means any person who, with respect to the extension of consumer credit by others, provides or offers to provide, in return for the separate payment of money or other valuable consideration, any of the following services:

(1) Improving a consumer's credit record, history or rating;

(2) Arranging for or obtaining an extension of credit for a consumer; or

(3) Providing advice or assistance to a consumer with respect to subparagraph (1) or (2).

"Loan broker" also means any person who serves as a facilitator of a refund anticipation loan or refund anticipation check, whether or not in return for the separate payment of money or other valuable consideration. [2009, c. 248, §2 (AMD).]

B. "Loan broker" does not include:

(1) A supervised financial organization;

(2) A supervised lender other than a supervised financial organization, except that, with respect to any transaction in which a supervised lender other than a supervised financial organization is acting solely as a loan broker, section 10-302 applies;

(3) A person licensed by the Real Estate Commission to the extent that the person is engaged in activities regulated by that commission;

(4) A person currently admitted to the practice of law in this State;

(5) Any nonprofit organization exempt from taxation under the United States Internal Revenue Code, Section 501(c)(3) to the extent that the organization's activities are consistent with those set forth in its application for tax exemption to the Internal Revenue Service;

(6) A consumer reporting agency, as defined in the Fair Credit Reporting Act, Title 10, chapter 209-B;

(7) An affiliate of a supervised lender when the affiliate provides services described in paragraph A, subparagraph (1), (2) or (3) for or on behalf of that supervised lender and when the affiliate is not compensated by the consumer for those services;

(8) An employee of a supervised lender or an employee of an affiliate of a supervised lender when the employee provides services described in paragraph A, subparagraph (1), (2) or (3) for or on behalf of that supervised lender or affiliate and when the employee or the affiliate is not compensated by the consumer for those services;

(9) A person paid by a supervised lender or a consumer to document a loan, attend or conduct a loan closing, disburse loan proceeds or record or file loan documents;

(10) A person who performs marketing services for a creditor, such as a telemarketer, an advertising agency or a mailing house, when the person is not compensated by the consumer for those services;

(11) A seller of consumer goods or services that provides services described in paragraph A, subparagraph (1), (2) or (3) in connection with a sale or proposed sale of consumer goods or services by that seller when the seller is not compensated by a consumer for those services; or

(12) An employee of a seller of consumer goods or services that provides services described in paragraph A, subparagraph (1), (2) or (3) in connection with a sale or proposed sale of consumer goods or services by that seller when the employee or seller is not compensated by a consumer for those services.

For the purposes of this paragraph, "affiliate" has the same meaning as defined in Title 9-B, section 131, subsection 1-A. [2013, c. 588, Pt. C, §2 (AMD).]

[ 2013, c. 588, Pt. C, §2 (AMD) .]

2. "Bona fide 3rd-party fee" means a verifiable fee paid to a 3rd party for a credit report, appraisal, investigation, title examination or survey.

[ 1989, c. 70, §3 (NEW) .]

2-A. "Facilitator of a refund anticipation loan or refund anticipation check" means a person who individually or in conjunction or cooperation with another person:

A. Solicits the execution of, processes, receives or accepts application or agreement for a refund anticipation loan or refund anticipation check; [2009, c. 248, §3 (NEW).]

B. Services or collects upon a refund anticipation loan or refund anticipation check; or [2009, c. 248, §3 (NEW).]

C. Facilitates the making of a refund anticipation loan or refund anticipation check in any other manner. [2009, c. 248, §3 (NEW).]

If there is no 3rd-party facilitator of a refund anticipation loan or refund anticipation check because a creditor directly solicits the execution of, receives or accepts application or agreement for a refund anticipation loan or refund anticipation check, that creditor is considered a facilitator of a refund anticipation loan or refund anticipation check for purposes of this subsection. For purposes of this subsection, "creditor" means any person who makes a refund anticipation loan or who takes assignment of a refund anticipation loan.

[ 2009, c. 248, §3 (NEW) .]

3.

[ 2011, c. 427, Pt. B, §14 (RP) .]

4. "Refund anticipation check" means a check, stored value card or other payment mechanism representing the proceeds of the consumer's tax refund that was issued by a depository institution or other person that received a direct deposit of the consumer's tax refund or tax credit and for which the consumer has paid a fee or other consideration.

[ 2009, c. 248, §4 (NEW) .]

5. "Refund anticipation loan" means a loan that is secured by or that the creditor arranges to be repaid directly or indirectly from the proceeds of the consumer's income tax refund or tax credits. A refund anticipation loan also includes any sale, assignment or purchase of a consumer's tax refund at a discount or for a fee, whether or not the consumer is required to repay the buyer or assignee if the federal Internal Revenue Service reduces the consumer's tax refund.

[ 2009, c. 248, §5 (NEW) .]

6. "Refund anticipation loan fee" means the charge, fee or other consideration charged or imposed directly or indirectly by the creditor for the making of or in connection with a refund anticipation loan. "Refund anticipation loan fee" includes any charge, fee or other consideration for a deposit account if the deposit account is used for the receipt of the consumer's tax refund to repay the amount owed on the loan.

[ 2009, c. 248, §6 (NEW) .]

7. "Refund anticipation loan interest rate" or "interest rate" means the interest rate based on the creditor's reasonable estimate of the time the refund will be delivered.

[ 2011, c. 427, Pt. D, §13 (AMD) .]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1991, c. 824, §A10 (AMD). 1993, c. 495, §1 (AMD). 1997, c. 66, §5 (AMD). 2001, c. 371, §6 (AMD). 2001, c. 509, §§1,2 (AMD). 2005, c. 164, §8 (AMD). 2005, c. 274, §4 (AMD). 2009, c. 248, §§2-7 (AMD). 2011, c. 427, Pt. B, §14 (AMD). 2011, c. 427, Pt. D, §13 (AMD). 2013, c. 588, Pt. C, §2 (AMD).






Part 2: REGISTRATION AND BONDING

9-A §10-201. Licensing and biennial relicensing

A person desiring to engage or continue in business in this State as a loan broker shall apply to the administrator for a license under this Article as set forth in this section. The administrator may refuse the application if it contains erroneous or incomplete information. A license may not be issued unless the administrator, upon investigation, finds that the financial responsibility, character and fitness of the applicant and, when applicable, its partners, officers and directors and, when applicable, the character and fitness of its mortgage loan originators, warrant belief that the business will be operated honestly and fairly within the purposes of this Title. [2013, c. 466, §7 (NEW).]

1. Loan broker whose activities include arranging for or obtaining an extension of credit for a residential mortgage loan. A loan broker subject to this section whose activities include arranging for or obtaining an extension of credit for a residential mortgage loan must apply for a license electronically through the nationwide mortgage licensing system and registry. The initial application must include a fee of $300 and a renewal application must include a fee of $150. An application for a branch location license for a location other than that of the first licensed location from which the applicant conducts business or from which the applicant conducts business under a different name than that listed on the first license must be accompanied by a license fee of $150 and an annual renewal fee of $75. The applicant must also pay such nationwide mortgage licensing system and registry processing fees as are established by the nationwide mortgage licensing system and registry. A license expires on December 31st of each year and must be renewed through the nationwide mortgage licensing system and registry. Notwithstanding other remedies available under this Title, an application received after the due date is subject to an additional fee of $100. A licensed loan broker subject to this subsection may conduct business only through a mortgage loan originator who possesses a current, valid license.

[ 2013, c. 466, §7 (NEW) .]

2. Loan broker whose activities do not include arranging for or obtaining an extension of credit for a residential mortgage loan. The initial application for a license as a loan broker subject to this section whose activities do not include arranging for or obtaining an extension of credit for a residential mortgage loan must be made directly to the administrator. Initial licenses are granted for a period not to exceed 2 years and expire January 31st. The initial application must include a fee of $600, and a biennial relicensing application must include a fee of $300. An application for a branch location license for a location other than that of the first licensed location from which the applicant conducts business or from which the applicant conducts business under a different name than that listed on the first license must be accompanied by a license fee of $300 and a biennial renewal fee of $150. Notwithstanding other remedies available under this Title, applications received after the due date are subject to an additional fee of $100.

[ 2013, c. 466, §7 (NEW) .]

A licensed loan broker may conduct business only through a mortgage loan originator who possesses a current, valid license. [2013, c. 466, §7 (NEW).]

The administrator may direct each licensee to file composite annual and quarterly reports relating to all brokered loans arranged or obtained by that licensee. Information contained in annual and quarterly reports is confidential and may be published only in composite form. The administrator may at any time require additional reports if the administrator determines such action necessary to the proper supervision of licensees. [2013, c. 466, §7 (NEW).]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1993, c. 495, §2 (AMD). 2005, c. 164, §9 (AMD). 2005, c. 274, §5 (AMD). 2005, c. 683, §B4 (RPR). 2009, c. 243, §3 (AMD). 2011, c. 427, Pt. B, §15 (AMD). 2013, c. 466, §7 (RPR).



9-A §10-202. Bond

Each application must be accompanied by evidence of a surety bond, in a form approved by the administrator in the aggregate amount of $25,000, to run to the State for use by the State and any person or persons who may have a cause of action against a loan broker. Notwithstanding this section, the aggregate amount of a surety bond accompanying the application of a loan broker conducting business solely as a facilitator of a refund anticipation loan or refund anticipation check must be $10,000. The terms of the bond must run concurrent with the period of time during which the license is in effect. [2009, c. 248, §8 (AMD).]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1997, c. 727, §B21 (AMD). 2005, c. 274, §6 (AMD). 2009, c. 248, §8 (AMD).






Part 3: REGULATION OF PRACTICES

9-A §10-301. Escrow of funds

Each loan broker shall place fees from consumers, other than bona fide 3rd-party fees, in an escrow account separate from any operating accounts of the business, pending completion of services offered. With respect to loan brokers offering to arrange for or obtain extensions of credit for consumers, or provide advice or assistance to arrange for or obtain extensions of credit, "completion of services offered" means procurement of credit under the terms agreed to by the parties. [2005, c. 274, §7 (AMD).]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1993, c. 495, §3 (AMD). 2005, c. 274, §7 (AMD).



9-A §10-302. Requirement for written agreement

Each agreement between a consumer and a loan broker must be in writing, dated and signed by the consumer and must include the following: [2005, c. 274, §8 (AMD).]

1. A full and detailed description of the services to be performed for the consumer, including all guarantees and all promises of full or partial refund of fees paid, whether or not services are completed, and the length of time for which the agreement remains in effect before return of the fees for nonperformance can be required by the consumer;

[ 1993, c. 495, §4 (AMD) .]

2. The terms and conditions of payment, including the total of all payments to be made by the consumer or by any other person or entity, whether to the loan broker or to some other person; and

[ 2007, c. 273, Pt. A, §29 (AMD); 2007, c. 273, Pt. A, §41 (AFF) .]

3. The following notice:

NOTICE TO CONSUMER: Do not sign this agreement before you read it. You are entitled to a copy of this agreement.

[ 1989, c. 70, §3 (NEW) .]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1993, c. 495, §4 (AMD). 2005, c. 274, §§8,9 (AMD). 2007, c. 273, Pt. A, §41 (AMD). 2007, c. 273, Pt. A, §29 (AFF).



9-A §10-303. Requirement for written disclosure

Before any agreement is entered into, or before any money is paid by a consumer, whichever occurs first, the loan broker shall provide the consumer with written disclosure of material consumer protections, including the following: [2005, c. 274, §10 (AMD).]

1. The existence and purpose of the surety bond on file with the State, and the procedure for instituting an action against that bond;

[ 1989, c. 70, §3 (NEW) .]

2. The requirement that all fees from the consumer, other than bona fide 3rd-party fees, be placed in an escrow account; and

[ 1989, c. 70, §3 (NEW) .]

3. The requirement for a written, signed agreement between the parties.

[ 1989, c. 70, §3 (NEW) .]

SECTION HISTORY

1989, c. 70, §3 (NEW). 2005, c. 274, §10 (AMD).



9-A §10-303-A. Good faith and fair dealing

1. A loan broker shall, in addition to duties imposed by other statutes or at common law:

A. Act in good faith and with fair dealing in any transaction, practice or course of business in connection with the brokering or making of any mortgage loan; [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

B. Safeguard and account for any money handled for the borrower; [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

C. Follow reasonable and lawful instructions from the borrower; [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

D. Use reasonable skill, care and diligence; [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

E. Timely and clearly disclose to the borrower material information that might reasonably affect the borrower's rights, interests or ability to receive the borrower's intended benefit from the residential mortgage loan, including the total compensation the broker would receive from any of the loan options the broker presents to the borrower; and [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

F. Make reasonable efforts to secure a loan that is reasonably advantageous to the borrower considering all the circumstances, including the rates, charges and repayment terms of the loan. [2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

[ 2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

2. The duties and standards of care created in this section may not be waived or modified.

[ 2007, c. 273, Pt. A, §30 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

SECTION HISTORY

2007, c. 273, Pt. A, §30 (NEW). 2007, c. 273, Pt. A, §41 (AFF).



9-A §10-304. Advertising

1. A loan broker may not engage in this State in false or misleading advertising concerning the terms and conditions of any services or assistance offered.

[ 2005, c. 274, §11 (AMD) .]

2. This section imposes no liability on the owner or personnel of any medium in which an advertisement appears or through which it is disseminated.

[ 1989, c. 70, §3 (NEW) .]

3. A loan broker shall include its license number in all print advertising in this State.

[ 2005, c. 274, §11 (NEW) .]

SECTION HISTORY

1989, c. 70, §3 (NEW). 2005, c. 274, §11 (AMD).



9-A §10-305. Rulemaking

The administrator may adopt reasonable rules pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, and in accordance with this article governing loan brokers. [2005, c. 274, §12 (AMD).]

SECTION HISTORY

1989, c. 70, §3 (NEW). 2005, c. 274, §12 (AMD).



9-A §10-306. Privacy of consumer financial information

A loan broker shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the loan broker is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. [2005, c. 274, §13 (AMD).]

SECTION HISTORY

2001, c. 262, §A3 (NEW). 2005, c. 274, §13 (AMD).



9-A §10-307. Real estate settlement procedures

A loan broker and its mortgage loan originators shall comply with the provisions of 12 United States Code, Section 2601 et seq., the federal Real Estate Settlement Procedures Act of 1974 and its implementing regulation, Regulation X, 12 Code of Federal Regulations, Section 1024.1 et seq. [2013, c. 464, §12 (AMD).]

SECTION HISTORY

2007, c. 273, Pt. A, §31 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2007, c. 466, Pt. B, §9 (AMD). 2007, c. 466, Pt. B, §10 (AFF). 2011, c. 427, Pt. B, §16 (AMD). 2013, c. 464, §12 (AMD).



9-A §10-307-A. Application of truth in lending limits

A loan broker and its mortgage loan originators shall comply with the provisions of the Federal Truth in Lending provisions of Article 8-A and any rules adopted in accordance with that Article. [2011, c. 427, Pt. A, §16 (NEW).]

SECTION HISTORY

2011, c. 427, Pt. A, §16 (NEW).



9-A §10-308. False information on application for credit

A loan broker or any mortgage loan originator of a loan broker may not knowingly permit, encourage or assist a consumer to submit false information on any application for credit, nor may a loan broker or mortgage loan originator of a loan broker knowingly falsify such information on a consumer's application. [2011, c. 427, Pt. B, §17 (AMD).]

SECTION HISTORY

2007, c. 273, Pt. A, §32 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2011, c. 427, Pt. B, §17 (AMD).



9-A §10-309. Rate locks

If a loan broker collects a fee from a consumer to lock in a certain interest rate for a certain length of time, that loan broker shall: [2007, c. 273, Pt. A, §33 (NEW); 2007, c. 273, Pt. A, §41 (AFF).]

1. Take steps that are necessary to actually secure or guarantee the specified rate for the appropriate length of time;

[ 2007, c. 273, Pt. A, §33 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

2. Select a time period within which the loan can reasonably be expected to close; and

[ 2007, c. 273, Pt. A, §33 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

3. Use good faith efforts to close the loan within the rate lock period.

[ 2007, c. 273, Pt. A, §33 (NEW); 2007, c. 273, Pt. A, §41 (AFF) .]

SECTION HISTORY

2007, c. 273, Pt. A, §33 (NEW). 2007, c. 273, Pt. A, §41 (AFF).



9-A §10-310. Requirements related to refund anticipation loan and refund anticipation check

1. A facilitator of a refund anticipation loan or refund anticipation check shall make the following disclosures in accordance with this section.

A. A facilitator of a refund anticipation loan or refund anticipation check shall prominently display a schedule showing the current fees for a refund anticipation loan or refund anticipation check at its place of business. Each fee schedule must include at least 5 examples of refund anticipation loans in different amounts ranging from $300 to $5,000. [2009, c. 248, §9 (NEW).]

B. A facilitator of a refund anticipation loan or refund anticipation check shall post the following notice to consumers: "When you take out a refund anticipation loan, you are borrowing money against your tax refund. If your tax refund is less than expected, you will still owe the entire amount of the loan. If your refund is delayed, you may have to pay additional costs. You can get your refund in 8 to 15 days without paying any extra fees and taking out a refund anticipation loan. You can have your tax return filed electronically and your refund deposited directly into your own bank account without obtaining a refund anticipation loan or paying fees for an extra product." [2009, c. 248, §9 (NEW).]

C. At the time a person applies for a refund anticipation loan or refund anticipation check, the facilitator of a refund anticipation loan or refund anticipation check shall disclose, on a form separate from the application, the refund anticipation loan fee or refund anticipation check fee; the fee for tax preparation or any other fee; the time within which the proceeds of the refund anticipation loan or refund anticipation check will be paid if the loan or check is approved; and, in the case of a refund anticipation loan, if it is the practice of the facilitator to demand repayment upon delivery of the refund, the annual percentage rate based on the facilitator's reasonable estimate of the time the refund will be delivered. [2011, c. 427, Pt. D, §14 (AMD).]

D. Prior to the consummation of the refund anticipation loan or refund anticipation check transaction, the facilitator of a refund anticipation loan or refund anticipation check shall also provide a copy of the completed loan or check application and agreement and, for a refund anticipation loan, the disclosures required by Article 8-A. [2011, c. 427, Pt. D, §14 (AMD).]

E. If a person applies for a refund anticipation loan, the facilitator of a refund anticipation loan or refund anticipation check shall orally inform the applicant that the product is a loan that lasts only one to 2 weeks, that the applicant is liable for the full amount of the loan if the anticipated tax refund is less than expected, the amount of any loan fees and the interest rate for the loan. If a person applies for a refund anticipation check, the facilitator of a refund anticipation loan or refund anticipation check shall orally inform the applicant of any check fee and that the applicant can receive a refund without a loan or extra fees if the refund is filed electronically and the applicant chooses direct deposit to the applicant's own bank account. [2009, c. 248, §9 (NEW).]

[ 2011, c. 427, Pt. D, §14 (AMD) .]

2. A facilitator of a refund anticipation loan or refund anticipation check is prohibited from engaging in any of the following activities.

A. A facilitator of a refund anticipation loan or refund anticipation check may not assess or impose any fee, charge or other consideration in the making of a refund anticipation loan or refund anticipation check unless that fee, charge or other consideration is included in the disclosed refund anticipation loan fee and the refund anticipation loan interest rate charged by the creditor or bank that provides the loan or check. In addition, any such fee, charge or other consideration, from whatever source, must be disclosed on the written agreement required by section 10-302. A facilitator of a refund anticipation loan or refund anticipation check may charge a fee for tax preparation if the same fee in the same amount is charged to customers who do not receive a refund anticipation loan, refund anticipation check or any other tax-related financial product. [2009, c. 248, §9 (NEW).]

B. A facilitator of a refund anticipation loan or refund anticipation check may not engage in unfair or deceptive acts or practices in the facilitating of a refund anticipation loan or refund anticipation check, including making any oral statements contradicting any of the information required to be disclosed under this Article. [2009, c. 248, §9 (NEW).]

C. A facilitator of a refund anticipation loan or refund anticipation check may not threaten to take any action prohibited by this Article in facilitating a refund anticipation loan or refund anticipation check. [2009, c. 248, §9 (NEW).]

D. A facilitator of a refund anticipation loan or refund anticipation check may not directly or indirectly arrange for any 3rd party to charge any interest, fee or charge related to a refund anticipation loan or refund anticipation check, including but not limited to charges for insurance, check cashing or attorney's fees or other collection costs. [2009, c. 248, §9 (NEW).]

E. A facilitator of a refund anticipation loan or refund anticipation check may not include any of the following provisions in a refund anticipation loan application or agreement:

(1) A hold-harmless clause;

(2) A confession-of-judgment clause;

(3) A waiver of the right to a jury trial in any action;

(4) Any assignment of or order for payment of wages or other compensation for services;

(5) An agreement that the consumer will not assert any claim or defense arising out of the contract or seek any remedies pursuant to this Title;

(6) A waiver of any requirement of this Article;

(7) A waiver of the right to injunctive, declaratory or other equitable relief or relief on a classwide basis; or

(8) A requirement that any aspect of a resolution of a dispute between the parties to the agreement be kept confidential. [2009, c. 248, §9 (NEW).]

F. A facilitator of a refund anticipation loan or refund anticipation check may not take or arrange for a creditor to take a security interest in any property of the consumer other than the proceeds of the consumer's tax refund to secure payment of a refund anticipation loan. [2009, c. 248, §9 (NEW).]

G. A facilitator of a refund anticipation loan or refund anticipation check may not directly or indirectly engage in the collection of an outstanding or delinquent refund anticipation loan for any creditor or assignee. [2009, c. 248, §9 (NEW).]

H. A facilitator of a refund anticipation loan or refund anticipation check may not refer, facilitate or solicit consumers on behalf of a 3rd party engaged in check cashing for a fee or permit 3rd-party check cashing for a fee in any place of business in which refund anticipation loans or refund anticipation checks are facilitated. [2009, c. 248, §9 (NEW).]

I. A facilitator of a refund anticipation loan or refund anticipation check may not facilitate any refund anticipation loan that is secured by or that the creditor arranges to be repaid directly from the proceeds of the consumer's state tax refund. [2009, c. 248, §9 (NEW).]

J. A facilitator of a refund anticipation loan or refund anticipation check may not make a misrepresentation of fact in obtaining or attempting to obtain a registration as a facilitator. [2009, c. 248, §9 (NEW).]

K. A facilitator of a refund anticipation loan or refund anticipation check may not advertise or market a refund anticipation loan without including in the advertising or marketing materials a disclosure that the product is a loan and that tax refunds can be obtained without a loan or extra fees if tax returns are electronically filed with direct deposit. [2009, c. 248, §9 (NEW).]

L. A facilitator of a refund anticipation loan or refund anticipation check may not advertise or market a refund anticipation check without including in the advertising or marketing materials a disclosure that there is a fee associated with the check and that tax refunds can be obtained without a loan or extra fees if tax returns are electronically filed with direct deposit. [2009, c. 248, §9 (NEW).]

[ 2009, c. 248, §9 (NEW) .]

SECTION HISTORY

2009, c. 248, §9 (NEW). 2011, c. 427, Pt. D, §14 (AMD).






Part 4: REMEDIES AND PENALTIES

9-A §10-401. Effects of violations on rights of parties

Any loan broker or mortgage loan originators of any loan broker that violate any provision of this Title or any rule issued by the administrator, or that through any unfair, unconscionable or deceptive practice cause actual damage to a consumer, are subject to the following: [2011, c. 427, Pt. B, §18 (AMD).]

1. After notice and hearing, a cease and desist order from the administrator;

[ 1989, c. 70, §3 (NEW) .]

2. After notice and hearing, forfeiture of such portion of the required bond as proportionately may make aggrieved parties whole;

[ 1989, c. 70, §3 (NEW) .]

3. A civil action, by the administrator through the Attorney General, after which a court may assess a civil penalty of not more than $5,000;

[ 1993, c. 495, §5 (AMD) .]

4. A civil action by an aggrieved consumer in which that consumer has the right to recover actual damages from the loan broker or its mortgage loan originators in an amount determined by the court, plus costs of the action together with reasonable attorney's fees; and

[ 2011, c. 427, Pt. B, §19 (AMD) .]

5. Revocation, suspension or nonrenewal of its license.

[ 2005, c. 274, §14 (AMD) .]

SECTION HISTORY

1989, c. 70, §3 (NEW). 1993, c. 495, §5 (AMD). 2005, c. 164, §§10,11 (AMD). 2005, c. 274, §14 (AMD). 2005, c. 683, §§B5,6 (AMD). 2011, c. 427, Pt. B, §§18, 19 (AMD).









Article 11: RENTAL-PURCHASE PRACTICES

9-A §11-101. Short title

This Article may be known and cited as the "Maine Consumer Credit Code - Rental-purchase Agreements." [1991, c. 787, (NEW).]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-102. Purpose; rules of construction

1. This Article must be liberally construed and applied to promote its underlying purposes and policies.

[ 1991, c. 787, (NEW) .]

2. The underlying purposes and policies of this Article are to:

A. Simplify, clarify and modernize the law governing rental-purchase agreements; [1991, c. 787, (NEW).]

B. Provide certain disclosures to consumers who enter into rental-purchase agreements and to promote consumer understanding of the terms of rental-purchase agreements; [1991, c. 787, (NEW).]

C. Protect consumers against unfair practices by some rental-purchase dealers, having due regard for the interests of legitimate and scrupulous rental-purchase dealers; and [1991, c. 787, (NEW).]

D. Permit and encourage the development of fair and economically sound rental-purchase practices. [1991, c. 787, (NEW).]

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-103. Supplementary general principles of law applicable

Unless displaced by the particular provisions of this Article, the "Uniform Commercial Code" and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating cause, supplement the provisions of this Article. [1991, c. 787, (NEW).]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-104. Application

This Article applies to rental-purchase agreements or acts, practices or conduct related to a rental-purchase agreement if: [1991, c. 787, (NEW).]

1. The rental-purchase agreement is entered into in this State; or

[ 1991, c. 787, (NEW) .]

2. The consumer is a resident of this State at the time the merchant, wherever located, offering the rental-purchase agreement solicits the rental-purchase agreement or modification of the rental-purchase agreement in this State, whether the solicitation is made personally, by mail or by telephone.

For the purposes of this Article, the residence of the consumer is the address given by the consumer as the consumer's residence in any writing signed by the consumer in connection with the rental-purchase agreement. Unless the consumer notifies the merchant of a new or different residence address, the given residence address is presumed to be unchanged.

[ 2001, c. 287, §1 (AMD) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §1 (AMD).



9-A §11-105. Definitions

As used in this Article, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 787, (NEW).]

1. "Administrator" means the administrator designated in Article VI, section 6-103.

[ 1991, c. 787, (NEW) .]

2. "Advertisement" means a commercial message in any medium that directly or indirectly aids, promotes or assists a rental-purchase agreement, but does not include in-store merchandising aids such as window signs and ceiling banners.

[ 2001, c. 287, §2 (AMD) .]

3. "Cash price" means the price for which the merchant would sell the property to the consumer for cash on the date of the rental-purchase agreement. The cash price must be reasonably related to the fair market value of the property. The cash price of new merchandise is reasonably related to fair market value if it is equal to or less than the amounts determined under the formula set forth in paragraph A.

A. The cash price of new merchandise may not exceed the amount produced by multiplying the merchant cost by the applicable factor set forth below. For purposes of this paragraph, "merchant cost" means the bona fide actual cost, including freight charges, of the rental property paid by the merchant to a wholesaler, distributor, manufacturer or other provider, net of volume rebates, discounts or other incentives received by the merchant at the time the merchant purchased the item. The maximum cash price must be computed as follows:

(1) For appliances, the applicable factor is 1.75;

(2) For electronics having merchant cost less than $150, the applicable factor is 1.75;

(3) For electronics having merchant cost greater than or equal to $150, the applicable factor is 2.00;

(4) For furniture and jewelry, the applicable factor is 2.50; and

(5) For items not listed in subparagraphs (1) to (4), the applicable factor is 2.00. [2001, c. 287, §2 (NEW).]

B. The cash price of used merchandise offered for rerental may not exceed the maximum permitted cash price of the property when new and must be adjusted for other relevant factors. Other relevant factors include:

(1) The duration of prior rentals and whether the item has been repaired one or more times;

(2) Whether the consumer price of the general class of items to which the item belongs has decreased or increased since the merchant originally purchased it; and

(3) The condition of the item. [2001, c. 287, §2 (NEW).]

[ 2001, c. 287, §2 (AMD) .]

4. "Consumer" means an individual who rents personal property under a rental-purchase agreement used primarily for personal, family or household purposes.

[ 1991, c. 787, (NEW) .]

5. "Consummation" means the time at which a consumer becomes contractually obligated under a rental-purchase agreement for personal property used primarily for personal, family or household purposes.

[ 1991, c. 787, (NEW) .]

5-A. "Debt" means an obligation or alleged obligation of a consumer to surrender or return rental property or pay money arising out of a rental-purchase agreement.

[ 2001, c. 287, §3 (NEW) .]

5-B. "Location information" means a consumer's place of residence and the consumer's telephone numbers at that location and at the consumer's place of employment.

[ 2001, c. 287, §3 (NEW) .]

6. "Merchant" means a person who regularly provides the use of property through rental-purchase agreements and to whom rental payments are initially payable on the face of the rental-purchase agreement.

[ 1991, c. 787, (NEW) .]

6-A. "Periodic payment" means the total payment the consumer will make for a specific rental period, including the rental payment, any administrative fees or delivery charges, taxes and fees or charges for optional products and services.

[ 2001, c. 287, §3 (NEW) .]

6-B. "Rental payment" means a payment to be made by a consumer for the right of possession and use of rental property for a specific rental period, but does not include taxes imposed on such payment.

[ 2001, c. 287, §3 (NEW) .]

6-C. "Rental period" means a week, month or other specific period of time during which the consumer has a right to possess and use the property after making the rental payment and applicable tax payment for such period.

[ 2001, c. 287, §3 (NEW) .]

7. "Rental-purchase agreement" means an agreement for the use of personal property by an individual primarily for personal, family or household purposes for an initial period of 4 months or less that is automatically renewable with each payment after the initial period and that permits the consumer to become the owner of the property, but does not obligate or require the consumer to continue renting or using the property beyond the initial period.

[ 1991, c. 787, (NEW) .]

8. "Rental-purchase cost" means the total of charges payable by the consumer and imposed by the merchant as a condition of entering into and acquiring ownership of property under a rental-purchase agreement. "Rental-purchase cost" includes rental payments and any initial administrative fees, but does not include taxes, delivery charges, late charges, payment pick-up fees or any optional charges or fees that meet the requirements of section 11-111, subsection 4.

[ 2001, c. 287, §3 (NEW) .]

9. "Total of payments to acquire ownership" means the total of all charges payable by the consumer to acquire ownership of the rental property. "Total of payments to acquire ownership" includes any initial administrative fee, the total of all rental payments and taxes, but does not include delivery charges, late charges, payment pick-up fees or any optional charges or fees that meet the requirements of section 11-111, subsection 4.

[ 2001, c. 287, §3 (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §§2,3 (AMD).



9-A §11-106. Inapplicability of other laws; exempt transactions

1. A rental-purchase agreement that complies with this Article is not considered or governed by the laws related to:

A. A "home solicitation sale" as defined in section 3-501; [1991, c. 787, (NEW).]

B. A "consumer credit sale" as defined in section 1-301, subsection 11; except that the following sections of the Maine Consumer Credit Code apply: section 1-107, waiver, agreement to forego rights, settlement of claims; section 1-111, record retention; section 1-201, territorial application; section 1-202, exclusions; section 1-203, jurisdiction and service of process; section 2-507, attorney's fees and collection costs; section 3-202, notice to consumer; section 3-203, notice of assignment; section 3-305, no assignment of earnings; section 3-306, authorization to confess judgment prohibited; section 3-307, certain negotiable instruments prohibited; section 3-309, referral sales; section 3-403, assignee subject to defenses; section 5-104, no garnishment before judgment; section 5-105, limitation on garnishment; section 5-106, no discharge from employment for garnishment; section 5-112, creditor's right to take possession after default; section 5-113, venue; section 5-114, stay of enforcement of judgment; section 5-115, misrepresentation; section 5-116, illegal, fraudulent or unconscionable conduct in attempted collection of debts; section 5-117, prohibited practices; section 5-201, effect of violations on rights of parties; section 5-202, refunds and penalties as setoff to obligation; section 5-301, violations; Article VI in its entirety, except that the term "original unpaid balances arising from consumer credit transactions" described in section 6-203, subsection 2 means "gross rental receipts from rental-purchase agreements" for purposes of administration of this Article; Article 8-A requirements related to model forms; and Federal Truth in Lending Act, 15 United States Code, Section 1666a requirements related to credit reports; [2011, c. 427, Pt. D, §15 (AMD).]

C. A "consumer lease" as defined in section 1-301, subsection 13; [1991, c. 787, (NEW).]

D. A "sale of goods" as defined in section 1-301, subsection 33; or [1991, c. 787, (NEW).]

E. A "security interest" as defined in Title 11, section 1-201, subsection (37). [1991, c. 787, (NEW).]

[ 2011, c. 427, Pt. D, §15 (AMD) .]

2. This Article does not apply to:

A. A rental-purchase agreement made primarily for business, commercial or agricultural purposes or made with a governmental agency or instrumentality; [1991, c. 787, (NEW).]

B. A lease of a safe-deposit box; [1991, c. 787, (NEW).]

C. A lease or bailment of personal property that is incidental to the lease of real property and does not provide the consumer with an option to purchase the leased property; [1991, c. 787, (NEW).]

D. A lease of an automobile; or [1991, c. 787, (NEW).]

E. A lease of real estate. [1991, c. 787, (NEW).]

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2011, c. 427, Pt. D, §15 (AMD).



9-A §11-107. General requirements of disclosure

1. The merchant shall disclose to the consumer the information required by this Article. In a transaction involving more than one merchant, only one merchant need make the disclosure but all merchants are bound by the disclosure.

[ 1991, c. 787, (NEW) .]

2. The disclosure must be made during or before consummation of the rental-purchase agreement.

[ 1991, c. 787, (NEW) .]

3. The disclosure must be made clearly and conspicuously, in a clear and coherent manner, in writing, in type size not less than 8-point standard type and appropriately divided and captioned by various sections. A copy of the rental-purchase agreement must be provided to the consumer. If more than one consumer executes a rental-purchase agreement, the merchant shall provide a copy of the agreement to each consumer. The disclosure required under section 11-108 must be made above the line for the consumer's signature. If disclosures are made on more than one page, the contract complies with this subsection if the consumer signs each page of the contract.

[ 2001, c. 287, §4 (AMD) .]

4. If a disclosure becomes inaccurate as a result of any act, occurrence or agreement by the consumer after delivery of the required disclosure, the inaccuracy is not a violation of this Article.

[ 1991, c. 787, (NEW) .]

5. A merchant may disclose information that is not required by this Article if the additional information is not stated, used or placed in a manner that contradicts, obscures or distracts attention from the required information.

[ 2001, c. 287, §5 (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §§4,5 (AMD).



9-A §11-108. Disclosure

1. For each rental-purchase agreement, the merchant shall disclose in the agreement the following items, as applicable:

A. [2001, c. 287, §6 (RP).]

B. [2001, c. 287, §6 (RP).]

C. A statement that the consumer is responsible for the fair market value, remaining rent, early purchase option amount or cost of repair of the property, whichever is least, if, and as of the time, it is lost, stolen, damaged or destroyed; [2001, c. 287, §7 (AMD).]

D. A brief description of the rented property sufficient to identify the property to the consumer and the merchant, including an identification number if applicable and a statement indicating whether the property is new or used. A statement that indicates new property is used is not a violation of this Article; [1991, c. 787, (NEW).]

E. A statement of the cash price of the property. A statement of the aggregate cash price of all items involving the rental of 2 or more items as a set satisfies this requirement; [1991, c. 787, (NEW).]

F. [2001, c. 287, §8 (RP).]

G. A statement that the total of payments to acquire ownership does not include other charges the consumer may incur, such as late-payment, payment pick-up fees and charges or fees for optional products or services. Late-payment, payment pick-up fees and charges or fees for optional products or services must be separately disclosed in the agreement; [2001, c. 287, §9 (AMD).]

H. A statement clearly summarizing the terms of the consumer's option to purchase, including a statement that the consumer has the right to exercise an early-purchase option, the price at which the property may be purchased and the formula or method for determining that price; [1991, c. 787, (NEW).]

I. A description of any damage to the property; [1991, c. 787, (NEW).]

J. A statement identifying the merchant as the party responsible for maintaining or servicing the property while it is rented, together with a description of that responsibility and a statement that, if any part of a manufacturer's express warranty covers the rental property at the time the consumer acquires ownership of the property, that warranty is transferred to the consumer if allowed by the terms of the warranty; [1991, c. 787, (NEW).]

K. The date of the transaction and the identities of the merchant and the consumer; [1991, c. 787, (NEW).]

L. A statement that the consumer may terminate the agreement without penalty by voluntarily surrendering or returning the property to the merchant in good repair on or before the expiration of any rental period along with any past due rental payments; [2001, c. 287, §9 (AMD).]

M. Notice of the right to reinstate an agreement as provided in this Article; [1991, c. 787, (NEW).]

N. A description of what conditions constitute default by the consumer; and [1991, c. 787, (NEW).]

O. A notice to the consumer pursuant to section 3-202. [1991, c. 787, (NEW).]

[ 2001, c. 287, §§6 - 9 (AMD) .]

2. To the extent applicable, the following information must be disclosed and grouped together in each rental-purchase agreement:

A. The amount of the payment required at or before consummation of the agreement or delivery of the property, whichever is later, using the term "initial payment." The merchant shall itemize each component of the initial payment by type and amount, including any initial administrative fee, delivery charge, rental payment, taxes and charges or fees for optional products or services; [2001, c. 287, §10 (NEW).]

B. The amount of the "regular periodic payment," using that term. The merchant shall itemize each component of the regular periodic payment by type and amount, including the rental payment, taxes and charges or fees for optional products or services. If the final periodic payment is less than or equal to the regular periodic payment, the components of the final periodic payment need not be itemized; [2001, c. 287, §10 (NEW).]

C. The "total of payments to acquire ownership," using that term and a brief description, such as "the total amount you will have paid, including any initial administrative fee, the total of all rental payments and taxes, if you acquire ownership of the property by making all scheduled payments, but not including late charges or payment pick-up fees you may incur or charges or fees for optional products or services you may elect to purchase"; [2001, c. 287, §10 (NEW).]

D. A statement in substantially the following form in no less than 8-point boldface type: "YOU WILL BE RENTING THE PROPERTY. YOU WILL NOT ACQUIRE EQUITY OR OWNERSHIP RIGHTS IN THE PROPERTY UNLESS YOU MAKE ALL PAYMENTS NECESSARY TO ACQUIRE OWNERSHIP."; [2001, c. 287, §10 (NEW).]

E. The following statement: "Other important terms. See your rental-purchase agreement for additional important information on termination, purchase option, reinstatement rights, warranties, maintenance responsibilities, late charges and payment pick-up fees and your liability for loss, theft, damage or destruction of the property."; and [2001, c. 287, §10 (NEW).]

F. The "payment schedule," using that term, and a description of the number, amount and due dates or periods of payments scheduled under the agreement. A merchant may also disclose alternative periodic payments and payment schedules. [2001, c. 287, §10 (NEW).]

[ 2001, c. 287, §10 (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §§6-10 (AMD). 2001, c. 287, §9 (AMD).



9-A §11-109. Prohibited practices

A rental-purchase agreement may not contain: [1991, c. 787, (NEW).]

1. A confession of judgment;

[ 1991, c. 787, (NEW) .]

2. A negotiable instrument;

[ 1991, c. 787, (NEW) .]

3. A security interest or any other claim of a property interest in any goods except those goods delivered by the merchant pursuant to the rental-purchase agreement;

[ 1991, c. 787, (NEW) .]

4. A wage assignment;

[ 1991, c. 787, (NEW) .]

5. A waiver by the consumer of claims or defenses;

[ 1991, c. 787, (NEW) .]

6. A provision authorizing the merchant or a person acting on the merchant's behalf to enter on the consumer's premises or commit any breach of the peace in repossession of goods;

[ 1991, c. 787, (NEW) .]

7. A provision requiring the purchase from the merchant of a liability damage waiver or insurance for the merchandise;

[ 1991, c. 787, (NEW) .]

8. A provision requiring the payment of a late charge unless a rental payment is more than 3 days late for an agreement that is renewed on a weekly basis or more than 5 days late for an agreement that is renewed less frequently than on a weekly basis;

[ 1991, c. 787, (NEW) .]

9. A provision requiring a payment at the end of the rental-purchase agreement period in excess of or in addition to a regular periodic payment in order for the consumer to acquire ownership of the property or payment of rental payments in excess of the total amount necessary to acquire ownership of the property;

[ 1991, c. 787, (NEW) .]

10. A penalty for early termination of a rental-purchase agreement or for the return of an item at any time;

[ 1991, c. 787, (NEW) .]

11. A provision for payment by a cosigner of the rental-purchase agreement of any fees or charges that could not be assessed to the consumer as part of the rental-purchase agreement; or

[ 1991, c. 787, (NEW) .]

12. An offer of insurance from the merchant to the consumer.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-110. Calculation of late charges

Any late charge assessed pursuant to section 11-109, subsection 8 may not exceed the greater of 5% of the delinquent payment amount or $3. Only one late charge may be assessed on any delinquent payment, regardless of how long the payment remains unpaid. [2001, c. 287, §11 (AMD).]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §11 (AMD).



9-A §11-111. Allowable charges

In addition to rental payments, a merchant may contract for and receive the following charges or fees. [2001, c. 287, §12 (AMD).]

1. An initial administrative fee not to exceed $15 may be assessed but the fee must be refunded to the consumer if the rental agreement is not consummated. If a consumer enters into more than one rental-purchase agreement with a merchant on the same day, only one initial administrative fee may be assessed.

[ 2001, c. 287, §12 (AMD) .]

2. An optional delivery charge may not exceed $30 for 3 or fewer items actually delivered or $60 for 4 or more items actually delivered.

[ 2001, c. 287, §12 (AMD) .]

3. An optional payment pick-up fee may not exceed $7.50 and may be assessed only once per payment.

[ 2001, c. 287, §12 (AMD) .]

4. A liability damage waiver fee may be contracted for and received pursuant to section 11-115.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §12 (AMD).



9-A §11-112. Default; notice of default and right to cure

1. An agreement of the parties to a rental-purchase agreement with respect to default on the part of the consumer is enforceable only to the extent that the consumer fails to renew an agreement and fails to return the rented property or make arrangements for its return as provided for by the agreement.

[ 1991, c. 787, (NEW) .]

2. In consumer rental-purchase agreements, after a consumer is in default for 3 business days and does not voluntarily surrender possession of the rented property, a merchant may give the consumer the notice provided in this section. A merchant gives the notice to the consumer under this section when the merchant delivers notice in the same manner as a notice provided under the Maine Consumer Credit Code, section 5-110.

[ 1991, c. 787, (NEW) .]

3. The notice must be in writing and conspicuously state the name, address and telephone number of the merchant to whom payment is made, a brief identification of the transaction, the consumer's right to cure the default, the amount of payment and the date the payment must be made to cure the default. A notice in substantially the following form complies with this subsection:

(Name, address and telephone number of merchant)

(Account number, if any)

(Brief identification of transaction)

(Date) is LAST DATE FOR PAYMENT

(Amount) is the AMOUNT NOW DUE

You have failed to renew your rental agreement(s). If you pay the AMOUNT NOW DUE (above) by the LAST DATE FOR PAYMENT (above), you may continue with the contract as though you had renewed on time. If you do not pay by that date, we may exercise our rights under the law. You may be required to pay reasonable costs authorized by law.

PLEASE ALSO NOTE: As of the LAST DATE FOR PAYMENT (above) you will owe the following additional payments:.

__________________________________________________________________

(date due) (amount)

In order to cure your account fully, the payment or payments listed above must also be paid in full on or before the LAST DATE FOR PAYMENT.

If you are late again within the next 6 months in making your payments, we may exercise our rights without sending you another notice. If you have questions, promptly write or telephone (name of merchant).

[ 1991, c. 787, (NEW) .]

4. With respect to consumer rental-purchase agreements with payments or options to renew more frequently than monthly, after default consisting of failure to renew or return the property, a merchant may not initiate court action to recover rented property until 3 business days after notice of the consumer's right to cure is given. With respect to all other rental-purchase agreements, after default consisting of failure to renew or return the property, a merchant may not initiate court action to recover rented property until 5 business days after notice of the consumer's right to cure is given.

[ 1991, c. 787, (NEW) .]

5. After notice is given and until expiration of the minimum applicable period, a consumer may cure all defaults consisting of failure to renew and failure to return the property by tendering the amount of all unpaid sums due at the same time of the tender.

[ 1991, c. 787, (NEW) .]

6. This section and the provisions on waiver, agreements to forego rights and settlement of claims do not prohibit a consumer from voluntarily surrendering possession of goods that are rented and a merchant from enforcing the security interest in the goods at any time after default. In any enforcement proceeding, a merchant shall affirmatively plead and prove either that the notice to cure is not required or that the merchant has given the required notice. The failure to plead does not invalidate any action taken by the merchant that is otherwise lawful and if the merchant had rightfully repossessed any collateral the repossession does not constitute conversion.

[ 1991, c. 787, (NEW) .]

7. Any repossession of rented property in violation of this section is void and the merchant is liable for conversion.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-113. Reinstatement

1. A consumer who fails to make a timely rental payment but has returned or surrendered the rental property to the merchant within 7 days after missing a payment or within 2 business days of the merchant's request, whichever comes later, may reinstate the agreement without losing any rights or options that exist under the agreement by payment of:

A. All past due rental charges; and [1991, c. 787, (NEW).]

B. Other charges expressly provided in this Article, except any initial administrative fee. [2001, c. 287, §13 (AMD).]

[ 2001, c. 287, §13 (AMD) .]

2.

[ 2001, c. 287, §13 (RP) .]

3.

[ 2001, c. 287, §13 (RP) .]

4. A consumer who has returned or surrendered the rental property within the reinstatement period set forth in subsection 1 may reinstate the agreement during a period of not less than 180 days after the date of the missed payment.

[ 2001, c. 287, §13 (AMD) .]

5. Nothing in this section prevents a merchant from attempting to repossess property during the reinstatement period, but such a repossession does not affect the consumer's right to reinstate.

[ 1991, c. 787, (NEW) .]

6. Upon reinstatement, the merchant shall provide the consumer with the same property or substitute property of comparable quality and condition.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §13 (AMD).



9-A §11-114. Consumer's right to acquire ownership when 50% of payments equals cash price

1. The total number of rental payments necessary to acquire ownership of the property under any rental-purchase agreement may not exceed 2 times the cash price of the property. When 50% of all rental payments made by a consumer equals the cash price of the property disclosed to the consumer pursuant to section 11-108, subsection 1, paragraph E, the consumer acquires ownership of the property and the rental-purchase agreement terminates.

[ 1991, c. 787, (NEW) .]

2. At any time after tendering an initial lease payment, a consumer may acquire ownership of the property that is the subject of the rental-purchase agreement by tendering an amount equal to the amount by which the cash price of the rented property exceeds 50% of all rental payments made by the consumer.

[ 1991, c. 787, (NEW) .]

3. It is not a violation of this section for the merchant and the consumer to agree in writing to allow the consumer to acquire ownership of the property for a lesser amount than the maximum limits set forth in subsections 1 and 2.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-115. Liability damage waivers; fees

In addition to the other charges permitted by this Article, the parties may contract for a liability damage waiver. The fee for the liability damage waiver may not exceed the greater of 5% of any periodic rental payment due or $3 in the case of any rental-purchase agreement with renewal periods more frequent than monthly or the greater of 5% of any periodic rental payment due or $7.50 in the case of any rental-purchase agreement with monthly renewal dates. The selling or offering for sale of a liability damage waiver pursuant to this Article is subject to the following prohibitions and requirements. [2001, c. 287, §14 (AMD).]

1. The restrictions, conditions and exclusions of the liability damage waiver must be disclosed on a separate contract, sheet or handout given to the consumer prior to entering into the rental-purchase agreement. The separate contract, sheet or handout must be signed or otherwise acknowledged as received by the consumer prior to entering into the rental-purchase agreement.

[ 1991, c. 787, (NEW) .]

2. A merchant may not sell or offer to sell a liability damage waiver unless all restrictions, conditions and exclusions are printed in the rental-purchase agreement or in a separate agreement in 8-point type or larger, written in ink or typewritten on the face of the rental-purchase agreement in a blank space provided. The liability damage waiver may exclude only loss or damage that is caused intentionally by the consumer or resulting from the consumer's willful or wanton misconduct to the property that is the subject of the rental-purchase agreement.

[ 1991, c. 787, (NEW) .]

3. The liability damage waiver agreement must include a statement of the total charge for the liability damage waiver and must display in 8-point boldface type the following notice or a notice in a substantially similar form:

NOTICE: THIS CONTRACT OFFERS, FOR AN ADDITIONAL CHARGE, A LIABILITY DAMAGE WAIVER TO COVER YOUR RESPONSIBILITY FOR DAMAGE TO THE PROPERTY. BEFORE DECIDING WHETHER TO PURCHASE THE LIABILITY DAMAGE WAIVER, YOU MAY WISH TO DETERMINE WHETHER YOUR HOMEOWNERS OR CASUALTY INSURANCE AFFORDS YOU COVERAGE FOR DAMAGE TO THE RENTAL PROPERTY AND THE AMOUNT OF THE DEDUCTIBLE UNDER YOUR OWN INSURANCE COVERAGE. THE PURCHASE OF THIS LIABILITY DAMAGE WAIVER IS NOT MANDATORY AND MAY BE DECLINED.

[ 2001, c. 287, §15 (AMD) .]

4. A liability damage waiver may not be a factor in the approval by the merchant of the rental-purchase transaction and the contract may take effect only after the consumer has signed or initialed an affirmative request to purchase the liability damage waiver after written disclosure of the cost of the liability damage waiver.

[ 2001, c. 287, §16 (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §§14-16 (AMD).



9-A §11-116. Receipts and accounts

A merchant shall furnish the consumer a written receipt for each payment made in cash or by any other method of payment that does not provide evidence of payment when any such payment is made in person during normal working hours. The merchant shall provide the consumer with a written statement of account within 7 days of the consumer's request. [1991, c. 787, (NEW).]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-117. Renegotiations and extensions

1. A renegotiation occurs when an existing rental-purchase agreement is satisfied and replaced by a new agreement undertaken by the same merchant and consumer. A renegotiation is considered a new agreement requiring new disclosures. The following are not considered renegotiations:

A. The addition or return of property in a multiple-item agreement or the substitution of the rental property, if that addition, return or substitution does not affect the total number, total amount or timing of all payments necessary to acquire ownership; [1991, c. 787, (NEW).]

B. A deferral or extension of one or more periodic payments or portions of a periodic payment; [1991, c. 787, (NEW).]

C. A reduction in charges in the agreement; and [1991, c. 787, (NEW).]

D. An agreement involved in a court proceeding. [1991, c. 787, (NEW).]

[ 1991, c. 787, (NEW) .]

2. Disclosures are not required for any extension of a rental-purchase agreement.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-118. Advertising and point-of-sale disclosure

1. An advertisement for a rental-purchase agreement that refers to or states the dollar amount of any payment for a specific item must state clearly and conspicuously:

A. That the transaction advertised is a rental-purchase agreement; [1991, c. 787, (NEW).]

B. The rental-purchase cost; and [2001, c. 287, §17 (AMD).]

C. That the consumer does not acquire ownership rights until the total of payments to acquire ownership is paid. [2001, c. 287, §17 (AMD).]

[ 2001, c. 287, §17 (AMD) .]

2. For any item of property displayed or offered for rental-purchase, the merchant shall display a point-of-rental placard. The point-of-rental placard must disclose the rental payment amount and, in numerals and lettering at least as prominent as the rental payment amount, the following:

A. The number of rental payments necessary to acquire ownership of the item and the rental period; [2001, c. 287, §17 (AMD).]

B. The rental-purchase cost of the item; and [2001, c. 287, §17 (AMD).]

C. Whether the item is new or used. [2001, c. 287, §17 (NEW).]

Labeling a new item as used is not a violation of this Article.

[ 2001, c. 287, §17 (AMD) .]

3. An owner or the personnel of a medium in which an advertisement appears or through which an advertisement is disseminated is not liable under this section.

[ 1991, c. 787, (NEW) .]

4. A merchant may make the disclosures required by subsection 2 in the form of a list or catalog that is readily available to the consumer if the property is not displayed in the merchant's showroom or if displaying a point-of-rental placard would be impractical due to the size of the property.

[ 2001, c. 287, §17 (NEW) .]

This section does not apply to an advertisement that does not refer to or state the amount of any payment. [1991, c. 787, (NEW).]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §17 (AMD).



9-A §11-119. Collection activity

The following provisions govern the debt collection practices of merchants under this Article. [2001, c. 287, §18 (RPR).]

1. A merchant communicating with any person other than the consumer for the purpose of acquiring location information about the consumer may:

A. Identify the merchant and state that the merchant is confirming or correcting location information concerning the consumer; [2001, c. 287, §18 (NEW).]

B. Not state that the consumer owes any debt; [2001, c. 287, §18 (NEW).]

C. Not communicate with any such person more than once, unless requested to do so by that person or unless the merchant reasonably believes that the earlier response of that person was erroneous or incomplete and that the person now has correct or complete location information; [2001, c. 287, §18 (NEW).]

D. Not communicate by postcard; [2001, c. 287, §18 (NEW).]

E. Not use language or a symbol on an envelope or in the contents of a communication effected by the mails or by telegram that indicates that the communication relates to the collection of a debt; and [2001, c. 287, §18 (NEW).]

F. After the merchant knows the consumer is represented by an attorney with regard to the subject debt and has knowledge of, or can readily ascertain, that attorney's name and address, not communicate with any person other than that attorney, unless the attorney fails to respond within a reasonable period of time to communication from the merchant. [2001, c. 287, §18 (NEW).]

[ 2001, c. 287, §18 (NEW) .]

2. Without the prior consent of the consumer given directly to the merchant or the express permission of a court of competent jurisdiction, a merchant may not communicate with a consumer in connection with the collection of any debt:

A. At an unusual time or place or a time or place known or that should be known to be inconvenient to the consumer. In the absence of knowledge of circumstances to the contrary, a merchant shall assume that the convenient time for communicating with a consumer is after 8 a.m. and before 9 p.m. local time at the consumer's location; [2001, c. 287, §18 (NEW).]

B. If the merchant knows that the consumer is represented by an attorney with respect to that debt and has knowledge of, or can readily ascertain, that attorney's name and address, unless the attorney fails to respond within a reasonable period of time to a communication from the merchant or unless the attorney consents to direct communication with the consumer; or [2001, c. 287, §18 (NEW).]

C. At the consumer's place of employment if the merchant knows or has reason to know that the consumer's employer prohibits the consumer from receiving a communication. [2001, c. 287, §18 (NEW).]

[ 2001, c. 287, §18 (NEW) .]

3. Except as provided in subsection 1, without the prior consent of the consumer given directly to the merchant or the express permission of a court of competent jurisdiction, or except as reasonably necessary to effectuate a post-judgment judicial remedy, a merchant may not communicate, in connection with the collection of a debt, with a person other than the consumer, the consumer's attorney, a consumer reporting agency if otherwise permitted by law or the attorney of the merchant.

[ 2001, c. 287, §18 (NEW) .]

4. A merchant may not engage in conduct the natural consequence of which is to harass, oppress or abuse a person in connection with the collection of a debt. Without limiting the general application of this subsection, the following conduct is a violation of this section:

A. The use or threat of use of violence or other criminal means to harm the physical person, reputation or property of a person; [2001, c. 287, §18 (NEW).]

B. The use of obscene or profane language or language the natural consequence of which is to abuse the hearer or reader; [2001, c. 287, §18 (NEW).]

C. The publication of a list of consumers who allegedly refuse to pay debts, except to a consumer reporting agency or to persons meeting the requirements of Title 10, chapter 209-B; [2013, c. 588, Pt. C, §3 (AMD).]

D. The advertisement for sale of a debt to coerce payment of the debt; [2001, c. 287, §18 (NEW).]

E. Causing a telephone to ring or engaging a person in telephone conversation repeatedly or continuously with intent to annoy, abuse or harass a person at the called number; [2001, c. 287, §18 (NEW).]

F. Except as provided in subsection 1, the placement of telephone calls without meaningful disclosure of the caller's identity; and [2001, c. 287, §18 (NEW).]

G. The use of "shame cards," "shame automobiles" or similar devices, except that delivery vehicles used by the merchant in the ordinary course of business may not be considered "shame automobiles." [2001, c. 287, §18 (NEW).]

[ 2013, c. 588, Pt. C, §3 (AMD) .]

5. A merchant may not use a false, deceptive or misleading representation or means in connection with the collection of a debt. Without limiting the general application of this subsection, the following conduct is a violation of this section:

A. The false representation or implication that the merchant is vouched for, bonded by or affiliated with the United States or any state, including the use of any badge, uniform, seal, insignia or facsimile; [2001, c. 287, §18 (NEW).]

B. The false representation of the character, amount or legal status of a debt; [2001, c. 287, §18 (NEW).]

C. The false representation or implication that an individual is an attorney or that a communication is from an attorney; [2001, c. 287, §18 (NEW).]

D. The representation or implication that nonpayment of a debt will result in the arrest or imprisonment of a person or the seizure, garnishment, attachment or sale of property or wages of a person, unless that action is lawful and the merchant intends to take that action; [2001, c. 287, §18 (NEW).]

E. The threat to take an action that may not legally be taken or that is not intended to be taken; [2001, c. 287, §18 (NEW).]

F. The false representation or implication that a sale, referral or other transfer of any interest in a debt will cause the consumer to:

(1) Lose a claim or defense to payment of the debt; or

(2) Become subject to a practice prohibited by this Article; [2001, c. 287, §18 (NEW).]

G. The false representation or implication that the consumer committed a crime or other conduct in order to disgrace the consumer; [2001, c. 287, §18 (NEW).]

H. Communicating or threatening to communicate to any person credit information that is known or that should be known to be false, including the failure to communicate that a disputed debt is disputed; [2001, c. 287, §18 (NEW).]

I. The use or distribution of a written communication that simulates or is falsely represented to be a document authorized, issued or approved by a court, official or agency of the United States or any state, or that creates a false impression as to its source, authorization or approval; [2001, c. 287, §18 (RPR).]

J. The use of a false representation or deceptive means to collect or attempt to collect a debt or to obtain information concerning a consumer; [2001, c. 287, §18 (NEW).]

K. The false representation or implication that accounts have been turned over to innocent purchasers for value; [2001, c. 287, §18 (NEW).]

L. The false representation or implication that documents are legal process; [2001, c. 287, §18 (NEW).]

M. The use of a business, company or organization name other than the true name of the merchant's business, company or organization; [2001, c. 287, §18 (NEW).]

N. The false representation or implication that documents are not legal process forms or do not require action by the consumer; or [2001, c. 287, §18 (NEW).]

O. The false representation or implication that a merchant operates or is employed by a consumer reporting agency, as defined by Title 10, section 1308, subsection 3. [2013, c. 588, Pt. C, §4 (AMD).]

[ 2013, c. 588, Pt. C, §4 (AMD) .]

6. A merchant may not use unfair or unconscionable means to collect or attempt to collect a debt. Without limiting the general application of this subsection, the following conduct is a violation of this section:

A. The collection of an amount, including any interest, fee, charge or expense incidental to the principal obligation, unless the amount is expressly authorized by the agreement creating the debt or permitted by law; [2001, c. 287, §18 (NEW).]

B. The solicitation by a merchant of any postdated check or other postdated payment instrument for the purpose of threatening or instituting criminal prosecution; [2001, c. 287, §18 (NEW).]

C. Depositing or threatening to deposit any postdated check or other postdated payment instrument prior to the date on the check or instrument; [2001, c. 287, §18 (NEW).]

D. Causing charges to be made to a person for communications by concealment of the true purpose of the communication. These charges include, but are not limited to, collect telephone calls and telegram fees; [2001, c. 287, §18 (NEW).]

E. Communicating with a consumer regarding a debt by postcard; [2001, c. 287, §18 (NEW).]

F. Using language or a symbol, other than the merchant's address and business name, on an envelope when communicating with a consumer in connection with a debt; or [2001, c. 287, §18 (NEW).]

G. Using or employing notaries public, constables, sheriffs or any other officer authorized to serve legal papers in the collection of a debt. [2001, c. 287, §18 (NEW).]

[ 2001, c. 287, §18 (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW). 2001, c. 287, §18 (RPR). 2013, c. 588, Pt. C, §§3, 4 (AMD).



9-A §11-120. Enforcement; penalties

A merchant who violates this Article or any rule issued by the administrator is subject to the following: [1991, c. 787, (NEW).]

1. After notice and hearing, a cease and desist order and order of restitution from the administrator;

[ 1991, c. 787, (NEW) .]

2. A civil action, by the administrator through the Attorney General, after which a court, upon a finding of repeated or willful violations or of violation of an assurance of discontinuance, may assess a civil penalty of not more than $5,000; and

[ 1991, c. 787, (NEW) .]

3. A civil action by an aggrieved consumer in which the consumer may recover actual damages or $250, whichever is greater, plus costs of the action and reasonable attorney's fees.

[ 1991, c. 787, (NEW) .]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-121. Effective date

This Article takes effect January 1, 1993. [1991, c. 787, (NEW).]

SECTION HISTORY

1991, c. 787, (NEW).



9-A §11-122. Privacy of consumer financial information

A merchant who enters into a rental-purchase agreement with a consumer shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001), if the merchant is a financial institution as defined in those regulations. This section is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24. This section does not apply to a supervised financial organization. [2001, c. 262, Pt. A, §4 (NEW).]

SECTION HISTORY

2001, c. 262, §A4 (NEW).






Article 12: LEGAL FUNDING PRACTICES

9-A §12-101. Short title

This article may be known and cited as "the Maine Consumer Credit Code Legal Funding Practices." [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-102. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

1. "Consumer" means a person or entity residing or domiciled in this State with a pending civil claim or action and represented by an attorney.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. "Legal funding" means a transaction in which a company makes a cash payment to a consumer in exchange for the right to receive an amount out of the potential proceeds of any realized settlement, judgment, award or verdict the consumer may receive in a civil claim or action. If no proceeds in the civil claim or action are received, the consumer is not required to pay the company.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. "Litigation funding provider" means a person or entity, wherever located, that provides legal funding to a consumer.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-103. Application of law

1. This article does not apply to an advance made by a consumer's attorney to pay for expenses related to preparation for trial.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. Legal funding that is made pursuant to this article is not a consumer credit transaction as defined in section 1-301, subsection 12.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. An advance made to a consumer other than pursuant to the terms of this article is a supervised loan as defined in section 1-301, subsection 40.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-104. Requirements for legal funding contracts

The following provisions govern the legal funding contracts used by a litigation funding provider. [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

1. All contracts must be written in a clear and coherent manner using words with common, everyday meanings to enable the average consumer who makes a reasonable effort under ordinary circumstances to read and understand the terms of the legal funding contract without having to obtain the assistance of a professional. The contract must have a meaningful arrangement that is appropriately divided and captioned by its various sections.

This subsection applies to any agreement signed by the consumer in connection with a legal funding contract entered into in this State. This subsection does not apply to any acknowledgment or representation signed by an attorney. This subsection does not apply to legal funding contracts when an organization is the plaintiff; to language or arrangements that are specifically required by federal or state law, regulation or official agency interpretation; or to agreements, the form or any part of which is required by a governmental instrumentality as a condition of the assignability of the agreement.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. All contracts must be completely filled in and must contain a disclosure form on the front page in at least 12-point bold type, in the following format:

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. All contracts must provide that the consumer may cancel the contract within 5 business days following the consumer's receipt of funds without penalty or further obligation. The contract must contain the following notice written in a clear and conspicuous manner: "MAINE CONSUMER'S RIGHT TO CANCELLATION: YOU MAY CANCEL THIS CONTRACT WITHOUT PENALTY OR FURTHER OBLIGATION WITHIN FIVE BUSINESS DAYS FROM THE DATE YOU RECEIVE FUNDING FROM [insert name of litigation funding provider]." The contract must also specify that in order for the cancellation to be effective, the consumer must either return the full amount of disbursed funds to the company by delivering the litigation funding provider's uncashed check to the provider's offices in person within 5 business days of the disbursement of funds or mail a notice of cancellation and include in the mailing a return of the full amount of disbursed funds in the form of the provider's check, or a registered or certified check or money order, by insured, registered or certified United States mail postmarked within 5 business days of receiving funds from the litigation funding provider, at the address specified for such cancellation in the contract.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

4. The consumer shall initial each page of the contract.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

5. All contracts must contain a legend above the consumer's signature in at least 12-point bold type to read:

"NOTICE: LEGAL FUNDING PROVIDERS MUST REGISTER WITH MAINE REGULATORS. GO TO www.maine.gov/pfr/ consumercredit AND SELECT THE "ROSTERS" LINK TO VERIFY A LITIGATION FUNDING PROVIDER'S REGISTRATION OR TO CONTACT PROVIDERS TO OBTAIN COMPARATIVE RATE QUOTES."

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

6. All contracts must contain a legend immediately above the consumer's signature in at least 12-point bold type to read:

"DO NOT SIGN THIS CONTRACT BEFORE YOU READ IT COMPLETELY OR IF IT CONTAINS ANY BLANK SPACES. BEFORE YOU SIGN THIS CONTRACT YOU SHOULD OBTAIN THE ADVICE OF YOUR ATTORNEY. YOU ARE ENTITLED TO A COMPLETELY FILLED-IN COPY OF THIS CONTRACT."

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

7. All contracts for legal funding must contain the following in at least 12-point bold type to read:

"THE LITIGATION FUNDING PROVIDER AGREES THAT IT HAS NO RIGHT TO AND WILL NOT MAKE ANY DECISIONS WITH RESPECT TO THE CONDUCT OF THE UNDERLYING CIVIL ACTION OR CLAIM OR ANY SETTLEMENT OR RESOLUTION THEREOF AND THAT THE RIGHT TO MAKE SUCH DECISIONS REMAINS SOLELY WITH THE CONSUMER AND THE CONSUMER'S ATTORNEY."

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

8. A contract may not require mandatory arbitration to resolve disputes under the contract.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

9. All contracts for legal funding must contain a written acknowledgment by an attorney that states that:

A. The attorney has reviewed the contract and all costs and fees have been disclosed, including the amount to be paid by the consumer; [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

B. The attorney is being paid per a written fee agreement; [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

C. All proceeds of the civil claim or action will be disbursed via the attorney's trust account; and [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

D. The attorney is following written instructions of the consumer with regard to the legal funding. [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

10. For English-speaking, French-speaking and Spanish-speaking consumers, contracts must be written in the same language in which the oral negotiations are conducted between the company and the consumer. For consumers whose primary language is neither English, French nor Spanish, the principal terms of the contract must be translated by a certified translator in the consumer's native language and the translator must sign a notarized affirmation confirming that the principal terms have been presented to the consumer in the consumer's native language and acknowledged by the consumer in writing. Principal terms must include all of the items required to be disclosed by this section.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

11. To the extent the contract provides for attorney's fees and costs in addition to the amount due and owing under the contract, the contract must provide that in case of a breach of the contract by either party attorney's fees and costs may be recoverable by the prevailing party and must be reasonable. Any contractual cap on such attorney's fees and costs must apply equally to both parties.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-105. Fee requirements

1. A litigation funding provider may not assess fees for any period exceeding 42 months from the date of the contract with the civil litigant.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. Fees assessed by a litigation funding provider may compound semiannually but may not compound based on any lesser time period.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. In calculating the annual percentage fee or rate of return, a litigation funding provider must include all charges payable directly or indirectly by the consumer, and must compute the rate based only on amounts actually received and retained by a consumer.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-106. Registration of litigation funding provider; fees

1. Unless a litigation funding provider has first registered pursuant to this article, the litigation funding provider may not engage in the business of legal funding.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. Registration must be filed in the manner prescribed by the administrator and must contain the information the administrator requires to make an evaluation of the character, fitness and financial responsibility of the applicant. The initial application must be accompanied by a $500 fee. A renewal registration must include a $200 fee. A registration must be renewed every 2 years and expires on September 30th.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. Registration may not be issued unless the administrator, upon investigation, finds that the character and fitness of the applicant, and of the members thereof if the applicant is a copartnership or association, and of the officers and directors thereof if the applicant is a corporation, are such as to warrant belief that the business will be operated honestly and fairly within the purposes of this article.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

4. For purposes of this section, an applicant demonstrates financial responsibility if:

A. The applicant has available for the operation of the registered business net assets of at least $25,000; and [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

B. Following the issuance of a registration under this section, the registrant maintains net assets of at least $25,000 that are either used or readily available for use in the conduct of the business of each office of the registrant in which a legal funding is made. [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

5. Every applicant shall also, at the time of filing such an application, file with the administrator, if the administrator so requires, a bond satisfactory to the administrator in an amount not to exceed $50,000. In lieu of the bond at the option of the registrant, the registrant may post an irrevocable letter of credit. The terms of the bond must run concurrent with the period of time during which the registration will be in effect. The bond must run to the State for the use of the State and of any person who may have a cause of action against the registrant under this article. The bond must be conditional that the registrant will faithfully conform to this article and to all rules made by the administrator under this article and will pay to the State and to any person all money that may become due or owing to the State or to such a person from the registrant under and by virtue of this article during the period for which the bond is given.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

6. A separate registration is required for each place of business. A registration fee of $200 may be imposed for any registration issued for a place of business other than that of the first registered location of the registrant.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

7. A registrant may conduct the business of legal funding only at or from any place of business for which the registrant holds a license, including the names of other "doing business as" entities listed on the registration, and not under any other name than that on the registration.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

8. Upon written request, the applicant is entitled to a hearing on the question of the applicant's qualifications for a registration if:

A. The administrator has notified the applicant in writing that the application has been denied; or [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

B. The administrator has not issued a registration within 60 days after the application for the registration was filed. [2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF).]

A request for a hearing may not be made more than 15 days after the administrator has mailed a written notice to the applicant that the application has been denied and stating in substance the administrator's findings supporting denial of the application.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).



9-A §12-107. Powers and functions of the administrator

1. The powers and functions of the administrator are as set forth in Article 6, except that references to "consumer credit transactions" in Article 6 are considered to be references to advances made pursuant to legal funding.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

2. The administrator shall maintain a list of all registered companies and make that list available to consumers, attorneys and others on a publicly accessible website.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

3. The administrator shall require a litigation funding provider registered pursuant to section 12-106 to annually submit certain data, in a form and manner acceptable to the administrator, regarding the number of legal fundings, the amount of legal fundings, the number of legal fundings required to be repaid by the consumer and the amount charged to the consumer, including but not limited to the annual percentage fee charged to the consumer and the itemized fees charged to the consumer.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

4. Beginning March 1, 2009 and annually thereafter, the administrator shall prepare and submit a report on the status of legal funding activities in the State. The report must include aggregate information reported by litigation funding providers pursuant to subsection 3. The report must be submitted to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters.

[ 2007, c. 394, §1 (NEW); 2007, c. 394, §3 (AFF) .]

SECTION HISTORY

2007, c. 394, §1 (NEW). 2007, c. 394, §3 (AFF).






Article 13: MAINE SECURE AND FAIR ENFORCEMENT FOR MORTGAGE LICENSING ACT OF 2009

9-A §13-101. Short title

This Article may be known and cited as "the Maine Secure and Fair Enforcement for Mortgage Licensing Act of 2009." [2009, c. 362, Pt. B, §1 (NEW).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-102. Definitions

As used in this Article, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 362, Pt. B, §1 (NEW).]

1. Clerical or support duties. "Clerical or support duties" may include subsequent to the receipt of an application:

A. The receipt, collection, distribution and analysis of information common for the processing, underwriting or modification of a residential mortgage loan; and [2009, c. 362, Pt. B, §1 (NEW).]

B. Communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

1-A. Credit sale. "Credit sale" means the sale of a dwelling or residential real estate purchased for a personal, family or household purpose in which credit is extended by the seller and either the debt is payable in installments or a finance charge is made.

[ 2011, c. 289, §1 (NEW); 2011, c. 289, §5 (AFF) .]

2. Depository institution. "Depository institution" has the same meaning as in Section 3 of the Federal Deposit Insurance Act, and includes any credit union.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Dwelling. "Dwelling" has the same meaning as in the federal Truth in Lending Act, Section 103(v).

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Immediate family member. "Immediate family member" means a spouse, child, sibling, parent, grandparent or grandchild. "Immediate family member" includes stepparents, stepchildren, stepsiblings and adoptive relationships.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Individual. "Individual" means a natural person.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

6. Loan processor or underwriter. "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed or exempt from licensing under the provisions of this Title. An individual engaging solely in loan processor or underwriter activities may not represent to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that such individual can or will perform any of the activities of a mortgage loan originator.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

7. Mortgage loan originator. "Mortgage loan originator" means an individual who for compensation or gain or in the expectation of compensation or gain takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan. "Mortgage loan originator" does not include:

A. An individual engaged solely as a loan processor or underwriter except as otherwise provided in section 13-103, subsection 3, paragraph A; [2009, c. 362, Pt. B, §1 (NEW).]

B. A person or entity that only performs real estate brokerage activities and is licensed or registered in accordance with the laws of this State, unless the person or entity is compensated by a lender, a mortgage broker or other mortgage loan originator or by any agent of such lender, mortgage broker or other mortgage loan originator; or [2009, c. 362, Pt. B, §1 (NEW).]

C. A person or entity solely involved in extensions of credit relating to time-share plans, as that term is defined in Title 11 United States Code, Section 101(53D). [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

8. Nationwide mortgage licensing system and registry. "Nationwide mortgage licensing system and registry" means a mortgage licensing system developed and maintained by a national organization dedicated to advancing the state banking system and a national association of residential mortgage regulators for the licensing and registration of licensed mortgage loan originators.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

9. Nontraditional mortgage product. "Nontraditional mortgage product" means any mortgage product other than a 30-year fixed rate mortgage.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

10. Person. "Person" means a natural person, corporation, company, limited liability company, partnership or association.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

11. Real estate brokerage activity. "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including:

A. Acting as a real estate agent or real estate broker for a buyer, seller, lessor or lessee of real property; [2009, c. 362, Pt. B, §1 (NEW).]

B. Bringing together parties interested in the sale, purchase, lease, rental or exchange of real property; [2009, c. 362, Pt. B, §1 (NEW).]

C. Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental or exchange of real property, other than in connection with providing financing with respect to any such transaction; [2009, c. 362, Pt. B, §1 (NEW).]

D. Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under any applicable law; and [2009, c. 362, Pt. B, §1 (NEW).]

E. Offering to engage in any activity or act in any capacity, described in this subsection. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

12. Registered mortgage loan originator. "Registered mortgage loan originator" means an individual who:

A. Meets the definition of mortgage loan originator and is an employee of:

(1) A depository institution;

(2) A subsidiary that is:

(a) Owned and controlled by a depository institution; and

(b) Regulated by a federal banking agency; or

(3) An institution regulated by the federal Farm Credit Administration; and [2009, c. 362, Pt. B, §1 (NEW).]

B. Is registered with, and maintains a unique identifier through the nationwide mortgage licensing system and registry. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

13. Residential mortgage loan. "Residential mortgage loan" means any loan primarily for personal, family or household use that is secured by a mortgage, deed of trust or other equivalent consensual security interest on a dwelling or residential real estate upon which is constructed or intended to be constructed a dwelling. "Residential mortgage loan" does not include a credit sale unless the credit sale is determined to be a residential mortgage loan by any rule, advisory ruling or interpretation issued by the administrator or by the United States Department of Housing and Urban Development or successor federal agency responsible for ensuring state compliance with the provisions of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008, 12 United States Code, Sections 5101 to 5113.

[ 2011, c. 289, §2 (AMD); 2011, c. 289, §5 (AFF) .]

14. Residential real estate. "Residential real estate" means any real property located in the State, upon which is constructed or intended to be constructed a dwelling.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

15. Unique identifier. "Unique identifier" means a number or other identifier assigned by protocols established by the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2011, c. 289, §§1, 2 (AMD). 2011, c. 289, §5 (AFF).



9-A §13-103. License and registration required

1. Requirement. An individual, unless specifically exempted from this Article under subsection 2, may not engage in the business of a mortgage loan originator without obtaining and maintaining annually a license under this Article. Each licensed mortgage loan originator must register with and maintain a valid unique identifier issued by the nationwide mortgage licensing system and registry.

As used in this subsection, "engaging in the business of a mortgage loan originator" means the individual, in a commercial context and habitually or repeatedly:

A. Takes a residential mortgage loan application and offers or negotiates terms of a residential mortgage loan for compensation or gain; or [2013, c. 295, §1 (NEW).]

B. Represents to the public, through advertising or other means of communicating or providing information, including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that the individual can or will perform the activities described in paragraph A. [2013, c. 295, §1 (NEW).]

An individual is considered to be acting habitually or repeatedly under this subsection if the individual takes a residential mortgage application and offers or negotiates terms of a residential mortgage loan for compensation or gain more than 3 times in a 12-month period. An exemption from the licensure requirements under this Article does not apply if the individual, alone or with others, is found by the administrator to have acted so as to intentionally circumvent or evade the provisions of this subsection.

[ 2013, c. 295, §1 (AMD) .]

2. Exemption. The following persons are exempt from this Article.

A. Registered mortgage loan originators, when acting for a depository institution; a subsidiary that is owned and controlled by a depository institution and that is regulated by a federal banking agency; or an institution regulated by the federal Farm Credit Administration. [2009, c. 362, Pt. B, §1 (NEW).]

B. An individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual. [2009, c. 362, Pt. B, §1 (NEW).]

C. An individual who offers or negotiates terms of a residential mortgage loan secured by a dwelling that serves as the individual's residence. [2009, c. 362, Pt. B, §1 (NEW).]

D. A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, a mortgage broker or other mortgage loan originator or by any agent of such lender, mortgage broker or other mortgage loan originator. [2009, c. 362, Pt. B, §1 (NEW).]

E. An employee of a nonprofit organization exempt from taxation under the United States Internal Revenue Code, Section 501(c)(3) and engaged in the financing of housing for low-income people under a program designed specifically for that purpose, to the extent exempted by the administrator by rule, advisory ruling or interpretation, after taking into consideration any rule, advisory ruling or interpretation issued by the United States Department of Housing and Urban Development. [2009, c. 362, Pt. B, §1 (NEW).]

F. A retail seller of a manufactured home to the extent determined by any rule, advisory ruling or interpretation issued by the United States Department of Housing and Urban Development. [2009, c. 362, Pt. B, §1 (NEW).]

G. An individual who, during any calendar year or other 12-month period, takes applications for or offers or negotiates terms of not more than the maximum number of residential mortgage loans to qualify for exemption as determined by rule, advisory ruling or interpretation issued by the administrator or by the United States Department of Housing and Urban Development or successor federal agency responsible for ensuring state compliance with the provisions of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008, 12 United States Code, Sections 5101 to 5113. [2011, c. 289, §3 (NEW); 2011, c. 289, §5 (AFF).]

H. An individual who acts as a mortgage loan originator in providing financing for the sale of a property owned by that individual as long as that individual does not habitually or repeatedly engage in that activity. [2013, c. 295, §2 (NEW).]

I. An individual who acts as a mortgage loan originator as long as the source of prospective financing does not provide mortgage financing or perform other mortgage loan origination activities habitually or repeatedly. [2013, c. 295, §2 (NEW).]

J. An employee of a government entity who acts as a mortgage loan originator pursuant to that employee's official duties as an employee of that government entity. [2013, c. 295, §2 (NEW).]

[ 2013, c. 295, §2 (AMD) .]

3. Loan processor or underwriter; license not required. A loan processor or underwriter who does not represent to the public, through advertising or other means of communicating or by providing information, including the use of business cards, stationery, brochures, signs, rate lists or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator is not required to obtain and maintain a license under subsection 1.

A. An independent contractor may not engage in residential mortgage loan origination activities as a loan processor or underwriter unless that independent contractor obtains and maintains a license under subsection 1. Each independent contractor loan processor or underwriter licensed as a mortgage loan originator must have and maintain a valid unique identifier issued by the nationwide mortgage licensing system and registry. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Rules; interim procedures and accept applications. For the purposes of implementing an orderly and efficient licensing process, the administrator may establish licensing rules and interim procedures for licensing and acceptance of applications. For previously registered or licensed individuals, the administrator may establish expedited review and licensing procedures. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2011, c. 289, §3 (AMD). 2011, c. 289, §5 (AFF). 2013, c. 295, §§1, 2 (AMD).



9-A §13-104. State license and registration application and issuance

1. Application form. An applicant for a license as a mortgage loan originator shall apply using a form prescribed by the administrator. The form must contain content as set forth by rule, instruction or procedure of the administrator and may be changed or updated as necessary by the administrator in order to carry out the purposes of this Article.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Relationships or contracts. In order to fulfill the purposes of this Article, the administrator is authorized to establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities designated by the nationwide mortgage licensing system and registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this Article.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Waive or modify requirements. For the purpose of participating in the nationwide mortgage licensing system and registry, the administrator is authorized to waive or modify, in whole or in part, by rule or order, any or all of the requirements of this Article and to establish new requirements as reasonably necessary to participate in the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Background checks. In connection with an application for licensing as a mortgage loan originator, the applicant shall, at a minimum, furnish to the nationwide mortgage licensing system and registry information concerning the applicant's identity, including:

A. Fingerprints for submission to the Federal Bureau of Investigation and any governmental agency or entity authorized to receive such information for a state, national and international criminal history background check; and [2009, c. 362, Pt. B, §1 (NEW).]

B. Personal history and experience in a form prescribed by the nationwide mortgage licensing system and registry, including the submission of authorization for the nationwide mortgage licensing system and registry and the administrator to obtain:

(1) An independent credit report from a consumer reporting agency described in the federal Fair Credit Reporting Act, Section 603(p) except that information on a credit report may not be used as the sole basis for the denial of a mortgage loan originator license pursuant to section 13-105; and

(2) Information related to any administrative, civil or criminal findings by any governmental jurisdiction. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Agent for purposes of requesting and distributing criminal information. For the purposes of this section and in order to reduce the points of contact that the administrator or the Federal Bureau of Investigation may have to maintain for purposes of subsection 4, the administrator may use the nationwide mortgage licensing system and registry as a channeling agent for requesting information from and distributing information to the Department of Justice or any governmental agency and from any source directed by the administrator.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-105. Issuance of license

The administrator may not issue an applicant a mortgage loan originator license unless the applicant meets the following requirements. [2009, c. 362, Pt. B, §1 (NEW).]

1. No license revocation. The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. No felony conviction. Except if the administrator determines that a conviction as described in paragraph A does not affect the applicant’s demonstration of good character and fitness under subsection 3, the applicant has not been convicted of, or pleaded guilty or nolo contendere to, a felony in a domestic, foreign or military court:

A. During the 7-year period preceding the date of the application for licensing and registration; or [2009, c. 362, Pt. B, §1 (NEW).]

B. At any time preceding the date of application, if the felony involved an act of fraud, dishonesty or a breach of trust or money laundering. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Character and fitness. The applicant has demonstrated financial responsibility, good character and general fitness commanding the confidence of the community and warranting a determination that the mortgage loan originator will operate honestly, fairly and efficiently in accordance with this Article.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Prelicensing education. The applicant has completed the prelicensing education requirement described in section 13-106.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Written test. The applicant has passed a written test that meets the requirement described in section 13-107.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

6. Surety bond or minimum net worth requirement. The applicant has met the surety bond requirement or the net worth requirement as required pursuant to section 13-113.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-106. Prelicensing education for mortgage loan originators

1. Minimum education requirements. In order to meet the prelicensing education requirement set forth in section 13-105, subsection 4, a person must complete at least 20 hours of education approved in accordance with subsection 2.

A. [2013, c. 466, §8 (RP).]

B. [2013, c. 466, §8 (RP).]

C. [2013, c. 466, §8 (RP).]

[ 2013, c. 466, §8 (AMD) .]

2. Approved education courses. For purposes of subsection 1, prelicensing education courses must be reviewed and approved by the nationwide mortgage licensing system and registry based on reasonable standards. Review and approval of a prelicensing education course must include review and approval of the course provider.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Approval of employer and affiliate education courses. Nothing in this section precludes any prelicensing education course, as approved by the nationwide mortgage licensing system and registry, that is provided by the employer of the applicant or an entity that is affiliated with the applicant by an agency contract or any subsidiary or affiliate of such employer or entity.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Venue of education. Prelicensing education may be offered either in a classroom, online or by any other means approved by the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Reciprocity of education. The completion of the prelicensing education requirements approved by the nationwide mortgage licensing system and registry under this section for any state must be accepted as credit towards completion of prelicensing education requirements in this State.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

6. Relicensing education requirements. A person previously licensed under this Article who applies to be licensed again must prove that that person has completed all of the continuing education requirements for the year in which the license was last held.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2013, c. 466, §8 (AMD).



9-A §13-107. Testing of mortgage loan originators

1. Written test. In order to meet the written test requirement required under section 13-105, subsection 5, an individual must pass, in accordance with the standards established under this section, a written test developed by the nationwide mortgage licensing system and registry and administered by a test provider approved by the nationwide mortgage licensing system and registry based upon reasonable standards.

[ 2013, c. 466, §9 (AMD) .]

2. Qualified test.

[ 2013, c. 466, §9 (RP) .]

3. Testing location. Nothing in this section prohibits a test provider approved by the nationwide mortgage licensing system and registry from providing a test at the location of the employer of the applicant, or any subsidiary or affiliate of the employer of the applicant, or any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Minimum competence. An individual is not considered to have passed a written test unless the individual achieves a test score of not less than 75% correct answers to questions.

A. An individual may retake a test 3 consecutive times, undergoing each consecutive test at least 30 days after the preceding test. [2009, c. 362, Pt. B, §1 (NEW).]

B. After failing 3 consecutive tests, an individual must wait at least 6 months before taking the test again. [2009, c. 362, Pt. B, §1 (NEW).]

C. A licensed mortgage loan originator who fails to maintain a valid license for a period of 5 years or longer shall retake the test. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2013, c. 466, §9 (AMD) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2013, c. 466, §9 (AMD).



9-A §13-108. Standards for license renewal

1. Minimum standards. The minimum standards for license renewal for mortgage loan originators include the following:

A. The mortgage loan originator continues to meet the minimum standards for license issuance under section 13-105, subsections 1 to 5; [2009, c. 362, Pt. B, §1 (NEW).]

B. The mortgage loan originator has satisfied the annual continuing education requirements described in section 13-109; and [2009, c. 362, Pt. B, §1 (NEW).]

C. The mortgage loan originator has paid all required fees for renewal of the license. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Failure to satisfy minimum standards of license renewal. If a mortgage loan originator fails to satisfy the minimum standards for license renewal, that individual's license expires. The administrator may adopt procedures for the reinstatement of expired licenses consistent with the standards established by the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-109. Continuing education for mortgage loan originators

1. Requirement. In order to meet the annual continuing education requirements set forth in section 13-108, subsection 1, paragraph B, a licensed mortgage loan originator must complete at least 8 hours of education approved in accordance with subsection 2.

A. [2013, c. 466, §10 (RP).]

B. [2013, c. 466, §10 (RP).]

C. [2013, c. 466, §10 (RP).]

[ 2013, c. 466, §10 (AMD) .]

2. Approved education courses. For purposes of subsection 1, continuing education courses must be reviewed and approved by the nationwide mortgage licensing system and registry based upon reasonable standards. Review and approval of a continuing education course includes review and approval of the course provider.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Approval of employer and affiliate education courses. Nothing in this section precludes any education course, as approved by the nationwide mortgage licensing system and registry, that is provided by the employer of the mortgage loan originator or an entity which is affiliated with the mortgage loan originator by an agency contract or any subsidiary or affiliate of such employer or entity.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Venue of education. Continuing education may be offered either in a classroom, online or by any other means approved by the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Calculation of continuing education credits. A licensed mortgage loan originator may:

A. Notwithstanding section 13-108, subsection 2, receive credit for a continuing education course only in the year in which the course is taken; and [2013, c. 466, §11 (AMD).]

B. Not repeat an approved course in the same or successive years to meet the annual requirements for continuing education. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2013, c. 466, §11 (AMD) .]

6. Instructor credit.

[ 2013, c. 466, §12 (RP) .]

7. Reciprocity of education. The completion of the education requirements approved by the nationwide mortgage licensing system and registry under this section for any state must be accepted as credit towards completion of continuing education requirements in this State.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

8. Lapse in license. A person previously licensed under this Article as a licensed mortgage loan originator who subsequently becomes unlicensed must prove that the person has completed all of the continuing education requirements for the last year in which the license was held prior to issuance of a new or renewed license.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

9. Deficiency in continuing education.

[ 2013, c. 466, §13 (RP) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2013, c. 466, §§10-13 (AMD).



9-A §13-110. Authority to require license

In addition to any other duties imposed upon the administrator by law, the administrator shall require mortgage loan originators to be licensed and registered through the nationwide mortgage licensing system and registry. In order to carry out this requirement, the administrator is authorized to participate in the nationwide mortgage licensing system and registry. For this purpose, the administrator may establish, by rule or order, requirements as necessary, including but not limited to: [2009, c. 362, Pt. B, §1 (NEW).]

1. Background checks. Background checks for:

A. Criminal history through fingerprint or other databases; [2009, c. 362, Pt. B, §1 (NEW).]

B. Civil or administrative records; [2009, c. 362, Pt. B, §1 (NEW).]

C. Credit history; or [2009, c. 362, Pt. B, §1 (NEW).]

D. Any other information determined necessary by the nationwide mortgage licensing system and registry; [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Fees. The payment of fees to apply for or renew licenses through the nationwide mortgage licensing system and registry, that fee being initially established in the amount of $20 to the administrator at application and $20 for renewal, subject to adjustment pursuant to rule or order as set forth under this section. Renewal applications received after the due date are subject to an additional fee of $100;

[ 2013, c. 466, §14 (AMD) .]

3. Dates. The setting or resetting as necessary of renewal or reporting dates; and

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Other requirements. Other requirements for amending or revoking a license or any other such activities as the administrator considers necessary for participation in the nationwide mortgage licensing system and registry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2011, c. 427, Pt. B, §20 (AMD). 2013, c. 466, §14 (AMD).



9-A §13-111. Nationwide mortgage licensing system and registry information challenge process

The administrator shall establish a process by which mortgage loan originators may challenge information entered into the nationwide mortgage licensing system and registry by the administrator. [2009, c. 362, Pt. B, §1 (NEW).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-112. Enforcement authorities, violations and penalties

1. Enforcement. In order to ensure the effective supervision and enforcement of this Article, the administrator may, pursuant to this Title and the Maine Administrative Procedure Act:

A. Deny, suspend, revoke, condition or decline to renew a license for a violation of this Article or rules issued under this Article or an order or a directive entered under this Article; [2009, c. 362, Pt. B, §1 (NEW).]

B. Deny, suspend, revoke, condition or decline to renew a license if an applicant or licensee fails at any time to meet the requirements of section 13-105 or section 13-108, or withholds information or makes a material misstatement in an application for a license or renewal of a license; [2009, c. 362, Pt. B, §1 (NEW).]

C. Order restitution against persons subject to this Article for violations of this Article; [2009, c. 362, Pt. B, §1 (NEW).]

D. Impose fines on persons subject to this Article pursuant to subsections 2 to 4; and [2009, c. 362, Pt. B, §1 (NEW).]

E. Issue orders or directives under this Article as follows:

(1) Order or direct persons subject to this article to cease and desist from conducting business, including immediate temporary orders to cease and desist;

(2) Order or direct persons subject to this article to cease any harmful activities or violations of this article, including immediate temporary orders to cease and desist;

(3) Enter immediate temporary orders to cease business under a license issued pursuant to the authority granted under section 13-103, subsection 4 if the administrator determines that such a license was erroneously granted or the licensee is in violation of this Article; and

(4) Order or direct other affirmative action that the administrator considers necessary. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Penalty. The administrator may impose a civil fine on a mortgage loan originator or person subject to this Article if the administrator finds on the record after notice and opportunity for hearing, that such mortgage loan originator or person subject to this Article has violated or failed to comply with any requirement of this Article or any rule prescribed by the administrator under this Article or order issued under authority of this Article.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Maximum fine. A person who violates this section commits a civil violation for each act or omission described in subsection 2, a fine for which no more than $25,000 must be adjudged.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Separate violation. Each violation or failure to comply with any directive or order of the administrator is a separate and distinct violation or failure.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Effect on mortgage loans. This article may not be construed to provide that a mortgage loan originator's good faith failure to comply with the requirements of this article affects the validity or enforceability of the obligations under any residential mortgage loan resulting from a transaction in which the mortgage loan originator participated.

[ 2011, c. 289, §4 (NEW); 2011, c. 289, §5 (AFF) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2011, c. 289, §4 (AMD). 2011, c. 289, §5 (AFF).



9-A §13-113. Surety bond or minimum net worth requirements

Mortgage loan originators must comply with either subsection 1 or subsection 2. [2009, c. 362, Pt. B, §1 (NEW).]

1. Surety bond. Unless in compliance with subsection 2, a mortgage loan originator must be covered by a surety bond in accordance with this subsection.

A. In the event that the mortgage loan originator is an employee or exclusive agent of a person subject to this Article, the surety bond of that person subject to this Article can be used in lieu of the mortgage loan originator’s surety bond requirement.

(1) The surety bond must provide coverage for each mortgage loan originator in an amount prescribed in paragraph B.

(2) The surety bond must be in a form prescribed by the administrator.

(3) The administrator may adopt rules with respect to the requirements for surety bonds necessary to accomplish the purposes of this Article. [2009, c. 362, Pt. B, §1 (NEW).]

B. The penal sum of the surety bond must be maintained in an amount established by rule. [2009, c. 362, Pt. B, §1 (NEW).]

C. When an action is commenced on a licensee's bond, the administrator may require the filing of a new bond. [2009, c. 362, Pt. B, §1 (NEW).]

D. Immediately on recovery upon any action on the bond the licensee shall file a new bond. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Minimum net worth. Unless in compliance with subsection 1, a minimum net worth must be continuously maintained for mortgage loan originators in accordance with this subsection and section 13-105, subsection 6. In the event that the mortgage loan originator is an employee or exclusive agent of a person subject to this Article, the net worth of that person subject to this Article can be used in lieu of the mortgage loan originator’s minimum net worth requirement.

A. Minimum net worth must be maintained in an amount determined by the administrator. [2009, c. 362, Pt. B, §1 (NEW).]

B. The administrator may adopt rules with respect to the requirements for minimum net worth necessary to accomplish the purposes of this Article. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-114. Confidentiality

1. Protections. Notwithstanding any provision of law to the contrary and except as otherwise provided in federal Public Law 110-289, Section 1512, the requirements under any federal or state law regarding the privacy or confidentiality of any information or material provided to the nationwide mortgage licensing system and registry and any privilege arising under federal or state law, including the rules of any federal or state court, with respect to such information or material, continue to apply to that information or material after the information or material has been disclosed to the nationwide mortgage licensing system and registry. That information and material may be shared with all state and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by federal law or state law.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Agreements and sharing arrangements. The administrator is authorized to enter agreements or sharing arrangements with other governmental agencies, a national organization dedicated to advancing the state banking system, a national association of residential mortgage regulators or other associations representing governmental agencies as established by rule or order of the administrator.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Nonapplicability of certain requirements. Information or material that is subject to a privilege or confidentiality under subsection 1 is not subject to:

A. Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of the Federal Government or the respective state; or [2009, c. 362, Pt. B, §1 (NEW).]

B. Subpoena, discovery or admission into evidence in any private civil action or administrative process, unless with respect to a privilege held by the nationwide mortgage licensing system and registry regarding that information or material, the person to whom such information or material pertains waives, in whole or in part, that privilege. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Public access to information. This section does not apply to the information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators that is included in the nationwide mortgage licensing system and registry for access by the public.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-115. Investigation and examination authority

In addition to any authority allowed under this Article, the administrator may conduct an investigation and examination as follows. [2009, c. 362, Pt. B, §1 (NEW).]

1. Authority to access information. For purposes of initial licensing, license renewal, license suspension, license conditioning, license revocation or termination or general or specific inquiry or investigation to determine compliance with this Article, the administrator may access, receive and use any books, accounts, records, files, documents, information or evidence, including but not limited to:

A. Criminal, civil and administrative information, including confidential criminal history record information as defined in Title 16, section 703, subsection 2; [2013, c. 267, Pt. B, §3 (AMD).]

B. Personal history and experience information, including independent credit reports obtained from a consumer reporting agency described in the federal Fair Credit Reporting Act, Section 603(p); and [2009, c. 362, Pt. B, §1 (NEW).]

C. Any other documents, information or evidence the administrator determines relevant to the inquiry or investigation regardless of the location, possession, control or custody of those documents, information or evidence. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2013, c. 267, Pt. B, §3 (AMD) .]

2. Investigation, examination and subpoena authority. For the purposes of investigating violations or complaints arising under this Article or for the purposes of examination the administrator may review, investigate or examine any licensee, individual or person subject to this Article as often as necessary. The administrator may direct, subpoena or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of an examination or investigation and may direct, subpoena or order those persons to produce books, accounts, records, files and any other documents the administrator considers relevant to the inquiry.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Availability of books and records. Each licensee, individual or person subject to this Article shall make available to the administrator upon request the books and records relating to the operations of that licensee, individual or person. The administrator has access to such books and records and may interview the officers, principals, mortgage loan originators, employees, independent contractors, agents and customers of the licensee, individual or person concerning their business.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Reports and other information as directed. Each licensee, individual or person subject to this Article shall make or compile reports or prepare other information as directed by the administrator in order to carry out the purposes of this section, including but not limited to:

A. Accounting compilations; [2009, c. 362, Pt. B, §1 (NEW).]

B. Information lists and data concerning loan transactions in a format prescribed by the administrator; and [2009, c. 362, Pt. B, §1 (NEW).]

C. Other information considered necessary to carry out the purposes of this section. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Control access to records. In making any examination or investigation authorized by this Article, the administrator may control access to any documents and records of the licensee or person under examination or investigation. The administrator may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no individual or person may remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the administrator. Unless the administrator has reasonable grounds to believe the documents or records of the licensee have been or are at risk of being altered or destroyed for purposes of concealing a violation of this Article, the licensee or owner of the documents and records may have access to the documents or records as necessary to conduct ordinary business affairs.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

6. Additional authority. In order to carry out the purposes of this section, the administrator may:

A. Retain attorneys, accountants or other professionals and specialists as examiners, auditors or investigators to conduct or assist in examinations or investigations; [2009, c. 362, Pt. B, §1 (NEW).]

B. Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures and documents, records, information or evidence obtained pursuant to this section; [2009, c. 362, Pt. B, §1 (NEW).]

C. Use, hire, contract or employ public analytic methods or privately available analytic methods or software to examine or investigate the licensee, individual or person subject to this Article; [2009, c. 362, Pt. B, §1 (NEW).]

D. Accept and rely on examination or investigation reports made by other government officials within or without this State; [2009, c. 362, Pt. B, §1 (NEW).]

E. Accept audit reports made by an independent certified public accountant for the licensee, individual or person subject to this Article in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation or other writing of the administrator; or [2009, c. 362, Pt. B, §1 (NEW).]

F. Assess the cost of the services described in paragraph A against the licensee, individual or person subject to this Article. [2009, c. 362, Pt. B, §1 (NEW).]

[ 2009, c. 362, Pt. B, §1 (NEW) .]

7. Effect of authority. The authority of this section remains in effect, whether such a licensee, individual or person subject to this Article acts or claims to act under any licensing or registration law of this State or claims to act without such authority.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

8. Withhold records. A licensee, individual or person subject to investigation or examination under this section may not knowingly withhold, abstract, remove, mutilate, destroy or secrete any books, records, computer records or other information.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2013, c. 267, Pt. B, §3 (AMD).



9-A §13-116. Prohibited acts and practices

It is a violation of this Article for an individual or a person subject to this Article to: [2009, c. 362, Pt. B, §1 (NEW).]

1. Defraud; mislead. Directly or indirectly employ any scheme, device or artifice to defraud or mislead borrowers or lenders or to defraud a person;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

2. Unfair or deceptive practice. Engage in any unfair or deceptive practice toward a person;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

3. Fraud; misrepresentation. Obtain property by fraud or misrepresentation;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

4. Fee despite absence of loan obtained. Solicit or enter into a contract with a borrower that provides in substance that the person or individual subject to this Article may earn a fee or commission through best efforts to obtain a loan even though a loan is not actually obtained for the borrower;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

5. Terms available. Solicit, advertise or enter into a contract for specific interest rates, points or other financing terms unless the terms are actually available at the time of soliciting, advertising or contracting;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

6. Valid license. Conduct any business covered by this Article without holding a valid license as required under this Article or assist or aide and abet any person in the conduct of business under this Article without a valid license required under this Article;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

7. Disclosures. Fail to make disclosures required by this Article and any other applicable state laws or rules or federal laws or regulations;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

8. Compliance. Fail to comply with this Article or rules adopted under this Article or fail to comply with any other state or federal law, including the rules and regulations applicable to any business authorized or conducted under this Article;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

9. False or deceptive statement. Make any false or deceptive statement or representation, including with regard to the rates, points or other financing terms or conditions for a residential mortgage loan, or engage in bait and switch advertising;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

10. False statement; material omission. Negligently make any false statement or knowingly and willfully make any omission of material fact in connection with any information or reports filed with a government agency or the nationwide mortgage licensing system and registry or in connection with any investigation conducted by the administrator or another government agency;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

11. Improper influence. Make any payment, threat or promise directly or indirectly to any person for the purposes of influencing the independent judgment of the person in connection with a residential mortgage loan, or make any payment threat or promise directly or indirectly to any appraiser of a property, for the purposes of influencing the independent judgment of the appraiser with respect to the value of the property;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

12. Prohibited fee. Collect, charge, attempt to collect or charge or use or propose any agreement purporting to collect or charge any fee prohibited by this Article;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

13. Excessive insurance. Cause or require a borrower to obtain property insurance coverage in an amount that exceeds the replacement cost of the improvements as established by the property insurer;

[ 2009, c. 362, Pt. B, §1 (NEW) .]

14. Account. Fail to truthfully account for money belonging to a party to a residential mortgage loan transaction; or

[ 2009, c. 362, Pt. B, §1 (NEW) .]

15. Good faith and fair dealing. Fail to comply with the duties of good faith and fair dealing as required in section 10-303-A.

[ 2009, c. 362, Pt. B, §1 (NEW) .]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-117. Report to nationwide mortgage licensing system and registry

The administrator shall regularly report violations of this Article, as well as enforcement actions and other relevant information, to the nationwide mortgage licensing system and registry. [2009, c. 362, Pt. B, §1 (NEW).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-118. Unique identifier shown

The unique identifier of any person originating a residential mortgage loan must be clearly shown on all residential mortgage loan application forms, solicitations or advertisements, including business cards or publicly accessible websites and any other documents as established by rule or order of the administrator. [2009, c. 362, Pt. B, §1 (NEW).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-119. Rulemaking

Rules adopted pursuant to this Article are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 362, Pt. B, §1 (NEW).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW).



9-A §13-120. Effective date

This Article takes effect January 1, 2011. [2009, c. 497, §1 (AMD).]

SECTION HISTORY

2009, c. 362, Pt. B, §1 (NEW). 2009, c. 497, §1 (AMD).









TITLE 9-B: FINANCIAL INSTITUTIONS

Part 1: GENERAL PROVISIONS

Chapter 11: POLICY

9-B §111. Declaration of policy

By enactment of this Title, it is declared to be the policy of the State that the business of all financial institutions must be supervised by the Bureau of Financial Institutions in a manner to ensure the strength, stability and efficiency of all financial institutions; to ensure reasonable and orderly competition, thereby encouraging the development and expansion of financial services advantageous to the public welfare; and to maintain close cooperation with other supervisory authorities. [2001, c. 44, §2 (AMD); 2001, c. 44, §14 (AFF).]

In addition, with respect to the Bureau of Financial Institutions' authority pursuant to Title 9-A, section 1-301, subsection 2, all financial institutions must be supervised in such a way as to protect consumers against unfair practices by financial institutions that provide consumer credit, to provide consumer education and to encourage the development of economically sound credit practices. [2001, c. 44, §2 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1995, c. 309, §14 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §2 (AMD). 2001, c. 44, §14 (AFF).



9-B §112. Severability

If any provision of this Title or the application of this Title to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Title that can be given effect without the invalid provision or application, and to this end the provisions of this Title are severable. [RR 1991, c. 2, §22 (COR).]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 1991, c. 2, §22 (COR).






Chapter 12: ADMINISTRATION

9-B §121. Bureau of Financial Institutions

There is created under this Title a Bureau of Financial Institutions, which has the responsibility of administering the provisions of this Title. In addition, in cases in which a financial institution is the creditor, the Bureau of Financial Institutions has the responsibility of administering the provisions of the Maine Consumer Credit Code pursuant to Title 9-A, section 1-301, subsection 2. [2001, c. 44, §3 (AMD); 2001, c. 44, §14 (AFF).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1995, c. 309, §15 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §3 (AMD). 2001, c. 44, §14 (AFF).






Chapter 13: DEFINITIONS

9-B §131. Definitions

In addition to the definitions set forth elsewhere in this Title, and subject to such definitions as the superintendent may promulgate pursuant to regulations hereafter, for purposes of this Title, the following terms have the following meanings. [1979, c. 663, §27 (AMD).]

1. Agency. "Agency" means a branch office of a financial institution at which all or part of the business of the institution is conducted, but the records pertaining to such business are maintained at another office of the institution, and not at such agency office.

[ 1975, c. 666, §1 (AMD) .]

1-A. Affiliate. "Affiliate" means any company that controls, is controlled by, or is under common control with another company. For purposes of this definition, "control" has the same meaning as in section 1011, subsection 4.

[ 1995, c. 628, §1 (NEW) .]

2. Authorized to do business in this State. "Authorized to do business in this State" means that a financial institution or credit union is authorized to do the business of banking, if it is:

A. Organized under provisions of this Title; [1975, c. 500, §1 (NEW).]

B. Organized under provisions of prior laws of this State and subject to the provisions of this Title; [1995, c. 628, §2 (AMD).]

C. Organized under provisions of federal law and maintains this State as its home state; [1995, c. 628, §2 (AMD).]

D. Organized under provisions of federal law or laws of another state and maintains a branch in this State; or [1995, c. 628, §2 (NEW).]

E. Organized under provisions of law of a foreign country and maintains a branch in this State. [1995, c. 628, §2 (NEW).]

[ 1995, c. 628, §2 (AMD) .]

3. Branch. "Branch" means any office of a financial institution, including a credit union, where the business of banking is conducted other than the institution's main office. A branch includes an office or vehicle that is not permanent and that is capable of being moved or transferred from one location to another.

[ 2003, c. 322, §1 (AMD) .]

4. Bureau. "Bureau" means the Bureau of Financial Institutions.

[ 2001, c. 44, §4 (AMD); 2001, c. 44, §14 (AFF) .]

5. Business of banking. "Business of banking" or "business of financial institutions" means soliciting, receiving or accepting of money or its equivalent on deposit and the loaning of money as a regular business by any person.

[ 1975, c. 500, §1 (NEW) .]

6. Capital. "Capital" for a financial institution means the following:

A. For financial institutions organized as corporations, "capital" means the sum of common stock, paid-in common stock surplus, perpetual preferred stock, undivided profits and other capital reserves; [1997, c. 398, Pt. A, §2 (NEW).]

B. For financial institutions organized as limited liability companies, limited partnerships or limited liability partnerships, "capital" means the sum of members' or partners' contributions and undistributed earnings of the company or partnership; and [1997, c. 398, Pt. A, §2 (NEW).]

C. For financial institutions organized as mutual or cooperative institutions, "capital" means the sum of capital deposits, surplus and undivided earnings. [1997, c. 398, Pt. A, §2 (NEW).]

[ 1997, c. 398, Pt. A, §2 (AMD) .]

6-A. Closely related activities. "Closely related activities" means those activities that are part of the business of banking, are closely related to the business of banking, are convenient and useful to the business of banking, are reasonably related to the operation of a financial institution or are financial in nature. Activities reasonably related to the operation of a financial institution include, but are not limited to, business and professional services, data processing, courier and messenger services, credit-related activities, consumer services, real estate-related services, insurance and related services, securities brokerage, investment advice, securities underwriting, mutual fund activities, financial consulting, tax planning and preparation, community development and charitable activities and any activities reasonably related to these activities. Any activity that is authorized by statute or regulation for financial institutions to engage in as of June 30, 1997 is a closely related activity and any activity permitted under the Bank Holding Company Act of 1956, 12 United States Code, Sections 1841 to 1850 (1997) or the Home Owners' Loan Act, 12 United States Code, Sections 1461 to 1470 (1997) or regulations promulgated under either Act is deemed to be a closely related activity. The list of closely related activities may be expanded by rule or by order of the superintendent.

[ 1997, c. 398, Pt. A, §3 (NEW) .]

6-B. Commercial activity. “Commercial activity” means any activity in which a bank holding company, a financial holding company, a national bank or a national bank financial subsidiary may not engage under federal law.

[ 2007, c. 69, §1 (NEW) .]

7. Commercial bank. "Commercial bank" means a trust and banking company organized under prior laws of this State or the laws of another country or state or a national bank.

[ 1997, c. 398, Pt. A, §4 (AMD) .]

8. Commercial loan. "Commercial loan" means a loan to a person, regardless of the nature of any property securing such loan, the proceeds of which are used for business or industrial purposes and not primarily for personal, family or household purposes.

[ 1975, c. 500, §1 (NEW) .]

9. Commissioner. "Commissioner" means the Commissioner of the Department of Professional and Financial Regulation.

[ RR 1993, c. 1, §24 (COR) .]

9-A. Community development credit union. "Community development credit union" means a credit union, as defined in subsection 12, of which a majority of the field of membership meets the definition of low-income in subsection 24-A.

[ 1997, c. 108, §1 (NEW) .]

10. Consumer loan. "Consumer loan" means a loan defined as such pursuant to Title 9-A, section 1-301, subsection 14.

[ 1975, c. 500, §1 (NEW) .]

10-A. Cooperative financial institution. "Cooperative financial institution" means any financial institution organized pursuant to chapter 32 in which the earnings and net worth of the institution inure to the ultimate benefit of the members.

[ 1997, c. 398, Pt. A, §5 (NEW) .]

11. Credit card. "Credit card" means a credit device by which a cardholder obtains loans or otherwise obtains credit from the card issuer or other persons authorized to extend such credit by the card issuer or his agent.

[ 1975, c. 500, §1 (NEW) .]

12. Credit union. "Credit union" means a cooperative, nonprofit corporation organized pursuant to Part 8, or under corresponding provisions of any earlier law, and subject to the conditions and limitations as shall be set forth in Part 8.

[ 1975, c. 500, §1 (NEW) .]

12-A. Credit union authorized to do business in this State. "Credit union authorized to do business in this State" means a credit union:

A. Organized under provisions of this Title; [1975, c. 666, §2 (NEW).]

B. Organized under provisions of prior laws of this State and subject to the provisions of this Title; [1995, c. 628, §3 (AMD).]

C. Organized under provisions of federal law and maintains this State as its home state; [1995, c. 628, §3 (AMD).]

D. Organized under provisions of federal law or laws of another state and maintains a branch in this State; or [1995, c. 628, §4 (NEW).]

E. Organized under provisions of law of a foreign country and maintains a branch in this State. [1995, c. 628, §4 (NEW).]

[ 1995, c. 628, §§3, 4 (AMD) .]

12-B. Deposit production offices. "Deposit production offices" means the Maine offices operated by an individual financial institution authorized to do business in this State or individual credit union authorized to do business in this State that do not reasonably help meet the credit needs of Maine communities. For purposes of this subsection, "deposits" includes credit union share accounts.

[ 2005, c. 83, §1 (RPR) .]

13. Director. "Director" means a member of the governing body of a financial institution.

[ 1997, c. 398, Pt. A, §6 (AMD) .]

14. Electronic funds transfer system. "Electronic funds transfer system" (EFTS) means a computer payment system for transferring funds from one party to another.

[ 1975, c. 500, §1 (NEW) .]

14-A. Equity interest. "Equity interest" means common stock, preferred stock, members' or partners' interests or any other type of capital instrument that entitles the holder to vote pursuant to the financial institution's organizational documents.

[ 1997, c. 398, Pt. A, §7 (NEW) .]

15. Federal association. "Federal association" means a savings and loan association, savings bank or other financial institution organized pursuant to the Act of Congress entitled "Home Owners' Loan Act of 1933", as amended, or any subsequent Act of Congress relating thereto.

[ 1983, c. 600, §1 (AMD) .]

15-A. FDIC. "FDIC" means the Federal Deposit Insurance Corporation or its successors.

[ 1997, c. 398, Pt. A, §7 (NEW) .]

16. Federally-chartered credit union. "Federally-chartered credit union" means a credit union organized pursuant to the Act of Congress entitled "Federal Credit Union Act", as amended, or any subsequent Act of Congress relating thereto.

[ 1975, c. 500, §1 (NEW) .]

17. Financial institution. "Financial institution" means a universal bank or limited purpose bank organized under the provisions of this Title, and a trust company, nondepository trust company, savings bank, industrial bank or savings and loan association organized under the prior laws of this State. When the term "financial institution" is used in Parts 1 and 2 and sections 422-A, 427, 428, 429 and chapter 46, the term also includes a credit union organized pursuant to the laws of this State.

[ 2003, c. 322, §2 (AMD) .]

17-A. Financial institution authorized to do business in this State. "Financial institution authorized to do business in this State" means a:

A. Universal bank or limited purpose bank organized under provisions of this Title; [1997, c. 398, Pt. A, §9 (AMD).]

B. Trust company, savings bank, savings and loan association or industrial bank organized under provisions of prior laws of this State and subject to the provisions of this Title; [1997, c. 398, Pt. A, §9 (AMD).]

C. National bank, federal association or similar institution that is organized under provisions of federal law and maintains this State as its home state; [1997, c. 398, Pt. A, §9 (AMD).]

D. Commercial bank, savings bank, savings and loan association or similar institution that is organized under provisions of federal law or laws of another state and maintains a branch in this State; or [1997, c. 398, Pt. A, §9 (AMD).]

E. Commercial bank, savings bank, savings and loan association or similar institution that is organized under provisions of law of a foreign country and maintains a branch in this State. [1997, c. 398, Pt. A, §9 (AMD).]

[ 1997, c. 398, Pt. A, §9 (AMD) .]

18. Financial institution holding company. "Financial institution holding company" means any company which is deemed to be a holding company pursuant to the provisions contained in chapter 101.

[ 1975, c. 500, §1 (NEW) .]

18-A. Financial institutions not authorized to do business in this State. "Financial institutions not authorized to do business in this State" means any person engaged in the business of banking that does not satisfy the definition of "authorized to do business in this State" found in subsection 2.

[ 1987, c. 692, §1 (NEW) .]

18-B. Governing body. "Governing body" means the body that oversees the affairs of a financial institution. The governing body may also be referred to as the "board of directors," "board of trustees," "board of managers," "partners' committee" or "managing partners' committee," depending upon the ownership structure of the financial institution.

[ 1997, c. 398, Pt. A, §10 (NEW) .]

19. Demand deposit.

[ 1997, c. 398, Pt. A, §11 (RP) .]

19-A. Foreign bank. "Foreign bank" means any company organized under the laws of a foreign country, a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands that engages directly in the banking business. "Foreign bank" includes foreign commercial banks, foreign merchant banks and other foreign institutions that engage in usual banking activities in connection with the banking business in the countries where the foreign institutions are organized or operating.

[ 1997, c. 182, Pt. A, §1 (NEW) .]

20. His. "His," as used in this Title, means "his or her;" while "he" means "he or she."

[ 1979, c. 663, §28 (AMD) .]

20-A. Home state. "Home state" means:

A. With respect to a financial institution or out-of-state financial institution, the state under whose laws the financial institution or out-of-state financial institution is organized; [1997, c. 182, Pt. B, §1 (AMD).]

B. With respect to a national bank or federal association, the state in which the main office of the national bank or federal association is deemed to be located under federal law; or [1997, c. 182, Pt. B, §1 (AMD).]

C. With respect to a foreign bank, the state that the foreign bank has designated as its home state in accordance with Section 5 of the federal International Banking Act of 1978. [1997, c. 182, Pt. B, §2 (NEW).]

[ 1997, c. 182, Pt. B, §§1, 2 (AMD) .]

20-B. Host state. "Host state" means a state, other than the home state of an out-of-state financial institution, national bank or federal association, in which the financial institution maintains a branch or seeks to establish and maintain a branch.

[ 1995, c. 628, §8 (NEW) .]

21. Indirect loan. "Indirect loan" means a loan made to an individual, partnership, joint venture, syndicate or corporation which is an agent of another individual, partnership, joint venture, syndicate or corporation, the proceeds of which are used by the party for which the borrower is an agent.

[ 1975, c. 500, §1 (NEW) .]

22. Industrial bank. "Industrial bank" means a company organized under chapter 91 or having the powers possessed by companies so organized.

[ 1975, c. 500, §1 (NEW) .]

22-A. In-school branch.

[ 1997, c. 398, Pt. A, §12 (RP) .]

22-B. Insurance agent or agency. "Insurance agent or agency" means a person engaged in the business of an insurance agent as defined in Title 24-A, section 1502.

[ 1997, c. 315, §9 (NEW) .]

22-C. Insurance broker. "Insurance broker" means a person engaged in the business of an insurance broker as defined in Title 24-A, section 1506.

[ 1997, c. 315, §9 (NEW) .]

22-D. Insurance consultant. "Insurance consultant" means a person engaged in the business of an insurance consultant as defined in Title 24-A, section 1402, subsection 4, 8 or 11.

[ 1999, c. 127, Pt. A, §20 (AMD) .]

22-E. Insurance product. "Insurance product" means a contract of insurance that is offered for sale by a licensed agent or broker.

[ 1997, c. 315, §9 (NEW) .]

23. Interested party. "Interested party" means a person having a substantial interest in, or who is or may be aggrieved by, any act or impending act, or any report, rule, regulation, amendment, decision or order of the superintendent.

[ 1975, c. 500, §1 (NEW) .]

23-A. Investor. "Investor" means any person who has an ownership interest in a financial institution and is entitled to vote under the institution's organizational documents. "Investor" does not include a member of a credit union organized pursuant to the laws of this State.

[ 2003, c. 322, §3 (AMD) .]

23-B. Investor-owned institution. "Investor-owned institution" means a financial institution organized under chapter 31.

[ 1997, c. 398, Pt. A, §13 (NEW) .]

23-C. Limited purpose bank. "Limited purpose bank" or "limited purpose institution" means an institution operating pursuant to Part 12.

[ 1997, c. 398, Pt. A, §13 (NEW) .]

24. Limited-time branch.

[ 1997, c. 398, Pt. A, §14 (RP) .]

24-A. Low-income. "Low-income" means earning less than 80% of the average income for all wage earners as established by the United States Department of Labor, Bureau of Labor Statistics or having an annual household income that falls at or below 80% of the median household income for the nation as established by the United States Department of Commerce, Bureau of the Census or as otherwise defined by order of the superintendent.

[ 1997, c. 108, §1 (NEW) .]

25. Making a loan. "Making a loan" means a loan made to a borrower by a single financial institution, or the purchase of a loan as authorized in section 431-A.

[ 1997, c. 398, Pt. L, §5 (AMD) .]

26. Mobile branch.

[ 1997, c. 398, Pt. A, §15 (RP) .]

27. Mutual financial institution. "Mutual financial institution" or "mutual institution" means any financial institution organized pursuant to chapter 32, in which the earnings and net worth of the institution inure to the ultimate benefit of the depositors or members.

[ 1997, c. 398, Pt. A, §16 (AMD) .]

27-A. Mutual voter. "Mutual voter" means a corporator or member as described in chapter 32.

[ 1997, c. 398, Pt. A, §17 (NEW) .]

28. National bank. "National bank" means a bank or bank and trust company organized pursuant to the Act of Congress entitled "The National Bank Act", as amended, or any subsequent Act of Congress relating thereto.

[ 1975, c. 500, §1 (NEW) .]

28-A. Nondepository trust company. "Nondepository trust company" means any financial institution organized under chapter 121 with powers generally limited to trust or fiduciary matters.

[ 1997, c. 398, Pt. A, §18 (AMD) .]

29. NOW account.

[ 1997, c. 398, Pt. A, §19 (RP) .]

29-A. Out-of-state. "Out-of-state" means a foreign country or a state other than this State.

[ 1995, c. 628, §8 (NEW) .]

29-B. Out-of-state financial institution. "Out-of-state financial institution" means a financial institution organized under provisions of law of a foreign country or a state other than this State that maintains, or seeks to establish and maintain, a branch in this State.

[ 1995, c. 628, §8 (NEW) .]

29-C. Officer. "Officer" means an employee of a financial institution who has been given managerial or other high-level duties by the governing body of the financial institution. Depending upon the ownership structure of the institution, an officer may include a person with the title of chair, president, vice-president, manager, managing partner or partner.

[ 1997, c. 398, Pt. A, §20 (NEW) .]

29-D. Organizational document. "Organizational document" means the charter, certificate of organization, articles of incorporation, articles of association, articles of organization, certificate of limited liability partnership, bylaws, operating agreement, partnership agreement or any other similar document required to be filed with and approved by the superintendent pursuant to section 314-A or 323.

[ 1997, c. 398, Pt. A, §20 (NEW) .]

30. Person. "Person" means an individual, corporation, partnership, joint venture, trust, estate or unincorporated association.

[ 1975, c. 500, §1 (NEW) .]

31. Personal demand deposit.

[ 1997, c. 398, Pt. A, §21 (RP) .]

31-A. Real estate-related services. "Real estate-related services" means:

A. Real estate investment and development, pursuant to section 419-A; [1997, c. 398, Pt. A, §22 (NEW).]

B. Maintenance and management of improved real estate; [1997, c. 398, Pt. A, §22 (NEW).]

C. Real estate appraising; [1997, c. 398, Pt. A, §22 (NEW).]

D. Real estate settlement services; [1997, c. 398, Pt. A, §22 (NEW).]

E. Real estate brokerage activities with respect to properties owned by a financial institution authorized to do business in this State, a financial institution holding company, or subsidiaries thereof, regardless of how the property is acquired or for what purpose; or [1997, c. 398, Pt. A, §22 (NEW).]

F. Any real estate-related service authorized by this Title or by rule or order of the superintendent or any real estate-related service authorized for any financial institution chartered by or otherwise subject to the jurisdiction of the Federal Government, pursuant to the authority granted under section 416. [1997, c. 398, Pt. A, §22 (NEW).]

[ 1997, c. 398, Pt. A, §22 (NEW) .]

32. Savings account. "Savings account" or "savings deposit" means a deposit or account in a financial institution in which the depositor is not required by the deposit contract, but may at any time be required by the financial institution, to give notice in writing of an intended withdrawal not less than 7 days before such withdrawal is made and that is not payable on a specified date or at the expiration of a specified time after the date of deposit.

[ 2005, c. 82, §1 (AMD) .]

33. Savings and loan association. "Savings and loan association," "association" or "loan and building association" means a financial institution organized under the prior laws of this State that is authorized to exercise the powers set forth in Part 4, subject to the conditions and limitations on the exercise of those powers as set forth in Part 4.

[ 1997, c. 398, Pt. A, §23 (AMD) .]

34. Savings bank. "Savings bank" or "institute for savings" means a financial institution organized under the prior laws of this State that is authorized to exercise the powers set forth in Part 4, subject to the conditions and limitations on the exercise of those powers as set forth in Part 4.

[ 1997, c. 398, Pt. A, §23 (AMD) .]

35. Satellite facility. "Satellite facility" means any facility, automated device or electronic terminal established by a financial institution authorized to do business in this State or a credit union authorized to do business in this State at which an existing financial institution or credit union customer may initiate banking transactions, including, but not limited to, cash deposits to and withdrawals from that customer's account, cash advances on a preauthorized credit line, transfers between deposit or share accounts or payment transfers from the customer's account to accounts of other financial institution or credit union customers. Such a facility is not permanently staffed and is not part of a main office or branch office of a financial institution or credit union. Such a facility may be part of an electronic funds transfer system. Satellite facilities include facilities engaged in soliciting, receiving or accepting money or its equivalent on deposit from new and existing customers. "Satellite facility" does not include a cash dispensing machine that, operating in conjunction with a processor and network, allows a customer to debit an account in exchange for dispensing cash and that may allow a customer to effectuate transfers between the customer's accounts in the same financial institution or credit union, a point-of-sale terminal, a night depository or an office or facility engaged solely in the solicitation and origination of loans.

[ 2003, c. 322, §4 (AMD) .]

36. Seasonal branch.

[ 1997, c. 398, Pt. A, §25 (RP) .]

37. Service corporation. "Service corporation" means a corporation, limited liability company or limited partnership substantially all the activities of which consist of originating, purchasing, selling and servicing loans and participation interests therein; or clerical, bookkeeping, accounting and statistical or similar functions related to a financial institution or real estate activities; or management, personnel, marketing or investment counseling related to a financial institution or real estate activities; or establishing or operating one or more satellite facilities; or any activity authorized by the superintendent by rule or order that has been authorized under federal law for service corporations owned or controlled by national banks, federally chartered savings and loan associations, federally chartered savings banks or federally chartered credit unions. The purpose of authorizing any such activity is to maintain competitive equality between federally chartered and state-chartered institutions.

[ 2005, c. 82, §2 (AMD) .]

37-A. Share account. "Share account" means a share or deposit account at a credit union held by or offered to a member or potential member. "Share account" includes, but is not limited to, accounts such as share, share draft and term share accounts. "Share account" also includes a share or deposit account held by or offered to a nonmember in a community development credit union.

[ 2003, c. 322, §5 (NEW) .]

38. Sociological composition. "Sociological composition" means the reflection of broad social and economic characteristics of the communities in which a mutual financial institution derives a substantial part of its deposit and loan business.

[ 1975, c. 500, §1 (NEW) .]

39. Stock financial institution.

[ 1997, c. 398, Pt. A, §27 (RP) .]

39-A. Subsidiary. "Subsidiary" means a corporation, partnership, business trust, association or similar organization, all of which are referred to in this subsection as "another company," owned or controlled by a financial institution or financial institution holding company. A financial institution or financial institution holding company shall be deemed to control "another company" if the criteria set forth in section 1011, subsection 4, are met.

[ 1985, c. 328, §1 (NEW) .]

40. Superintendent. "Superintendent" means the Superintendent of Financial Institutions.

[ 2001, c. 44, §5 (AMD); 2001, c. 44, §14 (AFF) .]

41. Surplus account. "Surplus account" or "total surplus" for a mutual financial institution means the sum of its capital reserves, surplus funds, undivided profits, and capital notes and debentures.

[ 1975, c. 500, §1 (NEW) .]

42. Thrift institution. "Thrift institution" means a savings bank or a savings and loan association organized under the prior laws of this State.

[ 1997, c. 398, Pt. A, §28 (AMD) .]

43. Time deposit. "Time deposit" means "time certificate of deposit" and "time deposit, open account".

[ 1975, c. 500, §1 (NEW) .]

44. Time certificate of deposit. "Time certificate of deposit" means a deposit evidenced by a negotiable or nonnegotiable instrument which provides on its face that the amount of such deposit is payable to bearer or to any specified person or to his order:

A. On a certain date, specified in the instrument, not less than 30 days after the date of the deposit; or [1975, c. 500, §1 (NEW).]

B. At the expiration of a certain specified time not less than 30 days after the date of the instrument; or [1975, c. 500, §1 (NEW).]

C. Upon notice in writing which is actually required to be given not less than 30 days before the date of repayment; and [1975, c. 500, §1 (NEW).]

D. In all cases only upon presentation and surrender of the instrument. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

45. Time deposit, open account. "Time deposit, open account" means a deposit other than a "time certificate of deposit", with respect to which there is in force a written contract with the depositor that neither the whole nor any part of such deposit may be withdrawn, by check or otherwise, prior to the date of maturity, which shall be not less than 30 days after the date of the deposit; or prior to the expiration of the period of notice which must be given by the depositor in writing not less than 30 days in advance of withdrawal.

[ 1975, c. 500, §1 (NEW) .]

45-A. Total capital. "Total capital" means the sum of capital, as defined in subsection 6, plus capital notes and debentures, other instruments approved by the superintendent and the allowance for loan losses or other similar reserves.

[ 1997, c. 398, Pt. A, §29 (NEW) .]

46. Trust company. "Trust company" or "trust and banking company" means any financial institution organized under the prior laws of this State that is authorized to exercise the powers set forth in Part 4, subject to the conditions and limitations on the exercise of those powers as set forth in Part 4.

[ 1997, c. 398, Pt. A, §30 (AMD) .]

47. Universal bank. "Universal bank" means an investor-owned institution or a mutual financial institution authorized by its organizational documents to exercise all the powers granted in Part 4 and includes a trust company, a savings bank and a savings and loan association chartered by special act of the Legislature, established prior to October 1, 1975 or established pursuant to this Title.

[ RR 1997, c. 2, §34 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§1-4 (AMD). 1979, c. 663, §§27,28 (AMD). 1981, c. 352, §1 (AMD). 1981, c. 646, §1 (AMD). 1983, c. 553, §46 (AMD). 1983, c. 600, §1 (AMD). 1985, c. 328, §1 (AMD). 1987, c. 692, §§1,2 (AMD). 1991, c. 670, §§1,2 (AMD). RR 1993, c. 1, §24 (COR). 1993, c. 99, §1 (AMD). 1993, c. 492, §§1,2 (AMD). 1995, c. 628, §§1-8 (AMD). RR 1997, c. 2, §34 (COR). 1997, c. 22, §1 (AMD). 1997, c. 108, §1 (AMD). 1997, c. 182, §§A1,B1,2 (AMD). 1997, c. 315, §9 (AMD). 1997, c. 398, §§A1-31,L5 (AMD). 1999, c. 127, §A20 (AMD). 1999, c. 229, §1 (AMD). 2001, c. 44, §§4,5 (AMD). 2001, c. 44, §14 (AFF). 2003, c. 322, §§1-5 (AMD). 2005, c. 82, §§1,2 (AMD). 2005, c. 83, §1 (AMD). 2007, c. 69, §1 (AMD).






Chapter 14: HOLIDAYS

9-B §141. Financial institution holidays (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 623, §§6-A (AMD). 1985, c. 114, §2 (AMD). 1985, c. 787, §3 (AMD). 1995, c. 24, §§1,2 (AMD). 1997, c. 398, §B1 (RP).



9-B §142. Saturday hours (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §B1 (RP).



9-B §143. Acts performed after noon Saturday (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §B1 (RP).



9-B §144. Satellite facilities; hours of operation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 352, §2 (NEW). 1997, c. 398, §B1 (RP).






Chapter 14-A: BUSINESS DAYS AND HOURS OF OPERATION

9-B §145. Business days; banking days; hours of operation

1. Business days. For purposes of this Title, unless otherwise provided under other state or federal law applicable to financial institutions, a business day is a calendar day other than the following:

A. Saturday and Sunday; [1997, c. 398, Pt. B, §2 (NEW).]

B. January 1st, New Year's Day; [1997, c. 398, Pt. B, §2 (NEW).]

C. The 3rd Monday in January, Martin Luther King, Jr. Day; [1997, c. 398, Pt. B, §2 (NEW).]

D. The 3rd Monday in February, President's Day; [1997, c. 398, Pt. B, §2 (NEW).]

E. The 3rd Monday in April, Patriot's Day; [1997, c. 398, Pt. B, §2 (NEW).]

F. The last Monday in May, Memorial Day, but if the United States Government designates May 30th as the date of observance of Memorial Day, then May 30th; [1997, c. 398, Pt. B, §2 (NEW).]

G. July 4th, Independence Day; [1997, c. 398, Pt. B, §2 (NEW).]

H. The first Monday of September, Labor Day; [1997, c. 398, Pt. B, §2 (NEW).]

I. The 2nd Monday in October, Columbus Day; [1997, c. 398, Pt. B, §2 (NEW).]

J. November 11th, Veterans' Day; [1997, c. 398, Pt. B, §2 (NEW).]

K. The 4th Thursday in November, Thanksgiving Day; and [1997, c. 398, Pt. B, §2 (NEW).]

L. December 25th, Christmas Day. [1997, c. 398, Pt. B, §2 (NEW).]

If January 1st, July 4th, November 11th or December 25th falls on a Sunday, then the next Monday is not a business day.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

2. Days and hours of banking offices. A financial institution may, at its discretion, establish days and hours for its offices, including opening offices for business on days that are not defined as business days in subsection 1. The days and hours of operation must be established in accordance with section 332.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

3. Disclosure of office hours. A financial institution shall post the days and hours of operation at or near the public entrances to its banking offices.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

4. Closing for cause. A financial institution may temporarily close any of its offices for reasons that include but are not limited to good cause, emergency weather conditions and community events. If a financial institution temporarily closes any of its offices for all or any part of a banking day, the institution shall post a conspicuous notice of the closing at all points of public access to the closed offices. A closing may not become effective until such notice is posted at the office to be closed. Posting this notice relieves the institution from liability for failure to perform any of the business of the financial institution at the closed offices. The superintendent may, by adopting rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A, establish standards governing the form and content of the notice required under this subsection and may require dissemination of the notice of closing by any other reasonable means.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

5. Limitation on liability. Any act authorized, required or permitted to be performed at, by or with respect to any institution on a day not defined as a business day or on a day the institution is closed pursuant to subsection 4 may be performed on the next succeeding business day and liability or loss of rights of any kind may not result from this delay.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

6. Emergencies. The superintendent may require that financial institutions be closed as provided in chapter 15.

[ 1997, c. 398, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §B2 (NEW).






Chapter 15: EMERGENCIES

9-B §151. Declaration of emergency by Governor

Whenever it shall appear to the Governor that the welfare and security of financial institutions and credit unions under the supervision of the superintendent, or their depositors, shareholders, staffs or customers, require, or that the welfare of the State, any section thereof, the inhabitants thereof, financial institutions, credit unions, their depositors, shareholders or staffs have been or may be adversely affected by actual or threatened national emergency, forces of the natural elements, fires, explosions, strikes, epidemics, civil strife or commotion, or any other circumstances hazardous or dangerous to life, limb or property, the Governor may proclaim that a banking emergency exists. The Governor may declare such banking holidays as in his judgment such emergency conditions may require and that any financial institution or institutions and credit union or credit unions shall be subject to special regulation as provided until the Governor, by a like proclamation, declares the period of such emergency to have terminated if he has not defined such period in the original proclamation. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §152. Superintendent's powers during emergency

1. Restrict banking transactions. During the period of any banking emergency declared, the superintendent, in addition to all other powers conferred upon him, shall have authority to order one or more financial institutions or credit unions to restrict all or any part of their business and to limit or postpone for any length of time the payment of any amount or proportion of deposits or shares in any of the departments thereof as he may deem necessary or expedient and may regulate further payments therefrom as to time and amount as the interest of the public or of such financial institutions or credit unions or depositors or shareholders thereof may require, and any order or orders made by him may be amended, changed, extended or revoked, in whole or in part, whenever in his judgment circumstances warrant or require. After the termination of any such banking emergency, any such order may be continued in effect as to any particular financial institution or credit union if in the judgment of the superintendent circumstances warrant or require and the Governor approves.

[ 1975, c. 500, §1 (NEW) .]

2. Permit special deposits. The superintendent may by order authorize financial institutions or credit unions during such emergency and thereafter to receive new deposits or share funds, as the case may be, and such new funds shall be special deposits or shares, as the case may be, and so designated and segregated from all other such deposits or shares and may be invested only in assets approved by the superintendent as being sufficiently liquid to be available when needed to meet withdrawals on new deposits or shares, as the case may be. Such assets shall not be merged with other assets but shall be held in trust for the security and payment of new funds except that income from such assets may, to the extent authorized by the superintendent, be used for other purposes of the institution. Withdrawal of such new deposits or shares shall not be subject in any respect to restrictions or limitations made applicable to previously existing accounts under this section.

[ 1975, c. 500, §1 (NEW) .]

3. Establish fair value of assets. In determining the action to be taken under this section, the superintendent may place such fair value on the assets of any financial institution or credit union as in his discretion seems proper under the conditions prevailing and circumstances relating thereto.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).






Chapter 16: CONFIDENTIAL FINANCIAL RECORDS

9-B §161. Definitions; exemptions

1. Definitions.

[ 2001, c. 667, Pt. A, §5 (RP) .]

1-A. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliate" has the same meaning as in section 131, subsection 1-A. [2001, c. 262, Pt. B, §2 (NEW).]

B. "Credit union authorized to do business in this State" has the same meaning as in section 131, subsection 12-A. [2001, c. 262, Pt. B, §2 (NEW).]

C. "Customer" means any person as that term "person" is defined in section 131, subsection 30 who utilized or is utilizing any service of a financial institution authorized to do business in this State or a credit union authorized to do business in this State or for whom a financial institution authorized to do business in this State or a credit union authorized to do business in this State is acting or has acted as a fiduciary in relation to an account maintained in the person's name. In addition, "customer" means any person who provides information to a financial institution authorized to do business in this State or a credit union authorized to do business in this State in an attempt to utilize any service of that financial institution or credit union. [2001, c. 262, Pt. B, §2 (NEW).]

D. "Financial institution authorized to do business in this State" has the same meaning as in section 131, subsection 17-A. [2001, c. 262, Pt. B, §2 (NEW).]

E. "Financial records" means the originals or copies of records held by a financial institution authorized to do business in this State or a credit union authorized to do business in this State or their agents or affiliates pertaining to a customer's relationship with the financial institution or credit union and includes information derived from such records. [2001, c. 262, Pt. B, §2 (NEW).]

F. "Supervisory agency" means:

(1) The Federal Deposit Insurance Corporation;

(2) The Office of Thrift Supervision;

(3) The Federal Home Loan Bank Board;

(4) The National Credit Union Administration;

(5) The Federal Reserve Board;

(6) The Office of the Comptroller of the Currency;

(7) The Bureau of Financial Institutions within the Department of Professional and Financial Regulation;

(8) The Bureau of Consumer Credit Protection within the Department of Professional and Financial Regulation;

(9) The Bureau of Insurance within the Department of Professional and Financial Regulation;

(10) The Office of Securities within the Department of Professional and Financial Regulation; and

(11) The United States Securities and Exchange Commission. [2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2001, c. 262, Pt. B, §2 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

[ 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF); 2001, c. 182, §16 (AMD); 2001, c. 262, Pt. B, §2 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

2. Exemptions. This chapter does not prohibit:

A. The preparation, examination, handling or maintenance of any financial records by any officer, employee or agent of a financial institution authorized to do business in this State or credit union authorized to do business in this State having custody of such records or the examination of such records by a certified public accountant engaged by the financial institution or credit union to perform an independent audit; [2001, c. 262, Pt. B, §3 (AMD).]

B. The examination of any financial records by, or the furnishing of financial records by a financial institution authorized to do business in this State or credit union authorized to do business in this State to, any officer, employee or agent of a supervisory agency for use solely in the exercise of the duties of the officer, employee or agent; [2001, c. 262, Pt. B, §3 (AMD).]

C. The publication of data furnished from financial records relating to customers when the data can not be identified to any particular customer or account; [2001, c. 262, Pt. B, §3 (AMD).]

D. The making of reports or returns required under the United States Internal Revenue Code, Chapter 61, including the submission of information concerning interest earned on accounts, investigatory activity authorized by the United States Internal Revenue Code and any use to which the reports or returns would be subjected once submitted; [2001, c. 262, Pt. B, §3 (AMD).]

E. Furnishing information permitted to be disclosed under the Uniform Commercial Code concerning the dishonor of any negotiable instrument; [1977, c. 416, (NEW).]

F. The exchange in the regular course of business of credit information between a financial institution authorized to do business in this State or credit union authorized to do business in this State and other financial institutions or credit unions or commercial enterprises, directly or through a consumer reporting agency; [2001, c. 262, Pt. B, §3 (AMD).]

G. Any disclosure of financial records made pursuant to section 226; [2001, c. 262, Pt. B, §3 (AMD).]

H. The examination of the financial records authorized by Title 36, section 112, section 176-A, subsection 4 or section 176-B; [2009, c. 213, Pt. AAAA, §1 (AMD).]

I. Any disclosure of financial records made pursuant to Title 22, section 16, 17 or 4314; [2001, c. 262, Pt. B, §3 (AMD).]

J. Any disclosure of financial records made under the Federal Currency and Foreign Transactions Reporting Act, Public Law 91-508, 31 United States Code, Section 5311, et seq., as amended; [2001, c. 262, Pt. B, §3 (AMD).]

K. The examination or furnishing of any financial records by a financial institution authorized to do business in this State or credit union authorized to do business in this State to any officer, employee or agent of the Treasurer of State for use solely in the exercise of that officer's, employee's or agent's duties under Title 33, chapter 41; [2001, c. 262, Pt. B, §3 (AMD).]

L. The exchange of financial records between a financial institution authorized to do business in this State or credit union authorized to do business in this State and a consumer reporting agency or between or among a financial institution authorized to do business in this State or credit union authorized to do business in this State and its subsidiaries, employees, agents or affiliates, including those permitted under Title 10, chapter 209-B or 15 United States Code, Chapter 41; [2013, c. 588, Pt. C, §5 (AMD).]

M. The sharing of information to the extent permitted by the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001); the Federal Trade Commission, 16 Code of Federal Regulations, Part 313 (2001); or the Securities and Exchange Commission, 17 Code of Federal Regulations, Part 248 (2001). This paragraph is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24; [2011, c. 518, §1 (AMD).]

N. The sharing of financial records with affiliates other than as permitted under paragraphs L and M; or [2011, c. 518, §2 (AMD).]

O. The disclosure of the financial records of a customer for the same reasons that such disclosure is permitted for nonpublic personal information under paragraph M and the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6802(e) (2010). [2011, c. 518, §3 (NEW).]

[ 2013, c. 588, Pt. C, §5 (AMD) .]

SECTION HISTORY

1977, c. 416, (NEW). 1977, c. 696, §115 (AMD). 1981, c. 501, §28 (AMD). 1981, c. 706, §1 (AMD). 1983, c. 784, §§1-3 (AMD). 1985, c. 311, §§2-4 (AMD). 1985, c. 647, §1 (AMD). 1985, c. 668, §1 (AMD). 1985, c. 819, §A14 (AMD). 1989, c. 368, §§1-3 (AMD). 1989, c. 880, §E1 (AMD). 1995, c. 86, §1 (AMD). 1995, c. 419, §§4,5 (AMD). 1997, c. 315, §§10-12 (AMD). 1997, c. 398, §L6 (AMD). 1997, c. 453, §1 (AMD). 1997, c. 508, §B1 (AMD). 1997, c. 508, §A3 (AFF). 1999, c. 127, §A21 (AMD). 1999, c. 218, §1 (AMD). 2001, c. 44, §§6, 11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 262, §§B1-3 (AMD). 2001, c. 667, §A5 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 695, Pt. A, §47 (AFF). 2009, c. 213, Pt. AAAA, §1 (AMD). 2011, c. 518, §§1-3 (AMD). 2013, c. 588, Pt. C, §5 (AMD).



9-B §162. Disclosure of financial records prohibited; exceptions

A financial institution authorized to do business in this State or credit union authorized to do business in this State or its affiliates may not disclose to any person, except to the customer or the customer's duly authorized agent, any financial records relating to that customer of that financial institution or credit union unless: [2001, c. 262, Pt. B, §4 (AMD).]

1. Authorized disclosure. The customer has authorized disclosure to the person;

[ 1997, c. 537, §1 (AMD); 1997, c. 537, §62 (AFF) .]

2. Disclosure in response to legal process. The financial records are disclosed in response to a lawful subpoena, summons, warrant or court order that meets the requirements of section 163;

[ 2001, c. 211, §1 (AMD) .]

3. Disclosure in response to a request by the Department of Health and Human Services. The financial records are disclosed in response to a request for information by the Department of Health and Human Services for purposes related to establishing, modifying or enforcing a child support order;

[ 2007, c. 108, §1 (AMD) .]

4. Disclosure in response to a request by the Department of Labor. The financial records are disclosed in response to a notice of levy issued by the Department of Labor pursuant to Title 26, section 1233;

[ 2009, c. 213, Pt. AAAA, §2 (AMD) .]

5. Disclosure to the Department of Health and Human Services upon suspicion of financial exploitation. The financial records are disclosed to the Department of Health and Human Services pursuant to Title 22, section 3479 because a financial institution authorized to do business in this State or its affiliate or a credit union authorized to do business in this State or its affiliate has reasonable cause to suspect that an incapacitated or dependent adult has been or is at substantial risk of abuse, neglect or exploitation; or

[ 2009, c. 213, Pt. AAAA, §3 (AMD) .]

6. Disclosure in response to a request by the Department of Administrative and Financial Services, Bureau of Revenue Services. The financial records are disclosed in response to a request for information by the Department of Administrative and Financial Services, Bureau of Revenue Services for purposes related to establishing, modifying or enforcing tax debts.

[ 2009, c. 213, Pt. AAAA, §4 (NEW) .]

7. Disclosure of notice of mortgagor’s right to cure. The financial records pertain to a notice of mortgagor’s right to cure and are disclosed to the Bureau of Consumer Credit Protection pursuant to Title 14, section 6111, subsection 3-A.

[ 2009, c. 402, §8 (NEW) .]

SECTION HISTORY

1977, c. 416, (NEW). 1997, c. 537, §1 (AMD). 1997, c. 537, §62 (AFF). 2001, c. 211, §§1,2 (AMD). 2001, c. 262, §B4 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 108, §§1-3 (AMD). 2009, c. 213, Pt. AAAA, §§2-4 (AMD). 2009, c. 402, §8 (AMD).



9-B §163. Subpoena, summons, warrant or court order

1. Service. A financial institution authorized to do business in this State or credit union authorized to do business in this State shall disclose financial records under section 162 pursuant to a subpoena, summons, warrant or court order that on its face appears to have been issued upon lawful authority only if the subpoena, summons, warrant or court order is served upon the customer prior to disclosure by the financial institution or credit union. The agency or person requesting the disclosure of financial records shall certify in writing to the financial institution or credit union the fact that the subpoena, summons, warrant or court order has been served upon the customer. The court for good cause shown may delay or dispense with service of the subpoena, summons, warrant or court order upon the customer. The court shall delay or dispense with service of the subpoena, summons, warrant or court order upon the customer upon notice by the Attorney General, the Attorney General's designee or the District Attorney that service upon the customer would not be in the public interest. A subpoena, summons or warrant issued in connection with a criminal proceeding or state or federal grand jury proceeding, a request for information by the Department of Health and Human Services for purposes related to establishing, modifying or enforcing a child support order, a request for information by the Department of Administrative and Financial Services, Bureau of Revenue Services for purposes related to establishing, modifying or enforcing tax liabilities or a trustee process lawfully issued need not be served upon the customer.

[ 2009, c. 213, Pt. AAAA, §5 (AMD) .]

SECTION HISTORY

1977, c. 416, (NEW). 1985, c. 647, §2 (AMD). 1997, c. 16, §1 (AMD). 1997, c. 537, §2 (AMD). 1997, c. 537, §62 (AFF). 1999, c. 197, §1 (AMD). 2001, c. 262, §B5 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 213, Pt. AAAA, §5 (AMD).



9-B §164. Penalties

1. Violation. Any officer or employee of a financial institution authorized to do business in this State, credit union authorized to do business in this State, affiliate or consumer reporting agency who intentionally or knowingly furnishes financial records in violation of this chapter commits a civil violation for which the superintendent may assess a civil penalty of not more than $5,000 per violation. Any financial institution authorized to do business in this State or credit union authorized to do business in this State that intentionally or knowingly furnishes financial records in violation of this chapter or intentionally or knowingly allows an affiliate to furnish financial records in violation of this chapter commits a civil violation for which the superintendent may assess a civil penalty of not more than $10,000 per violation. Any financial institution authorized to do business in this State or credit union authorized to do business in this State or any agent or employee of a financial institution or credit union making a disclosure of financial records in good-faith reliance upon the certificate of agency or person requesting the disclosure, that the provisions of section 163 requiring prior notice to the customer have been complied with, is not liable to the customer for the disclosures and is not liable for any civil penalties under this section.

[ 2001, c. 262, Pt. B, §6 (AMD) .]

2. Inducing violation. Any person who intentionally or knowingly induces or attempts to induce any officer or employee of a financial institution authorized to do business in this State, credit union authorized to do business in this State or consumer reporting agency to disclose financial records in violation of this chapter commits a civil violation for which the superintendent may assess a civil penalty of not more than $10,000 per violation.

[ 2001, c. 262, Pt. B, §6 (AMD) .]

3. Immunity. A financial institution authorized to do business in the State or its affiliate or a credit union authorized to do business in the State or its affiliate that in good faith discloses financial records to the Department of Health and Human Services pursuant to section 162, subsection 5 or the Department of Administrative and Financial Services, Bureau of Revenue Services pursuant to section 162, subsection 6 is immune from civil or criminal liability that might otherwise arise from the disclosure. In a proceeding regarding immunity from liability, there is a rebuttable presumption of good faith.

[ 2009, c. 213, Pt. AAAA, §6 (AMD) .]

SECTION HISTORY

1977, c. 416, (NEW). 1985, c. 647, §3 (AMD). 1991, c. 824, §A11 (AMD). 2001, c. 262, §B6 (AMD). 2007, c. 108, §4 (AMD). 2009, c. 213, Pt. AAAA, §6 (AMD).









Part 2: BUREAU OF FINANCIAL INSTITUTIONS

Chapter 21: ADMINISTRATION

9-B §211. Superintendent

1. Appointment; term; qualifications. The activities of the bureau are directed by a superintendent who is appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over financial institutions and to confirmation by the Legislature. The superintendent shall hold office for a term of 5 years, or until the superintendent's successor is appointed and qualified. The superintendent may be removed from office for cause by impeachment or by the Governor on the address of both branches of the Legislature, and Title 5, section 931, subsection 2 does not apply. A person appointed as superintendent must have the knowledge of, or experience in, the theory and practice of financial institutions.

[ 2001, c. 44, §7 (AMD); 2001, c. 44, §14 (AFF) .]

2. Salary. The superintendent is entitled to receive a salary commensurate with the superintendent's responsibilities in accordance with Title 5 and is entitled to receive all actual travel expenses incurred in the performance of official duties.

[ 1989, c. 702, Pt. E, §6 (AMD) .]

3. Powers and duties. With the approval of the commissioner, the superintendent shall organize the bureau in such a manner as the superintendent considers necessary to carry out the superintendent's responsibilities under this Title and, in cases in which a financial institution is the creditor, the superintendent's responsibilities under the Maine Consumer Credit Code pursuant to Title 9-A, section 1-301, subsection 2. The organization must take into account the need for examination and surveillance of individual institutions to ensure that each is financially sound and complies with state and applicable federal law and regulations; the need to protect consumers against unfair practices by financial institutions that provide consumer credit; the need for consumer education; the need to encourage the development of economically sound credit practices; and the need for promotion of reasonable and orderly competition among financial institutions and for promoting the provision of financial services consistent with the public interest.

[ 1995, c. 502, Pt. H, §3 (AMD) .]

4. Vacancy. If the office of superintendent is vacant for any reason except the superintendent's illness or temporary absence from the State, appointment of a successor shall be made, as provided for in subsection 1, within 6 months of the creation of such vacancy.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 771, §110 (AMD). 1979, c. 663, §29 (AMD). 1981, c. 359, §4 (AMD). 1983, c. 553, §10 (AMD). 1987, c. 105, §2 (AMD). 1987, c. 402, §A85 (AMD). 1987, c. 769, §A40 (AMD). 1989, c. 702, §E6 (AMD). 1995, c. 309, §16 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 502, §H3 (AMD). 2001, c. 44, §7 (AMD). 2001, c. 44, §14 (AFF).



9-B §212. Deputy superintendents and other personnel

1. Deputy superintendents.

A. The superintendent may employ deputy superintendents, subject to the commissioner's approval and in accordance with the Civil Service Law. [2007, c. 79, §1 (AMD).]

B. The superintendent shall designate a deputy superintendent to perform the duties of the superintendent whenever the superintendent is absent from the State; a deputy superintendent is directed to do so by the superintendent; there is a vacancy in the office of superintendent; or the superintendent is incapacitated by illness. In the event of a vacancy in the office of the superintendent, the superintendent's incapacitating illness or absence from the State at a time when there is no deputy superintendent, the commissioner may designate a special deputy superintendent to perform the duties of the superintendent for a period not to exceed 6 months. [2007, c. 79, §2 (AMD).]

[ 2007, c. 79, §1 (AMD); 2007, c. 79, §2 (AMD) .]

2. Examiners and employees.

A. The superintendent may employ personnel as the business of the bureau may require, subject to the commissioner's approval and in accordance with the Civil Service Law. The qualifications of those personnel must reflect the needs and responsibilities relating to the bureau's regulatory functions pursuant to this Title. The superintendent may authorize senior personnel of the bureau to carry out the superintendent's duties and authority. [1995, c. 502, Pt. H, §4 (AMD).]

B. The superintendent may employ or engage such expert, professional or other assistance as may be necessary to assist the bureau in carrying out its functions. [1975, c. 500, §1 (NEW).]

C. In addition to salaries or wages, all employees of the bureau shall receive their actual expenses incurred in the performance of their official duties. [1975, c. 500, §1 (NEW).]

[ 1995, c. 502, Pt. H, §4 (AMD) .]

3. Training of bureau personnel. At the expense of the bureau, the superintendent may train the deputy superintendents and bureau's employees, or have them trained, in a manner the superintendent determines desirable; however training programs may not place such undue emphasis upon safety and soundness of financial institutions that institutions would be inhibited by the bureau from engaging in unusual activities or loans that are in the public interest.

[ 2007, c. 79, §3 (AMD) .]

4. Contracts with other state and federal regulatory agencies. The superintendent may employ and engage experts, professionals or other personnel of other state and federal regulatory agencies as may be necessary to assist the bureau in carrying out its regulatory functions. The superintendent may contract bureau staff to other state and federal agencies to assist those agencies in carrying out their regulatory functions. Contracts for services under this subsection are designated sole source contracts and are not subject to the procurement requirements of Title 5, chapter 155.

[ 1999, c. 184, §6 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 553, §46 (AMD). RR 1993, c. 1, §§25,26 (COR). 1995, c. 502, §H4 (AMD). 1995, c. 628, §9 (AMD). 1999, c. 184, §6 (AMD). 2007, c. 79, §§1-3 (AMD).



9-B §212-A. Securities Division (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 389, §5 (NEW). 1985, c. 785, §B54 (AMD). 1989, c. 542, §1 (RPR). 1993, c. 410, §K1 (AMD). 1995, c. 502, §H5 (AMD). 2001, c. 182, §4 (RP).



9-B §213. Prohibited relationships with supervised institutions

1. Stockholder; payment from.

A. Neither the superintendent nor any employee of the bureau shall, during his term of office or while employed by the bureau, be an officer, director, corporator, employee, attorney or stockholder in any financial institution or financial institution holding company subject to supervision or regulation by the bureau. [1975, c. 500, §1 (NEW).]

B. The superintendent and employees of the bureau shall not, during their terms of office, receive directly or indirectly any payment or gratuity from any financial institution subject to supervision or regulation by the bureau. The prohibitions contained in this paragraph shall not be construed as prohibiting such person from being a depositor or member in any such financial institution on the same terms as are available to the public generally. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

2. Loans from supervised institutions.

A. If the superintendent, a deputy superintendent, examiner or other professional personnel of the bureau or such person's spouse or such person's son or daughter residing at such person's home obtains a loan from any financial institution subject to supervision or regulation by the bureau, the fact of such loan, together with the terms and conditions thereof, shall be disclosed immediately to the superintendent in writing by the person obtaining the loan and by the institution making such loan. If the superintendent is the borrower, such written disclosure shall be made to the Commissioner of Business Regulation. [1979, c. 663, §30 (AMD).]

B. A record of any indebtedness described in paragraph A shall be kept on file in the bureau so long as such indebtedness is outstanding. [1975, c. 500, §1 (NEW).]

C. The superintendent, or the commissioner if the superintendent is the borrower, may make an investigation of such loan to insure that its terms, conditions and amount are reasonable and proper under the circumstances, and that no preferential treatment has been given in the process of granting such loan. [1975, c. 500, §1 (NEW).]

[ 1979, c. 663, §30 (AMD) .]

3. Additional limitations. The provisions of this section shall be in addition to the limitations of Title 5, section 18.

[ 1979, c. 734, §7 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §5 (AMD). 1979, c. 663, §30 (AMD). 1979, c. 734, §7 (AMD).



9-B §214. Revenues and expenses

1. Examination expenses. The expenses of the bureau necessarily incurred in the examination of financial institutions under its supervision shall be chargeable to such financial institutions as follows:

A. Every financial institution shall be assessed for the actual expenses incurred by the bureau in connection with any examination or investigation, whether regular or special, such assessments to include the proportionate part of the salaries of the examiners while engaged at such institutions and the board, room and travel expenses of such persons while away from home. [1975, c. 500, §1 (NEW).]

B. Such assessment shall be made by the superintendent as soon as feasible after the close of such examination or investigation and notice thereof shall forthwith be sent to such institution. [1975, c. 500, §1 (NEW).]

C. All assessments so made shall be paid to the Treasurer of State by such institutions within 30 days following such notice. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

2. Assessment on financial institutions.

A. To provide for the balance of the reasonable expenses incurred to fulfill the bureau's duty pursuant to this Title, including general regulatory costs, overhead, transportation and general office and administrative expenses, the superintendent shall assess each financial institution under the superintendent's supervision at the annual rate of at least 6¢ for each $1,000 of the total of average assets, as defined by the superintendent. The frequency of assessment may coincide with the frequency of filing periodic financial reports with the bureau but may not be more frequent than quarterly. The superintendent may raise the minimum assessment rate of 6¢ for each $1,000 of the total of average assets by promulgating rules pursuant to section 251 at such time as economic conditions warrant such an increase. In no event may the assessment be less than $25. [2003, c. 322, §6 (AMD).]

B. An assessment pursuant to paragraph A may be made on or before the assessment date for the period prescribed as follows:

The superintendent shall notify the financial institution of the assessment. The assessment must be paid to the Treasurer of State within 10 days following the assessment date. [2003, c. 322, §6 (AMD).]

[ 2003, c. 322, §6 (AMD) .]

2-A. Assessment on interstate branches of out-of-state financial institutions. To provide for the balance of the reasonable expenses incurred to fulfill the bureau's duty pursuant to this Title, including general regulatory costs, overhead, general office and administrative expenses, the superintendent may assess a fee to be paid by each out-of-state financial institution that operates one or more branches in this State. The amount and timing of payment of this assessment must be determined through rulemaking by the bureau, but in no event may the amount exceed $500 per branch annually. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1995, c. 628, §10 (NEW) .]

2-B. Assessment on nondepository trust companies. Nondepository trust companies that are not affiliated with a financial institution shall pay an assessment at the annual rate of not less than $2,000 or an amount determined by the superintendent of at least 6¢ for every $10,000 of fiduciary assets under its management, custody or care. The superintendent may further define by rule fiduciary assets under management, custody or care or change the minimum assessment whenever economic conditions warrant such a change. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. These assessments must be paid in accordance with subsection 2, paragraph B.

[ 2003, c. 322, §7 (AMD) .]

2-C. Assessment on uninsured bank or merchant bank. If an uninsured bank or merchant bank predominately engages in the business of a nondepository trust company, then the uninsured bank or merchant bank shall pay an assessment as prescribed in subsection 2-B. Otherwise, an uninsured bank or merchant bank shall pay an assessment as prescribed in subsection 2.

[ 2003, c. 322, §8 (AMD) .]

3. Operating fund. The aggregate of payments provided for by this section and elsewhere in this Title is appropriated for the use of the bureau. Any balance of said funds shall not lapse but shall be carried forward to be expended for the same purposes in succeeding fiscal years.

[ 1975, c. 500, §1 (NEW) .]

4. Penalty. Any financial institution that fails to make the payments required under this section within the time specified is subject to a penalty of not more than $500 per day for each day it is in violation of this section, which penalty, together with the amount due under the provisions of this section, may be recovered in a civil action in the name of the State.

[ 2003, c. 322, §9 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 201, §1 (AMD). 1991, c. 669, §1 (AMD). 1991, c. 669, §2 (AFF). 1993, c. 538, §1 (AMD). 1995, c. 628, §10 (AMD). 1997, c. 398, §K1 (AMD). 2001, c. 211, §§3,4 (AMD). 2003, c. 322, §§6-9 (AMD).



9-B §215. Rules

The superintendent shall have the power to implement by rule any provision of law relating to the supervision of financial institutions or their subsidiaries or financial institution holding companies or their subsidiaries or to amend or repeal such rules, subject to section 251. [1985, c. 328, §2 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 328, §2 (AMD).



9-B §216. Advisory boards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 501, §29 (RP).



9-B §217. Annual reports to the Legislature

The superintendent shall report to the Legislature by January 15th of each year the applications received and any actions taken pursuant to chapters 35 and 101. The report shall include, but not be limited to, detailed information on the number, types and legal structures of all regulated financial institutions in the State, the locations of all offices and total deposits held by these institutions, the steps taken or planned by nonstate financial institution holding companies that have received approval under chapter 101 for acquisition or establishment to meet the credit needs of consumers and small businesses and an analysis of the impact of applications approved under chapters 35 and 101 on the banking structure of the State and the credit needs of the state's citizens and businesses. [1983, c. 816, Pt. B, §2 (NEW).]

SECTION HISTORY

1983, c. 816, §B2 (NEW).






Chapter 22: EXAMINATIONS, RECORDS AND REPORTS

9-B §221. Examinations

1. Requirements. The superintendent shall examine each financial institution organized under the laws of this State at least once every 36 months or more frequently as the superintendent determines. The superintendent may examine an out-of-state financial institution operating branches in this State in order to determine compliance with the laws of this State and to ensure that the activities of each branch are conducted in a safe and sound manner.

The superintendent must have full access to the vaults, books and papers of the financial institution or branch of the out-of-state financial institution being examined. The superintendent may make any inquiries necessary to determine the condition of the financial institution or the branch of the out-of-state financial institution and its compliance with the laws of this State. The directors, corporators, officers, employees and agents of a financial institution and the officers, employees and agents of the out-of-state financial institution, the branch of which is being examined, shall furnish statements and full information to the superintendent or the superintendent's examiners related to the condition and standing of the institution or branch being examined and all matters pertaining to its business and management.

[ 1995, c. 628, §11 (RPR) .]

2. Exception. In satisfaction of the examination requirements of this section, the superintendent may accept the examination reports of other state, federal or foreign regulatory agencies as a method of satisfying such requirements in whole or in part.

[ 2001, c. 211, §5 (AMD) .]

3. Joint examinations with other state, federal or foreign regulatory agencies. In satisfaction of the examination requirements of this section, the superintendent may conduct joint examinations of financial institutions organized under the laws of this State or branches of out-of-state financial institutions operating branches in this State with other state, federal or foreign regulatory agencies. For purposes of this section, "joint examination" means an examination conducted simultaneously by 2 or more regulatory agencies in which one examination report is issued.

[ 1995, c. 628, §11 (NEW) .]

4. Affiliates. The superintendent may examine the affairs of the affiliates of a financial institution, other than a federally chartered financial institution, as necessary to fully disclose the relationship between the financial institution and its affiliates and the effect of those relationships on the affairs of the financial institution.

[ 2001, c. 211, §6 (NEW) .]

5. Service corporations. The superintendent may examine any service corporation established pursuant to section 445 or 864 or any bank service company established under the federal Bank Service Company Act that provides services to a financial institution. Whenever a financial institution or any affiliate other than a financial institution causes to be performed for itself by contract or otherwise any services authorized for service corporations under section 131, whether on or off premises, such performance is subject to regulation and examination of the superintendent as if such services were being performed by the financial institution or affiliate itself on its own premises.

[ 2001, c. 211, §6 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §1 (AMD). 1985, c. 763, §A64 (AMD). 1995, c. 628, §11 (RPR). 2001, c. 211, §§5,6 (AMD).



9-B §222. Reports and other information from supervised institutions

1. General requirement. In addition to the reports required pursuant to this section, the superintendent may require, from a financial institution organized under the laws of this State and from an out-of-state financial institution authorized to do business in this State, reports and other information from those institutions at those times and in such form as the superintendent considers appropriate for the proper supervision and regulation of those institutions.

[ 1995, c. 628, §12 (AMD) .]

2. Designation of chief executive officer.

[ 1997, c. 398, Pt. K, §2 (RP) .]

3. Condition and income reports. Every financial institution subject to this Title shall make quarterly, or at such times as the superintendent may direct, a report of condition and income to the superintendent. The report must be in such form and contain such information as the superintendent considers appropriate for the proper supervision and regulation of such financial institutions.

The report must contain a declaration that the report is true and correct and must be signed by an officer authorized to do so by the board of directors of the financial institution. The financial institution shall retain a copy of the report that is filed with the bureau, including the original signed declaration, and shall make it available to the bureau upon request.

A. [2009, c. 228, §2 (RP).]

B. [2009, c. 228, §2 (RP).]

[ 2009, c. 228, §2 (RPR) .]

4. Use of reports prepared for other state or federal regulatory agencies. At the discretion of the superintendent, the reporting requirements of this section may be complied with by submitting to the superintendent copies of reports prepared for other state or federal regulatory agencies by the institution that contain the information requested.

[ 1995, c. 628, §12 (AMD) .]

5. Penalties. Any financial institution which shall fail to furnish reports and information required pursuant to this section, within the time specified, shall be subject to a penalty of not more than $100 for each day it is in violation of this section, which penalty may be recovered in a civil action brought in the name of the State.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §§1,2 (AMD). 1995, c. 628, §12 (AMD). 1997, c. 398, §K2 (AMD). 2001, c. 211, §7 (AMD). 2009, c. 228, §2 (AMD).



9-B §223. Publication and posting of reports

1. Condition and income reports.

[ 1995, c. 24, §3 (RP) .]

2. Reports posted in offices. Every financial institution shall make available in all of its offices at least 10 days, but not more than 30 days, prior to the annual meeting of its stockholders, corporators or members, its latest condition report or a condition report for its most recently completed fiscal year, and a report of income for the institution's most recently completed fiscal year. In addition to making available its latest condition report or condition report for its most recently completed fiscal year, a nondepository trust company shall make available a report of its fiduciary assets and income.

[ 2009, c. 228, §3 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §6 (AMD). 1979, c. 429, §3 (AMD). 1995, c. 24, §3 (AMD). 2009, c. 228, §3 (AMD).



9-B §224. Records to be kept by supervised institutions

1. Records for superintendent. A financial institution authorized to do business in this State shall keep those books, accounts and records relating to all transactions that enable the superintendent to ensure full compliance with the laws of this State.

[ 1995, c. 628, §13 (AMD) .]

2. Loans and investments. The board of each financial institution shall establish written policies for approval of loans and investments. In the policies, the board may delegate to officers, employees or committees comprised of officers, employees, or board members, the authority to approve loans and investments. The board may retain authority to approve or ratify types or classes of loans or investments as it considers reasonable. The board shall retain authority to approve or ratify types or classes of loans or investments where the approval is otherwise specifically required by this Title. The superintendent has authority to review loan and investment policies to assure that they contribute to the safety and soundness of the institution. A record of all loans and investments of every description made by a financial institution shall be kept in a book or books appropriate, substantially in the order of the time when the loans or investments are made. The record shall be made available to the superintendent and, if requested for the purpose of reviewing the financial responsibility of management by a vote of the directors, corporators, members of stockholders, the record shall be submitted to those persons. Records of loan and investment approvals shall be maintained and shall be available for the review of directors and of the superintendent.

[ 1985, c. 83, §1 (RPR) .]

3. Agreements with directors, officers and corporators. A financial institution shall maintain records of all agreements between the institution and its directors, officers and corporators and all persons acting on behalf of such persons, including, but not limited to, all loans and other contracts.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 83, §1 (AMD). 1995, c. 628, §13 (AMD).



9-B §225. Retention of financial institution records

1. Superintendent's authority. All records of financial institutions authorized to do business in this State and of credit unions authorized to do business in this State, insofar as this section does not contravene paramount federal law, must be retained for such minimum periods as the superintendent may prescribe.

[ 2003, c. 322, §10 (AMD) .]

2. Minimum retention period. The superintendent may from time to time issue regulations classifying all records kept by these institutions and prescribing the minimum period for which these records shall be retained. Such periods may be permanent or for a lesser term. Such regulations may be amended or repealed from time to time; provided that any amendment or repeal shall not affect any action taken prior to such amendment or repeal.

[ 1975, c. 500, §1 (NEW) .]

3. Retention criteria. Prior to issuing regulations pursuant to subsection 2, the superintendent shall consider:

A. Court and administrative proceedings in which the production of these records might be necessary or desirable; [1975, c. 500, §1 (NEW).]

B. State and federal statutes of limitation applicable to such proceedings; [1975, c. 500, §1 (NEW).]

C. The availability of information from other sources; and [1975, c. 500, §1 (NEW).]

D. Such other matters as the superintendent shall deem pertinent in order that the regulations will require retention of records for such reasonable period as is commensurate with the interests of customers, depositors, stockholders and the people of this State in having such records available. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

4. Reproductions. Reproductions, as defined by Title 16, section 456 shall be deemed acceptable, in lieu of the originals, for purposes of the prescribed periods for which such records shall be retained.

[ 1975, c. 500, §1 (NEW) .]

5. Disposal of records. Institutions may dispose of any record which has been retained for the minimum period prescribed by the superintendent.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §10 (AMD).



9-B §226. Confidentiality

1. Requirement. Except as provided in subsections 2 and 3, the following information derived by or communicated to the superintendent or to any employee of the bureau is confidential and may not be disclosed or made public:

A. Information designated confidential under federal law or regulations; [2007, c. 597, §11 (NEW).]

B. Examination and investigative working papers and reports; [2007, c. 597, §11 (NEW).]

C. Personal identifying information of consumers and other complainants who contact the bureau; [2007, c. 597, §11 (NEW).]

D. Personal identifying information of the governing body organizers and the proposed investors of a financial institution contained in an application filed with the bureau; [2007, c. 597, §11 (NEW).]

E. Privileged trade secrets, detailed business plans and commercial or financial information that, if disclosed to the public, would cause detriment to the financial institution; and [2007, c. 597, §11 (NEW).]

F. Information other than that in paragraphs A to E for which the superintendent determines that confidential treatment is necessary and appropriate for the supervision of a specific financial institution or for state-chartered financial institutions in general. [2007, c. 597, §11 (NEW).]

[ 2007, c. 597, §11 (AMD) .]

2. Disclosure to Governor; Attorney General. The superintendent may disclose such information to the Governor or to the Attorney General of this State at such times and under such circumstances as the superintendent deems necessary and appropriate to the proper discharge of his duties and responsibilities under this Title; and the superintendent shall disclose such information upon written request of the Governor or Attorney General.

[ 1975, c. 500, §1 (NEW) .]

3. Disclosure to others. The superintendent may disclose the information specified in subsection 1 to the following persons or entities, except that information furnished to the superintendent that has been designated as confidential by a state or federal agency furnishing the information may not be disclosed by the recipient of the information unless disclosure has been authorized by the furnishing agency. Whenever confidential information is disclosed pursuant to this section, the information remains the property of the bureau or the furnishing agency and the recipients of the confidential information may not disclose or make public information so communicated, except as authorized by the superintendent or pursuant to other provisions of this Title:

A. The Treasurer of State and the Commissioner of Professional and Financial Regulation; [1995, c. 628, §14 (AMD).]

B. [1995, c. 628, §14 (RP).]

C. State departments that, in the opinion of the superintendent, require this information; [1995, c. 628, §14 (AMD).]

D. Other persons, including other state, foreign or federal regulatory officials, who, in the opinion of the superintendent, require this information to facilitate the general conduct of supervisory activities of the bureau; [1995, c. 628, §14 (AMD).]

E. A court of law or equity, but only with the written consent of the superintendent or pursuant to a special order of the court; and [1995, c. 628, §14 (AMD).]

F. To those persons or entities necessary in order to comply with provisions of this Title relating to legal or regulatory proceedings and to disclosure or publication of certain applications, reports, statistics and information. [2007, c. 597, §12 (AMD).]

[ 2007, c. 597, §12 (AMD) .]

4. Penalty. A person who intentionally or knowingly discloses confidential information in violation of this section commits a Class E crime.

[ 2007, c. 597, §13 (RPR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §7 (AMD). 1979, c. 541, §A89 (AMD). 1995, c. 628, §14 (AMD). 1999, c. 184, §7 (AMD). 2007, c. 597, §§11-13 (AMD).



9-B §226-A. Cooperative agreements

The superintendent may enter into cooperative agreements with other state, federal or foreign regulatory agencies to facilitate the regulatory functions of the bureau, including, but not limited to, information sharing, coordination of examinations and joint examinations. [1999, c. 184, §8 (AMD).]

SECTION HISTORY

1995, c. 628, §15 (NEW). 1999, c. 184, §8 (AMD).



9-B §227. Subpoena powers

The superintendent shall have the power and authority to summon persons and subpoena witnesses, compel their attendance, require production of evidence, administer oaths and examine any person under oath in connection with any subject related to the supervision and regulation of financial institutions. Any summons or subpoena may be served by registered mail with return receipt. Powers granted under this section may be enforced by the Superior Court. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §228. Report of violations

1. Requirement. If, in the opinion of the superintendent, any financial institution authorized to do business in this State or credit union authorized to do business in this State, or the officers, corporators, directors, employees or agents of any financial institution authorized to do business in this State or credit union authorized to do business in this State, has persistently violated any provision of this Title or rule adopted under this Title, the superintendent shall report the violation, with any remarks the superintendent determines appropriate, to the Attorney General who may institute a prosecution of the violation on behalf of the State.

[ 2003, c. 322, §11 (AMD) .]

2. Penalty. The penalty for such violation, unless otherwise prescribed, shall be not less than $500 nor more than $1000.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §11 (AMD).






Chapter 23: CEASE AND DESIST ORDERS; REMOVAL OR CHANGE OF OFFICER OR DIRECTOR

9-B §231. Cease and desist orders

1. Authority. The superintendent has the following authority over financial institutions, out-of-state financial institutions, financial institution holding companies and subsidiaries thereof.

A. The superintendent may issue and serve an order upon an institution or company requiring the institution or company to cease and desist from the violation or practice if, in the opinion of the superintendent, a financial institution or its subsidiary, financial institution holding company or its subsidiary or out-of-state financial institution subject to the provisions of this Title is engaging in or has engaged in, or the superintendent has reasonable cause to believe that the institution or company is about to engage in, any of the following violations or practices:

(1) An unsafe or unsound practice in conducting the business of the financial institution or company;

(2) Violation of a law, rule or regulation relating to the supervision of the institution or company;

(3) Violation of any condition, imposed in writing, in connection with the approval of any application by the superintendent;

(4) Violation of any written agreement entered into with the superintendent; or

(5) An anticompetitive or deceptive practice, or one that is otherwise injurious to the public interest under chapter 24. [1995, c. 628, §16 (RPR).]

B. The superintendent may restrict the withdrawal of funds from one or more financial institutions in an order issued under paragraph A if, in the opinion of the superintendent, extraordinary circumstances make such action necessary and appropriate for the protection of depositors, investors or the public. [2005, c. 82, §3 (AMD).]

C. The order issued under paragraph A may require the officers or directors of the institution or company or subsidiary to take affirmative action to correct any violation or practice. [1995, c. 628, §16 (RPR).]

D. Before issuing a cease and desist order against an out-of-state financial institution operating one or more branches in this State, the superintendent shall request that the financial institution's home state regulatory agency undertake an enforcement action. If the home state regulatory agency is unwilling or unable to issue an enforcement action, the superintendent may then exercise the enforcement authority available under this section. The superintendent may take enforcement action against a branch of a foreign financial institution without requesting enforcement action be taken first by the foreign regulatory agency. Where, in the opinion of the superintendent, emergency conditions make such enforcement action immediately necessary for the protection of depositors, shareholders or the public, the superintendent may proceed without requesting enforcement by the home state regulatory agency. [1995, c. 628, §16 (NEW).]

[ 2005, c. 82, §3 (AMD) .]

2. Notice; hearing.

A. Prior to the issuance of any order to cease and desist in accordance with subsection 1, notice shall be given to the institution by the superintendent. Such notice shall contain a statement of the facts upon which the order is to be issued, and the date upon which such order is to take effect. [1975, c. 500, §1 (NEW).]

B. Upon petition of any interested party, a hearing in conformity with the Maine Administrative Procedure Act, Title 5, chapter 375 shall be provided prior to the effective date of any order issued pursuant to subsection 1, except as provided in subsection 3. [1979, c. 663, §31 (AMD).]

[ 1979, c. 663, §31 (AMD) .]

3. Temporary cease and desist order.

A. Whenever, in the opinion of the superintendent, the violation or practice set forth in subsection 1 requires immediate action for the protection of depositors or investors, or the violation or practice, or the continuation thereof, is likely to cause insolvency or substantial dissipation of the assets or earnings of the institution, the superintendent may issue orders pursuant to subsection 1, which become effective upon service thereof, without prior notice or hearing. [2005, c. 82, §4 (AMD).]

B. If an order is issued by the superintendent pursuant to paragraph A, the superintendent shall afford an opportunity for a hearing to rescind the order and action taken promptly thereafter, upon application by an interested party. [1975, c. 500, §1 (NEW).]

[ 2005, c. 82, §4 (AMD) .]

4. Power as additional. The power and authority granted to the superintendent by this section shall be in addition to any enforcement or regulatory powers granted elsewhere in this Title.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §31 (AMD). 1985, c. 328, §§3,4 (AMD). 1995, c. 628, §16 (AMD). 2005, c. 82, §§3,4 (AMD).



9-B §232. Removal or prohibition of officer or director

The superintendent may remove any officer or director of a financial institution organized pursuant to this Title or any officer of a branch of an out-of-state financial institution authorized to do business in this State or any officer or director of a financial institution holding company, in accordance with the procedures and subject to the conditions and limitations set forth in this section. The superintendent may prohibit an officer or director of a financial institution, financial institution holding company or branch of an out-of-state financial institution from participating in any manner in the conduct of the affairs of a financial institution, financial institution holding company or branch of an out-of-state financial institution if the superintendent determines that such action is necessary for the protection of the public, the financial institution, financial institution holding company or out-of-state financial institution or the interests of the institution's depositors or creditors. [1997, c. 660, Pt. A, §2 (AMD).]

1. Grounds for removal. The superintendent may serve written notice of intent to remove an officer or director from office or to prohibit further participation by the officer or director in any manner in the conduct of the affairs of a financial institution or financial institution holding company if:

A. In the opinion of the superintendent, that officer or director has directly or indirectly:

(1) Violated a law, rule, regulation or cease and desist order that has become final;

(2) Engaged in or participated in any unsafe or unsound practice; or

(3) Committed or engaged in any act, omission, or practice that constitutes a breach of the fiduciary duty of the officer or director; [1993, c. 538, §2 (RPR).]

B. By reason of the violation, practice or breach of fiduciary duty described in paragraph A:

(1) The financial institution or financial institution holding company has suffered or will probably suffer financial loss or other damage;

(2) The interests of the financial institution's depositors or creditors or the public have been or could be prejudiced; or

(3) The officer or director has received financial gain or other benefit by reason of the violation, practice or breach of fiduciary duty; and [2005, c. 83, §2 (AMD).]

C. The violation, practice or breach of fiduciary duty described in paragraph A involves personal dishonesty on the part of the officer or director or demonstrates willful or continuing disregard by the officer or director for the safety or soundness of the financial institution or financial institution holding company. [2005, c. 83, §2 (AMD).]

D. [2005, c. 83, §3 (RP).]

E. [2005, c. 83, §4 (RP).]

[ 2005, c. 83, §§2-4 (AMD) .]

1-A. Additional grounds for removal. The superintendent may serve written notice of intent to remove an officer or director from office or to prohibit further participation by the officer or director in any manner in the conduct of the affairs of a financial institution or financial institution holding company if:

A. In the opinion of the superintendent, that officer or director has evidenced personal dishonesty and unfitness to continue as an officer or director of the financial institution or financial institution holding company by conduct with respect to another business entity that resulted, or is likely to result, in substantial financial loss or other damage; or [2005, c. 83, §5 (NEW).]

B. The officer or director has been removed or prohibited from participation in any manner in the conduct of the affairs of the financial institution by the appropriate federal banking agency. [2005, c. 83, §5 (NEW).]

[ 2005, c. 83, §5 (NEW) .]

2. Notice of intent to remove.

A. The written notice required in subsection 1 shall be in the form prescribed by the Maine Administrative Procedure Act, Title 5, section 9052, subsection 4 and shall be served not less than 30 nor more than 60 days prior to the date set for the hearing. [1977, c. 694, §156 (RPR).]

B. The superintendent shall serve such written notice in accordance with Rule 4 of the Maine Rules of Civil Procedure upon the officer or director involved and copies of such notice must be served upon the financial institution or financial institution holding company of which the person is an officer or director or in the conduct of whose affairs the person has participated. [1997, c. 182, Pt. C, §3 (AMD).]

[ 1997, c. 182, Pt. C, §3 (AMD) .]

3. Effect of notice.

A. If the superintendent considers it necessary for the protection of the financial institution or financial institution holding company or the interests of its depositors or shareholders, such written notice may suspend the officer or director from office or prohibit the officer or director from further participation in any manner in the conduct of the affairs of the financial institution or financial institution holding company. [1997, c. 182, Pt. C, §4 (AMD).]

B. Such suspension or prohibition shall become effective upon service of said notice and, unless stayed by the Superior Court pursuant to subsection 4, shall remain in effect pending completion of administrative proceedings pursuant to this section and until such time as the superintendent shall dismiss the charges specified in such notice or, if an order of removal or prohibition is issued against the officer or director, until the effective date of any such order. [1975, c. 500, §1 (NEW).]

[ 1997, c. 182, Pt. C, §4 (AMD) .]

4. Stay of suspension or prohibition. Any officer or director adversely affected by a suspension or prohibition contained in a written notice pursuant to subsection 3 may apply to the Superior Court in the county where the financial institution of which he is an officer or director has its main office or in the Superior Court of Kennebec County for a stay of such suspension or prohibition pending completion of administrative proceedings required under this section, and such court shall have jurisdiction to stay such suspension or prohibition.

[ 1975, c. 500, §1 (NEW) .]

5. Hearing.

A. The superintendent shall hold a hearing at the time and place specified in the notice required under subsection 2, such hearing to be governed by the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV. [1979, c. 429, §4 (AMD).]

B. Unless the officer or director affected shall appear at such hearing, he shall be deemed to have consented to the issuance of an order for such removal or prohibition. [1975, c. 500, §1 (NEW).]

C. In the event of consent pursuant to paragraph B, or if upon the record made at any such hearing the superintendent finds that any of the grounds specified in the notice have been established, the superintendent may issue such orders of suspension or removal from office or prohibition from participation in the conduct of the affairs of the financial institution or financial institution holding company, as the superintendent considers appropriate. [1997, c. 182, Pt. C, §5 (AMD).]

D. Notwithstanding any provision to the contrary, as prescribed by the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV, such order shall be issued not later than 30 days after the close of the hearing if any, held pursuant to this section. [1987, c. 402, Pt. A, §86 (AMD).]

[ 1997, c. 182, Pt. C, §5 (AMD) .]

6. Effective date.

A. Any order issued pursuant to subsection 5 becomes effective at the expiration of 30 days after service upon the officer or director and the financial institution or financial institution holding company concerned; provided that an order issued upon consent becomes effective within the time specified therein. [1997, c. 182, Pt. C, §6 (AMD).]

B. Such order shall remain effective and enforceable except to such extent as it is stayed, modified, terminated or set aside by action of the superintendent or a court having jurisdiction relating thereto. [1975, c. 500, §1 (NEW).]

[ 1997, c. 182, Pt. C, §6 (AMD) .]

7. Participation in a felony.

A. The superintendent may issue written notice, pursuant to subsections 2 and 3, to any officer or director charged in any information, complaint, or indictment with commission of or participation in a felony involving dishonesty or breach of trust, pursuant to laws of the State of Maine or of the United States. Such suspension or prohibition shall remain in effect until terminated by the superintendent or said information, complaint, or indictment is finally disposed of. [1975, c. 500, §1 (NEW).]

B. At such time as a judgment of conviction with respect to such offense is entered against such officer or director, and such judgment is not subject to further appellate review, the superintendent may issue and serve upon such officer or director an order removing the officer or director from such office or prohibiting the officer or director from further participation in the conduct of the affairs of the financial institution or financial institution holding company except with the written consent of the superintendent. Such order becomes effective after service upon the officer or director and the financial institution or financial institution holding company. [1997, c. 182, Pt. C, §7 (AMD).]

C. A finding of not guilty or other disposition of the charge in paragraph A shall not preclude the superintendent from instituting proceedings pursuant to this section on the grounds set forth in subsection 1. [1975, c. 500, §1 (NEW).]

[ 1997, c. 182, Pt. C, §7 (AMD) .]

8. Prohibition on participation in banking industry. An officer or director may be prohibited from participating in the banking industry in accordance with the following.

A. Any officer or director who, pursuant to an order issued under this section, has been removed from office in a financial institution, out-of-state financial institution or financial institution holding company or prohibited from participating in the conduct of the affairs of a financial institution, out-of-state financial institution, or financial institution holding company may not, while such order is in effect, continue or commence to hold any office, or participate in any manner in the conduct of the affairs of any financial institution, out-of-state financial institution or financial institution holding company. [1997, c. 660, Pt. A, §5 (NEW).]

B. If, on or after the date an order is issued under this section that removes from office an officer or director or prohibits an officer or director from participating in the conduct of the affairs of any financial institution, out-of-state financial institution or financial institution holding company, the order is modified, terminated or set aside in accordance with subsection 6, then the prohibition imposed in paragraph A must be similarly modified, terminated or set aside. [1997, c. 660, Pt. A, §5 (NEW).]

[ RR 1997, c. 2, §35 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 694, §156 (AMD). 1979, c. 429, §§4,5 (AMD). 1987, c. 402, §A86 (AMD). 1993, c. 538, §2 (AMD). 1995, c. 628, §17 (AMD). RR 1997, c. 2, §35 (COR). 1997, c. 182, §§C1-7 (AMD). 1997, c. 660, §§A1-5 (AMD). 2005, c. 83, §§2-5 (AMD).



9-B §233. Enforcement by Superior Court

Orders issued by the superintendent pursuant to sections 231 and 232 shall be enforced by the Superior Court, subject to the following conditions and limitations: [1975, c. 500, §1 (NEW).]

1. Appeal of order. Any person aggrieved and directly affected by an order of the superintendent issued pursuant to sections 231 and 232 shall be entitled to judicial review of the order pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII.

[ 1977, c. 694, §157 (RPR) .]

2. Limitation on liability. No person shall be subjected to any civil or criminal liability for any act or omission to act in good faith in reliance upon a subsisting order, regulation or definition of the superintendent, notwithstanding a subsequent decision by any court invalidating the order, regulation or definition.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 694, §157 (AMD).



9-B §234. Notice to Federal authorities

1. Requirement. In connection with any proceeding under section 231 or 232 involving a financial institution under the concurrent supervision of a federal agency and the bureau, the superintendent shall provide the appropriate federal agency with notice of any such proceeding and the grounds therefor. Such proceeding may then be continued jointly or by either the federal agency or the superintendent.

[ 2007, c. 79, §4 (AMD) .]

2. Failure to notify. Failure of the superintendent to give such notice shall not constitute a ground for attacking the validity of the order.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2007, c. 79, §4 (AMD).



9-B §235. Change of director or senior executive officer

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Financial institution in troubled condition" includes any financial institution:

(1) That is subject to a cease and desist order issued under section 231 or issued by a federal regulator under applicable federal law;

(2) That is subject to a written agreement as contemplated under section 231;

(3) That has a composite rating of 4 or 5 under the federal Uniform Financial Institutions Rating System or comparable composite ratings under a rating system employed by the superintendent;

(4) That is not in compliance with section 412-A or is not in compliance with applicable federal capital standards; or

(5) That has been notified in writing by the superintendent that it is in troubled condition for the purposes of this section. [2007, c. 79, §5 (NEW).]

B. "Senior executive officer" means any person who holds the title of president, chief executive officer, chief operating officer, chief financial officer, chief lending officer or chief investment officer or, without regard to title, salary or compensation, performs the function of one or more of these positions. "Senior executive officer" also includes any other person identified by the superintendent, whether or not hired as an employee, with significant influence over, or who participates in, major policy-making decisions of a financial institution. [2007, c. 79, §5 (NEW).]

[ 2007, c. 79, §5 (NEW) .]

2. Filing notice. A financial institution in troubled condition shall file notice with the superintendent at least 30 days prior to adding or replacing a member of its board of directors or governing body, employing a senior executive officer or changing the duties of a senior executive officer so that the senior executive officer would assume a different senior executive officer position. The notice must be in a form and contain content as prescribed by the superintendent. For good cause shown, the superintendent may accept notice of less than 30 days.

[ 2007, c. 79, §5 (NEW) .]

3. Approval. The superintendent shall approve or disapprove the notice under subsection 2 within 10 days after the receipt of the notice.

[ 2007, c. 79, §5 (NEW) .]

SECTION HISTORY

2007, c. 79, §5 (NEW).






Chapter 24: ANTICOMPETITIVE OR DECEPTIVE PRACTICES

9-B §241. Anticompetitive or unfair practices

1. Rules and regulations.

A. The superintendent has the power to adopt rules, in accordance with section 251, defining, limiting or proscribing acts and practices that, when engaged in by a financial institution authorized to do business in this State or its subsidiaries, by a credit union authorized to do business in this State or by a financial institution holding company or its subsidiaries, are determined to be anticompetitive, unfair, deceptive or otherwise injurious to the public interest. [1999, c. 218, §2 (AMD).]

B. Such rules and regulations may be promulgated by the superintendent upon complaint of interested parties, or in rule-making proceedings initiated by the bureau. [1975, c. 500, §1 (NEW).]

C. The authority granted to the superintendent herein shall be in addition to the cease and desist powers granted in section 231; and the fact that rules and regulations have not been promulgated hereunder shall not affect the validity of any cease and desist order issued pursuant to section 231, subsection 1. [1975, c. 500, §1 (NEW).]

D. Whenever the superintendent has reason to believe that any financial institution authorized to do business in this State or any credit union authorized to do business in this State is using or is about to use any method, act or practice in violation of section 231 and that proceedings would be in the public interest, he may bring an action in the name of the State against such entity to restrain by temporary or permanent injunction the use of such method, act or practice and the court may make such other orders or judgments as may be necessary to restore to any person who has suffered any ascertainable loss by reason of the use or employment of such unlawful method, act or practice, any moneys or property, real or personal, which may have been acquired by means of such method, act or practice. At least 10 days prior to commencement of any action under this section, the superintendent shall notify the entity of his intended action, and give the entity the opportunity to confer with the superintendent in person or by counsel or other representative as to the proposed action. Notice shall be given the entity by mail, postage prepaid, sent to their usual place of business. The superintendent may proceed without notice as required by this section upon a showing of facts by affidavit of immediate irreparable harm to the consumers of the State. The action may be brought in the Superior Court of the county in which such entity is located or has its principal place of business or may be brought in the Superior Court of Kennebec County. The courts are authorized to issue temporary or permanent injunctions to restrain and prevent violations of this section. Any district attorney or law enforcement officer receiving notice of any alleged violation of this section shall immediately forward written notice of same with any other information that he may have to the office of the superintendent. Any person or entity, who violates the terms of an injunction issued under this section, shall forfeit and pay to the State to be applied to the General Fund a civil penalty of not more than $10,000 for each violation. For the purposes of this section, the court issuing such injunction shall retain jurisdiction, and the cause shall be continued, and in such cases the superintendent, acting in the name of the State, may petition for recovery of such civil penalty. In any action under this section where a permanent injunction is issued, the court may order the person or entity against whom the permanent injunction has been issued to pay to the State the costs of the investigation of that person or entity by the superintendent and the costs of suit, which fund shall be applied in the carrying out of the duties of the Bureau of Financial Institutions. [1977, c. 302, (NEW); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

[ 1999, c. 218, §2 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF) .]

2. Prices of financial services.

A. The authority granted to the superintendent in subsection 1 shall not be construed as authorizing the superintendent to establish the price at which financial services may be offered to the public, except that the superintendent may establish prices for such services upon a showing that the manner and method of actual pricing of a particular service, and the offering of such to the public, is anticompetitive or deceptive. [1975, c. 500, §1 (NEW).]

B. An interested party affected by the exercise of the superintendent's authority in paragraph A shall have the right to appeal such decision or order pursuant to section 233, subsection 1 and shall also be entitled to rights specified in section 233, subsection 2. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

3. Alternative mortgage instruments. The Legislature declares that the preemption provided by the United States Garn-St. Germain Depository Institutions Act of 1982, Public Law 97-320, Section 804, shall not apply. The Legislature further declares that the superintendent shall have the power to promulgate regulations in accordance with section 251, which define, limit or otherwise authorize the use of alternative mortgage instruments by financial institutions. The Legislature further finds and declares that regulations promulgated prior to the preemption of the United States Garn-St. Germain Depository Institutions Act of 1982 shall continue to have full force and effect.

[ 1983, c. 307, §2 (NEW) .]

4. Attorneys. Every financial institution authorized to do business in this State and every credit union authorized to do business in this State that accepts an application for a residential mortgage loan for one to 4 residential units and that requires that an attorney search the title of the subject real estate shall permit the prospective mortgagor to select a qualified attorney of the mortgagor's choice to search the title of the subject real estate and certify that title to the institution or land title insurance company, except that the institution may require the prospective mortgagor's attorney to provide it with evidence of adequate liability insurance or land title insurance or such other written policy requirements as the institution may determine necessary to protect its interests, as long as, if all requirements are met by the attorney chosen by the mortgagor, additional legal costs may not be assessed by the financial institution or credit union against the mortgagor for review of the title search or any other relevant title documents by the institution, its title company or attorney.

Every financial institution and credit union subject to this subsection shall provide written notice to the prospective mortgagor that the mortgagor has the right to select a qualified attorney of the mortgagor's choice for the performance of title work. The notice must inform the prospective mortgagor that, if the attorney chosen by the mortgagor meets the financial institution's requirements, additional fees may not be charged to the mortgagor for title work. If the prospective mortgagor indicates on the written notice that the mortgagor does not wish to exercise the mortgagor's right to select an attorney, then the institution may recommend an attorney.

This subsection may not be construed to require certification of title to a financial institution or credit union if that institution does not so require or to a land title insurance company if that company does not so require.

Any violation of this section by a financial institution authorized to do business in this State or credit union authorized to do business in this State is an anticompetitive or deceptive practice as defined in this chapter and subject to the remedies provided in this chapter in addition to such other remedies as may be provided otherwise by law.

[ 1999, c. 218, §3 (AMD) .]

5. Availability of funds for items deposited. With respect to items deposited into an account, financial institutions authorized to do business in this State and credit unions authorized to do business in this State shall make those funds available for withdrawal from that account within a reasonable time. The superintendent may adopt rules setting forth limitations and disclosure requirements governing funds availability. For purposes of this section, account means a checking account or any other transactional account, a savings account or a time account. If a federal law or regulation governing availability of funds is in effect, rules adopted under this subsection may not be more restrictive with respect to time periods in which funds must be available for withdrawal than those federal laws or regulations.

[ 1999, c. 218, §4 (AMD) .]

6. Returned check charges.

[ 1989, c. 426, (NEW); MRSA T. 9-B, §241, sub-§6 (RP) .]

7. Restrictions on use of names of Maine financial institutions on credit cards. A credit card may be titled and may have the name of a financial institution authorized to do business in this State or credit union authorized to do business in this State on the card if:

A. The terms of the credit card contract comply with the laws applicable to that financial institution or credit union; or [2003, c. 322, §12 (AMD).]

B. The name and state of the financial institution or credit union underwriting the debt appears on the credit card. [2003, c. 322, §12 (AMD).]

[ 2003, c. 322, §12 (AMD) .]

8. Deposit production offices prohibited. No financial institution authorized to do business in this State or credit union authorized to do business in this State may operate deposit production offices in this State. The superintendent shall annually review the level of lending in this State relative to the level of deposits in this State of each financial institution authorized to do business in this State and each credit union authorized to do business in this State to determine whether deposit production offices are being operated. If the superintendent determines that a financial institution authorized to do business in this State or credit union authorized to do business in this State is operating deposit production offices, the superintendent may issue a cease and desist order pursuant to chapter 23. The superintendent may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. This subsection does not apply to limited purpose banks.

[ 2005, c. 83, §6 (AMD) .]

9. Restrictions on the use of the terms "savings," "bank" and derivatives of those terms. This subsection governs the use of the terms "savings," "bank" and derivatives of those terms.

A. A person, if duly authorized under the laws of this State, another state or the United States to conduct the business of banking, may use as a part of the name or title under which it conducts business in this State the terms "saving," "savings," "savings bank," "bank," "banker," "trust," "trust company," "banking" or "trust and banking company." The superintendent may require the filing of supporting documentation relating to this paragraph in the form and manner and containing such information as the superintendent may prescribe. [2001, c. 211, §8 (AMD).]

B. Except as provided in paragraph A, a person, without prior written approval of the superintendent, may not use the terms "saving," "savings," "savings bank," "bank," "banker," "trust," "trust company," "banking" or "trust and banking company" or any derivatives of those terms as part of the name or title under which business is conducted or as a designation of such business. In determining whether to grant written permission, the superintendent shall consider whether the business to be conducted is similar to the business of banking and whether using those terms or any derivatives of those terms could be deceptive or otherwise injurious to public interest. [1995, c. 628, §18 (NEW).]

C. This subsection does not apply to out-of-state financial institutions, corporations or partnerships that, in the ordinary course of their business, have to file with the Secretary of State in processing the routine disposition of assets acquired by legitimate business dealings. [1995, c. 628, §18 (NEW).]

D. A person who violates any provision of this subsection is subject to a civil penalty of not more than $10,000 for each violation. [1995, c. 628, §18 (NEW).]

E. This subsection does not prohibit the use of any name of a person who was duly qualified to do business as a foreign corporation in that name under former Title 13-A, section 1201 on February 1, 1996. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §6 (COR).]

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §6 (COR) .]

10. Deposit concentration. A financial institution authorized to do business in this State, a financial institution not authorized to do business in this State, a financial institution holding company, a foreign bank or a foreign bank holding company may not consolidate or merge or acquire control, directly or indirectly, of all or part of a financial institution authorized to do business in this State if, as the result of the consolidation, acquisition or merger, the acquiring institution would hold or control more than 30% of the total amount of deposits of financial institutions authorized to do business in this State that are attributable to branches located in this State; except, upon consideration of the decision-making criteria found in section 253, the superintendent may waive the 30% deposit concentration limit on a case-by-case basis. In calculating the amount of deposits that an acquiring institution may hold or control under this section, credit union shares are added to the amount of deposits of financial institutions authorized to do business in this State that are attributable to branches located in this State. The 30% deposit concentration limit does not apply to credit unions authorized to do business in this State.

[ 2007, c. 79, §6 (AMD) .]

11. Choice of insurance producer. A financial institution authorized to do business in this State or credit union authorized to do business in this State, or a financial institution holding company or an affiliate of a financial institution holding company that is authorized to do business in this State as insurance producer under section 448, or pursuant to applicable federal law, and Title 24-A to negotiate or sell insurance products to purchasers or borrowers may not, in connection with the extension of credit, interfere with a purchaser's or borrower's free choice of insurance producer, consultant or company under applicable provisions contained in Title 24-A.

Any violation of this subsection is an anticompetitive or deceptive practice under this chapter and is subject to the remedies provided in this chapter in addition to those remedies otherwise provided by law.

This subsection does not apply to group health and group life insurance to the extent authorized by Title 24-A, chapters 31 and 35 when the insured is enrolled in the insurance policy, credit life and health insurance to the extent authorized by Title 24-A, chapter 37, credit property insurance, credit involuntary unemployment insurance, forced placed property insurance, a vendor's single interest policy or any other insurance product as determined by the Superintendent of Insurance.

[ 1999, c. 218, §5 (AMD) .]

12. Electronic banking. A financial institution or credit union organized under the provisions of federal law, law of another state or law of a foreign country that does not meet the definition of authorized to do business in this State, pursuant to section 131, may engage in the business of banking through electronic or similar means in this State and is subject to the provisions of Parts 1 and 2 to the same extent Parts 1 and 2 apply to a financial institution authorized to do business in this State.

[ 2001, c. 211, §9 (NEW) .]

12. (REALLOCATED TO T. 9-B, §241, sub-§13) Privacy of consumer information.

[ RR 2001, c. 1, §15 (RAL); 2001, c. 262, Pt. B, §7 (NEW) .]

13. (REALLOCATED FROM T. 9-B, §241, sub-§12) Privacy of consumer information. A financial institution authorized to do business in this State or a credit union authorized to do business in this State shall comply with the provisions of the federal Gramm-Leach-Bliley Act, 15 United States Code, Section 6801 et seq. (1999) and the applicable implementing federal Privacy of Consumer Information regulations, as adopted by the Office of the Comptroller of the Currency, 12 Code of Federal Regulations, Part 40 (2001); the Board of Governors of the Federal Reserve System, 12 Code of Federal Regulations, Part 216 (2001); the Federal Deposit Insurance Corporation, 12 Code of Federal Regulations, Part 332 (2001); the Office of Thrift Supervision, 12 Code of Federal Regulations, Part 573 (2001); or the National Credit Union Administration, 12 Code of Federal Regulations, Part 716 (2001). This subsection is not intended to permit the release of health care information except as permitted by Title 22, section 1711-C or Title 24-A, chapter 24.

Any violation of this subsection is an anticompetitive or deceptive practice for the purposes of this chapter and is subject to the remedies provided in this chapter in addition to remedies otherwise provided by law.

[ RR 2001, c. 1, §15 (RAL) .]

14. Choice of accounting, tax or attest services provider. A financial institution authorized to do business in this State or a credit union authorized to do business in this State or a financial institution holding company or an affiliate of a financial institution holding company that is authorized to do business in this State may not, in connection with the extension of credit, interfere with a purchaser's or borrower's free choice of an accounting, tax or attest services provider who is accredited as a certified public accountant, public accountant or enrolled agent, except that the financial institution or credit union may require the provider chosen by the purchaser or borrower to provide adequate evidence of liability insurance or such other written policy requirements as the financial institution or credit union may determine necessary to protect its interest.

[ 2007, c. 185, §3 (NEW) .]

15. Deceptive use of names. A person may not use in an unauthorized or deceptive manner the name, abbreviated name or title of any financial institution authorized to do business in this State, credit union authorized to do business in this State, financial institution holding company or their affiliates or subsidiaries in any written or oral advertisement or solicitation. Use of a name, abbreviated name or title is not unauthorized or deceptive if the person using the name, abbreviated name or title has obtained written authorization for such use from the financial institution, credit union, holding company, affiliate or subsidiary or if the use is limited solely to a truthful written advertisement or solicitation comparing the relative attributes of similar products or services offered by the financial institution, credit union, holding company, affiliate or subsidiary and the person using the name, abbreviated name or title.

The superintendent may, through the Attorney General, bring a civil action against any person who willfully violates any provision of this subsection. The penalty for violation of this subsection may not exceed $5,000 for each violation.

Any financial institution, credit union, holding company, affiliate or subsidiary whose name, abbreviated name or title is used by any person in violation of this subsection may, in addition to any other remedy available under the laws of this State, bring an action to enjoin such use and recover damages. The court shall award actual damages or $5,000 for each violation, whichever is greater, plus attorney's fees and costs, upon a finding that a violation has occurred.

[ 2009, c. 103, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 302, (AMD). 1983, c. 307, §2 (AMD). 1985, c. 311, §5 (AMD). 1985, c. 561, (AMD). 1989, c. 426, (AMD). 1991, c. 135, (AMD). 1991, c. 755, §2 (AMD). 1995, c. 628, §18 (AMD). 1997, c. 315, §13 (AMD). 1997, c. 660, §D2 (AMD). 1999, c. 218, §§2-5 (AMD). RR 2001, c. 1, §15 (COR). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B6 (COR). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 211, §§8,9 (AMD). 2001, c. 262, §B7 (AMD). 2003, c. 322, §12 (AMD). 2005, c. 83, §6 (AMD). 2007, c. 79, §6 (AMD). 2007, c. 185, §3 (AMD). 2009, c. 103, §1 (AMD). MRSA T. 9B, §241/6 (AMD).



9-B §242. Deceptive advertising

1. Rules. The superintendent has authority to adopt rules, pursuant to section 251, defining, limiting or proscribing advertising by a financial institution authorized to do business in this State, a credit union authorized to do business in this State, an association of such institutions or a financial institution holding company, or representations made by those institutions, that is false, misleading or deceptive.

[ 1999, c. 218, §6 (AMD) .]

2. Orders against deceptive advertising.

A. The superintendent may issue an order in accordance with section 231 upon determining that any entity or entities described in subsection 1 has issued an advertisement or made a representation which is false, misleading or deceptive. [1975, c. 500, §1 (NEW).]

B. If an entity has already issued or published such an advertisement or representation, the superintendent may order the entity to take such affirmative corrective action as he deems necessary and appropriate under the circumstances for the purpose of informing and protecting the public and other interested parties. [1975, c. 500, §1 (NEW).]

C. The fact that rules and regulations have not been promulgated pursuant to this section shall not affect the validity of any order issued hereunder. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

3. Appeal. An interested party affected by the exercise of the superintendent's authority in subsection 2, paragraphs A or B shall have the right to appeal such decision or order pursuant to section 233, subsection 1 and shall also be entitled to rights specified in section 233, subsection 2.

[ 1975, c. 500, §1 (NEW) .]

4. Advertisement of insurance products. In any advertisement of an insurance product offered pursuant to section 448, a financial institution or its affiliate shall include a statement that the product is not insured by the Federal Deposit Insurance Corporation or National Credit Union Administration, as applicable.

This subsection does not apply to group health and group life insurance to the extent authorized by Title 24-A, chapters 31 and 35 when the insured is enrolled in the insurance policy, credit life and health insurance to the extent authorized by Title 24-A, chapter 37, credit property insurance, credit involuntary unemployment insurance, forced placed property insurance, a vendor's single interest policy or any other insurance product as determined by the Superintendent of Insurance.

[ 1997, c. 315, §14 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 315, §14 (AMD). 1999, c. 218, §6 (AMD).



9-B §243. Tie-in arrangements

1. Prohibition. A financial institution authorized to do business in this State or a credit union authorized to do business in this State may not in any manner extend credit, lease or sell property, or furnish any service, or fix or vary the consideration for any of the foregoing on the condition, agreement, requirement or understanding:

A. That the customer obtain some additional or other credit, property or other service from such financial institution other than a loan, discount, deposit or trust service. This paragraph does not prohibit a tie-in involving insurance products that is permitted under Title 24-A; [1997, c. 315, §15 (AMD).]

B. That the customer obtain some additional or other credit, property or service from a subsidiary of such financial institution, a financial institution holding company of such financial institution or from any other subsidiary of such financial institution holding company; [1999, c. 218, §7 (AMD).]

C. That the customer provide some additional or other credit, property or service to such financial institution, other than those related to and usually provided in connection with a loan, discount, deposit or trust service; [1999, c. 218, §7 (AMD).]

D. That the customer provide some additional or other credit, property or service to a subsidiary of such financial institution, a financial institution holding company of such financial institution or from any other subsidiary of such financial institution holding company; or [1999, c. 218, §7 (AMD).]

E. That the customer may not obtain some additional or other credit, property or service from a competitor of such financial institution, a subsidiary of a competitor financial institution, a financial institution holding company of a competitor financial institution or any other subsidiary of such competitor financial institution holding company, other than a condition or requirement that such financial institution shall reasonably impose in a credit transaction to assure the soundness of the credit. [1999, c. 218, §7 (AMD).]

[ 1999, c. 218, §7 (AMD) .]

2. Exceptions. The superintendent may, pursuant to regulations issued in accordance with section 251, permit such exceptions to the prohibitions in subsection 1 as he considers will not be contrary to the public interest and the purposes of this section.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §32 (AMD). 1997, c. 315, §15 (AMD). 1999, c. 218, §7 (AMD).



9-B §243-A. Electronic terminals; fees for and records of transactions

1. Fees for use of terminals. A financial institution authorized to do business in this State or a credit union authorized to do business in this State that operates electronic terminals may charge fees for the use of the terminals as specified in this section.

A. A financial institution may charge a reasonable foreign transaction fee for the use of an electronic terminal if the fee is disclosed:

(1) On a sign posted on the electronic terminal or in clear view of a customer while viewing the electronic terminal; or

(2) Electronically during the course of the transaction in a manner that permits a customer to cancel the transaction without incurring the transaction fee.

For the purposes of this paragraph, "foreign transaction fee" means a fee charged for the use of an electronic terminal to a noncustomer of the financial institution that owns the electronic terminal. [1991, c. 680, §1 (NEW).]

B. A financial institution may charge its own customers a reasonable fee for the use of an electronic terminal. [1991, c. 680, §1 (NEW).]

[ 1999, c. 218, §8 (AMD) .]

2. Records of terminal transactions. For each transaction processed by an electronic terminal, except for a transaction involving a negotiable instrument that is its own receipt, the electronic terminal must make available to the customer at the time of the transaction a record of each transaction. The record must include:

A. The amount of the transaction. A fee for the transaction may be included in this amount if the electronic terminal is owned or operated by a financial institution other than the financial institution that holds the customer's account if the fee is disclosed on the record of the transaction and in accordance with subsection 1; [1991, c. 680, §1 (NEW).]

B. The date of the transaction; [1991, c. 680, §1 (NEW).]

C. The type of transaction and the type of account to which or from which money is transferred. Codes may be used for this purpose if they are explained on the record of the transaction; [1991, c. 680, §1 (NEW).]

D. A number or code that identifies the customer, the customer's account number or the device used to access the electronic terminal; [1991, c. 680, §1 (NEW).]

E. The location of the electronic terminal or a number or code identifying that location; and [1991, c. 680, §1 (NEW).]

F. The name of each 3rd party to whom or from whom money is transferred, if the name provided by the customer can be reproduced by the electronic terminal on the record of the transaction. A code may be used for this purpose only if it is explained on the record of the transaction. [1991, c. 680, §1 (NEW).]

[ 1991, c. 680, §1 (NEW) .]

3. Agreement to share electronic terminals. An agreement to share electronic terminals may not prohibit, limit or restrict the right of a financial institution authorized to do business in this State or a credit union authorized to do business in this State to charge a customer any fees allowed by state or federal law, or require a financial institution to limit or waive its rights or obligations under this section, except that a financial institution or credit union authorized to do business in this State may mutually agree with one or more other financial institutions or credit unions not to charge foreign transaction fees, as that term is defined in subsection 1, to the customers or members of those financial institutions or credit unions that are parties to the agreement.

[ 1999, c. 218, §9 (AMD) .]

SECTION HISTORY

1991, c. 680, §1 (NEW). 1991, c. 853, §1 (AMD). RR 1997, c. 2, §36 (COR). 1999, c. 25, §1 (AMD). 1999, c. 218, §§8,9 (AMD).



9-B §244. Exemption

A financial institution authorized to do business in this State or credit union authorized to do business in this State subject to the provisions of this chapter is exempt from the provisions of Title 5, chapter 10. [2003, c. 322, §13 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §13 (AMD).






Chapter 25: ADMINISTRATIVE PROCEDURES

9-B §251. Rule-making

Promulgation of rules of the bureau, and amendments thereto, shall conform to the requirements of the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II. [1983, c. 182, (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§7-A,8,9 (AMD). 1977, c. 694, §158 (RPR). 1983, c. 182, (AMD).



9-B §252. Decision-making

Decision-making of the bureau shall conform to the requirements of this section. [1975, c. 500, §1 (NEW).]

1. Definition. "Decision-making" is that process by which the superintendent determines whether an application for a charter, branch, merger, acquisition, conversion, subsidiary formation or other similar request submitted to the bureau should be approved or disapproved, but does not include applications for a change in a financial institution's organizational documents, changes in the capital structure of any institution, conversions of investor ownership pursuant to section 345-B or such other matters of a similar nature as the superintendent may determine, unless otherwise provided in this Title.

[ 1997, c. 398, Pt. K, §3 (AMD) .]

2. Application and notice.

A. Upon receipt of an application subject to this section, the superintendent shall determine whether the application is complete. The superintendent shall have the power to request modifications in, and additional information relating to, any application prior to certifying its completeness. [1977, c. 694, §159 (RPR).]

B. As soon as the superintendent determines that the application is complete, he shall instruct the applicant to provide notice of the application in the manner and form prescribed in Title 5, section 9052. [1977, c. 694, §159 (RPR).]

C. The superintendent may suspend or postpone action on an application after the first publication of notice pursuant to paragraph B, upon written request of the applicant or on his own initiative for good cause shown. The superintendent shall promptly provide notice of any suspension or postponement in the same manner and in the same publications in which the original notice of application was provided. If and when action is resumed on the application, the superintendent shall again provide notice in the same manner and in the same publications in which the preceding notices were provided. [1977, c. 694, §159 (RPR).]

[ 1977, c. 694, §159 (RPR) .]

2-A. Preliminary review. Prior to the filing of an application pursuant to subsection 2, a potential applicant may request a preliminary review of the prospective application. If the review is undertaken, the bureau may assess the prospective applicant a fee in accordance with the bureau's fee schedule. A fee paid for the preliminary review may be credited to the application fee if and when an application is filed within a reasonable time.

[ 1997, c. 398, Pt. K, §4 (NEW) .]

3. Application on file. Applications accepted by the superintendent shall be placed on public file at the office of the bureau, and shall be made available for public inspection or copying, at cost; provided that the superintendent shall delete from the public file copy of an application all confidential information, materials and statements regarding the applicant.

[ 1975, c. 500, §1 (NEW) .]

3-A. Confidential treatment of other state and federal regulatory information. Any records or information in the possession of any state or federal agency involved in the regulation of financial institutions or financial institution holding companies or the affiliates or subsidiaries of financial institutions or financial institution holding companies that is recognized under state or federal law as confidential remains confidential if delivered or disclosed to the superintendent or a bureau employee in the course of a decision-making proceeding under this chapter. The superintendent may rely upon any records or information considered confidential pursuant to this subsection as the basis for a decision on an application if these records or information is disclosed to the applicant and any interested party to the proceeding.

[ 1999, c. 184, §9 (AMD) .]

4. Submission of written comments.

A. During the comment period set forth in the notice, an interested party or member of the public may submit written comments on the proposed application. [1975, c. 500, §1 (NEW).]

B. Such comments shall be maintained in the public files of the bureau, and copies shall be available to the public at cost. [1975, c. 500, §1 (NEW).]

C. The superintendent may, but shall not be compelled to, receive written comments after the close of the written comment period. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

5. Hearing. Requests for a hearing and the procedures for notice and conducting the hearings on applications subject to this section shall be governed by the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV.

[ 1977, c. 694, §160 (RPR) .]

6. Decision. After consideration of all relevant matters presented in the application, in any written comments, in an investigation conducted by the bureau to examine and evaluate facts related to the application to the extent necessary to make an informed decision and at the hearing, if any, the superintendent shall promulgate, in accordance with the Maine Administrative Procedure Act, the final order. Within 5 days of promulgation, notice of the final order setting forth the name of the applicant, the nature of the application and the superintendent's action thereon, together with a statement that copies of the order are available to the public at cost, must be published by the superintendent in those newspapers in which the notice required by subsection 2 was published. Unless the superintendent specifies a later date in the final notice relating thereto, the effective date of the final order is 30 days after its promulgation. The superintendent may waive all or part of the 30-day waiting period following promulgation of the final order, if the superintendent determines that extraordinary or unusual conditions exist that warrant that action. The superintendent shall set forth in writing the circumstances and reasons for waiving all or part of the 30-day waiting period, provided, however, the superintendent shall, within 60 days of the close of the comment period or within 60 days of the conclusion of the hearing if such was held, whichever period is greater, promulgate the final order either approving or disapproving the application.

[ 1997, c. 398, Pt. K, §5 (AMD) .]

7. Time periods.

[ 1977, c. 694, §162 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§9-A,10-12 (AMD). 1977, c. 694, §§159-162 (AMD). 1995, c. 521, §1 (AMD). 1997, c. 398, §§K3-5 (AMD). 1999, c. 184, §9 (AMD).



9-B §253. Criteria for decision-making

The superintendent shall take into account, but is not limited to, the criteria set forth in this section in considering applications filed pursuant to section 252. [1997, c. 398, Pt. K, §6 (AMD).]

1. Public convenience and advantage.

A. The superintendent shall not approve an application unless he determines that the proposed transaction contributes to the financial strength and success of the financial institution or institutions concerned, and promotes the convenience and advantage of the public. [1975, c. 500, §1 (NEW).]

B. Public convenience and advantage shall exist if the superintendent determines, based on all relevant evidence, information and materials, that public benefits, such as increased competition or gains in efficiency, outweigh possible adverse effects, such as decreased or unfair competition, undue concentration of resources, conflicts of interest, or unsafe or unsound practices. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

2. Basis for decision. In addition to the standards set forth in subsection 1, the superintendent shall consider the following factors in determining whether the standard of public convenience and advantage has been met:

A. The character, ability and overall sufficiency of the management, including directors, or organizers, corporators and incorporators of a new financial institution; [1975, c. 500, §1 (NEW).]

B. The adequacy of capital and financial resources of the institution or institutions concerned; [1975, c. 500, §1 (NEW).]

C. The competitive abilities and future prospects of the institution or institutions concerned; [1975, c. 500, §1 (NEW).]

D. The convenience and needs of the market area or areas to be served; [1975, c. 500, §1 (NEW).]

E. The competitive effect of the proposed transaction on the price, availability and quality of services in the market area or areas to be served; [1975, c. 500, §1 (NEW).]

F. The likely impact of the proposed transaction on other financial institutions in the market area or areas to be served; and [1975, c. 500, §1 (NEW).]

G. The fairness and equities involved in any merger, consolidation, conversion or acquisition. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

3. Burden of proof. In all cases, the burden of proving that public convenience and advantage will be promoted, and that the proposed transaction contributes to the financial strength and success of the institution or institutions concerned, shall rest with the applicant.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K6 (AMD).



9-B §254. Hearings by superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §13 (AMD). 1977, c. 694, §163 (RP).



9-B §255. Hearings on petition of 25 persons

1. Alleged noncompliance with this Title. A group of 25 or more persons may join together and petition the superintendent as an interested party to hold a hearing if such group submits to the superintendent a written petition asserting they have reason to believe that a financial institution holding company or financial institution subject to the laws of this State is not complying with the standards of public convenience and advantage set forth in section 253, or that such institution has violated or is violating any provision of this Title or regulation issued pursuant thereto.

[ 1975, c. 500, §1 (NEW) .]

2. Request for rule-making. Any person may petition the superintendent to hold a rule-making proceeding for the purpose of promulgating such rules, regulations or amendments as may be proposed in his petition and may petition for a hearing on the proposed rule, regulation or amendment.

[ 1977, c. 694, §164 (RPR) .]

3. Procedures for requesting hearing. A petition for a hearing pursuant to this section shall be made in accordance with regulations promulgated by the superintendent.

[ 1977, c. 694, §164 (RPR) .]

4. Grant or denial of request. Unless the superintendent shall deem a petition filed pursuant to subsection 1 frivolous or not bona fide, he shall designate the petitioner or petitioners as an interested party and hold a hearing for the purpose set forth in the petition. If the request is a petition for rule-making, within 60 days after receipt of the petition, the superintendent shall either notify the petitioner in writing of its denial and the reasons therefor, or initiate appropriate rule-making proceedings.

[ 1977, c. 694, §164 (RPR) .]

5. Treatment as interested party. A group whose petition is granted by the superintendent shall be treated as a single interested party for all purposes of this chapter, unless otherwise determined by the superintendent.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 694, §164 (AMD).



9-B §256. Judicial review of superintendent's action

Any person or organization affected adversely by a rule, regulation, amendment, order or decision on an application promulgated by the superintendent, or affected adversely by the denial of a request for a hearing, may appeal from that action. Judicial review of any final action of the superintendent shall be in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII. [1977, c. 694, §165 (RPR).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 694, §165 (RPR).









Part 3: ORGANIZATION AND STRUCTURE OF FINANCIAL INSTITUTIONS

Chapter 31: ORGANIZATION AND MANAGEMENT OF INVESTOR-OWNED INSTITUTIONS

9-B §311. Applicability of chapter

The provisions of this chapter govern the organization and management of financial institutions operating as corporations, limited liability companies, limited partnerships and limited liability partnerships. Unless otherwise indicated in this Title, the provisions of Title 13-C apply to financial institutions operating as corporations; Title 31, chapter 19 applies to financial institutions operating as limited partnerships; Title 31, chapter 21 applies to financial institutions operating as limited liability companies; and Title 31, chapter 15 applies to financial institutions operating as limited liability partnerships. [2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §1 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 670, §3 (AMD). 1997, c. 398, §C2 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B7 (COR). 2005, c. 543, §D1 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §1 (AMD).



9-B §312. Permission to organize

1. Incorporators.

[ 1997, c. 398, Pt. C, §3 (RP) .]

2. Application. A corporation, limited liability company, limited partnership, limited liability partnership or the organizers of the entity shall apply to the superintendent to seek permission to conduct business as a financial institution. The application must contain the following information:

A. The name by which the financial institution is to be known; [1997, c. 398, Pt. C, §4 (RPR).]

B. The purpose for which it is to be formed, including whether a certificate of public convenience and advantage is sought to conduct business as a universal bank, a nondepository trust company, a merchant bank or an uninsured bank; [1997, c. 398, Pt. C, §4 (RPR).]

C. The city or town within this State where the institution's principal office is to be located; [1997, c. 398, Pt. C, §4 (RPR).]

D. The amount of its capital; [1997, c. 398, Pt. C, §4 (RPR).]

E. The names, addresses and occupations of the governing body or organizers of the institution; [1997, c. 398, Pt. C, §4 (RPR).]

F. The organizational documents appropriate to the proposed institution's organizational structure; and [1997, c. 398, Pt. C, §4 (RPR).]

G. Any additional information, including the reasons why an institution of the type specified in paragraph B is needed in the proposed location, as the superintendent may require by rule. Application for permission to conduct business as a financial institution may not be considered complete unless accompanied by an application fee as determined by the superintendent, payable to the Treasurer of State, to be credited and used as provided in section 214. In no event may that fee be less than $1,000 or greater than $5,000. [1997, c. 398, Pt. C, §4 (RPR).]

[ 1997, c. 398, Pt. C, §4 (RPR) .]

3. Publication of notice. After determining that the application required in subsection 2 is complete, the superintendent shall advise the corporation, limited liability company, limited partnership, limited liability partnership or the organizers of the entity to publish, within 15 days of such advice, a notice in such form as the superintendent may prescribe. Such notice must appear at least once a week for 3 successive weeks in one or more newspapers of general circulation in the county where the financial institution is to be established, or in such other newspapers as the superintendent may designate. Such published notice must specify the names, addresses and occupations or businesses of each of the organizers or members of the governing body, the type of financial institution to be organized, and the name of the institution and its location as set forth in the application for permission to conduct business as a financial institution. The superintendent may require individual notice to any person or corporation, and may require that one of such publications contain the information required under section 252, subsection 2.

[ 1997, c. 398, Pt. C, §5 (AMD) .]

4. Permission from superintendent.

A. [1987, c. 81, §4 (RP).]

B. In determining whether or not a certificate of public convenience and advantage that permits the corporation, limited liability company, limited partnership or limited liability partnership to conduct business as a financial institution should be granted, the superintendent shall make the decision in accordance with the requirements of section 253, pursuant to the procedures set forth in section 252. [1997, c. 398, Pt. C, §6 (AMD).]

C. A grant of a certificate of public convenience and advantage may include such terms and conditions as the superintendent determines necessary. These may include, but are not limited to, conditions regarding the organizational form of the financial institution under this chapter. [1997, c. 398, Pt. C, §6 (AMD).]

[ 1997, c. 398, Pt. C, §6 (AMD) .]

5. Minimum capital required.

A. The certificate of public convenience and advantage and the superintendent's order granting permission to organize must set forth the minimum amount of paid-in capital that a financial institution must have to begin business. [1997, c. 398, Pt. C, §7 (AMD).]

B. The minimum amount of paid-in capital must be determined by the superintendent, but in no event may it be less than $100,000. [1997, c. 398, Pt. C, §7 (AMD).]

C. In determining the minimum paid-in capital required, the superintendent may set different requirements for banks, nondepository trust companies, merchant banks and uninsured institutions and may consider such factors as the population of the city or town where the proposed institution is to be located, competition among financial institutions in that locale, the projected volume and type of business to be conducted, the inherent risks in the business to be conducted and the need to protect depositors and other creditors of the institution. [1997, c. 398, Pt. C, §7 (AMD).]

D. All initial and subsequent capital contributions must be in the form of cash, unless otherwise approved by the superintendent. [2005, c. 82, §5 (AMD).]

[ 2005, c. 82, §5 (AMD) .]

6. Effect of denial. If the superintendent refuses to issue a certificate of public convenience and advantage, the application may be renewed in the manner provided in this section after one year from the date of the refusal.

[ 1987, c. 81, §6 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §§33,34 (AMD). 1987, c. 81, §§1-6 (AMD). 1997, c. 398, §§C3-7 (AMD). 2005, c. 82, §5 (AMD).



9-B §312-A. Expedited authority

Notwithstanding any other provision of law, the superintendent may grant a certificate of public convenience and advantage for a corporation, limited liability company, limited partnership or limited liability partnership to conduct business as a financial institution effective immediately if the superintendent determines that such action is necessary for the protection of depositors or the public. This action may be taken only in conjunction with transactions processed under section 354-A or 355-A. [1997, c. 398, Pt. C, §8 (AMD).]

SECTION HISTORY

1991, c. 34, §1 (NEW). 1997, c. 398, §C8 (AMD).



9-B §313. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 81, §§7,8 (AMD). 1997, c. 398, §C9 (RP).



9-B §313-A. Certificate to commence business

1. Requirements. A corporation, limited liability company, limited partnership or limited liability partnership that has received a certificate of public convenience and advantage to conduct business as a financial institution may not commence business until the superintendent certifies in writing that the required capital has actually been paid in and that all other terms and conditions contained in the certificate of public convenience and advantage have been satisfied.

[ 1997, c. 398, Pt. C, §10 (NEW) .]

2. Failure to commence business. The following provisions apply to an entity authorized to conduct business as a financial institution that fails to commence business.

A. Any corporation, limited liability company, limited partnership or limited liability partnership authorized to conduct business as a financial institution that fails to commence business as a financial institution within one year after receiving a certificate of public convenience and advantage forfeits that certificate and any other certificate to commence business and shall cease all activities. The superintendent shall certify to the Secretary of State that the certificate of public convenience and advantage and any certificate to commence business have been forfeited so that the institution's organizational documents may be terminated by the Secretary of State. [1997, c. 398, Pt. C, §10 (NEW).]

B. Upon a forfeiture pursuant to paragraph A, the subscribers to the stock of the institution are entitled to a return of any amounts they have paid to the institution as consideration for its shares. The original incorporators shall bear the expenses incurred in the organization. [1997, c. 398, Pt. C, §10 (NEW).]

C. Upon the failure to commence business within one year and the forfeiture of the certificate of public convenience and advantage and any other certificate to commence business, the corporation, limited liability company, limited partnership or limited liability partnership or the organizers of the entity may not submit another application for permission to conduct business as a financial institution under section 312 for at least one year from the date of this forfeiture. [1997, c. 398, Pt. C, §10 (NEW).]

D. Notwithstanding the time limitation in paragraph A, the superintendent may extend the period in which business must be commenced for a period not to exceed 6 months upon written application by the institution setting forth the reasons for the extension. If an extension is granted by the superintendent, the superintendent shall notify the Secretary of State. [1997, c. 398, Pt. C, §10 (NEW).]

[ 1997, c. 398, Pt. C, §10 (NEW) .]

SECTION HISTORY

1997, c. 398, §C10 (NEW).



9-B §314. Corporate finance (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §C11 (RP).



9-B §314-A. Organizational documents

1. Financial institutions organized as corporations. The following provisions apply to financial institutions organized as corporations.

A. The articles of incorporation must contain the following statement:

"The purpose of this corporation is to conduct the business of a financial institution as limited by the Maine Revised Statutes, Title 9-B or any rules, orders or certificates under Title 9-B."

Articles of incorporation or amendments to articles of incorporation must have the prior written approval of the superintendent. [2003, c. 344, Pt. D, §2 (RPR).]

B. The original bylaws of the financial institution must be approved by the superintendent in writing. Amendments to bylaws must be submitted to the superintendent and become effective 10 days after receipt unless the superintendent indicates otherwise to the institution. [1997, c. 398, Pt. C, §12 (NEW).]

[ 2003, c. 344, Pt. D, §2 (AMD) .]

2. Financial institutions organized as limited liability companies. The following provisions apply to financial institutions organized as limited liability companies.

A. The articles of organization of a limited liability company must contain the following statement: "The purpose of this limited liability company is to conduct the business of a financial institution as limited by the Maine Revised Statutes, Title 9-B or any rules, orders or certificates under Title 9-B." Articles of organization or amendments to articles of organization must have the prior written approval of the superintendent. [1997, c. 398, Pt. C, §12 (NEW).]

B. The original operating agreement of the financial institution must be approved by the superintendent in writing. Amendments to the operating agreement must be submitted to the superintendent and become effective 10 days after receipt unless the superintendent indicates otherwise to the institution. [1997, c. 398, Pt. C, §12 (NEW).]

[ 1997, c. 398, Pt. C, §12 (NEW) .]

3. Financial institutions organized as limited partnerships. The following provisions apply to financial institutions organized as limited partnerships.

A. A financial institution organized as a limited partnership shall register with the Secretary of State. The certificate of limited partnership must contain the following statement: "The purpose of this limited partnership is to conduct the business of a financial institution as limited by the Maine Revised Statutes, Title 9-B or any rules, orders or certificates under Title 9-B." Certificates of limited partnership or amendments to certificates of limited partnership must have the prior written approval of the superintendent. [1997, c. 398, Pt. C, §12 (NEW).]

B. A financial institution organized as a limited partnership shall operate pursuant to a written partnership agreement. The original partnership agreement of the financial institution must be approved by the superintendent in writing. Amendments to a partnership agreement must be submitted to the superintendent and become effective 10 days after receipt unless the superintendent indicates otherwise to the institution. [1997, c. 398, Pt. C, §12 (NEW).]

[ 1997, c. 398, Pt. C, §12 (NEW) .]

4. Financial institutions organized as limited liability partnerships. The following provisions apply to financial institutions organized as limited liability partnerships.

A. A financial institution organized as a limited liability partnership shall register with the Secretary of State. The certificate of limited liability partnership must contain the following statement: "The purpose of this limited liability partnership is to conduct the business of a financial institution as limited by the Maine Revised Statutes, Title 9-B or any rules, orders or certificates under Title 9-B." Certificates of limited liability partnership or amendments to certificates of limited liability partnership must have the prior written approval of the superintendent. [1997, c. 398, Pt. C, §12 (NEW).]

B. A financial institution organized as a limited liability partnership shall operate pursuant to a written partnership agreement. The original partnership agreement of the financial institution must be approved by the superintendent in writing. Amendments to a partnership agreement must be submitted to the superintendent and become effective 10 days after receipt unless the superintendent indicates otherwise to the institution. [1997, c. 398, Pt. C, §12 (NEW).]

[ 1997, c. 398, Pt. C, §12 (NEW) .]

SECTION HISTORY

1997, c. 398, §C12 (NEW). 2003, c. 344, §D2 (AMD).



9-B §315. Stockhoders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §35 (AMD). 1997, c. 398, §C13 (RP).



9-B §316. Board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §36 (AMD). 1983, c. 63, §1 (AMD). 1983, c. 480, §§B9,211 (AMD). 1985, c. 642, §§1,2 (AMD). 1987, c. 81, §9 (AMD). 1993, c. 257, §1 (AMD). 1997, c. 182, §§A2,3 (AMD). 1997, c. 398, §C14 (RP).



9-B §316-A. Governing body

Except as provided in this section, the management and operations of a financial institution organized under this chapter are governed by Title 13-C; Title 31, chapter 19; Title 31, chapter 21; or Title 31, chapter 15, as appropriate, depending upon the organizational form of the financial institution operating under this chapter. The institution's organizational documents must address the powers and duties of the governing body. [2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §2 (AMD).]

1. Number of directors. The governing body of a financial institution must consist of at least 5 directors, except that the superintendent may approve fewer directors for good cause shown.

[ 1999, c. 218, §10 (AMD) .]

2. Executive committee. The governing body of a financial institution organized as a corporation may appoint by majority vote of the governing body an executive committee of no less than 5 members and may delegate to the committee the powers of the governing body in regard to the ordinary operations of the business of the institution. The superintendent may approve fewer members for good cause shown.

[ 1997, c. 398, Pt. C, §15 (NEW) .]

3. Frequency of meetings. A governing body of a financial institution organized as a corporation that has appointed an executive committee shall meet at least 6 times a year, including once each quarter, if the executive committee meets during the months in which the governing body does not meet. Minutes of executive committee meetings must be ratified by the governing body. The governing body of a financial institution organized as a corporation that has not appointed an executive committee or the governing body of any other financial institution shall meet at least monthly. The superintendent may approve less frequent meetings for good cause shown.

[ 1997, c. 398, Pt. C, §15 (NEW) .]

SECTION HISTORY

1997, c. 398, §C15 (NEW). 1999, c. 218, §10 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B8 (COR). 2005, c. 543, §D2 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §2 (AMD).



9-B §317. Officers and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 170, §1 (AMD). 1979, c. 429, §6 (AMD). 1979, c. 663, §37 (AMD). 1981, c. 501, §30 (AMD). 1993, c. 257, §2 (AMD). 1997, c. 398, §C16 (RP).



9-B §317-A. Officers

Except as provided in this section, the powers and duties of officers of a financial institution organized under this chapter are governed by Title 13-C; Title 31, chapter 19; Title 31, chapter 21; or Title 31, chapter 15, as appropriate, depending upon the organizational form of the financial institution operating under this chapter. The institution's organizational documents must address the powers and duties of officers. [2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §3 (AMD).]

1. Appointment. The governing body of a financial institution shall appoint from its members or otherwise one or more officers to manage the day-to-day affairs of the institution. One of these officers must be designated the chief executive officer. The governing body shall report the name of the designated chief executive officer to the superintendent within 10 days of designation.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

2. Bonds. The governing body of a financial institution shall require security for the fidelity and faithful performance of duties by its officers, employees and agents in an amount that the governing body considers necessary or that the superintendent requires. This security must consist of a bond executed by one or more surety companies authorized to transact business in this State. The superintendent may increase this amount from time to time as circumstances may require.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

SECTION HISTORY

1997, c. 398, §C17 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B9 (COR). 2005, c. 543, §D3 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §3 (AMD).



9-B §318. Dividends, distributions and withdrawals

1. Limitation. A financial institution organized pursuant to this chapter may not authorize dividends, distributions or withdrawals that reduce capital below the higher of the amount required under the certificate of public convenience and advantage or section 412-A without the prior approval of the superintendent.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

2. Form. Dividends, distributions and withdrawals must be in cash or in additional shares, members' interests or partnership interests unless otherwise authorized by the superintendent.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

SECTION HISTORY

1997, c. 398, §C17 (NEW).



9-B §319. Special provisions for subsidiary banks of mutual holding companies

1. Restriction. A subsidiary bank established pursuant to a reorganization under chapter 105 must be organized as a corporation.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

2. Board of directors. With respect to a subsidiary bank established pursuant to a reorganization under chapter 105 from and after the time that subsidiary bank includes stockholders other than the mutual holding company, the articles of incorporation of the subsidiary bank must be amended to provide for proportionate representation of the minority stockholders on the board of directors of the subsidiary bank based on the percentage of common stock owned by the minority stockholders in the aggregate relative to the total amount of common stock then issued and outstanding, except that the minority stockholder representatives on the board of directors of the subsidiary bank may not be fewer than 2. A director or officer of a mutual holding company or subsidiary bank or any affiliate of that company or institution is prohibited from serving as a designated minority stockholder representative on the board of directors of the subsidiary bank. Shares of stock of the subsidiary bank owned directly or indirectly by an individual director or officer of the mutual holding company are deemed to be owned by the mutual holding company for purposes of determining proportionate representation of minority stockholders on the board of directors of the subsidiary bank. Representatives of the mutual holding company that serve on the board of directors of the subsidiary bank must be selected in accordance with chapter 105.

[ 1997, c. 398, Pt. C, §17 (NEW) .]

SECTION HISTORY

1997, c. 398, §C17 (NEW).






Chapter 32: ORGANIZATION AND MANAGEMENT OF MUTUAL AND COOPERATIVE FINANCIAL INSTITUTIONS

9-B §321. Applicability of chapter

The provisions of this chapter govern the organization and management of financial institutions operating as mutual or cooperative financial institutions. [1997, c. 398, Pt. D, §2 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §D2 (AMD).



9-B §322. Permission to organize

1. Organizers. Any number of persons, but not less than 20, all of whom must reside in or reside proximate to the geographic area to be served by the institutions, may agree in writing to associate themselves for the purpose of forming a mutual or cooperative financial institution pursuant to this chapter.

[ 1997, c. 398, Pt. D, §3 (AMD) .]

2. Application to organize. The organizers set forth in subsection 1 shall file with the superintendent an application for permission to organize a mutual or cooperative financial institution, which application must contain the following:

A. The name by which the institution will be known; [1997, c. 398, Pt. D, §3 (AMD).]

B. The purpose for which it is to be formed, including whether the organizers seek a certificate of public convenience and advantage to conduct business as a financial institution. The organizers shall indicate in the application whether the institution will be organized as a mutual or cooperative financial institution; [1997, c. 398, Pt. D, §3 (AMD).]

C. The city or town within this State where the institution's principal office is to be located; [1975, c. 500, §1 (NEW).]

D. The proposed minimum amount of initial capital contributions to be deposited; [1975, c. 500, §1 (NEW).]

E. The names, addresses and occupations of the directors of the institution who are to serve until the initial meeting of the members or corporators or until their successors are elected and qualified, and the names, addresses and occupations of the directors who will be voted on by the members or corporators at the initial meeting; [1997, c. 398, Pt. D, §3 (AMD).]

F. A statement setting forth the name, address and occupation of each organizer, together with the amount of initial capital that such organizer shall deposit, subscribed to by said organizer; and [1997, c. 398, Pt. D, §3 (AMD).]

G. Such additional information, including the reasons why an institution of the type specified in paragraph B is needed in the proposed location, as the superintendent may require. [1997, c. 398, Pt. D, §3 (AMD).]

An application for permission to organize a mutual or cooperative financial institution may not be considered complete unless accompanied by an application fee of not more than $5,000, payable to the Treasurer of State, to be credited and used as provided in section 214.

[ 1997, c. 398, Pt. D, §3 (AMD) .]

3. Publication of notice. After determining that the application required in subsection 2 is complete, the superintendent shall advise the organizers to publish within 15 days of such advice, a notice in such form as the superintendent may prescribe. Such notice shall appear at least once a week for 3 successive weeks in one or more newspapers of general circulation in the county where the financial institution is to be established, or in such other newspapers as the superintendent may designate. Such published notice shall specify the names, addresses and occupations of the organizers and directors, the type of institution to be organized, and the name of the institution and its location, as set forth in the application for permission to organize. The superintendent may require individual notice to any person or corporation, and may require that one of such publications contain the information required under section 252, subsection 2.

[ 1975, c. 500, §1 (NEW) .]

4. Permission from superintendent.

A. [1997, c. 398, Pt. D, §4 (RP).]

B. In determining whether public convenience and advantage will be promoted by granting permission to organize the type of institution requested, the superintendent shall make his decision in accordance with section 253 pursuant to the procedures set forth in section 252. [1975, c. 500, §1 (NEW).]

C. A grant of a certificate of public convenience and advantage and an order granting permission to organize may include such terms and conditions as the superintendent considers necessary, including, but not limited to, an increase in the amount of minimum capital deposits, pursuant to subsection 5. [1997, c. 398, Pt. D, §5 (AMD).]

[ 1997, c. 398, Pt. D, §§4, 5 (AMD) .]

5. Minimum initial capital contribution deposits.

A. The certificate of public convenience and advantage and the superintendent's order granting permission to organize must set forth the minimum amount of capital deposits that the mutual or cooperative financial institution must have to begin business. [1997, c. 398, Pt. D, §6 (AMD).]

B. The minimum amount of capital deposits shall be determined by the superintendent, but in no event shall it be less than $100,000. [1975, c. 500, §1 (NEW).]

C. In determining the minimum amount of capital deposits, the superintendent may set different requirements for financial institutions and may consider such factors as the population of the city or town where the proposed institution is to be located, competition among financial institutions in that locale and the need to protect depositors and other creditors of the institution. [1997, c. 398, Pt. D, §6 (AMD).]

[ 1997, c. 398, Pt. D, §6 (AMD) .]

6. Effect of denial. If the superintendent denies permission to organize or refuses to issue a certificate of public convenience and advantage, the application may be renewed in the manner provided in this section after one year from the date of such denial.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §D3 (AMD). 1997, c. 398, §D4 (AMD). 1997, c. 398, §D5 (AMD). 1997, c. 398, §D6 (AMD).



9-B §323. Organization

Upon receipt of a certificate of public convenience and advantage and permission to organize pursuant to section 322, the organizers shall comply with the following requirements: [1975, c. 500, §1 (NEW).]

1. Franchise during organization. The organizers set forth in the application for permission to organize, and who subsequently receive permission from the superintendent, shall hold the institution's franchise until such time as the requirements of this section are met or the superintendent determines that said requirements have not been complied with.

[ 1975, c. 500, §1 (NEW) .]

2. First meeting: adoption of articles and bylaws.

A. Within 30 days after receipt of a certificate of public convenience and advantage and an order granting permission to organize pursuant to section 322, the first meeting of the organizers of the financial institution must be called by a notice signed by that organizer who was designated in the application for that purpose, or by a majority of the organizers. Such notice must state the time, place and purposes of the meeting. A copy of the notice must be given to each organizer at least 3 days before the date appointed for the meeting, or left at each organizer's residence or usual place of business, or deposited in the post office and addressed to such an organizer at that organizer's residence or usual place of business, and another copy thereof, together with an affidavit of one of the organizers that the notice has been duly served, must be recorded with the records of the institution. If all the organizers, in writing indorsed upon the application to organize, waive such notice and fix the time and place of the meeting, no notice is required. [1997, c. 398, Pt. D, §7 (AMD).]

B. At the first meeting and thereafter, the organizers of a mutual financial institution are known as the "corporators" and the organizers of a cooperative financial institution are known as the "incorporators." [1997, c. 398, Pt. D, §7 (AMD).]

C. At such meeting or at any adjournment thereof, the corporators or incorporators shall by ballot select a temporary clerk, adopt the articles of incorporation and bylaws of the institution and, in such manner as the bylaws may determine, elect directors, a president, a clerk and such other officers as the bylaws may prescribe. All persons so elected shall qualify for their offices as provided in sections 326 and 327. [1975, c. 500, §1 (NEW).]

D. The temporary clerk shall make and attest a record of the proceedings until the clerk has been chosen and sworn, including a record of such choice and qualification. [1975, c. 500, §1 (NEW).]

E. Within 10 days after adoption of the articles of incorporation and bylaws, the clerk shall file with the superintendent copies thereof; and, within 15 days after receipt, the superintendent shall, after examining such articles and bylaws for conformance with the requirements of this Title, approve or disapprove of such articles and bylaws. [1975, c. 500, §1 (NEW).]

[ 1997, c. 398, Pt. D, §7 (AMD) .]

3. Submission to Secretary of State. Following the meeting required under subsection 2, the directors so elected shall submit an attested copy of the institution's articles of incorporation to the Secretary of State, who shall determine whether such articles satisfy the filing requirements of Title 13-C. If such filing requirements are met and the superintendent has approved said articles, the Secretary of State shall file the articles of incorporation pursuant to Title 13-C, chapter 1, subchapter 2. The filing of the articles of incorporation by the Secretary of State does not authorize the transaction of business by the financial institution until all conditions of this section are satisfied.

[ 2003, c. 344, Pt. D, §3 (AMD) .]

4. Payment of capital deposits.

A. A financial institution organized under this chapter shall not commence business until the minimum capital deposits required in its permission to organize have been deposited to the credit of the financial institution in a depository designated by the directors; [1975, c. 500, §1 (NEW).]

B. At such time as the institution has received to its credit the minimum capital deposits required in section 322, subsection 5, a complete list of the capital depositors, with the name, address, occupation and the amount of capital deposited by each shall be filed with the superintendent, which list shall be verified by the president and clerk of the institution. Such deposits shall be handled by the institution in accordance with section 324. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

5. Certificate to commence business.

A. Upon receipt of the statement required in subsection 4, the superintendent shall cause an examination to be made to determine if the minimum capital deposits have been credited to the account of the institution as he may determine and that all requirements of this section and other provisions of law have been complied with. [1975, c. 500, §1 (NEW).]

B. Upon completion of his examination, and if the requirements of paragraph A are met, the superintendent shall issue a certificate authorizing the financial institution to begin transacting the business of a financial institution of the type as set forth in its articles of incorporation. Such certificate shall be conclusive of the facts stated therein and it shall be unlawful for any such mutual financial institution to begin transacting business until such a certificate has been granted. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

6. Failure to commence business.

A. Any mutual or cooperative financial institution that fails to commence business as a financial institution within one year after receiving a certificate of public convenience and advantage forfeits that certificate and any other certificate to commence business and shall cease all activities. The superintendent shall certify to the Secretary of State that the certificate of public convenience and advantage and any certificate to commence business have been forfeited so that the institution's articles of incorporation may be terminated by the Secretary of State. [1997, c. 398, Pt. D, §8 (AMD).]

B. Upon any such forfeiture, the contributors of initial capital deposits of such institution shall be entitled to return of any amounts which they have paid to the institution and all expenses incurred in the organization shall be borne by the original organizers who were named in the application for permission to organize. [1975, c. 500, §1 (NEW).]

C. Upon failure to commence business within one year and forfeiture of permission to organize and any certificate to commence business so obtained, the organizers may not submit another application for permission to organize a financial institution under sections 312 or 322 for at least one year from the date of such forfeiture. [1975, c. 500, §1 (NEW).]

D. Notwithstanding the time limitation in paragraph A, the superintendent may extend the period in which business shall be commenced for a period not to exceed 6 months upon written application by the institution setting forth the reasons for such extension. If an extension is granted by the superintendent, the Secretary of State shall be so notified by the superintendent. [1975, c. 500, §1 (NEW).]

[ 1997, c. 398, Pt. D, §8 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §D7 (AMD). 1997, c. 398, §D8 (AMD). 2003, c. 344, §D3 (AMD).



9-B §324. Corporate finance

1. Initial capital deposits.

A. The initial capital deposits required under section 323, subsection 4, for commencing business shall be paid into an account of the institution known as the "capital reserve" account. [1975, c. 500, §1 (NEW).]

B. The institution shall record on its books the amount which each capital depositor has contributed to such capital reserve and such amounts shall be evidenced by a certificate issued to the contributor thereof. [1975, c. 500, §1 (NEW).]

C. Dividends or interest may be paid upon the amounts standing to the credit of each owner of a proportionate interest in the capital reserve, in accordance with the terms of the deposit agreement, but in no event shall such dividends or interest be in excess of the maximum rate paid on shares or accounts of the institution for the same period. [1975, c. 500, §1 (NEW).]

D. The capital reserve established pursuant to this section shall be used as a guarantee against losses, contingencies and impairments of capital, and all losses and expenses not otherwise absorbed shall be charged against it until such time as the conditions in subsection 2 are met; provided that the amount credited to each contributor shall be reduced only by its proportionate share of such losses or expenses. [1975, c. 500, §1 (NEW).]

E. The capital reserve shall be subordinate to all other deposits or share accounts of the institution. [1975, c. 500, §1 (NEW).]

F. The capital contribution standing to the credit of each capital depositor in the capital reserve of the institution shall be transferable, together with any interest or dividends credited thereon, subject to the conditions and restrictions of this section. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

2. Return of initial capital deposit. The initial capital deposits, together with any dividends or interest credited thereon, may be returned, pro rata, to the contributors, or their heirs, executors, administrators or assigns, subject to the following conditions and limitations:

A. Prior to return of all or part of the initial capital reserve, the institution shall obtain the superintendent's approval for such return; [1975, c. 500, §1 (NEW).]

B. A return of all or part of the capital reserve may not reduce the institution's capital below the greater of the total initial capital contributions or the minimum amount prescribed by the superintendent in accordance with section 412-A; [1997, c. 398, Pt. D, §9 (AMD).]

C. Upon release and return, the contributor's proportionate share of the amount to be returned shall be credited in his name to a share account or deposit in such institution, and the contributor shall then be entitled to all rights and privileges, and shall be subject to all duties and liabilities, connected with such share account or deposit; [1975, c. 500, §1 (NEW).]

D. In the event of the liquidation of an institution before such contributions have been repaid in full, any portion of such contributions not required for the repayment of the expenses and the payment of creditors and other depositors in full, pursuant to section 365, may be repaid pro rata to the initial capital depositors. [1975, c. 500, §1 (NEW).]

[ 1997, c. 398, Pt. D, §9 (AMD) .]

3. Capital debentures as capital reserve. Subject to prior approval of the superintendent, a financial institution may issue capital notes or debentures, the proceeds from the sale of which may be used in lieu of capital deposits to establish part of the capital reserve required in subsection 1, provided that:

A. Such capital notes or debentures are issued pursuant to section 413; [1975, c. 500, §1 (NEW).]

B. Such notes or debentures are subject to conditions governing the repayment of principal and interest which are comparable to the requirements governing return of initial capital deposits as set forth in subsection 2; and [1975, c. 500, §1 (NEW).]

C. Repayment of the principal amount of such capital notes or debentures issued pursuant to this section shall have priority over the return of any initial capital deposits in the capital reserve account pursuant to subsection 2. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §D9 (AMD).



9-B §325. Corporators and members

1. Corporators of mutual financial institutions.

A. The persons named in the articles of incorporation constitute the original board of corporators of a mutual financial institution. Membership on this board continues until terminated pursuant to the articles of incorporation or bylaws or by death, resignation or disqualification as provided in this section. [RR 2009, c. 1, §10 (COR).]

B. [2009, c. 19, §2 (RP).]

C. All corporators must be residents of the geographic area that the financial institution serves or an area proximate to this geographic area. A person may not continue as a corporator after ceasing to be a resident of the financial institution's geographic area or an area proximate to this geographic area. [1997, c. 398, Pt. D, §10 (AMD).]

D. Any corporator failing to attend the annual meeting of the board of corporators for 2 successive years ceases to be a member of the board unless reelected by a vote of the remaining corporators. [1997, c. 398, Pt. D, §10 (AMD).]

E. The number of corporators may be fixed or altered by the bylaws of the financial institution, and vacancies may be filled by election at any annual meeting. [1997, c. 398, Pt. D, §10 (AMD).]

F. The superintendent has the power to comment upon the sociological composition, as defined in section 131, of the board of corporators of any mutual or cooperative financial institution. This comment may be made in the form and manner the superintendent considers appropriate. [1997, c. 398, Pt. D, §10 (AMD).]

[ RR 2009, c. 1, §10 (COR) .]

2. Members of a cooperative financial institution; qualifications and voting rights.

A. The members of a cooperative financial institution organized pursuant to this chapter must be those in whose names accounts are established and persons borrowing from or assuming or obligated upon a loan held by such institution or purchasing property and assuming the secured loan held by such institution. [1997, c. 398, Pt. D, §11 (AMD).]

B. A single membership in a cooperative financial institution may be held by 2 or more persons, and a joint and survivorship relationship and successor relationship, whether investors or borrowers, constitutes a single membership. [1997, c. 398, Pt. D, §11 (AMD).]

C. Each member 18 years of age or over is entitled to one vote at any meeting of the cooperative financial institution, regardless of the number of shares or accounts standing in that member's name, provided that only one vote is allowed on an account held by 2 or more persons. A member may not vote by proxy at any meeting, unless otherwise provided in this Title. The bylaws may prohibit voting by persons who have become members within 6 months of the date when the vote is cast. When accounts or shares are pledged, the pledgor may vote the accounts or shares so pledged. [1997, c. 398, Pt. D, §11 (AMD).]

D. Membership terminates when the amount of a member's shares or accounts has been paid in full to that member, or when the transfer of membership to other persons has been recorded on the books of the financial institution, or when that member's status as a borrower from the institution terminates. [1997, c. 398, Pt. D, §11 (AMD).]

[ 1997, c. 398, Pt. D, §11 (AMD) .]

3. Powers and duties of corporators and members.

A. Corporators or members shall hold regular annual meetings, at a time fixed in the bylaws of the institution, for the purpose of electing directors of the institution and for the transaction of any other business which may properly be brought before such meeting. [1975, c. 500, §1 (NEW).]

B. Special meetings of the corporators or members may be called at any time by the president of the institution, or in any other manner provided for in the bylaws. [1975, c. 500, §1 (NEW).]

C. Notice of the annual meeting or any special meeting shall be given by public advertisement in a newspaper or newspapers of general circulation in the county or counties where each office of the institution is located, or in such other newspapers as the superintendent may designate; provided that corporators shall also be sent notice by mail at their last known address. The notice shall be published on at least 2 different days and in such manner as to be reasonably conspicuous. The last publication of notice shall be at least 7 days prior to such annual or special meeting. Notice of any special meeting shall state the purpose for which such meeting is called. [1975, c. 666, §15 (RPR).]

D. The bylaws must prescribe the number of corporators or members that constitute a quorum at any annual or special meeting. The bylaws may also provide for voting by proxy. [1997, c. 398, Pt. D, §12 (AMD).]

E. Meetings of the corporators or members shall be held at the institution's principal office, or at such other place in the area of this State served by the institution as the notice shall designate. [1975, c. 500, §1 (NEW).]

[ 1997, c. 398, Pt. D, §12 (AMD) .]

4. Articles of incorporation. The corporators or members shall have the right to amend the institution's articles of incorporation in any manner not inconsistent with this Title; provided that such amendments are submitted to the superintendent for his written approval prior to their taking effect.

[ 1975, c. 500, §1 (NEW) .]

5. Bylaws. Bylaws may be amended and added to by the corporators or members or directors of the institution except to the extent limited by the articles of incorporation or unless such power has been reserved by the articles of incorporation or granted by the corporators to the board of directors. Amendments to the bylaws shall be submitted to the superintendent and shall become effective 10 days after such submission unless the superintendent shall otherwise indicate to the institution.

[ 1977, c. 155, §1 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§14,15 (AMD). 1977, c. 155, §1 (AMD). 1997, c. 398, §§D10-12 (AMD). RR 2009, c. 1, §10 (COR). 2009, c. 19, §§1, 2 (AMD).



9-B §326. Board of directors

Except as provided in this section and section 327, the management and operations of a financial institution organized under this chapter must be pursuant to Title 13-C, chapter 8. [2003, c. 528, §1 (AMD).]

1. Directors: number, election, qualifications and term.

A. The number of directors on the board of a mutual financial institution may not be less than 5. [2003, c. 528, §2 (AMD).]

B. The initial board of directors must be elected at the first meeting of the corporators or the incorporators as provided for in section 323, and the board of directors must be elected by a vote of the corporators or members at each annual meeting thereafter; except that the articles of incorporation or bylaws may provide for groups of directors in accordance with Title 13-C, section 806. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §11 (COR).]

C. Vacancies on the board occurring during the year may be filled by the board until the next annual meeting of the corporators or members, who shall elect a director at such time to fill such position for the remainder of the term. Any vacancy that causes the number of directors to fall below the minimum required in paragraph A or in the institution's bylaws or articles of incorporation must be filled immediately. [2003, c. 528, §3 (AMD).]

D. [1997, c. 398, Pt. D, §14 (RP).]

E. The compensation of directors, which may include provision for payment of medical, surgical and hospital expenses due to accident or illness in the same manner as provided for officers and employees, may be fixed by the corporators or members at any legal meeting thereof, or, subject to the written approval of the superintendent, such may be fixed by the board of directors. [1975, c. 500, §1 (NEW).]

F. [1977, c. 379, (RP).]

G. The superintendent has the power to comment upon the sociological composition, as defined in section 131, of the board of directors of any mutual or cooperative financial institution. This comment may be made in the form and manner the superintendent considers appropriate. [1997, c. 398, Pt. D, §15 (AMD).]

[ 2003, c. 528, §§2,3 (AMD) .]

2. Meetings of the directors.

A. The directors shall hold at least 6 meetings each year, at least quarterly, at a time fixed in the bylaws. In any month in which the directors do not meet, the executive committee shall meet and a record of the meeting of the executive committee shall be ratified at the next board meeting. [1983, c. 63, §2 (RPR).]

B. A quorum at any meeting shall consist of not less than a majority of the board, but less than a quorum shall have power to adjourn from time to time until the next duly called meeting. [1975, c. 500, §1 (NEW).]

C. Full and complete records of all meetings of the board shall be kept and maintained. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

3. Powers and duties of the board.

A. The board of directors may exercise any and all powers of an institution not expressly reserved to the corporators or members by this Title or by the institution's articles or bylaws. [1975, c. 500, §1 (NEW).]

B. The directors shall see that all funds of the institution are invested only in accordance with the sections of this Title governing the type of institutions of which they are directors. [1975, c. 500, §1 (NEW).]

C. The board of directors may, in its discretion and so far as is consistent with its duties, appoint an executive committee from its members, such committee to conduct the business of the institution between meetings of the board; provided that all transactions of such executive committee shall be reported to the directors at their next meeting and incorporated into the records of such meetings. [1975, c. 500, §1 (NEW).]

D. The board may employ, or authorize any officer to employ, any persons necessary to conduct the business of the institution. [1975, c. 500, §1 (NEW).]

E. Bylaws not inconsistent with this Title governing the management and operations of the institution may be adopted by the board of directors consistent with the provisions of section 325, subsection 5; provided that a copy of such and any amendments thereto shall be submitted by the institution to the superintendent, and shall become effective 10 days after such submission unless the superintendent shall indicate otherwise to the institution. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§15-A,16 (AMD). 1977, c. 379, (AMD). 1983, c. 63, §2 (AMD). 1997, c. 398, §§D13-15 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §§B10,11 (COR). 2003, c. 528, §§1-3 (AMD).



9-B §327. Officers and employees

Except as provided in this section, the powers and duties of officers and directors of a financial institution organized under this chapter must be pursuant to Title 13-C. [2003, c. 344, Pt. D, §4 (AMD).]

1. Election. Unless another manner for election is provided in the bylaws, the board of directors shall elect annually from its members a chair and, from its members or otherwise, a president, one or more vice presidents, a clerk or secretary, a treasurer and such other officers as it may consider advisable. Officers so elected serve for a term of not more than one year, but continue in office until their successors are elected and qualified. If any office becomes vacant during the year, the board may immediately fill the same for the period remaining until the next annual meeting for election of officers.

[ 1997, c. 398, Pt. D, §16 (AMD) .]

2. Compensation. The compensation of officers shall be fixed by the board of directors.

[ 1975, c. 500, §1 (NEW) .]

3. Powers of officers. Each officer shall have such powers as the bylaws may provide or as may be delegated by the board. In addition, an officer may exercise the powers set forth below:

A. The chairman of the board shall preside at all meetings of the corporators or members and the board of directors, unless otherwise provided in the bylaws. [1975, c. 500, §1 (NEW).]

B. The president shall preside, in the absence of a chairman of the board of directors, at all meetings of the corporators or members and the board of directors, unless otherwise provided in the bylaws. [1975, c. 500, §1 (NEW).]

C. The clerk or secretary shall exercise the following powers.

(1) The clerk or secretary shall record or cause to be recorded the proceedings and actions of all meetings of the corporators, members or directors, and give or cause to be given all notices required by law or action of the directors for which no other provision is made. If no person is elected to this office, the treasurer, or in the treasurer's absence another officer of the institution designated by the directors, must be ex officio clerk of the institution and of the directors.

(2) Within 30 days after the annual meeting of the board for election of officers, the clerk shall cause to be published in a local newspaper of general circulation in the county where the institution's principal office is located, or in such other newspapers as the superintendent may designate, a list of the officers and directors of the institution. The clerk shall return a copy of the list of officers and directors to the superintendent within that 30 days, which must be kept on file in the superintendent's office for public inspection.

(3) The clerk or secretary, in the absence of a provision in the bylaws to the contrary, shall perform the functions of clerk in accordance with Title 13-C. [2003, c. 344, Pt. D, §5 (AMD).]

D. All conveyances, leases, assignments, releases, transfers of stock certificates and registered bonds, and all other written instruments authorized or required by law or vote of the directors, may be executed by the president or treasurer, or by any other official authorized and empowered by the bylaws of the institution or duly recorded vote of the directors. [1975, c. 500, §1 (NEW).]

[ 2003, c. 344, Pt. D, §5 (AMD) .]

4. Oath of office.

[ 1997, c. 398, Pt. D, §17 (RP) .]

5. Bonds. The directors shall require security for the fidelity and faithful performance of duties by its officers, employees and agents, in such amount as the directors shall deem necessary or as the superintendent may require. Such security shall consist of a bond executed by one or more surety companies authorized to transact business in this State. The superintendent may increase such amount from time to time as circumstances may require. The expense of such bond shall be assumed by the institution.

[ 1975, c. 500, §1 (NEW) .]

6. Removal of officers or employees.

[ 1979, c. 170, §2 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 170, §2 (AMD). 1979, c. 663, §38 (AMD). 1981, c. 501, §31 (AMD). 1997, c. 398, §§D16,17 (AMD). 2003, c. 344, §§D4,5 (AMD).






Chapter 33: BRANCHES

9-B §331. Applicability of chapter; statewide branching

1. Applicability. The provisions of this chapter govern the establishment of a branch office or agency by a financial institution subject to the laws of this State.

[ 1997, c. 398, Pt. E, §1 (AMD) .]

2. Statewide branching. Subject to the conditions and limitations contained in this chapter, a financial institution may establish a branch anywhere within this State, except that a financial institution may not establish a branch within 1.5 miles of any location of an affiliate where the affiliate engages in commercial activity and may not conduct any commercial activity at any branch.

[ 2007, c. 69, §2 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §E1 (AMD). 2007, c. 69, §2 (AMD).



9-B §332. Branch offices

1. Approval of governing body. All or any part of the business of a financial institution authorized pursuant to the provisions of this Title may be transacted in a branch or agency office. The financial institution's governing body is responsible for determining the scope of operations of each branch, including the services to be provided and the days and hours of operation. Customers must be provided reasonable advance notice of reduction in services or hours of operation.

[ 1997, c. 398, Pt. E, §1 (AMD) .]

2. Superintendent's approval.

[ 1999, c. 218, §11 (RP) .]

2-A. Superintendent's approval. A financial institution may not establish a branch or agency office without the prior approval of the superintendent.

A. For a branch being established in the State by a financial institution, approval must be obtained pursuant to section 336, except that a financial institution that meets the minimum standards set forth in section 412-A or 832 and any rules adopted pursuant to these sections and is not under an enforcement action that requires the superintendent's prior approval of a branch establishment may establish a branch in this State without the prior approval of the superintendent. If the superintendent's approval is not required, the financial institution shall inform the superintendent at least 10 days prior to the proposed action. This notice must be accompanied by a recording fee not to exceed $100. [1999, c. 218, §12 (NEW).]

B. For a branch being established by a financial institution outside of this State, but not in a foreign country, approval must be obtained pursuant to chapter 37 and section 336. [1999, c. 218, §12 (NEW).]

C. For a branch being established by a financial institution outside of this State and in a foreign country, approval must be obtained pursuant to section 336. [1999, c. 218, §12 (NEW).]

[ 1999, c. 218, §12 (NEW) .]

3. Bonded carrier. The use of a financial institution employee or a bonded carrier to transport deposits to a financial institution, whether paid for by the customer or the financial institution, may not be construed as the establishment or operation of a branch. In the event a bonded carrier is used to transport deposits to a financial institution, the messenger must be considered the agent of the customer rather than of the financial institution. Deposits collected under this arrangement are not considered to have been received by the financial institution until they are actually delivered to a teller at the financial institution's premises.

[ 1997, c. 398, Pt. E, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §E1 (AMD). 1999, c. 218, §§11,12 (AMD).



9-B §333. Limited-time, in-school or seasonal branch offices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1993, c. 492, §3 (AMD). 1997, c. 398, §E2 (RP).



9-B §334. Satellite facilities

1. Superintendent's approval. A financial institution or a service corporation wholly owned by one or more financial institutions may establish, relocate or close a satellite or off-premise facility, as defined in section 131, without the prior approval of or notification to the superintendent.

[ 1997, c. 398, Pt. E, §3 (AMD) .]

2. Manned or unmanned facility permitted.

[ 1997, c. 398, Pt. E, §3 (RP) .]

3. Ownership.

[ 1997, c. 398, Pt. E, §3 (RP) .]

4. Use of established facilities by additional institutions. A satellite facility owned or operated by a financial institution must be made available for use by other financial institutions authorized to do business in this State, unless the satellite facility is located on the institution's premises. All financial institutions using the satellite facility must have equal access to the satellite facility, except that a financial institution owning an off-premise facility may restrict the acceptance of deposits at the off-premise facility to its customers only or to customers of financial institutions with which it has an agency agreement pursuant to section 418. For the purposes of this subsection, an off-premise facility is a satellite facility that is not located physically on the premises of a main office or branch or one that is not an extension of or ancillary to an existing main office or branch. When a satellite facility is shared, the identification and promotion of that satellite facility must include the name or logo of the network system and may include the name of the sponsoring financial institution.

A. [1991, c. 386, §2 (RP).]

B. [1991, c. 386, §2 (RP).]

C. [1991, c. 386, §2 (RP).]

D. [1991, c. 386, §2 (RP).]

E. [1991, c. 386, §2 (RP).]

[ 1997, c. 398, Pt. E, §3 (AMD) .]

5. Location of facilities on premises. Nothing may preclude a financial institution from locating an electronic terminal or satellite facility on the premises of its main office or of a branch office for its customers' convenience. At the discretion of that financial institution, customers of other financial institutions may have access to those on-premise facilities.

An on-premise facility is a facility that is located physically on the premises of a main office or branch or one that is an extension of or ancillary to an existing main office or branch. For purposes of this section, a facility is considered ancillary to or an extension of an existing office if it is situated on the parcel of land on which the branch or main office is located and not across a public way, or within 500 feet, whichever is greater, and not operational from within the confines of another establishment.

[ 1997, c. 398, Pt. E, §3 (AMD) .]

6. Notification required.

[ 1997, c. 398, Pt. E, §3 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 352, §§3,4 (AMD). 1983, c. 614, §1 (AMD). 1985, c. 647, §4 (AMD). 1991, c. 386, §§1-4 (AMD). 1993, c. 139, §1 (AMD). 1997, c. 22, §§2-5 (AMD). 1997, c. 398, §E3 (AMD).



9-B §335. Change of office location; closing of an office

1. Relocation. A main office, branch or agency office of a financial institution may not be moved to a new location without the prior written approval of the superintendent, pursuant to section 336, except that a financial institution that meets the minimum standards set forth in section 412-A or 832 and any rules adopted pursuant to these sections and is not under an enforcement action that requires the superintendent's prior approval of a branch relocation, may relocate a main office or branch in this State without the prior approval of the superintendent. If the superintendent's approval is not required, then the financial institution must inform the superintendent at least 10 days prior to the proposed action. This announcement must be accompanied by a recording fee not to exceed $100.

[ 1997, c. 398, Pt. E, §4 (AMD) .]

2. Closing. Any branch or agency office may be closed or discontinued with the prior written approval of the superintendent pursuant to section 336 after such public notice of the closing as the superintendent considers necessary.

[ 1997, c. 398, Pt. E, §4 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §E4 (AMD).



9-B §336. Approval powers of superintendent

1. Notification required; application upon request. If the superintendent's approval is required pursuant to section 332, subsection 2-A or section 335, subsection 1, at least 30 days prior to the relocation of a main office or the establishment, moving or closing of a branch or agency office authorized by this chapter, the institution shall notify the superintendent of the proposed action. A complete application for the branch establishment, moving or closing may be required only when the superintendent requests that a complete application be filed. Within 30 days of the notice, any interested person may request that the superintendent require a complete application. If the superintendent denies any interested person's request for a complete application, the denial must be in writing with the reasons for denial. The notification, or the application if requested, must be filed with the superintendent in the form and manner and containing information the superintendent may prescribe. If no application is requested within the 30-day period, the change is deemed approved. A fee must accompany the notification in an amount established by the superintendent but not to exceed 1/2 of the application fee.

[ 1999, c. 218, §13 (AMD) .]

2. Application requirements. The superintendent may establish different application requirements according to the type of branch office or facility involved and the operations conducted thereat, and may permit joining of applications for the same types of branch offices or facilities; provided that the same requirements shall be applied to each application for the same type of branch office or facility.

[ 1975, c. 500, §1 (NEW) .]

3. Application fee. No action may be taken on an application unless it is accompanied by a fee, to be credited and used as provided in section 214. The amount of the fee shall be established by the superintendent according to different application requirements, but in no instance shall it exceed $1,000.

[ 1983, c. 201, §2 (AMD) .]

4. Decision-making criteria. The superintendent shall approve or disapprove an application under this chapter in accordance with the requirements of section 252 and any rules adopted under section 252; and the superintendent may condition approval of such application, as necessary, to conform with the criteria as set forth in section 253.

[ 1997, c. 398, Pt. E, §6 (AMD) .]

5. Approvals; time extensions. If the superintendent approves an application to establish and operate a branch or agency office, copies of the order must be furnished to the applicant institution. The order or acknowledgment lapses one year after its effective date if the office authorized thereunder has not opened for business, unless the superintendent for good cause shown has granted in writing an extension of time not to exceed 6 months. No fee may be charged for such an extension. Additional 6-month extensions may be granted by the superintendent for good cause shown at a fee established by the superintendent for such extensions not to exceed $500.

[ 1997, c. 22, §7 (AMD) .]

6. Notice of opening. Within 5 days after a branch office approved pursuant to subsection 1 has opened for business, the financial institution shall inform the superintendent in writing of the exact date of opening.

[ 1997, c. 398, Pt. E, §7 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§17,18 (AMD). 1983, c. 201, §2 (AMD). 1983, c. 614, §2 (AMD). 1985, c. 647, §5 (AMD). 1997, c. 22, §§6-8 (AMD). 1997, c. 398, §§E5-7 (AMD). 1999, c. 218, §13 (AMD).



9-B §337. Real estate for offices and facilities

1. Authority. A financial institution may invest in improved or unimproved real estate, and in the erection or improvement of buildings thereon, together with, furniture, fixtures, equipment and capitalized leases on any fixed asset items for the purpose of providing offices or facilities for transaction of the institution's authorized business; and such buildings may include space for rental purposes.

[ 1979, c. 429, §7 (AMD) .]

2. Limitations. Real estate, furniture, fixtures, equipment and capitalized leases, combined, invested in pursuant to subsection 1 may not exceed 60% of the total capital. The superintendent may approve in writing, upon application by an institution and for good cause shown, a greater percentage.

[ 1997, c. 398, Pt. E, §8 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §7 (AMD). 1997, c. 398, §E8 (AMD).



9-B §338. Operating hours: branch offices and facilities

1. Permissible operating hours. A financial institution authorized to do business in the State may permit any of its branch offices, facilities or walk-up or drive-up windows of its main office or branch offices to remain open, or open for limited functions only, during such hours as it may determine from time to time. Any hours in which said branch office, facility or walk-up or drive-up window of its main office or branch office is open for limited functions only after its main office is closed are, with respect to such institution, not considered to be part of a business day.

[ 1999, c. 218, §14 (AMD) .]

2. Limitation on liability. Any act authorized, required or permitted to be performed at or by, or with respect to, any such institution during hours at which said branch office, facility, or walk-up or drive-up window of its main office or branch office is open for limited functions only after its main office is closed may be so performed on the next succeeding business day, and no liability or loss of rights of any kind shall result from such delay.

[ 1975, c. 500, §1 (NEW) .]

3. Validity of transactions. Nothing in any law of this State shall in any manner whatsoever affect the validity of, or render void or voidable, the payment, certification or acceptance of a check or other negotiable instrument or any other transaction by a financial institution in this State because done or performed during such hours in which a branch office, facility, or walk-up or drive-up window of its main office or branch is open for limited functions only after its main office is closed.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §E9 (AMD). 1999, c. 218, §14 (AMD).



9-B §339. Mobile branches and branches in other states (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §2 (AMD). 1979, c. 429, §8 (AMD). 1985, c. 577, (RPR). 1987, c. 692, §3 (AMD). 1993, c. 492, §4 (AMD). 1997, c. 398, §E10 (RP).



9-B §339-A. Interstate branches and satellite facilities

1. Interstate branches. Except as provided for in chapter 37, this Title may not be construed as permitting a financial institution to establish a branch office or facility in any state other than this State and a financial institution not authorized to do business in this State may not establish or operate a branch office or facility in this State.

A. [1995, c. 628, §19 (RP).]

B. [1995, c. 628, §19 (RP).]

[ 1995, c. 628, §19 (RPR) .]

2. Satellite facilities.

[ 2001, c. 211, §10 (RP) .]

SECTION HISTORY

1987, c. 692, §4 (NEW). 1995, c. 628, §19 (RPR). 1997, c. 398, §E11 (AMD). 2001, c. 211, §10 (AMD).






Chapter 34: CHANGES IN CHARTER AND OWNERSHIP FORM

9-B §341. Applicability of chapter; fees

1. Applicability. The provisions of this chapter apply whenever a financial institution subject to the laws of this State seeks to convert or amend its charter in order to change its chartering authority, change to a different form of ownership or adopt a new corporate name for the institution.

[ 1997, c. 398, Pt. F, §1 (AMD) .]

2. Fees. An application made pursuant to section 342, subsection 1 or 2 or section 342-A, 343, 344, 345 or 345-A may not be considered complete by the superintendent unless accompanied by an application fee payable to the Treasurer of State to be credited and used as provided in section 214. The amount of the fee must be established by the superintendent according to different application requirements, but in no instance may it exceed $2,000.

[ 1999, c. 218, §15 (AMD) .]

3. Superintendent's approval. Following approval by the governing body for changes under section 342, subsection 1 or 2 or section 342-A, 343, 344 or 345, the financial institution shall forward to the superintendent for approval or disapproval, pursuant to the procedures and requirements of section 252, a certified copy of the authorizing resolution adopted by the governing body and such other information as considered necessary by the superintendent. If the superintendent disapproves the conversion plan, the superintendent shall state the reasons for the disapproval in writing and furnish them to the institution. The institution must be given an opportunity to amend the conversion plan to obviate the reasons for disapproval.

[ 1999, c. 218, §16 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 201, §3 (AMD). 1997, c. 398, §F1 (AMD). 1999, c. 218, §§15,16 (AMD).



9-B §342. Conversion to new charter: federal to State; State to federal; out of state to State

1. Federal savings bank or savings and loan to state financial institution. Any federal association or federal savings bank may convert to a financial institution organized under the laws of this State in the following manner. A federal savings bank or savings and loan association converting to a financial institution organized under the laws of this State may continue to use the designation "Federal" or "FSB" or derivatives of "Federal" or "FSB" in its corporate title, as long as the converted federal savings bank or savings and loan association also uses the designation "state association" or "S.A." in its corporate title.

A. At an annual meeting or a special meeting called for that purpose, a majority, or more if required by the institution's organizational documents, of the members or investors casting votes in person or by proxy must approve of the conversion. Notice of the meeting must be mailed to each member or investor at least 30 and not more than 60 days prior to the date of the meeting at the member's or investor's last known address as shown on the books of the institution. [1997, c. 398, Pt. F, §2 (AMD).]

B. At the meeting required in paragraph A, the members or investors shall vote upon directors who will be the directors of the state-chartered institution after conversion becomes effective and the members shall also vote upon corporators if a board of corporators is to be established for the resulting state-chartered institution. [1997, c. 398, Pt. F, §2 (AMD).]

C. Within 10 days after the meeting, a copy of the minutes of the meeting, verified by affidavit of the clerk or secretary, together with such additional information as the superintendent may require, must be submitted to the superintendent for the superintendent's approval or disapproval in writing of the proposed conversion pursuant to the procedures and requirements of section 252. The verified copies of the minutes of the meeting when filed are presumptive evidence of the holding and action of the meeting. [1991, c. 34, §2 (AMD).]

D. Copies of the minutes of the meeting of members or investors, verified by affidavit of the clerk or secretary, and copies of the superintendent's written approval must be mailed to the Office of Thrift Supervision or its successor within 10 days after approval. [1997, c. 398, Pt. F, §2 (AMD).]

E. Following compliance with all applicable requirements of federal law, if any, the directors elected pursuant to paragraph B shall execute 3 copies of the organizational documents upon which the superintendent shall endorse approval and those documents must be filed in accordance with the provisions of chapter 31 or 32. Each director shall sign and acknowledge the documents as a subscriber to the documents. [1997, c. 398, Pt. F, §2 (AMD).]

F. So far as applicable, the provisions of this Title apply to the resulting institution. [1991, c. 34, §2 (AMD).]

G. The rights of dissenting investors of a converting federal savings bank or federal savings and loan are governed by federal law. [1997, c. 398, Pt. F, §2 (NEW).]

H. Upon approval of the superintendent and evidence that the converting institution has complied with all applicable state and federal laws, rules and regulations, the superintendent shall issue to the resulting institution a certificate specifying the name of the converting institution and shall file a copy of the certificate with the Secretary of State. This certificate, once filed, is conclusive evidence of the conversion and of the correctness of all proceedings relating to the conversion in all courts and places. Unless a later date is specified in the certificate, the conversion is effective upon issuance of the certificate. [2005, c. 82, §6 (NEW).]

[ 2005, c. 82, §6 (AMD) .]

2. National bank to financial institution. A national bank may convert to a financial institution organized under the laws of this State in the following manner. A national bank converting to a financial institution organized under the laws of this State may continue to use the designation "National" or "NA" or derivatives of "National" or "NA" in its corporate title, as long as the converted national bank also uses the designation "state association" or "S.A." in its corporate title.

A. The national bank must comply with the conditions and limitations imposed by the laws of the United States governing the conversion. [1997, c. 398, Pt. F, §2 (AMD).]

B. The converting national bank may apply for a State charter by filing with the superintendent an application signed by its president and by a majority of its governing body setting forth the corporate action taken in compliance with the laws of the United States in paragraph A and affixing to the application the organizational documents governing the bank as a financial institution. [1999, c. 218, §18 (AMD).]

C. [1997, c. 398, Pt. F, §2 (RP).]

D. The rights of dissenting investors of a converting national bank are governed by federal law. [1997, c. 398, Pt. F, §2 (AMD).]

E. Upon approval of the superintendent and evidence that the converting institution has complied with all applicable state and federal laws, rules and regulations, the superintendent shall issue to the resulting institution a certificate specifying the name of the converting institution and shall file a copy of the certificate with the Secretary of State. This certificate, once filed, is conclusive evidence of the conversion and of the correctness of all proceedings related to the conversion in all courts and places. Unless a later date is specified in the certificate, the conversion is effective upon issuance of the certificate. [2005, c. 82, §7 (NEW).]

[ 2005, c. 82, §7 (AMD) .]

3. Thrift institution to federal savings and loan.

[ 1997, c. 398, Pt. F, §2 (RP) .]

4. Trust company to national bank.

[ 1997, c. 398, Pt. F, §2 (RP) .]

5. Other conversions.

[ 1997, c. 398, Pt. F, §2 (RP) .]

6. State to federal charter. A financial institution organized under provisions of this Title may convert to a federal association or to a national bank in accordance with applicable federal laws and regulations and the following provisions.

A. A majority of the institution's investors or mutual voters, or more if required by the institution's organizational documents, must approve the conversion at an annual meeting or at a special meeting. Notice of the meeting must be mailed not less than 20 nor more than 30 days prior to the meeting to each investor or mutual voter at the investor's or voter's last known address as shown on the books of the institution. [1997, c. 398, Pt. F, §2 (NEW).]

B. Upon completion of the conversion, the financial institution shall certify in writing that the conversion has been completed under applicable federal law. The charter of the converting financial institution terminates automatically upon issuance of the federal charter or certificate. Upon receipt of a copy of the charter or certificate showing the organization of the institution as a federal institution, the superintendent shall notify the Secretary of State that the conversion has been effected. [1997, c. 398, Pt. F, §2 (NEW).]

C. The rights of dissenting investors of a financial institution converting to a federal charter are those specified in section 352, subsection 5. [1997, c. 398, Pt. F, §2 (NEW).]

D. The financial institution must notify and provide the superintendent with a copy of the application filed with the appropriate federal regulator within 3 days of filing with the federal regulator. [2007, c. 79, §7 (NEW).]

[ 2007, c. 79, §7 (AMD) .]

7. Out of state to State charter. A financial institution organized under the laws of another state may convert to a financial institution organized under the laws of this State in the manner set out in this section.

A. The financial institution organized under the laws of another state must comply with the conditions and limitations imposed by the laws of that state governing the conversion. [2009, c. 228, §4 (NEW).]

B. The converting financial institution may apply for a state charter by filing with the superintendent an application signed by its president and by a majority of its governing body setting forth the corporate action taken in compliance with the laws of the state under which it is organized and affixing to the application the organizational documents governing the bank as a financial institution. [2009, c. 228, §4 (NEW).]

C. Upon approval of the superintendent and evidence that the converting institution has complied with all applicable state and federal laws, rules and regulations, the superintendent shall issue to the resulting institution a certificate specifying the name of the converting institution and shall file a copy of the certificate with the Secretary of State. This certificate, once filed, is conclusive evidence of the conversion and of the correctness of all proceedings related to the conversion in all courts and places. Unless a later date is specified in the certificate, the conversion is effective upon issuance of the certificate. [2009, c. 228, §4 (NEW).]

The rights of dissenting investors of a converting financial institution organized under another state are governed by the laws of that state.

[ 2009, c. 228, §4 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §39 (AMD). 1983, c. 600, §§2,3 (AMD). 1985, c. 647, §6 (AMD). 1991, c. 34, §2 (AMD). 1991, c. 386, §§5,6 (AMD). 1997, c. 398, §F2 (AMD). 1999, c. 218, §§17,18 (AMD). 2005, c. 82, §§6,7 (AMD). 2007, c. 79, §7 (AMD). 2009, c. 228, §4 (AMD).



9-B §342-A. Authority for expedited conversion to new charter; federal to state

Notwithstanding any other provision of law or any charter, certificate of organization, articles of association, articles of incorporation or bylaw of any participating institution, when a charter conversion is approved by the directors of a financial institution authorized to do business in this State and that charter conversion is necessary for the protection of depositors, shareholders or the public and following compliance with any applicable requirements of federal law, the superintendent may order that the charter conversion become effective immediately. Any person aggrieved by a charter conversion executed pursuant to this section is entitled to judicial review of the superintendent's order in accordance with Title 5, chapter 375, subchapter VII. [1997, c. 22, §9 (NEW).]

SECTION HISTORY

1997, c. 22, §9 (NEW).



9-B §343. Conversion of institutional charter

A financial institution organized under Part 12 may convert its charter to do business as another institution organized under Part 12 or as a universal bank, and a universal bank organized under chapter 31 may convert to a financial institution organized under Part 12 in the following manner. [1997, c. 398, Pt. F, §3 (AMD).]

1. Adoption of plan. The institution's governing body shall adopt by a 2/3 vote of all members a conversion plan that must include:

A. The name of the institution and its location; [1975, c. 500, §1 (NEW).]

B. The type of the institution that resulting institution is to be; [1997, c. 398, Pt. F, §3 (AMD).]

C. A method and schedule for terminating any nonconforming activities that would result from such conversion; [1997, c. 398, Pt. F, §3 (AMD).]

D. A statement of the competitive impact resulting from such conversion, including the loss of particular financial services in the market area resulting from such conversion; [1997, c. 398, Pt. F, §3 (AMD).]

E. A statement that the conversion is subject to approval of the superintendent and the institution's investors; and [1997, c. 398, Pt. F, §3 (AMD).]

F. Such additional information as the superintendent may require, pursuant to regulations or otherwise. [1975, c. 500, §1 (NEW).]

[ 1997, c. 398, Pt. F, §3 (AMD) .]

2. Superintendent's approval. The superintendent shall approve a conversion plan in accordance with section 341, subsection 3.

[ 1997, c. 398, Pt. F, §3 (AMD) .]

3. Vote of investors. The conversion plan, as approved by the superintendent, must be submitted to the investors for their approval at an annual meeting, or at a special meeting called for that purpose, pursuant to the requirements of section 352, subsection 3. Approval requires a majority vote or higher if required by the institution's organizational documents of those entitled to vote.

[ 1997, c. 398, Pt. F, §3 (AMD) .]

4. Executed plan; certificate; and effective date. The following provisions apply to the executed plan, certificate and effective date.

A. Upon approval by the investors of the institution, the institution shall submit the executed conversion plan to the superintendent, together with all necessary amendments to the institution's organizational documents, each certified by an executive officer, clerk or secretary. [1997, c. 398, Pt. F, §3 (AMD).]

B. The superintendent shall file one copy of the items set forth in paragraph A with the Secretary of State for record and issue to the resulting institution a certificate specifying the name of the converting institution and the name and organizational structure of the resulting institution. This certificate is conclusive evidence of the conversion and of the correctness of all proceedings relating to the conversion in all courts and places. The certificate may be filed in any office for the recording of deeds to evidence the new name in which property of the converting institution is to be held. [1997, c. 398, Pt. F, §3 (AMD).]

C. Unless a later date is specified in the conversion plan, the action becomes effective upon the issuance of the certificate in paragraph B, and the former charter of the converting institution terminates automatically. [1997, c. 398, Pt. F, §3 (AMD).]

[ 1997, c. 398, Pt. F, §3 (AMD) .]

5. Effect of disapproval.

[ 1997, c. 398, Pt. F, §3 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 155, §2 (AMD). 1991, c. 670, §4 (AMD). 1997, c. 398, §F3 (AMD).



9-B §344. Conversion: mutual ownership change

With the superintendent's approval, and in accordance with the provisions of this section and regulations adopted under this section, a mutual financial institution may convert to a cooperative financial institution, a cooperative financial institution may convert to a mutual financial institution and either a cooperative or mutual financial institution may convert to a financial institution organized under chapter 31 or 81 if the conversion is conducted in a manner equitable to all parties to the conversion, in the following manner. [1997, c. 398, Pt. F, §4 (AMD).]

1. Adoption of plan. The financial institution's governing body shall adopt, by a 2/3 vote of all members of the governing body, a conversion plan, the provisions of which must comply with the requirements set forth in regulations adopted by the superintendent and that ensure that the interests of depositors and account holders in the net worth of the institution are equitably provided for.

[ 1997, c. 398, Pt. F, §4 (AMD) .]

2. Public hearing. The following provisions govern a public hearing.

A. [1997, c. 398, Pt. F, §4 (RP).]

B. Public hearings on the conversion plan may be conducted by the superintendent in the community where the financial institution has its principal office. Such hearings may be held to determine whether the plan provides fair and equitable treatment to the depositors and to the institution. Hearings pursuant to this paragraph may be combined with any hearing on the application that may be scheduled pursuant to section 252. [1997, c. 398, Pt. F, §4 (AMD).]

C. [1997, c. 398, Pt. F, §4 (RP).]

[ 1997, c. 398, Pt. F, §4 (AMD) .]

3. Account holders; informational meetings and approval. The conversion plan must be presented to the members who are eligible account holders at special informational meetings held in each county where a branch office of the financial institution is located. The superintendent shall monitor these meetings. The conversion plan, as approved by the superintendent, must be submitted to the members who are eligible account holders of the financial institution for their approval at an annual meeting or at a special meeting called for that purpose, pursuant to the requirements of section 353, subsection 3, with such information in the notice as the superintendent may prescribe. A 2/3 vote of the members or eligible account holders is necessary to approve the conversion plan. Voting on the conversion plan may be in person or by written ballot. Any members or eligible account holders not present at the meeting in person or any member or eligible account holder not returning a written ballot must be regarded as having affirmatively voted for the conversion and must be counted among the required 2/3 vote if notice of this fact has been contained in the published and mailed notices and if the notice, along with a ballot, was mailed to the member or eligible account holder as required in section 351, subsection 4, paragraph A. The voting rights of account holders in a mutual financial institution organized under chapter 32 are the same as granted to members of cooperative financial institution organized under chapter 32 pursuant to section 325.

The superintendent may waive, upon written request by the applicants and for good cause shown, the requirement for informational meetings for a mutual financial institution converting to a cooperative financial institution or a cooperative financial institution converting to a mutual financial institution.

[ 1997, c. 398, Pt. F, §4 (AMD) .]

4. Executed plan, certificate and effective date. Upon approval of the plan of conversion by the members or eligible account holders, the institution shall comply with section 343, subsection 4 for the conversion to become effective, provided that the superintendent shall determine as a condition precedent to issuing a certificate that all applicable requirements of federal law, if any, have been complied with by the converting institution.

[ 1997, c. 398, Pt. F, §4 (AMD) .]

5. Effect of disapproval.

[ 1997, c. 398, Pt. F, §4 (RP) .]

6. Superintendent's authority. In implementing this section, the superintendent may issue any and all rules, regulations and orders necessary to ensure that conversion to an equity institution or to another form of mutual organization is conducted in a fair and equitable manner, so as to ensure the safety and soundness of the institution and the protection of the institution's net worth including, but not limited to, restrictions on the transfer or disposition of shares in the resulting institution, or mergers or consolidations by the resulting institution.

[ 1997, c. 398, Pt. F, §4 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 553, §1 (AMD). 1985, c. 251, (AMD). 1997, c. 398, §F4 (AMD).



9-B §345. Conversion; investor to mutual ownership

With the superintendent's approval, and in accordance with the provisions of this section and rules adopted under this section, a financial institution organized under chapter 31 may convert to a financial institution organized under chapter 32, if this conversion is conducted in a manner fair and equitable to its investors, in the following manner. [1997, c. 398, Pt. F, §5 (AMD).]

1. Procedure. The governing body must adopt and approve by a 2/3 vote a conversion plan that addresses conditions as the superintendent may require.

[ 1997, c. 398, Pt. F, §5 (AMD) .]

1-A. Vote of investors. The conversion plan, as approved by the superintendent, must be submitted to the investors for their approval at an annual meeting or at a special meeting called for that purpose. Approval requires a majority vote of investors, unless a higher percentage is required by the institution's organizational documents.

[ 1997, c. 398, Pt. F, §5 (NEW) .]

2. Dissenting investor. The rights of any investors not voting for the conversion plan are as set forth in section 352, subsection 5.

[ 1997, c. 398, Pt. F, §5 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §F5 (AMD).



9-B §345-A. Authority for expedited charter conversions

Notwithstanding any other provision of law, or any organizational document of any participating institution, when a charter conversion is approved by the governing body of a financial institution authorized to do business in this State as a component of a plan of merger, consolidation or acquisition with another financial institution or financial institution holding company, regardless of this institution's or holding company's domicile, and following compliance with all applicable requirements of federal law, if any, the superintendent may order that the charter conversion become effective immediately. The superintendent may take such action if the superintendent believes that it is necessary for the protection of depositors or the public. Any person aggrieved by a charter conversion executed pursuant to this section is entitled to judicial review of the superintendent's order in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII. [1997, c. 398, Pt. F, §6 (AMD).]

SECTION HISTORY

1981, c. 539, §1 (NEW). 1987, c. 40, §1 (AMD). 1997, c. 398, §F6 (AMD).



9-B §345-B. Conversion; investor to investor ownership

With the superintendent's approval and in accordance with the provisions of this section and rules adopted under this section, which are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A, an equity financial institution organized under chapter 31 may convert its ownership structure to another type of ownership structure permissible under chapter 31 if this conversion is conducted in a manner fair and equitable to its investors, in the following manner. [1997, c. 398, Pt. F, §7 (NEW).]

1. Procedure. The governing body must adopt and approve by a 2/3 vote a conversion plan that addresses conditions as the superintendent may require.

[ 1997, c. 398, Pt. F, §7 (NEW) .]

2. Vote of investors. The conversion plan, as approved by the superintendent, must be submitted to the investors for their approval at an annual meeting or at a special meeting called for that purpose. Approval requires a majority vote of investors, unless a higher percentage is required by the institution's organizational documents.

[ 1997, c. 398, Pt. F, §7 (NEW) .]

3. Dissenting investors. The rights of any investors not voting for the conversion plan are as set forth in section 352, subsection 5.

[ 1997, c. 398, Pt. F, §7 (NEW) .]

SECTION HISTORY

1997, c. 398, §F7 (NEW).



9-B §346. Change of institutional name

1. Authorization; prohibitions. Any financial institution may change its corporate name to another name if the name selected is not the same or deceptively similar to the name of any other financial institution authorized to do business in this State.

[ 1997, c. 398, Pt. F, §8 (AMD) .]

2. Requirements. A change in the name of a financial institution requires compliance with the following requirements:

A. Approval pursuant to section 314-A or 325 by investors or mutual voters and the superintendent to amend the name set forth in the institution's organizational document; and [1997, c. 398, Pt. F, §8 (AMD).]

B. [1997, c. 398, Pt. F, §8 (RP).]

C. The superintendent shall notify forthwith the institution of the superintendent's decision; and, if the superintendent approves the name change, the superintendent shall file a certificate with the Secretary of State indicating approval. [1997, c. 398, Pt. F, §8 (AMD).]

[ 1997, c. 398, Pt. F, §8 (AMD) .]

3. Effective date. The name change shall become effective from the time of filing with the Secretary of State, or upon a date subsequent thereto if such date is fixed in the certificate, and shall become the corporate title of the institution thereafter.

[ 1975, c. 500, §1 (NEW) .]

4. Continuing entity. The adoption of a new name shall not affect the validity of any acts, transactions or documents wherein the former name was used. All deeds, mortgages, contracts, judgments, proceedings and records made, received, entered into, carried on, or done by an institution before adoption of the change of name, but wherein the institution is called by the name so subsequently adopted, shall be as valid as if the institution was called therein by the name set forth in its original articles of incorporation.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §F8 (AMD).



9-B §347. Effect of conversion or amendment; nonconforming activities

The financial institution resulting from any action taken pursuant to the authority granted in this chapter is subject to the provisions of sections 357 and 358 and shall comply with the requirements of these sections and rules adopted under these sections. [1997, c. 398, Pt. F, §9 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §F9 (AMD).






Chapter 35: MERGERS, CONSOLIDATIONS AND ACQUISITIONS

9-B §351. Applicability of chapter; fees

1. Applicability. The provisions of this chapter govern mergers and consolidations undertaken by financial institutions and industrial banks subject to the laws of this State and must set forth the procedures for and limitations on the acquisition of all or substantially all of the assets of such institutions by another institution.

[ 1997, c. 398, Pt. G, §1 (AMD) .]

2. Fees. An application made pursuant to sections 352, 353, 354, 354-A, 355 and 355-A may not be deemed complete by the superintendent unless accompanied by an application fee of $2,500, payable to the Treasurer of State, to be credited and used as provided in section 214.

[ 1997, c. 398, Pt. G, §1 (AMD) .]

3. Superintendent's approval required. Following approval by the governing body of each participating institution, the plan of merger, consolidation, purchase or assumption, together with certified copies of the authorizing resolutions adopted by the governing body of each participating institution, must be forwarded to the superintendent for approval or disapproval pursuant to section 252. If the superintendent disapproves the plan, the superintendent shall state the reason or reasons for the disapproval in writing and furnish them to the participating institutions. The institutions must be given an opportunity to amend the plan to obviate the reasons for disapproval.

[ 2007, c. 79, §8 (AMD) .]

3-A. Superintendent's approval not required. Notwithstanding subsection 3, if the surviving institution of a merger, consolidation, purchase or assumption is a federally chartered institution and the transaction is subject to approval by its federal regulator, approval by the superintendent is not required. The financial institution shall notify and provide the superintendent a copy of the application filed with the appropriate federal regulator within 3 days of filing with the federal regulator.

[ 2007, c. 79, §9 (NEW) .]

4. Vote of investors or mutual voters. The plan of merger or consolidation, as approved by the superintendent, must be submitted to the investors or mutual voters of the participating institutions for their approval at an annual meeting or at a special meeting called for that purpose in the following manner.

A. Notice of such a meeting must be published at least once a week for 3 successive weeks in at least one newspaper of general circulation in the county or counties where each participating institution's principal office is located or in other newspapers as the superintendent may designate. The notice must be mailed to each investor of record or mutual voter at the address on the books of each participating institution at least 15 days prior to the date of the meeting. [1997, c. 398, Pt. G, §1 (NEW).]

B. A 2/3 vote of each class of investor or a 2/3 vote of the mutual voters of each participating institution is necessary to approve the plan of merger or consolidation at the meeting called for this purpose. The vote constitutes the adoption of the organizational documents of the resulting institution, including amendments, contained in the merger or consolidation agreement. [1997, c. 398, Pt. G, §1 (NEW).]

[ 1997, c. 398, Pt. G, §1 (NEW) .]

5. Executed plan; certificate; effective date. The following provisions apply to the executed plan, certificate and effective date.

A. Upon approval by the investors or mutual voters of the participating institutions, the chief executive officer, president or vice-president and the clerk or secretary of each institution shall submit the executed plan of merger or consolidation to the superintendent, together with the resolutions of the investors or mutual voters approving it, each certified by these officers. [1997, c. 398, Pt. G, §1 (NEW).]

B. Upon receipt of the items in paragraph A and evidence that the participating institutions have complied with all applicable federal law and regulations, the superintendent shall issue to the resulting institution a certificate specifying the name of each participating institution and the name of the resulting institution and shall file a copy of the certificate and the certified votes with the Secretary of State for record. This certificate is conclusive evidence of the merger or consolidation and of the correctness of all proceedings relating to the merger or consolidation in all courts and places. The certificate may be filed in any office for the recording of deeds to evidence the new name in which property of the participating institutions is to be held. [1997, c. 398, Pt. G, §1 (NEW).]

C. Unless a later date is specified in the certificate, the merger or consolidation is effective upon issuance of the certificate in paragraph B and the charters of all but the resulting institution terminate automatically. [1997, c. 398, Pt. G, §1 (NEW).]

D. Any plan of merger or consolidation may contain a provision that, notwithstanding approval of the investors, mutual voters or the superintendent, the plan may be abandoned at any time prior to the effective date of the merger or consolidation by the governing body of any participating institution either at the absolute discretion of the governing body or upon the occurrence of any stated condition. [1997, c. 398, Pt. G, §1 (NEW).]

[ 1997, c. 398, Pt. G, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 201, §4 (AMD). 1997, c. 398, §G1 (AMD). 2007, c. 79, §§8, 9 (AMD).



9-B §352. Mergers and consolidations; investor-owned institutions

Any 2 or more investor-owned institutions authorized to do business in this State may merge or consolidate into one investor-owned institution organized under the laws of this State in accordance with the procedures, and subject to the conditions and limitations, set forth in this section. [1997, c. 398, Pt. G, §2 (AMD).]

1. Adoption of plan. The governing body of each participating institution shall adopt, by a majority vote or higher if required by its organizational documents, a plan of merger or consolidation on such terms as mutually agreed upon. The plan must include:

A. The names of the participating institutions and their locations; [1975, c. 500, §1 (NEW).]

B. [1997, c. 398, Pt. G, §2 (RP).]

C. With respect to the resulting institution: the name and location of its principal office, branch offices and facilities; the name, address and occupation of each director who is to serve until the next annual meeting of the investors; the name and address of each officer; the amount of capital, the number and the par value of each class of equity interest; and the amendments required to be made to the institution's organizational documents; [1997, c. 398, Pt. G, §2 (AMD).]

D. Provisions governing the manner and basis of converting the equity interests of the participating institutions into equity interests or other securities of the resulting institution and, if any equity interests of any of the participating institutions are not to be converted solely into equity interests or other securities of the resulting institution, provisions governing the amount of cash, property, rights or securities of any other institution or corporation that is to be paid or delivered to the holders of the equity interests in exchange for or upon surrender of the equity interests. The cash, property, rights or securities of any other institution or corporation may be in addition to or in lieu of the equity interests or securities of the resulting institution; [1997, c. 398, Pt. G, §2 (AMD).]

E. A statement that the agreement is subject to approval of the superintendent and of the investors of each participating institution; [1997, c. 398, Pt. G, §2 (AMD).]

F. Provisions, if applicable, governing the manner of disposing of equity interests of the resulting institution not taken by dissenting investors of the participating institutions; and [1997, c. 398, Pt. G, §2 (AMD).]

G. The anticipated effective date of such merger or consolidation; and such other provisions and details as may be necessary to perfect the merger or consolidation or as may be required by the superintendent. [1997, c. 398, Pt. G, §2 (AMD).]

[ 1997, c. 398, Pt. G, §2 (AMD) .]

2. Superintendent's approval.

[ 1997, c. 398, Pt. G, §2 (RP) .]

2-A. Superintendent's approval. The superintendent shall approve the plan of merger or consolidation in accordance with section 351, subsection 3.

[ 1997, c. 398, Pt. G, §2 (NEW) .]

3. Vote of investors. The plan of merger or consolidation, as approved by the superintendent, must be submitted to the investors of the participating institutions for their approval at an annual meeting, or at a special meeting called for that purpose, in accordance with section 351, subsection 4 and the following provisions.

Notice required pursuant to section 351, subsection 4 must state that dissenting investors will be entitled to payment only for the value of those equity interests that are voted against approval of the plan. Published notice may be waived if written waivers are received from the holders of 2/3 of the outstanding voting equity interests of each class stock of each participating institution.

A. [1997, c. 398, Pt. G, §2 (RP).]

B. [1997, c. 398, Pt. G, §2 (RP).]

[ 1997, c. 683, Pt. A, §1 (AMD) .]

4. Executed plan; certificate; effective date. The executed plan certificate and effective date must be in accordance with section 351, subsection 5.

A. [1997, c. 398, Pt. G, §2 (RP).]

B. [1997, c. 398, Pt. G, §2 (RP).]

C. [1997, c. 398, Pt. G, §2 (RP).]

[ 1997, c. 398, Pt. G, §2 (AMD) .]

5. Rights of dissenting investors. The rights of investors dissenting to the merger or consolidation are those specified in Title 13-C or Title 31, chapter 15, 19 or 21, depending upon the organizational form of the institution. To the extent that dissenters' rights are not addressed in Title 31 or these rights are less beneficial to the dissenting investors than those rights listed in the institution's organizational documents, the organizational documents govern.

A. [1997, c. 398, Pt. G, §2 (RP).]

[ 2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §4 (AMD) .]

6. Federally chartered institution as participant. If one of the parties to a merger or consolidation is a federally chartered investor-owned institution, the participants shall comply with all requirements imposed by federal law for such merger or consolidation in addition to the requirements contained in this Title and shall provide evidence of such compliance to the superintendent as a condition precedent to the issuance of a certificate in section 351, subsection 5 relating to such merger or consolidation. The rights of dissenting investors in such federally chartered institutions are governed by federal law.

[ 1997, c. 398, Pt. G, §2 (AMD) .]

7. Merger of investor-owned institution with national bank.

A. Nothing contained in the law of this State restricts the right of a financial institution organized under chapter 31 to merge or consolidate into a resulting national bank. The action to be taken by the investor-owned institution and its rights and liabilities and those of its investors are the same as those prescribed for national banks at the time of the action by the law of the United States and not by the law of this State, except that a vote of the holders of 2/3 of each class of equity interest of an investor-owned institution is required for the merger or consolidation and that, on merger or consolidation into a national bank, the rights of dissenting investors are those specified in federal law for national banks. [1997, c. 398, Pt. G, §2 (AMD).]

B. Upon the completion of the merger or consolidation, the franchise of the participating investor-owned institution terminates automatically. [1997, c. 398, Pt. G, §2 (AMD).]

[ 1997, c. 398, Pt. G, §2 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 529, (AMD). 1997, c. 398, §G2 (AMD). 1997, c. 683, §A1 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B12 (COR). 2005, c. 543, §D4 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §4 (AMD).



9-B §353. Mergers and consolidations; mutual financial institutions

Any 2 or more mutual financial institutions authorized to do business in this State may merge or consolidate into one mutual financial institution organized under chapter 32 in accordance with the procedures and subject to the conditions and limitations set forth in this section. [1997, c. 398, Pt. G, §3 (AMD).]

1. Adoption of plan. The governing body of each participating institution shall adopt, by a majority vote or higher if required by its organizational documents, a plan of merger or consolidation on such terms as are mutually agreed upon. The plan must include:

A. The names of the participating institutions and their locations; [1975, c. 500, §1 (NEW).]

B. [1997, c. 398, Pt. G, §3 (RP).]

C. With respect to the resulting institution, the name and location of its principal office, branch offices and facilities; the name, address and occupation of each director who is to serve until the next annual meeting of the mutual voters; and the name and address of each officer; [1997, c. 398, Pt. G, §3 (AMD).]

D. The mode for carrying the plan into effect and the proposed effective date; [1997, c. 398, Pt. G, §3 (AMD).]

E. The manner of converting deposits, accounts or shares of such institutions into deposits, accounts or shares of the resulting institution; [1997, c. 398, Pt. G, §3 (AMD).]

F. A statement that the agreement is subject to the approval of the superintendent and of the mutual voters of each participating institution; and [1997, c. 398, Pt. G, §3 (AMD).]

G. Such other provisions and details as may be necessary to perfect the merger or consolidation or as may be required by the superintendent. [1997, c. 398, Pt. G, §3 (AMD).]

[ 1997, c. 398, Pt. G, §3 (AMD) .]

2. Superintendent's approval.

[ 1997, c. 398, Pt. G, §3 (RP) .]

2-A. Superintendent's approval. The superintendent shall approve the plan of merger or consolidation in accordance with section 351, subsection 3.

[ 1997, c. 398, Pt. G, §3 (NEW) .]

3. Vote of mutual voters. The plan of merger or consolidation, as approved by the superintendent, must be submitted to the mutual voters of the participating institutions for their approval at an annual meeting, or at a special meeting called for that purpose, in accordance with section 351, subsection 4 and with the following requirements.

A. Copies of the notice required under section 351, subsection 4, paragraph A, must be posted in a conspicuous place in all offices of the participating institutions, at least 15 days prior to the meeting. [1997, c. 398, Pt. G, §3 (AMD).]

B. Any mutual voter not present at the meeting in person must be regarded as having affirmatively voted for the merger or consolidation and be counted among the required 2/3 vote if notice of this fact is contained in the published and mailed notices and if this notice was mailed to the mutual voter as required in section 351, subsection 4, paragraph A. [1997, c. 398, Pt. G, §3 (AMD).]

C. [1997, c. 398, Pt. G, §3 (RP).]

[ 1997, c. 398, Pt. G, §3 (AMD) .]

4. Executed plan; certificate; effective date. The executed plan, certificate and effective date must be in accordance with section 351, subsection 5.

A. [1997, c. 398, Pt. G, §3 (RP).]

B. [1997, c. 398, Pt. G, §3 (RP).]

C. [1997, c. 398, Pt. G, §3 (RP).]

[ 1997, c. 398, Pt. G, §3 (AMD) .]

5. Federally-chartered institution as participant. If one of the parties to a merger or consolidation is a federally chartered mutual financial institution, the participants shall comply with all requirements imposed by federal law for such merger or consolidation and provide evidence of such compliance to the superintendent as a condition precedent to the issuance of a certificate in section 351, subsection 5 relating to such merger or consolidation.

[ 1997, c. 398, Pt. G, §3 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §G3 (AMD).



9-B §354. Mergers and consolidations; investor-owned and mutual financial institutions

1. Resulting mutual financial institution. An investor-owned financial institution may be merged into or consolidated with a mutual financial institution organized under the laws of this State in accordance with the procedures and subject to the conditions and limitations set forth in this subsection.

A. The acquiring mutual financial institution shall comply with the requirements of section 353, subsections 1 to 4, except that the plan of merger or consolidation must state the amount that institution will pay for the equity interests in the investor-owned institution to be acquired and additional information the superintendent considers appropriate. [1997, c. 398, Pt. G, §4 (AMD).]

B. [1997, c. 22, §10 (RP).]

C. [1997, c. 22, §10 (RP).]

D. [1997, c. 22, §10 (RP).]

E. The investor-owned institution to be acquired shall comply with section 352, subsections 1 to 6. [1997, c. 398, Pt. G, §4 (AMD).]

F. Sections 357 and 358 apply to mergers or consolidations made pursuant to this section. [1997, c. 398, Pt. G, §4 (AMD).]

[ 1997, c. 398, Pt. G, §4 (AMD) .]

2. Resulting investor-owned institution. Except as the superintendent may authorize pursuant to section 354-A, a mutual financial institution may not merge into an investor-owned institution organized under the laws of this State without prior compliance with section 344 and all rules adopted under that section.

[ 1997, c. 398, Pt. G, §4 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 22, §10 (AMD). 1997, c. 398, §G4 (AMD).



9-B §354-A. Authority for expedited mergers and consolidations

Notwithstanding any other provision of law, or any organizational document of any participating institution, following approval of the plan of merger or consolidation by a majority vote of the governing body of each participating institution and receipt by the superintendent of certified copies of the authorizing resolutions adopted by the governing body of each participating institution, the superintendent may order that the merger or consolidation become effective immediately if the superintendent believes that the action is necessary for the protection of depositors or the public. Any person aggrieved by a merger or consolidation pursuant to this section is entitled to judicial review of the superintendent's order in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII. [1997, c. 398, Pt. G, §5 (AMD).]

SECTION HISTORY

1981, c. 539, §2 (NEW). 1997, c. 398, §G5 (AMD).



9-B §355. Acquisition of assets; assumption of liabilities

A financial institution organized under the laws of this State may acquire the assets of, or assume the liabilities of, any other financial institution authorized to do business in this State, in accordance with the procedures and subject to the conditions and limitations set forth in this section. [1997, c. 398, Pt. G, §6 (AMD).]

1. Adoption of plan. The governing body of the acquiring or assuming institution and the governing body of the transferring institution shall adopt by majority vote a plan for acquisition, assumption or sale on terms that are mutually agreed upon. The plan must include:

A. The names and types of the institutions involved; [1975, c. 500, §1 (NEW).]

B. A statement setting forth the material terms of the proposed acquisition, assumption or sale, including, if applicable, the plan for disposition of all assets and liabilities not subject to the plan; [1991, c. 386, §8 (AMD).]

C. A statement, if applicable, of the plan governing liquidation of the transferring institution pursuant to section 364 upon execution of the plan, with that liquidation being a required provision of the plan; [1991, c. 386, §8 (AMD).]

D. A statement that the entire transaction is subject to written approval of the superintendent and, if the transaction involves all or substantially all of the assets or liabilities of the transferring institution, the approval of the transferring institution's investors or mutual voters; [1997, c. 398, Pt. G, §6 (AMD).]

E. If an investor-owned institution is the transferring institution and the proposed sale is not for cash, a clear and concise statement that investors of the institution voting against the proposed sale are entitled to rights set forth in section 352, subsection 5; and [1997, c. 398, Pt. G, §6 (AMD).]

F. The proposed effective date of the acquisition, assumption or sale and all other information and provisions that are necessary to execute the transaction or that are required by the superintendent. [1991, c. 386, §8 (AMD).]

[ 1997, c. 398, Pt. G, §6 (AMD) .]

2. Superintendent's approval.

[ 1997, c. 398, Pt. G, §6 (RP) .]

2-A. Superintendent's approval. The superintendent shall approve the plan of merger or consolidation in accordance with section 351, subsection 3.

[ 1997, c. 398, Pt. G, §6 (NEW) .]

3. Vote of investors or mutual voters. If the transaction involves all or substantially all of the assets or liabilities of the transferring institution or if the transferring institution's organizational documents require, the plan of acquisition, assumption or sale must be presented to the investors or mutual voters of the transferring institution for their approval, and their approval must be obtained in accordance with section 351, subsection 4. If the approval of investors is required, then investors dissenting to the transaction have the rights set forth in section 352, subsection 5.

[ 1997, c. 398, Pt. G, §6 (AMD) .]

4. Executed plan; certificate; effective date.

A. If the plan is approved by the investors or mutual voters of the transferring institution, the chief executive officer, president or vice-president and the clerk or secretary of such institution shall submit the executed plan to the superintendent, together with a copy of the resolution of the investors or mutual voters approving it, each certified by these officers. [1997, c. 398, Pt. G, §6 (AMD).]

B. Upon receipt of the items set forth in paragraph A and evidence that the participating institutions have complied with all applicable federal law and regulations, the superintendent shall certify, in writing, to the participants that the plan has been approved and is in compliance with the provisions of this Title. [1975, c. 500, §1 (NEW).]

C. Notwithstanding approval of the investors or mutual voters or certification by the superintendent, the transferring institution's governing body may, in its discretion, abandon such a transaction without further action or approval by the investors or mutual voters, subject to the rights of 3rd parties under any contracts relating to the transaction. [1997, c. 398, Pt. G, §6 (AMD).]

[ 1997, c. 398, Pt. G, §6 (AMD) .]

5. Federally chartered institution as participant. If one of the participants in a transaction under this section is a federally chartered institution, all participants shall comply with such requirements as may be imposed by federal law for such an acquisition, assumption or sale and provide evidence of such compliance to the superintendent as a condition precedent to the issuance of a certificate in subsection 4, paragraph B relating to such acquisition, assumption or sale; provided that if the purchasing or assuming institution is a federally chartered institution, approval by the superintendent is not required.

[ 1997, c. 398, Pt. G, §6 (AMD) .]

6. Investor-owned institution acquiring mutual financial institution. A mutual financial institution may not sell all or substantially all of its assets to an investor-owned institution without prior compliance with section 344 and all rules adopted under section 344.

[ 1997, c. 398, Pt. G, §6 (AMD) .]

7. Other sections. Sections 357 and 358 apply to acquisitions, assumptions and sales made pursuant to this section.

[ 1997, c. 398, Pt. G, §6 (AMD) .]

8. Applicability. This section does not apply to a transfer of assets of a financial institution in the ordinary course of business that does not include any assumption of deposit liabilities.

[ 1991, c. 386, §10 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §40 (AMD). 1991, c. 386, §§7-10 (AMD). 1997, c. 398, §G6 (AMD).



9-B §355-A. Authority for expedited acquisitions

Notwithstanding any other provision of law, or any organizational document of any participating institution, the superintendent may order that the acquisition of assets and assumption of liabilities become effective immediately if the superintendent determines that the action is necessary for the protection of depositors or the public. This action may be taken upon receipt of the following: [1997, c. 398, Pt. G, §7 (AMD).]

1. Authorizing resolutions and plan. Certified copies of the authorizing resolutions adopted by the respective governing bodies of the acquiring or assuming financial institution or financial institution holding company, and a copy of the plan of acquisition of assets and assumption of liabilities approved by a majority vote of the governing bodies of the acquiring or assuming financial institution or financial institution holding company and the transferring institution; or

[ 1997, c. 398, Pt. G, §8 (AMD) .]

2. Notice. Notice, containing information required by the superintendent, from any other person of intent to acquire the assets and assume the liabilities of a financial institution or financial institution holding company.

[ 1991, c. 34, §3 (NEW) .]

Any person aggrieved by an acquisition of assets and assumption of liabilities pursuant to this section is entitled to judicial review of the superintendent's order in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII. [1991, c. 34, §3 (NEW).]

SECTION HISTORY

1987, c. 40, §2 (NEW). 1991, c. 34, §3 (AMD). 1997, c. 398, §§G7,8 (AMD).



9-B §356. Book value of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §G9 (RP).



9-B §357. Effect of merger, consolidation, conversion or acquisition

From and after the effective date of a merger, consolidation, conversion or acquisition, the resulting institution may conduct business in accordance with the terms of the plan as approved; provided that: [1975, c. 500, §1 (NEW).]

1. Continuing entity. Even though the charter of any participating or converting institution has been terminated, the resulting institution shall be deemed to be a continuation of the entity of the participating or converting institution such that all property of the participating or converting institution, including rights, titles and interests in and to all property of whatsoever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest and asset of any conceivable value or benefit then existing, or pertaining to it, or which would inure to it, including appointments, designations and nominations, and all other rights and interests as trustee, personal representative, guardian and conservator, and in every other fiduciary capacity, shall immediately by act of law and without any conveyance or transfer and without further act or deed be vested in and continue to be that property of the resulting institution; and such institution shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the participating or converting institution and such resulting institution as of the time of the taking effect of such merger, consolidation, conversion or acquisition shall continue to have and succeed to all the rights, obligations and relations of the participating or converting institution.

[ 1983, c. 42, (AMD) .]

2. Effect on judicial proceedings. All pending actions and other judicial proceedings to which the participating or converting institution is a party shall not be deemed to have been abated or to have been discontinued by reason of such merger, consolidation, conversion or acquisition, but may be prosecuted to final judgment, order or decree in the same manner as if such action had not been taken; and such institution resulting from such merger, consolidation, conversion or acquisition may continue such action in its new name, and any judgment, order or decree may be rendered for or against it which might have been rendered for or against the participating or converting institution theretofore involved in such judicial proceedings.

[ 1975, c. 500, §1 (NEW) .]

3. Creditor's rights. The resulting institution in a merger, consolidation, conversion or acquisition shall be liable for all obligations of the participating or converting institution which existed prior to such action, and the action taken shall not prejudice the right of a creditor of the participating or converting institution to have his debts paid out of the assets thereof, nor shall such creditor be deprived of, or prejudiced in, any action against the officers, directors, corporators or members of a participating or converting institution for any neglect or misconduct.

[ 1975, c. 500, §1 (NEW) .]

4. Exception. In the event of an acquisition of assets pursuant to section 355, the provisions of subsections 1 through 3 of this section shall apply only to the assets acquired and the liabilities assumed by the resulting institution; provided that sufficient assets to satisfy all liabilities not assumed by the resulting institution are retained by the transferring institution.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 42, (AMD).



9-B §358. Nonconforming activities: cessation

If, as a result of a merger, consolidation, conversion or acquisition pursuant to this Title, the resulting institution is to be of a different type or of a different character than any one or all of the participating or converting institutions, such resulting institution shall be subject to the following conditions and limitations: [1975, c. 500, §1 (NEW).]

1. Plan for termination. The plan of merger, consolidation, conversion or acquisition shall set forth the method and schedule for terminating those activities not permitted by the laws of this State for the resulting institution, but which were authorized for any of the participating or converting institutions.

[ 1975, c. 500, §1 (NEW) .]

2. Effective date. The plan of merger, consolidation, conversion or acquisition shall state that from the effective date of such action, the resulting institution shall not engage in any nonconforming activities, except to the extent necessary to fulfill obligations existing prior to merger, consolidation, conversion or acquisition, pursuant to subsection 4.

[ 1975, c. 500, §1 (NEW) .]

3. Compliance with limitations. If, as a result of such merger, consolidation, conversion or acquisition, the resulting institution exceeds any lending, investment or other limitations imposed by this Title, it shall conform to such limitations within such period of time as shall be established by the superintendent.

[ 1975, c. 500, §1 (NEW) .]

4. Divesture. The superintendent may, as a condition to such merger, consolidation, conversion or acquisition, require a nonconforming activity to be divested in accordance with such additional requirements as he may deem appropriate under the circumstances.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).






Chapter 36: CONSERVATION, LIQUIDATION AND INSOLVENCY

9-B §361. Applicability of chapter

Notwithstanding any other provisions of law, the provisions of this chapter apply to and supersede any other provision of law governing conservation, liquidation and insolvency of financial institutions organized under the laws of this State. [2003, c. 322, §14 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §H1 (AMD). 2003, c. 322, §14 (AMD).



9-B §362. Payments restrained to preserve assets or protect depositors

1. Application to court. Whenever it may become necessary to preserve the assets or protect depositors in a financial institution, the Superior Court may, on application by the superintendent, the governing body of such institution or 3/4 of its depositors, members or investors or more if required by the institution's organizational documents, after due notice, issue an order restraining the institution from paying out its funds or any portion of its funds or from declaring or paying any dividends or deposits for such time as the court considers advisable.

[ 1997, c. 398, Pt. H, §2 (AMD) .]

2. Authority of court. The court may at any time revoke or modify the original order and authorize the institution to pay dividends upon its deposits, or pay any portion of its deposits to such as may desire to withdraw the same or make any other or further order that may be necessary to protect the depositors or members of such institution.

[ 1975, c. 500, §1 (NEW) .]

3. Rights of parties. Nothing in this section shall be construed to take away the rights of the parties in interest to proceed under sections 365 or 366, subsection 1.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §H2 (AMD).



9-B §363. Conservation of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 34, §4 (RP).



9-B §363-A. Conservation of assets

1. Appointment of conservator. Whenever, in the judgment of the superintendent, because of unsafe or unsound practice in conducting the business of a financial institution or other potentially hazardous condition, it is necessary to conserve or revalue the assets of the financial institution or to reorganize and put into sound condition the financial institution for the benefit of depositors, beneficiaries of fiduciary accounts, creditors or the public, the superintendent may issue an order describing the unsafe, unsound or other hazardous condition and appointing one or more conservators for the financial institution, who shall endeavor promptly to remedy the condition or conditions stated in the order.

A. The superintendent may require a bond as the superintendent determines proper and issue orders as necessary to carry out the provisions of this section. The superintendent may appoint a deputy superintendent or other person, including the federal corporation insuring the financial institution's accounts pursuant to section 422, as conservator. [2005, c. 83, §7 (NEW).]

B. A conservator, in addition to the powers set forth elsewhere in this chapter and other powers authorized in an order of the superintendent, has all the rights, powers, privileges and authority possessed by the officers, governing body, corporators, members and investors of the financial institution, including the power to remove any officer or member of the governing body if the order of removal is approved in writing by the superintendent. The conservator may, in the name of the financial institution:

(1) Prosecute and defend all suits and other legal proceedings; and

(2) Execute, acknowledge and deliver all deeds, assignments, releases and other instruments necessary and proper to effectuate any sale of real or personal property or any compromise approved by the superintendent. Any deed or other instrument executed pursuant to this subparagraph is valid and effective for all purposes to the same extent as though fully authorized by the financial institution. [2005, c. 83, §7 (NEW).]

C. If a deputy superintendent or other employee of the bureau is appointed conservator, no additional compensation need be paid, but any reasonable and necessary expenses as conservator, including expenses for assistants and counsel, must be paid by the financial institution. If a person other than an employee of the bureau is appointed conservator, then the compensation is determined by the superintendent and must be paid by the financial institution along with any reasonable and necessary expenses of the conservator, including expenses for assistants and counsel. [2005, c. 83, §7 (NEW).]

D. In the event that the federal corporation insuring the financial institution's deposits or accounts pursuant to section 422 accepts an appointment as conservator, the corporation acquires both legal and equitable title to all assets, rights or claims and to all real or personal property of the financial institution to the extent necessary for the corporation to perform its duties as conservator or as may be necessary under applicable federal law to effectuate the appointment. If the corporation pays or makes available for payment the insured deposit liabilities of a financial institution by reason of actions taken pursuant to this section, the corporation becomes subrogated to the rights of all the depositors of the financial institution, whether or not it has become conservator of the financial institution, in the same manner and to the same extent as it would be subrogated in the conservation of a financial institution operating under a federal charter and insured by the corporation. [2005, c. 83, §7 (NEW).]

[ 2005, c. 83, §7 (NEW) .]

2. Segregation of assets. A conservator appointed under subsection 1 may order that there be segregated and set aside investments that in the conservator's judgment are of slow or doubtful value or that, on account of unusual conditions, cannot be converted into cash at their full fair value.

A. Pursuant to the conservator's segregation order, the clerk or treasurer of the financial institution shall withdraw all investments so segregated and the then book value of the investments from the list of investments and book values of assets as shown on the books of the financial institution. [2005, c. 83, §7 (NEW).]

B. The clerk or treasurer of the financial institution shall make and keep a complete and accurate list of the investments segregated under this subsection, their book values and any other records with respect to the investments as the superintendent or conservator may from time to time prescribe. [2005, c. 83, §7 (NEW).]

As used in this subsection, "investment" or "investments" includes all assets of the financial institution, whether real or personal.

[ 2005, c. 83, §7 (NEW) .]

3. Deposit reductions. Simultaneously with the reductions taken pursuant to subsection 2, the following actions must be taken by the financial institution.

A. In the case of a mutual financial institution or cooperative financial institution, each deposit standing in that financial institution must be reduced so as to divide pro rata among the depositors or members the aggregate book value of all investments segregated under subsection 2. After the order under subsection 2 has been delivered, a depositor or member may not demand or receive on account of a deposit more than the amount remaining to the credit of the deposit after the reduction has been made, and dividends must be computed only on the amounts so remaining, except as otherwise provided in this section. The treasurer or clerk of that financial institution shall withdraw the sum of any deposit reductions from the statements of the amounts due to depositors or members and enter the reductions on individual passbooks as they are presented. The investments and amounts due depositors or members then remaining with changes thereafter made in a usual course of business are deemed to be the investments held by and deposits standing in that financial institution for the purpose of taxation and all other purposes, except as elsewhere provided in this chapter. [2005, c. 83, §7 (NEW).]

B. In the case of an investor-owned financial institution, if the liabilities of that financial institution, excluding the outstanding equity interest, exceed its assets, the deficit, after making due allowances for priorities, must be divided pro rata among the depositors and each account charged with its proportionate share of the deficit. A depositor is entitled to withdraw the amount of the depositor's account as fixed and determined in the amounts and at the times the conservator, with the prior written approval of the superintendent, directs. That financial institution shall issue to each depositor a certificate showing the amount of the deficit charged to the depositor's account. The certificate is negotiable and may not bear interest. No dividend, profit, withdrawal or distribution may be made thereafter in liquidation of equity interests in that financial institution until the certificates have been paid in full with interest compounded at the rate of 3% per year; otherwise, the certificates may not be deemed to be a liability of that financial institution. [2005, c. 83, §7 (NEW).]

C. Nothing in this subsection permits a conservator or the superintendent to reduce deposits or accounts insured by a federal corporation pursuant to section 422 without written approval of the federal corporation. [2005, c. 83, §7 (NEW).]

[ 2005, c. 83, §7 (NEW) .]

4. Sale of segregated investments. Investments segregated under subsection 2 may be sold or exchanged for other securities or investments by a vote of the members of the governing body of the financial institution but must be sold when so ordered by the conservator or the superintendent. All money received from the sales of or as income from the securities or investments must be entered into a special account and held by the financial institution for the benefit of the depositors or members whose deposits were reduced under subsection 3, to be disposed of as provided in subsection 5.

[ 2005, c. 83, §7 (NEW) .]

5. Repayment of reductions. The members of the governing body of a financial institution from time to time may, and when directed by the superintendent shall, declare pro rata dividends of money received as provided in subsection 4 to be distributed among the depositors or members whose deposits were reduced under subsection 3, payable to those who would then have been entitled to receive the sums deducted if the sums had continued to be included in the reduced deposits, and payable as other dividends are paid.

A. Any depositor or member whose deposit was reduced, any holder of a certificate issued pursuant to subsection 3, paragraph B or the financial institution may file a complaint with the superintendent after one year from the date of the reduction for an order of distribution whenever the condition of the financial institution, taking into account the rights of creditors and of preferred stockholders, if any, warrants the payment. [2005, c. 83, §7 (NEW).]

B. The superintendent may at any time declare the repayment under paragraph A to be final. [2005, c. 83, §7 (NEW).]

[ 2005, c. 83, §7 (NEW) .]

6. Conservator continuing business. The conservator may continue to operate the financial institution in accordance with the following conditions and limitations.

A. All depositors, members and investors of the financial institution may continue to make payments to the financial institution in accordance with the terms and conditions of their contracts. [2005, c. 83, §7 (NEW).]

B. The conservator may set aside and make available for withdrawal by depositors or members and payment to other creditors on a ratable basis the amounts as in the opinion of the superintendent may safely be used for that purpose. [2005, c. 83, §7 (NEW).]

C. The conservator may receive deposits under the following limitations. The deposits:

(1) May not be subject to any limitation as to payment or withdrawal;

(2) Must be segregated;

(3) May not be used to liquidate any indebtedness of the financial institution existing at the time that the conservator was appointed or any subsequent indebtedness incurred for the purpose of liquidating the indebtedness of the financial institution existing at the time the conservator was appointed; and

(4) Must be kept in cash or invested in direct obligations of the United States or deposited with another financial institution. [2005, c. 83, §7 (NEW).]

[ 2005, c. 83, §7 (NEW) .]

7. Replacement conservator. The superintendent may, without notice or hearing, replace a conservator with another conservator.

[ 2005, c. 83, §7 (NEW) .]

8. Termination of conservatorship. The superintendent by order may terminate the conservatorship according to this subsection.

A. The superintendent may terminate the conservatorship at the superintendent's discretion. [2005, c. 83, §7 (NEW).]

B. Any interested party may petition the superintendent for termination of the conservatorship 6 months following appointment of the conservator. [2005, c. 83, §7 (NEW).]

C. Upon termination of the conservatorship, the powers and duties of the conservator appointed pursuant to subsection 1 cease. [2005, c. 83, §7 (NEW).]

D. Upon termination of the conservatorship:

(1) The financial institution is returned to its governing body and operates as if the conservator had not been appointed; or

(2) A receiver is appointed as provided in section 365. [2005, c. 83, §7 (NEW).]

A certified copy of any order discharging the conservator and returning the financial institution to its governing body is sufficient evidence of termination of conservatorship.

[ 2005, c. 83, §7 (NEW) .]

9. Immunity from civil liability. A person serving as a conservator is immune from any civil liability for acts performed within the scope of the conservator's duties in the same manner and to the same extent as employees of governmental entities are under the Maine Tort Claims Act.

[ 2005, c. 83, §7 (NEW) .]

9-A. Directors not liable. The members of the board of directors of a financial institution may not be liable to the financial institution's shareholders or creditors for acquiescing in or consenting in good faith to the appointment of a conservator for that financial institution or requiring the financial institution to be acquired by a financial institution holding company or to combine with another financial institution, if grounds exist for appointing a conservator for the financial institution.

[ 2009, c. 228, §5 (NEW) .]

10. Judicial review. Any person affected adversely by any act or omission of the superintendent or conservator under this section or section 367-A may bring an action in the Superior Court of Kennebec County seeking an order annulling, altering or modifying the act or enjoining the performance of the act or requiring action to be taken under any provision of this section.

A. The proceedings may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. The person bringing the action has the burden of proof to show that the act or omission is unlawful or arbitrary and capricious. Only the financial institution may bring an action challenging the superintendent's order establishing the conservatorship. The court must uphold the superintendent's order establishing the conservatorship and the appointment of a conservator unless the court finds that the superintendent's action was unlawful or arbitrary and capricious. [2011, c. 559, Pt. A, §6 (AMD).]

B. The person must bring the action under paragraph A within 10 business days after receiving notice of the act or omission in person, by registered mail or by publication of a certificate signed by the conservator, by the superintendent or by the president, treasurer or clerk of the financial institution in a newspaper of general circulation in the county where the financial institution has its principal office. [2005, c. 83, §7 (NEW).]

C. Notwithstanding paragraph B, action may not be brought more than 30 days after the order of the superintendent under subsection 8. [2005, c. 83, §7 (NEW).]

D. The court may issue injunctions to prevent multiplicity of proceedings seeking to annul, alter or modify the actions of the superintendent or the conservator made under the provisions of this chapter or to prevent undue interference with the regulation and conservation of the financial institution. [2005, c. 83, §7 (NEW).]

E. The court, upon application by the superintendent or conservator, has jurisdiction to enforce orders relating to the conservatorship and the financial institution in conservatorship. [2005, c. 83, §7 (NEW).]

F. Notwithstanding Title 5, section 8003, the Maine Administrative Procedure Act does not apply to the procedures described in this subsection. [2005, c. 83, §7 (NEW).]

[ 2011, c. 559, Pt. A, §6 (AMD) .]

SECTION HISTORY

2005, c. 83, §7 (NEW). 2009, c. 228, §5 (AMD). 2011, c. 559, Pt. A, §6 (AMD).



9-B §364. Voluntary liquidation

1. Application to court. Whenever, in the opinion of the superintendent and a majority of the governing body of any financial institution or in the opinion of 3/4 of its depositors, members or investors or more if required by the institution's organizational documents, it is inexpedient for any reason for the institution to continue the further prosecution of its business, the governing body may join with the superintendent in an application to the Superior Court for liquidation of the affairs of the institution, or the depositors, members or investors may file such an application with the concurrence of the superintendent.

[ 1999, c. 218, §19 (AMD) .]

2. Injunction to restrict payments. Upon presentation of such application, the court may issue an injunction wholly or partially restraining further payment of deposits until further order of court.

[ 1975, c. 500, §1 (NEW) .]

3. Order to liquidate. If, after notice and hearing on application, the court is of the opinion that it is inexpedient for the institution to continue the further prosecution of its business, it may make orders and decrees as seem proper for liquidation of the institution's affairs, distribution of its assets, protection of its depositors, members and investors, if any, and the welfare of the community.

[ 1997, c. 398, Pt. H, §3 (AMD) .]

4. Liquidation proceedings. Further proceedings on such application may be in the manner provided for liquidation of an insolvent financial institution, or the court may authorize the chief executive officer, president and governing body of such institution then in office to liquidate its affairs under direction of the court.

[ 1997, c. 398, Pt. H, §3 (AMD) .]

5. Applicability of section 362. Section 362 is made applicable to such applications.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §H3 (AMD). 1999, c. 218, §19 (AMD).



9-B §365. Insolvency liquidation

1. Injunction against insolvent institution.

[ 1991, c. 34, §5 (RP) .]

1-A. Appointment of receiver. If, upon examination of a financial institution, the superintendent is of the opinion that it is insolvent or that its condition renders its further proceedings hazardous to the public or to those having funds including trust assets in its custody, the superintendent may order the institution closed and appoint a receiver who shall proceed to liquidate the financial institution.

[ 2005, c. 83, §8 (AMD) .]

2. Powers of receivers. Receivers have the following powers.

A. The person appointed by the superintendent as a receiver may be the superintendent, a deputy, or such other person, including the corporation insuring the institution's accounts pursuant to section 422, as the superintendent may choose; and a certified copy of the order making such appointment is evidence thereof. A receiver has the power and authority provided in this Title, and such other powers and authority as may be expressed in the order of the superintendent. [1991, c. 34, §5 (AMD).]

B. If the superintendent or a deputy is appointed receiver, no additional compensation need be paid, but any reasonable and necessary expenses as a receiver must be paid by the institution. If another person is so appointed, then the compensation of the receiver must be paid from the assets of that institution. [1991, c. 34, §5 (AMD).]

C. If the federal corporation insuring the institution's deposits or accounts pursuant to section 422 accepts an appointment as receiver, that corporation acquires both legal and equitable title to all assets, rights or claims and to all real or personal property of the institution, to the extent necessary for that corporation to perform its duties as receiver or as may be necessary under applicable federal law to effectuate that appointment. [1991, c. 34, §5 (AMD).]

[ 1991, c. 34, §5 (AMD) .]

3. Specific powers of receivers. Upon taking possession of the property and business of a financial institution under this section, the receiver:

A. May collect money due to the institution and do all acts necessary to conserve its assets and business, and shall proceed to liquidate its affairs; [1991, c. 34, §5 (AMD).]

B. Shall collect all debts due and claims belonging to the institution and may sell or compound all bad or doubtful debts; [1991, c. 34, §5 (AMD).]

C. May sell, for cash or other consideration or as provided by law, all or any part of the real and personal property of the institution; [1991, c. 34, §5 (AMD).]

D. May take, in the name of the institution, a mortgage on the real property from a bona fide purchaser to secure the whole or part of the purchase price; and [1991, c. 34, §5 (AMD).]

E. May borrow money and issue evidence of indebtedness therefor. To secure the repayment of same, the receiver may mortgage, pledge, transfer in trust or hypothecate any or all of the property of such institution, whether real, personal or mixed, superior to any charge thereon for expenses of liquidation. [1991, c. 34, §5 (AMD).]

F. [1991, c. 34, §5 (RP).]

G. [1991, c. 34, §5 (RP).]

Whenever the federal corporation insuring the institution's deposits or accounts pursuant to section 422 pays or makes available for payment the insured deposit liabilities of an institution, such corporation shall become subrogated to the rights of all depositors of the institution, whether or not it has become receiver thereof, in the same manner and to the same extent as it would be subrogated in the liquidation of a financial institution operating under a federal charter and insured by such corporation.

[ 1991, c. 34, §5 (AMD) .]

4. Reports of receiver; legal advice.

[ 1991, c. 34, §5 (RP) .]

5. Distribution of assets: stock institution.

[ 1991, c. 34, §5 (RP) .]

6. Distribution of assets: mutual institution.

[ 1991, c. 34, §5 (RP) .]

7. Attachments dissolved; actions discontinued; judgment recovered added to claims.

[ 1991, c. 34, §5 (RP) .]

8. Untimely claims barred.

[ 1991, c. 34, §5 (RP) .]

9. Unknown depositors. When it appears upon the settlement of the account of the receiver of a financial institution pursuant to this section that there are remaining in the receiver's hands funds due depositors who can not be found and whose heirs or legal representatives are unknown, the unclaimed funds must be disposed of according to Title 33.

[ 1991, c. 34, §5 (AMD) .]

10. Procedures in liquidation. When the superintendent appoints the FDIC as receiver, federal law prescribes the procedures that the FDIC follows in liquidation of the insolvent institution. When an insolvent institution is liquidated, assets must be distributed in the following priority:

A. First, the payment of the costs and expenses of the liquidation; [1991, c. 386, §11 (NEW).]

B. Second, the payment of claims for deposits, including, but not limited to, the claims of depositors in a mutual institution for the return of their deposits; [1991, c. 386, §11 (NEW).]

C. Third, the payment of all debts, claims and obligations owed by the institution and not accorded priority pursuant to paragraphs A and B; [1991, c. 386, §11 (NEW).]

D. Fourth, the payment of claims otherwise proper that were not filed within the prescribed time; and [1991, c. 386, §11 (NEW).]

E. Fifth, the payment of any obligation expressly subordinated to deposits and to claims entitled to the priority established by paragraphs A and B. [1991, c. 386, §11 (NEW).]

Any funds remaining must be divided among the investors in an investor-owned institution according to their respective interests or, in the case of a mutual institution, pro rata among the depositors in proportion to the respective amount of their deposits.

Interest must be given the same priority as the claim on which it is based, but interest may not be paid on any claim until the principal of all claims within the same class and all higher-priority classes has been paid or adequately provided for in full.

[ 1997, c. 398, Pt. H, §5 (AMD) .]

11. Immunity from civil liability. A person serving as a receiver is immune from any civil liability, in the same manner as and to the same extent as employees of governmental entities are under the Maine Tort Claims Act, for acts performed within the scope of the receiver's duties.

[ 2005, c. 83, §9 (NEW) .]

12. Directors not liable. The members of the board of directors of a financial institution may not be liable to the financial institution’s shareholders or creditors for acquiescing in or consenting in good faith to the appointment of a receiver for that financial institution or requiring the financial institution to be acquired by a financial institution holding company or to combine with another financial institution, if grounds exist for appointing a receiver for the financial institution.

[ 2009, c. 228, §6 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 707, §1 (AMD). 1991, c. 34, §5 (AMD). 1991, c. 386, §11 (AMD). 1997, c. 398, §H4 (AMD). 1997, c. 398, §H5 (AMD). 2005, c. 83, §§8,9 (AMD). 2009, c. 228, §6 (AMD).



9-B §366. Mutual institutions: insolvency; bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 34, §6 (RP).



9-B §367. Additional authority in conservation and liquidation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 771, §111 (AMD). 1991, c. 34, §7 (RP).



9-B §367-A. Additional authority in conservation and liquidation

1. Attachments and preferences. The superintendent or a conservator or receiver may bring an action:

A. To dissolve all attachments on the property of a financial institution made within 4 months before the appointment made under section 363-A or 365; [2005, c. 83, §10 (NEW).]

B. To void as a preference any transfer made after, or in contemplation of, the appointment under section 363-A or 365; and [2005, c. 83, §10 (NEW).]

C. To discontinue all actions pending against the financial institution. [2005, c. 83, §10 (NEW).]

[ 2005, c. 83, §10 (NEW) .]

2. Injunctions. Whenever proceedings are instituted under this chapter, the Superior Court may issue an injunction restraining all persons from proceeding against the financial institution described in section 363-A or 365 until termination of conservatorship or final liquidation, including trustee processes.

[ 2005, c. 83, §10 (NEW) .]

3. Other authority. The superintendent, conservator or receiver may disaffirm or repudiate any contract or lease to which the financial institution is a party, fix the rights of the claimants and adjudicate and fix the time and mode of payment of all claims, accounts and deposits having priority.

[ 2005, c. 83, §10 (NEW) .]

4. Proceedings generally. The superintendent, conservator or receiver may bring an action described in this chapter, or any other action as determined appropriate, in the county in which the financial institution is located or has its principal place of business or in the Superior Court of Kennebec County. The proceedings may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2011, c. 559, Pt. A, §7 (AMD) .]

5. Powers of superintendent. The superintendent has the following powers.

A. The superintendent may take any actions necessary to carry out the terms and provisions of this chapter. [2005, c. 83, §10 (NEW).]

B. All powers conferred under this chapter on the superintendent are in addition to the powers otherwise conferred upon the superintendent by law. [2005, c. 83, §10 (NEW).]

C. The superintendent may adopt rules for the purpose of carrying out provisions of this chapter. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 83, §10 (NEW).]

[ 2005, c. 83, §10 (NEW) .]

6. Mergers. The conservator or receiver, with the approval of the superintendent, may order the merger or consolidation of any financial institution that is described in section 363-A or 365 with any other financial institution, state-chartered or federally chartered, with the consent of the other financial institution and may prescribe the mode or procedure for the merger or consolidation and the terms and conditions of the merger or consolidation.

[ 2005, c. 83, §10 (NEW) .]

SECTION HISTORY

2005, c. 83, §10 (NEW). 2011, c. 559, Pt. A, §7 (AMD).



9-B §368. Additional authority in liquidation

1. Rulemaking. The superintendent may adopt rules to carry out this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 398, Pt. H, §6 (AMD) .]

2. Expenses. All expenses of the superintendent or the superintendent's assistants incurred in carrying out this chapter must be paid out of the assets of the financial institution in connection with which the expenses were incurred.

[ 1991, c. 34, §8 (NEW) .]

SECTION HISTORY

1991, c. 34, §8 (NEW). 1997, c. 398, §H6 (AMD).



9-B §368-A. FDIC; acquisition of stock

The superintendent may waive the provisions of section 1013 and section 1015 when an equity interest is issued to or acquired by the FDIC in settlement of any liability, fixed or contingent, of a financial institution to the FDIC or in connection with the insolvency or liquidation of the financial institution. [1997, c. 398, Pt. H, §7 (AMD).]

SECTION HISTORY

1993, c. 538, §3 (NEW). 1997, c. 398, §H7 (AMD).



9-B §369. Judicial review

1. Action by financial institution. A financial institution closed by action of the superintendent pursuant to this chapter may bring an action challenging the superintendent's appointment of a receiver in the Superior Court of Kennebec County within 10 days after the superintendent appoints a receiver.

The court must uphold the superintendent's finding that a financial institution is insolvent or that its condition is such as to render its further proceedings hazardous to the public or to those having funds in its custody and must uphold the appointment of a receiver unless the court finds that the superintendent's action was arbitrary and capricious.

[ 2009, c. 228, §7 (NEW) .]

2. Action by person adversely affected. Except when the Federal Deposit Insurance Corporation is appointed receiver and conducts a receivership under federal law, a person affected adversely by an act or omission of the superintendent or receiver under this section and sections 365, 367-A and 368 may bring an action in the Superior Court of Kennebec County seeking an order to annul, alter or modify the act or to enjoin the performance of the act or to require that action be taken under any provision of this section.

A. Any proceedings under this section may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. The person bringing the action has the burden of proof to show that the act or omission is unlawful or arbitrary and capricious. [2011, c. 559, Pt. A, §8 (AMD).]

B. The person must bring the action under this subsection within 10 business days after receiving notice of the act or omission in person, by registered mail or by publication of a certificate signed by the superintendent or receiver in a newspaper of general circulation in the county where the financial institution has its principal office. [2009, c. 228, §7 (NEW).]

C. Notwithstanding paragraph B, action may not be brought more than 30 days after the order of the superintendent determining that the business affairs of the receivership are substantially complete and that the receivership is terminated. Upon termination of the receivership, the superintendent is under no obligation to reopen the receivership. [2009, c. 228, §7 (NEW).]

D. The court may issue injunctions to prevent multiplicity of proceedings seeking to annul, alter or modify the actions of the superintendent or receiver made under the provisions of this chapter or to prevent undue interference with the regulation and liquidation of the financial institution. [2009, c. 228, §7 (NEW).]

E. The court, upon application by the superintendent or receiver, has jurisdiction to enforce orders relating to the receivership and the financial institution in receivership. [2009, c. 228, §7 (NEW).]

F. Notwithstanding Title 5, section 8003, the Maine Administrative Procedure Act does not apply to the procedures described in this subsection. [2009, c. 228, §7 (NEW).]

[ 2011, c. 559, Pt. A, §8 (AMD) .]

SECTION HISTORY

1991, c. 34, §8 (NEW). 2009, c. 228, §7 (RPR). 2011, c. 559, Pt. A, §8 (AMD).






Chapter 37: INTERSTATE BRANCHING, MERGERS, CONSOLIDATIONS AND ACQUISITIONS

9-B §371. Applicability of chapter; fees

1. Applicability. The provisions of this chapter govern de novo establishment of interstate branches, interstate combinations and interstate branch acquisitions undertaken by a financial institution, out-of-state financial institution, federal association or national bank.

[ 1995, c. 628, §20 (NEW) .]

2. Fees. An application or notice required under this chapter is not complete unless accompanied by a fee payable to the Treasurer of State to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee according to the requirements of section 373; the fee may not exceed $2,500.

[ 1995, c. 628, §20 (NEW) .]

SECTION HISTORY

1995, c. 628, §20 (NEW).



9-B §372. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 628, §20 (NEW).]

1. De novo branch. "De novo branch" means a branch of a financial institution, out-of-state financial institution, federal association or national bank, that is originally established by the financial institution as a branch and does not become a branch of that financial institution as a result of the acquisition by the financial institution of a financial institution or the acquisition of a branch of a financial institution or through the conversion, merger or consolidation with that institution or branch.

[ 1995, c. 628, §20 (NEW) .]

2. Interstate branch acquisition. "Interstate branch acquisition" means the purchase of one or more branches of a financial institution, out-of-state financial institution, federal association or national bank whose home state is different from the home state of the acquiring financial institution, out-of-state financial institution, federal association or national bank and the transfer of any branches so acquired into branches of the acquiring financial institution, out-of-state financial institution, federal association or national bank.

[ 1995, c. 628, §20 (NEW) .]

3. Interstate combination. "Interstate combination" means the merger, acquisition or consolidation of financial institutions, out-of-state financial institutions, federal associations or national banks, that have different home states when the branches of the acquired financial institution, out-of-state financial institution, federal association, or national bank become branches of the resulting financial institution, out-of-state financial institution, federal association or national bank.

[ 1995, c. 628, §20 (NEW) .]

SECTION HISTORY

1995, c. 628, §20 (NEW).



9-B §373. Interstate combinations, branch acquisitions and de novo establishments

1. Authority. Interstate combinations are expressly authorized subject to the provisions of this chapter. Interstate branch acquisition and establishment of de novo branches are expressly authorized subject to the provisions of this chapter; however, the law of jurisdiction of any out-of-state financial institution, federal association or national bank proposing to establish or acquire one or more branches in this State must expressly authorize, under conditions no more restrictive than those imposed by the laws of this State as determined by the superintendent, the financial institution, federal association or national bank whose home state is this State to engage in interstate branch acquisition or establishment of de novo branches in that state.

[ 1995, c. 628, §20 (NEW); 1995, c. 628, §38 (AFF) .]

2. Application requirements. When the resulting financial institution of any interstate combination, interstate branch acquisition or de novo branch establishment is a financial institution organized under the laws of this State, that financial institution must obtain prior approval of the superintendent before participating in the transaction. The application for the superintendent's approval must be filed in the form and manner prescribed by the superintendent in accordance with this chapter and chapters 33 and 35, as applicable. The superintendent shall approve or disapprove an application under this section in accordance with the requirements of section 252 and the superintendent may condition approval of the application, as necessary, to conform with the criteria set forth in section 253.

[ 1995, c. 628, §20 (NEW) .]

3. Notice requirements. When the resulting financial institution of any interstate combination, branch acquisition or de novo branch establishment is an out-of-state financial institution, federal association or national bank with a home state that is not this State, that out-of-state financial institution, federal association or national bank must provide prior notice to the superintendent before participating in the transaction. Notice to the superintendent must:

A. Be in a form and contain that information prescribed by the superintendent, including, but not limited to, proof of compliance with this chapter, as applicable; [1995, c. 628, §20 (NEW).]

B. Be provided no later than 3 days after the date of filing an application for that transaction with the appropriate state or federal regulatory agency; [1995, c. 628, §20 (NEW).]

C. Include a copy of any application filed with the appropriate state or federal regulatory agency; and [1995, c. 628, §20 (NEW).]

D. Include payment of the fee pursuant to section 371. [1995, c. 628, §20 (NEW).]

The superintendent shall provide written response within 30 days of receipt of the notice. If the superintendent finds that the interstate combination, acquisition or establishment does not comply with applicable state law, including, but not limited to, the conditions and requirements of this chapter, the superintendent may file an objection with the appropriate state or federal regulatory agency that has primary responsibility for the applicant. In addition, if the superintendent finds that an interstate combination, branch acquisition or de novo establishment would be adverse to the public interest, the superintendent may bring an action in the name of the State pursuant to chapter 24.

[ 1995, c. 628, §20 (NEW) .]

SECTION HISTORY

1995, c. 628, §20 (NEW). 1995, c. 628, §38 (AFF).



9-B §374. Authority for expedited transactions

Notwithstanding any other provision of law, or any charter, certificate of organization, articles of association, articles of incorporation or bylaw of any participating institution, the superintendent may order that an interstate combination or branch acquisition pursuant to section 373, subsection 1 become effective immediately, if the superintendent determines that the action is necessary for the protection of depositors, shareholders or the public. A person aggrieved by an interstate combination or branch acquisition pursuant to this section is entitled to judicial review of the superintendent's order in accordance with Title 5, chapter 375, subchapter VII. [1995, c. 628, §20 (NEW).]

SECTION HISTORY

1995, c. 628, §20 (NEW).



9-B §375. Applicable concentration limits

Any interstate combination or branch acquisition authorized pursuant to this chapter is subject to the deposit concentration limitations set forth in section 241, subsection 10. [1995, c. 628, §20 (NEW).]

SECTION HISTORY

1995, c. 628, §20 (NEW).



9-B §376. Activities of interstate branches

1. Branches of financial institutions organized under the laws of this State. Pursuant to this chapter, a financial institution organized under the laws of this State that establishes and operates a branch in another state may conduct any activity at that branch that is permissible for a financial institution organized under the laws of the "host state" as defined in section 131, subsection 20-B. The financial institution shall provide prior written notice of the branch activity to the superintendent if the activity is not permissible in this State.

[ 1995, c. 628, §20 (NEW) .]

2. Branches of out-of-state financial institutions. The laws of this State, including, but not limited to, the laws regarding consumer protection, fair lending and establishment of intrastate branches, apply to any state branch of an out-of-state financial institution, federal association or national bank to the same extent as those laws apply to a state branch of a financial institution organized under the laws of this State. An out-of-state financial institution that maintains, or seeks to establish and maintain, a branch in this State pursuant to this chapter may not conduct any activity at that branch that is not permissible for a financial institution organized under the laws of this State.

[ 1995, c. 628, §20 (NEW) .]

3. Commercial activity prohibited. An out-of-state financial institution may not establish or maintain a branch in this State within 1.5 miles of any location of an affiliate where the affiliate engages in commercial activity.

[ 2007, c. 69, §3 (NEW) .]

SECTION HISTORY

1995, c. 628, §20 (NEW). 2007, c. 69, §3 (AMD).



9-B §377. Corporate filing requirements

1. Applicability of Title 13-C. An out-of-state financial institution, federal association or national bank with a home state other than this State that seeks to establish and operate a branch in this State as the result of an interstate combination, branch acquisition or de novo establishment pursuant to this chapter shall comply with the filing requirements for foreign corporations under Title 13-C. The approval of the filing of an out-of-state financial institution, federal association or national bank by the Secretary of State does not authorize the operation of a branch in this State by an out-of-state financial institution, federal association or national bank until the notice required pursuant to subsection 2 has been filed.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §13 (COR) .]

2. Notice to the superintendent required. An out-of-state financial institution, federal association or national bank is not authorized to do business in this State pursuant to this chapter until copies of the documents filed with the Secretary of State pursuant to Title 13-C have been received by the superintendent.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §13 (COR) .]

SECTION HISTORY

1995, c. 628, §20 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B13 (COR).



9-B §378. Effective date

This chapter takes effect January 1, 1997. [1995, c. 628, §20 (NEW).]

SECTION HISTORY

1995, c. 628, §20 (NEW).









Part 4: POWERS AND DUTIES OF FINANCIAL INSTITUTIONS

Chapter 41: GENERAL POWERS

9-B §411. Applicability of chapter

The provisions of this chapter set forth the powers granted to all financial institutions organized pursuant to chapters 31 and 32. The powers, privileges, duties and restrictions conferred and imposed in the charter or act of incorporation of any trust company, savings bank or savings and loan association organized under the prior laws of this State are abridged, enlarged or modified so that every such charter or act of incorporation conforms to this Title. Notwithstanding anything in a charter or act of incorporation of such an institution, every such institution possesses the powers, rights and privileges and is subject to the duties, restrictions and liabilities conferred and imposed by this Title. [1997, c. 398, Pt. I, §1 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I1 (AMD).



9-B §412. General corporate powers

A financial institution organized under chapter 31 or 32 shall have the power: [1975, c. 500, §1 (NEW).]

1. To exist perpetually or as provided for in its organizational documents;

[ 1997, c. 398, Pt. I, §2 (AMD) .]

2. To sue and be sued in its corporate name, and to participate in any judicial, administrative, arbitrative or other proceeding;

[ 1975, c. 500, §1 (NEW) .]

3. To adopt and alter a corporate seal, and to use the same or a facsimile thereof;

[ 1975, c. 500, §1 (NEW) .]

4. To elect, appoint or hire officers, agents and employees of the institution, and to define their duties and fix their compensation;

[ 1975, c. 500, §1 (NEW) .]

5. To make and alter bylaws not inconsistent with its articles of incorporation or with the laws of this State for the administration and regulation of the affairs of the institution;

[ 1975, c. 500, §1 (NEW) .]

6. To cease its corporate activities and surrender its corporate franchise;

[ 1975, c. 500, §1 (NEW) .]

7. To make donations irrespective of corporate benefit for any charitable, philanthropic, scientific, educational, civic betterment or public welfare purpose, as a majority of the directors shall deem appropriate;

[ 1975, c. 500, §1 (NEW) .]

8. To establish and carry out pension plans, pension trusts, profit sharing plans, stock option plans, stock bonus plans and other incentive plans for any or all of its directors, officers, and employees; and to pay pensions and similar payments to its directors, officers or employees, and their families;

[ 1975, c. 500, §1 (NEW) .]

9. To reimburse, indemnify and purchase liability insurance for directors, officers, and employees as provided in Title 13-C, chapter 8, subchapter 5; and

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §14 (COR) .]

10. To join the Federal Reserve System or the Federal Home Loan Bank or any cooperative league or other entity organized for the purpose of protecting and promoting the welfare of financial institutions and their depositors; and to comply with all conditions of membership therein.

[ 1997, c. 398, Pt. I, §2 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I2 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B14 (COR).



9-B §412-A. Capital

1. Requirement. Every financial institution shall establish and maintain adequate levels of capital as set forth in rules adopted by the superintendent. These rules must address, at a minimum, composition of capital, capital levels that must be maintained and procedures that must be followed to restore capital if it becomes impaired or falls below the minimum standards. Minimum capital levels established by the superintendent may be no less stringent than those applicable to federally chartered institutions with similar charters.

[ 1991, c. 34, §8 (NEW) .]

2. Exception. The superintendent may approve, in writing, capital levels below the required minimum as considered necessary or appropriate under the particular circumstances of a financial institution.

[ 1991, c. 34, §8 (NEW) .]

3. Notification.

[ 2005, c. 82, §8 (RP) .]

3-A. Approval. Any issuance considered as capital under subsection 1 or under rules adopted under subsection 1 must be submitted to the superintendent for the superintendent's approval at least 10 days prior to issuance and include any documentation the superintendent considers necessary.

[ 2005, c. 82, §9 (NEW) .]

SECTION HISTORY

1991, c. 34, §8 (NEW). 1997, c. 398, §I3 (AMD). 2005, c. 82, §§8,9 (AMD).



9-B §413. Borrowing

A financial institution may borrow money on such terms and conditions as it may determine, issue its notes, bonds and other obligations and secure any of its obligations by mortgage, pledge or other encumbrance of all or any part of its property. [1997, c. 398, Pt. I, §4 (AMD).]

1. Capital notes or debentures.

[ 1997, c. 398, Pt. I, §5 (RP) .]

2. Mortgage-backed securities.

[ 1997, c. 398, Pt. I, §6 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §19 (AMD). 1997, c. 22, §11 (AMD). 1997, c. 398, §§I4-6 (AMD).



9-B §414. Deposits in financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I7 (RP).



9-B §415. Participation in public agencies

To the extent authorized by the superintendent pursuant to regulations, a financial institution has the power to participate in a public agency created under the laws of this State or of the United States, the purpose of which is to afford advantages or safeguards to financial institutions, depositors or investors and to comply with all requirements and conditions imposed upon such participants. [1997, c. 398, Pt. I, §8 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I8 (AMD).



9-B §416. Powers of federally chartered institutions

Notwithstanding any other provisions of law, a financial institution has the power to engage in any activity that financial institutions chartered by or otherwise subject to the jurisdiction of the Federal Government may be authorized to engage in by federal legislation or regulations issued pursuant to such legislation. In the event any law of this State is preempted or declared invalid pursuant to applicable federal law, by a court of competent jurisdiction or by the responsible federal chartering authority with respect to any power that may be exercised by a financial institution chartered by or otherwise subject to the jurisdiction of the Federal Government, that law is invalid with respect to financial institutions authorized to do business in this State. The superintendent may adopt rules to ensure that such powers are exercised in a safe and sound manner with adequate consumer protections. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 207, §1 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 207, §1 (AMD).



9-B §417. Equity interest in Maine financial institutions

A financial institution authorized to do business in this State may acquire more than 5% of the equity interest of any other financial institution authorized to do business in this State or of a Maine financial institution holding company with the prior approval of the superintendent. [1997, c. 398, Pt. I, §9 (AMD).]

SECTION HISTORY

1983, c. 55, §1 (NEW). 1983, c. 597, §1 (AMD). 1997, c. 398, §I9 (AMD).



9-B §418. Acting as agent

A financial institution or a financial institution not authorized to do business in this State may act as agent for a financial institution, out-of-state financial institution, a financial institution organized under provisions of law of another state, federal association or national bank in accordance with this section. [1995, c. 628, §21 (NEW).]

1. Activities. A financial institution acting as agent may receive deposits, renew time deposits, close loans, service loans and receive payments on loans and other obligations. The list of permitted agency activities may be expanded through rulemaking. Rules adopted pursuant to this section are major substantive rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1995, c. 628, §21 (NEW) .]

2. Limitations on activities. The agreement to act as agent must limit the activities to those specifically permitted under this section or as expanded through rulemaking. The institution acting as agent pursuant to an agency agreement may not be considered a branch of the contracting institution, nor is the contracting institution considered a branch of the institution acting as agent.

[ 1995, c. 628, §21 (NEW) .]

3. Notice required. A financial institution entering into an agency agreement shall file notice with the superintendent, in the form and manner prescribed by the superintendent, prior to engaging in the activities permitted under this section.

[ 1995, c. 628, §21 (NEW) .]

4. Relationship terms. An agency relationship between institutions must be on terms that are consistent with safe and sound banking practices and the superintendent may adopt rules to supplement the requirements of this section.

[ 1995, c. 628, §21 (NEW) .]

SECTION HISTORY

1995, c. 628, §21 (NEW).



9-B §419. Investment powers

1. Investment and equity securities. A financial institution is authorized to purchase, sell, underwrite and hold investment securities and equity securities, consistent with safe and sound banking practices. For purposes of this section, the term "investment securities" includes credit instruments such as commercial paper, banker's acceptances, certificates of deposit, repurchase agreements and overnight federal funds, in addition to marketable obligations in the form of bonds, notes, debentures or other similar instruments that are commonly regarded as investment securities. A financial institution's holding of equity securities is limited to 100% of its total capital unless a higher limit is authorized by the superintendent. The purchase of speculative securities or equities is prohibited, except that a financial institution may make venture capital investments up to 20% of the institution's total capital unless a higher limit is authorized by the superintendent.

[ 1997, c. 398, Pt. I, §10 (NEW) .]

2. Written investment policy. A financial institution's governing body shall establish a written investment policy, which it shall review and ratify at least annually, that addresses, at a minimum, the following:

A. Investment quality parameters; [1997, c. 398, Pt. I, §10 (NEW).]

B. Investment mix and diversification; [1997, c. 398, Pt. I, §10 (NEW).]

C. Investment maturities; and [1997, c. 398, Pt. I, §10 (NEW).]

D. Delegation of authority to officers and committees responsible for administering the portfolio. [1997, c. 398, Pt. I, §10 (NEW).]

[ 1997, c. 398, Pt. I, §10 (NEW) .]

SECTION HISTORY

1997, c. 398, §I10 (NEW).



9-B §419-A. Property ownership

In addition to real estate owned for offices and facilities pursuant to chapter 33, a financial institution may acquire all property, real, personal and mixed, by mortgage foreclosure, purchase or by any other means and may hold the property for investment purposes and may improve, develop, lease, contract, convey and otherwise exercise control over the property. [1997, c. 398, Pt. I, §10 (NEW).]

SECTION HISTORY

1997, c. 398, §I10 (NEW).






Chapter 42: DEPOSITS IN GENERAL

9-B §421. Applicability of chapter; tax exemption

1. Applicability. The sections of this chapter govern deposits or accounts in financial institutions subject to the provisions of this Title.

[ 1997, c. 398, Pt. I, §11 (AMD) .]

2. Tax exemption. All interest-bearing deposits or accounts of whatever type in financial institutions subject to the provisions of this Title are exempt from municipal taxation to said institution, and to the depositors or members of such institution.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I11 (AMD).



9-B §421-A. General deposit powers

Unless otherwise prohibited by state law, a financial institution may establish the types and terms, including the minimum and maximum amounts that it may accept and the frequency and computation method of paying interest, of deposits that it solicits and accepts. A financial institution may refuse deposits at its pleasure and a financial institution may pledge or hypothecate any of its assets as security for deposits. [1997, c. 398, Pt. I, §12 (NEW).]

SECTION HISTORY

1997, c. 398, §I12 (NEW).



9-B §422. Insurance of deposits or accounts

1. Requirement. A financial institution organized under the laws of this State or a branch of an out-of-state financial institution authorized to do business in this State shall take any action necessary to have its deposits or accounts insured by the FDIC. For purposes of this section, a branch of an out-of-state financial institution does not include a branch of a foreign bank that is not eligible for insurance of accounts by the FDIC.

[ 1997, c. 398, Pt. I, §13 (AMD) .]

2. Transition period.

[ 1981, c. 155, §1 (RP) .]

3. Failure to obtain insurance.

[ 1981, c. 155, §1 (RP) .]

4. Applicable law. A financial institution that has its deposits or accounts insured pursuant to this section shall comply with all statutes and regulations governing the insurance of deposits or accounts by the FDIC. This section may not be construed as repealing, modifying or impairing any powers, duties, rights or responsibilities under the provisions of this Title of the superintendent or of the financial institution so insured.

[ 1997, c. 398, Pt. I, §13 (AMD) .]

5. Exception. A financial institution organized pursuant to Part 12 is not required to have its deposits or accounts insured by the FDIC.

[ 1997, c. 398, Pt. I, §13 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 670, (AMD). 1977, c. 621, (AMD). 1981, c. 155, §1 (AMD). 1995, c. 628, §22 (AMD). 1997, c. 398, §I13 (AMD).



9-B §422-A. Cash reserves on deposits and accounts

1. Requirement. A financial institution organized under the laws of this State and a credit union organized under the laws of this State shall maintain reserves on deposits or accounts as required from time to time by the Federal Reserve Act, Section 19(b), as amended, and any regulations promulgated under it; except that the amount of reserves shall be 100% of the requirements, notwithstanding the Federal Reserve Act, Section 19(b)(8) of that Act.

[ 1981, c. 155, §2 (NEW) .]

2. Transition period. Reserves held by a financial institution or credit union to meet the requirements of this section must be in the form prescribed by the Federal Reserve Act, Section 19(c), as amended, and any regulations promulgated under it.

A. [1997, c. 398, Pt. I, §14 (RP).]

B. [1997, c. 398, Pt. I, §14 (RP).]

C. [1997, c. 398, Pt. I, §14 (RP).]

D. [1997, c. 398, Pt. I, §14 (RP).]

[ 1997, c. 398, Pt. I, §14 (AMD) .]

3. Assessment for deficiency. Any deficiency in the cash reserve established pursuant to this section may be subject to an assessment for such period of time as the deficiency may exceed 2% of the required reserves. Any such penalty may be assessed at a rate not to exceed 10% per year.

[ 1981, c. 155, §2 (NEW) .]

4. Failure to make up deficiency. If any financial institution or credit union fails to make up a reserve deficiency with a corresponding excess reserve in the reserve computation period immediately following the period in which the deficiency occurred, the superintendent may declare that no loans or investments be made except those loans secured by deposit accounts or investments made in bonds or other obligations issued by the United States or any of its instrumentalities, or issued or guaranteed by this State or issued by any of its instrumentalities, agencies or political subdivisions which is not in default on any of its outstanding funded obligations.

[ 1981, c. 155, §2 (NEW) .]

5. Reports. The superintendent may require any financial institution or credit union to furnish such reports as he deems appropriate to properly supervise compliance with the requirements of this section.

[ 1981, c. 155, §2 (NEW) .]

SECTION HISTORY

1981, c. 155, §2 (NEW). 1997, c. 398, §I14 (AMD).



9-B §423. Demand deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 155, §3 (AMD). 1981, c. 198, (AMD). 1981, c. 553, §2 (AMD). 1981, c. 709, (AMD). 1983, c. 34, (AMD). 1997, c. 398, §I15 (RP).



9-B §424. NOW accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§19-A (AMD). 1981, c. 155, §4 (AMD). 1997, c. 398, §I16 (RP).



9-B §425. Computation of dividends and interest on deposits and accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I17 (RP).



9-B §426. Savings deposits or accounts: written notice of withdrawal

1. Withdrawal notice may be required. A financial institution may at any time, by resolution of its governing body, require written notice by a savings depositor not to exceed 90 days prior to the repayment of deposits or accounts, or may require similar notice before repaying deposits in excess of $50, or certain classes of savings deposits or accounts.

[ 1997, c. 398, Pt. I, §18 (AMD) .]

2. Deposit not payable during waiting period. In the event such notice is required, no such deposit or account shall be due or payable during the required period after the notice shall have been given. If not withdrawn within 15 days after the expiration of the required period following notice, such deposit or account shall not be due and payable under that notice.

[ 1975, c. 500, §1 (NEW) .]

3. Deposits prior to expiration of waiting period. The institution may receive any deposit or deposits before expiration of the required period, subject to such regulations as may be imposed by the superintendent.

[ 1975, c. 500, §1 (NEW) .]

4. Interest earned until actual withdrawal. The written notice of withdrawal required pursuant to this section does not constitute a withdrawal from the deposit or account until the amounts noticed have been actually withdrawn by the depositor giving such written notice, and interest is earned on these amounts for the period prior to actual withdrawal.

[ 1997, c. 398, Pt. I, §18 (AMD) .]

5. Exception.

[ 1997, c. 398, Pt. I, §19 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §§I18,19 (AMD).



9-B §427. Deposit or account transactions

1. Minor's deposits or accounts. Money deposited in the name of a minor is his property, and a financial institution may, in the discretion of the officer making or authorizing the payment, pay the same to such minor, to his order or to his guardian. The receipt of such minor, or his guardian, for any such payment is a valid release and shall discharge the institution.

[ 1975, c. 500, §1 (NEW) .]

2. Fiduciary deposits or accounts.

A. Whenever a deposit is made in trust, the name and address of the person for whom it is made, or the purpose for which the trust is created, shall be disclosed in writing to the institution, and the deposit shall be credited to the depositor as trustee for such person or purpose. [1975, c. 500, §1 (NEW).]

B. Whenever a deposit is made by a person designated on the records of a financial institution as a fiduciary, it shall be conclusively presumed, in all dealings between the institution and the fiduciary or any other persons with respect to such deposit, that such fiduciary has power to invest money in the institution, and to withdraw the same or any part thereof, and to transfer his deposit to any other person. The receipt or acquittance of such fiduciary shall fully exonerate and discharge the institution from all liability to any person having any interest in such deposit and the institution shall not be under any duty to see to the proper application of the trust property. [1979, c. 540, §8 (AMD).]

C. Subject to the provisions of Title 18-A, section 6-111, upon the death or disability of any fiduciary, the value of such deposit or account may be paid, at the option of the institution, and in the absence of notice of the existence and terms of a trust, either to the executor, administrator, conservator or guardian of such fiduciary, or to any substituted fiduciary, or to the person, if any, who is designated on the records of the institution as the beneficiary of such deposit, if of the age of 15 years or upwards, or to the guardian or parent or person standing in loci parentis to such person if under the age of 15 years. Subject to the provisions of Title 18-A, section 6-112, the receipt or acquittance of any such person shall fully exonerate and discharge the institution from all liability to any person having any interest in such deposit, and the institution shall not be under any duty to see to the proper application of the trust property. [1979, c. 540, §9 (AMD).]

[ 1979, c. 540, §§8, 9 (AMD) .]

3. Fiduciary transactions by check.

A. If a check drawn or endorsed by a fiduciary is received by a drawee financial institution, including a check for payment in cash or for the personal credit of such fiduciary, such institution may assume, without inquiry, that the fiduciary has acted within the scope of his authority. [1975, c. 540, §1 (NEW).]

B. As used in this subsection, "fiduciary" includes a trustee under any trust, express or implied, resulting or constructive, or an executor, administrator, guardian, conservator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer or any other person acting in a fiduciary capacity for any person, trust or estate. "Person" includes 2 or more persons having a common interest. For the purposes of this subsection, such institution may rely upon, though it need not require, a writing certified by the clerk or secretary of a corporation as to such officer. [1975, c. 540, §1 (NEW).]

C. Nothing contained in this subsection shall be deemed to modify or otherwise affect Title 11, section 1-201, subsection 25 or Title 11, section 3-304, nor to relieve such institution from any liability imposed upon it by law to the extent of any payment or amount which such institution may receive for its benefit from any of such checks or funds represented thereby. [1975, c. 540, §1 (NEW).]

[ 1975, c. 540, §1 (NEW) .]

4. Joint deposits or accounts.

A. When a deposit has been made or shall hereafter be made in any financial institution authorized to do business in this State in the names of 2 or more persons, payable to either, or payable to either or the survivor, such deposit, or any part thereof, or the interest or dividends thereon may be paid to any or either of said persons, whether the other or others be living or not, or to the legal representative of the survivor of said persons if proofs of death are presented to the financial institution showing that the decedent was the last surviving party or if there is clear and convincing evidence that no right of survivorship was intended at the time the account was created. Subject to the provisions of Title 18-A, section 6-112, the receipt or acquittance of the persons to whom said payment is so made shall be a valid and sufficient release and discharge to such financial institution for any payment so made. [1979, c. 540, §10 (AMD).]

B. All such deposits or accounts, whenever opened or issued, payable to either or the survivor including interest and dividends, in the name of the same persons in any financial institution within this State shall, in the absence of fraud or undue influence, upon the death of one of such persons, become the property of the parties as provided in Title 18-A, section 6-104. [1979, c. 540, §11 (AMD).]

[ 1979, c. 540, §§10, 11 (AMD) .]

5. Pledge of joint deposits or accounts. The pledge of all or part of a deposit or account in joint tenancy signed by that person or those persons who are authorized in writing to make withdrawals from the deposit or account shall, unless the terms of the deposit or account provide specifically to the contrary, be a valid pledge and transfer of that part of the deposit or account pledged, and shall not operate to sever or terminate the joint and survivorship ownership of all or any part of the deposit or account.

[ 1975, c. 500, §1 (NEW) .]

6. Power of attorney over deposits or accounts. Any financial institution may continue to recognize the authority of an attorney authorized in writing to manage or to make withdrawals either in whole or in part from the account of a depositor until it receives written notice of the revocation of his authority. For the purposes of this subsection, written notice of the death or adjudication of incompetency of such depositor shall constitute written notice of revocation of the authority of his attorney. No institution shall be liable for damages by reason of any payment made pursuant to this subsection.

[ 1975, c. 500, §1 (NEW) .]

7. Transfer of deposit or account. A depositor may transfer, absolutely or conditionally, that depositor's deposit or account to any other person, subject to any provisions affecting such deposit or account pursuant to this chapter by a written assignment in a form approved by the institution, accompanied by delivery of the evidence of the deposit or account. Evidence of the deposit or account means the membership certificate, share certificate, account book, passbook or any other evidence of the deposit or account that has been issued in connection with such deposit or account. Every such transfer of a deposit or account is considered to include the deposit or account and the evidence of the deposit or account issued in connection with the deposit or account. An absolute transfer is not effective against an institution until such written assignment and the accompanying evidence of the deposit or account are delivered to the institution with a request that it complete such transfer upon its records. A conditional transfer is not effective against an institution unless and until it actually receives notice of the conditional transfer in writing.

This subsection does not apply to the creation, perfection or enforcement of a security interest in a deposit or account other than an assignment of a deposit or account in a consumer transaction as defined in Title 11, section 9-1102, subsection 26.

[ 2001, c. 211, §11 (AMD) .]

8. Payment of decedent's deposit or account.

A. Except as provided in paragraph B, if any depositor shall die leaving in a financial institution a deposit or account on which the balance due him shall not exceed $1,000, and no personal representative shall be appointed, the institution may pay the balance of such deposit or account to the surviving spouse, next of kin, funeral director or other preferred creditor or creditors who may appear to be entitled thereto. For any payments so made, the institution shall not be held liable to the decedent's personal representative thereafter appointed unless the payment shall have been made within 6 months after the decedent's death and an action to recover the amount shall have been commenced within one year after the date of payment. [1979, c. 540, §12 (NEW).]

B. Notwithstanding the provisions of paragraph A, upon presentation of an affidavit under Title 18-A, section 3-1201, a financial institution shall pay the balance of any deposit or account left by a deceased depositor to the depositor's successor under the provisions of Title 18-A, sections 3-1201 and 3-1202. Such payments under this paragraph shall take precedence over payments under paragraph A to the extent of the balance of the deposits or accounts of the deceased depositor at the time the affidavit is presented. [1979, c. 540, §12 (NEW).]

[ 1979, c. 540, §12 (RPR) .]

9. Lost evidences of deposits or accounts.

A. If a financial institution receives a notice in writing that an account book or passbook or other evidence of a deposit or account issued by said institution is lost, together with a request that a duplicate evidence of deposit or account be issued, such notice and request being signed by the appropriate person or persons as provided, the institution, at the expiration of a period of 10 days from the receipt of such notice if the missing evidence is not sooner presented, may issue a duplicate evidence of deposit or account to the person or persons signing said notice and request, and the delivery of such duplicate evidence shall relieve the institution from all liability on account of the missing original evidence of deposit or account. Such notice and request shall be signed in the following manner:

(1) If the evidence of deposit or account was issued to a single depositor, then by him, an officer in the event of a corporation, or by a guardian, conservator, trustee, executor or administrator; or

(2) If the evidence of deposit or account was issued to 2 or more depositors, then by all such depositors then surviving, or by the last survivor of such depositors; provided that a guardian or conservator shall sign for any of the foregoing persons respecting whom he has been appointed. [1979, c. 663, §41 (AMD).]

B. If a depositor shall lose a nonnegotiable certificate of deposit or certificate of account, paragraph A shall apply, except that the depositor shall provide an affidavit in writing to the institution, in lieu of the notice provided for in paragraph A, stating that such certificate issued by the institution is lost and could not be found after thorough search. [1987, c. 402, Pt. A, §87 (AMD).]

[ 1987, c. 402, Pt. A, §87 (AMD) .]

10. Adverse claim to deposit or account. Except as provided in Title 11, section 4-405, in Title 14, section 4751 and in Title 18-A, sections 6-107 and 6-112, notice to a financial institution authorized to do business in this State of an adverse claim to a deposit or account standing on its books to the credit of any person is not effectual to cause that institution to recognize the adverse claimant, unless the adverse claimant either procures a restraining order, injunction or other appropriate process against the institution from a court of competent jurisdiction in a civil action to which the person to whose credit the deposit or account stands is made a party or executes to that institution, in a form and with sureties acceptable to the institution, a bond indemnifying the institution from all liability, loss, damage, costs and expenses for and on account of the payment of such adverse claim or the dishonor of checks or other orders of the person to whose credit the deposit or account stands on the books of the institution.

This subsection does not apply to the creation, perfection or enforcement of a security interest in a deposit or account other than an assignment of a deposit or account in a consumer transaction as defined in Title 11, section 9-1102, subsection 26.

[ 2007, c. 88, §1 (RPR) .]

11. Payment of orders. Any financial institution may pay any order drawn by any person who has funds on deposit to meet the same, notwithstanding the death of the drawer in the interval of time between signing such order and its presentation for payment, when said presentation is made within 30 days after the date of such order; and at any subsequent period, provided the institution has not received actual notice of the death of the drawer.

[ 1975, c. 500, §1 (NEW) .]

12. Superintendent's authority to permit withdrawals. Except as expressly limited by other provisions of this Title, the superintendent may authorize a financial institution or institutions to permit the withdrawal of funds on deposit by depositors, account holders or members of said institution or institutions, in such manner or by such methods as the superintendent may determine appropriate under the circumstances.

[ 1995, c. 628, §23 (AMD) .]

13. Notice on opening certain accounts. A signature card or other document establishing a multiple-party account, as defined in Title 18-A, section 6-101, shall contain a clear and conspicuous printed notice to the depositor that on his death the balance in the account will belong to the surviving party.

[ 1979, c. 540, §13-A (NEW) .]

14. Applicability. This section applies to financial institutions authorized to do business in this State and credit unions authorized to do business in this State.

[ 2003, c. 322, §15 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 571, §1 (AMD). 1975, c. 733, §1 (AMD). 1975, c. 770, §51 (AMD). 1979, c. 540, §§8-13-A (AMD). 1979, c. 663, §41 (AMD). 1987, c. 402, §A87 (AMD). 1995, c. 628, §23 (AMD). 1999, c. 218, §20 (AMD). 2001, c. 211, §§11,12 (AMD). 2003, c. 322, §15 (AMD). 2007, c. 88, §1 (AMD).



9-B §428. Inactive deposits or accounts

All moneys in unclaimed accounts in each financial institution authorized to do business in this State must be disposed of according to Title 33, chapter 41. [2001, c. 211, §13 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 771, §112 (AMD). 1977, c. 707, §2 (RPR). 2001, c. 211, §13 (AMD).



9-B §429. Residential mortgage escrow accounts

1. Definition. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Escrow account" means any account established by agreement between a mortgagor and mortgagee under which the mortgagor pays to the mortgagee sums to be used to pay taxes or insurance premiums. [1983, c. 679, §2 (RPR).]

B. "Mortgagee" means any financial institution authorized to do business in this State, as defined in section 131, subsection 17-A, any credit union authorized to do business in this State, as defined in section 131, subsection 12-A, any supervised lender, as that term is defined in Title 9-A, section 1-301, subsection 39, and their assignees. [1983, c. 679, §2 (RPR).]

[ 1983, c. 679, §2 (RPR) .]

2. Payment of interest or dividends. Each mortgagee holding funds of a mortgagor in a required escrow account on behalf of itself or another mortgagee for the payment of taxes or insurance premiums with respect to mortgaged property located in this State shall pay the mortgagor, at least quarterly, dividends or interest on the account at a rate of not less than 50% of the 1-year Treasury Note rate or rate of a comparable instrument if the 1-year Treasury Note is not offered, as published in a financial newspaper of national circulation, as of the first business day of the year in which the quarterly interest or dividend is paid. The dividends or interest paid under this subsection may not be reduced by any charge for service or maintenance of the account.

[ 2003, c. 263, §2 (AMD) .]

3. Computing and crediting interest. Under subsection 2, interest must be computed on the daily balances in the account from the date of receipt to the date of disbursement and must be credited to the account as of the last business day of each quarter of a calendar or fiscal year. If such an account is closed or discontinued before the last business day of a quarter of a calendar or fiscal year, interest must be computed and credited as of the day the account is closed or discontinued. For the purposes of calculating interest under subsection 2, the mortgagee may take into account debit balances resulting from advances and may elect to compute interest on the basis of the actual number of days in each quarter and year, or on the basis of a 30-day month and a 360-day year. At least once a year, the mortgagee shall give the mortgagor a statement showing the interest credited on the escrow account during the period that the statement covers.

[ 2003, c. 263, §2 (AMD) .]

4. Scope. The requirements of this section apply only to mortgages on owner-occupied residential property consisting of not more than 4 dwelling units, located in this State.

[ 1983, c. 679, §2 (RPR) .]

5. Exemptions. This section does not apply to mortgage transactions under which the payment of interest on escrow accounts is prohibited by federal law.

[ 1983, c. 679, §2 (RPR) .]

6. Application. The requirements of this section shall apply to any funds in an escrow account on October 1, 1985, and to any funds deposited in an escrow account after that date.

[ 1985, c. 327, (AMD) .]

SECTION HISTORY

1979, c. 426, (NEW). 1983, c. 679, §2 (RPR). 1985, c. 327, (AMD). 2003, c. 263, §2 (AMD).






Chapter 43: LOANS IN GENERAL

9-B §431. Applicability of chapter

The sections of this chapter govern loans made by financial institutions subject to the provisions of this Title. [1997, c. 398, Pt. I, §20 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I20 (AMD).



9-B §431-A. Loan powers

1. General loan authority. Unless otherwise prohibited by state law, a financial institution may make, sell, purchase, arrange, participate in, invest in or otherwise deal in loans or extensions of credit, as defined in section 439-A, for any purpose.

[ 1997, c. 398, Pt. I, §21 (NEW) .]

2. Written loan policy. A financial institution's governing body shall establish a written loan policy, which must be reviewed and ratified at least annually, that addresses at a minimum, the following:

A. Individual lending officer authority; [1997, c. 398, Pt. I, §21 (NEW).]

B. Loan mix and diversification; [1997, c. 398, Pt. I, §21 (NEW).]

C. Loan quality parameters; and [1997, c. 398, Pt. I, §21 (NEW).]

D. Delegation of authority to officers and committees responsible for administering the portfolio. [1997, c. 398, Pt. I, §21 (NEW).]

[ 1997, c. 398, Pt. I, §21 (NEW) .]

SECTION HISTORY

1997, c. 398, §I21 (NEW).



9-B §432. Interest on loans

1. Interest absent in writing. The maximum legal rate of interest on a loan made by a financial institution, in the absence of an agreement in writing establishing a different rate, shall be 6 percent per year.

[ 1975, c. 500, §1 (NEW) .]

2. Interest: noncommercial or consumer loans.

A loan made by a financial institution which is secured by a first mortgage on real estate shall not be within the interest limitations set forth in Title 9-A; provided that the security interest in real estate is not given for purpose of evading said Title 9-A.

A. The legal rate of interest, whether set forth in writing or not, on a noncommercial or consumer loan, shall be established in accordance with and subject to the limitations set forth in Title 9-A. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §433. Fair credit extension

Every financial institution authorized to do business in this State shall be subject to and shall comply with the provisions of Title 5, sections 4595 to 4598 providing for the fair extension of credit by lenders in this State. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §434. Loan participations and purchases (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 785, §1 (AMD). 1997, c. 398, §I22 (RP).



9-B §435. Minority of borrower

1. Limitation on disability. The disability of minority of any person otherwise eligible for a loan, or guaranty or insurance of a loan, pursuant to the Act of Congress entitled the "Servicemen's Readjustment Act", 38 U.S.C. § 1801 et seq., as amended, and of the minor spouse of any eligible veteran, in connection with any transaction entered into pursuant to said Act of Congress, shall not affect the binding effect of any obligation incurred by such eligible person or spouse as an incident to any such transaction, including incurring of indebtedness and acquiring, encumbering, selling, releasing or conveying property, or any interest therein, if all or part of any such obligation be guaranteed or insured by the Government or the Administrator of Veterans' Affairs pursuant to said Act and amendments thereto; or if the Administrator be the creditor, by reason of a loan or a sale pursuant to said Act and amendments.

[ 1975, c. 500, §1 (NEW) .]

2. No additional rights. This section shall not create, or render enforceable any other or greater rights or liabilities than would exist if neither such person nor such spouse was a minor.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §436. Open-end mortgages

1. Authorization; requirements. Any interest in real property which may be mortgaged to a financial institution authorized to do business in this State may be mortgaged to secure existing debts or obligations, to secure debts or obligations created simultaneously with the execution of the mortgage, to secure future advances necessary to protect the security and to secure future advances to be made at the option of the parties up to a total amount stated in the mortgage; and all such debts, obligations and future advances, from and as of the time the mortgage is filed for record as provided by law, shall be secured by such mortgage and have priority over the rights of all persons who subsequent to the recording of such mortgage acquire any rights in or liens upon the mortgaged real estate. A mortgage securing future advances remains valid and retains its priority even if no funds have been advanced or all advances have been repaid so long as an agreement regarding advances remains in effect. Upon termination of the agreement regarding future advances and repayment of all advances, the mortgage shall be discharged. Such priority over subsequent persons shall be only to the extent that the aggregate amount outstanding at any one time of such debts, obligations and future advances does not exceed the total amount stated in the mortgage; except that:

A. The mortgagor or his successor in title is authorized to file for record, and the same shall be recorded in the same recording office as the original mortgage, a notice limiting the amount of optional future advances secured by such mortgage to not less than the amount actually advanced at the time of such filing; provided that a copy of such filing is filed with the mortgagee; and [1975, c. 500, §1 (NEW).]

B. The priority of such debts, obligations and future advances shall not include any future optional advances secured by such mortgage made by such institution after any such person, in addition to acquiring such subsequent right or lien, sends to the institution by registered mail or delivers to an officer of the institution and secures a receipt therefor, express written notice stating that any such optional advances thereafter made will be junior to such person's mortgage or lien upon or rights in such real estate. [1975, c. 500, §1 (NEW).]

[ 1985, c. 647, §7 (AMD) .]

2. Future advances. "Future advances" referred to in subsection 1 shall include only those made to recipients designated in the mortgage.

[ 1975, c. 500, §1 (NEW) .]

3. Applicability limited. The provisions of this subsection may not be construed to affect or otherwise change the present law that allows mortgages stating nominal or no consideration to secure existing debts or obligations, or debts or obligations created simultaneously with the execution of the mortgage, to the extent of the actual debts or obligations, existing or granted; but such mortgages, when not also expressly providing for future advances to be made at the option of the parties, may not afford security for any future advances except those necessary to protect the security.

[ RR 1991, c. 2, §23 (COR) .]

4. Exemption. This section does not apply to mortgages that are recorded on or after January 1, 1994.

[ 1993, c. 229, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 647, §7 (AMD). RR 1991, c. 2, §23 (COR). 1993, c. 229, §1 (AMD).



9-B §437. Repayment of noncommercial and consumer loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I23 (RP).



9-B §438. Federal funds loans or sales (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §9 (AMD). 1997, c. 398, §I24 (RP).



9-B §439. Attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 531, (NEW). 1983, c. 150, §2 (AMD). 1985, c. 311, §6 (RP).



9-B §439-A. Lending limits

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Loans or extensions of credit" includes all direct or indirect advances of funds to a person that are made on the basis of any obligation of that person to repay the funds or that are repayable from specific property pledged by or on behalf of the person. "Loans or extensions of credit" may include, to the extent specified by the superintendent, any liability of a financial institution to advance funds to or on behalf of a person pursuant to a contractual commitment. [1991, c. 34, §8 (NEW).]

B. "Person" has the same meaning as defined in section 131, subsection 30. In determining loan limitations pursuant to subsection 2, the superintendent may further define "person," including, through rulemaking, the establishment of standards regarding the aggregation of loans with respect to related persons. [1991, c. 34, §8 (NEW).]

[ 1991, c. 34, §8 (NEW) .]

2. Limitations. A financial institution subject to this Title or a service corporation established pursuant to section 445 may not make loans or extensions of credit outstanding at one time to a person in excess of 20% of its total capital. Except as provided in paragraph A, total loans or other extensions of credit in excess of 10% of total capital must be approved by a majority of the governing body or the executive committee of that institution or corporation. Any loan made in violation of this section is subject to the remedies prescribed in section 465-A.

A. The superintendent may grant a partial or full waiver of the voting requirement for loans or other extensions of credit in excess of 10% of total capital for good cause shown. In granting this waiver, the superintendent shall consider capital, management and resources of the financial institution or other relevant factors as determined by the superintendent. [1999, c. 205, §1 (NEW).]

B. Any waiver granted pursuant to paragraph A may be withdrawn by the superintendent upon written notice to the financial institution. [1999, c. 205, §1 (NEW).]

[ 1999, c. 205, §1 (AMD) .]

3. Exclusions from limitations. The limitations contained in subsection 2 are subject to the following exceptions:

A. Loans or extensions of credit arising from the discount of commercial or business paper evidencing an obligation to the person negotiating it with recourse; [1991, c. 34, §8 (NEW).]

B. Loans or extensions of credit to municipal corporations located within this State upon their bonds or notes; [1991, c. 34, §8 (NEW).]

C. Loans or extensions of credit to the extent that they are secured or covered by guarantees, or by commitments or agreements to take over or purchase the loans or extensions of credit, made by any Federal Reserve Bank, the United States, this State or any department, bureau, board, commission, agency, authority, instrumentality or establishment of the United States or this State, including any corporation owned directly or indirectly by the United States or this State; [1991, c. 34, §8 (NEW).]

D. Loans or extensions of credit secured by a segregated deposit account in the lending bank; [1991, c. 34, §8 (NEW).]

E. Obligations as endorser, with or without recourse, or as guarantor, conditional or unconditional of dealer-originated obligations; and [1991, c. 34, §8 (NEW).]

F. Sales of federal funds, interbank deposits, which do not include certificates of deposit, and clearings. [1991, c. 34, §8 (NEW).]

[ 1991, c. 34, §8 (NEW) .]

4. Record of directors' actions. When loans in excess of 10% of total capital are approved, the records of the financial institution or service corporation must show who voted in favor of the loan. These records and those required by section 222 constitute prima facie evidence of the truth of all facts stated in the records in prosecutions and civil actions to enforce the provisions and penalties under section 465-A.

[ 1991, c. 681, §1 (AMD) .]

5. Rulemaking. The superintendent may adopt rules to administer and carry out this section, including rules to define or further define terms used in this section and to establish limits or requirements other than those specified in this section if the superintendent determines that such action is necessary for the protection of depositors, investors or the public. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 398, Pt. I, §26 (AMD) .]

SECTION HISTORY

1991, c. 34, §8 (NEW). 1991, c. 681, §1 (AMD). 1997, c. 398, §§I25,26 (AMD). 1999, c. 205, §1 (AMD).






Chapter 44: SERVICES AND INCIDENTAL ACTIVITIES

9-B §441. Applicability of chapter

The provisions of this chapter govern the services and incidental activities offered by financial institutions. [1997, c. 398, Pt. I, §27 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I27 (AMD).



9-B §441-A. General powers

Unless otherwise prohibited or limited by this Title or rules adopted by the superintendent, a financial institution has and may exercise all powers necessary or convenient to effect the purposes for which the financial institution is organized or to further the businesses in which the financial institution is lawfully engaged. [1997, c. 398, Pt. I, §28 (NEW).]

SECTION HISTORY

1997, c. 398, §I28 (NEW).



9-B §442. Trustee, self-employment retirement plans

1. Authorization; limitation. Financial institutions may act as trustee under a retirement plan established pursuant to the Act of Congress entitled "Self-employed Individuals Retirement Act of 1962," as amended; an individual retirement arrangement pursuant to the "Employee Retirement Income Security Act of 1974," as amended; a simplified employee pension plan pursuant to the "Revenue Act of 1978," as amended; or any similar qualified retirement plan pursuant to federal law. This section in no way limits the authority granted to trust departments of financial institutions.

[ 1997, c. 398, Pt. I, §29 (AMD) .]

2. Loss of status as qualified plan. In the event that any such retirement plan, which in the judgment of the institution constitutes a qualified plan under either said Self-employed Individuals Retirement Act of 1962; the Employee Retirement Income Security Act of 1974; a simplified employee pension plan pursuant to the "Revenue Act of 1978," as amended; or any similar qualified retirement plan pursuant to federal law, and the regulations promulgated thereunder at the time the trust or account was established and accepted by the institution, is determined subsequently not to be such a qualified plan or ceases subsequently to be such a qualified plan, in whole or in part, the institution may nevertheless continue to act as trustee of any deposit theretofore made under such plan and to dispose of the same in accordance with the directions of the depositor and the beneficiaries thereof.

[ 1985, c. 588, §2 (AMD) .]

3. Segregation not required. No institution, with respect to the deposits made under this section, shall be required to segregate such deposits from its other deposits except as may be required under federal law establishing such plans; provided that the institution shall keep appropriate records showing in proper detail all transactions engaged in under the authority of this section.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 39, (AMD). 1985, c. 588, §§1,2 (AMD). 1997, c. 398, §I29 (AMD).



9-B §443. Services for customers

In addition to all customer services financial in nature or incidental to, reasonably related to or convenient and useful to the powers granted in its organizational documents, a financial institution authorized to do business in this State may offer the services set forth below to its customers, depositors or members. [1997, c. 398, Pt. I, §30 (AMD).]

1. Checks, money orders and travelers' checks.

[ 1997, c. 398, Pt. I, §31 (RP) .]

2. Safe deposit boxes.

[ 1997, c. 398, Pt. I, §31 (RP) .]

3. Safekeeping.

[ 1997, c. 398, Pt. I, §31 (RP) .]

4. Consumer financial counseling.

[ 1997, c. 398, Pt. I, §31 (RP) .]

5. Public collection agency.

[ 1997, c. 398, Pt. I, §31 (RP) .]

6. Participation in public lotteries.

[ 1997, c. 398, Pt. I, §31 (RP) .]

7. Authorized insurance. A financial institution, while acting as a creditor may make insurance available to the extent authorized by Titles 9-A and 24-A. In so doing, a financial institution which makes life insurance available pursuant to Title 24-A, section 2604-A, where the indebtedness is secured to the creditor by a mortgage on real estate and where a separate charge is made to the debtor for that insurance, shall make the insurance available jointly to the debtor and not more than one comaker of the indebtedness, provided that both are individually and jointly liable to repay the indebtedness. The foregoing shall not be deemed to restrict the insurer's right to require all debtors to meet the requirements of the applicable policy in order to become insured. Nothing in this subsection shall prohibit the insurance on the life of one debtor only, if desired by the debtor.

[ 1981, c. 175, §1 (AMD) .]

8. Clearing corporation.

[ 1997, c. 398, Pt. I, §32 (RP); 1997, c. 683, Pt. B, §2 (RP) .]

9. Acting as agent.

[ 1997, c. 398, Pt. I, §32 (RP) .]

10. Bills or drafts.

[ 1997, c. 398, Pt. I, §32 (RP) .]

11. Annuities. A financial institution, credit union or financial institution holding company, or a subsidiary or employee of such an entity, authorized to do business in the State may sell, or arrange for the sale of, through a licensed 3rd party, annuities purchased from a licensed insurance company and may share commissions in connection with the sale of annuities pursuant to the provisions of Title 24-A. A financial institution, a credit union or a financial institution holding company, or an employee or subsidiary of such an entity, must be licensed in accordance with Title 24-A, section 1411 or 1416 before engaging in any of the activities concerning the sale of annuities authorized by this subsection.

A financial institution, credit union or financial institution holding company that sells or arranges for the sale of annuities on the premises of that entity:

A. Shall post conspicuously a notice that is clearly visible to all customers that may purchase annuities. The notice must state in clearly understandable language that the annuities are not insured by the Federal Deposit Insurance Corporation; [1997, c. 683, Pt. B, §3 (RPR).]

B. Shall orally inform a prospective purchaser of annuities that the annuities are not insured by the Federal Deposit Insurance Corporation; and [1997, c. 683, Pt. B, §3 (RPR).]

C. Before a sale of annuities is completed, shall obtain a written statement signed by the purchaser of the annuities stating that the purchaser received the oral notice required by paragraph B. [1997, c. 683, Pt. B, §3 (RPR).]

[ 1997, c. 683, Pt. B, §3 (RPR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 667, §1 (AMD). 1981, c. 175, §1 (AMD). 1987, c. 405, §1 (AMD). 1993, c. 322, §1 (AMD). 1997, c. 315, §16 (AMD). 1997, c. 398, §§I30-32 (AMD). 1997, c. 429, §C1 (AMD). 1997, c. 457, §3 (AMD). 1997, c. 683, §§B2,3 (AMD).



9-B §444. Credit cards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I33 (RP).



9-B §445. Service corporations

1. Authorization. A financial institution may establish, acquire or invest in the equity interest, obligations or other securities of a service corporation, as defined in section 131, or otherwise participate in or utilize the service of such a corporation. A service corporation may be owned by one or more institutions engaged in the business of banking.

[ 2005, c. 82, §10 (AMD) .]

2. Limitations. The stock of a service corporation formed pursuant to this section may be owned only by institutions engaged in the business of banking. The maximum amount of investment in any one such service corporation may not exceed 20% of the institution's total capital and reserves or its total surplus account. The aggregate investment of a financial institution in all service corporations may not exceed 50% of its total capital and reserves or its total surplus account. For purposes of applying the legal lending limit prescribed in this Title, a financial institution's investment in a service corporation, if majority owned, must be consolidated with the financial institution on a line-for-line basis proportionate to the financial institution's ownership interest in the service corporation.

[ 1997, c. 22, §13 (AMD) .]

3. Records. The books and accounts of a service corporation involving any financial institution shall be kept in such manner and form as the superintendent may prescribe; and any agreement between a financial institution and such corporation shall provide that such books and accounts may be examined by the superintendent or his designee.

[ 1975, c. 500, §1 (NEW) .]

4. Ownership.

[ 1997, c. 22, §14 (RP) .]

5. Exception for debt-acquired real property.

[ 1997, c. 22, §15 (RP) .]

6. Application; notice required. A financial institution seeking to invest in one or more service corporations shall notify the superintendent in writing at least 10 days prior to such investment. A financial institution seeking to establish or acquire one or more service corporations shall seek authorization to do so in accordance with the following.

A. If the services are to be performed only for other financial institutions authorized to do business in this State as defined in section 131, subsection 17-A, the financial institution shall notify the superintendent in writing, at least 10 days in advance, of its intent to establish or acquire the service corporation. This notice must contain information required by the superintendent. [1997, c. 22, §16 (NEW).]

B. If the services are to be performed for the public as well as other financial institutions, the financial institution shall file an application in accordance with section 252. The superintendent may, in addition to the criteria set forth in section 253, consider the type of institution making application and the competitive effect of that ownership. [1997, c. 22, §16 (NEW).]

An application or notice required by this subsection is not complete unless accompanied by a fee to be credited and used as provided in section 214.

[ 1997, c. 22, §16 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§20,21 (AMD). 1983, c. 63, §§3-4 (AMD). 1991, c. 386, §§12-15 (AMD). 1997, c. 22, §12 (AMD). 1997, c. 22, §13 (AMD). 1997, c. 22, §14 (AMD). 1997, c. 22, §15 (AMD). 1997, c. 22, §16 (AMD). 2005, c. 82, §10 (AMD).



9-B §446. Closely-related activities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§21-A (AMD). 1997, c. 22, §§17,18 (AMD). 1997, c. 398, §I34 (RP).



9-B §446-A. Closely related activities

A financial institution authorized to do business in this State may engage, directly or indirectly, in closely related activities as defined in section 131, subsection 6-A. The financial institution may engage in those activities directly, or indirectly through a subsidiary, unless the superintendent determines that an activity must be conducted through a subsidiary with appropriate corporate firewalls and safeguards, as determined by the superintendent, that limit the financial institution's exposure by emphasizing the subsidiary's independent legal structure. [1997, c. 398, Pt. I, §35 (NEW).]

1. Application required. A financial institution shall make application to the superintendent in accordance with section 252 for authority to engage in a closely related activity, except that an application is not necessary if all of the following conditions are satisfied:

A. Before and immediately after the proposed transaction, the financial institution is well capitalized as determined by the superintendent; [1999, c. 218, §21 (AMD).]

B. At the time of the transaction, the financial institution is well managed, which means that in connection with the financial institution's most recent examination:

(1) The financial institution received a composite rating of one or 2 pursuant to the uniform financial institution rating system adopted by the Bureau of Financial Institutions; and

(2) The financial institution received at least a satisfactory rating for management; [1999, c. 218, §21 (AMD); 2001, c. 44, §11 (AMD); 2001, c. 44, §14 (AFF).]

C. The book value of the total assets to be acquired does not exceed 15% of the consolidated total risk-weighted assets of the financial institution; [1999, c. 218, §21 (AMD).]

D. The consideration to be paid for the securities or assets to be acquired does not exceed 15% of the consolidated capital of the financial institution; [1999, c. 218, §21 (AMD).]

E. During the 12-month period prior to the proposed transaction, the financial institution has not been under an enforcement action nor is there an enforcement action pending; [1999, c. 218, §21 (AMD).]

F. The financial institution provides written notification to the superintendent at least 30 days prior to consummating the transaction; and [2001, c. 211, §14 (AMD).]

G. The activity is authorized pursuant to this Title or by rule or order of the superintendent. [1997, c. 398, Pt. I, §35 (NEW).]

Notwithstanding paragraphs A and G, the superintendent, after review of the written notification under paragraph F, may require an application if the superintendent determines that the activity raises significant supervisory concerns or raises significant legal or policy issues.

[ 2001, c. 44, §4 (AMD); 2001, c. 211, §14 (AMD) .]

2. Joint ownership. A subsidiary corporation formed pursuant to this section may be owned jointly with one or more persons, if the superintendent approves the joint ownership.

[ 1997, c. 398, Pt. I, §35 (NEW) .]

3. Investment limits. The amount of investment in any one subsidiary corporation may not exceed 20% of the financial institution's total capital. The aggregate investment in all subsidiary corporations may not exceed 50% of the financial institution's total capital. The superintendent may approve higher limits upon request.

[ 1997, c. 398, Pt. I, §35 (NEW) .]

4. Application or notice fee. An application or notice required under subsection 1 is not complete unless accompanied by a fee to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee, which may not exceed $2,500.

[ 1999, c. 218, §22 (NEW) .]

SECTION HISTORY

1997, c. 398, §I35 (NEW). 1999, c. 218, §§21,22 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 211, §14 (AMD).



9-B §447. Real estate appraisals; copies

A financial institution that imposes a fee on a person for the cost of an appraisal of any real estate shall furnish to the person, at no cost, one copy of the appraisal upon request, if the request is made within 90 days after the financial institution has provided notice of action taken on the application for credit or the date of the closing, whichever is later, or 90 days after the application is withdrawn. [1999, c. 150, §8 (AMD).]

SECTION HISTORY

1987, c. 265, §2 (NEW). 1999, c. 150, §8 (AMD).



9-B §448. Insurance agency activities

1. Authorization. A financial institution authorized to do business in this State or credit union authorized to do business in this State, or financial institution holding company, or an affiliate of either, other than a licensed supervised lender regulated under Title 9-A, Article IV, Part 4, may act as an insurance producer or consultant in this State and may employ, affiliate with or hire as a 3rd-party agent an insurance producer or consultant, if the producer or consultant is duly licensed under Title 24-A or engages in authorized insurance activities in another state, if the producer or consultant complies with the applicable laws of that state.

[ 1999, c. 218, §23 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliate" has the same meaning as defined in Title 24-A, section 1443-A, subsection 1, paragraph A. [1999, c. 127, Pt. A, §22 (AMD).]

B. "Customer" means a person or business entity or an authorized representative of either who has been personally and directly offered, or presently maintains, an investment security, trust, credit or an insurance product with a financial institution or credit union authorized to do business in this State. [1997, c. 315, §17 (NEW).]

[ 1999, c. 127, Pt. A, §22 (AMD) .]

3. Customer notice that insurance is not federally guaranteed. An institution that engages in insurance agency or brokerage activities authorized under subsection 1 must provide customer notice regarding insurance products in the following manner.

A. The institution shall post conspicuously a notice that is clearly visible to all customers that may purchase insurance products from the institution. The notice must state in clearly understandable language that the insurance is not insured by the Federal Deposit Insurance Corporation or National Credit Union Administration, as applicable; [1997, c. 315, §17 (NEW).]

B. When a prospective purchaser of insurance is directly and personally contacted by the institution, the institution shall orally inform that prospective purchaser of insurance that the insurance product is not insured by the Federal Deposit Insurance Corporation or National Credit Union Administration, as applicable; and [1997, c. 315, §17 (NEW).]

C. Before the sale of an insurance product is completed the institution must obtain a written statement signed by the purchaser of insurance that the purchaser received the oral notice required by paragraph B. [1997, c. 315, §17 (NEW).]

[ 1997, c. 315, §17 (NEW) .]

4. Distinguishing insurance products from loan or deposit products; identification of insurance producers. To the extent practicable, sales of insurance products authorized by this section must take place in a manner that minimizes customer confusion between the deposit, share or loan products offered by the institution and those insurance products. An institution authorized under subsection 1 is in compliance with this subsection if it utilizes signs clearly visible to its customers that distinguish its insurance products from its deposit, share or loan products and that adequately identify insurance producers and consultants affiliated with the institution.

[ 1999, c. 218, §23 (AMD) .]

5. Rulemaking. The superintendent, Superintendent of Insurance and the Superintendent of Consumer Credit Protection are authorized, pursuant to this subsection, Title 9-A, section 4-407 and Title 24-A, section 1443-A, subsection 3 to undertake joint rulemaking to carry out the purpose of subsection 4, including issues regarding signs, the physical location of sales of insurance and identification of producers affiliated with financial institutions, credit unions, financial institution holding companies or supervised lenders. In adopting rules pursuant to this section, the superintendent, the Superintendent of Insurance and the Superintendent of Consumer Credit Protection shall consider the possibility of confusion and perception of coercion among the insurance consuming public, the need for cost-effective delivery of insurance products to insurance consumers and the importance of parity among producers affiliated with federally chartered and state-chartered financial institutions and credit unions. Any rule adopted may not interfere significantly with the ability of a producer to solicit or negotiate the sale of an insurance product, whether or not that producer is affiliated with a financial institution, credit union, financial institution holding company or supervised lender, except when no other reasonable alternative exists to protect the insurance consuming public. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. Nothing in this section is intended to restrict or interfere with the ability of the bureau, the Bureau of Insurance or the Bureau of Consumer Credit Protection to adopt rules with respect to areas in which the respective agencies have independent jurisdiction.

[ 1999, c. 790, Pt. A, §10 (RPR); 2007, c. 273, Pt. B, §§5, 6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

6. Applicability. Other than the authorizations provided in subsection 1, this section does not apply to group health and group life insurance to the extent authorized by Title 24-A, chapters 31 and 35 when the insured is enrolled in the insurance policy, credit life and credit health insurance to the extent authorized by Title 24-A, chapter 37, credit property insurance, credit involuntary unemployment insurance, forced placed property insurance, a vendor's single interest policy or any other insurance product as determined by the Superintendent of Insurance. This section also does not apply to annuity sales authorized under section 443, subsection 11.

[ 1997, c. 315, §17 (NEW) .]

SECTION HISTORY

1997, c. 315, §17 (NEW). 1999, c. 127, §§A22,23 (AMD). 1999, c. 218, §23 (AMD). 1999, c. 790, §A10 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §§5, 6 (REV). 2007, c. 695, Pt. A, §47 (AFF).






Chapter 45: RECORDS AND REPORTS

9-B §451. Applicability of chapter

The provisions of this chapter apply to financial institutions organized under chapters 31 and 32 and establish minimum record-keeping requirements for these financial institutions. [1997, c. 398, Pt. I, §36 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I36 (AMD).



9-B §452. Maintenance of records; accounting and assets

1. Safekeeping of assets and records. Every financial institution shall make provisions to secure the safekeeping of the financial institution's assets and its books, accounts and records and shall keep them separate and apart from the assets or property of others. A financial institution may use the services of other entities when reasonably appropriate to accomplish the duties imposed by this section.

[ 1997, c. 398, Pt. I, §37 (AMD) .]

2. Books and accounting. The clerk or treasurer of every financial institution, or such other officer as may be designated in the bylaws or by a duly recorded vote of its directors, shall cause the books and accounts of the financial institution to be kept in accordance with generally accepted accounting principles unless the superintendent otherwise prescribes. The superintendent may prescribe the manner and form of keeping such books and accounts, which need not be uniform.

[ 1997, c. 398, Pt. I, §37 (AMD) .]

3. Assets.

[ 1997, c. 398, Pt. I, §37 (RP) .]

4. Fair value. The superintendent may require any of the assets of a financial institution to be charged down to such sum as in the superintendent's judgment represents its fair value.

[ 1997, c. 398, Pt. I, §37 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I37 (AMD).



9-B §453. Annual audits

1. Selection of auditor. The governing body of a financial institution subject to the provisions of this Title shall employ an independent public accountant or accountants at least annually.

[ 1997, c. 398, Pt. I, §38 (AMD) .]

2. Duties of the auditor. The accountant or auditor selected in subsection 1 shall analyze the books, accounts, notes, mortgages, securities and operating systems of the institution in such manner as in his judgment will result in an audit which, together with the internal auditing and accounting procedures of the institution, comports with generally accepted accounting standards for the protection of depositors, members or stockholders and the efficient operation of the institution. The accountant or auditor shall make a written report of the condition of the institution to the president and chairman of the board, for the board, in such manner and to such extent as said accountant or auditor may deem necessary or proper, and said accountant or auditor shall supply such additional information obtained from his audit as the board may direct.

[ 1975, c. 500, §1 (NEW) .]

3. Superintendent's comment on audit. The superintendent shall, in the course of his regular official examination of the institution and at such other times as he deems advisable, investigate the work of such accountant or auditor to determine its adequacy for the purposes set forth in subsection 2. In determining the adequacy of such an audit, the superintendent shall take into account the internal auditing and accounting procedures established by such institution. If the superintendent determines that the audit is inadequate, he shall report forthwith his findings, with instructions, in writing to the directors, who shall, within 30 days thereafter, comply therewith.

[ 1975, c. 500, §1 (NEW) .]

4. Audit limiting liability. Whenever the directors of a financial institution shall have provided for such audit or audits by the method prescribed and, in the case of the employment, election or appointment of an accountant or auditor by them, shall have taken such action to remedy conditions as may be deemed reasonably necessary in the light of the information disclosed by any report of said accountant or auditor, and shall have complied with all reasonable recommendations of the superintendent relative thereto within the time hereinbefore prescribed, they shall not be personally liable for any loss suffered by such institution due to any subsequent wrongdoing by any officer or employee of the institution, in the absence of other facts indicating negligence on the part of said directors.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I38 (AMD).



9-B §454. Destruction of deposit records

Any statement of account rendered by a financial institution to a depositor or any account book or passbook that has been written up by the financial institution to show the condition of the depositor's account and accompanied by vouchers that are the basis for debit entries to the account are deemed finally adjusted and settled and are conclusively presumed to be correct after a period of 6 years from rendition if the depositor has not questioned the correctness of the account. The depositor is thereafter barred from questioning the account. This section may not be construed to relieve the depositor from the duty now imposed by law of exercising due diligence in the examination of such account and vouchers, if any, when rendered by the financial institution and of immediate notification to the financial institution upon discovery of any error in such account, nor from the legal consequences of neglect of such duty, nor to prevent the application of Title 11 to cases governed by Title 11. Accordingly, financial institutions are not required to preserve or keep their records or files relating to these accounts and vouchers for a longer period than 6 years. [1997, c. 398, Pt. I, §39 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §I39 (AMD).






Chapter 46: PROHIBITIONS

9-B §461. Applicability of chapter

The provisions of this chapter setting forth acts and practices that are prohibited apply to all financial institutions, universal banks, limited purpose banks, credit unions and financial institution holding companies subject to the laws of this State and are in addition to the prohibitions in this Title. [1999, c. 546, §1 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1999, c. 218, §24 (AMD). 1999, c. 546, §1 (AMD).



9-B §462. Interlocks of directors, corporators and officers

1. Prohibited interlocks. Except as provided in subsections 2 and 3, no person who is a director, corporator, officer or employee of a financial institution, credit union or financial institution holding company authorized to do business in this State shall serve as a director, corporator, officer or employee of any other such financial institution, credit union or financial institution holding company authorized to do business in this State.

[ 1975, c. 500, §1 (NEW) .]

2. Exceptions. The prohibitions contained in subsection 1 shall not apply to the situation where directors, officers or employees of subsidiaries of financial institutions and subsidiaries of financial institution holding companies who may also be directors, officers or employees of the parent financial institution holding company, or of other subsidiaries of such holding company.

[ 1975, c. 500, §1 (NEW) .]

3. Grandfather provision. The prohibitions contained in subsection 1 shall not apply to any person who is presently serving in such multiple offices until October 3, 1976.

[ 1975, c. 500, §1 (NEW) .]

4. Waiver. The superintendent may grant a waiver of the prohibition contained in subsection 1 upon request by an affected party. A waiver may be granted only in situations involving a financial institution, credit union or financial institution holding company and a limited purpose bank and for good cause shown when there is no conflict resulting from competition between institutions. The superintendent may withdraw a waiver granted under this subsection upon reasonable written notice to the affected party.

[ 1999, c. 546, §2 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1999, c. 546, §2 (AMD).



9-B §463. Stock in Maine financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §22 (AMD). 1977, c. 152, §3 (AMD). 1979, c. 663, §42 (AMD). 1983, c. 55, §2 (RP).



9-B §464. Loans on shares of stock

1. Prohibition. A financial institution shall not make loans or discounts on the security of the shares of its own capital stock or the capital stock of its parent holding company or its subsidiaries, if any, nor shall an institution be the purchaser or holder of any such shares unless necessary to prevent loss upon a debt previously contracted for in good faith, and all stock so acquired shall be disposed of at public or private sale within one year after its acquisition, in accordance with such requirements as the superintendent deems appropriate.

[ 1975, c. 500, §1 (NEW) .]

2. Extension of time for disposition of shares. The time for disposition of shares acquired in subsection 1 may be extended by the superintendent for good cause shown, upon application in writing to the superintendent.

[ 1975, c. 500, §1 (NEW) .]

3. Purchase of own shares. Nothing in this section shall be construed as prohibiting an institution, with the prior written approval of the superintendent, from:

A. Redeeming shares of its capital stock of any type pursuant to provisions of its bylaws or articles of incorporation; [1977, c. 152, §4 (NEW).]

B. Purchasing shares of its capital stock of any type for the purpose of reducing its outstanding shares pursuant to provisions of its bylaws or articles of incorporation; or [1977, c. 152, §4 (NEW).]

C. Purchasing shares of any type of its own capital stock or the capital stock of its parent financial institution holding company pursuant to any stock option plan, stock bonus plan or other incentive plan for any or all directors, officers and employees duly adopted by the financial institution's board of directors. [1975, c. 546, §48 (AMD).]

[ 1977, c. 564, §48 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §4 (AMD). 1977, c. 564, §48 (AMD).



9-B §465. Loans to directors, corporators or officers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §23 (AMD). 1977, c. 152, §5 (AMD). 1981, c. 501, §§32,33 (AMD). 1981, c. 698, §24 (AMD). 1983, c. 56, §§1-3 (AMD). 1985, c. 83, §§2,3 (AMD). 1987, c. 405, §2 (AMD). 1991, c. 34, §9 (AMD). 1991, c. 681, §2 (RP).



9-B §465-A. Loans to stockholders, directors or officers

1. Authorization. A financial institution authorized to do business in this State may make loans to its principal stockholders, policy-making officers or directors, or to any related interest of those persons, subject to the limitations contained in this section.

[ 1991, c. 681, §3 (NEW) .]

2. Terms and credit worthiness. A financial institution may not make a loan to any of its principal stockholders, policy-making officers or directors, or to any related interest of that person, unless the loan is made on substantially the same terms, including interest rates and collateral, as those generally available to the public, or to employees of the financial institution pursuant to a benefit or compensation program, and does not involve more than the normal risk of repayment or present other unfavorable features.

[ 1997, c. 22, §19 (AMD) .]

3. Prior approval. A financial institution may not grant a loan to any of its principal stockholders, policy-making officers or directors, or to any related interest of that person, in an amount that, when aggregated with the amount of all other loans to that person and all related interests of that person, exceeds the higher of $25,000 or 5% of the financial institution's capital or unimpaired surplus, unless:

A. The loan has been approved in advance by a majority of the entire board of directors of the financial institution; and [1991, c. 681, §3 (NEW).]

B. Any interested party has abstained from participating directly or indirectly in the voting. [1991, c. 681, §3 (NEW).]

A financial institution may not make a loan to any one of its principal stockholders, policy-making officers or directors, or to any related interest of that person, in an amount that, when aggregated with the amount of all other loans to that person and all related interests of that person, exceeds $500,000 except in compliance with the requirements of this subsection.

[ 1991, c. 681, §3 (NEW) .]

4. Participation in discussion. Participation by any principal stockholder, policy-making officer or director in the discussion or any attempt to influence the voting by the board of directors regarding a loan to the interested principal stockholder, policy-making officer or director, or any related interest of that person, constitutes indirect participation in the voting by the board of directors on the loan.

[ 1991, c. 681, §3 (NEW) .]

5. Lines of credit. Lines of credit to principal stockholders, policy-making officers or directors, or to any related interest of those persons, must be approved pursuant to the requirements of subsection 3. A loan granted under a line of credit approved pursuant to subsection 3 does not require prior approval pursuant to that subsection as long as the loan is granted within the term of the approved line of credit.

[ 1991, c. 681, §3 (NEW) .]

6. Liability for making. Every principal stockholder, officer, agent or employee of a financial institution who authorizes or assists in procuring or granting or who causes the granting of a loan in violation of this section or section 854, to the extent that the financial institution is subject to the provisions of section 439-A or 854, or who pays or willfully permits the payment of any funds of that institution on such a loan; every director of a financial institution who votes on a loan in violation of any of the provisions of this section; and every director, principal stockholder, officer, agent or employee who knowingly permits or causes any of those actions to be done is personally responsible for payment of the loan and is guilty of a Class E crime. For purposes of this subsection, "agent" or "employee" does not include an individual who is incidentally involved in the preparation of documents or title work related to a loan.

[ 1997, c. 398, Pt. L, §7 (AMD) .]

7. Violations. A loan granted in violation of this section is due and payable immediately, without demand, whether or not it appears on its face to be a time loan. If the superintendent finds a loan outstanding in violation of this section or section 439-A or 854, the superintendent shall notify the president, clerk or treasurer of the financial institution to cause that loan to be paid immediately. If the loan is not paid within 30 days or such further time as the superintendent determines, the superintendent shall report the facts to the Attorney General, who shall commence a civil action in the name and for the benefit of the financial institution for the collection of the loan. The Attorney General may employ special counsel to prosecute the civil action. The financial institution shall pay all expenses of special counsel, to be recovered in a civil action in the name of the State.

[ 1991, c. 681, §3 (NEW) .]

8. Rulemaking. The superintendent may adopt rules to administer and carry out this section.

[ 1991, c. 681, §3 (NEW) .]

SECTION HISTORY

1991, c. 681, §3 (NEW). 1997, c. 22, §19 (AMD). 1997, c. 398, §L7 (AMD).



9-B §466. Unlawful acts

The acts set forth in this section are unlawful and are criminal offenses unless otherwise provided. [2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

1. Copying records of financial institutions. A director, corporator, officer, agent or employee of a financial institution who copies any of the books, papers, records or documents belonging to or in the custody of such institution, either for that person's own use or for the use of any other person other than in the ordinary and regular course of that person's duties, commits a Class E crime.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Disclosures by service corporation employees. Any information derived from financial institution records or sources by personnel of a service corporation formed pursuant to section 445 may not be disclosed except in the regular course of business. A person who violates this subsection commits a Class E crime.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Violation of orders. A person may not violate an order of the superintendent lawfully served upon that person.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Unauthorized business. A person may not engage in the business of banking unless the person is properly authorized, nor may a person represent that that person is acting as a financial institution, nor use an artificial or corporate name that purports to be or suggests that the person is a financial institution unless the financial institution is properly authorized to do business in this State and except as provided in section 241, subsection 12.

[ 2001, c. 211, §15 (AMD) .]

5. Procuring loans. A director, corporator, officer, agent, employee or attorney of a financial institution may not stipulate for or receive or consent or agree to receive any fee, commission, gift or thing of value, from a person, firm or corporation for procuring or endeavoring to procure for the person, firm or corporation, or for any other person, firm or corporation, from any such financial institution, a loan or extension or renewal of loan or substitution of security, or the purchase or discount or acceptance of a paper, note, draft, check or bill of exchange by any such financial institution. This subsection may not be construed to refer to the expenses of examining titles, drafting conveyances and mortgages and the performance of other purely legal services.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Concealment. A director, corporator, officer, agent or employee of a financial institution may not conceal or endeavor to conceal a transaction of the financial institution from a director, corporator, officer, agent or employee of the institution or an official or employee of the Bureau of Financial Institutions to whom it should be properly disclosed.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Deception; false statements. A director, corporator, officer, agent or employee of a financial institution may not maintain or authorize the maintenance of an account of the financial institution in a manner that, to that person's knowledge, does not conform to the requirements prescribed by statutes applicable to the supervision of financial institutions or rules issued under those statutes; and that person may not, with intent to deceive, make a false or misleading statement or entry or omit a statement or entry that should be made in a book, account, report or statement of the institution or obstruct or endeavor to obstruct a lawful examination or investigation of the institution or any of its affairs by an official or employee of the Bureau of Financial Institutions.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

8. Violation of Title or rules. If, in the opinion of the superintendent, a financial institution or its officers or directors have persistently violated a provision of this Title, the superintendent shall immediately report the same with such remarks as the superintendent determines expedient to the Attorney General, who may immediately institute a prosecution on behalf of the State.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

9. False returns. A director, corporator, officer, agent or employee of a financial institution may not intentionally or knowingly make a false return to the superintendent in response to a call for information issued by the superintendent or by a deputy superintendent or upon the making or filing of a regular or special report required by this Title.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

10. Failure to make returns. A financial institution that fails to furnish reports and information to the superintendent, as required by this Title within the time specified, is subject to a penalty of not more than $100 per day for each day it is in violation of this section, which penalty may be recovered in a civil action in the name of the State.

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

11. General penalties. The follow penalties apply.

A. A person responsible for an act or omission expressly declared to be a criminal offense by statutes pertaining to the supervision of financial institutions and for which no other penalty has been provided by statute commits a Class E crime, except notwithstanding Title 17-A, section 1301, a fine of not more than $5,000 may be imposed upon a natural person. [2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

A-1. A person who violates paragraph A with the intent to defraud commits a Class C crime. [2003, c. 452, Pt. D, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A director, corporator, officer, agent or employee of a financial institution is responsible for an act or omission of the institution declared to be a criminal offense against statutes pertaining to the supervision of financial institutions whenever, knowing that such act or omission is unlawful, the person participates in authorizing, executing, ratifying or concealing such act or in authorizing or ratifying such omission or, having a duty to take the required action, omits to do so. [2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. D, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

12. Strict liability. Except as otherwise specifically provided, violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. D, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§23-A (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 211, §15 (AMD). 2003, c. 452, §D1 (AMD). 2003, c. 452, §X2 (AFF).



9-B §467. Outside business interests

1. Acting as broker-dealer prohibited.

[ 1997, c. 22, §20 (RP) .]

2. Other outside business interests. A policy-making officer of a financial institution may not engage in, directly or indirectly, any other business or occupation without the consent of a majority of the directors, evidenced by a duly recorded resolution.

[ 1991, c. 386, §16 (AMD) .]

3. Compliance. Any person described in subsections 1 or 2 who is in violation of this section on the effective date hereof shall have two years from said effective date to comply with the requirements of subsections 1 and 2.

[ 1975, c. 500, §1 (NEW) .]

4. Sale of annuities. A financial institution or a credit union authorized to do business in this State may not arrange for the sale of annuities pursuant to section 443, subsection 11 with an insurance agent if that agent is a director of the financial institution or credit union or with an agency if a director is an owner or otherwise has a financial interest in the agency.

[ 1993, c. 322, §2 (NEW) .]

5. Provision of names of persons purchasing annuities. A financial institution or a credit union authorized to do business and to sell annuities in this State may not sell or provide to any individual or institution the name of any person that has purchased annuities from that financial institution or credit union.

[ 1993, c. 322, §2 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1989, c. 502, §D6 (AMD). 1991, c. 386, §16 (AMD). 1993, c. 322, §2 (AMD). 1997, c. 22, §20 (AMD).



9-B §468. Restrictions on transactions with affiliates

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Covered transaction" means, with respect to an affiliate of a financial institution:

(1) A loan or extension of credit to the affiliate;

(2) A purchase of or an investment in securities issued by the affiliate;

(3) A purchase of assets, including assets subject to agreement to repurchase, from the affiliate unless exempted by rule or order of the superintendent;

(4) The acceptance of securities issued by the affiliate as collateral security for a loan or extension of credit to any person; or

(5) The issuance of a guarantee, acceptance or letter of credit, including an endorsement or standby letter of credit, on behalf of an affiliate. [1997, c. 398, Pt. I, §40 (NEW).]

B. "Transaction with an affiliate" means any transaction by a financial institution or its subsidiary with any person if any of the proceeds of the transaction are used for the benefit of, or transferred to, an affiliate. [1997, c. 398, Pt. I, §40 (NEW).]

C. "Affiliate" has the same meaning as given in section 131, subsection 1-A, except that a subsidiary of a financial institution is not an affiliate of that financial institution. [1997, c. 660, Pt. A, §6 (NEW).]

[ 1997, c. 660, Pt. A, §6 (AMD) .]

2. Authorization. A financial institution and its subsidiaries may engage in a transaction with an affiliate subject to the following conditions:

A. The terms and circumstances, including credit standards, are substantially the same, or at least as favorable to the institution or its subsidiary, as those prevailing at the time for comparable transactions with or involving other nonaffiliated companies; or [1997, c. 398, Pt. I, §40 (NEW).]

B. In the absence of comparable transactions, the terms and circumstances, including credit standards, would in good faith be offered to, or would apply to, nonaffiliated companies. [1997, c. 398, Pt. I, §40 (NEW).]

[ 1997, c. 398, Pt. I, §40 (NEW) .]

3. Covered transactions. In addition to the requirements of subsection 2, a financial institution and its subsidiaries may engage in a covered transaction with an affiliate subject to the following limitations:

A. In the case of an individual affiliate, the aggregate amount of covered transactions may not exceed 10% of the financial institution's total capital; [1997, c. 398, Pt. I, §40 (NEW).]

B. In the case of all affiliates, the aggregate amount of covered transactions may not exceed 20% of the financial institution's total capital; [1997, c. 398, Pt. I, §40 (NEW).]

C. A financial institution and its subsidiaries may not purchase a low-quality asset from an affiliate; [1997, c. 398, Pt. I, §40 (NEW).]

D. Any covered transactions and any other transactions between a financial institution and its affiliates permitted by the superintendent pursuant to subsection 6 must be on terms and conditions that are consistent with safe and sound banking practices; and [1997, c. 398, Pt. I, §40 (NEW).]

E. Each loan or extension of credit to, or guarantee, acceptance or letter of credit issued on behalf of, an affiliate by a financial institution or its subsidiary must be fully secured at the time of the transaction by eligible collateral. [1997, c. 398, Pt. I, §40 (NEW).]

[ 1997, c. 398, Pt. I, §40 (NEW) .]

4. Prohibited transactions. The following transactions are prohibited.

A. A financial institution or its subsidiary may not purchase as fiduciary any securities or other assets from any affiliate unless this purchase is permitted under the instrument creating the fiduciary relationship, the purchase is pursuant to court order or the purchase is pursuant to law of the jurisdiction governing the fiduciary relationship. [1997, c. 398, Pt. I, §40 (NEW).]

B. A financial institution or its subsidiary, whether acting as principal or fiduciary, may not knowingly purchase or otherwise acquire, during the existence of any underwriting or selling syndicate, any security if a principal underwriter of that security is an affiliate of the financial institution, unless the purchase or acquisition of this security has been approved, before this security is initially offered for sale to the public, by a majority of the governing body of the financial institution who are not officers or employees of the financial institution or any affiliate of the financial institution. [1997, c. 398, Pt. I, §40 (NEW).]

[ 1997, c. 398, Pt. I, §40 (NEW) .]

5. Violations. Any transaction made in violation of this section is subject to the remedies prescribed in section 465-A.

[ 1997, c. 398, Pt. I, §40 (NEW) .]

6. Rulemaking. The superintendent may, by rule or order, define or further define terms used in this section and establish limits, requirements or exceptions to this section other than those specified in this section, if the superintendent determines such action is necessary for the protection of depositors or the public and is consistent with the purposes of this section. For institutions organized pursuant to Part 12, the superintendent may, by rule or order, define or further define the terms used in this section and establish limits, requirements or exceptions to this section other than those specified in this section, if the superintendent determines that such action is consistent with the powers and limitations accorded institutions organized pursuant to Part 12. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 660, Pt. A, §7 (AMD) .]

SECTION HISTORY

1997, c. 398, §I40 (NEW). 1997, c. 660, §§A6,7 (AMD).



9-B §469. Fundamental change in asset composition

1. Requirement of prior approval. A financial institution, without the prior written approval of the superintendent, may not change the composition of all or substantially all of its assets through sales or other dispositions of assets, through purchases or other acquisitions of assets or through other expansions of its operations.

[ 2005, c. 83, §11 (NEW) .]

2. Considerations. In determining whether to approve the change in the asset composition of a financial institution, the superintendent shall consider the purpose of the proposed transaction, its impact on the safety and soundness of the financial institution and any effect on the customers of the financial institution. If the superintendent concludes that a filing presents significant or novel policy, supervisory or legal issues, the superintendent may require an application to be filed in accordance with section 252.

[ 2005, c. 83, §11 (NEW) .]

3. Exception. Prior written approval is not required for a change in the composition of assets that is part of the financial institution's ordinary and ongoing core banking activities.

[ 2005, c. 83, §11 (NEW) .]

4. Rules. The superintendent may adopt rules defining a change in the composition of all or substantially all of a financial institution's assets and setting forth the factors to consider in determining what constitutes a fundamental change in assets. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 83, §11 (NEW) .]

SECTION HISTORY

2005, c. 83, §11 (NEW).






Chapter 47: TRUST ACTIVITIES OF FINANCIAL INSTITUTIONS

9-B §471. General

A financial institution may act as trustee, executor, administrator, registrar of stocks and bonds, guardian of estates or in any other fiduciary capacity. Assets held in any fiduciary capacity must be segregated from the general assets of the financial institution and the financial institution shall keep a separate set of books and records showing in proper detail all transactions engaged in under this section. The trust activities of financial institutions are governed by this chapter and the Probate Code. [1997, c. 398, Pt. I, §41 (NEW).]

SECTION HISTORY

1997, c. 398, §I41 (NEW).



9-B §472. Notice

A financial institution shall provide the superintendent 60 days' notice prior to conducting trust activities. The superintendent may prescribe the form and content of the notice, including, but not limited to, business plans, financial projections and management. Notice is not required if trust activities are limited to retirement plans established pursuant to the federal Self-employed Individuals Tax Retirement Act of 1962, Public Law 87-792, 76 Stat. 809, the Employee Retirement Income Security Act of 1974, 29 United States Code, Sections 1001-1461 (1997) or other acts if the retirement funds are invested exclusively in the deposit accounts of the financial institution. [1997, c. 398, Pt. I, §41 (NEW).]

SECTION HISTORY

1997, c. 398, §I41 (NEW).



9-B §473. Trust assets

1. Separation of trust assets. Except as otherwise provided, all securities, money and property received by any financial institution to be held in trust or in any other fiduciary capacity must be kept separate and apart from the other assets of the financial institution.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

2. Separation of trust account investments. The investments of each account must be kept separate from those of all other accounts, except that:

A. They may be placed in the custody of any other financial institution or trust company, whether within or without this State, and may, while so held, be commingled with other securities of other such accounts, if records are kept that show the share of each account in the commingled securities; [1997, c. 398, Pt. I, §41 (NEW).]

B. They may be commingled with similar securities of other accounts, if records are kept to show the share of each account in the commingled securities. The ownership of and other interests in the securities credited to such account may be transferred by entries on the books of the financial institution without physical delivery of any securities; [1997, c. 398, Pt. I, §41 (NEW).]

C. Assets held by a trustee, executor, administrator, guardian or other fiduciary may be invested in a common trust fund established under Title 18-A, section 7-501; [1997, c. 398, Pt. I, §41 (NEW).]

D. Securities, the principal and interest of which the United States or any department, agency or instrumentality of the United States has agreed to pay or has guaranteed the payment of, may be deposited with the Federal Reserve Bank in the district in which this State is located, to be credited to one or more fiduciary or safekeeping accounts on the books of that Federal Reserve Bank in the name of the financial institution and to which accounts other similar securities may be credited. A financial institution that deposits securities with a Federal Reserve Bank is subject to rules with respect to the making and maintenance of these deposits the superintendent may from time to time adopt; [1997, c. 398, Pt. I, §41 (NEW).]

E. Any cash, whether principal or income, or both, may be deposited in the financial institution in an account, either time or demand, specifically stating the trust to which the cash belongs; and [1997, c. 398, Pt. I, §41 (NEW).]

F. Any cash, whether principal or income, or both, may be deposited in the financial institution in an aggregate deposit, either time or demand, including balances from other trusts, if the books of the trust department show the specific interest of each trust in this aggregate deposit. [1997, c. 398, Pt. I, §41 (NEW).]

[ 1997, c. 398, Pt. I, §41 (NEW) .]

3. Record of trust account. A record of all matters relating to each trust account must be kept separately in the trust department and must indicate the particulars respecting each account as the superintendent directs.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

4. Exclusion from other financial institution liabilities. The trust assets held by any financial institution are not subject to any other liabilities of the financial institution.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

SECTION HISTORY

1997, c. 398, §I41 (NEW).



9-B §474. Bond

A surety is not necessary on the bond of the financial institution in its capacity as trustee, executor, administrator, conservator, guardian, assignee or receiver, or in any other capacity, unless the court or officer approving the bond requires it. [1997, c. 398, Pt. I, §41 (NEW).]

SECTION HISTORY

1997, c. 398, §I41 (NEW).



9-B §475. Rulemaking

The superintendent may adopt rules governing the trust activities of financial institutions. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 398, Pt. I, §41 (NEW).]

SECTION HISTORY

1997, c. 398, §I41 (NEW).



9-B §476. Transfer of fiduciary relationships to and from affiliated financial institutions

A financial institution may transfer its fiduciary relationships to another affiliate if the affiliate to which the fiduciary relationships are being transferred is authorized to conduct trust activities in the manner described in this section. [1997, c. 398, Pt. I, §41 (NEW).]

1. Petition. The following provisions govern the petition process.

A. The transferee affiliate may apply by petition to the Superior Court or Probate Court in and for the county in which its principal office is located requesting that it be substituted for its affiliate specified in the petition in every existing fiduciary capacity designated in the petition and, in the case of the first petition, in every fiduciary capacity that may take effect after the date on which that petition is filed. [1997, c. 398, Pt. I, §41 (NEW).]

B. Each transferor affiliate shall join in the petition. Notice of the filing of the petition must be given to the superintendent prior to the filing. [1997, c. 398, Pt. I, §41 (NEW).]

C. The petition must indicate the county in which the principal office of each transferor affiliate joining in the petition is located and must designate each fiduciary relationship existing at the date of the petition with respect to which the transferee affiliate, referred to in this section as the "petitioner," requests substitution. The petition additionally must set forth, with regard to each existing fiduciary relationship designated in the petition, the name and address last known to the petitioner of each person entitled to receive notice of hearing on the petition, as follows:

(1) In a case in which the transferor affiliate specified in the petition is acting with one or more cofiduciaries in respect to the fiduciary relationship, each cofiduciary;

(2) In a case in which the instrument creating the fiduciary relationship so provides, each person who, alone or together with others, may revoke, terminate or amend the instrument or remove the corporate fiduciary;

(3) In the case of any trust not described in subparagraph (2), each beneficiary entitled or permitted, on the date the petition is filed, to receive income from the trust pursuant to the terms of the trust and each person who would be presumptively entitled to any portion of the principal of the trust if all income interests in the trust terminated on the date the petition was filed;

(4) In the case of the estate of any decedent, each person who would have a claim to succession to any property of the decedent under the testacy status upon which the fiduciary has been authorized to proceed;

(5) In the case of any conservatorship, each person whose assets are the subject of the conservatorship and each guardian of the person, if any guardian has been appointed and is a person other than a transferor affiliate;

(6) In the case of any person described in subparagraphs (1) to (5) that is a charitable institution or a charitable trust located within the State, the Attorney General; and

(7) In all cases, the superintendent. [1997, c. 398, Pt. I, §41 (NEW).]

D. The court may appoint one or more guardians ad litem to represent the interests of a person:

(1) Entitled to receive notice pursuant to paragraph C, who is a minor or who is known by the petitioner or any transferor affiliate to be subject to any other disability, including confinement in a penal institution, and for whom no guardian, other than a transferor affiliate, has been appointed;

(2) Of whose estate a transferor affiliate is conservator and for whom no guardian, other than a transferor affiliate, has been appointed; and

(3) Whose identity or whereabouts is unknown.

Title 18-A, section 1-403 governs in determining the propriety of any such appointments. [1997, c. 398, Pt. I, §41 (NEW).]

[ 1997, c. 398, Pt. I, §41 (NEW) .]

2. Notice. When any petition described in subsection 1 has been filed, the court in which the petition has been filed shall enter an order fixing a date and time for hearing on the petition, which may not be earlier than 35 days after the filing of the petition, and approving the form of notice to be given by the petitioner as provided in this section. At least 25 days prior to the hearing date, the petitioner shall cause a copy of the notice to be mailed by first class mail to each person identified in the petition as being entitled to receive notice under this section, at that person's last known address as set forth in the petition. In addition, the petitioner shall cause a copy of the notice to be published at least once a week for 3 successive weeks preceding the hearing date, the first publication to be at least 25 days prior to the hearing date. This publication must be in a newspaper of general circulation in each county in which the principal office of the affiliated bank specified in the petition is located.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

3. Contents of notice. The notice mailed and published with respect to each petition must state the time and place of the hearing, the name of the subsidiary trust company that has filed the petition, the name of each transferor affiliate that has joined in the petition, that the petition requests that the petitioner be substituted for each of its transferor affiliates specified in the petition in every existing fiduciary capacity designated in the petition and, if appropriate, in every fiduciary capacity that may take effect after the petition has been filed and that any person to whom the notice is addressed may file an objection in accordance with subsection 4. All costs incurred in connection with the printing, mailing and publishing of the notice must be borne by the petitioner.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

4. Objections. A person entitled to receive notice under this section may object to the substitution of the petitioner as fiduciary. Any such person wishing to object must file a written objection to the substitution, setting forth the reasons for the objection, with the court in which the petition has been filed and serve a copy upon the attorney for the petitioner at least 3 days before the date of hearing and must appear at the hearing in person or by an attorney.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

5. Order. On the date fixed for the hearing on the petition, upon making a determination that notice has been properly given as required by this section, the court shall enter an order substituting the petitioner for each of its specified affiliated banks in every designated existing fiduciary capacity and, in the case of the first petition by the petitioner, in every fiduciary capacity that takes effect after the filing of the petition, except fiduciary capacities in any existing relationship with respect to which an objection has been filed in accordance with subsection 4. In the case of a fiduciary relationship when more than one person is entitled under this section to object to substitution of the petitioner, the properly made objection by fewer than all of the persons must be considered by the court, which shall in its sole discretion determine whether the substitution will be ordered. In the case of a fiduciary relationship in respect of which an objection has been properly made by any person who is entitled pursuant to this section to object to the substitution, the court may in its discretion determine that the resignation of the transferor affiliate will be accepted in respect of the fiduciary relationship. If the court determines that the resignation will be accepted, it shall enter an order substituting a different financial institution or nondepository trust company that has given its written consent to such a substitution prior to the entry of the order. In construing the language of any instrument that is the subject of a proceeding pursuant to this section, this section may not be considered to abrogate or affect the terms of the instrument creating the fiduciary relationship. Upon entry of the court's order, the petitioner, without further act, is substituted in every such fiduciary capacity.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

6. Substitution. In respect of each fiduciary capacity, existing and future, as to which substitution has been ordered pursuant to this section, each designation of an affiliated bank as fiduciary in any capacity contained in any contract, will, order of any court or other document or instrument is deemed a designation of the petitioner substituted for the transferor affiliate pursuant to this section.

A. Any grant in any such contract, will, order or other document or instrument of any rights, powers, duties or authorities, whether or not discretionary, is deemed conferred upon the petitioner deemed designated as the fiduciary pursuant to this section. [1997, c. 398, Pt. I, §41 (NEW).]

B. Following the entry of an order pursuant to this section, the petitioner, with respect to each fiduciary relationship affected by the order that is an estate of a deceased person, guardianship or conservatorship, shall notify in writing the register of probate for the county in which the affected affiliated bank was appointed to the affected fiduciary relationship of the substitution of the petitioner for the affected affiliated bank in this fiduciary capacity. The notification must contain the name of the affected estate, guardianship or conservatorship, the date on which the order was entered and the name of the court that entered it and must state that the order was entered pursuant to this section. [1997, c. 398, Pt. I, §41 (NEW).]

[ 1997, c. 398, Pt. I, §41 (NEW) .]

7. Assets. Upon substitution pursuant to this section, each transferor affiliate shall deliver to the petitioner all assets held by the transferor affiliate as fiduciary, except assets held in capacities with respect to which there has been no substitution pursuant to this section and, upon substitution, the assets become the property of the petitioner without the necessity of any instrument of transfer or conveyance. Notwithstanding any provision in this Title, after a substitution of existing fiduciary capacities pursuant to this section, a transferor affiliate remains jointly liable with the petitioner that has been substituted for it in respect of each of the existing fiduciary relationships as to which the substitution has been ordered, but the transferor affiliate is entitled to a right of indemnification against the petitioner for all amounts paid by the transferee affiliate as a result of the joint liability.

[ 1997, c. 398, Pt. I, §41 (NEW) .]

SECTION HISTORY

1997, c. 398, §I41 (NEW).









Part 5: SAVINGS BANKS

Chapter 51: CAPITAL AND CASH RESERVE

9-B §511. Applicable law; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §512. Undivided profits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §513. Guaranty fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 34, §10 (RP).



9-B §514. Cash reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §43 (AMD). 1981, c. 155, §5 (RP).






Chapter 52: DEPOSITS

9-B §521. Deposits in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §522. Classification and amounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 22, §21 (AMD). 1997, c. 398, §K7 (RP).



9-B §523. Dividends and interest on deposits and accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §524. Trust assets (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §525. Deposits of fiduciaries and other officials (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §526. Pledge of assets for deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 386, §17 (NEW). 1997, c. 398, §K7 (RP).






Chapter 53: LOANS

9-B §531. Loans in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §3 (AMD). 1997, c. 398, §K7 (RP).



9-B §532. Real estate mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 170, §3 (AMD). 1979, c. 429, §10 (AMD). 1979, c. 661, §4 (AMD). 1981, c. 159, (AMD). 1981, c. 501, §34 (AMD). 1985, c. 84, §§1,2 (AMD). 1987, c. 405, §§4-6 (AMD). 1991, c. 34, §11 (AMD). 1997, c. 398, §K7 (RP).



9-B §533. Other mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §534. Other loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §7 (RPR). 1991, c. 34, §12 (AMD). 1991, c. 386, §18 (AMD). 1997, c. 398, §K7 (RP).



9-B §534-A. Commercial loans (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 646, §2 (NEW). 1987, c. 405, §8 (RP).



9-B §534-B. Individual borrower loan limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §9 (NEW). 1991, c. 34, §13 (RP).



9-B §535. Loan participations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §§5-A (AMD). 1981, c. 646, §3 (AMD). 1987, c. 405, §10 (AMD). 1991, c. 34, §14 (AMD). 1991, c. 386, §19 (AMD). 1997, c. 398, §K7 (RP).



9-B §536. Other prudent loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §44 (AMD). 1987, c. 405, §11 (RP).



9-B §537. Additional loans authorized by superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §4 (AMD). 1987, c. 405, §12 (RP).



9-B §538. Miscellaneous loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §6 (AMD). 1979, c. 170, §4 (AMD). 1997, c. 398, §K7 (RP).



9-B §539. Aggregate limitation on loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§23-B (AMD). 1991, c. 386, §20 (AMD). 1997, c. 398, §K7 (RP).



9-B §539-A. Commercial lines of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 251, §1 (NEW). 1987, c. 405, §13 (AMD). RR 1991, c. 2, §24 (COR). 1991, c. 34, §15 (AMD). 1997, c. 22, §22 (AMD). 1997, c. 398, §K7 (RP). 1997, c. 683, §B4 (AMD).






Chapter 54: REAL PROPERTY OWNERSHIP

9-B §541. Real estate investment in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §542. Real estate other than for offices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §45 (AMD). 1981, c. 646, §5 (AMD). 1997, c. 398, §K7 (RP).



9-B §543. Housing development real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).






Chapter 55: INVESTMENTS IN SECURITIES

9-B §551. Investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §14 (RP).



9-B §552. Government unit bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §46 (AMD). 1987, c. 405, §14 (RP).



9-B §553. Corporate securities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §47 (AMD). 1987, c. 405, §14 (RP).



9-B §554. Financial institution stock and other obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §24 (AMD). 1979, c. 663, §48 (AMD). 1981, c. 646, §6 (AMD). 1983, c. 480, §B12 (AMD). 1987, c. 405, §14 (RP).



9-B §555. Other stock investments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 640, §1 (AMD). 1987, c. 405, §14 (RP).



9-B §556. Other prudent securities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §7 (AMD). 1987, c. 405, §14 (RP).



9-B §557. Retention of unauthorized securities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §14 (RP).



9-B §558. Change in investment limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §14 (RP).



9-B §559. Subsidiary companies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §14 (RP).






Chapter 55-A: INVESTMENT IN SECURITIES

9-B §559-A. Investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §15 (NEW). 1997, c. 398, §K7 (RP).



9-B §559-B. Retention of unauthorized securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §15 (NEW). 1997, c. 398, §K7 (RP).



9-B §559-C. Subsidiary companies (REPEALED) (REPEALED)

(REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §15 (NEW). 1997, c. 398, §K7 (RP).



9-B §559-D. Common and preferred stock (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §15 (NEW). 1997, c. 398, §K7 (RP).






Chapter 56: ADDITIONAL POWERS

9-B §561. Powers in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §562. Federal Reserve membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 698, §25 (AMD). 1997, c. 398, §K7 (RP).



9-B §563. Federal Home Loan Bank membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 698, §26 (AMD). 1997, c. 398, §K7 (RP).



9-B §564. Promissory notes; bills of exchange (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §565. Borrowing (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §566. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §2 (NEW). 1997, c. 398, §K7 (RP).



9-B §567. Trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §2 (NEW). 1997, c. 398, §K7 (RP).



9-B §568. Executor, guardian, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §2 (NEW). 1997, c. 398, §K7 (RP).






Chapter 57: PROHIBITIONS

9-B §571. Prohibitions in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §572. Use of the word "saving" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 647, §8 (AMD). 1995, c. 628, §24 (RP).









Part 6: TRUST COMPANIES

Chapter 61: CAPITAL AND CASH RESERVE

9-B §611. Applicable law; powers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §612. Guaranty Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 34, §16 (RP).



9-B §613. Cash reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §49 (AMD). 1981, c. 155, §6 (RP).



9-B §614. Federal Reserve membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §25 (AMD). 1981, c. 698, §27 (AMD). 1997, c. 398, §K7 (RP).



9-B §615. Liability of stockholders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).






Chapter 62: DEPOSITS

9-B §621. Deposits in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §622. Pledge of assets for deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §623. Trust assets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §50 (AMD). 1989, c. 661, §1 (AMD). 1997, c. 398, §K7 (RP).



9-B §624. Deposits by fiduciaries and other officials (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §625. Deposits of securities (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §16 (RP).



9-B §626. Federal Housing Administration and Maine Housing Authority mortgages and debentures as collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).






Chapter 63: LOANS

9-B §631. Loans in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §632. Loans and security (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §633. Individual borrower loan limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §§17,18 (AMD). 1991, c. 34, §17 (RP).



9-B §634. Guaranteed loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §635. Investments secured by mortgages under the G. I. Bill of Rights (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §636. Commercial lines of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 251, §2 (AMD). 1987, c. 405, §19 (AMD). RR 1991, c. 2, §25 (COR). 1991, c. 34, §18 (AMD). 1995, c. 24, §4 (AMD). 1997, c. 398, §K7 (RP).






Chapter 64: PROPERTY OWNERSHIP

9-B §641. Real and personal property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §8 (RPR). 1997, c. 398, §K7 (RP).






Chapter 65: INVESTMENTS IN SECURITIES

9-B §651. Investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §652. Stock in Federal Reserve Bank; Federal Deposit Insurance Corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §653. Subsidiary companies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).






Chapter 66: ADDITIONAL POWERS

9-B §661. Powers in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §662. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §663. Trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §664. Executor, guardian, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §665. Acting as an agent. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §20 (RP).



9-B §666. Bills or drafts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §21 (RP).






Chapter 67: PROHIBITIONS

9-B §671. Prohibitions in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §672. Surety bond business prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §673. Use of word "bank" (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §11 (AMD). 1985, c. 647, §9 (AMD). 1995, c. 628, §25 (RP).






Chapter 68: SUBSIDIARY TRUST COMPANIES

9-B §681. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). 1997, c. 398, §K7 (RP).



9-B §682. Organization of subsidiary trust companies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). 1997, c. 398, §K7 (RP).



9-B §683. Business of subsidiary trust companies; limitation on powers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). RR 1991, c. 2, §26 (COR). 1997, c. 398, §K7 (RP).



9-B §684. Trust offices (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). 1997, c. 398, §K7 (RP).



9-B §685. Interstate banking (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). 1997, c. 398, §K7 (RP).



9-B §686. Transfer of fiduciary relationships from affiliated banks to subsidiary trust companies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). RR 1991, c. 2, §27 (COR). 1997, c. 398, §K7 (RP).



9-B §687. Applicable laws and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 328, §5 (NEW). 1997, c. 398, §K7 (RP).









Part 7: SAVINGS AND LOANS

Chapter 71: CAPITAL AND CASH RESERVE

9-B §711. Applicable law; powers; name (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §712. Undivided profits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §713. Guaranty fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 34, §19 (RP).



9-B §714. Cash reserve (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §51 (AMD). 1981, c. 155, §7 (RP).






Chapter 72: DEPOSITS

9-B §721. Deposits in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §722. Classification and amounts (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 22, §23 (AMD). 1997, c. 398, §K7 (RP).



9-B §723. Dividends and interest on share accounts and deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §724. Limitation upon accounts or deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §725. Withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §726. Retirement of accounts or deposits (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §727. Application of withdrawal value to indebtedness (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §728. Deposits as legal investments of security for bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 1993, c. 1, §27 (COR). 1997, c. 398, §K7 (RP).



9-B §729. Trust assets (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §3 (NEW). 1997, c. 398, §K7 (RP).



9-B §729-A. Deposits of fiduciaries and other officials (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §3 (NEW). 1997, c. 398, §K7 (RP).






Chapter 73: LOANS

9-B §731. Loans in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §22 (AMD). 1997, c. 398, §K7 (RP).



9-B §732. Real estate mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 152, §7 (AMD). 1979, c. 661, §5 (AMD). 1985, c. 84, §§3-5 (AMD). 1987, c. 405, §23 (AMD). 1991, c. 34, §20 (AMD). 1997, c. 398, §K7 (RP).



9-B §733. Other mortgage loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §734. Other loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1987, c. 405, §24 (RPR). 1991, c. 34, §21 (AMD). 1997, c. 398, §K7 (RP).



9-B §734-A. Commercial loans (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 646, §9 (NEW). 1987, c. 405, §25 (RP).



9-B §734-B. Individual limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 405, §26 (NEW). 1991, c. 34, §22 (RP).



9-B §735. Loan participations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §10 (AMD). 1987, c. 405, §27 (AMD). 1991, c. 34, §23 (AMD). 1991, c. 386, §21 (AMD). 1997, c. 398, §K7 (RP).



9-B §736. Other prudent loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §52 (AMD). 1987, c. 405, §28 (RP).



9-B §737. Additional loans authorized by superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §11 (AMD). 1987, c. 405, §29 (RP).



9-B §738. Miscellaneous loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §53 (AMD). 1997, c. 398, §K7 (RP).



9-B §739. Aggregate limitation on loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §739-A. Commercial lines of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 251, §3 (NEW). 1987, c. 405, §30 (AMD). RR 1991, c. 2, §28 (COR). 1991, c. 34, §24 (AMD). 1997, c. 22, §24 (AMD). 1997, c. 398, §K7 (RP). 1997, c. 683, §B5 (AMD).






Chapter 74: REAL PROPERTY OWNERSHIP

9-B §741. Real estate investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §742. Real estate other than for offices (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 646, §12 (RPR). 1997, c. 398, §K7 (RP).






Chapter 75: INVESTMENTS IN SECURITIES

9-B §751. Investments in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §752. Investments authorized for savings banks (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §753. Federal Home Loan Bank obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §754. Subsidiary companies

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).






Chapter 76: ADDITIONAL POWERS

9-B §761. Powers in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §762. Expenses and service charges (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §763. Federal Home Loan Bank membership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 698, §28 (AMD). 1997, c. 398, §K7 (RP).



9-B §764. Account in Federal Reserve Bank (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §765. Mutual association acting as an agent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §766. Borrowing (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §767. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §4 (NEW). 1997, c. 398, §K7 (RP).



9-B §768. Trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §4 (NEW). 1997, c. 398, §K7 (RP).



9-B §769. Executor, guardian, etc. (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 89, §4 (NEW). 1997, c. 398, §K7 (RP).






Chapter 77: PROHIBITIONS

9-B §771. Prohibitions in general (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).



9-B §772. Business restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K7 (RP).









Part 8: CREDIT UNIONS

Chapter 81: ORGANIZATION AND FORMATION

9-B §811. Applicable law; powers

1. Organized under this Title. Every credit union lawfully organized shall be subject to the provisions of this Part and all regulations issued hereunder.

[ 1975, c. 500, §1 (NEW) .]

2. Chartered by special Act. Chapters 81 through 88 shall not be construed as repealing, modifying or amending the provisions of any private or special Acts authorizing the organization of or defining the purposes of corporations of a similar nature to credit unions, except that such corporations shall be deemed to have all the powers vested in corporations organized under this Part in addition to those powers under such private or special Acts.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §812. Permission to organize

1. Organizers. Any number of persons, but not less than 10, all of whom shall be residents of this State, may apply in writing to the superintendent for permission to organize a credit union for the purposes of encouraging thrift among its members, creating a source of credit at legitimate rates of interest and providing an opportunity for its members to use and control their own money on a democratic basis in order to improve their economic and social condition.

[ 1983, c. 51, §1 (AMD) .]

2. Application to organize. The organizers shall file with the superintendent an application to organize a credit union, together with copies that the superintendent requires and shall agree to be bound by the terms of that application. The application must state:

A. The name by which the credit union will be known, which must include the words "credit union"; [1991, c. 386, §22 (AMD).]

B. The proposed location of its principal office; [1975, c. 500, §1 (NEW).]

C. The names and addresses of subscribers to the application and the number of shares subscribed for by each; [1991, c. 386, §22 (AMD).]

D. The proposed field of membership as defined in section 814; [1997, c. 108, §2 (AMD).]

E. All other information that the superintendent determines necessary and appropriate; and [1997, c. 108, §2 (AMD).]

F. The information required under section 817, if applicable. [1997, c. 108, §3 (NEW).]

An application for permission to organize a credit union is not considered complete unless accompanied by an application fee payable to the Treasurer of State to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee according to different application requirements, but in no instance may it exceed $1,000.

[ 1997, c. 108, §§2, 3 (AMD) .]

3. Publication of notice. After determining that the application required in subsection 2 is complete, the superintendent may advise the organizers to publish, within 15 days of such advice, a notice, in such form as the superintendent may prescribe. If required, such notice shall appear at least once a week for 3 successive weeks in one or more newspapers of general circulation in the county where the credit union is to be established, or in such other newspapers as the superintendent may designate. Such published notice shall set forth the information in the application for permission to organize, and such additional information as the superintendent may require. The superintendent may require individual notice to any person, organization or corporation, and may require that one of such publications contain the information required under section 252, subsection 2.

[ 1975, c. 500, §1 (NEW) .]

4. Permission from superintendent.

A. In accordance with section 252, the superintendent shall determine whether a certificate to commence business and permission to organize should be granted. [1975, c. 500, §1 (NEW).]

B. In addition to the criteria set forth in sections 253 and 817, the superintendent shall consider the following criteria in determining whether permission to organize should be granted; namely that:

(1) The character, responsibility and general fitness of the persons named in such certificate are such as to reasonably assure the proper conduct of the affairs and operation of a credit union;

(2) The proposed field of membership provides a common bond of interest and a potential membership such as will reasonably assure success of the credit union; and

(3) The proposed credit union will not jeopardize materially the financial stability of any existing credit union. [1997, c. 108, §4 (AMD).]

[ 1997, c. 108, §4 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §1 (AMD). RR 1991, c. 2, §29 (COR). 1991, c. 386, §22 (AMD). 1997, c. 108, §§2-4 (AMD).



9-B §813. Organization

Upon receipt of a permission to organize pursuant to section 812, the organizers shall comply with the following requirements: [1975, c. 500, §1 (NEW).]

1. Conformance with law. Other than as provided herein, a credit union must be organized in accordance with Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §15 (COR) .]

2. Bylaws.

A. The organizers shall next adopt bylaws consistent with this Part for the general supervision of, and which shall govern the affairs of, the credit union. [1975, c. 500, §1 (NEW).]

B. The bylaws must provide for and determine:

(1) The name of the corporation;

(2) The purpose for which it is formed;

(3) The condition of residence, occupation or association that qualifies persons for membership;

(4) The conditions on which shares may be paid in, transferred and withdrawn, including shares of nonmembers as provided in section 817;

(5) The method of receipting for money paid on account of shares or repaid on loans;

(6) The number of directors, and the number of members of the credit committee and the supervisory committee, and the manner of electing same;

(7) The time of holding regular meetings of the board of directors, the credit committee and the supervisory committee;

(8) The duties of the several officers;

(9) The entrance fees, if any, to be charged;

(10) The fines, if any, to be charged for failure to meet obligations to the corporation punctually;

(11) The manner in which members are notified of all meetings;

(12) The number of members who constitute a quorum at all meetings; and

(13) Such other regulations as may be deemed necessary. [1997, c. 108, §5 (AMD).]

C. Within 10 days after adoption of the bylaws, the organizers shall file copies thereof with the superintendent, and, within 15 days after receipt the superintendent shall, after examining such bylaws for conformance with the requirements of this Title, approve or disapprove such bylaws. [1975, c. 500, §1 (NEW).]

[ 1997, c. 108, §5 (AMD) .]

3. Payment of shares.

A. A credit union shall not commence business until the number of shares subscribed to in section 812, subsection 2, have been fully paid in by the subscribers. [1975, c. 500, §1 (NEW).]

B. At such time as the subscribed shares have been fully paid in, a complete list of the shareholders with the name, address, occupation and amount of shares held by each shall be filed with the superintendent, which list shall be verified by the board of directors of the credit union. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

4. Certificate to commence business.

A. Upon receipt of the statement required in subsection 3, the superintendent shall cause an examination to be made to determine if the shares have been paid in and all requirements of this section and other laws have been complied with. [1975, c. 500, §1 (NEW).]

B. Upon completion of his examination, and if all requirements of paragraph A are met, including approval of the bylaws, the superintendent shall issue a certificate authorizing the credit union to receive payments on account of shares, make loans, and otherwise commence business. Such certificate shall be conclusive of the facts stated therein; and it shall be unlawful for any credit union to begin transacting business until such a certificate has been granted. A copy of the certificate shall be filed with the Secretary of State by the superintendent. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

5. Failure to commence business.

A. Any credit union which shall fail to commence business as a credit union within one year after receiving permission to organize shall forfeit said permission and any certificate to commence business so obtained; and shall cease all activities, which fact shall be certified to the Secretary of State by the superintendent. [1975, c. 500, §1 (NEW).]

B. Notwithstanding the limitation in paragraph A, the superintendent may extend the period in which business shall be commenced for a period not to exceed 6 months, upon written application by the organizers setting forth the reasons for such extension. If an extension is approved by the superintendent, the Secretary of State must be so notified by the superintendent. [RR 2009, c. 2, §8 (COR).]

[ RR 2009, c. 2, §8 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 108, §5 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B15 (COR). RR 2009, c. 2, §8 (COR).



9-B §814. Membership requirements

1. Field of membership. "Field of membership" of a credit union means those persons, including nonnatural persons, having a common bond of occupation or association; multiple groups of such persons, each group having a common bond of occupation or association within that group; residence or employment within a well-defined neighborhood, community or rural district; employment by a common employer or by employers located within a well-defined industrial park or community; membership in a bona fide fraternal, religious, cooperative, labor, rural, educational or similar organization; and members of the immediate families of such persons.

A. When determining whether a credit union's proposed field of membership meets the requirements of this section, the superintendent shall consider all relevant guidelines established by the National Credit Union Administration that address the issues of common bond, overlapping fields of membership, expansions or conversions of field of membership and the documentation required for amending a field of membership, except that the superintendent is not required to adhere to those guidelines. [2003, c. 36, §1 (AMD).]

A-1. Notwithstanding any federal law or guideline established by the National Credit Union Administration, the superintendent is authorized to permit a credit union that converts its field of membership to become a community-chartered credit union to retain in its field of membership, after such conversion, one or more groups or portions of groups that were included in the credit union's field of membership prior to the conversion. The superintendent may adopt rules in accordance with section 251 to implement this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 36, §1 (NEW).]

B. The superintendent shall provide notice to interested parties of a bylaw amendment sought by a credit union that proposes a change in field of membership. [1995, c. 101, §2 (NEW).]

C. For purposes of this section, "nonnatural person" means a corporation, partnership, joint venture, trust, estate, unincorporated association, fraternal organization or voluntary association that is:

(1) Specifically listed in a credit union's bylaws as a member;

(2) With respect to a community-chartered credit union, located within the geographic limits of the credit union's field of membership; or

(3) Composed principally of individual persons within the credit union's field of membership and the credit union's field of membership includes organizations of such persons. [2001, c. 211, §16 (NEW).]

[ 2003, c. 36, §§1, 2 (AMD) .]

2. Limited members.

[ 2001, c. 211, §17 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1995, c. 101, §§1,2 (AMD). 1999, c. 218, §25 (AMD). 2001, c. 211, §§16,17 (AMD). 2003, c. 36, §§1,2 (AMD).



9-B §815. Supervision and examination

Credit unions are under the supervision of the superintendent; and Part 2 of this Title is applicable to credit unions in the same manner as that Part applies to financial institutions in general. [1995, c. 24, §5 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §26 (AMD). 1995, c. 24, §5 (AMD).



9-B §816. Out-of-state credit unions

1. Approval and findings of superintendent. A credit union organized in another state may establish a branch office as a credit union in this State with the approval of the superintendent. The superintendent shall find that the out-of-state credit union:

A. Is a credit union organized under laws similar to this Part; [1983, c. 373, §1 (NEW).]

B. Has received prior approval from its state of organization to establish a branch office in this State; [1983, c. 373, §1 (NEW).]

C. Has adequate financial resources; [1983, c. 373, §1 (NEW).]

D. Has share insurance comparable to that required for credit unions incorporated under this Part; [1983, c. 373, §1 (NEW).]

E. Is effectively examined and supervised by the supervisory authority of the state in which it is organized; and [1983, c. 373, §1 (NEW).]

F. Needs to conduct business in this State to adequately serve its members in this State. [1983, c. 373, §1 (NEW).]

The superintendent shall further determine that Maine credit unions are allowed to do business in the other state under conditions similar to these provisions.

[ 1983, c. 373, §1 (NEW) .]

2. Conditions. The out-of-state credit union shall agree to:

A. Grant loans at rates not in excess of the rates permitted for credit unions incorporated under this Part; [1983, c. 373, §1 (NEW).]

B. Comply with the same consumer protection provisions that credit unions incorporated under this Part must obey; [1983, c. 373, §1 (NEW).]

C. Be subject to examination by regulatory authorities in this State; and [1983, c. 373, §1 (NEW).]

D. Designate and maintain an agent for the service of process in this State. [1983, c. 373, §1 (NEW).]

[ 1983, c. 373, §1 (NEW) .]

3. Other actions. The superintendent may take such reasonable steps as are necessary to insure that the supervisory authority of the state in which the credit union is organized adequately examines and otherwise regulates the credit union. The superintendent may request the other state supervising authority to disclose the findings of any such examination.

[ 1983, c. 373, §1 (NEW) .]

SECTION HISTORY

1983, c. 373, §1 (NEW).



9-B §817. Community development credit unions

1. Designation. A credit union may apply to the superintendent in writing for designation as a community development credit union for the purposes of promoting economic revitalization and community development by providing financial services primarily to low-income individuals.

[ 1997, c. 108, §6 (NEW) .]

2. Shares and deposit accounts of nonmembers. A community development credit union may accept payments representing shares from nonmembers if the shares are of a type approved by the National Credit Union Administration and deposit accounts from nonmembers if the deposit accounts are of a type approved by the superintendent; however, nonmember shares and deposit accounts may not exceed the greater of $1,500,000 or 20% of total shares without the prior approval of the superintendent.

[ 1997, c. 108, §6 (NEW) .]

3. Assistance from Community Development Credit Union Revolving Loan Fund. Upon prior notice to the superintendent, a community development credit union may apply for and receive assistance from the Community Development Credit Union Revolving Loan Fund administered by the National Credit Union Administration. Assistance from the fund may take the form of:

A. Financial assistance through equity investments, credit union shares, loans or grants; or [1997, c. 108, §6 (NEW).]

B. Technical assistance directly or through grants. [1997, c. 108, §6 (NEW).]

[ 1997, c. 108, §6 (NEW) .]

4. Application of other provisions. Except as otherwise provided in this section, a community development credit union is subject to the provisions of this Title and all rules issued under this Title that are applicable to credit unions.

[ 1997, c. 108, §6 (NEW) .]

5. Removal of community development credit union designation. If a majority of a community development credit union's field of membership no longer meets the definition of low-income set forth in section 131, subsection 24-A, the community development credit union designation is removed. The superintendent shall notify a community development credit union when the community development credit union designation is removed.

[ 1997, c. 108, §6 (NEW) .]

SECTION HISTORY

1997, c. 108, §6 (NEW).






Chapter 82: POWERS

9-B §821. Powers in general

In addition to all services to members and to nonmembers as provided in section 817 incidental to the powers granted credit unions elsewhere in this Title, a credit union is empowered to do the acts set forth in this chapter, subject to the conditions and limitations set forth herein. [1997, c. 108, §7 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §27 (RPR). 1997, c. 108, §7 (AMD).



9-B §822. Borrowing

1. Limitation. A credit union may borrow moneys from any source; provided that its aggregate borrowing shall not exceed 50% of its paid-in share capital and total surplus.

[ 1975, c. 500, §1 (NEW) .]

2. Exceeding limitation. Upon making application to and receiving the written approval of the superintendent, a credit union may borrow in excess of the limitation set forth in subsection 1, but not in excess of the amount stated in such approval.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §823. Services for members

1. Sale of negotiable checks and money orders. A credit union may engage directly in the business of selling, issuing or registering checks or money orders to its members.

[ 1975, c. 550, §1 (NEW) .]

2. Safe deposit boxes. A credit union may own and maintain safe deposit vaults, with boxes, safes and other facilities therein, for the use of its members and for the safekeeping or storage of personal property susceptible of being deposited therein, subject to the general laws and regulations applicable to safe deposit boxes.

[ 1975, c. 500, §1 (NEW) .]

3. Safekeeping. A credit union may receive on deposit from its members property for safekeeping.

[ 1975, c. 500, §1 (NEW) .]

4. Financial counseling. A credit union may render, or participate in the rendering of, financial counseling services, including budget planning, debt management and related services, to its members.

[ 1975, c. 500, §1 (NEW) .]

5. Trustee, self-employment retirement plans. A credit union shall have the power to act as trustee for a member under a retirement plan subject to the conditions and limitations set forth in section 442.

[ 1985, c. 588, §3 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 588, §3 (AMD).



9-B §824. Participation in electronic funds transfer system

1. Authorization. A credit union may issue cards or other devices to its members that permit the members to gain access to or participate in an established electronic funds transfer system.

[ 2003, c. 322, §16 (AMD) .]

2. Limitations.

[ 2003, c. 322, §16 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §16 (AMD).



9-B §825. Participation in public lotteries

A credit union may participate in public lotteries authorized pursuant to the laws of this State in the manner outlined in guidelines and regulations promulgated pursuant to such laws; provided that the superintendent may promulgate additional rules and regulations governing such participation. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §826. Offices and satellite facilities

A credit union may establish, relocate, close and operate a branch or satellite facility in accordance with chapter 33, except that the limitation of section 337, subsection 2 does not apply. The limits of section 863 apply to credit union investment in real estate for office facilities. The establishment, relocation or closing of a branch or facility must meet the needs and convenience of the credit union's members. [2003, c. 322, §17 (RPR).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §28 (RPR). 1983, c. 373, §2 (AMD). 2003, c. 322, §17 (RPR).



9-B §827. Accounts

1. Receipt of savings. Except as provided in subsection 4, a credit union may receive savings of its members in payment for shares, Christmas clubs, special purpose clubs, tax clubs, deposit accounts and the like.

[ 1997, c. 108, §8 (AMD) .]

2. Receipt of payments from government agencies and other credit unions. A credit union may act as fiscal agent for and receive payments on shares and deposits from the Federal Government, this State or any agency or political subdivision or another federally insured credit union.

[ 2001, c. 211, §18 (AMD) .]

3. Lien on shares. A credit union may impress and enforce a lien on the shares and dividends of a member to the extent of any loan made to and any dues or charges payable by that member. A credit union that has been designated a community development credit union pursuant to section 817 may impress and enforce a lien on the shares and dividends of a nonmember to the extent of any loan made to and any dues or charges payable by that nonmember.

[ 2003, c. 322, §18 (AMD) .]

4. Nonmember shares and deposit accounts. A community development credit union designated by the superintendent as a community development credit union under section 817 may receive payments and savings from nonmembers representing shares of a type approved by the National Credit Union Administration and deposit accounts of a type approved by the superintendent.

[ 1997, c. 108, §9 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §2 (RPR). 1995, c. 512, §1 (AMD). 1997, c. 108, §8 (AMD). 1997, c. 108, §9 (AMD). 2001, c. 211, §18 (AMD). 2003, c. 322, §18 (AMD).



9-B §828. Powers of federally chartered credit unions

Notwithstanding any other provisions of law, a credit union has the power to engage in any activity that a credit union chartered by or otherwise subject to the jurisdiction of the Federal Government may be authorized to engage in by federal legislation or regulations issued pursuant to such legislation. In the event any law of this State is preempted or declared invalid pursuant to applicable federal law, by a court of competent jurisdiction or by the responsible federal chartering authority with respect to any power that may be exercised by a credit union chartered by or otherwise subject to the jurisdiction of the Federal Government, that law is invalid with respect to credit unions authorized to do business in this State. The superintendent may adopt rules to ensure that such powers are exercised in a safe and sound manner with adequate consumer protections. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 207, §2 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 207, §2 (AMD).






Chapter 83: FINANCIAL MANAGEMENT

9-B §831. Share capital and surplus

1. Amount and par value of share capital.

A. The capital of a credit union shall be unlimited in amount and shall consist of shares which may be subscribed to and paid for in such manner as the bylaws may prescribe. [1975, c. 500, §1 (NEW).]

B. The par value of such shares may be established by the credit union in its bylaws, in an amount not less than $5 per share, provided that par values in excess of $5 per share shall be in multiples of $5. [1983, c. 51, §3 (AMD).]

C. The maximum amount of shares that may be held by any one member or nonmember as provided in section 817 must be established from time to time by resolution of the board of directors. [1997, c. 108, §10 (AMD).]

[ 1997, c. 108, §10 (AMD) .]

2. Share transactions. The provisions of sections 422-A, 427, 428 and 429 are applicable to shares or accounts in a credit union.

[ 2003, c. 322, §19 (AMD) .]

3. Surplus. "Surplus" or "total surplus" of a credit union means the sum of its guaranty fund, undivided profits and other surplus and reserve accounts.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §3 (AMD). 1997, c. 108, §§10,11 (AMD). 2003, c. 322, §19 (AMD).



9-B §832. Guaranty fund

1. Requirement. Every credit union shall establish and maintain a guaranty fund in the manner set forth in subsections 2 and 3. Such fund shall provide security against losses and contingencies, and all losses not otherwise absorbed shall be charged against it.

[ 1975, c. 500, §1 (NEW) .]

2. Payments to fund. Before the payment of a dividend, there must be set apart into the guaranty fund a percentage of the gross income of the credit union that was accumulated during the preceding dividend period, in the following manner:

A. For credit unions in operation less than 4 years or having assets of less than $500,000, 10% of gross income until the guaranty fund equals 7% of the total outstanding loans and risk assets of the credit union and then 5% of the gross income until the guaranty fund equals 10% of the total outstanding loans and risk assets; or [2003, c. 322, §20 (AMD).]

B. For credit unions in operation more than 4 years and having assets of $500,000 or more, 10% of gross income until the guaranty fund equals 4% of the total outstanding loans and risk assets of the credit union and then 5% of the gross income until the guaranty fund equals 6% of the total outstanding loans and risk assets. [2003, c. 322, §20 (AMD).]

The superintendent may waive all or part of the payments required under this subsection for good cause shown by a credit union.

[ 2003, c. 322, §20 (AMD) .]

3. Restoration of fund. Whenever the guaranty fund shall fall below the requirements of subsection 2, it shall be replenished by regular contributions in such amounts as required by subsection 2.

[ 1979, c. 134, §2 (RPR) .]

4. Superintendent's authority. The superintendent shall have authority to define which assets of a credit union are to be deemed "risk" assets for purposes of this section; and the superintendent may vary the amount of the fund required under this section for individual credit unions as may be necessary for the protection of the credit union and its members.

[ 1975, c. 500, §1 (NEW) .]

5. Rulemaking. The superintendent may adopt rules to implement this section or vary the amount of the fund required under this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 322, §21 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 134, §§1,2 (AMD). 1979, c. 663, §54 (AMD). 2003, c. 322, §§20,21 (AMD).



9-B §833. Dividends and interest

1. Time for payment; method.

[ 2003, c. 322, §22 (RP) .]

1-A. Time for payment of dividends; method. At such intervals as the board of directors may authorize and after provision for the guaranty fund established pursuant to section 832, the board of directors may declare a dividend to be paid at different rates on different types of shares, at different rates and maturity dates in the case of share certificates and at different rates on different types of share draft accounts. Dividends credited may be accrued on various types of shares, share certificates and share draft accounts as authorized by the board of directors.

[ 2003, c. 322, §23 (NEW) .]

2. Rates on different accounts.

[ 2003, c. 322, §24 (RP) .]

3. Maximum dividend rate.

[ 1981, c. 501, §35 (RP) .]

3-A. Dividend rate.

[ 2003, c. 322, §25 (RP) .]

4. Tax exemption. Shares in a credit union organized pursuant to this Part shall be exempt from taxes; and no taxes or charges, except as otherwise provided, shall be levied against them.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1981, c. 501, §§35,36 (AMD). 1997, c. 398, §L8 (AMD). 2003, c. 322, §§22-25 (AMD).



9-B §834. Fiscal year

The fiscal year of a credit union shall end as of the close of business on the last business day of December. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §835. Reports to superintendent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §26 (RP).



9-B §836. Insurance of shares

1. Requirement. Every credit union authorized to do business in this State shall insure shares with the National Credit Union Administration or the successor to such federal agency.

[ 1997, c. 108, §12 (AMD) .]

2. Transition period.

[ 2003, c. 322, §27 (RP) .]

3. Failure to obtain insurance.

[ 2003, c. 322, §28 (RP) .]

4. Applicable law. A credit union insured pursuant to subsection 1 shall have the power and duty to comply with all statutes and regulations governing insurance of shares by the National Credit Union Administration; provided that nothing contained in this section shall be construed as repealing, modifying or impairing any powers, duties, rights or responsibilities of the superintendent, or of the credit union so insured, under the provisions of this Title.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 1997, c. 2, §37 (COR). 1997, c. 108, §12 (AMD). 2003, c. 322, §§27,28 (AMD).






Chapter 84: MANAGEMENT AND OPERATIONS

9-B §841. Management in general

The management and operations of a credit union must be conducted in accordance with the provisions of Title 13-C, except as provided in this chapter and elsewhere in this Part. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §16 (COR).]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B16 (COR).



9-B §842. Board of directors

The management and control of the affairs of a credit union shall be vested in a board of directors, whose powers shall be exercised in accordance with the provisions of this section. [1975, c. 500, §1 (NEW).]

1. Number, election and qualifications.

A. The number of directors of a credit union may not be less than 5, all of whom must be members of the credit union. [1997, c. 566, §1 (AMD).]

B. The initial board of directors shall be elected at the first meeting of the members of the credit union, and by a vote of the members at each annual meeting thereafter. [1975, c. 500, §1 (NEW).]

C. The term of a director shall not be less than one year nor more than 3 years; provided that if the term is more than one year, the bylaws shall establish terms of office so that an equal number of directors, so far as possible, shall be elected each year. [1975, c. 500, §1 (NEW).]

D. Directors shall be sworn annually to the proper discharge and faithful performance of their duties. Such oaths shall be taken within 60 days of election to office, or such office shall become vacant. A record of every such qualification shall be preserved with the records of the credit union. [1975, c. 500, §1 (NEW).]

E. A director shall serve until a successor is elected and qualified. [1975, c. 500, §1 (NEW).]

F. If a director ceases to be a member of the credit union, his office shall thereupon become vacant. [1975, c. 500, §1 (NEW).]

[ 1997, c. 566, §1 (AMD) .]

2. Powers and duties. The board of directors shall manage the affairs, funds and records of the credit union and shall meet as often as necessary, but not less than once a month, notice of such meeting to be made in the manner prescribed in the bylaws. As set forth below, the special duties of the board of directors shall be:

A. To act upon applications for membership, or to appoint a membership committee of one or more membership officers from among the members of the credit union, other than the treasurer, an assistant treasurer or loan officer, who may be authorized by the board to approve applications for membership under such conditions as the board may prescribe; provided that such committee or membership officer so authorized shall submit to the board at each monthly meeting a list of approved or pending applications for membership received since the previous monthly meeting, together with such other related information as the bylaws or board may require; [1975, c. 500, §1 (NEW).]

B. To fix from time to time the maximum amount, both secured and unsecured, which may be loaned to any one member, except as limited by chapter 85, and to establish a written loan policy pursuant to section 851, which must be reviewed and ratified at least annually; [2003, c. 322, §29 (AMD).]

C. To authorize the employment of such person or persons as may be necessary to carry on the business of the credit union; and to fix the compensation of such employees, including the treasurer; [1975, c. 500, §1 (NEW).]

D. To borrow money to carry on the functions of the credit union, subject to the limitation set forth in section 822; [1975, c. 500, §1 (NEW).]

E. To authorize the conveyance of property; [1975, c. 500, §1 (NEW).]

F. To purchase a blanket bond in an amount which is not less than an amount recommended by the superintendent, which shall be required of the treasurer and of each other officer and other employee having custody of funds or property; [1975, c. 500, §1 (NEW).]

G. To limit the number of shares that may be owned by one member or nonmember as provided in section 817, and such limitation must be applied uniformly; [1997, c. 108, §13 (AMD).]

H. To have charge of the investment of funds and to establish a written investment policy pursuant to section 861, which must be reviewed and ratified at least annually; [2003, c. 322, §30 (AMD).]

I. To perform such other duties as the members may from time to time require; [1975, c. 500, §1 (NEW).]

J. To appoint a supervisory committee of not less than 3 members, not more than one member of which may be a director. If the duties of the supervisory committee are conducted by an independent public accountant and the board has contracted for an annual audit by an independent public accountant pursuant to section 844, a supervisory committee need not be appointed; [2003, c. 322, §31 (AMD).]

K. To appoint a credit committee of not less than 3 members, or establish a written loan policy which provides for the designation of one or more loan officers in lieu of a credit committee and with all loans subject to ratification by the full board; [1983, c. 51, §4 (RPR).]

L. To appoint an executive committee, when the bylaws so provide, consisting of not less than 3 members of the board with authority to invest funds or borrow in the name of the credit union, except that the board may establish a written investment policy which provides for the designation of a qualified individual to have charge of making investments subject to ratification by the full board; [1983, c. 51, §4 (RPR).]

M. To suspend any or all members of the credit and supervisory committees for failure to perform their duties; [1975, c. 500, §1 (NEW).]

N. To fill vacancies occurring between annual meetings in the board of directors and in the credit committee and supervisory committee until the election or appointment and qualification of their successors; [1975, c. 500, §1 (NEW).]

O. To establish and provide for compensation of loan officers appointed by the credit committee, and of auditing assistance requested by the supervisory committee; [1975, c. 500, §1 (NEW).]

P. To designate a depository or depositories for the funds of the credit union; [1975, c. 500, §1 (NEW).]

Q. To declare dividends in the way and manner provided in the bylaws and in accordance with this Part; [1975, c. 500, §1 (NEW).]

R. To determine from time to time the rate of interest consistent with the laws of this State which shall be charged on loans; and to determine from time to time the amount of interest rebate and the interval on which such rebate if any, shall be computed; and [1975, c. 500, §1 (NEW).]

S. To perform or authorize any action consistent with this Part not specifically reserved by the bylaws for the members. [1975, c. 500, §1 (NEW).]

[ 2003, c. 322, §§29-31 (AMD) .]

3. Compensation. No member of the board of directors shall receive any compensation for his services as a member of said board, or as a member of any committees of the credit union.

[ 1975, c. 500, §1 (NEW) .]

4. Director as a committee member. No director of a credit union shall be a member of both the credit and the supervisory committees of the credit union, unless the number of members in the credit union is less than 11.

[ 1975, c. 500, §1 (NEW) .]

5. Comakers of loans.

[ 2003, c. 322, §32 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §4 (AMD). 1997, c. 108, §13 (AMD). 1997, c. 566, §1 (AMD). 2003, c. 322, §§29-32 (AMD).



9-B §843. Officers and employees

1. Election.

A. The directors, at their first meeting after the annual meeting of the members, shall elect from their own number the board officers specified in the bylaws. [1983, c. 51, §5 (AMD).]

B. Those persons elected in paragraph A shall be the officers of the corporation, and shall hold office until their successors are elected and qualified. [1975, c. 500, §1 (NEW).]

[ 1983, c. 51, §5 (AMD) .]

2. Bond.

A. The treasurer and all other officers and employees of a credit union having access to the cash or negotiable securities in its possession shall each give bond, including faithful performance clause, to the credit union in such amount and with such surety or sureties and conditions as the superintendent may prescribe, and shall file with the superintendent an attested copy thereof. [1975, c. 500, §1 (NEW).]

B. The treasurer and any other officers and employees required to give bond may be included in one or more blanket or schedule bonds. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

3. Compensation. The treasurer, or any other officer serving in the capacity of general manager, may be compensated in such amount as the board of directors may from time to time determine.

[ 1975, c. 500, §1 (NEW) .]

4. Benefits. A credit union may provide employee benefits, including retirement benefits, to its employees and officers. The kind and amount of these benefits must be reasonable given the credit union's size and financial condition and the duties of the employees and officers. A credit union investing to fund an employee benefit plan obligation is not subject to the investment limitations of section 862 and may purchase an investment that would otherwise be impermissible if the investment is directly related to the credit union's obligation or potential obligation under the employee benefit plan and the credit union holds the investment only for as long as it has an actual or potential obligation under the employee benefit plan. The superintendent may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 468, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §5 (AMD). 2005, c. 468, §1 (AMD).



9-B §844. Supervisory committee or independent public accountant

1. Duties of supervisory committee. If a supervisory committee is appointed pursuant to section 842, subsection 2, the supervisory committee shall keep informed fully and at all times as to the financial condition of the credit union, shall examine or cause to be examined carefully the cash and accounts of the credit union annually, and shall report to the board of directors its findings, together with its recommendations. The supervisory committee shall hold meetings at least once each quarter and shall keep records of the meetings. The supervisory committee shall make an annual report at the annual meeting of members of the credit union.

[ 2003, c. 322, §33 (AMD) .]

1-A. Duties of independent public accountant. If the board of directors employs an independent public accountant, the annual audits must be conducted pursuant to section 453. Verification of share, deposit and loan accounts must be conducted pursuant to this section.

[ 2003, c. 322, §33 (NEW) .]

2. Verification of share, deposit and loan accounts.

A. At least once in every 2 years, the supervisory committee or the independent public accountant shall verify or cause to be verified the share, deposit and loan accounts of members of the credit union and a report of the verification must be kept on file and available to be reviewed at the time of the next examination or upon request by the superintendent.

(1) If the verification is performed by the supervisory committee, a controlled verification of 100% of the members' share, deposit and loan accounts must be made.

(2) If the verification is performed by a certified public accountant, the auditor may choose the verification method set forth in subsection 1 or a sampling method sufficient in both number and scope on which to base conclusions concerning the validity of such records. [2003, c. 322, §33 (AMD).]

B. If the superintendent determines such verification inadequate, the superintendent may cause the bureau to verify such accounts; and the bureau must have full access to every aspect of the credit union's activities and to all books, papers, vouchers, resources and all other records and property belonging to said credit union, whether in its immediate possession or otherwise, for the purpose of facilitating such verification. [2001, c. 211, §19 (AMD).]

C. Expenses incurred by the superintendent in any such verification must be paid by the credit union, to be credited and used as provided in section 214. [2001, c. 211, §19 (AMD).]

[ 2003, c. 322, §33 (AMD) .]

3. Meetings.

[ 2003, c. 322, §33 (RP) .]

4. Annual report.

[ 2003, c. 322, §33 (RP) .]

5. Exception. Notwithstanding the provisions of subsections 1 and 1-A, any credit union that has total assets in excess of $100,000,000 must employ an independent public accountant to conduct an annual audit of the credit union in accordance with section 453.

[ 2009, c. 228, §8 (AMD) .]

6. Rulemaking. The superintendent may adopt rules to further define the duties of the supervisory committee. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 322, §33 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §12 (AMD). 2001, c. 211, §19 (AMD). 2003, c. 322, §33 (AMD). 2009, c. 228, §8 (AMD).



9-B §845. Credit committee

1. Powers and duties. If a credit committee is appointed pursuant to section 842, subsection 2, the credit committee shall:

A. Hold meetings at least once in each month; [1975, c. 500, §1 (NEW).]

B. Act on all applications for loans to members; [1975, c. 500, §1 (NEW).]

C. Approve in writing all personal loans granted and the security, if any, pledged for personal loans; and [2003, c. 322, §34 (AMD).]

D. Submit to the board of directors all applications for loans to be secured by mortgages of real estate, with its recommendations on the applications, which must include a signed appraisal as to its best judgment of the value of the real estate involved. [2003, c. 322, §34 (AMD).]

[ 2003, c. 322, §34 (AMD) .]

2. Loan officers.

A. The board of directors may appoint one or more loan officers. [1991, c. 386, §23 (AMD).]

B. The board of directors may delegate to the loan officer or officers the authority that is within the limits established under a written loan policy. The authority granted to any loan officer must be included in the minutes of the meetings of the board of directors. [1991, c. 386, §23 (AMD).]

C. Each loan officer shall furnish to the board of directors or credit committee a record of each application acted upon by that loan officer at the next meeting of the board of directors or committee after the date of filing of the application. If there is a credit committee, all applications not approved by the loan officer must be reviewed by the credit committee. The approval of a majority of the members who are present at the meeting when such review is undertaken is required to reverse the loan officer's decision, provided a majority of the full committee is present. If there is no credit committee, a member, upon written request, has the right of review by the board of directors of a loan application that has been denied. A loan officer may not disburse funds of the credit union for any loan approved by that loan officer in the capacity as loan officer. [1991, c. 649, (AMD).]

[ 1991, c. 649, (AMD) .]

3. Personal loans. No personal loan, other than those approved by loan officers, shall be made unless a majority of the members of the credit committee who are present at a meeting when the loan application is considered vote to approve said loan. A quorum of the credit committee at such meeting shall be at least 2/3 of the members of the committee.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1991, c. 386, §23 (AMD). 1991, c. 649, (AMD). 2003, c. 322, §34 (AMD).



9-B §846. Meetings of the members

1. Time and notice. The annual meeting of the members of a credit union must be held at such time and place as the board of directors may determine, but not later than 180 days after the close of the fiscal year. Special meetings may be called at any time by a majority of the directors, and must be called by the clerk upon written request of 25 members or 5% of the total members entitled to vote as of the date of request, whichever number is greater. Notwithstanding this section, the maximum number of members required to call a special meeting may not exceed 500. Notice of all meetings of the members must be given in the manner prescribed in the bylaws.

[ 2003, c. 322, §35 (AMD) .]

2. Voting. A member may not be entitled to vote by proxy, except in a vote for dissolution or merger, or have more than one vote; and a member under the age of 18 may be entitled to vote, subject to conditions prescribed in the bylaws. A fraternal organization, voluntary association, partnership or corporation having membership in a credit union may cast one vote at any of the meetings of the credit union by a duly delegated agent.

[ 2007, c. 79, §10 (AMD) .]

3. Lending limitations; dividends. The members at each annual meeting may fix the maximum amount to be loaned to any one member and, upon recommendation of the board of directors, may declare dividends in accordance with section 833.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §6 (AMD). 1995, c. 512, §2 (AMD). 2003, c. 322, §35 (AMD). 2007, c. 79, §10 (AMD).



9-B §847. Expulsion of members

1. Grounds for expulsion. The board of directors may expel from the credit union any member who has not carried out his engagement with it, or who has been convicted of a criminal offense, or who neglects or refuses to comply with the provisions of this Part or the bylaws of the credit union, or who has deceived the credit union or a committee thereof with regard to the use of borrowed money; but no member shall be expelled until he has been informed in writing of the charges against him and until an opportunity has been given him, after reasonable notice, to be heard thereon.

[ 1975, c. 500, §1 (NEW) .]

2. Return of paid-in shares. The amounts paid in on shares by members who have withdrawn or have been expelled shall be paid to them in the order of withdrawal or expulsion, but only as funds therefor become available and after deducting any amounts due from such members to the credit union.

[ 1975, c. 500, §1 (NEW) .]

3. Liability unaffected by expulsion. Such expulsion shall not operate to relieve a member from any outstanding liability to the credit union.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §848. Amendment of bylaws and charter

1. Procedure. Amendments of the bylaws may be adopted, and amendments of the charter requested, by the affirmative vote of 2/3 of the members of the board of directors at any duly held meeting thereof, if the members of the board have been given at least 7 days' notice of said meeting and the notice has contained a copy of the proposed amendment or amendments.

[ 1975, c. 500, §1 (NEW) .]

2. Superintendent's approval. No amendments to the bylaws or charter of a credit union shall become effective without the written approval of the superintendent.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).






Chapter 85: LOANS

9-B §851. Loans in general

1. Authorization. A credit union may make, sell, purchase, arrange, participate in, invest in and otherwise deal in loans to its members for any purpose in accordance with the provisions of this chapter.

[ 2003, c. 322, §36 (AMD) .]

2. Applicability of other sections. In addition, a credit union is subject to sections 432, 433, 435 and 436.

[ 2003, c. 322, §36 (AMD) .]

3. Approvals required. The credit committee provided for in section 845 shall approve all loans to members made by the credit union. In addition, the approval of the credit union's board of directors or executive committee shall be required for all loans other than personal loans to members.

[ 1975, c. 500, §1 (NEW) .]

4. Written loan policy. The board of directors shall establish a written loan policy, which must be reviewed and ratified at least annually, that addresses at a minimum the following:

A. Individual lending officer authority; [2003, c. 322, §36 (NEW).]

B. Loan mix and diversification; [2003, c. 322, §36 (NEW).]

C. Loan quality parameters; and [2003, c. 322, §36 (NEW).]

D. Delegation of authority to officers and committees responsible for administering the portfolio. [2003, c. 322, §36 (NEW).]

[ 2003, c. 322, §36 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §L9 (AMD). 2003, c. 322, §36 (AMD).



9-B §852. Loan applications

1. General procedures. All applications for loans shall be made in writing, and shall state the purpose for which the loan is desired and the security, if any, offered.

[ 1975, c. 500, §1 (NEW) .]

2. Real estate mortgage loans.

[ 2003, c. 322, §37 (RP) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §37 (AMD).



9-B §853. Unsecured loans (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §29 (AMD). 1983, c. 51, §7 (RP).



9-B §854. Loans

1. Authorization; limitations. It is the duty of the board of directors to establish the policies of the credit union with respect to the granting of loans and the extending of lines of credit, including the maximum amount that may be loaned to any one member. A loan may not be made to any member in an aggregate amount in excess of 10% of the credit union's total assets. Any loan made in violation of this subsection is subject to the remedies prescribed in section 465-A.

[ 1991, c. 681, §4 (AMD) .]

2. Exception. Loans fully secured by a pledge of shares of a credit union may be made without limitation as to amount.

[ 1983, c. 51, §8 (RPR) .]

3. Rulemaking. The superintendent may adopt rules to administer and carry out this section, including rules to define or further define terms used in this section and to establish limits or requirements other than those specified in this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 322, §38 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 51, §8 (RPR). 1991, c. 681, §4 (AMD). 2003, c. 322, §38 (AMD).



9-B §855. Real estate mortgage loans

1. Limitations. A credit union may make loans to its members secured by a mortgage on real estate located within this State, subject to the following conditions and limitations.

A. The total liability of any member upon loans within this section shall be as established in section 854, subsection 1. [1985, c. 94, (RPR).]

B. No loan made pursuant to this section may exceed 90% of the appraised value of the property mortgage, as determined by the credit committee. Loans pursuant to this section may be made in an amount not exceeding 100% of the appraised value of the mortgage property if at least the top 20% of the loan is insured by a mortgage guarantee insurer licensed to do business in this State or if the loan is insured or guaranteed by the Federal Housing Administration or any other state or federal agency. [1985, c. 94, (RPR).]

C. The note or other obligation evidencing a first mortgage loan shall require monthly payment of the interest and principal thereon sufficient to repay the entire loan within a period not exceeding 30 years, except that this provision does not apply to real estate loans insured by the Federal Housing Administration. [1985, c. 94, (NEW).]

D. The note or other obligation evidencing a loan other than a first mortgage loan shall require monthly payment of the interest and principal thereon sufficient to repay the entire loan within a period not exceeding 15 years. [1985, c. 94, (NEW).]

[ 1985, c. 94, (RPR) .]

2. Loans to secure future advances. An interest in real estate that may be mortgaged to a credit union pursuant to this section may be mortgaged in the manner set forth in section 436 or in the manner set forth in Title 33, section 505 subject to the terms and conditions set forth in that section. An interest in real estate that may be mortgaged to a credit union organized under the laws of the United States may be mortgaged in the manner set forth in section 436 or in the manner set forth in Title 33, section 505 subject to the terms and conditions set forth in that section. The maximum loan terms established in subsection 1, paragraphs C and D, apply to each loan or advance secured by a mortgage under section 436 or Title 33, section 505.

[ 1993, c. 229, §2 (AMD) .]

3. Aggregate mortgage loan limitation.

[ 1991, c. 110, §1 (RP) .]

4. Loan policy. The board of directors shall establish a policy addressing real estate mortgage loans, including home equity loans. At a minimum, this policy must address the following:

A. Aggregate limitation on total real estate mortgage loans as a percentage of total loans and total assets; [1991, c. 110, §2 (NEW).]

B. Maximum loan-to-value standards; [1991, c. 110, §2 (NEW).]

C. Types of property eligible for loans; [1991, c. 110, §2 (NEW).]

D. Guidelines for selecting real estate appraisers; [1991, c. 110, §2 (NEW).]

E. Maximum debt-to-income ratios for borrowers; and [1991, c. 110, §2 (NEW).]

F. All other standards essential to the prudent management of real estate lending including the responsibility of 3rd-party contractors who prepare documentation for loans on behalf of the credit union. [1991, c. 110, §2 (NEW).]

This policy must be reviewed and ratified by the board of directors at least annually.

[ 1991, c. 110, §2 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 94, (RPR). 1991, c. 110, §§1,2 (AMD). 1993, c. 229, §2 (AMD).



9-B §856. Loans to other credit unions

Subject to the approval of its board of directors, a credit union may make loans to other credit unions located in this State; provided that the aggregate loans outstanding at any one time to any one credit union shall not exceed 10% of the share capital and surplus of the lending credit union. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §857. Lines of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 133, §1 (RP).



9-B §857-A. Lines of credit

1. Authorization; limitations. Subject to the limitations set forth in sections 854 and 855, the credit committee of a credit union may approve a line of credit to a member upon written application by the member, and advances may be made to that member within the limits of that extension of credit. A line of credit given pursuant to this section must be reviewed periodically by a loan officer or the credit committee in accordance with the policy established under section 854.

[ 1995, c. 512, §3 (AMD) .]

2. Repayment. Repayment of advances made pursuant to a line of credit shall be on such terms as shall be mutually agreed upon by the member and the credit union.

[ 1979, c. 133, §2 (NEW) .]

SECTION HISTORY

1979, c. 133, §2 (NEW). 1987, c. 405, §31 (AMD). 1995, c. 512, §3 (AMD).



9-B §858. Federal funds loans or sales

A credit union may lend or sell to any member bank of the Federal Reserve System, or to any bank, savings bank or savings and loan association whose deposits are insured by the Federal Deposit Insurance Corporation. [1997, c. 398, Pt. L, §10 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §L10 (AMD).






Chapter 86: INVESTMENTS

9-B §861. Investments in general

1. Applicable law. In addition to the loans a credit union is authorized to make pursuant to chapter 85, a credit union may invest its funds in accordance with the provisions of this chapter.

[ 1975, c. 500, §1 (NEW) .]

2. Director approval required. Investments pursuant to this chapter shall only be made with the approval of the board of directors or executive committee of the credit union.

[ 1975, c. 500, §1 (NEW) .]

3. Written investment policy. A credit union's board of directors shall establish a written investment policy, which must be reviewed and ratified at least annually, that addresses at a minimum the following:

A. Investment quality parameters; [2003, c. 322, §39 (NEW).]

B. Investment mix and diversification; [2003, c. 322, §39 (NEW).]

C. Investment maturities; and [2003, c. 322, §39 (NEW).]

D. Delegation of authority to officers and committees responsible for administering the portfolio. [2003, c. 322, §39 (NEW).]

[ 2003, c. 322, §39 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 2003, c. 322, §39 (AMD).



9-B §862. Deposits, notes and bonds

A credit union may invest in: [1975, c. 500, §1 (NEW).]

1. Deposits in insured institutions. Deposits or share accounts in any financial institution or credit union, as long as deposits or shares in the financial institution or credit union are insured by the Federal Deposit Insurance Corporation or the National Credit Union Administration;

[ 2003, c. 322, §40 (AMD) .]

2. Legal investments for savings banks.

[ 1987, c. 405, §32 (RP) .]

2-A. Other legal investments for credit unions. A credit union may legally invest in the following.

A. Credit unions are authorized to invest in government unit bonds:

(1) The bonds and other obligations of the United States or the bonds and other obligations or participation certificates issued by any agency, association, authority or instrumentality created by Congress or any executive order;

(2) The bonds and other obligations issued or guaranteed by any state or by any instrumentality or agency of any state, or by any political subdivision of any state; provided that such securities are rated within the 3 highest grades by any rating service approved by the superintendent;

(3) The bonds and other obligations issued or guaranteed by this State, or issued by an instrumentality or agency of this State or any political subdivision of this State which is not in default on any of its outstanding funded obligations; and

(4) The bonds and other obligations issued or guaranteed by the Dominion of Canada, or issued or guaranteed by any province or political subdivision of a province; provided that such securities are rated within the 3 highest grades by any rating service approved by the superintendent and are payable in United States funds. [1987, c. 405, §33 (NEW).]

B. Credit unions are allowed to invest in the bonds and other obligations of any United States corporation, provided that such securities are rated within the 3 highest grades by any rating service approved by the superintendent. Not more than 2% of the shares of a credit union shall be invested in the securities of any one such corporation and the total of all such investments shall not exceed 20% of the shares of a credit union. [1987, c. 405, §33 (NEW).]

C. Credit unions are authorized to invest in the following:

(1) The bonds, debentures, acceptances and commercial paper of any financial institution authorized to do business within this State, incorporated under the laws of this State or the United States and of any financial institution holding company registered under chapter 101. For the purposes of this subsection, the out-of-state owners of Maine financial institutions or financial institution holding companies are not to be considered Maine financial institutions or financial institution holding companies;

(2) The bonds, debentures, acceptances and commercial paper of banks or bank holding companies principally domiciled outside the State, provided that the bank's or holding company's bonds and debentures are rated in the 3 highest grades by a rating service approved by the superintendent. In the case of commercial paper, the commercial paper should be rated in the 2 highest grades. In the case of acceptances, the bank's or holding company's ratings of its other obligations so listed should be within the above parameter. These banks should also be insured by the Federal Deposit Insurance Corporation and holding companies should be registered under the Bank Holding Company Act of 1956; and

(3) Capital notes or debentures issued by any savings bank or savings and loan association chartered under the laws of any state, or of the United States, or of the Commonwealth of Puerto Rico, provided that these institutions are insured by the Federal Deposit Insurance Corporation or Federal Savings and Loan Insurance Corporation or issued by a thrift institution holding company registered under the United States Housing Act, Section 408. These obligations shall be rated in the 3 highest grades by a rating service approved by the superintendent.

A credit union shall not acquire obligations described in this paragraph both by way of investment as security for loans in excess of 30% of its shares; nor shall it acquire such obligations of any one bank or thrift, or bank or thrift holding company, not principally domiciled in this State in excess of 5% of its shares. [1987, c. 405, §33 (NEW).]

D. A credit union may invest in mutual funds or trusts, provided that all of the investments of those mutual funds or trusts are permissible investments under this section. [1987, c. 405, §33 (NEW).]

E. A credit union may invest in United States or State Government guaranteed loans. [1997, c. 398, Pt. L, §11 (AMD).]

F. The superintendent may by rule, issued pursuant to section 251, raise or lower the limitations as to percentage of securities prescribed under this section or prescribe such additional limitations as in his judgment conditions warrant. [1987, c. 405, §33 (NEW).]

[ 1997, c. 398, Pt. L, §11 (AMD) .]

3. Notes of liquidating credit union; limitation. The purchase of notes from a liquidating credit union; provided that such purchase shall not exceed 5% of the purchasing credit union's share capital and surplus; and

[ 1983, c. 51, §10 (AMD) .]

4. Sale of assets.

[ 2001, c. 211, §20 (RP) .]

5. Federal Home Loan Bank and National Credit Union Administration Central Liquidity Facility membership. A credit union may become a member and stockholder of the following:

A. A Federal Home Loan Bank within the Federal Home Loan Bank district where that credit union is located; and [1995, c. 512, §4 (NEW).]

B. The National Credit Union Administration Central Liquidity Facility, subject to the conditions and limitations prescribed under the Federal Credit Union Act, 12 United States Code, Sections 1751 to 1795k (1988). [1995, c. 512, §4 (NEW).]

[ 1995, c. 512, §4 (AMD) .]

This section may not be construed to authorize a credit union to purchase or invest in the stock of any corporation, except for the purchase of stock in the Federal Home Loan Bank or the National Credit Union Administration Central Liquidity Facility for purposes of establishing membership in those systems. [1995, c. 512, §5 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §13 (AMD). 1983, c. 51, §§9-11 (AMD). 1985, c. 533, §§1,2 (AMD). 1987, c. 405, §§32,33 (AMD). 1991, c. 386, §§24,25 (AMD). 1995, c. 512, §§4,5 (AMD). 1997, c. 398, §L11 (AMD). 2001, c. 211, §20 (AMD). 2003, c. 322, §40 (AMD).



9-B §863. Real estate for office facilities

1. Authorizing. A credit union may invest in real estate by the purchase of improved or unimproved real estate, and in the erection or improvement of buildings thereon together with fixtures and equipment, for the purpose of providing offices for the transaction of its business. Such buildings may include space for rental purposes.

[ 1975, c. 500, §1 (NEW) .]

2. Limitation. The cost to the credit union of such lands, buildings, fixtures and equipment shall not exceed 50% of such credit union's total surplus at the time such investment is made; provided that the superintendent may, for good cause shown, upon application by the credit union in writing, approve an amount in excess of said 50% of total surplus, subject to such conditions as the superintendent may deem necessary.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §864. Service corporations

1. Authorization. A credit union may invest, individually or with other credit unions or other entities, in service corporations as defined in section 131.

[ 1993, c. 99, §2 (RPR) .]

2. Limitations. A credit union may invest 10% of its share capital and surplus in any service corporation only if:

A. The service corporation is structured to limit the credit union's exposure to loss; and [2005, c. 82, §11 (AMD).]

B. The service corporation primarily serves credit unions and the membership of affiliated credit unions. A service corporation formed after July 31, 1994 primarily serves credit unions and the membership of affiliated credit unions within the meaning of this paragraph if at least 75% of the services provided within this State are to credit unions and members of credit unions. [1993, c. 655, §1 (AMD).]

The superintendent may approve an amount less than or in excess of 10%, subject to such terms and conditions as the superintendent determines necessary.

[ 2005, c. 82, §11 (AMD) .]

3. Applicability of section 445. A credit union or credit unions seeking to organize as or invest in a service corporation shall do so in accordance with the provisions of section 445 only if the controlling interest in the service corporation is owned by credit unions authorized to do business in this State.

[ 1993, c. 99, §3 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1993, c. 99, §2 (AMD). 1993, c. 99, §3 (AMD). 1993, c. 655, §1 (AMD). 2005, c. 82, §11 (AMD).



9-B §865. Additional authority

Credit unions organized under private or special laws shall have the authority granted by this chapter, in addition to such other investment authority as they now possess. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).






Chapter 87: DISSOLUTION, MERGERS AND CONVERSIONS

9-B §871. Dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 429, §14 (AMD). 2003, c. 322, §41 (RP).



9-B §871-A. Dissolution

1. Voluntary dissolution. This subsection governs the voluntary dissolution of a credit union.

A. A recommendation may be made that a credit union be dissolved and voluntarily liquidated by majority vote of either the entire membership of the credit union entitled to vote or the board of directors of the credit union. Within 10 days after recommendation, the credit union shall notify the superintendent, the federal agency that insures the credit union accounts and the credit union members in writing of the recommendation and the reasons for dissolution. If the entire membership votes to dissolve and voluntarily liquidate the credit union, then no additional votes of the entire membership need be taken. If the board of directors of the credit union votes to dissolve and voluntarily liquidate the credit union, then a special meeting of the credit union's entire membership must be called, no sooner than 10 days after notice has been mailed to the superintendent. A majority of the entire membership of the credit union entitled to vote must vote to dissolve and voluntarily liquidate the credit union. Members may cast their votes by proxy on forms prepared by the board of directors and mailed with the meeting notice. [2003, c. 322, §42 (NEW).]

B. Whenever there is a recommendation of dissolution pursuant to paragraph A, the board of directors shall provide the superintendent with a plan of dissolution. The plan of dissolution must set forth the method and schedule for terminating the business of the credit union and may provide for a restriction on withdrawal of shares or withdrawal of share certificates. Before the 2nd membership vote required in paragraph A may be taken, the board must receive the superintendent's approval of the plan of dissolution. [2003, c. 322, §42 (NEW).]

C. The superintendent may approve the dissolution of a credit union recommended by a majority of the entire board of directors but approved by less than a majority of all members if the superintendent finds, upon the written and verified application of the board, that:

(1) The board mailed written notice of the meeting to consider dissolution to all members qualified to vote;

(2) The notice disclosed the purpose of the meeting and that approval of dissolution might be sought pursuant to this paragraph;

(3) A majority of the votes cast by the members were in favor of dissolution; and

(4) The board has an acceptable plan of dissolution. [2003, c. 322, §42 (NEW).]

D. If the superintendent approves dissolution, either by vote of the board or vote of the members, the credit union shall immediately cease to do business, except for the express purposes of liquidation including the discharging of debts, collecting on loans, distributing assets and every other act necessary to wind up and liquidate the business. It may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully adjusted. [2003, c. 322, §42 (NEW).]

E. The board of directors shall use the assets of the credit union to pay claims in the following order:

(1) Claimants whose claims are secured must receive their security. To the extent their respective claims exceed the value of the security for those claims, as determined to the satisfaction of the receiver, they each have an unsecured claim against the credit union having priority as provided in subparagraph (2); and

(2) Unsecured claims against the liquidation estate that are proved to the satisfaction of the receiver have priority in the following order:

(a) Administrative costs and expenses of liquidation;

(b) Claims for wages and salaries, including vacation, severance and sick leave pay;

(c) Taxes legally due and owing to the United States or any state or subdivision of the United States or state;

(d) Debts due and owing to the State and the United States, including the National Credit Union Administration;

(e) General creditors, and secured creditors to the extent that the secured creditors' respective claims exceed the value of the security for those claims;

(f) Pro rata distribution to members in proportion to the respective amount of their deposits and shares;

(g) In a case involving liquidation of a corporate credit union, membership capital of the corporate credit union;

(h) In a case involving liquidation of a designated community development credit union, any outstanding secondary capital accounts issued pursuant to state law; and

(i) In a case involving liquidation of a corporate credit union, paid-in capital. [2003, c. 322, §42 (NEW).]

F. Priorities for payment of claims under paragraph E are to be based on the circumstances that exist on the date of the liquidation. [2003, c. 322, §42 (NEW).]

G. If the repudiation or disaffirmance of any contract or lease gives rise to a claim for damages, the claim must be considered a general creditor claim under paragraph E, subparagraph (2), division (e) and not a cost or expense of liquidation under paragraph E, subparagraph (2), division (a). [2003, c. 322, §42 (NEW).]

H. All unsecured claims of any category or class or priority described in paragraph E, subparagraph 2, divisions (a) to (i) must be paid in full, or provisions made for such payment, before any claims of lesser priority are paid. If there are insufficient funds to pay all claims of a category or class, payment must be made pro rata. Notwithstanding anything to the contrary in this section, the receiver may, at any time, and from time to time, prior to the payment in full of all claims of a category or class with higher priority, make such distributions to claimants in priority categories described in paragraph E, subparagraph (2), divisions (a) to (e) as the receiver believes are reasonably necessary to conduct the liquidation, as long as the receiver determines that adequate funds exist or will be recovered during the liquidation to pay in full all claims of any higher priority. If a surplus remains after making distribution in full on all allowed claims described in paragraph E, subparagraph (2), divisions (a) to (i), the surplus must be distributed pro rata to the credit union's members. [2003, c. 322, §42 (NEW).]

I. A credit union liquidating voluntarily may not continue in existence for more than 3 years after approval of dissolution, unless an extension is granted by the superintendent for good cause shown in an application filed prior to expiration of the 3-year period. [2003, c. 322, §42 (NEW).]

J. After all debts, liabilities and obligations of the credit union are paid or discharged or otherwise adequately provided for, the credit union shall file articles of dissolution with the Secretary of State. Articles of dissolution must set forth:

(1) The name and address of the credit union;

(2) The date dissolution was approved;

(3) A statement of how dissolution was approved;

(4) A report of liquidating activities; and

(5) Such other information as the superintendent may require.

Dissolution is effective upon the superintendent's acceptance of articles of dissolution for filing with the bureau. At the time of the superintendent's acceptance of the filing, the credit union ceases to exist, except for the purposes of suits or other proceedings provided for by law. [2003, c. 322, §42 (NEW).]

[ 2003, c. 322, §42 (NEW) .]

2. Involuntary dissolution. This subsection governs the involuntary dissolution of a credit union.

A. If, upon examination of a credit union, the superintendent determines that the credit union is insolvent or that the credit union is operating in an unsafe or unsound manner, the superintendent may appoint a receiver who shall proceed to close the credit union. The credit union shall remain in existence for the purpose of winding up its affairs. [2003, c. 322, §42 (NEW).]

B. The person appointed by the superintendent as a receiver may be the superintendent, a deputy or any other person, including the agency insuring the credit union's accounts pursuant to section 836, as the superintendent may choose, and a certified copy of the order making such an appointment is evidence of the appointment. The receiver need not post a bond. The receiver has the power and authority provided in this Title and any other powers and authority as may be expressed in the order of the superintendent. [2003, c. 322, §42 (NEW).]

C. If the superintendent or a deputy is appointed receiver, no additional compensation need be paid, but any reasonable and necessary expenses of the superintendent or deputy as receiver must be paid by the credit union. If another person is appointed, then the compensation of the receiver must be paid from the assets of that credit union. [2003, c. 322, §42 (NEW).]

D. In the event that the federal agency insuring the credit union's shares or accounts pursuant to section 836 accepts an appointment as receiver, the agency shall acquire both legal and equitable title to all assets, rights or claims and to all real and personal property of the credit union to the extent necessary for the agency to perform its duties as receiver under applicable federal law to effectuate the appointment. If the agency pays or makes available for payment the insured shares of a credit union by reason of actions taken pursuant to this section, the agency is subrogated to the rights of all the members of the credit union, whether or not it has become receiver of the credit union, in the same manner and to the same extent as it would be subrogated in the receivership of a credit union operating under a federal charter and insured by the agency. [2003, c. 322, §42 (NEW).]

E. Upon taking possession of the property and business of a credit union under this chapter, the receiver:

(1) May collect money due to the credit union and do all acts necessary to conserve its assets and business and shall proceed to liquidate its affairs;

(2) Shall collect all debts due and claims belonging to the credit union and may sell or compound all bad or doubtful debts;

(3) May sell, for cash or other consideration or as provided by law, all or any part of the real and personal property of the credit union;

(4) May take, in the name of the credit union, a mortgage on the real property from a bona fide purchaser to secure the whole or part of the purchase price;

(5) May borrow money and issue evidence of indebtedness for the money. To secure the repayment of the indebtedness, the receiver may mortgage, pledge, transfer in trust or hypothecate any or all of the property of the credit union, whether real, personal or mixed, superior to any charge for expenses of liquidation; and

(6) May represent the credit union in lawsuits under the receiver's own name as receiver of the credit union. [2003, c. 322, §42 (NEW).]

F. The receiver shall use the assets of the credit union to pay claims in the following order:

(1) Claimants whose claims are secured must receive their security. To the extent their respective claims exceed the value of the security for those claims, as determined to the satisfaction of the receiver, they each have an unsecured claim against the credit union having priority as provided in subparagraph (2); and

(2) Unsecured claims against the liquidation estate that are proved to the satisfaction of the receiver have priority in the following order:

(a) Administrative costs and expenses of liquidation;

(b) Claims for wages and salaries, including vacation, severance and sick leave pay;

(c) Taxes legally due and owing to the United States, any state or any subdivision of the United States or any state;

(d) Debts due and owing to the State and the United States, including the National Credit Union Administration;

(e) General creditors, and secured creditors to the extent that the secured creditors' respective claims exceed the value of the security for those claims;

(f) Pro rata distribution to members in proportion to the respective amount of their deposits and shares;

(g) In a case involving liquidation of a corporate credit union, membership capital of the corporate credit union;

(h) In a case involving liquidation of a designated community development credit union, any outstanding secondary capital accounts issued pursuant to state law; and

(i) In a case involving liquidation of a corporate credit union, paid-in capital. [2003, c. 322, §42 (NEW).]

G. Priorities for payment of claims under paragraph F are based on the circumstances that exist on the date of the liquidation. [2003, c. 322, §42 (NEW).]

H. If the repudiation or disaffirmance of any contract or lease gives rise to a claim for damages, the claim must be considered a general creditor claim under paragraph F, subparagraph (2), division (e) and not a cost or expense of liquidation under paragraph F, subparagraph (2), division (a). [2003, c. 322, §42 (NEW).]

I. All unsecured claims of any category or class or priority described in paragraph F, subparagraph (2), divisions (a) to (i) must be paid in full, or provisions made for such payment, before any claims of lesser priority are paid. If there are insufficient funds to pay all claims of a category or class, payment must be made pro rata. Notwithstanding anything to the contrary in this section, the receiver may, at any time, and from time to time, prior to the payment in full of all claims of a category or class with higher priority, make such distributions to claimants in priority categories described in paragraph F, subparagraph (2), divisions (a) to (e) as the receiver believes are reasonably necessary to conduct the liquidation, as long as the receiver determines that adequate funds exist or will be recovered during the liquidation to pay in full all claims of any higher priority. If a surplus remains after making distribution in full on all allowed claims described in paragraph F, subparagraph (2), divisions (a) to (i), the surplus must be distributed pro rata to the credit union's members. [2003, c. 322, §42 (NEW).]

J. After all debts, liabilities and obligations of the credit union are paid or discharged or otherwise adequately provided for, the receiver shall file articles of dissolution with the Secretary of State. Articles of dissolution must set forth:

(1) The name and address of the credit union;

(2) The date dissolution was ordered;

(3) A statement of how dissolution was ordered;

(4) A report of liquidating activities; and

(5) Such other information as the superintendent may require.

Dissolution is effective upon the superintendent's acceptance of articles of dissolution for filing with the bureau. At that time the credit union ceases to exist, except for the purposes of suits or other proceedings provided for by law. [2003, c. 322, §42 (NEW).]

[ 2003, c. 322, §42 (NEW) .]

SECTION HISTORY

2003, c. 322, §42 (NEW).



9-B §871-B. Applicability of chapter

Notwithstanding any other provisions of law, the provisions of this chapter apply and supersede the provisions of laws relating to the dissolution, merger and conversion of credit unions organized under the laws of this State. [2003, c. 322, §42 (NEW).]

SECTION HISTORY

2003, c. 322, §42 (NEW).



9-B §872. Mergers and consolidations

1. Eligibility.

A. A credit union organized under provisions of the laws of this State, another state or federal laws may merge or consolidate into a credit union organized under the laws of the State with the approval of the superintendent obtained pursuant to section 252, and in accordance with such procedures as the superintendent may require. [2001, c. 211, §21 (AMD).]

B. If any credit union involved in the proposed merger is a federal credit union, such merger is subject to all applicable laws, rules and regulations of the United States. A credit union involved in the proposed merger that is organized under provisions of law of another state is subject to all applicable laws, rules and regulations of that state. [2001, c. 211, §21 (AMD).]

[ 2001, c. 211, §21 (AMD) .]

2. Plan and adoption. The merger shall be pursuant to a plan agreed upon by a majority of the board of directors of each credit union joining in the merger; and approved by the affirmative vote of a majority of the members voting in person or by proxy at meetings of each credit union called for that purpose or by written consent of the majority of the members of each credit union.

[ 1975, c. 500, §1 (NEW) .]

3. Compliance. The superintendent shall not approve said merger unless the surviving credit union would be in compliance with all other laws of the State regulating the organization of credit unions.

[ 1975, c. 500, §1 (NEW) .]

4. Effective date; certificate.

A. When the requirements as to approval have been met, including the approval of the superintendent and any Federal agency whose approval may be required under federal law for such merger or consolidation, the superintendent shall, issue an appropriate certificate which must be filed in all places where original organization certificates are required to be filed in this State. In all cases, the superintendent shall cancel the charters of those credit unions organized under the laws of this State which will cease to exist under the terms of the merger and file notice of such action in all places where organization certificates are required to be filed in this State. [1975, c. 500, §1 (NEW).]

B. The merger shall become effective upon filing of the certificates pursuant to paragraph A, unless a later effective date was set forth in the certificate. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

5. Effect of merger. Upon the issuance by the superintendent of a certificate to the surviving credit union, all property rights and interests of the merged credit union vest in the surviving credit union, without deed, endorsement or other instruments of transfer; and all debts, obligations and liabilities of the merged credit unions are assumed by the surviving credit union. Thereafter, the charter of any merged credit union is void, and existence of the merged credit union as a legal entity separate from the surviving credit union terminate. Sections 357 and 358 apply to such mergers.

[ 1997, c. 398, Pt. L, §12 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §L12 (AMD). 2001, c. 211, §21 (AMD).



9-B §872-A. Authority for expedited mergers, consolidations and acquisitions

Notwithstanding any other provision of law, or any charter, certificate of organization, articles of association, articles of incorporation or bylaw of any participating credit union, the superintendent may authorize a merger or consolidation of 2 or more credit unions or may authorize a credit union to purchase any of the assets of, or assume any of the liabilities of, any other credit union following approval of a plan of merger, consolidation or acquisition by a majority vote of the boards of directors of the participating credit unions and upon receipt by the superintendent of certified copies of the authorizing resolutions adopted by the respective boards of directors. That merger, consolidation or acquisition shall become effective immediately if the superintendent believes that the action is necessary for the protection of members of the credit union or the public. Any person aggrieved by a merger, consolidation or acquisition pursuant to this section is entitled to judicial review of the superintendent's order in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII. [1989, c. 646, (NEW).]

SECTION HISTORY

1989, c. 646, (NEW).



9-B §873. Conversion: federal to State charter; out of state to State charter

1. Eligibility. A credit union organized pursuant to provisions of federal law or organized under the laws of another state may become subject to this Part and receive a charter as a state-chartered credit union by making application in writing to the superintendent for such conversion. The superintendent may approve or disapprove such conversion in accordance with the criteria set forth in section 253 as long as, as a condition precedent to such approval, the credit union shows compliance with all applicable federal laws and regulations and laws and regulations of the state under which it is organized relating to such conversion.

[ 2009, c. 228, §9 (AMD) .]

2. Issuance of charter. Upon receiving approval from the superintendent, the credit union must be issued a charter under this Part, which fact must be certified by the superintendent to the Secretary of State; and, from and after the issuance of such charter, the credit union must be subject to the provisions of this Part and all rules issued under this Part.

[ 2009, c. 228, §9 (AMD) .]

3. Applicability of other sections. A credit union converting to a state charter pursuant to this section is subject to the provisions contained in sections 357 and 358 governing resulting institutions.

[ 1997, c. 398, Pt. L, §13 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §L13 (AMD). 2009, c. 228, §9 (AMD).



9-B §874. Conversion: State to federal charter

A credit union organized under the general or special laws of this State may convert to a federally chartered credit union. The credit union must notify and provide the superintendent with a copy of the application filed with the National Credit Union Administration within 3 days of filing with the National Credit Union Administration. Approval of the members of the credit union for the conversion must be obtained in the manner set forth in section 342, subsection 6. Upon obtaining the approval, the credit union shall provide to the superintendent all necessary approvals and charters required by the National Credit Union Administration and all federal laws and regulations applicable to the conversion. The superintendent shall notify the Secretary of State that the conversion has been effected. A copy of the approval or charter must accompany the notification. [2007, c. 79, §11 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 647, §10 (AMD). 2003, c. 322, §43 (AMD). 2007, c. 79, §11 (AMD).



9-B §875. Conversion: change in type of state charter

A credit union subject to the laws of this State may convert its charter to do business as a credit union into a charter to do business as a financial institution organized under chapter 32 if any plan of conversion authorized by this section is adopted and approved in accordance with the requirements of section 343. [1997, c. 398, Pt. K, §8 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §K8 (AMD).



9-B §876. Acquisitions

A credit union organized under the laws of this State may acquire all or substantially all the assets of, or assume the liabilities of, any other credit union organized under provisions of the laws of this State, another state or federal laws or any financial institution authorized to do business in this State; provided that such purchase or sale pursuant to this section be executed in accordance with the requirements of section 355 and be subject to the provisions of sections 357 and 358. [2001, c. 211, §22 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §30 (RPR). 2001, c. 211, §22 (AMD).



9-B §877. Fees for mergers, conversions and acquisitions

An application made pursuant to sections 872, 872-A, 873, 875 or 876 may not be considered complete unless accompanied by an application fee payable to the Treasurer of State to be credited and used as provided in section 214. The superintendent shall establish the amount of the application fee, which may not exceed $2,000. [1999, c. 218, §26 (AMD).]

SECTION HISTORY

1975, c. 666, §31 (NEW). 1999, c. 218, §26 (AMD).






Chapter 88: PROHIBITIONS

9-B §881. Prohibited practices

All credit unions organized pursuant to or subject to the laws of this State, and the directors and officers of such credit unions, shall be subject to the prohibitions and restrictions provided for in chapter 46, except that the superintendent may, upon application and for good cause shown, permit an officer or director of one credit union to hold office in another credit union. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §882. Use of term "credit union"

1. Use of term authorized. A person, if duly authorized under the laws of this State, another state or the United States to conduct the business of banking as a credit union, may use as a part of the name or title under which it conducts business in this State the term "credit union." The superintendent may require the filing of supporting documentation relating to this paragraph in the form and manner and containing any information the superintendent may prescribe.

[ 2005, c. 82, §12 (NEW) .]

2. Use of term prohibited. Except as provided in subsection 1, a person may not use the term "credit union" as part of the name or title under which business is conducted or as a designation of such a business without prior written approval of the superintendent. In determining whether to grant written permission, the superintendent shall consider whether the business to be conducted is similar to the business of banking and whether using those terms or any derivatives of those terms could be deceptive or otherwise injurious to public interest.

[ 2005, c. 82, §12 (NEW) .]

3. Violation; penalty. A person who violates any provision of this section is subject to a civil penalty of not more than $10,000 for each violation.

[ 2005, c. 82, §12 (NEW) .]

4. Exception. This section does not prohibit the use of any name by a person who received written permission from the superintendent to use the name prior to the effective date of this section.

[ 2005, c. 82, §12 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1985, c. 647, §11 (AMD). 1997, c. 108, §14 (AMD). 2005, c. 82, §12 (RPR).









Part 9: INDUSTRIAL BANKS

Chapter 91: INDUSTRIAL BANKS

9-B §911. Definition

"Industrial bank" means a corporation organized under Title 9, Part 5 as repealed on October 1, 1975 and which was, on or before June 1, 1967, making loans and selling certificates of investment, either of fixed or uncertain term, and receiving payments in installments or otherwise, with or without an allowance of interest upon these installments. [RR 1997, c. 2, §38 (COR).]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 1997, c. 2, §38 (COR).



9-B §912. Capital and management

1. Stock: classes; par value. The capital stock of an industrial bank shall have a par value $100 for each share, and only one class of such stock shall be created.

[ 1975, c. 500, §1 (NEW) .]

2. Management. Except as otherwise provided in this chapter, the management and operations of an industrial bank must be conducted in accordance with the provisions of Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §17 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B17 (COR).



9-B §913. Powers

In addition to the powers conferred upon corporations by the general corporations law of this State, an industrial bank shall have the power to: [1975, c. 500, §1 (NEW).]

1. Borrow and lend. Borrow and to lend money, and discount notes and bills of exchange including trade acceptances;

[ 1975, c. 500, §1 (NEW) .]

2. Investments. Purchase, invest in, hold and sell such notes, bonds and securities as are legal for investments in accordance with the provisions of chapter 55.

[ 1975, c. 500, §1 (NEW) .]

3. FHA insured loans. Make such loans as are eligible for insurance pursuant to Title I of the National Housing Act, as amended, and to apply for and obtain insurance on said loans pursuant to said Act.

[ 1979, c. 663, §55 (AMD) .]

4. Certificates of investment. Sell certificates of investment, either of fixed or of uncertain term; and

[ 1979, c. 663, §55 (AMD) .]

5. Branches. Establish branch or agency offices in accordance with chapter 33; provided that the powers set forth in subsection 4 may only be exercised at branch or agency offices authorized and doing business on or before June 1, 1967.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §55 (AMD).



9-B §914. Insurance of certificates of investment

Every industrial bank shall comply with the requirements of section 422, relating to insurance of deposits, and shall be deemed a "financial institution" for purposes of that section. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §915. Mergers, consolidations and acquisitions

1. Mergers and consolidations. An industrial bank may merge or consolidate with another industrial bank or a financial institution organized under the laws of this State except that any such merger or consolidation must be executed pursuant to the provisions of section 352 or 354 and is subject to the provisions of sections 357 and 358.

[ 1997, c. 398, Pt. L, §14 (AMD) .]

2. Acquisitions. An industrial bank may sell all or substantially all of its assets and liabilities to a financial institution organized under the laws of this State, or purchase all or substantially all of the assets and assume the liabilities of, another industrial bank; provided that such purchase or sale shall be executed pursuant to the provisions of section 355 and shall be subject to the provisions of sections 357 and 358.

[ 1975, c. 500, §1 (NEW) .]

3. Mergers into other corporations. Nothing contained in subsection 1 or 2 may be construed as prohibiting an industrial bank from merging or consolidating with, being acquired by, or selling its assets to a corporation or entity that is not enumerated in subsection 1 or 2; as long as the merger, consolidation, acquisition or sale is executed in accordance with the provisions of Title 13-C, and timely notice of that action is given to the superintendent; and as long as upon the effective date of the action, the industrial bank forfeits its charter as an industrial bank and ceases all activities as an industrial bank, which fact must be certified by the superintendent to the Secretary of State.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §18 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 398, §L14 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B18 (COR).



9-B §916. Liquidations and conservation of assets

Industrial banks shall be subject to the provisions of chapter 36 relating to voluntary and involuntary liquidations, and the provisions of said chapter relating to conservation and segregation of assets. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §917. Superintendent's authority

1. Supervision and examination. An industrial bank authorized to conduct business in this State shall be subject to the provisions of Part 2.

[ 1975, c. 500, §1 (NEW) .]

2. Interest rate ceilings. The superintendent shall have the power and authority to establish rate ceilings which shall govern the interest paid by an industrial bank on certificates of investment and other deposit accounts offered by such company. Regulations promulgated by the superintendent establishing such ceilings shall seek to maintain competitive equality among all financial institutions in this State.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §918. Unlawful acts

No industrial bank authorized to do business in this State shall: [1975, c. 500, §1 (NEW).]

1. Loan limitations; rates of loan to capital and surplus. Hold at any one time the direct obligation or obligations of any one person, firm or corporation for more than 4% of the amount of total capital and reserves of such industrial bank or the indirect obligation or obligations of any one person, firm or corporation for more than 15% of the amount of total capital and reserves of such industrial bank. Nothing in this section shall be construed to limit the holdings of an industrial bank in the obligations of the United States or the State of Maine, and in amounts authorized by a vote of a majority of the directors or the executive committee. For the purpose of this section, bills of exchange, including trade acceptances, shall be deemed to be the direct obligations of the acceptors thereof and the indirect obligations of the drawers thereof.

[ 1975, c. 500, §1 (NEW) .]

2. Deposit of funds in other financial institutions. Deposit any of its funds with any other financial institution, unless such institution has been designated as such depository by a vote of a majority of the directors or of the executive committee, exclusive of any director who is an officer, director or trustee of the depository so designated; or

[ 1979, c. 663, §56 (AMD) .]

3. Borrowing limitations. Be at any time indebted for borrowed money to an amount in excess of 100% of its total capital and reserves, except that by vote of a majority of its entire board of directors or executive committee setting forth the reasons therefor, and upon receiving the written consent of the superintendent thereto, it may borrow money to redeem its certificates of investment or prevent loss by sale of assets, and may redeem rediscount notes, or pledge bonds, notes or other securities as collateral therefor. Copies of all votes authorizing such excess borrowing shall be promptly forwarded by the secretary to the superintendent. Rediscount shall be considered as borrowed money for the purpose of this section.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1979, c. 663, §56 (AMD).



9-B §919. Use of name "industrial bank"

No person, firm or corporation shall use, hold itself out as being, or advertise with the name "industrial bank", except that industrial banks which were properly authorized and doing business on or before June 1, 1967, may use such name at and in connection with their principal office and any branches which were so authorized and doing business on or before said date, and may continue to sell certificates of investment, either fixed or uncertain, and to receive payments in installments or otherwise, with or without an allowance of interest upon such installments, if doing business in such certificates on or before said date. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).









Part 10: OTHER FINANCIAL ENTITIES

Chapter 101: FINANCIAL INSTITUTION HOLDING COMPANIES

9-B §1011. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1977, c. 663, §57 (RPR).]

1. Financial institution holding company. "Financial institution holding company" means any company which has control over any financial institution or has control over any company which controls any financial institution.

[ 1975, c. 500, §1 (NEW) .]

2. Maine financial institution holding company. "Maine financial institution holding company" means any company whose home state is this State and that has control over any Maine financial institution or has control over a company that controls a Maine financial institution.

[ 2007, c. 79, §12 (AMD) .]

3. Company. "Company" means a corporation, partnership, business trust, association or similar organization organized under the laws of the United States, any political subdivisions of the United States or a country other than the United States.

[ 1997, c. 182, Pt. A, §4 (AMD) .]

4. Control. A company controls another company, referred to in this chapter as a "subsidiary," if it owns 25% or more of the equity interest of the subsidiary or if under the federal Bank Holding Company Act of 1956, as amended, under the federal Home Owners' Loan Act, Section 1467A, as amended, or under the Federal Deposit Insurance Act, as amended, or regulations or policy statements issued thereunder, that company is presumed to control the subsidiary or a determination has been made by the superintendent that the company exercises a controlling influence over the management and policies of the subsidiary.

[ 2001, c. 211, §23 (AMD) .]

5. Engagement in activities of subsidiaries. A financial institution holding company shall be deemed to own shares owned by a subsidiary, and to engage in activities engaged in by a subsidiary or by any other company of which it owns 5% or more of the voting shares.

[ 1975, c. 500, §1 (NEW) .]

6. Maine financial institution. "Maine financial institution" means a financial institution defined in section 131, subsection 17.

[ 2007, c. 79, §13 (AMD) .]

7. Non-Maine financial institution holding company. "Non-Maine financial institution holding company" means a financial institution holding company whose home state is not this State.

[ 1995, c. 628, §27 (AMD) .]

8. Principally conducted.

[ 1995, c. 628, §28 (RP) .]

9. Acquisition of voting shares. "Acquisition of voting shares" includes, without limitation, the acquisition of the voting power of those shares, whether by direct or indirect purchase, by single or multiple transactions or any other means.

[ 1985, c. 642, §4 (NEW) .]

10. Person. "Person" means an individual or individuals acting in concert, including individuals who are citizens of one or more countries, and any colonies, dependencies or possessions of those countries, other than the United States.

[ 1997, c. 182, Pt. A, §5 (AMD) .]

11. Home state. "Home state," with respect to a financial institution holding company, means the state in which the total deposits of all financial institution subsidiaries of that company are the largest on the later of July 1, 1966 or the date on which the company becomes a financial institution holding company under this Title.

[ 1995, c. 628, §29 (NEW) .]

12. Host state. "Host state," with respect to a financial institution holding company, means a state, other than the home state of the company, in which the company controls or seeks to control a financial institution subsidiary.

[ 1995, c. 628, §29 (NEW) .]

13. Foreign bank holding company. "Foreign bank holding company" means any company that controls, directly or indirectly, a foreign bank.

[ 1997, c. 182, Pt. A, §6 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1975, c. 666, §§31-A (AMD). 1979, c. 663, §57 (AMD). 1983, c. 302, §1 (AMD). 1985, c. 642, §§3,4 (AMD). 1991, c. 386, §26 (AMD). 1995, c. 628, §§26-29 (AMD). 1997, c. 182, §§A4-6 (AMD). 2001, c. 211, §23 (AMD). 2007, c. 79, §§12, 13 (AMD).



9-B §1012. Registration

1. Requirements. Any company that controls one or more Maine financial institutions shall register with the superintendent in accordance with procedures established by him.

[ 1975, c. 500, §1 (NEW) .]

2. Time limitation. Unless the superintendent allows an additional time, registration must be completed within 180 days after October 1, 1975, or after the company acquires control of a Maine financial institution, whichever is later.

[ RR 1997, c. 2, §39 (COR) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 1997, c. 2, §39 (COR).



9-B §1013. Acquisition of interests in financial institutions

1. Superintendent's approval. The prior approval of the superintendent is required for any of the following transactions:

A. Acquisition of control of a Maine financial institution or any financial institution or financial institution holding company controlling, directly or indirectly, a Maine financial institution, by any person or company; [1989, c. 16, §1 (RPR).]

B. Acquisition of more than 5% of the voting shares of a Maine financial institution or any financial institution or financial institution holding company controlling, directly or indirectly, a Maine financial institution, by a financial institution, financial institution holding company, foreign bank or foreign bank holding company; or [1997, c. 182, Pt. A, §7 (AMD).]

C. Acquisition of more than 5% of the voting shares of a financial institution, or a foreign bank by a Maine financial institution or a Maine financial institution holding company. [2007, c. 79, §14 (AMD).]

[ 2007, c. 79, §14 (AMD) .]

1-A. Notification. Notwithstanding subsection 1, any person or company that acquires directly or indirectly more than 5% of the voting shares of a Maine financial institution or Maine financial institution holding company shall within 5 days of the acquisition file with the superintendent a statement containing the following information and any additional information as the superintendent prescribes as necessary or appropriate in the public interest:

A. The background and identity of the person or company acquiring the voting shares; [1985, c. 642, §6 (NEW).]

B. The source and amount of the funds or other consideration used in making the purchase; and [1985, c. 642, §6 (NEW).]

C. Any plans or proposals that any acquiring person or company making the acquisition may have to liquidate the Maine financial institution or Maine financial institution holding company, to sell its assets or merge it with any company or to make any other major change in its business, corporate structure or management. [2007, c. 79, §15 (AMD).]

The superintendent shall promptly notify the Maine financial institution or Maine financial institution holding company when a notice has been filed pursuant to this section. The notice must identify the fact of the acquisition and the identity of the person or company acquiring the voting shares.

Any person or company must also file notice under this section when there is material change in ownership. The acquisition of an aggregate of more than another 5% of the voting shares is a material change.

[ 2007, c. 79, §15 (AMD) .]

2. Acquisition by out-of-state company.

[ 1995, c. 628, §31 (RP) .]

3. Requirements for acquisition or establishment. A financial institution holding company, foreign bank or foreign bank holding company may establish, acquire or maintain control of a Maine financial institution or Maine financial institution holding company with prior approval of the superintendent, subject to the following conditions.

A. The Maine financial institution or Maine financial institution holding company to be established or acquired shall enter into an agreement with the superintendent to provide reports and permit examination of its records to the extent considered necessary by the superintendent to ensure compliance with this section and other relevant provisions of this Title and any rules adopted under this Title. [2007, c. 79, §16 (AMD).]

B. A Maine financial institution or Maine financial institution holding company, control of which is to be acquired or held, must have, on the date of acquisition or establishment, and shall maintain a minimum equity capital that the superintendent determines acceptable given the market area to be served and the general plan of business of the Maine financial institution or Maine financial institution holding company. Equity capital must be maintained consistent with sound banking practices. [1995, c. 628, §32 (AMD).]

C. [2007, c. 79, §17 (RP).]

[ 2007, c. 79, §16 (AMD); 2007, c. 79, §17 (AMD) .]

4. Application; information on "net new funds" to be brought to Maine.

[ 1995, c. 628, §33 (RP) .]

5. Regulations. The superintendent may adopt rules to supplement the requirements of this section.

[ 2007, c. 79, §18 (AMD) .]

Notwithstanding the foregoing, a Maine financial institution holding company is not required to obtain the approval of the superintendent for the acquisition of additional shares in a financial institution that the Maine financial institution holding company owned or controlled by a majority of the voting shares prior to the acquisition of additional shares. [2007, c. 79, §19 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1977, c. 223, (AMD). 1979, c. 349, (AMD). 1983, c. 55, §3 (AMD). 1983, c. 302, §§2,3 (AMD). 1983, c. 597, §§2-4 (AMD). 1985, c. 642, §§5,6 (AMD). 1987, c. 90, §1 (AMD). 1989, c. 16, §1 (AMD). 1995, c. 628, §§30-33 (AMD). 1997, c. 182, §§A7-9 (AMD). 2007, c. 79, §§14-19 (AMD).



9-B §1014. Closely-related activities

1. Permissible activities. A Maine financial institution holding company may engage in any closely related activity or any other activity with the prior permission of the superintendent.

[ 1997, c. 398, Pt. K, §9 (AMD) .]

2. Termination of nonpermissible activities. A financial institution holding company that is engaged in an activity that is not permissible for Maine financial institution holding companies to engage in may nevertheless acquire control of a Maine financial institution with the approval of the superintendent as provided in section 1013; provided that before the acquisition is consummated such financial institution holding company shall cease to engage in that activity in Maine, unless it is exempted from the prohibitions of subsection 1 by reason of subsection 3.

[ 1975, c. 500, §1 (NEW) .]

3. Exemptions. The prohibitions of subsection 1 do not apply with respect to any activity in which a Maine financial institution holding company was lawfully engaged in on October 1, 1975, unless the superintendent, after notice and opportunity for a hearing, determines that termination of the activity is necessary to assure the safety and soundness of a subsidiary financial institution. Any expansion of such activity in this State would be subject to such conditions as the superintendent may require.

[ RR 1997, c. 2, §40 (COR) .]

4. Impermissible activity. The establishment or acquisition of control of a Maine financial institution does not constitute an activity permitted by this section. A financial institution holding company which seeks to establish or acquire control of a Maine financial institution is subject to the provisions of sections 1013 and 1015.

[ 1983, c. 252, (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 252, (AMD). 1987, c. 90, §2 (AMD). RR 1997, c. 2, §40 (COR). 1997, c. 398, §K9 (AMD).



9-B §1015. Applications

1. Requirements. Except as provided in subsection 5, approval of the superintendent must be obtained for the following actions:

A. Acquisition by a person or company of control of a Maine financial institution or any financial institution or financial institution holding company controlling, directly or indirectly, a Maine financial institution; [2007, c. 79, §20 (AMD).]

B. Acquisitions by a financial institution, financial institution holding company, foreign bank or foreign bank holding company of interests in a Maine financial institution or any financial institution or financial institution holding company controlling, directly or indirectly, a Maine financial institution in excess of 5% of the voting shares of such financial institution or financial institution holding company; [1997, c. 182, Pt. A, §10 (AMD).]

C. Acquisition or establishment by a Maine financial institution or a Maine financial institution holding company of a financial institution, including a foreign bank, in excess of 5% of the voting shares of such institution; [2007, c. 79, §21 (AMD).]

D. Authority for a Maine financial institution holding company to engage in a closely related activity or any other activity or to acquire or establish a subsidiary to engage in a closely related activity or any other activity; or [2001, c. 211, §24 (AMD).]

E. Authority for any financial institution holding company, foreign bank or foreign bank holding company controlling a Maine financial institution to engage in a closely related activity in the State or to acquire or establish a subsidiary in the State to engage in a closely related activity. [2001, c. 211, §25 (AMD).]

[ 2007, c. 79, §§20, 21 (AMD) .]

2. Criteria for approval. Applications for approvals required in subsection 1 must be filed pursuant to procedures established by the superintendent. Action on those applications must be taken in accordance with the requirements of section 252 and is subject to the standards set forth in section 253, except that applications for approval under subsection 1, paragraph A are not subject to the standards set forth in section 253, subsection 2, paragraphs C and D. In addition, applications for approvals required in subsection 1 by foreign banks are subject to the following additional criteria:

A. The foreign bank or foreign bank holding company engages in the banking business outside of the United States and is subject to comprehensive supervision or regulation on a consolidated basis by the appropriate authorities in its home country, or the superintendent finds that the appropriate authorities in the home country of the foreign bank are actively working to establish arrangements for the consolidated supervision of such bank; and [1997, c. 182, Pt. A, §12 (NEW).]

B. Whether the foreign bank or foreign bank holding company has provided the superintendent with adequate assurances that it will make available to the superintendent such information on the operations or activities of the foreign bank, foreign bank holding company and any affiliate of the foreign bank or foreign bank holding company that the superintendent considers necessary to determine and enforce compliance with this Title and other applicable state law. [1997, c. 182, Pt. A, §12 (NEW).]

[ 2007, c. 79, §22 (AMD) .]

3. Application fee. An application for approval required in subsection 1 may not be considered complete by the superintendent unless accompanied by an application fee to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee according to subsection 1; the fee may not exceed $7,500.

[ 1995, c. 628, §35 (AMD) .]

4. Exceptions for permissible activities.

[ 1997, c. 398, Pt. K, §11 (RP) .]

5. Exceptions for closely related and other activities. Notwithstanding subsection 1, a Maine financial institution holding company may acquire or establish a subsidiary to engage in any activity and a financial institution holding company controlling a Maine financial institution may acquire or establish a subsidiary in Maine to engage in any activity without the prior approval of the superintendent subject to the following conditions.

A. If the assets of the company being acquired are less than 15% of the financial institution holding company's total consolidated assets and the company being acquired is not a financial institution or financial institution holding company, approval or notice is not required. [1997, c. 398, Pt. K, §12 (NEW).]

B. If the assets of the company being acquired are between 15% and 50% of the financial institution holding company's total consolidated assets, the financial institution holding company must notify the superintendent at least 10 days prior to consummating the transaction. The superintendent may require that an application be filed pursuant to section 252 if the following conditions are not satisfied and, based on a preliminary analysis, the superintendent concludes that the transaction may have a material adverse effect on the financial condition of the financial institution holding company and its ability to act as a source of strength to the Maine financial institution:

(1) Before and immediately after the proposed transaction, the acquiring Maine financial institution and financial institution holding company are well capitalized, as determined by the superintendent; and

(2) At the time of the transaction, the acquiring Maine financial institution and financial institution holding company are well managed, as defined in section 446-A. [2007, c. 79, §23 (AMD).]

C. If the assets of the company being acquired are greater than 50% of the financial institution holding company's total consolidated assets, the holding company must file an application pursuant to section 252. [1997, c. 398, Pt. K, §12 (NEW).]

D. An application or notice required under this subsection is not complete unless accompanied by a fee to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee, which may not exceed $2,500. [1999, c. 218, §27 (NEW).]

[ 2007, c. 79, §23 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 201, §5 (AMD). 1983, c. 302, §§4,5 (AMD). 1985, c. 642, §§7,8 (AMD). 1987, c. 90, §3 (AMD). 1989, c. 16, §§2,3 (AMD). 1995, c. 628, §§34,35 (AMD). 1997, c. 22, §§25,26 (AMD). 1997, c. 182, §§A10-12 (AMD). 1997, c. 398, §§K10-12 (AMD). 1997, c. 683, §A2 (AMD). 1999, c. 218, §27 (AMD). 2001, c. 211, §§24,25 (AMD). 2007, c. 79, §§20-23 (AMD).



9-B §1016. Reports and examinations

The superintendent may require any financial institution holding company that controls a Maine financial institution to furnish such reports as the superintendent considers appropriate to the proper supervision of such companies. Unless the superintendent determines otherwise, reports prepared for Federal authorities or, in the case of a foreign bank or foreign bank holding company, reports prepared for the home country regulatory authorities and translated to English may be submitted by such holding company in satisfaction of the requirements of this section. If such information and reports are inadequate in the superintendent's judgment for that purpose, the superintendent may examine such financial institution holding company and any subsidiary doing business in Maine. Section 214 applies with respect to any such examination. [1997, c. 182, Pt. A, §13 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 182, §A13 (AMD).



9-B §1017. Conformity with Federal procedures

To the maximum extent consistent with the effective discharge of the superintendent's responsibilities, the forms established under this chapter for registration, applications and reports must conform with those established under either the Bank Holding Company Act of 1956 or section 408 of the National Housing Act, or the federal International Banking Act of 1978 and regulations promulgated under the federal International Banking Act of 1978. [1997, c. 182, Pt. A, §13 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1997, c. 182, §A13 (AMD).



9-B §1018. Exclusion

The superintendent may exclude financial institution holding companies or other companies from the provisions of this chapter when control of a Maine financial institution arises out of the acquisition of shares in a fiduciary capacity, or in connection with an underwriting of securities or proxy solicitation, or in securing or collecting a debt. When control of a Maine financial institution arises in connection with securing or collecting a debt, the acquiring institution or company may be excluded from the provisions of this chapter if the acquiring institution or company divests the securities within 2 years of acquisition. The superintendent may grant requests for up to 3 one-year extensions. [1993, c. 538, §4 (AMD).]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1993, c. 538, §4 (AMD).



9-B §1019. Prohibitions

1. Prohibited practices. To the extent provided for therein, financial institution holding companies subject to the laws of this State shall be subject to chapters 24 and 46.

[ 1975, c. 500, §1 (NEW) .]

2. Penalties. Any person or company violating any provision of this chapter, or any regulation promulgated thereunder, is subject to a penalty of not more than $1,000 per day for each day the violation continues, to be recovered in a civil action in the name of the State.

Any company or Maine financial institution violating section 1013, subsection 3, or any regulation promulgated under that section, is subject to a penalty of not more than $1,000 a day for each day the violation continues. The superintendent shall report the violation forthwith, with such remarks as the superintendent determines appropriate, to the Attorney General, who may forthwith institute a civil action therefor on behalf of the State.

[ 1997, c. 182, Pt. A, §14 (AMD) .]

3. Remedy for violation of section 1013. A Maine financial institution or any financial institution holding company which violates section 1013 shall be subject to the provisions of chapters 23 and 24.

[ 1983, c. 302, §7 (AMD) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). 1983, c. 302, §§6,7 (AMD). 1985, c. 642, §9 (AMD). 1997, c. 182, §A14 (AMD).



9-B §1019-A. Notification of superintendent; purchase of own shares

A Maine financial institution holding company shall provide the superintendent with prior notification regarding the following transactions: [1991, c. 386, §27 (AMD).]

1. Issuance of stock, capital notes or debentures. The issuance of equity interest, capital notes or debentures with an original maturity of 3 years or greater. Notice must be provided at least 10 days prior to issuance and must contain a copy of any United States Securities and Exchange Commission filings, private placement memoranda or other documents describing the proposed issue to potential investors;

[ 2005, c. 82, §13 (AMD) .]

2. Purchase of own capital stock. The purchase of shares of any type of its own equity interest. Notice must contain such information as required by the superintendent; and

[ 2005, c. 82, §13 (AMD) .]

3. Exception requiring approval. The issuance of equity interest or capital notes by a Maine financial institution holding company that is not required to file notice with the United States Securities and Exchange Commission. Issuance under this subsection also requires prior approval of the superintendent. A Maine financial institution holding company may not purchase or redeem its equity interests without the superintendent's prior written approval if the gross consideration for purchase or redemption, when aggregated with the net consideration paid by the company for all such purchases or redemptions during the preceding 12 months, is equal to 10% or more of the company's consolidated net worth.

[ 2005, c. 82, §14 (NEW) .]

SECTION HISTORY

1987, c. 90, §4 (NEW). 1991, c. 386, §27 (AMD). 2005, c. 82, §§13,14 (AMD).



9-B §1020. Annual reports to the Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 597, §5 (NEW). 1983, c. 816, §B3 (RP).






Chapter 102: MUTUAL TRUST INVESTMENT COMPANIES

9-B §1021. Definition

As used in this chapter, the term "mutual trust investment company" means a corporation which is an investment company as defined by an Act of Congress entitled "Investment Company Act of 1940", as amended; and incorporated in compliance with this chapter to constitute a medium for the common investment of trust funds held in a fiduciary capacity, and for true fiduciary purposes, either alone or with one or more cofiduciaries, by State banks with trust powers, trust companies and national banks with trust powers which are located in this State. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §1022. Authority to incorporate

Any 5 or more state banks with trust powers, trust companies and national banks with trust powers located in this State are authorized to cause a mutual trust investment company to be organized and incorporated, subject to the approval of the superintendent and subject to such regulations as he may prescribe. [1975, c. 500, §1 (NEW).]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §1023. Application of general corporation law; articles of incorporation

1. Subject to Title 13-C. Except as otherwise provided in this chapter, such a mutual trust investment company must be incorporated under and is subject to Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §19 (COR) .]

2. Incorporators. The incorporators subscribing to and acknowledging the articles of incorporation shall consist of 5 or more persons who are officers or directors of the banks and trust companies causing such mutual trust investment company to be incorporated.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B19 (COR).



9-B §1024. Corporate powers; stock ownership

1. Ownership. The stock of a mutual trust investment company shall be owned only by State banks with trust powers, trust companies and national banks with trust powers located in this State, acting as fiduciaries, and their individual cofiduciaries, if any, but may be registered in the name of their nominee or nominees.

[ 1975, c. 500, §1 (NEW) .]

2. Transfer or assignment. The stock of a mutual trust investment company shall not be subject to transfer or assignment except to the mutual trust investment company or to a fiduciary or cofiduciary which becomes successor to the stockholder or its nominee; provided that such successor fiduciary or cofiduciary or its nominee is qualified to hold such stock under subsection 1.

[ 1975, c. 500, §1 (NEW) .]

3. Directors. A mutual trust investment company shall have not less than 5 directors who need not be stockholders but shall be officers or directors of banks or trust companies located in this State.

[ 1975, c. 500, §1 (NEW) .]

4. Investments; assets. A mutual trust investment company may invest its assets only in those investments in which a trustee may invest under the laws of this State, and its assets shall constitute personal property held in trust. Such company shall make no investment in:

A. The note of an individual or individuals, whether or not it is secured; [1975, c. 500, §1 (NEW).]

B. The note, bond or other obligation of any firm, corporation or other issuer if the total original issue of such notes, bonds or other obligations is less than $500,000; [1975, c. 500, §1 (NEW).]

C. Any stocks, bonds or other obligations issued or guaranteed by any one firm, corporation or other issuer in excess of 10% of the total assets of the mutual trust investment company, as increased by the proposed investment; provided that this limitation shall not apply to obligations of the United States, or for the payment of the principal and interest of which the full faith and credit of the United States is pledged; and [1975, c. 500, §1 (NEW).]

D. Shares of stock of any one corporation which would cause the total number of such shares held by the mutual trust investment company to exceed 10% of the number of such shares outstanding. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

5. Stock acquisition. A mutual trust investment company may acquire, purchase or redeem its own stock and shall by means of contract or of its bylaws bind itself to acquire, purchase or redeem its own stock, but it shall not vote upon shares of its own stock.

[ 1975, c. 500, §1 (NEW) .]

6. Responsibility, liability, accountability. A mutual trust investment company shall not be responsible for ascertaining the investment powers of any fiduciary who may purchase its stock, and shall not be liable for accepting funds from a fiduciary in violation of the restrictions of the will, trust indenture or other instrument under which such fiduciary is acting in the absence of actual knowledge of such violation, and shall be accountable only to the superintendent and the fiduciaries who are the owners of its stock.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §1025. Purchase of stock by fiduciaries; authority and restrictions

1. Investment in shares of stock. State banks with trust powers, trust companies and national banks with trust powers located in this State, acting in a fiduciary capacity and for true fiduciary purposes, either alone or with one or more individual cofiduciaries, may, if exercising the care of a prudent investor and with the consent of such individual cofiduciary or cofiduciaries, if any, invest and reinvest funds held in such fiduciary capacity in the shares of stock of a mutual trust investment company except where the will, trust indenture or other instrument under which such fiduciary is acting prohibits such investment. No investment in the stock of a mutual trust investment company may be made by any bank or trust company which operates its own common trust fund under the laws of this State. The stock shall not be subject to Title 32, chapter 13.

[ 1975, c. 500, §1 (NEW) .]

2. Limitation. No funds of any estate, trust or fund shall be invested in the stock of a mutual trust investment company in an amount which would result in any bank or trust company having an aggregate holding in excess of 25% of the total issued and outstanding stock of such mutual trust investment company, as increased by the amount of the proposed investment. In the event that by reason of reduction of the holdings of stock by other banks or trust companies, mergers of banks or trust companies, or for other reasons, the aggregate holding of stock in the mutual trust investment company by any bank or trust company shall become greater than 25% of the total issued and outstanding stock, such bank or trust company may retain the stock then held by it but may not make further investments in such stock until its aggregate holdings have become less than such 25%.

[ 1975, c. 500, §1 (NEW) .]

3. Responsibility. A mutual trust investment company shall be permitted to rely on the written statement of any bank or trust company purchasing its stock that the purchase complies with the foregoing requirements, except that the mutual trust investment company shall be responsible to see that the limit on the holding of stock by any one bank or trust company as provided in subsection 2 is not exceeded.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW).



9-B §1026. Powers of the superintendent

1. Rules and regulations. The superintendent shall have authority to adopt and issue regulations to govern the conduct and management of all mutual trust investment companies formed pursuant to this chapter, and to prescribe, among other things:

A. The records and accounts to be kept by the mutual trust investment company; [1975, c. 500, §1 (NEW).]

B. The methods and standards to be employed in establishing the value of the shares of stock in the mutual trust investment company and of its assets; and [1975, c. 500, §1 (NEW).]

C. The procedure to be followed in the sale and redemption of its stock. [1975, c. 500, §1 (NEW).]

[ 1975, c. 500, §1 (NEW) .]

2. Examination. The superintendent shall at least once in each calendar year, and whenever the superintendent deems it necessary or expedient, examine every such mutual trust investment company. On every such examination of a mutual trust investment company, the superintendent shall make inquiry as to its financial condition, the policies of its management, whether it is complying with the laws of this State and such other matters as the superintendent may prescribe. The reasonable expenses of each examination of a mutual trust investment company pursuant to this section must be charged to the company in accordance with the provision of section 214.

[ RR 2009, c. 2, §9 (COR) .]

3. Power and authority. In the enforcement of this chapter and the fulfillment of his responsibilities hereunder, the superintendent shall have the same power and authority over and with respect to mutual trust investment companies and their directors, officers and employees, including the power to compel the attendance of witnesses and the production of books, records, documents and testimony, the power to require the submission to him of reports and information in such form and at such times as he may prescribe, the power to direct the discontinuation of any practice which he may consider illegal, unauthorized or unsafe; and all other powers and authorities, whether or not specifically mentioned herein, as are given the superintendent by the laws of this State with respect to financial institutions in the same manner and with like effect as if mutual trust investment companies were expressly named therein.

[ 1975, c. 500, §1 (NEW) .]

SECTION HISTORY

1975, c. 500, §1 (NEW). RR 2009, c. 2, §9 (COR).






Chapter 105: MUTUAL HOLDING COMPANY

9-B §1051. Purpose

This chapter authorizes mutual financial institutions to reorganize into mutual holding companies. [1985, c. 558, (NEW).]

SECTION HISTORY

1985, c. 558, (NEW).



9-B §1052. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 558, (NEW).]

1. Mutual financial institution. "Mutual financial institution" means any institution as defined in section 131, subsection 27.

[ 1985, c. 558, (NEW) .]

2. Mutual holding company. "Mutual holding company" means any corporation organized pursuant to this chapter.

[ 1985, c. 558, (NEW) .]

3. Subsidiary universal bank. "Subsidiary universal bank" means any universal bank organized under the laws of this State, at least 51% of the voting stock of which is wholly owned by a mutual holding company.

[ 2009, c. 228, §10 (AMD) .]

SECTION HISTORY

1985, c. 558, (NEW). 1993, c. 257, §4 (AMD). 2009, c. 228, §10 (AMD).



9-B §1053. Formation of mutual holding company

1. Reorganization. Notwithstanding any other provision of law, a mutual financial institution may reorganize so as to become a mutual holding company by:

A. Chartering, pursuant to chapter 31, a subsidiary universal bank; and [2009, c. 228, §11 (AMD).]

B. Transferring a substantial part of its assets and liabilities, including all of its insured liabilities to the subsidiary universal bank. The subsidiary universal bank must meet or exceed minimum capital requirements prescribed by federal law or regulations or state law or rules. Persons having liquidation rights with respect to the mutual financial institution pursuant to chapter 36, at the time of the formation of the subsidiary universal bank, have those rights with respect to the mutual holding company. [2009, c. 228, §11 (AMD).]

[ 2009, c. 228, §11 (AMD) .]

2. Plan. A plan of reorganization authorized under this chapter must be approved by a majority of the board of directors and members of the mutual financial institution.

[ 2007, c. 79, §24 (AMD) .]

3. Approval. Mutual financial institutions seeking to establish a mutual holding company pursuant to this chapter or a mutual holding company seeking to convert to a stock financial institution holding company shall do so pursuant to section 344, except that the conversion plan of a mutual holding company to a stock financial institution holding company is subject to the approval of a 2/3 vote of all the eligible account holders of all the financial institutions that are subsidiaries of the holding company. If there is more than one subsidiary financial institution, the eligible account holders are combined and 2/3 of the combined eligible account holders must approve the conversion. Only account holders of financial institutions that are subsidiaries of the holding company are eligible to vote on the conversion plan. Shareholders of nonbank stock subsidiaries are not eligible to vote on the conversion plan.

[ 1993, c. 257, §5 (AMD) .]

4. Issuance of stock and securities. A subsidiary universal bank has the power to issue to persons other than the mutual holding company of which it is a subsidiary an amount of common stock and securities convertible into common stock that in the aggregate does not exceed 49% of the issued and outstanding common stock of that subsidiary universal bank. For purposes of the 49% limitation, any issued and outstanding securities that are convertible into common stock, including warrants, options and rights to purchase common stock, are considered issued and outstanding common stock of the subsidiary. Each time common stock of the subsidiary universal bank is offered by the institution to the general public for a price payable in cash, each eligible account holder of the subsidiary universal bank of the mutual holding company must receive, without payment, nontransferable subscription rights to purchase that common stock at the same price and in accordance with guidelines or rules as may be adopted by the superintendent. For purposes of this chapter, "offer to the general public" means an offer by means of public advertising or general solicitation and does not include:

A. Issuances to the mutual holding company; or [1993, c. 257, §6 (NEW).]

B. Offers or sales that are exempt from registration by virtue of Title 32, section 16202, subsection 16, 19 or 26. [2009, c. 228, §12 (AMD).]

[ 2009, c. 228, §12 (AMD) .]

5. Reporting. A subsidiary universal bank that issues, or has issued and outstanding, any common stock or securities convertible into common stock to persons other than the mutual holding company of which it is a subsidiary shall file consolidated financial statements, reports or proxy materials as required under federal law. If the consolidated financial statements, reports or proxy materials are not required to be filed with any federal authority or agency, copies of the consolidated financial statements, reports or proxy materials must be filed with the superintendent and must be public records.

[ 2009, c. 228, §13 (AMD) .]

6. Powers of subsidiary universal banks. A subsidiary universal bank may continue to exercise its powers, rights and privileges and is subject to limitations not inconsistent with this chapter and applicable to a savings bank or savings and loan association organized under the laws of the State, including, but not limited to, the powers of a stock financial institution organized under chapter 31.

[ 2009, c. 228, §14 (AMD) .]

SECTION HISTORY

1985, c. 558, (NEW). 1993, c. 257, §§5,6 (AMD). 2005, c. 65, §C5 (AMD). 2007, c. 79, §24 (AMD). 2009, c. 228, §§11-14 (AMD).



9-B §1054. Corporate existence and powers

1. Legal existence. Upon the reorganization of a mutual financial institution pursuant to this chapter, the legal existence of the mutual financial institution shall not terminate, but shall continue, not as a deposit-taking institution, but as a mutual holding company.

[ 1985, c. 558, (NEW) .]

2. Governance. A mutual holding company must be governed by a board of corporators in accordance with the charter and bylaws of the mutual holding company, as adopted or amended, in connection with a reorganization authorized under this chapter or as amended by the corporators thereafter. The corporators shall elect a board of directors provided that the superintendent has the authority to comment upon the composition of the board. The corporators and the board of directors are governed by and authorized to undertake the activities as set forth in sections 325 and 326. With respect to a mutual holding company that has been formed through the reorganization of a savings bank, the board of corporators initially consists of the board of corporators of the savings bank as constituted pursuant to section 325. The corporators, after the formation of the mutual holding company, continue to serve as corporators for the balance of the terms to which they are elected under section 325.

[ RR 2013, c. 2, §10 (COR) .]

3. Powers. A mutual holding company may:

A. Invest in the stock of a financial institution, subject to section 1013; [1985, c. 558, (NEW).]

B. Acquire a mutual financial institution through merger into a subsidiary universal bank or an interim subsidiary universal bank of the mutual holding company; [2009, c. 228, §15 (AMD).]

C. Merge with or acquire a mutual holding company, one of whose subsidiaries is a savings bank or savings and loan association; [1985, c. 558, (NEW).]

D. Exercise any power, right or privilege, with the exception of deposit taking, granted to mutual financial institutions under the laws of the State, and, unless specifically noted otherwise, any reference to "savings bank" or "savings and loan association" in any other law of this State also applies to a subsidiary universal bank chartered pursuant to this chapter; [2009, c. 228, §15 (AMD).]

E. Invest in the capital stock of a company, which is a legal investment for a savings bank under the laws of the State; [1985, c. 558, (NEW).]

F. Exercise any power or engage in any activity authorized for a bank holding company or savings and loan holding company under federal law or rule or chapter 101; and [1985, c. 558, (NEW).]

G. Exercise any other power or engage in any other activity authorized by the superintendent. [1985, c. 558, (NEW).]

[ 2009, c. 228, §15 (AMD) .]

SECTION HISTORY

1985, c. 558, (NEW). 1993, c. 257, §§7,8 (AMD). 2009, c. 228, §15 (AMD). RR 2013, c. 2, §10 (COR).



9-B §1055. Rules

The superintendent shall adopt such rules as necessary to effectuate the purposes of this chapter and to ensure that the reorganization of a mutual financial institution is conducted in a fair and equitable manner to ensure the safety and soundness of the subsidiary universal bank and the protection of the subsidiary universal bank's net worth. [2009, c. 228, §16 (AMD).]

SECTION HISTORY

1985, c. 558, (NEW). 1993, c. 257, §9 (AMD). 2009, c. 228, §16 (AMD).



9-B §1056. Reports and examinations

All mutual financial institution holding companies shall be subject to section 1016. [1985, c. 558, (NEW).]

SECTION HISTORY

1985, c. 558, (NEW).






Chapter 107: MERCHANT BANKING

9-B §1101. Organization and structure of merchant banks (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 66, §6 (NEW). 1997, c. 398, §J1 (RP).



9-B §1102. Business of merchant banks; powers; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 66, §6 (NEW). 1997, c. 398, §J1 (RP).









Part 12: SPECIALTY OR LIMITED PURPOSE FINANCIAL INSTITUTIONS

Chapter 121: NONDEPOSITORY TRUST COMPANIES

9-B §1211. General purpose and authority

A nondepository trust company is a financial institution organized under the provisions of this Title whose activities are generally limited to trust or fiduciary matters. Unless otherwise indicated in this chapter or to the extent inconsistent with this chapter or with the general purpose of a nondepository trust company, a nondepository trust company has all the powers, duties and obligations of a financial institution under this Title. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1212. Organization of nondepository trust companies

1. Organization. A nondepository trust company must be organized pursuant to chapter 31.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

2. Organizational documents. The organizational documents of a nondepository trust company that are filed with the Secretary of State must contain the following statement: "This corporation, limited liability company, limited partnership or limited liability partnership is subject to the Maine Revised Statutes, Title 9-B, chapter 121 and does not have the power to solicit, receive or accept money or its equivalent on deposit or to lend money except for lending reasonably related to and deriving from its service as fiduciary or its conduct of trust business." This statement in the organizational documents of a nondepository trust company may not be amended.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Conversion. A nondepository trust company may convert to any other type of investor-owned financial institution pursuant to chapter 34.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1213. Capital

A nondepository trust company must have initial paid-in capital in accordance with chapter 31 and shall maintain capital in accordance with section 412-A and any rules adopted under section 412-A, except the superintendent may establish different capital maintenance requirements for nondepository trust companies than those required for other financial institutions organized under this Title. [1999, c. 539, §1 (AMD).]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 1999, c. 539, §1 (AMD).



9-B §1213-A. Asset pledge

1. Pledge requirement. The superintendent may require a nondepository trust company to pledge readily marketable assets to the superintendent if the superintendent believes that circumstances warrant the action. The pledged assets must be United States dollar denominated, investment grade and subject to the prior written approval of the superintendent. The pledged assets must be held on deposit or in safekeeping by an FDIC-insured depository institution approved by the superintendent. The pledged assets may be released to the superintendent only upon certification that a receiver or conservator of the nondepository trust company has been appointed. The asset pledge requirement may be lifted by the superintendent if the superintendent determines that the condition of the nondepository trust company so warrants that action.

[ 2005, c. 83, §12 (NEW) .]

2. Amount of pledge. The aggregate amount of pledged assets is determined by the superintendent but may not exceed the greater of $1,000,000 or 50% of the minimum required capital of the nondepository trust company at the time the asset pledge is imposed.

[ 2005, c. 83, §12 (NEW) .]

3. Pledge agreement. The asset pledge must be maintained pursuant to an asset pledge agreement in the form and containing any limitations and conditions the superintendent requires. As long as the nondepository trust company continues business in the ordinary course, the nondepository trust company may be permitted to collect income on the pledged assets and examine and exchange those assets. The aggregate amount of assets pledged may not be less than required under subsection 2 without the superintendent's approval.

[ 2005, c. 83, §12 (NEW) .]

4. Noncompliance. If a nondepository trust company fails to maintain the minimum required asset pledge, the superintendent may determine that the nondepository trust company does not meet the capital requirements under section 412-A and any rules adopted pursuant to section 412-A.

[ 2005, c. 83, §12 (NEW) .]

5. Rulemaking. The superintendent may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 83, §12 (NEW) .]

SECTION HISTORY

2005, c. 83, §12 (NEW).



9-B §1214. Business of nondepository trust companies

1. General powers. A nondepository trust company has all of the powers of and is entitled to engage in the business of a financial institution, including, without limitation, powers with respect to fiduciary and trust functions and transactions except that a nondepository trust company does not have the power to solicit, receive or accept money or its equivalent on deposit as a regular business within the meaning of section 131, subsection 5 and does not have the power to lend money except in transactions reasonably related to and deriving from its service as fiduciary or its conduct of trust business.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

2. Closely related activities. A nondepository trust company may conduct closely related activities, as defined in section 131, subsection 6-A and provided for in chapter 44, except that the superintendent may exclude those activities closely related to lending and taking deposits.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Cash deposits. A nondepository trust company may deposit cash, whether constituting principal or income, in any financial institution whether within or without this State, including any affiliated financial institution, if the account is held either in the name of the trust to which the cash belongs or in the name of the nondepository trust company and is composed entirely of cash belonging to trust accounts, the respective contributions of which are reflected in the books and records of the nondepository trust company.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

4. Name. A nondepository trust company may not use as a part of the name or title under which its business is conducted or in designating its business the word or words "bank," "banker" or "banking" or the plural of or any abbreviation of those words. A nondepository trust company shall include as a part of its name the word "trust" unless otherwise approved by the superintendent for good cause shown.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

5. Additional offices. Notwithstanding chapters 33 and 37, a nondepository trust company may establish additional offices without the superintendent's approval.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1215. Holding companies of nondepository trust companies

If the holding company is not deemed to be a financial institution holding company under chapter 101 by virtue of controlling financial institutions other than nondepository trust companies or merchant banks, a holding company of a nondepository trust company is not subject to the provisions of chapter 101, except for section 1013, subsection 1 and the application requirements of section 1015 relevant to section 1013, subsection 1. [1997, c. 398, Pt. J, §2 (NEW).]

If the holding company is not deemed to be a financial institution holding company under chapter 101 by virtue of controlling financial institutions other than nondepository trust companies, the superintendent may examine the holding company, including its subsidiaries and affiliates, to the extent necessary to determine the soundness and viability of the nondepository trust company. [2005, c. 82, §15 (AMD).]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 2005, c. 82, §15 (AMD).



9-B §1216. Rules

The superintendent may prescribe rules governing the activities of nondepository trust companies and implementing this chapter. These rules must take into account the general business purpose and nondepository nature of nondepository trust companies. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).






Chapter 122: MERCHANT BANKS

9-B §1221. General purpose and authority

A merchant bank is a financial institution organized under the provisions of this Title whose activities are generally limited to lending and investing as well as trust or fiduciary matters. Deposit activity is prohibited. Unless otherwise indicated in this chapter, a merchant bank has all the powers, duties and obligations of a financial institution under this Title. As one of the purposes of merchant banks is to provide needed capital or investments to businesses that may be impermissible or imprudent for depository financial institutions, its lending and investment activities are less restricted. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1222. Organization of merchant banks

1. Organization. A merchant bank must be organized pursuant to chapter 31 and must be managed and governed pursuant to this Title and the applicable provisions of Title 13-C and Title 31, chapters 15, 19 and 21, depending upon the organizational form selected.

[ 2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §5 (AMD) .]

2. Organizational documents. The organizational documents of a merchant bank that are filed with the Secretary of State must contain the following statement: "This corporation, limited liability company, limited partnership or limited liability partnership is subject to the Maine Revised Statutes, Title 9-B, chapter 122 and does not have the power to solicit, receive or accept money or its equivalent on deposit." This statement in the organizational documents of a merchant bank may not be amended.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Conversion. A merchant bank may convert to any other type of investor-owned financial institution pursuant to chapter 34.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B20 (COR). 2005, c. 543, §D5 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §5 (AMD).



9-B §1223. Capital

1. Initial capital.

[ 1999, c. 539, §2 (RP) .]

2. Capital. A merchant bank must have initial paid-in capital in accordance with chapter 31 and shall maintain minimum capital in accordance with section 412-A or any rules adopted under section 412-A. The superintendent may establish different capital maintenance standards for merchant banks than for other financial institutions organized under this Title. The minimum capital maintenance standards for a merchant bank may not be less than a level equal to 150% of the tier 1 risk-based capital and 150% of total risk-based capital established from time to time by the Board of Governors of the Federal Reserve System for a well-capitalized bank.

[ 1999, c. 539, §3 (AMD) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 1999, c. 539, §§2,3 (AMD).



9-B §1223-A. Asset pledge

1. Pledge requirement. The superintendent may require a merchant bank to pledge readily marketable assets to the superintendent if the superintendent believes that the action is necessary for the protection of the public. The pledged assets must be United States dollar denominated, investment grade and subject to the prior written approval of the superintendent. The pledged assets must be held on deposit or in safekeeping by an FDIC-insured depository institution approved by the superintendent. The pledged assets may be released to the superintendent only upon certification that a receiver or conservator of the merchant bank has been appointed. The asset pledge requirement may be lifted by the superintendent if the superintendent determines that the condition of the merchant bank so warrants that action.

[ 2005, c. 83, §13 (NEW) .]

2. Amount of pledge. The aggregate amount of pledged assets is determined by the superintendent but may not exceed the greater of $1,000,000 or 50% of the minimum required capital of the merchant bank at the time the asset pledge is imposed.

[ 2005, c. 83, §13 (NEW) .]

3. Pledge agreement. The asset pledge must be maintained pursuant to an asset pledge agreement in the form and containing any limitations and conditions the superintendent requires. As long as the merchant bank continues business in the ordinary course, the merchant bank may be permitted to collect income on the pledged assets and examine and exchange those assets. The aggregate amount of assets pledged may not be less than required under subsection 2 without the superintendent's approval.

[ 2005, c. 83, §13 (NEW) .]

4. Noncompliance. If a merchant bank fails to maintain the minimum required asset pledge, the superintendent may determine that the merchant bank does not meet the capital requirements under section 412-A and any rules adopted pursuant to section 412-A.

[ 2005, c. 83, §13 (NEW) .]

5. Rulemaking. The superintendent may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 83, §13 (NEW) .]

SECTION HISTORY

2005, c. 83, §13 (NEW).



9-B §1224. Business of merchant banks; power; limitations

1. Business of merchant banks. Except as provided in this chapter, a merchant bank has all the powers of and is entitled to engage in the business of a financial institution, including, without limitation, powers with respect to investments, loans, fiduciary and trust functions and transactions.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

2. Deposit activities. A merchant bank may not solicit, receive or accept money or its equivalent on deposit as a regular business within the meaning of section 131, subsection 5 or engage in deposit-like activities as determined by the superintendent. A merchant bank may deposit cash, whether constituting principal or income, in any financial institution, whether within or without this State, if the account is held either in the name of the trust to which the cash belongs or in the name of the merchant bank and is composed entirely of cash belonging to trust accounts, the respective contributions of which are reflected in the books and records of the merchant bank.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Treasurer's checks. A merchant bank may issue drafts drawn on itself in the form of treasurer's or cashier's checks.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

4. Name. Notwithstanding section 241, subsection 9, a merchant bank may use as a part of its name the word or words "bank," "banker" or "banking" or the plural of or any abbreviations of those words.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

5. Offices. At least 30 days prior to the establishment of any office or branch office for the transaction of its business, a merchant bank shall notify the superintendent.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

6. Provisions inapplicable. The following provisions of this Title are inapplicable to merchant banks: sections 223, 316-A, 439-A, 445, 446-A and 465-A and chapters 33, 37 and 42. The limitations on the holding of equity securities and the purchase of speculative securities, equities and venture capital investments contained in section 419, subsection 1 are also inapplicable to merchant banks.

[ 1997, c. 660, Pt. A, §8 (AMD) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 1997, c. 660, §A8 (AMD).



9-B §1225. Insider loans and investments

The terms of any loans by a merchant bank to or investments by a merchant bank in any of the following must be disclosed to the governing body of the merchant bank: [1997, c. 398, Pt. J, §2 (NEW).]

1. Percentage of common stock. A person who owns 25% or more of the merchant bank's common stock or similar equity capital;

[ 1997, c. 683, Pt. A, §3 (AMD) .]

2. Member of governing body. A member of the governing body of the merchant bank;

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Policy-making officer or manager. A policy-making officer or manager of the merchant bank; or

[ 1997, c. 398, Pt. J, §2 (NEW) .]

4. Percentage of voting shares owned by certain person or entity. A company 25% of the voting shares or other similar voting equity of which is owned by a person or entity listed in subsections 1 to 3.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 1997, c. 683, §A3 (AMD).



9-B §1226. Holding companies of merchant banks

If the holding company is not deemed to be a financial institution holding company under chapter 101 by virtue of controlling financial institutions other than a merchant bank or a nondepository trust company, a holding company of a merchant bank is not subject to the provisions of chapter 101, except for section 1013, subsection 1 and the application requirements of section 1015 relevant to section 1013, subsection 1. [1997, c. 398, Pt. J, §2 (NEW).]

If the holding company is not deemed to be a financial institution holding company under chapter 101 by virtue of controlling financial institutions other than a merchant bank, the superintendent may examine the holding company, including its subsidiaries and affiliates, to the extent necessary to determine the soundness and viability of the merchant bank. [2005, c. 82, §16 (AMD).]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 2005, c. 82, §16 (AMD).



9-B §1227. Rules

The superintendent may prescribe rules governing the activities of merchant banks and implementing this chapter. These rules must take into account the objective of merchant banks to provide needed capital to businesses and the nondepository nature of merchant banks. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).






Chapter 123: UNINSURED BANKS

9-B §1231. General authority and purpose

A financial institution that does not accept retail deposits and for which insurance of deposits by the FDIC is not required may be organized pursuant to chapter 31. Unless otherwise indicated in this chapter, an uninsured bank has all the powers, rights, duties and obligations as a financial institution under this Title. An uninsured bank is not a nondepository trust company or a merchant bank. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1232. Organization of uninsured banks

1. Organization. An uninsured bank must be organized pursuant to chapter 31.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

2. Organizational documents. The organizational documents of an uninsured bank that are filed with the Secretary of State must contain the following statement: "This corporation, limited liability company, limited partnership or limited liability partnership is subject to the Maine Revised Statutes, Title 9-B, chapter 123 and does not have the power to solicit, receive or accept retail deposits." This statement in the organizational documents of an uninsured bank may not be amended.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Conversion. An uninsured bank may convert to any other type of investor-owned financial institution pursuant to chapter 34.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1233. Capital

An uninsured bank must have initial paid-in capital in accordance with chapter 31 and shall maintain minimum capital in accordance with section 412-A or rules adopted under section 412-A, except that the superintendent may establish different capital maintenance requirements for uninsured banks than those required for insured financial institutions organized under this Title. [1999, c. 539, §4 (AMD).]

SECTION HISTORY

1997, c. 398, §J2 (NEW). 1999, c. 539, §4 (AMD).



9-B §1233-A. Asset pledge

1. Pledge requirement. The superintendent may require an uninsured bank to pledge readily marketable assets to the superintendent if the superintendent believes that the action is necessary for the protection of the public. The pledged assets must be United States dollar denominated, investment grade and subject to the prior written approval of the superintendent. The pledged assets must be held on deposit or in safekeeping by an FDIC-insured depository institution approved by the superintendent. The pledged assets may be released to the superintendent only upon certification that a receiver or conservator of the uninsured bank has been appointed. The asset pledge requirement may be lifted by the superintendent if the superintendent determines that the condition of the uninsured bank so warrants that action.

[ 2005, c. 83, §14 (NEW) .]

2. Amount of pledge. The aggregate amount of pledged assets is determined by the superintendent but may not exceed the greater of $1,000,000 or 50% of the minimum required capital of the uninsured bank at the time the asset pledge is imposed.

[ 2005, c. 83, §14 (NEW) .]

3. Pledge agreement. The asset pledge must be maintained pursuant to an asset pledge agreement in the form and containing any limitations and conditions the superintendent requires. As long as the uninsured bank continues business in the ordinary course, the uninsured bank may be permitted to collect income on the pledged assets and examine and exchange those assets. The aggregate amount of assets pledged may not be less than required under subsection 2 without the superintendent's approval.

[ 2005, c. 83, §14 (NEW) .]

4. Noncompliance. If an uninsured bank fails to maintain the minimum required asset pledge, the superintendent may determine that the uninsured bank does not meet the capital requirements under section 412-A and any rules adopted pursuant to section 412-A.

[ 2005, c. 83, §14 (NEW) .]

5. Rulemaking. The superintendent may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 83, §14 (NEW) .]

SECTION HISTORY

2005, c. 83, §14 (NEW).



9-B §1234. Cash reserves on deposits and accounts

An uninsured bank shall maintain reserves in accordance with section 422-A. The superintendent may establish by rule or order additional reserve requirements for uninsured banks. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1235. Lending limits

An uninsured bank's lending limit is governed by section 439-A or rules adopted under section 439-A, except that loans or extensions of credit to a person are limited to 15% of total capital. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1236. Deposits

An uninsured bank may not engage in retail deposit activities. The superintendent shall define deposit activities that do not constitute retail deposit activities by rule, taking account of the size or nature of depositors and deposit accounts. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1237. Disclosure of uninsured status

1. Sign that deposits not insured. An uninsured bank shall display conspicuously at each window or place where deposits are usually accepted a sign stating that deposits are not insured by the FDIC.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

2. Statement that deposits not insured. An uninsured bank shall either include in boldface conspicuous type on each signature card, passbook and instrument evidencing a deposit the following statement: "This deposit is not insured by the FDIC" or require each depositor to execute a statement that acknowledges that the initial deposit and all future deposits at the bank are not insured by the FDIC. The bank shall retain this acknowledgment as long as the depositor maintains any deposit with the bank.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

3. Statement on deposit-related advertising that deposits not insured. An uninsured bank shall include on all its deposit-related advertising a statement that deposits are not insured by the FDIC.

[ 1997, c. 398, Pt. J, §2 (NEW) .]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1238. Rules

The superintendent may prescribe rules governing the activities of uninsured banks and implementing this chapter. These rules must take into account the uninsured status of these banks. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 398, Pt. J, §2 (NEW).]

SECTION HISTORY

1997, c. 398, §J2 (NEW).



9-B §1239. Holding companies of uninsured banks

If a holding company is not a financial institution holding company under chapter 101 by virtue of controlling a financial institution other than a merchant bank, a nondepository trust company or an uninsured bank, the superintendent may grant the holding company a waiver from the provisions of chapter 101; except that, the superintendent may not waive the requirements of section 1013, subsection 1 and the application requirements of section 1015 relevant to section 1013, subsection 1. [2001, c. 211, §26 (NEW).]

If a holding company is not a financial institution holding company under chapter 101 by virtue of controlling financial institutions other than a merchant bank, nondepository trust company or uninsured bank, the superintendent may examine the holding company, including its subsidiaries and affiliates, to the extent necessary to determine the soundness and viability of the uninsured bank. [2001, c. 211, §26 (NEW).]

SECTION HISTORY

2001, c. 211, §26 (NEW).









Part 13: FOREIGN BANKS

Chapter 131: FOREIGN BRANCHES, AGENCIES AND REPRESENTATIVE OFFICES

9-B §1311. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 182, Pt. B, §3 (NEW).]

1. Agency. "Agency" means any office or any place of business of a foreign bank located in any state of the United States at which credit balances are maintained incidental to or arising out of the exercise of banking powers, checks are paid, or money is lent, but at which deposits may not be accepted from persons who are citizens or residents of the United States.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Branch. "Branch" means any office or any place of business of a foreign bank located in any state of the United States at which deposits are received.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

3. Federal agency. "Federal agency" means an agency of a foreign bank established and operating pursuant to Section 4 of the federal International Banking Act of 1978.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

4. Federal branch. "Federal branch" means a branch of a foreign bank established and operating pursuant to Section 4 of the federal International Banking Act of 1978.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

5. Maine agency. "Maine agency" means an agency of a foreign bank located in this State and established and operating pursuant to the provisions of this chapter.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

6. Maine branch. "Maine branch" means a branch of a foreign bank located in this State and established and operating pursuant to the provisions of this chapter.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

7. Maine foreign bank. "Maine foreign bank" means a foreign bank that operates a Maine branch or Maine agency and for which Maine is the home state, in accordance with Section 5 of the federal International Banking Act of 1978.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

8. Maine representative office. "Maine representative office" means a representative office located in this State and established and operating pursuant to the provisions of this chapter.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

9. Out-of-state foreign bank. "Out-of-state foreign bank" means a foreign bank for which a state other than Maine is the home state, in accordance with Section 5 of the federal International Banking Act of 1978.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

10. Representative office. "Representative office" means any office of a foreign bank that is located in any state and is not a federal branch, federal agency, state branch, state agency or subsidiary of a foreign bank.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1312. Branches and agencies of foreign banks

1. Establishment. A foreign bank that is or will become a Maine foreign bank and engages directly in the banking business outside the United States may, with the prior approval of the superintendent, establish a branch or agency. The establishment of a branch or agency may be de novo or through merger or acquisition.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Criteria for approval. Applications for approvals required in subsection 1 must be filed pursuant to procedures established by the superintendent. Action on those applications must be taken in accordance with the requirements of section 252 and is subject to the standards set forth in section 253. Those applications are subject to the following additional criteria:

A. The foreign bank must directly engage in the banking business outside of the United States and be subject to comprehensive supervision or regulation on a consolidated basis by the appropriate authorities in its home country, or the superintendent finds that the appropriate authorities in the home country of the foreign bank are actively working to establish arrangements for the consolidated supervision of the bank; and [1997, c. 182, Pt. B, §3 (NEW).]

B. The foreign bank has provided the superintendent with adequate assurances that it will make available to the superintendent any information on the operations or activities of the foreign bank and any of its affiliates that the superintendent considers necessary to determine and enforce compliance with this Title and other applicable state law. [1997, c. 182, Pt. B, §3 (NEW).]

[ 1997, c. 182, Pt. B, §3 (NEW) .]

3. Application fee. An application for approval required in subsection 1 may not be considered complete by the superintendent unless accompanied by an application fee to be credited and used as provided in section 214. The superintendent shall establish the amount of the fee, which may not exceed $7,500.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1313. Federal branches and agencies

1. Permissibility of federal branches and agencies. Nothing in this Title may be construed to prohibit the operation of a federal branch or a federal agency in this State.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. No concurrent maintenance of federal branches or agencies. No foreign bank authorized to operate a Maine branch or Maine agency pursuant to section 1312 may maintain concurrently a federal branch or federal agency in this State.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1314. Powers of Maine branches and agencies

1. General powers. Except as otherwise specifically provided in this chapter or in orders or rules adopted by the superintendent, and notwithstanding any other law or rule of this State to the contrary, operations of a foreign bank at a Maine branch or Maine agency must be conducted with the same rights, privileges and powers accorded a trust company at the same location and are subject to all the same duties, restrictions, penalties, liabilities, conditions and limitations that apply under the laws of this State to a trust company doing business at the same location.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Exceptions. The following are exceptions to the provisions of subsection 1.

A. A Maine branch may not accept from citizens or residents of the United States deposits, other than credit balances that are incidental to or arise out of its exercise of other lawful banking powers, of less than $100,000, except to the extent that those deposits are determined by the Federal Deposit Insurance Corporation not to constitute "domestic retail deposit activities requiring deposit insurance protection" within the meaning of Section 6 of the federal International Banking Act of 1978. [1997, c. 182, Pt. B, §3 (NEW).]

B. A Maine agency may not accept any deposits from citizens or residents of the United States, other than credit balances that are incidental to or arise out of its exercise of other lawful banking powers, but it may accept deposits from persons who are neither citizens nor residents of the United States. [1997, c. 182, Pt. B, §3 (NEW).]

C. A Maine branch or Maine agency is not required to maintain deposit insurance pursuant to section 422. [1997, c. 182, Pt. B, §3 (NEW).]

D. Any limitation or restriction based on the capital and surplus of a financial institution is deemed to refer, as applied to a Maine branch or Maine agency, to the United States dollar equivalent of the capital and surplus of the foreign bank and, if the foreign bank has more than one branch or agency in the United States, the business transacted by all such branches and agencies must be aggregated in determining compliance with the limitation. [1997, c. 182, Pt. B, §3 (NEW).]

E. Unless otherwise provided by the superintendent, any provision in this Title and rules adopted under this Title that require a financial institution to obtain the approval of its board of directors are deemed to require a Maine branch or Maine agency to obtain the approval of parent foreign bank senior management. [1997, c. 182, Pt. B, §3 (NEW).]

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1315. Representative offices

1. Notification required. A foreign bank may establish a representative office in this State with 30 days' prior notice to the superintendent. A foreign bank may not establish a representative office in this State without the prior approval of the Board of Governors of the Federal Reserve System pursuant to Section 10 of the federal International Banking Act of 1978.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Permitted activities. Foreign banks may conduct the following activities through representative offices:

A. Solicitation for loans and in connection with those loans the assembly of credit information, making of property inspections and appraisals, securing of title information, preparation of applications for loans including making recommendations with respect to action on those applications, solicitation of investors to purchase loans from the foreign bank and the search for investors to contract with the foreign bank for servicing of those loans; [1997, c. 182, Pt. B, §3 (NEW).]

B. The solicitation of new business; [1997, c. 182, Pt. B, §3 (NEW).]

C. The conduct of research; [1997, c. 182, Pt. B, §3 (NEW).]

D. Back office administrative functions; and [1997, c. 182, Pt. B, §3 (NEW).]

E. Any other activity that may be permitted by the superintendent by rule or order. [1997, c. 182, Pt. B, §3 (NEW).]

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1316. Trust activities

1. Authority. A foreign bank that has established a Maine branch or Maine agency in accordance with section 1312 may engage in trust activities at that Maine branch or Maine agency upon 30 days' prior notification to the superintendent.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Territorial application. All trust activities entered into between a foreign bank that has established a Maine branch or Maine agency and persons residing or domiciled in this State or that involve property located in this State are governed by the laws of this State.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1317. Service of process

A foreign bank having a Maine agency, Maine branch or Maine representative office shall maintain a registered office and is subject to service of process in the manner provided for in Title 13-C, chapter 15. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §21 (COR).]

SECTION HISTORY

1997, c. 182, §B3 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B21 (COR).



9-B §1318. Deposit requirements; asset requirements

1. Deposit requirement. Upon the opening of a Maine branch or Maine agency and thereafter, a foreign bank shall keep on deposit, in accordance with rules the superintendent may prescribe, with a financial institution authorized to do business in the State, except for a foreign bank, United States dollar deposits or investment securities of a type that may be prescribed by the superintendent in an amount as set forth in this section. The financial institution must be approved by the superintendent.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Amount of deposit. The aggregate amount of deposited investment securities, calculated on the basis of principal amount or market value, whichever is lower, and United States dollar deposits for each Maine branch or Maine agency established and operating under this chapter may not be less than the amount prescribed by section 412-A or rules adopted under section 412-A as applied to total liabilities of the Maine branch or Maine agency, including acceptances, but excluding accrued expenses, and amounts due and other liabilities to offices, branches, agencies and subsidiaries of the foreign bank. The superintendent may require that the assets deposited pursuant to this subsection must be maintained in such amounts as the superintendent may consider necessary or desirable for the maintenance of a sound financial condition, the protection of depositors and the public interest. The superintendent may consider reserves or other assets deposited with or on behalf of a federal banking agency in determining the amount of deposit.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

3. Deposit agreement. The deposit must be maintained with the financial institution selected according to subsection 1 pursuant to a deposit agreement in such form and containing such limitations and conditions as the superintendent may prescribe. So long as it continues business in the ordinary course a foreign bank may be permitted to collect income on the securities and funds so deposited and examine and exchange those securities.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

4. Asset maintenance. Subject to such conditions and requirements as may be prescribed by the superintendent, each foreign bank operating a Maine branch or Maine agency shall hold in this State assets of such types and in such amounts as the superintendent may prescribe by general or specific rule or ruling as necessary or desirable for the maintenance of a sound financial condition, the protection of depositors and creditors and the public interest. In determining compliance with any such prescribed asset requirements, the superintendent shall give credit to assets required to be maintained pursuant to subsection 1, reserves required to be maintained with the Federal Reserve System and assets pledged and surety bonds payable to the Federal Deposit Insurance Corporation to secure the payment of domestic deposits.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1319. Record keeping and reporting

1. General. A Maine branch, Maine agency or Maine representative office shall comply with applicable record-keeping and reporting requirements that apply to financial institutions organized under this Title and with any additional requirements that may be prescribed by the superintendent. A Maine branch, Maine agency, Maine representative office and the parent foreign bank shall furnish information relating to the affairs of the parent foreign bank and its affiliates that the superintendent may from time to time request. The superintendent may modify record-keeping and reporting requirements if the superintendent determines that circumstances warrant a modification.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Reports filed with other agencies. The reporting requirements imposed by this section may be complied with by submitting to the superintendent copies of reports prepared for federal regulatory agencies by the institution, which contain the information requested, unless the superintendent requires otherwise.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

3. Maintenance of accounts, books and records. A Maine branch, Maine agency or Maine representative office shall maintain a set of accounts and records reflecting its transactions that are separate from those of the foreign bank and any other branch, agency or representative office. The Maine branch, Maine agency or Maine representative office shall keep a set of accounts and records in English sufficient to permit the superintendent to examine the condition of the branch, agency or representative office and the branch's, agency's or representative office's compliance with applicable laws and rules. The Maine branch, Maine agency or Maine representative office shall promptly provide any additional records requested by the superintendent for examination or supervisory purposes.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

4. More than one Maine branch or Maine agency. A foreign bank with more than one Maine branch or Maine agency shall designate one of those branches or agencies to maintain consolidated asset, liability and capital equivalency accounts for all Maine branches or Maine agencies.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1320. Disclosure of lack of deposit insurance

Each foreign bank operating a Maine branch or Maine agency shall, in a manner established by the superintendent, give notice that deposits and credit balances in that branch or agency are not insured by the Federal Deposit Insurance Corporation. [1997, c. 182, Pt. B, §3 (NEW).]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1321. Notice of changes in name and location

1. Notice. A foreign bank maintaining a Maine branch, Maine agency or Maine representative office shall provide the superintendent with prior notice of the following events:

A. A change in corporate name; [1997, c. 182, Pt. B, §3 (NEW).]

B. A change of mailing address; [1997, c. 182, Pt. B, §3 (NEW).]

C. A relocation of office in Maine; [1997, c. 182, Pt. B, §3 (NEW).]

D. A conversion of a Maine branch or Maine agency to a federal branch or agency; and [1997, c. 182, Pt. B, §3 (NEW).]

E. Any changes in the designation of home state. [1997, c. 182, Pt. B, §3 (NEW).]

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Timing and form of notice. The superintendent shall determine the form and timing of notice of these events.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1322. Change of control of foreign bank

A foreign bank that is licensed to establish and maintain a Maine branch, Maine agency or Maine representative office shall file with the superintendent a notice, in such form and containing such information as the superintendent may prescribe, no later than 14 calendar days after that foreign bank becomes aware of any acquisition of control of that foreign bank or merges with another foreign bank. [1997, c. 182, Pt. B, §3 (NEW).]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1323. Voluntary closure of Maine branch, Maine agency or Maine representative office

1. Maine branch or Maine agency. A foreign bank may voluntarily close a Maine branch or Maine agency in accordance with section 335, subsection 2.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Maine representative office. A foreign bank may voluntarily close a Maine representative office upon 30 days' prior notice to the superintendent.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1324. Conversions

1. Authority. A foreign bank may convert a Maine representative office to a Maine agency or Maine branch, or convert a Maine agency to a Maine representative office or a Maine branch, or convert a Maine branch to a Maine agency or Maine representative office with the prior approval of the superintendent. A foreign bank may also convert a federal branch or agency to a Maine branch or Maine agency.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Applications. Applications for prior approval of conversions must be processed in accordance with sections 252 and 253 or section 1315 as appropriate.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1325. Assessment, examination and enforcement

1. Assessment. A foreign bank operating a Maine branch or a Maine agency shall pay assessments to the superintendent in accordance with section 214, subsection 2.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Examination. The superintendent may examine each Maine branch, Maine agency or Maine representative office pursuant to section 221 and is compensated for those examinations according to the provisions of section 214, subsection 1.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

3. Enforcement. The superintendent may enforce the provisions of this chapter pursuant to the enforcement authority under sections 231 and 232.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1326. Involuntary termination of authority and receivership

1. Involuntary termination of authority to operate Maine branch, Maine agency or Maine representative office. The involuntary termination of authority to operate a Maine branch, Maine agency or Maine representative office is governed by the following.

A. Authority to operate a Maine branch, Maine agency or Maine representative office terminates when the parent foreign bank is dissolved or its authority or existence is otherwise terminated or canceled in the country of its organization. [1997, c. 182, Pt. B, §3 (NEW).]

B. The superintendent may terminate a foreign bank's authority to operate a Maine branch, Maine agency or Maine representative office if the superintendent determines that or has reasonable cause to believe that:

(1) The foreign bank has violated or failed to comply with any of the provisions of this chapter or any of the rules or orders of the superintendent made pursuant to this chapter; or

(2) A conservator is appointed for the foreign bank or a similar proceeding is initiated in the foreign bank's country of organization. [1997, c. 182, Pt. B, §3 (NEW).]

C. A foreign bank whose authority to operate a Maine branch, Maine agency or Maine representative office is revoked by the superintendent may bring an action challenging the superintendent's revocation in Superior Court within 10 days of that revocation. The court must uphold the superintendent's revocation of a foreign bank's authority to operate a Maine branch, Maine agency or Maine representative office unless the court finds that the superintendent's action was arbitrary and capricious. [1997, c. 182, Pt. B, §3 (NEW).]

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Receivership. Whenever the superintendent revokes a foreign bank's authority to operate a Maine branch or Maine agency or whenever any creditor of that foreign bank has obtained a judgment against the foreign bank arising out of a transaction with a branch or agency in any court of record of the United States or any state of the United States and made application, accompanied by a certificate from the clerk of the court stating that that judgment has been rendered and has remained unpaid for a period of 30 days, or whenever the superintendent becomes satisfied that that foreign bank is insolvent, the superintendent may, after due consideration of its affairs, appoint a receiver who shall take possession of all the property and assets of that foreign bank in Maine pursuant to provisions of chapter 36.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1327. Interstate operations of Maine foreign banks

1. Establishment. A Maine foreign bank may establish and operate a branch in another state in accordance with section 1312. The establishment of that branch may be de novo or through merger, acquisition or other consolidation.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Activities. A Maine foreign bank may conduct any activity at that branch that is permissible for a foreign bank in that host state, as defined in section 131, subsection 20-B.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1328. Interstate operations of out-of-state foreign banks

1. Establishment. An out-of-state foreign bank may establish a branch or agency in this State in accordance with the procedures set forth in section 373, subsection 3. The establishment of that branch or agency may be de novo or through merger, acquisition or other consolidation.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

2. Activities. The activities of branches or agencies located in this State by out-of-state foreign banks are governed by the provisions of this chapter and section 376, subsection 2.

[ 1997, c. 182, Pt. B, §3 (NEW) .]

SECTION HISTORY

1997, c. 182, §B3 (NEW).



9-B §1329. Rule-making authority

The superintendent may adopt rules to supplement the requirements of this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1997, c. 182, Pt. B, §3 (NEW).]

SECTION HISTORY

1997, c. 182, §B3 (NEW).












TITLE 10: COMMERCE AND TRADE

Part 1: GENERAL PROVISIONS

Chapter 1: PROMOTION OF MAINE

10 §1. State level (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 455, §4 (RP).



10 §2. County level

Any county may expend not exceeding the sum of $5,000 annually under the direction of the county commissioners, to be accounted for as other moneys of the county, for advertising or promoting the natural resources, advantages and attractions of such county.






Chapter 1-A: INTERNATIONAL TRADE AND THE ECONOMY

10 §11. Maine Jobs, Trade and Democracy Act

1. Short title. This section may be known and cited as "the Maine Jobs, Trade and Democracy Act."

[ 2003, c. 699, §2 (NEW) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commission" means the Citizen Trade Policy Commission established in Title 5, section 12004-I, subsection 79-A. [2003, c. 699, §2 (NEW).]

B. "Trade agreement" means any agreement reached between the United States Government and any other country, countries or other international political entity or entities that proposes to regulate trade among the parties to the agreement. "Trade agreement" includes, but is not limited to, the North American Free Trade Agreement, agreements with the World Trade Organization and the proposed Free Trade Area of the Americas. [2003, c. 699, §2 (NEW).]

[ 2003, c. 699, §2 (NEW) .]

3. Purposes. The commission is established to assess and monitor the legal and economic impacts of trade agreements on state and local laws, working conditions and the business environment; to provide a mechanism for citizens and Legislators to voice their concerns and recommendations; and to make policy recommendations designed to protect Maine's jobs, business environment and laws from any negative impact of trade agreements.

[ 2003, c. 699, §2 (NEW) .]

4. Membership. The commission consists of the following members:

A. The following 17 voting members:

(1) Three Senators representing at least 2 political parties, appointed by the President of the Senate;

(2) Three members of the House of Representatives representing at least 2 political parties, appointed by the Speaker of the House;

(3) The Attorney General or the Attorney General's designee;

(4) Four members of the public, appointed by the Governor as follows:

(a) A small business person;

(b) A small farmer;

(c) A representative of a nonprofit organization that promotes fair trade policies; and

(d) A representative of a Maine-based corporation that is active in international trade;

(5) Three members of the public appointed by the President of the Senate as follows:

(a) A health care professional;

(b) A representative of a Maine-based manufacturing business with 25 or more employees; and

(c) A representative of an economic development organization; and

(6) Three members of the public appointed by the Speaker of the House as follows:

(a) A person who is active in the organized labor community;

(b) A member of a nonprofit human rights organization; and

(c) A member of a nonprofit environmental organization.

In making appointments of members of the public, the appointing authorities shall make every effort to appoint representatives of generally recognized and organized constituencies of the interest groups mentioned in subparagraphs (4), (5) and (6); and [2003, c. 699, §2 (NEW).]

B. The following 4 commissioners or the commissioners' designees of the following 4 departments and the president or the president's designee of the Maine International Trade Center who serve as ex officio, nonvoting members:

(1) Department of Labor;

(3) Department of Environmental Protection;

(4) Department of Agriculture, Conservation and Forestry; and

(5) Department of Health and Human Services. [2003, c. 689, Pt. B, §6 (REV); 2007, c. 266, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

[ 2003, c. 689, Pt. B, §6 (REV); 2007, c. 266, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

5. Terms; vacancies; limits. Except for Legislators, commissioners and the Attorney General, who serve terms coincident with their elective or appointed terms, all members are appointed for 3-year terms. A vacancy must be filled by the same appointing authority that made the original appointment. Appointed members may not serve more than 2 terms. Members may continue to serve until their replacements are designated. A member may designate an alternate to serve on a temporary basis.

[ 2003, c. 699, §2 (NEW) .]

6. Chair; officers; rules. The first-named Senate member and the first-named House of Representatives member are cochairs of the commission. The commission shall appoint other officers as necessary and make rules for orderly procedure.

[ 2003, c. 699, §2 (NEW) .]

7. Compensation. Legislators who are members of the commission are entitled to receive the legislative per diem and expenses as defined in Title 3, section 2 for their attendance to their duties under this chapter. Other members are entitled to receive reimbursement of necessary expenses if they are not otherwise reimbursed by their employers or others whom they represent.

[ 2003, c. 699, §2 (NEW) .]

8. Staff. The Legislature, through the commission, shall contract for staff support for the commission, which, to the extent funding permits, must be year-round staff support. In the event funding does not permit adequate staff support, the commission may request staff support from the Legislative Council, except that Legislative Council staff support is not authorized when the Legislature is in regular or special session.

[ 2013, c. 427, §1 (RPR) .]

9. Powers and duties. The commission:

A. Shall meet at least twice annually; [2003, c. 699, §2 (NEW).]

B. Shall hear public testimony and recommendations from the people of the State and qualified experts when appropriate at no fewer than 2 locations throughout the State each year on the actual and potential social, environmental, economic and legal impacts of international trade agreements and negotiations on the State; [2003, c. 699, §2 (NEW).]

C. Shall every 2 years conduct an assessment of the impacts of international trade agreements on Maine's state laws, municipal laws, working conditions and business environment. The assessment must be submitted and made available to the public as provided for in the annual report in paragraph D; [2007, c. 266, §2 (AMD).]

D. Shall maintain active communications with and submit an annual report to the Governor, the Legislature, the Attorney General, municipalities, Maine's congressional delegation, the Maine International Trade Center, the Maine Municipal Association, the United States Trade Representative's Office, the National Conference of State Legislatures and the National Association of Attorneys General or the successor organization of any of these groups. The commission shall make the report easily accessible to the public by way of a publicly accessible site on the Internet maintained by the State. The report must contain information acquired pursuant to activities under paragraph B and may contain information acquired pursuant to activities under paragraph C; [2007, c. 266, §3 (AMD).]

E. Shall maintain active communications with any entity the commission determines appropriate regarding ongoing developments in international trade agreements and policy; [2003, c. 699, §2 (NEW).]

F. May recommend or submit legislation to the Legislature; [2003, c. 699, §2 (NEW).]

G. May recommend that the State support, or withhold its support from, future trade negotiations or agreements; and [2003, c. 699, §2 (NEW).]

H. May examine any aspects of international trade, international economic integration and trade agreements that the members of the commission consider appropriate. [2003, c. 699, §2 (NEW).]

[ 2007, c. 266, §§2, 3 (AMD) .]

10. Accounting; outside funding. All funds appropriated, allocated or otherwise provided to the commission must be deposited in an account separate from all other funds of the Legislature and are nonlapsing. Funds in the account may be used only for the purposes of the commission. The commission may seek and accept outside funding to fulfill commission duties. Prompt notice of solicitation and acceptance of funds must be sent to the Legislative Council. All funds accepted must be forwarded to the Executive Director of the Legislative Council, along with an accounting that includes the amount received, the date that amount was received, from whom that amount was received, the purpose of the donation and any limitation on use of the funds. The executive director shall administer all funds received in accordance with this section. At the beginning of each fiscal year, and at any other time at the request of the cochairs of the commission, the executive director shall provide to the commission an accounting of all funds available to the commission, including funds available for staff support.

[ 2013, c. 427, §2 (AMD) .]

11. Evaluation. By December 31, 2009, the commission shall conduct an evaluation of its activities and recommend to the Legislature whether to continue, alter or cease the commission's activities.

[ 2003, c. 699, §2 (NEW) .]

SECTION HISTORY

2003, c. 689, Pt. B, §6 (REV). 2003, c. 699, §2 (NEW). 2007, c. 266, §§1-3 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 427, §§1, 2 (AMD).



10 §12. Quorum

For purposes of holding a meeting, a quorum is 11 members. A quorum must be present to start a meeting but not to continue or adjourn a meeting. For purposes of voting, a quorum is 9 voting members. [2007, c. 266, §4 (NEW).]

SECTION HISTORY

2007, c. 266, §4 (NEW).



10 §13. Legislative approval of trade agreements

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commission" means the Citizen Trade Policy Commission established in Title 5, section 12004-I, subsection 79-A. [2009, c. 385, §1 (NEW).]

B. "Trade agreement" means an agreement reached between the United States Government and any other country, countries or other international political entity or entities that proposes to regulate trade, procurement, services or investment among the parties to the agreement. "Trade agreement" includes, but is not limited to, any agreements under the auspices of the World Trade Organization, all regional free trade agreements, including the North American Free Trade Agreement and the Central America Free Trade Agreement and all bilateral agreements entered into by the United States, as well as requests for binding agreement received from the United States Trade Representative. [2009, c. 385, §1 (NEW).]

[ 2009, c. 385, §1 (NEW) .]

2. State official prohibited from binding the State. If the United States Government provides the State with the opportunity to consent to or reject binding the State to a trade agreement, or a provision within a trade agreement, then an official of the State, including but not limited to the Governor, may not bind the State or give consent to the United States Government to bind the State in those circumstances, except as provided in this section.

[ 2009, c. 385, §1 (NEW) .]

3. Receipt of request for trade agreement. When a communication from the United States Trade Representative concerning a trade agreement provision is received by the State, the Governor shall submit a copy of the communication and the proposed trade agreement, or relevant provisions of the trade agreement, to the chairs of the commission, the President of the Senate, the Speaker of the House of Representatives, the Maine International Trade Center and the joint standing committees of the Legislature having jurisdiction over state and local government matters and business, research and economic development matters.

[ 2009, c. 385, §1 (NEW) .]

4. Review by commission. The commission, in consultation with the Maine International Trade Center, shall review and analyze the trade agreement and issue a report on the potential impact on the State of agreeing to be bound by the trade agreement, including any necessary implementing legislation, to the Legislature and the Governor.

[ 2009, c. 385, §1 (NEW) .]

5. Legislative approval of trade agreement required. Unless the Legislature by proper enactment of a law authorizes the Governor or another official of the State to enter into the specific proposed trade agreement, the State may not be bound by that trade agreement.

[ 2009, c. 385, §1 (NEW) .]

SECTION HISTORY

2009, c. 385, §1 (NEW).






Chapter 3: PEACEFUL USES OF ATOMIC ENERGY

Subchapter 1: GENERAL PROVISIONS

10 §51. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§1,14 (RP).



10 §52. Definitions (REALLOCATED TO TITLE 38, SECTION 1402)

(REALLOCATED TO TITLE 38, SECTION 1402)

SECTION HISTORY

1981, c. 439, §§1-4 (AMD). 1983, c. 345, §§2,14 (RAL).



10 §53. Therapeutic or medicinal use not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§3,14 (RP).



10 §54. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§3,14 (RP).






Subchapter 2: RESEARCH AND DEVELOPMENT

10 §101. Research for atomic industrial development (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §§22,23 (AMD). 1973, c. 513, §22 (AMD). 1973, c. 537, §6 (AMD). 1973, c. 585, §12 (AMD). 1977, c. 604, §2 (RP).



10 §102. Coordination of studies and development activities (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 537, §7 (AMD). 1975, c. 771, §§113-114 (AMD). 1977, c. 604, §3 (RP).



10 §103. Duties of Human Services (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 423, §1 (AMD). 1979, c. 684, §§1,2 (AMD). 1981, c. 109, §§1,2 (AMD). 1983, c. 345, §§4,14 (RP).



10 §104. Prevention of unnecessary radiation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§5,14 (RP).



10 §105. Registration fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 684, §3 (NEW). 1983, c. 345, §§6,14 (RP).






Subchapter 3: FEDERAL CONTROL AND COOPERATION

10 §151. Federal license or permit required (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§7,14 (RP).



10 §151-A. Coordination and liaison with federal agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §5 (NEW). 1983, c. 88, §1 (AMD). 1983, c. 345, §§8,14 (RP). 1985, c. 506, §A8 (AMD).



10 §152. Contracts with federal agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §6 (RPR). 1983, c. 345, §§9,14 (RP).



10 §153. Agreements and cooperative arrangements authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §7 (AMD). 1983, c. 345, §§10,14 (RP).






Subchapter 3-A: HIGH-LEVEL WASTES

10 §161. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §8 (NEW). 1983, c. 381, §2 (RP).



10 §162. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §8 (NEW). 1983, c. 381, §2 (RP).



10 §163. Area studies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §8 (NEW). 1983, c. 381, §2 (RP).



10 §164. Location studies (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §8 (NEW). 1983, c. 381, §2 (RP).



10 §165. Site selection (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §8 (NEW). 1983, c. 381, §2 (RP).



10 §166. On-site storage of spent fuel assemblies; limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 643, (NEW). 1983, c. 381, §2 (RP).






Subchapter 3-B: LOW-LEVEL RADIOACTIVE WASTES

10 §171. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 381, §4 (RP).



10 §172. Reporting (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 381, §4 (RP).



10 §173. Geological characterization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 381, §4 (RP).



10 §174. Regional compacts (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 381, §4 (RP). 1983, c. 500, §1 (RAL). 1989, c. 502, §A26 (RP).



10 §175. Low-level Waste Siting Commission (REALLOCATED TO TITLE 38, SECTION 1476)

(REALLOCATED TO TITLE 38, SECTION 1476)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 88, §2 (AMD). 1983, c. 381, §5 (RAL).



10 §176. Low-level Waste Siting Fund (REALLOCATED TO TITLE 38, SECTION 1477)

(REALLOCATED TO TITLE 38, SECTION 1477)

SECTION HISTORY

1981, c. 439, §9 (NEW). 1983, c. 88, §§3,4 (AMD). 1983, c. 381, §6 (RAL).






Subchapter 4: VIOLATIONS AND PENALTIES

10 §201. Penalties; injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§11,14 (RP).



10 §202. Injunctive relief (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§11,14 (RP).



10 §203. Injunction proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 345, §§11,14 (RP).









Chapter 4: REQUIREMENTS FOR CERTIFICATION OF NUCLEAR POWER PLANTS BY THE PUBLIC UTILITIES COMMISSION

10 §251. Definitions (REALLOCATED TO TITLE 35, SECTION 3371)

(REALLOCATED TO TITLE 35, SECTION 3371)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).



10 §252. Requirements prior to certification of nuclear power plants by the Public Utilities Commission (REALLOCATED TO TITLE 35, SECTION 3372)

(REALLOCATED TO TITLE 35, SECTION 3372)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).



10 §253. Power to certify (REALLOCATED TO TITLE 35, SECTION 3373)

(REALLOCATED TO TITLE 35, SECTION 3373)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).



10 §254. Certification of nuclear power plants (REALLOCATED TO TITLE 35, SECTION 3374)

(REALLOCATED TO TITLE 35, SECTION 3374)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).



10 §255. Commission action upon petition (REALLOCATED TO TITLE 35, SECTION 3375)

(REALLOCATED TO TITLE 35, SECTION 3375)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).



10 §256. Commission action if power to grant certificates not granted (REALLOCATED TO TITLE 35, SECTION 3376)

(REALLOCATED TO TITLE 35, SECTION 3376)

SECTION HISTORY

1977, c. 355, (NEW). 1983, c. 345, §§12,14 (RAL).






Chapter 5: NEW ENGLAND INTERSTATE PLANNING COMPACT

10 §301. Compact entered into by State (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §302. Findings -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §303. Purpose -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §304. Creation of commission -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). 1983, c. 812, §60 (AMD). 1989, c. 503, §B50 (AMD). MRSA T. 10, §318 (RP).



10 §305. Membership -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §306. Functions -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §307. Cooperation with the Federal Government and other Governmental Entities -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §308. Meetings and voting -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §309. Finances -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). 1983, c. 812, §61 (AMD). MRSA T. 10, §318 (RP).



10 §310. Administration and management -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §311. Other compacts and activities -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §312. Enactment -- Article XI (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §313. Withdrawal -- Article XII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §314. Construction and severability -- Article XIII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §315. Appointment of state member -- Article XIV (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §316. Retirement coverage -- Article XV (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §317. Renunciation -- XVI (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 487, (NEW). MRSA T. 10, §318 (RP).



10 §318. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 668, §80 (NEW). MRSA T. 10, §318 (RP).






Chapter 7: PINE TREE PARTNERSHIP FUND

10 §351. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1989, c. 552, §1 (AMD). 1995, c. 699, §2 (RP).



10 §352. Fund established (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1995, c. 699, §2 (RP).



10 §353. Board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1991, c. 622, §S21 (RP).



10 §354. Duties of board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1995, c. 699, §2 (RP).



10 §355. Grants (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1989, c. 552, §2 (AMD). 1995, c. 699, §2 (RP).



10 §356. Purposes for which grants may be awarded (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1995, c. 699, §2 (RP).



10 §357. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 468, §2 (NEW). 1989, c. 552, §3 (RP).






Chapter 9: ALLOCATION OF STATE CEILING ON TAX-EXEMPT BONDS

10 §361. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 594, §1 (NEW).]

1. Bond. "Bond" means a revenue obligation security, bond, note, debenture, certificate or other evidence of indebtedness of the State or any political subdivision of the State.

[ 1985, c. 594, §1 (NEW) .]

2. Carryforward. "Carryforward" means that portion of the state ceiling for any calendar year which is unallocated to specific bond issues during that calendar year and which is available to be carried forward to be used in later years under the United States Code, Title 26.

[ 1987, c. 413, §1 (AMD) .]

3. Federal formula. "Federal formula" means the formula or formulas for allocation of the state ceiling now or hereafter established under the United States Code, Title 26.

[ 1985, c. 594, §1 (NEW) .]

4. Solid waste energy project. "Solid waste energy project" means a project designed to convert solid waste to electricity or steam.

[ 1985, c. 594, §1 (NEW) .]

5. State ceiling. "State ceiling" means the annual dollar volume cap on the issuance of tax-exempt bonds now or hereafter imposed on the State and its agencies and governmental subdivisions by the United States Code, Title 26.

[ 1985, c. 594, §1 (NEW) .]

6. Tax-exempt bond. "Tax-exempt bond" means a bond the interest on which is not included in the gross income of the owners for federal income tax purposes pursuant to the United States Code, Title 26, Section 103.

[ 1987, c. 413, §2 (AMD) .]

SECTION HISTORY

1985, c. 594, §1 (NEW). 1987, c. 413, §§1,2 (AMD).



10 §362. Legislative purpose

The Legislature finds and declares that the availability of financing through use of tax-exempt bonds is an effective and necessary tool for economic development, ensuring an adequate supply of affordable housing, providing for loans for higher education and promoting and improving the health, safety, welfare and quality of life of the people of the State. Because the availability of the financing is largely determined by the United States Internal Revenue Code and because there is a statewide need to assure that the limited amount of tax-exempt financing available is used in the most efficacious manner by issuers of bonds in the State to provide the greatest benefits to the State, the Legislature determines that the legislative purpose of promoting the best use of a limited resource can be best met by authorizing the Legislature and certain designated issuers of bonds to allocate available amounts of tax-exempt bond authority among issuers. This chapter is intended to apply to the federal formulas in effect on the effective date of this chapter, as well as to any unified volume limitation that may be enacted subsequently by the United States Congress. Any action by the designated issuers pursuant to this chapter is expressly delegated to those issuers by the Legislature for purposes of determining whether such action is authorized by the United States Code, Title 26. [1987, c. 413, §3 (AMD).]

SECTION HISTORY

1985, c. 594, §1 (NEW). 1987, c. 413, §3 (AMD).



10 §363. Allocation of the state ceiling

1. Formula and procedure.

[ 1987, c. 413, §4 (RP) .]

1-A. Procedure. For each calendar year, the Legislature may establish a procedure for allocation of the entire amount of the state ceiling by allocating an amount of the state ceiling to the specific issuers designated in this section for further allocation by each specific issuer to itself or to other issuers for specific bond issues requiring an allocation of the state ceiling or for carryforward. This procedure supersedes the federal formula to the full extent that the United States Code, Title 26, authorizes the Legislature to vary the federal formula. Allocations may be reviewed by the Legislature periodically and unused allocations may be reallocated to other issuers; however, notwithstanding the existence of legislation allocating or reallocating all or any portion of the state ceiling, at any time during the period from September 1st to and including December 31st of any calendar year, and at any other time that the Legislature is not in session, a group consisting of a representative of each of the issuers specifically identified in subsections 4, 5, 6, 7, 8 and 8-A; and a representative of the Governor designated each year by the Governor may, by written agreement executed by no fewer than 5 of the 6 voting representatives, allocate amounts not previously allocated and reallocate unused allocations from one of the specific issuers designated in this section to another specific issuer for further allocation or carryforward, with respect to the state ceiling for that calendar year only. In no event may any issuer have more than one vote. If an issuer is allocated a portion of the state ceiling in more than one category, the written agreement must be executed by no fewer than 4 of the 6 voting representatives. Except for records containing specific and identifiable personal information acquired from applicants for or recipients of financial assistance, the records of the group of representatives described in this subsection are public records and the meetings of the group of representatives described in this subsection are public proceedings within the meaning of Title 1, chapter 13, subchapter 1.

[ 2005, c. 425, §22 (AMD) .]

2. Allocations by the Governor and the Legislature.

[ 1987, c. 413, §4 (RP) .]

2-A. Recommendation of Governor and issuers. At any time action of the Legislature under subsection 1-A is necessary or desirable, the Governor shall recommend to the appropriate committee of the Legislature a proposed allocation or reallocation of all or part of the state ceiling. To assist the Governor in making a recommendation of proposed allocations of the state ceiling on private activity bonds, the group of 7 representatives described in subsection 1-A shall make a recommendation regarding allocation or reallocation of the state ceiling. In order to assist the group in making its recommendation and to assist the Governor and the Legislature, the Department of Administrative and Financial Services, in consultation with the Governor's Office of Policy and Management, shall prepare an annual analysis of the State's economic outlook, prevailing interest rate forecasts related to tax-exempt financing by the issuers specifically identified in subsections 4 to 8, the availability to those issuers of alternative financing from sources that do not require an allocation of the state ceiling and the relationship of these factors and various public policy considerations to the allocation or reallocation of the state ceiling. In recommending any allocation or reallocation of the state ceiling to the Legislature, the Governor shall consider the requests and recommendations of those issuers of bonds within the State designated in this section, the recommendations of the group of representatives described in subsection 1-A and the annual analysis of the Department of Administrative and Financial Services.

[ 2011, c. 655, Pt. DD, §8 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

3. Emergency allocation.

[ 1987, c. 769, Pt. A, §41 (RP) .]

4. Allocation to Maine State Housing Authority. That portion of the state ceiling allocated under this section to the category of bonds for housing or housing-related purposes must be allocated to the Maine State Housing Authority, which may further allocate that portion of the state ceiling to bonds for housing-related projects that require an allocation in order to qualify as tax-exempt bonds. Any further allocation or reallocation of any portion of the state ceiling from the Maine State Housing Authority to another specific issuer designated in this section must be done in accordance with the requirements in subsection 1-A.

[ 1999, c. 728, §3 (AMD) .]

5. Allocation to the Treasurer of State. That portion of the state ceiling allocated under this section to the category of general obligation bonds of the State must be allocated to the Treasurer of State, who may further allocate that portion of the state ceiling to bonds of the State requiring an allocation in order to qualify as tax-exempt bonds. Any further allocation or reallocation of any portion of the state ceiling from the Treasurer of State to another specific issuer designated in this section must be done in accordance with the requirements in subsection 1-A.

[ 1999, c. 728, §3 (AMD) .]

6. Allocation to the Finance Authority of Maine. That portion of the state ceiling allocated to the category of bonds that are limited obligations of the issuer payable solely from the revenues of the projects financed with the proceeds of the bonds, other than for housing-related projects or issues included in an issue of the Maine Municipal Bond Bank, as well as that portion of the state ceiling allocated to bonds authorized to be issued by the Finance Authority of Maine pursuant to Title 20-A, chapter 417-B, must be allocated to the Finance Authority of Maine, which may further allocate that portion of the state ceiling to bonds requiring an allocation in order to qualify as tax-exempt bonds. Any further allocation or reallocation of any portion of the state ceiling from the Finance Authority of Maine to another specific issuer designated in this section must be done in accordance with the requirements in subsection 1-A.

[ 1999, c. 728, §4 (AMD) .]

7. Allocation to the Maine Municipal Bond Bank. That portion of the state ceiling allocated to the category of bonds that are general obligations of issuers within the State, other than the State; that are included in bond issues of the Maine Municipal Bond Bank; that are included in bond issues of the Maine Public Utility Financing Bank; or that are qualified redevelopment bonds as defined in the United States Code, Title 26, must be allocated to the Maine Municipal Bond Bank, which may further allocate that portion of the state ceiling to bonds requiring an allocation in order to qualify as tax-exempt bonds. Any further allocation or reallocation of any portion of the state ceiling from the Maine Municipal Bond Bank to another specific issuer designated in this section must be done in accordance with the requirements in subsection 1-A.

[ 1999, c. 728, §5 (AMD) .]

8. Allocations to the Maine Educational Loan Authority. That portion of the state ceiling allocated to the issuance of bonds by the Maine Educational Loan Authority pursuant to Title 20-A, chapter 417-A must be allocated to the Maine Educational Loan Authority.

A. Prior to issuing loans funded through an allocation of the state ceiling for the issuance of education loans, an issuer or lender must provide to the appropriate agency within the Department of Professional and Financial Regulation examples of the disclosures to be made to loan recipients or obligors. The information must be provided to the Bureau of Financial Institutions if the issuer or lender is a financial institution or credit union established pursuant to state or federal law or to the Bureau of Consumer Credit Protection for all other issuers or lenders. This information must be provided to the appropriate agency within the Department of Professional and Financial Regulation upon request, or in the course of an examination of the issuer or lender by the agency, and must include a description of any interest rate or other discounts offered that clearly identifies all of the terms and conditions of obtaining any discount, a projection of the approximate number or percentage of loan obligors who are likely to benefit from the discounts and any other disclosures pursuant to guidelines established by the Bureau of Financial Institutions and the Bureau of Consumer Credit Protection for the issuance of education loans that would benefit from an allocation of the state ceiling. The Bureau of Financial Institutions and the Bureau of Consumer Credit Protection shall jointly adopt, to the extent allowed by law, rules to carry out the provisions of this paragraph by establishing uniform disclosure requirements and sanctions for noncompliance. Rules adopted pursuant to this paragraph are routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A. All information provided to the appropriate agencies within the Department of Professional and Financial Regulation must include the source of the information and the basis for any projections. [2003, c. 112, §2 (AMD); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

B. [1999, c. 443, §2 (NEW); MRSA T. 10, §363, sub-§8, ¶ B (RP).]

B-1. All education loans made under the federal Higher Education Act of 1965, 20 United States Code, Chapter 28 that are purchased or originated with proceeds of tax-exempt bonds using a portion of the state ceiling on private activity bonds must be guaranteed by the state agency designated as administrator of federal guaranteed student loan programs pursuant to Title 20-A, chapter 417, subchapter 1, provided that this requirement does not apply to serial loans of a borrower that are guaranteed by a different guarantee agency and acquired or financed with tax-exempt bond proceeds prior to the effective date of this paragraph. The state agency designated as administrator of federal guaranteed student loan programs pursuant to Title 20-A, chapter 417, subchapter 1 shall use its best efforts to provide competitive rates for the guarantee function. [2003, c. 112, §2 (AMD).]

[ 2003, c. 112, §2 (AMD); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

8-A. Allocations to issuer of bonds for purchase of education loans. That portion of the state ceiling allocated to the categories of bonds providing funds for the purposes of an entity designated pursuant to Title 20-A, section 11407, must be allocated to the entity designated pursuant to Title 20-A, section 11407.

A. Prior to issuing loans funded through an allocation of the state ceiling for the issuance of education loans, an issuer or lender must provide to the appropriate agency within the Department of Professional and Financial Regulation examples of the disclosures to be made to loan recipients or obligors. The information must be provided to the Bureau of Financial Institutions, Department of Professional and Financial Regulation if the issuer or lender is a financial institution or credit union established pursuant to state or federal law or to the Bureau of Consumer Credit Protection, Department of Professional and Financial Regulation for all other issuers or lenders. This information must be provided to the appropriate agency within the Department of Professional and Financial Regulation upon request, or in the course of an examination of the issuer or lender by the agency, and must include a description of any interest rate or other discounts offered that clearly identifies all of the terms and conditions of obtaining any discount, a projection of the approximate number or percentage of loan obligors who are likely to benefit from the discounts and any other disclosures pursuant to guidelines established by the Bureau of Financial Institutions and the Bureau of Consumer Credit Protection for the issuance of education loans that would benefit from an allocation of the state ceiling. The Bureau of Financial Institutions and the Bureau of Consumer Credit Protection shall jointly adopt, to the extent allowed by law, rules to carry out the provisions of this paragraph by establishing uniform disclosure requirements and sanctions for noncompliance. Rules adopted pursuant to this paragraph are routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A. All information provided to the appropriate agencies within the Department of Professional and Financial Regulation must include the source of the information and the basis for any projections. [2003, c. 112, §3 (NEW); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

B. [2007, c. 520, §1 (RP).]

[ 2007, c. 520, §1 (AMD); 2007, c. 695, Pt. A, §47 (AFF) .]

9. Use of carryforward. In the event that any issuer has made a carryforward election under the United States Code, Title 26, Section 146(f), as amended, the issuer shall use, to the extent possible and consistent with the purpose for which the carryforward was elected, the carryforward for issues subject to the state ceiling prior to allocating any portion of the state ceiling for the applicable calendar year to the issue. To the extent permitted by federal law, a group consisting of a representative of each of the issuers specifically identified in subsections 4 to 7; a representative of a corporation created pursuant to former Title 20, section 2237 and Title 20-A, section 11407; and a representative of the Governor designated each year by the Governor may reallocate, by written agreement executed by no fewer than 4 of the 5 voting representatives, carryforward amounts from one of the specific issuers designated in this section to another specific issuer.

[ 1999, c. 728, §7 (AMD) .]

10. Allocation for benefit of State. All of the allocation of the state ceiling must be used for a purpose that benefits individuals, communities or businesses in this State. For purposes of this subsection, a bond issuance is presumed to benefit individuals, communities or businesses in this State if it benefits business operations located in this State, residents of this State, students attending institutions of higher education in this State, residents of this State attending institutions of higher education outside this State, municipalities in this State or programs predominantly for the provision of benefits for residents of this State. A student eligible to receive the benefit of a portion of the state ceiling remains eligible for student loans notwithstanding any changes in residency or institution attended.

[ 2007, c. 520, §2 (AMD) .]

11. Annual review. By March 15th of each year, each issuer identified in subsections 4 to 8 shall deliver a report to the Governor, the group of representatives described in subsection 1-A and the joint standing committee of the Legislature having jurisdiction over business and economic development matters. Each report must include, without limitation, a review of what bonds have been issued in the most recent year, how the state ceiling was allocated or carried forward, a demonstration of the benefits to the State of the allocation of the state ceiling to such issuer for the most recent year and a demonstration that allocation of the state ceiling is necessary to fulfill an unmet need for financing by the private sector. In addition, each report must be accompanied by the most recent annual audited financial statements of the issuer and by a letter from an independent accountant addressing the savings attributable to the use of tax-exempt financing and how that savings was passed on to the entities or individuals benefiting from the bond proceeds.

[ 1999, c. 728, §8 (AMD) .]

SECTION HISTORY

1985, c. 594, §1 (NEW). 1987, c. 3, §§1,2 (AMD). 1987, c. 413, §4 (RPR). 1987, c. 668, §1 (AMD). 1987, c. 769, §§A41,A42 (AMD). 1987, c. 807, §2 (AMD). 1989, c. 224, §§1,2 (AMD). 1989, c. 502, §A27 (AMD). 1989, c. 812, §1 (AMD). 1991, c. 603, §2 (AMD). 1993, c. 671, §1 (AMD). 1999, c. 443, §§1-4 (AMD). 1999, c. 728, §§1-8 (AMD). 1999, c. 728, §20 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2003, c. 112, §§1-3 (AMD). 2003, c. 385, §1 (AMD). 2005, c. 425, §22 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 520, §§1, 2 (AMD). 2007, c. 695, Pt. A, §47 (AFF). 2011, c. 655, Pt. DD, §8 (AMD). 2011, c. 655, Pt. DD, §24 (AFF). MRSA T.10 ., §363/8/B (AMD).






Chapter 11: KIM WALLACE ADAPTIVE EQUIPMENT LOAN PROGRAM

10 §371. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 817, §2 (NEW).]

1. Board. "Board" means the Kim Wallace Adaptive Equipment Loan Program Fund Board.

[ 1999, c. 731, Pt. FF, §3 (AMD) .]

2. Fund. "Fund" means the Kim Wallace Adaptive Equipment Loan Program Fund.

[ 1999, c. 731, Pt. FF, §3 (AMD) .]

3. Qualifying borrower. "Qualifying borrower" means any individual, for-profit or nonprofit corporation or partnership which demonstrates that the loan will assist one or more persons with disabilities to improve their independence or become more productive members of the community. The individual, corporation or partnership must demonstrate credit worthiness and repayment abilities to the satisfaction of the board.

[ 1989, c. 191, §1 (AMD) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 1989, c. 191, §1 (AMD). 1999, c. 731, §FF3 (AMD).



10 §372. Fund established

1. Creation of fund. There is established the Kim Wallace Adaptive Equipment Loan Program Fund, which must be used to provide funding for loans to qualified borrowers within the State in order to acquire adaptive equipment designed to assist the borrower in becoming independent and for other purposes as allowed under section 376. The fund must be deposited with, maintained and administered by the Finance Authority of Maine or other state agency and contain appropriations provided for that purpose, interest accrued on the fund balance, funds received by the board to be applied to the fund and funds received in repayment of loans. This fund is a nonlapsing revolving fund. All money in the fund must be continuously applied to carry out the purposes of this chapter.

[ 2005, c. 191, §1 (AMD) .]

2. Administrative expenses. Costs and expenses of maintaining, servicing and administering the Kim Wallace Adaptive Equipment Loan Program Fund established by this chapter may be paid out of amounts in the fund.

[ 1999, c. 731, Pt. FF, §4 (AMD) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 1999, c. 731, §FF4 (AMD). 2003, c. 99, §1 (AMD). 2005, c. 191, §1 (AMD).



10 §373. Board

1. Establishment; membership. There is established the Kim Wallace Adaptive Equipment Loan Program Fund Board that consists of 9 members as follows: the Director of the Bureau of Rehabilitation Services or the director's designee; the Treasurer of State or the Treasurer of State's designee; an experienced consumer lender; a certified public accountant; and 5 persons with a range of disabilities, all nondesignated members to be appointed by the Governor. The board shall annually elect a chair from among its members.

[ 1999, c. 731, Pt. FF, §5 (AMD) .]

2. Terms. The members appointed by the Governor serve for terms of 4 years. All other members serve during their tenure in the position that they represent on the board. Any vacancy is filled in the same manner as the original appointment for the unexpired term of that position. Members appointed by the Governor upon completion of the terms of the initial members are appointed as follows:

A. One member for one year; [1991, c. 871, §1 (NEW).]

B. Two members for 2 years; [1991, c. 871, §1 (NEW).]

C. Two members for 3 years; and [1991, c. 871, §1 (NEW).]

D. Two members for 4 years. [1991, c. 871, §1 (NEW).]

Thereafter, the terms of office of members appointed by the Governor are for 4 years.

[ 1991, c. 871, §1 (AMD) .]

3. Compensation. Members shall be compensated according to Title 5, chapter 379.

[ 1987, c. 817, §2 (NEW) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 1989, c. 276, (AMD). 1991, c. 871, §1 (AMD). 1995, c. 322, §3 (AMD). 1995, c. 519, §3 (AMD). 1997, c. 489, §1 (AMD). 1999, c. 731, §FF5 (AMD).



10 §374. Duties of board

The board shall have the following powers and duties.

1. Receipt of money and property. The board may accept and receive gifts, grants, bequests or devises from any source, including funds from the Federal Government or any of its political subdivisions.

[ 1987, c. 817, §2 (NEW) .]

2. Contracts. The board may, with the approval of the Governor, enter into any necessary contracts and agreements with appropriate state or community-based groups dealing with disabled persons.

[ 1987, c. 817, §2 (NEW) .]

3. Administer loan program. The board shall administer the Kim Wallace Adaptive Equipment Loan Program Fund established by this chapter and may contract with the Finance Authority of Maine and state or community-based groups dealing with disabled persons for such assistance in administering the program as the board may require. The board may employ persons, including private legal counsel and financial experts, on either a temporary or permanent basis, in order to carry out any of its powers and duties. Employees of the board are not subject to Title 5, chapter 71 and Title 5, chapter 372, subchapter 2.

[ 2005, c. 191, §2 (AMD) .]

4. Rules. The board may adopt rules to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. The rules must ensure that:

A. Individuals and business entities are eligible for loans; [1997, c. 489, §2 (NEW).]

B. A preference is given for loans to qualifying individual borrowers seeking loans to acquire adaptive equipment for personal, family or household purposes; and [1997, c. 489, §2 (NEW).]

C. [2005, c. 191, §3 (RP).]

D. Loan applications may be approved or denied by the board only at a regular or special meeting except as follows:

(1) Approval of applications for loans may be delegated by the board to a subcommittee of the board containing at least 5 members if an applicant would suffer undue hardship by waiting for the next regular meeting; or

(2) Approval of applications for loans may be delegated to outside contractors with criteria and terms as provided by the board and approved no less than annually.

All approved loans must be ratified by the board at the board's next regular or special meeting. All loans recommended for denial by the delegated authority must be acted upon by the board at the board's next regular or special meeting. [2005, c. 191, §4 (NEW).]

[ 2005, c. 191, §§3, 4 (AMD) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 1987, c. 817, §2 (NEW). 1997, c. 489, §2 (AMD). 1999, c. 731, §FF6 (AMD). 2005, c. 191, §§2-4 (AMD).



10 §375. Loans

1. Demonstration of purpose of loan. The board may enter into loan agreements with any qualifying borrower and exercise all powers of a lender or creditor. Loan security may include the acquisition, use, management, improvement or disposition of any interest in, or type of, real or personal property, including grant, purchase, sale, borrow, loan, lease, foreclosure, mortgage, assignment or other lawful means, with or without public bidding and also including the assessment of fees, the forgiveness of indebtedness, the receipt of reimbursements for expenses incurred in carrying out its purposes and the expenditure or investment of its funds. The borrower must demonstrate that:

A. The loan will assist one or more persons with disabilities to improve their independence or become more productive members of the community; and [1987, c. 817, §2 (NEW).]

B. The applicant has the ability to repay the loan. [1987, c. 817, §2 (NEW).]

[ 2005, c. 191, §5 (AMD) .]

2. Loan limit. Any necessary loan limitation shall be determined by the board.

[ 1987, c. 817, §2 (NEW) .]

3. Terms. All loans must be repaid within such terms and at such interest rates as the board may determine to be appropriate in accordance with guidelines established by rulemaking pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1987, c. 817, §2 (NEW) .]

4. Distribution.

[ 1997, c. 489, §3 (RP) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 1989, c. 191, §2 (AMD). 1997, c. 489, §3 (AMD). 2005, c. 191, §5 (AMD).



10 §376. Purposes for which loans may be awarded

The board may award loans to qualifying borrowers for the following purposes: [2003, c. 99, §2 (AMD).]

1. Individual independence. To assist one or more persons with disabilities to improve their independence through the purchase of adaptive equipment;

[ 2003, c. 99, §2 (AMD) .]

2. Productive members of community. To assist one or more persons with disabilities to become more independent members of the community and improve quality of life within the community through the purchase of adaptive equipment; and

[ 2003, c. 99, §2 (AMD) .]

3. Transportation assistance. For the purpose set forth in section 377.

[ 2005, c. 191, §6 (AMD) .]

SECTION HISTORY

1987, c. 817, §2 (NEW). 2003, c. 99, §2 (AMD). 2005, c. 191, §6 (AMD).



10 §377. Loans for transportation assistance program

The board may award loans for the purpose of assisting persons with disabilities to purchase used vehicles necessary to obtain or retain employment or employment training, subject to the following limitations. [2003, c. 99, §3 (NEW).]

1. Qualifications of borrower. A loan may be made under this section only to a qualifying borrower who meets the other requirements of this chapter and who demonstrates a need for a vehicle as part of an individualized plan toward employment developed with a state or community-based organization that provides employment services to persons with disabilities and that is approved by the board.

[ 2003, c. 99, §3 (NEW) .]

2. Limitation on loan amount.

[ 2005, c. 191, §7 (RP) .]

3. Aggregate amount of loans. The maximum aggregate amount of loans issued under this section may not exceed 7% of the value of program gross notes receivable.

[ 2005, c. 191, §7 (AMD) .]

4. Repeal.

[ 2005, c. 191, §7 (RP) .]

SECTION HISTORY

2003, c. 99, §3 (NEW). 2005, c. 191, §7 (AMD).






Chapter 13: SMALL ENTERPRISE GROWTH PROGRAM

10 §381. Small Enterprise Growth Program established

There is established the Small Enterprise Growth Program. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW).



10 §382. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 699, §3 (NEW).]

1. Board. "Board" means the Small Enterprise Growth Board.

[ 1995, c. 699, §3 (NEW) .]

2. Fund. "Fund" means the Small Enterprise Growth Fund.

[ 1995, c. 699, §3 (NEW) .]

3. Program. "Program" means the Small Enterprise Growth Program, which encompasses the Small Enterprise Growth Fund and any side fund created by the board.

[ 2009, c. 475, §1 (AMD) .]

3-A. Program funds. "Program funds" means the Small Enterprise Growth Fund and any side funds created by the board.

[ 2009, c. 475, §2 (NEW) .]

4. Qualifying small business. "Qualifying small business" means, for the purpose of an initial disbursement by the board under section 388, a business employing 50 or fewer employees or having gross sales not exceeding $5,000,000 within the most recent 12 months for which financial statements are available. For the purpose of a subsequent disbursement, "qualifying small business" means a business to which the board has previously made a disbursement and that, in the judgment of the board, evidences continued potential for high growth.

[ 2001, c. 541, §1 (AMD) .]

5. Side fund. "Side fund" means a fund other than the Small Enterprise Growth Fund administered by the board that is invested as determined by the board.

[ 2009, c. 475, §3 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW). 1999, c. 504, §2 (AMD). 2001, c. 541, §1 (AMD). 2009, c. 475, §§1-3 (AMD).



10 §383. Program funds established

1. Creation of fund. There is established the Small Enterprise Growth Fund, which is a revolving fund used to provide funding for disbursements to qualifying small businesses in the State seeking to pursue an eligible project. The fund must be deposited with and maintained and administered by the Finance Authority of Maine and consists of appropriations provided for that purpose, interest accrued on the fund balance, funds received by the board to be applied to the fund, all funds remaining in the Pine Tree Partnership Fund and any funds received from repayment, interest, royalties, equities or other interests in business enterprises, products or services. The fund is a nonlapsing fund.

[ 1995, c. 699, §3 (NEW) .]

1-A. Creation of side funds. The board may create one or more side funds for placement of certain funds received by the board. A side fund may be structured as a revolving fund in addition to the Small Enterprise Growth Fund or as a fund in which the investor will have funds drawn and returned over an agreed time period.

[ 2009, c. 475, §4 (NEW) .]

2. Administrative expenses. Costs and expenses of maintaining and servicing program funds and administering the Small Enterprise Growth Program established by this chapter may be paid out of amounts in the program funds.

[ 2009, c. 475, §4 (AMD) .]

3. Management fees. The board may charge and accept management fees for management of money placed in program funds other than money placed directly by the State.

[ 2009, c. 475, §4 (NEW) .]

4. Agreements. The board may enter into an agreement or contract with a 3rd party for investment in a side fund. The board may allocate ownership in a side fund through the agreement. The board may also repay money received and return profits according to terms in the agreement. The board may create a formula or terms for the sharing of profits on a side fund in the agreement.

[ 2009, c. 475, §4 (NEW) .]

5. Profits. The profits on a side fund retained by the board must be contributed to the fund.

[ 2009, c. 475, §4 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW). 2009, c. 475, §4 (AMD).



10 §384. Board

1. Establishment; membership. There is established as a body corporate and politic and a public instrumentality of the State the Small Enterprise Growth Board, which consists of 11 members appointed by the Governor as follows:

A. An experienced commercial lender; [1995, c. 699, §3 (NEW).]

B. An attorney with knowledge of securities law; [1995, c. 699, §3 (NEW).]

C. Five members of the public who have knowledge and experience in managing or investing in high-growth small businesses; [1995, c. 699, §3 (NEW).]

D. Three members of the public who have knowledge and experience in the development of technological innovation; and [1995, c. 699, §3 (NEW).]

E. The Commissioner of Economic and Community Development or the commissioner's designee, who shall serve as a voting ex officio member of the board. [1995, c. 699, §3 (NEW).]

[ 2005, c. 425, §23 (AMD) .]

2. Chair. The board shall annually elect a chair from among its members.

[ 1995, c. 699, §3 (NEW) .]

3. Terms. The members other than the Commissioner of Economic and Community Development or the commissioner's designee serve for 2-year terms and may be reappointed for up to 3 consecutive terms. A member may serve for more than 3 2-year terms if the terms are not consecutive.

[ 1999, c. 504, §3 (AMD) .]

4. Compensation. Members are entitled to compensation in accordance with Title 5, chapter 379.

[ 1995, c. 699, §3 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW). 1999, c. 504, §3 (AMD). 2005, c. 425, §23 (AMD).



10 §385. Duties of board

The board has the following powers and duties. [1995, c. 699, §3 (NEW).]

1. Receipt of money and property. The board may accept and receive gifts, grants, investments, bequests or devises from any source, including funds from the Federal Government or any subdivision of the Federal Government.

[ 1995, c. 699, §3 (NEW) .]

2. Administer program. The board must administer the Small Enterprise Growth Program and may contract with the Finance Authority of Maine, financial institutions, educational institutions, business enterprises, nonprofit institutions and organizations or individuals for such assistance in administering the program as the board may require.

[ 1995, c. 699, §3 (NEW) .]

3. Ownership interests. The board may hold an ownership interest in a private enterprise when it is determined by the board that such an interest is necessary or desirable in order for the fund to obtain a reasonable return on its investment in the private enterprise.

[ 1999, c. 504, §4 (AMD) .]

4. Rules. The board may adopt rules, in accordance with the Maine Administrative Procedure Act, to carry out this chapter.

[ 1995, c. 699, §3 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW). 1999, c. 504, §4 (AMD).



10 §386. Eligible projects

In order for a qualifying small business to be eligible for financial assistance under the program, the following criteria must be met. [1995, c. 699, §3 (NEW).]

1. Engagement; involvement. The qualifying small business must be engaged in or involve at least one of the following:

A. Marine science; [1995, c. 699, §3 (NEW).]

B. Biotechnology; [1995, c. 699, §3 (NEW).]

C. Manufacturing; [1995, c. 699, §3 (NEW).]

D. Export of goods or services to locations outside the State or activities that result in significant amounts of capital being imported into the State; [1995, c. 699, §3 (NEW).]

E. Software development; [1995, c. 699, §3 (NEW).]

F. Provision or development of environmental services or technologies; [1995, c. 699, §3 (NEW).]

G. Provision or development of financial or insurance products or services; [1995, c. 699, §3 (NEW).]

H. Production of value-added goods from natural resources; or [1995, c. 699, §3 (NEW).]

I. Other enterprises that the board determines will further the purposes and intent of the program, including, but not limited to, retail sales, tourism and agricultural production. [1995, c. 699, §3 (NEW).]

[ 1995, c. 699, §3 (NEW) .]

2. Growth; public benefit. The qualifying small business must demonstrate the potential for high growth and public benefit.

[ 1995, c. 699, §3 (NEW) .]

3. Need for assistance. The qualifying small business must provide evidence of each of the following:

A. Commitment of all reasonably available resources to the project; [1995, c. 699, §3 (NEW).]

B. A need for financial assistance from the fund to realize its projected growth and achievement of public benefits; and [1995, c. 699, §3 (NEW).]

C. [1999, c. 504, §5 (RP).]

[ 1999, c. 504, §5 (AMD) .]

4. Financing plan. The qualifying small business must submit a financing plan as part of an overall business plan. The proposed financing plan must include adequate mechanisms to monitor the accomplishment of the business plan as proposed.

[ 1995, c. 699, §3 (NEW) .]

The disbursement may not be used to make distributions to or for the benefit of an owner of the business borrowing from the fund or a related entity. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW). 1999, c. 504, §5 (AMD).



10 §387. Review of applications

In order to effectively review and process applications under the program, the board may delegate the authority to deny applications for disbursements from the fund to one or more subcommittees of the members. Such delegation may provide that the action of the subcommittee constitutes final agency action. The board may delegate authority to recommend approval of applications, but final approval may be given only by the board. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW).



10 §388. Financing terms and conditions

Disbursements may be made from program funds under the following terms and conditions. [1995, c. 699, §3 (NEW).]

1. Disbursements. Initial disbursements may not exceed $500,000 to a qualifying small business, including an affiliated entity. An initial disbursement plus any subsequent disbursements in the aggregate to a qualifying small business may not exceed an amount equal to 10 percent of the capitalization of the fund from all appropriations received for application to the fund, plus any funds received from repayment, interest, royalties, equities or other interests in business enterprises, products or services to the extent the repayment, interest, royalties, equities or other interests are in excess of the amount initially invested in the business making the payments, plus interest accrued on the fund balance and other funds received by the board to be applied to the fund. The board shall report annually by December 20th of each year to the joint standing committee of the Legislature having jurisdiction over business and economic development matters on all disbursements made under this subsection.

[ 2001, c. 541, §2 (AMD) .]

2. Provide evidence. The qualifying small business shall provide evidence satisfactory to the board that the small business has obtained or will obtain, prior to the board's disbursement, matching funds in an amount at least equal to the board's investment in the form of debt or equity that is at risk in the small business.

[ 1999, c. 504, §7 (RPR) .]

3. Agreement. The board must enter into an agreement with the recipient of the disbursement setting forth the terms of repayment of the fund's investment in the recipient. This agreement may include such terms and conditions as the board determines will provide a reasonable return on its investment taking into consideration the risk of the investment. These terms and conditions may include one or more of the following:

A. Repayment of the full amount disbursed; [1999, c. 504, §7 (NEW).]

B. Payment of interest based on the board's assessment of the risk of the investment; [1999, c. 504, §7 (NEW).]

C. Payment of return based on the board's ownership interest in the recipient; [1999, c. 504, §7 (NEW).]

D. Flexible payments based on the financial success of the recipient; [1999, c. 504, §7 (NEW).]

E. Royalties or additional payments based on sales, net cash flow or other financial measures; [1999, c. 504, §7 (NEW).]

F. Rights to equity in the enterprise in the form of warrants or similar rights; or [1999, c. 504, §7 (NEW).]

G. Such other terms and conditions as the board determines are appropriate for the investment. [1999, c. 504, §7 (NEW).]

[ 1999, c. 504, §7 (RPR) .]

4. Report. The board shall require that each disbursement recipient report to the board at least annually on each of the following factors:

A. Financial performance; [1995, c. 699, §3 (NEW).]

B. Job creation; [1995, c. 699, §3 (NEW).]

C. Technological progress; [1995, c. 699, §3 (NEW).]

D. Market progress; and [1995, c. 699, §3 (NEW).]

E. Any other factors as the board may require. [1995, c. 699, §3 (NEW).]

[ 1995, c. 699, §3 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW). 1999, c. 504, §§6,7 (AMD). 2001, c. 541, §2 (AMD).



10 §389. Cooperation and coordination

The University of Maine System, the Small Business Development Center Program, the Maine World Trade Association and the Maine Science and Technology Foundation shall provide such support and assistance as the board may request, within the expertise of each. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW).



10 §390. Conflicts of interest

Notwithstanding Title 5, section 18, subsection 1, paragraph B, each member of the board, and each employee, contractor, agent or other representative of the board is deemed an "executive employee" solely for purposes of Title 5, section 18, and for no other purpose. Title 17, section 3104 does not apply to any of those representatives. If a member does not participate in an action or deliberation with respect to a particular project, that member is presumed not to have personally and substantially participated in a decision of the board with respect to that project. Every interest of a board member in any matter before the board must be disclosed to the board in writing. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW).



10 §391. Disclosure and confidentiality of records

1. Disclosure required. Notwithstanding subsections 2 and 3, and except as provided in paragraph F, the board shall make available the following records, either to any person upon a request that reasonably describes the records to which access is sought or, if no request is made, in any manner and at any time that the board may determine:

A. After a written application or proposal for financial assistance or property transfer has been filed in a form specified by or acceptable to the board:

(1) Names of recipients of or applicants for financial assistance, including principals, where applicable;

(2) Amounts, types and general terms of financial assistance provided to those recipients or requested by those applicants;

(3) Description of projects and businesses benefiting or to benefit from the financial assistance;

(4) Names of transferors or transferees, including principals, of property to or from the board, the general terms of transfer and the purposes for which transferred property will be used; and

(5) Number of jobs and the amount of tax revenues projected and resulting from a project; [1995, c. 699, §3 (NEW).]

B. Any information pursuant to a waiver determined satisfactory by the board; [1995, c. 699, §3 (NEW).]

C. Information that, as determined by the board, has already been made available to the public; and [1995, c. 699, §3 (NEW).]

D. Information necessary to comply with Title 1, section 407, subsection 1. [1995, c. 699, §3 (NEW).]

The board shall provide to a legislative committee the information or records specified in a written request signed by the chair of that legislative committee. The information or records may be used only for the lawful purposes of the committee and in any action arising out of any investigation conducted by it.

[ 1995, c. 699, §3 (NEW) .]

2. Confidential information. The following records are designated as confidential for purposes of Title 1, section 402, subsection 3, paragraph A:

A. Any record obtained or developed by the board prior to receipt of a written application or proposal, in a form specified by or acceptable to the board, for financial assistance to be provided by or with the assistance of the board or in connection with a transfer of property to or from the board. After receipt by the board of the application or proposal, a record pertaining to the application or proposal may not be considered confidential unless it is confidential under another provision of this subsection; [1995, c. 699, §3 (NEW).]

B. Any record obtained or developed by the board that:

(1) A person, including the board, to whom the record belongs or pertains has requested be designated confidential; and

(2) The board has determined contains information that gives the owner or a user an opportunity to obtain business or competitive advantage over another person who does not have access to the information, except through board records, or access to which by others would result in a business or competitive disadvantage, loss of business or other significant detriment, other than loss or denial of financial assistance from the board in the case of a person other than the board, to any person to whom the record belongs or pertains; [1995, c. 699, §3 (NEW).]

C. Any financial statement or tax return of an individual or any other record obtained or developed by the board the disclosure of which would constitute an invasion of personal privacy, as determined by the board; [1995, c. 699, §3 (NEW).]

D. Any record, including any financial statement or tax return obtained or developed by the board in connection with any monitoring or servicing activity by the board, pertaining to any financial assistance provided or to be provided by or with the assistance of the board; [1995, c. 699, §3 (NEW).]

E. Any record obtained or developed by the board that contains an assessment by a person who is not employed by the board of the creditworthiness or financial condition of any person or project; and [1995, c. 699, §3 (NEW).]

F. Any financial statement or business and marketing plan in connection with any project receiving or to receive financial assistance from the board, if a person to whom the statement or plan belongs or pertains has requested that the record be designated confidential. [1995, c. 699, §3 (NEW).]

[ 1995, c. 699, §3 (NEW) .]

3. Wrongful disclosure prohibited. A member, officer, employee, agent, other representative of the board or other person may not knowingly divulge or disclose records declared confidential by this section, except that the board may, in its discretion, make or authorize any disclosure of information of the following types or under the following circumstances:

A. Impersonal, statistical or general information; [1995, c. 699, §3 (NEW).]

B. If necessary in connection with processing any application for, obtaining or maintaining financial assistance for any person or in connection with acquiring, maintaining or disposing of property; [1995, c. 699, §3 (NEW).]

C. To a financing institution or credit reporting service; [1995, c. 699, §3 (NEW).]

D. Information necessary to comply with any federal or state law or rule or with any agreement pertaining to financial assistance; [1995, c. 699, §3 (NEW).]

E. If necessary to ensure collection of any obligation in which it has or may have an interest; [1995, c. 699, §3 (NEW).]

F. In any litigation or proceeding in which the board has appeared, introduction for the record of any information obtained from records declared confidential by this section; and [1995, c. 699, §3 (NEW).]

G. Pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, as long as the order appears to have first been served on the person to whom the confidential information sought pertains or belongs and as long as the order appears on its face or otherwise to have been issued or made upon lawful authority. [1995, c. 699, §3 (NEW).]

[ 1995, c. 699, §3 (NEW) .]

SECTION HISTORY

1995, c. 699, §3 (NEW).



10 §392. Governmental function

The board shall administer and exercise the authority granted to it by this chapter. The carrying out of its powers and duties is considered the performance of an essential governmental function. [1995, c. 699, §3 (NEW).]

SECTION HISTORY

1995, c. 699, §3 (NEW).






Chapter 14: CLEAN CAR INCENTIVES PILOT PROGRAM

10 §393. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 684, §1 (NEW). 2001, c. 367, §1 (AMD). 2001, c. 714, §JJ1 (RP).



10 §394. High-pollution Vehicle Retirement Pilot Program established (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 684, §1 (NEW). 2001, c. 367, §2 (AMD). 2001, c. 714, §JJ1 (RP).



10 §395. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 684, §1 (NEW). 2001, c. 714, §JJ1 (RP).









Part 2: BUILDING AND DEVELOPMENT

Chapter 101: DEPARTMENT OF COMMERCE AND INDUSTRY

Subchapter 1: ORGANIZATION

10 §401. Commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 490, §5 (AMD). 1969, c. 504, §18 (AMD). 1971, c. 584, §1 (AMD). 1975, c. 481, §4 (RP).



10 §402. -- Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1969, c. 197, §D3 (AMD). 1969, c. 442, §1 (AMD). 1971, c. 234, (AMD). 1975, c. 481, §4 (RP).



10 §403. Cooperation with others (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §2 (AMD). 1975, c. 481, §4 (RP).



10 §404. Advisory council (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 254, (AMD). 1975, c. 481, §4 (RP).



10 §405. -- Duties and privileges (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 371, (AMD). 1975, c. 481, §4 (RP).






Subchapter 2: RESEARCH, PLANNING AND PROGRAM ASSISTANCE

10 §451. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 533, §2 (AMD). 1969, c. 442, §3 (AMD). 1975, c. 481, §4 (RP).






Subchapter 3: INDUSTRIAL DEVELOPMENT

10 §500. Subdivisions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §4 (NEW). 1975, c. 481, §4 (RP).



10 §501. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §§5,6 (AMD). 1975, c. 481, §4 (RP).






Subchapter 4: SUBDIVISION OF VACATION-TRAVEL DEVELOPMENT

10 §551. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §7 (AMD). 1971, c. 544, §23 (AMD). 1975, c. 481, §4 (RP).






Subchapter 4-A: COMMUNITY DEVELOPMENT

10 §552. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §8 (NEW). 1975, c. 481, §4 (RP).






Subchapter 5: PUBLICITY AND PUBLIC RELATIONS

10 §601. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §9 (RP).






Subchapter 5-A: PROMOTION

10 §611. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §10 (NEW). 1973, c. 574, §2 (AMD). 1975, c. 481, §4 (RP).






Subchapter 6: GEOLOGICAL SURVEY

10 §651. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 204, (RPR). 1969, c. 442, §11 (RP).






Subchapter 6-A: SCIENCE, TECHNOLOGY AND MINERAL RESOURCES

10 §661. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 442, §12 (NEW). P&SL 1971, c. 91, §D2 (RP).









Chapter 102: COMMUNITY INDUSTRIAL BUILDINGS IN MAINE

10 §671. Policy and purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP).



10 §672. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1973, c. 677, §1 (AMD). 1979, c. 541, §B8 (AMD). 1981, c. 476, §1 (RP). 1981, c. 525, §§1-4 (AMD). 1981, c. 698, §§29-32 (AMD).



10 §673. Authority; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP). 1981, c. 525, §5 (AMD). 1981, c. 698, §33 (AMD).



10 §674. Community Industrial Building Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP). 1981, c. 525, §6 (AMD). 1981, c. 698, §34 (AMD).



10 §675. Biennial report (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP).



10 §676. Assistance to development corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1973, c. 677, §2 (AMD). 1981, c. 476, §1 (RP). 1981, c. 525, §§7,8 (AMD). 1981, c. 698, §35 (RP).



10 §677. Promotion and development (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP). 1981, c. 525, §9 (AMD). 1981, c. 698, §36 (RP).



10 §678. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1973, c. 677, §3 (AMD). 1981, c. 476, §1 (RP). 1981, c. 525, §10 (AMD). 1981, c. 698, §37 (AMD).



10 §679. Economically deprived areas (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §26 (NEW). 1981, c. 476, §1 (RP). 1981, c. 525, §11 (AMD). 1981, c. 698, §38 (RP).



10 §680. Interim lease of the project (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 82, §1 (NEW). 1981, c. 476, §1 (RP).






Chapter 102-A: MAINE HEALTH DATA PROCESSING CENTER

10 §681. Authority to establish (WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15) (WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15)

(WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

The Maine Health Data Organization, established pursuant to Title 22, chapter 1683, and a nonprofit health data processing entity referred to in this chapter as "Onpoint Health Data" or its successor organization may form a nonprofit corporation under Title 13-B in order to collect and process health care claims data, to be known as the Maine Health Data Processing Center, referred to in this chapter as the "center." The center shall carry out its purposes in complement to and in coordination with the Maine Health Data Organization and Onpoint Health Data. [2009, c. 613, §1 (AMD).]

The center is a nonprofit corporation with a public purpose and the exercise by the center of the powers conferred by this chapter is an essential governmental function. [2001, c. 456, §1 (NEW).]

SECTION HISTORY

2001, c. 456, §1 (NEW). 2009, c. 613, §1 (AMD).



10 §682. Function of center (WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15) (WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15)

(WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

The center shall collect and process health care claims data in coordination with existing state, regional and local agencies. Such efforts must include, but are not limited to, the following: [2001, c. 456, §1 (NEW).]

1. Establishing, maintaining and making available database system. Establishing, maintaining and making available to the Maine Health Data Organization an all-payor and all-setting health care database system based on claims data in addition to the existing databases of the Maine Health Data Organization. The center shall provide the Maine Health Data Organization with a health care claims database for public dissemination, subject to confidentiality requirements of Title 22, chapter 1683 and the rules adopted pursuant to that chapter, within the time period and in the manner specified by the Maine Health Data Organization;

[ 2001, c. 456, §1 (NEW) .]

2. Developing claims-based data. Building upon the experience and expertise of the Maine Health Data Organization and Onpoint Health Data to collect, process and maintain health care data extracted from claims data in a cost-effective manner;

[ 2009, c. 613, §2 (AMD) .]

3. Collecting and processing data. Collecting and processing data from 3rd-party payors, 3rd-party administrators and governmental agencies; and

[ 2001, c. 456, §1 (NEW) .]

4. Promoting high-quality and accurate data. Promoting high-quality and accurate data to support easy and flexible access to the health care database by multiple users under terms and conditions specified by the Maine Health Data Organization.

[ 2001, c. 456, §1 (NEW) .]

All data collected and processed by the center is the sole and exclusive property of the Maine Health Data Organization for all purposes, including, but not limited to, the determination of what data is confidential and what data is available for release to the public. All data is subject to the provisions of Title 22, chapter 1683 and rules adopted pursuant to that chapter. [2001, c. 456, §1 (NEW).]

SECTION HISTORY

2001, c. 456, §1 (NEW). 2009, c. 613, §2 (AMD).



10 §683. Board of directors; officers (WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15) (WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15)

(WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

The Board of Directors of the Maine Health Data Processing Center, referred to in this chapter as the "board of directors," consists of 11 directors. [2009, c. 613, §3 (AMD).]

1. Nominations. The director of the Maine Health Data Organization and the president of Onpoint Health Data are ex officio members of the board of directors and are authorized to vote. In order to achieve balanced representation, the director and president shall nominate the following representatives for service on the board of directors:

A. Three members representing different constituencies of the Onpoint Health Data board of directors and 3 members representing different constituencies of the Maine Health Data Organization board of directors; and [2009, c. 613, §3 (AMD).]

B. Three nominees chosen from among the following constituency categories that are underrepresented on the board of directors:

(1) Health care providers;

(2) Third-party payors;

(3) Employers; and

(4) Consumers of health care. [2009, c. 613, §3 (AMD).]

C. [2009, c. 613, §3 (RP).]

D. [2009, c. 613, §3 (RP).]

E. [2009, c. 613, §3 (RP).]

[ 2009, c. 613, §3 (AMD) .]

2. Election. The names of the representatives nominated under this section must be presented to the boards of directors of the Maine Health Data Organization and Onpoint Health Data for election to the board of directors.

[ 2009, c. 613, §3 (AMD) .]

3. Limitation on terms. An elected person may serve as a director for not more than 2 5-year terms in succession and continues to serve until a successor has been appointed.

[ 2009, c. 71, §1 (AMD) .]

4. Chairs. The board of directors shall elect a chair and a vice-chair from among its members at the first meeting of the board each year.

[ 2001, c. 456, §1 (NEW) .]

5. Manager. The board of directors shall appoint a manager to serve at the pleasure of the board and to represent the board in the management of the center. The manager has the necessary authority and responsibility for the operational management of the center in all of the activities of the center.

[ 2001, c. 456, §1 (NEW) .]

SECTION HISTORY

2001, c. 456, §1 (NEW). 2009, c. 71, §1 (AMD). 2009, c. 613, §3 (AMD).



10 §684. General powers (WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15) (WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15)

(WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

The center may: [2001, c. 456, §1 (NEW).]

1. Application for and receipt of funds. Apply for and receive funds from any private source or governmental entity by way of grant, donation or loan or in any other manner;

[ 2001, c. 456, §1 (NEW) .]

2. Real and personal property. Purchase, receive, hold, lease or acquire by foreclosure and operate, manage, license and sell, convey, transfer, grant or lease real and personal property together with such rights and privileges as may be incidental and appurtenant to the real and personal property and the use of the real and personal property, including, but not limited to, any real or personal property acquired by the center from time to time in the satisfaction of debts or enforcement of obligations;

[ 2001, c. 456, §1 (NEW) .]

3. Expenditures and obligations regarding real and personal property. Make all expenditures and incur any obligations reasonably required in the exercise of sound business principles to secure possession of, preserve, maintain, insure and improve real and personal property or interests in the real and personal property acquired by the center;

[ 2001, c. 456, §1 (NEW) .]

4. Contracts and liabilities. Make contracts, including contracts for services, and incur liabilities for any of the purposes authorized in the contracts;

[ 2001, c. 456, §1 (NEW) .]

5. Cooperation with agencies and organizations. Cooperate with and avail itself of the services of government agencies and the University of Maine System and cooperate, assist and otherwise encourage organizations, local or regional, private or public, in the various communities of the State in the collection and processing of health care data;

[ 2005, c. 565, §1 (AMD) .]

6. Bylaws. Adopt bylaws that are consistent with this chapter for the governance of the affairs of the center, have the general powers accorded corporations under Title 13-C, section 302 and do all other things necessary or convenient to carry out the lawful purposes of the center; and

[ 2005, c. 565, §2 (AMD) .]

7. Process data on behalf of entities outside State. Enter, to offset its operating costs, into contracts under subsection 4 with governmental or private entities outside the State to collect and process health care data for those entities. Data collected and processed by the center under contract are subject to the terms of the contract and the provisions of this chapter. Notwithstanding section 682, data collected under this subsection remain the sole and exclusive property of the entity contracting with the center.

[ 2005, c. 565, §3 (NEW) .]

SECTION HISTORY

RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B22 (COR). 2001, c. 456, §1 (NEW). 2005, c. 565, §§1-3 (AMD).



10 §685. Limitation of powers (WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15) (WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15)

(WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

The center does not have power or authority to enter into contracts, obligations or commitments of any kind on behalf of the State or any of its agencies, nor does it have the power of eminent domain or any other power not provided to business corporations generally. [2001, c. 456, §1 (NEW).]

SECTION HISTORY

2001, c. 456, §1 (NEW).



10 §686. Prohibited interests of officers, directors and employees (WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15) (WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15)

(WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

An officer, director or employee of the center or the spouse or dependent children of such a person may not receive any direct personal benefit from the activities of the center in assisting any private entity. This section does not prohibit corporations or other entities with which a director is associated by reason of ownership or employment from participating in health care data collection or processing activities with the center as long as the ownership or employment is made known to the board of directors and that director abstains from voting on matters relating to that participation. [2001, c. 456, §1 (NEW).]

SECTION HISTORY

2001, c. 456, §1 (NEW).



10 §687. Funding (WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15) (WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15)

(WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

The State, through the Governor, may accept donations, bequests, devises, grants or other interests of any nature on behalf of the center and transfer funds, property or other interests to the center. The Maine Health Data Organization may also provide legislatively authorized funds to the center for the purposes described in sections 681 and 682. [2001, c. 456, §1 (NEW).]

SECTION HISTORY

2001, c. 456, §1 (NEW).



10 §688. Audit; public access (WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15) (WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15)

(WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

Before January 1st of each year, the center shall provide an independent audit of the activities of the center to the boards of directors of the Maine Health Data Organization and Onpoint Health Data. Audits must be done as required by law or by the Department of Administrative and Financial Services. To ensure public accountability, the center is subject to the provisions of Title 1, chapter 13, subchapter 1. [2009, c. 613, §4 (AMD).]

SECTION HISTORY

2001, c. 456, §1 (NEW). 2009, c. 613, §4 (AMD).



10 §689. General conditions; dissolution (WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15) (WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15)

(WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

The center operates as a nonprofit organization consistent with its composition and broad public purposes. The following conditions apply to the operation or dissolution of the center. [2001, c. 456, §1 (NEW).]

1. Net earnings of center. The annual net earnings of the center must be distributed to the Maine Health Data Organization and Onpoint Health Data in proportion to the average annual funding provided by each entity for the operational costs of the center. The net earnings of the center may not inure to the benefit of any officer, director or employee, except that the center is authorized and empowered to pay reasonable compensation for services rendered and otherwise hold, manage and dispose of its property in furtherance of the purposes of the center.

[ 2009, c. 613, §5 (AMD) .]

2. Dissolution of center. Upon dissolution of the center, the board of directors shall, after paying or making provision for the payment of all liabilities of the center, cause all of the remaining assets of the center to be transferred to the Maine Health Data Organization and Onpoint Health Data in shares proportionate to the total revenue transferred to the center by each entity.

[ 2009, c. 613, §6 (AMD) .]

SECTION HISTORY

2001, c. 456, §1 (NEW). 2005, c. 565, §4 (AMD). 2009, c. 613, §§5, 6 (AMD).



10 §690. Liberal construction (WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15) (WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15)

(WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691; PL 2009, c. 71, §2 (amd))

This chapter must be liberally construed and broadly interpreted to effect the interest and purposes of the center for an improved health care data collection and processing effort in the State. [2001, c. 456, §1 (NEW).]

SECTION HISTORY

2001, c. 456, §1 (NEW).



10 §691. Repeal (WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15) (WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 9/1/15)

(WHOLE SECTION TEXT REPEALED 9/1/15 by T. 10, §691)

This chapter is repealed September 1, 2015. [2009, c. 71, §2 (AMD).]

SECTION HISTORY

2001, c. 456, §1 (NEW). 2005, c. 253, §1 (AMD). 2009, c. 71, §2 (AMD).






Chapter 103: GUARANTEE AUTHORITY

10 §701. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §21 (AMD). 1981, c. 476, §1 (RP).



10 §702. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 142, §1 (AMD). 1967, c. 525, §1 (AMD). 1973, c. 633, §21 (AMD). 1975, c. 566, §1 (AMD). 1981, c. 476, §1 (RP).



10 §703. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 142, §2 (AMD). 1965, c. 471, §§1-3 (AMD). 1967, c. 525, §§2-5 (AMD). 1967, c. 548, §1 (AMD). 1969, c. 97, (AMD). 1971, c. 343, §§1,2 (AMD). 1975, c. 566, §§2-4 (AMD). 1977, c. 82, §2 (AMD). 1977, c. 489, §§1-4 (AMD). 1979, c. 228, §1 (AMD). 1979, c. 541, §B9 (AMD). 1979, c. 731, §14 (AMD). 1981, c. 476, §1 (RP).



Subchapter 2: CREATION AND OPERATION OF AUTHORITY

10 §751. Organization of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 471, §4 (AMD). 1967, c. 525, §6 (AMD). 1971, c. 343, §3 (AMD). 1973, c. 1, §1 (AMD). 1973, c. 633, §2 (RPR). 1973, c. 788, §39 (AMD). 1975, c. 566, §§5-6 (AMD). 1975, c. 771, §§115-117 (AMD). 1977, c. 489, §§5,6 (AMD). 1979, c. 533, §§7,8 (AMD). 1981, c. 476, §1 (RP). 1981, c. 512, §§2,3 (AMD). 1981, c. 698, §§39,40 (AMD).



10 §752. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 525, §7 (AMD). 1975, c. 566, §§7,8 (AMD). 1977, c. 489, §7 (AMD). 1981, c. 476, §1 (RP). 1981, c. 512, §§4,5 (AMD). 1981, c. 698, §§41,42 (AMD).



10 §753. Credit of State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 525, §8 (AMD). 1975, c. 117, §1 (AMD). 1975, c. 566, §9 (AMD). 1975, c. 770, §53 (RPR). 1979, c. 228, §2 (AMD). 1981, c. 476, §1 (RP).



10 §753-A. Authority to manage (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 1, §2 (NEW). 1973, c. 788, §40 (AMD). 1981, c. 476, §1 (RP).



10 §754. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 525, §9 (RPR). 1975, c. 566, §10 (RPR). 1977, c. 489, §8 (AMD). 1981, c. 192, §2 (AMD). 1981, c. 476, §1 (RP). 1981, c. 698, §43 (RP).



10 §755. Indemnification (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 633, §3 (NEW). 1981, c. 476, §1 (RP).



10 §756. Investment plan (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §9 (NEW). 1981, c. 476, §1 (RP).






Subchapter 3: MORTGAGES AND INSURANCE

10 §801. Mortgage Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 566, §11 (AMD). 1979, c. 228, §3 (AMD). 1981, c. 476, §1 (RP).



10 §802. Additions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 117, §2 (AMD). 1975, c. 566, §12 (AMD). 1975, c. 770, §54 (AMD). 1975, c. 771, §118 (AMD). 1977, c. 78, §33 (RPR). 1979, c. 228, §4 (AMD). 1979, c. 709, §1 (AMD). 1981, c. 192, §3 (AMD). 1981, c. 476, §1 (RP). 1981, c. 698, §44 (RP).



10 §803. Insurance of mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 471, §§5-7 (AMD). 1967, c. 525, §§10,11 (AMD). 1967, c. 548, §§2,3 (AMD). 1969, c. 569, §1 (AMD). 1971, c. 343, §§4-6 (AMD). 1971, c. 375, §1 (AMD). 1971, c. 618, §§11,17 (AMD). 1973, c. 1, §§3,4 (AMD). 1973, c. 633, §§4-6 (AMD). 1973, c. 788, §41 (AMD). 1975, c. 117, §3 (AMD). 1975, c. 566, §§13-15 (AMD). 1975, c. 770, §55 (AMD). 1977, c. 489, §§10,11 (AMD). 1979, c. 228, §§5,6 (AMD). 1979, c. 709, §2 (AMD). 1981, c. 470, §§A20-A22 (AMD). 1981, c. 476, §1 (RP). 1981, c. 698, §45 (RP).



10 §804. Contract of insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §1 (RP).



10 §805. Mortgage insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A90 (AMD). 1981, c. 476, §1 (RP).



10 §806. Acquisition and disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 525, §12 (AMD). 1975, c. 566, §16 (AMD). 1979, c. 228, §7 (AMD). 1979, c. 329, (AMD). 1981, c. 476, §1 (RP).



10 §807. Mortgages eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §1 (RP).



10 §808. Local development corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 471, §8 (AMD). 1967, c. 525, §13 (AMD). 1979, c. 228, §8 (AMD). 1981, c. 476, §1 (RP).



10 §809. Safeguarding the Industrial Building and Recreational Project Mortgage Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 407, (NEW). 1975, c. 566, §17 (AMD). 1979, c. 228, §9 (AMD). 1981, c. 476, §1 (RP).






Subchapter 4: RECORDS

10 §851. Records of account (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 585, §11 (AMD). 1981, c. 476, §1 (RP).



10 §852. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 471, §9 (AMD). 1969, c. 584, §1 (AMD). 1981, c. 476, §1 (RP).









Chapter 104: MAINE GUARANTEE AUTHORITY REVENUE OBLIGATION SECURITIES

10 §861. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §862. General grant of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 674, §1 (RPR). 1981, c. 476, §1 (RP).



10 §863. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 674, §§2-7 (AMD). 1981, c. 320, §1 (AMD). 1981, c. 425, §§1,2 (AMD). 1981, c. 476, §1 (RP). 1981, c. 698, §46 (RP).



10 §864. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 674, §8 (AMD). 1981, c. 425, §3 (AMD). 1981, c. 476, §1 (RP). 1981, c. 512, §§6,7 (AMD). 1981, c. 698, §47 (RP).



10 §865. Conflicts of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 734, §8 (AMD). 1981, c. 476, §1 (RP).



10 §866. Issuance of revenue obligation securities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 228, §10 (AMD). 1981, c. 425, §4 (AMD). 1981, c. 476, §1 (RP). 1981, c. 698, §48 (RP).



10 §867. Pledges and covenants; trust agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §868. Rentals and revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §869. Sinking fund (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §870. Trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §871. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §872. Revenue refunding securities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §873. Tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §874. Leasehold or other interests of lessee taxable (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §875. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §876. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1979, c. 674, §9 (AMD). 1981, c. 476, §1 (RP).



10 §877. Governmental function (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §878. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).



10 §879. Bonds as legal investments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 489, §12 (NEW). 1981, c. 476, §1 (RP).






Chapter 105: WASHINGTON COUNTY

10 §901. Economic Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 755, §3 (RP).



10 §902. Development agents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 755, §3 (RP).






Chapter 106: OXFORD COUNTY

10 §911. Economic and recreational development (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 122, (NEW). 1967, c. 442, (AMD). 1969, c. 107, (RP).






Chapter 107: MAINE DEVELOPMENT FOUNDATION; MAINE ECONOMIC GROWTH COUNCIL

10 §915. Legislative findings and intent

The State of Maine has long had serious conditions of unemployment, underemployment, low per capita income and resource underutilization that cause substantial hardships to many individuals and families, impede the economic and physical development of various regions of the State, and adversely affect the general welfare and prosperity of the State. [RR 2013, c. 2, §11 (COR).]

There is a need to establish a new basis for a creative partnership of the private and public sectors for economic development, a partnership which can capitalize on the interests, resources and efforts of each sector, but which does not compromise the public interest or the profit motive. The state's solitary burden to provide for development should lessen through involving the private sector in a leadership role. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW). RR 2013, c. 2, §11 (COR).



10 §916. Establishment

The Maine Development Foundation is hereby established to foster, support and assist economic growth and revitalization in Maine. The foundation shall carry out its purposes in complement to and in coordination with the economic development activities of the private sector, community and regional agencies and State Government. [1977, c. 548, §1 (NEW).]

The foundation shall exist as a not-for-profit corporation with a public purpose, and the exercise by the foundation of the powers conferred by this chapter shall be deemed and held to be an essential governmental function. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §917. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 548, §1 (NEW). 1981, c. 512, §§8,9 (AMD). 1981, c. 686, §1 (AMD). 1985, c. 161, §1 (AMD). 1987, c. 534, §§B3,B23 (RP).



10 §917-A. Purpose

The Maine Development Foundation shall foster, assist and participate in efforts for economic growth and revitalization, in coordination with existing state, regional and local agencies, such efforts to include, but not be limited to, providing for or stimulating the following provisions. [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

1. Public, private partnerships. The Maine Development Foundation shall strive to:

A. Bridge the gap in knowledge and communications between the public and private sectors; [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

B. Build the leadership capacity of public and private sector persons and the institutional capacity of agencies to accomplish economic development; and [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

C. Expand the traditional business and government partnership to include other significant sectors of the economy. [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

[ 1987, c. 534, Pt. B, §§ 4, 23 (NEW) .]

2. Economic analysis. The Maine Development Foundation may:

A. Develop and propose new ideas and recommend changes to State Government and others for the growth and development of the State's economy, including development strategies and economic development programs to best meet the economic needs, problems and conditions of the State; [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

B. Analyze opportunities to improve the marketing of Maine products and the development of new markets, especially foreign; and [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

C. Analyze opportunities to promote business investment in the State. [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

[ 1987, c. 534, Pt. B, §§ 4, 23 (NEW) .]

3. Economic education. The Maine Development Foundation may provide Legislators, officials of State Government, business people, municipal officials, development professionals and others with an educational program on the Maine economy, including training, information and experiential learning on the Maine economy, business investment, government operations and the relationship between public policy decisions and business investment, with the goal of strengthening public and private partnership to accomplish economic development.

[ 1987, c. 534, Pt. B, §§ 4, 23 (NEW) .]

4. Economic opportunities. The Maine Development Foundation may:

A. Identify and develop specific economic opportunities in the State; and [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

B. Design, coordinate and implement, when necessary, development projects of a statewide or broad regional significance. [1987, c. 534, Pt. B, §§ 4, 23 (NEW).]

[ 1987, c. 534, Pt. B, §§ 4, 23 (NEW) .]

5. Good climate for economic development. The Maine Development Foundation shall strive to promote an improved climate for economic development in the State through judicious use of the public and private nature of the foundation to provide objective analysis and develop broad consensus on issues of significance to the economic health of the State, provided that the promotion does not require the foundation to register as a lobbyist employer pursuant to Title 3, chapter 15, and further provided that the foundation does not advocate to the general public a position on a question as defined in Title 21-A, section 1, subsection 35.

[ 1987, c. 534, Pt. B, §§ 4, 23 (NEW) .]

6. Attract and retain youth in the State. The Maine Development Foundation shall establish and oversee an initiative to develop, recommend and implement specific strategies and efforts to attract and retain youth in this State. For the purposes of this subsection, "youth" means persons 20 to 40 years of age. The initiative must be guided by an independent steering committee selected by the Maine Development Foundation Board of Directors that is composed of youth with a diverse representation of gender, race, geography, professional sector and education and including representation from regional young persons groups and networks across the State. The Maine Development Foundation shall perform activities to advance this initiative, including but not limited to:

A. The support of regional efforts in this State to connect, attract and retain youth. Areas of support include professional and leadership development, social networking and community building and collaboration between regional groups for the purpose of promoting best practices; [2007, c. 240, Pt. RRRR, §3 (NEW).]

B. The support and promotion of existing and emerging economic development, public policy and community initiatives that expand opportunities for youth in this State; and [2007, c. 240, Pt. RRRR, §3 (NEW).]

C. The development and oversight of a comprehensive website linking youth to professional, educational, social, recreational, cultural and civic opportunities in this State. [2007, c. 240, Pt. RRRR, §3 (NEW).]

[ 2007, c. 240, Pt. RRRR, §3 (NEW) .]

SECTION HISTORY

1987, c. 534, §§B4,B23 (NEW). 2007, c. 240, Pt. RRRR, §3 (AMD).



10 §918. Corporators

Corporators, who shall elect members of the board of directors as provided in section 919, must consist of individuals and organizations classified as private sector corporators, public sector corporators and ex officio corporators. [RR 2013, c. 2, §12 (COR).]

1. Private sector corporators. Private sector corporators are those individuals, partnerships, firms, corporations and other organizations providing support annually to the foundation at a level determined by the board of directors.

[ 1997, c. 662, §1 (AMD) .]

2. Public sector corporators. Public sector corporators are those agencies of government and other organizations providing support annually to the foundation, at a level determined by the board of directors. For the purposes of this chapter, public sector corporators include: municipal and county government; councils of government; local and area development corporations; regional planning commissions; development districts; state agencies; higher educational facilities, including the components of the state university system, the Maine Maritime Academy, private colleges and postsecondary schools, and community colleges; and such other public or quasi-public entities as may be approved by the directors of the foundation.

[ 1997, c. 662, §2 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

3. Ex officio corporators. Ex officio corporators consist of the heads of the major state departments and agencies and the Chancellor of the University of Maine System. State department and agency heads include the following:

Treasurer of State;

Director of the Governor's Office of Policy and Management;

Commissioner of Economic and Community Development;

Commissioner of Agriculture, Conservation and Forestry;

Commissioner of Professional and Financial Regulation;

Commissioner of Education;

Commissioner of Environmental Protection;

Commissioner of Administrative and Financial Services;

Commissioner of Health and Human Services;

Commissioner of Inland Fisheries and Wildlife;

Commissioner of Labor;

Commissioner of Marine Resources;

Commissioner of Transportation;

Chief Executive Officer of the Finance Authority of Maine;

Executive Director of the Maine Municipal Bond Bank; and

Executive Director of the Maine State Housing Authority.

[ 2011, c. 655, Pt. EE, §13 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

4. Voting rights. Each corporator shall have a vote in such affairs of the foundation as may involve the corporators, provided that, in the case where the corporator is an organization and not an individual, the governing body of that organization shall designate the individual who is to exercise the voting right.

[ 1977, c. 548, §1 (NEW) .]

SECTION HISTORY

1977, c. 548, §1 (NEW). 1983, c. 636, (AMD). 1985, c. 779, §38 (AMD). 1985, c. 785, §A87 (AMD). 1987, c. 402, §A88 (AMD). 1989, c. 443, §19 (AMD). 1989, c. 700, §A36 (AMD). 1991, c. 780, §Y113 (AMD). 1993, c. 349, §24 (AMD). RR 1995, c. 2, §19 (COR). 1997, c. 662, §§1,2 (AMD). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §14 (COR). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 655, Pt. EE, §13 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 657, Pt. W, §6 (REV). RR 2013, c. 2, §12 (COR).



10 §919. Board of directors; officers

The Board of Directors of the Maine Development Foundation, referred to in this chapter as the "board of directors," consists of a minimum of 15 directors elected or appointed to serve in that capacity in accordance with this section. The board of directors shall annually determine the number of directors for the succeeding year. The corporators shall elect 1/2 of the elected directors from among the private sector corporators and 1/2 of the elected directors from among the public sector corporators. The Governor shall appoint 2 directors from among the ex officio corporators. Except for the president of the Maine Development Foundation, a person may not serve as a director for more than 5 years in succession. The corporators shall elect a chair, a vice-chair and a treasurer from among the board of directors. The board of directors shall appoint a president of the Maine Development Foundation. The president may not be appointed from among the other directors. Upon appointment, the president becomes a director and the chief executive officer of the Maine Development Foundation. [1997, c. 662, §3 (RPR).]

SECTION HISTORY

1977, c. 548, §1 (NEW). 1997, c. 662, §3 (RPR).



10 §920. General powers

The Maine Development Foundation is empowered to: [1977, c. 548, §1 (NEW).]

1. Suit. Sue or be sued in its own name;

[ 1977, c. 548, §1 (NEW) .]

2. Application for and receipt of funds. Apply for and receive funds from any private source or governmental entity, whether by way of grant, donation or loan or any other manner;

[ 1977, c. 548, §1 (NEW) .]

3. Economic development services; fees. Provide services to public or private entities to assist their efforts in economic development in Maine and to charge such fees for these services as it may deem appropriate;

[ 1977, c. 548, §1 (NEW) .]

4. Real and personal property. Purchase, receive, hold, lease or acquire by foreclosure, and operate, manage, license and sell, convey, transfer, grant or lease real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by the foundation from time to time in the satisfaction of debts or enforcement of obligations;

[ 1977, c. 548, §1 (NEW) .]

5. Expenditures and obligations regarding real and personal property. Make all expenditures and incur any obligations reasonably required in the exercise of sound business principles to secure possession of, preserve, maintain, insure and improve real and personal property or interests therein acquired by the foundation;

[ 1977, c. 548, §1 (NEW) .]

6. Securities. Acquire, subscribe for, own, hold, sell, assign, transfer, mortgage or pledge the stock, shares, bonds, debentures, notes or other securities and evidences of interest in or indebtedness of any person, firm, corporation, joint stock company, partnership, association or trust, and, while the owner or holder thereof, exercise all the rights, powers and privileges of ownership, including the right to vote thereon;

[ 1977, c. 548, §1 (NEW) .]

7. Encumbrance of property. Mortgage, pledge or otherwise encumber any property right or thing of value acquired pursuant to the powers contained in subsections 4, 5 or 6 as security for the payment of any part of the purchase price thereof;

[ 1977, c. 548, §1 (NEW) .]

8. Equity investments and loans. Make direct equity investments in or loans to local and regional economic development corporations and to small and medium size businesses;

[ 1977, c. 548, §1 (NEW) .]

9. Contracts and liabilities. Make contracts, including contracts for services and incur liabilities for any of the purposes authorized therein;

[ 1977, c. 548, §1 (NEW) .]

10. Debt. Borrow money for any of the purposes authorized herein; incur debt, including the power to issue therefor its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured; and secure the same by mortgage, pledge, deed of trust or other lien on its property, rights and privileges of every kind and nature, or any part thereof, or interest therein;

[ 1977, c. 548, §1 (NEW) .]

11. Cooperation with agencies and organizations. Cooperate with and avail itself of the services of governmental agencies and the University of Maine System; and cooperate and assist and otherwise encourage organizations, local or regional, private or public, in the various communities of the State in the promotion, assistance and development of the business prosperity and economic welfare of such communities and the State; and

[ 1985, c. 779, §39 (AMD) .]

12. Bylaws. Adopt bylaws not inconsistent herewith for the governance of its affairs, to have the general powers accorded corporations under Title 13-C, section 302, and do all other things necessary or convenient to carry out the lawful purposes of the foundation.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §23 (COR) .]

SECTION HISTORY

1977, c. 548, §1 (NEW). 1985, c. 779, §39 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B23 (COR).



10 §921. Limitation of powers

The foundation, notwithstanding the foregoing, shall have no power or authority to enter into contracts, obligations or commitments of any kind on behalf of the State or any of its agencies, nor shall it have the power of eminent domain or any other power not provided to business corporations generally. Bonds, notes and other evidences of indebtedness of the foundation shall not in any way be a debt or liability of the State or constitute a pledge of the faith and credit of the State. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §922. Liability of officers, directors

All officers, directors, employees and other agents of the foundation entrusted with the custody of the securities of or authorized to disburse the funds of the foundation shall be bonded, either by a blanket bond or by individual bonds, with a surety bond or bonds with a minimum limitation of $100,000 coverage for each person covered thereby, conditioned upon the faithful performance of their duties, the premiums for which shall be paid out of the assets of the foundation. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §923. Prohibited interests of officers, directors and employees

No officer, director or employee of the foundation or their spouses or dependent children shall receive any direct personal benefit from the activities of the foundation in assisting any private entity. This provision shall not prohibit corporations or other entities with which an officer or director is associated by reason of ownership or employment from participating in economic development activities with the foundation, provided that such ownership or employment is made known to the board, and the officer or director abstains from voting on matters relating to such participation. This prohibition does not extend to corporators who are not officers or directors of the foundation. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §924. Donations to the State

The State of Maine, through the Governor, may accept donations, bequests, devises, grants or other interests of any nature on behalf of the foundation and transfer such funds, property or other interests to the foundation. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §925. Annual report, audit

The foundation shall provide an annual report and an independent audit of its activities to the Governor, the Legislature, its corporators and members. The foundation shall be subject to such further audit and review as deemed necessary by the Governor or the Legislative Council at the expense of the State. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §926. General conditions; dissolution

The Maine Development Foundation shall operate as a not-for-profit organization consistent with its composition and broad public purposes. The following conditions shall apply to the operation or dissolution of the foundation. [1977, c. 548, §1 (NEW).]

1. Net earnings of the foundation. No part of the net earnings of the foundation shall inure to the benefit of any corporator, officer, director or employee except that the foundation shall be authorized and empowered to pay reasonable compensation for services rendered, and otherwise hold, manage and dispose of its property in furtherance of the purposes of the foundation.

[ 1977, c. 548, §1 (NEW) .]

2. Dissolution of foundation. Upon dissolution of the foundation, the corporators shall, after paying or making provision for the payment of all liabilities of the foundation, cause all of the remaining assets of the foundation to be transferred to the State.

[ 1977, c. 548, §1 (NEW) .]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §927. Liberal construction

This chapter shall be construed liberally to effect the interest and purposes of the foundation for an improved economic development effort in the State and shall be broadly interpreted to effect such intent and purposes and not as a limitation of powers. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW).



10 §928. Initial organization

In order to provide for the initial organization of the foundation, the Governor shall appoint an organizing committee of 14 persons, 7 of whom shall be eligible to be private sector corporators, 5 of whom shall be eligible to be public sector corporators and 2 of whom shall be state department and agency heads from among the list set forth in section 918, subsection 3. The Governor shall designate the chairman of the committee. The organizing committee shall solicit individuals and corporations from the private and public sectors as described in this chapter to be corporators of the Maine Development Foundation. [1979, c. 127, §57 (AMD).]

The committee shall call and hold an initial meeting of the corporators no later than 6 months from the effective date of this Act. The initial meeting shall be for the election of directors and officers of the foundation. The committee shall prepare an agenda for and the chairman shall chair the initial meeting. The committee shall serve as the nominating committee for the initial election only, and may submit suggested bylaws and procedures for consideration by the corporators. [1977, c. 548, §1 (NEW).]

After the initial meeting of the corporators, the organizing committee shall be dissolved and its members shall serve the foundation only as they may be qualified as corporators. The State Development Office and the State Planning Office may provide assistance to the organizing committee in the initial development of the foundation. [1977, c. 548, §1 (NEW).]

SECTION HISTORY

1977, c. 548, §1 (NEW). 1979, c. 127, §57 (AMD).



10 §929-A. Maine Economic Growth Council

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. The Maine Economic Growth Council; establishment. The Maine Economic Growth Council, referred to in this section and section 929-B as "the council," is established to develop, maintain and evaluate a long-term economic plan for the State.

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

2. (TEXT EFFECTIVE UNTIL 1/1/15) Membership. The council consists of 19 members. The Governor, President of the Senate and Speaker of the House of Representatives shall jointly appoint the following 18 members, 2 of whom shall serve as cochairs of the council:

A. Thirteen members having a broad range of expertise in areas including but not limited to: labor, environment, business and education; [2007, c. 420, §5 (AMD).]

B. Four members of the Legislature with a demonstrated interest in economic development; and [2007, c. 420, §5 (AMD).]

C. One member from the Maine Innovation Economy Advisory Board under section 949. [2007, c. 420, §5 (NEW).]

The Commissioner of Economic and Community Development or the commissioner's designee is a member of the council.

[ 2007, c. 420, §5 (AMD) .]

2. (TEXT EFFECTIVE 1/1/15) Membership. The council consists of 19 members. The Governor, President of the Senate and Speaker of the House of Representatives shall jointly appoint the following 18 members, 2 of whom shall serve as cochairs of the council:

A. Thirteen members having a broad range of expertise in areas including but not limited to: labor, environment, business and education; [2007, c. 420, §5 (AMD).]

B. Two members of the Senate with a demonstrated interest in economic development, one of whom belongs to the political party holding the largest number of seats in the Senate and one of whom belongs to the political party holding the 2nd largest number of seats in the Senate; [2013, c. 102, §1 (AMD); 2013, c. 102, §3 (AFF).]

B-1. Two members of the House of Representatives with a demonstrated interest in economic development, one of whom belongs to the political party holding the largest number of seats in the House of Representatives and one of whom belongs to the political party holding the 2nd largest number of seats in the House of Representatives; and [2013, c. 102, §1 (NEW); 2013, c. 102, §3 (AFF).]

C. One member from the Maine Innovation Economy Advisory Board under section 949. [2007, c. 420, §5 (NEW).]

The Commissioner of Economic and Community Development or the commissioner's designee is a member of the council.

[ 2013, c. 102, §1 (AMD); 2013, c. 102, §3 (AFF) .]

3. (TEXT EFFECTIVE UNTIL 1/1/15) Appointments. Members appointed to the council serve a 3-year term.

[ 1997, c. 425, §1 (RPR) .]

3. (TEXT EFFECTIVE 1/1/15) Appointments; terms. This subsection governs the appointment and terms of members.

A. A member appointed pursuant to subsection 2, paragraph A or C serves a 3-year term and serves until a successor is appointed. [2013, c. 102, §2 (NEW); 2013, c. 102, §3 (AFF).]

B. A member appointed pursuant to subsection 2, paragraph B or B-1 must be appointed no later than March 15th of the first year of the legislative biennium in which appointment is made and serves a 2-year term that begins on March 15th of the first year of the legislative biennium in which appointment is made, regardless of whether by the end of the term the member remains a Senator or a member of the House of Representatives. [2013, c. 102, §2 (NEW); 2013, c. 102, §3 (AFF).]

[ 2013, c. 102, §3 (AFF); 2013, c. 102, §2 (RPR) .]

4. Quorum. Ten members of the council constitute a quorum.

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

5. Compensation. Members of the council are not entitled to compensation for their services, except for those members of the Legislature appointed to the council who receive the legislative per diem.

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

SECTION HISTORY

1993, c. 410, §MMM1 (NEW). 1995, c. 688, §9 (AMD). 1997, c. 425, §1 (AMD). 2007, c. 420, §5 (AMD). 2013, c. 102, §§1, 2 (AMD). 2013, c. 102, §3 (AFF).



10 §929-B. Powers and duties

1. Develop a long-term plan for the State's economy. The council shall:

A. Develop and recommend a long-range plan, goals, benchmarks and alternative strategies for a sustainable state economy; [1993, c. 410, Pt. MMM, §1 (NEW).]

B. Monitor progress in accomplishing the plan's vision, goals and benchmarks; and [1993, c. 410, Pt. MMM, §1 (NEW).]

C. Recommend changes in the plan to reflect the dynamics of the international, national and state economy. [1993, c. 410, Pt. MMM, §1 (NEW).]

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

2. Process. The council shall use the following guidelines when developing the plan described in subsection 1.

A. The process must be long-term and continuous with a 5-to-7-year planning horizon. It must include clear authority for monitoring and evaluating on a regular basis. [1993, c. 410, Pt. MMM, §1 (NEW).]

B. The process must have a strategic focus and measurable outcomes, with clear goal-setting and performance indicators. [1993, c. 410, Pt. MMM, §1 (NEW).]

C. The council may appoint working groups and advisory committees as necessary, representing key concerned parties to accomplish the goals outlined in this section. [1993, c. 410, Pt. MMM, §1 (NEW).]

D. The process must be statewide in scope, using available technology to ensure that all areas of the State have accessibility to the work of the council. [1993, c. 410, Pt. MMM, §1 (NEW).]

E. Preparation and maintenance of the plan must be through a public and private partnership approach that is objective and nonpartisan. [1993, c. 410, Pt. MMM, §1 (NEW).]

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

3. Contents. The plan developed by the council must consist of:

A. A plan for the State's economy based on economic opportunity for all citizens and a shared commitment to sustainable development that recognizes that new forms of cooperation among government, business and society are required to achieve the goals; [1993, c. 410, Pt. MMM, §1 (NEW).]

B. Benchmarks for accomplishing the plan that are specific, quantifiable performance indicators against which each of the goals that have been set forth to accomplish the vision can be measured; [1993, c. 410, Pt. MMM, §1 (NEW).]

C. Alternative strategies to accomplish the benchmarks based upon the best practices in Maine, other states and other countries; [1993, c. 410, Pt. MMM, §1 (NEW).]

D. A strategy for the overall economy, broadly defined and not limited to what is traditionally termed "economic development." The plan must include consideration of education and training, redeployment of state resources, investments in science and technology and infrastructure; and [1993, c. 410, Pt. MMM, §1 (NEW).]

E. Identification of:

(1) The types of industries and jobs with significant growth potential in the State;

(2) The State's evolving industrial base;

(3) The dynamic national and international markets;

(4) Existing efforts to convert military economies to civilian economies;

(5) Other relevant studies and evaluations in the private and public sector dealing with the long-term economic growth of the State;

(6) The work force challenges faced by welfare recipients and strategies to address their economic and related needs; and

(7) Other relevant studies and evaluations in the private and public sector concerning the availability of child care. [1999, c. 272, §3 (AMD).]

[ 1999, c. 272, §3 (AMD) .]

4. Fiscal agent. The Department of Economic and Community Development shall serve as the council's fiscal agent providing regular financial reports to the council on funds received and expended and an annual audit. The council shall seek funds and accept gifts, if necessary, to support the council's objectives.

[ 1997, c. 48, §2 (AMD) .]

5. Staff support. The council shall contract with the Maine Development Foundation for staff support to fulfill the requirements for carrying out the purposes of this section.

[ 1993, c. 410, Pt. MMM, §1 (NEW) .]

6. Report. The council shall report to the joint standing committee of the Legislature having jurisdiction over housing and economic development matters. The council shall recommend its plan to the committee biennially at the beginning of each new Legislature, except that the first plan must be presented by January 1, 1995. The recommended plan must be used by the Economic Development and Business Assistance Coordinating Council as a guide to deliver economic development services.

[ 1993, c. 725, §3 (AMD) .]

SECTION HISTORY

1993, c. 410, §MMM1 (NEW). 1993, c. 709, §1 (AMD). 1993, c. 725, §3 (AMD). 1997, c. 48, §2 (AMD). 1999, c. 272, §3 (AMD).



10 §929-C. Research and development budgetary recommendations

The Maine Economic Growth Council, established in section 929-A, with input from the Office of Innovation, established pursuant to Title 5, section 13105, and the Maine Innovation Economy Advisory Board, under section 949, shall review the innovation economy action plan, as described in Title 10, chapter 107-D, and develop specific annual budgetary recommendations to support the plan’s vision and goals. These recommendations must include specific bonding and General Fund appropriations investment levels. By June 1st of each year, the council shall submit its recommendations, along with an annual accountability update that summarizes the State’s commitment to research and development investments in the prior year, to the Governor, the Legislature and the joint standing committee of the Legislature having jurisdiction over business, research and economic development issues. [2007, c. 420, §6 (NEW).]

SECTION HISTORY

2007, c. 420, §6 (NEW).






Chapter 107-A: MAINE WORLD TRADE ASSOCIATION

10 §931. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §932. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §933. Members of the association (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §934. Board of directors and officers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP). 1995, c. 688, §10 (AMD). 1997, c. 393, §A15 (AMD).



10 §935. General powers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §935-A. Adoption of bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §936. Limitation of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §937. Liability of officers, directors and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §938. Prohibited interests of officers, directors and employees (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §939. Donations to the State (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §940. Matching fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §941. Annual report; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §942. General conditions; dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).



10 §943. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §§K1,3 (NEW). 1995, c. 648, §9 (AFF). 1995, c. 648, §4 (RP).






Chapter 107-B: MAINE INTERNATIONAL TRADE CENTER

10 §945. Establishment

The Maine International Trade Center, referred to in this chapter as the "center," is established to enhance the competitive advantage of state businesses desiring to compete in the international market. The center provides a source of leadership, coordination and a shared vision for international trade development in the State. The purpose of the center, through its cooperative public and private board, is to refine, revise and implement the State's international strategic plan by providing and enhancing services in coordination with the economic development activities of the private sector, community and regional agencies and State Government. [1995, c. 648, §5 (NEW).]

The center is a private nonprofit corporation with a public purpose and the exercise by the center of the powers conferred by this chapter is held to be an essential governmental function. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-A. Duties

The center shall provide a base level of services without regard to membership in the center and enhanced services as the center's board of directors may direct, to private entities, individuals, the State and to quasi-public and public entities. The center shall encourage and assist the growth of the State's international economic activities in the following ways. [1995, c. 648, §5 (NEW).]

1. Forum. The center shall provide a continuing forum for the exchange of expertise, ideas and innovations between the public and private sectors.

[ 1995, c. 648, §5 (NEW) .]

2. Education. The center shall offer quality education and technical services to businesses in the State that compete or seek to compete in worldwide markets.

[ 1995, c. 648, §5 (NEW) .]

3. Development of programs. The center shall act as a catalyst in the development and coordination of international programs.

[ 1995, c. 648, §5 (NEW) .]

4. Public policy. The center shall underscore the importance of international trade as a priority of public policy and to enhance public appreciation of the relevance of the international economy.

[ 1995, c. 648, §5 (NEW) .]

5. Information. The center shall provide information necessary to transact international business and to make effective decisions concerning international trade and policy.

[ 1995, c. 648, §5 (NEW) .]

6. Infrastructure. The center shall support the development and availability of an overall infrastructure conducive to international business.

[ 1995, c. 648, §5 (NEW) .]

7. Dissemination of programs. The center shall promote the development and dissemination of education, training and technical assistance programs appropriate for foreign countries.

[ 1995, c. 648, §5 (NEW) .]

8. Market opportunities. The center shall identify market opportunities and potential contracts in foreign countries that match the technologies and expertise available in the State and coordinate and submit appropriate proposal responses.

[ 1995, c. 648, §5 (NEW) .]

9. Data base. The center shall maintain an international commerce data base to assist in making program decisions.

[ 1995, c. 648, §5 (NEW) .]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-B. Members of center

Members of the center are individuals and organizations that pay dues to the center or are state agencies as specified in subsection 1. Memberships may be set at different levels. Members shall elect 7 members to the board of directors of the center pursuant to section 945-C. [1995, c. 648, §5 (NEW).]

1. Members. Members are the private individuals, partnerships, firms, corporations, governmental entities and other organizations who pay dues to the center. For the purposes of this chapter, members may include, but are not limited to, municipal and county government, councils of government, local and area development corporations, regional planning commissions, development districts, state agencies, higher educational facilities, including the components of the University of Maine System, the Maine Maritime Academy, private colleges and postsecondary schools and community colleges, and other public or quasi-public entities. The following 7 public organizations are granted membership by virtue of the State's contribution to the organization and are exempt from dues requirements and each is entitled to designate one individual to exercise its voting right: the Department of Agriculture, Conservation and Forestry, the Governor's Office of Policy and Management, the Finance Authority of Maine, the Department of Labor, the Department of Marine Resources, the Department of Economic and Community Development and the Department of Transportation.

[ 2013, c. 405, Pt. D, §5 (AMD) .]

2. Voting rights. All members have a vote in the affairs of the center as set forth in the bylaws of the center, except that when the member is an organization and not an individual the governing body of that organization shall designate the individual who is to exercise the voting right.

[ 1995, c. 648, §5 (NEW) .]

SECTION HISTORY

1995, c. 648, §5 (NEW). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2011, c. 655, Pt. EE, §14 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2013, c. 405, Pt. D, §5 (AMD).



10 §945-C. Board of directors and officers

The Board of Directors of the Maine International Trade Center, referred to in this chapter as the "board of directors," consists of 7 directors elected from the membership and 5 directors appointed by the Governor. Each director is entitled to one vote. Board members' terms must be staggered as determined in the bylaws of the center. [1995, c. 648, §5 (NEW).]

The state representative of the United States Department of Commerce and the state representative of the United States Small Business Administration may serve as nonvoting ex officio directors. [1995, c. 648, §5 (NEW).]

1. Elected directors. The members shall elect 7 directors from among the center's dues-paying membership.

[ 1995, c. 648, §5 (NEW) .]

2. Governor-selected directors. The Governor shall select 5 directors, one of whom must be the International Trade Director at the Department of Economic and Community Development. The other 4 directors must have international business or professional experience.

[ 1995, c. 648, §5 (NEW) .]

3. Chair; vice-chair; treasurer. The board of directors shall elect the chair and the vice-chair of the board of directors and the treasurer of the center from among the directors.

[ 1995, c. 648, §5 (NEW) .]

4. President. The International Trade Director at the Department of Economic and Community Development shall serve as the president of the center upon confirmation by a majority of the board of directors. Once every 2 years, the Governor shall submit the International Trade Director's name to the board of directors for reappointment. Reappointment is subject to confirmation by a majority of the board of directors.

[ 1995, c. 648, §5 (NEW) .]

5. Duties of president. The president shall:

A. Serve as the liaison between the board of directors and the center; [1995, c. 648, §5 (NEW).]

B. Manage the center's programs and services; [1995, c. 648, §5 (NEW).]

C. Ensure that the center's programs reflect the policy and management decisions as described in the strategic plan for the State concerning international trade; [1995, c. 648, §5 (NEW).]

D. Coordinate all services to continually meet the needs of the center as described in the strategic plan for the State; [1995, c. 648, §5 (NEW).]

E. Play a leadership role in coordinating, facilitating and helping to prioritize both the short-term and long-term recommendations of this strategic plan; [1995, c. 648, §5 (NEW).]

F. Serve as the State's diplomat, providing leadership in the area of international trade and advocating within the State and abroad on behalf of the State's international trade community; and [1995, c. 648, §5 (NEW).]

G. Perform such other duties as the board considers appropriate. [1995, c. 648, §5 (NEW).]

[ 1995, c. 648, §5 (NEW) .]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-D. General powers

The center may: [1995, c. 648, §5 (NEW).]

1. Suit. Sue or be sued in its own name;

[ 1995, c. 648, §5 (NEW) .]

2. Application for and receipt of funds. Apply for and receive funds from any private source or governmental entity, whether by grant, donation, loan or any other manner;

[ 1995, c. 648, §5 (NEW) .]

3. Economic development services; fees. Employ a staff and provide services to public or private entities to assist their efforts in the development of international trade in the State and to charge such fees for these services as it determines appropriate;

[ 1995, c. 648, §5 (NEW) .]

4. Real and personal property. Purchase, receive, hold, lease, acquire by foreclosure, operate, manage, license, sell, convey, transfer or grant real and personal property, together with those rights and privileges that may be incidental and appurtenant to the real and personal property and the use of the real and personal property, including, but not limited to, any real or personal property acquired by the center from time to time in the satisfaction of debts or enforcement of obligations;

[ 1995, c. 648, §5 (NEW) .]

5. Expenditures and obligations regarding real and personal property. Make all expenditures and incur any obligations reasonably required in the exercise of sound business principles to secure possession of, preserve, maintain, insure and improve real and personal property or interests in real and personal property acquired by the center;

[ 1995, c. 648, §5 (NEW) .]

6. Securities. Acquire, subscribe for, own, hold, sell, assign, transfer, mortgage or pledge the stock, shares, bonds, debentures, notes or other securities and evidences of interest in or indebtedness of any person, firm, corporation, joint stock company, partnership, association or trust and, while the owner or holder thereof, exercise all the rights, powers and privileges of ownership, including the right to vote thereon;

[ 1995, c. 648, §5 (NEW) .]

7. Encumbrance of property. Mortgage, pledge or otherwise encumber any property right or thing of value acquired pursuant to the powers contained in subsection 4, 5 or 6 as security for the payment of any part of the purchase price of the property right or thing of value;

[ 1995, c. 648, §5 (NEW) .]

8. Contracts and liabilities. Make contracts, including contracts for services, and incur liabilities for any of the purposes authorized in those contracts;

[ 1995, c. 648, §5 (NEW) .]

9. Debt. Borrow money for any of the purposes authorized in this chapter; incur debt, including the power to issue its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured; and secure the same by mortgage, pledge, deed of trust or other lien on its property, rights and privileges of every kind and nature, or any part thereof or interest therein; and

[ 1995, c. 648, §5 (NEW) .]

10. Cooperation with agencies and organizations. Cooperate with governmental agencies and the University of Maine System; and cooperate, assist and encourage organizations, local or regional, private or public, in the communities of the State in the promotion, assistance and development of international trade in those communities and the State.

[ 1995, c. 648, §5 (NEW) .]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-E. Adoption of bylaws

The center shall adopt bylaws consistent with this chapter for the governance of its affairs and has the general powers accorded corporations under Title 13-C, section 302. The center shall take all actions necessary or convenient to carry out the lawful purposes of the center under this chapter. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §24 (COR).]

SECTION HISTORY

1995, c. 648, §5 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B24 (COR).



10 §945-F. Limitation of powers

The center may not enter into contracts, obligations or commitments of any kind on behalf of the State or any of its agencies, nor may it have the power of eminent domain or any other power not provided to business corporations generally. Bonds, notes and other evidences of indebtedness of the center may not in any way be a debt or liability of the State or constitute a pledge of the faith and credit of the State. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-G. Liability of officers, directors and employees

All officers, directors, employees and other agents of the center entrusted with the custody of the securities of the center or authorized to disburse the funds of the center must be bonded, either by a blanket bond or by individual bonds, with a surety bond or bonds with a minimum limitation of $100,000 coverage for each person covered by the surety bond, conditioned upon the faithful performance of duties, the premiums for which are paid out of the assets of the center. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-H. Prohibited interests of officers, directors and employees

Officers, directors or employees of the center or their spouses or dependent children may not receive any direct personal benefit from the activities of the center in assisting any private entity. This section does not prohibit corporations or other entities with which officers or directors are associated by reason of ownership or employment from participating in international trade activities of the center or receiving services offered by the center as long as the ownership or employment is made known to the board of directors and, if applicable, the officers or directors abstain from voting on matters relating to that participation. This section does not apply to members who are not officers or directors of the center. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-I. Donations to State

The State, through the Governor, may accept donations, bequests, devises, grants or other interests of any nature on behalf of the center and transfer those funds, property or other interests to the center. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-J. Confidential records

The records and proceedings of the center are public for the purposes of Title 1, chapter 13, except as otherwise provided in this section. [2009, c. 567, §2 (AMD).]

1. Proprietary information; other information. Information provided to or developed by the center and included in a business or marketing plan is public unless the person to whom the information belongs or pertains requests that it be designated as confidential and the center has determined it contains proprietary information. For the purposes of this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the center or the person submitting the information and would make available information not otherwise publicly available.

[ 2009, c. 567, §3 (AMD) .]

2. Tax or financial information. Any financial statement, supporting data or tax return of any person is confidential.

[ 1995, c. 648, §5 (NEW) .]

3. Credit assessment. Any record obtained by the center that contains an assessment of the credit worthiness, credit rating or financial condition of any person is confidential.

[ 1995, c. 648, §5 (NEW) .]

This section does not prohibit the disclosure of information that is otherwise available in the public domain. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW). 2009, c. 567, §§2, 3 (AMD).



10 §945-K. Annual report; audit

The center shall provide an annual report and an independent audit of its activities to the Governor, the joint standing committee of the Legislature having jurisdiction over economic development matters and the members of the center. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-L. General conditions; dissolution

The center shall operate as a nonprofit organization consistent with its composition and broad public purposes. The following conditions apply to the operation or dissolution of the center. [1995, c. 648, §5 (NEW).]

1. Net earnings of center. No part of the net earnings of the center may inure to the benefit of any member, officer, director or employee, except that the center may pay reasonable compensation for services rendered and otherwise hold, manage and dispose of its property for the purposes of the center.

[ 1995, c. 648, §5 (NEW) .]

2. Dissolution of center. Upon dissolution of the center, the members shall transfer all unexpended General Fund appropriations to the State before paying or making provision for the payment of all other liabilities of the center.

[ 1995, c. 648, §5 (NEW) .]

SECTION HISTORY

1995, c. 648, §5 (NEW).



10 §945-M. Liberal construction

This chapter may be construed liberally to effect the intent and purposes of the center for an improved and enhanced international trade development effort in the State and may not be construed as a limitation of powers. [1995, c. 648, §5 (NEW).]

SECTION HISTORY

1995, c. 648, §5 (NEW).






Chapter 107-C: MAINE ECONOMIC IMPROVEMENT FUND

10 §946. Establishment

The Maine Economic Improvement Fund is established to administer investments in targeted research and development and product innovation and to provide the basic investment necessary to obtain matching funds and competitive grants from private and federal sources. [1997, c. 556, §3 (NEW).]

SECTION HISTORY

1997, c. 556, §3 (NEW).



10 §947. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 556, §3 (NEW).]

1. Fund. "Fund" means the Maine Economic Improvement Fund.

[ 1997, c. 556, §3 (NEW) .]

2. Research and development. "Research and development" means applied scientific research and related commercial development conducted by the University of Maine System, its member institutions and its employees and students in the target areas.

[ 1997, c. 556, §3 (NEW) .]

3. Target areas. "Target areas" means the targeted technologies identified in Title 5, chapter 407 for which applied research and development is considered most likely to produce significant benefits to the people and economy of the State.

A. [1999, c. 401, Pt. AAA, §4 (RP).]

B. [1999, c. 401, Pt. AAA, §4 (RP).]

C. [1999, c. 401, Pt. AAA, §4 (RP).]

D. [1999, c. 401, Pt. AAA, §4 (RP).]

E. [1999, c. 401, Pt. AAA, §4 (RP).]

[ 1999, c. 401, Pt. AAA, §4 (AMD) .]

SECTION HISTORY

1997, c. 556, §3 (NEW). 1999, c. 401, §AAA4 (AMD).



10 §948. Administration of fund

1. Administration of fund. The Board of Trustees of the University of Maine System shall administer the fund. The board may utilize the assets of the fund to carry out and effectuate the purposes, duties and responsibilities of this chapter, including, but not limited to:

A. Taking actions in partnership with private enterprise, the Federal Government and private and public research institutions to:

(1) Invest in applied research and development in the target areas within the University of Maine System; and

(2) Support the development of private enterprise based upon research and development performed within the University of Maine System; [1997, c. 683, Pt. A, §4 (RPR).]

B. Receiving money from any public or private source to augment state contributions to the fund; [1997, c. 683, Pt. A, §4 (RPR).]

C. Approving an annual budget for the fund and investing and expending money from within the fund; [1997, c. 683, Pt. A, §4 (RPR).]

D. Contracting with public entities as necessary to further the directives of this section; [1997, c. 683, Pt. A, §4 (RPR).]

E. Carrying forward any unexpended state appropriations into succeeding fiscal years; [1997, c. 683, Pt. A, §4 (RPR).]

F. Providing an annual report to the Governor and the Legislature by January 1st of each regular session of the Legislature setting forth:

(1) The operations of the fund during the fiscal year;

(2) The assets and liabilities of the fund at the end of its most recent fiscal year;

(3) The annual measurable goals and objectives of the fund, as established by the board, and an assessment of the achievement of those goals and objectives. The goals and objectives must include, but may not be limited to, education, research and development; and

(4) A summary of the research and development projects that have been funded pursuant to paragraph H, including any external funding sources that have been leveraged as a result of these awards; [2011, c. 698, §1 (AMD).]

G. Protecting all intellectual property in accordance with the "University of Maine System Statement of Policy Governing Patents and Copyrights," including, but not limited to, proprietary information contained in proposals, grants, contracts or other legal agreements. Publication of information may be reasonably delayed until appropriate measures have been taken to protect the intellectual property; and [2011, c. 698, §2 (AMD).]

H. Apportioning a minimum percentage of the annual disbursements from the fund among the University of Maine at Augusta, the University of Maine at Farmington, the University of Maine at Fort Kent, the University of Maine at Machias, the University of Maine at Presque Isle and the Maine Maritime Academy to support research and development as follows: beginning July 1, 2013 a minimum of 2.5% and beginning July 1, 2015 a minimum of 3%. [2013, c. 225, §2 (AMD).]

[ 2013, c. 225, §2 (AMD) .]

SECTION HISTORY

1997, c. 556, §3 (NEW). 1997, c. 683, §A4 (RPR). 1999, c. 401, §AAA5 (AMD). 2011, c. 698, §§1-3 (AMD). 2013, c. 225, §2 (AMD).






Chapter 107-D: MAINE INNOVATION ECONOMY ADVISORY BOARD

10 §949. Maine Innovation Economy Advisory Board

1. Establishment. The Maine Innovation Economy Advisory Board, referred to in this chapter as "the advisory board" and established by Title 5, section 12004-I, subsection 6-G, is established to coordinate the State's research and development activities and to foster collaboration among its higher education and nonprofit research institutions and members of the business community.

[ 2007, c. 420, §7 (NEW) .]

2. Appointment and composition. The advisory board consists of the following members:

A. Two ex officio members:

(1) The Director of the Maine Technology Institute, as established in Title 5, section 12004-G, subsection 33-D, or the director's designee; and

(2) The Director of the Office of Innovation, as established in Title 5, section 13105, or the director's designee; and [2007, c. 420, §7 (NEW).]

B. Thirty members appointed by the Governor:

(1) Seven representatives from the for-profit business community within the 7 targeted technologies as defined in Title 5, section 15301;

(2) Seven representatives involved with nonprofit research institutions within the 7 targeted technologies as defined in Title 5, section 15301;

(3) Four representatives of the Maine Biomedical Research Board established pursuant to Title 5, section 12004-G, subsection 4-B;

(4) Two representatives from nonprofit research laboratories with main offices or headquarters in this State and demonstrated expertise and credentials in marine research;

(5) One representative of the University of Maine and one representative of the University of Southern Maine;

(6) Four representatives of private universities and colleges within the State;

(7) One representative of the University of Maine Center for Law and Innovation;

(8) One representative of the Small Enterprise Growth Program as established in section 381; and

(9) Two representatives with demonstrated expertise in venture capital. [2007, c. 420, §7 (NEW).]

[ 2007, c. 420, §7 (NEW) .]

3. Terms; vacancies; limits. The term of office for members of the advisory board is 3 years. When a vacancy occurs, it must be filled by the same appointing authority, and the new member shall serve for the remainder of the term. Members who serve on the advisory board by virtue of their offices serve terms coincident with their terms in office. Members may continue to serve until their replacements are designated. A vacancy in a position held by an ex officio member that occurs other than by the expiration of a term must be filled by a designee appointed by the Commissioner of Economic and Community Development for the unexpired term. A vacancy may not impair the right of the remaining members to exercise all of the powers of the advisory board.

[ 2007, c. 420, §7 (NEW) .]

4. Chair; election of officers. The members of the advisory board shall annually elect one of the advisory board's members as chair and one of its members as vice-chair to set the agenda and schedule meetings. The advisory board may elect other officers and designate their duties.

[ 2007, c. 420, §7 (NEW) .]

5. Voting rights. Each member of the advisory board has a vote.

[ 2007, c. 420, §7 (NEW) .]

6. Meetings. The advisory board shall hold quarterly meetings each year. Additional meetings may be held as necessary to conduct the business of the advisory board.

[ 2007, c. 420, §7 (NEW) .]

7. Compensation. Members of the advisory board are not entitled to compensation.

[ 2007, c. 420, §7 (NEW) .]

8. Adoption of bylaws. The advisory board shall adopt bylaws consistent with this section for the governance of its affairs and to address the resolution of conflicts of interest that may arise.

[ 2007, c. 420, §7 (NEW) .]

9. Quorum. A majority of the members of the advisory board constitutes a quorum.

[ 2007, c. 420, §7 (NEW) .]

10. Staff support. The Department of Economic and Community Development, Office of Innovation shall provide staff support to the advisory board to carry out the purposes of this section.

[ 2007, c. 420, §7 (NEW) .]

11. Powers and duties. The powers and duties of the advisory board are as set out in this subsection.

A. Every 5 years starting in 2010, the advisory board shall develop an innovation economy action plan for the application of science and technology to improve the State's position in the global economy. The plan must identify specific steps that public and private research institutions must implement to improve the State's science and technology infrastructure, goals for encouraging collaborative initiatives among public and private research institutions, steps that can be implemented immediately without new state funding and resources and steps that will require new state appropriations or major reallocation of state appropriations and resources. The plan must include numerical objectives, costs and an evaluation protocol, as well as a provision for assigning and ensuring accountability for those who receive state research and development funds. [2007, c. 420, §7 (NEW).]

B. The advisory board shall assist state and federal policy makers in advancing research and development capacity initiatives in the State and in developing corresponding funding strategies; provide input on economic planning and the commercial application of the State's research and development efforts; facilitate research opportunities that create sustained, interinstitutional, collaborative, multidisciplinary, centers-based research projects; advocate for the State's research and development sector and interests; disseminate information about its work throughout the State; and serve as the EPSCoR steering committee, as referred to in Title 5, section 13110, for the State and evaluate proposals made to the Maine EPSCoR Program and related programs. [2007, c. 420, §7 (NEW).]

[ 2007, c. 420, §7 (NEW) .]

12. Report. The advisory board shall submit a report on the innovation economy action plan developed under subsection 11 to the Maine Economic Growth Council by the first Wednesday in March every 5 years, beginning in 2010. The advisory board shall submit a progress report on the innovation economy action plan to the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters and to the Governor by the first Wednesday in March of each year, beginning in 2008.

[ 2007, c. 420, §7 (NEW) .]

SECTION HISTORY

2007, c. 420, §7 (NEW).






Chapter 108: THE MAINE CAPITAL CORPORATION

10 §950. Statement of legislative findings and intent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §1 (NEW). 1979, c. 587, §§1,2 (AMD). 1983, c. 700, §1 (AMD). MRSA T. 10, §955 (RP).



10 §951. Formation; name; purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §1 (NEW). 1979, c. 587, §3 (RPR). 1983, c. 700, §2 (AMD). MRSA T. 10, §955 (RP).



10 §952. Limitations on purposes and powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §1 (NEW). 1979, c. 587, §4 (AMD). 1981, c. 364, §1 (AMD). 1983, c. 700, §3 (AMD). 1985, c. 506, §A9 (AMD). 1987, c. 186, §§1-4 (AMD). MRSA T. 10, §955 (RP).



10 §953. Initial organization; approval of Commissioner of Business Regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §1 (NEW). MRSA T. 10, §955 (RP).



10 §954. Subscription and sales of stock; first shareholders meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 531, §1 (NEW). MRSA T. 10, §955 (RP).



10 §955. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 700, §4 (NEW). 1993, c. 531, §1 (RP).






Chapter 109: MAINE NATURAL RESOURCE CAPITAL COMPANY

10 §956. Formation; name; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §4 (NEW). 1985, c. 344, §2 (AMD). 1985, c. 714, §2 (AMD). 1987, c. 854, §§1,5 (RP).



10 §957. Limitations on purposes and powers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §4 (NEW). 1985, c. 344, §2 (AMD). 1985, c. 714, §3 (AMD). 1987, c. 854, §§1,5 (RP).



10 §958. Initial organization (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §4 (NEW). 1983, c. 553, §46 (AMD). 1985, c. 344, §3 (RPR). 1987, c. 854, §§1,5 (RP).



10 §959. Subscription and sales of stock; first stockholders meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §4 (NEW). 1985, c. 344, §4 (RPR). 1985, c. 714, §4 (AMD). 1987, c. 854, §§1,5 (RP).






Chapter 110: FINANCE AUTHORITY OF MAINE

Subchapter 1: FINANCE AUTHORITY OF MAINE ACT

10 §961. Finance Authority of Maine Act

This chapter shall be known and may be cited as the "Finance Authority of Maine Act." [1983, c. 519, §6 (NEW).]

SECTION HISTORY

1983, c. 519, §6 (NEW).



10 §962. Purpose

There is a statewide need to provide enlarged opportunities for gainful employment to the people of the State and to ensure the preservation and betterment of the economy and the general health, safety and welfare of the State and its inhabitants; to provide a more healthy environment through the restoration of purity to the air, the water or the earth of the State which are fouled with, among other things, industrial and other waste materials and pollutants, and to ensure the preservation and betterment of the living standards and health of its inhabitants; to stimulate a larger flow of private investment funds from banks, investment institutions, insurance companies and other financial institutions, including pension and retirement funds, to help finance planning, development, acquisition, construction, improvement, expansion and placing in operation of industrial, manufacturing, recreational, fishing, agricultural, business and natural resource enterprises and eligible projects of the State and its political subdivisions; and to increase the access of smaller business, veterans and students pursuing postsecondary education to financing at reasonable terms and rates. [2013, c. 34, §1 (AMD).]

In order to fulfill these purposes and to make the best use of the State's limited resources, the Finance Authority of Maine shall consider the state economic development strategy and the policies and activities of the Department of Economic and Community Development in implementing its powers, duties and responsibilities. [1987, c. 534, Pt. B, §§5, 23 (NEW).]

The Finance Authority of Maine, as established by this chapter and authorized by Title 5, section 12004-F, subsection 1, to fulfill these purposes is, in addition to its other powers, authorized to:

1. Loans. Encourage the making of loans to finance the planning, development, acquisition, construction, improvement, expansion and placing in operation of industrial, manufacturing, recreational, fishing, agricultural and other business and natural resource enterprises;

[ 2003, c. 537, §1 (AMD); 2003, c. 537, §53 (AFF) .]

2. Revenue obligation securities. Issue revenue obligation securities to finance eligible projects, except that revenue obligation securities may not be issued for energy distribution system projects after January 1, 2018 pursuant to section 1044, subsection 13;

[ 2011, c. 586, §1 (AMD) .]

2-A. Interest subsidies; grants. Provide interest rate subsidies on commercial loans or grants to businesses and nonprofit organizations;

[ 1987, c. 533, §1 (NEW) .]

3. Assist municipalities. Assist municipalities to issue revenue obligation securities for financing eligible projects;

[ 1985, c. 344, §5 (AMD) .]

4. Small businesses and veteran-owned small businesses. Encourage the making of loans to small businesses and veteran-owned small businesses;

[ 2003, c. 537, §2 (AMD); 2003, c. 537, §53 (AFF) .]

5. Natural resource financing. Provide natural resource financing; and

[ 1989, c. 559, §1 (AMD) .]

6. Student financial assistance programs. Provide and administer a comprehensive, consolidated system of student financial assistance programs.

[ 1989, c. 559, §2 (NEW) .]

The authority will serve a public purpose and perform an essential governmental function in the exercise of the powers and duties conferred upon it by this chapter. Any benefits accruing to private individuals or associations, as a result of the activities of the authority, are deemed by the Legislature to be incidental to the public purposes to be achieved by the implementation of this chapter. [1985, c. 344, §5 (AMD).]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1983, c. 812, §62 (AMD). 1985, c. 344, §5 (AMD). 1985, c. 714, §5 (AMD). 1987, c. 533, §1 (AMD). 1987, c. 534, §§B5,B23 (AMD). 1989, c. 503, §B51 (AMD). 1989, c. 559, §§1,2 (AMD). 2003, c. 537, §§1,2 (AMD). 2003, c. 537, §53 (AFF). 2011, c. 586, §1 (AMD). 2013, c. 34, §1 (AMD).



10 §963. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §6 (RP).



10 §963-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 344, §7 (NEW).]

1. Agricultural enterprise. "Agricultural enterprise" means knowledge, skill or labor applied to growing or raising plants or animals, harvesting plants or growing or obtaining plant or animal by-products, includes forestry and aquaculture and includes production, processing, storing, packaging or marketing products derived from agricultural enterprise.

[ 1985, c. 344, §7 (NEW) .]

1-A. Aboveground oil storage facility. "Aboveground oil storage facility," also referred to as a "facility," means any aboveground oil storage tank or tanks, together with associated piping, and transfer and dispensing facilities located over land or water of the State at a single location for more than 4 months per year and used or intended to be used for the storage or supply of oil. Oil terminal facilities, as defined in Title 38, section 542, subsection 7, and propane facilities are not included in this definition.

[ 1993, c. 601, §1 (NEW) .]

1-B. Aboveground oil storage tank. "Aboveground oil storage tank," also referred to as "tank," means any aboveground container, less than 10% of the capacity of which is beneath the surface of the ground, that is used or intended to be used for the storage or supply of oil. Included in this definition are any tanks situated upon or above the surface of a floor in such a manner that they may be readily inspected.

[ 1993, c. 601, §1 (NEW) .]

2. Agricultural land. "Agricultural land" means land capable of supporting commercial farming and forestry production.

[ 1985, c. 344, §7 (NEW) .]

3. Application and service fees. "Application and service fees" means the amount of money charged for the cost of application, servicing or technical assistance.

[ 1985, c. 344, §7 (NEW) .]

4. Authority. "Authority" means the Finance Authority of Maine as established by this chapter.

[ 1985, c. 344, §7 (NEW) .]

5. Bond. "Bond" means revenue obligation security.

[ 1985, c. 344, §7 (NEW) .]

5-A. Clean fuel. "Clean fuel" means all products or energy sources used to propel motor vehicles, as defined in Title 29-A, section 101, other than conventional gasoline, diesel or reformulated gasoline, that, when compared to conventional gasoline, diesel or reformulated gasoline, results in lower emissions of oxides of nitrogen, volatile organic compounds, carbon monoxide or particulates or any combination of these. "Clean fuel" includes, but is not limited to, compressed natural gas; liquefied natural gas; liquefied petroleum gas; hydrogen; hythane, which is a combination of compressed natural gas and hydrogen; dynamic flywheels; solar energy; alcohol fuels containing not less than 85% alcohol by volume; and electricity.

[ 1997, c. 500, §1 (NEW) .]

5-B. Clean fuel vehicle. "Clean fuel vehicle" means a vehicle that may be propelled by a clean fuel or a fuel-cell electric vehicle that uses any fuel.

[ 1997, c. 500, §1 (NEW) .]

5-C. Clean fuel vehicle project. "Clean fuel vehicle project" means the acquisition or lease of clean fuel vehicles, the acquisition of clean fuel vehicle delivery systems and other clean fuel vehicle components, the conversion of vehicle fuel systems to the use of clean fuels and the acquisition of capital equipment necessary to establish clean fuel vehicle support and maintenance facilities.

[ 1997, c. 500, §1 (NEW) .]

6. Commitment to issue loan insurance. "Commitment to issue loan insurance" means a commitment to provide insurance for loan payments subject to terms specified by the authority.

[ 2003, c. 537, §3 (AMD); 2003, c. 537, §53 (AFF) .]

7. Cost of project. "Cost of project" means the cost or value of land, buildings, real estate improvements, labor, materials, machinery and equipment, property rights, easements, franchises, financing charges, interest, engineering and legal services, plans, specifications, surveys, cost estimates, studies and other expenses as may be necessary or incidental to the development, construction, acquisition, financing and placing in operation of an eligible project. In addition to these costs, reserves for payment of future debt on any revenue obligation securities may be included as part of the cost of the project.

Any obligation or expenses incurred by the State, the authority, a municipality or any private person in connection with any of the items of cost specified in this subsection related to revenue obligation securities may be included as part of the cost and reimbursed to the State, the authority, municipality or person out of the proceeds of the securities issued.

[ 1985, c. 344, §7 (NEW) .]

7-A. Electric rate stabilization project. "Electric rate stabilization project" means an agreement by a transmission and distribution utility with a qualifying facility, as defined in Title 35-A, section 3303, that will result in the reduction of costs to the transmission and distribution utility and that has been certified by the Public Utilities Commission to meet the standards established under Title 35-A, section 3156.

[ 1999, c. 657, §2 (AMD) .]

8. Eligible collateral. "Eligible collateral" means accounts, as-extracted collateral, chattel paper, commercial tort claims, consumer goods, deposit accounts, documents, equipment, farm products, fixtures, general intangibles, instruments, investment property, inventory, letter of credit rights, manufactured homes, money, real estate, supporting obligations and accessions to any of the foregoing and any other business assets.

[ 2003, c. 537, §3 (AMD); 2003, c. 537, §53 (AFF) .]

9. Eligible enterprise. "Eligible enterprise" means an agricultural enterprise, fishing enterprise, industrial enterprise, manufacturing enterprise or recreational enterprise.

[ 1985, c. 344, §7 (NEW) .]

10. Eligible project. "Eligible project" means any of the following:

"Eligible project" includes any project, the financing of which through the issuance of revenue obligation securities would result in the interest on the revenue obligation securities qualifying, as of the date of issuance, as tax-exempt under 26 United States Code, Section 103, as amended.

"Eligible project" also includes any "recovery zone property," as defined under 26 United States Code, Section 1400U-3, as amended, the financing of which through the issuance of revenue obligation securities would result in the interest on the revenue obligation securities qualifying, as of the date of issuance, as tax-exempt under 26 United States Code, Section 103, as amended. "Eligible project" also includes any project that qualifies for financing with a qualified energy conservation bond.

A. Any eligible enterprise; [2003, c. 537, §4 (AMD); 2003, c. 537, §53 (AFF).]

B. [2003, c. 537, §53 (AFF); 2003, c. 537, §4 (RP).]

C. [2003, c. 537, §53 (AFF); 2003, c. 537, §4 (RP).]

D. Any vessel registered under the law of the United States or a state; [1985, c. 344, §7 (NEW).]

E. Any energy conservation project; [1985, c. 344, §7 (NEW).]

F. Any energy distribution system project; [1985, c. 344, §7 (NEW).]

G. Any energy generating system project; [1985, c. 344, §7 (NEW).]

H. Any pollution-control project; [1987, c. 521, §1 (AMD).]

I. Any water supply system project; [1987, c. 846, §1 (AMD).]

J. Any underground oil storage facility replacement project, including equipment installed to meet requirements for gasoline service station vapor control and petroleum liquids transfer vapor recovery; [1991, c. 439, §1 (AMD).]

K. Any overboard discharge replacement project; [1991, c. 439, §2 (AMD).]

L. Any hazardous waste or solid waste recycling or reduction project; [1993, c. 712, §2 (AMD).]

M. Any aboveground oil replacement or upgrade project, including equipment installed to meet requirements for gasoline service station vapor control and petroleum liquids transfer vapor recovery; [1995, c. 4, §1 (AMD).]

N. Any electric rate stabilization project; [1995, c. 289, §1 (AMD).]

O. Any major business expansion project; [1997, c. 500, §2 (AMD).]

P. Any workers' compensation residual market mechanism project; [1999, c. 484, §1 (AMD); 1999, c. 513, §1 (AMD).]

Q. Any clean fuel vehicle project; [RR 1999, c. 1, §7 (COR).]

R. Any paper industry job retention project; [2009, c. 372, Pt. D, §1 (AMD).]

S. (REALLOCATED FROM T. 10, §963-A, sub-§10, ¶R) Any transmission facilities project; [2013, c. 378, §1 (AMD).]

T. An Efficiency Maine project; and [2013, c. 378, §2 (AMD).]

U. Any offshore wind energy development as defined in Title 35-A, section 102, subsection 10-A or project to manufacture components for an offshore wind energy development. [2013, c. 378, §3 (NEW).]

[ 2013, c. 378, §§1-3 (AMD) .]

10-A. Efficiency Maine project. "Efficiency Maine project" means a project approved by the Efficiency Maine Trust Board, as established in Title 5, section 12004-G, subsection 10-C, to carry out the purposes of Title 35-A, chapter 97 relating to increasing energy efficiency or conservation.

[ 2009, c. 372, Pt. D, §4 (NEW) .]

11. Energy conservation project. "Energy conservation project" means the purchasing and installation of energy conservation equipment or facilities, including building modifications.

[ 1985, c. 344, §7 (NEW) .]

12. Energy distribution system project. "Energy distribution system project" means an energy distribution system owned, in whole or in part, by an individual, municipality, corporation or other governmental entity or business association and that uses biomass, peat, solar, waste, water and related dams, wind, wood or coal or that distributes or transmits oil, biofuels, propane, compressed natural gas, liquefied natural gas or natural gas.

[ 2011, c. 586, §2 (AMD) .]

13. Energy generating system project. "Energy generating system project" means:

A. For a system which does not generate electricity, an energy generating system owned, in whole or in part, by an individual, municipality, corporation or other governmental entity or business association and which system uses biomass, peat, solar, waste, water and related dams, wind, wood or coal, or which is an energy conservation project, including a transportation project consistent with the United States Internal Revenue Service guidelines; or [1985, c. 344, §7 (NEW).]

B. For a system which does generate electricity, an energy generating system which uses biomass, peat, solar, waste, water and related dams, wind, wood or coal, and which is owned, in whole or in part, by an individual, municipality, corporation or other governmental entity or business association which qualifies as a cogenerator or small power producer under Title 35-A, chapter 33. [1987, c. 141, Pt. B, §7 (AMD).]

[ 1987, c. 141, Pt. B, §7 (AMD) .]

14. Entrant to natural resource enterprises. "Entrant to natural resource enterprises" means an individual or a business organization who or which engages or proposes to engage in one or more natural resource enterprises.

[ 1985, c. 344, §7 (NEW) .]

15. Facility. "Facility" means an eligible project.

[ 2003, c. 537, §5 (AMD); 2003, c. 537, §53 (AFF) .]

16. Family farm corporation. "Family farm corporation" means a corporation formed under the laws of the State for the purpose of farming and owning agricultural land in which at least 2/3 of the stock is held by members of a family related to each other within the 3rd degree of consanguinity or affinity, including the spouses, sons-in-law and daughters-in-law of any such family member.

[ 1985, c. 344, §7 (NEW) .]

17. Federal agency. "Federal agency" or "Federal Government" means the United States, the President of the United States and any current or future corporation, department, agency, authority or instrumentality created, designated or established by the United States, including, but not limited to, the Federal Land Bank, the Federal Intermediate Credit Bank and the Bank for Cooperatives.

[ 1985, c. 344, §7 (NEW) .]

17-A. Final remedy selection. "Final remedy selection" means:

A. In the case of the Department of Environmental Protection, a final determination by the Commissioner of Environmental Protection or the commissioner's designee of the appropriate response action at a waste motor oil disposal site that is an uncontrolled hazardous substance site; and [2007, c. 464, §1 (NEW).]

B. In the case of the United States Environmental Protection Agency, the remedy selected in a final record of decision for the so-called Hows Corner Federal Superfund Site in Plymouth, Maine. [2007, c. 464, §1 (NEW).]

[ 2007, c. 464, §1 (NEW) .]

18. Financial document. "Financial document" means a lease, installment sale agreement, conditional sale agreement, note, mortgage, loan agreement or other instrument pertaining to an extension of financial assistance.

[ 1985, c. 344, §7 (NEW) .]

19. Financing assistance. "Financing assistance" or "financial assistance" means guarantees, leases, insurance, financing credits, loans or the purchase or discounts thereof, letters of credit, financing assistance payments, grants or other financial aid.

[ 1985, c. 344, §7 (NEW) .]

20. Financing institution. "Financing institution" or "financial institution" means any bank, trust company, national banking association, savings bank, savings and loan association, federal savings and loan association, industrial bank, mortgage company, insurance company, credit union, local development corporation or any other institution or entity authorized to do business in this State, or any state or federal agency which customarily provides financing assistance.

[ 1985, c. 344, §7 (NEW) .]

21. Fishing enterprise. "Fishing enterprise" means knowledge, skill or labor applied to growing or catching fish, including shellfish, in fresh or salt water, including aquaculture, and includes production, processing, storing, packaging or marketing products derived from fishing enterprises.

[ 1985, c. 344, §7 (NEW) .]

22. Fund.

[ 1985, c. 714, §6 (RP) .]

23. Industrial enterprise. "Industrial enterprise" means knowledge, skill or labor applied to conduct of a trade or business, selling of goods, providing services, providing dwelling accommodations, mining, education or discovery, research, development or refinement of new or known substances, processes or products.

[ 1985, c. 344, §7 (NEW) .]

24. Insured. "Insured" means any individual, partnership, corporation, association or other entity which is the beneficiary of a loan insurance agreement with the authority.

[ 1985, c. 344, §7 (NEW) .]

24-A. Interest rate swap agreement. "Interest rate swap agreement" means a financial agreement as defined by the Finance Authority of Maine by rule in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375.

[ 1989, c. 552, §4 (NEW) .]

24-B. Insured certificate. "Insured certificate" means a certificate evidencing fractional undivided ownership interest in a pool of mortgage loans, each of which is insured by the authority pursuant to this chapter, that is insured by the authority pursuant to and subject to the limitations of section 1026-E.

[ 1993, c. 460, §1 (NEW) .]

25. Lease. "Lease" means a contract providing for the use of a project or portions of a project for a term of years for a designated or determinable rent. A lease may include an installment sales contract. A lease may include such other terms as the authority may permit or require.

[ 1985, c. 344, §7 (NEW) .]

26. Lessee. "Lessee" means a tenant under a lease and may include an installment purchaser.

[ 1985, c. 344, §7 (NEW) .]

27. Loan. "Loan" means an extension of credit made in consideration of a written promise of repayment or any other conditions that may be established by the authority, performance of which may be secured by mortgage.

[ 2003, c. 537, §6 (AMD); 2003, c. 537, §53 (AFF) .]

27-A. Loan insurance agreement. "Loan insurance agreement" means an agreement pursuant to which the authority insures payment of a loan pursuant to subchapter 2, and also means an agreement pursuant to which the authority insures or guarantees an insured certificate, if the authority's loan insurance liability for insuring an insured certificate is in lieu of and not in addition to its liability for insuring that portion of a mortgage loan represented by the insured certificate.

[ 2003, c. 537, §7 (AMD); 2003, c. 537, §53 (AFF) .]

28. Local development corporation. "Local development corporation" means a nonprofit corporation established under Title 13, chapter 81; Title 13-B; or other law acceptable to the authority and empowered to foster, encourage and assist any eligible enterprise.

[ 1985, c. 344, §7 (NEW) .]

29. Maine Job-start Program. "Maine Job-start Program" means the program governed by subchapter VII.

[ 1985, c. 344, §7 (NEW) .]

30. Maine Small Business Loan Program.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §8 (RP) .]

31. Maine Veterans' Small Business Loan Program.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §8 (RP) .]

31-A. Major business expansion project. "Major business expansion project" means any building, structure, system, machinery, equipment or facility proposed to be constructed, developed, rehabilitated, expanded, modernized or acquired in the State by a business entity that has a projected cost of $1,000,000 or more, that is projected to result in a net gain of at least 50 job opportunities within the State or the retention of at least 50 jobs, directly or indirectly, and that benefits from financing assistance from the authority including use of a capital reserve fund pursuant to section 1053. A major business expansion project does not include electric rate stabilization projects or projects primarily involved in the provision of housing or retail sales to consumers.

[ 2001, c. 417, §2 (AMD) .]

32. Manufacturing enterprise. "Manufacturing enterprise" means knowledge, skill or labor applied to giving of new shapes, new qualities or new combinations to matter as material products and includes assembling, fabricating, making, creating, working, preparing, milling, processing, recycling, manufacturing, finishing, fashioning, producing, storing, warehousing, preserving, distributing, handling or transporting in any manner goods, wares, merchandise, metals, fabrics, materials, substances, product or matter of any kind or nature including materials recovered from solid and hazardous wastes.

[ 1989, c. 585, Pt. C, §7 (AMD) .]

33. Maturity date. "Maturity date" means the date on which final payment is due as provided in a note, revenue obligation security or other financial document.

[ 1985, c. 344, §7 (NEW) .]

34. Mortgage. "Mortgage" means an agreement granting a lien upon or a security interest in eligible collateral upon certain conditions and includes, but is not limited to, a mortgage of real estate, an assignment of rents, a pledge or a security agreement.

[ 1985, c. 344, §7 (NEW) .]

35. Mortgagee. "Mortgagee" means a grantee or obligee under, or a transferee or successor of a grantee or obligee under, a mortgage.

[ 1985, c. 344, §7 (NEW) .]

36. Loan Insurance Program. "Loan Insurance Program" means the program governed by subchapter 2.

[ 2003, c. 537, §9 (AMD); 2003, c. 537, §53 (AFF) .]

37. Mortgage loan.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §10 (RP) .]

38. Loan payments. "Loan payments" means payments required by or received on account of a mortgage or any other financial document, including, but not limited to, payments covering interest, installments of principal, taxes, assessments, loan insurance premiums and hazard insurance premiums.

[ 2003, c. 537, §11 (AMD); 2003, c. 537, §53 (AFF) .]

39. Mortgagor. "Mortgagor" means the grantor or party giving rights to eligible collateral pursuant to a mortgage and includes the successors or assigns of a mortgagor.

[ 1985, c. 344, §7 (NEW) .]

39-A. Municipal officers. "Municipal officers" means municipal officers as defined in Title 30-A, section 2001, subsection 10. "Municipal officers" also means the county commissioners of any county but solely for the purpose of authorizing and facilitating the issuance of recovery zone facility bonds.

[ 2009, c. 517, §2 (NEW) .]

40. Municipal Securities Approval Program. "Municipal Securities Approval Program" means the program governed by subchapter IV.

[ 1985, c. 344, §7 (NEW) .]

40-A. Municipality. "Municipality" means any municipality as defined in Title 30-A, section 2001, subsection 8. "Municipality" also means any county but solely for the purpose of issuing recovery zone facility bonds.

[ 2009, c. 517, §3 (NEW) .]

41. Natural resource enterprise. "Natural resource enterprise" means an agricultural enterprise or a fishing enterprise, but does not include selling of food at wholesale or retail, except when that selling is carried out as part of the natural resource enterprise.

[ 1985, c. 344, §7 (NEW) .]

42. Note. "Note" means an evidence of indebtedness and includes a revenue obligation security.

[ 1985, c. 344, §7 (NEW) .]

42-A. Overboard discharge. "Overboard discharge" means the same as set forth in Title 38, section 466, subsection 9-A.

[ 1987, c. 846, §4 (NEW) .]

42-B. Overboard discharge replacement project. "Overboard discharge replacement project" means the removal, rehabilitation or replacement of a privately owned waste water disposal system utilized by a business which results in an overboard discharge.

[ 1987, c. 846, §4 (NEW) .]

42-C. Paper industry job retention project. "Paper industry job retention project" means the acquisition and improvement of a paper production facility in the State, in which not less than 40% of the ownership of the project will be, at the time the financial assistance is provided, owned or controlled by or for the benefit of a majority of the employees of the project through a qualified employee stock ownership program or other employee ownership program recognized in the federal Internal Revenue Code.

[ 1999, c. 484, §4 (NEW) .]

42-C. Orphan share.

[ RR 1999, c. 1, §10 (RAL); 1999, c. 505, Pt. A, §2 (NEW) .]

42-D. (REALLOCATED FROM T. 10, §963-A, sub-§42-C) Orphan share. "Orphan share" means the percentage of the total response costs payable by parties who are bankrupt, dissolved, insolvent or no longer in business or whose current identity or location can not be determined.

[ RR 1999, c. 1, §10 (RAL) .]

42-E. Plymouth waste oil site remedial study. "Plymouth waste oil site remedial study" means a remedial investigation and feasibility study undertaken in accordance with 40 Code of Federal Regulations, Section 300.430 with respect to the Portland-Bangor Waste Oil Services Site in Plymouth designated by the United States Environmental Protection Agency as a National Priorities List site.

[ 1999, c. 713, §1 (NEW) .]

42-F. Past cost settlement. "Past cost settlement" means the settlement between the potentially responsible parties, the United States and the State, embodied in the consent decree filed with the United States District Court for the District of Maine, Civil Docket 00-249-B.

[ 2001, c. 356, §2 (NEW) .]

43. Pollution-control project. "Pollution-control project" means any building, structure, machinery, equipment or facility, including transportation, equipment or facility, which may be deemed necessary for preventing, avoiding, reducing, controlling, abating or eliminating contamination, solid waste, thermal pollution or pollution by any other means of the air, water or earth, together with all land, property, rights, rights-of-way, franchises, easements and interests in lands necessary or convenient for the construction or operation of the project.

[ 1985, c. 344, §7 (NEW) .]

43-A. Professional. "Professional," when used with reference to office space, means professions or professionals regulated or licensed under applicable state law.

[ 1987, c. 393, §1 (NEW) .]

44. Project. "Project" means any eligible project.

[ 2003, c. 537, §12 (AMD); 2003, c. 537, §53 (AFF) .]

44-A. Qualified energy conservation bond. "Qualified energy conservation bond" has the same meaning as in 26 United States Code, Section 54D(a), as amended.

[ 2009, c. 517, §4 (NEW) .]

44-B. Recovery zone facility bond. "Recovery zone facility bond" has the same meaning as in 26 United States Code, Section 1400U-3, as amended.

[ 2009, c. 517, §5 (NEW) .]

45. Recreational enterprise. "Recreational enterprise" means knowledge, skill or labor applied to providing facilities or opportunities for recreation, culture, entertainment or tourism.

[ 1985, c. 344, §7 (NEW) .]

45-A. Recycling or waste reduction project. "Recycling or waste reduction project" means any building, structure, machinery, equipment or facility which may be considered necessary for recovery, separation, remanufacture or reuse of materials contained in solid or hazardous waste or for the reduced generation of solid or hazardous waste, together with all land, property, rights, rights-of-way, franchises, easements and interests in lands necessary or convenient for the construction or operation of the project.

[ 1989, c. 585, Pt. C, §8 (NEW) .]

46. Rent or rental. "Rent" or "rental" means payments under a lease.

[ 1985, c. 344, §7 (NEW) .]

47. Resident. "Resident" or "resident of the State" means a person who is domiciled in this State.

[ 1985, c. 344, §7 (NEW) .]

47-A. Responsible party. "Responsible party" has the same meaning as set forth in Title 38, section 1362, subsection 2 and has the same meaning as the term "potentially responsible party" as defined in 40 Code of Federal Regulations, Section 304-12(m).

[ 1999, c. 505, Pt. A, §3 (NEW) .]

47-B. Response costs. "Response costs" means:

A. Costs incurred or costs that will be incurred by a responsible party for investigation, study, removal, remediation, institutional controls, alternative water supplies, operation, maintenance, monitoring or other acts or activities to protect human health and the environment at a waste motor oil disposal site; [2007, c. 464, §2 (NEW).]

B. Costs incurred or costs that will be incurred by the Department of Environmental Protection or the United States Environmental Protection Agency in conducting, monitoring or supervising work at a waste motor oil disposal site, in reviewing or developing plans, reports and other items at a waste motor oil disposal site and for administrative activities, including providing notice to responsible parties, at a waste motor oil disposal site; [2007, c. 464, §2 (NEW).]

C. [2011, c. 211, §27 (AFF); 2011, c. 211, §1 (RP).]

D. A payment or payments, including any settlement premium, that a responsible party is required to make pursuant to a final de minimis or cash-out settlement among the United States, the State and one or more responsible parties or pursuant to a final de minimis or cash-out settlement among 2 or more responsible parties; and [2007, c. 618, §1 (AMD).]

E. Damages for injury to or destruction or loss of natural resources, including the reasonable costs of assessing such injury, destruction or loss, resulting from hazardous substances at a waste motor oil disposal site pursuant to Title 38, chapter 13-B and 42 United States Code, Section 9601 et seq. [2007, c. 464, §2 (NEW).]

[ 2011, c. 211, §1 (AMD); 2011, c. 211, §27 (AFF) .]

47-C. Potentially responsible party (PRP) group. "Potentially responsible party (PRP) group" means a group of responsible parties organized to manage liabilities at a waste motor oil disposal site listed in subsection 51-E and that have negotiated final settlement agreements with the United States Environmental Protection Agency or the Department of Environmental Protection.

[ 2007, c. 464, §3 (NEW) .]

47-D. Retirement system. "Retirement system" means the Maine Public Employees Retirement System, established pursuant to Title 5, chapter 421.

[ 2009, c. 633, §2 (NEW) .]

48. Revenue Obligation Securities Program. "Revenue Obligation Securities Program" means the program governed by subchapter III.

[ 1985, c. 344, §7 (NEW) .]

49. Revenue obligation security. "Revenue obligation security" or "security" means a note, bond, interim certificate, debenture or other evidence of indebtedness, including any recovery zone facility bond or qualified energy conservation bond, payment of which is secured by a pledge of revenues, as provided in section 1045-A or 1065, or by assignment or pledge of other eligible collateral.

[ 2009, c. 517, §6 (AMD) .]

49-A. Seller-sponsored loan. "Seller-sponsored loan" means a loan to one or more individuals or to a family farm corporation from the seller of agricultural land, which loan represents all or a significant portion of the purchase price for that land, provided that the authority has issued a certificate designating the loan as a seller-sponsored loan with respect to an identified seller after finding that the interest rate to be charged is reasonably consistent with current interest rates for loans for the purchase of agricultural land, and that the purchasers intend to use the land primarily for growing or raising plants or animals for business purposes. The loan shall cease to be a seller-sponsored loan if the land ceases to be used for agricultural purposes.

[ 1987, c. 769, Pt. A, §43 (RPR) .]

49-B. Underground oil storage facility. "Underground oil storage facility" means any tank, together with associated piping and dispensing facilities, 10% or more of which is located beneath the surface of the ground and not on or above a floor in such a manner that it may be readily inspected, located at a single location and used, formerly used or intended to be used for the marketing and distribution of oil, petroleum products or their by-products to persons or entities other than the owner of the facility.

[ 1989, c. 543, §1 (AMD) .]

49-C. Underground oil storage facility project. "Underground oil storage facility project" means the renovation, removal, disposal or replacement of all or any part of an underground oil storage facility that is used for marketing and distribution of oil, petroleum products or their by-products to persons or entities other than the owner of the facility.

[ 2001, c. 231, §1 (AMD) .]

49-D. Underground oil storage tank; tank. "Underground oil storage tank" or "tank" means any tank, together with associated piping, 10% or more of which is located beneath the surface of the ground and not on or above a floor in such a manner that it may be readily inspected, located at a single location and used, formerly used or intended to be used for consumption by the owner or user of the tank on the premises.

[ 1989, c. 543, §2 (NEW); 1989, c. 552, §4 (NEW); 1989, c. 878, Pt. A, §23 (RPR) .]

49-E. Underground oil storage tank project. "Underground oil storage tank project" or "tank project" means the renovation, removal, disposal or replacement of all or any part of an underground oil storage tank.

[ 2001, c. 231, §2 (AMD) .]

49-F. Swap counterparty. "Swap counterparty" means a person who is a party to an interest rate swap agreement.

[ 1989, c. 878, Pt. A, §24 (NEW) .]

49-G. Total response costs. "Total response costs" means the total costs that have been or will be paid in association with investigatory, removal or remedial activities at the Portland-Bangor Waste Oil Services Site in Plymouth, including costs incurred by the Department of Environmental Protection, the United States Environmental Protection Agency and 3rd parties to carry out investigatory, removal or remedial activities at that site approved by the Department of Environmental Protection or the United States Environmental Protection Agency.

[ 2001, c. 356, §3 (AMD) .]

49-G. Transmission facilities project.

[ RR 1999, c. 1, §11 (RAL); 1999, c. 513, §4 (NEW) .]

49-H. (REALLOCATED FROM T. 10, §963-A, sub-§49-G) Transmission facilities project. "Transmission facilities project" means a project approved by the Northern Maine Transmission Corporation, as established in section 9202, to carry out the purposes of chapter 1003 or any electric transmission, gas transmission, energy transfer or electric generation facility, including necessary appurtenances, otherwise proposed to the authority to benefit northern Maine.

[ 2003, c. 506, §1 (AMD) .]

49-I. Time-critical removal action. "Time-critical removal action" means the removal activities undertaken pursuant to the Administrative Order by Consent for Time-Critical Removal Action, United States Environmental Protection Agency Docket No. CERCLA 1-97-1080.

[ 2001, c. 356, §4 (NEW) .]

49-J. Targeted technologies. "Targeted technologies" means biotechnology, aquaculture and marine technology, composite materials technology, environmental technology, advanced technologies for forestry and agriculture, information technology and precision manufacturing technology.

[ 2009, c. 633, §3 (NEW) .]

50. User. "User" means one or more persons acting as lessee, purchaser, mortgagor or borrower under a financial document.

[ 1985, c. 344, §7 (NEW) .]

50-A. Value-added. "Value-added" means that an enhancement to a product or service that increases the value or marketability of the product or service has been applied.

[ 2013, c. 438, §1 (NEW) .]

51. Veteran. "Veteran" means any person who served in the United States Armed Forces and was not dishonorably discharged.

[ 1997, c. 489, §4 (AMD) .]

51-A. Wartime veteran. "Wartime veteran" means any person who served in the United States Armed Forces during any federally recognized period of conflict who is certified to be a wartime veteran by the Bureau of Maine Veterans' Services and was not dishonorably discharged.

[ 2001, c. 417, §3 (AMD) .]

51-B. Waste oil. "Waste oil" means a petroleum-based oil that, through use or handling, has become unsuitable for its original purpose due to the presence of impurities or loss of original properties. "Waste oil" includes mixtures of waste oil and water.

[ 1999, c. 505, Pt. A, §5 (NEW) .]

51-C. Waste oil disposal site. "Waste oil disposal site" means the Portland-Bangor Waste Oil Services Site in Plymouth designated by the Department of Environmental Protection as an uncontrolled hazardous substance site.

[ 2001, c. 356, §5 (AMD) .]

51-D. Waste motor oil. "Waste motor oil" means any lubricating oil classified for use in an internal combustion engine, transmission, gear box, differential or hydraulics for a motor vehicle, a boat, an off-highway recreational vehicle, commercial or household power equipment, earth-moving equipment, special equipment or special mobile equipment, as defined in Title 29-A, section 101, subsections 69 and 70, that through use, storage or handling has become unsuitable for its original purpose due to the presence of impurities or the loss of original properties.

[ 2007, c. 464, §4 (NEW) .]

51-E. Waste motor oil disposal site. "Waste motor oil disposal site" means the following 4 sites where waste motor oil was stored and that are now contaminated and subject to such response action requirements as the Department of Environmental Protection or the United States Environmental Protection Agency may impose according to applicable law:

A. Portland-Bangor Waste Oil Services Site/Hows Corner Federal Superfund Site - Plymouth, Maine; [2007, c. 464, §5 (NEW).]

B. Portland-Bangor Waste Oil Services Site/Maine Uncontrolled Hazardous Substances Site - Ellsworth, Maine; [2007, c. 464, §5 (NEW).]

C. Portland-Bangor Waste Oil Services Site/Maine Uncontrolled Hazardous Substances Site - Casco, Maine; and [2007, c. 464, §5 (NEW).]

D. Portland-Bangor Waste Oil Services Site/Maine Uncontrolled Hazardous Substances Site - Presque Isle, Maine. [2007, c. 464, §5 (NEW).]

[ 2007, c. 464, §5 (NEW) .]

52. Water supply system project. "Water supply system project" means any building structure, facilities, machinery, pipes, aqueducts, conduits, drains or the equipment which may be deemed necessary to supply water for municipal, domestic, business or combined use, together with all land, property, rights-of-way, franchises, easements and interests in lands which may be acquired for construction or operation of the project.

[ 1985, c. 344, §7 (NEW) .]

52-A. Workers' compensation residual market mechanism project. "Workers' compensation residual market mechanism project" means a loan or loans requested by the Board of Governors of the Maine Workers' Compensation Residual Market Pool pursuant to Title 24-A, section 2395, subsection 5.

[ 1995, c. 289, §4 (NEW) .]

53. Student pursuing higher education. "Student pursuing higher education" means an eligible student receiving higher education financial assistance from the authority pursuant to Title 20-A, chapter 421, 423, 424 or 428.

[ 1993, c. 410, Pt. EEEE, §1 (NEW) .]

SECTION HISTORY

1985, c. 344, §7 (NEW). 1985, c. 714, §6 (AMD). 1987, c. 141, §B7 (AMD). 1987, c. 393, §§1,2 (AMD). 1987, c. 521, §§1-3 (AMD). 1987, c. 769, §§A43-A45 (AMD). 1987, c. 846, §§1-4 (AMD). 1989, c. 543, §§1,2 (AMD). 1989, c. 552, §4 (AMD). 1989, c. 585, §§C4-8 (AMD). 1989, c. 857, §45 (AMD). 1989, c. 878, §§A23,24 (AMD). 1991, c. 439, §§1-4 (AMD). 1993, c. 410, §EEEE1 (AMD). 1993, c. 427, §3 (AMD). 1993, c. 460, §§1,2 (AMD). 1993, c. 601, §1 (AMD). 1993, c. 712, §§1-4 (AMD). 1995, c. 4, §§1-4 (AMD). 1995, c. 289, §§1-4 (AMD). 1997, c. 489, §§4,5 (AMD). 1997, c. 500, §§1-4 (AMD). RR 1999, c. 1, §§7-11 (COR). 1999, c. 484, §§1-4 (AMD). 1999, c. 504, §8 (AMD). 1999, c. 505, §§A2-5 (AMD). 1999, c. 513, §§1-4 (AMD). 1999, c. 657, §2 (AMD). 1999, c. 713, §1 (AMD). 2001, c. 231, §§1,2 (AMD). 2001, c. 356, §§2-5 (AMD). 2001, c. 417, §§2,3 (AMD). 2003, c. 506, §1 (AMD). 2003, c. 537, §§3-12 (AMD). 2003, c. 537, §53 (AFF). 2007, c. 464, §§1-5 (AMD). 2007, c. 618, §1 (AMD). 2009, c. 372, Pt. D, §§1-4 (AMD). 2009, c. 517, §§1-6 (AMD). 2009, c. 633, §§2, 3 (AMD). 2011, c. 211, §1 (AMD). 2011, c. 211, §27 (AFF). 2011, c. 261, §1 (AMD). 2011, c. 586, §2 (AMD). 2013, c. 378, §§1-3 (AMD). 2013, c. 438, §1 (AMD).



10 §964. Organization and responsibility

1. Finance Authority of Maine. The Finance Authority of Maine is established as a body corporate and politic and a public instrumentality of the State, and the exercise by the authority of the powers conferred by this chapter shall be deemed and held to be the performance of essential governmental functions.

The Finance Authority of Maine shall be responsible for the administration of the:

A. Loan Insurance Program; [2003, c. 537, §13 (AMD); 2003, c. 537, §53 (AFF).]

B. Revenue Obligation Securities Program; [1983, c. 519, §6 (NEW).]

C. Municipal Securities Approval Program; [1983, c. 519, §6 (NEW).]

D. [2003, c. 537, §53 (AFF); 2003, c. 537, §14 (RP).]

E. [2003, c. 537, §53 (AFF); 2003, c. 537, §15 (RP).]

F. Natural Resources Financing and Marketing Programs; [1985, c. 344, §8 (AMD).]

G. Maine Job-start Program; [1989, c. 559, §3 (AMD).]

H. Such other programs as the authority may by law be authorized to administer; [1989, c. 559, §3 (AMD); 1989, c. 774, §1 (AMD).]

I. Student financial assistance programs; and [1989, c. 559, §4 (NEW); 1989, c. 774, §2 (AMD).]

J. Waste oil furnace loan program. [1989, c. 774, §3 (NEW).]

[ 2003, c. 537, §§13-15 (AMD); 2003, c. 537, §53 (AFF) .]

2. Divisions. The Finance Authority of Maine contains such divisions as may be of assistance to implement the programs and perform the duties as defined in this chapter and as required by the authority. The divisions include:

A. [2001, c. 417, §4 (RP).]

B. [2001, c. 417, §4 (RP).]

C. Business Assistance; [2001, c. 417, §4 (AMD).]

D. Finance and Administration; [2001, c. 417, §4 (AMD).]

E. Education Assistance; and [2001, c. 417, §4 (AMD).]

F. Legal. [2001, c. 417, §4 (NEW).]

[ 2001, c. 417, §4 (AMD) .]

3. Programs and policies. In implementing its powers, duties, responsibilities and programs, the Finance Authority of Maine shall consider the state economic development strategy and the policies and activities of the Department of Economic and Community Development.

[ 1987, c. 534, Pt. B, §§6, 23 (NEW) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §§8,9 (AMD). 1987, c. 534, §§B6,B23 (AMD). 1989, c. 552, §5 (AMD). 1989, c. 559, §§3,4 (AMD). 1989, c. 598, §§2,3 (AMD). 1989, c. 698, §4 (AMD). 1989, c. 774, §§1-3 (AMD). 2001, c. 417, §4 (AMD). 2003, c. 537, §§13-15 (AMD). 2003, c. 537, §53 (AFF).



10 §965. Membership

There shall be 15 voting members of the authority as follows. [1989, c. 598, §4 (AMD).]

1. Selected board members.

[ 2001, c. 417, §5 (RP) .]

2. Designated members. Three members appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over economic development and subject to confirmation by the Legislature shall consist of:

A. One member who is a certified public accountant; [1983, c. 519, §6 (NEW).]

B. One member who is an attorney; and [1983, c. 519, §6 (NEW).]

C. One member who is a commercial banker. [1983, c. 519, §6 (NEW).]

[ 1987, c. 596, §1 (AMD) .]

3. At-large members. Nine members appointed by the Governor in accordance with the following and subject to review by the joint standing committee of the Legislature having jurisdiction over economic development matters and subject to confirmation by the Legislature must be appointed from at large.

A. Two of the at-large members must be veterans. [2001, c. 417, §6 (NEW).]

B. Two of the at-large members must be knowledgeable in the field of natural resource enterprises or financing. [2001, c. 417, §6 (NEW).]

C. One of the at-large members must be knowledgeable in the field of student financial assistance. [2001, c. 417, §6 (NEW).]

D. One of the at-large members must be knowledgeable in the field of higher education. [2001, c. 417, §6 (NEW).]

[ 2001, c. 417, §6 (AMD) .]

4. State members. Three members of the authority shall represent the State and shall consist of:

A. The Commissioner of Economic and Community Development or the commissioner's designee; [2005, c. 425, §24 (AMD).]

B. One natural resources commissioner designated by the Governor from either the Department of Agriculture, Conservation and Forestry or the Department of Marine Resources; and [1985, c. 344, §12 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

C. The Treasurer of State, ex officio. [1987, c. 403, §2 (RPR).]

[ 2005, c. 425, §24 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

4-A. Director; serving on more than one board. With the exception of a member serving in an ex officio capacity pursuant to subsection 4, a member may not serve at the same time as a director or officer of the Maine Educational Loan Authority, of any nonprofit corporation formed pursuant to the former Title 20, section 2237 and Title 20-A, section 11407 or of any entity that has a contract to provide a significant level of administrative services to the authority, to the Maine Educational Loan Authority or to any nonprofit corporation formed pursuant to the former Title 20, section 2237 and Title 20-A, section 11407.

[ 1999, c. 728, §9 (NEW) .]

5. Compensation. A member of the authority shall be compensated as provided in Title 5, chapter 379.

[ 1985, c. 344, §13 (NEW) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §§10-13 (AMD). 1987, c. 403, §§1,2 (AMD). 1987, c. 534, §§B7,B23 (AMD). 1987, c. 596, §1 (AMD). 1989, c. 559, §§5-7 (AMD). 1989, c. 598, §§4,5 (AMD). 1989, c. 698, §5 (AMD). 1991, c. 511, §A1 (AMD). 1991, c. 854, §§A1,2 (AMD). 1993, c. 359, §§C2,3 (AMD). 1999, c. 728, §9 (AMD). 2001, c. 417, §§5,6 (AMD). 2005, c. 425, §24 (AMD). 2011, c. 657, Pt. W, §5 (REV).



10 §966. Terms of office

The terms of office for the designated and at-large members defined in section 965, subsections 2 and 3, are for 4 years, except for initial appointees. [2001, c. 417, §7 (AMD).]

1. Initial terms of office. The initial terms of office shall apply to the initial designated and at-large appointees, as defined in section 965, subsections 2 and 3. The initial terms of office for these members shall be as follows:

A. One shall be appointed for one year; [1983, c. 519, §6 (NEW).]

B. Two shall be appointed for 2 years; [1983, c. 519, §6 (NEW).]

C. Two shall be appointed for 3 years; and [1983, c. 519, §6 (NEW).]

D. One shall be appointed for one year. [1983, c. 519, §6 (NEW).]

For purposes of determining eligibility for reappointment of the designated and at-large members, the initial appointments for one or 2 years, as described in paragraphs A and B, shall not be deemed to be full terms.

[ 1983, c. 519, §6 (NEW) .]

2. Limitation on terms; removal. Except for state members, a member of the authority shall serve no more than 2 full consecutive terms. Any member of the board may be removed by the Governor for cause.

[ 1983, c. 519, §6 (NEW) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 2001, c. 417, §7 (AMD).



10 §967. Compensation; expenses; indemnification (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §6 (NEW). 1983, c. 812, §§63,64 (AMD). 1985, c. 344, §14 (RP).



10 §967-A. Limitation of liability

No member of the authority, no member of any board of the authority and no employee of the authority may be subject to any personal liability for having acted within the course and scope of his membership or employment to carry out any power or duty under this chapter. The authority shall indemnify any member of the authority, any member of any board of the authority and any employee of the authority against expenses actually and necessarily incurred by him in connection with the defense of any action or proceeding in which he is made a party by reason of past or present association with the authority. [1985, c. 344, §15 (NEW).]

SECTION HISTORY

1985, c. 344, §15 (NEW).



10 §968. Administration

The authority shall elect one of its members as chairman; one member as vice-chairman, who shall serve as secretary; one member as treasurer; and shall employ a chief executive officer. [1983, c. 519, §6 (NEW).]

SECTION HISTORY

1983, c. 519, §6 (NEW).



10 §969. Powers and duties of the authority (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §16 (RP).



10 §969-A. Powers and duties of the authority

The authority may, subject to any limitation of this chapter: [1985, c. 344, §17 (NEW).]

1. Borrow. Borrow money or otherwise obtain credit in its own name;

[ 1985, c. 344, §17 (NEW) .]

2. Lend. Lend money or otherwise extend credit to any person and exercise all powers of a lender or creditor;

[ 1985, c. 344, §17 (NEW) .]

2-A. Interest subsidies; grants. Provide grants or interest rate subsidies on commercial loans to businesses, farms and nonprofit organizations and provide or participate in interest rate cap agreements and other agreements providing businesses with protection against interest rate fluctuations;

[ 1991, c. 511, Pt. A, §2 (AMD) .]

3. Insure. Insure or guarantee performance of any loan agreement or other obligation, including taking all actions necessary to implement and administer a program of insurance for loans to students pursuing postsecondary education;

[ 2013, c. 34, §2 (AMD) .]

4. Property. Acquire, use, improve or dispose of any interest in or type of real or personal property, including grant, purchase, sale, borrow, loan, lease, foreclosure, mortgage, assignment or other lawful means, with or without public bidding, and also including the assessment of fees, the receipt of reimbursements for expenses incurred in carrying out its purposes and the expenditure or investment of its funds;

[ 1985, c. 344, §17 (NEW) .]

5. Loan transactions. Purchase, sell, service, pledge, invest in, hold, trade, accept as collateral or otherwise deal in, acquire or transfer, on such terms and conditions as the authority may specify, any loan, pass-through certificate, pledge including any pledge of revenue participation certificate, revenue obligation security or other mortgage-backed or mortgage-related security. Any such transaction may be conducted by public or private offering, with or without public bidding. In connection with the purchase or sale of a loan or of a beneficial interest or participation in a loan, the authority may enter into one or more agreements providing for the custody, control and administration of the loan. Any such agreement may provide that the authority, a financial institution or other person shall act as trustor, trustee or custodian under the agreement. Any such agreement may provide that, with respect to loans governed by the agreement, title to a loan, or to a beneficial interest or participation in a loan, is deemed to have been transferred on terms and to the extent specified in that agreement and that the effect of a sale of a beneficial interest or participation in a loan is the same as a sale of a loan.

The authority may issue or cause to be issued certificates or other instruments evidencing the holder's fractional interest in a pool of loans, which interest may be undivided or limited to one or more specific loans. Whether or not the certificates or instruments are of such form or character as to be negotiable instruments under Title 11, article 3-A, the certificates or instruments are negotiable instruments within the meaning of and for all the purposes of Title 11, article 3-A, subject only to such registration requirements as the authority may establish.

In connection with the exercise of the powers authorized in this subsection and those powers otherwise granted to the authority, the authority may create and operate a secondary market and warehousing facility or facilities for loans or the insured portion of loans that provide liquidity to lenders making loans;

[ 2003, c. 537, §16 (AMD); 2003, c. 537, §53 (AFF) .]

6. Information. Obtain, develop or disseminate any information useful or convenient for carrying out any purpose or power of the authority, including any information pertaining to:

A. Management or financing of any enterprise or project eligible for assistance from the authority; [1985, c. 344, §17 (NEW).]

B. Producing, processing or marketing of any product of any enterprise eligible for assistance from the authority; [1985, c. 344, §17 (NEW).]

C. Land use; [1985, c. 344, §17 (NEW).]

D. Other regulatory or assistance programs, resources or services; [1985, c. 344, §17 (NEW).]

E. Design and construction techniques; and [1985, c. 344, §17 (NEW).]

F. Any project receiving financial assistance from or through the authority, including, without limitation, by means of examination of books or records pertaining to the project. [1985, c. 344, §17 (NEW).]

The authority may conduct hearings, hear testimony under oath, administer oaths, issue subpoenas requiring the attendance of witnesses or the production of records or other things and may issue commissions for the examination of witnesses who are outside of the State or unable to attend or are excused from attendance;

[ 1985, c. 344, §17 (NEW) .]

6-A. Matching service. Subject to the requirements and limitations of applicable law, establish and implement a program to assist the growth of business within the State by matching businesses seeking investment capital with investors seeking investment opportunities;

[ 1989, c. 552, §6 (NEW) .]

7. Insurance. Procure insurance in aid of any of its corporate purposes;

[ 1985, c. 344, §17 (NEW) .]

8. Nonprofit entity. In accordance with the limitations and restrictions of this chapter, cause any of its powers or duties to be carried out by one or more nonprofit organizations exempt from taxation under the Internal Revenue Code and organized, created or operated under the laws of this State;

[ 1989, c. 765, §1 (AMD) .]

9. Certifications. Obtain any certification, warranty, affidavit or other representation necessary or useful for carrying out any of its powers or duties;

[ 1985, c. 344, §17 (NEW) .]

10. Employees. Employ persons, including private legal counsel and financial experts, on either a temporary or permanent basis, in order to carry out any of its powers and duties. The authority shall obtain fidelity insurance coverage on behalf of its full-time employees. Employees of the authority shall not be subject to Title 5, chapters 71 and 372. The members of the authority may by rulemaking pursuant to Title 5, chapter 375, subchapter II, delegate powers and duties of the authority to employees of the authority and each employee is fully authorized to act in the name and on behalf of the authority pursuant to any delegation;

[ 1989, c. 502, Pt. C, §3 (AMD) .]

11. Sue; be sued. Sue or initiate or appear in any proceeding. The authority may be sued in accordance with Title 1, section 409; Title 5, chapter 375; or Title 14, chapter 741;

[ 1985, c. 344, §17 (NEW) .]

12. Office. Maintain an office at a place designated by it within the State;

[ 1985, c. 344, §17 (NEW) .]

13. Seal. Adopt an official seal and alter it at pleasure;

[ 1985, c. 344, §17 (NEW) .]

14. Rules. Pursuant to Title 5, chapter 375, adopt any rule, including its bylaws, necessary or useful for carrying out any of its powers or duties;

[ 1985, c. 344, §17 (NEW) .]

14-A. Receive funds. Receive and accept from any source allocations, appropriations, loans, grants and contributions of money or other things of value to be held, used or applied to carry out this chapter, subject to the conditions upon which the loans, grants and contributions may be made, including, but not limited to, appropriations, allocations, loans, grants or gifts from any federal agency or governmental subdivision or the State and its agencies. In fiscal year 1992-93 only, the State Controller shall pay the authority's state allotment to the authority on July 1st and December 1st of that year. Effective July 1, 1993, the State Controller shall pay the authority's state allotment on the first day of each quarter to meet the estimated quarterly disbursement requirements of the authority for higher education programs. The authority shall submit a General Fund request for the fiscal year 1993-94 and fiscal year 1994-95 biennium in accordance with Title 5, section 1665 to support the administration of higher education programs;

[ 1991, c. 780, Pt. P, §1 (AMD) .]

14-B. Invest funds. Invest funds received from any source for carrying out this chapter, and expend interest earnings on those funds as appropriate to implement this chapter, including use for program and administrative costs;

[ 1989, c. 698, §6 (NEW) .]

14-C. Student loan secondary market. Take all actions necessary to implement and administer a student loan secondary market;

[ 2003, c. 455, §1 (NEW) .]

15. Agreements. Make, modify and carry out any agreement necessary or useful for carrying out any of its powers, duties or purposes, including without limitation any construction agreement, purchase or acquisition agreement, loan or lease agreement, agreement conditioned upon the subleasing of the demised premises, partnership agreement, limited partnership agreement, joint venture agreement, participation agreement or agreement with leasing corporations or other financial intermediaries; and

[ 1985, c. 344, §17 (NEW) .]

16. Other powers. Do any act or thing necessary or useful for carrying out any of its powers, duties or purposes.

[ 1985, c. 344, §17 (NEW) .]

SECTION HISTORY

1985, c. 344, §17 (NEW). 1985, c. 714, §7 (AMD). 1985, c. 818, §1 (AMD). 1989, c. 502, §C3 (AMD). 1989, c. 552, §6 (AMD). 1989, c. 698, §6 (AMD). 1989, c. 765, §1 (AMD). 1991, c. 511, §§A2,3 (AMD). 1991, c. 780, §P1 (AMD). 2003, c. 455, §1 (AMD). 2003, c. 537, §16 (AMD). 2003, c. 537, §53 (AFF). 2013, c. 34, §2 (AMD).



10 §970. Insured or guaranteed loans for industrial projects (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §18 (RP).



10 §970-A. Other mortgage insurance

In carrying out the purposes of this chapter, the authority shall, to the greatest extent possible, require the utilization of private or other governmental sources of mortgage insurance or credit enhancement devices in order to assure the most effective and efficient use of state resources for mortgage insurance. [1985, c. 344, §19 (NEW).]

SECTION HISTORY

1985, c. 344, §19 (NEW).



10 §971. Actions of the members

Seven members of the authority constitute a quorum of the members. The affirmative vote of the greater of 5 members, present and voting, or a majority of those members present and voting is necessary for any action taken by the members. No vacancy in the membership of the authority may impair the right of the quorum to exercise all powers and perform all duties of the members. [1995, c. 117, Pt. C, §1 (AMD).]

Notwithstanding any other provision of law, in a situation determined by the chief executive officer to be an emergency requiring action of the members on not more than 3 days' oral notice, an emergency meeting of the members may be conducted by telephone in accordance with the following. [1995, c. 117, Pt. C, §1 (NEW).]

1. Placement of call. A conference call to the members must be placed by ordinary commercial means at an appointed time.

[ 1995, c. 117, Pt. C, §1 (NEW) .]

2. Record of call. The authority shall arrange for recordation of the conference call when appropriate and prepare minutes of the emergency meeting.

[ 1995, c. 117, Pt. C, §1 (NEW) .]

3. Notice of emergency meeting. Public notice of the emergency meeting must be given in accordance with Title 1, section 406 and that public notice must include the time of the meeting and the location of a telephone with a speakerphone attachment that enables all persons participating in the telephone meeting to be heard and understood and that is available for members of the public to hear the business conducted at the telephone meeting.

[ 1995, c. 117, Pt. C, §1 (NEW) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §20 (AMD). 1985, c. 714, §8 (AMD). 1995, c. 117, §C1 (AMD).



10 §972. Chief executive officer

The chief executive officer shall be the chief administrative officer of the authority and shall be appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over housing and economic development and to confirmation by the Legislature. At least 10 days before the Governor seeks review by the joint standing committee, the Governor shall consult with the members of the authority regarding the proposed appointee. [1989, c. 4, §1 (AMD).]

The chief executive officer shall supervise the administrative affairs and technical activities of the authority in accordance with rules and policies of the authority. The chief executive officer shall, in the name and on behalf of the authority: [1985, c. 344, §21 (AMD).]

1. Employ directors. In accordance with procedures of the authority, employ the directors of the divisions established by the authority. The directors shall serve at the pleasure of the chief executive officer;

[ 1993, c. 359, Pt. C, §4 (AMD) .]

2. Employ professional and nonprofessional personnel. In accordance with procedures of the authority, employ professional and nonprofessional personnel, including private legal counsel and financial experts, of the authority. The personnel shall serve at the pleasure of the chief executive officer;

[ 1985, c. 344, §21 (AMD) .]

3. Provide for coordination of personnel and programs. Provide for the sharing of personnel among the divisions and the authority and provide for the coordination of administration of common projects and programs;

[ 1985, c. 344, §21 (AMD) .]

4. Attend meetings. Attend or be represented at meetings of the members and boards of the authority;

[ 1985, c. 344, §21 (AMD) .]

5. Approve expenses. Approve all accounts for salaries, per diems, allowable expenses of the authority, or of any employee or consultant, and expenses incidental to the operation of the authority;

[ 1983, c. 519, §6 (NEW) .]

6. Publish an annual report. Make an annual report to the members of the authority documenting its actions and make other reports at the request of the members of the authority;

[ 1985, c. 344, §21 (AMD) .]

7. Maintain a liaison with other state agencies. Maintain a close liaison with the Department of Economic and Community Development; Department of Agriculture, Conservation and Forestry; and Department of Marine Resources; and provide assistance to facilitate the planning and financing of eligible projects;

[ 1989, c. 552, §8 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

8. Perform other duties. Perform other duties directed by action of the members of the authority in carrying out the purposes of this chapter; and

[ 1985, c. 344, §21 (AMD) .]

9. Provide information on employment opportunities. Provide copies of the employment plans required by section 979 to the Department of Labor and the Department of Health and Human Services.

[ 1987, c. 697, §1 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §21 (AMD). 1987, c. 534, §§B8,B23 (AMD). 1987, c. 697, §1 (AMD). 1989, c. 4, §1 (AMD). 1989, c. 552, §§7,8 (AMD). 1989, c. 598, §6 (AMD). 1989, c. 698, §7 (AMD). 1993, c. 359, §C4 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. W, §5 (REV).



10 §973. Conflicts of interest

Notwithstanding Title 5, section 18, subsection 1, paragraph B, each member of the authority and each employee, contractor, agent or other representative of the authority is deemed an "executive employee" solely for purposes of Title 5, section 18, and for no other purpose, except that the chief executive officer in addition is deemed an "executive employee" for purposes of Title 5, section 19. Title 17, section 3104 does not apply to any of those representatives. [2001, c. 417, §8 (AMD).]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §22 (RPR). 1989, c. 598, §7 (AMD). 1989, c. 698, §8 (AMD). 1993, c. 359, §C5 (AMD). 1993, c. 460, §3 (AMD). 1993, c. 460, §9 (AFF). 1995, c. 462, §A16 (RPR). 2001, c. 417, §8 (AMD).



10 §974. Annual report; audit

1. Report. The authority shall submit to the Governor, the Speaker of the House of Representatives, the President of the Senate and the joint standing committees of the Legislature having jurisdiction over housing and economic development and education, not later than 120 days after the close of its fiscal year, a complete report on the activities of the authority. The report may also be provided to any other member of the Legislature and to any other person. The report must include all of the following:

A. A description of its operations, including a description of projects assisted under this chapter; [1985, c. 344, §23 (AMD).]

B. An accounting of its receipts and expenditures, assets and liabilities at the end of its fiscal year; [1983, c. 519, §6 (NEW).]

C. A schedule of the bonds and notes outstanding at the end of its fiscal year and a statement of the amounts redeemed and issued during its fiscal year, including a report on its reserve funds; [1983, c. 519, §6 (NEW).]

D. A statement of its proposed and projected activities for the ensuing year and the relationship of these activities to the State's economic development policies; [1989, c. 552, §9 (AMD).]

E. Recommendations as to further actions which may be suitable for achieving the purposes of this chapter; [1983, c. 730, §1 (AMD).]

F. A statement of the defaults, if any, of persons, firms, corporations and other organizations receiving assistance under this chapter in those cases where substantial liquidation of collateral has taken place, a statement of the total amount of mortgage insurance payments made during the fiscal year and a statement of the percentage derived by dividing the amount of the mortgage insurance payments during the fiscal year into the outstanding principal balance as of the fiscal year end of the authority's unpaid obligations pursuant to mortgage insurance contracts; [1985, c. 714, §9 (AMD).]

G. A summary of the actual and potential employment opportunities reported on employment plans pursuant to section 979; [1987, c. 697, §2 (AMD).]

H. A separate section pertaining to the activities of the authority carried out pursuant to subchapter I-A, which shall provide the following:

(1) A description of the operations of the authority pursuant to subchapter I-A, including a description of the progress toward the accomplishment of the purposes of section 982;

(2) An analysis of the needs of the natural resource-based sector in the State and a statement of the authority's proposed and projected activities for the ensuing year to meet these needs; and

(3) Recommendations as to further actions which may be suitable for achieving the purposes of subchapter I-A; [1985, c. 344, §23 (NEW).]

I. A description of any financial assistance provided for energy conservation purposes, the success of various energy saving techniques assisted and the overall energy benefits achieved by the financial assistance; [1989, c. 552, §9 (AMD); 1989, c. 698, §9 (AMD).]

J. [1989, c. 552, §9 (RP).]

K. A description of the operations of the authority pursuant to section 980-A for the most recent calendar year and of its plans, if any, for revising any allocation system established pursuant to section 980-A; and [1989, c. 698, §9 (AMD).]

L. A complete report on the student financial assistance activities of the authority. [1989, c. 698, §9 (NEW).]

[ 1989, c. 552, §9 (AMD); 1989, c. 698, §9 (AMD) .]

2. Treasurer of State; annual financial report. The authority shall provide the Treasurer of State, within 120 days after the close of its fiscal year, its annual financial report certified by an independent certified public accountant, who may be the accountant or a member of the firm of accountants who regularly audits the books and accounts of the authority, selected by the authority. The authority is also subject to the provisions of Title 5, chapter 11. The authority may combine for accounting purposes any or all funds established for its programs and activities.

[ 1989, c. 698, §9 (AMD) .]

SECTION HISTORY

1983, c. 519, §6 (NEW). 1983, c. 730, §§1,2 (AMD). 1985, c. 344, §23 (AMD). 1985, c. 714, §§9,10 (AMD). 1987, c. 697, §2 (AMD). 1989, c. 552, §9 (AMD). 1989, c. 698, §9 (AMD).



10 §975. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §6 (NEW). 1985, c. 344, §24 (RP).



10 §975-A. Disclosure and confidentiality of records

1. Disclosure required. Notwithstanding subsections 2 and 3 and except as provided in paragraph F, the following shall be made available to any person upon request reasonably describing the records to which access is sought or, if no request is made, in any manner and at any time which the authority may determine:

A. After filing of a written application or proposal for financial assistance or property transfer, in form specified by or acceptable to the authority:

(1) Names of recipients of or applicants for financial assistance, including principals, where applicable;

(2) Amounts, types and general terms of financial assistance provided to those recipients or requested by those applicants;

(3) Descriptions of projects and businesses benefiting or to benefit from the financial assistance;

(4) Names of transferors or transferees, including principals, of property to or from the authority, the general terms of transfer and the purposes for which transferred property will be used;

(5) Number of jobs and the amount of tax revenues projected or resulting in connection with a project;

(6) Upon the authority's satisfaction of its loan insurance liability, the amount of any loan insurance payments with respect to a loan insurance contract; and

(7) Names of financial institutions participating in providing financial assistance and the general terms of that financial assistance; [2003, c. 537, §17 (AMD); 2003, c. 537, §53 (AFF).]

B. Any information pursuant to waiver deemed satisfactory by the authority; [1985, c. 344, §25 (NEW).]

C. Information which, as determined by the authority, has already been made available to the public; [1985, c. 344, §25 (NEW).]

D. Any information necessary to carry out section 1043 or 1063; [1985, c. 344, §25 (NEW).]

E. Information necessary to comply with Title 1, section 407, subsection 1; [1985, c. 344, §25 (NEW).]

F. Information or records specified in a written request signed by the chairmen of a legislative committee shall be provided to the legislative committee. The information or records may be used only for the lawful purposes of the committee and in any action arising out of any investigation conducted by it; and [1985, c. 344, §25 (NEW).]

G. The annual report of the authority required pursuant to section 974. [1985, c. 344, §25 (NEW).]

[ 2003, c. 537, §17 (AMD); 2003, c. 537, §53 (AFF) .]

2. Confidential information. The following records are designated as confidential for purposes of Title 1, section 402, subsection 3, paragraph A:

A. Any record obtained or developed by the authority prior to receipt of a written application or proposal, in form specified by or acceptable to the authority, for financial assistance to be provided by or with the assistance of the authority or in connection with a transfer of property to or from the authority. After receipt by the authority of the application or proposal, a record pertaining to the application or proposal shall not be considered confidential unless it meets the requirements of other paragraphs of this subsection; [1985, c. 344, §25 (NEW).]

B. Any record obtained or developed by the authority which fulfills the following requirements:

(1) A person, including the authority, to whom the record belongs or pertains has requested that the record be designated confidential; and

(2) The authority has determined that information in the record gives the owner or a user an opportunity to obtain business or competitive advantage over another person who does not have access to the information, except through authority records, or that access to the information by others would result in a business or competitive disadvantage, loss of business or other significant detriment, other than loss or denial of financial assistance from the authority, in the case of a person other than the authority, to any person to whom the record belongs or pertains; [1985, c. 344, §25 (NEW).]

C. Any financial statement or tax return of an individual or any other record obtained or developed by the authority the disclosure of which would constitute an invasion of personal privacy, as determined by the authority; [1985, c. 344, §25 (NEW).]

D. Any record including any financial statement or tax return obtained or developed by the authority in connection with any monitoring or servicing activity by the authority pertaining to any financial assistance provided or to be provided by or with the assistance of the authority; [1985, c. 344, §25 (NEW).]

E. Any record obtained or developed by the authority which contains an assessment by a person who is not employed by the authority of the credit worthiness or financial condition of any person or project; [1989, c. 552, §10 (NEW).]

F. Any financial statement or business and marketing plan in connection with any project receiving or to receive financial assistance from the authority pursuant only to subchapters III or IV, except section 1053, subsection 5, if a person to whom the statement or plan belongs or pertains has requested that the record be designated confidential; and [1989, c. 552, §10 (AMD).]

G. Any record, including any financial statement, business plan or tax return obtained or developed by the authority in connection with the matching of potential investors with Maine businesses by the authority through its maintenance of a data base or other record keeping system. For purposes of this section, an application by a potential investor shall not be deemed to be an application for financial assistance. [1989, c. 552, §11 (NEW).]

[ 1989, c. 552, §§10, 11 (AMD) .]

3. Wrongful disclosure prohibited. No member, officer, employee, agent, other representative of the authority or other person may knowingly divulge or disclose records declared confidential by this section, except that the authority may, in its discretion, make or authorize any disclosure of information of the following types or under the following circumstances:

A. Impersonal, statistical or general information; [1985, c. 344, §25 (NEW).]

B. If necessary in connection with processing any application for, obtaining or maintaining financial assistance for any person or in connection with acquiring, maintaining or disposing of property; [1985, c. 344, §25 (NEW).]

C. To a financing institution or credit reporting service; [1985, c. 344, §25 (NEW).]

D. Information necessary to comply with any federal or state law, including section 979, or rule or with any agreement pertaining to financial assistance; [1987, c. 697, §3 (AMD).]

E. Information to the extent the authority deems the disclosure necessary to the sale or transfer of revenue obligation securities or to the sale or transfer of bonds of the State; [1985, c. 344, §25 (NEW).]

F. If necessary to assure collection of any obligation in which it has or may have an interest; [1985, c. 344, §25 (NEW).]

G. In any litigation or proceeding in which the authority has appeared, introduction for the record of any information obtained from records declared confidential by this section; and [1985, c. 344, §25 (NEW).]

H. Pursuant to a subpoena, request for production of documents, warrant or other order by competent authority, provided that any such order appears to have first been served on the person to whom the confidential information sought pertains or belongs and provided that any such order appears on its face or otherwise to have been issued or made upon lawful authority. [1985, c. 344, §25 (NEW).]

[ 1987, c. 697, §3 (AMD) .]

4. Records on effective date. Whether any record in the possession of the authority on the effective date of this section is confidential shall be determined pursuant to this section and not pursuant to the law in effect when the authority or any of its predecessors obtained any such record and any such record shall or may be disclosed or divulged to the extent required or permitted by this section.

[ 1985, c. 344, §25 (NEW) .]

SECTION HISTORY

1985, c. 344, §25 (NEW). 1987, c. 697, §3 (AMD). 1989, c. 552, §§10,11 (AMD). 2003, c. 537, §17 (AMD). 2003, c. 537, §53 (AFF).



10 §976. Liberal construction

This chapter, being necessary for the welfare of the State and its inhabitants, shall be liberally construed. In the event of any conflict between this chapter and any other law, this chapter shall prevail, but the power and authority granted is deemed to be in addition to and not in derogation of power and authority granted by any other law. [1983, c. 519, §6 (NEW).]

SECTION HISTORY

1983, c. 519, §6 (NEW).



10 §977. The Finance Authority of Maine; successor

The authority shall be the successor to the Maine Guarantee Authority, the Maine Veterans Small Business Loan Authority and the Maine Small Business Loan Authority. All properties, rights in land, buildings and equipment and any funds, moneys, revenues and receipts or assets of each of the authorities, including funds previously appropriated by the State for the Maine Guarantee Authority, the Maine Veterans Small Business Loan Authority and the Maine Small Business Loan Authority shall belong to the Finance Authority of Maine as successor. All liabilities of the Maine Guarantee Authority, the Maine Veterans Small Business Loan Authority and the Maine Small Business Loan Authority shall become liabilities of the Finance Authority of Maine. Any resolution with respect to the issuance of bonds or insurance by the Maine Guarantee Authority, the Maine Veterans Small Business Loan Authority, the Maine Small Business Loan Authority and any other action taken by them with respect to assisting in the financing of any project shall be a resolution of the Finance Authority of Maine or an action taken by the Finance Authority of Maine. [1983, c. 519, §6 (NEW).]

SECTION HISTORY

1983, c. 519, §6 (NEW).



10 §978. Governmental function

The Finance Authority of Maine shall administer and exercise the authority granted to it by this chapter. The carrying out of its powers and duties is deemed the performance of an essential governmental function. [1983, c. 519, §6 (NEW).]

SECTION HISTORY

1983, c. 519, §6 (NEW).



10 §979. Employment plan

The authority and its chief executive officer shall ensure that each applicant for assistance submit an employment plan which describes the business and its products or services and which provides information on new employment opportunities, including types of jobs, skills and training necessary for placement and training the applicant could provide. The chief executive officer shall provide this information to the Department of Labor and the Department of Health and Human Services. This provision shall apply only to those applicants with more than 10 employees. [1987, c. 697, §4 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1983, c. 730, §3 (NEW). 1987, c. 697, §4 (RPR). 2003, c. 689, §B6 (REV).



10 §980. Taxation and fees

Notwithstanding any other provision of law, for the purposes of this chapter, transactions and property of the authority shall be treated as follows. [1985, c. 344, §26 (NEW).]

1. Revenue obligation securities; exemption from taxation. Revenue obligation securities of the authority are declared to be issued for an essential public and governmental purpose and to be public instruments and, together with interest and income, including the profit made from their transfer or sale, shall be exempt from taxation within the State.

[ 1985, c. 344, §26 (NEW) .]

2. Conveyances, leases, mortgages, deeds of trust; indentures; exemptions from taxation. Conveyances by or to the authority and leases, mortgages and deeds of trust or trust indentures by or to the authority shall be exempt from all taxation by the State or any of its political subdivisions, including, but not limited to, any applicable license, excise or other taxes imposed in respect of the privilege of engaging in any of the activities in which the authority may engage.

[ 1985, c. 344, §26 (NEW) .]

3. Property exemption from taxation and other assessments. Property acquired, held or transferred by the authority shall be exempt from all taxes and from betterments and special assessments of the city, town, county, State or any political subdivision thereof. The authority may agree to make payments in lieu of taxes to the applicable political subdivisions.

[ 1985, c. 344, §26 (NEW) .]

SECTION HISTORY

1985, c. 344, §26 (NEW).



10 §980-A. Allocation of federal bond ceiling

The authority may, by rulemaking pursuant to Title 5, chapter 375, subchapter II, establish a process that is different from the federal formula for allocating that portion of the ceiling established by the United States Code, Title 26, Section 146, as amended, allocated to the authority pursuant to section 363. For purposes of this section, the authority may also limit the types of projects which are eligible to receive allocations of the ceiling and establish other requirements and limitations for assuring effective and efficient use of the ceiling. The authority shall include in its report pursuant to section 974 a description of its operations pursuant to this section for the most recent calendar year and of its plans, if any, to revise any allocation system established pursuant to this section. The chief executive officer is designated as the state official authorized to issue the certification under the United States Code, Title 26, Section 149(e)(2)(F), as amended, for allocations of the state ceiling allocated to the authority pursuant to section 363. [1987, c. 3, §3 (AMD).]

SECTION HISTORY

1985, c. 344, §26 (NEW). 1985, c. 594, §2 (AMD). 1987, c. 3, §3 (AMD).



10 §980-B. Maine Veterans' Small Business Loan Board (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 344, §26 (NEW). 1989, c. 503, §B52 (AMD). 1989, c. 857, §46 (RPR). 1991, c. 511, §A4 (AMD). 1991, c. 622, §S22 (RP).



10 §980-C. Location or use of collateral

The authority shall, by rulemaking pursuant to Title 5, chapter 375, subchapter II, establish for each program governed by or operated pursuant to this chapter requirements and limitations for assuring that any eligible project or collateral maintains minimum contact with the State. In the case of real estate, the authority shall require that the real estate be located within the State. The authority shall establish requirements and limitations pertaining to fishing or other vessels. [1985, c. 344, §26 (NEW).]

SECTION HISTORY

1985, c. 344, §26 (NEW).



10 §980-D. Payroll Processor Recovery Fund

The Payroll Processor Recovery Fund, referred to in this section as "the fund," is created. The fund must be deposited with and maintained by the authority. The fund must be administered by the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation, referred to in this section as "the fund administrator," in accordance with the provisions of chapter 222. All money received by the authority from the fund administrator for the purpose of providing a source of recovery for employers injured by a payroll processor's failure to pay taxes or unemployment premiums must be credited to the fund. A portion of the interest earned on money in the fund may be used to pay the fund maintenance expenses of the authority; the balance must be credited to the fund. The balance in the fund must revert to the fund administrator if the need for the fund is obviated. [2005, c. 500, §1 (NEW); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF).]

SECTION HISTORY

2005, c. 500, §1 (NEW). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF).






Subchapter 1-A: NATURAL RESOURCES FINANCING AND MARKETING PROGRAMS

10 §981. Legislative findings

The Legislature has consistently found that agriculture, forestry and fisheries are major industries in the State, contributing substantially to the state's overall economy, essential to the maintenance and strengthening of rural life and values and necessary to the preservation of the health, safety and welfare of all of the people of the State. The Legislature also recognizes that food and fiber production is an appropriate use of the natural resources of the State. The Legislature finds that the survival of the family farm and of fishing and forestry enterprises is of special concern to the people of the State and that the ability of these enterprises to prosper, while producing an abundance of high quality food and fiber, deserves a place of high priority in the determination of public policy. In addition, the Legislature specifically finds: [1983, c. 519, §7 (NEW).]

1. Existing conditions. Compared with the national average, Maine is a capital-short State, with particular lack of long-term debt and equity capital. The existing interest rates and the existing pattern of lending to the agricultural, forestry and fishing industries are constraining the optimal economic use of farm, fisheries and forest resources. The State, in the past, has been overly reliant on the financing programs of the Federal Government, particularly the Farmers Home Administration. The ordinary operations of private enterprise in the State have not corrected this condition, leaving Maine vulnerable to changes in federal policy. Farm debt has risen much faster than gross income, with the cost of borrowing money rising more rapidly than any other production cost. Similar financing difficulties confront other natural resource enterprises, particularly wood-processing and other value-added enterprises;

[ 1983, c. 519, §7 (NEW) .]

2. New natural resource enterprises. New natural resource enterprises face particular problems in obtaining adequate financing. There are more full-time farmers going out of business than entering farming, a problem which is caused, in part, because loans for new farmers for agricultural land, improvements and operations are either unavailable or unaffordable through the conventional credit markets. There are increasing numbers of new, small and part-time farmers whose needs are not adequately served by any existing financing or technical assistance programs;

[ 1983, c. 519, §7 (NEW) .]

3. Marketing and technical assistance. Enterprises adding the greatest value by conversion of native raw products and by promotion of raw and processed Maine products are of particular benefit to the State. Producers and processors of natural resource products are not receiving sufficient assistance in marketing and management. There is an overall lack of a statewide marketing strategy for natural resource products and producers of these products do not receive the market information, technical assistance or market service necessary to optimize their marketing and profits. There is a need for technical assistance and training in business management, particularly among new, small and part-time participants in natural resource enterprises;

[ 1983, c. 519, §7 (NEW) .]

4. Resulting problems. The lack of affordable financing options and marketing and other technical assistance jeopardizes the maintenance of agricultural, forestry and fishery operations at present levels and makes expansion and diversification of these enterprises more difficult. The lack of appropriate financing and technical assistance is contributing to the abandonment of agricultural lands in the State. The inability to continue agricultural, forestry and fishery operations at current or expanded levels jeopardizes the continued existence of family-owned natural resource enterprises and lessens the supply of locally produced food and fiber available to fulfill the needs of the citizens of this State. The constraints on the operation and expansion of natural resource enterprises decrease the available employment, particularly in rural areas and result in the problems attendant on unemployment. The threat to the viability of the family farm and other natural resource enterprises directly threatens the essence of the rural values and way of life, to the detriment of the welfare of all the people of the State;

[ 1983, c. 519, §7 (NEW) .]

5. Public necessity. The existing situation will not be relieved or improved through the operation of private enterprise alone. It is necessary, desirable and in the best interest of the welfare of all of the citizens of the State that provisions be made to work with existing public and private institutions to promote the development of natural resources by making available to persons engaged in natural resource enterprises or wishing to enter these enterprises, adequate marketing and technical assistance, as well as adequate financing opportunities, at interest rates lower than would be otherwise obtainable; and

[ 1985, c. 344, §27 (AMD) .]

6. Public purpose and benefit. The authority is established to stimulate the economy, to reduce unemployment, to support community development and to assure an adequate supply of food and fiber, in all respects for the benefit of the people of the State and for the improvement of their health, safety and welfare. The authority will be serving a public purpose and performing an essential governmental function in the exercise of the powers and duties conferred upon it by this subchapter. Any benefits accruing to private individuals or associations, as a result of the activities of the authority, are deemed by the Legislature to be incidental to the public purposes to be achieved by the implementation of this subchapter.

[ 1985, c. 344, §27 (AMD) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §27 (AMD).



10 §982. Purpose

The purposes of this subchapter include: [1983, c. 519, §7 (NEW).]

1. General. To relieve those conditions which now exist which represent difficulties in natural resource enterprise financing and development and to assist in planning, coordinating and implementing programs that will encourage further public and private participation and investment to achieve this end;

[ 1983, c. 519, §7 (NEW) .]

2. Current and increased production. To maintain the land and water base necessary to the production of food and fiber and to encourage the continuation and expansion of successful production of the natural resource products of the State in order to secure adequate food and fiber to the people of the State, to secure markets and to assure the stability of the local economy;

[ 1983, c. 519, §7 (NEW) .]

3. Value added. To encourage the creation and expansion of processing or manufacturing enterprises adding value to agricultural, forestry and fisheries products, grown or harvested in the State;

[ 1983, c. 519, §7 (NEW) .]

4. Market improvements. To coordinate, improve and expand the marketing of raw, processed and manufactured products of the fisheries, farms and forests of the State;

[ 1983, c. 519, §7 (NEW) .]

5. Employment opportunities. To expand opportunities for full and part-time gainful employment and facilitate entry into farming, fishing and forestry in order to maintain adequate food and fiber production capabilities in the State and to improve the unemployment situation in the State and the demands on state services which arise because of unemployment and related problems;

[ 1983, c. 519, §7 (NEW) .]

6. Expanded participation of lending institutions and improved credit opportunities. To provide for additional capital resources for natural resource enterprises from the sale of bonds and to otherwise make adequate credit available at interest rates that enable persons to enter, maintain and expand natural resource enterprises; to encourage the investment of private capital and the diversification and competition among financing institutions in the natural resource sector; and

[ 1983, c. 519, §7 (NEW) .]

7. Improved technical assistance. To provide a central source for credit information and other financial management training and services to farmers, fishermen and foresters to better enable them to obtain adequate financial assistance from existing sources and to provide similar technical assistance, research and service in marketing products of natural resource enterprises.

[ 1983, c. 519, §7 (NEW) .]

SECTION HISTORY

1983, c. 519, §7 (NEW).



10 §983. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §28 (RP).



10 §984. Natural Resources Financing and Marketing Programs

1. Implementation of programs. The authority shall be responsible for the implementation of the Natural Resources Financing and Marketing Programs.

[ 1985, c. 344, §29 (AMD) .]

2. Powers and duties. The authority shall have all the powers and duties necessary to carry out the purposes and provisions of this subchapter, including, but not limited to, the power to:

A. In cooperation with the University of Maine System and other state, local and federal agencies or instrumentalities, conduct studies, including studies concerning land use and availability, financial management and marketing, to analyze the situation and needs of those persons in the State engaged in or wishing to enter natural resource enterprises. The authority may develop plans and recommendations as to its role and the role of the State generally in facilitating the development of natural resource enterprises; [1985, c. 779, §40 (AMD).]

B. [1985, c. 344, §29 (RP).]

C. [1985, c. 344, §29 (RP).]

D. Provide to public and private entities technical assistance and advice related to purposes of this subchapter, including:

(1) Establishment of an expert advisory group which shall be available, upon request, to consult with financing institutions as to the merits of loan applications for natural resource enterprises;

(2) Provision of advice to persons engaged or seeking to be engaged in natural resource enterprises as to the nature and source of relevant governmental assistance programs; and

(3) Provision of advice and educational programs as to production, processing, marketing and managing natural resource enterprises; [1983, c. 519, §7 (NEW).]

E. Contract with financing institutions to make natural resource enterprise loans on behalf of the authority. In establishing a financing program pursuant to this paragraph, the authority shall establish guidelines for the operation of and participation in loan programs and shall assure compliance with those guidelines. Loans made under this paragraph shall not exceed $250,000. The authority shall promulgate regulations governing eligibility which take into consideration the established guidelines and the ability of applicants to compete successfully in the private lending market and to pay amounts at which private enterprise is providing natural resource financing. In promulgating such regulations, the authority may establish income or asset limitations for eligibility.

The authority may, without contracting with a financing institution, make natural resource enterprise loans only in one or more areas of the State, to the extent that no financing institution, after both initial and such successive reasonable opportunities as the authority shall provide, has contracted with the authority to participate in a natural resource enterprise loan program; [1985, c. 344, §29 (AMD).]

F. Develop mechanisms for guaranteeing repayment of loans or other obligations of indebtedness incurred in connection with natural resource enterprises; [1985, c. 344, §29 (AMD).]

G. [1985, c. 344, §29 (RP).]

H. [1985, c. 344, §29 (RP).]

I. [1985, c. 344, §29 (RP).]

J. Take, in addition to the other powers enumerated in this section, such actions as may be necessary to qualify as an "other financing institution" as that term is defined by the Federal Intermediate Credit Bank, to participate in an agricultural credit corporation or to act in any similar way to achieve the purposes of this subchapter; [1983, c. 519, §7 (NEW).]

K. Serve as a clearinghouse for information relating to financing, management and marketing concerns of natural resource enterprises and gather and disseminate information regarding these activities. The authority shall encourage and coordinate effective use of existing and new services to assist natural resource enterprise development; [1985, c. 344, §29 (AMD).]

L. Receive advice and assistance from, and coordinate its programs with, the Department of Economic and Community Development, the Maine State Housing Authority, the Maine Development Foundation and other state agencies with relevant expertise. In addition, programs authorized in this subchapter may be coordinated or combined with other public and private national, state, regional or local programs that the agency determines will facilitate the purposes of this subchapter; and [2001, c. 417, §9 (AMD).]

M. [1985, c. 344, §29 (RP).]

N. Be designated by the Governor as the public agency of the State to receive federal funds available to the State in relation to financing natural resource enterprises and, once designated, receive and expend these funds. [1985, c. 344, §29 (AMD).]

[ 2001, c. 417, §9 (AMD) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §29 (AMD). 1985, c. 779, §40 (AMD). 1987, c. 534, §§B9,B23 (AMD). 2001, c. 417, §9 (AMD).



10 §985. The Natural Resource Financing and Marketing Board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1983, c. 812, §65 (AMD). 1985, c. 344, §30 (AMD). 1987, c. 402, §A89 (AMD). 1989, c. 4, §2 (AMD). 2001, c. 417, §10 (RP).



10 §986. General standards and duties

In the implementation of this subchapter and in the specific selection of persons, programs and projects to receive its assistance, the following powers, duties and standards shall apply. [1983, c. 519, §7 (NEW).]

1. Ownership. The authority shall not become an owner of land or facilities, except on a temporary basis where necessary to protect its investments, to maintain land in natural resource production, to facilitate transfer of lands or facilities for the use of entrants to natural resource enterprises or to otherwise implement its programs, provided that this limitation shall not apply to any development rights related to agricultural land which may be acquired by the authority, which rights may be retained by the authority, nor shall this section apply to any property acquired without payment by the authority of financial consideration. During the period of time that the authority may hold any such property, it is declared to be public property used for essential public and governmental purposes.

[ 1985, c. 344, §31 (AMD) .]

2. Accepted business standards. The authority shall exercise diligence and care in selection of persons and projects to receive its assistance and shall apply reasonable business and lending standards in selection and subsequent implementation of the programs and individual agreements authorized by this subchapter.

[ 1983, c. 519, §7 (NEW) .]

3. Delegation. In addition to section 984, the authority may delegate primary responsibility for determination and implementation of a project to any federal agency which assumes an obligation to repay any loan, either directly or by insurance or guarantee, for that project.

[ 1983, c. 519, §7 (NEW) .]

4. Procure insurance. The authority may procure insurance from public or private entities against any loss in connection with its operations and property interests, including insurance for any loss in connection with any bonds or obligations held by it and any of its property or assets and for payment of any bonds or obligations issued by it. To the maximum extent possible, the authority shall use the loan insurance program established pursuant to subchapter 2.

[ 2003, c. 537, §18 (AMD); 2003, c. 537, §53 (AFF) .]

5. Exercise of departmental authority. Upon the concurrence of the applicable commissioner, the authority may exercise such powers of the Department of Marine Resources or the Department of Agriculture, Conservation and Forestry as may be necessary to the purposes of this subchapter.

[ 1983, c. 519, §7 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

6. Nondiscrimination. The opportunity to receive assistance from the authority, directly or indirectly, shall be open to all persons regardless of race, creed, color, sex, national origin, age, physical or mental impairment or religion. The authority shall assure the availability of its programs on an equitable basis in all geographic areas of the State, provided that this section does not preclude the authority from identifying areas of the State which may be better suited to certain natural resource enterprises than others and does not preclude the authority from recognizing the value of a critical mass of natural resource economic activity in given areas.

[ 1985, c. 344, §31 (AMD) .]

7. Maximum amounts. The authority may, by rule, determine the portion of a project or class of projects to be financed by it, but in no case may the authority finance or guarantee more than 90% of the total value of a project.

[ 1983, c. 519, §7 (NEW) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §31 (AMD). 2003, c. 537, §18 (AMD). 2003, c. 537, §53 (AFF). 2011, c. 657, Pt. W, §5 (REV).



10 §987. Standards for financing assistance

In addition to the applicable provisions of section 986, financing assistance provided pursuant to this subchapter shall not be provided for except upon a finding that the following criteria have been satisfied. [1985, c. 344, §32 (AMD).]

1. Residence. If the person is seeking assistance for the purchase of agricultural land, the person is a resident of the State, or in the case of corporations, partnerships, joint ventures or other associations, the majority interest of the association shall be beneficially owned by residents of the State. If the person, corporation, partnership, joint ventures or other association is seeking assistance for some other purpose, a preference shall be given to residents.

[ 1983, c. 519, §7 (NEW) .]

2. Location. The project is or will be located within the State.

[ 1985, c. 344, §32 (AMD) .]

3. Experience. The person has sufficient education, training, ability and expertise in the type of natural resource enterprise for which financing assistance is requested.

[ 1983, c. 519, §7 (NEW) .]

4. Access to resources. The person has or will have access to adequate resources in addition to the financing assistance provided under this subchapter to commence or continue the enterprise.

[ 1983, c. 519, §7 (NEW) .]

5.

[ 1985, c. 344, §32 (RP) .]

6. Agricultural land. If the financing assistance is for the acquisition of agricultural land, the person agrees in writing for such period as the authority shall specify to follow such soil conservation and related standards as the authority shall, by rule, adopt; not to convey the land without written permission of the authority and, in the case of farmland within the definition of Title 36, section 1102, to apply and continue to elect to apply during the period of receipt of financing assistance for farm and open space classifications under Title 36, chapter 105, subchapter X. This agreement shall be recorded in the registry of deeds for the county or counties where the land is located.

[ 1985, c. 344, §32 (AMD) .]

7. State policy. The natural resource enterprise will comply with enunciated state policy regarding soil conservation, environmental protection, agricultural development and similar state initiatives. In particular, all projects receiving financing assistance through the authority shall be in accordance with any plan adopted pursuant to section 984 and with the applicable planning, zoning, sanitary and building laws, ordinances and regulations of the State and of the locality in which the project is situated.

[ 1985, c. 344, §32 (AMD) .]

8. Public benefit. The natural resource enterprise will provide for the betterment of the health and welfare of the inhabitants of the State and make a significant contribution to either the economic growth of the community or to the retention of agricultural land in production. For purposes of this section, the authority shall, by rule, adopt criteria defining the acceptable impact on employment, natural resource production, harvesting, marketing, land use and other factors. In reaching its determination in this regard, the authority shall be guided by the provisions of sections 981 and 982.

[ 1985, c. 344, §32 (AMD) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §32 (AMD).



10 §988. Financing assistance to natural resource enterprises

The authority may provide financing assistance or participate in providing financing assistance to eligible persons under this section and section 997 in the following manner. [1983, c. 519, §7 (NEW).]

1. General conditions. Financing assistance provided pursuant to this subchapter may be on such terms and conditions as may be agreed upon by the authority from time to time. These terms may include, but are not limited to, requirements as to prepayment, period of repayment, interest rate, rentals, project design and planning, security requirements and evidences of indebtedness. The authority may require a borrower to execute a note, loan agreement or other evidence of indebtedness and furnish additional assurances and guarantees, including insurance, reasonably related to protecting the security of the loan.

[ 1985, c. 344, §33 (AMD) .]

2. Assured compliance. The authority may, by rule, provide for permitted assumptions of loans or for other transfers of interest in property financed by the authority to persons who are otherwise qualified to receive assistance under this chapter. In all other cases, the person receiving the financing assistance shall agree, in writing, to use the land or property so acquired only for the purposes specified in the application to or subsequent written agreement with the authority. These agreements shall be recorded in the registry of deeds for the county or counties in which the property is located.

The authority, at its option, may declare immediately payable all amounts due the authority if all or a part of the land, facilities or other property involved is leased, sold or otherwise transferred to another person.

[ 1985, c. 344, §34 (AMD) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §§33,34 (AMD).



10 §988-A. Natural Resources Capital Investment Fund

1. Creation. The Natural Resources Capital Investment Fund is created and established under the jurisdiction and control of the authority.

[ 1989, c. 552, §12 (NEW) .]

2. Sources of money. There shall be paid into the fund the following:

A. All money appropriated for inclusion in the fund; [1989, c. 552, §12 (NEW).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money of the fund; [1989, c. 552, §12 (NEW).]

C. Subject to any pledge, contract or other obligation, any money which the authority receives in repayment of advances from the fund; and [1989, c. 552, §12 (NEW).]

D. Any other money available to the authority and directed by the authority to be paid into the fund. [1989, c. 552, §12 (NEW).]

[ 1989, c. 552, §12 (NEW) .]

3. Application of fund. Money in the fund may be applied to carry out any power of the authority under or in connection with section 988-B, including, without limitation, to pledge or transfer and deposit money in the fund as security for and to apply money in the fund in payment of principal, interest, dividends and other amounts due on secured loans or equity interests. Money in the fund may be used for direct loans in connection with a project eligible under section 988-B. The authority, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, shall adopt rules for determining eligibility, feasibility, terms, conditions and security for direct loans or secured loans or investments. Money in the fund not needed currently to meet the obligations of the authority as provided in this section may be invested in a manner permitted by law.

[ 1989, c. 552, §12 (NEW) .]

4. Accounts within fund. The authority may divide the fund into separate accounts as it determines necessary or convenient for carrying out this section, including, but not limited to, accounts reserved for direct loan funds.

[ 1989, c. 552, §12 (NEW) .]

5. Revolving fund. The fund shall be a nonlapsing, revolving fund. All money in the fund shall be continuously applied by the authority to carry out this section and section 988-B.

[ 1989, c. 552, §12 (NEW) .]

SECTION HISTORY

1989, c. 552, §12 (NEW).



10 §988-B. Natural resources capital investment program

1. Purpose. The purpose of this section is to establish a program to provide assistance in the financing and development of natural resource projects designed to increase the State's capacity to produce, harvest, store, process, distribute, market and improve the quality of its natural resource products. The goal is to expand the opportunities for natural resource enterprises and promote the quality of Maine products nationally and internationally.

[ 1989, c. 552, §12 (NEW) .]

2. Eligible projects. To be eligible for assistance under the program, projects must be located in the State and must consist of the construction, renovation or acquisition of land, buildings, equipment, docks, wharves, piers or vessels used in connection with a commercial natural resource enterprise, as that term is defined in section 963-A, subsection 41. Financing assistance may be provided with respect to the soft costs associated with eligible projects, but not for working capital.

[ 1989, c. 552, §12 (NEW) .]

3. Eligible borrowers. Eligible borrowers shall include profit and nonprofit businesses, producer groups, cooperatives and governmental entities.

[ 1989, c. 552, §12 (NEW) .]

4. Assistance provided. The authority is authorized to provide assistance in the form of direct loans or security for commercial loans or equity investments, subject to the following limitations.

A. In the case of direct loans, funds may be provided from the fund established under section 988-A for up to 45% of total project costs. Borrowers must contribute at least 10% of total project costs in equity or the equivalent and the balance of project costs may be financed by a lender. The authority may provide that repayment of loans from the fund and the security therefor may be subordinate to the lender loan. The interest rate, other loan terms and conditions and fees to the authority may be established by the authority by rulemaking pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, provided that the interest rate is not less than 5% per year and loan terms do not exceed 10 years for equipment, 20 years for vessels and 25 years for real estate. [1989, c. 552, §12 (NEW).]

B. In the case of security for commercial loans, funds may be provided from the fund established under section 988-A to the lender as collateral for the loan on terms and conditions established by the authority by rulemaking pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, provided that funds deposited with the lender do not exceed 45% of the total loan. The authority may also provide funds to a lender as a deposit in the name of the authority at a reduced rate of interest provided that the interest savings to the lender is passed on to the borrower in the form of a lower interest rate on the loan. [1989, c. 552, §12 (NEW).]

C. In the case of security for equity investments, the authority may pledge or deposit money from the fund established under section 988-A as security for up to 30% of a direct equity investment in an eligible borrower on terms and conditions established by the authority by rulemaking pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II. [1989, c. 552, §12 (NEW).]

D. Assistance from the fund pursuant to this section may not exceed in aggregate 45% of total project costs of an eligible project. The authority may establish a mechanism for reserving funds for or giving priority to projects in industries or areas of the State deemed to require special assistance. [1989, c. 552, §12 (NEW).]

E. Each applicant must demonstrate a reasonable likelihood that it would not be able to obtain financing or investment sufficient for the project's needs on reasonable terms without assistance from the fund, that there is a reasonable likelihood that it will be able to repay the loan or secured investment and that the project will assist in accomplishing the purposes of this subchapter. [1989, c. 552, §12 (NEW).]

[ 1989, c. 552, §12 (NEW) .]

SECTION HISTORY

1989, c. 552, §12 (NEW).



10 §989. Financing assistance to and purchases of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §990. Bonds of the authority (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §991. Refunding bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §992. Notice requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §993. Reserve funds and appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §994. Remedies of bondholders and noteholders (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §995. Agreement of the State (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §996. Bonds and notes as legal investments (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §35 (RP).



10 §997. Program for entrants to natural resource enterprises

In addition to other programs and financing assistance established under this subchapter which may be available to natural resource enterprises, the authority shall establish a supplemental financing and technical assistance program designed specifically to meet the needs of entrants to natural resource enterprises. [1985, c. 344, §36 (AMD).]

1. Criteria for participation. In addition to the applicable provisions of sections 987 and 988, persons seeking financing assistance under the entrants to natural resource enterprises programs shall be subject to the following.

A. In the case of an applicant who is an individual, the entrant to natural resource enterprises shall be a resident of the State and shall have, together with his spouse and dependent children, an aggregate net worth, as determined by the authority, of $100,000 or less when an application is made. In the case of an applicant which is a business organization, the entrant to natural resource enterprises shall be organized under the laws of the State so that at least 51% of the controlling ownership is held by residents of the State each of whom has, together with his or her spouse and dependent children, an aggregate net worth, as determined by the authority, of $100,000 or less when an application is made. [1985, c. 344, §36 (RPR).]

B. The authority shall provide financing assistance in such amount as it determines is appropriate to reflect the cost of a reasonably-sized beginning enterprise. [1985, c. 344, §36 (AMD).]

C. The entrant has not previously received financing assistance under the program for the acquisition of property similar in nature to the property for which the financing assistance is sought, except that this restriction shall not apply if the amount previously received for an enterprise, plus the amount of the additional assistance sought for that enterprise, does not exceed the total determined by the authority pursuant to paragraph B. [1985, c. 344, §36 (AMD).]

D. The entrant agrees to engage in one or more natural resource enterprises and to participate in such marketing and training programs as the authority may require. [1985, c. 344, §36 (AMD).]

E. The entrant agrees to such other conditions as the authority may impose. [1985, c. 344, §36 (AMD).]

[ 1985, c. 344, §36 (AMD) .]

2. Financing assistance terms. In addition to the applicable provisions of sections 987 and 988, assistance provided pursuant to this section may involve special financing terms, including, but not limited to:

A. For the acquisition of land and facilities, arrangements where the authority agrees to make payments and binding commitments and to continue these payments, if necessary, over the life of the mortgage on behalf of entrants to natural resource enterprises in order to reduce interest costs on market rate credit to the level the authority by rule determines conducive to achieving the purpose of this section, provided that the rate shall not be lower than 5%. Persons benefiting from these assistance payments may be required to pay a larger interest payment as their ability to pay increases. No commitment made by the authority under this paragraph may be construed to commit the faith and credit of the State; [1985, c. 344, §36 (AMD).]

B. Deferred payment schedules; [1983, c. 519, §7 (NEW).]

C. Loan insurance for loans that satisfy the following requirements:

(1) The lender must be a seller of agricultural land and other eligible collateral:

(a) Who is a natural person; or

(b) That is a family farm corporation;

(2) The borrower must be an entrant to natural resource enterprises;

(3) The loan must be made for the purpose of financing all or part of the purchase price of agricultural land and other eligible collateral; and

(4) The interest rate on the loan must be significantly less than the market interest rate, if required by the authority; and [2003, c. 537, §19 (AMD); 2003, c. 537, §53 (AFF).]

D. Other similar agreements to facilitate participation in the natural resource sector. [1983, c. 519, §7 (NEW).]

[ 2003, c. 537, §19 (AMD); 2003, c. 537, §53 (AFF) .]

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §36 (AMD). 2003, c. 537, §19 (AMD). 2003, c. 537, §53 (AFF).



10 §997-A. Agriculturally Derived Fuel Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 474, §2 (NEW). 2007, c. 395, §§5, 6 (AMD). 2009, c. 124, §1 (RP).



10 §997-B. Agricultural Products Utilization Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 474, §2 (NEW). 1999, c. 731, §VVV3 (AMD). 2007, c. 395, §7 (RP).



10 §998. Limitation of liability (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §37 (RP).



10 §999. Taxation and fees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §37 (RP).



10 §1000. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §37 (RP).



10 §1000-A. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §7 (NEW). 1985, c. 344, §37 (RP).






Subchapter 1-B: DIVISION OF MAINE BUSINESS DEVELOPMENT AND FINANCE

10 §1001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §7 (RPR). 1983, c. 648, §§1,2 (AMD). 1983, c. 699, §§1,2 (AMD). 1983, c. 856, §1 (AMD). 1983, c. 862, §30 (AMD). 1985, c. 344, §38 (RP).



10 §1002. General powers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §7 (RPR). 1983, c. 856, §§2,3 (AMD). 1985, c. 344, §39 (RP).



10 §1003. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §49 (AMD). 1981, c. 698, §50 (AMD). 1983, c. 519, §6 (RP).



10 §1004. Organization (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §§51,52 (AMD). 1983, c. 519, §6 (RP).



10 §1005. General powers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §53 (AMD). 1983, c. 499, §1 (AMD). 1983, c. 519, §6 (RP). 1985, c. 506, §B9 (AMD).



10 §1006. Investment plan; reports (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §6 (RP).



10 §1007. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §6 (RP).



10 §1008. Liberal construction (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §6 (RP).



10 §1009. Governmental function (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §6 (RP).






Subchapter 1-C: NATURAL DISASTER BUSINESS ASSISTANCE

10 §1011. Natural Disaster Business Assistance Fund

1. Fund established. The Natural Disaster Business Assistance Fund is established under the jurisdiction of the Finance Authority of Maine.

[ 1987, c. 159, §1 (NEW) .]

2. Sources of fund. The following shall be paid into the fund:

A. All money appropriated for inclusion in the fund; [1987, c. 159, §1 (NEW).]

B. Subject to any pledge, contract or other obligation, any money which the authority receives in repayment of loans or advances from the fund; [1987, c. 159, §1 (NEW).]

C. Subject to any pledge, contract or other obligation, all interest, dividends or other income from investment of the fund; and [1987, c. 159, §1 (NEW).]

D. Any other money, including federal money, deposited in the fund to implement the provisions of this subchapter. [1987, c. 159, §1 (NEW).]

[ 1987, c. 159, §1 (NEW) .]

3. Application of fund. The authority may apply money in the fund to carry out any power of the authority under this subchapter, including, without limitation, to make loans or to pledge or transfer and deposit money in the fund as security for, and to apply money in the fund in payment of principal of, interest and other amounts due on loans made or secured by the authority pursuant to this subchapter. Money in the fund not needed currently to meet the obligations of the authority as provided for in this subchapter may be invested in such manner as may be permitted by law.

[ 1987, c. 159, §1 (NEW) .]

4. Accounts within fund. The authority may divide the funds into such separate accounts as it determines necessary or convenient for carrying out this subchapter.

[ 1987, c. 159, §1 (NEW) .]

5. Revolving fund. The fund shall be a nonlapsing revolving fund. All money in the fund shall be continuously applied by the authority to carry out this subchapter.

[ 1987, c. 159, §1 (NEW) .]

6. Commitment and administrative fees. The authority may fix commitment fees in an amount not to exceed 1% of the initial principal amount of a loan made or insured under this subchapter. These fees shall be deposited into the fund created under this section.

[ 1987, c. 159, §1 (NEW) .]

SECTION HISTORY

1987, c. 159, §1 (NEW).



10 §1012. Maine Natural Disaster Business Assistance Program

1. Purpose. The authority shall administer the Maine Natural Disaster Business Assistance Program for the purpose of providing assistance to businesses that are victims of natural disasters which have caused the State or portions of the State to be declared disaster areas by the President of the United States or his authorized representative.

[ 1987, c. 159, §1 (NEW) .]

2. Eligibility. Any eligible enterprise, as defined in section 963-A, subsection 9, shall be eligible for financial assistance under the program provided that:

A. The applicant has suffered serious financial hardship as a direct result of a natural disaster; [1987, c. 159, §1 (NEW).]

B. The applicant has insufficient access to federal or other disaster funds or other financial assistance on a timely basis other than pursuant to this program; and [1987, c. 159, §1 (NEW).]

C. The applicant is a business enterprise operated for profit. [1987, c. 159, §1 (NEW).]

[ 1987, c. 159, §1 (NEW) .]

3. Operation. Financial assistance under the program shall be used for the purpose of assisting eligible enterprises in recovering from the effects of natural disasters. The program may be administered in conjunction with other programs of the authority. Money in the fund may be used:

A. To provide direct loans to eligible enterprises; [1987, c. 159, §1 (NEW).]

B. As security for loans from financial institutions to eligible enterprises; and [1987, c. 159, §1 (NEW).]

C. To provide direct interim financing to eligible applicants pending receipt of federal disaster funds or financial assistance from other sources, which funds or financial assistance will be used to repay the interim loan from the authority. [1987, c. 159, §1 (NEW).]

[ 1987, c. 159, §1 (NEW) .]

4. Criteria. No financial assistance may be approved unless the authority determines that there is a reasonable likelihood that the applicant will be able to repay any loan made or secured under the program, that the applicant has demonstrated that it has insufficient access to other sources of funds and that the financial assistance is needed to assure the recovery of the applicant from the effects of the natural disaster. All applications must be received not later than June 30, 1987. The authority, by rules adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, may establish temporary reservations for geographic areas of the State and may establish such other criteria as may be consistent with the purposes of the program.

[ 1987, c. 159, §1 (NEW) .]

5. Limitations on financial assistance. Financial assistance under this subchapter shall be subject to the following limitations.

A. The initial term of financial assistance to applicants who are eligible to apply for federal funds as a result of a natural disaster shall not exceed 6 months. If federal funds are not available within the initial 6-month term to repay loans made or secured under this subchapter, the authority may extend the financial assistance or convert a loan from a financial institution secured under this subchapter to a direct loan for such term and on such conditions as may be appropriate and consistent with the purposes of this subchapter. [1987, c. 159, §1 (NEW).]

B. Loans pursuant to this subchapter shall ordinarily be made at interest rates not exceeding the prime rate of interest as reported in national financial publications and for terms not exceeding 20 years, provided that the authority may in its discretion vary those limitations if necessary to ensure the viability of the enterprise and repayment of the loan, and provided further that the authority may charge a higher rate of interest after default. [1987, c. 159, §1 (NEW).]

C. Loans made or secured under this subchapter shall be secured by such collateral, including personal guarantees, as may be reasonably available. The authority may provide financial assistance with less than adequate collateral when the applicant is credit worthy and demonstrates the ability to repay the loan. [1987, c. 159, §1 (NEW).]

D. The amount of financial assistance to an applicant from the fund shall not exceed $50,000, provided that the initial amount of each loan shall not exceed the minimum amount necessary for operation of the applicant's business during the initial 6-month term, as determined by the authority. [1987, c. 159, §1 (NEW).]

E. The authority may agree to deposit money from the fund with a financial institution to secure a loan to an eligible applicant and may waive the payment to the authority of some or all of the interest accruing on such deposit, provided that the applicant receives a reduced interest rate as a result of the deposit. [1987, c. 159, §1 (NEW).]

F. The authority may impose and collect a penalty of an amount not to exceed 50% of the amount of principal, interest and other charges due from a recipient of financial assistance under this subchapter in any case when the authority determines that the recipient has willfully applied the financial assistance to purposes or uses other than those purposes or uses approved by the authority or when the recipient has willfully failed to promptly repay the financial assistance with federal or other disaster funds available for that purpose as required by the authority. [1987, c. 159, §1 (NEW).]

G. Money from the fund shall not be released to or for the benefit of recipients until all applicable local, state and federal permits have been issued, and, for recipients located in flood plains, evidence of flood insurance has been provided. [1987, c. 159, §1 (NEW).]

[ 1987, c. 159, §1 (NEW) .]

SECTION HISTORY

1987, c. 159, §1 (NEW).






Subchapter 1-D: STUDENT FINANCIAL ASSISTANCE PROGRAM

10 §1013. Program established

The authority shall administer a program of comprehensive, consolidated student financial assistance for Maine students and their families. The authority is authorized to carry out various programs making financial and other assistance available to borrowers, institutions, or both, to finance costs of attendance at institutions of higher education. The authority is further authorized to issue its bonds, lend the proceeds of the bonds and exercise any other power set forth in this subchapter for these purposes. In carrying out its responsibilities, the authority shall be responsible for administering: [1989, c. 698, §10 (RPR).]

1. Maine State Grant Program. The Maine State Grant Program, pursuant to Title 20-A, chapter 419-A;

[ 2001, c. 70, §1 (AMD) .]

2. Teachers for Maine Program. The Teachers for Maine Program, as established in Title 20-A, chapter 428;

[ 1997, c. 97, §1 (RPR) .]

3. State Osteopathic Loan Fund. The State Osteopathic Loan Fund, as established in Title 20-A, chapter 423;

[ 1989, c. 698, §10 (RPR) .]

4. Postgraduate medical education program. The postgraduate medical education program, as established in Title 20-A, chapter 421;

[ 1989, c. 698, §10 (RPR) .]

5. Loan insurance programs. The Robert T. Stafford Loan Program, the Parent Loans to Undergraduate Students Program and the Supplemental Loans for Students Program pursuant to Title 20-A, chapter 417, subchapter I;

[ 1989, c. 698, §10 (RPR) .]

6. Robert C. Byrd Honors Scholarship Program. The Robert C. Byrd Honors Scholarship Program, pursuant to Title 20-A, chapter 417, subchapter II;

[ 1989, c. 698, §10 (RPR) .]

7. Paul Douglas Teacher Scholarship Program. The Paul Douglas Teacher Scholarship Program, pursuant to Title 20-A, chapter 417, subchapter II;

[ 1989, c. 698, §10 (RPR) .]

8. Supplemental loan program. The supplemental loan program as established in Title 20-A, chapter 417-B;

[ 1991, c. 603, §3 (AMD) .]

9. Tuition waiver program. The tuition waiver program pursuant to Title 20-A, chapter 429;

[ 1989, c. 559, §8 (NEW); 1989, c. 698, §10 (RPR) .]

10. Student financial assistance counseling and outreach program. The student financial assistance counseling and outreach program, as established in Title 20-A, chapter 430-B;

[ 1997, c. 97, §2 (AMD) .]

11. Student Educational Enhancement Deposit Plan.

[ 1991, c. 824, Pt. B, §4 (RP) .]

12. Maine Choice Program.

[ 1995, c. 462, Pt. A, §18 (RP) .]

13. Higher Education Loan and Loan Insurance Program. The Higher Education Loan and Loan Insurance Program, as established in Title 20-A, chapter 417-C;

[ 2013, c. 34, §3 (AMD) .]

14. University of Maine System Scholarship Fund.

[ 2005, c. 683, Pt. A, §14 (RP) .]

15. Scholarships for Maine Fund. The Scholarships for Maine Fund, as established in Title 20-A, chapter 419-C;

[ 2001, c. 417, §11 (AMD) .]

16. Maine College Savings Program. The Maine College Savings Program, as established in Title 20-A, chapter 417-E; and

[ 2001, c. 417, §12 (AMD) .]

17. Maine Dental Education Loan Program. The Maine Dental Education Loan Program as established in Title 20-A, chapter 426.

[ 2001, c. 417, §13 (NEW) .]

SECTION HISTORY

1989, c. 559, §8 (NEW). 1989, c. 698, §10 (RPR). 1991, c. 603, §§3-5 (AMD). 1991, c. 612, §§1,2 (AMD). 1991, c. 824, §§A12,B4,C1 (AMD). 1995, c. 462, §§A17,18 (AMD). 1997, c. 97, §§1-4 (AMD). 1997, c. 732, §§2,3 (AMD). 2001, c. 70, §1 (AMD). 2001, c. 417, §§11-13 (AMD). 2005, c. 683, §A14 (AMD). 2013, c. 34, §3 (AMD).



10 §1014. Loan insurance program

The authority may establish and administer a student loan insurance program as provided in Title 20-A, chapter 417. [1989, c. 698, §10 (NEW).]

1. Agency of jurisdiction for guaranteed loan program. For the purpose of the Constitution of Maine, Article VIII, Part First, Section 2, the authority, in accordance with Title 20-A, chapter 417, is the agency authorized under the federal guaranteed loan program to direct the issuance of bonds, to loan funds and to secure funds for loans to Maine students attending institutions of higher education.

[ 1989, c. 698, §10 (NEW) .]

SECTION HISTORY

1989, c. 698, §10 (NEW).



10 §1015. Legal services

Upon request of the authority, the Attorney General shall provide legal services related to implementation of this subchapter. [1989, c. 698, §10 (NEW).]

SECTION HISTORY

1989, c. 698, §10 (NEW).



10 §1016. Maine Education Assistance Board (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 598, §8 (NEW). 1989, c. 698, §10 (RPR). 1989, c. 700, §A37 (AMD). 1989, c. 878, §F1 (AMD). 1995, c. 519, §4 (AMD). 2001, c. 417, §14 (RP).



10 §1017. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 698, §10 (NEW). 1991, c. 832, §2 (RP).






Subchapter 1-E: NURSING EDUCATION

10 §1019. Nursing education loan repayment program

1. Nursing education loan repayment program. The nursing education loan repayment program is established for the purpose of increasing the number of nursing faculty in nursing education programs in the State.

[ 2005, c. 417, §1 (NEW) .]

2. Criteria. For an applicant to participate in the nursing education loan repayment program established under subsection 1, the applicant must:

A. Be a nurse; [2005, c. 417, §1 (NEW).]

B. Complete a master's or doctoral degree in nursing; [2005, c. 417, §1 (NEW).]

C. Possess an outstanding education loan relating to the master's or doctoral nursing degree; and [2005, c. 417, §1 (NEW).]

D. Sign a statement of intent in a form acceptable to the authority to work as nursing faculty in a nursing education program in the State for a minimum of 3 years after acceptance into the nursing education loan repayment program. [2005, c. 417, §1 (NEW).]

[ 2005, c. 417, §1 (NEW) .]

3. Nursing education loan repayment fund. The nursing education loan repayment fund, referred to in this section as "the fund," is created as a nonlapsing, interest-earning, revolving fund to carry out the purposes of this subchapter.

A. The authority may receive, invest and expend on behalf of the fund money from gifts, grants, bequests, loans and donations in addition to money appropriated or allocated by the State. Money received by the authority on behalf of the fund must be used for the purposes of this subchapter. The fund must be maintained and administered by the authority. Any unexpended balance in the fund carries forward for continued use under this subchapter. [2005, c. 417, §1 (NEW).]

B. Costs and expenses of maintaining, servicing and administering the fund and of administering the nursing education loan repayment program may be paid out of amounts in the fund. [2005, c. 417, §1 (NEW).]

[ 2005, c. 417, §1 (NEW) .]

4. Administration. The nursing education loan repayment program and the nursing education loan repayment fund are administered by the authority. The authority shall repay the loan of an applicant who meets the criteria in subsection 2 in the amount of up to $4,500 for a master's degree and up to $6,000 for a doctoral degree. The authority may adopt rules to carry out the purposes of this subchapter. Rules adopted pursuant to this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 417, §1 (NEW) .]

SECTION HISTORY

2005, c. 417, §1 (NEW).






Subchapter 1-F: WASTE MOTOR OIL DISPOSAL SITE REMEDIATION PROGRAM

10 §1020. Waste Motor Oil Revenue Fund

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eligible person" means a person that is eligible, pursuant to section 1020-A, to have that person's share of response costs paid from the proceeds of revenue obligation securities issued pursuant to this subchapter or is eligible to have that person's share of response costs paid from the fund as otherwise set forth in this subchapter. [2011, c. 211, §2 (AMD); 2011, c. 211, §27 (AFF).]

A-1. [2011, c. 211, §27 (AFF); 2011, c. 211, §2 (RP).]

A-2. "Diesel engine crankcase oil" means motor vehicle oil that is classified for use in a diesel engine crankcase by meeting the performance requirements of the American Petroleum Institute beginning with CA standards and all succeeding specifications under those standards, inclusive of all original equipment manufacturer-specific engine oils. [2011, c. 211, §2 (AMD); 2011, c. 211, §27 (AFF).]

B. [2007, c. 618, §14 (AFF); 2007, c. 618, §4 (RP).]

C. "Fund" means the Waste Motor Oil Revenue Fund established under subsection 2 to be deposited with and administered by the authority. [2007, c. 464, §6 (NEW).]

C-1. "Gasoline engine crankcase oil" means motor vehicle oil that is classified for use in a gasoline engine crankcase by meeting the performance requirements of the American Petroleum Institute, beginning with SA standards through the most current standards, inclusive of original equipment manufacturer-specific engine oils, and International Lubricant Standardization and Approval Committee GF-1 standards through current standards, inclusive of all original equipment manufacturer-specific engine oils. [2011, c. 211, §2 (AMD); 2011, c. 211, §27 (AFF).]

D. "Motor vehicle" has the same meaning as in Title 29-A, section 101, subsection 42. [2007, c. 464, §6 (NEW).]

E. [2007, c. 618, §14 (AFF); 2007, c. 618, §6 (RP).]

F. "Motor vehicle oil" means any lubricating oil or other lubricant that is reclaimable and classified for use in an internal combustion engine or the transmission, gear box, hydraulic system, compressor or differential for a motor vehicle, including but not limited to natural, synthetic and rerefined motor oils, whether or not in retail containers. [2011, c. 211, §2 (AMD); 2011, c. 211, §27 (AFF).]

G. "Motor vehicle oil dealer" means any person, firm or corporation engaged in the business of producing, packaging or otherwise preparing motor vehicle oil for market, or selling or distributing motor vehicle oil. [2007, c. 618, §8 (NEW).]

H. [2011, c. 211, §27 (AFF); 2011, c. 211, §2 (RP).]

[ 2011, c. 211, §2 (AMD); 2011, c. 211, §27 (AFF) .]

2. Creation; sources of fund. The Waste Motor Oil Revenue Fund is established. The fund consists of:

A. All money appropriated for inclusion in the fund; [2007, c. 464, §6 (NEW).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money in the fund; [2007, c. 464, §6 (NEW).]

C. Any other money available to the authority and directed by the authority to be paid into the fund; and [2007, c. 464, §6 (NEW).]

D. All revenue received from the State Tax Assessor pursuant to former subsection 6 and subsection 6-A. [2009, c. 434, §1 (AMD); 2009, c. 434, §84 (AFF).]

[ 2009, c. 434, §1 (AMD); 2009, c. 434, §84 (AFF) .]

3. Application of fund. Money in the fund must be applied to the payment of principal of, interest on, redemption premiums on or other costs of revenue obligation securities issued pursuant to section 1020-A and may, in whole or in part, be pledged or transferred and deposited as security for those securities. Money in the fund not immediately needed to meet the obligations of the authority as provided for in this subsection may be invested in such a manner as permitted by law. Any reasonable costs incurred by the authority in administering this fund may be taken from the money in the fund.

Notwithstanding any provision of this subchapter to the contrary, money in the fund may not be transferred from the fund or otherwise applied except as expressly provided in this subsection unless:

A. All amounts required by the trust documents securing those revenue obligation securities to be transferred to the trustee or to a paying agent have been transferred during the same calendar year; [2011, c. 211, §3 (NEW).]

B. All costs incurred, or projected by the authority to be incurred, in administering the fund in that calendar year have been funded through the transfer of such amounts to the authority; and [2011, c. 211, §3 (NEW).]

C. The completion of the transfer or other application does not result in a balance in the fund of less than $600,000. [2011, c. 211, §3 (NEW).]

[ 2011, c. 211, §3 (AMD) .]

3-A. Excess revenue; application. By April 15th annually, the authority shall determine whether, as of the immediately preceding December 31st, the fund contained more than $600,000, which is referred to in this subsection as "excess revenue." Excess revenue must be used to satisfy the following obligations in the following order each year, until the excess revenue is exhausted or the obligations have been satisfied, whichever comes first.

A. As the first obligation, an amount not to exceed $65,000 per year for payments to eligible motor vehicle oil dealers pursuant to section 1020-C. The amount available for reimbursement must be reported to the State Tax Assessor no later than April 15th annually. [2011, c. 211, §4 (NEW).]

B. [2011, c. 211, §4 (NEW); MRSA T. 10, §1020, sub3A, ¶B (RP).]

C. [2011, c. 211, §4 (NEW); MRSA T. 10, §1020, sub3A, ¶C (RP).]

D. As the 4th obligation, transfer of up to $1,000,000 per year to the Uncontrolled Sites Fund established under Title 38, section 1364, subsection 6 until $6,919,681.57 has been transferred for response costs incurred by the Department of Environmental Protection at the waste motor oil disposal site. [2011, c. 211, §4 (NEW).]

E. As the 5th obligation, an additional reimbursement from the fund to eligible motor vehicle oil dealers pursuant to section 1020-C. The amount available for reimbursement under this paragraph must be reported to the State Tax Assessor no later than April 15th annually. [2011, c. 211, §4 (NEW).]

F. As the 6th obligation, notwithstanding the $1,000,000 annual limit specified in paragraph D, an additional transfer of any remaining excess revenues to the Uncontrolled Sites Fund established under Title 38, section 1364, subsection 6 until the amount specified in paragraph D is paid in full. [2011, c. 211, §4 (NEW).]

[ 2011, c. 211, §4 (NEW) .]

4. Accounts within fund. The authority may divide the fund into separate accounts as it determines necessary or convenient for carrying out the purposes of this subchapter.

[ 2007, c. 464, §6 (NEW) .]

5. Revolving fund. The fund is a nonlapsing, revolving fund. All money in the fund must be continuously applied by the authority to carry out the purposes of this subchapter except as provided in subsection 3.

[ 2007, c. 464, §6 (NEW) .]

6. Premium.

[ 2007, c. 618, §10 (AMD); MRSA T. 10, §1020, sub-§6 (RP) .]

6-A. Premium. In addition to any other tax or charge imposed under state or federal law, a premium is imposed on motor vehicle oil sold or distributed in the State as provided in this subsection. A motor vehicle oil dealer that makes the first sale or distribution of motor vehicle oil in the State shall pay the premium.

The premium is calculated as follows:

A. Diesel engine crankcase oil is subject to a premium of 35¢ per gallon; [2011, c. 211, §5 (NEW); 2011, c. 211, §27 (AFF).]

B. Gasoline engine crankcase oil sold or distributed in a container with a volume of 5 gallons or less is subject to a premium of 35¢ per gallon; [2011, c. 211, §5 (NEW); 2011, c. 211, §27 (AFF).]

C. Gasoline engine crankcase oil sold or distributed in a container with a volume of more than 5 gallons is subject to a premium of $1.10 per gallon; and [2011, c. 211, §5 (NEW); 2011, c. 211, §27 (AFF).]

D. All motor vehicle oil other than diesel engine crankcase oil and gasoline engine crankcase oil that is sold or distributed in a container with a volume of 16 gallons or less is subject to a premium of 35¢ per gallon. [2011, c. 211, §5 (NEW); 2011, c. 211, §27 (AFF).]

All premiums must be paid to the State Tax Assessor and are subject to the administrative provisions of Title 36, Parts 1 and 3 as though they were a sales tax liability. By the 20th day of each month, the State Tax Assessor shall notify the State Controller and the Treasurer of State of the amount of revenue attributable to the premium collected under this subsection in the previous month. When notified by the State Tax Assessor, the State Controller shall transfer that amount to the fund.

[ 2011, c. 211, §27 (AFF); 2011, c. 211, §5 (RPR) .]

7. Effective date. This section takes effect on October 1, 2007 and remains in effect until the later of June 30, 2018 and any date thereafter but no later than December 31, 2030 on which the authority notifies the State Tax Assessor that there are no outstanding revenue obligation securities that were issued pursuant to section 1020-A.

[ 2007, c. 618, §12 (AMD) .]

8. Successor standards.

[ 2011, c. 211, §6 (RP) .]

SECTION HISTORY

2007, c. 464, §6 (NEW). 2007, c. 618, §§2-13 (AMD). 2007, c. 618, §14 (AFF). 2009, c. 213, Pt. KKK, §§1, 2 (AMD). 2009, c. 434, §1 (AMD). 2009, c. 434, §84 (AFF). 2011, c. 211, §§2-6 (AMD). 2011, c. 211, §27 (AFF).



10 §1020-A. Waste motor oil disposal site remediation program

1. Issue of securities. The authority shall issue revenue obligation securities pursuant to subchapter 3 in an amount sufficient to:

A. Pay the response costs of eligible persons, except that a revenue obligation security may not be issued after July 1, 2011 to fund the payments required by this paragraph; [2011, c. 211, §7 (AMD).]

B. Establish any capital reserve fund pursuant to section 1053; and [2007, c. 464, §6 (NEW).]

C. Pay the costs of issuance of revenue obligation securities. [2007, c. 464, §6 (NEW).]

[ 2007, c. 464, §6 (NEW); 2011, c. 211, §7 (AMD) .]

2. Payment of proceeds. The authority shall pay proceeds of the revenue obligation securities to or on behalf of the responsible parties in accordance with subsection 4.

[ 2011, c. 211, §8 (AMD); 2011, c. 211, §27 (AFF) .]

3. Revenue refunding securities. The authority may provide for issuance of revenue refunding securities pursuant to section 1048.

[ 2007, c. 464, §6 (NEW) .]

4. Certificate of determination. From time to time, the authority shall ascertain from the Department of Environmental Protection, the United States Environmental Protection Agency or the responsible parties, as applicable, the final remedy selection and response costs for each waste motor oil disposal site.

A. When the authority is advised by the Department of Environmental Protection, the United States Environmental Protection Agency or the responsible parties of the issuance of a final remedy selection and that the remedy will be implemented pursuant to a consent decree or other final settlement order or agreement determining substantially final response costs for a waste motor oil disposal site, the authority shall determine those costs for that waste motor oil disposal site that represent the collective share of those persons eligible under subsection 7 to have their share of those costs for the waste motor oil disposal site paid from the proceeds of revenue obligation securities. In determining the amount of response costs incurred by an eligible person prior to the effective date of a consent decree or other final settlement order or agreement, the authority shall rely on a written certificate of costs from the potentially responsible party (PRP) group, if any, at the waste oil disposal site. If a potentially responsible party (PRP) group is not active at a waste oil disposal site, the authority shall rely on a written certificate of costs from each eligible person supported by copies of invoices, receipts or other evidence of payment. The certificate of costs must be made under oath and subject to the provisions of Title 17-A, section 451. In determining the amount of response costs to be incurred by an eligible person after the effective date of a consent decree or other final settlement order or agreement, the authority shall rely on the final allocation of response costs as agreed on by the responsible parties and as reflected in the consent decree or other final settlement order or agreement. [2007, c. 464, §6 (NEW).]

A-1. [2011, c. 211, §9 (RP).]

B. With respect to a waste motor oil disposal site, following the determinations made pursuant to paragraph A, the authority shall issue a certificate of determination setting forth the amount of:

(1) The response costs paid or to be paid with respect to that waste motor oil disposal site;

(2) The eligible response costs with respect to that waste motor oil disposal site to be paid from the proceeds of revenue obligation securities; and

(3) The proceeds of the revenue obligation securities to be paid to or on behalf of the responsible parties. [2011, c. 211, §10 (AMD).]

C. The authority may issue no more than one supplemental certificate of determination with respect to a waste motor oil disposal site, which may provide for the payment from the proceeds of additional revenue obligation securities of an amount equal to no more than 10% of the amount of costs initially certified for that waste motor oil disposal site. The authority is not authorized to issue more than 2 certificates of determination for a waste motor oil disposal site. [2007, c. 464, §6 (NEW).]

[ 2011, c. 211, §§9, 10 (AMD) .]

5. Eligibility. For purposes of this section, "person" means any natural person, corporation, partnership or other entity identified as a responsible party at a waste motor oil disposal site. The following persons that contributed waste motor oil to a waste motor oil disposal site and who have been designated by the Department of Environmental Protection or the United States Environmental Protection Agency as responsible parties with respect to any of the waste motor oil disposal sites are eligible to have their share of response costs paid from the proceeds of revenue obligation securities issued pursuant to this subchapter:

A. Those responsible parties that the Department of Environmental Protection or United States Environmental Protection Agency determines are insolvent, unlocated or defunct; [2007, c. 464, §6 (NEW).]

B. Those responsible parties that the Department of Environmental Protection or United States Environmental Protection Agency determines have a limited ability to pay; [2007, c. 464, §6 (NEW).]

C. Those responsible parties that the Department of Environmental Protection or United States Environmental Protection Agency determines are responsible for 110 gallons or less of waste motor oil at a waste motor oil disposal site; [2007, c. 464, §6 (NEW).]

D. The State and any agencies, authorities, departments, boards, commissions or instrumentalities of the State or political subdivisions of the State; [2007, c. 464, §6 (NEW).]

E. All franchised new car and truck dealers licensed pursuant to Title 29-A, chapter 9, subchapter 3 or the successors in interest of any such franchised new car or truck dealers. The Secretary of State shall certify to the authority those responsible parties that were licensed pursuant to Title 29-A, chapter 9, subchapter 3; [2007, c. 464, §6 (NEW).]

F. All used car and truck dealers licensed in accordance with Title 29-A, chapter 9, subchapter 3 or the successors in interest of any such used car and truck dealers. The Secretary of State shall certify to the authority those responsible parties that were licensed pursuant to Title 29-A, chapter 9, subchapter 3; [2007, c. 464, §6 (NEW).]

G. A person or its successor in interest that:

(1) Performed repairs at repair facilities located in this State on motor vehicles that are owned by 3rd parties;

(2) Is identified as qualified under this subsection by the potentially responsible party (PRP) group at the waste oil disposal site or, in the case when the response action was or will be undertaken by the State, by the Department of Environmental Protection; and

(3) Certifies to the authority under oath and subject to the provisions of Title 17-A, section 451 that it is qualified under this subsection; [2009, c. 304, §3 (AMD).]

H. Any person or its successor in interest that performed repairs on its own fleet of motor vehicles, is identified by the potentially responsible party group at the waste motor oil disposal site or, in the case when the response action was or will be undertaken by the State is identified by the Department of Environmental Protection, as qualified under this subsection and certifies to the authority under oath and subject to the provisions of Title 17-A, section 451 that it is qualified under this subsection. The motor vehicles at all pertinent times must have been registered, garaged and serviced in this State; and [2011, c. 211, §11 (AMD).]

I. Any person or its successor in interest that performed repairs, at repair facilities located in this State, on special equipment or special mobile equipment, as defined in Title 29-A, section 101, subsections 69 and 70, is identified by the potentially responsible party group at the waste motor oil disposal site or, in the case when the response action was or will be undertaken by the State is identified by the Department of Environmental Protection, as qualified under this subsection and certifies to the authority under oath and subject to the provisions of Title 17-A, section 451 that it is qualified under this subsection. [2011, c. 211, §11 (AMD).]

Notwithstanding any provision of this subsection to the contrary, at the Ellsworth, Casco and Presque Isle waste motor oil disposal sites identified in section 963-A, subsection 51-E, paragraphs B, C and D, eligible persons include all responsible parties except those enumerated in subsection 6.

[ 2011, c. 211, §11 (AMD) .]

6. Parties ineligible. The United States of America and its agencies, authorities, departments, boards, commissions and instrumentalities are not eligible to have any share of any of their obligation for response costs covered by revenue obligation securities issued pursuant to this section.

[ 2007, c. 464, §6 (NEW) .]

7. Registry determinations regarding eligibility. In accordance with the criteria set forth in subsection 5, the authority shall establish a registry of all responsible parties who qualify to have their share of response costs paid pursuant to this subchapter.

A. In order to establish the registry, the authority shall review the list of responsible parties prepared by the Department of Environmental Protection or the United States Environmental Protection Agency with respect to the waste motor oil disposal sites, must have access to all Department of Environmental Protection and United States Environmental Protection Agency records that relate in any way to the volume or composition of materials that may have been deposited in a waste motor oil disposal site and shall confirm which responsible parties meet the criteria established in subsection 5. The confirmed responsible parties must be placed on the registry. In addition, with regard to eligibility, the authority may consider and rely upon information provided by the potentially responsible party (PRP) group conducting response activities at the waste motor oil disposal site. Copies of the registry must be made available to the public at the office of the chief executive officer of the authority. [2007, c. 464, §6 (NEW).]

B. The authority shall cause the registry for each waste motor oil disposal site to be published 2 times, 7 days apart, simultaneously in the weekend edition of the following newspapers or any of their successors: the Bangor Daily News, the Portland Press Herald, the Kennebec Journal, the Morning Sentinel, the Brunswick Times Record, the Aroostook Republican, the Lewiston Sun Journal and the Biddeford Journal Tribune. [2007, c. 464, §6 (NEW).]

C. Any responsible party may request reconsideration of any authority decision relating to eligibility for that responsible party. All reconsideration determinations must be made by the Department of Environmental Protection and in accordance with Title 5, chapter 375, subchapter 4. All requests for reconsideration must be mailed, postage prepaid, to the Department of Environmental Protection at the address designated by the authority. All requests for reconsideration must be in writing and include such information as the responsible party desires to draw to the Department of Environmental Protection's attention and must be received by the department no later than 30 days from the 2nd date of publication of notice in the newspapers identified in paragraph B. The request for reconsideration must be accompanied by a filing fee to the Department of Environmental Protection in the amount of $500. The decision of the Department of Environmental Protection constitutes final agency action. [2007, c. 464, §6 (NEW).]

D. Any responsible party may appeal a decision by the Department of Environmental Protection to the Kennebec County Superior Court pursuant to Title 5, section 9061 within 30 days of the date of the decision. An appeal under this paragraph is nontestimonial. The record consists solely of written materials reviewed by the Department of Environmental Protection and its decision. [2011, c. 559, Pt. A, §9 (AMD).]

[ 2011, c. 559, Pt. A, §9 (AMD) .]

8. Rules. The authority shall adopt rules necessary to implement this subchapter. Rules adopted by the authority pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 464, §6 (NEW) .]

9. Liability releases and covenants at certain sites. This subsection applies to the Ellsworth, Casco and Presque Isle waste motor oil disposal sites identified in section 963-A, subsection 51-E, paragraphs B, C and D and referred to in this subsection as "the sites." Upon receipt by the Department of Environmental Protection of the first $3,500,000 pursuant to section 1020, subsection 3-A, paragraphs D and F:

A. The Department of Environmental Protection or any other agency or instrumentality of the State may not sue or take administrative action against any responsible party at a waste motor oil disposal site under any state or federal statute or common law regarding response costs or environmental conditions related to the release, threatened release or presence of hazardous substances at or from any of the sites prior to the effective date of this paragraph, including, without limitation, past response costs, future response costs, oversight costs, natural resource damages and the cost of assessment; [2011, c. 211, §12 (NEW).]

B. The State, including all of its departments, agencies and instrumentalities, by and through the Attorney General, shall execute a release in favor of all eligible persons at the sites. The release must forever discharge and release all eligible persons from all claims, suits, actions, liabilities, causes of action, demands, costs, damages and expenses of any nature whatsoever, including, without limitation, past response costs, future response costs, oversight costs, natural resource damages and the cost of assessment, whether known or unknown, arising out of, directly or indirectly, a release, threatened release or presence of hazardous substances at or from the sites prior to the effective date of this paragraph; and [2011, c. 211, §12 (NEW).]

C. The eligible persons at the sites are protected from contribution actions or claims regarding those sites. [2011, c. 211, §12 (NEW).]

The State shall include a covenant not to sue and contribution protection in any consent decree or other settlement agreement entered into between the State and federal agencies related to recovery of the State's response costs at the sites.

[ 2011, c. 211, §12 (NEW) .]

SECTION HISTORY

2007, c. 464, §6 (NEW). 2009, c. 304, §§1-5 (AMD). 2011, c. 211, §§7-12 (AMD). 2011, c. 211, §27 (AFF). 2011, c. 559, Pt. A, §9 (AMD).



10 §1020-B. Status reports

The following reports related to the waste motor oil disposal site remediation program under section 1020-A must be submitted to the joint standing committee of the Legislature having jurisdiction over natural resources matters. [2009, c. 213, Pt. KKK, §3 (NEW).]

1. Program report. By January 15, 2010 and every 2 years thereafter, the authority and the Department of Environmental Protection shall report on the status of the waste motor oil disposal site remediation program under section 1020-A.

[ 2009, c. 213, Pt. KKK, §3 (NEW) .]

2. Funding report. By February 15, 2010 and every year thereafter, the authority and the State Tax Assessor shall report the revenue collected pursuant to section 1020, subsection 6-A for the preceding calendar year. The report may be incorporated into the biennial report required under subsection 1. The joint standing committee of the Legislature having jurisdiction over natural resources matters shall determine, beginning in 2013 and every odd-numbered year thereafter, whether the premium imposed pursuant to section 1020, subsection 6-A may be reduced or eliminated in a manner that does not adversely affect the ability of the authority to provide for the full and timely payment of the principal of, interest on, redemption premiums on or other costs of all revenue obligation securities issued pursuant to section 1020-A that remain outstanding as those costs become due or adversely affect the security for those revenue obligation securities and may submit legislation related to the determination and report required under this subsection.

[ 2011, c. 211, §13 (AMD) .]

SECTION HISTORY

2009, c. 213, Pt. KKK, §3 (NEW). 2011, c. 211, §13 (AMD).



10 §1020-C. Motor vehicle oil premium reimbursement

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Eligible dealer" means a motor vehicle oil dealer that has sold or distributed motor vehicle oil outside the State on which the motor vehicle oil premium was imposed by section 1020, subsection 6-A. [2011, c. 548, §1 (AMD); 2011, c. 548, §36 (AFF).]

B. "Eligible premium" means a premium that has been reported and paid by a motor vehicle oil dealer to the State Tax Assessor on motor vehicle oil that was subsequently sold or distributed by an eligible dealer outside the State during the relevant reimbursement period. [2011, c. 548, §1 (AMD); 2011, c. 548, §36 (AFF).]

C. "Reimbursement claim" means the value of all eligible premiums reported by an eligible dealer during a reimbursement year. [2011, c. 211, §14 (NEW).]

D. "Unreimbursed eligible premium" means a properly filed eligible premium that has not been reimbursed to the eligible dealer for current or prior year obligations. [2011, c. 211, §14 (NEW).]

[ 2011, c. 548, §1 (AMD); 2011, c. 548, §36 (AFF) .]

2. Annual application for reimbursement. An eligible dealer shall submit a claim for reimbursement of eligible premiums on motor vehicle oil sold by that dealer outside the State on a form prescribed by the State Tax Assessor no later than March 31st annually. An application filed in 2011 or 2012 may include a reimbursement request for eligible premiums paid from October 1, 2009 to December 31, 2011. Reimbursement claims submitted beginning in 2013 may be made only for eligible premiums paid in the immediately preceding calendar year. All applications for reimbursement must be made under penalties of perjury. For purposes of this subsection, an application for reimbursement is considered a return, as defined in Title 36, section 111, subsection 4.

[ 2011, c. 548, §2 (AMD); 2011, c. 548, §36 (AFF) .]

3. Calculation of reimbursement. Reimbursement of funds available in the fund is calculated according to this subsection.

A. Annually, no later than April 30th immediately following notification by the authority pursuant to section 1020, subsection 3-A, paragraphs A and E, the State Tax Assessor shall calculate the value of reimbursement claims. The State Tax Assessor shall provide reimbursement, as determined pursuant to paragraph B, to eligible dealers no later than the immediately following May 31st. [2011, c. 211, §14 (NEW).]

B. For any reimbursement year, the total amount reimbursed to an eligible dealer may not exceed that eligible dealer's unreimbursed eligible premiums. Priority is given to the oldest unreimbursed eligible premiums in succession until all eligible premiums have been reimbursed. [2011, c. 211, §14 (NEW).]

The amount of reimbursement for each eligible dealer is calculated as follows: The State Tax Assessor shall reimburse each eligible dealer for any reimbursement year an amount equal to a fraction, the numerator of which is the total amount of each eligible dealer's eligible premium and the denominator of which is the total amount of reimbursement claims for the same reimbursement year, multiplied by the amount determined as available by the authority pursuant to section 1020, subsection 3-A, paragraphs A and E. Interest is not due on any reimbursement made to an eligible dealer pursuant to this subsection.

[ 2011, c. 211, §14 (NEW) .]

4. Payment. A reimbursement made in accordance with this section must be paid from the amount the authority reports to the State Tax Assessor pursuant to section 1020, subsection 3-A, paragraphs A and E.

[ 2011, c. 211, §14 (NEW) .]

SECTION HISTORY

2011, c. 211, §14 (NEW). 2011, c. 548, §§1, 2 (AMD). 2011, c. 548, §36 (AFF).






Subchapter 2: MORTGAGE INSURANCE PROGRAMS

10 §1021. Credit of State pledged

The authority may insure the payment of mortgage loans, secured by eligible projects, and may insure or guaranty insured certificates, and to this end the faith and credit of the State is pledged, consistent with the terms and limitations of the Constitution of Maine, Article IX, Sections 14-A and 14-D and such further limitations as may be provided by this subchapter. [1993, c. 460, §4 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §8 (AMD). 1985, c. 344, §41 (AMD). 1993, c. 460, §4 (AMD).



10 §1022. Powers of the authority under this program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §42 (RP).



10 §1023. Creation of Mortgage Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §§54,55 (AMD). 1983, c. 519, §9 (AMD). 1985, c. 344, §43 (RP).



10 §1023-A. Proceeds received by authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 698, §56 (NEW). 1985, c. 344, §44 (RP).



10 §1023-B. Mortgage Insurance Fund

1. Creation. There is created and established under the jurisdiction and control of the authority the Mortgage Insurance Fund.

[ 1985, c. 344, §45 (NEW) .]

2. Deposited with Treasurer of State or invested. Money in the fund, not needed currently to meet the obligations of the authority as provided for in this subchapter, shall be deposited with the Treasurer of State to the credit of the fund or may be invested in such manner as is provided for by law.

[ 1985, c. 344, §45 (NEW) .]

3. Items charged or credited. The authority may charge or credit to the fund:

A. All expenses of the authority, including payments required pursuant to mortgage insurance agreements and operating expenses; and [1985, c. 344, §45 (NEW).]

B. All income of the authority, including mortgage insurance premiums, fees, reimbursements and proceeds of sale, lease or other disposition of its property, except that proceeds received by the authority from the sale, lease or other disposition of property it may have acquired in accordance with section 1025, subsection 1, shall be credited either to the Mortgage Insurance Fund or the Loan Insurance Reserve Fund as directed by the authority. [1985, c. 714, §11 (AMD).]

[ 1985, c. 714, §11 (AMD) .]

4. Accounts. The authority may divide the fund into such separate accounts as it determines are necessary or convenient for carrying out the purposes of this chapter.

[ 1985, c. 344, §45 (NEW) .]

5. Bond proceeds. Proceeds of bonds issued for purposes authorized by the Constitution of Maine, Article IX, Section 14-A, may not be commingled, for accounting purposes, with proceeds of bonds issued for purposes of the Constitution of Maine, Article IX, Section 14-D.

[ 1985, c. 344, §45 (NEW) .]

6. Revolving fund. The fund shall be a nonlapsing revolving fund. All money in the fund shall be continuously applied by the authority to carry out this chapter.

[ 1985, c. 344, §45 (NEW) .]

7. Successor. Funds held by the authority under prior law in the Mortgage Insurance Fund, the Maine Small Business Loan Insurance Fund and the Veterans' Small Business Loan Insurance Fund shall be held in the Mortgage Insurance Fund created by this section.

[ 1985, c. 344, §45 (NEW) .]

SECTION HISTORY

1985, c. 344, §45 (NEW). 1985, c. 714, §11 (AMD).



10 §1023-C. Loan Insurance Reserve Fund

1. Creation. There is created and established under the jurisdiction and control of the authority the Loan Insurance Reserve Fund.

[ 1985, c. 714, §12 (NEW) .]

2. Sources of fund. There shall be paid into the Loan Insurance Reserve Fund:

A. All money appropriated for inclusion in the fund; [1985, c. 714, §12 (NEW).]

B. Subject to any pledge, contract or other obligation, any money which the authority receives in repayment of advances from the fund; [1985, c. 714, §12 (NEW).]

C. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money of the fund; [1985, c. 714, §12 (NEW).]

D. After the sum of $300,000 is transferred into the General Fund by the State Controller, the balance available in the Guarantee Reserve Fund shall be transferred to the fund by the State Controller in accordance with the following:

(1) The transfer described in this paragraph shall take place 91 days after the adjournment of the Second Regular Session of the 112th Legislature; and

(2) The sum to be transferred from the Guarantee Reserve Fund to the Loan Insurance Reserve Fund shall be reduced by the amount of any transfers of money to the authority pursuant to section 1024 on or before the transfer provided for by this paragraph. [1985, c. 714, §12 (NEW).]

E. Any other money available to the authority and directed by the authority to be paid into the fund. [1985, c. 714, §12 (NEW).]

[ 1985, c. 714, §12 (NEW) .]

3. Application of fund. Money in the Loan Insurance Reserve Fund may be applied to carry out any power of the authority, including, without limitation, to pledge or transfer and deposit money in the fund as security for and to apply money in the fund in payment of principal of, interest on or redemption premiums on revenue obligation securities of the authority. Money in the fund not needed currently to meet the obligations of the authority as provided for in this chapter may be invested in such manner as may be permitted by law.

[ 1985, c. 714, §12 (NEW) .]

4. Accounts within fund. The authority may divide the Loan Insurance Reserve Fund into such separate accounts as it determines are necessary or convenient for carrying out the purposes of this chapter.

[ 1985, c. 714, §12 (NEW) .]

5. Revolving fund. The Loan Insurance Reserve Fund shall be a nonlapsing, revolving fund. All money in the fund shall be continuously applied by the authority to carry out this chapter.

[ 1985, c. 714, §12 (NEW) .]

SECTION HISTORY

1985, c. 714, §12 (NEW).



10 §1023-D. Underground Oil Storage Replacement Fund

1. Creation. The Underground Oil Storage Replacement Fund is created and established under the jurisdiction and control of the authority.

[ 1989, c. 543, §3 (AMD) .]

2. Sources of money. There must be paid into the fund the following:

A. All money appropriated for inclusion in the fund or appropriated to the authority for use in providing financial assistance to owners of underground oil storage facilities or tanks, subject to any restrictions applicable to the appropriation; [1989, c. 543, §3 (AMD).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money of the fund; [1987, c. 521, §4 (NEW).]

C. Subject to any pledge, contract or other obligations, any money the authority receives in repayment of advances from the fund; and [1995, c. 399, §1 (AMD); 1995, c. 399, §21 (AFF).]

D. Any other money available to the authority and directed by the authority to be paid into the fund. [1987, c. 521, §4 (NEW).]

Without limiting the generality of any other power or authority given to or conferred upon the authority in anticipation of the appropriation or transfer of any money for inclusion in the fund, the authority may borrow funds for application to the fund. All funds borrowed pursuant to this authorization, including interest on the borrowed funds, must be repaid from such fees or by other appropriation.

[ 1999, c. 505, Pt. A, §6 (AMD) .]

3. Application of fund. Money in the fund may be applied to carry out any power of the authority under this section or under or in connection with section 1026-A, subsection 1, paragraph A, subparagraph (1), division (b), including, but not limited to, to pledge or transfer and deposit money in the fund as security for and to apply money in the fund in payment of principal, interest and other amounts due on insured loans. Except as otherwise prohibited under this subsection, money in the fund may be used for direct loans or grants for all or part of underground oil storage facility projects, underground oil storage tank projects, aboveground oil storage tank or facility construction or replacement projects or gasoline service station vapor control or petroleum liquids transfer vapor recovery projects when the authority determines that:

A. One or more of the following circumstances exists:

(1) The underground oil storage facility or tank is leaking or has been identified by the Department of Environmental Protection as posing an environmental threat, or removal is required by applicable law;

(2) The applicant is required to install equipment related to the improvement of air quality pursuant to requirements for gasoline service station vapor control and petroleum liquids transfer vapor recovery;

(3) The applicant is constructing, replacing or renovating a tank or facility used for the aboveground storage of oil and the work is supervised by a state-registered professional engineer with training and experience in aboveground oil storage facility installation; or

(4) The applicant is renovating an underground oil storage tank or facility, the work is supervised by an underground oil storage tank installer certified by the Board of Underground Storage Tank Installers under Title 32, chapter 104-A and the estimated cost of the work exceeds $1,000; [2003, c. 537, §20 (AMD); 2003, c. 537, §53 (AFF).]

B. The applicant, if the applicant is not a unit of local government, demonstrates financial need for the assistance; and [1993, c. 601, §2 (RPR).]

C. If the assistance includes a loan, there is a reasonable likelihood that the applicant will be able to repay the loan. [1993, c. 601, §2 (RPR).]

D. [1989, c. 543, §3 (RP).]

E. [1993, c. 601, §2 (RP).]

Applicants demonstrating the requirement to install equipment related to the improvement of air quality pursuant to section 1026-A, subsection 1, paragraph A, subparagraph (1), division (b) and who own fewer than 15 service stations, and who are not able to repay a loan, are eligible to receive no more than $35,000 per service station in grants for the payment of expenses relating to the installation of this equipment.

The authority, pursuant to Title 5, chapter 375, subchapter 2, shall adopt rules for determining eligibility, feasibility, terms, conditions and security for the loans and grants. In the case of loans, the authority may charge an interest rate that may be as low as 0% and may be greater, depending on the financial ability of the applicant to pay as determined by the authority, up to a maximum of the prime rate of interest charged by major New York banks. The maximum the authority may loan or grant to any one borrower, including related entities as determined by the authority, is $600,000. Loans or grants for the purposes listed in paragraph A, subparagraph (3) may not exceed $1,000,000 in a 12-month period. Grants may not be made for the purpose listed in paragraph A, subparagraph (4). Money in the fund not needed currently to meet the obligations of the authority as provided in this section may be invested as permitted by law.

[ 2003, c. 537, §20 (AMD); 2003, c. 537, §53 (AFF) .]

4. Accounts within fund. The authority may divide the fund into such separate accounts as it determines are necessary or convenient for carrying out this section, including, but not limited to, accounts reserved for direct loan funds or grants for underground oil storage facility removal and direct loan funds or grants for tank removal.

[ 1989, c. 543, §3 (AMD) .]

5. Revolving fund. The fund is a nonlapsing, revolving fund. All money in the fund must be continuously applied by the authority to carry out this section and section 1026-A, subsection 1, paragraph A, subparagraph (1), division (b).

[ 2003, c. 537, §21 (AMD); 2003, c. 537, §53 (AFF) .]

SECTION HISTORY

1987, c. 521, §4 (NEW). 1989, c. 543, §3 (AMD). 1991, c. 439, §5 (AMD). 1993, c. 601, §2 (AMD). 1995, c. 399, §1 (AMD). 1995, c. 399, §21 (AFF). 1997, c. 613, §1 (AMD). 1999, c. 505, §A6 (AMD). 2001, c. 231, §3 (AMD). 2003, c. 537, §§20,21 (AMD). 2003, c. 537, §53 (AFF).



10 §1023-E. Overboard Discharge Replacement Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 846, §5 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §22 (RP).



10 §1023-F. Innovation Finance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 552, §12 (NEW). 1989, c. 585, §C9 (NEW). 1989, c. 878, §A25 (RPR). 2003, c. 537, §53 (AFF). 2003, c. 537, §23 (RP).



10 §1023-G. Waste Reduction and Recycling Loan Fund

1. Creation. The Waste Reduction and Recycling Loan Fund, referred to in this section as the "fund," is created under the jurisdiction and control of the authority.

[ 1989, c. 878, Pt. A, §26 (NEW) .]

2. Sources of money. The fund shall consist of the following:

A. All money appropriated or allocated for inclusion in the fund; [1989, c. 878, Pt. A, §26 (NEW).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money from the fund; [1989, c. 878, Pt. A, §26 (NEW).]

C. Subject to any pledge, contract or other obligations, any money that the authority receives in repayment of advances from the fund; and [1989, c. 878, Pt. A, §26 (NEW).]

D. Any other money available to the authority and directed by the authority to be paid into the fund. [1989, c. 878, Pt. A, §26 (NEW).]

[ 1989, c. 878, Pt. A, §26 (NEW) .]

3. Application of fund. Money in the fund may be used for direct loans to finance all or part of any project when the authority determines that:

A. The project is:

(1) Designed to substantially reduce or eliminate the production in a trade or business of solid waste or hazardous waste as defined in Title 38, section 1303-C;

(2) A project devoted to resource recovery, as defined in Title 38, section 1303-C, except that the combustion of solid or hazardous waste shall not be considered resource recovery for the purposes of this section; or

(3) A project devoted to the reuse of post-consumer materials; [1989, c. 878, Pt. A, §26 (NEW).]

B. There is a reasonable likelihood that the applicant will be able to repay the loan; [1989, c. 878, Pt. A, §26 (NEW).]

C. The amount and terms of the loan are reasonable to provide an incentive to the applicant to undertake the project, which may include a below-market interest rate, and the project will not result in a net increase in solid or hazardous waste to be disposed of within the State; and [1989, c. 878, Pt. A, §26 (NEW).]

D. The project will contribute to achieving the goals identified in the state waste management and recycling plan adopted under Title 38, chapter 24 and is determined by the Department of Environmental Protection to be consistent with that plan. Prior to adopting the state waste management and recycling plan, the fund may be used for projects that help achieve the goals identified in the state recycling plan approved under former Title 38, section 1310-M. [2011, c. 655, Pt. GG, §4 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

The authority, pursuant to Title 5, chapter 375, subchapter II, shall adopt rules for determining eligibility, feasibility, terms, conditions and security for the loans. Money in the fund not needed currently to meet the obligations of the authority as provided in this section may be invested in such a manner as permitted by law.

[ 2011, c. 655, Pt. GG, §4 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

4. Accounts within fund. The authority may divide the fund into separate accounts as it determines necessary or convenient for carrying out this section, including, but not limited to, accounts reserved for direct loan funds.

[ 1989, c. 878, Pt. A, §26 (NEW) .]

5. Revolving fund. The fund shall be a nonlapsing, revolving fund. All money in the fund shall be continuously applied by the authority to carry out this section.

[ 1989, c. 878, Pt. A, §26 (NEW) .]

SECTION HISTORY

1989, c. 878, §A26 (NEW). 1995, c. 656, §A2 (AMD). 2011, c. 655, Pt. GG, §4 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



10 §1023-I. Economic Recovery Program Fund

1. Creation. The Economic Recovery Program Fund, referred to in this section as the "fund," is created under the jurisdiction and control of the authority.

[ 1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF) .]

2. Sources of money. The fund consists of the following:

A. All money appropriated or allocated for inclusion in the fund, from whatever source; [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

B. Subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money from the fund; [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

C. Subject to any pledge, contract, fee or other obligation, any money that the authority receives in repayment of advances from the fund; and [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

D. Any other money available to the authority and directed by the authority to be paid into the fund. [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

[ 1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF) .]

3. Application of the fund. Money in the fund, except money in the 1994 Bond Proceeds Account, may be applied to carry out any power of the authority under or in connection with section 1026-J or to pay obligations incurred in connection with the fund. Money in the 1994 Bond Proceeds Account may be applied to carry out any power of the authority under or in connection with section 1026-J or 1026-L or to pay obligations incurred in connection with the fund. Money in the fund not needed currently to meet the obligations of the authority as provided in this section may be invested in a manner permitted by law.

[ 1995, c. 117, Pt. B, §1 (AMD); 1995, c. 117, Pt. B, §2 (AFF) .]

4. Accounts within fund. The authority may divide the fund into separate accounts it determines necessary or convenient for carrying out this section. Notwithstanding this subsection, the authority shall create and establish within the fund the 1992 Bond Proceeds Account and the 1994 Bond Proceeds Account. The authority shall allocate and deposit to the 1992 Bond Proceeds Account all proceeds of bonds issued pursuant to Private and Special Law 1991, chapter 113, Part A and, subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money or any money that the authority receives in repayment of advances from the 1992 Bond Proceeds Account in the fund and shall allocate to the 1994 Bond Proceeds Account all proceeds of any bonds authorized in 1994 to be issued for the purpose of meeting the needs of the Economic Recovery Program and, subject to any pledge, contract or other obligation, all interest, dividends or other pecuniary gains from investment of money or any money that the authority receives in repayment of advances from the 1994 Bond Proceeds Account in the fund.

[ 1993, c. 722, Pt. B, §1 (AMD); 1993, c. 722, Pt. B, §3 (AFF) .]

5. Revolving fund. The fund is a nonlapsing, revolving fund. All money in the 1992 Bond Proceeds Account of the fund must be continuously applied by the authority to carry out this section and section 1026-J and all money in the 1994 Bond Proceeds Account of the fund must be continuously applied by the authority to carry out this section, section 1026-A, subsection 1, paragraph A, subparagraph (2) and section 1026-J.

[ 2003, c. 537, §24 (AMD); 2003, c. 537, §53 (AFF) .]

SECTION HISTORY

1991, c. 849, §1 (NEW). 1991, c. 849, §7 (AFF). 1993, c. 722, §B1 (AMD). 1993, c. 722, §B3 (AFF). 1995, c. 117, §B1 (AMD). 1995, c. 117, §B2 (AFF). 2003, c. 537, §24 (AMD). 2003, c. 537, §53 (AFF).



10 §1023-J. Agricultural Marketing Loan Fund

The Agricultural Marketing Loan Fund, referred to in this section as the "fund," is created. The fund must be deposited with and maintained by the Finance Authority of Maine. The fund must be administered by the Commissioner of Agriculture, Conservation and Forestry in accordance with Title 7, chapter 101, subchapter 1-D. All money received by the Finance Authority of Maine from any source for the development and implementation of an improved agricultural marketing loan program must be credited to the fund. Any money credited to the fund from the issuance of bonds on behalf of the State for financing loans for agricultural enterprises may be used only for the following purposes: to provide assistance to agricultural enterprises in this State for the design, construction or improvement of commodity and storage buildings and packing and marketing facilities; for the purchase, construction or renovation of buildings, equipment, docks, wharves, piers or vessels used in connection with a commercial agricultural enterprise; for the purchase of land in connection with development of new cranberry acreage; for the purchase of land for irrigation reservoirs or to provide direct access to water for irrigation; for the purchase of land necessary for the start-up of a new agricultural enterprise; for the expansion of an existing agricultural enterprise when the land acquisition is necessary to comply with land use regulations; for the development of a business plan in accordance with the provisions of Title 7, section 436-A; for improvements to pastureland, including seeding and actions to promote rotational grazing; or, if the commissioner so approves at the time of loan insurance commitment, to pledge money in the fund as security for, and to apply money in the fund to, payment of principal, interest and other amounts due on any term loans insured by the Finance Authority of Maine to an eligible dairy farmer. Repayment of these loans and interest on these loans must be credited to the fund and may be used for the purposes stated in this section or Title 7, section 436. Interest earned on money in the fund and interest earned on loans made from the fund may be used to pay the administrative costs of processing loan applications and servicing and administering the fund and loans and grants made from the fund since the inception of the agricultural marketing loan program, to the extent that these costs exceed the fee for administrative costs established by Title 7, section 435, subsection 4. [2011, c. 380, Pt. OOO, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

A purchaser of a modern storage facility that was previously financed with a state loan from the Potato Marketing Improvement Fund may receive a loan from the Agricultural Marketing Loan Fund, but not for the same project financed by the Potato Marketing Improvement Fund. Mortgages obtained from the fund may be assumed by subsequent purchasers of the property. [1995, c. 658, §2 (NEW).]

In order to provide monetary support for Maine milk producers, the Commissioner of Agriculture, Conservation and Forestry may take actions and direct the Finance Authority of Maine to take actions to provide support including entering into agreements as may be necessary to sell, assign or otherwise pledge amounts in the aggregate principal amount of loans and undivided interests in a pool of loans, and assign or pledge any cash balances in the fund, mortgages or other security to provide assurance that amounts provided as monetary support by the commissioner to milk producers are returned to their original source. [2003, c. 120, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1995, c. 658, §2 (NEW). 1999, c. 593, §2 (AMD). 1999, c. 769, §7 (AMD). 2001, c. 471, §A12 (AMD). 2003, c. 120, §3 (AMD). 2003, c. 578, §8 (AMD). 2011, c. 380, Pt. OOO, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



10 §1023-K. Clean Fuel Vehicle Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 500, §5 (NEW). 1999, c. 684, §§2-4 (AMD). 2001, c. 367, §3 (AMD). 2001, c. 714, §§JJ2-4 (AMD). 2003, c. 537, §§25,26 (AMD). 2003, c. 537, §53 (AFF). 2009, c. 124, §2 (AMD). 2011, c. 655, Pt. MM, §§6, 7 (AMD). 2011, c. 655, Pt. MM, §26 (AFF). 2013, c. 368, Pt. SSSS, §1 (RP).



10 §1023-L. Waste Oil Clean-up Fund (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1999, c. 1, §§12,13 (COR). 1999, c. 505, §A7 (NEW). 1999, c. 531, §H1 (AMD). 1999, c. 531, §H2 (AFF). 1999, c. 604, §§1,2 (AMD). 1999, c. 713, §2 (AMD). 2001, c. 356, §6 (AMD). 2003, c. 451, §§X11,12 (AMD). 2003, c. 537, §27 (AMD). 2003, c. 537, §53 (AFF). 2007, c. 464, §§7, 8 (AMD). 2011, c. 211, §27 (AFF). 2011, c. 211, §15 (RP).



10 §1023-M. Plymouth Waste Oil Loan Program (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 713, §3 (NEW). 2001, c. 356, §7 (AMD). 2001, c. 561, §1 (AMD). 2003, c. 129, §§1-4 (AMD). 2003, c. 129, §5 (AFF). 2003, c. 537, §28 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 596, §1 (AMD). 2007, c. 220, §§1, 2 (AMD). 2007, c. 479, §1 (AMD). 2007, c. 479, §2 (AFF). 2011, c. 211, §27 (AFF). 2011, c. 211, §16 (RP).



10 §1023-N. Potato Marketing Improvement Fund

There is created a fund known as the Potato Marketing Improvement Fund, referred to in this section as "thefund." The fund must be deposited with and maintained by the authority to be used solely for investment in the Maine potato industry. The fund must be administered by the Maine Potato Board, established in Title 36, section 4603 and referred to in this section as "the board," and the Potato Marketing Improvement Fund Committee, established in Title 5, section 12004-H, subsection 10-A. All money received by the authority from any source for the development and implementation of improved storage, packing and marketing and programs and activities that improve the economic viability of the potato industry must be credited to the fund. Any money credited to the fund from the issuance of bonds on behalf of the State for agricultural development may be used only for the purposes of state loans as prescribed by Title 7, section 974-A to provide assistance to potato farmers for the design, construction, improvement, support and operation of storage, packing and marketing facilities; for programs and activities that improve the economic viability of the potato industry; and to pay the administrative costs of processing loan applications and servicing and administering the fund and loans and grants made therein, to the extent that the costs exceed the fee for administrative costs established by Title 7, section 974-A, subsection 2. At the discretion of the Commissioner of Agriculture, Conservation and Forestry, the authority shall make payments directly to the board, which shall use those payments to implement the requirements of this section. During any period that the commissioner has authorized direct payments from the authority to the board, the authority shall make written annual reports to the commissioner and the joint standing committee of the Legislature having jurisdiction over agriculture, conservation and forestry matters detailing the amounts of payments to the board and the dates payments were made and detailing the expenditure of those payments. Repayment of the loans and interest on the loans must be credited to the fund to be available for making additional state loans for the same purposes, except that any interest earned on the cash balance of the fund may be used for the grants authorized by Title 7, section 975-A. In order to provide additional amounts for loans, the commissioner, upon consultation with the board, may take such actions and enter into such agreements as may be necessary to sell or assign up to $2,000,000 in the aggregate principal amount of loans and undivided interests in a pool of loans and assign or pledge any mortgage or other security to the authority, under the terms and conditions the commissioner considers advisable upon consultation with the board. The assignment and related transactions may not result in indebtedness of the State. The proceeds of the sale or assignment must be credited to the fund and used for the purposes authorized in this section. [2013, c. 403, §11 (AMD).]

A purchaser of a modern storage facility that was previously financed with a state loan from the fund may receive a loan under the conditions of this section. Mortgages obtained from the fund may be assumed by subsequent purchasers of the property. The board shall adopt rules concerning the purchase of existing buildings. [2013, c. 403, §12 (AMD).]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. These rules must include provisions that ensure that such purchases are in keeping with the purposes and intent of this subchapter and of Private and Special Law 1981, chapters 65 and 75. They must also include a definition of a modern storage facility. [2001, c. 125, §6 (NEW).]

SECTION HISTORY

2001, c. 125, §6 (NEW). 2005, c. 335, §7 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV). 2013, c. 403, §§11, 12 (AMD).



10 §1023-O. Visual and Digital Media Loan Fund (WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/15) (WHOLE SECTION TEXT REPEALED 12/31/15 )

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 12/31/15)

(WHOLE SECTION TEXT REPEALED 12/31/15 )

1. Fund established. The Visual and Digital Media Loan Fund, referred to in this section as "the fund," is established. The fund must be deposited with and maintained by the authority. The fund must be administered by the Commissioner of Economic and Community Development in accordance with Title 5, section 13090-M. The authority and the Department of Economic and Community Development may receive money for deposit into the fund from the Treasurer of State and from any other gift, grant or other source of revenue for use pursuant to this section. All money received by the authority from any source for the development and implementation of the fund must be credited to the fund. Repayment of loans and interest on loans from the fund must be credited to the fund and may be used for the purposes stated in Title 5, section 13090-M. Interest earned on money in the fund and interest earned on loans made from the fund may be used to pay the administrative costs of processing loan applications. The authority may, in collaboration with the Commissioner of Economic and Community Development, establish by rule prudent terms and conditions for loans, including requiring adequate collateral for the loans.

[ 2011, c. 372, §2 (NEW) .]

2. Rulemaking. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 372, §2 (NEW) .]

3. Repeal. This section is repealed December 31, 2015.

[ 2011, c. 372, §2 (NEW) .]

SECTION HISTORY

2011, c. 372, §2 (NEW).



10 §1023-P. Dairy Improvement Fund

The Dairy Improvement Fund, referred to in this section as "the fund," is created. The fund must be deposited with and maintained by the authority. The Commissioner of Agriculture, Conservation and Forestry shall administer the fund in accordance with Title 7, section 2910-B and this section. All money received by the authority in accordance with Title 7, section 2910-B and Title 8, section 1036, subsection 2-A, paragraph M must be credited to the fund. Money credited to the fund must be used to provide loans to assist dairy farmers in making capital improvements to maintain and enhance the viability of their farms and to pay the administrative costs of processing loan applications and servicing and administering the fund and loans made from the fund. [2011, c. 625, §5 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

Repayment of loans and interest on these loans must be credited to the fund and may be used for the purposes stated in this section and Title 7, section 2910-B. [2011, c. 625, §5 (NEW).]

The authority may adopt rules necessary to implement this section. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 625, §5 (NEW).]

SECTION HISTORY

2011, c. 625, §5 (NEW). 2011, c. 657, Pt. W, §6 (REV).



10 §1024. Additions to funds

1. Request for funds. If at any time the money in the Mortgage Insurance Fund and the money in the Loan Insurance Reserve Fund, exclusive of the money pledged or assigned as security for specific obligations of the authority, is insufficient to meet expenses and obligations of the authority, as these expenses and obligations are projected by the authority to become due and payable, the authority shall in writing request the Governor to provide the necessary money. The Governor shall transfer sufficient money to the Mortgage Insurance Fund or Loan Insurance Reserve Fund, as directed by the authority, from the State Contingent Account or the proceeds of bonds of the State issued pursuant to subsection 2. If at any time the money in the Underground Oil Storage Replacement Fund, exclusive of any amounts reserved by law for direct loans pursuant to section 1023-D, subsection 3, is insufficient to meet the expenses and obligations of the authority incurred pursuant to section 1026-A, subsection 1, paragraph A, subparagraph (1), division (b), as these expenses and obligations are projected by the authority to become due and payable, the authority shall in writing request the Governor to provide the necessary money. Within 30 days of receipt of the request, the Governor shall transfer sufficient money to the Underground Oil Storage Replacement Fund from the Ground Water Oil Clean-up Fund or the proceeds of bonds of the State issued pursuant to subsection 2.

[ 2003, c. 537, §29 (AMD); 2003, c. 537, §53 (AFF) .]

2. Issuance of bonds. If a request for funds is made under subsection 1 and if there are insufficient funds in the State Contingent Account, bonds of the State shall be issued in the following manner:

A. By the Treasurer of State on orders from the Governor; [1985, c. 714, §13 (RPR).]

B. In the amount required, but not exceeding in the aggregate at any one time outstanding the amount set forth in:

(1) The Constitution of Maine, Article IX, Section 14-A, as it may be from time to time amended, except that bonds issued under that section and this subsection may not exceed in the aggregate at any one time outstanding the principal amount of $90,000,000; and

(2) The Constitution of Maine, Article IX, Section 14-D, as it may be from time to time amended, except that bonds issued under that section and this subsection may not exceed in the aggregate at any one time outstanding the principal amount of $4,000,000; [1993, c. 460, §5 (AMD).]

C. To mature serially or to run for such periods as the Governor may determine, not to exceed 10 years, to be subject to prior redemption or repurchase at the option of the State or the holder, as the Governor may determine, with or without premium; [1985, c. 714, §13 (RPR).]

D. At variable or fixed rates of interest, in such denominations, at such price, at public or private sale, in such manner and on such other terms and conditions as approved by the Governor; and [1985, c. 714, §13 (RPR).]

E. As a pledge of the full faith and credit of the State. [1985, c. 714, §13 (RPR).]

If, at any time, the Governor fails to honor such a request for funds or to so order the Treasurer of State or, if the Treasurer of State fails to issue such bonds upon such order, any beneficiary of a valid mortgage insurance obligation of the authority may, by suit against the Governor, seek to require the Governor to honor the request either by payment from the State Contingent Account or by ordering the Treasurer of State to issue such bonds with the proceeds applied to honor the request and may, by suit against the Treasurer of State, seek to require the Treasurer of State to issue the bonds.

[ 1993, c. 460, §5 (AMD) .]

3. Insurance authorization. The authority shall not at any time have, in the aggregate principal amount outstanding, mortgage insurance obligations pursuant to this subchapter in excess of the amounts of authorized and unissued bonds pursuant to subsection 2, paragraph B.

[ 1985, c. 714, §13 (RPR) .]

4. Refunding bonds. The State, acting through the Treasurer of State on orders from the Governor, may issue refunding bonds of the State to refund any outstanding bonds issued pursuant to subsection 2. The refunding bonds shall meet the conditions of subsection 2, paragraphs C, D and E. In computing the total amount of bonds of the State which may at any time be outstanding pursuant to subsection 2, the amount of the outstanding bonds refunded or to be refunded from the proceeds of the sale of new bonds or by exchange of new bonds shall be excluded.

[ 1985, c. 714, §13 (RPR) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §§57,58 (AMD). 1983, c. 4, (AMD). 1985, c. 198, §1 (AMD). 1985, c. 344, §46 (RPR). 1985, c. 714, §13 (RPR). 1987, c. 521, §§5,6 (AMD). 1987, c. 697, §5 (AMD). 1987, c. 846, §§6,7 (AMD). 1989, c. 543, §4 (AMD). 1993, c. 460, §5 (AMD). 2003, c. 537, §29 (AMD). 2003, c. 537, §53 (AFF).



10 §1025. Safeguarding the Mortgage Insurance Fund

When, in the opinion of the authority, the action is necessary to safeguard the Mortgage Insurance Fund, Loan Insurance Reserve Fund, Underground Oil Storage Replacement Fund or Overboard Discharge Replacement Fund and to maintain income from eligible projects, the authority may, in addition to its other powers: [1989, c. 543, §5 (AMD).]

1. Acquisition and disposal of property. Take assignments of insured mortgages and other forms of security and take title by foreclosure or conveyance to any eligible project. The authority may sell, or on a temporary basis lease or rent, the eligible project for a use other than that specified in this chapter. The authority shall be liable to a municipality for property taxes on any unimproved real property owned by it in the municipality due on or after April 1st at least one year after acquisition of the property by the authority;

[ 1985, c. 344, §47 (AMD) .]

2. Mortgagor rent or lease. Permit a mortgagor to lease or rent an insured project, temporarily and under conditions set by the authority, to a responsible lessee or tenant for a use other than that specified in this chapter; and

[ 1985, c. 344, §47 (AMD) .]

3. Extend time. Extend the time of payment of the loan beyond original maturity, extend the insurance accordingly, waive mortgage insurance premiums and extend or waive other terms and conditions of the loan.

[ 1985, c. 714, §15 (AMD) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §10 (AMD). 1985, c. 344, §47 (AMD). 1985, c. 714, §§14,15 (AMD). 1987, c. 521, §7 (AMD). 1987, c. 846, §8 (AMD). 1989, c. 543, §5 (AMD).



10 §1026. Criteria for projects (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §59 (AMD). 1985, c. 344, §48 (RP).



10 §1026-A. Insurance of loans

1. Insurance. The authority may make commitments and agreements to insure loan payments. Any loan insurance must be subject to the following:

A. Loan insurance may not exceed:

(1) One hundred percent of the principal amount of the loan made to any borrower including related entities for any of the following types of loans or projects:

(a) Loans to veterans and wartime veterans, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $5,000,000;

(b) Underground and aboveground oil storage facility projects and projects to install equipment related to the improvement of air quality pursuant to requirements for gasoline service station vapor control and petroleum liquids transfer vapor recovery, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $5,000,000;

(c) Clean fuel vehicle projects and sustainable biofuel vehicle projects, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $5,000,000;

(d) Waste oil disposal site clean-up projects, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $1,000,000; or

(e) The Plymouth waste oil remedial study, except that the authority may not at any time have, in the aggregate amount of the principal and interest outstanding, loan insurance obligations pursuant to this division exceeding $1,000,000; and

(2) Ninety percent of the principal amount of the loan made to any borrower, including related entities for any other manufacturing enterprise, industrial enterprise, recreational enterprise, fishing enterprise, agricultural enterprise, natural resource enterprise or any other eligible business enterprise; [2009, c. 124, §3 (AMD).]

B. The loan must be serviced as required by the authority; [2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF).]

C. [2003, c. 537, §53 (AFF); 2003, c. 537, §30 (RP).]

D. The authority must determine that there is a reasonable prospect that the loan will be repaid; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

E. The loan must be in compliance with the credit policy of the authority; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

F. Loan insurance payments may not exceed the lesser of:

(1) Principal, outstanding accrued interest and collection costs approved by the authority; and

(2) The original insured amount; and [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

G. Terms other than those specified in paragraphs A to F as may be required by law or by rule of the authority. [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

The authority may provide insurance for related entities of up to $7,000,000.

Notwithstanding any provision to the contrary in this chapter, the authority may provide special loan insurance benefits to veterans and wartime veterans determined by rule of the authority developed in consultation with the Department of Defense, Veterans and Emergency Management, Bureau of Maine Veterans' Services.

For all loan insurance liability in excess of $1,000,000 and in other instances when the authority determines it is appropriate, the authority shall obtain a written assessment from the Department of Environmental Protection of the environmental conditions known by the department to exist at a project location so that the authority fully considers environmental risks when making its decisions. Environmental conditions posing risks that must be considered include, but are not limited to, licensing obligations, existing or historic regulatory noncompliance and site clean-up responsibilities.

[ 2009, c. 124, §3 (AMD) .]

1-A. Coinsurance.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §30 (RP) .]

2. Loan eligibility. The authority may insure loan payments under this subchapter subject to the following requirements:

A. The loan must be secured by a lien on or a security interest in eligible collateral, subject to such encumbrances, including, without limitation, coordinate first liens, as are acceptable to the authority; [2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF).]

B. The eligible collateral must be owned, leased, used or held by or otherwise benefit an eligible enterprise; [2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF).]

C. The documents must contain provisions satisfactory to the authority pertaining to the payment of principal and interest and contain covenants and other provisions satisfactory to the authority pertaining to taxes, assessments, repairs, maintenance, insurance, default, remedies, transfer or alteration of eligible collateral, change in management or control of the business and such other matters as the authority may determine; and [2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF).]

D. Other conditions prescribed by law or by the authority must have been complied with. [2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF).]

[ 2003, c. 537, §30 (AMD); 2003, c. 537, §53 (AFF) .]

3. Mortgage insured loan limitation for small businesses.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §30 (RP) .]

4. Ineligible for loan insurance. The authority may not provide loan insurance for the following:

A. Investment real estate; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

B. Religious organizations; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

C. Fraternal organizations; [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

D. Residential housing, other than congregate or group housing; or [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

E. Consumer loans. [2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF).]

[ 2003, c. 537, §30 (NEW); 2003, c. 537, §53 (AFF) .]

5. Limitations on loan insurance. The authority may establish a maximum insurance liability for particular sectors and for existing loans by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 131, §1 (AMD) .]

SECTION HISTORY

1985, c. 344, §49 (NEW). 1985, c. 714, §§16-18 (AMD). 1987, c. 697, §6 (AMD). 1991, c. 854, §§A3-6 (AMD). 1993, c. 319, §1 (AMD). 2003, c. 537, §30 (AMD). 2003, c. 537, §53 (AFF). 2009, c. 124, §3 (AMD). 2009, c. 131, §1 (AMD).



10 §1026-B. Mortgage insurance of $1,000,000 or less (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 344, §49 (NEW). 1985, c. 714, §§19-21 (AMD). 1987, c. 393, §§3,4 (AMD). 1987, c. 402, §B14 (AMD). 1987, c. 581, §§1,2 (AMD). 1991, c. 511, §§A5-7 (AMD). 1999, c. 504, §9 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 537, §31 (RP).



10 §1026-C. Mortgage insurance for veterans (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 344, §49 (NEW). 1985, c. 714, §§22,23 (AMD). 1987, c. 393, §§5-7 (AMD). 1989, c. 857, §47 (AMD). 1991, c. 626, §3 (AMD). 1991, c. 854, §A6 (AMD). 1997, c. 455, §6 (AMD). 1997, c. 489, §6 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 537, §32 (RP).



10 §1026-D. Mortgage insurance for other projects (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 344, §49 (NEW). 1985, c. 714, §24 (AMD). 1987, c. 393, §§8,9 (AMD). 1987, c. 697, §§7,8 (AMD). 1989, c. 552, §13 (AMD). 1991, c. 606, §F1 (AMD). 2001, c. 417, §15 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 537, §33 (RP).



10 §1026-E. Pool insurance

In addition to its other powers under this chapter, subject to the limitations of this subchapter, the authority may insure mortgage payments with respect to mortgage loans designated as one or more pools or other segregated portfolios. Any such insurance may not exceed 50% of the aggregate principal balances of the mortgage loans as of the date on which the mortgage loans are designated for inclusion in a pool. The authority shall, by rulemaking pursuant to Title 5, chapter 375, subchapter 2, establish requirements for demonstrating project feasibility and for collateral. [2003, c. 537, §34 (AMD); 2003, c. 537, §53 (AFF).]

1. Secondary market pool insurance. Notwithstanding the first paragraph in connection with the creation and operation of a secondary market program for mortgage loans and the insured portions of mortgage loans, in addition to its other powers under this chapter, the authority may insure or guarantee payment, including timely payment, of principal and interest due to holders of insured certificates, if each such insured certificate evidences a fractional undivided ownership interest in a separate and identifiable pool consisting only of that portion of individual mortgage loans that, at origination of the pool, is insured by the authority pursuant to one or more applicable provisions of this chapter. Any such insurance or guaranty of an insured certificate must be in lieu of and not in addition to its insurance of that portion of the individual mortgage loan evidenced by the insured certificate.

[ 1993, c. 460, §6 (NEW) .]

SECTION HISTORY

1985, c. 344, §49 (NEW). 1985, c. 714, §25 (AMD). 1993, c. 460, §6 (AMD). 2003, c. 537, §34 (AMD). 2003, c. 537, §53 (AFF).



10 §1026-F. Mortgage insurance for underground and aboveground oil storage facility projects and projects related to the installation of equipment related to the improvement of air quality pursuant to requirements for gasoline service station vapor control and petroleum liquids transfer vapor recovery (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 521, §8 (NEW). 1993, c. 601, §3 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 537, §35 (RP).



10 §1026-G. Mortgage insurance for overboard discharge replacement projects (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 846, §9 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §36 (RP).



10 §1026-H. Innovation finance program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 552, §14 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §37 (RP).



10 §1026-J. Economic Recovery Program

The Economic Recovery Program, referred to in this section as the "program," is established to provide loans to businesses that do not have sufficient access to credit but demonstrate the ability to survive, preserve and create jobs, and repay the obligations. [1999, c. 731, Pt. VVV, §4 (AMD).]

1. Eligibility for loans. Businesses may apply to the authority for loans under the program.

A. The projects to be financed must pertain to manufacturing, industrial, recreational or natural resource enterprises, be located in the State and provide significant public benefit in relation to the amount of the loan, as determined by the authority. Public benefits include, but are not limited to, preservation of jobs, increased opportunities for employment, increased capital flows, particularly capital flowing in from outside the State, and increased state and municipal tax revenues. Loan proceeds may be used for any appropriate commercial purpose, as determined by the authority, including working capital and bridge loans pending other financing. [1997, c. 563, Pt. A, §1 (AMD).]

B. The authority must determine that the borrower is a for-profit or nonprofit commercial entity and, except as provided in subsection 4, that it is creditworthy and reasonably likely to repay the loan. [1997, c. 563, Pt. A, §1 (AMD).]

C. The authority must determine that the borrower has insufficient access to other funds and that the loan is necessary in order for the public benefits of the application to be realized. [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

D. [1999, c. 731, Pt. VVV, §5 (RP).]

[ 1999, c. 731, Pt. VVV, §5 (AMD) .]

2. Loan terms and conditions. Loans may not exceed $1,000,000 per project. The authority may establish prudent terms and conditions for loans, including limits on the amount of loans for any one project and requiring adequate collateral for the loans. Loan terms may not exceed 20 years in the case of loans primarily secured by real estate, 10 years in the case of loans secured primarily by machinery and equipment and 7 years for other loans. The interest rate charged on each loan may not exceed the prime rate for interest plus 4%, as determined by the authority. The authority may establish conditions, such as balloon payments, to encourage borrowers to make the transition to conventional financing as soon as they are reasonably able to do so. The authority may further assist the borrower by allowing for the deferral of interest or principal payments for a period of time. Loans may be subject to conditions that allow the authority to make a reasonable return based on the risk of the investment, which may include royalties or additional payments based on sales, net cash flow or other financial measures and rights to equity in the company.

[ 1999, c. 731, Pt. VVV, §6 (AMD) .]

3. Rulemaking. The authority shall establish rules for the implementation of the program established by this section, including, but not limited to, the establishment of fees that may be charged for the administration of the program, and may do so notwithstanding:

A. The omission of any such rules from the authority's current regulatory agenda prepared pursuant to Title 5, section 8060 or provided pursuant to Title 5, section 8053-A, subsection 2; or [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

B. Any limitation imposed by Title 5, section 8064. [1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF).]

[ 1991, c. 849, §1 (NEW); 1991, c. 849, §7 (AFF) .]

4. Business injured in 1998 ice storms. In order to provide timely and effective assistance to businesses injured by the 1998 ice storms, related power outages and other impacts, the authority is authorized to provide loans of up to $10,000 in addition to and not to the exclusion of larger loans under the program. For purposes of this subsection, the authority may establish a streamlined application, loan approval and disbursement process for borrowers that demonstrate that:

A. They have been damaged by the storm; [1997, c. 563, Pt. A, §2 (NEW).]

B. They have insufficient access to conventional sources of capital or to federal disaster assistance in a timely manner; and [1997, c. 563, Pt. A, §2 (NEW).]

C. Their credit history demonstrates a reasonable willingness and ability to pay past debts and other obligations or that any past credit problems can be explained to the satisfaction of the authority. [1997, c. 563, Pt. A, §2 (NEW).]

The authority may require less than adequate collateral for loans under this subsection, may provide for deferral of payments of principal or both principal and interest, and may waive accrual of interest for a period of up to 12 months. In order to process loan requests as promptly as possible, the chief executive officer is authorized to act on behalf of the authority and may approve loans under this section on such terms and conditions as the chief executive officer determines necessary or prudent, without the need for rulemaking and without being limited by the provisions of existing rules adopted in accordance with subsection 3. Assistance under this subsection is limited to an aggregate of no more than $2,000,000, and all applications under this subsection must be received no later than April 30, 1998.

[ 1997, c. 563, Pt. A, §2 (NEW) .]

SECTION HISTORY

1991, c. 849, §1 (NEW). 1991, c. 849, §7 (AFF). 1997, c. 563, §§A1,2 (AMD). 1999, c. 731, §§VVV4-6 (AMD).



10 §1026-K. Loan insurance for small businesses (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 319, §2 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §38 (RP).



10 §1026-L. Capital Access Program

1. Capital Access Program established. The authority shall establish a program known as the Capital Access Program, referred to in this section as "CAP," for the benefit of each participating state bank. The Capital Access Program Fund, referred to in this section as the "fund," is established to implement the CAP. The fund must be separate and apart from all other funds of the authority and held exclusively to secure the principal of and the interest on CAP loans made by a participating state bank.

[ 1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF) .]

2. Contribution limit. The amount of the authority's contribution to the fund may not exceed 10% of the principal amount of CAP loans to be secured by the fund. As a condition of the authority making a contribution to the fund, the authority may require the borrower or the participating state bank to make a contribution to the fund and may impose other conditions the authority determines necessary. All money contributed to the fund by the authority must be held in the name of the authority. Investment earnings on the fund must be credited to the fund and periodically paid to the authority, unless a CAP participation agreement pursuant to subsection 3 provides otherwise.

[ 1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF) .]

3. Bank participation; rules. Before establishing a CAP at a participating state bank, the authority must enter into a CAP participation agreement with the participating state bank. The CAP participation agreement must specify:

A. The maximum amount of the authority's contributions to the CAP; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

B. Conditions under which the authority may make contributions to the CAP; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

C. Conditions under which the participating state bank may demand payment from a CAP to pay a defaulted CAP loan; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

D. Minimum due diligence procedures for servicing CAP loans; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

E. Conditions under which the participating state bank or a borrower may be required to contribute to the CAP; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

F. Provisions for the payment of authority fees, costs and expenses from earnings on the CAP or otherwise; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

G. Provisions for the termination of the CAP, in whole or in part, and disbursement of any excess funds in the CAP; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

H. Criteria and procedures that qualify a loan as a CAP loan; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

I. The requirement that the participating state bank report to the authority at least annually regarding outstanding balances on CAP loans, delinquent CAP loans and such other information as the authority determines appropriate; [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

J. Permitted investments in the CAP; and [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

K. Other terms and conditions the authority determines necessary. [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

[ 1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF) .]

4. Minimum requirements. At a minimum, CAP loans must meet the following requirements.

A. The borrower must be either a start-up business or may not have had annual sales in its most recently completed fiscal year greater than $5,000,000. [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

B. The total outstanding principal amount of CAP loans to the borrower may not exceed $500,000. [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

C. The proceeds of the CAP loan must be used for business purposes. [1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF).]

By written notice to participating state banks, the authority may impose requirements on CAP loans in addition to those contained in this subsection or in a CAP participation agreement. Additional requirements do not apply to CAP loans already made or to CAP loans for which written commitments exist if CAP loans from these written commitments are made within 3 months after the date of the written notice.

[ 1993, c. 722, Pt. B, §2 (NEW); 1993, c. 722, Pt. B, §3 (AFF) .]

SECTION HISTORY

1993, c. 722, §B2 (NEW). 1993, c. 722, §B3 (AFF).



10 §1026-M. Regional Economic Development Revolving Loan Program

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Established. The Regional Economic Development Revolving Loan Program, referred to in this section as the "program," is established to provide financial assistance to businesses that need assistance in order to create or retain jobs. The authority shall administer the program on behalf of participating eligible economic development corporations or entities. The Regional Economic Development Revolving Loan Program Fund, referred to in this section as the "fund," is established as a revolving fund, into which must be deposited all amounts appropriated to the program, interest earnings on the fund and any amounts repaid to the program by participating corporations. Amounts in the fund must be used by the authority for purposes authorized in this section. The authority shall reserve an amount not less than $300,000 for loans for quality child care projects and may make loans directly to those projects.

[ 1999, c. 401, Pt. OOO, §1 (AMD) .]

2. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 605, §9) Eligible corporations. The fund is open to local, regional and statewide nonprofit or governmental economic development corporations or entities, capable of providing financial assistance to businesses in order to create and protect jobs and referred to in this section as "corporations." In the case of loans to quality child care projects, the authority may also provide loans directly to eligible borrowers. To be eligible for assistance from the fund:

A. A corporation must apply to the authority to participate in the fund. The application must describe the corporation and its funding sources, the region it serves, its methods and criteria for qualifying borrowers, including any targeted lending and economic development strategies, its expertise in management assistance and financing of small and emerging businesses, the method by which it will leverage funds from other sources in an amount at least equal to 2 times the amount requested from the fund and other information the authority determines necessary; [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

B. A corporation must have a strategy for the creation and retention of jobs, an effective small business marketing and technical assistance plan and enough expert assistance available to it to underwrite, document and service loans and assist its clients; [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

C. The corporation must be determined by the authority to be able to prudently and effectively administer a direct loan fund and to coordinate with other business assistance programs and employment training and social assistance programs; [1999, c. 401, Pt. OOO, §1 (AMD).]

D. The corporation must propose performance measurements and goals and a process for monitoring compliance with proposed measurements and goals. The authority shall assist corporations in developing loan underwriting and administrative capacity and in portfolio monitoring and servicing and may establish one or more advisory boards or committees to assist corporations; and [1999, c. 401, Pt. OOO, §1 (AMD).]

E. A child care project must apply to the authority or to a corporation and meet the eligibility criteria for a borrower. [1999, c. 401, Pt. OOO, §1 (NEW).]

[ 1999, c. 401, Pt. OOO, §1 (AMD) .]

2. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 605, §9) Eligible corporations. The fund is open to local, regional and statewide nonprofit or governmental economic development corporations or entities that are capable of providing financial assistance to businesses in order to create and protect jobs, as well as revitalize downtowns and build strong communities and a sustainable economy, referred to in this section as "corporations." In the case of loans to quality child care projects, the authority may also provide loans directly to eligible borrowers. To be eligible for assistance from the fund:

A. A corporation must apply to the authority to participate in the fund. The application must describe the corporation and its funding sources, the region or regions it serves, its methods and criteria for qualifying borrowers, including any targeted lending and economic development strategies, its expertise in management assistance and financing of small and emerging businesses, the method by which it will leverage funds from other sources in an amount at least equal to 2 times the amount requested from the fund and other information the authority determines necessary; [2013, c. 605, §1 (AMD); 2013, c. 605, §9 (AFF).]

B. A corporation must have a strategy for the creation and retention of jobs, an effective small business marketing and technical assistance plan and enough expert assistance available to it to underwrite, document and service loans and assist its clients or it must have a strategy for real estate development including commercial and mixed-use real estate and community facilities; [2013, c. 605, §1 (AMD); 2013, c. 605, §9 (AFF).]

C. The corporation must be determined by the authority to be able to prudently and effectively administer a direct loan fund and to coordinate with other business assistance programs and employment training and social assistance programs; [1999, c. 401, Pt. OOO, §1 (AMD).]

D. The corporation must propose performance measurements and goals and a process for monitoring compliance with proposed measurements and goals. The authority shall assist corporations in developing loan or equity-like debt underwriting and administrative capacity and in portfolio monitoring and servicing and may establish one or more advisory boards or committees to assist corporations; and [2013, c. 605, §1 (AMD); 2013, c. 605, §9 (AFF).]

E. A child care project must apply to the authority or to a corporation and meet the eligibility criteria for a borrower. [1999, c. 401, Pt. OOO, §1 (NEW).]

[ 2013, c. 605, §1 (AMD); 2013, c. 605, §9 (AFF) .]

3. Disbursements from fund. If an application is approved, the authority shall determine the amount to be disbursed to the corporation, taking into account:

A. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 605, §9) The size of the region served by the corporation and the expected demand for loan funds in that region; [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

A. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 605, §9) The size of the region or regions served by the corporation and the expected demand for loan funds in that region or those regions; [2013, c. 605, §2 (AMD); 2013, c. 605, §9 (AFF).]

B. The demand for funds from other eligible corporations in relation to the total amount available in the fund; and [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

C. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 605, §9) Whether an eligible corporation will serve a geographic area or segment of potential business borrowers not served by other applicants. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

C. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 605, §9) Whether an eligible corporation will serve statewide or will serve a geographic area or segment of potential business borrowers not served by other applicants. [2013, c. 605, §2 (AMD); 2013, c. 605, §9 (AFF).]

A corporation may not receive more than $3,500,000 from the fund. Funds must be disbursed directly to and retained by the eligible corporation in accordance with the contract between the corporation and the authority. Funds must be disbursed to the corporation in the form of a loan or a grant. The authority may, in its discretion, disburse fund amounts in one lump sum or periodic disbursements.

[ 2013, c. 605, §2 (AMD); 2013, c. 605, §9 (AFF) .]

4. Contract. A corporation that has been approved for participation in the program may enter into a contract with the authority. The contract governs the administration of the program and the use of funds. The contract must provide that a corporation shall, at a minimum, conform to the following terms and conditions:

A. The corporation shall certify that it will use funds only for eligible purposes; [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

B. The corporation shall review applications for financial assistance, determine the feasibility of the application and approve or deny the application, which determination is final in the case of loans under $150,000 or in the case of denials of any amount; [2009, c. 131, §3 (AMD).]

C. An officer or employee of the corporation or a member of its credit committee may not participate in any way in, or have any influence over, a decision on a project in which that officer, employee or member has a direct or indirect personal financial interest; [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

D. If the corporation breaches its contract with the authority or ceases to operate a loan program in substantial conformance with its proposal to the authority, the authority may withhold further funding and may require repayment of any undisbursed loan funds and loan repayments to the authority; and [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

E. Other terms and conditions as the authority determines appropriate. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

[ 2009, c. 131, §3 (AMD) .]

5. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 605, §9) Administrative costs. A corporation may not use any money disbursed from the fund by the authority for administrative expenses, but may charge a commitment fee of up to 2% and may use interest earnings not to exceed 7% of each loan annually on loans to cover reasonable administrative, technical assistance and education costs. The authority shall review and approve a corporation's administrative expenses on an annual basis. The authority may establish by rule reasonable administrative fees for its administration of the fund.

[ 2001, c. 639, §2 (AMD) .]

5. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 605, §9) Administrative costs. A corporation may not use any money disbursed from the fund by the authority for administrative expenses, but may charge a commitment fee of up to 2% and may use interest earnings not to exceed 7% of each loan annually on loans to cover reasonable operating costs, including loan fund management, technical assistance and education. The authority shall review and approve a corporation's administrative expenses on an annual basis. The authority may establish by rule reasonable administrative fees for its administration of the fund.

[ 2013, c. 605, §3 (AMD); 2013, c. 605, §9 (AFF) .]

6. Financing terms and conditions. Loans may be made from program funds under the following terms and conditions.

A. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 605, §9) Loans may not exceed $250,000 to a borrower, including an affiliated entity, and approval of the authority is required for any loan in excess of $150,000. Loans for quality child care projects may not exceed $100,000 to a borrower. Loans or portions of loans to a quality child care project to be used solely for lead abatement may not exceed $15,000. [2009, c. 131, §4 (AMD).]

A. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 605, §9) Loans may not exceed $350,000 to a borrower, including an affiliated entity, and approval of the authority is required for any loan in excess of $150,000. Loans or portions of loans to a quality child care project to be used solely for lead abatement may not exceed $15,000. [2013, c. 605, §4 (AMD); 2013, c. 605, §9 (AFF).]

B. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 605, §9) Loans over $100,000 for borrowers other than quality child care projects may not exceed 1/3 of the net new funds being provided to a borrower. Loans of $50,000 to $100,000 for projects other than quality child care projects may not exceed 1/2 of the net new funds being provided to a borrower. Loans of less than $50,000 and loans for quality child care projects may be for the total amount of new funds being provided to the borrower. [2009, c. 131, §5 (AMD).]

B. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 605, §9) Loans of $50,000 or more for borrowers other than quality child care projects may not exceed 1/2 of the net new funds being provided to a borrower. Loans of less than $50,000 and loans for quality child care projects may be for the total amount of new funds being provided to the borrower. [2013, c. 605, §5 (AMD); 2013, c. 605, §9 (AFF).]

C. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 605, §9) The authority and each corporation shall establish interest rates, amortization schedules and repayment terms for each borrower, except that loans may not be for a term longer than 20 years and:

(1) Loans to a quality child care project must bear a rate of interest equal to 3%, not including any administrative costs or fees; or

(2) Loans to any other eligible borrower may not bear a rate of interest greater than the prime rate of interest plus 7%. [2007, c. 683, Pt. B, §1 (AMD).]

C. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 605, §9) The authority and each corporation shall establish interest rates, amortization schedules and repayment terms for each borrower, except that loans may not be for a term longer than 20 years and:

(1) Loans to a quality child care project must bear a rate of interest not greater than 5%; or

(2) Loans to any other eligible borrower may not bear a rate of interest greater than the prime rate of interest plus 7%. [2013, c. 605, §6 (AMD); 2013, c. 605, §9 (AFF).]

D. When necessary, a corporation may provide for flexible repayment terms and may require additional payments tied to the borrower's financial success. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

E. A corporation shall require collateral for loans when available, but may subordinate to loans from other lenders. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

[ 2013, c. 605, §§4-6 (AMD); 2013, c. 605, §9 (AFF) .]

7. Eligible projects. In order for a project or borrower to be eligible for financial assistance under the program, the following criteria must be met.

A. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 605, §9) The business for which funds are requested has 50 or fewer employees or annual sales of $5,000,000 or less, and it consists of or involves at least one of the following:

(1) Manufacturing technologies, such as value-added wood products, specialty fabricated metal and electronic products, precision manufacturing and use of composites or advanced materials;

(2) Technologies, such as advanced information systems, advanced telecommunications, energy and environmental products and services;

(3) Biological and natural resource technologies, such as aquaculture, marine technology, agriculture, forestry products and biotechnology;

(4) A business converting from defense dependency;

(5) A business significantly engaged in export of goods or services to locations outside the State;

(6) A business that dedicates significant resources to research and development activities;

(7) Other businesses with 10 or fewer employees; and

(8) A child care project that includes any business that, for compensation, provides a regular service of care and protection for any part of a day less than 24 hours to a child or children under 16 years of age whose parents work outside the home, attend an educational program or are otherwise unable to care for their children.

Notwithstanding the requirements of this paragraph, until June 30, 2012, a project or a borrower that is eligible for loan insurance under section 1026-A is eligible for financial assistance under the program. [2011, c. 11, §1 (AMD).]

A. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 605, §9) The business for which funds are requested has 100 or fewer employees or annual sales of $10,000,000 or less, and it consists of or involves at least one of the following:

(1) Manufacturing technologies, such as value-added wood products, specialty fabricated metal and electronic products, precision manufacturing and use of composites or advanced materials;

(2) Technologies, such as advanced information systems, advanced telecommunications, energy and environmental products and services;

(3) Value-added natural resource enterprises and biological and natural resource technologies, such as aquaculture, marine technology, agriculture, forestry products and biotechnology;

(4) A business converting from defense dependency;

(5) A business significantly engaged in export of goods or services to locations outside the State;

(6) A business that dedicates significant resources to research and development activities;

(7) Other businesses with 15 or fewer employees;

(8) A child care project that includes any business that, for compensation, provides a regular service of care and protection for any part of a day less than 24 hours to a child or children under 16 years of age whose parents work outside the home, attend an educational program or are otherwise unable to care for their children;

(9) A business significantly engaged in commercial and mixed-use real estate and community facilities; and

(10) A business significantly engaged in serving tourists, such as in the areas of outdoor recreation, culture and heritage and hospitality.

Notwithstanding the requirements of this paragraph, until June 30, 2012, a project or a borrower that is eligible for loan insurance under section 1026-A is eligible for financial assistance under the program. [2013, c. 605, §7 (AMD); 2013, c. 605, §9 (AFF).]

B. The borrower is unable to obtain funding needed for the project from other public and private sources, including the personal resources of the owners of the business borrowing from the fund. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

C. The borrower has committed all reasonably available resources to the project, obtained financial commitment from other sources of financing and demonstrated a reasonable likelihood that the loan can be repaid. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

D. The loan is not used to make distributions to or for the benefit of an owner of the business borrowing from the fund or a related entity. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

[ 2013, c. 605, §7 (AMD); 2013, c. 605, §9 (AFF) .]

8. (TEXT EFFECTIVE UNTIL CONTINGENCY: See PL 2013, c. 605, §9) Priorities. Among eligible applicants, a corporation shall give priority to businesses with the potential of meeting one or more of the following objectives.

A. The financing will help the business pursue a business that adds significant value to raw materials or inventory. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

B. The financing is likely to result in a long-term net increase in permanent, quality jobs that meet a local or regional need or the retention of jobs in jeopardy of being lost. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

[ 1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF) .]

8. (TEXT EFFECTIVE ON CONTINGENCY: See PL 2013, c. 605, §9) Priorities. Among eligible applicants, a corporation shall give priority to businesses and projects with the potential of meeting one or more of the following objectives.

A. The financing will help the business pursue a business that adds significant value to raw materials or inventory. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

B. The financing is likely to result in a long-term net increase in permanent, quality jobs that meet a local or regional need or the retention of jobs in jeopardy of being lost. [1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF).]

[ 2013, c. 605, §8 (AMD); 2013, c. 605, §9 (AFF) .]

9. Reports. A corporation shall report at least semiannually to the authority on the projects the corporation funds and the administration of the program. The report must include a description of each project, the amount, type and terms of assistance the project received, the number of jobs that were created or retained and other information the authority requires. The report must contain an accounting of the loan portfolio and any loans that are in default, as well as an accounting of the corporation's administrative and technical assistance expenses incurred and charged to the program.

[ 1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF) .]

10. Audit. The authority shall review annually each corporation's participation in the program and may, in its discretion, require an independent audit at the expense of the corporation. If the authority determines that a corporation has used funds for ineligible purposes, the corporation shall repay those funds to the authority for deposit into the fund. The authority may not disburse additional funds to a corporation until the corporation has repaid the misapplied funds and has fully complied with its obligations under the contract with the authority.

[ 1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF) .]

11. Written procedures. The authority shall adopt rules governing the program pursuant to Title 5, chapter 375.

[ 1993, c. 722, Pt. C, §1 (NEW); 1993, c. 722, Pt. C, §2 (AFF) .]

SECTION HISTORY

1993, c. 722, §C1 (NEW). 1993, c. 722, §C2 (AFF). 1999, c. 401, §§OOO1-3 (AMD). 2001, c. 639, §§1,2 (AMD). 2003, c. 195, §1 (AMD). 2007, c. 683, Pt. B, §1 (AMD). 2009, c. 131, §§2-6 (AMD). 2011, c. 11, §1 (AMD). 2013, c. 605, §§1-8 (AMD). 2013, c. 605, §9 (AFF).



10 §1026-N. Maine Economic Development Venture Capital Revolving Investment Program

1. Established. The Maine Economic Development Venture Capital Revolving Investment Program, referred to in this section as the "program," is established to provide venture capital to businesses that need assistance in order to create or retain jobs. The Maine Economic Development Venture Capital Revolving Investment Program Fund, referred to in this section as the "fund," is established as a revolving fund, into which must be deposited all amounts appropriated to the program or allocated for inclusion in the fund, from whatever source, interest and investment earnings on the fund and any amounts repaid to the program by participating venture capital funds.

[ 1999, c. 731, Pt. VVV, §7 (AMD) .]

2. Eligible venture capital funds. Money in the fund may be invested in one or more private, professionally managed venture capital funds located in the State capable of providing venture capital to businesses in order to create and protect jobs and that provide evidence of past or potential management success and risk diversification. To be eligible for investments from the fund, a private venture capital fund must:

A. Apply to the authority. The application must describe the private venture capital fund and its funding sources, the region it serves, its methods and criteria for qualifying investments, including any targeted investing and economic development strategy, its expertise in venture capital assistance and investing in small and emerging businesses, the method by which it will leverage funds from other sources than those received from the fund and other information the authority determines necessary; [1995, c. 424, §1 (NEW).]

B. Have a strategy for the creation and retention of jobs, an effective small business marketing and technical assistance plan and enough expert assistance available to it to underwrite, document and service investments and to assist the businesses in which it invests; [1995, c. 424, §1 (NEW).]

C. Be determined by the authority to be able to prudently and effectively administer venture capital investments; and [1995, c. 424, §1 (NEW).]

D. Propose performance standards and goals and a process for monitoring compliance with proposed measurement and goals. [1995, c. 424, §1 (NEW).]

[ 1999, c. 731, Pt. VVV, §7 (AMD) .]

3. Disbursements from fund. If an application is approved, the authority shall determine the amount to be invested in the private venture capital fund, taking into account:

A. The size of the region served by the private venture capital fund and the expected demand for venture capital investments in that region; and [1995, c. 424, §1 (NEW).]

B. The demand for venture capital investments from other eligible private venture capital funds in relation to the total amount available in the fund and whether an eligible private venture capital fund will serve a geographic area or segment of potential businesses not served by other applicants. [1995, c. 424, §1 (NEW).]

Funds must be disbursed directly to and retained by the eligible private venture capital fund in accordance with a contract of investment between the private venture capital fund and the authority. All money invested in the private venture capital fund by the authority must be held in the name of the authority. Investment earnings on amounts invested by the authority must be credited to the authority and periodically paid to the authority.

[ 1995, c. 424, §1 (NEW) .]

4. Investment contract. A private venture capital fund that has been approved for participation in the program may enter into a contract with the authority. The contract governs the administration of the program and the use of funds. The contract must provide that a private venture capital fund shall, at a minimum, conform to the following terms and conditions:

A. The private venture capital fund shall certify that it will use funds only for eligible purposes and that it will make best efforts to invest an amount equal to the authority's investment in the fund in businesses that meet all eligibility requirements for a tax credit certificate pursuant to section 1100-T, subsection 2, paragraph B; [1999, c. 731, Pt. VVV, §8 (AMD).]

B. [1999, c. 731, Pt. VVV, §9 (RP).]

B-1. The authority has rights equal to those of all other investors in the private venture capital fund; [1999, c. 731, Pt. VVV, §10 (NEW).]

C. If the private venture capital fund breaches its contract with the authority or ceases to operate an investment program in substantial conformance with its proposal to the authority, the authority may require immediate repayment to the authority of any investment made to it from the fund; and [1995, c. 424, §1 (NEW).]

D. Other terms and conditions that the authority determines appropriate. [1995, c. 424, §1 (NEW).]

[ 1999, c. 731, Pt. VVV, §§8-10 (AMD) .]

5. Administrative costs. A private venture capital fund may not use more than 4% annually of the amount invested from the fund by the authority for administrative expenses or load charges. The authority shall review and approve a private venture capital fund's administrative expenses on an annual basis. The authority may establish by rule reasonable administrative fees for its administration of the fund.

[ 1999, c. 731, Pt. VVV, §11 (AMD) .]

6. Eligible investments.

[ 1999, c. 731, Pt. VVV, §12 (RP) .]

7. Reports. A private venture capital fund shall report at least semiannually to the authority on the businesses in which the private venture capital fund invests and the administration of the program. The report must include a description of each business, the amount, type and terms of assistance the business received, the amount of funds invested in businesses that meet the criteria of section 1100-T, subsection 2, paragraph B, the number of jobs that were created or retained and other information the authority requires. The report must contain an accounting of the investment portfolio and any investments that are in default, as well as an accounting of the private venture capital fund's administrative and technical assistance expenses incurred and charged.

[ 1999, c. 731, Pt. VVV, §13 (AMD) .]

8. Audit. The authority shall review annually each private venture capital fund's participation in the program and, in its discretion, may require an independent audit at the expense of the private venture capital fund. If the authority determines that a private venture capital fund has used funds for ineligible purposes, the private venture capital fund shall repay those funds to the authority for deposit into the fund.

[ 1995, c. 424, §1 (NEW) .]

9. Rules. The authority shall adopt rules governing the program pursuant to Title 5, chapter 375.

[ 1995, c. 424, §1 (NEW) .]

SECTION HISTORY

1995, c. 424, §1 (NEW). 1999, c. 731, §§VVV7-13 (AMD).



10 §1026-O. Employee stock ownership program (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 217, §1 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §39 (RP).



10 §1026-P. Mortgage insurance for clean fuel vehicle projects (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 500, §6 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §40 (RP).



10 §1026-Q. Early Care and Education Revolving Loan Program

1. Established. The Early Care and Education Revolving Loan Program, referred to in this section as the "program," is established to provide financial assistance to businesses providing early care and education. The authority shall administer the program, which may include direct loans to early care and education providers, as well as loans or grants by the authority to eligible economic development corporations or entities for the purpose of providing loans to early care and education providers. The Early Care and Education Revolving Loan Program Fund, referred to in this section as the "fund," is established as a revolving fund, into which must be deposited all amounts appropriated to the program, interest earnings on the fund, any amounts repaid to the program by loan recipients and funds from any other source. Amounts in the fund must be used by the authority for purposes authorized in this section.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

2. Eligible corporations. The program is open to local, regional and statewide nonprofit or governmental economic development corporations or entities capable of providing financial assistance to businesses providing early child care and education. To be eligible to participate in the program:

A. A corporation must apply to the authority to participate in the program. The application must describe the corporation and its funding sources, the region it serves, its methods and criteria for qualifying borrowers, strategies in locating qualified borrowers, its expertise in management assistance and financing of early child care and education businesses, its ability to leverage funds from other sources and other information the authority determines necessary; [1999, c. 401, Pt. OOO, §4 (NEW).]

B. A corporation must have a strategy for the provision of marketing and technical assistance to early child care and education businesses and enough expert assistance available to underwrite, document and process loans and assist its clients; and [1999, c. 401, Pt. OOO, §4 (NEW).]

C. A corporation must be determined by the authority to be able to prudently and effectively administer a direct loan fund and to coordinate the administration of a loan fund with other business assistance programs and employment training and social assistance programs. [1999, c. 401, Pt. OOO, §4 (NEW).]

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

3. Disbursements from fund. If an application is approved, the authority shall determine the amount to be disbursed to the corporation, taking into account:

A. The size of the region served by the corporation and the expected demand for loan funds in that region; [1999, c. 401, Pt. OOO, §4 (NEW).]

B. The demand for funds from other eligible corporations in relation to the total amount available in the fund; and [1999, c. 401, Pt. OOO, §4 (NEW).]

C. Whether an eligible corporation serves a geographic area or segment of potential business borrowers not served by other applicants. [1999, c. 401, Pt. OOO, §4 (NEW).]

The authority shall allocate funds in the program considering each of the factors in this subsection and such other factors as the authority establishes by rule. The authority may reserve up to 50% of the funds appropriated for loans to be made by the authority. Funds allocated to a corporation must be disbursed directly to and retained by the eligible corporation in accordance with the contract between the corporation and the authority. Funds must be disbursed to the corporation in the form of a loan or grant. The authority may disburse fund amounts in one lump sum or periodic disbursements.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

4. Contract. A corporation that has been approved for participation in the program may enter into a contract with the authority. The contract governs the administration of the program and the use of funds. The contract must provide that a corporation may disburse program funds statewide. The contract must provide that a corporation shall, at a minimum, conform to the following terms and conditions:

A. The corporation shall certify that it will use funds only for eligible purposes; [1999, c. 401, Pt. OOO, §4 (NEW).]

B. The corporation shall review each application for financial assistance, determine the feasibility of the application and approve or deny the application; [1999, c. 401, Pt. OOO, §4 (NEW).]

C. An officer or employee of the corporation or a member of its credit committee may not participate in any way in, or have any influence over, a decision on a project in which that officer, employee or member has a direct or indirect personal financial interest; [1999, c. 401, Pt. OOO, §4 (NEW).]

D. If the corporation breaches its contract with the authority or ceases to operate a loan program in substantial conformance with its proposal to the authority, the authority may withhold further funding and may require repayment of any undisbursed loan funds and loan repayments to the authority; and [1999, c. 401, Pt. OOO, §4 (NEW).]

E. Other terms and conditions as the authority determines appropriate. [1999, c. 401, Pt. OOO, §4 (NEW).]

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

5. Administrative costs. A corporation may not use any money disbursed from the fund by the authority for administrative expenses, but may charge a commitment fee on each loan of up to 1% and may use interest earnings not to exceed 5% of each loan annually to cover reasonable administrative and technical assistance costs. The authority shall review and approve a corporation's administrative expenses on an annual basis. The authority may establish by rule reasonable administrative fees for its origination of loans and administration of the fund.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

6. Financing terms and conditions. Loans may be made from program funds under the following terms and conditions.

A. Loans may not exceed $100,000 to an eligible borrower, except that loans or portions of loans to be used for lead abatement may not exceed $5,000. [1999, c. 401, Pt. OOO, §4 (NEW).]

B. Each corporation and the authority shall establish interest rates, amortization schedules and repayment terms for each borrower, except that loans may not bear a rate of interest that, when added to the commitment fee and administrative and technical assistance cost, is less than 6% or exceeds the prime rate of interest. [1999, c. 401, Pt. OOO, §4 (NEW).]

C. A corporation or the authority may provide for flexible repayment terms. [1999, c. 401, Pt. OOO, §4 (NEW).]

D. A corporation or the authority shall require collateral for loans when available, but may subordinate to loans from other lenders. [1999, c. 401, Pt. OOO, §4 (NEW).]

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

7. Eligible borrower. A project or borrower is eligible for financial assistance under the program if the following criteria are met.

A. The business for which funds are requested must provide early child care and education services to at least 3 children who are not related to the owner of the business or any provider of early care and education services working for the borrower. [1999, c. 401, Pt. OOO, §4 (NEW).]

B. The borrower has insufficient access to funding for the project from other public and private sources. [1999, c. 401, Pt. OOO, §4 (NEW).]

C. The borrower has committed all reasonably available resources to the project, obtained financial commitment from other sources of financing and demonstrated a reasonable likelihood that the loan can be repaid. [1999, c. 401, Pt. OOO, §4 (NEW).]

D. In selecting child care providers to receive loan guarantees, the authority must use the following criteria:

(1) An applicant's status as a licensed or certified child care center;

(2) An applicant's interest in obtaining and ability to obtain accreditation by a nationally recognized program that utilizes recognized quality indicators for child care services that have been approved by the Office of Head Start and Child Care, including input from parents or clients or both, reviews of policies, procedures and program records and on-site program reviews;

(3) The degree of coordination with Head Start and other community programs; and

(4) The quality of the child care provider's administrative and financial management. [1999, c. 401, Pt. OOO, §4 (NEW).]

8. Reports. A corporation shall report at least semiannually to the authority on the projects the corporation funds and the administration of the program. The report must include a description of each borrower, the amount, type and terms of assistance each borrower received and other information the authority requires. The report must contain an accounting of the loan portfolio and any loans that are in default, as well as an accounting of the corporation's administrative and technical assistance expenses incurred and charged to the program.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

9. Audit. The authority shall periodically review each corporation's participation in the program and may, at its discretion, require an independent audit at the expense of the corporation. If the authority determines that a corporation has used funds for ineligible purposes, the corporation shall repay those funds to the authority for deposit into the fund. The authority may not disburse additional funds to a corporation until the corporation has repaid the misapplied funds and has fully complied with its obligations under the contract with the authority.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

10. Written procedures. The authority shall adopt rules governing the program. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

11. Annual report. The authority shall report by the last business day of each year on the Early Care and Education Revolving Loan Program to the joint standing committee of the Legislature having jurisdiction over business and economic development matters.

§1026-Q. Mortgage insurance for waste oil disposal site clean-up projects

(As enacted by PL 1999, c. 505, Pt. A, §8 is REALLOCATED TO TITLE 10, SECTION 1026-R)

[ 1999, c. 401, Pt. OOO, §4 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §14 (RAL). 1999, c. 401, §OOO4 (NEW). 1999, c. 401, Pt. OOO, §4 (NEW). 1999, c. 505, §A8 (NEW).



10 §1026-R. Mortgage insurance for waste oil disposal site clean-up projects (REPEALED) (REALLOCATED FROM TITLE 10, SECTION 1026-Q)

(REPEALED)

(REALLOCATED FROM TITLE 10, SECTION 1026-Q)

SECTION HISTORY

RR 1999, c. 1, §14 (RAL). 2003, c. 537, §53 (AFF). 2003, c. 537, §41 (RP).



10 §1026-S. Mortgage loans for Plymouth waste oil site remedial study (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 713, §4 (NEW). 2003, c. 537, §53 (AFF). 2003, c. 537, §42 (RP).



10 §1026-T. Innovation finance program

1. Established. The authority may create and oversee a state innovation finance program, referred to in this section as "the program," to increase the supply of venture capital to the economy of the State by improving access by innovative businesses in this State to venture capital funds. Investment performance of the program may be partially guaranteed by refundable tax credits issued by the authority to the retirement system. This section does not mandate or require any investment by the retirement system or give the retirement system any economic development responsibilities, its sole responsibility being to safeguard, invest and increase retirement system assets consistent with its fiduciary duty to its members.

[ 2009, c. 633, §4 (NEW) .]

2. Investment goal; guidelines. The goal of the program is to attract more venture capital to innovative businesses in this State by providing the retirement system with an incentive to invest in high-quality venture capital funds that evidence both a commitment to seeking investments in the State and the ability to produce favorable returns to minimize the risk of tax credit redemption. Consistent with this investment goal, the retirement system may, in the exercise of its discretion and consistent with its fiduciary duties to the beneficiaries of the retirement system, apply to the authority for approval under the program for proposed investments in venture capital funds. The authority may approve such a proposed venture capital fund investment under the program if it determines that the venture capital fund will give strong consideration to investing in businesses in this State that fall within the targeted technologies. In making this decision, the authority shall consider whether the venture capital fund:

A. Will maintain at least a periodic presence in the State; [2009, c. 633, §4 (NEW).]

B. Will build linkages to, and accept referrals from, at least some of the organizations promoting the State's innovation economy, including the authority, the Maine Technology Institute under Title 5, section 15302, the Small Enterprise Growth Fund under section 383, the Department of Economic and Community Development, the Maine Patent Program under section 1921, the University of Maine System and other venture capital investors within the State; [2009, c. 633, §4 (NEW).]

C. Will actively prospect for investments in the State; [2009, c. 633, §4 (NEW).]

D. Expresses a commitment to seek investments in businesses in this State that meet its investment criteria; and [2009, c. 633, §4 (NEW).]

E. Demonstrates the ability to make successful venture capital investments. [2009, c. 633, §4 (NEW).]

[ 2009, c. 633, §4 (NEW) .]

3. Investment restrictions. Investments under the program are governed by this subsection.

A. The retirement system may not invest directly in individual businesses under this program but may invest only in venture capital funds that are managed to best achieve the purpose set out under subsection 2. [2009, c. 633, §4 (NEW).]

B. No more than $4,000,000 of tax credits may be placed at risk with respect to any single commitment to a venture capital fund. [2009, c. 633, §4 (NEW).]

C. The retirement system may cooperate with the authority and other organizations promoting the State’s innovation economy by encouraging participating venture capital funds to consider investments in this State consistent with their investment strategies. The retirement system may at any time be relieved of this obligation by releasing the State from its obligations under all outstanding tax credit certificates issued under the program. [2009, c. 633, §4 (NEW).]

[ 2009, c. 633, §4 (NEW) .]

4. Refundable tax credits. The authority may issue to the retirement system certificates of up to $20,000,000 in refundable tax credits as provided by Title 36, section 5219-EE to serve as partial security against a loss of capital under the program. Certificates must be issued to expire no later than July 1, 2028.

A. Refundable tax credits as authorized by this subsection may be redeemed only as necessary to offset 80% of any realized loss of capital in the program. [2009, c. 633, §4 (NEW).]

B. A certificate of tax credits issued by the authority under this section is binding on the State and constitutes a solemn contractual commitment of the State protected under the contract clauses of the Constitution of Maine, Article I, Section 11 and the United States Constitution, Article I, Section 10. Once issued, as long as the retirement system is not in default under its agreement with the authority with respect to any certificate of tax credits, the certificate may not be modified, terminated or rescinded until the certificate expires, is redeemed or is released by the retirement system. [2009, c. 633, §4 (NEW).]

C. The authority shall register each refundable tax credit under this section with the Department of Administrative and Financial Services, Bureau of Revenue Services. The retirement system shall report annually to the authority on the status and valuation of investments secured by the certificate of tax credits and such other information as may be required pursuant to an agreement between the retirement system and the authority. The report must include details of capital calls and distributions. [2009, c. 633, §4 (NEW).]

D. A refundable tax credit allowed pursuant to this section is not a security under Title 32, chapter 135. [2009, c. 633, §4 (NEW).]

E. On the final liquidation of a venture capital fund for which a certificate of tax credits has been issued, the retirement system shall notify the authority of termination of the investment and certify the amount of any loss. The authority may request such information or documentation from the retirement system as it determines reasonably necessary to confirm the amount of any loss and shall promptly certify any capital loss to the Department of Administrative and Financial Services, Bureau of Revenue Services. Upon submission by the authority, the bureau shall redeem registered credits as necessary to pay 80% of the loss certified by the authority up to a maximum payment of $4,000,000 with respect to any single venture capital fund investment or an aggregate loss under the program of $20,000,000. For purposes of this subsection, “loss” means the total amount of investment by the retirement system into the venture capital fund less the total value of all distributions received by the retirement system from such venture capital fund, as determined by the authority. [2009, c. 633, §4 (NEW).]

F. Nothing in this section may be construed to place the assets of the authority at risk. Except for those rights that relate to refundable tax credits, nothing in this section may be construed to create an obligation of the State or of any political subdivision of the State, and this section may not be construed to require or mandate the retirement system to make any investments under the program. [2009, c. 633, §4 (NEW).]

G. The authority may charge the retirement system reasonable fees for the cost of implementing and administering the program and any tax credits authorized by this section, not to exceed the authority’s out-of-pocket costs plus an annualized fee not to exceed 1% of the outstanding balance of tax credits. In addition, the authority may assess a reasonable program fee from gains received by the retirement system from investments under the program. Any such fees are subject to the approval of the retirement system and the authority. [2009, c. 633, §4 (NEW).]

[ 2009, c. 633, §4 (NEW) .]

SECTION HISTORY

2009, c. 633, §4 (NEW).



10 §1027. Insurance of mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §11 (AMD). 1985, c. 344, §50 (RP).



10 §1028. Mortgage insurance premiums

The authority may fix mortgage insurance premiums for the insurance of mortgage payments under this subchapter. The effective rate of the insurance premiums shall not be more than 2% per year of the actual or scheduled outstanding principal obligation at the beginning of each year. The authority shall determine and prescribe the manner in which the premiums shall be payable, the effective rate of the insurance premium, the actual or scheduled outstanding principal obligation and other matters necessary and proper for the assessment and collection of the premiums. [1985, c. 714, §26 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §51 (AMD). 1985, c. 714, §26 (AMD).



10 §1029. Insurance of subchapter 3 loans

1. Eligible for insurance. All payments required under a mortgage, a loan agreement or related documents for a project financed by revenue obligation securities issued pursuant to subchapter 3, including revenue obligation securities that provide full or partial financing for more than one project, are eligible for insurance to the extent permitted under this subchapter.

[ 2003, c. 537, §43 (AMD); 2003, c. 537, §53 (AFF) .]

2. Insurance payment. In any case when the authority becomes obligated by contract or other agreement to make an insurance payment with respect to any insured mortgage or other agreement issued with respect to insured subchapter 3 loans, the authority shall:

A. Make the payment at the time and in the manner provided by the applicable contract or agreement, charging the payment to the Mortgage Insurance Fund, Loan Insurance Reserve Fund or, in the case of payments required under agreements issued for aboveground and underground storage facility replacement projects, to the Underground Oil Storage Replacement Fund; [2003, c. 537, §43 (AMD); 2003, c. 537, §53 (AFF).]

B. [1985, c. 714, §27 (RP).]

C. [1985, c. 714, §27 (RP).]

D. Take all reasonable steps to enforce the payment of amounts due from the mortgagor. [1985, c. 714, §27 (AMD).]

E. [1985, c. 714, §27 (RP).]

The trustee for any bond or note issued in anticipation of the bond or, if there is no trustee, the holder of any bond or note has the right to bring suit against the authority for payment in accordance with the contract or other agreement executed by the authority.

[ 2003, c. 537, §43 (AMD); 2003, c. 537, §53 (AFF) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §52 (AMD). 1985, c. 714, §27 (AMD). 1987, c. 521, §9 (AMD). 1987, c. 846, §10 (AMD). 2003, c. 537, §43 (AMD). 2003, c. 537, §53 (AFF).



10 §1030. Incontestability

Any loan insurance commitment or contract executed and delivered by the authority under this subchapter is conclusive evidence of the eligibility of the loan for insurance subject to satisfaction of any conditions set forth in the loan insurance contract or commitment and that the requirements of sections 1026-A and 1026-E have, to the extent determined applicable by the authority, been satisfied or made conditions of the loan insurance commitment or contract, and the validity of any loan insurance commitment or contract so executed and delivered is incontestable in the hands of an insured except for fraud or misrepresentation on the part of the insured. [2003, c. 537, §44 (AMD); 2003, c. 537, §53 (AFF).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §53 (AMD). 1987, c. 521, §10 (AMD). 1987, c. 846, §11 (AMD). 2003, c. 537, §44 (AMD). 2003, c. 537, §53 (AFF).



10 §1031. Loans eligible for investment

Loans insured under this subchapter are made legal investments for all insurance companies, trust companies, banks, investment companies, savings banks, savings and loan associations, executors, trustees and other fiduciaries, public and private pension or retirement funds and other persons. [2003, c. 537, §45 (AMD); 2003, c. 537, §53 (AFF).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §12 (AMD). 1985, c. 344, §54 (AMD). 2003, c. 537, §45 (AMD). 2003, c. 537, §53 (AFF).



10 §1032. Capital reserve funds; obligation of State

1. Capital reserve fund. The authority may create and establish one or more capital reserve funds and may pay into any such capital reserve fund any money appropriated and made available by the State for the purposes of any such fund and any other money available to the authority. For purposes of this section, the amount of any letter of credit, insurance contract, surety bond, indemnification agreement or similar financial undertaking available to be drawn on and applied to obligations to which money in any such fund may be applied shall be deemed to be and counted as money in the capital reserve fund.

[ 1987, c. 697, §9 (NEW) .]

2. Application. Money in any capital reserve fund created pursuant to subsection 1, except as provided in this section, must be used solely with respect to mortgage loans, repayment of which is secured by any such fund, for the payment of principal, accrued interest and costs and expenses chargeable to the mortgage loan, with respect to interest rate swap agreements benefiting eligible enterprises, and with respect to amounts borrowed by the authority to be used for direct loans from the authority to eligible businesses or students pursuing higher education when direct loans have been authorized by law. Money in any capital reserve fund may be used to pay all amounts due and payable, whether by acceleration or otherwise, under the contractual agreements pertaining to such mortgage loans, interest rate swap agreements and loans to the authority, including fees, commissions, indemnities, expenses and other amounts due. Money in excess of the reserve requirement established pursuant to subsection 4 may be transferred to other funds and accounts of the authority.

[ 1993, c. 410, Pt. EEEE, §2 (AMD) .]

3. Security for loans. With respect to any loans that may be insured under this subchapter, interest rate swap agreements benefiting eligible enterprises and loans to the authority to be used for direct loans to eligible enterprises or students pursuing higher education, the authority may provide that such loans, interest rate swap agreements or loans to the authority must be secured by one or more capital reserve funds established pursuant to subsection 1 instead of or in addition to insurance provided under other sections of this subchapter. Limitations and requirements applicable to insurance under sections 1026-A to 1028 are applicable to loans, but not interest rate swap agreements or loans to the authority, to which one or more capital reserve funds apply as if the loans were backed by insurance. Capital reserve funds may secure interest rate swap agreements pertaining to eligible enterprises that demonstrate the ability to honor the swap agreement as determined by the authority and that do not have as a principal element space for retail sales or professional office space, as defined by the authority. Any commitment with respect to a loan executed and delivered pursuant to this section is conclusive evidence of the eligibility of the loan for insurance and the validity of any such commitment or contract is incontestable in the hands of a lender, swap counterparty or lender to the authority except for fraud or misrepresentation on the part of the lender, swap counterparty or lender to the authority. Loans secured by capital reserve funds under this section are made legal investments for all insurance companies, trust companies, banks, investment companies, savings banks, savings and loan associations, executors, trustees and other fiduciaries, public and private pension or retirement funds and other persons.

[ 2003, c. 537, §46 (AMD); 2003, c. 537, §53 (AFF) .]

4. Reserve requirement. The authority may provide that money in any such capital reserve fund shall not be withdrawn at any time in an amount that would reduce the amount of any such fund below an amount established by the authority with respect to the fund, except for the purpose of paying the amount due pursuant to the terms of any mortgage loan or interest rate swap agreement or loan to the authority, repayment of which is secured by any such fund.

[ 1989, c. 552, §15 (AMD) .]

5. Appropriation. On or before December 1st, annually, the authority shall certify to the Governor the amount, if any, necessary to restore the amount in any capital reserve fund to which this section is stated in any written agreement of the authority to apply, to the reserve requirement established by the authority. The Governor shall pay directly from the State Contingent Account to any such fund as much of the amount as is available in that account and shall transmit directly to the Legislature certification and a statement of the amount, if any, remaining to be paid. The certified amount shall be appropriated and paid to the authority during the current state fiscal year.

[ 1987, c. 697, §9 (NEW) .]

6. Obligations outstanding. The authority may not have at any one time outstanding obligations to which this section is stated in any agreement of the authority to apply in principal amount exceeding $150,000,000, less the amount of revenue obligation securities to which section 1053 is stated in the trust agreement or other document to apply. Amounts of revenue obligation securities that are not taken into account pursuant to section 1053, subsection 6, may not be taken into account for purposes of determining the amount that may be outstanding under this section. Notwithstanding the foregoing, the authority may additionally have outstanding at any one time up to $3,500,000 of obligations relating to direct loans to students pursuing higher education.

[ 2003, c. 537, §47 (AMD); 2003, c. 537, §53 (AFF) .]

SECTION HISTORY

1987, c. 697, §9 (NEW). 1989, c. 552, §15 (AMD). 1993, c. 410, §EEEE2 (AMD). 1993, c. 460, §7 (AMD). 1993, c. 680, §A19 (AMD). 1997, c. 217, §2 (AMD). 2003, c. 537, §§46,47 (AMD). 2003, c. 537, §53 (AFF).






Subchapter 2-A: INDUSTRIAL STABILITY PROGRAM

10 §1035. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 433, §1 (NEW). 1989, c. 857, §48 (RP).



10 §1036. Pilot program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 433, §1 (NEW). 1987, c. 349, §H8 (AMD). 1989, c. 857, §48 (RP).






Subchapter 2-B: SOCIAL WORK EDUCATION LOAN REPAYMENT PROGRAM

10 §1038. Social Work Education Loan Repayment Program

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Fund" means the Social Work Education Loan Repayment Fund established in subsection 4. [2009, c. 427, §1 (NEW).]

B. "Program" means the Social Work Education Loan Repayment Program established in subsection 2. [2009, c. 427, §1 (NEW).]

[ 2009, c. 427, §1 (NEW) .]

2. Social Work Education Loan Repayment Program. The Social Work Education Loan Repayment Program is established for the purpose of increasing the number of social workers practicing in the State.

[ 2009, c. 427, §1 (NEW) .]

3. Criteria. For an applicant to participate in the program, the applicant must:

A. Be a social worker licensed under Title 32, chapter 83; [2009, c. 427, §1 (NEW).]

B. Have completed a bachelor's, master's or doctoral degree in social work from an accredited school of social work within 3 years prior to the date the applicant's application is received by the authority; [2009, c. 427, §1 (NEW).]

C. Possess an outstanding education loan relating to the degree; [2009, c. 427, §1 (NEW).]

D. Practice in an underserved practice area, including but not limited to the practice of social work:

(1) In a public or private child welfare or family service agency;

(2) In a public interest law service;

(3) In a public child care facility;

(4) In a public service for individuals with disabilities;

(5) In a public service for the elderly;

(6) In a public service for veterans; or

(7) At an organization exempt from taxation under the United States Internal Revenue Code, Section 501(c)(3).

Priority consideration must be given to social workers practicing in a public or private child welfare or family service agency, in a public service for the elderly or in a public service for individuals with disabilities; [RR 2009, c. 1, §11 (COR).]

E. Submit an application to the authority, which must include but is not limited to information concerning academic performance, awards and special honors and community involvement; and [2009, c. 427, §1 (NEW).]

F. Have signed a statement of intent in a form acceptable to the authority to work as a social worker in the State for a minimum of 3 years after acceptance into the program. [2009, c. 427, §1 (NEW).]

[ RR 2009, c. 1, §11 (COR) .]

4. Social Work Education Loan Repayment Fund. The Social Work Education Loan Repayment Fund is created as a nonlapsing, interest-earning, revolving fund to carry out the purposes of this subchapter.

A. The authority may receive, invest and expend on behalf of the fund money from gifts, grants, bequests and donations in addition to money appropriated or allocated by the State and any federal funds received by the State for the benefit of social workers who have outstanding education loans. Money received by the authority on behalf of the fund must be used for the purposes of this subchapter. The fund must be maintained and administered by the authority. Any unexpended balance in the fund carries forward for continued use under this subchapter. [2009, c. 427, §1 (NEW).]

B. Costs and expenses of maintaining, servicing and administering the fund and of administering the program may be paid out of amounts in the fund. [2009, c. 427, §1 (NEW).]

[ 2009, c. 427, §1 (NEW) .]

5. Administration. The program and the fund are administered by the authority. The authority shall repay the loans of up to 3 applicants each year who meet the criteria in subsection 3 in the amount of up to $5,000 for each applicant. The authority may adopt rules to carry out the purposes of this subchapter. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 427, §1 (NEW) .]

SECTION HISTORY

RR 2009, c. 1, §11 (COR). 2009, c. 427, §1 (NEW).



10 §1039. FAILED REFERENDUM

This section number may be reused.






Subchapter 3: REVENUE OBLIGATION SECURITIES PROGRAM

10 §1041. General powers

The authority may in addition to its other powers and in furtherance of the purposes of this chapter: [1985, c. 344, §55 (RPR).]

1. Kinds of projects. Acquire, construct, reconstruct, maintain, renew, replace or provide financing assistance for eligible projects, or assist users to acquire, construct, reconstruct, maintain, renew or replace eligible projects;

[ 1985, c. 344, §56 (RPR) .]

2. Securities for projects. Issue revenue obligation securities to pay the cost of or to provide financial assistance for acquisition, construction, reconstruction, renewal or replacement of eligible projects. Any single issue of securities may provide for the cost of or for financial assistance for acquisition, construction, reconstruction, renewal or replacement of any one or more projects which may be separate, unconnected, distinct and unrelated in purpose;

[ 1985, c. 344, §57 (AMD) .]

3. Acquire securities. Issue revenue obligation securities to acquire one or more issues of revenue obligation securities issued by municipalities or to acquire any other bond not eligible for purchase pursuant to Title 30-A, chapter 225. Any single issue of securities may provide funds for the acquisition of revenue obligation securities of one or more municipalities or of bonds for one or more projects which may be separate, unconnected, distinct and unrelated in purpose;

[ 1987, c. 737, Pt. C, §§14, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Refunding securities. Issue revenue refunding obligation securities as provided to refund any outstanding revenue obligation securities issued under this subchapter or under subchapter IV or under previous chapter 104 or to refund any obligations or securities of any municipality;

[ 1993, c. 741, §1 (AMD) .]

5. Serve as broker or agent. Serve as a broker, agent or other financial intermediary for the secondary marketing of obligations issued or incurred in connection with the financing of eligible projects and for the encouragement of the flow of private funds for capital investment;

[ 1981, c. 476, §2 (NEW) .]

6. Facilities. Plan, carry out, acquire, lease and operate facilities and provide for the construction, reconstruction, improvement, alteration or repair of any facility or any part;

[ 1981, c. 476, §2 (NEW) .]

7. Acquisition and disposal of property. Acquire or enable a user to acquire upon reasonable terms from subchapter III funds, the lands, structures, property, rights, rights-of-way, franchises, easements and other interests in lands, including lands lying under water and riparian rights, which are located within the State and deemed necessary or convenient for the construction or operation of any subsection 1 project, and dispose of them;

[ 1981, c. 476, §2 (NEW) .]

8. Contracts. Make and enter into all financial documents and other contracts and trust agreements securing revenue obligation securities issued under this subchapter, provided all expenses shall be payable solely from funds made available under this subchapter;

[ 1981, c. 476, §2 (NEW) .]

9. Consent to modification of contracts, lease or agreement. To the extent not forbidden under its contract with the holders of bonds, consent to any modification of any contract, lease or agreement of any kind to which the authority is a party;

[ 1981, c. 476, §2 (NEW) .]

10. Employment of specialists. Employ consulting and other engineers, attorneys, accountants, construction and financial experts, superintendents, managers and other necessary employees and agents and fix their compensation, provided all expenses shall be payable solely from funds made available under this subchapter;

[ 1981, c. 476, §2 (NEW) .]

11. Government contracts. Enter into contracts with municipalities, the State or a federal agency relating to any eligible subsection 1 project. In the case of contracts with federal agencies involving pollution-control facilities, the consent of the Board of Environmental Protection shall first be obtained, notwithstanding Title 38, section 362;

[ 1981, c. 476, §2 (NEW) .]

12. Government aid. Accept loans or grants for the planning, construction or acquisition of any eligible subsection 1 project from a municipality, an authorized agency of the State or a federal agency and enter into agreements with the agency respecting the loans or grants. In the case of loans, grants or other aid from a federal agency involving pollution-control facilities, the consent of the Board of Environmental Protection shall first be obtained, notwithstanding Title 38, section 362;

[ 1981, c. 476, §2 (NEW) .]

13. Private aid. Receive and accept aid and contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which these loans, grants and contributions may be made;

[ 1981, c. 476, §2 (NEW) .]

14. Applicability. Provide financial assistance by means of leases which are not subject to Title 14, section 6010. Leases made under this section may provide that obligations of the lessees shall be unconditional;

[ 1985, c. 344, §59 (AMD) .]

15. Application of Title 32, chapter 13. Provide financial assistance by means of revenue obligation securities which are not subject to the provisions of Title 32, chapter 13, relating to dealers in securities;

[ 1985, c. 344, §60 (AMD) .]

16. Energy conservation. Provide financial assistance for energy conservation. The Department of Economic and Community Development shall provide assistance to the authority in determining technical eligibility and merit of applications for energy conservation loans. Each recipient of a loan under this section shall provide the authority, within one year, with detailed information on energy consumption before and after the completion of the energy conservation project;

[ 1989, c. 878, Pt. A, §27 (RPR) .]

17. Electricity. Provide financial assistance for electricity generation projects;

[ RR 2011, c. 2, §5 (COR) .]

18. Recycling and waste reduction. Provide financial assistance to businesses for recycling and waste reduction projects that are consistent with the management goals and objectives outlined in the state waste management and recycling plan under Title 38, chapter 24. The Department of Environmental Protection shall provide assistance to the authority in determining consistency, technical eligibility and merit of application for recycling loans; and

[ RR 2011, c. 2, §6 (COR) .]

19. Workers' compensation residual market mechanism projects. Provide loans for workers' compensation residual market mechanism projects, if the authority determines that the financing requested by the workers' compensation residual market pool is a reasonable and prudent extension of credit. Revenue obligation securities secured by capital reserve funds pursuant to section 1053 relating to any loan authorized by this section are limited obligations of the authority payable from revenues from the workers' compensation residual market pool and any capital reserve funds pledged for those securities and are not payable from any other assets or funds of the authority.

[ 1995, c. 289, §5 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §§13,14 (AMD). 1983, c. 648, §3 (AMD). 1983, c. 699, §3 (AMD). 1983, c. 862, §31 (AMD). 1985, c. 344, §§55-61 (AMD). 1985, c. 593, §1 (AMD). 1987, c. 737, §§C14,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 501, §DD19 (AMD). 1989, c. 585, §§C10,C11 (AMD). 1989, c. 878, §A27 (AMD). 1993, c. 741, §1 (AMD). 1995, c. 289, §5 (AMD). 1995, c. 656, §A3 (AMD). 1999, c. 657, §3 (AMD). RR 2011, c. 2, §§5, 6 (COR). 2011, c. 655, Pt. GG, §5 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



10 §1041-A. Limitations on certain projects

The authority may not provide financing from proceeds of revenue obligation securities issued by the authority for any housing that is eligible for financing by the Maine State Housing Authority except with respect to property that the authority has acquired or may acquire on account or in anticipation of imminent or actual default under the insurance program. [2003, c. 537, §48 (AMD); 2003, c. 537, §53 (AFF).]

1. Scope.

[ 1991, c. 606, Pt. F, §2 (RP) .]

2. Retail stores.

[ 1991, c. 606, Pt. F, §2 (RP) .]

3. Professional office space.

[ 1991, c. 606, Pt. F, §2 (RP) .]

4. Reconstruction of existing building projects.

[ 1991, c. 606, Pt. F, §2 (RP) .]

5. Housing.

[ 1991, c. 606, Pt. F, §2 (RP) .]

SECTION HISTORY

1985, c. 344, §62 (NEW). 1985, c. 510, (AMD). 1985, c. 714, §28 (AMD). 1987, c. 393, §10 (AMD). 1991, c. 606, §F2 (RPR). 2003, c. 537, §48 (AMD). 2003, c. 537, §53 (AFF).



10 §1042. Assistance to applicants

The authority may assist applicants, who may be persons, firms and corporations, private or public, except as provided in this chapter, in the financing of projects by issuing revenue obligation securities, drafting financing documents, trust agreements and other contracts, arranging the financing and negotiating for the sale of the securities. [1981, c. 476, §2 (NEW).]

SECTION HISTORY

1981, c. 476, §2 (NEW).



10 §1043. Certificates of approval

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Issue. The authority is authorized and empowered to approve or disapprove projects following submission to it of applications for approval thereof, in such form and with such supporting data as it may require and, upon approval of a project, to issue a certificate of approval. The authority shall publish once in the state newspaper and in a newspaper of general circulation in the area of the State in which the project is to be located, notice of the date on which the authority will consider issuance of a certificate of approval for the project. The notice shall be published at least 7 days prior to the date scheduled for such consideration, shall set forth the name of the applicant, describe generally the project and set forth the time and place at which the application will be considered. In addition to the notice required to be published by the authority, the applicant shall make all reasonable efforts to give timely notice to any and all known competitors of the time and place at which the application will be considered. Where individual written notice is not practical, as determined by the authority, the authority may specify other or additional forms of notice, including display newspaper advertisements and written notice to any trade, industry, professional or interest group. The certificate of approval shall identify and describe each project as to location, purpose and the amount of revenue obligation securities to be issued. If a single issue of revenue obligation securities is to provide for the costs of more than one project, the certificate of approval shall identify the aggregate amount of revenue obligation securities to be issued.

[ 1985, c. 344, §63 (AMD) .]

2. Criteria. Before issuing a certificate of approval for any project, the authority shall determine that:

A. The project will make a contribution to the economic growth of, the control of pollution in or the betterment of the health, welfare or safety of the inhabitants of the State; [1985, c. 344, §63 (AMD).]

B. The project will not result in a substantial detriment to existing business in the State. In order to make this determination, the authority shall consider, pursuant to rules adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, such factors as it deems necessary to measure and evaluate the effect of the project on existing business, including considering:

(1) Whether a project should be approved if, as a result of the project, there will not be sufficient demand within the market area of the State to be served by the project to employ the efficient capacity of existing business; and

(2) Whether any adverse economic effect of the project on existing business is outweighed by the contribution which the project will make to the economic growth of, the control of pollution in or the betterment of the health, welfare or safety of the inhabitants of the State.

The applicant shall have the burden of demonstrating that the project will not result in a substantial detriment to existing business in accordance with the requirements of this paragraph, including rules adopted in accordance therewith, except in cases where no interested parties object to the project, in which event the requirements of this paragraph shall be deemed satisfied. Interested parties shall be given an opportunity, with or without a hearing at the discretion of the authority, to present their objections to the project on grounds that the project will result in a substantial detriment to existing business. If any such party presents such objections with reasonable specificity and persuasiveness, the authority may divulge whatever information concerning the project which it deems necessary for a fair presentation by the objecting party and evaluation of such objections. If the authority finds that the applicant has failed to meet its burden as specified in this paragraph, the application shall be denied. [1985, c. 714, §29 (AMD).]

C. Adequate provision is being made to meet any increased demand upon public facilities that might result from the project; [1981, c. 476, §2 (NEW).]

D. In cases where it is proposed to relocate an industrial-commercial or recreational facility existing in the State, there is a clear economic justification for such relocation; [1981, c. 476, §2 (NEW).]

E. [1985, c. 344, §63 (RP).]

E-1. In the case of recycling and waste reduction projects, the proposed facility must be consistent with the state waste management and recycling plan under Title 38, chapter 24, and will reduce the amount of solid or hazardous waste requiring disposal. [1989, c. 585, Pt. C, §12 (NEW).]

F. In the case of projects that are primarily pollution-control facilities:

(1) The proposed users of the facilities make a contribution to the economy of the State;

(2) A public benefit will result from including the facilities in the project; and

(3) It is unlikely that public facilities meeting the needs of the users and securing comparable public benefit will become available in the reasonably foreseeable future; [1995, c. 4, §5 (AMD).]

G. [1985, c. 344, §63 (RP).]

H. [1985, c. 344, §63 (RP).]

I. The project will, to the extent possible, cooperate with representatives of the Department of Labor and the Department of Health and Human Services regarding employment opportunities for recipients of the services of those departments; [1999, c. 484, §5 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

J. In the case of major business expansion projects, the applicant is creditworthy and there is a strong likelihood that the revenue obligation securities will be repaid through the revenues of the project and any other sources of revenues and collateral pledged to the repayment of those securities. In order to make this determination, the authority shall consider such factors as it considers necessary to measure and evaluate the sufficiency of the pledged revenues to repay the obligations, including:

(1) Whether individuals or entities obligated to repay the obligations have demonstrated sufficient revenues from the project or from other sources to repay the obligations, and a strong probability that those revenues will continue to be available for the term of the revenue obligation securities;

(2) Whether the applicant demonstrates a strong probability that the project will continue to operate and provide the public benefits projected to be created for the term of the revenue obligation securities;

(3) Whether the applicant demonstrates that the benefits projected to be created by the project are enhanced through the use of financing assistance from the authority;

(4) Whether the applicant's creditworthiness is demonstrated by such factors as historical financial performance, management ability, its plan for marketing its product or service and its ability to access conventional financing;

(5) Whether the applicant meets or exceeds industry average financial performance ratios commonly accepted in determining creditworthiness in that industry;

(6) Whether the applicant demonstrates that the need for authority assistance is due to the reduced cost and increased flexibility of the financing for the project that result from authority assistance and not from an inability to obtain necessary financing without the capital reserve fund security provided by the authority; and

(7) Whether collateral securing the repayment obligation is reasonably sufficient under the circumstances.

Financing assistance for any one major business expansion project may not exceed $25,000,000 in loan amount. The authority may establish, pursuant to rules adopted in accordance with Title 5, chapter 375, subchapter 2, application procedures, approval criteria and reasonable fees for major business expansion projects; [2003, c. 506, §2 (AMD).]

K. In the case of a paper industry job retention project, the applicant is creditworthy and there is a strong likelihood that the revenue obligation securities will be repaid through the revenues of the project and any other sources of revenues and collateral pledged to the repayment of those securities. To assist in making its determination the authority may engage, at the borrower's expense, independent consultants to assist in the evaluation of the project. In making this determination, the authority shall consider factors it considers necessary to measure and evaluate the sufficiency of the pledged revenues to repay the securities, including:

(1) Whether individuals or entities obligated to repay the securities have demonstrated sufficient revenues from the project or from other sources to repay the securities and a strong probability that those revenues will continue to be available for the term of the securities;

(2) Whether the applicant demonstrates a strong probability that the project will continue to operate and to provide the public benefits projected to be created for the term of the securities;

(3) Whether the applicant demonstrates that the benefits projected to be created by the project are enhanced through the use of financial assistance from the authority;

(4) Whether the applicant's creditworthiness is demonstrated by such factors as historical financial performance, management ability and the applicant's plan for marketing products or service and its ability to access conventional financing;

(5) Whether the applicant meets or exceeds industry average financial performance ratios commonly accepted in determining creditworthiness in that industry. In assessing projected financial performance, the authority must consider the value and effect of any contractual labor cost reductions that will be in effect at the time the financial assistance is provided;

(6) Whether collateral securing the repayment obligation, valued in place and in use, is reasonably sufficient under the circumstances;

(7) Whether the owner will make an important equity contribution to the project. If the applicant requests financing assistance from the authority in an amount greater than $25,000,000, the amount financed by the authority may not exceed $25,000,000 plus 50% of the total project costs in excess of $25,000,000. If other financing is subordinate to the financing provided by the authority, the amount financed by the authority may not exceed $25,000,000 plus 70% of the total project costs in excess of $25,000,000; and

(8) Whether the applicant demonstrates that the need for authority assistance is due to the reduced cost and increased flexibility of the financing for the project that result from the authority assistance and not from an inability to obtain necessary financing without the capital reserve fund security provided by the authority; [2009, c. 372, Pt. D, §5 (AMD).]

L. In the case of transmission facilities projects, the applicant is creditworthy and there is a strong likelihood that the revenue obligation securities will be repaid through the revenues of the project and any other source of revenues and collateral pledged to the repayment of those securities. In order to make this determination, the authority shall consider such factors as it considers necessary and appropriate in light of the special purpose or other nature of the business entity owning the project to measure and evaluate the project and the sufficiency of the pledged revenues to repay the obligations, including:

(1) Whether the individuals or entities obligated to repay the obligations have demonstrated sufficient revenues from the project or from other sources to repay the obligations and a strong probability that those revenues will continue to be available for the term of the revenue obligation securities;

(2) Whether the applicant demonstrates a strong probability that the project will continue to operate and provide the public benefits projected to be created for the term of the revenue obligation securities;

(3) Whether the applicant demonstrates that the benefits projected to be created by the project are enhanced through the use of financing assistance from the authority;

(4) Whether the applicant's creditworthiness is demonstrated by factors such as its historical financial performance, management ability, plan for marketing its product or service and ability to access conventional financing;

(5) Whether the applicant meets or exceeds industry average financial performance ratios commonly accepted in determining creditworthiness in that industry;

(6) Whether the applicant demonstrates that the need for authority assistance is due to the reduced cost and increased flexibility of the financing for the project that result from authority assistance and not from an inability to obtain necessary financing without the capital reserve fund security provided by the authority;

(7) Whether collateral securing the repayment obligation is reasonably sufficient under the circumstances;

(8) Whether the proposed project enhances the opportunities for economic development;

(9) The effect that the proposed project financing has on the authority's financial resources; and

(10) Whether the Northern Maine Transmission Corporation, as established in section 9202, has recommended the project.

Upon request by the authority, state agencies, including but not limited to the Public Utilities Commission, shall provide necessary assistance to the authority in evaluating the feasibility of the project and its importance for northern Maine. In providing assistance, the Public Utilities Commission shall consider whether the proposed project enhances the competitiveness of the wholesale and retail energy market; how the proposed project is likely to affect energy prices for Maine residents; whether the proposed project will augment or enhance the reliability and stability of the grid; and whether there is likely to be a long-term need for the product as produced by the proposed project.

The authority may establish, pursuant to rules adopted in accordance with Title 5, chapter 375, subchapter 2, application procedures, approval criteria and reasonable fees for transmission facilities projects. Rules adopted by the authority under this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. In addition, the authority may require the applicant to pay the reasonable costs of an evaluation of the project risks by an independent consultant. If the authority directs the applicant to pay for such an independent evaluation of the project, the authority shall make every reasonable effort, in its discretion, to minimize the cost of the evaluation and any delay such an evaluation may cause in authority action.

The authority may not finance any project involving an electric transmission line capable of operating at 69 kilovolts or more unless the Public Utilities Commission has issued a certificate of public convenience for the construction of the line pursuant to Title 35-A, section 3132; [2009, c. 517, §7 (AMD).]

M. In the case of an Efficiency Maine project, as defined in section 963-A, subsection 10-A, there is a reasonable likelihood that the income, proceeds, revenues and funds of Efficiency Maine Trust derived from or held for activities under Title 35-A, chapter 97 or otherwise pledged to payment of the bonds will be sufficient to pay the principal, the interest and all other amounts that may at any time become due and payable under the bonds. In making this determination, the authority shall consider Efficiency Maine Trust's analysis of the proposed bond issue and the revenues to make payments on the bonds and may require such information, projections, studies and independent analyses as it considers necessary or desirable and may charge Efficiency Maine Trust reasonable fees and expenses. The authority may require that it be indemnified, defended and held harmless by Efficiency Maine Trust for any liability or cause of action arising out of or with respect to the bonds. The principal and interest of bonds must be made payable solely from the income, proceeds, revenues and funds of Efficiency Maine Trust derived from or held for activities under Title 35-A, chapter 97 or other provision of law. Payment of the principal and interest of bonds may be further secured by a pledge of a loan, grant or contribution from the Federal Government or other source in aid of activities of Efficiency Maine Trust under Title 35-A, chapter 97; [2011, c. 261, §2 (AMD).]

N. In the case of recovery zone facility bonds, the project will benefit the county or counties in which it is located; and [2011, c. 261, §3 (AMD).]

O. (TEXT EFFECTIVE UNTIL 1/1/18) (TEXT REPEALED 1/1/18) In the case of an energy distribution system project regulated by the Public Utilities Commission with respect to rates or terms of service or that requires, for construction or operation, authorization or certification from the commission, the following conditions are met.

(1) The energy distribution system project has received all authorizations or certifications from the Public Utilities Commission necessary for construction and operation of the project. The authority may issue a certificate of approval for a project that has received conditional approvals or certifications from the commission, except that the authority's certificate becomes legally effective only upon fulfillment of the conditional provisions of the commission's certificates or approvals. If the commission has approved rates to be charged by the project or has issued a certificate of public convenience and necessity for the project, the authority shall take into consideration any findings and conclusions of law of the commission, including any findings and conclusions pertaining to the need for the project and the financial viability of the project.

(2) The authority has reviewed and considered any comments provided by the Director of the Governor's Energy Office and the Public Advocate.

(3) The authority has determined that the applicant is creditworthy and that there is a reasonable likelihood that the revenue obligation securities will be repaid through the revenues of the project and any other sources of revenues and collateral pledged to the repayment of those securities. In order to make these determinations, the authority shall consider such factors as it considers necessary and appropriate in light of the special purpose or other nature of the business entity owning the project and the specific purposes of the project to measure and evaluate the project and the sufficiency of the pledged revenues to repay the obligations, including, but not limited to:

(a) Whether the individuals or entities obligated to repay the obligations have demonstrated sufficient revenues from the project or from other sources to repay the obligations and a reasonable probability that those revenues will continue to be available for the term of the revenue obligation securities;

(b) Whether the applicant demonstrates a reasonable probability that the project will continue to operate and provide the public benefits projected to be created for the term of the revenue obligation securities;

(c) Whether the applicant's creditworthiness is demonstrated by factors such as its historical financial performance, management ability, plan for marketing its product or service and ability to access conventional financing;

(d) Whether the applicant meets or exceeds industry average financial performance ratios commonly accepted in determining creditworthiness in that industry;

(e) Whether the applicant demonstrates that the need for authority assistance is due to the reduced cost and increased flexibility of the financing for the project that result from authority assistance and not from an inability to obtain necessary financing without the capital reserve fund security provided by the authority;

(f) Whether collateral securing the repayment obligation is reasonably sufficient under the circumstances;

(g) Whether the proposed project enhances the opportunities for economic development;

(h) The effect that the proposed project financing has on the authority's financial resources;

(i) The financial performance of similar projects;

(j) The need for the project, as determined by the Public Utilities Commission and as indicated by any comments provided by the Director of the Governor's Energy Office, other public officials and members of the public;

(k) The nature and extent of customer commitment to use the project or the fuel or energy the project distributes or transmits;

(l) The cost advantages to end users of the fuel or energy to be distributed or transmitted by the project, to the extent those advantages may affect market penetration by the project; and

(m) The nature and extent of the applicant's equity contribution to payment of the costs of the project; such a contribution may not be less than 25% of the expected cost of the project.

This paragraph is repealed January 1, 2018. [2011, c. 655, Pt. MM, §8 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

[ 2011, c. 655, Pt. MM, §8 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

3. Effect of certificate. A certificate of approval issued under this subchapter shall be conclusive proof that the authority has made the determinations required by this section.

[ 1981, c. 476, §2 (NEW) .]

4. Exception. This section and section 1044, subsection 2, shall not apply in the case of issue by the authority of revenue obligation securities for the purpose of acquiring one or more issues of outstanding revenue obligation securities issued by municipalities or one or more issues of any other bond not eligible for purchase pursuant to Title 30-A, chapter 225.

[ 1987, c. 737, Pt. C, §§15, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Assistance. In considering any request for financial assistance from an applicant for a project regulated by the Public Utilities Commission with respect to rates or terms of service or that requires for construction or operation authorization or certification from the commission, the commission, upon request of the authority, shall provide assistance in analyzing financial, economic or technical issues on which the commission has expertise. At the request of the commission, the authority shall assess the applicant a fee to be paid to the commission to reimburse the commission for any costs incurred by the commission that cannot be absorbed within its existing resources.

[ 2011, c. 261, §5 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §§60-64 (AMD). 1985, c. 344, §63 (AMD). 1985, c. 714, §29 (AMD). 1987, c. 697, §10 (AMD). 1987, c. 737, §§C15,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 585, §C12 (AMD). 1995, c. 4, §§5-7 (AMD). 1999, c. 484, §§5-7 (AMD). 2003, c. 506, §§2-4 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 372, Pt. D, §§5-7 (AMD). 2009, c. 517, §§7-9 (AMD). 2011, c. 261, §§2-5 (AMD). 2011, c. 586, §3 (AMD). 2011, c. 655, Pt. MM, §8 (AMD). 2011, c. 655, Pt. MM, §26 (AFF).



10 §1044. Issuance of revenue obligation securities

1. Notice of intent to issue bonds; actions to contest validity. The authority may provide, at one time or from time to time, for the issuance of revenue obligation securities of the authority for the purposes authorized in this chapter. No revenue obligation securities of the authority may be issued until:

A. A certificate of approval, as provided in section 1043, has been issued; and [1985, c. 344, §64 (AMD).]

B. [1985, c. 344, §64 (RP).]

C. A notice of the intent of the authority to issue the securities is published at least once in the state newspaper and in a newspaper of general circulation in the municipality in which the project is to be located:

(1) No later than 14 full days after the date on which the certificate is issued;

(2) Describing the general purpose or purposes for which the securities are to be issued;

(3) Stating the maximum principal amount of the proposed securities;

(4) Setting forth or summarizing the text of the certificate of approval; and

(5) Including a statement as to the time within which any petition to contest the issuance of the securities or to set aside or otherwise obtain relief on the grounds of invalidity of the certificate of approval must be commenced. [1985, c. 344, §64 (AMD).]

Any action or proceeding in any court to contest the issuance of the securities, to set aside a certificate of approval or to obtain relief upon the grounds that the certificate of approval was improperly issued, was issued for unauthorized purposes, or is otherwise invalid for any reason, must be started within 30 days after the date of the publication required by paragraph C and otherwise shall be governed by Title 5, chapter 375, subchapter VII. Notwithstanding the provisions of section 969-A, subsection 11 and Title 5, chapter 375, subchapter VII, including, but not limited to, Title 5, sections 11002 and 11003, any such action or proceeding must be commenced only by first serving the petition for review upon the authority, in hand, within that 30-day period. For the purposes of this subchapter and the Maine Administrative Procedure Act, Title 5, chapter 375, the later date of newspaper publication required by paragraph C shall constitute the final agency action with respect to the certificate of approval and the issuance of the securities. After the expiration of the 30-day period of limitation, no right of action or defense founded upon the invalidity of the approval or contesting any provision or the issuance of the certificate of approval or the issuance of the securities may be started or asserted nor may the certificate of approval or the issuance of the securities be open to question in any court upon any grounds.

[ 1989, c. 765, §2 (AMD) .]

2. Treasurer of State as agent. The Treasurer of State shall at the direction of the authority, act as the authority's agent for the sale and delivery of revenue obligation securities and anticipatory notes. The Treasurer of State shall assist the authority in the preparation, issuance, negotiation and sale of the securities and notes and provide reasonable advice and management assistance. The authority may employ further counsel or assistants or act in its own behalf, provided that the sale and delivery of revenue obligation securities and anticipatory notes shall be carried out at the authority's direction with and through the Treasurer of State.

[ 1981, c. 476, §2 (NEW) .]

3. Resolution.

[ 1985, c. 344, §65 (RP) .]

4. Conclusive authorization. All revenue obligation securities of the authority shall be conclusively presumed to be fully authorized and issued under the laws of the State, and any person or governmental unit shall be estopped from questioning their authorization, sale, issuance, execution or delivery by the authority.

[ 1985, c. 344, §66 (AMD) .]

5. Maturity; interest. The securities of each issue of revenue obligation securities shall be dated, shall mature at a time or times not exceeding 30 years from their date and shall bear interest at a rate or rates determined by the authority. At the option of the authority, the securities may be made redeemable before maturity at a price or prices and under terms and conditions fixed prior to their issuance.

[ 1981, c. 476, §2 (NEW) .]

6. Form. The authority shall determine the form of the securities, including any attached interest coupons, the manner of execution of the securities, the denomination or denominations of the securities and the place or places for payment of principal and interest, which may be at any financial institution within or without the State. Revenue obligation securities shall be executed in the name of the authority by the manual or facsimile signature of the authorized official or officials. Any attached coupons shall be executed with the manual or facsimile signature of the authorized official or officials. Signatures and facsimiles of signatures on securities and coupons will be valid for all purposes even if the authorized official ceases to hold office before delivery of the securities. The securities may be issued in coupon or registered form or both as the authority may determine. Provision may be made for the registration of any coupon securities as to principal alone and as to both principal and interest, and for the reconversion into coupon securities of any securities registered as to both principal and interest. In addition to this subsection, the authority may provide for transfer of registration of its registered revenue obligation securities by book entry on the records of the entity designated for that purpose and may enter into such contractual arrangements as may be necessary to accomplish these purposes. In the event a book entry method of transfer is used, principal of and interest on those registered securities shall be payable to the registered owner shown in the book entry, his legal representatives, successors or transferees.

[ 1985, c. 344, §67 (AMD) .]

7. Sale. The authority may sell the securities at a public or private sale, in a manner and at a price it determines is in the best interest of the authority. The authority shall not sell the securities to any firm, partnership, corporation or association, including an affiliate or subsidiary, which is a party to any contract pertaining to the financed project or which is to rent, purchase, lease or otherwise occupy premises constituting part of the project. The authority may sell its securities to a seller of the project if the project is to be used and operated by a 3rd party.

[ 1981, c. 476, §2 (NEW) .]

8. Proceeds. The proceeds of each issue shall be used solely for the authorized purposes and shall be disbursed as provided in the securing trust agreement or other document. Administration costs incurred by the authority under this program may be drawn from those proceeds. If the proceeds are less than the cost of the project, by error in the estimate or otherwise, additional securities may be issued in a like manner to provide the amount of the deficit and, unless otherwise provided in the securing trust agreement or such other document and without again carrying out the procedures set forth in section 1043, the additional securities are deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the securities first issued for the same purpose. The authority may place limits or restrictions on the issuance of additional revenue obligation securities through the securing trust agreement or other document. The authority may provide for the replacement of mutilated, destroyed or lost securities. Revenue obligation securities may be issued under this subchapter without obtaining the consent of any department, division, commission, board, bureau or agency of the State and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this subchapter. Notwithstanding any of the other provisions of this subchapter, or of any recitals in any securities issued under this subchapter, all such securities are deemed to be negotiable instruments issued under the laws of this State.

[ 1985, c. 344, §68 (AMD) .]

9. Credit not pledged. Except as provided in this subsection, securities issued under this subchapter do not constitute any debt or liability of the State or of any municipality therein or any political subdivision thereof, or of the authority or a pledge of the faith and credit of the State or of any such municipality or political subdivision, but are payable solely from the revenues of the project or projects for which they are issued or from other eligible collateral or the revenues or proceeds of other eligible collateral pledged to the payment of the revenue obligation securities and all such securities must contain on their face a statement to that effect. The issuance of securities under this subchapter does not directly or indirectly or contingently obligate the State or any municipality or political subdivision to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. Under subchapter 2, the authority may insure loans made with the proceeds of revenue obligation securities. To these ends, the faith and credit of the State may be pledged, under and consistent with the terms and limitations of the Constitution of Maine, Article IX, Section 14-A or 14-D, and such further limitations, if any, as may be provided by statute.

[ 2003, c. 537, §49 (AMD); 2003, c. 537, §53 (AFF) .]

10. Anticipatory borrowing. In anticipation of the sale of securities under this subchapter, the authority may issue temporary notes and renewal notes, the total face amount of which does not exceed at any one time outstanding the authorized amount of the securities. The period of such anticipatory borrowing shall not exceed 3 years and the time within which the securities are to become due shall not be extended by the anticipatory borrowing beyond the term permitted by law.

[ 1985, c. 344, §70 (AMD) .]

11. Environmental protection. For all revenue obligation securities in excess of $1,000,000 and in other instances when the authority determines it is appropriate, the authority shall obtain a written assessment from the Department of Environmental Protection of the environmental conditions known by the department to exist at a project location so that the authority fully considers environmental risks when making its decisions. Environmental conditions posing risks that must be considered include, but are not limited to, licensing obligations, existing or historic regulatory noncompliance and site clean-up responsibilities.

[ 2003, c. 537, §53 (AFF); 2003, c. 537, §50 (RPR) .]

12. Energy facilities. In the case of an energy generating system, an energy distribution system or an industrial-commercial project, any of which includes hydroelectric facilities:

A. Revenue obligation securities of the authority shall not be issued until the Public Utilities Commission has certified that all licenses required by that commission with respect to the project have been issued or that none are required; and [1985, c. 344, §71 (NEW).]

B. Revenue obligation securities of the authority shall not be issued until the Director of Energy Resources has reviewed and commented upon the project proposal. The director shall make his comments within 30 days after receipt of a notification and copy of the project proposal from the authority. The authority shall take the comments into consideration in its processing of the project. [1985, c. 344, §71 (NEW).]

[ 1985, c. 714, §32 (AMD) .]

13. Limitation. The authority may not issue revenue obligation securities for energy distribution system projects unless the authority issued a certificate of approval for the energy distribution system project before January 1, 2018. Notwithstanding this subsection, revenue refunding securities may be issued to refund any outstanding revenue obligation securities.

[ 2011, c. 586, §4 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §§65,66 (AMD). 1983, c. 519, §15 (AMD). 1985, c. 344, §§64-71 (AMD). 1985, c. 714, §§30-32 (AMD). 1989, c. 765, §2 (AMD). 2003, c. 537, §§49,50 (AMD). 2003, c. 537, §53 (AFF). 2011, c. 586, §4 (AMD).



10 §1045. Trust agreements; financial documents; resolutions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §72 (RP).



10 §1045-A. Trust agreements or other documents

1. Trust agreements or other documents. At the discretion of the authority, revenue obligation securities may be issued under this subchapter pursuant to a trust agreement or other document. The trust agreement or other document may:

A. Pledge or assign the revenues or proceeds of the project or projects or other eligible collateral; [1985, c. 344, §73 (NEW).]

B. Set forth the rights and remedies of the security holders and other persons and contain any reasonable and legal provisions for protecting the rights and remedies of the security holders; [1985, c. 344, §73 (NEW).]

C. Restrict the individual right of action by security holders; and [1985, c. 344, §73 (NEW).]

D. Include covenants setting forth the duties of the authority and user in relation to:

(1) Acquisition of property or eligible collateral;

(2) Construction, reconstruction, renewal, replacement and insurance of the project or eligible collateral;

(3) Rents to be charged or other payments to be made for use;

(4) Payment for the project or eligible collateral; and

(5) Custody, safeguarding and application of all money. [1985, c. 344, §73 (NEW).]

Any financial institution may furnish indemnifying bonds or pledge the securities as may be required by the authority.

[ 1985, c. 344, §73 (NEW) .]

2. Mortgages. To further secure the payment of the revenue obligation securities, the trust agreement or other document may mortgage or assign the mortgage of the project, or any part, and create a lien upon or security interest in any or all of the project. In the event of a default with respect to the revenue obligation securities, the trustee, mortgagee or other person may be authorized by the trust agreement or other document containing a mortgage or assignment of a mortgage to take possession of, hold, manage and operate all or any part of the mortgaged property and, with or without taking possession, to sell or, from time to time, to lease the property in accordance with law. Any security interest granted by the authority under this chapter may be created and perfected in accordance with the Uniform Commercial Code, Title 11, Article 9-A.

[ 1999, c. 699, Pt. D, §4 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

3. Additional provisions. Any trust agreement or other document may contain provisions which shall be a part of the contract with holders of revenue obligation securities as to:

A. Pledging any specified revenues or assets of the authority to secure the payment of the securities, subject to agreements with existing holders of securities; [1985, c. 344, §73 (NEW).]

B. Pledging all or any part of the unencumbered revenues or assets of the authority to secure the payment of the securities, subject to agreements with existing holders of securities; [1985, c. 344, §73 (NEW).]

C. Setting aside of, regulating and disposing of reserves or sinking funds; [1985, c. 344, §73 (NEW).]

D. Limitations on the purpose to which the proceeds of sale of securities may be applied and the pledge of the proceeds to secure the payment of the securities or of any issue of securities; [1985, c. 344, §73 (NEW).]

E. Limitations on the issuance of additional securities; [1985, c. 344, §73 (NEW).]

F. The terms upon which additional securities may be issued and secured and the refunding of outstanding or other securities; [1985, c. 344, §73 (NEW).]

G. The procedure, if any, by which the terms of any contract with holders of securities may be amended or abrogated, including the proportion of the holders which must consent and the manner in which the consent may be given; [1985, c. 344, §73 (NEW).]

H. Limitations on the amount of money to be expended by the authority for operating expenses of the authority; [1985, c. 344, §73 (NEW).]

I. Vesting in a trustee or trustees such property, rights, powers and duties in trust as the authority may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the holders of the securities under this subchapter and limiting or abrogating the right of the holders of the securities to appoint a trustee under this chapter or limiting the rights, powers and duties of the trustee; [1985, c. 344, §73 (NEW).]

J. Defining the acts or omissions to act which will constitute a default in the obligations and duties of the authority to the holders of the securities and providing for the rights and remedies of the holders of the securities in the event of default, including, as a matter of right, the appointment of a receiver; but only if the rights and remedies are not inconsistent with the general laws of the State and other provisions of this subchapter; and [1985, c. 344, §73 (NEW).]

K. Any other matters, of like or different character, which in any way affect the security or protection of the holders of the securities. [1985, c. 344, §73 (NEW).]

[ 1985, c. 344, §73 (NEW) .]

4. Expenses; pledges. All expenses incurred in carrying out a trust agreement or financial document may be treated as a part of the cost of the operation of the project. All pledges of revenue or eligible collateral under this subchapter shall be valid and binding from the time when the pledge is made. All the revenues or eligible collateral pledged and later received by the authority shall immediately be subject to the lien of the pledges without any physical delivery or further action under the Uniform Commercial Code or otherwise. The lien of the pledges shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise, against the authority, irrespective of whether the parties have notice thereof.

[ 1985, c. 344, §73 (NEW) .]

5. Other provisions. A trust agreement or financial document may contain other provisions the authority deems reasonable and proper for the security of the security holders.

[ 1985, c. 344, §73 (NEW) .]

SECTION HISTORY

1985, c. 344, §73 (NEW). 1999, c. 699, §D4 (AMD). 1999, c. 699, §D30 (AFF).



10 §1046. Rentals and revenues

1. Provisions. Before issuing revenue obligation securities, the authority shall determine that there will at all times be revenues and funds sufficient:

A. To pay the principal of and the interest of the securities as they become due and payable and, in its discretion, to create and maintain reserves for that purpose; and [1985, c. 344, §74 (AMD).]

B. To pay the cost of maintaining and, where applicable, repairing the project unless provision is made in the financial document or other contract for maintenance and, where applicable, repair. [1985, c. 344, §74 (AMD).]

[ 1985, c. 344, §74 (AMD) .]

2. Sinking fund. All project rentals and other revenues, except those required in subsection 1, paragraph B or to provide reserves for maintenance and, where applicable, repair may be set aside at regular intervals, as provided in the trust agreement or other document, and deposited to the credit of a sinking fund charged with payment of the interest and principal of the securities as they fall due, any necessary charges of paying agents for paying principal and interest, and the redemption price or the purchase price of securities retired by call or purchase. The use and disposition of moneys to the credit of the sinking fund shall be subject to regulations prescribed in the trust agreement or other document. Except as may otherwise be provided in the trust agreement or other document, the sinking fund shall be a fund for the benefit of all securities issued for the project or projects without distinction or priority of one over another.

[ 1985, c. 344, §74 (AMD) .]

3. Trust funds. All moneys received under this subchapter shall be deemed trust funds, to be held and applied solely as provided in this subchapter. Any officer to whom, or any bank, trust company or other fiscal agent or trustee to which the moneys shall be paid shall act as trustees of the moneys and shall hold and apply them for the purposes of this subchapter, subject to the requirements of this subchapter, the trust agreement or other applicable document.

[ 1985, c. 344, §74 (AMD) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §74 (AMD).



10 §1047. Remedies

Any holder of revenue obligation securities or coupons issued under this subchapter and the trustee under any trust agreement, except as restricted by the trust agreement or applicable document, may, by appropriate legal action, protect and enforce any and all rights under the laws of this State or granted under this subchapter, the trust agreement or other document, including the appointment of a receiver, and may enforce and compel the performance of all duties required by this subchapter, the trust agreement or other document to be performed by the authority, including the collecting of rates, fees and charges for the use of the project. Any proceeding shall be brought for the benefit of all holders of the securities and any coupons. [1985, c. 344, §75 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §75 (AMD).



10 §1048. Revenue refunding securities

The authority may provide for the issuance of revenue refunding securities of the authority to refund any outstanding revenue obligation securities issued under this subchapter, subchapter IV or under previous chapter 104 or to refund any obligations or securities of any municipality, including the payment of any redemption premiums and any interest accrued or to accrue to the date of redemption, and, if considered advisable by the authority, to construct or enable the construction of improvements, extensions, enlargements or additions of the original project. The authority may provide for the issuance of revenue obligation securities of the authority for the combined purpose of refunding any outstanding revenue obligation securities or revenue refunding securities issued under this subchapter, subchapter IV or under previous chapter 104 or to refund any obligations or securities of any municipality, including the payment of redemption premiums and interest accrued or to accrue and paying all or any part of the cost of acquiring or constructing or enabling the acquisition or construction of any additional project or part or any improvements, extensions, enlargements or additions of any project. The issuance of the securities, the maturities and other details, the rights and remedies of the holders and the rights, powers, privileges, duties and obligations of the authority are governed by the provisions of this subchapter insofar as they are applicable. [1993, c. 741, §2 (AMD).]

Notwithstanding the foregoing, the authority may approve or disapprove the issuance of revenue refunding securities without any notice of the issuance being given by the authority, by the applicant or otherwise, under section 1043, subsection 1; section 1044, subsection 1; or otherwise, and without having to hold any public hearing or otherwise fulfill the requirements of section 1043, if the authority determines that no expansion of the original project is involved and there will be no increase in the original amount of the revenue obligation securities issued for the project. Once the authority has made the determinations, it may approve the issuance of revenue refunding securities by issuing an amended certificate of approval. [1993, c. 741, §2 (NEW).]

If, in connection with any outstanding revenue obligation securities issued under previous chapter 104, any predecessor to the authority financed or guaranteed more than 90% of the total value of a project, the authority, in connection with issuing its revenue refunding securities, may continue to finance or guarantee the corresponding percentage of the total value of the project financed or guaranteed by its predecessor, notwithstanding section 1026-A, subsection 1, paragraph A, subparagraph (1). [2003, c. 537, §51 (AMD); 2003, c. 537, §53 (AFF).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §76 (AMD). 1985, c. 593, §2 (AMD). 1993, c. 741, §2 (AMD). 2003, c. 537, §51 (AMD). 2003, c. 537, §53 (AFF).



10 §1049. Tax exemption

Revenue obligation securities issued under this subchapter shall constitute a proper public purpose and the securities, their transfer and the income from them, including any profits made on their sale, shall at all times be exempt from taxation within the State, whether or not those securities, their transfer or the income from them, including any profits made on their sale, are subject to taxation under the United States Internal Revenue Code, as amended. [1987, c. 393, §11 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1987, c. 393, §11 (AMD).



10 §1050. Leasehold or other interests of lessee taxable

The interest of the user of any project is subject to taxation in the manner provided for similar interest in Title 36, section 551, subject to Title 36, sections 655 and 656. [1981, c. 476, §2 (NEW).]

SECTION HISTORY

1981, c. 476, §2 (NEW).



10 §1051. Bonds as legal investments

The revenue obligation securities of the authority and any loan or extension of credit issued under this subchapter, shall be legal investments in which all public officers and public bodies of the State, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking associations, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries and all other persons who are now or may later be authorized to invest in bonds or other obligations of the State, may properly and legally invest funds, including capital, in their control or belonging to them. The revenue obligation securities and any loan or extension of credit which is issued under this subchapter are also made securities which may properly and legally be deposited with and received by all public officers and bodies of the State or any agency or political subdivisions and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the State is now or may later be authorized by law. [1985, c. 344, §77 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §77 (AMD).



10 §1052. Successor to Maine Guarantee Authority

The Finance Authority of Maine is the successor to the former Maine Guarantee Authority and all securities, mortgages, trust agreements, authorizations, financial documents, resolutions and actions of the Maine Guarantee Authority shall be obligations, resolutions or actions of the Finance Authority of Maine. [1983, c. 519, §16 (NEW).]

SECTION HISTORY

1983, c. 519, §16 (NEW).



10 §1053. Capital reserve funds; obligation of State

1. Capital reserve fund. The authority may create and establish one or more capital reserve funds and may pay into any such capital reserve fund any money appropriated and made available by the State for the purposes of any such fund, any proceeds of sale by the authority of revenue obligation securities to the extent determined by the authority and any other money available to the authority. For purposes of this section, the amount of any letter of credit, insurance contract, surety bond or similar financial undertaking available to be drawn on and applied to obligations to which money in any such fund may be applied shall be deemed to be and counted as money in the capital reserve fund.

[ 1987, c. 697, §11 (AMD) .]

2. Application. Money held in any capital reserve fund, except as provided in this section, shall be used solely with respect to revenue obligation securities, repayment of which is secured by any such fund and solely for the payment of principal of the securities, the purchase or redemption of the securities, including any fees or premiums or the payment of interest on the securities. In addition, if the authority obtains a letter of credit, insurance contract, surety bond or similar financial undertaking to establish and fund a capital reserve fund under subsection 1, money in the fund may be used to pay, as and when due, whether by acceleration or otherwise, all reimbursement obligations of the authority established in connection with that letter of credit, insurance contract, surety bond or similar financial undertaking, including, but not limited to, all fees, expenses, indemnities and commissions. Money in excess of the reserve requirement established as provided in subsection 3 may be transferred to other funds and accounts of the authority.

[ 1989, c. 552, §16 (AMD); 1989, c. 594, §1 (AMD); 1989, c. 594, §3 (AFF) .]

3. Reserve requirement. The authority may provide that money in any such fund shall not be withdrawn at any time in such amount as would reduce the amount of any such fund below an amount established by the authority with respect to the fund, the amount established by the authority being referred to as the "capital reserve requirement," except for the purpose of paying the amount due and payable with respect to revenue obligation securities, repayment of which is secured by any such fund, or reimbursement obligations of the authority with respect to any letter of credit, insurance contract, surety bond or similar financial undertaking pertaining to any such fund.

[ 1989, c. 552, §17 (AMD); 1989, c. 594, §2 (AMD); 1989, c. 594, §3 (AFF) .]

4. Issuance limit. The authority may provide that it shall not issue revenue obligation securities if the capital reserve requirement established by the authority with respect to securities outstanding and then to be issued and secured by any such fund will exceed the amount of any such fund, including the amount available under any letter of credit, insurance contract, surety bond or other similar financial undertaking given to secure the capital reserve requirement, at the time of issuance, unless the authority, at the time of issuance of the securities, shall deposit in any such fund from proceeds of the securities so to be issued, or from other sources, an amount, which, together with the amounts then in any such fund and amounts available under any letter of credit, insurance contract, surety bond or other similar financial undertaking, will not be less than the capital reserve requirement.

[ 1989, c. 552, §17 (AMD); 1989, c. 594, §2 (AMD); 1989, c. 594, §3 (AFF) .]

5. Appropriation. On or before December 1st, annually, the authority shall certify to the Governor the amount, if any, necessary to restore the amount in any capital reserve fund, to which this subsection is stated in the trust agreement or other document to apply, to the capital reserve requirement. The Governor shall forthwith pay from the Contingent Account to any such fund so much of the amount as is available in the Contingent Account and shall forthwith transmit to the Legislature such certification and a statement of the amount, if any, remaining to be paid and the amount so certified shall be appropriated and paid to the authority during the then current state fiscal year.

[ 1985, c. 344, §78 (NEW) .]

6. Securities outstanding. The principal amount of revenue obligation securities the authority may have outstanding at any one time, to which subsection 5 is stated to apply in the trust agreement or other document, may not exceed an aggregate principal amount equal to $912,000,000 as follows:

A. The sum of $180,000,000 consisting of not more than $150,000,000 for loans and up to $30,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to this subchapter relating to loans for electric rate stabilization projects or loans for energy distribution system projects; [2011, c. 586, §5 (AMD).]

B. The sum of $120,000,000 consisting of not more than $100,000,000 for loans and up to $20,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to this subchapter relating to loans for major business expansion projects; [1999, c. 531, Pt. G, §1 (RPR).]

C. The sum of $57,000,000 consisting of not more than $45,000,000 for loans and up to $12,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to this subchapter relating to workers' compensation residual market mechanism projects; [1999, c. 531, Pt. G, §1 (RPR).]

D. The sum of $150,000,000 less the aggregate outstanding balance of mortgage loans secured by capital reserve funds pursuant to section 1032 for all other revenue obligation securities issued pursuant to this subchapter; [2003, c. 506, §5 (AMD).]

E. The sum of $120,000,000 consisting of not more than $100,000,000 for loans and up to $20,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to this subchapter relating to loans for paper industry job retention projects; [2007, c. 464, §9 (AMD).]

F. The sum of $100,000,000 consisting of not more than $85,000,000 for loans and up to $15,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to this subchapter relating to loans for transmission facilities projects as defined in section 963-A, subsection 49-H; and [2007, c. 464, §9 (AMD).]

G. The sum of $35,000,000 consisting of not more than $30,000,000 for the purposes stated in section 1020-A, subsection 1, paragraphs A and C and up to $5,000,000 for use of bond proceeds to fund capital reserve funds for revenue obligation securities issued pursuant to section 1020-A, subsection 1, paragraph A. [2007, c. 464, §9 (NEW).]

The amount of revenue obligation securities issued to refund securities previously issued may not be taken into account in determining the principal amount of securities outstanding, as long as proceeds of the refunding securities are applied as promptly as possible to the refunding of the previously issued securities. In computing the total amount of revenue obligation securities of the authority that may at any time be outstanding for any purpose, the amounts of the outstanding revenue obligation securities that have been issued as capital appreciation bonds or as similar instruments are valued as of any date of calculation at their then current accreted value rather than their face value.

[ 2011, c. 586, §5 (AMD) .]

SECTION HISTORY

1985, c. 344, §78 (NEW). 1985, c. 714, §33 (AMD). 1987, c. 697, §§11-13 (AMD). 1989, c. 552, §18 (AMD). 1989, c. 594, §§1-3 (AMD). 1993, c. 460, §8 (AMD). 1993, c. 712, §5 (AMD). 1995, c. 4, §8 (AMD). 1995, c. 120, §1 (AMD). 1995, c. 120, §5 (AFF). 1995, c. 289, §6 (AMD). 1997, c. 489, §7 (AMD). 1997, c. 492, §1 (AMD). 1997, c. 492, §7 (AFF). 1997, c. 781, §1 (AMD). 1999, c. 484, §8 (AMD). 1999, c. 513, §5 (AMD). 1999, c. 531, §G1 (AMD). 2003, c. 506, §5 (AMD). 2007, c. 464, §9 (AMD). 2011, c. 261, §6 (AMD). 2011, c. 586, §5 (AMD).



10 §1054. Taxable bond option

With respect to all or any portion of any issue of any bonds or any series of bonds that the authority may issue in accordance with the limitations and restrictions of this subchapter, the authority may covenant and consent that the interest on the bonds is includable, under the United States Internal Revenue Code of 1986 or any subsequent corresponding internal revenue law of the United States, in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the United States Internal Revenue Code or any subsequent law. Bonds issued pursuant to this section are not subject to any limitations or restrictions of any law that may limit the authority's power to issue those bonds or to the procedures set forth in section 1043 or in section 1044, subsections 1, 11 and 12; except that the procedures set forth in section 1043 do apply with respect to major business expansion projects. The foregoing grant of power may not be construed as limiting the inherent power of the State or its agencies under any other provision of law to issue debt, the interest on which is includable in the gross income of the holders of the interest under the United States Internal Revenue Code or any subsequent law. Any action or proceeding in any court to contest the issuance of the securities, the approval by the authority of a project to benefit from issuance of the securities or the approval by the authority of mortgage insurance or the provision of a capital reserve fund for the securities for any reason must be started within 30 days after the date on which the members of the authority adopt a formal resolution approving issuance of the securities and otherwise must be governed by Title 5, chapter 375, subchapter VII. Once the authority has adopted a resolution to approve the issuance of securities pursuant to this section, any action by the authority to amend, alter or revise the resolution may not commence a new period of time within which any such action or proceeding may be commenced. Notwithstanding the provisions of section 969-A, subsection 11 and Title 5, chapter 375, subchapter VII, including, but not limited to, Title 5, sections 11002 and 11003, any such action or proceeding may be commenced only by first serving the petition for review upon the authority, in hand, within that 30-day period. After the expiration of the 30-day period of limitation, no right of action or defense founded upon the invalidity of the resolution or contesting any provision of the resolution, any amendment to the resolution or the issuance of the securities may be started or asserted nor may the resolution or the issuance of the securities be open to question in any court upon any grounds. [1995, c. 4, §9 (AMD).]

SECTION HISTORY

1985, c. 344, §78 (NEW). 1985, c. 593, §3 (AMD). 1987, c. 393, §12 (AMD). 1995, c. 4, §9 (AMD).



10 §1055. Revenue obligation securities for waste facilities, waste disposal services or recycling projects

In addition to any other powers and for the purposes of this chapter and Title 38, chapter 24, the authority may exercise powers and authority previously granted to the former Maine Waste Management Agency in Title 38, sections 2211 to 2222. [1995, c. 465, Pt. B, §5 (NEW); 1995, c. 465, Pt. C, §2 (AFF).]

SECTION HISTORY

1995, c. 465, §B5 (NEW). 1995, c. 465, §C2 (AFF).






Subchapter 4: MUNICIPAL SECURITIES APPROVAL PROGRAM

10 §1061. Powers of the municipality under this program

A municipality may: [1981, c. 476, §2 (NEW).]

1. Kinds of projects. Acquire, construct, reconstruct, maintain, renew, replace or provide financing assistance for eligible projects, or assist a user to acquire, construct, reconstruct, maintain, renew or replace eligible projects;

A. [1985, c. 344, §79 (RP).]

B. [1985, c. 344, §79 (RP).]

[ 1985, c. 344, §79 (RPR) .]

2. Securities. Issue revenue obligation securities of the municipality to pay the costs of, or provide financing for, projects enumerated in subsection 1;

[ 1981, c. 476, §2 (NEW) .]

3. Refunding securities. Issue revenue refunding obligation securities of the municipality to refund any outstanding revenue obligation securities issued under this subchapter or under subchapter III or to refund any other obligations or securities of the municipality;

[ 1985, c. 593, §4 (AMD) .]

4. Acquisition and disposal of property. Acquire or enable a user to acquire upon reasonable terms from subchapter IV funds the lands, structures, property, rights, rights-of-way, franchises, easements and other interests in lands, including lands lying under water and riparian rights, which are located within the State and deemed necessary or convenient for the construction or operation of any subsection 1 project and to dispose of them;

[ 1981, c. 476, §2 (NEW) .]

5. Contracts. Make and enter into all financing documents including security agreements, mortgages, contracts and trust agreements securing revenue obligation securities issued under this subchapter, provided all expenses are payable solely from funds made available under this subchapter;

[ 1981, c. 476, §2 (NEW) .]

6. Employment of specialists. Employ consulting and other engineers, attorneys, accountants, construction and financial experts, superintendents, managers and other necessary employees and agents and fix their compensation, provided all expenses are payable solely from funds made available under this subchapter;

[ 1981, c. 476, §2 (NEW) .]

7. Government contracts. Enter into contracts with other municipalities, the State or a federal agency relating to any subsection 1 project. In the case of contracts with federal agencies involving pollution-control facilities, the consent of the Board of Environmental Protection shall first be obtained, notwithstanding Title 38, section 362;

[ 1981, c. 476, §2 (NEW) .]

8. Government aid. Accept loans or grants for the planning, construction or acquisition of any subsection 1 project from an authorized agency of the State or a federal agency and enter into agreements with the agency respecting the loans or grants. In the case of loans, grants or other aid from a federal agency involving pollution-control facilities, the consent of the Board of Environmental Protection shall first be obtained, notwithstanding Title 38, section 362;

[ 1981, c. 476, §2 (NEW) .]

9. General powers. Do all acts and things necessary or convenient to carry out the powers expressly granted in this subchapter. Except as otherwise provided in this subchapter, the powers of a municipality may be exercised by or under the direction of its municipal officers;

[ 1981, c. 476, §2 (NEW) .]

10. Applicability. Title 14, section 6010, shall not apply to leases made under this section. Leases made under this section may provide that obligations of the lessees shall be unconditional; and

[ 1981, c. 476, §2 (NEW) .]

11. Application of Title 32, chapter 13. The provisions of Title 32, chapter 13, relating to dealers in securities, shall not apply to revenue obligation securities issued, reissued or refunded under this subchapter.

[ 1981, c. 476, §2 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §17 (AMD). 1983, c. 648, §4 (AMD). 1983, c. 699, §4 (AMD). 1983, c. 862, §32 (AMD). 1985, c. 344, §79 (AMD). 1985, c. 593, §4 (AMD).



10 §1061-A. Limitations on certain projects

In the case of projects consisting of multi-family or single-family residential property, the Maine State Housing Authority has responsibility to approve or disapprove such projects in accordance with regulations adopted pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, in lieu of the approval required by the authority under this subchapter, provided that this section applies only to projects that require an allocation under any applicable state bond ceiling for tax-exempt bonds. [RR 1991, c. 2, §30 (COR).]

1. Retail stores.

[ 1991, c. 606, Pt. F, §3 (RP) .]

2. Professional office space.

[ 1991, c. 606, Pt. F, §3 (RP) .]

3. Reconstruction of existing building projects.

[ 1991, c. 606, Pt. F, §3 (RP) .]

4. Residential property.

[ 1991, c. 606, Pt. F, §3 (RP) .]

SECTION HISTORY

1985, c. 344, §80 (NEW). 1985, c. 594, §3 (AMD). 1987, c. 393, §13 (AMD). RR 1991, c. 2, §30 (COR). 1991, c. 606, §F3 (RPR).



10 §1061-B. Designation of issuer of recovery zone facility bonds and qualified energy conservation bonds

To the extent permitted by federal law, and to the extent not previously reallocated pursuant to section 1074-A or 1074-B, the county commissioners of any county may authorize the authority to issue recovery zone facility bonds or qualified energy conservation bonds on behalf of that county pursuant to subchapter 3 or a municipality to issue recovery zone facility bonds or qualified energy conservation bonds on behalf of that county pursuant to this subchapter. [2009, c. 517, §10 (NEW).]

SECTION HISTORY

2009, c. 517, §10 (NEW).



10 §1062. Assistance to municipalities

The authority may assist municipalities in negotiations with prospects, drafting of contracts, arranging for financing and negotiations for sale of securities to be issued under this subchapter. [1983, c. 519, §18 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §18 (AMD).



10 §1063. Certificates of approval

1. Issue. The authority may approve or disapprove projects and issue certificates of approval upon application by municipalities proposing to issue revenue obligation securities under this subchapter. The authority shall publish, once in the state newspaper and in a newspaper of general circulation in the municipality in which the project is to be located, notice of the date on which the authority will consider the application. The notice shall be published at least 7 days prior to the date scheduled for such consideration, shall set forth the name of the municipality and the proposed user of the project, describe generally the project and set forth the time and place at which the application will be considered. In addition to the notice required to be published by the authority, the applicant shall make all reasonable efforts to give timely notice to any and all known competitors of the time and place at which the application will be considered. Where individual written notice is not practical, as determined by the authority, the authority may specify other or additional forms of notice, including display newspaper advertisements and written notice to any trade, industry, professional or interest group. The certificate of approval shall identify and describe each project as to location, purpose and amount of revenue obligation securities to be issued.

[ 1985, c. 344, §81 (AMD) .]

2. Criteria. Before issuing a certificate of approval for any project, the authority shall determine that:

A. The project will make a contribution to the economic growth of, the control of pollution in or the betterment of the health, welfare or safety of the inhabitants of the State; [1985, c. 344, §82 (AMD).]

B. The project will not result in a substantial detriment to existing business in the State. In order to make this determination, the authority shall consider, pursuant to rules adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II, such factors as it deems necessary to measure and evaluate the effect of the project on existing business, including considering:

(1) Whether a project should be approved if, as a result of the project, there will not be sufficient demand within the market area of the State to be served by the project to employ the efficient capacity of existing business; and

(2) Whether any adverse economic effect of the project on existing business is outweighed by the contribution which the project will make to the economic growth of, the control of pollution in or the betterment of the health, welfare or safety of the inhabitants of the State.

The applicant shall have the burden of demonstrating that the project will not result in a substantial detriment to existing business in accordance with the requirements of this paragraph, including rules adopted in accordance therewith, except in cases where no interested parties object to the project, in which event the requirements of this paragraph shall be deemed satisfied. Interested parties shall be given an opportunity, with or without a hearing at the discretion of the authority, to present their objections to the project on grounds that the project will result in a substantial detriment to existing business. If any such party presents such objections with reasonable specificity and persuasiveness, the authority may divulge whatever information concerning the project which it deems necessary for a fair presentation by the objecting party and evaluation of such objections. If the authority finds that the applicant has failed to meet its burden as specified in this paragraph, the application shall be denied; [1985, c. 714, §34 (AMD).]

C. Adequate provision is being made to meet any increased demand upon public facilities that might result from the project; [1981, c. 476, §2 (NEW).]

D. In cases where it is proposed to relocate an energy generating system, energy distribution system, industrial-commercial project, water supply system or recreational facility existing in the State, there is a clear economic justification for the relocation; [1981, c. 476, §2 (NEW).]

E. For all revenue obligation securities in excess of $1,000,000 and in other instances when the authority determines it is appropriate, the Department of Environmental Protection has provided a written assessment to the authority of the environmental conditions known by the department to exist at a project location so that the authority fully considers environmental risks when making its decisions. Environmental conditions posing risks that must be considered include, but are not limited to, licensing obligations, existing or historic regulatory noncompliance and site clean-up responsibilities. [2003, c. 537, §53 (AFF); 2003, c. 537, §52 (RPR).]

F. In the case of projects including pollution-control facilities:

(1) The proposed users of the facilities make a significant contribution to the economy of the State;

(2) A substantial public benefit will result from including the facilities in the project; and

(3) It is unlikely that public facilities meeting the needs of the users and securing comparable public benefit will become available in the reasonable foreseeable future; [1981, c. 476, §2 (NEW).]

G. [1985, c. 344, §84 (RP).]

H. In the case of water supply system projects:

(1) That the project will result in substantial public benefits;

(2) That the issuance of securities for the project has been reviewed and approved by the Public Utilities Commission in accordance with Title 35-A, chapter 9, sections 901 to 910 and 6508; and

(3) The Public Utilities Commission and the Department of Health and Human Services have certified that all permits, licenses and approvals required from those departments have been issued or granted or that none are required, and until a location permit from the applicable licensing authority has been issued or it is determined that none is required. Any subsequent enlargement of or addition to the project, for which approval is sought from the authority, shall also require certification by the Public Utilities Commission and the Department of Health and Human Services; [1987, c. 141, Pt. B, §8 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

I. In the case of an energy generating system project or energy distribution project which is intended to produce or distribute energy for sale to any person, municipality, firm, corporation or the State that the issuance of securities for the project has been reviewed and approved by the Public Utilities Commission in accordance with Title 35-A, chapter 9, sections 901 to 910 and 6508; [1987, c. 141, Pt. B, §8 (AMD).]

I-1. In the case of recycling and waste reduction projects, the proposed facility is consistent with and will contribute to the management goals and objectives outlined in the state waste management and recycling plan under Title 38, chapter 24 and will reduce the amount of solid or hazardous waste requiring disposal. The Department of Environmental Protection shall provide assistance to the authority in determining consistency, technical eligibility and merit of applications for assistance under this subchapter. [2011, c. 655, Pt. GG, §6 (AMD); 2011, c. 655, Pt. GG, §70 (AFF).]

J. In the case of an energy generating system, an energy distribution system or an industrial-commercial project, any of which includes hydroelectric facilities deemed necessary for the production of electricity:

(1) The Public Utilities Commission has certified that all required licenses have been issued or that none are required; and

(2) The Director of the Governor's Office of Policy and Management has reviewed and commented upon the project proposal. The Director of the Governor's Office of Policy and Management shall make comments within 30 days after receipt of a notification and copy of the project proposal from the authority. The authority shall take the comments into consideration in its consideration of the project; and [2011, c. 655, Pt. EE, §15 (AMD); 2011, c. 655, Pt. EE, §30 (AFF).]

K. If the authority is satisfied that the determinations of this section can be made and that a certificate of approval can be issued, upon receipt of the certificate or certificates required by paragraphs E, H, I and J, the authority may advise the departments concerned which may treat such advice as the completion of arrangements for financing for the purposes of Title 38, section 451, subsection 1, paragraph B. [1985, c. 714, §35 (AMD).]

[ 2011, c. 655, Pt. EE, §15 (AMD); 2011, c. 655, Pt. GG, §6 (AMD); 2011, c. 655, Pt. GG, §70 (AFF) .]

3. Effect of certificate. A certificate of approval issued under this subchapter shall be conclusive proof that the authority has made the determinations required by this section.

[ 1981, c. 476, §2 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1981, c. 698, §67 (AMD). 1985, c. 344, §§81-84 (AMD). 1985, c. 714, §§34,35 (AMD). 1987, c. 141, §B8 (AMD). 1989, c. 501, §DD20 (AMD). 1989, c. 546, §1 (AMD). 1989, c. 585, §§C13,C14 (AMD). 1989, c. 878, §A28 (AMD). 1995, c. 656, §A4 (AMD). 2003, c. 537, §52 (AMD). 2003, c. 537, §53 (AFF). 2003, c. 689, §B6 (REV). 2011, c. 655, Pt. EE, §15 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. GG, §6 (AMD). 2011, c. 655, Pt. GG, §70 (AFF).



10 §1064. Issuance of revenue obligation securities

1. Notice of intent to issue bonds; actions to contest validity. The municipal officers of any municipality are authorized to provide by resolution, at one time or from time to time, for the issuance of revenue obligation securities of the municipality for the purposes authorized in this subchapter. No revenue obligation securities of the municipality may be authorized and issued until:

A. A certificate of approval, as provided in section 1063, is received; [1981, c. 476, §2 (NEW).]

B. A resolution is adopted by vote of the municipal officers; and [1981, c. 476, §2 (NEW).]

C. A notice of the intent of the municipality to issue the securities is published at least once in the state newspaper and in a newspaper of general circulation in the municipality:

(1) No later than 14 full days after the date on which the resolution is adopted;

(2) Describing the general purpose or purposes for which the securities are to be issued;

(3) Stating the maximum principal amount of the proposed securities;

(4) Setting forth or summarizing the text of the certificate of approval; and

(5) Including a statement as to the time within which any action or proceeding to set aside the resolution or otherwise obtain relief on the grounds of its invalidity or that of the certificate of approval must be commenced. [1981, c. 476, §2 (NEW).]

Any action or proceeding in any court to set aside a resolution or certificate of approval or to obtain relief upon the grounds that the resolution or certificate of approval was improperly adopted, was adopted for unauthorized purposes or is otherwise invalid for any reason, must be started within 30 days after the date of the publication. After the expiration of the period of limitation, no right of action or defense founded upon the invalidity of the resolution or approval or any provision shall be started or asserted nor shall the validity of the resolution or approval or provision be open to question in any court upon any grounds.

[ 1981, c. 476, §2 (NEW) .]

2. Maturity; interest. The securities of each issue of revenue obligation securities shall be dated, shall mature at a time or times not exceeding 25 years from their date or dates and shall bear interest at a rate or rates determined by the option of the municipal officers. The securities may be made redeemable before maturity at a price or prices and under terms and conditions fixed prior to their issue. In determining an interest rate, the municipal officers shall specify a rate which shall be the maximum rate for the particular revenue obligation security issue related to a single project, which rate may be a variable rate measured as a percentage of or otherwise in relation to a prime rate or other measuring standard.

A. [1985, c. 714, §36 (RP).]

B. [1985, c. 714, §36 (RP).]

C. [1985, c. 344, §85 (RP).]

D. [1985, c. 714, §36 (RP).]

[ 1985, c. 714, §36 (RPR) .]

3. Form. The municipal officers shall determine the form of the securities, including any attached interest coupons, the manner of execution of the securities, the denomination or denominations of the securities. Revenue obligation securities shall be executed in the name of the municipality by the manual or facsimile signature of the municipal officer or officers authorized in the resolution, but at least one signature on each security shall be a manual signature. Any attached coupons shall be executed with the facsimile signature of the designated official. Signatures and facsimiles of signatures on securities and coupons will be valid for all purposes, even if the designated official ceases to hold office before delivery of the securities. The securities may be issued in coupon or registered form, or both. Provision may be made for the registration of any coupon securities as to principal alone and as to both principal and interest, and for the reconversion into coupon securities of any securities registered as to both principal and interest.

[ 1981, c. 476, §2 (NEW) .]

4. Sale. The municipal officers may sell the securities at a private or public sale, in a manner and at a price they determine, but no sale may be made at a price so low as to require the payment of interest on the money received at more than the interest approved by the authority.

The municipal officers shall not sell the securities to any firm, partnership, corporation, water company or association, including an affiliate or subsidiary, which is a party to any contract pertaining to the financial project or which is to rent, purchase, lease or otherwise occupy premises constituting part of the project. The municipal officers may sell the securities to a seller of the project if the project is to be used and operated by a 3rd party.

[ 1981, c. 476, §2 (NEW) .]

5. Use of proceeds; disbursements; deficits. Proceeds of each issue shall be used solely for the authorized purposes and shall be disbursed as provided in the authorizing resolution or in the securing trust agreement. If the proceeds shall be less than the cost of the project, by error in the estimate or otherwise, additional securities may be issued in a like manner to provide the amount of the deficit and, unless otherwise provided in the authorizing resolution or the securing trust agreement, the additional securities are deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the securities first issued for the same purpose, provided the aggregate principal amount of revenue obligation securities of a municipality may not exceed the amount approved by the resolution of the municipal officers. The municipality may place limits or restrictions on the issuance of additional revenue obligation securities through the authorizing resolution or any securing trust agreement. The municipality may provide for the replacement of mutilated, destroyed or lost securities. Revenue obligation securities may be issued under this chapter without obtaining the consent of any department, division, commission, board, bureau or agency of the State and without any other proceedings, or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this chapter. Notwithstanding any of the other provisions of this subchapter or any recitals in any securities issued under this subchapter, all such securities are deemed to be negotiable instruments issued under the laws of this State.

[ 1985, c. 344, §86 (AMD) .]

6. Credit not pledged. Securities issued under this subchapter shall not constitute any debt or liability of the State, its political subdivisions or any municipality; shall not constitute a pledge of the faith and credit of the State, its political subdivisions or any municipality; shall be payable solely from the revenues of the project or projects for which they are issued; and shall contain on their face a statement to that effect. The securities issued under this subchapter shall not directly or indirectly or contingently obligate the State, its political subdivisions or any municipality to levy or to pledge any form of taxation whatever or to make any appropriation for their payment. The prohibitions or limitations of this subsection shall not be construed to restrict any rights or obligations of a municipality arising under Title 38, section 1304-B.

[ 1985, c. 593, §5 (AMD) .]

7. Anticipatory borrowing. In anticipation of the sale of securities under this subchapter, the municipal officers may issue temporary notes and renewal notes, the total face amount of which does not exceed at any one time outstanding the authorized amount of the securities. The period of such anticipatory borrowing shall not exceed one year, and the time within which the securities are to become due shall not be extended by the anticipatory borrowing beyond the time fixed in the authorizing resolution or, if no term is specified, beyond the term permitted by law.

[ 1981, c. 476, §2 (NEW) .]

8. Conclusive authorization. All revenue obligation securities of the municipality shall be conclusively presumed to be fully authorized and issued under the laws of the State, and any person or governmental unit shall be estopped from questioning their authorization, sale, issuance, execution or delivery by the municipality.

[ 1985, c. 344, §87 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §§85-87 (AMD). 1985, c. 593, §5 (AMD). 1985, c. 714, §36 (AMD).



10 §1065. Trust agreements; resolutions

1. Trust agreements. At the discretion of the municipal officers, any revenue obligation securities issued under this subchapter may be secured by a trust agreement between the municipality and any corporate trustee or by a mortgage or other financial document. The trust agreement, mortgage, security agreement or other financial document may:

A. Pledge or assign the revenues of the project or projects; [1981, c. 476, §2 (NEW).]

B. Set forth the rights and remedies of the security holders and the trustees and contain any reasonable and legal provisions for protecting the rights and remedies of the security holder; [1981, c. 476, §2 (NEW).]

C. Restrict the individual right of action by security holders; and [1981, c. 476, §2 (NEW).]

D. Include covenants setting forth the duties of the municipal officers and used in relation to:

(1) Acquisition of property;

(2) Construction, reconstruction, renewal, replacement and insurance of the project;

(3) Rents to be charged or other payments to be made for use;

(4) Payment of the project; and

(5) Custody, safeguarding and application of all moneys. [1981, c. 476, §2 (NEW).]

It shall be lawful for any bank or trust company incorporated under the laws of the State, which may act as depository of the proceeds of securities or of revenues, to furnish indemnifying bonds or to pledge the securities as may be required by the municipal officers.

[ 1981, c. 476, §2 (NEW) .]

2. Mortgages. To further secure the payment of the revenue obligation securities, the trust agreement or other financial document may mortgage the project or any part and create a lien upon any or all of the real or personal property of the project. In the event of a default with respect to the revenue obligation securities, the trustee or mortgagee may be authorized by the trust agreement or financial document containing a mortgage or assignment of a mortgage to take possession of, hold, manage and operate all or any part of the mortgaged property and, with or without taking possession, to sell or, from time to time, to lease the property in accordance with law. Any security interest granted by a municipality under this chapter may be created and perfected in accordance with the provisions of the Uniform Commercial Code, Article 9-A.

[ 1999, c. 699, Pt. D, §5 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

3. Authorizing resolutions. Any resolutions authorizing any issue of revenue obligation securities may contain provisions which shall be a part of the contract with holders, as to:

A. Pledging any specified revenues or assets of the project to secure the payment of the revenue obligation securities or of any issue of revenue obligation securities, subject to agreements with existing holders of revenue obligation securities; [1985, c. 344, §89 (AMD).]

B. Pledging all or any part of the unencumbered revenues or assets of the project to secure the payment of the revenue obligation securities or any issue of revenue obligation securities, subject to agreements with existing holders of revenue obligation securities; [1985, c. 344, §89 (AMD).]

C. Setting aside of, regulating and disposing of reserves or sinking funds; [1981, c. 476, §2 (NEW).]

D. Limitations on the purpose to which the proceeds of revenue obligation securities may be applied and the pledge of the proceeds to secure the payment of the revenue obligation securities or of any issue of revenue obligation securities; [1985, c. 344, §89 (AMD).]

E. Limitations on the issuance of additional revenue obligation securities; [1985, c. 344, §89 (AMD).]

F. The terms upon which additional revenue obligation securities may be issued and secured and the refunding of outstanding or other revenue obligation securities; [1985, c. 344, §89 (AMD).]

G. The procedure, if any, by which the terms of any contract with holders of revenue obligation securities may be amended or abrogated, including the amount of revenue obligation securities to which the holders must consent and the manner in which the consent may be given; [1985, c. 344, §89 (AMD).]

H. Limitations on the amount of moneys to be expended by the municipality for operating expenses of the project; [1985, c. 344, §89 (AMD).]

I. Vesting in a trustee or trustees such property, rights, powers and duties in trust as the municipality may determine, which may include any or all of the rights, powers and duties of the trustee appointed by the holders of the revenue obligation securities under this subchapter and limiting or abrogating the right of the holders of the revenue obligation securities to appoint a trustee under this chapter or limiting the rights, powers and duties of the trustee; [1985, c. 344, §89 (AMD).]

J. Defining the acts or omissions to act which shall constitute a default in the obligations and duties of the municipal officers to the holders of the revenue obligation securities and providing for the rights and remedies of the holders of the revenue obligation securities in the event of such default, including, as a matter of right, the appointment of a receiver; but only if the rights and remedies are not inconsistent with the general laws of the State and other provisions of this subchapter; and [1985, c. 344, §89 (AMD).]

K. Any other matters of like or different character which in any way affect the security or protection of the holders of the revenue obligation securities. [1985, c. 344, §89 (AMD).]

[ 1985, c. 344, §89 (AMD) .]

4. Authorizing resolution; other provisions. At the discretion of the municipal officers, the authorizing resolution may:

A. Pledge or assign the revenues of the project or projects; [1981, c. 476, §2 (NEW).]

B. Set forth the rights and remedies of the security holders and the trustees and contain any reasonable and legal provisions for protecting the rights and remedies of the security holder; [1981, c. 476, §2 (NEW).]

C. Restrict the individual right of action by security holders; and [1981, c. 476, §2 (NEW).]

D. Include covenants setting forth the duties of the municipal officers and user in relation to:

(1) Acquisition of property;

(2) Construction, reconstruction, renewal, replacement and insurance of the project;

(3) Rents to be charged or other payments to be made for use;

(4) Payment of the project; and

(5) Custody, safeguarding and application of all moneys. [1981, c. 476, §2 (NEW).]

It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depository of the proceeds of securities or of revenues to furnish indemnifying bonds or to pledge the securities as may be required by the authority.

[ 1981, c. 476, §2 (NEW) .]

5. Expenses; pledges. All expenses incurred in carrying out a trust agreement, financial document or resolution may be treated as a part of the cost of the operation of the project. All pledges of revenue under this subchapter shall be valid and binding from the time when the pledge is made. All the revenues pledged and later received by the municipality shall immediately be subject to the lien of the pledges without any physical delivery or further action under the Uniform Commercial Code, or otherwise. The lien of the pledges shall be valid and binding against all parties having claims of any kind in tort, contract or otherwise against the municipality, irrespective of whether the parties have notice.

[ 1981, c. 476, §2 (NEW) .]

6. Other provisions. A trust agreement, financial document or authorizing resolution may contain other provisions the municipal officers deem reasonable and proper for the security of the security holders.

[ 1981, c. 476, §2 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §§88,89 (AMD). 1999, c. 699, §D5 (AMD). 1999, c. 699, §D30 (AFF).



10 §1066. Rentals and revenues

1. Provisions. Before issuing revenue obligation securities for any project, the municipal officers shall determine that there will at all times be revenues and funds sufficient:

A. To pay the principal of and the interest of the securities as they become due and payable and, in their discretion, to create and maintain reserves for that purpose; and [1985, c. 714, §37 (AMD).]

B. To pay the cost of maintaining and repairing the project unless provision is made in a lease or other contract for maintenance and repair. [1985, c. 714, §37 (AMD).]

[ 1985, c. 714, §37 (AMD) .]

2. Sinking fund. All project rentals and other revenues, except those required in subsection 1, paragraph B, or to provide reserves for maintenance and repair may be set aside at regular intervals, as provided in the resolution, financial document or trust agreement and deposited to the credit of a sinking fund charged with payment of the interest and principal of the securities as they fall due, any necessary charges of paying agents for paying principal and interest, and the redemption price or the purchase price of securities retired by call or purchase. The use and disposition of moneys to the credit of the sinking fund shall be subject to regulations prescribed in the authorizing resolution, the trust agreement or applicable financial document. Except as may otherwise be provided in the resolution, financial document or trust agreement, the sinking fund shall be a fund for the benefit of all securities issued for the project or projects without distinction or priority of one over another.

[ 1985, c. 344, §90 (AMD) .]

3. Trust funds. All moneys received under this subchapter are deemed trust funds, to be held and applied solely as provided in the subchapter. Any officer to whom, or any bank, trust company or other fiscal agent or trustee in which the moneys shall be paid shall act as trustee of the moneys and shall hold and apply them for the purposes of this subchapter, subject to regulations provided in the subchapter, authorizing resolution or trust agreement.

[ 1981, c. 476, §2 (NEW) .]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §90 (AMD). 1985, c. 714, §37 (AMD).



10 §1067. Remedies

Any holder of revenue obligation securities or attached coupons issued under this subchapter and the trustee under any trust agreement, except as restricted by the authorizing resolution, the trust agreement or applicable financial document, may, by appropriate legal action, protect and enforce any and all rights under the laws of the State or granted under this subchapter, the resolution, the trust agreement or financial document, including the appointment of a receiver, and may enforce and compel the performance of all duties required by this subchapter, the resolution, the trust agreement or financial document to be performed by the municipality, the municipal officers or by any officer, including the collecting of rates, fees and charges for the use of the project. Any suit, action or proceeding shall be brought for the benefit of all the holders of the securities and coupons. [1985, c. 344, §91 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §91 (AMD).



10 §1068. Revenue refunding securities

The municipal officers may provide by resolution for the issuance of revenue refunding securities of the municipality for the purpose of refunding any outstanding revenue obligation securities issued under this subchapter or under subchapter III or refunding any other obligations or securities of the municipality, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption, and, if deemed advisable by the municipal officers, construct improvements, extensions, enlargements or additions of the original project. The municipal officers may provide by resolutions for the issuance of revenue obligation securities of the municipality for the combined purpose of refunding any outstanding revenue obligation securities or revenue refunding securities issued under this subchapter or under subchapter III or of refunding any other obligations or securities of the municipality, including the payment of any redemption premiums and any interest accrued or to accrue to the date of redemption, and paying all or any part of the cost of acquiring or constructing any additional project or part or any improvements, extensions, enlargements or additions of any project. The issuance of the securities, the maturities and other details, the rights and remedies of the holders and the rights, powers, privileges, duties and obligations of the municipality and the municipal officers are governed by the provisions of this subchapter insofar as applicable; provided that any action or proceeding in any court to set aside a resolution authorizing the issuance of revenue refunding securities under this subchapter or to obtain any relief on the ground the resolution was improperly adopted, was adopted for unauthorized purposes or is otherwise invalid for any reason, must be commenced within 30 days after publication by the clerk of the municipality in the state newspaper and in a newspaper of general circulation in the municipality of a notice stating that the resolution has been adopted, the principal amount of revenue refunding securities authorized to be issued and the purpose of that issuance. After the expiration of the period of limitations, no right of action or defense founded upon the invalidity of that resolution or any of its provisions shall be asserted nor shall the validity of that resolution or any of its provisions be open to question in any court upon any ground whatever. The authority is authorized and empowered to approve or disapprove the issuance of revenue refunding securities of a municipality for the purpose of refunding any outstanding revenue obligation securities issued by a municipality under this subchapter without any notice of the issuance being given by the authority, by the applicant or otherwise, without any requirement that voter approval of the general purpose and maximum principal amount of securities as set forth in section 1064, subsection 1 be obtained, and without having to hold any public hearing if the authority determines that no expansion of the original project is involved and there will be no increase in the original amount of the revenue obligation securities issued for the project. Once the authority has made the determinations, it is authorized and empowered to approve the issuance of revenue refunding securities by issuing an amended certificate of approval. [1989, c. 765, §3 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §92 (AMD). 1985, c. 593, §6 (AMD). 1989, c. 765, §3 (AMD).



10 §1069. Authorizing resolution

Notwithstanding any other law, either general, special or local, or any charter or charter amendment adopted by the municipality, or any ordinance, resolution, bylaw, rule or regulation of the municipality, it shall not be necessary to publish any resolution adopted under this chapter, either before or after its final passage. [1981, c. 476, §2 (NEW).]

SECTION HISTORY

1981, c. 476, §2 (NEW).



10 §1070. Leasehold or other interests of lessee taxable

The interest of the lessee of any project is subject to taxation in the manner provided for fee interests in real estate and personal property in Title 36, sections 551 and 602, subject to the provisions of Title 36, sections 655 and 656. [1983, c. 480, Pt. B, §14 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 480, §B14 (AMD).



10 §1071. Tax exemption

Revenue obligation securities issued under this subchapter shall constitute a proper public purpose and the securities, their transfer and the income from them, including any profit made on their sale, shall at all times be exempt from taxation within the State, whether or not those securities, their transfer or the income from them, including any profits made on their sale, are subject to taxation under the United States Internal Revenue Code, as amended. [1987, c. 393, §14 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1987, c. 393, §14 (AMD).



10 §1072. Bonds as legal investments

The revenue obligation securities of the municipality and any loan or extension of credit issued under this subchapter, shall be legal investments in which all public officers and public bodies of the State, its political subdivisions, all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, banking associations, trust companies, savings banks and savings associations, including savings and loan associations, building and loan associations, investment companies and other persons carrying on a banking business, all administrators, guardians, executors, trustees and other fiduciaries, and all other persons who are now or may later be authorized to invest in bonds or other obligations of the State, may properly and legally invest funds, including capital, in their control or belonging to them. The revenue obligation securities and any loan or extension of credit which is issued under this subchapter are also made securities which may properly and legally be deposited with and received by all public officers and bodies of the State or any agency or political subdivisions and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the State is now or may later be authorized by law. [1985, c. 344, §93 (AMD).]

SECTION HISTORY

1981, c. 476, §2 (NEW). 1985, c. 344, §93 (AMD).



10 §1073. Successor to program

The Municipal Securities Approval Program is the successor to the program formerly administered by the Maine Guarantee Authority under Title 30, chapter 242, and all resolutions and actions taken by the Maine Guarantee Authority, without exception, relative to such program shall be a resolution or action taken by the Finance Authority of Maine. [1985, c. 714, §38 (AMD).]

SECTION HISTORY

1983, c. 519, §19 (NEW). 1985, c. 714, §38 (AMD).



10 §1074. Taxable bond option

With respect to all or any portion of any issue of bonds or any series of bonds which any municipality may issue in accordance with the limitations and restrictions of this subchapter, the municipality may covenant and consent that the interest on the bonds shall be includable, under the United States Internal Revenue Code of 1954 or any subsequent corresponding internal revenue law of the United States, in the gross income of the holders of the bonds to the same extent and in the same manner that the interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the United States Internal Revenue Code or any subsequent law. Bonds issued pursuant to this section shall not be subject to any limitations or restrictions of any law which may limit the municipality's power to issue those bonds or to the procedures set forth in section 1063 or in section 1064, subsection 1. Any bonds or issue or series of bonds with respect to which the municipality covenants and consents that the interest on the bonds shall be includable, under the United States Internal Revenue Code of 1954 or any subsequent corresponding internal revenue law of the United States in the gross income of the holders of the bonds to the same extent and in the same manner that interest on bills, bonds, notes or other obligations of the United States is includable in the gross income of the holders under the United States Internal Revenue Code or any subsequent law shall be a properly authorized, legal, valid, binding and enforceable obligation of the municipality, regardless of whether the bonds were authorized, executed, delivered or issued prior to or after the effective date of this section. The foregoing grant of power shall not be construed as limiting the inherent power of municipalities under any other provision of law to issue debt, the interest on which is includable in the gross income of the holders of the interest under the United States Internal Revenue Code or any subsequent law. [RR 2009, c. 2, §10 (COR).]

SECTION HISTORY

1985, c. 593, §7 (NEW). 1987, c. 393, §15 (AMD). RR 2009, c. 2, §10 (COR).



10 §1074-A. Recovery zone facility bonds

1. Recovery zones; statewide designation. The Legislature finds that the entire State is experiencing significant poverty, unemployment, increasing rate of home foreclosures and general distress and, as a result, to the extent permitted by federal law, designates the entire State as a recovery zone as defined under 26 United States Code, Section 1400U-1, as amended.

[ 2009, c. 517, §11 (NEW) .]

2. Reallocation. To the extent permitted by federal law, the entire allocation to the counties of the State of the national recovery zone facility bond limitation established pursuant to 26 United States Code, Section 1400U-1, as amended, and as described in Internal Revenue Service Notice 2009-50, Section 6.03 is reallocated to the authority, as long as one half of each such allocation is further reallocated by the authority to projects located within and identified by the county commissioners of the county to which such allocation was originally made, if so identified on or before June 1, 2010. The remaining one half of such allocations, together with any portion of an allocation initially subject to reallocation at the direction of the applicable county before June 1, 2010, but not so reallocated, may be reallocated by the authority for any project in any county of the State. Reallocations pursuant to this subsection are considered voluntary and affirmative waivers by the affected counties for the purposes of 26 United States Code, Section 1400U-1 et seq. and any regulations or guidance provided by the United States Department of the Treasury, Internal Revenue Service thereunder.

[ 2009, c. 517, §11 (NEW) .]

SECTION HISTORY

2009, c. 517, §11 (NEW).



10 §1074-B. Qualified energy conservation bonds

1. Reallocation. To the extent permitted by federal law, 30% of the allocation to the State and to the counties of the State of the national qualified energy conservation bond volume limitation established pursuant to 26 United States Code, Section 54D(e), as amended, and as described in Internal Revenue Service Notice 2009-29, Section 4 is reallocated to the authority as the issuer of qualified energy conservation bonds, for further reallocation by the authority for any project in any county of the State. Reallocations pursuant to this subsection are considered voluntary and affirmative waivers by the affected counties for the purposes of 26 United States Code, Section 54D et seq. and any regulations or guidance provided by the United States Department of the Treasury, Internal Revenue Service thereunder.

[ 2009, c. 517, §12 (NEW) .]

SECTION HISTORY

2009, c. 517, §12 (NEW).



10 §1074-C. Allocation of certain national bond limitations

To the extent permitted by federal law, the Governor may establish by executive order a procedure for the reallocation of any allocation of a portion of a national bond limitation to the State or to any issuer or governmental entity within the State pursuant to 26 United States Code, Sections 54D, 54E, 54F and 1400U-1 and for the reallocation of any portion of a national bond limitation that is not used within the applicable time period specified in federal law or that has been waived by an issuer or governmental entity within the State, except that allocation of the national recovery zone facility bond limitation established pursuant to 26 United States Code, Section 1400U-1, as amended, and as described in Internal Revenue Service Notice 2009-50, Section 6.03, must be carried out pursuant to section 1074-A, and the allocation of the national qualified energy conservation bond volume limitation established pursuant to 26 United States Code, Section 54D, as amended, and as described in Internal Revenue Service Notice 2009-29, Section 4 must be carried out pursuant to section 1074-B and Title 30-A, section 5953-F. [2009, c. 517, §13 (NEW).]

SECTION HISTORY

2009, c. 517, §13 (NEW).






Subchapter 4-A: FAMILY DEVELOPMENT ACCOUNT PROGRAM

10 §1075. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 518, §2 (NEW).]

1. Account holder. "Account holder" means a person, whose family income is below 200% of the nonfarm income official poverty line as defined by the federal Office of Management and Budget and revised annually in accordance with the United States Omnibus Budget Reconciliation Act of 1981, Section 673, subsection 2, who owns a family development account.

[ 1997, c. 518, §2 (NEW) .]

2. Community development organization. "Community development organization" means a charitable organization, a community action agency or a nonprofit organization under the Internal Revenue Code, Section 501(c)(3) approved by the authority to administer a family development account program.

[ 1997, c. 518, §2 (NEW) .]

3. Family development account; account. "Family development account" or "account" means a financial instrument established pursuant to this subchapter.

[ 1997, c. 518, §2 (NEW) .]

4. Family development account reserve fund. "Family development account reserve fund" means the fund created by an approved community development organization for the purposes of funding the administrative costs of the program and providing matching funds for deposit in family development accounts.

[ 1997, c. 518, §2 (NEW) .]

5. Financial institution. "Financial institution" means a credit union or financial institution authorized to do business in this State under Title 9-B and that meets standards established by the authority.

[ 1997, c. 518, §2 (NEW) .]

6. Program. "Program" means the family development account program established in this subchapter.

[ 1997, c. 518, §2 (NEW) .]

SECTION HISTORY

1997, c. 518, §2 (NEW).



10 §1076. Family development account program

There is established the family development account program to allow eligible persons to establish savings accounts to be used for education, job training, purchase or repair of a home, purchase or repair of a vehicle for access to work or education, capitalization of a small business, health care costs over $500 not covered by private or public insurance or other basic necessity. The program is designed to encourage savings as a means of investing in the future and investing in Maine people, institutions and businesses. [1997, c. 518, §2 (NEW).]

1. Soliciting proposals. The authority shall solicit proposals from community development organizations seeking to administer family development accounts on a nonprofit basis. The authority may not limit the number of community development organizations participating based solely upon geographic region. The proposals must include:

A. A process for including account holders in decision making regarding the investment of funds in the accounts; [1997, c. 518, §2 (NEW).]

B. The specific populations the community development organization plans to identify for participation in the program; and [1997, c. 518, §2 (NEW).]

C. A requirement that deposits into accounts must be accepted from account holders with or without matching contributions and from community development organizations. [1997, c. 518, §2 (NEW).]

[ 1997, c. 518, §2 (NEW) .]

2. Reviewing proposals. In reviewing the proposal of a community development organization, the authority shall establish criteria to use that must include the following factors:

A. The nonprofit status of the community development organization; [1997, c. 518, §2 (NEW).]

B. The fiscal accountability of the community development organization; [1997, c. 518, §2 (NEW).]

C. The ability of the community development organization to provide or raise money for matching contributions and to establish and administer a reserve fund account; and [1997, c. 518, §2 (NEW).]

D. The significance and quality of proposed auxiliary services and their relationship to the goals of the family development account program. [1997, c. 518, §2 (NEW).]

[ 1997, c. 518, §2 (NEW) .]

3. Administrative costs. Administrative costs may not exceed 15% of the family development account reserve fund.

[ 1997, c. 518, §2 (NEW) .]

4. Establishment of accounts. A financial institution approved by the authority may establish family development accounts pursuant to this subchapter. The financial institution shall certify to the authority in the manner required by the authority that accounts have been established pursuant to the provisions of this subchapter and that deposits have been made on behalf of account holders. A financial institution establishing a family development account shall:

A. Keep the account in the name of the account holder; [1997, c. 518, §2 (NEW).]

B. Permit deposits to be made into the account by the account holder or a community development organization on behalf of the account holder, including money deposited to match the account holder's deposits. Matching contribution deposits may not exceed $2000 per year and must be approved in writing by the community development organization. An account with a balance exceeding $10,000 is ineligible for matching contribution deposits; [2001, c. 417, §16 (AMD).]

C. Credit interest to the account at a rate equal to or higher than the rate applicable to comparable accounts within the financial institution; [2001, c. 417, §16 (AMD).]

D. Permit the account holder to withdraw money from the account for any of the purposes listed in section 1077, subsection 1; and [2001, c. 417, §16 (AMD).]

E. Require the account holder to allow the financial institution to provide all account information to the community development organization. [2001, c. 417, §16 (NEW).]

[ 2001, c. 417, §16 (AMD) .]

5. Appeals. Any dispute between the account holder and the community development organization may be appealed to the authority. Any adverse decision of the authority may be appealed to the Superior Court pursuant to Title 5, chapter 375, subchapter VII.

[ 1997, c. 518, §2 (NEW) .]

6. Rules. The authority shall adopt rules to implement and administer the provisions of this subchapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1997, c. 518, §2 (NEW) .]

SECTION HISTORY

1997, c. 518, §2 (NEW). 2001, c. 417, §16 (AMD).



10 §1077. Withdrawal of funds

1. Use of funds. An account holder may withdraw funds from the account with the approval of the community development organization administrator without penalty for the following expenditures:

A. Expenses for education or job training or to attend an accredited or approved postsecondary education or training institution; [1997, c. 518, §2 (NEW).]

B. The purchase or repair of a home that is or will be the person's principal residence; [1997, c. 518, §2 (NEW).]

C. The purchase or repair of a vehicle used for transportation to work or to attend an education or training program; [1997, c. 518, §2 (NEW).]

D. Expenses for an emergency that may cause the loss of shelter, employment or other basic necessities; [1997, c. 518, §2 (NEW).]

E. Capital to start a small business for any family member who is 18 years of age or older; or [1997, c. 518, §2 (NEW).]

F. Health care costs exceeding $500 not covered by public or private insurance. [1997, c. 518, §2 (NEW).]

[ 1997, c. 518, §2 (NEW) .]

2. Unauthorized withdrawal; penalty. Money withdrawn from an account by an account holder that is not withdrawn pursuant to subsection 1 is subject to a penalty of 15%. When a penalty is assessed, the account holder must be paid the funds that the account holder deposited less any penalties, plus interest on that amount. All matching contribution deposits and the interest on them are forfeited. All penalties and forfeited funds must be paid into the family development account reserve fund of the community development organization.

[ 1997, c. 518, §2 (NEW) .]

3. Death of account holder. When opening an account an account holder may name a beneficiary and contingent beneficiaries. An account holder may change beneficiaries at any time. When an account holder dies the account must be transferred to the ownership of the designated beneficiary or, if there is none or if the transfer is not possible, the account must be transferred to the estate of the deceased.

[ 1997, c. 518, §2 (NEW) .]

4. Exempt from taxation. Account balances and withdrawals are exempt from taxation pursuant to Title 36, chapter 803.

[ 1997, c. 518, §2 (NEW) .]

SECTION HISTORY

1997, c. 518, §2 (NEW).



10 §1078. No reduction in benefits

Notwithstanding any other rule or provision of state law, the first $10,000 of funds and any accrued interest in an account under this subchapter are excluded from consideration in determining eligibility or benefit levels for any assistance or benefit granted under state law. [1997, c. 518, §2 (NEW).]

SECTION HISTORY

1997, c. 518, §2 (NEW).



10 §1079. Advisory committee

The Advisory Committee on Family Development Accounts, established in Title 5, section 12004-I, subsection 25-B, is referred to in this section as the "committee." [1997, c. 518, §2 (NEW).]

1. Committee membership. The committee consists of 12 members as follows:

A. Four members appointed by the Governor, including one representative of the Maine State Housing Authority, one representative of the Department of Health and Human Services and 2 representatives of financial institutions participating in the program; [2001, c. 417, §17 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

B. Four members appointed by the Speaker of the House of Representatives, including one person who is an account holder or is eligible to be an account holder, 2 representatives of contributors of matching funds to the program and one representative of a community development organization; and [2001, c. 417, §17 (AMD).]

C. Four members appointed by the President of the Senate, including one representative of a contributor of matching funds to the program, one representative of a statewide community development foundation, one person who is an account holder or is eligible to be an account holder and one representative of a community development organization. [2001, c. 417, §17 (AMD).]

Members from state departments serve at the pleasure of their appointing authorities. All other members serve 3-year terms and may continue to serve beyond their terms until their successors are appointed. If a vacancy occurs before a term has expired, the vacancy must be filled for the remainder of the unexpired term by the authority who made the original appointment. If a member is absent for 2 consecutive meetings and has not been excused by the chair from either meeting, the committee may remove the member by majority vote.

[ 2005, c. 4, §1 (AMD) .]

2. Chair. The committee shall elect a chair from its members.

[ 1997, c. 518, §2 (NEW) .]

3. Duties; report. The committee shall meet at least 2 times per year to study and evaluate the effectiveness of family development accounts in this State and other states; make recommendations with respect to changes in law, rule or policy that will enhance the ability of account holders to improve their economic security; and advise the authority, relevant state agencies, community development organizations and the Legislature as to its findings. The committee shall provide a comprehensive report to the joint standing committee of the Legislature having jurisdiction over business and economic development matters and the joint standing committee of the Legislature having jurisdiction over health and human services matters by March 1st of each year, beginning in 1999.

[ 1999, c. 475, §1 (AMD); 1999, c. 475, §7 (AFF) .]

4. Freedom of access; confidential information. Meetings of the committee are public meetings and records and papers of the committee are public records for the purposes of the freedom of access laws in Title 1, chapter 13, subchapter I, except that information obtained about account holders and their families that is confidential under state or federal law, rule or regulation is confidential and may not be disclosed.

[ 1997, c. 518, §2 (NEW) .]

5. Staffing. The authority shall provide staffing to the committee and may, within existing resources, obtain technical assistance from appropriate sources with expertise in asset development for low-income households.

[ 1997, c. 518, §2 (NEW) .]

6. Voluntary service. Members of the committee, except members representing account holders, serve without compensation or reimbursement for expenses.

[ 2005, c. 4, §2 (AMD) .]

SECTION HISTORY

1997, c. 518, §2 (NEW). 1999, c. 475, §1 (AMD). 1999, c. 475, §7 (AFF). 1999, c. 628, §1 (AMD). 2001, c. 417, §17 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 4, §§1,2 (AMD).






Subchapter 5: COMMUNITY INDUSTRIAL BUILDINGS PROGRAM

10 §1081. Powers of the authority under this program (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 168, §24 (AMD). 1981, c. 476, §2 (NEW). 1983, c. 519, §20 (RP).



10 §1082. Community Industrial Building Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 476, §2 (NEW). 1983, c. 519, §20 (RP).



10 §1083. Assistance to development corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 168, §24 (AMD). 1981, c. 476, §2 (NEW). 1981, c. 698, §68 (AMD). 1983, c. 519, §20 (RP).






Subchapter 5: MAINE SMALL BUSINESS LOAN PROGRAM

10 §1091. Credit of State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1092. Loan insurance fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1093. Additions to (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1094. Issuance of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 198, §2 (AMD). 1985, c. 344, §94 (RP). 1987, c. 402, §A90 (RP).



10 §1095. Loan insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1096. Acquisition and disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1097. Loans eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1098. Less than full collateral for loans (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).



10 §1099. Safeguarding the fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §20 (NEW). 1985, c. 344, §94 (RP).






Subchapter 5-A: WASTE OIL FURNACE LOAN PROGRAM

10 §1099-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 774, §4 (NEW).]

1. Authority. "Authority" means the Finance Authority of Maine.

[ 1989, c. 774, §4 (NEW) .]

2. Effective interest rate. "Effective interest rate" means an annual percentage interest rate paid by the borrower.

[ 1989, c. 774, §4 (NEW) .]

3. Eligible entity. "Eligible entity" means any person, business, corporation, association, firm, partnership, municipality or other organization located in the State but does not include any agency of the State.

[ 1991, c. 255, §1 (RPR) .]

4. Fund. "Fund" means the Waste Oil Furnace Loan Fund established by this subchapter.

[ 1989, c. 774, §4 (NEW) .]

5. NFPA. "NFPA" means the National Fire Protection Association.

[ 1989, c. 774, §4 (NEW) .]

6. Program. "Program" means the Waste Oil Furnace Loan Program established by this subchapter.

[ 1989, c. 774, §4 (NEW) .]

7. Properly installed. "Properly installed" means a boiler or furnace installed in accordance with NFPA Standard 31 or subsequent NFPA installation standards adopted by the Maine Fuel Board.

[ 2013, c. 300, §3 (AMD) .]

8. Qualified boiler or furnace. "Qualified boiler or furnace" means any new or replacement boiler or furnace fueled wholly or in part by waste oil that produces energy for space heating or cooling or for use in a manufacturing process and is listed by the Maine Fuel Board as a waste oil boiler or furnace.

[ 2013, c. 300, §4 (AMD) .]

9. Waste oil. "Waste oil" means a petroleum-based oil that, through use or handling, has become unsuitable for its original purpose due to the presence of impurities or the loss of original properties. Waste oil includes, but is not limited to, the following:

A. Automotive crankcase and lubricating oils; [1989, c. 774, §4 (NEW).]

B. Industrial lubricating oils including metal working oils, railroad and marine oils and turbine lubricating oils; [1989, c. 774, §4 (NEW).]

C. Industrial nonlubricating oils including hydraulic, transmission, and quenching oils, and transformer oils with polychlorinated biphenyl concentrations less than 50 parts per million; [1989, c. 774, §4 (NEW).]

D. Oil recovered from oil tank cleaning operations and deballasting operations; and [1989, c. 774, §4 (NEW).]

E. Oil spilled on land or water. [1989, c. 774, §4 (NEW).]

Waste oil does not include oily waste debris generated during the cleanup of oil spills, water residue generated from oil and water separation processes at waste oil facilities or mineral spirits having a flash point less than 140° Fahrenheit.

[ 1989, c. 774, §4 (NEW) .]

SECTION HISTORY

1989, c. 774, §4 (NEW). 1991, c. 255, §1 (AMD). 2013, c. 300, §§3, 4 (AMD).



10 §1099-B. Waste Oil Furnace Loan Program

1. Program established. There is established the Waste Oil Furnace Loan Program to be administered by the authority through approved lenders. The program subsidizes interest costs of loans made to eligible entities purchasing and properly installing qualified waste oil boilers and furnaces. The program subsidizes loan interest rates made by approved lenders to achieve an effective interest rate to borrowers of 3%. Loan amounts are limited to the purchase price of the boiler or furnace but may not exceed $5,000 for any boiler or furnace. The term of loans made under this subchapter may not exceed 5 years.

[ 1991, c. 255, §2 (AMD) .]

2. Fund established. There is established the Waste Oil Furnace Loan Fund which is managed by the authority but held separate from other funds of the authority and used by the authority to carry out this subchapter. Payments to approved lenders equal to the present value of the difference between the total interest costs charged by the lenders over the terms of the loans and the interest costs paid by the borrowers at the program effective interest rate of 3% are charged to the fund.

[ 1989, c. 774, §4 (NEW) .]

3. Lenders. Lenders may not participate in the program without the authority's approval. As a condition of approval by the authority, the lender must agree to originate and administer all loans made under the program and to receive the interest payment for loans made under the program from the authority in an amount equal to the present value of the interest due over the term of the loan. The lender shall determine the interest rate of the loan.

[ 1989, c. 774, §4 (NEW) .]

4. Entities. Entities participating in the program are responsible for repayment of the principal borrowed plus 3% interest, subject to conditions established by the authority and the lenders. As a condition of the loan, entities must:

A. Properly install the boiler or furnace and consent to post-installation inspection procedures established by the authority; and [1989, c. 774, §4 (NEW).]

B. Agree to burn only self-generated waste oil or waste oil that has the characteristics of specification waste oil as defined by rule of the Department of Environmental Protection. [1989, c. 774, §4 (NEW).]

[ 1991, c. 255, §2 (AMD) .]

5. Rulemaking. The authority shall adopt rules to carry out this subchapter no later than January 1, 1991. The rules must be adopted in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, and must include:

A. A list of approved lenders; [1989, c. 774, §4 (NEW).]

B. Procedures governing the transfer of money from the fund to the lenders; [1989, c. 774, §4 (NEW).]

C. Procedures to determine the amount charged to the fund for each loan; and [1989, c. 774, §4 (NEW).]

D. Loan applications, program evaluation or program administration forms and procedures that the authority considers necessary to implement this subchapter. [1989, c. 774, §4 (NEW).]

[ 1989, c. 774, §4 (NEW) .]

SECTION HISTORY

1989, c. 774, §4 (NEW). 1991, c. 255, §2 (AMD).






Subchapter 6: MAINE VETERANS' SMALL BUSINESS LOAN PROGRAM

10 §1100-A. Organization of loan board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1983, c. 812, §66 (AMD). 1985, c. 344, §95 (RP).



10 §1100-B. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-C. Credit of the State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-D. Loan insurance fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-E. Additions to (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-F. Insurance of loans (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-G. Loan insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-H. Acquisition and disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-I. Loans eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-J. Less than full collateral for loans (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-K. Safeguarding the fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).



10 §1100-L. Accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 519, §21 (NEW). 1985, c. 344, §95 (RP).






Subchapter 7: MAINE JOB-START PROGRAM

10 §1100-M. Authorization

The Finance Authority of Maine may administer a statewide program to make low interest loans to stimulate the development and expansion of small business in this State pursuant to contracts between the authority and local community action agencies designated under Title 22, chapter 1477. This program is known as the Maine Job-start Program or the Maine Job-start Micro Enterprise Loan Program. [1993, c. 214, §1 (AMD).]

SECTION HISTORY

1983, c. 856, §4 (NEW). 1993, c. 214, §1 (AMD).



10 §1100-N. Administration and procedures

1. Contracts. The authority may contract with any community action agency that seeks to organize a job-start program. The authority shall first contract with community action agencies that have current contracts with the authority to administer the Maine Job-start Program. The authority may then contract with any community action agency that seeks to organize a job-start program. A participating agency shall accept applications from eligible participants, regardless of whether an applicant resides in the region normally served by that agency, unless the applicant resides in a region served by another participating agency. The contract must provide as a minimum the following.

A. Each community action agency shall designate a coordinator who shall be responsible for the job-start program in that region. [1989, c. 857, §49 (AMD).]

B. The board of directors of a community action agency shall appoint a job-start advisory board, which may consist of a subcommittee of the board of directors, to review and make recommendations concerning loan applications and offer other advice to small businesses. The advisory board must consist of 5 members who represent low-income people and representatives knowledgeable of business and financial matters. Members of the job-start advisory board serve for a 2-year term and may be reappointed to successive terms. [1989, c. 857, §49 (AMD).]

C. The community action agency is responsible for up to 30% of the administrative costs of implementing the job-start program, which costs may be derived from direct financial support or in-kind services, or both. [1989, c. 857, §49 (AMD).]

D. The community action agency shall involve existing small business technical assistance and counseling programs in their implementation of the job-start program and shall, to the maximum extent feasible, contract or arrange for the in-kind donation of technical and counseling services to assist job-start loan applicants. [1989, c. 857, §49 (AMD).]

E. A majority vote of the local job-start advisory board is necessary to recommend approval of a loan. Upon approval, the loan is then transmitted to the authority for final disposition in accordance with the policies adopted by the authority. [1993, c. 214, §3 (NEW).]

F. Loan applications must be reviewed by both the local job-start advisory board and the authority to determine the feasibility and reasonableness of the business proposal, whether the applicant has sufficient capital, whether an adequate market analysis or other counseling requirement has been completed, whether the applicant is creditworthy within the scope of this program and whether adequate collateral is offered to secure the loan. [1993, c. 214, §3 (NEW).]

G. Loan applications must be on forms and accompanied by additional information required by the authority. Loan applicants may be required to submit personal or business-related financial information considered necessary to determine eligibility for the job-start program. [1993, c. 214, §3 (NEW).]

[ 1993, c. 214, §3 (AMD) .]

1-A. Contracts for local agency control of funds. The authority may contract with a community action agency to administer the Maine Job-start Program and may provide for agency control of a portion of the Job-start Revolving Loan Fund for a specified period of time. A contract entered into with an agency pursuant to this section may provide that the agency is responsible for the administration of all existing loans made by the authority upon the recommendation of the agency's advisory committee. A contract may be renewed upon a showing of continued compliance with all requirements. The authority may enter into a contract with a community action agency upon a showing by the local agency that it complies with each of the following requirements.

A. The agency must have a job-start loan board to review and make recommendations concerning loan applications. The loan board must consist of 5 members and include representatives of persons of low income and members experienced in business, lending and financial matters. [1993, c. 214, §4 (NEW).]

B. The agency must prove its capacity to originate prudent loans and to service those loans through:

(1) The ability to solicit and screen potential applicants and provide necessary technical assistance to help applicants prepare a business plan and determine the viability of the business, repayment ability and the amount of loan funds needed;

(2) The ability to properly document each loan transaction, including the perfection of the interest of the agency in all collateral;

(3) The ability to access appropriate legal guidance to ensure adherence to all applicable laws concerning lending, loan administration and collection;

(4) The ability to accurately account for all loan repayments;

(5) The ability to pursue collection actions;

(6) The ability to invest and administer the Job-start Revolving Loan Fund; and

(7) Such other criteria as the authority determines necessary to ensure the efficient administration of the program. [1993, c. 214, §4 (NEW).]

C. The community action agency must agree to follow each of the following mechanisms for loan review and approval.

(1) Loan applications must be reviewed by the job-start loan board to determine the feasibility and general reasonableness of the business proposal, whether the applicant has sufficient capital for the intended purpose, whether an adequate market analysis or other counseling requirement has been completed, whether the applicant is creditworthy within the scope of this program and whether adequate collateral is offered to secure the loan.

(2) A majority vote of the full job-start loan board is necessary to approve a loan in accordance with the policies adopted by the agency and approved by the authority. The decision of the loan board is final.

(3) Loan applications must be on forms and accompanied by additional information required by the agency. Loan applicants may be required to submit personal or business-related financial information considered necessary to determine eligibility for the job-start program. [1993, c. 214, §4 (NEW).]

D. The community action agency must provide the authority with an annual report detailing the loan fund activity in the form and containing the information required by the contract between the agency and the authority. [1993, c. 214, §4 (NEW).]

E. The community action agency must allow the authority or an agent of the authority to perform an audit of the loan fund and the administration of the program at the times and in the manner provided in the contract between the agency and the authority. [1993, c. 214, §4 (NEW).]

[ 1993, c. 214, §4 (NEW) .]

2. Loan criteria and procedures. The authority may adopt rules to implement the Maine Job-start Program, which must include, but are not limited to, the following loan criteria:

A. The purpose of the loan shall be to establish, strengthen or expand a business of any person or business organization, except any nonprofit corporation, which in the case of:

(1) An existing business, at the time application is made for financing assistance, employs 20 persons or less or has gross sales not exceeding $2,500,000 per year; or

(2) A new business, at the time application is made for financing assistance, projects that, during the first 12 months of operation, it will employ 20 persons or less or will have gross sales not exceeding $2,500,000; [1985, c. 344, §96 (AMD).]

B. Loans may be made to applicants with insufficient access to conventional sources of credit and whose gross annual household income is at or below income limits established by the authority by rulemaking pursuant to Title 5, chapter 375, subchapter II; [1985, c. 344, §96 (AMD).]

C. No loan may be made in an amount in excess of $10,000 to any single applicant, nor at an interest rate in excess of rate limits established by the authority by rulemaking pursuant to Title 5, chapter 375, subchapter II; [1985, c. 344, §96 (AMD).]

D. [1993, c. 214, §5 (RP).]

E. [1993, c. 214, §5 (RP).]

F. Loans may not be insured or guaranteed by the State, but the authority shall require collateral in the form of security for the loan, if available, and may, in appropriate cases, take a mortgage on real estate; and [1993, c. 214, §6 (AMD).]

G. Loan funds must be made available by the authority for loan recommendations by community action agencies on the basis of a formula that takes into consideration both the population served by the agency and the economic conditions of the region, as evidenced by unemployment statistics and per capita income. [1993, c. 214, §6 (AMD).]

H. [1993, c. 214, §7 (RP).]

[ 1993, c. 214, §§5-7 (AMD) .]

3. Business support group initiative. Notwithstanding anything in this section to the contrary, the authority and any contracting community action agency may delegate application review, loan approval and servicing decisions to one or more designated business support groups in the area served by the contracting community action agencies, subject to the following requirements.

A. Each group shall be composed of not less than 5 individuals, corporations or partnerships which meet the eligibility criteria for job-start program applicants, are hopeful of starting or expanding separate businesses eligible for job-start financing and have community or other ties demonstrating a common mission or purpose. [1987, c. 697, §14 (NEW).]

B. Each group must agree to undergo a business management training program established by the authority and each group member must agree to provide business support to other members of the group. [1987, c. 697, §14 (NEW).]

C. The authority, in consultation with contracting community action agencies, may set aside by rule not more than $75,000 in the aggregate for purposes of this initiative, which will be available for loans to business support group members. [1987, c. 697, §14 (NEW).]

D. The authority shall establish by rule limitations on the amount of loans which may be approved by each business support group and shall establish incentives which condition release of loan funds to each group on successful compliance with loan conditions and payment obligations on prior loans made to group members. [1987, c. 697, §14 (NEW).]

[ 1987, c. 697, §14 (NEW) .]

SECTION HISTORY

1983, c. 856, §4 (NEW). 1985, c. 344, §96 (AMD). 1985, c. 714, §39 (AMD). 1987, c. 697, §14 (AMD). 1989, c. 857, §49 (AMD). RR 1991, c. 2, §31 (COR). 1991, c. 622, §J19 (AMD). 1991, c. 622, §J25 (AFF). 1993, c. 214, §§2-7 (AMD).



10 §1100-O. Revolving loan fund

1. Creation of fund. A Job-start Revolving Loan Fund is established by the authority for the job-start program. The fund contains appropriations provided for that purpose and all repayments of principal and interest of loans under this subchapter and interest earned by the fund prior to its allocation for individual loans. The fund may be divided into separate revolving loan funds to be administered by community action agencies upon approval by the authority. Each separate fund must contain all repayments of principal and interest for loans made from that fund and interest earned by the fund. Interest and principal payments required by loan defaults are charged to the fund to which repayments are applied. The authority has sole responsibility for the allocation and distribution of the original fund and for appropriations and repayments applied to the original fund. Each community action agency has responsibility for the allocation and distribution of the portion of the fund allocated to its separate revolving loan fund. Any funds appropriated for this purpose may not lapse, but must remain available for the purposes set forth in this subchapter.

[ 1993, c. 214, §8 (AMD) .]

2. Administrative expenses. All interest earned by the fund, either by means of investment or loan payments, is available to the authority or the community action agency administering that separate revolving loan fund to which the interest is attributable. The authority or the community action agency shall allocate these funds primarily for administrative and counseling services. Beginning in fiscal year 1990-91, the authority may allocate up to $10,000 of administrative program funds for each agency with which it contracts under section 1100-N for expenses incurred by the authority under this program.

[ 1993, c. 214, §8 (AMD) .]

3. Deposited with authority or invested. Moneys in the fund, not needed currently to meet the obligations of the authority, as provided for in this subchapter, shall be deposited with the authority to the credit of the fund or may be invested in such manner as is provided for by statute.

[ 1983, c. 856, §4 (NEW) .]

SECTION HISTORY

1983, c. 856, §4 (NEW). 1989, c. 857, §50 (AMD). 1993, c. 214, §8 (AMD).



10 §1100-P. Reports

1. Regional. Each community action agency job-start program shall file the reports as required by the authority.

[ 1983, c. 856, §4 (NEW) .]

2. Authority. The authority shall file a report showing the balance of each Job-start Revolving Loan Fund, the status of all outstanding loans and a report on all other program activities as part of the annual report required by section 974.

[ 1993, c. 214, §9 (AMD) .]

SECTION HISTORY

1983, c. 856, §4 (NEW). 1993, c. 214, §9 (AMD).






Subchapter 8: MAINE OPPORTUNITY ZONE JOB GRANTS PROGRAM

10 §1100-S. Job grants program (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 542, §§I4,I6 (NEW). 1987, c. 769, §A46 (AMD). 1989, c. 915, §9 (RP).






Subchapter 9: MAINE SEED CAPITAL TAX CREDIT PROGRAM

10 §1100-T. Tax credit certificates

1. Legislative findings; authorization. The Legislature finds that the growth of new and existing small businesses in the State results in increased job opportunities for Maine residents, produces more spending in the State and increases municipal tax bases. Businesses that export their products or services out of the State bring capital into the State and help to develop export markets for Maine products. Small new and existing businesses can provide significant economic benefits to the State if they can obtain sufficient seed equity financing to carry them from start-up through the initial development phases of a business. The jobs created by such businesses tend to pay higher wages and offer more benefits than other businesses; however, the per capita level of private venture capital investment in businesses located in the State is substantially below the national average and the average of the other New England states. In order to encourage the increased availability of risk equity capital to enterprises that have the potential for rapid growth and that bring capital into the State, the authority is authorized to issue certificates of eligibility for the seed capital investment tax credit permitted by Title 36, section 5216-B, subject to the requirements of this section. This program is known as the Maine Seed Capital Tax Credit Program.

[ 2011, c. 454, §1 (AMD) .]

1-A. Private venture capital fund. As used in this section, "private venture capital fund" means a professionally managed pool of capital organized to make equity or equity-like investments in unrelated private companies using capital derived from multiple limited partners or members at least half of which, measured in dollar commitments, are unaffiliated and unrelated, and includes any venture capital fund licensed by the United States Small Business Administration. The authority may require such information as may be necessary or desirable for determining whether an entity qualifies as a private venture capital fund. An entity that otherwise qualifies as a private venture capital fund may elect not to be treated as a private venture capital fund for purposes of this section with respect to any investment.

[ 2013, c. 438, §2 (AMD) .]

2. Eligibility for tax credit certificate for individuals and entities other than venture capital funds. The authority shall adopt rules in accordance with the Maine Administrative Procedure Act, Title 5, chapter 375, to implement the program. Without limitation, the requirements for eligibility for a tax credit certificate include the following.

A. For investments made in tax years beginning before January 1, 2012, a tax credit certificate may be issued in an amount not more than 40% of the amount of cash actually invested in an eligible Maine business in any calendar year or in an amount not more than 60% of the amount of cash actually invested in any one calendar year in an eligible Maine business located in a high-unemployment area, as determined by rule by the authority. For investments made in tax years beginning on or after January 1, 2012, a tax credit certificate may be issued to an investor other than a private venture capital fund in an amount not more than 60% of the amount of cash actually invested in an eligible Maine business in any calendar year. For investments made in tax years beginning on or after January 1, 2014, a tax credit certificate may be issued to an investor other than a private venture capital fund in an amount not more than 50% of the amount of cash actually invested in an eligible Maine business in any calendar year. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 438, §3 (AMD).]

B. The Maine business must be determined by the authority to be a manufacturer or a value-added natural resource enterprise; must provide a product or service that is sold or rendered, or is projected to be sold or rendered, predominantly outside of the State; must be engaged in the development or application of advanced technologies; or must be certified as a visual media production company under Title 5, section 13090-L. The business must certify that the amount of the investment is necessary to allow the business to create or retain jobs in the State. [2013, c. 438, §3 (AMD).]

C. Aggregate investment eligible for tax credits may not be more than $5,000,000 for any one business as of the date of issuance of a tax credit certificate. [2003, c. 451, Pt. E, §2 (AMD).]

D. The investment with respect to which any individual is applying for a tax credit certificate may not be more than an aggregate of $500,000 in any one business in any 3 consecutive calendar years, except that this paragraph does not limit other investment by any applicant for which that applicant is not applying for a tax credit certificate and except that, if the entity applying for a tax credit certificate is a partnership, limited liability company, S corporation, nontaxable trust or any other entity that is treated as a flow-through entity for tax purposes under the federal Internal Revenue Code but not as a private venture capital fund, the aggregate limit of $500,000 applies to each individual partner, member, stockholder, beneficiary or equity owner of the entity and not to the entity itself. [2013, c. 438, §3 (AMD).]

E. For investments made in tax years beginning before January 1, 2014, the business receiving the investment must have annual gross sales of $3,000,000 or less . For investments made in tax years beginning on or after January 1, 2014, the business receiving the investment must have annual gross sales of $5,000,000 or less. The operation of the business must be a substantial professional activity of at least one of the principal owners, as determined by the authority. The principal owner and the principal owner's spouse are not eligible for a credit for investment in that business. A tax credit certificate may not be issued to a parent, brother, sister or child of a principal owner if the parent, brother, sister or child has any existing ownership interest in the business. [2013, c. 438, §3 (AMD).]

F. The investment must be expended on plant, equipment, research and development, or working capital for the business or such other business activity as may be approved by the authority. [1987, c. 854, §§2, 5 (NEW).]

G. The authority shall establish limits on repayment of the investment. The investment must be at risk in the business. [1991, c. 854, Pt. A, §10 (AMD).]

H. The investors qualifying for the credit must each own less than 1/2 of the business. [2011, c. 454, §4 (AMD).]

I. The business receiving the investment may not be in violation of the requirements of subsection 6. [2001, c. 642, §7 (NEW); 2001, c. 642, §12 (AFF).]

[ 2013, c. 438, §3 (AMD) .]

2-A. Eligibility of private venture capital funds for tax credit certificate. The authority shall adopt rules in accordance with the Maine Administrative Procedure Act to implement application of the program to investment in a private venture capital fund. This subsection does not apply to credits claimed for tax years beginning on or after January 1, 2012. The requirements for eligibility for a tax credit certificate for investment in a private venture capital fund include the following.

A. For investments made in tax years beginning before January 1, 2012, a tax credit certificate may be issued to an individual who invests in a private venture capital fund in an amount that:

(1) Is not more than 40% of the amount of cash actually invested in or unconditionally committed to a private venture capital fund in any calendar year by the individual or entity, except that with respect to fund investments that are made in eligible businesses that are located in a high unemployment area, as determined by rule of the authority under subsection 2, the tax credit certificate may not be more than 60% of the cash actually invested in or unconditionally committed to a private venture capital fund in any calendar year by the individual or entity; and

(2) Does not exceed 40% of the amount of cash invested by the fund in eligible businesses, except that with respect to fund investments that are made in eligible businesses that are located in a high unemployment area, as determined by rule of the authority under subsection 2, a tax credit certificate may not be more than 60% of the cash invested by the fund in any calendar year in such businesses; provided that the authority may issue tax credit certificates in an amount not to exceed 20% of the amount of cash actually invested in or unconditionally committed to a private venture capital fund in any calendar year if the authority determines that the private venture capital fund is located in this State, is owned and controlled primarily by residents of this State and has designated investing in eligible businesses of this State as a major investment objective. The credit may be revoked to the extent that the private venture capital fund does not make investments eligible for the tax credit in an amount sufficient to qualify for the credits within 3 years after the date of the tax credit certificates. Notwithstanding any revocation pursuant to this subparagraph, each investor remains eligible for tax credit certificates for eligible investments as and when made by the private venture capital fund.

The aggregate amount of credits issued to investors in a fund may not exceed 40% of the amount of cash invested by the fund in eligible businesses, except that with respect to fund investments in eligible businesses that are located in a high unemployment area, the aggregate amount of tax credits issued to investors in a fund may not exceed 60% of the cash invested by the fund in eligible businesses. [2011, c. 454, §5 (AMD).]

B. As used in this subsection, unless the context otherwise indicates, an "eligible business" means a business located in the State that:

(1) Is a manufacturer;

(2) Is engaged in the development or application of advanced technologies;

(3) Provides a service that is sold or rendered, or is projected to be sold or rendered, predominantly outside of the State;

(4) Brings capital into the State, as determined by the authority; or

(5) Is certified as a visual media production company under Title 5, section 13090-L. [2009, c. 470, §3 (AMD).]

C. Aggregate investment eligible for tax credits may not be more than $5,000,000 for any one business for any one private venture capital fund as of the date of issuance of a tax credit certificate. [2003, c. 451, Pt. E, §4 (AMD).]

D. The investment with respect to which any individual or entity is applying for a tax credit certificate may not be more than an aggregate of $500,000 in any one eligible business invested in by a private venture capital fund in any 3 consecutive calendar years, except that this paragraph does not limit other investment by any applicant for which that applicant is not applying for a tax credit certificate and except that, if the entity applying for a tax credit certificate is a partnership, limited liability company, S corporation, nontaxable trust or any other entity that is treated as a flow-through entity for tax purposes under the federal Internal Revenue Code, the aggregate limit of $500,000 or $200,000, as applicable, applies to each individual partner, member, stockholder, beneficiary or equity owner of the entity and not to the entity itself. This paragraph does not limit other investment by any applicant for which that applicant is not applying for a tax credit certificate. [2003, c. 451, Pt. E, §4 (AMD).]

E. Each business receiving an investment from a private venture capital fund, which investment is used as the basis for the issuance of a tax credit certificate, must have annual gross sales of $3,000,000 or less and the operation of the business must be the full-time professional activity of the principal owner, as determined by the authority. The principal owner and principal owner's spouse, if any, are not eligible for a credit for investment in that business or for an investment by the private venture capital fund in that business. A tax credit certificate may not be issued to a parent, brother, sister or child of a principal owner if the parent, brother, sister or child has any existing ownership interest in that business or for an investment by the private venture capital fund in that business. [2001, c. 446, §2 (AMD); 2001, c. 446, §6 (AFF).]

F. Each investment received by a business from a private venture capital fund, which investment is used as the basis for the issuance of a tax credit certificate, must be expended on plant maintenance and construction, equipment, research and development or working capital for the business or on such other business activity as may be approved by the authority. [1997, c. 774, §1 (AMD).]

G. The authority shall establish limits on repayment of the investment by an individual in and the investments made by a private venture capital fund, which investment is used as the basis for the issuance of a tax credit certificate. The investments must be at risk in the private venture capital fund and the business, respectively. [1997, c. 774, §1 (AMD).]

H. The investors in a private venture capital fund are not entitled to the credit for collective ownership in excess of 50% of any business. An investor in a private venture capital fund determined by the authority to be a principal owner of a business and the principal owner's spouse, if any, are not entitled to a credit with respect to investment in that business, nor are the principal owner's parents, siblings or children entitled to a credit if they have any existing ownership interest in the business. [2001, c. 446, §2 (AMD); 2001, c. 446, §6 (AFF).]

[ 2011, c. 454, §5 (AMD) .]

2-B. Eligibility of private venture capital funds for tax credit certificate until July 1, 2001.

[ 1999, c. 752, §2 (NEW); 1999, c. 752, §6 (AFF); MRSA T. 10, §1100-T, sub-§2-B (RP) .]

2-C. Eligibility of private venture capital funds for refundable tax credit certificate. This subsection applies to investments by private venture capital funds in eligible businesses made in tax years beginning on or after January 1, 2012. The authority shall adopt routine technical rules as defined in Title 5, chapter 375, subchapter 2-A to implement application of the program to investments in eligible businesses by private venture capital funds. The requirements for eligibility for a tax credit certificate for an investment by a private venture capital fund include the following.

A. For investments made in tax years beginning on or after January 1, 2012, a tax credit certificate may be issued to a private venture capital fund in an amount that is not more than 50% of the amount of cash actually invested in an eligible business. The tax credit certificate may be revoked and the credit recaptured pursuant to Title 36, section 5216-B, subsection 5 to the extent that the authority determines that the eligible business for which the tax credit certificate was issued moves substantially all of its operations and assets outside of the State during the period ending 4 years after an investment, except in the case of an arm's length, fair value acquisition approved by the authority. A private venture capital fund that received the 20% credit certificate under subsection 2-A, paragraph A, subparagraph (2) for an investment is not eligible for a tax credit certificate under this subsection for that investment. [2011, c. 454, §6 (NEW).]

B. As used in this subsection, unless the context otherwise indicates, "eligible business" means a business located in the State that has certified that the amount of the investment is necessary to allow the business to create or retain jobs in the State and that, as determined by the authority:

(1) Is a manufacturer or a value-added natural resource enterprise;

(2) Is engaged in the development or application of advanced technologies;

(3) Provides a service that is sold or rendered, or is projected to be sold or rendered, predominantly outside of the State; or

(5) Is certified as a visual media production company under Title 5, section 13090-L. [2013, c. 438, §4 (AMD).]

C. Aggregate investment eligible for tax credit certificates, including investments under this subsection and under subsection 2, may not be more than $5,000,000 for any one eligible business. [2011, c. 454, §6 (NEW).]

D. The investment with respect to which any private venture capital fund is applying for a tax credit certificate may not be more than the lesser of an amount equal to $500,000 times the number of investors in the private venture capital fund and an aggregate of $4,000,000 in any one eligible business invested in by a private venture capital fund in any 3 consecutive calendar years, except that this paragraph does not limit other investment by an applicant for which that applicant is not applying for a tax credit certificate. A private venture capital fund must certify to the authority that it will be in compliance with these limitations. The tax credit certificate issued to a private venture capital fund may be revoked and any credit taken recaptured pursuant to Title 36, section 5216-B, subsection 5 if the fund is not in compliance with this paragraph. [2013, c. 438, §4 (AMD).]

E. For investments made in tax years beginning before January 1, 2014, an eligible business receiving an investment from a private venture capital fund, which investment is used as the basis for the issuance of a tax credit certificate, may not have annual gross sales of more than $3,000,000 . For investments made in tax years beginning on or after January 1, 2014, an eligible business receiving an investment from a private venture capital fund, which investment is used as the basis for the issuance of a tax credit certificate, may not have annual gross sales of more than $5,000,000. The operation of the business must be a substantial professional activity of one or more individuals who are not managers of the private venture capital fund, as determined by the authority. A tax credit certificate may not be issued to a private venture capital fund if a manager of the fund is a principal owner of the eligible business or a spouse, parent, sibling or child of a principal owner and if the spouse, parent, sibling or child has any existing ownership interest in the business. A private venture capital fund must certify to the authority that it will be in compliance with these limitations. The tax credit certificate issued to a private venture capital fund may be revoked and any credit taken recaptured pursuant to Title 36, section 5216-B, subsection 5 if the fund is not in compliance with this paragraph. [2013, c. 438, §4 (AMD).]

F. An investment received by an eligible business from a private venture capital fund for which the investment is used as the basis for the issuance of a tax credit certificate must be expended on plant maintenance and construction, equipment, research and development or working capital for the business or on such other business activity as may be approved by the authority. [2011, c. 454, §6 (NEW).]

G. The authority shall establish limits on repayment of the investments made by a private venture capital fund for which the investments are used as the basis for the issuance of tax credit certificates. The investments must be at risk in the private venture capital fund and the eligible business, respectively. [2011, c. 454, §6 (NEW).]

H. A private venture capital fund is not entitled to the credit if it owns in excess of 50% of the eligible business, except that, if the private venture capital fund is issued a tax credit certificate and later makes an additional investment that increases its ownership to more than 50%, the existing tax credit certificate remains valid and is not subject to revocation due to the ownership percentage as long as there was no intent to take controlling ownership at the time of the initial qualified investment. [2011, c. 454, §6 (NEW).]

[ 2013, c. 438, §4 (AMD) .]

3. Priority. The authority may reserve $500,000 in tax credit authorization for "natural resource enterprises," as defined in section 963-A, subsection 41.

[ 1995, c. 462, Pt. A, §19 (AMD) .]

4. Total of credits authorized. The authority may issue tax credit certificates to investors eligible pursuant to subsections 2, 2-A and 2-C in an aggregate amount not to exceed $2,000,000 up to and including calendar year 1996, $3,000,000 up to and including calendar year 1997, $5,500,000 up to and including calendar year 1998, $8,000,000 up to and including calendar year 2001, $11,000,000 up to and including calendar year 2002, $14,000,000 up to and including calendar year 2003, $17,000,000 up to and including calendar year 2004, $20,000,000 up to and including calendar year 2005, $23,000,000 up to and including calendar year 2006, $26,000,000 up to and including calendar year 2007 and $30,000,000 up to and including calendar year 2013, in addition to which, the authority may issue tax credit certificates to investors eligible pursuant to subsections 2, 2-A and 2-C in an annual amount not to exceed $675,000 for investments made between January 1, 2014 and December 31, 2014, $4,000,000 for investments made in calendar year 2015 and $5,000,000 each year for investments made in calendar years beginning with 2016. The authority may provide that investors eligible for a tax credit under this section in a year when there is insufficient credit available are entitled to take the credit when it becomes available subject to limitations established by the authority by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 438, §5 (AMD) .]

5. Revocation of tax credit certificate. The authority may revoke a tax credit certificate if any representation to the authority in connection with the application for the certificate proves to have been false when made or if the applicant violates any conditions established by the authority and stated in the tax credit certificate. The revocation may be in full or in part as the authority may determine. The authority shall specify the amount of credit being revoked and shall send notice of the revocation to the investor and to the State Tax Assessor.

[ 1987, c. 854, §§2, 5 (NEW) .]

6. Reports. Any business eligible to have investors receive a tax credit under this section must report to the authority, in a manner to be determined by the authority, the following information regarding its activities in the State over the calendar year in which the investment occurred and for such additional years as may be required by the authority:

A. The total amount of private investment received; [2001, c. 642, §10 (NEW); 2001, c. 642, §12 (AFF).]

B. The total number of persons employed as of December 31st; [2001, c. 642, §10 (NEW); 2001, c. 642, §12 (AFF).]

C. The total numbers of jobs created and retained; [2001, c. 642, §10 (NEW); 2001, c. 642, §12 (AFF).]

D. Total annual payroll; and [2001, c. 642, §10 (NEW); 2001, c. 642, §12 (AFF).]

E. Total sales revenue. [2001, c. 642, §10 (NEW); 2001, c. 642, §12 (AFF).]

The authority shall report annually to the joint standing committee of the Legislature having jurisdiction over taxation matters on the activity under this section during the prior calendar year.

[ 2011, c. 454, §8 (AMD) .]

SECTION HISTORY

1987, c. 854, §§2,5 (NEW). 1989, c. 502, §A28 (AMD). 1989, c. 765, §4 (AMD). 1991, c. 854, §§A7-11 (AMD). 1995, c. 424, §§2-4 (AMD). 1995, c. 462, §A19 (AMD). 1995, c. 658, §§3,4 (AMD). 1997, c. 774, §1 (AMD). 1997, c. 782, §§1-4 (AMD). 1999, c. 504, §10 (AMD). 1999, c. 752, §§1-3 (AMD). 2001, c. 446, §§1-3 (AMD). 2001, c. 446, §6 (AFF). 2001, c. 642, §§4-10 (AMD). 2001, c. 642, §12 (AFF). 2003, c. 20, §§X1-5 (AMD). 2003, c. 451, §§E1-5 (AMD). 2009, c. 470, §§2, 3 (AMD). 2011, c. 454, §§1-8 (AMD). 2013, c. 438, §§2-5 (AMD).






Subchapter 10: MEDICAL TRAINING ASSISTANCE

10 §1100-U. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 545, §2 (NEW). 1991, c. 830, §2 (RP).



10 §1100-V. Authorization; Maine Primary Care Residency Training Assistance Program (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 545, §2 (NEW). 1991, c. 830, §2 (RP).



10 §1100-W. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 545, §2 (NEW). 1991, c. 830, §2 (RP).



10 §1100-X. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 545, §2 (NEW). 1991, c. 830, §2 (RP).






Subchapter 11: EDUCATIONAL ATTAINMENT AND RECRUITMENT TAX CREDITS

10 §1100-Y. Educational attainment and recruitment tax credits (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2001, c. 2, §A13 (COR). 2001, c. 700, §1 (NEW). 2003, c. 20, §§DD1,2 (AMD). 2003, c. 20, §DD7 (AFF). 2003, c. 451, §§JJ1,2 (AMD). 2003, c. 473, §§1-3 (AMD). 2005, c. 12, §§Q1,2 (AMD). 2007, c. 1, Pt. O, §§1, 2 (AMD). 2007, c. 1, Pt. O, §9 (AFF). 2009, c. 434, §2 (RP).






Subchapter 12: MAINE NEW MARKETS CAPITAL INVESTMENT PROGRAM

10 §1100-Z. Maine New Markets Capital Investment Program

1. Findings and intent. The Legislature finds that encouragement of investment in qualified businesses and developments located in economically distressed areas of the State and the creation and preservation of jobs are in the public interest and promote the general welfare of the State. The Legislature further finds that the enactment of incentives as set forth in this subchapter to promote investments is necessary in order to ensure the long-term economic vitality of this State, to preserve numerous opportunities for jobs for the people of the State and to make this State more competitive in the attraction of investment capital and thus to ensure the preservation and betterment of the economy of the State for the benefit of its people. The Legislature further finds that the foregoing benefits to the State and its people far exceed the costs to the State of providing the incentives set forth in this subchapter. The Legislature further finds that the provisions of this subchapter are necessary to accomplish these objectives.

The Legislature finds that the incentives offered by the State pursuant to this subchapter are intended to induce major investments in qualified businesses and developments located in economically distressed areas of the State and that any party who accepts and reasonably relies upon these inducements in making qualified investments is entitled to the full realization of these incentives without impairment by subsequent changes in law. The Legislature finds that when determining whether a project is financially feasible an investing party must rely in good faith upon the Legislature to ensure that the promised incentives of this subchapter will be available for a period of 7 years following the date of each qualified investment and that a party's confidence in the full realization of these benefits is a critical factor in inducing the party to make the desired investment. It is the intent of this Legislature that all successor Legislatures honor the commitments held out by this subchapter.

[ 2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF) .]

2. Program. The Maine New Markets Capital Investment Program, referred to in this section as "the program," is established to encourage new investment in economically distressed areas of the State. For the purposes of this section, unless otherwise defined in this section, all terms have the same meaning as under Title 36, section 5219-HH and Section 45D of the United States Internal Revenue Code of 1986, as amended.

[ 2011, c. 548, §3 (AMD) .]

3. Application for tax credits; allocation of tax credit authority. Tax credit authority is allocated under the program as described in this subsection.

A. The authority shall provide an application form, which must be available to applicants no later than the date when the final rule implementing this section is adopted. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

B. A qualified community development entity that seeks an allocation of tax credit authority shall apply to the authority. The qualified community development entity shall submit an application on a form that the authority provides. The application must include:

(1) The name, address and tax identification number of the entity and evidence of the certification of the entity as a qualified community development entity;

(2) A copy of an allocation agreement executed by the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity and the Community Development Financial Institutions Fund of the United States Department of the Treasury, which includes the State in its service area;

(3) A certificate executed by an executive officer of the qualified community development entity attesting that the allocation agreement remains in effect and has not been revoked or canceled by the Community Development Financial Institutions Fund;

(4) Information regarding the amount of tax credit authority requested and the proposed use of proceeds from the issuance of the qualified equity investment or long-term debt security; and

(5) Responses to the following 5 questions, which must be answered affirmatively or negatively without explanation or elaboration, to determine qualification for participating in the program:

(a) Whether the Community Development Financial Institutions Fund has awarded multiple rounds of federal New Markets Tax Credit allocation to the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity;

(b) Whether the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity has participated as a qualified community development entity in a state New Markets Tax Credit program or has made an investment in this State that qualifies for federal New Markets Tax Credits;

(c) Whether the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity has made an investment qualified for tax credits in a business located in a nonmetropolitan census tract;

(d) Whether the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity has made an investment qualified for tax credits in a state where it did not previously have substantial operations; and

(e) Whether the qualified community development entity, its controlling entity or other entity controlled by the same controlling entity has explored potential investment opportunities in this State that would qualify under this subchapter.

Applicants answering affirmatively to 4 or more of the 5 questions must be determined to be qualified. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

C. In the rule implementing this subchapter, the authority shall set a nonrefundable application fee, which must be paid to the authority at the time each application is submitted. The authority shall also set an annual report fee and establish a payment schedule along with requirements for the report pursuant to subsection 5. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

D. Within 60 days of receipt of an application for tax credit authority, the authority shall either approve the application and, as part of that approval, indicate the amount of tax credit authority issued to the qualified community development entity or determine that the authority intends to deny the application. If the authority intends to deny the application, it shall inform the qualified community development entity by written notice of the grounds for the intended denial. Upon receipt of the notice of intended denial by the qualified community development entity:

(1) If the qualified community development entity provides any additional information required by the authority or otherwise completes its application within 15 days, the application must be considered complete as of the original date of submission and the authority has an additional 30 days to either approve or deny the application; or

(2) If the qualified community development entity fails to provide the information or complete its application within the 15-day period, the application is deemed denied and may be resubmitted in full with a new submission date. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

E. The authority shall approve applications for tax credit authority in the order applications are received by the authority. Applications received on the same day are deemed to have been received simultaneously. For applications received on the same day and determined to be complete, the authority shall certify, consistent with remaining tax credit capacity, tax credit authority in proportionate percentages based upon the ratio of the amount of tax credit authority requested in an application to the total amount of tax credit authority requested in all applications received on the same day. If a pending request cannot be fully certified because of the limitations contained in this subchapter, the authority shall certify the portion that may be certified unless the qualified community development entity elects to withdraw its request rather than receive partial credit. The authority shall provide written notification to each qualified community development entity of the approval of tax allocation authority and the amount of tax credit authority it was allocated. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

F. Within 24 months after receipt of the notice of the allocation of tax credit authority, the qualified community development entity shall issue the qualified equity investments or long-term debt securities and receive cash in the amount of the total amount of tax credit authority that the qualified community development entity was allocated. The qualified community development entity shall provide the authority with evidence of the entity's receipt of the cash investment within 10 business days after receipt. If the qualified community development entity does not issue the qualified equity investment or long-term debt security and receive the cash purchase price within 24 months following receipt of the tax credit authority notice for any portion of its allocation, such unused allocation of tax credit authority lapses and the qualified community development entity may not issue the qualified equity investments or long-term debt securities without reapplying to the authority for additional tax credit authority. Any tax credit authority that lapses reverts back to the authority and may be reissued only in accordance with the application process outlined in this section. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

G. Upon receipt of notice that a qualified community development entity has issued its qualified equity investments or long-term debt securities, the authority shall certify the entity's qualified equity investments or long-term debt securities as qualified equity investments and eligible for tax credits under Title 36, section 5219-HH. The authority shall provide written notice, sent by certified mail or any other means considered feasible by the authority, of the certification to the qualified community development entity, the Department of Administrative and Financial Services, Bureau of Revenue Services and the Commissioner of Administrative and Financial Services. The notice must include the names of persons eligible to claim the tax credits and their respective tax credit amounts. If the names of the persons that are eligible to claim the tax credits change due to a transfer of a qualified equity investment or a change in an allocation pursuant to this subchapter, the qualified community development entity shall notify the authority of that transfer or change. [2011, c. 548, §4 (AMD).]

H. On the date designated by the authority, the authority shall begin accepting applications for the full $250,000,000 of qualified equity investments under subsection 4. An applicant may not be awarded more than 25% of the total tax credit authority available. [2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF).]

[ 2011, c. 548, §4 (AMD) .]

4. Limit on amount of tax credits authorized. The maximum aggregate amount of qualified equity investments for which the authority may issue tax credit authority under this section is $250,000,000; a tax credit claim may not exceed $20,000,000 in any one state fiscal year over the 7 years of the tax credit allowance dates as described in Title 36, section 5219-HH, subsection 1, paragraph A.

[ 2011, c. 548, §5 (AMD) .]

5. Reporting and disclosure of information. The authority shall require annual reports of a qualified community development entity granted tax credit allocation authority pursuant to subsection 3. Reports may be shared with the Department of Administrative and Financial Services, Bureau of Revenue Services and the Commissioner of Administrative and Financial Services. Notwithstanding section 975-A, the authority may disclose any information to the Department of Administrative and Financial Services, Bureau of Revenue Services and the Commissioner of Administrative and Financial Services that it considers necessary for the administration of the program pursuant to this section, Title 36, section 2533 or Title 36, section 5219-HH.

[ 2011, c. 548, §6 (AMD) .]

6. Report. The authority shall report no later than January 1, 2015 to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over taxation matters on the activities of the program, including, but not limited to, the amount of private investment received and the total number of jobs created or retained.

[ 2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF) .]

7. Rules. By December 30, 2011, the authority shall adopt rules necessary to implement this section. Rules adopted pursuant to this subsection are routine technical rules under Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 380, Pt. Q, §1 (NEW); 2011, c. 380, Pt. Q, §7 (AFF) .]

SECTION HISTORY

2011, c. 380, Pt. Q, §1 (NEW). 2011, c. 380, Pt. Q, §7 (AFF). 2011, c. 548, §§3-6 (AMD).












Part 3: REGULATION OF TRADE

Chapter 201: MONOPOLIES AND PROFITEERING

10 §1101. Contracts in restraint of trade

Every contract, combination in the form of trusts or otherwise, or conspiracy, in restraint of trade or commerce in this State is declared to be illegal. Whoever makes any such contract or engages in any such combination or conspiracy is guilty of a Class C crime. [2003, c. 46, §1 (AMD).]

SECTION HISTORY

1973, c. 489, §1 (AMD). 1977, c. 175, §1 (AMD). 2003, c. 46, §1 (AMD).



10 §1102. Conspiracies to monopolize trade

Whoever shall monopolize or attempt to monopolize or combine or conspire with any other person or persons to monopolize any part of the trade or commerce of this State shall be guilty of a Class C crime. [1977, c. 175, §2 (RPR).]

SECTION HISTORY

1977, c. 175, §2 (RPR).



10 §1102-A. Acquisition of assets of person engaged in commerce which tends to create a monopoly

No person engaged in commerce in this State may acquire, directly or indirectly, the whole or any part of the stock or other share capital, or the whole of any part of the assets of another person also engaged in commerce in this State, where in any line of commerce or any activity affecting commerce in any section of this State, the effect of the acquisition or use of that share capital, or the acquisition of those assets, may be substantially to lessen competition or tend to create a monopoly. [1983, c. 340, §1 (NEW).]

This section does not apply to persons purchasing these stocks solely for investment and not using the same by voting or otherwise to bring about, or in attempting to bring about, the substantial lessening of competition, nor may anything contained in this section prevent a corporation from causing the formation of subsidiary corporations for the actual carrying on of their immediate lawful business, or the natural and legitimate branches or extensions thereof, or from owning and holding all or a part of the stock of those subsidiary corporations, if the effect of that formation is not to substantially lessen competition. [1983, c. 340, §1 (NEW).]

This section does not apply to the acquisition of stock, share capital or assets of a public utility when the acquisition has been approved by the Public Utilities Commission. [1983, c. 340, §1 (NEW).]

Any financial institution subject to the provisions of Title 9-B is exempt from this section. [1983, c. 340, §1 (NEW).]

SECTION HISTORY

1983, c. 340, §1 (NEW).



10 §1103. Immunity of witnesses from prosecution (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 137, §1 (RP).



10 §1104. Right of action and damages

1. Right of action and damages. Any person, including the State or any political subdivision of the State, injured directly or indirectly in its business or property by any other person or corporation by reason of anything forbidden or declared to be unlawful by section 1101, 1102 or 1102-A, may sue for the injury in a civil action. If the court finds for the plaintiff, the plaintiff shall recover 3 times the amount of the damages sustained and cost of suit, including necessary and reasonable investigative costs, reasonable experts' fees and reasonable attorney's fees.

[ 1989, c. 367, (AMD) .]

2. Injunction. The Attorney General may institute proceedings in equity to prevent and restrain violations of sections 1101, 1102 and 1102-A.

A. These proceedings may be by way of petitions setting forth the case and praying that the violation shall be enjoined or otherwise prohibited. [1987, c. 60, §1 (NEW).]

B. The action may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. [2011, c. 559, Pt. A, §10 (RPR).]

C. Pending the petition and before final decree, the court may at any time make such temporary restraining order or prohibition as considered just under the circumstances. [1987, c. 60, §1 (NEW).]

D. Any person who violates the terms of an injunction issued under this section must forfeit and pay to the State, to be applied in carrying out this chapter, a civil penalty of not more than $50,000 for each violation. [1991, c. 137, §2 (NEW).]

[ 2011, c. 559, Pt. A, §10 (AMD) .]

3. Civil penalty. Each course of conduct that constitutes a violation of section 1101 or 1102 is a civil violation for which a civil penalty of not more than $100,000 for each defendant may be adjudged.

A. In any action initiated by the Attorney General pursuant to this section to prevent and restrain violations of sections 1101 and 1102, the Attorney General may include an action to recover civil penalties by each defendant for each course of conduct alleged. [1987, c. 60, §1 (NEW).]

B. An action to recover a civil penalty from a defendant under this section bars a criminal prosecution pursuant to section 1101 or 1102 against that defendant for the same course of conduct on which the action to recover the civil penalty is based. [1991, c. 137, §3 (AMD).]

C. A criminal prosecution against a defendant pursuant to section 1101 or 1102 bars any action to recover a civil penalty under this section from that defendant for the same course of conduct on which the criminal prosecution is based. [1991, c. 137, §3 (AMD).]

[ 1991, c. 137, §3 (AMD) .]

4. Recovery of damages, costs and fees for antitrust violations from any political subdivision official or employee of a political subdivision acting in an official capacity. No damages, interest on damages, costs or attorneys fees may be recovered under this chapter from any political subdivision, as defined in Title 14, section 8102, subsection 3, or official or employee of a political subdivision acting in an official capacity.

[ 1987, c. 60, §1 (NEW) .]

5. Recovery of damages, costs and fees for antitrust violations on claim against person based on official action directed by political subdivision, or official or employee of a political subdivision acting in an official capacity. No damages, interest on damages, costs or attorneys fees may be recovered under this chapter in any claim against a person based on any official action directed by a political subdivision, as defined in Title 14, section 8102, subsection 3, or official or employee of a political subdivision acting in an official capacity.

[ 1987, c. 60, §1 (NEW) .]

SECTION HISTORY

1977, c. 175, §3 (RPR). 1983, c. 340, §2 (AMD). 1985, c. 349, (AMD). 1987, c. 60, §1 (RPR). 1989, c. 367, (AMD). 1991, c. 137, §§2,3 (AMD). 2011, c. 559, Pt. A, §10 (AMD).



10 §1105. Profiteering in necessities

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Abnormal market disruption" means a significant disruption to the production, distribution, supply, sale or availability of a commodity or commodities that:

(1) Is caused by an event such as a natural or man-made emergency or disaster, whether local or remote; and

(2) Causes ordinary competitive market forces to cease to function normally. [2005, c. 580, §1 (NEW).]

B. "Cost" means the expense associated with the acquisition, production, distribution or sale of necessities and may include, among other things, replacement costs, taxes and transportation costs. [2005, c. 580, §1 (NEW).]

C. "Necessities" includes food for human or animal consumption; pharmaceutical products, including prescription medications; wearing apparel; shoes; building materials; gas and electricity for light, heat and power; ice; fuel of all kinds; and fertilizer and fertilizer ingredients; together with tools, utensils, implements, machinery and equipment required for the actual production or manufacture of the same. "Necessities" includes any other vital or necessary good or service except those:

(1) Subject to continuous maximum price regulation under the provisions of any state or federal law;

(2) As to which the State's authority is preempted; or

(3) Furnished or provided by:

(a) Insurers; or

(b) Nonprofit hospitals, medical service organizations or health maintenance organizations authorized to transact business within the State pursuant to Title 24 and Title 24-A. [2005, c. 580, §1 (NEW).]

D. "Unconscionable price" means a price that is actionable under this section. There is a rebuttable presumption that a price is unconscionable when it exceeds by more than 15% the sum of:

(1) The price at which similar goods or services were offered for sale or sold by that person immediately prior to the beginning date of the abnormal market disruption. If that person did not offer such goods or services immediately prior to the abnormal market disruption, then the price is the price at which similar goods or services were offered for sale or sold by another person similarly situated prior to the abnormal market disruption; and

(2) The increased cost calculated according to the method used by that person prior to the abnormal market disruption. [2005, c. 580, §1 (NEW).]

[ 2005, c. 580, §1 (NEW) .]

2. Declaration. Whenever it appears upon due inquiry and consultation with the Attorney General that an abnormal market disruption exists or that there is a substantial likelihood that an abnormal market disruption is imminent, the Governor may, in the Governor's sole discretion and after considering whether the declaration of an abnormal market disruption itself will disrupt supplies for affected necessities, declare an abnormal market disruption.

A. A declaration made under this subsection must specify:

(1) The beginning date of the abnormal market disruption;

(2) The particular necessity, necessities or categories of necessities that are affected by the abnormal market disruption and made subject to the provisions of subsections 3 and 4; and

(3) The levels of trade or commerce that are affected by the abnormal market disruption and made subject to the provisions of subsections 3 and 4. [2005, c. 580, §1 (NEW).]

B. A declaration of abnormal market disruption under this subsection expires when the Governor declares it expired or 60 days from the date of its issuance, whichever is sooner. The declaration of abnormal market disruption may be modified by the Governor at any time. [2005, c. 580, §1 (NEW).]

C. The Governor shall publish decisions under this subsection in a manner reasonably calculated to give affected persons adequate notice. [2005, c. 580, §1 (NEW).]

D. Any person may petition the Governor regarding the Governor's decisions under this subsection. [2005, c. 580, §1 (NEW).]

[ 2005, c. 580, §1 (NEW) .]

3. Profiteering prohibited. After the Governor has declared an abnormal market disruption and before the declaration of the abnormal market disruption expires, a person may not sell or offer for sale necessities at an unconscionable price.

[ 2005, c. 580, §1 (NEW) .]

4. Civil violation. A violation of subsection 3 is a civil violation that constitutes and may be prosecuted as an unfair act or practice in the conduct of trade or commerce pursuant to Title 5, section 207, except that the provisions of Title 5, section 213 do not apply. The declaration of an abnormal market disruption creates a rebuttable presumption that the disruption occurred and existed from the beginning date in the declaration to the date of its expiration.

[ 2005, c. 580, §1 (NEW) .]

SECTION HISTORY

1979, c. 541, §A91 (AMD). 2005, c. 580, §1 (RPR).



10 §1106. Profiteering in rents

Whoever demands or collects an unreasonable or unjust rent or charge, taking into due consideration the actual market value of the property at the time, with a fair return thereon, or imposes an unreasonable or unjust term or condition, for the occupancy of a mobile home park lot or of any building or any part thereof, rented or hired for dwelling purposes, shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both. [1983, c. 148, (AMD).]

SECTION HISTORY

1983, c. 148, (AMD).



10 §1107. Investigation by Attorney General

The Attorney General upon the Attorney General's own initiative or upon petition of 50 or more citizens of this State, shall investigate all seeming violations of sections 1102-A and 1105 to 1107, all contracts, combinations or conspiracies in restraint of trade or commerce, and all monopolies, and may require, by summons, the attendance and testimony of witnesses and the production of books and papers before the Attorney General relating to any such matter under investigation. The summons must be served in the same manner as summons for witnesses in criminal cases, and all provisions of law relating thereto apply to summonses issued under this section so far as they are applicable. All investigations or hearings thereunder or connected therewith to which witnesses are summoned or called upon to testify or to produce books, records or correspondence are public or private at the choice of the person summoned and must be held in the county where the act to be investigated is alleged to have been committed, or if the investigation is on petition it must be held in the county in which the petitioners reside. The expense of such investigation must be paid from the appropriation provided by Title 5, section 203. [1991, c. 137, §4 (AMD).]

If, upon investigation, it appears to the Attorney General that the laws of this State, including sections 1102-A or 1105 to 1107, have been violated in any respect, the Attorney General shall prosecute the guilty parties and present all available information bearing upon such apparent violation to the proper prosecuting officer of the United States. [1991, c. 137, §4 (AMD).]

Any Justice of the Superior Court may by order, upon application of the Attorney General, compel the attendance of witnesses, the production of books and papers, including correspondence, and the giving of testimony, before the Attorney General in the same manner and to the same extent as before the Superior Court. Any failure to obey such order may be punishable by such court as a contempt. [1991, c. 137, §4 (AMD).]

SECTION HISTORY

1977, c. 175, §4 (AMD). 1991, c. 137, §4 (AMD).



10 §1108. Final judgment or decree as prima facie evidence

A final judgment or decree hereafter rendered in any civil or criminal proceeding brought by or on behalf of the State under the antitrust laws to the effect that a defendant has violated these laws shall be prima facie evidence against the defendant in any action or proceeding brought by any party against that defendant under such laws as to matters respecting which that judgment or decree would be an estoppel as between the parties thereto; provided that this section shall not apply to consent judgments or decrees entered before any testimony has been taken. Nothing contained in this section may be construed to impose any limitation on the application of collateral estoppel. [1983, c. 340, §3 (NEW).]

SECTION HISTORY

1983, c. 340, §3 (NEW).



10 §1109. Acquisition of gasoline and heating oil assets

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Gasoline sales" means the retail sale of internal combustion fuel for motor vehicles as defined in Title 29-A, section 101, subsection 42. [1995, c. 65, Pt. A, §13 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

B. "Heating oil sales" means the retail sale of #2 fuel oil used for heating residential, industrial or commercial space or water. [1991, c. 488, (NEW).]

[ 1995, c. 65, Pt. A, §13 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

2. Prohibition. A person may not acquire, directly or indirectly, from a business engaged in gasoline sales or heating oil sales in this State, without prior notice as required under subsection 3:

A. Controlling stock; or [1989, c. 750, (NEW).]

B. Substantial assets that include those used in gasoline sales or heating oil sales. [1991, c. 488, (AMD).]

[ 1991, c. 488, (AMD) .]

3. Report. The person acquiring stock or assets under subsection 2 shall provide notice of this acquisition to the Department of the Attorney General at least 30 days prior to the date of acquisition. That period may be shortened with the consent of the Attorney General.

[ 1991, c. 488, (AMD) .]

4. Confidentiality. Information received by the Department of the Attorney General as a result of this reporting requirement is confidential.

[ 1993, c. 719, §2 (AMD); 1993, c. 719, §12 (AFF) .]

5. Penalty. Violation of this section is a civil violation for which a civil penalty not to exceed $10,000 may be assessed.

[ 1989, c. 750, (NEW) .]

SECTION HISTORY

1989, c. 750, (NEW). 1991, c. 488, (AMD). 1993, c. 719, §2 (AMD). 1993, c. 719, §12 (AFF). 1995, c. 65, §A13 (AMD). 1995, c. 65, §§A153,C15 (AFF).



10 §1110. Requirements for price protection and prepaid contracts

1. Contract and solicitation requirements. A contract for the retail sale of home heating oil, kerosene or liquefied petroleum gas that offers a guaranteed price plan, including a prepaid contract and any other similar term, must be in writing and the terms and conditions of the price plan must be disclosed. The disclosure of terms and conditions must be in plain language, must immediately follow the language concerning the price or service that could be affected and must be printed in no less than 12-point boldface type of uniform font. A solicitation for the retail sale of home heating oil, kerosene or liquefied petroleum gas that offers a guaranteed price plan that could become a contract upon a response from a consumer, including a prepaid contract and any other similar term, must be in writing and the terms and conditions of that offer must be disclosed in plain language.

[ 2005, c. 632, §1 (NEW) .]

1-A. Registration. A home heating oil, kerosene or liquefied petroleum gas dealer who offers prepaid contracts under this section shall register the dealer’s intent to offer such contracts with the Commissioner of Professional and Financial Regulation by June 30th of each year. Registration must be on a form provided by the commissioner, accompanied by a fee of $100. Fees received under this subsection must be used by the commissioner to administer this section. Any balance of these funds does not lapse but must be carried forward to be expended for the same purpose in the following fiscal year.

[ 2011, c. 574, §1 (NEW) .]

1-B. Report. A home heating oil, kerosene or liquefied petroleum gas dealer who offers prepaid contracts under this section shall file an annual report with the Commissioner of Professional and Financial Regulation by October 31st of each year demonstrating how the dealer has satisfied the requirements of this section, including how the prepaid contracts are secured. The report must be made on a form provided by the commissioner. The form must conspicuously bear the warning that making a false statement on the form is a Class D crime under Title 17-A, section 453. The report must be signed by the dealer. If the dealer is a corporation, the report must be signed by either the president or an officer of the corporation and must include a list of all of the members of the board of directors of the corporation. The commissioner may not charge a fee for the form or for filing the report.

[ 2011, c. 574, §1 (NEW) .]

2. Security for prepaid contracts required; options. A home heating oil, kerosene or liquefied petroleum gas dealer may not enter into a prepaid contract to provide home heating oil, kerosene or liquefied petroleum gas to a consumer unless that dealer has obtained and maintains in accordance with subsection 3 any one of the following:

A. Heating oil, kerosene or liquefied petroleum gas contracts or other similar commitments that allow the dealer to purchase, at a fixed price, heating oil, kerosene or liquefied petroleum gas in an amount not less than 75% of the maximum number of gallons that the dealer is committed to deliver pursuant to all prepaid contracts entered into by the dealer; [2005, c. 632, §1 (NEW).]

B. A surety bond in an amount not less than 50% of the total amount of funds paid to the dealer by consumers pursuant to all prepaid heating oil, kerosene or liquefied petroleum gas contracts entered into by the dealer; or [2005, c. 632, §1 (NEW).]

C. A letter of credit in an amount not less than 100% of the total amount of funds paid to the dealer by consumers pursuant to all prepaid heating oil, kerosene or liquefied petroleum gas contracts entered into by the dealer. [2005, c. 632, §1 (NEW).]

[ 2005, c. 632, §1 (NEW) .]

3. Maintenance of security. A dealer shall maintain the amount of futures contracts or other similar commitments, the amount of the surety bond or the letter of credit required by subsection 2 for the period of time for which the prepaid home heating oil, kerosene or liquefied petroleum gas contracts are effective, except that the amount of the futures contracts or surety bond may be reduced during such period of time to reflect any amount of home heating oil, kerosene or liquefied petroleum gas already delivered to and paid for by the consumer.

[ 2005, c. 632, §1 (NEW) .]

4. Disclosure; additional contract requirements. A prepaid home heating oil, kerosene or liquefied petroleum gas contract must indicate:

A. The amount of funds paid by the consumer to the dealer under the contract; [2005, c. 632, §1 (NEW).]

B. The maximum number of gallons of home heating oil, kerosene or liquefied petroleum gas committed by the dealer for delivery to the consumer pursuant to the contract; and [2005, c. 632, §1 (NEW).]

C. That the performance of the prepaid contract is secured by one of the options set forth in subsection 2. [2005, c. 632, §1 (NEW).]

[ 2005, c. 632, §1 (NEW) .]

5. Reimbursement provision required. A prepaid home heating oil, kerosene or liquefied petroleum gas contract must provide that the contract price of any undelivered home heating oil, kerosene or liquefied petroleum gas owed to the consumer under the contract at the end date of the contract must be reimbursed to the consumer not later than 30 days after the end date of the contract unless the parties to the contract agree otherwise.

[ 2005, c. 632, §1 (NEW) .]

6. Enforcement. The Commissioner of Professional and Financial Regulation shall refer to the Attorney General for investigation any dealer that has filed a registration form under subsection 1-A and has failed to file a report demonstrating how the contracts are secured pursuant to subsection 1-B.

[ 2011, c. 574, §2 (NEW) .]

7. Prosecution. The Attorney General may prosecute a person making a false statement on the report required by subsection 1-B for unsworn falsification under Title 17-A, section 453 and may prosecute failure to file the report required by subsection 1-B as an unfair trade practice.

[ 2011, c. 574, §2 (NEW) .]

8. Unfair trade practice. A violation of any of the requirements of this section is a violation of the Maine Unfair Trade Practices Act.

[ 2011, c. 574, §2 (NEW) .]

9. Rules. The Commissioner of Professional and Financial Regulation may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 574, §2 (NEW) .]

SECTION HISTORY

2005, c. 632, §1 (NEW). 2011, c. 574, §§1, 2 (AMD).






Chapter 201-A: CONSTRUCTION CONTRACTS

10 §1111. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 461, §1 (NEW).]

1. Billing period. "Billing period" means the time period for payment agreed to by 2 parties or, in the absence of an agreement, the calendar month within which work is performed.

[ 1993, c. 461, §1 (NEW) .]

2. Construction contract. "Construction contract" means any agreement, whether written or oral, to perform or to supply materials for work on any real property.

[ 1993, c. 461, §1 (NEW) .]

3. Contractor. "Contractor" means a person or entity that contracts with an owner to perform work on real property.

[ 1993, c. 461, §1 (NEW) .]

4. Delivery. "Delivery" means receipt by addressee, including, but not limited to, by first class, registered or certified mail, or by hand delivery or transmitted by facsimile machine. Properly addressed mail is deemed delivered 3 days from the day it was sent.

[ 1993, c. 461, §1 (NEW) .]

5. Material supplier. "Material supplier" means any person or entity that has furnished or contracted to furnish materials or supplies in connection with a construction contract.

[ 1993, c. 461, §1 (NEW) .]

6. Owner. "Owner" means a person or entity having an interest in real property on which work is performed or to which materials for performing work are delivered, if the person or entity has agreed to or requested that work. "Owner" includes successors in interest of the owner and agents of the owner acting within their authority. "Owner" also includes the State and instrumentalities and subdivisions of the State including municipalities, school districts and school administrative districts having an interest in that real property.

[ 1993, c. 461, §1 (NEW) .]

7. Real property. "Real property" means real estate, including lands, leaseholds, tenements and hereditaments and improvements placed on real estate.

[ 1993, c. 461, §1 (NEW) .]

8. Subcontractor. "Subcontractor" means any person or entity that has contracted to perform work for or provide services to a contractor or another subcontractor in connection with a construction contract.

[ 1993, c. 461, §1 (NEW) .]

9. Work. "Work" means to build, alter, repair or demolish any improvement on, connected with or beneath the surface of any real property, or to excavate, clear, grade, fill or landscape any real property, to construct driveways, private roadways, highways and bridges, drilled wells, septic systems, sewage systems or utilities, to furnish materials for any of those purposes or to perform labor upon real property. "Work" also includes any design or other professional or skilled services rendered by architects, engineers, land surveyors, landscape architects and construction engineers.

[ 1993, c. 461, §1 (NEW) .]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1112. Application

This chapter does not apply to contracts entered into by the Department of Transportation. [1993, c. 461, §1 (NEW).]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1113. Owner's payment obligations

Payment to a contractor for work is subject to the following terms. [1993, c. 461, §1 (NEW).]

1. Contractual agreements. The owner shall pay the contractor strictly in accordance with the terms of the construction contract.

[ 1993, c. 461, §1 (NEW) .]

2. Invoices. If the construction contract does not contain a provision governing the terms of payment, the contractor may invoice the owner for progress payments at the end of the billing period. The contractor may submit a final invoice for payment in full upon completion of the agreed upon work.

[ 1993, c. 461, §1 (NEW) .]

3. Invoice payment terms. Except as otherwise agreed, payment of interim and final invoices is due from the owner 20 days after the end of the billing period or 20 days after delivery of the invoice, whichever is later.

[ 1993, c. 461, §1 (NEW) .]

4. Delayed payments. Except as otherwise agreed, if any progress or final payment to a contractor is delayed beyond the due date established in subsection 3, the owner shall pay the contractor interest on any unpaid balance due beginning on the 21st day, at an interest rate equal to that specified in Title 14, section 1602-C.

[ 2003, c. 460, §1 (AMD) .]

SECTION HISTORY

1993, c. 461, §1 (NEW). 2003, c. 460, §1 (AMD).



10 §1114. Contractor's and subcontractor's payment obligations

Payment to a subcontractor for work is subject to the following conditions. [1993, c. 461, §1 (NEW).]

1. Contractual agreements. The contractor or subcontractor shall pay a subcontractor or material supplier strictly in accordance with the terms of the subcontractor's or material supplier's contract.

[ 1993, c. 461, §1 (NEW) .]

2. Disclosure. Notwithstanding any contrary agreement, a contractor or subcontractor shall disclose to a subcontractor or material supplier the due date for receipt of payments from the owner before a contract between those parties is entered. Notwithstanding any other provision of this chapter, if a contractor or subcontractor fails to accurately disclose the due date to a subcontractor or material supplier, the contractor or subcontractor is obligated to pay the subcontractor or material supplier as though the 20-day due dates in section 1113, subsection 3 were met.

[ 2001, c. 471, Pt. A, §13 (AMD) .]

3. Invoices. Notwithstanding any contrary agreement, when a subcontractor or material supplier has performed in accordance with the provisions of a contract, a contractor shall pay to the subcontractor or material supplier, and each subcontractor shall in turn pay to its subcontractors or material suppliers, the full or proportional amount received for each subcontractor's work and materials based on work completed or service provided under the subcontract, 7 days after receipt of each progress or final payment or 7 days after receipt of the subcontractor's or material supplier's invoice, whichever is later.

[ 1993, c. 461, §1 (NEW) .]

4. Delayed payments. Notwithstanding any contrary agreement, if any progress or final payment to a subcontractor or material supplier is delayed beyond the due date established in subsection 2 or 3, the contractor or subcontractor shall pay its subcontractor or material supplier interest on any unpaid balance due beginning on the next day, at an interest rate equal to that specified in Title 14, section 1602-C.

[ 2003, c. 460, §2 (AMD) .]

SECTION HISTORY

1993, c. 461, §1 (NEW). 2001, c. 471, §A13 (AMD). 2003, c. 460, §2 (AMD).



10 §1115. Errors in documentation

1. Invoice errors. If an invoice is filled out incorrectly or incompletely or if there is any defect or impropriety in an invoice submitted, the owner, contractor or subcontractor must contact the person submitting the invoice in writing within 10 working days of receiving the invoice. If the contractor or subcontractor does not notify the person submitting the invoice within 10 days, the documentary errors are deemed waived.

[ 1993, c. 461, §1 (NEW) .]

2. Timely payment requirements. All timely payment requirements of this chapter apply, regardless of the dates invoices are corrected, whenever the person submitting the invoice has completed the work in a timely manner.

[ 1993, c. 461, §1 (NEW) .]

3. New billing period. If an error on the invoice is corrected by the person submitting the invoice, the date on which the corrected invoice is delivered is the end of the billing period.

[ 1993, c. 461, §1 (NEW) .]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1116. Retainage

1. Payment. If payments under a construction contract are subject to retainage, any amounts retained during the performance of the contract and due to be released to the contractor upon completion must be paid within 30 days after final acceptance of the work.

[ 1993, c. 461, §1 (NEW) .]

2. Retainage for subcontractors. If an owner is not withholding retainage for a subcontractor's work, a contractor may withhold retainage from its subcontractor or material supplier in accordance with their agreement. The retainage must be paid within 30 days of final acceptance of the work.

[ 1993, c. 461, §1 (NEW) .]

3. Payment of retainage to subcontractors. Notwithstanding any contrary agreement, a contractor shall pay to its subcontractors or material suppliers and each subcontractor shall in turn pay to its subcontractors or material suppliers, within 7 days after receipt of the retainage, the full amount due to each subcontractor or material supplier.

[ 1993, c. 461, §1 (NEW) .]

4. Withholding retainage. If a contractor or subcontractor unreasonably withholds acceptance of the work or materials or fails to pay retainage as required by this section, the owner, contractor or subcontractor is subject to the interest, penalty and attorney's fees provisions of this chapter.

[ 1993, c. 461, §1 (NEW) .]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1117. Prepayment or advance payment

This chapter in no way may be construed to prohibit an owner, contractor or subcontractor from making advance payments, progress payments or from prepaying if agreements or other circumstances make those payments appropriate. All such payments must be made promptly and are subject to the interest, penalty and other provisions of this chapter. [1993, c. 461, §1 (NEW).]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1118. Disputes; penalties; attorney's fees

1. Withholding payment. Nothing in this chapter prevents an owner, contractor or subcontractor from withholding payment in whole or in part under a construction contract in an amount equalling the value of any good faith claims against an invoicing contractor, subcontractor or material supplier, including claims arising from unsatisfactory job progress, defective construction or materials, disputed work or 3rd-party claims.

[ 1993, c. 461, §1 (NEW) .]

2. Penalty. If arbitration or litigation is commenced to recover payment due under the terms of this chapter and it is determined that an owner, contractor or subcontractor has failed to comply with the payment terms of this chapter, the arbitrator or court shall award an amount equal to 1% per month of all sums for which payment has wrongfully been withheld, in addition to all other damages due and as a penalty.

[ 1993, c. 461, §1 (NEW) .]

3. Wrongful withholding. A payment is not deemed to be wrongfully withheld if it bears a reasonable relation to the value of any claim held in good faith by the owner, contractor or subcontractor against which an invoicing contractor, subcontractor or material supplier is seeking to recover payment.

[ 1993, c. 461, §1 (NEW) .]

4. Attorney's fees. Notwithstanding any contrary agreement, the substantially prevailing party in any proceeding to recover any payment within the scope of this chapter must be awarded reasonable attorney's fees in an amount to be determined by the court or arbitrator, together with expenses.

[ 1993, c. 461, §1 (NEW) .]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1119. Contracts involving federal funds

Notwithstanding any provision of this chapter, language at variance to the requirements of this chapter may be included in contracts when that variance is required by any law, regulation or grant agreement conditioning the receipt or expenditure of federal aid. [1993, c. 461, §1 (NEW).]

SECTION HISTORY

1993, c. 461, §1 (NEW).



10 §1120. Owner exclusion

This chapter does not apply to contracts for the purchase of materials by a person performing work on that person's own real property. [1993, c. 461, §1 (NEW).]

SECTION HISTORY

1993, c. 461, §1 (NEW).






Chapter 202: CONSUMER LOAN AND LEASE AGREEMENTS

10 §1121. Purpose

The purpose of this chapter is to enable the average consumer, who makes a reasonable effort under ordinary circumstances, to read and understand the terms of loan and lease documents without having to obtain the assistance of a professional. [1985, c. 763, Pt. A, §66 (AMD).]

SECTION HISTORY

1979, c. 483, (NEW). 1985, c. 763, §A66 (AMD).



10 §1122. Definitions

As used in this chapter unless the context clearly indicates otherwise, the following terms shall have the following meanings. [1979, c. 483, (NEW).]

1. Agreement. "Agreement" means any writing which is substantially prepared in advance of a consumer loan or consumer lease and which a supervised lender or lessor furnishes to a consumer for the consumer to sign in connection with that loan or lease.

[ 1985, c. 763, Pt. A, §67 (AMD) .]

2. Amount financed. "Amount financed" means "amount financed" as defined by Title 9-A, section 1-301, subsection 5.

[ 1979, c. 483, (NEW) .]

3. Consumer. "Consumer" means an individual to whom a consumer loan or consumer lease is made.

[ 1985, c. 763, Pt. A, §67 (AMD) .]

3-A. Consumer lease. "Consumer lease" means a lease of goods to a consumer by a lessor for personal, family or household purposes, which is for a term exceeding 4 months and which is not made pursuant to a lender credit card.

[ 1985, c. 763, Pt. A, §68 (NEW) .]

4. Consumer loan. "Consumer loan" means a loan made to a consumer by a supervised lender for personal, family or household purposes, if the debt is payable in installments or a finance charge is made, including a loan made pursuant to a lender credit card.

[ 1979, c. 483, (NEW) .]

4-A. Lessor. "Lessor" means a person who, in the ordinary course of business, regularly leases, offers to lease or arranges for the lease of personal property under a consumer lease.

[ 1985, c. 763, Pt. A, §69 (NEW) .]

5. Supervised lender. "Supervised lender" means "supervised lender" as defined under Title 9-A, section 1-301, subsection 39.

[ 1979, c. 483, (NEW) .]

SECTION HISTORY

1979, c. 483, (NEW). 1985, c. 763, §§A67-69 (AMD).



10 §1123. Scope

1. Application. Except as provided in subsection 2, this chapter applies to any agreement signed in connection with a consumer loan or consumer lease entered into in this State between a consumer who is a resident of this State at the time of the loan or lease and a supervised lender or lessor.

[ 1985, c. 763, Pt. A, §70 (AMD) .]

2. Exclusions. This chapter does not apply:

A. To consumer loans or consumer leases in which the amount financed or in the case of consumer leases, the capitalized cost of the leased property, exceeds $100,000; and [1985, c. 763, Pt. A, §70 (AMD).]

B. To language or arrangement which is specifically required by federal or state law, regulation or official agency interpretation; or to agreements, the form or any part of which is required by any governmental instrumentality as a condition of the assignability of the agreement. [1979, c. 483, (NEW).]

[ 1985, c. 763, Pt. A, §70 (AMD) .]

SECTION HISTORY

1979, c. 483, (NEW). 1985, c. 763, §A70 (AMD).



10 §1124. Requirements for agreements

After October 1, 1982, every consumer loan agreement, and after January 1, 1987, every consumer lease agreement, shall be: [1985, c. 763, Pt. A, §71 (AMD).]

1. Plain language. Written in a clear and coherent manner using words with common and everyday meanings; and

[ 1981, c. 236, §1 (AMD) .]

2. Meaningful arrangement. Appropriately divided and captioned by its various sections.

[ 1979, c. 483, (NEW) .]

SECTION HISTORY

1979, c. 483, (NEW). 1981, c. 236, §1 (AMD). 1981, c. 551, §1 (AMD). 1985, c. 763, §A71 (AMD).



10 §1125. Enforcement

A supervised lender's or lessor's failure to comply with the requirements of section 1124 shall constitute a violation of Title 9-A which shall be enforceable under Title 9-A, section 6-108. [1985, c. 763, Pt. A, §72 (AMD).]

SECTION HISTORY

1979, c. 483, (NEW). 1985, c. 763, §A72 (AMD).



10 §1126. Certification of compliance

1. Certification. A supervised lender or lessor, or any trade organization or association acting on behalf of supervised lenders or lessors, may submit any proposed form of agreement to the Office of Consumer Credit Regulation or, in the case of forms of agreement from supervised financial organizations, the Bureau of Financial Institutions. Within 45 days, the office or bureau shall either certify the form as complying with the requirements of section 1124 or refuse to certify the form as complying, setting forth written reasons for its refusal. Failure by the office or bureau to act under this section within 45 days is considered a certification of the form's compliance. A certification of compliance under this section is an absolute bar to any legal proceeding by the director or superintendent for failure to comply with the requirements of section 1124.

[ 2001, c. 44, §8 (AMD); 2001, c. 44, §14 (AFF) .]

2. Fees. Any form of agreement submitted to the office under this section must be accompanied by a fee of $25. The period within which the office must act under this section commences upon receipt of the fee. The fees received under this section are to be used by the director for the purposes of this chapter. The balance of any fees so received does not lapse.

[ RR 1995, c. 1, §7 (AFF); RR 1995, c. 1, §6 (COR) .]

SECTION HISTORY

1979, c. 483, (NEW). 1981, c. 236, §2 (AMD). 1981, c. 501, §82 (AMD). 1981, c. 551, §2 (AMD). 1985, c. 763, §A73 (AMD). RR 1995, c. 1, §7 (AFF). RR 1995, c. 1, §6 (COR). 1995, c. 309, §17 (AMD). 1995, c. 309, §29 (AFF). 2001, c. 44, §8 (AMD). 2001, c. 44, §14 (AFF).






Chapter 202-A: PAYMENT BY NEGOTIABLE INSTRUMENT

10 §1131. Limitation on requests for certain types of identification

No person accepting a negotiable instrument as payment in full or in part for goods or services may require the payor to use a bank credit card as a form of identification if the payor does not possess a bank credit card. This section does not limit the other reasonable forms of identification a payee may require before accepting a negotiable instrument. [1987, c. 244, (NEW).]

SECTION HISTORY

1987, c. 244, (NEW).






Chapter 202-B: PROHIBITED CREDIT CARD PRACTICES INVOLVING PROVIDERS OF TRAVEL SERVICES

10 §1141. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 261, (NEW).]

1. Credit card. "Credit card" has the same meaning as "accepted credit card," as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq.

[ 2011, c. 427, Pt. D, §16 (AMD) .]

2. Credit card issuer. "Credit card issuer" has the same meaning as "card issuer," as defined in the Federal Truth in Lending Act, 15 United States Code, Section 1601 et seq.

[ 2011, c. 427, Pt. D, §17 (AMD) .]

3. Provider of travel services. "Provider of travel services" means a person, firm or corporation engaged in the business of furnishing travel, transportation or vacation services.

[ 1991, c. 261, (NEW) .]

4. Travel agent. "Travel agent" means a person, firm, corporation, partnership or association, other than a common carrier as defined in Title 12, section 6001, subsection 8 or employee of a common carrier, that:

A. Is an officially appointed agent of a common carrier or is a member of a cruise lines association who operates exclusively as an agent for cruise lines in the sale of cruise travel products or services; and [1991, c. 261, (NEW).]

B. As a legal agent for a provider of travel services:

(1) Sells or offers for sale travel, transportation or vacation arrangements;

(2) Negotiates for travel, transportation or vacation services; or

(3) Professes to be by solicitation, advertisement or other means a seller, contractor or arranger for travel, transportation or vacation services. [1991, c. 261, (NEW).]

[ 1991, c. 261, (NEW) .]

SECTION HISTORY

1991, c. 261, (NEW). 2007, c. 273, Pt. C, §10 (AMD). 2007, c. 695, Pt. B, §2 (AMD). 2011, c. 427, Pt. D, §§16, 17 (AMD).



10 §1142. Prohibited practice

When a travel agent furnishes travel services to a consumer and the consumer uses a credit card to obtain credit in the transaction, the provider of travel services for which the travel agent is an agent may not as the result of the use of the credit card impose a surcharge on or reduce commissions paid to the travel agent. This prohibition does not apply if the provider of travel services is the issuer of the credit card used in the transaction. [1991, c. 261, (NEW).]

SECTION HISTORY

1991, c. 261, (NEW).



10 §1143. Remedies

Any person injured as a result of a violation of section 1142 may seek damages and an injunction in a civil action. Any person likely to be injured by a violation of section 1142 may seek an injunction in a civil action. The court may award reasonable attorney's fees to the plaintiff. [1991, c. 261, (NEW).]

SECTION HISTORY

1991, c. 261, (NEW).






Chapter 202-C: COMMERCIAL LOAN AGREEMENTS

10 §1146. Writing required for commercial loans

1. Writing and signature required. A borrower may not maintain an action upon any agreement to lend money, extend credit, forbear from collection of a debt or make any other accommodation for the repayment of a debt for more than $250,000 unless the promise, contract or agreement on which the action is brought, or some memorandum or note of the promise, contract or agreement, is:

A. In writing; and [1991, c. 535, (NEW).]

B. Signed by the party to be charged with the promise, contract or agreement, or by some person lawfully authorized to sign for the party to be charged. [1991, c. 535, (NEW).]

[ 1991, c. 535, (NEW) .]

2. Notice. Subsection 1 does not apply if the person to be charged with the promise, contract or agreement failed to notify the borrower that the promise, contract or agreement must be in writing for an action to be maintained.

[ 1991, c. 535, (NEW) .]

3. Application. This section applies only to promises, contracts and agreements entered into after the effective date of this section.

[ 1991, c. 535, (NEW) .]

SECTION HISTORY

1991, c. 535, (NEW).






Chapter 202-D: CREDIT CARD AND DEBIT CARD RECEIPTS

10 §1149. Electronically printed credit card and debit card receipts

1. Electronically printed receipts. Except as provided in this section, a person, firm, partnership, association, corporation or limited liability company that accepts credit cards or debit cards for the transaction of business may not print more than the last 5 digits of the credit card or debit card account number or the expiration date of the credit card or debit card on a receipt provided to a cardholder at the point of sale of the transaction.

[ 2003, c. 586, §1 (AMD); 2003, c. 586, §3 (AFF) .]

2. Exception. This section applies only to receipts that are electronically printed and does not apply to transactions in which the sole means of recording the cardholder's credit card or debit card account number is by handwriting or by an imprint or copy of the credit card or debit card.

[ 2001, c. 527, §1 (NEW) .]

3. Forfeiture; civil penalty. A person, firm, partnership, association, corporation or limited liability company that violates this section is subject to a forfeiture not to exceed $250 for the first violation and a civil penalty of $1,000 for each subsequent violation. A forfeiture or civil penalty may not be assessed for a violation of this section if the person, firm, partnership, association, corporation or limited liability company demonstrates by a preponderance of the evidence that the defendant has adopted procedures reasonably designed to avoid errors and that the violation was unintentional and resulted from a bona fide error.

[ 2001, c. 527, §1 (NEW) .]

3-A. Absolved from forfeiture and civil penalty. Until January 1, 2005, a person who violates this section is absolved from civil prosecution or forfeitures and civil penalties associated with any such violation occurring before that date.

[ 2003, c. 586, §2 (NEW); 2003, c. 586, §3 (AFF) .]

4. Effective date. This section takes effect January 1, 2004.

[ 2001, c. 527, §1 (NEW) .]

SECTION HISTORY

2001, c. 527, §1 (NEW). 2003, c. 586, §§1,2 (AMD). 2003, c. 586, §3 (AFF).






Chapter 202-E: TRUTH IN MUSIC ADVERTISING

10 §1156. Short title

This chapter is known and may be cited as "the Truth in Music Advertising Act." [2007, c. 171, §1 (NEW).]

SECTION HISTORY

2007, c. 171, §1 (NEW).



10 §1157. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 171, §1 (NEW).]

1. Performing group. "Performing group" means a vocal or instrumental group seeking to use the name of another group that has previously released a commercial sound recording under that name.

[ 2007, c. 171, §1 (NEW) .]

2. Person. "Person" means any individual, partnership, corporation or association.

[ 2007, c. 171, §1 (NEW) .]

3. Recording group. "Recording group" means a vocal or instrumental group at least one of whose members has previously released a commercial sound recording under that group's name and in which the member has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

[ 2007, c. 171, §1 (NEW) .]

4. Sound recording. "Sound recording" means a work that results from the fixation on a material object of a series of musical, spoken or other sounds regardless of the nature of the material object, such as a disc, tape or other phonorecord, in which the sounds are embodied.

[ 2007, c. 171, §1 (NEW) .]

SECTION HISTORY

2007, c. 171, §1 (NEW).



10 §1158. Production

A person may not promote, advertise or conduct a live musical performance or production in this State through the use of a false, deceptive or misleading affiliation, connection or association between a performing group and a recording group unless: [2007, c. 171, §1 (NEW).]

1. Authorized; federal service mark. The performing group is the authorized registrant and owner of a federal service mark for that group registered in the United States Patent and Trademark Office;

[ 2007, c. 171, §1 (NEW) .]

2. Legal right. At least one member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group;

[ 2007, c. 171, §1 (NEW) .]

3. Salute or tribute. The live musical performance or production is identified in all advertising and promotion as a salute or tribute and the name of the performing group is not so closely related or similar to the name used by the recording group that it would tend to confuse or mislead the public; and

[ 2007, c. 171, §1 (NEW) .]

4. Expressly authorized. The performance or production is expressly authorized by the recording group.

[ 2007, c. 171, §1 (NEW) .]

SECTION HISTORY

2007, c. 171, §1 (NEW).



10 §1159. Restraining prohibited acts

1. Injunction. Whenever the Attorney General or a district attorney has reason to believe that a person is promoting, advertising or conducting or is preparing to promote, advertise or conduct a live musical performance or production in violation of section 1158 and that proceedings would be in the public interest, the Attorney General or district attorney may bring an action in the name of the State against the person to restrain that practice by temporary or permanent injunction.

[ 2007, c. 171, §1 (NEW) .]

2. Payment of costs and restitution. Whenever any court issues a permanent injunction to restrain and prevent violations of this chapter as authorized in subsection 1, the court may in its discretion direct that the defendant restore to the recording group any money or property, real or personal, that has been acquired by means of any violation of this chapter, under terms and conditions to be established by the court.

[ 2007, c. 171, §1 (NEW) .]

SECTION HISTORY

2007, c. 171, §1 (NEW).



10 §1160. Penalty

In addition to any other relief that may be granted under section 1159, a person who violates section 1158 commits a civil violation for which a fine of not less than $500 per violation may be adjudged. Each performance or production advertised or conducted in violation of section 1158 constitutes a separate violation. [2007, c. 171, §1 (NEW).]

SECTION HISTORY

2007, c. 171, §1 (NEW).



10 §1160-A. Exemption

This chapter does not apply to any nonprofit corporation incorporated under the laws of this State and subject to the provisions of Title 13, chapter 81 or 93 or the Maine Nonprofit Corporation Act. [2007, c. 171, §1 (NEW).]

SECTION HISTORY

2007, c. 171, §1 (NEW).






Chapter 203: FAIR TRADE ACT

10 §1151. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 127, (RP).



10 §1152. Certain contracts not invalid (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 413, §1 (AMD). 1977, c. 127, (RP).



10 §1153. Unfair competition defined (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 413, §2 (AMD). 1977, c. 127, (RP).



10 §1154. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 127, (RP).



10 §1155. Injunction and recovery of damages (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 127, (RP).






Chapter 203-A: MANUFACTURER WARRANTIES ON MOTOR VEHICLES

10 §1161. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1983, c. 145, (NEW).]

1. Consumer. "Consumer" means the purchaser, other than for purposes of resale, or the lessee, of a motor vehicle, any person to whom the motor vehicle is transferred during the duration of an express warranty applicable to the motor vehicle and any other person entitled by the terms of the warranty to enforce the obligations of the warranty, except that the term "consumer" shall not include any governmental entity, or any business or commercial enterprise which registers 3 or more motor vehicles.

[ 1987, c. 359, §1 (AMD) .]

2. Manufacturer. "Manufacturer" means manufacturer, importer, distributor or anyone who is named as the warrantor on an express written warranty on a motor vehicle.

[ 1983, c. 145, (NEW) .]

3. Motor vehicle. "Motor vehicle" means any motor driven vehicle, designed for the conveyance of passengers or property on the public highways that is sold or leased in this State, except that the term "motor vehicle" does not include any vehicle used primarily for commercial purposes with a gross vehicle weight of 8,500 pounds or more.

[ 2003, c. 337, §2 (AMD) .]

4. Reasonable allowance for use. "Reasonable allowance for use" means an amount that can not exceed the lesser of 1/3 of that amount allowed per mile by the United States Internal Revenue Service as provided by regulation, revenue procedure or revenue ruling promulgated under the United States Internal Revenue Code, Title 26, Section 162 for the use of a personal vehicle for business purposes based upon the mileage reported for that motor vehicle on the application for state-certified arbitration accepted by the State plus all mileage directly attributable to use by a consumer beyond 20,000 miles or 10% of the purchase price of the vehicle.

[ 2003, c. 337, §3 (AMD) .]

5. State-certified arbitration. "State-certified arbitration" means the informal dispute settlement procedure administered by the Department of the Attorney General which arbitrates consumer complaints dealing with new motor vehicles that may be so defective as to qualify for equitable relief under the Maine lemon laws.

[ 1989, c. 570, §1 (NEW) .]

SECTION HISTORY

1983, c. 145, (NEW). 1985, c. 220, §1 (AMD). 1987, c. 359, §§1,2 (AMD). 1989, c. 570, §1 (AMD). 1999, c. 212, §1 (AMD). 2003, c. 337, §§2,3 (AMD). 2003, c. 337, §3 (AMD).



10 §1161-A. Short title

This chapter may be known and cited as "the Maine Lemon Law." [2003, c. 337, §4 (NEW).]

SECTION HISTORY

2003, c. 337, §4 (NEW).



10 §1162. Scope; construction

1. Consumer rights. Nothing in this chapter in any way limits the rights or remedies which are otherwise available to a consumer under any other law.

[ 1983, c. 145, (NEW) .]

2. Manufacturers, distributors, agents and dealers. Nothing in this chapter in any way limits the rights or remedies of franchisees under chapter 204 or other applicable law.

[ 1983, c. 145, (NEW) .]

3. Waivers void. Any agreement entered into by a consumer which waives, limits or disclaims the rights set forth in this chapter shall be void as contrary to public policy.

[ 1985, c. 220, §2 (NEW) .]

SECTION HISTORY

1983, c. 145, (NEW). 1985, c. 220, §2 (AMD).



10 §1163. Rights and duties

1. Repair of nonconformities. If a motor vehicle does not conform to all express warranties, the manufacturer, its agent or authorized dealer shall make those repairs necessary to conform the vehicle to the express warranties if the consumer reports the nonconformity to the manufacturer, its agent or authorized dealer during the term of the express warranties, within a period of 3 years following the date of original delivery of the motor vehicle to a consumer or during the first 18,000 miles of operation of that motor vehicle, whichever occurs earliest. This obligation exists notwithstanding the fact that the repairs are made after the expiration of the appropriate time period.

A. [1989, c. 570, §2 (RP).]

B. [1989, c. 570, §2 (RP).]

[ 2003, c. 337, §5 (AMD) .]

2. Failure to make effective repair. If the manufacturer or its agents or authorized dealers are unable to conform the motor vehicle to any applicable express warranty by repairing or correcting any defect or condition, or combination of defects or conditions that substantially impairs the use, safety or value of the motor vehicle after a reasonable number of attempts, the manufacturer shall either replace the motor vehicle with a comparable motor vehicle or accept return of the vehicle from the consumer and make a refund to the consumer and lienholder, if any, as their interests may appear. The consumer may reject any offered replacement and receive instead a refund. The refund must consist of the following items, less a reasonable allowance for use of the vehicle:

A. The full purchase price or, if a leased vehicle, the lease payments made to date, including any paid finance charges on the purchased or leased vehicle; [1991, c. 64, (AMD).]

B. All collateral charges, including, but not limited to, sales tax, registration fees and similar government charges; and [2003, c. 337, §5 (AMD).]

C. Reasonable costs incurred by the consumer for towing and storage of the vehicle and for procuring alternative transportation while the vehicle could not be driven because it did not conform to any applicable express warranty. [1999, c. 212, §2 (AMD).]

The provisions of this section do not affect the obligations of a consumer under a loan or sales contract or the secured interest of any secured party. The secured party shall consent to the replacement of the security interest with a corresponding security interest on a replacement motor vehicle that is accepted by the consumer in exchange for the motor vehicle, if the replacement motor vehicle is comparable in value to the original motor vehicle. If, for any reason, the security interest in the motor vehicle having a defect or condition is not able to be replaced with a corresponding security interest on a motor vehicle accepted by the consumer, the consumer is entitled to a refund. Refunds required under this section must be made to the consumer and the secured party, if any, as their interests exist at the time the refund is to be made. Similarly, refunds to a lessor and lessee must be made as their interests exist at the time the refund is to be made.

[ 2003, c. 337, §5 (AMD) .]

3. Reasonable number of attempts; presumption. There is a presumption that a reasonable number of attempts have been undertaken to conform a motor vehicle to the applicable express warranties if:

A. The same nonconformity has been subject to a repair attempt 3 or more times by the manufacturer or its agents or authorized dealers within the express warranty term, during the period of 3 years following the date of original delivery of the motor vehicle to a consumer or during the first 18,000 miles of operation of that motor vehicle, whichever occurs earliest, and the nonconformity continues to exist; [2003, c. 337, §5 (AMD).]

A-1. [1989, c. 570, §3 (RP).]

A-2. The same nonconformity has resulted in a serious failure of either the braking or steering systems in the vehicle and has been subject to a repair attempt one or more times by the manufacturer or its agents or authorized dealers during the warranty term or the appropriate time period, whichever occurs earlier; or [2003, c. 337, §5 (NEW).]

B. The vehicle is out of service by reason of a repair attempt by the manufacturer, its agents or authorized dealer, of any defect or condition or combination of defects for a cumulative total of 15 or more business days during that warranty term or the appropriate time period, whichever occurs earlier. [2003, c. 337, §5 (AMD).]

[ 2003, c. 337, §5 (AMD) .]

3-A. Final opportunity to repair. If the manufacturer or its agents have been unable to make the repairs necessary to conform the vehicle to the express warranties, the consumer shall notify, in writing, the manufacturer or the authorized dealer of the consumer's desire for a refund or replacement. This notice can be given after one repair attempt if the nonconformity has resulted in a serious failure of either the braking or steering systems in the vehicle. For the 7 business days following receipt by the dealer or the manufacturer of this notice, the manufacturer has a final opportunity to correct or repair any nonconformities. This final repair effort must be at a repair facility that is reasonably accessible to the consumer. This repair effort does not stay the time period within which the manufacturer must provide an arbitration hearing pursuant to section 1165.

[ 2003, c. 337, §5 (AMD) .]

4. Time limit; extension. The term of an express warranty, the 18,000 mileage term, the 3-year period following delivery and the 15-day period provided in subsection 3, paragraph B, must be extended by any period of time during which repair services are not available to the consumer because of a war, invasion or strike or fire, flood or other natural disaster.

[ 2003, c. 337, §5 (AMD) .]

5. Dealer liability. Nothing in this chapter may be construed as imposing any liability on a dealer or creating a cause of action by a consumer against a dealer under this section, except regarding any written express warranties made by the dealer apart from the manufacturer's own warranties.

[ 1983, c. 145, (NEW) .]

6. Disclosure of notice requirement. No consumer may be required to notify the manufacturer of a claim under this section, unless the manufacturer has clearly and conspicuously disclosed to the consumer, in the warranty or owner's manual, that written notification of the nonconformity is required before the consumer may be eligible for a refund or replacement of the vehicle. The manufacturer shall include with the warranty or owner's manual the name and address to which the consumer shall send the written notification.

[ 1987, c. 395, §6 (AMD) .]

6-A. Notification of dealer. Consumers may also satisfy a manufacturer's notice requirement by notifying in writing the authorized dealer of a claim under this section. The dealer shall act as the manufacturer's agent and immediately communicate to the manufacturer the consumer's claim.

[ 1987, c. 359, §7 (NEW) .]

7. Disclosure at time of resale for failure to make effective repair. A motor vehicle that is returned to the manufacturer under subsection 2 may not be resold without clear and conspicuous written disclosure to any subsequent purchaser, whether that purchaser is a consumer or a dealer, of the following information:

A. That the motor vehicle was returned to the manufacturer under this chapter; [1985, c. 220, §3 (NEW).]

B. That the motor vehicle did not conform to the manufacturer's express warranties; and [1985, c. 220, §3 (NEW).]

C. The ways in which the motor vehicle did not conform to the manufacturer's express warranties. [1985, c. 220, §3 (NEW).]

The certificate of title of a vehicle subject to the disclosure requirements of this subsection is subject to the branding requirements of Title 29-A, section 670.

[ 2007, c. 383, §1 (AMD) .]

8. Disclosure at time of retail sale under settlement agreement. A motor vehicle that is surrendered to a manufacturer as a result of a settlement of a state-certified arbitration must, at the time that motor vehicle is first offered for retail sale to the public, be affixed with a clear and conspicuous written disclosure stating that the vehicle was the subject of a Maine Lemon Law settlement agreement.

[ 2003, c. 337, §5 (NEW) .]

SECTION HISTORY

1983, c. 145, (NEW). 1985, c. 220, §3 (AMD). 1987, c. 359, §§3-7 (AMD). 1989, c. 570, §§2,3 (AMD). 1991, c. 64, (AMD). 1999, c. 212, §2 (AMD). 2003, c. 337, §5 (AMD). 2007, c. 383, §1 (AMD).



10 §1164. Affirmative defense

It is an affirmative defense to any claim under this chapter that: [1983, c. 145, (NEW).]

1. Lack of impairment. An alleged nonconformity does not substantially impair the use, safety or value of the motor vehicle; or

[ 1985, c. 220, §4 (AMD) .]

2. Abuse. A nonconformity is the result of abuse, neglect or unauthorized modifications or alterations of a motor vehicle by anyone other than the manufacturer, its agents or authorized dealers since delivery to the consumer.

[ 1983, c. 145, (NEW) .]

SECTION HISTORY

1983, c. 145, (NEW). 1985, c. 220, §4 (AMD).



10 §1165. Informal dispute settlement

If a manufacturer has established an informal dispute settlement procedure which complies in all respects with the provisions of 16 Code of Federal Regulations, Part 703, as from time to time amended, the provisions of section 1163, subsection 2, concerning refunds or replacement shall not apply to any consumer who has not first resorted to that procedure or to state-certified arbitration. This requirement shall be satisfied 40 days after notification to the informal dispute settlement procedure of the dispute or when the procedure's duties under 16 Code of Federal Regulations, Part 703.5 (d), are completed, whichever occurs sooner. [1989, c. 570, §4 (AMD).]

SECTION HISTORY

1983, c. 145, (NEW). 1985, c. 220, §5 (AMD). 1989, c. 570, §4 (AMD).



10 §1166. Unfair or deceptive trade practice

A violation of any of the provisions of this chapter shall be considered prima facie evidence of an unfair or deceptive trade practice under Title 5, chapter 10. [1985, c. 220, §6 (NEW).]

SECTION HISTORY

1985, c. 220, §6 (NEW).



10 §1167. Attorney's fees

In the case of a consumer's successful action to enforce any liability under this chapter, a court may award reasonable attorney's fees and costs incurred in connection with the action. [1985, c. 220, §7 (NEW).]

SECTION HISTORY

1985, c. 220, §7 (NEW).



10 §1168. New car leases

For the purposes of this chapter only, the following apply to leases of new motor vehicles. [1987, c. 359, §8 (NEW).]

1. Warranties. If express warranties are regularly furnished to purchasers of substantially the same kind of motor vehicles:

A. Those warranties are deemed to apply to the leased motor vehicles; and [2003, c. 337, §6 (AMD).]

B. The consumer lessee is deemed to be the first purchaser of the motor vehicle for the purpose of any warranty provisions limiting warranty benefits to the original purchaser. [2003, c. 337, §6 (AMD).]

[ 2003, c. 337, §6 (AMD) .]

2. Lessee's rights. The lessee of a motor vehicle has the same rights under this chapter against the manufacturer and any person making express warranties that the lessee would have under this chapter if the vehicle had been purchased by the lessee. The manufacturer and any person making express warranties have the same duties and obligations under this chapter with respect to the vehicle that the manufacturer and other person would have under this chapter if the goods had been sold to the lessee.

[ 1987, c. 359, §8 (NEW) .]

3. Termination of lease and obligations. The lessee's lease agreement with the motor vehicle lessor and all contractual obligations terminate upon a decision that the vehicle does not conform to the vehicle's express warranty and the return of the vehicle to the lessor. The lessee may not be liable to the manufacturer or motor vehicle lessor for any further costs or charges under the lease agreement. The motor vehicle lessor shall release the motor vehicle title to the manufacturer upon payment by the manufacturer under this chapter.

[ 1999, c. 212, §3 (NEW) .]

SECTION HISTORY

1987, c. 359, §8 (NEW). 1999, c. 212, §3 (AMD). 2003, c. 337, §6 (AMD).



10 §1169. State motor vehicle dispute arbitration and mediation

1. Neutral motor vehicle arbitration. All manufacturers shall submit to state-certified motor vehicle arbitration if arbitration is requested by the consumer within 3 years from the date of original delivery to the consumer of a motor vehicle or within the term of the express warranties, whichever comes first, and the State has accepted the application as making proper Maine Lemon Law claims. State-certified arbitration must be performed by one or more neutral arbitrators selected by the Department of the Attorney General operating in accordance with the rules adopted pursuant to this chapter. The Attorney General may contract with an independent entity to provide arbitration or the Attorney General's office may appoint neutral arbitrators. Each party to an arbitration is entitled to one rejection of a proposed arbitrator.

[ 2003, c. 337, §7 (AMD) .]

2. Written findings. Each arbitration results in a written finding of whether the motor vehicle in dispute meets the standards set forth by this chapter for vehicles that are required to be replaced or refunded. This finding must be issued within 45 days of receipt by the Department of the Attorney General of a properly completed written request by a consumer for state-certified arbitration under this section. All findings of fact issuing from a state-certified arbitration must be taken as admissible evidence of whether the standards set forth in this chapter for vehicles required to be refunded or replaced have been met in any subsequent action brought by either party ensuing from the matter considered in the arbitration. The finding reporting date may be extended by 5 days if the arbitrator seeks an independent evaluation of the motor vehicle. In addition to the other remedies provided by this chapter, the arbitrator may award a consumer whose motor vehicle is required to be replaced or refunded reasonable witness fees for a professional motor vehicle mechanic or engineer who prepared a notarized report on the condition of the vehicle or who testified at the arbitration hearing on behalf of the consumer.

[ 1999, c. 212, §4 (AMD) .]

3. Administered by Attorney General. The Department of the Attorney General shall promulgate rules governing the proceedings of state-certified arbitration which shall promote fairness and efficiency. These rules shall include, but are not limited to, a requirement of the personal objectivity of each arbitrator in the results of the dispute that that arbitrator will hear, and the protection of the right of each party to present its case and to be in attendance during any presentation made by the other party.

[ 1989, c. 570, §5 (NEW) .]

4. Consumer arbitration relief. If a motor vehicle is found by state-certified arbitration to have met the standards set forth in section 1163, subsection 2, for vehicles required to be replaced or refunded, and if the manufacturer of the motor vehicle is found to have failed to provide the refund or replacement as required, the manufacturer shall, within 21 days from the receipt of a finding, deliver the refund or replacement, including the costs and collateral charges set forth in section 1163, subsection 2, or appeal the finding in Superior Court. For good cause, a manufacturer may seek from the Department of the Attorney General an extension of the time within which it must deliver to the consumer a replacement vehicle.

[ 1989, c. 570, §5 (NEW) .]

5. Appeal of arbitration decision. An appeal by a manufacturer or the consumer of the arbitrator's findings may not be heard unless the petition for appeal is filed with the Superior Court of the county in which the sale occurred, within 21 days of issuance of the finding of the state-certified arbitration. The appeal must be a trial de novo. The arbitrator and the Department of the Attorney General may not be parties in any such appeal and may not be called as witnesses. The Department of the Attorney General may submit an amicus curiae brief.

In the event that any state-certified arbitration resulting in an award of a refund or replacement is upheld by the court, recovery by the consumer may include continuing damages up to the amount of $25 per day for each day subsequent to the day the motor vehicle was returned to the manufacturer, pursuant to section 1163, that the vehicle was out of use as a direct result of any nonconformity not issuing from owner negligence, accident, vandalism or any attempt to repair or substantially modify the vehicle by a person other than the manufacturer, its agent or authorized dealer, provided that the manufacturer did not make a comparable vehicle available to the consumer free of charge.

In addition to any other recovery, any prevailing consumer must be awarded reasonable attorney's fees and costs. If the court finds that the manufacturer did not have any reasonable basis for its appeal or that the appeal was frivolous, the court shall double the amount of the total award to the consumer.

[ 1999, c. 212, §4 (AMD) .]

6. Consumer's rights if arbitrator denies relief. The provisions of this chapter shall not be construed to limit or restrict in any way the rights or remedies provided to consumers under this chapter or any other state law. In addition, if any consumer is dissatisfied with any finding of state-certified arbitration, the consumer shall have the right to apply to the manufacturer's informal dispute settlement procedure, if the consumer has not already done so, or may appeal that finding to the Superior Court of the county in which the sale occurred, within 21 days of the decision.

[ 1989, c. 570, §5 (NEW) .]

7. Disclosure of consumer lemon law rights. A clear and conspicuous disclosure of the rights of the consumer under this chapter shall be provided by the manufacturer to the consumer along with ownership manual materials. The form and manner of these notices shall be prescribed by rule of the Department of the Attorney General. The notice disclosures shall not include window stickers.

[ 1989, c. 570, §5 (NEW) .]

8. Manufacturer's failure to abide by arbitrator's decision. The failure of a manufacturer either to abide by the decision of state-certified arbitration or to file a timely appeal shall entitle any prevailing consumer who has brought an action to enforce this chapter to an award of no less than 2 times the actual award, unless the manufacturer can prove that the failure was beyond the manufacturer's control or can show it was the result of a written agreement with the consumer.

[ 1989, c. 570, §5 (NEW) .]

9. Consumer request for information. Upon request from the consumer, the manufacturer or dealer shall provide a copy of all repair records for the consumer's motor vehicle and all reports relating to that motor vehicle, including reports by the dealer or manufacturer concerning inspection, diagnosis or test-drives of that vehicle and any technical reports, bulletins or notices issued by the manufacturer regarding the specific make and model of the consumer's new motor vehicle as it pertains to any material, feature, component or the performance of the motor vehicle.

[ 1989, c. 570, §5 (NEW) .]

10. Penalties. It shall be prima facie evidence of an unfair trade practice under Title 5, chapter 10, for a manufacturer, within 21 days of receipt of any finding in favor of the consumer in state-certified arbitration, to fail to appeal the finding and not deliver a refund or replacement vehicle or not receive from the Department of the Attorney General an extension of time for delivery of the replacement vehicle.

[ 1989, c. 570, §5 (NEW) .]

11. Arbitration and mediation account. To defray the costs incurred by the Department of the Attorney General in resolving consumer new and used motor vehicle disputes through the lemon law arbitration program and, for vehicles that do not qualify for arbitration, the consumer mediation service, the following fees are imposed.

A. A $1 lemon law arbitration program fee must be collected by the authorized new car dealer from the purchaser as part of each new motor vehicle sale agreement. [1993, c. 415, Pt. K, §2 (NEW).]

B. A $1 consumer mediation service fee must be collected by the used car dealer from the purchaser as part of each used motor vehicle sale agreement. [1993, c. 415, Pt. K, §2 (NEW).]

The Secretary of State shall adopt rules to implement this subsection. The rules must provide that the fees imposed by this subsection must be forwarded annually by the dealer or its successor to the Secretary of State and deposited in the General Fund. At the end of each fiscal year, the Department of the Attorney General shall prepare a report listing the money generated by these fees during the fiscal year and the expenses incurred in administering its consumer dispute resolution programs.

[ 1993, c. 415, Pt. K, §2 (RPR) .]

SECTION HISTORY

1989, c. 570, §5 (NEW). 1991, c. 622, §PP1 (AMD). 1991, c. 624, §§2,3 (AFF). 1993, c. 415, §K2 (AMD). 1993, c. 415, §K1 (AMD). 1999, c. 212, §4 (AMD). 2003, c. 337, §7 (AMD).






Chapter 204: BUSINESS PRACTICES BETWEEN MOTOR VEHICLE MANUFACTURERS, DISTRIBUTORS AND DEALERS

Subchapter 1: REGULATION OF BUSINESS PRACTICES BETWEEN MOTOR VEHICLE MANUFACTURERS, DISTRIBUTORS AND DEALERS

10 §1171. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings: [1975, c. 573, (NEW).]

1. Distributor or wholesaler. "Distributor" or "wholesaler" means any person who sells or distributes new or used motor vehicles to motor vehicle dealers or who maintains distributor representatives within this State.

[ 1975, c. 573, (NEW) .]

1-A. Designated family member. "Designated family member" means the spouse, child, grandchild, parent, brother or sister of the owner of a new motor vehicle dealer who, in the case of the owner's death, is entitled to inherit the ownership interest in the new motor vehicle dealer under the terms of the owner's will, or who, in the case of an incapacitated owner of a new motor vehicle dealer, has been appointed by a court as the legal representative of the new motor vehicle dealer's property.

[ 1981, c. 331, §1 (NEW) .]

1-B. Broker. "Broker" means a person who, for a fee, commission or other valuable consideration, arranges or offers to arrange a transaction involving the sale, for purposes other than resale, of a new motor vehicle and who is not:

A. A franchised dealer or a bona fide employee of a franchised dealer when acting on behalf of a franchised dealer; [1997, c. 521, §1 (NEW).]

B. A manufacturer or distributor or a bona fide employee of a manufacturer or distributor when acting on behalf of a manufacturer or distributor; or [1997, c. 521, §1 (NEW).]

C. At any point in the transaction the bona fide owner of the vehicle involved in the transaction. [1997, c. 521, §1 (NEW).]

[ 1997, c. 521, §1 (NEW) .]

1-C. Board. "Board" means the Maine Motor Vehicle Franchise Board created pursuant to section 1187.

[ 2003, c. 356, §3 (NEW) .]

2. Distributor branch. "Distributor branch" means a branch office maintained by a distributor or wholesaler who or which sells or distributes new or used motor vehicles to motor vehicle dealers.

[ 1975, c. 573, (NEW) .]

3. Distributor representative. "Distributor representative" means a representative employed by a distributor branch, distributor or wholesaler.

[ 1975, c. 573, (NEW) .]

3-A. Essential tool. "Essential tool" means a tool, implement or other device required by the manufacturer, including but not limited to a tablet, scanner, diagnostic machine, computer, computer program, computer software, website, website portal or similar tool, with respect to which there is no other similar tool or device available from any source other than the manufacturer or the representative of a manufacturer that will perform the function necessary to the diagnosis or repair of a manufacturer's express warranty claim on a new motor vehicle.

[ 2013, c. 534, §1 (NEW) .]

4. Factory branch. "Factory branch" means a branch office maintained by a manufacturer which manufactures or assembles motor vehicles for sale to distributors or motor vehicle dealers or which is maintained for directing and supervising the representatives of the manufacturer.

[ 1975, c. 573, (NEW) .]

5. Factory representative. "Factory representative" means a representative employed by a manufacturer or employed by a factory branch for the purpose of making or promoting the sale of motor vehicles or for supervising, servicing, instructing or contracting motor vehicle dealers or prospective motor vehicle dealers.

[ 1975, c. 573, (NEW) .]

6. Franchise. "Franchise" means an oral or written arrangement for a definite or indefinite period in which a manufacturer, distributor or wholesaler grants to a motor vehicle dealer a license to use a trade name, service mark or related characteristic, and in which there is a community of interest in the marketing of motor vehicles or services related thereto at wholesale, retail, leasing or otherwise.

[ 1975, c. 573, (NEW) .]

7. Franchisee. "Franchisee" means a motor vehicle dealer to whom a franchise is offered or granted.

[ 1975, c. 573, (NEW) .]

8. Franchisor. "Franchisor" means a manufacturer, distributor or wholesaler who grants a franchise to a motor vehicle dealer.

[ 1975, c. 573, (NEW) .]

9. Fraud. "Fraud" includes in addition to its normal legal connotation the following: an intentionally false representation; a promise or representation not made honestly and in good faith; and an intentional failure to disclose a material fact.

[ 1997, c. 521, §2 (AMD) .]

9-A. Good faith. "Good faith" means honesty in fact and the observation of reasonable commercial standards of fair dealing in the trade as is defined and interpreted in the Uniform Commercial Code, Title 11, section 1-1201, subsection (20).

[ RR 2013, c. 2, §13 (COR) .]

9-B. Line make. "Line make" means motor vehicles that are offered for sale, lease or distribution under a common name, trademark, service mark or brand name.

[ 2009, c. 367, §1 (NEW) .]

10. Manufacturer. "Manufacturer" means a person, partnership, firm, association, corporation or trust, resident or nonresident, who manufactures or assembles new motor vehicles or imports for distribution through distributors of motor vehicles or any partnership, firm, association, joint venture, corporation or trust, resident or nonresident, that is controlled by the manufacturer. The term "manufacturer" includes the terms "franchisor," "distributor," "distributor branch," "factory branch" and "factory representative."

[ 1997, c. 521, §3 (AMD) .]

11. Motor vehicle. "Motor vehicle" means any motor-driven vehicle, except motorcycles and recreational vehicles defined under section 1432, subsection 18-A, required to be registered under Title 29-A, chapter 5.

[ 2009, c. 562, §1 (AMD) .]

12. Motor vehicle dealer. "Motor vehicle dealer" means a person other than a manufacturer, distributor, distributor branch, distributor representative, factory branch or factory representative who sells or solicits or advertises the sale of new or used motor vehicles. "Motor vehicle dealer" does not include receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court or public officers while performing their duties as public officers.

[ 1997, c. 521, §4 (AMD) .]

13. New motor vehicle. "New motor vehicle" means a motor vehicle that has not been previously sold to any person except a distributor, wholesaler or motor vehicle dealer for resale by a franchise.

[ 1997, c. 521, §4 (AMD) .]

14. Person. "Person" means a natural person, corporation, partnership, trust or other entity, and, in case of an entity, it shall include any other entity in which it has a majority interest or effectively controls as well as the individual officers, directors and other persons in active control of the activities of each such entity.

[ 1975, c. 573, (NEW) .]

15. Sale. "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation, mortgage in any form, whether by transfer in trust or otherwise, of any motor vehicle or interest therein or of any franchise related thereto; and any option, subscription or other contract, or solicitation looking to a sale, or offer or attempt to sell in any form, whether spoken or written. A gift or delivery of any motor vehicle or franchise with respect thereto with or as a bonus on account of the sale of anything shall be deemed a sale of such motor vehicle or franchise.

[ 1975, c. 573, (NEW) .]

16. Successor manufacturer; predecessor manufacturer. "Successor manufacturer" means any manufacturer that succeeds, or assumes any part of the business of, another manufacturer, referred to as the "predecessor manufacturer," as the result of:

A. A change in ownership, operation or control of the predecessor manufacturer by sale or transfer of assets, corporate stock or other equity interest, assignment, merger, consolidation, combination, joint venture, redemption, court-approved sale, operation of law or otherwise; [2009, c. 432, §1 (NEW).]

B. The termination, suspension or cessation of a part or all of the business operations of the predecessor manufacturer; [2009, c. 432, §1 (NEW).]

C. The noncontinuation of the sale of the product line; or [2009, c. 432, §1 (NEW).]

D. A change in distribution system by the predecessor manufacturer, whether through a change in distributor or the predecessor manufacturer's decision to cease conducting business through a distributor altogether. [2009, c. 432, §1 (NEW).]

[ 2009, c. 432, §1 (NEW) .]

SECTION HISTORY

1975, c. 573, (NEW). 1981, c. 331, §§1-3 (AMD). 1995, c. 65, §A14 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 473, §1 (AMD). 1997, c. 521, §§1-4 (AMD). 2003, c. 356, §3 (AMD). 2009, c. 367, §1 (AMD). 2009, c. 432, §1 (AMD). 2009, c. 562, §1 (AMD). RR 2013, c. 2, §13 (COR). 2013, c. 534, §1 (AMD).



10 §1171-A. Corporate affiliates

A franchisor may not use any subsidiary corporation, affiliated corporation, other corporation in which it owns or controls more than 5% of the stock or other corporation, partnership, association or person to accomplish what would otherwise be prohibited conduct under this chapter on the part of the franchisor. This section does not limit the right of any entity included within the scope of this section to engage in reasonable and appropriate business practices in accordance with the usage of the trade in which it is engaged. [1997, c. 521, §5 (NEW).]

SECTION HISTORY

1997, c. 521, §5 (NEW).



10 §1171-B. Manufacturer; license

1. License. Effective January 1, 1999, the Secretary of State may grant a manufacturer license under the following conditions.

A. Except as provided by this section, a person may not engage in business or serve in the capacity of or act as a manufacturer or distributor without obtaining a license for each line make maintained in the State as provided in this section. [2003, c. 434, §1 (AMD); 2003, c. 434, §37 (AFF).]

B. An application for a license for a manufacturer or distributor must be on a form prescribed by the Secretary of State. The applicant shall file a separate application for each separate line make. The application must contain the manufacturer or distributor's address of its principal place of business, the address where notices should be sent and the address of its registered agent in this State and must be accompanied by its annual report and a list of its franchised new motor vehicle dealers in this State. [2003, c. 434, §1 (AMD); 2003, c. 434, §37 (AFF).]

C. All licensees may apply for issuance of a license for each succeeding year by complying with the application process specified by this section and rules of the Secretary of State. A license or renewal of a license is issued subject to provisions of this chapter and rules of the Secretary of State. [1997, c. 521, §5 (NEW).]

D. The annual fee for a license is $1,500. [2003, c. 434, §1 (AMD); 2003, c. 434, §37 (AFF).]

E. Manufacturers and distributors of motorcycles and recreational vehicles are exempt from the manufacturer licensing requirements. [1999, c. 470, §2 (NEW).]

[ 2003, c. 434, §1 (AMD); 2003, c. 434, §37 (AFF) .]

2. Sanctions, denial, revocation or suspension of license. The Secretary of State shall sanction, deny, revoke or suspend a license under the following conditions.

A. The Secretary of State may deny an application for a license, revoke or suspend an outstanding license, place on probation a person whose license has been suspended or reprimand a licensee for any of the following reasons:

(1) Material misrepresentation in any application or other information filed under this section or rules of the Secretary of State; or

(2) Failure to maintain the qualifications for a license. [1997, c. 521, §5 (NEW).]

B. A license may not be denied, revoked or suspended and disciplinary action may not be taken under this section except after a hearing conducted by the Secretary of State in accordance with the Maine Administrative Procedure Act. [1997, c. 521, §5 (NEW).]

[ 1997, c. 521, §5 (NEW) .]

3. Civil penalty. If the board determines after a proceeding conducted in accordance with this chapter that a manufacturer or distributor is violating or has violated any provision of this chapter or any rule or order of the board issued pursuant to this chapter, the board shall levy a civil penalty of not less than $1,000 nor more than $10,000 for each violation. If the violation involves multiple transactions within a 60-day period, these multiple transactions are deemed a single violation.

In determining the amount of a civil penalty levied under this chapter, the board shall consider:

A. The seriousness of the violation, including but not limited to the nature, circumstances, extent and gravity of the prohibited acts and the harm or potential harm created to the safety of the public; [1997, c. 521, §5 (NEW).]

B. The economic damage to the public caused by the violation; [1997, c. 521, §5 (NEW).]

C. Any previous violations; [1997, c. 521, §5 (NEW).]

D. The amount necessary to deter future violations; [1997, c. 521, §5 (NEW).]

E. Efforts made to correct the violation; and [1997, c. 521, §5 (NEW).]

F. Any other matters that justice may require. [1997, c. 521, §5 (NEW).]

[ 2003, c. 356, §4 (AMD) .]

4. Rules. Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1997, c. 521, §5 (NEW) .]

5. License fees collected. License fees collected under subsection 1, paragraph D and subsection 3 are deposited in the Highway Fund.

[ 1997, c. 521, §5 (NEW) .]

SECTION HISTORY

1997, c. 521, §5 (NEW). 1999, c. 470, §2 (AMD). 2003, c. 356, §4 (AMD). 2003, c. 434, §1 (AMD). 2003, c. 434, §37 (AFF).



10 §1172. Advertisements

Any person who engages directly or indirectly in purposeful contacts within this State in connection with the offering or advertising for sale or has business dealings with respect to a motor vehicle within the State shall be subject to this chapter. [1975, c. 573, (NEW).]

SECTION HISTORY

1975, c. 573, (NEW).



10 §1173. Attorney General and civil remedies

1. Civil remedies. Any franchisee or motor vehicle dealer who suffers financial loss of money or property, real or personal, or who has been otherwise adversely affected as a result of the use or employment by a franchisor of an unfair method of competition or an unfair or deceptive act or any practice declared unlawful by this chapter may bring an action for damages and equitable relief, including injunctive relief. When the franchisee or dealer prevails, the court shall award attorney's fees to the franchisee or dealer, regardless of the amount in controversy, and assess costs against the opposing party. For the purpose of the award of attorney's fees and costs, whenever the franchisee or dealer is seeking injunctive or other relief, the franchisee or dealer may be considered to have prevailed when a judgment or other final order providing equitable relief is entered in its favor. A final judgment, order or decree rendered against a person in any civil, criminal or administrative proceeding under the United States antitrust laws, under the Federal Trade Commission Act, under the Maine Revised Statutes or under this chapter is regarded as prima facie evidence against the person subject to the conditions set forth in the United States antitrust laws, 15 United States Code, Section 16.

[ 1997, c. 521, §6 (AMD) .]

SECTION HISTORY

1975, c. 573, (NEW). 1997, c. 521, §6 (AMD).



10 §1173-A. Mediation (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 521, §7 (NEW). 2003, c. 356, §5 (RP).



10 §1174. Prohibited conduct

The following acts shall be deemed unfair methods of competition and unfair and deceptive practices. It shall be unlawful for any: [1975, c. 573, (NEW).]

1. Damage to public. Manufacturer, factory branch, factory representative, distributor or wholesaler, distributor branch, distributor representative or motor vehicle dealer to engage in any action which is arbitrary, in bad faith or unconscionable and which causes damage to any of said parties or to the public;

[ RR 2013, c. 1, §13 (COR) .]

2. Coercion involving deliveries and orders. Manufacturer, a distributor, a wholesaler, a distributor branch or division, a factory branch or division, or a wholesale branch or division, or officer, agent or other representative thereof, to coerce or attempt to coerce, any motor vehicle dealer:

A. To order or accept delivery of any motor vehicle or vehicles, appliances, equipment, parts or accessories therefor, or any other commodity or commodities which such motor vehicle dealer has not voluntarily ordered, or to order or accept delivery of any motor vehicle with special features, appliances, accessories or equipment not included in the list price of said motor vehicles as publicly advertised by the manufacturer thereof; or [RR 2013, c. 1, §14 (COR).]

B. To order for any person any parts, accessories, equipment, machinery, tools, appliances or any commodity whatsoever; [RR 2013, c. 1, §14 (COR).]

[ RR 2013, c. 1, §14 (COR) .]

3. Certain interference in dealer's business. Manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, or officer, agent or other representative thereof:

A. To refuse to deliver in reasonable quantities and within a reasonable time after receipt of a dealer's order to any motor vehicle dealer having a franchise or contractual arrangement for the retail sale of new motor vehicles sold or distributed by that manufacturer, distributor, distributor branch or division, factory branch or division any motor vehicles or parts or accessories to motor vehicles covered by that franchise or contract specifically publicly advertised by that manufacturer, distributor, distributor branch or division, factory branch or division or wholesale branch or division to be available for delivery. The allocation of new motor vehicles in this State must be made on a fair and equitable basis and must consider the needs of those dealerships with a relevant market area radius of more than 5 miles as defined in section 1174-A, subsection 1. The manufacturer has the burden of establishing the fairness of its allocation system. A failure by a manufacturer to provide to a dealer a fair and adequate supply and mix of vehicles, including the allocation of vehicles under any separate dealer designation, including but not limited to "premier," "business class or elite" or any other designation not available to all new motor vehicle dealers for that franchise, that results in an effort to terminate a new motor vehicle dealer for, in whole or in part, poor sales performance or market penetration may be evidence that the termination was not for good cause. The failure to deliver any motor vehicle is not considered a violation of this chapter if the failure is due to an act of God, work stoppage or delay due to a strike or labor difficulty, shortage of materials, freight embargo or other cause over which the manufacturer, distributor or any agent of the manufacturer or distributor has no control. A separate dealer agreement is not required of a new motor vehicle dealer already a party to a dealer agreement or franchise agreement for the retail sale of any particular new motor vehicle model made or distributed by a manufacturer, distributor, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof, except that a manufacturer or distributor may require a dealer to purchase special tools or equipment, stock reasonable quantities of certain parts, purchase reasonable quantities of promotional materials or participate in training programs that are reasonably necessary for the dealer to sell or service such a new motor vehicle model. Any special tools, parts or signs not used within 2 years of receipt by the dealer may be returned by the dealer to the manufacturer or distributor for a full refund of cost of those special tools, parts and signs; [2013, c. 534, §2 (AMD).]

B. To coerce, or attempt to coerce, a motor vehicle dealer to enter into an agreement with that manufacturer, distributor, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof, or to do any other act prejudicial to the dealer by threatening to cancel a franchise or a contractual agreement existing between that manufacturer, distributor, distributor branch or division, factory branch or division or wholesale branch or division and that dealer or by threatening or attempting to modify a franchise during the term of the franchise or upon its renewal, if the modification substantially and adversely affects the motor vehicle dealer's rights, obligations, investment or return on investment, without giving 90 days' written notice by certified mail of the proposed modification to the motor vehicle dealer, unless the modification is required by law or board order. Within the 90-day notice period, the motor vehicle dealer may file with the board and serve notice upon the manufacturer a protest requesting a determination of whether there is good cause for permitting the proposed modification. The manufacturer has the burden of proving good cause. The board shall promptly schedule a hearing and decide the matter within 180 days from the date the protest is filed. Multiple protests pertaining to the same proposed modification must be consolidated for hearing. The proposed modification may not take effect pending the determination of the matter. In determining whether there is good cause for permitting a proposed modification, any relevant factors must be considered, including, but not limited to:

(1) The reasons for the proposed modification;

(2) Whether the proposed modification is applied to or affects all motor vehicle dealers in a nondiscriminatory manner;

(3) Whether the proposed modification will have a substantial and adverse effect upon the motor vehicle dealer's investment or return on investment;

(4) Whether the proposed modification is in the public interest;

(5) Whether the proposed modification is necessary to the orderly and profitable distribution; and

(6) Whether the proposed modification is offset by other modifications beneficial to the motor vehicle dealer.

Notice in good faith to a motor vehicle dealer of that dealer's violation of the terms or provisions of the franchise or contractual agreement does not constitute a violation of this chapter; [2003, c. 356, §6 (AMD).]

C. [1981, c. 331, §4 (RP).]

C-1. To discriminate, directly or indirectly, against a dealer or to take any action to terminate a dealer's franchise based solely upon the results of a survey of a dealer's customers conducted on behalf of a manufacturer, distributor, distributor branch or division, factory branch or division, wholesale branch or division or officer or agent thereof that is intended or otherwise purports to measure the performance of a dealer, except a sales contest or other recognition program based on reasonable sales and service criteria; [1997, c. 521, §9 (NEW).]

D. To resort to or use any false or misleading advertisement in connection with the business as a manufacturer, distributor, distributor branch or division, factory branch or division, wholesaler branch or division or officer, agent or other representative thereof or to force any dealer or association of dealers formed to advertise the sale of new motor vehicles to participate in any advertising campaign or contest or to purchase any promotional materials, display devices or display decorations or materials at the expense of the new motor vehicle dealer; [1997, c. 521, §10 (AMD).]

E. To offer to sell or to sell any new motor vehicle at a lower actual price therefor than the actual price offered to any other motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device including, but not limited to, sales promotion plans or programs which result in such lesser actual price; provided, however, this paragraph shall not apply to sales to a motor vehicle dealer for resale to any unit of the United States Government; and provided, further, the provisions of this paragraph shall not apply to sales to a motor vehicle dealer of any motor vehicle ultimately sold, donated or used by said dealer in a driver education program; and provided further, that this paragraph shall not apply so long as a manufacturer, distributor, wholesaler or any agent thereof, offers to sell or sells new motor vehicles to all motor vehicle dealers at an equal price. This paragraph shall not apply to sales by a manufacturer, distributor or wholesaler to the United States Government or any agency thereof; [RR 2013, c. 1, §15 (COR).]

F. To offer to sell or lease or to sell or lease a new motor vehicle to any person except a distributor at a lower actual price than the actual price offered and charged to a motor vehicle dealer for the same model vehicle similarly equipped or to utilize any device that results in a lesser actual price; [1997, c. 521, §11 (AMD).]

F-1. To vary or change the cost or the markup in any fashion or through any device whatsoever to any dealer for any motor vehicle of that line make based on:

(1) The purchase by any dealer of furniture or other fixtures from any particular source; or

(2) The purchase by any dealer of computers or other technology from any particular source.

A manufacturer that designates any tool as special or essential, or who requires the purchase of hardware or software, whether or not designated as an essential tool, may recover from the dealer only the actual costs of providing any such tool, the actual costs of user fees, the actual costs of maintenance fees and other costs of any nature of software for any such tool, as long as the tool is directly available only from the manufacturer or its wholly owned subsidiary; [2013, c. 534, §3 (AMD).]

G. To offer to sell or to sell parts or accessories to any new motor vehicle dealer for use in that dealer's own business for the purpose of replacing or repairing the same or a comparable part or accessory, at a lower actual price therefor than the actual price charged to any other new motor vehicle dealer for similar parts or accessories for use in that dealer's own business; provided, however, in those cases where motor vehicle dealers operate and serve as wholesalers of parts and accessories to retail outlets, nothing contained in this chapter shall be construed to prevent a manufacturer, distributor, wholesaler or any agent thereof from selling to a motor vehicle dealer who operates and services as a wholesaler of parts and accessories, such parts and accessories as may be ordered by such motor vehicle dealer for resale to retail outlets, at a lower price than the actual price charged a motor vehicle dealer who does not operate or serve as a wholesaler of parts and accessories; [RR 2013, c. 1, §16 (COR).]

H. To prevent or attempt to prevent by contract or otherwise any motor vehicle dealer from changing the capital structure of that dealer's dealership or the means by or through which that dealer finances the operation of the dealership, provided the dealer at all times meets any reasonable capital standards agreed to between the dealership and the manufacturer, distributor or wholesaler, and provided such change by the dealer does not result in a change in the executive management control of the dealership; [RR 2013, c. 1, §16 (COR).]

I. To prevent or attempt to prevent by contract or otherwise a motor vehicle dealer or an officer, partner or stockholder of a motor vehicle dealer from selling or transferring any part of the interest of any of them to any other person or persons or party or parties, except that a dealer, officer, partner or stockholder does not have the right to sell, transfer or assign the franchise or power of management or control under that franchise without the consent of the manufacturer, distributor or wholesaler, which may not be unreasonably withheld.

A franchisor may not exercise a right of first refusal or other right to acquire a motor vehicle franchise from a franchisee as a means to influence the consideration or other terms offered by a person in connection with the acquisition of the franchise or to influence a person to refrain from entering into, or to withdraw from, negotiations for the acquisition of the franchise.

A franchisor may exercise a right of first refusal or other right to acquire a franchise from a franchisee if all of the following requirements are met:

(1) At the election of the franchisee, the franchisor assumes the lease for or acquires the real property on which the franchise is conducted on the same terms as those on which the real property or lease was to be sold or transferred to the acquiring transferee in connection with the sale of the franchise, unless otherwise agreed to by the franchisee and the franchisor;

(2) The franchisor assumes all of the obligations of the underlying agreement or proposal that entitles the franchisor to exercise the right of first refusal; and

(3) The franchisor reimburses the acquiring transferee of the motor vehicle franchise for the reasonable expenses paid or incurred by the transferee in evaluating and investigating the franchise and negotiating and pursuing the acquisition of the franchise prior to the franchisor's exercise of the right of first refusal or other right to acquire the franchise. For purposes of this subsection, expenses to evaluate and investigate the franchise include, in addition to any other expenses associated with the evaluation and investigation of the franchise, legal and accounting expenses and expenses associated with the evaluation and investigation of any real property on which the franchise is conducted, including, but not limited to, expenses associated with title examinations, environmental assessments and other expenses directly related to the acquisition or lease of the real property by the acquiring transferee. Upon reimbursement, any title reports or other reports or studies received by the acquiring transferee as a result of the evaluation or investigation of the franchise or the real property on which the franchise is conducted must be provided to the franchisor. The acquiring transferee shall submit an itemized list of the expenses to be reimbursed along with supporting documents, if any, to the franchisor no later than 30 days after receipt of a written request for an itemized list of the expenses from the franchisor. The franchisor shall make payment within 30 days after the exercise of the right of first refusal.

For purposes of this paragraph, "acquiring transferee" means the person who made the offer that entitles the franchisor to exercise a right of first refusal.

The right of first refusal does not apply in any right of succession established in section 1174-C unless the franchisor and either the franchisee, if the franchisee is not deceased or incapacitated, or, if the franchisee is deceased or incapacitated, the designated family member or other person authorized to succeed the franchisee pursuant to section 1174-C, subsection 1, paragraphs A to C agree to the exercise of a right of first refusal; [1999, c. 766, §2 (AMD).]

J. To obtain money, goods, services, anything of value, or any other benefit from any other person with whom the motor vehicle dealer does business, on account of or in relation to the transactions between the dealer and said other person, unless such benefit is promptly accounted for and transmitted to the motor vehicle dealer; [RR 2013, c. 1, §17 (COR).]

K. To compete with a motor vehicle dealer operating under an agreement or franchise from the manufacturer, distributor or wholesaler in the relevant market area, the area to be determined exclusively by equitable principles, except that a manufacturer or distributor is not considered to be competing when operating a dealership either temporarily for a reasonable period, in any case not to exceed one year, or in a bona fide relationship in which an independent person has made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership of the dealership on reasonable terms and conditions and except that a distributor is not considered to be competing when a wholly owned subsidiary corporation or the distributor sells motor vehicles at retail if, for at least 3 years prior to January 1, 1975, the subsidiary corporation has been a wholly owned subsidiary of the distributor and engaged in the sale of motor vehicles at retail; [1997, c. 521, §13 (AMD).]

L. To require a motor vehicle dealer to assent to a release assignment, novation, waiver or estoppel which would relieve any person from liability imposed by this chapter; [RR 2013, c. 1, §18 (COR).]

M. To require, coerce or attempt to coerce a franchisee to refrain from participation in the management of, investment in or the acquisition of any other line of new motor vehicle or related products as long as the franchisee maintains a reasonable line of credit for each franchise and the franchisee remains in substantial compliance with reasonable facilities requirements of the franchisor. The reasonable facilities requirements may not include any requirement that a franchisee establish or maintain exclusive facilities, personnel or display space; [2003, c. 356, §7 (AMD).]

N. To require any new motor vehicle dealer to change the location of the new motor vehicle dealership or during the course of the agreement or as a condition of renewal of a franchise agreement to make any substantial alterations to the dealership premises when to do so would be unreasonable. A manufacturer may not require any substantial alterations or renovations to the dealership's premises without written assurance of a sufficient supply of new motor vehicles so as to justify an expansion in light of the current market and economic conditions or require any new motor vehicle dealer to use a specific product or service provider in relation to any dealership premises or facilities alterations or renovations unless the manufacturer reimburses the dealer for a substantial portion, which may not be less than 55%, of the cost of the product or service provider. However, a new motor vehicle dealer may elect to use a vendor selected by the dealer if the product or service is substantially similar in quality and design to that required by the manufacturer, subject to the manufacturer's approval, which may not be unreasonably withheld. A manufacturer may not require any substantial renovation or alteration to dealership premises or facilities without providing, upon a dealer's request, a dealer-specific detailed economic analysis of the impact of the alteration or renovation on sales, service and dealer profitability that substantiates the need for the alteration or renovation or require a new motor vehicle dealer to make any substantial alterations or renovations more than once every 10 years. A dealer-specific economic analysis provided by the manufacturer may not be interpreted as a guaranty of a return on investment by the dealer. Nothing in this paragraph creates an exemption from the requirements of state health and safety laws or local zoning laws or restricts the requirement to comply with alterations or renovations that are necessary to adequately sell or service a vehicle due to the technology of the vehicle. Nothing in this paragraph allows a dealer or vendor to infringe upon or impair a manufacturer's intellectual property or trademark and trade dress rights. A manufacturer is not required to reimburse a dealer for the cost of signs or other materials bearing that manufacturer's own trademark; [2013, c. 534, §4 (AMD).]

O. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise and notwithstanding the terms or provisions of any waiver, unless a manufacturer has:

(1) Satisfied the notice requirement of paragraph R;

(2) Acted in good faith as defined in this chapter; and

(3) Has good cause for the cancellation, termination, nonrenewal or noncontinuance.

The manufacturer has the burden of proof for showing that it has acted in good faith, that the notice requirements have been complied with and that there was good cause for the franchise termination, cancellation, nonrenewal or noncontinuance; [1997, c. 521, §15 (AMD).]

P. To terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, unless good cause exists. Good cause may not be shown or based solely on the desire of the manufacturer, distributor, distributor branch or division or officer, agent or other representative thereof for market penetration. Good cause exists for the purposes of a termination, cancellation, nonrenewal or noncontinuance when:

(1) There is a failure by the new motor vehicle dealer to comply with a provision of the franchise, which provision is both reasonable and of material significance to the franchise relationship, as long as compliance on the part of the new motor vehicle dealer is reasonably possible and the manufacturer first acquired actual or constructive knowledge of the failure not more than 180 days prior to the date on which notification is given pursuant to paragraph R.

When the failure by the new motor vehicle dealer relates to the performance of the new motor vehicle dealer in sales or service, the failure of the new motor vehicle dealer to effectively carry out the performance provisions of the franchise is good cause if:

(a) The new motor vehicle dealer was apprised by the manufacturer in writing of that failure; the notification stated that notice was provided of failure of performance pursuant to this section; and the new motor vehicle dealer was afforded a reasonable opportunity for a period of not less than 180 days to exert good faith efforts to carry out the performance provisions;

(b) The failure thereafter continued within the period that began not more than 180 days before the date notification of termination, cancellation, noncontinuance or nonrenewal was given pursuant to paragraph R; and

(c) The new motor vehicle dealer has not substantially complied with reasonable performance criteria established by the manufacturer and communicated to the dealer; or

(3) The dealer and the manufacturer or distributor agree not to renew the franchise, although the dealer is entitled to the protections set forth in paragraph S in any termination, cancellation, nonrenewal or noncontinuance, whether by the manufacturer or the dealer; however, a termination, cancellation, nonrenewal or noncontinuance resulting from a sale of the assets or stock of the dealer or when a franchisee of motor homes, as defined in Title 29-A, section 101, subsection 40, voluntarily terminates a motor home franchise is exempt from the requirements of paragraph S; [2009, c. 367, §3 (AMD).]

Q. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or notwithstanding the terms or provisions of any waiver, based on any of the following items, which do not constitute good cause:

(1) The change of ownership of the new motor vehicle dealer's dealership. This subparagraph does not authorize any change in ownership that would have the effect of the sale of the franchise without the manufacturer's or distributor's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer or distributor;

(2) The fact that the new motor vehicle dealer unreasonably refused to purchase or accept delivery of any new motor vehicle parts, accessories or any other commodity or services not ordered by the new motor vehicle dealer, except that the manufacturer may require that the dealer stock a reasonable supply of parts or accessories as required to perform campaign, recall or warranty work and except that this provision is not intended to modify or supersede any requirement of the franchise that dealers market a representative line of those motor vehicles that the manufacturer is publicly advertising;

(3) The fact that the new motor vehicle dealer owns, has an investment in, participates in the management of or holds a license for the sale of another make or line of new motor vehicle or that the new motor vehicle dealer has established another make or line of new motor vehicle in the same dealership facilities as those of the manufacturer, provided that the new motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle and that the new motor vehicle dealer remains in substantial compliance with reasonable facilities' requirements of the manufacturer;

(4) The fact that the new motor vehicle dealer sells or transfers ownership of the dealership or sells or transfers capital stock in the dealership to the new motor vehicle dealer's spouse, son or daughter and the manufacturer shall give effect to that change in the ownership in the franchise unless the transfer of the new motor vehicle dealer's license is denied or the new owner is unable to license. This paragraph does not authorize any changes in ownership that have the effect of the sale of the franchise without the manufacturer's or distributor's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer or distributor; or

(4-A) The fact that there is a survey or surveys of a dealer's customers conducted by or on behalf of the manufacturer, distributor, distributor branch or distributor representative, factory branch or factory representative that is intended or otherwise purports to measure the performance of a dealer; [1997, c. 521, §17 (AMD).]

R. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, without first furnishing notification of the termination to the new motor vehicle dealer as follows:

(1) Notification under this paragraph shall be in writing, shall be by certified mail or personally delivered to the new motor vehicle dealer and shall contain:

(a) A statement of intention to terminate the franchise, cancel the franchise or not to renew the franchise;

(b) A statement of the reasons for the termination, cancellation or nonrenewal; and

(c) The date on which the termination, cancellation or nonrenewal takes effect;

(2) The notice described in this paragraph shall not be less than 90 days prior to the effective date of the termination, cancellation or nonrenewal; or

(3) The notice described in this paragraph shall not be less than 15 days prior to the effective date of the termination, cancellation or nonrenewal with respect to any of the following:

(a) Insolvency of the new motor vehicle dealer, or filing of any petition by or against the new motor vehicle dealer under any bankruptcy or receivorship law; [1995, c. 65, Pt. A, §15 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

Subsection 3, paragraph R, subparagraph (3), division (a) "receivorship" should be "receivership"

(b) The business operations of the franchised motor vehicle dealer have been abandoned or closed for 7 consecutive business days unless the closing is due to an act of God, strike or labor difficulty;

(c) Conviction of or plea of nolo contendere of a franchised motor vehicle dealer, or one of its principal owners, of any Class A, B or C crime, as defined in the Maine Criminal Code, Title 17-A, in which a sentence of imprisonment of one year or more is imposed under Title 17-A, sections 1251 and 1252; or

(d) Revocation of the franchised motor vehicle dealer's license pursuant to Title 29-A, section 903; [1995, c. 65, Pt. A, §15 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

S. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer without providing fair and reasonable compensation to the licensed new motor vehicle dealer for:

(1) All unsold new model motor vehicle inventory of the current and previous model year purchased from the manufacturer;

(2) Supplies and parts purchased from the manufacturer or its approved sources that are listed in the current parts catalog or identical to a part in the current parts catalog except for the number assigned to the part, and that can be used for repairs under the terms of a manufacturer’s new motor vehicle warranty;

(3) Equipment and furnishings purchased from the manufacturer or its approved sources less a reasonable allowance for normal wear and tear; and

(4) Special tools and automotive service equipment owned by the dealer that were designated as special tools or equipment and required by and purchased from the manufacturer or its approved sources, if the tools and equipment are in useable and good condition, normal wear and tear excepted.

Except for a termination related to a conviction and imprisonment for a felony involving moral turpitude that is substantially related to the qualifications, functions or duties of a franchisee, if the new motor vehicle dealer is leasing the dealership facilities from a lessor other than the manufacturer, the manufacturer shall pay the new motor vehicle dealer a sum equivalent to one year's rent or, if the new motor vehicle dealer owns the facilities, the manufacturer shall pay the new motor vehicle dealer a sum equivalent to the reasonable rental value of the facilities for one year, prorated for each line make at the facility based on total sales volume of each line make at the facility for the calendar year prior to the involuntary termination, cancellation, noncontinuance or nonrenewal. The manufacturer shall pay the new motor vehicle dealer the sum equivalent to the rent or the reasonable rental value of the facilities when possible within 90 days of the effective date of the termination, cancellation, noncontinuance or nonrenewal if the new motor vehicle dealer has notified the manufacturer of the amount of rent or reasonable rental value to which the dealer is entitled.

The fair and reasonable compensation for the items listed in subparagraphs (1) to (4) may in no instance be less than the acquisition price and must be paid by the manufacturer when possible within 90 days of the effective date of the termination, cancellation, noncontinuance or nonrenewal, provided that the new motor vehicle dealer has clear title to the inventory and other items and is in a position to convey that title to the manufacturer. These items must be paid for by the manufacturer when possible within 90 days of the effective date of the termination, cancellation, noncontinuance or nonrenewal.

In order to be entitled to rental assistance from the manufacturer, the dealer is obligated to mitigate rental assistance by listing the dealership facilities for lease or sublease with a licensed real estate agent within 30 days after the effective date of the termination of the franchise and thereafter by reasonably cooperating with the real estate agent in the performance of the agent’s duties and responsibilities. In the event that the dealer is able to lease or sublease the dealership facilities on terms that are consistent with local zoning requirements to preserve the right to sell motor vehicles from the dealership facilities and the terms of the dealer’s lease, the dealer is required to pay the manufacturer the net revenue received from such mitigation, but only following receipt of rental assistance payments pursuant to this paragraph and only up to the total amount of rental assistance payments that the dealer has received. If the facility is used for the operations of more than one franchise, the dealer does not have a duty to list the dealership facilities, and the reasonable rental assistance must be paid based upon the portion of the facility used by the franchise being terminated, cancelled, noncontinued or nonrenewed for one year unless the space is filled with another product line, in which case no rental payments are required.

In lieu of any injunctive relief or any other damages, if the manufacturer fails to prove there was good cause for the termination, cancellation, noncontinuance or nonrenewal, or if the manufacturer fails to prove that it acted in good faith, then the manufacturer may pay the new motor vehicle dealer fair and reasonable compensation for the value of the dealership as an ongoing business; [2009, c. 367, §4 (AMD).]

T. To act as, offer to act as or purport to be a broker; [2013, c. 534, §5 (AMD).]

U. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new motor vehicle dealer not less than 180 days prior to the effective date of such termination, cancellation, noncontinuance or nonrenewal that occurs in whole or in part as a result of any change in ownership, operation or control of all or any part of the business of the manufacturer, whether by sale or transfer of assets, corporate stock or other equity interest, assignment, merger, consolidation, combination, joint venture, redemption, operation of law or otherwise; or the termination, suspension or cessation of a part or all of the business operations of the manufacturer; or discontinuance of the sale of the product line or a change in distribution system by the manufacturer, whether through a change in distributors or the manufacturer's decision to cease conducting business through a distributor altogether.

In addition to any other payments or requirements in this chapter, if a termination, cancellation, noncontinuance or nonrenewal was premised in whole or in part upon any of the occurrences set forth in this paragraph, the manufacturer is liable to the licensed new motor vehicle dealer in an amount at least equivalent to the fair market value of the franchise arising from the termination, cancellation, noncontinuance or nonrenewal of the franchise.

(1) If liability is based on the fair market value of the franchise, which must include diminution in value of the facilities leased or owned by the dealer as a result of the loss of the franchise to operate in the facilities, the fair market value must be computed on the date in divisions (a) to (c) that yields the highest fair market value:

(a) The date the manufacturer announces the action that results in termination, cancellation, noncontinuance or nonrenewal;

(b) The date the action that results in termination, cancellation, noncontinuance or nonrenewal first becomes general knowledge; or

(c) The date 12 months prior to the date on which the notice of termination, cancellation, noncontinuance or nonrenewal is issued.

If the termination, cancellation, noncontinuance or nonrenewal is due to the manufacturer's change in distributors, the manufacturer may avoid paying fair market value to the licensed new motor vehicle dealer if the new distributor or the manufacturer offers the dealer a franchise agreement with terms acceptable to the dealer.

If an entity other than the original manufacturer of a line make becomes the manufacturer for the line make and intends to distribute motor vehicles of that line make in this State, that entity shall honor the franchise agreements of the original manufacturer and its licensed new motor vehicle dealers or offer those dealers of that line make, or of motor vehicles historically of that line make that are substantially similar in their design and specifications and are manufactured in the same facility or facilities, a new franchise agreement with substantially similar terms and conditions; [RR 2013, c. 1, §19 (COR).]

V. Except as expressly authorized in this paragraph, to require a motor vehicle dealer to provide its customer lists, customer information, consumer contact information, transaction data or service files.

(1) The following definitions apply to this paragraph.

(a) "Dealer management computer system" means a computer hardware and software system that is owned or leased by the dealer, including a dealer's use of web applications, software or hardware, whether located at the dealership or provided at a remote location, and that provides access to customer records and transactions by a motor vehicle dealer and that allows the motor vehicle dealer timely information in order to sell vehicles, parts or services through that motor vehicle dealership.

(b) "Dealer management computer system vendor" means a seller or reseller of dealer management computer systems, a person that sells computer software for use on dealer management computer systems or a person that services or maintains dealer management computer systems, but only to the extent the seller, reseller or other person listed is engaged in such activities.

(c) "Security breach" means an incident of unauthorized access to and acquisition of records or data containing dealership or dealership customer information through which unauthorized use of the dealership or dealership customer information has occurred or is reasonably likely to occur or that creates material risk of harm to a dealership or a dealership's customer. An incident of unauthorized access to and acquisition of records or data containing dealership or dealership customer information, or an incident of disclosure of dealership customer information to one or more 3rd parties that was not specifically authorized by the dealer or customer, constitutes a security breach.

(2) Any requirement by a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof that a new motor vehicle dealer provide its customer lists, customer information, consumer contact information, transaction data or service files as a condition of the dealer's participation in any incentive program or contest, for a customer or dealer to receive any incentive payments otherwise earned under an incentive program or contest, for the dealer to obtain customers or customer leads or for the dealer to receive any other benefits, rights, merchandise or services that the dealer would otherwise be entitled to obtain under the franchise or any other contract or agreement or that are customarily provided to dealers is voidable at the option of the dealer, unless all of the following conditions are satisfied:

(a) The customer information requested relates solely to the specific program requirements or goals associated with such manufacturers' or distributors' own new vehicle makes or specific vehicles of their own make that are certified preowned vehicles and the dealer is not required to provide general customer information or other information related to the dealer;

(b) The requirement is lawful and would not require the dealer to allow any customer the right to opt out under the federal Gramm-Leach-Bliley Act, 15 United States Code, Chapter 94, Subchapter I; and

(c) The dealer is not required to allow the manufacturer, distributor or a 3rd party to have direct access to the dealer's dealer management computer system, but the dealer is instead permitted to provide the same dealer, consumer or customer data or information specified by the manufacturer or distributor by timely obtaining and pushing or otherwise furnishing the required data in a widely accepted file format in accordance with subparagraph (11).

(3) Nothing contained in this section limits the ability of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof to require that the dealer provide, or use in accordance with law, customer information related solely to that manufacturer's or distributor's own vehicle makes to the extent necessary to:

(a) Satisfy any safety or recall notice obligations;

(b) Complete the sale and delivery of a new motor vehicle to a customer;

(c) Validate and pay customer or dealer incentives; or

(d) Submit to the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof claims under section 1176.

(4) At the request of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof, a dealer may be required to provide customer information related solely to that manufacturer's, distributor's, wholesaler's, distributor branch's or division's, factory branch's or division's or wholesale branch's or division's own vehicle makes for reasonable marketing purposes, market research, consumer surveys, market analysis and dealership performance analysis, except that the dealer is required to provide such customer information only if the provision of the information is lawfully permissible, the requested information relates solely to specific program requirements or goals associated with the manufacturer's or distributor's own vehicle makes and does not require the dealer to provide general customer information or other information related to the dealer and the requested information can be provided without requiring that the dealer allow any customer the right to opt out under the federal Gramm-Leach-Bliley Act, 15 United States Code, Chapter 94, Subchapter I.

(5) A manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent, dealer management computer system vendor or other representative thereof, or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agency, dealer management computer system vendor or other representative thereof, may not access or obtain dealer or customer data from or write dealer or customer data to a dealer management computer system used by a motor vehicle dealer or require or coerce a motor vehicle dealer to use a particular dealer management computer system, unless the dealer management computer system allows the dealer to reasonably maintain the security, integrity and confidentiality of the data maintained in the system. A manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent, dealer management computer system vendor or other representative thereof, or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agency, dealer management computer system vendor or other representative thereof, may not prohibit a dealer from providing a means to regularly and continually monitor the specific data accessed from or written to the dealer's dealer management computer system or from complying with applicable state and federal laws, rules and regulations. Nothing in this subparagraph imposes an obligation on a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent, dealer management computer system vendor or other representative thereof, or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agency, dealer management computer system vendor or other representative thereof, to provide such capability.

(6) A manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor, or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor may not access or use customer or prospect information maintained in a dealer management computer system used by a motor vehicle dealer for purposes of soliciting a customer or prospect on behalf of, or directing a customer or prospect to, any other dealer. The limitations in this subsection do not apply to:

(a) A customer that requests a reference to another dealership;

(b) A customer that moves more than 60 miles away from the dealer whose data were accessed;

(c) Customer or prospect information that was provided to the dealer by the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof; or

(d) Customer or prospect information obtained by the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof in which the dealer agrees to allow the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor the right to access and use the customer or prospect information maintained in the dealer's dealer management computer system for purposes of soliciting a customer or prospect of the dealer on behalf of or directing a customer or prospect to any other dealer in a separate, stand-alone written instrument dedicated solely to such an authorization.

(7) A manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor may not provide access to customer or dealership information maintained in a dealer management computer system used by a motor vehicle dealer without first obtaining the dealer's prior express written consent, revocable by the dealer upon 5 days' written notice, to provide such access. Prior to obtaining such consent and prior to entering into an initial contract or renewal of a contract with a dealer, the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor shall provide to the dealer a written list of all specific 3rd parties to whom any data obtained from the dealer have actually been provided within the 12-month period ending November 1st of the prior year. The list must describe the scope and specific fields of the data provided. In addition to the initial list, a dealer management computer system vendor or a 3rd party acting on behalf of or through a dealer management computer system vendor must provide to the dealer an annual list of 3rd parties to whom such data are actually being provided on November 1st of each year and to whom the data have actually been provided in the preceding 12 months and describe the scope and specific fields of the data provided. Lists required pursuant to this subparagraph must be provided to the dealer by January 1st of each year. A dealer management computer system vendor's contract that directly relates to the transfer or accessing of dealer or dealer customer information must conspicuously state: "NOTICE TO DEALER: THIS AGREEMENT RELATES TO THE TRANSFER AND ACCESSING OF CONFIDENTIAL INFORMATION AND CONSUMER-RELATED DATA." Consent in accordance with this subparagraph does not change any such person's obligations to comply with the terms of this section and any additional state or federal laws, rules and regulations. A dealer management computer system vendor may not refuse to provide a dealer management computer system to a motor vehicle dealer if the dealer refuses to provide consent under this subparagraph.

(8) A dealer management computer system vendor or 3rd party acting on behalf of or through a dealer management computer system vendor may not access or obtain data from or write data to a dealer management computer system used by a motor vehicle dealer unless the dealer management computer system allows the dealer to reasonably maintain the security, integrity and confidentiality of customer and dealer information maintained in the system. A dealer management computer system vendor or 3rd party acting on behalf of or through a dealer management computer system vendor may not prohibit a dealer from providing a means to regularly and continually monitor the specific data accessed from or written to the dealer management computer system and from complying with applicable state and federal laws, rules and regulations. This subparagraph does not impose on a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor an obligation to provide such capability.

(9) A manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor that has electronic access to customer or motor vehicle dealership data in a dealer management computer system used by a motor vehicle dealer shall provide notice to the dealer of any security breach of dealership or customer data obtained through that access, which at the time of the security breach was in the possession or custody of the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party. The disclosure notification must be made without unreasonable delay by the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party following discovery by the person, or notification to the person, of the security breach. The disclosure notification must describe measures reasonably necessary to determine the scope of the security breach and corrective actions that may be taken in an effort to restore the integrity, security and confidentiality of the data; these measures and corrective actions must be implemented as soon as practicable by all persons responsible for the security breach.

(10) Nothing in this section precludes, prohibits or denies the right of the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof to receive customer or dealership information from a motor vehicle dealer for the purposes of complying with federal or state safety requirements or implement any steps related to manufacturer recalls at such times as necessary in order to comply with federal and state requirements or manufacturer recalls as long as receiving this information from the dealer does not impair, alter or reduce the security, integrity and confidentiality of the customer and dealership information collected or generated by the dealer.

(11) Notwithstanding any of the terms or provisions contained in this subparagraph or in any consent, authorization, release, novation, franchise or other contract or agreement, whenever any manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor requires that a new motor vehicle dealer provide any dealer, consumer or customer data or information through direct access to a dealer's dealer management computer system, the dealer is not required to provide, and may not be required to consent to provide in a written agreement, that direct access to its dealer management computer system. The dealer may instead provide the same dealer, consumer or customer data or information specified by the requesting party by timely obtaining and furnishing the requested data to the requesting party in a widely accepted file format except that, when a dealer would otherwise be required to provide direct access to its dealer management computer system under the terms of a consent, authorization, release, novation, franchise or other contract or agreement, a dealer that elects to provide data or information through other means may be charged a reasonable initial setup fee and a reasonable processing fee based on actual incremental costs incurred by the party requesting the data for establishing and implementing the process for the dealer. A term or provision contained in a consent, authorization, release, novation, franchise or other contract or agreement that is inconsistent with this subsection is voidable at the option of the dealer.

(12) Notwithstanding the terms or conditions of any consent, authorization, release, novation, franchise or other contract or agreement, a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor that has electronic access to consumer or customer data or other information in a dealer management computer system used by a new motor vehicle dealer, or who has otherwise been provided consumer or customer data or other information by the dealer, shall fully indemnify and hold harmless a dealer from whom it has acquired that consumer or customer data or other information from all damages, costs and expenses incurred by that dealer, including, but not limited to, judgments, settlements, fines, penalties, litigation costs, defense costs, court costs and attorney's fees arising out of complaints, claims, civil or administrative actions and, to the fullest extent allowable under the law, governmental investigations and prosecutions to the extent caused by the access, storage, maintenance, use, sharing, disclosure or retention of that dealer's consumer or customer data or other information by the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor or a 3rd party acting on behalf of or through a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof or dealer management computer system vendor; or [RR 2013, c. 2, §14 (COR).]

W. To refuse to allow access by a dealer to a dealer file in accordance with this paragraph.

(1) For purposes of this paragraph, "dealer file" means all reports, memoranda, letters or other documents, in hard copy or electronic form, that a manufacturer, distributor, wholesaler, distribution branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof has in its possession that are created after the effective date of this paragraph, that contain information or data and that state, reflect, display or represent a failure by the dealer to perform in compliance with the obligations of the franchise agreement or other standards established by the manufacturer, distributor, wholesaler, distribution branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof, including, but not limited to, sales performance, effectiveness and goals, customer satisfaction index, facility issues and standards, fixed operations, employee matters including personal information concerning the dealer principal as well as any executive manager, sales manager, parts manager or service manager and any dealer successor, financial information and profitability, inventory, warranty issues and audits, marketing and advertising, sales and facility programs, contact reports and market studies.

(2) A dealer has the right to review and obtain copies of its complete dealer file once every 18 months. A manufacturer, distributor, wholesaler, distribution branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof shall provide the dealer file or the requested portion of the file to the dealer within 30 days of the dealer's written request, which may be submitted electronically. The manufacturer, distributor, wholesaler, distribution branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof may provide the file electronically and shall certify that the dealer file it produces is complete as of the date of production. If the file is provided in paper format, the dealer may be charged a reasonable per page fee for copies, as long as the fee does not exceed the usual and customary fee charged by copy centers in the immediate vicinity of the location of the file. No other fees or charges may be assessed.

(3) Any documents or portions of documents that are not produced by the manufacturer, distributor, wholesaler, distribution branch or division, factory branch or division, wholesale branch or division or officer, agent or other representative thereof in response to a dealer's request pursuant to this paragraph must, at the option of the dealer, be excluded from, and are not admissible as evidence and may not be used in any manner at, any proceeding at the board or any other State agency or any court proceeding; [2013, c. 534, §6 (NEW).]

[ RR 2013, c. 2, §14 (COR) .]

3-A. Successor manufacturer. Successor manufacturer, for a period of 5 years from the date of acquisition of control by that successor manufacturer, to offer a franchise to any person for a line make of a predecessor manufacturer in any franchise market area in which the predecessor manufacturer previously cancelled, terminated, noncontinued, failed to renew or otherwise ended a franchise agreement with a franchisee who had a franchise facility in that franchise market area without first offering the franchise to the former franchisee at no cost, unless:

A. Within 30 days of the former franchisee's cancellation, termination, noncontinuance or nonrenewal, the predecessor manufacturer had consolidated the line make with another of its line makes for which the predecessor manufacturer had a franchisee with a then-existing franchise facility in that franchise market area; [2009, c. 432, §2 (NEW).]

B. The successor manufacturer has paid the former franchisee the fair market value of the former franchisee's motor vehicle dealership in accordance with this subsection; or [2009, c. 432, §2 (NEW).]

C. The successor manufacturer proves that the former franchisee is not competent to be a franchisee.

For purposes of this subsection, "franchise market area" means the area located within 15 miles of the territorial limits of the municipality in which the former franchisee's franchise facility was located.

For purposes of this subsection, the fair market value of a former franchisee's motor vehicle dealership must be calculated as of the date of the following that yields the highest fair market value: the date the predecessor manufacturer announced the action that resulted in the cancellation, termination, noncontinuance or nonrenewal; the date the action that resulted in cancellation, termination, noncontinuance or nonrenewal became final; or the date 12 months prior to the date that the predecessor manufacturer announced the action that resulted in the cancellation, termination, noncontinuance or nonrenewal; and

[ RR 2013, c. 1, §20 (COR) .]

4. Dealer violations. Motor vehicle dealer:

A. To require a purchaser of a new motor vehicle, as a condition of sale and delivery thereof, to also purchase special features, appliances, equipment, parts or accessories not desired or requested by the purchaser; provided, however, that this prohibition does not apply as to special features, appliances, equipment, parts or accessories that are already installed on the car when received by the dealer; provided further, that the motor vehicle dealer prior to the consummation of the purchase reveals to the purchaser the substance of this paragraph; [1995, c. 269, §1 (AMD).]

B. To represent and sell as a new motor vehicle, without disclosure, any motor vehicle that has been used and operated for demonstration purposes or is otherwise a used motor vehicle; [1997, c. 521, §20 (AMD).]

C. To resort to or use any false or misleading advertisement in connection with business as a motor vehicle dealer; [1997, c. 521, §20 (AMD).]

D. To fail to disclose conspicuously in writing the motor vehicle dealer's policy in relation to the return of deposits received from any person. A dealer shall require that a person making a deposit sign the form on which the disclosure appears; [RR 2009, c. 1, §12 (COR).]

E. To fail to disclose in writing to a purchaser of a new motor vehicle before entering into a sales contract that the new motor vehicle has been damaged and repaired if the dealer has knowledge of the damage or repair and if the damage calculated at the retail cost of repair to the new motor vehicle exceeds 5% of the manufacturer's suggested retail price, except that a new motor vehicle dealer is not required to disclose to a purchaser that any glass, bumpers, audio system, instrument panel, communication system or tires were damaged at any time if the glass, bumpers, audio system, instrument panel, communication system or tires have been replaced with original or comparable equipment; or [RR 2009, c. 1, §13 (COR).]

F. To fail to disclose in writing to a potential purchaser or lessee of a motor vehicle that the motor vehicle had previously been returned to the manufacturer pursuant to either a lemon law arbitration decision or a lemon law settlement agreement in a state other than this State if known to the dealer. If that information is known to the dealer, this disclosure must be clear and conspicuous. For the purpose of this section, "lemon law" refers to any state's certified dispute settlement law that establishes a state-certified arbitration procedure to settle consumer complaints that the consumer had been sold a vehicle that did not conform to all manufacturer express warranties and that the manufacturer had not been able to repair or correct the defect or condition that impaired the vehicle. [2009, c. 53, §1 (NEW).]

[ RR 2009, c. 1, §§12, 13 (COR) .]

SECTION HISTORY

1975, c. 573, (NEW). 1979, c. 498, §1 (AMD). 1981, c. 331, §§4-6 (AMD). 1981, c. 470, §§A23-A25 (AMD). 1995, c. 65, §A15 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 269, §1 (AMD). 1997, c. 521, §§8-22 (AMD). 1999, c. 766, §§1,2 (AMD). 2003, c. 356, §§6-8 (AMD). RR 2009, c. 1, §§12, 13 (COR). 2009, c. 53, §1 (AMD). 2009, c. 367, §§2-6 (AMD). 2009, c. 432, §2 (AMD). RR 2013, c. 1, §§13-20 (COR). RR 2013, c. 2, §14 (COR). 2013, c. 534, §§2-6 (AMD).



10 §1174-A. Limitations on establishing or relocating dealerships

No new motor vehicle dealership may be established and no existing motor vehicle dealership may be relocated, except as follows. [1981, c. 331, §7 (NEW).]

1. Notification. In the event that a manufacturer seeks to enter into a franchise establishing an additional new motor vehicle dealership or relocating an existing new motor vehicle dealership, within or into a relevant market area where the same line make is then represented, the manufacturer shall, in writing, first notify each new motor vehicle dealer in the line make in the relevant market area of the intention to establish an additional dealership or to relocate an existing dealership within or into that market area. The relevant market area shall be a radius of 5 miles around an existing dealership in the following cities: Augusta; Auburn; Bangor; Biddeford; Brewer; Falmouth; Lewiston; Portland; Saco; South Portland; Waterville; and Westbrook. The relevant market area shall be a radius of 10 miles around all other existing dealerships.

Within 30 days of receiving the notice or within 30 days after the end of any appeal procedure provided by the manufacturer, any such new motor vehicle dealership may file a complaint in the Superior Court of the county in which the dealership is located, protesting the establishing or relocating of the new motor vehicle dealership. When such a complaint is filed, the manufacturer may not establish or relocate the proposed new motor vehicle dealership until a hearing has been held on the merits, nor thereafter, if the court has determined that there is good cause for not permitting the new motor vehicle dealership. For the purposes of this section, the reopening in a relevant market area of a new motor vehicle dealership that has not been in operation for one year or more is deemed the establishment of an additional new motor vehicle dealership.

[ 1981, c. 331, §7 (NEW) .]

2. Good cause. In determining whether good cause has been established for not entering into or relocating an additional franchise for the same line make, the court shall take into consideration the existing circumstances, including, but not limited to:

A. Permanency of the investment of both the existing and proposed new motor vehicle dealers; [1981, c. 331, §7 (NEW).]

B. Effect on the retail new motor vehicle business and the consuming public in the relevant market area; [1981, c. 331, §7 (NEW).]

C. Whether it is injurious or beneficial to the public welfare for an additional new motor vehicle dealer to be established; [1981, c. 331, §7 (NEW).]

D. Whether the new motor vehicle dealers of the same line make in that relevant market area are providing adequate competition and convenient consumer care for the motor vehicles of the line make in the market area which includes the adequacy of motor vehicle sales and service facilities, equipment, supply of motor vehicle parts and qualified service personnel; [1981, c. 331, §7 (NEW).]

E. Whether the establishment of an additional new motor vehicle dealership would increase competition and therefore be in the public interest; and [1981, c. 331, §7 (NEW).]

F. The effect on the relocating dealer as a result of not being permitted to relocate. [1981, c. 331, §7 (NEW).]

[ 1981, c. 331, §7 (NEW) .]

SECTION HISTORY

1981, c. 331, §7 (NEW).



10 §1174-B. Transportation damages

1. Liability of a new dealer after acceptance. Notwithstanding the terms, provisions or conditions of any agreement or franchise, the new motor vehicle dealer is solely liable for damages to new motor vehicles after acceptance from the carrier and before delivery to the ultimate purchaser.

[ 1981, c. 331, §7 (NEW) .]

2. Liability of manufacturer. Notwithstanding the terms, provisions or conditions of any agreement or franchise, the manufacturer is liable for all damages to motor vehicles before delivery to a carrier or transporter.

[ 1981, c. 331, §7 (NEW) .]

3. Additional liability of dealer. The new motor vehicle dealer is liable for damages to new motor vehicles after delivery to the carrier only if the dealer selects the method of transportation, mode of transportation and the carrier. In all other instances, the manufacturer is liable for carrier-related new motor vehicle damage, except that the new motor vehicle dealer must annotate the bill of lading or other carrier document indicating damages observed at the time of delivery to the motor vehicle dealer, and that the dealer shall promptly notify the manufacturer of any concealed damage discovered after delivery.

[ 1981, c. 331, §7 (NEW) .]

SECTION HISTORY

1981, c. 331, §7 (NEW).



10 §1174-C. Survivorship

1. Right of family member. The right of a designated family member to succeed in dealer ownership is governed by the following provisions.

A. A designated family member of a deceased, incapacitated or retiring new motor vehicle dealer, which family member has been designated under the will of the dealer or in writing to the manufacturer, distributor, factory branch, factory representative or importer, may succeed the dealer in the ownership or operation of the dealership under the existing franchise or distribution agreement if the designated family member gives the manufacturer, distributor, factory branch, factory representative or importer of new motor vehicles written notice of the intention to succeed to the dealership within 120 days of the dealer's death, incapacity or retirement and unless there exists good cause for refusal to honor the succession on the part of the manufacturer, factory branch, factory representative, distributor or importer. [2003, c. 356, §9 (AMD).]

B. The manufacturer, distributor, factory branch, factory representative or importer may request and the designated family member shall provide, upon the request, on forms provided for that purpose, personal and financial data that is reasonably necessary to determine whether the succession shall be honored. [1981, c. 331, §7 (NEW).]

C. In addition to a designated family member, a person who has been a general manager or other employee with significant and varied managerial experience for a dealer for at least 5 years may be designated by that dealer to succeed in dealer ownership, and the designee has the same rights and status as a designated family member. [1997, c. 521, §24 (NEW).]

[ 2003, c. 356, §9 (AMD) .]

2. Refusal to honor; notice required. The refusal to honor the succession to ownership is governed by the following provisions.

A. If a manufacturer, distributor, factory branch, factory representative or importer believes that good cause exists for refusing to honor the succession to the ownership and operation of a dealership by a family member of a deceased or incapacitated new motor vehicle dealer under the existing franchise agreement, the manufacturer, distributor, factory branch, factory representative or importer may, within 60 days of receipt of the information requested in subsection 1, paragraph B, serve upon the designated family member notice of its refusal to honor the succession or its intent to discontinue the existing franchise agreement with the dealership no sooner than 90 days from the date the notice is served. [1981, c. 331, §7 (NEW).]

B. The notice shall state the specific grounds for the refusal to honor the succession and of its intent to discontinue the existing franchise agreement with the dealership no sooner than 90 days from the date the notice is served. [1981, c. 331, §7 (NEW).]

C. If notice of refusal and discontinuance is not timely served upon the family member, the franchise agreement shall continue in effect subject to termination only as otherwise permitted by this section. [1981, c. 331, §7 (NEW).]

[ 1981, c. 331, §7 (NEW) .]

3. Written designation of succession unaffected. This section does not preclude a new motor vehicle dealer from designating any person as his successor by written instrument filed with the manufacturer, distributor, factory branch, factory representative or importer.

[ 1981, c. 331, §7 (NEW) .]

SECTION HISTORY

1981, c. 331, §7 (NEW). 1997, c. 521, §§23,24 (AMD). 1997, c. 521, §24 (AMD). 2003, c. 356, §9 (AMD).



10 §1175. Delivery and preparation obligations; product liability and implied warranty complaints

Every manufacturer shall specify to the dealer the delivery and preparation obligations of its motor vehicle dealers prior to delivery of new motor vehicles to retail buyers. The delivery and preparation obligations of its motor vehicle dealers and a schedule of the compensation to be paid to its motor vehicle dealers for the work and services they shall be required to perform in connection with such delivery and preparation obligations shall constitute any such dealer's only responsibility for product liability as between such dealer and such manufacturer. The compensation as set forth on said schedule shall be reasonable. [1975, c. 573, (NEW).]

In any action or claim brought against the dealer on a product liability complaint in which it is later determined that the manufacturer is liable, the dealer shall be entitled, from the manufacturer, to receive its reasonable costs and attorney's fees incurred in defending the claim or action. [1979, c. 498, §2 (NEW).]

In any action or claim brought against the dealer on a breach of implied warranty complaint in which it is later determined that the manufacturer is liable, the dealer shall be entitled, from the manufacturer, to receive its reasonable costs and attorney's fees incurred in defending the claim or action. In any such implied warranty action, a dealer shall have the rights of a buyer under Title 11, section 2-607, subsection (5). [1985, c. 221, (NEW).]

The court shall consider the dealer's share in the responsibility for the damages in awarding costs and attorney's fees. [1979, c. 498, §2 (NEW).]

SECTION HISTORY

1975, c. 573, (NEW). 1979, c. 498, §2 (AMD). 1985, c. 221, (AMD).



10 §1176. Warranty

If a motor vehicle franchisor requires or permits a motor vehicle franchisee to perform labor or provide parts in satisfaction of a warranty created by the franchisor, the franchisor shall properly and promptly fulfill its warranty obligations, in the case of motor vehicles over 10,000 pounds gross vehicle weight rating, shall adequately and fairly compensate the franchisee for any parts so provided and, in the case of all other motor vehicles, shall reimburse the franchisee for any parts so provided at the retail rate customarily charged by that franchisee for the same parts when not provided in satisfaction of a warranty. A franchisor may not otherwise recover its costs for reimbursing a franchisee for parts and labor pursuant to this section. For purposes of this section, the retail rate customarily charged by the franchisee for parts may be established by submitting to the franchisor 100 sequential nonwarranty customer-paid service repair orders or 60 days of nonwarranty customer-paid service repair orders, whichever is less in terms of total cost, covering repairs made no more than 180 days before the submission and declaring the average percentage markup. The average percentage markup so declared is the retail rate, which goes into effect 30 days following the declaration, subject to audit of the submitted repair orders by the franchisor and adjustment of the average percentage markup based on that audit. Only retail sales not involving warranty repairs, not involving state inspection, not involving routine maintenance such as changing the oil and oil filter and not involving accessories may be considered in calculating the average percentage markup. A franchisor may not require a franchisee to establish the average percentage markup by an unduly burdensome or time-consuming method or by requiring information that is unduly burdensome or time-consuming to provide, including, but not limited to, part-by-part or transaction-by-transaction calculations. A franchisee may not change the average percentage markup more than 2 times in one calendar year. Further, the franchisor shall reimburse the franchisee for any labor so performed at the retail rate customarily charged by that franchisee for the same labor when not performed in satisfaction of a warranty; as long as the franchisee's rate for labor not performed in satisfaction of a warranty is routinely posted in a place conspicuous to its service customer. A franchisor is not required to pay the price charged by the dealer to retail customers for parts of systems, appliances, furnishings, accessories and fixtures of a motor home as defined in Title 29-A, section 101, subsection 40 that are designed, used and maintained primarily for nonvehicular residential purposes. Any claim made by a franchisee for compensation for parts provided or for reimbursement for labor performed in satisfaction of a warranty must be paid within 60 days of its approval. All the claims must be either approved or disapproved within 60 days of their receipt. A claim may be submitted within 90 days after the performance of services. When a claim is disapproved, the franchisee that submitted the claim must be notified in writing of the claim's disapproval within that period, together with the specific reasons for its disapproval. A franchisor may not, by agreement, by restriction upon reimbursement, or otherwise, restrict the nature or extent of labor performed or parts provided so that such restriction impairs the franchisee's ability to satisfy a warranty created by the franchisor by performing labor in a professional manner or by providing parts required in accordance with generally accepted standards. [2003, c. 356, §10 (AMD).]

In any claim that is disapproved by the manufacturer, and the dealer brings legal action to collect the disapproved claim and is successful in the action, the court shall award the dealer the cost of the action together with reasonable attorney fees. Reasonable attorney fees shall be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the dealer. [1979, c. 498, §3 (NEW).]

It is unlawful for a franchisor, manufacturer, factory branch, distributor branch or subsidiary to own, operate or control, either directly or indirectly, a motor vehicle warranty or service facility located in the State except on an emergency or interim basis or if no qualified applicant has applied for appointment as a dealer in a market previously served by a new motor vehicle dealer of that manufacturer, factory branch, distributor branch or subsidiary's line make. [1997, c. 521, §25 (NEW).]

A franchisor may not deny those elements of a warranty claim that are based on a dealer’s incidental failure to comply with a claim requirement or a clerical error or other technicality, regardless of whether the franchisor contests any other element of that warranty claim, as long as the dealer corrects any such clerical error or other technicality according to licensee guidelines. [2013, c. 534, §7 (NEW).]

SECTION HISTORY

1975, c. 573, (NEW). 1979, c. 498, §3 (AMD). 1979, c. 698, §1 (AMD). 1991, c. 328, (AMD). 1995, c. 65, §A16 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 521, §25 (AMD). 2003, c. 356, §10 (AMD). 2013, c. 534, §7 (AMD).



10 §1176-A. Audits

A manufacturer may reasonably and periodically audit a new motor vehicle dealer to determine the validity of paid claims or any charge-backs for customer or dealer incentives. Audits of incentive payments may be only for the 12-month period immediately preceding the date notifying the dealer that an audit is to be conducted. [2013, c. 534, §8 (AMD).]

SECTION HISTORY

1997, c. 521, §26 (NEW). 2013, c. 534, §8 (AMD).



10 §1177. Unreasonable restrictions

It shall be unlawful directly or indirectly to impose unreasonable restrictions on the motor vehicle dealer or franchisee relative to transfer, sale, right to renew, termination, discipline, noncompetition covenants, site-contract whether by sublease, collateral pledge of lease, or otherwise, right of first refusal to purchase, option to purchase, compliance with subjective standards and assertion of legal or equitable rights. [1975, c. 573, (NEW).]

SECTION HISTORY

1975, c. 573, (NEW).



10 §1178. Covered under written or oral agreements

1. Agreements subject to this chapter. Written or oral agreements between a manufacturer, wholesaler or distributor with a motor vehicle dealer including, but not limited to, the franchise offering, the franchise agreement, sales agreements, policies and procedures agreements, bulletins or manuals, sales of goods, services or advertising, leases or mortgages of real or personal property, promises to pay, security interests, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts, and all other such agreements in which the manufacturer, wholesaler or distributor has any direct or indirect interest, are subject to this chapter.

[ 2003, c. 356, §11 (AMD) .]

2. Copy of agreement or amendments. Before any new selling agreement or any amendment thereto between said parties shall become effective, the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, wholesale branch or division, or officer, agent or other representative thereof shall, 90 days prior to the effective date thereof, forward a copy of such agreement or amendment to the dealer.

[ 1975, c. 573, (NEW) .]

SECTION HISTORY

1975, c. 573, (NEW). 2003, c. 356, §11 (AMD).



10 §1179. Franchise interest, vested rights

Notwithstanding any other provision of law, it shall be unlawful for the manufacturer, wholesaler, distributor or franchisor without due cause, to fail to renew a franchise on terms then equally available to all its motor vehicle dealers, to terminate a franchise or to restrict the transfer of a franchise unless the franchisee shall receive fair and reasonable compensation for the value of the business. [1975, c. 573, (NEW).]

SECTION HISTORY

1975, c. 573, (NEW).



10 §1180. Franchisee's right to associate

Any franchisee shall have the right of free association with other franchisees for any lawful purpose. [1975, c. 573, (NEW).]

SECTION HISTORY

1975, c. 573, (NEW).



10 §1181. Discounts and other inducements

In connection with a sale of a motor vehicle or vehicles to the State or to any political subdivision of the State, a manufacturer, distributor, wholesaler or corporate affiliate may not offer any discounts, refunds or any other similar type of inducement to any dealer without making the same offer or offers to all other of its dealers within the relevant market area, and if such inducements are made, the manufacturer, distributor or wholesaler shall give simultaneous notice of the inducements to all of its dealers within the relevant market area. [1999, c. 766, §3 (AMD).]

SECTION HISTORY

1975, c. 573, (NEW). 1999, c. 766, §3 (AMD).



10 §1182. Public policy

Any contract or part thereof or practice thereunder in violation of any provision of this chapter shall be deemed against public policy and shall be void and unenforceable. [1975, c. 573, (NEW).]

The Legislature finds that the manufacture, distribution and sale of motor vehicles in the State vitally affects the general economy of the State and the public interest and public welfare; that the manufacturers of motor vehicles whose physical manufacturing facilities are not located within the State and distributors are doing business in the State through their control over and relationship and transactions with their dealers in the State; that the geographical location of the State makes it necessary to ensure the availability of motor vehicles and parts and dependable service for motor vehicles throughout the State to protect and preserve the transportation system, the public safety and welfare and the investments of its residents. The Legislature declares, on the basis of these findings, that it is necessary to regulate and to license motor vehicle manufacturers and distributors and their branches and representatives, motor vehicle dealers and any other person engaged in the business of selling or purchasing vehicles in the State in order to prevent frauds, impositions and other abuses against residents and to protect and preserve the economy, the investments of residents, the public safety and the transportation system of the State. [1997, c. 521, §27 (NEW).]

SECTION HISTORY

1975, c. 573, (NEW). 1997, c. 521, §27 (AMD).



10 §1182-A. Exemption for installation on previously assembled truck chassis

This chapter does not apply to a person, partnership, firm, association, corporation or trust, resident or nonresident, that manufactures, assembles, distributes, sells, leases, solicits or advertises the sale or lease of a motor vehicle that consists of the installation on a previously assembled truck chassis in excess of 25,000 pounds gross vehicle weight rating, as defined by Title 29-A, section 101, subsection 26-B, special bodies or equipment that, when installed, form an integral part of the motor vehicle and constitute a major manufacturing alteration. This exemption applies only to entities that do not franchise in the State. [2003, c. 166, §1 (AMD).]

SECTION HISTORY

1997, c. 521, §28 (NEW). 2003, c. 166, §1 (AMD).



10 §1183. Statute of limitation

Actions arising out of any provision of this chapter shall be commenced within 4 years next after the cause of action accrues; provided, however, that if a person liable hereunder conceals the cause of action from the knowledge of the person entitled to bring it, the period prior to the discovery of his cause of action by the person so entitled shall be excluded in determining the time limited for commencement of the action. If a cause of action accrues during the pendency of any civil, criminal or administrative proceeding against a person brought by the United States, or any of its agencies under the antitrust laws, the Federal Trade Commission Act, or any other Federal Act, or the laws of the State related to antitrust laws or to franchising, such actions may be commenced within one year after the final disposition of such civil, criminal or administrative proceeding. [1975, c. 573, (NEW).]

Notwithstanding any provision in a franchise agreement, if a dispute covered by this chapter or any other law is submitted to mediation or arbitration, the time for the dealer to file a complaint, action, petition or protest is tolled until the mediation or arbitration proceeding is completed. [1997, c. 521, §29 (NEW).]

SECTION HISTORY

1975, c. 573, (NEW). 1997, c. 521, §29 (AMD).



10 §1184. Construction

In construing this chapter the courts may be guided by the interpretations of the Federal Trade Commission Act(15 U.S.C. 45), as from time to time amended. [1975, c. 573, (NEW).]

If any provision of this chapter is declared unconstitutional or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of this chapter and the applicability thereof to persons and circumstances shall not be affected thereby. [1981, c. 331, §8 (NEW).]

SECTION HISTORY

1975, c. 573, (NEW). 1981, c. 331, §8 (AMD).



10 §1185. Jurisdiction

Any person who shall violate any provisions of this chapter shall be subject to the jurisdiction of the courts of this State, upon service of process in accordance with Title 14, chapter 203, and consistent with the maximum limits of due process as decided by the United States Supreme Court. [1975, c. 573, (NEW).]

SECTION HISTORY

1975, c. 573, (NEW).



10 §1186. Penalty

Any person who violates this chapter shall be guilty of a Class E crime. [1979, c. 127, §58 (AMD).]

SECTION HISTORY

1975, c. 573, (NEW). 1979, c. 127, §58 (AMD).






Subchapter 2: MAINE MOTOR VEHICLE FRANCHISE BOARD

10 §1187. Maine Motor Vehicle Franchise Board; established

The Maine Motor Vehicle Franchise Board, as established in Title 5, section 12004-G, subsection 6-B and referred to in this chapter as "the board," is established for the purpose of enforcing the provisions of this chapter. [2003, c. 356, §12 (NEW).]

1. Membership. The board consists of 7 regular members and 4 alternate members:

A. Ten members appointed by the Governor:

(1) Three regular members and 2 alternate members who are or have been franchised new motor vehicle dealers in the State of Maine;

(2) A regular member and an alternate member who are or have been employees or representatives of franchisors; and

(3) Two regular members and one alternate member who are members of the public; and [2005, c. 61, §2 (AMD).]

B. One regular member appointed by the Secretary of State who is not and has not been either a motor vehicle dealer or manufacturer representative and who is an attorney employed by the Secretary of State and assigned to the Bureau of Motor Vehicles. [2005, c. 61, §2 (AMD).]

[ 2005, c. 61, §2 (AMD) .]

2. Chair. The member appointed by the Secretary of State is the chair of the board. The chair shall:

A. Act as the presiding officer in all matters that come before the board; [2003, c. 356, §12 (NEW).]

B. Make preliminary rulings on discovery and other questions; [2003, c. 356, §12 (NEW).]

C. Participate fully in board deliberations; and [2003, c. 356, §12 (NEW).]

D. Vote on the merits of complaints that come before the board only when necessary to break a tie. [2003, c. 356, §12 (NEW).]

[ 2003, c. 356, §12 (NEW) .]

3. Terms. Regular appointments to the board are for 5-year terms. A member may not serve more than 2 consecutive 5-year terms. The terms of the initial board members must be staggered, with 2 members serving a term of 3 years, 2 members serving a term of 4 years and 2 members serving a term of 5 years. Alternate members are appointed for 5-year terms. The term of the member who serves as chair is without limit.

[ 2005, c. 61, §3 (AMD) .]

4. Vacancy. Any vacancy on the board must be filled by the Governor or the Secretary of State by appointment of a person of the same category as the board member being replaced to hold office for the unexpired term.

[ 2003, c. 356, §12 (NEW) .]

5. Compensation. With the exception of the chair, whose position is funded pursuant to section 1187-A, members of the board are entitled to a per diem of $100 for each day actually engaged in the performance of their duties and may be reimbursed for reasonable and necessary expenses incurred in carrying out their duties.

[ 2003, c. 356, §12 (NEW) .]

6. Rulemaking. The board shall adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 356, §12 (NEW) .]

7. Affiliation. The board is affiliated with the Department of the Secretary of State, Bureau of Motor Vehicles.

[ 2003, c. 356, §12 (NEW) .]

SECTION HISTORY

2003, c. 356, §12 (NEW). 2005, c. 61, §§2,3 (AMD).



10 §1187-A. Fund

To fund the board and to pay the start-up expenses of administration and enforcement of this chapter, there is established the Maine Motor Vehicle Franchise Fund, referred to in this section as "the fund." The board shall impose an initial fee upon each new motor vehicle dealer of $200 for each dealer's license held by that dealer and an initial fee of $2,000 for each line make of each manufacturer. The board shall determine on an annual basis whether additional funding is required. If additional funding is required, the board shall meet those funding requirements by adopting rules pursuant to section 1187, subsection 6 to impose additional fees on motor vehicle dealers or manufacturers. In establishing those fees, the board shall ensure that revenues from those fees closely match the costs of the board to administer and enforce this chapter. The board may amend those rules biennially as necessary to ensure that the board has sufficient funds to administer and enforce this chapter. The board shall maintain a fund balance of at least $20,000. [2003, c. 356, §12 (NEW).]

The fund is administered by the Secretary of State. The fund must be used exclusively for the administration and operation of the board for the enforcement of this chapter. Expenses for operation of the board, including the compensation for the chair, must be paid by the board to the Secretary of State on a quarterly basis. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1188. Duties

The board: [2003, c. 356, §12 (NEW).]

1. Complaints. Shall review written complaints filed with the board by persons complaining of conduct governed by this chapter;

[ 2003, c. 356, §12 (NEW) .]

2. Decision. Shall issue written decisions and may issue orders to a franchisee or franchisor in violation of this chapter;

[ 2003, c. 356, §12 (NEW) .]

3. Penalty. May levy a civil penalty pursuant to section 1171-B, subsection 3;

[ 2003, c. 356, §12 (NEW) .]

4. Award costs. Shall award costs and attorney's fees pursuant to section 1173;

[ 2003, c. 356, §12 (NEW) .]

5. Interim order. Shall levy a civil penalty pursuant to section 1171-B, subsection 3 when a party to a complaint under this subchapter is found to have recklessly or knowingly failed, neglected or refused to comply with an interim order issued by the board;

[ 2005, c. 61, §4 (AMD) .]

6. Procedures. May appoint persons to be present at the deposition of out-of-state witnesses, administer oaths, issue subpoenas to compel the presence of witnesses or documents and authorize stenographic or recorded transcripts of proceedings; and

[ 2005, c. 61, §4 (AMD) .]

7. Alternate members. Alternates are empowered to hear cases and carry out other duties of the board when regular board members from the same category are unable or unwilling to carry out those duties. The chair shall select alternate members to perform duties under this subsection.

[ 2005, c. 61, §5 (NEW) .]

SECTION HISTORY

2003, c. 356, §12 (NEW). 2005, c. 61, §§4,5 (AMD).



10 §1188-A. Prehearing conference

Prior to hearing a complaint, but not later than 45 days after the filing of the complaint, the board shall require the parties to attend a prehearing conference with the chair to discuss the possibility of settlement. If the matter is not resolved through the conference, the matter must be placed on the board's calendar for hearing. Settlement conference discussions remain confidential and may not be disclosed or used as an admission in any subsequent hearing. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1189. Hearings

The board shall hold a hearing on the merits of a complaint within 120 days of the filing of the complaint. The hearing must be conducted pursuant to rules established by the board. A decision must be issued within 30 days of the completion of the hearing. The board shall determine the location of hearings. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1189-A. Discovery

The parties to a hearing conducted pursuant to this subchapter are permitted to conduct and use the same discovery procedures as provided in the Maine Rules of Civil Procedure, subject to any amendments to the rules as the board might adopt to secure that discovery is expedited. [2003, c. 356, §12 (NEW).]

Compliance with discovery procedures authorized by this section and by rule may be enforced by application to the board or on the board's own motion. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1189-B. Appeal

A party appealing an order of the board to the Superior Court shall indicate in the appeal whether it is an appeal on issues of law or on factual matters. [2003, c. 356, §12 (NEW).]

1. Appeal as matter of law. An order or decision may be appealed solely on the basis that the board made an error of law. An order or decision appealed may not be set aside or vacated except for an error of law. Additional evidence may not be heard or taken by the Superior Court on an appeal made under this section.

[ 2003, c. 356, §12 (NEW) .]

2. Appeal involving factual matters. A party to a decision by the board may appeal to the Superior Court for a hearing on the merits of the dispute. In any such hearing before the Superior Court, all findings of fact of the board are presumed to be correct unless rebutted by clear and convincing evidence.

[ 2003, c. 356, §12 (NEW) .]

A copy of the decision, certified as true and accurate by the chair must be admitted into evidence in any appeal hearing. There is a right to trial by jury in any action brought in Superior Court under this section. An appeal for hearing is subject to the provisions of section 1173. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1190. Statute of limitations

If a complaint is filed with the board by a person otherwise entitled to bring a complaint in the courts of the State, then the applicable statute of limitations is tolled and a civil action in a court of competent jurisdiction is barred pending the outcome of proceedings before the board. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).



10 §1190-A. Action filed; court

An action, filed in a court of competent jurisdiction, that gives rise or could give rise to a claim or defense under this chapter must be stayed if, within 60 days after the date of filing of the complaint, or service of process, whichever date is later, a party to the action files a complaint with the board asserting the claims or defenses under this chapter. [2003, c. 356, §12 (NEW).]

SECTION HISTORY

2003, c. 356, §12 (NEW).









Chapter 204-A: DEALER PRACTICES FOR CERTAIN MOTOR VEHICLES

10 §1191. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 51, (NEW).]

1. Dealer. "Dealer" means an individual, partnership, corporation, business trust or any other legal entity that is engaged in the business of selling or leasing, offering for sale or lease or negotiating the sale or lease of new motor vehicles, except auctioneers licensed by the Secretary of State.

[ 1989, c. 51, (NEW) .]

2. Motor vehicle. "Motor vehicle" means any self-propelled vehicle designed primarily to transport not more than 14 individuals, except motorcycles, snowmobiles, all-terrain vehicles, customized vans and any vehicle operated exclusively on a rail or rails. This definition is intended to include motor trucks that have a gross weight of not more than 8,600 pounds as certified by the vehicle manufacturer or franchise representative pursuant to Title 29-A, section 2364, subsection 5.

[ 1999, c. 580, §1 (AMD); 1999, c. 580, §14 (AFF) .]

SECTION HISTORY

1989, c. 51, (NEW). 1995, c. 65, §A17 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 580, §1 (AMD). 1999, c. 580, §14 (AFF).



10 §1192. Disclosure requirements

No dealer may sell or offer to sell any new motor vehicle unless the dealer affixes to the windshield or side window of the motor vehicle the following written disclosures: [1989, c. 51, (NEW).]

1. Manufacturer's suggested retail price. The manufacturer's suggested retail price;

[ 1989, c. 51, (NEW) .]

2. Manufacturer's suggested price on options. The retail delivered price suggested by the manufacturer for each accessory or item of optional equipment, physically attached to the motor vehicle at the time of its delivery to the dealer, which is not included in the price of the motor vehicle as stated pursuant to subsection 1;

[ 1989, c. 51, (NEW) .]

3. Transportation charges. The amount, if any, charged to the dealer for transportation of the motor vehicle to the location at which it is delivered to the dealer; and

[ 1989, c. 51, (NEW) .]

4. Total amount. The total of the amounts specified pursuant to subsections 1, 2 and 3.

[ 1989, c. 51, (NEW) .]

SECTION HISTORY

1989, c. 51, (NEW).



10 §1193. Violations

1. Unfair trade practice. Any violation of this chapter shall constitute prima facie evidence of a violation of Title 5, chapter 10, the Maine Unfair Trade Practices Act.

[ 1989, c. 51, (NEW) .]

SECTION HISTORY

1989, c. 51, (NEW).



10 §1194. Dealer sale practices for new or used motor vehicles

When selling new or used motor vehicles a dealer must adhere to the following sale practices. [2001, c. 256, §2 (NEW).]

1. Dealer revocation of sale. If a dealer sells a new or used motor vehicle and allows the buyer to take possession of it, the dealer can not at a later date inform the buyer of that vehicle that the dealer is canceling the sale unless the dealer has disclosed at the time of the sale and at the time of cancellation that if financing can not be procured according to the terms agreed upon in the contract, the consumer shall receive:

A. Reimbursement of the entire vehicle purchase price or, if a leased vehicle, the lease payments made to date, including any paid finance charges on the purchased or leased vehicle; [2001, c. 256, §2 (NEW).]

B. Reimbursement of all charges pertinent to the contract, including, but not limited to, sales tax, license and registration fees and similar government charges; and [2001, c. 256, §2 (NEW).]

C. The vehicle traded in or, if the vehicle is not available, the trade-in value of the vehicle established in the contract. [2001, c. 256, §2 (NEW).]

This subsection does not apply to any sale canceled by the dealer due to material misrepresentation made by the buyer.

[ 2001, c. 256, §2 (NEW) .]

SECTION HISTORY

2001, c. 256, §2 (NEW).






Chapter 204-B: WATERCRAFT MANUFACTURERS, DISTRIBUTORS AND DEALERS

10 §1196. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 631, (NEW).]

1. Distributor or wholesaler. "Distributor" or "wholesaler" means any person who sells or distributes new or used watercraft or engines for watercraft to watercraft dealers or who maintains distributor representatives within this State.

[ 1991, c. 631, (NEW) .]

2. Franchise. "Franchise" means an oral or written arrangement for a definite or indefinite period in which a manufacturer, distributor or wholesaler grants to a watercraft dealer a license to use a trade name, service mark or related characteristic, and in which there is a community of interest in the marketing of watercraft or engines for watercraft or services related to watercraft at wholesale, retail, leasing or otherwise.

[ 1991, c. 631, (NEW) .]

3. Franchisee. "Franchisee" means a watercraft dealer to whom a franchise is offered or granted.

[ 1991, c. 631, (NEW) .]

4. Franchisor. "Franchisor" means a manufacturer, distributor or wholesaler who grants a franchise to a watercraft dealer.

[ 1991, c. 631, (NEW) .]

5. Manufacturer. "Manufacturer" means any person, partnership, firm, association, corporation or trust, resident or nonresident, that manufactures or assembles new watercraft or engines for watercraft, or imports for distribution through distributors of watercraft, or any partnership, firm, association, joint venture, corporation or trust, resident or nonresident, that is controlled by the manufacturer. The term "manufacturer" includes the term "distributor" or "wholesaler."

[ 1991, c. 631, (NEW) .]

6. Watercraft. "Watercraft" means any type of vessel, boat or craft used or capable of being used as a means of transportation on water. "Watercraft" does not include a seaplane or a personal sports mobile as defined in section 1242, subsection 15.

[ 1997, c. 473, §2 (AMD) .]

7. Watercraft dealer. "Watercraft dealer" means any person who sells or solicits or advertises the sale of new or used watercraft or engines for watercraft. "Watercraft dealer" does not include receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court or public officers while performing their duties as such officers.

[ 1991, c. 631, (NEW) .]

SECTION HISTORY

1991, c. 631, (NEW). 1997, c. 473, §2 (AMD).



10 §1197. Warranty

1. Parts or labor; satisfaction of warranty. If a franchisor requires or permits a franchisee to perform labor or provide parts to satisfy a warranty created by the franchisor, the franchisor shall properly and promptly fulfill its warranty obligations and:

A. Reimburse the franchisee at the retail rate customarily charged for any parts provided by the franchisee to satisfy the warranty; and [1991, c. 631, (NEW).]

B. Reimburse the franchisee for any labor performed by the franchisee to satisfy the warranty. Reimbursement for labor may not be less than the retail rate customarily charged by that franchisee for the same labor when not performed to satisfy a warranty. To be entitled to reimbursement under this section, a franchisee must post in a place conspicuous to service customers the rate for labor not performed to satisfy a warranty. [1991, c. 631, (NEW).]

[ 1991, c. 631, (NEW) .]

2. Restrictions prohibited. A franchisor may not, by agreement, by restriction upon reimbursement or otherwise, restrict the nature or extent of labor performed or parts provided if such a restriction impairs the franchisee's ability to satisfy a warranty created by the franchisor by performing labor competently or by providing parts in accordance with generally accepted standards.

[ 1991, c. 631, (NEW) .]

3. Claim. A claim by a franchisee for compensation for parts provided or for reimbursement for labor performed to satisfy a warranty must be approved or disapproved within 30 days of receipt by the franchisor. A claim that is approved must be paid within 30 days of its approval. If a franchisor disapproves a claim, it shall notify the franchisee that submitted the claim within 30 days of disapproval of the specific reasons for disapproval.

[ 1991, c. 631, (NEW) .]

4. Costs; fees. If a franchisee brings a legal action to collect a disapproved claim and is successful in that action, the court shall award the franchisee the cost of the action and reasonable attorney's fees. Reasonable attorney's fees must be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the franchisee.

[ 1991, c. 631, (NEW) .]

SECTION HISTORY

1991, c. 631, (NEW).






Chapter 205: UNFAIR SALES ACT

10 §1201. Short title

This chapter shall be known and may be cited as the "Unfair Sales Act."



10 §1202. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §92 (NEW).]

1. Cost to the retailer. "Cost to the retailer" shall mean the invoice cost of the merchandise to the retailer within 30 days prior to the date of sale, or the replacement cost of the merchandise to the retailer within 30 days prior to the date of sale, in the quantity last purchased, whichever is lower; less all trade discounts except customary discounts for cash; to which shall be added:

A. Freight charges not otherwise included in the cost of the merchandise,

B. Cartage to the retail outlet if performed or paid for by the retailer, which cartage cost shall be deemed to be 3/4 of 1% of the cost of the merchandise to the retailer, unless said retailer claims and proves a lower cartage cost, and

C. A markup to cover in part the cost of doing business, which markup in the absence of proof of a lesser cost shall be 6% of the total cost at the retail outlet.

2. Cost to the wholesaler. "Cost to the wholesaler" shall mean the invoice cost of the merchandise to the wholesaler within 30 days prior to the date of sale, or the replacement cost of the merchandise to the wholesaler within 30 days prior to the date of sale, in the quantity last purchased, whichever is lower; less all trade discounts except customary discounts for cash; to which shall be added:

A. Freight charges not otherwise included in the cost of the merchandise,

B. Cartage to the retail outlet if performed or paid for by the wholesaler, which cartage cost shall be deemed to be 3/4 of 1% of the cost of the merchandise to the wholesaler, unless said wholesaler claims and proves a lower cartage cost,

C. A markup to cover in part the cost of doing business, which markup in the absence of proof of a lesser cost shall be 2% of the total cost at the wholesale establishment, and

D. Sales made by a cigarette distributor to a licensed wholesale dealer or to the operator of 15 or more vending machines shall not be subject to a markup of 2% as stated in paragraph C, but such sales shall be subject to full trade discount only.

3. Combined price of 2 or more items. Where 2 or more items are advertised, offered for sale or sold at a combined price, the price of each such item shall be determined in the manner set forth in subsections 1 and 2.

4. Bona fide costs. "Cost to the retailer" and "cost to the wholesaler" as defined in said subsections 1 and 2 shall mean bona fide costs. Sales to consumers, retailers and wholesalers at prices which cannot be justified by existing market conditions within this State shall not be used as a basis for computing replacement costs with respect to sales by retailers and wholesalers.

5. Retail sale; wholesale sale. "Sell at retail," "sales at retail" and "retail sale" shall mean and include any transfer of title to tangible personal property for a valuable consideration made, in the ordinary course of trade or in the usual prosecution of the seller's business, to the purchaser for consumption or use other than resale or further processing or manufacturing. The terms "sell at wholesale," "sales at wholesale" and "wholesale sale" shall mean and include any such transfer of title to tangible personal property for the purpose of resale or further processing or manufacturing. In this and in subsection 4 the above terms shall include any such transfer of property where title is retained by the seller as security for the payment of the purchase price.

6. Retailer. "Retailer" shall mean and include every person, copartnership, corporation or association engaged in the business of making sales at retail within this State. In the case of a retailer engaged in the business of making sales both at retail and at wholesale, such term shall be applied only to the retail portion of such business.

7. Wholesaler. "Wholesaler" shall mean and include every person, copartnership, corporation or association engaged in the business of making sales at wholesale within this State. In the case of a wholesaler engaged in the business of making sales both at wholesale and at retail, such term shall be applied only to the wholesale portion of such business.

8. Costs to be added. Where a retailer sells at retail any merchandise which is the product of his or its own manufacture or which has been purchased by him or it at the purchase price or prices available to wholesalers, in the absence of proof of a lesser cost, both the wholesale markup of 2% and the retail markup of 6% to cover in part the cost of doing business, as provided in subsections 1 and 2, shall be added in determining the "cost to the retailer" of such merchandise.

9. Sub-jobber. "Sub-jobber" shall mean and include a wholesaler who purchases cigarettes at wholesale for the purpose of resale to retail dealers, and who maintains a regularly established place of business where stocks of cigarettes are kept for sale and whose sales are chiefly to other persons for resale.

SECTION HISTORY

1979, c. 541, §A92 (AMD).



10 §1203. Exceptions

This chapter shall not apply with respect to advertising or offering to sell, or selling, at retail or at wholesale, as the case may be, if done:

1. Isolated transaction. In an isolated transaction and not in the usual course of business;

2. Clearance sales. Where merchandise is sold in bona fide clearance sales, if advertised or offered for sale as such or marked and sold as such, or where merchandise is marked down in an effort to sell the same after bona fide efforts to sell the same prior to such markdown;

3. Perishable merchandise. Where perishable merchandise must be sold promptly in order to forestall loss;

4. Imperfect or damaged merchandise. Where merchandise is imperfect or damaged or its sale is being discontinued, if advertised or offered for sale as such or marked and sold as such;

5. Final liquidation of business. Where merchandise is advertised or offered for sale or sold upon the final liquidation of any business;

6. Charitable purposes. Where merchandise is advertised or offered for sale or sold for charitable purposes or to relief agencies;

7. Sold to State, political subdivisions. Where merchandise is sold on contract to any department, board or commission of the State or of any political subdivision thereof, or to any institution maintained thereby;

8. Price in good faith to meet competition. Where the price of merchandise is made in good faith to meet legal competition;

9. Order of court. Where merchandise is advertised or offered for sale or sold by any fiduciary or other officer acting under the order or direction of any court.



10 §1204. Applicability of provisions

This chapter shall prevail whenever the application of any provision of any other law of this State, other than Title 7, chapter 603-A, conflicts with the application of any provision of this chapter. [1983, c. 484, §3 (AMD).]

SECTION HISTORY

1983, c. 484, §3 (AMD).



10 §1204-A. Unlawful practices

It is unlawful for any person engaged in the distribution or sale of merchandise of general use or consumption to sell such merchandise at less than the cost thereof to such vendor with the purpose or intent to injure competitors or destroy competition. Any merchandise offered for sale at a price below cost shall be prominently displayed in the outlet offering the same in sufficient quantities to meet the usual and reasonable expected demand therefor. [1965, c. 305, (NEW).]

SECTION HISTORY

1965, c. 305, (NEW).



10 §1205. Bill in equity by injured person

1. Injunctive relief; damages and costs. Any person damaged or who is threatened with loss or injury by reason of a violation or threatened violation of this chapter may bring a civil action in the Superior Court in the county where he resides, to prevent, restrain or enjoin such violation or threatened violation. If in such action a violation or threatened violation of this chapter shall be established, the court may enjoin and restrain or otherwise prohibit such violation or threatened violation. In such action it shall not be necessary that actual damages to the plaintiff be alleged or proved. In addition to such injunctive relief, the plaintiff in said action shall be entitled to recover from the defendant 3 times the amount of actual damages by him sustained and the costs of the action including reasonable attorneys' fees.

2. Damages only. In the event no injunctive relief is sought or required, any person injured by a violation of this chapter may maintain an action for damages alone in the Superior Court in the county where he resides and the measure of damages in such action shall be the same as prescribed in subsection 1.

3. Evidence of intent to injure. In all proceedings under this section, proof of consistent and repeated advertisements, offers to sell or sales of any items of merchandise by any retailer or wholesaler at less than cost to them as defined in this chapter, said advertisements, offers to sell and sales thereby forming a pattern of sales below cost, shall be prima facie evidence of intent to injure competitors and destroy competition.



10 §1206. Sale of cigarettes (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 407, §1 (RP).



10 §1207. Penalties

Any retailer who, with intent to injure competitors or destroy competition, advertises, offers to sell or sells at retail any item of merchandise at less than cost to the retailer, or any wholesaler who, with intent as aforesaid, advertises, offers to sell or sells at wholesale any item of merchandise at less than cost to the wholesaler shall be punished by a fine of not more than $500. In all prosecutions under this section, proof of consistent and repeated advertisements, offers to sell or sales of any items of merchandise by any retailer or wholesaler at less than cost to them as defined in this chapter, said advertisements, offers to sell and sales thereby forming a pattern of sales below cost, shall be prima facie evidence of intent to injure competitors and destroy competition.



10 §1208. Summons

1. Authority. Whenever the Attorney General reasonably believes that a violation of section 1204-A may be occurring in the sale of motor fuel, he may require by summons the attendance and testimony of witnesses and the production of books and papers before him relating to any and all costs of operation of any motor fuel retailer or wholesaler.

[ 1981, c. 423, §1 (NEW) .]

2. Penalty. Any person who fails to comply with a summons issued under this section is subject to a civil penalty of not more than $5,000, payable to the State to be recovered in a civil action.

[ 1981, c. 423, §1 (NEW) .]

SECTION HISTORY

1981, c. 423, §1 (NEW).



10 §1209. Reports

1. Requirement. Whenever the price of motor fuel sold at a retail outlet operated or controlled by a wholesaler of motor fuel is less than the dealer tankwagon price charged for the same motor fuel to any independent retail outlet supplied by the wholesaler and located within one mile of the wholesaler's outlet, the wholesaler shall file a written report with the Attorney General setting forth the information specified in subsection 2. This section shall apply only when the price at the wholesaler's outlet is less, for one full business day, than the most recent dealer tankwagon price to the independent outlet, provided that such sale was made to the independent retail outlet within 30 days prior to the date the lower price was posted by the wholesaler. "Dealer tankwagon price" means the wholesaler's price for motor fuel delivered to the independent retail outlet.

[ 1981, c. 423, §2 (NEW) .]

2. Contents. The report required from the wholesaler shall contain the following information:

A. The date on which the underpricing occurred; [1981, c. 423, §2 (NEW).]

B. The name and location of the wholesaler's retail outlet; [1981, c. 423, §2 (NEW).]

C. The wholesale cost of the motor fuel sold at that outlet; [1981, c. 423, §2 (NEW).]

D. The retail price the wholesaler charged on the date the underpricing occurred; [1981, c. 423, §2 (NEW).]

E. The name and location of the independent outlet which the wholesaler has underpriced; [1981, c. 423, §2 (NEW).]

F. The most recent dealer tankwagon price and date of sale to the independent retail outlet; and [1981, c. 423, §2 (NEW).]

G. The retail price of the independent on the date the underpricing occurred. [1981, c. 423, §2 (NEW).]

The report shall be filed by postmarking it within 5 business days of the date on which the underpricing occurred.

[ 1981, c. 423, §2 (NEW) .]

3. Penalty. Any person who fails to file a report as required by this section shall be subject to a penalty of not more than $500 a day for each day after the first 5 business days on which he fails to file a report by postmarking it. The penalty shall be payable to the State and recoverable in a civil action.

[ 1981, c. 423, §2 (NEW) .]

SECTION HISTORY

1981, c. 423, §2 (NEW).






Chapter 205-A: REQUIRED DISCLOSURES TO CONSUMERS

10 §1210. Charges after free trial period

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Established business relationship" means a prior or existing relationship formed by a voluntary 2-way communication between a seller and a consumer with an exchange of consideration on the basis of the consumer's purchase from or transaction with the seller within the 18 months immediately preceding the date of a free offer. [2009, c. 502, §1 (NEW).]

B. "Free offer" means an offer of a rebate or of products or services without cost to a consumer by a seller under which, as a result of accepting the rebate, products or services, the consumer is required to contact the seller to avoid incurring a financial obligation for receiving additional products or services. [2009, c. 502, §1 (NEW).]

[ 2009, c. 502, §1 (NEW) .]

2. Prohibition. A seller may not make a free offer to a consumer in the State unless, at the time the consumer agrees to the free offer:

A. The seller obtains directly from the consumer information necessary for billing the consumer; and [2009, c. 502, §1 (NEW).]

B. The seller provides the consumer with clear and conspicuous information regarding the terms of the free offer, including any additional financial obligations that may be incurred as a result of accepting the free offer. [2009, c. 502, §1 (NEW).]

[ 2009, c. 502, §1 (NEW) .]

SECTION HISTORY

2001, c. 210, §1 (NEW). 2001, c. 471, §E1 (AMD). 2009, c. 502, §1 (RPR).



10 §1210-A. Violation

A seller that violates this chapter commits an unfair and deceptive act and a violation of Title 5, section 207. [2009, c. 502, §2 (AMD).]

SECTION HISTORY

2001, c. 210, §1 (NEW). 2009, c. 502, §2 (AMD).



10 §1210-B. Limitation

This chapter does not apply to the following: [2001, c. 471, Pt. E, §2 (NEW).]

1. Sales under $25.

[ 2009, c. 502, §3 (RP) .]

1-A. Established business relationships. A free offer when the seller and the consumer have an established business relationship. The consumer’s established business relationship with the seller does not extend to affiliates of the seller, unless the consumer would reasonably expect an affiliate to be included given the nature and type of goods or services offered by the affiliate and the identity of the affiliate;

[ 2009, c. 502, §4 (NEW) .]

2. Home solicitation sales. A transaction regulated under Title 9-A, section 3-501 to 3-507;

[ 2001, c. 471, Pt. E, §2 (NEW) .]

3. Securities. A sale by a dealer or agent or salesman of a dealer registered pursuant to Title 32, chapter 135 of stocks, bonds, debentures or securities representing stocks, bonds or debentures registered pursuant to Title 32, chapter 135 or expressly exempt from registration pursuant to Title 32, chapter 135;

[ 2005, c. 65, Pt. C, §6 (AMD) .]

4. Insurance policies. A sale of insurance regulated under Title 24-A, sections 2515-A and 2717; or

[ 2001, c. 471, Pt. E, §2 (NEW) .]

5. Credit services. A sale of credit services by a supervised lender, as defined in Title 9-A, section 1-301, subsection 39, or an agent or affiliate of a supervised lender to the extent the affiliate or agent is selling or offering to sell the credit services of the supervised lender. For purposes of this paragraph, "credit services" includes any extension of credit and any product or service that a supervised lender is authorized by law or regulation to sell in connection with or relating to an extension of credit, such as credit insurance and a debt cancellation policy. For the purposes of this paragraph, "affiliate" has the same meaning as in Title 9-B, section 131, subsection 1-A. Transactions covered by this exemption are limited to those that become effective only after the consumer has affirmed the terms and conditions of the agreement by an acceptance initiated by the consumer.

[ 2001, c. 471, Pt. E, §2 (NEW) .]

SECTION HISTORY

2001, c. 471, §E2 (NEW). 2005, c. 65, §C6 (AMD). 2009, c. 502, §§3, 4 (AMD).






Chapter 206: UNIFORM DECEPTIVE TRADE PRACTICES ACT

10 §1211. Definitions

As used in this chapter, unless the context otherwise requires: [1969, c. 503, (NEW).]

1. Article. "Article" means a product as distinguished from its trademark, label or distinctive dress in packaging;

[ 1969, c. 503, (NEW) .]

2. Certification mark. "Certification mark" means a mark used in connection with the goods or services of a person other than the certifier to indicate geographic origin, material, mode of manufacture, quality, accuracy or other characteristics of the goods or services or to indicate that the work or labor on the goods or services was performed by members of a union or other organization;

[ 1969, c. 503, (NEW) .]

3. Collective mark. "Collective mark" means a mark used by members of a cooperative, association or other collective group or organization to identify goods or services and distinguish them from those of others, or to indicate membership in the collective group or organization;

[ 1969, c. 503, (NEW) .]

4. Mark. "Mark" means a word, name, symbol, device or any combination of the foregoing in any form or arrangement;

[ 1969, c. 503, (NEW) .]

5. Person. "Person" means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, 2 or more of the foregoing having a joint or common interest, or any other legal or commercial entity;

[ 1969, c. 503, (NEW) .]

6. Service mark. "Service mark" means a mark used by a person to identify services and to distinguish them from the services of others;

[ 1969, c. 503, (NEW) .]

7. Trademark. "Trademark" means a mark used by a person to identify goods and to distinguish them from the goods of others;

[ 1969, c. 503, (NEW) .]

8. Trade name. "Trade name" means a work, name, symbol, device or any combination of the foregoing in any form or arrangement used by a person to identify his business, vocation or occupation and distinguish it from the business, vocation or occupation of others.

[ 1969, c. 503, (NEW) .]

SECTION HISTORY

1969, c. 503, (NEW).



10 §1212. Deceptive trade practices

1. Lists. A person engages in a deceptive trade practice when, in the course of his business, vocation or occupation, he

A. Passes off goods or services as those of another; [1969, c. 503, (NEW).]

B. Causes likelihood of confusion or of misunderstanding as to the source, sponsorship, approval or certification of goods or services; [1969, c. 503, (NEW).]

C. Causes likelihood of confusion or of misunderstanding as to affiliation, connection or association with, or certification by, another; [1969, c. 503, (NEW).]

D. Uses deceptive representations or designations of geographic origin in connection with goods or services; [1969, c. 503, (NEW).]

E. Represents that goods or services have sponsorship, approval, characteristics, ingredients, uses, benefits or quantities that they do not have, or that a person has a sponsorship, approval, status, affiliation or connection that he does not have; [1969, c. 503, (NEW).]

F. Represents that goods are original or new if they are deteriorated, altered, reconditioned, reclaimed, used or secondhand; [1973, c. 625, §53 (AMD).]

G. Represents that goods or services are of a particular standard, quality or grade, or that goods are of a particular style or model, if they are of another; [1969, c. 503, (NEW).]

H. Disparages the goods, services or business of another by false or misleading representation of fact; [1969, c. 503, (NEW).]

I. Advertises goods or services with intent not to sell them as advertised; [1969, c. 503, (NEW).]

J. Advertises goods or services with intent not to supply reasonably expectable public demand, unless the advertisement discloses a limitation of quantity; [1969, c. 503, (NEW).]

K. Makes false or misleading statements of fact concerning the reasons for, existence of or amounts of, price reductions; or [1969, c. 503, (NEW).]

L. Engages in any other conduct which similarly creates a likelihood of confusion or of misunderstanding. [1969, c. 503, (NEW).]

[ 1973, c. 625, §53 (AMD) .]

2. Complaint. In order to prevail in an action under this chapter, a complainant need not prove competition between the parties or actual confusion or misunderstanding.

[ 1969, c. 503, (NEW) .]

3. Application. This section does not affect unfair trade practices otherwise actionable at common law or under other statutes of this State.

[ 1969, c. 503, (NEW) .]

SECTION HISTORY

1969, c. 503, (NEW). 1973, c. 625, §53 (AMD).



10 §1213. Remedies

A person likely to be damaged by a deceptive trade practice of another may be granted an injunction against it under the principles of equity and on terms that the court considers reasonable. Proof of monetary damage, loss of profits or intent to deceive is not required. Relief granted for the copying of an article shall be limited to the prevention of confusion or misunderstanding as to source. [1969, c. 503, (NEW).]

The court in exceptional cases may award reasonable attorneys' fees to the prevailing party. Costs or attorneys' fees may be assessed against a defendant only if the court finds that he has willfully engaged in a deceptive trade practice. [1969, c. 503, (NEW).]

The relief provided in this section is in addition to remedies otherwise available against the same conduct under the common law or other statutes of this State. [1969, c. 503, (NEW).]

SECTION HISTORY

1969, c. 503, (NEW).



10 §1214. Application

1. Application. This chapter does not apply to:

A. Conduct in compliance with the orders or rules of, or a statute administered by, a federal, state or local governmental agency; [1969, c. 503, (AMD).]

B. Publishers, broadcasters, printers or other persons engaged in the dissemination of information or reproduction of printed or pictorial matter who publish, broadcast or reproduce material without knowledge of its deceptive character; or [1969, c. 503, (NEW).]

C. Actions or appeals pending on October 1, 1969. [1973, c. 625, §54 (AMD).]

[ 1973, c. 625, §54 (AMD) .]

2. Limitation. Section 1212, subsection 1, paragraphs B and C do not apply to the use of a service mark, trademark, certification mark, collective mark, trade name or other trade identification that was used and not abandoned before October 1, 1969, if the use was in good faith and is otherwise lawful except for this chapter.

[ 1973, c. 625, §55 (AMD) .]

SECTION HISTORY

1969, c. 503, (NEW). 1973, c. 625, §§54,55 (AMD).



10 §1215. Uniformity of interpretation

This chapter shall be construed to effectuate its general purpose to make uniform the law of those states which enact it. [1969, c. 503, (NEW).]

SECTION HISTORY

1969, c. 503, (NEW).



10 §1216. Short title

This chapter may be cited as the Uniform Deceptive Trade Practices Act. [1969, c. 503, (NEW).]

SECTION HISTORY

1969, c. 503, (NEW).






Chapter 206-A: MANUFACTURERS' REBATES

10 §1231. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 204, (NEW).]

1. Consumer. "Consumer" means a natural person who purchases or contracts to purchase consumer goods.

[ 1987, c. 204, (NEW) .]

2. Consumer goods. "Consumer goods" means any objects, wares, commodities or services offered for sale and intended to be used by consumers for personal, family or household purposes.

[ 1987, c. 204, (NEW) .]

3. Manufacturer rebate. "Manufacturer rebate" means any offer or promise that a manufacturer or distributor will refund to a consumer all or a portion of the price paid by the consumer for the purchase of consumer goods.

[ 1987, c. 204, (NEW) .]

SECTION HISTORY

1987, c. 204, (NEW).



10 §1232. Availability of rebate forms

Any persons, firm, partnership, corporation or association which causes to be advertised by means of a newspaper advertisement, circular, television or radio announcement, in-store promotion or otherwise, the availability of a manufacturer's rebate form shall have available to the consumer at the time of advertising and promotion and make available to the purchaser at the time of sale the appropriate manufacturer's rebate form. This form, or a notice as to its location, shall be located with the merchandise to which it pertains. Forms which have expired shall be removed from consumer availability in a timely fashion. [1987, c. 204, (NEW).]

SECTION HISTORY

1987, c. 204, (NEW).



10 §1233. Violations

1. Private remedy. If the court finds in any action commenced under this chapter that the manufacturer or distributor or its agents violated section 1232, it shall award to the petitioner an amount not less than $100.

[ 1987, c. 204, (NEW) .]

2. Unfair trade practice. A violation of this chapter constitutes a violation of Title 5, chapter 10.

[ 1987, c. 204, (NEW) .]

SECTION HISTORY

1987, c. 204, (NEW).






Chapter 206-B: PERSONAL SPORTS MOBILE MANUFACTURERS, DISTRIBUTORS AND DEALERS

10 §1241. Short title

This chapter may be known and cited as the "Personal Sports Mobile Business Practices Act." [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1242. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 473, §3 (NEW).]

1. Designated family member. "Designated family member" means the spouse, child, grandchild, parent or sibling of the owner of a new personal sports mobile dealership who in the case of the owner's death is entitled to inherit the ownership interest in the new personal sports mobile dealership under the terms of the owner's will or who in the case of an incapacitated owner of a new personal sports mobile dealership has been appointed by a court as the legal representative of the new personal sports mobile dealer's property.

[ 1997, c. 473, §3 (NEW) .]

2. Distributor branch. "Distributor branch" means a branch office maintained by a distributor or wholesaler that sells or distributes new or used personal sports mobiles to personal sports mobile dealers.

[ 1997, c. 473, §3 (NEW) .]

3. Distributor representative. "Distributor representative" means a representative employed by a distributor branch, distributor or wholesaler.

[ 1997, c. 473, §3 (NEW) .]

4. Distributor or wholesaler. "Distributor" or "wholesaler" means any person that sells or distributes new or used personal sports mobiles to personal sports mobile dealers or that maintains distributor representatives within this State.

[ 1997, c. 473, §3 (NEW) .]

5. Factory branch. "Factory branch" means a branch maintained by a manufacturer that manufactures or assembles personal sports mobiles for sale to distributors or personal sports mobile dealers or that is maintained for directing and supervising the representatives of the manufacturer.

[ 1997, c. 473, §3 (NEW) .]

6. Factory representative. "Factory representative" means a representative employed by a manufacturer or employed by a factory branch for the purpose of making or promoting the sale of personal sports mobiles or for contracting with, supervising, servicing or instructing personal sports mobile dealers or prospective personal sports mobile dealers.

[ 1997, c. 473, §3 (NEW) .]

7. Franchise. "Franchise" means an oral or written arrangement in which there is a community of interest in the marketing of personal sports mobiles or services related to personal sports mobiles at wholesale, retail, leasing or otherwise. The franchise may be for a definite or indefinite time period in which a manufacturer, distributor or wholesaler grants to a personal sports mobile dealer a license to use a trade name, service mark or related characteristic.

[ 1997, c. 473, §3 (NEW) .]

8. Franchisee. "Franchisee" means a personal sports mobile dealer to whom a franchise is offered or granted.

[ 1997, c. 473, §3 (NEW) .]

9. Franchisor. "Franchisor" means a manufacturer, distributor or wholesaler who grants a franchise to a personal sports mobile dealer.

[ 1997, c. 473, §3 (NEW) .]

10. Fraud. "Fraud" includes, in addition to its normal legal connotation, a misrepresentation in any manner, whether intentionally false or due to gross negligence of a material fact, a promise or representation not made honestly and in good faith and an intentional failure to disclose a material fact.

[ 1997, c. 473, §3 (NEW) .]

11. Good faith. "Good faith" means honesty in fact and the observation of reasonable commercial standards of fair dealing in the trade as defined in Title 11, section 2103, subsection (1), paragraph (b).

[ 1997, c. 473, §3 (NEW) .]

12. Manufacturer. "Manufacturer" means any person, resident or nonresident, that manufactures or assembles new personal sports mobiles or imports for distribution through distributors or any person, resident or nonresident, that is controlled by the manufacturer. The term "manufacturer" includes the terms "franchisor," "distributor," "distributor branch," "wholesaler," "factory branch" and "factory representative."

[ 1997, c. 473, §3 (NEW) .]

13. New personal sports mobile. "New personal sports mobile" means a personal sports mobile that has not been sold previously to any person except a distributor or wholesaler or personal sports mobile dealer for resale. "New personal sports mobile" also means a personal sports mobile that has not been registered in this State or any other state or for which sales tax has not been paid in this State or any other state if that other state taxes the purchase of a new personal sports mobile.

[ 2001, c. 616, §1 (AMD) .]

14. Person. "Person" means a natural person, corporation, partnership, trust or other entity. In case of an entity, "person" includes any other entity in which the person has a majority interest or effectively controls, as well as the individual officers, directors and other persons in active control of the activities of each such entity.

[ 1997, c. 473, §3 (NEW) .]

15. Personal sports mobile. "Personal sports mobile" means any snowmobile as defined in Title 12, section 13001, subsection 25; any all-terrain vehicle as defined in Title 12, section 13001, subsection 3; any motorcycle as defined in Title 29-A, section 101, subsection 38; and any personal watercraft as defined in Title 12, section 13001, subsection 23. "Personal sports mobile" does not include a motor vehicle as defined in section 1171, subsection 11.

[ 2003, c. 414, Pt. B, §19 (AMD); 2003, c. 614, §9 (AFF) .]

16. Personal sports mobile dealer. "Personal sports mobile dealer" means any person who sells or solicits or advertises the sale of new or used personal sports mobiles. "Personal sports mobile dealer" does not include receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court, or public officers while performing their duties as those officers.

[ 1997, c. 473, §3 (NEW) .]

17. Sale. "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation or mortgage in any form, whether by transfer in trust or otherwise, of any personal sports mobile or interest in a personal sports mobile or of any franchise related to a personal sports mobile; and any option, subscription or other contract or solicitation looking to a sale, or any offer or attempt to sell in any form, whether spoken or written. A gift or delivery of any personal sports mobile or franchise with or as a bonus on account of the sale of anything is deemed a sale of that personal sports mobile or franchise.

[ 1997, c. 473, §3 (NEW) .]

SECTION HISTORY

1997, c. 473, §3 (NEW). 2001, c. 616, §1 (AMD). 2003, c. 414, §B19 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



10 §1243. Prohibited acts

The following acts are unfair methods of competition and unfair and deceptive practices. It is unlawful for any: [1997, c. 473, §3 (NEW).]

1. Damage to public. Manufacturer or personal sports mobile dealer to engage in any action that is arbitrary, in bad faith or unconscionable and that causes damage to any of the parties or to the public;

[ 1997, c. 473, §3 (NEW) .]

2. Coercion involving deliveries and orders. Manufacturer or an officer, agent or other representative of a manufacturer to coerce or attempt to coerce any personal sports mobile dealer:

A. To order or accept delivery of any personal sports mobile or appliances, equipment, parts or accessories for a personal sports mobile or any other commodity or commodities that the personal sports mobile dealer has not voluntarily ordered, or to order or accept delivery of any personal sports mobile with special features, appliances, accessories or equipment not included in the list price of the personal sports mobile as publicly advertised by the manufacturer; or [1997, c. 473, §3 (NEW).]

B. To order for any person any parts, accessories, equipment, machinery, tools, appliances or any commodity whatsoever; [1997, c. 473, §3 (NEW).]

[ 1997, c. 473, §3 (NEW) .]

3. Certain interference in dealer's business. Manufacturer or an officer, agent or other representative of a manufacturer:

A. To refuse to deliver in reasonable quantities and within a reasonable time after receipt of a dealer's order to any personal sports mobile dealer having a franchise or contractual arrangement for the retail sale of new personal sports mobiles sold or distributed by a manufacturer any personal sports mobiles that are covered by that franchise or contract and specifically publicly advertised by that manufacturer to be available for immediate delivery; however, the failure to deliver any personal sports mobile is not a violation of this chapter if that failure is due to an act of God, or work stoppage or delay due to a strike or labor difficulty, shortage of materials, freight embargo or other cause over which the manufacturer or any of its agents has no control; [1997, c. 473, §3 (NEW).]

B. To coerce or attempt to coerce any personal sports mobile dealer to enter into any agreement with a manufacturer or an officer, agent or other representative of a manufacturer, or to do any other act prejudicial to that dealer by threatening to cancel any franchise or any contractual agreement existing between the manufacturer and that dealer; however, notice in good faith to any personal sports mobile dealer of that dealer's violation of any terms or provisions of the franchise or contractual agreement, or any good faith attempt by the manufacturer to enforce the terms or provisions of the franchise or contractual agreement, does not constitute a violation of this chapter; [1997, c. 717, §1 (AMD).]

C. To resort to or use any false or misleading advertisement in connection with the manufacturer's business as a manufacturer or an officer, agent or other representative of the manufacturer; or to force any dealer to participate in any advertising campaign or contest, or to purchase any promotional materials, display devices or display decorations or materials at the expense of the new personal sports mobile dealer; [1997, c. 473, §3 (NEW).]

D. To offer to sell or to sell any new personal sports mobile at a lower price than the price offered to any other personal sports mobile dealer for the same model vehicle similarly equipped, or to utilize any device, including, but not limited to, sales promotion plans or programs that result in that lower price. This paragraph does not apply to the following:

(1) Sales to a personal sports mobile dealer for resale to any unit of the Federal Government;

(2) Any manufacturer or any of its agents offering to sell or selling new personal sports mobiles to all personal sports mobile dealers at an equal price; and

(3) Sales by a manufacturer or any of its agents to any unit of the Federal Government; [1997, c. 473, §3 (NEW).]

E. To offer to sell or lease or to sell or lease any new personal sports mobile to any person, except a manufacturer, at a lower price than the price offered and charged to a personal sports mobile dealer for the same model vehicle similarly equipped or to utilize any device that results in that lower price; [1997, c. 473, §3 (NEW).]

F. To offer to sell or to sell parts or accessories to any new personal sports mobile dealer for use in that dealer's own business for the purpose of replacing or repairing the same or a comparable part or accessory at a lower price than the price charged for that part or accessory to any other new personal sports mobile dealer for similar parts or accessories for use in the dealer's own business; [1997, c. 473, §3 (NEW).]

G. To prevent or attempt to prevent by contract or otherwise any personal sports mobile dealer from changing the capital structure of that dealer's dealership or the means by or through which the dealer finances the operation of that dealership, if the dealer at all times meets any reasonable capital standards agreed to between the dealership and the manufacturer and if that change by the dealer does not result in a change in the executive management control of the dealership; [1997, c. 473, §3 (NEW).]

H. To prevent or attempt to prevent by contract or otherwise any personal sports mobile dealer or any officer, partner or stockholder of any personal sports mobile dealer from selling or transferring any part of the interest of any of them to any other person or party. However, a dealer, officer, partner or stockholder may not sell, transfer or assign the franchise or power of management or control under the franchise without the consent of the manufacturer. That consent may not be unreasonably withheld; [1997, c. 473, §3 (NEW).]

I. To obtain money, goods, services, anything of value or any other benefit from any other person with whom the personal sports mobile dealer does business, on account of or in relation to the transactions between the dealer and the other person, unless that benefit is promptly accounted for and transmitted to the personal sports mobile dealer; [1997, c. 473, §3 (NEW).]

J. To compete with a personal sports mobile dealer operating under an agreement or franchise from a manufacturer in a relevant market area that has been determined exclusively by equitable principles. A manufacturer is not considered to be competing when operating a dealership either temporarily for a reasonable period not to exceed one year or in a bona fide relationship in which an independent person has made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership of the dealership on reasonable terms and conditions; [1997, c. 473, §3 (NEW).]

K. To require a personal sports mobile dealer to assent to a release assignment, novation, waiver or estoppel that would relieve any person from liability imposed by this chapter; [1997, c. 473, §3 (NEW).]

L. To require any new personal sports mobile dealer to refrain from participation in the management or acquisition of or investment in any other line of new personal sports mobiles or related products; [1997, c. 473, §3 (NEW).]

M. To require any new personal sports mobile dealer to change the location of the new personal sports mobile dealership or during the course of the agreement or franchise to make any substantial alterations to the dealership premises when to do so would be unreasonable; [1997, c. 473, §3 (NEW).]

N. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new personal sports mobile dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, unless a manufacturer has:

(1) Satisfied the notice requirement of paragraph Q;

(2) Acted in good faith as defined in section 1242, subsection 11; and

(3) Good cause for the cancellation, termination, nonrenewal or noncontinuance; [1997, c. 473, §3 (NEW).]

O. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new personal sports mobile dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, unless good cause exists. Good cause exists for the purposes of a termination, cancellation, nonrenewal or noncontinuance:

(1) When there is a failure by the new personal sports mobile dealer to comply with a provision of the franchise that is both reasonable and of material significance to the franchise relationship so long as compliance on the part of the new personal sports mobile dealer is reasonably possible and the manufacturer first acquired actual or constructive knowledge of the failure not more than 180 days prior to the date on which notification is given pursuant to paragraph Q;

(2) If the failure by the new personal sports mobile dealer, as described in subparagraph (1), relates to the performance of the new personal sports mobile dealer in sales or service. In this case, good cause is the failure of the new personal sports mobile dealer to effectively carry out the performance provisions of the franchise if:

(a) The new personal sports mobile dealer was apprised by the manufacturer in writing of that failure; the notification stated that notice was provided of failure of performance pursuant to this subsection; and the new personal sports mobile dealer was afforded a reasonable opportunity for a period of not less than 4 months to exert good faith efforts to carry out the performance provisions;

(b) The failure continued within the period that began not more than 120 days before the date notification of termination, cancellation or nonrenewal was given pursuant to paragraph Q; and

(c) The new personal sports mobile dealer has not substantially complied with reasonable performance criteria established by the manufacturer and communicated to that dealer;

(3) When the dealer and the manufacturer agree not to renew the franchise; or

(4) When the manufacturer discontinues production or distribution of any parts, accessories, equipment, machinery, tools, appliances or any commodity whatsoever; [1997, c. 717, §2 (AMD).]

P. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new personal sports mobile dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, based on any of the following items, which do not constitute good cause:

(1) The change of ownership of the new personal sports mobile dealer's dealership. This subparagraph does not authorize any change in ownership that would have the effect of the sale of the dealership without the manufacturer's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer;

(2) The fact that the new personal sports mobile dealer unreasonably refused to purchase or accept delivery of any new personal sports mobile, parts, accessories or any other commodity or services not ordered by the new personal sports mobile dealer, except that the manufacturer may require that the dealer stock a reasonable supply of parts or accessories required to perform campaign, recall or warranty work, and except that this provision is not intended to modify or supersede any requirement of the franchise that dealers market a representative line of those personal sports mobiles that the manufacturer is publicly advertising;

(3) The fact that the new personal sports mobile dealer owns, has an investment in, participates in the management of or holds a license for the sale of another make or line of new personal sports mobiles or that the new personal sports mobile dealer has another make or line of new personal sports mobiles in the same dealership facilities as those of the manufacturer, as long as the new personal sports mobile dealer maintains a reasonable line of credit for each make or line of new personal sports mobiles and that the new personal sports mobile dealer remains in substantial compliance with reasonable facilities' requirements of the manufacturer; or

(4) The fact that the new personal sports mobile dealer sells or transfers ownership of the dealership or sells or transfers capital stock in the dealership to the new personal sports mobile dealer's designated family member. The manufacturer shall give effect to such change in the ownership in the franchise. This subparagraph does not authorize any changes in ownership that would have the effect of the sale of the dealership without the manufacturer's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer.

The manufacturer has the burden of proof under paragraph N for showing that it has acted in good faith, that the notice requirements have been complied with and that there was good cause for the franchise termination, cancellation, nonrenewal or noncontinuance; [1997, c. 473, §3 (NEW).]

Q. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new personal sports mobile dealer, notwithstanding the terms, provisions or conditions of any agreement or franchise or the terms or provisions of any waiver, without first providing notification of the termination, cancellation, nonrenewal or noncontinuance to the new personal sports mobile dealer as follows:

(1) Notification under this paragraph must be in writing and must be delivered personally or by certified mail to the new personal sports mobile dealer and must contain:

(a) A statement of intention to terminate, cancel, not continue or not renew the franchise;

(b) A statement of the reasons for the termination, cancellation, noncontinuance or nonrenewal; and

(c) The date on which the termination, cancellation, noncontinuance or nonrenewal takes effect;

(2) The notice required in this paragraph may not be given less than 90 days prior to the effective date of the termination, cancellation, noncontinuance or nonrenewal, except as provided in subparagraph (3); or

(3) The notice required in this paragraph may not be given less than 15 days prior to the effective date of the termination, cancellation, noncontinuance or nonrenewal with respect to any of the following:

(a) Insolvency of the new personal sports mobile dealer or filing of any petition by or against the new personal sports mobile dealer under any bankruptcy or receivership law;

(b) The business operations of the personal sports mobile dealer have been abandoned or closed for 14 consecutive business days unless the closing is due to an act of God, strike or labor difficulty; or

(c) Conviction of or plea of nolo contendere of a personal sports mobile dealer or one of its principal owners of any Class A, Class B or Class C crime, as defined in Title 17-A, in which a sentence of imprisonment of one year or more is imposed under Title 17-A, sections 1251 and 1252; or [1997, c. 473, §3 (NEW).]

R. To cancel, terminate, fail to renew or refuse to continue any franchise relationship with a licensed new personal sports mobile dealer without providing fair and reasonable compensation to the licensed new personal sports mobile dealer for:

(1) All unsold new model personal sports mobile inventory of the current and previous 2 model years purchased from the manufacturer;

(2) Unused supplies and parts purchased from the manufacturer or its approved sources; however, if the termination, cancellation, nonrenewal or noncontinuance was for good cause, the following conditions apply:

(a) The rate of reimbursement is the dealer net price at the time of reimbursement, less a 15% restocking fee;

(b) Each part to be repurchased must be new, undamaged, in its original packaging, if applicable, currently listed in the distributor's parts list and directly purchased by the dealer seeking repurchase from the distributor;

(c) The dealer must comply with reasonable procedures established by the distributor for parts repurchased, as long as these procedures do not reduce the price and are necessary for the orderly return of parts; and

(d) The dealer must possess, and transfer to the distributor, right title to the parts;

(3) Equipment and furnishings purchased from the manufacturer or its approved sources;

(4) Special tools purchased from the manufacturer or its approved sources; and

(5) Facilities, if the involuntary termination, cancellation, noncontinuance or nonrenewal is due to a failure of performance of the new personal sports mobile dealer in sales or service. The amount of compensation due to the dealer from the manufacturer must be determined as follows:

(a) If the new personal sports mobile dealer is leasing the facilities from a lessor other than the manufacturer, the manufacturer shall pay the new personal sports mobile dealer a sum equivalent to the pro rata portion of the rent for the unexpired term or one year's rent, whichever is less, that represents the aggregate percentage of the sales dollar volume and service dollar volume derived from the sale and service of that manufacturer's products for the 12 months immediately preceding termination, cancellation, noncontinuance or nonrenewal; or

(b) If the new personal sports mobile dealer owns the facilities, the manufacturer shall pay the new personal sports mobile dealer a sum equivalent to the pro rata portion of the reasonable rental value of the facilities for one year that represents the aggregate percentage of the sales dollar volume and service dollar volume derived from the sale and service of that manufacturer's products for the 12 months immediately preceding the termination, cancellation, noncontinuance or nonrenewal.

Such fair and reasonable compensation for the items listed in subparagraphs (1), (3) and (4) may not be less than the acquisition price. Compensation for the items listed in subparagraphs (1), (3), (4) and (5) must be paid by the manufacturer, when possible, within 90 days of the effective date of the termination, cancellation, noncontinuance or nonrenewal. Compensation for the items listed in subparagraph (2) must be paid by the manufacturer, when possible, within 90 days of the date on which the parts are received by the manufacturer from the dealer.

In lieu of any injunctive relief or any other damages, if the manufacturer fails to prove there was good cause for the termination, cancellation, noncontinuance or nonrenewal, or if the manufacturer fails to prove that it acted in good faith, then the manufacturer may pay the new personal sports mobile dealer fair and reasonable compensation for the value of the dealership as an ongoing business; and [1997, c. 717, §3 (AMD).]

[ 1997, c. 717, §§1-3 (AMD) .]

4. Dealer violations. Personal sports mobile dealer:

A. To require a purchaser of a new personal sports mobile, as a condition of sale and delivery of the new personal sports mobile, to also purchase special features, appliances, equipment, parts or accessories not desired or requested by the purchaser. The substance of this paragraph must be conveyed by the personal sports mobile dealer to the purchaser prior to the consummation of the purchase; [1997, c. 473, §3 (NEW).]

B. To represent and sell as a new personal sports mobile any personal sports mobile that has been used and operated for demonstration purposes or is otherwise a used personal sports mobile; [1997, c. 473, §3 (NEW).]

C. To resort to or use any false or misleading advertisement in connection with that dealer's business as a personal sports mobile dealer; [2001, c. 616, §2 (AMD).]

D. To fail to disclose conspicuously in writing the personal sports mobile dealer's policy in relation to the return of deposits received from any person. A dealer shall require that a person making a deposit sign the form on which the disclosure appears; or [2001, c. 616, §2 (AMD).]

E. To sell, directly or indirectly, a new personal sports mobile without holding a current and valid franchise with the manufacturer of the brand of new personal sports mobile being sold. [2001, c. 616, §3 (NEW).]

[ 2001, c. 616, §§2, 3 (AMD) .]

SECTION HISTORY

1997, c. 473, §3 (NEW). 1997, c. 717, §§1-3 (AMD). 2001, c. 616, §§2,3 (AMD).



10 §1243-A. Unlawful sale of new personal sports mobile

A person is guilty of unlawful sale of a new personal sports mobile if that person sells a new personal sports mobile and does not possess a current and valid franchise with the personal sports mobile manufacturer of the brand of new personal sports mobile being sold. If, upon demand by a law enforcement officer, a person fails to produce evidence of a franchise required by this section, this failure is prima facie evidence that the person does not possess that franchise. [2001, c. 616, §4 (NEW).]

A person who violates this section commits a Class E crime and additionally is liable in any action brought for unfair methods of competition or unfair and deceptive trade practices for treble damages, which include, but are not limited to, damages related to warranty coverage. [2001, c. 616, §4 (NEW).]

This section may be enforced by any law enforcement officer. [2001, c. 616, §4 (NEW).]

SECTION HISTORY

2001, c. 616, §4 (NEW).



10 §1244. Limitations on establishing or relocating dealerships

A new personal sports mobile dealership may not be established nor may a personal sports mobile dealership be relocated, except as follows. [1997, c. 473, §3 (NEW).]

1. Notification. If a manufacturer seeks to enter into a franchise establishing an additional new personal sports mobile dealership or relocating an existing new personal sports mobile dealership, within or into a relevant market area where the same line make is already represented, the manufacturer shall, in writing, first notify each new personal sports mobile dealer in the line make in the relevant market area of the intention to establish an additional dealership or to relocate an existing dealership within or into that market area. The relevant market area is a radius of 15 miles around an existing dealership in the following cities: Augusta, Auburn, Bangor, Biddeford, Brewer, Falmouth, Lewiston, Portland, Saco, South Portland, Waterville and Westbrook. The relevant market area is a radius of 30 miles around all other existing dealerships.

Within 30 days of receiving the notice or within 30 days after the end of any appeal procedure provided by the manufacturer, any such new personal sports mobile dealership may file a complaint in the Superior Court of the county in which the dealership is located, protesting the establishment or relocation of the proposed new personal sports mobile dealership. When such a complaint is filed, the manufacturer may not establish or relocate the proposed new personal sports mobile dealership until a hearing has been held on the merits, nor thereafter if the court determines that there is good cause for not permitting the proposed new personal sports mobile dealership.

[ 1997, c. 473, §3 (NEW) .]

2. Good cause. In determining whether good cause has been established for not entering into or relocating an additional dealership for the same line make, the court shall take into consideration the existing circumstances, including, but not limited to:

A. The permanency of the investment of both the existing and proposed new personal sports mobile dealers; [1997, c. 473, §3 (NEW).]

B. The effect on the retail new personal sports mobile business and the consuming public in the relevant market area; [1997, c. 473, §3 (NEW).]

C. Whether it is injurious or beneficial to the public welfare for an additional new personal sports mobile dealership to be established; [1997, c. 473, §3 (NEW).]

D. Whether the new personal sports mobile dealers of the same line make in that relevant market area are providing adequate competition and convenient consumer care for the personal sports mobiles of the line make in the market area, including the adequacy of personal sports mobile sales and service facilities, equipment, supply of personal sports mobile parts and qualified service personnel; [1997, c. 473, §3 (NEW).]

E. Whether the establishment of an additional new personal sports mobile dealership would increase competition and therefore be in the public interest; and [1997, c. 473, §3 (NEW).]

F. The effect on the establishing or relocating dealer as a result of not being permitted to establish or relocate. [1997, c. 473, §3 (NEW).]

[ 1997, c. 473, §3 (NEW) .]

3. Mediation. A franchisee may not bring an action for recovery of damages or for equitable relief under this section until a franchisee has served upon the franchisor a written demand for nonbinding mediation and either the parties have engaged in such mediation in this State with an independent mediator or 60 days have passed from the franchisor's receipt of notice of mediation, whichever occurs sooner. The service of the written notice of mediation tolls the running of any applicable statute of limitations for the subsequent 60-day period. A franchisor may not establish a new personal sports mobile dealership or relocate an existing sports mobile dealership within or into the relevant market area during this 60-day period. Notwithstanding any agreement or requirement to engage in nonbinding mediation, at the conclusion of the proceedings, the franchisee is entitled to file an action in any court in this State in accordance with section 1250-I. The results of nonbinding mediation are not admissible in the action.

[ 2001, c. 246, §1 (NEW) .]

For the purposes of this section, the reopening in a relevant market area of a new personal sports mobile dealership that has not been in operation for one year or more is deemed the establishment of an additional new personal sports mobile dealership. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW). 2001, c. 246, §1 (AMD).



10 §1245. Transportation damages

1. Liability of new dealer after acceptance. Notwithstanding the terms, provisions or conditions of any agreement or franchise, the new personal sports mobile dealer is solely liable for damages to new personal sports mobiles after acceptance from the carrier and before delivery to the ultimate purchaser.

[ 1997, c. 473, §3 (NEW) .]

2. Liability of manufacturer. Notwithstanding the terms, provisions or conditions of any agreement or franchise, the manufacturer is liable for all damages to personal sports mobiles before delivery to a carrier or transporter.

[ 1997, c. 473, §3 (NEW) .]

3. Additional liability of dealer. Notwithstanding the provisions of subsections 1 and 2, the new personal sports mobile dealer is liable for damages to new personal sports mobiles after delivery to the carrier if the dealer selects the mode of transportation and the carrier. In all other instances, the manufacturer is liable for carrier-related new personal sports mobile damage as long as the new personal sports mobile dealer annotates the bill of lading or other carrier document indicating damages observed at the time of delivery to the new personal sports mobile dealer and promptly notifies the manufacturer of any concealed damage discovered after delivery.

[ 1997, c. 473, §3 (NEW) .]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1246. Survivorship

1. Right of family member. The right of a designated family member to succeed in dealer ownership is governed by the following provisions.

A. Any designated family member of a deceased or incapacitated new personal sports mobile dealer who has been designated as successor to that dealer in writing to the manufacturer may succeed the dealer in the ownership or operation of the dealership under the existing franchise or distribution agreement, if the designated family member gives the manufacturer of new personal sports mobiles a written notice of the intention to succeed to the dealership within 120 days of the dealer's death or incapacity. The designated family member may not succeed the dealer if there exists good cause for refusal to honor the succession on the part of the manufacturer. [1997, c. 473, §3 (NEW).]

B. The manufacturer may request and the designated family member shall provide, upon the request, on forms provided for that purpose, personal and financial data that is reasonably necessary to determine whether the succession may be honored. [1997, c. 473, §3 (NEW).]

[ 1997, c. 473, §3 (NEW) .]

2. Refusal to honor; notice required. The refusal to honor the right of a designated family member to succeed in dealer ownership is governed by the following provisions.

A. If a manufacturer believes that good cause exists for refusing to honor the succession to the ownership and operation of a dealership by a designated family member of a deceased or incapacitated new personal sports mobile dealer under the existing franchise agreement, the manufacturer may, within 60 days of receipt of the information requested in subsection 1, paragraph B, serve upon the designated family member notice of its refusal to honor the succession or its intent to discontinue the existing franchise agreement with the dealership. Such discontinuance may not take place sooner than 90 days from the date the notice is served. [1997, c. 473, §3 (NEW).]

B. The notice must state the specific grounds for the refusal to honor the succession and the intent to discontinue the existing franchise agreement with the dealership no sooner than 90 days from the date the notice is served. [1997, c. 473, §3 (NEW).]

C. If notice of refusal and discontinuance is not timely served upon the designated family member, the franchise agreement continues in effect subject to termination only as otherwise permitted by this section. [1997, c. 473, §3 (NEW).]

[ 1997, c. 473, §3 (NEW) .]

3. Written designation of succession unaffected. This section does not preclude a new personal sports mobile dealer from designating any person as that new personal sports mobile dealer's successor by written instrument filed with the manufacturer.

[ 1997, c. 473, §3 (NEW) .]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1247. Delivery and preparation obligations; product liability and implied warranty complaints

Every manufacturer shall specify to the dealer the delivery and preparation obligations of its personal sports mobile dealers prior to delivery of new personal sports mobiles to retail buyers. The delivery and preparation obligations of its personal sports mobile dealers and a schedule of the compensation to be paid to its personal sports mobile dealers for the work and services they are required to perform in connection with the delivery and preparation are the dealer's only responsibility for product liability between that dealer and that manufacturer. The compensation set forth on the schedule must be reasonable. [1997, c. 473, §3 (NEW).]

In any action or claim brought against the personal sports mobile dealer on a product liability complaint in which it is later determined that the manufacturer is liable, the dealer is entitled to receive from the manufacturer that dealer's reasonable costs and attorney's fees incurred in defending the claim or action. [1997, c. 473, §3 (NEW).]

In any action or claim brought against the personal sports mobile dealer on a breach of implied warranty complaint in which it is later determined that the manufacturer is liable, the dealer is entitled to receive from the manufacturer the dealer's reasonable costs and attorney's fees incurred in defending the claim or action. In any such implied warranty action, a dealer has the rights of a buyer under Title 11, section 2607, subsection 5. [1997, c. 473, §3 (NEW).]

The court shall consider the personal sports mobile dealer's share in the responsibility for the damages in awarding costs and attorney's fees. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1248. Warranty

1. Parts or labor; satisfaction of warranty. If a personal sports mobile franchisor requires or permits a personal sports mobile franchisee to perform labor or provide parts in satisfaction of a warranty created by the franchisor, the franchisor shall properly and promptly fulfill its warranty obligations and shall:

A. Reimburse the franchisee for any parts provided at the published manufacturer's suggested retail price at the time of retail sale; and [1997, c. 717, §4 (AMD).]

B. Reimburse the franchisee for any labor performed at the retail rate customarily charged by that franchisee for the same labor when not performed in satisfaction of a warranty. The franchisee's rate for labor not performed in satisfaction of a warranty must be posted in a place conspicuous to its service customers. [1997, c. 473, §3 (NEW).]

[ 1997, c. 717, §4 (AMD) .]

2. Claim. Any claim made by a franchisee for compensation for parts provided or for reimbursement for labor performed in satisfaction of a warranty must be paid within 30 days of its approval from the franchisor. All the claims must be either approved or disapproved within 30 days of their receipt. When any such claim is disapproved, the franchisee that submitted it must be notified in writing from the franchisor of its disapproval within that period, together with the specific reasons for its disapproval.

[ 1997, c. 473, §3 (NEW) .]

3. Restrictions prohibited. A franchisor may not restrict by agreement, restriction upon reimbursement or otherwise the nature or extent of labor performed or parts provided so that the restriction impairs the franchisee's ability to satisfy a warranty created by the franchisor by performing labor in a professional manner or by providing parts required in accordance with generally accepted standards.

[ 1997, c. 473, §3 (NEW) .]

4. Costs; fees. In any claim that is disapproved by the manufacturer and in which the dealer brings legal action to collect the disapproved claim and is successful in the action, the court shall award the dealer the cost of the action together with reasonable attorney's fees. Reasonable attorney's fees must be determined by the value of the time reasonably expended by the attorney and not by the amount of the recovery on behalf of the dealer.

[ 1997, c. 473, §3 (NEW) .]

SECTION HISTORY

1997, c. 473, §3 (NEW). 1997, c. 717, §4 (AMD).



10 §1249. Unreasonable restrictions

It is unlawful directly or indirectly to impose unreasonable restrictions on a personal sports mobile dealer or franchisee relative to transfer; sale; right to renew; termination; discipline; noncompetition covenants; site-contracts whether by sublease, collateral pledge of lot purchase or option to purchase; compliance with subjective standards; or assertion of legal or equitable rights. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250. Covered under written or oral agreements

1. Agreements subject to this chapter. Written or oral agreements between a manufacturer, wholesaler or distributor with a personal sports mobile dealer, including, but not limited to, the franchise offering, the franchise agreement, sales of goods, services or advertising, leases or mortgages of real or personal property, promises to pay, security interests, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts and all other such agreements in which the manufacturer, wholesaler or distributor has any direct or indirect interest, are subject to this chapter.

[ 1997, c. 473, §3 (NEW) .]

2. Copy of agreement or amendments. Before any new selling agreement or any amendment to that selling agreement between the parties becomes effective, the manufacturer or an officer, agent or other representative of that manufacturer shall, 90 days prior to the effective date of the agreement or amendment, forward a copy of the agreement or amendment to the dealer.

[ 1997, c. 473, §3 (NEW) .]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-A. Franchise interest; vested rights

Notwithstanding any other provision of law, it is unlawful for the manufacturer, wholesaler, distributor or franchisor without due cause to fail to renew a franchise on terms then equally available to all its personal sports mobile dealers, to terminate a franchise or to restrict the transfer of a franchise unless the franchisee receives fair and reasonable compensation for the value of the business. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-B. Franchisee's right to associate

Any franchisee has the right of free association with other franchisees for any lawful purpose. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-C. Discounts and other inducements

In connection with a sale of a personal sports mobile or mobiles to the State or to any political subdivision of the State, a manufacturer may not offer any discounts, refunds or any other similar type of inducement to any dealer without making the same offer or offers to all its dealers within the relevant market area. If such inducements are made, the manufacturer, distributor or wholesaler shall give simultaneous notice of those inducements to all of its dealers within the relevant market area. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-D. Public policy

Any contract or part of a contract or practice under a contract in violation of any provision of this chapter is against public policy and is void and unenforceable. Any existing contract or part of a contract or practice under a contract in violation of any provision of this chapter is against public policy and is void and unenforceable to the extent that it is in conflict with this chapter. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-E. Advertisements

Any person who engages directly or indirectly in purposeful contacts within this State in connection with the offering or advertising for sale or has business dealings with respect to a personal sports mobile within the State is subject to this chapter. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-F. Civil remedies

1. Civil remedies. A franchisee or personal sports mobile dealer who suffers financial loss of money or property, real or personal, or who has otherwise been adversely affected as a result of an unfair method of competition, an unfair or deceptive act or a violation of a provision of this chapter may bring an action for damages and equitable relief, including injunctive relief. When the franchisee or dealer prevails, the court shall award attorney's fees to the franchisee or dealer regardless of the amount in controversy and assess costs against the opposing party. A final judgment, order or decree rendered against a person in a civil or administrative proceeding under this chapter or in a civil, criminal or administrative proceeding under the federal antitrust laws, the Federal Trade Commission Act, or any other part of the Maine Revised Statutes is prima facie evidence against that person subject to the conditions set forth in the federal antitrust laws, 15 United States Code, Section 16.

[ 2001, c. 246, §2 (AMD) .]

SECTION HISTORY

1997, c. 473, §3 (NEW). 1997, c. 717, §5 (AMD). 2001, c. 246, §2 (AMD).



10 §1250-G. Statute of limitation

Actions arising out of any provision of this chapter must be commenced within 4 years after the cause of action accrues; however, if a person liable under this chapter conceals the cause of action from the knowledge of the person entitled to bring it, the period prior to the discovery of the cause of action by the person so entitled is excluded in determining the time limited for commencement of the action. If a cause of action accrues during the pendency of any civil, criminal or administrative proceeding against a person brought by the United States or any of its agencies under the antitrust laws, the Federal Trade Commission Act or any other federal Act or the laws of Maine related to antitrust laws or to franchising, that action may be commenced within one year after the final disposition of that civil, criminal or administrative proceeding. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-H. Construction

In construing this chapter the courts may be guided by the interpretations of the Federal Trade Commission Act, 15 United States Code, Section 45, as amended. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-I. Jurisdiction

Any person who violates any provision of this chapter is subject to the jurisdiction of the courts of this State upon service of process in accordance with Title 14, chapter 203 and consistent with the maximum limits of due process as decided by the United States Supreme Court. [1997, c. 473, §3 (NEW).]

SECTION HISTORY

1997, c. 473, §3 (NEW).



10 §1250-J. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 473, §3 (NEW). 1997, c. 717, §6 (RP).



10 §1250-K. Unlawful sale of new snowmobile and new all-terrain vehicle (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 387, §1 (NEW). 2001, c. 616, §5 (RP).






Chapter 206-C: MISREPRESENTATION OF BUSINESS NAMES

10 §1250-L. Locale misrepresentation

1. General prohibition. Except as provided in subsection 2, a business offering consumer goods for sale in this State may not advertise or cause to be listed in a telephone directory a business name that:

A. Is intentionally designed to misrepresent where the business is located or operating; or [2003, c. 647, §1 (NEW).]

B. Falsely identifies the business as being located or operating in the area covered by the telephone directory. [2003, c. 647, §1 (NEW).]

Each day a violation continues constitutes a separate offense until all numbers listed in the directory or advertisement in association with the prohibited business name are disabled so that calls to the numbers do not in any way connect callers to the business.

[ 2003, c. 647, §1 (NEW) .]

2. Exceptions. Subsection 1 does not apply to:

A. A telephone service provider or the publisher or distributor of a telephone service directory, unless the conduct proscribed by subsection 1 is on behalf of that telephone service provider, publisher or distributor; or [2003, c. 647, §1 (NEW).]

B. Any foreign corporation, the stock of which is traded on a national stock exchange and that has gross annual revenues in excess of $100,000,000. [2003, c. 647, §1 (NEW).]

[ 2003, c. 647, §1 (NEW) .]

3. Violation. A person who violates this section commits a civil violation for which a fine of not less than $500 nor more than $1,000 may be adjudged.

[ 2003, c. 647, §1 (NEW) .]

SECTION HISTORY

2003, c. 647, §1 (NEW).






Chapter 207: TRADING STAMPS

10 §1251. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A93 (AMD). 1991, c. 837, §A23 (RP).



10 §1252. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 837, §A23 (RP).



10 §1253. Cash value (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 837, §A23 (RP).



10 §1254. Statement of registration; fee (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §§A26-A28 (AMD). 1991, c. 837, §A23 (RP).



10 §1255. Filing notice to suspend redemption (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 837, §A23 (RP).



10 §1256. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 837, §A23 (RP).






Chapter 208: UNLAWFUL COPYING

10 §1261. Transfer of recorded sounds for unlawful use; sale

1. Transfers. Every person who knowingly and willfully transfers or causes to be transferred any sounds recorded on a phonograph record, disc, wire, tape, film or other article on which sounds are recorded, with intent to sell or cause to be sold, or to use or cause to be used for profit through public performance, such article on which such sounds are so transferred, without the consent of the owner, shall be punished by a fine of not less than $500 nor more than $5,000 for each such offense.

[ 1975, c. 88, (NEW) .]

2. Advertising and sale. Every person who advertises, offers for sale or sells any article described in subsection 1 with the knowledge that the sounds thereon have been so transferred without the consent of the owner shall be punished by a fine of not less than $50 nor more than $500 for each such offense.

[ 1975, c. 88, (NEW) .]

3. Definition of person and owner. As used in this section, "person" means any individual, partnership, corporation or association; and "owner" means the person who owns the master phonograph record, master disc, master tape, master file or other device used for reproducing recorded sounds on phonograph records, discs, tapes, films or other articles on which sound is recorded, and from which the transferred recorded sounds are directly or indirectly derived.

[ 1975, c. 88, (NEW) .]

4. Civil remedies unaffected. This section shall neither enlarge nor diminish civil remedies of the State or of parties injured by practices prohibited by this section.

[ 1975, c. 88, (NEW) .]

5. Application. This section does not apply to any person engaged in radio or television broadcasting who transfers or causes to be transferred any recorded sounds as described in subsection 1, other than from the sound track of a motion picture, intended for, or in connection with, broadcast transmission or related uses or for archival purposes. This section does not apply to any person who transfers or causes to be transferred any recorded sounds as described in subsection 1 for private use and with no purpose of capitalizing commercially on such reproduction.

[ 1975, c. 88, (NEW) .]

SECTION HISTORY

1975, c. 88, (NEW).






Chapter 208-A: PROTECTION OF SOCIAL SECURITY NUMBERS

10 §1271. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 115, §1 (NEW).]

1. Credit card. "Credit card" means a card, plate, coupon book or other single credit device that may be used to obtain credit.

[ 1993, c. 115, §1 (NEW) .]

2. Customer service card. "Customer service card" means a card, plate, code or other device used by a business as a means of identifying customers who receive membership, purchasing or check-cashing privileges, or other rights or privileges by possession and use of that device.

[ 1993, c. 115, §1 (NEW) .]

3. Debit card. "Debit card" means a card, code or other device, other than a check, draft or similar paper instrument, by the use of which a person may institute an electronic fund transfer.

§1271. Definitions

(As enacted by PL 1993, c. 683, Pt. B, §1 was REPEALED by PL 1995, c. 462, Pt. A, §21)

[ 1993, c. 115, §1 (NEW) .]

SECTION HISTORY

1993, c. 115, §1 (NEW). 1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1272. Prohibition

A business operating in this State may not display a social security number on a credit card, customer service card or debit card issued or distributed by that business on or after January 1, 1994. [1993, c. 115, §1 (NEW).]

Notwithstanding this section, social security numbers may be used as identification for medical insurance, including health insurance, dental insurance or prescription drug coverage, except that a number other than a social security number must be used for insurance-related identification purposes upon the written request of an individual. [1995, c. 134, §1 (NEW).]

§1272. Usage of trade

SECTION HISTORY

1993, c. 115, §1 (NEW). 1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 134, §1 (AMD). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1272-A. Exemptions from prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 533, §1 (NEW). 1995, c. 134, §2 (RP).



10 §1272-B. Refusal to provide social security number

1. No denial of goods or services. Except as otherwise provided in federal or state law, a person, corporation or other entity may not deny goods or services to an individual because the individual refuses to provide a social security number.

[ 2003, c. 512, §1 (NEW) .]

2. Exemptions. This section does not apply to:

A. A person, corporation or other entity requesting disclosure of the social security number to obtain a consumer report for any purpose permitted under the Fair Credit Reporting Act or the United States Fair Credit Reporting Act; [2003, c. 512, §1 (NEW).]

B. A supervised lender as defined in Title 9-A, section 1-301; [2003, c. 512, §1 (NEW).]

C. A supervised financial organization as defined in Title 9-A, section 1-301; [2003, c. 512, §1 (NEW).]

D. An affiliate or subsidiary of a supervised lender as defined in Title 9-A, section 1-301 or of a supervised financial organization as defined in Title 9-A, section 1-301; [2003, c. 512, §1 (NEW).]

E. A person, corporation or other entity that provides goods or services to the individual on behalf of or in conjunction with a supervised financial organization as defined in Title 9-A, section 1-301; [2003, c. 512, §1 (NEW).]

F. A person, corporation or other entity engaged in the business of insurance and all acts necessary or incidental to that business including insurance applications, enrollment, coverage and claims; [2003, c. 512, §1 (NEW).]

G. A person, corporation or other entity if the social security number is used in conjunction with the provision of and billing for health care or pharmaceutical-related services, including the issuance of identification cards and account numbers for users of health care or pharmaceutical-related services; [2003, c. 512, §1 (NEW).]

H. A person, corporation or other entity if the social security number is used in conjunction with a background check of the individual conducted by a landlord, lessor, employer or volunteer service organization; or [2003, c. 512, §1 (NEW).]

I. A person, corporation or other entity if the social security number is necessary to verify the identity of the individual to effect, administer or enforce a specific transaction requested or authorized by the individual or to prevent fraud. [2003, c. 512, §1 (NEW).]

[ 2003, c. 512, §1 (NEW) .]

SECTION HISTORY

2003, c. 512, §1 (NEW).



10 §1273. Administrative enforcement

The Director of Consumer Credit Regulation may take appropriate action to ensure compliance with this chapter, including without limitation: to receive and act on complaints; negotiate an assurance in writing that a violator will not engage in the same or similar conduct in the future; conduct hearings in accordance with the Maine Administrative Procedure Act and issue a cease and desist order for violation of this chapter; refer cases to the Attorney General, who may bring a civil action against a person for knowingly violating a written assurance of discontinuance. If a court finds a violation of this chapter it may assess a civil forfeiture of not more than $1,000. [1993, c. 115, §1 (NEW); 1995, c. 309, §27 (AMD).]

§1273. Notice of termination of dealer agreements

(As enacted by PL 1993, c. 683, Pt. B, §1 was REPEALED by PL 1995, c. 462, Pt. A, §21)

SECTION HISTORY

1993, c. 115, §1 (NEW). 1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 309, §27 (AMD). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1274. Supplier's duty to repurchase (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1275. Repurchase terms (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1276. Exceptions to repurchase requirement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1277. Transfer of business (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1278. Uniform commercial practice (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1279. Warranty obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1280. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1281. Management (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1282. Waiver of chapter void (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1283. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).



10 §1284. Reasonableness and good faith (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 683, §B1 (NEW). 1993, c. 683, §B5 (AFF). 1995, c. 462, §A23 (AFF). 1995, c. 462, §A21 (RP).






Chapter 208-B: FARM MACHINERY, FORESTRY EQUIPMENT, CONSTRUCTION EQUIPMENT AND INDUSTRIAL EQUIPMENT DEALERSHIPS

10 §1285. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

1. Current net price. "Current net price" means the price listed in the supplier's price list or catalog in effect at the time the dealer agreement is terminated, less any applicable discounts allowed.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

2. Dealer. "Dealer" means a person, corporation or partnership primarily engaged in the business of retail sales of farm and utility tractors, forestry equipment, industrial equipment, construction equipment, farm implements, farm machinery, yard and garden equipment, attachments, accessories and repair parts. "Dealer" does not include a person, corporation or partnership primarily engaged in the retail sale of all-terrain vehicles or motorcycles. "Dealer" does not include a single-line dealer as defined in subsection 5-A.

[ 2011, c. 236, §1 (AMD); 2011, c. 236, §18 (AFF) .]

3. Dealer agreement. "Dealer agreement" means a written or oral contract or agreement between a dealer and a wholesaler, manufacturer or distributor by which the dealer is granted the right to sell or distribute goods or services or to use a trade name, trademark, service mark, logotype or advertising or other commercial symbol.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

4. Inventory. "Inventory" means farm, forestry, utility or industrial equipment, construction equipment, implements, machinery, yard and garden equipment, attachments or repair parts.

[ 2011, c. 236, §2 (AMD); 2011, c. 236, §18 (AFF) .]

5. Net cost. "Net cost" means the price the dealer paid the supplier for the inventory, less all applicable discounts allowed, plus the amount the dealer paid for freight costs from the supplier's location to the dealer's location, plus reasonable cost of assembly or disassembly performed by the dealer.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

5-A. Single-line dealer. "Single-line dealer" means a person, corporation or partnership engaged in retail sales that:

A. Has purchased 75% or more of total new product inventory from a single supplier; and [2011, c. 236, §3 (NEW); 2011, c. 236, §18 (AFF).]

B. Has a total annual average sales volume for the previous 3 years in excess of $100,000,000 for the entire territory subject to the agreement with the supplier. [2011, c. 236, §3 (NEW); 2011, c. 236, §18 (AFF).]

[ 2011, c. 236, §3 (NEW); 2011, c. 236, §18 (AFF) .]

6. Supplier. "Supplier" means a wholesaler, manufacturer or distributor of inventory as defined in this chapter who enters into a dealer agreement with a dealer.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

7. Termination. "Termination" of a dealer agreement means the cancellation, nonrenewal or noncontinuance of the agreement.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §§1-3 (AMD). 2011, c. 236, §18 (AFF).



10 §1286. Usage of trade

The terms "utility," "forestry," "construction" and "industrial," when used to refer to equipment, machinery, attachments, yard and garden equipment or repair parts, have the meanings commonly used and understood among dealers and suppliers of farm equipment as usage of trade in accordance with Title 11, section 1-1303, subsection (3). [2011, c. 236, §4 (AMD); 2011, c. 236, §18 (AFF).]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2009, c. 325, Pt. B, §1 (AMD). 2009, c. 325, Pt. B, §27 (AFF). 2011, c. 236, §4 (AMD). 2011, c. 236, §18 (AFF).



10 §1287. Notice of termination of dealer agreements

1. Notice of termination. Notwithstanding any agreement to the contrary, prior to the termination of a dealer agreement, a supplier shall notify the dealer of the termination not less than 120 days prior to the effective date of the termination. The supplier may immediately terminate the agreement at any time upon the occurrence of any of the following events:

A. The filing of a petition for bankruptcy or for receivership either by or against the dealer; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

B. The making by the dealer of an intentional and material misrepresentation as to the dealer's financial status; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

C. Any default by the dealer under a chattel mortgage or other security agreement between the dealer and the supplier; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

D. [2011, c. 236, §18 (AFF); 2011, c. 236, §5 (RP).]

E. The commencement of voluntary or involuntary dissolution or liquidation of the dealer if the dealer is a partnership or corporation; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

F. A change in location of the dealer's principal place of business as provided in the agreement without the prior written approval of the supplier; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

G. Withdrawal of an individual proprietor, partner or major shareholder or the involuntary termination of the manager of the dealership or a substantial reduction in the interest of a partner or major shareholder without the prior written consent of the supplier; or [2011, c. 236, §5 (AMD); 2011, c. 236, §18 (AFF).]

H. Breach by the dealer of a written obligation contained in the agreement. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

[ 2011, c. 236, §5 (AMD); 2011, c. 236, §18 (AFF) .]

2. Time of notice. Unless there is an agreement to the contrary, a dealer who intends to terminate a dealer agreement with a supplier shall notify the supplier of that intent not less than 120 days prior to the effective date of the termination.

[ 2011, c. 236, §6 (AMD); 2011, c. 236, §18 (AFF) .]

3. Notice in writing. Notification required by this section must be in writing and be made by certified mail or by personal delivery and must contain:

A. A statement of intention to terminate the dealer agreement; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

B. A statement of the reasons for the termination; and [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

C. The date on which the termination is effective. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §§5, 6 (AMD). 2011, c. 236, §18 (AFF).



10 §1288. Supplier's duty to repurchase

1. Repurchase. Whenever a dealer enters into a dealer agreement under which the dealer agrees to maintain an inventory, and the agreement is terminated by either party as provided in this chapter, the supplier, upon written request of the dealer filed within 30 days of the effective date of the termination, shall repurchase the dealer's inventory as provided in this chapter. There is no requirement for the supplier to repurchase inventory pursuant to this section if:

A. [2011, c. 236, §18 (AFF); 2011, c. 236, §7 (RP).]

B. The dealer has made an intentional and material misrepresentation as to the dealer's financial status; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

C. The dealer has defaulted under a chattel mortgage or other security agreement between the dealer and supplier; or [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

D. The dealer has filed a voluntary petition in bankruptcy. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

[ 2011, c. 236, §7 (AMD); 2011, c. 236, §18 (AFF) .]

2. Death of dealer. Whenever a dealer enters into a dealer agreement in which the dealer agrees to maintain an inventory and the dealer or the majority stockholder of the dealer, if the dealer is a corporation, dies or becomes incompetent, the supplier shall, at the option of the heir, personal representative, or guardian of the dealer, or the person who succeeds to the stock of the majority stockholder, repurchase the inventory as if the agreement had been terminated. The heir, personal representative, guardian or succeeding stockholder has one year from the date of the death of the dealer or majority stockholder to exercise the option under this chapter.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §7 (AMD). 2011, c. 236, §18 (AFF).



10 §1289. Repurchase terms

1. Examination of records. Within 90 days from receipt of the written request of the dealer, a supplier under the duty to repurchase inventory pursuant to section 1288 may examine any books or records of the dealer to verify the eligibility of any item for repurchase. Except as otherwise provided in this chapter, the supplier shall repurchase from the dealer all inventory, required signs, specialized repair tools, books, supplies, data processing equipment and software previously purchased from the supplier and in the possession of the dealer on the date of termination of the dealer agreement.

[ 2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF) .]

2. Payment terms. The supplier shall pay the dealer:

A. One hundred percent of the net cost of all new and undamaged and complete farm, utility, forestry, industrial and construction equipment, implements, machinery, yard and garden equipment and attachments purchased within the past 36 months from the supplier, less a reasonable allowance for deterioration attributable to weather conditions at the dealer's location; [2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF).]

B. Ninety percent of the current net prices of all new and undamaged repair parts; [2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF).]

C. Eighty-five percent of the current net prices of all new and undamaged superseded repair parts; [2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF).]

D. Eighty-five percent of the latest available published net price of all new and undamaged noncurrent repair parts; [2011, c. 236, §8 (NEW); 2011, c. 236, §18 (AFF).]

E. The fair market value of, or assume the lease responsibilities for, any specific data processing equipment and software that the supplier required the dealer to purchase to satisfy the reasonable requirements of the dealer agreement, including computer systems equipment required or approved by the supplier to communicate with the supplier; [2011, c. 236, §8 (NEW); 2011, c. 236, §18 (AFF).]

F. Seventy-five percent of the net cost of specialized repair tools, signs, books and supplies previously purchased, pursuant to requirements of the supplier and held by the dealer on the date of termination. Only specialized repair tools that are unique to the supplier product line, complete and in usable condition are required to be repurchased under this paragraph; and [2011, c. 236, §8 (NEW); 2011, c. 236, §18 (AFF).]

G. Average as-is value shown in current industry guides for a dealer-owned rental fleet financed by the supplier or its finance subsidiary. [2011, c. 236, §8 (NEW); 2011, c. 236, §18 (AFF).]

[ 2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF) .]

3. Return costs. The party that initiates the termination of the dealer agreement shall pay the cost of the return, handling, packing and loading of the inventory.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

4. Payment date. Payment to the dealer required under this section must be made by the supplier not later than 45 days after receipt of the inventory by the supplier. The supplier shall pay to the dealer a penalty of 1 1/2% per day on any outstanding balance over the 45 days. The supplier is entitled to apply any payment required under this section to be made to the dealer as a setoff against any amount owed by the dealer to the supplier.

[ 2011, c. 236, §8 (AMD); 2011, c. 236, §18 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §8 (AMD). 2011, c. 236, §18 (AFF).



10 §1290. Exceptions to repurchase requirement

1. Exceptions. The provisions of this chapter do not require the repurchase from a dealer of:

A. A repair part with a limited storage life or otherwise subject to physical or structural deterioration including, but not limited to, gaskets or batteries, but excluding industrial "press on" or industrial pneumatic tires; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

B. A single repair part normally priced and sold in a set of 2 or more items; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

C. A repair part that, because of its condition, can not be marketed as a new part without repackaging or reconditioning by the supplier or manufacturer; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

D. [2011, c. 236, §18 (AFF); 2011, c. 236, §9 (RP).]

E. Any inventory that the dealer elects to retain; [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

F. Any inventory ordered by the dealer after receipt of notice of termination of the dealer agreement by either the dealer or supplier; or [2011, c. 236, §10 (AMD); 2011, c. 236, §18 (AFF).]

G. Any inventory that was acquired by the dealer from a source other than the supplier. [2011, c. 236, §11 (AMD); 2011, c. 236, §18 (AFF).]

H. [2011, c. 236, §18 (AFF); 2011, c. 236, §12 (RP).]

[ 2011, c. 236, §§9-12 (AMD); 2011, c. 236, §18 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §§9-12 (AMD). 2011, c. 236, §18 (AFF).



10 §1291. Transfer of business

1. Transfer. A supplier may not unreasonably withhold or delay consent to any transfer of the dealer's business or transfer of the stock or other interest in the dealership, whenever the dealer to be substituted meets the material and reasonable qualifications and standards required of its dealers. If a supplier determines that a proposed transferee does not meet its qualifications and standards, it shall give the dealer written notice thereof, stating the specific reasons for withholding consent. A prospective transferee may not be disqualified from being a dealer because it is a publicly held corporation. A supplier has 90 days to consider a dealer's request to make a transfer under this subsection.

[ 2011, c. 236, §13 (AMD); 2011, c. 236, §18 (AFF) .]

2. Transfer to family member or principal owner. Notwithstanding subsection 1, a supplier may not withhold consent to, or in any manner retain a right of prior approval of, the transfer of the dealer's business to a member or members of the family of the dealer or the principal owner of the dealership. As used in this subsection, "family" means and includes the spouse, parent, siblings, children, stepchildren and lineal descendants, including those by adoption, of the dealer or principal owner of the dealership.

[ 2011, c. 236, §14 (AMD); 2011, c. 236, §18 (AFF) .]

3. Assume obligations. Whenever a transfer of a dealer's business occurs, the transferee shall assume all the obligations imposed on and succeed to all the rights held by the selling dealer by virtue of any agreement, consistent with this chapter, entered into prior to the transfer between the selling dealer and one or more suppliers.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

4. Burden of proof. In any dispute as to whether a supplier has denied consent in violation of this section, the supplier has the burden of proving a substantial and reasonable justification for the denial of consent.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2011, c. 236, §§13, 14 (AMD). 2011, c. 236, §18 (AFF).



10 §1292. Uniform commercial practice

1. Security interest. Nothing contained in this chapter may be construed to release or terminate a perfected security interest of the supplier in the inventory of the dealer.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).



10 §1293. Warranty obligations

1. Payment of warranty claim. Whenever a supplier and a dealer enter into an agreement providing consumer warranties, the supplier shall pay any warranty claim made by the dealer for warranty parts or service within 30 days after its receipt and approval. The supplier shall approve or disapprove a warranty claim within 30 days after its receipt. If a claim is not specifically disapproved in writing within 30 days after its receipt, it is deemed to be approved and payment must be made by the supplier within 30 days.

A. A dealer that performs warranty work as provided for in this section must be compensated for the dealer's labor in an amount that is not less than the reasonable and customary amount of time required to complete such work, expressed in hours and fractions of hours, multiplied by the dealer's established hourly labor rate. Prior to filing a claim for warranty work, the dealer shall notify the supplier of the dealer's hourly retail labor rate. [2005, c. 317, §1 (NEW).]

B. A dealer that performs warranty work as provided for in this section must be compensated for parts used in fulfilling such warranty work in an amount that is not less than the dealer's costs for such parts plus 20% or the supplier's suggested retail price for such parts, whichever is greater, plus all freight and handling charges applicable to such parts, to reimburse the dealer's reasonable costs of doing business and providing such warranty service on behalf of the supplier. If the warranty work is provided on behalf of the supplier on a product sold by a nonservicing dealer, the compensation for parts used in fulfilling such warranty work must be at an amount that is not less than the supplier's suggested list price or dealer's cost plus 30%, whichever is greater, plus freight and handling charges applicable to such parts. [2011, c. 236, §15 (AMD); 2011, c. 236, §18 (AFF).]

[ 2011, c. 236, §15 (AMD); 2011, c. 236, §18 (AFF) .]

2. Indemnity. Whenever a supplier and a dealer enter into a dealer agreement, the supplier shall indemnify and hold harmless the dealer against any judgment for damages arising from breach of warranty or rescission of the sale by the supplier.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF). 2005, c. 317, §1 (AMD). 2011, c. 236, §15 (AMD). 2011, c. 236, §18 (AFF).



10 §1293-A. Prohibited acts

A supplier may not: [2011, c. 236, §16 (NEW); 2011, c. 236, §18 (AFF).]

1. Coercion involving deliveries and orders. Mandate, coerce or attempt to coerce any dealer to order or accept delivery of equipment or repair parts not required by law that have not been voluntarily ordered by the dealer, unless the equipment or repair parts are comprised of safety features required by the supplier;

[ 2011, c. 236, §16 (NEW); 2011, c. 236, §18 (AFF) .]

2. Interference in dealer's business. Require any dealer to refrain from participation in the management or acquisition of, or investment in, any other business;

[ 2013, c. 41, §1 (AMD) .]

3. Coercion involving sale of equipment. Prevent, coerce or attempt to coerce a dealer from having an investment in or holding a dealership contract for the sale of competing product lines or makes of equipment or require the dealer to provide separate facilities for competing product lines or makes of equipment; or

[ 2013, c. 41, §1 (AMD) .]

4. Recover costs for reimbursement. If the supplier has reimbursed a dealer for equipment, repair parts or labor to avoid a violation of this section, recover the supplier's costs of that reimbursement.

[ 2013, c. 41, §1 (NEW) .]

SECTION HISTORY

2011, c. 236, §16 (NEW). 2011, c. 236, §18 (AFF). 2013, c. 41, §1 (AMD).



10 §1294. Remedies

1. Jurisdiction. Concurrent jurisdiction under this chapter is in the District Court or Superior Court of the city or county where the dealer has its principal place of business. The court may grant equitable relief as is necessary to remedy the effects of conduct that it finds to exist and is prohibited under this chapter, including, but not limited to, declaratory judgment and injunctive relief.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

2. Recovery. In addition to any other remedies available at law or in equity, if a supplier has attempted or accomplished an annulment, cancellation or termination, or refused to continue or renew an agreement without good cause or withheld or delayed consent in violation of section 1287 or 1291, then the dealer is entitled to recover losses and damages, together with the cost of the action and reasonable legal fees. These damages include compensation for the value of the agreement and the good will of the dealer's business.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

3. Arbitration. Nothing contained in this section may bar the right of an agreement to provide for binding arbitration of disputes. Any arbitration must be consistent with the provisions of this chapter and Title 14, chapter 706, and the place of any arbitration must be in the city or county in which the dealer maintains the dealer's principal place of business in the State.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

4. Renewal of agreement. No supplier may cancel, terminate or refuse to continue to renew an agreement during the 90-day period set forth in section 1287 or during the pendency of litigation or arbitration, except under the conditions set forth in section 1287, subsection 1.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).



10 §1295. Management

A supplier may not require or prohibit any change in management or personnel of any dealer unless the current or potential management or personnel fails to meet reasonable qualifications and standards required by the supplier for its dealers. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).



10 §1296. Waiver of chapter void

The provisions of this chapter are deemed to be incorporated in every agreement and supersede and control all other provisions of the agreement. A supplier may not require any dealer to waive compliance with any provision of this chapter. Any contract or agreement purporting to do so is void and unenforceable to the extent of the waiver or variance. Nothing in this chapter may be construed to limit or prohibit good faith settlements of disputes voluntarily entered into between the parties. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).



10 §1297. Applicability

This chapter applies to agreements in effect as of October 1, 1989. In addition, this chapter applies to any agreements entered into after October 1, 1989. The provisions of this chapter are also applicable to any renewal or amendment of the agreements. [1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF).]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).



10 §1298. Reasonableness and good faith

1. Good faith. Every agreement entered into under this chapter imposes on the parties the obligation to act in good faith.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

2. Reasonableness. This chapter imposes on every term and provision of any agreement a requirement of reasonableness. Every term or provision of any agreement must be interpreted so that the requirements or obligations imposed are reasonable.

[ 1995, c. 462, Pt. A, §22 (NEW); 1995, c. 462, Pt. A, §23 (AFF) .]

SECTION HISTORY

1995, c. 462, §A22 (NEW). 1995, c. 462, §A23 (AFF).






Chapter 209: BULK SALES

10 §1301. Payment of tax (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 666, §1 (RP).



10 §1302. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 666, §1 (RP).






Chapter 209-A: VEHICLE LEASES THAT ARE NOT SALES OR SECURITY INTERESTS

10 §1305. Terminal rental adjustment clauses; vehicle leases that are not sales or security interests

Notwithstanding any other provision of law, in the case of motor vehicles or trailers, a transaction does not create a sale or security interest merely because the agreement provides that the rental price is permitted or required to be adjusted upward or downward by reference to the amount realized upon sale or other disposition of the motor vehicle or trailer. A transaction may be considered a sale for purposes of Title 36. [1997, c. 668, §1 (AMD).]

SECTION HISTORY

1997, c. 352, §1 (NEW). 1997, c. 668, §1 (AMD).






Chapter 209-B: FAIR CREDIT REPORTING ACT

10 §1306. Short title

This chapter may be known and cited as "the Fair Credit Reporting Act." [2013, c. 228, §1 (NEW).]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1307. Statement of purpose

1. Findings. The Legislature makes the following findings.

A. Creditors, insurers and prospective employers are dependent upon fair and accurate consumer reporting. Inaccurate consumer reports directly impair the efficiency of economic decisions, and unfair consumer reporting methods undermine the public confidence that is essential to our economic system. [2013, c. 228, §1 (NEW).]

B. An elaborate mechanism has been developed for investigating and evaluating the creditworthiness, credit standing, credit capacity, character and general reputation of consumers. [2013, c. 228, §1 (NEW).]

C. Consumer reporting agencies have assumed a vital role in assembling and evaluating consumer credit and other information on consumers. [2013, c. 228, §1 (NEW).]

D. There is a need to ensure that consumer reporting agencies exercise their grave responsibilities with fairness, impartiality and a respect for the consumer's right to privacy. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

2. Purposes. The purposes of this chapter are to:

A. Require consumer reporting agencies to adopt reasonable procedures for meeting the needs of commerce for consumer credit, personnel, insurance and other information in a manner that is fair and equitable to the consumer, with regard for confidentiality, accuracy, relevancy and proper use of this information in accordance with the requirements of this chapter; and [2013, c. 228, §1 (NEW).]

B. Supplement the provisions of the United States Fair Credit Reporting Act of the United States Consumer Credit Protection Act, 15 United States Code, Section 1681 et seq. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1308. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. Unless the context otherwise indicates, any word or phrase that is not defined in this chapter but that is defined in the federal Fair Credit Reporting Act has the meaning set forth in the federal Fair Credit Reporting Act. [2013, c. 228, §1 (NEW).]

1. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation.

[ 2013, c. 228, §1 (NEW) .]

2. Consumer. "Consumer" means an individual about whom a consumer report or an investigative consumer report has been prepared by a consumer reporting agency or an office of a consumer reporting agency.

[ 2013, c. 228, §1 (NEW) .]

3. Consumer reporting agency. "Consumer reporting agency" means a person that, for monetary fees, dues or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports or investigative consumer reports to 3rd parties.

[ 2013, c. 228, §1 (NEW) .]

4. Federal Fair Credit Reporting Act. "Federal Fair Credit Reporting Act" means the Fair Credit Reporting Act, 15 United States Code, Section 1681 et seq., as amended.

[ 2013, c. 228, §1 (NEW) .]

5. Person subject to this chapter. "Person subject to this chapter" means a person subject to the provisions of the federal Fair Credit Reporting Act and a consumer reporting agency.

[ 2013, c. 228, §1 (NEW) .]

6. Proper identification. "Proper identification" means that information generally considered sufficient to identify a person.

[ 2013, c. 228, §1 (NEW) .]

7. Security freeze. "Security freeze" means a notice placed in a consumer report at the request of the consumer pursuant to section 1310 that prohibits a consumer reporting agency from releasing the consumer report or any information in the report without that consumer's express authorization.

[ 2013, c. 228, §1 (NEW) .]

8. Supervised financial organization. "Supervised financial organization" has the same meaning as in Title 9-A, section 1-301, subsection 38-A.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1309. Incorporation by reference of federal law and rulemaking

1. Federal law and regulation. A person subject to this chapter shall comply with the federal Fair Credit Reporting Act and the provisions of 12 Code of Federal Regulations, Section 1022.1 et seq., as amended.

[ 2013, c. 228, §1 (NEW) .]

2. Rules. Subject to the limitations in 15 United States Code, Section 1681t, the administrator may adopt rules not inconsistent with the provisions of 12 Code of Federal Regulations, Section 1022.1 et seq., as amended; 16 Code of Federal Regulations, Section 681.1 et seq.; and 16 Code of Federal Regulations, Section 682.1 et seq. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310. Additional requirements for persons subject to this chapter

In addition to the compliance requirements of section 1309, subsection 1, a person subject to this chapter shall comply with this section. [2013, c. 228, §1 (NEW).]

1. Security freeze by consumer reporting agency; time in effect. A person subject to this chapter shall comply with the following provisions regarding security freezes.

A. A consumer may place a security freeze on the consumer's consumer report as follows.

(1) A consumer who has been the victim of identity theft may place a security freeze on the consumer's consumer report by making a request in writing by certified mail to a consumer reporting agency with a valid copy of a police report, investigative report or complaint the consumer has filed with a law enforcement agency about unlawful use of personal information by another person. In the case of a victim of identity theft, a consumer reporting agency may not charge a fee for placing, removing or suspending for a specific party or period of time a security freeze on a consumer report.

(2) A consumer who has not been the victim of identity theft may place a security freeze on the consumer's consumer report by making a request in writing by certified mail to a consumer reporting agency. A consumer reporting agency may charge a fee of no more than $10 to a consumer for each security freeze, removal of a security freeze or temporary suspension of a security freeze for a period of time or for reissuing the same or a new personal identification number if the consumer fails to retain the original personal identification number provided by the agency under paragraph D. A consumer reporting agency may charge a fee of not more than $12 for a temporary suspension of a security freeze for a specific party. [2013, c. 228, §1 (NEW).]

B. Subject to the exceptions in paragraph M, when a security freeze has been placed on an account the consumer reporting agency may not:

(1) Release the consumer report or any information from it without the express authorization of the consumer; or

(2) Release information from a consumer report to a 3rd party without express authorization of the consumer. This subparagraph does not prevent a consumer reporting agency from advising a 3rd party that a security freeze is in effect with respect to the consumer report. [2013, c. 228, §1 (NEW).]

C. A consumer reporting agency shall place a security freeze on a consumer report no later than 5 business days after receiving a written request from the consumer. [2013, c. 228, §1 (NEW).]

D. The consumer reporting agency shall send a written confirmation of the security freeze to the consumer within 10 business days after receiving a written request from the consumer and shall provide the consumer with a personal identification number or password, other than the consumer's social security number, to be used by the consumer when providing authorization for the release of the consumer report to a specific party or for a period of time. [2013, c. 228, §1 (NEW).]

E. If a consumer wishes to allow access to a consumer report by a specific party or for a period of time while a security freeze is in place, the consumer may contact the consumer reporting agency, request that the security freeze be temporarily suspended and provide the following:

(1) Proper identification;

(2) The personal identification number or password provided by the consumer reporting agency pursuant to paragraph D; and

(3) The proper information regarding the specific party granted access or the time period for which the consumer report is to be available to users. [2013, c. 228, §1 (NEW).]

F. A consumer reporting agency may develop procedures involving the use of telephone, facsimile transmission, the Internet or other medium of electronic communications to receive and process a request from a consumer to temporarily suspend a security freeze on a consumer report pursuant to paragraph E in an expedited manner. A consumer reporting agency may not charge a fee to a consumer for use of these procedures in excess of those fees otherwise permitted under this section. [2013, c. 228, §1 (NEW).]

G. A consumer reporting agency that receives a request from a consumer to temporarily suspend a security freeze on a consumer report pursuant to paragraph E shall comply with the request no later than 3 business days after receiving the request. [2013, c. 228, §1 (NEW).]

H. A consumer reporting agency shall remove or temporarily suspend a security freeze placed on a consumer report only:

(1) Upon consumer request pursuant to paragraph E or K; or

(2) If the security freeze was due to a material misrepresentation of fact by the consumer. If a consumer reporting agency intends to remove a security freeze from a consumer report pursuant to this subparagraph, the consumer reporting agency shall notify the consumer in writing prior to removing the security freeze. [2013, c. 228, §1 (NEW).]

I. If a 3rd party requests access to a consumer report on which a security freeze is in effect and this request is in connection with an application for credit or any other use and the consumer does not allow access to the consumer report for that specific party or period of time, the 3rd party may treat the application as incomplete. [2013, c. 228, §1 (NEW).]

J. If a consumer requests a security freeze pursuant to this subsection, the consumer reporting agency shall disclose to the consumer the processes of placing and temporarily lifting a security freeze and the process for allowing access to information from the consumer report for a specific party or period of time while the security freeze is in place. A consumer reporting agency shall provide a sample copy of the agency's disclosure form to the administrator at the annual registration or reregistration under section 1310-A and any time there is a material change in the disclosure form required by this paragraph. [2013, c. 228, §1 (NEW).]

K. A security freeze must remain in place until the consumer requests that the security freeze be removed. A consumer reporting agency shall remove a security freeze within 3 business days of receiving a request for removal from a consumer who provides:

(1) Proper identification; and

(2) The personal identification number or password provided by the consumer reporting agency pursuant to paragraph D. [2013, c. 228, §1 (NEW).]

L. A consumer reporting agency shall require proper identification of the person making a request to place or remove a security freeze. [2013, c. 228, §1 (NEW).]

M. The provisions of this subsection, including the security freeze, do not apply to the use of a consumer report by:

(1) A person or person's subsidiary, affiliate, agent or assignee with which the consumer has or, prior to assignment, had an account, contract or debtor-creditor relationship for the purposes of reviewing the account or collecting the financial obligation owing for the account, contract or debt or extending credit to a consumer with a prior or existing account, contract or debtor-creditor relationship, subject to the requirements of 15 United States Code, Section 1681b. For purposes of this subparagraph, "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases and account upgrades and enhancements;

(2) A subsidiary, affiliate, agent, assignee or prospective assignee of a person to whom access has been granted under paragraph E for purposes of facilitating the extension of credit or another permissible use;

(3) A person acting pursuant to a court order, warrant or subpoena;

(4) Child support enforcement officials when investigating a child support case pursuant to Title 19-A or the federal Social Security Act, Title IV-D;

(5) The Department of Health and Human Services or its agents or assignees acting to investigate Medicaid fraud;

(6) The Department of Administrative and Financial Services, Maine Revenue Services; municipal taxing authorities; the Secretary of State, Bureau of Motor Vehicles; or any of their agents or assignees, acting to investigate or collect delinquent taxes or assessments, including interest and penalties and unpaid court orders, or to fulfill any of their other statutory or charter responsibilities;

(7) A person's use of credit information for prescreening as provided by the federal Fair Credit Reporting Act or this chapter;

(8) A person for the sole purpose of providing a credit file monitoring subscription service to which the consumer has subscribed;

(9) A consumer reporting agency for the sole purpose of providing a consumer with a copy of that consumer's report upon the consumer's request; and

(10) The administrator pursuant to section 1310-A. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

2. Duties of consumer reporting agency if security freeze is in place. If a security freeze is in place, a consumer reporting agency may not change any of the following official information in a consumer report without sending written confirmation of the change to the consumer within 30 days after the change is posted to the consumer's file: name, date of birth, social security number and address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings and transposition of numbers or letters. In the case of an address change, the written confirmation must be sent to the new address and the former address.

[ 2013, c. 228, §1 (NEW) .]

3. Persons not required to place security freeze. The following persons are not required to place on a consumer report a security freeze pursuant to subsection 1, except that any person that is not required to place a security freeze on a consumer report under the provisions of subsection 1 is subject to a security freeze placed on a consumer report by another consumer reporting agency from which it obtains information:

A. A check services or fraud prevention services company that reports on incidents of fraud or issues authorizations for the purpose of approving or processing negotiable instruments, electronic fund transfers or similar methods of payment; [2013, c. 228, §1 (NEW).]

B. A deposit account information services company that issues reports regarding account closures due to fraud, overdrafts, automated teller machine abuse or similar negative information regarding a consumer to inquiring financial institutions for use only in reviewing that consumer's request for a deposit account at the inquiring financial institution; and [2013, c. 228, §1 (NEW).]

C. A consumer reporting agency that:

(1) Acts only to resell credit information by assembling and merging information contained in a database of one or more consumer reporting agencies; and

(2) Does not maintain a permanent database of credit information from which new consumer reports are produced. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

4. Reporting of child support debts. Information regarding child support debt must be provided as required under this subsection.

A. The Department of Health and Human Services, upon request of a consumer reporting agency, shall make available information regarding the amount of overdue child support owed by any parent. [2013, c. 228, §1 (NEW).]

B. Prior to making the information available to a requesting agency, the department shall provide the obligor parent with notice of the proposed action. The parent must be given 20 days in which to contest the accuracy of the information before the information may be made available. [2013, c. 228, §1 (NEW).]

C. The department may impose a fee upon the requesting agency in an amount not exceeding the actual cost of providing the information. [2013, c. 228, §1 (NEW).]

Nothing in this section prevents the department from voluntarily providing information to a consumer reporting agency regarding any individual who is indebted to the department for failure to pay child support.

[ 2013, c. 228, §1 (NEW) .]

5. Solicitation of loans using prescreened trigger lead information from consumer report. Solicitation of loans using prescreened trigger lead information from consumer reports is subject to the requirements of this subsection. For the purposes of this subsection, "prescreened trigger lead information" means information in a consumer report provided to a nonaffiliated 3rd party by a consumer reporting agency that the agency has reason to believe will be used to solicit a loan or extension of credit.

A. When using prescreened trigger lead information derived from a consumer report to solicit a consumer who has applied for a loan with another lender or loan broker, a lender or loan broker may not use unfair or deceptive practices described in paragraph B. [2013, c. 228, §1 (NEW).]

B. Without limitation, it is an unfair or deceptive practice to:

(1) Fail to state in the initial phase of the solicitation from a lender or loan broker that the solicitor is not affiliated with the lender or loan broker with which the consumer initially applied;

(2) Fail in the initial solicitation to conform to state and federal law relating to prescreened solicitations using consumer reports, including the requirement to make a firm offer of credit to the consumer;

(3) Knowingly or negligently use information regarding consumers who have opted out of prescreened offers of credit or who have placed their contact information on the most current federal do-not-call registry; or

(4) Solicit a consumer with offers of certain rates, terms and costs with intent to subsequently raise the rates or change the terms to the consumer's detriment. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

6. Consumer mortgage reports. In any consumer credit transaction involving a consumer report relating to a loan to be secured by a first mortgage on an owner-occupied dwelling, whenever a user has requested such a report and because or partly because of information contained in the report adverse action is taken, the user shall provide a copy of the report to the consumer. This requirement does not apply if the consumer reporting agency provides a copy of the report to the consumer.

[ 2013, c. 228, §1 (NEW) .]

7. Dissemination of consumer report information prohibited. Every user of a consumer report or an investigative consumer report is prohibited from disseminating to any other person, other than the consumer who is the subject of the report, any such report other than information contained in its own files as a result of its direct experience with the consumer. Except for information or records obtained directly or indirectly and with the consent of the individual to whom it relates, from a licensed physician, medical practitioner, hospital, clinic or other medical or medically related facility, a consumer reporting agency may not by contract or otherwise prohibit a user of any consumer report or investigative consumer report from disclosing the contents of the report to the consumer to whom it relates. A contractual provision in violation of this section is unenforceable.

[ 2013, c. 228, §1 (NEW) .]

8. Medical expenses debts; court or administrative orders. A debt collector may report overdue medical expenses for a minor child to a consumer reporting agency, but only in the name of the responsible party identified in a court order or administrative order and only if the debt collector is notified orally or in writing of the existence of the order. In addition, a report may not be made until after the debt collector has notified, or made a good faith effort to notify, the responsible party of that party's obligation to pay the overdue medical expenses. Existing information regarding overdue medical expenses for a minor child in the name of a person other than the responsible party identified in a court order or administrative order is considered inaccurate information and is subject to correction. A debt collector or consumer reporting agency may request reasonable verification of the order, including a certified copy of the order.

[ 2013, c. 228, §1 (NEW) .]

9. Nonliability. A person may not be held liable for any violation of this section if the person shows by a preponderance of the evidence that at the time of the alleged violation the person maintained reasonable procedures to ensure compliance with the provisions of this section.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-A. Administrative enforcement

1. Authority. The administrator, within the limits provided by law, may:

A. Receive and act on complaints, take action designed to obtain voluntary compliance with this chapter, refer complaints to the Department of Professional and Financial Regulation, Bureau of Financial Institutions pursuant to subsection 9 or refer cases to the Attorney General, who shall appear for and represent the administrator in court; [2013, c. 228, §1 (NEW).]

B. Counsel groups and persons on their rights and duties under this chapter; [2013, c. 228, §1 (NEW).]

C. Establish programs for the education of consumers with respect to the provisions of this chapter; [2013, c. 228, §1 (NEW).]

D. Make studies appropriate to effectuate the purposes and policies of this chapter and make the results available to the public; [2013, c. 228, §1 (NEW).]

E. Issue advisory rulings designed to clarify the applicability of any statutory provision of this chapter necessary or proper to effectuate its purposes; [2013, c. 228, §1 (NEW).]

F. Maintain a public file of all enforcement proceedings instituted and of their disposition, including all assurances of voluntary compliance accepted and their terms and the pleadings and briefs in all actions in which the administrator is a party; and [2013, c. 228, §1 (NEW).]

G. Request registration and annual reregistration of consumer reporting agencies located in this State or serving users within this State and set an annual registration fee not to exceed $100, the aggregate of which must be used by the administrator to enforce this chapter. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

2. Investigatory powers. The administrator has the following investigatory powers except in cases in which the Department of Professional and Financial Regulation, Bureau of Financial Institutions or the Attorney General has exclusive authority pursuant to subsection 9.

A. The administrator may annually investigate any person whom the administrator believes has engaged in conduct governed by this chapter, except that the administrator may, at any time, investigate any person the administrator believes to be a consumer reporting agency. If the administrator has reasonable cause to believe that any person has violated this chapter, the administrator may investigate that person at any time. During any investigation, the administrator may administer oaths or affirmations and, upon the administrator's own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence and require the production of any matter that is relevant to the investigation, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence. If the administrator finds a violation of this chapter, the administrator shall so notify all parties to the transactions involved. [2013, c. 228, §1 (NEW).]

B. If the records of a person under investigation are located outside this State, the person, at the administrator's option, may either make the original records or facsimiles of the record available to the administrator at a convenient location within this State or pay the reasonable and necessary expenses for the administrator or the administrator's representative to examine them at the place where the records are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located or federal officials, to inspect the records on the administrator's behalf. [2013, c. 228, §1 (NEW).]

C. The expenses of the administrator necessarily incurred in the examination of persons subject to this chapter must be chargeable to that person in the same manner and for the same expenses set forth in Title 9-A, section 6-106, subsection 6, except that users of consumer reports may not be charged examination expenses unless the administrator finds a violation of this chapter. [2013, c. 228, §1 (NEW).]

[ 2013, c. 228, §1 (NEW) .]

3. Administrative enforcement orders. After notice and hearing, the administrator may order a person to cease and desist from engaging in violations of this chapter. The administrator may also order affirmative action designed to correct past or future violations of this chapter. Any hearing held under this subsection must be conducted in accordance with the procedures of Title 5, chapter 375, subchapter 4. A respondent aggrieved by an order of the administrator may obtain judicial review of the order and the administrator may, through the Attorney General, obtain an order of the court for enforcement of its order in the Superior Court. The proceedings for review or enforcement must be initiated and conducted in accordance with Title 5, chapter 375, subchapter 7.

[ 2013, c. 228, §1 (NEW) .]

4. Assurance of discontinuance. If it is claimed that a person has engaged in conduct that could be subject to any order by the administrator, the administrator shall first attempt to negotiate an assurance in writing that the person will not engage in the same or similar conduct in the future, prior to initiating an enforcement order under subsection 3. The assurance may include, but is not limited to, admissions of past specific acts by the person or that such acts violated this chapter or other statutes. A violation of an assurance of discontinuance is a violation of this chapter.

[ 2013, c. 228, §1 (NEW) .]

5. Civil action. The administrator, through the Attorney General, may bring a civil action against a person to recover a civil penalty for knowingly violating this chapter or violating an assurance of discontinuance, and if the court finds that the defendant has engaged in a knowing violation of this chapter or a violation of an assurance of discontinuance, it may assess a civil penalty of not more than $5,000.

If the defendant establishes by a preponderance of evidence that repeated violations were the result of a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such violation or error, a penalty may not be imposed under this subsection.

[ 2013, c. 228, §1 (NEW) .]

6. Remedies not affected. The grant of powers to the administrator in this section does not affect remedies available to the Attorney General or to consumers under this chapter or under other principles of law or equity.

[ 2013, c. 228, §1 (NEW) .]

7. Venue. The administrator, through the Attorney General, may bring actions or proceedings in a court in a county or division in which an act on which the action or proceeding is based occurred or in a county or division in which a respondent resides or transacts business.

[ 2013, c. 228, §1 (NEW) .]

8. Bureau of Insurance. With respect to those examinations authorized by subsection 2, paragraph A, the administrator shall, where applicable, coordinate examinations for compliance with this chapter with examinations conducted by the Department of Professional and Financial Regulation, Bureau of Insurance for compliance with Title 24-A.

[ 2013, c. 228, §1 (NEW) .]

9. Bureau of Financial Institutions. When a supervised financial organization as defined in Title 9-A, section 1-301, subsection 38-A is a person subject to this chapter and the Department of Professional and Financial Regulation, Bureau of Financial Institutions charters or regulates the supervised financial organization, the Bureau of Financial Institutions has exclusive authority pursuant to this chapter over the supervised financial organization. This authority is in addition to the authority of the Bureau of Financial Institutions in Title 9-B. The Attorney General has authority to enforce the provisions of this chapter for any other supervised financial organization that is a person subject to this chapter.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-B. Criminal violations

1. Obtaining information under false pretenses. A person who knowingly and intentionally obtains information on a consumer from a consumer reporting agency under false pretenses commits a Class D crime.

[ 2013, c. 228, §1 (NEW) .]

2. Unauthorized provision of information. An officer or employee of a consumer reporting agency who knowingly and intentionally provides information concerning an individual from the agency's files to a person not authorized to receive that information commits a Class D crime.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-C. Civil liability for willful noncompliance

A consumer reporting agency or user of information that willfully and knowingly fails to comply with a requirement imposed under this chapter with respect to a consumer is liable to that consumer for and the court may award an amount equal to the sum of: [2013, c. 228, §1 (NEW).]

1. Actual damages. Actual damages sustained by the consumer as a result of the failure;

[ 2013, c. 228, §1 (NEW) .]

2. Treble damages. An amount equal to 3 times the actual damages according to subsection 1; and

[ 2013, c. 228, §1 (NEW) .]

3. Costs and attorney's fees. In the case of a successful action to enforce a liability under this section, the costs of the action together with reasonable attorney's fees as determined by the court.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-D. Civil liability for negligent noncompliance

A consumer reporting agency or user of information that is negligent in failing to comply with a requirement imposed under this chapter with respect to a consumer is liable to that consumer in an amount equal to the sum of: [2013, c. 228, §1 (NEW).]

1. Actual damages. Actual damages sustained by the consumer as a result of the failure;

[ 2013, c. 228, §1 (NEW) .]

2. Additional damages. Such amount of additional damages as the court may allow, but not less than $100 for each violation of this chapter involving negligence, and for each consumer report containing any item of information that was inaccurate and that contributed in whole or in part to the decision to take adverse action against the consumer; and

[ 2013, c. 228, §1 (NEW) .]

3. Costs and attorney's fees. In the case of any successful action to enforce any liability under this section, the costs of the action together with reasonable attorney's fees as determined by the court.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-E. Jurisdiction of courts; limitation of actions

An action to enforce liability created under this chapter may be brought in any court of competent jurisdiction within 2 years from the date on which the liability arises, except that when a defendant has materially and willfully misrepresented any information required under this chapter to be disclosed to an individual and the information so misrepresented is material to the establishment of the defendant's liability to that individual under this chapter, the action may be brought at any time within 2 years after the discovery by the individual of the misrepresentation. [2013, c. 228, §1 (NEW).]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-F. Relation to other laws and the powers of the Superintendent of Financial Institutions

This chapter does not limit the obligations of a supervised financial organization to comply with other state and federal laws to which the supervised financial organization is subject, or the authority of the Superintendent of Financial Institutions conferred by Title 9-B, including the authority to examine and supervise a supervised financial organization to ensure compliance with state and federal laws and regulations as set forth in Title 9-B, section 211, subsection 3. [2013, c. 228, §1 (NEW).]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-G. Enforcement powers in addition to those in federal law

The enforcement powers of the administrator under this chapter are in addition to the State's enforcement powers authorized under federal law. [2013, c. 228, §1 (NEW).]

SECTION HISTORY

2013, c. 228, §1 (NEW).



10 §1310-H. Additional state-specific provisions

1. Fee for disclosure. In addition to any rights to which a consumer is entitled under federal law, a consumer reporting agency may not impose a fee for a consumer report provided to a consumer upon request once during any 12-month period. For a 2nd or subsequent report provided during a 12-month period, a consumer reporting agency may charge a consumer a fee not to exceed $5.

[ 2013, c. 228, §1 (NEW) .]

2. Time to reinvestigate. Notwithstanding any provision of federal law, if a consumer disputes any item of information contained in the consumer's file on the grounds that it is inaccurate and the dispute is directly conveyed to the consumer reporting agency by the consumer, the consumer reporting agency shall reinvestigate and record the current status of the information within 21 calendar days of notification of the dispute by the consumer, unless it has reasonable grounds to believe that the dispute by the consumer is frivolous.

[ 2013, c. 228, §1 (NEW) .]

3. Nonliability. A person may not be held liable for any violation of this section if the person shows by a preponderance of the evidence that at the time of the alleged violation the person maintained reasonable procedures to ensure compliance with the provisions of subsections 1 and 2.

[ 2013, c. 228, §1 (NEW) .]

SECTION HISTORY

2013, c. 228, §1 (NEW).






Chapter 210: FAIR CREDIT REPORTING ACT

10 §1311. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 2013, c. 228, §2 (RP).



10 §1311-A. Statement of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 610, §1 (NEW). 2013, c. 228, §2 (RP).



10 §1312. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §§1-3 (AMD). 1979, c. 541, §B10 (AMD). 1979, c. 636, §1 (AMD). 1981, c. 501, §82 (AMD). 1981, c. 610, §§2-4 (AMD). 1995, c. 309, §§18, 19 (AMD). 1995, c. 309, §29 (AFF). 1997, c. 66, §7 (AMD). 1997, c. 155, Pt. B, §§1-4 (AMD). 1997, c. 155, Pt. B, §13 (AFF). 1999, c. 184, §10 (AMD). 2005, c. 243, §§1, 2 (AMD). 2005, c. 243, §4 (AFF). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF). 2013, c. 228, §2 (RP).



10 §1313-A. Permissible purposes of credit reports (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 155, §B6 (NEW). 1997, c. 155, §B13 (AFF). 2001, c. 371, §§7-11 (AMD). 2013, c. 228, §2 (RP).



10 §1313-B. Requirements relating to information contained in consumer reports (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 371, §12 (NEW). 2013, c. 228, §2 (RP).



10 §1313-C. Security freeze by consumer reporting agency; time in effect (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 243, §3 (NEW). 2005, c. 243, §4 (AFF). 2013, c. 228, §2 (RP).



10 §1313-D. Duties of consumer reporting agency if security freeze is in place (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 243, §3 (NEW). 2005, c. 243, §4 (AFF). 2013, c. 228, §2 (RP).



10 §1313-E. Persons not required to place security freeze (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 243, §3 (NEW). 2005, c. 243, §4 (AFF). 2013, c. 228, §2 (RP).



10 §1314. Preparation and procurement of investigative consumer reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §4 (RPR). 1981, c. 610, §§6,7 (AMD). RR 2009, c. 2, §11 (COR). 2013, c. 228, §2 (RP).



10 §1315. Disclosures to consumers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §5 (AMD). 1979, c. 127, §59 (AMD). 2003, c. 118, §1 (AMD). 2013, c. 228, §2 (RP).



10 §1316. Methods and conditions of disclosure to consumers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §6 (AMD). 1985, c. 140, §§1,2 (AMD). 1987, c. 306, §1 (AMD). 1991, c. 453, §1 (AMD). 1991, c. 453, §10 (AFF). 1997, c. 155, §B7 (AMD). 1997, c. 155, §B13 (AFF). 2003, c. 118, §§2,3 (AMD). 2013, c. 228, §2 (RP).



10 §1317. Procedure for correcting inaccurate information (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §7 (AMD). 1979, c. 127, §§60,61 (AMD). 1981, c. 610, §8 (AMD). 1987, c. 306, §2 (AMD). 1991, c. 453, §§2,3 (AMD). 1991, c. 453, §10 (AFF). 2005, c. 494, §1 (AMD). RR 2009, c. 2, §12 (COR). 2013, c. 228, §2 (RP).



10 §1318. Public record information for employment purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §8 (AMD). 2013, c. 228, §2 (RP).



10 §1319. Restrictions on investigative consumer reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §9 (AMD). 2013, c. 228, §2 (RP).



10 §1320. Requirements on users of consumer reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §10 (AMD). 1981, c. 610, §§9-11 (AMD). 1985, c. 79, (AMD). 1991, c. 453, §§4,5 (AMD). 1991, c. 453, §10 (AFF). 1993, c. 365, §1 (AMD). 1993, c. 505, §1 (AMD). 1997, c. 155, §§B8,9 (AMD). 1997, c. 155, §B13 (AFF). RR 1999, c. 2, §§11,12 (COR). 1999, c. 150, §9 (AMD). 1999, c. 184, §11 (AMD). 1999, c. 510, §2 (AMD). 2013, c. 228, §2 (RP).



10 §1320-A. Responsibilities of persons who furnish information to consumer reporting agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 155, §B10 (NEW). 1997, c. 155, §B13 (AFF). 2013, c. 228, §2 (RP).



10 §1321. Prohibited information, accuracy of information in reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §§11,12 (AMD). 1981, c. 610, §12 (RPR). 1997, c. 155, §B11 (AMD). 1997, c. 155, §B13 (AFF). 2013, c. 228, §2 (RP).



10 §1322. Civil liability for willful noncompliance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). RR 2009, c. 2, §13 (COR). 2013, c. 228, §2 (RP).



10 §1323. Civil liability for negligent noncompliance (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §13 (AMD). 1981, c. 610, §13 (AMD). 2013, c. 228, §2 (RP).



10 §1324. Jurisdiction of courts; limitation of actions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 2013, c. 228, §2 (RP).



10 §1325. Obtaining information under false pretenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 2013, c. 228, §2 (RP).



10 §1326. Unauthorized disclosures by officers or employees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 514, (NEW). 1977, c. 677, §14 (AMD). 1997, c. 155, §B12 (AMD). 1997, c. 155, §B13 (AFF). 2013, c. 228, §2 (RP).



10 §1328. Administrative enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 636, §2 (NEW). 1989, c. 502, §A29 (AMD). 1991, c. 453, §§6,7 (AMD). 1991, c. 453, §10 (AFF). 2013, c. 228, §2 (RP).



10 §1328-A. Enforcement; financial institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 309, §20 (NEW). 1995, c. 309, §29 (AFF). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2013, c. 228, §2 (RP).



10 §1329. Reporting of child support debts (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §1 (NEW). 2003, c. 689, §B6 (REV). 2013, c. 228, §2 (RP).



10 §1330. Solicitation using prescreened trigger lead information from consumer report (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 273, Pt. A, §34 (NEW). 2007, c. 273, Pt. A, §41 (AFF). 2013, c. 228, §2 (RP).






Chapter 210-A: SALES REPRESENTATIVE COMMISSION CONTRACTS

10 §1341. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 296, (NEW).]

1. Commissions. "Commissions" means compensation accruing to a sales representative for payment by a principal, the rate of which is expressed as a percentage of the amount of orders or sales.

[ 1991, c. 296, (NEW) .]

2. Principal. "Principal" means a person, partnership, corporation or other business entity that does not have a permanent or fixed place of business in this State and that:

A. Manufactures, produces, imports or distributes a product for wholesale; [1991, c. 296, (NEW).]

B. Contracts with sales representatives to solicit orders for the product; and [1991, c. 296, (NEW).]

C. Compensates the sales representative, in whole or in part, by commission. [1991, c. 296, (NEW).]

[ 1991, c. 296, (NEW) .]

3. Sales representative. "Sales representative" means a person who:

A. Contracts with a principal to solicit orders for the purchase at wholesale of the principal's product; [1991, c. 296, (NEW).]

B. Is compensated, in whole or in part, by commission; and [1991, c. 296, (NEW).]

C. Does not place orders or purchase for that person's own account or for resale. [1991, c. 296, (NEW).]

[ 1991, c. 296, (NEW) .]

SECTION HISTORY

1991, c. 296, (NEW).



10 §1342. Notice of termination

Unless a contract between a sales representative and a principal provides otherwise, a party terminating the contract must give the other party 14 days' written notice of the termination. [1991, c. 296, (NEW).]

SECTION HISTORY

1991, c. 296, (NEW).



10 §1343. Contract

If a contract between a sales representative and a principal is terminated, the principal shall pay to the sales representative all commissions accrued under the contract within 30 days after the effective date of that termination. Any provision of any contract between a sales representative and a principal that purports to waive any provision of this chapter is void. [1991, c. 296, (NEW).]

SECTION HISTORY

1991, c. 296, (NEW).



10 §1344. Civil liability

1. Principal liability. A principal who fails to comply with the provisions of section 1343 is liable to the sales representative in a civil action for exemplary damages in an amount that does not exceed 3 times the amount of commissions due the sales representative, plus reasonable attorney's fees and costs.

[ 1991, c. 296, (NEW) .]

2. Frivolous action. When the court determines that an action brought by a sales representative against a principal under this chapter is frivolous, the sales representative is liable to the principal for attorney's fees actually and reasonably incurred by the principal in defending the action and court costs.

[ 1991, c. 296, (NEW) .]

3. Other remedies. Nothing in this chapter invalidates or restricts any other right or remedy available to a sales representative, or precludes a sales representative from seeking to recover in one action on all claims against a principal.

[ 1991, c. 296, (NEW) .]

4. Jurisdiction. A principal who is not a resident of this State that contracts with a sales representative to solicit orders in this State is declared to be transacting business in this State for purposes of the exercise of personal jurisdiction over nonresidents under Title 14, section 704-A.

[ 2001, c. 667, Pt. A, §6 (AMD) .]

SECTION HISTORY

1991, c. 296, (NEW). 2001, c. 667, §A6 (AMD).






Chapter 210-B: NOTICE OF RISK TO PERSONAL DATA

10 §1346. Short title

This chapter may be known and cited as "the Notice of Risk to Personal Data Act." [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

SECTION HISTORY

2005, c. 379, §1 (NEW). 2005, c. 379, §4 (AFF).



10 §1347. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

1. Breach of the security of the system. "Breach of the security of the system" or "security breach" means unauthorized acquisition, release or use of an individual's computerized data that includes personal information that compromises the security, confidentiality or integrity of personal information of the individual maintained by a person. Good faith acquisition, release or use of personal information by an employee or agent of a person on behalf of the person is not a breach of the security of the system if the personal information is not used for or subject to further unauthorized disclosure to another person.

[ 2009, c. 161, §1 (AMD); 2009, c. 161, §5 (AFF) .]

2. Encryption. "Encryption" means the disguising of data using generally accepted practices.

[ 2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF) .]

3. Information broker. "Information broker" means a person who, for monetary fees or dues, engages in whole or in part in the business of collecting, assembling, evaluating, compiling, reporting, transmitting, transferring or communicating information concerning individuals for the primary purpose of furnishing personal information to nonaffiliated 3rd parties. "Information broker" does not include a governmental agency whose records are maintained primarily for traffic safety, law enforcement or licensing purposes.

[ 2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF) .]

4. Notice. "Notice" means:

A. Written notice; [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

B. Electronic notice, if the notice provided is consistent with the provisions regarding electronic records and signatures set forth in 15 United States Code, Section 7001; or [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

C. Substitute notice, if the person maintaining personal information demonstrates that the cost of providing notice would exceed $5,000, that the affected class of individuals to be notified exceeds 1,000 or that the person maintaining personal information does not have sufficient contact information to provide written or electronic notice to those individuals. Substitute notice must consist of all of the following:

(1) E-mail notice, if the person has e-mail addresses for the individuals to be notified;

(2) Conspicuous posting of the notice on the person's publicly accessible website, if the person maintains one; and

(3) Notification to major statewide media. [2005, c. 583, §2 (AMD); 2005, c. 583, §14 (AFF).]

[ 2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF); 2005, c. 583, §2 (AMD); 2005, c. 583, §14 (AFF) .]

5. Person. "Person" means an individual, partnership, corporation, limited liability company, trust, estate, cooperative, association or other entity, including agencies of State Government, the University of Maine System, the Maine Community College System, Maine Maritime Academy and private colleges and universities. "Person" as used in this chapter may not be construed to require duplicative notice by more than one individual, corporation, trust, estate, cooperative, association or other entity involved in the same transaction.

[ 2005, c. 583, §3 (AMD); 2005, c. 583, §14 (AFF) .]

6. Personal information. "Personal information" means an individual's first name, or first initial, and last name in combination with any one or more of the following data elements, when either the name or the data elements are not encrypted or redacted:

A. Social security number; [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

B. Driver's license number or state identification card number; [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

C. Account number, credit card number or debit card number, if circumstances exist wherein such a number could be used without additional identifying information, access codes or passwords; [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

D. Account passwords or personal identification numbers or other access codes; or [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

E. Any of the data elements contained in paragraphs A to D when not in connection with the individual's first name, or first initial, and last name, if the information if compromised would be sufficient to permit a person to fraudulently assume or attempt to assume the identity of the person whose information was compromised. [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

"Personal information" does not include information from 3rd-party claims databases maintained by property and casualty insurers or publicly available information that is lawfully made available to the general public from federal, state or local government records or widely distributed media.

[ 2005, c. 583, §4 (AMD); 2005, c. 583, §14 (AFF) .]

7. System. "System" means a computerized data storage system containing personal information.

[ 2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF) .]

8. Unauthorized person. "Unauthorized person" means a person who does not have authority or permission of a person maintaining personal information to access personal information maintained by the person or who obtains access to such information by fraud, misrepresentation, subterfuge or similar deceptive practices.

[ 2005, c. 583, §5 (AMD); 2005, c. 583, §14 (AFF) .]

SECTION HISTORY

2005, c. 379, §1 (NEW). 2005, c. 379, §4 (AFF). 2005, c. 583, §§1-5 (AMD). 2005, c. 583, §14 (AFF). 2009, c. 161, §1 (AMD). 2009, c. 161, §5 (AFF).



10 §1347-A. Release or use of personal information prohibited

It is a violation of this chapter for an unauthorized person to release or use an individual's personal information acquired through a security breach. [2009, c. 161, §2 (NEW); 2009, c. 161, §5 (AFF).]

SECTION HISTORY

2009, c. 161, §2 (NEW). 2009, c. 161, §5 (AFF).



10 §1348. Security breach notice requirements

1. Notification to residents. The following provisions apply to notification to residents by information brokers and other persons.

A. If an information broker that maintains computerized data that includes personal information becomes aware of a breach of the security of the system, the information broker shall conduct in good faith a reasonable and prompt investigation to determine the likelihood that personal information has been or will be misused and shall give notice of a breach of the security of the system following discovery or notification of the security breach to a resident of this State whose personal information has been, or is reasonably believed to have been, acquired by an unauthorized person. [2005, c. 583, §6 (NEW); 2005, c. 583, §14 (AFF).]

B. If any other person who maintains computerized data that includes personal information becomes aware of a breach of the security of the system, the person shall conduct in good faith a reasonable and prompt investigation to determine the likelihood that personal information has been or will be misused and shall give notice of a breach of the security of the system following discovery or notification of the security breach to a resident of this State if misuse of the personal information has occurred or if it is reasonably possible that misuse will occur. [2005, c. 583, §6 (NEW); 2005, c. 583, §14 (AFF).]

The notices required under paragraphs A and B must be made as expediently as possible and without unreasonable delay, consistent with the legitimate needs of law enforcement pursuant to subsection 3 or with measures necessary to determine the scope of the security breach and restore the reasonable integrity, security and confidentiality of the data in the system.

[ 2005, c. 583, §14 (AFF); 2005, c. 583, §6 (RPR) .]

2. Notification to person maintaining personal information. A 3rd-party entity that maintains, on behalf of a person, computerized data that includes personal information that the 3rd-party entity does not own shall notify the person maintaining personal information of a breach of the security of the system immediately following discovery if the personal information was, or is reasonably believed to have been, acquired by an unauthorized person.

[ 2005, c. 583, §7 (AMD); 2005, c. 583, §14 (AFF) .]

3. Delay of notification; criminal investigation by law enforcement. If, after the completion of an investigation required by subsection 1, notification is required under this section, the notification required by this section may be delayed for no longer than 7 business days after a law enforcement agency determines that the notification will not compromise a criminal investigation.

[ 2009, c. 161, §3 (AMD); 2009, c. 161, §5 (AFF) .]

4. Notification to consumer reporting agencies. If a person discovers a breach of the security of the system that requires notification to more than 1,000 persons at a single time, the person shall also notify, without unreasonable delay, consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined in 15 United States Code, Section 1681a(p). Notification must include the date of the breach, an estimate of the number of persons affected by the breach, if known, and the actual or anticipated date that persons were or will be notified of the breach.

[ 2005, c. 583, §8 (AMD); 2005, c. 583, §14 (AFF) .]

5. Notification to state regulators. When notice of a breach of the security of the system is required under subsection 1, the person shall notify the appropriate state regulators within the Department of Professional and Financial Regulation, or if the person is not regulated by the department, the Attorney General.

[ 2005, c. 583, §9 (AMD); 2005, c. 583, §14 (AFF) .]

SECTION HISTORY

2005, c. 379, §1 (NEW). 2005, c. 379, §4 (AFF). 2005, c. 583, §§6-9 (AMD). 2005, c. 583, §14 (AFF). 2009, c. 161, §3 (AMD). 2009, c. 161, §5 (AFF).



10 §1349. Enforcement; penalties

1. Enforcement. The appropriate state regulators within the Department of Professional and Financial Regulation shall enforce this chapter for any person that is licensed or regulated by those regulators. The Attorney General shall enforce this chapter for all other persons.

[ 2005, c. 583, §10 (AMD); 2005, c. 583, §14 (AFF) .]

2. Civil violation. A person that violates this chapter commits a civil violation and is subject to one or more of the following:

A. A fine of not more than $500 per violation, up to a maximum of $2,500 for each day the person is in violation of this chapter, except that this paragraph does not apply to State Government, the University of Maine System, the Maine Community College System or Maine Maritime Academy; [2005, c. 583, §11 (AMD); 2005, c. 583, §14 (AFF).]

B. Equitable relief; or [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

C. Enjoinment from further violations of this chapter. [2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF).]

[ 2005, c. 583, §11 (AMD); 2005, c. 583, §14 (AFF) .]

3. Cumulative effect. The rights and remedies available under this section are cumulative and do not affect or prevent rights and remedies available under federal or state law.

[ 2005, c. 379, §1 (NEW); 2005, c. 379, §4 (AFF) .]

4. Exceptions. A person that complies with the security breach notification requirements of rules, regulations, procedures or guidelines established pursuant to federal law or the law of this State is deemed to be in compliance with the requirements of section 1348 as long as the law, rules, regulations or guidelines provide for notification procedures at least as protective as the notification requirements of section 1348.

[ 2009, c. 161, §4 (AMD); 2009, c. 161, §5 (AFF) .]

SECTION HISTORY

2005, c. 379, §1 (NEW). 2005, c. 379, §4 (AFF). 2005, c. 583, §§10-12 (AMD). 2005, c. 583, §14 (AFF). 2009, c. 161, §4 (AMD). 2009, c. 161, §5 (AFF).



10 §1350-A. Rules; education and compliance

The following provisions govern rules and education and compliance. [2005, c. 583, §13 (NEW); 2005, c. 583, §14 (AFF).]

1. Rules. With respect to persons under the jurisdiction of the regulatory agencies of the Department of Professional and Financial Regulation, the appropriate state regulators within that department may adopt rules as necessary for the administration and implementation of this chapter. With respect to all other persons, the Attorney General may adopt rules as necessary for the administration and implementation of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 583, §13 (NEW); 2005, c. 583, §14 (AFF) .]

2. Education and compliance. The appropriate state regulators within the Department of Professional and Financial Regulation shall undertake reasonable efforts to inform persons under the department's jurisdiction of their responsibilities under this chapter. With respect to all other persons, the Attorney General shall undertake reasonable efforts to inform such persons of their responsibilities under this chapter.

[ 2005, c. 583, §13 (NEW); 2005, c. 583, §14 (AFF) .]

SECTION HISTORY

2005, c. 583, §13 (NEW). 2005, c. 583, §14 (AFF).



10 §1350-B. Reporting of identity theft; mandatory police report and possible investigation

A person who knows or reasonably believes that the person's personal information has been misused in violation of Title 17-A, section 905-A may report the misuse and obtain a police report by contacting the local law enforcement agency that has jurisdiction over the person's actual residence or place of business. That law enforcement agency shall make a police report of the matter and provide the complainant with a copy of that report. At its discretion, the law enforcement agency may undertake an investigation of the matter or refer it to another law enforcement agency. If the suspected crime was committed in a jurisdiction outside of the State, the local law enforcement agency shall refer the report to the law enforcement agency where the suspected crime was committed. [2007, c. 634, §1 (NEW).]

SECTION HISTORY

2007, c. 634, §1 (NEW).






Chapter 211: INSOLVENT LAW

10 §1351. Insolvent law

In accordance with the provisions of chapter 181 of the resolves of 1953 for the revision of statutes, chapter 162 of the Revised Statutes of 1954, entitled "The Insolvent Law", was incorporated and printed by title only. It is similarly incorporated herein and may be cited as 10 MRSA 1351. The laws relating to insolvency may be found in chapter 72 of the Revised Statutes of 1903, as amended by chapter 90 of the Public Laws of 1923, chapter 76 of the Public Laws of 1927 and chapter 149 of the Revised Statutes of 1944.






Chapter 211-A: FRANCHISE LAWS FOR POWER EQUIPMENT, MACHINERY AND APPLIANCES

10 §1361. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 195, §1 (NEW).]

1. Dealer. "Dealer" means a person located within this State who sells goods or solicits or advertises the sale of goods to the public. "Dealer" does not include receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court nor does it include public officers performing their duties as officers.

[ 2011, c. 75, §1 (AMD); 2011, c. 75, §3 (AFF) .]

2. Distributor. "Distributor" means a person who sells or distributes goods to dealers of those goods.

[ 1993, c. 195, §1 (NEW) .]

3. Franchise. "Franchise" means an oral or written arrangement for a definite or indefinite period pursuant to which a manufacturer grants to a dealer or distributor of goods a license to use a trade name, trademark, service mark or related characteristic and in which there is a community of interest in the marketing of goods and related services at wholesale, retail, by leasing or otherwise.

[ 1993, c. 195, §1 (NEW) .]

4. Franchisee. "Franchisee" means a person, dealer or distributor of goods located within this State to whom a franchise is offered or granted.

[ 2011, c. 75, §2 (AMD); 2011, c. 75, §3 (AFF) .]

5. Franchisor. "Franchisor" means a manufacturer who grants a franchise to a distributor or dealer of goods.

[ 1993, c. 195, §1 (NEW) .]

6. Fraud. "Fraud" includes, in addition to its normal legal connotation, a misrepresentation, whether intentionally false or due to gross negligence, of a material fact, a promise or a representation not made honestly and in good faith and an intentional failure to disclose a material fact.

[ 1993, c. 195, §1 (NEW) .]

7. Good faith. "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade as defined and interpreted in the Uniform Commercial Code, Title 11, section 1-1201, subsection (20).

[ RR 2013, c. 2, §15 (COR) .]

8. Goods. "Goods" means residential, recreational, agricultural, farm, commercial or business equipment, machinery or appliances that use electricity, gas, wood, a petroleum product or a derivative of a petroleum product for operation. "Goods" does not include motor vehicles as defined in section 1171, subsection 11 and recreational vehicles as defined in section 1432, subsection 18-A.

[ 2009, c. 562, §2 (AMD) .]

9. Manufacturer. "Manufacturer" means a person, partnership, firm, association, corporation or trust, resident or nonresident, who manufactures, assembles or imports goods for distribution through distributors or a partnership, firm, association, joint venture, corporation or trust, resident or nonresident, that is controlled by such an entity.

[ 1993, c. 195, §1 (NEW) .]

10. Person. "Person" means a natural person, corporation, partnership, trust or other entity and, in the case of an entity, includes any other entity in which it has a majority interest or effective control as well as the individual officers, directors and other persons in active control of the activities of each entity.

[ 1993, c. 195, §1 (NEW) .]

11. Sale. "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation or mortgage in any form, whether by transfer in trust or otherwise, of goods or interest in goods or of any franchise related to those goods and any option, subscription or other contract, solicitation looking to a sale or offer or attempt to sell in any form, whether spoken or written. A gift or delivery of goods or equipment or a franchise with respect to those goods or equipment, with or as a bonus on account of a sale, is deemed a sale of the goods, equipment or franchise.

[ 1993, c. 195, §1 (NEW) .]

SECTION HISTORY

1993, c. 195, §1 (NEW). 1997, c. 427, §1 (AMD). 2009, c. 562, §2 (AMD). 2011, c. 75, §§1, 2 (AMD). 2011, c. 75, §3 (AFF). RR 2013, c. 2, §15 (COR).



10 §1362. Civil remedies

A dealer, distributor or franchisee who has been damaged by violation of this chapter may bring an action to enjoin the violation and to recover damages arising from the violation. A final judgment, order or decree rendered against a person in a civil, criminal or administrative proceeding under the federal antitrust laws, the Federal Trade Commission Act, this chapter or any other state law is regarded as prima facie evidence against that person, subject to the conditions under the federal antitrust laws, 15 United States Code, Section 16. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1363. Prohibited conduct

The following are unfair methods of competition and unfair and deceptive practices. [1993, c. 195, §1 (NEW).]

1. Damage to public. It is unlawful for a manufacturer, distributor or dealer to engage in an action that is arbitrary, in bad faith or unconscionable and that causes damage to another manufacturer, distributor or dealer or to the public.

[ 1993, c. 195, §1 (NEW) .]

2. Coercion involving deliveries and orders. It is unlawful for a manufacturer or an officer, agent or other representative of a manufacturer to coerce or attempt to coerce a dealer or distributor:

A. To order or accept delivery of goods or parts or accessories for goods or other commodities that the distributor or dealer has not voluntarily ordered; or [1993, c. 195, §1 (NEW).]

B. To order goods or a commodity for a person. [1993, c. 195, §1 (NEW).]

[ 1993, c. 195, §1 (NEW) .]

3. Certain interference in business. It is unlawful for a manufacturer or an officer, agent or other representative of a manufacturer:

A. To coerce or attempt to coerce a distributor or dealer to enter into an agreement with that manufacturer or officer, agent or other representative or to act in a manner that is prejudicial to a distributor or dealer by threatening to cancel a franchise or a contractual agreement between the manufacturer and the distributor or dealer. However, notice in good faith to a distributor or dealer of violation of any terms or provisions of a franchise or contractual agreement does not constitute a violation of this chapter; [1993, c. 195, §1 (NEW).]

B. To cancel, terminate, fail to renew or refuse to continue a franchise relationship with a distributor or dealer, notwithstanding the terms, provisions or conditions of an agreement or franchise or the terms or provisions of a waiver, unless a manufacturer:

(1) Has satisfied the notice requirement of section 1366;

(2) Has acted in good faith as defined in this chapter; and

(3) Has good cause for the cancellation, termination, nonrenewal or noncontinuance; or [1993, c. 195, §1 (NEW).]

C. To terminate, fail to renew or refuse to continue any franchise relationship with a distributor or dealer, notwithstanding the terms, provisions or conditions of an agreement or franchise or the terms or provisions of a waiver, without good cause. The manufacturer has good cause for a termination, cancellation, nonrenewal or noncontinuance as follows.

(1) Failure by the distributor or dealer to comply with a provision of the franchise agreement that is reasonable and of material significance to the franchise relationship when the manufacturer first acquired actual or constructive knowledge of the failure not more than 180 days before the date on which written notification is given pursuant to section 1366 is good cause.

(2) If the failure by the distributor or dealer, as set forth in subparagraph (1), relates to the performance by the distributor or dealer in sales or service, then good cause is the failure of the distributor or dealer to carry out effectively the performance provisions of the franchise when:

(a) The distributor or dealer was notified by the manufacturer in writing of that failure, the notification stated that notice was provided of failure of performance pursuant to this section and the distributor or dealer was given a reasonable opportunity for a period of not less than 6 months to make good-faith efforts to carry out the performance provisions;

(b) The failure continued within the period that began not more than 180 days before the date on which notification of termination, cancellation or nonrenewal was given pursuant to section 1366; and

(c) The distributor or dealer has not substantially complied with reasonable performance criteria established by the manufacturer and communicated to the distributor or dealer.

(3) There is good cause when the manufacturer and the dealer or distributor agree not to renew the franchise.

(4) There is good cause when the manufacturer discontinues production or distribution of the franchise goods. [1993, c. 195, §1 (NEW).]

[ 1993, c. 195, §1 (NEW) .]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1364. Agreements subject to this chapter

Written or oral agreements between a manufacturer and a distributor or dealer, including but not limited to franchise offerings, franchise agreements, agreements for sales of goods, advertising, leases or mortgages of goods, promises to pay, security interests, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts and all other agreements in which the manufacturer has a direct or indirect interest, are subject to this chapter. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1365. Franchise interest; vested rights

Notwithstanding any other provision of law, it is unlawful for the manufacturer or franchisor, without due cause, to terminate a franchise or to fail to renew a franchise on terms then equally available to all its distributors or dealers. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1366. Notice form, delivery and content

All notices of termination or nonrenewal required by this chapter must: [1993, c. 195, §1 (NEW).]

1. Delivery. Be sent by registered, certified or other receipted mail, delivered by telegram or personally delivered to the distributor or dealer; and

[ 1993, c. 195, §1 (NEW) .]

2. Statement of intent. Contain a statement of intent to terminate or not renew the franchise together with the reasons for termination or nonrenewal and the effective date of the termination, nonrenewal or expiration.

[ 1993, c. 195, §1 (NEW) .]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1367. Manufacturer's warranty obligations

A manufacturer shall honor, in a timely fashion, an obligation to dealers or distributors to replace goods, reimburse or pay costs and expenses or provide services arising as a result of a warranty, franchise agreement or other agreement subject to this chapter. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1368. Public policy

A contract or part of a contract or activity undertaken pursuant to a contract in violation of this chapter is deemed against public policy and is void and unenforceable. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1369. Statute of limitation

Actions arising out of any provision of this chapter must be commenced within 2 years after the cause of action accrues; however, if a person liable under this chapter conceals the cause of action from the person entitled to bring that action, the period prior to the discovery of that cause of action is excluded in determining the time allowed for commencement of the action. If a cause of action accrues during the pendency of a civil, criminal or administrative proceeding against a person brought by the Federal Government or any of its agencies under the antitrust laws, the Federal Trade Commission Act or any other federal act, or the laws of the State related to antitrust laws or to franchising, that action may be commenced within one year after the final disposition of the civil, criminal or administrative proceeding. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).



10 §1370. Penalty

Violation of this chapter constitutes an unfair trade practice under the Maine Unfair Trade Practices Act, Title 5, chapter 10. [1993, c. 195, §1 (NEW).]

SECTION HISTORY

1993, c. 195, §1 (NEW).






Chapter 212: SELF-SERVICE STORAGE ACT

10 §1371. Short title

This Act shall be known and may be cited as the "Maine Self-service Storage Act." [1989, c. 62, (NEW).]

SECTION HISTORY

1989, c. 62, (NEW).



10 §1372. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 62, (NEW).]

1. Default. "Default" means the failure to perform on time any obligation or duty set forth in the rental agreement.

[ 1989, c. 62, (NEW) .]

1-A. Abandoned leased space. "Abandoned lease space" means a leased space that the operator finds unlocked and empty or unlocked and containing personal property with a value less than $750 or a leased space possession of and all rights to which and any personal property within which have been surrendered to the operator by the occupant.

[ 2011, c. 376, §1 (NEW) .]

1-B. Electronic mail. "Electronic mail" means electronic mail sent or delivered by transmission over the Internet.

[ 2011, c. 376, §2 (NEW) .]

2. Last known address. "Last known address" means that address provided by the occupant in the rental agreement or the address provided by the occupant in a subsequent written notice of a change of address.

[ 1989, c. 62, (NEW) .]

2-A. Late fee. "Late fee" means any fee or charge assessed for an occupant's failure to pay rent when due. "Late fee" does not include interest on a debt, reasonable expenses incurred in the collection of unpaid rent or costs associated with the enforcement of any other remedy provided by statute or contract.

[ 2003, c. 274, §1 (NEW) .]

3. Leased space. "Leased space" means the individual storage space at the self-service facility which is rented to an occupant under a rental agreement.

[ 1989, c. 62, (NEW) .]

4. Occupant. "Occupant" means a person, a sublessee, successor or assignee, entitled to the use of a leased space at a self-service storage facility under a rental agreement.

[ 1989, c. 62, (NEW) .]

5. Operator. "Operator" means the owner, operator, lessor or sublessor of a self-service storage facility, an agent or any other person authorized to manage the facility. Operator does not mean a warehouseman, unless the operator issues a warehouse receipt, bill of lading or other document of title for the personal property stored.

[ 1989, c. 62, (NEW) .]

5-A. Personal information. "Personal information" means information about a person that readily identifies that person or is closely associated with that person. "Personal information" includes, but is not limited to, social security numbers, credit or debit card information, bank account numbers, medical information or passport information.

[ 2009, c. 525, §1 (NEW) .]

6. Personal property. "Personal property" means movable property, not affixed to land. Personal property includes, but is not limited to, goods, wares, merchandise, motor vehicles, watercraft, all-terrain vehicles, off-road vehicles, recreational vehicles and household items and furnishings.

[ 2011, c. 376, §3 (AMD) .]

6-A. Reasonable belief. "Reasonable belief" is the actual knowledge or belief a prudent person would have without making an investigation that a leased space contains personal information relating to clients, customers or others with whom the occupant does business.

[ 2009, c. 525, §2 (NEW) .]

7. Rental agreement. "Rental agreement" means any written agreement that establishes or modifies the terms, conditions or rules concerning the use and occupancy of a self-service storage facility.

[ 1989, c. 62, (NEW) .]

8. Self-service storage facility. "Self-service storage facility" means any real property used for renting or leasing individual storage spaces under a written rental agreement in which the occupants themselves customarily store and remove their own personal property on a self-service basis.

[ 1989, c. 62, (NEW) .]

9. Verified mail. "Verified mail" means any method of mailing that is offered by the United States Postal Service and provides evidence of mailing.

[ 2011, c. 376, §4 (NEW) .]

SECTION HISTORY

1989, c. 62, (NEW). 2003, c. 274, §1 (AMD). 2009, c. 525, §§1, 2 (AMD). 2011, c. 376, §§1-4 (AMD).



10 §1373. Restrictions of use

1. Operator not to permit use for residential purposes. An operator may not knowingly permit a leased space at a self-service storage facility to be used for residential purposes.

[ 1989, c. 62, (NEW) .]

2. Occupant not to use for residential purposes. An occupant may not use a leased space for residential purposes.

[ 1989, c. 62, (NEW) .]

3. Occupant not to store certain goods. An occupant is prohibited from storing goods that have a dangerous, harmful, offensive or noxious impact on the self-service storage facility or its surroundings or are a nuisance to self-service storage facility occupants, the operator or operator's employees.

A. If the operator has reason to believe that an occupant is storing goods that have resulted in a condition described in this subsection, the operator may remove and dispose of the goods thus causing that condition. [1989, c. 62, (NEW).]

B. Before disposing of goods under this subsection, the operator shall:

(1) Notify the occupant of the condition by regular mail at the occupant's last known address or other address set forth by the occupant in the rental agreement;

(2) Inspect the leased space at least 7 days following the notice to the occupant; and

(3) Determine whether a condition described in this subsection exists. [1989, c. 62, (NEW).]

C. Notwithstanding paragraph B, an operator may immediately dispose of goods under this section if they constitute a threat to health, safety or welfare. The operator shall immediately notify the occupant of this action following the procedures of paragraph B, subparagraph (1). [1989, c. 62, (NEW).]

[ 1989, c. 62, (NEW) .]

SECTION HISTORY

1989, c. 62, (NEW).



10 §1374. Lien

1. Lien created. The operator of a self-service storage facility has a lien on all personal property stored within each leased space for rent, labor or other charges, and for expenses reasonably incurred in its sale, as provided in this Act. The lien attaches as of the date the occupant leases the space.

[ 2011, c. 376, §5 (AMD) .]

2. Statement in rental agreement. The rental agreement must contain a statement, in bold type, advising the occupant:

A. Of the existence of the lien; [1989, c. 62, (NEW).]

B. That property stored in the leased space may be sold to satisfy the lien if the occupant is in default; and [1989, c. 62, (NEW).]

C. That a sale shall be held at the self-service storage facility where the personal property is stored or at the nearest suitable location. [1989, c. 62, (NEW).]

[ 1989, c. 62, (NEW) .]

SECTION HISTORY

1989, c. 62, (NEW). 2011, c. 376, §5 (AMD).



10 §1375. Enforcement of lien

1. Sale; use of proceeds. Except as provided in subsection 1-A, if the occupant is in default for a period of more than 45 days, the operator may enforce a lien by selling the property stored in the leased space at a public or private sale for cash. Proceeds must then be applied to satisfy the lien, with any surplus disbursed as provided in subsection 5. The sale must take place at least 15 days after the provision of notice under subsection 2.

[ 2011, c. 376, §6 (AMD) .]

1-A. Leased space containing personal information. When the operator has a reasonable belief that the leased space contains personal information relating to clients, customers or others with whom the occupant does business, the operator may not hold a lien sale of the personal information and may destroy the personal information without liability to any person.

[ 2009, c. 525, §4 (NEW) .]

1-B. Operator may inspect contents of leased space. After an occupant is in default pursuant to subsection 1, an operator may inspect the contents of a leased space to investigate the presence of personal information without liability to any person.

[ 2009, c. 525, §5 (NEW) .]

1-C. Personal property with value less than $750. If the occupant is in default for a period of more than 45 days, the operator may remove the occupant's lock to verify that the personal property in the leased space has a value greater than or equal to $750. If the personal property has a value greater than or equal to $750, the operator may enforce a lien pursuant to subsection 1. If the personal property has a value less than $750, the personal property and leased space may be considered an abandoned leased space and the personal property may be disposed of pursuant to section 1378.

[ 2011, c. 376, §7 (NEW) .]

1-D. Motor vehicles. If the personal property in the leased space is a motor vehicle, the operator may have the motor vehicle towed with no liability to any party.

[ 2011, c. 376, §7 (NEW) .]

2. Notice. As soon as the occupant is in default and before conducting a sale under subsection 1, the operator shall:

A. Send a notice of default by verified mail and by either first-class mail or electronic mail to the occupant at the occupant's last known address or other address set forth by the occupant in the rental agreement that includes:

(1) A statement that the contents of the occupant's leased space are subject to the operator's lien. The sale must take place at least 15 days after the provision of notice under subsection 2;

(2) A statement of the operator's claim, indicating the charges due on the date of the notice, the amount of any additional charges that become due before the date of sale and the date those additional charges become due;

(3) A demand for payment of the charges due within a specified time, not less than 14 days after the date of the notice;

(4) A statement that unless the claim is paid within the time stated, the contents of the occupant's space will be sold, specifying the time and place; and

(5) The name, street address and telephone number of the operator, or the operator's designated agent, whom the occupant may contact to respond to the notice. [2011, c. 376, §8 (AMD).]

B. [2011, c. 376, §8 (RP).]

[ 2011, c. 376, §8 (AMD) .]

3. Redemption of property. At any time before a sale under this section or before property is disposed of or destroyed under section 1373, subsection 3, paragraph C or under subsection 1-A, whichever occurs first, the occupant may pay the amount necessary to satisfy the lien and redeem the occupant's personal property.

[ 2009, c. 525, §6 (AMD) .]

4. Location of sale. A sale under this section shall be held at the self-service storage facility or at the nearest suitable place to where the personal property is stored.

[ 1989, c. 62, (NEW) .]

5. Distribution of proceeds. If a sale is held under this section, the operator shall:

A. Satisfy the lien from the proceeds of the sale; and [1989, c. 62, (NEW).]

B. Hold the balance, if any, for 90 days from the date of sale for delivery on demand to the occupant or any other recorded lienholders. If the balance is not claimed after 90 days, it becomes the property of the operator. [2011, c. 376, §9 (AMD).]

[ 2011, c. 376, §9 (AMD) .]

6. Insufficient process. If proceeds of the sale are not sufficient to satisfy the occupant's outstanding obligations to the operator, the occupant remains liable to the operator for such deficiency.

[ RR 2009, c. 2, §14 (COR) .]

7. Purchasers. Except as provided in subsection 7-A, a purchaser in good faith of any personal property sold under this Act takes the property free and clear of any rights of:

A. Persons against whom the lien was valid; and [1989, c. 62, (NEW).]

B. Other lienholders. [1989, c. 62, (NEW).]

[ 2009, c. 525, §7 (AMD) .]

7-A. Purchaser to sign contract. Before taking possession of any personal property sold under this Act, a purchaser must sign a contract provided by the operator that contains provisions including, but not limited to, an agreement by the purchaser to return to the operator any personal information relating to clients, customers or others with whom the occupant does business.

[ 2009, c. 525, §8 (NEW) .]

8. Operator liability. If the operator complies with the provisions of this Act, the operator's liability:

A. To the occupant shall be limited to the net proceeds received from the sale of the personal property; and [1989, c. 62, (NEW).]

B. To other lienholders shall be limited to the net proceeds received from the sale of any personal property covered by that other lien. [1989, c. 62, (NEW).]

[ 1989, c. 62, (NEW) .]

9. Denying occupant access to leased space. If an occupant is in default, the operator, by making provision in the written rental agreement, may deny the occupant access to the leased space, provided that the occupant may arrange to have access solely to view and verify the contents of the leased space. Such access must be arranged with the facility office during normal business hours.

[ 1989, c. 62, (NEW) .]

10. Notices; mail. Unless otherwise specifically provided, all notices required by this Act must be sent as described in subsection 2, paragraph A.

A. Notices sent to the operator must be sent to the self-service storage facility where the occupant's property is stored. Notices to the occupant must be sent to the occupant at the occupant's last known address. Notices are deemed delivered when deposited with the United States Postal Service, properly addressed as provided in subsection 2, with postage paid. [2011, c. 376, §10 (AMD).]

[ 2011, c. 376, §10 (AMD) .]

11. Control of property in leased space. Unless the rental agreement of this Act specifically provides otherwise, until a lien sale under this Act, the exclusive care, custody and control of all personal property stored in the leased self-service storage space remains vested in the occupant.

[ 1989, c. 62, (NEW) .]

12. Savings clause. All rental agreements, entered into before the effective date of this Act which have not been extended or renewed after that date, shall remain valid and may be enforced or terminated in accordance with their terms or as permitted by any other law of this State.

[ 1989, c. 62, (NEW) .]

13. Value of stored property. If a rental agreement contains a limit on the value of personal property that may be stored in the occupant's leased space, the limit is deemed to be the maximum value of the stored personal property and the maximum liability of the operator for any claim.

[ 2011, c. 376, §11 (NEW) .]

SECTION HISTORY

1989, c. 62, (NEW). RR 2009, c. 2, §14 (COR). 2009, c. 525, §§3-8 (AMD). 2011, c. 376, §§6-11 (AMD).



10 §1376. Late fees

1. Imposition of late fee. An operator may impose a reasonable late fee in accordance with this section for each service period that an occupant does not pay rent when due, as long as the due date for the rental payment is not earlier than the day before the first day of the service period to which the rental payment applies. A late fee may not be imposed if the occupant makes a rental payment in full by the 3rd day after the due date.

[ 2003, c. 274, §2 (NEW) .]

2. Conditions in writing. An operator may not impose a late fee unless the amount of that fee and the conditions for imposing that fee are stated in 12-point type in a written rental agreement or an addendum to that agreement.

[ 2003, c. 274, §2 (NEW) .]

3. Permissible late fees. A late fee of $20 for each late rental payment or 20% of the amount of each rental payment, whichever is greater, is reasonable and does not constitute a penalty.

[ 2003, c. 274, §2 (NEW) .]

4. Recovery of reasonable expenses. An operator may recover from the occupant any reasonable expense incurred in rent collection or lien enforcement in addition to the late fee permitted by subsection 1.

[ 2003, c. 274, §2 (NEW) .]

SECTION HISTORY

2003, c. 274, §2 (NEW).



10 §1377. Effects of violations

It is a violation of the Maine Unfair Trade Practices Act if: [2009, c. 525, §9 (NEW).]

1. Occupant fails to take measures to protect personal information. An occupant fails to take appropriate measures to protect personal information of clients, customers or others with whom the occupant does business;

[ 2009, c. 525, §9 (NEW) .]

2. Purchaser fails to return personal information. A purchaser of any personal property under this Act intentionally fails to return to the operator any personal information of clients, customers or others with whom the occupant does business; and

[ 2009, c. 525, §9 (NEW) .]

3. Operator conducts lien sale of personal information. An operator has a reasonable belief that a leased space contains personal information relating to clients, customers or others with whom the occupant does business and nonetheless intentionally conducts a lien sale of personal information relating to clients, customers or others with whom the occupant does business.

[ 2009, c. 525, §9 (NEW) .]

SECTION HISTORY

2009, c. 525, §9 (NEW).



10 §1378. Abandonment

In the case of an abandoned leased space, the operator has the right to immediately take possession of the leased space and dispose of any personal property in the leased space by any means at the operator's discretion. [2011, c. 376, §12 (NEW).]

SECTION HISTORY

2011, c. 376, §12 (NEW).






Chapter 212-A: MAINE MARINA AND BOATYARD STORAGE ACT

10 §1381. Short title

This Act may be known and cited as the "Maine Marina and Boatyard Storage Act." [1993, c. 263, §1 (NEW).]

SECTION HISTORY

1993, c. 263, §1 (NEW).



10 §1382. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 263, §1 (NEW).]

1. Default. "Default" means the failure to pay obligations incurred by the storage of a boat, boat motor or boat trailer.

[ 1993, c. 263, §1 (NEW) .]

2. Facility. "Facility" means a marina, boatyard or marine repair facility that provides, as part of its commercial operation, the storage of boats, boat motors or boat trailers.

[ 1993, c. 263, §1 (NEW) .]

3. Lienholder. "Lienholder" or "lienholder of record" means a person who claims an interest in or lien on the property pursuant to a financing statement filed with the Secretary of State or other public filing.

[ 1993, c. 263, §1 (NEW) .]

4. Property. "Property" means a boat, boat motor or boat trailer in storage at a facility.

[ 1993, c. 263, §1 (NEW) .]

SECTION HISTORY

1993, c. 263, §1 (NEW).



10 §1383. Lien

1. Lien created. A facility owner has a lien on property stored at that facility for rent, labor or other charges and for expenses reasonably incurred in the sale of that property under the provisions of this chapter.

[ 1993, c. 263, §1 (NEW) .]

2. Exclusion. This chapter does not create a lien on a documented vessel subject to a preferred ship mortgage or other preferred maritime lien pursuant to 46 United States Code, Chapter 313.

[ 2011, c. 691, Pt. A, §2 (AMD) .]

SECTION HISTORY

1993, c. 263, §1 (NEW). 2011, c. 691, Pt. A, §2 (AMD).



10 §1384. Notice of lien

A property owner must be notified of the lien created by this chapter before enforcement of the lien by a facility owner. Notification of the lien created by this chapter is satisfied by: [1993, c. 263, §1 (NEW).]

1. Written storage agreement. A written storage agreement signed by the property owner that includes a notice of the lien created by this chapter; or

[ 1993, c. 263, §1 (NEW) .]

2. Written notice of lien. Written notification of the lien sent by the facility owner to the property owner.

[ 1993, c. 263, §1 (NEW) .]

A facility owner who does not have a written storage agreement that includes a notice of the lien created by this chapter may not initiate an enforcement action under section 1385 until 30 days after the written notice of a lien required by subsection 2 is delivered to the property owner. [1993, c. 263, §1 (NEW).]

SECTION HISTORY

1993, c. 263, §1 (NEW).



10 §1385. Enforcement of lien

A facility owner may enforce a lien created by this chapter only if the property owner has been notified of the lien as required by section 1384. [1993, c. 263, §1 (NEW).]

1. Sale; use of proceeds. If a property owner is in default for a period of more than 90 days, a facility owner may enforce a lien by selling the stored property at a commercially reasonable public sale for cash. As used in this section, "commercially reasonable" has the same meaning as in the Uniform Commercial Code. The proceeds of the sale must be applied in the following order:

A. To the reasonable expenses of the sale incurred by the facility owner including, to the extent not prohibited by law, reasonable attorney's fees and legal expenses; [1993, c. 263, §1 (NEW).]

B. To the satisfaction of the lien created by this chapter; [1993, c. 263, §1 (NEW).]

C. To the satisfaction of all other liens on the property held by all lienholders of record to be paid in the order of priority; and [1993, c. 263, §1 (NEW).]

D. To the extent that the proceeds of sale exceed the sum of the foregoing, the surplus must be paid by the facility owner to the property owner. [1993, c. 263, §1 (NEW).]

If proceeds of the sale are not sufficient to satisfy the property owner's outstanding obligations to the facility owner or any lienholder of record, the property owner remains liable to the facility owner or lienholder for the deficiency.

[ 1993, c. 263, §1 (NEW) .]

2. Advertisement; notice of default. Before conducting a sale under this section, the facility owner shall:

A. Send a notice of default to the property owner. The facility owner shall provide a copy of the notice to each lienholder of record. The notice must include:

(1) A statement that the property is subject to a lien held by the facility owner;

(2) A statement of the facility owner's claim indicating the charges due on the date of the notice, the amount of any additional charges that will become due before the date of sale and the date those additional charges will become due;

(3) A demand for payment of the charges due within a specified time not less than 30 days after the date the notice is delivered to the property owner and all lienholders of record;

(4) A statement that unless the claim is paid within the time stated the property will be sold, specifying the time and place of the sale; and

(5) The name, street address and telephone number of the facility owner, or the facility owner's designated agent, whom the property owner may contact to respond to the notice; and [1993, c. 263, §1 (NEW).]

B. After the expiration of the 30-day period set forth in paragraph A, publish an advertisement of the sale once a week for 2 consecutive weeks in a newspaper of general circulation in the area where the sale is to be held. The advertisement must include a general description of the property, the name of the property owner and the time and place of the sale. The date of the sale must be more than 15 days after the date the first advertisement of the sale is published. [1993, c. 263, §1 (NEW).]

[ 1993, c. 263, §1 (NEW) .]

3. Location of sale. A sale under this chapter must be held at the facility or at the nearest suitable location.

[ 1993, c. 263, §1 (NEW) .]

4. Purchasers. A purchaser of property sold at a commercially reasonable sale pursuant to this chapter takes the property free and clear of any rights of persons against whom the lien was valid and all other lienholders of record.

[ 1993, c. 263, §1 (NEW) .]

5. Facility owner liability. If the facility owner complies with the provisions of this chapter, the facility owner's liability is as follows.

A. To a lienholder of record, the facility owner's liability is limited to payment from the net proceeds received from the sale of the property. [1993, c. 263, §1 (NEW).]

B. To the property owner, the facility owner's liability is limited to the net proceeds received from the sale of the property after payment in full of all lienholders of record. [1993, c. 263, §1 (NEW).]

[ 1993, c. 263, §1 (NEW) .]

6. Denying access to storage facility. A facility owner may deny a property owner who has been notified under subsection 2 access to the storage facility, except that the property owner is entitled to access to the facility during normal business hours for the purpose of satisfying the lien or viewing and verifying the condition of the property.

[ 1993, c. 263, §1 (NEW) .]

7. Notices. Except as otherwise provided, all notices required by this chapter must be sent by registered or certified mail, return receipt requested. Notices sent to a facility owner must be sent to the owner's business address or to the address of the owner's designated representative. Notices to a property owner must be sent to the property owner at the property owner's last known address. Notices to a lienholder of record must be sent to the address of the lienholder as provided in the public filings that serve to perfect the lienholder's interest in the property. Notices are considered delivered on the date the recipient of the notice signs the return receipt or, if the notice is undeliverable, the date the post office last attempts to deliver the notice.

[ 1993, c. 263, §1 (NEW) .]

SECTION HISTORY

1993, c. 263, §1 (NEW).



10 §1386. Cessation of enforcement actions

A facility owner shall cease enforcement actions immediately if: [1993, c. 263, §1 (NEW).]

1. Payment by owner. The property owner pays the facility owner the full amount necessary to satisfy the lien. At any time before the conclusion of a sale conducted under this chapter, the property owner may redeem the property by paying the full amount necessary to satisfy the lien; or

[ 1993, c. 263, §1 (NEW) .]

2. Payment by other lienholders. A person other than the facility owner who has a lien on the property pays the facility owner the full amount necessary to satisfy the lien held by the facility owner. Upon payment by a lienholder of record, the facility owner shall hold the property for the benefit of and at the direction of that lienholder and may not deliver possession of the property to the property owner. Unless the facility owner and the lienholder enter into a new storage agreement, the lienholder shall arrange removal of the property from the facility.

[ 1993, c. 263, §1 (NEW) .]

SECTION HISTORY

1993, c. 263, §1 (NEW).






Chapter 212-B: CONSUMER ARBITRATION AGREEMENTS

10 §1391. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 250, §1 (NEW).]

1. Administrator.

[ 2009, c. 572, §1 (RP) .]

2. Consumer. "Consumer" means an individual who uses, purchases, acquires, attempts to purchase or acquire or is offered or furnished goods or services, other than insurance, for personal, family or household purposes.

[ 2009, c. 572, §2 (AMD) .]

3. Consumer arbitration. "Consumer arbitration" means binding arbitration under a consumer arbitration agreement in which a party to the arbitration is a consumer.

[ 2007, c. 250, §1 (NEW) .]

4. Consumer arbitration agreement. "Consumer arbitration agreement" means a standard contract with a consumer concerning the use of, purchase of, acquisition of, attempt to purchase or acquire, offer of or furnishing of goods or services, other than insurance, for personal, family or household purposes.

[ 2009, c. 572, §3 (AMD) .]

4-A. Financial interest. "Financial interest" means holding a position in a business as an officer, director, trustee, member or partner or any position in management or ownership of more than 5% interest in the business.

[ 2009, c. 572, §4 (NEW) .]

5. Provider. "Provider" means a person that provides consumer arbitration or services related to consumer arbitration.

[ 2007, c. 250, §1 (NEW) .]

SECTION HISTORY

2007, c. 250, §1 (NEW). 2007, c. 273, Pt. B, §6 (REV). 2009, c. 572, §§1-4 (AMD).



10 §1392. Reporting by arbitration service providers (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 250, §1 (NEW). 2009, c. 572, §5 (RP).



10 §1393. Consumer arbitration agreements

1. Limitation on agreements. A consumer arbitration agreement not allowed under federal law is void and unenforceable.

[ 2009, c. 572, §6 (NEW) .]

2. Costs and fees. In a provider’s initial notice or communication to a consumer, the provider must clearly and conspicuously disclose the estimated expenses of any arbitration, including:

A. The filing fee; [2009, c. 572, §6 (NEW).]

B. The average daily cost for an arbitrator and hearing room; [2009, c. 572, §6 (NEW).]

C. Any other charge that an arbitrator or provider may assess; and [2009, c. 572, §6 (NEW).]

D. The proportion of expenses listed under this subsection borne by each party if the consumer prevails and if the consumer does not prevail. [2009, c. 572, §6 (NEW).]

An expense required to be disclosed under this subsection does not include attorney's fees. A person required to disclose an expense under this subsection does not violate this subsection when an actual expense exceeds an estimate if the estimate was reasonable and made in good faith.

[ 2009, c. 572, §6 (NEW) .]

3. Violation. A violation of subsection 2 does not render the consumer arbitration agreement unenforceable but may be considered by a court in a determination of whether the agreement is unconscionable or otherwise unenforceable under another law. If a provider violates subsection 2, a person or the Attorney General may request a court of competent jurisdiction to enjoin the provider in violation from violating subsection 2 in a subsequent consumer arbitration. A provider found to be in violation of this section or that conforms to this section after an action is commenced is liable for the court costs and reasonable attorney's fees of the party bringing the action.

[ 2009, c. 572, §6 (NEW) .]

SECTION HISTORY

2009, c. 572, §6 (NEW).



10 §1394. Arbitration service providers

1. Providers of consumer arbitrations. Beginning January 1, 2011, a provider shall collect, publish at least quarterly and make available to the public in a computer-searchable format, which must be available on the publicly accessible website of the provider, if any, and on paper upon request, all of the following information for each consumer arbitration with which the provider was involved:

A. The name of the nonconsumer party, if the nonconsumer party is a corporation or other business entity; [2009, c. 572, §7 (NEW).]

B. The type of dispute involved, such as goods, banking, wireless communications, health care, debt collection and employment; [2009, c. 572, §7 (NEW).]

C. If the dispute involved employment, the amount of the employee's annual wage divided into the following ranges:

(1) Less than $100,000;

(2) From $100,000 to $250,000; or

(3) More than $250,000; [2009, c. 572, §7 (NEW).]

D. Whether the consumer was the prevailing party; [2009, c. 572, §7 (NEW).]

E. The number of times a business that is a party to the consumer arbitration had previously been a party to a mediation or arbitration in which the provider was involved; [2009, c. 572, §7 (NEW).]

F. Whether the consumer was represented by an attorney; [2009, c. 572, §7 (NEW).]

G. The dates the provider received the demand for arbitration, the arbitrator was appointed and the disposition of the arbitration was rendered; [2009, c. 572, §7 (NEW).]

H. The type of disposition of the arbitration, including withdrawal, abandonment, settlement, award after hearing, award without hearing, default and dismissal without hearing; [2009, c. 572, §7 (NEW).]

I. The amount of the claim and the amount of any award or relief granted; [2009, c. 572, §7 (NEW).]

J. The name of the arbitrator, the amount of the arbitrator's fee for the arbitration and the percentage of the arbitrator's fee allocated to each party; and [2009, c. 572, §7 (NEW).]

K. Whether the provider has or within the preceding year had a financial interest in a party or the legal representation of a party in the arbitration or a party or legal representative of a party in the arbitration has or within the preceding year had a financial interest in the provider. [2009, c. 572, §7 (NEW).]

Once the information is published and made available, it must remain available for at least 5 years. If the information required by this subsection is available in a computer-searchable format and downloadable for free on the provider's publicly accessible website, the provider may charge a requestor for the cost of copying the information on paper. If the information required by this subsection is not available for free on the provider's publicly accessible website, the provider may not charge a requestor for the information in paper form.

[ 2009, c. 572, §7 (NEW) .]

2. Notice to Attorney General; links on website. A provider that provides arbitration services in this State shall notify the consumer protection division of the Office of the Attorney General in writing of any website upon which the information required under subsection 1 is posted. The provider shall inform the consumer protection division of the Office of the Attorney General if it discontinues the use of any website previously reported. The Attorney General shall include the links to the providers on the Attorney General’s publicly accessible website.

[ 2009, c. 572, §7 (NEW) .]

3. Liability in providing information. A provider has no liability for collecting, publishing or distributing the information required under subsection 1.

[ 2009, c. 572, §7 (NEW) .]

SECTION HISTORY

2009, c. 572, §7 (NEW).






Chapter 212-C: REGULATION OF EXCHANGE FACILITATORS

10 §1395. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 61, §1 (NEW).]

1. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation.

[ 2009, c. 61, §1 (NEW) .]

2. Affiliated. "Affiliated" means a person, directly or indirectly through one or more intermediaries, who controls, is controlled by or is under common control of, another person.

[ 2009, c. 61, §1 (NEW) .]

3. Client. "Client" means the taxpayer with whom the exchange facilitator enters into an agreement described in subsection 4, paragraph A.

[ 2009, c. 61, §1 (NEW) .]

4. Exchange facilitator. "Exchange facilitator" means a person that does any of the following:

A. Facilitates, for a fee, an exchange of like-kind property by entering into an agreement with a taxpayer by which the exchange facilitator acquires from the taxpayer the contractual rights to sell the taxpayer's relinquished property located in this State and transfers a replacement property to the taxpayer as a qualified intermediary as that term is defined under United States Treasury Regulation Section 1.1031(k)-1(g)(4) or enters into an agreement with the taxpayer to take title to a property in this State as an exchange accommodation titleholder as that term is defined in United States Internal Revenue Service Revenue Procedure 2000-37 or enters into an agreement with a taxpayer to act as a qualified trustee or qualified escrow holder as those terms are defined under United States Treasury Regulation Section 1.1031(k)-1(g)(3), except as provided in section 1396; [2009, c. 61, §1 (NEW).]

B. Maintains an office in this State for the purpose of soliciting business as an exchange facilitator; or [2009, c. 61, §1 (NEW).]

C. Purports to be an exchange facilitator by advertising any of the services listed in paragraph A or soliciting clients in printed publications, direct mail, television or radio advertisements, telephone calls, facsimile transmissions or other electronic communications directed to the general public in this State for purposes of providing any of those services. [2009, c. 61, §1 (NEW).]

[ 2009, c. 61, §1 (NEW) .]

5. Fee. "Fee" means compensation of any nature, direct or indirect, monetary or in-kind, that is received by a person or related person as defined in the United States Internal Revenue Code, Section 267(b) or 707(b) for any services relating to or incidental to the exchange of like-kind property.

[ 2009, c. 61, §1 (NEW) .]

6. Financial institution. "Financial institution" means a bank, credit union, savings and loan association, savings bank or trust company or other similar depository or nondepository financial institution including an institution whose accounts are insured by the full faith and credit of the United States, the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or other similar or successor programs as well as an affiliate or subsidiary of such institution.

[ 2009, c. 61, §1 (NEW) .]

7. Person. "Person" means an individual, corporation, partnership, limited liability company, joint venture, association, joint stock company, trust or any other form of legal entity, including agents and employees of a person.

[ 2009, c. 61, §1 (NEW) .]

8. Prudent investor standard. "Prudent investor standard" means the prudent investor standard referenced in Title 18-B, Part 1, section 901, subsection 1.

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).



10 §1396. License; requirements

1. License. A person may not directly or indirectly engage in or carry on, or purport to engage in or carry on, the business of, or act in the capacity of, an exchange facilitator in this State without first obtaining a license from the administrator in accordance with this chapter.

[ 2009, c. 61, §1 (NEW) .]

2. Issuance of license. An application for a license as an exchange facilitator must be in writing and filed with the administrator in the manner and form prescribed by the administrator. The administrator shall set an application fee for a primary office not to exceed $350 and for any branch offices not to exceed $200. All funds received by the administrator under this chapter are appropriated for the use of the administrator.

[ 2009, c. 61, §1 (NEW) .]

3. Renewal. On or before April 30th of each year, an exchange facilitator licensed under this chapter shall pay an annual license renewal fee of $150 and shall file with the administrator a renewal form containing such information as the administrator may require.

[ 2009, c. 61, §1 (NEW) .]

4. Place of business; name. An exchange facilitator licensed under this chapter shall maintain a home office as its principal location for the transaction of exchange facilitator business. The administrator may issue additional branch licenses to the same exchange facilitator licensee upon compliance with all the provisions of this chapter governing the issuance of a single exchange facilitator license. An exchange facilitator may not engage in the exchange facilitator business at any place of business for which it does not hold a license or engage in business under any other name than that on the license.

[ 2009, c. 61, §1 (NEW) .]

5. Exemptions. The following persons described in this subsection are exempt from the requirements of this chapter:

A. A taxpayer or a disqualified person, as that term is defined under United States Treasury Regulation Section 1.1031(k)-1(k), seeking to qualify for the nonrecognition provisions of Section 1031 of the United States Internal Revenue Code of 1986, as amended; [2009, c. 61, §1 (NEW).]

B. A financial institution; [2009, c. 61, §1 (NEW).]

C. A title insurance company, underwritten title company or escrow company that is acting solely as a qualified escrow holder or qualified trustee, as those terms are defined under United States Treasury Regulation Section 1.1031(k)-1(g)(3), and that is not facilitating exchanges; [2009, c. 61, §1 (NEW).]

D. A person that advertises for and teaches seminars or classes or otherwise makes a presentation to attorneys, accountants, real estate professionals, tax professionals or other professionals, when the primary purpose is to teach the professionals about tax-deferred exchanges or to train them to act as exchange facilitators; [2009, c. 61, §1 (NEW).]

E. A qualified intermediary, as that term is defined under United States Treasury Regulation Section 1.1031(k)-1(g)(4), who holds exchange funds from the disposition of relinquished property located outside this State; [2009, c. 61, §1 (NEW).]

F. An entity in which an exchange accommodation titleholder has a 100% interest and that is used by the exchange accommodation titleholder as defined in United States Internal Revenue Service Revenue Procedure 2003-37 to take title to property in this State; [2009, c. 61, §1 (NEW).]

G. A person licensed to practice law in this State while engaged in the performance of the person's professional duties, except an attorney or law firm actively engaging in a separate business as an exchange facilitator; [2009, c. 61, §1 (NEW).]

H. A real estate company, broker or salesperson licensed by and subject to the jurisdiction of this State while performing acts in the course of or incidental to sales or purchases of real or personal property handled or negotiated by the real estate company, broker or salesperson; [2009, c. 61, §1 (NEW).]

I. A receiver, trustee in bankruptcy, executor, administrator, guardian or other person acting under the supervision or order of a court of this State or of a federal court; [2009, c. 61, §1 (NEW).]

J. A person licensed in this State as a certified public accountant while engaged in the performance of the person's professional duties who is not actively engaged in a separate business as an exchange facilitator; [2009, c. 61, §1 (NEW).]

K. A regulated lender subject to the licensing requirements of Title 9-A to the extent the lender is not engaged in a separate business as an exchange facilitator; [2009, c. 61, §1 (NEW).]

L. Any federal or state agency and its political subdivisions; and [2009, c. 61, §1 (NEW).]

M. A loan broker subject to the licensing requirements of Title 9-A, Article 10 to the extent the loan broker is not engaged in a separate business as an exchange facilitator. [2009, c. 61, §1 (NEW).]

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).



10 §1397. Financial responsibility and insurance coverage requirements

1. Financial responsibility. An exchange facilitator shall at all times comply with one or more of the following:

A. Maintain a fidelity bond or bonds in an amount not less than $250,000, executed by an insurer authorized to do business in this State; [2009, c. 61, §1 (NEW).]

B. Deposit an amount of cash or securities or irrevocable letters of credit in an amount not less than $250,000 in an interest-bearing deposit account or a money market account with a financial institution. Interest on that amount must accrue to the exchange facilitator; or [2009, c. 61, §1 (NEW).]

C. Deposit all exchange funds in a qualified escrow account or qualified trust, as those terms are defined under United States Treasury Regulation Section 1.1031(k)-1(g)(3), with a financial institution and provide that any withdrawals from that escrow account or trust require that person's and the client's written authorization. [2009, c. 61, §1 (NEW).]

An exchange facilitator may maintain a bond or bonds or deposit an amount of cash or securities or irrevocable letters of credit in excess of the minimum required amounts. If an exchange facilitator is listed as a named insured on one or more fidelity bonds totaling at least $250,000, the requirements of this subsection are deemed satisfied.

[ 2009, c. 61, §1 (NEW) .]

2. Insurance or alternative coverage. An exchange facilitator shall at all times comply with either of the following:

A. Maintain an errors and omissions insurance policy in an amount not less than $100,000, executed by an insurer authorized to do business in this State; or [2009, c. 61, §1 (NEW).]

B. Deposit an amount of cash, securities or irrevocable letters of credit in an amount not less than $100,000 in an interest-bearing deposit account or a money market account with a financial institution. Interest on that amount must accrue to the exchange facilitator. [2009, c. 61, §1 (NEW).]

An exchange facilitator may maintain insurance or deposit an amount of cash or securities or irrevocable letters of credit in excess of the minimum required amounts. If an exchange facilitator is listed as a named insured on an errors and omissions policy of at least $100,000, the requirements of this section are deemed satisfied.

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).



10 §1398. Duties of exchange facilitators; prohibited activities

1. Duty to client. An exchange facilitator shall act as a custodian for all exchange funds, including, but not limited to, money, property, other consideration or instruments received by the person from, or on behalf of, a client, except funds received as the person's compensation. An exchange facilitator shall invest those exchange funds in investments that meet a prudent investor standard and that satisfy the investment goals of liquidity and preservation of principal. For purposes of this subsection, a prudent investor standard is violated if any of the following occurs:

A. Exchange funds are knowingly commingled by the exchange facilitator with the operating accounts of the exchange facilitator; [2009, c. 61, §1 (NEW).]

B. Exchange funds are loaned or otherwise transferred to any person or entity, other than a financial institution, that is affiliated with or related to the exchange facilitator. This paragraph does not apply to the transfer of funds from an exchange facilitator to an exchange accommodation titleholder as defined in United States Internal Revenue Service Revenue Procedure 2003-37 in accordance with an exchange contract; or [2009, c. 61, §1 (NEW).]

C. Exchange funds are invested in a manner that does not provide sufficient liquidity to meet the exchange facilitator's contractual obligations to its clients and does not preserve the principal of the exchange funds. [2009, c. 61, §1 (NEW).]

Exchange funds are not subject to execution or attachment on any claim against the exchange facilitator. An exchange facilitator may not knowingly keep, or cause to be kept, any money in any bank, credit union, or other financial institution under a name designating the money as belonging to the client of any exchange facilitator, unless that money belongs to that client and was actually entrusted to the exchange facilitator by that client.

[ 2009, c. 61, §1 (NEW) .]

2. Notice of change in control. An exchange facilitator shall notify all existing exchange clients whose relinquished property is located in this State, or whose replacement property held under a qualified exchange accommodation agreement is located in this State, of any change in control of the exchange facilitator. The notice must be provided within 10 business days of the effective date of the change in control by hand delivery, facsimile transmission, e-mail, overnight mail or first-class mail, and must be posted on the exchange facilitator's publicly accessible website for at least 90 days following the change in control. The notice must include the name, address and other contact information of the transferees. For purposes of this subsection, "change in control" means any transfer of more than 50% of the assets or ownership interests, directly or indirectly, of the exchange facilitator.

[ 2009, c. 61, §1 (NEW) .]

3. Prohibitions. A person engaged in business as an exchange facilitator may not do any of the following:

A. Make any material misrepresentations concerning any like-kind exchange transaction that are intended to mislead; [2009, c. 61, §1 (NEW).]

B. Pursue a continued or flagrant course of misrepresentation, or make false statements through advertising or otherwise; [2009, c. 61, §1 (NEW).]

C. Fail, within a reasonable time, to account for any money or property belonging to others that may be in the possession of, or under control of, the person; [2009, c. 61, §1 (NEW).]

D. Engage in any conduct constituting fraudulent or dishonest dealings; [2009, c. 61, §1 (NEW).]

E. Commit any crime involving fraud, misrepresentation, deceit, embezzlement, misappropriation of funds, robbery or theft; or [2009, c. 61, §1 (NEW).]

F. Materially fail to fulfill its contractual duties to a client to deliver property or funds to the client, unless that failure is due to circumstances beyond the control of the person engaging in business as an exchange facilitator. [2009, c. 61, §1 (NEW).]

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).



10 §1399. Civil liability

1. Claim on bonds, deposits or letters of credit. The administrator may file a claim on behalf of any client or clients on the bonds, deposits or letters of credit described in section 1397, subsection 1 to recover the damages as a result of financial loss or damages by reason of the failure of an exchange facilitator to comply with this chapter.

[ 2009, c. 61, §1 (NEW) .]

2. Civil action. A person may bring a civil action in a court of competent jurisdiction against an exchange facilitator for any violation of this chapter.

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).



10 §1400. Powers and duties of the administrator

1. Rules. In addition to any other powers and duties of the administrator authorized by law, the administrator may adopt rules as necessary to carry out the purposes of this chapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 61, §1 (NEW) .]

2. Examinations and investigations. The administrator may examine or investigate the books, records and accounts of each exchange facilitator, within or without the State, at intervals the administrator considers necessary. The administrator may assess the exchange facilitator for the actual costs of the examination pursuant to Title 9-A, Article 6.

[ 2009, c. 61, §1 (NEW) .]

3. Enforcement. The administrator may undertake any action authorized pursuant to Title 9-A, Article 6 to ensure compliance with this chapter.

[ 2009, c. 61, §1 (NEW) .]

SECTION HISTORY

2009, c. 61, §1 (NEW).






Chapter 212-D: REGULATION OF RESIDENTIAL REAL ESTATE SETTLEMENT AGENCIES

10 §1400-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 61, §2 (NEW).]

1. Administrator. "Administrator" means the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation.

[ 2009, c. 61, §2 (NEW) .]

2. Financial institution. "Financial institution" means a bank, credit union, savings and loan association, savings bank, trust company or other similar depository or nondepository financial institution, including an institution whose accounts are insured by the full faith and credit of the United States, the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund or other similar or successor programs as well as an affiliate or subsidiary of such financial institution.

[ 2009, c. 61, §2 (NEW) .]

3. Settlement agency. "Settlement agency" means the person responsible for conducting the settlement or disbursement of settlement proceeds in a residential real estate transaction effecting the sale, transfer, encumbrance or lease to another person of real or personal property located in this State. "Settlement agency" includes an individual, corporation, limited liability company, partnership or other entity conducting the settlement and disbursement of settlement proceeds.

[ 2009, c. 61, §2 (NEW) .]

4. Settlement agent. "Settlement agent" means a person engaged in the business of settlements on behalf of a settlement agency.

[ 2009, c. 61, §2 (NEW) .]

5. Settlement. "Settlement" means the receipt of loan funds, loan documents or other documents or funds to carry out the contractual terms of a residential real estate transaction.

[ 2009, c. 61, §2 (NEW) .]

SECTION HISTORY

2009, c. 61, §2 (NEW).



10 §1400-B. Registration; requirements

1. Registration. A person may not directly or indirectly engage in or carry on, or purport to engage in or carry on, the business of, or act in the capacity of, a settlement agency in this State without first registering with the administrator in accordance with this chapter. The registration must be in a manner and form prescribed by the administrator. The administrator shall set a registration fee for a primary office or a branch office not to exceed $25. All funds received by the administrator under this chapter are appropriated for the use of the administrator.

[ 2009, c. 61, §2 (NEW) .]

2. Exemptions. This chapter does not apply to:

A. A person licensed to practice law in this State while engaged in the performance of the person's professional duties, except an attorney or law firm actively engaging in a separate business as a settlement agency; [2009, c. 61, §2 (NEW).]

B. Individual settlement agents, working on behalf of a settlement agency registered or exempt under this section; [2009, c. 61, §2 (NEW).]

C. A real estate company, broker or salesperson licensed by and subject to the jurisdiction of this State while performing acts in the course of or incidental to sales or purchases of real or personal property handled or negotiated by the real estate company, broker or salesperson; [2009, c. 61, §2 (NEW).]

D. A receiver, trustee in bankruptcy, executor, administrator, guardian or other person acting under the supervision or order of a court of this State or of a federal court; [2009, c. 61, §2 (NEW).]

E. A person licensed in this State as a certified public accountant while engaged in the performance of the person's professional duties who is not actively engaged in a separate business as a settlement agency; [2009, c. 61, §2 (NEW).]

F. A financial institution; [2009, c. 61, §2 (NEW).]

G. A regulated lender subject to the licensing requirements of Title 9-A to the extent the lender is not engaged in a separate business as a settlement agency; [2009, c. 61, §2 (NEW).]

H. Any federal or state agency and its political subdivisions; and [2009, c. 61, §2 (NEW).]

I. A loan broker subject to the requirements of Title 9-A, Article 10 to the extent the loan broker is not engaged in a separate business as a settlement agency. [2009, c. 61, §2 (NEW).]

[ 2009, c. 61, §2 (NEW) .]

3. Renewal. On or before April 30th of each year, a settlement agency registered under this chapter shall pay an annual renewal fee of $25 and shall file with the administrator a renewal form containing such information as the administrator may require.

[ 2009, c. 61, §2 (NEW) .]

4. Place of business; name. A settlement agency registered under this chapter shall maintain a home office as its principal location for the transaction of settlement business. The administrator may issue additional branch registrations to the same settlement agency upon compliance with all the provisions of this chapter governing the issuance of a single settlement agency registration. For purposes of this subsection, the conducting of a settlement by mail or at a remote location for the convenience of the parties by a settlement agent based out of the settlement agency's registered principal office or registered branch office is not considered the transaction of settlement business at a place of business other than the registered location of the settlement agency.

[ 2009, c. 61, §2 (NEW) .]

5. Examinations and investigations. Upon any complaint alleging a violation of law, including the Funded Settlement Act, the federal Real Estate Settlement Procedures Act of 1974, 12 United States Code, Section 2601 et seq. or the Maine Consumer Credit Code, the administrator may examine or investigate the books, records and accounts of a settlement agency.

[ 2009, c. 61, §2 (NEW) .]

6. Enforcement. The administrator may undertake any action authorized pursuant to Title 9-A, Article 6 to ensure compliance with this chapter. Nothing in this subsection may be construed to affect the ability of a settlement company to assert the attorney-client privilege. With respect to a settlement company that is owned or operated by an attorney licensed in this State, the administrator shall notify the Board of Overseers of the Bar of any enforcement action taken by the administrator pursuant to this chapter.

[ 2009, c. 61, §2 (NEW) .]

SECTION HISTORY

2009, c. 61, §2 (NEW).






Chapter 213: MANUFACTURED HOUSING WARRANTIES

10 §1401. Scope

All new manufactured homes sold by a dealer are covered by the warranties established by this chapter. [1993, c. 642, §2 (AMD).]

SECTION HISTORY

1973, c. 435, (NEW). 1973, c. 788, §42 (AMD). 1989, c. 805, §1 (RPR). 1993, c. 642, §2 (AMD).



10 §1402. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1973, c. 435, (NEW).]

1. Dealer. "Dealer" includes a person who customarily sells manufactured housing to consumers and is subject to the jurisdiction of this State under Title 14, section 704-A.

[ 1993, c. 642, §3 (AMD) .]

2. Mobile home.

[ 1993, c. 642, §4 (RP) .]

3. Installer. "Installer" means any person, including but not limited to a dealer or mechanic, who installs or sets up manufactured housing for a buyer.

[ 1993, c. 642, §5 (NEW) .]

4. Manufactured housing. "Manufactured housing" has the same meaning as set forth in section 9002, subsection 7, paragraphs A and B.

[ 1993, c. 642, §5 (NEW) .]

SECTION HISTORY

1973, c. 435, (NEW). 1975, c. 252, §1 (AMD). 1989, c. 805, §2 (AMD). 1989, c. 878, §§H1,2 (AMD). 1993, c. 642, §§3-5 (AMD).



10 §1403. Application

1. Warranty on housing. The warranty established in section 1404 applies to:

A. The manufacturer of manufactured housing; [1993, c. 642, §6 (NEW).]

B. The dealer who sells manufactured housing to the buyer; and [1993, c. 642, §6 (NEW).]

C. A person who, in the ordinary course of business and under contract with or as an employee or agent of a dealer located in another state, transports manufactured housing into the State or installs manufactured housing transported into the State. [1993, c. 642, §6 (NEW).]

[ 1993, c. 642, §6 (RPR) .]

2. Warranty on installation. The warranty established in section 1404-A applies to the installer of manufactured housing. When the dealer subcontracts with an installer for the installation of manufactured housing in the State, the dealer and the installer are jointly and severally liable for the warranty established in section 1404-A.

[ 1993, c. 642, §6 (RPR) .]

3. Carrier; installer.

[ 1993, c. 642, §6 (RP) .]

SECTION HISTORY

1973, c. 435, (NEW). 1989, c. 805, §3 (RPR). 1993, c. 642, §6 (RPR).



10 §1404. Written warranty; contents

A statutory warranty is hereby established under which both the manufacturer and the dealer certify that to the best of their knowledge, the new mobile home is free from any substantial defects in materials and workmanship. The dealer shall deliver the written warranty to the buyer at the time of sale and the warranty shall contain the following terms: [1989, c. 717, §1 (AMD).]

1. Defects. That the mobile home is free from any substantial defects in materials or workmanship;

[ 1973, c. 435, (NEW) .]

2. Corrective action. That the manufacturer or dealer or both shall take appropriate corrective action at the site of the manufactured home in instances of substantial defects in materials or workmanship, which become evident within one year from the date of the delivery of the manufactured home to the consumer, provided the consumer or the consumer's transferee gives written notice of such defects to the manufacturer or dealer at the manufacturer's or dealer's business address not later than one year and 10 days after date of delivery;

[ 2007, c. 402, Pt. B, §1 (AMD) .]

3. Liability. That the manufacturer and dealer shall be jointly and severally liable to the consumer for the fulfillment of the terms of warranty, and the consumer may notify either one or both of the need for appropriate corrective action in instances of substantial defects in materials or workmanship;

[ 1973, c. 754, §2 (NEW) .]

4. Name, address and phone number of manufacturer. That the name, address and phone number of the manufacturer and the dealer where the consumer must mail or deliver written notice of defects to either the dealer or the manufacturer, or both, shall be set forth in the document;

[ 1973, c. 754, §2 (NEW) .]

5. Responsibility. That while the manufacturers of any or all appliances may also issue their own warranties, the primary responsibility for appropriate corrective action under the warranty rests with the dealer and manufacturer, and the consumer should report all complaints to the dealer and manufacturer initially; and

[ 1989, c. 717, §2 (AMD) .]

6. Warranty supplemental. That this statutory warranty is in addition to any express warranty provided by the manufacturer or dealer and any warranty created by state or federal law, including the implied warranties of merchantability and fitness for a specific purpose. The Manufactured Housing Board, in consultation with the Department of the Attorney General, shall prepare a written warranty form that contains the terms of subsections 1 to 5 and shall ensure that this warranty form is distributed to all dealers and manufacturers doing business in this State.

[ 1989, c. 717, §3 (NEW) .]

SECTION HISTORY

1973, c. 435, (NEW). 1973, c. 754, §§1,2 (AMD). 1989, c. 717, §§1-3 (AMD). 2007, c. 402, Pt. B, §1 (AMD).



10 §1404-A. Installation warranty

The installer or the installer and the dealer, when the dealer is responsible for the installation, shall provide a written warranty with each new manufactured housing unit installed for a buyer. The installer shall deliver the written warranty to the buyer at the time of the installation. The warranty must contain the following: [1993, c. 642, §7 (NEW).]

1. Materials and workmanship. That the installation is free from any substantial defects in materials or workmanship;

[ 1993, c. 642, §7 (NEW) .]

2. Corrective action. That the installer or the installer and the dealer, when the dealer is responsible for the installation, shall take appropriate corrective action at the site of the manufactured housing in instances of substantial defects in materials or workmanship that become evident within one year from the date of the installation of the manufactured housing if the buyer or the buyer's transferee gives written notice of the defects to the installer or the installer and the dealer, when the dealer is responsible for installation, at the installer's or the installer's and the dealer's business addresses no later than one year and 10 days after the date of installation;

[ 1993, c. 642, §7 (NEW) .]

3. Liability. That the installer or the installer and the dealer, when the dealer is responsible for the installation, are liable to the buyer for the fulfillment of the terms of the warranty; and

[ 1993, c. 642, §7 (NEW) .]

4. Name, address and phone number of installer. The name, address and phone number of the installer or the installer and the dealer, when the dealer is responsible for the installation, to whom written notice of defects must be mailed or delivered by the buyer.

[ 1993, c. 642, §7 (NEW) .]

SECTION HISTORY

1993, c. 642, §7 (NEW).



10 §1405. Cumulative remedies; prohibition against waiver

The warranty under this chapter shall be in addition to and not in derogation of all other rights and privileges which such consumer may have under any other law or instrument. The manufacturer or dealer shall not require the buyer to waive his rights under this chapter and any such waiver shall be deemed contrary to public policy and shall be unenforceable and void. [1973, c. 435, (NEW).]

SECTION HISTORY

1973, c. 435, (NEW).



10 §1406. Violation as unfair trade practice

Any violation of this chapter shall constitute a violation of Title 5, chapter 10, Unfair Trade Practices Act. [1973, c. 435, (NEW).]

SECTION HISTORY

1973, c. 435, (NEW).






Chapter 214: ENERGY EFFICIENCY BUILDING PERFORMANCE STANDARDS

10 §1411. Title

This chapter shall be known as the "Energy Efficiency Building Performance Standards Act." [1979, c. 503, §2 (NEW).]

SECTION HISTORY

1979, c. 503, §2 (NEW).



10 §1412. Legislative findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1985, c. 370, §1 (AMD). 2013, c. 120, §1 (RP).



10 §1413. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1979, c. 503, §2 (NEW).]

1. ASHRAE. "ASHRAE" means the American Society of Heating, Refrigerating and Air-Conditioning Engineers, Inc.

[ 2003, c. 151, §1 (AMD) .]

1-A. ASHRAE Standard 62-2001.

[ 2013, c. 120, §2 (RP) .]

1-B. ASHRAE Standard 90.1, 2001.

[ 2013, c. 120, §3 (RP) .]

2. BTU. "BTU" means British Thermal Unit which is the amount of thermal energy required to raise one pound of water one degree Fahrenheit.

[ 1979, c. 503, §2 (NEW) .]

3. Change of use.

[ 2013, c. 120, §4 (RP) .]

4. Commission. "Commission" means the Public Utilities Commission.

[ 2005, c. 350, §1 (AMD) .]

5. Conditioned floor area. "Conditioned floor area" means the floor area within the building which is actively heated or cooled by a heating, ventilating or air conditioning system.

[ 1979, c. 503, §2 (NEW) .]

6. Conditioned space. "Conditioned space" means space within the building which is actively heated or cooled by a heating, ventilating or air conditioning system.

[ 1979, c. 503, §2 (NEW) .]

7. Commissioner.

[ 2005, c. 350, §2 (RP) .]

7-A. Geothermal heat pump. "Geothermal heat pump" means a central heating or central cooling system that pumps heat to or from the ground.

[ 2011, c. 300, §1 (NEW) .]

8. Gross floor area. "Gross floor area" means the total area of all floors within the conditioned space, including the floor area of heated basements, measured from exterior faces of exterior walls or the centerline of walls separating buildings. The floor areas of unconditioned spaces, such as unheated basements, garages and attics shall not be included in the gross floor area.

[ 1979, c. 503, §2 (NEW) .]

9. Heat loss. "Heat loss" means the amount of heat transferred annually from the conditioned space to the outside or to an unconditioned space by means of conduction and infiltration as calculated by the method described in this chapter.

[ 1979, c. 503, §2 (NEW) .]

9-A. Industrial building.

[ 2013, c. 120, §5 (RP) .]

10. Infiltration. "Infiltration" means the uncontrolled movement of air into and out of the conditioned space through cracks and interstices in the building envelope.

[ 1979, c. 503, §2 (NEW) .]

11. Manual of Accepted Practices.

[ 2003, c. 644, §2 (RP) .]

12. Commercial building.

[ 2013, c. 120, §6 (RP) .]

13. Person. "Person" means any natural person, firm, partnership, association, corporation or governmental entity.

[ 1979, c. 503, §2 (NEW) .]

13-A. Primary heating system. "Primary heating system" means a heating system with a rated maximum heat output that is greater than 50% of the design heating load of the building or the unit.

[ 1991, c. 275, §1 (NEW); 1991, c. 275, §§4, 5 (AFF) .]

14. Public building.

[ 2013, c. 120, §7 (RP) .]

14-A. Remodeling. "Remodeling" means the addition to an existing building of new conditioned space that is heated electrically or the conversion of existing space from nonelectric heat to electric heat.

[ 1991, c. 275, §1 (NEW); 1991, c. 275, §§4, 5 (AFF) .]

15. Renovation. "Renovation" means the reconstruction, removal or replacement of any portion or element of an existing building that affects the heat loss or gain of the building, illumination of the building or the heating, ventilating or air conditioning system of the building when the total cost of the renovation exceeds 75% of the assessed value of the building, but does not include normal maintenance and repair.

[ 1991, c. 275, §2 (AMD); 1991, c. 275, §§4, 5 (AFF) .]

16. Residential building.

[ 2013, c. 120, §8 (RP) .]

SECTION HISTORY

1979, c. 503, §2 (NEW). 1985, c. 370, §2 (AMD). 1987, c. 818, §§1-3 (AMD). 1989, c. 75, §§1, 2 (AMD). 1989, c. 501, Pt. DD, §§21, 22 (AMD). 1991, c. 246, §5 (AMD). 1991, c. 275, §§1, 2 (AMD). 1991, c. 275, §§4, 5 (AFF). 1991, c. 824, Pt. A, §13 (AMD). 2003, c. 151, §§1, 2 (AMD). 2003, c. 644, §2 (AMD). 2005, c. 350, §§1-4 (AMD). 2011, c. 300, §1 (AMD). 2013, c. 120, §§2-8 (AMD).



10 §1414. Advisory Council on Energy Efficiency Building Performance Standards (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1983, c. 812, §§67,68 (AMD). 1989, c. 503, §B53 (AMD). 1999, c. 668, §81 (RP).



10 §1414-A. Adoption of energy performance building standards by state agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 370, §3 (NEW). 1989, c. 501, §DD23 (AMD). 2005, c. 350, §5 (AMD). 2013, c. 120, §9 (RP).



10 §1415. Energy efficiency standards (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1979, c. 676, §1 (RP).



10 §1415-A. Energy efficiency standards (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 676, §2 (NEW). 1985, c. 481, §A19 (AMD). 1989, c. 75, §3 (RP).



10 §1415-B. Mandatory standards for buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 370, §4 (NEW). 1989, c. 75, §4 (RP).



10 §1415-C. Mandatory standards for residential construction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 818, §4 (NEW). 1989, c. 75, §§5,6 (AMD). 1991, c. 246, §§6-9 (AMD). 1991, c. 824, §A14 (AMD). 2003, c. 151, §§3,4 (AMD). 2003, c. 645, §§1-4 (AMD). 2003, c. 645, §9 (AFF). 2005, c. 350, §§6-8 (AMD). 2005, c. 350, §16 (AFF). 2005, c. 683, §C4 (AMD). 2007, c. 699, §2 (AMD). 2009, c. 261, Pt. A, §1 (AMD). MRSA T. 10, §1415-C, sub-§7 (RP).



10 §1415-D. Mandatory standards for commercial construction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 818, §4 (NEW). 2003, c. 151, §5 (AMD). 2003, c. 645, §5 (AMD). 2005, c. 350, §9 (AMD). 2007, c. 699, §3 (AMD). 2009, c. 261, Pt. A, §2 (AMD). MRSA T. 10, §1415-D, sub-§2 (RP).



10 §1415-E. Administration of standards (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 818, §4 (NEW). 1991, c. 824, §A15 (AMD). 2003, c. 644, §3 (AMD). 2005, c. 350, §10 (AMD). 2013, c. 120, §10 (RP).



10 §1415-F. Manual of Accepted Practices (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 75, §7 (NEW). 1991, c. 824, §C2 (AMD). 2003, c. 644, §4 (RP).



10 §1415-G. Electric heating systems; subsidized housing

1. Residential construction, remodeling and renovation. Except as provided in this section, during the construction, remodeling or renovation of a multifamily residential structure, a person may not install electric space heating equipment as the primary heating system if that construction, remodeling or renovation is funded in whole or in part by public funds, guarantees or bond proceeds. For purposes of this section, "multifamily residential structure" means a residential structure with more than one dwelling unit and "electric space heating equipment" does not include electric thermal storage space heating equipment or a geothermal heat pump.

[ 2011, c. 300, §2 (AMD) .]

2. Waiver. After written petition from a building owner, the commission shall grant a waiver from subsection 1 if the building design conforms to the residential standards set forth in subsection 3 or 4. A waiver granted by the commission under this subsection must be in writing and state the commission's reason for granting the waiver.

[ 2005, c. 350, §11 (AMD) .]

3. Residential standards; electric heat. If the commission grants a waiver under subsection 2, the building owner shall renovate the building or construct a new building so that the entire building conforms to the minimum energy efficiency standards established in this section. If a waiver is granted under subsection 2 for a building to be remodeled or a building that receives an addition, only the remodeled portion of the building or the addition must conform to the following minimum energy efficiency standards.

A. All ceilings that face an outdoor or unheated space must be insulated to an R-value of 57 or greater. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

B. All walls that face an outdoor or unheated space must be insulated to an R-value of 38 or greater. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

C. All floors over unheated spaces must be insulated to an R-value of 25 or greater. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

D. Slab-on-grade floors must have perimeter insulation of either:

(1) R-15 when the insulation extends downward from the top of the slab to the design frost line; or

(2) R-15 when the insulation extends around the perimeter and horizontally or diagonally beneath or away from the slab for a distance equivalent to the depth of the frost line. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

E. All foundation walls adjacent to a heated space must be insulated from the top of the foundation to the frost line to an R-value of 19 or greater. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

F. All windows and glass in doors, when the glass in the door constitutes 1/3 or more of the door area, must have a total window unit R-value of 2.5 or greater. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

G. All exterior doors must be insulated or equipped with a storm door. [1991, c. 275, §3 (NEW); 1991, c. 275, §§4, 5 (AFF).]

H. All new construction and renovation must comply with infiltration and ventilation standards established by the commission. [2005, c. 350, §11 (AMD).]

[ 2005, c. 350, §11 (AMD) .]

4. Performance-based compliance. The commission may waive the requirements of subsection 3 for any building if the commission determines that the building's calculated annual energy consumption is not greater than the annual energy consumption of a similar building constructed in accordance with subsection 3.

[ 2013, c. 120, §11 (AMD) .]

5. Violation. A building owner who violates this section or rules adopted under this section commits a civil violation for which a fine of not less than $100 nor more than 5% of the value of construction must be adjudged.

[ 2005, c. 350, §11 (AMD) .]

6. Notification. An agency, municipality or granting authority that provides a housing subsidy as described in this section must notify the commission that the application complies with the residential energy requirements of this section. Notification must be in a form prescribed by rule by the commission.

[ 2005, c. 350, §11 (AMD) .]

SECTION HISTORY

1991, c. 275, §3 (NEW). 1991, c. 275, §§4,5 (AFF). 2003, c. 20, §RR8 (AMD). 2003, c. 20, §RR18 (AFF). 2005, c. 350, §11 (AMD). 2011, c. 300, §2 (AMD). 2013, c. 120, §11 (AMD).



10 §1415-H. Certification of compliance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 329, §1 (NEW). 1999, c. 657, §4 (AMD). 2003, c. 20, §RR9 (AMD). 2003, c. 20, §RR18 (AFF). 2005, c. 350, §12 (RP).



10 §1415-I. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 350, §13 (NEW). 2013, c. 120, §12 (RP).



10 §1416. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1979, c. 676, §§3-5 (AMD). 1989, c. 75, §8 (RP).



10 §1417. Promulgation of rules (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1979, c. 676, §6 (RP).



10 §1418. Municipal administration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1979, c. 676, §7 (AMD). 1989, c. 75, §9 (RP).



10 §1419. Disposition of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1989, c. 501, §DD24 (RP).



10 §1420. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 503, §2 (NEW). 1985, c. 370, §5 (AMD). 1987, c. 818, §5 (RPR). 1989, c. 75, §10 (AMD). 2005, c. 350, §14 (AMD). 2007, c. 699, §4 (AMD). 2009, c. 261, Pt. A, §3 (AMD). MRSA T. 10, §1420, sub-§4 (RP).






Chapter 214-A: RECREATIONAL VEHICLE MANUFACTURERS, DISTRIBUTORS AND DEALERS

10 §1431. Short title

This chapter may be known and cited as the "Regulation of Business Practices between Recreational Vehicle Manufacturers, Distributors and Dealers." [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1432. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 427, §2 (NEW).]

1. Camping trailer. "Camping trailer" means a trailer constructed with collapsible partial side walls that fold for towing by another vehicle and unfold at the campsite to provide temporary living quarters for recreational, camping or travel use.

[ 1997, c. 427, §2 (NEW) .]

1-A. Area of sales responsibility. "Area of sales responsibility" means the geographical area agreed to by the dealer and the manufacturer in the dealer agreement within which the dealer has the exclusive right to display the manufacturer's new recreational vehicles of a particular line make to the retail public.

[ 2009, c. 562, §3 (NEW) .]

2. Dealer. "Dealer" means a person, firm, corporation or business entity licensed or required to be licensed under Title 29-A, including a recreational vehicle dealer to whom a dealer agreement is offered or granted.

[ 2009, c. 562, §4 (AMD) .]

3. Dealer agreement. "Dealer agreement" means an oral or written arrangement for a definite or indefinite period in which a manufacturer, distributor or wholesaler grants to a recreational vehicle dealer a license to use a trade name, service mark or related characteristic and in which there is a community of interest in the marketing of recreational vehicles or services related to recreational vehicles at wholesale, retail or leasing.

[ 1997, c. 427, §2 (NEW) .]

4. Designated family member. "Designated family member" means the spouse, child, grandchild, parent, brother or sister of the owner of a new recreational vehicle dealer who, in the case of the owner's death, is entitled to inherit the ownership interest in the new recreational vehicle dealership under the terms of the owner's will or who, in the case of an incapacitated owner of a new recreational vehicle dealership, has been appointed by a court as the legal representative of the new recreational vehicle dealer's property.

[ 1997, c. 427, §2 (NEW) .]

5. Distributor branch. "Distributor branch" means a branch office maintained by a distributor or wholesaler that sells or distributes new or used recreational vehicles to recreational vehicle dealers.

[ 1997, c. 427, §2 (NEW) .]

6. Distributor representative. "Distributor representative" means a representative employed by a distributor branch, distributor or wholesaler.

[ 1997, c. 427, §2 (NEW) .]

7. Distributor or wholesaler. "Distributor" or "wholesaler" means any person that sells or distributes new or used recreational vehicles to recreational vehicle dealers or that maintains distributor representatives within this State.

[ 1997, c. 427, §2 (NEW) .]

8. Factory branch. "Factory branch" means a branch maintained by a manufacturer that manufactures or assembles recreational vehicles for sale to distributors or recreational vehicle dealers or that is maintained for directing and supervising the representatives of the manufacturer.

[ 1997, c. 427, §2 (NEW) .]

8-A. Factory campaign. "Factory campaign" means an effort on the part of a warrantor to contact recreational vehicle dealers or owners in order to address a part or equipment issue.

[ 2009, c. 562, §5 (NEW) .]

9. Factory representative. "Factory representative" means a representative employed by a manufacturer or employed by a factory branch for the purpose of making or promoting the sale of recreational vehicles or for contracting with, supervising, servicing, or instructing or contracting recreational vehicle dealers or prospective recreational vehicle dealers.

[ 1997, c. 427, §2 (NEW) .]

10. Fifth-wheel trailer. "Fifth-wheel trailer" means a vehicle mounted on wheels designed to provide temporary living quarters for recreational, camping or travel use, of such size or weight as not to require special highway movement permits and designed to be towed by a motor vehicle that contains a towing mechanism mounted above or forward of the tow vehicle's rear axle.

[ 2009, c. 562, §6 (AMD) .]

10-A. Folding camping trailer. "Folding camping trailer" means a vehicle mounted on wheels and constructed with collapsible partial side walls that fold for towing by another vehicle and unfold to provide temporary living quarters for recreational, camping or travel use.

[ 2009, c. 562, §7 (NEW) .]

11. Fraud. "Fraud" includes, in addition to its normal legal connotation, a misrepresentation in any manner, whether intentionally false or due to gross negligence of a material fact, a promise or representation not made honestly and in good faith and an intentional failure to disclose a material fact.

[ 1997, c. 427, §2 (NEW) .]

12. Good faith. "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade as defined in Title 11, section 2103, subsection (1), paragraph (b).

[ 1997, c. 427, §2 (NEW) .]

12-A. Line make. "Line make" means a specific series of recreational vehicles that:

A. Are identified by a common series trade name or trademark; [2009, c. 562, §8 (NEW).]

B. Are targeted to a particular market segment, as determined by their decor, features, equipment, size, weight and price range; [2009, c. 562, §8 (NEW).]

C. Have lengths and interior floor plans that distinguish the recreational vehicles from other recreational vehicles with substantially the same decor, features, equipment, size, weight and price range; [RR 2009, c. 2, §15 (COR).]

D. Belong to a single, distinct classification of recreational vehicle types having a substantial degree of commonality in the construction of the chassis, frame and body; and [2009, c. 562, §8 (NEW).]

E. A dealer agreement authorizes a dealer to sell. [2009, c. 562, §8 (NEW).]

[ RR 2009, c. 2, §15 (COR) .]

13. Manufacturer. "Manufacturer" means any person, resident or nonresident, that manufactures or assembles new recreational vehicles or imports for distribution through distributors of recreational vehicles, or any person, resident or nonresident, that is controlled by the manufacturer who grants a dealer agreement to a recreational vehicle dealer. "Manufacturer" includes distributor or wholesaler, distributor branch, distributor representative, factory branch and factory representative.

[ 1997, c. 427, §2 (NEW) .]

13-A. Motor home. "Motor home" means a motor vehicle designed to provide temporary living quarters for recreational, camping or travel use that contains at least 4 of the following as permanently installed independent systems that meet the National Fire Protection Association standard for recreational vehicles:

A. A cooking facility with an on-board fuel source; [2009, c. 562, §9 (NEW).]

B. A potable water supply system that includes at least a sink, a faucet and a water tank with an exterior service supply connection; [2009, c. 562, §9 (NEW).]

C. A toilet with exterior evacuation; [2009, c. 562, §9 (NEW).]

D. A gas or electric refrigerator; [2009, c. 562, §9 (NEW).]

E. A heating or air-conditioning system with an on-board power or fuel source separate from the vehicle engine; and [2009, c. 562, §9 (NEW).]

F. A 110-volt to 125-volt electric power supply. [2009, c. 562, §9 (NEW).]

[ 2009, c. 562, §9 (NEW) .]

14. Motor vehicle. Motor vehicle has the same meaning as defined in Title 29-A, section 101, subsection 42.

[ 1997, c. 427, §2 (NEW) .]

15. New recreational vehicle. "New recreational vehicle" means a recreational vehicle that has not been previously sold to any person except a distributor or wholesaler or recreational vehicle dealer for resale.

[ 1997, c. 427, §2 (NEW) .]

16. Person. "Person" means a natural person, corporation, partnership, trust or other entity. In the case of an entity, "person" includes any other entity in which it has a majority interest or effectively controls, as well as the individual officers, directors and other persons in active control of the activities of each such entity.

[ 1997, c. 427, §2 (NEW) .]

16-A. Proprietary part. "Proprietary part" means a part manufactured by or for the manufacturer and sold exclusively by the manufacturer.

[ 2009, c. 562, §10 (NEW) .]

17. Recreational vehicle dealer. "Recreational vehicle dealer" means any person who sells or solicits or advertises the sale of new recreational vehicles. "Recreational vehicle dealer" does not include receivers, trustees, administrators, executors, guardians or other persons appointed by or acting under judgment, decree or order of any court or public officers while performing their duties as those officers.

[ RR 2009, c. 2, §16 (COR) .]

18. Recreational vehicle.

[ 2009, c. 562, §11 (RP) .]

18-A. Recreational vehicle. "Recreational vehicle" means a vehicle that is either self-propelled or towed by a consumer-owned tow vehicle, is primarily designed to provide temporary living quarters for recreational, camping or travel use, complies with all applicable federal vehicle regulations and does not require special highway movement permits to legally use the highways. "Recreational vehicle" includes motor homes, travel trailers, fifth-wheel trailers and folding camping trailers.

[ 2009, c. 562, §12 (NEW) .]

19. Sale. "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation or mortgage in any form, whether by transfer in trust or otherwise, of any recreational vehicle or interest in a recreational vehicle or of any dealer agreement related to a recreational vehicle and any option, subscription or other contract, or solicitation looking to a sale, or any offer or attempt to sell in any form, whether spoken or written. A gift or delivery of any recreational vehicle with or as a bonus on account of the sale of anything is considered a sale of that recreational vehicle.

[ 1997, c. 427, §2 (NEW) .]

19-A. Supplier. "Supplier" means a person, firm, corporation or business entity that engages in the manufacture of recreational vehicle parts, accessories or components.

[ 2009, c. 562, §13 (NEW) .]

20. Trailer. "Trailer" means a vehicle without motive power and mounted on wheels, designed to carry persons or property and to be drawn by a motor vehicle and not operated on tracks.

[ 1997, c. 427, §2 (NEW) .]

20-A. Transient customer. "Transient customer" means a customer who is temporarily traveling through an area of sales responsibility.

[ 2009, c. 562, §14 (NEW) .]

21. Travel trailer. "Travel trailer" means a vehicle mounted on wheels designed to provide temporary living quarters for recreational, camping or travel use, of such size or weight as not to require special highway movement permits when towed by a motor vehicle.

[ 2009, c. 562, §15 (AMD) .]

22. Truck camper. "Truck camper" means a portable unit constructed to provide temporary living quarters for recreational, travel or camping use, consisting of a roof, floor and sides, designed to be loaded onto and unloaded from the bed of a truck.

[ 1997, c. 427, §2 (NEW) .]

23. Warrantor. "Warrantor" means a person, firm, corporation or business entity, including a manufacturer or supplier, that provides a written warranty to the customer in connection with a new recreational vehicle or parts, accessories or components of a new recreational vehicle. For purposes of this subsection, "written warranty" does not include service contracts, mechanical or other insurance or extended warranties sold for separate consideration by a dealer or other person not controlled by a manufacturer.

[ 2009, c. 562, §16 (NEW) .]

SECTION HISTORY

1997, c. 427, §2 (NEW). RR 2009, c. 2, §§15, 16 (COR). 2009, c. 562, §§3-16 (AMD).



10 §1433. Application

Any person who engages directly or indirectly in purposeful contacts within this State in connection with the offering or advertising for sale or has business dealings with respect to a new recreational vehicle within the State is subject to this chapter. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1434. Prohibited conduct

The following acts are unfair methods of competition and unfair and deceptive practices. It is unlawful for any: [1997, c. 427, §2 (NEW).]

1. Damage to public. Manufacturer or recreational vehicle dealer to engage in any action that is arbitrary, in bad faith or unconscionable and causes damage to any manufacturer or dealer parties or to the public;

[ 1997, c. 427, §2 (NEW) .]

2. Coercion involving deliveries and orders. Manufacturer or officer, agent or other representative of that manufacturer to coerce or attempt to coerce any recreational vehicle dealer:

A. To order or accept delivery of any recreational vehicle, appliances, equipment, parts or accessories for a recreational vehicle or any other commodity or commodities not required by law that the recreational vehicle dealer has not voluntarily ordered, or to order or accept delivery of any recreational vehicle with special features, appliances, accessories or equipment not included in the list price of the recreational vehicle if such price exists, as publicly advertised by the manufacturer; or [RR 2009, c. 2, §17 (COR).]

B. To order for any person any parts, accessories, equipment, machinery, tools, appliances or any other commodity; [1997, c. 427, §2 (NEW).]

[ RR 2009, c. 2, §17 (COR) .]

3. Certain interference in dealer's business. Manufacturer or officer, agent or other representative of that manufacturer:

A. To refuse to deliver in reasonable quantities and within a reasonable time after receipt of a dealer's order to any recreational vehicle dealer having a dealer agreement or contractual arrangement for the retail sale of new recreational vehicles sold or distributed by that manufacturer any recreational vehicles that are covered by that dealer agreement or contract and specifically publicly advertised by that manufacturer to be available for delivery in a reasonable time, except that the failure to deliver any recreational vehicle is not a violation of this chapter if that failure is due to an act of God or work stoppage or delay due to a strike or labor difficulty, shortage of materials, freight embargo or other cause over which the manufacturer or any of its agents has no control; [1997, c. 427, §2 (NEW).]

B. To coerce or attempt to coerce any recreational vehicle dealer to enter into any agreement with a manufacturer or an officer, agent or other representative of that manufacturer or to do any other act prejudicial to that dealer by threatening to cancel any dealer agreement or any contractual agreement existing between the manufacturer and that dealer. Notice in good faith to any recreational vehicle dealer of that dealer's violation of any terms or provisions of that dealer agreement or contractual agreement or insisting in good faith on the dealer's compliance with the terms or provisions of the dealer agreement or any other contractual agreement does not constitute a violation of this chapter; [1997, c. 427, §2 (NEW).]

C. To resort to or use any false or misleading advertisement in connection with the manufacturer's business as a manufacturer or an officer, agent or other representative of that manufacturer or to force any dealer to participate in any advertising campaign or contest, or to purchase any unnecessary or unreasonable quantities of promotional materials, display devices or display decorations or materials at the expense of the new recreational vehicle dealer; [RR 2009, c. 2, §18 (COR).]

D. To offer to sell or to sell any new recreational vehicle at a lower price than the price offered to any other recreational vehicle dealer for the same model vehicle similarly equipped or to utilize any device, including but not limited to sales promotion plans or programs, that results in that lower price. This paragraph does not apply to the following:

(1) Sales to a recreational vehicle dealer for resale to any unit of the Federal Government;

(2) Any manufacturer or any of its agents offering to sell or selling new recreational vehicles to all recreational vehicle dealers at an equal price;

(3) Sales by a manufacturer to any unit of the Federal Government; and

(4) Sales to a recreational vehicle dealer who buys a specified number of new recreational vehicles if the same offer is available to all recreational vehicle dealers; [1997, c. 640, §1 (AMD).]

E. To offer to sell or lease or to sell or lease any new recreational vehicle to any person, except a wholesaler or distributor, at a lower price than the price offered and charged to a recreational vehicle dealer for the same model vehicle similarly equipped or to utilize any device that results in that lower price. This paragraph does not apply to the sale or lease by a manufacturer to the Federal Government or any agency of the Federal Government; [1997, c. 427, §2 (NEW).]

F. To offer to sell or to sell parts or accessories to any new recreational vehicle dealer for use in that dealer's own business for the purpose of replacing or repairing the same or a comparable part or accessory at a lower price than the price charged for that part or accessory to any other new recreational vehicle dealer for similar parts or accessories for use in the dealer's own business. This paragraph does not prohibit a manufacturer from offering incentives providing unit discounts based on the number of recreational vehicle parts and accessories sold as long as the incentive is offered to all dealers meeting the same terms and conditions of that incentive; [1997, c. 640, §2 (AMD).]

G. To prevent or attempt to prevent by contract or otherwise any recreational vehicle dealer from changing the capital structure of that person's dealership or the means by or through which the dealer finances the operation of the person's dealership if the dealer at all times meets any reasonable capital standards agreed to between the dealer and the manufacturer and if that change by the dealer does not result in a change in the executive management control of the dealership; [1997, c. 427, §2 (NEW).]

H. To prevent or attempt to prevent by contract or otherwise any recreational vehicle dealer or any officer, partner or stockholder of any recreational vehicle dealer from selling or transferring any part of the interest of those persons to any other person or party. A dealer, officer, partner or stockholder may not sell, transfer or assign the rights under the dealer agreement or power of management or control without the consent of the manufacturer. The manufacturer may not unreasonably withhold that consent; [1997, c. 427, §2 (NEW).]

I. To obtain money, goods, services, anything of value or any other benefit from any other person with whom the recreational vehicle dealer does business, on account of or in relation to a transaction between the recreational vehicle dealer and the other person, unless that benefit is promptly accounted for and transmitted to the recreational vehicle dealer; [1997, c. 427, §2 (NEW).]

J. To compete with a recreational vehicle dealer operating under an agreement or dealer agreement from the manufacturer in a relevant market area that has been determined exclusively by equitable principles. A manufacturer is not considered to be competing when operating a dealership either temporarily for a reasonable period not to exceed 2 years or in a bona fide relationship in which an independent person has made a significant investment subject to loss in the dealership and can reasonably expect to acquire full ownership of the dealership on reasonable terms and conditions; [2009, c. 562, §17 (AMD).]

K. To require a recreational vehicle dealer to assent to a release assignment, novation, waiver or estoppel that relieves any person from liability imposed by this chapter; [1997, c. 427, §2 (NEW).]

L. To require any new recreational vehicle dealer to refrain from participation in the management of, investment in or the acquisition of any other line of new recreational vehicle or related product; [1997, c. 427, §2 (NEW).]

M. To require any new recreational vehicle dealer to change the location of the new recreational vehicle dealership or during the course of the agreement to make any substantial alterations to the dealership premises if the change or alteration is unreasonable; [1997, c. 427, §2 (NEW).]

N. To cancel, terminate, fail to renew or refuse to continue any dealer agreement with a licensed new recreational vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or the terms or provisions of any waiver, unless a manufacturer has:

(1) Satisfied the notice requirement of paragraph Q;

(2) Acted in good faith as defined in section 1432, subsection 12; and

(3) Good cause for the cancellation, termination, nonrenewal or noncontinuance; [1997, c. 427, §2 (NEW).]

O. To cancel, terminate, fail to renew or refuse to continue any dealer agreement with a licensed new recreational vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or the terms or provisions of any waiver unless good cause exists. Good cause exists for the purposes of a termination, cancellation, nonrenewal or noncontinuance when:

(1) There is a failure by the new recreational vehicle dealer to comply with a provision of the dealer agreement that is both reasonable and of material significance to the contractual relationship as long as compliance on the part of the new recreational vehicle dealer is reasonably possible and the manufacturer first acquired actual or constructive knowledge of the failure not more than 180 days prior to the date on which notification is given pursuant to paragraph Q;

(2) The failure by the new recreational vehicle dealer, described in subparagraph (1), relates to the performance of the new recreational vehicle dealer in sales or service, then good cause is defined as the failure of the new recreational vehicle dealer to effectively carry out the performance provisions of the dealer agreement if:

(a) The new recreational vehicle dealer was apprised by the manufacturer in writing of that failure, the notification stated that notice was provided of failure of performance pursuant to this section and the new recreational vehicle dealer was afforded a reasonable opportunity for a period of not less than 6 months to exert good faith efforts to carry out the performance provisions;

(b) The failure continued within the period that began not more than 180 days before the date of notification of termination, cancellation or nonrenewal was given pursuant to paragraph Q; and

(c) The new recreational vehicle dealer has not substantially complied with reasonable performance criteria established by the manufacturer and communicated to that dealer;

(3) The dealer and the manufacturer or distributor agree not to renew the dealer agreement; or

(4) The manufacturer discontinues production or distribution of the recreational vehicle product in this State and, in the case of termination or cancellation, discontinues advertising that product within this State; [1997, c. 427, §2 (NEW).]

P. To cancel, terminate, fail to renew or refuse to continue any contractual relationship with a licensed new recreational vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or dealer agreement or the terms or provisions of any waiver, based on any of the following conditions, which do not constitute good cause:

(1) The change of ownership of the new recreational vehicle dealer's dealership. This subparagraph does not authorize any change in ownership that has the effect of the sale of rights under the dealer agreement without the manufacturer's or distributor's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer or distributor;

(2) The fact that the new recreational vehicle dealer unreasonably refused to purchase or accept delivery of any new recreational vehicle, parts, accessories or any other commodity or services not ordered by the new recreational vehicle dealer, except that the manufacturer may require that the dealer stock a reasonable supply of parts or accessories required to perform campaign, recall or warranty work and that this provision is not intended to modify or supersede any requirement of the dealer agreement that dealers market a representative line of those recreational vehicles that the manufacturer is publicly advertising;

(3) The fact that the new recreational vehicle dealer owns, has an investment in, participates in the management of, or holds a license for, the sale of another make or line of new recreational vehicle or that the new recreational vehicle dealer has established another make or line of new recreational vehicle in the same dealership facilities as those of the manufacturer as long as the new recreational vehicle dealer maintains a reasonable line of credit for each make or line of new recreational vehicle and that the new recreational vehicle dealer remains in substantial compliance with reasonable facilities requirements of the manufacturer;

(4) The fact that the new recreational vehicle dealer sells or transfers ownership of the dealership or sells or transfers capital stock in the dealership to the new recreational vehicle dealer's designated family member. The manufacturer shall give effect to that change in the ownership in the dealership. This subparagraph does not authorize any changes in ownership that have the effect of the sale of the dealership without the manufacturer's written consent. This consent may not be unreasonably withheld. The burden of establishing the reasonableness is on the manufacturer; or

(5) The manufacturer has the burden of proof under paragraph N for showing that it has acted in good faith, that the notice requirements have been complied with and that there was good cause for the dealer agreements termination, cancellation, nonrenewal or noncontinuance; [1997, c. 427, §2 (NEW).]

Q. To cancel, terminate, fail to renew or refuse to continue any dealership relationship with a licensed new recreational vehicle dealer, notwithstanding the terms, provisions or conditions of any agreement or dealer agreement or the terms or provisions of any waiver, without first providing notification of the termination, cancellation, nonrenewal or noncontinuance to the new recreational vehicle dealer as follows:

(1) Notification must be in writing and delivered personally or by certified mail to the new recreational vehicle dealer and contain:

(a) A statement of intent to terminate the dealer agreement, cancel the dealer agreement, not continue the dealer agreement or not to renew the dealer agreement;

(b) A statement of the reasons for the termination, cancellation, noncontinuance or nonrenewal; and

(c) The date on which the termination, cancellation, noncontinuance or nonrenewal takes effect;

(2) Notification may not be less than 90 days prior to the effective date of the termination, cancellation, noncontinuance or nonrenewal; or

(3) Notification may not be less than 15 days prior to the effective date of the termination, cancellation, noncontinuance or nonrenewal with respect to any of the following:

(a) Insolvency of the new recreational vehicle dealer or filing of any petition by or against the new recreational vehicle dealer under any bankruptcy or receivership law;

(b) The business operations outlined by the dealer agreement have been abandoned or closed for 14 consecutive business days unless the closing is due to an act of God, a strike or labor difficulty;

(c) Conviction of or plea of nolo contendere of a recreational vehicle dealer or one of its principal owners of any Class A, Class B or Class C crime, as defined in Title 17-A, in which a sentence of imprisonment of 60 days or more is imposed under Title 17-A, sections 1251 and 1252;

(d) Revocation of the recreational vehicle dealer's license pursuant to Title 29-A, section 903; or

(e) A determination that there was a material fraudulent misrepresentation by the dealer to the manufacturer, distributor or wholesaler; or [1997, c. 427, §2 (NEW).]

R. To cancel, terminate, fail to renew or refuse to continue any dealer agreement with a licensed new recreational vehicle dealer without providing fair and reasonable compensation to the licensed new recreational vehicle dealer for:

(1) All unsold and unaltered new model recreational vehicle inventory of the current model year and the previous model year purchased from the manufacturer;

(2) Unused supplies and parts purchased from the manufacturer or its approved sources;

(3) Equipment and furnishings purchased from the manufacturer or its approved sources;

(4) Special tools purchased from the manufacturer or its approved sources; and

(5) Facilities, if the involuntary termination, cancellation, noncontinuance or nonrenewal is due to a failure of performance of the new recreational vehicle dealer in sales or service and:

(a) The new recreational vehicle dealer is leasing the dealership facilities from a lessor other than the manufacturer, the manufacturer shall pay the new recreational vehicle dealer a sum equivalent to the prorated portion of rent attributable to the manufacturer's terminated line for the unexpired term of the lease or one year's rent, whichever is less; or

(b) The new recreational vehicle dealer owns the facilities, the manufacturer shall pay the new recreational vehicle dealer a sum equivalent to the prorated portion of the reasonable rental value of the facilities attributable to the manufacturer's terminated line for one year.

The fair and reasonable compensation for the items listed in subparagraphs (1) to (5) may not be less than the acquisition price and must be paid by the manufacturer within 90 days of the effective date of the termination, cancellation, noncontinuance or nonrenewal.

In lieu of any injunctive relief or any other damages, if the manufacturer fails to prove there was good cause for the termination, cancellation, noncontinuance or nonrenewal or if the manufacturer fails to prove that it acted in good faith, the manufacturer shall pay the new recreational vehicle dealer fair and reasonable compensation for the attributable value of the dealership as an ongoing business to the manufacturer's terminated line; and [1997, c. 640, §3 (AMD).]

[ RR 2009, c. 2, §18 (COR) .]

4. Dealer violations. Recreational vehicle dealer:

A. To require a purchaser of a new recreational vehicle, as a condition of sale and delivery of the new recreational vehicle, to also purchase special features, appliances, equipment, parts or accessories not desired or requested by the purchaser. The requirements of this paragraph must be conveyed by the recreational vehicle dealer to the purchaser prior to the consummation of the purchase; [1997, c. 427, §2 (NEW).]

B. To represent and sell as a new recreational vehicle any recreational vehicle that has been used and operated for demonstration purposes or is otherwise a used recreational vehicle; [1997, c. 427, §2 (NEW).]

C. To resort to or use any false or misleading advertisement in connection with that dealer's business as a recreational vehicle dealer; or [1997, c. 427, §2 (NEW).]

D. To fail to disclose conspicuously in writing the recreational vehicle dealer's policy relating to the return of a deposit received from any person. A dealer shall require that a person making a deposit sign the form on which the disclosure appears. [1997, c. 427, §2 (NEW).]

[ 1997, c. 427, §2 (NEW) .]

SECTION HISTORY

1997, c. 427, §2 (NEW). 1997, c. 640, §§1-3 (AMD). RR 2009, c. 2, §§17, 18 (COR). 2009, c. 562, §17 (AMD).



10 §1434-A. Termination, cancellation and nonrenewal of a dealer agreement

1. Termination; cancellation; nonrenewal. A manufacturer or distributor, directly or through an authorized officer, agent or employee, may terminate, cancel or fail to renew a dealer agreement with or without good cause. If the manufacturer or distributor terminates, cancels or fails to renew the dealer agreement without good cause, the manufacturer or distributor must comply with subsection 4. The manufacturer or distributor has the burden of showing good cause for terminating, canceling or failing to renew a dealer agreement. For purposes of determining whether there is good cause for the proposed action, any of the following factors may be considered in a proceeding:

A. The extent of the affected dealer's penetration in the area of sales responsibility; [2009, c. 562, §18 (NEW).]

B. The nature and extent of the dealer's investment in the dealer's business; [2009, c. 562, §18 (NEW).]

C. The adequacy of the dealer's service facilities, equipment, parts, supplies and personnel; [2009, c. 562, §18 (NEW).]

D. The effect of the proposed action on the community; [2009, c. 562, §18 (NEW).]

E. The extent and quality of the dealer's service under recreational vehicle warranties; [2009, c. 562, §18 (NEW).]

F. The failure to follow agreed-upon procedures or standards related to the overall operation of the dealership; and [2009, c. 562, §18 (NEW).]

G. The dealer's performance under the terms of its dealer agreement. [2009, c. 562, §18 (NEW).]

[ 2009, c. 562, §18 (NEW) .]

2. Notice to dealer; requirements. Except as otherwise provided in this section, a manufacturer or distributor shall provide a dealer with at least 90 days' prior written notice of termination, cancellation or nonrenewal of a dealer agreement if the dealer agreement is being terminated for good cause.

A. A notice under this subsection must state all reasons for the proposed termination, cancellation or nonrenewal and must further state that if, within 30 days following receipt of the notice, the dealer provides to the manufacturer or distributor a written notice of intent to cure all claimed deficiencies, the dealer will then have 90 days following the manufacturer's or distributor's receipt of the notice to cure the deficiencies. If the deficiencies are cured within 90 days, the manufacturer's or distributor's notice is voided. If the dealer fails to provide the notice of intent to cure the deficiencies in the prescribed time period, the termination, cancellation or nonrenewal takes effect 30 days after the dealer's receipt of the notice unless the dealer has new and untitled inventory on hand that may be disposed of pursuant to subsection 4. [2009, c. 562, §18 (NEW).]

B. The notice period under this subsection may be reduced to not less than 30 days' prior written notice of termination, cancellation or nonrenewal if good cause exists. Good cause exists for purposes of this paragraph when:

(1) A dealer or one of its owners is convicted of or enters a plea of nolo contendere to murder or a Class A, Class B or Class C crime for which a sentence of imprisonment of one year or more is imposed under Title 17-A, section 1251 or 1252;

(2) A dealer abandons or closes the dealer's business operations for 10 consecutive business days unless the closing is due to an act of God, strike, labor difficulty or other cause over which the dealer has no control;

(3) There is a significant misrepresentation by the dealer materially affecting the business relationship between the dealer and the manufacturer or distributor;

(4) The dealer's license has been suspended or revoked or has not been renewed;

(5) There is a declaration by the dealer of bankruptcy or insolvency or the occurrence of an assignment for the benefit of creditors or bankruptcy; or

(6) A dealer fails to notify in writing the manufacturer or distributor at least 30 days prior to entering into a dealer agreement with a manufacturer or distributor of a competing, similar line make.

The notice requirements of this paragraph do not apply if the reason for termination, cancellation or nonrenewal is the dealer's insolvency, the occurrence of an assignment for the benefit of creditors or the dealer's bankruptcy. [2009, c. 562, §18 (NEW).]

[ 2009, c. 562, §18 (NEW) .]

3. Notice to manufacturer or distributor; requirement. A dealer may terminate, cancel or refuse to renew a dealer agreement with or without good cause by giving 30 days' written notice to the manufacturer or distributor.

A. If the termination, cancellation or refusal to renew is for good cause, the notice must state all reasons for the proposed termination, cancellation or nonrenewal and must further state that if, within 30 days following receipt of the notice, the manufacturer or distributor provides to the dealer a written notice of intent to cure all claimed deficiencies, the manufacturer or distributor will then have 90 days following receipt of the original notice to cure the deficiencies. If the deficiencies are cured within 90 days, the dealer's notice is voided. If the manufacturer or distributor fails to provide the notice of intent to cure the deficiencies in the time period prescribed in the original notice of termination, cancellation or nonrenewal, the pending termination, cancellation or nonrenewal takes effect 30 days after the manufacturer's or distributor's receipt of the original notice. [2009, c. 562, §18 (NEW).]

B. If the dealer terminates, cancels or fails to renew the dealer agreement without good cause, subsection 4 does not apply. If the dealer terminates, cancels or fails to renew the dealer agreement with good cause, subsection 4 applies. The dealer has the burden of showing good cause. [2009, c. 562, §18 (NEW).]

C. For purposes of this subsection, good cause for termination, cancellation or nonrenewal exists when:

(1) A manufacturer or distributor is convicted of, or enters a plea of nolo contendere to, murder or a Class A, Class B or Class C crime for which a sentence of imprisonment of one year or more is imposed under Title 17-A, section 1251 or 1252;

(2) The business operations of the manufacturer or distributor have been abandoned or closed for 10 consecutive business days, unless the closing is due to an act of God, strike, labor difficulty or other cause over which the manufacturer or distributor has no control;

(3) There is a significant misrepresentation by the manufacturer or distributor materially affecting the business relationship between the dealer and the manufacturer or distributor; or

(4) There is a declaration by the manufacturer or distributor of bankruptcy or insolvency or the occurrence of an assignment for the benefit of creditors or bankruptcy. [2009, c. 562, §18 (NEW).]

[ 2009, c. 562, §18 (NEW) .]

4. Repurchase of inventory. If the dealer agreement is terminated, canceled or not renewed by the manufacturer or distributor without good cause, or if the dealer terminates or cancels the dealer agreement for good cause and the manufacturer or distributor fails to cure the claimed deficiencies, the manufacturer or distributor shall, at the election of the dealer and within 45 days after termination, cancellation or nonrenewal, repurchase:

A. All new, untitled recreational vehicles that were acquired from the manufacturer or distributor within 12 months before the effective date of the termination, cancellation or nonrenewal that have not been used, except for demonstration purposes, and that have not been damaged, at 100% of the net invoice cost, including transportation, less applicable rebates and discounts to the dealer. If any of the vehicles repurchased pursuant to this subsection are damaged, but do not trigger a consumer disclosure requirement, the amount due the dealer is reduced by the cost to repair the vehicle. Damage prior to delivery to the dealer that is disclosed at the time of delivery does not disqualify repurchase under this paragraph; [2009, c. 562, §18 (NEW).]

B. All undamaged accessories and proprietary parts sold to the dealer for resale within the 12 months prior to termination, cancellation or nonrenewal, if contained in the original packaging, at 105% of the original net price paid to the manufacturer or distributor to compensate the dealer for handling, packing and shipping the accessories or parts; and [2009, c. 562, §18 (NEW).]

C. All properly functioning diagnostic equipment, special tools, current signs and other equipment and machinery at 100% of the dealer's net cost plus freight, destination, delivery and distribution charges and sales taxes, if any, if purchased by the dealer within 5 years before termination, cancellation or nonrenewal upon the manufacturer's or distributor's request and the dealer establishes that the items can no longer be used in the normal course of the dealer's ongoing business. The manufacturer or distributor shall pay the dealer within 30 days after receipt of the returned items. [2009, c. 562, §18 (NEW).]

[ 2009, c. 562, §18 (NEW) .]

SECTION HISTORY

2009, c. 562, §18 (NEW).



10 §1435. Limitations on establishing or relocating dealerships

A new recreational vehicle dealership may not be established and an existing recreational vehicle dealership may not be relocated, except as follows. [1997, c. 427, §2 (NEW).]

1. Notification. If a manufacturer seeks to enter into a dealer agreement establishing an additional new recreational vehicle dealership or relocating an existing new recreational vehicle dealership, within or into a relevant market area where the same line make is already represented, the manufacturer shall notify, in writing, each new recreational vehicle dealer in the line make in the relevant market area of the intention to establish an additional dealership or to relocate an existing dealership within or into that market area. The relevant market area is a radius of 15 miles around an existing dealership in the following cities: Augusta, Auburn, Bangor, Biddeford, Brewer, Falmouth, Lewiston, Portland, Saco, South Portland, Waterville and Westbrook. The relevant market area is a radius of 30 miles around all other existing dealerships.

Within 30 days of receiving the notice or within 30 days after the end of any appeal procedure provided by the manufacturer, a new recreational vehicle dealership may file a complaint in the Superior Court of the county in which the dealership is located, protesting the establishment or relocation of the new recreational vehicle dealership. When a complaint is filed, the manufacturer may not establish or relocate the proposed new recreational vehicle dealership until a hearing has been held on the merits of establishing or relocating that recreational vehicle dealership, and that dealership may not be established or relocated if the court has determined that there is good cause for not permitting the new recreational vehicle dealership. For the purposes of this section, the reopening in a relevant market area of a new recreational vehicle dealership that has not been in operation for one year or more is considered the establishment of an additional new recreational vehicle dealership.

[ 1997, c. 427, §2 (NEW) .]

2. Good cause. In determining whether good cause has been established for not entering into a new dealer agreement or relocating an additional dealer for the same line make, the court shall take into consideration the existing circumstances, including, but not limited to:

A. The permanency of the investment of both the existing and proposed new recreational vehicle dealers; [1997, c. 427, §2 (NEW).]

B. The effect on the retail new recreational vehicle business and the public in the relevant market area; [1997, c. 427, §2 (NEW).]

C. Whether it is injurious or beneficial to the public for an additional new recreational vehicle dealer to be established; [1997, c. 427, §2 (NEW).]

D. Whether the new recreational vehicle dealers of the same line make in that relevant market area are providing adequate competition and convenient consumer care for the recreational vehicles of the line make in that market area that includes the adequacy of recreational vehicle sales and service facilities, equipment, supply of recreational vehicle parts and qualified service personnel; [1997, c. 427, §2 (NEW).]

E. Whether the establishment of an additional new recreational vehicle dealership would increase competition and be in the public interest; and [1997, c. 427, §2 (NEW).]

F. The effect on the establishing or relocating dealer as a result of not being permitted to establish or relocate. [1997, c. 427, §2 (NEW).]

[ 1997, c. 427, §2 (NEW) .]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1436. Transportation damages

1. Liability of new dealer after acceptance. Notwithstanding the terms, provisions or conditions of any agreement or dealer agreement, the new recreational vehicle dealer is solely liable for damages to new recreational vehicles after acceptance from the carrier and before delivery to the ultimate purchaser.

[ 1997, c. 427, §2 (NEW) .]

2. Liability of manufacturer. Notwithstanding the terms, provisions or conditions of any agreement or dealer agreement, the manufacturer is liable for all damages to recreational vehicles before delivery to a carrier or transporter.

[ 1997, c. 427, §2 (NEW) .]

3. Additional liability of dealer. The new recreational vehicle dealer is liable for damages to new recreational vehicles after delivery to the carrier only if the dealer selects the method of transportation, mode of transportation and the carrier. In all other instances, the manufacturer is liable for carrier-related new recreational vehicle damage, as long as the new recreational vehicle dealer annotates the bill of lading or other carrier document indicating damages observed at the time of delivery to the new recreational vehicle dealer and promptly notifies the manufacturer of any concealed damage discovered after delivery.

[ 1997, c. 427, §2 (NEW) .]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1437. Survivorship

1. Right of family member. The right of a designated family member to succeed in dealer ownership is governed by the following provisions.

A. Any designated family member of a deceased or incapacitated new recreational vehicle dealer who has been designated as successor to that dealer in writing to the manufacturer may succeed the dealer in the ownership or operation of the dealership under the existing dealer agreement or distribution agreement if the designated family member gives the manufacturer of new recreational vehicles a written notice of the intention to succeed to the dealership within 90 days of the dealer's death or incapacity. The designated family member may not succeed the dealer if there exists good cause for refusal to honor the succession on the part of the manufacturer. [2009, c. 562, §19 (AMD).]

B. The manufacturer may request and the designated family member shall provide, upon the request, on forms provided for that purpose by the manufacturer, personal and financial data that is reasonably necessary to determine whether the succession may be honored. [1997, c. 427, §2 (NEW).]

[ 2009, c. 562, §19 (AMD) .]

2. Refusal to honor; notice required. The refusal to honor the right of the designated family member to succeed in dealer ownership is governed by the following provisions.

A. If a manufacturer, distributor, factory branch, factory representative or importer believes that good cause exists for refusing to honor the succession to the ownership and operation of a dealership by a designated family member of a deceased or incapacitated new recreational vehicle dealer under the existing dealer agreement, the manufacturer, within 60 days of receipt of the information requested in subsection 1, paragraph B, may serve upon the designated family member notice of its refusal to honor the succession or its intent to discontinue the existing dealer agreement with the dealership. A discontinuance may not take place sooner than 90 days from the date the notice is served. [1997, c. 427, §2 (NEW).]

B. The notice must state the specific grounds for the refusal to honor the succession and of the intent to discontinue the existing dealer agreement with the dealership no sooner than 90 days from the date the notice is served. [1997, c. 427, §2 (NEW).]

C. If notice of refusal and discontinuance is not served upon the designated family member in a timely manner, the dealer agreement continues in effect and is subject to termination only as otherwise permitted by this section. [1997, c. 427, §2 (NEW).]

[ 1997, c. 427, §2 (NEW) .]

3. Written designation of succession unaffected. This section does not preclude a new recreational vehicle dealer from designating any person, by written instrument filed with the manufacturer, as that dealer's successor.

[ 1997, c. 427, §2 (NEW) .]

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §19 (AMD).



10 §1438. Delivery and preparation obligations; product liability and implied warranty complaints

A manufacturer shall specify to the dealer the delivery and preparation obligations of its recreational vehicle dealers prior to delivery of new recreational vehicles to retail buyers. The delivery and preparation obligations of its recreational vehicle dealers and a schedule of the compensation to be paid to its recreational vehicle dealers for the work and services the dealers are required to perform in connection with the delivery and preparation are the dealer's only responsibility for product liability between that dealer and that manufacturer. The compensation stated in the schedule must be reasonable. [1997, c. 427, §2 (NEW).]

In any action or claim brought against the recreational vehicle dealer on a product liability complaint in which it is later determined that the manufacturer is liable, the dealer is entitled to receive from the manufacturer its reasonable costs and attorney's fees incurred in defending the claim or action. [1997, c. 427, §2 (NEW).]

In any action or claim brought against the recreational vehicle dealer on a breach of implied warranty complaint in which it is later determined that the manufacturer is liable, the dealer is entitled to receive from the manufacturer the dealer's reasonable costs and attorney's fees incurred in defending the claim or action. In any implied warranty action, a dealer has the rights of a buyer under Title 11, section 2-607, subsection (5). [1997, c. 427, §2 (NEW).]

The court shall consider the recreational vehicle dealer's share in the responsibility for the damages in awarding costs and attorney's fees. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1439. Warranty (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §20 (RP).



10 §1439-A. Warranty

1. Warranty obligations. A warrantor shall:

A. Specify in writing to a dealer the dealer's obligations, if any, for preparation, delivery and warranty service on products covered by the warrantor; [2009, c. 562, §21 (NEW).]

B. Compensate the dealer for warranty service required of a dealer by the warrantor; and [2009, c. 562, §21 (NEW).]

C. Provide a dealer the schedule of compensation to be paid and the time allowances for the performance of any work and service. The schedule of compensation must include reasonable compensation for diagnostic work as well as warranty labor. [2009, c. 562, §21 (NEW).]

[ 2009, c. 562, §21 (NEW) .]

2. Time allowances; reasonable compensation. Time allowances set by the manufacturer for the diagnosis and performance of warranty labor must be reasonable for the work to be performed. In the determination of what constitutes reasonable compensation under this section, the principal factor to be given consideration is the actual retail labor rate being charged by the dealers in the community in which the dealer is doing business. The compensation of a dealer for warranty labor may not be less than the average retail labor rates actually charged by the dealer for like nonwarranty labor as long as those rates are reasonable.

[ 2009, c. 562, §21 (NEW) .]

3. Reimbursement for warranty parts. A warrantor shall reimburse a dealer for warranty parts at actual wholesale cost plus a minimum 30% handling charge and the cost, if any, of freight to return warranty parts to the warrantor.

[ 2009, c. 562, §21 (NEW) .]

4. Audits. A warrantor may conduct warranty audits of dealer records on a reasonable basis, and dealer claims for warranty compensation may not be denied except for cause, such as performance of nonwarranty repairs, material noncompliance with the warrantor's published policies and procedures, lack of material documentation, fraud or misrepresentation.

[ 2009, c. 562, §21 (NEW) .]

5. Claims. A dealer shall submit warranty claims within 45 days after completing warranty service and repairs.

[ 2009, c. 562, §21 (NEW) .]

6. Notice for inability to perform warranty repairs. A dealer shall immediately notify the warrantor orally or in writing if the dealer is unable to perform any warranty repairs within 10 days of receipt of an oral or written complaint from a customer.

[ 2009, c. 562, §21 (NEW) .]

7. Claims not approved. A warrantor shall approve or disapprove a warranty claim in writing within 45 days after the date of submission by a dealer in the manner and form prescribed by the warrantor. Claims not specifically disapproved in writing within 45 days are deemed to be approved and must be paid within 60 days of submission.

[ 2009, c. 562, §21 (NEW) .]

8. Duties of warrantor. A warrantor:

A. Shall perform its warranty obligations under this subsection with respect to its warranted products; [2009, c. 562, §21 (NEW).]

B. Shall include in written notices of factory campaigns to recreational vehicle owners and dealers the expected date by which necessary parts and equipment, including tires and chassis or chassis parts, will be available to dealers to perform the campaign work. The warrantor may ship parts to the dealer to effect the campaign work, and, if such parts are in excess of the dealer's requirements, the dealer may return unused parts to the warrantor for credit after completion of the campaign; [2009, c. 562, §21 (NEW).]

C. Shall compensate dealers for authorized repairs performed by the dealer on merchandise damaged in manufacture or transit to the dealer, if the carrier is designated by the warrantor, factory branch, distributor or distributor branch; [2009, c. 562, §21 (NEW).]

D. Shall compensate dealers in accordance with the schedule of compensation provided to the dealer pursuant to subsection 1, paragraph C if the work or service is performed in a timely and competent manner; [2009, c. 562, §21 (NEW).]

E. May not intentionally misrepresent in any way to a purchaser of a recreational vehicle that warranties with respect to the manufacture, performance or design of the vehicle are made by the dealer as warrantor or cowarrantor; and [2009, c. 562, §21 (NEW).]

F. May not require a dealer to make warranties to customers in any manner related to the manufacture of the recreational vehicle. [2009, c. 562, §21 (NEW).]

[ 2009, c. 562, §21 (NEW) .]

9. Duties of dealer. A dealer:

A. Shall perform predelivery inspection functions, as specified by the warrantor, in a competent and timely manner; [2009, c. 562, §21 (NEW).]

B. Shall perform warranty service or work authorized by the warrantor in a competent and timely manner on any transient customer's vehicle of the same line make or as otherwise authorized by the warrantor; [2009, c. 562, §21 (NEW).]

C. Shall accurately document the time spent completing each repair, the total number of repair attempts conducted on a single vehicle and the number of repair attempts for the same repair conducted on a single vehicle; [2009, c. 562, §21 (NEW).]

D. Shall notify the warrantor within 10 days of a 2nd repair attempt that impairs the use, value or safety of a vehicle; [2009, c. 562, §21 (NEW).]

E. Shall maintain written records, including a customer's signature, regarding the amount of time a vehicle is stored for the customer's convenience during a repair; and [2009, c. 562, §21 (NEW).]

F. May not make fraudulent warranty claims or misrepresent the terms of a warranty. [2009, c. 562, §21 (NEW).]

[ 2009, c. 562, §21 (NEW) .]

10. Manufacturer audit of claims. A manufacturer is permitted to audit claims within an 18-month period from the date the claim was paid or credit issued by the manufacturer and to charge back any false or unsubstantiated claims. If there is evidence of fraud, this subsection does not limit the right of the manufacturer to audit for longer periods and charge back for any fraudulent claim.

[ 2009, c. 562, §21 (NEW) .]

SECTION HISTORY

2009, c. 562, §21 (NEW).



10 §1440. Mediation and arbitration of manufacturer; dealer disputes (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §22 (RP).



10 §1440-A. Mediation

1. Mediation. A dealer, manufacturer, distributor or warrantor injured by another party's violation of this chapter may bring an action pursuant to section 1447. Prior to bringing an action under section 1447, the party bringing the action for an alleged violation must serve a written demand for mediation upon the offending party.

A. The demand for mediation under this section must be served upon the other party via certified mail at the address stated within the agreement among the parties. [2009, c. 562, §23 (NEW).]

B. The demand for mediation under this section must contain a brief statement of the dispute and the relief sought by the party filing the demand. [2009, c. 562, §23 (NEW).]

C. Within 20 days after the date a demand for mediation under this section is served, the parties shall mutually select an independent certified mediator and meet with that mediator for the purpose of attempting to resolve the dispute. The meeting place must be in this State in a location selected by the mediator. The mediator may extend the date of the meeting for good cause shown by either party or upon stipulation of both parties. [2009, c. 562, §23 (NEW).]

D. The service of a demand for mediation under this section tolls the time for the filing of any complaint, petition, protest or other action under this chapter until representatives of both parties have met with a mutually selected mediator for the purpose of attempting to resolve the dispute. If a complaint, petition, protest or other action is filed before that meeting, the court shall enter an order suspending the proceeding or action until the mediation meeting has occurred and may, upon written stipulation of all parties to the proceeding or action that they wish to continue to mediate under this section, enter an order suspending the proceeding or action for as long a period as the court considers appropriate. [2009, c. 562, §23 (NEW).]

E. The parties to the mediation under this section must bear their own costs for attorney's fees and divide equally the cost of the mediator. [2009, c. 562, §23 (NEW).]

[ 2009, c. 562, §23 (NEW) .]

SECTION HISTORY

2009, c. 562, §23 (NEW).



10 §1440-B. Indemnification

1. Warrantor. A warrantor shall indemnify and hold harmless its dealer against any losses or damages to the extent such losses or damages are caused by the negligence or willful misconduct of the warrantor. The dealer shall provide to the warrantor notice of a pending lawsuit or similar proceeding in which such allegations are made within 10 days after receiving the notice.

[ 2009, c. 562, §24 (NEW) .]

2. Dealer. A dealer shall indemnify and hold harmless its warrantor against any losses or damages to the extent such losses or damages are caused by the negligence or willful misconduct of the dealer. The warrantor shall provide to the dealer notice of a pending lawsuit or similar proceeding in which such allegations are made within 10 days after receiving the notice.

[ 2009, c. 562, §24 (NEW) .]

SECTION HISTORY

2009, c. 562, §24 (NEW).



10 §1441. Unreasonable restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §25 (RP).



10 §1442. Covered under written or oral agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §26 (RP).



10 §1442-A. Written agreements; designated territories

1. Prohibition. A manufacturer or distributor may not sell a recreational vehicle in this State to or through a dealer without having first entered into a dealer agreement with the dealer that has been signed by both parties.

[ 2009, c. 562, §27 (NEW) .]

2. Designation of area of sales responsibility. A manufacturer shall designate the area of sales responsibility assigned to a dealer in the dealer agreement and may not change the area or contract with another dealer for sale of the same line make in the area during the duration of the agreement. If, subsequent to entering into a dealer agreement, a dealer enters into an agreement to sell any competing recreational vehicles, or enters into an agreement to increase a preexisting commitment to sell any competing recreational vehicles, a manufacturer may revise the area of sales responsibility designated in the dealer agreement if the market penetration of the manufacturer's products is compromised by the dealer's subsequent agreements.

[ 2009, c. 562, §27 (NEW) .]

3. Change of area of sales responsibility. The area of sales responsibility may not be changed until one year after the execution of the dealer agreement. The consent of both parties is required to change the dealer agreement.

[ 2009, c. 562, §27 (NEW) .]

4. Sale of new recreational vehicles. A dealer may not sell a new recreational vehicle in this State without having first entered into a dealer agreement with a manufacturer or distributor that has been signed by both parties.

[ 2009, c. 562, §27 (NEW) .]

SECTION HISTORY

2009, c. 562, §27 (NEW).



10 §1443. Dealership interest; vested rights (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §28 (RP).



10 §1444. Dealer's right to associate

Any dealer has the right of free association with other dealers for any lawful purpose. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1445. Discounts and other inducements

In connection with a sale of a recreational vehicle or vehicles to the State or to any political subdivision of the State, a manufacturer may not offer discounts, refunds or any other similar type of inducement to a dealer without making the same offer or offers to all its dealers within the relevant market area. If inducements are made, the manufacturer shall give simultaneous notice of those inducements to all of its dealers within the relevant market area. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1446. Public policy

A contract or part of a contract or practice under a contract in violation of any provision of this chapter is against public policy and is void and unenforceable. An existing contract or part of a contract or practice in violation of any provision of this chapter is against public policy and is void and unenforceable to the extent that it is in conflict with this chapter. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1447. Civil remedies

Any manufacturer, warrantor, dealer or recreational vehicle dealer who has been damaged by reason of a violation of a provision of this chapter may bring an action to enjoin a person from acting as a dealer without being properly licensed, from violating or continuing to violate any of the provisions of this chapter, or from failing or refusing to comply with the requirements of this chapter, and to recover any damages arising from that violation of any part of this chapter. The injunction must be issued without bond. A single act in violation of the provisions of this chapter is sufficient to authorize the issuance of an injunction. A final judgment, order or decree rendered against a person in any civil, criminal or administrative proceeding under the federal antitrust laws, the Federal Trade Commission Act or under the Maine Revised Statutes is prima facie evidence against that person subject to the conditions set forth in the federal antitrust laws, 15 United States Code, Section 16. Each party is responsible for its own attorney's fees and court costs. Neither party has a claim on such expenses from the other party. [2009, c. 562, §29 (AMD).]

SECTION HISTORY

1997, c. 427, §2 (NEW). 2009, c. 562, §29 (AMD).



10 §1447-A. Venue

Venue for a civil action authorized by this chapter is exclusively in the county in which the dealer's business is located. In an action involving more than one dealer, venue may be in any county in which any dealer that is party to the action is located. [2009, c. 562, §30 (NEW).]

SECTION HISTORY

2009, c. 562, §30 (NEW).



10 §1448. Statute of limitation

Actions arising out of any provision of this chapter must be commenced within 4 years after the cause of action accrues. If a person liable under this chapter conceals the cause of action from the knowledge of the person entitled to bring it, the period prior to the discovery of the cause of action by the person so entitled is excluded in determining the time limited for commencement of the action. If a cause of action accrues during the pendency of any civil, criminal or administrative proceeding against a person brought by the United States or any of its agencies under the antitrust laws, the Federal Trade Commission Act or any other federal Act or the laws of the State related to antitrust laws or to franchising, that action may be commenced within one year after the final disposition of the civil, criminal or administrative proceeding. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1449. Construction

In construing this chapter the courts may be guided by the interpretations of the Federal Trade Commission Act, 15 United States Code, Section 45. [1997, c. 427, §2 (NEW).]

If any provision of this chapter is declared unconstitutional or the applicability of this chapter to any person or circumstance is held invalid, the constitutionality of the remainder of this chapter and the applicability of this chapter to persons and circumstances is not affected. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1450. Jurisdiction

A person who violates any provisions of this chapter is subject to the jurisdiction of the courts of this State upon service of process in accordance with Title 14, chapter 203 and consistent with the maximum limits of due process as decided by the United States Supreme Court. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).



10 §1450-A. Penalty

A person who violates this chapter is guilty of a Class E crime. [1997, c. 427, §2 (NEW).]

SECTION HISTORY

1997, c. 427, §2 (NEW).






Chapter 215: USED CAR INFORMATION

10 §1451. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1452. Exclusions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1453. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1454. Warranty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1455. Disclosure of information (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1456. Performance under warranty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).



10 §1457. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 546, §1 (NEW). 1975, c. 770, §56 (RP).






Chapter 215: MOTOR FUEL DISTRIBUTION AND SALES

10 §1451. Short title

This chapter shall be known as the Motor Fuel Distribution and Sales Act. [1975, c. 549, (NEW).]

SECTION HISTORY

1975, c. 549, (NEW).



10 §1452. Legislative findings and purpose

The Legislature finds and declares that the distribution and retail sale of motor fuels at reasonable prices and in adequate supply throughout the State vitally affects the public health, welfare and safety, and that increased competition at all levels of the motor fuel market and maintenance within that market of a significant proportion of businesses independent of major marketers and refiners will promote reasonable prices and better assure supplies to all areas of the State. It is therefore necessary to define and regulate the relationship between parties to franchise agreements involving the sale or distribution of motor fuels in the State and to prescribe other trade practices. [1975, c. 549, (NEW).]

SECTION HISTORY

1975, c. 549, (NEW).



10 §1453. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings: [1975, c. 549, (NEW).]

1. Automotive product. "Automotive product" shall mean any product sold or distributed by a retailer for use with a motor vehicle, whether or not such product is essential for the maintenance of the motor vehicle and whether or not such product is also used for non-automotive purposes;

[ 1975, c. 549, (NEW) .]

1-A. Blender. "Blender" means any person who blends blend stock with gasoline or who sells or distributes blend stock for the purpose of being blended with gasoline.

[ 2011, c. 632, §1 (NEW) .]

1-B. Blend stock. "Blend stock" means ethanol, methanol or any other products blended with gasoline to produce motor fuel.

[ 2011, c. 632, §1 (NEW) .]

1-C. Consignment. "Consignment" means a written or oral agreement between a franchisor and a franchisee whereby the franchisor maintains ownership of motor fuel provided to the franchisee and the franchisee sells the motor fuel on behalf of the franchisor at a price determined by the franchisor.

[ 2013, c. 219, §1 (NEW) .]

2. Deposit in advance. "Deposit in advance" shall mean any deposit, regardless of its purported purpose, which is received by a distributor or refiner from a retail dealer or distributor as a breakage, security or other similar deposit;

[ 1975, c. 549, (NEW) .]

3. Distributor. "Distributor" shall mean any person engaged in the sale, consignment or distribution of petroleum products to wholesale or retail outlets, whether or not such person owns, leases or in any way controls such outlets;

[ 1975, c. 549, (NEW) .]

4. Franchise agreement. "Franchise agreement" means a written or oral agreement, for a definite or indefinite period, between a refiner and a retail dealer or between a distributor and a retail dealer or between a refiner and a distributor under which:

A. A retail dealer or a distributor promises to sell or distribute any petroleum product or products of a refiner; [2013, c. 219, §2 (AMD).]

B. A retail dealer or a distributor is granted the right to use a trademark, trade name, service mark or other identifying symbol or name owned by a refiner; or [1975, c. 549, (NEW).]

C. A retail dealer or a distributor is granted the right to occupy premises owned, leased or controlled by a refiner or distributor and:

(1) Promises to sell or distribute any petroleum products of the refiner or the distributor; or

(2) Is granted the right to use a trademark, trade name, service mark or other identifying symbol or name owned by the refiner or the distributor. [2013, c. 219, §2 (AMD).]

[ 2013, c. 219, §2 (AMD) .]

5. Franchisee. "Franchisee" shall mean either a distributor who has entered into a franchise agreement with a refiner or a retail dealer who has entered into a franchise agreement with a distributor or a refiner;

[ 1975, c. 549, (NEW) .]

6. Franchisor. "Franchisor" shall mean either a refiner who enters into a franchise agreement with a distributor or retail dealer, or a distributor who enters into a franchise agreement with a retail dealer;

[ 1975, c. 549, (NEW) .]

7. Motor fuel. "Motor fuel" and "petroleum product" shall mean any substance or combination of substances which is intended to be or is capable of being used for the purpose of propelling or running by combustion any internal combustion engine which is sold or used for that purpose;

[ 1975, c. 549, (NEW) .]

8. Person. "Person" means a natural person, corporation, partnership, trust or other entity and, in the case of any entity, includes any other entity that has a majority interest in the entity or effectively controls the entity.

[ 2013, c. 219, §3 (AMD) .]

9. Place of business. "Place of business" shall mean:

A. Any fixed geographical location at which, pursuant to a franchise agreement, motor fuels are sold or distributed or a trademark, trade name, service mark or other identifying symbol is used or displayed; or [1975, c. 549, (NEW).]

B. Any premises owned, leased or controlled by a refiner or distributor, in which a retail dealer or a distributor is granted the right of occupancy pursuant to a franchise agreement. [1975, c. 549, (NEW).]

[ 1975, c. 549, (NEW) .]

10. Refiner. "Refiner" shall mean any person engaged in the refining or importing of petroleum products;

[ 1975, c. 549, (NEW) .]

11. Retail dealer. "Retail dealer" shall mean any person who operates a service station, filling station, store, garage or other place of business for the sale of motor fuel for delivery into the service tank or tanks of any vehicle propelled by an internal combustion engine;

[ 1975, c. 549, (NEW) .]

12. Retail fuel outlet. "Retail fuel outlet" shall mean a place at which gasoline and oil are stored and supplied to the public, which is operated directly by a refiner or distributor;

[ 1975, c. 549, (NEW) .]

SECTION HISTORY

1975, c. 549, (NEW). 2011, c. 632, §1 (AMD). 2013, c. 219, §§1-3 (AMD).



10 §1454. Franchised dealers and distributors

1. Franchise agreements. When a franchise agreement between a refiner and a retail dealer or a distributor or between a distributor and a retail dealer covers the sale of petroleum products and those sales constitute more than 35% of the retail dealer's gross sales and those gross sales are more than $30,000 annually, the franchise agreement is subject to the nonwaivable provisions set forth in this subsection, whether or not they are expressly set forth in the agreement.

A. A retail dealer or distributor as franchisee has the right to cancel a franchise agreement until midnight of the 7th business day after the day on which the agreement was signed, by giving the franchisor written notice of the cancellation. Upon the franchisee's giving the franchisor such a notice, all money, equipment and merchandise loaned, sold or delivered to the franchisee under the agreement must be returned to the franchisor for full credit, or the cash equivalent. If the franchisor is the owner of the real estate upon which the franchisee conducted business, the franchisee shall deliver full possession of the real estate to the franchisor immediately upon such cancellation. [2013, c. 219, §4 (AMD).]

B. An agreement may not contain a provision that in any way limits the right of either party to trial by jury, the interposition of counterclaims or crossclaims. [2013, c. 219, §4 (AMD).]

C. The price at which a franchisee sells products may not be fixed or maintained by a franchisor, nor may any person seek to do so, nor may the price of products be subject to enforcement or coercion by any person in any manner, but this paragraph may not be construed to prohibit a franchisor from suggesting prices to franchisees or counseling franchisees concerning prices. Each agreement must have, in 10-point type, the legend: "PRICE FIXING OR MANDATORY PRICES FOR ANY PRODUCTS COVERED IN THIS AGREEMENT IS PROHIBITED. A SERVICE STATION DEALER OR WHOLESALE DISTRIBUTOR MAY SELL ANY PRODUCTS LISTED IN THIS AGREEMENT FOR A PRICE THAT THE SERVICE STATION DEALER OR WHOLESALE DISTRIBUTOR ALONE MAY DECIDE." The provisions of this paragraph do not apply to any petroleum products included in a franchisor's consignment agreement with a franchisee or to any franchise agreement that provides for petroleum products to be sold on consignment by a franchisee on behalf of a franchisor. [2013, c. 219, §4 (AMD).]

D. A franchisor may not withhold consent to any assignment, transfer or sale of the franchise agreement as long as the assignee, transferee or purchaser of the franchise agreement meets the qualifications required in the franchise agreement. [2013, c. 219, §4 (AMD).]

E. If the franchise agreement requires the franchisee to provide a cash deposit in advance for the use of the service station or delivery of fuel, except as advance payment in whole or in part for product ordered, the cash deposit must be held by the franchisor and may be used by the franchisor in the franchisor's business. Interest at a rate of at least the one-year United States Treasury bill rate, or the rate of a comparable instrument if the one-year United States Treasury bill rate is not offered, as of the first business day of the year in which the interest is paid must be paid to the franchisee at least annually on the use of the cash deposit to the extent not otherwise applied by the franchisor to obligations of the franchisee as provided in the franchise agreement. Within 90 days after the termination of the agreement, any portion of the cash deposit that has not otherwise been applied by the franchisor to obligations of the franchisee as provided in the franchise agreement must be returned, together with any unpaid interest on any unused cash deposit at the rate of at least the one-year United States Treasury bill rate, or the rate of a comparable instrument if the one-year United States Treasury bill is not offered, as of the first business day of the year in which the interest is paid.

For purposes of this paragraph, "one-year United States Treasury bill rate" means the weekly average one-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the last full week of the calendar year immediately prior to the year in which interest is paid. [2013, c. 219, §4 (AMD).]

F. An agreement may not provide for the use of any promotion, premium, coupon, give-away or rebate in the operation of the business, except that a dealer may participate in a promotion, premium, coupon, give-away or rebate sponsored by the franchisor, if the dealer so desires. [2013, c. 219, §4 (AMD).]

[ 2013, c. 219, §4 (AMD) .]

2. Termination of franchise agreements. A franchisor may not, directly or through any officer, agent or employee, terminate, cancel or fail to renew a franchise agreement, except for good cause. For purposes of this section, "good cause " includes, but is not limited to:

A. With respect to franchise agreements in which the franchisor leases real property and improvements to the franchisee:

(1) The sale or lease of the real property and improvements by the franchisor to other than a subsidiary or affiliate of the franchisor for any use;

(2) The sale or lease of the real property and improvements to a subsidiary or affiliate of the franchisor for a purpose other than the wholesale distribution or the retail sale of motor fuels;

(3) The conversion of the real property and improvements to a use other than the wholesale distribution or the retail sale of motor fuels; or

(4) The lawful termination of lease, license or other nonownership under which the franchisor is entitled to possession or control of the real property and improvements; [2013, c. 219, §5 (AMD).]

B. Mutual agreement of the franchisor and franchisee to terminate, cancel or not renew the franchise agreement; [2013, c. 219, §5 (AMD).]

C. Criminal misconduct or a violation of law relating to the business or premises of the franchisee; [2013, c. 219, §5 (AMD).]

D. Fraud, which includes but is not limited to the following:

(1) Adulteration of the franchisor's products;

(2) Commingling of funds;

(3) Misleading consumers or misbranding gasoline;

(4) Trademark violations;

(5) Intentionally overcharging or deceiving customers as to repairs that are not needed; and

(6) Intentionally deceiving the franchisor regarding a term of the term of the lease; [2013, c. 219, §5 (AMD).]

E. Failure of the franchisee to open for business for 5 consecutive days, exclusive of holidays and reasonable vacation and sick days; [2013, c. 219, §5 (AMD).]

F. Bankruptcy or insolvency of the franchisee; [2013, c. 219, §5 (AMD).]

G. Nonpayment of rent or loss by the franchisor of its legal right to grant possession of leased premises to the franchisee; [2013, c. 219, §5 (AMD).]

H. Public condemnation or other public taking; and [2013, c. 219, §5 (AMD).]

I. Substantial noncompliance with the obligations of the franchise agreement. [1975, c. 623, §6-D (NEW).]

[ 2013, c. 219, §5 (AMD) .]

3. Notice of termination. Except when a franchise agreement is terminated, cancelled or not renewed by mutual agreement of the franchisor and the franchisee, the franchisor shall give the franchisee advance written notice of termination, cancellation or intent not to renew. Notwithstanding any statute to the contrary, advance notice required by this subsection must precede the effective date of such termination, cancellation or nonrenewal by at least:

A. Forty-five days when the asserted cause is specified in subsection 2, paragraph H or I; [2013, c. 219, §6 (AMD).]

B. One hundred twenty days when the asserted cause is specified in subsection 2, paragraph A; or [2013, c. 219, §6 (AMD).]

C. Seven days when the asserted cause is specified in subsection 2, paragraph C, D , E, F or G. [2013, c. 219, §6 (AMD).]

[ 2013, c. 219, §6 (AMD) .]

4. Compensation on termination of franchise. Upon the termination of any franchise, the franchisee is entitled to fair and reasonable compensation by the franchisor for the franchisee's remaining inventory, supplies, equipment and furnishings purchased by the franchisee from the franchisor or its approved sources except that compensation is not allowed for personalized items that have no value to the franchisor.

[ 2013, c. 219, §7 (AMD) .]

SECTION HISTORY

1975, c. 549, (NEW). 1975, c. 623, §§6-C,6-D (AMD). 2013, c. 219, §§4-7 (AMD).



10 §1455. Statute of limitations

No action may be brought under this chapter for a cause of action which arose more than 2 years prior to the date such action is brought. [1975, c. 549, (NEW).]

SECTION HISTORY

1975, c. 549, (NEW).



10 §1456. Legal and equitable remedies

1. Suit. If a franchisor or distributor engages in conduct prohibited under this chapter, a franchisee or a distributor may maintain a suit against such franchisor or distributor.

[ 1975, c. 549, (NEW) .]

2. Court action. The court shall grant such equitable relief as is necessary to remedy the effects of conduct prohibited under this chapter that the court finds to exist, including declaratory judgment and mandatory or prohibitive injunctive relief. The court may grant interim equitable relief, and actual and punitive damages when indicated, in suits under this chapter and may direct that costs, reasonable attorney's and expert witness fees incurred by the franchisee in those portions of the action in which the franchisee is the prevailing party be paid by the franchisor.

[ 2013, c. 219, §8 (AMD) .]

SECTION HISTORY

1975, c. 549, (NEW). 2013, c. 219, §8 (AMD).



10 §1457. Ethanol enhanced motor fuel

1. Prohibition. No distributor, franchisor or refiner may impose any condition, restriction, agreement or understanding that unreasonably discriminates against or unreasonably limits the sale, resale, transfer or purchase of ethanol or other synthetic motor fuel of equivalent usability in any case in which synthetic or conventional motor fuel is sold for use, consumption or resale.

[ 1983, c. 852, §1 (NEW) .]

2. Exception. This section does not apply to any distributor, franchisor or refiner which makes available sufficient supplies of ethanol or other synthetic motor fuels of equivalent usability to satisfy its customers' needs for those products, if those synthetic motor fuels are made available on terms and conditions which are equivalent to the terms and conditions on which conventional motor fuel products are made available.

[ 1983, c. 852, §1 (NEW) .]

3. Reasonable conditions. A motor fuel distributor, franchisor or refiner which does not make available sufficient supplies of ethanol or other synthetic motor fuels of equivalent usability may:

A. Require reasonable labeling of pumps dispensing the ethanol or other synthetic motor fuels to indicate, as appropriate, that the ethanol or other synthetic motor fuel was not manufactured, distributed or sold by that distributor, franchisor or refiner; [1983, c. 852, §1 (NEW).]

B. Issue disclaimers, as appropriate, of product liability for damage from use of ethanol or other synthetic motor fuels; [1983, c. 852, §1 (NEW).]

C. Refuse to provide advertising support for ethanol or other synthetic motor fuels; or [1983, c. 852, §1 (NEW).]

D. Refuse to furnish or provide any additional pumps, tanks or other related facilities required for the sale of ethanol or other synthetic motor fuels. [1983, c. 852, §1 (NEW).]

[ 1983, c. 852, §1 (NEW) .]

SECTION HISTORY

1983, c. 852, §1 (NEW).



10 §1457-A. Liability for use of ethanol-enhanced motor fuel

A distributor, blender or retail dealer is not liable for damages caused by the use of motor fuel containing more than 10% ethanol sold, consigned or distributed by that distributor, blender or retail dealer if the sale, consignment or distribution of that motor fuel is in accordance with federal law and the fuel is a transportation fuel or fuel additive that has received a waiver for introduction into interstate commerce by the Administrator of the United States Environmental Protection Agency pursuant to 42 United States Code, Section 7545(f)(4) (2011). [2011, c. 632, §2 (NEW).]

SECTION HISTORY

2011, c. 632, §2 (NEW).



10 §1457-B. Prohibition on sale, consignment or distribution of motor fuel containing corn-based ethanol; contingent effective date (WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See T. 10, §1457-B, sub-§2)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE ON CONTINGENCY: See T. 10, §1457-B, sub-§2)

1. Prohibition on sale of motor fuel containing corn-based ethanol. A distributor, blender or retail dealer may not sell, consign or distribute motor fuel containing corn-based ethanol.

[ 2013, c. 249, §1 (NEW) .]

2. Contingent effective date. This section does not take effect until at least 10 other states or a number of states with a collective population of 30,000,000 have enacted laws that prohibit the sale of motor fuel containing corn-based ethanol. The Commissioner of Agriculture, Conservation and Forestry shall notify the Revisor of Statutes when 10 other states or a number of states having a collective population of 30,000,000 have adopted laws that prohibit the sale of motor fuel containing corn-based ethanol.

[ 2013, c. 249, §1 (NEW) .]

SECTION HISTORY

2013, c. 249, §1 (NEW).



10 §1458. Emergency Petroleum Products Supply Act (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 3, (NEW). 1985, c. 506, §A10 (RP).






Chapter 215-A: MOTOR CARRIER TRANSPORTATION CONTRACTS

10 §1459. Indemnity agreement in motor carrier transportation contract void

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Motor carrier" has the same meaning as in Title 29-A, section 101, subsection 37. [2011, c. 85, §1 (NEW); 2011, c. 85, §2 (AFF).]

B. "Motor carrier transportation contract" means a contract, agreement or understanding covering:

(1) The transportation of property for compensation by a motor carrier;

(2) Entrance on property by a motor carrier for the purposes of loading, unloading or transporting property for compensation; or

(3) A service incidental to an activity described in subparagraph (1) or (2), including, but not limited to, storage of property. [2011, c. 85, §1 (NEW); 2011, c. 85, §2 (AFF).]

C. "Promisee" includes any agent, employee, servant or independent contractor who is directly responsible to the promisee. The term does not include a motor carrier that is party to a motor carrier transportation contract with the promisee and does not include that motor carrier's agent, employee, servant or independent contractor directly responsible to that motor carrier. [2011, c. 85, §1 (NEW); 2011, c. 85, §2 (AFF).]

[ 2011, c. 85, §1 (NEW); 2011, c. 85, §2 (AFF) .]

2. Certain indemnity agreements void. Notwithstanding any other provision of law, a provision, clause, covenant or agreement contained in, collateral to or affecting a motor carrier transportation contract that purports to indemnify, defend or hold harmless, or has the effect of indemnifying, defending or holding harmless, the promisee from or against any liability for loss or damage resulting from the negligence or intentional acts or omissions of the promisee is against the public policy of this State and is void and unenforceable.

[ 2011, c. 85, §1 (NEW); 2011, c. 85, §2 (AFF) .]

SECTION HISTORY

2011, c. 85, §1 (NEW). 2011, c. 85, §2 (AFF).






Chapter 216: REGIONAL RIDE SHARE SERVICES MATCHING FUND PROGRAM

10 §1461. Title

This chapter shall be known as the "Regional Ride Share Services Matching Fund Program." [1981, c. 499, §1 (NEW).]

SECTION HISTORY

1981, c. 499, §1 (NEW).



10 §1462. Findings and purpose

The Legislature finds and declares that it is in the public interest to encourage ride share arrangements as an energy conservation measure and as a contingency plan to combat the continuing threats of prolonged shortages or rationing of gasoline. [1981, c. 499, §1 (NEW).]

The Legislature further finds that there is a need to promote the ride share concept among Maine businesses and industries, as well as to the general public. [1981, c. 499, §1 (NEW).]

The Legislature also finds that establishment of regional ride share programs which serve the general public and business community of a particular area is an effective means of accomplishing ride share promotion and providing ride share matching and van pool formation assistance. [1981, c. 499, §1 (NEW).]

The Legislature finds it in the public interest to establish a fund drawn from the General Fund from which such entities as local or county government, civic, nonprofit, planning service or community organizations may receive financial assistance for the purpose of implementing a regional ride share service. No funds may be received by an eligible party as described in this section which cannot provide at least 50% of the necessary funds for its ride share project. [1981, c. 499, §1 (NEW).]

SECTION HISTORY

1981, c. 499, §1 (NEW).



10 §1463. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings. [1981, c. 499, §1 (NEW).]

1. Regional ride share service. "Regional ride share service" may include, but is not necessarily limited to, such commuter ride share matching activities as van pool financing and formation assistance, ride share promotion, creation of area ride share task forces, provisions of community ride share incentives, such as park and pool lots, preferential or reduced fare parking for pools on an area-wide basis.

[ 1981, c. 499, §1 (NEW) .]

2. Ride share arrangements. "Ride share arrangements" include, but are not necessarily limited to, car pools, van pools, bus pools and increased use of public transportation services. These arrangements may be sponsored by individuals, individual groups, private employers, ride share businesses or programs, civic, service, municipal, county or regional organizations, neighborhood cooperatives, nonprofit corporations and other similar entities.

[ 1981, c. 499, §1 (NEW) .]

SECTION HISTORY

1981, c. 499, §1 (NEW).



10 §1464. Regional Ride Share Services Matching Fund Program

There is established, to carry out the purposes of this chapter, a Regional Ride Share Services Matching Fund Program to be administered by the Department of Economic and Community Development. [1989, c. 501, Pt. DD, §25 (AMD).]

SECTION HISTORY

1981, c. 499, §1 (NEW). 1989, c. 501, §DD25 (AMD).



10 §1465. Allocation and disbursement of funds

The local entity or organization applying for assistance may be eligible for funding of no more than 50% of the cost of its proposed regional ride share project. [1981, c. 499, §1 (NEW).]

The director shall, in accordance with Title 5, chapter 375, develop rules and regulations for the allocation and disbursement of funds provided by this chapter. These rules and regulations include, but are not limited to: [1981, c. 499, §1 (NEW).]

1. Disbursement of funds. Provisions for disbursement of funds to eligible parties which endeavor to design and implement regional ride share services;

[ 1981, c. 499, §1 (NEW) .]

2. Advice. Provisions for seeking advice from members of communities where proposed regional ride share programs would be implemented;

[ 1981, c. 499, §1 (NEW) .]

3. Use of funds. Provisions governing specific uses of state funds by eligible parties and an appropriate time frame for disbursement of the funds; or

[ 1981, c. 499, §1 (NEW) .]

4. Funds; reductions. Provisions regarding pro rata reductions in the percentage of funds disbursed as disbursement proceeds.

[ 1981, c. 499, §1 (NEW) .]

SECTION HISTORY

1981, c. 499, §1 (NEW).



10 §1466. Legislative reports

The director shall evaluate the effectiveness of the implementation of this chapter and prepare a report for submission to the first regular session of the 111th Legislature. This report shall include, but not be limited to: [1981, c. 499, §1 (NEW).]

1. Number and nature of projects. The number and nature of projects funded;

[ 1981, c. 499, §1 (NEW) .]

2. Cost. The cost of these projects;

[ 1981, c. 499, §1 (NEW) .]

3. Effectiveness. The effectiveness of each project in quantified terms;

[ 1981, c. 499, §1 (NEW) .]

4. Amount of energy conservation. The estimated amount of energy conservation by each project; and

[ 1981, c. 499, §1 (NEW) .]

5. Recommendations. Recommendations regarding continuation of this chapter.

[ 1981, c. 499, §1 (NEW) .]

SECTION HISTORY

1981, c. 499, §1 (NEW).






Chapter 217: USED CAR INFORMATION

10 §1471. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 770, §57 (NEW).]

1. Conspicuous. "Conspicuous or conspicuously" means that a term or clause is written or printed in a manner that so differentiates it from any accompanying matter that an ordinary person against whom it is to operate could be fairly presumed to have been made fully aware of the term or clause.

[ 1975, c. 770, §57 (NEW) .]

2. Dealer. "Dealer" means and includes a natural person, firm, corporation, partnership and any other legal entity that is engaged in the business of selling, offering for sale or negotiating the sale of used motor vehicles, except auction businesses licensed by the Secretary of State and includes the officers, agents and employees thereof. "Dealer" also includes, but is not limited to, persons licensed to engage in the business of selling, offering for sale or negotiating the sale of used motor vehicles in states other than this State, finance companies and banks, except when the finance company or bank engages in the wholesale sale of a repossessed vehicle through an auction business licensed by the Secretary of State or to a vehicle dealer licensed by the Secretary of State, car rental companies and insurance companies that sell or transfer title to used motor vehicles within the State at licensed auction locations in this State or by any other means. "Dealer" does not include departments or agencies of the State when selling, offering for sale or negotiating the sale of used state-owned motor vehicles.

[ 1989, c. 198, §1 (AMD); 1989, c. 684, §1 (AMD) .]

2-A. Extended service warranty. "Extended service warranty" means a service contract, not a warranty as that term is used in Title 11, Article 2, that promises service in exchange for a fee and may also be referred to as "extended service contract."

[ 2005, c. 476, §1 (NEW) .]

3. Mechanical defect. "Mechanical defect" means any defect, failure or malfunction of the mechanical system of a motor vehicle, including but not limited to the motor and transmission, electrical, hydraulic or suspension systems, and any defect, damage, failure or malfunction that affects the safety or normal use of a motor vehicle.

[ 1975, c. 770, §57 (NEW) .]

4. Motor vehicle. "Motor vehicle" means any self-propelled vehicle designed primarily to transport not more than 14 individuals, except motorcycles as defined in Title 29-A, section 101, subsection 38, and any vehicles operated exclusively on a rail or rails. This definition is intended to include motor trucks that have a gross vehicle weight of not more than 10,000 pounds.

[ 1997, c. 393, Pt. A, §16 (AMD) .]

5. Person. "Person" means and includes natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations and any other legal entities.

[ 1975, c. 770, §57 (NEW) .]

6. Purchaser. "Purchaser" means any person who has obtained ownership of a used motor vehicle from a dealer by transfer, gift or purchase.

[ 1975, c. 770, §57 (NEW) .]

6-A. Reconstructable motor vehicle. "Reconstructable motor vehicle" means a used motor vehicle that does not meet the inspection standards as set forth in Title 29-A, section 1751, and that is sold, offered for sale or negotiated for sale to a person other than another dealer for the purpose of transportation after repair or rebuilding.

[ 1995, c. 65, Pt. A, §19 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

6-B. Seller. "Seller" means any person who sells a used motor vehicle to a dealer, including, but not limited to, individuals, other new or used motor vehicle dealers, motor vehicle manufacturers and insurance companies.

[ 1993, c. 112, §1 (NEW) .]

7. Used motor vehicle. "Used motor vehicle" means a motor vehicle that either has been once registered or is not covered by a manufacturer's new car warranty.

[ 1975, c. 770, §57 (NEW) .]

8. Warranty. Except as otherwise provided in this section, "warranty" has the same meaning in this chapter as in Title 11, Article 2, and includes any expression or affirmation of a dealer's willingness or ability to repair the vehicle, or make it conform to other affirmations or expressions of its qualities, communicated in any manner to a purchaser at or before the agreement to sell.

[ 2005, c. 476, §2 (AMD) .]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1985, c. 429, §1 (AMD). 1985, c. 569, §1 (AMD). 1989, c. 198, §1 (AMD). 1989, c. 684, §1 (AMD). 1993, c. 112, §1 (AMD). 1995, c. 65, §§A18,19 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 393, §A16 (AMD). 2005, c. 476, §§1,2 (AMD).



10 §1472. Exclusions

Nothing in this chapter applies to motor vehicles sold, offered for sale or transferred for parts or scrap and not for transportation if that purpose is conspicuously written in the contract as follows: "This vehicle is sold for parts or scrap and not for transportation." Evidence outside the contract will be admissible to contradict such a contract provision. Nothing in this chapter applies to motor vehicles sold, offered for sale or transferred by a lessor to that vehicle's lessee or to an employee of the lessee, provided that any lessee who is otherwise a dealer, as defined in section 1471, subsection 2, is required to comply with the terms of this section in connection with any such sale or transfer to a person other than that lessee. [1989, c. 61, (AMD).]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1985, c. 429, §2 (RPR). 1989, c. 61, (AMD).



10 §1473. Construction

The provisions of this chapter shall not be construed to limit or restrict in any way the rights or warranties provided to persons under any other Maine law, except that Title 11, section 2-316, subsection 5 shall not apply to transactions under this chapter. [1975, c. 770, §57 (NEW).]

SECTION HISTORY

1975, c. 770, §57 (NEW).



10 §1474. Warranty

1. Warranty content. A dealer warrants that the motor vehicle the dealer sells, negotiates the sale of, offers for sale or transfers to a person other than another dealer has been inspected in accordance with Title 29-A, section 1751, and with the rules promulgated under that section:

A. That the motor vehicle is in the condition and meets the standards required by that law and the rules; or [1985, c. 429, §3 (NEW).]

B. If the motor vehicle is a reconstructable motor vehicle, that the motor vehicle is in the condition specified in the disclosure statement affixed to the vehicle as required by subsection 4. [1985, c. 429, §3 (NEW).]

[ 1995, c. 65, Pt. A, §20 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

2. Exclusion limitation, modification or waiver prohibited. The warranty referred to in subsection 1 herein, and any person's remedies for breach thereof, may not be excluded, limited, modified or waived by words or conduct of either the dealer or any other person.

[ 1975, c. 770, §57 (NEW) .]

3. Dealer to furnish certain written statements concerning warranty. No dealer may sell, offer for sale or transfer a used motor vehicle to a person unless he furnishes to such person a written statement containing the warranty required by subsection 1. Any other warranty, in addition to that required by subsection 1, that may be extended or agreed to by the dealer must be set forth in this written statement in accordance with further requirements of this section.

A. Every written statement shall contain, fully and conspicuously disclosed, the following information:

(1) The name and address of the dealer's place of business, where repairs, replacement of parts and other service under the warranty are to be performed or, if such repairs, replacement of parts and other service under the warranty are not to be performed at such place of business, the name, address and other identifying information of each facility within a radius of 50 miles of the dealer's place of business to which the vehicle may be brought for repairs, replacement of parts and other service under the warranty; and

(2) The following notice: "If a dealer fails to perform his obligation under the warranty, the purchaser shall give the dealer written notice of such failure before the purchaser initiates a civil action in accordance with section 1476." The notice must be sent by registered or certified mail to the dealer's last known business address. [1981, c. 470, Pt. A, §29 (RPR).]

B. In addition, the written statement required by this subsection must contain, fully and conspicuously disclosed, the following information concerning any additional warranty not required by subsection 1:

(1) The date on which the additional warranty begins as well as the date on which or the number of days or mileage at which the warranty will terminate, either handwritten or printed on the statement by the dealer;

(2) The parts or systems of the vehicle that are warranted against mechanical defects, or the parts or systems of the vehicle excluded from the warranty; and

(3) A statement of what the dealer will do in the event of a mechanical defect and at whose expense. [2013, c. 292, §1 (AMD); 2013, c. 292, §2 (AFF).]

[ 2013, c. 292, §1 (AMD); 2013, c. 292, §2 (AFF) .]

4. Disclosure of information for the sale of reconstructable motor vehicles. Disclosure of information for the sale of reconstructable motor vehicles shall be as follows.

A. No dealer may sell, negotiate the sale of, offer for sale or transfer any reconstructable motor vehicle to a person other than another dealer unless he affixes to the vehicle a conspicuous written statement that must:

(1) Appear under the following conspicuous caption:

UNSAFE MOTOR VEHICLE

THIS CAR DOES NOT MEET MAINE'S INSPECTION LAWS AND IS UNSAFE TO DRIVE ON THE ROAD. THIS CAR WILL NEED TO BE REBUILT OR REPAIRED IN ORDER TO MEET MAINE'S INSPECTION LAWS AND BE SAFELY DRIVEN ON THE ROAD;

(2) Contain a statement of the components of the motor vehicle which must be inspected pursuant to Maine's inspection laws and the specific components on this vehicle which do not meet those laws;

(3) Contain the following information in the form of an inspection report:

(a) The make, model, model year and vehicle identification number of the reconstructable motor vehicle;

(b) The signature and inspection license number of the inspection mechanic licensed by the State of Maine who performed the inspection; and

(c) The date the inspection was performed; and

(4) A statement that this vehicle must be towed from these premises. [1985, c. 429, §4 (NEW).]

B. The dealer shall present to the buyer of a reconstructable motor vehicle a copy of the disclosure statement required under paragraph A and obtain the buyer's signature and date on this disclosure prior to the sale or transfer of the reconstructable motor vehicle to the buyer. The dealer shall furnish the buyer with a copy of the signed and dated disclosure immediately after the buyer signs the disclosure. The dealer shall retain a copy of the signed and dated disclosure for a period of 3 years from the date of sale or transfer. [1985, c. 429, §4 (NEW).]

C. The inspection report shall be dated no more than 60 days prior to the date of sale, negotiation for sale, offer for sale or transfer of the reconstructable motor vehicle. [1985, c. 429, §4 (NEW).]

D. Evidence outside the contract and written disclosure will be admissible to contradict any written provisions in the contract or disclosure. [1985, c. 429, §4 (NEW).]

E. The disclosure sticker affixed to the reconstructable motor vehicle may not be removed by the dealer. [1985, c. 429, §4 (NEW).]

F. The Bureau of Motor Vehicles may adopt rules related to this section, including, but not limited to, rules establishing uniform disclosure forms and stickers. [1991, c. 837, Pt. A, §24 (AMD).]

G. In addition to the penalties described in section 1477, any violation of subsection 1, paragraph B, and this subsection shall be a Class E crime. [1985, c. 429, §4 (NEW).]

[ 1991, c. 837, Pt. A, §24 (AMD) .]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1977, c. 224, (AMD). 1977, c. 564, §50 (AMD). 1977, c. 696, §116 (AMD). 1981, c. 470, Pt. A, §29 (AMD). 1985, c. 429, §§3, 4 (AMD). 1991, c. 837, Pt. A, §24 (AMD). 1995, c. 65, §A20 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2013, c. 292, §1 (AMD). 2013, c. 292, §2 (AFF).



10 §1475. Disclosure of information

1. Written disclosure statement. No dealer may sell, negotiate the sale of, offer for sale or transfer any used motor vehicle, including any used motor vehicle transferred to another dealer, unless the dealer affixes to the vehicle a conspicuous written statement containing the information required by subsection 2-A.

[ 1991, c. 824, Pt. A, §16 (AMD) .]

2. Required contents of disclosure statement.

[ 1989, c. 878, Pt. F, §2 (RP) .]

2-A. Required contents of disclosure statement. The statement required by subsection 1 must contain a complete description of the motor vehicle to be sold, including, but not limited to:

A. The make, model, model year and any identification or serial numbers of the motor vehicle; [1989, c. 878, Pt. F, §3 (NEW).]

B. The dealer's duty to disclose promptly the name and address of the previous owner of the motor vehicle, or dealer, upon the request of any person, the principal use to which the motor vehicle was put by that owner such as personal transportation, police car, daily rental car, taxi or other descriptive term, and the type of sale or other means by which the person acquired the motor vehicle, such as trade-in, sheriff's sale, repossession, auction or other descriptive term, to the extent that such information is reasonably available to the person; [1989, c. 878, Pt. F, §3 (NEW).]

C. A statement identifying any and all mechanical defects known to the dealer at the time of sale; [1989, c. 878, Pt. F, §3 (NEW).]

D. A statement identifying the type of damage, if any, that the vehicle has sustained, such as fire, water or substantial collision damage, if that information is known to the dealer; [1989, c. 878, Pt. F, §3 (NEW).]

E. A statement, if applicable, that implied warranties with respect to the vehicle are excluded or modified. Nothing in this paragraph may be construed to affect the requirements of Title 11, section 2-316; [1989, c. 878, Pt. F, §3 (NEW).]

F. A statement, if applicable, disclosing that the vehicle was returned to the manufacturer, its agent or authorized dealer, for its nonconformity with express warranties. The statement must identify the nature of the nonconformities; [1995, c. 269, §2 (AMD).]

G. If the vehicle is repossessed, a statement identifying this fact; and [1995, c. 269, §2 (AMD).]

H. The dealer's duty to disclose conspicuously in writing the dealer's policy in relation to the return of deposits received from any person. A dealer shall require that a person making a deposit sign the form on which the disclosure appears. [1995, c. 269, §3 (NEW).]

The Bureau of Motor Vehicles may adopt rules related to this section, including, but not limited to, rules establishing uniform disclosure forms and stickers. The Bureau of Motor Vehicles may include in any rule establishing uniform disclosure forms and stickers any information that the Federal Trade Commission requires to be disclosed on a sticker pursuant to the Motor Vehicle Trade Regulation Rule, 16 Code of Federal Regulations, Part 455, except that the Bureau of Motor Vehicles may not include in any uniform disclosure form or sticker information from the Federal Trade Commission rule that conflicts in any manner with the information required by this section.

Any dealer who offers for sale to the consuming public a repossessed vehicle that has been obtained by the dealer through any transaction other than a retail sale and who meets the warranty and disclosure requirements of section 1474 and subsection 1 and this subsection has no other liability under this chapter, except for any additional warranties negotiated between the dealer and the consumer.

The dealer must require the buyer to sign and date the disclosure statement, provide the buyer with a copy of the signed and dated statement and maintain a copy of the signed and dated statement for 3 years following the sale of the vehicle.

[ 1995, c. 188, §1 (AMD); 1995, c. 269, §§2, 3 (AMD) .]

3. Written statement. A dealer shall obtain from the seller of a used motor vehicle a written statement containing the following information:

A. The make, model, model year and any identification or serial numbers of the motor vehicle; [1995, c. 625, Pt. A, §16 (RPR).]

B. The name and address of the seller, the principal use to which the motor vehicle was put by the seller, such as personal transportation, police car, daily rental car, taxi or other descriptive term; [1995, c. 625, Pt. A, §16 (RPR).]

C. A statement identifying any and all mechanical defects known to the seller at the time of sale; and [1995, c. 625, Pt. A, §16 (RPR).]

D. A statement identifying the type of damage, if any, that the vehicle has sustained, such as fire, water or substantial collision damage, if such information is known to the seller. [1995, c. 625, Pt. A, §16 (RPR).]

Any dealer who offers for sale to consumers a repossessed vehicle that has been obtained by the dealer through any transaction other than a retail sale is not subject to the provisions of this subsection.

A dealer is not subject to the provisions of this subsection if that dealer offers for sale to consumers a used motor vehicle that has been obtained by the dealer through an auction located outside the State at which buyers are limited to licensed dealers and the seller of the used motor vehicle is neither a resident of this State nor a dealer licensed in this State, if the dealer clearly discloses on the written disclosure statement required by subsections 1 and 2-A that the vehicle was acquired at an out-of-state auction and that historical information regarding mechanical defects and substantial damage is not available.

The seller of the used motor vehicle shall sign and date this written statement and the dealer who buys the vehicle shall maintain a record of it for 2 years following the sale of the motor vehicle.

As used in subsection 2-A and this subsection, "substantial collision damage" means any damage to a motor vehicle from a collision when the costs of repair of that damage, at the time of repair, including replacement of mechanical and body parts, exceed $2,000.

[ 2003, c. 240, §1 (AMD) .]

4. Lemon law buybacks. If a vehicle has been the subject of a complaint pursuant to chapter 203-A or any state's new motor vehicle lemon law that protects consumers from motor vehicles that do not conform to all manufacturer express warranties and that complaint was either filed in court or accepted for state-certified arbitration and the manufacturer subsequently purchased back the vehicle, either as the result of a court or arbitration order or voluntary settlement:

A. The dealer must disclose this fact, if known, when disclosing any defects pursuant to subsection 2-A; and [1993, c. 112, §3 (NEW).]

B. The manufacturer must disclose this fact when selling the vehicle to a dealer and completing the statement required by subsection 3. [1993, c. 112, §3 (NEW).]

[ 1993, c. 112, §3 (NEW) .]

5. Extended service warranty arbitration location. An extended service warranty that was sold in this State for a motor vehicle registered in this State that includes a clause indicating that arbitration is required must require the location of the arbitration to be in this State.

[ 2005, c. 476, §3 (NEW) .]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1981, c. 296, §§1-4 (AMD). 1983, c. 311, §§1-3 (AMD). 1985, c. 265, §§1-3 (AMD). 1985, c. 429, §5 (AMD). 1987, c. 136, (AMD). 1987, c. 593, (AMD). 1989, c. 198, §2 (AMD). 1989, c. 684, §§2-5 (AMD). 1989, c. 878, §§F2,3 (AMD). 1991, c. 62, §§1,2 (AMD). 1991, c. 824, §A16 (AMD). 1991, c. 837, §A25 (AMD). 1993, c. 112, §§2,3 (AMD). 1995, c. 65, §A21 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 188, §§1,2 (AMD). 1995, c. 269, §§2,3 (AMD). 1995, c. 625, §A16 (AMD). 1999, c. 617, §1 (AMD). 2003, c. 240, §1 (AMD). 2005, c. 476, §3 (AMD).



10 §1476. Performance under warranty

1. Failure to perform warranty obligations prohibited. No dealer shall fail to perform his obligation under a warranty made in accordance with this chapter. It shall not constitute a failure to perform such obligations if a dealer refuses to act in accordance with the provisions of that warranty with respect to any mechanical defect that resulted from unreasonable use or maltreatment of that motor vehicle by the purchaser.

[ 1975, c. 770, §57 (NEW) .]

2. Conditions deemed failure to perform warranty. A dealer shall be considered to have failed to perform his obligations under warranty made in accordance with this chapter if:

A. He fails to perform repair or replacement of parts required under the warranty within:

(1) Five calendar days, excluding Saturday, Sunday and legal holidays, after the date on which the purchaser delivers the motor vehicle to him for such repair or replacement; or

(2) Thirty-five calendar days after the date on which the purchaser delivers the motor vehicle to him if necessary parts are not available to the dealer during the period set forth in subparagraph (1); or

(3) A reasonable period after the period set forth in subparagraph (2) if necessary parts are not available to the dealer because of a strike, natural disaster or other disaster affecting the manufacture, distribution or shipment of parts; or [1975, c. 770, §57 (NEW).]

B. He fails to provide the purchaser with the use of an operating motor vehicle at no cost, except gasoline and oil, beginning at the conclusion of the time stated in paragraph A, subparagraphs (1) and (2), and continuing until repairs have been completed; or [1975, c. 770, §57 (NEW).]

C. He transfers ownership of a used motor vehicle which does not conform to the warranty imposed by section 1474, subsection 1; or [1977, c. 78, §34 (AMD).]

D. He fails in any other material respect to perform an obligation arising out of the warranty within a reasonable time. [1975, c. 770, §57 (NEW).]

[ 1977, c. 78, §34 (AMD) .]

3. Purchaser's rights upon failure of dealer to perform warranty obligations. If the dealer fails to perform his obligations under the warranty, the purchaser, in addition to any other rights he or she may have, shall have the right to:

A. Rescind the contract of sale and recover the full consideration paid for the motor vehicle, including the fair market value of any property forming part of that consideration, reduced only by:

(1) The amount of damage caused to the motor vehicle by the purchaser, other than damage resulting primarily from a mechanical defect repairable under the warranty; and

(2) With respect to vehicles that have been in possession of the purchaser for more than 30 days, diminution, if any in the retail fair market value of the motor vehicle attributable to the period during which the consumer has had possession of said motor vehicle in useable condition. Fair market value for the purposes of this subparagraph shall be measured by the average retail price listed in an authorized used car guide, such as the National Automobile Dealer's Association Official Used Car Guide New England Edition, issued next before the sale and next before the rescission. [1975, c. 770, §57 (NEW).]

B. Recover damages in an amount equal to the differences between the fair market value of the motor vehicle in its actual condition at the time the dealer fails to perform his obligations under the warranty and the fair market value of the motor vehicle had it been as warranted. Such damages may be deducted from any balance due on the contract or recovered by the purchaser in a civil action.

Before initiating a civil action pursuant to this paragraph, the purchaser must give the dealer written notice that the dealer has failed to perform his obligations under the warranty. The written notice shall be given to the dealer by registered or certified mail addressed to his usual place of business or to his last known business address. [1975, c. 770, §57 (NEW).]

[ 1975, c. 770, §57 (NEW) .]

4. Attorney's fees. If the court finds, in any action commenced under this section, that the dealer failed to perform his obligations under the warranty, the petitioner shall, in addition to other relief provided for by this section and irrespective of the amount in controversy, be awarded reasonable attorney's fees and costs incurred in connection with said action.

[ 1975, c. 770, §57 (NEW) .]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1977, c. 78, §34 (AMD).



10 §1477. Violations

1. Violations of this chapter to be violations of the Unfair Trade Practices Act. Any violation of this chapter shall constitute a violation of Title 5, chapter 10, Unfair Trade Practices Act.

[ 1975, c. 770, §57 (NEW) .]

2. Civil penalty. Each violation of this chapter constitutes a civil violation and shall be punished by a forfeiture of not less than $100 nor more than $1,000. No action may be brought for a civil violation under this subsection more than 2 years after the date of the occurrence of the violation. No dealer may be held liable for a civil violation under this subsection if that dealer shows by a preponderance of the evidence that the violation was unintentional and a bona fide error, notwithstanding the maintenance of procedures reasonably adopted to avoid any such error. The failure of a dealer or a seller of a used motor vehicle to disclose all information concerning a vehicle which is sold to another dealer as required by section 1475, when the information is known to the dealer or seller at the time of the sale or transfer of the vehicle, shall also be considered a violation of this chapter and shall constitute a civil violation that is subject to the civil penalties provided for in this subsection.

[ 1989, c. 198, §3 (AMD) .]

3. Private remedies. In addition to any other remedy, if a dealer violates this chapter, that dealer is liable to the purchaser in an amount determined by the court of not less than $100 nor more than $1,000 as liquidated damages, and for costs and reasonable attorney's fees. No action may be brought under this subsection more than 2 years after the date of the occurrence of the violation. No dealer may be held liable under this subsection if that dealer shows by a preponderance of the evidence that the violation was unintentional and a bona fide error, notwithstanding the maintenance of procedures reasonably adopted to avoid any such error.

In addition to any other remedy, if a seller of a used motor vehicle who sells the vehicle to a dealer fails to disclose facts concerning that vehicle which are required to be disclosed by the provisions of section 1475, which facts were known by the seller at the time the disclosure was made, the seller is liable to the purchasing dealer in an amount determined by the court of not less than $100 nor more than $1,000 as liquidated damages, and for costs and reasonable attorney's fees. No action may be brought under this subsection more than 30 months after the date of the occurrence of the violation.

[ 1993, c. 112, §4 (AMD) .]

SECTION HISTORY

1975, c. 770, §57 (NEW). 1981, c. 296, §5 (AMD). 1983, c. 311, §§4,5 (AMD). 1989, c. 198, §§3,4 (AMD). 1993, c. 112, §4 (AMD).



10 §1478. Motor vehicles and equipment sold at state auction

1. Exemption of State from liability. Whenever motor vehicles and equipment of a state agency as defined in Title 5, section 8002, subsection 2 are sold at a state auction, the State or any state employee shall not be liable for any personal injury or death or any property damage sustained as a result of the use of that vehicle following the sale of that vehicle at auction. At any auction held pursuant to this section, a statement shall be made at the beginning of the auction that the State is not liable for any damage, injury or death resulting from the use of the vehicle or equipment following the sale at auction.

A. For the purposes of this section, "state agency" includes the Maine community colleges. [1989, c. 443, §20 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF).]

[ 1989, c. 443, §20 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF) .]

2. State agencies to maintain documents for each vehicle. Each state agency shall maintain records for each vehicle in the possession of and assigned for primary use by the agency. The records must contain the information defined in section 1475, subsection 2, paragraphs B, C, D and F. Each state agency shall use the disclosure forms as provided by the Bureau of Motor Vehicles pursuant to section 1475, subsection 2, paragraph G.

A. In the event that a uniform disclosure form prepared by the Bureau of Motor Vehicles is not available for state agency use, each agency shall devise a form until a uniform form becomes available. [1991, c. 837, Pt. A, §26 (AMD).]

B. This subsection applies to motor vehicles purchased on or after July 1, 1986. [1985, c. 569, §2 (NEW).]

[ 1991, c. 837, Pt. A, §26 (AMD) .]

3. Transfer of vehicles among agencies. Whenever a motor vehicle or an article of equipment, subject to the provisions of this section, is transferred from one state agency to another state agency, the disclosure form for the transferred motor vehicle or equipment shall be transferred with the motor vehicle or article of equipment.

[ 1985, c. 569, §2 (NEW) .]

4. Disclosure at auction. At the time that a motor vehicle or article of equipment is provided to the auction for sale, the disclosure form must be attached to that vehicle or equipment in a place visible to the general public. The disclosure form must also indicate the last known date on which the vehicle passed inspection pursuant to Title 29-A, chapter 15.

A. In the event that a motor vehicle submitted by a state agency to the state auction does not possess a valid inspection certificate that has been issued within 180 days previous to the auction, the motor vehicle is subject to inspection pursuant to Title 29-A, chapter 15. If the motor vehicle passes inspection, a current and valid inspection certificate must be affixed to the vehicle. [1995, c. 65, Pt. A, §22 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

B. In the event that a motor vehicle subjected to a vehicle inspection pursuant to this subsection does not pass the inspection, the provision of section 1474, subsection 4 applies to the motor vehicle. [1985, c. 569, §2 (NEW).]

[ 1995, c. 65, Pt. A, §22 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

5. Temporary certification. Any motor vehicle for which there is no current and valid certificate of motor vehicle inspection at the time of sale at a state auction and which does not pose a serious threat to the general public, as determined by the Bureau of Purchases from the form required in subsection 2 and from an inspection of the vehicle, may be provided a temporary certificate authorizing the operation of the motor vehicle from the auction site to a point designated by the purchaser.

[ 1985, c. 569, §2 (NEW) .]

SECTION HISTORY

1985, c. 569, §2 (NEW). 1989, c. 443, §20 (AMD). 1991, c. 837, §A26 (AMD). 1995, c. 65, §A22 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF).






Chapter 217-A: MOLD ASSESSMENT AND REMEDIATION SERVICES

10 §1480. Disclosure statement required

A person may not provide both mold assessment and remediation services on a building project unless the person has provided to the owner of the building or the owner's agent a signed disclosure statement regarding the potential for conflict of interest in providing both mold assessment and remediation services. For purposes of this section, "person" means an individual, a partnership, a corporation or any other legal entity. [2007, c. 355, §1 (NEW).]

SECTION HISTORY

2007, c. 355, §1 (NEW).






Chapter 219: INSULATION CONTRACTORS

10 §1481. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 660, (NEW).]

1. Insulation. "Insulation" means any material, including, but not limited to, mineral wool, cellulose fibre, vermeculite and perlite, and foams to reduce heat flow between the interior and exterior surfaces of a building.

[ 1981, c. 470, Pt. B, §1 (AMD) .]

2. Person. "Person" means an individual, a copartnership, corporation or any other legal entity.

[ 1977, c. 660, (NEW) .]

3. Residence or residential. "Residence" or "residential" shall mean any existing dwelling structure with 3 or less living units whether leased or owner occupied. Except as provided in this subsection, buildings used for commercial or business purposes shall not be subject to the provisions of this chapter.

[ 1977, c. 660, (NEW) .]

4. Resistance factor. "Resistance factor" shall have the same meaning as "thermal resistance," as defined in the ASHRAE Handbook of Fundamentals.

[ 1977, c. 660, (NEW) .]

SECTION HISTORY

1977, c. 660, (NEW). 1981, c. 470, §B1 (AMD).



10 §1482. Residential insulation contract

No person shall install insulation in any existing residence for compensation without providing the owner or lessee in advance with a written contract which shall include, but not be limited to, the following provisions which shall be clearly and conspicuously disclosed in the contract: [1977, c. 660, (NEW).]

1. Resistance factor. The resistance factor of the insulation per inch and the thickness in inches to be installed;

[ 1977, c. 660, (NEW) .]

2. Type of insulation. The type of insulation to be installed;

[ 1977, c. 660, (NEW) .]

3. Area covered. An estimate of the square footage of area to be covered;

[ 1977, c. 660, (NEW) .]

4. Degree of flammability. The degree of flammability of the insulation;

[ 1979, c. 154, (RPR) .]

5. Method of installation. The method of installation to be used;

[ 1977, c. 660, (NEW) .]

6. Type of ventilation. The type of ventilation to be installed. If no ventilation is to be installed, the contract shall so state;

[ 1977, c. 660, (NEW) .]

7. Guarantee against settling. Whether the installed insulation is guaranteed against settling and, if so, for how long and to what degree; if not, the contract shall so state;

[ 1977, c. 660, (NEW) .]

8. Type of vapor barrier. The type of vapor barrier to be installed. If no vapor barrier is to be installed, the contract shall so state;

[ 1977, c. 660, (NEW) .]

9. Areas to be insulated. The areas of the dwelling to be insulated;

[ 1977, c. 660, (NEW) .]

10. Changes required. Any construction, reconstruction or structural changes required to install the insulation;

[ 1977, c. 660, (NEW) .]

11. Work following insulation. Any restoration, finishing or cleanup work to be performed following the installation of insulation;

[ 1977, c. 660, (NEW) .]

12. Provisions of warranties. The provisions of all warranties;

[ 1983, c. 681, §1 (AMD) .]

13. Names. The name, business address and owner of the firm providing the goods and services provided herein; and

[ 1983, c. 681, §1 (AMD) .]

14. Use of urea formaldehyde insulation. If urea formaldehyde insulation is to be installed, the following information:

A. A warning that urea formaldehyde may cause the occupants to experience harmful side effects, including respiratory problems, dizziness, nausea, eye and throat irritations and cancer; [1983, c. 681, §2 (NEW).]

B. Disclosure that allergic symptoms may develop anywhere from a few days to more than 6 months after installation; and [1983, c. 681, §2 (NEW).]

C. Disclosure whether the contractor will take corrective action if an allergic reaction develops. [1983, c. 681, §2 (NEW).]

[ 1983, c. 681, §2 (NEW) .]

SECTION HISTORY

1977, c. 660, (NEW). 1979, c. 154, (AMD). 1983, c. 681, §§1,2 (AMD).



10 §1483. Civil forfeiture; Unfair Trade Practices Act violation

Any person who fails to provide the owner or tenant with an insulation contract, containing at least the minimum information required by section 1482, prior to this installation of insulation into an existing residence shall be deemed to have committed a civil violation for which a forfeiture of not less than $200 for the first offense and not less than $500 for each subsequent offense shall be adjudged. In addition to the civil penalty provided in this section, any violation of this chapter shall constitute a violation of the Unfair Trade Practices Act in Title 5, chapter 10. [1977, c. 660, (NEW).]

SECTION HISTORY

1977, c. 660, (NEW).



10 §1484. Exemption

This chapter shall not apply to any person who provides to the owner or the lessee of a residence the labor or material for installing insulation in that residence if that person is not primarily engaged in the business of installing insulation and if that person does not advertise, solicit or hold himself out as one who installs insulation. For the purposes of this section, the term "not primarily engaged in the business of installing insulation" means having gross receipts for the installation of insulation which do not exceed either $2,500 for all labor or $4,500 for all materials in any one calendar year. [1977, c. 660, (NEW).]

SECTION HISTORY

1977, c. 660, (NEW).



10 §1485. Development of insulation fact sheet (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 212, (NEW). 1989, c. 501, §§DD26-28 (AMD). 2003, c. 644, §5 (RP).






Chapter 219-A: HOME CONSTRUCTION CONTRACTS

10 §1486. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 574, (NEW).]

1. Change orders. "Change orders" means a written amendment to the home construction contract which becomes part of and is in conformance with the existing contract.

[ 1989, c. 502, Pt. A, §30 (AMD) .]

2. Down payment. "Down payment" means all payments to a home construction contractor prior to or contemporaneous with the execution of the home construction contract.

[ 1987, c. 574, (NEW) .]

3. Materials. "Materials" means all supplies which are used to construct, alter or repair a residence.

[ 1987, c. 574, (NEW) .]

4. Home construction contract. "Home construction contract" means a contract to build, remodel or repair a residence, including not only structural work but also electrical, plumbing and heating work; carpeting; window replacements; and other nonstructural work.

[ 1989, c. 248, §1 (AMD) .]

5. Residence. "Residence" means a dwelling with 3 or fewer living units and garages, if any. Buildings used for commercial or business purposes are not subject to this chapter.

[ 1989, c. 248, §1 (AMD) .]

SECTION HISTORY

1987, c. 574, (NEW). 1989, c. 248, §1 (AMD). 1989, c. 502, §A30 (AMD).



10 §1487. Home construction contracts

Any home construction contract for more than $3,000 in materials or labor must be in writing and must be signed by both the home construction contractor and the homeowner or lessee. Both the contractor and the homeowner or lessee must receive a copy of the executed contract prior to any work performance. This basic contract must contain the entire agreement between the homeowner or lessee and the home construction contractor and must contain at least the following parts: [2003, c. 85, §1 (AMD).]

1. Names of parties. The name, address and phone number of both the home construction contractor and the homeowner or lessee;

[ 1987, c. 574, (NEW) .]

2. Location. The location of the property upon which the construction work is to be done;

[ 1987, c. 574, (NEW) .]

3. Work dates. Both the estimated date of commencement of work and the estimated date when the work will be substantially completed. The estimated date of commencement of work and the completion date may be changed if work can not begin or end due to circumstances beyond the control of the contractor, including, but not limited to, the lack of readiness of the job site or the unavailability of building materials;

[ 2003, c. 85, §2 (AMD) .]

4. Contract price. The total contract price, including all costs to be incurred in the proper performance of the work, or, if the work is priced according to a "cost-plus" formula, the agreed-upon price and an estimate of the cost of labor and materials;

[ 1987, c. 574, (NEW) .]

5. Payment. The method of payment, with the initial down payment being limited to no more than 1/3 of the total contract price;

[ 1987, c. 574, (NEW) .]

6. Description of the work. A general description of the work and materials to be used;

[ 1987, c. 574, (NEW) .]

7. Warranty. A warranty statement which reads:

"In addition to any additional warranties agreed to by the parties, the contractor warrants that the work will be free from faulty materials; constructed according to the standards of the building code applicable for this location; constructed in a skillful manner and fit for habitation or appropriate use. The warranty rights and remedies set forth in the Maine Uniform Commercial Code apply to this contract";

[ 1989, c. 248, §2 (AMD) .]

8. Resolution of disputes. A statement allowing the parties the option to adopt one of 3 methods of resolving contract disputes in addition to the option of a small claims action. At a minimum, this statement must provide the following information:

"If a dispute arises concerning the provisions of this contract or the performance by the parties that may not be resolved through a small claims action, then the parties agree to settle this dispute by jointly paying for one of the following (check only one):

(1) Binding arbitration under the Maine Uniform Arbitration Act, in which the parties agree to accept as final the arbitrator's decision ( );

(2) Nonbinding arbitration, with the parties free to reject the arbitrator's decision and to seek a solution through other means, including a lawsuit ( ); or

(3) Mediation, in which the parties negotiate through a neutral mediator in an effort to resolve their differences in advance of filing a lawsuit ( )";

[ 2009, c. 173, §1 (AMD) .]

9. Change orders. A change order statement which reads:

"Any alteration or deviation from the above contractual specifications that results in a revision of the contract price will be executed only upon the parties entering into a written change order";

[ 1989, c. 248, §2 (AMD) .]

10. Door-to-door sales. If the contract is being used for sales regulated by the consumer solicitation sales law, Title 32, chapter 69, subchapter V or the home solicitation sales law, Title 9-A, Part 5, a description of the consumer's rights to avoid the contract, as set forth in these laws;

[ 1989, c. 193, §1 (AMD) .]

11. Residential insulation. If the construction includes installation of insulation in an existing residence, any disclosures required by chapter 219, Insulation Contractors;

[ 2005, c. 619, §1 (AMD); 2005, c. 619, §6 (AFF) .]

12. Energy standards. A statement by the contractor that chapter 214 establishes minimum energy efficiency building standards for new residential construction, and whether the new building or an addition to an existing building will meet or exceed those standards;

[ 2005, c. 619, §2 (AMD); 2005, c. 619, §6 (AFF) .]

13. Consumer protection information. As an addendum to the contract, a copy of the Attorney General's consumer protection information on home construction and repair, which includes information on contractors successfully sued by the State, as provided on the Attorney General's publicly accessible website; and

[ 2005, c. 619, §3 (NEW); 2005, c. 619, §6 (AFF) .]

14. Attorney General's publicly accessible website. A clear and conspicuous notice that states that consumers are strongly advised to visit the Attorney General's publicly accessible website to gather current information on how to enforce their rights when constructing or repairing their homes, as well as the Attorney General's publicly accessible website address and telephone number.

[ 2005, c. 619, §4 (NEW); 2005, c. 619, §6 (AFF) .]

SECTION HISTORY

1987, c. 574, (NEW). 1989, c. 193, §§1,2 (AMD). 1989, c. 248, §2 (AMD). 2003, c. 85, §§1,2 (AMD). 2005, c. 619, §§1-4 (AMD). 2005, c. 619, §6 (AFF). 2009, c. 173, §1 (AMD).



10 §1488. Change orders

Each change order to a home construction contract must be in writing and becomes a part of and is in conformance with the existing contract. All work shall be performed under the same terms and conditions as specified in the original contract unless otherwise stipulated. The change order must detail all changes to the original contract that result in a revision of the contract price. The previous contract price must be stated and the revised price shall also be stated. Both parties must sign the change order. [1987, c. 574, (NEW).]

SECTION HISTORY

1987, c. 574, (NEW).



10 §1489. Exemption

Parties to a home construction contract may exempt themselves from the requirements of this chapter only if the contractor specifically informs the homeowner or lessee of his rights under this chapter and the parties then mutually agree to a contract or change order that does not contain the parts set forth in sections 1487 and 1488. [1987, c. 574, (NEW).]

SECTION HISTORY

1987, c. 574, (NEW).



10 §1490. Penalties

1. Violation. Any violation of this chapter shall constitute prima facie evidence of a violation of the Unfair Trade Practices Act, Title 5, chapter 10.

[ 1987, c. 574, (NEW) .]

2. Civil penalty. Each violation of this chapter constitutes a civil violation for which a forfeiture of not less than $100 nor more than $1,000 may be adjudged. No action may be brought for a civil violation under this subsection more than 2 years after the date of the occurrence of the violation. No home construction contractor may be held liable for a civil violation under this subsection if the contractor shows by a preponderance of the evidence that the violation was unintentional and a bona fide error, notwithstanding the maintenance of procedures reasonably adopted to avoid any such error.

[ 1987, c. 574, (NEW) .]

SECTION HISTORY

1987, c. 574, (NEW).






Chapter 221: WARRANTIES FOR SALE AND INSTALLATION OF SOLAR ENERGY EQUIPMENT

10 §1491. Legislative findings and purpose

The Legislature finds that a major detriment to the commercialization of solar energy in Maine is lack of consumer confidence in the performance and reliability of solar energy equipment. It is the purpose of this chapter, therefore, to establish a minimum warranty for the sale and installation of all solar energy equipment in Maine. [1979, c. 299, (NEW).]

SECTION HISTORY

1979, c. 299, (NEW).



10 §1492. Definitions

As used in this chapter, unless the context indicates otherwise, the following terms shall have the following meanings. [1979, c. 299, (NEW).]

1. Solar energy equipment. "Solar energy equipment" means all controls, tanks, pumps, heat exchangers, collectors and all other equipment necessary for the collection, transfer and storage of solar energy, as determined by the Governor's Energy Office. Passive solar energy systems or those systems using natural means to collect, store and transfer solar energy may not be included under this chapter.

[ 2011, c. 655, Pt. MM, §9 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

SECTION HISTORY

1979, c. 299, (NEW). 1989, c. 501, §DD29 (AMD). 2011, c. 655, Pt. MM, §9 (AMD). 2011, c. 655, Pt. MM, §26 (AFF).



10 §1493. Express warranty (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 299, (NEW). 1989, c. 501, §DD30 (AMD). 2003, c. 644, §6 (RP).



10 §1494. Civil forfeiture; Unfair Trade Practices Act violation

Any person who fails to provide the purchaser of solar energy equipment, as defined in this chapter, with a minimum warranty, as established by law, shall be deemed to have committed a civil violation for which a forfeiture of not less than $200 nor more than $500 for the first offense and not less than $500 nor more than $1,000 for each subsequent offense shall be adjudged. In addition to the civil penalty provided in this section, any violation of this chapter shall constitute a violation of Title 5, chapter 10. [1979, c. 299, (NEW).]

SECTION HISTORY

1979, c. 299, (NEW).






Chapter 222: PAYROLL PROCESSORS

10 §1495. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 495, §1 (NEW).]

1. Employer. "Employer" means a person that maintains an office or otherwise transacts business in this State and makes payment of wages taxable under Title 36, Part 8 to a resident or nonresident individual.

[ 1997, c. 495, §1 (NEW) .]

1-A. Administrator. "Administrator" means, except in cases in which the payroll processor is a supervised financial organization or a wholly owned subsidiary of a supervised financial organization, the Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation. In cases in which the payroll processor is a supervised financial organization or a wholly owned subsidiary of a supervised financial organization, "administrator" means the Superintendent of Financial Institutions within the Department of Professional and Financial Regulation. For the purposes of this subsection, "supervised financial organization" has the same meaning as in Title 9-A, section 1-301, subsection 38-A.

[ 2005, c. 500, §2 (AMD); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

1-B. Full-service payroll processor license. "Full-service payroll processor license" means a license permitting a payroll processor to prepare and issue payroll checks, prepare and file state or federal income withholding tax reports and unemployment insurance compensation reports and collect, hold and turn over to the State Tax Assessor or to federal tax authorities income withholding taxes or unemployment insurance contributions.

[ 2011, c. 308, §1 (NEW) .]

1-C. Issue payroll checks. To "issue payroll checks" means to provide redeemable payroll payment instruments and includes functions performed by a payroll processor that holds a signature stamp, electronic signature or presigned check stock from the employer, but does not include functions performed by a payroll processor that provides unsigned checks to the employer for distribution by the employer.

[ 2011, c. 308, §1 (NEW) .]

1-D. Limited payroll processor license. "Limited payroll processor license" means a license that permits a payroll processor to prepare and issue payroll checks and prepare and file state or federal income withholding tax reports and unemployment insurance compensation reports, but does not permit the licensee to collect, hold or turn over to the State Tax Assessor or to federal tax authorities income withholding taxes or unemployment insurance contributions.

[ 2011, c. 308, §1 (NEW) .]

2. Payroll processing services. "Payroll processing services" means preparing and issuing payroll checks; preparing and filing state or federal income withholding tax reports or unemployment insurance contribution reports; or collecting, holding and turning over to the State Tax Assessor or to federal tax authorities income withholding taxes pursuant to Title 36, chapter 827 or federal law or unemployment insurance contributions pursuant to Title 26, chapter 13, subchapter 7 or federal law.

[ 2011, c. 308, §2 (AMD) .]

3. Payroll processor. "Payroll processor" means a person that provides payroll processing service for one or more employers.

[ 1997, c. 495, §1 (NEW) .]

4. Restricted payroll processor license. "Restricted payroll processor license" means a license that permits a payroll processor to prepare and file state or federal income withholding tax reports and unemployment insurance compensation reports, but does not permit the licensee to collect, hold or turn over to the State Tax Assessor or to federal tax authorities income withholding taxes or unemployment insurance contributions or to issue payroll checks.

[ 2011, c. 308, §3 (NEW) .]

SECTION HISTORY

1997, c. 495, §1 (NEW). 1997, c. 668, §2 (AMD). 2003, c. 668, §1 (AMD). 2003, c. 668, §12 (AFF). 2005, c. 500, §2 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF). 2011, c. 308, §§1-3 (AMD).



10 §1495-A. Registration required (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 495, §1 (NEW). 1999, c. 172, §1 (AMD). 1999, c. 172, §2 (AFF). 2003, c. 668, §12 (AFF). 2003, c. 668, §2 (RP).



10 §1495-B. Disclosure to employers

1. Generally.

[ 2003, c. 668, §12 (AFF); 2003, c. 668, §3 (RP) .]

2. Exception.

[ 2003, c. 668, §12 (AFF); 2003, c. 668, §3 (RP) .]

3. Periodic reports to employers. On a regular basis not less frequently than quarterly, a payroll processor shall provide to each employer an accounting of:

A. Funds received from that employer; and [2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF).]

B. The aggregate amounts disbursed for:

(1) Payroll;

(2) Each category of local, state and federal tax; and

(3) Unemployment compensation premiums. [2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF).]

[ 2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF) .]

4. Disclosure of methods of verification. On a regular basis not less frequently than quarterly, a payroll processor shall clearly and conspicuously and in easily understood language disclose to each employer for which it provides payroll processing services the specific method or methods whereby each employer can contact state and federal tax and unemployment insurance authorities, including but not limited to Internet address and toll-free telephone number information, to verify that payments have been made and properly credited on behalf of the employer.

[ 2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF) .]

5. Disclosure of limitations of surety bond. Whenever a payroll processor promotes, markets or advertises itself or its services and uses the phrase "bonded with the State" or "fully bonded" or other language that in the opinion of the administrator would lead an employer to believe that the bond coverage provides full compensation for potential losses should the payroll processor fail to make required payments or become insolvent, the payroll processor shall also include a clear and conspicuous disclaimer stating that use of the language referencing bonding does not signify or ensure that the bond will cover all potential claims if the payroll processor fails to comply with its responsibilities under this chapter. A payroll processor also shall provide this disclaimer to an employer before contracting for payroll processing services to that employer.

[ 2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF) .]

6. Notices of nonpayment to be sent to employers. A payroll processor may not designate itself as the sole recipient of notices from state or federal authorities for nonpayment of taxes or unemployment insurance contributions. A payroll processor shall ensure that such notices are provided directly to the affected employers.

[ 2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF) .]

7. Exception. A payroll processor that does not have the authority to access, control, direct, transfer or disburse a client's funds is not subject to this section.

[ 2003, c. 668, §4 (NEW); 2003, c. 668, §12 (AFF) .]

SECTION HISTORY

1997, c. 495, §1 (NEW). 2003, c. 668, §§3,4 (AMD). 2003, c. 668, §12 (AFF).



10 §1495-C. Penalties

1. Civil violations. A payroll processor is subject to a civil penalty or a civil forfeiture in accordance with the following.

A. A payroll processor that fails to provide the disclosure statement required by section 1495-B to an employer for which it provides payroll processing services commits a civil violation for which a forfeiture of not less than $50 nor more than $250 may be adjudged. Each failure to notify a particular client constitutes a separate violation for the purposes of this section. An action for a civil violation under this subsection must be brought within 2 years after the date on which disclosure should have been made. An owner or operator of a payroll processor may not be held liable for a civil violation under this subsection if that person shows by a preponderance of the evidence that the violation was unintentional. [1997, c. 495, §1 (NEW).]

B. A payroll processor that conducts business in this State and fails to obtain a license from the administrator as required by section 1495-D commits a civil violation for which a penalty of not less than $1,500 nor more than $7,500 may be adjudged. [2003, c. 668, §5 (AMD); 2003, c. 668, §12 (AFF).]

[ 1997, c. 495, §1 (NEW); 2003, c. 668, §5 (AMD); 2003, c. 668, §12 (AFF) .]

2. Criminal violations. A payroll processor is a fiduciary for purposes of Title 17-A, section 903.

[ 1997, c. 495, §1 (NEW) .]

SECTION HISTORY

1997, c. 495, §1 (NEW). 2003, c. 668, §5 (AMD). 2003, c. 668, §12 (AFF).



10 §1495-D. Licensing; proof of insurance and bonding; fees

1. License required. A person desiring to engage or continue in business in this State as a payroll processor shall apply to the administrator for a license under this chapter on or before January 31st of each year. The application must be in a form prescribed by the administrator. The administrator may refuse the application if it contains erroneous or incomplete information. A license may not be issued unless the administrator, upon investigation, finds that the financial responsibility, character and fitness of the applicant and, where applicable, its partners, officers or directors, warrant belief that the business will be operated honestly and fairly within the purposes of this chapter.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

2. Proof of fidelity insurance. Each applicant for a limited payroll processor license, and each applicant for a full-service payroll processor license that issues payroll checks, shall provide to the administrator proof of one of the following, at the applicant's option, in an amount 2 times the highest weekly payroll processed by the applicant in the preceding year or in the amount of $5,000,000, whichever is less:

A. Fidelity bond; [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

B. Employee dishonesty bond; [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

C. Third-party fidelity coverage; or [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

D. Liability insurance, including crime coverage. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

[ 2011, c. 308, §4 (AMD) .]

3. Proof of surety bond or other security. Except as provided in section 1495-E, subsection 4, an applicant under subsection 1 shall provide to the administrator proof of the surety bond or other security instrument required pursuant to section 1495-E.

[ 2005, c. 278, §1 (AMD) .]

3-A. Conditional, probationary or provisional licenses. The administrator, within the administrator's discretion, may issue a conditional, probationary or provisional license to an applicant. A conditional, probationary or provisional license may run for any time period the administrator considers appropriate and must be consistent with ensuring the maximum practicable protection for employers.

[ 2005, c. 278, §2 (NEW) .]

4. Fees. The initial license application and annual renewal application must include the fees set out in this subsection.

A. The fee for a full-service payroll processor license or a limited payroll processor license is $200 if the payroll processor has fewer than 25 employers as payroll processing clients; $500 if the payroll processor has from 25 to 500 employers as payroll processing clients; and $800 for those payroll processors that have more than 500 employers as payroll processing clients. [2011, c. 308, §5 (NEW).]

B. The fee for a restricted payroll processor license is $100. [2011, c. 308, §5 (NEW).]

The aggregate of license fees and other fees and assessments provided for by this chapter is appropriated for the use of the administrator. Any balance of these funds does not lapse but must be carried forward to be expended for the same purpose in the following fiscal year.

[ 2011, c. 308, §5 (RPR) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF). 2005, c. 278, §§1-3 (AMD). 2011, c. 308, §§4, 5 (AMD).



10 §1495-E. Surety bonding

1. Bond required; minimum amount; duration. Each application for a license under section 1495-D must be accompanied by evidence of a surety bond, in a form approved by the administrator, in an amount equal to the total of all local, state and federal tax payments and unemployment insurance premiums processed by the payroll processor on behalf of employers in this State in the 3-consecutive-month period of highest volume during the previous calendar year or $50,000, whichever is greater, but not to exceed $500,000. The bond must designate the administrator as payee. The bond paid to the administrator may be used for the purposes of the administrator and for the benefit of any employer who may have a cause of action against the payroll processor. The terms of the bond must run continuously until cancelled and the aggregate amount of the bond must be maintained at all times during the licensing period.

[ 2005, c. 278, §4 (AMD) .]

2. Modification of bond requirement. The administrator, within the administrator's discretion, may modify terms and conditions specified in subsection 1 or may permit submission of an irrevocable letter of credit or other alternative form of security so as to ensure the maximum practicable or appropriate protection for employers.

[ 2005, c. 500, §3 (AMD) .]

2-A. Alternative security; Payroll Processor Recovery Fund. The Superintendent of Consumer Credit Protection within the Department of Professional and Financial Regulation, referred to in this subsection as "the fund administrator," shall administer the Payroll Processor Recovery Fund, established in section 980-D and referred to in this section as "the fund." Participation in the fund must be made available to any payroll processor that is not a supervised financial organization as defined in Title 9-A, section 1-301, subsection 38-A or a wholly owned subsidiary of such a supervised financial organization. The fund administrator may increase the fund, replenish the fund and seek reimbursement for the fund administrator's initial deposit into the fund through annual or special assessments against payroll processors using the fund. Before being eligible to participate in the fund, a payroll processor must provide a $10,000 surety bond or irrevocable letter of credit in a form acceptable to the fund administrator. Assessments into the fund must be in amounts equal to 1% of the balance of bond coverage required pursuant to this section. An initial deposit into the fund must be made by the fund administrator in an amount not less than 1/2 of the maximum amount of a surety bond or other security required pursuant to subsection 1. All amounts assessed by the fund administrator must be paid into the fund until the fund reaches the maximum amount of a surety bond or other security required pursuant to subsection 1, after which time assessments must be equally divided between payments into the fund and payments to the fund administrator until the fund administrator is reimbursed for the fund administrator's initial deposit into the fund. If an employer's loss due to a participating payroll processor's failure to pay taxes or unemployment insurance premiums is demonstrated to the satisfaction of the fund administrator, the fund administrator shall require release of funds to the fund administrator for the benefit of the employer. If employer losses exceed the maximum amount recoverable pursuant to this subsection, funds are distributed to employers on a pro rata basis, based on the magnitude of the demonstrated loss. In the event an initial claim is made against the fund, any other claims arising within 45 days of the initial claim must be treated as having arisen on the same day as the initial claim for purposes of allocating recoveries to affected employers. Total funds released as a result of the failure of any one payroll processor to pay taxes or unemployment insurance premiums may not exceed 50% of the current fund balance. Fund proceeds must be used only for recovery of unpaid taxes and unemployment insurance premiums and may not be used for any other purpose.

[ 2005, c. 500, §4 (NEW); 2007, c. 273, Pt. B, §6 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

3. Cancellation notification. A surety company issuing a bond pursuant to this section shall immediately notify the administrator when that bond is cancelled or terminated or lapses. The notice must include the name and address of the payroll processor and the amount of the bond. The cancellation, termination or lapse is not effective until at least 30 days after the administrator receives notice.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

4. Exceptions. A payroll processor that does not have the authority to access, control, direct, transfer or disburse a client's funds is not subject to this section. A payroll processor that arranges for the transfer of funds from an employer's account directly to taxing authorities for payment of the employer's taxes is not subject to this section, as long as the payroll processor is not authorized to arrange for the transfer of funds for any other uses or to any other accounts. The administrator may construe this subsection through issuance of an advisory ruling or through rules adopted pursuant to section 1495-F.

[ 2005, c. 278, §4 (AMD) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF). 2005, c. 278, §4 (AMD). 2005, c. 500, §§3,4 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §6 (REV). 2007, c. 695, Pt. A, §47 (AFF).



10 §1495-F. Powers of administrator

1. Examinations. The administrator shall establish a program of regular examinations of payroll processors subject to the provisions of this chapter. The regular examinations must be conducted not less frequently than every 18 months. The administrator may, in the administrator's discretion, use an audit report of a payroll processor performed by the processor or another party to supplement or substitute for the administrator's own regular examination. In addition, the administrator may, at any time, conduct a special examination or investigation of any payroll processor the administrator believes has engaged in conduct that is a violation of any provision in this chapter. For purposes of both routine and special examinations and investigations, the payroll processor shall give the administrator free and reasonable access to the offices, places of business and records of the payroll processor, and the administrator may make and procure copies of those records, books, documents or other materials without employing the subpoena powers provided by subsection 2. For purposes of both routine and special examinations and investigations, and in addition to reviewing for compliance with other provisions of this chapter, the administrator may review the safety and soundness of the payroll processor, including but not limited to an examination of its assets and liabilities and its investments of employer funds to ensure that the payroll processor is utilizing prudent investment practices with respect to those funds.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

2. Subpoenas. For the purposes of this section, the administrator may administer oaths or affirmations and, upon the administrator's own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence and require the production of any matter that is relevant to an examination or investigation, including the existence, description, nature, custody, condition and location of any books, documents or other material and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of admissible evidence.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

3. Inspection of records. If the payroll processor's records are located outside this State, that payroll processor, at the administrator's option, shall either make the records available to the administrator at a convenient location within the State or allow the administrator or the administrator's representatives to inspect them at the place where the records are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the administrator's behalf.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

3-A. Accounting standards and escrow requirement. To facilitate the administrator's compliance examination responsibilities, a payroll processor shall maintain a trust account for client funds in accordance with generally accepted accounting principles, international accounting standards or other recognized accounting standards. A payroll processor may not commingle funds held on behalf of its clients with the payroll processor's operating funds.

[ 2011, c. 308, §6 (NEW) .]

4. Maintenance of records. A payroll processor shall maintain records of its payroll processing service activity in conformity with generally accepted accounting principles and practices and in a manner that will enable the administrator to determine whether the payroll processor is complying with the provisions of this chapter. The records need not be kept in the place of business where the activity took place if the administrator is given free access to the records, wherever located. All records relating to payroll processing services must be maintained for at least 6 years from the end of the fiscal year in which the activity took place.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

5. Enforcement. If an individual without lawful excuse fails to obey a subpoena or to give testimony when directed to do so by the administrator or obstructs the proceedings by any means, whether or not in the presence of the administrator, that individual is guilty of contempt. The administrator, through the Attorney General, may file a complaint in the Superior Court of the county in which an act on which the complaint is based was performed or in which the individual resides or transacts business setting forth the facts constituting the contempt and requesting an order returnable in not less than 2 days nor more than 5 days directing the individual to show cause before the court why the individual should not be punished for contempt. If the court determines that the individual has committed any alleged contempt, the court shall punish the offender for contempt.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

6. Expenses. At the discretion of the administrator, the expenses of the administrator necessarily incurred in the examination or investigation of any payroll processor engaged in conduct governed by this chapter may be charged to that payroll processor. That payroll processor may be assessed for the actual expenses incurred by the administrator, including, but not limited to, travel expenses and the proportionate part of the salaries and expenses of examiners engaged in the examination or investigation. Notice of any assessment of those costs must be given to the payroll processor by the administrator as soon as feasible after the close of the examination or investigation and the payroll processor must have the time specified by the administrator to pay the assessment, which may not be less than 30 days.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

7. Rules. The administrator may adopt reasonable rules governing payroll processors in accordance with this chapter. These rules are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF). 2011, c. 308, §6 (AMD).



10 §1495-G. Contracts and cooperation with other agencies

1. Other agencies' staff. The administrator may employ and engage experts, professionals or other personnel of other state or federal regulatory agencies as may be necessary to assist the administrator in carrying out the regulatory functions of this chapter. The administrator may contract agency staff to other state and federal agencies to assist those other state and federal agencies in carrying out their regulatory functions.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

2. Cooperative agreements. The administrator may enter into cooperative agreements with other state, federal or foreign agencies to facilitate the regulatory functions of the administrator, including, but not limited to, the sharing between agencies of information that is otherwise confidential, coordination of examinations and joint examinations.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

3. Confidentiality. Any information furnished pursuant to this section by or to the administrator that has been designated as confidential by the agency furnishing the information remains the property of the agency furnishing the information and must be kept confidential by the recipient of the information except as authorized by the furnishing agency.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

4. Provision of information by state agencies. Notwithstanding any other provision of law, a state agency, including but not limited to the State Tax Assessor and the Department of Labor, shall provide such information to the administrator as is necessary for the administrator's enforcement of this chapter.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF).



10 §1495-H. Enforcement actions

A payroll processor that fails to obtain a license under section 1495-D or that violates any provision of this chapter or any rule issued by the administrator, or through any unfair, unconscionable or deceptive practice causes or has the potential to cause damage to an employer or employee of that employer, is subject to one or more of the actions specified in this section: [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

1. Cease and desist order. A cease and desist order.

A. The administrator may issue and serve an order upon a payroll processor requiring that processor to cease and desist from the violation or practice if in the opinion of the administrator that payroll processor subject to the provisions of this chapter is engaging in or has engaged in or if the administrator has reasonable cause to believe that the processor is about to engage in any of the following violations or practices:

(1) Violation of a law, rule or regulation relating to the supervision of the payroll processor;

(2) Violation of any written agreement entered into with the administrator; or

(3) An anticompetitive or deceptive practice or one that is otherwise injurious to the public interest. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

B. Except as provided in paragraph C, prior to the issuance of any order to cease and desist in accordance with this subsection, the administrator shall provide notice to the payroll processor. This notice must contain a statement of the facts upon which the order is to be issued and the date upon which the order is to take effect. Upon petition of any interested party, a hearing in conformity with Title 5, chapter 375 must be provided prior to the effective date of any order issued pursuant to this subsection, except as provided in paragraph C. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

C. Whenever, in the opinion of the administrator, a violation or practice requires immediate action for the protection of the public or when the violation or practice or the continuation thereof is likely to cause insolvency or substantial dissipation of the assets or earnings of the payroll processor, the administrator may issue an order pursuant to this subsection which becomes effective upon service of that order, without prior notice or hearing. If an order subsequently is issued by the administrator pursuant to paragraph A, the administrator shall afford an opportunity for a hearing to rescind the order and action taken promptly thereafter, upon application by an interested party; [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

2. Bond or security forfeiture. After notice and hearing, forfeiture of that portion of the required bond or other security instrument as proportionately may make aggrieved parties whole;

[ 2005, c. 278, §5 (AMD) .]

3. Civil action by administrator. A civil action seeking civil penalties, remedial action and injunctive relief by the administrator through the Attorney General, after which a court may assess a civil penalty of not less than $1,500 nor more than $7,500 per violation or order remedial or injunctive relief. When the violation consists of failure to maintain the surety bond required by section 1495-E, each day in which coverage is not provided constitutes a separate violation;

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

4. Private civil action. A civil action by an aggrieved employer in which that employer has the right to recover actual damages from the payroll processor in an amount determined by the court, plus costs of the action together with reasonable attorney's fees;

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

5. Regulatory oversight. Increased regulatory oversight by the administrator, including requiring reports or other information to be submitted at those times and in such forms as the administrator considers appropriate for the proper supervision and regulation of the payroll processor; and

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

6. Action on license. Revocation, suspension or nonrenewal of the payroll processor's license.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF). 2005, c. 278, §5 (AMD).



10 §1495-I. Insolvency and liquidation

1. Voluntary liquidation. A payroll processor who voluntarily ceases to do business in the State is subject to the following provisions.

A. Prior to voluntarily ceasing business as a payroll processor, a payroll processor shall:

(1) Notify the administrator of the proposed termination at least 30 days prior to its effective date;

(2) Notify all employers in writing of the proposed termination at least 30 days prior to its effective date;

(3) Provide all employers with detailed final accountings of all accounts;

(4) Remit all money held by the payroll processor to each respective employer or the appropriate taxing authority; and

(5) Return its license to the administrator for cancellation. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

B. When terminating a business, a payroll processor whose contract with an employer does not authorize the processor to assign the account to another processor may not transfer the account to another processor without first securing the written permission of the employer. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

2. Involuntary liquidation. A payroll processor who is no longer eligible to do business in this State is subject to the following provisions.

A. If, upon examination of a payroll processor, the administrator is of the opinion that the payroll processor is insolvent or can no longer obtain a surety bond or when the license of a payroll processor has expired or terminated for any reason, the administrator may appoint a receiver who shall proceed to close the payroll processor. The person appointed by the administrator as a receiver may be the administrator, a deputy or such other person as the administrator may choose, and a certified copy of the order making such appointment is evidence of the appointment. A receiver has the power and authority provided in this chapter and such other powers and authority as may be expressed in the order of the administrator. If the administrator or a deputy is appointed receiver, no additional compensation need be paid, but any reasonable and necessary expenses as a receiver must be paid by the processor. If another person is appointed, then the compensation of the receiver must be paid from the assets of that processor. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

B. Upon taking possession of the property and business of a payroll processor under this section, the receiver:

(1) May collect money due to the administrator and perform all acts necessary to conserve the payroll processor's assets and business and shall proceed to liquidate the payroll processor's affairs;

(2) Shall collect all debts due and claims belonging to the payroll processor and may sell or compound all bad or doubtful debts;

(3) May sell, for cash or other consideration or as provided by law, all or any part of the real and personal property of the payroll processor;

(4) May take, in the name of the administrator, a mortgage on the real property from a bona fide purchaser to secure the whole or part of the purchase price; and

(5) May borrow money and issue evidence of indebtedness therefor. To secure the repayment of this money, the receiver may mortgage, pledge, transfer in trust or hypothecate any of the property of the payroll processor, whether real, personal or mixed, superior to any charge for expenses of liquidation. [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

C. The assets of the payroll processor in liquidation, exclusive of any bond proceeds, must be disbursed in the following order:

(1) First, the payment of the costs and expenses of liquidation;

(2) Second, payment of payroll, tax and unemployment insurance premium funds held by the payroll processor;

(3) Third, payment of all debts, claims and obligations owed by the payroll processor;

(4) Fourth, the payment of claims otherwise proper that were not filed within the prescribed time; and

(5) Fifth, the payment of any obligation expressly subordinated to claims entitled to the priority established by subparagraphs (1) to (3). [2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF).]

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

3. Judicial review. A payroll processor closed by action of the administrator pursuant to this chapter may bring an action challenging the administrator's appointment of receiver in Superior Court of Kennebec County or of the county in which the processor transacts business within 10 days after the administrator appoints a receiver. The court shall uphold the administrator's finding that a payroll processor is insolvent or that its condition is such as to render its further proceedings hazardous to the public or to those having funds in its custody and shall uphold the appointment of a receiver unless the court finds that the administrator's action was arbitrary and capricious.

[ 2003, c. 668, §6 (NEW); 2003, c. 668, §12 (AFF) .]

SECTION HISTORY

2003, c. 668, §6 (NEW). 2003, c. 668, §12 (AFF).






Chapter 223: TELEFACSIMILE TRANSMISSIONS

10 §1496. Unsolicited telefacsimile transmissions prohibited

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Telefacsimile" means any process in which electronic signals are transmitted by means of a telephone system for immediate direct printing as images or written text, excluding telecommunication signals transmitted by devices for the deaf, hearing impaired or speech impaired. [1989, c. 758, (NEW).]

[ 1989, c. 758, (NEW) .]

2. Prohibition. No person may initiate:

A. The unsolicited transmission of a telefacsimile message:

(1) Seeking charitable contributions; or

(2) Promoting real property, goods or services for purchase or rent by the recipient of such a message. [1989, c. 758, (NEW).]

[ 1989, c. 758, (NEW) .]

3. Exception. Subsection 2, paragraph A, does not apply if the person initiating the transmission and the recipient have a contractual or business relationship and no request to cease any such transmission has been made by the recipient in writing or by telefacsimile message to the person initiating the transmission.

[ 1989, c. 758, (NEW) .]

4. Penalty. Violation of this chapter is an unfair trade practice as prohibited by Title 5, section 207. Each complete telefacsimile transmission constitutes a separate violation.

[ 1989, c. 758, (NEW) .]

SECTION HISTORY

1989, c. 758, (NEW). 1989, c. 758, (NEW). 1989, c. 758, (NEW).






Chapter 223-A: CELLULAR TELEPHONE CUSTOMER PRIVACY ACT

10 §1496-A. Short title

This chapter may be known and cited as "the Cellular Telephone Customer Privacy Act." [2005, c. 582, §1 (NEW).]

SECTION HISTORY

2005, c. 582, §1 (NEW).



10 §1496-B. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2005, c. 582, §1 (NEW).]

1. Customer proprietary network information. "Customer proprietary network information" has the same meaning as in 47 United States Code, Section 222(h)(1) as in effect on January 1, 2006.

[ 2005, c. 582, §1 (NEW) .]

2. Other customer proprietary information. "Other customer proprietary information" means any information loaded, installed or otherwise placed on a wireless telephone or transmitted from a wireless telephone by a wireless telephone customer.

[ 2005, c. 582, §1 (NEW) .]

3. Telecommunications carrier. "Telecommunications carrier" has the same meaning as in 47 United States Code, Section 153(44) as in effect on January 1, 2006.

[ 2005, c. 582, §1 (NEW) .]

4. Wireless telephone service. "Wireless telephone service" means any mobile telecommunications services as defined in Title 35-A, section 102, subsection 9-A.

[ 2005, c. 582, §1 (NEW) .]

5. Wireless telephone service provider. "Wireless telephone service provider" means a telecommunications carrier that provides wireless telephone service.

[ 2005, c. 582, §1 (NEW) .]

SECTION HISTORY

2005, c. 582, §1 (NEW).



10 §1496-C. Sale or disclosure of customer proprietary network information

1. Civil violation. Except as provided in subsection 3, a person may not sell or disclose or offer to sell or disclose any customer proprietary network information relating to the wireless telephone service account of any wireless telephone service customer or user in this State or any other customer proprietary information of any wireless telephone service customer or user in this State.

A. Violation of this subsection constitutes a violation of the Maine Unfair Trade Practices Act. [2005, c. 582, §1 (NEW).]

[ 2005, c. 582, §1 (NEW) .]

2. Criminal violation. Except as provided in subsection 3, a person may not knowingly sell or disclose or offer to sell or disclose any customer proprietary network information relating to the wireless telephone service account of any wireless telephone service customer or user in this State or any other customer proprietary information of any wireless telephone service customer or user in this State.

A. A person who violates this subsection commits a Class D crime. [2005, c. 582, §1 (NEW).]

[ 2005, c. 582, §1 (NEW) .]

3. Exceptions. The prohibitions contained in subsections 1 and 2 do not apply to a disclosure of customer proprietary network information or any other customer proprietary information:

A. Authorized or required by:

(1) Any state or federal law, regulation or rule;

(2) An order of an agency having regulatory authority over a wireless telephone service provider; or

(3) The wireless telephone service account holder; or [2005, c. 582, §1 (NEW).]

B. Required by a subpoena, warrant or other lawful process. [2005, c. 582, §1 (NEW).]

[ 2005, c. 582, §1 (NEW) .]

SECTION HISTORY

2005, c. 582, §1 (NEW).






Chapter 224: ELECTRONIC MAIL SOLICITATION

10 §1497. Electronic mail solicitation restricted

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "E-mail" means electronic mail sent or delivered by transmission over the Internet. [2003, c. 327, §1 (NEW).]

B. "E-mail service provider" means a business or organization qualified to do business in this State that provides individuals, corporations or other entities the ability to send or receive e-mail through equipment located in this State or that is an intermediary in sending or receiving e-mail. [2003, c. 327, §1 (NEW).]

C. "Unsolicited commercial e-mail" means an e-mail, other than an e-mail sent at the request of the recipient, sent via an e-mail service provider to 2 or more recipients in this State with whom the sender does not have an existing business relationship for the purpose of:

(1) Offering real property, goods or services for sale or rent;

(2) Conveying information on real property, goods or services to solicit sales or purchase;

(3) Conveying information on the extension of credit; or

(4) Promoting or soliciting charitable contributions.

"Unsolicited commercial e-mail" does not include an e-mail message to which an e-mail service provider has attached an advertisement if the e-mail service provider has an agreement with the recipient under which the e-mail service provider allows the recipient free use of an e-mail account in exchange for allowing the e-mail service provider to send such advertisements. [RR 2003, c. 1, §5 (COR).]

[ RR 2003, c. 1, §5 (COR) .]

2. Requirements. A person sending unsolicited commercial e-mail shall maintain a valid return e-mail address through which the recipient may provide notice to the sender that the recipient does not wish to receive any more unsolicited commercial e-mail.

[ 2003, c. 327, §1 (NEW) .]

3. Statement. All unsolicited commercial e-mail must contain:

A. In the subject line:

(1) The first 4 characters as follows: "ADV:"; and

(2) If the unsolicited commercial e-mail contains information about material that may be viewed only by a person at least 18 years of age, the first 8 characters as follows: "ADV:ADLT"; [2003, c. 327, §1 (NEW).]

B. A statement informing the recipient of the name of the person or entity from which the unsolicited commercial e-mail originated; [2003, c. 327, §1 (NEW).]

C. The return e-mail address required by subsection 2; and [2003, c. 327, §1 (NEW).]

D. A statement informing the recipient that the recipient may use the return e-mail address to notify the sender that the recipient does not want to receive any more unsolicited commercial e-mails from the sender. [2003, c. 327, §1 (NEW).]

[ 2003, c. 327, §1 (NEW) .]

4. Prohibition. A person receiving notification from a recipient that the recipient does not wish to receive any more unsolicited commercial e-mails from that person shall cease to send unsolicited commercial e-mails to that recipient. If a recipient is the registered owner of more than one e-mail address and notifies the sender of unsolicited commercial e-mails to cease sending unsolicited commercial e-mails to all of the e-mail addresses registered to that person or entity, the sender shall cease to send unsolicited commercial e-mails to those addresses.

[ 2003, c. 327, §1 (NEW) .]

5. Use of 3rd-party domain names. A person may not:

A. Send an unsolicited commercial e-mail that uses a 3rd party's Internet address or domain name without the 3rd party's consent; or [2003, c. 327, §1 (NEW).]

B. Falsify the e-mail transmission information or other routing information of an unsolicited commercial e-mail. [2003, c. 327, §1 (NEW).]

[ 2003, c. 327, §1 (NEW) .]

6. Penalty. Violation of this chapter is an unfair trade practice as prohibited by Title 5, section 207. Each unsolicited commercial e-mail transmission to a recipient in violation of this chapter constitutes a separate violation. The Attorney General shall establish procedures for receiving and investigating complaints of violations of this chapter. The procedures may include the development of electronic forms, available over the Internet, by which a person may file a complaint with the Attorney General alleging a violation of this chapter.

[ 2003, c. 327, §1 (NEW) .]

7. Civil action; recipients. Notwithstanding Title 5, section 213, a person who receives a commercial e-mail sent in violation of this chapter may bring an action in an appropriate state court for either or both of the following:

A. An injunction to stop such future e-mails; and [2003, c. 327, §1 (NEW).]

B. Recovery of actual damages from each violation or up to $250 in damages for each violation, whichever is greater. [2003, c. 327, §1 (NEW).]

If the court finds there has been a violation of this chapter, the court shall award the petitioner reasonable attorney's fees and costs incurred in connection with the action.

If the court finds that the defendant willfully or knowingly violated this chapter, the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under paragraph B.

[ 2003, c. 327, §1 (NEW) .]

8. Civil action; e-mail service providers. Notwithstanding Title 5, section 213, an e-mail service provider through whose service is sent a commercial e-mail in violation of this chapter may bring an action in an appropriate state court for either or both of the following:

A. An injunction to stop such future e-mails; and [2003, c. 327, §1 (NEW).]

B. Recovery of actual damages from each violation or up to $1,000 in damages for each violation, whichever is greater. [2003, c. 327, §1 (NEW).]

If the court finds there has been a violation of this chapter, the court shall award the petitioner reasonable attorney's fees and costs incurred in connection with the action.

If the court finds that the defendant willfully or knowingly violated this chapter, the court may, in its discretion, increase the amount of the award to an amount equal to not more than 3 times the amount available under paragraph B.

[ 2003, c. 327, §1 (NEW) .]

9. Immunity. An e-mail service provider may, upon its own initiative, block the receipt or transmission through its service of any commercial e-mail that it reasonably believes is or will be sent in violation of this chapter. An e-mail service provider is not liable for any action taken in good faith to block the receipt or transmission through its service of any commercial e-mail that it reasonably believes is or will be sent in violation of this chapter.

[ 2003, c. 327, §1 (NEW) .]

SECTION HISTORY

RR 2003, c. 1, §5 (COR). 2003, c. 327, §1 (NEW).






Chapter 225: TELEPHONE SOLICITATION

10 §1498. Automated telephone solicitation prohibited; exceptions; penalties

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Automated telephone calling device" means any system or equipment, including a facsimile machine, that selects, dials or calls telephone numbers and plays recorded messages or attempts to send facsimiles. [2005, c. 197, §1 (AMD).]

B. "Solicitation calls" means calls, including facsimile transmissions, the purpose of which is any of the following:

(1) To offer real property, goods or services for sale or rent;

(2) To convey information on real property, goods or services to solicit sales or purchases;

(3) To promote or solicit charitable contributions; or

(4) To gather data or statistics or solicit information. [2005, c. 197, §1 (AMD).]

[ 2005, c. 197, §1 (AMD) .]

2. Prohibition. A person may not use an automated telephone calling device to make solicitation calls to:

A. Any emergency telephone numbers in this State including, but not limited to, the emergency telephone numbers of any hospital, physician, health care facility, ambulance service, or fire or law enforcement officer or facility; [1989, c. 775, (NEW).]

B. Any paging or cellular phone within the State; or [1989, c. 775, (NEW).]

C. Any unlisted, unpublished, toll-free long distance or direct inward dial telephone number within the State. [1989, c. 775, (NEW).]

[ 1989, c. 775, (NEW) .]

3. Restriction. A person may not use an automated telephone calling device to make solicitation calls to any telephone number in the State except weekdays between 9 a.m. and 5 p.m., according to the time in this State, and may not complete more than one solicitation call to any telephone number during each 8-hour period. In addition, the person using the device to place the call shall ensure that the device disconnects no more than 5 seconds following the disconnection of the telephone number called.

[ 1991, c. 524, §2 (AMD) .]

4. Caller identification. Persons making calls restricted under the provision of subsection 3 shall, within the first minute of the call, identify the name, address and telephone number of the organization for whom the call is being made.

[ 1989, c. 775, (NEW) .]

5. Prima facie violation. Use of any automated calling device that calls telephone numbers sequentially and cannot distinguish the telephone numbers of those authorized to be contacted from those it is unlawful to contact is prima facie evidence of intent to violate this section.

[ 1989, c. 775, (NEW) .]

6. Exceptions. This section does not prohibit the use of an automated telephone calling device to:

A. Inform purchasers of the receipt, availability or delivery of goods or services or any other pertinent information on the status of any purchased goods or services; [1989, c. 775, (NEW).]

B. Respond to a telephone inquiry initiated by the person to whom the automated call is directed; or [1989, c. 775, (NEW).]

C. Carry out the duties of any state or local governmental unit. [1989, c. 775, (NEW).]

[ 1989, c. 775, (NEW) .]

7. Registration.

[ 1999, c. 694, §1 (RP) .]

7-A. Failure to produce transcript. A person using an automated telephone calling device for making solicitation calls shall maintain a full transcript of each solicitation call message that the person has transmitted to consumers during the previous 24 months. A copy of the transcript must be made available to the Attorney General upon request. Failure to provide a copy of a requested transcript is a violation of this section.

[ 1999, c. 694, §2 (NEW) .]

8. Penalty. Violation of this section is an unfair trade practice as prohibited by Title 5, section 207.

[ 1999, c. 694, §3 (AMD) .]

SECTION HISTORY

1989, c. 775, (NEW). 1991, c. 524, §§2,3 (AMD). 1999, c. 694, §§1-3 (AMD). 2005, c. 197, §1 (AMD).



10 §1499. Telephone solicitation (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 252, §1 (NEW). 1993, c. 589, §1 (AMD). 1995, c. 334, §2 (RPR). 2007, c. 227, §1 (RP).



10 §1499-A. Telemarketing; prohibition on number blocking

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Caller identification service" means a service that allows a telephone subscriber to have the telephone number and, where available, name of the calling party transmitted contemporaneously with the telephone call and displayed on a device in or connected to the subscriber's telephone. [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

B. "Seller" means any person who, in connection with a telemarketing transaction, provides, offers to provide or arranges for others to provide goods or services to the customer in exchange for consideration. [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

C. "Telemarketer" means any person who, in connection with telemarketing, initiates or receives telephone calls to or from a customer or donor. [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

D. "Telemarketing" means a plan, program or campaign that is conducted by use of one or more telephones to induce the purchase of goods or services or a charitable contribution and that involves more than one intrastate telephone call. "Telemarketing" does not include the solicitation of sales through the mailing of a catalog that contains a written description or illustration of the goods or services offered for sale, the business address of the seller and multiple pages of written material or illustrations, and that is issued not less frequently than once a year, if the person making the solicitation does not solicit customers by telephone but only receives calls initiated by customers in response to the catalog and during those calls takes orders without further solicitation. For purposes of this paragraph, the term "further solicitation" does not include providing the customer with information about, or attempting to sell, any other item included in the same catalog that prompted the customer's call or in a substantially similar catalog. [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

[ 2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF) .]

2. Prohibition. Except as provided in subsection 3, it is an unfair trade practice, as prohibited by Title 5, section 207, for a seller or telemarketer to fail to transmit or cause to be transmitted the telephone number and, when made available by the telemarketer's carrier, the name of the telemarketer to any caller identification service in use by a recipient of a telemarketing call.

[ 2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF) .]

3. Exception. It is not a violation of subsection 2 for a seller or telemarketer to substitute for the name and telephone number used in or billed for making the call:

A. The name of the seller or charitable organization on whose behalf the telemarketing call is placed; and [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

B. The seller's or charitable organization's customer or donor service telephone number that is answered during regular business hours. [2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF).]

[ 2003, c. 70, §1 (NEW); 2003, c. 70, §2 (AFF) .]

SECTION HISTORY

2003, c. 70, §1 (NEW). 2003, c. 70, §2 (AFF).



10 §1499-B. Telephone solicitation

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Consumer" means a resident of this State who is a residential telephone subscriber and an actual or prospective:

(1) Purchaser, lessee or recipient of consumer goods or services; or

(2) Donor or contributor to an organization. [2007, c. 227, §2 (NEW).]

B. "Consumer goods or services" means:

(1) Tangible or intangible personal property or real property that is normally used for personal, family or household purposes;

(2) Property intended to be attached to or installed on real property without regard to whether it is actually attached or installed;

(3) Services related to the property described in subparagraph (1) or (2);

(4) Credit cards or the extension of credit; or

(5) Professional services. [2007, c. 227, §2 (NEW).]

C. "Division" means the Department of the Attorney General, Consumer Protection Division. [2007, c. 227, §2 (NEW).]

D. "Doing business in Maine" means making telephone sales calls to consumers located in this State whether the telephone sales calls originate in the State or outside the State. [2007, c. 227, §2 (NEW).]

D-1. "Established business relationship" means a prior or existing relationship formed by a voluntary 2-way communication between a telephone solicitor and a consumer with or without an exchange of consideration on the basis of the consumer's purchase from or transaction with the telephone solicitor within the 18 months immediately preceding the date of a telephone sales call or on the basis of the consumer's inquiry or application regarding products or services offered by the telephone solicitor within the 3 months immediately preceding the date of the call that has not been previously terminated by the consumer pursuant to subparagraph (1) or by the telephone solicitor.

(1) A consumer's request to a particular telephone solicitor not to receive telephone sales calls from that telephone solicitor terminates an established business relationship for purposes of a telephone sales call even if the consumer continues to do business with the telephone solicitor.

(2) The consumer's established business relationship with a particular telephone solicitor does not extend to affiliates of the telephone solicitor unless the consumer would reasonably expect them to be included given the nature and type of goods or services offered by the affiliate and the identity of the affiliate. [2007, c. 489, §1 (NEW).]

E. "Registry" means the do-not-call registry maintained by the division that lists the names of persons who do not wish to receive telephone sales calls. [2007, c. 227, §2 (NEW).]

F. "Resident" means a resident of this State. [2007, c. 227, §2 (NEW).]

G. "Telephone number" means a residential telephone number. [2007, c. 227, §2 (NEW).]

H. "Telephone sales call" means a solicitation call made to a consumer for:

(1) Solicitation of a sale of consumer goods or services; or

(2) Obtaining information that will or may be used for the direct solicitation of a sale of consumer goods or services or an extension of credit for such purposes.

"Telephone sales call" includes a call made by use of automated dialing or recorded message devices. [2007, c. 227, §2 (NEW).]

I. "Telephone solicitor" means an individual, firm, organization, partnership, association or corporation, including affiliates and subsidiaries, doing business in Maine. [2007, c. 227, §2 (NEW).]

[ 2007, c. 489, §1 (AMD) .]

2. Application. This section does not apply to:

A. A telephone sales call made in response to and at the express request of the person called; [2007, c. 227, §2 (NEW).]

B. A telephone sales call made primarily in connection with an existing debt or contract for which payment or performance has not been completed at the time of the call; [2007, c. 489, §2 (AMD).]

C. A telephone sales call for a solicitation other than a commercial solicitation, but only if:

(1) The telephone call is made by a volunteer or an employee of the soliciting organization; and

(2) The telephone solicitor who makes the telephone call immediately discloses all of the following information:

(a) The solicitor's true first and last name; and

(b) The name, address and telephone number of the soliciting organization; or [2007, c. 489, §2 (AMD).]

D. A telephone sales call made to any person with whom the telephone solicitor has an established business relationship. [2007, c. 489, §2 (NEW).]

[ 2007, c. 489, §2 (AMD) .]

3. Compliance with law. This section does not relieve a person from complying with any other applicable law.

[ 2007, c. 227, §2 (NEW) .]

4. Duties of division. The division shall establish and maintain a do-not-call registry of telephone numbers of consumers who request not to be solicited by telephone. The national "do-not-call" registry established and maintained by the Federal Trade Commission, pursuant to the 16 Code of Federal Regulations, Section 310.4(b)(1)(iii)(B), may serve as the Maine do-not-call registry required by this subsection. The division may provide the telephone numbers of residents that are in the state registry to the Federal Trade Commission for inclusion in the national registry.

[ 2007, c. 227, §2 (NEW) .]

5. Adoption of rules. The division may adopt rules consistent with Title 5, section 207, subsection 2 to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 227, §2 (NEW) .]

6. Telephone solicitation violations. It is a violation of this section for a telephone solicitor to initiate a telephone sales call to a consumer if that consumer's telephone number has been on the national or state do-not-call registry, established by the Federal Trade Commission, for at least 3 months prior to the date the call is made. A telephone solicitor is not liable for violating this section if the telephone solicitor can demonstrate that:

A. As part of the telephone solicitor's routine business practice, the telephone solicitor has established and implemented written procedures to comply with this section; [2007, c. 489, §3 (NEW).]

B. As part of the telephone solicitor's routine business practice, the telephone solicitor has trained its personnel, and any entity assisting in its compliance, in the procedures established pursuant to paragraph A; [2007, c. 489, §3 (NEW).]

C. As part of the telephone solicitor's routine business practice, the telephone solicitor or another person acting on behalf of the telephone solicitor has recorded and maintained a list of telephone numbers the telephone solicitor may not contact; [2007, c. 489, §3 (NEW).]

D. As part of the telephone solicitor's routine business practice, the telephone solicitor uses a process to prevent telemarketing to any telephone number on any list established pursuant to paragraph C or on the national do-not-call registry, employing a version of the national do-not-call registry obtained from the Federal Trade Commission no more than 31 days prior to the date any call is made, and maintains records documenting this process; [2007, c. 489, §3 (NEW).]

E. As part of the telephone solicitor's routine business practice, the telephone solicitor or another person acting on behalf of the telephone solicitor monitors and enforces compliance with the procedures established pursuant to paragraph A; and [2007, c. 489, §3 (NEW).]

F. Any subsequent call otherwise violating this section is the result of error. [2007, c. 489, §3 (NEW).]

[ 2007, c. 489, §3 (AMD) .]

7. Telephone solicitation disclosure. A telephone solicitor who makes a telephone sales call to a consumer must immediately disclose the following information upon making contact with that consumer:

A. The solicitor's real first and last name; and [2007, c. 227, §2 (NEW).]

B. The name of the business on whose behalf the telephone solicitor is soliciting. [2007, c. 227, §2 (NEW).]

[ 2007, c. 227, §2 (NEW) .]

8. Directories exemption. This section does not apply to a person obtaining consumer information for inclusion in a directory assistance database or a telephone directory sold by a telephone company.

[ 2007, c. 227, §2 (NEW) .]

9. Exclusion of a telephone number. A telephone solicitor or person who obtains consumer information that includes telephone numbers shall exclude the telephone numbers that appear on the most current federal or state do-not-call registry.

[ 2007, c. 227, §2 (NEW) .]

10. Unfair trade practice violations. A telephone solicitor who fails to comply with any provision of this section commits an unfair and deceptive act that is a violation of the Maine Unfair Trade Practices Act.

[ 2007, c. 227, §2 (NEW) .]

11. Attorney General remedies. In an action under this section, the Attorney General may obtain any or all of the following:

A. An injunction to enjoin future violations of this section; [2007, c. 227, §2 (NEW).]

B. A civil penalty of not more than:

(1) Ten thousand dollars for the first violation; and

(2) Twenty-five thousand dollars for each subsequent violation; [2007, c. 227, §2 (NEW).]

C. All money the defendant obtained through violation of this section; [2007, c. 227, §2 (NEW).]

D. The Attorney General's reasonable cost in:

(1) The investigation of the deceptive act; and

(2) Maintaining the action under this subsection; and [2007, c. 227, §2 (NEW).]

E. Reasonable attorney's fees. [2007, c. 227, §2 (NEW).]

[ 2007, c. 227, §2 (NEW) .]

12. Voidable contracts. In an action under this section, the court may void or limit the application of contracts or clauses resulting from a violation of this section and order restitution to be paid to an aggrieved consumer.

[ 2007, c. 227, §2 (NEW) .]

13. Jurisdiction. An action under this section may be brought in the District Court or Superior Court of the jurisdiction in which an aggrieved consumer resides or in Kennebec County.

[ 2007, c. 227, §2 (NEW) .]

SECTION HISTORY

2007, c. 227, §2 (NEW). 2007, c. 489, §§1-3 (AMD).






Chapter 227: ASSISTIVE DEVICES FOR PERSONS WITH DISABILITIES

10 §1500. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 235, §1 (NEW).]

1. Assistive device. "Assistive device" means any device that a consumer purchases or accepts transfer of in this State that is used within manufacturer specifications by a person with a disability within the meaning of the federal Americans with Disabilities Act to offset the effect of the disability and enhance function in carrying out a major life activity. "Assistive device" includes, but is not limited to, manual wheelchairs, motorized wheelchairs, motorized scooters and other aids that enhance the mobility of the individual; hearing aids, telephone communications devices for the deaf, or TDD, assistive listening devices and other aids that enhance an individual's ability to hear; voice synthesized computer modules, optical scanners, talking software, braille printers and other devices that enhance a sight-impaired individual's ability to communicate; and any other assistive device that enables a person with a disability to communicate, see, hear or maneuver. "Assistive device" does not include a hearing aid as defined by Title 32, section 17101, subsection 8.

[ 2007, c. 369, Pt. B, §1 (AMD); 2007, c. 369, Pt. C, §5 (AFF) .]

2. Consumer. "Consumer" means a person who purchases or leases an assistive device from a dealer or manufacturer for purposes other than resale; a person to whom an assistive device is transferred for purposes other than resale while an express warranty is in effect; a funding source that purchases a device for a person with a disability; or a person otherwise legally qualified to enforce a warranty.

[ 1997, c. 235, §1 (NEW) .]

3. Nonconformity. "Nonconformity" means a condition or a defect that substantially impairs the use, value or safety of an assistive device that is covered by an express warranty applicable to that assistive device, or to a component of that assistive device, but does not include a condition or defect that is the result of abuse, neglect or unauthorized modification or alteration of the assistive device by the consumer.

[ 1997, c. 235, §1 (NEW) .]

SECTION HISTORY

1997, c. 235, §1 (NEW). 2007, c. 369, Pt. B, §1 (AMD). 2007, c. 369, Pt. C, §5 (AFF).



10 §1500-A. Trial period

All assistive devices as defined in this chapter must be sold subject to a 30-day trial. A consumer may return an assistive device to the dealer from which it was purchased within the 30-day trial period if the device is not specifically fit for the consumer's particular needs and receive a full refund, after satisfaction of any perfected security interests, if the assistive device has not been damaged, abused or altered by the consumer. If the assistive device was purchased with insurance or public funds, the refund must be returned to the funding source. This section does not apply to an assistive device for which a trial period is already specifically addressed by another law. [1997, c. 235, §1 (NEW).]

SECTION HISTORY

1997, c. 235, §1 (NEW).



10 §1500-B. Express warranty

1. Warranty. A manufacturer who sells or leases an assistive device to a consumer, either directly or through an assistive device dealer, shall warranty that the assistive device is in conformity with the terms of this subsection and shall furnish the consumer with a written express warranty for the assistive device. In the case of a sale, the duration of the express warranty must be at least one year from the date of the initial setup of the assistive device for the consumer. In the case of a lease, the duration of the express warranty must be for the duration of the lease. In both cases, the warranty must provide that the assistive device is free from any condition or defect that substantially impairs its value to the consumer during the warranty period. In the absence of an express warranty, the manufacturer is deemed to have made this warranty.

[ 1997, c. 235, §1 (NEW) .]

2. Repair. If a new assistive device does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the assistive device lessor or any of the manufacturer's authorized assistive device dealers and makes the assistive device available for repair during the warranty period, the nonconformity must be repaired at no charge to the consumer or the funding source. If a repair is required, a replacement or loan of a comparable assistive device must be provided to the consumer as soon as feasible at no charge. In the case of a lease, lease payments must be suspended during any part of the repair period that a comparable assistive device has not been provided.

[ 1997, c. 235, §1 (NEW) .]

SECTION HISTORY

1997, c. 235, §1 (NEW).



10 §1500-C. Replacement of defective devices; refunds

1. Reasonable attempt to repair. A reasonable attempt to repair an assistive device to conform it to the express warranty is deemed to have been undertaken if:

A. The same conformity has been subject to repair 3 or more times by the manufacturer or its agents or authorized dealers within the express warranty term and the nonconformity continues; or [1997, c. 235, §1 (NEW).]

B. The assistive device is out of service for a cumulative total of 30 days or more because of warranty nonconformity. [1997, c. 235, §1 (NEW).]

[ 1997, c. 235, §1 (NEW) .]

2. Refund and replacement. If, after a reasonable attempt to repair the nonconformity, the nonconformity is not repaired, the manufacturer must accept return of the assistive device and, at the option of the consumer, refund the full purchase price to the consumer after satisfaction of any applicable perfected security interests or replace the assistive device with a comparable new assistive device. If the assistive device was purchased with public funds or insurance coverage on behalf of the consumer, the manufacturer shall notify the funder and, at the option of the consumer, replace the assistive device with a comparable new assistive device or refund to the funder the total reimbursement amount so that another suitable device may be purchased.

[ 1997, c. 235, §1 (NEW) .]

SECTION HISTORY

1997, c. 235, §1 (NEW).



10 §1500-D. Disclosure at time of resale

An assistive device that is returned to the manufacturer under section 1500-C may not be sold without clear written disclosure to any subsequent purchaser, whether that purchaser is a consumer or a dealer, that the assistive device was returned to the manufacturer under this chapter and a written description of the nonconformity for which the assistive device was returned. [1997, c. 235, §1 (NEW).]

SECTION HISTORY

1997, c. 235, §1 (NEW).



10 §1500-E. Other remedies

1. Rights. This section may not be construed to limit rights or remedies available to a consumer under any other law.

[ 1997, c. 235, §1 (NEW) .]

2. Enforcement. A consumer may bring an action to recover for damages caused by a violation of this chapter. The court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss, plus reasonable costs and attorney's fees.

It is a valid defense to an action brought under this subsection if, at the time of sale, the dealer had no reasonable way of knowing that the device was intended to be used within manufacturer specifications by the consumer as an assistive device as defined by section 1500, subsection 1.

[ 1997, c. 235, §1 (NEW) .]

SECTION HISTORY

1997, c. 235, §1 (NEW).



10 §1500-F. Waiver

Any waiver of rights under this chapter by a consumer is void. [1997, c. 235, §1 (NEW).]

SECTION HISTORY

1997, c. 235, §1 (NEW).






Chapter 228: SALE OF INDIAN ARTS AND CRAFTS PRODUCTS

10 §1500-G. Unlawful acts; deceptive trade practice

1. False representation of authentic Indian products. A person may not offer or display for sale or sell a good in a manner that falsely suggests it is Indian-produced, an Indian product or the product of a particular Indian or Indian tribe or Indian arts and crafts organization in a manner that violates 25 United States Code, Section 305e.

[ 2013, c. 302, §1 (NEW) .]

2. Unfair trade practice. A violation of this section constitutes an unfair or deceptive act or practice in violation of Title 5, chapter 10. An action brought under this chapter by the Office of the Attorney General may not preclude a person from bringing a civil action to obtain injunctive or equitable relief or damages under 25 United States Code, Section 305e.

[ 2013, c. 302, §1 (NEW) .]

SECTION HISTORY

2013, c. 302, §1 (NEW).









Part 4: TRADEMARKS AND NAMES

Chapter 301: GENERAL PROVISIONS

10 §1501. Use of another's trademark; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1502. Unauthorized use of business names (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1503. Filing certificate with Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1504. False oath; mandamus to compel recording (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §2 (AMD). 1979, c. 572, §3 (RP).



10 §1505. Exclusive use; rights assignable (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1506. Recording of certificates and assignments; copies as evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1507. Counterfeits and sale of counterfeits; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1508. Counterfeiting recorded trademarks (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1509. Fraudulent use of trademarks (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1510. Security interest in trademarks (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1511. Existing rights not abridged (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).



10 §1512. Injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §3 (RP).






Chapter 301-A: THE REGISTRATION AND PROTECTION OF MARKS

10 §1521. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 572, §2 (NEW).]

1. Applicant. "Applicant" includes the person filing an application for registration of a mark under this chapter, his legal representatives, successors or assigns.

[ 1979, c. 572, §2 (NEW) .]

1-A. Certification mark. "Certification mark" means a mark used upon or in connection with the products or services of one or more persons other than the owner of the mark to certify regional or other origin, material, mode of manufacture, quality, accuracy or other characteristics of such goods or services, or that the work or labor on the goods or services was performed by members of a union or other organization.

[ 1981, c. 684, §1 (NEW) .]

1-B. Collective mark. "Collective mark" means a trademark or service mark used by the members of a cooperative, an association or other collective group or organization, and includes marks used to indicate membership in a union, an association or other organization.

[ 1981, c. 684, §1 (NEW) .]

1-C. Corporate name. "Corporate name" includes any corporate name, reserved name, registered name or assumed name as those terms are used in Title 13-C, sections 401, 402, 403 and 404 respectively and includes a corporate name, reserved name, registered name or assumed name as those terms are used in Title 13-B, sections 301-A, 302-A, 303-A and 308-A respectively.

[ 2003, c. 344, Pt. A, §1 (NEW) .]

2. Corporate name.

[ 2003, c. 344, Pt. A, §2 (RP) .]

2-A. Limited partnership name. "Limited partnership name" includes a limited partnership name or assumed name under Title 31, section 1308 or reserved name or registered name as used in Title 31, section 1309.

[ 2005, c. 543, Pt. D, §6 (AMD); 2005, c. 543, Pt. D, §18 (AFF) .]

2-B. Limited liability company name. "Limited liability company name" includes a limited liability company name, reserved name, assumed name or registered name as those terms are used in Title 31, sections 1508 to 1511.

[ 2009, c. 629, Pt. A, §3 (AFF); 2009, c. 629, Pt. B, §6 (AMD) .]

2-C. Limited liability partnership name. "Limited liability partnership name" includes a limited liability partnership name, reserved name, assumed name or registered name as those terms are used in Title 31, sections 803-A to 806-A.

[ 2003, c. 344, Pt. A, §5 (AMD) .]

3. Mark. "Mark" includes any trademark, service mark, certification mark or collective mark entitled to be registered under this chapter, whether registered or not.

[ 1981, c. 684, §2 (RPR) .]

4. Person. "Person" means any individual, firm, partnership, corporation, association, union or other organization.

[ 1979, c. 572, §2 (NEW) .]

5. Registrant. "Registrant" includes the person to whom the registration of a mark under this chapter is issued, the registrant's legal representatives, successors or assigns.

[ 1991, c. 465, §10 (AMD) .]

6. Service mark. "Service mark" means a mark used in the sale or advertising of services to identify the services of one person and distinguish them from the services of others.

[ 1979, c. 572, §2 (NEW) .]

7. Trade name. "Trade name" means a word, name, symbol, device or any combination thereof used by a person to identify his business, vocation or occupation and distinguish it from the business, vocation or occupation of others.

[ 1979, c. 572, §2 (NEW) .]

8. Trademark. "Trademark" means any word, name, symbol or device or any combination thereof adopted and used by a person to identify goods made or sold by him and to distinguish them from goods made or sold by others.

[ 1979, c. 572, §2 (NEW) .]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1981, c. 684, §§1,2 (AMD). 1991, c. 465, §§10,11 (AMD). 1993, c. 316, §§2,3 (AMD). 1993, c. 718, §B1 (AMD). 1995, c. 633, §C1 (AMD). 2003, c. 344, §§A1-5 (AMD). 2005, c. 543, §D6 (AMD). 2005, c. 543, §D18 (AFF). 2009, c. 629, Pt. A, §3 (AFF). 2009, c. 629, Pt. B, §6 (AMD).



10 §1521-A. Use of marks

For the purpose of this chapter, a mark is determined to be used in this State on goods when it is placed in any manner on the goods or their containers or the displays associated with the goods or on the tags or labels affixed to the goods and the goods are sold or otherwise distributed in the State and on services when it is used or displayed in the sale or advertising of services and the services are rendered in this State. [1991, c. 465, §12 (NEW).]

SECTION HISTORY

1991, c. 465, §12 (NEW).



10 §1522. Registration

1. Registrability. A mark shall not be registered if it:

A. Consists of or comprises deceptive matter; [1979, c. 572, §2 (NEW).]

B. Consists of or comprises matter which may falsely suggest a connection with persons, living or dead, or institutions; [1979, c. 572, §2 (NEW).]

C. Consists of or comprises the flag or coat of arms or other insignia of the United States or of any state or municipality or of any foreign nation or any simulation thereof; [1979, c. 572, §2 (NEW).]

D. Consists of or comprises the name, signature or portrait of any living individual, except with that individual's written consent, which shall be filed together with the application for registration under this section; [1979, c. 572, §2 (NEW).]

E. Consists of a mark that, when applied to the goods or services of the applicant, is merely descriptive or deceptively misdescriptive of them or, when applied to the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them, except as indications of regional origin may be registrable under subsection 3, or is primarily merely a surname, provided that nothing in this paragraph may prevent the registration of a mark used in this State by the applicant that has become distinctive of the applicant's goods or services. The Secretary of State may accept as evidence that the mark has become distinctive, as applied to the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in this State or elsewhere for the 5 years next preceding the date of the filing of the application for registration; [2005, c. 543, Pt. D, §7 (AMD); 2005, c. 543, Pt. D, §18 (AFF).]

F. Consists of or comprises a mark that so resembles a mark registered in this State or a mark or trade name previously used in this State by another and not abandoned, as to be likely, when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive, unless the registered owner or holder of the other mark executes and files with the Secretary of State proof of authorization of the use of a similar mark by the applicant seeking to use the similar mark; [1993, c. 616, §1 (AMD).]

G. Is not distinguishable from the real, assumed, fictitious, reserved or registered name of a corporation, limited liability company, limited liability partnership, limited partnership or limited liability limited partnership, unless the corporation, limited liability company, limited liability partnership, limited partnership or limited liability limited partnership executes and files with the Secretary of State proof of authorization of the use of a mark similar to the real, assumed, fictitious, reserved or registered name of a corporation, limited liability company, limited liability partnership, limited partnership or limited liability limited partnership by the applicant seeking to use the mark; [2005, c. 543, Pt. D, §8 (AMD); 2005, c. 543, Pt. D, §18 (AFF).]

H. Consists of or comprises language that is obscene, contemptuous, profane or prejudicial; [1997, c. 633, §1 (AMD).]

I. Inappropriately promotes abusive or unlawful activity; or [1997, c. 633, §1 (AMD).]

J. Notwithstanding paragraph G, is identical to a corporate, limited liability company, limited liability partnership, limited partnership or limited liability limited partnership name, unless the corporation, limited liability company, limited liability partnership, limited partnership or limited liability limited partnership is the same entity as the applicant that is seeking to register the mark and files proof of ownership with the Secretary of State. [2005, c. 543, Pt. D, §9 (AMD); 2005, c. 543, Pt. D, §18 (AFF).]

The Secretary of State shall make the final determination regarding the availability of a mark for filing.

[ 2003, c. 344, Pt. A, §6 (AMD); 2005, c. 543, Pt. D, §§7-9 (AMD); 2005, c. 543, Pt. D, §18 (AFF) .]

2. Application for registration. Subject to the limitations set forth in this chapter, any person who adopts and uses a mark in this State may file in the office of the Secretary of State, on a form to be furnished by the Secretary of State, an application for registration of that mark setting forth, but not limited to, the following information:

A. The name and business address of the person applying for the registration and, if a corporation, the state of incorporation; [1997, c. 376, §1 (AMD).]

B. The goods or services in connection with which the mark is used and the mode or manner in which the mark is used in connection with the goods or services and the class in which the goods or services fall; [1979, c. 572, §2 (NEW).]

C. The date when, to the best of the applicant's knowledge and belief, the mark was first used anywhere and the date when it was first used in this State by the applicant or the applicant's predecessor in business; and [1997, c. 376, §1 (AMD).]

D. A statement that to the best of the applicant's knowledge and belief, the applicant is the owner of the mark and that no other person has the right to use the mark in this State as a mark or as a trade name or as a corporate name either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of the other person, to cause confusion or to cause mistake or to deceive. [1997, c. 376, §1 (AMD).]

The application must be signed and verified by the applicant or by a member of the firm or an officer of the corporation or association applying.

The execution of an application containing false statements constitutes unsworn falsification under Title 17-A, section 453.

The application must be accompanied by a specimen or facsimile of the mark in triplicate.

The application for registration must be accompanied by a filing fee of $60 for the first class and $10 for each additional class, payable to the Treasurer of State.

[ 2003, c. 673, Pt. WWW, §1 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

3. Collective marks and certification marks. Collective marks and certification marks, including indications of regional origin used in commerce, shall be registrable in the same manner and with the same effect as trademarks and service marks by persons and by governmental entities, as defined in Title 14, section 8102, subsections 2, 3 and 4.

[ 1981, c. 684, §5 (NEW) .]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1981, c. 684, §§3-5 (AMD). 1987, c. 561, §1 (AMD). 1993, c. 316, §§4,5 (AMD). 1993, c. 616, §§1,2 (AMD). 1993, c. 718, §B2 (AMD). 1995, c. 462, §A24 (AMD). 1995, c. 633, §C2 (AMD). 1997, c. 376, §1 (AMD). 1997, c. 633, §§1,2 (AMD). 2003, c. 344, §A6 (AMD). 2003, c. 673, §WWW1 (AMD). 2003, c. 673, §WWW37 (AFF). 2005, c. 543, §§D7-9 (AMD). 2005, c. 543, §D18 (AFF).



10 §1523. Attested copy

Upon compliance by the applicant with the requirements of this chapter, the Secretary of State shall promptly make a copy of the original and attest that copy by marking upon it the same endorsement that is required to appear upon the original, together with a further endorsement that the copy is a true copy of the original document. The attested copy must be returned to the person submitting the document for filing or to that person's representative. [1997, c. 376, §2 (AMD).]

An attested copy issued by the Secretary of State under this section or a copy duly certified by the Secretary of State is admissible in evidence as competent and sufficient proof of the registration of the mark in any action or judicial proceedings in any court of this State. [1997, c. 376, §2 (AMD).]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1997, c. 376, §2 (AMD).



10 §1524. Duration and renewal

Registration of a mark is effective for a term of 10 years from the date of registration. Upon application filed within 6 months prior to the expiration of the term, on a form to be furnished by the Secretary of State, the registration may be renewed for a like term. A renewal fee of $60, payable to the Treasurer of State, must accompany the application for renewal of the registration. [2003, c. 673, Pt. WWW, §2 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

A mark registration may be renewed for successive periods of 10 years in like manner. [1979, c. 572, §2 (NEW).]

The Secretary of State shall notify each registrant of a mark under this chapter of the necessity of renewal within the year next preceding the expiration of the 10 years from the date of registration, by writing to the last known address of the registrant. [1979, c. 572, §2 (NEW).]

Any registration in force on the date on which this chapter becomes effective shall expire 10 years from the date of the registration or one year after the effective date of this chapter, whichever is later, and may be renewed by filing an application with the Secretary of State on a form furnished by him and paying the renewal fee within 6 months prior to the expiration of the registration. [1979, c. 572, §2 (NEW).]

All applications for renewals under this chapter, whether of registrations made under this chapter or of registrations effected under any prior Act, shall include a statement that the mark is still in use in this State. [1979, c. 572, §2 (NEW).]

The Secretary of State shall, within 6 months after the effective date of this chapter, notify all registrants of marks under prior Acts of the date of expiration of the registrations, unless renewed in accordance with this chapter by writing by first class mail to the last known address of each registrant. [1979, c. 572, §2 (NEW).]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1987, c. 561, §2 (AMD). 2003, c. 673, §WWW2 (AMD). 2003, c. 673, §WWW37 (AFF).



10 §1525. Assignment

1. Recording. Any mark and its registration are assignable with the good will of the business in which the mark is used or with that part of the good will of the business connected with the use of and symbolized by the mark. Assignment must be by an instrument in writing duly executed and may be recorded with the Secretary of State upon the payment of a fee of $40 payable to the Treasurer of State. The Secretary of State, upon recording of an assignment, shall issue an attested copy in the name of the assignee. The assignment is valid for the remainder of the term of the registration or of the last renewal. An assignment of any registration under this chapter is void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the Secretary of State within 3 months after the date thereof or prior to the subsequent purchase.

[ 1997, c. 376, §3 (AMD) .]

2. Corporate, limited liability company or partnership name. Any registrant of a mark that has been duly recorded pursuant to section 1523 may grant to any domestic or foreign corporation, limited liability company, limited liability partnership or limited partnership authorized to do business in this State the exclusive right to the use of a name similar to that mark.

[ 1997, c. 376, §4 (AMD) .]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1987, c. 561, §3 (AMD). 1993, c. 316, §6 (AMD). 1993, c. 718, §B3 (AMD). 1995, c. 633, §C3 (AMD). 1997, c. 376, §§3,4 (AMD).



10 §1525-A. Amendment

The registration of a mark may be amended by adding or removing one or more classes of goods and services under section 1527, subsection 2. The amendment must be in writing and recorded with the Secretary of State and accompanied by a filing fee of $10 for each class affected, payable to the Treasurer of State. The Secretary of State may prescribe a form for this purpose. The Secretary of State upon recording of an amendment shall issue an attested copy. The amendment is valid for the remainder of the term of the registration or of the last renewal. [1997, c. 376, §5 (AMD).]

SECTION HISTORY

1991, c. 465, §12 (NEW). 1997, c. 376, §5 (AMD).



10 §1526. Records

The Secretary of State shall keep for public examination a record of all marks registered or renewed under this chapter. [1979, c. 572, §2 (NEW).]

SECTION HISTORY

1979, c. 572, §2 (NEW).



10 §1526-A. Information requests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §U2 (NEW). 1991, c. 837, §A27 (NEW). 1993, c. 349, §25 (RPR). 2007, c. 231, §1 (RP).



10 §1527. Cancellation; classification

1. Cancellation required. The Secretary of State shall cancel from the register:

A. After one year from the effective date of this chapter, all registrations under prior Acts which are more than 10 years old and not renewed in accordance with this chapter; [1979, c. 572, §2 (NEW).]

B. Any registration on file when the Secretary of State receives a voluntary request for cancellation from the registrant or the assignee of record. The cancellation must be in writing and recorded with the Secretary of State and accompanied by a filing fee of $10, payable to the Treasurer of State. The Secretary of State may prescribe a form for this purpose. The Secretary of State, upon the recording of a cancellation under this paragraph, shall issue an attested copy to the remitter of the instrument; [2007, c. 535, Pt. A, §1 (AMD); 2007, c. 535, Pt. A, §7 (AFF).]

C. All registrations granted under this chapter and not renewed in accordance with the chapter; [1979, c. 572, §2 (NEW).]

D. Any registration concerning which a court of competent jurisdiction shall find:

(1) That the registered mark has been abandoned;

(2) That the registrant is not the owner of the mark;

(3) That the registration was granted improperly;

(4) That the registration was obtained fraudulently;

(5) That the registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office prior to the date of the filing of the application for registration by the registrant and not abandoned; provided that, should the registrant prove that he is the owner of a concurrent registration of his mark in the United States Patent and Trademark Office covering an area including this State, the registration shall not be cancelled; or

(6) That, in the case of a certification mark, the registrant does not control, or is not able legitimately to exercise control over, the use of the mark; engages in the production or marketing of any goods or services to which the certification mark is applied; permits the use of the certification mark for purposes other than to certify; or discriminately refuses to certify or to continue to certify the goods or services of any person who maintains the standards or conditions which the mark certifies; and [1981, c. 684, §§6, 7 (AMD).]

E. When a court of competent jurisdiction shall order cancellation of a registration on any ground. [1979, c. 572, §2 (NEW).]

[ 2007, c. 535, Pt. A, §1 (AMD); 2007, c. 535, Pt. A, §7 (AFF) .]

2. Classification. The following general classes of goods and services are established for convenience of administration of this chapter, but not to limit or extend the applicant's or registrant's rights and a single application for registration of a mark may include any or all goods upon which, or services with which, the mark is actually being used. If the goods or services fall in more than one class, an additional fee in the amount prescribed in section 1522, subsection 2, shall be paid for each additional class.

The classes are as follows:

A. Goods and services:

(1) Chemical products used in industry, science, photography, agriculture, horticulture, forestry; artificial and synthetic resins; plastics in the form of powders, liquids or pastes, for industrial use; natural and artificial manures; fire extinguishing compositions; tempering substances for preserving foodstuffs; tanning substances and adhesive substances used in industry;

(2) Paints, varnishes, lacquers; preservatives against rust and against deterioration of wood; coloring matters, dyestuffs; mordants; natural resins and metals in foil and powder form for painters and decorators;

(3) Bleaching preparations and other substances for laundry use; cleaning, polishing, scouring and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair lotions and dentifrices;

(4) Industrial oils and greases, other than oils and fats and essential oils; lubricants; dust laying and absorbing compositions; fuels, including motor spirit and illuminants and candles, tapers, night lights and wicks;

(5) Pharmaceutical, veterinary and sanitary substances; infants' and invalids' foods; plasters, material for bandaging; material for stopping teeth, dental wax, disinfectants and preparations for killing weeds and destroying vermin;

(6) Unwrought and partly wrought common metals and their alloys; anchors, anvils, bells, rolled and cast building materials; rails and other metallic materials for railway tracks; chains, except driving chains for vehicles; nonelectric cables and wires; locksmiths' work; metallic pipes and tubes; safes and cash boxes; steel balls; horseshoes; nails and screws; other goods in nonprecious metal not included in other classes and ores;

(7) Machines and machine tools; motors, except for land vehicles; machine couplings and belting, except for land vehicles; large size agricultural implements and incubators;

(8) Hand tools and instruments; cutlery, forks and spoons and side arms;

(9) Scientific, nautical, surveying and electrical apparatus and instruments, including wireless apparatus and instruments, photographic, cinematographic, optical, weighing, measuring, signaling, checking, supervision, lifesaving and teaching apparatus and instruments; coin or counterfreed apparatus; talking machines, cash registers; calculating machines and fire extinguishing apparatus;

(10) Surgical, medical, dental and veterinary instruments and apparatus, including artificial limbs, eyes and teeth;

(11) Installations for lighting, heating, steam generating, cooking, refrigerating, drying, ventilating, water supply and sanitary purposes;

(12) Vehicles and apparatus for locomotion by land, air or water;

(13) Firearms; ammunition and projectiles; explosive substances and fireworks;

(14) Precious metals and their alloys and goods in precious metals or coated therewith, except cutlery, forks and spoons and jewelry, precious stones, horological and other chronometric instruments;

(15) Musical instruments, other than talking machines and wireless apparatus;

(16) Paper, cardboard, articles of paper or of cardboard, not included in other classes; printed matter, newspapers and periodicals, books; bookbinding material; photographs; stationery, adhesive stationery materials; artists' materials; paint brushes; typewriters and office requisites, other than furniture; instructional and teaching material, other than apparatus; playing cards; printers' type and stereotype cliches;

(17) Gutta percha, india rubber, balata and substitutes, articles made from these substances and not included in other classes; plastics in the form of sheets, blocks and rods, being for use in manufacture; materials for packing, stopping or insulating; asbestos, mica and their products and nonmetallic hose pipes;

(18) Leather and imitations of leather, and articles made from these materials and not included in other classes; skins, hides; trunks and traveling bags, umbrellas, parasols and walking sticks and whips, harness and saddlery;

(19) Building materials, natural and artificial stone, cement, lime, mortar, plaster and gravel; pipes of earthenware or cement; road-making materials; asphalt, pitch and bitumen; portable buildings; stone monuments and chimney pots;

(20) Furniture, mirrors, picture frames and articles, not included in other classes, of wood, cork, reeds, cane, wicker, horn, bone, ivory, whalebone, shell, amber, mother-of-pearl, meerschaum, celluloid, substitutes for all these materials or of plastics;

(21) Small domestic utensils and containers, not of precious metals, or coated therewith; combs and sponges; brushes, other than paint brushes; brushmaking materials; instruments and material for cleaning purposes, steel wool; unworked or semiworked glass, excluding glass used in building and glassware, porcelain and earthenware, not included in other classes;

(22) Ropes, string, nets, tents, awnings, tarpaulins, sails, sacks; padding and stuffing materials, such as hair, kapok, feathers, seaweed and raw fibrous textile materials;

(23) Yarns and threads;

(24) Tissue piece goods; bed and table covers and textile articles not included in other classes;

(25) Clothing, including boots, shoes and slippers;

(26) Lace and embroidery, ribands and braid; buttons, press buttons, hooks and eyes, pins and needles and artificial flowers;

(27) Carpets, rugs, mats and matting; linoleums and other materials for covering existing floors and nontextile wall hangings;

(28) Games and playthings; gymnastic and sporting articles, except clothing and ornaments and decorations for Christmas trees;

(29) Meats, fish, poultry and game; meat extracts; preserved, dried and cooked fruits and vegetables; jellies, jams; eggs, milk and other dairy products; edible oils and fats; preserves and pickles;

(30) Coffee, tea, cocoa, sugar, rice, tapioca, sago, coffee substitutes; flour, and preparations made from cereals; bread, biscuits, cakes, pastry and confectionery, ices; honey, treacle; yeast, baking powder; salt, mustard, pepper, vinegar, sauces, spices and ice;

(31) Agricultural, horticultural and forestry products and grains not included in other classes; living animals; fresh fruits and vegetables; seeds; live plants and flowers; foodstuffs for animals and malt;

(32) Beer, ale and porter; mineral and aerated waters and other nonalcoholic drinks and syrups and other preparations for making beverages;

(33) Wines, spirits and liqueurs;

(34) Tobacco, raw or manufactured; smokers' articles and matches; and

(35) Merchandise not otherwise classified;

(36) Advertising and business;

(37) Insurance and financial;

(38) Construction and repair;

(39) Communication;

(40) Transportation and storage;

(41) Material treatment;

(42) Education and entertainment; and

(43) Services not otherwise classified. [1997, c. 376, §6 (AMD).]

[ 1997, c. 376, §6 (AMD) .]

SECTION HISTORY

1979, c. 572, §2 (NEW). 1981, c. 684, §§6,7 (AMD). RR 1991, c. 2, §32 (COR). 1997, c. 376, §6 (AMD). 2007, c. 535, Pt. A, §1 (AMD). 2007, c. 535, Pt. A, §7 (AFF).



10 §1527-A. Powers of the Secretary of State

The Secretary of State has the power and authority reasonably necessary to administer this chapter efficiently and to perform the duties imposed upon the secretary. These powers include, without limitation: [1991, c. 465, §12 (NEW).]

1. Rulemaking. The power to make rules not inconsistent with this chapter;

[ 1991, c. 465, §12 (NEW) .]

2. Forms; required. The power to prescribe forms for all documents required or permitted to be filed with the Secretary of State and to refuse to file documents not utilizing the prescribed forms to the extent possible; and

[ 1991, c. 465, §12 (NEW) .]

3. Refuse filing of documents. The power to refuse to file any document that is not clearly legible or may not be clearly reproducible photographically.

[ 1991, c. 465, §12 (NEW) .]

SECTION HISTORY

1991, c. 465, §12 (NEW).



10 §1527-B. Expedited service

The Secretary of State may provide an expedited service for the processing of documents in accordance with this chapter. If the service is provided, the Secretary of State shall establish by rule a fee schedule and governing procedures in accordance with the Maine Administrative Procedure Act. All fees collected as provided by this section must be deposited into a fund for use by the Secretary of State in providing an improved filing service. [1991, c. 465, §12 (NEW).]

SECTION HISTORY

1991, c. 465, §12 (NEW).



10 §1527-C. Access to Secretary of State's database

The Secretary of State may provide public access to the database of the Department of the Secretary of State through a dial-in modem, public terminals and electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may promulgate rules in accordance with the Maine Administrative Procedure Act to establish a fee schedule and governing procedures. [1991, c. 465, §12 (NEW).]

SECTION HISTORY

1991, c. 465, §12 (NEW).



10 §1527-D. Publications

1. Informational publications. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of these publications.

[ 1991, c. 465, §12 (NEW) .]

2. Fund; fees deposited. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for the purpose of replacing and updating publications offered in accordance with this chapter and for funding new publications.

[ 1991, c. 465, §12 (NEW) .]

SECTION HISTORY

1991, c. 465, §12 (NEW).



10 §1528. Fraudulent registration

Any person who shall for himself, or on behalf of any other person, procure the filing or registration of any mark in the office of the Secretary of State under this chapter, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of the filing or registration, to be recovered by or on behalf of the party injured in any court of competent jurisdiction. [1979, c. 572, §2 (NEW).]

SECTION HISTORY

1979, c. 572, §2 (NEW).



10 §1529. Infringement

Subject to section 1532, any person who shall: [1979, c. 572, §2 (NEW).]

1. Use without consent of copy of a registered mark in connection with sale of goods or services. Use, without the consent of the registrant, any reproduction, counterfeit, copy or colorable imitation of a mark registered under this chapter in connection with the sale, offering for sale or advertising of any goods or services on or in connection with which use is likely to cause confusion or mistake to deceive as to the source of origin of the goods or services; or

[ 1979, c. 572, §2 (NEW) .]

2. Reproduce and apply a mark in conjunction with sale of goods or services. Reproduce, counterfeit, copy or colorably imitate any mark and apply the reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles or advertisements intended to be used upon or in conjunction with the sale or other distribution in this State of the goods or services;

shall be liable to a civil action by the owner of the registered mark for any or all of the remedies provided in section 1531, except that under subsection 2 the registrant shall not be entitled to recover profits or damages unless the acts have been committed with knowledge that the mark is intended to be used to cause confusion or mistake or to deceive.

[ 1979, c. 572, §2 (NEW) .]

SECTION HISTORY

1979, c. 572, §2 (NEW).



10 §1530. Injury to business reputation; dilution

Likelihood of injury to business reputation or of dilution of the distinctive quality of a mark registered under this chapter, or a mark valid at common law, or a trade name valid at common law, shall be a ground for injunctive relief notwithstanding the absence of competition between the parties or the absence of confusion as to the source of goods or services. [1979, c. 572, §2 (NEW).]

SECTION HISTORY

1979, c. 572, §2 (NEW).



10 §1531. Remedies

1. Generally. Any owner of a mark registered under this chapter may proceed by suit to enjoin the manufacture, use, display or sale of any counterfeits or imitations and the Superior Court may grant injunctions to restrain the manufacture, use, display or sale as may be by the court deemed just and reasonable and may require the defendants to pay to the owner all profits derived from and all damages suffered by reason of the wrongful manufacture, use, display or sale and the court may also order that any counterfeits or imitations in the possession or under the control of any defendant in the case, be delivered to an officer of the court or to the complainant to be destroyed.

[ 1979, c. 572, §2 (NEW) .]

2. Statutory damages. The owner of the mark may elect, at any time before final judgment is rendered, to recover instead of actual damages or profits an award of statutory damages with respect to any one mark for which any one defendant is liable individually or for which any 2 or more defendants are liable jointly and severally in an amount not to exceed $2,000.

[ 1979, c. 572, §2 (NEW) .]

3. Attorney's fees and costs. The Superior Court shall award the prevailing party costs and, in exceptional cases only, may award the prevailing party reasonable attorney's fees.

[ RR 1991, c. 2, §33 (COR) .]

4. Criminal prosecution. The enumeration of any right or remedy shall not affect a registrant's right to prosecute under any penal law of this State.

[ 1979, c. 572, §2 (NEW) .]

SECTION HISTORY

1979, c. 572, §2 (NEW). RR 1991, c. 2, §33 (COR).



10 §1532. Common law rights

Nothing in this chapter shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at common law at any time before or after the enactment of this chapter. [1979, c. 572, §2 (NEW).]

SECTION HISTORY

1979, c. 572, §2 (NEW).






Chapter 302: UNIFORM TRADE SECRETS ACT

10 §1541. Short title

This Act shall be known and may be cited as the "Uniform Trade Secrets Act." [1987, c. 143, (NEW).]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1542. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 143, (NEW).]

1. Improper means. "Improper means" means theft, bribery, misrepresentation, breach or inducement of a breach of duty to maintain secrecy or espionage through electronic or other means.

[ 1987, c. 143, (NEW) .]

2. Misappropriation. "Misappropriation" means:

A. Acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or [1987, c. 143, (NEW).]

B. Disclosure or use of a trade secret of another without express or implied consent by a person who:

(1) Used improper means to acquire knowledge of the trade secret;

(2) At the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:

(i) Derived from or through a person who had utilized improper means to acquire it;

(ii) Acquired under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(iii) Derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(3) Before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake. [1987, c. 143, (NEW).]

3. Person. "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency or any other legal or commercial entity.

[ 1987, c. 143, (NEW) .]

4. Trade secret. "Trade secret" means information, including, but not limited to, a formula, pattern, compilation, program, device, method, technique or process, that:

A. Derives independent economic value, actual or potential, from not being generally known to and not being readily ascertainable by proper means by other persons who can obtain economic value from its disclosure or use; and [1987, c. 143, (NEW).]

B. Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy. [1987, c. 143, (NEW).]

[ 1987, c. 143, (NEW) .]

SECTION HISTORY

1987, c. 143, (NEW). 1987, c. 143, (NEW).



10 §1543. Injunctive relief

1. Misappropriation restrained or enjoined. Actual or threatened misappropriation may be restrained or enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation.

[ 1987, c. 143, (NEW) .]

2. Exceptional circumstances. In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited.

A. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable. [1987, c. 143, (NEW).]

[ 1987, c. 143, (NEW) .]

3. Protection of trade secret compelled. In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

[ 1987, c. 143, (NEW) .]

4. Application. This section applies to all forms of injunctive relief, including temporary restraining orders, preliminary injunctions and permanent injunctions.

[ 1987, c. 143, (NEW) .]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1544. Damages

Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of misappropriation renders a monetary recovery inequitable, a complainant is entitled to recover damages for misappropriation. [1987, c. 143, (NEW).]

1. Measurement of damages. Damages may include both the actual loss caused by misappropriation and the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

[ 1987, c. 143, (NEW) .]

2. Willful, malicious misappropriation. If willful and malicious misappropriation exists, the court may award exemplary damages in an amount not to exceed twice any award made under subsection 1.

[ 1987, c. 143, (NEW) .]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1545. Attorneys fees

If a claim of misappropriation is made in bad faith, a motion to terminate an injunction is made or resisted in bad faith or willful and malicious misappropriation exists, the court may award reasonable attorneys fees to the prevailing party. [1987, c. 143, (NEW).]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1546. Preservation of secrecy

In an action under this Act, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding in camera hearings, sealing the records of the action and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval. [1987, c. 143, (NEW).]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1547. Statute of limitations

An action for misappropriation must be brought within 4 years after the misappropriation is discovered or, by the exercise of reasonable diligence, should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim. [1987, c. 143, (NEW).]

SECTION HISTORY

1987, c. 143, (NEW).



10 §1548. Effect on other laws

1. No effect. Except as provided in this section, this Act displaces conflicting tort, restitutionary and other laws of this State providing civil remedies for misappropriation of a trade secret. This Act does not affect:

A. Contractual remedies, whether or not based upon misappropriation of a trade secret; [1987, c. 143, (NEW).]

B. Other civil remedies that are not based upon misappropriation of a trade secret; [1987, c. 143, (NEW).]

C. Criminal remedies, whether or not based upon misappropriation of a trade secret; [1987, c. 143, (NEW).]

D. The duty of any person to disclose information where expressly required by law; or [1987, c. 143, (NEW).]

E. The provisions of the Maine Tort Claims Act, Title 14, chapter 741. [1987, c. 143, (NEW).]

[ 1987, c. 143, (NEW) .]

SECTION HISTORY

1987, c. 143, (NEW).






Chapter 303: MILK

10 §1551. Filing and publishing description of name and devices (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §4 (RP).



10 §1552. Use of can without owner's consent; evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §4 (RP).



10 §1553. Defacing or mutilating containers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §4 (RP).



10 §1554. Placing foreign matter in container (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §4 (RP).



10 §1555. Search warrants for containers in wrongful possession (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §1 (RP).






Chapter 305: POTATOES

10 §1601. Trademarks

In order to better carry out the objectives of the Potato Tax Law, the Maine Potato Commission may develop and register trademarks. The Commissioner of Agriculture, Conservation and Forestry may delegate to the Maine Potato Commission the authority to regulate the use of the State of Maine trademark when used in packaging potatoes, both fresh and processed. [RR 2009, c. 2, §19 (COR); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

RR 2009, c. 2, §19 (COR). 2011, c. 657, Pt. W, §6 (REV).



10 §1602. Licenses

1. Unlawful use of trademark. After establishment by rules adopted in a manner consistent with the Maine Administrative Procedure Act of a trademark by the commission, a person may not use the trademark without first securing a permit or license from the Maine Potato Commission.

[ 2003, c. 452, Pt. E, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not more that $50 may be adjudged. [2003, c. 452, Pt. E, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this section after having previously violated this section commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. E, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Additional remedies. The Maine Potato Commission or a duly authorized representative may recover penalties imposed for violation of this section in a civil action brought in the name of the commission, and if it prevails in such action may recover full costs; or the commission may prosecute for violations of this section by complaint or indictment. The District Court and the Superior Court have concurrent jurisdiction of actions brought for the recovery of penalties imposed by this section and of prosecutions for violations thereof.

[ 2003, c. 452, Pt. E, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 694, §166 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §E1 (RPR).



10 §1603. Price

The Maine Potato Commission shall have the authority to set prices on trademarked potatoes sold by licensed shippers or processors.



10 §1604. Buying and selling

In order to promote the prosperity of this State and of the potato industry by fostering and promoting better methods of production, processing, merchandising and advertising, the Maine Potato Commission shall have the authority to buy and sell potatoes or processed potato products.



10 §1605. Rules and regulations; contract

The Maine Potato Commission may prescribe rules and regulations for carrying out the purposes of this chapter, and may issue licenses to shippers or processors who shall enter into a contract with the commission and agree to abide by the rules and regulations. The commission may charge a fee on a per package or per hundred-weight basis for the use of trademarks established by the commission or of the State of Maine trademark used on potatoes, fresh or processed. The commission shall reserve the right to cancel any license for failure to abide by the rules and regulations of the commission, or for breach of the terms of any contract entered into with the commission; and the commission shall have the right to cancel all outstanding licenses at any time that the commission deems such action necessary to the best interest of the potato industry as a whole. The commission shall have the right to grant an exclusive license for the use of such trademarks to a single co-operative which shall, by contract with the commission, be empowered to issue licenses to shippers and processors on such terms and conditions as the commission may require.



10 §1606. Enforcement; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §E2 (RP).






Chapter 307: OILS

10 §1651. Description of marks filed

All persons or corporations engaged in the sale of kerosene, refined petroleum, gasoline or other burning or illuminating oils or fluids, in cans of a capacity of not less than 5 gallons, with their names or other marks or devices branded, stamped, engraved, etched, impressed or otherwise produced upon such cans or anything connected therewith or appertaining thereto, may file in the office of the town or city clerk, in which their principal place of business is situated, a description of the names and marks used by them, and cause the same to be published once a week for 3 successive weeks in any newspaper of general circulation in the county in which the notice may have been filed. [1987, c. 667, §5 (AMD).]

SECTION HISTORY

1987, c. 667, §5 (AMD).



10 §1652. Regulation of sale of certain oils

No person may sell or keep for sale, except for remanufacture or as provided, kerosene, range oil, fuel oil or other burning oil for illuminating, heating or cooking purposes which will flash at a temperature of less than 100° Fahrenheit, to be ascertained by the application of any standard approved closed cup tester. Nothing contained in this section may prohibit the sale or keeping for sale of gasoline or naphtha as such for fuel or illuminating purposes. [1983, c. 106, (AMD).]

SECTION HISTORY

1979, c. 541, §A94 (AMD). 1983, c. 106, (AMD).



10 §1652-A. Prohibition of nondegradable plastic carriers on lubricating oil containers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 373, §§3,5 (NEW). 1993, c. 341, §5 (RP).



10 §1653. Pure sperm oil defined; adulteration

All oils sold under the names of sperm, summer, fall and winter oils are deemed to be sold for pure sperm oil, the test of which is Southworth's oleometer. Whoever sells under said names any oils which are adulterated by the mixture of an inferior article, without disclosing the full extent of adulteration to the purchaser, forfeits to the prosecutor $15 for each offense. The oil so sold shall be deemed whale oil, and the seller is liable to the purchaser for the difference between pure sperm oil and whale oil, to be recovered in a civil action.



10 §1654. Deception; adulteration or misbranding

It shall be unlawful for any person, firm or corporation within this State to store, sell, distribute, transport, expose for sale or offer for sale, distribution or transportation any internal combustion engine fuels, lubricating oils or other similar products in any manner whatsoever so as to deceive or tend to deceive the purchaser as to the nature, quality, price and identity of the product so sold or offered for sale or which is adulterated or misbranded within the meaning of this chapter.



10 §1655. Description of contents; identity of manufacturer or distributor

It is unlawful for a person, firm or corporation to store, keep, expose for sale, offer for sale or sell from any tank or container or from any pump or other distributing device or equipment any internal combustion engine fuels, lubricating oils or other similar products than those indicated by the name, trade name, symbol, sign or other distinguishing mark or device of the manufacturer or distributor appearing upon the tank, container, pump or other distributing equipment from which the same are sold, offered for sale or distributed, and all tanks, containers, pumps or other distributing equipment containing internal combustion engine fuels, lubricating oils or other similar products must be plainly designated by the name, trademark, symbol, sign or other distinguishing mark or device of the manufacturer or distributor. [2009, c. 434, §3 (AMD).]

SECTION HISTORY

2009, c. 434, §3 (AMD).



10 §1656. Trade names not imitated

It shall be unlawful for any person, firm or corporation to disguise or camouflage his or their own equipment by imitating the design, symbol or trade name of the equipment under which recognized brands of internal combustion engine fuels, lubricating oils and similar products are generally marketed.



10 §1657. Trade name oils or fuels not to be mixed or adulterated

It shall be unlawful for any person, firm or corporation to expose for sale, offer for sale or sell under any trademark or trade name in general use any internal combustion engine fuels, lubricating oils or other like products except those manufactured or distributed by the manufacturer or distributor marketing internal combustion engine fuels, lubricating oils or other like products under such trademark or trade name, or to substitute, mix or adulterate the internal combustion engine fuels, lubricating oils or other similar products sold, offered for sale or distributed under such trademark or trade name.



10 §1658. Filling marked tank with other fuel or oil forbidden

It shall be unlawful for any person, firm or corporation to aid or assist any other person, firm or corporation in the violation of this chapter by depositing or delivering into any tank, receptacle or other container any other internal combustion engine, fuels, lubricating oils or like products than those intended to be stored therein and distributed therefrom as indicated by the name of the manufacturer or distributor, or the trademark or trade name of the product displayed on the container itself, or on the pump or other distributing device used in connection therewith.



10 §1658-A. Marking and filling containers owned by others

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Liquefied petroleum gas" means any material that is composed predominantly of any of the following hydrocarbons or mixtures of those hydrocarbons: propane, propylene, normal butane, isobutane and butylenes. [1991, c. 770, §1 (NEW).]

B. "Owner" means any person who holds title to a liquefied petroleum gas container. [1991, c. 770, §1 (NEW).]

[ 1991, c. 770, §1 (NEW) .]

2. Unlawful use of containers. No person except the owner, or a person authorized in writing by the owner to do so, may fill or refill a liquefied petroleum gas container with a liquefied petroleum gas or any other gas or substance.

[ 1991, c. 770, §1 (NEW) .]

SECTION HISTORY

1991, c. 770, §1 (NEW).



10 §1659. Internal combustion engine fuel defined; expenses

For the purposes of this chapter, the term "internal combustion engine fuel" shall mean motor fuel, commonly called and known as gasoline, benzol or other product to be used in the operation of an internal combustion engine. The term "misbranded" shall apply to all internal combustion engine fuel, the package, label, pump, tank or container of which shall bear any statement, design or device regarding such article or the ingredient or substance contained therein which shall be false or misleading in any particular or which is falsely branded in any particular.

Gasoline shall be held to be "adulterated":

1. Water or tar-like matter. If it contains water or tar-like matter;

2. Weight of residue after distillation. If it contains more than 4% by weight of residue after being distilled at a temperature of 437` Fahrenheit;

3. Temperature of vapor. If the maximum temperature of the vapor on distillation without pressure exceeds 437` Fahrenheit.

The methods of testing to be used shall be those in general use in the petroleum refining industry.



10 §1660. Enforcement

The Director of the Maine Agricultural Experiment Station shall analyze or cause to be analyzed such samples of internal combustion engine fuels, lubricating oils and other like products at such time and to such extent as the Attorney General may determine. The Attorney General shall enforce this chapter and for that purpose shall have full access at all reasonable hours to any place in which internal combustion engine fuels, lubricating oils and other like products are stored, transported, sold, offered or exposed for sale. The Attorney General may open any case, package or other container, tank, pump, tank car or storage tank and enter upon any barge, vessel or other vehicle of transportation and may, upon tendering the market price, take samples for analysis. The expense of such analysis and of the administration of this chapter shall be included in the expense of the administration of the tax on gasoline. [1979, c. 407, §2 (AMD).]

SECTION HISTORY

1979, c. 407, §2 (AMD).



10 §1661. Deception as to price prohibited

Every retail dealer in internal combustion engine fuel advertising the price of such engine fuel on any sign shall include in the price shown on such sign all taxes imposed with respect to the manufacture or sale of the motor fuel offered for sale, and every such sign shall either contain a statement of the taxes included in said price, or, without specifying the amount thereof, shall state that such taxes are included in said price. All figures, including fractions, upon said signs, other than figures and fractions used in any price computing mechanism constituting a part of any pump or dispensing device, shall be of the same size.



10 §1661-A. Gasoline stations to provide services for handicapped drivers

Every full-service gasoline station offering self-service pumping at a lesser cost shall require an attendant employed by the station to dispense gasoline to any motor vehicle properly displaying a handicapped placard or special designating plates issued under Title 29-A, section 521, when the person to whom the placard or plates have been issued is the operator of the vehicle, the service is requested, the operator has a driver's license designated with a code S, restricted to special equipment, and there is no nonhandicapped adult in the motor vehicle. [1995, c. 645, Pt. A, §1 (AMD).]

SECTION HISTORY

1987, c. 615, (NEW). 1987, c. 718, (NEW). 1989, c. 83, §1 (RPR). 1995, c. 65, §A23 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 645, §A1 (AMD).



10 §1661-B. Requirement for gasoline stations to post prices of fuels sold

1. Posting required. A retail seller of fuel to be used by vehicles on public highways shall make clearly visible on each pump the price of the fuel available at that pump, either by posting a sign of no less than 64 square inches or by a price reading, digital or analog, built into the pump that must reflect the actual price of the fuel pumped. The pump must have a sign of no less than 64 square inches on it if either the price on the pump differs from the price posted on the roadside sign due to a difference in grade of fuel or service or the retailer does not have a roadside sign. On multi-grade pumps, the posted price must be for the lowest priced unleaded regular gasoline. The posting must indicate the difference in price for full-service, mini-service and self-service if more than one grade of service is available at that pump.

[ 2007, c. 86, §1 (AMD) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person, firm, partnership or corporation who violates this section commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. E, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person, firm, partnership or corporation who violates this section after having previously violated this section commits a civil violation for which a fine of not more than $500 may be adjudged. [2003, c. 452, Pt. E, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §3 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Enforcement. The Commissioner of Agriculture, Conservation and Forestry shall enforce this section pursuant to Title 7, section 13.

[ 2005, c. 512, §44 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1989, c. 83, §2 (NEW). 2003, c. 452, §§E3,4 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 512, §44 (AMD). 2007, c. 86, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



10 §1661-C. Notice of propane unit price

1. Notice. A retail seller of propane gas shall notify a customer or potential customer of the unit price of propane gas upon request, when an oral order for a single delivery is received and at the time of billing.

[ 1991, c. 770, §2 (NEW) .]

2. Unit. "Unit," for the purposes of this chapter, may include gallon, pound or cubic foot; but upon customer request a retail seller of propane gas shall convert prices quoted by the pound or cubic foot into per gallon prices.

[ 1991, c. 770, §2 (NEW) .]

SECTION HISTORY

1991, c. 770, §2 (NEW).



10 §1662. Penalties

A person who violates any of the provisions of this chapter, except section 1658-A, is punished by a fine of not more than $100 for the first offense and by a fine of not more than $200 for each subsequent offense, or by imprisonment for 90 days, or by both. A person who violates section 1658-A commits a civil violation for which a forfeiture not to exceed $1,000 may be adjudged. Each separate sale or attempt to sell in violation of this chapter is a separate offense. [1991, c. 770, §3 (AMD).]

SECTION HISTORY

1991, c. 770, §3 (AMD).



10 §1663. Sale of biomass-based diesel blends and biodiesel blends

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Biodiesel" means the mono-alkyl esters of long chain fatty acids derived from plant or animal matter that meets the requirements of the American Society of Testing and Materials Standard D6751. [2013, c. 124, §1 (NEW).]

B. "Biomass-based diesel" means a diesel fuel substitute produced from nonpetroleum renewable resources that meets the registration requirements for fuels and fuel additives established by the United States Environmental Protection Agency under 42 United States Code, Section 7545 (2012). [2013, c. 124, §1 (NEW).]

C. "Biomass-based diesel blend" and "biodiesel blend" mean a blend of biomass-based diesel or biodiesel and petroleum-based diesel fuel. [2013, c. 124, §1 (NEW).]

[ 2013, c. 124, §1 (NEW) .]

2. Number 2 heating oil. For purposes of this section, all references to diesel include #2 heating oil.

[ 2013, c. 124, §1 (NEW) .]

3. Transfer document. A person that sells or otherwise transfers title to a biomass-based diesel blend or biodiesel blend to any other person for resale of the product shall prepare a document evidencing the transfer. This transfer document may be in the form of an invoice, bill of lading, bill of sale or other written instrument meeting the requirements of this subsection. This transfer document must include the name of the transferor, the name of the transferee, the date of the transfer, the volume in gallons of the product transferred and either the volume in gallons or the percentage of biomass-based diesel or biodiesel that is contained in the blended product. A person making such a transfer shall maintain the transfer document required by this subsection for a period of 4 years from the transfer date. As used in this subsection, the term "resale" does not include a sale of product purchased at a retail outlet.

[ 2013, c. 124, §1 (NEW) .]

4. Transferee not liable. A transferee of a biomass-based diesel blend or biodiesel blend is not liable for failing to verify the accuracy of the information included in any transfer document conforming to the requirements of subsection 3 or for any other liability arising from the transferee's reliance on such information.

[ 2013, c. 124, §1 (NEW) .]

5. Supplement other requirements. The requirements of this section are in addition to any other requirements or standards in state law.

[ 2013, c. 124, §1 (NEW) .]

SECTION HISTORY

2013, c. 124, §1 (NEW).






Chapter 308: PETROLEUM MARKET SHARE ACT

10 §1671. Short title

This chapter may be known and cited as the "Petroleum Market Share Act." [1991, c. 836, §3 (NEW).]

SECTION HISTORY

1991, c. 836, §3 (NEW).



10 §1672. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1991, c. 836, §3 (NEW).]

1. Affiliate. "Affiliate" means any person who controls, is controlled by or is under common control with any other person.

[ 1991, c. 836, §3 (NEW) .]

2. Control of retail outlet. "Control of retail outlet" means the power, whether or not exercised, to establish, fix or direct the retail price of home heating oil or motor fuel sold by a retail outlet, through ownership of stock in or assets used by the retail outlet or through contract, agency, consignment or otherwise, whether that power can be exercised directly or indirectly or through parent corporations, subsidiaries, related persons and entities or affiliates.

[ 1991, c. 836, §3 (NEW) .]

3. Home heating oil. "Home heating oil" means #2 fuel oil sold for heating residential, industrial or commercial space or water.

[ 1991, c. 836, §3 (NEW) .]

4. Motor fuel oil. "Motor fuel oil" means internal combustion fuel sold for use in motor vehicles as defined in Title 29-A, section 101, subsection 42.

[ 1995, c. 65, Pt. A, §24 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

5. Refiner. "Refiner" means any person who is engaged directly or indirectly or whose affiliate is engaged directly or indirectly in the refining of crude oil, including any person who is engaged directly or indirectly in the production of crude oil who contracts with another person to refine petroleum products for the purpose of resale.

[ 1991, c. 836, §3 (NEW) .]

6. Retail outlet. "Retail outlet" means a service station or filling station used in the sale of motor fuel in the State, a sales office servicing retail customers by soliciting or accepting orders for the purchase of home heating oil to end users for consumption in the State, or a bulk storage facility or depot used in the sale of home heating oil to end users for consumption in the State.

[ 1991, c. 836, §3 (NEW) .]

7. Retailer. "Retailer" means a person that sells motor fuel oil or home heating oil to an end user for consumption in the State.

[ 1991, c. 836, §3 (NEW) .]

8. Wholesaler. "Wholesaler" means a person that sells motor fuel oil or home heating oil for resale through retail outlets and retailers.

[ 1991, c. 836, §3 (NEW) .]

SECTION HISTORY

1991, c. 836, §3 (NEW). 1995, c. 65, §A24 (AMD). 1995, c. 65, §§A153,C15 (AFF).



10 §1673. Reporting

1. Reporting by wholesaler. A wholesaler shall provide annual reports to the Department of the Attorney General setting forth:

A. The total gallons of home heating oil and motor fuel oil sold by the wholesaler to each retail outlet or retailer; [1993, c. 46, §1 (NEW).]

B. The total gallons of home heating oil and motor fuel oil supplied by the wholesaler to each retail outlet controlled by the wholesaler during any portion of the reporting period; and [1993, c. 46, §1 (NEW).]

C. The total gallons of home heating oil and motor fuel oil sold by the wholesaler from a bulk storage facility or depot directly to any end user for consumption in the State. [1993, c. 46, §1 (NEW).]

[ 1993, c. 613, §1 (AMD) .]

2. Reports by refiner. A refiner shall make the following reports.

A. Within 30 days of the effective date of this chapter, a refiner controlling retailers or retail outlets shall file with the Department of the Attorney General a list showing the business name and location of each retail outlet controlled by the refiner on the effective date of this chapter and specifying whether the retail outlet sells home heating oil, motor fuel oil or both. [1991, c. 836, §3 (NEW).]

B. A refiner shall file annually with the Department of the Attorney General a list showing the number and location of retail outlets controlled by the refiner during the preceding year. [2005, c. 155, §3 (AMD).]

C. A refiner or its affiliate shall provide reports annually to the Department of the Attorney General setting forth the total gallons of home heating oil and motor fuel oil supplied to each retail outlet under its control during any portion of the reporting period and the total gallons of home heating oil and motor fuel oil sold by the refiner or its affiliate from a bulk storage facility or depot directly to any end user for consumption in the State. [2005, c. 155, §4 (AMD).]

[ 2005, c. 155, §§3, 4 (AMD) .]

3. Repeal.

[ 2005, c. 155, §5 (RP) .]

SECTION HISTORY

1991, c. 836, §3 (NEW). 1993, c. 46, §§1,2 (AMD). 1993, c. 613, §§1,2 (AMD). 1995, c. 627, §1 (AMD). 1999, c. 151, §1 (AMD). 2005, c. 155, §§3-5 (AMD).



10 §1674. Investigation by Attorney General

The Attorney General may require, by summons, the attendance and testimony of witnesses and the production of books and papers related to the Attorney General's determination of the market shares held by retailers. A summons must be served in the same manner as a summons for a witness in a criminal case and all provisions of law related to that service apply to a summons issued under this section insofar as they are applicable. All investigations or hearings pursuant to this chapter must be held in Kennebec County or in another county as the Attorney General may designate. A Justice of the Superior Court may, by order, upon application of the Attorney General, compel the attendance of witnesses, the production of books and papers and the giving of testimony before the Attorney General in the same manner and to the same extent as before that court. Failure to obey such an order of the court is punishable by the court as a contempt of court. [1991, c. 836, §3 (NEW).]

SECTION HISTORY

1991, c. 836, §3 (NEW).



10 §1675. Confidentiality

Information received by the Department of the Attorney General pursuant to sections 1673 and 1674 is confidential. [1993, c. 719, §3 (AMD); 1993, c. 719, §12 (AFF).]

SECTION HISTORY

1991, c. 836, §3 (NEW). 1993, c. 719, §3 (AMD). 1993, c. 719, §12 (AFF).



10 §1676. Prohibitions of anticompetitive, unfair and deceptive trade practices

1. Geographic radius restrictions on new motor fuel outlets. A refiner controlling a retail outlet for the sale of motor fuel oil in a city, town or municipality may not secure control of additional retail outlets for the sale of motor fuel oil within a 2-mile radius of any of its existing retail outlets in that city, town or municipality unless, in the Attorney General's sole discretion, the Attorney General concludes that the additional outlet will not decrease competition in the retail motor fuel oil market.

[ 1991, c. 836, §3 (NEW) .]

2. Deceptive sales practices. A retailer, wholesaler or refiner may not misrepresent the efficiency of an oil furnace or engage in a deceptive act or practice in connection with the sale of home heating oil, service or equipment.

[ 1991, c. 836, §3 (NEW) .]

3. Resale price-fixing. A refiner may not fix or maintain the price of motor fuel oil sold by a franchisee, as defined in section 1453, subsection 5.

[ 1991, c. 836, §3 (NEW) .]

4. Unfair trade practices. A retailer, wholesaler or refiner may not engage in any unfair methods of competition or unfair or deceptive trade practices, as defined by the Attorney General through rules issued under section 1682.

[ 1991, c. 836, §3 (NEW) .]

SECTION HISTORY

1991, c. 836, §3 (NEW).



10 §1677. Report by Attorney General to Legislature

Every 2 years beginning April 1, 2010, the Attorney General shall make a report to the Legislature describing the concentration of retail outlets in the State or in sections of the State without disclosing the name of any particular retailer or retail outlet. The Attorney General shall include in the report a recommendation to the Legislature as to whether additional legislation is needed to further limit or curtail the activity of refiners operating retail outlets. In formulating a legislative recommendation, the Attorney General shall consult with industry stakeholders; notwithstanding this consultation requirement, the substance of the recommendation is a matter for the Attorney General's sole discretion. Annually, beginning April 1, 2010, the Attorney General shall post on the Attorney General’s publicly accessible website the aggregate data collected pursuant to this chapter. [2009, c. 119, §1 (AMD).]

SECTION HISTORY

1991, c. 836, §3 (NEW). 2005, c. 155, §6 (AMD). 2009, c. 119, §1 (AMD).



10 §1678. Petroleum Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 2, §34 (COR). 1991, c. 836, §3 (NEW). 2001, c. 352, §6 (AMD). 2005, c. 155, §7 (RP). 2005, c. 294, §20 (RP).



10 §1679. Penalties and injunctive action

A person that violates this chapter is subject to a civil penalty not to exceed $10,000. In any action initiated by the Attorney General seeking a civil penalty for violation of section 1676, each day that the refiner controls a retail outlet in violation of that section constitutes a separate violation. The Attorney General may initiate an action in Superior Court for injunctive and other equitable relief to enforce compliance with this chapter. In any action commenced by the Attorney General for violation of section 1676, the Superior Court may order the refiner to divest any retail outlet established or operated in violation of this chapter and may order the refiner to disgorge any gross revenues earned from sales or operations in violation of this chapter. In any action commenced by the Attorney General under this chapter for injunctive and other equitable relief or for civil penalties, the Attorney General, if on the prevailing side, must be awarded necessary and reasonable investigative costs, reasonable expert witness fees, reasonable attorneys' fees and court costs. [1991, c. 836, §3 (NEW).]

SECTION HISTORY

1991, c. 836, §3 (NEW).



10 §1680. Private right of action

A retailer, wholesaler or refiner who is injured as a result of a violation of Title 5, section 207 or section 1676 may maintain a civil action in Superior Court against the violator for damages and equitable relief. In any action, the Superior Court shall enter a temporary, preliminary or permanent injunction to restrain further violations or threatened violations of section 1676, regardless of whether the complaining party has an adequate remedy in damages. If the complaining party prevails in any action, the party is entitled to an award of reasonable attorneys' fees and court costs, including expert witness fees. [1991, c. 836, §3 (NEW).]

SECTION HISTORY

1991, c. 836, §3 (NEW).



10 §1681. Fees

Annually by September 1st, a person who operates or causes to be operated an oil terminal facility within the State, as defined in Title 38, section 542, subsection 7, and a person who is required to register with the Commissioner of Environmental Protection pursuant to Title 38, section 545-B, shall pay to the Attorney General a fee for each 10,000 gallons of home heating oil and motor fuel oil transported into the State during the previous 12-month period ending June 1st. Home heating oil or motor fuel oil that is subsequently exported from the State is excluded from computation, except that home heating oil sold to a retailer or retail outlet located outside the State that sells home heating oil at retail within the State is not excluded. The fee that must be paid by September 1, 1996 and for each subsequent year is 40¢ for each 10,000 gallons or portion thereof. The fees must be deposited in a dedicated, nonlapsing account, known as the Petroleum Marketing Fund. The Attorney General shall administer the fund. [2005, c. 155, §8 (AMD).]

SECTION HISTORY

1991, c. 836, §3 (NEW). 1993, c. 46, §3 (AMD). 1993, c. 415, §F1 (AMD). 1993, c. 613, §3 (AMD). 1995, c. 627, §2 (AMD). 1999, c. 151, §2 (AMD). 2005, c. 155, §8 (AMD).



10 §1682. Rulemaking

The Attorney General may adopt rules necessary to implement this chapter. [1991, c. 836, §3 (NEW).]

SECTION HISTORY

1991, c. 836, §3 (NEW).






Chapter 309: SARDINES

10 §1701. Trademarks

The Maine Sardine Council, by rule adopted in a manner consistent with the Maine Administrative Procedure Act, may develop and register trademarks and regulate the use of the State of Maine trademark when used in the processing and sale of Maine sardines. [1993, c. 585, §3 (AMD).]

SECTION HISTORY

1977, c. 694, §167 (AMD). 1993, c. 585, §3 (AMD).



10 §1702. License

After establishment of a trademark by the council, as provided in section 1701, it shall be unlawful to use such trademark without first securing a permit or license from the Maine Sardine Council. Any violations of this section shall be punishable for the first offense by a fine of not more than $50 and for each subsequent offenses a fine of not more than $200. [1977, c. 694, §168 (AMD).]

SECTION HISTORY

1977, c. 694, §168 (AMD).



10 §1703. Price (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 333, §1 (RP).



10 §1704. Rules and regulations

The Maine Sardine Council may prescribe, in a manner consistent with the Maine Administrative Procedure Act, rules and regulations for carrying out the purposes of this chapter, and may issue licenses to processors who request authority to use the trademark and shall abide by those rules and regulations. The council may charge a fee on a case basis for the use of trademarks established by the council or for the use of the State of Maine trademark on canned sardines. The District Court, upon application of the Maine Sardine Council or the Attorney General, has the right to cancel any license for failure to abide by the rules and regulations prescribed by the council; and the council has the right, after notice and opportunity for a hearing and in a manner consistent with the rule-making provisions of the Maine Administrative Procedure Act, to cancel all outstanding licenses at any time that the council deems such action necessary to the best interest of the sardine industry as a whole. [1995, c. 307, §1 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1977, c. 694, §169 (AMD). 1995, c. 307, §1 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



10 §1705. Fees

All fees charged for use of the trademarks and from the issuance of licenses shall be paid to the Treasurer of State and the same are appropriated for carrying out this chapter, and for promoting the prosperity of this State and the sardine industry by fostering and promoting better methods of processing, merchandising and advertising of Maine sardines under the direction of the Maine Sardine Council.



10 §1706. Enforcement; jurisdiction

The council or a duly authorized representative may recover penalties imposed for violation of section 1702 in a civil action brought in the name of the council, and if it prevails in such action shall recover full costs; or the council may prosecute for violations thereof by complaint or indictment. The District Court and the Superior Court shall have concurrent jurisdiction of actions brought for the recovery of penalties imposed by section 1702, and of prosecutions for violations thereof. All fines received under section 1702 by county treasurers shall be paid by them to the Treasurer of State and the same are appropriated for carrying out this chapter.






Chapter 311: SHOES AND LEATHER GOODS

10 §1751. Manufacturer of leather, boots and shoes may stamp his name thereon; counterfeiting stamp (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §5 (RP).






Chapter 313: SYPHONS, BOTTLES AND CANS

10 §1801. Protection of marks on containers for soda water and similar beverages (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §6 (RP).



10 §1802. Unlawful use or defacing of containers marked as provided in §§ 190 and 229 (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 572, §6 (RP).



10 §1803. Search warrant to search for such containers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §2 (RP).






Chapter 315: REGULATION OF BUSINESS PRACTICES BETWEEN MOTION PICTURE DISTRIBUTORS AND EXHIBITORS

10 §1901. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 266, (NEW).]

1. Bid. "Bid" means a written offer or proposal by an exhibitor to a distributor, in response to an "invitation to bid," stating the terms under which the exhibitor will agree to exhibit a motion picture.

[ 1979, c. 266, (NEW) .]

2. Blind bidding. "Blind bidding" means the solicitation of bidding for, solicitation of negotiation for, or solicitations of offers for or agreeing to terms for the licensing or exhibition of a motion picture if the motion picture has not been trade screened.

[ 1979, c. 266, (NEW) .]

3. Distributor. "Distributor" means any person engaged in the business of distributing or supplying motion pictures to exhibitors by rental, sale or licensing.

[ 1979, c. 266, (NEW) .]

4. Exhibit or exhibition. "Exhibit" or "exhibition" means showing a motion picture to the public for a charge.

[ 1979, c. 266, (NEW) .]

5. Exhibitor. "Exhibitor" means any person engaged in the business of operating one or more theaters.

[ 1979, c. 266, (NEW) .]

6. Invitation to bid. "Invitation to bid" means a written solicitation or invitation by a distributor to one or more exhibitors to bid for the right to exhibit a motion picture.

[ 1979, c. 266, (NEW) .]

7. License agreement. "License agreement" means any contract agreement, understanding or condition between a distributor and an exhibitor relating to the licensing or exhibition of a motion picture by the exhibitor.

[ 1979, c. 266, (NEW) .]

8. Person. "Person" includes one or more individuals, partnerships, associates, societies, trust or corporations.

[ 1979, c. 266, (NEW) .]

9. Run. "Run" means the continuous exhibition of a motion picture in a defined geographic area for a specified period of time.

A "first run" is the first exhibition of a picture in the designated area, a "second run" is the second exhibition and "subsequent runs" are subsequent exhibitions after the second run.

"Exclusive run" is any run limited to a single theater in a defined geographic area and a "nonexclusive run" is any run in more than one theater in a defined geographic area.

[ 1979, c. 266, (NEW) .]

10. Theater. "Theater" means any establishment in which motion pictures are exhibited to the public regularly for a charge.

[ 1979, c. 266, (NEW) .]

11. Trade screening. "Trade screening" means the showing of a motion picture by a distributor at some location within the metropolitan area in which is located a distributor's sales or film distributing facility serving the theater, which is open to any exhibitor interested in exhibiting the motion picture.

[ 1979, c. 266, (NEW) .]

SECTION HISTORY

1979, c. 266, (NEW).



10 §1902. Blind bidding

1. Prohibition. Blind bidding is hereby prohibited within the State. No bids shall be returnable, no negotiations for the exhibition or licensing of a motion picture shall take place and no license agreement or any of its terms shall be agreed to for the exhibition of any motion picture within the State before the motion picture has been trade screened.

[ 1979, c. 266, (NEW) .]

2. Information to be included in bid. A distributor shall include in each invitation to bid for a motion picture for exhibition within the State, if that motion picture has not already been trade screened, the date, time and place of the trade screening of the motion picture.

[ 1979, c. 266, (NEW) .]

3. Notice to exhibitors. A distributor shall provide reasonable and uniform notice to exhibitors within the State of all trade screenings of motion pictures he is distributing.

[ 1979, c. 266, (NEW) .]

4. Waiver void. Any purported waiver of the requirements of this section shall be void and unenforceable.

[ 1979, c. 266, (NEW) .]

SECTION HISTORY

1979, c. 266, (NEW).



10 §1903. Bidding procedures

If bids are solicited from exhibitors for the licensing of a motion picture within the State then: [1979, c. 266, (NEW).]

1. Information to be included in bid. The invitation of bid shall specify:

A. The number and length of runs for which the bid is being solicited, whether it is a first, second or subsequent run and the geographic area for each run; [1979, c. 266, (NEW).]

B. The names of all exhibitors who are being solicited; [1979, c. 266, (NEW).]

C. The date and hour the invitation to bid expires; and [1979, c. 266, (NEW).]

D. The location, including the address, where the bids will be opened, which shall be within the metropolitan area in which is located a distributor's sales or film distribution facility serving the theater. [1979, c. 266, (NEW).]

[ 1979, c. 266, (NEW) .]

SECTION HISTORY

1979, c. 266, (NEW).



10 §1904. Remedies

Any violations of the provisions of this chapter shall be deemed to be a deceptive trade practice, as defined in chapter 206, section 1212, and the remedies available to any aggrieved party shall be those contained within chapter 206, section 1213. [1979, c. 266, (NEW).]

SECTION HISTORY

1979, c. 266, (NEW).



10 §1905. Effective for 4 years (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 266, (NEW). 1981, c. 18, (AMD). 1983, c. 7, (RP).






Chapter 317: MAINE PATENT PROGRAM

10 §1921. Maine Patent Program

The Maine Patent Program, referred to in this chapter as the "program," is administered by the University of Maine System, Center for Advanced Technology Law and Management. The program's purpose is to support the commercialization and manufacturing of innovations in the State by providing education and assistance with the patent process of the United States Patent and Trademark Office to companies, inventors and entrepreneurs in the State. [1999, c. 731, Pt. WWW, §1 (NEW).]

1. Program components. The program must:

A. Provide at least 4 workshops each year on general topics concerning the patent process of the United States Patent and Trademark Office; [1999, c. 731, Pt. WWW, §1 (NEW).]

B. Provide at least 4 workshops each year on focused topics and specific training concerning the patent process of the United States Patent and Trademark Office; [1999, c. 731, Pt. WWW, §1 (NEW).]

C. Conduct innovation screening of 50 to 100 preliminary potential patent applications and patent searches on 25 to 50 potential patent applications each year; [1999, c. 731, Pt. WWW, §1 (NEW).]

D. Prepare 10 to 20 patent applications per year; [1999, c. 731, Pt. WWW, §1 (NEW).]

E. Provide licensing assistance; and [1999, c. 731, Pt. WWW, §1 (NEW).]

F. Provide other assistance concerning the patent process of the United States Patent and Trademark Office as needed. [1999, c. 731, Pt. WWW, §1 (NEW).]

[ 1999, c. 731, Pt. WWW, §1 (NEW) .]

2. Applicant's costs and duties. An applicant accepted by the program shall pay the costs of the patent search and opinion and for patent prosecution if the final product is manufactured or licensed out of state. An applicant shall pay to the program a reasonable percentage of the royalties for any successful innovation patented through the program.

[ 1999, c. 731, Pt. WWW, §1 (NEW) .]

3. Staffing. The University of Maine System, Center for Advanced Technology Law and Management shall hire a director for the program. The director must be a professional who:

A. Is a registered patent attorney or patent agent; [1999, c. 731, Pt. WWW, §1 (NEW).]

B. Has experience in commercialization, such as working as an in-house patent professional for a large company or an academic or nonprofit technology transfer operation; [1999, c. 731, Pt. WWW, §1 (NEW).]

C. Has relevant experience working directly with manufacturers; [1999, c. 731, Pt. WWW, §1 (NEW).]

D. Has relevant experience working directly with entrepreneurial startups; [1999, c. 731, Pt. WWW, §1 (NEW).]

E. Has relevant experience working directly with independent inventors; [1999, c. 731, Pt. WWW, §1 (NEW).]

F. Has experience with equity and royalty offerings; [1999, c. 731, Pt. WWW, §1 (NEW).]

G. Has experience with successful licensing; and [1999, c. 731, Pt. WWW, §1 (NEW).]

H. Has experience in educating the general public through workshops, seminars and continuing education courses. [1999, c. 731, Pt. WWW, §1 (NEW).]

[ 1999, c. 731, Pt. WWW, §1 (NEW) .]

4. Fund. The Maine Patent Fund, referred to in this chapter as the "fund," is established as a revolving, nonlapsing fund to supplement the Maine Patent Program. All money from royalties received from applicants pursuant to this chapter must be credited to the fund. Money in the fund not currently needed to meet expenses of the program must be deposited with the Treasurer of State to the credit of the fund and may be invested as provided by law. Interest on these investments must be credited to the fund. Money in the fund may only be expended in accordance with allocations approved by the Legislature.

[ 1999, c. 731, Pt. WWW, §1 (NEW) .]

SECTION HISTORY

1999, c. 731, §WWW1 (NEW).









Part 5: MINING

Chapter 401: MINING BUREAU

10 §2101. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 170, §§1,3 (AMD). 1969, c. 504, §19 (AMD). 1969, c. 508, §1 (RPR). 1969, c. 590, §10 (AMD). 1975, c. 339, §§1,2 (AMD). 1975, c. 373, §1 (AMD). 1977, c. 360, §2 (RP).



10 §2101-A. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §2 (NEW). 1977, c. 360, §2 (RP).



10 §2101-B. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §2 (NEW). 1971, c. 544, §24 (AMD). 1977, c. 360, §2 (RP).



10 §2102. Authority to prospect (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §3 (RPR). 1977, c. 360, §2 (RP).



10 §2103. Location of claim and maintenance of right of possession (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §4 (RPR). 1977, c. 360, §2 (RP).



10 §2104. Recording of claim (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §§5-8 (AMD). 1975, c. 339, §§3,4 (AMD). 1977, c. 360, §2 (RP).



10 §2105. License to mine; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 120, §§1,2 (AMD). 1967, c. 170, §§2,3 (AMD). 1975, c. 373, §§2-8 (AMD). 1975, c. 771, §§119,120 (AMD). 1977, c. 360, §2 (RP).



10 §2106. Mining lease (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 373, §§9-10 (AMD). 1977, c. 360, §2 (RP).



10 §2107. Safety; rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §9 (RP).



10 §2108. Rights of way (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §10 (AMD). 1977, c. 360, §2 (RP).



10 §2109. Mining underwater (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §11 (RPR). 1977, c. 360, §2 (RP).



10 §2110. Annual reports (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 508, §12 (AMD). 1977, c. 360, §2 (RP).



10 §2111. Forfeiture (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §2 (RP).



10 §2151. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2152. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2153. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2154. Waste prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2155. Authority of the bureau (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1969, c. 535, §2 (AMD). 1977, c. 360, §2 (RP).



10 §2156. Allocation of production (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2157. Well spacing (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2158. Integration of interests in spacing units (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2159. Unit operations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2160. Approval of unit agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2161. Orders; hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2162. Oil and Gas Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2163. Penal offenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2164. Illegal oil, gas and products (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2165. Injunctions against violation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).



10 §2166. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 301, (NEW). 1977, c. 360, §2 (RP).









Part 5-A: MINING-CONSERVATION AND REHABILITATION OF LAND

Chapter 451: CONSERVATION AND REHABILITATION OF LAND

10 §2201. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1979, c. 466, §1 (RP).



10 §2202. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§1,13 (AMD). 1973, c. 537, §8 (AMD). 1979, c. 466, §2 (RP). 1979, c. 541, §A95 (AMD). 1979, c. 663, §58 (AMD).



10 §2203. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 544, §25 (AMD). 1971, c. 618, §§2,17 (RPR). 1977, c. 78, §35 (AMD). 1979, c. 466, §3 (RP).



10 §2204. Powers of the commission (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1973, c. 537, §9 (AMD). 1977, c. 300, §1 (AMD). 1979, c. 466, §4 (RP).



10 §2205. Approval of mining plan required; contents of mining plan; fee; bond (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1973, c. 537, §10 (AMD). 1973, c. 625, §56 (AMD). 1973, c. 712, §1 (AMD). 1979, c. 466, §5 (RP). 1979, c. 541, §A96 (AMD). 1979, c. 663, §59 (AMD).



10 §2206. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1973, c. 537, §11 (AMD). 1977, c. 694, §§170,171 (AMD). 1979, c. 466, §6 (RP).



10 §2207. Time for commencement and completion of reclamation; deferred planting (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1979, c. 466, §7 (RP).



10 §2208. Partial release of bond when planting deferred; payment in lieu of forfeiture (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1979, c. 466, §7 (RP).



10 §2209. Report on expiration of mining plan, contents (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1977, c. 300, §2 (AMD). 1979, c. 466, §8 (RP).



10 §2210. Additional powers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 544, §§26,27 (AMD). 1971, c. 618, §§13,17 (AMD). 1979, c. 466, §9 (RP).



10 §2211. Conformance to statutes and regulations required (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1979, c. 466, §10 (RP).



10 §2212. Violations; general procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1973, c. 537, §12 (AMD). 1977, c. 694, §172 (RP).



10 §2213. Violations; emergency procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1973, c. 537, §13 (AMD). 1977, c. 694, §173 (RP).



10 §2214. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1971, c. 618, §§13,17 (AMD). 1977, c. 300, §3 (RP).



10 §2215. Enforcement of orders (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1977, c. 300, §3 (RP).



10 §2216. Criminal penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 472, (NEW). 1977, c. 300, §§3-A (RP).









Part 6: WEIGHTS AND MEASURES

Chapter 501: WEIGHTS AND MEASURES LAW

Subchapter 1: GENERAL PROVISIONS

10 §2301. Short title

This chapter shall be known and may be cited as the "Maine Weights and Measures Law."



10 §2302. Definitions

As used in this chapter, unless the context otherwise indicates, the following words and phrases shall have the following meanings: [1973, c. 91, §1 (RPR).]

1. Cord;

A. A standard cord is a unit of measure of wood products 4 feet wide, 4 feet high and 8 feet long, or its equivalent, containing 128 cubic feet when the wood is ranked and well stowed. Any voids that will accommodate a stick, log or bolt of average dimensions to those in that pile shall be deducted from the measured volume. [1979, c. 659, §1 (RPR).]

A-1. A cord when used in connection with sawdust, chips or shavings means the volume of material contained in 128 cubic feet at the time of sale. [1979, c. 659, §2 (NEW).]

A-2. Fuel wood, when sold loose and not ranked and well stowed, shall be sold by the cubic foot or loose cord, unless other arrangements are made between the buyer and seller. When sold by the loose cord, the wood in any cord shall average either 12 inches, 16 inches or 24 inches in length. When so sold, the volume of the cords shall be: A cord of 12 or 16 inches in length shall mean the amount of wood, bark and air contained in a space of 180 cubic feet; and a cord of wood 24 inches in length shall mean the amount of wood, bark and air contained in a space of 195 cubic feet. [1981, c. 219, (AMD).]

B. A face cord is a unit of measure 4 feet high and 8 feet long, or its equivalent, containing 32 square feet. The length of sticks shall be agreed upon by both parties; [1973, c. 91, §1 (RPR).]

[ 1981, c. 219, (AMD) .]

2. Correct. "Correct" as used in connection with weights and measures means conformance to all applicable requirements of this chapter;

[ 1973, c. 91, §1 (RPR) .]

3. Dealer. "Dealer" shall mean any person engaged in the business of dealing in, selling, buying, exchanging or trading in weighing or measuring devices in this State;

[ 1973, c. 91, §1 (RPR) .]

4. Licensed public weighmaster. "Licensed public weighmaster" shall mean and refer to all persons who shall, for hire, weigh or measure any commodity, produce or article and issue therefor, a weight certificate, which shall be accepted as the accurate weight, upon which the purchase or sale of such commodity is based;

[ 1973, c. 91, §1 (RPR) .]

4-A. Motor fuel dispenser. "Motor fuel dispenser" means a commercial motor fuel dispenser that dispenses fuel for retail sale.

[ 2003, c. 638, §1 (NEW) .]

5. Package. "Package" means any commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale;

[ 1973, c. 91, §1 (RPR) .]

6. Person. "Person" means both plural and the singular, as the case demands, and includes individuals, partnerships, corporations, companies, societies and associations;

[ 1973, c. 91, §1 (RPR) .]

7. Primary standards. "Primary standards" means the physical standards of the State which serve as the legal reference from which all other standards and weights and measures are derived;

[ 1973, c. 91, §1 (RPR) .]

8. Repairman. "Repairman" shall mean any person engaged in the business of adjusting or repairing weighing or measuring devices in this State or an employee thereof engaged in such business;

[ 1973, c. 91, §1 (RPR) .]

9. Sale from bulk. "Sale from bulk" means the sale of commodities when the quantity is determined at the time of sale;

[ 1973, c. 91, §1 (RPR) .]

10. Sealer and deputy sealer. "Sealer" and "deputy sealer" shall mean, respectively, a sealer of weights and measures, and a deputy sealer of weights and measures, of a municipality or of several municipalities;

[ 1973, c. 91, §1 (RPR) .]

11. Secondary standards. "Secondary standards" means the physical standards which are traceable to the primary standards through comparison, using acceptable laboratory procedures and used in the enforcement of weights and measures laws and regulations;

[ 1973, c. 91, §1 (RPR) .]

12. State sealer and deputy state sealer. "State sealer" and "deputy state sealer" shall mean, respectively, the State Sealer of Weights and Measures and the Deputy State Sealer of Weights and Measures;

[ 1973, c. 91, §1 (RPR) .]

13. Weight. "Weight" as used in connection with any commodity means net weight;

[ 1973, c. 91, §1 (RPR) .]

14. Weights or measures. "Weights or measures," or both, means all weights and measures of every kind, instruments and devices for weighing and measuring and any appliance and accessories associated with any or all such instruments and devices.

[ 1973, c. 91, §1 (RPR) .]

SECTION HISTORY

1965, c. 178, §1 (AMD). 1973, c. 91, §1 (RPR). 1979, c. 659, §§1,2 (AMD). 1981, c. 219, (AMD). 2003, c. 638, §1 (AMD).



10 §2303. Construction of contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §2 (RP).



10 §2304. Duty of owners of incorrect apparatus (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §2 (RP).



10 §2305. Exclusions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §2 (RP).






Subchapter 2: STANDARDS AND EQUIPMENT

10 §2351. Systems of weights and measures

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized and either one or both of these systems shall be used for all commercial purposes in the State. The definitions of basic units of weight and measure, the tables of weight and measure and weights and measures equivalents as published by the National Bureau of Standards or its successor organization, the National Institute of Standards and Technology, are recognized and shall govern weighing and measuring equipment and transactions in the State. [1989, c. 24, §1 (AMD).]

SECTION HISTORY

1973, c. 91, §3 (RPR). 1989, c. 24, §1 (AMD).



10 §2352. Physical standards

Weights and measures that are traceable to the United States prototype standards supplied by the Federal Government, or approved as being satisfactory by the National Bureau of Standards, or its successor organization, the National Institute of Standards and Technology, shall be the state primary standards of weights and measures and shall be maintained in such calibration as prescribed by the National Bureau of Standards or the National Institute of Standards and Technology, as applicable. All secondary standards may be prescribed by the state sealer and shall be verified upon their initial receipt and as often thereafter as determined necessary by the state sealer. [1989, c. 24, §2 (AMD).]

SECTION HISTORY

1973, c. 91, §3 (RPR). 1989, c. 24, §2 (AMD).



10 §2353. Technical requirements for commercial devices

The specifications, tolerances and other technical requirements for commercial weighing and measuring devices as adopted by the National Conference on Weights and Measures and published in National Bureau of Standards Handbook 44, "Specifications, Tolerances and Other Technical Requirements for Commercial Weighing and Measuring Devices," or published in the National Institute of Standards and Technology Handbook 44, 1990, and supplements or revisions to those publications, shall apply to commercial weighing and measuring devices in the State, except insofar as modified or rejected by regulation. [1989, c. 24, §3 (AMD).]

SECTION HISTORY

1973, c. 91, §3 (RPR). 1989, c. 24, §3 (AMD).



10 §2354. Municipal standards and equipment

The municipal officers of each municipality for which a sealer has been appointed as provided for by section 2451 shall procure at the expense of the municipality, such standards of weight and measure and such additional equipment to be used in the enforcement of this chapter in such municipality, as may be prescribed by the state sealer. [1973, c. 91, §3 (RPR).]

SECTION HISTORY

1973, c. 91, §3 (RPR).



10 §2355. Standard weight fixed (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §4 (RP).






Subchapter 2-A: MEASUREMENT OF WOOD

10 §2361. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §1 (RPR). 1983, c. 804, §1 (RP).



10 §2361-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 804, §2 (NEW).]

1. Agreement of the parties. "Agreement of the parties" means the mutual agreement of the parties or their authorized representatives, and is distinguished from a unilateral condition imposed by any party to the agreement. A party is a company or individual buying wood, a contractor, an individual providing services described in subsection 7 or an authorized employee representative negotiating on behalf of the individual providing services.

[ 1983, c. 804, §2 (NEW) .]

2. Butt diameter. Except as otherwise provided by the state sealer, "butt diameter" means the diameter of the severed stem butt, measured outside the bark, the short way through the center, disregarding crevices and cracks.

[ 1983, c. 804, §2 (NEW) .]

3. Butt measure. "Butt measure" means the lineal measure of the butt end of tree length wood, without subsequent conversion to volume by any means. This measurement may be represented in either the number of stems in each butt diameter class by species, or alternatively in the cumulative sum of the butt diameters by species, expressed in inches, without regard to the butt diameter class.

[ 1983, c. 804, §2 (NEW) .]

4. Butt scale. "Butt scale" means the volume measure of wood based solely on measurement of the butt end of individual trees and converted to volume by any means.

[ 1983, c. 804, §2 (NEW) .]

5. Green wood. "Green wood" means trees or parts of trees that have been freshly felled.

[ 1983, c. 804, §2 (NEW) .]

5-A. Hauler. "Hauler" means the person, company or other entity that owns the truck or trailer on which a load of wood is transported.

[ 1997, c. 648, §1 (NEW) .]

6. Oven-dried wood. "Oven-dried wood" means wood that has been oven-dried to remove its moisture content according to standards as adopted by the American Society of Testing and Materials.

[ 1983, c. 804, §2 (NEW) .]

7. Payment for services. "Payment for services" means payment made for services in or incidental to harvesting, hauling or chipping wood, and does not involve transfer of title to the wood.

[ 1983, c. 804, §2 (NEW) .]

8. Properly prepared wood. "Properly prepared wood" means wood that was required to be harvested and yarded, and was prepared as directed, according to written cutting specifications.

[ 1983, c. 804, §2 (NEW) .]

9. Sale of wood. "Sale of wood" means a transaction involving transfer of title to wood.

[ 1983, c. 804, §2 (NEW) .]

10. Standard cord. A "standard cord" means the cubic foot measurement of 4 foot long wood, ranked and well stowed, and stacked 4 feet wide, 4 feet high and 8 feet long, or its equivalent, which stack measure contains 128 cubic feet of wood, bark and air space. A "standard cord" when used in connection with sawdust chips, bark or shavings means the volume contained in 128 cubic feet at the time of sale.

[ 1983, c. 804, §2 (NEW) .]

10-A. Trip ticket. "Trip ticket" means the form used to identify the origin and destination of a truckload of wood.

[ 1997, c. 648, §1 (NEW) .]

11. Wood. "Wood" means the severed but unprocessed fibrous derivative of trees, without regard for quality or grade and also means the chipped fibrous derivative of trees.

[ 1983, c. 804, §2 (NEW) .]

12. Wood transactions. "Wood transactions" means the "sale of wood" or "payment for services" as those terms are defined in this section.

[ 1983, c. 804, §2 (NEW) .]

SECTION HISTORY

1983, c. 804, §2 (NEW). 1997, c. 648, §1 (AMD).



10 §2362. Measurement of wood (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §2 (RPR). 1983, c. 804, §3 (RP).



10 §2362-A. Fuel wood

Nothing in this subchapter supersedes or in any way modifies the measurement standards relating to fuel wood provided for in section 2302, subsection 1. [1983, c. 804, §4 (NEW).]

SECTION HISTORY

1983, c. 804, §4 (NEW).



10 §2363. Standards for weight scale (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §3 (AMD). 1977, c. 694, §174 (AMD). 1983, c. 804, §5 (RP).



10 §2363-A. Measurement of wood

1. Cubic measure and standard cord. In all wood transactions the volume of wood may be measured in cubic feet or by the standard cord as provided for by the state sealer.

[ 1983, c. 804, §6 (NEW) .]

2. Weight scale. When agreed upon by the parties, weight measurement may be used in all wood transactions, under the following conditions:

A. The weight measurement may not be converted to volume; [2013, c. 154, §1 (AMD).]

B. When payment is made for services harvesting wood, all weight measurements must be expressed on a green wood basis. Except as otherwise provided by the state sealer, when the wood is not, or will not be, weighed within 15 days of felling, the person performing the services may, prior to hauling, require that the wood instead be measured by butt measure, or other authorized method of measurement; [2013, c. 154, §1 (AMD).]

C. Sales of wood chips may be based on oven-dried weight, except when payment is made for harvesting wood; [2013, c. 154, §1 (AMD).]

D. When a service contract for harvesting wood requires payment on a per tonnage basis, the contracting party must notify the contractor of the price per ton to be paid under the contract prior to the contractor's providing the harvesting service; and [2013, c. 154, §1 (NEW).]

E. For service contracts for hauling wood, the contracting party must notify the contractor of the price per ton to be paid under the contract prior to the contractor's providing the hauling service. [2013, c. 154, §1 (NEW).]

Notification required under this subsection must be made in writing. Written notification may be communicated by United States mail, private courier or electronic means, including, but not limited to, e-mail and fax transmission.

[ 2013, c. 154, §1 (AMD) .]

3. Tree length wood. Butt measure shall be the standard state method for the measurement of tree length wood. Where agreed upon, the parties may use any other method of measurement authorized by this subchapter.

A. Butt scale measurements may be used as follows.

(1) Where payment is made for services, the use of butt scale measurements is prohibited as of April 1, 1986. Until that date, the use of butt scale measurements is permitted for tree length wood under the following conditions.

(a) Prior to its usage, the parties or their authorized representatives, shall sign and date the volume table which shall designate the applicable harvesting area or areas.

(b) The parties, or their authorized representatives, shall receive a copy of the signed butt scale table prior to performance of the services, if a request is made in writing by the employee, an authorized employee representative or by the state sealer.

(c) The volume table to which the measurements are applied shall reasonably represent the volume of trees being cut on the operation.

(2) In the sale of wood, butt scale measurements shall continue to be permitted for tree length wood, under the following conditions.

(a) The applicable butt scale table shall be provided in a written contract agreement.

(b) The volume table to which the measurements are applied shall reasonably represent the volume of trees being cut on the operation. [1983, c. 804, §6 (NEW).]

4. Log length stems. Log length stems shall be measured as follows.

A. The international 1/4 inch log rule shall be the standard state rule for the measurement of log length stems. [1983, c. 804, §6 (NEW).]

B. Where agreed upon by the parties, cubic foot measurement, weight measurement, butt measure or another log rule may also be used to measure log length stems. [1983, c. 804, §6 (NEW).]

[ 1983, c. 804, §6 (NEW) .]

SECTION HISTORY

1983, c. 804, §6 (NEW). 2013, c. 154, §1 (AMD).



10 §2364. Standards for butt scale (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §4 (RP).



10 §2364-A. Accurate and verifiable measurements

1. Standards. It is the intent of this subchapter that any method of wood scaling or measurement used in wood transactions shall provide an accurate and verifiable count of the volume, quantity, dimension or weight measured, according to the standards established by the state sealer, provided that those standards may be efficiently and conveniently applied in wood transactions, as defined in this subchapter.

[ 1983, c. 804, §7 (NEW) .]

2. Measurements. In all wood transactions, no person who scales or measures wood and no person who makes payment to another shall represent a weight, volume, quantity or dimension of wood which is less than the weight, volume, quantity or dimension of wood to be measured.

A. When payment is made for services harvesting wood, all wood that is properly prepared shall be measured in full, without regard to its future merchantability or use. Nothing in this subsection prevents making reasonable deductions based on quantity factors, such as for loose piling, short or undersized wood or for wood that was not designated to be harvested, hauled or chipped. [1983, c. 804, §7 (NEW).]

B. The written cutting specifications for properly prepared tree stems shall be provided to the person providing the service and shall be signed by the person requiring the service. [1983, c. 804, §7 (NEW).]

C. When payment is made for services in hauling or trucking wood, all wood that was designated to be hauled and which was hauled, shall be measured in full. [1983, c. 804, §7 (NEW).]

D. In the sale of wood, all wood that meets the specifications of the parties shall be measured by the terms of the sales contract according to the measurement procedures set forth in section 2363-A that are applicable to a sale of wood, as defined in this subchapter. [1983, c. 804, §7 (NEW).]

E. When payment is made for services, payment shall be expressed in the same system of measure that was used in making the measurement. Nothing in this subsection may be interpreted to prohibit the use of the standard cord or butt measure. [1983, c. 804, §7 (NEW).]

F. In the sale of wood, the measurement tally sheet recording the first measurement shall include the name of the landowner from whom the stumpage was purchased. The tally sheet also shall include the name or names of other parties involved in this original transaction. [1989, c. 102, (NEW).]

G. A person buying stumpage from a landowner shall provide a stumpage sheet or a copy of the measurement tally sheet to the landowner for every truckload sold. The sheet must include:

(1) The name of the landowner;

(2) The name of the contractor;

(3) The name of the hauler;

(4) A description of the product;

(5) The date; and

(6) The destination of the truckload.

This sheet must be provided to the landowner when the person buying the stumpage pays the landowner. [1989, c. 760, (NEW).]

[ 1989, c. 102, (AMD); 1989, c. 760, (AMD) .]

3. Measurement tally sheet. When payment is made for services, the person providing the service shall promptly receive a copy of the tally sheet setting forth the total measure of the wood, identifying the person or persons providing the service, the location from which the wood was hauled and the date the measurements were made. If, based upon a complaint involving wood that is taken outside the State, the state sealer, after investigation, has reason to believe that there has been inaccurate measurement of the wood, that the measurement of the wood was inaccurately or incompletely represented on the measurement tally sheet or that a measurement tally sheet for the wood was not promptly provided to the person providing the service, then, except in a case of inadvertent error, the state sealer shall require, for a period of not less than one year, that the person requiring the service measure and provide the person providing the service a completed measurement tally sheet for wood that is taken outside the State.

[ 1983, c. 804, §7 (NEW) .]

4. Specification for properly prepared wood. Companies or individuals buying wood for processing shall give contractors or landowners written specifications for properly prepared wood. No deductions for quality or future merchantability may be made for properly prepared wood, meeting the written specifications which have been provided by the companies and individuals buying the wood.

[ 1983, c. 804, §7 (NEW) .]

SECTION HISTORY

1983, c. 804, §7 (NEW). 1989, c. 102, (AMD). 1989, c. 760, (AMD).



10 §2364-B. Transportation of wood

A person transporting wood must comply with the provisions of this section. [1997, c. 648, §2 (NEW).]

1. Trip ticket required. Except as provided in subsections 3 and 4, each truckload of wood transported must be accompanied by a trip ticket containing the following information for that load of wood:

A. The date the wood is hauled; [1997, c. 648, §2 (NEW).]

B. The name of the landowner; [1997, c. 648, §2 (NEW).]

C. The town of origin; [1997, c. 648, §2 (NEW).]

D. For wood harvested in the State, the number on the harvest notification form filed with the Bureau of Forestry in accordance with Title 12, section 8883-B; [2003, c. 452, Pt. F, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

E. The name of the contractor; [1997, c. 648, §2 (NEW).]

F. The name or names of the cutting crew; [1997, c. 648, §2 (NEW).]

G. The name of the hauler; [1997, c. 648, §2 (NEW).]

H. The destination of the wood, both town and customer; and [1997, c. 648, §2 (NEW).]

I. The signature of the truck driver. [1997, c. 648, §2 (NEW).]

[ 2003, c. 452, Pt. F, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Trip ticket part of record. Upon delivery of a truckload of wood requiring a trip ticket, the truck driver shall provide a copy of the trip ticket to the wood scaler or other person accepting delivery. When a tally sheet or other record of measurement is required under section 2364-A, subsection 2, the harvest notification number and other information contained on the trip ticket must be recorded on the record of measure or a copy of the trip ticket must be attached to the record of measure.

[ 1997, c. 648, §2 (NEW) .]

3. Wood transported after measurement. When wood is transported after its first measurement in accordance with section 2364-A, the information specified in subsection 1, paragraphs B, D and F is not required on the trip ticket and the harvest notification number is not required on subsequent records of measurement.

[ 1997, c. 648, §2 (NEW) .]

4. Consumer transactions of firewood excluded. The requirements of this section do not apply to the transportation of firewood in consumer transactions on the retail market as defined in rules adopted pursuant to section 2367.

[ 1997, c. 648, §2 (NEW) .]

5. Enforcement; violations. Upon request, a truck driver must present the trip ticket to any employee of the State charged with enforcing the provisions of this subchapter. Upon request, a wood scaler shall present the record of measurement including a copy of the trip ticket or information contained on the trip ticket to any employee of the State charged with enforcing the provisions of this subchapter.

A. A person who violates this section commits a civil violation and is subject to the penalties provided in section 2368. [2003, c. 452, Pt. E, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this section after having previously violated this subchapter or rules adopted pursuant to this subchapter commits a civil violation and is subject to the penalties provided in section 2368. [2003, c. 452, Pt. E, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A person who misrepresents information on a trip ticket commits a civil violation and is subject to the penalties provided in section 2368. [2003, c. 452, Pt. E, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. A person who misrepresents information on a trip ticket after having previously violated this subchapter or rules adopted pursuant to this subchapter commits a civil violation and is subject to the penalties provided in section 2368. [2003, c. 452, Pt. E, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §5 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Presentation of trip ticket to forest ranger. Upon request, a truck driver shall present a copy of the trip ticket to a forest ranger in any log yard or mill site. Upon request, a wood scaler shall present the record of measurement including a copy of the trip ticket or information contained on the trip ticket to a forest ranger. A forest ranger may request and use this information for the purpose of enforcing and investigating alleged violations of Title 12, section 8883; Title 14, section 7552; and Title 17, section 2510. For purposes of this subsection, "forest ranger" means a person employed by the Department of Agriculture, Conservation and Forestry, Bureau of Forestry under Title 12, section 8901. A truck driver or wood scaler who fails to comply with the provisions of this subsection is subject to the penalties provided in section 2368.

[ 2003, c. 454, §1 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1997, c. 648, §2 (NEW). 2003, c. 452, §§E5,F1 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 454, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



10 §2365. Standards for measurement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §4 (RP).



10 §2365-A. Licensing of measuring and scaling operators

The state sealer has the authority to license all persons who measure or scale wood and has the authority to issue rules and establish fees for licensing and examination. Annual license fees shall not exceed $25 and funds collected shall cover the expenses involved in administering the licensing process and other costs related to the administration of this section. No license to measure or scale wood may be issued to any person, unless that person successfully completes an examination as established by the state sealer. Once a licensing program is instituted then the following provisions of this section shall be in effect. [1985, c. 501, Pt. B, §17 (AMD).]

Fees collected under this section shall be deposited in a separate account which shall not lapse. [1983, c. 804, §8 (NEW).]

1. Applications. Applications for licenses under this subchapter shall be made in writing on forms prescribed by the state sealer for each wood scaler. The application shall include the name of the applicant scaler, his qualifications, and other pertinent information as the state sealer shall require.

[ 1983, c. 804, §8 (NEW) .]

2. Violation. No person may scale or measure wood without first obtaining a proper license.

[ 1983, c. 804, §8 (NEW) .]

3. License; denial; revocation; suspension. The state sealer may take enforcement action against the licensee or may initiate proceedings in the District Court, pursuant to Title 5, chapter 375, to revoke or suspend a license for any of the following reasons:

A. The licensee has violated any condition of the license; [1983, c. 804, §8 (NEW).]

B. The licensee has obtained a license by misrepresentation or failure to disclose fully all relevant facts; and [1983, c. 804, §8 (NEW).]

C. The licensee has violated any provision of the laws within this chapter. [1983, c. 804, §8 (NEW).]

[ 1983, c. 804, §8 (NEW); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

SECTION HISTORY

1983, c. 804, §8 (NEW). 1985, c. 501, §B17 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



10 §2365-B. Persons licensed to measure and scale wood

Beginning September 1, 1985, there shall be at least one person licensed to measure and scale wood residing in each of the following 3 regions of the State: Aroostook County, Penobscot-Piscataquis Counties and Washington-Hancock Counties. [1985, c. 501, Pt. B, §18 (NEW).]

SECTION HISTORY

1985, c. 501, §B18 (NEW).



10 §2365-C. Persons enforcing laws relating to measurement of wood

Any employee of the State charged with enforcing the provisions of this chapter relating to the measurement of wood must be examined and licensed in accordance with the provisions of section 2365-A. [1985, c. 501, Pt. B, §18 (NEW).]

SECTION HISTORY

1985, c. 501, §B18 (NEW).



10 §2366. Appeal procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 598, §1 (NEW). 1977, c. 537, §5 (RPR). 1977, c. 694, §175 (AMD). 1979, c. 127, §62 (AMD). 1983, c. 804, §9 (RP).



10 §2366-A. Disputed wood

In case a dispute arises as to whether wood was accurately scaled or measured, the person aggrieved may file a complaint with the state sealer. Any complaint shall be initiated within 15 days of discovery of the alleged grievance. The state sealer shall investigate the complaint. As part of the investigation, the state sealer or deputy state sealer may subpoena such witnesses and documents as may be necessary to determine the matter, and may cause the disputed wood to be impounded and check measured if it may be separately identified. In the event that an aggrieved party fails to file a complaint within 15 days from discovery of the alleged grievance, the aggrieved party is barred from seeking a remedy under section 2368, subsection 2. [1983, c. 862, §33 (AMD).]

SECTION HISTORY

1983, c. 804, §10 (NEW). 1983, c. 862, §33 (AMD).



10 §2367. Rules

The state sealer shall, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, promulgate and adopt rules relating to: [1983, c. 804, §11 (NEW).]

1. Weight scale. Procedures for determining the weight of wood according to weight scale;

[ 1983, c. 804, §11 (NEW) .]

2. Butt measure; other measurement systems. Procedures and standards for the lineal and volumetric measurement of wood;

[ 1983, c. 804, §11 (NEW) .]

3. Measurement equipment standards and tolerances. Measurement equipment standards and tolerances;

[ 1983, c. 804, §11 (NEW) .]

4. Complaints; investigations. Procedures for the filing and investigating of complaints and for the sampling, check scaling and check measurement of disputed wood, including verification of butt scale tables;

[ 1983, c. 804, §11 (NEW) .]

5. Designation; units of measure. The designation of appropriate units of measure which can be efficiently and conveniently used in wood transactions;

[ 1983, c. 804, §11 (NEW) .]

6. Dissemination; scaling and measurement tallies. The dissemination of the scaling and measurement tallies or slips as appropriate to prevent unfair or deceptive representations of the quantity of wood measured;

[ 1983, c. 804, §11 (NEW) .]

7. Measuring and scaling operators; licensing. Licensing of measuring and scaling operators; and

[ 1983, c. 804, §11 (NEW) .]

8. Other standards. Other standards and rules necessary to the administration of this subchapter.

[ 1983, c. 804, §11 (NEW) .]

SECTION HISTORY

1983, c. 804, §11 (NEW).



10 §2368. Violations; penalties

1. Civil penalties. The following penalties apply to violations of this subchapter or a rule adopted pursuant to this subchapter.

A. A person who violates this subchapter or a rule adopted pursuant to this subchapter is subject to a civil penalty of not more than $1,000. [2003, c. 452, Pt. E, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this subchapter or a rule adopted pursuant to this subchapter after having previously violated this subchapter or a rule adopted pursuant to this subchapter is subject to a civil penalty of not more than $2,000. [2003, c. 452, Pt. E, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

These penalties may be recovered by the state sealer on behalf of the State in a civil action.

[ 2003, c. 452, Pt. E, §6 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Private action. A person who violates this subchapter or a rule adopted pursuant to this subchapter is liable in a civil action to a person aggrieved by the violation pursuant to the remedies set forth in Title 26, section 626-A. The civil action for damages may be brought by either the aggrieved party or, at the request of the state sealer, by the Attorney General.

[ 2003, c. 452, Pt. E, §6 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1983, c. 804, §11 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §E6 (RPR).



10 §2369. Transition provision

1. Promulgate and adopt rules. The state sealer, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, shall promulgate and adopt rules pursuant to this subchapter within 90 days of the effective date of this section. The rules shall become effective April 30, 1985.

[ 1983, c. 804, §11 (NEW) .]

SECTION HISTORY

1983, c. 804, §11 (NEW).






Subchapter 3: STATE SEALER

10 §2401. Designation; deputy; inspector of weights and measures

There shall be a State Sealer of Weights and Measures. The Commissioner of Agriculture, Conservation and Forestry shall be, ex officio, the state sealer. There shall be a Deputy State Sealer of Weights and Measures and state inspectors of weights and measures, referred to in this chapter as the deputy state sealer and inspectors, respectively. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1967, c. 300, §2 (AMD). 1971, c. 594, §17 (AMD). 1973, c. 537, §14 (AMD). 1979, c. 731, §19 (AMD). 2011, c. 657, Pt. W, §6 (REV).



10 §2402. Powers and duties

The state sealer shall: [1973, c. 91, §5 (RPR).]

1. Federal standards. Maintain traceability of the state standards to the National Bureau of Standards;

[ 1973, c. 91, §5 (NEW) .]

2. Enforcement. Enforce this chapter;

[ 1973, c. 91, §5 (NEW) .]

3. Regulations. Issue, in a manner consistent with the Maine Administrative Procedure Act, reasonable regulations for the enforcement of this chapter, which regulations shall have the force and effect of law;

[ 1977, c. 694, §176 (AMD) .]

4. Standards. Establish standards of weight, measure or count, reasonable standards of fill and standards for the presentation of cost per unit information for any packaged commodity;

[ 1973, c. 91, §5 (NEW) .]

5. Exemptions. Grant any exemptions from this chapter or any regulations promulgated pursuant thereto, when appropriate to the maintenance of good commercial practices within the State;

[ 1973, c. 91, §5 (NEW) .]

6. Investigations. Conduct investigations to ensure compliance with this chapter;

[ 1973, c. 91, §5 (NEW) .]

7. Delegation of responsibility. Delegate to appropriate personnel any of these responsibilities for the proper administration of his office;

[ 1973, c. 91, §5 (NEW) .]

8. Tests. Test annually the standards of weight and measure used by any city or county within the State and approve the same when found to be correct;

[ 1973, c. 91, §5 (NEW) .]

9. Inspection -- sale. Inspect and test weights and measures kept, offered or exposed for sale;

[ 1973, c. 91, §5 (NEW) .]

10. -- commercial use. Inspect and test to ascertain if they are correct, weights and measures commercially used:

A. In determining the weight, measure or count of commodities or things sold, or offered or exposed for sale, on the basis of weight, measure or count; or [1973, c. 91, §5 (NEW).]

B. In computing the basic charge or payment for services rendered on the basis of weight, measure or count; [1973, c. 91, §5 (NEW).]

[ 1973, c. 91, §5 (NEW) .]

11. -- institutions. Test all weights and measures used in checking the receipt or disbursement of supplies in every institution for the maintenance of which funds are appropriated by the Legislature;

[ 1973, c. 91, §5 (NEW) .]

12. Approval or rejection. Approve for use, and may mark, such weights and measures as the state sealer finds to be correct and shall reject and mark as rejected such weights and measures as the state sealer finds to be incorrect. Weights and measures that have been rejected may be seized, if not corrected within the time specified or if used or disposed of in a manner not specifically authorized. The state sealer shall condemn and may seize weights and measures found to be incorrect that are not capable of being made correct. This approval, rejection, specification or condemnation may not be considered to be licensing or an adjudicatory proceeding, as those terms are defined by the Maine Administrative Procedure Act;

[ RR 2009, c. 2, §20 (COR) .]

13. Sampling. Weigh, measure or inspect packaged commodities kept, offered or exposed for sale, sold or in the process of delivery, to determine whether they contain the amounts represented and whether they are kept, offered or exposed for sale in accordance with this chapter or regulations promulgated pursuant thereto. In carrying out this section, the state sealer shall employ recognized sampling procedures such as are designated in National Bureau of Standards Handbook 67, "Checking Prepackaged Commodities;"

[ 1973, c. 91, §5 (NEW) .]

14. Appropriate measure. Prescribe, by regulation adopted in a manner consistent with the Maine Administrative Procedure Act, the appropriate term or unit of weight or measure to be used, whenever he determines in the case of a specific commodity that an existing practice of declaring the quantity by weight, measure, numerical count or combination thereof does not facilitate value comparisons by consumers or offers an opportunity for consumer confusion;

[ 1977, c. 694, §178 (AMD) .]

15. Variations. Allow reasonable variation from the stated quantity of contents which shall include those caused by loss or gain of moisture during the course of good distribution practice or by unavoidable deviations in good manufacturing practice only after the commodity has entered intrastate commerce;

[ 1973, c. 91, §5 (NEW) .]

16. Personnel training. Provide for the weights and measures training of inspection personnel and shall establish minimum training requirements which shall be met by all municipal and state weights and measures inspection personnel in the State;

[ 1973, c. 91, §5 (NEW) .]

17. Standards to enforcement. Prescribe the standards of weight and measure, additional equipment and methods of test and inspection to be employed in the enforcement of this chapter. The state sealer may prescribe or provide, or both, the official test and inspection forms used in the enforcement of this chapter; and

[ 1991, c. 712, §1 (AMD); 1991, c. 712, §5 (AFF) .]

18. Registration of commercial motor fuel dispensers. Accept applications for the registration of motor fuel dispensers in accordance with section 2412.

[ 1991, c. 712, §2 (NEW); 1991, c. 712, §5 (AFF) .]

SECTION HISTORY

1973, c. 91, §5 (RPR). 1977, c. 694, §§176-178 (AMD). 1991, c. 712, §§1,2 (AMD). 1991, c. 712, §5 (AFF). RR 2009, c. 2, §20 (COR).



10 §2403. Special police powers

When necessary for the enforcement of this chapter or regulations promulgated pursuant thereto, the state sealer is: [1973, c. 91, §5 (RPR).]

1. Entry. Authorized to enter any commercial premises during normal business hours, except that in the event such premises are not open to the public, he shall first present his credentials and obtain consent before making entry thereto, unless a search warrant has previously been obtained;

[ 1973, c. 91, §5 (NEW) .]

2. Orders. Empowered to issue stop-use, hold and removal orders with respect to any weights and measures commercially used and stop-sale, hold and removal orders with respect to any packaged commodities or bulk commodities kept, offered or exposed for sale. These stop-use, hold and removal orders shall not be considered to be licensing or an adjudicatory proceeding, as those terms are defined by the Maine Administrative Procedure Act;

[ 1977, c. 694, §179 (AMD) .]

3. Seizure. Empowered to seize, for use as evidence, without formal warrant, any incorrect or unapproved weight, measure, package or commodity found to be used, retained, offered or exposed for sale or sold in violation of this chapter or regulations promulgated pursuant thereto;

[ 1973, c. 91, §5 (NEW) .]

4. Stopping vehicles. Empowered to stop any commercial vehicle and, after presentment of his credentials, inspect the contents, require that the person in charge of that vehicle produce any documents in his possession concerning the contents and require him to proceed with the vehicle to some specified place for inspection.

[ 1973, c. 91, §5 (NEW) .]

SECTION HISTORY

1973, c. 91, §5 (RPR). 1977, c. 694, §179 (AMD).



10 §2404. General inspection and testing of weights, measures and devices (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §6 (RP).



10 §2405. Investigations

The state sealer shall investigate complaints made to him concerning violations of this chapter, and shall, upon his own initiative, conduct such investigations as he deems appropriate and advisable to develop information on prevailing procedures in commercial quantity determination and on possible violations of this chapter and to promote the general objective of accuracy in the determination and representation of quantity in commercial transactions.



10 §2406. Inspection of packages

The state sealer shall, from time to time, weigh or measure and inspect packages or amounts of commodities kept, offered or exposed for sale, sold or in the process of delivery, to determine whether the same contain the amounts represented and whether they be kept, offered or exposed for sale, or sold, in accordance with law. When such packages or amounts of commodities are found not to contain the amounts represented or are found to be kept, offered or exposed for sale in violation of law, the state sealer may order them off sale and may mark or stamp them as "illegal." These orders shall not be considered to be licensing or any adjudicatory proceeding, as those terms are defined by the Maine Administrative Procedure Act. No person shall sell, or keep, offer or expose for sale any package or amount of commodity that has been ordered off sale as provided in this section, unless and until such package or amount of commodity has been brought into full compliance with legal requirements, or dispose of any package or amount of commodity that has been ordered off sale and that has not been brought into compliance with legal requirements, in any manner, except with the specific approval of the state sealer. [1977, c. 694, §180 (AMD).]

SECTION HISTORY

1973, c. 91, §6 (RP). 1973, c. 654, §1 (REEN). 1977, c. 694, §180 (AMD).



10 §2407. Stop-use, stop-removal and removal orders (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §6 (RP).



10 §2408. Disposition of correct and incorrect apparatus (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §6 (RP).



10 §2409. Powers of state sealer; right of entry and stoppage (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §6 (RP).



10 §2410. Powers and duties of deputy state sealer and inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §6 (RP).



10 §2411. Concurrent jurisdiction

In municipalities for which sealers of weights and measures have been appointed as provided for in this chapter, the state sealer shall have concurrent authority to enforce this chapter.



10 §2412. Registration of motor fuel dispensers

It is unlawful to sell motor fuel from a commercial motor fuel dispenser without a certificate of registration. [1991, c. 712, §3 (NEW); 1991, c. 712, §5 (AFF).]

1. Certificate of registration. The state sealer shall provide application forms and shall issue a certificate of registration upon receipt of a completed application accompanied by an annual fee as determined under subsection 5. A certificate of registration expires on December 31st. The state sealer may issue a registration for a one-year, 2-year or 3-year period. Registrations for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year registration is 2 times the annual fee. The fee for a 3-year registration is 3 times the annual fee.

[ 2007, c. 539, Pt. GGGG, §1 (AMD) .]

2. Local sealers account. The state sealer shall deposit all fees from applicants with commercial dispensers in municipalities with duly appointed local sealers into a separate, nonlapsing account, known as the local sealers account. Funds from this account may be used for costs associated with carrying out this subchapter. The state sealer shall deposit all other fees received under this section into the General Fund.

[ 1995, c. 665, Pt. T, §1 (AMD) .]

3. Payment from local sealers account. Upon receiving verification from a local sealer that a registered fuel dispenser has been inspected and conforms to standards established for fuel dispensers, the state sealer shall pay to the local sealer an amount as determined under subsection 5.

[ 2007, c. 539, Pt. GGGG, §2 (AMD) .]

4. No additional fee. A state or local sealer may not assess a fee for periodic testing and sealing of retail motor fuel dispensers.

[ 1991, c. 712, §3 (NEW); 1991, c. 712, §5 (AFF) .]

5. Rulemaking. The Commissioner of Agriculture, Conservation and Forestry shall adopt rules to establish a fee for issuing a certificate of registration under subsection 1 and the payment to a local sealer under subsection 3. The fee and payment established in rule must be per dispensing nozzle certified or inspected. Notwithstanding Title 5, section 8071, subsection 3, paragraph B, rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 539, Pt. GGGG, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1991, c. 712, §3 (NEW). 1991, c. 712, §5 (AFF). 1995, c. 665, §T1 (AMD). 1997, c. 454, §5 (AMD). 2007, c. 539, Pt. GGGG, §§1-3 (AMD). 2011, c. 657, Pt. W, §6 (REV).



10 §2413. Gasoline labeling (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 709, §1 (NEW). 2003, c. 638, §2 (RP).






Subchapter 4: LOCAL SEALERS

10 §2451. Election by municipal officers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §7 (RPR). 2013, c. 595, Pt. U, §7 (RP).



10 §2452. Appointment by state sealer (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §7 (RP).



10 §2453. -- powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §7 (RPR). 2013, c. 595, Pt. U, §7 (RP).



10 §2455. Records of weights and measures sealed; annual report (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 595, Pt. U, §7 (RP).






Subchapter 5: WEIGHMASTER

10 §2501. Qualifications

1. Individual license. A person wishing to be a licensed public weighmaster shall make application to the state sealer upon forms provided by the state sealer, and each application must be accompanied by an annual fee of $25. When the state sealer receives an application and is satisfied that the applicant is of good moral character, has the ability to weigh accurately and to make correct weight certificates, has passed such oral or written examination as the state sealer may require and makes an oath to execute the requisite duties satisfactorily, the state sealer shall grant the applicant a license as a public weighmaster. A license expires on December 31st annually or in a manner consistent with the Maine Administrative Procedure Act, whichever is later, unless sooner revoked or suspended under section 2506.

Except as provided in subsection 2, a licensed public weighmaster shall, at the public weighmaster's own expense, procure an impression seal. The public weighmaster's name and the word "Maine" must be inscribed around the outer margin of the seal and the words "licensed public weighmaster" must appear in the center of the seal. The seal must be impressed upon each weight certificate issued by the licensed public weighmaster.

[ 1999, c. 646, §1 (NEW) .]

2. Corporate license. A business, company or corporation wishing to be a licensed corporate public weighmaster shall make application to the state sealer upon forms provided by the state sealer. The application must name the owner or manager of the business, company or corporation who is making the application. Each application must be accompanied by an annual fee of $250 and a list of employees who hold valid individual licenses under subsection 1. When the state sealer receives an application and is satisfied that the business, company or corporation has the ability to train its employees to weigh accurately and to make correct weight certificates and that at least one employee of that business, company or corporation holds a valid individual license under subsection 1, the state sealer shall grant the business, company or corporation a license as a corporate public weighmaster. A license expires on December 31st annually or in a manner consistent with the Maine Administrative Procedure Act, whichever is later, unless sooner revoked or suspended under section 2506.

The holder of a corporate license must notify the state sealer when a licensed public weighmaster begins or leaves employment with that business, company or corporation. The state sealer shall assign a number to each licensed public weighmaster operating under a corporate license. A corporate licensed public weighmaster shall procure, at the corporation's expense, an impression seal. The business, company or corporation name and the word "Maine" must be inscribed around the outer margin of the seal. The words "licensed corporate public weighmaster" must appear in the center of the seal with a number identifying the individual who is operating under the corporate weighmaster license. The seal and correct identifying number must be impressed upon each weight certificate issued under the corporate license. A person who does not hold a valid license under subsection 1 may not issue a weight certificate under a corporate license.

[ 1999, c. 646, §1 (NEW) .]

SECTION HISTORY

1977, c. 694, §181 (AMD). 1989, c. 888, §5 (AMD). 1997, c. 454, §6 (AMD). 1999, c. 646, §1 (RPR).



10 §2502. Scale used; type; test

When making a weight determination as provided for by this chapter, a licensed public weighmaster shall use a weighing device that is of a type suitable for the weighing of the amount and kind of material to be weighed and that has been tested and approved for use by the state sealer or a sealer within a period of 12 months immediately preceding the date of weighing.



10 §2503. Capacity; platform size; one-draft weighing

A licensed public weighmaster shall not use any scale to weigh a load, the weight of which exceeds the nominal or rated capacity of the scale. When the gross or tare weight of any vehicle or combination of vehicles is to be determined, the weighing shall be performed upon a scale having a platform of sufficient size to accommodate such vehicle or combination of vehicles fully, completely and as one entire unit. If a combination of vehicles must be broken up into separate units in order to be weighed as prescribed, each such separate unit shall be entirely disconnected before weighing and a separate weight certificate shall be issued for each such separate unit.



10 §2504. Action by unlicensed persons

No person shall assume the title "licensed public weighmaster," or any title of similar import, perform the duties or acts to be performed by a licensed public weighmaster, hold himself out as a licensed public weighmaster, issue any weight certificate, ticket, memorandum or statement for which a fee is charged, or engage in the full-time or part-time business of public weighing, unless he holds a valid license as a licensed public weighmaster. "Public weighing," as used in this section, shall mean the weighing for any person, upon request, of property, produce, commodities or articles other than those which the weigher or his employer, if any, is either buying or selling.



10 §2505. Malfeasance

1. Falsification of certificate. A licensed public weighmaster who falsifies a weight certificate or who delegates authority to a person not licensed as a licensed public weighmaster or who preseals a weight certificate with the licensed public weighmaster's official seal before performing the act of weighing commits a civil violation for which a fine of not more than $100 may be adjudged.

[ 2003, c. 452, Pt. E, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Misuse of seal. A holder of a corporate public weighmaster's license may not allow a person not licensed as a licensed public weighmaster to issue a weight certificate using the corporate seal.

A. A person who violates this subsection commits a civil violation for which a fine of not more than $500 may be adjudged. [2003, c. 452, Pt. E, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this subsection after having previously violated this subsection commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2003, c. 452, Pt. E, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Holder of corporate license. For the purposes of this section, the person whose name appears on the application for a corporate license pursuant to section 2501, subsection 2 is deemed to be the holder of the corporate license.

[ 2003, c. 452, Pt. E, §7 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1999, c. 646, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §E7 (RPR).



10 §2506. Suspension or revocation of license

The state sealer is authorized, in a manner consistent with the Maine Administrative Procedure Act, to refuse to renew, and the District Court is authorized, on complaint of the state sealer or the Attorney General, to suspend or revoke the license of any licensed public weighmaster or licensed corporate public weighmaster when the licensee has violated any provision of this chapter or of any valid regulation of the state sealer affecting a licensed public weighmaster. [1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF); 1999, c. 646, §3 (AMD).]

SECTION HISTORY

1977, c. 694, §182 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 646, §3 (AMD).






Subchapter 6: WEIGHT CERTIFICATES

10 §2551. Required entries

The weight certificate forms shall be approved by the state sealer and shall contain the following information: The date of issuance, the kind of property, produce, commodity or article weighed, the name of the declared owner or agent of the owner or of the consignee of the material weighed, the accurate weight of the material weighed, the means by which the material was being transported at the time it was weighed and such other available information as may be necessary to distinguish or identify the property, produce, commodity or article from others of like kind. Such weight certificate, when so made and properly signed and sealed, shall be prima facie evidence of the accuracy of the weights shown.



10 §2552. Execution; requirements

A licensed public weighmaster shall not enter on a weight certificate issued by him any weight values but such as he has personally determined, and he shall make no entries on a weight certificate issued by some other person. A weight certificate shall be so prepared as to show clearly that weight or weights were actually determined. If the certificate form provides for the entry of gross, tare and net weights, in any case in which only the gross, the tare or the net weight is determined by the weighmaster he shall strike through or otherwise cancel the printed entries for the weights not determined or computed. If gross and tare weights are shown on a weight certificate and both of these were not determined on the same scale and on the day for which the certificate is dated, the weighmaster shall identify on the certificate the scale used for determining each such weight and the date of each such determination.



10 §2553. Copies preserved and available

A licensed public weighmaster shall keep and preserve for at least one year, or for such longer period as may be specified in the regulations authorized to be issued for the enforcement of this chapter, a legible carbon copy of each weight certificate issued by him, which copies shall be open at all reasonable times for inspection by the state sealer or a sealer.



10 §2554. Reciprocal acceptance

Whenever in any other state which licenses public weighmasters, there is statutory authority for the recognition and acceptance of the weight certificates issued by licensed weighmasters of this State, the state sealer of this State is authorized to recognize and accept the weight certificates of such other state.






Subchapter 7: SALE OF COMMODITIES

10 §2601. Method of sale (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2602. Declarations of quantity and origin; tolerances; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2603. Declarations of unit price on random packages (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2604. Misleading packages (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2605. Commodity in package form defined (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2606. Sale by weight (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2607. Misrepresentation of price; display of basic quantity and fraction in price per unit (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2608. Meat, fish and poultry (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2609. Butter, oleomargarine and margarine (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2610. Fluid dairy products (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 44, §1 (AMD). 1973, c. 91, §9 (RP).



10 §2611. Flour, corn meal and hominy grits (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 44, §2 (AMD). 1973, c. 91, §9 (RP).



10 §2612. Coal, coke and charcoal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 44, §3 (AMD). 1973, c. 91, §9 (RP).



10 §2613. Wood (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2614. Ice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2615. Textile products (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).



10 §2616. Berries and small fruits (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 91, §9 (RP).






Subchapter 7-A: SALE OF COMMODITIES

10 §2621. Misrepresentation of quantity

No person shall sell, offer or expose for sale less than the quantity he represents, nor take any more than the quantity he represents when, as buyer, he furnishes the weight or measure by means of which the quantity is determined. [1973, c. 91, §10 (NEW).]

SECTION HISTORY

1973, c. 91, §10 (NEW).



10 §2622. Misrepresentation of pricing

No person shall misrepresent the price of any commodity or service sold, offered, exposed or advertised for sale by weight, measure or count, nor represent the price in any manner calculated or tending to mislead or in any way deceive a person. [1973, c. 91, §10 (NEW).]

SECTION HISTORY

1973, c. 91, §10 (NEW).



10 §2623. Method of sale

1. Sales of commodities. Except as otherwise provided by the State Sealer, sales of commodities must comply with the following:

A. Commodities in liquid form must be sold by liquid measure or by weight; [2001, c. 491, §1 (NEW).]

B. Commodities not in liquid form must be sold only by weight, by measure or by count; [2009, c. 192, §1 (AMD).]

C. A seller selling commodities in liquid form and using temperature compensators shall have the seller's entire fleet of vehicles equipped with temperature compensators or have prior approval by the State Sealer for regional use of temperature compensators and shall provide accurate and adequate quantity information that permits the buyer to make price and quantity comparisons. Such equipment must be sealed and in use throughout the year; [2009, c. 192, §1 (AMD).]

D. Beginning January 1, 2010 all new delivery vehicles using vehicle tank meters and intended for the retail sale of refined petroleum products in the State must be equipped with automatic temperature compensating meters. A seller selling refined petroleum products and using temperature compensators shall have the seller's entire fleet of vehicles equipped with temperature compensators; and [2009, c. 192, §1 (NEW).]

E. Beginning January 1, 2015 all delivery vehicles using vehicle tank meters and intended for the retail sale of refined petroleum products in the State must be equipped with automatic temperature compensating meters. A seller selling refined petroleum products and using temperature compensators shall have the seller's entire fleet of vehicles equipped with temperature compensators, and they must be in use throughout the year. [2009, c. 192, §1 (NEW).]

[ 2009, c. 192, §1 (AMD) .]

SECTION HISTORY

1973, c. 91, §10 (NEW). 1977, c. 694, §183 (AMD). 2001, c. 491, §1 (RPR). 2009, c. 192, §1 (AMD).



10 §2623-A. Certain wood by-products

A carrier transporting loose sawdust or wood shavings for final delivery to a destination where they will be used in the production of agricultural commodities shall conspicuously label the volume capacity of the vehicle in cubic feet or cords. For the purposes of this section a cord means 128 cubic feet. [1981, c. 288, (NEW).]

Any sale from a vehicle covered by this section shall be accompanied by a sales slip indicating the volume sold. [1981, c. 288, (NEW).]

SECTION HISTORY

1981, c. 288, (NEW).



10 §2624. Sale from bulk

Whenever the quantity is determined by the seller, bulk sales in excess of $20 and all bulk deliveries of heating fuel shall be accompanied by a delivery ticket containing the following information: [1973, c. 91, §10 (NEW).]

1. Name and address. The name and address of the vendor and purchaser;

[ 1973, c. 91, §10 (NEW) .]

2. Date. The date delivered;

[ 1973, c. 91, §10 (NEW) .]

3. Quantity. The quantity delivered and the quantity upon which the price is based, if this differs from the delivered quantity, including when temperature-compensated sales are made, that fact must be stated;

[ 2001, c. 491, §2 (AMD) .]

4. Identity. The identity in the most descriptive terms commercially practicable, including any quality representation made in connection with the sale;

[ 1973, c. 91, §10 (NEW) .]

5. Count. The count of individually wrapped packages if more than one.

[ 1973, c. 91, §10 (NEW) .]

SECTION HISTORY

1973, c. 91, §10 (NEW). 2001, c. 491, §2 (AMD).



10 §2625. Information required on packages

Except as otherwise provided in this chapter or by regulations promulgated pursuant thereto, any package kept for the purpose of sale or offered or exposed for sale shall bear on the outside of the package a definite, plain and conspicuous declaration of: [1973, c. 91, §10 (NEW).]

1. Identity. The identity of the commodity in the package, unless the same can easily be identified through the wrapper or container;

[ 1973, c. 91, §10 (NEW) .]

2. Quantity. The quantity of contents in terms of weight, measure or count;

[ 1973, c. 91, §10 (NEW) .]

3. Name and place of business. The name and place of business of the manufacturer, packer or distributor in the case of any package kept, offered or exposed for sale.

[ 1975, c. 108, (AMD) .]

SECTION HISTORY

1973, c. 91, §10 (NEW). 1975, c. 108, (AMD).



10 §2626. Declarations of unit price on random packages

In addition to the declarations required by section 2625, any package being one of a lot containing random weights of the same commodity and bearing the total selling price of the package shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight. [1973, c. 91, §10 (NEW).]

SECTION HISTORY

1973, c. 91, §10 (NEW).



10 §2627. Advertising packages for sale

Whenever a packaged commodity is advertised in any manner with the retail price stated, there shall be closely and conspicuously associated with the retail price a declaration of quantity as is required by law or regulation to appear on the package. Where a dual declaration is required, only the declaration that sets forth the quantity in terms of the smaller unit of weight or measure need appear in the advertisement. [1973, c. 91, §10 (NEW).]

Whenever a package commodity or consumer commodity, as defined in Title 7, section 523, subsection 3, is advertised for retail sale, there must be a declaration of the price of the item either on each individual item, on the shelf where the item is located or on a placard or sign immediately adjacent to the item. [2009, c. 192, §2 (NEW).]

SECTION HISTORY

1973, c. 91, §10 (NEW). 2009, c. 192, §2 (AMD).



10 §2628. Conformity to national method of sale regulations

The methods, units, terms and other requirements for the sale of commodities, as adopted by the National Conference on Weights and Measures and published in the National Bureau of Standards, or as published in the National Institute of Standards and Technology, "Model State Method of Sale of Commodities Regulation," and supplements or revisions to those publications, shall apply to the sale of commodities in the State of Maine, except insofar as specifically modified, amended or rejected by a regulation issued by the state sealer. [1989, c. 24, §4 (AMD).]

SECTION HISTORY

1973, c. 91, §10 (NEW). 1989, c. 24, §4 (AMD).



10 §2629. Conformity to national packaging and labeling regulations

The packaging and labeling requirements for consumer and nonconsumer packages, as adopted by the National Conference on Weights and Measures and published in the National Bureau of Standards, "Model State Packaging and Labeling Regulation," or in publications of the National Institute of Standards and Technology, successor organization to the National Bureau of Standards, or in any supplements or revisions to those publications, shall apply to any package kept for the purpose of sale or offered or exposed for sale in the State of Maine, except insofar as specifically modified, amended or rejected by a regulation issued by the state sealer. [1989, c. 24, §5 (AMD).]

SECTION HISTORY

1973, c. 91, §10 (NEW). 1989, c. 24, §5 (AMD).



10 §2630. Sale of engine coolants and antifreeze

1. Aversive agent required. A person may not sell or offer to sell in this State any engine coolant or antifreeze that contains more than 10% ethylene glycol unless it includes denatonium benzoate at a minimum of 30 parts per million as a bittering agent within the product so as to render it unpalatable.

[ 2007, c. 336, §1 (NEW) .]

2. Substitute aversive agent authorized. Notwithstanding subsection 1, an aversive agent other than denatonium benzoate may be used in engine coolant or antifreeze if it meets or exceeds the degree of aversion in test subjects obtained by using the formulation of 30 parts per million of denatonium benzoate in antifreeze.

[ 2007, c. 336, §1 (NEW) .]

3. Records of manufacturer and packager. Any manufacturer or packager of engine coolant or antifreeze subject to this section shall maintain a record of the trade name, scientific name and active ingredients of the bittering agent used pursuant to this section. Information and documentation maintained pursuant to this subsection must be furnished to any member of the public upon request.

[ 2007, c. 336, §1 (NEW) .]

4. Limitation of liability. A manufacturer, distributor, recycler or seller of any engine coolant or antifreeze that contains more than 10% ethylene glycol and is required to contain an aversive agent under this section is not liable to any person for any personal injury, death, property damage, damage to the environment or natural resources or economic loss that results from the inclusion of denatonium benzoate or a substitute aversive agent if the aversive agent is included in ethylene glycol engine coolant or antifreeze in concentrations mandated by this section. This subsection does not provide immunity to any person for liability to the extent that the cause of the liability is not related to the inclusion of an aversive agent.

[ 2007, c. 336, §1 (NEW) .]

5. Misconduct negates limitation of liability. The limitation of liability under subsection 4 does not apply if the personal injury, death, property damage, damage to the environment or natural resources or economic loss described under subsection 4 results from willful or reckless misconduct by the manufacturer, distributor, recycler or seller of the ethylene glycol engine coolant or antifreeze.

[ 2007, c. 336, §1 (NEW) .]

6. Exceptions. This section does not apply to the sale of a motor vehicle that contains engine coolant or antifreeze.

[ 2007, c. 336, §1 (NEW) .]

7. Effective date.

[ 2011, c. 691, Pt. A, §3 (RP) .]

SECTION HISTORY

2007, c. 336, §1 (NEW). 2011, c. 691, Pt. A, §3 (AMD).



10 §2631. Conformity to national engine fuels and automotive lubricants regulations

The engine fuel and automotive lubricants requirements, as adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology uniform regulation "Uniform Engine Fuels and Automotive Lubricants Regulation," apply to any internal combustion engine fuels, lubricating oils or other similar products stored, sold, distributed, transported, exposed for sale or offered for sale, distribution or transportation in the State, except as specifically modified, amended or rejected by a regulation issued by the state sealer. [2009, c. 192, §3 (NEW).]

SECTION HISTORY

2009, c. 192, §3 (NEW).






Subchapter 8: DEALERS AND REPAIRMEN

10 §2651. Registration; certificates

Any person wishing to be registered as a dealer or repairman shall make application to the state sealer upon forms provided by the state sealer, furnishing such pertinent information as may be required and each application must be accompanied by an annual fee of $25. Upon approval, the state sealer shall issue to the applicant a registration certificate that expires on December 31st, or in the manner provided in the Maine Administrative Procedure Act, Title 5, chapter 375, whichever is later, unless sooner suspended or revoked under section 2655. A registration may be issued for a one-year, 2-year or 3-year period. Registrations for a period in excess of one year may only be issued with the agreement of or at the request of the applicant. The fee for a 2-year registration is 2 times the annual fee. The fee for a 3-year registration is 3 times the annual fee. [1997, c. 454, §7 (AMD).]

SECTION HISTORY

1977, c. 694, §184 (AMD). 1989, c. 888, §6 (AMD). 1997, c. 454, §7 (AMD).



10 §2652. Handling of condemned devices; disposition

A dealer or repairman who accepts weighing or measuring devices, which have been condemned by the state sealer in trade for new or used weighing or measuring devices, and which are intended to be dismantled or destroyed, upon receipt thereof, shall remove the condemned tags. Such condemned tags shall be returned to the state sealer within 10 days thereafter, with a statement describing the weighing or measuring device, giving the number of the weighing or measuring device, if obtainable, and the name and address of the former owner or user from whom it was received. There shall be furnished a statement of what disposition has been made of the weighing or measuring device.



10 §2653. Reports to state sealer

Every dealer or repairman, within 10 days after the making of a repair, adjustment or the sale and delivery of a new, repaired, rebuilt, exchanged or used weighing or measuring device, shall notify, in writing, the state sealer, giving the name and address of the person, firm, copartnership, corporation or association for whom such repair has been made, or to whom a repaired, rebuilt, adjusted, exchanged or used weighing or measuring device has been sold or delivered. The dealer or repairman shall make a written statement that the same has been so altered, rebuilt or repaired as to conform to the standard specifications and regulations of the state sealer. Every dealer and repairman, registered pursuant to section 2651, shall submit to the state sealer the name and address of every person, firm, copartnership, corporation or association for whom weighing or measuring devices are adjusted, repaired, rebuilt or to whom a new, adjusted, repaired, rebuilt, exchanged or used weighing or measuring device has been sold or delivered.



10 §2654. Calibration of testing equipment; certificate

A dealer or repairman shall submit his testing equipment at least once a year to the office of the state sealer for comparison and calibration with the standard maintained by such state sealer. After comparison and calibration, the state sealer shall issue to such dealer or repairman a certificate of his findings.



10 §2654-A. Retail vehicle tank metering devices

A repairman registered and otherwise regulated under this subchapter may test and calibrate retail vehicle tank metering devices for the delivery of petroleum products, provided that the state sealer has determined that the repairman is qualified, on the basis of his competency and his proper use of correct equipment, to perform those tests and calibrations. The state sealer shall note his determination of that qualification on the repairman's registration certificate and shall make a new determination of qualification each time the certificate is renewed. [1985, c. 33, §1 (NEW).]

Such a metering device which has been tested and, if necessary, calibrated by a repairman in accordance with this section shall not be tested or calibrated by the state sealer within the 12-month period following the date of the testing and calibration unless testing or calibration by the state sealer is requested by the owner or operator of the device, except that the state sealer may test and, if necessary, calibrate any such device for the purpose of evaluating the competency of any repairman or for the purpose of investigation of a complaint. When the state sealer tests or calibrates such a device for those purposes, he shall not charge any fee if the device has been tested and, if necessary, calibrated within the previous 12 months and he finds the device to be correct. [1985, c. 33, §1 (NEW).]

SECTION HISTORY

1985, c. 33, §1 (NEW).



10 §2655. Suspension or revocation of registration of dealers or repairmen

The state sealer is authorized to refuse to renew the certificate of any registered dealer or repairman when he is satisfied, after providing notice and opportunity for a hearing in a manner consistent with the Maine Administrative Procedure Act as to adjudicatory hearings, that the registrant has violated this subchapter or is found to be an incompetent, inefficient, unscrupulous or unsuitable person to be engaged as a dealer or repairman. The District Court, upon complaint of the state sealer or the Attorney General, is authorized to suspend or revoke the certificate of any registered dealer or repairman on the same grounds. [1977, c. 694, §185 (RPR); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1977, c. 694, §185 (RPR). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



10 §2656. Penalties

1. Violation of subchapter; first and subsequent offenses. The following penalties apply to violations of this subchapter.

A. A person who violates a provision of this subchapter commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates a provision of this subchapter after having previously violated this subchapter commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Conducting business without license; first and subsequent offenses. A person may not conduct a business of dealer or repairman without having a certificate in full force.

A. A person who violates this subsection commits a civil violation for which a fine of not more than $100 may be adjudged. [2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who violates this subsection after having previously violated this subsection commits a civil violation for which a fine of not more than $200 may be adjudged. [2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §E8 (RPR).






Subchapter 9: FEES

10 §2701. Schedule

The Commissioner of Agriculture, Conservation and Forestry is authorized, after consultation with municipal authorities and representatives of industry, to hold a public hearing for the purpose of establishing fees of the state sealer and the sealers of weights and measures for testing weights and measures to be paid by the person for whom the service is rendered. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

Promulgation and establishment of fees shall follow the procedure and be subject to the requirements as to rulemaking of the Maine Administrative Procedure Act. [1977, c. 694, §186 (AMD).]

No sealer shall charge a fee provided by this section unless he has adequate equipment to test accurately and which equipment has been approved to perform the service rendered by the state sealer.

The state sealer or sealers shall not charge a fee for testing or calibrating, weighing and measuring devices which have been calibrated or tested and approved within a period of 3 months from time of approval, provided the same are found to be correct, except fees for testing or calibrating retail vehicle tank metering devices tested or calibrated by a repairman in accordance with section 2654-A shall be charged as provided in that section. [1985, c. 33, §2 (AMD).]

When any person requests an inspection of any measuring device, the state sealer, deputy or inspector is authorized to charge an amount sufficient to cover the cost of actual expense incurred in performing this special service, including mileage, lodging and meals, in addition to the inspection fees described.

All fees and expenses collected under this chapter by the state sealer shall be deposited in the General Fund. [1979, c. 672, Pt. A, §48 (RPR).]

SECTION HISTORY

1969, c. 332, (AMD). 1977, c. 694, §186 (AMD). 1979, c. 672, §A48 (AMD). 1979, c. 731, §19 (AMD). 1985, c. 33, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV).



10 §2702. Penalty for failure to pay

1. Payment for services rendered. A person, firm or corporation for whom scales, weights and measures or any weighing or measuring devices have been tested by a local sealer of weights and measures may not neglect or refuse to pay for the services rendered.

[ 2003, c. 452, Pt. E, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person, firm or corporation who violates subsection 1 commits a civil violation for which a fine of $3 plus costs must be adjudged. [2003, c. 452, Pt. E, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person, firm or corporation who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not less than $10 plus costs and not more than $20 plus costs must be adjudged. [2003, c. 452, Pt. E, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. E, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §E9 (RPR).






Subchapter 10: ENFORCEMENT AND JURISDICTION

10 §2751. Offenses and penalties

A person who violates the following enumerated provisions or any provision of this chapter or rules adopted pursuant thereto, for which a specific penalty has not been prescribed, commits a civil violation for which a forfeiture must be adjudged in an amount not less than $50 nor more than $2,000. [1991, c. 650, §1 (AMD).]

A person may not: [1991, c. 650, §1 (AMD).]

1. Use or have in possession. Use or have in possession for use in commerce any incorrect weight or measure;

[ 1973, c. 91, §11 (RPR) .]

2. Remove tag, seal or mark. Remove any tag, seal or mark from any weight or measure without specific written authorization from the proper authority;

[ 1973, c. 91, §11 (RPR) .]

3. Hinder or obstruct. Hinder or obstruct any weights and measures official in the performance of that official's duties;

[ 1991, c. 650, §1 (AMD) .]

4. Use of scale. Use any scale that requires permanent installation that has been relocated without first having the same tested and approved by the state sealer or a sealer;

[ 1991, c. 650, §1 (AMD) .]

5. Sale of less quantity represented. Sell, or offer or expose for sale, less than the quantity the person represents of any commodity, thing or service;

[ 1991, c. 650, §1 (AMD) .]

6. Take more quantity as buyer. Take more than the quantity the person represents of any commodity, thing or service when, as a buyer, the person furnishes the weight or measure by means of which the amount of the commodity, thing or service is determined; or

[ 1991, c. 650, §1 (AMD) .]

7. Commodity in unlawful condition. Keep for the purpose of sale, advertise or offer or expose for sale, or sell any commodity, thing or service in a condition or manner contrary to law or rule.

[ 1991, c. 650, §1 (AMD) .]

SECTION HISTORY

1965, c. 178, §2 (AMD). 1973, c. 91, §11 (RPR). 1973, c. 654, §2 (AMD). 1991, c. 650, §1 (AMD).



10 §2752. Jurisdiction

The District Court and the Superior Court shall have concurrent jurisdiction of prosecutions for all offenses against the laws pertaining to weights and measures.



10 §2753. Injunction

The state sealer is authorized to apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating any provision of this chapter or any rule promulgated pursuant to this chapter. [1983, c. 804, §12 (AMD).]

SECTION HISTORY

1973, c. 91, §12 (NEW). 1983, c. 804, §12 (AMD).



10 §2754. Presumptive evidence

Whenever there shall exist a weight or measure or weighing or measuring device in or about any place in which or from which buying or selling is commonly carried on, there shall be a rebuttable presumption that such weight or measure or weighing or measuring device is regularly used for the business purposes of that place. [1973, c. 91, §12 (NEW).]

SECTION HISTORY

1973, c. 91, §12 (NEW).



10 §2755. Regulations to be unaffected by repeal or prior enabling statute

The adoption of this Act or any of its provisions shall not affect any regulations promulgated pursuant to the authority of any earlier enabling statute unless inconsistent with this Act or modified or revoked by the state sealer. [1973, c. 91, §12 (NEW).]

SECTION HISTORY

1973, c. 91, §12 (NEW).









Chapter 503: MILK AND MILK CONTAINERS

Subchapter 1: GENERAL PROVISIONS

10 §2801. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A97 (AMD). 1999, c. 362, §17 (RP).






Subchapter 2: STANDARDS

10 §2851. Rules and regulations; tests (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2852. Standard measure (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2853. Capacity of milk bottles and jars (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).






Subchapter 3: TESTING

10 §2901. Regulations on testing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §187 (AMD). 1999, c. 362, §17 (RP).



10 §2902. Taking of samples (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2903. Testing equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2904. Access (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2905. Babcock tester's license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §188 (AMD). 1999, c. 362, §17 (RP).



10 §2906. Composite test period (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).






Subchapter 4: MARKING AND STAMPING

10 §2951. Marking and proving of measures and cans (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2952. Marking milk containers; sealing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §189 (AMD). 1999, c. 362, §17 (RP).



10 §2953. -- penalty for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2954. Marking of bottles and jars sealed by manufacturer; bond (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §2955. Marking of glassware (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A98 (AMD). 1981, c. 186, (RPR). 1999, c. 362, §17 (RP).






Subchapter 5: ENFORCEMENT AND JURISDICTION

10 §3001. Sale or use of bottles not complying with law (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §3002. Prosecutions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §20 (AMD). 1999, c. 362, §17 (RP).



10 §3003. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 362, §17 (RP).



10 §3004. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 650, §2 (AMD). 1999, c. 362, §17 (RP).












Part 7: LIENS

Chapter 601: BRICK

10 §3201. Labor and materials

Whoever performs labor or furnishes labor or wood for manufacturing and burning bricks has a lien on such bricks for such labor and wood for 30 days after the same are burned, suitable for use, provided said bricks remain in the yard where burnt. Such lien shall take precedence over all other claims and of all attachments and encumbrances not made to secure a similar lien and may be enforced by attachment within the time aforesaid.






Chapter 603: BUILDINGS, LOTS, WHARVES AND PIERS; LABOR AND MATERIALS

10 §3251. Lien established

Whoever performs labor or furnishes labor or materials, including repair parts of machines used, or performs services as a surveyor, an architect or an engineer, or as a real estate licensee, or as an owner-renter, owner-lessor, or owner-supplier of equipment used in erecting, altering, moving or repairing a house, building or appurtenances, including any public building erected or owned by any city, town, county, school district or other municipal corporation, or in constructing, altering or repairing a wharf or pier, or any building thereon, including the surveying, clearing, grading, draining, excavating or landscaping of the ground adjacent to and upon which any such objects are constructed, or in selling any interest in land, improvements or structures, by virtue of a contract with or by consent of the owner, has a lien thereon and on the land on which it stands and on any interest such owner has in the same, to secure payment thereof, with costs. If the owner of the building has no legal interest in the land on which the building is erected or to which it is moved, the lien attaches to the building, and if the owner of the wharf or pier has no legal interest in the land on which the wharf or pier is erected, the lien attaches to the wharf or pier, and in either case may be enforced as provided. If the owner of such land, building, wharf or pier, so contracting, is a minor or married woman, such lien exists and such minority or coverture does not bar a recovery in any proceeding brought to enforce it. [1997, c. 264, §1 (AMD).]

SECTION HISTORY

1971, c. 421, (AMD). 1991, c. 280, (AMD). 1993, c. 137, §1 (AMD). 1997, c. 264, §1 (AMD).



10 §3252. Prevention of lien

If the labor, materials or services were not furnished by a contract with the owner of the property affected, the owner may prevent such lien for labor, materials or services not then performed or furnished, by giving written notice to the person performing or furnishing the same that he will not be responsible therefor.



10 §3253. Dissolution unless claim filed

1. Filing of claim. The lien under section 3252 is dissolved unless the claimant, within 90 days after ceasing to labor, furnish materials or perform services:

A. Files in the office of the register of deeds in the county or registry district in which the building, wharf or pier is situated a true statement of the amount due the claimant, with all just credits given, together with a description of the property intended to be covered by the lien sufficiently accurate to identify it and the names of the owners, if known. The statement must be subscribed and sworn to by the person claiming the lien, or by someone in the claimant's behalf, and recorded in a book kept for that purpose by the register of deeds for the county or registry district, who is entitled to the same fees as for recording mortgages; and [2005, c. 287, §1 (NEW).]

B. Provides a copy of the statement under paragraph A to the owner or owners by ordinary mail. For purposes of this paragraph, a post office certificate of mailing the notice to the owner is conclusive proof of receipt by the owner. [2005, c. 287, §1 (NEW).]

[ 2005, c. 287, §1 (NEW) .]

2. Exemption for contract with owner. This section does not apply when the labor, materials or services are furnished by a contract with the owner of the property affected.

[ 2005, c. 287, §1 (NEW) .]

SECTION HISTORY

1975, c. 91, §1 (AMD). 2005, c. 287, §1 (RPR).



10 §3254. Inaccuracy does not void lien if reasonably certain

No inaccuracy in such statement relating to said property, if the same can be reasonably recognized, or in stating the amount due for labor, materials or services invalidates the proceedings, unless it appears that the person making it willfully claims more than his due.



10 §3255. Liens preserved and enforced by action

1. Enforcement by action. The liens mentioned in sections 3251 to 3254 may be preserved and enforced by action against the debtor and owner of the property affected and all other parties interested therein, filed with the Superior Court or District Court clerk in the county or division where the house, building or appurtenances, wharf, pier or building thereon on which a lien is claimed is situated within 120 days after the last of the labor or services are performed or labor, materials or services are so furnished, except as provided in section 3256. If the labor, materials or services were not performed or furnished by a contract with the owner of the property affected, the claimant may not serve the complaint and summons, as provided in the Maine Rules of Civil Procedure, on the owner until 30 days after the date of filing of the complaint and any deadline for filing a return of service on the owner provided in the Maine Rules of Civil Procedure is tolled for 30 days.

[ 2005, c. 287, §2 (AMD) .]

2. Bona fide purchaser. Any person who is a bona fide purchaser for value of a house, building or appurtenances, a public building erected or owned by any city, town, county, school district or other municipal corporation, or a wharf or pier or any building thereon, including the ground adjacent to and upon which any such objects are constructed, takes title free of the lien described in this chapter unless, before the bona fide purchaser takes title to the premises on which such lien attaches:

A. The person performing or furnishing that labor, materials or services either has filed the notice required by section 3253 or has filed a notice in the office of the register of deeds in the county or registry district in which these premises are located setting forth a description of the property sufficiently accurate to identify it; the names of the owners; that the claimant is going to perform or furnish, is performing or furnishing or has performed or furnished labor, materials or services; and that the claimant may claim a lien therefor; and [2005, c. 311, §1 (NEW).]

B. If an action to enforce the lien has been commenced in accordance with this section, notice has been provided in accordance with section 3261. [2005, c. 311, §1 (NEW).]

If the claimant is a real estate licensee, the claimant shall also send notice by certified mail, return receipt requested, or provide actual written notice as described in this subsection to the bona fide purchaser before the purchaser takes title to the premises on which the claimant's lien attaches. If notice is not provided, the purchaser takes title free of this lien. If notice provided by this subsection is filed, the lien claimant must also comply with the notice requirements of section 3253 and institute the legal action required by subsection 1 to the extent that this compliance is required in order to preserve the claimant's lien claim. The notice provided by this subsection is only effective relative to a bona fide purchaser for value for the period of 120 days from the date of recording thereof provided that this notice may again be recorded any number of times, but further notices are also only effective relative to a bona fide purchaser for value for the period of 120 days each from the date of their respective recordings.

[ 2005, c. 311, §1 (RPR) .]

3. Notice to owner. If the labor, materials or services were not performed or furnished by a contract with the owner of the property affected, the lien described in this chapter may only be enforced against the property affected to the extent of the balance due to the person with whom the owner has directly contracted to perform or furnish the labor, materials and services on which that lien claim is based. The defense established by this subsection shall only be available with respect to sums paid by the owner to the person with whom the owner has directly contracted where payment was made prior to commencement of an action to enforce such lien by the person performing or furnishing labor, materials or services without a contract with the owner or a written notice from the person performing or furnishing labor, materials or services without a contract with the owner which sets forth a description of the property sufficiently accurate to identify it; the names of the owners; that the person giving notice is going to perform or furnish, is performing or furnishing or has performed or furnished labor, materials or services; that the person giving notice may claim a lien therefor and which shall contain the following warning at the top of the notice:

Under Maine law, your failure to assure that .................................................................................................

(name of the claimant giving notice)

is paid before further payment by you to ................................................................................ may result in your

(name of contractor)

paying twice.

In no case shall the total amount due from the owner to those performing or furnishing labor, materials or services without a contract with the owner exceed the balance due from the owner to the person with whom he has directly contracted at the time of service of process on the owner in a lien action or receipt of the written notice described above, whichever occurs first.

If the owner does not reside in the place where the property is located, but has a known agent therein, notice may be given to the agent or to the owner at the place where he resides. If the notice provided by this subsection is given, the lien claimant must also comply with the notice requirements of section 3253 and commence the legal action required by subsection 1 to the extent that this compliance is required in order to preserve his lien claim.

This subsection shall not apply where labor, materials or services are performed or furnished to the premises for a business, commercial or industrial purpose unless the owner resides on the premises affected.

[ 1975, c. 734, (NEW) .]

SECTION HISTORY

1973, c. 310, (AMD). 1975, c. 91, §2 (AMD). 1975, c. 734, (RPR). 1981, c. 585, §2 (AMD). 1993, c. 137, §2 (AMD). 2005, c. 287, §2 (AMD). 2005, c. 311, §1 (AMD).



10 §3256. Extension of lien

When the owner dies, is adjudicated a bankrupt or a warrant in insolvency issues against his estate within the 120 days and before the commencement of an action, the action may be commenced within 90 days after such adjudication, or after notice given of the election or appointment of the assignee in insolvency, executor or administrator, or the revocation of the warrant. The lien shall be extended accordingly. [1975, c. 91, §3 (AMD).]

SECTION HISTORY

1975, c. 91, §3 (AMD).



10 §3257. Allegations of complaint; joinder of parties

The complaint shall state that the plaintiff claims a lien on the house, building or appurtenances, or on the wharf, pier or building thereon, as the case may be, described therein, and the land on which it stands, for labor or services performed or for labor, materials or services furnished, in erecting, altering, moving or repairing said house, building or appurtenances, or in constructing, altering or repairing said wharf, pier or building thereon, as the case may be; whether it was by virtue of a contract with or by consent of the owner, and if not, that the claimant has complied with section 3253. The complaint shall pray that the property be sold and the proceeds applied to the discharge of such lien. Two or more lienors may join in filing and prosecuting such a complaint. Other lienors may be made parties. Other lienors may become parties and preserve and enforce their liens on said property, provided their complaints therefor, setting forth their claims in substance as required in a complaint be filed with the clerk within 120 days after the last labor or services are performed or the last labor, materials or services are furnished by them or within the additional time prescribed in section 3256. If a court finds that in the interest of justice an action claiming a lien on property should be located in another court of this State, the court making the finding may transfer the action to the other court. The court may consolidate 2 or more actions claiming liens on the same property into one proceeding, if justice shall so require. Any mortgagee or other person having a claim upon, or interested legally or equitably in, said property may be made a party. The court shall have power to determine all questions of priority of lien or interest, if any, between parties to the proceeding. [1981, c. 585, §3 (AMD).]

SECTION HISTORY

1975, c. 91, §4 (AMD). 1981, c. 585, §3 (AMD).



10 §3258. Determination of amount; jury trial

The court shall determine the amount for which each lienor has a lien upon the property by jury trial, if either party so requests in complaint or answer; otherwise in such manner as the court shall direct. Such determination shall be conclusive as to the fact and amount of the lien, subject to appeal as in other actions. Any lienor may contest another lienor's claim upon issues framed under direction of the court.



10 §3259. Sale of property; redemption; pro rata shares

If it is determined that the parties or any of them, claiming a lien, have a lien upon said building and land or upon said wharf, pier, building and land, the court may decree that said property, or such interest in it as is subject to the liens or any of them, shall be sold, and shall prescribe the place, time, terms, manner and conditions of such sale. The court may order an adjournment of such sale from time to time, or the manner and conditions of any adjournment of such sale may be prescribed in the decree. A deed of the officer of the court, appointed to make such sale, recorded in the registry of deeds where the land lies, within 3 months after the sale, shall convey all the title of the debtor and the owner in the property ordered to be sold. If justice requires, the court may provide in the order of sale that the owner shall have a right to redeem the property from such sale within a time fixed in the order of sale. If the court shall determine that the whole of the land on which the lien exists is not necessary therefor, it shall describe in the order of sale a suitable lot therefor; and only so much shall be sold. The lienors shall share pro rata, provided their complaints or motions therefor are filed with the clerk of the court in which the order of sale is granted prior to the order of sale and within the time mentioned in sections 3255, 3256 and 3257. The court may make such decree in regard to costs as is equitable. [1981, c. 585, §4 (AMD).]

SECTION HISTORY

1981, c. 585, §4 (AMD).



10 §3260. Deficiency; judgment for balance

If the proceeds of the sale after payment of costs and expenses of sale are insufficient to pay the lien claims and costs in full, the court may render judgment against the debtor in favor of each individual lienor for the balance of his claim and costs remaining unpaid, and may issue executions therefor. If the proceeds of sale, after the payment of costs and expenses of sale, are more than sufficient to pay the lien claims and all costs in full, the balance remaining shall be paid to the person or persons legally or equitably entitled thereto.



10 §3261. Certificate to be filed with register of deeds

1. Certificate of court clerk. When a complaint provided for in chapters 601 to 631 in which a lien is claimed on real estate is filed with the Superior Court or District Court clerk, the clerk shall forthwith, upon written request of the plaintiff's attorney, file a certificate setting forth the names of the parties, the date of the complaint and of the filing of the complaint and a description of the real estate as described in the complaint in the registry of deeds for the county or district in which the land is situated.

[ 2005, c. 311, §2 (NEW) .]

2. Notice of lien complaint. When a complaint has been filed with the Superior Court or District Court pursuant to this chapter, the claimant shall, within 60 days of the date on which the complaint was filed, cause to be recorded in the registry of deeds for the county or district in which the land is situated either:

A. A certificate of the court clerk in accordance with subsection 1; [2005, c. 311, §2 (NEW).]

B. An affidavit of the claimant or claimant's attorney setting forth the name of the court in which the complaint was filed, the names of the parties, the date of the complaint and of the filing of the complaint, a description of the real estate as described in the complaint and the name, address and telephone number of the claimant or the claimant's attorney; or [2005, c. 311, §2 (NEW).]

C. An attested copy of the complaint. [2005, c. 311, §2 (NEW).]

[ 2005, c. 311, §2 (NEW) .]

3. Failure to file notice of lien complaint. The failure to file notice of a lien complaint in accordance with subsection 2 does not invalidate a lien, but if notice of the filing of a lien complaint is not recorded in the registry of deeds in accordance with this section before a bona fide purchaser takes title to the premises, the bona fide purchaser for value takes title free of the lien.

[ 2005, c. 311, §2 (NEW) .]

SECTION HISTORY

1967, c. 106, (AMD). 1981, c. 585, §5 (AMD). 2005, c. 311, §2 (RPR).



10 §3262. Enforcement by attachment

In addition to the remedy provided, the liens mentioned in sections 3251 to 3254 may be enforced by attachment in actions commenced in any court having jurisdiction in the county or division where the property on which a lien is claimed is situated, which attachment shall be made within 180 days after the last of the labor or services are performed, or labor, materials or services are furnished, and not afterwards, except as provided in section 3256. [1981, c. 585, §6 (AMD).]

SECTION HISTORY

1975, c. 91, §5 (AMD). 1981, c. 585, §6 (AMD).



10 §3263. Petition for release

Any owner of a building, wharf, pier or real estate upon which a lien is claimed may petition in writing the judge or justice of the court in which the lien action is filed setting forth the name of the lienor, the court and county or division in which the action is pending, the fact that a lien is claimed thereon under sections 3251 to 3254, the particular building, wharf, pier or real estate, and his interests therein, its value and his desire to have it released from said lien. The judge or justice shall issue a written notice which shall be served on the lienor or his attorney 10 days at least prior to the time fixed therein for a hearing. At the hearing, the judge or justice may order such owner to give bond to the lienor in such amount and with such sureties as he may approve, conditioned to pay the amount for which such lienor may be entitled to a lien as determined by the court, with his costs in the action, within 30 days after final decree or judgment. The clerk shall give the plaintiff an attested copy of the complaint and proceedings, with a certificate under seal of the court attached thereto, that such bond has been duly filed in his office. The record of such copy and certificate in the registry of deeds, in the county or district where such real estate or interest therein lies, vacates the lien. [1981, c. 585, §7 (AMD).]

SECTION HISTORY

1981, c. 585, §7 (AMD).



10 §3264. Consolidation of actions

When 2 or more proceedings are pending at the same time, in whatever court or courts, to enforce liens on the same house, building or appurtenances, wharf, pier and building thereon, upon complaint of any lienor who has commenced such proceedings, or of the owner of the building, wharf or pier, a Justice of the Superior Court or Judge of the District Court after notice and hearing may, if justice requires it, order all such actions to be transferred to the Superior Court or District Court and require the parties in all such proceedings, in whatever court commenced, to plead substantially in the manner prescribed in section 3257, and thereafter all the proceedings shall be in accordance with said section and sections 3265, 3451, 3452, 3501 and 3601. While such complaint is pending all such actions shall stand continued. [1981, c. 585, §8 (AMD).]

SECTION HISTORY

1981, c. 585, §8 (AMD).



10 §3265. Sale on execution; several judgments; redemption

When a judgment is rendered in any action authorized by chapters 601 to 631 against any house, building or appurtenances, wharf, pier or building thereon, and the land on which it stands, or any interest that the owner of such house, building or appurtenances, wharf or pier has in such land, said property shall be taken and sold on execution in the same manner that rights of redeeming mortgaged real estate may be taken and sold. If 2 or more such judgments are rendered at the same term of the same court, the court shall direct in writing on which execution the property shall be sold, and in that event, and in the event that the officer holding any execution recovered under chapters 601 to 631 shall be notified in writing by any lienor who has caused said property to be attached or who has filed his action claiming a lien as provided, that he claims a portion of the proceeds of the sale, said officer, unless all owners of such judgments and all lienors so notifying such officer otherwise direct, shall thereupon sell said property and after deducting the fees and expenses of sale, shall return the balance into the court of highest jurisdiction in which any such lien action is pending or in which such a lien judgment has been rendered, and such court shall distribute such fund pro rata among the lienors who shall satisfactorily prove their right to share in the same. The court issuing execution on which the sale is made may fix the time within which the owner shall have the right to redeem the property from such sale. The court distributing the fund may make such decree in regard to costs as is equitable. Any balance not required to pay such lien claims and costs shall be paid to the person or persons legally or equitably entitled thereto.



10 §3266. Action or lien

Any action or lien provided for or regulated under this chapter may be taken by an individual, or individuals, or may be taken on the behalf of individuals by a labor organization having the duty to represent such individual under federal law or by collective bargaining agreement. [1973, c. 551, (NEW).]

SECTION HISTORY

1973, c. 551, (NEW).



10 §3267. Liens for labor

Liens for labor described in this chapter shall include compensation for labor in the form of wages and all fringe benefits either payable to or on behalf of the laborer, including health plans, health and accident plans, retirement and retirement plans, vacation plans or funds, insurance of all kinds and all other fringe benefits. [1973, c. 551, (NEW).]

SECTION HISTORY

1973, c. 551, (NEW).



10 §3268. Action brought by labor organization

No action brought by a labor organization under this chapter shall be settled, dismissed or disposed of without the approval of the court. [1973, c. 551, (NEW).]

SECTION HISTORY

1973, c. 551, (NEW).



10 §3269. Limitations

Sections 3266, 3267 and 3268 shall not apply to: [1973, c. 551, (NEW).]

1. Buildings. Any building designed for occupancy by not more than 4 families and its appurtenances;

[ 1973, c. 551, (NEW) .]

2. Claims. Any claim or a portion of a claim which does not meet the time requirements of sections 3253 and 3256.

[ 1973, c. 551, (NEW) .]

SECTION HISTORY

1973, c. 551, (NEW).






Chapter 605: CANNED GOODS

10 §3301. Canned corn, grains and fruit

Whoever furnishes corn or other grain or fruit for canning or preservation otherwise has a lien on such preserved article and all with which it may have been mingled for its value when delivered, including the cans and other vessels containing the same and the cases, for 30 days after the same has been delivered and until it has been shipped on board a vessel or laden in a car, which lien may be enforced by attachment within that time.






Chapter 606: POTATO LIEN LAW

10 §3321. Purpose

The Legislature finds that the potato industry has a substantial and unique effect on the economy of the entire State and Aroostook County in particular. A large number of people in Maine are directly or indirectly dependent upon the potato industry. In the recent past, a number of potato producers have been very adversely affected by the failure of processors of potatoes to compensate producers for the raw product contracted and delivered to the processor. As a result, some producers have been forced out of business as a way of life and as a means of earning a livelihood. [1975, c. 725, (NEW).]

The Legislature intends through this legislation to provide producers of potatoes with a limited guarantee of payment for the raw product contracted by and delivered to a processor. This legislation is designed to afford limited protection for producers and thereby promote the general welfare of the State which is dependent upon the potato industry and the producer. [1975, c. 725, (NEW).]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3322. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 725, (NEW).]

1. Commissioner. "Commissioner" shall mean the Commissioner of Agriculture, Conservation and Forestry.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

2. Farm product or raw product. "Farm product or raw product" shall mean potatoes.

[ 1975, c. 725, (NEW) .]

3. Finished product. "Finished product" shall mean any manufactured or processed form of potatoes.

[ 1975, c. 725, (NEW) .]

4. Inventory. "Inventory" has the same meaning as defined in Title 11, section 9-1102, subsection (48).

[ 1999, c. 699, Pt. D, §6 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

5. Processor. "Processor" means any person other than a consumer who purchases or contracts to purchase potatoes for processing or manufacturing which changes the physical form that the raw product possessed when harvested. The effects of the following operations shall be considered as changing the physical form possessed by such raw products when harvested: Chopping, slicing, cutting, dicing, mashing, removing skin or peel, frying or otherwise cooking, freezing, canning, dehydrating or comparable methods of preparation for marketing in what is generally considered to be a processed form.

[ 1975, c. 725, (NEW) .]

SECTION HISTORY

1975, c. 725, (NEW). 1999, c. 699, §D6 (AMD). 1999, c. 699, §D30 (AFF). 2011, c. 657, Pt. W, §6 (REV).



10 §3323. Producer's lien attached to processed agricultural goods

Every producer of potatoes which the producer grows, harvests and sells to any processor under contract, express or implied, has a lien upon such product and upon all processed or manufactured forms of potatoes for his labor, care and expense in growing and harvesting the raw product. The producer's lien attached to the finished product shall be the full extent of the agreed price, if any, or the unpaid balance of the agreed price of the raw product delivered to the processor. If there is no agreed price or a method for determining it which is agreed upon, the extent of the lien shall be the full value of the raw product as of the date of delivery and shall be determined by the commissioner upon notice and opportunity for a hearing, provided in a manner consistent with the provisions as to adjudicatory proceedings of the Maine Administrative Procedure Act. [1977, c. 694, §190 (AMD).]

SECTION HISTORY

1975, c. 725, (NEW). 1977, c. 694, §190 (AMD).



10 §3324. Attachment of lien

Except as herein provided, the producer lien, attached to the finished product manufactured or processed by a processor shall take effect immediately upon notification by a producer within 10 business days from the date specified in the contract, express or implied, for payment of insufficient or no payment to the producer for the raw product delivered to the processor. If the producer fails to notify the commissioner within the time period specified in this section or if the commissioner, following an investigation finds that there is no evidence of insufficient payment or no payment to a producer, the lien established in this chapter shall not be in effect. [1977, c. 1, §1 (AMD).]

1. Notice of lien. All producer liens against the inventories of all potato processors in this State shall be filed with the Department of Agriculture, Conservation and Forestry and shall be deemed public information for the purposes of this chapter.

[ 1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1975, c. 725, (NEW). 1977, c. 1, §1 (AMD). 2011, c. 657, Pt. W, §5 (REV).



10 §3325. Preference of liens

The producer's lien is a preferred lien attached to the finished product in inventory and to the proceeds thereof to the full extent of the price of the raw product delivered to the processor and shall be preferred to all other liens, claims or encumbrances except for the liens or security interests of financial institutions chartered by the Federal Government or by any state of the United States, including, without limitation, trust companies, commercial banks, savings banks and savings and loan associations, and commercial finance companies and other institutional lenders, granted upon the inventory of a processor and all proceeds and products thereof to secure existing and future loans, advances and all other indebtedness of the processor to financial institutions, as described when such liens are granted to such financial institutions prior to notification by the producer to the commissioner of insufficient or no payment for the product delivered to the processor. [1977, c. 1, §2 (RPR).]

If any financial institution described in this section shall foreclose upon its lien, the proceeds realized after foreclosure shall be applied first to satisfy all producers' liens having priority over the lien of the financial institution and then to satisfy the lien of the financial institution. The balance of the proceeds, if any, shall be remitted to the Commissioner of Agriculture, Conservation and Forestry or his designee for distribution to producers having liens approved by the commissioner under section 3324 in the order of their priority. Any surplus remaining thereafter shall be remitted to the processor. [1979, c. 731, §19 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1975, c. 725, (NEW). 1977, c. 1, §2 (RPR). 2011, c. 657, Pt. W, §6 (REV).



10 §3326. Duration of lien

Except as herein provided in section 3324, the lien of a producer shall remain in effect until the producer receives payment that satisfies the total claim of the producer against the processor. [1975, c. 725, (NEW).]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3327. Personal action to recover debt

This chapter does not impair or affect the right of any claimant that possesses a lien to maintain a personal action to recover such debt against a processor, either in an action to foreclose his lien or in a separate action. He is not required to state in his affidavit to procure an attachment that his demand is not secured by a lien. [1975, c. 725, (NEW).]

1. Collections credited to claims. The judgment, if any, which is obtained by the plaintiff in such personal action, or personal judgment which is obtained in such lien action, does not impair or merge any lien right or claim which is held by such plaintiff. Any money which is collected on the judgment shall be credited on the amount of such lien or claims in any action which is brought to enforce the lien or in any action which is filed pursuant to this chapter by the commissioner.

[ 1975, c. 725, (NEW) .]

2. Posting of bonds. In an action that is filed by any such lien claimant, the defendant processor may file with the court in which the action is pending a surety bond which is approved by such court in an amount that is sufficient to cover the demand of plaintiff's complaint, including the costs, whereupon the court may order the release of a portion or the whole of any product or processed product upon which the lien of plaintiff has attached.

[ 1975, c. 725, (NEW) .]

3. Presentation of evidence to court. Such processor may also, on motion duly noticed, introduce evidence to the court before whom any such action is pending to the effect that he has sufficient security or money on deposit with the commissioner to protect the lien or other rights of plaintiff. If he does so, the court may order the release of a portion or the whole or such product upon which the lien of plaintiff is attached and deny to plaintiff any recovery in such action. Such action by the court does not prejudice any other rights or remedies which are possessed by the plaintiff.

[ 1975, c. 725, (NEW) .]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3328. Request for an injunction

The plaintiff in an action which is brought to foreclose any of the liens which are provided for in this chapter may, in a proper case, and upon proper allegations, secure an injunction against the processor to restrain the doing of any acts on the part of such processor which are designed to or which would, in effect, remove any processed product in his possession or under his control and upon which valid liens exist, beyond the process of the court, to plaintiff's injury. [1975, c. 725, (NEW).]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3329. Insufficient security

If in a court proceeding to foreclose such lien it is found and determined by the court that there is no cash, bond or other deposit as security for the payment of any of the lien claims as set out in the complaint, the judgment of foreclosure shall be against a sufficient quantity in value of such farm product or processed product in the possession or under the control of the defendant processor, as may be necessary to satisfy such claim or render judgment and declare forfeited any bond which is deposited in the court by such processor to secure the lawful claims of the plaintiff as determined by the court. [1975, c. 725, (NEW).]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3330. Consolidation of liens

All actions filed by the commissioner or producers against any processor for the foreclosure of the liens or other security which are provided for in this chapter may be consolidated by the court and all persons that are necessary, to a determination of such action may be made parties to such actions. Any judgment which is rendered shall determine the lawfulness of the amount of each claim as represented by the pleadings. [1975, c. 725, (NEW).]

SECTION HISTORY

1975, c. 725, (NEW).



10 §3331. Violations and penalty

1. Violation. A processor may not remove any farm product that is delivered to the processor or any processed form of the farm product upon which any of the liens that are provided for in this chapter are attached from this State or beyond the processor's ownership or control, except any farm product or processed form of the product as may be in excess of a quantity that is on hand of a value that is sufficient to satisfy all existing liens, provided, that neither this section and the penalties provided in this section or any other provision of this chapter may affect, impede or restrict the rights and remedies of a lienor or holder of a security interest having priority under section 3325 to enforce its liens or security interests against the inventory of a processor and the proceeds and products of the processor and the lienor or security interest holder or any person cooperating or acting in accordance with the request of the lienor or security interest holder may not be in violation of this section.

[ 2001, c. 421, Pt. B, §9 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Penalty. A person who violates a provision of this chapter commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §9 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1975, c. 725, (NEW). 1977, c. 1, §3 (RPR). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B9 (RPR).






Chapter 607: COLTS, ANIMALS FOR PASTURAGE, FOOD AND SHELTER

10 §3351. Service fee for colts

There shall be a lien on all colts foaled in the state to secure the payment of the service fee for the use of the stallion begetting the same. Such lien shall continue in force until the foal is 6 months old and may be enforced during that time by attachment of such foal.



10 §3352. Pasturage, food and shelter

Whoever pastures, feeds or shelters animals by virtue of a contract with or by consent of the owner has a lien thereon for the amount due for such pasturing, feeding or sheltering, and for necessary expenses incurred in the proper care of such animals and in payment of taxes assessed thereon, to secure payment thereof with costs, to be enforced in the same manner as liens on goods in possession and choses in action. The court rendering judgment for such lien shall include therein a pro rata amount for such pasturage, feed and shelter provided by the lienor from the date of the commencement of proceedings to the date of said judgment.






Chapter 609: HAY

10 §3401. Cutting

Whoever labors in cutting or harvesting hay has a lien on all the hay cut or harvested by him and his co-laborers for the amount due for his personal services and the services performed by his team, which takes precedence of all other claims except liens reserved to the State, continues for 30 days after the last of such services are performed, and may be enforced by attachment.



10 §3402. Pressing

Whoever presses hay or straw has a lien on all the hay or straw so pressed for the amount due for such pressing, which takes precedence of all other claims except liens reserved to the State and the lien specified in section 3401 continues for 30 days after said pressing is completed, and may be enforced by attachment.






Chapter 610: HOSPITAL SERVICES

10 §3411. Lien

Every individual, partnership, firm, association, corporation, institution or any governmental unit or combination or parts of a partnership, firm, association, corporation, institution or governmental unit maintaining and operating a hospital licensed in the State is entitled to a lien for the reasonable charges for hospital care, treatment and maintenance of an injured person upon any and all causes of action, suits, claims, counterclaims or demands accruing to the person to whom such care, treatment or maintenance was furnished, or to the legal representatives of such person, on account of injuries giving rise to such causes of action and which necessitated such hospital care, treatment and maintenance, except that no entitlement to such a lien may exist against the principal residence of any person in any 12-month period or periods during which that person is eligible for financial assistance under the catastrophic illness program, Title 22, section 3185. Such lien may not be applied or considered valid against anyone coming under the former Workers' Compensation Act or the Maine Workers' Compensation Act of 1992, and nothing enacted by this chapter may be construed so as to give such lien precedence over the claim or contract of an attorney for legal services rendered with respect to the claim of the injured party nor may this lien be applicable to any accident or health insurance policy, or the proceeds from the same, owned by or running to the benefit of the injured person. [1995, c. 462, Pt. A, §25 (AMD).]

SECTION HISTORY

1967, c. 373, (NEW). 1983, c. 824, §X1 (AMD). 1995, c. 462, §A25 (AMD).



10 §3412. Notice

No such lien shall be perfected unless a written notice containing the name and address of the injured person, as it shall appear on the records of the hospital, the date of the accident, the name and location of the hospital, and the name of the person or persons, firm or firms, corporation or corporations alleged to be liable to the injured party for the injuries received, shall be filed under the name of the patient and under the name of all persons, firms or corporations liable for damages arising from such injuries with the clerk of the municipality in which such hospital is located not later than 10 days after the patient has been discharged from the hospital and prior to the payment of any moneys to such injured person, his attorneys or legal representatives as compensation for such injuries; nor unless the hospital shall mail, registered mail, return receipt requested, a copy of such notice with a statement of the date of filing thereof to: [1967, c. 373, (NEW).]

I. Persons alleged to be liable. The person or persons, firm or firms, corporation or corporations, alleged to be liable to the injured patient for the injuries sustained prior to the payment of any moneys to such injured person, his attorneys or legal representatives, as compensation for such injuries and;

[ 1967, c. 373, (NEW) .]

II. Insurance carrier. To the home office, or district office handling the carrier's business within the State, of any insurance carrier which has insured such person, firm or corporation against such liability. The person or persons, firm or firms, corporation or corporations alleged to be liable to the injured patient shall upon written request of the hospital disclose the name of his or its insurance carrier which has insured such person, firm or corporation against such liability.

[ 1967, c. 373, (NEW) .]

III. Hospital records available. For the purposes of determining the reasonableness of the hospital charges, the hospital shall, at the written request of the person alleged to be liable, or his insurance carrier, make available any hospital records which may be pertinent to determining the reasonableness of the hospital charge, but in no event shall they disclose any other records which it may have; including but not limited to, records or reports with regard to the nature of the injury of the patient, the nature of his condition or the state of his recovery.

[ 1967, c. 373, (NEW) .]

SECTION HISTORY

1967, c. 373, (NEW).



10 §3413. Duration

No release of such causes of action, or any of them, or of any judgment thereon shall be valid or effectual as against such lien unless such lien holder shall join therein, or execute a release of such lien and any person or persons, firm or firms, corporation or corporations, including an insurance carrier, making any payment to such patient or to his attorneys or heirs or legal representatives, or to any other person as compensation for the injuries sustained, after the filing and receipt of such notice, without paying to such hospital the amount of its lien or so much thereof as can be satisfied out of the moneys due under any final judgment or compromise or settlement agreement after paying the amount of any prior liens, shall for a period of one year from the date of payment to such patient or his heirs, attorneys or legal representatives, or other person, as provided, be and remain liable to such hospital for the amount which such hospital was entitled to receive; and any such association, corporation or other institution maintaining such hospital may, within such period, enforce its lien by a civil action against such person or persons, firm or firms, corporation or corporations making any such payment. The assertion, claim or filing of such a lien shall in no way be deemed an election on behalf of the hospital, and the hospital shall retain all its rights to collect from the patient or from any other person legally liable for care, treatment and maintenance of the injured party. [1967, c. 373, (NEW).]

SECTION HISTORY

1967, c. 373, (NEW).



10 §3414. Index

Every municipal clerk shall, at the expense of the municipality, provide a book or card filing system to be called the hospital lien docket in which, upon the filing of any lien claim under this chapter, he shall enter the name of the injured person, the name of the person, firm or corporation alleged to be liable for the injuries, the date of the accident and the name of the hospital or other institution making the claim. The clerk shall make a proper index of the same in the name of the injured person and such clerk shall be entitled to be paid a fee of $5 by the lien claimant for such filing, which shall be prepaid. [1977, c. 51, (AMD).]

SECTION HISTORY

1967, c. 373, (NEW). 1977, c. 51, (AMD).



10 §3415. Application

This chapter shall apply only to such charges for medical or other services furnished to persons who were injured by reason of such accidents occurring on or after October 7, 1967. [1973, c. 625, §57 (AMD).]

SECTION HISTORY

1967, c. 373, (NEW). 1973, c. 625, §57 (AMD).






Chapter 611: LAND AND BUILDINGS; RENT DUE

10 §3451. Rent due on leased land

When a lease of land with a rent payable is made for the purpose of erecting a mill or other buildings thereon, such buildings and all the interest of the lessee are subject to a lien and liable to be attached for the rent due. Such attachment, made within 6 months after the rent becomes due, is effectual against any transfer of the property by the lessee.



10 §3452. Land rent

In all cases where land rent accrues and remains unpaid, whether under a lease or otherwise, all buildings upon the premises while the rent accrues are subject to a lien and to attachment for the rent due, as provided in section 3451, although other persons than the lessee may own the whole or a part thereof, and whether or not the land was leased for the purpose of erecting such buildings. If any person except the lessee is interested in said buildings, the proceedings shall be substantially in the forms directed for enforcing liens against vessels, with such additional notice to supposed or unknown owners as any justice of the court having jurisdiction of the proceedings orders, or the attachment and levy of execution shall not be valid except against the lessee.






Chapter 613: LANDSCAPE GARDENING

10 §3501. Labor, services and materials

Whoever performs labor or services or furnishes labor, materials or services in the laying out or construction of any road, path or walk, or in improving or beautifying any land in a manner commonly known as landscape gardening, by virtue of a contract with or by consent of the owner, has a lien on the lot of land over which such road, path or walk is laid out or constructed or on the land so improved and beautified, to secure payment thereof, with costs. Such lien may be preserved and enforced in the same manner and under the same restrictions as liens on buildings and lots are preserved and enforced under chapter 603, and is made subject to all the provisions of said chapter wherever applicable.






Chapter 615: LEATHER

10 §3551. Wages

Whoever performs labor in any tannery where leather of any kind is manufactured completely or partially, whether such labor is performed directly on the hides and skins or in any capacity in or about the establishment, has a lien for his wages on all leather so manufactured in such tannery for labor performed by him or his co-laborers, which continues for 30 days after such leather is made and manufactured, and until such leather is shipped on board a vessel or taken in a car, and may be enforced by attachment within that time.






Chapter 617: LOGS, LUMBER, WOOD AND BARK

10 §3601. Logs and lumber generally

Whoever labors at cutting, hauling, rafting or driving logs or lumber, or at cooking for persons engaged in such labor, or in shoeing horses or oxen, or repairing property while thus employed, has a lien on the logs and lumber for the amount due for his personal services and the services performed by his team, and for the use of his truck, motor vehicle or other mechanical equipment, which takes precedence of all other claims except liens reserved to the State. Whoever both shores and runs logs by himself, his servants or agents has a lien thereon for the price of such shoring and running. Such liens continue for 60 days after the logs or lumber arrive at the place of destination for sale or manufacture and may be enforced by attachment.



10 §3602. Boomage paid by officer; lien not defeated by note; notice

The officer making such attachment may pay the boomage thereon, not exceeding the rate per thousand on the quantity actually attached by him, and return the amount paid on the writ of attachment, which shall be included in the damages recovered. The action or lien is not defeated by taking a note, unless it is taken in discharge of the amount due and of the lien. Such notice of the action as the court orders shall be given to the owner of the logs or lumber, and he may be admitted to defend it.



10 §3603. Logs driven by contract

Whoever drives logs or lumber by contract with the owner or with any other person has a lien on said logs or lumber for the amount payable under said contract, which takes precedence of all other claims, except liens for labor, for stumpage and for towing, continues for 60 days after the logs or lumber arrive at the place of destination for sale or manufacture and may be enforced by attachment. When the contract is made with any person other than the owner of the logs or lumber, actual notice in writing shall be given to the owner before work is begun, stating therein the terms of the contract. If the owner, at the time said notice is given him or immediately thereafter, notifies said contractor in writing that he will not be responsible for the amount payable or to become payable under said contract, then said contractor shall not have a lien on said logs or lumber so driven.



10 §3604. Logs towed (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §1 (RP).



10 §3605. Logs, lumber or pulpwood for advances of money or goods (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A39 (RP).



10 §3606. Hemlock bark, cordwood and pulpwood

Whoever labors at cutting, peeling or hauling hemlock bark, or cutting, yarding or hauling cordwood, or cutting, peeling, yarding or hauling pulpwood or any wood used in the manufacture of pulpwood, or at cooking for persons engaged in such labor, has a lien thereon for the amount due for his personal labor and the services performed by his team, which takes precedence of all other claims, continues for 30 days after the contract is completed, and may be enforced by attachment.



10 §3607. Last blocks, shovel handle blocks, railroad ties and ship knees

Whoever labors in the manufacturing of last blocks, shovel handle blocks, railroad ties or ship knees, or is engaged in cooking for persons engaged in such labor, or cuts or furnishes wood for the manufacture of last blocks or shovel handle blocks, or furnishes a team for the hauling of last blocks or shovel handle blocks or the lumber from which they are made, or for the hauling of railroad ties or ship knees, has a lien on said last blocks, shovel handle blocks, railroad ties and ship knees, as the case may be, for the amount due him for his personal labor thereon and for the services of his team and for the amount due for wood so cut or furnished for the manufacture of said last blocks or shovel handle blocks, which takes precedence of all other claims, except liens reserved to the State, and continues for 30 days after said last blocks are stored or housed for drying purposes, or for 30 days after said shovel handle blocks arrive at their destination either for shipment or to be turned, or for 30 days after said railroad ties are on the line of a railroad, or for 30 days after said ship knees are delivered in a shipyard. Such lien may be enforced by attachment.



10 §3608. Shingles, staves, laths, dowels and spool timber

Whoever labors at cutting, hauling or sawing shingle, stave, lath, dowel or spool timber, or in the manufacture of shingle, stave, lath, dowel or spool timber into shingles, staves, laths, dowels or spool bars, or at piling staves, laths, dowels or spool bars, or at bunching shingles or dowels, or at cooking for persons engaged in such labor, has a lien thereon for the amount due for his personal labor thereon and the services performed by his team, which takes precedence of all other claims and continues for 60 days after such shingles, staves, laths and dowels are manufactured, provided the same have not been sold and shipped, or for 60 days after such spool timber or spool bars arrive at the place of destination for sale or manufacture. Such lien may be enforced by attachment. [1973, c. 625, §58 (AMD).]

SECTION HISTORY

1973, c. 625, §58 (AMD).






Chapter 619: LIME, LIMEROCK, GRANITE AND SLATE

10 §3651. Lien for wages; preference

Whoever digs, hauls or furnishes rock for the manufacture of lime has a lien thereon for his personal service, and on the rock so furnished, for 30 days after such rock is manufactured into lime or until such lime is sold or shipped on board a vessel. Whoever labors in quarrying or cutting and dressing granite in any quarry has a lien for his wages on all the granite quarried or cut and dressed in the quarry by him or his co-laborers for 30 days after such granite is cut and dressed or until such granite is sold or shipped on board a vessel. Whoever labors in mining, quarrying or manufacturing slate in any quarry has a lien for the wages of his labor on all slate mined, quarried or manufactured in the quarry by him or his co-laborers for 30 days after the slate arrives at the port of shipment and until it has been shipped on board a vessel or laden in a car. Such liens take precedence over all other claims and may be enforced by attachment within the times aforesaid.






Chapter 621: MONUMENTAL WORK

10 §3701. Contract price; attachment

Whoever, under express contract fixing the price to be paid by the other party thereto, sells, erects or furnishes any monument, tablet, headstone, vault, posts, curbing or other monumental work has a lien thereon to secure the payment of such contract price, which continues for 2 years after the completion, delivery or erection of such monument, tablet, headstone, vault, posts, curbing or other monumental work. Such lien may be enforced by an action for damages with an attachment, which shall be recorded within said 2 years by the clerk of the town in which the property subject to the lien is then situated; or such lien may be enforced by complaint setting forth the names and residences of the parties to the contract, the contract price, the sum due, the description and location of the property on which the lien is claimed and such other facts as are necessary to make it appear that such plaintiff is entitled to an enforcement of such lien, and praying for judgment for title and possession of the property therein described. Said complaint, before service thereof and within said 2 years, shall be recorded by the clerk of the town in which such property is situated and a certificate of such record indorsed thereon. The sum alleged to be due shall be deemed to be the damage and after the complaint has been recorded, an action may be commenced upon the complaint in any court of proper venue for a transitory action between the parties. Service shall be made as in other actions. If the plaintiff prevails, he shall recover judgment for title and possession of the property on which the lien is claimed, and for his costs, and a possessory execution may issue. By virtue of such judgment the judgment creditor, if unopposed, may take possession and remove the property described in his execution, otherwise any officer qualified to serve civil process, having said execution, may take possession of said property and deliver the same to the judgment creditor, and shall make his return on said execution accordingly. Said lien may be discharged at any time before final judgment by tendering the plaintiff the amount of the debt and costs.






Chapter 623: SAFE DEPOSIT BOXES

10 §3751. Right to open box; lien on contents

Whenever the amount due for the use of any safe or box in the vaults of any bank or safe deposit company shall not have been paid for one year, such bank or company may, at the expiration of such period, notify the person in whose name such safe or box stands on its books, by a notice in writing in a securely closed, postpaid, registered letter directed to such person at his post-office address as recorded upon the books of said bank or company, that if the amount then due for the use of such safe or box is not paid within 60 days from the date of such notice, said bank or company will then cause such safe or box to be opened in the manner provided. At the expiration of 60 days after the mailing of said notice, said bank or company may then cause such safe or box to be opened in the presence of any officer or branch manager of said bank or company, and of a notary public not an officer or in the employ of said bank or company, and the contents of said safe or box shall then be sealed up by such notary public in a package and a certificate of such sealing shall be indorsed thereon, signed by such notary and attested by his seal, and said package shall be distinctly marked with the name and address of the person in whose name such safe or box stands upon the books of said bank or company, and the estimated value thereof. Said package shall then be placed in one of the general safes or boxes of said bank or company, and shall be held subject to redemption by the owner thereof, who shall be required to pay the rent due for said safe or box and all costs and damages attending the opening thereof, together with reasonable charges for the custody of said package by said bank or company, and said bank or company shall have a lien upon said package to secure the payment of such rent, damages and charges.

The contents of an opened safe or box, if unclaimed, must be disposed of according to Title 33, chapter 41. [2003, c. 20, Pt. T, §4 (AMD).]

SECTION HISTORY

1977, c. 257, (AMD). 1977, c. 707, §3 (AMD). 2003, c. 20, §T4 (AMD).






Chapter 625: VEHICLES

10 §3801. Vehicles, aircraft and parachutes

Whoever performs labor by himself or his employees in manufacturing or repairing the ironwork or woodwork of wagons, carts, sleighs and other vehicles, aircraft or component parts thereof, and parachutes, or so performing labor furnishes materials therefor or provides storage therefor by direction or consent of the owner thereof, shall have a lien on such vehicle, aircraft or component parts thereof, and parachutes for his reasonable charges for said labor, and for materials used in performing said labor, and for said storage, which takes precedence of all other claims and incumbrances on said vehicles, aircraft or component parts thereof, and parachutes not made to secure a similar lien, and may be enforced by attachment at any time within 90 days after such labor is performed or such materials or storage furnished and not afterwards, provided a claim for such lien is duly filed as required in section 3802. Said lien shall be dissolved if said property has actually changed ownership prior to such filing.



10 §3802. Filing in office of Secretary of State; inaccuracy does not invalidate lien

1. Filing. A lien described in section 3801 is dissolved unless the claimant files the following documents in the office of the Secretary of State within 90 days after providing the labor, storage or materials:

A. A financing statement in the form approved by the Secretary of State; and [1999, c. 88, §1 (NEW).]

B. A notarized statement that includes an accurate description of the property manufactured or repaired; the name of the owner, if known; and the amount due the claimant for the labor, materials or storage, with any amount paid on account. [1999, c. 88, §1 (NEW).]

[ 1999, c. 88, §1 (NEW) .]

2. Fees. The fee for filing a lien under this section is the same as under Title 11, section 9-1525.

[ 1999, c. 699, Pt. D, §7 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

3. Inaccuracy. An inaccuracy in the notarized statement does not invalidate the proceedings unless it appears that the claimant willfully overstated the amount due.

[ 1999, c. 88, §1 (NEW) .]

SECTION HISTORY

1983, c. 117, (AMD). 1991, c. 225, (AMD). 1999, c. 88, §1 (RPR). 1999, c. 699, §D7 (AMD). 1999, c. 699, §D30 (AFF).






Chapter 627: VESSELS

10 §3851. Domestic vessels

All domestic vessels shall be subject to a lien to any part owner or other person to secure the payment of debts contracted and advances made for labor and materials necessary for their repair, provisions, stores and other supplies necessary for their employment, and for the use of a wharf, dry dock or marine railway. Such lien shall in no event continue for a longer period than 2 years from the time when the debt was contracted or advances made.



10 §3852. Labor and materials; owners of dry docks or marine railways

Whoever furnishes labor or materials for building a vessel has a lien on it therefor, which may be enforced by attachment thereof within 4 days after it is launched; but if the labor and materials have been so furnished by virtue of a contract not fully completed at the time of the launching of the vessel, the lien may be enforced within 4 days after such contract has been completed. He has a lien on the materials furnished before they become part of the vessel, which may be enforced by attachment. The owners of any dry dock or marine railway used for any vessel have a lien on said vessel for the use of said dock or railway, to be enforced by attachment within 4 days after the last day in which the same is used or occupied by said vessel.



10 §3853. Writ for enforcement

The form of writ for enforcing such lien shall be in substance as follows:

"State of Maine. ...., ss.

To the sheriff of our County of ...., or either of his deputies:

We command you to attach the vessel" (here give such a description of the vessel as will identify it,) "in an action brought by" (name of plaintiff) "of" (plaintiff's place of residence including town and county) "against" (name of defendant) "of" (defendant's place of residence including town and county) "in the Superior Court for said County of ...., in which action the said" (name of plaintiff) "claims a lien on said vessel for" (here describe briefly the nature of the lien) "to the amount of .... dollars and .... cents, and make due return of this writ with your doings thereon. .... Clerk of said Superior Court (Seal of the court) Dated ...."

The action shall be brought in the county where the vessel is.



10 §3854. -- particulars; verification

The plaintiff shall annex to the complaint a just, true and particular account of the demand claimed to be due to him with all just credits, the names of the persons personally liable to him and names of the owners of the vessel if known to him. It shall be verified by the oath of one plaintiff, or of some person in his behalf, that the amount claimed in said account is justly due from the person named in the complaint and account as owing it, and that he believes that by the law of the State he has a lien on such vessel for the whole or a part thereof.



10 §3855. Attachment of vessels on stocks; sale

If the vessel at the time is on the stocks, the attachment shall be made by filing in the office of the clerk of the town in which such vessel is, within 48 hours thereafter, a copy of so much of his return on the writ of attachment as relates to the attachment, with the name of the plaintiff, the name of the person liable for the debt, the description of the vessel as given in the writ of attachment, the date of the writ of attachment, the amount claimed and the court to which it is returnable, and by leaving a copy of such certificate with one of the owners of the vessel, if known to him and residing within his precinct, or with the master workman thereon. If the attachment is so made, the officer need not take possession of the vessel before it is launched unless specially directed by the plaintiff or his attorney to do so; but he shall, as soon as may be, afterwards. He may take possession at any time before it is launched; but if he does, he shall not hinder the work thereon or prevent or delay the launching. If at the time of attachment the vessel is launched, it shall be attached like other personal property. Whenever a vessel has been attached and the expense of retaining possession of said vessel is great, or the vessel is liable to depreciate in value by reason thereof, any attaching creditor or an owner of said vessel may bring an action in the Superior Court by complaint praying that said vessel attached may be sold, and said court may order a hearing thereon. Due notice shall be given to all parties in interest of the time and place appointed for said hearing and a hearing on said complaint shall be had before said court. If it appears to said court to be for the benefit of all parties in interest that said vessel should be sold, it shall issue to the officer in possession of the same, or to the sheriff of the county in which said vessel has been attached, an order to sell it at public auction, and shall designate in said order the notice to be given of the time and place of said sale. Said vessel shall be sold pursuant to said order, and the proceeds of such sale, after deducting necessary expenses, shall be held by the first attaching officer or the sheriff, subject to the successive attachments, as if sold on execution. If said parties do not consent to a sale as provided, Title 14, sections 4158 and 4352 to 4355, so far as the same are applicable, shall apply to proceedings under this section.



10 §3856. Service of summons on debtors and owners

The summons and complaint shall be served as in other actions on persons named as personally liable for the plaintiff's claim. A copy of the summons and complaint and writ of attachment shall also be posted in some conspicuous place on the vessel attached and mailed to all owners whose identity and whereabouts are known if they have not been named as personally liable.



10 §3857. Subsequent writs to be served by same officer unless disqualified

On all writs of attachment made after the first attachment and while any lien attachment is pending, the attachment and services shall be made by the same officer, or, if he is disqualified, by any qualified officer, by his giving notice thereof to the first attaching officer.



10 §3858. Entry of action; who may defend; bond

The actions shall be entered on the docket as follows: The person claiming the lien, as plaintiff, the person alleged to be personally liable, as defendant, and the name or other description of the vessel attached. The owners or mortgagees of the vessel, or any plaintiff in an action wherein it is attached for a lien, may appear and defend any action so far as relates to the validity and amount of the lien claim; but no such plaintiff shall so defend until he gives bond, to the satisfaction of the court, to pay the costs awarded against him.



10 §3859. Offer of default; admission of sum due

The defendant may offer to be defaulted as in other cases. The owners of the vessel may admit, in writing filed with the clerk, that a certain sum is due the plaintiff as a lien on the vessel. If the plaintiff does not recover a greater sum as lien, he recovers no costs against such owner or the vessel or its proceeds after the admission is filed; but such owner recovers costs thereafter.



10 §3860. Apportionment of costs

The court, except as provided in section 3859, may decide all questions of costs and apportion them as they think proper.



10 §3861. Framing of issues

At the request of either party, the following questions of fact shall be submitted to a jury: "What amount claimed in the complaint is due from the defendant to the plaintiff?" and "For how much of such amount has the plaintiff a lien on the vessel attached?" The verdict shall be in answer to these questions. If the parties waive a jury trial, these questions shall be decided by the court on a hearing or report of a referee appointed by the court.



10 §3862. Judgment against defendant

Upon ascertaining the amount, judgment shall be rendered in his favor against the defendant as in other personal actions, for the amount found not to be a lien on the vessel, with such costs as the court awards. A separate judgment shall be rendered in his favor against said defendant and the vessel attached for the amount decided to be a lien, with such costs as the court awards. Separate executions shall be issued thereon.



10 §3863. Sale of vessel; proceeds paid into court

When judgment is recovered in any action on which a vessel was attached, the court may issue an order to the attaching officer to sell it at auction, and to pay the proceeds thereof into court after deducting the expenses of sale and for taking care of the vessel while under attachment. Such officer shall sell it as other personal property is sold on execution. The purchaser shall hold it free from any prior claim.



10 §3864. Distribution of proceeds or surplus

If such proceeds are more than all the judgments recovered against such vessel and the amounts claimed in the undecided actions, the court may order the judgments, as fast as they are recovered against said vessel, to be paid from said fund until all such actions are terminated and all judgments satisfied. The court may, on complaint, order the balance, if any, to be paid to the persons legally entitled thereto.



10 §3865. Pro rata distribution; prevention of double liens

If such proceeds are not enough to pay in full the judgments recovered and the claims still undecided, the court may order the money to remain until all the actions are terminated, and then divide pro rata; or it may direct a sufficient amount to be retained to pay on the undecided claims their proportion and divide the residue ratably among the judgments recovered, and if, after all the actions are terminated, and the judgments recovered subsequent to the first division have received the same proportion as prior judgments, there is any sum remaining, it shall be divided among the judgments pro rata, and in such division the court shall make such orders as will prevent the enforcement of a double lien and will secure the just rights of all.



10 §3866. Vessel under attachment attached on lien claim

If the vessel has been already attached by a sheriff or his deputy when a writ of attachment is issued for such lien claim, such writ of attachment shall be served by such officer. If attached by a constable, he shall give up to the officer having the lien writ of attachment the possession and the precept upon which he attached it with his return of the facts thereon. The attachment shall hold subject to the legal priorities of the lien claim.



10 §3867. Nonlien claims not prevented by lien claims

A vessel attached for a lien claim may be attached by the same officer in the ordinary manner in an action against the owners thereof, and such attachment shall be valid, subject to the legal priorities of the lien attachments.



10 §3868. Sale of vessels attached by lien and nonlien claims

When a vessel attached for liens and also in the ordinary manner is sold by order of the court and the proceeds are more than sufficient to satisfy the lien judgments, the surplus shall be paid to the officer to be held upon the writs of attachment not founded on the lien claims.



10 §3869. Admiralty powers of court

The court, like a court in admiralty, may make all orders necessary for carrying out this chapter according to their true intent and meaning.






Chapter 629: WATCHES, JEWELRY, CLOTHES, APPLIANCES AND MUSICAL INSTRUMENTS

10 §3951. Automatic lien

1. Lien established. A person, partnership or corporation engaged in one or more of the following activities has a lien on the item that the activity involves for a reasonable compensation for any labor or materials expended on that item:

A. Making, altering, repairing or cleaning any watch, clock, jewelry, electric motor, major and traffic appliance, small motor not to exceed 20 horsepower, radio, electronic equipment, musical instrument, furniture, photograph, artwork, sports equipment and photography equipment; and [1991, c. 41, §1 (NEW).]

B. Cleaning, repairing or pressing clothes. [1991, c. 41, §1 (NEW).]

[ 1991, c. 41, §1 (NEW) .]

2. Lien priority. A lien under this section takes precedence over all other claims and incumbrances.

[ 1991, c. 41, §1 (NEW) .]

3. Exemption from attachment. The item that is subject to a lien under this section is exempt from attachment or execution until the lien and the cost of enforcing it are satisfied.

[ 1991, c. 41, §1 (NEW) .]

SECTION HISTORY

1987, c. 63, §1 (AMD). 1991, c. 41, §1 (RPR).



10 §3952. Sale after 6 months

The lienholder shall retain any item subject to a lien under section 3951 for a period of 6 months, at the expiration of which time, if the lien is not satisfied, the lienholder may sell the item at public or private sale, after giving 30 days' notice in writing to the owner, specifying the amount due, describing the item to be sold and informing the owner that the payment of the amount within 30 days entitles the owner to redeem the item. The notice may be given by mail addressed to the owner's place of residence if known, or if the owner's place of residence is unknown, a copy of the notice may be posted by the holder of the lien in 2 public places in the town, village or city where the item is held. [1991, c. 41, §2 (AMD).]

SECTION HISTORY

1987, c. 63, §2 (AMD). 1991, c. 41, §2 (AMD).



10 §3953. Disposal of residue

After satisfying the lien and the reasonable costs and expenses accrued, the residue must be disposed of according to Title 33, chapter 41. [2003, c. 20, Pt. T, §5 (AMD).]

SECTION HISTORY

1979, c. 641, §1 (RPR). 2003, c. 20, §T5 (AMD).






Chapter 631: ENFORCEMENT AND SALE GENERALLY

10 §4001. Sale

Whoever has a lien on personal property in that person's possession which is not covered by Title 11, Article 9-A may enforce it by a sale thereof in the manner provided for in the contract creating such lien, if in writing, or as hereinafter provided for in this chapter. [1999, c. 699, Pt. D, §8 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

SECTION HISTORY

1999, c. 699, §D8 (AMD). 1999, c. 699, §D30 (AFF).



10 §4002. Complaint filed; contents

The person claiming the lien may file, in the Superior Court in the county where he resides a complaint briefly setting forth the nature and amount of his claim, a description of the article possessed and the names and residences of its owners, if known to him, and a prayer for enforcement of his lien.



10 §4003. Attachments have precedence; enforcement on death or insolvency

Actions to enforce any of the liens before named have precedence over attachments and encumbrances made after the lien attached and not made to enforce a lien, and may be maintained although the employer or debtor is dead and his estate has been represented insolvent. His executor or administrator may be summoned and held to answer to an action brought to enforce the lien. The complaint must show that the action is brought to enforce the lien; but all the other forms and proceedings therein shall be the same as in other actions.



10 §4004. Service on owners; known

If the names of the owners are set forth in the complaint, service shall be made as in other actions.



10 §4005. -- unknown

If the identity or whereabouts of the owners are not known, notice shall be given by publication as in other actions where publication is required.



10 §4006. Appearance by owner

In all lien actions, when the labor or materials were not furnished by a contract with the owner of the property affected, such owner may voluntarily appear and become a party to the action. If he does not so appear, such notice of the action as the court orders shall be given him and he shall then become a party to the action. Any person interested in the article as owner, mortgagee or otherwise may appear and defend. Questions of fact at the instance of either party shall be submitted to a jury on an issue framed under the direction of the court.



10 §4007. Bond for costs

If, in the opinion of the court, the article on which the lien is claimed is not of sufficient value to pay the plaintiff's claim with the probable costs of suit, the court may order the defendant to give bond to the plaintiff, with sufficient sureties approved by the court, to pay such costs as are awarded against him, so far as they are not paid out of the proceeds of the articles on which the lien is claimed.



10 §4008. Sale on court order

After trial and final adjudication in favor of the plaintiff, the court may order any competent officer to sell the article on which the lien is claimed, as personal property is sold on execution, and out of the proceeds, after deducting his fees and the expenses of sale, to pay to the plaintiff the amount and costs awarded him, and the balance to the person entitled to it, if he is known to the court, otherwise into court.



10 §4009. Disposal of proceeds

Money paid into court may be paid over to the person legally entitled to it, on motion and order of the court. If it is not called for at the first term after it is paid into court, it must be presumed unclaimed and disposed of according to Title 33, chapter 41. [2003, c. 20, Pt. T, §6 (AMD).]

SECTION HISTORY

1979, c. 641, §2 (AMD). 2003, c. 20, §T6 (AMD).



10 §4010. Judgment; discontinuance as to any defendant; costs

In any such action, judgment may be rendered against the defendant and the property covered by the lien, or against either, for so much as is found due by virtue of the lien. If the amount due exceeds the amount so covered, then a separate execution shall be issued to the plaintiff against the defendant for such excess and the plaintiff may discontinue as to any defendant. The court may apportion costs as justice requires.



10 §4011. Discharge

All liens named herein may be discharged by tender of the sum due made by the debtor or owner of the property or his agents.



10 §4012. Priority

A security interest perfected in accordance with Title 11 has priority over any lien created or referred to by this Title unless the person claiming the lien has possession of the goods subject to the lien. [1965, c. 306, §3 (NEW).]

SECTION HISTORY

1965, c. 306, §3 (NEW).









Part 8: RECREATION

Chapter 701: GUARANTEE AUTHORITY

Subchapter 1: GENERAL PROVISIONS

10 §5001. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §5002. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1967, c. 481, §§1,5 (AMD). 1973, c. 633, §7 (AMD). 1975, c. 566, §§17-A (RP).



10 §5003. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1967, c. 481, §§2,5 (AMD). 1975, c. 566, §17-A (RP).






Subchapter 2: CREATION AND OPERATION OF AUTHORITY

10 §5051. Organization of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1969, c. 6, §1 (AMD). 1973, c. 633, §8 (RP).



10 §5052. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1967, c. 481, §§3,5 (AMD). 1967, c. 518, §1 (AMD). 1973, c. 633, §9 (AMD). 1975, c. 566, §17-A (RP).



10 §5053. Credit of State pledged (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1973, c. 633, §10 (AMD). 1975, c. 566, §17-A (RP).



10 §5054. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1969, c. 6, §2 (AMD). 1975, c. 566, §17-A (RP).






Subchapter 3: MORTGAGES AND INSURANCE

10 §6001. Mortgage Insurance Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6002. Additions to (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6003. Insurance of mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1967, c. 481, §§4,5 (AMD). 1967, c. 518, §2 (AMD). 1969, c. 569, §2 (AMD). 1971, c. 100, §§1,2 (AMD). 1973, c. 633, §§11-13 (AMD). 1975, c. 566, §17-A (RP).



10 §6004. Contract of insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6005. Mortgage insurance premiums (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6006. Acquisition and disposal of property (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6007. Default; temporary lease or rental (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6008. Mortgages eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).






Subchapter 4: RECORDS

10 §6051. Records of account (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).



10 §6052. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 495, §1 (NEW). 1975, c. 566, §17-A (RP).












Part 9: DEPARTMENT OF PROFESSIONAL AND FINANCIAL REGULATION

Chapter 801: MOUNTAIN RESORTS AIRPORT AUTHORITY

Subchapter 1: GENERAL PROVISIONS

10 §7001. Title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7002. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7003. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).






Subchapter 2: CREATION AND OPERATION OF AUTHORITY

10 §7051. Organization of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1973, c. 625, §59 (AMD). 1975, c. 771, §121 (AMD). 1977, c. 604, §4 (RP).



10 §7052. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1973, c. 515, §1 (AMD). 1977, c. 604, §4 (RP).



10 §7053. Conveyances (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7054. Revenue bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7055. Payment of bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7056. Trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7057. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7058. Revenue refunding bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7059. Transfer to governmental subdivision (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7060. Bonds eligible for investment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7061. Additional method (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7062. Construction of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7063. Taxes (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).



10 §7064. Municipal rights (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 430, (NEW). 1977, c. 604, §4 (RP).









Chapter 901: DEPARTMENT OF PROFESSIONAL AND FINANCIAL REGULATION

10 §8001. Department; organization

There is created and established the Department of Professional and Financial Regulation, in this chapter referred to as the "department," to regulate financial institutions, insurance companies, grantors of consumer credit and to license and regulate professions and occupations. The mission of the department is to encourage sound, ethical business practices through high-quality, impartial and efficient regulation of insurers, financial institutions, creditors, investment providers and numerous professions and occupations for the purpose of protecting consumers. The department is composed of the following: [1999, c. 687, Pt. C, §1 (AMD).]

1. Bureau of Financial Institutions. Bureau of Financial Institutions;

[ 2001, c. 44, §9 (AMD); 2001, c. 44, §14 (AFF) .]

2. Bureau of Consumer Credit Protection. Bureau of Consumer Credit Protection;

[ 1995, c. 309, §26 (AMD); 1995, c. 309, §29 (AFF); 1995, c. 397, §4 (AMD); 2007, c. 273, Pt. B, §5 (REV); 2007, c. 695, Pt. A, §47 (AFF) .]

3. Bureau of Insurance. Bureau of Insurance;

[ 1995, c. 397, §4 (AMD) .]

3-A. Office of Securities. Office of Securities; and

[ 2001, c. 182, §5 (NEW) .]

4. Maine Athletic Commission.

[ 1995, c. 397, §5 (RP) .]

5. Maine State Pilotage Commission.

[ 1995, c. 397, §5 (RP) .]

6. Real Estate Commission.

[ 1995, c. 397, §5 (RP) .]

7. Arborist Examining Board.

[ 1995, c. 397, §5 (RP) .]

8. Board of Licensing of Auctioneers.

[ 1995, c. 397, §5 (RP) .]

9. Board of Barbering and Cosmetology.

[ 1995, c. 397, §5 (RP) .]

10. Board of Commercial Driver Education.

[ 1995, c. 397, §5 (RP) .]

10. Board of Driver Education.

[ 1995, c. 505, §22 (AFF); 1995, c. 505, §4 (RP) .]

11. Board of Licensing of Dietetic Practice.

[ 1995, c. 397, §5 (RP) .]

12. Electricians' Examining Board.

[ 1995, c. 397, §5 (RP) .]

13. State Board of Licensure for Professional Foresters.

[ 1995, c. 397, §5 (RP) .]

14. State Board of Funeral Service.

[ 1995, c. 397, §5 (RP) .]

15. State Board of Certification for Geologists and Soil Scientists.

[ 1995, c. 397, §5 (RP) .]

16. Board of Hearing Aid Dealers and Fitters.

[ 1995, c. 397, §5 (RP) .]

17. Manufactured Housing Board.

[ 1995, c. 397, §5 (RP) .]

18. Nursing Home Administrators Licensing Board.

[ 1995, c. 397, §5 (RP) .]

19. Board of Occupational Therapy Practice.

[ 1995, c. 397, §5 (RP) .]

20. Oil and Solid Fuel Board.

[ 1995, c. 397, §5 (RP) .]

21. Board of Examiners in Physical Therapy.

[ 1995, c. 397, §5 (RP) .]

22. Plumbers' Examining Board.

[ 1995, c. 397, §5 (RP) .]

22-A. Board of Licensure of Podiatric Medicine.

[ 1995, c. 397, §6 (RP) .]

23. State Board of Examiners of Psychologists.

[ 1995, c. 397, §7 (RP) .]

24. Radiologic Technology Board of Examiners.

[ 1995, c. 397, §7 (RP) .]

25. Board of Respiratory Care Practitioners.

[ 1995, c. 397, §7 (RP) .]

26. State Board of Social Worker Licensure.

[ 1995, c. 397, §7 (RP) .]

27. Board of Examiners on Speech Pathology and Audiology.

[ 1995, c. 397, §7 (RP) .]

28. State Board of Substance Abuse Counselors.

[ 1995, c. 397, §7 (RP) .]

29. State Board of Veterinary Medicine.

[ 1995, c. 397, §7 (RP) .]

30. Acupuncture Licensing Board.

[ 1995, c. 397, §7 (RP) .]

31. Board of Commissioners of the Profession of Pharmacy.

[ 1995, c. 397, §7 (RP) .]

32. Board of Licensure for Professional Land Surveyors.

[ 1995, c. 397, §7 (RP) .]

32-A. Maine State Board for Licensure of Architects, Landscape Architects and Interior Designers.

[ 1995, c. 397, §8 (RP) .]

33. Board of Chiropractic Licensure.

[ 1995, c. 397, §9 (RP) .]

34. Board of Licensure of Railroad Personnel.

[ 1993, c. 428, §2 (RP) .]

35. Board of Counseling Professionals Licensure.

[ 1995, c. 625, Pt. A, §17 (RP) .]

36. Board of Real Estate Appraisers.

[ 1995, c. 625, Pt. A, §17 (RP) .]

37. Real Estate Commission.

[ 1995, c. 502, Pt. H, §7 (RP) .]

38. Office of Professional and Occupational Regulation. Office of Professional and Occupational Regulation. The Office of Professional and Occupational Regulation is composed of the following:

A. Board of Accountancy; [1995, c. 397, §11 (NEW).]

B. [1995, c. 671, §6 (RP).]

C. [1999, c. 386, Pt. B, §1 (RP).]

D. Maine State Board for Licensure of Architects, Landscape Architects and Interior Designers; [1995, c. 397, §11 (NEW).]

E. [2011, c. 286, Pt. B, §1 (RP).]

F. Board of Licensing of Auctioneers; [1995, c. 397, §11 (NEW).]

G. [2009, c. 369, Pt. A, §22 (RP).]

H. Board of Chiropractic Licensure; [1995, c. 397, §11 (NEW).]

H-1. Board of Complementary Health Care Providers; [1995, c. 671, §7 (NEW).]

I. [2011, c. 286, Pt. B, §1 (RP).]

J. Board of Counseling Professionals Licensure; [1995, c. 397, §11 (NEW).]

K. Board of Licensing of Dietetic Practice; [1995, c. 397, §11 (NEW).]

L. Electricians' Examining Board; [1995, c. 397, §11 (NEW).]

M. Board of Licensure of Foresters; [1995, c. 397, §11 (NEW); 2001, c. 261, §5 (AMD).]

N. State Board of Funeral Service; [1995, c. 397, §11 (NEW).]

O. State Board of Certification for Geologists and Soil Scientists; [1995, c. 397, §11 (NEW).]

P. [2007, c. 369, Pt. B, §2 (RP); 2007, c. 369, Pt. C, §5 (AFF).]

Q. Board of Licensure for Professional Land Surveyors; [1995, c. 397, §11 (NEW).]

R. Manufactured Housing Board; [1995, c. 397, §11 (NEW).]

S. Nursing Home Administrators Licensing Board; [1995, c. 397, §11 (NEW).]

T. Board of Occupational Therapy Practice; [1995, c. 397, §11 (NEW).]

U. [2009, c. 344, Pt. B, §1 (RP); 2009, c. 344, Pt. E, §2 (AFF).]

V. Maine Board of Pharmacy; [1995, c. 397, §11 (NEW); 1997, c. 245, §19 (AMD).]

W. Board of Examiners in Physical Therapy; [1995, c. 397, §11 (NEW).]

X. [1997, c. 727, Pt. C, §1 (RP).]

Y. Plumbers' Examining Board; [1995, c. 397, §11 (NEW).]

Z. Board of Licensure of Podiatric Medicine; [1995, c. 397, §11 (NEW).]

AA. State Board of Examiners of Psychologists; [1995, c. 397, §11 (NEW).]

BB. Radiologic Technology Board of Examiners; [1995, c. 397, §11 (NEW).]

CC. Board of Real Estate Appraisers; [1995, c. 397, §11 (NEW).]

DD. Board of Respiratory Care Practitioners; [1995, c. 397, §11 (NEW).]

EE. State Board of Social Worker Licensure; [1995, c. 397, §11 (NEW).]

FF. [2007, c. 369, Pt. B, §3 (RP); 2007, c. 369, Pt. C, §5 (AFF).]

GG. State Board of Alcohol and Drug Counselors; [1995, c. 502, Pt. H, §8 (AMD).]

HH. State Board of Veterinary Medicine; [1995, c. 502, Pt. H, §8 (AMD).]

II. [2009, c. 344, Pt. B, §2 (RP); 2009, c. 344, Pt. E, §2 (AFF).]

JJ. Real Estate Commission; [1995, c. 560, Pt. H, §3 (AMD); 1995, c. 560, Pt. H, §17 (AFF).]

KK. [2013, c. 70, Pt. B, §1 (RP).]

LL. [2013, c. 70, Pt. B, §1 (RP).]

MM. Board of Speech, Audiology and Hearing; and [2011, c. 286, Pt. B, §1 (AMD).]

NN. Maine Fuel Board. [2009, c. 344, Pt. B, §5 (NEW); 2009, c. 344, Pt. E, §2 (AFF).]

The Office of Professional and Occupational Regulation also administers the following regulatory functions: licensure of athletic trainers; licensure of massage therapists; licensure of interpreters for the deaf and hard-of-hearing; licensure of persons pursuant to the Charitable Solicitations Act; licensure of transient sellers, including door-to-door home repair transient sellers; licensure of persons pursuant to the Barbering and Cosmetology Licensure Act; licensure of persons pursuant to the laws governing boiler and pressure vessel safety and elevator and tramway safety; and inspection and certification requirements for boilers, pressure vessels, elevators and tramways pursuant to the laws governing boiler and pressure vessel safety and elevator and tramway safety.

[ 2013, c. 70, Pt. B, §1 (AMD) .]

SECTION HISTORY

1971, c. 488, §§1,3 (NEW). 1973, c. 537, §15 (RP). 1973, c. 585, §4 (RPR). 1973, c. 788, §43 (RPR). 1975, c. 134, §4 (AMD). 1975, c. 547, §4 (AMD). 1975, c. 579, §1 (AMD). 1975, c. 767, §9 (RPR). 1975, c. 770, §58 (AMD). 1975, c. 771, §122 (AMD). 1977, c. 78, §36 (RPR). 1977, c. 160, §2 (AMD). 1977, c. 466, §1 (AMD). 1977, c. 673, §1 (AMD). 1979, c. 606, §2 (AMD). 1981, c. 501, §37 (AMD). 1981, c. 703, §A2 (AMD). 1983, c. 553, §11 (AMD). 1983, c. 746, §1 (AMD). 1983, c. 758, §1 (AMD). 1985, c. 233, §2 (RPR). 1985, c. 288, §2 (RPR). 1985, c. 389, §6 (RPR). 1985, c. 737, §A21 (RPR). 1985, c. 748, §15 (RPR). 1985, c. 819, §§A15,16 (AMD). 1987, c. 395, §A34 (RPR). 1987, c. 488, §2 (RPR). 1989, c. 450, §4 (RPR). 1989, c. 465, §2 (RPR). 1989, c. 502, §A31 (RPR). 1989, c. 806, §2 (RPR). 1989, c. 878, §D6 (RPR). 1991, c. 396, §1 (AMD). 1991, c. 397, §3 (AMD). 1991, c. 548, §B1 (RPR). 1993, c. 389, §3 (AMD). 1993, c. 428, §2 (AMD). 1993, c. 600, §§A6,7 (AMD). 1995, c. 309, §26 (AMD). 1995, c. 309, §29 (AFF). 1995, c. 389, §§2,3 (AMD). 1995, c. 397, §§3-11 (AMD). 1995, c. 402, §§A3,47 (AMD). 1995, c. 502, §§H6-8 (AMD). 1995, c. 505, §4 (AMD). 1995, c. 505, §22 (AFF). 1995, c. 560, §§H3,4 (AMD). 1995, c. 560, §H17 (AFF). 1995, c. 625, §A17 (AMD). 1995, c. 671, §§6,7 (AMD). 1997, c. 727, §C1 (AMD). 1997, c. 749, §2 (AMD). 1999, c. 386, §B1 (AMD). 1999, c. 399, §2 (AMD). 1999, c. 399, §20 (AFF). 1999, c. 687, §C1 (AMD). 2001, c. 44, §9 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 182, §5 (AMD). 2001, c. 261, §5 (AMD). 2007, c. 273, Pt. B, §7 (AFF). 2007, c. 273, Pt. B, §5 (REV). 2007, c. 369, Pt. B, §§2-6 (AMD). 2007, c. 369, Pt. C, §5 (AFF). 2007, c. 402, Pt. C, §1 (AMD). 2007, c. 695, Pt. A, §47 (AFF). 2009, c. 344, Pt. B, §§1-5 (AMD). 2009, c. 344, Pt. E, §2 (AFF). 2009, c. 369, Pt. A, §22 (AMD). 2011, c. 286, Pt. B, §1 (AMD). 2013, c. 70, Pt. B, §1 (AMD).



10 §8001-A. Department; affiliation

The following boards and commissions are affiliated with the Department of Professional and Financial Regulation: [1989, c. 450, §5 (NEW).]

1. State Board of Registration of Architects and Landscape Architects.

[ 1991, c. 396, §2 (RP) .]

2. State Board of Cosmetology.

[ 1991, c. 397, §4 (RP) .]

3. Board of Dental Examiners. Dental Examiners, Board of;

[ 1989, c. 450, §5 (NEW) .]

4. Board of Licensure in Medicine. Medicine, Board of Licensure in;

[ 1993, c. 600, Pt. A, §8 (AMD) .]

5. State Board of Nursing. Nursing, State Board of;

[ 1989, c. 450, §5 (NEW) .]

6. Board of Optometric Examiners. Optometric Examiners, Board of;

[ 1989, c. 450, §5 (NEW) .]

7. Board of Osteopathic Licensure. Osteopathic Licensure, Board of;

[ 1993, c. 600, Pt. A, §9 (AMD) .]

8. Board of Examiners of Podiatrists.

[ 1993, c. 600, Pt. A, §10 (RP) .]

9. Board of Registration for Professional Engineers. Professional Engineers, Board of Registration for.

[ 1989, c. 450, §5 (NEW) .]

SECTION HISTORY

1989, c. 450, §5 (NEW). 1991, c. 396, §2 (AMD). 1991, c. 397, §4 (AMD). 1993, c. 600, §§A8,10 (AMD).



10 §8002. Duties and authority of commissioner

The Commissioner of Professional and Financial Regulation, referred to in this chapter as the "commissioner," is the chief administrative officer of the department and is responsible for supervising the administration of the department. The commissioner is appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over banking and insurance matters, and to confirmation by the Legislature. The commissioner serves at the pleasure of the Governor. Unless otherwise provided in law, the commissioner may not exercise or interfere with the exercise of discretionary regulatory authority granted by statute to the bureaus, offices, boards or commissions within and affiliated with the department. As chief administrative officer of the department, the commissioner has the following duties and authority to: [2011, c. 1, Pt. AA, §1 (AMD).]

1. Budget. Prepare the budget for the department;

[ 1975, c. 767, §9 (RPR) .]

2. Personnel. Except as otherwise specified, appoint and remove, subject to the Civil Service Law, all personnel considered necessary to fulfill the duties and functions of the department; appoint an assistant to the commissioner to serve at the commissioner's pleasure; and transfer personnel within the department to ensure efficient utilization of department personnel;

[ 1995, c. 502, Pt. H, §9 (AMD) .]

3. Purchases. Coordinate the purchase and use of all equipment and supplies within the department;

[ 1995, c. 502, Pt. H, §9 (AMD) .]

4. Review. Review the organization, functions and operation of bureaus, offices, boards and commissions within and affiliated with the department to ensure that overlapping functions and operations are eliminated and that each complies fully with its statutory and public service responsibilities;

[ 1995, c. 502, Pt. H, §9 (AMD) .]

5. Liaison. Act as a liaison among the bureaus, offices, boards and commissions within and affiliated with the department and act as liaison between them and the Governor;

[ 1995, c. 502, Pt. H, §9 (AMD) .]

6. Recommendations. Recommend to the Governor and Legislature those changes in the laws relating to the organization, functions, services or procedures of the bureaus, offices, boards and commissions of the department as the commissioner determines desirable;

[ 1995, c. 502, Pt. H, §9 (NEW) .]

7. Delegate authority. Authorize the heads of bureaus, offices, boards and commissions within the department to carry out the commissioner's duties and authority;

[ 1997, c. 727, Pt. A, §4 (AMD) .]

8. Adequate resources. Ensure that each bureau, office, board and commission has adequate resources to carry out regulatory functions and that the department's expenditures are equitably apportioned;

[ 1999, c. 184, §12 (AMD) .]

9. Licensing. Coordinate all administrative processes related to licensing functions of bureaus, offices, boards and commissions within the department, including but not limited to the frequency and form of applications and licenses;

[ 2007, c. 466, Pt. C, §3 (AMD) .]

10. Confidentiality of shared information. Keep confidential any information provided by or to the commissioner that has been designated confidential by the agency, bureau, board or commission within or affiliated with the department that furnished the information and that is the property of the agency, bureau, board or commission that furnished the information. Any information provided pursuant to this subsection may not be disclosed by the recipient of the information unless disclosure has been authorized by the agency, bureau, board or commission that furnished the information;

[ 2011, c. 603, §1 (AMD) .]

11. Report on fees. By December 1st of each even-numbered year, conduct a review of the fees assessed by the department and provide a written report to the State Budget Officer and the joint standing committees of the Legislature having jurisdiction over appropriations and financial affairs, insurance and financial services matters and business, research and economic development matters identifying any fee changes the commissioner recommends for the next biennium; and

[ 2011, c. 603, §2 (AMD) .]

12. Recommend measures. Recommend legislation or other measures to the Governor and the Legislature for the purpose of assisting current and former members of the United States Armed Forces in obtaining any professional license within the provisions of the department related to their relevant training and experience from their military service.

[ 2011, c. 603, §3 (NEW) .]

SECTION HISTORY

1973, c. 585, §4 (RPR). 1975, c. 134, §5 (AMD). 1975, c. 579, §2 (AMD). 1975, c. 767, §9 (RPR). 1975, c. 770, §59 (AMD). 1977, c. 78, §37 (AMD). 1977, c. 564, §49 (AMD). 1983, c. 489, §7 (AMD). 1983, c. 553, §12 (AMD). 1985, c. 748, §§16,17 (AMD). 1993, c. 659, §B1 (AMD). 1995, c. 502, §H9 (AMD). 1997, c. 727, §§A3-5 (AMD). 1999, c. 184, §§12-14 (AMD). 1999, c. 687, §§C2-4 (AMD). 2007, c. 466, Pt. C, §§3-5 (AMD). 2007, c. 539, Pt. T, §1 (AMD). 2011, c. 1, Pt. AA, §1 (AMD). 2011, c. 603, §§1-3 (AMD).



10 §8003. Departmental organization; duties

1. Division of Administrative Services. There is created a Division of Administrative Services, which is a division within the department under the commissioner's office, to provide assistance to the commissioner and to the agencies within and affiliated with the department in civil service matters, budgeting and financial matters, purchasing, and clerical and support services, and to perform other duties the commissioner designates. The commissioner may employ a Director of Administrative Services and clerical and technical assistants necessary to discharge the duties of the division and shall outline their duties and fix their compensation, subject to the Civil Service Law.

A. Within the Division of Administrative Services, there is a computer services section. It is the responsibility of the computer services section to provide technical assistance to the Office of Professional and Occupational Regulation to process and issue original and renewal licenses for the department and for bureaus, offices, boards and commissions within the department as the commissioner directs. The licenses may be processed and issued only upon authorization of the appropriate bureau, office, board or commission or upon the authorization of the commissioner in the case of licenses granted directly by the department. The computer services section shall maintain a central register containing the name and address of each person or firm licensed by profession, occupation or industry and such other information as the commissioner may direct for administration, information or planning purposes. The commissioner, with the advice of the respective bureaus, offices, boards and commissions, may determine the type and form of licenses issued by all agencies within the department. The computer services section shall perform such other administrative services for the agencies within the department as the commissioner directs. [1995, c. 502, Pt. H, §10 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

[ 1995, c. 502, Pt. H, §10 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

2. Office of Licensing and Registration.

[ 1999, c. 687, Pt. C, §5 (RP) .]

2-A. Office of Professional and Occupational Regulation. There is created an Office of Professional and Occupational Regulation, referred to in this subsection as the "office," composed of the boards, commissions and regulatory functions set forth in section 8001, subsection 38. The commissioner may appoint a Director of the Office of Professional and Occupational Regulation and those clerical and technical assistants who are necessary to discharge the duties of the office and shall outline their duties and fix their compensation, subject to the Civil Service Law. Notwithstanding any other provision of law granting authority to a board or commission, the Director of the Office of Professional and Occupational Regulation has the following superseding powers, duties and functions:

A. To administer the office and maximize and direct the use of personnel and financial resources to regulate professionals in the best interest of the public; [1999, c. 687, Pt. C, §6 (NEW).]

B. To prepare and administer, with the advice of the boards and commissions, budgets necessary to carry out the regulatory purposes of the boards and commissions. The Director of the Office of Professional and Occupational Regulation shall maintain one office budget that includes a separate account for each board or commission. The Director of the Office of Professional and Occupational Regulation has the authority to disapprove expenditures by boards and commissions that are not necessary to protect the public health and welfare or that would seriously jeopardize a board's or commission's fiscal well-being; [1999, c. 687, Pt. C, §6 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

C. To provide all staffing necessary and appropriate to administer the office and carry out the statutory missions of the boards, commissions and regulatory functions. All clerks, technical support staff and supervisors must be assigned to the office and allocated by the director to perform functions on behalf of the various boards, commissions and regulatory functions according to need; [1999, c. 687, Pt. C, §6 (NEW).]

D. To establish by rule and after reasonable notice to the affected board all fees necessary and appropriate for all boards, commissions and regulatory functions within the office, subject to any fee cap established by statute and applicable to that board, commission or regulatory function. The Director of the Office of Professional and Occupational Regulation shall set the criteria for all fees. The criteria must include, but are not limited to, the costs, statutory requirements, enforcement requirements and fees and expenses of each board, commission or regulatory function. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A; [2001, c. 323, §9 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

E. To establish by rule, such processes and procedures necessary to administer the various boards, commissions and regulatory functions of the office, including, but not limited to, a uniform complaint procedure, a uniform procedure regarding protested checks, a uniform policy regarding the treatment of late renewals and a uniform procedure for substantiating continuing education requirements. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A; [1999, c. 687, Pt. C, §6 (NEW).]

F. To keep records of public meetings, proceedings and actions and to make those records available to the public at cost upon request, unless otherwise prohibited by state or federal law; [1999, c. 687, Pt. C, §6 (NEW).]

G. To enter into contracts to ensure the provision of goods and services necessary to perform regulatory functions and to fulfill statutory responsibilities. This authority includes the ability to employ and engage experts, professionals or other personnel of other state or federal regulatory agencies as necessary to assist the office in carrying out its regulatory functions and to contract office staff to other state and federal regulatory agencies to assist those agencies in carrying out their regulatory functions; [1999, c. 687, Pt. C, §6 (NEW).]

H. To perform licensing functions for other state agencies on a fee-for-service basis; [1999, c. 687, Pt. C, §6 (NEW).]

I. To enter into cooperative agreements with other state, federal or foreign regulatory agencies to facilitate the regulatory functions of the office, including, but not limited to, information sharing, coordination of examinations or inspections and joint examinations or inspections. Any information furnished pursuant to this paragraph by or to the office that has been designated confidential by the agency furnishing the information remains confidential and the property of the agency furnishing the information and may not be disclosed by the recipient of the information unless disclosure has been authorized by the agency that furnished the information; [1999, c. 687, Pt. C, §6 (NEW).]

J. To direct staff to review and approve applications for licensure or renewal in accordance with criteria established in statute or in rules adopted by a board or commission. Licensing decisions made by staff may be appealed to the full board or commission; [1999, c. 687, Pt. C, §6 (NEW).]

K. To prepare and submit to the commissioner an annual report of the office's operations, activities and goals; and [1999, c. 687, Pt. C, §6 (NEW).]

L. To study jurisdictional overlap between the department's boards and commissions and other state agencies for purposes of streamlining and consolidating related legal authorities and administrative processes. [1999, c. 687, Pt. C, §6 (NEW).]

[ 2001, c. 323, §9 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

3. License defined. For purposes of this section, the term "license" means a license, certification, registration, permit, approval or other similar document evidencing admission to or granting authority to engage in a profession, occupation, business or industry but does not mean a registration, permit, approval or similar document evidencing the granting of authority to engage in the business of banking pursuant to Title 9-B.

[ 1991, c. 509, §1 (AMD) .]

4. Licensing periods; renewal dates. The commissioner may establish expiration or renewal dates and establish whether licenses are issued annually or biennially for all licenses authorized to be issued by bureaus, offices, boards and commissions within the department, notwithstanding any other provisions of law. If an expiration or renewal date established by the commissioner has the effect of shortening the term of a license currently in effect, the bureau, office, board or commission, or the department in the case of a license that it issues directly, shall credit the fee paid, on a prorated basis, for the unexpired term of the current license toward the renewal fee of the renewal license. If a license is not renewed on the new expiration or renewal date established by the commissioner, the license remains in effect through its original term, unless suspended or revoked sooner under laws or regulations of the respective bureau, office, board or commission. Should a licensee seek to renew the license at the end of the original term, the law or regulations established by the respective bureau, office, board or commission for late renewals or reregistrations apply. For the purpose of implementing and administering biennial licensing, the commissioner may permit bureaus, offices, boards and commissions within the department to issue licenses and establish renewal fees for less than a 2-year term. This section may not change the term or fee for one-time licenses, except as specifically stated.

[ 1999, c. 386, Pt. B, §3 (AMD) .]

4-A. Disclosure and recording of social security numbers. An individual who applies for a license shall provide that individual's social security number on the application, which must be recorded.

[ 1997, c. 537, §3 (NEW); 1997, c. 537, §62 (AFF) .]

5. Authority of bureaus, offices, boards or commissions. In addition to authority otherwise conferred, unless expressly precluded by language of denial in its own governing law, each bureau, office, licensing board and commission within or affiliated with the department may take one or more of the following actions, except that this subsection does not apply to the Bureau of Financial Institutions or the Office of Professional and Occupational Regulation, including the licensing boards and commissions and regulatory functions within the Office of Professional and Occupational Regulation.

A. [1989, c. 450, §6 (RP).]

A-1. For each violation of applicable laws, rules or conditions of licensure or registration, the bureau, office, board or commission may take one or more of the following actions:

(1) Issue warnings, censures or reprimands to a licensee or registrant. Each warning, censure and reprimand issued must be based upon violations of different applicable laws, rules or conditions of licensure or must be based upon separate instances of actionable conduct or activity;

(2) Suspend a license or registration for up to 90 days for each violation of applicable laws, rules and conditions of licensure or registration or for instance of actionable conduct or activity. Suspensions may be set to run concurrently or consecutively. Execution of all or any portion of a term of suspension may be stayed pending successful completion of conditions of probation, although the suspension remains part of the licensee's or registrant's record;

(2-A) Revoke a license or registration;

(3) Impose civil penalties of up to $1,500 for each violation of applicable laws, rules and conditions of licensure or registration or for instances of actionable conduct or activity; and

(4) Impose conditions of probation upon an applicant, licensee or registrant. Probation may run for such time period as the bureau, office, board or commission determines appropriate. Probation may include conditions such as: additional continuing education; medical, psychiatric or mental health consultations or evaluations; mandatory professional or occupational supervision of the applicant, licensee or registrant; and other conditions as the bureau, office, board or commission determines appropriate. Costs incurred in the performance of terms of probation are borne by the applicant, licensee or registrant. Failure to comply with the conditions of probation is a ground for disciplinary action against a licensee or registrant. [2001, c. 167, §1 (AMD).]

B. The bureau, office, board or commission may execute a consent agreement that resolves a complaint or investigation without further proceedings. Consent agreements may be entered into only with the consent of: the applicant, licensee or registrant; the bureau, office, board or commission; and the Department of the Attorney General. Any remedy, penalty or fine that is otherwise available by law, even if only in the jurisdiction of the Superior Court, may be achieved by consent agreement, including long-term suspension and permanent revocation of a professional or occupational license or registration. A consent agreement is not subject to review or appeal, and may be modified only by a writing executed by all parties to the original consent agreement. A consent agreement is enforceable by an action in Superior Court. [2001, c. 167, §1 (AMD).]

C. The bureau, office, board or commission may:

(1) Require all applicants for license or registration renewal to have responded under oath to all inquiries set forth on renewal forms;

(2) Except as provided in Title 37-B, section 390-A, require applicants for license or registration renewal to present proof of satisfactory completion of continuing professional or occupational education in accordance with each bureau's, office's, board's or commission's rules. Failure to comply with the continuing education rules may, in the bureau's, office's, board's or commission's discretion, result in a decision to deny license or registration renewal or may result in a decision to enter into a consent agreement and probation setting forth terms and conditions to correct the licensee's or registrant's failure to complete continuing education. Terms and conditions of a consent agreement may include requiring completion of increased hours of continuing education, civil penalties, suspension and other terms as the bureau, office, board, commission, the licensee or registrant and the Department of the Attorney General determine appropriate. Notwithstanding any contrary provision set forth in a bureau's, office's, board's or commission's governing law, continuing education requirements may coincide with the license or registration renewal period;

(3) Refuse to renew a license or registration or deny a license when the bureau, office, board or commission finds a licensee or registrant to be in noncompliance with a bureau, office, board or commission order or consent agreement;

(4) Allow licensees or registrants to hold inactive status licenses or registrations in accordance with each bureau's, office's, board's or commission's rules. The fee for an inactive license or registration may not exceed the statutory fee cap established for the bureau's, office's, board's or commission's license or registration renewal set forth in its governing law; or

(5) Delegate to staff the authority to review and approve applications for licensure pursuant to procedures and criteria established by rule. Rules developed pursuant to this subparagraph are routine technical rules as described in Title 5, chapter 375, subchapter 2-A. [2005, c. 111, §1 (AMD).]

D. The bureau, office, board or commission may require surrender of licenses and registrations. In order for a licensee's or registrant's surrender of a license or registration to be effective, a surrender must first be accepted by vote of the bureau, office, board or commission. Bureaus, offices, boards and commissions may refuse to accept surrender of licenses and registrations if the licensee or registrant is under investigation or is the subject of a pending complaint or proceeding, unless a consent agreement is first entered into pursuant to this chapter. [1995, c. 502, Pt. H, §10 (AMD).]

E. The bureau, office, board or commission may issue letters of guidance or concern to a licensee or registrant. Letters of guidance or concern may be used to educate, reinforce knowledge regarding legal or professional obligations and express concern over action or inaction by the licensee or registrant that does not rise to the level of misconduct sufficient to merit disciplinary action. The issuance of a letter of guidance or concern is not a formal proceeding and does not constitute an adverse disciplinary action of any form. Notwithstanding any other provision of law, letters of guidance or concern are not confidential. The bureau, office, board or commission may place letters of guidance or concern, together with any underlying complaint, report and investigation materials, in a licensee's or registrant's file for a specified amount of time, not to exceed 10 years. Any letters, complaints and materials placed on file may be accessed and considered by the bureau, office, board or commission in any subsequent action commenced against the licensee or registrant within the specified time frame. Complaints, reports and investigation materials placed on file are only confidential to the extent that confidentiality is required pursuant to Title 24, chapter 21, the Maine Health Security Act. [1999, c. 386, Pt. B, §5 (AMD).]

F. A bureau, office, board or commission may establish, by rule, procedures for licensees in another state to be licensed in this State by written agreement with another state, by entering into written licensing compacts with other states or by any other method of license recognition considered appropriate that ensures the health, safety and welfare of the public. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. C, §2 (AMD).]

G. Notwithstanding any other provision of law, any bureau, office, board or commission within or affiliated with the department may issue a temporary license for a period of 6 months and waive all licensing requirements, except for fees, to any applicant upon a showing of current, valid licensure in that profession in another state. [2005, c. 474, §1 (NEW).]

The jurisdiction to suspend and revoke occupational and professional licenses conferred by this subsection is concurrent with that of the District Court. Civil penalties must be paid to the Treasurer of State.

Any nonconsensual disciplinary action taken under authority of this subsection may be imposed only after a hearing conforming to the requirements of Title 5, chapter 375, subchapter 4, and, except for revocation actions, is subject to judicial review exclusively in the Superior Court in accordance with Title 5, chapter 375, subchapter 7.

Any nonconsensual revocation of an occupational or professional license taken under authority of this subsection is subject to, upon appeal within the time frames provided in Title 5, section 11002, subsection 3, de novo judicial review exclusively in District Court. Rules adopted to govern judicial appeals from agency action apply to cases brought under this section.

[ 2007, c. 402, Pt. C, §2 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

5-A. Authority of Office of Professional and Occupational Regulation. In addition to authority otherwise conferred, unless expressly precluded by language of denial in its own governing law, the Office of Professional and Occupational Regulation, referred to in this subsection as "the office," including the licensing boards and commissions and regulatory functions within the office, have the following authority.

A. The office, board or commission may deny or refuse to renew a license, may suspend or revoke a license and may impose other discipline as authorized in this subsection for any of the following reasons:

(1) The practice of fraud, deceit or misrepresentation in obtaining a license from a bureau, office, board or commission, or in connection with services rendered while engaged in the occupation or profession for which the person is licensed;

(2) Any gross negligence, incompetence, misconduct or violation of an applicable code of ethics or standard of practice while engaged in the occupation or profession for which the person is licensed;

(3) Conviction of a crime to the extent permitted by Title 5, chapter 341;

(4) Any violation of the governing law of an office, board or commission;

(5) Any violation of the rules of an office, board or commission;

(6) Engaging in any activity requiring a license under the governing law of an office, board or commission that is beyond the scope of acts authorized by the license held;

(7) Continuing to act in a capacity requiring a license under the governing law of an office, board or commission after expiration, suspension or revocation of that license;

(8) Aiding or abetting unlicensed practice by a person who is not licensed as required by the governing law of an office, board or commission;

(9) Noncompliance with an order or consent agreement of an office, board or commission;

(10) Failure to produce any requested documents in the licensee’s possession or under the licensee’s control concerning a pending complaint or proceeding or any matter under investigation; or

(11) Any violation of a requirement imposed pursuant to section 8003-G. [2009, c. 112, Pt. B, §4 (AMD).]

B. The office, board or commission may impose the following forms of discipline upon a licensee or applicant for licensure:

(1) Denial or refusal to renew a license, or issuance of a license in conjunction with the imposition of other discipline;

(2) Issuance of warning, censure or reprimand. Each warning, censure or reprimand issued must be based upon violation of a single applicable law, rules or condition of licensure or must be based upon a single instance of actionable conduct or activity;

(3) Suspension of a license for up to 90 days for each violation of applicable laws, rules or conditions of licensure or for each instance of actionable conduct or activity. Suspensions may be set to run concurrently or consecutively. Execution of all or any portion of a term of suspension may be stayed pending successful completion of conditions of probation, although the suspension remains part of the licensee's record;

(4) Revocation of a license;

(5) Imposition of civil penalties of up to $1,500, or such greater amount as may be authorized by statute, for each violation of applicable laws, rules or conditions of licensure or for each instance of actionable conduct or activity; or

(6) Imposition of conditions of probation upon an applicant or licensee. Probation may run for such time period as the office, board or commission determines appropriate. Probation may include conditions such as: additional continuing education; medical, psychiatric or mental health consultations or evaluations; mandatory professional or occupational supervision of the applicant or licensee; practice restrictions; and other conditions as the office, board or commission determines appropriate. Costs incurred in the performance of terms of probation are borne by the applicant or licensee. Failure to comply with the conditions of probation is a ground for disciplinary action against a licensee. [2009, c. 112, Pt. B, §4 (AMD).]

C. The office, board or commission may execute a consent agreement that resolves a complaint or investigation without further proceedings. Consent agreements may be entered into only with the consent of the applicant or licensee; the office, board or commission; and the Department of the Attorney General. Any remedy, penalty or fine that is otherwise available by law, even if only in the jurisdiction of the Superior Court, may be achieved by consent agreement, including long-term suspension and permanent revocation of a professional or occupational license. A consent agreement is not subject to review or appeal and may be modified only by a writing executed by all parties to the original consent agreement. A consent agreement is enforceable by an action in Superior Court. [2007, c. 402, Pt. C, §3 (NEW).]

D. The office, board or commission may:

(3) Except as provided in Title 37-B, section 390-A, adopt rules requiring continuing professional or occupational education and require applicants for license renewal to present proof of satisfactory completion of continuing professional or occupational education in accordance with such rules. Failure to comply with the continuing education rules is punishable by nonrenewal of the license and other discipline authorized by this subsection. Notwithstanding any contrary provision set forth in the governing law of an office, board or commission, continuing education requirements may coincide with the license renewal period. Rules adopted pursuant to this subparagraph are routine technical rules as described in Title 5, chapter 375, subchapter 2-A;

(4) Issue continuing education deferments in cases of undue hardship;

(5) Grant inactive status licenses to licensees in accordance with rules that may be adopted by each office, board or commission. The fee for an inactive status license may not exceed the statutory fee cap for license renewal set forth in the governing law of the office, board or commission. Licensees in inactive status are required to pay license renewal fees for renewal of an inactive status license and may be required to pay a reinstatement fee as set by the Director of the Office of Professional and Occupational Regulation if the license is reactivated on a date other than the ordinary renewal date of the license. Any rules of an office, board or commission regulating inactive status licensure must describe the obligations of an inactive status licensee with respect to any ongoing continuing education requirement in effect for licensees of the office, board or commission and must set forth any requirements for reinstatement to active status, which requirements may include continuing education. Rules adopted pursuant to this subparagraph are routine technical rules as described in Title 5, chapter 375, subchapter 2-A; and

(6) Delegate to staff the authority to review and approve applications for licensure pursuant to procedures and criteria established by rule. Rules adopted pursuant to this subparagraph are routine technical rules as described in Title 5, chapter 375, subchapter 2-A. [2011, c. 286, Pt. B, §2 (AMD).]

E. The office, board or commission may require surrender of licenses. In order for a licensee's surrender of a license to be effective, a surrender must first be accepted by vote of the office, board or commission. The office, board or commission may refuse to accept surrender of a license if the licensee is under investigation or is the subject of a pending complaint or proceeding, unless a consent agreement is first entered into pursuant to this subsection. The consent agreement may include terms and conditions for reinstatement. [2007, c. 402, Pt. C, §3 (NEW).]

F. The office, board or commission may issue a letter of guidance or concern to a licensee as part of the dismissal of a complaint against the licensee. A letter of guidance or concern may be used to educate, reinforce knowledge regarding legal or professional obligations or express concern over action or inaction by the licensee that does not rise to the level of misconduct sufficient to merit disciplinary action. The issuance of a letter of guidance or concern is not a formal proceeding and does not constitute an adverse disciplinary action of any form. Notwithstanding any other provision of law, letters of guidance or concern are not confidential. The office, board or commission may place letters of guidance or concern, together with any underlying complaint, report and investigation materials, in a licensee's file for a specified period of time, not to exceed 10 years. Any letters, complaints and materials placed on file may be accessed and considered by the office, board or commission in any subsequent action commenced against the licensee within the specified time frame. Complaints, reports and investigation materials placed on file are confidential only to the extent that confidentiality is required pursuant to Title 24, chapter 21. [2013, c. 217, Pt. A, §1 (AMD).]

G. The office, board or commission may establish, by rule, procedures for licensees in another state to be licensed in this State by written agreement with another state, by entering into written licensing compacts with other states or by any other method of license recognition considered appropriate that ensures the health, safety and welfare of the public. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 402, Pt. C, §3 (NEW).]

The jurisdiction to impose discipline against occupational and professional licenses conferred by this subsection is concurrent with that of the District Court. Civil penalties must be paid to the Treasurer of State.

Any nonconsensual disciplinary action taken under authority of this subsection other than denial or nonrenewal of a license may be imposed only after a hearing conforming to the requirements of Title 5, chapter 375, subchapter 4 and is subject to judicial review exclusively in the Superior Court in accordance with Title 5, chapter 375, subchapter 7.

The office, board or commission shall hold a hearing conforming to the requirements of Title 5, chapter 375, subchapter 4 at the written request of any person who is denied an initial or renewal license without a hearing for any reason other than failure to pay a fee, provided that the request for hearing is received by the office, board or commission within 30 days of the applicant's receipt of written notice of the denial of the application, the reasons for the denial and the applicant's right to request a hearing.

The office, board or commission may subpoena witnesses, records and documents in any adjudicatory hearing it conducts.

Rules adopted to govern judicial appeals from agency action apply to cases brought under this subsection.

In the event of appeal to Superior Court from any form of discipline imposed pursuant to this subsection, including denial or nonrenewal of a license, the office, board or commission may assess the licensed person or entity for the costs of transcribing and reproducing the administrative record.

[ 2013, c. 217, Pt. A, §1 (AMD) .]

6. Funding. The commissioner may assess each internal bureau, office, board or commission served by the commissioner's office, the Division of Administrative Services or the Office of Professional and Occupational Regulation its reasonable share of an amount sufficient to cover the cost of operating those service agencies. The commissioner may assess any board affiliated with the department for the services the board receives from the department. The commissioner may assess other state agencies for licensing functions performed on behalf of those agencies by the Office of Professional and Occupational Regulation.

[ 1999, c. 687, Pt. C, §8 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

7. Evidentiary effect of certificate. Notwithstanding any provision of law or rule of evidence, the certificate of the commissioner under the seal of the State must be received by any court in this State as prima facie evidence of the issuance, suspension or revocation of any license issued by the department.

[ 1991, c. 509, §3 (NEW) .]

8. Display of license.

[ 2009, c. 112, Pt. A, §2 (RP) .]

9. Construction.

[ 1999, c. 687, Pt. C, §9 (RP) .]

10. National disciplinary record system. Within the limits of available revenues, all bureaus, offices, boards or commissions internal or affiliated with the department shall join or subscribe to a national disciplinary record system used to track interstate movement of regulated professionals who have been the subject of discipline by state boards, commissions or agencies and report disciplinary actions taken within this State to that system.

[ 1995, c. 502, Pt. H, §10 (AMD) .]

SECTION HISTORY

1975, c. 556, §1 (NEW). 1975, c. 705, §3 (AMD). 1975, c. 767, §9 (RPR). 1977, c. 113, (AMD). 1977, c. 273, §§1,2 (AMD). 1983, c. 553, §13 (RPR). 1985, c. 748, §18 (AMD). 1985, c. 785, §B55 (AMD). 1987, c. 595, §2 (AMD). 1987, c. 609, §§1,2 (AMD). 1989, c. 450, §6 (AMD). 1991, c. 509, §§1-3 (AMD). 1993, c. 600, §A11 (AMD). 1993, c. 659, §§B2,3 (AMD). 1995, c. 397, §12 (AMD). 1995, c. 502, §H10 (AMD). 1997, c. 210, §§1-3 (AMD). 1997, c. 537, §3 (AMD). 1997, c. 537, §62 (AFF). 1997, c. 680, §A1 (AMD). 1999, c. 184, §§15-17 (AMD). 1999, c. 386, §§B2-5 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 687, §§C5-9 (AMD). 2001, c. 44, §10 (AMD). 2001, c. 44, §14 (AFF). 2001, c. 167, §1 (AMD). 2001, c. 323, §9 (AMD). 2003, c. 204, §B1 (AMD). 2005, c. 111, §1 (AMD). 2005, c. 474, §1 (AMD). 2007, c. 402, Pt. C, §§2, 3 (AMD). 2007, c. 621, §§2, 3 (AMD). 2009, c. 112, Pt. A, §2 (AMD). 2009, c. 112, Pt. B, §4 (AMD). 2011, c. 286, Pt. B, §2 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 217, Pt. A, §1 (AMD).



10 §8003-A. Complaint investigation

1. Affiliated boards. In aid of their investigative authority, the licensing boards and commissions affiliated with the department pursuant to section 8001-A may issue subpoenas in the name of the relevant licensing board or commission, in accordance with the terms of Title 5, section 9060, except that the authority applies to any stage of an investigation and is not limited to an adjudicatory proceeding.

[ 2007, c. 402, Pt. C, §4 (NEW) .]

2. Office of Professional and Occupational Regulation. The Office of Professional and Occupational Regulation, including the licensing boards and commissions and regulatory functions within the office, may receive, initiate and investigate complaints alleging any ground for disciplinary action set forth in section 8003, subsection 5-A. To assist with complaint or other investigations, or as otherwise considered necessary for the fulfillment of their responsibilities, the office, boards and commissions may hold hearings and may issue subpoenas for witnesses, records and documents in the name of the office, board or commission, as the case may be, in accordance with the terms of Title 5, section 9060, except that the subpoena authority applies to any stage or type of an investigation and is not limited to an adjudicatory hearing held pursuant to section 8003, subsection 5-A.

Investigative personnel of the Office of Professional and Occupational Regulation, during the normal conduct of their work for boards, commissions and regulatory functions within the office, may conduct investigations, issue citations, serve summonses and order corrections of violations in accordance with specific statutory authority. When specific authority does not exist to appeal an order to correct, that process must be established by rule by the respective board.

[ 2007, c. 402, Pt. C, §4 (NEW); 2011, c. 286, Pt. B, §5 (REV) .]

3. Dispositions available to the public. Upon disposition of each complaint and investigation, the office and all boards and commissions shall make such disposition available to the public.

[ 2007, c. 402, Pt. C, §4 (NEW) .]

SECTION HISTORY

1985, c. 748, §19 (NEW). 1991, c. 509, §4 (AMD). 1995, c. 502, §H11 (AMD). 2007, c. 402, Pt. C, §4 (RPR). 2011, c. 286, Pt. B, §5 (REV).



10 §8003-B. Confidentiality of investigative records

1. During investigation. Unless otherwise provided by Title 24, chapter 21, all complaints and investigative records of the licensing boards, commissions and regulatory functions within or affiliated with the Department of Professional and Financial Regulation are confidential during the pendency of an investigation. Those records become public records upon the conclusion of an investigation unless confidentiality is required by some other provision of law. For purposes of this section, an investigation is concluded when:

A. A notice of an adjudicatory hearing under Title 5, chapter 375, subchapter 4 has been issued; [2009, c. 465, §1 (AMD).]

B. [1999, c. 687, Pt. C, §10 (RP).]

C. A consent agreement has been executed; or [1989, c. 173, (NEW).]

D. A letter of dismissal has been issued or the investigation has otherwise been closed. [1989, c. 173, (NEW).]

[ 2009, c. 465, §1 (AMD) .]

2. Exceptions. Notwithstanding subsection 1, during the pendency of an investigation, a complaint or investigative record may be disclosed:

A. To department employees designated by the commissioner; [1989, c. 173, (NEW).]

B. To designated complaint officers of the appropriate board or commission; [1989, c. 173, (NEW).]

C. By a department employee or complaint officer designated by the commissioner when, and to the extent, deemed necessary to facilitate the investigation; [1989, c. 173, (NEW).]

D. To other state or federal agencies when the files contain evidence of possible violations of laws enforced by those agencies; [1989, c. 173, (NEW).]

E. When, and to the extent, deemed necessary by the commissioner to avoid imminent and serious harm. The authority of the commissioner to make such a disclosure shall not be delegated; [1989, c. 173, (NEW).]

F. Pursuant to rules which shall be promulgated by the department, when it is determined that confidentiality is no longer warranted due to general public knowledge of the circumstances surrounding the complaint or investigation and when the investigation would not be prejudiced by the disclosure; and [1989, c. 173, (NEW).]

G. To the person investigated on request. The commissioner may refuse to disclose part or all of any investigative information, including the fact of an investigation, when the commissioner determines that disclosure would prejudice the investigation. The authority of the commissioner to make such a determination shall not be delegated. [1989, c. 173, (NEW).]

[ 1989, c. 173, (NEW) .]

2-A. Certain client records confidential. Notwithstanding subsections 1 and 2, a treatment record provided to a licensing board or commission or in connection with a regulatory function within or affiliated with the department during investigation of a person licensed by the department in a medical, mental health, substance abuse, psychological or health field that contains information personally identifying a licensee's client or patient is confidential during the pendency of the investigation and remains confidential upon the conclusion of the investigation. A treatment record may be disclosed only if:

A. The client or patient executes a written release that states that:

(1) Unless the release provides for more limited disclosure, execution of the release may result in the record becoming a public record; or

(2) If the client or patient wishes, execution of the release allows disclosure to only the person or persons clearly identified in the release. The release must require the person or persons identified in the release not to make a disclosure to another person; [1993, c. 552, §1 (NEW).]

B. The disclosure is necessary under Title 22, chapter 857 concerning personnel and licensure actions; [1993, c. 552, §1 (NEW).]

C. The disclosure is necessary under Title 22, section 3474 concerning reports of suspected adult abuse or exploitation; [1993, c. 552, §1 (NEW).]

D. The disclosure is necessary under Title 22, section 4011-A concerning reports of suspected child abuse or neglect; or [2001, c. 345, §1 (AMD).]

E. The disclosure is necessary under Title 22, section 7703 concerning reports of suspected child or adult abuse or neglect. [1993, c. 552, §1 (NEW).]

A release executed by a client or patient does not operate to disclose a record otherwise made confidential by law.

This subsection does not prevent disclosure of records pursuant to an order of a court of competent jurisdiction upon good cause shown.

[ 2009, c. 465, §2 (AMD) .]

3. Attorney General records. The provision or disclosure of investigative records of the Department of the Attorney General to a departmental employee designated by the commissioner or to a complaint officer of a board or commission does not constitute a waiver of the confidentiality of those records for any other purposes. Further disclosure of those investigative records is subject to Title 16, section 804 and the discretion of the Attorney General.

[ 2013, c. 267, Pt. B, §4 (AMD) .]

4. Violation. A person who knowingly or intentionally makes a disclosure in violation of this section or who knowingly violates a condition of a release pursuant to subsection 2-A commits a civil violation for which a forfeiture not to exceed $1,000 may be adjudged.

[ 1993, c. 552, §2 (AMD) .]

SECTION HISTORY

1989, c. 173, (NEW). 1993, c. 552, §§1,2 (AMD). 1993, c. 719, §4 (AMD). 1993, c. 719, §12 (AFF). 1999, c. 386, §B6 (AMD). 1999, c. 687, §§C10,11 (AMD). 2001, c. 345, §1 (AMD). 2009, c. 465, §§1, 2 (AMD). 2013, c. 267, Pt. B, §4 (AMD).



10 §8003-C. Unlicensed practice

1. Complaints of unlicensed practice. A board or commission identified in section 8001, subsection 38 or section 8001-A or a regulatory function administered by the Office of Professional and Occupational Regulation identified in section 8001, subsection 38 may receive or initiate complaints of unlicensed practice.

[ 2009, c. 465, §3 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

2. Investigation of unlicensed practice. Complaints or allegations of unlicensed practice may be investigated by the Office of Professional and Occupational Regulation, the Attorney General's office or a board's or commission's complaint officer or inspector. If sufficient evidence of unlicensed practice is uncovered, the evidence must be compiled and presented to the Department of the Attorney General or the local district attorney's office for prosecution.

[ 1999, c. 687, Pt. C, §12 (NEW); 2011, c. 286, Pt. B, §5 (REV) .]

3. Unlicensed practice; criminal penalties. Notwithstanding any other provision of law:

A. A person who practices or represents to the public that the person is authorized to practice a profession or trade and intentionally, knowingly or recklessly fails to obtain a license as required by the laws relating to a board, commission or regulatory function identified in section 8001, subsection 38 or section 8001-A or intentionally, knowingly or recklessly practices or represents to the public that the person is authorized to practice after the license required by the laws relating to a board, commission or regulatory function identified in section 8001, subsection 38 or section 8001-A has expired or been suspended or revoked commits a Class E crime; and [2009, c. 465, §4 (AMD).]

B. A person who practices or represents to the public that the person is authorized to practice a profession or trade and intentionally, knowingly or recklessly fails to obtain a license as required by the laws relating to a board, commission or regulatory function identified in section 8001, subsection 38 or section 8001-A or intentionally, knowingly or recklessly practices or represents to the public that the person is authorized to practice after the license required by the laws relating to a board, commission or regulatory function identified in section 8001, subsection 38 or section 8001-A has expired or been suspended or revoked when the person has a prior conviction under this subsection commits a Class D crime. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence, except that, for purposes of this paragraph, the date of the prior conviction must precede the commission of the offense being enhanced by no more than 3 years. [2009, c. 465, §4 (AMD).]

[ 2009, c. 465, §4 (AMD) .]

4. Unlicensed practice; civil penalties. Any person who practices or represents to the public that the person is authorized to practice a profession or trade or engage in an activity that requires a license without first obtaining a license as required by the laws relating to a board, commission or regulatory function identified in section 8001, subsection 38 or section 8001-A or after the license has expired or has been suspended or revoked commits a civil violation punishable by a fine of not less than $1,000 but not more than $5,000 for each violation. An action under this subsection may be brought in District Court or, in combination with an action under subsection 5, in Superior Court.

[ 2011, c. 286, Pt. B, §3 (AMD) .]

5. Unlicensed practice; injunctions. The Attorney General may bring an action in Superior Court to enjoin any person from violating subsection 4, whether or not proceedings have been or may be instituted in District Court or whether criminal proceedings have been or may be instituted, and to restore to any person who has suffered any ascertainable loss by reason of that violation any money or personal or real property that may have been acquired by means of that violation and to compel the return of compensation received for engaging in that unlawful conduct.

A person who violates the terms of an injunction issued under this subsection shall pay to the State a fine of not more than $10,000 for each violation. In any action under this subsection, when a permanent injunction has been issued, the court may order the person against whom the permanent injunction is issued to pay to the General Fund the costs of the investigation of that person by the Attorney General and the costs of suit, including attorney's fees. In any action by the Attorney General brought against a person for violating the terms of an injunction issued under this subsection, the court may make the necessary orders or judgments to restore to any person who has suffered any ascertainable loss of money or personal or real property or to compel the return of compensation received by reason of such conduct found to be in violation of an injunction.

[ 2007, c. 402, Pt. C, §5 (AMD) .]

6. Unlicensed practice; private cause of action; repeal.

[ 2005, c. 378, §1 (NEW); 2005, c. 378, §29 (AFF); MRSA T. 10, §8003-C, sub-§6 (RP) .]

SECTION HISTORY

1999, c. 687, §C12 (NEW). 2003, c. 452, §E10 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 378, §1 (AMD). 2005, c. 378, §29 (AFF). 2007, c. 402, Pt. C, §5 (AMD). 2009, c. 44, §1 (AMD). 2009, c. 465, §§3-5 (AMD). 2011, c. 286, Pt. B, §3 (AMD). 2011, c. 286, Pt. B, §5 (REV).



10 §8003-D. Investigations; enforcement duties; assessments

When there is a finding of a violation, a board affiliated with the department identified in section 8001-A may assess the licensed person or entity for all or part of the actual expenses incurred by the board or its agents for investigations and enforcement duties performed. [2011, c. 286, Pt. B, §4 (AMD).]

"Actual expenses" include, but are not limited to, travel expenses and the proportionate part of the salaries and other expenses of investigators or inspectors, hourly costs of hearing officers, costs associated with record retrieval and the costs of transcribing or reproducing the administrative record. [1999, c. 687, Pt. C, §12 (NEW).]

The board, as soon as feasible after finding a violation, shall give the licensee notice of the assessment. The licensee shall pay the assessment in the time specified by the board, which may not be less than 30 days. [2011, c. 286, Pt. B, §4 (AMD).]

SECTION HISTORY

1999, c. 687, §C12 (NEW). 2009, c. 465, §6 (AMD). 2011, c. 286, Pt. B, §4 (AMD).



10 §8003-E. Citations and fines

Any board or commission identified in section 8001, subsection 38 or section 8001-A or a regulatory function administered by the Office of Professional and Occupational Regulation identified in section 8001, subsection 38 may adopt by rule a list of violations for which citations may be issued by professional technical support staff. A violation may carry a fine not to exceed $200. Citations issued by employees of the Office of Professional and Occupational Regulation or an affiliated board must expressly inform the licensee that the licensee may pay the fine or request a hearing before the board or commission or the Office of Professional and Occupational Regulation with regard to a regulatory function identified in section 8001, subsection 38 administered by the office regarding the violation. [2009, c. 465, §7 (AMD); 2011, c. 286, Pt. B, §5 (REV).]

SECTION HISTORY

1999, c. 687, §C12 (NEW). 2009, c. 465, §7 (AMD). 2011, c. 286, Pt. B, §5 (REV).



10 §8003-F. Disposition of fees

All money received by the Office of Professional and Occupational Regulation on behalf of a board or commission listed in section 8001, subsection 38 or by the Office of Professional and Occupational Regulation to perform the regulatory functions listed in section 8001, subsection 38 must be paid to the Treasurer of State and credited to the account for that board, commission or regulatory function within the budget of the Office of Professional and Occupational Regulation. [1999, c. 687, Pt. C, §12 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

Money received by the Office of Professional and Occupational Regulation on behalf of a board or commission listed in section 8001, subsection 38 or by the Office of Professional and Occupational Regulation to perform the regulatory functions listed in section 8001, subsection 38 must be used for the expenses of administering its statutory responsibilities, including, but not limited to, the costs of conducting investigations, taking testimony, procuring the attendance of witnesses, all legal proceedings initiated for enforcement and administering the office. [1999, c. 687, Pt. C, §12 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

Any balance of these fees may not lapse but must be carried forward as a continuing account to be expended for the same purposes in the following fiscal years. [1999, c. 687, Pt. C, §12 (NEW).]

SECTION HISTORY

1999, c. 687, §C12 (NEW). 2011, c. 286, Pt. B, §5 (REV).



10 §8003-G. Duty to require certain information from applicants and licensees

The Office of Professional and Occupational Regulation, referred to in this subsection as "the office," including the licensing boards and commissions and regulatory functions within the office, shall require: [2007, c. 621, §4 (NEW); 2011, c. 286, Pt. B, §5 (REV).]

1. Respond to inquiries. All applicants for license renewal to respond to all inquiries set forth on renewal forms; and

[ 2007, c. 621, §4 (NEW) .]

2. Report in writing. All licensees and applicants for licensure to report in writing to the office no later than 10 days after the change or event, as the case may be:

A. Change of name or address; [2007, c. 621, §4 (NEW).]

B. Criminal conviction; [2007, c. 621, §4 (NEW).]

C. Revocation, suspension or other disciplinary action taken in this or any other jurisdiction against any occupational or professional license held by the applicant or licensee; or [2007, c. 621, §4 (NEW).]

D. Any material change in the conditions or qualifications set forth in the original application for licensure submitted to the office. [2007, c. 621, §4 (NEW).]

[ 2007, c. 621, §4 (NEW) .]

SECTION HISTORY

2007, c. 621, §4 (NEW). 2011, c. 286, Pt. B, §5 (REV).



10 §8004. Annual reports

Notwithstanding any other provision of law, all annual reports or statements required of bureaus and offices within the department must be submitted to the commissioner not later than August 1st of each year and must summarize the operations and financial position of the bureau or office for the preceding fiscal year ending June 30th. After reviewing such reports and statements, the commissioner shall compile them into a report for submission to the Governor, together with such analysis as the Governor may direct. [1999, c. 687, Pt. C, §13 (AMD).]

SECTION HISTORY

1975, c. 767, §9 (NEW). 1999, c. 687, §C13 (AMD).



10 §8004-A. Legislative reports

The Director of the Office of Professional and Occupational Regulation shall report annually to the joint standing committee of the Legislature having jurisdiction over professional and occupational regulation on the status of licensing fees and fee caps. [2011, c. 691, Pt. A, §4 (AMD).]

SECTION HISTORY

2001, c. 323, §10 (NEW). 2011, c. 286, Pt. B, §5 (REV). 2011, c. 691, Pt. A, §4 (AMD).



10 §8005. Compliance with support orders; license qualifications and conditions

In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as prescribed by the various acts of bureaus, boards or commissions that compose or are affiliated with the department, applicants for licensure or registration, licensees renewing their licenses and existing licensees must also comply with the requirements of Title 19-A, section 2201. [1995, c. 694, Pt. D, §7 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1993, c. 410, §V1 (NEW). 1995, c. 694, §D7 (AMD). 1995, c. 694, §E2 (AFF).



10 §8005-A. Licensees not in compliance with court-ordered fine, fee or restitution; license qualifications and conditions

In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as required by bureaus, boards and commissions within or affiliated with the department, applicants for licensure or registration, licensees renewing their licenses and existing licensees may not hold any such license when there has been a court-ordered suspension of that license as provided by Title 14, sections 3141 and 3142. [2003, c. 193, §1 (NEW).]

SECTION HISTORY

2003, c. 193, §1 (NEW).



10 §8006. Licensees not in compliance with court order of support and other court orders; enforcement of parental support obligations and suspensions

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Board" means any bureau, board or commission listed in section 8001 or 8001-A, other licensors that are affiliated with or are a part of the department and the Board of Overseers of the Bar. [1993, c. 410, Pt. V, §1 (NEW).]

B. "Compliance with a support order" means that the support obligor has obtained or maintained health insurance coverage if required by a support order and is:

(1) No more than 60 days in arrears in making any of the following payments:

(a) Payments in full for current support;

(b) Periodic payments on a support arrearage pursuant to a written agreement with the Department of Health and Human Services; and

(c) Periodic payments as set forth in a support order; and

(2) No more than 30 days in arrears in making payments as described in subparagraph (1) if the obligor has been in arrears for more than 30 days in making payments as described in subparagraph (1) at least 2 times within the past 24 months. [2003, c. 396, §1 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

C. "Support order" means a judgment, decree or order, whether temporary, final or subject to modification, issued by a court or an administrative agency of competent jurisdiction for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or a child and the parent with whom the child is living, that provides for monetary support, health care, arrearages or reimbursement and may include related costs and fees, interest and penalties, income withholding, attorney's fees and other relief. [2003, c. 396, §1 (RPR).]

D. "Court-ordered suspension" means a suspension by a court of the right of a licensee to hold a professional license based on the contempt procedures pursuant to Title 14, sections 3141 and 3142. [2003, c. 193, §2 (NEW).]

[ 2003, c. 193, §2 (AMD); 2003, c. 396, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Noncompliance with a support order. An applicant for the issuance or renewal of a license or an existing licensee regulated by a board who is not in compliance with a support order is subject to the requirements of Title 19-A, section 2201.

[ 2003, c. 396, §2 (AMD) .]

3. Court-ordered suspension. An applicant for the issuance or renewal of a license or an existing licensee regulated by a board who has not paid a court-ordered fine, court-appointed attorney's fees or court-ordered restitution is subject to court suspension of all licenses as provided in Title 14, sections 3141 and 3142.

[ 2003, c. 193, §2 (NEW) .]

SECTION HISTORY

1993, c. 410, §V1 (NEW). 1995, c. 694, §D8 (AMD). 1995, c. 694, §E2 (AFF). 2003, c. 193, §2 (AMD). 2003, c. 396, §§1,2 (AMD). 2003, c. 689, §B6 (REV).



10 §8007. Board member candidate information

The Commissioner of Professional and Financial Regulation or the chief staff administrator for an occupational and professional regulatory board shall work with the Executive Department to prepare general information regarding the purpose of an occupational and professional regulatory board and the role, responsibility and perspective of a member of an occupational and professional regulatory board, including a public member. The material must also include information specific to the board for which the individual is a prospective member, including but not limited to the time commitment, remuneration and any other pertinent details. [1993, c. 600, Pt. A, §12 (NEW).]

This information must be provided to all new candidates for membership on an occupational and professional regulatory board and to members seeking reappointment in order to fully inform the candidate or member about the nature of the position. Prior to gubernatorial appointment or reappointment, the candidate or member shall sign a statement indicating that the candidate or member has read the material and is prepared to properly discharge the duties of a member of an occupational and professional regulatory board. Failure to sign this statement disqualifies the candidate or member for appointment or reappointment on a board. [1993, c. 600, Pt. A, §12 (NEW).]

SECTION HISTORY

1993, c. 600, §A12 (NEW).



10 §8008. Purpose of occupational and professional regulatory boards

The sole purpose of an occupational and professional regulatory board is to protect the public health and welfare. A board carries out this purpose by ensuring that the public is served by competent and honest practitioners and by establishing minimum standards of proficiency in the regulated professions by examining, licensing, regulating and disciplining practitioners of those regulated professions. Other goals or objectives may not supersede this purpose. [1993, c. 600, Pt. A, §12 (NEW).]

SECTION HISTORY

1993, c. 600, §A12 (NEW).



10 §8009. Standardized terms

Notwithstanding any other provision of law, upon expiration of a professional or occupational licensing board member's term, that member serves until a successor is appointed and qualified. The successor's term commences at the expiration of the preceding term, regardless of the date of appointment. A vacancy occurring prior to the expiration of a specified term must be filled by appointment of a similarly qualified individual as a replacement. The replacement member serves for the remainder of the unexpired term, regardless of the date of appointment. [2013, c. 217, Pt. A, §2 (AMD).]

SECTION HISTORY

2007, c. 402, Pt. C, §6 (NEW). 2013, c. 217, Pt. A, §2 (AMD).



10 §8010. Quorum; chair

Notwithstanding any provision of law to the contrary, a majority of the members serving on a board or commission under section 8001, subsection 38 constitutes a quorum. The board or commission shall elect its chair. [2013, c. 246, Pt. A, §1 (NEW).]

§8010. Veterans and military spouses

(As enacted by PL 2013, c. 311, §1, was repealed by PL 2013, c. 424, Pt. D, §1)

SECTION HISTORY

2013, c. 246, Pt. A, §1 (NEW). 2013, c. 311, §1 (NEW). 2013, c. 424, Pt. D, §3 (AFF). 2013, c. 424, Pt. D, §1 (RP).



10 §8011. Veterans and military spouses

By January 1, 2014, each board, commission, office and agency within the department listed in section 8001 or affiliated with the department under section 8001-A shall adopt a process to facilitate qualified returning military veterans and qualified spouses of returning military veterans or of active duty service members to qualify for professional licenses granted by those boards, commissions, offices and agencies in an expeditious manner. For the purposes of this section, "returning military veteran" means a veteran of the Armed Forces of the United States who has been honorably discharged from active duty. Notwithstanding any other provision of law, the Director of the Office of Professional and Occupational Regulation and each licensing board within or affiliated with the department shall, upon presentation of satisfactory evidence by an applicant for professional or occupational licensure, accept education, training or service completed by the applicant as a member of the Armed Forces of the United States or Reserves of the United States Armed Forces, the national guard of any state, the military reserves of any state or the naval militia of any state toward the qualifications to receive the license. [2013, c. 424, Pt. D, §2 (NEW); 2013, c. 424, Pt. D, §3 (AFF).]

1. Endorsement. The board, commission, office or agency may permit a returning military veteran or a spouse of a returning military veteran or of an active duty service member who holds a comparable license in another state to acquire a license by endorsement in this State for the remainder of the term of the license from the other state or until a license is obtained in this State.

[ 2013, c. 424, Pt. D, §2 (NEW); 2013, c. 424, Pt. D, §3 (AFF) .]

2. Temporary license. The board, commission, office or agency may permit a returning military veteran or a spouse of a returning military veteran or of an active duty service member who holds a comparable license in another state to obtain a temporary license in this State for a period of time necessary to obtain a license in this State.

[ 2013, c. 424, Pt. D, §2 (NEW); 2013, c. 424, Pt. D, §3 (AFF) .]

3. Acceptance of military credentials. The board, commission, office or agency shall permit a returning military veteran whose military training qualifies the veteran for a license in a profession or occupation that requires a license in this State to acquire a temporary license until a license is issued.

[ 2013, c. 424, Pt. D, §2 (NEW); 2013, c. 424, Pt. D, §3 (AFF) .]

4. Continuing education requirements. The board, commission, office or agency may allow a full or partial exemption from continuing education requirements for a returning military veteran or the spouse of a returning military veteran or of an active duty service member. Evidence of completion of continuing education requirements may be required for a subsequent license or renewal. A board, commission, office or agency shall provide that continuing education requirements may be met by comparable military training.

[ 2013, c. 424, Pt. D, §2 (NEW); 2013, c. 424, Pt. D, §3 (AFF) .]

SECTION HISTORY

2013, c. 424, Pt. D, §2 (NEW). 2013, c. 424, Pt. D, §3 (AFF).









Part 10: COMMERCE AND INDUSTRY

Chapter 903: DEPARTMENT OF COMMERCE AND INDUSTRY

10 §8101. Department; commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 481, (NEW). 1971, c. 584, §2 (AMD). 1977, c. 78, §32 (RP).









Part 11: HOUSING

Chapter 951: MANUFACTURED HOUSING ACT

Subchapter 1: GENERAL PROVISIONS

10 §9001. Declaration of purpose

1. Declaration. It is found and declared that:

A. The production and utilization of manufactured housing and the use of new and improving technologies, techniques, methods and materials have and will increase the available supply of housing at prices that residents of this State can afford; [1993, c. 642, §8 (AMD).]

B. It is in the interest of the people of this State that that housing be safe from hazardous defects and that its construction and installation include adequate regulation to establish minimum safety standards that can reduce defects, provide uniformity of standards to reduce costs and provide confidence in that housing; [1993, c. 642, §8 (AMD).]

C. The production and use of manufactured housing utilizing production technologies, techniques, methods and materials require the application and enforcement of uniform building codes and installation standards within this State; [2005, c. 678, §1 (AMD); 2005, c. 678, §13 (AFF).]

D. Manufactured housing may present hazards to the health, life and safety of persons and to the safety of property unless properly manufactured because vital parts such as heating, plumbing and electrical systems are concealed and defects may not be readily ascertainable when inspected by a purchaser. Accordingly, it is the policy and purpose of this State to provide protection to the public against those possible hazards; and [2005, c. 678, §2 (AMD); 2005, c. 678, §13 (AFF).]

E. As a valued and important component of the housing industry in this State, manufactured housing is recognized as residential property, whether it is real property or personal property, notwithstanding the requirements of Title 29-A, and manufactured housing for which no certificate of title has been issued is considered real property when it has been permanently affixed to real property that is owned by the owner of the manufactured housing. [2013, c. 125, §1 (AMD).]

[ 2013, c. 125, §1 (AMD) .]

2. Intent. It is therefore declared that the State, with the passage of this chapter, intends:

A. To provide protection to the public against hazards from poorly constructed or installed manufactured housing; [1977, c. 550, §1 (NEW).]

B. To provide and enforce, with respect to its licensees and political subdivisions, uniform performance standards for construction and installation of manufactured housing that ensure durability and safety of manufactured housing; [1999, c. 725, §1 (AMD).]

C. To eliminate all costly, duplicative regulations and to adopt rules that provide for the performance necessary to provide decent, safe and sanitary housing at prices that people of this State can afford and to establish regulations that govern those matters within this State; [1993, c. 642, §8 (AMD).]

D. To establish an administrative board for the purpose of administering and enforcing this chapter and applicable warranties; [1993, c. 642, §8 (AMD).]

E. To require this board to assume responsibilities as consistent with this chapter, including the enforcement of the provisions of this chapter, the administration and enforcement of rules, investigations of complaints and any other acts that are consistent with the purposes of this chapter; [1999, c. 725, §1 (AMD).]

F. To have this board, in the administration of this chapter, give consideration to economic factors that may result in additional costs to home buyers and eliminate any unnecessary costs that may occur from the enforcement of this chapter or any other Act; and [1993, c. 642, §8 (AMD).]

G. To grant to this board the investigative and regulatory powers it may reasonably require to accomplish the foregoing purposes and intent and to carry out the provisions of this chapter, including making decisions, in accordance with the Maine Administrative Procedure Act. [1993, c. 642, §8 (AMD).]

[ 1999, c. 725, §1 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §1 (AMD). 1993, c. 642, §8 (AMD). 1999, c. 725, §1 (AMD). 2005, c. 678, §§1-3 (AMD). 2005, c. 678, §13 (AFF). 2013, c. 125, §1 (AMD).



10 §9002. Definitions

As used in this chapter, unless the context otherwise indicates, the following words and terms shall have the following meanings. [1977, c. 550, §1 (NEW).]

1. Board. "Board" means the Manufactured Housing Board.

[ 1977, c. 550, §1 (NEW) .]

2. Dealer. "Dealer" means a person engaged in the sale, offering for sale, brokering or distribution of manufactured housing to a licensed dealer, developer dealer or consumer.

[ 2005, c. 344, §1 (AMD) .]

2-A. Developer dealer. "Developer dealer" means a person who purchases state-certified manufactured housing from a licensed manufacturer or dealer for placement on property owned by the developer dealer and who offers the manufactured housing for sale to the initial purchaser of the manufactured housing. The developer dealer may not install such manufactured housing but may contract with the manufacturer or dealer for the installation of such manufactured housing.

[ 2005, c. 344, §2 (NEW) .]

3. Federal Manufactured Housing Construction and Safety Standard. "Federal Manufactured Housing Construction and Safety Standard" means a reasonable standard for the construction, design and performance of a manufactured home which meets the needs of the public including the need for quality, durability and safety which has been duly adopted by the Federal Government pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 United States Code 5401, et seq.

[ 1981, c. 152, §3 (RPR) .]

4. H.U.D. "H.U.D." means United States Department of Housing and Urban Development, a federal governmental agency.

[ 1977, c. 550, §1 (NEW) .]

5. Inspection agency. "Inspection agency" means an approved person or organization, public or private, determined by the board to be qualified by reason of facilities, personnel and demonstrated ability and independence of judgment to provide for inspection and approval of the construction or installation of manufactured housing in compliance with the standards and the regulations promulgated in accordance with this Act.

[ 1977, c. 550, §1 (NEW) .]

6. Installation. "Installation" means:

A. The affixing of manufactured housing on foundations or supports at a building site; and [2001, c. 260, Pt. A, §1 (NEW).]

B. The assembly and fastening of structural components of manufactured housing, including the completed roof system, as specified by the manufacturer's installation instructions and in accordance with the rules of the board. [2001, c. 260, Pt. A, §1 (NEW).]

For manufactured housing as defined in subsection 7, paragraphs A and C, "installation" also includes the connection to existing electrical, oil, gas, water, sewage and similar systems that are necessary for the use of the manufactured housing for dwelling purposes.

[ 2001, c. 260, Pt. A, §1 (RPR) .]

6-A. Installer. "Installer" means a person engaged in the installation or servicing of state-certified manufactured housing.

[ 2005, c. 344, §3 (AMD) .]

7. Manufactured housing. "Manufactured housing" means a structural unit or units designed to be used as a dwelling or dwellings and constructed in a manufacturing facility and then transported by the use of its own chassis or placement on an independent chassis to a building site. The term includes any type of building that is constructed at a manufacturing facility and then transported to a building site where it is utilized for housing and that may be purchased, sold, offered for sale or brokered by a licensee in the interim. For purposes of this Act, 3 types of manufactured housing are included. They are:

A. HUD-code homes, which are those units constructed after June 15, 1976 that the manufacturer certifies are constructed in compliance with the HUD standard, meaning structures, transportable in one or more sections that, in the traveling mode, are 8 body feet or more in width and 40 body feet or more in length or, when erected on site, are 320 or more square feet, and are built on a permanent chassis and designed to be used as dwellings, with or without permanent foundations, when connected to the required utilities, including the plumbing, heating, air-conditioning and electrical systems contained therein; except that such term shall include any structure that meets all the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the Secretary of the United States Department of Housing and Urban Development and complies with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 United States Code 5401, et seq; [2005, c. 344, §4 (AMD).]

B. State-certified modular homes, which are those units that the manufacturer certifies are constructed in compliance with the State's Manufactured Housing Act and regulations, meaning structures, transportable in one or more sections, that are not constructed on a permanent chassis and are designed to be used as dwellings on foundations when connected to required utilities, including the plumbing, heating, air-conditioning or electrical systems contained therein; [2005, c. 344, §4 (AMD).]

C. Pre-HUD-code homes, which are those units constructed prior to June 15, 1976, meaning structures, transportable in one or more sections, that are 8 body feet or more in width and are 32 body feet or more in length and are built on a permanent chassis and designed to be used as dwellings, with or without permanent foundations, when connected to the required utilities, including the plumbing, heating, air-conditioning or electrical systems contained therein. [2005, c. 344, §4 (AMD).]

[ 2005, c. 344, §4 (AMD) .]

8. Manufacturer. "Manufacturer" means any person engaged in manufacturing or producing manufactured housing and then selling it to a dealer.

[ 1977, c. 550, §1 (NEW) .]

9. Mechanic. "Mechanic" means an individual engaged in the installation or servicing of HUD-code or pre-HUD-code homes.

[ 2005, c. 344, §5 (AMD) .]

10. Mobile home.

[ 1981, c. 152, §6 (RP) .]

11. Modular home.

[ 1981, c. 152, §7 (RP) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1979, c. 365, (AMD). 1979, c. 436, (AMD). 1981, c. 152, §§2-7 (AMD). 1993, c. 642, §9 (AMD). 2001, c. 260, §A1 (AMD). 2005, c. 344, §§1-5 (AMD).



10 §9003. Manufactured Housing Board

1. Established. The Manufactured Housing Board, established by Title 5, section 12004-A, subsection 22, consists of 9 members appointed by the Governor.

[ 2007, c. 402, Pt. D, §1 (AMD) .]

2. Composition of board; terms of members. The members of the board include:

A. [1997, c. 727, Pt. C, §2 (RP).]

B. Three public members, as defined in Title 5, section 12004-A, at least one of whom lives in manufactured housing; [2007, c. 402, Pt. D, §1 (AMD).]

C. One member who is a professional engineer with demonstrated experience in construction and building technology; [1995, c. 462, Pt. A, §26 (RPR).]

D. Two members who are dealers; [2013, c. 217, Pt. B, §1 (RPR).]

E. [2013, c. 217, Pt. B, §2 (RP).]

F. One member who is an owner or operator of a mobile home park with more than 15 lots; [1995, c. 462, Pt. A, §26 (RPR).]

G. One member who is a builder of manufactured housing; and [1995, c. 462, Pt. A, §26 (RPR).]

H. One member with a minimum of 2 years of practical experience in building code administration and enforcement and with current employment as a code enforcement officer. [1995, c. 462, Pt. A, §26 (RPR).]

The term of office of the members is 4 years. Appointment of a member must comply with section 8009. A member of the board may be removed for cause by the Governor.

[ 2013, c. 217, Pt. B, §§1, 2 (AMD) .]

3. Vacancies.

[ 1995, c. 462, Pt. A, §27 (RP) .]

4. Duties.

[ 2007, c. 402, Pt. D, §1 (RP) .]

5. Compensation.

[ 1995, c. 397, §13 (RP) .]

6. Organization.

[ 2007, c. 402, Pt. D, §1 (RP) .]

7. Meetings; chair. The board shall meet at least once a year to conduct its business and to elect a chair. Additional meetings must be held as necessary to conduct the business of the board and may be convened at the call of the chair or a majority of the board members.

[ 2013, c. 246, Pt. B, §1 (AMD) .]

8. Administration.

[ 2007, c. 402, Pt. D, §1 (RP) .]

9. Federal funds and other funding sources.

[ 2007, c. 402, Pt. D, §1 (RP) .]

10. Manufactured housing account.

[ 2007, c. 402, Pt. D, §1 (RP) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1983, c. 553, §14 (AMD). 1983, c. 812, §§69,70 (AMD). 1987, c. 395, §§A35,A36 (AMD). 1989, c. 271, §§1,2 (AMD). 1991, c. 391, §1 (AMD). 1993, c. 600, §§A13,14 (AMD). 1993, c. 642, §10 (AMD). 1995, c. 397, §13 (AMD). 1995, c. 462, §§A26,27 (AMD). 1995, c. 502, §H12 (AMD). 1997, c. 727, §§C2,3 (AMD). 1999, c. 687, §F1 (AMD). 2007, c. 402, Pt. D, §1 (AMD). 2013, c. 217, Pt. B, §§1, 2 (AMD). 2013, c. 246, Pt. B, §1 (AMD).



10 §9004. Employees

1. Executive director. The Commissioner of Professional and Financial Regulation may appoint or remove for cause, with the advice of the board, an executive director who is the principal administrative and supervisory employee of the Department of Professional and Financial Regulation for the board. The executive director shall supervise the personnel employed to carry out the purposes of this chapter.

[ 2007, c. 402, Pt. D, §2 (AMD) .]

2. Employees.

[ 1999, c. 687, Pt. F, §2 (RP) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1983, c. 553, §46 (AMD). 1985, c. 785, §B56 (AMD). 1987, c. 395, §A37 (AMD). 1993, c. 642, §11 (AMD). 1995, c. 502, §H13 (AMD). 1999, c. 687, §F2 (AMD). 2007, c. 402, Pt. D, §2 (AMD).



10 §9005. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1977, c. 694, §§191-193 (AMD). 1993, c. 642, §12 (AMD). 1999, c. 687, §E1 (AMD). 2007, c. 402, Pt. D, §3 (RP).



10 §9005-A. Powers and duties

The board shall administer and enforce the provisions of this chapter. [2007, c. 402, Pt. D, §4 (NEW).]

The board shall propose, revise, adopt and enforce rules necessary to carry out this chapter in accordance with the provisions of Title 5, chapter 375, subchapter 2. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The board may delegate the enforcement authority to employees. [2007, c. 402, Pt. D, §4 (NEW).]

SECTION HISTORY

2007, c. 402, Pt. D, §4 (NEW).



10 §9006. Installation standards

1. Standards. The board shall, by rule, set uniform reasonable standards for the installation of manufactured homes, including, but not limited to, standards for foundations, supports, anchoring and underpinning of manufactured homes installed in this State.

[ 1993, c. 642, §13 (AMD) .]

2. Exemption. Manufactured housing which is manufactured, sold, installed or serviced in compliance with this chapter shall be exempt from all state or other political subdivision codes, standards or regulations which regulate the same matters.

[ 1981, c. 152, §8 (RPR) .]

3. Exemption.

[ 1981, c. 152, §8 (RP) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §8 (RPR). 1993, c. 642, §13 (AMD).



10 §9006-A. Notice of installation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 271, §3 (NEW). 1991, c. 509, §5 (AMD). 1993, c. 642, §14 (AMD). 1997, c. 210, §4 (RP).



10 §9006-B. Formaldehyde emissions; disclosure

In addition to requiring that the "Health Notice on Formaldehyde Emissions" set out in 24 Code of Federal Regulations 53280.309 be prominently displayed in each manufactured housing unit sold in the State and provided as part of the Manufactured Home Consumer Manual provided to each purchaser of a new manufactured home, the board shall require that a copy of that notice be provided to a purchaser of a new mobile home at the time of execution of the purchase and sales agreement, and that each purchaser sign a certification, provided at the bottom of that notice, that the purchaser has read and understood the contents of the notice before signing the purchase and sales agreement. [1993, c. 186, §1 (NEW).]

SECTION HISTORY

1993, c. 186, §1 (NEW).



10 §9006-C. Warranty seals

The board shall issue warranty seals to be attached on manufactured housing sold in this State. The following provisions govern the attachment of warranty seals on manufactured housing. [1993, c. 642, §15 (NEW).]

1. Manufacturer's warranty seal. Before manufactured housing may be installed in this State, the manufacturer shall first obtain from the board a Maine manufacturer's warranty seal. The warranty seal may be issued upon payment of the fee as set pursuant to section 9021, subsection 2-A. The manufacturer must attach the seal to the manufactured housing.

[ 2009, c. 241, Pt. A, §1 (AMD) .]

2. Installer's or mechanic's warranty seal. Before manufactured housing may be installed in this State, the installer or mechanic must obtain from the board a Maine installer's or mechanic's warranty seal. The warranty seal may be issued upon payment of the fee as set pursuant to section 9021, subsection 2-A. The installer or mechanic must attach the seal to the manufactured housing.

[ 2009, c. 241, Pt. A, §2 (AMD) .]

SECTION HISTORY

1993, c. 642, §15 (NEW). 2005, c. 344, §6 (AMD). 2009, c. 241, Pt. A, §§1, 2 (AMD).



10 §9006-D. Notice of installation

1. Notice of installation. A manufacturer, dealer, mechanic and installer shall notify the board every month of the installations completed by that person that month. The notice must include the location of each unit of manufactured housing, the owner of each unit at the time of installation, the type or model of the unit, the manufacturer of the unit, written certification that the installation meets standards that conform to those required by the board and the name and address of the manufacturer, dealer, mechanic or installer. The information must be submitted within 10 days after the end of each month in the form and manner prescribed by the board by rule. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 281, §1 (NEW) .]

2. Failure to file. The board may require a manufacturer, dealer, mechanic or installer who fails to comply with this section to pay a fine of not less than $5 and not more than $100 for each day the notice is late.

[ 2001, c. 281, §1 (NEW) .]

SECTION HISTORY

2001, c. 281, §1 (NEW).



10 §9007. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1977, c. 694, §§194,195 (AMD). 1981, c. 152, §9 (RP).



10 §9008. Prohibited practices

1. Licenses. A person may not manufacture, sell, broker, distribute, install or service any manufactured housing in this State without first obtaining a license from the board as required in this chapter.

[ 2005, c. 344, §7 (AMD) .]

2. Violation of regulations and standards. A person may not knowingly manufacture, sell, broker, distribute, install or service manufactured housing in the State that is not in compliance with the regulations and standards authorized under this chapter.

[ 2005, c. 344, §7 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §10 (RPR). 2005, c. 344, §7 (AMD).



10 §9009. Investigations; suspensions; revocations

1. Investigations. The board is authorized to conduct any inspections and investigations as may be necessary to carry out its responsibilities under this chapter. Fees for inspection of manufactured housing that must be paid by the manufacturer, dealer, developer dealer, installer or mechanic whose actions or failure to act gave rise to the necessity of the inspection are set pursuant to section 9021, subsection 2-A. The board is authorized to contract with local governments and private inspection organizations to carry out such inspection functions to the extent not prohibited by federal law, rule or regulation.

[ 2009, c. 241, Pt. A, §3 (AMD) .]

2. Investigation of complaints; revocation or suspension of licenses.

[ 2007, c. 402, Pt. D, §5 (RP) .]

3. Remedies for manufacturing defects. The board staff may investigate all complaints made to the board of noncompliance with or violation of chapter 213 or a warranty applicable to the sale of manufactured housing. If the board finds, after hearing, that a manufacturer, dealer or developer dealer has sold, or is making available for sale, manufactured housing that poses a threat to public health or safety or has failed to comply with chapter 213 or an applicable warranty, express or implied, the board may order the manufacturer, dealer or developer dealer or any combination thereof to take appropriate corrective action. Corrective action may include, but is not limited to, reimbursing consumers for repairs that are covered by warranty and made by the consumer if the consumer notifies the dealer, developer dealer or manufacturer in writing of the defect within a reasonable time prior to undertaking the repairs and the board finds that the repairs are or were necessary to correct or prevent an imminent threat to health or safety or to the structure of the manufactured housing. The board may also revoke or suspend the license of the manufacturer, dealer, developer dealer or any combination thereof to prevent any future threat to public health or safety. Notwithstanding the provisions of Title 10, section 8003, subsection 5-A, revocations ordered by the board are subject to judicial review exclusively in the Superior Court in accordance with Title 5, chapter 375, subchapter 7. This subsection applies to any new manufactured housing that is sold to a consumer after January 1, 1993.

[ 2007, c. 402, Pt. D, §5 (AMD) .]

4. Remedies for installation defects. The board staff may investigate all complaints made to the board of noncompliance with or violation of chapter 213 or a warranty applicable to the installation of manufactured housing. If the board finds, after hearing, that the installation of manufactured housing poses a threat to public health or safety or does not comply with the board's installation standards, chapter 213 or any applicable warranty, the board may order the installer to take appropriate corrective action. Corrective action may include, but is not limited to, reimbursing consumers for repairs that are covered by warranty and made by the consumer if the consumer notifies the installer or mechanic in writing of the defect within a reasonable time prior to undertaking the repairs and the board finds that the repairs are or were necessary to correct or prevent an imminent threat to health or safety or to the structure of manufactured housing. The board may also revoke or suspend the installer's or mechanic's license to install manufactured housing to prevent any future threat to the public health or safety. Notwithstanding the provisions of Title 10, section 8003, subsection 5-A, revocations ordered by the board are subject to judicial review exclusively in the Superior Court in accordance with Title 5, chapter 375, subchapter 7. This subsection applies to any new manufactured housing that is sold to a consumer after January 1, 1993.

[ 2007, c. 402, Pt. D, §5 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1977, c. 694, §196 (AMD). 1989, c. 690, §1 (AMD). 1993, c. 642, §§16-19 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2005, c. 344, §§8-10 (AMD). 2007, c. 402, Pt. D, §5 (AMD). 2009, c. 241, Pt. A, §3 (AMD).



10 §9010. Hearings and appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1977, c. 694, §197 (RPR). 1993, c. 642, §20 (AMD). 2007, c. 402, Pt. D, §6 (RP).



10 §9011. Enforcement and penalties

1. Inspection of violations. The board may, upon probable cause, inspect the manufactured housing, manufacturing facilities, a licensee's business facilities or such records as may be necessary to verify whether a violation has occurred. If the board finds that a violation has occurred, it shall proceed as in section 9009.

[ 1977, c. 550, §1 (NEW) .]

2. Petition to initiate legal action. The board may petition the Attorney General to initiate legal action in any court of competent jurisdiction for monetary or injunctive relief to enforce this chapter.

[ 1993, c. 642, §21 (AMD) .]

3. Penalties. Any person found guilty of violation of this chapter may be required to pay a civil penalty of not more than $1,000 for each such violation, but not more than $5,000 for an action consisting of separate violations.

[ 1977, c. 550, §1 (NEW) .]

4. Private actions. The private rights of action created by this subsection are in addition to any rights of enforcement and relief granted to the board in this chapter. The board shall notify all claimants of their right to seek remedy.

A. A person damaged as a result of a violation of this chapter also has a cause of action in court against the person responsible for the manufacture, brokering, distribution, sale, lease, installation or service, and the court may award appropriate damages and cost for litigation in its judgment. [2005, c. 344, §11 (AMD).]

B. After exhausting all administrative remedies, a person damaged as a result of a violation of section 9042 also has a cause of action in court against the political subdivision of the State that fails to comply with the provisions of section 9042, and the court may award injunctive relief. [1999, c. 725, §2 (NEW).]

[ 2005, c. 344, §11 (AMD) .]

5. Crime designated. An individual or a director, officer or agent of a corporation who knowingly and willfully violates section 9008 in a manner that threatens the health or safety of any purchaser commits a Class E crime.

[ 1993, c. 642, §21 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1993, c. 642, §21 (AMD). 1999, c. 725, §2 (AMD). 2005, c. 344, §11 (AMD).



10 §9012. Confidential information

1. Reported information. All information reported to or otherwise obtained by the board, its director or any of its employees which contains or relates to a trade secret, or which, if disclosed would put the person furnishing the information at a substantial competitive disadvantage, shall be considered confidential, except that the information may be disclosed to other federal, state or local officials concerned with enforcement of this chapter or when relevant in any proceeding under this chapter or any related law, rule or regulation.

[ 1977, c. 550, §1 (NEW) .]

2. Refusal to release information. In any action brought against a member, officer or employee of the board pursuant to Title 1, section 410, for refusal to release information in the custody or control of the board, it shall be a defense if the defendant refused to release the information in the good faith belief that such information was rendered confidential by the terms of subsection 1.

[ 1977, c. 550, §1 (NEW) .]

3. State not liable. No action for damages shall accrue against the State or the board, or the members, officers or employees of the board:

A. For the mistaken release of information rendered confidential by subsection 1. [1977, c. 550, §1 (NEW).]

[ 1977, c. 550, §1 (NEW) .]

SECTION HISTORY

1977, c. 550, §1 (NEW).



10 §9013. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §11 (RP).



10 §9014. Authorized inspection agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §12 (RP).






Subchapter 2: LICENSING

10 §9021. Licenses

The board shall adopt rules governing qualifications for each category of license under its jurisdiction. [1993, c. 642, §22 (NEW).]

1. Licenses required. Any person who engages in the business of manufacturing, brokering, distributing, selling, installing or servicing manufactured housing must first obtain a license issued by the board. The board shall, within a reasonable time, issue a license to any person who intends to manufacture, sell, install or service manufactured housing in this State subject to filing and approval of an application. Any person who is licensed to conduct these activities by other state or federal law is exempt from this requirement when the law provides for specific authority to provide a particular service or preempts the requirement for such a license. Active licensees of the Real Estate Commission are exempt from the licensing requirement for selling or brokering used manufactured housing and new manufactured housing if such housing is sold or offered for sale by a licensee of the board.

[ 2007, c. 402, Pt. D, §7 (AMD) .]

1-A. Initial training. All licensees and applicants for licensure must obtain initial training, including, but not limited to, the servicing and installation of manufactured housing. Applicants for initial licensure must complete the training before the board approves the application for licensure.

[ 2007, c. 402, Pt. D, §7 (AMD) .]

2. License fees.

[ 2007, c. 402, Pt. D, §7 (RP) .]

2-A. Fees. The Director of the Office of Professional and Occupational Regulation within the Department of Professional and Financial Regulation may establish by rule fees for purposes authorized under this chapter in amounts that are reasonable and necessary for their respective purposes. The license fee to operate a mobile home park pursuant to subchapter 6 may not exceed a base fee of $60 plus an additional amount of up to $6 per mobile home site. This fee must accompany each license application, including applications for mobile home park expansion and license renewal. The review and evaluation fees authorized by section 9083 may not exceed the actual cost of the review or evaluation. The fee for any inspection authorized by this chapter may not exceed the actual cost of the inspection. The fee for each warranty seal required by section 9006-C, subsections 1 and 2 and each new dwelling unit required by section 9045 may not exceed $200. The fee for any other purpose authorized by this chapter may not exceed $200 annually. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 241, Pt. A, §4 (AMD); 2011, c. 286, Pt. B, §5 (REV) .]

3. License term. A license expires on the date set by the Commissioner of Professional and Financial Regulation pursuant to section 8003, subsection 4 for the licensing period for which the license was issued. A license may be renewed upon receipt of an application for renewal and the payment of the renewal fee as set pursuant to subsection 2-A. A license may be renewed up to 90 calendar days after the date of expiration upon payment of a late fee in addition to the renewal fee. An applicant who submits an application for renewal more than 90 calendar days after the expiration date is subject to all requirements governing new applicants under this chapter.

[ 2009, c. 241, Pt. A, §5 (AMD) .]

4. Renewals. A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under subsection 2-A. If any licensee fails to renew within 90 days after expiration, that licensee is required to make a new application.

[ 2007, c. 402, Pt. D, §7 (AMD) .]

5. Renewals.

[ 1981, c. 152, §13 (RP) .]

6. Financial responsibility. The board may require bonding or other reasonable methods to ensure that manufacturers, dealers, developer dealers and others licensed under this chapter are financially responsible to fully comply with this chapter.

[ 2005, c. 344, §15 (AMD) .]

7. Service of process.

[ 2013, c. 217, Pt. B, §3 (RP) .]

8. Licensing penalties.

[ 2007, c. 402, Pt. D, §7 (RP) .]

8-A. Denial or refusal to renew license; disciplinary action. In addition to the grounds enumerated in Title 10, section 8003, subsection 5-A, paragraph A, the board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the following reasons:

A. Accepting manufactured housing, directly or indirectly, from a manufacturer not licensed by the State pursuant to this chapter; [2007, c. 402, Pt. D, §7 (NEW).]

B. Selling or delivering, directly or indirectly, manufactured housing to a dealer or developer dealer not licensed by the State pursuant to this chapter; or [2007, c. 402, Pt. D, §7 (NEW).]

C. Violation of any of the provisions of chapter 213. [2007, c. 402, Pt. D, §7 (NEW).]

[ 2007, c. 402, Pt. D, §7 (NEW) .]

9. Proof of sales tax registration. The board shall require that an applicant for a manufacturer, dealer or developer dealer license under this subchapter demonstrate that the applicant is registered with the State Tax Assessor for the collection of sales and use tax under Title 36, chapter 211 or that the applicant is not required to register under that chapter.

[ 2005, c. 344, §17 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1979, c. 302, §§1,2 (AMD). 1981, c. 152, §13 (RPR). 1983, c. 553, §15 (AMD). 1991, c. 391, §§2-4 (AMD). 1993, c. 642, §§22-25 (AMD). 1999, c. 386, §§C1,2 (AMD). 2001, c. 281, §2 (AMD). 2005, c. 344, §§12-17 (AMD). 2007, c. 402, Pt. D, §7 (AMD). 2009, c. 241, Pt. A, §§4, 5 (AMD). 2011, c. 286, Pt. B, §5 (REV). 2013, c. 217, Pt. B, §3 (AMD).



10 §9022. Service and installations

1. Dealers. Dealers who are licensed according to this chapter may install or service, or may have their employees install or service any manufactured housing in compliance with this chapter and the dealer and his employees shall be exempt from any requirements for trade or mechanic licenses of any other type. The dealer is not exempt from any requirements for a permit which any state or political subdivision may require.

[ 1977, c. 550, §1 (NEW) .]

2. Manufacturers. A manufacturer may manufacture or sell to dealers and developer dealers when licensed as a manufacturer of manufactured housing and may repair defects and is exempt from any licensing requirements of other state or political subdivisions.

[ 2005, c. 344, §18 (AMD) .]

3. Mechanics. Licensed mechanics may install or service manufactured housing and are exempt from any other licensing requirements of any state or political subdivisions, but must obtain any permits required.

[ 1977, c. 550, §1 (NEW) .]

4. Installers. Licensed installers may install manufactured housing and are exempt from any other licensing requirements of any state or political subdivisions but must obtain any permits required.

[ 1999, c. 386, Pt. C, §3 (NEW) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1999, c. 386, §C3 (AMD). 2005, c. 344, §18 (AMD).






Subchapter 3: STATE CERTIFIED MANUFACTURED HOUSING

10 §9041. General rules

The board shall adopt rules and establish standards as provided by section 9005-A to administer and enforce this subchapter. [2007, c. 695, Pt. B, §3 (AMD).]

For purposes of this subchapter, manufactured housing includes only housing defined in section 9002, subsection 7, paragraph B. [1993, c. 642, §26 (AMD).]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §14 (RPR). 1991, c. 714, §4 (AMD). 1993, c. 642, §26 (AMD). 2007, c. 695, Pt. B, §3 (AMD).



10 §9042. Standards

1. Standards. The board shall, by rule, adopt standards in conformance with nationally recognized standards for the construction and the installation of manufactured housing.

[ 1993, c. 642, §27 (AMD) .]

2. Approval. The board shall approve for sale or installation all manufactured housing that complies with the rules and standards authorized by this chapter or shall delegate the authority to inspect and approve the manufactured housing by inspection agencies authorized by the board.

[ 1993, c. 642, §27 (AMD) .]

3. Exemption. Notwithstanding the provisions of Title 25, section 2357-A and Title 30-A, section 4358, new manufactured housing that is manufactured, brokered, distributed, sold, installed or serviced in compliance with this chapter is exempt from all state or other political subdivision codes, standards, rules or regulations that regulate the same matters. A building permit or certificate of occupancy may not be delayed, denied or withheld on account of any alleged failure of new manufactured housing to comply with any code, standard, rule or regulation from which the new manufactured housing is exempt under this subsection.

[ 2011, c. 633, §4 (AMD) .]

4. Certification.

[ 1981, c. 152, §14 (RP) .]

5. Local enforcement. Except as specifically set forth in this subsection, a certificate of occupancy for any certified manufactured housing may not be denied, delayed or withheld on account of any alleged failure to comply with this chapter or any building code or rule adopted by the board. For the purposes of this section, "certified manufactured housing" means new manufactured housing to which a label, seal or other device has been affixed, in accordance with rules adopted by the board, certifying the compliance of the housing with this chapter and all applicable rules.

A. The State or a political subdivision of the State may deny a certificate of occupancy for any certified manufactured housing when, in the exercise of reasonable judgment, the State or the political subdivision of the State determines that an imminent and direct risk of serious physical injury or death would exist in the normal use of the manufactured housing. [1999, c. 725, §4 (NEW).]

B. If a certificate of occupancy for certified manufactured housing is denied, the State or a political subdivision of the State shall promptly provide the applicant for the certificate of occupancy with written notice of the denial. The notice must describe each reason for the denial of the certificate of occupancy in sufficient detail to allow the applicant to correct each deficiency noted. The State or a political subdivision of the State shall simultaneously provide a copy of the notice to the board. [1999, c. 725, §4 (NEW).]

C. If the code enforcement or other inspection officer of the State or a political subdivision of the State identifies a failure of certified manufactured housing to comply with this chapter or any building code or rule adopted by the board, the officer may file a complaint with the board in accordance with section 9051. [1999, c. 725, §4 (NEW).]

D. This chapter may not be construed to impose a duty on a code enforcement or other inspection officer of the State or a political subdivision of the State to inspect any certified manufactured housing for compliance with this chapter or any building code or rule adopted by the board. Unless a certificate of occupancy has been issued pursuant to the provisions of section 9043, subsection 2, paragraph A, a certificate of occupancy for certified manufactured housing does not constitute a representation by the State or a political subdivision of the State that the manufactured housing meets the standards established under this chapter. [1999, c. 725, §4 (NEW).]

[ 1999, c. 725, §4 (NEW) .]

6. Review of denial; issuance of certificate of occupancy. Notwithstanding the provisions of Title 25, chapter 313, if a certificate of occupancy for certified manufactured housing is denied on account of any alleged failure of the manufactured housing to comply with this chapter or any building code or rule adopted by the board or any law, rule, regulation or ordinance from which the manufactured housing is exempt under this chapter, the applicant for the certificate of occupancy may petition the board to review the denial.

The board shall issue a certificate of occupancy for the manufactured housing if, after appropriate notice and administrative hearing in accordance with Title 5, chapter 375, subchapter IV, the board determines that:

A. The manufactured housing has been certified pursuant to the rules adopted by the board; [1999, c. 725, §4 (NEW).]

B. The certificate of occupancy was not denied pursuant to subsection 5, paragraph A; and [1999, c. 725, §4 (NEW).]

C. The notice of denial issued under subsection 5, paragraph B does not specify any violation of applicable law, rule, regulation or ordinance from which the manufactured housing is not exempted under this chapter. [1999, c. 725, §4 (NEW).]

A certificate of occupancy issued under this subsection has the same validity, force and effect as if issued by the State or a political subdivision of the State in which the manufactured housing is located.

[ 1999, c. 725, §4 (NEW) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §14 (RPR). 1993, c. 642, §27 (AMD). 1999, c. 725, §§3,4 (AMD). 2005, c. 344, §19 (AMD). 2011, c. 633, §4 (AMD).



10 §9043. Approval alternatives

1. Inspection agency. Any manufacturer seeking inspection and approval of manufactured housing subject to the requirements of this subchapter may contract with an inspection agency authorized by the board to perform the necessary services in order to obtain approval of the manufactured housing.

[ 1981, c. 152, §14 (RPR) .]

2. Local option. The provisions of this subchapter must be waived by the board with respect to manufactured housing that is installed in a municipality that has adopted a building code and has a local building code enforcement agency if:

A. The manufactured housing is found by the local enforcement agency to comply with the applicable local building code; and [1981, c. 152, §14 (NEW).]

B. The local enforcement agency so reports to the board in such form and detail as the board may reasonably require. [1981, c. 152, §14 (NEW).]

[ 2007, c. 402, Pt. D, §8 (AMD) .]

3. Program of approval. The board may provide a special program of approval to manufacturers who can demonstrate an unreasonable economic hardship resulting from the alternatives in subsections 1 and 2, except that in no case shall a program of unsupervised self-certification be authorized.

[ 1981, c. 152, §14 (NEW) .]

4. Certification. The manufacturer of that housing, regardless of the approval alternative used, shall certify that the manufactured housing conforms to all applicable standards whether adopted by the board or local enforcement agency, as the case may be, and that manufacturer's certification shall be permanently affixed to the manufactured housing in accordance with such requirements as the board may by regulation prescribe. Affixation of a certificate to manufactured housing shall signify the manufacturer's representation and warranty to all purchasers of the housing that the housing was manufactured in accordance with all applicable standards of the board or the local enforcement agency, as the case may be, in effect on the date of manufacture.

[ 1981, c. 152, §14 (NEW) .]

5. Documentation. The manufacturer shall provide to an agency in accordance with this section for review and approval any required documents necessary to define the design, assembly and installation of the manufactured housing to be produced, including the quality assurance practices to be applied by the manufacturer.

[ 1981, c. 152, §14 (NEW) .]

6. Inspection and certification. Manufactured housing produced by a manufacturer approved in subsection 5, shall be inspected by an approval agency in accordance with this section, and certified by that agency as having been constructed in accordance with the standards adopted by the board or local enforcement agency, as the case may be, provided the approval agency makes that determination.

[ 1981, c. 152, §14 (NEW) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §14 (RPR). 2007, c. 402, Pt. D, §8 (AMD).



10 §9044. Authorized inspection agencies

1. Establishment of procedures and standards. The board shall, by regulation, establish procedures and standards for the qualification of private or public agencies to perform evaluation and inspection services required by this subchapter. The current edition of the Criteria for Agencies Engaged in System Analysis and Compliance Assurance for Manufactured Buildings, ASTM-E 541, as adopted by the American Society of Testing and Materials shall be considered by the board in adopting these standards and procedures.

[ 1981, c. 152, §14 (NEW) .]

2. Inspection agencies. The board shall qualify as inspection agencies only those persons or organizations which it determines to comply with the standards adopted by the board pursuant to subsection 1. Inspection agencies qualified under this subsection may contract with manufactured housing manufacturers to provide inspection services required by this subchapter.

[ 1981, c. 152, §14 (NEW) .]

3. Suspension of qualification. Qualification of an inspection agency shall be suspended by the board if, after appropriate notice and administrative hearing, it determines the agency is no longer qualified as meeting the standards adopted pursuant to subsection 1. The board may conduct such reviews of the work of a qualified agency as the board determines are necessary to reasonably assure continuing compliance of the qualified agency with the standards adopted pursuant to subsection 1.

[ 1981, c. 152, §14 (NEW) .]

SECTION HISTORY

1981, c. 152, §14 (NEW).



10 §9045. New unit and inspection fees

A fee for each new dwelling unit that is installed in the State and fees for inspection of manufactured housing that must be paid by the manufacturer, dealer, developer dealer, installer or mechanic whose actions or failure to act gave rise to the necessity of the inspection are set under section 9021, subsection 2-A. [2007, c. 402, Pt. D, §9 (RPR).]

SECTION HISTORY

1981, c. 152, §14 (NEW). 1983, c. 553, §16 (AMD). 1991, c. 391, §§5,6 (AMD). 2005, c. 344, §20 (AMD). 2007, c. 402, Pt. D, §9 (RPR).



10 §9046. Complaint investigation

Upon complaint by any person concerning an alleged violation of this chapter, the board shall investigate and determine, or shall cause to be investigated and determined, whether the unit complies with established regulations. The board shall notify the complainant of the complainant's right to relief under section 9011, subsection 4. If the board determines the defect occurred in other similar manufactured housing, the board shall notify all ascertainable purchasers of the housing, in accordance with the records obtained from the manufacturer and dealer of their possible right of action under this subchapter. Failure of the manufacturer, dealer or developer dealer to retain reasonable business records or to provide access to those records in response to a request by the board pursuant to this subchapter is a violation of this chapter. [2005, c. 344, §21 (AMD).]

SECTION HISTORY

1981, c. 152, §14 (NEW). 2005, c. 344, §21 (AMD).



10 §9047. Notification and correction of defects

1. Manufacturer. Every manufacturer of manufactured housing in this State and any manufacturer who offers manufactured housing for sale, lease, delivery, introduction or importation into this State shall furnish notification of any defect in manufactured housing produced by the manufacturer that the manufacturer or the board determines relates to a standard of the board that is applicable to the housing or that constitutes a safety hazard to an occupant of the housing. The notification must be accomplished in a manner and within a time the board by rule prescribes, except that the rules must at least provide the following:

A. Notification by mail to the first purchaser of the manufactured housing, other than a dealer or developer dealer of the manufacturer, and to any subsequent purchaser whose identity the manufacturer knows; [2005, c. 344, §22 (AMD).]

B. Notification by mail or some expeditious means to the dealers and developer dealers of the manufacturer to whom the manufactured housing was delivered; and [2005, c. 344, §23 (AMD).]

C. Notification by mail to the board. [1981, c. 152, §14 (NEW).]

[ 2005, c. 344, §§22, 23 (AMD) .]

2. Dealers. Any person who sells, leases, delivers or transports manufactured housing that has been certified under this chapter shall notify the board and any present or prospective purchaser of the housing in writing of any defect resulting from damage or modification to the housing that the person determines relates to a standard of the board that is applicable to the housing or that constitutes a safety hazard to an occupant of the housing. This requirement does not apply to sales or leases of manufactured housing after the first purchase of the housing by a person for purposes other than resale and does not apply to deliveries or transportations of the manufactured housing that occur after the first installation of the housing on a permanent foundation.

[ 1993, c. 642, §28 (AMD) .]

3. Corrections. The person responsible for a noncompliance with the standards adopted by the board or for the creation of a safety hazard shall promptly effect such repairs and modifications as may be necessary to correct the nonconformance or eliminate the safety hazard. Any person who fails to make these repairs or modifications shall be subject to section 9009.

[ 1981, c. 152, §14 (NEW) .]

SECTION HISTORY

1981, c. 152, §14 (NEW). 1993, c. 642, §28 (AMD). 2005, c. 344, §§22,23 (AMD).



10 §9048. Reciprocity

1. Standards. If the board finds that the standards for the manufacture and inspection of manufactured housing prescribed by statute or regulation of another state or governmental agency meet the objectives of this chapter and the rules adopted pursuant to this chapter and are enforced satisfactorily by that other state or other governmental agency, or by their agents, the board may accept manufactured housing that has been certified by that other state or governmental agency as being in compliance with this chapter. The standards of another state are not considered to be satisfactorily enforced unless that other state provides for notification to the board of suspensions or revocations of approvals issued by that other state in a manner satisfactory to the board and so notifies the board. Acceptance of this notification does not remove the board's right to pursue remedies outlined in sections 9009 and 9011.

[ 1993, c. 642, §29 (AMD) .]

2. Suspension or revocation. Notwithstanding Title 5, section 10051, the board may suspend or revoke the board's acceptance or certification, or both, of manufactured housing certified under the reciprocal provisions of this section, for the following causes:

A. If the board determines that the standards for the manufacture and inspection of the manufactured housing of another state or governmental agency do not meet the objectives of this chapter and the rules adopted pursuant to this chapter; [1993, c. 642, §29 (AMD).]

B. The board determines that the standards for manufacture and inspection are not being enforced to the satisfaction of the board; or [1981, c. 152, §14 (NEW).]

C. The other state or governmental agency suspends or revokes its approval or certification. [1981, c. 152, §14 (NEW).]

[ 1993, c. 642, §29 (AMD) .]

3. Cooperation. In order to encourage reciprocity, the board shall cooperate with similar authorities in other jurisdictions, with national standards organizations and with model code procedures for testing, evaluating, approving and inspecting manufactured housing, and otherwise encouraging their production and acceptance.

[ 1981, c. 152, §14 (NEW) .]

4. Agreement. The board shall not grant this reciprocity unless the recipient state enters into an agreement with the board whereby manufactured housing manufactured within Maine and regulated under the provisions of this chapter shall be deemed approved for sale in that recipient state.

[ 1981, c. 152, §14 (NEW) .]

5. Formal agreements. The board, subject to the approval of the Commissioner of Professional and Financial Regulation, may enter into formal agreements with the agencies or authorities of other states, or other governmental agencies, or their agents, to carry out the purpose of this chapter.

[ 2007, c. 402, Pt. D, §10 (AMD) .]

SECTION HISTORY

1981, c. 152, §14 (NEW). 1993, c. 642, §29 (AMD). 2007, c. 402, Pt. D, §10 (AMD).






Subchapter 4: COMPLAINTS

10 §9051. General

1. Violation. The board shall cause to be investigated any complaint of an alleged violation by any licensee or of any regulations adopted by the board, either by its own inspector or any authorized agency to determine the validity of the complaint.

A. Within one year and 10 days after installation, any home buyer of new manufactured housing may file a complaint about any defective construction or installation defect. [1981, c. 152, §15 (RPR).]

B. Any person having knowledge of a violation of this chapter may file a complaint within one year of that violation. [1981, c. 152, §15 (RPR).]

[ 1981, c. 152, §15 (RPR) .]

2. Form. Complaints are to be made on a form prescribed by the board providing whatever information the board deems necessary.

[ 1981, c. 152, §15 (RPR) .]

3. Notice for purposes of limitation of actions. If a consumer files a written complaint with the manufacturer, dealer, developer dealer, installer, mechanic or board within one year and 10 days after installation of new manufactured housing, receipt of the written complaint by the manufacturer, dealer, developer dealer, installer, mechanic or board tolls the statute of limitations for purposes of bringing an action to enforce any applicable warranty concerning the defect that is the subject of the written complaint.

[ 2005, c. 344, §24 (AMD) .]

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §15 (RPR). 1993, c. 642, §30 (AMD). 2005, c. 344, §24 (AMD).



10 §9052. Complaint investigation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §15 (RP).



10 §9053. Notification and correction of defects (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 550, §1 (NEW). 1981, c. 152, §15 (RP).






Subchapter 5: STATE ADMINISTRATIVE AGENCY

10 §9061. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 152, §16 (NEW).]

1. Board. "Board" means the Manufactured Housing Board or its employees.

[ 1981, c. 152, §16 (NEW) .]

2. Commissioner. "Commissioner" means the Commissioner of Professional and Financial Regulation.

[ 1987, c. 395, Pt. A, §38 (AMD) .]

3. Dealer. "Dealer" means any person engaged in the sale, leasing, or distribution of new manufactured homes primarily to persons who in good faith purchase or lease a manufactured home for purposes other than resale.

[ 1981, c. 152, §16 (NEW) .]

4. Department. "Department" means the Department of Professional and Financial Regulation or its employees.

[ 1987, c. 395, Pt. A, §38 (AMD) .]

5. Distributor. "Distributor" means any person engaged in the sale and distribution of manufactured homes for resale.

[ 1981, c. 152, §16 (NEW) .]

6. Manufacturer. "Manufacturer" means any person engaged in manufacturing or assembling manufactured homes, including any person engaged in importing homes for resale.

[ 1981, c. 152, §16 (NEW) .]

7. Manufactured housing. "Manufactured housing" means for the purpose of this subchapter, a structure, transportable in one or more sections, which, in the traveling mode, is 8 body feet or more in width, and 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation when connected to the required utilities, including the plumbing, heating, air-conditioning and electrical systems contained therein; except that the term shall include any structure which meets all the requirements of this subsection except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the Secretary of the United States Department of Housing and Urban Development and complies with the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 United States Code 5401, et seq.

[ 1981, c. 152, §16 (NEW) .]

8. Secretary. "Secretary" means the Secretary of the United States Department of Housing and Urban Development.

[ 1981, c. 152, §16 (NEW) .]

9. State administrative agency. "State administrative agency" means the department that has been approved or conditionally approved to carry out the state plan for enforcement of the standards pursuant to section 623 of the Housing and Community Development Act of 1974, Public Law 93-383, 42 United States Code, Section 5422 and 24 Code of Federal Regulations, Part 3282, Subpart G.

[ 1993, c. 642, §31 (AMD) .]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1987, c. 395, §A38 (AMD). 1993, c. 642, §31 (AMD).



10 §9062. Duties

The board shall delegate the responsibility for administering the state administrative agency program to the Commissioner of Professional and Financial Regulation. The commissioner may delegate or contract out the administration of the program at the commissioner's discretion. The board is vested with the authority upon appropriate notice to discontinue participation in the federal enforcement program as a state administrative agency for this State. [1995, c. 502, Pt. H, §14 (AMD).]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1987, c. 395, §A39 (AMD). 1995, c. 502, §H14 (AMD).



10 §9063. Rules

The commissioner is authorized to issue, amend and revoke rules as necessary to implement all procedures required of a state administrative agency pursuant to 24 Code of Federal Regulations, Paragraph 3282 and 42 United States Code, Sections 5401 to 5426, including the implementation of a consumer complaint handling process and the holding of hearings. In the event of a conflict between this chapter and the National Manufactured Housing Construction and Safety Standards Act of 1974 involving the state administrative agency program, the National Manufactured Housing Construction and Safety Standards Act of 1974 prevails. [1995, c. 353, §2 (AMD).]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1993, c. 642, §32 (AMD). 1995, c. 353, §2 (AMD).



10 §9064. Standards

1. Adoption, administration and enforcement of standards. The department is charged with the adoption, administration and enforcement of manufactured housing construction and safety standards. The standards adopted must meet the standards adopted pursuant to the National Manufactured Housing Construction and Safety Standards Act of 1974, 42 United States Code, Sections 5401 to 5426.

[ 1995, c. 353, §3 (AMD) .]

2. Rules. The department may adopt rules necessary to enforce the standards adopted under subsection 1.

[ 1995, c. 353, §3 (AMD) .]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1987, c. 395, §A40 (AMD). 1993, c. 642, §33 (AMD). 1995, c. 353, §3 (AMD).



10 §9065. Inspections

The department, by authorized representatives, may enter, at reasonable times, any factory, warehouse or establishment in which manufactured housing is manufactured, stored or held for sale for the purpose of ascertaining whether the requirements of the federal manufactured housing construction and safety standards and the rules of the department have been and are being met. [1995, c. 353, §4 (AMD).]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1993, c. 642, §34 (AMD). 1995, c. 353, §4 (AMD).



10 §9065-A. Preoccupancy inspection fee

The fee for a preoccupancy inspection of manufactured housing, as required pursuant to 24 Code of Federal Regulations, Part 3286, is set pursuant to section 9021, subsection 2-A. [2009, c. 241, Pt. A, §6 (NEW).]

SECTION HISTORY

2009, c. 241, Pt. A, §6 (NEW).



10 §9066. Civil penalties

1. Violations. A person who violates any of the following provisions relating to manufactured housing or rules adopted by the department is subject to a civil penalty not to exceed $1,000 for each violation. Each violation constitutes a separate violation with respect to each manufactured housing unit, except that the maximum penalty may not exceed $1,000,000 for any related series of violations occurring within one year from the date of the first violation. It is a violation of this chapter for a person:

A. To manufacture for sale, lease, sell, offer for sale or lease or introduce, deliver or import into the State any manufactured housing that is manufactured on or after the effective date of any applicable federal manufactured housing construction and safety standard that does not comply with that standard; [1993, c. 642, §35 (AMD).]

B. To fail or refuse to permit access to or copying of records, fail to make reports or provide information or fail or refuse to permit entry or inspection as required by section 9065; [1993, c. 642, §35 (AMD).]

C. To fail to furnish notification of any defect as required by 42 United States Code, Section 5414; [1993, c. 642, §35 (AMD).]

D. To fail to issue a certification required by 42 United States Code, Section 5415 or to issue a certification to the effect that a manufactured home conforms to all applicable federal manufactured housing construction and safety standards, if that person in the exercise of due care has reason to know that the certification is false or misleading in a material respect; [1993, c. 642, §35 (AMD).]

E. To fail to establish and maintain records or make such reports and provide information as the department may reasonably require to enable it to determine whether there is compliance with the National Manufactured Housing Construction and Safety Standards Act of 1974; or fail to permit, upon request of a person duly authorized by the commissioner, inspection of appropriate books, papers, records and documents relative to determining whether a manufacturer, distributor or dealer has acted or is acting in compliance with this chapter or with the National Manufactured Housing Construction and Safety Standards Act of 1974; or [1995, c. 353, §5 (AMD).]

F. To issue a certification pursuant to 42 United States Code, Section 5403, Paragraph (a), if the person in the exercise of due care has reason to know that the certification is false or misleading in a material respect. [1993, c. 642, §35 (AMD).]

[ 1995, c. 353, §5 (AMD) .]

2. Sale or offer for sale after first purchase. Subsection 1, paragraph A shall not apply to the sale or the offer for sale of any manufactured home after the first purchase of it in good faith for purposes other than resale.

[ 1981, c. 152, §16 (NEW) .]

3. Persons who did not have reason to know that the home is not in conformity with standards. Subsection 1, paragraph A, shall not apply to any person who establishes that he did not have reason to know in the exercise of due care that the manufactured home is not in conformity with applicable federal manufactured housing construction and safety standards, or any person who, prior to the first purchase, holds a certificate by the manufacturer or importer of the manufactured home to the effect that the manufactured home conforms to all applicable federal manufactured housing construction and safety standards, unless the person knows that the manufactured home does not so conform.

[ 1981, c. 152, §16 (NEW) .]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1983, c. 553, §46 (AMD). RR 1993, c. 1, §28 (COR). 1993, c. 642, §35 (AMD). 1995, c. 353, §5 (AMD).



10 §9067. Criminal penalties

Any person or officer, director or agent of a corporation, who willfully or knowingly violates any of the provisions enumerated in state law in any manner which threatens the health or safety of any purchaser, shall be fined not more than $1,000 or imprisoned for not more than one year, or both. [1981, c. 152, §16 (NEW).]

SECTION HISTORY

1981, c. 152, §16 (NEW).



10 §9068. Monitoring inspection fees

The department shall establish a monitoring inspection fee in an amount established by the Secretary of the United States Department of Housing and Urban Development. This monitoring inspection fee is an amount paid by the manufacturer for each home produced in this State. [1995, c. 353, §6 (AMD).]

The monitoring inspection fee shall be paid by the manufacturer to the Secretary of the United States Department of Housing and Urban Development, who shall distribute the fees collected from all home manufacturers among the approved and conditionally approved states, based on the number of new homes whose first location after leaving the manufacturing plant is on the premises of a distributor, dealer or purchaser in that state. [1981, c. 152, §16 (NEW).]

SECTION HISTORY

1981, c. 152, §16 (NEW). 1993, c. 642, §36 (AMD). 1995, c. 353, §6 (AMD).



10 §9069. Reports

Each manufacturer, distributor and dealer of manufactured housing constructed under the federal standards shall establish and maintain the records, make the reports and provide such information as the Secretary of the United States Department of Housing and Urban Development may reasonably require in order for the secretary to be able to determine whether the manufacturer, distributor or dealer has acted or is acting in compliance with this chapter or the National Manufactured Housing Construction and Safety Standards Act of 1974 and shall, upon request of a person duly designated by the secretary, permit the person to inspect appropriate books, papers, records and documents relevant to determining whether the manufacturer, distributor or dealer has acted or is acting in compliance with this chapter or the National Manufactured Housing Construction and Safety Standards Act of 1974. [1981, c. 152, §16 (NEW).]

SECTION HISTORY

1981, c. 152, §16 (NEW).



10 §9070. Complaints

All complaints concerning units constructed in compliance with the National Manufactured Housing Construction and Safety Standards Act of 1974 shall be handled in compliance with subpart I of the regulation established pursuant to the Act. [1981, c. 152, §16 (NEW).]

SECTION HISTORY

1981, c. 152, §16 (NEW).



10 §9071. Revenue (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 152, §16 (NEW). 1993, c. 642, §37 (AMD). 1995, c. 353, §7 (AMD). 2007, c. 402, Pt. D, §11 (RP).



10 §9072. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 152, §16 (NEW). 1987, c. 395, §A41 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. D, §12 (RP).






Subchapter 6: MOBILE HOME PARKS

10 §9081. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 553, §17 (NEW).]

1. Mobile home. "Mobile home" means a structure, transportable in one or more sections which is 8 body feet or more in width and is 32 body feet or more in length and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, air conditioning and electrical systems contained therein.

[ 1983, c. 553, §17 (NEW) .]

2. Mobile home park. "Mobile home park" means a parcel or adjoining parcel of land, under single ownership, that has been planned and improved for the placement of 3 or more mobile homes, but does not include a construction camp.

[ 1991, c. 391, §7 (AMD) .]

3. Sanitarian.

[ 1991, c. 391, §8 (RP) .]

SECTION HISTORY

1983, c. 553, §17 (NEW). 1985, c. 600, §1 (AMD). 1991, c. 391, §§7,8 (AMD).



10 §9082. License required

No person, corporation, firm or copartnership may conduct, control, manage or operate, for compensation, directly or indirectly, any mobile home park, unless licensed by the board. Licenses issued shall be displayed in a place readily visible to customers or other persons using a licensed establishment. [1983, c. 553, §17 (NEW).]

Any person, corporation, firm or copartnership desiring a license shall submit satisfactory evidence of its ability to comply with the minimum standards of this subchapter and all regulations adopted thereunder. [1983, c. 553, §17 (NEW).]

SECTION HISTORY

1983, c. 553, §17 (NEW).



10 §9083. Fees

Application and license fees for mobile home parks may be set under section 9021, subsection 2-A, including applications for mobile home park expansion and license renewal. Fees may also be set under section 9021, subsection 2-A for mobile home park inspections; for the cost of reviewing engineering and site plans; for costs incurred in evaluating an applicant’s eligibility for licensure as a mobile home park; and for costs incurred in evaluating a licensee’s ongoing compliance with the requirements of this subchapter and the rules of the board. Failure to pay costs billed to an applicant or licensee within 90 days of the billing date constitutes grounds for license revocation, unless an extension for an additional period not to exceed 90 days is granted in writing by the board. [2007, c. 402, Pt. D, §13 (RPR).]

SECTION HISTORY

1983, c. 553, §17 (NEW). 1985, c. 389, §7 (RPR). 1985, c. 600, §2 (AMD). 1991, c. 714, §5 (AMD). 2007, c. 402, Pt. D, §13 (RPR).



10 §9084. Issuance of licenses

The board shall, within 30 days following receipt of application, issue a license to operate any mobile home park that is found to comply with this subchapter and the rules adopted by the board. [2009, c. 241, Pt. A, §7 (AMD).]

When any applicant is found, based upon an inspection by the board or by municipal inspection made according to section 9088, not in compliance with the requirements of this subchapter or rules adopted and approved pursuant to section 9085 or section 9088, subsection 1, the board may refuse issuance of the initial license but shall issue a conditional license except when conditions are found that present a danger to the health and safety of the public. A conditional license may not exceed 90 days. Failure by the conditional licensee to meet the conditions specified permits the board to void the conditional license. [1993, c. 642, §38 (AMD).]

The conditional license is void when the board has delivered in hand or by certified mail a written notice to the conditional licensee or, if the licensee cannot be reached for service in hand or by certified mail, has left notice thereof at the facility. [2007, c. 402, Pt. D, §14 (AMD).]

Upon the written request of the board, the Department of Health and Human Services, Maine Center for Disease Control and Prevention shall provide such technical services as may be required by the board to assist with inspections and licensing of new mobile home parks. The department may assess the mobile home park owner a reasonable fee for these services. [2007, c. 402, Pt. D, §14 (AMD).]

A license expires on the date set by the Commissioner of Professional and Financial Regulation pursuant to section 8003, subsection 4 for the licensing period for which the license was issued. A license may be renewed upon receipt of an application for renewal and payment of the renewal fee as set under section 9021, subsection 2-A, subject to compliance with rules of the board and with this subchapter. A license may be renewed up to 90 days after the date of its expiration upon payment of a late fee in addition to the renewal fee as set under section 9021, subsection 2-A. An applicant who submits an application for renewal more than 90 calendar days after the expiration date is subject to all requirements governing new applicants under this chapter. [2009, c. 241, Pt. A, §8 (AMD).]

The issuance of the license provided for in this subchapter does not provide exemption from other state or local laws, ordinances or regulations, notwithstanding any other provision of law. [1983, c. 553, §17 (NEW).]

A license issued under this subchapter may not be assigned or transferred. [2007, c. 402, Pt. D, §14 (NEW).]

SECTION HISTORY

1983, c. 553, §17 (NEW). 1993, c. 642, §38 (AMD). 1995, c. 353, §8 (AMD). 1999, c. 386, §C4 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 402, Pt. D, §14 (AMD). 2009, c. 241, Pt. A, §§7, 8 (AMD).



10 §9085. Rules

The board may make and enforce all necessary rules for the administration of this subchapter, and may repeal or amend such rules from time to time as may be in the public interest, insofar as that action is not in conflict with any of the provisions of this subchapter. All rules of the Department of Health and Human Services governing mobile home parks in effect on the effective date of this subchapter remain in effect for a period not to exceed one year, unless sooner amended or repealed by the board. The board shall accept as compliance with its rules documentation submitted by a seasonal mobile home park that substantially similar provisions required by other federal or state agencies have been met that duplicate provisions required by the board regarding matters of safety and health. In cases where there are federal and state laws, rules or regulations containing similar provisions, the stricter standard must apply. [1995, c. 381, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1983, c. 553, §17 (NEW). 1995, c. 381, §1 (AMD). 2003, c. 689, §B6 (REV).



10 §9086. Right of entry and inspection

The board and any duly designated officer or employee thereof may enter upon the premises of any mobile home park licensed pursuant to this subchapter at any reasonable time in order to determine the state of compliance with this subchapter and any rules in force pursuant thereto. The right of entry and inspection shall extend to any premises which the board has reason to believe are being operated or maintained without a license, but no such entry or inspection of any premises may be made without the permission of the owner or person in charge thereof or, after hearing, upon order of the court. [1983, c. 553, §17 (NEW).]

SECTION HISTORY

1983, c. 553, §17 (NEW).



10 §9087. Penalties

Any person, corporation, firm or copartnership who shall operate any mobile home park without first obtaining a license as required by this subchapter is guilty of a Class E crime. Each day any such person, corporation, firm or copartnership operates without obtaining a license constitutes a separate offense. [1983, c. 553, §17 (NEW).]

In the event of any violation of this subchapter or any rule adopted under this subchapter the Attorney General may seek to enjoin further violation thereof, in addition to any other remedy. [1983, c. 553, §17 (NEW).]

SECTION HISTORY

1983, c. 553, §17 (NEW).



10 §9088. Municipal inspections

Notwithstanding any other provisions of this subchapter, the board may issue a license to mobile home parks, as defined in section 9081, on the basis of an inspection performed by an inspector who works for and is compensated by the municipality in which the establishment is located, but only if the following conditions have been met. [1983, c. 553, §17 (NEW).]

1. Adopted rules; code of standards. The municipality involved has adopted a set of rules, ordinances or other code of standards for the establishments which has been approved by the board and which is consistent with the rules used by the board for the issuance of the licenses in effect at the time of inspection.

[ 1983, c. 553, §17 (NEW) .]

2. Qualified to make inspections. No municipally employed sanitarians may make inspections under the provisions of this subchapter, unless certified as qualified by the Commissioner of Health and Human Services.

[ 1983, c. 553, §17 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

3. Inspection to ascertain intent. The board may from time to time inspect the municipally inspected establishment to ascertain that the intent of these statutes is being followed.

[ 1983, c. 553, §17 (NEW) .]

4. Inspection reports. The municipalities shall furnish the board copies of its inspection reports relating to the inspections on a monthly basis.

[ 1983, c. 553, §17 (NEW) .]

5. Charge. Municipalities may not charge the board for performing those inspections.

[ 1983, c. 553, §17 (NEW) .]

6. License fee. When a license is issued on the basis of a municipal inspection, as specified in this section, the requirement for payment of a license fee to the board, as set forth in section 9021, subsection 2-A, is waived.

[ 2007, c. 402, Pt. D, §15 (AMD) .]

7. Licenses. Licenses issued under this section shall be displayed, renewed and in every other way treated the same as licenses issued under this subchapter on the basis of inspection by the board.

[ 1983, c. 553, §17 (NEW) .]

8. Certification. Certification of municipally employed sanitarians shall be in accordance with standards set by the Commissioner of Health and Human Services and shall be for a period of 3 years.

[ 1983, c. 553, §17 (NEW); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1983, c. 553, §17 (NEW). 2003, c. 689, §B7 (REV). 2007, c. 402, Pt. D, §15 (AMD).



10 §9089. Denial or refusal to renew license; disciplinary action

The board may deny a license, refuse to renew a license or impose the disciplinary sanctions authorized by Title 10, section 8003, subsection 5-A for any of the reasons enumerated in Title 10, section 8003, subsection 5-A, paragraph A. [2007, c. 402, Pt. D, §16 (RPR).]

SECTION HISTORY

1983, c. 553, §17 (NEW). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2007, c. 402, Pt. D, §16 (RPR).



10 §9090. Municipal foreclosure; unlicensed mobile home parks

Notwithstanding any other provision of law, a municipality that, as a result of the nonpayment of property taxes, forecloses and takes possession of real estate on which is located an unlicensed mobile home park may, if the municipality determines the park poses a risk to public health, welfare or safety, close the park and, with at least 30 days' prior written notice, evict the inhabitants of the park. A municipality that takes possession of real estate on which is located an unlicensed mobile home park does not enter a landlord and tenant relationship with any inhabitant of the park and is not subject to the provisions of chapter 953 or any other laws governing relations between a landlord and tenant. This section does not apply to a municipality that is or becomes the licensed operator of the mobile home park. [1999, c. 203, §1 (NEW).]

SECTION HISTORY

1999, c. 203, §1 (NEW).









Chapter 953: REGULATION OF MOBILE HOME PARKS; LANDLORD AND TENANT

10 §9091. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §2 and Pt (AMD).]

1. Mobile home. "Mobile home" means a structure, transportable in one or more sections, which:

A. Is 8 body feet or more in width and 32 body feet or more in length; [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Is built on a permanent chassis; [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Is designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities; and [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Includes the plumbing, heating, air- conditioning and electrical systems contained in the structure. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Mobile home park. "Mobile home park" means any parcel of land under single or common ownership or control which contains, or is designed, laid out or adapted to accommodate 2 or more mobile homes.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Normal wear and tear. "Normal wear and tear" means that deterioration which occurs, without negligence, carelessness, accident or abuse of the premises or equipment by the tenant, members of the tenant's household or their invitees or guests. The term does not include sums or labor expended by the landlord in removing articles abandoned by the tenant, such as trash, from the premises.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Security deposit. "Security deposit" means any advance or deposit of money, the primary function of which is to secure the performance of a rental agreement for a mobile home, including premises used solely for the storage or display of mobile homes.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Tenant. "Tenant" means a mobile home owner who rents a parcel of land in a mobile home park.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§B2,C8,C10 (AMD).



10 §9092. Purchase of equipment

No mobile home park owner or operator may require a resident of the park to purchase from the owner or operator any underskirting, equipment for tying down mobile homes or any other equipment required by law, local ordinance or rule of the mobile home park. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Permitted regulations. The park operator may determine by rule the style or quality of the equipment which the tenant purchases from a vendor selected by the tenant.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



10 §9093. Fees; charges; assessments; rules

1. Duty to disclose. A mobile home park owner or operator shall disclose fully in writing all fees, charges, assessments and rules before a mobile home dweller assumes occupancy in the park.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Increases or changes. The park owner or operator must give at least 30 days' written notice to all tenants before changing any rules or increasing any fees, charges or assessments.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Failure to disclose charges. If the park owner or operator fails to fully disclose any fees, charges or assessments, those fees, charges or assessments may not be collected. The owner or operator may not use the mobile home dweller's refusal to pay any undisclosed charge as a cause for eviction in any court.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Rental payments. A mobile home park owner or operator may establish a park rule to require that all rental payments and other fees due to the mobile home park owner or operator be paid in full before the home is removed from the park, sold or occupied by a new tenant or owner. If the owner or occupant is a lienholder who has informed the mobile home park owner or operator of its lien on the home pursuant to section 9097, subsection 2-B, the terms of that subsection apply.

[ 1999, c. 207, §1 (AMD) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 365, §1 (AMD). 1999, c. 207, §1 (AMD).



10 §9094. Restrictions on sale or removal of mobile homes

1. Park acting as agent; advertising. No mobile home park owner or operator may:

A. Exact a commission or fee with respect to the price realized by the seller of the mobile home unless the park owner or operator has acted as agent for the mobile home owner in the sale under a written contract; [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. Require as a condition of tenancy or continued tenancy that a mobile home owner designate the park owner or operator or any other individual or agent to act as agent for the mobile home owner in the sale of the mobile home; or [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Restrict in any manner the reasonable advertising for sale of any mobile home in that park, except that the mobile home owner shall notify the park owner or operator before placing a "for sale" sign or other form of advertising within the mobile home park. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 104, Pt. B, §3 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Rules. No mobile home park owner or operator may require a mobile home to be removed from the park except pursuant to a rule contained in the written copy of park rules given to the tenant under section 9097, subsection 4. The rules shall clearly describe the standards under which the park owner or operator may require a tenant to remove a mobile home from the park.

A. These standards shall specify, but are not limited to, fair and reasonable rules governing the conditions of:

(1) Protective exterior coating or siding;

(2) Roof;

(3) Windows and doors;

(4) Plumbing, heating and electrical systems;

(5) Anchoring system;

(6) Skirting around the base;

(7) Steps and handrails;

(8) Porches, decks or other additions to the home and the exterior structure;

(9) Width of home, if less than 11 feet, 6 inches;

(10) Aesthetic appearance;

(11) Smoke detectors wired into the electrical system; and

(12) Other aspects of the structural safety or soundness of the home. [1989, c. 104, Pt. B, §3 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The park owner or operator has the burden of proof to show that the mobile home does not meet the standards of the rules adopted under this subsection. [1989, c. 104, Pt. B, §3 (RPR); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B-1. [1989, c. 678, §1 (NEW); MRSA T. 10, §9094, sub-§2, ¶ B-1 (RP).]

B-2. At the time of sale or change in the principal occupant of a mobile home, the mobile home park owner or operator may require the owner of the home, if built before June 15, 1976, to provide evidence that the home meets the Manufactured Housing Board's standard for used manufactured housing. The mobile home owner may demonstrate compliance with the standard by providing the park owner or operator with a report signed by the following persons and indicating that the home complies with the standard's specifications regarding those aspects of the home inspected:

(1) A licensed electrician who inspected the home's electrical system;

(2) A person licensed to repair the home's heating system who inspected the home's heating system; and

(3) A certified professional engineer who inspected the home for safety and structural soundness.

Signature of the report may not be construed for any purpose as an endorsement that the home meets provisions of the standard other than those for which the inspection was conducted. A park owner who receives a signed report indicating that the home complies may not require removal of a home under this section on the basis of fire safety or the safety of the home. [1993, c. 642, §39 (NEW).]

C. No aesthetic standard may be applied against the mobile home if the standard relates to physical characteristics such as size, except as provided in paragraph A, subparagraph (9), original construction materials or color which cannot be changed without undue financial hardship to the mobile home owner. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. Neither age of the mobile home nor the standards established under the National Manufactured Housing Construction and Safety Standards Act of 1974, United States Code, Title 42, Chapter 70, shall by themselves be a sufficient standard for a park owner or operator to require removal of a mobile home. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. No mobile home park owner or operator may be liable for any claim or any damages of any kind arising from the presence in the park of a mobile home manufactured before June 15, 1976. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F. The Manufactured Housing Board, in conjunction with the State Fire Marshal, the Department of the Attorney General, representatives of the manufactured housing industry, representatives of mobile home park owners or operators and representatives of mobile home owners and tenants, shall develop recommendations concerning the standards for rules covered by this subsection. The recommendations shall include standards designed to ensure the safety of the mobile home and its occupants, while being objective and measurable to provide for enforcement. The recommendations shall be made to the joint standing committees of the Legislature having jurisdiction over legal affairs and business legislation by January 15, 1990. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

F-1. The Manufactured Housing Board shall adopt rules under Title 5, chapter 375, establishing a used manufactured home standard no later than December 1, 1990. The standard must cover all equipment and installations in the construction, the plumbing, heat-producing and electrical systems and fire safety of used manufactured homes that are designed to be used as dwellings. The standard must seek to ensure that used manufactured homes do not present an imminent and unreasonable risk of death or serious personal injury. [1989, c. 678, §2 (NEW).]

F-2. The Manufactured Housing Board shall report to the joint standing committee of the Legislature having jurisdiction over legal affairs on the implementation of paragraph B-1 and any changes to the used manufactured home standard no later than January 1, 1992. [1989, c. 678, §2 (NEW).]

G. [1989, c. 678, §3 (RP).]

[ 1993, c. 642, §39 (AMD) .]

3. Buyer's right of rescission. The buyer of a mobile home located in a mobile home park may rescind the contract for the purchase of the mobile home within 30 days of execution of the contract if:

A. At the time of entering into the contract, the seller or the seller's agent represented to the buyer or the buyer's agent that the mobile home may remain in that mobile home park; and [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The buyer is not permitted to keep the mobile home in that mobile home park or the buyer is not accepted as a tenant in that mobile home park. [1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 104, Pt. B, §3 (NEW); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Interference with sale. A mobile home park owner may not unreasonably interfere with or discourage a tenant's attempt to sell a mobile home situated on a park lot.

[ 1997, c. 213, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 104, §B3 (RPR). 1989, c. 678, §§1-3 (AMD). 1993, c. 642, §39 (AMD). 1997, c. 213, §1 (AMD).



10 §9094-A. Restrictions on sale when a mobile home park is sold

1. Notice of offer to purchase the mobile home park. Except as provided in subsection 3, if the owner of a mobile home park receives an offer to purchase the mobile home park and the park owner intends to accept that offer, the owner shall give 45 days' written notice to tenants of the mobile home park. The notice must indicate that the owner has received an offer to purchase the mobile home park and that the owner intends to accept that offer. During the 45-day notice period, the owner may not execute a contract for the purchase and sale of the mobile home park. The owner must mail by regular mail a separate notice to each park tenant.

[ 1989, c. 768, (NEW) .]

2. Option contract. Nothing in this subsection prohibits the owner of a mobile home park from obtaining at any time from a buyer an option to sell the mobile home park if:

A. The option does not bind the owner who obtains the option to sell the park to the buyer; and [1989, c. 768, (NEW).]

B. The option of the owner may not be exercised prior to expiration of the 45-day notice provided for in subsection 1. [1989, c. 768, (NEW).]

[ 1989, c. 768, (NEW) .]

3. Exception; no change of use for 2 years. The owner of a mobile home park may sell the park without notifying tenants in the manner provided by subsection 1 if the purchase and sale agreement for the mobile home park provides for a deed containing a covenant, enforceable by tenants of the mobile home park, that forbids the purchaser from changing the use of the mobile home park for 2 years after the transfer.

[ 1989, c. 768, (NEW) .]

4. Enforcement. A mobile homeowner, group of mobile homeowners or a mobile homeowners' association aggrieved by a violation of this section may bring an action in Superior Court against the violator for injunctive relief, damages and attorney's fees.

[ 1989, c. 768, (NEW) .]

5. Supplemental notice and use restrictions. Nothing in this section prohibits the owner of a mobile home park from providing notice or establishing use restrictions in addition to those required under this section.

[ 1989, c. 768, (NEW) .]

SECTION HISTORY

1989, c. 768, (NEW).



10 §9095. Restrictions on the purchase of fuel oil or bottled gas

Except as provided in subsection 1, no mobile home park owner or operator may require, as a condition of tenancy or continued tenancy, that a mobile home owner or dweller purchase fuel oil or bottled gas from any particular fuel oil or bottled gas dealer or distributor. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

1. Centralized distribution system. This section does not apply to a mobile home park owner or operator who provides a centralized distribution system for fuel oil or bottled gas, or both, for residents in the park. No mobile home park owner or operator who provides such a centralized distribution system may charge residents more than the average retail price charged by other retail distributors for fuel oil or bottled gas in the county in which the mobile home park is located.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



10 §9096. Space for purchaser of mobile home from owner of park

A tenancy or other estate at will or lease in a mobile home park may not be terminated solely for the purpose of making the tenant's space in the park available for a person who purchased a mobile home from the owner of the mobile home park or the owner's agents. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



10 §9097. Terms of rental agreement

1. Eviction of tenant. A tenancy may be terminated by a park owner or operator only for one or more of the following reasons:

A. Nonpayment of rent, utility charges or reasonable incidental service charges, except that no action for possession may be maintained if, prior to the expiration of a notice to quit, the tenant pays or tenders all arrearages due plus 5% of the outstanding rent or a maximum of $5 as liquidated damages; [1997, c. 27, §1 (AMD).]

B. Failure of the tenant or the tenant's cohabitees, guests or invitees to comply with local ordinances or state or federal law, rules or regulations relating to mobile homes or mobile home parks, as long as the tenant first is given written notice of failure to comply with those restrictions and a reasonable opportunity to comply with the restrictions; [1997, c. 27, §1 (AMD).]

C. Damage by the tenant or the tenant's cohabitees, guests or invitees to the demised property, except for reasonable wear and tear; [1997, c. 27, §1 (AMD).]

D. Repeated conduct of the tenant or the tenant's cohabitees, guests or invitees upon the mobile home park premises that disturbs the peace and quiet or safety of other tenants in the mobile home park; [1997, c. 27, §1 (AMD).]

E. Failure of the tenant or the tenant's cohabitees, guests or invitees to comply with reasonable written rules of the mobile home park as established by the park owner or operator in the rental agreement at the beginning of the tenancy or as subsequently amended, as long as the tenant first is given written notice of failure to comply and a reasonable opportunity to comply with those rules; [1997, c. 27, §1 (AMD).]

F. Condemnation or change of use of the mobile home park, as long as, in the case of change of use, one year's notice is given in writing to the tenant, unless at the beginning of the tenancy the tenant is given notice of the scheduled change of use; [1997, c. 27, §1 (AMD).]

G. Renovation or reconstruction of any portions of the park, if:

(1) In the case of a temporary eviction, the park owner or operator:

(a) Gives affected tenants 30 days' notice in writing, unless the temporary eviction is necessary to correct conditions posing an immediate threat to one or more tenants' health or safety; and

(b) Pays the removal and relocation costs of tenants, except for those tenants who agree otherwise in a signed writing separate from the lease; or

(2) In the case of a permanent eviction, other than an eviction due to reconstruction or renovation required by a federal, state or local governmental body, of one or more mobile homes currently located in the park, the park owner or operator:

(a) Gives each tenant one year's notice in writing; or

(b) To each tenant for whose home the park owner has found a reasonable alternative location acceptable to the tenant, gives 6 months' written notice and pays removal and relocation costs; [1989, c. 662, (RPR).]

H. Under terms and expressed conditions in the original lease or rental agreement that is entered into by the tenant and landlord; or [1997, c. 27, §1 (AMD).]

I. Violation by a tenant or the tenant's cohabitees, guests or invitees of paragraph A, B or E, 3 or more times in a 12-month period, notwithstanding the fact that the tenant in each case corrected the violation after being notified of the violation by the park owner or operator. For purposes of termination under this paragraph, the tenant or the tenant's cohabitees, guests or invitees must have engaged in at least 3 separate instances of misconduct. [1997, c. 27, §1 (AMD).]

[ 1997, c. 27, §1 (AMD) .]

1-A. Retaliation. The court may not order the termination of any tenancy if the tenant proves that the eviction action is primarily in retaliation for:

A. The tenant's participation in establishing, or membership in, an organization concerned with landlord-tenant relationships; or [1989, c. 650, (NEW).]

B. The tenant's assertion of any right under this chapter. [1989, c. 650, (NEW).]

[ 1989, c. 650, (NEW) .]

1-B. Abandoned mobile home or manufactured housing. Manufactured housing that is abandoned or unclaimed by a tenant following the tenant's eviction in accordance with this section and section 9097-B must be disposed of by a mobile home park owner or operator as follows. For purposes of this subsection, "manufactured housing" includes all housing described in section 9002, subsection 7 located in a land lease community or mobile home park.

A. After a mobile home park owner or operator obtains a judgment for forcible entry and detainer, the mobile home park owner or operator shall send written notice by first-class mail, with proof of mailing, to the last known address of the tenant with a copy to the lienholder, if known. The notice must set forth the mobile home park owner's or operator's intent to dispose of the manufactured housing. The notice must advise the tenant and lienholder, if known, that if the tenant or lienholder does not respond to the notice within 14 calendar days the mobile home park owner or operator may dispose of the property as set forth in this subsection. If the tenant or lienholder does respond to the notice, the tenant or lienholder shall take possession of the property within 21 calendar days. Subsection 2-B applies with respect to the rights and responsibilities of the lienholder. [2011, c. 127, §1 (NEW).]

B. If a tenant or lienholder claims ownership of the manufactured housing within 14 calendar days after the notice under paragraph A is sent, the tenant or lienholder shall take possession of the property within 21 calendar days of claiming ownership. If the tenant or lienholder timely claims the property but is not able to move the property within 21 days due to weather or posted road conditions, the mobile home park owner or operator shall allow the tenant or lienholder to remove the property after the 21-day period but the mobile home park owner or operator may charge for any additional costs incurred as a result of the delay. [2011, c. 127, §1 (NEW).]

C. If a tenant or lienholder does not claim ownership of the property within 14 calendar days after the notice under paragraph A is sent or fails to take possession of the property after claiming ownership pursuant to paragraph B, the mobile home park owner or operator may take one or more of the following actions:

(1) Condition the release of the property to the tenant or lienholder upon payment of all rental arrearages, damages, costs of legal fees and costs of storage;

(2) Sell any property for a reasonable fair market price and apply all proceeds to rental arrearages, damages, costs of storage, marketing expenses, legal fees and outstanding taxes. Any balance must be sent to the tenant's or lienholder's last known mailing address and, if returned to the sender, the balance must be forwarded to the Treasurer of State; and

(3) Dispose of any property that has no reasonable fair market value. [2011, c. 127, §1 (NEW).]

[ 2011, c. 127, §1 (NEW) .]

2. Notice. A tenancy in a mobile home park may be terminated only by:

A. The tenant giving at least 45 days' notice of termination to the park owner; or [1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The park owner entitled under subsection 1 to the mobile home space giving at least 45 days' notice of termination in writing to the tenant. If the landlord or the landlord's agent has made at least 3 witnessed good faith efforts made on 3 separate days to serve the tenant, service may be accomplished by both mailing the notice by first class mail to the tenant's last known address and by leaving the notice at the tenant's space in the park.

(1) In cases where the reason for eviction is nonpayment of rent, the tenancy may be terminated by 30 days' notice given in the same manner provided that the notice for eviction contains notice of the amount owed and a statement indicating that the tenant can negate the effect of the notice of termination as it applies to rent arrearage if the tenant pays the full amount of rent due before the expiration of the notice.

(2) In cases in which the reason for eviction is one listed in subsection 1, paragraph B, C, D, E, H or I, the 45 days' notice of termination must refer to relevant provisions of the lease or mobile home park rules and must state the reasons for the termination. [1993, c. 211, §1 (AMD).]

[ 1993, c. 211, §1 (AMD) .]

2-A. Notice to lienholders.

[ 1999, c. 207, §2 (RP) .]

2-B. Responsibilities of park operator and lienholder. The responsibilities of the mobile home park operator and the holder of a lien on the tenant's mobile home are as follows.

A. In the event the park operator moves to evict a tenant and there is a lien on the tenant's home, if the holder of the lien has provided the park operator with a notice of the lien and the notice includes the lienholder's mailing address, then prior to evicting the tenant who resides in that mobile home, the park operator shall give notice of the eviction in writing by certified mail to the lienholder at the time the park operator serves the tenant with a notice to quit. Following receipt of this notice from the park operator, the lienholder shall:

(1) Declare, in writing and by certified mail, to the park operator that the lienholder intends to take possession of the mobile home and assume tenancy in the park. The lienholder shall pay to the park operator:

(a) Any arrearage for rent and other recurring monthly fees owed the park operator by the tenant at the time of issuance of the notice to quit;

(b) Rent and other charges that become due subsequent to issuance of the notice to quit. Rent and charges imposed pursuant to this division may not exceed 3 months of those rents and charges; and

(c) Rent and other charges that become due subsequent to the issuance of a forcible entry and detainer or, if no forcible entry and detainer is issued, following abandonment by the tenant or possession of the home by the lienholder; or

(2) Declare, in writing and by certified mail, to the park operator that the lienholder intends to take possession of the mobile home but not assume tenancy in the park. The lienholder also shall:

(a) Pay to the park operator any arrearage for rent and other recurring monthly fees owed the park operator by the tenant at the time of issuance of the notice to quit; and

(b) Remove the mobile home from the mobile home park.

The arrearage for which the lienholder is responsible may not exceed 3 months rent and recurring fees. [1999, c. 207, §3 (NEW).]

B. In the event that the holder of a lien on a mobile home in a mobile home park intends to repossess that home, the holder of the lien shall provide the park operator with a notice that it holds a lien, which notice must include the lienholder's mailing address and shall:

(1) Give notice in writing and by certified mail to the park operator of the lienholder's intent to repossess and that the lienholder intends to leave the mobile home in the park and assume tenancy in the park. The lienholder also shall pay to the park operator any arrearage for rent and other recurring monthly fees owed the park operator by the tenant at the time it takes possession of the mobile home and all rent and other charges that become due subsequent to the time it takes possession of the mobile home; or

(2) Give notice in writing and by certified mail to the park operator of the lienholder's intent to repossess and that it does not intend to leave the mobile home nor assume tenancy in the park. The lienholder also shall pay to the park operator any arrearage for rent and other recurring monthly fees owed the park operator by the tenant at the time it takes possession of the mobile home and all rent and other charges that become due subsequent to the time it takes possession of the mobile home until the lienholder physically removes the mobile home from the park.

The arrearage for which the lienholder is responsible may not exceed 3 months rent and other recurring fees. [1999, c. 207, §3 (NEW).]

Notwithstanding this subsection, the lienholder and the park operator may agree to an alternative arrangement if they so choose.

[ 1999, c. 207, §3 (NEW) .]

3. Fees. The owner of a mobile home park or the owner's agents may not charge any fees to tenants other than charges for rent, utilities, reasonable incidental service charges, entrance fees or security deposits, unless otherwise provided for in the original lease or agreement. The owner of a mobile home park or the owner's agents may not charge any entrance fee, regardless of what that fee is called, to a tenant who is moving into a mobile home currently in the mobile home park that is greater than 2 times the amount of the monthly rent.

[ 2005, c. 156, §1 (AMD) .]

4. Rules. A mobile home park owner may adopt reasonable rules governing the conduct of tenants, if the rules are reasonably related to preserving the order and peace of other tenants and the mobile home park. A park rule may not be unreasonable, unfair or unconscionable. Any rule or change in rent that does not apply uniformly to all park tenants creates a rebuttable presumption that the rule or change in rent is unfair unless the rule or change in rent is made by majority vote of all the members in a resident-owned cooperative. Any park rule that does not comply with this section is void. For purposes of this subsection, "resident-owned cooperative" means a corporation or other legal entity that owns the mobile home park, the ownership interest in which is held only by residents of the mobile home park.

[ 1991, c. 738, (AMD) .]

5. Tenant to be given copy of rules and applicable laws. Before any rental agreement is entered into, the owner must provide each tenant who resides in the park and all prospective tenants with:

A. A written copy of the rules of the mobile home park; and [1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A written copy of this chapter. [1989, c. 104, Pt. B, §5 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 104, Pt. B, §5 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Enforcement. In addition to any other remedy under this chapter, any mobile home park resident may sue to enforce any provision of this section and the court may award damages or grant injunctive or other appropriate relief.

[ 1989, c. 104, Pt. B, §6 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

7. Waiver prohibited. No lease or rental agreement, oral or written, may contain any provision by which the tenant waives any rights under this chapter. Any such waiver is contrary to public policy and unenforceable.

[ 1989, c. 104, Pt. B, §7 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

8. Written or oral rental agreement. Nothing in this section may be construed to permit a park owner or operator to vary the terms of a written or oral rental agreement without the express written consent of the tenant.

[ 1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

9. Rental agreements involving children.

[ 1989, c. 104, Pt. B, §8 (RP); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

10. Discrimination against tenants with children prohibited. Discrimination against any tenant with children is prohibited in accordance with Title 5, chapter 337.

[ 2005, Pt. B, §7 (AMD) .]

11. Breach of warranty of habitability as an affirmative defense. In an action brought by a mobile home park owner to terminate a rental agreement on the ground that the tenant is in arrears in the payment of rent, the tenant may raise, as a defense, any alleged violation of the implied warranty and covenant of habitability provided that:

A. The tenant gave the mobile home park owner, or the owner's agent has received, actual notice of the alleged violation while the tenant was current in rental payments; [1989, c. 687, (NEW).]

B. The park owner or operator unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy the condition; and [1989, c. 687, (NEW).]

C. The condition was not caused by the tenant or another person acting under the tenant's control. [1989, c. 687, (NEW).]

Upon finding that the leased premises is not fit for human habitation, the court shall permit the tenant either to terminate the rental agreement without prejudice or to reaffirm the rental agreement and the court shall assess against the tenant an amount equal to the reduced fair rental value of the property for the period during which rent is owed. The reduced amount of rent owed is to be paid on a pro rata basis, unless the parties agree otherwise, and payments are due at the same intervals as rent for the current rental period. The mobile home park owner may not charge the tenant for the full rental value of the property until the property is fit for human habitation.

[ 1989, c. 687, (NEW) .]

12. Application; mobile homes owned by park. If a park owner or operator owns a mobile home in the mobile home park and rents that mobile home, termination of the tenancy is governed by the terms of the lease. If there is no lease agreement, the tenancy is a tenancy at will and termination is governed by Title 14, section 6002.

[ 1999, c. 287, §1 (NEW) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§B4-9,C8,10 (AMD). 1989, c. 650, (AMD). 1989, c. 652, (AMD). 1989, c. 662, (AMD). 1989, c. 687, (AMD). 1991, c. 738, (AMD). 1993, c. 180, §1 (AMD). 1993, c. 211, §1 (AMD). 1995, c. 365, §2 (AMD). 1997, c. 27, §1 (AMD). 1999, c. 207, §§2,3 (AMD). 1999, c. 287, §1 (AMD). 2005, c. 156, §1 (AMD). 2005, c. 683, §B7 (AMD). 2011, c. 127, §1 (AMD).



10 §9097-A. Unfair rental contracts

1. Illegal waiver of rights. It is an unfair and deceptive trade practice in violation of Title 5, section 207 for a park owner or operator to use a rental agreement or rule that has the effect of waiving a tenant right established in chapter 953 and, if applicable to mobile home park tenants, Title 14, chapters 709, 710 and 710-A. This subsection does not apply when the law specifically allows the tenant to waive a statutory right during negotiations with the park owner or operator.

[ 1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF) .]

2. Unenforceable provisions. The following rental agreement or rule provisions are specifically declared to be unenforceable and in violation of Title 5, section 207:

A. Any provision that absolves the park owner or operator from liability for the negligence of the park owner or operator or the agent of the park owner or operator; [1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF).]

B. Any provision that requires the tenant to pay the legal fees of the park owner or operator in enforcing the rental agreement; [1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF).]

C. Any provision that requires the tenant to give a lien upon the tenant's property, including a tenant's mobile home, for the amount of any rent or other sums due the park owner or operator; and [1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF).]

D. Any provision that requires the tenant to acknowledge that the provisions of the rental agreement, including tenant rules, are fair and reasonable. [1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF).]

[ 1991, c. 361, §1 (NEW); 1991, c. 361, §3 (AFF) .]

SECTION HISTORY

1991, c. 361, §1 (NEW). 1991, c. 361, §3 (AFF).



10 §9097-B. Entry and detainer

Process of forcible entry and detainer pursuant to Title 14, chapter 709 must be used in mobile home evictions. This process includes mediation under Title 14, chapter 709, subchapter 1. [2007, c. 246, §1 (AMD); 2007, c. 246, §6 (AFF).]

SECTION HISTORY

1995, c. 60, §1 (NEW). 2007, c. 246, §1 (AMD). 2007, c. 246, §6 (AFF).



10 §9097-C. Penalties for late payment of rent

The owner of a mobile home park or the owner's agents may assess a penalty against a tenant for late payment of rent under this section. [2005, c. 156, §2 (NEW).]

1. Late payment. A payment of rent is late if it is not made within 15 days from the time the payment is due.

[ 2005, c. 156, §2 (NEW) .]

2. Maximum penalty. The owner of a mobile home park or the owner's agents may not assess a penalty for the late payment of rent that exceeds 4% of the amount due for one month.

[ 2005, c. 156, §2 (NEW) .]

3. Notice in writing. The owner of a mobile home park or the owner's agents may not assess a penalty for the late payment of rent unless the owner of a mobile home park or the owner's agents gives the tenant written notice at the time the owner of a mobile home park or the owner's agents and tenant enter into the rental agreement that a penalty, up to 4% of one month's rent, may be charged for the late payment of rent.

[ 2005, c. 156, §2 (NEW) .]

SECTION HISTORY

2005, c. 156, §2 (NEW).



10 §9098. Security deposits

1. Maximum security deposit. No lessor of a mobile home park lot may require a security deposit greater than 3 months' rent.

[ 1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Return of security deposit. The following provisions apply to the retention and return of a security deposit.

A. A security deposit or any portion of a security deposit may not be retained to pay for normal wear and tear. [1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. A mobile home park operator shall return to a tenant the full security deposit deposited with the landlord by the tenant, with interest in accordance with subparagraph (4) or, if there is actual cause for retaining the security deposit or any portion of it, the mobile home park operator shall provide the tenant with a written statement, itemizing the reasons for the retention of the security deposit or any portion of it, within 21 days after the termination of the tenancy or the surrender and acceptance of the premises, whichever occurs first.

(1) The written statement itemizing the reasons for the retention of any portion of the security deposit must be accompanied by a full payment of the difference between the security deposit and the amount retained.

(2) The mobile home park operator is deemed to have complied with this section if the operator mails the statement and any payment required to the tenant's last known address.

(3) Nothing in this section precludes the mobile home park operator from retaining the security deposit for nonpayment of rent or nonpayment of utility charges which the tenant was required to pay directly to the mobile home park operator.

(4) The amount of interest that must be returned to a tenant must be either the amount that the mobile home park operator has earned on the security deposit if deposited in an individual segregated bank savings account or a reasonable amount of annual interest. For purposes of this subsection, "a reasonable amount of annual interest" means interest calculated at the Federal Reserve Bank, secondary market, annual interest rate on a 6-month certificate of deposit for each year in which the deposit has been held calculated as of the first business day of each year. [2009, c. 128, §1 (AMD).]

C. If a mobile home park operator fails to provide a written statement or to return the security deposit within the time specified in paragraph B, the park owner or operator forfeits the right to withhold any portion of the security deposit. [1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 2009, c. 128, §1 (AMD) .]

3. Wrongful retention; damages; burden of proof. The following provisions apply to the wrongful retention of a security deposit by a mobile home park operator.

A. If the mobile home park operator fails to return the security deposit and provide the itemized statement within 21 days as specified in subsection 2, paragraph B, the tenant must notify the mobile home park operator of the intention to bring a legal action at least 7 days before commencing the action. If the mobile home park operator fails to return the entire security deposit within the 7-day period, it is presumed that the landlord is willfully and wrongfully retaining the security deposit. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 502, Pt. A, §32 (AMD).]

B. A mobile home park operator who willfully retains a security deposit in violation of this chapter is liable for double the amount of that portion of the security deposit wrongfully withheld from the tenant, together with reasonable attorney's fees and court costs. [1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. B, §10 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. In any court action brought by a tenant under this section, the mobile home park operator has the burden of proving that the operator's withholding of the security deposit, or any portion of it, was not wrongful. [1987, c. 737, Pt. B, §1 (NEW); 1987, c. 737, Pt. C, §106 (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. B, §10 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD); 1989, c. 502, Pt. A, §32 (AMD) .]

4. Return of security deposit to renter. Notwithstanding the definition of "tenant" in section 9091, subsection 5, this section applies to a person who rents a mobile home and rents the mobile home park lot on which the mobile home is located and from whom a mobile home park operator collects a security deposit.

[ 1991, c. 661, §1 (NEW) .]

5. Security deposits. During the term of a tenancy, a security deposit given to a mobile home park operator as part of a residential rental agreement may not be treated as an asset to be commingled with the assets of the landlord. All security deposits must be held in an account of a bank or other financial institution under terms that place the security deposit beyond the claim of creditors of the mobile home park operator, including a foreclosing mortgagee or trustee in bankruptcy, and that provide for transfer of the security deposit to a subsequent mobile home park operator. Upon the transfer of the mobile home park, the new operator shall assume all responsibility for maintaining and returning to tenants all security deposits accounted for and transferred. Upon request by a tenant, a landlord shall disclose the name of the financial institution and the account number where the security deposit is being held. A mobile home park operator may use a single escrow account to hold security deposits from all of the tenants of the mobile home park.

[ 2009, c. 128, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§B10,C8,C10 (AMD). 1989, c. 502, §A32 (AMD). 1991, c. 661, §§1,2 (AMD). 2009, c. 128, §§1, 2 (AMD).



10 §9099. Implied warranty and covenant of habitability

1. Implied warranty of fitness for human habitation. In any written or oral agreement for rental of a space in a mobile home park, the park owner or operator is deemed to covenant and warrant that the space and its associated facilities are fit for human habitation.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

2. Complaints. If a condition exists in a space which renders the space unfit for human habitation, a tenant may file a complaint against the park owner or operator in the District Court or Superior Court. The complaint must state that:

A. A condition, which must be described, endangers or materially impairs the health or safety of the tenants; [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The condition was not caused by the tenant or another person acting under the tenant's control; [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. Written notice of the condition was given without unreasonable delay to the park owner or operator or to the person who customarily collects rent on behalf of the park owner or operator.

(1) This notice requirement may be satisfied by actual notice to the person who customarily collects rents on behalf of the park owner or operator; [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The park owner or operator unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy the condition; and [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

E. The tenant was current in rental payments owing to the park owner or operator when written notice was given. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

3. Remedies. If a complaint is filed under this section, the court shall enter any temporary restraining orders that are necessary to protect the health or well-being of tenants or of the public. If the court finds that the allegations in the complaint are true, the park owner or operator is deemed to have breached the warranty of fitness for human habitation established by this section as of the date when actual notice of the condition was given to the park owner or operator. In addition to any other relief or remedies which may otherwise exist, the court may take one or more of the following actions.

A. The court may issue appropriate injunctions ordering the park owner or operator to repair all conditions which endanger or materially impair the health or safety of the tenant. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

B. The court may determine the fair value of the tenant's use and occupancy of the space from the date when the park owner or operator received actual notice of the condition until the time that the condition is repaired and further declare what, if any, money the tenant owes the park owner or operator or what, if any, rebate the park owner or operator owes the tenant for rent paid in excess of the value of use and occupancy. In making this determination, there is a rebuttable presumption that the rental amount equals the fair value of the space free from any condition rendering it unfit for human habitation. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

C. The court may authorize the tenant to temporarily vacate the space if the space must be vacant during necessary repairs. No use and occupation charge may be incurred by a tenant until the tenant resumes occupation of the space. If the park owner or operator offers reasonable alternative housing accommodations, the court may not surcharge the park owner or operator for alternate tenant housing during the period of necessary repairs. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

D. The court may enter any other orders that it considers necessary to accomplish the purposes of this section. The court may not award consequential damages for breach of the warranty of fitness for human habitation. [1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

4. Waiver. A written agreement under which the tenant accepts specified conditions which may violate the warranty of fitness for human habitation in return for a stated reduction in rent or other specified fair consideration is binding on the tenant and the park owner or operator.

Any agreement, other than as provided in this subsection, by a tenant to waive any of the rights or benefits provided by this section is void.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

5. Municipal ordinance or rule. Municipalities may adopt or retain, by ordinances or rules, standards more stringent than those provided in this section. Any less restrictive municipal ordinance or rule establishing standards is invalid and suspended by this section.

[ 1987, c. 737, Pt. C, §1 and Pt (NEW); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD) .]

6. Applicability to renter. Notwithstanding the definition of "tenant" in section 9091, subsection 5, this section applies to a person who rents a mobile home and rents the mobile home park lot on which the mobile home is located from a mobile home park operator.

[ 1991, c. 661, §2 (NEW) .]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



10 §9100. Violations

A violation of this chapter is a violation of Title 5, chapter 10, the unfair trade practices laws. [1989, c. 104, Pt. B, §11 (AMD); 1989, c. 104, Pt. C, §§8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§B1,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§B11,C8,C10 (AMD).









Part 12: ENERGY

Chapter 1001: ENERGY TESTING LABORATORY OF MAINE

10 §9101. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §1 (NEW). 1983, c. 320, §1 (RP).



10 §9102. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §1 (NEW). 1979, c. 606, §§3-5 (AMD). 1983, c. 320, §1 (RP).



10 §9103. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §1 (NEW). 1983, c. 320, §1 (RP).



10 §9104. Records (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 569, §1 (NEW). 1983, c. 320, §1 (RP).






Chapter 1003: NORTHERN MAINE TRANSMISSION CORPORATION

10 §9201. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 513, §6 (NEW).]

1. Corporation. "Corporation" means the Northern Maine Transmission Corporation established in section 9202, subsection 1.

[ 1999, c. 513, §6 (NEW) .]

2. Fund. "Fund" means the Northern Maine Transmission Corporation Fund established in section 9204.

[ 1999, c. 513, §6 (NEW) .]

3. Authority. "Authority" means the Finance Authority of Maine.

[ 1999, c. 513, §6 (NEW) .]

SECTION HISTORY

1999, c. 513, §6 (NEW).



10 §9202. Northern Maine Transmission Corporation established

1. Establishment and purpose. The Northern Maine Transmission Corporation is established as a body corporate and politic and public instrumentality of the State. The corporation is a special purpose corporation formed and managed as a subsidiary of the authority. The exercise by the corporation of the powers conferred by this chapter is deemed the performance of essential public functions. The purpose of the corporation is to:

A. Evaluate electric transmission interconnections between northern Maine and the rest of the United States and Canada, the transmission of natural gas or other energy resources in northern Maine and the construction of additional electric generation facilities in or adjacent to northern Maine; and [2003, c. 506, §6 (NEW).]

B. Examine the need for and viability of and, in its discretion, finance, permit, construct, own in whole or in part, operate or otherwise facilitate the construction or operation of:

(1) Electric transmission lines necessary to connect electric utilities in northern Maine with the transmission grid of the United States or Canada; or

(2) Facilities for the transmission of natural gas and generation or production and transfer of any other energy resources in the northern region of the State. [2003, c. 506, §6 (NEW).]

[ 2003, c. 506, §6 (AMD) .]

1-A. Construction; other approvals. This chapter may not be interpreted to exempt the construction, ownership or operation of any project or facility from any approval required by law or rule, including but not limited to any approval required pursuant to Title 35-A, chapter 21, or to alter the franchise rights of any transmission and distribution utility.

The corporation may not finance, permit, construct, own in whole or in part or operate any electric transmission line capable of operating at 69 kilovolts or more unless the Public Utilities Commission has issued a certificate of public convenience for the construction of the line pursuant to Title 35-A, section 3132.

[ 2003, c. 506, §7 (NEW) .]

1-B. Records disclosure and confidentiality. Records of the corporation, as a subsidiary of the authority, are subject to the disclosure and confidentiality provisions governing the records of the authority under section 975-A.

[ 2003, c. 506, §7 (NEW) .]

2. Board. The powers of the corporation are exercised by a board of directors, referred to in this section as the "board," that consists of 7 members.

[ 1999, c. 513, §6 (NEW) .]

3. Membership and appointment of directors. The directors of the board are the following 7 members:

A. The chief executive officer of the authority or the chief executive officer's designee; [1999, c. 513, §6 (NEW).]

B. The Treasurer of State or the treasurer's designee; and [1999, c. 513, §6 (NEW).]

C. Five people who have substantial knowledge of or experience in the electric utility industry, appointed by the Governor, including:

(1) A representative of the investor-owned electric utilities of the northern region of the State who must be experienced in electric transmission matters;

(2) A representative of the publicly owned and member-owned electric utilities of the northern region of the State, who must be experienced in financial matters;

(3) A representative of the residential consumers of the northern region of the State, who must be experienced in business matters;

(4) A representative of industrial customers of the northern region of the State, who must be experienced in the generation, transmission or purchase of electricity; and

(5) A member of the public with a demonstrated expertise in the economic development of the northern region of the State. [1999, c. 513, §6 (NEW).]

[ 1999, c. 513, §6 (NEW) .]

4. Terms. Members designated under subsection 3, paragraphs A and B serve during their tenure in the position they fill on the board. A vacancy among members appointed by the Governor is filled in the same manner as the original appointment for the unexpired term of that position. Members appointed by the Governor serve an initial term of 4 years and, upon completion of the term, the members are appointed as follows:

A. One member for one year; [1999, c. 513, §6 (NEW).]

B. One member for 2 years; [1999, c. 513, §6 (NEW).]

C. One member for 3 years; and [1999, c. 513, §6 (NEW).]

D. Two members for 4 years. [1999, c. 513, §6 (NEW).]

[ 1999, c. 513, §6 (NEW) .]

5. Compensation. Directors are compensated according to Title 5, chapter 379.

[ 1999, c. 513, §6 (NEW) .]

SECTION HISTORY

1999, c. 513, §6 (NEW). 2003, c. 506, §§6,7 (AMD).



10 §9203. Powers

The corporation has all the powers necessary or convenient to carry out this chapter including, without limitation, those general powers provided to a nonprofit corporation by the Maine Nonprofit Corporation Act, Title 13-B and including, but not limited to, the following powers. [1999, c. 513, §6 (NEW).]

1. Receipt of money and property. The corporation may accept gifts, grants, bequests or devises from any source, including funds from the Federal Government or any of its political subdivisions, and may do any acts necessary, useful, desirable or convenient in connection with procuring acceptance or disposition of gifts, grants, requests or devises.

[ 1999, c. 513, §6 (NEW) .]

2. Cooperation with public and private entities. The corporation may cooperate fully with any public and private entities as necessary, useful, desirable or convenient to carry out this chapter.

[ 1999, c. 513, §6 (NEW) .]

3. Acceptance of proposals for connections. The corporation shall request and receive proposals from public and private entities to finance, permit, construct or operate any natural gas or electric transmission lines necessary to connect the facilities of any transmission and distribution utilities and natural gas customers in the northern part of the State with the transmission grid and natural gas transmission system outside of northern Maine in the United States or Canada, and may approve those proposals if they are in keeping with the intent of this chapter. If the corporation approves a project, the authority may separately consider providing financing for the project pursuant to section 1053, subsection 6, paragraph F if the proponent of the project submits a completed application to the authority.

[ 2003, c. 506, §8 (AMD) .]

4. Conduct studies. The corporation may conduct or fund such studies, including, but not limited to, feasibility studies, as may be necessary and convenient to the performance of its duties.

[ 2003, c. 506, §9 (NEW) .]

5. Rulemaking. The corporation may adopt any rule, including rules establishing its bylaws, necessary or useful for carrying out any of its powers or duties. Rules adopted under this subsection may provide for fees charged for review of project applications. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 506, §9 (NEW) .]

6. Contracts. The corporation may enter into contracts with the authority for the provision of administrative and underwriting services.

[ 2003, c. 506, §9 (NEW) .]

SECTION HISTORY

1999, c. 513, §6 (NEW). 2003, c. 506, §§8,9 (AMD).



10 §9204. Fund established

1. Establishment of fund. There is established the Northern Maine Transmission Corporation Fund, which must be used to provide funding for activities of the corporation to further its purpose under this chapter. The fund must be deposited with and maintained and administered by the authority and must contain appropriations provided for that purpose, interest accrued on the fund balance, funds received by the corporation to be applied to the fund and funds received in payment of loans. The fund is a nonlapsing revolving fund.

[ 1999, c. 513, §6 (NEW) .]

2. Administrative expenses. Costs and expenses of maintaining, servicing and administering the fund and of performing any powers or duties under this chapter may be paid out of amounts in the fund.

[ 2003, c. 506, §10 (AMD) .]

SECTION HISTORY

1999, c. 513, §6 (NEW). 2003, c. 506, §10 (AMD).



10 §9205. Tax exemption

1. Bonds or notes. All bonds, notes or other evidences of indebtedness issued under this chapter are issued by a political subdivision or a body corporate and politic of the State and for an essential public and governmental purpose. Those bonds, notes or other evidences of indebtedness, the interest on them and the income from them, including any profit on their sale, and all activities of the corporation and fees, charges, funds, revenue, income and other money of the corporation, whether or not pledged or available to pay or secure the payment of those bonds, notes or other evidences of indebtedness or interest on them, are exempt from all taxation franchise fees or special assessments of whatever kind except for transfer, inheritance and estate taxes.

[ 1999, c. 513, §6 (NEW) .]

2. Property taxes. All real and personal property acquired by the corporation is subject to taxes to the same extent as real and personal property owned by other electric utilities.

[ 1999, c. 513, §6 (NEW) .]

SECTION HISTORY

1999, c. 513, §6 (NEW).









Part 13: ELECTRONIC COMMERCE

Chapter 1051: UNIFORM ELECTRONIC TRANSACTION ACT

10 §9401. Short title

This chapter may be known and cited as the "Uniform Electronic Transactions Act." [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9402. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 762, §2 (NEW).]

1. Agreement. "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

[ 1999, c. 762, §2 (NEW) .]

2. Automated transaction. "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course of forming a contract, performing under an existing contract or fulfilling an obligation required by the transaction.

[ 1999, c. 762, §2 (NEW) .]

3. Computer program. "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

[ 1999, c. 762, §2 (NEW) .]

4. Contract. "Contract" means the total legal obligation resulting from the parties' agreement as affected by this chapter and other applicable law.

[ 1999, c. 762, §2 (NEW) .]

5. Electronic. "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

[ 1999, c. 762, §2 (NEW) .]

6. Electronic agent. "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances, in whole or in part, without review or action by an individual.

[ 1999, c. 762, §2 (NEW) .]

7. Electronic record. "Electronic record" means a record created, generated, sent, communicated, received or stored by electronic means.

[ 1999, c. 762, §2 (NEW) .]

8. Electronic signature. "Electronic signature" means an electronic sound, symbol or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

[ 1999, c. 762, §2 (NEW) .]

9. Governmental agency. "Governmental agency" means an executive, legislative or judicial agency, department, board, commission, authority, institution or instrumentality of the Federal Government or of a state or of a county, municipality or other political subdivision of a state.

[ 1999, c. 762, §2 (NEW) .]

10. Information. "Information" means data, text, images, sounds, codes, computer programs, software, databases or the like.

[ 1999, c. 762, §2 (NEW) .]

11. Information processing system. "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying or processing information.

[ 1999, c. 762, §2 (NEW) .]

12. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation or any other legal or commercial entity.

[ 1999, c. 762, §2 (NEW) .]

13. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 1999, c. 762, §2 (NEW) .]

14. Security procedure. "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. "Security procedure" includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption or callback or other acknowledgment procedures.

[ 1999, c. 762, §2 (NEW) .]

15. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States. "State" includes an Indian tribe or band or Alaskan native village that is recognized by federal law or formally acknowledged by a state.

[ 1999, c. 762, §2 (NEW) .]

16. Transaction. "Transaction" means an action or set of actions occurring between 2 or more persons relating to the conduct of business, commercial or governmental affairs.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9403. Scope

1. General rule. Except as otherwise provided in subsection 2, this chapter applies to electronic records and electronic signatures relating to a transaction.

[ 1999, c. 762, §2 (NEW) .]

2. Exceptions. This chapter does not apply to a transaction to the extent it is governed by:

A. A law governing the creation and execution of wills, codicils or testamentary trusts; and [1999, c. 762, §2 (NEW).]

B. The Uniform Commercial Code other than Title 11, section 1-1306 and Articles 2 and 2-A. [2009, c. 325, Pt. B, §2 (AMD); 2009, c. 325, Pt. B, §27 (AFF).]

[ 2009, c. 325, Pt. B, §2 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

3. Limitation of exception. This chapter applies to an electronic record or electronic signature otherwise excluded from the application of this chapter under subsection 2 to the extent it is governed by a law other than those specified in subsection 2.

[ 1999, c. 762, §2 (NEW) .]

4. Other law. A transaction subject to this chapter is also subject to other applicable substantive law.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW). 2009, c. 325, Pt. B, §2 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



10 §9404. Prospective application

This chapter applies to any electronic record or electronic signature created, generated, sent, communicated, received or stored on or after the effective date of this chapter. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9405. Use of electronic records and electronic signatures; variation by agreement

1. Electronic means or form not required. This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored or otherwise processed or used by electronic means or in electronic form.

[ 1999, c. 762, §2 (NEW) .]

2. Consent. This chapter applies only to transactions between parties, each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

[ 1999, c. 762, §2 (NEW) .]

3. Other transactions. A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

[ 1999, c. 762, §2 (NEW) .]

4. Variance by agreement. Except as otherwise provided in this chapter, the effect of any of the provisions of this chapter may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

[ 1999, c. 762, §2 (NEW) .]

5. Conclusions of law. Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable law.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9406. Construction and application

This chapter must be construed and applied: [1999, c. 762, §2 (NEW).]

1. Facilitation. To facilitate electronic transactions consistent with other applicable law;

[ 1999, c. 762, §2 (NEW) .]

2. Reasonable practices. To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

[ 1999, c. 762, §2 (NEW) .]

3. General purpose. To effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9407. Legal recognition of electronic records, electronic signatures and electronic contracts

1. Form. An electronic record or electronic signature may not be denied legal effect or enforceability solely because it is in electronic form.

[ 1999, c. 762, §2 (NEW) .]

2. Formation. A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

[ 1999, c. 762, §2 (NEW) .]

3. Writing. If a law requires a record to be in writing, an electronic record satisfies the law.

[ 1999, c. 762, §2 (NEW) .]

4. Signature. If a law requires a signature, an electronic signature satisfies the law.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9408. Provision of information in writing; presentation of records

1. Writing. If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

[ 1999, c. 762, §2 (NEW) .]

2. Records. If a law other than this chapter requires a record to be posted or displayed in a certain manner; to be sent, communicated or transmitted by a specified method; or to contain information that is formatted in a certain manner, the following rules apply:

A. The record must be posted or displayed in the manner specified in the other law; [1999, c. 762, §2 (NEW).]

B. Except as otherwise provided in subsection 4, paragraph B, the record must be sent, communicated or transmitted by the method specified in the other law; and [1999, c. 762, §2 (NEW).]

C. The record must contain the information formatted in the manner specified in the other law. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

3. Unenforceable. If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

[ 1999, c. 762, §2 (NEW) .]

4. Variance by agreement. The requirements of this section may not be varied by agreement, but:

A. To the extent a law other than this chapter requires information to be provided, sent or delivered in writing but permits that requirement to be varied by agreement, the requirement under subsection 1 that the information be in the form of an electronic record capable of retention may also be varied by agreement; and [1999, c. 762, §2 (NEW).]

B. A requirement under a law other than this chapter to send, communicate or transmit a record by certified mail, return receipt requested; first-class mail, postage prepaid; or regular United States mail may be varied by agreement to the extent permitted by the other law. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9409. Attribution and effect of electronic record and electronic signature

1. Attributable to person. An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

[ 1999, c. 762, §2 (NEW) .]

2. Effect of attribution to person. The effect of an electronic record or electronic signature attributed to a person under subsection 1 is determined from the context and surrounding circumstances at the time of its creation, execution or adoption, including the parties' agreement, if any, and otherwise as provided by law.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9410. Effect of change or error

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply. [1999, c. 762, §2 (NEW).]

1. Security procedure used. If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure but the other party has not and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

[ 1999, c. 762, §2 (NEW) .]

2. Electronic agent. In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of a person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

A. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person; [1999, c. 762, §2 (NEW).]

B. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and [1999, c. 762, §2 (NEW).]

C. Has not used or received any benefit or value from the consideration, if any, received from the other person. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

3. Other law. If neither subsection 1 nor subsection 2 is applicable, the change or error has the effect provided by other law, including the law governing mistake, and the parties' contract, if any.

[ 1999, c. 762, §2 (NEW) .]

4. Variance by agreement. Subsections 2 and 3 may not be varied by agreement.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9411. Notarization and acknowledgment

If a law requires a signature or record to be notarized, acknowledged, verified or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9412. Retention of electronic records; originals

1. Requirement. If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record that:

A. Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and [1999, c. 762, §2 (NEW).]

B. Remains accessible for later reference. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

2. Transmission information. A requirement to retain a record in accordance with subsection 1 does not apply to any information whose sole purpose is to enable the record to be sent, communicated or received.

[ 1999, c. 762, §2 (NEW) .]

3. Agents. A person may satisfy subsection 1 by using the services of another person if the requirements of that subsection are satisfied.

[ 1999, c. 762, §2 (NEW) .]

4. Originals. If a law requires a record to be presented or retained in its original form or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection 1.

[ 1999, c. 762, §2 (NEW) .]

5. Checks. If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection 1.

[ 1999, c. 762, §2 (NEW) .]

6. Evidence; audits. A record retained as an electronic record in accordance with subsection 1 satisfies a law requiring a person to retain a record for evidentiary, audit or like purposes, unless a law enacted after the effective date of this chapter specifically prohibits the use of an electronic record for the specified purpose.

[ 1999, c. 762, §2 (NEW) .]

7. Governmental agencies. This section does not preclude a governmental agency of the State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9413. Admissibility in evidence

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9414. Automated transaction

In an automated transaction, the following rules apply. [1999, c. 762, §2 (NEW).]

1. Interaction of electronic agents. A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

[ 1999, c. 762, §2 (NEW) .]

2. Interaction of electronic agent and individual. A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including an interaction in which the individual performs actions that the individual is free to refuse to perform and that the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

[ 1999, c. 762, §2 (NEW) .]

3. Substantive law. The terms of a contract are determined by the substantive law applicable to it.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9415. Time and place of sending and receipt

1. Sending. Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

A. Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; [1999, c. 762, §2 (NEW).]

B. Is in a form capable of being processed by that information processing system; and [1999, c. 762, §2 (NEW).]

C. Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient that is under the control of the recipient. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

2. Receipt. Unless otherwise agreed between a sender and the recipient, an electronic record is received when it:

A. Enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and [1999, c. 762, §2 (NEW).]

B. Is in a form capable of being processed by that information processing system. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

3. Physical location. Subsection 2 applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection 4.

[ 1999, c. 762, §2 (NEW) .]

4. Place of business. Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply.

A. If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction. [1999, c. 762, §2 (NEW).]

B. If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

5. Actual receipt. An electronic record is received under subsection 2 even if no individual is aware of its receipt.

[ 1999, c. 762, §2 (NEW) .]

6. Contents. Receipt of an electronic acknowledgment from an information processing system described in subsection 2 establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

[ 1999, c. 762, §2 (NEW) .]

7. Legal effect. If a person is aware that an electronic record purportedly sent under subsection 1, or purportedly received under subsection 2, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9416. Transferable records

1. Definition. In this section, "transferable record" means an electronic record that:

A. Would be a note under Title 11, Article 3-A or a document under Title 11, Article 7-A if the electronic record were in writing; and [2009, c. 324, Pt. B, §1 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

B. The issuer of the electronic record expressly has agreed is a transferable record. [1999, c. 762, §2 (NEW).]

[ 2009, c. 324, Pt. B, §1 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

2. Control. A person has control of a transferable record if an information processing system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

[ 1999, c. 762, §2 (NEW) .]

3. Compliance. An information processing system satisfies subsection 2, and a person is deemed to have control of a transferable record, if the transferable record is created, stored and assigned in such a manner that:

A. A single authoritative copy of the transferable record exists that is unique, identifiable and, except as otherwise provided in paragraphs D, E and F, unalterable; [1999, c. 762, §2 (NEW).]

B. The authoritative copy identifies the person asserting control as:

(1) The person to which the transferable record was issued; or

(2) If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred; [1999, c. 762, §2 (NEW).]

C. The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian; [1999, c. 762, §2 (NEW).]

D. Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control; [1999, c. 762, §2 (NEW).]

E. Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and [1999, c. 762, §2 (NEW).]

F. Any revision of the authoritative copy is readily identifiable as authorized or unauthorized. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

4. Holders. Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in Title 11, section 1-1201, subsection (21), of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under the Uniform Commercial Code, including, if the applicable statutory requirements under Title 11, section 3-1302, subsection (1); Title 11, section 7-1501; or Title 11, section 9-308 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated or a purchaser, respectively. Delivery, possession and indorsement are not required to obtain or exercise any of the rights under this subsection.

[ 2009, c. 652, Pt. A, §8 (AFF); 2009, c. 652, Pt. A, §7 (RPR) .]

5. Obligors. Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under the Uniform Commercial Code.

[ 1999, c. 762, §2 (NEW) .]

6. Proof. If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person seeking to enforce the transferable record is in control of the transferable record. Proof includes access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW). 2009, c. 324, Pt. B, §§1, 2 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2009, c. 325, Pt. B, §3 (AMD). 2009, c. 325, Pt. B, §27 (AFF). 2009, c. 652, Pt. A, §7 (AMD). 2009, c. 652, Pt. A, §8 (AFF).



10 §9417. Creation and retention of electronic records and conversion of written records by governmental agencies

Each governmental agency of the State shall determine whether, and the extent to which, it will create and retain electronic records and convert written records to electronic records. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9418. Acceptance and distribution of electronic records by governmental agencies

1. Option. Except as otherwise provided in section 9412, subsection 6, each governmental agency of the State shall determine whether, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use and rely upon electronic records and electronic signatures.

[ 1999, c. 762, §2 (NEW) .]

2. Specifics. To the extent that a governmental agency uses electronic records and electronic signatures under subsection 1, the governmental agency, giving due consideration to security, may specify:

A. The manner and format in which the electronic records must be created, generated, sent, communicated, received and stored and the systems established for those purposes; [1999, c. 762, §2 (NEW).]

B. If electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record and the identity of, or criteria that must be met by, any 3rd party used by a person filing a document to facilitate the process; [1999, c. 762, §2 (NEW).]

C. Control processes and procedures as appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality and ability to be audited of electronic records; and [1999, c. 762, §2 (NEW).]

D. Any other required attributes for electronic records that are specified for corresponding nonelectronic records or reasonably necessary under the circumstances. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

3. Not mandatory. Except as otherwise provided in section 9412, subsection 6, this chapter does not require a governmental agency of the State to use or permit the use of electronic records or electronic signatures.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9419. Interoperability

A governmental agency of the State that adopts standards pursuant to section 9418 may encourage and promote consistency and interoperability with similar requirements adopted by other governmental agencies of this State and other states and the Federal Government and nongovernmental persons interacting with governmental agencies of the State. If appropriate, those standards may specify differing levels of standards from which governmental agencies of the State may choose in implementing the most appropriate standard for a particular application. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9420. Paperless billing

1. Prohibition of certain fees. Except as authorized by federal law and regulation, a customer of a person may not be penalized by that person for opting out of receiving from the person a billing statement by electronic record rather than in paper form. A person may offer an incentive to a customer to accept a billing statement from the person by electronic record rather than in paper form.

[ 2011, c. 226, §1 (NEW) .]

2. Exemption. Subsection 1 does not apply to a person that is a depository institution, as defined in Title 32, section 16102, subsection 5, an affiliate of a depository institution or a subsidiary that is owned and controlled by the depository institution and that is regulated by a state or federal banking agency.

[ 2011, c. 226, §1 (NEW) .]

SECTION HISTORY

2011, c. 226, §1 (NEW).






Chapter 1053: MAINE DIGITAL SIGNATURE ACT

10 §9501. Short title

This chapter may be known and cited as the "Maine Digital Signature Act." [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9502. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 762, §2 (NEW).]

1. Digital signature. "Digital signature" means a computer-created electronic signature that:

A. Is intended by the person using it to have the same force and effect as the use of a manual signature; [1999, c. 762, §2 (NEW).]

B. Is unique to the person using it; [1999, c. 762, §2 (NEW).]

C. Is capable of verification; [1999, c. 762, §2 (NEW).]

D. Is under the sole control of the person using it; and [1999, c. 762, §2 (NEW).]

E. Is linked to data in such a manner that it is invalidated if the data are changed. [1999, c. 762, §2 (NEW).]

[ 1999, c. 762, §2 (NEW) .]

2. Electronic signature. "Electronic signature" has the same meaning as used in chapter 1051.

[ 1999, c. 762, §2 (NEW) .]

3. State agency. "State agency" means a state department, agency, office, board, commission, quasi-independent agency, authority or institution.

[ 1999, c. 762, §2 (NEW) .]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9503. Rules adopted by Secretary of State

When a digital signature is used in a transaction involving a state agency, it must conform to rules adopted by the Secretary of State. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9504. Effect of use of digital signature

A digital signature may be accepted as a substitute for, and, if accepted, has the same force and effect as the use of, a manual signature. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9505. Effect of electronic filing with digital signature

A state agency may allow the electronic filing of information required by that agency. Information filed electronically with a state agency utilizing a digital signature has the same force and effect as if filed as a paper document with a manual signature. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9506. Use of digital signature

The use or acceptance of a digital signature is at the option of the parties. Nothing in this chapter requires a state agency to use or permit the use of a digital signature. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).



10 §9507. Construction

Except as otherwise specifically provided, nothing in this chapter may be construed to preempt, replace or otherwise negate the requirements of chapter 1051. [1999, c. 762, §2 (NEW).]

SECTION HISTORY

1999, c. 762, §2 (NEW).






Chapter 1055: MARKETING AND DATA COLLECTION PRACTICES

10 §9551. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 230, §1 (NEW). 2009, c. 560, §1 (RP).



10 §9552. Unlawful collection and use of data from minors (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 230, §1 (NEW). 2009, c. 560, §1 (RP).



10 §9553. Predatory marketing against minors prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 230, §1 (NEW). 2009, c. 560, §1 (RP).



10 §9554. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 230, §1 (NEW). 2009, c. 560, §1 (RP).









Part 14: BUILDING CODE

Chapter 1101: MAINE MODEL BUILDING CODE

10 §9701. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). 2005, c. 200, §1 (AMD). MRSA T. 10, §9707 (RP).



10 §9702. Limitation on code adoption (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). 2005, c. 200, §2 (AMD). MRSA T. 10, §9707 (RP).



10 §9703. Laws in conflict with Maine Model Building Code (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). 2009, c. 344, Pt. B, §§6, 7 (AMD). 2009, c. 344, Pt. E, §2 (AFF). MRSA T. 10, §9707 (RP).



10 §9704. References within code (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). MRSA T. 10, §9707 (RP).



10 §9705. Municipal codes adopted prior to effective date of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). MRSA T. 10, §9707 (RP).



10 §9706. Additional training not required (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 580, §1 (NEW). MRSA T. 10, §9707 (RP).



10 §9707. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 699, §5 (NEW). 2009, c. 261, Pt. A, §4 (AMD). MRSA T. 10, §9707 (RP).






Chapter 1103: MAINE UNIFORM BUILDING AND ENERGY CODE

10 §9721. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 699, §6 (NEW).]

1. Board. "Board" means the Technical Building Codes and Standards Board established in Title 5, section 12004-G, subsection 5-A.

[ 2007, c. 699, §6 (NEW) .]

1-A. Building code. "Building code" means any part or portion of any edition of a code that regulates the construction of a building, including codes published by the International Code Council or Building Officials and Code Administrators International, Inc. or the International Existing Building Code adopted pursuant to former section 9702, but does not include the fire and life safety codes in Title 25, section 2452.

[ 2013, c. 588, Pt. D, §1 (AMD) .]

2. Maine Uniform Building and Energy Code. "Maine Uniform Building and Energy Code" means the uniform statewide building and energy code adopted by the board pursuant to this chapter.

[ 2007, c. 699, §6 (NEW) .]

3. Maine Uniform Building Code. "Maine Uniform Building Code" means that portion of the Maine Uniform Building and Energy Code that does not contain energy code requirements as determined by the board pursuant to section 9722, subsection 6, paragraph M.

[ RR 2011, c. 1, §9 (COR) .]

4. Maine Uniform Energy Code. "Maine Uniform Energy Code" means that portion of the Maine Uniform Building and Energy Code that contains only energy code requirements as determined by the board pursuant to section 9722, subsection 6, paragraph M.

[ RR 2011, c. 1, §9 (COR) .]

SECTION HISTORY

2007, c. 699, §6 (NEW). 2009, c. 261, Pt. A, §5 (AMD). RR 2011, c. 1, §9 (COR). 2011, c. 408, §1 (AMD). 2013, c. 120, §13 (AMD). 2013, c. 588, Pt. D, §1 (AMD).



10 §9722. Technical Building Codes and Standards Board

1. Establishment. The Technical Building Codes and Standards Board, established in Title 5, section 12004-G, subsection 5-A and located within the Department of Public Safety, Office of the State Fire Marshal, is established to adopt, amend and maintain the Maine Uniform Building and Energy Code, to resolve conflicts between the Maine Uniform Building and Energy Code and the fire and life safety codes in Title 25, sections 2452 and 2465 and to provide for training for municipal building officials, local code enforcement officers and 3rd-party inspectors.

[ 2011, c. 633, §5 (AMD) .]

2. Membership. The board consists of 11 voting members, appointed by the Governor:

A. The State Fire Marshal or a designee or a fire chief, recommended by the Maine Fire Chiefs' Association or its successor organization; [2007, c. 699, §6 (NEW).]

B. A municipal code enforcement officer employed by a municipality that is not a service center community under Title 30-A, chapter 187, recommended by the Maine Municipal Association or its successor organization; [2007, c. 699, §6 (NEW).]

C. A municipal code enforcement officer employed by a service center community under Title 30-A, chapter 187, recommended by the Maine Service Centers Coalition or its successor organization; [2007, c. 699, §6 (NEW).]

D. A residential builder recommended by a statewide or regional association of home builders and remodelers; [2007, c. 699, §6 (NEW).]

E. A commercial builder recommended by a statewide association of general contractors; [2007, c. 699, §6 (NEW).]

F. An architect licensed in the State who is accredited by a nationally recognized organization that administers credentialing programs related to environmentally sound building practices and standards, recommended by a statewide chapter of a national institute of architects; [2007, c. 699, §6 (NEW).]

G. A structural engineer licensed in the State, recommended by a statewide association of structural engineers; [2007, c. 699, §6 (NEW).]

H. A historic preservation representative, recommended by the Maine Historic Preservation Commission, with experience implementing the standards for the treatment of historic properties set forth in 36 Code of Federal Regulations, Part 68 (2007), who is:

(1) An architect licensed in the State;

(2) A structural engineer licensed in the State; or

(3) A builder; [2007, c. 699, §6 (NEW).]

I. An energy efficiency representative, recommended by the Director of the Governor's Energy Office within the Executive Department, who has experience or expertise in the design or implementation of energy codes or in the application of energy efficiency measures in residential or commercial construction; [2011, c. 655, Pt. MM, §10 (AMD); 2011, c. 655, Pt. MM, §26 (AFF).]

J. A mechanical engineer licensed in the State, recommended by a statewide association of mechanical engineers; and [2007, c. 699, §6 (NEW).]

K. A lumber material dealer or supplier, recommended by a statewide association of lumber dealers in the State. [2007, c. 699, §6 (NEW).]

A member appointed under this subsection must have at least 5 years' experience in the field that member is nominated to represent and must be employed in that field.

[ 2011, c. 655, Pt. MM, §10 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

3. Ex officio member; chair. The Commissioner of Public Safety, or the commissioner's designee, serves as an ex officio member and as the chair of the board. The chair is a nonvoting member, except in the case of a tie of the board. The chair is responsible for ensuring that the board maintains the purpose of its charge when executing its assigned duties, that any adoption and amendment requirements for the Maine Uniform Building and Energy Code are met and that training and technical assistance is provided to municipal building officials.

[ 2007, c. 699, §6 (NEW) .]

4. Terms; removal. Appointments to the board are made for a 4-year term, and members are eligible for reappointment. If there is a vacancy for any cause, the Governor shall make an appointment immediately effective for the unexpired term. A member of the board may be removed from the board for cause by the Governor.

[ 2007, c. 699, §6 (NEW) .]

5. Meetings; quorum. The board shall meet quarterly and at such other times as the board determines necessary. Seven voting members of the board constitute a quorum for the transaction of business under this chapter.

[ 2007, c. 699, §6 (NEW) .]

6. Duties and powers. In addition to other duties set forth in this chapter, the board shall:

A. Adopt rules in accordance with the Maine Administrative Procedure Act necessary to carry out its duties under this chapter. Rules adopted pursuant to this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A; [2007, c. 699, §6 (NEW).]

B. Adopt, amend and maintain the Maine Uniform Building and Energy Code; [2007, c. 699, §6 (NEW).]

C. Adopt rules for the review and adoption of amendments to the Maine Uniform Building and Energy Code, including:

(1) A process for consideration of amendment proposals submitted by municipalities, county, regional or state governmental units, professional trade organizations and the public;

(2) A requirement that amendments that are more restrictive than the national minimum standard be accompanied by an economic impact statement that includes:

(a) An identification of the types and an estimate of the number of the small businesses subject to the proposed amendment;

(b) The projected reporting, record-keeping and other administrative costs required for compliance with the proposed amendment, including the type of professional skills necessary for preparation of the report or record;

(c) A brief statement of the probable impact on affected small businesses; and

(d) A description of any less intrusive or less costly, reasonable alternative methods of achieving the purposes of the proposed amendment;

(3) A process for reviewing and evaluating criteria to identify whether an amendment is needed to:

(a) Address a critical life or safety need, a specific state policy or statute or a unique character of the State;

(b) Ensure consistency with state rules or federal regulations; or

(c) Correct errors and omissions;

(4) Timelines governing the filing of amendments and a process to establish an annual adoption cycle; and

(5) A process for publication of adopted amendments within 30 days of adoption; [2007, c. 699, §6 (NEW).]

D. Identify and resolve conflicts between the Maine Uniform Building and Energy Code and the fire safety codes and standards adopted pursuant to Title 25, section 2452. The board shall develop rules designed to resolve these conflicts, which must include:

(1) Notification to the authority or authorities having jurisdiction over the code or standard that is in conflict with the Maine Uniform Building and Energy Code and a request for submission of proposed solutions for such conflicts;

(2) Procedures for consideration of proposed solutions submitted by the authority or authorities having jurisdiction over the code or standard that is in conflict with the Maine Uniform Building and Energy Code and consideration of new approaches to resolving the conflict; and

(3) Publication of resolution of the conflict within 30 days of adoption; [2007, c. 699, §6 (NEW).]

E. On January 31st of each calendar year beginning in 2011, report to the joint standing committee of the Legislature having jurisdiction over business, research and economic development matters any proposals for proposed conflict resolutions for codes and standards referenced in section 9725, subsections 2 to 7; proposals to improve the efficiency and effectiveness of those codes and standards; and alternative methods of funding for the board to create an equitable source of revenue; [2009, c. 261, Pt. A, §6 (AMD).]

F. Develop technical advisory groups of experts and interest group representatives as necessary to provide the board with detailed information and recommendations on amendments to the Maine Uniform Building and Energy Code, national model codes revisions and conflict resolution with other building-related codes and standards adopted in the State. The board may direct the technical advisory groups to identify economic impacts on small businesses, housing affordability, construction costs, life-cycle costs or code enforcement costs of proposed changes to the code; [2007, c. 699, §6 (NEW).]

G. In accordance with section 9723, ensure that training and certification regarding the Maine Uniform Building and Energy Code is readily available, affordable and accessible to municipal building officials; [2007, c. 699, §6 (NEW).]

H. Make historic preservation a policy priority in the adoption and amendment of the Maine Uniform Building and Energy Code.

(1) Provisions of model codes and standards intended to facilitate the continued use or adaptive reuse of historic buildings must be maintained in the adopted versions of the Maine Uniform Building and Energy Code.

(2) The board shall proactively identify additional or alternative compliance means and methods for historic buildings in the adoption and amendment of the Maine Uniform Building and Energy Code; [2007, c. 699, §6 (NEW).]

I. Approve methods of energy performance rating for use in generating any consumer information labels that may be required in the marketing and sale of residential and commercial buildings or units within buildings; [2007, c. 699, §6 (NEW).]

J. In the adoption and amendment of the Maine Uniform Building and Energy Code, ensure that nontraditional or experimental construction, including but not limited to straw bale and earth berm construction, is permissible under the code; [2011, c. 365, §1 (AMD); 2011, c. 408, §2 (AMD).]

K. In the adoption and amendment of the Maine Uniform Building and Energy Code, ensure that building materials from local sawmills, including but not limited to nongraded lumber, are permissible under the code; [RR 2011, c. 1, §10 (COR).]

L. In the adoption and amendment of the Maine Uniform Building and Energy Code, adopt the standards for residential basement wall insulation under the 2006 edition of the International Energy Conservation Code published by the International Code Council; and [RR 2011, c. 1, §11 (COR).]

(Paragraph L as enacted by PL 2011, c. 408, §3 is REALLOCATED TO TITLE 10, SECTION 9722, SUBSECTION 6, PARAGRAPH M)

M. (REALLOCATED FROM T. 10, §9722, sub-§6, ¶L) Adopt, amend and maintain the Maine Uniform Building Code and the Maine Uniform Energy Code. [RR 2011, c. 1, §12 (RAL).]

[ RR 2011, c. 1, §§10-12 (COR) .]

SECTION HISTORY

2007, c. 699, §6 (NEW). 2009, c. 261, Pt. A, §6 (AMD). RR 2011, c. 1, §§10-12 (COR). 2011, c. 365, §§1-3 (AMD). 2011, c. 408, §§2, 3 (AMD). 2011, c. 633, §5 (AMD). 2011, c. 655, Pt. MM, §10 (AMD). 2011, c. 655, Pt. MM, §26 (AFF).



10 §9723. Training and certification program standards

1. Appoint committee; establish requirements. The board shall appoint a 5-member training and certification committee, referred to in this section as "the committee," to establish the training and certification requirements for municipal building officials, local code enforcement officers and 3rd-party inspectors. For purposes of this section, "3rd-party inspector" has the same meaning as set forth in Title 25, section 2371, subsection 6.

[ 2007, c. 699, §6 (NEW) .]

2. Training program standards; implementation. The committee shall direct the training coordinator of the Division of Building Codes and Standards, established in Title 25, section 2372, to develop a training program for municipal building officials, local code enforcement officers and 3rd-party inspectors. The Department of Economic and Community Development, Office of Community Development, pursuant to Title 30-A, section 4451, subsection 3-A, shall implement the training and certification program established under this chapter.

[ 2013, c. 424, Pt. A, §3 (RPR) .]

3. Annual review. The committee shall annually review the training program developed pursuant to subsection 2 to confirm that training courses are regularly offered in geographically diverse locations and that training for municipal building officials is fully funded by the State.

[ 2007, c. 699, §6 (NEW) .]

SECTION HISTORY

2007, c. 699, §6 (NEW). 2011, c. 633, §6 (AMD). 2011, c. 655, Pt. FF, §2 (AMD). 2011, c. 655, Pt. FF, §16 (AFF). 2013, c. 424, Pt. A, §3 (AMD).



10 §9724. Application

1. Limitations on home rule authority. This chapter provides express limitations on municipal home rule authority. The Maine Uniform Building and Energy Code must be enforced in a municipality that has more than 4,000 residents and that has adopted any building code by August 1, 2008. Beginning July 1, 2012, the Maine Uniform Building and Energy Code must be enforced in a municipality that has more than 4,000 residents and that has not adopted any building code by August 1, 2008. The Maine Uniform Building and Energy Code must be enforced through inspections that comply with Title 25, section 2373.

[ 2011, c. 408, §4 (AMD) .]

1-A. Municipalities up to 4,000 residents. A municipality of up to 4,000 residents may not adopt or enforce a building code other than the Maine Uniform Building Code, the Maine Uniform Energy Code or the Maine Uniform Building and Energy Code. Notwithstanding any other provision of this chapter or Title 25, chapter 314, the provisions of the Maine Uniform Building Code, the Maine Uniform Energy Code or the Maine Uniform Building and Energy Code do not apply in a municipality that has 4,000 or fewer residents except to the extent the municipality has adopted that code pursuant to this subsection.

[ 2011, c. 408, §5 (NEW) .]

1-B. Residents. For the purposes of subsections 1 and 1-A, "residents" does not include persons held at a correctional facility, as defined in Title 34-A, section 1001, subsection 6, within the municipality.

[ 2011, c. 505, §1 (NEW) .]

2. Prior statewide codes and standards. Effective December 1, 2010, the Maine Uniform Building and Energy Code adopted pursuant to this chapter replaces, and is intended to be the successor to, the Model Energy Code established in Title 35-A, former section 121 and the Maine model radon standard for new residential construction set forth in Title 25, former section 2466.

[ 2013, c. 588, Pt. D, §2 (AMD) .]

3. Ordinances. Effective December 1, 2010, except as provided in subsection 5 and section 9725, any ordinance regarding a building code of any political subdivision of the State that is inconsistent with the Maine Uniform Building and Energy Code is void.

[ 2011, c. 365, §4 (AMD) .]

4. Exception.

[ 2011, c. 365, §5 (RP) .]

5. Exception. This section does not prohibit the adoption or enforcement of an ordinance of any political subdivision that sets forth provisions for local enforcement of building codes. If such an ordinance does not provide for a process to appeal decisions made by building officials administering and enforcing the Maine Uniform Building Code, the Maine Uniform Energy Code or the Maine Uniform Building and Energy Code, an appeal may be taken in the same manner as provided under Title 30-A, section 4103, subsection 5. This section does not prohibit the adoption or enforcement of an ordinance of any political subdivision that sets forth the swimming pool fencing standards, without amendment, contained in Appendix G of the 2nd edition of the 2009 International Residential Code.

A. The requirements of the Maine Uniform Building and Energy Code do not apply to:

(1) Log homes or manufactured housing as defined in chapter 951;

(2) Post and beam or timber frame construction; or

(3) Warehouses or silos used to store harvested crops. [2011, c. 365, §6 (NEW).]

B. [2011, c. 365, §6 (NEW); MRSA T. 10, §9724, sub-5, ¶B (RP).]

[ 2011, c. 582, §1 (AMD) .]

6. Adoption by reference. The Maine Uniform Building Code, the Maine Uniform Energy Code and the Maine Uniform Building and Energy Code may be adopted by reference by a municipality as specified in Title 30-A, section 3003.

[ 2011, c. 582, §2 (NEW) .]

SECTION HISTORY

2007, c. 699, §6 (NEW). 2009, c. 261, Pt. A, §§7-9 (AMD). 2011, c. 365, §§4-6 (AMD). 2011, c. 408, §§4, 5 (AMD). 2011, c. 505, §1 (AMD). 2011, c. 582, §§1, 2 (AMD). 2013, c. 588, Pt. D, §2 (AMD).



10 §9725. Fire and building-related codes and standards remain

The codes and standards listed in this section remain in force in their entirety unless the board adopts and publishes a conflict resolution between the fire and safety codes and standards and the Maine Uniform Building and Energy Code. Conflict resolutions adopted pursuant to this chapter must also be incorporated into the fire and safety codes and standards by the appropriate authorities: [2007, c. 699, §6 (NEW).]

1. Fire safety codes and standards. Fire safety codes and standards adopted pursuant to Title 25, sections 2452 and 2465;

[ 2007, c. 699, §6 (NEW) .]

2. Electrical standards. Electrical standards adopted pursuant to Title 32, section 1153-A;

[ 2007, c. 699, §6 (NEW) .]

3. Plumbing code. The plumbing code adopted pursuant to Title 32, section 3403-B;

[ 2007, c. 699, §6 (NEW) .]

4. Oil and solid fuel burning equipment standards. Oil and solid fuel burning equipment standards adopted pursuant to Title 32, section 18123, subsection 2;

[ 2009, c. 344, Pt. B, §8 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

5. Propane and natural gas equipment standards. Propane and natural gas equipment standards adopted pursuant to Title 32, section 18123, subsection 2;

[ 2009, c. 344, Pt. B, §9 (AMD); 2009, c. 344, Pt. E, §2 (AFF) .]

6. Boiler and pressure vessel standards. Boiler and pressure vessel standards adopted pursuant to Title 32, section 15103-A; and

[ 2013, c. 70, Pt. B, §2 (AMD) .]

7. Elevator standards. Elevator standards adopted pursuant to Title 32, section 15205-A.

[ 2013, c. 70, Pt. B, §3 (AMD) .]

SECTION HISTORY

2007, c. 699, §6 (NEW). 2009, c. 344, Pt. B, §§8, 9 (AMD). 2009, c. 344, Pt. E, §2 (AFF). 2013, c. 70, Pt. B, §§2, 3 (AMD).









Part 15: STATE OF EMERGENCY PROCEDURES

Chapter 1201: WAIVERS FOR OUT-OF-STATE BUSINESSES AND EMPLOYEES

10 §9901. Findings

The Legislature finds that in times of emergency in this State, such as during or after a storm, flood, fire, earthquake, hurricane or other disaster, businesses from other states provide assistance by bringing in resources and personnel to assist the State with the often enormous and overwhelming task of cleaning up, restoring and repairing damaged buildings, equipment and property. This provision of assistance may require out-of-state businesses, including out-of-state affiliates of businesses based in the State, to bring in resources, property or personnel that previously have had no connection to the State to perform activities in the State, including, but not limited to, repairing, renovating, installing, building, rendering services and engaging in other business activities, some of which may require that personnel from the businesses be located in the State for extended periods of time. [2011, c. 622, §1 (NEW).]

The Legislature further finds that, while these businesses are operating in the State providing assistance on a temporary basis solely for the purpose of helping the State recover from the disaster or emergency, these businesses and their employees should not be burdened by requirements for certain business and employee taxes as a result of such temporary activities. [2011, c. 622, §1 (NEW).]

To ensure that these businesses focus on responding quickly to the needs of the State and its citizens during a declared state disaster or emergency, the Legislature finds that it is appropriate to consider that such activity for a reasonable period of time during and after the disaster or emergency undertaken to repair and restore property and infrastructure in the State does not establish presence or residency in the State or constitute doing business in the State for purposes of subjecting the businesses to certain taxes or licensing and regulatory requirements. [2011, c. 622, §1 (NEW).]

SECTION HISTORY

2011, c. 622, §1 (NEW).



10 §9902. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 622, §1 (NEW).]

1. Declared state disaster or emergency. "Declared state disaster or emergency" means a disaster or emergency event for which a Governor's state of emergency proclamation has been issued pursuant to Title 37-B, section 742 or that the President of the United States has declared to be a major disaster or emergency.

[ 2011, c. 622, §1 (NEW) .]

2. Disaster period. "Disaster period" means the period of time that begins no later than 10 days following the Governor's proclamation of a state of emergency or the declaration by the President of the United States of a major disaster or emergency, whichever occurs first, and that extends for a period of 60 calendar days following the end of the declared disaster or emergency as proclaimed by the Governor pursuant to Title 37-B, section 743 or the President of the United States or pursuant to law, whichever occurs first.

[ 2011, c. 622, §1 (NEW) .]

3. Infrastructure. "Infrastructure" means:

A. Property and equipment, including related support facilities that provide service to more than one customer or person, owned or used by a public utility as defined in Title 35-A, section 102, subsection 13 or by a communications service provider as defined in Title 35-A, section 9202, subsection 4. "Infrastructure" includes, without limitation, real and personal property such as buildings, offices, power lines, poles, pipes, structures and equipment; and [2011, c. 622, §1 (NEW).]

B. Public roads and bridges. [2011, c. 622, §1 (NEW).]

[ 2011, c. 622, §1 (NEW) .]

4. Out-of-state business. "Out-of-state business" means a business entity:

A. That does not have a presence in the State; [2011, c. 622, §1 (NEW).]

B. That does not conduct business in the State; and [2011, c. 622, §1 (NEW).]

C. Whose assistance in performing work in this State, such as repairing, renovating, installing or building infrastructure, rendering services or engaging in other business activities, related to a declared state disaster or emergency is requested by the State, a county, city, town or other political subdivision of the State or a registered business. [2011, c. 622, §1 (NEW).]

"Out-of-state business" includes a business entity that is affiliated with a registered business solely through common ownership as long as that business entity does not have any registrations, tax filings or nexus in the State prior to the declared state disaster or emergency.

[ 2011, c. 622, §1 (NEW) .]

5. Out-of-state employee. "Out-of-state employee" means an individual who performs services for an out-of-state business in return for compensation and who, prior to the declared state disaster or emergency, was not a resident of this State.

[ 2011, c. 622, §1 (NEW) .]

6. Registered business. "Registered business" means a business entity that is registered or licensed to do business in the State prior to the declared state disaster or emergency.

[ 2011, c. 622, §1 (NEW) .]

SECTION HISTORY

2011, c. 622, §1 (NEW).



10 §9903. Status of out-of-state businesses and employees during disaster period

1. Out-of-state businesses. Notwithstanding any other provision of law to the contrary, during a disaster period an out-of-state business that conducts operations within the State for the purpose of performing work or providing services related to a declared state disaster or emergency is deemed to have not established a level of presence that would require that business or its out-of-state employees to be subject to any of the following state or local employment, licensing or registration requirements:

A. Business licensing or registration requirements; [2011, c. 622, §1 (NEW).]

B. Unemployment insurance taxes or fees or workers' compensation insurance taxes or fees; and [2011, c. 691, Pt. E, §1 (AMD); 2011, c. 691, Pt. E, §2 (AFF).]

C. Occupational licensing fees. [2011, c. 622, §1 (NEW).]

[ 2011, c. 691, Pt. E, §1 (AMD); 2011, c. 691, Pt. E, §2 (AFF) .]

2. Status after disaster period. After the termination of a disaster period, an out-of-state business or out-of-state employee that remains in the State is fully subject to the state or local employment, licensing or registration requirements listed in subsection 1 or that were otherwise suspended under this chapter during the disaster period.

[ 2011, c. 622, §1 (NEW) .]

SECTION HISTORY

2011, c. 622, §1 (NEW). 2011, c. 691, Pt. E, §1 (AMD). 2011, c. 691, Pt. E, §2 (AFF).



10 §9904. Notification

1. Notification by out-of-state businesses during disaster period. An out-of-state business shall provide notification to the Secretary of State as soon as practicable after entry to the State during a disaster period that the out-of-state business is in the State for purposes of responding to the declared state disaster or emergency. The out-of-state business shall provide to the Secretary of State information related to the out-of-state business including but not limited to the following:

A. Name; [2011, c. 622, §1 (NEW).]

B. State of domicile; [2011, c. 622, §1 (NEW).]

C. Principal business address; [2011, c. 622, §1 (NEW).]

D. Federal employer identification number; [2011, c. 622, §1 (NEW).]

E. The date when the out-of-state business entered the State; and [2011, c. 622, §1 (NEW).]

F. Contact information while the out-of-state business is in this State. [2011, c. 622, §1 (NEW).]

[ 2011, c. 622, §1 (NEW) .]

2. Registered businesses. A registered business shall provide the notification required in subsection 1 for an affiliate of the registered business that enters the State as an out-of-state business. The notification under this subsection also must include contact information for the registered business in the State.

[ 2011, c. 622, §1 (NEW) .]

3. Notification of intent to remain in the State. An out-of-state business that remains in the State after a disaster period shall notify the Secretary of State and shall meet all registration, licensing and filing requirements resulting from any business presence or activity in the State.

[ 2011, c. 622, §1 (NEW) .]

SECTION HISTORY

2011, c. 622, §1 (NEW).



10 §9905. Rulemaking

The Secretary of State, in consultation with the Department of Professional and Financial Regulation, the Department of Economic and Community Development and the Department of Defense, Veterans and Emergency Management, Maine Emergency Management Agency, may adopt routine technical rules, as defined in Title 5, chapter 375, subchapter 2-A, to implement the provisions of this chapter. Notification and registration procedures adopted by rule must allow a person to obtain and complete any required forms using a publicly accessible website on the Internet. [2011, c. 622, §1 (NEW).]

SECTION HISTORY

2011, c. 622, §1 (NEW).












TITLE 11: UNIFORM COMMERCIAL CODE

Article 1: GENERAL PROVISIONS

Part 1: SHORT TITLE, CONSTRUCTION, APPLICATION AND SUBJECT MATTER

11 §1-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-102. Purposes; rules of construction; variation by agreement (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-103. Supplementary general principles of law applicable (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-104. Construction against implicit repeal (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-105. Territorial application of Title; parties' power to choose applicable law (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §1 (AMD). 1977, c. 696, §117 (AMD). 1991, c. 636, §1 (AMD). 1991, c. 805, §2 (AMD). 1991, c. 812, §1 (AMD). 1993, c. 349, §26 (AMD). 1997, c. 429, §C2 (AMD). 1999, c. 699, Pt. B, §1 (AMD). 1999, c. 699, Pt. B, §28 (AFF). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-106. Remedies to be liberally administered (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-107. Waiver or renunciation of claim or right after breach (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-108. Severability (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).






Part 2: GENERAL DEFINITIONS AND PRINCIPLES OF INTERPRETATION

11 §1-201. General definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §4 (AMD). 1977, c. 526, §§2,3 (AMD). 1979, c. 541, §§A99-A103 (AMD). 1987, c. 625, §1 (AMD). RR 1991, c. 2, §35 (COR). 1991, c. 805, §3 (AMD). 1993, c. 293, §§B1-3 (AMD). 1999, c. 699, §§B2-4 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-202. Prima facie evidence by third party documents (REPEALED)

(REPEALED)

SECTION HISTORY

0, c. 0, Pt. 0, (AFF). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-203. Obligations of good faith (REPEALED)

(REPEALED)

SECTION HISTORY

0, c. 0, §0 (AFF). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-204. Time; reasonable times; "seasonably" (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-205. Course of dealing and usage of trade (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-206. Statute of frauds for kinds of personal property not otherwise covered (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C3 (AMD). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-207. Performance or acceptance under reservation of rights (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §B4 (RPR). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).



11 §1-208. Option to accelerate at will (REPEALED)

(REPEALED)

SECTION HISTORY

0, c. 0, §0 (AFF). 2009, c. 325, Pt. A, §4 (AFF). 2009, c. 325, Pt. A, §1 (RP).









Article 1-A: GENERAL PROVISIONS

Part 1: GENERAL PROVISIONS

11 §1-1101. Short titles

(1). This Title may be cited as the Uniform Commercial Code.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). This Article may be cited as the Uniform Commercial Code - General Provisions.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1102. Scope of article

This Article applies to a transaction to the extent that it is governed by another Article of the Uniform Commercial Code. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1103. Construction of Uniform Commercial Code to promote its purposes and policies; applicability of supplemental principles of law

(1). The Uniform Commercial Code must be liberally construed and applied to promote its underlying purposes and policies, which are:

(a). To simplify, clarify and modernize the law governing commercial transactions; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). To permit the continued expansion of commercial practices through custom, usage and agreement of the parties; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). To make uniform the law among the various jurisdictions. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). Unless displaced by the particular provisions of the Uniform Commercial Code, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy and other validating or invalidating cause supplement its provisions.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1104. Construction against implied repeal

The Uniform Commercial Code being a general act intended as a unified coverage of its subject matter, no part of it may be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1105. Severability

If any provision or clause of the Uniform Commercial Code or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Uniform Commercial Code that can be given effect without the invalid provision or application, and to this end the provisions of the Uniform Commercial Code are severable. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1106. Use of singular and plural; gender

In the Uniform Commercial Code, unless the statutory context otherwise requires: [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(1). Words in the singular number include the plural and those in the plural include the singular; and

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). Words of any gender also refer to any other gender.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1107. Section captions

Section captions are part of the Uniform Commercial Code. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1108. Relation to electronic signatures in Electronic Signatures in Global and National Commerce Act

This Article modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., except that nothing in this Article modifies, limits or supersedes Section 7001(c) of that Act or authorizes electronic delivery of any of the notices described in Section 7003(b) of that Act. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).






Part 2: GENERAL DEFINITIONS AND PRINCIPLES OF INTERPRETATION

11 §1-1201. General definitions

Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other Articles of the Uniform Commercial Code that apply to particular Articles or Parts thereof, have the meanings stated. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

Subject to definitions contained in other Articles of the Uniform Commercial Code that apply to particular Articles or Parts thereof, the following terms have the following meanings. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(1). "Action," in the sense of a judicial proceeding, includes recoupment, counterclaim, set-off, suit in equity and any other proceeding in which rights are determined.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). "Aggrieved party" means a party entitled to pursue a remedy.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). "Agreement," as distinguished from "contract," means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing or usage of trade as provided in section 1-1303.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(4). "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union and trust company.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(5). "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title or certificated security that is payable to bearer or indorsed in blank.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(6). "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(7). "Branch" includes a separately incorporated foreign branch of a bank.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(8). "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(9). "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Article 2 may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(10). "Conspicuous," with reference to a term, means so written, displayed or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

(a). A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font or color to the surrounding text of the same or lesser size; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(11). "Consumer" means an individual who enters into a transaction primarily for personal, family or household purposes.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(12). "Contract," as distinguished from "agreement," means the total legal obligation that results from the parties' agreement as determined by the Uniform Commercial Code as supplemented by any other applicable laws.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(13). "Creditor" includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity and an executor or administrator of an insolvent debtor's or assignor's estate.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(14). "Defendant" includes a person in the position of defendant in a counterclaim, cross-claim or 3rd-party claim.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(15). "Delivery," with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title or chattel paper, means voluntary transfer of possession.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(16). "Document of title" means a record:

(a). That in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold and dispose of the record and the goods the record covers; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). That purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession that are either identified or are fungible portions of an identified mass. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(17). "Fault" means a default, breach or wrongful act or omission.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(18). "Fungible goods" means:

(a). Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Goods that by agreement are treated as equivalent. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(19). "Genuine" means free of forgery or counterfeiting.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(20). "Good faith," except as otherwise provided in Article 5-A, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

[ RR 2013, c. 2, §16 (COR) .]

(21). "Holder" means:

(a). The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). The person in control of a negotiable electronic document of title. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(22). "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(23). "Insolvent" means:

(a). Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Being unable to pay debts as they become due; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). Being insolvent within the meaning of federal bankruptcy law. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(24). "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between 2 or more countries.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(25). "Organization" means a person other than an individual.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(26). "Party," as distinguished from "3rd party," means a person that has engaged in a transaction or made an agreement subject to the Uniform Commercial Code.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(27). "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation or any other legal or commercial entity.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(28). "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(29). "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift or any other voluntary transaction creating an interest in property.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(30). "Purchaser" means a person that takes by purchase.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(31). "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(32). "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(33). "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association and a trustee, executor or administrator of an estate.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(34). "Right" includes remedy.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(35). "Security interest" means an interest in personal property or fixtures that secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible or a promissory note in a transaction that is subject to Article 9-A. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under section 2-401, but a buyer may also acquire a "security interest" by complying with Article 9-A. Except as otherwise provided in section 2-505, the right of a seller or lessor of goods under Article 2 or 2-A to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with Article 9-A. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under section 2-401 is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to section 1-1203.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(36). "Send" in connection with a writing, record or notice means:

(a). To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). In any other way to cause to be received any record or notice within the time it would have arrived if properly sent. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(37). "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(38). "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(39). "Surety" includes a guarantor or other secondary obligor.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(40). "Term" means a portion of an agreement that relates to a particular matter.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(41). "Unauthorized signature" means a signature made without actual, implied or apparent authority. The term includes a forgery.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(42). "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(43). "Writing" includes printing, typewriting or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF). RR 2013, c. 2, §16 (COR).



11 §1-1202. Notice; knowledge

(1). Subject to subsection (6), a person has "notice" of a fact if the person:

(a). Has actual knowledge of it; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Has received a notice or notification of it; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). From all the facts and circumstances known to the person at the time in question, has reason to know that it exists. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). "Discover," "learn" or words of similar import refer to knowledge rather than to reason to know.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(4). A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(5). Subject to subsection (6), a person "receives" a notice or notification when:

(a). It comes to that person's attention; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(6). Notice, knowledge or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1203. Lease distinguished from security interest

(1). Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(a). The original term of the lease is equal to or greater than the remaining economic life of the goods; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(d). The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). A transaction in the form of a lease does not create a security interest merely because:

(a). The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). The lessee assumes risk of loss of the goods; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording or registration fees, or service or maintenance costs; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(d). The lessee has an option to renew the lease or to become the owner of the goods; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(e). The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(f). The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(4). Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(a). When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(5). The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1204. Value

Except as otherwise provided in Articles 3-A, 4 and 5-A, a person gives value for rights if the person acquires them: [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(1). In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection;

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). As security for, or in total or partial satisfaction of, a preexisting claim;

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). By accepting delivery under a preexisting contract for purchase; or

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(4). In return for any consideration sufficient to support a simple contract.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1205. Reasonable time; seasonableness

(1). Whether a time for taking an action required by the Uniform Commercial Code is reasonable depends on the nature, purpose and circumstances of the action.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1206. Presumptions

Whenever the Uniform Commercial Code creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).






Part 3: TERRITORIAL APPLICABILITY AND GENERAL RULES

11 §1-1301. Territorial applicability; parties’ power to choose applicable law

(1). Except as otherwise provided in this section, when a transaction bears a reasonable relation to this State and also to another state or nation the parties may agree that the law either of this State or of such other state or nation shall govern their rights and duties.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). In the absence of an agreement effective under subsection (1) and except as provided in subsection (3) the Uniform Commercial Code applies to transactions bearing an appropriate relation to this State.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). If one of the following provisions of the Uniform Commercial Code specifies the applicable law that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(a). Section 2-402; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Sections 2-1105 and 2-1106; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). Section 4-102; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(d). Section 4-1507; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(e). Section 5-1116; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(f). Section 8-1110; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(g). Sections 9-1301 to 9-1307. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1302. Variation by agreement

(1). Except as otherwise provided in subsection (2) or elsewhere in the Uniform Commercial Code, the effect of provisions of the Uniform Commercial Code may be varied by agreement.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). The obligations of good faith, diligence, reasonableness and care prescribed by the Uniform Commercial Code may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever the Uniform Commercial Code requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). The presence in certain provisions of the Uniform Commercial Code of the phrase “unless otherwise agreed,” or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1303. Course of performance, course of dealing and usage of trade

(1). A “course of performance” is a sequence of conduct between the parties to a particular transaction that exists if:

(a). The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). A “course of dealing” is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(3). A “usage of trade” is any practice or method of dealing having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(4). A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties’ agreement, may give particular meaning to specific terms of the agreement and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(5). Except as otherwise provided in subsection (6), the express terms of an agreement and any applicable course of performance, course of dealing or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(a). Express terms prevail over course of performance, course of dealing and usage of trade; [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(b). Course of performance prevails over course of dealing and usage of trade; and [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

(c). Course of dealing prevails over usage of trade. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(6). Subject to section 2-209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(7). Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1304. Obligation of good faith

Every contract or duty within the Uniform Commercial Code imposes an obligation of good faith in its performance and enforcement. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1305. Remedies to be liberally administered

(1). The remedies provided by the Uniform Commercial Code must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in the Uniform Commercial Code or by other rule of law.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). Any right or obligation declared by the Uniform Commercial Code is enforceable by action unless the provision declaring it specifies a different and limited effect.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1306. Waiver or renunciation of claim or right after breach

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1307. Prima facie evidence by 3rd-party documents

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher’s or inspector’s certificate, consular invoice or any other document authorized or required by the contract to be issued by a 3rd party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the 3rd party. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1308. Performance or acceptance under reservation of rights

(1). A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as “without prejudice,” “under protest” or the like are sufficient.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

(2). Subsection (1) does not apply to an accord and satisfaction.

[ 2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1309. Option to accelerate at will

A term providing that one party or that party’s successor in interest may accelerate payment or performance or require collateral or additional collateral “at will” or when the party “deems itself insecure,” or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).



11 §1-1310. Subordinated obligations

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor. [2009, c. 325, Pt. A, §2 (NEW); 2009, c. 325, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 325, Pt. A, §2 (NEW). 2009, c. 325, Pt. A, §4 (AFF).









Article 2: SALES

Part 1: SHORT TITLE, GENERAL CONSTRUCTION AND SUBJECT MATTER

11 §2-101. Short title

This Article shall be known and may be cited as "Uniform Commercial Code -- Sales."



11 §2-102. Scope: certain security and other transactions excluded from this Article

Unless the context otherwise requires, this Article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this Article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.



11 §2-103. Definitions and index of definitions

(1). In this Article unless the context otherwise requires

(a). Buyer. "Buyer" means a person who buys or contracts to buy goods.

(b). [2009, c. 325, Pt. B, §27 (AFF); 2009, c. 325, Pt. B, §4 (RP).]

(c). Receipt. "Receipt" of goods means taking physical possession of them.

(d). Seller. "Seller" means a person who sells or contracts to sell goods.

[ 2009, c. 325, Pt. B, §4 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). Other definitions applying to this Article or to specified parts thereof, and the sections in which they appear are

(3). The following definitions in other Articles apply to this Article:

[ 2009, c. 324, Pt. B, §3 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3-A). "Control" as provided in section 7-1106 and the following definitions in other Articles apply to this Article:

[ 2009, c. 324, Pt. B, §4 (NEW); 2009, c. 324, Pt. B, §48 (AFF) .]

(4). In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

SECTION HISTORY

1999, c. 699, §B5 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 324, Pt. B, §§3, 4 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2009, c. 325, Pt. B, §4 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-104. Definitions: "merchant"; "between merchants"; "financing agency"

(1). Merchant. "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2). Financing agency. "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (section 2-707).

[ 2009, c. 324, Pt. B, §5 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). Between merchants. "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

SECTION HISTORY

2009, c. 324, Pt. B, §5 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-105. Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit"

(1). Goods. "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (section 2-107).

(2). Future goods. Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3). Part interest. There may be a sale of a part interest in existing identified goods.

(4). Undivided shares. An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5). Lot. "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6). Commercial unit. "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross or carload) or any other unit treated in use or in the relevant market as a single whole.



11 §2-106. Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation"

(1). Contract. In this Article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (section 2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2). Conforming. Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3). Termination. "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4). Cancellation. "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or of any unperformed balance.



11 §2-107. Goods to be severed from realty: recording

(1). A contract for the sale of minerals or the like, including oil and gas, or a structure or its materials to be removed from realty is a contract for the sale of goods within this Article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

[ 1977, c. 526, §4 (AMD) .]

(2). A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this Article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

[ 1965, c. 306, §5 (AMD) .]

(3). The provisions of this section are subject to any third party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

SECTION HISTORY

1965, c. 306, §5 (AMD). 1977, c. 526, §4 (AMD).



11 §2-108. Miscellaneous health provisions; blood or tissue transfer services

The procurement, processing, distribution or use of whole blood, plasma, blood products, blood derivatives and other human tissues such as corneas, bones or organs for the purpose of injecting, transfusing or transplanting any of them into the human body is declared to be, for all purposes, the rendition of a service by every person participating therein and, whether or not any remuneration is paid therefor, is declared not to be a sale of such whole blood, plasma, blood products, blood derivations or other tissues, for any purpose, subsequent to October 1, 1969. [1973, c. 625, §60 (AMD).]

SECTION HISTORY

1969, c. 155, (NEW). 1973, c. 625, §60 (AMD).






Part 2: FORM, FORMATION AND READJUSTMENT OF CONTRACT

11 §2-201. Formal requirements: statute of frauds

(1). Except as otherwise provided in this section, a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this subsection beyond the quantity of goods shown in such writing.

(2). Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within 10 days after it is received.

(3). A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable

(a). If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b). If the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c). With respect to goods for which payment has been made and accepted or which have been received and accepted (section 2-606).



11 §2-202. Final written expression: parol or extrinsic evidence

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(1). By course of performance, course of dealing or usage of trade (section 1-1303); and

[ 2009, c. 325, Pt. B, §5 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

SECTION HISTORY

2009, c. 325, Pt. B, §5 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-203. Seals inoperative

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.



11 §2-204. Formation in general

(1). A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2). An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3). Even though one or more terms are left open, a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.



11 §2-205. Firm offers

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed 3 months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.



11 §2-206. Offer and acceptance in formation of contract

(1). Unless otherwise unambiguously indicated by the language or circumstances

(a). An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b). An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2). Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



11 §2-207. Additional terms in acceptance or confirmation

(1). A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2). The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a). The offer expressly limits acceptance to the terms of the offer;

(b). They materially alter it; or

(c). Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3). Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this Title.



11 §2-208. Course of performance or practical construction (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 325, Pt. B, §27 (AFF). 2009, c. 325, Pt. B, §6 (RP).



11 §2-209. Modification, rescission and waiver

(1). An agreement modifying a contract within this article needs no consideration to be binding.

(2). A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3). The requirements of the statute of frauds section of this Article (section 2-201) must be satisfied if the contract as modified is within its provisions.

(4). Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5). A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.



11 §2-210. Delegation of performance; assignment of rights

(1). A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2). Except as otherwise provided in section 9-1406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on the buyer or seller by the contract, or impair materially the chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of the assignor's entire obligation can be assigned despite agreement otherwise.

[ 1999, c. 699, Pt. B, §6 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2-A). The creation, attachment, perfection or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection and enforcement of the security interest remain effective, but:

(a). The seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer; and [2001, c. 471, Pt. A, §14 (NEW); 2001, c. 471, Pt. A, §15 (AFF).]

(b). A court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(i)

(ii) [2001, c. 471, Pt. A, §14 (NEW); 2001, c. 471, Pt. A, §15 (AFF); 2001, c. 471, Pt. A, §14 (RP).]

[ 2001, c. 471, Pt. A, §15 (AFF); 2001, c. 471, Pt. A, §14 (RPR) .]

(3). Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(4). An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(5). The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (section 2-609).

SECTION HISTORY

1999, c. 699, §§B6,7 (AMD). 1999, c. 699, §B28 (AFF). 2001, c. 471, §A14 (AMD). 2001, c. 471, §A15 (AFF).






Part 3: GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT

11 §2-301. General obligations of parties

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.



11 §2-302. Unconscionable contract or clause

(1). If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2). When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.



11 §2-303. Allocation or division of risks

Where this Article allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.



11 §2-304. Price payable in money, goods, realty or otherwise

(1). The price can be made payable in money or otherwise. If it is payable in whole or in part in goods, each party is a seller of the goods which he is to transfer.

(2). Even though all or part of the price is payable in an interest in realty, the transfer of the goods and the seller's obligations with reference to them are subject to this Article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.



11 §2-305. Open price term

(1). The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery, if

(a). Nothing is said as to price; or

(b). The price is left to be agreed by the parties and they fail to agree; or

(c). The price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2). A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3). When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4). Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.



11 §2-306. Output, requirements and exclusive dealings

(1). A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2). A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.



11 §2-307. Delivery in single lot or several lots

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.



11 §2-308. Absence of specified place for delivery

Unless otherwise agreed

(1). The place for delivery of goods is the seller's place of business or if he has none his residence; but

(2). In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(3). Documents of title may be delivered through customary banking channels.



11 §2-309. Absence of specific time provisions; notice of termination

(1). The time for shipment or delivery or any other action under a contract if not provided in this Article or agreed upon shall be a reasonable time.

(2). Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3). Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.



11 §2-310. Open time for payment or running of credit; authority to ship under reservation

Unless otherwise agreed

(1). Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(2). If the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (section 2-513); and

(3). If delivery is authorized and made by way of documents of title otherwise than by subsection (2), then payment is due regardless of where the goods are to be received:

(a). At the time and place at which the buyer is to receive delivery of the tangible documents; or [2009, c. 324, Pt. B, §6 (NEW); 2009, c. 324, Pt. B, §48 (AFF).]

(b). At the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none the seller's residence; and [2009, c. 324, Pt. B, §6 (NEW); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §48 (AFF); 2009, c. 324, Pt. B, §6 (RPR) .]

(4). Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

SECTION HISTORY

2009, c. 324, Pt. B, §6 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-311. Options and cooperation respecting performance

(1). An agreement for sale which is otherwise sufficiently definite (section 2-204, subsection (3)) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2). Unless otherwise agreed specifications relating to assortment of goods are at the buyer's option and except as otherwise provided in section 2-319, subsection (1), paragraph (c) and subsection (3), specifications or arrangements relating to shipment are at the seller's option.

(3). Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a). Is excused for any resulting delay in his own performance; and

(b). May also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.



11 §2-312. Warranty of title and against infringement; buyer's obligation against infringement

(1). Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a). The title conveyed shall be good, and its transfer rightful; and

(b). The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2). A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3). Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.



11 §2-313. Express warranties by affirmation, promise, description, sample

(1). Express warranties by the seller are created as follows:

(a). Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b). Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description. In the case of consumer goods sold by a merchant with respect to such goods, the description affirms that the goods are fit for the ordinary purposes for which such goods are used. [1973, c. 762, §9 (AMD).]

(c). Any sample or model which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the sample or model. [1973, c. 762, §9 (AMD).]

[ 1973, c. 762, §9 (AMD) .]

(2). It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

SECTION HISTORY

1973, c. 762, §9 (AMD).



11 §2-314. Implied warranty: merchantability; usage of trade

(1). Unless excluded or modified by section 2-316, a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2). Goods to be merchantable must at least be such as

(a). Pass without objection in the trade under the contract description; and

(b). In the case of fungible goods, are of fair average quality within the description; and

(c). Are fit for the ordinary purposes for which such goods are used; and

(d). Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e). Are adequately contained, packaged and labeled as the agreement may require; and

(f). Conform to the promises or affirmations of fact made on the container or label if any.

(3). Unless excluded or modified by section 2-316, other implied warranties may arise from course of dealing or usage of trade.



11 §2-315. Implied warranty: fitness for particular purpose

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is, unless excluded or modified under section 2-316, an implied warranty that the goods shall be fit for such purpose.



11 §2-316. Exclusion or modification of warranties

(1). Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this Article on parol or extrinsic evidence (section 2-202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2). Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3). Notwithstanding subsection (2)

(a). Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b). When the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c). An implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4). Remedies for breach of warranty can be limited in accordance with the provisions of this Article on liquidation or limitation of damages and on contractual modification of remedy (sections 2-718 and 2-719).

(5). The provisions of subsections (2), (3) and (4) do not apply to sales of consumer goods or services. Any language, oral or written, used by a seller or manufacturer of consumer goods and services that attempts to exclude or modify any implied warranties of merchantability and fitness for a particular purpose or to exclude or modify the consumer's remedies for breach of those warranties is unenforceable. A seller or manufacturer of a motor vehicle may indicate that, to the extent permitted by law, the seller or manufacturer is excluding or modifying implied warranties. Any language, oral or written, used by a prior seller or manufacturer of consumer goods and services that attempts to exclude or modify the warranty or reimbursement remedy of a retail seller of consumer goods and services who provides reimbursement or return to a consumer as required to honor an implied warranty of merchantability due to a defect for which that prior seller or manufacturer is liable under section 2-314 or 2-315 is unenforceable. Consumer goods and services are those new or used goods and services, including mobile homes, that are used or bought primarily for personal, family or household purposes.

(a). A violation of section 2-314, 2-315 or 2-316 arising from the retail sale of consumer goods and services constitutes a violation of Title 5, chapter 10, Unfair Trade Practices Act. [1997, c. 497, §1 (AMD).]

(b). A violation of section 2-316 arising from an attempt by a prior seller or manufacturer of consumer goods and services to exclude or modify the warranty or reimbursement remedy of a retail seller of consumer goods and services who provides reimbursement or return to a consumer as required to honor an implied warranty of merchantability due to a defect for which that prior seller or manufacturer is liable under section 2-314 or 2-315 does not constitute a violation of Title 5, chapter 10, Unfair Trade Practices Act. [1997, c. 497, §1 (NEW).]

[ 2011, c. 523, §1 (AMD) .]

SECTION HISTORY

1973, c. 444, (AMD). 1975, c. 320, (AMD). 1997, c. 497, §1 (AMD). 2011, c. 523, §1 (AMD).



11 §2-317. Cumulation and conflict of warranties express or implied

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(1). Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2). A sample from an existing bulk displaces inconsistent general language of description.

(3). Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



11 §2-318. When lack of privity no defense in action against manufacturer, seller or supplier of goods

Lack of privity between plaintiff and defendant shall be no defense in any action brought against the manufacturer, seller or supplier of goods for breach of warranty, express or implied, although the plaintiff did not purchase the goods from the defendant, if the plaintiff was a person whom the manufacturer, seller or supplier might reasonably have expected to use, consume or be affected by the goods. [1973, c. 441, §1 (RPR).]

SECTION HISTORY

1969, c. 327, §1 (RPR). 1973, c. 441, §1 (RPR).



11 §2-319. F.O.B. and F.A.S. terms

(1). Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a). When the term F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this Article (section 2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b). When the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this Article (section 2-503);

(c). When under either paragraph (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this Article on the form of bill of lading (section 2-323).

(2). Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a). At his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b). Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3). Unless otherwise agreed in any case falling within subsection (1) paragraph (a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this Article (section 2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery of shipment.

(4). Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.



11 §2-320. C.I.F. and C.& F. terms

(1). The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C.& F. or C.F. means that the price so includes cost and freight to the named destination.

(2). Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a). Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b). Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c). Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d). Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e). Forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3). Unless otherwise agreed the term C.& F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

[ 1965, c. 306, §6 (AMD) .]

(4). Under the term C.I.F. or C.& F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of goods in substitution for the documents.

SECTION HISTORY

1965, c. 306, §6 (AMD).



11 §2-321. C.I.F. or C.& F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival

Under a contract containing a term C.I.F. or C.& F.

(1). Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2). An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3). Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payments are due when the goods should have arrived.



11 §2-322. Delivery "exship"

(1). Unless otherwise agreed a term for delivery of goods "exship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

[ 1979, c. 541, Pt. A, §104 (AMD) .]

(2). Under such a term unless otherwise agreed

(a). The seller must discharge all liens arising out of the carriage and furnish the buyer with direction which puts the carrier under a duty to deliver the goods; and

(b). The risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

SECTION HISTORY

1979, c. 541, §A104 (AMD).



11 §2-323. Forms of bill of lading required in overseas shipment; "overseas"

(1). Where the contract contemplates overseas shipment and contains a term C.I.F. or C.& F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C.& F., received for shipment.

(2). Where in a case within subsection (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a). Due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (section 2-508, subsection (1)); and

(b). Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payments upon furnishing an indemnity which the buyer in good faith deems adequate.

[ 2009, c. 324, Pt. B, §7 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). A shipment by water or by air or a contract contemplating such shipment is "overseas" in so far as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

SECTION HISTORY

2009, c. 324, Pt. B, §7 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-324. "No arrival, no sale" term

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed

(1). The seller must properly ship conforming goods, and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the non-arrival; and

(2). Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (section 2-613).



11 §2-325. "Letter of credit" term; "confirmed credit"

(1). Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2). The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3). Unless otherwise agreed, the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.



11 §2-326. Sale on approval and sale or return; rights of creditors

(1). Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a). A "sale on approval," if the goods are delivered primarily for use; and

(b). A "sale or return," if the goods are delivered primarily for resale.

(2). Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §8 (RP) .]

(3).

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §8 (RP) .]

(4). Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this Article (section 2-201) and as contradicting the sale aspect of the contract within the provisions of this Article on parol or extrinsic evidence (section 2-202).

SECTION HISTORY

1999, c. 699, §B8 (AMD). 1999, c. 699, §B28 (AFF).



11 §2-327. Special incidents of sale on approval and sale or return

(1). Under a sale on approval unless otherwise agreed

(a). Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b). Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract, acceptance of any part is acceptance of the whole; and

(c). After due notification of election to return, the return is at the seller's risk and expense, but a merchant buyer must follow any reasonable instructions.

(2). Under a sale or return unless otherwise agreed

(a). The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b). The return is at the buyer's risk and expense.



11 §2-328. Sale by auction

(1). In a sale by auction if goods are put up in lots, each lot is the subject of a separate sale.

(2). A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid, the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3). Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve, the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4). If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.






Part 4: TITLE, CREDITORS AND GOOD FAITH PURCHASERS

11 §2-401. Passing of title; reservation for security; limited application of this section

Each provision of this Article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. In so far as situations are not covered by the other provisions of this Article and matters concerning title become material the following rules apply:

(1). Title to goods cannot pass under a contract for sale prior to their identification to the contract (section 2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this Title. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the Article on secured transactions (Article 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2). Unless otherwise explicitly agreed, title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular despite any reservation of a security interest by the bill of lading

(a). If the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b). If the contract requires delivery at destination, title passes on tender there.

(3). Unless otherwise explicitly agreed where delivery is to be made without moving the goods

(a). If the seller is to deliver a tangible document of title, title passes at the time when and the place where the seller delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or [2009, c. 324, Pt. B, §8 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(b). If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting. [2009, c. 324, Pt. B, §8 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §8 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(4). A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."

SECTION HISTORY

2009, c. 324, Pt. B, §8 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-402. Rights of seller's creditors against sold goods

(1). Except as provided in subsection (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this Article (sections 2-502 and 2-716).

(2). A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void, if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3). Nothing in this Article shall be deemed to impair the rights of creditors of the seller

(a). Under the provisions of the Article on secured transactions (Article 9); or

(b). Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this Article constitute the transaction a fraudulent conveyance or voidable preference. [1965, c. 306, §7 (AMD).]

[ 1965, c. 306, §7 (AMD) .]

SECTION HISTORY

1965, c. 306, §7 (AMD).



11 §2-403. Power to transfer; good faith purchase of goods; "entrusting"

(1). A purchaser of goods acquires all title which his transferor had or had power to transfer, except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a). The transferor was deceived as to the identity of the purchaser; or

(b). The delivery was in exchange for a check which is later dishonored; or

(c). It was agreed that the transaction was to be a "cash sale"; or

(d). The delivery was procured through fraud punishable as larcenous under the criminal law.

(2). Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3). "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4). The rights of other purchasers of goods and of lien creditors are governed by the Articles on secured transactions (Article 9-A) and documents of title (Article 7-A).

[ 2009, c. 324, Pt. B, §9 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1991, c. 636, §2 (AMD). 2009, c. 324, Pt. B, §9 (AMD). 2009, c. 324, Pt. B, §48 (AFF).






Part 5: PERFORMANCE

11 §2-501. Insurable interest in goods; manner of identification of goods

(1). The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers, even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs

(a). When the contract is made, if it is for the sale of goods already existing and identified;

(b). If the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c). When the crops are planted or otherwise become growing crops or the young are conceived, if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

(2). The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone, he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3). Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.



11 §2-502. Buyer's right to goods on seller's repudiation, failure to deliver or insolvency

(1). Subject to subsections (2) and (3) and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which the buyer has a special property under the provisions of section 2-501 may, on making and keeping good a tender of any unpaid portion of the price of the goods, recover the goods from the seller if:

(a). In the case of goods bought for personal, family or household purposes, the seller repudiates or fails to deliver as required by the contract; or [1999, c. 699, Pt. B, §9 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(b). In all cases, the seller becomes insolvent within 10 days after receipt of the first installment on the price of the goods. [1999, c. 699, Pt. B, §9 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §9 (RPR) .]

(2). The buyer's right to recover the goods under subsection (1), paragraph (a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §9 (RPR) .]

(3). If the identification creating the buyer's special property has been made by the buyer, the buyer acquires the right to recover the goods only if they conform to the contract for sale.

[ 1999, c. 699, Pt. B, §9 (NEW); 1999, c. 699, Pt. B, §28 (AFF) .]

SECTION HISTORY

1999, c. 699, §B28 (AFF). 1999, c. 699, §B9 (RPR).



11 §2-503. Manner of seller's tender of delivery

(1). Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this Article, and in particular

(a). Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b). Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2). Where the case is within section 2-504 respecting shipment, tender requires that the seller comply with its provisions.

(3). Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5).

(4). Where goods are in the possession of a bailee and are to be delivered without being moved

(a). Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b). Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in Article 9-A receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender. [2009, c. 324, Pt. B, §10 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §10 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(5). Where the contract requires the seller to deliver documents,

(a). The seller must tender all such documents in correct form, except as provided in this Article with respect to bills of lading in a set (section 2-323, subsection (2)); and [2009, c. 324, Pt. B, §11 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(b). Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection. [2009, c. 324, Pt. B, §11 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §11 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. B, §§10, 11 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-504. Shipment by seller

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(1). Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(2). Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(3). Promptly notify the buyer of the shipment.

Failure to notify the buyer under subsection (3) or to make a proper contract under subsection (1) is a ground for rejection only if material delay or loss ensues.



11 §2-505. Seller's shipment under reservation

(1). Where the seller has identified goods to the contract by or before shipment,

(a). His procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b). A nonnegotiable bill of lading to the seller or the seller's nominee reserves possession of the goods as security, but except in a case of conditional delivery under section 2-507, subsection (2) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading. [2009, c. 324, Pt. B, §12 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §12 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(2). When shipment by the seller with reservation of a security interest is in violation of the contract for sale, it constitutes an improper contract for transportation within section 2-504 but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.

[ 2009, c. 324, Pt. B, §13 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. B, §§12, 13 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-506. Rights of financing agency

(1). A financing agency, by paying or purchasing for value a draft which relates to a shipment of goods, acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2). The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

[ 2009, c. 324, Pt. B, §14 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. B, §14 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-507. Effect of seller's tender; delivery on condition

(1). Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2). Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.



11 §2-508. Cure by seller of improper tender or delivery; replacement

(1). Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2). Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.



11 §2-509. Risk of loss in the absence of breach

(1). Where the contract requires or authorizes the seller to ship the goods by carrier,

(a). If it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (section 2-505); but

(b). If it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2). Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a). On the buyer's receipt of possession or control of a negotiable document of title covering the goods; or [2009, c. 324, Pt. B, §15 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(b). On acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c). After the buyer's receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in section 2-503, subsection (4), paragraph (b). [2009, c. 324, Pt. B, §16 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §§15, 16 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4). The provisions of this section are subject to contrary agreement of the parties and to the provisions of this Article on sale on approval (section 2-327) and on effect of breach on risk of loss (section 2-510).

SECTION HISTORY

2009, c. 324, Pt. B, §§ 15, 16 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-510. Effect of breach on risk of loss

(1). Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection, the risk of their loss remains on the seller until cure or acceptance.

[ 1965, c. 306, §8 (AMD) .]

(2). Where the buyer rightfully revokes acceptance, he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3). Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

SECTION HISTORY

1965, c. 306, §8 (AMD).



11 §2-511. Tender of payment by buyer; payment by check

(1). Unless otherwise agreed, tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2). Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business, unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3). Subject to the provisions of this Title on the effect of an instrument on an obligation (section 3-1310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

[ 1993, c. 293, Pt. B, §5 (AMD) .]

SECTION HISTORY

1993, c. 293, §B5 (AMD).



11 §2-512. Payment by buyer before inspection

(1). Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless

(a). The nonconformity appears without inspection; or

(b). Despite tender of the required documents the circumstances would justify injunction against honor under the provisions of section 5-1109, subsection (2). [1997, c. 429, Pt. C, §4 (AMD).]

[ 1997, c. 429, Pt. C, §4 (AMD) .]

(2). Payment pursuant to subsection (1) does not constitute an acceptance of the goods or impair the buyer's right to inspect or any of his remedies.

SECTION HISTORY

1997, c. 429, §C4 (AMD).



11 §2-513. Buyer's right to inspection of goods

(1). Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2). Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3). Unless otherwise agreed and subject to the provisions of this Article on C.I.F. contracts section 2-321, subsection (3), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a). For delivery "C.O.D." or on other like terms; or

(b). For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4). A place or method of inspection fixed by the parties is presumed to be exclusive but, unless otherwise expressly agreed, it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.



11 §2-514. When documents deliverable on acceptance; when on payment

Unless otherwise agreed, documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than 3 days after presentment; otherwise only on payment.



11 §2-515. Preserving evidence of goods in dispute

In furtherance of the adjustment of any claim or dispute,

(1). Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods, including such of them as may be in the possession or control of the other; and

(2). The parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.






Part 6: BREACH, REPUDIATION AND EXCUSE

11 §2-601. Buyer's rights on improper delivery

Subject to the provisions of this Article on breach in installment contracts (section 2-612) and unless otherwise agreed under the sections on contractual limitation of remedy (sections 2-718 and 2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(1). Reject the whole; or

(2). Accept the whole; or

(3). Accept any commercial unit or units and reject the rest.



11 §2-602. Manner and effect of rightful rejection

(1). Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2). Subject to the provisions of sections 2-603 and 2-604 on rejected goods,

(a). After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b). If the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this Article (section 2-711, subsection (3)), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c). The buyer has no further obligations with regard to goods rightfully rejected.

(3). The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this Article on seller's remedies in general (section 2-703).



11 §2-603. Merchant buyer's duties as to rightfully rejected goods

(1). Subject to any security interest in the buyer (section 2-711, subsection (3)), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods, and in the absence of such instructions to make reasonable efforts to sell them for seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2). When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10% on the gross proceeds.

(3). In complying with this section the buyer is held only to good faith, and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.



11 §2-604. Buyer's options as to salvage of rightfully rejected goods

Subject to the provisions of section 2-603 on perishables if the seller gives no instructions within a reasonable time after notification of rejection, the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in section 2-603. Such action is not acceptance or conversion.



11 §2-605. Waiver of buyer's objections by failure to particularize

(1). The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach,

(a). Where the seller could have cured it if stated seasonably; or

(b). Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2). Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

[ 2009, c. 324, Pt. B, §17 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. B, §17 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-606. What constitutes acceptance of goods

(1). Acceptance of goods occurs when the buyer

(a). After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b). Fails to make an effective rejection (section 2-602, subsection (1)), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c). Does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2). Acceptance of a part of any commercial unit is acceptance of that entire unit.



11 §2-607. Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over

(1). The buyer must pay at the contract rate for any goods accepted.

(2). Acceptance of goods by the buyer precludes rejection of the goods accepted and, if made with knowledge of a nonconformity, cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this Article for nonconformity.

(3). Where a tender has been accepted,

(a). The buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b). If the claim is one for infringement or the like (section 2-312, subsection (3)), and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4). The burden is on the buyer to establish any breach with respect to the goods accepted.

(5). Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over,

(a). He may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the 2 litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b). If the claim is one for infringement or the like (section 2-312, subsection (3)) the original seller, may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6). The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (section 2-312, subsection (3)).

(7). Subsection (3), paragraph (a) shall not apply where the remedy is for personal injury resulting from any breach.

[ 1973, c. 443, §1 (NEW) .]

SECTION HISTORY

1973, c. 443, §1 (AMD).



11 §2-608. Revocation of acceptance in whole or in part

(1). The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it

(a). On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b). Without discovery of such nonconformity, if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2). Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3). A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.



11 §2-609. Right to adequate assurance of performance

(1). A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2). Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3). Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4). After receipt of a justified demand, failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.



11 §2-610. Anticipatory repudiation

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(1). For a commercially reasonable time await performance by the repudiating party; or

(2). Resort to any remedy for breach (section 2-703 or section 2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(3). In either case suspend his own performance or proceed in accordance with the provisions of this Article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (section 2-704).



11 §2-611. Retraction of anticipatory repudiation

(1). Until the repudiating party's next performance is due he can retract his repudiation, unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2). Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this Article (section 2-609).

(3). Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.



11 §2-612. "Installment contract"; breach

(1). An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2). The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3). Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.



11 §2-613. Casualty to identified goods

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (section 2-324) then

(1). If the loss is total, the contract is avoided; and

(2). If the loss is partial or the goods have so deteriorated as no longer to conform to the contract, the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or deficiency in quantity but without further right against the seller.



11 §2-614. Substituted performance

(1). Where without fault of either party the agreed berthing, loading or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available such substitute performance must be tendered and accepted.

(2). If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligations unless the regulation is discriminatory, oppressive or predatory.



11 §2-615. Excuse by failure of presupposed conditions

Except so far as a seller may have assumed a greater obligation and subject to section 2-614 on substituted performance

(1). Delay in delivery or nondelivery in whole or in part by a seller who complies with subsections (2) and (3) is not a breach of his duty under a contract for sale, if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(2). Where the causes mentioned in subsection (1) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(3). The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under subsection (2), of the estimated quota thus made available for the buyer.



11 §2-616. Procedure on notice claiming excuse

(1). Where the buyer receives notification of a material or indefinite delay or an allocation justified under section 2-615, he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this Article relating to breach of installment contracts (section 2-612), then also as to the whole

(a). Terminate and thereby discharge any unexecuted portion of the contract; or

(b). Modify the contract by agreeing to take his available quota in substitution.

(2). If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days, the contract lapses with respect to any deliveries affected.

(3). The provisions of this section may not be negated by agreement except in so far as the seller has assumed a greater obligation under section 2-615.






Part 7: REMEDIES

11 §2-701. Remedies for breach of collateral contracts not impaired

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this Article.



11 §2-702. Seller's remedies on discovery of buyer's insolvency

(1). Where the seller discovers the buyer to be insolvent, he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this Article (section 2-705).

(2). Where the seller discovers that the buyer has received goods on credit while insolvent, he may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within 3 months before delivery the 10 day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3). The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this Article (section 2-403). Successful reclamation of goods excludes all other remedies with respect to them.



11 §2-703. Seller's remedies in general

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (section 2-612), then also with respect to the whole undelivered balance, the aggrieved seller may

(1). Withhold delivery of such goods;

(2). Stop delivery by any bailee as hereafter provided (section 2-705);

(3). Proceed under section 2-704 respecting goods still unidentified to the contract;

(4). Resell and recover damages as hereafter provided (section 2-706);

(5). Recover damages for nonacceptance (section 2-708) or in a proper case the price (section 2-709);

(6). Cancel.



11 §2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods

(1). An aggrieved seller under section 2-703 may

(a). Identify to the contract conforming goods not already identified, if at the time he learned of the breach they are in his possession or control;

(b). Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2). Where the goods are unfinished, an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.



11 §2-705. Seller's stoppage of delivery in transit or otherwise

(1). The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (section 2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2). As against such buyer the seller may stop delivery until

(a). Receipt of the goods by the buyer; or

(b). Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c). Such acknowledgment to the buyer by a carrier by reshipment or as warehouseman; or

(d). Negotiation to the buyer of any negotiable document of title covering the goods.

(3).

(a). To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b). After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c). If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document. [2009, c. 324, Pt. B, §18 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(d). A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

[ 2009, c. 324, Pt. B, §18 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. B, §18 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-706. Seller's resale including contract for resale

(1). Under the conditions stated in section 2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner, the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this Article (section 2-710), but less expenses saved in consequence of the buyer's breach.

(2). Except as otherwise provided in subsection (3) or unless otherwise agreed, resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3). Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4). Where the resale is a public sale,

(a). Only identified goods can be sold, except where there is a recognized market for a public sale of futures in goods of the kind; and

(b). It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily, the seller must give the buyer reasonable notice of the time and place of the resale; and

(c). If the goods are not to be within the view of those attending the sale, the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d). The seller may buy.

(5). A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6). The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (section 2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (section 2-711, subsection (3)).



11 §2-707. "Person in the position of a seller"

(1). A "person in the position of a seller" includes, as against a principal, an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2). A person in the position of a seller may as provided in this Article withhold or stop delivery (section 2-705) and resell (section 2-706) and recover incidental damages (section 2-710).



11 §2-708. Seller's damages for nonacceptance or repudiation

(1). Subject to subsection (2) and to the provisions of this Article with respect to proof of market price (section 2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this Article (section 2-710), but less expenses saved in consequence of the buyer's breach.

(2). If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done, then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this Article (section 2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.



11 §2-709. Action for the price

(1). When the buyer fails to pay the price as it becomes due, the seller may recover, together with any incidental damages under section 2-710, the price

(a). Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b). Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2). Where the seller sues for the price, he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale become possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3). After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (section 2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under section 2-708.



11 §2-710. Seller's incidental damages

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.



11 §2-711. Buyer's remedies in general; buyer's security interest in rejected goods

(1). Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (section 2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a). "Cover" and have damages under section 2-712 as to all the goods affected whether or not they have been identified to the contract; or

(b). Recover damages for nondelivery as provided in this Article (section 2-713).

(2). Where the seller fails to deliver or repudiates the buyer may also

(a). If the goods have been identified recover them as provided in this Article (section 2-502); or

(b). In a proper case obtain specific performance or replevy the goods as provided in this Article (section 2-716).

(3). On rightful rejection or justifiable revocation of acceptance, a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (section 2-706).



11 §2-712. "Cover"; buyer's procurement of substitute goods

(1). After a breach within section 2-711 the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2). The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (section 2-715), but less expenses saved in consequence of the seller's breach.

(3). Failure of the buyer to effect cover within this section does not bar him from any other remedy.



11 §2-713. Buyer's damages for nondelivery or repudiation

(1). Subject to the provisions of this Article with respect to proof of market price (section 2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this Article (section 2-715), but less expenses saved in consequence of the seller's breach.

(2). Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.



11 §2-714. Buyer's damages for breach in regard to accepted goods

(1). Where the buyer has accepted goods and given notification (section 2-607, subsection (3)) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2). The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3). In a proper case any incidental and consequential damages under section 2-715 may also be recovered.



11 §2-715. Buyer's incidental and consequential damages

(1). Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2). Consequential damages resulting from the seller's breach include

(a). Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b). Injury to person or property proximately resulting from any breach of warranty.



11 §2-716. Buyer's right to specific performance or replevin

(1). Specific performance may be decreed where the goods are unique or in other proper circumstances

(2). The decree for specific performance may include such terms and conditions as to payment of the price, damages or other relief as the court may deem just.

(3). The buyer has a right of replevin for goods identified to the contract if after reasonable effort the buyer is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing, or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

[ 1999, c. 699, Pt. B, §10 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

SECTION HISTORY

1999, c. 699, §B10 (AMD). 1999, c. 699, §B28 (AFF).



11 §2-717. Deduction of damages from price

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract. [1965, c. 306, §9 (AMD).]

SECTION HISTORY

1965, c. 306, §9 (AMD).



11 §2-718. Liquidation or limitation of damages; deposits

(1). Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2). Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds

(a). The amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1); or

(b). In the absence of such terms, 20% of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3). The buyer's right to restitutions under subsection (2) is subject to offset to the extent that the seller establishes

(a). A right to recover damages under the provisions of this article other than subsection (1); and

(b). The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4). Where a seller has received payment in goods, their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this Article on resale by an aggrieved seller (section 2-706).



11 §2-719. Contractual modification or limitation of remedy

(1). Subject to the provisions of subsections (2) and (3) of this section and of section 2-718 on liquidation and limitation of damages:

(a). The agreement may provide for remedies in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b). Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2). Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this Title.

(3). Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.



11 §2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.



11 §2-721. Remedies for fraud

Remedies for material misrepresentation or fraud include all remedies available under this Article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.



11 §2-722. Who can sue third parties for injury to goods

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract,

(1). A right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other.

(2). If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract.

(3). Either party may with the consent of the other sue for the benefit of whom it may concern.



11 §2-723. Proof of market price; time and place

(1). If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (section 2-708 or section 2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2). If evidence of a price prevailing at the times or places described in this Article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3). Evidence of a relevant price prevailing at a time or place other than the one described in this Article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.



11 §2-724. Admissibility of market quotations

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.



11 §2-725. Statute of limitations in contracts for sale

(1). An action for breach of any contract for sale must be commenced within 4 years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2). A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

A cause of action for personal injuries arising under this Article for breach of warranty occurs when the injury takes place and is governed by the limitation of action period under Title 14, section 752.

[ 1973, c. 442, §1 (AMD) .]

(3). Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4). This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this Title becomes effective.

SECTION HISTORY

1973, c. 442, §1 (AMD).









Article 2-A: LEASES

Part 1: GENERAL PROVISIONS

11 §2-1101. Short title

This Article may be known and cited as the "Uniform Commercial Code -- Leases." [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1102. Scope

This Article applies to any transaction, regardless of form, that creates a lease. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1103. Definitions

(1). In this Article, unless the context otherwise requires, the following terms have the following meaning:

(a). "Buyer in ordinary course of business" means a person who, in good faith and without knowledge that the sale to that person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. Buying may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt. [2009, c. 324, Pt. B, §19 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(b). "Cancellation" occurs when either party puts an end to the lease contract for default by the other party. [1991, c. 805, §4 (NEW).]

(c). "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole. [1991, c. 805, §4 (NEW).]

(d). "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract. [1991, c. 805, §4 (NEW).]

(e). "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $25,000. [1991, c. 805, §4 (NEW).]

(f). "Fault" means wrongful act, omission, breach or default. [1991, c. 805, §4 (NEW).]

(g). "Finance lease" means a lease with respect to which:

(i) The lessor does not select, manufacture or supply the goods;

(ii) The lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) One of the following occurs:

(A) The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing: of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person; that the lessee is entitled under this Article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; and that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies. [1991, c. 805, §4 (NEW).]

(h). "Goods" means all things that are movable at the time of identification to the lease contract including mobile homes, or are fixtures (section 2-1309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals. [1991, c. 805, §4 (NEW).]

(i). "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains the clause, "each delivery is a separate lease," or its equivalent. [1991, c. 805, §4 (NEW).]

(j). "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease. [1991, c. 805, §4 (NEW).]

(k). "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this Article. Unless the context clearly indicates otherwise, the term includes a sublease agreement. [1991, c. 805, §4 (NEW).]

(l). "Lease contract" means the total legal obligation that results from the lease agreement as affected by this Article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract. [1991, c. 805, §4 (NEW).]

(m). "Leasehold interest" means the interest of the lessor or the lessee under a lease contract. [1991, c. 805, §4 (NEW).]

(n). "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee. [1991, c. 805, §4 (NEW).]

(o). "Lessee in ordinary course of business" means a person who, in good faith and without knowledge that the lease to that person is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt. [2009, c. 324, Pt. B, §20 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(p). "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor. [1991, c. 805, §4 (NEW).]

(q). "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination or cancellation of the lease contract. [1991, c. 805, §4 (NEW).]

(r). "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest. [1991, c. 805, §4 (NEW).]

(s). "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract. [1991, c. 805, §4 (NEW).]

(t). "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease. [1991, c. 805, §4 (NEW).]

(u). "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into. [1991, c. 805, §4 (NEW).]

(v). "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift or any other voluntary transaction creating an interest in goods. [1991, c. 805, §4 (NEW).]

(w). "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease. [1991, c. 805, §4 (NEW).]

(x). "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease. [1991, c. 805, §4 (NEW).]

(y). "Supply contract" means a contract under which a lessor buys or leases goods to be leased. [1991, c. 805, §4 (NEW).]

(z). "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default. [1991, c. 805, §4 (NEW).]

[ 2009, c. 324, Pt. B, §§19, 20 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(2). Other definitions applying to this Article and the sections in which they appear are:

"Accessions." Section 2-1310, subsection (1).

"Construction mortgage." Section 2-1309, subsection (1), paragraph (d).

"Encumbrance." Section 2-1309, subsection (1), paragraph (e).

"Fixtures." Section 2-1309, subsection (1), paragraph (a).

"Fixture filing." Section 2-1309, subsection (1), paragraph (b).

"Purchase money lease." Section 2-1309, subsection (1), paragraph (c).

[ 1991, c. 805, §4 (NEW) .]

(3). The following definitions in other Articles apply to this Article:

"Account." Section 9-1102, subsection (2).

"Between merchants." Section 2-104, subsection (3).

"Buyer." Section 2-103, subsection (1), paragraph (a).

"Chattel paper." Section 9-1102, subsection (11).

"Consumer goods." Section 9-1102, subsection (23).

"Document." Section 9-1102, subsection (30).

"Entrusting." Section 2-403, subsection (3).

"General intangible" Section 9-1102, subsection (42).

"Instrument." Section 9-1102, subsection (47).

"Merchant." Section 2-104, subsection (1).

"Mortgage." Section 9-1102, subsection (55).

"Pursuant to commitment." Section 9-1102, subsection (60).

"Receipt." Section 2-103, subsection (1), paragraph (c).

"Sale." Section 2-106, subsection (1).

"Sale on approval." Section 2-326.

"Sale or return." Section 2-326.

"Seller." Section 2-103, subsection (1), paragraph (d).

[ 2009, c. 325, Pt. B, §7 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(4). In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 1999, c. 699, §B11 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 324, Pt. B, §§19, 20 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2009, c. 325, Pt. B, §7 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1104. Leases subject to other statutes

(1). A lease, although subject to this Article, is also subject to any applicable:

(a). Certificate of title statute of this State; [1991, c. 805, §4 (NEW).]

(b). Certificate of title statute of another jurisdiction (section 2-1105); or [1991, c. 805, §4 (NEW).]

(c). Consumer protection statute of this State, or final consumer protection decision of a court of this State existing on the effective date of this article. Consumer protection statutes include, but are not limited to, the Maine Unfair Trade Practices Act, Title 5, chapter 10; the Maine Consumer Credit Code, Title 9-A; consumer loan and lease agreements laws, Title 10, chapter 202; used car information laws, Title 10, chapter 217; and warranties on new motor vehicles, Title 10, chapter 203-A. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). In case of conflict between this Article, other than section 2-1105, section 2-1304, subsection (3) and section 2-1305, subsection (3), and any statute referred to in subsection (1), the statute or decision controls.

[ 1991, c. 805, §4 (NEW) .]

(3). Failure to comply with applicable law has only the effect specified in that law.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1105. Territorial application of article to goods covered by certificate of title

Subject to the provisions of section 2-1304, subsection (3) and section 2-1305, subsection (3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law, including the conflict of laws rules, of the jurisdiction issuing the certificate until the earlier of: [1991, c. 805, §4 (NEW).]

(1). Surrender of the certificate; or

[ 1991, c. 805, §4 (NEW) .]

(2). Four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum

(1). If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.

[ 1991, c. 805, §4 (NEW) .]

(2). If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1107. Waiver or renunciation of claim or right after default

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1108. Unconscionability

(1). If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, it may enforce the remainder of the lease contract without the unconscionable clause or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

[ 1991, c. 805, §4 (NEW) .]

(2). With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

[ 1991, c. 805, §4 (NEW) .]

(3). Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose and effect of the lease contract or clause thereof, or of the conduct.

[ 1991, c. 805, §4 (NEW) .]

(4). In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a). If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee; [1991, c. 805, §4 (NEW).]

(b). If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action the lessee knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made; or [1991, c. 805, §4 (NEW).]

(c). In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1109. Option to accelerate at will

(1). A term providing that one party or that party's successor in interest may accelerate payment of performance or require collateral or additional collateral "at will," "when the party represents that that party is insecure" or in words of similar import must be construed to mean that the party has power to do so only if the party in good faith believes that the prospect of payment or performance is impaired.

[ 1991, c. 805, §5 (NEW) .]

(2). With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).






Part 2: FORMATION AND CONSTRUCTION OF LEASE CONTRACT

11 §2-1201. Statute of frauds

(1). A lease contract is not enforceable by way of action or defense unless:

(a). The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000; or [1991, c. 805, §4 (NEW).]

(b). There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Any description of leased goods or of the lease term is sufficient and satisfies subsection (1), paragraph (b), whether or not it is specific, if it reasonably identifies what is described.

[ 1991, c. 805, §4 (NEW) .]

(3). A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1), paragraph (b) beyond the lease term and the quantity of goods shown in the writing.

[ 1991, c. 805, §4 (NEW) .]

(4). A lease contract that does not satisfy the requirements of subsection (1) but is valid in other respects, is enforceable:

(a). If the goods are to be specifically manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement; [1991, c. 805, §4 (NEW).]

(b). If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or [1991, c. 805, §4 (NEW).]

(c). With respect to goods that have been received and accepted by the lessee. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(5). The lease term under a lease contract referred to in subsection (4) is:

(a). If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified; [1991, c. 805, §4 (NEW).]

(b). If the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted; or [1991, c. 805, §4 (NEW).]

(c). A reasonable lease term. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1202. Final written expression; parol or extrinsic evidence

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented: [1991, c. 805, §4 (NEW).]

(1). By course of dealing or usage of trade or by course of performance; and

[ 1991, c. 805, §4 (NEW) .]

(2). By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1203. Seals inoperative

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1204. Formation in general

(1). A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties that recognizes the existence of a lease contract.

[ 1991, c. 805, §4 (NEW) .]

(2). An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

[ 1991, c. 805, §4 (NEW) .]

(3). Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1205. Firm offers

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1206. Offer and acceptance in formation of lease contract

(1). Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

[ 1991, c. 805, §4 (NEW) .]

(2). If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1207. Course of performance or practical construction (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §27 (AFF). 2009, c. 325, Pt. B, §8 (RP).



11 §2-1208. Modification, rescission and waiver

(1). An agreement modifying a lease contract needs no consideration to be binding.

[ 1991, c. 805, §4 (NEW) .]

(2). A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

[ 1991, c. 805, §4 (NEW) .]

(3). Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

[ 1991, c. 805, §4 (NEW) .]

(4). A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1209. Lessee under finance lease as beneficiary of supply contract

(1). The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom. In a finance lease that is a consumer lease, the supplier's ability to disclaim, exclude or modify any implied warranties of merchantability and fitness of a particular purpose or to exclude or modify the consumer's remedies for breach of those warranties is subject to and governed by the terms and provisions of section 2-316, subsection (5).

[ 1991, c. 805, §4 (NEW) .]

(2). The extension of the benefit of a supplier's promises and of warranties to the lessee under subsection (1) does not:

(a). Modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise; or [1991, c. 805, §4 (NEW).]

(b). Impose any duty or liability under the supply contract on the lessee. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(3). Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

[ 1991, c. 805, §4 (NEW) .]

(4). In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier that arise from an agreement between the lessee and the supplier or under other law.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1210. Express warranties

(1). Express warranties by the lessor are created as follows.

(a). Any affirmation of fact or promise made by the lessor to the lessee that relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise. [1991, c. 805, §4 (NEW).]

(b). Any description of the goods that is made part of the basis of the bargain creates an express warranty that the goods will conform to the description. [1991, c. 805, §4 (NEW).]

(c). Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1211. Warranties against interference and against infringement; lessee's obligation against infringement

(1). There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, that will interfere with the lessee's enjoyment of its leasehold interest.

[ 1991, c. 805, §4 (NEW) .]

(2). Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

[ 1991, c. 805, §4 (NEW) .]

(3). A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1212. Implied warranty of merchantability

(1). Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

[ 1991, c. 805, §4 (NEW) .]

(2). Goods to be merchantable must at least:

(a). Pass without objection in the trade under the description in the lease agreement; [1991, c. 805, §4 (NEW).]

(b). In the case of fungible goods, be of fair average quality within the description; [1991, c. 805, §4 (NEW).]

(c). Be fit for the ordinary purposes for which goods of that type are used; [1991, c. 805, §4 (NEW).]

(d). Run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved; [1991, c. 805, §4 (NEW).]

(e). Be adequately contained, packaged and labeled as the lease agreement may require; and [1991, c. 805, §4 (NEW).]

(f). Conform to any promises or affirmations of fact made on the container or label. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(3). Other implied warranties may arise from course of dealing or usage of trade.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1213. Implied warranty of fitness for particular purpose

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1214. Exclusion or modification of warranties

(1). Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of section 2-1202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

[ 1991, c. 805, §4 (NEW) .]

(2). Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it, the language must mention "merchantability," be by a writing and be conspicuous. Subject to subsection (3), to exclude or modify any implied warranty of fitness, the exclusion must be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example: "There is no warranty that the goods will be fit for a particular purpose."

[ 1991, c. 805, §4 (NEW) .]

(3). Notwithstanding subsection (2), but subject to subsection (4):

(a). Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous; [1991, c. 805, §4 (NEW).]

(b). If the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and [1991, c. 805, §4 (NEW).]

(c). An implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(4). To exclude or modify a warranty against interference or against infringement under section 2-1211, or any part of it, the language must be specific, be by a writing and be conspicuous, unless the circumstances, including course of performance, course of dealing or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

[ 1991, c. 805, §4 (NEW) .]

(5). In a consumer lease that is not a finance lease, the lessor's ability to disclaim, exclude or modify any implied warranties of merchantability and fitness for a particular purpose or to exclude or modify the consumer's remedies for breach of those warranties is subject to and governed by the terms and provisions of section 2-316, subsection (5).

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1215. Cumulation and conflict of warranties express or implied

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply. [1991, c. 805, §4 (NEW).]

(1). Exact or technical specifications displace an inconsistent sample or model or general language of description.

(2). A sample from an existing bulk displaces inconsistent general language of description.

(3). Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

SECTION HISTORY

1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW).



11 §2-1216. Third-party beneficiaries of express and implied warranties

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any person who may reasonably be expected to use, consume or be affected by the goods and who is injured by breach of the warranty. The operation of this section may not be excluded, modified or limited with respect to injury to the person of an individual to whom the warranty extends, but an exclusion, modification or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against the beneficiary designated under this section. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1217. Identification

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs: [1991, c. 805, §4 (NEW).]

(1). When the lease contract is made, if the lease contract is for a lease of goods that are existing and identified;

(2). When the goods are shipped, marked or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(3). When the young are conceived, if the lease contract is for a lease of unborn young of animals.

SECTION HISTORY

1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW). 1991, c. 805, §4 (NEW).



11 §2-1218. Insurance and proceeds

(1). A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

[ 1991, c. 805, §4 (NEW) .]

(2). If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

[ 1991, c. 805, §4 (NEW) .]

(3). Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

[ 1991, c. 805, §4 (NEW) .]

(4). Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

[ 1991, c. 805, §4 (NEW) .]

(5). The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1219. Risk of loss

(1). Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

[ 1991, c. 805, §4 (NEW) .]

(2). Subject to the provisions of this Article on the effect of default on risk of loss (section 2-1220) if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply.

(a). If the lease contract requires or authorizes the goods to be shipped by carrier:

(i) If it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; or

(ii) If it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery. [1991, c. 805, §4 (NEW).]

(b). If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods. [1991, c. 805, §4 (NEW).]

(c). In any case not within paragraph (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender or delivery. [RR 1993, c. 1, §29 (COR).]

[ RR 1993, c. 1, §29 (COR) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). RR 1993, c. 1, §29 (COR).



11 §2-1220. Effect of default on risk of loss

(1). When risk of loss is to pass to the lessee and the time of passage is not stated:

(a). If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance; or [1991, c. 805, §4 (NEW).]

(b). If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in the lessee's effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1221. Casualty to identified goods

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or section 2-1219, then: [1991, c. 805, §4 (NEW).]

(1). If the loss is total, the lease contract is avoided; and

[ 1991, c. 805, §4 (NEW) .]

(2). After delivery in a consumer lease, if the goods are lost or destroyed:

(a). If the lessee is not in default under the lease, the lessee may provide substitute goods of at least equal kind and quality satisfactory to the lessor and continue the lease. Permission to substitute goods may not be unreasonably withheld by the lessor. Any insurance proceeds paid with respect to the goods must be applied to the purchase of the substitute goods; or [1991, c. 805, §4 (NEW).]

(b). At the consumer's option, any insurance proceeds must be paid to the lessor and, in such an instance, the lessee remains liable only for the insurance deductible plus any amounts otherwise due to the lessor because of any prior default by the lessee under the terms of the lease. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).






Part 3: EFFECT OF LEASE CONTRACT

11 §2-1301. Enforceability of lease contract

Except as otherwise provided in this Article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1302. Title to and possession of goods

Except as otherwise provided in this Article, each provision of this Article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; assignment of rights

(1). As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Article 9-A, section 9-1109, subsection (1), paragraph (c).

[ 1999, c. 699, Pt. B, §12 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). Except as provided in subsection (4) and section 9-1407, a provision in a lease agreement that: prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods; or makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (5), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

[ 2011, c. 691, Pt. A, §5 (AMD) .]

(3).

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §13 (RP) .]

(4). A provision in a lease agreement that prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (5).

[ 1991, c. 805, §4 (NEW) .]

(5). Subject to subsection (4) and section 9-1407:

(a). If a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in section 2-1501, subsection (2); and [1991, c. 805, §4 (NEW).]

(b). If paragraph (a) is not applicable and if a transfer is made that is prohibited under a lease agreement or materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract:

(i) The transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer; and

(ii) A court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer. [1991, c. 805, §4 (NEW).]

[ 2011, c. 691, Pt. A, §6 (AMD) .]

(6). A transfer of "the lease" or of "all my rights under the lease," or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

[ 1991, c. 805, §4 (NEW) .]

(7). Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

[ 1991, c. 805, §4 (NEW) .]

(8). In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing and conspicuous. The lessor's remedies with regard to a prohibited transfer or a transfer that results in default are subject to the duty of the lessor to mitigate damages.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 1999, c. 699, §§B12-14 (AMD). 1999, c. 699, §B28 (AFF). 2011, c. 691, Pt. A, §§5, 6 (AMD).



11 §2-1304. Subsequent lease of goods by lessor

(1). Subject to section 2-1303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and, except as provided in subsection (2) and section 2-1527, subsection (4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a). The lessor's transferor was deceived as to the identity of the lessor; [1991, c. 805, §4 (NEW).]

(b). The delivery was in exchange for a check that is later dishonored; [1991, c. 805, §4 (NEW).]

(c). It was agreed that the transaction was to be a "cash sale"; or [1991, c. 805, §4 (NEW).]

(d). The delivery was procured through fraud punishable as larcenous under the criminal law. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

[ 1991, c. 805, §4 (NEW) .]

(3). A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1305. Sale or sublease of goods by lessee

(1). Subject to the provisions of section 2-1303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and, except as provided in subsection (2) and section 2-1511, subsection (4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a). The lessor was deceived as to the identity of the lessee; [1991, c. 805, §4 (NEW).]

(b). The delivery was in exchange for a check that is later dishonored; or [1991, c. 805, §4 (NEW).]

(c). The delivery was procured through fraud punishable as larcenous under the criminal law. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

[ 1991, c. 805, §4 (NEW) .]

(3). A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by this certificate of title statute.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1306. Priority of certain liens arising by operation of law

If a person in the ordinary course of business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1307. Priority of liens arising by attachment or levy on, security interests in and other claims to goods

(1). Except as otherwise provided in section 2-1306, a creditor of a lessee takes subject to the lease contract.

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RPR) .]

(2). Except as otherwise provided in subsection (3) and in sections 2-1306 and 2-1308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(a). [1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RP).]

(b). [1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RP).]

(c). [1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RP).]

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RPR) .]

(3).

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RP) .]

(4).

[ 1999, c. 699, Pt. B, §28 (AFF); 1999, c. 699, Pt. B, §15 (RP) .]

(5). Except as otherwise provided in section 9-1317, 9-1321 and 9-1323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

[ 1999, c. 699, Pt. B, §15 (NEW); 1999, c. 699, Pt. B, §28 (AFF) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 1999, c. 699, §B28 (AFF). 1999, c. 699, §B15 (RPR).



11 §2-1308. Special rights of creditors

(1). A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

[ 1991, c. 805, §4 (NEW) .]

(2). Nothing in this Article impairs the rights of creditors of a lessor if the lease contract becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like, and if the lease contract is made under circumstances that under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

[ 1991, c. 805, §4 (NEW) .]

(3). A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1309. Lessor's and lessee's rights when goods become fixtures

(1). In this section:

(a). Goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law; [1991, c. 805, §4 (NEW).]

(b). A "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of section 9-1502, subsections (1) and (2); [1999, c. 699, Pt. B, §16 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(c). A lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable; [1991, c. 805, §4 (NEW).]

(d). A mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and [1991, c. 805, §4 (NEW).]

(e). "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests. [1991, c. 805, §4 (NEW).]

[ 1999, c. 699, Pt. B, §16 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). Under this Article, a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

[ 1991, c. 805, §4 (NEW) .]

(3). This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

[ 1991, c. 805, §4 (NEW) .]

(4). The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a). The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 10 days thereafter and the lessee has an interest of record in the real estate or is in possession of the real estate; or [1991, c. 805, §4 (NEW).]

(b). The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner and the lessee has an interest of record in the real estate or is in possession of the real estate. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(5). The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a). The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate or readily removable replacements of domestic appliances that are goods subject to a consumer lease and, before the goods become fixtures, the lease contract is enforceable; [1991, c. 805, §4 (NEW).]

(b). The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; [1991, c. 805, §4 (NEW).]

(c). The encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or [1991, c. 805, §4 (NEW).]

(d). The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(6). Notwithstanding subsection (4), paragraph (a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

[ 1991, c. 805, §4 (NEW) .]

(7). In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee, is determined by the priority rules governing conflicting interests in real estate.

[ 1991, c. 805, §4 (NEW) .]

(8). If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may, on default, expiration, termination or cancellation of the lease agreement but subject to the lease agreement and this Article, or, if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

[ 1991, c. 805, §4 (NEW) .]

(9). Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of Article 9.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 1999, c. 699, §B16 (AMD). 1999, c. 699, §B28 (AFF).



11 §2-1310. Lessor's and lessee's rights when goods become accessions

(1). Goods are "accessions" when they are installed in or affixed to other goods.

[ 1991, c. 805, §4 (NEW) .]

(2). The interest of a lessor or a lessee under a lease contract entered into before the goods become accessions is superior to all interests in the whole except as stated in subsection (4).

[ 1991, c. 805, §4 (NEW) .]

(3). The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interest in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

[ 1991, c. 805, §4 (NEW) .]

(4). The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of:

(a). A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or [1991, c. 805, §4 (NEW).]

(b). A creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(5). When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may, on default, expiration, termination or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article, or, if necessary to enforce the other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but the lessor or the lessee must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1311. Priority subject to subordination

Nothing in this Article prevents subordination by agreement by any person entitled to priority. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).






Part 4: PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED AND EXCUSED

11 §2-1401. Insecurity; adequate assurance of performance

(1). A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

[ 1991, c. 805, §4 (NEW) .]

(2). If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable, the insecure party may suspend any performance for which the insecure party has not already received the agreed return.

[ 1991, c. 805, §4 (NEW) .]

(3). A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time not to exceed 30 days after receipt of a demand by the other party.

[ 1991, c. 805, §4 (NEW) .]

(4). Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

[ 1991, c. 805, §4 (NEW) .]

(5). Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1402. Anticipatory repudiation

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may: [1991, c. 805, §4 (NEW).]

(1). For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

[ 1991, c. 805, §4 (NEW) .]

(2). Make demand pursuant to section 2-1401 and await assurance of future performance adequate under the circumstances of the particular case; or

[ 1991, c. 805, §4 (NEW) .]

(3). Resort to any right or remedy upon default under the lease contract or this Article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this Article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods under section 2-1524.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1403. Retraction of anticipatory repudiation

(1). Until the repudiating party's next performance is due, the repudiating party may retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

[ 1991, c. 805, §4 (NEW) .]

(2). Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under section 2-1401.

[ 1991, c. 805, §4 (NEW) .]

(3). Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1404. Substituted performance

(1). If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading or unloading facilities fail, the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

[ 1991, c. 805, §4 (NEW) .]

(2). If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a). The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and [1991, c. 805, §4 (NEW).]

(b). If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive or predatory. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1405. Excused performance

Subject to section 2-1404 on substituted performance, the following rules apply. [1991, c. 805, §4 (NEW).]

(1). Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subsections (2) and (3) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

[ 1991, c. 805, §4 (NEW) .]

(2). If the causes mentioned in subsection (1) affect only part of the lessor's or the supplier's capacity to perform, the lessor or supplier shall allocate production and deliveries among the lessor's or supplier's customers but at the lessor's or supplier's option may include regular customers not then under contract for sale or lease as well as the lessor's or supplier's own requirements for further manufacture. The lessor or supplier may so allocate in any manner that is fair and reasonable.

[ 1991, c. 805, §4 (NEW) .]

(3). The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subsection (2), of the estimated quota thus made available for the lessee.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1406. Procedure on excused performance

(1). If the lessee receives notification of a material or indefinite delay or an allocation justified under section 2-1405, the lessee may, by written notification to the lessor as to any goods involved and with respect to all of the goods if, under an installment lease contract, the value of the whole lease contract is substantially impaired under section 2-1510:

(a). Terminate the lease contract under section 2-1505, subsection (2); or [1991, c. 805, §4 (NEW).]

(b). Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). If, after receipt of a notification from the lessor under section 2-1405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1407. Irrevocable promises; finance leases

(1). In the case of a finance lease that is not a consumer lease, the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

[ 1991, c. 805, §4 (NEW) .]

(2). A promise that has become irrevocable and independent under subsection (1):

(a). Is effective and enforceable between the parties and by or against third parties including assignees of the parties; and [1991, c. 805, §4 (NEW).]

(b). Is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to whom the promise runs. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(3). This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).






Part 5: DEFAULT

11 §2-1501. Default; procedure

(1). Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this Article.

[ 1991, c. 805, §4 (NEW) .]

(2). If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this Article and, except as limited by this Article, as provided in the lease agreement.

[ 1991, c. 805, §4 (NEW) .]

(3). If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration or the like, in accordance with this Article.

[ 1991, c. 805, §4 (NEW) .]

(4). Except as otherwise provided in section 1-1305, subsection (1), this Article or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

[ 2009, c. 325, Pt. B, §9 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(5). If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this Part as to the goods or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this Part does not apply.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §9 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1502. Notice after default

Except as otherwise provided in this Article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1503. Modification or impairment of rights and remedies

(1). Except as otherwise provided in this Article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article.

[ 1991, c. 805, §4 (NEW) .]

(2). Resort to a remedy provided under this Article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this Article.

[ 1991, c. 805, §4 (NEW) .]

(3). Consequential damages may be liquidated under section 2-1504, or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

[ 1991, c. 805, §4 (NEW) .]

(4). Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this Article.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1504. Liquidation of damages

(1). Damages payable by either party for default or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

[ 1991, c. 805, §4 (NEW) .]

(2). If the lease agreement provides for liquidation of damages and that provision does not comply with subsection (1), or that provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this Article.

[ 1991, c. 805, §4 (NEW) .]

(3). If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (section 2-1525 or 2-1526) the lessee is entitled to restitution of any amount by which the sum of the lessee's payments exceeds:

(a). The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or [1991, c. 805, §4 (NEW).]

(b). In the absence of those terms, 20% of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of that amount or $500. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(4). A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a). A right to recover damages under the provisions of this Article other than subsection (1); and [1991, c. 805, §4 (NEW).]

(b). The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1505. Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies

(1). On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

[ 1991, c. 805, §4 (NEW) .]

(2). On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

[ 1991, c. 805, §4 (NEW) .]

(3). Unless the contrary intention clearly appears, expressions of "cancellation," "rescission" or the like, of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

[ 1991, c. 805, §4 (NEW) .]

(4). Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this Article for default.

[ 1991, c. 805, §4 (NEW) .]

(5). Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1506. Statute of limitations

(1). An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within 4 years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

[ 1991, c. 805, §4 (NEW) .]

(2). A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

[ 1991, c. 805, §4 (NEW) .]

(3). If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

[ 1991, c. 805, §4 (NEW) .]

(4). This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this Article becomes effective.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1507. Proof of market rent; time and place

(1). Damages based on market rent (section 2-1519 or 2-1528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in sections 2-1519 and 2-1528.

[ 1991, c. 805, §4 (NEW) .]

(2). If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

[ 1991, c. 805, §4 (NEW) .]

(3). Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until that party has given the other party notice the court finds sufficient to prevent unfair surprise.

[ 1991, c. 805, §4 (NEW) .]

(4). If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1508. Lessee's remedies

(1). If a lessor fails to deliver the goods in conformity to the lease contract (section 2-1509) or repudiates the lease contract (section 2-1402) or a lessee rightfully rejects the goods (section 2-1509) or justifiably revokes acceptance of the goods (section 2-1517) then, with respect to any goods involved and with respect to all of the goods if, under an installment lease contract the value of the whole lease contract is substantially impaired (section 2-1510) the lessor is in default under the lease contract and the lessee may:

(a). Cancel the lease contract (section 2-1505, subsection (1)); [1991, c. 805, §4 (NEW).]

(b). Recover so much of the rent and security as has been paid and is just under the circumstances; [1991, c. 805, §4 (NEW).]

(c). Cover and recover damages as to all goods affected, whether or not they have been identified to the lease contract (sections 2-1518 and 2-1520) or recover damages for nondelivery (sections 2-1519 and 2-1520); or [1991, c. 805, §4 (NEW).]

(d). Exercise any other rights or pursue any other remedies provided in the lease contract. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a). If the goods have been identified, recover them (section 2-1522); or [1991, c. 805, §4 (NEW).]

(b). In a proper case, obtain specific performance or replevy the goods (section 2-1521). [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(3). If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and provided in section 2-1519, subsection (3).

[ 1991, c. 805, §4 (NEW) .]

(4). If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (section 2-1519, subsection (4)).

[ 1991, c. 805, §4 (NEW) .]

(5). On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner subject to section 2-1527, subsection (5).

[ 1991, c. 805, §4 (NEW) .]

(6). Subject to the provisions of section 2-1407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1509. Lessee's rights on improper delivery; rightful rejection

(1). Subject to the provisions of section 2-1510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

[ 1991, c. 805, §4 (NEW) .]

(2). Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1510. Installment lease contracts; rejection and default

(1). Under an installment lease contract, a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and can not be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

[ 1991, c. 805, §4 (NEW) .]

(2). Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole, there is a default with respect to the whole. The aggrieved party shall reinstate the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation, brings an action with respect only to past deliveries or demands performance as to future deliveries.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1511. Merchant lessee's duties as to rightfully rejected goods

(1). Subject to any security interest of a lessee (section 2-1508, subsection (5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in the merchant lessee's possession or control, shall follow any reasonable instructions received from the lessor to the supplier with respect to the goods. In the absence of those instructions a merchant lessee shall make reasonable efforts to sell, lease or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

[ 1991, c. 805, §4 (NEW) .]

(2). If a merchant lessee (subsection (1)) or any other lessee (section 2-1512) disposes of goods, the merchant lessee or other lessee is entitled to reimbursement, either from the lessor or the supplier or out of the proceeds, for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or, if there is none, to a reasonable sum not exceeding 10% of the gross proceeds.

[ 1991, c. 805, §4 (NEW) .]

(3). In complying with this section or section 2-1512, the lessee is held only to good faith. Good faith conduct is neither acceptance or conversion nor the basis of an action for damages.

[ 1991, c. 805, §4 (NEW) .]

(4). A purchaser who purchases in good faith from a lessee pursuant to this section or section 2-1512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this Article.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1512. Lessee's duties as to rightfully rejected goods

(1). Except as otherwise provided with respect to goods that threaten to decline in value speedily (section 2-1511), and subject to any security interest of a lessee (section 2-1508, subsection (5)):

(a). The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection; or [1991, c. 805, §4 (NEW).]

(b). If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account, ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in section 2-1511; but [1991, c. 805, §4 (NEW).]

(c). The lessee has no further obligations with regard to goods rightfully rejected. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1513. Cure by lessor of improper tender or delivery; replacement

(1). If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time period in the lease contract.

[ 1991, c. 805, §4 (NEW) .]

(2). If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if the lessee or the supplier seasonably notifies the lessee.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1514. Waiver of lessee's objections

(1). In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a). If, stated seasonably, the lessor or the supplier could have cured it (section 2-1513); or [1991, c. 805, §4 (NEW).]

(b). Between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

[ 2009, c. 324, Pt. B, §21 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 324, Pt. B, §21 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-1515. Acceptance of goods

(1). Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(a). The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or [1991, c. 805, §4 (NEW).]

(b). The lessee fails to make an effective rejection of the goods (section 2-1509, subsection (2)). [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Acceptance of a part of any commercial unit is acceptance of that entire unit.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over

(1). A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

[ 1991, c. 805, §4 (NEW) .]

(2). A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance can not be revoked because of the nonconforming. In any other case, if made with knowledge of a nonconformity, acceptance can not be revoked because of the nonconformity unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

[ 1991, c. 805, §4 (NEW) .]

(3). If a tender has been accepted:

(a). Except in the case of a consumer lease, within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified; [1991, c. 805, §4 (NEW).]

(b). In the case of a consumer lease, within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify either the lessor or any assignee of the lessor. By notifying one of these parties the lessee preserves any remedy against any of the parties; and [1991, c. 805, §4 (NEW).]

(c). The burden is on the lessee to establish any default. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(4). If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, the following apply.

(a). The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound. [1991, c. 805, §4 (NEW).]

(b). The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (section 2-1211) or be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control, the lessee is so barred. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(5). Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (section 2-1211).

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1517. Revocation of acceptance of goods

(1). A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a). Except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or [1991, c. 805, §4 (NEW).]

(b). Without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

[ 1991, c. 805, §4 (NEW) .]

(3). If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

[ 1991, c. 805, §4 (NEW) .]

(4). Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

[ 1991, c. 805, §4 (NEW) .]

(5). A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1518. Cover; substitute goods

(1). After a default by a lessor under the lease contract of the type described in section 2-1508, subsection (1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

[ 1991, c. 805, §4 (NEW) .]

(2). Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2-1504) or otherwise determined pursuant to agreement of the parties (section 1-1302 and section 2-1503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages:

(a). The present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement; and [1991, c. 805, §4 (NEW).]

(b). Any incidental or consequential damages minus expenses saved in consequence of the lessor's default. [1991, c. 805, §4 (NEW).]

[ 2009, c. 325, Pt. B, §10 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(3). If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection 2, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and section 2-1519 governs.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §10 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1519. Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods

(1). Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2-1504), or otherwise determined pursuant to agreement of the parties (section 1-1302 and section 2-1503) if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under section 2-1518, subsection (2) or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages minus expenses saved in consequence of the lessor's default.

[ 2009, c. 325, Pt. B, §11 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

[ 1991, c. 805, §4 (NEW) .]

(3). Except as otherwise agreed, if the lessee has accepted goods and given notification (section 2-1516, subsection (3)) the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages minus expenses saved in consequence of the lessor's default.

[ 1991, c. 805, §4 (NEW) .]

(4). Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages minus expenses saved in consequence of the lessor's default or breach of warranty.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §11 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1520. Lessee's incidental and consequential damages

(1). Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the default.

[ 1991, c. 805, §4 (NEW) .]

(2). Consequential damages resulting from a lessor's default include:

(a). Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and that could not reasonably be prevented by cover or otherwise; and [1991, c. 805, §4 (NEW).]

(b). Injury to person or property proximately resulting from any breach of warranty. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1521. Lessee's right to specific performance or replevin

(1). Specific performance may be decreed if the goods are unique or in other proper circumstances.

[ 1991, c. 805, §4 (NEW) .]

(2). A decree for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court determines just.

[ 1991, c. 805, §4 (NEW) .]

(3). A lessee has a right of replevin, detinue, sequestration, claim and delivery or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1522. Lessee's right to goods on lessor's insolvency

(1). Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (section 2-1217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract, may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

[ 1991, c. 805, §4 (NEW) .]

(2). A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1523. Lessor's remedies

(1). If a lessee wrongfully rejects or revokes acceptance of goods, fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (section 2-1510) the lessee is in default under the lease contract and the lessor may:

(a). Cancel the lease contract (section 2-1505, subsection (1)); [1991, c. 805, §4 (NEW).]

(b). Proceed respecting goods not identified to the lease contract (section 2-1524); [1991, c. 805, §4 (NEW).]

(c). Withhold delivery of the goods and take possession of goods previously delivered (section 2-1525); [1991, c. 805, §4 (NEW).]

(d). Stop delivery of the goods by any bailee (section 2-1526); [1991, c. 805, §4 (NEW).]

(e). Dispose of the goods and recover damages (section 2-1527), retain the goods and recover damages (section 2-1528) or in a proper case recover rent (section 2-1529); or [1991, c. 805, §4 (NEW).]

(f). Exercise any other rights or pursue any other remedies provided in the lease contract. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, minus expenses saved in consequence of the lessee's default.

[ 1991, c. 805, §4 (NEW) .]

(3). If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a). If the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsection (1) or (2); or [1991, c. 805, §4 (NEW).]

(b). If the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2). [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1524. Lessor's right to identify goods to lease contract

(1). A lessor aggrieved under section 2-1523, subsection (1) may:

(a). Identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and [1991, c. 805, §4 (NEW).]

(b). Dispose of goods (section 2-1527, subsection (1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract, cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1525. Lessor's right to possession of goods

(1). If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

[ 1991, c. 805, §4 (NEW) .]

(2). After a default by the lessee under the lease contract of the type described in section 2-1523, subsection (1) or section 2-1523, subsection (3), paragraph (a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor that is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (section 2-1527).

[ 1991, c. 805, §4 (NEW) .]

(3). The lessor may proceed under subsection (2) without judicial process if possible without breach of the peace or the lessor may proceed by action.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). RR 2003, c. 1, §6 (COR).



11 §2-1526. Lessor's stoppage of delivery in transit or otherwise

(1). A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

[ 1991, c. 805, §4 (NEW) .]

(2). In pursuing remedies under subsection (1), the lessor may stop delivery until:

(a). Receipt of the goods by the lessee; [1991, c. 805, §4 (NEW).]

(b). Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or [1991, c. 805, §4 (NEW).]

(c). Such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse. [2009, c. 324, Pt. B, §22 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §22 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). To stop delivery, a lessor shall notify the bailee as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(a). After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages. [1991, c. 805, §4 (NEW).]

(b). A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 324, Pt. B, §22 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §2-1527. Lessor's rights to dispose of goods

(1). After a default by a lessee under the lease contract of the type described in section 2-1523, subsection (1) or section 2-1523, subsection (3), paragraph (a) or after the lessor refuses to deliver or takes possession of goods (section 2-1525 or section 2-1526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale or otherwise.

[ 1991, c. 805, §4 (NEW) .]

(2). Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2-1504) or otherwise determined pursuant to agreement of the parties (section 1-1302 and section 2-1503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages:

(a). Accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement; [1991, c. 805, §4 (NEW).]

(b). The present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term comparable to the then remaining term of the original lease agreement; and [1991, c. 805, §4 (NEW).]

(c). Any incidental damages allowed under section 2-1530 minus expenses saved in consequence of the lessee's default. [1991, c. 805, §4 (NEW).]

[ 2009, c. 325, Pt. B, §12 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(3). If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and section 2-1528 governs.

[ 1991, c. 805, §4 (NEW) .]

(4). A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this Article.

[ 1991, c. 805, §4 (NEW) .]

(5). The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (section 2-1508, subsection (5)).

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §12 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1528.

(1). Except as otherwise provided with respect to damages liquidated in the lease agreement (section 2-1504) or otherwise determined pursuant to agreement of the parties, (section 1-1302 and section 2-1503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under section 2-1527, subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in section 2-1523, subsection (1) or section 2-1523, subsection (3), paragraph (a), or, if agreed, for other default of the lessee:

(a). Accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor; [1991, c. 805, §4 (NEW).]

(b). The present value as of the date determined under this subsection of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term; and [1991, c. 805, §4 (NEW).]

(c). Any incidental damages allowed under section 2-1530 minus expenses saved in consequence of the lessee's default. [1991, c. 805, §4 (NEW).]

[ 2009, c. 325, Pt. B, §13 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee together with any incidental damages allowed under section 2-1530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW). 2009, c. 325, Pt. B, §13 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §2-1529. Lessor's action for the rent

(1). After default by the lessee under the lease contract of the type described in section 2-1523, subsection (1) or section 2-1523, subsection (3), paragraph (a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a). For goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (section 2-1219):

(i) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(ii) The present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(iii) Any incidental damages allowed under section 2-1530 minus expenses saved in consequence of the lessee's default; and [1991, c. 805, §4 (NEW).]

(b). For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing:

(i) Accrued and unpaid rent as of the date of entry of judgment in favor of the lessor;

(ii) The present value as of the same date of the rent for the then remaining lease term of the lease agreement; and

(iii) Any incidental damages allowed under section 2-1530 minus expenses saved in consequence of the lessee's default. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

[ 1991, c. 805, §4 (NEW) .]

(3). The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by section 2-1527 or section 2-1528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to section 2-1527 or section 2-1528.

[ 1991, c. 805, §4 (NEW) .]

(4). Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

[ 1991, c. 805, §4 (NEW) .]

(5). After a lessee has wrongfully rejected or revoked acceptance of goods, has failed to pay rent then due or has repudiated (section 2-1402) a lessor who is held not entitled to rent under this section must be awarded damages for nonacceptance under sections 2-1527 and 2-1528.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1530. Lessor's incidental damages

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1531. Standing to sue third parties for injury to goods

(1). If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract, the lessor has a right of action against the third party, and the lessee also has a right of action against the third party if the lessee:

(a). Has a security interest in the goods; [1991, c. 805, §5 (NEW).]

(b). Has an insurable interest in the goods; or [1991, c. 805, §4 (NEW).]

(c). Bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed. [1991, c. 805, §4 (NEW).]

[ 1991, c. 805, §4 (NEW) .]

(2). If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, the party plaintiff's suit or settlement, subject to the party plaintiff's own interest, is as a fiduciary for the other party to the lease contract.

[ 1991, c. 805, §4 (NEW) .]

(3). Either party with the consent of the other may sue for the benefit of whom it may concern.

[ 1991, c. 805, §4 (NEW) .]

SECTION HISTORY

1991, c. 805, §4 (NEW).



11 §2-1532. Lessor's rights to residual interest

In addition to any other recovery permitted by this Article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee. [1991, c. 805, §4 (NEW).]

SECTION HISTORY

1991, c. 805, §4 (NEW).









Article 3: COMMERCIAL PAPER

Part 1: SHORT TITLE, FORM AND INTERPRETATION

11 §3-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-102. Definitions and index of definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-103. Limitations on scope of Article (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-104. Form of negotiable instruments; "draft"; "check"; "certificate of deposit"; "note" (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-104-A. Return of paid note required (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 421, §1 (NEW). 1969, c. 582, §1 (RP).



11 §3-105. When promise or order unconditional (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-106. Sum certain (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-107. Money (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-108. Payable on demand (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-109. Definite time (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-110. Payable to order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-111. Payable to bearer (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-112. Terms and omissions not affecting negotiability (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-113. Seal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-114. Date, antedating, postdating (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-115. Incomplete instruments (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-116. Instruments payable to 2 or more persons (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-117. Instruments payable with words of description (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-118. Ambiguous terms and rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-119. Other writings affecting instrument (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-120. Instruments "payable through" bank (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-121. Instruments payable at bank (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-122. Accrual of cause of action (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 2: TRANSFER AND NEGOTIATION

11 §3-201. Transfer: right to indorsement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-202. Negotiation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-203. Wrong or misspelled name (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-204. Special indorsement; blank indorsement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-205. Restrictive indorsements (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-206. Effect of restrictive indorsement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-207. Negotiation effective although it may be rescinded (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-208. Reacquisition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 3: RIGHTS OF A HOLDER

11 §3-301. Rights of a holder (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-302. Holder in due course (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 474, (AMD). 1993, c. 293, §A1 (RP).



11 §3-303. Taking for value (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-304. Notice to purchaser (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-305. Rights of a holder in due course (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-306. Rights of one not holder in due course (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-307. Burden of establishing signatures, defenses and due course (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 4: LIABILITY OF PARTIES

11 §3-401. Signature (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-402. Signature in ambiguous capacity (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-403. Signature by authorized representative (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-404. Unauthorized signatures (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-405. Impostors; signature in name of payee (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-406. Negligence contributing to alteration or unauthorized signature (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-407. Alteration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-408. Consideration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-409. Draft not an assignment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-410. Definition and operation of acceptance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-411. Certification of a check (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-412. Acceptance varying draft (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-413. Contract of maker, drawer and acceptor (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-414. Contract of indorser; order of liability (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-415. Contract of accommodation party (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-416. Contract of guarantor (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-417. Warranties on presentment and transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-418. Finality of payment or acceptance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-419. Conversion of instrument; innocent representative (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 5: PRESENTMENT, NOTICE OF DISHONOR AND PROTEST

11 §3-501. When presentment, notice of dishonor and protest necessary or permissible (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-502. Unexcused delay; discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-503. Time of presentment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-504. How presentment made (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-505. Rights of party to whom presentment is made (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-506. Time allowed for acceptance or payment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-507. Dishonor; holder's right of recourse; term allowing representment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-508. Notice of dishonor (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-509. Protest; noting for protest (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A105 (AMD). 1993, c. 293, §A1 (RP).



11 §3-510. Evidence of dishonor and notice of dishonor (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §10 (AMD). 1993, c. 293, §A1 (RP).



11 §3-511. Waived or excused presentment, protest or notice of dishonor or delay therein (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 6: DISCHARGE

11 §3-601. Discharge of parties (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-602. Effect of discharge against holder in due course (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-603. Payment or satisfaction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-604. Tender of payment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-605. Cancellation and renunciation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-606. Impairment of recourse or of collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 7: ADVICE OF INTERNATIONAL SIGHT DRAFT

11 §3-701. Letter of advice of international sight draft (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).






Part 8: MISCELLANEOUS

11 §3-801. Drafts in a set (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §11 (AMD). 1993, c. 293, §A1 (RP).



11 §3-802. Effect of instrument on obligation for which it is given (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-803. Notice to third party (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §12 (AMD). 1993, c. 293, §A1 (RP).



11 §3-804. Lost, destroyed or stolen instruments (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).



11 §3-805. Instruments not payable to order or to bearer (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §A1 (RP).









Article 3-A: NEGOTIABLE INSTRUMENTS

Part 1: GENERAL PROVISIONS AND DEFINITIONS

11 §3-1101. Short title

This Article is known and may be cited as "Uniform Commercial Code -- Negotiable Instruments." [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1102. Subject matter

(1). This Article applies to negotiable instruments. It does not apply to money, to payment orders governed by Article 4-A, or to securities governed by Article 8.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If there is conflict between this Article and Article 4 or 9, Article 4 or 9 governs.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1103. Definitions

(1). In this Article, unless the context indicates otherwise, the following terms have the following meanings.

(a). "Acceptor" means a drawee who has accepted a draft. [1993, c. 293, Pt. A, §2 (NEW).]

(b). "Drawee" means a person ordered in a draft to make payment. [1993, c. 293, Pt. A, §2 (NEW).]

(c). "Drawer" means a person who signs or is identified in a draft as a person ordering payment. [1993, c. 293, Pt. A, §2 (NEW).]

(d). [2009, c. 325, Pt. B, §27 (AFF); 2009, c. 325, Pt. B, §14 (RP).]

(e). "Maker" means a person who signs or is identified in a note as a person undertaking to pay. [1993, c. 293, Pt. A, §2 (NEW).]

(f). "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay. [1993, c. 293, Pt. A, §2 (NEW).]

(g). "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this Article or Article 4. [1993, c. 293, Pt. A, §2 (NEW).]

(h). "Party" means a party to an instrument. [1993, c. 293, Pt. A, §2 (NEW).]

(i). "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation. [1993, c. 293, Pt. A, §2 (NEW).]

(j). "Prove" with respect to a fact means to meet the burden of establishing the fact (section 1-1201, subsection (8)). [2009, c. 325, Pt. B, §15 (AMD); 2009, c. 325, Pt. B, §27 (AFF).]

(k). "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser. [1993, c. 293, Pt. A, §2 (NEW).]

[ 2009, c. 325, Pt. B, §§14, 15 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). Other definitions applying to this Article and the sections in which they appear are:

[ 2003, c. 594, §1 (AMD) .]

(3). The following definitions in other Articles apply to this Article:

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW). 2003, c. 594, §1 (AMD). 2009, c. 325, Pt. B, §§14, 15 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §3-1104. Negotiable instrument

(1). Except as provided in subsections (3) and (4), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(a). Is payable to bearer or to order at the time it is issued or first comes into possession of a holder; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Is payable on demand or at a definite time; and [1993, c. 293, Pt. A, §2 (NEW).]

(c). Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain:

(i) An undertaking or power to give, maintain or protect collateral to secure payment;

(ii) An authorization or power to the holder to confess judgment or realize on or dispose of collateral; or

(iii) A waiver of the benefit of any law intended for the advantage or protection of an obligor. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). "Instrument" means a negotiable instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). An order that meets all of the requirements of subsection (1), paragraphs (b) and (c) and otherwise falls within the definition of "check" in subsection (6) is a negotiable instrument and a check.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Article.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). "Check" means:

(a). A draft, other than a documentary draft, payable on demand and drawn on a bank; [2003, c. 594, §2 (AMD).]

(b). A cashier's check or teller's check; or [2003, c. 594, §2 (AMD).]

(c). A demand draft. [2003, c. 594, §2 (NEW).]

An instrument may be a check even though it is described on its face by another term, such as "money order."

[ 2003, c. 594, §2 (AMD) .]

(7). "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(8). "Teller's check" means a draft drawn by a bank:

(a). On another bank; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Payable at or through a bank. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(9). "Traveler's check" means an instrument that:

(a). Is payable on demand; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Is drawn on or payable at or through a bank; [1993, c. 293, Pt. A, §2 (NEW).]

(c). Is designated by the term "traveler's check" or by a substantially similar term; and [1993, c. 293, Pt. A, §2 (NEW).]

(d). Requires as a condition to payment a countersignature by a person whose specimen signature appears on the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(10). "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(11). "Demand draft" means a writing not signed by a customer that is created by a 3rd party under the purported authority of the customer for the purpose of charging the customer's account with a bank. A demand draft must contain the customer's account number and may contain any or all of the following:

(a). The customer's printed or typewritten name; [2003, c. 594, §3 (NEW).]

(b). A notation that the customer authorized the draft; and [2003, c. 594, §3 (NEW).]

(c). The statement "No Signature Required" or words to that effect. [2003, c. 594, §3 (NEW).]

"Demand draft" does not include a check purportedly drawn by and bearing the signature of a fiduciary, as defined in section 3-1307, subsection 1, paragraph (a).

[ 2003, c. 594, §3 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW). 2003, c. 594, §§2,3 (AMD).



11 §3-1105. Issue of instrument

(1). "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure to fulfill the condition or special purpose is a defense.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1106. Unconditional promise or order

(1). Except as provided in this section, for the purposes of section 3-1104, subsection (1), a promise or order is unconditional unless it states:

(a). An express condition to payment; [1993, c. 293, Pt. A, §2 (NEW).]

(b). That the promise or order is subject to or governed by another writing; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). That rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A promise or order is not made conditional:

(a). By a reference to another writing for a statement of rights with respect to collateral, prepayment or acceleration; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Because payment is limited to resort to a particular fund or source. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of section 3-1104, subsection (1). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of section 3-1104, subsection (1); but if the promise or order is an instrument, there can not be a holder in due course of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1107. Instrument payable in foreign money

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1108. Payable on demand or at definite time

(1). A promise or order is "payable on demand" if it:

(a). States that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Does not state any time of payment. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of:

(a). Prepayment; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Acceleration; [1993, c. 293, Pt. A, §2 (NEW).]

(c). Extension at the option of the holder; or [1993, c. 293, Pt. A, §2 (NEW).]

(d). Extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1109. Payable to bearer or to order

(1). A promise or order is payable to bearer if it:

(a). States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Does not state a payee; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A promise or order that is not payable to bearer is payable to order if it is payable:

(a). To the order of an identified person; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). To an identified person or order. [1993, c. 293, Pt. A, §2 (NEW).]

A promise or order that is payable to order is payable to the identified person.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 3-1205, subsection (1). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-1205, subsection (2).

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1110. Identification of person to whom instrument is payable

(1). The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(a). If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number. [1993, c. 293, Pt. A, §2 (NEW).]

(b). If an instrument is payable to:

(i) A trust, an estate or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative or a successor of either, whether or not the beneficiary or estate is also named;

(ii) A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative or a successor of the representative;

(iii) A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office or a successor to the incumbent. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If an instrument is payable to 2 or more persons alternatively, it is payable to any of them and may be negotiated, discharged or enforced by any or all of them in possession of the instrument. If an instrument is payable to 2 or more persons not alternatively, it is payable to all of them and may be negotiated, discharged or enforced only by all of them. If an instrument payable to 2 or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1111. Place of payment

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1112. Interest

(1). Unless otherwise provided in the instrument:

(a). An instrument is not payable with interest; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). Interest on an interest-bearing instrument is payable from the date of the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable can not be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1113. Date of instrument

(1). An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in section 4-401, subsection (1-B), an instrument payable on demand is not payable before the date of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1114. Contradictory terms of instrument

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both and words prevail over numbers. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1115. Incomplete instrument

(1). "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Subject to subsection (3), if an incomplete instrument is an instrument under section 3-1104, it may be enforced according to its terms if it is not completed or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under section 3-1104, but after completion the requirements of section 3-1104 are met, the instrument may be enforced according to its terms as augmented by completion.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under section 3-1407.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1116. Joint and several liability; contribution

(1). Except as otherwise provided in the instrument, 2 or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Except as provided in section 3-1419, subsection (5) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (2) of a party having the same joint and several liability to receive contribution from the party discharged.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1117. Other agreements affecting instrument

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented or nullified by an agreement under this section, the agreement is a defense to the obligation. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1118. Statute of limitations

(1). Except as provided in subsection (5), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within 6 years after the due date or dates stated in the note or, if a due date is accelerated, within 6 years after the accelerated due date.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Except as provided in subsection (4) or (5), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within 6 years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Except as provided in subsection (4), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within 3 years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check or traveler's check must be commenced within 3 years after demand for payment is made to the acceptor or issuer, as the case may be.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within 6 years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the 6-year period begins when a demand for payment is in effect and the due date has passed.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced:

(a). Within 6 years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Within 6 years after the date of the acceptance if the obligation of the acceptor is payable on demand. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(7). Unless governed by other law regarding claims for indemnity or contribution, an action must be commenced within 3 years after the cause of action accrues if that action is:

(a). For conversion of an instrument, for money had and received or like action based on conversion; [1993, c. 293, Pt. A, §2 (NEW).]

(b). For breach of warranty; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). To enforce an obligation, duty or right arising under this Article and not governed by this section. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1119. Notice of right to defend action

In an action for breach of an obligation for which a 3rd person is answerable over pursuant to this Article or Article 4, the defendant may give the 3rd person written notice of the litigation and the person notified may then give similar notice to any other person who is answerable over. If the notice states that the person notified may come in and defend and that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the 2 litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).






Part 2: NEGOTIATION, TRANSFER AND INDORSEMENT

11 §3-1201. Negotiation

(1). "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1202. Negotiation subject to rescission

(1). Negotiation is effective even if obtained:

(a). From an infant, a corporation exceeding its powers or a person without capacity; [1993, c. 293, Pt. A, §2 (NEW).]

(b). By fraud, duress or mistake; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). In breach of duty or as part of an illegal transaction. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1203. Transfer of instrument; rights acquired by transfer

(1). An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee can not acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this Article and has only the rights of a partial assignee.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1204. Indorsement

(1). "Indorsement" means a signature, other than that of a signer as maker, drawer or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of:

(a). Negotiating the instrument; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Restricting payment of the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). Incurring indorser's liability on the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

Regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). "Indorser" means a person who makes an indorsement.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1205. Special indorsement; blank indorsement; anomalous indorsement

(1). If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 3-1110 apply to special indorsements.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1206. Restrictive indorsement

(1). An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If an instrument bears an indorsement described in section 4-201, subsection (2) or in blank or to a particular bank using the words "for deposit," "for collection" or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply.

(a). A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement. [1993, c. 293, Pt. A, §2 (NEW).]

(b). A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement. [1993, c. 293, Pt. A, §2 (NEW).]

(c). A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement. [1993, c. 293, Pt. A, §2 (NEW).]

(d). Except as otherwise provided in paragraph (c), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). Except for an indorsement covered by subsection (3), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee or other fiduciary for the benefit of the indorser or another person, the following rules apply.

(a). Unless there is notice of breach of fiduciary duty as provided in section 3-1307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser. [1993, c. 293, Pt. A, §2 (NEW).]

(b). A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (3) or has notice or knowledge of breach of fiduciary duty as stated in subsection (4).

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1207. Reacquisition

Reacquisition of an instrument occurs if it is transferred to a former holder by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged and the discharge is effective against any subsequent holder. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).






Part 3: ENFORCEMENT OF INSTRUMENTS

11 §3-1301. Person entitled to enforce instrument

"Person entitled to enforce" an instrument means: [1993, c. 293, Pt. A, §2 (NEW).]

(1). The holder of the instrument;

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A nonholder in possession of the instrument who has the rights of a holder; or

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). A person not in possession of the instrument who is entitled to enforce the instrument pursuant to section 3-1309 or 3-1418, subsection (4).

[ 2011, c. 691, Pt. D, §3 (AMD) .]

A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument. [2011, c. 691, Pt. D, §3 (NEW).]

SECTION HISTORY

1993, c. 293, Pt. A, §2 (NEW). 2011, c. 691, Pt. D, §3 (AMD).



11 §3-1302. Holder in due course

(1). Subject to subsection (3) and section 3-1106, subsection (3), "holder in due course" means the holder of an instrument if:

(a). The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). The holder took the instrument:

(i) For value;

(ii) In good faith;

(iii) Without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

(iv) Without notice that the instrument contains an unauthorized signature or has been altered;

(v) Without notice of any claim to the instrument described in section 3-1306; and

(vi) Without notice that any party has a defense or claim in recoupment described in section 3-1305, subsection (1). [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (1), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment or claim to the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken:

(a). By legal process or by purchase in an execution, bankruptcy or creditor's sale or similar proceeding; [1993, c. 293, Pt. A, §2 (NEW).]

(b). By purchase as part of a bulk transaction not in ordinary course of business of the transferor; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). As the successor in interest to an estate or other organization. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If, under section 3-1303, subsection (1), paragraph (a), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). The person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured if:

(a). The person entitled to enforce an instrument has only a security interest in the instrument; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). The person obliged to pay the instrument has a defense, claim in recoupment or claim to the instrument that may be asserted against the person who granted the security interest. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(7). This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1303. Value and consideration

(1). An instrument is issued or transferred for value if:

(a). The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding; [1993, c. 293, Pt. A, §2 (NEW).]

(c). The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due; [1993, c. 293, Pt. A, §2 (NEW).]

(d). The instrument is issued or transferred in exchange for a negotiable instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(e). The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a 3rd party by the person taking the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in subsection (1), the instrument is also issued for consideration.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1304. Overdue instrument

(1). An instrument payable on demand becomes overdue at the earliest of the following times:

(a). On the day after the day demand for payment is duly made; [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the instrument is a check, 90 days after its date; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). If the instrument is not a check, when the instrument has been outstanding for a period of time after its date that is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). With respect to an instrument payable at a definite time the following rules apply:

(a). If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured. [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date. [1993, c. 293, Pt. A, §2 (NEW).]

(c). If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1305. Defenses and claims in recoupment

(1). Except as stated in subsection (2), the right to enforce the obligation of a party to pay an instrument is subject to the following:

(a). A defense of the obligor based on:

(i) Infancy of the obligor to the extent it is a defense to a simple contract;

(ii) Duress, lack of legal capacity or illegality of the transaction that, under other law, nullifies the obligation of the obligor;

(iii) Fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms; or

(iv) Discharge of the obligor in insolvency proceedings; [1993, c. 293, Pt. A, §2 (NEW).]

(b). A defense of the obligor stated in another section of this Article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and [1993, c. 293, Pt. A, §2 (NEW).]

(c). A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (1), paragraph (a), but is not subject to defenses of the obligor stated in subsection (1), paragraph (b) or claims in recoupment stated in subsection (1), paragraph (c) against a person other than the holder.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Except as stated in subsection (4), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment or claim to the instrument (section 3-1306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (1) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy and lack of legal capacity.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1306. Claims to an instrument

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1307. Notice of breach of fiduciary duty

(1). In this section:

(a). "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). "Represented person" means the principal, beneficiary, partnership, corporation or other person to whom the duty stated in paragraph (a) is owed. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply.

(a). Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person. [1993, c. 293, Pt. A, §2 (NEW).]

(b). In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is:

(i) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(ii) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(iii) Deposited to an account other than an account of the fiduciary, as such, or an account of the represented person. [1993, c. 293, Pt. A, §2 (NEW).]

(c). If an instrument is issued by the represented person or the fiduciary as such and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty. [1993, c. 293, Pt. A, §2 (NEW).]

(d). If an instrument is issued by the represented person or the fiduciary as such to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is:

(i) Taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary;

(ii) Taken in a transaction known by the taker to be for the personal benefit of the fiduciary; or

(iii) Deposited to an account other than an account of the fiduciary as such or an account of the represented person. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1308. Proof of signatures and status as holder in due course

(1). In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under section 3-1402, subsection (1).

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If the validity of signatures is admitted or proved and there is compliance with subsection (1), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under section 3-1301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1309. Enforcement of lost, destroyed or stolen instrument

(1). A person not in possession of an instrument is entitled to enforce the instrument if:

(a). The person was in possession of the instrument and entitled to enforce it when loss of possession occurred; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The loss of possession was not the result of a transfer by the person or a lawful seizure; and [1993, c. 293, Pt. A, §2 (NEW).]

(c). The person can not reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts can not be determined or it is in the wrongful possession of an unknown person or a person that can not be found or is not amenable to service of process. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A person seeking enforcement of an instrument under subsection (1) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 3-1308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1310. Effect of instrument on obligation for which taken

(1). Unless otherwise agreed, if a certified check, cashier's check or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Unless otherwise agreed and except as provided in subsection (1), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken and the following rules apply.

(a). In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check. [1993, c. 293, Pt. A, §2 (NEW).]

(b). In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment. [1993, c. 293, Pt. A, §2 (NEW).]

(c). Except as provided in paragraph (d), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a 3rd person that is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation. [1993, c. 293, Pt. A, §2 (NEW).]

(d). If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If an instrument other than one described in subsection (1) or (2) is taken for an obligation, the effect is:

(a). That effect stated in subsection (1) if the instrument is one on which a bank is liable as maker or acceptor; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). That effect stated in subsection (2) in any other case. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1311. Accord and satisfaction by use of instrument

(1). Subsections (2) to (4) apply if a person against whom a claim is asserted proves that:

(a). The person in good faith tendered an instrument to the claimant as full satisfaction of the claim; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The amount of the claim was unliquidated or subject to a bona fide dispute; and [1993, c. 293, Pt. A, §2 (NEW).]

(c). The claimant obtained payment of the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Unless subsection (3) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Subject to subsection (4), a claim is not discharged under subsection (2) if either of the following applies:

(a). The claimant, if an organization, proves that:

(i) Within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office or place; and

(ii) The instrument or accompanying communication was not received by that designated person, office or place; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with paragraph (a), subparagraph (i). [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1312. Lost, destroyed, or stolen cashier's check, teller's check, or certified check

(1). In this section, the following terms have the following meanings.

(a). "Check" means a cashier's check, teller's check or certified check. [1993, c. 293, Pt. A, §2 (NEW).]

(b). "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check or certified check that was lost, destroyed or stolen. [1993, c. 293, Pt. A, §2 (NEW).]

(c). "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that:

(i) The declarer lost possession of a check;

(ii) The declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check;

(iii) The loss of possession was not the result of a transfer by the declarer or a lawful seizure; and

(iv) The declarer can not reasonably obtain possession of the check because the check was destroyed, its whereabouts can not be determined or it is in the wrongful possession of an unknown person or a person that can not be found or is not amenable to service of process. [1993, c. 293, Pt. A, §2 (NEW).]

(d). "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if:

(a). The claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The communication contains or is accompanied by a declaration of loss of the claimant with respect to the check; [1993, c. 293, Pt. A, §2 (NEW).]

(c). The communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid; and [1993, c. 293, Pt. A, §2 (NEW).]

(d). The claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a claim is asserted in compliance with subsection (2), the following rules apply.

(a). The claim becomes enforceable at the later of:

(i) The time the claim is asserted; or

(ii) The 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check. [1993, c. 293, Pt. A, §2 (NEW).]

(b). Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check. [1993, c. 293, Pt. A, §2 (NEW).]

(c). If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check. [1993, c. 293, Pt. A, §2 (NEW).]

(d). When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to section 4-302, subsection (1), paragraph (a), payment to the claimant discharges all liability of the obligated bank with respect to the check. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If the obligated bank pays the amount of a check to a claimant under subsection (3), paragraph (d) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to:

(a). Refund the payment to the obligated bank if the check is paid; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Pay the amount of the check to the person having rights of a holder in due course if the check is dishonored. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). If a claimant has the right to assert a claim under subsection (2) and is also a person entitled to enforce a cashier's check, teller's check or certified check that is lost, destroyed or stolen, the claimant may assert rights with respect to the check either under this section or section 3-1309.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).






Part 4: LIABILITY OF PARTIES

11 §3-1401. Signature

(1). A person is not liable on an instrument unless:

(a). The person signed the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under section 3-1402. [RR 2011, c. 1, §13 (COR).]

[ RR 2011, c. 1, §13 (COR) .]

(2). A signature may be made:

(a). Manually or by means of a device or machine; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). By the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW). RR 2011, c. 1, §13 (COR).



11 §3-1402. Signature by representative

(1). If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the authorized signature of the represented person and the represented person is liable on the instrument, whether or not identified in the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply.

(a). If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

(b). Subject to subsection (3), the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument if:

(i) The form of the signature does not show unambiguously that the signature is made in a representative capacity; or

(ii) The represented person is not identified in the instrument.

With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1403. Unauthorized signature

(1). Unless otherwise provided in this Article or Article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this Article.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this Article that makes the unauthorized signature effective for the purposes of this Article.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1404. Impostors; fictitious payees

(1). If an impostor by use of the mails or otherwise induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who in good faith pays the instrument or takes it for value or for collection.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If a person whose intent determines to whom an instrument is payable (section 3-1110(1) or (2)) does not intend the person identified as payee to have any interest in the instrument or the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement.

(a). Any person in possession of the instrument is its holder. [1993, c. 293, Pt. A, §2 (NEW).]

(b). An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Under subsection (1) or (2), an indorsement is made in the name of a payee if:

(a). It is made in a name substantially similar to that of the payee; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). With respect to an instrument to which subsection (1) or (2) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1405. Employer's responsibility for fraudulent indorsement by employee

(1). In this section, unless the context otherwise indicates, the following terms have the following meanings.

(a). "Employee" includes an independent contractor and employee of an independent contractor retained by the employer. [1993, c. 293, Pt. A, §2 (NEW).]

(b). "Fraudulent indorsement" means:

(i) In the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer; or

(ii) In the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee. [1993, c. 293, Pt. A, §2 (NEW).]

(c). "Responsibility" with respect to instruments means authority:

(i) To sign or indorse instruments on behalf of the employer;

(ii) To process instruments received by the employer for bookkeeping purposes, for deposit to an account or for other disposition;

(iii) To prepare or process instruments for issue in the name of the employer;

(iv) To supply information determining the names or addresses of payees of instruments to be issued in the name of the employer;

(v) To control the disposition of instruments to be issued in the name of the employer; or

(vi) To act otherwise with respect to instruments in a responsible capacity.

"Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). For the purpose of determining the rights and liabilities of a person who in good faith pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Under subsection (2), an indorsement is made in the name of the person to whom an instrument is payable if:

(a). The instrument is made in a name substantially similar to the name of that person; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1406. Negligence contributing to forged signature or alteration of instrument

(1). A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Under subsection (1), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Under subsection (1), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (2), the burden of proving failure to exercise ordinary care is on the person precluded.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1407. Alteration

(1). "Alteration" means:

(a). An unauthorized change in an instrument that purports to modify in any respect the obligation of a party; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). An unauthorized addition of words or numbers or other change to an incomplete instrument related to the obligation of a party. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Except as provided in subsection (3), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument:

(a). According to its original terms; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). In the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1408. Drawee not liable on unaccepted draft

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it. [1993, c. 293, Pt. A, §2 (NEW).]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1409. Acceptance of draft; certified check

(1). "Acceptance" means the drawee's signed agreement to pay a draft as presented. Acceptance must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue or has been dishonored.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (1) or by a writing on the check that indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1410. Acceptance varying draft

(1). If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1411. Refusal to pay cashier's checks, teller's checks and certified checks

(1). In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). The person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages and if the obligated bank wrongfully:

(a). Refuses to pay a cashier's check or certified check; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Stops payment of a teller's check; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). Refuses to pay a dishonored teller's check. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Expenses or consequential damages under subsection (2) are not recoverable if the refusal of the obligated bank to pay occurs because:

(a). The bank suspends payments; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument; [1993, c. 293, Pt. A, §2 (NEW).]

(c). The obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(d). Payment is prohibited by law. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1412. Obligation of issuer of note or cashier's check

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument: [1993, c. 293, Pt. A, §2 (NEW).]

(1). According to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 3-1115 and 3-1407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under section 3-1415.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1413. Obligation of acceptor

(1). The acceptor of a draft is obliged to pay the draft:

(a). According to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms; [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the acceptance varies the terms of the draft, according to the terms of the draft as varied; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). If the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in sections 3-1115 and 3-1407. [1993, c. 293, Pt. A, §2 (NEW).]

The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under section 3-1414 or 3-1415.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1414. Obligation of drawer

(1). This section does not apply to cashier's checks or other drafts drawn on the drawer.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). When an unaccepted draft is dishonored, the drawer is obliged to pay the draft:

(a). According to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in sections 3-1115 and 3-1407. [1993, c. 293, Pt. A, §2 (NEW).]

The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under section 3-1415.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). When a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under section 3-1415, subsections (1) and (3).

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). If a draft states that it is drawn without recourse or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (2) to pay the draft when the draft is not a check. A disclaimer of the liability stated in subsection (2) is not effective if the draft is a check.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). The drawer, to the extent deprived of funds, may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds if:

(a). A check is not presented for payment or given to a depositary bank for collection within 30 days after its date; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The drawee suspends payments after expiration of the 30-day period without paying the check; and [1993, c. 293, Pt. A, §2 (NEW).]

(c). Because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1415. Obligation of indorser

(1). Subject to subsections (2), (3), (4) and (5) and to section 3-1419, subsection (4), when an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument:

(a). According to the terms of the instrument at the time it was indorsed; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in sections 3-1115 and 3-1407. [1993, c. 293, Pt. A, §2 (NEW).]

The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (1) to pay the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If notice of dishonor of an instrument is required by section 3-1503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (1) is discharged.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (1) is discharged.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). If an indorser of a check is liable under subsection (1) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (1) is discharged.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1416. Transfer warranties

(1). A person who transfers an instrument for consideration shall warrant to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(a). The warrantor is a person entitled to enforce the instrument; [1993, c. 293, Pt. A, §2 (NEW).]

(b). All signatures on the instrument are authentic and authorized; [1993, c. 293, Pt. A, §2 (NEW).]

(c). The instrument has not been altered; [1993, c. 293, Pt. A, §2 (NEW).]

(d). The instrument is not subject to a defense or claim in recoupment of any party that may be asserted against the warrantor; [2003, c. 594, §4 (AMD).]

(e). The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and [2003, c. 594, §4 (AMD).]

(f). If the instrument is a demand draft, creation of the instrument according to the terms on its face was authorized by the person identified as the drawer. [2003, c. 594, §5 (NEW).]

[ 2003, c. 594, §§4, 5 (AMD) .]

(2). A person to whom the warranties under subsection (1) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). The warranties stated in subsection (1) may not be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). If the warranty in subsection (1), paragraph (f) is not given by a transferor under applicable conflict of laws rules, then the warranty is not given to that transferor when that transferor is a transferee.

[ 2003, c. 594, §6 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW). 2003, c. 594, §§4-6 (AMD).



11 §3-1417. Presentment warranties

(1). If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(a). The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The draft has not been altered; [2003, c. 594, §7 (AMD).]

(c). The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and [2003, c. 594, §7 (AMD).]

(d). If the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as the drawer. [2003, c. 594, §7 (NEW).]

[ 2003, c. 594, §7 (AMD) .]

(2). A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a drawee asserts a claim for breach of warranty under subsection (1) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under section 3-1404 or 3-1405 or the drawer is precluded under section 3-1406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If a dishonored draft is presented for payment to the drawer or an indorser, or any other instrument is presented for payment to a party obliged to pay the instrument and payment is received, the following rules apply.

(a). The person obtaining payment and a prior transferor of the instrument shall warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

(b). The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). The warranties stated in subsections (1) and (4) can not be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (2) or (4) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(7). A demand draft is a check, as provided in section 3-1104, subsection (6).

[ 2003, c. 594, §8 (NEW) .]

(8). If the warranty in subsection (1), paragraph (d) is not given by a transferor under applicable conflict of laws rules, then the warranty is not given to that transferor when that transferor is a transferee.

[ 2003, c. 594, §8 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW). 2003, c. 594, §§7,8 (AMD).



11 §3-1418. Payment or acceptance by mistake

(1). Except as provided in subsection (3), the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that payment of the draft had not been stopped pursuant to section 4-403 or the signature of the drawer of the draft was authorized.

Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Except as provided in subsection (3), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (1), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution:

(a). Recover the payment from the person to whom or for whose benefit payment was made; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). In the case of acceptance, revoke the acceptance. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). The remedies provided by subsection (1) or (2) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by section 3-1417 or 4-407.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). Notwithstanding section 4-213, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (1) or (2), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1419. Instruments signed for accommodation

(1). If an instrument is issued for value given for the benefit of a party to the instrument, in this section referred to as the "accommodated party," and another party to the instrument, in this section referred to as the "accommodation party," signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party for accommodation.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). An accommodation party may sign the instrument as maker, drawer, acceptor or indorser and, subject to subsection (4), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in section 3-1605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if:

(a). Execution of judgment against the other party has been returned unsatisfied; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The other party is insolvent or in an insolvency proceeding; [1993, c. 293, Pt. A, §2 (NEW).]

(c). The other party can not be served with process; or [1993, c. 293, Pt. A, §2 (NEW).]

(d). It is otherwise apparent that payment can not be obtained from the other party. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1420. Conversion of instrument

(1). The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by the issuer or acceptor of the instrument or a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a copayee.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). In an action under subsection (1), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).






Part 5: DISHONOR

11 §3-1501. Presentment

(1). "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument:

(a). To pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). To accept a draft made to the drawee. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). The following rules are subject to Article 4, agreement of the parties and clearinghouse rules and the like:

(a). Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of 2 or more makers, acceptors, drawees or other payors. [1993, c. 293, Pt. A, §2 (NEW).]

(b). Upon demand of the person to whom presentment is made, the person making presentment must:

(i) Exhibit the instrument;

(ii) Give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so; and

(iii) Sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made. [1993, c. 293, Pt. A, §2 (NEW).]

(c). Without dishonoring the instrument, the party to whom presentment is made may:

(i) Return the instrument for lack of a necessary indorsement; or

(ii) Refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule. [1993, c. 293, Pt. A, §2 (NEW).]

(d). The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cut-off hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cut-off hour. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1502. Dishonor

(1). Dishonor of a note is governed by the following rules.

(a). If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment. [1993, c. 293, Pt. A, §2 (NEW).]

(b). If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later. [1993, c. 293, Pt. A, §2 (NEW).]

(c). If the note is not payable on demand and paragraph (b) does not apply, the note is dishonored if it is not paid on the day it becomes payable. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules.

(a). If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under section 4-301 or 4-302, or becomes accountable for the amount of the check under section 4-302. [1993, c. 293, Pt. A, §2 (NEW).]

(b). If a draft is payable on demand and paragraph (a) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment. [1993, c. 293, Pt. A, §2 (NEW).]

(c). When a draft is payable on a date stated in the draft, the draft is dishonored if:

(i) Presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later; or

(ii) Presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment. [1993, c. 293, Pt. A, §2 (NEW).]

(d). If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Dishonor of an unaccepted documentary draft occurs according to the rules stated in subsection (2), paragraphs (b), (c) and (d), except that payment or acceptance may be delayed without dishonor until no later than the close of the 3rd business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). Dishonor of an accepted draft is governed by the following rules.

(a). When the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment. [1993, c. 293, Pt. A, §2 (NEW).]

(b). When the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under section 3-1504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance, the draft is treated as never having been dishonored.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1503. Notice of dishonor

(1). The obligation of an indorser stated in section 3-1415, subsection (1) and the obligation of a drawer stated in section 3-1414, subsection (4) may not be enforced unless:

(a). The indorser or drawer is given notice of dishonor of the instrument complying with this section; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). Notice of dishonor is excused under section 3-1504, subsection (2). [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Notice of dishonor may be given by any person and by any commercially reasonable means, including an oral, written or electronic communication, and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Subject to section 3-1504, subsection (3), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given:

(a). By the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). By any other person within 30 days following the day on which the person receives notice of dishonor. [1993, c. 293, Pt. A, §2 (NEW).]

With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1504. Excused presentment and notice of dishonor

(1). Presentment for payment or acceptance of an instrument is excused if:

(a). The person entitled to present the instrument can not with reasonable diligence make presentment; [1993, c. 293, Pt. A, §2 (NEW).]

(b). The maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings; [1993, c. 293, Pt. A, §2 (NEW).]

(c). By the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer; [1993, c. 293, Pt. A, §2 (NEW).]

(d). The drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted; or [1993, c. 293, Pt. A, §2 (NEW).]

(e). The drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Notice of dishonor is excused if:

(a). By the terms of the instrument, notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1505. Evidence of dishonor

(1). The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(a). A document regular in form as provided in subsection (2) which purports to be a protest; [1993, c. 293, Pt. A, §2 (NEW).]

(b). A purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor; or [1993, c. 293, Pt. A, §2 (NEW).]

(c). A book or record of the drawee, payor bank or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). A protest is a certificate of dishonor made by a United States consul or vice-consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).






Part 6: DISCHARGE AND PAYMENT

11 §3-1601. Discharge and effect of discharge

(1). The obligation of a party to pay the instrument is discharged as stated in this Article or by an act or agreement with the party that would discharge an obligation to pay money under a simple contract.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1602. Payment

(1). Subject to subsection (2), an instrument is paid to the extent payment is made:

(a). By or on behalf of a party obliged to pay the instrument; and [1993, c. 293, Pt. A, §2 (NEW).]

(b). To a person entitled to enforce the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under section 3-306 by another person.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). The obligation of a party to pay the instrument is not discharged under subsection (1) if:

(a). A claim to the instrument under section 3-1306 is enforceable against the party receiving payment and:

(i) Payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction; or

(ii) In the case of an instrument other than a cashier's check, teller's check or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The person making payment knows that the instrument is a stolen instrument and pays a person that the person making payment knows is in wrongful possession of the instrument. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1603. Tender of payment

(1). If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1604. Discharge by cancellation or renunciation

(1). A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument:

(a). By an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation or cancellation of the instrument, cancellation or striking out of the party's signature or the addition of words to the instrument indicating discharge; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). By agreeing not to sue or otherwise renouncing rights against the party by a signed writing. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Cancellation or striking out of an indorsement pursuant to subsection (1) does not affect the status and rights of a party derived from the indorsement.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).



11 §3-1605. Discharge of indorsers and accommodation parties

(1). In this section, the term "indorser" includes a drawer having the obligation described in section 3-1414, subsection (4).

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(2). Discharge, under section 3-1604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(3). If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(4). If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(5). If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent:

(a). That the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). That the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(6). If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent that the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (5), the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(7). Under subsection (5) or (6), impairing value of an interest in collateral includes:

(a). Failure to obtain or maintain perfection or recordation of the interest in collateral; [1993, c. 293, Pt. A, §2 (NEW).]

(b). Release of collateral without substitution of collateral of equal value; [1993, c. 293, Pt. A, §2 (NEW).]

(c). Failure to perform a duty to preserve the value of collateral owed, under Article 9 or other law, to a debtor or surety or other person secondarily liable; or [1993, c. 293, Pt. A, §2 (NEW).]

(d). Failure to comply with applicable law in disposing of collateral. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(8). An accommodation party is not discharged under subsection (3), (4) or (5) unless the person entitled to enforce the instrument knows of the accommodation or has notice under section 3-1419, subsection (3) that the instrument was signed for accommodation.

[ 1993, c. 293, Pt. A, §2 (NEW) .]

(9). A party is not discharged under this section if:

(a). The party asserting discharge consents to the event or conduct that is the basis of the discharge; or [1993, c. 293, Pt. A, §2 (NEW).]

(b). The instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral. [1993, c. 293, Pt. A, §2 (NEW).]

[ 1993, c. 293, Pt. A, §2 (NEW) .]

SECTION HISTORY

1993, c. 293, §A2 (NEW).









Article 4: BANK DEPOSITS AND COLLECTIONS

Part 1: GENERAL PROVISIONS AND DEFINITIONS

11 §4-101. Short title

This Article may be cited as "Uniform Commercial Code -- Bank Deposits and Collections." [1993, c. 293, Pt. B, §6 (AMD).]

SECTION HISTORY

1993, c. 293, §B6 (AMD).



11 §4-102. Applicability

(1). To the extent that items within this Article are also within Articles 3-A and 8, they are subject to those Articles. If there is conflict, this Article governs Article 3-A, but Article 8 governs this Article.

[ 1993, c. 293, Pt. B, §7 (AMD) .]

(2). The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

[ 1993, c. 293, Pt. B, §7 (AMD) .]

SECTION HISTORY

1993, c. 293, §B7 (AMD).



11 §4-103. Variation by agreement; measure of damages; action constituting ordinary care

(1). The effect of the provisions of this Article may be varied by agreement, but the parties to the agreement can not disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured, if those standards are not manifestly unreasonable.

[ 1993, c. 293, Pt. B, §8 (AMD) .]

(2). Federal Reserve regulations and operating circulars, clearinghouse rules and the like have the effect of agreements under subsection (1), whether or not specifically assented to by all parties interested in items handled.

[ 1993, c. 293, Pt. B, §8 (AMD) .]

(3). Action or nonaction approved by this Article or pursuant to federal reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearinghouse rules and the like or with a general banking usage not disapproved by this Article, is prima facie the exercise of ordinary care.

[ 1993, c. 293, Pt. B, §8 (AMD) .]

(4). The specification or approval of certain procedures by this Article is not disapproval of other procedures that may be reasonable under the circumstances.

[ 1993, c. 293, Pt. B, §8 (AMD) .]

(5). The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

[ 1993, c. 293, Pt. B, §8 (AMD) .]

SECTION HISTORY

1993, c. 293, §B8 (AMD).



11 §4-104. Definitions and index of definitions

(1). In this Article, unless the context otherwise indicates, the following terms have the following meanings.

(a). Account. "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft or like account, other than an account evidenced by a certificate of deposit. [1993, c. 293, Pt. B, §9 (AMD).]

(b). Afternoon. "Afternoon" means the period of a day between noon and midnight.

(c). Banking day. "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions. [1993, c. 293, Pt. B, §9 (AMD).]

(d). Clearinghouse. "Clearinghouse" means an association of banks or other payors regularly clearing items. [1993, c. 293, Pt. B, §9 (AMD).]

(e). Customer. "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank. [1993, c. 293, Pt. B, §9 (AMD).]

(f). Documentary draft. "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities as defined in section 8-1102, instructions for uncertificated securities as defined in section 8-1102, or other certificates, statements or the like are to be received by the drawee or other payor before acceptance or payment of the draft. [1997, c. 429, Pt. C, §5 (AMD).]

(f-1). Draft. "Draft" means a draft as defined in section 3-1104 or an item, other than an instrument, that is an order. [1993, c. 293, Pt. B, §9 (NEW).]

(f-2). Drawee. "Drawee" means a person ordered in a draft to make payment. [1993, c. 293, Pt. B, §9 (NEW).]

(g). Item. "Item" means an instrument, promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4-A or a credit or debit card slip. [1993, c. 293, Pt. B, §9 (AMD).]

(h). Midnight deadline. "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(i). [1993, c. 293, Pt. B, §9 (RP).]

(j). Settle. "Settle" means to pay in cash, by clearinghouse settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final. [1993, c. 293, Pt. B, §9 (AMD).]

(k). Suspends payments. "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business. [1993, c. 293, Pt. B, §9 (AMD).]

[ 1997, c. 429, Pt. C, §5 (AMD) .]

(2). Other definitions applying to this Article and the sections in which they appear are:

[ 1993, c. 293, Pt. B, §9 (AMD) .]

(3). "Control" as provided in section 7-1106 and the following definitions in other Articles apply to this Article:

[ 2009, c. 652, Pt. A, §10 (AFF); 2009, c. 652, Pt. A, §9 (RPR) .]

(4). In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

SECTION HISTORY

1993, c. 293, §B9 (AMD). 1997, c. 429, §C5 (AMD). 2003, c. 594, §9 (AMD). 2009, c. 324, Pt. B, §23 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2009, c. 325, Pt. B, §16 (AMD). 2009, c. 325, Pt. B, §27 (AFF). 2009, c. 652, Pt. A, §9 (AMD). 2009, c. 652, Pt. A, §10 (AFF).



11 §4-105. "Depositary bank"; "bank"; "payor bank"; "intermediary bank"; "collecting bank"; "presenting bank"

In this Article, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 293, Pt. B, §10 (AMD).]

(1). Depositary bank. "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

[ 1993, c. 293, Pt. B, §10 (AMD) .]

(1-A). Bank. "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union or trust company.

[ 1993, c. 293, Pt. B, §10 (NEW) .]

(2). Payor bank. "Payor bank" means a bank that is the drawee of a draft.

[ 1993, c. 293, Pt. B, §10 (AMD) .]

(3). Intermediary bank. "Intermediary bank" means a bank to which an item is transferred in course of collection, except the depositary or payor bank.

[ 1993, c. 293, Pt. B, §10 (AMD) .]

(4). Collecting bank. "Collecting bank" means a bank handling an item for collection, except the payor bank.

[ 1993, c. 293, Pt. B, §10 (AMD) .]

(5). Presenting bank. "Presenting bank" means a bank presenting an item except a payor bank.

[ 1993, c. 293, Pt. B, §10 (AMD) .]

(6). Remitting bank.

[ 1993, c. 293, Pt. B, §10 (RP) .]

SECTION HISTORY

1993, c. 293, §B10 (AMD).



11 §4-105-A. Payable through or payable at bank; collecting bank

(1). If an item states that it is "payable through" a bank identified in the item:

(a). The item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item; and [1993, c. 293, Pt. B, §11 (NEW).]

(b). The item may be presented for payment only by or through the bank. [1993, c. 293, Pt. B, §11 (NEW).]

[ 1993, c. 293, Pt. B, §11 (NEW) .]

(2). If an item states that it is "payable at" a bank identified in the item, the item is equivalent to a draft drawn on that bank.

[ 1993, c. 293, Pt. B, §11 (NEW) .]

(3). If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

[ 1993, c. 293, Pt. B, §11 (NEW) .]

SECTION HISTORY

1993, c. 293, §B11 (NEW).



11 §4-106. Separate office of a bank

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this Article and under Article 3-A. [1993, c. 293, Pt. B, §12 (AMD).]

SECTION HISTORY

1993, c. 293, §B12 (AMD).



11 §4-107. Time of receipt of items

(1). For the purpose of allowing time to process items, prove balances and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

[ 1979, c. 541, Pt. A, §106 (AMD) .]

(2). An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

[ 1993, c. 293, Pt. B, §13 (AMD) .]

SECTION HISTORY

1979, c. 541, §A106 (AMD). 1993, c. 293, §B13 (AMD).



11 §4-108. Delays

(1). Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank and with or without the approval of any person involved, may waive, modify or extend time limits imposed or permitted by this Title for a period not exceeding 2 additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

[ 1993, c. 293, Pt. B, §14 (AMD) .]

(2). Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this Title or by instructions is excused if:

(a). The delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment or other circumstances beyond the control of the bank; and [1993, c. 293, Pt. B, §14 (NEW).]

(b). The bank exercises such diligence as the circumstances require. [1993, c. 293, Pt. B, §14 (NEW).]

[ 1993, c. 293, Pt. B, §14 (AMD) .]

SECTION HISTORY

1993, c. 293, §B14 (AMD).



11 §4-109. Process of posting (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §B15 (RP).



11 §4-110. Electronic presentment

(1). "Agreement for electronic presentment" means an agreement, clearinghouse rule or Federal Reserve regulation or operating circular that provides that presentment of an item may be made by transmission of an image of an item or information describing that item, that is, a "presentment notice," rather than by delivery of the item itself. The "agreement for electronic presentment" may provide procedures governing retention, presentment, payment, dishonor and other matters concerning items subject to the agreement.

[ 1993, c. 293, Pt. B, §16 (NEW) .]

(2). Presentment of an item pursuant to an "agreement for electronic presentment" is made when the presentment notice is received.

[ 1993, c. 293, Pt. B, §16 (NEW) .]

(3). If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates.

[ 1993, c. 293, Pt. B, §16 (NEW) .]

SECTION HISTORY

1993, c. 293, §B16 (NEW).



11 §4-111. Statute of limitations

An action to enforce an obligation, duty or right arising under this Article must be commenced within 3 years after the cause of action accrues. [1993, c. 293, Pt. B, §17 (NEW).]

SECTION HISTORY

1993, c. 293, §B17 (NEW).






Part 2: COLLECTION OF ITEMS; DEPOSITARY AND COLLECTING BANKS

11 §4-201. Status of collecting bank as agent and provisional status of credits; applicability of Article; item indorsed "pay any bank"

(1). Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection or return, the relevant provisions of this Article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

[ 1993, c. 293, Pt. B, §18 (AMD) .]

(2). After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(a). Returned to the customer initiating collection; or [1993, c. 293, Pt. B, §18 (AMD).]

(b). Specially indorsed by a bank to a person who is not a bank. [1993, c. 293, Pt. B, §18 (AMD).]

[ 1993, c. 293, Pt. B, §18 (AMD) .]

SECTION HISTORY

1979, c. 541, §A107 (AMD). 1993, c. 293, §B18 (AMD).



11 §4-202. Responsibility for collection or return; when action timely

(1). A collecting bank must exercise ordinary care in:

(a). Presenting an item or sending it for presentment; [1993, c. 293, Pt. B, §19 (AMD).]

(b). Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be; [1993, c. 293, Pt. B, §19 (AMD).]

(c). Settling for an item when the bank receives final settlement; and

(d). [1993, c. 293, Pt. B, §19 (RP).]

(e). Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

[ 1993, c. 293, Pt. B, §19 (AMD) .]

(2). A collecting bank exercises ordinary care under subsection (1) by taking proper action before its midnight deadline following receipt of an item, notice or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

[ 1993, c. 293, Pt. B, §19 (AMD) .]

(3). Subject to subsection (1), paragraph (a), a bank is not liable for the insolvency, neglect, misconduct, mistake or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

[ 1993, c. 293, Pt. B, §19 (AMD) .]

SECTION HISTORY

1993, c. 293, §B19 (AMD).



11 §4-203. Effect of instructions

Subject to Article 3-A concerning conversion of instruments (section 3-1420) and restrictive indorsements (section 3-1206) only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor. [1993, c. 680, Pt. A, §20 (AMD).]

SECTION HISTORY

1993, c. 293, §B20 (AMD). 1993, c. 680, §A20 (AMD).



11 §4-204. Methods of sending and presenting; sending directly to payor bank

(1). A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved and the method generally used by it or others to present those items.

[ 1993, c. 293, Pt. B, §21 (AMD) .]

(2). A collecting bank may send:

(a). An item directly to the payor bank; [1993, c. 293, Pt. B, §21 (AMD).]

(b). An item to a nonbank payor if authorized by its transferor; and [1993, c. 293, Pt. B, §21 (AMD).]

(c). An item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearinghouse rule or the like. [1993, c. 293, Pt. B, §21 (AMD).]

[ 1993, c. 293, Pt. B, §21 (AMD) .]

(3). Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

[ 1993, c. 293, Pt. B, §21 (AMD) .]

SECTION HISTORY

1993, c. 293, §B21 (AMD).



11 §4-205. Depositary bank holder of unindorsed item

If a customer delivers an item to a depositary bank for collection: [1993, c. 293, Pt. B, §22 (NEW).]

(1). The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of section 3-1302, it is a holder in due course; and

[ 1993, c. 293, Pt. B, §22 (RPR) .]

(2). The depositary bank warrants to collecting banks, the payor bank or other payor and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

[ 1993, c. 293, Pt. B, §22 (RPR) .]

SECTION HISTORY

1993, c. 293, §B22 (RPR).



11 §4-206. Transfer between banks

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank. [1993, c. 293, Pt. B, §23 (AMD).]

SECTION HISTORY

1993, c. 293, §B23 (AMD).



11 §4-207. Warranties of customer and collecting bank on transfer or presentment of items; time for claims (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §B24 (RP).



11 §4-207-A. Transfer warranties

(1). A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(a). The warrantor is a person entitled to enforce the item; [1993, c. 293, Pt. B, §25 (NEW).]

(b). All signatures on the item are authentic and authorized; [1993, c. 293, Pt. B, §25 (NEW).]

(c). The item has not been altered; [1993, c. 293, Pt. B, §25 (NEW).]

(d). The item is not subject to a defense or claim in recoupment (section 3-1305, subsection (1)) of any party that can be asserted against the warrantor; [2003, c. 594, §10 (AMD).]

(e). The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and [2003, c. 594, §10 (AMD).]

(f). If the item is a demand draft, creation of the item according to the terms on its face was authorized by the person identified as the drawer. [2003, c. 594, §11 (NEW).]

[ 2003, c. 594, §§10, 11 (AMD) .]

(2). If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item:

(a). According to the terms of the item at the time it was transferred; or [1993, c. 293, Pt. B, §25 (NEW).]

(b). If the transfer was of an incomplete item, according to its terms when completed as stated in sections 3-1115 and 3-1407. [1993, c. 293, Pt. B, §25 (NEW).]

The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor can not disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

[ 1993, c. 293, Pt. B, §25 (NEW) .]

(3). A person to whom the warranties under subsection (1) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

[ 1993, c. 293, Pt. B, §25 (NEW) .]

(4). The warranties stated in subsection (1) can not be disclaimed with respect to checks. Unless notice of a claim for breach of warrant is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

[ 1993, c. 293, Pt. B, §25 (NEW) .]

(5). A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

[ 1993, c. 293, Pt. B, §25 (NEW) .]

(6). If the warranty in subsection (1), paragraph (f) is not given by a transferor or collecting bank under applicable conflict of laws rules, then the warranty is not given to that transferor when that transferor is a transferee nor to any prior collecting bank of that transferee.

[ 2003, c. 594, §12 (NEW) .]

SECTION HISTORY

1993, c. 293, §B25 (NEW). 2003, c. 594, §§10-12 (AMD).



11 §4-207-B. Presentment warranties

(1). If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(a). The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft; [1993, c. 293, Pt. B, §26 (NEW).]

(b). The draft has not been altered; [2003, c. 594, §13 (AMD).]

(c). The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and [2003, c. 594, §13 (AMD).]

(d). If the draft is a demand draft, creation of the demand draft according to the terms on its face was authorized by the person identified as the drawer. [2003, c. 594, §13 (NEW).]

[ 2003, c. 594, §13 (AMD) .]

(2). A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft:

(a). Breach of warranty is a defense to the obligation of the acceptor; and [1993, c. 293, Pt. B, §26 (NEW).]

(b). If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection. [1993, c. 293, Pt. B, §26 (NEW).]

[ 1993, c. 293, Pt. B, §26 (NEW) .]

(3). If a drawee asserts a claim for breach of warranty under subsection (1) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under section 3-1404 or 3-1405 or the drawer is precluded under section 3-1406 or 4-406 from asserting against the drawee the unauthorized indorsement or alteration.

[ 1993, c. 293, Pt. B, §26 (NEW) .]

(4). If a dishonored draft is presented for payment to the drawer or an indorser or any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

[ 1993, c. 293, Pt. B, §26 (NEW) .]

(5). The warranties stated in subsections (1) and (4) can not be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

[ 1993, c. 293, Pt. B, §26 (NEW) .]

(6). A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

[ 1993, c. 293, Pt. B, §26 (NEW) .]

(7). A demand draft is a check, as provided in section 3-1104, subsection (6).

[ 2003, c. 594, §14 (NEW) .]

(8). If the warranty in subsection (1), paragraph (d) is not given by a transferor under applicable conflict of laws rules, then the warranty is not given to the transferor when that transferor is a transferee.

[ 2003, c. 594, §14 (NEW) .]

SECTION HISTORY

1993, c. 293, §B26 (NEW). 2003, c. 594, §§13,14 (AMD).



11 §4-207-C. Encoding and retention warranties

(1). A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

[ 1993, c. 293, Pt. B, §27 (NEW) .]

(2). A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

[ 1993, c. 293, Pt. B, §27 (NEW) .]

(3). A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

[ 1993, c. 293, Pt. B, §27 (NEW) .]

SECTION HISTORY

1993, c. 293, §B27 (NEW).



11 §4-208. Security interest of collecting bank in items, accompanying documents and proceeds

(1). A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(a). In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(b). In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given whether or not the credit is drawn upon or there is a right of charge-back; or [1993, c. 293, Pt. B, §28 (AMD).]

(c). If it makes an advance on or against the item.

[ 1993, c. 293, Pt. B, §28 (AMD) .]

(2). If credit for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

[ 1993, c. 293, Pt. B, §28 (AMD) .]

(3). Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9-A, but:

(a). No security agreement is necessary to make the security interest enforceable (section 9-1203, subsection (2), paragraph (c), subparagraph (i)); [2009, c. 324, Pt. B, §24 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(b). No filing is required to perfect the security interest; and

(c). The security interest has priority over conflicting perfected security interests in the item, accompanying documents or proceeds.

[ 2009, c. 324, Pt. B, §24 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1993, c. 293, §B28 (AMD). 1999, c. 699, §B17 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 324, Pt. B, §24 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §4-209. When bank gives value for purposes of holder in due course

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of section 3-1302 on what constitutes a holder in due course. [1993, c. 293, Pt. B, §29 (AMD).]

SECTION HISTORY

1993, c. 293, §B29 (AMD).



11 §4-210. Presentment by notice of item not payable by, through or at a bank; liability of drawer or indorser

(1). Unless otherwise instructed, a collecting bank may present an item not payable by, through or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under section 3-1501 by the close of the bank's next banking day after it knows of the requirement.

[ 1993, c. 293, Pt. B, §30 (AMD) .]

(2). If presentment is made by notice and payment, acceptance or request for compliance with a requirement under section 3-1501 is not received by the close of business on the day after maturity or in the case of demand items by the close of business on the 3rd banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

[ 1993, c. 293, Pt. B, §30 (AMD) .]

SECTION HISTORY

1979, c. 541, §A108 (AMD). 1993, c. 293, §B30 (AMD).



11 §4-211. Media of remittance; provisional and final settlement in remittance cases (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 293, §B31 (RP).



11 §4-211-A. Medium and time of settlement by bank

(1). With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearinghouse rules and the like or agreement. In the absence of such prescription:

(a). The medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and [1993, c. 293, Pt. B, §32 (NEW).]

(b). The time of settlement is:

(i) With respect to tender of settlement by cash, a cashier's check or teller's check, when the cash or check is sent or delivered;

(ii) With respect to tender of settlement by credit in an account in a Federal Reserve bank, when the credit is made;

(iii) With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) With respect to tender of settlement by a funds transfer, when payment is made pursuant to section 4-1406, subsection (1) to the person receiving settlement. [1993, c. 293, Pt. B, §32 (NEW).]

[ 1993, c. 293, Pt. B, §32 (NEW) .]

(2). If the tender of settlement is not by a medium authorized by subsection (1) or the time of settlement is not fixed by subsection (1), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

[ 1993, c. 293, Pt. B, §32 (NEW) .]

(3). If settlement for an item is made by cashier's check or teller's check and, before its midnight deadline, the person receiving settlement:

(a). Presents or forwards the check for collection, settlement is final when the check is finally paid; or [1993, c. 293, Pt. B, §32 (NEW).]

(b). Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement. [1993, c. 293, Pt. B, §32 (NEW).]

[ 1993, c. 293, Pt. B, §32 (NEW) .]

(4). If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

[ 1993, c. 293, Pt. B, §32 (NEW) .]

SECTION HISTORY

1993, c. 293, §B32 (NEW).



11 §4-212. Right of charge-back or refund; liability of collecting bank; return of item

(1). If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account or obtain refund from its customer whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

[ RR 1993, c. 1, §30 (COR) .]

(2).

[ 1993, c. 293, Pt. B, §33 (RP) .]

(2-A). A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

[ 1993, c. 293, Pt. B, §33 (NEW) .]

(3). A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (section 4-301).

[ 1993, c. 293, Pt. B, §33 (AMD) .]

(4). The right to charge back is not affected by:

(a). Previous use of a credit given for the item; or [1993, c. 293, Pt. B, §33 (AMD).]

(b). Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable. [1993, c. 293, Pt. B, §33 (AMD).]

[ 1993, c. 293, Pt. B, §33 (AMD) .]

(5). A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

[ 1993, c. 293, Pt. B, §33 (AMD) .]

(6). If credit is given in dollars as the equivalent of the value of an item payable in a foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

[ 1993, c. 293, Pt. B, §33 (AMD) .]

SECTION HISTORY

RR 1993, c. 1, §30 (COR). 1993, c. 293, §B33 (AMD).



11 §4-213. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal

(1). An item is finally paid by a payor bank when the bank has first done any of the following:

(a). Paid the item in cash; [1993, c. 293, Pt. B, §34 (AMD).]

(b). Settled for the item without having a right to revoke the settlement under statute, clearinghouse rule or agreement; or [1993, c. 293, Pt. B, §34 (AMD).]

(c). [1993, c. 293, Pt. B, §34 (RP).]

(d). Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearinghouse rule or agreement. [1979, c. 541, Pt. A, §109 (AMD).]

[ 1993, c. 293, Pt. B, §34 (AMD) .]

(1-A). If provisional settlement for an item does not become final, the item is not finally paid.

[ 1993, c. 293, Pt. B, §34 (NEW) .]

(2). If provisional settlement for an item between the presenting and payor banks is made through a clearinghouse or by debits and credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

[ 1993, c. 293, Pt. B, §34 (AMD) .]

(3). If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

[ 1993, c. 293, Pt. B, §34 (AMD) .]

(4). Subject to applicable law stating a time for availability of funds and any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(a). If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time; or [1993, c. 293, Pt. B, §34 (AMD).]

(b). If the bank is both the depositary bank and the payor bank and the item is finally paid, at the opening of the bank's 2nd banking day following receipt of the item. [1993, c. 293, Pt. B, §34 (AMD).]

[ 1993, c. 293, Pt. B, §34 (AMD) .]

(5). Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

[ 1993, c. 293, Pt. B, §34 (AMD) .]

SECTION HISTORY

1979, c. 541, §§A109,A110 (AMD). 1993, c. 293, §B34 (AMD).



11 §4-214. Insolvency and preference

(1). If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

[ 1993, c. 293, Pt. B, §35 (AMD) .]

(2). If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(3). If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

[ 1993, c. 293, Pt. B, §35 (AMD) .]

(4). If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

[ 1993, c. 293, Pt. B, §35 (AMD) .]

SECTION HISTORY

1993, c. 293, §B35 (AMD).






Part 3: COLLECTION OF ITEMS: PAYOR BANKS

11 §4-301. Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank

(1). If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement, if, before it has made final payment and before its midnight deadline, it:

(a). Returns the item; or

(b). Sends written notice of dishonor or nonpayment, if the item is unavailable for return. [1993, c. 293, Pt. B, §36 (AMD).]

[ 1993, c. 293, Pt. B, §36 (AMD) .]

(2). If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (1).

[ 1993, c. 293, Pt. B, §36 (AMD) .]

(3). Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(4). An item is returned:

(a). As to an item presented through a clearinghouse, when it is delivered to the presenting or last collecting bank or to the clearinghouse or is sent or delivered in accordance with clearinghouse rules; or [1993, c. 293, Pt. B, §36 (AMD).]

(b). In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions. [1993, c. 293, Pt. B, §36 (AMD).]

[ 1993, c. 293, Pt. B, §36 (AMD) .]

SECTION HISTORY

1993, c. 293, §B36 (AMD).



11 §4-302. Payor bank's responsibility for late return of item

(1). If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(a). A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or [1993, c. 293, Pt. B, §37 (NEW).]

(b). Any other properly payable item, unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents. [1993, c. 293, Pt. B, §37 (NEW).]

[ 1993, c. 293, Pt. B, §37 (RPR) .]

(2). The liability of a payor bank to pay an item pursuant to subsection (1) is subject to defenses based on breach of a presentment warranty (section 4-207-B) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

[ 1993, c. 293, Pt. B, §37 (RPR) .]

SECTION HISTORY

1993, c. 293, §B37 (RPR).



11 §4-303. When items subject to notice, stop-payment order, legal process or setoff; order in which items may be charged or certified

(1). Any knowledge, notice or stop-payment order received by, legal process served upon or setoff exercised by a payor bank comes too late to terminate, suspend or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(a). The bank accepts or certifies the item; [1993, c. 293, Pt. B, §38 (AMD).]

(b). The bank pays the item in cash; [1993, c. 293, Pt. B, §38 (AMD).]

(c). The bank settles for the item without having a right to revoke the settlement under statute, clearinghouse rule or agreement; [1993, c. 293, Pt. B, §38 (AMD).]

(d). [1993, c. 293, Pt. B, §38 (RP).]

(e). The bank becomes accountable for the amount of the item under section 4-302 dealing with the payor bank's responsibility for late return of items; or [1993, c. 293, Pt. B, §38 (AMD).]

(f). With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check. [1993, c. 293, Pt. B, §38 (NEW).]

[ 1993, c. 293, Pt. B, §38 (AMD) .]

(2). Subject to subsection (1), items may be accepted, paid, certified or charged to the indicated account of its customer in any order.

[ 1993, c. 293, Pt. B, §38 (AMD) .]

SECTION HISTORY

1979, c. 541, §A111 (AMD). 1993, c. 293, §B38 (AMD).






Part 4: RELATIONSHIP BETWEEN PAYOR BANK AND ITS CUSTOMER

11 §4-401. When bank may charge customer's account

(1). A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

[ 1993, c. 293, Pt. B, §39 (AMD) .]

(1-A). A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

[ 1993, c. 293, Pt. B, §39 (NEW) .]

(1-B). A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in section 4-403, subsection (2) for stop-payment orders and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in section 4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under section 4-402.

[ 1993, c. 293, Pt. B, §39 (NEW) .]

(2). A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(a). The original terms of the altered item; or [1993, c. 293, Pt. B, §39 (AMD).]

(b). The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper. [1993, c. 293, Pt. B, §39 (AMD).]

[ 1993, c. 293, Pt. B, §39 (AMD) .]

SECTION HISTORY

1993, c. 293, §B39 (AMD).



11 §4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account

(1). Except as otherwise provided in this Article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

[ 1993, c. 293, Pt. B, §40 (NEW) .]

(2). A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

[ 1993, c. 293, Pt. B, §40 (NEW) .]

(3). A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

[ 1993, c. 293, Pt. B, §40 (NEW) .]

SECTION HISTORY

1993, c. 293, §B40 (RPR).



11 §4-403. Customer's right to stop payment; burden of proof of loss

(1). A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in section 4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

[ 1993, c. 293, Pt. B, §41 (AMD) .]

(2). A stop-payment order is effective for 6 months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional 6-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

[ 1993, c. 293, Pt. B, §41 (AMD) .]

(3). The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under section 4-402.

[ 1993, c. 293, Pt. B, §41 (AMD) .]

SECTION HISTORY

1993, c. 293, §B41 (AMD).



11 §4-404. Bank not obligated to pay check more than 6 months old

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than 6 months after its date, but it may charge its customer's account for a payment made thereafter in good faith.



11 §4-405. Death or incompetence of customer

(1). A payor or collecting bank's authority to accept, pay or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken, if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

[ 1993, c. 293, Pt. B, §42 (AMD) .]

(2). Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

[ 1993, c. 293, Pt. B, §42 (AMD) .]

SECTION HISTORY

1993, c. 293, §B42 (AMD).



11 §4-406. Customer's duty to discover and report unauthorized signature or alteration

(1).

[ 1993, c. 293, Pt. B, §43 (RP) .]

(1-A). A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount and date of payment.

[ 1993, c. 293, Pt. B, §43 (NEW) .]

(1-B). If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of 7 years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

[ 1993, c. 293, Pt. B, §43 (NEW) .]

(1-C). If a bank sends or makes available a statement of account or items pursuant to subsection (1-A), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

[ RR 1993, c. 1, §31 (COR) .]

(2). If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (1-C), the customer is precluded from asserting against the bank:

(a). The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and [1993, c. 293, Pt. B, §43 (AMD).]

(b). The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank. [1993, c. 293, Pt. B, §43 (AMD).]

[ 1993, c. 293, Pt. B, §43 (AMD) .]

(3). The preclusion under subsection (2) does not apply, if the customer establishes lack of ordinary care on the part of the bank in paying the item(s).

(3-A). If subsection (2) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (1-C) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (2) does not apply.

[ 1993, c. 293, Pt. B, §43 (NEW) .]

(4). Without regard to care or lack of care of either the customer or the bank, a customer, who does not within one year after the statement or items are made available to the customer (subsection (1-A)) discover and report the customer's unauthorized signature on or any alteration on the item, is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under section 4-207-B with respect to the unauthorized signature or alteration to which the preclusion applies.

[ 1993, c. 293, Pt. B, §43 (AMD) .]

(5).

[ 1993, c. 293, Pt. B, §43 (RP) .]

SECTION HISTORY

RR 1993, c. 1, §31 (COR). 1993, c. 293, §B43 (AMD).



11 §4-407. Payor bank's right to subrogation on improper payment

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights: [1993, c. 293, Pt. B, §44 (AMD).]

(1). Of any holder in due course on the item against the drawer or maker;

[ 1993, c. 293, Pt. B, §44 (AMD) .]

(2). Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3). Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

SECTION HISTORY

1993, c. 293, §B44 (AMD).






Part 5: COLLECTION OF DOCUMENTARY DRAFTS

11 §4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact, even though it may have discounted or bought the draft or extended credit available for withdrawal as of right. [1993, c. 293, Pt. B, §45 (AMD).]

SECTION HISTORY

1993, c. 293, §B45 (AMD).



11 §4-502. Presentment of "on arrival" drafts

If a draft or the relevant instructions require presentment "on arrival," "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods. [1993, c. 293, Pt. B, §46 (AMD).]

SECTION HISTORY

1993, c. 293, §B46 (AMD).



11 §4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need

Unless otherwise instructed and except as provided in Article 5, a bank presenting a documentary draft: [1993, c. 293, Pt. B, §47 (AMD).]

(1). Must deliver the documents to the drawee on acceptance of the draft, if it is payable more than 3 days after presentment; otherwise, only on payment; and

(2). Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instruction from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

[ 1993, c. 293, Pt. B, §47 (AMD) .]

However the presenting bank is under no obligation with respect to goods represented by the documents, except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses. [1993, c. 293, Pt. B, §47 (AMD).]

SECTION HISTORY

1965, c. 306, §13 (AMD). 1993, c. 293, §B47 (AMD).



11 §4-504. Privilege of presenting bank to deal with goods; security interest for expenses

(1). A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell or otherwise deal with the goods in any reasonable manner.

[ 1993, c. 293, Pt. B, §48 (AMD) .]

(2). For its reasonable expenses incurred by action under subsection (1) the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

SECTION HISTORY

1993, c. 293, §B48 (AMD).









Article 4-A: FUNDS TRANSFERS

Part 1: SUBJECT MATTER AND DEFINITIONS

11 §4-1101. Short title

This Article is known and may be cited as the "Uniform Commercial Code - Funds Transfers." [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1102. Subject matter

Except as otherwise provided in section 4-1109, this Article applies to funds transfers defined in section 4-1104. [2013, c. 151, §1 (AMD).]

SECTION HISTORY

1991, c. 812, §2 (NEW). 2013, c. 151, §1 (AMD).



11 §4-1103. Payment order; definitions

(1). In this Article:

(a). "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) The instruction does not state a condition to payment to the beneficiary other than time of payment;

(ii) The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(iii) The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds transfer system or communication system for transmittal to the receiving bank; [1991, c. 812, §2 (NEW).]

(b). "Beneficiary" means the person to be paid by the beneficiary's bank; [1991, c. 812, §2 (NEW).]

(c). "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account; [1991, c. 812, §2 (NEW).]

(d). "Receiving bank" means the bank to which the sender's instruction is addressed; and [1991, c. 812, §2 (NEW).]

(e). "Sender" means the person giving the instruction to the receiving bank. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If an instruction complying with subsection (1), paragraph (a) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

[ 1991, c. 812, §2 (NEW) .]

(3). A payment order is issued when it is sent to the receiving bank.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1104. Funds transfer; definitions

In this Article:

(1). "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order;

[ 1991, c. 812, §2 (NEW) .]

(2). "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank;

[ 1991, c. 812, §2 (NEW) .]

(3). "Originator" means the sender of the first payment order in a funds transfer; and

[ 1991, c. 812, §2 (NEW) .]

(4). "Originator's bank" means:

(a). The receiving bank to which the payment order of the originator is issued if the originator is not a bank; or [1991, c. 812, §2 (NEW).]

(b). The originator if the originator is a bank. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1105. Other definitions

(1). In this Article:

(a). "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account; [1991, c. 812, §2 (NEW).]

(b). "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union and trust company. A branch or separate office of a bank is a separate bank for purposes of this Article; [1991, c. 812, §2 (NEW).]

(c). "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders; [1991, c. 812, §2 (NEW).]

(d). "Funds transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing and transmittal of payment orders and cancellations and amendments of payment orders; [1991, c. 812, §2 (NEW).]

(e). "Funds transfer system" means a wire transfer network, automated clearing house or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed; and [2009, c. 325, Pt. B, §17 (AMD); 2009, c. 325, Pt. B, §27 (AFF).]

(f). [2009, c. 325, Pt. B, §27 (AFF); 2009, c. 325, Pt. B, §18 (RP).]

(g). "Prove" with respect to a fact means to meet the burden of establishing the fact (section 1-1201, subsection (8)). [2009, c. 325, Pt. B, §19 (AMD); 2009, c. 325, Pt. B, §27 (AFF).]

[ 2009, c. 325, Pt. B, §§17-19 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). Other definitions applying to this Article and the sections in which they appear are:

[ 1991, c. 812, §2 (NEW) .]

(3). The following definitions in Article 4 apply to this Article:

[ 1991, c. 812, §2 (NEW) .]

(4). In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW). 2009, c. 325, Pt. B, §§17-19 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §4-1106. Time payment order received

(1). The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in section 1-1202. A receiving bank may fix a cut-off time or times on a funds transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cut-off times may apply to payment orders, cancellations or amendments, or to different categories of payment orders, cancellations or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds transfer business day or after the appropriate cut-off time on a funds transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds transfer business day.

[ 2009, c. 325, Pt. B, §20 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds transfer business day, the next day that is a funds transfer business day is treated as the date or day stated, unless the contrary is stated in this Article.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW). 2009, c. 325, Pt. B, §20 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §4-1107. Federal reserve regulations and operating circulars

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1108. Exclusion of consumer transactions governed by federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 812, §2 (NEW). 2013, c. 151, §2 (RP).



11 §4-1109. Relationship to federal Electronic Fund Transfer Act

(1). Except as provided in subsection (2), this Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978, Title XX, Public Law 95-630, 92 Stat. 3728, 15 United States Code, Section 1693 et seq., as amended.

[ 2013, c. 151, §3 (NEW) .]

(2). This Article applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act of 1978, Title XX, Public Law 95-630, 92 Stat. 3728, 15 United States Code, Section 1693 et seq., as amended, unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act of 1978, Title XX, Public Law 95-630, 92 Stat. 3728, 15 United States Code, Section 1693 et seq., as amended.

[ 2013, c. 151, §3 (NEW) .]

(3). In a funds transfer to which this Article applies, in the event of an inconsistency between an applicable provision of this Article and an applicable provision of the Electronic Fund Transfer Act of 1978, Title XX, Public Law 95-630, 92 Stat. 3728, 15 United States Code, Section 1693 et seq., as amended, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.

[ 2013, c. 151, §3 (NEW) .]

SECTION HISTORY

2013, c. 151, §3 (NEW).






Part 2: ISSUE AND ACCEPTANCE OF PAYMENT ORDER

11 §4-1201. Security procedure

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of: [1991, c. 812, §2 (NEW).]

(1). Verifying that a payment order or communication amending or cancelling a payment order is that of the customer; or

[ 1991, c. 812, §2 (NEW) .]

(2). Detecting error in the transmission or the content of the payment order or communication.

[ 1991, c. 812, §2 (NEW) .]

A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1202. Authorized and verified payment orders

(1). A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

[ 1991, c. 812, §2 (NEW) .]

(2). If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if:

(a). The security procedure is a commercially reasonable method of providing security against unauthorized payment orders; and [1991, c. 812, §2 (NEW).]

(b). The bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(3). Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if:

(a). The security procedure was chosen by the customer after the bank offered and the customer refused, a security procedure that was commercially reasonable for that customer; and [1991, c. 812, §2 (NEW).]

(b). The customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(4). The term "sender" in this Article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (1), or it is effective as the order of the customer under subsection (2).

[ 1991, c. 812, §2 (NEW) .]

(5). This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

[ 1991, c. 812, §2 (NEW) .]

(6). Except as provided in this section and in section 4-1203, subsection (1), paragraph (a), rights and obligations arising under this section or section 4-1203 may not be varied by agreement.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1203. Unenforceability of certain verified payment orders

(1). If an accepted payment order is not under section 4-1202, subsection (1) an authorized order of a customer identified as sender but is effective as an order of the customer pursuant to section 4-1202, subsection (2), the following rules apply.

(a). By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order. [1991, c. 812, §2 (NEW).]

(b). The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person:

(i) Entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure or who obtained access to transmitting facilities of the customer; or

(ii) Who obtained from a source controlled by the customer and without authority of the receiving bank information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software or the like. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). This section applies to amendments of payment orders to the same extent it applies to payment orders.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1204. Refund of payment and duty of customer to report with respect to unauthorized payment order

(1). If a receiving bank accepts a payment order issued in the name of its customer as sender that is not authorized and not effective as the order of the customer under section 4-1202 or not enforceable in whole or in part, against the customer under section 4-1203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. The customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

[ 1991, c. 812, §2 (NEW) .]

(2). Reasonable time under subsection (1) may be fixed by agreement as stated in section 1-1302, subsection (2), but the obligation of a receiving bank to refund payment as stated in subsection (1) may not otherwise be varied by agreement.

[ 2009, c. 325, Pt. B, §21 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

SECTION HISTORY

1991, c. 812, §2 (NEW). 2009, c. 325, Pt. B, §21 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §4-1205. Erroneous payment orders

(1). If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order erroneously instructed payment to a beneficiary not intended by the sender, erroneously instructed payment in an amount greater than the amount intended by the sender or was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply.

(a). If the sender proves that the sender or a person acting on behalf of the sender pursuant to section 4-1206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (b) and (c). [1991, c. 812, §2 (NEW).]

(b). If the funds transfer is completed on the basis of a payment order that erroneously instructed payment to a beneficiary not intended by the sender or that was an erroneously transmitted duplicate of a payment order previously sent by the sender, the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution. [1991, c. 812, §2 (NEW).]

(c). If the funds transfer is completed on the basis of a payment order erroneously instructing payment in an amount greater than the amount intended by the sender, the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If the sender of an erroneous payment order described in subsection (1) is not obliged to pay all or part of the order, and the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

[ 1991, c. 812, §2 (NEW) .]

(3). This section applies to amendments to payment orders to the same extent it applies to payment orders.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1206. Transmission of payment order through funds transfer or other communication system

(1). If a payment order addressed to a receiving bank is transmitted to a funds transfer system or other 3rd-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds transfer system of the Federal Reserve Banks.

[ 1991, c. 812, §2 (NEW) .]

(2). This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1207. Misdescription of beneficiary

(1). Subject to subsection (2), if, in a payment order received by the beneficiary's bank, the name, bank account number or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order can not occur.

[ 1991, c. 812, §2 (NEW) .]

(2). If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply.

(a). Except as otherwise provided in subsection (3), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person. [1991, c. 812, §2 (NEW).]

(b). If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order can not occur. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(3). If a payment order described in subsection (2) is accepted, the originator's payment order described the beneficiary inconsistently by name and number and the beneficiary's bank pays the person identified by number as permitted by subsection (2), paragraph (a), the following rules apply.

(a). If the originator is a bank, the originator is obliged to pay its order. [1991, c. 812, §2 (NEW).]

(b). If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(4). In a case governed by subsection (2), paragraph (a), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows.

(a). If the originator is obliged to pay its payment order as stated in subsection (3), the originator has the right to recover. [1991, c. 812, §2 (NEW).]

(b). If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1208. Misdescription of intermediary bank or beneficiary's bank

(1). This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(a). The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank. [1991, c. 812, §2 (NEW).]

(b). The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(a). If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order. [1991, c. 812, §2 (NEW).]

(b). If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by paragraph (a), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates. [1991, c. 812, §2 (NEW).]

(c). Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person. [1991, c. 812, §2 (NEW).]

(d). If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in section 4-1302, subsection (1), paragraph (a). [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1209. Acceptance of payment order

(1). Subject to subsection (4), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

[ 1991, c. 812, §2 (NEW) .]

(2). Subject to subsections (3) and (4), a beneficiary's bank accepts a payment order at the earliest of the following times:

(a). When the bank pays the beneficiary as stated in section 4-1405, subsection (1) or (2), or notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order; [1991, c. 812, §2 (NEW).]

(b). When the bank receives payment of the entire amount of the sender's order pursuant to section 4-1403, subsection (1), paragraph (a) or (b); or [1991, c. 812, §2 (NEW).]

(c). The opening of the next funds transfer business day of the bank following the payment date of the order if at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within one hour after that time or one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(3). Acceptance of a payment order can not occur before the order is received by the receiving bank. Acceptance does not occur under subsection (2), paragraph (b) or (c) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

[ 1991, c. 812, §2 (NEW) .]

(4). A payment order issued to the originator's bank can not be accepted until the payment date if the bank is the beneficiary's bank or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to section 4-1211, subsection (2), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1210. Rejection of payment order

(1). A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, any means complying with the agreement is reasonable and any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

[ 1991, c. 812, §2 (NEW) .]

(2). This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to section 4-1211, subsection (4) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

[ 1991, c. 812, §2 (NEW) .]

(3). If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

[ 1991, c. 812, §2 (NEW) .]

(4). Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1211. Cancellation and amendment of payment order

(1). A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

[ 1991, c. 812, §2 (NEW) .]

(2). Subject to subsection (1), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

[ 1991, c. 812, §2 (NEW) .]

(3). After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds transfer system rule allows cancellation or amendment without agreement of the bank.

(a). With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made. [1991, c. 812, §2 (NEW).]

(b). With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order or because of a mistake by a sender in the funds transfer that resulted in the issuance of a payment order:

(i) That is a duplicate of a payment order previously issued by the sender;

(ii) That orders payment to a beneficiary not entitled to receive payment from the originator; or

(iii) That orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator.

If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(4). An unaccepted payment order is canceled by operation of law at the close of the 5th funds transfer business day of the receiving bank after the execution date or payment date of the order.

[ 1991, c. 812, §2 (NEW) .]

(5). A canceled payment order can not be accepted. If an accepted payment order is canceled, the acceptance is nullified and a person does not have any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

[ 1991, c. 812, §2 (NEW) .]

(6). Unless otherwise provided in an agreement of the parties or in a funds transfer system rule, if the receiving bank after accepting a payment order agrees to cancellation or amendment of the order by the sender or is bound by a funds transfer system rule allowing cancellation or amendment without the bank's agreement, the sender whether or not cancellation or amendment is effective is liable to the bank for any loss and expenses including reasonable attorney's fees incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

[ 1991, c. 812, §2 (NEW) .]

(7). A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

[ 1991, c. 812, §2 (NEW) .]

(8). A funds transfer system rule is not effective to the extent it conflicts with subsection (3), paragraph (b).

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1212. Liability and duty of receiving bank regarding unaccepted payment order

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article but does not otherwise have any duty to accept a payment order or before acceptance to take any action or refrain from taking action with respect to the order except as provided in this Article or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in section 4-1209 and liability is limited to that provided in this Article. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts or of any other party to the funds transfer and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).






Part 3: EXECUTION OF SENDER'S PAYMENT ORDER BY RECEIVING BANK

11 §4-1301. Execution and execution date

(1). A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but can not be executed.

[ 1991, c. 812, §2 (NEW) .]

(2). "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but can not be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1302. Obligations of receiving bank in execution of payment order

(1). Except as provided in subsections (2) to (4), if the receiving bank accepts a payment order pursuant to section 4-1209, subsection (1), the bank has the following obligations in executing the order.

(a). The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning:

(i) Any intermediary bank or funds-transfer system to be used in carrying out the funds transfer; or

(ii) The means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts. [1991, c. 812, §2 (NEW).]

(b). If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). Unless otherwise instructed, a receiving bank executing a payment order may:

(a). Use any funds transfer system if use of that system is reasonable in the circumstances; and [1991, c. 812, §2 (NEW).]

(b). Issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds transfer system used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction unduly delays completion of the funds transfer. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(3). Unless subsection (1), paragraph (b) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any reasonable means. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any equivalent means.

[ 1991, c. 812, §2 (NEW) .]

(4). Unless instructed by the sender:

(a). The receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges; and [1991, c. 812, §2 (NEW).]

(b). May not instruct a subsequent receiving bank to obtain payment of its charges in the same manner. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1303. Erroneous execution of payment order

(1). A receiving bank that executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order or issues a payment order in execution of the sender's order and then issues a duplicate order is entitled to payment of the amount of the sender's order under section 4-1402, subsection (3) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

[ 1991, c. 812, §2 (NEW) .]

(2). A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under section 4-1402, subsection (3) if that subsection is otherwise satisfied and the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to an instruction of the sender.

[ 1991, c. 812, §2 (NEW) .]

(3). If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1304. Duty of sender to report erroneously executed payment order

If the sender of a payment order that is erroneously executed as stated in section 4-1303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under section 4-1402, subsection (4) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender because the sender failed to perform the duty stated in this section. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1305. Liability for late or improper execution or failure to execute payment order

(1). If a funds transfer is completed but execution of a payment order by the receiving bank in breach of section 4-1302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (3), additional damages are not recoverable.

[ 1991, c. 812, §2 (NEW) .]

(2). If execution of a payment order by a receiving bank in breach of section 4-1302 results in noncompletion of the funds transfer, failure to use an intermediary bank designated by the originator or issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (1), resulting from the improper execution. Except as provided in subsection (3), additional damages are not recoverable.

[ 1991, c. 812, §2 (NEW) .]

(3). In addition to the amounts payable under subsections (1) and (2), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

[ 1991, c. 812, §2 (NEW) .]

(4). If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank but are not otherwise recoverable.

[ 1991, c. 812, §2 (NEW) .]

(5). Reasonable attorney's fees are recoverable if demand for compensation under subsection (1) or (2) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (4) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (4) is made and refused before an action is brought on the claim.

[ 1991, c. 812, §2 (NEW) .]

(6). Except as stated in this section, the liability of a receiving bank under subsections (1) and (2) may not be varied by agreement.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).






Part 4: PAYMENT

11 §4-1401. Payment date

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but can not be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1402. Obligation of sender to pay receiving bank

(1). This section is subject to sections 4-1205 and 4-1207.

[ 1991, c. 812, §2 (NEW) .]

(2). With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order but payment is not due until the payment date of the order.

[ 1991, c. 812, §2 (NEW) .]

(3). This subsection is subject to subsection (5) and to section 4-1303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

[ 1991, c. 812, §2 (NEW) .]

(4). If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in sections 4-1204 and 4-1304, interest is payable on the refundable amount from the date of payment.

[ 1991, c. 812, §2 (NEW) .]

(5). If a funds transfer is not completed as stated in subsection (3) and an intermediary bank is obliged to refund payment as stated in subsection (4) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in section 4-1302, subsection (1), paragraph (a), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (4).

[ 1991, c. 812, §2 (NEW) .]

(6). The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (3) or to receive refund under subsection (4) may not be varied by agreement.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1403. Payment by sender to receiving bank

(1). Payment of the sender's obligation under section 4-1402 to pay the receiving bank occurs as follows.

(a). If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds transfer system. [1991, c. 812, §2 (NEW).]

(b). If the sender is a bank and the sender credited an account of the receiving bank with the sender or caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact. [1991, c. 812, §2 (NEW).]

(c). If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If the sender and receiving bank are members of a funds transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in this subsection has been exercised.

[ 1991, c. 812, §2 (NEW) .]

(3). If 2 banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under section 4-1402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank is set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

[ 1991, c. 812, §2 (NEW) .]

(4). In a case not covered by subsection (1), the time when payment of the sender's obligation under section 4-1402, subsection (2) or subsection (3) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1404. Obligation of beneficiary's bank to pay and give notice to beneficiary

(1). Subject to section 4-1211, subsection (5), and section 4-1405, subsections (4) and (5), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds transfer business day of the bank, payment is due on the next funds transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

[ 1991, c. 812, §2 (NEW) .]

(2). If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. Other damages are not recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

[ 1991, c. 812, §2 (NEW) .]

(3). The right of a beneficiary to receive payment and damages as stated in subsection (1) may not be varied by agreement or a funds transfer system rule. The right of a beneficiary to be notified as stated in subsection (2) may be varied by agreement of the beneficiary or by a funds transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1405. Payment by beneficiary's bank to beneficiary

(1). If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under section 4-1404, subsection (1) occurs when and to the extent:

(a). The beneficiary is notified of the right to withdraw the credit; [1991, c. 812, §2 (NEW).]

(b). The bank lawfully applies the credit to a debt of the beneficiary; or [1991, c. 812, §2 (NEW).]

(c). Funds with respect to the order are otherwise made available to the beneficiary by the bank. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under section 4-1404, subsection (1) occurs is governed by principles of law that determine when an obligation is satisfied.

[ 1991, c. 812, §2 (NEW) .]

(3). Except as stated in subsections (4) and (5), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

[ 1991, c. 812, §2 (NEW) .]

(4). A funds transfer system rule may provide that payments made to a beneficiary of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to a refund from the beneficiary if:

(a). The rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated; [1991, c. 812, §2 (NEW).]

(b). The beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule; and [1991, c. 812, §2 (NEW).]

(c). The beneficiary's bank did not receive payment of the payment order that it accepted. [1991, c. 812, §2 (NEW).]

If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under section 4-1406.

[ 1991, c. 812, §2 (NEW) .]

(5). This subsection applies to a funds transfer that includes a payment order transmitted over a funds transfer system that nets obligations multilaterally among participants and has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer:

(a). The acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance; [1991, c. 812, §2 (NEW).]

(b). The beneficiary's bank is entitled to recover payment from the beneficiary; [1991, c. 812, §2 (NEW).]

(c). No payment by the originator to the beneficiary occurs under section 4-1406; and [1991, c. 812, §2 (NEW).]

(d). Subject to section 4-1402, subsection (5), each sender in the funds transfer is excused from its obligation to pay its payment order under section 4-1402, subsection (3) because the funds transfer has not been completed. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1406. Payment by originator to beneficiary; discharge of underlying obligation

(1). Subject to section 4-1211, subsection (5) and section 4-1405, subsections (4) and (5), the originator of a funds transfer pays the beneficiary of the originator's payment order at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

[ 1991, c. 812, §2 (NEW) .]

(2). If payment under subsection (1) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless:

(a). The payment under subsection (1) was made by a means prohibited by the contract of the beneficiary with respect to the obligation; [1991, c. 812, §2 (NEW).]

(b). The beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment; [1991, c. 812, §2 (NEW).]

(c). Funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary; and [1991, c. 812, §2 (NEW).]

(d). The beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. [1991, c. 812, §2 (NEW).]

If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under section 4-1404, subsection (1).

[ 1991, c. 812, §2 (NEW) .]

(3). For the purpose of determining whether discharge of an obligation occurs under subsection (2), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless, upon demand by the beneficiary, the originator does not pay the beneficiary the amount of the deducted charges.

[ 1991, c. 812, §2 (NEW) .]

(4). Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).






Part 5: MISCELLANEOUS PROVISIONS

11 §4-1501. Variation by agreement and effect of funds transfer system rule

(1). Except as otherwise provided in this Article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

[ 1991, c. 812, §2 (NEW) .]

(2). "Funds transfer system rule" means a rule of an association of banks:

(a). Governing transmission of payment orders by means of a funds transfer system of the association or rights and obligations with respect to those orders; or [1991, c. 812, §2 (NEW).]

(b). To the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

Except as otherwise provided in this Article, a funds transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this Article and indirectly affects another party to the funds transfer who does not consent to the rule. A funds transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in sections 4-1404, subsection (3), section 4-1405, subsection (4) and section 4-1507, subsection (3). [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1502. Creditor process served on receiving bank; setoff by beneficiary's bank

(1). As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration or a similar process issued by or on behalf of a creditor or other claimant with respect to an account.

[ 1991, c. 812, §2 (NEW) .]

(2). This subsection applies to the creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order, the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

[ 1991, c. 812, §2 (NEW) .]

(3). If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply.

(a). The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or applied to satisfy creditor process served on the bank with respect to the account. [1991, c. 812, §2 (NEW).]

(b). The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal. [1991, c. 812, §2 (NEW).]

(c). If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(4). Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1503. Injunction or restraining order with respect to funds transfer

For proper cause and in compliance with applicable law, a court may restrain: [1991, c. 812, §2 (NEW).]

(1). A person from issuing a payment order to initiate a funds transfer;

[ 1991, c. 812, §2 (NEW) .]

(2). An originator's bank from executing the payment order of the originator; or

[ 1991, c. 812, §2 (NEW) .]

(3). The beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing those funds.

[ 1991, c. 812, §2 (NEW) .]

A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order or otherwise acting with respect to a funds transfer. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1504. Order in which items and payment orders may be charged to account; order of withdrawals from account

(1). If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

[ 1991, c. 812, §2 (NEW) .]

(2). In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1505. Preclusion of objection to debit of customer's account

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer. [1991, c. 812, §2 (NEW).]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1506. Rate of interest

(1). If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined:

(a). By agreement of the sender and receiving bank; or [1991, c. 812, §2 (NEW).]

(b). By a funds transfer system rule if the payment order is transmitted through a funds transfer system. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If the amount of interest is not determined by an agreement or rule as stated in subsection (1), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable, divided by 360. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).



11 §4-1507. Choice of law

(1). The following rules apply unless the affected parties otherwise agree or subsection (3) applies.

(a). The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located. [1991, c. 812, §2 (NEW).]

(b). The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located. [1991, c. 812, §2 (NEW).]

(c). The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located. [1991, c. 812, §2 (NEW).]

[ 1991, c. 812, §2 (NEW) .]

(2). If the parties described in subsection (1), paragraphs (a), (b) and (c) have made an agreement and selected the law of a particular jurisdiction to govern rights and obligations between them, the law of that jurisdiction governs those rights and obligations whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

[ 1991, c. 812, §2 (NEW) .]

(3). A funds transfer system rule may select the law of a particular jurisdiction to govern the rights and obligations:

(a). Between participating banks with respect to payment orders transmitted or processed through the system; or [1991, c. 812, §2 (NEW).]

(b). Of some or all parties to a funds transfer, any part of which is carried out by means of the system. [1991, c. 812, §2 (NEW).]

A choice of law made pursuant to paragraph (a) is binding on participating banks. A choice of law made pursuant to paragraph (b) is binding on the originator, other sender or a receiving bank having notice that the funds transfer system may be used in the funds transfer and notice of the choice of law by the system, when the originator, other sender or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds transfer system may be used in the funds transfer and notice of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

[ 1991, c. 812, §2 (NEW) .]

(4). In the event of inconsistency between an agreement under subsection (2) and a choice-of-law rule under subsection (3), the agreement under subsection (2) prevails.

[ 1991, c. 812, §2 (NEW) .]

(5). If a funds transfer is made by use of more than one funds transfer system and there is inconsistency between the choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

[ 1991, c. 812, §2 (NEW) .]

SECTION HISTORY

1991, c. 812, §2 (NEW).









Article 5: LETTERS OF CREDIT

11 §5-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-102. Scope (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-103. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-104. Formal requirements; signing (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-105. Consideration (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-106. Time and effect of establishment of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-107. Advice of credit; confirmation; error in statement of terms (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §14 (AMD). 1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-108. "Notation credit"; exhaustion of credit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §15 (AMD). 1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-109. Issuer's obligations to its customer (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-110. Availability of credit in portions; presenter's reservation of lien or claim (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-111. Warranties on transfer and presentment (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-112. Time allowed for honor or rejection; withholding honor or rejection by consent; "presenter" (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-113. Indemnities (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-114. Issuer's duty and privilege to honor; right to reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §1 (AMD). 1987, c. 625, §2 (AMD). 1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-115. Remedy for improper dishonor anticipatory repudiation (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-116. Transfer and assignment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §5 (AMD). 1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).



11 §5-117. Insolvency of bank holding funds for documentary credit (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §A4 (AFF). 1997, c. 429, §A1 (RP).






Article 5-A: LETTERS OF CREDIT

11 §5-1101. Short title

This Article may be known and cited as the "Uniform Commercial Code -- Letters of Credit." [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1102. Definitions

(1). As used in this Article, unless the context otherwise indicates, the following terms have the following meanings.

(a). "Adviser" means a person who, at the request of the issuer, a confirmer or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed or amended. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(d). "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(e). "Dishonor" of a letter of credit means failure to timely honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(f). "Document" means a written draft or other demand, document of title, investment security, certificate, invoice or other record, statement or representation of fact, law, right or opinion that:

(i) Is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in section 5-1108, subsection (5); and

(ii) Is capable of being examined for compliance with the terms and conditions of the letter of credit. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(g). "Good faith" means honesty in fact in the conduct or transaction concerned. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(h). "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value and unless otherwise provided occurs:

(i) Upon payment;

(ii) If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

(iii) If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(i). "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family or household purposes. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(j). "Letter of credit" means a definite undertaking that satisfies the requirements of section 5-1104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(k). "Nominated person" means a person whom the issuer:

(i) Designates or authorizes to pay, accept, negotiate or otherwise give value under a letter of credit; and

(ii) Undertakes by agreement or custom and practice to reimburse. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(l). "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(m). "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(n). "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(o). "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator and receiver. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). Definitions in other Articles applying to this Article and the sections in which they appear are:

"Accept" or "Acceptance" section 3-1408

"Value" sections 3-1303, 4-211-A. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(3). Article 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this Article.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1103. Scope

(1). This Article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). The statement of a rule in this Article does not by itself require, imply or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this Article.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). With the exception of this subsection, subsections (1) and (4), section 5-1102, subsection (1), paragraphs (i) and (j), section 5-1106, subsection (4), and section 5-1114, subsection (4), and except to the extent prohibited in section 1-1302 and section 5-1117, subsection (4), the effect of this Article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this Article.

[ 2009, c. 325, Pt. B, §22 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(4). Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF). 2009, c. 325, Pt. B, §22 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §5-1104. Formal requirements

A letter of credit, confirmation, advice, transfer, amendment or cancellation may be issued in any form that is a record and is authenticated by a signature or in accordance with the agreement of the parties or the standard practice referred to in section 5-1108, subsection (5). [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1105. Consideration

Consideration is not required to issue, amend, transfer or cancel a letter of credit, advice or confirmation. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1106. Issuance, amendment, cancellation and duration

(1). A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). A letter of credit that states that it is perpetual expires 5 years after its stated date of issuance or, if none is stated, after the date on which it is issued.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1107. Confirmer, nominated person and adviser

(1). A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation or amendment is enforceable as issued.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment or advice has the rights and obligations of an adviser under subsection (3). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment or advice received by the person who so notifies.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1108. Issuer's rights and obligations

(1). Except as otherwise provided in section 5-1109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (5), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in section 5-1113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear to comply.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). An issuer has a reasonable time after presentation, but not beyond the end of the 7th business day of the issuer after the day of its receipt of documents:

(a). To honor; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). To accept a draft or incur a deferred obligation, if the letter of credit provides for honor to be completed more than 7 business days after presentation; or [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). To give notice to the presenter of discrepancies in the presentation. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). Failure to give the notice specified in subsection (2) or to mention fraud, forgery or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor, fraud or forgery as described in section 5-1109, subsection (1) or expiration of the letter of credit before presentation.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(5). An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(6). An issuer is not responsible for:

(a). The performance or nonperformance of the underlying contract, arrangement or transaction; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). An act or omission of others; or [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (5). [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(7). If an undertaking constituting a letter of credit under section 5-1102, subsection (1), paragraph (j) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(8). An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(9). An issuer that has honored a presentation as permitted or required by this Article:

(a). Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). Takes the documents free of claims of the beneficiary or presenter; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). Is precluded from asserting a right of recourse on a draft under sections 3-1414 and 3-1415; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(d). Except as otherwise provided in sections 5-1110 and 5-1117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender that are apparent on the face of the presentation; and [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(e). Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1109. Fraud and forgery

(1). If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(a). The issuer shall honor the presentation, if honor is demanded by:

(i) A nominated person who has given value in good faith and without notice of forgery or material fraud;

(ii) A confirmer who has honored its confirmation in good faith;

(iii) A holder in due course of a draft drawn under the letter of credit that was taken after acceptance by the issuer or nominated person; or

(iv) An assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). The issuer, acting in good faith, may honor or dishonor the presentation in any other case. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(a). The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). A beneficiary, issuer or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). All of the conditions to entitle a person to the relief under the law of this State have been met; and [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(d). on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (1), paragraph (a). [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1110. Warranties

(1). If its presentation is honored, the beneficiary warrants to:

(a). The issuer, any other person to whom presentation is made and the applicant that there is no fraud or forgery of the kind described in section 5-1109, subsection (1); and [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). The applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). The warranties in subsection (1) are in addition to warranties arising under Articles 3-A, 4, 7-A and 8-A because of the presentation or transfer of documents covered by any of those Articles.

[ 2009, c. 324, Pt. B, §25 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF). 2009, c. 324, Pt. B, §25 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §5-1111. Remedies

(1). If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation, the claimant need not present any document.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (1) or (2), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (1) and (2).

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). An issuer, nominated person or adviser who is found liable under subsection (1), (2) or (3) shall pay interest on the amount owed from the date of wrongful dishonor or other appropriate date.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(5). Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this Article.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(6). Damages that would otherwise be payable by a party for breach of an obligation under this Article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1112. Transfer of letter of credit

(1). Except as otherwise provided in section 5-1113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(a). the transfer would violate applicable law; or [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer that is within the standard practice referred to in section 5-1108, subsection (5) or is otherwise reasonable under the circumstances. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1113. Transfer by operation of law

(1). A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). A successor of a beneficiary may consent to amendments, sign and present documents and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (5), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in section 5-1108, subsection (5) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). Honor of a purported successor's apparently complying presentation under subsection (1) or (2) has the consequences specified in section 5-1108, subsection (9) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of section 5-1109.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(5). An issuer whose rights of reimbursement are not covered by subsection (4) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (2).

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(6). A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1114. Assignment of proceeds

(1). In this section, "proceeds of a letter of credit" means the cash, check, accepted draft or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(5). Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(6). Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a 3rd person affect the rights between the assignee and any person other than the issuer, transferee beneficiary or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 or other law. Against persons other than the issuer, transferee beneficiary or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 or other law.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1115. Statute of limitations

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the claim for relief or cause of action accrues, whichever occurs later. A claim for relief or cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1116. Choice of law and forum

(1). The liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in section 5-1104 or by a provision in the person's letter of credit, confirmation or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). Unless subsection (1) applies, the liability of an issuer, nominated person or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in this subsection, the liability of an issuer, nominated person or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation or other undertaking is expressly made subject. If this Article would govern the liability of an issuer, nominated person, or adviser under subsection (1) or (2), the relevant undertaking incorporates rules of custom or practice and there is conflict between this article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in section 5-1103, subsection (3).

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). If there is conflict between this Article and Article 3-A, 4, 4-A or 9, this Article governs.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(5). The forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (1).

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1117. Subrogation of issuer, applicant and nominated person

(1). An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(2). An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (1).

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(3). A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(a). The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant; [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(b). The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

(c). The applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant. [1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF).]

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

(4). Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (1) and (2) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (3) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense or excuse.

[ 1997, c. 429, Pt. A, §2 (NEW); 1997, c. 429, Pt. A, §4 (AFF) .]

SECTION HISTORY

1997, c. 429, §A2 (NEW). 1997, c. 429, §A4 (AFF).



11 §5-1118. Security interest of issuer or nominated person

(1). An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

[ 1999, c. 699, Pt. B, §18 (NEW); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (1), the security interest continues and is subject to Article 9-A, but:

(a). A security agreement is not necessary to make the security interest enforceable under section 9-1203, subsection (2), paragraph (c); [1999, c. 699, Pt. B, §18 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(b). If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and [1999, c. 699, Pt. B, §18 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(c). If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document. [1999, c. 699, Pt. B, §18 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §18 (NEW); 1999, c. 699, Pt. B, §28 (AFF) .]

SECTION HISTORY

1999, c. 699, §B18 (NEW). 1999, c. 699, §B28 (AFF).






Article 6: BULK TRANSFERS

11 §6-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-102. "Bulk transfer"; transfers of equipment; enterprises subject to this Article; bulk transfers subject to this Article (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 719, (AMD). 1991, c. 636, §3 (RP).



11 §6-103. Transfers excepted from this Article (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-104. Schedule of property, list of creditors (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §§15-A (AMD). 1991, c. 636, §3 (RP).



11 §6-105. Notice to creditors (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-106. The notice (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-107. Auction sales; "auctioneer" (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-108. What creditors protected (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-109. Subsequent transfers (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).



11 §6-110. Limitation of actions and levies (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §3 (RP).






Article 7: WAREHOUSE RECEIPTS, BILLS OF LADING AND OTHER DOCUMENTS OF TITLE

Part 1: GENERAL

11 §7-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-102. Definitions and index of definitions (REPEALED)

(REPEALED)

SECTION HISTORY

, c. , Pt. , § (AFF ). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP). 2009, c. 325, Pt. B, §23 (AMD). 2009, c. 325, Pt. B, §27 (AFF). 2009, c. 652, Pt. A, §12 (AFF). 2009, c. 652, Pt. A, §11 (RP).



11 §7-103. Relation of Article to treaty, statute, tariff, classification or regulation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §11 (AMD). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-104. Negotiable and nonnegotiable warehouse receipt, bill of lading or other document of title (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-105. Construction against negative implication (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).






Part 2: WAREHOUSE RECEIPTS: SPECIAL PROVISIONS

11 §7-201. Who may issue a warehouse receipt; storage under government bond (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-202. Form of warehouse receipt; essential terms; optional terms (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-203. Liability for nonreceipt or misdescription (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-204. Duty of care; contractual limitation of warehouseman's liability (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-205. Title under warehouse receipt defeated in certain cases (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-206. Termination of storage at warehouseman's option (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 641, §3 (AMD). 2003, c. 20, §T7 (AMD). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-207. Goods must be kept separate; fungible goods (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-208. Altered warehouse receipts (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-209. Lien of warehouseman (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-210. Enforcement of warehouseman's lien (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 641, §4 (AMD). 2003, c. 20, §T8 (AMD). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).






Part 3: BILLS OF LADING: SPECIAL PROVISIONS

11 §7-301. Liability for nonreceipt or misdescription; "said to contain"; "shipper's load and count"; improper handling (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-302. Through bills of lading and similar documents (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-303. Diversion; reconsignment; change of instructions (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-304. Bills of lading in a set (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-305. Destination bills (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-306. Altered bill of lading (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §16 (AMD). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-307. Lien of carrier (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-308. Enforcement of carrier's lien (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-309. Duty of care; contractual limitation of carrier's liability (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).






Part 4: WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL OBLIGATIONS

11 §7-401. Irregularities in issue of receipt or bill or conduct of issuer (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-402. Duplicate receipt or bill; overissue (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-403. Obligation of warehouseman or carrier to deliver; excuse (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-404. No liability for good faith delivery pursuant to receipt or bill (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).






Part 5: WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION AND TRANSFER

11 §7-501. Form of negotiation and requirements of "due negotiation" (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-502. Rights acquired by due negotiation (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-503. Document of title to goods defeated in certain cases (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §B19 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-504. Rights acquired in the absence of due negotiations; effect of diversion; seller's stoppage of delivery (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-505. Indorser not a guarantor for other parties (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-506. Delivery without indorsement; right to compel indorsement (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-507. Warranties on negotiation or transfer of receipt or bill (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-508. Warranties of collecting bank as to documents (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-509. Receipt or bill; when adequate compliance with commercial contract (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).






Part 6: WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUS PROVISIONS

11 §7-601. Lost and missing documents (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-602. Attachment of goods covered by a negotiable document (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).



11 §7-603. Conflicting claims; interpleader (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 324, Pt. A, §4 (AFF). 2009, c. 324, Pt. A, §1 (RP).









Article 7-A: DOCUMENTS OF TITLE

Part 1: GENERAL

11 §7-1101. Short title

This Article may be known and cited as "the Uniform Commercial Code - Documents of Title." [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1102. Definitions and index of definitions

(1). In this Article, unless the context otherwise requires, the following terms have the following meanings.

(a). "Bailee" means a person that by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). "Carrier" means a person that issues a bill of lading. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier or other person that in the ordinary course of business issues warehouse receipts or bills of lading. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(f). "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(g). "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(h). "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed or in any other respect the agent or employee violated the issuer's instructions. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(i). "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(j). "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(k). "Sign" means, with present intent to authenticate or adopt a record:

(i) To execute or adopt a tangible symbol; or

(ii) To attach to or logically associate with the record an electronic sound, symbol, or process. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(l). "Shipper" means a person that enters into a contract of transportation with a carrier. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(m). "Warehouse" means a person engaged in the business of storing goods for hire. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Definitions in other Articles applying to this Article and the sections in which they appear are:

(a). "Contract for sale," section 2-106; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). "Lessee in the ordinary course of business," section 2-1103; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). "Receipt" of goods, section 2-103. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1103. Relation of Article to treaty or statute

(1). This Article is subject to any treaty or statute of the United States or regulatory statute of this State to the extent the treaty, statute or regulatory statute is applicable.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). This Article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee or otherwise regulating a bailee's business in respects not specifically treated in this Article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). This Article modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001, et seq., but does not modify, limit or supersede Section 101(c) of that Act, 15 United States Code, Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that Act, 15 United States Code, Section 7003(b).

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). To the extent there is a conflict between the Uniform Electronic Transactions Act and this Article, this Article governs.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1104. Negotiable and nonnegotiable document of title

(1). Except as otherwise provided in subsection (3), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A document of title other than one described in subsection (1) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1105. Reissuance in alternative medium

(1). Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(a). The person entitled under the electronic document surrenders control of the document to the issuer; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The tangible document when issued contains a statement that it is issued in substitution for the electronic document. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (1):

(a). The electronic document ceases to have any effect or validity; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(a). The person entitled under the tangible document surrenders possession of the document to the issuer; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The electronic document when issued contains a statement that it is issued in substitution for the tangible document. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (3):

(a). The tangible document ceases to have any effect or validity; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1106. Control of electronic document of title

(1). A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A system satisfies subsection (1), and a person is deemed to have control of an electronic document of title, if the document is created, stored and assigned in such a manner that:

(a). A single authoritative copy of the document exists that is unique, identifiable and, except as otherwise provided in paragraphs (d), (e) and (f), unalterable; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The authoritative copy identifies the person asserting control as:

(i) The person to which the document was issued; or

(ii) If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(f). Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 2: WAREHOUSE RECEIPTS: SPECIAL PROVISIONS

11 §7-1201. Person that may issue a warehouse receipt; storage under bond

(1). A warehouse receipt may be issued by any warehouse.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1202. Form of warehouse receipt; effect of omission

(1). A warehouse receipt need not be in any particular form.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(a). A statement of the location of the warehouse facility where the goods are stored; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The date of issue of the receipt; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). The unique identification code of the receipt; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). A statement whether the goods received will be delivered to the bearer, to a named person or to a named person or its order; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(f). A description of the goods or the packages containing them; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(g). The signature of the warehouse or its agent; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(h). If the receipt is issued for goods that the warehouse owns, either solely, jointly or in common with others, a statement of the fact of that ownership; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(i). A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A warehouse may insert in its receipt any terms that are not contrary to this Title and do not impair its obligation of delivery under section 7-1403 or its duty of care under section 7-1204. Any contrary provision is ineffective.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1203. Liability for nonreceipt or misdescription

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that: [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(1). The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by "contents, condition and quality unknown," "said to contain" or words of similar import, if the indication is true; or

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). The party or purchaser otherwise has notice of the nonreceipt or misdescription.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1204. Duty of care; contractual limitation of warehouse's liability

(1). A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1205. Title under warehouse receipt defeated in certain cases

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1206. Termination of storage at warehouse's option

(1). A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to section 7-1210.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (1) and section 7-1210, the warehouse may specify in the notice given under subsection (1) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). A warehouse shall deliver the goods to any person entitled to them under this Article upon due demand made at any time before sale or other disposition under this section.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1207. Goods must be kept separate; fungible goods

(1). Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1208. Altered warehouse receipts

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1209. Lien of warehouse

(1). A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (1), such as for money advanced and interest. The security interest is governed by Article 9-A.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A warehouse's lien for charges and expenses under subsection (1) or a security interest under subsection (2) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(a). Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(i) Actual or apparent authority to ship, store or sell;

(ii) Power to obtain delivery under section 7-1403; or

(iii) Power of disposition under section 2-403; section 2-1304, subsection (2); section 2-1305, subsection (2); section 9-1320; or section 9-1321, subsection (3) or other statute or rule of law; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Acquiesce in the procurement by the bailor or its nominee of any document. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (1) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings or personal effects used by the depositor in a dwelling.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1210. Enforcement of warehouse's lien

(1). Except as otherwise provided in subsection (2), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(a). All persons known to claim an interest in the goods must be notified; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). The sale must conform to the terms of the notification; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). The sale must be held at the nearest suitable place to where the goods are held or stored; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for 2 weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than 6 conspicuous places in the neighborhood of the proposed sale. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this Article.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). A warehouse may buy at any public sale held pursuant to this section.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(6). A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(7). The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(8). If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (1) or (2).

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(9). A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 3: BILLS OF LADING: SPECIAL PROVISIONS

11 §7-1301. Liability for nonreceipt or misdescription; "said to contain;" "shipper's weight, load, and count;" improper handling

(1). A consignee of a nonnegotiable bill of lading that has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load and count" or words of similar import, if that indication is true.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If goods are loaded by the issuer of a bill of lading:

(a). The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Words such as "shipper's weight, load and count" or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). The issuer of a bill of lading, by including in the bill the words "shipper's weight, load and count" or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1302. Through bills of lading and similar documents of title

(1). The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). The issuer of a through bill of lading or other document of title described in subsection (1) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(a). The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment or transcript of judgment; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1303. Diversion; reconsignment; change of instructions

(1). Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(a). The holder of a negotiable bill; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Unless instructions described in subsection (1) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1304. Tangible bills of lading in a set

(1). Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). The bailee shall deliver in accordance with Part 4 against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1305. Destination bills

(1). Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to section 7-1105, may procure a substitute bill to be issued at any place designated in the request.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1306. Altered bills of lading

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1307. Lien of carrier

(1). A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A lien for charges and expenses under subsection (1) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (1) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1308. Enforcement of carrier's lien

(1). A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this Article.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A carrier may buy at any public sale pursuant to this section.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(5). A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(6). The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(7). A carrier's lien may be enforced pursuant to either subsection (1) or the procedure set forth in section 7-1210, subsection (2).

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(8). A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1309. Duty of care; contractual limitation of carrier's liability

(1). A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods that a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 4: WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL OBLIGATIONS

11 §7-1401. Irregularities in issue of receipt or bill or conduct of issuer

The obligations imposed by this Article on an issuer apply to a document of title even if: [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(1). The document does not comply with the requirements of this Article or of any other statute, rule or regulation regarding its issuance, form or content;

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). The issuer violated laws regulating the conduct of its business;

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). The goods covered by the document were owned by the bailee when the document was issued; or

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1402. Duplicate document of title; overissue

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen or destroyed documents or substitute documents issued pursuant to section 7-1105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1403. Obligation of bailee to deliver; excuse

(1). A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (2) and (3), unless and to the extent that the bailee establishes any of the following:

(a). Delivery of the goods to a person whose receipt was rightful as against the claimant; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Damage to or delay, loss or destruction of the goods for which the bailee is not liable; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). The exercise by a seller of its right to stop delivery pursuant to section 2-705 or by a lessor of its right to stop delivery pursuant to section 2-1526; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). A diversion, reconsignment or other disposition pursuant to section 7-1303; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(f). Release, satisfaction or any other personal defense against the claimant; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(g). Any other lawful excuse. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Unless a person claiming the goods is a person against which the document of title does not confer a right under section 7-1503, subsection (1):

(a). The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to which the document is duly negotiated. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1404. No liability for good faith delivery pursuant to document of title

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this Article is not liable for the goods even if: [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(1). The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). The person to which the bailee delivered the goods did not have authority to receive the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 5: WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION AND TRANSFER

11 §7-1501. Form of negotiation and requirements of due negotiation

(1). The following rules apply to a negotiable tangible document of title.

(a). If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). If the document's original terms run to bearer, it is negotiated by delivery alone. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(e). A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). The following rules apply to a negotiable electronic document of title.

(a). If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1502. Rights acquired by due negotiation

(1). Subject to sections 7-1205 and 7-1503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(a). Title to the document; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Title to the goods; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this Article, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Subject to section 7-1503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(a). The due negotiation or any prior due negotiation constituted a breach of duty; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). A previous sale or other transfer of the goods or document has been made to a 3rd person. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1503. Document of title to goods defeated in certain cases

(1). A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(a). Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

(i) Actual or apparent authority to ship, store or sell;

(ii) Power to obtain delivery under section 7-1403; or

(iii) Power of disposition under section 2-403; section 2-1304, subsection (2); section 2-1305, subsection (2); section 9-1320; or section 9-1321, subsection (3) or other statute or rule of law; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). Acquiesce in the procurement by the bailor or its nominee of any document. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under section 7-1504 to the same extent as the rights of the issuer or a transferee from the issuer.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 pursuant to its own bill of lading discharges the carrier's obligation to deliver.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1504. Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery

(1). A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(a). By those creditors of the transferor that could treat the transfer as void under section 2-402 or 2-1308; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(b). By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights; [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(c). By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(d). As against the bailee, by good faith dealings of the bailee with the transferor. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading that causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(4). Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under section 2-705 or a lessor under section 2-1526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1505. Indorser not guarantor for other parties

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1506. Delivery without indorsement; right to compel indorsement

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1507. Warranties on negotiation or delivery of document of title

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under section 7-1508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that: [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

(1). The document is genuine;

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(3). The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1508. Warranties of collecting bank as to documents of title

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1509. Adequate compliance with commercial contract

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease or the conditions of a letter of credit is determined by Article 2, 2-A or 5. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 6: WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUS PROVISIONS

11 §7-1601. Lost, stolen or destroyed documents of title

(1). If a document of title is lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney's fees in any action under this subsection.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

(2). A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery that files a notice of claim within one year after the delivery.

[ 2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF) .]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1602. Judicial process against goods covered by negotiable document of title

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1603. Conflicting claims; interpleader

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).






Part 7: MISCELLANEOUS PROVISIONS

11 §7-1701. Effective date

This Article takes effect February 15, 2010. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1702. Applicability

This Article applies to a document of title that is issued or a bailment that arises on or after the effective date of this Article. This Article does not apply to a document of title that is issued or a bailment that arises before the effective date of this Article even if the document of title or bailment would be subject to this Article if the document of title had been issued or bailment had arisen on or after the effective date of this Article. This Article does not apply to a right of action that has accrued before the effective date of this Article. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).



11 §7-1703. Savings clause

A document of title issued or a bailment that arises before February 15, 2010 and the rights, obligations and interests flowing from that document or bailment are governed by any statute or other rule amended or repealed by this Act as if amendment or repeal had not occurred and may be terminated, completed, consummated or enforced under that statute or other rule. [2009, c. 324, Pt. A, §2 (NEW); 2009, c. 324, Pt. A, §4 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. A, §2 (NEW). 2009, c. 324, Pt. A, §4 (AFF).









Article 8: INVESTMENT SECURITIES

Part 1: SHORT TITLE AND GENERAL MATTERS

11 §8-101. Short title; inconsistency with Uniform Act for Simplification of Fiduciary Security Transfers (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-102. Definitions and index of definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 8, (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-103. Issuer's lien (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-104. Effect of overissue; "overissue" (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-105. Certificated securities negotiable; statements and instructions not negotiable; presumptions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-106. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-107. Securities transferable; action for price (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-108. Registration of pledge and release of uncertificated securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).






Part 2: ISSUE-ISSUER

11 §8-201. "Issuer" (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-202. Issuer's responsibility and defenses; notice of defect or defense (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-203. Staleness as notice of defects or defenses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §2 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-204. Effect of issuer's restrictions on transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-205. Effect of unauthorized signature on certificated security or initial transaction statement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-206. Completion or alteration of certificated security or initial transaction statement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-207. Rights and duties of issuer with respect to registered owners and registered pledgees (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-208. Effect of signature of authenticating trustee, registrar or transfer agent (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §17 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).






Part 3: TRANSFER

11 §8-301. Rights acquired by purchaser (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §3 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-302. "Bona fide purchaser"; "adverse claim"; title acquired by bona fide purchaser (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-303. "Broker" (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-304. Notice to purchaser of adverse claims (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-305. Staleness as notice of adverse claims (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-306. Warranties on presentment and transfer of certificated securities; warranties of originators of instructions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-307. Effect of delivery without indorsement; right to compel indorsement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-308. Indorsement; instructions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-309. Effect of indorsement without delivery (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-310. Indorsement of certificated security in bearer form (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-311. Effect of unauthorized indorsement or instruction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A112 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-312. Effect of guaranteeing signature, indorsement or instruction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-313. When transfer to purchaser occurs: Financial intermediary as bona fide purchaser; "financial intermediary" (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §18 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-314. Duty to transfer, when completed (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-315. Action against transferee based upon wrongful transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-316. Purchaser's right to requisites for registration of transfer, pledge, or release on books (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-317. Creditors' rights (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-318. No conversion by good faith conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-319. Statute of frauds (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-320. Transfer or pledge within central depository system (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-321. Enforceability, attachment, perfection and termination of security interests (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 604, §1 (NEW). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).






Part 4: REGISTRATION

11 §8-401. Duty of issuer to register transfer, pledge, or release (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§14,15 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-402. Assurance that indorsements and instructions are effective (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-403. Issuer's duty as to adverse claims (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §19 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-404. Liability and nonliability for registration (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §20 (AMD). 1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-405. Lost, destroyed, and stolen certificated securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-406. Duty of authenticating trustee, transfer agent, or registrar (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (RPR). 1997, c. 429, §B1 (RP).



11 §8-407. Exchangeability of securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (NEW). 1997, c. 429, §B1 (RP).



11 §8-408. Statements of uncertificated securities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 625, §3 (NEW). 1997, c. 429, §B1 (RP).









Article 8-A: INVESTMENT SECURITIES

Part 1: SHORT TITLE AND GENERAL MATTERS

11 §8-1101. Short title

This Article may be known and cited as the "Uniform Commercial Code - Investment Securities." [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1102. Definitions

(1). As used in this Article, unless the context otherwise indicates, the following terms have the following meanings.

(a). "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset. [1997, c. 429, Pt. B, §2 (NEW).]

(b). "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement. [1997, c. 429, Pt. B, §2 (NEW).]

(c). "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity. [1997, c. 429, Pt. B, §2 (NEW).]

(d). "Certificated security" means a security that is represented by a certificate. [1997, c. 429, Pt. B, §2 (NEW).]

(e). "Clearing corporation" means:

(i) A person that is registered as a "clearing agency" under the federal securities laws;

(ii) A federal reserve bank; or

(iii) Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including adoption of rules, are subject to regulation by a federal or state governmental authority. [1997, c. 429, Pt. B, §2 (NEW).]

(f). "Communicate" means to:

(i) Send a signed writing; or

(ii) Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information. [1997, c. 429, Pt. B, §2 (NEW).]

(g). "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of section 8-1501, subsection (2), paragraph (b) or (c), that person is the entitlement holder. [1997, c. 429, Pt. B, §2 (NEW).]

(h). "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement. [1997, c. 429, Pt. B, §2 (NEW).]

(i). "Financial asset," except as otherwise provided in section 8-1103, means:

(i) A security;

(ii) An obligation of a person or a share, participation or other interest in a person or in property or an enterprise of a person that is, or is of a type, dealt in or traded on financial markets or that is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this Article.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate or a security entitlement. [1997, c. 683, Pt. A, §5 (AMD).]

(j). [2009, c. 325, Pt. B, §27 (AFF); 2009, c. 325, Pt. B, §24 (RP).]

(k). "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting a power to assign, transfer or redeem it. [1997, c. 429, Pt. B, §2 (NEW).]

(l). "Instruction" means a notification communicated to the issuer of an uncertificated security that directs that the transfer of the security be registered or that the security be redeemed. [1997, c. 429, Pt. B, §2 (NEW).]

(m). "Registered form," as applied to a certificated security, means a form in which:

(i) The security certificate specifies a person entitled to the security; and

(ii) A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer or the security certificate so states. [1997, c. 429, Pt. B, §2 (NEW).]

(n). "Securities intermediary" means:

(i) A clearing corporation; or

(ii) A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity. [1997, c. 429, Pt. B, §2 (NEW).]

(o). "Security," except as otherwise provided in section 8-1103, means an obligation of an issuer or a share, participation or other interest in an issuer or in property or an enterprise of an issuer:

(i) That is represented by a security certificate in bearer or registered form or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) That is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

(iii) That:

(A) Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) Is a medium for investment and by its terms expressly provides that it is a security governed by this Article. [1997, c. 429, Pt. B, §2 (NEW).]

(p). "Security certificate" means a certificate representing a security. [1997, c. 429, Pt. B, §2 (NEW).]

(q). "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5. [1997, c. 429, Pt. B, §2 (NEW).]

(r). "Uncertificated security" means a security that is not represented by a certificate. [1997, c. 429, Pt. B, §2 (NEW).]

[ 2009, c. 325, Pt. B, §24 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

(2). Other definitions applying to this Article and the sections in which they appear are:

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). The characterization of a person, business or transaction for purposes of this Article does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1997, c. 683, §A5 (AMD). 2009, c. 325, Pt. B, §24 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



11 §8-1103. Rules for determining whether certain obligations and interests are securities or financial assets

(1). A share or similar equity interest issued by a corporation, business trust, joint stock company or similar entity is a security.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An investment company security is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered or a face-amount certificate issued by a face-amount certificate company that is so registered. "Investment company security" does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this Article or it is an investment company security. An interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). A writing that is a security certificate is governed by this Article and not by Article 3-A, even though it also meets the requirements of that Article. A negotiable instrument governed by Article 3-A is a financial asset if it is held in a securities account.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). A commodity contract, as defined in section 9-1102, subsection (15), is not a security or a financial asset.

[ 1999, c. 699, Pt. B, §20 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(7). A document of title is not a financial asset unless section 8-1102, subsection (1), paragraph (i), subparagraph (iii) applies.

[ 2009, c. 324, Pt. B, §26 (NEW); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B20 (AMD). 1999, c. 699, §B28 (AFF). 2009, c. 324, Pt. B, §26 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §8-1104. Acquisition of security or financial asset or interest in a security or financial asset

(1). A person acquires a security or an interest in a security, under this Article if:

(a). The person is a purchaser to whom a security is delivered pursuant to section 8-1301; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). The person acquires a security entitlement to the security pursuant to section 8-1501. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A person acquires a financial asset, other than a security or an interest in a security, under this Article if the person acquires a security entitlement to the financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5 but is a purchaser of any security, security entitlement or other financial asset held by the securities intermediary only to the extent provided in Section 8-1503.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (1) or (2).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1105. Notice of adverse claim

(1). A person has notice of an adverse claim if:

(a). The person knows of the adverse claim; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or [1997, c. 429, Pt. B, §2 (NEW).]

(c). The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Having knowledge that a financial asset or interest in a financial asset is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. A person who knows that a representative has transferred a financial asset or interest in a financial asset in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(a). One year after a date set for presentment or surrender for redemption or exchange; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(a). Whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). Filing of a financing statement under Article 9 is not notice of an adverse claim to a financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1106. Control

(1). A purchaser has control of a certificated security in bearer form if the certificated security is delivered to the purchaser.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A purchaser has control of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(a). The certificate is indorsed to the purchaser or in blank by an effective indorsement; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). The certificate is registered in the name of the purchaser upon original issue or registration of transfer by the issuer. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A purchaser has control of an uncertificated security if:

(a). The uncertificated security is delivered to the purchaser; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). A purchaser has control of a security entitlement if:

(a). The purchaser becomes the entitlement holder; [1999, c. 699, Pt. B, §21 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(b). The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or [1999, c. 699, Pt. B, §21 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(c). Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser. [1999, c. 699, Pt. B, §21 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §21 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(5). If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). A purchaser who has satisfied the requirements of subsection (3) or subsection (4) has control, even if the registered owner in the case of subsection (3) or the entitlement holder in the case of subsection (4) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary or otherwise to deal with the uncertificated security or security entitlement.

[ 1999, c. 699, Pt. B, §21 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(7). An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (3), paragraph (b) or subsection (4), paragraph (b) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B21 (AMD). 1999, c. 699, §B28 (AFF).



11 §8-1107. Whether indorsement, instruction or entitlement order is effective

(1). "Appropriate person" means:

(a). With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security; [1997, c. 429, Pt. B, §2 (NEW).]

(b). With respect to an instruction, the registered owner of an uncertificated security; [1997, c. 429, Pt. B, §2 (NEW).]

(c). With respect to an entitlement order, the entitlement holder; [1997, c. 429, Pt. B, §2 (NEW).]

(d). If the person designated in paragraph (a), (b) or (c) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or [1997, c. 429, Pt. B, §2 (NEW).]

(e). If the person designated in paragraph (a), (b), or (c) lacks capacity, the designated person's guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An indorsement, instruction or entitlement order is effective if:

(a). It is made by the appropriate person; [1997, c. 429, Pt. B, §2 (NEW).]

(b). It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 8-1106, subsection (3), paragraph (b) or subsection (4), paragraph (b); or [1997, c. 429, Pt. B, §2 (NEW).]

(c). The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). An indorsement, instruction or entitlement order made by a representative is effective even if:

(a). The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). The representative's action in making the indorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). Effectiveness of an indorsement, instruction or entitlement order is determined as of the date the indorsement, instruction or entitlement order is made, and an indorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1108. Warranties in direct holding

(1). A person who transfers a certificated security to a purchaser for value warrants to the purchaser and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser that:

(a). The certificate is genuine and has not been materially altered; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The transferor or indorser does not know of any fact that might impair the validity of the security; [1997, c. 429, Pt. B, §2 (NEW).]

(c). There is no adverse claim to the security; [1997, c. 429, Pt. B, §2 (NEW).]

(d). The transfer does not violate any restriction on transfer; [1997, c. 429, Pt. B, §2 (NEW).]

(e). If the transfer is by indorsement, the indorsement is made by an appropriate person, or, if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and [1997, c. 429, Pt. B, §2 (NEW).]

(f). The transfer is otherwise effective and rightful. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(a). The instruction is made by an appropriate person or, if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The security is valid; [1997, c. 429, Pt. B, §2 (NEW).]

(c). There is no adverse claim to the security; and [1997, c. 429, Pt. B, §2 (NEW).]

(d). At the time the instruction is presented to the issuer:

(i) The purchaser will be entitled to the registration of transfer;

(ii) The transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

(iii) The transfer will not violate any restriction on transfer; and

(iv) The requested transfer will otherwise be effective and rightful. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(a). The uncertificated security is valid; [1997, c. 429, Pt. B, §2 (NEW).]

(b). There is no adverse claim to the security; [1997, c. 429, Pt. B, §2 (NEW).]

(c). The transfer does not violate any restriction on transfer; and [1997, c. 429, Pt. B, §2 (NEW).]

(d). The transfer is otherwise effective and rightful. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). A person who indorses a security certificate warrants to the issuer that:

(a). There is no adverse claim to the security; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). The indorsement is effective. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(a). The instruction is effective; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(7). If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(8). A secured party who redelivers a security certificate received or, after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (7).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(9). Except as otherwise provided in subsection (7), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (1) to (6). A broker that delivers a security certificate to its customer or causes its customer to be registered as the owner of an uncertificated security makes to the customer the warranties provided in subsection (1) or (2) and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1109. Warranties in indirect holding

(1). A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(a). The entitlement order is made by an appropriate person or, if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). There is no adverse claim to the security entitlement. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in section 8-1108, subsection (1) or (2).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in section 8-1108, subsection (1) or (2).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1110. Applicability; choice of law

(1). The local law of the issuer's jurisdiction, as specified in subsection (4), governs:

(a). The validity of a security; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The rights and duties of the issuer with respect to registration of transfer; [1997, c. 429, Pt. B, §2 (NEW).]

(c). The effectiveness of registration of transfer by the issuer; [1997, c. 429, Pt. B, §2 (NEW).]

(d). Whether the issuer owes any duties to an adverse claimant to a security; and [1997, c. 429, Pt. B, §2 (NEW).]

(e). Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). The local law of the securities intermediary's jurisdiction, as specified in subsection (5), governs:

(a). Acquisition of a security entitlement from the securities intermediary; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement; [1997, c. 429, Pt. B, §2 (NEW).]

(c). Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and [1997, c. 429, Pt. B, §2 (NEW).]

(d). Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest in a security entitlement from an entitlement holder. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in subsection (1), paragraphs (b) to (e).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). The following rules determine a "securities intermediary's jurisdiction" for purposes of this section.

(a). If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this Article or this Title, that jurisdiction is the securities intermediary's jurisdiction. [1999, c. 699, Pt. B, §22 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(a-1). If paragraph (a) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction. [1999, c. 699, Pt. B, §22 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(b). If neither paragraph (a) nor (a-1) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction. [1999, c. 699, Pt. B, §22 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(c). If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located. [1999, c. 699, Pt. B, §22 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

(d). If none of the preceding paragraphs apply, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located. [1999, c. 699, Pt. B, §22 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §22 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(6). A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement or by the location of facilities for data processing or other record keeping concerning the account.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B22 (AMD). 1999, c. 699, §B28 (AFF).



11 §8-1111. Clearing corporation rules

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this Act and affects another party who does not consent to the rule. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1112. Creditor's legal process

(1). The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (4). A certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (4).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (4).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). A creditor whose debtor is the owner of a certificated security, uncertificated security or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that can not readily be reached by other legal process.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1113. Statute of frauds inapplicable

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1114. Evidentiary rules concerning certificated securities

(1). The following rules apply in an action on a certificated security against the issuer.

(a). Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted. [1997, c. 429, Pt. B, §2 (NEW).]

(b). If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized. [1997, c. 429, Pt. B, §2 (NEW).]

(c). If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security. [1997, c. 429, Pt. B, §2 (NEW).]

(d). If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1115. Securities intermediary and others not liable to adverse claimant

(1). A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary or broker or other agent or bailee:

(a). Took the action after it had been served with an injunction, restraining order or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order or other legal process; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or [1997, c. 429, Pt. B, §2 (NEW).]

(c). In the case of a security certificate that has been stolen, acted with notice of the adverse claim. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1116. Securities intermediary as purchaser for value

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).






Part 2: ISSUE AND ISSUER

11 §8-1201. Issuer

(1). With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(a). Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent or the like, to evidence a share, participation or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Creates a share, participation or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security; [1997, c. 429, Pt. B, §2 (NEW).]

(c). Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or [1997, c. 429, Pt. B, §2 (NEW).]

(d). Becomes responsible for, or in place of, another person described as an issuer in this section. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1202. Issuer's responsibility and defenses; notice of defect or defense

(1). Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture or document or to a constitution, statute, ordinance, rule, regulation, order or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture or document or in a constitution, statute, ordinance, rule, regulation, order or the like, pursuant to which the security is issued.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). The following rules apply if an issuer asserts that a security is not valid.

(a). A security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue. [1997, c. 429, Pt. B, §2 (NEW).]

(b). Paragraph (a) applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). Except as otherwise provided in Section 8-1205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1203. Staleness as notice of defect or defense

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event: [1997, c. 429, Pt. B, §2 (NEW).]

(1). Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange and the purchaser takes the security more than one year after that date; or

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Is not covered by subsection (1) and the purchaser takes the security more than 2 years after the date set for surrender or presentation or the date on which performance became due.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1204. Effect of issuer's restriction on transfer

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless: [1997, c. 429, Pt. B, §2 (NEW).]

(1). The security is certificated and the restriction is noted conspicuously on the security certificate; or

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). The security is uncertificated and the registered owner has been notified of the restriction.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1205. Effect of unauthorized signature on security certificate

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by: [1997, c. 429, Pt. B, §2 (NEW).]

(1). An authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An employee of the issuer, or of any of the persons listed in subsection (1), entrusted with responsible handling of the security certificate.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1206. Completion or alteration of security certificate

(1). If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(a). Any person may complete it by filling in the blanks as authorized; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1207. Rights and duties of issuer with respect to registered owners

(1). Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications and otherwise exercise all the rights and powers of an owner.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). This Article does not affect the liability of the registered owner of a security for a call, assessment or the like.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1208. Effect of signature of authenticating trustee, registrar or transfer agent

(1). A person signing a security certificate as authenticating trustee, registrar, transfer agent or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(a). The certificate is genuine; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Unless otherwise agreed, a person signing under subsection (1) does not assume responsibility for the validity of the security in other respects.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1209. Issuer's lien

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1210. Overissue

(1). In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Except as otherwise provided in subsections (3) and (4), the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue or reissue would result in overissue.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).






Part 3: TRANSFER OF CERTIFICATED AND UNCERTIFICATED SECURITIES

11 §8-1301. Delivery

(1). Delivery of a certificated security to a purchaser occurs when:

(a). The purchaser acquires possession of the security certificate; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or [1997, c. 429, Pt. B, §2 (NEW).]

(c). A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is:

(i) Registered in the name of the purchaser;

(ii) Payable to the order of the purchaser; or

(iii) Specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank. [1999, c. 699, Pt. B, §23 (AMD); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §23 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). Delivery of an uncertificated security to a purchaser occurs when:

(a). The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B23 (AMD). 1999, c. 699, §B28 (AFF).



11 §8-1302. Rights of purchaser

(1). Except as otherwise provided in subsections (2) and (3), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

[ 1999, c. 699, Pt. B, §24 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B24 (AMD). 1999, c. 699, §B28 (AFF).



11 §8-1303. Protected purchaser

(1). "Protected purchaser" means a purchaser of a certificated or uncertificated security or of an interest in a certificated or uncertificated security who:

(a). Gives value; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Does not have notice of any adverse claim to the security; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). Obtains control of the certificated or uncertificated security. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1304. Indorsement

(1). An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in section 8-1108 and not an obligation that the security will be honored by the issuer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1305. Instruction

(1). If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by section 8-1108 and not an obligation that the security will be honored by the issuer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1306. Effect of guaranteeing signature, indorsement or instruction

(1). A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(a). The signature was genuine; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The signer was an appropriate person to indorse or, if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). The signer had legal capacity to sign. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(a). The signature was genuine; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The signer was an appropriate person to originate the instruction or, if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). The signer had legal capacity to sign. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (2) and also warrants that at the time the instruction is presented to the issuer:

(a). The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). A guarantor under subsections (1) and (2) or a special guarantor under subsection (3) does not otherwise warrant the rightfulness of the transfer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (1) and also warrants the rightfulness of the transfer in all respects.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(6). A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (3) and also warrants the rightfulness of the transfer in all respects.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(7). An issuer may not require a special guaranty of signature, a guaranty of indorsement or a guaranty of instruction as a condition to registration of transfer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(8). The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1307. Purchaser's right to requisites for registration of transfer

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but, if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).






Part 4: REGISTRATION

11 §8-1401. Duty of issuer to register transfer

(1). If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(a). Under the terms of the security, the person seeking registration of transfer is eligible to have the security registered in its name; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person; [1997, c. 429, Pt. B, §2 (NEW).]

(c). Reasonable assurance is given that the indorsement or instruction is genuine and authorized in accordance with section 8-1402; [1997, c. 429, Pt. B, §2 (NEW).]

(d). Any applicable law relating to the collection of taxes has been complied with; [1997, c. 429, Pt. B, §2 (NEW).]

(e). The transfer does not violate any restriction on transfer imposed by the issuer in accordance with section 8-1204; [1997, c. 429, Pt. B, §2 (NEW).]

(f). A demand that the issuer not register transfer has not become effective under section 8-1403, or the issuer has complied with section 8-1403, subsection (2) but no legal process or indemnity bond is obtained as provided in section 8-1403, subsection (4); and [1997, c. 429, Pt. B, §2 (NEW).]

(g). The transfer is in fact rightful or is to a protected purchaser. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1402. Assurance that indorsement or instruction is effective

(1). An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(a). In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity; [1997, c. 429, Pt. B, §2 (NEW).]

(b). If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign; [1997, c. 429, Pt. B, §2 (NEW).]

(c). If the indorsement is made or the instruction is originated by a fiduciary pursuant to section 8-1107, subsection (1), paragraph (d) or (e), appropriate evidence of appointment or incumbency; [1997, c. 429, Pt. B, §2 (NEW).]

(d). If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and [1997, c. 429, Pt. B, §2 (NEW).]

(e). If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An issuer may elect to require reasonable assurance beyond that specified in this section.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). In this section:

(a). "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). "Appropriate evidence of appointment or incumbency" means:

(i) In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer of the court and dated within 60 days before the date of presentation for transfer; or

(ii) In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1403. Demand that issuer not register transfer

(1). A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to the person who initiated the demand at the address provided in the demand and the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(a). The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received; [1997, c. 429, Pt. B, §2 (NEW).]

(b). A demand that the issuer not register transfer had previously been received; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). The period described in subsection (2), paragraph (c) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(a). Obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). File with the issuer an indemnity bond sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1404. Wrongful registration

(1). Except as otherwise provided in section 8-1406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it and the transfer was registered:

(a). Pursuant to an ineffective indorsement or instruction; [1997, c. 429, Pt. B, §2 (NEW).]

(b). After a demand that the issuer not register transfer became effective under section 8-1403, subsection (1) and the issuer did not comply with section 8-1403, subsection (2); [1997, c. 429, Pt. B, §2 (NEW).]

(c). After the issuer had been served with an injunction, restraining order or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or [1997, c. 429, Pt. B, §2 (NEW).]

(d). By an issuer acting in collusion with the wrongdoer. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An issuer that is liable for wrongful registration of transfer under subsection (1) on demand shall provide the person entitled to the security with a like certificated or uncertificated security and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by section 8-1210.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). Except as otherwise provided in subsection (1) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1405. Replacement of lost, destroyed or wrongfully taken security certificate

(1). If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed or wrongfully taken, the issuer shall issue a new certificate if the owner:

(a). So requests before the issuer has notice that the certificate has been acquired by a protected purchaser; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Files with the issuer a sufficient indemnity bond; and [1997, c. 429, Pt. B, §2 (NEW).]

(c). Satisfies other reasonable requirements imposed by the issuer. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Section 8-1210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1406. Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate

If a security certificate has been lost, apparently destroyed or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 8-1404 or a claim to a new security certificate under Section 8-1405. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1407. Authenticating trustee, transfer agent and registrar

A person acting as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).






Part 5: SECURITY ENTITLEMENTS

11 §8-1501. Securities account; acquisition of security entitlement from securities intermediary

(1). "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Except as otherwise provided in subsections (4) and (5), a person acquires a security entitlement if a securities intermediary:

(a). Indicates by book entry that a financial asset has been credited to the person's securities account; [1997, c. 429, Pt. B, §2 (NEW).]

(b). Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or [1997, c. 429, Pt. B, §2 (NEW).]

(c). Becomes obligated under other law, regulation or rule to credit a financial asset to the person's securities account. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). If a condition of subsection (2) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). If a securities intermediary holds a financial asset for another person and the financial asset is registered in the name of, payable to the order of or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). Issuance of a security is not establishment of a security entitlement.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1502. Assertion of adverse claim against entitlement holder

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who acquires a security entitlement under section 8-1501 for value and without notice of the adverse claim. [1997, c. 429, Pt. B, §2 (NEW).]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1503. Property interest of entitlement holder in financial asset held by securities intermediary

(1). To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in section 8-1511.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). An entitlement holder's property interest with respect to a particular financial asset under subsection (1) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). An entitlement holder's property interest with respect to a particular financial asset under subsection (1) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under sections 8-1505 to 8-1508.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). An entitlement holder's property interest with respect to a particular financial asset under subsection (1) may be enforced against a purchaser of the financial asset or interest in the financial asset only if:

(a). Insolvency proceedings have been initiated by or against the securities intermediary; [1997, c. 429, Pt. B, §2 (NEW).]

(b). The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset; [1997, c. 429, Pt. B, §2 (NEW).]

(c). The securities intermediary violated its obligations under section 8-1504 by transferring the financial asset or interest in the financial asset to the purchaser; and [1997, c. 429, Pt. B, §2 (NEW).]

(d). The purchaser is not protected under subsection (5). The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest in the financial asset, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(5). An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (1), whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against any purchaser of a financial asset or interest in a financial asset who gives value, obtains control and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under section 8-1504.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1504. Duty of securities intermediary to maintain financial asset

(1). A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (1).

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). A securities intermediary satisfies the duty in subsection (1) if:

(a). The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1505. Duty of securities intermediary with respect to payments and distributions

(1). A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(a). The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1506. Duty of securities intermediary to exercise rights as directed by entitlement holder

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if: [1997, c. 429, Pt. B, §2 (NEW).]

(1). The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1507. Duty of securities intermediary to comply with entitlement order

(1). A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(a). The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or [1997, c. 429, Pt. B, §2 (NEW).]

(b). In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1508. Duty of securities intermediary to change entitlement holder's position to other form of security holding

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if: [1997, c. 429, Pt. B, §2 (NEW).]

(1). The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder

(1). If the substance of a duty imposed upon a securities intermediary by sections 8-1504 to 8-1508 is the subject of other statute, regulation or rule, compliance with that statute, regulation or rule satisfies the duty.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). The obligation of a securities intermediary to perform the duties imposed by sections 8-1504 to 8-1508 is subject to:

(a). Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and [1997, c. 429, Pt. B, §2 (NEW).]

(b). Rights of the securities intermediary under other law, regulation, rule or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary. [1997, c. 429, Pt. B, §2 (NEW).]

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(4). Sections 8-1504 to 8-1508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation or rule.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).



11 §8-1510. Rights of purchaser of security entitlement from entitlement holder

(1). In a case not covered by the priority rules in Article 9-A or the rules stated in subsection (3), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who purchases a security entitlement or an interest in a security entitlement from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim and obtains control.

[ 1999, c. 699, Pt. B, §25 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(2). If an adverse claim could not have been asserted against an entitlement holder under section 8-1502, the adverse claim can not be asserted against a person who purchases a security entitlement or an interest in a security entitlement from the entitlement holder.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). In a case not covered by the priority rules in Article 9-A, a purchaser for value of a security entitlement or an interest in a security entitlement who obtains control has priority over a purchaser of a security entitlement or an interest in a security entitlement who does not obtain control. Except as otherwise provided in subsection (4), purchasers who have control rank according to priority in time of:

(a). The purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under section 8-1106, subsection (4), paragraph (a); [1999, c. 699, Pt. B, §25 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(b). The securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under section 8-1106, subsection (4), paragraph (b); or [1999, c. 699, Pt. B, §25 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

(c). If the purchaser obtained control through another person under section 8-1106, subsection (4), paragraph (c), the time on which priority would be based under this subsection if the other person were the secured party. [1999, c. 699, Pt. B, §25 (NEW); 1999, c. 699, Pt. B, §28 (AFF).]

[ 1999, c. 699, Pt. B, §25 (AMD); 1999, c. 699, Pt. B, §28 (AFF) .]

(4). A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

[ 1999, c. 699, Pt. B, §25 (NEW); 1999, c. 699, Pt. B, §28 (AFF) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW). 1999, c. 699, §B25 (AMD). 1999, c. 699, §B28 (AFF).



11 §8-1511. Priority among security interests and entitlement holders

(1). Except as otherwise provided in subsections (2) and (3), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(2). A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

(3). If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

[ 1997, c. 429, Pt. B, §2 (NEW) .]

SECTION HISTORY

1997, c. 429, §B2 (NEW).









Article 9: SECURED TRANSACTIONS; SALE OF ACCOUNTS, CONTRACT RIGHTS AND CHATTEL PAPERS

Part 1: SHORT TITLE, APPLICABILITY AND DEFINITIONS

11 §9-101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-102. Policy and scope of Article (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §6 (AMD). 1977, c. 696, §118 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-103. Perfection of security interests in multiple state transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §12 (AMD). 1977, c. 526, §7 (RP). 1977, c. 696, §119 (REEN). 1987, c. 625, §§4,5 (AMD). 1997, c. 429, §§C6-8 (AMD). 1997, c. 429, §C8 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-103-A. Perfection of security interest in multiple state transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §8 (NEW). 1977, c. 696, §120 (RP).



11 §9-104. Transactions excluded from Article (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §§9-12 (AMD). 1977, c. 696, §§121,122 (AMD). 1981, c. 604, §2 (AMD). 1987, c. 449, §1 (AMD). 1987, c. 625, §6 (AMD). 1997, c. 429, §§C9,10 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-105. Definitions and index of definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §21 (AMD). 1977, c. 526, §§13-24 (AMD). 1977, c. 696, §§123-125 (AMD). 1987, c. 625, §7 (AMD). 1997, c. 429, §§C11-14 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-106. Definitions: "Account;" "general intangibles" (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §25 (RPR). 1977, c. 696, §126 (AMD). 1997, c. 429, §C15 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-107. Definitions: "purchase money security interest" (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-108. When after-acquired collateral not security for antecedent debt (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-109. Classification of goods: "consumer goods"; "equipment"; "farm products"; "inventory" (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §22 (AMD). 1979, c. 541, §A113 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-110. Sufficiency of description (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-111. Applicability of bulk transfer laws (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 636, §4 (RP).



11 §9-112. Where collateral is not owned by debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §13 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-113. Security interests arising under Article on sales (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 805, §5 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-114. Consignment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §26 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-115. Investment property (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C16 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-116. Security interest arising in purchase or delivery of financial asset (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C16 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).






Part 2: VALIDITY OF SECURITY AGREEMENT AND RIGHTS OF PARTIES THERETO

11 §9-201. General validity of security agreement (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-202. Title to collateral immaterial (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-203. Attachment and enforceability of security interest; proceeds, formal requisites (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 762, §10 (AMD). 1977, c. 526, §27 (AMD). 1977, c. 696, §127 (RPR). 1987, c. 625, §8 (AMD). 1987, c. 737, §§C16,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1997, c. 429, §C17 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-204. After-acquired property; future advances (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §23 (AMD). 1977, c. 526, §§28-32 (AMD). 1977, c. 696, §128 (RPR). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-205. Use or disposition of collateral without accounting permissible (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §33 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-206. Agreement not to assert defenses against assignee; modification of sales warranties where security agreement exists (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-207. Rights and duties when collateral is in secured party's possession (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §24 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-208. Request for statement of account or list of collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).






Part 3: RIGHTS OF THIRD PARTIES; PERFECTED AND UNPERFECTED SECURITY INTERESTS; RULES OF PRIORITY

11 §9-301. Persons who take priority over unperfected security interests; rights of "lien creditor" (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 389, §1 (AMD). 1977, c. 526, §§34-37 (AMD). 1977, c. 696, §129 (AMD). 1997, c. 429, §C18 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-302. When filing is required to perfect security interest; security interests to which filing provisions of this Article do not apply (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §§38-41 (AMD). 1977, c. 696, §§130-132 (AMD). 1987, c. 625, §9 (AMD). 1991, c. 824, §A17 (AMD). 1993, c. 41, §1 (AMD). 1995, c. 65, §A25 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 429, §§C19-23 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-303. When security interest is perfected; continuity of perfection (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C24 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-304. Perfection of security interest in instruments, documents, proceeds of a written letter of credit and goods covered by documents; perfection by permissive filing; temporary perfection without filing or transfer of possession (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §§42,43 (AMD). 1987, c. 625, §§10-12 (AMD). 1997, c. 429, §C25 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-305. When possession by secured party perfects security interest without filing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §44 (AMD). 1987, c. 625, §13 (AMD). 1997, c. 429, §C26 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-306. "Proceeds"; secured party's rights on disposition of collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §25 (AMD). 1977, c. 526, §§45-50 (AMD). 1977, c. 696, §§133,134 (AMD). 1987, c. 625, §§14,15 (AMD). 1997, c. 429, §§C27-29 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-307. Protection of buyers of goods (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §§26,27 (AMD). 1977, c. 526, §§51,52 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-308. Purchase of chattel paper and instruments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §53 (RPR). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-309. Protection of purchasers of instruments, documents and securities (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §28 (AMD). 1987, c. 625, §16 (AMD). 1997, c. 429, §C30 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-310. Priority of certain liens arising by operation of law (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-311. Alienability of debtor's rights: judicial process (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-312. Priorities among conflicting security interests in the same collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 389, §2 (AMD). 1977, c. 526, §§54-64 (AMD). 1977, c. 696, §§135-140 (AMD). 1987, c. 625, §17 (AMD). 1997, c. 429, §§C31,32 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-313. Priority of security interests in fixtures (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §29 (AMD). 1977, c. 526, §§65-72 (AMD). 1977, c. 696, §141 (RPR). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-314. Accessions (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-315. Priority when goods are commingled or processed (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-316. Priority subject to subordination (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-317. Secured party not obligated on contract of debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-318. Defenses against assignee; modification of contract after notification of assignment; term prohibiting assignment ineffective; indentification and proof of assignment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §§73-75 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).






Part 4: FILING

11 §9-401. Place of filing; erroneous filing; removal of collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 302, §1 (AMD). 1975, c. 269, §§1,2 (AMD). 1975, c. 770, §60 (AMD). 1977, c. 526, §76 (RP). 1977, c. 696, §142 (REEN). 1985, c. 824, §2 (AMD). 1987, c. 27, §2 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-401-A. Place of filing; erroneous filing; removal of collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §77 (NEW). 1977, c. 696, §143 (RP).



11 §9-402. Formal requisites of financing statements; amendments; mortgages as financing statements (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §§78-82 (AMD). 1977, c. 696, §§144-147 (AMD). 1977, c. 702, §1 (AMD). 1993, c. 642, §40 (AMD). 1995, c. 462, §A28 (AMD). 1995, c. 462, §§A29,87,88 (AFF). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-403. What constitutes filing; duration of filing; effect of lapsed filing; duties of filing officer (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §4 (AMD). 1969, c. 225, §3 (AMD). 1969, c. 582, §2 (AMD). 1977, c. 526, §§83-86 (AMD). 1977, c. 696, §§148,149 (AMD). 1981, c. 279, §1 (AMD). 1989, c. 501, §L5 (AMD). 1993, c. 410, §M2 (AMD). 1993, c. 560, §1 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-404. Termination statement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §§4,5 (AMD). 1969, c. 421, §2 (AMD). 1969, c. 582, §§3,4 (AMD). 1971, c. 544, §28 (AMD). 1977, c. 526, §87 (AMD). 1981, c. 279, §2 (AMD). 1989, c. 875, §§E8,9 (AMD). 1993, c. 410, §M3 (AMD). 1993, c. 560, §2 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-405. Assignment of security interest; duties of filing officer; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §§6,7 (AMD). 1969, c. 582, §5 (AMD). 1971, c. 11, (AMD). 1977, c. 526, §§88-91 (AMD). 1977, c. 696, §§150,151 (AMD). 1981, c. 279, §3 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-406. Release of collateral; duties of filing officer; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §8 (AMD). 1977, c. 526, §§92,93 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-407. Information from filing officer (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 302, §2 (AMD). 1977, c. 90, (AMD). 1977, c. 526, §94 (AMD). 1977, c. 696, §152 (AMD). 1977, c. 702, §2 (AMD). 1981, c. 279, §4 (AMD). 1989, c. 501, §L6 (AMD). 1989, c. 600, §§A20-22 (AMD). 1989, c. 600, §§A21,A22 (AMD). 1993, c. 616, §3 (AMD). 1995, c. 458, §1 (AMD). 1995, c. 625, §A18 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-408. Financing statements covering consigned or leased goods (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §95 (RP). 1977, c. 696, §153 (REEN). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-408-A. Financing statements covering consigned or leased goods (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §96 (NEW). 1977, c. 696, §154 (RP).



11 §9-409. Expedited service (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §13 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-410. Access to Secretary of State's database (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §13 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-411. Publications (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §19 (COR). 1991, c. 465, §13 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-412. Federal tax liens (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §13 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-413. Powers of the Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §U3 (NEW). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).






Part 5: DEFAULT

11 §9-501. Default; procedure when security agreement covers both real and personal property (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §97 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-502. Collection rights of secured party (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §98 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-503. Secured party's right to take possession after default (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-504. Secured party's right to dispose of collateral after default; effect of disposition (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §§29-A (AMD). 1977, c. 526, §§99-101 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-505. Compulsory disposition of collateral; acceptance of the collateral as discharge of obligation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 526, §102 (AMD). 1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-506. Debtor's right to redeem collateral (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).



11 §9-507. Secured party's liability for failure to comply with this part (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 699, §A4 (AFF). 1999, c. 699, §A1 (RP).









Article 9-A: TRANSACTIONS

Part 1: GENERAL PROVISIONS

Subpart 1: SHORT TITLE, DEFINITIONS AND GENERAL CONCEPTS

11 §9-1101. Short title

This Article may be cited as "Uniform Commercial Code-Secured Transactions." [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1102. Definitions and index of definitions

As used in this Article, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). "Account," except as used in "account for," means a right to payment of a monetary obligation, whether or not earned by performance:

(a). For property that has been or is to be sold, leased, licensed, assigned or otherwise disposed of; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). For services rendered or to be rendered; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). For a policy of insurance issued or to be issued; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). For a secondary obligation incurred or to be incurred; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). For energy provided or to be provided; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). For the use or hire of a vessel under a charter or other contract; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(g). Arising out of the use of a credit or charge card or information contained on or for use with the card; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(h). As winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state or person licensed or authorized to operate the game by a state or governmental unit of a state. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

"Account" includes health-care-insurance receivables. "Account" does not include: rights to payment evidenced by chattel paper or an instrument; commercial tort claims; deposit accounts; investment property; letter-of-credit rights or letters of credit; or rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). "Account debtor" means a person obligated on an account, chattel paper or general intangible. "Account debtor" does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). "Accounting," except as used in "accounting for," means a record:

(a). Authenticated by a secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Identifying the components of the obligations in reasonable detail. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). "Agricultural lien" means an interest, other than a security interest, in farm products:

(a). That secures payment or performance of an obligation for:

(i) Goods or services furnished in connection with a debtor's farming operation; or

(ii) Rent on real property leased by a debtor in connection with its farming operation; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). That is created by statute in favor of a person that:

(i) In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) Leased real property to a debtor in connection with the debtor's farming operation; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Whose effectiveness does not depend on the person's possession of the personal property. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). "As-extracted collateral" means:

(a). Oil, gas or other minerals that are subject to a security interest that:

(i) Is created by a debtor having an interest in the minerals before extraction; and

(ii) Attaches to the minerals as extracted; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Accounts arising out of the sale at the wellhead or minehead of oil, gas or other minerals in which the debtor had an interest before extraction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). "Authenticate" means:

(a). To sign; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol or process. [RR 2013, c. 1, §21 (COR).]

[ RR 2013, c. 1, §21 (COR) .]

(8). "Bank" means an organization that is engaged in the business of banking. "Bank" includes savings banks, savings and loan associations, credit unions and trust companies. "Bank" also includes any financial institution organized under Title 9-B or any successor title.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). "Cash proceeds" means proceeds that are money, checks, deposit accounts or the like.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(10). "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. "Certificate of title" includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificate of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

[ 2013, c. 317, Pt. A, §2 (AMD) .]

(11). "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods or a lease of specific goods and license of software used in the goods. In this subsection, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. "Chattel paper" does not include:

(a). Charters or other contracts involving the use or hire of a vessel; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(12). "Collateral" means the property subject to a security interest or agricultural lien. "Collateral" includes:

(a). Proceeds to which a security interest attaches; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Accounts, chattel paper, payment intangibles and promissory notes that have been sold; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Goods that are the subject of a consignment. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(13). "Commercial tort claim" means a claim arising in tort with respect to which:

(a). The claimant is an organization; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The claimant is an individual and the claim:

(i) Arose in the course of the claimant's business or profession; and

(ii) Does not include damages arising out of personal injury to or the death of an individual. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(14). "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(15). "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option or another contract if the contract or option is:

(a). Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Traded on a foreign commodity board of trade, exchange or market and is carried on the books of a commodity intermediary for a commodity customer. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(16). "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(17). "Commodity intermediary" means a person that:

(a). Is registered as a futures commission merchant under federal commodities law; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(18). "Communicate" means:

(a). To send a written or other tangible record; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To transmit a record by any means agreed upon by the persons sending and receiving the record; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(19). "Consignee" means a merchant to which goods are delivered in a consignment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(20). "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(a). The merchant:

(i) Deals in goods of that kind under a name other than the name of the person making delivery;

(ii) Is not an auctioneer; and

(iii) Is not generally known by its creditors to be substantially engaged in selling the goods of others; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The goods are not consumer goods immediately before delivery; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The transaction does not create a security interest that secures an obligation. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(21). "Consignor" means a person that delivers goods to a consignee in a consignment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(22). "Consumer debtor" means a debtor in a consumer transaction.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(23). "Consumer goods" means goods that are used or bought for use primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(24). "Consumer-goods transaction" means a consumer transaction in which:

(a). An individual incurs an obligation primarily for personal, family or household purposes; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A security interest in consumer goods secures the obligation. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(25). "Consumer obligor" means an obligor who is an individual who incurred the obligation as part of a transaction entered into primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(26). "Consumer transaction" means a transaction in which:

(a). An individual incurs an obligation primarily for personal, family or household purposes; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A security interest secures the obligation; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The collateral is held or acquired primarily for personal, family or household purposes. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

"Consumer transaction" includes consumer-goods transactions.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(27). "Continuation statement" means an amendment of a financing statement that:

(a). Identifies by its file number the initial financing statement to which it relates; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(28). "Debtor" means:

(a). A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A seller of accounts, chattel paper, payment intangibles or promissory notes; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A consignee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(29). "Deposit account" means a demand, time, savings, passbook or similar account maintained with a bank. "Deposit account" does not include investment property or accounts evidenced by an instrument.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(30). "Document" means a document of title or a receipt of the type described in section 7-1201, subsection (2).

[ 2009, c. 324, Pt. B, §27 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(31). "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(32). "Encumbrance" means a right, other than an ownership interest, in real property. "Encumbrance" includes mortgages and other liens on real property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(33). "Equipment" means goods other than inventory, farm products or consumer goods.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(34). "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and that are:

(a). Crops grown, growing or to be grown, including:

(i) Crops produced on trees, vines and bushes; and

(ii) Aquatic goods produced in aquacultural operations; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Livestock, born or unborn, including aquatic goods produced in aquacultural operations; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Supplies used or produced in a farming operation; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Products of crops or livestock in their unmanufactured states. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(35). "Farming operation" means raising, cultivating, propagating, fattening, grazing or any other farming, livestock or aquacultural operation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(36). "File number" means the number assigned to an initial financing statement pursuant to section 9-1519, subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(37). "Filing office" means an office designated in section 9-1501 as the place to file a financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(38). "Filing-office rule" means a rule adopted pursuant to section 9-1526.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(39). "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(40). "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying section 9-1502, subsections (1) and (2). "Fixture filing" includes the filing of a financing statement covering goods of a transmitting utility that are or are to become fixtures.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(41). "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(42). "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas or other minerals before extraction. "General intangible" includes payment intangibles and software.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(43).

[ 2009, c. 325, Pt. B, §27 (AFF); 2009, c. 325, Pt. B, §25 (RP) .]

(44). "Goods" means all things that are movable when a security interest attaches. "Goods" includes:

(a). Fixtures; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Standing timber that is to be cut and removed under a conveyance or contract for sale; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The unborn young of animals; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Crops grown, growing or to be grown, even if the crops are produced on trees, vines or bushes; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). Manufactured homes. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

"Goods" also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if the program is associated with the goods in such a manner that it customarily is considered part of the goods; or by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods.

"Goods" does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. "Goods" also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas or other minerals before extraction.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(45). "Governmental unit" means a subdivision, agency, department, county, parish, municipality or other unit of the government of the United States, a state or a foreign country. "Governmental unit" includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(46). "Health-care-insurance receivable" means an interest in or claim under a policy of insurance that is a right to payment of a monetary obligation for health-care goods or services provided or to be provided.

[ 2013, c. 317, Pt. A, §3 (AMD) .]

(47). "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease and is of a type that in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment. "Instrument" does not include:

(a). Investment property; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Letters of credit; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(48). "Inventory" means goods, other than farm products, that:

(a). Are leased by a person as lessor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Are held by a person for sale or lease or to be furnished under a contract of service; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Are furnished by a person under a contract of service; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Consist of raw materials, work in process or materials used or consumed in a business. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(49). "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract or commodity account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(50). "Jurisdiction of organization," with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

[ 2013, c. 317, Pt. A, §4 (AMD) .]

(51). "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. "Letter-of-credit right" does not include the right of a beneficiary to demand payment or performance under a letter of credit.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(52). "Lien creditor" means:

(a). A creditor that has acquired a lien on the property involved by attachment, levy or the like; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An assignee for benefit of creditors from the time of assignment; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A trustee in bankruptcy from the date of the filing of the petition; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A receiver in equity from the time of appointment. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(53). "Manufactured home" means a structure, transportable in one or more sections, that, in the traveling mode, is 8 body feet or more in width or 40 body feet or more in length or, when erected on site, is 320 or more square feet and that is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities. "Manufactured home" includes the plumbing, heating, air-conditioning and electrical systems contained in the structure. "Manufactured home" includes any structure that meets all of the requirements of this subsection except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under 42 United States Code.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(54). "Manufactured-home transaction" means a secured transaction:

(a). That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(55). "Mortgage" means a consensual interest in real property, including fixtures, that secures payment or performance of an obligation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(56). "New debtor" means a person that becomes bound as debtor under section 9-1203, subsection (4) by a security agreement previously entered into by another person.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(57). "New value" means:

(a). Money; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Money's worth in property, services or new credit; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Release by a transferee of an interest in property previously transferred to the transferee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

"New value" does not include an obligation substituted for another obligation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(58). "Noncash proceeds" means proceeds other than cash proceeds.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(59). "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral:

(a). Owes payment or other performance of the obligation; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Has provided property other than the collateral to secure payment or other performance of the obligation; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Is otherwise accountable in whole or in part for payment or other performance of the obligation. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

"Obligor" does not include issuers or nominated persons under a letter of credit.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(60). "Original debtor," except as used in section 9-1310, subsection (3), means a person that as debtor entered into a security agreement to which a new debtor has become bound under section 9-1203, subsection (4).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(61). "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(62). "Person related to," with respect to an individual, means:

(a). The spouse of the individual; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A brother, brother-in-law, sister or sister-in-law of the individual; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). An ancestor or lineal descendant of the individual or of the individual's spouse; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(63). "Person related to," with respect to an organization, means:

(a). A person directly or indirectly controlling, controlled by or under common control with the organization; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An officer or director of, or a person performing similar functions with respect to, the organization; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). An officer or director of, or a person performing similar functions with respect to, a person described in paragraph (a); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The spouse of an individual described in paragraph (a), (b) or (c); or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). An individual who is related by blood or marriage to an individual described in paragraph (a), (b), (c) or (d) and shares the same home with the individual. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(64). "Proceeds" means the following property:

(a). Whatever is acquired upon the sale, lease, license, exchange or other disposition of collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Whatever is collected on or distributed on account of collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Rights arising out of collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). To the extent of the value of collateral, claims arising out of the loss, nonconformity or interference with the use of, defects or infringement of rights in or damage to the collateral; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in or damage to the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(64-A). "Production money crops" means crops that secure a production-money obligation incurred with respect to the production of those crops.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(64-B). "Production-money obligation" means an obligation of an obligor incurred for new value given to enable the debtor to produce crops if the value is in fact used for the production of the crops.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(64-C). "Production of crops" includes tilling and otherwise preparing land or other growth medium for growing, planting, cultivating, fertilizing, irrigating, harvesting and gathering crops and protecting them from damage or disease.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(65). "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(66). "Proposal" means a record authenticated by a secured party that includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to sections 9-1620, 9-1621 and 9-1622.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(67). "Public-finance transaction" means a secured transaction in connection with which:

(a). Debt securities are issued; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). All or a portion of the securities issued have an initial stated maturity of at least 20 years; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The debtor, obligor, secured party, account debtor or other person obligated on collateral, the assignor or assignee of a secured obligation or the assignor or assignee of a security interest is a state or a governmental unit of a state. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(67-A). "Public organic record" means a record that is available to the public for inspection and is:

(a). A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States that amends or restates the initial record; [2013, c. 317, Pt. A, §5 (NEW).]

(b). An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state that amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or [2013, c. 317, Pt. A, §5 (NEW).]

(c). A record consisting of legislation enacted by the legislature of a state or the Congress of the United States that forms or organizes an organization, any record amending the legislation and any record filed with or issued by the state or the United States that amends or restates the name of the organization. [2013, c. 317, Pt. A, §5 (NEW).]

[ 2013, c. 317, Pt. A, §5 (NEW) .]

(68). "Pursuant to commitment," with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(69). "Record," except as used in "for record," "of record," "record or legal title" and "record owner," means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(70). "Registered organization" means an organization formed or organized solely under the law of a single state or of the United States by the filing of a public organic record with, the issuance of a public organic record by or the enactment of legislation by the state or the United States. "Registered organization" includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

[ 2013, c. 317, Pt. A, §6 (AMD) .]

(71). "Secondary obligor" means an obligor to the extent that:

(a). The obligor's obligation is secondary; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor or property of either. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(72). "Secured party" means:

(a). A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A person that holds an agricultural lien; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A consignor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A person to which accounts, chattel paper, payment intangibles or promissory notes have been sold; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). A trustee, indenture trustee, agent, collateral agent or other representative in whose favor a security interest or agricultural lien is created or provided for; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). A person that holds a security interest arising under section 2-401, 2-505, 2-711, subsection (3), 2-1508, subsection (5), 4-210, or 5-118. [2013, c. 317, Pt. A, §7 (AMD).]

[ 2013, c. 317, Pt. A, §7 (AMD) .]

(73). "Security agreement" means an agreement that creates or provides for a security interest.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(74). "Send," in connection with a record or notification, means:

(a). To deposit in the mail, deliver for transmission or transmit by any other usual means of communication, with postage or cost of transmission provided, addressed to any address reasonable under the circumstances; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To cause to be received within the time that it would have been received if properly sent under paragraph (a). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(75). "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. "Software" does not include a computer program that is included in the definition of goods.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(76). "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(77). "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument or investment property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(78). "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(79). "Termination statement" means an amendment of a financing statement that:

(a). Identifies, by its file number, the initial financing statement to which it relates; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Indicates either that it is a termination statement or that the identified financing statement is no longer effective. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(80). "Transmitting utility" means a person primarily engaged in the business of:

(a). Operating a railroad, subway, street railway or trolley bus; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Transmitting communications electrically, electromagnetically or by light; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Transmitting goods by pipeline or sewer; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Transmitting or producing and transmitting electricity, steam, gas or water.

"Control" as provided in section 7-1106 and the following definitions in other Articles apply to this Article:

[ 2013, c. 317, Pt. A, §8 (AMD) .]

Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §§27, 28 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2009, c. 325, Pt. B, §25 (AMD). 2009, c. 325, Pt. B, §27 (AFF). RR 2013, c. 1, §21 (COR). 2013, c. 317, Pt. A, §§1-8 (AMD).



11 §9-1103. Purchase-money security interest; application of payments; burden of establishing

(1). As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

(a). "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A security interest in goods is a purchase-money security interest:

(a). To the extent that the goods are purchase-money collateral with respect to that security interest; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(a). The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor acquired its interest in the software for the principal purpose of using the software in the goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(a). In accordance with any reasonable method of application to which the parties agree; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(i) To obligations that are not secured; and

(ii) If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(a). The purchase-money collateral also secures an obligation that is not a purchase-money obligation; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Collateral that is not purchase-money collateral also secures the purchase-money obligation; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The purchase-money obligation has been renewed, refinanced, consolidated or restructured. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). The limitation of the rules in subsections (5), (6) and (7) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1103-A. Production-money crops; production-money obligation; production-money security interest; burden of establishing

(1). A security interest in crops is a production-money security interest to the extent that the crops are production-money crops.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If the extent to which a security interest is a production-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(a). In accordance with any reasonable method of application to which the parties agree; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(i) To obligations that are not secured; and

(ii) If more than one obligation is secured, to obligations secured by production-money security interests in the order in which those obligations were incurred. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A production-money security interest does not lose its status as such, even if:

(a). The production-money crops also secure an obligation that is not a production-money obligation; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Collateral that is not production-money crops also secures the production-money obligation; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The production-money obligation has been renewed, refinanced or restructured. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A secured party claiming a production-money security interest has the burden of establishing the extent to which the security interest is a production-money security interest.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1104. Control of deposit account

(1). A secured party has control of a deposit account if:

(a). The secured party is the bank with which the deposit account is maintained; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor, secured party and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The secured party becomes the bank's customer with respect to the deposit account. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party that has satisfied subsection (1) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

[ 2001, c. 286, §1 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §1 (AMD).



11 §9-1105. Control of electronic chattel paper

A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned. A system satisfies this section if the record or records comprising the chattel paper are created, stored and assigned in such a manner that: [2013, c. 317, Pt. A, §9 (AMD).]

(1). A single authoritative copy of the record or records exists that is unique, identifiable and, except as otherwise provided in subsections (4), (5) and (6), unalterable;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The authoritative copy identifies the secured party as the assignee of the record or records;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

[ 2013, c. 317, Pt. A, §10 (AMD) .]

(5). Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

[ 2013, c. 317, Pt. A, §11 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §§9-11 (AMD).



11 §9-1106. Control of investment property

(1). A person has control of a certificated security, uncertificated security or security entitlement as provided in section 8-1106.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party has control of a commodity contract if:

(a). The secured party is the commodity intermediary with which the commodity contract is carried; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The commodity customer, secured party and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1107. Control of letter-of-credit right

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under section 5-1114, subsection (3) or other applicable law or practice. [2003, c. 510, Pt. A, §5 (AMD).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2003, c. 510, §A5 (AMD).



11 §9-1108. Sufficiency of description

(1). Except as otherwise provided in subsections (3), (4) and (5), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (4), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(a). Specific listing; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Category; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Except as otherwise provided in subsection (5), a type of collateral defined in this Title; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Quantity; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). Computational or allocational formula or procedure; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). Except as otherwise provided in subsection (3), any other method, if the identity of the collateral is objectively determinable. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (5), a description of a security entitlement, securities account or commodity account is sufficient if it describes:

(a). The collateral by those terms or as investment property; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The underlying financial asset or commodity contract. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A description only by type of collateral defined in this Title is an insufficient description of:

(a). A commercial tort claim; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In a consumer transaction, consumer goods, a security entitlement, a securities account or a commodity account. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).






Subpart 2: APPLICABILITY OF ARTICLE

11 §9-1109. Scope

(1). Except as otherwise provided in subsections (3) and (4), this Article applies to:

(a). A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An agricultural lien; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A sale of accounts, chattel paper, payment intangibles or promissory notes; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A consignment; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). A security interest arising under section 2-401, 2-505, 2-711, subsection (3) or 2-1508, subsection (5), as provided in section 9-1110; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). A security interest arising under section 4-210 or 5-1118. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This Article does not apply to the extent that:

(a). A statute, regulation or treaty of the United States preempts this Article; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Another statute of this State expressly governs the creation, perfection, priority or enforcement of a security interest created by this State or a governmental unit of this State; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A statute of another state, a foreign country or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority or enforcement of a security interest created by the state, country or governmental unit; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under section 5-1114. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). This Article does not apply to:

(a). A landlord's lien, other than an agricultural lien; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but section 9-1333 applies with respect to priority of the lien; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). An assignment of a claim for wages, salary or other compensation of an employee; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A sale of accounts, chattel paper, payment intangibles or promissory notes as part of a sale of the business out of which they arose; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). An assignment of accounts, chattel paper, payment intangibles or promissory notes that is for the purpose of collection only; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(g). An assignment of a single account, payment intangible or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(h). A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but sections 9-1315 and 9-1322 apply with respect to proceeds and priorities in proceeds; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(i). An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(j). A right of recoupment or setoff, but:

(i) Section 9-1340 applies with respect to the effectiveness of rights of recoupment or setoff against deposit accounts; and

(ii) Section 9-1404 applies with respect to defenses or claims of an account debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(k). The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(i) Liens on real property in sections 9-1203 and 9-1308;

(ii) Fixtures in section 9-1334;

(iii) Fixture filings in sections 9-1501, 9-1502, 9-1512, 9-1516 and 9-1519; and

(iv) Security agreements covering personal and real property in section 9-1604; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(l). An assignment of a claim arising in tort, other than a commercial tort claim, but sections 9-1315 and 9-1322 apply with respect to proceeds and priorities in proceeds; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(m). An assignment of a deposit account in a consumer transaction, but sections 9-1315 and 9-1322 apply with respect to proceeds and priorities in proceeds; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(n). A claim or right to receive compensation for injuries or sickness, other than health-care insurance receivables, as described in 26 United States Code, Section 104(a)(1) or (2); or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(o). A claim or right to receive benefits under a special needs trust as described in 42 United States Code, Section 1396p(d)(4). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1110. Security interests arising under Article 2 or 2-A

A security interest arising under section 2-401, 2-505, 2-711, subsection (3), or 2-1508, subsection (5) is subject to this Article. However, until the debtor obtains possession of the goods: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The security interest is enforceable, even if section 9-1203, subsection (2), paragraph (c) has not been satisfied;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Filing is not required to perfect the security interest;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The rights of the secured party after default by the debtor are governed by Article 2 or 2-A; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). The security interest has priority over a conflicting security interest created by the debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Part 2: EFFECTIVENESS OF SECURITY AGREEMENT; ATTACHMENT OF SECURITY INTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT

Subpart 1: EFFECTIVENESS AND ATTACHMENT

11 §9-1201. General effectiveness of security agreement

(1). Except as otherwise provided in this Title, a security agreement is effective according to its terms between the parties, against purchasers of the collateral and against creditors.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A transaction subject to this Article is subject to any applicable rule of law that establishes a different rule for consumers, including Title 9-A, Title 30-A, sections 3960 to 3964-A and Title 32, sections 11001 to 11054.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). In case of conflict between this Article and a rule of law, statute or rule described in subsection (2), the rule of law, statute or rule controls. Failure to comply with a statute or rule described in subsection (2) has only the effect the statute or rule specifies.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). This Article does not:

(a). Validate any rate, charge, agreement or practice that violates a rule of law, statute or rule described in subsection (2); or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Extend the application of the rule of law, statute or rule to a transaction not otherwise subject to rule of law, statute or rule. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1202. Title to collateral immaterial

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles or promissory notes, the provisions of this Article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites

(1). A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsections (3) through (9), a security interest is enforceable against the debtor and 3rd parties with respect to the collateral only if:

(a). Value has been given; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). One of the following conditions is met:

(i) The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(ii) The collateral is not a certificated security and is in the possession of the secured party under section 9-1313 pursuant to the debtor's security agreement;

(iii) The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under section 8-1302 pursuant to the debtor's security agreement; or

(iv) The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights or electronic documents, and the secured party has control under sections 9-1104, 9-1105, 9-1106 or 9-1107 pursuant to the debtor's security agreement. [2009, c. 324, Pt. B, §29 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §29 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). Subsection (2) is subject to section 4-210 on the security interest of a collecting bank, section 5-1118 on the security interest of a letter-of-credit issuer or nominated person, section 9-1110 on a security interest arising under Article 2 or 2-A, and section 9-1206 on security interests in investment property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this Article or by contract:

(a). The security agreement becomes effective to create a security interest in the person's property; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(a). The agreement satisfies subsection (2), paragraph (c) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Another agreement is not necessary to make a security interest in the property enforceable. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by section 9-1315 and is also attachment of a security interest in a supporting obligation for the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage or other lien.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §29 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1204. After-acquired property; future advances

(1). Except as otherwise provided in subsection (2), a security agreement may create or provide for a security interest in after-acquired collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A security interest does not attach under a term constituting an after-acquired property clause to:

(a). Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A commercial tort claim. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles or promissory notes are sold in connection with future advances or other value whether or not the advances or value are given pursuant to commitment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1205. Use or disposition of collateral permissible

(1). A security interest is not invalid or fraudulent against creditors solely because:

(a). The debtor has the right or ability to:

(i) Use, commingle or dispose of all or part of the collateral, including returned or repossessed goods;

(ii) Collect, compromise, enforce or otherwise deal with collateral;

(iii) Accept the return of collateral or make repossessions; or

(iv) Use, commingle or dispose of proceeds; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The secured party fails to require the debtor to account for proceeds or replace collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). This section does not relax the requirements of possession if attachment, perfection or enforcement of a security interest depends upon possession of the collateral by the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1206. Security interest arising in purchase or delivery of financial asset

(1). A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(a). The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The security interest described in subsection (1) secures the person's obligation to pay for the financial asset.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(a). The security or other financial asset:

(i) In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(ii) Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The agreement calls for delivery against payment. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). The security interest described in subsection (3) secures the obligation to make payment for the delivery.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).






Subpart 2: RIGHTS AND DUTIES

11 §9-1207. Rights and duties of secured party having possession or control of collateral

(1). Except as otherwise provided in subsection (4), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (4), if a secured party has possession of collateral:

(a). Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use or operation of the collateral, are chargeable to the debtor and are secured by the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The secured party may use or operate the collateral:

(i) For the purpose of preserving the collateral or its value;

(ii) As permitted by an order of a court having competent jurisdiction; or

(iii) Except in the case of consumer goods, in the manner and to the extent agreed by the debtor. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), a secured party having possession of collateral or control of collateral under section 7-1106, 9-1104, 9-1105, 9-1106 or 9-1107:

(a). May hold as additional security any proceeds, except money or funds, received from the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). May create a security interest in the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. B, §30 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(4). If the secured party is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor:

(a). Subsection (1) does not apply unless the secured party is entitled under an agreement:

(i) To charge back uncollected collateral; or

(ii) Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Subsections (2) and (3) do not apply. [2003, c. 510, Pt. C, §1 (NEW).]

[ 2003, c. 510, Pt. C, §1 (AMD) .]

(5).

[ 2003, c. 510, Pt. C, §2 (RP) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2003, c. 510, §§C1,2 (AMD). 2009, c. 324, Pt. B, §30 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1208. Additional duties of secured party having control of collateral

(1). This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations or otherwise give value.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Within 20 days after receiving an authenticated demand by the debtor:

(a). A secured party having control of a deposit account under section 9-1104, subsection (1), paragraph (b) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A secured party having control of a deposit account under section 9-1104, subsection (1), paragraph (c) shall:

(i) Pay the debtor the balance on deposit in the deposit account; or

(ii) Transfer the balance on deposit into a deposit account in the debtor's name; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A secured party, other than a buyer, having control of electronic chattel paper under section 9-1105 shall:

(i) Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(ii) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(iii) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A secured party having control of investment property under section 8-1106, subsection (4), paragraph (b) or 9-1106, subsection (2) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party; [2009, c. 324, Pt. B, §31 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(e). A secured party having control of a letter-of-credit right under section 9-1107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and [2009, c. 324, Pt. B, §32 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(f). A secured party having control of an electronic document shall:

(1) Give control of the electronic document to the debtor or its designated custodian;

(2) If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(3) Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy that add or change an identified assignee of the authoritative copy without the consent of the secured party. [2009, c. 324, Pt. B, §33 (NEW); 2009, c. 324, Pt. B, §48 (AFF).]

[ 2009, c. 324, Pt. B, §§31-33 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §§31-33 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1209. Duties of secured party if account debtor has been notified of assignment

(1). Except as otherwise provided in subsection (3), this section applies if:

(a). There is no outstanding secured obligation; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The secured party is not committed to make advances, incur obligations or otherwise give value. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Within 20 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under section 9-1406, subsection (1) an authenticated record that releases the account debtor from any further obligation to the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This section does not apply to an assignment constituting the sale of an account, chattel paper or payment intangible.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1210. Request for accounting; request regarding list of collateral or statement of account

(1). In this section:

(a). "Request" means a record of a type described in paragraph (b), (c) or (d); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subject to subsections (3), (4), (5) and (6), a secured party, other than a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor, shall comply with a request within 20 days after receipt:

(a). In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 20 days after receipt.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request and claimed an interest in the collateral at an earlier time shall comply with the request within 20 days after receipt by sending to the debtor an authenticated record:

(a). Disclaiming any interest in the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's security interest in the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request and claimed an interest in the obligations at an earlier time shall comply with the request within 20 days after receipt by sending to the debtor an authenticated record:

(a). Disclaiming any interest in the obligations; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A debtor is entitled without charge to one response to a request under this section during any 6-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Part 3: PERFECTION AND PRIORITY

Subpart 1: LAW GOVERNING PERFECTION AND PRIORITY

11 §9-1301. Law governing perfection and priority of security interests

Except as otherwise provided in sections 9-1303 through 9-1306, the following rules determine the law governing perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a possessory security interest in that collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), while tangible negotiable documents, goods, instruments, money or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(a). Perfection of a security interest in the goods by filing a fixture filing; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Perfection of a security interest in timber to be cut; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. B, §34 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(4). The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection and the priority of a security interest in as-extracted collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §34 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1302. Law governing perfection and priority of agricultural liens

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of an agricultural lien on the farm products. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1303. Law governing perfection and priority of security interests in goods covered by certificate of title

(1). This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1304. Law governing perfection and priority of security interests in deposit accounts

(1). The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a deposit account maintained with that bank.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The following rules determine a bank's jurisdiction for purposes of this Part.

(a). If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this Part, this Article or this Title, that jurisdiction is the bank's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If paragraph (a) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If neither paragraph (a) nor paragraph (b) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1305. Law governing perfection and priority of security interests in investment property

(1). Except as otherwise provided in subsection (3), the following rules apply.

(a). While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in the certificated security represented thereby. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The local law of the issuer's jurisdiction as specified in section 8-1110, subsection 1, paragraph (d) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in an uncertificated security. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The local law of the securities intermediary's jurisdiction as specified in section 8-1110, subsection 1, paragraph (e) governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a security entitlement or securities account. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a commodity contract or commodity account. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The following rules determine a commodity intermediary's jurisdiction for purposes of this Part.

(a). If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this Part, this Article, or this Title, that jurisdiction is the commodity intermediary's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If paragraph (a) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If neither paragraph (a) nor paragraph (b) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). If none of the preceding paragraphs applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The local law of the jurisdiction in which the debtor is located governs:

(a). Perfection of a security interest in investment property by filing; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1306. Law governing perfection and priority of security interests in letter-of-credit rights

(1). Subject to subsection (3), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). For purposes of this Part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in section 5-116.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This section does not apply to a security interest that is perfected only under section 9-1308, subsection (4).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1307. Location of debtor

(1). In this section, "place of business" means a place where a debtor conducts its affairs.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in this section, the following rules determine a debtor's location.

(a). A debtor who is an individual is located at the individual's principal residence. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A debtor that is an organization and has only one place of business is located at its place of business. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A debtor that is an organization and has more than one place of business is located at its chief executive office. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subsection (2) applies only if a debtor's residence, place of business or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (2) does not apply, the debtor is located in the District of Columbia.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A person that ceases to exist, have a residence or have a place of business continues to be located in the jurisdiction specified by subsections (2) and (3).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A registered organization that is organized under the law of a state is located in that state.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Except as otherwise provided in subsection (9), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(a). In the state that the law of the United States designates, if the law designates a state of location; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the state that the registered organization, branch or agency designates, if the law of the United States authorizes the registered organization, branch or agency to designate its state of location, including by designating its main office, home office or other corporate office; or [2013, c. 317, Pt. A, §12 (AMD).]

(c). In the District of Columbia, if neither paragraph (a) nor paragraph (b) applies. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2013, c. 317, Pt. A, §12 (AMD) .]

(7). A registered organization continues to be located in the jurisdiction specified by subsection (5) or (6) notwithstanding:

(a). The suspension, revocation, forfeiture or lapse of the registered organization's status as such in its jurisdiction of organization; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The dissolution, winding up or cancellation of the existence of the registered organization. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). The United States is located in the District of Columbia.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed if all branches and agencies of the bank are licensed in only one state.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(10). A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(11). This section applies only for purposes of this Part.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §12 (AMD).






Subpart 2: PERFECTION

11 §9-1308. When security interest or agricultural lien is perfected; continuity of perfection

(1). Except as otherwise provided in this section and section 9-1309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in sections 9-1310 to 9-1316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in section 9-1310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage or other lien on personal or real property securing the right.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1309. Security interest perfected upon attachment

The following security interests are perfected when they attach: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A purchase-money security interest in a consumer good having a purchase price of $10,000 or less, except as otherwise provided in section 9-1311, subsection (2) with respect to consumer goods that are subject to a statute or treaty described in section 9-1311, subsection (1);

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). An assignment of accounts or payment intangibles that does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A sale of a payment intangible;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A sale of a promissory note;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A security interest arising under section 2-401, 2-505, 2-711, subsection (3) or 2-1508, subsection (5), until the debtor obtains possession of the collateral;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). A security interest of a collecting bank arising under section 4-210;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). A security interest of an issuer or nominated person arising under section 5-1118;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). A security interest arising in the delivery of a financial asset under section 9-1206, subsection (3);

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(10). A security interest in investment property created by a broker or securities intermediary;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(11). A security interest in a commodity contract or a commodity account created by a commodity intermediary;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(12). An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(13). A security interest created by an assignment of a beneficial interest in a decedent's estate.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply

(1). Except as otherwise provided in subsection (2) and section 9-1312, subsection (2), a financing statement must be filed to perfect all security interests and agricultural liens.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The filing of a financing statement is not necessary to perfect a security interest:

(a). That is perfected under section 9-1308, subsection (4), (5), (6) or (7); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). That is perfected under section 9-1309 when it attaches; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). In property subject to a statute, regulation or treaty described in section 9-1311, subsection (1); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). In goods in possession of a bailee that is perfected under section 9-1312, subsection (4), paragraph (a) or (b); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). In certificated securities, documents, goods or instruments that is perfected without filing, control or possession under section 9-1312, subsection (5), (6) or (7); [2009, c. 324, Pt. B, §35 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(f). In collateral in the secured party's possession under section 9-1313; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(g). In a certificated security that is perfected by delivery of the security certificate to the secured party under section 9-1313; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(h). In deposit accounts, electronic chattel paper, electronic documents, investment property or letter-of-credit rights that is perfected by control under section 9-1314; [2009, c. 324, Pt. B, §36 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

(i). In proceeds that is perfected under section 9-1315; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(j). That is perfected under section 9-1316. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2009, c. 324, Pt. B, §§35, 36 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §§35, 36 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1311. Perfection of security interests in property subject to certain statutes, regulations and treaties

(1). Except as otherwise provided in subsection (4), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(a). A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt section 9-1310, subsection (1); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Title 29-A, chapter 7; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A statute of another jurisdiction that provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property. [2013, c. 317, Pt. A, §13 (AMD).]

[ 2013, c. 317, Pt. A, §13 (AMD) .]

(2). Compliance with the requirements of a statute, regulation or treaty described in subsection (1) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (4) and sections 9-1313 and 9-1316, subsections (4) and (5) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation or treaty described in subsection (1) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4) and section 9-1316, subsection (4) and (5), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation or treaty described in subsection (1) are governed by the statute, regulation or treaty. In other respects, the security interest is subject to this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). During any period in which collateral subject to a statute specified in subsection (1), paragraph (b), is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §13 (AMD).



11 §9-1312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights and money; perfection by permissive filing; temporary perfection without filing or transfer of possession

(1). A security interest in chattel paper, negotiable documents, instruments or investment property may be perfected by filing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in section 9-1315, subsections (3) and (4) for proceeds:

(a). A security interest in a deposit account may be perfected only by control under section 9-1314; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Except as otherwise provided in section 9-1308, subsection (4), a security interest in a letter-of-credit right may be perfected only by control under section 9-1314; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A security interest in money may be perfected only by the secured party's taking possession under section 9-1313. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(a). A security interest in the goods may be perfected by perfecting a security interest in the document; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(a). Issuance of a document in the name of the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The bailee's receipt of notification of the secured party's interest; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Filing as to the goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A security interest in certificated securities, negotiable documents or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

[ 2009, c. 324, Pt. B, §37 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(6). A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(a). Ultimate sale or exchange; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Loading, unloading, storing, shipping, transshipping, manufacturing, processing or otherwise dealing with them in a manner preliminary to their sale or exchange. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(a). Ultimate sale or exchange; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Presentation, collection, enforcement, renewal or registration of transfer. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). After the 20-day period specified in subsection (5), (6) or (7) expires, perfection depends upon compliance with this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §37 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1313. When possession by or delivery to secured party perfects security interest without filing

(1). Except as otherwise provided in subsection (2), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under section 8-1301.

[ 2009, c. 324, Pt. B, §38 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(2). With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 9-1316, subsection (4).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(a). The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under section 8-1301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). If a person acknowledges that it holds possession for the secured party's benefit:

(a). The acknowledgment is effective under subsection (3) or section 8-1301, subsection (1), even if the acknowledgment violates the rights of a debtor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(a). To hold possession of the collateral for the secured party's benefit; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To redeliver the collateral to the secured party. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). A secured party does not relinquish possession, even if a delivery under subsection (8) violates the rights of a debtor. A person to which collateral is delivered under subsection (8) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §38 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1314. Perfection by control

(1). A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper or electronic documents may be perfected by control of the collateral under section 7-1106, 9-1104, 9-1105, 9-1106 or 9-1107.

[ 2009, c. 324, Pt. B, §39 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(2). A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights or electronic documents is perfected by control under section 7-1106, 9-1104, 9-1105 or 9-1107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

[ 2009, c. 324, Pt. B, §40 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). A security interest in investment property is perfected by control under section 9-1106 from the time the secured party obtains control and remains perfected by control until:

(a). The secured party does not have control; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). One of the following occurs:

(i) If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(ii) If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(iii) If the collateral is a security entitlement, the debtor is or becomes the entitlement holder. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §§39, 40 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1315. Secured party's rights on disposition of collateral and in proceeds

(1). Except as otherwise provided in this Article and in section 2-403, subsection (2):

(a). A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A security interest attaches to any identifiable proceeds of collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Proceeds that are commingled with other property are identifiable proceeds:

(a). If the proceeds are goods, to the extent provided by section 9-1336; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

(a). The following conditions are satisfied:

(i) A filed financing statement covers the original collateral;

(ii) The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(iii) the proceeds are not acquired with cash proceeds; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The proceeds are identifiable cash proceeds; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The security interest in the proceeds is perfected other than under subsection (3) when the security interest attaches to the proceeds or within 20 days thereafter. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If a filed financing statement covers the original collateral, a security interest in proceeds that remains perfected under subsection (4), paragraph (a) becomes unperfected at the later of:

(a). The date when the effectiveness of the filed financing statement lapses under section 9-1515 or is terminated under section 9-1513; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The 21st day after the security interest attaches to the proceeds. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1316. Effect of change in governing law

(1). A security interest perfected pursuant to the law of the jurisdiction designated in section 9-1301, subsection (1) or section 9-1305, subsection (3) remains perfected until the earliest of:

(a). The time perfection would have ceased under the law of that jurisdiction; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The expiration of 4 months after a change of the debtor's location to another jurisdiction; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The expiration of one year after a new debtor located in another jurisdiction becomes bound under section 9-1203, subsection (4). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If a security interest described in subsection (1) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A possessory security interest in collateral, other than goods covered by a certificate of title and collateral, as extracted, consisting of goods, remains continuously perfected if:

(a). The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Thereafter the collateral is brought into another jurisdiction; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (5), a security interest in goods covered by a certificate of title that is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A security interest described in subsection (4) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under section 9-1311, subsection (2) or section 9-1313 are not satisfied before the earlier of:

(a). The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The expiration of 4 months after the goods had become so covered. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A security interest in deposit accounts, letter-of-credit rights or investment property that is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(a). The time the security interest would have become unperfected under the law of that jurisdiction; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The expiration of 4 months after a change of the applicable jurisdiction to another jurisdiction. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). If a security interest described in subsection (6) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). The following rules apply to collateral to which a security interest attaches within 4 months after the debtor changes its location to another jurisdiction.

(a). A financing statement filed before the change pursuant to the law of the jurisdiction designated in section 9-1301, subsection (1) or 9-1305, subsection (3) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location. [2013, c. 317, Pt. A, §14 (NEW).]

(b). If a security interest perfected by a financing statement that is effective under paragraph (a) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in section 9-1301, subsection (1) or 9-1305, subsection (3) or the expiration of the 4-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value. [2013, c. 317, Pt. A, §14 (NEW).]

[ 2013, c. 317, Pt. A, §14 (NEW) .]

(9). If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in section 9-1301, subsection (1) or 9-1305, subsection (3) and the new debtor is located in another jurisdiction, the following rules apply.

(a). The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within 4 months after, the new debtor becomes bound under section 9-1203, subsection (4), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor. [2013, c. 317, Pt. A, §14 (NEW).]

(b). A security interest perfected by the financing statement and that becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in section 9-1301, subsection (1) or 9-1305, subsection (3) or the expiration of the 4-month period remains perfected thereafter. A security interest that is perfected by the financing statement but that does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value. [2013, c. 317, Pt. A, §14 (NEW).]

[ 2013, c. 317, Pt. A, §14 (NEW) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §14 (AMD).






Subpart 3: PRIORITY

11 §9-1317. Interests that take priority over or take free of security interest or agricultural lien

(1). A security interest or agricultural lien is subordinate to the rights of:

(a). A person entitled to priority under section 9-1322; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Except as otherwise provided in subsection (5), a person that becomes a lien creditor before the earlier of the time:

(i) The security interest or agricultural lien is perfected; or

(ii) One of the conditions specified in section 9-1203, subsection (2), paragraph (c) is met and a financing statement covering the collateral is filed. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (5), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

[ 2013, c. 317, Pt. A, §15 (AMD) .]

(3). Except as otherwise provided in subsection (5), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

[ 2013, c. 317, Pt. A, §16 (AMD) .]

(5). Except as otherwise provided in sections 9-1320 and 9-1321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee or lien creditor that arise between the time the security interest attaches and the time of filing, unless the collateral is covered by Title 29-A, chapter 7, in which case the security interest takes priority if perfected in accordance with section 9-1303 within 30 days after the debtor receives delivery of the collateral.

[ 2003, c. 652, Pt. A, §1 (AMD); 2003, c. 652, Pt. A, §7 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2003, c. 652, §A1 (AMD). 2003, c. 652, §A7 (AFF). 2009, c. 324, Pt. B, §§41, 42 (AMD). 2009, c. 324, Pt. B, §48 (AFF). 2013, c. 317, Pt. A, §§15, 16 (AMD).



11 §9-1318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers

(1). A debtor that has sold an account, chattel paper, payment intangible or promissory note does not retain a legal or equitable interest in the collateral sold.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1319. Rights and title of consignee with respect to creditors and purchasers

(1). Except as otherwise provided in subsection (2), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this Part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1320. Buyer of goods

(1). Except as otherwise provided in subsection (5), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (5), a buyer of goods from a person who used or bought the goods for use primarily for personal, family or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(a). Without knowledge of the security interest; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). For value; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Primarily for the buyer's personal, family or household purposes; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Before the filing of a financing statement covering the goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). To the extent that it affects the priority of a security interest over a buyer of goods under subsection (2), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by section 9-1316, subsections (1) and (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A buyer in ordinary course of business buying oil, gas or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsections (1) and (2) do not affect a security interest in goods in the possession of the secured party under section 9-1313.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1321. Licensee of general intangible and lessee of goods in ordinary course of business

(1). In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1322. Priorities among conflicting security interests in and agricultural liens on same collateral

(1). Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules.

(a). Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). For the purposes of subsection (1), paragraph (a):

(a). The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (6), a security interest in collateral that qualifies for priority over a conflicting security interest under section 9-1327, 9-1328, 9-1329, 9-1330, or 9-1331 also has priority over a conflicting security interest in:

(a). Any supporting obligation for the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Proceeds of the collateral if:

(i) The security interest in proceeds is perfected;

(ii) The proceeds are cash proceeds or of the same type as the collateral; and

(iii) In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral or an account relating to the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Subject to subsection (5) and except as otherwise provided in subsection (6), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsection (4) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property or letter-of-credit rights.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Subsections (1) to (5) are subject to:

(a). Subsection (7) and the other provisions of this Part; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Section 4-210 with respect to a security interest of a collecting bank; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Section 5-1118 with respect to a security interest of an issuer or nominated person; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Section 9-1110 with respect to a security interest arising under Article 2 or 2A. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1323. Future advances

(1). Except as otherwise provided in subsection (3), for purposes of determining the priority of a perfected security interest under section 9-1322, subsection (1), paragraph (a), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(a). Is made while the security interest is perfected only:

(i) Under section 9-1309 when it attaches; or

(ii) Temporarily under section 9-1312, subsection (5), (6) or (7); and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under section 9-1309 or 9-1312 subsection (5) (6) or (7). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3), a security interest is subordinate to the rights of a person that becomes a lien creditor only to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(a). Without knowledge of the lien; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Pursuant to a commitment entered into without knowledge of the lien. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subsections (1) and (2) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles or promissory notes or a consignor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (5), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(a). The time the secured party acquires knowledge of the buyer's purchase; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Forty-five days after the purchase. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsection (4) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Except as otherwise provided in subsection (7), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(a). The time the secured party acquires knowledge of the lease; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Forty-five days after the lease contract becomes enforceable. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). Subsection (6) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1324. Priority of purchase-money security interests

(1). Except as otherwise provided in subsection (7), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in section 9-1327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or:

(a). In the case of goods covered by Title 29-A, chapter 7, within 30 days thereafter; or [2003, c. 652, Pt. A, §2 (NEW); 2003, c. 652, Pt. A, §7 (AFF).]

(b). In all other cases, within 20 days thereafter. [2003, c. 652, Pt. A, §2 (NEW); 2003, c. 652, Pt. A, §7 (AFF).]

[ 2003, c. 652, Pt. A, §2 (AMD); 2003, c. 652, Pt. A, §7 (AFF) .]

(2). Subject to subsection (3) and except as otherwise provided in subsection (7), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in section 9-1330, and, except as otherwise provided in section 9-1327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(a). The purchase-money security interest is perfected when the debtor receives possession of the inventory; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The holder of the conflicting security interest receives the notification within 5 years before the debtor receives possession of the inventory; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subsection (2), paragraphs (b) to (d) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(a). If the purchase-money security interest is perfected by filing, before the date of the filing; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the purchase-money security interest is temporarily perfected without filing or possession under section 9-1312, subsection (6) before the beginning of the 20-day period thereunder. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Subject to subsection (5) and except as otherwise provided in subsection (7), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in section 9-1327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(a). The purchase-money security interest is perfected when the debtor receives possession of the livestock; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The holder of the conflicting security interest receives the notification within 6 months before the debtor receives possession of the livestock; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsection (4), paragraphs (b) to (d) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(a). If the purchase-money security interest is perfected by filing, before the date of the filing; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the purchase-money security interest is temporarily perfected without filing or possession under section 9-1312, subsection (6), before the beginning of the 20-day period thereunder. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Except as otherwise provided in subsection (7), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in section 9-1327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). If more than one security interest qualifies for priority in the same collateral under subsection (1), (2), (4) or (6):

(a). A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In all other cases, section 9-1322, subsection (1) applies to the qualifying security interests. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2003, c. 652, §A2 (AMD). 2003, c. 652, §A7 (AFF).



11 §9-1324-A. Priority of production-money security interests and agricultural liens

(1). Except as otherwise provided in subsections (3), (4) and (5), if the requirements of subsection (2) are satisfied, a perfected production-money security interest in production-money crops has priority over a conflicting security interest in the same crops and, except as otherwise provided in section 9-1327, also has priority in their identifiable proceeds.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A production-money security interest has priority under subsection (1) if:

(a). The production-money security interest is perfected by filing when the production-money secured party first gives new value to enable the debtor to produce the crops; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The production-money secured party sends an authenticated notification to the holder of the conflicting security interest not less than 10 or more than 30 days before the production-money secured party first gives new value to enable the debtor to produce the crops if the holder had filed a financing statement covering the crops before the date of the filing made by the production-money secured party; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The notification states that the production-money secured party has or expects to acquire a production-money security interest in the debtor's crops and provides a description of the crops. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4) or (5), if more than one security interest qualifies for priority in the same collateral under subsection (1), the security interests rank according to priority in time of filing under section 9-1322, subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). To the extent that a person holding a perfected security interest in production-money crops that are the subject of a production-money security interest gives new value to enable the debtor to produce the production-money crops and the value is in fact used for the production of the production-money crops, the security interests rank according to priority in time of filing under section 9-1322, subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). To the extent that a person holds both an agricultural lien and a production-money security interest in the same collateral securing the same obligations, the rules of priority applicable to agricultural liens govern priority.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1325. Priority of security interests in transferred collateral

(1). Except as otherwise provided in subsection (2), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(a). The debtor acquired the collateral subject to the security interest created by the other person; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The security interest created by the other person was perfected when the debtor acquired the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). There is no period thereafter when the security interest is unperfected. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subsection (1) subordinates a security interest only if the security interest:

(a). Otherwise would have priority solely under section 9-1322, subsection (1) or section 9-1324; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Arose solely under section 2-711, subsection (3) or section 2-1508. [2001, c. 286, §2 (AMD).]

[ 2001, c. 286, §2 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §2 (AMD).



11 §9-1326. Priority of security interests created by new debtor

(1). Subject to subsection (2), a security interest that is created by a new debtor is collateral in which the new debtor has or acquires rights and would be ineffective to perfect the security interest but for the application of section 9-1316, subsection (9), paragraph (a) or section 9-1508 is perfected solely by a filed financing statement that is subordinate to a security interest in the same collateral that is perfected other than by such a filed financing statement.

[ 2013, c. 317, Pt. A, §17 (AMD) .]

(2). The other provisions of this Part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (1). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

[ 2013, c. 317, Pt. A, §17 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §17 (AMD).



11 §9-1327. Priority of security interests in deposit account

The following rules govern priority among conflicting security interests in the same deposit account. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A security interest held by a secured party having control of the deposit account under section 9-1104 has priority over a conflicting security interest held by a secured party that does not have control.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsections (3) and (4), security interests perfected by control under section 9-1314 rank according to priority in time of obtaining control.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A security interest perfected by control under section 9-1104, subsection (1), paragraph (c) has priority over a security interest held by the bank with which the deposit account is maintained.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1328. Priority of security interests in investment property

The following rules govern priority among conflicting security interests in the same investment property. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A security interest held by a secured party having control of investment property under section 9-1106 has priority over a security interest held by a secured party that does not have control of the investment property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsections (3) and (4), conflicting security interests held by secured parties each of which has control under section 9-1106 rank according to priority in time of:

(a). If the collateral is a security, obtaining control; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the collateral is a security entitlement carried in a securities account and:

(i) If the secured party obtained control under section 8-1106, subsection (4), paragraph (a), the secured party's becoming the person for which the securities account is maintained;

(ii) If the secured party obtained control under section 8-1106, subsection (4), paragraph (b), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) If the secured party obtained control through another person under section 8-1106, subsection (4), paragraph (c), the time on which priority would be based under this paragraph if the other person were the secured party; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in section 9-1106, subsection (2), paragraph (b) with respect to commodity contracts carried or to be carried with the commodity intermediary. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A security interest in a certificated security in registered form that is perfected by taking delivery under section 9-1313, subsection (1) and not by control under section 9-1314 has priority over a conflicting security interest perfected by a method other than control.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Conflicting security interests created by a broker, securities intermediary or commodity intermediary that are perfected without control under section 9-1106 rank equally.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). In all other cases, priority among conflicting security interests in investment property is governed by sections 9-1322 and 9-1323.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1329. Priority of security interests in letter-of-credit right

The following rules govern priority among conflicting security interests in the same letter-of-credit right. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A security interest held by a secured party having control of the letter-of-credit right under section 9-1107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Security interests perfected by control under section 9-1314 rank according to priority in time of obtaining control.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1330. Priority of purchaser of chattel paper or instrument

(1). A purchaser of chattel paper has priority over a security interest in the chattel paper that is claimed merely as proceeds of inventory subject to a security interest if:

(a). In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 9-1105; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A purchaser of chattel paper has priority over a security interest in the chattel paper that is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under section 9-1105 in good faith, in the ordinary course of the purchaser's business and without knowledge that the purchase violates the rights of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in section 9-1327, a purchaser having priority in chattel paper under subsection (1) or (2) also has priority in proceeds of the chattel paper to the extent that:

(a). Section 9-1322 provides for priority in the proceeds; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in section 9-1331, subsection (1), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). For purposes of subsections (1) and (2), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). For purposes of subsections (2) and (4), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1331. Priority of rights of purchasers of instruments, documents and securities under other Articles; priority of interests in financial assets and security entitlements under Article 8

(1). This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3-A, 7 and 8.

[ 2001, c. 471, Pt. B, §4 (AMD); 2001, c. 471, Pt. B, §5 (AFF) .]

(2). This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Article 8.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (1) and (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 471, §B4 (AMD). 2001, c. 471, §B5 (AFF).



11 §9-1332. Transfer of money; transfer of funds from deposit account

(1). A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1333. Priority of certain liens arising by operation of law

(1). In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(a). That secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). That is created by statute or rule of law in favor of the person; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Whose effectiveness depends on the person's possession of the goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1334. Priority of security interests in fixtures and crops

(1). A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). This Article does not prevent creation of an encumbrance upon fixtures under real property law.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). In cases not governed by subsections (4) to (8), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (8), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(a). The security interest is a purchase-money security interest; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The interest of the encumbrancer or owner arises before the goods become fixtures; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(a). The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(i) Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(ii) Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

(i) Factory or office machines;

(ii) Equipment that is not primarily used or leased for use in the operation of the real property; or

(iii) Replacements of domestic appliances that are consumer goods; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The security interest is:

(i) Created in a manufactured home in a manufactured-home transaction; and

(ii) Perfected pursuant to a statute described in section 9-1311, subsection (1), paragraph (b). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(a). The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor has a right to remove the goods as against the encumbrancer or owner. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). The priority of the security interest under subsection (6), paragraph (b) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (5) and (6), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1335. Accessions

(1). A security interest may be created in an accession and continues in collateral that becomes an accession.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), the other provisions of this Part determine the priority of a security interest in an accession.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A security interest in an accession is subordinate to a security interest in the whole that is perfected by compliance with the requirements of a certificate-of-title statute under section 9-1311, subsection (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A secured party that removes an accession from other goods under subsection (5) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1336. Commingled goods

(1). In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). If collateral becomes commingled goods, a security interest attaches to the product or mass.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (3) is perfected.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Except as otherwise provided in subsection (6), the other provisions of this Part determine the priority of a security interest that attaches to the product or mass under subsection (3).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). If more than one security interest attaches to the product or mass under subsection (3), the following rules determine priority.

(a). A security interest that is perfected under subsection (4) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If more than one security interest is perfected under subsection (4), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1337. Priority of security interests in goods covered by certificate of title

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under section 9-1311, subsection (2), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in section 9-1516, subsection (2), paragraph (e) that is incorrect at the time the financing statement is filed: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments or a security certificate, receives delivery of the collateral.

[ 2009, c. 324, Pt. B, §43 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §43 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1339. Priority subject to subordination

This Article does not preclude subordination by agreement by a person entitled to priority. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).






Subpart 4: RIGHTS OF BANK

11 §9-1340. Effectiveness of right of recoupment or setoff against deposit account

(1). Except as otherwise provided in subsection (3), a bank with which a deposit account is maintained may exercise any right of recoupment or setoff against a secured party that holds a security interest in the deposit account.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3), the application of this Article to a security interest in a deposit account does not affect a right of recoupment or setoff of the secured party as to a deposit account maintained with the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The exercise by a bank of a setoff against a deposit account is ineffective against a secured party that holds a security interest in the deposit account that is perfected by control under section 9-1104, subsection (1), paragraph (c), if the setoff is based on a claim against the debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1341. Bank's rights and duties with respect to deposit account

Except as otherwise provided in section 9-1340, subsection (3), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended or modified by: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The creation, attachment or perfection of a security interest in the deposit account;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The bank's knowledge of the security interest; or

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The bank's receipt of instructions from the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1342. Bank's right to refuse to enter into or disclose existence of control agreement

This Article does not require a bank to enter into an agreement of the kind described in section 9-1104, subsection (1), paragraph (b), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Part 4: RIGHTS OF 3RD PARTIES

11 §9-1401. Alienability of debtor's rights

(1). Except as otherwise provided in subsection (2) and sections 9-1406, 9-1407, 9-1408 and 9-1409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). An agreement between the debtor and secured party that prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1402. Secured party not obligated on contract of debtor or in tort

The existence of a security interest, agricultural lien or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1403. Agreement not to assert defenses against assignee

(1). In this section, "value" has the meaning provided in section 3-303. subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(a). For value; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In good faith; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Without notice of a claim of a property or possessory right to the property assigned; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under section 3-305, subsection (1). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subsection (2) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under section 3-305, subsection (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(a). The record has the same effect as if the record included such a statement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). This section is subject to law other than this Article that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Except as otherwise provided in subsection (4), this section does not displace law other than this Article that gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1404. Rights acquired by assignee; claims and defenses against assignee

(1). Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (2) through (5), the rights of an assignee are subject to:

(a). All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Any other defense or claim of the account debtor against the assignor that accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subject to subsection (3) and except as otherwise provided in subsection (4), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (1) only to reduce the amount the account debtor owes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This section is subject to law other than this Article that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). This section does not apply to an assignment of a health-care-insurance receivable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1405. Modification of assigned contract

(1). A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (2) through (4).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subsection (1) applies to the extent that:

(a). The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under section 9-1406, subsection (1). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This section is subject to law other than this Article that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). This section does not apply to an assignment of a health-care-insurance receivable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective

(1). Subject to subsections (2) through (9), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subject to subsection (8), notification is ineffective under subsection (1):

(a). If it does not reasonably identify the rights assigned; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Article; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(i) Only a portion of the account, chattel paper or payment intangible has been assigned to that assignee;

(ii) A portion has been assigned to another assignee; or

(iii) The account debtor knows that the assignment to that assignee is limited. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subject to subsection (8), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (5) and sections 2-1303 and 9-1407, and subject to subsection (8), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(a). Prohibits, restricts or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in, the account, chattel paper, payment intangible or promissory note; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account, chattel paper, payment intangible or promissory note. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsection (4) does not apply to the sale of a payment intangible or promissory note other than a sale pursuant to a disposition under section 9-1610 or an acceptance of collateral under section 9-1620.

[ 2013, c. 317, Pt. A, §18 (AMD) .]

(6). Except as otherwise provided in sections 2-1303 and 9-1407 and subject to subsections (8) and (9), a rule of law, statute, or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute or regulation:

(a). Prohibits, restricts or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in the account or chattel paper; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the account or chattel paper. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). Subject to subsection (8), an account debtor may not waive or vary its option under subsection (2), paragraph (c).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). This section is subject to law other than this Article that establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family or household purposes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). This section does not apply to an assignment of a health-care-insurance receivable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §18 (AMD).



11 §9-1407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest

(1). Except as otherwise provided in subsection (2), a term in a lease agreement is ineffective to the extent that it:

(a). Prohibits, restricts or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection or enforcement of a security interest in an interest of a party under the lease contract or in the lessor's residual interest in the goods; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or transfer or the creation, attachment, perfection or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the lease. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in section 2-1303, subsection (7), a term described in subsection (1), paragraph (b) is effective to the extent that there is:

(a). A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A delegation of a material performance of either party to the lease contract in violation of the term. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The creation, attachment, perfection or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of section 2-1303, subsection (4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1408. Restrictions on assignment of promissory notes, health-care-insurance receivables and certain general intangibles ineffective

(1). Except as otherwise provided in subsection (2), a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license or franchise, and which term prohibits, restricts or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment or perfection of a security interest in, the promissory note, health-care-insurance receivable or general intangible, is ineffective to the extent that the term:

(a). Would impair the creation, attachment or perfection of a security interest; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible. [2001, c. 471, Pt. A, §16 (AMD); 2001, c. 471, Pt. A, §18 (AFF).]

[ 2001, c. 471, Pt. A, §16 (AMD); 2001, c. 471, Pt. A, §18 (AFF) .]

(2). Subsection (1) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under section 9-1610 or acceptance of collateral under section 9-1620.

[ 2013, c. 317, Pt. A, §19 (AMD) .]

(3). A rule of law, statute or regulation that prohibits, restricts or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable or general intangible, including a contract, permit, license or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute or regulation:

(a). Would impair the creation, attachment or perfection of a security interest; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or transfer or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the promissory note, health-care-insurance receivable or general intangible. [2001, c. 471, Pt. A, §17 (AMD); 2001, c. 471, Pt. A, §18 (AFF).]

[ 2001, c. 471, Pt. A, §17 (AMD); 2001, c. 471, Pt. A, §18 (AFF) .]

(4). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor that relates to a health-care-insurance receivable or general intangible or a rule of law, statute or regulation described in subsection (3) would be effective under law other than this Article but is ineffective under subsection (1) or (3), the creation, attachment or perfection of a security interest in the promissory note, health-care-insurance receivable or general intangible:

(a). Is not enforceable against the person obligated on the promissory note or the account debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party or accept payment or performance from the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable or general intangible; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). Does not entitle the secured party to use, assign, possess or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable or general intangible. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 471, §§A16,17 (AMD). 2001, c. 471, §A18 (AFF). 2013, c. 317, Pt. A, §19 (AMD).



11 §9-1409. Restrictions on assignment of letter-of-credit rights ineffective

(1). A term in a letter of credit or a rule of law, statute, regulation, custom or practice applicable to the letter of credit that prohibits, restricts or requires the consent of an applicant, issuer or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom or practice:

(a). Would impair the creation, attachment or perfection of a security interest in the letter-of-credit right; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides that the assignment or the creation, attachment or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination or remedy under the letter-of-credit right. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). To the extent that a term in a letter of credit is ineffective under subsection (1) but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit or to the assignment of a right to proceeds of the letter of credit, the creation, attachment or perfection of a security interest in the letter-of-credit right:

(a). Is not enforceable against the applicant, issuer, nominated person or transferee beneficiary; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Imposes no duties or obligations on the applicant, issuer, nominated person or transferee beneficiary; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Does not require the applicant, issuer, nominated person or transferee beneficiary to recognize the security interest, pay or render performance to the secured party or accept payment or other performance from the secured party. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).






Part 5: FILING

Subpart 1: FILING OFFICE; CONTENTS AND EFFECTIVENESS OF FINANCING STATEMENT

11 §9-1501. Filing office

(1). Except as otherwise provided in subsection (2), if the local law of this State governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(a). The registry of deeds for the county in which the related real property is located, if:

(i) The collateral is as-extracted collateral or timber to be cut; or

(ii) The financing statement is recorded as a fixture filing and the collateral is goods that are or are to become fixtures; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The office of the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement that is or is to become fixtures.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement

(1). Subject to subsection (2), a financing statement is sufficient only if it:

(a). Provides the name of the debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides the name of the secured party or a representative of the secured party; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Indicates the collateral covered by the financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in section 9-1501, subsection (2), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (1) and also:

(a). Indicate that it covers this type of collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Indicate that it is to be recorded in the real property records; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this State if the description were contained in a record of the mortgage of the real property; and [2001, c. 286, §3 (AMD).]

(d). If the debtor does not have an interest of record in the real property, provide the name of a record owner. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2001, c. 286, §3 (AMD) .]

(3). A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

(a). The record indicates the goods or accounts that it covers; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The record satisfies the requirements for a financing statement in this section, but:

(i) The record need not indicate that it is to be filed in the real property records; and

(ii) The record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom section 9-1503, subsection (1), paragraph (c-1) applies; and [2013, c. 317, Pt. A, §20 (RPR).]

(d). The record is recorded. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2013, c. 317, Pt. A, §20 (AMD) .]

(4). A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §3 (AMD). 2013, c. 317, Pt. A, §20 (AMD).



11 §9-1503. Name of debtor and secured party

(1). A financing statement sufficiently provides the name of the debtor:

(a). Except as otherwise provided in paragraph (c), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization that purports to state, amend or restate the registered organization's name; [2013, c. 317, Pt. A, §21 (AMD).]

(b). Subject to subsection (6), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative; [2013, c. 317, Pt. A, §21 (AMD).]

(c). If the collateral is held in a trust that is not a registered organization, only if the financing statement:

(i) Provides, as the name of the debtor:

(A) If the organic record of the trust specifies a name for the trust, the name specified; or

(B) If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(ii) In a separate part of the financing statement:

(A) If the name is provided in accordance with subparagraph (i), division (A), indicates that the collateral is held in trust; or

(B) If the name is provided in accordance with subparagraph (i), division (B), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates; [2013, c. 317, Pt. A, §21 (AMD).]

(c-1). Subject to subsection 7 if the debtor is an individual to whom this State has issued a driver's license or nondriver identification card that has not expired, only if the financing statement provides the name of the individual that is indicated on a driver's license or nondriver identification card; [2013, c. 317, Pt. A, §21 (NEW).]

(c-2). If the debtor is an individual to whom paragraph (c-1) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and [2013, c. 317, Pt. A, §21 (NEW).]

(d). In other cases:

(i) If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

(ii) If the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates or other persons comprising the debtor, in a manner so that each name provided would be sufficient if the person named were the debtor. [2013, c. 317, Pt. A, §21 (AMD).]

[ 2013, c. 317, Pt. A, §21 (AMD) .]

(2). A financing statement that provides the name of the debtor in accordance with subsection (1) is not rendered ineffective by the absence of:

(a). A trade name or other name of the debtor; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Unless required under subsection (1), paragraph (d), subparagraph (ii), names of partners, members, associates or other persons comprising the debtor. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A financing statement may provide the name of more than one debtor and the name of more than one secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). The name of the decedent as indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the name of the decedent under subsection (1), paragraph (b).

[ 2013, c. 317, Pt. A, §21 (NEW) .]

(7). If this State has issued to an individual more than one driver's license or nondriver identification card of a kind described in subsection (1), paragraph (c-1), the one that was issued most recently is the one to which subsection (1), paragraph (c-1) refers.

[ 2013, c. 317, Pt. A, §21 (NEW) .]

(8). In this section, "name of the settlor or testator" means:

(a). If the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization that purports to state, amend or restate the settlor's name; or [2013, c. 317, Pt. A, §21 (NEW).]

(b). In other cases, the name of the settlor or testator indicated in the trust's organic record. [2013, c. 317, Pt. A, §21 (NEW).]

[ 2013, c. 317, Pt. A, §21 (NEW) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §21 (AMD).



11 §9-1504. Indication of collateral

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A description of the collateral pursuant to section 9-1108;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). An indication that the financing statement covers all assets or all personal property; or

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). An indication by the type of collateral defined in this Title, irrespective of whether such an indication would make possible the identification of the collateral in the manner necessary for a sufficient description pursuant to section 9-1108.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments and other transactions

(1). A consignor, lessor, or other bailor of goods, a licensor or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in section 9-1311, subsection (1), using the terms "consignor," "consignee," "lessor," "lessee," "bailor," "bailee," "licensor," "licensee," "owner," "registered owner," "buyer" or "seller," or words of similar import, instead of the terms "secured party" and "debtor."

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). This part applies to the filing of a financing statement under subsection (1) and, as appropriate, to compliance that is equivalent to filing a financing statement under section 9-1311, subsection (2), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner or buyer that attaches to the collateral is perfected by the filing or compliance.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1506. Effect of errors or omissions

(1). A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3), a financing statement that fails sufficiently to provide the name of the debtor in accordance with section 9-1503, subsection (1) is seriously misleading.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with section 9-1503, subsection (1), the name provided does not make the financing statement seriously misleading.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). For purposes of section 9-1508, subsection (2), the "debtor's correct name" in subsection (3) means the correct name of the new debtor.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1507. Effect of certain events on effectiveness of financing statement

(1). A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3) and section 9-1508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under section 9-1506.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under section 9-1503, subsection (1) so that the financing statement becomes seriously misleading under section 9-1506:

(a). The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within 4 months after, the filed financing statement becomes seriously misleading; and [2013, c. 317, Pt. A, §22 (NEW).]

(b). The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than 4 months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement that renders the financing statement not seriously misleading is filed within 4 months after the financing statement became seriously misleading. [2013, c. 317, Pt. A, §22 (NEW).]

[ 2013, c. 317, Pt. A, §22 (RPR) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §22 (AMD).



11 §9-1508. Effectiveness of financing statement if new debtor becomes bound by security agreement

(1). Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If the new debtor is a registered organization and becomes subject to a security interest pursuant to section 9-1203, subsection (4) by reason of a merger, consolidation or a change in the form of entity of the original debtor that is reflected in the public records relating to the new debtor's organization maintained by the governmental unit referenced in section 9-1102, subsection (73), then a financing statement filed under the original debtor's former name before the effective date of the merger, consolidation or change in the form of entity remains effective to perfect a security interest in collateral acquired by the new debtor to the same extent as if that financing statement was amended to provide the new debtor's name even if the difference between the new debtor's name and that of the original debtor causes a filed financing statement that is effective under subsection (1) to become seriously misleading only if the place to file a financing statement against the new debtor for such collateral is, pursuant to Part 3 of this Article, the same jurisdiction in which the financing statement against the original debtor is filed. In all other instances, if the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (1) to be seriously misleading under section 9-1506:

(a). The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within 4 months after, the new debtor becomes bound under section 9-1203, subsection (4); and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than 4 months after the new debtor becomes bound under section 9-1203, subsection (4) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2001, c. 286, §4 (AMD) .]

(3). This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under section 9-1507, subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §4 (AMD).



11 §9-1509. Persons entitled to file a record

(1). A person may file an initial financing statement, amendment that adds collateral covered by a financing statement or amendment that adds a debtor to a financing statement only if:

(a). The debtor authorizes the filing in an authenticated record or pursuant to subsection (2) or (3); or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(a). The collateral described in the security agreement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Property that becomes collateral under section 9-1315, subsection (1), paragraph (b), whether or not the security agreement expressly covers proceeds. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). By acquiring collateral in which a security interest or agricultural lien continues under section 9-1315, subsection 1, paragraph (a), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under section 9-1315, subsection (1), paragraph (b).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(a). The secured party of record authorizes the filing; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by section 9-1513, subsection (1) or (3), the debtor authorizes the filing and the termination statement indicates that the debtor authorized it to be filed. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (4).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1510. Effectiveness of filed record

(1). A filed record is effective only to the extent that it was filed by a person that may file it under section 9-1509.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A continuation statement that is not filed within the 6-month period prescribed by section 9-1515, subsection (4) is ineffective.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1511. Secured party of record

(1). A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under section 9-1514, subsection (1), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If an amendment of a financing statement that provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under section 9-1514, subsection (2), the assignee named in the amendment is a secured party of record.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A person remains a secured party of record until the filing of an amendment of the financing statement that deletes the person.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1512. Amendment of financing statement

(1). Subject to Section 9-1509, a person may add or delete collateral covered by, continue or terminate the effectiveness of or, subject to subsection (5), otherwise amend the information provided in a financing statement by filing an amendment that:

(a). Identifies, by its file number, the initial financing statement to which the amendment relates; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the amendment relates to an initial financing statement recorded in the county registry of deeds, provides the book and page at which the initial financing statement was recorded and the name of the debtor and secured party. [2001, c. 286, §5 (AMD).]

[ 2001, c. 286, §5 (AMD) .]

(2). Except as otherwise provided in section 9-1515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). An amendment is ineffective to the extent it:

(a). Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Purports to delete all secured parties of record and fails to provide the name of a new secured party of record. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §5 (AMD).



11 §9-1513. Termination statement

(1). A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(a). There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor did not authorize the filing of the initial financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). To comply with subsection (1), a secured party shall cause the secured party of record to file the termination statement:

(a). Within 60 days after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If earlier, within 20 days after the secured party receives an authenticated demand from a debtor. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). In cases not governed by subsection (1), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(a). Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation or otherwise give value; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The debtor did not authorize the filing of the initial financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in section 9-1510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in section 9-1510, for purposes of section 9-1519, subsection (7), section 9-1522, subsection (1) and section 9-1523, subsection (3), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1514. Assignment of powers of secured party of record

(1). Except as otherwise provided in subsection (3), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement that:

(a). Identifies, by its file number, the initial financing statement to which it relates; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Provides the name of the assignor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Provides the name and mailing address of the assignee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). An assignment of record of a security interest in a fixture covered by a record of a mortgage that is effective as a financing statement recorded as a fixture filing under section 9-1502, subsection (3) may be made only by an assignment of record of the mortgage in the manner provided by the laws of this State other than this Title.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1515. Duration and effectiveness of financing statement; effect of lapsed financing statement

(1). Except as otherwise provided in subsections (2), (5), (6) and (7), a filed financing statement is effective for a period of 5 years after the date of filing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsections (5), (6) and (7), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (4). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A continuation statement may be filed only within 6 months before the expiration of the 5-year period specified in subsection (1) or the 30-year period specified in subsection (2), whichever is applicable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Except as otherwise provided in section 9-1510, upon timely filing of a continuation statement the effectiveness of the initial financing statement continues for a period of 5 years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the 5-year period, the financing statement lapses in the same manner as provided in subsection (3), unless, before the lapse, another continuation statement is filed pursuant to subsection (4). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

[ 2013, c. 317, Pt. A, §23 (AMD) .]

(7). A record of a mortgage that is effective as a financing statement recorded as a fixture filing under section 9-1502, subsection (3) remains effective as a financing statement recorded as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §23 (AMD).



11 §9-1516. What constitutes filing; effectiveness of filing

(1). Except as otherwise provided in subsection (2), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Filing does not occur with respect to a record that a filing office refuses to accept because:

(a). The record is not communicated by a method or medium of communication authorized by the filing office; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An amount equal to or greater than the applicable filing fee is not tendered. For a record recorded in the county registry of deeds, the filing office may refuse to accept the record if the amount tendered is greater than the applicable filing fee; [2001, c. 286, §6 (AMD).]

(c). The filing office is unable to index the record because:

(i) In the case of an initial financing statement, the record does not provide a name for the debtor or, for a record recorded in the county registry of deeds, the record does not provide a name for the debtor and the secured party;

(ii) In the case of an amendment or information statement, the record:

(A) Does not identify the initial financing statement as required by section 9-1512 or 9-1518, as applicable; or

(B) Identifies an initial financing statement whose effectiveness has lapsed under section 9-1515;

(iii) In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual that was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(iv) In the case of a record recorded in the county registry of deeds, the record does not provide a sufficient description of the real property to which it relates; [2013, c. 317, Pt. A, §24 (AMD).]

(d). In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). In the case of an initial financing statement or an amendment that provides a name of a debtor that was not previously provided in the financing statement to which the amendment relates, the record does not:

(i) Provide a mailing address for the debtor; or

(ii) Indicate whether the name provided as the name of the debtor is an individual or an organization;

[2013, c. 317, Pt. A, §25 (AMD).]

(f). In the case of an assignment reflected in an initial financing statement under section 9-1514, subsection (1) or an amendment filed under section 9-1514, subsection (2), the record does not provide a name and mailing address for the assignee; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(g). In the case of a continuation statement, the record is not filed within the 6-month period prescribed by section 9-1515, subsection (4). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2013, c. 317, Pt. A, §§24, 25 (AMD) .]

(3). For purposes of subsection (2):

(a). A record does not provide information if the filing office is unable to read or decipher the information; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by section 9-1512, 9-1514 or 9-1518, is an initial financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (2), is effective as a filed record except as against a purchaser of the collateral that gives value in reasonable reliance upon the absence of the record from the files.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §6 (AMD). 2013, c. 317, Pt. A, §§24, 25 (AMD).



11 §9-1517. Effect of indexing errors

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1518. Claim concerning inaccurate or wrongfully filed record

(1). A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

[ 2013, c. 317, Pt. A, §26 (AMD) .]

(2). An information statement under subsection (1) must:

(a). Identify the record to which it relates by:

(i) The file number assigned to the initial financing statement to which the record relates; and

(ii) If the information statement relates to a record recorded in the county registry of deeds, the book and page in which the initial financing statement was recorded, the name of the debtor and the secured party and the information specified in section 9-1502, subsection (2); [2013, c. 317, Pt. A, §26 (AMD).]

(b). Indicate that it is an information statement; and [2013, c. 317, Pt. A, §26 (AMD).]

(c). Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2013, c. 317, Pt. A, §26 (AMD) .]

(2-A). A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under section 9-1509, subsection (4).

[ 2013, c. 317, Pt. A, §26 (NEW) .]

(2-B). An information statement under subsection (2-A) must:

(a). Identify the record to which it relates by:

(i) The file number assigned to the initial financing statement to which the record relates; and

(ii) If the information statement relates to a record recorded in the county registry of deeds, the book and page in which the initial financing statement was recorded, the name of the debtor and the secured party and the information specified in section 9-1502, subsection (2); [2013, c. 317, Pt. A, §26 (NEW).]

(b). Indicate that it is an information statement; and [2013, c. 317, Pt. A, §26 (NEW).]

(c). Provide the basis for the person's belief that the person that filed the record was not entitled to do so under section 9-1509, subsection (4). [2013, c. 317, Pt. A, §26 (NEW).]

[ 2013, c. 317, Pt. A, §26 (NEW) .]

(3). The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

[ 2013, c. 317, Pt. A, §26 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §7 (AMD). 2013, c. 317, Pt. A, §26 (AMD).






Subpart 2: DUTIES AND OPERATION OF FILING OFFICE

11 §9-1519. Numbering, maintaining and indexing records; communicating information provided in records

(1). For each record filed in a filing office, the filing office shall:

(a). Assign a unique number to the filed record; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Create a record that bears the number assigned to the filed record and the date and time of filing; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Maintain the filed record for public inspection; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Index the filed record in accordance with subsections (3), (4) and (5). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A file number assigned after January 1, 2002 must include a digit that:

(a). Is mathematically derived from or related to the other digits of the file number; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsections (4) and (5), the filing office shall:

(a). Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Index a record that provides a name of a debtor that was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If a financing statement is recorded as a fixture filing or covers as-extracted collateral or timber to be cut, it must be recorded and the filing office shall index it:

(a). Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If a financing statement is recorded as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment recorded under section 9-1514, subsection (1) or an amendment recorded under section 9-1514, subsection (2):

(a). Under the name of the assignor as grantor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). The filing office shall maintain a capability:

(a). To retrieve a record by the name of the debtor and:

(i) If the filing office is the county registry of deeds, by the book and page at which the initial financing statement to which the record relates was recorded; or

(ii) If the filing office is the office of the Secretary of State, by the file number assigned to the initial financing statement to which the record relates; and [2001, c. 286, §8 (AMD).]

(b). To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2001, c. 286, §8 (AMD) .]

(7). The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under section 9-1515 with respect to all secured parties of record.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). The filing office shall perform the acts required by subsections (1) to (5) at the time and in the manner prescribed by filing-office rule, but not later than 2 business days after the filing office receives the record in question.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). Subsections (2) and (8) do not apply to a county registry of deeds.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §8 (AMD).



11 §9-1520. Acceptance and refusal to accept record

(1). A filing office shall refuse to accept a record for filing for a reason set forth in section 9-1516, subsection (2) and may refuse to accept a record for filing only for a reason set forth in section 9-1516, subsection (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of the office of the Secretary of State, in no event more than 2 business days after the filing office receives the record.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A filed financing statement satisfying section 9-1502, subsection (1) and (2) is effective even if the filing office is required to refuse to accept it for filing under subsection (1). However, section 9-1338 applies to a filed financing statement providing information described in section 9-1516, subsection (2), paragraph (e) that is incorrect at the time the financing statement is filed.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If a record communicated to a filing office provides information that relates to more than one debtor, this part applies to each debtor separately.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1521. Uniform form of written financing statement and amendment

(1). Except for a reason set forth in section 9-1516, subsection (2), a filing office that accepts written records may not refuse to accept a written initial financing statement in a form and format:

(a). Approved by the International Association of Commercial Administrators or successor organization; or [2013, c. 317, Pt. A, §27 (NEW).]

(b). Adopted by rule adopted by the Secretary of State. [2013, c. 317, Pt. A, §27 (NEW).]

[ 2013, c. 317, Pt. A, §27 (RPR) .]

(2). Except for a reason set forth in section 9-1516, subsection (2), a filing office that accepts written records may not refuse to accept a written amendment or information statement in a form and format:

(a). Approved by the International Association of Commercial Administrators or successor organization; or [2013, c. 317, Pt. A, §27 (NEW).]

(b). Adopted by rule adopted by the Secretary of State. [2013, c. 317, Pt. A, §27 (NEW).]

[ 2013, c. 317, Pt. A, §27 (RPR) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §27 (RPR).



11 §9-1522. Maintenance and destruction of records

(1). The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under section 9-1515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:

(a). If the record was recorded in the county registry of deeds, by using the book and page at which the initial financing statement to which the record relates was recorded; or [2001, c. 286, §9 (AMD).]

(b). If the record was filed in the office of the Secretary of State, by using the file number assigned to the initial financing statement to which the record relates. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2001, c. 286, §9 (AMD) .]

(2). Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement that complies with subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §9 (AMD).



11 §9-1523. Information from filing office; sale or license of records

(1). If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to section 9-1519, subsection (1), paragraph (a) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(a). Note upon the copy the number assigned to the record pursuant to section 9-1519, subsection (1), paragraph (a) and the date and time of the filing of the record; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Send the copy to the person. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(a). The information in the record; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The number assigned to the record pursuant to section 9-1519, subsection (1), paragraph (a); and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The date and time of the filing of the record. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The filing office shall communicate or otherwise make available in a record the following information to any person that requests it:

(a). Whether there is on file on a date and time specified by the filing office, but not a date earlier than 3 business days before the filing office receives the request, any financing statement that:

(i) Designates a particular debtor;

(ii) Has not lapsed under section 9-1515 with respect to all secured parties of record; and

(iii) If the request so states, has lapsed under section 9-1515 and a record of which is maintained by the filing office under section 9-1522, subsection (1); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The date and time of filing of each financing statement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The information provided in each financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). In complying with its duty under subsection (3), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). The filing office shall perform the acts required by subsections (1) to (4) at the time and in the manner prescribed by filing-office rule, but, in the case of the office of the Secretary of State, not later than 2 business days after the filing office receives the request.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). At least weekly, the office of the Secretary of State shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this Part, in every medium from time to time available to the filing office.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). The requirements of this section do not apply to information obtained from the registry of deeds.

[ 2001, c. 286, §10 (AMD) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §10 (AMD).



11 §9-1524. Delay by filing office

Delay by the filing office beyond a time limit prescribed by this part is excused if: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment or other circumstances beyond control of the filing office; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The filing office exercises reasonable diligence under the circumstances.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1525. Fees

(1). Except as otherwise provided in subsections (2), (5) and (6), the fee for filing and indexing a record under this Part, other than an initial financing statement of the kind described in subsection (2) is:

(a). Fifteen dollars if the record is communicated in writing and consists of one or 2 pages; [2001, c. 286, §11 (AMD).]

(b). Thirty dollars if the record is communicated in writing and consists of more than 2 pages; [2001, c. 632, §1 (AMD).]

(c). Ten dollars if the record is communicated by another medium authorized by filing-office rule; and [2001, c. 632, §2 (AMD).]

(d). Zero if the record is a termination statement as described in section 9-1513 that relates to an initial financing statement filed on or after July 1, 1993 and before July 1, 2001, and is communicated in writing or by another medium authorized by filing-office rule. [2001, c. 632, §3 (NEW).]

[ 2001, c. 632, §§1-3 (AMD) .]

(2). Except as otherwise provided in subsections (5) and (6), the fee for filing and indexing an initial financing statement of the kind described in section 9-1515, subsection (2) is:

(a). Sixty dollars if the financing statement indicates that it is filed in connection with a public-finance transaction and if the record is communicated in writing. Thirty dollars if the record is communicated by another medium authorized by filing-office rule; and [2001, c. 632, §4 (AMD).]

(b). Forty dollars if the financing statement indicates that it is filed in connection with a manufactured-home transaction and if the record is communicated in writing. Twenty dollars if the record is communicated by another medium authorized by filing-office rule. [2001, c. 632, §5 (AMD).]

[ 2001, c. 632, §§4,5 (AMD) .]

(3). The number of names required to be indexed does not affect the amount of the fee in subsections (1) and (2).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(a). Twenty dollars if the request is communicated in writing; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Twelve dollars if the request is communicated by another medium authorized by filing-office rule. [2001, c. 286, §13 (AMD).]

[ 2001, c. 286, §13 (AMD) .]

(5). This section does not require a fee with respect to a record of a mortgage that is effective as a financing statement recorded as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under section 9-1502, subsection (3). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). This section does not apply to the fees with respect to recording documents in the registry of deeds. Fees for recording in the registry of deeds are set forth in Title 33, section 751.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §§11-13 (AMD). 2001, c. 632, §§1-5 (AMD).



11 §9-1526. Filing-office rules

(1). The Secretary of State shall adopt and publish rules to implement this Article. The filing-office rules must be:

(a). Consistent with this Article; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Adopted and published in accordance with Title 5, chapter 375. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the Secretary of State, so far as is consistent with the purposes, policies and provisions of this Article, in adopting, amending and repealing filing-office rules, shall:

(a). Consult with filing offices in other jurisdictions that enact substantially this part; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Take into consideration the rules and practices of and the technology used by filing offices in other jurisdictions that enact substantially this part. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Part 6: DEFAULT

Subpart 1: DEFAULT AND ENFORCEMENT OF SECURITY INTEREST

11 §9-1601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles or promissory notes

(1). After default, a secured party has the rights provided in this part and, except as otherwise provided in section 9-1602, those provided by agreement of the parties. A secured party:

(a). May reduce a claim to judgment or foreclose or otherwise enforce the claim, security interest or agricultural lien by any available judicial procedure; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the collateral is documents, may proceed either as to the documents or as to the goods they cover. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party in possession of collateral or control of collateral under section 7-1106, 9-1104, 9-1105, 9-1106 or 9-1107 has the rights and duties provided in section 9-1207.

[ 2009, c. 324, Pt. B, §44 (AMD); 2009, c. 324, Pt. B, §48 (AFF) .]

(3). The rights under subsections (1) and (2) are cumulative and may be exercised simultaneously.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Except as otherwise provided in subsection (7) and section 9-1605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(a). The date of perfection of the security interest or agricultural lien in the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The date of filing a financing statement covering the collateral; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Any date specified in a statute under which the agricultural lien was created. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). Except as otherwise provided in section 9-1607, subsection (3), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles or promissory notes.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2009, c. 324, Pt. B, §44 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



11 §9-1602. Waiver and variance of rights and duties

Except as otherwise provided in section 9-1624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). Section 9-1207, subsection (2), paragraph (d), subparagraph (iii), which deals with use and operation of the collateral by the secured party;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Section 9-1210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Section 9-1607, subsection (3), which deals with collection and enforcement of collateral;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Section 9-1608, subsection (1) and section 9-1615, subsection (3) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement or disposition;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Section 9-1608, subsection (1) and section 9-1615, subsection (4) to the extent that they require accounting for or payment of surplus proceeds of collateral;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). Section 9-1609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). Section 9-1610, subsection (2) and sections 9-1611, 9-1613 and 9-1614, which deal with disposition of collateral;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(8). Section 9-1615, subsection (6), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party or a secondary obligor;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(9). Section 9-1616, which deals with explanation of the calculation of a surplus or deficiency;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(10). Sections 9-1620, 9-1621 and 9-1622, which deal with acceptance of collateral in satisfaction of obligation;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(11). Section 9-1623, which deals with redemption of collateral;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(12). Section 9-1624, which deals with permissible waivers; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(13). Sections 9-1625 and 9-1626, which deal with the secured party's liability for failure to comply with this article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1603. Agreement on standards concerning rights and duties

(1). The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in section 9-1602 if the standards are not manifestly unreasonable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subsection (1) does not apply to the duty under section 9-1609 to refrain from breaching the peace.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1604. Procedure if security agreement covers real property or fixtures

(1). If a security agreement covers both personal and real property, a secured party may proceed:

(a). Under this part as to the personal property without prejudicing any rights with respect to the real property; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subject to subsection (3), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(a). Under this part; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In accordance with the rights with respect to real property, in which case the other provisions of this part do not apply. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1605. Unknown debtor or secondary obligor

A secured party does not owe a duty based on its status as secured party: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). To a person that is a debtor or obligor unless the secured party knows:

(a). That the person is a debtor or obligor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The identity of the person; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). How to communicate with the person; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). To a secured party or lienholder that has filed a financing statement against a person unless the secured party knows:

(a). That the person is a debtor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The identity of the person. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1606. Time of default for agricultural lien

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1607. Collection and enforcement by secured party

(1). If so agreed, and in any event after default, a secured party:

(a). May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). May take any proceeds to which the secured party is entitled under section 9-1315; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). If it holds a security interest in a deposit account perfected by control under section 9-1104, subsection (1), paragraph (a), may apply the balance of the deposit account to the obligation secured by the deposit account; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). If it holds a security interest in a deposit account perfected by control under section 9-1104, subsection (1), paragraph (c) or (d), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If necessary to enable a secured party to exercise under subsection (1), paragraph (c) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(a). A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The secured party's sworn affidavit in recordable form stating that:

(i) A default has occurred with respect to the obligation by the mortgage; and

(ii) The secured party is entitled to enforce the mortgage nonjudicially. [2013, c. 317, Pt. A, §28 (AMD).]

[ 2013, c. 317, Pt. A, §28 (AMD) .]

(3). A secured party shall proceed in a commercially reasonable manner if the secured party:

(a). Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A secured party may deduct from the collections made pursuant to subsection (3) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). This section does not determine whether an account debtor, bank or other person obligated on collateral owes a duty to a secured party.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2013, c. 317, Pt. A, §28 (AMD).



11 §9-1608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus

(1). If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply.

(a). A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under section 9-1607 in the following order to:

(i) The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(ii) The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(iii) The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under paragraph (a), subparagraph (iii). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under section 9-1607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1609. Secured party's right to take possession after default

(1). After default, a secured party:

(a). May take possession of the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under section 9-1610. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party may proceed under subsection (1):

(a). Pursuant to judicial process; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Without judicial process if it proceeds without breach of the peace. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party that is reasonably convenient to both parties.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1610. Disposition of collateral after default

(1). After default, a secured party may sell, lease, license or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Every aspect of a disposition of collateral, including the method, manner, time, place and other terms, must be commercially reasonable. If it is commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels and at any time and place and on any terms.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A secured party may purchase collateral:

(a). At a public disposition; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A contract for sale, lease, license or other disposition includes the warranties relating to title, possession, quiet enjoyment and the like that by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A secured party may disclaim or modify warranties under subsection (4):

(a). In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A record is sufficient to disclaim warranties under subsection (5) if it indicates "There is no warranty relating to title, possession, quiet enjoyment or the like in this disposition" or uses words of similar import.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1611. Notification before disposition of collateral

(1). In this section, "notification date" means the earlier of the date on which:

(a). A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The debtor and any secondary obligor waive the right to notification. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (4), a secured party that disposes of collateral under section 9-1610 shall send to the persons specified in subsection (3) a reasonable authenticated notification of disposition.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). To comply with subsection (2), the secured party shall send an authenticated notification of disposition to:

(a). The debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Any secondary obligor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If the collateral is other than consumer goods:

(i) Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(ii) Any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) Identified the collateral;

(B) Was indexed under the debtor's name as of that date; and

(C) Was filed in the appropriate office in which to file a financing statement against the debtor covering the collateral as of that date; and

(iii) Any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in section 9-1311, subsection (1). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Subsection (2) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A secured party complies with the requirement for notification prescribed by subsection (3), paragraph (c), subparagraph (ii) if:

(a). Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (3), paragraph (c), subparagraph (ii); and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Before the notification date, the secured party:

(i) Did not receive a response to the request for information; or

(ii) Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1612. Timeliness of notification before disposition of collateral

(1). Except as otherwise provided in subsection (2), whether a notification is sent within a reasonable time is a question of fact.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1613. Contents and form of notification before disposition of collateral: general

Except in a consumer-goods transaction, the following rules apply. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The contents of a notification of disposition are sufficient if the notification:

(a). Describes the debtor and the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Describes the collateral that is the subject of the intended disposition; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). States the method of intended disposition; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). States the time and place of a public disposition or the time after which any other disposition is to be made. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Whether the contents of a notification that lacks any of the information specified in subsection (1) are nevertheless sufficient is a question of fact.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The contents of a notification providing substantially the information specified in subsection (1) are sufficient, even if the notification includes:

(a). Information not specified by that subsection; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Minor errors that are not seriously misleading. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A particular phrasing of the notification is not required.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). The following form of notification or the form appearing in section 9-1614, subsection (3), when completed, provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date: ________________________

Time: ___________________________

Place: _______________________________

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ .........]. You may request an accounting by calling us at [telephone number].

[End of Form]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1614. Contents and form of notification before disposition of collateral: consumer-goods transaction

In a consumer-goods transaction, the following rules apply. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). A notification of disposition must provide the following information:

(a). The information specified in section 9-1613, subsection (1); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A description of any liability for a deficiency of the person to which the notification is sent; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). A telephone number from which the amount that must be paid to the secured party to redeem the collateral under section 9-1623 is available; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A particular phrasing of the notification is not required.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). The following form of notification, when completed, provides sufficient information.

[Name and or addresses of intended recipient]

[Date]

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

Subject: [Identification of Transaction]

We have your [describe collateral] because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows.

Date: ________________________

Time: _________________________

Place: ________________________

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address]] and request a written explanation.

If you need more information about the sale, call us at [telephone number] [or write us at [secured party's address]].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement.

[Names of all other debtors and obligors, if any]

[End of Form]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A notification in the form of subsection (3) is sufficient, even if additional information appears at the end of the form.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A notification in the form of subsection (3) is sufficient, even if it includes errors in information not required by subsection (1), unless the error is misleading with respect to rights arising under this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). If a notification under this section is not in the form of subsection (3), law other than this Article determines the effect of including information not required by subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1615. Application of proceeds of disposition; liability for deficiency and right to surplus

(1). A secured party shall apply or pay over for application the cash proceeds of disposition under section 9-1610 in the following order to:

(a). The reasonable expenses of retaking, holding, preparing for disposition, processing and disposing and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(i) The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(ii) In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (1), paragraph (c).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A secured party need not apply or pay over for application noncash proceeds of disposition under section 9-1610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (1) and permitted by subsection (3):

(a). Unless subsection (1), paragraph (d) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The obligor is liable for any deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). If the underlying transaction is a sale of accounts, chattel paper, payment intangibles or promissory notes:

(a). The debtor is not entitled to any surplus; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The obligor is not liable for any deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party or a secondary obligor if:

(a). The transferee in the disposition is the secured party, a person related to the secured party or a secondary obligor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(a). Takes the cash proceeds free of the security interest or other lien; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Is not obligated to account to or pay the holder of the security interest or other lien for any surplus. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1616. Explanation of calculation of surplus or deficiency

(1). In this section:

(a). "Explanation" means a writing that:

(i) States the amount of the surplus or deficiency;

(ii) Provides an explanation in accordance with subsection (3) of how the secured party calculated the surplus or deficiency;

(iii) States, if applicable, that future debits, credits, charges including additional credit service charges or interest, rebates and expenses may affect the amount of the surplus or deficiency; and

(iv) Provides a telephone number or mailing address from which additional information concerning the transaction is available; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). "Request" means a record:

(i) Authenticated by a debtor or consumer obligor;

(ii) Requesting that the recipient provide an explanation; and

(iii) Sent after disposition of the collateral under section 9-1610. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under section 9-1615, the secured party shall:

(a). Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(i) Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(ii) Within 14 days after receipt of a request; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). To comply with subsection (1), paragraph (a), subparagraph (ii), a writing must provide the following information in the following order:

(a). The aggregate amount of obligations secured by the security interest under which the disposition was made and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(i) If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

(ii) If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The amount of proceeds of the disposition; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The aggregate amount of the obligations after deducting the amount of proceeds; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing and disposing of the collateral, and attorney's fees secured by the collateral that are known to the secured party and relate to the current disposition; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and that are not reflected in the amount in paragraph (a); and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). The amount of the surplus or deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (1) is sufficient, even if it includes minor errors that are not seriously misleading.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A debtor or consumer obligor is entitled without charge to one response to a request under this section during any 6-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (2), paragraph (a).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1617. Rights of transferee of collateral

(1). A secured party's disposition of collateral after default:

(a). Transfers to a transferee for value all of the debtor's rights in the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Discharges the security interest under which the disposition is made; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Discharges any subordinate security interest or other subordinate lien. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A transferee that acts in good faith takes free of the rights and interests described in subsection (1), even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). If a transferee does not take free of the rights and interests described in subsection (1), the transferee takes the collateral subject to:

(a). The debtor's rights in the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The security interest or agricultural lien under which the disposition is made; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Any security interest or other lien. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1618. Rights and duties of certain secondary obligors

(1). A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(a). Receives an assignment of a secured obligation from the secured party; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Is subrogated to the rights of a secured party with respect to collateral. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). An assignment, transfer or subrogation described in subsection (1):

(a). Is not a disposition of collateral under section 9-1610; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Relieves the secured party of further duties under this Article. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1619. Transfer of record or legal title

(1). In this section, "transfer statement" means a record authenticated by a secured party stating:

(a). That the debtor has defaulted in connection with an obligation secured by specified collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). That the secured party has exercised its post-default remedies with respect to the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). The name and mailing address of the secured party, debtor and transferee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(a). Accept the transfer statement; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Promptly amend its records to reflect the transfer; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If applicable, issue a new appropriate certificate of title in the name of the transferee. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A transfer of the record or legal title to collateral to a secured party under subsection (2) or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral

(1). Except as otherwise provided in subsection (7), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(a). The debtor consents to the acceptance under subsection (3); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The secured party does not receive, within the time set forth in subsection (4), a notification of objection to the proposal authenticated by:

(i) A person to which the secured party was required to send a proposal under section 9-1621; or

(ii) Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Subsection (5) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to section 9-1624. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A purported or apparent acceptance of collateral under this section is ineffective unless:

(a). The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The conditions of subsection (1) are met. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). For purposes of this section:

(a). A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(i) Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(ii) In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(iii) Does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). To be effective under subsection (1), paragraph (b), a notification of objection must be received by the secured party:

(a). In the case of a person to which the proposal was sent pursuant to section 9-1621 within 20 days after notification was sent to that person; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). In other cases:

(i) Within 20 days after the last notification was sent pursuant to section 9-1621; or

(ii) If a notification was not sent, before the debtor consents to the acceptance under subsection (3). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A secured party that has taken possession of collateral shall dispose of the collateral pursuant to section 9-1610 within the time specified in subsection (6) if:

(a). Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Sixty percent of the principal amount of the obligation secured has been paid in the case of a nonpurchase-money security interest in consumer goods. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). To comply with subsection (5), the secured party shall dispose of the collateral:

(a). Within 90 days after taking possession; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1621. Notification of proposal to accept collateral

(1). A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(a). Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) Identified the collateral;

(ii) Was indexed under the debtor's name as of that date; and

(iii) Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation or treaty described in section 9-1311, subsection (1). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (1).

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1622. Effect of acceptance of collateral

(1). A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(a). Discharges the obligation to the extent consented to by the debtor; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Transfers to the secured party all of a debtor's rights in the collateral; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Terminates any other subordinate interest. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A subordinate interest is discharged or terminated under subsection (1), even if the secured party fails to comply with this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1623. Right to redeem collateral

(1). A debtor, any secondary obligor or any other secured party or lienholder may redeem collateral.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). To redeem collateral, a person shall tender:

(a). Fulfillment of all obligations secured by the collateral; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The reasonable expenses and attorney's fees described in section 9-1615, subsection (1), paragraph (a). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A redemption may occur at any time before a secured party:

(a). Has collected collateral under section 9-1607; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Has disposed of collateral or entered into a contract for its disposition under section 9-1610; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Has accepted collateral in full or partial satisfaction of the obligation it secures under section 9-1622. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1624. Waiver

(1). A debtor or secondary obligor may waive the right to notification of disposition of collateral under section 9-1611 only by an agreement to that effect entered into and authenticated after default.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A debtor may waive the right to require disposition of collateral under section 9-1620, subsection (5) only by an agreement to that effect entered into and authenticated after default.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under section 9-1623 only by an agreement to that effect entered into and authenticated after default.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).






Subpart 2: NONCOMPLIANCE WITH ARTICLE

11 §9-1625. Remedies for secured party's failure to comply with Article

(1). If it is established that a secured party is not proceeding in accordance with this Article, a court may order or restrain collection, enforcement or disposition of collateral on appropriate terms and conditions.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Subject to subsections (3), (4) and (6), a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in section 9-1628:

(a). A person that, at the time of the failure, was a debtor, was an obligor or held a security interest in or other lien on the collateral may recover damages under subsection (2) for its loss; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus 10% of the principal amount of the obligation or the time-price differential plus 10% of the cash price. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A debtor whose deficiency is eliminated under section 9-1626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 9-1626 may not otherwise recover under subsection (2) for noncompliance with the provisions of this part relating to collection, enforcement, disposition or acceptance.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). In addition to any damages recoverable under subsection (2), the debtor, consumer obligor or person named as a debtor in a filed record, as applicable, may recover $500 in each case from a person that:

(a). Fails to comply with section 9-1208; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Fails to comply with section 9-1209; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Files a record that the person is not entitled to file under section 9-1509, subsection (1); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). Fails to cause the secured party of record to file or send a termination statement as required by section 9-1513, subsection (1) or (3); [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). Fails to comply with section 9-1616, subsection (2), paragraph (a) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(f). Fails to comply with section 9-1616, subsection (2), paragraph (b). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A debtor or consumer obligor may recover damages under subsection (2) and, in addition, $500 in each case from a person that, without reasonable cause, fails to comply with a request under section 9-1210. A recipient of a request under section 9-1210 that never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(7). If a secured party fails to comply with a request regarding a list of collateral or a statement of account under section 9-1210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1626. Action in which deficiency or surplus is in issue

(1). In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply.

(a). A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition or acceptance was conducted in accordance with this part. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Except as otherwise provided in section 9-1628, if a secured party fails to prove that the collection, enforcement, disposition or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses and attorney's fees exceeds the greater of:

(i) The proceeds of the collection, enforcement, disposition or acceptance; or

(ii) The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition or acceptance. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). For purposes of paragraph (c), subparagraph (ii), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses and attorney's fees unless the secured party proves that the amount is less than that sum. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(e). If a deficiency or surplus is calculated under section 9-1615, subsection (6), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party or a secondary obligor would have brought. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). In an action arising from a consumer transaction in which the amount of a deficiency or surplus is in issue, the following rules apply.

(a). If a secured party represents by affidavit that it has complied with the provisions of this Part relating to collection, enforcement, disposition or acceptance, the secured party need not further prove compliance unless the debtor or a secondary obligor places the secured party's compliance in issue. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition or acceptance was conducted in accordance with this Part. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Except as otherwise provided in section 9-1628, if a secured party fails to prove that the collection, enforcement, disposition or acceptance was conducted in accordance with the provisions of this Part relating to collection, enforcement, disposition or acceptance, neither the debtor nor a secondary obligor is liable for a deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1627. Determination of whether conduct was commercially reasonable

(1). The fact that a greater amount could have been obtained by a collection, enforcement, disposition or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition or acceptance was made in a commercially reasonable manner.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(a). In the usual manner on any recognized market; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). At the price current in any recognized market at the time of the disposition; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A collection, enforcement, disposition or acceptance is commercially reasonable if it has been approved:

(a). In a judicial proceeding; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). By a bona fide creditors' committee; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). By a representative of creditors; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(d). By an assignee for the benefit of creditors. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). Approval under subsection (3) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition or acceptance is not commercially reasonable.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1628. Nonliability and limitation on liability of secured party; liability of secondary obligor

(1). Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person and knows how to communicate with the person:

(a). The secured party is not liable to the person or to a secured party or lienholder that has filed a financing statement against the person for failure to comply with this Article; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The secured party's failure to comply with this Article does not affect the liability of the person for a deficiency. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). A secured party is not liable because of its status as secured party:

(a). To a person that is a debtor or obligor, unless the secured party knows:

(i) That the person is a debtor or obligor;

(ii) The identity of the person; and

(iii) How to communicate with the person; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(i) That the person is a debtor; and

(ii) The identity of the person. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). A secured party is not liable to any person, and a person's liability for a deficiency is not affected because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(a). A debtor's representation concerning the purpose for which collateral was to be used, acquired or held; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An obligor's representation concerning the purpose for which a secured obligation was incurred. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). A secured party is not liable to any person under section 9-1625, subsection (3), paragraph (b) for its failure to comply with section 9-1616.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). A secured party is not liable under section 9-1625, subsection (3), paragraph (b) more than once with respect to any one secured obligation.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Part 7: TRANSITION

11 §9-1701. Effective date

This Article takes effect on July 1, 2001. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1702. Savings clause

(1). Except as otherwise provided in this part, this Article applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this Article takes effect.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in subsection (3) and sections 9-1703 to 9-1709:

(a). Transactions and liens that were not governed by former Article 9, were validly entered into or created before this Article takes effect and would be subject to this Article if they had been entered into or created after this Article takes effect and the rights, duties and interests flowing from those transactions and liens remain valid after this Article takes effect; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The transactions and liens may be terminated, completed, consummated and enforced as required or permitted by this Article or by the law that otherwise would apply if this Article had not taken effect. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 2001, c. 286, §14 (AMD) .]

(3). This Article does not affect an action, case or proceeding commenced before this Article takes effect.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF). 2001, c. 286, §14 (AMD).



11 §9-1703. Security interest perfected before effective date

(1). A security interest that is enforceable immediately before this Article takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this Article if, when this Article takes effect, the applicable requirements for enforceability and perfection under this Article are satisfied without further action.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Except as otherwise provided in section 9-1705, if, immediately before this Article takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this Article are not satisfied when this Article takes effect, the security interest:

(a). Is a perfected security interest for one year after this Article takes effect; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Remains enforceable thereafter only if the security interest becomes enforceable under section 9-1203 before the year expires; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Remains perfected thereafter only if the applicable requirements for perfection under this Article are satisfied before the year expires. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1704. Security interest unperfected before effective date

A security interest that is enforceable immediately before this Article takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). Remains an enforceable security interest for one year after this Article takes effect;

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). Remains enforceable thereafter if the security interest becomes enforceable under section 9-1203 when this Article takes effect or within one year thereafter; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Becomes perfected:

(a). Without further action, when this Article takes effect if the applicable requirements for perfection under this Article are satisfied before or at that time; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1705. Effectiveness of action taken before effective date

(1). If action, other than the filing of a financing statement, is taken before this Article takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this Article takes effect, the action is effective to perfect a security interest that attaches under this Article within one year after this Article takes effect. An attached security interest becomes unperfected one year after this Article takes effect unless the security interest becomes a perfected security interest under this Article before the expiration of that period.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The filing of a financing statement before this Article takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this Article.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). This Article does not render ineffective an effective financing statement that, before this Article takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former section 9-103. However, except as otherwise provided in subsections (4) and (5) and section 9-1706, the financing statement ceases to be effective at the earlier of:

(a). The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). June 30, 2006. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). The filing of a continuation statement after this Article takes effect does not continue the effectiveness of the financing statement filed before this Article takes effect. However, upon the timely filing of a continuation statement after this Article takes effect and in accordance with the law of the jurisdiction governing perfection as provided in part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this Article takes effect continues for the period provided by the law of that jurisdiction.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Subsection (3), paragraph (b) applies to a financing statement that, before this Article takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former section 9-103 only to the extent that Part 3 provides that the law of a jurisdiction other than jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(6). A financing statement that includes a financing statement filed before this Article takes effect and a continuation statement filed after this Article takes effect is effective only to the extent that it satisfies the requirements of part 5 for an initial financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1706. When initial financing statement suffices to continue effectiveness of financing statement

(1). The filing of an initial financing statement in the office specified in section 9-1501 continues the effectiveness of a financing statement filed before this Article takes effect if:

(a). The filing of an initial financing statement in that office would be effective to perfect a security interest under this Article; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). The pre-effective-date financing statement was filed in an office in another state or another office in this State; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). The initial financing statement satisfies subsection (3). [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The filing of an initial financing statement under subsection (1) continues the effectiveness of the pre-effective-date financing statement:

(a). If the initial financing statement is filed before this Article takes effect, for the period provided in former section 9-403 with respect to a financing statement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). If the initial financing statement is filed after this Article takes effect, for the period provided in section 9-1515 with respect to an initial financing statement. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). To be effective for purposes of subsection (1), an initial financing statement must:

(a). Satisfy the requirements of Part 5 for an initial financing statement; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). Identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). Indicate that the pre-effective-date financing statement remains effective. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1707. Amendment of preeffective-date financing statement

(1). In this section, "preeffective-date financing statement" means a financing statement filed before this Article takes effect.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). After this Article takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a preeffective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a preeffective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(3). Except as otherwise provided in subsection (4), if the law of this State governs perfection of a security interest, the information in a preeffective-date financing statement may be amended after this Article takes effect only if:

(a). The preeffective-date financing statement and an amendment are filed in the office specified in section 9-1501; [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). An amendment is filed in the office specified in section 9-1501 concurrently with or after the filing in that office of an initial financing statement that satisfies section 9-1706, subsection (3); or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(c). An initial financing statement that provides the information as amended and satisfies section 9-1706, subsection (3) is filed in the office specified in section 9-1501. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(4). If the law of this State governs perfection of a security interest, the effectiveness of a preeffective-date financing statement may be continued only under section 9-1705, subsections (4) and (6) or section 9-1706.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(5). Whether or not the law of this State governs perfection of a security interest, the effectiveness of a preeffective-date financing statement filed in this State may be terminated after this Article takes effect by filing a termination statement in the office in which the preeffective-date financing statement is filed, unless an initial financing statement that satisfies section 9-1706, subsection (3) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1708. Persons entitled to file initial financing statement or continuation statement

A person may file an initial financing statement or a continuation statement under this part if: [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(1). The secured party of record authorizes the filing; and

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). The filing is necessary under this part:

(a). To continue the effectiveness of a financing statement filed before this Article takes effect; or [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

(b). To perfect or continue the perfection of a security interest. [1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF).]

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).



11 §9-1709. Priority

(1). This Article determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this Article takes effect, former Article 9 determines priority.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

(2). For purposes of section 9-1322, subsection (1), the priority of a security interest that becomes enforceable under section 9-1203 of this Article dates from the time this Article takes effect if the security interest is perfected under this Article by the filing of a financing statement before this Article takes effect that would not have been effective to perfect the security interest under former Article 9. This subsection does not apply to conflicting security interests, each of which is perfected by the filing of such a financing statement.

[ 1999, c. 699, Pt. A, §2 (NEW); 1999, c. 699, Pt. A, §4 (AFF) .]

SECTION HISTORY

1999, c. 699, §A2 (NEW). 1999, c. 699, §A4 (AFF).









Article 10: TRANSITION PROVISIONS

11 §10-101. Definitions; retroactivity

(1). For the purposes of this Article, the phrase "old code" means the Uniform Commercial Code as enacted by public law, 1963, chapter 362 and as amended by the following:

Public law, 1965, chapter 306;

Public law, 1967, chapter 213;

Public law, 1969, chapter 155;

Public law, 1969, chapter 225;

Public law, 1969, chapter 302;

Public law, 1969, chapter 327;

Public law, 1969, chapter 389;

Public law, 1969, chapter 421;

Public law, 1969, chapter 582;

Public law, 1971, chapter 11;

Public law, 1971, chapter 474;

Public law, 1971, chapter 544;

Public law, 1973, chapter 8;

Public law, 1973, chapter 441;

Public law, 1973, chapter 442;

Public law, 1973, chapter 443;

Public law, 1973, chapter 444;

Public law, 1973, chapter 625;

Public law, 1973, chapter 762;

Public law, 1975, chapter 269;

Public law, 1975, chapter 320;

Public law, 1975, chapter 770; and

Public law, 1977, chapter 90.

For the purposes of this Article, the phrase "public law, 1977, chapter 526" means chapter 526 of the public laws of 1977, "An Act Relating to Secured Transactions under the Uniform Commercial Code," effective January 1, 1978. The phrase "new code" means the old code as amended by public law, 1977, chapter 526.

[ 1977, c. 586, (NEW) .]

(2). This Article is retroactive to January 1, 1978.

[ 1977, c. 586, (NEW) .]

SECTION HISTORY

1977, c. 586, (NEW).



11 §10-102. Preservation of old transition provision

Chapter 362, section 41 of the public laws of 1963 shall continue to apply to the new code and for this purpose the old code and the new code shall be considered one continuous statute. [1977, c. 586, (NEW).]

SECTION HISTORY

1977, c. 586, (NEW).



11 §10-103. Transition to the new code; general rule

Transactions validly entered into after December 31, 1964, and before January 1, 1978, and which are subject to the provisions of the old code and which would be subject to the new code and this Article, as amended if they had been entered into after the effective date of public law, 1977, chapter 526 and the rights, duties and interests flowing from such transactions remain valid after January 1, 1978, and may be terminated, completed, consummated or enforced as required or permitted by the new code. Security interests arising out of those transactions, which are perfected when public law, 1977, chapter 526 becomes effective, shall remain perfected until they lapse as provided in the new code and may be continued as permitted by the new code, except as stated in section 10-105. [1977, c. 586, (NEW).]

SECTION HISTORY

1977, c. 586, (NEW).



11 §10-104. Transition provision on change of requirement of filing

A security interest for the perfection of which filing or the taking of possession was required under the old code and which attached prior to the effective date of public law, 1977, chapter 526, but was not perfected shall be deemed perfected on the effective date of public law, 1977, chapter 526, if the new code permits perfection without filing or authorizes filing in the office or offices where a prior ineffective filing was made. [1977, c. 586, (NEW).]

SECTION HISTORY

1977, c. 586, (NEW).



11 §10-105. Transition provision on change of place of filing

(1). A financing statement or continuation statement filed prior to January 1, 1978, which shall not have lapsed prior to January 1, 1978, shall remain effective for the period provided in the old code, but not less that 5 years after the filing.

[ 1977, c. 586, (NEW) .]

(2). With respect to any collateral acquired by the debtor subsequent to the effective date of public law 1977, chapter 526, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under the new code.

[ 1977, c. 586, (NEW) .]

(3). The effectiveness of any financing statement or continuation statement filed prior to January 1, 1978, may be continued by a continuation statement as permitted by the new code, except that if the new code requires a filing in an office where there was no previous financing statement, a new financing statement conforming to section 10-106 shall be filed in that office.

[ 1977, c. 586, (NEW) .]

(4). If the record of a mortgage of real estate would have been effective as a fixture filing of goods described therein if the new code had been in effect on the date of recording the mortgage, the mortgage shall be deemed effective as a fixture filing as to those goods under section 9-402, subsection (6) of the new code on the effective date of public law, 1977, chapter 526.

[ 1977, c. 696, §155 (AMD) .]

SECTION HISTORY

1977, c. 586, (NEW). 1977, c. 696, §155 (AMD).



11 §10-106. Required refilings

(1). If a security interest is perfected or has priority when public law, 1977, chapter 526 takes effect as to all persons or as to certain persons without any filing or recording and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the new code, the perfection and priority rights of the security interest continue until 3 years after the effective date of public law, 1977, chapter 526. The perfection shall then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

[ 1977, c. 586, (NEW) .]

(2). If a security interest is perfected when public law, 1977, chapter 526 takes effect under a law other than the Uniform Commercial Code which requires no further filing, refiling or recording to continue its perfection, perfection continues until and shall lapse 3 years after public law, 1977, chapter 526 takes effect, unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing, or unless under section 9-302, subsection (3) the other law continues to govern filing.

[ 1977, c. 586, (NEW) .]

(3). If a security interest is perfected by a filing, refiling or recording under a law repealed by public law, 1977, chapter 526 which required further filing, refiling or recording to continue its perfection, perfection continues and shall lapse on the date provided by the law so repealed for the further filing, refiling or recording unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

[ 1977, c. 586, (NEW) .]

(4). A financing statement may be filed within 6 months before the perfection of a security interest would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It shall identify the security agreement, statement or notice, however denominated in any statute or other law repealed or modified by public law, 1977, chapter 526 or this Article, state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or notice, however denominated, in another filing office under the Uniform Commercial Code or under any statute or law repealed or modified by public law, 1977, chapter 526 or this Article is still effective. Sections 9-103 and 9-401 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of section 9-403, subsection (3) for continuation statements apply to such a financing statement.

[ 1977, c. 696, §156 (AMD) .]

SECTION HISTORY

1977, c. 586, (NEW). 1977, c. 696, §156 (AMD).



11 §10-107. Transition provisions as to priorities

Except as otherwise provided in this Article, the old code shall apply to any questions of priority if the positions of the parties were fixed prior to the effective date of public law, 1977, chapter 526. In other cases, questions of priority shall be determined by the new code. [1977, c. 586, (NEW).]

SECTION HISTORY

1977, c. 586, (NEW).



11 §10-108. Presumption that rule of law continues unchanged

Unless a change in law has clearly been made, the new code shall be deemed declaratory of the meaning of the old code. [1977, c. 586, (NEW).]

SECTION HISTORY

1977, c. 586, (NEW).









TITLE 12: CONSERVATION

Part 1: SOIL AND WATER CONSERVATION

Chapter 1: SOIL AND WATER CONSERVATION DISTRICTS

Subchapter 1: GENERAL PROVISIONS

12 §1. Short title

This chapter may be known and cited as the "Soil and Water Conservation Districts Law." [RR 1993, c. 1, §32 (COR).]

SECTION HISTORY

1965, c. 190, §1 (AMD). RR 1993, c. 1, §32 (COR).



12 §2. Policy

Conservation of soil and water resources may involve adjustments in land and water use and the development, improvement and protection of these resources under various combinations of use. It is declared to be the policy of the Legislature to provide for and encourage the optimal use of the State's agricultural resources, to insure the availability of appropriate soil and water resources for the production of food and other renewable resources, to provide for the conservation of the soil and soil and water resources of this State, and for the control and prevention of soil erosion, and thereby to preserve natural resources and maintain the economic base for the State's natural resource industries, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wildlife, protect the tax base, protect public lands and protect and promote the health, safety and general welfare of the people of this State. [1985, c. 482, §3 (AMD).]

SECTION HISTORY

1985, c. 482, §3 (AMD).



12 §3. Definitions

Wherever used or referred to in this chapter, unless a different meaning clearly appears from the context, the following words shall have the following meanings. [1979, c. 541, Pt. A, §114 (AMD).]

1. Commission.

[ 1995, c. 532, §4 (RP) .]

1-A. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 1995, c. 532, §5 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

2. District or soil and water conservation district. "District" or "soil and water conservation district" means an agency of the State, and a body corporate and politic, organized in accordance with this chapter, for the purposes, with the powers, and subject to the restrictions set forth.

[ 1965, c. 190, §2 (AMD) .]

3. Due notice. "Due notice" means notice published at least twice, with an interval of 6 days, in a newspaper or other publication of general circulation within the appropriate area, as well as notice through the United States mail, in the name of the district, directed to all affected property owners as their names shall appear on the tax records, except that in the event that land occupiers shall be domiciled in states or territories other than the State of Maine, then such land occupiers shall be notified by registered mail at their last known address. At any hearing held pursuant to such notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates.

4. Land occupier. "Land occupier" or "occupier of land" includes any person, firm or corporation who shall hold title to, or shall be in possession of, any lands lying within a district organized under this chapter, whether as owner, lessee, renter, tenant or otherwise.

[ 1983, c. 99, §1 (AMD) .]

5. Supervisor. "Supervisor" means one of the members of the governing body of a district, elected or appointed in accordance with this chapter.

[ 1969, c. 477, §1 (AMD) .]

SECTION HISTORY

1965, c. 190, §2 (AMD). 1969, c. 477, §1 (AMD). 1979, c. 541, §A114 (AMD). 1983, c. 99, §1 (AMD). 1995, c. 532, §§4,5 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §4. Limitation of authority

The powers and duties conferred upon the Department of Agriculture, Conservation and Forestry or the soil and water conservation districts under this chapter shall not infringe upon or impair in any way the rights of any owner of riparian lands located upon, or any rights heretofore or hereafter granted by the Legislature to any person, firm, corporation, association, public or quasi-public body to use or take the water in or from, any lake, pond, river, stream, brook or any other body of water located wholly or partly in the State of Maine. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 190, §3 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §5. Cooperation of state agencies

Agencies of this State which shall have jurisdiction over, or be charged with the administration of, any publicly owned lands, lying within the boundaries of any district organized under this chapter, shall cooperate to the fullest extent with the supervisors of such districts in the effectuation of programs and operations undertaken by the supervisors. Public lands used for research purposes shall comply with this section only to the extent that it does not interfere with existing research work.



12 §6. Powers of districts and supervisors

A soil and water conservation district organized under this chapter shall constitute an agency of the State and a public body corporate and politic, exercising public powers, and such district, and the supervisors thereof, shall have the following powers, in addition to others granted in other sections of this chapter: [1965, c. 190, §4 (AMD).]

1. Preventive and control measures; flood prevention. To carry out preventive and control measures and works of improvement for flood prevention, or the conservation, development, utilization and disposal of water within the district, including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, on lands owned or controlled by this State or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the occupier of such lands or the necessary rights or interests in such lands;

2. Agreements. To cooperate, or enter into agreements with, and within the limits of appropriations or other funds duly made available to it by law, to furnish financial or other aid to any agency, governmental or otherwise, or any occupier of lands within the district, in the carrying on of erosion control and prevention operations and works of improvement for flood prevention and the conservation, development, utilization and disposal of water within the district, subject to such conditions as the supervisors may deem necessary to advance the purposes of this chapter;

3. Options, purchase, sale, etc. of property. To obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest or devise, any property, real or personal, or rights or interests therein, after consultation with town, city and county officials; all such property shall be exempt from taxation by the State or any subdivisions or agencies thereof; to maintain, administer and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this chapter; and to sell, lease or otherwise dispose of any of its real and personal property or interests therein in furtherance of the purposes and provisions of this chapter;

4. Equipment and machinery made available. To make available, on such terms as it shall prescribe, to land occupiers within the district, agricultural and engineering machinery and equipment, and such other equipment or material, as will assist such land occupiers to carry on operations upon their lands for the conservation of soil resources and for the prevention and control of soil erosion, and for flood prevention or the conservation, development, utilization and disposal of water;

5. Construct and maintain structures. To construct, improve, operate and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this chapter;

6. Plans. To develop comprehensive plans for the conservation of soil resources, for the control and prevention of soil erosion, and for flood prevention or the conservation, development, utilization and disposal of water within the district, which plans shall specify in such detail as may be possible the acts, procedures, performances and avoidances which are necessary or desirable for the effectuation of such plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices and changes in use of land; and to publish such plans and information and bring them to the attention of occupiers of lands within the district;

7. Agent for federal and state agencies; accept gifts; contracts. To act as agent for the United States or any of its agencies, or for this State or any of its agencies, in connection with the acquisition, construction, operation or administration of any project for soil conservation, erosion control, erosion prevention, flood prevention or for the conservation, development, utilization and disposal of water within its boundaries; to accept donations, gifts and contributions in money, services, materials or otherwise from the United States or any of its agencies; or from this State or any of its agencies, and to use or expend such moneys, services, materials or other contributions in carrying on its operations; and to enter into contracts or negotiations with any and all federal agencies having responsibility for the distribution of surplus war or other materials suitable for utilization in soil conservation or water conservation projects for the use thereof; to enter into contracts and negotiate with any agency of the United States Government in any plan related to soil conservation, flood prevention, or the conservation, development, utilization and disposal of water;

8. Sue and be sued; seal; borrow money. To sue and be sued in the name of the district; to have a seal, which seal shall be judicially noticed; to have perpetual succession unless terminated; to make and execute contracts and other instruments necessary or convenient to the exercise of its powers; to borrow money and to execute promissory notes, bonds and other evidences of indebtedness in connection therewith; to make, and from time to time amend and repeal, rules and regulations not inconsistent with this chapter, to carry into effect its purposes and powers;

9. Supervisors may require contributions. As a condition to the extending of any benefits under this chapter to, or the performance of work upon, any lands not owned or controlled by this State or any of its agencies, the supervisors may require contributions in money, services, materials or otherwise to any operations conferring such benefits, and may require land occupiers to enter into such agreements as to the permanent use of such lands as will tend to prevent or control erosion thereon;

10. Cooperate with other districts. To cooperate with any other district organized under this chapter in the exercise of any or all powers conferred in this chapter.

Provisions with respect to the acquisition, operation or disposition of property by other public bodies shall not be applicable to a district organized hereunder unless the Legislature shall specifically so state.

SECTION HISTORY

1965, c. 190, §4 (AMD).



12 §6-A. Farmland registration

In addition to the powers assigned in section 6, a soil and water conservation district shall review applications for the registration of farmland pursuant to Title 7, chapter 2-B. The district shall, by majority vote of the supervisors, certify whether the land described in the application: [1989, c. 478, §2 (NEW).]

1. Acreage. Consists of 5 or more contiguous acres;

[ 1989, c. 478, §2 (NEW) .]

2. Farm products. Includes only land used in the production of farm products, as defined in Title 7, section 52, subsection 3-A, in one of the 2, or 3 of the 5, calendar years preceding the date of application for registration under Title 7, chapter 2-B;

[ RR 2011, c. 2, §7 (COR) .]

3. Relationship to boundary established. Is within 50 feet of any property boundary and that the application includes a depiction of the distance between any area producing farm products under consideration and any property boundary within 50 feet that is sufficient to determine the impact of Title 7, section 56, subsection 1-A on abutting land; and

[ RR 2011, c. 2, §7 (COR) .]

4. Renewal. For farmland registered within the time frame provided under section 53-B, subsection 1, continues to meet the eligibility requirements of Title 7, section 53-A that were in effect at the time the land was registered.

[ 2011, c. 608, §18 (NEW) .]

A district shall complete its review under this section within 60 days of receiving an application. [2011, c. 608, §18 (AMD).]

SECTION HISTORY

1989, c. 478, §2 (NEW). 2007, c. 649, §6 (AMD). RR 2011, c. 2, §7 (COR). 2011, c. 608, §18 (AMD).



12 §7. Discontinuance of districts

At any time after 5 years after the organization of a district under this chapter, any 25 occupiers of land lying within the boundaries of such district may file a petition with the State Department of Agriculture, Conservation and Forestry requesting that the operations of the district be terminated and the existence of the district discontinued. Upon receipt of the petition for the discontinuance of a district, the Department of Agriculture, Conservation and Forestry shall conduct such public hearings and referenda as may be necessary to assist it in the consideration thereof. In conducting such hearings and referenda, the Department of Agriculture, Conservation and Forestry shall adhere substantially to the same procedures and give weight to each of the considerations set forth in section 101, as were followed in the organization of such districts. The Department of Agriculture, Conservation and Forestry may not determine that the continued operation of the district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum shall have been cast in favor of the continuance of such district. [1965, c. 190, §5 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

The State Department of Agriculture, Conservation and Forestry shall not entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with this chapter, more often than once in 5 years. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 190, §§5,6 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).






Subchapter 2: SOIL AND WATER CONSERVATION

12 §51. Membership; seal; rules (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 190, §7 (AMD). 1967, c. 280, (AMD). 1967, c. 494, §10 (AMD). 1967, c. 544, §20 (AMD). 1969, c. 477, §1 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 513, §22 (AMD). 1975, c. 172, (RPR). 1975, c. 770, §61 (AMD). 1983, c. 99, §2 (AMD). 1983, c. 812, §71 (AMD). 1987, c. 578, (AMD). 1989, c. 503, §B54 (AMD). 1991, c. 837, §A28 (AMD). 1995, c. 532, §7 (RP).



12 §51-A. Advisory council established

The State Conservation District Advisory Council, as established by Title 5, section 12004-I, subsection 68-A, advises the commissioner on matters affecting the operations and responsibilities of soil and water conservation districts. The State Conservation District Advisory Council consists of one representative from each of the soil and water conservation districts. The president and vice-president of the Maine Association of Conservation Districts and the State Conservationist of the United States Department of Agriculture, Natural Resources Conservation Service shall serve as ex officio, nonvoting members. The president and vice-president of the Maine Association of Conservation Districts shall also serve as chair and vice-chair. The advisory council shall: [1995, c. 532, §8 (NEW).]

1. Formulation of budget. Consult with the commissioner regarding the formulation of that part of the department's budget that pertains to the operations of the soil and water conservation districts;

[ 1995, c. 532, §8 (NEW) .]

2. Procedures for election of supervisors. Advise the Department of Agriculture, Conservation and Forestry on the appointment of soil and water conservation district supervisors and on procedures for the election of supervisors;

[ 1995, c. 532, §8 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

3. Consult in areas of expertise. Regularly consult with the Department of Agriculture, Conservation and Forestry on matters in which the soil and water conservation districts have individual or collective expertise, including agriculture, forestry, water quality, economic and community development and the protection of landowner rights;

[ 1995, c. 532, §8 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

4. Distribution of grant money. Advise the department on procedures for the distribution of federal, state or private grant money that passes through the department and is intended for the work of soil and water conservation districts; and

[ 1995, c. 532, §8 (NEW) .]

5. Conservation districts. Advise the department regarding the formation or discontinuance of soil and water conservation districts.

[ 1995, c. 532, §8 (NEW) .]

SECTION HISTORY

1995, c. 532, §8 (NEW). 2011, c. 657, Pt. W, §5 (REV).



12 §51-B. Assistance from department

The department shall assist the advisory council and individual soil and water conservation districts to further constructive working relationships with other natural resource agencies of State Government. [1995, c. 532, §9 (NEW).]

SECTION HISTORY

1995, c. 532, §9 (NEW).



12 §52. Legal services; executive director; delegation of powers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 477, §§1,2 (AMD). 1971, c. 594, §§17-A (AMD). 1973, c. 537, §16 (AMD). 1979, c. 732, §19 (AMD). 1991, c. 837, §A29 (AMD). 1995, c. 532, §10 (RP).



12 §53. Officers; terms; quorum; compensation; records (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 477, §1 (AMD). 1983, c. 99, §3 (AMD). 1983, c. 812, §72 (AMD). 1991, c. 837, §A30 (AMD). 1995, c. 532, §11 (RP).



12 §54. Powers and duties

In addition to the duties and powers conferred upon the State Department of Agriculture, Conservation and Forestry, it shall have the following duties and powers: [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

1. Assistance. To offer such assistance as may be appropriate to the supervisors of soil and water conservation districts in the carrying out of any of their powers and programs, and to enter into such agreements as may be appropriate with such districts, with land occupiers and with other state and federal agencies;

[ 1965, c. 190, §9 (AMD) .]

2. Information to supervisors. To keep the supervisors of each of the several districts organized under this chapter informed of the activities and experience of all other districts, and to facilitate an interchange of advice and experience between such districts and cooperation between them;

3. Coordination. To coordinate the programs of the several districts so far as this may be done by advice and consultation;

4. United States and state agencies. To secure the cooperation and assistance of the United States and any of its agencies, and of agencies of this State, in the work of such districts, and in carrying out the functions of the Department of Agriculture, Conservation and Forestry under this chapter; to accept grants, services and materials from any source;

[ 1995, c. 532, §§12, 17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

5. Encourage districts. To disseminate information throughout the State concerning the activities and programs of the districts, and to encourage the formation of such districts in areas where their organization is desirable;

6. Control measures. To carry out preventive and control measures and works of improvement for the control and prevention of soil erosion, flood prevention, or the conservation, development, utilization and disposal of water;

7. Surveys. To conduct surveys, investigations and research relating to the character of soil erosion and floodwater and sediment damages and to the conservation, development, utilization and disposal of water and the preventive and control measures and works of improvement needed, to publish the results of such surveys, investigations and research, and to disseminate information concerning such preventive and control measures and works of improvement;

8. Options; purchases. In addition to any powers conferred by Title 7, section 19, to obtain options upon and to acquire by purchase, exchange, lease, gift, grant, bequest, devise or otherwise any property or rights or interests therein; to maintain, administer and improve any properties acquired; to receive income from such properties and to expend such income in carrying out the purposes and provisions of this chapter; and to sell, lease, or otherwise dispose of any of its real or personal property or interests therein, in furtherance of the purpose and provisions of this chapter, including the conveyance, with or without consideration, of lands or interests therein to soil and water conservation districts for use in carrying out their authorized purposes;

[ 1995, c. 532, §13 (AMD) .]

9. Structures. To construct, improve, operate and maintain such structures as may be necessary or convenient for the prevention of floodwater and sediment damages and for the conservation, development and utilization of the water impounded by such structures for irrigation, recreation, wildlife, municipal and industrial uses;

10. Fund. To have supervision and control of the Soil and Water Conservation Districts Fund which shall consist of all moneys appropriated thereto, and any moneys received as donations, repayments of loans or from other sources. The Department of Agriculture, Conservation and Forestry may use such fund for carrying out any of its authorized functions, for furnishing financial and other assistance to districts, for making allocations of funds to districts, and for making loans to districts under such terms and conditions as the Department of Agriculture, Conservation and Forestry may prescribe. Any balance in this fund, except moneys appropriated by the State, shall not lapse but shall be carried forward from year to year to be expended for the purposes set forth in this subchapter;

[ 1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

11. Sponsor. To serve as a sponsoring or cosponsoring local organization, within the meaning of the term as used in Public Law 566, as amended, Watershed Protection and Flood Prevention Act, and to serve as a sponsoring or cosponsoring local organization where a watershed is situated wholly or in part within the geographical boundaries of any unorganized territory or territories.

[ 1979, c. 541, Pt. A, §115 (AMD) .]

12. Entry on lands and structures. The Department of Agriculture, Conservation and Forestry or its authorized agents shall have the right to enter upon any private or public lands for the purpose of inspecting dams and appurtenant structures. The Department of Agriculture, Conservation and Forestry shall seek the permission of the landowner, prior to exercising this right and shall not exercise this right until a reasonable effort has been made to obtain said permission.

[ 1973, c. 103, §1 (NEW); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1965, c. 190, §§8-10 (AMD). 1967, c. 494, §11 (AMD). 1969, c. 477, §1 (AMD). 1973, c. 103, §1 (AMD). 1979, c. 541, §A115 (AMD). 1995, c. 532, §§12,13,17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §54-A. Budget

That part of the department's budget that pertains to the operations of the soil and water conservation districts must be separately identified as a major budget area within the department's budget. [1995, c. 532, §14 (NEW).]

SECTION HISTORY

1995, c. 532, §14 (NEW).



12 §55. Exemptions

Exempted from this subchapter are all dams and projects licensed by or subject to the jurisdiction of the Federal Power Commission under Part I of the Federal Power Act. [1973, c. 103, §2 (NEW).]

SECTION HISTORY

1973, c. 103, §2 (NEW).






Subchapter 3: SUPERVISORS

12 §101. Nominations, elections and appointments of supervisors

1. Elections of supervisors. The governing body of each district consists of a board of 5 supervisors. Three of the supervisors must be elected. Petitions may be filed to nominate candidates for election as supervisors of each district. When the district is first created, nominating petitions must be filed with, and the election must be conducted by, the department. After the creation of the district, nominating petitions must be filed with, and the election must be conducted by, each district. Nominating petitions must be subscribed by 25 or more registered voters residing within the district, as certified and sworn by the person submitting the petition and subject to such verification as the department or district may require. Registered voters may sign petitions to nominate more than one candidate for supervisor. The department or district shall give notice of the time for making nominations and the time and manner in which the election will occur. Registered voters residing within the district are eligible to vote in an election. When a district is first created, the 3 nominated candidates who receive the largest number of votes in the election are the elected supervisors of the district. Terms of elected supervisors are staggered, with the candidate receiving the largest number of votes initially elected to a 3-year term, the candidate receiving the 2nd largest number of votes initially elected to a 2-year term and the candidate receiving the 3rd largest number of votes initially elected to a one-year term. Thereafter, the term of office of each elected supervisor is 3 years. Following an election, the results must be published in a newspaper of general circulation in the district, and the names of those elected must be certified by the commissioner. The commissioner may adopt rules or prescribe procedures governing elections, which may include elections by mail or other procedures the commissioner finds to be fair and efficient. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 138, §1 (NEW) .]

2. Appointments of supervisors. In each district, 2 supervisors must be appointed by the commissioner, taking into consideration the various interests of the district in agriculture, forestry, wildlife, recreation and community and regional development. The appointees must be qualified by training and experience to perform their duties. The terms of the appointed supervisors must be staggered, with the first appointed supervisor initially appointed to a one-year term and the 2nd appointed supervisor initially appointed to a 2-year term. Thereafter, the term of office of each appointed supervisor is 3 years.

[ 1999, c. 138, §1 (NEW) .]

3. Tenure. A supervisor shall continue to hold office until the supervisor's successor has been elected or appointed and has qualified pursuant to subsection 2.

[ 1999, c. 138, §1 (NEW) .]

4. Vacancies. A vacancy for the unexpired term of an appointed supervisor must be filled through appointment by the commissioner as described in this section. A vacancy for the unexpired term of an elected supervisor may be temporarily filled by the commissioner through appointment of an associate supervisor designated with voting authority in accordance with section 103. This appointment is effective only until the district holds an election as necessitated by the expiration of the term of any elected supervisor.

[ 1999, c. 138, §1 (NEW) .]

SECTION HISTORY

1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 1999, c. 138, §1 (RPR).



12 §102. Duties of supervisors and district employees

1. Supervisors. A majority of the supervisors constitute a quorum, and the vote of a majority of the quorum present constitutes an action by the board. The supervisors shall elect one of their members to be chair and may, from time to time, change such designation. As determined by the board, and to the extent funds are available for this purpose, a supervisor may receive reasonable compensation for services and other expenses, including travel necessarily incurred in the discharge of the supervisor's duties.

[ 1999, c. 138, §2 (NEW) .]

2. Employees and others. The supervisors may employ a secretary and such other employees and contractors as they require in the performance of their duties. The supervisors may call upon the Attorney General for legal services. The supervisors shall require the execution of surety bonds for all employees and officers who are entrusted with funds or valuable property.

[ 1999, c. 138, §2 (NEW) .]

3. Delegation. Subject to their appropriate supervision, the supervisors may delegate the work of the district to one or more of their members of the district or to their employees or agents as they determine necessary for the conduct of the district's business.

[ 1999, c. 138, §2 (NEW) .]

4. Records. The supervisors shall provide for the keeping of accurate records of their actions, proceedings and other business of the district. The supervisors shall furnish to the commissioner any records or information that the commissioner may request concerning the performance of the district's business.

[ 1999, c. 138, §2 (NEW) .]

SECTION HISTORY

1965, c. 190, §§11,12 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §§15,17 (AMD). 1999, c. 138, §2 (RPR).



12 §103. Associate supervisors

1. Appointment of associate supervisors. By unanimous vote, the board of supervisors of a district established according to section 102 may appoint individuals with training and experience relevant to the duties of the supervisors to serve as associate supervisors.

By unanimous vote, the board of supervisors may designate one or more of the associate supervisors to have voting authority. The board shall maintain a list of individuals designated to have voting authority and shall submit that list to the department. Employees of the district and contract providers to the district may be appointed as associate supervisors but may not be accorded this voting authority. The voting authority accorded associate supervisors is limited under subsection 2.

[ 1997, c. 105, §1 (NEW) .]

2. Limits on voting authority. When only 2 supervisors are present at a regularly scheduled board meeting, the chair of the meeting may appoint an associate supervisor present and with designated voting authority to serve as a supervisor for that meeting, thereby establishing a quorum. The designated associate supervisor has full voting rights of a supervisor for that meeting.

[ 1997, c. 105, §1 (NEW) .]

SECTION HISTORY

1997, c. 105, §1 (NEW).






Subchapter 4: FORMATION OF DISTRICTS

12 §151. Petition for creation

Any 25 occupiers of land lying within the limits of the territory proposed to be organized into a district may file a petition with the State Department of Agriculture, Conservation and Forestry asking that a soil and water conservation district be organized to function in the territory described in the petition. Such petition shall set forth: [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

1. Name. The proposed name of said district;

2. Need. That there is need, in the interest of the public health, safety and welfare, for a district to function in the territory described in the petition;

3. Description. A description of the territory proposed to be organized as a district;

4. Referendum. A request that the Department of Agriculture, Conservation and Forestry duly define the boundaries for such district; that a referendum be held within the territory so defined on the question of the creation of a soil and water conservation district in such territory; and that the Department of Agriculture, Conservation and Forestry determine that such a district be created.

[ 1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

Where more than one petition is filed covering parts of the same territory, the Department of Agriculture, Conservation and Forestry may consolidate all or any such petitions. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 190, §§13,14 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §152. Hearing; determination

Within 30 days after such a petition has been filed with the Department of Agriculture, Conservation and Forestry, it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity, in the interest of the public health, safety and welfare, of the creation of such district, upon the question of the appropriate boundaries to be assigned to such district and upon all questions relevant to such inquiries. All occupiers of land within the limits of the territory described in the petition, and of lands within any territory considered for addition to such described territory, and all other interested parties shall have the right to attend such hearings and to be heard. If it shall appear upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearing shall be given throughout the entire area considered for inclusion in the district, and such further hearing held. After such hearing, if the committee shall determine, upon the facts presented at such hearing and upon such other relevant facts and information as may be available, that there is need, in the interest of the public health, safety and welfare, for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall define the boundaries of such district. In making such determination and in defining such boundaries, the Department of Agriculture, Conservation and Forestry shall give due weight and consideration to the topography of the area considered and of the state, the composition of soils in the proposed district, the distribution of erosion, the prevailing land-use practices, the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries, the relation of the proposed area to existing watersheds and agricultural regions, and to other districts already organized under this chapter, and such other physical, geographical and economic factors as are relevant. The territory to be included within such boundaries need not be contiguous. If the Department of Agriculture, Conservation and Forestry shall determine after such hearing, after due consideration of the said relevant facts, that there is no need for a soil and water conservation district to function in the territory, or any part thereof, considered at the hearing, it shall make and record such determination and shall deny the petition. After 6 months shall have expired from the date of the denial of any such petition, subsequent petitions covering the same or substantially the same territory may be filed, new hearings held and determinations made thereon. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 190, §§15,15-A (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §153. Referendum

After the Department of Agriculture, Conservation and Forestry has made and recorded a determination that there is need for the organization of a district in a particular territory and has defined the boundaries thereof, it shall consider the question whether the operation of a district within such boundaries is administratively practicable and feasible. To assist the Department of Agriculture, Conservation and Forestry in the determination of such administrative practicability and feasibility, it shall, within a reasonable time after entry of the finding that there is need for the organization of the proposed district, cause due notice of a referendum to be given, and hold such referendum within the proposed district. The question shall be submitted by ballots. The usual voting places available for regular elections within the district shall be available for the purposes of such referenda, and city and town officials are directed to assist in the carrying out of such referenda. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

All occupiers of lands lying within the boundaries of the territory, as determined by the State Department of Agriculture, Conservation and Forestry, and only such land occupiers, shall be eligible to vote in such referendum. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1965, c. 190, §16 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §154. Expenses; regulations; informalities

The Department of Agriculture, Conservation and Forestry shall pay all expenses for the issuance of such notices and the conduct of such hearings and referenda. It shall issue appropriate regulations governing the conduct of such hearings and referenda. No informalities in the conduct thereof shall invalidate said referendum. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §155. Results of referendum; determination

The Department of Agriculture, Conservation and Forestry shall publish the result of such referendum in a newspaper of general circulation in the territory affected and shall thereafter again consider and determine whether the operation of the district is administratively practicable and feasible. If the Department of Agriculture, Conservation and Forestry shall determine that the operation of such district is not administratively practicable and feasible, it shall record such determination and deny the petition. If the Department of Agriculture, Conservation and Forestry shall determine that the operation of such district is administratively practicable and feasible, it shall record such determination and shall proceed with the organization of the district in the manner provided. In making such determination, the Department of Agriculture, Conservation and Forestry shall give due regard and weight to the attitude of the occupiers of lands lying within the defined boundaries, the number of land occupiers eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the creation of the district to the total number of votes cast, the probable expense of carrying on erosion-control operations within such district and such other economic and social factors as may be relevant to such determination. The Department of Agriculture, Conservation and Forestry shall not have authority to determine that the operation of the proposed district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum shall have been cast in favor of the creation of such district. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §156. Appointment of governing body; application to Secretary of State

If the Department of Agriculture, Conservation and Forestry shall determine that the operation of the proposed district is administratively practicable and feasible, it shall appoint 2 supervisors to act, with the 3 supervisors elected, as the governing body of the district. Such district shall be an agency of the State and a public body corporate and politic, upon the taking of the following proceedings: [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

The 2 appointed supervisors shall present to the Secretary of State an application signed by them, which shall set forth:

1. Petition. That a petition for the creation of the district was filed with the State Department of Agriculture, Conservation and Forestry, and that the proceedings specified in this chapter were taken pursuant to such petition; that the application is being filed in order to complete the organization of the district; and that the Department of Agriculture, Conservation and Forestry has appointed them as supervisors;

[ 1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Supervisors. The name and official residence of each of the supervisors, together with a certified copy of the appointments evidencing their right to office;

3. Term of office. The term of office of each of the supervisors;

4. Name of district. The name which is proposed for the district.

The application shall be subscribed and sworn to by each of the said supervisors. The application shall be accompanied by a statement by the State Department of Agriculture, Conservation and Forestry, which shall certify that a petition was filed, notice issued and hearing held; that the Department of Agriculture, Conservation and Forestry did duly determine that there is need for a soil and water conservation district to function in the proposed territory and it did define the boundaries thereof; that notice was given and a referendum held on the question of the creation of such district, and that the result of such referendum showed a majority of the votes cast to be in favor of the creation of the district; that thereafter the Department of Agriculture, Conservation and Forestry did duly determine that the operation of the proposed district is administratively practicable and feasible. The said statement shall set forth the boundaries of the district as they have been defined by the Department of Agriculture, Conservation and Forestry. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

The Secretary of State shall file the application and statement and shall record them in an appropriate book of record in his office. When the application and statement have been made, filed and recorded, the district shall constitute an agency of the State and a public body corporate and politic. The Secretary of State shall make and issue to the said supervisors a certificate, under the seal of the State, of the due organization of the said district, and shall record a copy of such certificate with the application and statement.

SECTION HISTORY

1965, c. 190, §§17,18 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §157. Subsequent petitions

After 6 months shall have expired from the date of entry of a determination by the Department of Agriculture, Conservation and Forestry that operation of a proposed district is not administratively practicable and feasible, and denial of a petition, subsequent petitions may be filed and action taken by the Department of Agriculture, Conservation and Forestry. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §158. Petition for additional territory

Petitions for including additional territory within an existing district may be filed with the Department of Agriculture, Conservation and Forestry, and the proceedings provided for in the case of petitions to organize a district shall be observed in the case of petitions for such inclusion. Where the total number of land occupiers in the area proposed for inclusion shall be less than 25, the petition may be filed when signed by a majority of the occupiers of such area, and in such case no hearing or referendum need be held. In referenda upon petitions for such inclusion, all occupiers of land lying within the proposed additional area shall be eligible to vote. [1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).






Subchapter 5: FINANCES

12 §201. Allocation of funds

1. Department of Agriculture, Conservation and Forestry to districts. Unless otherwise provided by law, moneys which may be under the control of the Department of Agriculture, Conservation and Forestry in the Soil and Water Conservation Districts Fund, or in any other account, shall be allocated by the State Department of Agriculture, Conservation and Forestry among the districts already organized or to be organized, in accordance with the procedure specified in subsection 2. All moneys allocated to any district by the said Department of Agriculture, Conservation and Forestry shall be available to the supervisors of such district for all administrative and other expenses of the district under this chapter.

[ 1969, c. 477, §1 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Budget and allocations. Allocations to soil and water conservation districts shall be made on the basis of a budget submitted by each district to the Department of Agriculture, Conservation and Forestry by February 1st of each year. In making such allocations of such moneys, the Department of Agriculture, Conservation and Forestry shall retain an amount estimated by it to be adequate to enable it to make subsequent allocations in accordance with this section from time to time among newly organized districts.

[ 1967, c. 494, §12 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1965, c. 190, §19 (AMD). 1967, c. 494, §12 (AMD). 1969, c. 477, §1 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).






Subchapter 6: FUND TO ENCOURAGE LOCAL SOIL AND WATER CONSERVATION PROJECTS

12 §205. Findings and purposes

The Legislature finds that the conservation of soil and water are essential to the continued productivity of our agricultural lands and the purity of our waters. Yet the economic realities of modern farming have led to more intensive cultivating methods which exhaust topsoil and erode croplands faster than ever before. Presently, Maine's average rate of soil loss is approximately twice the sustainable rate of erosion. Approximately 15% of the state's eroded soil finds its way into our lakes and streams, which become polluted by the fine sediments, fertilizers and pesticides they carry. Additionally, the overwhelming majority of Maine's livestock and poultry farms are unequipped to productively use or cleanly dispose of animal wastes. The improper handling of animal wastes contributes both to soil depletion and water pollution. [1983, c. 522, (NEW).]

Conservation programs and practices initiated and encouraged by the Department of Agriculture, Conservation and Forestry, Maine's 16 soil and water conservation districts and federal conservation agencies have been demonstrably effective in reducing soil loss and implementing animal waste management plans. Resource conservation demands a continuing commitment of both financial and human resources. Many conservation practices have limited lifetimes or require annual maintenance. Changing agricultural production methods and technologies also require new cropping arrangements and new erosion control systems. [1983, c. 522, (NEW); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

Virtually all public financing for conservation practices in Maine, 98¢ of every government dollar spent, has been provided by the Federal Government, but the amount of federal spending has been steadily decreasing in constant dollars since 1972. Even under federally-funded programs, the farmer-landowner has been responsible for 25% to 100% of project costs. Because of low financial returns, many concerned farmers have been unable to set aside the money to finance their share of installation costs for conservation systems. [1983, c. 522, (NEW).]

To continue the progress already made in soil and water conservation, State Government will need to assume a greater share of conservation spending than it has in the past. It is the intent of the Legislature that the largest portion of new funding be devoted to the development of innovative conservation projects by the soil and water conservation districts. [1983, c. 522, (NEW).]

SECTION HISTORY

1983, c. 522, (NEW). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §206. Establishment of fund

There is established a fund to encourage local soil and water conservation projects. The fund shall consist of all moneys appropriated to it and any moneys received as donations or from other sources. Moneys in this fund shall be disbursed periodically by the Department of Agriculture, Conservation and Forestry on a competitive basis to one or more of the soil and water conservation districts for the funding of innovative soil and water conservation projects. Any balance in this fund, except moneys appropriated by the State, shall not lapse, but shall be carried forward from year to year to be expended for the purposes set forth in this subchapter. The Department of Agriculture, Conservation and Forestry shall establish by rule criteria for project submission, evaluation and selection. These criteria shall, among other factors, address priority of need, boldness of approach, program feasibility and reproducibility and verification of results. The Department of Agriculture, Conservation and Forestry may impose such conditions on the use of funds awarded as in its judgment are best suited to accomplish the purposes of this subchapter and insure that moneys awarded by the Department of Agriculture, Conservation and Forestry are properly spent by the districts. Any final decision of the Department of Agriculture, Conservation and Forestry to fund a project or to not fund a project shall constitute "final agency action" for purposes of Title 5, chapter 375, subchapter IV. The Department of Agriculture, Conservation and Forestry shall submit an annual report on the status of the Challenge Grant Program to the joint standing committees of the Legislature having jurisdiction over agriculture and audit and program review, as well as the Finance Authority of Maine for public hearing and critique. [1985, c. 481, Pt. A, §20 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1983, c. 522, (NEW). 1985, c. 481, §A20 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 657, Pt. W, §5 (REV).









Chapter 3: COOPERATIVE SOIL SURVEY

12 §211. Legislative findings

It is the intent of the Legislature to provide for the state contribution to the Cooperative Soil Survey of the State of Maine. The Cooperative Soil Survey, conducted nationally by the United States Department of Agriculture, Soil Conservation Service, is the systematic inventory of the soils of the State. This basic soils data is of great value in the guidance of sound land use planning. [1969, c. 509, §1 (NEW).]

SECTION HISTORY

1969, c. 509, §1 (NEW).



12 §212. General provisions

1. Data. The Department of Agriculture, Conservation and Forestry shall gather and compile soils data and information of the State. It shall present this information in printed maps and reports for the general public.

[ 1979, c. 541, Pt. A, §116 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Professional soil scientists. The Department of Agriculture, Conservation and Forestry may employ professional soil scientists, subject to the Civil Service Law, to perform soils mapping in Maine. The Department of Agriculture, Conservation and Forestry may contract with other state or federal agencies as appropriate to accomplish necessary soils mapping within this State.

[ 1985, c. 785, Pt. B, §57 (AMD); 1995, c. 532, §17 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

3. Interdepartmental cooperation. The Department of Agriculture, Conservation and Forestry shall consult with other state resource agencies in setting priorities of soils mapping and the publication of interim soils reports.

[ 2011, c. 655, Pt. JJ, §5 (AMD); 2011, c. 655, Pt. JJ, §41 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1969, c. 509, §1 (NEW). 1979, c. 541, §A116 (AMD). 1985, c. 785, §B57 (AMD). 1995, c. 532, §17 (AMD). 2011, c. 655, Pt. JJ, §5 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §5 (REV).






Chapter 5: ABANDONED DAMS

12 §251. Purpose and scope (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §1 (NEW). 1983, c. 417, §1 (RP).



12 §252. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §1 (NEW). 1981, c. 56, §1 (AMD). 1983, c. 417, §1 (RP).



12 §253. Abandonment and new ownership of dams (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §1 (NEW). 1981, c. 56, §§2-7 (AMD). 1983, c. 417, §1 (RP).



12 §254. Miscellaneous (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 787, §1 (NEW). 1981, c. 56, §8 (AMD). 1983, c. 417, §1 (RP).






Chapter 6: NEGLECTED DAMS

12 §301. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1983, c. 417, §1 (RP).



12 §302. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1979, c. 127, §63 (AMD). 1981, c. 56, §9 (AMD). 1983, c. 417, §1 (RP).



12 §303. Registration of ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1981, c. 56, §§10,11 (AMD). 1983, c. 417, §1 (RP).



12 §304. Establishment of water levels (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1977, c. 694, §§198-203 (AMD). 1981, c. 56, §§12-17 (AMD). 1983, c. 417, §1 (RP).



12 §305. Maintenance of dams (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1979, c. 127, §64 (AMD). 1981, c. 56, §18 (AMD). 1983, c. 417, §1 (RP).



12 §306. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1977, c. 694, §204 (AMD). 1981, c. 56, §19 (AMD). 1983, c. 417, §1 (RP).



12 §307. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1977, c. 694, §205 (AMD). 1981, c. 56, §20 (AMD). 1983, c. 417, §1 (RP).



12 §308. Miscellaneous (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 542, (NEW). 1977, c. 78, §38 (AMD). 1983, c. 417, §1 (RP).









Part 2: FORESTS, PARKS, LAKES AND RIVERS

Chapter 200: MAINE'S RIVERS

12 §401. Maine's rivers

The Legislature finds: [1983, c. 458, §1 (NEW).]

1. Rivers and streams a natural resource. That the State's nearly 32,000 miles of rivers and streams comprise one of its most important natural resources, historically vital to the state's commerce and industry and to the quality of life enjoyed by Maine people;

[ 1983, c. 458, §1 (NEW) .]

2. Increase in value of rivers and streams. That the value of its rivers and streams has increased in recent years due to the improvement in the quality of their waters, the restoration of their fisheries, the growth in demand for hydropower and the expanding interest in river recreation activities, leading at times to conflict among these uses;

[ 1983, c. 458, §1 (NEW) .]

3. Use of rivers and streams. That its rivers and streams afford the state's people with major opportunities for the enjoyment of nature's beauty, unique recreational activities and solace from an industrialized society, as well as for economic expansion through the development of hydropower, the revitalization of waterfronts and ports and the attraction of both tourists and desirable new industries; and

[ 1983, c. 458, §1 (NEW) .]

4. Policy. That the best interests of the state's people are served by a policy which recognizes the importance that their rivers and streams have for meeting portions of several public needs, provides guidance for striking a balance among the various uses which affords the public maximum benefit and seeks harmony rather than conflict among these uses.

[ 1983, c. 458, §1 (NEW) .]

SECTION HISTORY

1983, c. 458, §1 (NEW).



12 §402. Declaration of policy

In its role as trustee of the public waters, the Legislature declares that the well-being of the citizens of this State depends on striking a carefully considered and well-reasoned balance among the competing uses of the state's rivers and streams. Further, the Legislature declares that such a balance shall: [1983, c. 458, §1 (NEW).]

1. Restoration of water. Restore waters to a condition clean enough to allow fishing and swimming in all our rivers and streams;

[ 1983, c. 458, §1 (NEW) .]

2. Revitalization of waterfronts. Revitalize waterfronts and ports;

[ 1983, c. 458, §1 (NEW) .]

3. Maintenance of scenic beauty. Maintain, even in areas where development occurs, the scenic beauty and character of our rivers;

[ 1983, c. 458, §1 (NEW) .]

4. Interests of riparian owners. Recognize and respect the rightful interests of riparian owners;

[ 1983, c. 458, §1 (NEW) .]

5. Increase hydroelectric power. Increase the hydroelectric power available to replace foreign oil in the State;

[ 1983, c. 458, §1 (NEW) .]

6. Hydropower development. Streamline procedures to facilitate hydropower development under reasoned environmental, technical and public safety constraints;

[ 1983, c. 458, §1 (NEW) .]

7. Fisheries. Restore anadromous fisheries and improve the productivity of inland fisheries;

[ 1983, c. 458, §1 (NEW) .]

8. Recreation. Expand the opportunities for outdoor recreation; and

[ 1983, c. 458, §1 (NEW) .]

9. Outstanding river stretches. Protect the special resource values of the flowing waters and shorelands of the State's most outstanding river stretches, as identified by the former Department of Conservation's 1982 Maine Rivers Study and as specifically delineated in this chapter.

[ 2013, c. 405, Pt. D, §6 (AMD) .]

Further, the Legislature finds that with careful planning our foreseeable needs for all of these uses may be reasonably integrated harmoniously with one another on the state's 32,000 miles of rivers and streams. [1983, c. 458, §1 (NEW).]

SECTION HISTORY

1983, c. 458, §1 (NEW). 2013, c. 405, Pt. D, §6 (AMD).



12 §403. Special protection for outstanding rivers

The Legislature declares that certain rivers, because of their unparalleled natural and recreational values, provide irreplaceable social and economic benefits to the people in their existing state. It is the Legislature's intent that no new dams be constructed on these river and stream segments without the specific authorization of the Legislature, that no new water diversion, which would constitute a hydropower project pursuant to Title 38, section 632, and which would bypass all or part of the natural course of these river and stream segments, be constructed without the specific authorization of the Legislature and that additional development or redevelopment of dams existing on these segments, as of September 23, 1983, shall be designed and executed in a manner that either enhances or does not diminish the significant resource values of these river segments identified by the 1982 Maine Rivers Study. No license or permit under Title 38, sections 630 to 636 may be issued for construction of new dams on the river and stream segments subject to this special protection without the specific authorization of the Legislature, for the construction of any water diversion project which would constitute a hydropower project pursuant to Title 38, section 632, and which would bypass all or part of the natural course of river and stream segments subject to this special protection without the specific authorization of the Legislature or for additional development or redevelopment of existing dams on the river and stream segments subject to this special protection where the additional development or redevelopment diminishes the significant resource values of these river and stream segments. [1987, c. 717, §1 (AMD).]

Further, the Legislature finds that projects inconsistent with this policy on new dams and diversion projects, which constitute hydropower projects pursuant to Title 38, section 632, and redevelopment of existing dams will alter the physical and chemical characteristics and designated uses of the waters of these river and stream segments. It finds that these impacts are unacceptable and constitute violations of the State's water quality standards. The Legislature directs that no project which fails to meet the requirements of this section may be certified under the United States Clean Water Act, Section 401. [1987, c. 717, §1 (AMD).]

For purposes of this section, outstanding river and stream segments meriting special protection shall include: [1983, c. 458, §1 (NEW).]

1. Allagash River. The Allagash River from Gerald Brook in Allagash up to but not including the Churchill Dam in T.10, R.12, W.E.L.S., including its tributaries the Musquacook Stream from the Allagash River to the outlet of Third Musquacook Lake in T. 11, R. 11, W.E.L.S.; Allagash Stream from its inlet to Chamberlain Lake to the outlet of Allagash Pond in T.9, R.15, W.E.L.S.; and Chemquasabamticook Stream from its inlet into Long Lake to the outlet of Chemquasabamticook Lake, excluding Round Pond in T.13, R.12, W.E.L.S., Harvey Pond, Long Lake, Umsaskis Lake, Musquacook Lakes (1-2), Little Round Pond in T.8, R.13, W.E.L.S., Allagash Lake and Clayton Lake;

[ 1983, c. 458, §1 (NEW) .]

2. Aroostook River. The Aroostook River from and including the Sheridan Dam in Ashland to Millinocket Stream, including its tributaries Millinocket Stream from the Aroostook River to the outlet of Millinocket Lake; Munsungan Stream from the Aroostook River to the outlet of Little Munsungan Lake; St. Croix Stream from the Aroostook River to Hall Brook in T.9, R.5, W.E.L.S.; and the Big Machias River from the Aroostook River to the outlet of Big Machias Lake, excluding Round Pond in T.7, R.9, W.E.L.S.;

[ 1983, c. 458, §1 (NEW) .]

3. Dead River. The Dead River from the Kennebec River to the upstream limit of Big Eddy;

[ 1983, c. 458, §1 (NEW) .]

4. Dennys River. The Dennys River from Hinckley Point in Dennysville to the outlet of Meddybemps Lake;

[ 1983, c. 458, §1 (NEW) .]

5. East Machias River. The East Machias River, including the Maine River, from the Route 191 Mill Memorial Bridge in East Machias to the outlet of Pocomoonshine Lake, excluding Hadley Lake, Second Lake, Round Lake, Crawford Lake, Lower Mud Lake and Upper Mud Lake;

[ 1983, c. 530, §5 (AMD) .]

6. Fish River. The Fish River from its inlet into St. Froid Lake in T.14, R. 7, W.E.L.S. to the outlet of Mud Pond in T.13, R. 8, W.E.L.S., excluding Portage Lake, Round Pond and Fish River Lake.

[ 1983, c. 458, §1 (NEW) .]

7. Kennebec River. The Kennebec River from Bay Point in Georgetown to its confluence with the Sebasticook River in Winslow and from the confluence of the Dead River with the Kennebec River up to, but not including, the Harris Dam in Indian Stream Township;

[ 2007, c. 364, §1 (AMD) .]

8. Machias River. The Machias River, including Fourth and Fifth Lake Streams, from Fort O'Brien in Machias to the outlet of Fifth Machias Lake, including its tributaries the West Branch Machias River from the Machias River to the outlet of Lower Sabao Lake; Old Stream from the Machias River to the outlet of First Lake; and Mopang Stream from the Machias River to the outlet of Mopang Second Lake, excluding Machias Lakes (1-4), Lower Pond and Mopang First Lake;

[ 1983, c. 458, §1 (NEW) .]

9. Mattawamkeag River. The Mattawamkeag River from the Penobscot River to the Mattawamkeag and Kingman Township townline.

[ 1983, c. 458, §1 (NEW) .]

10. Moose River. The Moose River from its inlet into Attean Pond to its confluence with Number One Brook in Beattie Township;

[ 1983, c. 458, §1 (NEW) .]

11. Narraguagus River. The Narraguagus River from the Route 1 bridge in Cherryfield to the outlet of Eagle Lake, excluding Beddington Lake and Deer Lake;

[ 1983, c. 458, §1 (NEW) .]

12. Penobscot River. The Penobscot River, including the Eastern Channel, from Sandy Point in Stockton Springs up to, but not including, the Veazie Dam, including its tributaries the West Branch of the Penobscot from its inlet into Ambajejus Lake to the western Boundary of T.3, R.10, and from its inlet into Chesuncook Lake up to, but not including, the dam at Seboomook Lake; the East Branch Penobscot River from the Penobscot River up to, but not including, the dam at the outlet of Grand Lake Matagamon; the Wassataquoik Stream from the East Branch of the Penobscot River to Annis Brook in T.4, R.9, W.E.L.S.; the Webster Brook from its inlet into Grand Lake Matagamon up to, but not including, Telos Dam in T.6, R.11, W.E.L.S.; the Seboeis River from the East Branch of the Penobscot River to the outlet of Snowshoe Lake; and the Sawtelle Brook from the Seboeis River up to, but not including, the dam at the outlet of Sawtelle Deadwater, excluding Passamagamet Lake, Webster Lake, White Horse Lake and Snowshoe Lake;

[ 1983, c. 530, §6 (AMD) .]

13. Pleasant River. The Pleasant River from Seavey Point in Addison to the outlet of Pleasant River Lake;

[ 1983, c. 458, §1 (NEW) .]

14. Rapid River. The Rapid River from the Magalloway Plantation and Upton townline to the outlet of Pond in the River;

[ 1983, c. 458, §1 (NEW) .]

15. Saco River. The Saco River from the Little Ossipee River to the New Hampshire border;

[ 1983, c. 458, §1 (NEW) .]

16. St. John River. The St. John River from one mile above the foot of Big Rapids in Allagash to the Baker Branch, including its tributaries the Big Black River from the St. John River to the Canadian border; the Northwest Branch from the St. John River to the outlet of Beaver Pond in T.12, R.17, W.E.L.S.; the Southwest Branch from the Baker Branch to 5 miles downstream of the Canadian border; and the Baker Branch from the St. John River to 1.5 miles below Baker Lake;

[ 1983, c. 458, §1 (NEW) .]

17. Sheepscot River. The Sheepscot River from the Route 1 bridge in Wiscasset to Halldale Road in Montville, excluding Long Pond and Sheepscot Pond, including its tributaries the West Branch of the Sheepscot from its confluence with the Sheepscot River in Whitefield to the outlet of Branch Pond in China; and

[ 1983, c. 458, §1 (NEW) .]

18. West Branch Pleasant River. The West Branch Pleasant River from the East Branch to the outlet of Fourth West Branch Pond in Shawtown Township, excluding Silver Lake and West Branch Ponds (1-3).

[ 1983, c. 458, §1 (NEW) .]

SECTION HISTORY

1983, c. 458, §1 (NEW). 1983, c. 530, §§5-7 (AMD). 1987, c. 717, §1 (AMD). 2007, c. 364, §1 (AMD).



12 §403-A. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 717, §2 (NEW).]

1. Existing dam. "Existing dam" means any man-made barrier across a river segment identified in this chapter which impounds water and has not deteriorated or been breached or modified to the point where it no longer impounds water at 50% or more of its design level at normal flows.

[ 1987, c. 717, §2 (NEW) .]

SECTION HISTORY

1987, c. 717, §2 (NEW).



12 §404. Finance Authority of Maine

The Finance Authority of Maine may not finance any energy generating system project under Title 10, chapter 110, if that project is located in whole or in part on any river listed in section 403. [1987, c. 393, §16 (AMD).]

SECTION HISTORY

1983, c. 458, §1 (NEW). 1987, c. 393, §16 (AMD).



12 §405. St. Croix River (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §1 (NEW). MRSA T. 12, §405, sub-§4 (RP).



12 §405-A. St. Croix River

1. Special consideration. In consideration of the special status of the St. Croix River as an international boundary governed in part by the International Joint Commission and the Province of New Brunswick, the Legislature establishes the following provisions.

[ 1987, c. 635, (NEW) .]

2. Commercial, industrial or residential development. Except as provided in this subsection, no person may undertake any further commercial, industrial or residential development in the area within 250 feet of the St. Croix River from the Grand Falls flowage to the north end of Wingdam Island. The following activities shall be exempt from these provisions:

A. Development of hydroelectric or other dams, plants and related facilities or improvements subject to the conditions described in subsection 3; [1987, c. 635, (NEW).]

B. A bridge at Vanceboro; [1987, c. 635, (NEW).]

C. A haul road from Grand Falls; [1987, c. 635, (NEW).]

D. Activities and developments related to timber harvesting, mining or extraction of sand and gravel; and [1987, c. 635, (NEW).]

E. Any recreational management activity conducted or approved by the State. [1987, c. 635, (NEW).]

[ 1987, c. 635, (NEW) .]

3. New hydroelectric dams. No person may develop new hydroelectric dams on the St. Croix River from Grand Falls to the north end of Wingdam Island without first:

A. Having performed a feasibility study, by a qualified consultant, approved by the Governor to examine the alternative potentials for hydropower development downstream from Grand Falls and having made the findings available to the State for review; [1987, c. 635, (NEW).]

B. Having consulted with the office of the Governor or other agency of the State, designated by the Governor, regarding the feasibility of this downstream development; [1987, c. 635, (NEW).]

C. Having determined that there exists no economically feasible site downstream from Grand Falls; and [1987, c. 635, (NEW).]

D. Having consulted with the St. Croix International Waterway Commission. [1987, c. 635, (NEW).]

If the State disagrees with any of the assumptions, findings or conclusions of the economic feasibility study, the comments of the State shall be considered and responded to by the consultant. These comments and the responses of the consultant shall be noted in the final report of the economic feasibility study.

[ 1987, c. 635, (NEW) .]

4. Review. The Governor's Energy Office shall review the status of hydropower development on the St. Croix River and shall report to the joint standing committee of the Legislature having jurisdiction over energy and natural resources by January 1, 2013 and every 5 years thereafter. The report must include any recommendations for changes in the provisions of this section together with the justification for the changes. If the St. Croix River is included in any legislative Act or regulation that directly or indirectly has as its effect the essential prohibition of construction of new dams or development or redevelopment of existing dams on the St. Croix River, this section is repealed on the effective date of that Act or regulation.

[ 2011, c. 655, Pt. MM, §11 (AMD); 2011, c. 655, Pt. MM, §26 (AFF) .]

SECTION HISTORY

1987, c. 635, (NEW). 2011, c. 655, Pt. MM, §11 (AMD). 2011, c. 655, Pt. MM, §26 (AFF).



12 §406. Report (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §1 (NEW). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 655, Pt. EE, §16 (RP).



12 §407. Comprehensive river resource management plans

The Department of Agriculture, Conservation and Forestry, with assistance from the Department of Inland Fisheries and Wildlife, the Department of Marine Resources, the Department of Environmental Protection, the Governor's Energy Office and other state agencies as needed, shall develop, subject to the Maine Administrative Procedure Act, Title 5, chapter 375, a comprehensive river resource management plan for each watershed with a hydropower project licensed under the Federal Power Act or to be licensed under the Federal Power Act. These plans must provide a basis for state agency comments, recommendations and permitting decisions and at a minimum include, as applicable, minimum flows, impoundment level regimes, upstream and downstream fish passage, maintenance of aquatic habitat and habitat productivity, public access and recreational opportunities. These plans must update, complement and, after public notice, comment and hearings in the watershed, be adopted as components of the State's comprehensive rivers management plan. [2011, c. 655, Pt. EE, §17 (AMD); 2011, c. 655, Pt. EE, §30 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1989, c. 453, §1 (NEW). 1989, c. 878, §A29 (AMD). 2011, c. 655, Pt. EE, §17 (AMD). 2011, c. 655, Pt. EE, §30 (AFF). 2011, c. 657, Pt. W, §5 (REV).



12 §408. Floodplain management

The floodplain management program is established within the Department of Agriculture, Conservation and Forestry. The department shall serve as the state coordinating agency for the National Flood Insurance Program pursuant to 44 Code of Federal Regulations, Part 60 and in that capacity shall oversee delivery of technical assistance and resources to municipalities for the purpose of floodplain management activities and shall administer the State Floodplain Mapping Fund under section 409. [2011, c. 655, Pt. HH, §1 (NEW); 2011, c. 655, Pt. HH, §7 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

2011, c. 655, Pt. HH, §1 (NEW). 2011, c. 655, Pt. HH, §7 (AFF). 2011, c. 657, Pt. W, §5 (REV).



12 §409. State Floodplain Mapping Fund

1. Fund established. The State Floodplain Mapping Fund, referred to in this section as "the fund," is established as a dedicated, nonlapsing fund administered by the Department of Agriculture, Conservation and Forestry for the purpose of providing funds for the mapping of floodplains in the State using light detection and ranging technology.

[ 2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

2. Sources of funding. The fund consists of any money received from the following sources:

A. Contributions from private sources; [2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF).]

B. Federal funds and awards; [2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF).]

C. The proceeds of any bonds issued for the purposes for which the fund is established; and [2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF).]

D. Any other funds received in support of the purposes for which the fund is established. [2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF).]

[ 2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF) .]

3. Disbursements from the fund. The Department of Agriculture, Conservation and Forestry shall apply the money in the fund toward the support of floodplain mapping in the State, including, but not limited to, the acquisition of light detection and ranging elevation data and the processing and production of floodplain maps.

[ 2011, c. 655, Pt. HH, §2 (NEW); 2011, c. 655, Pt. HH, §7 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

2011, c. 655, Pt. HH, §2 (NEW). 2011, c. 655, Pt. HH, §7 (AFF). 2011, c. 657, Pt. W, §5 (REV).






Chapter 201: DIRECTOR OF THE BUREAU OF FORESTRY

12 §501. Director of Bureau of Forestry (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §2 (AMD). 1965, c. 412, §7 (AMD). 1965, c. 513, §20 (AMD). 1967, c. 476, §15 (AMD). 1969, c. 504, §20 (AMD). 1973, c. 460, §1 (RPR). 1977, c. 360, §3 (AMD). 1979, c. 545, §11 (RP). 1979, c. 556, §1 (AMD). 1979, c. 663, §60 (RP).



12 §501-A. Organization of Bureau of Forestry; research (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §3 (NEW). P&SL 1971, c. 91, §D3 (AMD). 1973, c. 28, §2 (AMD). 1973, c. 460, §§2,18 (AMD). 1973, c. 625, §61 (AMD). 1973, c. 739, §1 (AMD). 1979, c. 545, §11 (RP).



12 §501-B. Appointment of personnel; State Entomologist (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §3 (NEW). 1971, c. 395, §1 (RP).



12 §502. Receipt of money; travel expenses; clerks (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §4 (AMD). 1973, c. 460, §20 (AMD). 1975, c. 339, §5 (RP).



12 §503. Use of facsimile signature (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §11 (RP).



12 §504. Supervision and control of state lands (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §5 (RPR). 1965, c. 425, §§5-C,29 (AMD). 1973, c. 460, §20 (AMD). 1973, c. 761, (AMD). 1975, c. 339, §5 (RP).



12 §505. Establishment of nurseries (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §6 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP). 1979, c. 556, §2 (RPR). 1981, c. 698, §69 (RP).



12 §506. Rehabilitation program (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §7 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §507. Sale of certain lands (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §8 (RP).



12 §508. Execution of deeds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §9 (AMD). 1973, c. 460, §20 (AMD). 1975, c. 339, §5 (RP).



12 §509. Statistics and report (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §10 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §510. Information circulars (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §11 (RP).



12 §511. Printing and distribution of laws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §12 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §512. Acceptance of gifts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §12 (AMD). 1969, c. 144, (AMD). 1969, c. 557, §2 (AMD). 1971, c. 329, §§1,2 (AMD). 1973, c. 460, §18 (AMD). 1973, c. 628, §2 (AMD). 1975, c. 771, §§123,124 (AMD). 1977, c. 360, §4 (AMD). 1977, c. 694, §206 (AMD). 1979, c. 545, §11 (RP).



12 §513. Authority to accept federal, municipal and private funds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §12 (AMD). 1973, c. 460, §18 (AMD). 1975, c. 771, §125 (AMD). 1979, c. 545, §11 (RP).



12 §514. Management of public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §13 (RPR). 1965, c. 487, (AMD). 1967, c. 544, §21 (AMD). 1969, c. 431, §9 (AMD). 1969, c. 551, §§1,2 (AMD). 1969, c. 590, §11 (AMD). 1971, c. 545, §§1,2 (AMD). 1971, c. 618, §§3,12,17 (AMD). 1971, c. 622, §§25,26 (AMD). 1973, c. 460, §20 (AMD). 1973, c. 628, §3 (RPR). 1975, c. 339, §5 (RP).



12 §514-A. Submerged and intertidal lands owned by the State (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 287, §1 (NEW). 1977, c. 156, §1 (AMD). 1977, c. 277, (AMD). 1979, c. 460, (AMD). 1979, c. 545, §11 (RP). 1989, c. 878, §B10 (AMD).



12 §515. Permits for timber and grass stumpage (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §13 (RPR). 1973, c. 460, §20 (AMD). 1975, c. 339, §5 (RP).



12 §516. Duties of foresters (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §14 (AMD). 1967, c. 44, (AMD). 1971, c. 395, §2 (RP).



12 §517. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §15 (RP).



12 §518. Deputy; term of office; salary (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §15 (RP).



12 §519. Annual timber-cut report (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 97, §3 (NEW). 1971, c. 395, §3 (NEW). 1971, c. 486, (NEW). 1971, c. 622, §27 (RP). 1971, c. 622, §29 (RP). 1973, c. 460, §18 (AMD). 1973, c. 759, (AMD). 1979, c. 545, §11 (RP). 1979, c. 556, §3 (RP).



12 §520. Annual timber-cut report (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 622, §28 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §520-A. Coordinating protective agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 593, §22 (AMD). 1971, c. 622, §30 (NEW). 1973, c. 460, §18 (AMD). 1975, c. 497, §3 (AMD). 1979, c. 545, §11 (RP).



12 §520-B. Reports by forest landowners (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §1 (NEW). 1973, c. 460, §18 (AMD). 1975, c. 764, §1 (AMD). 1977, c. 509, §1 (AMD). 1979, c. 545, §11 (RP).



Subchapter 2: PERSONNEL

12 §521. Appointment of personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 395, §4 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §522. Duties of foresters (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 395, §4 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §523. General deputy wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 395, §4 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §524. Duties of forest rangers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 395, §4 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §11 (RP).



12 §525. Inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §2 (NEW). 1979, c. 545, §11 (RP).






Subchapter 2: SCIENCE, TECHNOLOGY AND MINERAL RESOURCES BUREAU OF GEOLOGY

12 §531. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 91, §D1 (NEW). 1973, c. 460, §§3-7 (AMD). 1973, c. 625, §62 (AMD). 1975, c. 777, §§6,9 (AMD). 1977, c. 360, §5 (RP).









Chapter 201-A: GEOLOGY AND NATURAL RESOURCES

Subchapter 1: BUREAU OF GEOLOGY AND NATURAL AREAS

12 §541. Natural Resources Information and Mapping Center established (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §6 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §11 (RP).



12 §541-A. Division of Geology, Natural Areas and Coastal Resources

The Division of Geology, Natural Areas and Coastal Resources is established within the Department of Agriculture, Conservation and Forestry and is administered by the commissioner. The division consists of the Maine Geological Survey, referred to in this chapter as the "survey," the Natural Areas Program and the Maine Coastal Program. The director of the bureau is the director of the survey. [2013, c. 405, Pt. C, §3 (AMD).]

SECTION HISTORY

1999, c. 556, §12 (NEW). 2011, c. 655, Pt. KK, §4 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §3 (AMD).



12 §542. Survey; powers and duties

1. Information program. The survey shall develop and administer a program to gather, interpret, publish and disseminate information relating to the geologic features of the State including, but not limited to, hydrogeologic, marine-estuarine, bedrock, surficial and economic geology.

[ 1977, c. 360, §6 (NEW) .]

1-A. Identification and mapping. The survey, in cooperation with the United States Geological Survey is directed to delineate those areas of the State which are underlain with porous surficial geologic materials which are aquifers capable of and likely to yield significant amounts of ground water. The survey is directed to delineate areas that serve as important aquifer recharge areas. Aquifers and aquifer recharge areas shall be identified by standard geologic and hydrologic investigations, which may include drilling observation wells, performing pumping tests, water sampling and geologic mapping.

[ 1979, c. 472, §1 (NEW) .]

2. Information furnished agencies and public; environmental development applications. To the extent of its available resources, the survey shall provide, as requested, geologic information to public agencies and the general public. The survey may review the geologic aspects of environmental and site development applications under consideration by state and federal regulatory agencies.

[ 1977, c. 360, §6 (NEW) .]

2-A. Solicitation of information. Insofar as possible, all state agencies shall provide any information on geological resources, including ground water, that the survey may request. The survey shall actively solicit the cooperation of private water well drillers in obtaining information on surficial geology, bedrock and the hydrology of the State.

[ 1979, c. 472, §2 (NEW) .]

3. Employees. The survey may employ or retain such professional and other employees, subject to the Civil Service Law, as are necessary to carry out the purposes of this chapter, within the limits of the funds available.

[ 1985, c. 785, Pt. B, §58 (AMD) .]

4. Mineral resources development. The survey is responsible for the orderly development of mineral resources on state-owned lands, including submerged lands and waters, both inland and tidal, acting in conjunction with the Bureau of Parks and Lands.

[ 1977, c. 360, §6 (NEW); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Research projects. The survey may initiate, contract for and manage research projects relating to the purposes of this chapter.

[ 1977, c. 360, §6 (NEW) .]

6. Royalties, fees and rents. The survey receives all royalties, fees and rents accruing to the State under this chapter, which must be paid into a separate account to be established by the Treasurer of State to be used for salaries and other expenses incurred in the administration of this chapter, subject to and to the extent permitted by section 1849. The account may not lapse but must continue from year to year.

[ 1997, c. 678, §2 (AMD) .]

7. Rules and regulations. The survey may from time to time adopt, amend, repeal, pursuant to Title 5, chapter 375, subchapter II, and enforce reasonable rules and regulations necessary to carry out the duties assigned to it.

[ 1977, c. 694, §207 (RPR) .]

8. Printing fund.

[ 1981, c. 542, §1 (RP) .]

SECTION HISTORY

1977, c. 360, §6 (NEW). 1977, c. 694, §207 (AMD). 1979, c. 472, §§1,2 (AMD). 1981, c. 542, §1 (AMD). 1985, c. 785, §B58 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §543. Director of the survey

1. Director. The executive head of the survey shall be the director who shall also be the State Geologist. He shall personally attend to the duties of his office so far as practicable.

[ 1977, c. 360, §6 (NEW) .]

2. Powers and duties. The director shall exercise the powers of the office and shall be responsible for the execution of its duties.

A. The director shall administer the survey and adopt such methods of administration, not inconsistent with the law, as he may determine necessary to render the survey efficient. [1977, c. 360, §6 (NEW).]

B. [1987, c. 308, §1 (RP).]

C. The director shall organize such administrative divisions within the survey as are necessary to carry out the purposes of this chapter including, but not limited to, hydrogeology, marine and physical geology. [1977, c. 360, §6 (NEW).]

D. The director shall prepare and submit to the Commissioner of Agriculture, Conservation and Forestry the budget for the survey. [1977, c. 360, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

E. The director may, upon such terms and conditions as he deems reasonable, and with the approval of the Commissioner of Agriculture, Conservation and Forestry, accept grants and funds from and enter into contracts with federal, state, local or other public entities to carry out the purposes of this chapter or to provide geological services, including mapping and inventory information. The proceeds of any such contract shall be paid into a separate account to be established by the Treasurer of State, which account shall not lapse, but shall continue from year to year and shall be available to carry out the purposes of this chapter. [1977, c. 360, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

F. The director shall not, when appointed or while in office, have any pecuniary interest in, directly or indirectly, any mining activity on land owned by the State, except in his official capacity. [1977, c. 360, §6 (NEW).]

[ 1987, c. 308, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1977, c. 360, §6 (NEW). 1985, c. 785, §B59 (AMD). 1987, c. 308, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV).



12 §544. Natural Areas Program

1. Establishment. The Natural Areas Program is established within the Department of Agriculture, Conservation and Forestry and is administered by the commissioner.

[ 1999, c. 556, §13 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

2. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry. [1999, c. 556, §13 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

B. "Critical area" means any natural area documented by the Natural Areas Program that is conserved or protected in its natural condition through voluntary action. [1999, c. 556, §13 (NEW).]

C. "Endangered plant" means any native plant species that is in danger of extinction throughout all or a significant portion of its range within the State or any species determined to be an endangered species pursuant to the United States Endangered Species Act of 1973, Public Law 93-205, as amended. [1999, c. 556, §13 (NEW).]

D. "Natural area" means any area of land or water, or both land and water, whether publicly or privately owned, that retains or has reestablished its natural character, though it need not be completely natural and undisturbed, and that supports, harbors or otherwise contains endangered, threatened or rare plants, animals and native ecological systems, or rare or unique geological, hydrological, natural historical, scenic or other similar features of scientific and educational value benefiting the citizens of the State. [1999, c. 556, §13 (NEW).]

E. "Register of critical areas" means the official listing of critical areas. [1999, c. 556, §13 (NEW).]

F. "Species" means any recognized taxonomic category of the biota including species, subspecies or variety. [1999, c. 556, §13 (NEW).]

G. "Threatened plant" means any species of native plant likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range in the State or any species of plant determined to be a threatened species pursuant to the federal Endangered Species Act of 1973, Public Law 93-205, as amended. [1999, c. 556, §13 (NEW).]

[ 1999, c. 556, §13 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

3. Functions of the Natural Areas Program. The Natural Areas Program shall perform the following functions.

A. The Natural Areas Program shall conduct an ongoing, statewide inventory of the State's natural areas, including, but not limited to, rare plants, animals, natural communities and ecosystems or other geological, hydrological, natural historical, scenic or other similar features, and may conduct investigations related to the population, habitat needs, limiting factors and other biological and ecological data to support the mandates of the Natural Areas Program or other cooperating agencies. [1999, c. 556, §13 (NEW).]

B. The Natural Areas Program shall maintain a biological and conservation database that must contain data from inventories and other data sources and other relevant biological, ecological or other information about natural features described in paragraph A and about ecologically significant sites that harbor these features. Information contained in the biological and conservation database may be made available as necessary or appropriate for conservation and land use planning, environmental review, scientific research and inquiry, education or other appropriate use. For the purpose of this paragraph, an appropriate use is one that will not jeopardize sensitive species or habitats. [1999, c. 556, §13 (NEW).]

C. The Natural Areas Program may coordinate inventory and data management and planning activities with other appropriate state agencies or entities to maximize efficiency and increase communication among agencies and to provide appropriate data interpretation and technical services to support the mandates and programs of those agencies. [1999, c. 556, §13 (NEW).]

D. The Natural Areas Program may levy appropriate charges to those using, for commercial gain, the inventory and information services provided by the Natural Areas Program to recover the costs of providing the services and a reasonable portion of the costs associated with building and maintaining the biological and conservation database. Charges must be fixed in a schedule prepared and revised as necessary by the Natural Areas Program and supported and explained by accompanying information. [2007, c. 395, §8 (AMD).]

E. The Natural Areas Program may enter into cooperative agreements with federal or state agencies, political subdivisions of this State or private persons or organizations to receive or disburse funds for the purposes of this subchapter. [1999, c. 556, §13 (NEW).]

F. The Natural Areas Program shall maintain a database of areas designated as ecological reserves as defined in section 1801, subsection 4-A and other public lands designated and managed for equivalent purposes and shall provide scientific review of areas on state land proposed as ecological reserves. [2001, c. 471, Pt. B, §6 (NEW).]

G. The Natural Areas Program shall provide staff assistance to support the Land for Maine's Future Board established under Title 5, chapter 353. [2011, c. 655, Pt. II, §3 (NEW); 2011, c. 655, Pt. II, §11 (AFF).]

[ 2011, c. 655, Pt. II, §3 (AMD); 2011, c. 655, Pt. II, §11 (AFF) .]

SECTION HISTORY

1999, c. 556, §13 (NEW). 2001, c. 471, §B6 (AMD). 2007, c. 395, §8 (AMD). 2011, c. 655, Pt. II, §3 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. W, §§5, 6 (REV).



12 §544-A. Natural Areas Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 556, §13 (NEW). 2007, c. 395, §9 (RP).



12 §544-B. Responsibilities of commissioner

The commissioner has the following responsibilities pertaining to natural areas. [1999, c. 556, §13 (NEW).]

1. Conservation of natural areas. The commissioner shall promote conservation of natural areas by:

A. Making available current and accurate information to all appropriate entities to interpret, educate or otherwise inform so as to support planning and conservation activities in this State; [1999, c. 556, §13 (NEW).]

B. Promoting voluntary action to conserve and protect natural areas in this State; [1999, c. 556, §13 (NEW).]

C. Entering into agreements with landowners of natural areas and registered critical areas to promote appropriate and effective management of these areas in order to maintain and enhance the natural value of these areas; and [1999, c. 556, §13 (NEW).]

D. Developing and disseminating educational or technical materials for the purpose of informing the general public and other interested persons or institutions about natural areas and the value of those areas. The commissioner may charge a reasonable fee for these materials. All income received by the commissioner from the sale of these publications and materials must be credited to a nonlapsing, dedicated revenue account and used for the purposes of this paragraph. [1999, c. 556, §13 (NEW).]

[ 1999, c. 556, §13 (NEW) .]

2. Register of critical areas. The commissioner shall maintain a register of critical areas that must contain natural areas classified as critical areas as follows.

A. In determining the classification of an area or site as a registered critical area, the commissioner shall consider:

(1) The unique or exemplary natural qualities of the area or site;

(2) The intrinsic fragility of the area or site and sensitivity to alteration or destruction;

(3) The voluntary commitment to conserve or protect the area or site;

(4) The present or future threat of alteration or destruction; and

(5) The economic implications of inclusion of an area or site on the register.

The commissioner, with the advice of the board, may remove a registered critical area from the register if the commissioner determines that the area or site no longer qualifies as a critical area. [1999, c. 556, §13 (NEW).]

B. Each registered critical area must be documented with at least the following information:

(1) A general description of the area or site;

(2) A list of the endangered or threatened species or other unique or exemplary natural features occurring at the area or site, and reasons for inclusion in the register;

(3) The size and location of the area or site; and

(4) The name or names of the property owner or owners, contingent upon the consent of the owner or owners. [1999, c. 556, §13 (NEW).]

C. The commissioner shall notify owners of natural areas of the natural value of their land and the implications of voluntary conservation. Subsequently a natural area may be placed upon the Register of Critical Areas with at least 60 days' notice before registration and the consent of the landowner. [1999, c. 556, §13 (NEW).]

[ 2007, c. 395, §10 (AMD) .]

3. Endangered plants. The commissioner has the following responsibilities related to endangered plants.

A. The commissioner shall establish and maintain the official list of native endangered and threatened plants of the State. The purpose of the list is informational and may be provided on an informational basis to public agencies, private institutions or individuals for environmental assessment, land management or educational purposes. [1999, c. 556, §13 (NEW).]

B. The commissioner may establish procedures to substantiate the identification of endangered and threatened native plant species. In determining and revising the list, the commissioner shall use the rare plant database of the Natural Areas Program and the knowledge of botanists in the State. In addition, the commissioner shall consult with federal agencies, interested state agencies, other states or provinces having a common interest and other interested persons and organizations. The commissioner shall determine criteria for each category. When establishing the list, the commissioner shall consider aspects of plant biology that contribute to a species' rarity such as:

(1) Endemism. The plant species or subspecies may be geographically restricted to the State or areas immediately adjacent to the State;

(2) Scarcity. A plant species or subspecies may be numerically scarce throughout its distribution in North America and occur in only a few locations in the State;

(3) Special habitat. A plant species or subspecies may require habitat that is scarce in the State;

(4) Limit of range. A plant species or subspecies in the State may be at the edge of its distribution or disjunct from its main distribution; and

(5) Population decline or vulnerability. A plant species or subspecies may be threatened or seriously declining due to habitat modification or destruction or from overcollection for commercial, recreational or educational purposes. [2007, c. 395, §11 (AMD).]

C. The commissioner shall conduct at least one public hearing to allow for public comment before establishing or revising the list. [1999, c. 556, §13 (NEW).]

D. The commissioner shall review the list biennially and add or delete species based on new botanical inventory data, taxonomic or other scientific studies or other documentation. [1999, c. 556, §13 (NEW).]

[ 2007, c. 395, §11 (AMD) .]

4. Sensitive information. The commissioner may withhold specific information on the location of a species or natural area and its component features if, in the judgment of the commissioner, disclosure of this information would threaten the existence of that species or natural area. The commissioner may not deny a landowner or landowner's designee information about species or natural areas occurring on the landowner's property or withhold this information from usual environmental review procedures of local, state or federal regulatory agencies.

[ 1999, c. 556, §13 (NEW) .]

SECTION HISTORY

1999, c. 556, §13 (NEW). 2007, c. 395, §§10, 11 (AMD).



12 §544-C. Natural Areas Conservation Fund

The Natural Areas Conservation Fund is established as a nonlapsing separate account to be administered by the commissioner. Income from gifts, bequests, devises, grants, fees and other sources may be deposited in this fund. All money in the fund and earnings on that money must be used for the investigation, conservation and management of native plants, natural communities, ecosystems or other significant features as described in this chapter and for administrative and personnel costs for the purposes of this section. The commissioner may make grants from the fund to any person, organization, state agency or other entity to undertake inventory and research about rare plants, natural communities, ecosystems or other features of natural areas. [1999, c. 556, §13 (NEW).]

Funds in the Natural Areas Conservation Fund may not be deposited in the General Fund or any other fund except as provided by law. All funds of the Natural Areas Conservation Fund are subject to allocation by the Legislature. [1999, c. 556, §13 (NEW).]

SECTION HISTORY

1999, c. 556, §13 (NEW).



12 §544-D. Maine Coastal Program

1. Establishment. The Maine Coastal Program is established within the Department of Agriculture, Conservation and Forestry and is administered by the commissioner.

[ 2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Coastal area" has the same meaning as provided in Title 38, section 1802, subsection 1. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

B. "Coastal management" has the same meaning as provided in Title 38, section 1802, subsection 2. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

C. "Coastal resources" has the same meaning as provided in Title 38, section 1802, subsection 3. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

D. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §6 (REV).]

E. "State coastal zone management program" means the coastal management program originally approved by the National Oceanic and Atmospheric Administration in September 1978 and as subsequently changed in accordance with the federal Coastal Zone Management Act of 1972, 16 United States Code, Sections 1451 to 1466 (2012). [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

[ 2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

3. Purpose. The Maine Coastal Program is established to manage and administer and to coordinate implementation and ongoing development and improvement of the state coastal zone management program in accordance with and in furtherance of the requirements of the federal Coastal Zone Management Act of 1972, 16 United States Code, Sections 1451 to 1466 (2012) and the State's coastal management policies established in Title 38, section 1801.

[ 2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF) .]

4. Authorities. In order to and to the extent needed to carry out its responsibilities under subsection 3, the Maine Coastal Program is authorized to:

A. Receive and administer federal grants from the National Oceanic and Atmospheric Administration, as well as financial assistance from other public or private sources, for implementation of the state coastal zone management program; [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

B. At the request of the Governor or the Legislature, or on its own initiative, prepare or coordinate plans, studies, technical assistance and policies to identify immediate and long-range needs regarding coastal management, coastal resources and related human uses in the coastal area and to guide and carry forward the wise, coordinated and well-balanced development and conservation of coastal resources; [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

C. Implement aspects of the state coastal zone management program and be the lead state agency for purposes of federal consistency review under the federal Coastal Zone Management Act of 1972, 16 United States Code, Section 1456 (2012); and [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

D. Act as the coordinating agency among the several officers, authorities, boards, commissions, departments and political subdivisions of the State on matters relative to management of coastal resources and related human uses in the coastal area. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

[ 2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF) .]

Nothing in this section may be construed as limiting the powers and duties of any officer, authority, board, commission, department or political subdivision of the State. [2011, c. 655, Pt. KK, §5 (NEW); 2011, c. 655, Pt. KK, §34 (AFF).]

SECTION HISTORY

2011, c. 655, Pt. KK, §5 (NEW). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §§5, 6 (REV).






Subchapter 1-A: MAINE CAVE PROTECTION ACT

12 §544-I. Short title

This subchapter may be known and cited as the "Maine Cave Protection Act." [2001, c. 113, §1 (NEW).]

SECTION HISTORY

2001, c. 113, §1 (NEW).



12 §544-J. Definitions

As used in this subchapter, unless the context otherwise indicates, the following words have the following meanings. [2001, c. 113, §1 (NEW).]

1. Cave. "Cave" means any naturally occurring void, cavity, recess, sinkhole or system of interconnecting passages beneath the surface of the earth or within a cliff or ledge that is large enough to permit a person to enter. "Cave" includes natural subsurface water and drainage systems, but does not include any mine, tunnel or other artificial excavation.

[ 2001, c. 113, §1 (NEW) .]

2. Cave life. "Cave life" means any life-form normally found in a cave.

[ 2001, c. 113, §1 (NEW) .]

3. Natural material. "Natural material" means stalactite, stalagmite, helictite, anthodite, gypsum flower or needle, flowstone, drapery, column, tufa dam, clay or mud formation or concretion or other similar crystalline mineral formation found in any cave.

[ 2001, c. 113, §1 (NEW) .]

4. Owner. "Owner" means a person who owns title to land where a cave is located.

[ 2001, c. 113, §1 (NEW) .]

SECTION HISTORY

2001, c. 113, §1 (NEW).



12 §544-K. Prior written consent of owner

A person must obtain the prior written permission of the owner to excavate or remove an archaeological, paleontological, prehistoric or historic feature of a cave. [2001, c. 113, §1 (NEW).]

SECTION HISTORY

2001, c. 113, §1 (NEW).



12 §544-L. Field investigations, explorations and recovery operations

All field investigations, explorations and recovery operations in a cave must ensure that the ability to recover and preserve historic, scientific, archaeological and educational information is not impeded. The excavation or removal of an artifact, object, specimen or material from a cave on state-controlled land, as those terms are defined in Title 27, section 373-A, is subject to the provisions governing excavation and removal of state-owned objects and specimens under Title 27, chapter 13. [2001, c. 113, §1 (NEW).]

SECTION HISTORY

2001, c. 113, §1 (NEW).



12 §544-M. Liability of owners

Recreational caving is a recreational or harvesting activity for the purposes of limited liability of landowners under Title 14, section 159-A. [2001, c. 113, §1 (NEW).]

SECTION HISTORY

2001, c. 113, §1 (NEW).



12 §544-N. Prohibited acts

1. Defacing or damaging cave prohibited. A person may not deface or damage a cave. A person defaces or damages a cave if the person, without the prior written permission of the owner:

A. Breaks, breaks off, cracks, carves upon, writes or otherwise marks upon or in any manner destroys, mutilates, injures, defaces, removes, displaces, mars or harms any natural material found in a cave; [2001, c. 113, §1 (NEW).]

B. Kills, harms or disturbs plant or animal life found in a cave, except for safety reasons; [2001, c. 113, §1 (NEW).]

C. Disturbs or alters the natural condition of a cave or takes into a cave any aerosol or other container containing paints, dyes or other coloring agents; [2001, c. 113, §1 (NEW).]

D. Stores, dumps, litters, disposes of or otherwise places any refuse, garbage, dead animal, sewage or toxic substance harmful to cave life or humans in a cave; [2001, c. 113, §1 (NEW).]

E. Burns within a cave any material that produces smoke or gas that is harmful to any organism in the cave; or [2001, c. 113, §1 (NEW).]

F. Breaks, forces, tampers with, removes or otherwise disturbs a lock, gate, door, sign or other structure or obstruction designed to prevent entrance to a cave, whether or not entrance is gained. [2001, c. 113, §1 (NEW).]

[ 2001, c. 113, §1 (NEW) .]

2. Forfeiture. A person who violates the provisions of this subchapter commits a civil violation for which a forfeiture of up to $1,000 may be adjudged.

[ 2001, c. 113, §1 (NEW) .]

3. Damages may be collected by landowner. A person who intentionally defaces or damages a cave on private land in violation of subsection 1 is liable to the owner of that land for actual damages recoverable through a civil action.

[ 2001, c. 113, §1 (NEW) .]

SECTION HISTORY

2001, c. 113, §1 (NEW).






Subchapter 2: MINING ON STATE LANDS

12 §545. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §7 (NEW). 1977, c. 694, §208 (AMD). 1985, c. 201, §1 (RP).



12 §546. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §7 (NEW). 1985, c. 201, §1 (RP).



12 §547. Permitting, licensing and leasing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §7 (NEW). 1977, c. 694, §§209-215 (AMD). 1979, c. 214, §§1-3 (AMD). 1985, c. 201, §1 (RP).



12 §548. Compliance with regulatory laws (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 360, §7 (NEW). 1985, c. 201, §1 (RP).






Subchapter 3: MINING ON STATE LANDS

12 §549. Jurisdiction

The Division of Geology, Natural Areas and Coastal Resources and the agencies having jurisdiction over state-owned lands have jurisdiction, as set forth in this subchapter, over all state-owned lands for the purpose of mineral development and mining on that land. The Bureau of Resource Information and Land Use Planning and the agencies having jurisdiction over state-owned lands may make such rules as each considers proper with respect to the authority delegated pursuant to this subchapter. [2013, c. 405, Pt. C, §4 (AMD).]

SECTION HISTORY

1985, c. 201, §2 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §14 (AMD). 2011, c. 655, Pt. KK, §6 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. C, §4 (AMD).



12 §549-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 201, §2 (NEW).]

1. Development. "Development" means all of the methods used in the preparation of a known and presumed economically extractable ore deposit for mining.

[ 1985, c. 201, §2 (NEW) .]

2. Director of the survey. "Director of the survey" means the Director of the Bureau of Resource Information and Land Use Planning.

[ 2013, c. 405, Pt. C, §5 (AMD) .]

3. Exploration. "Exploration" means an examination of an area for the purpose of discovering the presence of minerals with techniques which include all of the manual, mechanical, electronic or chemical methods of determining the presence, size and quality of a mineral deposit.

[ 1985, c. 201, §2 (NEW) .]

4. Explosives. "Explosives" means explosive materials which are used to explore, develop or mine a mineral deposit.

[ 1985, c. 201, §2 (NEW) .]

5. Machinery. "Machinery" means equipment or machinery, exclusive of vehicles, which is used to explore, develop or mine a mineral deposit.

[ 1985, c. 201, §2 (NEW) .]

6. Minerals. "Minerals" means all naturally occurring mineral deposits, including hydrocarbons and peat, but excluding sand, gravel and water.

[ 1985, c. 201, §2 (NEW) .]

7. Mining. "Mining" means all of the extractive and beneficiative processes necessary to remove and prepare a mineral deposit for market.

[ 1985, c. 201, §2 (NEW) .]

8. Ore. "Ore" means any mineral or an aggregate of minerals which can be extracted from the earth economically.

[ 1985, c. 201, §2 (NEW) .]

9. Person. "Person" means individuals, partnerships, corporations and other entities.

[ 1985, c. 201, §2 (NEW) .]

10. Royalty. "Royalty" means the amount paid to the State for the right to remove minerals from state land, including minimum and preproduction payments.

[ 1985, c. 201, §2 (NEW) .]

11. State lands. "State lands" means all lands owned or held in trust by the State or in which the State holds an interest, including inland and tidal submerged lands and waters.

[ 1985, c. 201, §2 (NEW) .]

SECTION HISTORY

1985, c. 201, §2 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §15 (AMD). 2011, c. 655, Pt. KK, §7 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §5 (AMD).



12 §549-B. Exploration permits, exploration claims and mining leases

1. Authority to explore. Any individual over 18 years of age or other person may enter upon state lands, including lands held under specific trust instruments when the trust is consistent with mineral development, on receipt of an exploration permit from the director of the survey for the purpose of exploration, unless otherwise indicated in this subchapter. An exploration permit shall be issued upon payment of a fee of $20 and shall apply to state lands only. An exploration permit shall bear a number and be dated on the date of issue of the permit and shall expire at midnight on the next June 30th. The holder of an exploration permit is entitled to a renewal of his permit upon expiration of the permit, upon making application to the director of the survey on or before June 30th, including payment of the prescribed fee, which renewal shall take effect on July 1st and bear the same number as the expired permit. Prospectors' permits in effect on June 30, 1985, shall remain in effect as exploration permits until June 30, 1986.

If machinery or explosives are to be used for exploration on state lands, the methods to be employed and the amount of explosives to be allowed shall first be approved by the director of the survey and the director of the agency having jurisdiction over the state land. The use of machinery or explosives shall be approved only where it will be done in harmony with the activities of the agency having jurisdiction over the state land and will not result in environmental harm.

[ 1985, c. 201, §2 (NEW) .]

2. Exploration for and mining of hydrocarbons. The director of the survey and the Director of the Bureau of Parks and Lands may promulgate rules governing exploration and mining of hydrocarbons on all lands within the jurisdiction of the State, public and private, in order to prevent the waste of hydrocarbons and to protect correlative rights and natural resources. The directors may promulgate rules on all lands in the State to specify the size of the area of exploration, the amount charged for exploration permits and exploration claims, the duration of those permits and claims and other matters related to the exploration and mining of hydrocarbons on state lands.

[ 1985, c. 201, §2 (NEW); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Location of exploration claim and maintenance of rights of possession. Any person or corporation which has secured an exploration permit may locate one or more exploration claims by defining the boundary lines of the claim or claims. No exploration claim may be smaller than 20 acres, except in cases where only a smaller area is available in a parcel of state-owned land. The location or record of any exploration claim shall be construed to include all surface found within the surface boundary lines, and all ledges throughout their entire vertical depth, but shall not include any portion of the ledges beyond the end and sidelines of the exploration claim or timber or growth on the exploration claim. As nearly as circumstances permit, an exploration claim shall be staked out in the following manner:

A. By erecting a post or other reasonably permanent monument at each of the corners of the exploration claim. Every post or monument shall stand not less than 4 feet above the ground, shall not be less than 4 inches in diameter and shall bear the following information: The name of the locator; the number of his exploration permit; the date of the staking; and, if the exploration claim is staked on behalf of another person, the name of the other person and the number of his exploration permit; [1985, c. 201, §2 (NEW).]

B. By plainly marking the trees with paint and by trimming the underbrush along the boundary lines of the exploration claim to indicate clearly the outlines of the exploration claim. Where there are no trees or underbrush, by piling stones or placing pickets at reasonable intervals along the boundary lines of the exploration claim; or [1985, c. 201, §2 (NEW).]

C. By establishing post or buoy markers to witness exploration claim corners which fall in a body of water, by placing posts on dry land and marking on the posts exact distances and directions to over-water exploration claim corners or by such other methods as the director of the survey may by regulation establish. [1985, c. 201, §2 (NEW).]

Any person who has located and recorded any exploration claim or claims shall, subject to this subchapter, have the right of possession of the premises covered by that exploration claim or claims, for the purpose of conducting exploration activities on those premises. The right of possession shall be alienable in the same manner as real estate. No alienation or transfer of the rights of possession conferred by a located and recorded exploration claim may be effective until the transferor has notified the director of the survey of the transfer and has received an acknowledgment by the director of the survey in writing of receipt of the notification. The director of the survey shall make an acknowledgment within 30 days of the receipt of the notice. Without the express prior written consent of the director of the survey and the agency of the State having jurisdiction over the state land, granted for good cause, the exploration claim shall in no way interfere with conservation, recreation, harvesting timber, leasing campsite lots or other activities of the agency having jurisdiction.

[ 1985, c. 201, §2 (NEW) .]

4. Recording of exploration claim. No person may have the right of possession of any exploration claim until the exploration claim has been recorded with the director of the survey. The explorer who first records with the director of the survey a validly-staked exploration claim or claims shall be deemed the claim holder of record for the purposes of this subchapter. The record shall contain:

A. The name of the claimant; [1985, c. 201, §2 (NEW).]

B. A general description of the minerals or metals sought; [1985, c. 201, §2 (NEW).]

C. The date of location and a description of the exploration claim as follows:

(1) A reference, using magnetic bearings and distances, to the natural object, permanent monument or survey corner of the state-owned parcel as will identify the claim; and

(2) A description, using magnetic bearings and distances, of each sideline and corner of the exploration claim; and [1985, c. 201, §2 (NEW).]

D. A United States Geological Survey quadrangle base map and an aerial photograph of a scale that shows with reasonable accuracy the outline location and corners of the exploration claim in relation to the state-owned parcel and prominent natural objects or permanent structural features so that the exploration claim may be located on the ground by the director of the survey or his representatives. [1985, c. 201, §2 (NEW).]

[ 1985, c. 201, §2 (NEW) .]

5. Fees and terms of exploration claim. The fees and terms of exploration of any claim shall be as follows.

A. The fee for recording, renewing, transferring or changing the size of a claim is $100, which shall be paid to the director of the survey. [1985, c. 201, §2 (NEW).]

B. The term of the exploration claim shall be for one year, renewable for 5 years from the initial date of recording by written notice to the director of the survey before June 30th. For claims recorded after April 1st and before June 30th, the first renewal notice shall be due on the 2nd June 30th following. By the end of the 5-year period, any title to the claim shall lapse, unless a mining lease has been issued by the State under this subchapter. The director of the survey may, upon application and for good cause, grant an extension for an additional period not to exceed 2 years. Upon lapse or filing of notice of abandonment of a claim, no person holding the claim immediately prior to the date of the lapse of abandonment, or his representative, partner, affiliate or leasing associate, may relocate on the same area for a period of 60 days. [1985, c. 201, §2 (NEW).]

C. In addition to the recording fee, a rental fee shall be levied from the date of recordation of the claim as follows:

The rental fee payment for the first year shall be due on the date of recordation of the claim. The rental fee payment for the 2nd year and for each year the claim is in effect shall be due on the June 30th which precedes the year for which the payment is due and shall be paid to the director of the survey. For claims recorded after April 1st and before June 30th, the 2nd rental fee payment shall be due on the 2nd June 30th following. [1985, c. 201, §2 (NEW).]

D. An affidavit of investigatory and exploratory work must be filed each year with the director of the survey on June 30th. At the time of filing that affidavit, the claimant shall demonstrate to the director that investigatory work has been performed on that claim at a rate of at least $5 per acre during the year ending June 30th. For claims recorded after April 1st and before June 30th, the first affidavit of investigatory and exploratory work must be filed on the 2nd June 30th following. All work done must be described in the affidavit and include work that tends to reveal such characteristics of the material sought as length, width, depth, thickness, tonnage and mineral or metal content, or, with respect to nonmetallic minerals, other physical characteristics of the deposit relating directly to the commercial exploitation of the deposit and such other information relating to the exploration work as the director of the survey may require. During the period of time in which the claim is in effect, this information is confidential and may not be disclosed, except that the information may be shared with other governmental agencies. [2009, c. 567, §4 (AMD).]

E. The failure to comply with any of the requirements of this subsection shall operate as a forfeiture of the claim or claims. Written notice of the forfeiture shall be sent by registered or certified mail to the claimant's last known address. Any claimant who is aggrieved may file a written petition for a hearing before the director of the survey within 14 days after notice of forfeiture has been given. If the petition for a hearing is filed with the director of the survey within the 14-day period, the director of the survey shall, within 30 days, grant a hearing on the forfeiture and give the claimant 10 days' notice of the time and place of the hearing. For good cause, the director of the survey may extend the time for filing the petition. If the claimant is aggrieved by the decision of the director of the survey resulting from the hearing, he may, within 30 days thereafter, appeal to the Superior Court filing a claimant therefor. The court shall fix a time and place for hearing and cause of notice of the hearing to be given to the director of the survey and, after hearing, the court may affirm or reverse the decision of the director of the survey and the decision of the court shall be final. During the pendency of all proceedings under this paragraph, no person may lay claim to the area of dispute. The director of the survey may perform the duties of this paragraph personally or through his designee. [1985, c. 201, §2 (NEW).]

F. Within 6 months of the lapse or termination of a validly located exploration claim or claims, the owner of the claim or claims shall provide to the director one copy of all factual data acquired during exploration of that claim or claims. The factual data shall include, but not be limited to, all geologic maps, drill logs, assay or other analytical data, geochemical maps, geophysical data and metallurgical or other laboratory tests, but shall not include interpretive reports derived from that data. [1985, c. 201, §2 (NEW).]

[ 2009, c. 567, §4 (AMD) .]

6. Land use ruling. Any person with a recorded exploration claim shall make application to the director of the agency having jurisdiction over the state lands on which the claim is located for a ruling on the question of whether mining operations can be carried on consistent with any prior or proposed other use by the State or any agency or instrumentality of the State. Such a ruling, that mining operations can be carried on, shall not be made without consulting the director of the survey. No mining lease may be issued under this subchapter without a land use ruling which answers the question in this subsection in the affirmative. A public hearing shall be held prior to any ruling required under this subsection. The ruling shall be made within 180 days of the date of the application and when obtained shall be binding and irrevocable for such period of time as the applicant and the State may agree.

[ 1985, c. 201, §2 (NEW) .]

7. Mining lease. Mining leases may be applied for and granted as follows.

A. Any person with a valid recorded exploration claim in accordance with this subchapter may make application for a mining lease to the director of the agency having jurisdiction over the state lands on which the mining lease is sought. The application shall be accompanied by a report from a certified geologist or mining engineer containing all information of a geologic, engineering and operational nature which is required by the director of the survey or the director of the agency having jurisdiction over the state lands on which the mining lease is sought to properly evaluate the application and an accurate survey of the property boundaries certified by a registered surveyor and evidence of ability to finance the proposed mining operations. [1985, c. 201, §2 (NEW).]

B. The director of the agency having jurisdiction over these state lands shall hold a hearing for the purpose of hearing evidence on whether to grant or deny a mining lease to mine under this section. The hearing shall be held within 90 days of receipt of the application and notice of the date, time and place shall be given to the applicant and public notice shall be made by causing publication of the notice twice in a newspaper of general circulation in the proposed locality or, if none, in the state paper. The date of first publication shall be at least 10 days and the last publication shall be at least 3 days before the date of the hearing. [1985, c. 201, §2 (NEW).]

C. A decision in accordance with this subsection shall be issued within 120 days of the date of the hearing. [1985, c. 201, §2 (NEW).]

D. The director of the agency having jurisdiction over the state lands, with the consent of the director of the survey, may issue a mining lease subject to such terms and conditions as the directors may determine. [1985, c. 201, §2 (NEW).]

E. If a lease is issued, the lessee shall be required to provide a bond in an amount determined by the director of the agency having jurisdiction over the state-owned lands to be necessary to reclaim the area mined and to protect against damage that may be caused to any property located outside the leased area by the lessee's mining operations or, in lieu of a bond, other security determined by the director of the agency having jurisdiction over the state-owned lands to provide the same protection as a bond. [1985, c. 201, §2 (NEW).]

[ 1985, c. 201, §2 (NEW) .]

8. Common and undivided interests. The director of the survey and the Director of the Bureau of Parks and Lands, acting jointly, may, by regulation, establish procedures for the filing of exploration claims and issuance of exploration permits and leases covering state-owned public lands, including public reserved lands, which are comprised of state-owned common and undivided interests. The regulations may condition the issuance of an exploration permit or mining lease and the filing of an exploration claim upon the consent of a majority of the private common and undivided ownership of the parcel of land to which the exploration permit, exploration claim or mining lease relates.

Any permit or lease issued under this section shall extend only to the common and undivided interest of the State. Any partition occasioned by a negative ruling under subsection 6 or 7 shall be conducted with reasonable expedition. In any partition or location of public reserved land, the Bureau of Parks and Lands may accept a partition of the surface estate and continue as a cotenant in all or a portion of the mineral estate.

[ 1985, c. 201, §2 (NEW); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

9. Royalty. Royalty payments shall be made as follows.

A. The holder of a lease to mine shall make royalty payments annually or more frequently if so specified in the lease. [1985, c. 201, §2 (NEW).]

B. The amount of royalty payments, including minimum royalties and preproduction payments, together with the other terms and conditions of the lease, shall be set jointly by the director of the survey and the director of the agency having jurisdiction over the state lands. The royalty rate set shall reasonably relate to applicable royalty rates generally prevailing. [1985, c. 201, §2 (NEW).]

[ 1985, c. 201, §2 (NEW) .]

10. Disposition of fees and royalties. All fees and royalties accruing to the survey under this subchapter must be paid into a separate account to be established by the Treasurer of State to be used for salaries and other expenses incurred in the administration of this subchapter, subject to and to the extent permitted by section 1849. The account may not lapse but must continue from year to year.

[ 1997, c. 678, §3 (AMD) .]

11. Rights-of-way. Any person who has located an exploration claim and has been issued a mining lease in accordance with this subchapter may, with the consent of the director of the agency having jurisdiction over those state lands and consistent with the law, have the right of access across any lands owned or controlled by the State to and from that location. The holder of a mining lease may be issued a permit giving him authority to open, construct, put in, maintain and use ditches, tunnels, pipes, conduits, flumes and other works through, over and upon that land for drainage and passage of water, together with the right to construct dams, provided that no such water flows on land of others, in connection with the working of his mine to bring water to the mine necessary or convenient for its operation with such conditions and restrictions as may be imposed.

[ 1985, c. 201, §2 (NEW) .]

12. Mining under bodies of water. Where any mineral is situated under or in the bed of a stream or lake, and for the efficient working of the mineral deposit, it is necessary to divert the water of that stream within the boundaries of public land, or drain any lake, the director of the agency having jurisdiction over these state-owned lands may permit the diversion or drainage to be done, subject to such provisions, for the benefit of any persons who are entitled to the use of the water of that stream or lake in its natural state, as to him may seem just and expedient.

[ 1985, c. 201, §2 (NEW) .]

13. Annual reports. Any person with a mining lease engaged in mine development or mining under this subchapter shall, in the month of June following the year the operation was carried on, pay all applicable fees, rentals and royalties and file an annual report with the director of the survey and director of the agency having jurisdiction over the state-owned land setting forth:

A. The location of the operation; [1985, c. 201, §2 (NEW).]

B. The quality and grade of mineral products or ores produced; [1985, c. 201, §2 (NEW).]

C. The amount of royalty that has accrued on material extracted; [2009, c. 567, §5 (AMD).]

D. The number of persons ordinarily employed at operation below ground and above ground; and [1985, c. 201, §2 (NEW).]

E. Any other information, relating to the mining lease, mine development or mining, the director of the division and the director of the agency having jurisdiction over the state-owned lands may require by regulation. [1985, c. 201, §2 (NEW); 2011, c. 657, Pt. W, §7 (REV).]

This information is confidential and may not be disclosed, except that the information may be shared with other governmental agencies.

[ 2009, c. 567, §5 (AMD); 2011, c. 657, Pt. W, §7 (REV) .]

14. Termination. In the event that any explorer, claimant or lessee violates any of this subchapter or any rule, the director of the survey or the director of the agency having jurisdiction over the state-owned lands shall notify the explorer, claimant or lessee, as the case may be, of the alleged violation and of the nature of the alleged violation, by sending the notice by registered or certified mail to him at his last known address. If the violation is not remedied within 30 days after the date of mailing the notice, the permit, claim or lease of the violator in existence at the time of the violation may be terminated by the State through the director of the survey or the director of the agency having jurisdiction over the state-owned lands by giving written notice of termination in the same manner specified for notice of violation. For cause, the State, through the director of the survey or the director of the agency having jurisdiction over the state-owned lands, may extend such further time for compliance as it may determine. Any person who is aggrieved may file a written petition for a hearing before the State within 30 days of the date of the giving of written notice of termination by the State. The hearing shall take place within 30 days of receipt of the petition and a decision shall be rendered by the State within 60 days following the final adjournment of the hearing. Appeals from the State's decision shall be pursuant to the Maine Rules of Civil Procedure as they apply to appeals from rulings of public agencies.

[ 1985, c. 201, §2 (NEW) .]

15. Injunctions against violation. Whenever it appears that any person is violating or threatening to violate this subchapter or any rule or order issued pursuant to this subchapter, the State may seek an injunction against that person in the Superior Court of the county in which the office of the director of the survey and the director of the agency having jurisdiction over the state-owned lands is located or of any county where the violation occurs or is threatened, or in the county in which the defendant resides or in which any defendant resides if there is more than one defendant, to restrain the person from continuing the violation or from carrying out the threat of violation. In any such action, the court shall have jurisdiction to grant to the State, without bond or other undertaking, such prohibitory or mandatory injunctions as the facts may warrant, including temporary restraining orders and preliminary injunctions.

[ 1985, c. 201, §2 (NEW) .]

SECTION HISTORY

1985, c. 201, §2 (NEW). 1995, c. 502, §E30 (AMD). 1997, c. 678, §3 (AMD). 2009, c. 567, §§4, 5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §549-C. Compliance with regulatory laws

Nothing in this subchapter may be deemed to relieve any explorer or mining lessee from the obligation to comply with all applicable environmental or other regulatory laws and rules of the State. [1985, c. 201, §2 (NEW).]

SECTION HISTORY

1985, c. 201, §2 (NEW).






Subchapter 4: INFORMATION ON MINING EXPLORATION

12 §550. Annual exploration registration

Annual registration shall be required as provided in this section. [1985, c. 201, §3 (NEW).]

1. Registration. Any person conducting mineral exploration where the total exploration expenses incurred in a calendar year exceed $25,000 on private, leased or otherwise acquired lands within the State must register with the director. Registration shall be valid for the fiscal year and must be renewed annually.

[ 1985, c. 201, §3 (NEW) .]

2. Information. Registration shall include the following information:

A. The name and address of the person conducting the exploration; [1985, c. 201, §3 (NEW).]

B. The name and address of the parent and any subsidiaries or domestic affiliates of the corporation engaged in exploration activities in this State; and [1985, c. 201, §3 (NEW).]

C. The names of counties where exploration is expected to occur. [1985, c. 201, §3 (NEW).]

[ 1985, c. 201, §3 (NEW) .]

SECTION HISTORY

1985, c. 201, §3 (NEW).



12 §550-A. Notice of intent to file (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 201, §3 (NEW). 1985, c. 819, §A17 (AMD). 2011, c. 653, §33 (AFF). 2011, c. 653, §1 (RP).









Chapter 201-B: WATER WELLS

12 §550-B. Water well information

1. Definitions. As used in this chapter, unless the context indicates otherwise, the following terms have the following meanings.

A. "Well" means any hole constructed by any method for the purpose of extracting water from below the ground. [1987, c. 509, (NEW).]

B. [2003, c. 175, §1 (RP).]

C. "Well drilling company" means a person, firm, partnership or corporation that owns or otherwise operates any mechanical equipment used to drill, drive or bore water wells. [2003, c. 175, §2 (NEW).]

[ 2003, c. 175, §§1, 2 (AMD) .]

2. Exemptions. Wells for which data reports are already required by any state agency are exempt from the reporting requirements of this chapter.

[ 1987, c. 509, (NEW) .]

3. Water well information documentation. Completion reports shall be filed according to this subsection.

A. Within 30 days after completion of any well or dry hole, or the enlarging or deepening of an existing well, a well drilling company shall submit a report to the Division of Geology, Natural Areas and Coastal Resources on forms designed and provided by the Division of Geology, Natural Areas and Coastal Resources. The report must contain information as may be required by the Division of Geology, Natural Areas and Coastal Resources, including, but not limited to, location, construction and well yield. [2013, c. 405, Pt. C, §6 (AMD).]

B. Any well drilling company that has engaged in the construction of water wells, but who has not submitted well completion reports on a timely basis as required by this chapter, is in violation of this chapter. [2003, c. 175, §4 (AMD).]

[ 2013, c. 405, Pt. C, §6 (AMD) .]

4. Compliance with other laws and rules. Notwithstanding the provisions set forth in this chapter, all wells are to be constructed and maintained in accordance with all other laws and rules in effect.

[ 1987, c. 509, (NEW) .]

5. Penalties. A well drilling company that violates any standard or provision of this chapter, commits a civil violation for which a forfeiture of not more than $500 may be adjudged. In addition to other civil remedies, the court may issue an injunction.

[ 2003, c. 175, §5 (AMD) .]

6. Information use. Information collected by the Division of Geology, Natural Areas and Coastal Resources, Maine Geological Survey under this section is subject to Title 1, chapter 13, subchapter 1, unless the well drilling company to whom the information belongs or pertains requests that it be designated as confidential and the bureau has determined it contains proprietary information. For the purposes of this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the person submitting the information and would make available information not otherwise publicly available. The Division of Geology, Natural Areas and Coastal Resources, Maine Geological Survey shall make information collected under this chapter available to any federal, state or municipal entity or authorized agent of such entity.

[ 2013, c. 405, Pt. C, §7 (AMD) .]

SECTION HISTORY

1987, c. 509, (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §§16,17 (AMD). 2003, c. 175, §§1-5 (AMD). 2009, c. 567, §6 (AMD). 2011, c. 655, Pt. KK, §§8, 9 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2013, c. 405, Pt. C, §§6, 7 (AMD).






Chapter 202: BUREAU OF PARKS AND LANDS

12 §551. Bureau of Public Lands established (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1995, c. 502, §E3 (RP).



12 §551-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 502, §E4 (NEW). 1997, c. 678, §4 (RP).



12 §551-B. Planning and Management of Public Lands (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 502, §E4 (NEW). 1997, c. 678, §4 (RP).



12 §552. Bureau of Parks and Lands; powers and duties with respect to public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1975, c. 770, §62 (AMD). 1977, c. 78, §39 (AMD). 1977, c. 360, §8 (AMD). 1977, c. 694, §§216,217 (AMD). 1979, c. 545, §1 (AMD). 1987, c. 737, §§C17,C18, C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §§E5,30 (AMD). 1997, c. 678, §4 (RP).



12 §553. Duties of the Director of the Bureau of Parks and Lands with respect to public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1977, c. 360, §34 (AMD). 1985, c. 299, §1 (AMD). 1985, c. 785, §B60 (AMD). 1987, c. 308, §2 (AMD). 1987, c. 737, §§C19,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §§E6-9,30,32 (AMD). 1997, c. 678, §4 (RP).



12 §554. Management of public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1987, c. 737, §§C20,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §4 (RP).



12 §555. Trespass on public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1995, c. 502, §§E10,11 (AMD). 1997, c. 678, §4 (RP).



12 §556. Public access to public lands (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1995, c. 502, §§E12,30 (AMD). 1997, c. 678, §4 (RP).



12 §557. Nonreserved Public Lands Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 339, §6 (NEW). 1975, c. 770, §63 (AMD). 1977, c. 57, §1 (AMD). 1979, c. 224, §1 (AMD). 1979, c. 683, §1 (AMD). 1983, c. 819, §A8 (AMD). 1983, c. 833, §1 (AMD). 1985, c. 299, §2 (AMD). 1985, c. 506, §A11 (AMD). 1987, c. 737, §§C21,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 502, §B8 (AMD). 1991, c. 427, §1 (AMD). 1995, c. 502, §E13 (AMD). 1997, c. 678, §4 (RP).



12 §557-A. Submerged Lands Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §2 (NEW). 1995, c. 666, §2 (RP).



12 §557-B. Submerged Lands Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 666, §3 (NEW). 1997, c. 678, §4 (RP).



12 §558. Submerged and intertidal lands owned by the State (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §2 (NEW). 1983, c. 819, §A9 (RP).



12 §558-A. Submerged and intertidal lands owned by the State (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A10 (NEW). 1987, c. 765, §1 (AMD). 1989, c. 310, (AMD). 1989, c. 338, §§1-5 (AMD). 1989, c. 878, §A30 (AMD). RR 1991, c. 2, §36 (COR). 1991, c. 381, §1 (AMD). 1991, c. 427, §3 (AMD). 1991, c. 430, §§1,2 (AMD). 1991, c. 430, §3 (AFF). 1995, c. 502, §E14 (AMD). 1995, c. 666, §§4-10 (AMD). 1995, c. 666, §13 (AFF). 1997, c. 231, §1 (AMD). 1997, c. 678, §4 (RP).



12 §558-B. Shore and Harbor Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §4 (NEW). 1995, c. 502, §E30 (AMD). 1997, c. 678, §4 (RP).



12 §558-C. Submerged Lands Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 666, §11 (NEW). 1997, c. 678, §4 (RP).



12 §559. Filled-in submerged lands (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 532, (NEW). 1991, c. 824, §A18 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §4 (RP).



12 §560. Lands provided by Governor Baxter (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A11 (NEW). 1985, c. 107, §1 (RP).






Chapter 202-A: THE PUBLIC TRUST IN INTERTIDAL LAND

12 §571. Legislative findings and purpose

The Legislature finds and declares that the intertidal lands of the State are impressed with a public trust and that the State is responsible for protection of the public's interest in this land. [1985, c. 782, (NEW).]

The Legislature further finds and declares that this public trust is part of the common law of Maine and generally derived from the practices, conditions and needs in Maine, from English Common Law and from the Massachusetts Colonial Ordinance of 1641-47. The public trust is an evolving doctrine reflective of the customs, traditions, heritage and habits of the Maine people. In Maine, the doctrine has diverged from the laws of England and Massachusetts. The public trust encompasses those uses of intertidal land essential to the health and welfare of the Maine people, which uses include, but are not limited to, fishing, fowling, navigation, use as a footway between points along the shore and use for recreational purposes. These recreational uses are among the most important to the Maine people today who use intertidal land for relaxation from the pressures of modern society and for enjoyment of nature's beauty. [1985, c. 782, (NEW).]

The Legislature further finds and declares that the protection of the public uses referred to in this chapter is of great public interest and grave concern to the State. [1985, c. 782, (NEW).]

SECTION HISTORY

1985, c. 782, (NEW).



12 §572. Definitions

As used in this chapter, the term "intertidal land" means all land of this State affected by the tides between the mean high watermark and either 100 rods seaward from the high watermark or the mean low watermark, whichever is closer to the mean high watermark. [1985, c. 782, (NEW).]

SECTION HISTORY

1985, c. 782, (NEW).



12 §573. Public trust rights in intertidal land

1. Public trust rights. The public trust rights in intertidal land include the following:

A. The right to use intertidal land for fishing, fowling and navigation; [1985, c. 782, (NEW).]

B. The right to use intertidal land for recreation; and [1985, c. 782, (NEW).]

C. Any other trust rights to use intertidal land recognized by the Maine common law and not specifically abrogated by statute. [1985, c. 782, (NEW).]

[ 1985, c. 782, (NEW) .]

2. Limitations. The rights described in subsection 1 do not include:

A. The removal from the intertidal land of any sand, soil, rocks or other minerals; [1985, c. 782, (NEW).]

B. Interference with any structure, development or improvement erected or maintained on intertidal land in accordance with the laws of this State; [1985, c. 782, (NEW).]

C. The depositing of any refuse or waste on intertidal land or in the water covering intertidal land; or [1985, c. 782, (NEW).]

D. Use or operation of motorized vehicles other than navigable watercraft, unless specifically authorized by state law or municipal ordinance. [1985, c. 782, (NEW).]

[ 1985, c. 782, (NEW) .]

3. Police powers. Municipalities shall have jurisdiction to exercise their police powers to control public use of intertidal land, except where such exercise is superseded by any state law.

[ 1985, c. 782, (NEW) .]

4. Other public rights. This chapter does not affect public rights in intertidal land arising from custom, prescription, implied dedication, acquiescence or any other source. This chapter does not affect public rights in dry sand areas upland from intertidal land arising from custom, prescription, implied dedication, acquiescence, the public trust doctrine or any other source.

[ 1985, c. 782, (NEW) .]

SECTION HISTORY

1985, c. 782, (NEW).






Chapter 202-B: PUBLIC RESERVED LOTS

12 §581. Public reserved lands; location (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§B12,C8,C10 (AMD). 1997, c. 678, §5 (RP).



12 §582. Subdivided lands (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1997, c. 678, §5 (RP).



12 §583. Incorporation into town; location (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1997, c. 678, §5 (RP).



12 §584. Criteria for location (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1997, c. 678, §5 (RP).



12 §585. Management of public reserved lands (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §§E15,30,32 (AMD). 1997, c. 678, §5 (RP).



12 §586. Funds from public reserved lands (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1991, c. 192, §1 (AMD). 1997, c. 678, §5 (RP).



12 §586-A. Maine Public Education Trust Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §N1 (NEW). 1993, c. 707, §V1 (AMD). MRSA T.12 ., §586A/4 (RP).



12 §587. Unorganized Territory School Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1997, c. 678, §5 (RP).



12 §588. Organized Townships Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 700, §A38 (AMD). 1997, c. 678, §5 (RP).



12 §589. Trepass; duty of assessors (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §5 (RP).



12 §590. Public reserved land acquisition, sale exchange or relocation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 737, §§B2,C106 (NEW). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §5 (RP).






Chapter 202-C: ABANDONED WATERCRAFT

12 §591. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1995, c. 502, §E30 (AMD). 1997, c. 678, §6 (RP).



12 §592. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1997, c. 678, §6 (RP).



12 §593. Ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1997, c. 678, §6 (RP).



12 §594. Responsibility of the director (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1995, c. 666, §12 (AMD). 1997, c. 678, §6 (RP).



12 §595. Method of removal (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1997, c. 678, §6 (RP).



12 §596. Civil action (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 427, §5 (NEW). 1997, c. 678, §6 (RP).






Chapter 202-D: DESIGNATED LANDS

12 §598. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 639, §1 (NEW).]

1. Lands or land. "Lands" or "land" means real estate held by the State.

[ 1993, c. 639, §1 (NEW) .]

2. Proceeds. "Proceeds" means money arising or obtained from the sale of designated lands, excluding the costs of the sale.

[ 1993, c. 639, §1 (NEW) .]

3. Real estate held by the State. "Real estate held by the State" means real estate wholly owned by the State by fee simple title. "Real estate held by the State" does not mean land partially owned by the State or land owned by someone other than the State in which the State holds an easement, right-of-way or covenant.

[ 1993, c. 639, §1 (NEW) .]

4. Reduced. "Reduced" means a reduction in the acreage of an individual parcel or lot of designated land under section 598-A. "Reduced" does not mean a reduction in the value of the property. "Reduced" does not mean the conveyance of an access right by easement in accordance with section 1814-A.

[ 2011, c. 278, §3 (AMD) .]

5. Substantially altered. "Substantially altered," in the use of designated lands, means changed so as to significantly alter physical characteristics in a way that frustrates the essential purposes for which that land is held by the State. The essential purposes of state parks, historic sites, public access sites, facilities for boats and the Allagash Wilderness Waterway are the protection, management and improvement of these properties for public recreation, conservation, scenic values, nature appreciation, historic preservation and interpretation, public access and related purposes. The essential purposes of public reserved and nonreserved lands are the protection, management and improvement of these properties for the multiple use objectives established in section 1847. The essential purposes of lands acquired through the Land for Maine's Future Board that are not held by the Department of Inland Fisheries and Wildlife or by the Department of Agriculture, Conservation and Forestry are the protection, management and improvement of those lands for recreation, conservation, farming, open space, plant and animal habitat, scenic values, public access and related purposes. The essential purposes of state-owned wildlife management areas and game farms are the protection, management and improvement of those properties for fish and wildlife habitat and propagation, hunting, trapping, fishing, recreation, propagation and harvesting of forest and other natural products and related purposes. "Substantially altered" does not mean the conveyance of an access right by easement in accordance with section 1814-A.

[ 2011, c. 278, §4 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1993, c. 639, §1 (NEW). 1997, c. 678, §7 (AMD). 2011, c. 278, §§3, 4 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §598-A. Designated lands

The following lands are designated lands under the Constitution of Maine, Article IX, Section 23. Designated lands under this section may not be reduced or substantially altered, except by a 2/3 vote of the Legislature. It is the intent of the Legislature that individual holdings of land or classes of land may be added to the list of designated lands under this section in the manner normally reserved for amending the public laws of the State. Once so designated, however, it is the intent of the Legislature that designated lands remain subject to the provisions of this section and the Constitution of Maine, Article IX, Section 23 until such time as the designation is repealed or limited by a 2/3 vote of the Legislature. [1993, c. 639, §1 (NEW).]

Designated lands are: [1993, c. 639, §1 (NEW).]

1. Certain Department of Inland Fisheries and Wildlife lands. The following lands held by the Department of Inland Fisheries and Wildlife:

A. State-owned wildlife management areas and public access sites described in section 10109, subsection 1 and section 12708; and [2003, c. 414, Pt. B, §20 (AMD); 2003, c. 614, §9 (AFF).]

B. Lands held and managed as a state game farm under the provisions of section 10109, subsection 2; [2003, c. 414, Pt. B, §20 (AMD); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. B, §20 (AMD); 2003, c. 614, §9 (AFF) .]

2. Public lands and public reserve lots.

[ 1995, c. 502, Pt. E, §16 (RP) .]

2-A. Certain lands of the Bureau of Parks and Lands. Lands under the care, custody, control and management of the Bureau of Parks and Lands, including:

A. Lands that constitute a state park or historic site as those terms are defined in section 1801; [1999, c. 127, Pt. A, §24 (AMD).]

B. Lands that constitute the Allagash Wilderness Waterway as defined in chapter 220, subchapter VI; [1999, c. 127, Pt. A, §25 (AMD).]

C. Lands used for public boat facilities under the provisions of chapter 220, subchapter IX, including launching ramps, locks, parking sites and access roads; [1999, c. 127, Pt. A, §26 (AMD).]

D. Public reserved lands as defined in section 1801, subsection 8; and [1997, c. 678, §8 (AMD).]

E. Nonreserved public lands as defined in section 1801, subsection 6. [1999, c. 127, Pt. A, §27 (AMD).]

Designated lands do not include: submerged lands; and all parcels of public reserved land in the towns of Bradley, LaGrange and Bradford held by the Bureau of Public Lands on January 1, 1994.

[ 1999, c. 127, Pt. A, §§24-27 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Certain Bureau of Parks and Recreation Lands.

[ 1995, c. 502, Pt. E, §18 (RP) .]

4. Baxter State Park Authority lands. Lands managed by the Baxter State Park Authority not acquired by deed of gift and not contiguous to Baxter State Park. Specifically, lands deeded by Governor Percival P. Baxter by deeds of gift and lands managed by the Baxter State Park Authority that are contiguous to Baxter State Park are not designated lands;

[ 1993, c. 639, §1 (NEW) .]

5. Lands gifted to the State. Except as provided in subsection 4, lands acquired by a deed of gift for conservation purposes; and

[ 1993, c. 639, §1 (NEW) .]

6. Lands acquired pursuant to referendum. Lands acquired by the State through the Land for Maine's Future Board under Title 5, Part 15-A.

[ 1993, c. 639, §1 (NEW) .]

Notwithstanding any other provision of this section, a state agency owning or holding designated land under this section may contract to operate or manage that land, provided that the contract does not violate any other provision of law. [1993, c. 639, §1 (NEW).]

SECTION HISTORY

1993, c. 639, §1 (NEW). 1995, c. 502, §§E16-18 (AMD). 1997, c. 678, §8 (AMD). 1999, c. 127, §§A24-27 (AMD). 2003, c. 414, §B20 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §598-B. Proceeds from the sale of designated land; limitation

Proceeds from the sale of designated land under section 598-A must be used to purchase additional land in the same county for the same purpose. [1993, c. 639, §1 (NEW).]

SECTION HISTORY

1993, c. 639, §1 (NEW).






Chapter 203: BUREAU OF PARKS AND RECREATION

12 §601. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 190, §1 (AMD). 1979, c. 541, §§A117-A120 (AMD). 1989, c. 160, §1 (AMD). 1997, c. 678, §9 (RP).



12 §602. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 190, §2 (AMD). 1969, c. 22, (AMD). 1969, c. 414, §8 (AMD). 1971, c. 47, (AMD). 1971, c. 163, §1 (AMD). 1971, c. 238, (AMD). 1971, c. 416, (AMD). 1971, c. 429, §1 (AMD). 1971, c. 537, §§1,2 (AMD). 1971, c. 544, §28-A (AMD). 1971, c. 622, §31 (AMD). 1973, c. 84, (AMD). 1973, c. 264, (AMD). 1973, c. 460, §§8,9,19 (AMD). 1975, c. 261, §1 (AMD). 1975, c. 771, §§126-134 (AMD). 1977, c. 360, §9 (AMD). 1977, c. 694, §218 (AMD). 1979, c. 280, (AMD). 1979, c. 637, (AMD). 1981, c. 505, §2 (AMD). 1983, c. 812, §73 (AMD). 1983, c. 819, §A12 (AMD). 1985, c. 710, §1 (AMD). 1985, c. 762, §1 (AMD). 1985, c. 785, §B61 (AMD). 1987, c. 141, §B9 (AMD). 1987, c. 217, §§1,3 (AMD). 1987, c. 308, §§3,4 (AMD). 1987, c. 340, §1 (AMD). 1987, c. 349, §H9 (AMD). 1987, c. 402, §§A91,A92 (AMD). 1987, c. 769, §§A47,A48 (AMD). 1987, c. 786, §11 (AMD). 1989, c. 160, §§2-5 (AMD). 1989, c. 502, §§A33,A34,C4 (AMD). 1989, c. 875, §E10 (AMD). 1991, c. 9, §E8 (AMD). 1991, c. 354, §§1,2 (AMD). 1991, c. 528, §§G2,3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§G2,3 (AMD). 1993, c. 410, §BB1 (AMD). 1993, c. 508, §L1 (AMD). 1993, c. 508, §L2 (AFF). RR 1995, c. 2, §20 (COR). 1995, c. 502, §§E19-23,30 (AMD). 1997, c. 274, §1 (AMD). 1997, c. 526, §1 (AMD). 1997, c. 641, §1 (AMD). 1997, c. 678, §9 (RP). 2007, c. 466, Pt. A, §30 (RP).



12 §602-A. Lifeguard training (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 340, §2 (NEW). 1995, c. 502, §E30 (AMD). 1997, c. 678, §9 (RP).



12 §603. Surveys (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §19 (AMD). 1997, c. 678, §9 (RP).



12 §604. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §§10,19 (AMD). 1997, c. 678, §9 (RP).



12 §605. Allocation of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §19 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §G4 (RP). 1991, c. 591, §G4 (RP).



12 §605-A. Revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §G5 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §G5 (NEW). 1995, c. 502, §E24 (AMD). 1997, c. 678, §9 (RP).



12 §606. Violation of rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §19 (AMD). 1997, c. 678, §9 (RP).



12 §607. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §9 (RP).



12 §608. Real estate subject to flowage (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §9 (RP).



12 §609. Maine State Parks and Recreational Facilities Development Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 710, §2 (NEW). 1997, c. 641, §2 (AMD). 1997, c. 678, §9 (RP). 1999, c. 127, §A28 (RP).



12 §610. Maine State Parks Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §BBB1 (NEW). 1997, c. 678, §9 (RP).






Chapter 204: KEEP MAINE SCENIC

12 §631. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 312, (NEW). 1987, c. 786, §12 (RP).



12 §632. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 312, (NEW). 1973, c. 460, §19 (AMD). 1977, c. 360, §10 (AMD). 1987, c. 786, §12 (RP).



12 §633. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 312, (NEW). 1973, c. 460, §11 (AMD). 1977, c. 360, §§11,12 (AMD). 1977, c. 694, §219 (AMD). 1983, c. 812, §74 (AMD). 1987, c. 786, §12 (RP).






Chapter 204-A: COASTAL ISLAND TRUSTS

12 §641. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1983, c. 819, §A13 (RP).



12 §642. Coastal island trusts and coastal island trust commissions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1983, c. 819, §A13 (RP).



12 §643. Membership, term and reimbursement for expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1975, c. 771, §135 (AMD). 1983, c. 819, §A13 (RP).



12 §644. Duties and powers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1983, c. 819, §A13 (RP).



12 §645. Tax exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1983, c. 819, §A13 (RP).



12 §646. Relation to other laws (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 443, (NEW). 1983, c. 819, §A13 (RP).






Chapter 205: ALLAGASH RIVER AUTHORITY

12 §651. Policy (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §652. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §653. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §654. Membership; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §655. Advisory committee (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §656. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §657. Tentative agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).



12 §658. Approval by Legislature (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §2 (RP).






Chapter 206: ALLAGASH WILDERNESS WATERWAY

12 §661. Declaration of policy (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1997, c. 678, §10 (RP).



12 §662. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §12 (AMD). 1979, c. 541, §§A121,A122 (AMD). 1983, c. 754, §1 (AMD). 1989, c. 637, §1 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §10 (RP).



12 §663. Establishment; area (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1979, c. 541, §A123 (AMD). 1997, c. 678, §10 (RP).



12 §664. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1967, c. 544, §22 (AMD). 1969, c. 431, §9 (AMD). 1971, c. 618, §§12,17 (AMD). 1973, c. 460, §§17,18 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §10 (RP).



12 §665. Control of water areas; permitted and prohibited uses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1975, c. 112, (AMD). 1979, c. 541, §A124 (AMD). 1997, c. 678, §10 (RP).



12 §666. Control of land areas (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1983, c. 754, §2 (AMD). 1997, c. 678, §10 (RP).



12 §667. Authority to acquire property by eminent domain or otherwise (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1979, c. 541, §B12 (AMD). 1997, c. 678, §10 (RP).



12 §668. Manner of acquisition by eminent domain (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1979, c. 541, §A125 (AMD). 1987, c. 141, §B10 (AMD). 1997, c. 678, §10 (RP).



12 §669. Initial plan for acquisition (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1973, c. 625, §63 (AMD). 1997, c. 678, §10 (RP).



12 §670. Control of timber-harvesting operations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1983, c. 754, §3 (RPR). 1989, c. 637, §2 (AMD). 1991, c. 528, §§G6,7 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §§G6,7 (AMD). 1997, c. 678, §10 (RP).



12 §671. Use of roads (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1997, c. 678, §10 (RP).



12 §672. Access points and control stations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1997, c. 678, §10 (RP).



12 §673. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1977, c. 360, §13 (AMD). 1977, c. 694, §220 (AMD). 1997, c. 678, §10 (RP).



12 §674. Enforcement, inspection and penalties for violations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1983, c. 754, §4 (RPR). 1989, c. 637, §3 (AMD). 1991, c. 824, §A19 (AMD). 1997, c. 678, §10 (RP).



12 §674-A. Possession of firearms (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 232, (NEW). 1973, c. 460, §17 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §10 (RP).



12 §675. Police supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1969, c. 321, (AMD). 1973, c. 460, §17 (AMD). 1979, c. 541, §A126 (AMD). 1997, c. 678, §10 (RP).



12 §676. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1997, c. 678, §10 (RP).



12 §677. Employees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1985, c. 785, §B62 (AMD). 1997, c. 678, §10 (RP).



12 §678. Allocation of funds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1995, c. 502, §E25 (AMD). 1997, c. 678, §10 (RP).



12 §679. Payments to Maine Forestry District (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1983, c. 556, §2 (RP).



12 §680. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 496, §1 (NEW). 1973, c. 460, §17 (AMD). 1983, c. 754, §5 (RPR). 1997, c. 678, §10 (RP).






Chapter 206-A: USE REGULATION

Subchapter 1: GENERAL PROVISIONS

12 §681. Purpose and scope

The Legislature finds that it is desirable to extend principles of sound planning, zoning and development to the unorganized and deorganized townships of the State: To preserve public health, safety and general welfare; to support and encourage Maine's natural resource-based economy and strong environmental protections; to encourage appropriate residential, recreational, commercial and industrial land uses; to honor the rights and participation of residents and property owners in the unorganized and deorganized areas while recognizing the unique value of these lands and waters to the State; to prevent residential, recreational, commercial and industrial uses detrimental to the long-term health, use and value of these areas and to Maine's natural resource-based economy; to discourage the intermixing of incompatible industrial, commercial, residential and recreational activities; to prevent the development in these areas of substandard structures or structures located unduly proximate to waters or roads; to prevent the despoliation, pollution and detrimental uses of the water in these areas; and to conserve ecological and natural values. [2011, c. 682, §3 (AMD).]

The Legislature declares it to be in the public interest, for the public benefit, for the good order of the people of this State and for the benefit of the property owners and residents of the unorganized and deorganized townships of the State, to encourage the well-planned and well-managed multiple use, including conservation, of land and resources and to encourage and facilitate regional economic viability. The Legislature acknowledges the importance of these areas in the continued vitality of the State and to local economies. Finally, the Legislature desires to encourage the appropriate use of these lands by the residents of Maine and visitors in pursuit of outdoor recreation activities, including, but not limited to, hunting, fishing, boating, hiking and camping. [2011, c. 682, §3 (AMD).]

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §1 (AMD). 1973, c. 569, §1 (AMD). 1975, c. 508, §1 (AMD). 2009, c. 401, §1 (AMD). 2011, c. 682, §3 (AMD).



12 §682. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §127 (NEW).]

1. Unorganized and deorganized areas. "Unorganized and deorganized areas" includes:

A. All unorganized and deorganized townships; [2011, c. 682, §4 (NEW).]

B. Plantations that have not received commission approval under section 685-A, subsection 4-A to implement their own land use controls; [2011, c. 682, §4 (NEW).]

C. Municipalities that have organized since 1971 that have not received commission approval under section 685-A, subsection 4-A to implement their own land use controls; and [2011, c. 682, §4 (NEW).]

D. All other areas of the State that are not part of a municipality except Indian reservations. [2011, c. 682, §4 (NEW).]

For the purposes of permitting a community-based offshore wind energy project and structures associated with resource analysis activities necessary for such an intended project, the area of submerged land to be occupied for such a project and resource analysis structures is considered to be in the unorganized or deorganized areas.

[ 2011, c. 682, §4 (RPR) .]

2. Subdivision.

[ 2001, c. 431, §1 (RP) .]

2-A. Subdivision. Except as provided in section 682-B, "subdivision" means a division of an existing parcel of land into 3 or more parcels or lots within any 5-year period, whether this division is accomplished by platting of the land for immediate or future sale, by sale of the land or by leasing.

The term "subdivision" also includes the division, placement or construction of a structure or structures on a tract or parcel of land resulting in 3 or more dwelling units within a 5-year period.

[ 2001, c. 431, §2 (NEW) .]

3. Building. Building shall mean any structure having a roof, partial roof supported by columns or walls used or intended to be used for the shelter or enclosure of persons, animals or objects regardless of the materials of which it is constructed.

[ 1971, c. 457, §2 (RPR) .]

4. Structure. "Structure" means anything constructed or erected with a fixed location on or in the ground, or attached to something having a fixed location on or in the ground, including, but not limited to, buildings, mobile homes, retaining walls, billboards, signs, piers and floats. It does not include a wharf, fish weir or trap that may be licensed under Title 38, chapter 9.

[ 1999, c. 333, §2 (AMD) .]

5. Accessory use or accessory structure. Accessory use or accessory structure shall include a use or structure subordinate to a permitted or conditional use or structure and customarily incidental to the permitted or conditional use of the structure.

[ 1973, c. 569, §4 (AMD) .]

6. Person. Person shall mean an individual, firm, association, organization, partnership, trust, company, corporation, state agency or other legal entity.

[ 1971, c. 457, §2 (NEW) .]

7. Development. Development shall mean any land use activity or activities directed toward using, reusing or rehabilitating air space, land, water or other natural resources, excluding, however, such specific uses or classes and categories of uses as the commission may by regulation determine do not need regulating to achieve the purpose, intent and provisions of this chapter.

[ 1973, c. 569, §5 (AMD) .]

8. Land use district. Land use district shall mean the area located within the boundaries of air, land or water delineated vertically or horizontally by the commission for distinct categories of use.

[ 1973, c. 569, §5 (AMD) .]

8-A. Moratorium. "Moratorium" means a temporary land use regulation or ordinance approved by the commission or a municipal legislative body which prevents development or subdivision by withholding authorization or approval necessary for development.

[ 1989, c. 47, §1 (NEW) .]

9. Nonconforming structure. Nonconforming structure shall mean a structure, lawfully existing at the time of adoption of district regulations or subsequent amendment made thereto, that does not conform to the district regulations.

[ 1971, c. 457, §2 (NEW) .]

10. Nonconforming use. Nonconforming use shall mean a use of air, land, water or natural resources or a parcel of land, lawfully existing at the time of adoption of district regulation or subsequent amendments made thereto, that does not conform to the district regulations.

[ 1971, c. 457, §2 (NEW) .]

11. Dwelling unit. "Dwelling unit" means any part of a structure which, through sale or lease, is intended for human habitation, including single-family and multifamily housing, condominiums, time-share units, and apartments.

[ 1987, c. 885, §2 (NEW) .]

12. Real estate. "Real estate" means land and structures attached to it.

[ 1987, c. 885, §2 (NEW) .]

13. Spaghetti-lot. "Spaghetti-lot" means a parcel of land with a lot depth to shore frontage ratio greater than 5 to 1. Shore frontage means land abutting a river, stream, brook, coastal wetland or great pond as these features are defined in Title 38, section 480-B.

[ 1989, c. 762, §1 (NEW); 1989, c. 762, §4 (AFF) .]

14. Commercial sporting camp. "Commercial sporting camp" means a building or group of buildings devoted primarily to the offering of primitive lodging facilities for a fee to persons primarily in pursuit of primitive recreation or snowmobiling.

[ 1995, c. 386, §1 (NEW) .]

15. Campsite. "Campsite" means a camping location containing tents, registered tent trailers, registered pickup campers, registered recreational vehicles, registered trailers or similar devices used for camping. "Campsite" does not include a camping location that has access to a pressurized water system or permanent structures other than outhouses, fireplaces, picnic tables, picnic tables with shelters or lean-tos. A campsite may be designed to contain a maximum of 4 camping sites for transient occupancy by 12 or fewer people per site, or numbers of sites and occupancy rates consistent with a landowner's recreational policy filed with the commission. The commission may require a campsite permit if it determines that the recreational policy is inconsistent with the commission's comprehensive land use plan.

[ 2001, c. 402, §1 (RPR) .]

16. Setback. "Setback" means the minimum horizontal distance from a lot line, shoreline or road to the nearest part of a structure.

[ 1995, c. 386, §1 (NEW) .]

17. Shoreline. "Shoreline" means the normal high water mark of tidal waters, a coastal or inland wetland, a standing body of water or flowing water.

[ 1995, c. 386, §1 (NEW) .]

18. Transient occupancy. "Transient occupancy" means occupancy that does not exceed 120 days in a calendar year.

[ 2009, c. 16, §1 (AMD) .]

19. Community-based offshore wind energy project. "Community-based offshore wind energy project" means a wind energy development, as defined by Title 35-A, section 3451, subsection 11, with an aggregate generating capacity of less than 3 megawatts that meets the following criteria: the generating facilities are wholly or partially located on or above the coastal submerged lands of the State; the generating facilities are located within one nautical mile of one or more islands that are within the unorganized and deorganized areas of the State and the project will offset part or all of the electricity requirements of those island communities; and the development meets the definition of "community-based renewable energy project" as defined by Title 35-A, section 3602, subsection 1.

[ 2009, c. 615, Pt. D, §2 (NEW) .]

20. Planned subdistrict. "Planned subdistrict" means a delineated area for which a specific land use plan and standards have been agreed to by the owner of the land within the delineated area and approved by the commission.

[ 2011, c. 682, §5 (NEW) .]

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §2 (RPR). 1971, c. 544, §28-B (AMD). 1973, c. 569, §§2-5 (AMD). 1979, c. 541, §A127 (AMD). 1979, c. 631, §1 (AMD). 1981, c. 698, §70 (AMD). 1987, c. 514, §1 (AMD). 1987, c. 810, §§1,11 (AMD). 1987, c. 885, §§1,2 (AMD). 1989, c. 47, §1 (AMD). 1989, c. 584, §1 (AMD). 1989, c. 762, §§1,4 (AMD). 1989, c. 772, §1 (AMD). 1991, c. 306, (AMD). 1991, c. 687, §1 (AMD). 1995, c. 386, §1 (AMD). 1999, c. 333, §§1, 2 (AMD). 2001, c. 402, §§1, 2 (AMD). 2001, c. 431, §§1,2 (AMD). 2009, c. 16, §1 (AMD). 2009, c. 615, Pt. D, §§1, 2 (AMD). 2011, c. 682, §§4, 5 (AMD).



12 §682-A. Spaghetti-lots prohibited

A person may not divide a parcel of land in the jurisdiction of the Maine Land Use Planning Commission in such a way as to create a spaghetti-lot. This prohibition does not apply to: [1993, c. 74, §1 (AMD); 2011, c. 682, §38 (REV).]

1. Rights-of-way. Utility or transportation rights-of-way;

[ 1989, c. 762, §2 (NEW); 1989, c. 762, §4 (AFF) .]

2. Government purchase. A parcel of land that is purchased by the Federal Government, State Government or local government; and

[ 1989, c. 762, §2 (NEW); 1989, c. 762, §4 (AFF) .]

3. Public benefit. A parcel of land that the Maine Land Use Planning Commission finds provides a significant public benefit and that can not be configured in another way to provide that benefit.

[ 1989, c. 762, §2 (NEW); 1989, c. 762, §4 (AFF); 2011, c. 682, §38 (REV) .]

This section applies to any division of land within the jurisdiction of the Maine Land Use Planning Commission. [1993, c. 74, §2 (NEW); 2011, c. 682, §38 (REV).]

SECTION HISTORY

1989, c. 762, §§2,4 (NEW). 1993, c. 74, §§1,2 (AMD). 2011, c. 682, §38 (REV).



12 §682-B. Exemption from subdivision definition

A division accomplished by the following does not create a subdivision lot or lots unless the intent of the transfer is to avoid the objectives of this chapter. [2001, c. 431, §3 (NEW).]

1. Gifts to relatives. A division of land accomplished by gift to a spouse, parent, grandparent, child, grandchild or sibling of the donor of the lot or parcel does not create a subdivision lot if the donor has owned the lot or parcel for a continuous period of 5 years immediately preceding the division by gift and the lot or parcel is not further divided or transferred within 5 years from the date of division.

[ 2001, c. 431, §3 (NEW) .]

2. Transfer to governmental entity. A lot or parcel transferred to a municipality or county of the State, the State or an agency of the State is not considered a subdivision lot if the following conditions are met:

A. The lot or parcel is held by the governmental entity for the conservation and protection of natural resources, public outdoor recreation or other bona fide public purposes and is not further sold or divided for a period of 20 years following the date of transfer; and [2001, c. 431, §3 (NEW).]

B. At the time of transfer the transferee provides written notice to the commission of transfer of the lot or parcel, including certification that the lot or parcel qualifies for exemption under this subsection. [2001, c. 431, §3 (NEW).]

[ 2001, c. 431, §3 (NEW) .]

3. Transfer to conservation organization. A lot or parcel transferred to a nonprofit, tax-exempt nature conservation organization qualifying under the United States Internal Revenue Code, Section 501(c)(3) is not considered a subdivision lot if the following conditions are met:

A. For a period of at least 20 years following the transfer, the lot or parcel must be limited by deed restriction or conservation easement for the protection of wildlife habitat or ecologically sensitive areas or for public outdoor recreation; and [2001, c. 431, §3 (NEW).]

B. The lot or parcel is not further divided or transferred except to another qualifying nonprofit, tax-exempt nature conservation organization or governmental entity. [2001, c. 431, §3 (NEW).]

[ 2001, c. 431, §3 (NEW) .]

4. Transfer of lots for forest management, agricultural management or conservation of natural resources. A lot or parcel is not considered a subdivision lot if the following conditions are met:

A. The lot is transferred and managed solely for forest management, agricultural management or conservation of natural resources; [2001, c. 431, §3 (NEW).]

B. The lot is at least 40 acres in size; [2001, c. 431, §3 (NEW).]

C. If the lot is less than 1,000 acres in size, no portion of the lot is located within 1,320 feet of the normal high water line of any great pond or river or within 250 feet of the upland edge of a coastal or freshwater wetland as defined in Title 38, section 436-A; [2001, c. 431, §3 (NEW).]

D. The original parcel from which the lot was divided is divided into an aggregate of no more than 10 lots within any 5-year period; and [2001, c. 431, §3 (NEW).]

E. When 3 to 10 lots each containing at least 40 acres in size are created within any 5-year period, a plan is recorded in accordance with section 685-B, subsection 6-A. Any subsequent division of a lot created from the original parcel within 10 years of the recording of the plan in the registry of deeds or any structural development unrelated to forest management, agricultural management or conservation creates a subdivision and may not occur without prior commission approval. [2001, c. 431, §3 (NEW).]

[ 2001, c. 431, §3 (NEW) .]

5. Unauthorized subdivision lots in existence for at least 20 years. A lot or parcel that when sold or leased created a subdivision requiring a permit under this chapter is not considered a subdivision lot and is exempt from the permit requirement if the permit has not been obtained and the subdivision has been in existence for 20 or more years. A lot or parcel is considered a subdivision lot and is not exempt under this subsection if:

A. Approval of the subdivision under section 685-B was denied by the commission and record of the commission's decision was recorded in the appropriate registry of deeds; [2001, c. 431, §3 (NEW).]

B. A building permit for the lot or parcel was denied by the commission under section 685-B and record of the commission's decision was recorded in the appropriate registry of deeds; [2001, c. 431, §3 (NEW).]

C. The commission has filed a notice of violation of section 685-B with respect to the subdivision in the appropriate registry of deeds; or [2001, c. 431, §3 (NEW).]

D. The lot or parcel has been the subject of an enforcement action or order and record of that action or order was recorded in the appropriate registry of deeds. [2001, c. 431, §3 (NEW).]

[ 2001, c. 431, §3 (NEW) .]

6. Permit not required. Nothing in this section requires a permit for, or restricts the use of property for, hunting, fishing or other forms of primitive recreation, use of motorized vehicles on roads and trails or snowmobiling as otherwise permitted by law.

[ 2001, c. 431, §3 (NEW) .]

SECTION HISTORY

2001, c. 431, §3 (NEW).






Subchapter 2: MAINE LAND USE PLANNING COMMISSION

12 §683. Creation of Maine Land Use Regulation Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §3 (AMD). 1971, c. 619, §1 (AMD). 1973, c. 460, §13 (AMD). 1973, c. 569, §6 (AMD). 1973, c. 698, (RPR). 1975, c. 616, §§1,2 (AMD). 1975, c. 771, §136 (AMD). 1979, c. 497, §1 (AMD). 1983, c. 812, §75 (AMD). 1985, c. 345, (AMD). 1987, c. 18, §1 (AMD). 1987, c. 132, (AMD). 1989, c. 503, §B55 (AMD). 1991, c. 76, (AMD). 1995, c. 3, §2 (AMD). 1997, c. 346, §1 (AMD). 1997, c. 549, §1 (AMD). 1997, c. 549, §2 (AFF). 1997, c. 683, §B6 (AMD). 1997, c. 683, §B7 (AFF). RR 1999, c. 1, §15 (COR). 1999, c. 333, §3 (AMD). 2009, c. 328, §1 (AMD). 2011, c. 682, §6 (RP).



12 §683-A. Creation of Maine Land Use Planning Commission

The Maine Land Use Planning Commission, as established by Title 5, section 12004-D, subsection 1-A to carry out the purposes stated in section 681, is created within the Department of Agriculture, Conservation and Forestry and in this chapter called "the commission." The commission is charged with implementing this chapter. The commission consists of 9 members, appointed in accordance with subsections 1 and 2. All appointments under this section are subject to review by the joint standing committee of the Legislature having jurisdiction over conservation matters and to confirmation by the Senate. [2013, c. 256, §3 (AMD).]

1. Appointment by the Governor. Except as provided in subsection 2, the Governor shall appoint one member to the commission. In selecting an appointee, the Governor shall actively seek and give consideration to persons residing in or near the unorganized and deorganized areas of the State and to persons residing on unorganized coastal islands. An appointee under this subsection must be familiar with the needs and issues affecting the commission's jurisdiction and must:

A. Reside in the commission's jurisdiction; [2011, c. 682, §7 (NEW).]

B. Work in the commission's jurisdiction; [2011, c. 682, §7 (NEW).]

C. Be a former resident or be retired after having worked for a minimum of 5 years within the commission's jurisdiction; or [2011, c. 682, §7 (NEW).]

D. Have expertise in commerce and industry, fisheries and wildlife, forestry or conservation issues as they relate to the commission's jurisdiction. [2011, c. 682, §7 (NEW).]

[ 2013, c. 256, §3 (AMD) .]

2. Appointment of members representing a county. One member must be appointed by each of the 8 counties with the most acreage in the unorganized or deorganized areas subject to the jurisdiction of the commission. The board of county commissioners for each of the counties shall appoint by majority vote a resident of that county to serve as a member of the commission. A county commissioner who is a candidate for appointment to serve on the commission may not vote on that appointment. In making the appointment, the board of county commissioners shall actively seek and give consideration to persons residing in or near the unorganized or deorganized areas within the county. The board of county commissioners shall advertise the position in the same manner as the county advertises personnel positions. The board of county commissioners shall accept written or electronic applications from candidates, conduct interviews with candidates as determined by the board and select from among those candidates an appointee.

An appointee under this subsection must have expertise in commerce and industry, fisheries and wildlife, forestry or conservation issues as they relate to the commission's jurisdiction and must:

A. Reside in the commission's jurisdiction; [2011, c. 682, §7 (NEW).]

B. Work in the commission's jurisdiction; or [2011, c. 682, §7 (NEW).]

C. Be a former resident or be retired after having worked for a minimum of 5 years within the commission's jurisdiction. [2011, c. 682, §7 (NEW).]

If a board of county commissioners fails to appoint a member to the commission under this subsection within 90 business days of a vacancy on the commission to be filled by that county, the Governor shall appoint a resident of that county meeting the criteria in subsection 1 to fill the vacancy.

For any county appointee, the board of county commissioners shall provide to the President of the Senate and the Speaker of the House of Representatives the name and address of the appointee, together with information concerning that person's background and qualifications, in the same manner required of the Governor for nominations made pursuant to Title 3, section 154. A board of county commissioners has the same authority as the Governor, pursuant to Title 3, section 154, to withdraw the name of an appointee at any time before the Senate votes. The provisions of Title 3, sections 155 to 158 apply to the process of legislative review and confirmation of all county appointees to the commission.

[ 2013, c. 256, §3 (AMD) .]

3. Eligibility. A state employee may not be appointed to or serve as a member of the commission. A county employee, municipal official or municipal employee is not considered to hold an incompatible office for purposes of simultaneous service on the commission. If a county or municipality is a participant in an adjudicatory proceeding before the commission, an official or employee from that county or municipality may not participate in that proceeding as a member of the commission. An incumbent county commissioner appointed after July 1, 2013 to serve on the commission may not serve simultaneously as a county commissioner and a member of the commission.

[ 2013, c. 424, Pt. E, §1 (AMD); 2013, c. 424, Pt. E, §3 (AFF) .]

4. Terms. All members are appointed to 4-year terms. Any member who has not been reappointed by the Governor or a board of county commissioners prior to the expiration of that member's term may not continue to serve on the commission, unless the Governor notifies the Legislature in writing prior to the expiration of that member's term that extension of that member's term is required to ensure fair consideration of specific major applications pending before the commission. That member's term ends upon final commission decisions on the specific applications identified in the Governor's communication. Any member reappointed by the Governor or a board of county commissioners prior to the expiration of that member's term continues to serve on the commission until the appointment is acted upon by the Legislature. Once a member of the commission has been appointed by the Governor or a board of county commissioners, a vacancy of that seat must be filled by the same appointing authority as provided in this section. A vacancy during an unexpired term is filled only for the unexpired portion of the term.

[ 2013, c. 256, §3 (AMD) .]

5. Rules. Unless otherwise provided in this chapter, rules adopted by the commission under this chapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 682, §7 (NEW) .]

SECTION HISTORY

2011, c. 657, Pt. W, §5 (REV). 2011, c. 682, §7 (NEW). 2013, c. 256, §3 (AMD). 2013, c. 424, Pt. E, §1 (AMD). 2013, c. 424, Pt. E, §3 (AFF).



12 §684. Commission officers, meetings and rules; hearings

The commission shall elect annually, from its own membership, a chair and such other officers it considers necessary. Meetings are held at the call of the chair or at the call of more than 1/2 of the membership. Meetings must be held at a location within the jurisdiction of the commission or another convenient location approved by the chair. The commission, acting in accordance with the procedures set forth in Title 5, chapter 375, subchapter 2, may adopt whatever rules it considers necessary for the conduct of its business. The commission shall keep minutes of all proceedings, which are a public record available and on file in the office of the commission. Members of the commission are compensated as provided in Title 5, chapter 379. Commission members must receive an orientation and annual continuing education on this chapter, commission rules and planning and regulatory processes. A quorum of the commission for the transaction of business is 5 members. No action may be taken by the commission unless upon approval by a vote of 5 members. [2011, c. 682, §8 (AMD).]

Whenever the commission is required or empowered to conduct a hearing pursuant to any provision of law, the hearing may be held and conducted by the commission or by any member of the commission or by any qualified employee or representative of the commission as the commission chair may determine. If the hearing is conducted by a single commissioner or qualified employee or representative, the commissioner, employee or representative shall report the findings of fact and conclusions to the commission together with a transcript of the hearing and all exhibits. The findings of fact and conclusions become a part of the record. The commission is not bound by the findings or conclusions when acting upon the record, but shall take action, issue orders and make decisions as if it had held and conducted the hearing itself. [1999, c. 333, §4 (AMD).]

When the commission elects to hold multiple public hearings on any matter under this chapter, all hearings held within a 45-day period are considered one hearing for administrative purposes. [1999, c. 333, §4 (NEW).]

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §4 (AMD). 1971, c. 619, §2 (AMD). 1973, c. 460, §14 (AMD). 1973, c. 569, §§7,8 (AMD). 1973, c. 579, §1 (AMD). 1975, c. 770, §64 (AMD). 1977, c. 360, §14 (AMD). 1977, c. 694, §221 (AMD). 1983, c. 812, §76 (AMD). 1985, c. 737, §A22 (AMD). 1999, c. 333, §4 (AMD). 2011, c. 682, §8 (AMD).



12 §685. Commission budget, financing and personnel

The Commissioner of Agriculture, Conservation and Forestry shall prepare a biennial budget and shall submit to the Legislature requests for appropriations sufficient to carry out its assigned tasks. The commission may accept contributions of any type from any source to assist it in carrying out its assigned tasks, and make such requirements in respect to the administration of such funds, not inconsistent with this subchapter, as are required as conditions precedent to receiving such funds, federal or otherwise. The commission shall give public notice of all contributions, in the state paper, stating the source, the amount and the purpose of such contributions. The commission may contract with municipal, county, state and federal governments or their agencies to assist in the carrying out of any of its assigned tasks. The Commissioner of Agriculture, Conservation and Forestry, with the consent of a majority of the commission, shall appoint a director who is the principal administrative, operational and executive employee of the commission. The director shall attend all meetings of the commission and is permitted to participate fully but is not a voting member of the commission. [2011, c. 657, Pt. W, §6 (REV); 2011, c. 682, §9 (AMD).]

The commission shall establish and maintain at least 2 field offices, one in Greenville and one in Ashland, designed principally to provide assistance to the public on permit applications and to carry out such other functions of the commission as appropriate. These field offices must be established at locations in or close to the commission's jurisdiction and chosen to provide the maximum benefit to the public while minimizing costs. Historic levels of permitting activity, the convenience of access and the availability and cost of office facilities must be considered in choosing the field office locations. Each office must be open on a part-time basis at least 2 days a month or as public demand for the services of such field offices warrants and as resources allow. Whenever practicable, the commission shall make use of existing personnel to staff these field offices. Personnel must receive regular training to address customer service and other needs. [2011, c. 682, §9 (AMD).]

SECTION HISTORY

1969, c. 494, (NEW). 1973, c. 460, §15 (AMD). 1973, c. 569, §9 (AMD). 1975, c. 521, §1 (AMD). 1977, c. 360, §§15,16 (AMD). 1979, c. 541, §A128 (AMD). 1987, c. 308, §5 (AMD). 1987, c. 508, (AMD). 2011, c. 657, Pt. W, §6 (REV). 2011, c. 682, §9 (AMD).



12 §685-A. Land use districts and standards

1. Classification and districting of lands. The commission, acting on principles of sound land use planning and development, shall determine the boundaries of areas within the unorganized and deorganized areas of the State that fall into land use districts and designate each area in one of the following major district classifications: protection, management and development. The commission, acting in accordance with the procedures set forth in Title 5, chapter 375, subchapter 2, shall adopt rules for determining the boundaries of each major type of district in accordance with the following standards:

A. Protection districts: Areas where development would jeopardize significant natural, recreational and historic resources, including, but not limited to, flood plains, precipitous slopes, wildlife habitat and other areas critical to the ecology of the region or State; [1999, c. 333, §5 (AMD).]

B. Management districts: Areas that are appropriate for commercial forest product or agricultural uses or for the extraction of nonmetallic minerals and for which plans for additional development are not presently formulated nor additional development anticipated; and [1999, c. 333, §5 (AMD).]

C. [1973, c. 569, §10 (RP).]

D. Development districts: Areas that are appropriate for residential, recreational, commercial or industrial use or commercial removal of metallic minerals and areas appropriate for designation as development districts when measured against the purpose, intent and provisions of this chapter. [2011, c. 682, §10 (AMD).]

In addition to delineating the major district classifications listed, the commission may delineate such subclassifications as may be necessary and desirable to carry out the intent of this chapter. The commission may delineate and designate planned subdistricts and establish standards unique to each to efficiently balance the benefits of development and resource protection.

[ 2011, c. 682, §10 (AMD) .]

2. Interpretation of district boundaries. Where uncertainty exists as to the boundaries of districts as shown on the official land use maps the following shall apply:

A. Boundaries indicated as approximately following center lines of public or private roads shall be construed to follow such center lines. [1971, c. 457, §5 (NEW).]

B. Boundaries indicated as following railroad lines shall be construed to be midway between the 2 outermost rails. [1973, c. 569, §10 (AMD).]

C. Boundaries indicated as approximately following property lines, township or county lines shall be construed as following such lines. [1971, c. 457, §5 (NEW).]

D. Boundaries indicated as following shorelines shall be construed to follow such shorelines, and in event of natural change in the shorelines, shall be construed as moving with the normal high water mark; boundaries indicated as following the center lines of streams, rivers, canals, lakes or other bodies of water shall be construed to follow such natural center lines. [1973, c. 569, §10 (AMD).]

E. Boundaries indicated as approximately following ridge lines or specific contour lines shall be construed to follow such lines. [1971, c. 457, §5 (NEW).]

F. Boundaries indicated as parallel to or as extensions of features indicated in paragraphs A to E shall be so construed. [1973, c. 569, §10 (AMD).]

G. Where physical or cultural features existing on the ground are at variance with those shown on the official land use maps or in other circumstances not covered by paragraphs A to F, the commission shall interpret the district boundaries. [1973, c. 569, §10 (AMD).]

[ 1973, c. 569, §10 (AMD) .]

3. Land use standards. The commission, acting on principles of sound land use planning and development, shall prepare land use standards prescribing standards for the use of air, lands and waters. Except as provided in this chapter, these standards shall be adopted by the commission in accordance with the procedures set forth in Title 5, chapter 375, subchapter II.

In addition to the purposes set forth in section 681, the land use standards shall:

A. Encourage the most desirable and appropriate use of air, land and water resources consistent with the comprehensive land use plan; [1973, c. 569, §10 (AMD).]

B. Protect public health by reduction of noise, air pollution, water pollution and other environmental intrusions; [1971, c. 457, §5 (NEW).]

C. Protect and preserve significant natural, scenic and historic features where appropriate, beneficial and consistent with the comprehensive land use plan; [1973, c. 569, §10 (AMD).]

D. Advise and assist the Department of Transportation and other concerned agencies in transportation planning and operation; [1973, c. 569, §10 (AMD).]

D-1. Provide for safe and appropriate loading, parking and circulation of land, air and water traffic; [RR 1993, c. 1, §33 (COR).]

E. Encourage minimal adverse impact of one use upon the use of surrounding areas by setting standards of performance describing desirable and acceptable levels of operation in connection with any use and its relation to surrounding areas, including provisions for the eventual amelioration of existing adverse impact; [1971, c. 457, §5 (NEW).]

F. Reflect a consideration of the availability and capability of the natural resources base, including soils, topography or sufficient healthful water supplies; and [1983, c. 114, §1 (AMD).]

G. Regulate, as necessary, motor vehicles as defined in Title 29-A, section 101, subsection 42, on icebound inland lakes that are completely encompassed by unorganized territories during the hours from sunset to sunrise of the following day. [1995, c. 65, Pt. A, §26 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

[ 1995, c. 65, Pt. A, §26 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Land use standards considered as minimum requirements. Land use standards must be interpreted and applied by the commission as minimum requirements, adopted to reasonably and effectively promote health, safety and general welfare and ensure compliance with state plans and policies.

If the requirements of the adopted land use standards are at variance with the requirements of any other lawfully adopted rules, regulations, standards, ordinances, deed restrictions or covenants, the more protective of existing natural, recreational and historic resources governs.

A. [2011, c. 682, §11 (RP).]

B. [2011, c. 682, §11 (RP).]

[ 2011, c. 682, §11 (RPR) .]

4-A. Transition from commission jurisdiction to the jurisdiction of a plantation or municipality. Any portion of a land use district that subsequently becomes an organized municipality or part of an organized municipality or any plantation that adopts planning, zoning and subdivision control as provided in Title 30-A, section 7059 continues to be regulated by the Maine Land Use Planning Commission pursuant to this chapter until such time as the plantation or municipality of which the regulated district is then a part adopts land use plans and regulations not less protective of the existing natural, recreational or historic resources than those adopted by the commission.

A. Any municipality organized after September 23, 1971 or any plantation that adopts planning, zoning and subdivision control as provided in Title 30-A, section 7059 may submit to the commission and receive the approval of the commission of the following:

(1) A comprehensive land use plan for that plantation or municipality;

(2) Standards for determining land use district boundaries and uses permitted within the districts in that plantation or municipality;

(3) A land use district boundary map for that plantation or municipality; and

(4) Such other proposed regulations or standards as the commission considers necessary to achieve the purpose, intent and provisions of this chapter.

Upon request of the plantation or municipality, the commission shall prepare such plans, maps, regulations and standards as it considers necessary to meet minimum planning and zoning standards for its approval of those standards.

Upon obtaining approval, the plantation or municipality shall thereafter adopt, administer and enforce the approved plans, maps, regulations and standards, except that the commission retains jurisdiction for any planned subdistrict within the municipality or plantation unless the owner of the land within the delineated area agrees to the transfer of the administration and enforcement of that planned subdistrict to the municipality or plantation. [2011, c. 682, §12 (NEW).]

B. From time to time, the commission may review the administration and enforcement of local land use plans and regulations by plantations and municipalities that have adopted land use plans, maps, regulations and standards approved by the commission. If, following the review, the commission finds that any of the following has occurred, the commission may reestablish its jurisdiction over that plantation or municipality:

(1) A plantation or municipality has repealed the land use plan, maps, standards or regulations necessary to satisfy the requirements of this subsection or has substantially modified the land use plan, maps, standards or regulations so that the resources of the plantation or municipality are not reasonably protected;

(2) A plantation or municipality has abolished or does not have functioning the administrative bodies and officers necessary to implement the land use program as approved by the commission; or

(3) A plantation or municipality has not administered or enforced its land use plan, maps, standards or regulations in a manner that reasonably protects the resources in the plantation or municipality involved.

The action by the commission must conform with the provisions for rulemaking of the Maine Administrative Procedure Act.

Action taken by the commission to reestablish its jurisdiction over a plantation or municipality is effective immediately, but must be submitted to the current or next regular session of the Legislature for approval. If the Legislature fails to act, the action of the commission continues in effect. [2011, c. 682, §12 (NEW).]

[ 2011, c. 682, §12 (NEW) .]

5. Considerations, application and exemptions. A land use standard may not deprive an owner or lessee or subsequent owner or lessee of any interest in real estate of the use to which it is lawfully devoted at the time of adoption of that standard. Year-round and seasonal single residences and operating farms in existence and use as of September 23, 1971, while so used, and new accessory buildings or structures or renovations of the buildings or structures that are or may be necessary to the satisfactory and comfortable continuation of these residential and farm uses, except for those located in areas of special flood hazard as defined in the commission's rules, are exempt from the requirements of section 685-B, subsection 1.

Land use standards adopted pursuant to this chapter for management districts may not limit the right, method or manner of cutting or removing timber or crops, the construction and maintenance of hauling roads, the operation of machinery or the erection of buildings, including buildings to store equipment and materials for maintaining roads, and other structures used primarily for agricultural or commercial forest product purposes, including tree farms. The commission may not require a permit for such activities in a management district. Notwithstanding this subsection, a permit from the commission is required for roads covering a ground area of 3 acres or more constructed in management districts, unless those roads are constructed and maintained in accordance with the guidelines of the commission's Land Use Handbook, Section 6, "Erosion Control on Logging Jobs," or as revised. The commission may require a person constructing a road to notify the commission of the location of the road within 21 days.

Land use standards adopted pursuant to this chapter must establish a minimum setback of 100 feet for all structures within a commercial sporting camp complex that are constructed solely for the housing of guests, including structures within a main sporting camp complex and an outpost camp. The standards must establish a minimum setback of 150 feet for all other structures within a sporting camp complex, including, but not limited to, a main lodge, a dining area, a workshop and a parking area.

In adopting district boundaries and land use standards, the commission shall give consideration to public and private planning reports and other data available to it, and shall give weight to existing uses of land and to any reasonable plan of its owner as to its future use.

A permit from the commission is not required for the repair or maintenance of county-owned roads, bridges or culverts as long as the repair or maintenance is conducted in accordance with commission standards that pertain to these activities.

[ 2009, c. 111, §1 (AMD) .]

6. Interim district boundaries and land use standards.

[ 1999, c. 333, §6 (RP) .]

7. Hearings and procedures.

[ 1999, c. 333, §7 (RP) .]

7-A. Procedure for adoption or amendment of land use district standards, district boundaries and land use maps. This subsection governs procedures for the establishment and amendment of land use district standards and boundaries and the amendment of the commission's land use maps.

A. The commission or its staff may initiate and any state or federal agency, any county or municipal governing body or any property owner or lessee may petition for adoption or amendment of land use district standards, district boundaries or land use maps. [1999, c. 333, §8 (NEW).]

B. Adoption and amendment of land use district standards, district boundaries and land use maps are rule-making procedures subject to the requirements of Title 5, chapter 375, subchapter II, except that the requirements of Title 5, section 8052, subsections 5, 5-A and 7; section 8053-A; section 8056, subsections 1, 3 and 4; section 8056-A; section 8057, subsection 2; section 8057-A; section 8060; section 8062; and section 8064 do not apply. The requirements of Title 5, chapter 375, subchapter II are further modified by the following provisions.

(1) Public notice of proposals to adopt or amend land use district standards, district boundaries or land use maps must state the time and the place where copies of the proposal may be inspected prior to the hearing.

(2) The commission shall give notice of hearings to amend district boundaries, by mail, to appropriate state and federal agencies and the owners of directly affected and abutting properties, according to their names and addresses as shown on the records of Maine Revenue Services or plantation or town tax assessors. If the number of owners of directly affected and abutting properties is more than 50, notice may instead be by publication conforming to the requirements for newspaper publication of hearings under Title 5, chapter 375, subchapter IV.

(3) At any time prior to the date of adoption of proposed land use district standards, land use boundaries or land use maps, the commission may elect to reopen the public hearing record and extend the time period for public comment to such date as it may designate.

(4) The commission must act to adopt or not to adopt proposed land use district standards, land use boundaries or land use maps within 90 days after the date of final closure of the public hearing.

(5) Land use district boundaries and land use maps become effective 15 days after adoption or amendment by the commission, as long as the boundaries and maps are available in the appropriate registry of deeds for each county. Notice of adoption or amendment of land use district boundaries and land use maps must be given by publication one time in a newspaper of general circulation published in the area affected.

(6) Permanent land use standards adopted by the commission are effective immediately, but must be submitted to the next regular or special session of the Legislature for approval or modification. If the Legislature fails to act, those standards continue in full force and effect. [1999, c. 333, §8 (NEW).]

[ 1999, c. 333, §8 (NEW) .]

8. Amendments to district boundaries and standards.

[ 1999, c. 333, §9 (RP) .]

8-A. Criteria for adoption or amendment of land use district boundaries. A land use district boundary may not be adopted or amended unless there is substantial evidence that:

A. The proposed land use district is consistent with the standards for district boundaries in effect at the time, the comprehensive land use plan and the purpose, intent and provisions of this chapter; and [1999, c. 333, §10 (NEW).]

B. The proposed land use district has no undue adverse impact on existing uses or resources or a new district designation is more appropriate for the protection and management of existing uses and resources within the affected area. [2011, c. 682, §13 (AMD).]

[ 2011, c. 682, §13 (AMD) .]

8-B. Criteria for amendment of land use standards. Adoption or amendment of land use standards may not be approved unless there is substantial evidence that the proposed land use standards would serve the purpose, intent and provisions of this chapter and would be consistent with the comprehensive land use plan.

[ 1999, c. 333, §10 (NEW) .]

9. Periodic review of district boundaries and land use standards. At the end of each 5 years following initial adoption of permanent land use standards and districts, the commission shall make a comprehensive review of the classification and delineation of districts of the land use standards. The assistance of appropriate state agencies must be secured in making this review and public hearings must be held in accordance with the requirements set forth in subsection 7-A.

[ 1999, c. 333, §11 (AMD) .]

10. Special exceptions and variances. The commission may approve the issuance of a special exception permit in strict compliance with this chapter and the rules and standards adopted pursuant to this chapter. The commission may grant a variance when the commission finds that the proposed development is in keeping with the general spirit and intent of this chapter, that the public interest is otherwise protected and that strict compliance with the rules and standards adopted by this commission would cause unusual hardship or extraordinary difficulties because of the following:

A. Exceptional or unique conditions of topography, access, location, shape, size or other physical features of the site; [2001, c. 105, §1 (NEW).]

B. The access and use needs of a person with a physical disability as described in Title 5, section 4553-A, subsection 1, paragraphs C and D who resides in or regularly uses a structure; or [2007, c. 695, Pt. A, §11 (AMD).]

C. Unusual circumstances that were not anticipated by the commission at the time the rules and standards were adopted. [2001, c. 105, §1 (NEW).]

[ 2007, c. 695, Pt. A, §11 (AMD) .]

11. Exemptions. Real estate used or to be used by a public utility, as defined in Title 35-A, section 102, subsection 13, or a person who is issued a certificate by the Public Utilities Commission under Title 35-A, section 122 may be wholly or partially exempted from regulation to the extent that the commission may not prohibit such use but may impose terms and conditions for use consistent with the purpose of this chapter, when, upon timely petition, notice and public hearing, the Public Utilities Commission determines that such exemption is necessary or desirable for the public welfare or convenience. The Public Utilities Commission shall adopt by rule procedures to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 656, Pt. A, §1 (AMD) .]

12. Timber harvesting activities. Rules adopted by the Commissioner of Agriculture, Conservation and Forestry pursuant to section 8867-B for the purpose of regulating timber harvesting and timber harvesting activities in areas adjacent to rivers, streams, ponds, wetlands and tidal waters become effective for the unorganized and deorganized areas on the date established under Title 38, section 438-B, subsection 5.

The Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry shall administer and enforce the regulation of timber harvesting and timber harvesting activities in these areas. For the purposes of this subsection, "timber harvesting" and "timber harvesting activities" have the same meanings as in section 8868, subsections 4 and 5.

Beginning November 1, 2012, the Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry shall administer and enforce the regulation of timber harvesting and timber harvesting activities in protection districts and management districts in accordance with rules adopted under section 8867-D.

[ 2011, c. 599, §1 (AMD); 2011, c. 657, Pt. W, §§5-7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

13. Additions to expedited permitting area for wind energy development. The commission may add areas in the State's unorganized and deorganized areas to the expedited permitting area for wind energy development in accordance with Title 35-A, section 3453.

[ 2007, c. 661, Pt. C, §1 (NEW) .]

14. Land management roads, gravel pits and water crossings. Beginning November 1, 2012, the Director of the Bureau of Forestry within the Department of Agriculture, Conservation and Forestry shall administer and enforce the regulation of construction, maintenance and repair of land management roads, water crossings by land management roads and gravel pits of less than 5 acres in protection districts and management districts in accordance with rules adopted under section 8867-E. For the purposes of this subsection, "land management road" has the same meaning as under section 8868, subsection 7.

[ 2013, c. 256, §4 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1971, c. 457, §5 (NEW). 1971, c. 544, §§28-C-28-E (AMD). 1971, c. 593, §22 (AMD). 1971, c. 618, §§12,17 (AMD). 1971, c. 619, §§3-5 (AMD). 1973, c. 569, §10 (AMD). 1973, c. 788, §§43-A-43-C (AMD). 1975, c. 234, §§1,2 (AMD). 1975, c. 497, §3 (AMD). 1975, c. 508, §§2,3 (AMD). 1975, c. 665, (AMD). 1977, c. 327, §§1,1A,2 (AMD). 1977, c. 390, §2 (AMD). 1977, c. 694, §§222-227B (AMD). 1979, c. 127, §§65-67 (AMD). 1979, c. 497, §§2,3 (AMD). 1983, c. 114, §§1,2 (AMD). 1983, c. 827, §1 (AMD). 1983, c. 862, §34 (AMD). 1985, c. 70, §1 (AMD). 1985, c. 506, §A12 (AMD). 1987, c. 737, §§C22,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 624, (AMD). 1989, c. 810, §1 (AMD). 1991, c. 308, (AMD). 1991, c. 653, (AMD). RR 1993, c. 1, §33 (COR). 1995, c. 64, §1 (AMD). 1995, c. 65, §A26 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 386, §2 (AMD). 1995, c. 462, §A30 (AMD). 1997, c. 526, §14 (AMD). 1997, c. 642, §3 (AMD). 1999, c. 333, §§5-11 (AMD). 1999, c. 530, §8 (AMD). 1999, c. 657, §5 (AMD). 2001, c. 105, §1 (AMD). 2001, c. 402, §3 (AMD). 2003, c. 335, §1 (AMD). 2005, c. 226, §1 (AMD). 2007, c. 656, Pt. A, §1 (AMD). 2007, c. 661, Pt. C, §1 (AMD). 2007, c. 695, Pt. A, §11 (AMD). 2009, c. 111, §1 (AMD). 2011, c. 599, §§1, 2 (AMD). 2011, c. 657, Pt. W, §§5-7 (REV). 2011, c. 682, §§10-13 (AMD). 2013, c. 256, §4 (AMD). 2013, c. 405, Pt. A, §23 (REV).



12 §685-B. Development review and approval

1. Review and approval required. Except as provided in this section or by commission rule:

A. A structure or part of a structure may not be erected, changed, converted or wholly or partly altered or enlarged in its use or structural form without a permit issued by the commission. Normal maintenance or repair may be made to a structure or part of a structure without a permit issued by the commission in locations other than areas of special flood hazard as defined in the commission's rules; [2009, c. 111, §2 (AMD).]

B. A person may not commence development of or construction on any lot, parcel or dwelling unit within any subdivision or sell or offer for sale any interest in any lot, parcel or dwelling unit within any subdivision without a permit issued by the commission; or [1999, c. 333, §12 (RPR).]

C. A person may not commence any construction or operation of any development without a permit issued by the commission. [1999, c. 333, §12 (RPR).]

[ 2009, c. 111, §2 (AMD) .]

1-A. Exceptions. Except as provided in this section or by commission rule:

A. A permit is not required for the repair and maintenance of an existing road culvert or for the replacement of an existing road culvert, as long as the replacement culvert is:

(1) No more than one standard culvert size wider in diameter than the culvert being replaced;

(2) No more than 25% longer than the culvert being replaced; and

(3) No longer than 75 feet.

Ancillary culverting activities, including excavation and filling, are included in this exemption. A person repairing, replacing or maintaining an existing culvert under this paragraph shall ensure that erosion control measures are taken to prevent sedimentation of the water and that the crossing does not block fish passage in the water course; [2001, c. 402, §4 (AMD).]

B. Except for projects that are located in a planned subdistrict that was approved or accepted by the commission for processing prior to September 1, 2012, a permit is not required for those aspects of a project approved by the Department of Environmental Protection under Title 38 if the commission determines that the project is an allowed use within the subdistrict or subdistricts for which it is proposed. Notice of the intent to develop and a map indicating the location of the proposed development must be filed with the commission prior to or concurrently with submission of a development application to the Department of Environmental Protection; [2011, c. 682, §14 (AMD).]

B-1. Except for projects that are located in a planned subdistrict that was approved or accepted by the commission for processing prior to September 1, 2012, a permit from the commission is not required for a development of state or regional significance that may substantially affect the environment as defined in Title 38, section 482, subsection 2. A project meeting that definition is reviewed under Title 38, section 489-A-1. A person submitting a development proposal to the Department of Environmental Protection under Title 38, section 489-A-1 shall file a notice of the intent to develop and a map indicating the location of the proposed development with the commission prior to or concurrently with submission of a development application to the Department of Environmental Protection. The Department of Environmental Protection must receive certification from the commission that the proposed development is an allowed use within the subdistrict or subdistricts for which it is proposed and the proposed development meets any land use standard established by the commission that is not considered in the department's review under Title 38, section 489-A-1, subsection 1 before issuing a permit. Nothing in this subsection may be construed as prohibiting the commission from enforcing the land use standards certified to the Department of Environmental Protection under this paragraph; [RR 2011, c. 2, §9 (COR).]

(Paragraph B-1 as enacted by PL 2011, c. 653, §2 and affected by §33 is REALLOCATED TO TITLE 12, SECTION 685-B, SUBSECTION 1-A, PARAGRAPH B-2)

B-2. (REALLOCATED FROM T. 12, §685-B, sub-§1-A, ¶B-1) A permit is not required for a project for mining of metallic minerals that is reviewed under the Maine Metallic Mineral Mining Act. A person submitting a permit application to the Department of Environmental Protection under Title 38, chapter 3, subchapter 1, article 9 for a metallic mineral mining project located wholly or in part within the unorganized and deorganized areas of the State shall file a notice of the intent to develop and a map indicating the location of the proposed development with the commission prior to or concurrently with submission of a development application to the Department of Environmental Protection. The commission must certify to the department that the proposed development is an allowed use within the subdistrict or subdistricts for which it is proposed and that the proposed development meets any land use standards established by the commission and applicable to the project that are not considered in the department's review. This paragraph does not prohibit the commission from enforcing the land use standards certified to the Department of Environmental Protection under this paragraph; [RR 2011, c. 2, §10 (AFF); RR 2011, c. 2, §8 (RAL).]

C. A permit is not required for a campsite in a management district; [2009, c. 270, Pt. D, §2 (AMD).]

D. A permit is not required for an offshore wind energy demonstration project approved by the Department of Environmental Protection pursuant to Title 38, section 480-HH. Notice of the intent to develop and a map indicating the location of the proposed development must be filed with the commission prior to or concurrently with submission of an application to the Department of Environmental Protection pursuant to Title 38, section 480-HH; and [2009, c. 270, Pt. D, §3 (NEW).]

E. A permit or other approval by the commission is not required for a hydropower project that uses tidal or wave action as a source of electrical or mechanical power or is located partly within an organized municipality and partly within an unorganized territory. [2009, c. 615, Pt. F, §1 (AMD).]

[ RR 2011, c. 2, §10 (AFF); RR 2011, c. 2, §§8, 9 (COR) .]

1-B. Delegation to staff. The commission may establish standards by which authority may be delegated to its staff, to approve with reasonable conditions or deny applications submitted. Any person aggrieved by a decision of the staff has the right to a review of that decision by the commission. A request for such a review must be made within 30 days of the staff decision.

[ 1999, c. 333, §13 (NEW) .]

1-C. Delegation to county. The commission may establish standards by which authority may be delegated to a county, upon request of the county commissioners, to approve, approve with reasonable conditions or deny applications to conduct specified activities requiring a permit and to enforce compliance with the permit. Any person aggrieved by a decision of a county has the right to appeal that decision to the commission. Such an appeal must be made within 30 days after the county decision.

[ 2011, c. 682, §16 (NEW) .]

2. Application for approval. The application forms for approval, as provided by the commission, must be completed and signed by the applicant and must be accompanied by the following:

A. A plan of the proposed structure, subdivision or development showing the intended use of the real estate, the proposed change, the details of the project and such other information as may be required by the commission to determine conformance with applicable land use standards; [1989, c. 681, §1 (AMD).]

B. The fee prescribed by the commission rules, that fee to be a minimum of $50 but no greater than 1/4 of 1% of the total development costs. The fees apply to all amendments except for minor changes to building permits. In addition to the fee paid in accordance with this paragraph, the director of the Maine Land Use Planning Commission may assess a processing fee on applications for extraordinary projects in accordance with section 685-F; [2007, c. 114, §1 (AMD); 2011, c. 682, §38 (REV).]

C. [1977, c. 564, §51 (RP).]

D. Evidence of sufficient right, title or interest in all of the property that is proposed for development or use. For purposes of this subsection, the written permission of the record owner or owners of flowed land is deemed sufficient right, title or interest to confer standing for submission of a permit application, provided that the letter of permission specifically identifies the activities being performed and the area that may be used for that purpose. The commission may not refuse to accept, under this paragraph, a permit application for any prohibited activity if the owner or lessee of land adjoining a great pond has made a diligent effort to locate the record owner or owners of the flowed land in question and has been unable to do so; and [1989, c. 681, §1 (AMD).]

E. For a new or expanded development requiring an annual supply of wood or wood-derived materials in excess of 150,000 tons green weight, a wood supply plan for informational purposes to the Maine Forest Service at the time of application. The wood supply plan must include, but is not limited to, the following information:

(1) The expected operational life of the development;

(2) The projected annual wood consumption of wood mill residue, wood fiber and recycled materials from forest products during the entire operational life of the development;

(3) The expected market area for wood supply necessary to supply the development; and

(4) Other relevant wood supply information. [1989, c. 681, §1 (NEW).]

[ 2007, c. 114, §1 (AMD); 2011, c. 682, §38 (REV) .]

2-A. Priority for processing. Applications to replace destroyed seasonal or permanent structures shall be given top priority for processing when hardship can be demonstrated by the applicant provided that:

A. The dimensions of the new structure are not greater than the preexisting structure; and [1989, c. 22, §1 (NEW).]

B. The new structure will not adversely affect surrounding uses and resources. [1989, c. 22, §1 (NEW).]

[ 1989, c. 22, §1 (NEW) .]

2-B. Determination deadline. The commission shall render its determination on an application for subdivision approval within 60 days after the commission determines that the application is complete and the proposal is a permitted use within the affected district or subdistrict.

[ 1989, c. 584, §2 (NEW); 1989, c. 810, §2 (AMD) .]

2-C. Wind energy development; community-based offshore wind energy projects; determination deadline. For purposes of this subsection, "expedited permitting area," "grid-scale wind energy development" and "wind energy development" have the same meanings as in Title 35-A, section 3451. The following provisions govern wind energy development.

A. The commission shall consider any wind energy development in the expedited permitting area under Title 35-A, chapter 34-A with a generating capacity of 100 kilowatts or greater or a community-based offshore wind energy project a use requiring a permit, but not a special exception, within the affected districts or subdistricts. [2011, c. 682, §17 (RPR).]

B. All grid-scale wind energy development proposed for the unorganized or deorganized areas of the State is reviewed and permits are issued by the Department of Environmental Protection under Title 35-A, chapter 34-A and Title 38, section 489-A-1. [2011, c. 682, §17 (RPR).]

C. For an offshore wind energy project that is proposed within one nautical mile of an island within the unorganized or deorganized areas, the commission shall review the proposed project to determine whether the project qualifies as a community-based offshore wind energy project and therefore is within the jurisdiction of the commission. [2011, c. 682, §17 (NEW).]

D. Except for a grid-scale wind energy project, the commission may require an applicant to provide a timely notice of filing prior to filing an application for, and may require the applicant to attend a public meeting during the review of, a wind energy development or a community-based offshore wind energy project. For projects or development located within the expedited permitting areas, the commission shall render its determination on an application for such a development or project within 185 days after the commission determines that the application is complete, except that the commission shall render such a decision within 270 days if it holds a hearing on the application. The chair of the Public Utilities Commission or the chair's designee shall serve as a nonvoting member of the commission and may participate fully but is not required to attend hearings when the commission considers an application for a community-based offshore wind energy project. The chair's participation on the commission pursuant to this subsection does not affect the ability of the Public Utilities Commission to submit information into the record of the commission's proceedings. [2011, c. 682, §17 (NEW).]

E. At the request of an applicant, the commission may stop the processing time for a period of time agreeable to the commission and the applicant. The expedited review period specified in paragraph D does not apply to the associated facilities, as defined in Title 35-A, section 3451, subsection 1, of the wind energy development or community-based offshore wind energy project if the commission determines that an expedited review time is unreasonable due to the size, location, potential impacts, multiple agency jurisdiction or complexity of that portion of the development or project. [2011, c. 682, §17 (NEW).]

[ 2011, c. 682, §17 (RPR) .]

3. Hearings and procedures.

[ 1999, c. 333, §14 (RP) .]

3-A. Hearings and procedures. Hearings and procedures in connection with the review and approval of a permit application are subject to this subsection. To the extent practicable, hearings held under this subsection must be held at a location in close proximity to the project or projects under review.

A. The commission may determine on its own motion to hold a hearing on the application. [1999, c. 333, §15 (NEW).]

B. If the commission determines to act upon a permit application without a hearing, the commission, within 90 days after receiving the complete application, shall make findings of fact and issue an order either granting approval, subject to reasonable terms and conditions that the commission determines appropriate in order to fulfill the requirements and intent of this chapter, the comprehensive land use plan and the commission's standards, or denying approval of the application as proposed. [1999, c. 333, §15 (NEW).]

C. Any person aggrieved by a decision of the commission or its staff concerning any permit application upon which no hearing was held may, within 30 days of that decision, petition the commission for a hearing. The commission is not required to hold a hearing, but shall respond within 45 days of receipt of the petition by notifying the petitioner in writing of the date, time and place set for the requested hearing or of the denial of the request. [1999, c. 333, §15 (NEW).]

D. Within 60 days after the commission adjourns any hearing held under this subsection, it shall make findings of fact and issue an order either granting approval, subject to reasonable terms and conditions that the commission determines appropriate in order to fulfill the requirements and intent of this chapter, the comprehensive land use plan and the commission's standards, or denying approval of the application as proposed. [1999, c. 333, §15 (NEW).]

[ 2011, c. 682, §18 (AMD) .]

4. Criteria for approval. In approving applications submitted to it pursuant to this section, the commission may impose such reasonable terms and conditions as the commission may consider appropriate. In making a decision under this subsection regarding an application for a community-based offshore wind energy project, the commission may not consider whether the project meets the specific criteria designated in section 1862, subsection 2, paragraph A, subparagraph (6), divisions (a) to (d). This limitation is not intended to restrict the commission's review of related potential impacts of the project as determined by the commission.

The commission may not approve an application, unless:

A. Adequate technical and financial provision has been made for complying with the requirements of the State's air and water pollution control and other environmental laws, and those standards and regulations adopted with respect thereto, including without limitation the minimum lot size laws, sections 4807 to 4807-G, the site location of development laws, Title 38, sections 481 to 489-E, and the natural resource protection laws, Title 38, sections 480-A to 480-Z, and adequate provision has been made for solid waste and sewage disposal, for controlling of offensive odors and for the securing and maintenance of sufficient healthful water supplies; [2011, c. 653, §3 (AMD); 2011, c. 653, §33 (AFF).]

B. Adequate provision has been made for loading, parking and circulation of land, air and water traffic in, on and from the site, and for assurance that the proposal will not cause congestion or unsafe conditions with respect to existing or proposed transportation arteries or methods; [2011, c. 682, §19 (AMD).]

C. Adequate provision has been made for fitting the proposal harmoniously into the existing natural environment in order to ensure there will be no undue adverse effect on existing uses, scenic character and natural and historic resources in the area likely to be affected by the proposal. In making a determination under this paragraph regarding development to facilitate withdrawal of groundwater, the commission shall consider the effects of the proposed withdrawal on waters of the State, as defined by Title 38, section 361-A, subsection 7; water-related natural resources; and existing uses, including, but not limited to, public or private wells, within the anticipated zone of contribution to the withdrawal. In making findings under this paragraph, the commission shall consider both the direct effects of the proposed withdrawal and its effects in combination with existing water withdrawals.

In making a determination under this paragraph regarding a community-based offshore wind energy project, the commission shall consider the project's effects on scenic character and existing uses related to scenic character in accordance with Title 35-A, section 3452.

In making a determination under this paragraph regarding a wind energy development, as defined in Title 35-A, section 3451, subsection 11, that is not a grid-scale wind energy development, that has a generating capacity of 100 kilowatts or greater and that is proposed for location within the expedited permitting area, the commission shall consider the development's or project's effects on scenic character and existing uses relating to scenic character in the manner provided for in Title 35-A, section 3452; [2011, c. 682, §19 (AMD).]

C-1. With respect to a wind energy development that has a generating capacity of 100 kilowatts or greater, the person proposing the development has received certification from the Department of Environmental Protection in the manner provided under Title 35-A, section 3456; [2011, c. 682, §19 (NEW).]

D. The proposal will not cause unreasonable soil erosion or reduction in the capacity of the land to absorb and hold water and suitable soils are available for a sewage disposal system if sewage is to be disposed on-site; [1999, c. 333, §17 (AMD).]

E. The proposal is otherwise in conformance with this chapter and the regulations, standards and plans adopted pursuant thereto; and [2007, c. 661, Pt. C, §3 (AMD).]

F. In the case of an application for a structure upon any lot in a subdivision, that the subdivision has received the approval of the commission. [1973, c. 569, §11 (NEW).]

The burden is upon the applicant to demonstrate by substantial evidence that the criteria for approval are satisfied, and that the public's health, safety and general welfare will be adequately protected. The commission shall permit the applicant and other parties to provide evidence on the economic benefits of the proposal as well as the impact of the proposal on energy resources.

[ 2011, c. 653, §3 (AMD); 2011, c. 653, §33 (AFF); 2011, c. 682, §19 (AMD) .]

4-A. Subdivision of land subject to liquidation harvesting. The commission may not approve an application for a subdivision if the commission determines that timber on the parcel proposed for subdivision has been harvested in violation of rules adopted pursuant to section 8869, subsection 14. If a violation of rules adopted by the Maine Forest Service to substantially eliminate liquidation harvesting has occurred, the commission must determine prior to granting approval for the subdivision that 5 years have elapsed from the date the landowner under whose ownership the harvest occurred acquired the parcel. The commission may request technical assistance from the Maine Forest Service to determine if a rule violation has occurred.

For the purposes of this subsection, "liquidation harvesting" has the same meaning as in section 8868, subsection 6 and "parcel" means a contiguous area within one municipality, township or plantation owned by one person or a group of persons in common or joint ownership. This subsection takes effect on the effective date of rules adopted pursuant to section 8869, subsection 14.

[ 2003, c. 622, §1 (NEW) .]

4-B. Special provisions; community-based offshore wind energy project. In the case of a community-based offshore wind energy project, the developer must demonstrate, in addition to requirements under subsection 4, that the proposed generating facilities, as defined in Title 35-A, section 3451, subsection 5:

A. Will meet the requirements of the Board of Environmental Protection's noise control rules adopted pursuant to Title 38, chapter 3, subchapter 1, article 6; [2007, c. 661, Pt. C, §4 (NEW).]

B. Will be designed and sited to avoid undue adverse shadow flicker effects; and [2011, c. 682, §20 (AMD).]

C. Will be constructed with setbacks adequate to protect public safety, as provided in Title 35-A, section 3455. In making findings pursuant to this paragraph, the commission shall consider the recommendation of a professional, licensed civil engineer as well as any applicable setback recommended by a manufacturer of the generating facilities. [2011, c. 682, §20 (AMD).]

D. [2011, c. 682, §20 (RP).]

[ 2011, c. 682, §20 (AMD) .]

5. Limitation, expiration, transfer and revocation of approval. Commission authorization pursuant to this section shall permit only the arrangement and construction set forth in the approval as issued. Change in use, arrangement or construction shall be considered a violation of this chapter and punishable as provided in this chapter.

A violation of any condition attached to a commission approval or permit, or any change in use, arrangement or construction from that approved, shall be deemed a violation of this chapter and, in addition to any other penalties or remedies prescribed herein or otherwise provided by law, shall constitute grounds for the revocation or suspension of this approval. The commission may, acting in accordance with Title 5, section 10003, amend, modify or refuse to renew any commission approval or permit where the commission determines that the criteria for approval set forth in subsection 4, paragraphs A to F, have not been, are not being, or will not be satisfied.

[ 1977, c. 694, §232 (AMD) .]

6. Recording of approved proposals. A copy of each application, marked approved or disapproved, shall be retained in the commission files and shall be available to the public during normal business hours.

In the event the commission approves an application for subdivision approval, a copy of an approved plat or plan and a copy of the conditions required by the commission to be set forth in any instrument conveying an interest within the subdivision attested to by an authorized commission signature shall be filed with the appropriate registry of deeds in the county in which the real estate lies.

A registrar of deeds shall not record a copy of conditions or any plat or plan purporting to subdivide real estate located within the unorganized and deorganized lands of the State, unless the commission's approval is evidenced thereon.

The grantee of any conveyance of unrecorded subdivided real estate or subdivided real estate recorded in violation of this section may recover the purchase price, at interest, together with damages and costs in addition to any other remedy provided by law.

[ 1987, c. 885, §5 (AMD) .]

6-A. Recording of land division plan required. A copy of each land division plan must be recorded in the registry of deeds of the county in which the land is located.

A. When 3 to 10 lots each containing at least 40 acres are created within a 5-year period and are located more than 1,320 feet from the normal high water line of any great pond or river and more than 250 feet from the upland edge of a coastal or freshwater wetland as defined in Title 38, section 436-A, a plan showing the division of the original parcel must be filed by the person creating the 3rd lot with the commission within 60 days of the creation of that lot. The plan must state that the lots may be used only for forest management, agricultural management or conservation of natural resources. [2001, c. 431, §4 (AMD).]

B. A register of deeds may not record any plan depicting these lots within the unorganized and deorganized lands of the State unless the commission's certification that the division qualifies under section 682-B is evidenced on the plan. The commission must determine whether the plan qualifies under section 682-B within 15 business days of receipt of the plan. [2001, c. 431, §4 (AMD).]

C. A copy of the certified plan must be filed within 30 days of certification with the State Tax Assessor and the appropriate registry of deeds in the county in which the land is located. [1991, c. 687, §2 (NEW).]

D. Failure to file the plan required by this subsection is a violation of this chapter subject to the penalties provided in section 685-C, subsection 8. [1991, c. 687, §2 (NEW).]

[ 2001, c. 431, §4 (AMD) .]

6-B. Notification of land division required.

[ 2001, c. 431, §5 (RP) .]

7. Nonconforming uses and nonconforming structures. To achieve the purposes set forth in this chapter after the adoption of permanent district standards and permanent districts, the commission may regulate and prohibit expansion and undue perpetuation of nonconforming uses. Specifically the commission may regulate and prohibit:

A. Changes in nonconforming uses to another nonconforming use; [1971, c. 457, §5 (NEW).]

B. Extension or enlargement of nonconforming uses or nonconforming structures; [1989, c. 22, §2 (AMD).]

C. Resumption of nonconforming uses, by prohibiting such resumption if such use is discontinued for 2 years or abandoned; and [1973, c. 569, §11 (AMD).]

D. Movement or enlargement of a nonconforming structure or of a structure containing a nonconforming use. [1971, c. 457, §5 (NEW).]

The commission may also provide for the termination of commercial or industrial nonconforming uses by specifying in land use standards the period or periods in which nonconforming uses shall be terminated and by adjusting such compulsory terminations so as to allow reasonable time for the conversion of such nonconforming uses and reasonable schedules for the amortization of investment.

Any use for which a special exception has been granted by the commission, as provided for in section 685-A, subsection 10, shall not be deemed a nonconforming use, but shall be deemed a conforming use in such district.

For applications to reconstruct a damaged or destroyed nonconforming structure, the commission shall require the new structure to comply with provisions of this chapter to the maximum extent possible.

[ 1989, c. 22, §2 (AMD) .]

7-A. Reconstruction of commercial sporting camps. The commission may approve a permit for the reconstruction of a damaged or destroyed nonconforming commercial sporting camp that was a permissible use under commission standards at the time of the damage or destruction. The commission may, consistent with public health, safety and welfare, and to the minimum extent necessary, waive standards that made the original structure nonconforming. The reconstructed structure must replicate the original structure and use to the maximum extent possible and it must be on the same location and within the same footprint as the original structure. Reconstruction must occur within 2 years of the damage or destruction.

[ 1995, c. 386, §3 (NEW) .]

8. Certificates of compliance. It shall be unlawful to use or occupy or permit the use or occupancy of any land, structure, or part thereof, created, erected, changed, converted, or wholly or partly altered or enlarged in its use or structural form, requiring subsequent review and approval pursuant to this subchapter, until a certificate of compliance has been issued therefor by the commission stating that the requirements and conditions of approval have been met.

A certificate of compliance may contain such terms and conditions as will protect the health, safety and general welfare of the occupants, users and the public.

The commission may establish standards within which authority shall be delegated to its staff, to issue or deny certificates of compliance. Any person aggrieved by a decision of the staff shall have the right to a review of such decision by the commission members within 30 days of such decision.

[ 1973, c. 569, §11 (AMD) .]

9. Periodic review of district boundaries and land use standards.

[ 1973, c. 569, §12 (RP) .]

10. Moratorium. The commission may adopt a moratorium on the processing or issuance of development permits on a township-by-township basis, on portions of a township or on portions of the territory under its jurisdiction. Any moratorium adopted by the commission must meet the following requirements.

A. The moratorium must be necessary:

(1) To prevent the shortage or overburdening of public facilities which would otherwise occur during the effective period of the moratorium or which is reasonably foreseeable as a result of any proposed or anticipated development; or

(2) Because the application of existing comprehensive plans, land use or zoning regulations or other applicable laws, if any, is inadequate to prevent serious public harm from residential, commercial or industrial development in the affected geographic area. [1989, c. 47, §2 (NEW).]

B. The moratorium must be of a definite term not to exceed 180 days except that the moratorium may be extended for additional 180-day periods provided that the commission:

(1) Finds that the problem creating the need for a moratorium still exists; and

(2) Finds that reasonable progress is being made to alleviate the problem creating the need for a moratorium. [1989, c. 47, §2 (NEW).]

C. Any organized town or plantation which has petitioned the commission to remove that town or plantation from the jurisdiction of the Maine Land Use Planning Commission in compliance with section 685-A, subsection 4, may, through a town meeting, vote to adopt a moratorium to provide a period of time for the town or plantation to adopt a local comprehensive plan and zoning ordinance and to establish a municipal reviewing authority. The moratorium must be in compliance with paragraphs A and B. The municipal officers, acting in place of the commission, may extend the moratorium pursuant to paragraph B after notice and hearing. [1989, c. 47, §2 (NEW); 2011, c. 682, §38 (REV).]

[ 1989, c. 47, §2 (NEW); 2011, c. 682, §38 (REV) .]

SECTION HISTORY

1971, c. 457, §5 (NEW). 1971, c. 544, §§28F-28I (AMD). 1971, c. 618, §§12,17 (AMD). 1971, c. 619, §§6,7 (AMD). 1973, c. 569, §§11,12 (AMD). 1977, c. 213, §§1-3 (AMD). 1977, c. 360, §17 (AMD). 1977, c. 564, §51 (AMD). 1977, c. 694, §§228-232 (AMD). 1979, c. 127, §§68,69 (AMD). 1981, c. 194, §1 (AMD). 1985, c. 819, §§A18,19 (AMD). 1987, c. 653, §4 (AMD). 1987, c. 769, §A49 (AMD). 1987, c. 771, §§1,2 (AMD). 1987, c. 885, §§3-5 (AMD). 1989, c. 22, §§1,2 (AMD). 1989, c. 47, §2 (AMD). 1989, c. 430, §§1,2 (AMD). 1989, c. 584, §2 (AMD). 1989, c. 585, §E1 (AMD). 1989, c. 596, §G1 (AMD). 1989, c. 681, §1 (AMD). 1989, c. 810, §2 (AMD). 1989, c. 878, §A31 (AMD). 1991, c. 9, §E9 (AMD). 1991, c. 46, §1 (AMD). 1991, c. 528, §E8 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E8 (AMD). 1991, c. 687, §2 (AMD). 1993, c. 410, §U1 (AMD). 1995, c. 386, §3 (AMD). 1995, c. 487, §1 (AMD). 1997, c. 335, §1 (AMD). 1999, c. 333, §§12-17 (AMD). 2001, c. 402, §§4,5 (AMD). 2001, c. 431, §§4,5 (AMD). 2003, c. 622, §1 (AMD). 2005, c. 107, §1 (AMD). 2005, c. 107, §4 (AFF). 2005, c. 452, §A1 (AMD). 2007, c. 114, §1 (AMD). 2007, c. 661, Pt. C, §§2-4 (AMD). 2009, c. 111, §2 (AMD). 2009, c. 270, Pt. D, §§1-4 (AMD). 2009, c. 492, §§1, 2 (AMD). 2009, c. 615, Pt. D, §§3-5 (AMD). 2009, c. 615, Pt. F, §1 (AMD). RR 2011, c. 2, §10 (AFF). RR 2011, c. 2, §§8, 9 (COR). 2011, c. 653, §§2, 3 (AMD). 2011, c. 653, §33 (AFF). 2011, c. 682, §§14-20 (AMD). 2011, c. 682, §38 (REV).



12 §685-C. Miscellaneous provisions

1. Comprehensive land use plan. The commission shall prepare an official comprehensive land use plan, referred to in this subsection as "the plan," for the unorganized and deorganized areas of the State.

The commission must use the plan as a guide in developing specific land use standards and delineating district boundaries and guiding development and generally fulfilling the purposes of this chapter.

The plan may consist of maps, data and statements of present and prospective resource uses that generally delineate the proper use of resources, and recommendations for its implementation.

The commission shall hold public hearings to collect information to be used in establishing the plan. The public hearings must be conducted according to commission rules adopted in accordance with procedures for the establishment of rules pursuant to Title 5, chapter 375, subchapter 2.

The commission may, on its own motion or petition of any state agency or regional planning commission, hold such other hearings as the commission considers necessary from time to time for the purpose of obtaining information helpful in the determination of its policies, the carrying out of its duties or the formulation of its land use standards or rules.

A. The commission may not finalize a plan or a portion of a plan without:

(1) Submitting the tentative plan to each regional planning commission and other appropriate agencies, which shall forward their comments and recommendations, if any, to the commission within 30 days;

(2) Submitting the tentative plan to the State Planning Office or its successor, pursuant to Title 5, section 3305, subsection 1, paragraph G, which shall forward its comments and recommendations, if any, to the commission within 30 days;

(3) Considering all comments submitted under paragraphs A and B; and

(4) Submitting the tentative plan to the joint standing committee of the Legislature having jurisdiction over conservation matters and the committee reviewing the plan at a public meeting. The commission shall brief the committee on any anticipated changes to land use districts and subdistricts based on revisions in the comprehensive land use plan and a projected timetable for rulemaking to adopt these changes. [2011, c. 682, §21 (AMD).]

B. [2013, c. 405, Pt. B, §1 (RP).]

B-1. After the commission has finalized a plan or a portion of a plan, but prior to adoption, the commission shall provide a copy to the Commissioner of Agriculture, Conservation and Forestry, who shall submit the finalized plan or a portion of the plan to the Governor for comments. The commissioner shall submit the finalized plan or a portion of the plan including the Governor's comments to the Legislature within 30 days after the convening of the next regular session for approval. The Legislature shall, by act or resolve, approve, disapprove or require changes to the plan or any portion of the plan prior to adjournment. If the plan or a portion of the plan is approved or the Legislature fails to act on the plan or a portion of the plan before adjournment, the plan or a portion of the plan may be finally adopted by the commission. If the plan or a portion of the plan is disapproved or revisions are required, the plan or a portion of the plan must be revised by the commission and resubmitted to the Legislature for approval by act or resolve. The joint standing committee of the Legislature having jurisdiction over conservation matters may submit legislation to implement the provisions of this paragraph. [2013, c. 405, Pt. B, §2 (NEW).]

C. [2013, c. 405, Pt. B, §3 (RP).]

D. [2011, c. 682, §21 (RP).]

This subsection also applies to any alteration in the plan.

[ 2013, c. 405, Pt. B, §§1-3 (AMD) .]

1-A. Regional comprehensive land use plans. A county, separately or in partnership with another county or counties, may request the commission to develop and implement a regional comprehensive land use plan and associated zoning for all or a portion of the territory within the jurisdiction of the commission in the county or counties making the request. If the commission provides assistance under this subsection, it shall:

A. Consult with regional economic development organizations and regional planning and development districts described in Title 30-A, chapter 119; [2011, c. 682, §22 (NEW).]

B. Seek input from representatives of service center communities as defined in Title 30-A, section 4301, subsection 14-A and neighboring municipalities in the area for which assistance is requested; and [2011, c. 682, §22 (NEW).]

C. Provide for involvement by members of the public, landowners in the unorganized and deorganized areas of the State and residents of the unorganized and deorganized areas of the State. [2011, c. 682, §22 (NEW).]

[ 2011, c. 682, §22 (NEW) .]

2. Land use guidance and planning manual. The commission shall prepare, maintain and distribute from time to time a land use guidance and planning manual setting forth:

A. A copy of this chapter, together with all amendments thereof and other applicable legislation; [1971, c. 457, §5 (NEW).]

B. Examples of land use planning policies, standards, maps and documents prepared in conformance with the purposes of this chapter; [1971, c. 457, §5 (NEW).]

C. An explanation and illustrative examples of the land use standards and procedures authorized in this chapter; [1971, c. 457, §5 (NEW).]

D. Other explanatory material and data which will aid landowners in the preparation of their plans in conformance with the procedures, rules and standards authorized in this chapter. [1971, c. 457, §5 (NEW).]

The commission shall, from time to time, confer with interested parties with a view toward insuring the maintenance of such manual in the form most useful to those making use of it.

Sections of this manual may be cited in any plan or standard in the same manner as citations of this chapter, and may be incorporated by reference in any plan, standard, rule or regulation.

[ 1971, c. 457, §5 (NEW) .]

3. Schedule of fees. The commission shall adopt rules in accordance with Title 5, chapter 375, subchapter 2 to establish a schedule of reasonable fees for the administration of this chapter. Amendments to those rules adopted after October 1, 2005 are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

No approval, certificate, special exception or variance may be issued unless or until such fees established by the commission have been paid in full, nor may any action be taken on proceedings before the commission unless or until preliminary fees have been paid in full.

[ 2005, c. 386, Pt. I, §1 (AMD) .]

4. Conservation easements.

[ 1975, c. 508, §4 (RP) .]

5. Additional powers and duties. In order to implement this chapter, the commission may, in addition to its powers and duties previously authorized in this chapter:

A. Adopt rules to interpret and carry out this chapter in accordance with Title 5, chapter 375, subchapter II, unless otherwise provided by this chapter; [1977, c. 694, §235 (AMD).]

B. Have the power to compel attendance of witnesses, and require production of evidence; [1971, c. 457, §5 (NEW).]

C. Designate or establish such regional offices as it deems necessary; [1971, c. 457, §5 (NEW).]

D. Designate or request other appropriate agencies to receive application, provide assistance, investigations and make recommendations; [1971, c. 457, §5 (NEW).]

E. By rule allow joint hearings to be conducted with other appropriate agencies; [1971, c. 457, §5 (NEW).]

F. Execute contracts and other agreements to carry out its purposes. [1971, c. 457, §5 (NEW).]

[ 1977, c. 694, §235 (AMD) .]

6. Adjustments of assessing practices. Upon adoption of district boundaries and land use standards, a certified copy of each official land use guidance map, delineating district boundaries, and associated land use standards shall be filed with the State Tax Assessor.

[ 1971, c. 457, §5 (NEW) .]

7. Time periods. In computing the period of time to perform any act under these rules, the first day on which an act may be performed shall not be included but the last day of the period shall be included unless it is a Saturday, Sunday or holiday in which event the period shall be extended until the next business day.

A holiday is any day appointed as such by the President or Congress of the United States, or the Governor or Legislature of the State of Maine.

[ 1971, c. 457, §5 (NEW) .]

8. Enforcement, inspection and penalties for violations. Standards, rules and orders issued by the commission pursuant to this chapter have the force and effect of law. No development may be undertaken, except in conformance with this chapter, the standards, rules and orders enacted or issued pursuant to this chapter, and any real estate or personal property existing in violation of such is a nuisance. For the purposes of inspection and to ensure compliance with standards, orders and permits issued or adopted by the commission, authorized commission staff, forest rangers and the state supervisor or consultant personnel may conduct investigations, examinations, tests and site evaluations necessary to verify information presented to it and may obtain access to any lands and structures regulated pursuant to this chapter.

Any person who violates any provision of this chapter, or the terms or conditions of any standards, rules, permits or orders adopted or issued pursuant to this chapter, is subject to a civil penalty, payable to the State, of not more than $10,000 for each day of the violation.

In addition to the other penalties provided, the commission may, in the name of the State of Maine, institute any appropriate action, injunction or other proceeding to prevent, restrain, correct or abate any violation hereof or of the orders or standards or rules promulgated hereunder. This action may include, but is not limited to, proceedings to revoke or suspend any commission permit or approval, taken either before the commission itself in accordance with Title 5, section 10004, before the District Court in accordance with Title 4, chapter 5 or, notwithstanding the provisions of Title 4, section 152, subsection 9 or Title 5, section 10051, before the Superior Court as part of an enforcement action brought by the commission.

In addition to any such penalties or remedies provided in this subsection, the court may order restoration of any area affected by any action or inaction found to be in violation of any of the provisions of this chapter or of any order, standard, rule or permit of the commission, or any decree of the court, to the condition of such area prior to the violation. When such restoration is not practicable, the court may order other actions to be taken by the person charged with the violation which are in mitigation of the damage caused by the violation.

A person who willfully or knowingly falsifies any statement contained in a permit application or other information required to be submitted to the commission is in violation of this chapter and subject to the penalties of this chapter.

[ 1999, c. 547, Pt. B, §27 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

9. Representation in court. The commission may authorize certified employees of the commission to serve civil process and represent the commission in District Court in the prosecution of violations of those laws enforced by the commission and set forth in Title 4, section 152, subsection 6-A. Certification of these employees must be as provided under Title 30-A, section 4453.

[ 1997, c. 296, §2 (AMD) .]

10. Operating a personal watercraft. Operating a personal watercraft is prohibited on the following categories of great ponds:

A. Great ponds located entirely or partly within the jurisdiction of the commission that are identified in an official comprehensive land use plan adopted by the commission pursuant to subsection 1 as being not accessible within 1/4 mile by 2-wheel drive vehicles, with less than one development unit per mile, and at least one outstanding resource value; [1997, c. 739, §1 (NEW).]

B. Great ponds located entirely or partly within the jurisdiction of the commission that are identified in an official comprehensive land use plan adopted by the commission as being accessible within 1/4 mile by 2-wheel drive vehicles, with less than one development unit per mile, with 2 or more outstanding resource values in fisheries, wildlife, scenic or shore character; [1997, c. 739, §1 (NEW).]

C. Great ponds and smaller ponds located entirely or partly within the jurisdiction of the commission that are identified in an official comprehensive land use plan adopted by the commission as being not accessible within 1/2 mile by 2-wheel drive vehicles, with no more than one noncommercial remote camp and with a cold water game fishery; and [1997, c. 739, §1 (NEW).]

D. Great ponds with less than all but more than 2/3 of their surface area in or partly in the jurisdiction of the commission that are identified as being of statewide significance in the "Maine Wildlands Lake Assessment" dated June 1, 1987 prepared by the commission, with 2 or more outstanding resource values in fisheries, wildlife, scenic or shore character and with more than 1/2 of their shoreline in public and private conservation ownership with guaranteed public access for low-impact public recreation. [1997, c. 739, §1 (NEW).]

The commission shall implement this subsection by rule adopted in accordance with section 685-A. Rules adopted to implement this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

This section does not apply to any waters subject to regulation by the Maine Indian Tribal-State Commission under Title 30, section 6207, subsection 3-A.

[ 1997, c. 739, §1 (NEW) .]

11. Landowner liability for actions of others. An owner, lessee, manager, easement holder or occupant of premises is not subject to criminal sanctions or civil penalties or forfeitures for a violation of laws or rules enforced by the commission if that person provides substantial credible evidence that the violation was committed by another person other than a contractor, employee or agent of the owner, lessee, manager, easement holder or occupant. This subsection does not prevent the commission or a court from requiring an owner, lessee, manager, easement holder or occupant of premises to remediate or abate environmental hazards or damage or to reimburse the commission for the cost of remediation or abatement. An owner, lessee, manager, easement holder or occupant of premises is subject to criminal sanctions or civil penalties or forfeitures for failure to comply with a lawful administrative order or court order to remediate or abate environmental hazards or damage.

A. The commission shall investigate substantiated allegations by an owner, lessee, manager, easement holder or occupant that the violation was caused by another person. [2001, c. 365, §1 (NEW).]

B. If an owner, lessee, manager, easement holder or occupant is subjected to criminal sanctions or civil penalties or forfeitures, or if such a person is required to remediate or abate environmental hazards or damage as a result of violations by another person, the owner, lessee, manager, easement holder or occupant has a cause of action against the actual violator to recover all damages and costs, including attorney's fees, incurred in connection with the environmental damage, and all costs, including attorney's fees, incurred in bringing the action to recover. [2001, c. 365, §1 (NEW).]

[ 2001, c. 365, §1 (NEW) .]

SECTION HISTORY

1971, c. 457, §5 (NEW). 1971, c. 544, §§28-J (AMD). 1973, c. 569, §§13-15 (AMD). 1975, c. 508, §4 (AMD). 1977, c. 694, §§233-235A (AMD). 1987, c. 368, (AMD). 1987, c. 816, §KK12 (AMD). 1991, c. 688, §1 (AMD). 1997, c. 296, §2 (AMD). 1997, c. 739, §1 (AMD). 1999, c. 547, §B27 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 365, §1 (AMD). 2005, c. 386, §I1 (AMD). 2007, c. 264, §1 (AMD). 2009, c. 375, §1 (AMD). 2011, c. 655, Pt. JJ, §§6, 7 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 682, §§21, 22 (AMD). 2013, c. 405, Pt. B, §§1-3 (AMD).



12 §685-D. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 561, §1 (NEW). 1983, c. 827, §2 (RPR). 1985, c. 459, §A1 (RPR). 1999, c. 333, §18 (AMD). 2007, c. 541, Pt. B, §6 (AFF). 2007, c. 541, Pt. B, §1 (RP).



12 §685-E. Exception (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §LL1 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §LL1 (NEW). 2003, c. 451, §SS1 (AMD). 2003, c. 688, §C2 (AMD). 2005, c. 12, §U1 (AMD). 2005, c. 386, §I2 (AMD). 2007, c. 541, Pt. B, §6 (AFF). 2007, c. 541, Pt. B, §2 (RP).



12 §685-F. Extraordinary projects

1. Designation as extraordinary project. The director of the Maine Land Use Planning Commission, referred to in this section as "the director," may designate a proposed project requiring review and approval under this chapter as an extraordinary project when the director determines that, because of the project's size, uniqueness or complexity, review of the project application is likely to:

A. Significantly impair the capacity of the commission's staff and cooperating state agencies to review other applications in a timely manner; or [2005, c. 107, §2 (NEW); 2005, c. 107, §4 (AFF).]

B. Require the commission to incur costs that exceed the funding provided in accordance with section 685-G. [2007, c. 541, Pt. B, §3 (AMD); 2007, c. 541, Pt. B, §6 (AFF).]

A project is considered to significantly impair the capacity of the commission's staff if review of that project is likely to occupy the equivalent of at least one person working full-time on that project for a minimum of 4 months. Designation as an extraordinary project must be made at or prior to the time the application is accepted as complete. The director shall notify the applicant in writing upon making the designation.

[ 2011, c. 682, §23 (AMD) .]

2. Processing fee. The processing fee for a project designated as extraordinary is the sum of the actual costs associated with review of that project application. These costs include, but are not limited to, costs of personnel, supplies, administration, travel, specialized computer software, services needed for review of that project, including review provided by other state agencies, and contracting for legal and consulting services. The director shall provide the applicant with an estimate of the processing fee for a project with a breakdown of anticipated costs. The applicant must pay 1/2 of the estimated processing fee prior to the beginning of the project review. The applicant must be billed quarterly for the remainder of the fee. The director shall deposit all processing fees in a dedicated account from which expenses attributable to the application review are paid. The commission shall withhold a decision on the project until the entire processing fee is paid. The director shall return all unspent funds to the applicant within 120 days of the commission's decision on the application.

[ 2007, c. 661, Pt. C, §5 (AMD) .]

3. Accounting system. The director shall require that all staff involved in any aspect of an application review for a project designated as an extraordinary project keep accurate and regular daily time records. These records must describe the matters worked on, services performed and amount of time devoted to those matters and services as well as amounts of money expended in performing those functions. The director shall keep records of all expenses incurred in reviewing a project, including staff time records, billing statements for contracted services and billing statements from other state agencies for the actual cost of review.

[ 2009, c. 642, Pt. A, §1 (AMD) .]

4. Review by commission. In accordance with section 685-B, subsection 1-B, an applicant has the right to review by the commission of a decision to designate a project as an extraordinary project or of a processing fee established under subsection 2.

[ 2005, c. 107, §2 (NEW); 2005, c. 107, §4 (AFF) .]

SECTION HISTORY

2005, c. 107, §2 (NEW). 2005, c. 107, §4 (AFF). 2007, c. 541, Pt. B, §3 (AMD). 2007, c. 541, Pt. B, §6 (AFF). 2007, c. 661, Pt. C, §5 (AMD). 2009, c. 492, §3 (AMD). 2009, c. 642, Pt. A, §1 (AMD). 2011, c. 682, §23 (AMD).



12 §685-G. Funding

1. Unorganized territories. Beginning with fiscal year 2009-10, funding for services and activities of the commission for planning, permitting and ensuring compliance in the unorganized territories must be assessed and allocated to the unorganized territories through a fee equal to .014% of the most recent equalized state valuation established by the State Tax Assessor. This fee must be collected through the municipal cost component under Title 36, chapter 115.

[ 2009, c. 213, Pt. HHHH, §1 (AMD) .]

2. Towns and plantations. Beginning with fiscal year 2009-10, a town or a plantation in the commission's jurisdiction that elects not to administer land use controls at the local level but receives commission services or a town or plantation with a portion of its land under the commission's jurisdiction and receiving commission services, including planning, permitting and ensuring compliance, must be assessed a fee equal to .018% of the most recent equalized state valuation established by the State Tax Assessor for that town or plantation or that portion of a town or plantation under the commission's jurisdiction. The State Tax Assessor shall issue a warrant to each such town or plantation no later than March 1st of each year. The warrant is payable on demand. Interest charges on unpaid fees begin on June 30th of each year and are compounded monthly at the interest rate for unpaid property tax as established by the State Tax Assessor for the unorganized territory. For any assessment that remains unpaid as of September 1st of the year in which it is due, state revenue sharing to that town or plantation must be reduced by an amount equal to any unpaid warrant amount plus any accrued interest, until the amount is paid. These fees must be deposited to the General Fund.

[ 2009, c. 213, Pt. HHHH, §1 (AMD) .]

3. Report. By January 15, 2009 and annually thereafter, the commission shall report to the joint standing committees of the Legislature having jurisdiction over conservation matters and taxation matters regarding commission funding and other financial matters. The report must cover the 5 previous fiscal years and must identify General Fund appropriations and other resources, amounts assessed and collected from the assessments required under this section and former section 685-E and amounts assessed and collected from other fees and penalties assessed under this chapter. Beginning in January 2010, the report must include an accounting of the permitting fees and administrative penalties collected that segregates the amounts collected from the unorganized territories from the amounts collected from the towns and plantations and must include recommendations to adjust the fees for the unorganized territories and for towns and plantations based on the amounts collected for permitting fees and administrative penalties from each of these entities. The joint standing committees of the Legislature having jurisdiction over conservation matters and taxation matters shall jointly review the distribution of funding and other assessments among the General Fund, unorganized territories and towns and plantations under the commission's jurisdiction and may submit legislation considered necessary as a result of the commission's report to the First Regular Session of the 124th Legislature.

[ 2009, c. 213, Pt. HHHH, §1 (AMD) .]

SECTION HISTORY

2007, c. 541, Pt. B, §4 (NEW). 2009, c. 213, Pt. HHHH, §1 (AMD).



12 §685-H. Annual performance report

1. Report due. By January 15, 2013 and by January 15th annually thereafter, the commission shall report to the joint standing committee of the Legislature having jurisdiction over conservation matters regarding the commission's performance under this subchapter for the previous year and goals for the coming year.

[ 2011, c. 682, §24 (NEW) .]

2. Report components. The report must include:

A. The number of permits processed for the previous calendar year, by category; [2011, c. 682, §24 (NEW).]

B. A summary of preapplication consultation activities; [2011, c. 682, §24 (NEW).]

C. The average time for rendering a decision, with goals for improving processing times; [2011, c. 682, §24 (NEW).]

D. The status of regional planning and zoning initiatives, with goals for the calendar year; and [2011, c. 682, §24 (NEW).]

E. A description of staff and commission training initiatives to ensure increased customer service and consistency in application of commission rules and regulations, with goals for the calendar year ahead. [2011, c. 682, §24 (NEW).]

[ 2011, c. 682, §24 (NEW) .]

3. Public meeting. The chair of the commission shall present the annual performance report to the joint standing committee of the Legislature having jurisdiction over conservation matters at a meeting of that committee. The committee shall give the public an opportunity to comment on the performance report at this meeting.

[ 2011, c. 682, §24 (NEW) .]

SECTION HISTORY

2011, c. 682, §24 (NEW).






Subchapter 3: COMMISSION POWERS AND DUTIES

12 §686. Zoning powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §7 (RP).



12 §687. Subdivision control, powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §7 (RP).



12 §688. Minimum lot size (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §7 (RP).






Subchapter 4: APPEALS

12 §689. Appeal

Persons aggrieved by final actions of the commission, including without limitation any final decision of the commission with respect to any application for approval or the adoption by the commission of any district boundary or amendment thereto, may appeal therefrom in accordance with Title 5, chapter 375, subchapter 7. This right of appeal, with respect to any commission action to which this right may apply, is in lieu of the rights provided under Title 5, section 8058, subsection 1. [2011, c. 682, §25 (AMD).]

SECTION HISTORY

1969, c. 494, (NEW). 1971, c. 457, §6 (RPR). 1973, c. 569, §16 (AMD). 1975, c. 770, §65 (AMD). 1977, c. 694, §236 (RPR). 1979, c. 127, §70 (AMD). 2009, c. 642, Pt. B, §1 (AMD). 2011, c. 682, §25 (AMD).









Chapter 207: SURVEYORS

12 §701. Appointment; oath; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §16 (AMD). 1979, c. 545, §12 (RP).



12 §702. Plans and field notes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §16 (AMD). 1979, c. 545, §12 (RP).






Chapter 209: NATIONAL FORESTS AND PARKS

12 §751. Concurrent jurisdiction

The State shall retain a concurrent jurisdiction with the United States in and over lands acquired as national forests in the State so far that civil process in all cases, and such criminal process as may issue under the authority of the State against any person charged with the commission of crime without or within said jurisdiction, may be executed thereon in like manner as if this section and sections 752 and 754 had not passed. The State of Maine shall retain exclusive jurisdiction over all matters referred to in the proviso contained in section 752. [2005, c. 258, §1 (AMD).]

SECTION HISTORY

2005, c. 258, §1 (AMD).



12 §752. Federal rules and regulations

Power is conferred upon the Congress of the United States to pass such laws and to make or provide for the making of such rules and regulations, of both a civil and criminal nature, not inconsistent with any of the provisions of this section and sections 751 and 754, and provide punishment therefor, as in its judgment may be necessary for the administration, control and protection of such lands as are acquired by the United States under said sections. Such laws, rules and regulations may not in any way supersede, invalidate or modify any of the laws of the State of Maine respecting the storage, control, use or development of water resources in the State, or the Mill Act, so called. Said laws of the State of Maine as existing on March 20, 1934, or thereafter enacted, are made applicable to all lands acquired under this section and section 754, notwithstanding the title thereto must be in the United States of America, nor may such laws, rules and regulations, nor may anything in said sections in any way limit the power of the State through its Legislature to pass any legislation, either general or specific, respecting the storage, control, use or development of the water resources thereon, or respecting the laws of the State pertaining to fishing and hunting, nor may it prevent the flowage of lands acquired under this section and section 754 in accordance with the Mill Act, or special charter, or other general laws of the State, upon payment of compensation therefor, nor may any consent of the United States of America be required to enable action to be taken under or in accordance with said laws. The State expressly reserves the jurisdiction of the courts of the State with respect to the determination of questions arising under said laws respecting lands so acquired by the United States of America. [2005, c. 258, §2 (AMD).]

SECTION HISTORY

2005, c. 258, §2 (AMD).



12 §753. State consent to acquisition of national forests

Subject to the Act of Congress of March 1, 1911, 36 Statutes 961, known as the Weeks Act, and Acts amendatory thereof and supplemental thereto, the consent of the State of Maine is given for the United States to acquire by purchase, gift or exchange upon the payment of adequate compensation such lands within that portion of Oxford County included within purchase unit boundaries of the White Mountain National Forest on July 5, 1935, all in this State as are suitable for national forest purposes, and not over 2,000 acres in Cumberland County for preserves for the protection and conservation of migratory birds; but no such acquisition may be made against the protest of any owner. Sections 752 and 754 do not apply to any lands acquired under this section and section 755. This section as it relates to Oxford County is limited to such acquisition as has been actually acquired prior to the effective date of this Act and no further land in Oxford County may be acquired after such date, unless such acquisition is approved by the voters of the municipality in which such land, in whole or in part, is located. [2005, c. 258, §3 (AMD).]

SECTION HISTORY

1971, c. 105, (AMD). 1975, c. 531, §1 (AMD). 2005, c. 258, §3 (AMD).



12 §754. Limitations on state consent

The consent of the State of Maine to the United States of America to the acquisition of lands within the State by the United States of America for the establishment, consolidation and extension of national forests or any lands of a riparian nature or any lands with riparian rights appurtenant thereto or that are necessary for any hydraulic development within this State is limited to the consent granted by this section and section 752, and when such lands are acquired by the United States of America they must be held subject to all of the provisions of said sections so long as the ownership thereof is retained by the United States of America. [2005, c. 258, §4 (AMD).]

SECTION HISTORY

2005, c. 258, §4 (AMD).



12 §755. Jurisdiction

The jurisdiction of this State, both civil and criminal, over persons upon any lands acquired under section 753 shall not be affected or changed by the permanent reservation and administration of such lands as national forest lands, except so far as the punishment of offenses against the United States is concerned; the intent and meaning of this section being that this State shall not by reason of such reservation and administration lose its jurisdiction, nor the inhabitants thereof their rights and privileges as citizens, nor be absolved from their duties as citizens of this State.



12 §756. Acadia National Park

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Firearm" has the same meaning as in section 10001, subsection 21. [2009, c. 607, §1 (NEW).]

B. "Residential dwelling" means a fixed housing structure that either is the principal residence of its occupants or is occupied on a regular and recurring basis by its occupants as an alternate residence or vacation home. [2009, c. 607, §1 (NEW).]

[ 2009, c. 607, §1 (NEW) .]

2. Possession of firearms. A person may not use or possess a firearm in Acadia National Park except:

A. Within a residential dwelling; [2009, c. 607, §1 (NEW).]

B. To the extent the firearm is used in connection with hunting when and where authorized by state or federal law; [2009, c. 607, §1 (NEW).]

C. Within a mechanical mode of conveyance as long as the firearm is rendered temporarily inoperable or is packed, cased or stored in a manner that prevents its ready use; [2009, c. 607, §1 (NEW).]

D. When the firearm is carried by an authorized federal, state or local law enforcement officer in the performance of the officer's official duties; [2009, c. 607, §1 (NEW).]

E. When the firearm is a concealed firearm carried by a qualified law enforcement officer pursuant to 18 United States Code, Section 926B. The law enforcement officer must have in the law enforcement officer's possession photographic identification issued by the law enforcement agency by which the person is employed as a law enforcement officer; [2009, c. 607, §1 (NEW).]

F. When the firearm is a concealed firearm carried by a qualified retired law enforcement officer pursuant to 18 United States Code, Section 926C. The retired law enforcement officer must have in the retired law enforcement officer's possession:

(1) Photographic identification issued by the law enforcement agency from which the person retired from service as a law enforcement officer that indicates that the person has, not less recently than one year before the date the person is carrying the concealed firearm, been tested or otherwise found by the agency to meet the standards established by the agency for training and qualification for active law enforcement officers to carry a firearm of the same type as the concealed firearm; or

(2) Photographic identification issued by the law enforcement agency from which the person retired from service as a law enforcement officer and a certification issued by the state in which the person resides that indicates that the person has, not less recently than one year before the date the person is carrying the concealed firearm, been tested or otherwise found by the state to meet the standards established by the state for training and qualification for active law enforcement officers to carry a firearm of the same type as the concealed firearm; or [2009, c. 607, §1 (NEW).]

G. When the firearm is a concealed firearm carried by a person to whom a valid permit to carry a concealed firearm has been issued as provided in Title 25, chapter 252. The person must have in that person's possession the permit as required in Title 25, section 2003. [2009, c. 607, §1 (NEW).]

[ 2009, c. 607, §1 (NEW) .]

3. Violation. The following penalties apply to violations of this section.

A. A person who, in violation of subsection 2, possesses or uses a firearm that is not concealed commits a Class E crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2009, c. 607, §1 (NEW).]

B. A person who, in violation of subsection 2, possesses or uses a concealed firearm commits a Class D crime, which is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2009, c. 607, §1 (NEW).]

C. A person who is authorized to use or possess a firearm under subsection 2, paragraphs E to G who does not have the required identification or permit in that person's possession at all times when possessing or using the firearm commits a civil violation for which a fine of not more than $100 may be adjudged. [2009, c. 607, §1 (NEW).]

[ 2009, c. 607, §1 (NEW) .]

SECTION HISTORY

2009, c. 607, §1 (NEW).






Chapter 211: STATE PARKS

Subchapter 1: GENERAL PROVISIONS

12 §801. Designation of certain forts and coaling station as state parks (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §19 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 678, §11 (RP).



12 §802. Restaurant facilities at the Ancient Pemaquid Restoration Site in the Town of Bristol (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 375, (NEW). 1983, c. 824, §§Z-2 (RP).






Subchapter 2: JOHN PAUL JONES MEMORIAL PARK

12 §851. Designation

The state park at Kittery, situate between Hunter Avenue and Newmarch Street and between Water and Government Streets in the Town of Kittery, County of York, shall forever be known and designated as "John Paul Jones Memorial Park" in memory of the commander of the first American warship.






Subchapter 3: BAXTER STATE PARK

12 §900. Purpose

Seldom has a more generous gift been presented to a people than has been given by Percival Proctor Baxter to the people of the State of Maine. It is incumbent upon them, the recipients, to preserve the trust impressed upon them, to ensure for themselves and for future generations the fullest use of Baxter State Park consistent with the desires of the donor. [1971, c. 477, §1 (NEW).]

Governor Baxter's expressed desires were that this park "shall forever be retained and used for state forest, public park and public recreational purposes ... shall forever be kept and remain in the natural wild state ... shall forever be kept and remain as a sanctuary for beasts and birds." [1971, c. 477, §1 (NEW).]

Lest those that follow, uncertain of Governor Baxter's wishes, seek to define his desires in ways inharmonious with their original intent, this section is enacted. [1971, c. 477, §1 (NEW).]

It shall be the object of the Baxter State Park Authority to preserve the grandeur and beauty of Maine's highest peak, Mount Katahdin, as well as the 45 other mountains, the numerous lakes, ponds and streams; to subordinate its own wishes to the intent of Governor Baxter; to recognize his wish that, in this era of change, one thing of natural beauty remain constant. [1971, c. 477, §1 (NEW).]

This intent must be interpreted so as not to separate this park from the people to whom it was given; but rather seek to have it enjoyed and "used to the fullest extent but in the right unspoiled manner." [1971, c. 477, §1 (NEW).]

As a public forest it shall remain in its natural wild state and when "the Forests of our State have been cut off and disappeared, when civilization has encroached upon the land we now refer to as 'Wild Land,' this park will give the people of succeeding generations a living example of what the State of Maine was 'in the good old days' before the song of the woodsman's axe and the whine of the power saw was heard in the land." [1971, c. 477, §1 (NEW).]

As a public park and a place of recreation, it is apparent that it is intended for "those persons who enjoy the wilderness" and that the repeated use of the word "recreation" refers to the use of this park compatible with its natural state as a wilderness area and an expanse "for those who love nature and who are willing to walk and make an effort to get close to nature ... with pleasant foot-trails built and attractive camp-sites laid out in the valleys, by the brooks, and on the shores of the water." [1971, c. 477, §1 (NEW).]

As a tract kept in its "natural wild state," it is intended that "everything in connection with the park must be left simple and natural and must remain as nearly as possible as it was when only the Indians and the animals roamed at will through these areas ..." Access to the park shall be provided only "as may be necessary to accommodate those persons who wish to enjoy the great unspoiled area that now is the property of our State ..." [1971, c. 477, §1 (NEW).]

As a "sanctuary for beasts and birds" it shall be forever a "sanctuary and home for the creatures of the wild," and as refuge "against hunting, trapping and killing" where "hunting with cameras will take the place of hunting with guns." [1971, c. 477, §1 (NEW).]

While this area bears the name park, it is not to be confused with the existing state park system and is to "be separately administered free from any connection with the larger State Park Commission." (Bureau of Parks and Lands) That system, purchased with the funds of the people, must change from time to time to accommodate changing circumstances and the varying desires of its proprietors; not so, Baxter State Park, purchased by the generosity of one man, richly endowed, and presented to the people with specific stipulations. [1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

"While I am living I fear no encroachments on the park, but as time passes and new men appear upon the scene, there may be a tendency to overlook these restrictions and thus break the spirit of these gifts." [1971, c. 477, §1 (NEW).]

Solemnly cognizant of the responsibility, it shall always be the purpose of the authority to satisfy the terms of the Trust. [1971, c. 477, §1 (NEW).]

SECTION HISTORY

1971, c. 477, §1 (NEW). 1973, c. 625, §64 (AMD). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §901. Designation

All the lands in Townships 2, 3, 4, 5 and 6, Range 9 W.E.L.S. and in Townships 3, 4, 5 and 6, Range 10 W.E.L.S., Piscataquis County, and Township 6, Range 8 W.E.L.S., Penobscot County, that have been donated and conveyed to the State in trust by Percival Proctor Baxter and all lands in the Townships 2, 3, 4, 5 and 6, Range 9 and in Townships 3, 4, 5 and 6, Range 10, and in Township 6, Range 8 and all lands in Piscataquis and Penobscot Counties that hereafter shall be donated and conveyed to the State by Percival Proctor Baxter in trust for state forest, public park and public recreational purposes are named and shall hereafter be named "Baxter State Park" in honor of the donor, and the same hereafter shall forever be so designated on the official maps and records of the State. They shall be under the joint supervision and control of, and shall be administered by the Director of the Bureau of Forestry, the Commissioner of Inland Fisheries and Wildlife and the Attorney General, and the commissioner, director and Attorney General shall have full power in the control and management of the same, under the title of Baxter State Park Authority, as authorized by Title 5, section 12004-G, subsection 11. The authority shall receive moneys available from trust funds established by the donor of the park and shall include fees collected, income from park trust funds invested by the Treasurer of State and other miscellaneous income derived from the park for maintenance and operation of the park. [1989, c. 503, Pt. B, §56 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

The authority is further designated the agency of the State to receive such sums as are, from time to time, paid to the State by the trustee under clause THIRD of a certain inter vivos trust dated July 6, 1927, as from time to time amended, created by said Baxter for the purchase or other acquisition of additional land for said Baxter State Park, and for the purchase of other lands for recreational or reforestation purposes, and the authority is authorized to expend such sums so received for such purposes and shall hold and use such lands as specified in the trust. [1985, c. 107, §2 (AMD).]

SECTION HISTORY

1965, c. 226, §17 (RPR). 1967, c. 504, (AMD). 1969, c. 557, §3 (AMD). 1971, c. 477, §2 (AMD). 1973, c. 87, (AMD). 1973, c. 460, §18 (AMD). 1975, c. 497, §3 (AMD). 1983, c. 556, §3 (AMD). 1983, c. 812, §77 (AMD). 1985, c. 107, §2 (AMD). 1989, c. 503, §B56 (AMD). RR 2009, c. 2, §21 (COR). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §902. Public reserved lots in park

The public reserved lots in the area known as Baxter State Park shall be forever held in trusts, and are here declared to be so held, as part of said park not only as respects the interests conveyed to the State by Percival Proctor Baxter but as respects the basic title originally owned by the State. The basic title of each such lot is declared to be held in the same trusts and for the same purposes as are declared in the deed or deeds of the said Percival Proctor Baxter conveying to the State his interest in such lot.



12 §903. Rules

1. Adoption of rules. The Baxter State Park Authority may adopt rules pursuant to the Maine Administrative Procedure Act it considers necessary for the protection and safety of the public or for the proper observance of the conditions and restrictions expressed in the deeds of trust of the Baxter State Park to the State.

[ 2003, c. 452, Pt. F, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Violation of rules and permits. A person who violates any of the rules of the Baxter State Park Authority or a condition of a permit issued under those rules commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2009, c. 644, §1 (AMD) .]

3. Destruction of structure, monument, marker or notice. A person who intentionally or knowingly mutilates, defaces or destroys any structure, monument or marker lawfully erected within the boundaries of the Baxter State Park, or any notice or rule of the Baxter State Park Authority that is posted in conformity with this section, commits a Class E crime.

[ 2003, c. 452, Pt. F, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1965, c. 226, §18 (AMD). 1973, c. 201, (AMD). 1977, c. 694, §237 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F2 (RPR). 2009, c. 644, §1 (AMD).



12 §904. Agents and representatives

The Baxter State Park Authority shall appoint agents or representatives to carry out this subchapter. All appointed agents or representatives shall hold office under the rules of the Civil Service Law. They shall be sworn to the faithful discharge of their duties and a certificate thereof shall be returned and filed in the office of the chairman of the authority. They shall be appointed by the authority in accordance with the Civil Service Law and may be allowed actual necessary expenses of travel. [1985, c. 785, Pt. B, §63 (AMD).]

SECTION HISTORY

1965, c. 226, §19 (AMD). 1985, c. 785, §B63 (AMD).



12 §905. Police supervision; power to arrest

Said park authority shall exercise police supervision over Baxter State Park. The agents or representatives of the Baxter State Park Authority, designated for that purpose by said park authority, are authorized and empowered to arrest with or without warrant any person within the State who is committing, or to detain, until a warrant has been obtained, any person within the State who has been seen by said agents or representatives committing any offense against the state laws, or any violation of any rule or regulation of the Baxter State Park Authority within said park, but no dwelling house shall be searched for the purpose of such arrest without a warrant, and then only in the daytime, and no sealed railroad car shall be entered for the purpose of such arrest without such warrant.



12 §906. Restrictions on powers and duties of park authority

The powers and duties of the Baxter State Park Authority shall not be so construed as to permit the collection of a fee for entering the premises of the park by residents of the State or interfere or conflict in any way with the powers and duties of the Maine State Bureau of Parks and Lands, Department of Inland Fisheries and Wildlife or the Bureau of Forestry and their duly appointed wardens or rangers, and the enforcement of the inland fisheries and game and forestry laws in respect to Baxter State Park or to the State generally. Nothing in section 900 or any other law shall be interpreted or construed to modify, nullify or affect in any way any of the provisions in any deed of trust made by Percival Proctor Baxter conveying land in Baxter State Park to the State of Maine. [1975, c. 497, §1 (AMD); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §§23, 24 (REV).]

SECTION HISTORY

1965, c. 226, §20 (AMD). 1971, c. 477, §3 (AMD). 1973, c. 460, §§18,19 (AMD). 1975, c. 493, §3 (AMD). 1995, c. 502, §E30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §§23, 24 (REV).



12 §907. Jurisdiction

The District Court shall have original and concurrent jurisdiction with the Superior Court in all prosecutions under any provisions of this subchapter. Any person, arrested as a violator of said subchapter, shall with reasonable diligence be taken before the District Court in the division nearest to where the offense is alleged to have been committed for a warrant and trial, and in such case jurisdiction is granted to the District Court in adjoining divisions to be exercised in the same manner as if the offense had been committed in that division.



12 §908. Park operations

1. Certain approval unnecessary; payments. Notwithstanding any other provision of law, the Baxter State Park Authority does not need the approval of the Department of Administrative and Financial Services through the Office of the State Controller for the payment of any bills, invoices, accounts, payrolls or any other evidences of claims, demands or charges.

[ 2007, c. 466, Pt. A, §31 (AMD) .]

2. Certain approval unnecessary; purchases. Notwithstanding any other provision of law, purchases of materials or services by the Baxter State Park Authority do not need the approval of the Department of Administrative and Financial Services through the Bureau of General Services.

[ 2007, c. 466, Pt. A, §32 (AMD) .]

3. Certain approval unnecessary; construction or improvement. Notwithstanding any other provision of law, the construction or reconstruction of roads and buildings or any other improvements by the Baxter State Park Authority does not need the approval of the Department of Administrative and Financial Services through the Bureau of General Services.

[ RR 1993, c. 1, §34 (COR) .]

SECTION HISTORY

1989, c. 68, §C2 (NEW). RR 1993, c. 1, §34 (COR). 2003, c. 600, §4 (REV). 2007, c. 466, Pt. A, §§31, 32 (AMD).









Chapter 212: FREE ACCESS TO CERTAIN STATE LANDS BY DISABLED VETERANS

12 §931. Access to state-owned parks, camping areas and beaches (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 13, (NEW). 1995, c. 65, §A27 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 678, §12 (RP).






Chapter 213: DISEASE AND PEST CONTROL

Subchapter 1: STATE ENTOMOLOGIST

12 §951. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §21 (RP).



12 §952. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §22 (AMD). 1979, c. 545, §13 (RP).






Subchapter 2: INSPECTION, RESEARCH AND CONTROL

12 §1001. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §23 (RP).



12 §1002. Survey work (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §24 (AMD). 1979, c. 545, §13 (RP).



12 §1003. Information and recommendations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §24 (AMD). 1979, c. 545, §13 (RP).



12 §1004. Control measures; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §24 (AMD). 1979, c. 545, §13 (RP).



12 §1005. Advice (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §24 (AMD). 1979, c. 545, §13 (RP).



12 §1006. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §25 (RP).



12 §1007. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §26 (AMD). 1979, c. 545, §13 (RP).






Subchapter 2-A: SPRUCE BUDWORM SUPPRESSION ACT

12 §1010. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1011. Legislative policy (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1012. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1013. Spruce Fir Forest Protection District (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1014. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 69, §§B1,B2 (AMD). 1979, c. 545, §13 (RP).



12 §1015. Taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1977, c. 105, §2 (AMD). 1977, c. 712, §C1 (AMD). 1979, c. 69, §B3 (AMD). 1979, c. 164, §D1 (AMD). 1979, c. 545, §13 (RP).



12 §1015-A. Supplementary excise tax (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 69, §B5 (NEW).



12 §1016. Designated spray areas (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1017. Automatic withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1018. Silvicultural treatment designation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1019. New market withdrawal (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1020. General conditions for withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1021. Duties and authority of the Director of the Bureau of Forestry (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1977, c. 694, §238 (AMD). 1979, c. 545, §13 (RP).



12 §1022. Committee on Spruce Fir Silviculture (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1023. Rules relating to silviculture (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1024. Forest Insect Manager (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1977, c. 105, §5 (AMD). 1979, c. 545, §13 (RP).



12 §1025. Service Foresters (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1026. Other state and municipal agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).



12 §1027. Research (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP). 1979, c. 556, §4 (AMD). 1979, c. 663, §61 (RP).



12 §1028. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 764, §3 (NEW). 1979, c. 545, §13 (RP).






Subchapter 3: GYPSY AND BROWN-TAIL MOTH

12 §1051. Declared a public nuisance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §27 (AMD). 1979, c. 545, §13 (RP).



12 §1052. Control of (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §27 (AMD). 1979, c. 545, §13 (RP).






Subchapter 4: WHITE PINE BLISTER TRUST

12 §1101. Declared a dangerous disease (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §28 (AMD). 1979, c. 545, §13 (RP).



12 §1102. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §29 (RP).



12 §1103. Entry on lands; cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §30 (AMD). 1979, c. 545, §13 (RP).



12 §1104. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §31 (RP).



12 §1105. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §31 (RP).



12 §1106. Shipment prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §32 (AMD). 1973, c. 460, §18 (AMD). 1977, c. 694, §239 (AMD). 1979, c. 545, §13 (RP).






Subchapter 5: PEST CONTROL COMPACT

12 §1111. Pest Control Compact (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1973, c. 625, §65 (AMD). 1979, c. 545, §13 (RP).



12 §1112. Findings - Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1113. Definitions - Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1114. The insurance fund - Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1115. The insurance fund, internal operations and management - Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1116. Compact and insurance fund administration - Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1117. Assistance and reimbursement - Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1118. Advisory and technical committees - Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1119. Relations with nonparty jurisdictions - Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1120. Finance - Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1121. Entry into force and withdrawal - Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1122. Construction and severability - Article XI (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1123. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1124. Bylaws filed (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1125. Compact administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1126. Request (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1127. Appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).



12 §1128. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 485, (NEW). 1979, c. 545, §13 (RP).






Subchapter 6: SHADE TREE PLANTING AND GENERAL CARE

12 §1131. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 586, §1 (NEW). 1975, c. 98, (RPR). 1979, c. 545, §13 (RP).









Chapter 215: FIRE PREVENTION AND PROTECTION

Subchapter 1: CLOSING OR RESTRICTING FOREST USE

12 §1151. Proclamation by Governor (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §§32-A (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1152. Posting and publishing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §§32-A (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1153. --annulment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §14 (RP).



12 §1154. Failure to observe (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §33 (AMD). 1979, c. 545, §14 (RP).






Subchapter 2: FORESTRY DISTRICT

12 §1201. Designation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §34 (RPR). 1965, c. 425, §§5-D (AMD). 1973, c. 460, §18 (AMD). 1977, c. 276, §1 (AMD). 1977, c. 720, §§1,2 (AMD). 1981, c. 435, §§1-4,6 (AMD). 1981, c. 626, (AMD). 1981, c. 627, (AMD). 1983, c. 480, §A8 (AMD). 1983, c. 556, §4 (RP). 1985, c. 506, §A13 (RP).



12 §1202. Adjacent municipalities as part of district (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §35 (AMD). 1973, c. 460, §18 (AMD). 1977, c. 78, §40 (AMD). 1983, c. 556, §4 (RP).



12 §1203. Control and extinguishment of fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §35 (AMD). 1965, c. 425, §§5-E (AMD). 1967, c. 339, (AMD). 1971, c. 395, §5 (RPR). 1973, c. 460, §18 (AMD). 1977, c. 694, §240 (AMD). 1979, c. 545, §§14-A (RPR). 1983, c. 556, §4 (RP).



12 §1204. Withdrawal of municipality from a district (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 705, §H1 (NEW). 1983, c. 556, §4 (RP).






Subchapter 3: LOCAL CONTROL

12 §1251. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §36 (RP).



12 §1252. Fire control districts (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §37 (AMD). 1965, c. 425, §§5-F (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1253. State fire wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §36 (RP).



12 §1254. Duties of forest rangers in the incorporated sections (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §38 (RPR). 1971, c. 395, §6 (RP).



12 §1255. Control and extinguishment of forest fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §39 (AMD). 1971, c. 395, §7 (RPR). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1255-A. General deputy wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §40 (NEW). 1971, c. 395, §8 (RP).



12 §1256. Coordinating protective agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §41 (AMD). 1971, c. 395, §9 (RP).






Subchapter 4: FIRE WARDENS

12 §1301. Personnel in Maine Forestry District (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §42 (RPR). 1971, c. 395, §10 (RP).



12 §1302. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §42 (RPR). 1971, c. 395, §10 (RP).



12 §1303. Control and extinguishment of fires; assistance; expenses; report (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §43 (RP).






Subchapter 5: DUMPS

12 §1351. Hazard clearance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §44 (AMD). 1979, c. 545, §14 (RP).



12 §1352. Closing for violations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §44 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1353. Deposits on other's land forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §14 (RP).



12 §1354. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §14 (RP).



12 §1355. Loss of state reimbursement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 365, §1 (NEW). 1979, c. 545, §14 (RP).






Subchapter 6: KINDLING OUT-OF-DOOR FIRES

12 §1401. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §45 (AMD). 1971, c. 607, §§1,2 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1402. Permits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §45 (AMD). 1965, c. 513, §21 (AMD). 1971, c. 179, (AMD). 1973, c. 209, (AMD). 1973, c. 460, §18 (AMD). 1977, c. 694, §§241,242 (AMD). 1979, c. 127, §71 (AMD). 1979, c. 326, (AMD). 1979, c. 545, §14 (RP).



12 §1402-A. Seasonal use only (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 97, §4 (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP). 1979, c. 556, §5 (AMD). 1979, c. 663, §62 (RP).



12 §1403. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §45 (AMD). 1979, c. 127, §72 (AMD). 1979, c. 545, §14 (RP).






Subchapter 7: RAILROADS

12 §1451. Patrol along tracks (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §46 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1452. Report of fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §46 (AMD). 1979, c. 545, §14 (RP).



12 §1453. Expense of fire patrol paid by railroad (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §46 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1454. Liability of railroad not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §14 (RP).



12 §1455. Removal of inflammable material (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §47 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1456. Devices to prevent fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §48 (RPR). 1979, c. 545, §14 (RP).



12 §1456-A. Spark arresters on certain equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 365, §2 (NEW). 1979, c. 545, §14 (RP).



12 §1457. Liability for damage by employees; window screens (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §49 (RP).



12 §1458. Damage to forest growth during construction; extinguishment of fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §49 (RP).



12 §1459. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §50 (AMD). 1979, c. 545, §14 (RP).






Subchapter 8: SAWMILLS

12 §1501. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §51 (RP).



12 §1502. License fee; change of location or ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §51 (RP).



12 §1503. Hazard clearance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §51 (RP).



12 §1504. Forest fire tool cache (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §51 (RP).



12 §1505. Annual timber-cut report (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §§51-A (AMD). 1965, c. 425, §§5-G (AMD). 1971, c. 97, §5 (RP).






Subchapter 9: SLASH AND BRUSH

12 §1551. Burning permits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §52 (AMD). 1973, c. 460, §18 (AMD). 1977, c. 694, §243 (AMD). 1979, c. 541, §A129 (AMD). 1979, c. 545, §14 (RP).



12 §1551-A. Slash defined (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §53 (NEW). 1979, c. 545, §14 (RP).



12 §1552. Disposal; along highways (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §54 (AMD). 1979, c. 545, §14 (RP).



12 §1553. -- along railroads and utility lines (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §54 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1554. -- along land bordering on another (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §54 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1555. -- by dwelling houses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §54 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1556. -- Accumulations from construction or maintenance of tracks, roads and utility lines (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §55 (RP).



12 §1557. -- manner of (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §56 (AMD). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).



12 §1558. Primary processors (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §56 (AMD). 1979, c. 541, §A130 (AMD). 1979, c. 545, §14 (RP).



12 §1559. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §56 (AMD). 1979, c. 545, §14 (RP).






Subchapter 9-A: OBSTRUCTION OF WOODS ROADS

12 §1580. Obstruction of discontinued woods roads prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 147, (NEW). 1973, c. 460, §18 (AMD). 1979, c. 545, §14 (RP).






Subchapter 10: TAX REVENUES

12 §1601. Annual district tax (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 102, (AMD). 1965, c. 226, §57 (AMD). 1965, c. 513, §22 (AMD). 1967, c. 29, (AMD). 1967, c. 101, (AMD). 1969, c. 190, (AMD). 1969, c. 502, §14 (AMD). 1969, c. 533, (AMD). 1971, c. 544, §29 (AMD). 1971, c. 617, (AMD). 1971, c. 622, §33 (AMD). 1973, c. 625, §§66,67 (AMD). 1975, c. 128, §1 (AMD). 1979, c. 646, §1 (RPR). 1981, c. 364, §2 (AMD). 1981, c. 705, §H2 (AMD). 1983, c. 556, §5 (RP).



12 §1601-A. Reimbursement to municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 297, (NEW). 1973, c. 460, §18 (AMD). 1975, c. 771, §137 (AMD). 1983, c. 556, §5 (RP).



12 §1602. Payment of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §41 (AMD). 1983, c. 556, §5 (RP).



12 §1603. Appropriation for payment of claims, accounts and demands (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §58 (AMD). 1975, c. 623, §7 (AMD). 1975, c. 771, §138 (AMD). 1977, c. 78, §42 (AMD). 1983, c. 556, §5 (RP).



12 §1604. Filing of tax certificate with treasurer (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 556, §5 (RP).



12 §1605. Tax notices; publication; payment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 788, §44 (RP).



12 §1606. Assessments on plantations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §59 (AMD). 1983, c. 556, §5 (RP).



12 §1607. Use of funds; deficiency; payments from State Treasury; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §59 (AMD). 1973, c. 460, §18 (AMD). 1975, c. 771, §139 (AMD). 1983, c. 556, §5 (RP).



12 §1608. Unorganized territory (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 616, §17 (NEW). 1975, c. 128, §2 (AMD). 1979, c. 646, §2 (RP).






Subchapter 11: JURISDICTION AND PENALTIES

12 §1651. Penalties not substitutes for existing liabilities (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §43 (AMD). 1979, c. 545, §14 (RP).



12 §1652. Jurisdiction for prosecutions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §60 (AMD). 1979, c. 127, §73 (AMD). 1979, c. 545, §14 (RP).



12 §1653. Partial payment of costs of suppressing forest fires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 365, §3 (NEW). 1979, c. 545, §14 (RP). 1979, c. 556, §6 (RPR). 1979, c. 663, §63 (RP).









Chapter 217: MAINE FOREST AUTHORITY

12 §1701. Creation; designation; membership (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1973, c. 460, §§18,19 (AMD). 1975, c. 771, §140 (AMD). 1983, c. 812, §78 (AMD). 1983, c. 819, §A14 (RP). 1983, c. 862, §35 (AMD).



12 §1702. Powers; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1983, c. 819, §A14 (RP).



12 §1703. Sale of timber (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1983, c. 819, §A14 (RP).



12 §1704. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1983, c. 819, §A14 (RP).



12 §1705. Disposition of revenues; revenue sharing (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1983, c. 819, §A14 (RP).



12 §1706. Existing law enforcement jurisdiction not impaired (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 557, §1 (NEW). 1973, c. 460, §§18,19 (AMD). 1983, c. 819, §A14 (RP).






Chapter 218: GEOGRAPHIC INFORMATION SYSTEM

12 §1751. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §6 (NEW). 1991, c. 309, §2 (RP).



12 §1751-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 309, §3 (NEW). 1995, c. 152, §5 (RP).



12 §1752. Established (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §6 (NEW). 1991, c. 309, §4 (AMD). 1995, c. 152, §5 (RP).



12 §1753. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §6 (NEW). 1991, c. 309, §5 (RP).



12 §1753-A. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 309, §6 (NEW). 1995, c. 152, §5 (RP).



12 §1754. Intergovernmental cooperation and assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §6 (NEW). 1991, c. 309, §7 (AMD). 1995, c. 152, §5 (RP).



12 §1755. Internal Services Fund account (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 457, §6 (NEW). 1991, c. 309, §8 (RP).



12 §1756. Licensing agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 309, §9 (NEW). 1995, c. 152, §5 (RP).



12 §1757. Priority of responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 309, §9 (NEW). 1995, c. 152, §5 (RP).






Chapter 220: BUREAU OF PARKS AND PUBLIC LANDS

Subchapter 1: GENERAL PROVISIONS

12 §1801. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 678, §13 (NEW).]

1. Bureau. "Bureau" means the Bureau of Parks and Lands.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 2001, c. 604, §1 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

3. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

4. Director. "Director" means the Director of the Bureau of Parks and Lands.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4-A. Ecological reserve. "Ecological reserve" means an area owned or leased by the State, under the jurisdiction of the bureau, designated by the director for the purpose of maintaining one or more natural community types or native ecosystem types in a natural condition and range of variation and contributing to the protection of Maine's biological diversity and managed:

A. As a benchmark against which biological and environmental change may be measured; [1999, c. 592, §2 (NEW).]

B. To protect sufficient habitat for those species whose habitat needs are unlikely to be met on lands managed for other purposes; or [1999, c. 592, §2 (NEW).]

C. As a site for ongoing scientific research, long-term environmental monitoring and education. [1999, c. 592, §2 (NEW).]

[ 1999, c. 592, §2 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Historic site. "Historic site" means any area of land owned, leased or otherwise controlled by the State, with or without buildings, improvements or other structures, that has been classified by the director for public use wholly or primarily because of its historical, archaeological or scientific interest or value.

[ 1997, c. 678, §13 (NEW) .]

6. Nonreserved public lands. "Nonreserved public lands" means all public domain lands, public islands in inland and coastal waters, lands acquired under section 8003, subsection 3, paragraph N, lands acquired by the bureau pursuant to other lawful authority and any other lands the management and control of which are not otherwise provided for by law.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

7. Park. "Park" means any area of land or an interest in land, with or without improvements, that is acquired by or under the control of the State, managed primarily for public recreation or conservation purposes and classified by the director as a park, including:

A. Any area of considerable extent, but not exceeding 10,000 acres, in which are combined superlative or distinctive scenic characteristics and a reasonably varied, extensive or exceptional opportunity for active recreation; [1997, c. 678, §13 (NEW).]

B. Any area not exceeding 1,000 acres that is with or without distinctive characteristics but contains natural features that afford ample opportunity for development and use for active recreation; [1997, c. 678, §13 (NEW).]

C. Any area included in paragraphs A and B that is within easy access of any road or highway, except extensions to road or highway rights-of-way, turnouts, loops or other additions to roads or highways the primary purpose of which is to preserve the natural beauty of lands bordering such roads or highways or to afford temporary stopping points along such roads or highways; [1997, c. 678, §13 (NEW).]

D. Any strip or strips of land, with or without roads, highways or improvements, that are required for ingress and egress to or from any of the areas described in paragraphs A to C, which may not exceed in length the distance required to connect those areas with the nearest arterial or trunk-line highway, railroad line or terminal or other public transportation facility or way; and [1997, c. 678, §13 (NEW).]

E. Any area of land largely in a natural condition and containing natural features of scenic, ecological or scientific interest or importance. The presence of man-made development does not preclude an area from this classification if such a development is not likely to remain or leave a permanent mark upon the natural character of the area or is essential to the operation of the area as a wilderness or natural area, as long as the development detracts only minimally from the area's natural character. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

8. Public reserved lands. "Public reserved lands" means:

A. All the public reserved lots of the State, including any ministerial and school lands in the unincorporated areas of the State; [1997, c. 678, §13 (NEW).]

B. All lands acquired with proceeds from the sale of public reserved lands; [1997, c. 678, §13 (NEW).]

C. All lands received by the State in exchange for or pursuant to relocation of public reserved lands; and [1997, c. 678, §13 (NEW).]

D. All lands acquired by the State and expressly designated as public reserved lands by the director or otherwise by law. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

9. Submerged lands. "Submerged lands" means:

A. All land from the mean low-water mark or a maximum of 1,650 feet seaward of the mean high-water mark, whichever is closer to the mean high-water mark, out to the seaward boundary of territorial waters as defined in section 6001; [2005, c. 134, §1 (AMD).]

B. All land below the mean low-water mark of tidal rivers upstream to the farthest natural reaches of the tides; [1997, c. 678, §13 (NEW).]

C. All land below the natural mean low-water mark of ponds that in their natural state are 10 or more acres in size; and [1997, c. 678, §13 (NEW).]

D. The river bed of international boundary rivers, defined as all land lying between the international boundary line and defined banks created by the action of surface water and characterized by a lack of terrestrial vegetation and devoid of topsoil. [1997, c. 678, §13 (NEW).]

[ 2005, c. 134, §1 (AMD) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 592, §2 (AMD). 2001, c. 604, §1 (AMD). 2005, c. 134, §1 (AMD). 2011, c. 657, Pt. W, §§5-7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1802. Bureau of Parks and Lands established

There is established within the Department of Agriculture, Conservation and Forestry the Bureau of Parks and Lands, which shall carry out the responsibilities of State Government relating to parks, historic sites, submerged and intertidal lands, public reserved lands and nonreserved public lands. The bureau shall also carry out all the duties relating to recreation, the Allagash Wilderness Waterway, the Snowmobile Trail Fund, public facilities for boats, the ATV Recreational Management Fund, the Maine Trails System, the Maine Conservation Corps, the State Environmental Resource Volunteer Effort Program and any other responsibilities of the former Bureau of Parks and Recreation, Bureau of Public Lands and Maine State Park and Recreation Commission. [2007, c. 240, Pt. NN, §1 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

The executive head of the bureau is the director. The director is assisted in executive duties by a deputy director. The director and the deputy director shall attend personally to the duties of their offices as far as practicable. The director and the deputy director are appointed by and serve at the pleasure of the commissioner. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2007, c. 240, Pt. NN, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1803. General powers and duties of the bureau

The Bureau of Parks and Lands: [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Jurisdiction. Has jurisdiction, custody and control over and responsibility for managing:

A. All state parks and historic sites and national parks that are controlled and managed by the State, except Baxter State Park; [2001, c. 604, §2 (AMD).]

B. Public reserved lands, nonreserved public lands, submerged lands and intertidal lands; [2001, c. 604, §2 (AMD).]

C. The Allagash Wilderness Waterway; and [2001, c. 604, §2 (NEW).]

D. Public boating facilities acquired or constructed and maintained pursuant to subchapter IX. [2001, c. 604, §2 (NEW).]

[ 2001, c. 604, §2 (AMD) .]

2. Consultant services. Shall employ or retain expert and professional consultants, contract for research and development projects and make grants as it determines necessary within the limits of funds available and consistent with the purposes of this chapter;

[ 1997, c. 678, §13 (NEW) .]

3. Lifeguard training. Shall oversee the existing lifeguard training being conducted by the Lifeguard Academy. The training procedures must be in compliance with the guidelines for open-water lifeguard training promulgated by the United States Lifesaving Association;

[ 1997, c. 678, §13 (NEW) .]

4. Cooperative agreements. Is authorized and empowered, with the consent of the commissioner, to enter into agreements with the Federal Government and other agencies and organizations that will promote the objectives of its enabling laws;

[ 1997, c. 678, §13 (NEW) .]

5. Distribution of information. At the expense of the State, may cause copies of sections or parts of sections of this chapter and of other laws of the State relating to the administration of public lands to be printed and freely distributed. The bureau may prepare tracts or circulars of information on the administration of public lands, which must be available for distribution; and

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Rules. From time to time shall adopt, amend, repeal and enforce reasonable rules necessary to carry out the duties assigned to it, including, but not limited to, rules:

A. For the protection and preservation of state parks, historic sites, the Allagash Wilderness Waterway, public boating facilities owned or managed by the bureau, submerged lands, public reserved lands and nonreserved public lands; [2001, c. 604, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. For the protection and safety of the public; [2001, c. 604, §3 (AMD).]

C. For observance of the conditions and restrictions, expressed in deeds of trust or otherwise, of the state parks, historic sites, the Allagash Wilderness Waterway, public boating facilities owned or managed by the bureau, submerged lands, public reserved lands and nonreserved public lands of the State and of monuments thereon; and [2001, c. 604, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

D. For preservation of the natural beauty, historic integrity and character of the Allagash Wilderness Waterway. [2001, c. 604, §3 (NEW).]

All rules of the bureau must be adopted in accordance with Title 5, chapter 375, subchapter II.

[ 2001, c. 604, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

7. Exceptions. Notwithstanding subsection 6 or any other rule-making authority, the bureau may not adopt rules that prohibit the following persons from carrying a concealed handgun in the buildings or parts of buildings and other public property that are under the bureau’s jurisdiction:

A. A person to whom a valid permit to carry a concealed handgun has been issued under Title 25, chapter 252. The person must have in that person's possession the valid permit; [2013, c. 424, Pt. A, §4 (AMD).]

B. A person to whom a valid permit to carry a concealed handgun has been issued by another state if a permit to carry a concealed handgun issued from that state has been granted reciprocity under Title 25, chapter 252. The person must have in that person's possession the valid permit; [2013, c. 424, Pt. A, §4 (AMD).]

C. An authorized federal, state or local law enforcement officer in the performance of that officer's official duties; [2011, c. 394, §1 (NEW).]

D. A qualified law enforcement officer pursuant to 18 United States Code, Section 926B. The law enforcement officer must have in that law enforcement officer's possession photographic identification issued by the law enforcement agency by which the person is employed as a law enforcement officer; and [2011, c. 394, §1 (NEW).]

E. A qualified retired law enforcement officer pursuant to 18 United States Code, Section 926C. The retired law enforcement officer must have in the retired law enforcement officer's possession:

(1) Photographic identification issued by the law enforcement agency from which the person retired from service as a law enforcement officer that indicates that the person has, not less recently than one year before the date the person carries the concealed handgun, been tested or otherwise found by the agency to meet the standards established by the agency for training and qualification for active law enforcement officers to carry a handgun of the same type as the concealed handgun; or

(2) Photographic identification issued by the law enforcement agency from which the person retired from service as a law enforcement officer and a certification issued by the state in which the person resides that indicates that the person has, not less recently than one year before the date the person carries the concealed handgun, been tested or otherwise found by that state to meet the standards established by that state for training and qualification for active law enforcement officers to carry a handgun of the same type as the concealed handgun. [2013, c. 424, Pt. A, §4 (AMD).]

[ 2013, c. 405, Pt. A, §24 (REV); 2013, c. 424, Pt. A, §4 (AMD) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §§2,3 (AMD). 2011, c. 394, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 424, Pt. A, §4 (AMD).



12 §1804. Powers and duties of the director

The director shall exercise the powers of the bureau and is responsible for the execution of its duties. The director, when appointed or while in office, may not be directly or indirectly concerned in the acquisition of any interest in land owned by the State or any of its political subdivisions except in an official capacity. In exercising powers and duties, the director shall: [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Administration. Administer the bureau and adopt methods of administration that are determined necessary to render the office efficient;

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Classification of lands. Set apart and classify as parks or historic sites within the meaning of this chapter areas of land in this State including improvements or other structures thereon, title to which has been acquired under lawful authority. The provisions of subchapter II apply specifically to lands classified as state parks or historic sites.

The director shall set apart and classify as public reserved lands or nonreserved public lands within the meaning of this chapter areas of land in this State, including improvements or other structures thereon, title to which has been acquired under lawful authority. The provisions of subchapters III and IV apply specifically to lands classified as public reserved lands or nonreserved public lands;

[ 1997, c. 678, §13 (NEW) .]

3. Acceptance of funds. Accept donations, gifts, grants and bequests of money or other personal property to be used in advancing recreational, educational, conservation, land acquisition and land management purposes in state parks, historic sites, submerged and intertidal lands, public reserved lands and nonreserved public lands. All money received from donations, gifts, bequests and grants must be deposited in nonlapsing, dedicated accounts according to the specified purposes and intents of the donors or grantors. The funds are subject to allocation by the Legislature;

[ 1997, c. 678, §13 (NEW) .]

4. Surplus property. Sell storehouses and other structures and fixtures that are surplus to the needs of the bureau;

[ 2001, c. 604, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Bureau budget. Prepare and submit to the commissioner the budget for the bureau; and

[ 2001, c. 604, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Restrictions on public access. Post notice of any restrictions to public access at points commonly used to access the land or at a facility or structure where such rules and notices are regularly posted. The director may restrict public access to any portion of the land or waters within the bureau's jurisdiction when the restrictions reasonably relate to protecting public health, safety or welfare or the economic interests or natural resources of the State.

[ 2001, c. 604, §5 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §§4,5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1805. Designation of ecological reserve

The director may designate ecological reserves on parcels of land under the jurisdiction of the bureau that were included in the inventory of potential ecological reserves published in the July 1998 report of the Maine Forest Biodiversity Project, "An Ecological Reserves System Inventory: Potential Ecological Reserves on Maine's Existing Public and Private Conservation Lands." The director may designate additional ecological reserves only in conjunction with the adoption of a management plan for a particular parcel of land and the process for adoption of that management plan must provide for public review and comment on the plan. When a proposed management plan includes designation of an ecological reserve, the director shall notify the joint standing committee of the Legislature having jurisdiction over matters pertaining to public lands of the proposal. [1999, c. 592, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Allowed uses. Allowed uses within an ecological reserve must be compatible with the purpose of the ecological reserve and may not cause significant impact on natural community composition or ecosystem processes. Allowed uses include nonmanipulative scientific research, public education and nonmotorized recreation activities such as hiking, cross-country skiing, primitive camping, hunting, fishing and trapping. For the purposes of this subsection, "primitive camping" means camping in a location without facilities or where facilities are limited to a privy, fire ring, tent pad, 3-sided shelter and picnic table. The removal of trees and construction of facilities associated with these allowed uses are allowed. The director may allow other uses when their impact remains low and does not compromise the purpose of the ecological reserve. Recreational use of surface waters is under the jurisdiction of the Department of Inland Fisheries and Wildlife.

[ 1999, c. 592, §3 (NEW) .]

2. Trails and roads for motorized vehicle use. The director shall allow the continuing use of an existing snowmobile trail, all-terrain vehicle trail or a road if the director determines the trail or road is well designed and built and situated in a safe location and its use has minimal adverse impact on the ecological value of an ecological reserve and it cannot be reasonably relocated outside the ecological reserve.

A new snowmobile or all-terrain vehicle trail or a new road is allowed only if the director determines all of the following criteria are met:

A. No safe, cost-effective alternative exists; [1999, c. 592, §3 (NEW).]

B. The impact on protected natural resource values is minimal; and [1999, c. 592, §3 (NEW).]

C. The trail or road will provide a crucial link in a significant trail or road system. [1999, c. 592, §3 (NEW).]

[ 1999, c. 592, §3 (NEW) .]

3. Incompatible uses. Uses that are incompatible with the purpose of an ecological reserve are not allowed. Incompatible uses include timber harvesting, salvage harvesting, commercial mining and commercial sand and gravel excavation. For the purposes of this subsection, "salvage harvesting" means the removal of dead or damaged trees to recover economic value that would otherwise be lost.

[ 1999, c. 592, §3 (NEW) .]

4. Resource protection measures. The director shall take action to control a wildfire occurring on an ecological reserve or spreading to bureau lands. The director may authorize a prescribed burn in an ecological reserve if necessary to replicate natural processes that maintain specific natural communities or rare species populations.

The director may use pesticides, including herbicides, and sanitation harvests to control insect and disease outbreaks only in response to:

A. A specific threat to the functioning of a native ecosystem or managed wildlife habitat; [1999, c. 592, §3 (NEW).]

B. A specific threat to human health or safety; or [1999, c. 592, §3 (NEW).]

C. A condition that is likely to result in significant damage to adjacent lands if control is not exercised. [1999, c. 592, §3 (NEW).]

For the purposes of this subsection, "sanitation harvest" means the removal of trees that have been attacked or are in imminent danger of attack by insects or disease in order to prevent these insects or diseases from spreading to other trees.

[ 1999, c. 592, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Limits on total land acreage designated as ecological reserves. The total land acreage designated as ecological reserves may not exceed 15% of the total land acreage under the jurisdiction of the bureau or 100,000 acres, whichever is less. No more than 6% of the operable timberland acres on public reserved lands and nonreserved public lands may be designated as ecological reserves. For the purposes of this subsection, "operable timberland" means land the bureau considers viable for commercial timber harvest operations. Lands donated or acquired after the effective date of this section with the condition that the donated or acquired land be designated an ecological reserve are not included when calculating acreage limits under this subsection.

The designation of land as an ecological reserve may not result in a decline in the volume of timber harvested on land under the jurisdiction of the bureau. For the purposes of this subsection, "a decline in the volume of timber harvested" means an annual harvest volume of less than the average annual harvest volume for the preceding 10 years.

[ 1999, c. 592, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Reporting requirements. The bureau shall report the status of ecological reserves under the reporting requirements of subchapters III and IV.

[ 1999, c. 592, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1999, c. 592, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1806. Enforcement

The bureau may coordinate and exercise law enforcement power over the land and water within the bureau's jurisdiction. The provisions in this section apply to law enforcement within the jurisdiction of the bureau. [2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Powers of law enforcement officers. A law enforcement officer may issue a written summons to any person the officer has probable cause to believe has committed or is committing a bureau rule violation, a civil violation or a crime. Any law enforcement officer may detain or arrest, with or without a warrant, any person the officer has probable cause to believe has committed or is committing a crime.

[ 2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Powers of bureau staff or agents. The director may authorize an employee or agent of the bureau to issue a written summons to any person who the employee or agent has probable cause to believe has committed or is committing a civil violation or a crime. The director may authorize an employee or agent of the bureau to detain or arrest any person who the employee or agent has probable cause to believe has committed or is committing a crime. The director shall notify the joint standing committee of the Legislature having jurisdiction over parks and public lands matters in writing prior to adopting a policy that authorizes employees or agents of the bureau to make arrests.

[ 2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Civil violations. Except for violations of section 1880 or rules adopted to implement section 1880, a person who violates a rule adopted by the bureau under this chapter commits a civil violation for which a forfeiture of not more than $500 may be adjudged.

[ 2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Criminal offenses. In addition to offenses designated as crimes elsewhere in statute, a person commits a Class E crime if while within the jurisdiction of the bureau the person in fact:

A. Removes, molests, injures or damages anything natural, material, prehistoric or historic, except as authorized by the bureau or allowed by laws and rules relating to hunting, fishing and trapping; [2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. Removes, mutilates, defaces, or destroys a notice or rule posted by the bureau or a lawfully erected monument or marker; [2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

C. Mutilates, defaces, destroys, moves off station or sinks any buoy, beacon or marking device placed by the State either floating on the waters of the State or permanently fixed to land or a structure adjacent to the waters of the State; [2001, c. 604, §6 (NEW).]

D. Moors or in any manner fastens a vessel, boat, scow or raft to any buoy or beacon placed by the State in any waters of this State or to any permanent structure placed by the State in any waters of this State except for a dock, wharf or other structure placed for that purpose; [2001, c. 604, §6 (NEW).]

E. Possesses a loaded weapon in violation of park rules or in areas closed to hunting by rule, law or ordinance; [2001, c. 604, §6 (NEW).]

F. Discharges any firearm, bow and arrow, weapon powered by carbon dioxide cartridges or other weapon within 300 feet of any picnic area, designated camping area, parking area, building, shelter or boat launching site or in violation of park rules or in areas closed to hunting by rule, law or ordinance; [2001, c. 604, §6 (NEW).]

G. Commits unauthorized access by motorized vehicle, boat or aircraft in violation of bureau rules; [2001, c. 604, §6 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

H. Violates the requirements for a youth camp trip leader permit issued under section 12860; or [2009, c. 211, Pt. B, §3 (AMD).]

I. Enters land or waters to which access has been restricted under section 1804. [2001, c. 604, §6 (NEW).]

[ 2009, c. 211, Pt. B, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

2001, c. 604, §6 (NEW). RR 2003, c. 2, §15 (COR). 2009, c. 211, Pt. B, §3 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).






Subchapter 2: PARKS AND HISTORIC SITES

12 §1811. Management of wilderness or natural areas

The bureau shall establish wilderness or natural areas, or both, from among lands classified as state parks and shall manage those areas primarily to preserve their natural character and features, and any use or development that threatens the character and features of those wilderness and natural areas is prohibited. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1812. Acquire interests in land; eminent domain; leases with the United States

With the consent of the Governor and the commissioner, the director may acquire on behalf of the State land or any interests in land within this State, with or without improvements, by purchase, gift or eminent domain for purposes of holding and managing the same as parks or historic sites. When acquiring land or interest in land, the director shall examine options for obtaining public vehicular access rights to the land. If an acquisition is made that does not include guaranteed public vehicular access, the director shall describe the acquisition in the report required under section 1817 and the justification for that acquisition. The right of eminent domain may not be exercised to take any area or areas for any one park that singly or collectively exceed 200 acres, nor may it be exercised to take any developed or undeveloped mill site or water power privilege in whole or in part or any land used or useful in connection therewith or any land being used for an industrial enterprise. The right of eminent domain may not be exercised without prior review by the joint standing committee of the Legislature having jurisdiction over conservation matters. [2009, c. 356, Pt. B, §1 (AMD).]

Before exercising any eminent domain power, the bureau shall notify the owners of any lands proposed for acquisition and shall, at their request, afford those landowners the opportunity of a public hearing to testify as to the necessity and propriety of taking such lands. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

With the consent of the Governor and the commissioner and upon terms and conditions determined to be advantageous to the people of this State and consistent with this chapter, the director may negotiate and execute any lease or other agreement for the administration, maintenance, supervision, use and development of state parks that are acquired and owned by the Federal Government. The director may, with like consent, accept on behalf of the State deeds of gift or other conveyances to lands or interests in lands suitable for administration, maintenance, supervision, use and development as state parks or historic sites under this subchapter. Such lands or interest in those lands, when so acquired, whether title thereto is in the United States or otherwise, are subject to administration, maintenance, supervision, use and development by the bureau during the terms of any lease or agreement under this section. With respect to lands or interest in lands that are included in any park or parks acquired and owned by the Federal Government and administered under this subchapter, the State shall retain concurrent jurisdiction with the Federal Government in and over all such lands. Any civil or criminal process issuing under the authority of this State may be executed on those lands in the same manner and to the same effect as if those lands were privately owned, and exclusive jurisdiction in and to those lands reverts to the State when they cease to be owned by the United States. Such lands are exempt from all taxes and assessments while they are the property of the United States. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 466, §3 (AMD). 2009, c. 356, Pt. B, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1813. Acquisition of railroad rights-of-way for open space or recreation corridors

For the purpose of establishing, preserving or enhancing corridors for use for open space or recreation, the director may acquire with the consent of the Governor and the commissioner, by license, lease, purchase, gift or eminent domain, railroad rights-of-way upon which rail service is no longer operated except that the right of eminent domain may not be exercised without prior review by the joint standing committee of the Legislature having jurisdiction over conservation matters. When railroad rights-of-way or interests in railroad rights-of-way are taken by eminent domain, the proceedings must be in accordance with this section and are not subject to Title 35-A, chapter 65. For purposes of these acquisitions, the term "owner" as used in this section means the person holding the dominant rights in the property immediately prior to the termination of the operation of rail service and that person's successors and assigns. Acquisitions pursuant to this subsection are not subject to any limitation in acreage. [2009, c. 356, Pt. B, §2 (AMD).]

If the bureau decides to acquire property by eminent domain, it must have the property appraised and offer to the owner just compensation for the interests acquired. The bureau must file in the registry of deeds for each county in which the property lies a notice of the taking that contains a description of the property and of the interest taken and the name or names of the owner or owners. The bureau may join one or more properties in the same notice, whether those properties are in the same or different ownership. A check in the amount of the award and a copy of the notice of taking must be served upon the owner or owners. If there is more than one owner, the check may be served upon any one of the owners of each separate property. The notice of the taking must be published once in a newspaper of general circulation in each county where the property lies, and that publication constitutes service on any unknown owner or owners or other persons who may have a claim or interest in the property. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Railroad rights-of-way or other interests within the jurisdiction of the United States Interstate Commerce Commission may not be acquired by eminent domain. [1997, c. 678, §13 (NEW).]

If any owner is aggrieved by the bureau's award, the owner may appeal from it to the Kennebec County Superior Court or the Superior Court in the county in which the land lies within 30 days after the date of service or publication of the notice of the taking. The appeal must be taken by filing a complaint setting forth the facts upon which the case will be tried according to the Maine Rules of Civil Procedure. The Superior Court shall determine damages by a jury verdict or, if all parties agree, by the court without a jury or by a referee or referees and shall render judgment for any damages, with interest when it is due. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Except in the case of an acquisition by license or lease and unless otherwise specifically excepted by the bureau, all reversionary and servient rights in and any other conflicting claims to property acquired pursuant to this section terminate and are extinguished forever as of the date of the acquisition by the bureau. Any person who makes a claim to the property must mail a written notice to the owner and the bureau. Any person damaged by the extinguishing of those rights may make claim for damages in accordance with the eminent domain appeal procedures of this section within 2 years of the date of the acquisition. The burden of proving the validity, compensability and value of any claim is upon the claimant. Notice of the acquisition must be given to the apparent holders of such interests as provided in this section. If the bureau determines that the property acquired may be subject to reversionary or servient interests or other conflicting claims, in order to avoid double or multiple liability, the bureau may make a blanket award of compensation for the acquisition and, instead of serving the award check on the owner, request that the Treasurer of State establish an interest-bearing account into which the full amount of that compensation is deposited. The funds and any interest accrued must be disposed of as follows. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. No claims made or action filed within 2-year period. If the 2-year period for filing a claim for damages for the extinguishment of a reversionary or servient right or other conflicting claim expires and no claim has been made or action filed, then the Treasurer of State upon request by the bureau shall pay the funds deposited, including any interest accrued, to the owner as defined in this section.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Claims made or action filed within 2-year period. If one or more claims have been made or an action filed prior to the expiration of the 2-year period for filing a claim for damages, then the owner as defined in this section must be made a party to those claims and the Treasurer of State shall distribute the deposited funds, including any interest accrued, in accordance with the final order entered in such proceedings, including any appeals.

[ 1997, c. 678, §13 (NEW) .]

As a result of the difficulty of determining the identities and addresses of the possible holders of reversionary or servient rights or other conflicting claims, personal notice to those holders and their mortgagees is deemed given if the bureau mails a notice of the acquisition, including a description of its effect of extinguishing those rights, first class postage prepaid, to each person shown in the real estate tax records of the municipality in which the property lies as the apparent owner of land abutting the property taken. Notice must be posted in the municipal office building, if any, for that municipality and must be published once in a newspaper of general circulation in the county in which the property lies. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2009, c. 356, Pt. B, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1814. Convey land

Consistent with section 598-A, the bureau may sell and convey lands under this subchapter and improvements on those lands. With the consent of the Governor and the commissioner and subject to the provisions of section 598-A, the bureau may convey interests in lands or lease the same. Any lease to the Federal Government requires the approval of the Legislature. Any lease entered into must be canceled or revoked after due notice of intention to cancel or revoke the lease by action of the bureau when the use for which that lease was given has been abandoned or materially modified or whenever the conditions imposed in any lease have been broken. [1999, c. 240, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 240, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1814-A. Easements across rail trails

To the extent permitted by the deed or other instrument of ownership, the director, with the consent of the Governor and the commissioner, may sell or otherwise convey a right of access by easement across a rail trail as provided in this section. For the purposes of this section, "rail trail" means a former railroad right-of-way that is no longer used for rail service, in which the department has an ownership interest and that is managed by the department for use as a recreational trail. [2011, c. 278, §5 (NEW).]

1. Notice. At least 30 days prior to conveying a right of access by easement under this section, the director shall notify interested parties of the proposed conveyance, providing the location and purpose of the access easement and the anticipated date of conveyance. The notice must provide a name and contact information for a person at the bureau to whom inquiries may be made and comments submitted. For the purposes of this section, "interested parties" means owners of property abutting the parcel on which the proposed right of access is located, local trail clubs, statewide trail associations, the municipality in which the proposed easement is located, the Land for Maine's Future Board, each Legislator and other persons with a known interest in the use of the segment of the rail trail affected by the proposed conveyance.

[ 2011, c. 278, §5 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Terms of conveyance. The access easement must include terms that ensure the transaction does not unreasonably interfere with the safety, maintenance and continuity of the rail trail. The access easement must ensure that public investment in the rail trail is protected by a negotiated exchange of value. The exchange of value may include, but is not limited to, negotiated improvements to the rail trail or payment of survey, title and appraisal expenses associated with the conveyance of the right of access by easement.

[ 2011, c. 278, §5 (NEW) .]

3. Proceeds from sale of an access easement. Proceeds from the sale of a right of access by easement under this section must be deposited in the Maine State Parks and Recreational Facilities Development Fund established under section 1825.

[ 2011, c. 278, §5 (NEW) .]

4. Opportunity for review by legislative committee. A Legislator receiving notification under subsection 1 may notify the director of concerns and may in writing request review of the proposed access easement by the joint standing committee of the Legislature having jurisdiction over parks and lands matters. A Legislator requesting a review under this subsection shall notify the chairs of the joint standing committee of the request.

When a request for legislative review is received under this subsection, the director may not finalize the transfer until the legislative committee has met and reviewed the proposed transaction.

[ 2011, c. 278, §5 (NEW) .]

SECTION HISTORY

2011, c. 278, §5 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1815. Transfer lands to another agency; receive lands from another agency

Consistent with section 598-A, the bureau may transfer the responsibility for the management of lands under this subchapter to any other state agency upon conditions and for periods the bureau specifies when such a transfer is pursuant to a management plan and the transfer has received the written consent of the agency to which the management responsibilities are being transferred, the Governor and the commissioner. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

The bureau may accept the care, custody, control and responsibility for the management of lands to be classified as state parks or historic sites from other state agencies with the written consent of the transferor agency, the Governor and the commissioner. Nothing in this section or section 1814 may be construed to negate or affect obligations of the State undertaken in any existing lease, easement or other binding agreement or obligation of the State undertaken by the acceptance of any deed or other grant of an interest in real property. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1816. Grant licenses and permits

Consistent with section 598-A, with the consent of the Governor and the commissioner, the bureau, by revocable license or agreement, may grant to any person, firm or corporation exclusive rights and privileges to the use and enjoyment of portions of lands acquired or managed under this subchapter. Any license or agreement granted or entered into must be canceled or revoked after due notice of intention to cancel or revoke the license or agreement by action of the bureau when the use for which that license was given has been abandoned or materially modified or whenever the conditions imposed in any license or agreement have been broken. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1817. Report

The bureau shall study and ascertain as nearly as possible and report to the Governor from time to time: [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Outdoor recreation status. The State's actual and potential outdoor recreation resources and facilities;

[ 1997, c. 678, §13 (NEW) .]

2. Recreation needs. The needs of the people of this State and out-of-state visitors for outdoor recreation resources and facilities;

[ 1997, c. 678, §13 (NEW) .]

3. Recreation resources. The kinds of resources and facilities best suited to and required for such recreation needs;

[ 1997, c. 678, §13 (NEW) .]

4. Extent to which recreation needs are met. The extent to which such recreation needs are being met currently, whether by publicly owned or privately owned facilities;

[ 1997, c. 678, §13 (NEW) .]

5. Acquisition of parks. The location and probable cost of acquisition, development and operation of parks that if acquired, developed and operated under this chapter could satisfy such needs; and

[ 1997, c. 678, §13 (NEW) .]

6. Public purposes of parks to meet recreation needs. The public purposes to which such parks or portions of parks might be put.

[ 1997, c. 678, §13 (NEW) .]

7. Comprehensive outdoor recreation plan. Beginning January 1, 2003 and every 5 years thereafter, the director shall submit a state comprehensive outdoor recreation plan to the joint standing committee of the Legislature having jurisdiction over state parks and public lands matters, referred to in this subsection as the "committee of legislative oversight." The plan submitted by the bureau for review and approval by the National Park Service to establish the bureau's eligibility for funding from the land and water conservation fund under 16 United States Code, Section 4601-11 meets the requirements of this subsection. If federal funding is not available for updating the state plan, the bureau may make a written request to the committee of legislative oversight for an extension for submitting the plan. Upon receiving an extension request, the committee of legislative oversight shall discuss the advisability of an extension and the availability of state funds for preparation of the update. The committee may authorize an extension by writing to the director and stating the year by which an update must be received. A copy of the written extension must be filed by the committee with the Executive Director of the Legislative Council.

[ 2013, c. 588, Pt. A, §8 (AMD) .]

Such studies and reports must be accompanied by other information, statistics and charts that adequately inform the Governor of the character, condition and needs for recreation resources and facilities in the State and may be accompanied by specific recommendations for new legislation or other action to be taken. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 466, §4 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 588, Pt. A, §8 (AMD).



12 §1818. Develop facilities

The bureau may furnish accommodations and render services to the public at state parks, historic sites and parks under state control. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1819. Charge user fees

With the consent of the Governor and the commissioner, the bureau may charge reasonable fees for services, accommodations and use. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Unless otherwise provided by law, and after payment of any existing lease for Crescent Beach State Park, all user fees derived from use of state parks, historic sites and the Allagash Wilderness Waterway and other payments for services received under this section must accrue to the General Fund, except that all revenues resulting from an increase in fees after July 1, 1990 in the Allagash Wilderness Waterway accrue to a dedicated revenue account to be used for capital improvements in the Allagash Wilderness Waterway. When fees may be more efficiently collected through 3rd-party contracts, a percentage of the fee may be retained by the contractor for services as agreed upon by the bureau. [2013, c. 1, Pt. J, §1 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

Any disabled veteran displaying on the veteran's motor vehicle special designating plates or placards issued in accordance with Title 29-A, section 523, subsections 1 and 2 is not required to pay a fee for admission to any state-owned park, camping area or beach. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 1, Pt. J, §1 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §1819-A. Day use passes for certain veterans

Notwithstanding section 1819, the commissioner shall enter into a memorandum of agreement with the Department of Defense, Veterans and Emergency Management for the issuance of a free day use pass to state parks and historic sites to each veteran determined by the Department of Defense, Veterans and Emergency Management to meet the criteria established in Title 37-B, section 8. The pass entitles the holder to admission free of charge to all state parks and historic sites. [2009, c. 440, §1 (AMD).]

SECTION HISTORY

2005, c. 268, §1 (NEW). 2009, c. 220, §1 (AMD). 2009, c. 440, §1 (AMD).



12 §1819-B. Day use passes for active military personnel

Notwithstanding section 1819, the commissioner shall enter into a memorandum of agreement with the Department of Defense, Veterans and Emergency Management for the issuance of a free day use pass to state parks and historic sites to each active duty military member determined by the Department of Defense, Veterans and Emergency Management to meet the criteria established in Title 37-B, section 7. The pass entitles the holder, and the holder's spouse and children when accompanied by the holder, to admission free of charge to all state parks and historic sites. [2009, c. 220, §2 (NEW).]

SECTION HISTORY

2009, c. 220, §2 (NEW).



12 §1820. Fee sharing

Seven percent of all day use and camping fees derived from any lands classified by the director as parks or historic sites under jurisdiction of the bureau must be apportioned and paid to the municipalities having those lands within their boundaries. In determining the payment to each municipality, the bureau shall assign one unit per front foot for each foot of lake, pond, ocean or major river frontage and 5 units for each acre of all such lands within the municipality. Frontage and acreage must be determined as of April 1st for the year in which revenue is being apportioned and computed to the nearest whole unit. [2005, c. 457, Pt. F, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2005, c. 457, §F1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1821. Exercise police supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §7 (RP).



12 §1822. Cooperate with federal agencies

The bureau may cooperate with federal agencies in the planning, development, maintenance and use of recreation areas. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1823. Assist county and municipal agencies

The bureau may assist state, county and municipal agencies in studying and planning for their recreation areas and programs. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1824. Accept and receive federal funds

The bureau may accept and receive funds from the Federal Government for all purposes relating to parks, recreation trails, recreation areas and property included in the National Register of Historic Places as defined in 16 United States Code, Section 470 a. (a)(1)(P. L. 89-665). The Treasurer of State is the appropriate fiscal officer to receive such federal funds and the funds are subject to allocation by the Legislature. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1825. Administer certain funds

The bureau shall administer funds relating to state parks and historic sites, municipal recreation and recreation management on lands classified as state parks or historic sites pursuant to this chapter. These funds include but are not limited to the following: [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Maine State Parks and Recreational Facilities Development Fund. The Maine State Parks and Recreational Facilities Development Fund is established within the bureau for the purpose of developing, maintaining and managing state parks and other recreational facilities on lands owned or leased by the bureau.

Income from legislative appropriation, gifts, grants, bequests and other sources approved by the Legislature may be deposited into this fund. Any interest earned on money in the fund must also be credited to the fund. The Maine State Parks and Recreational Facilities Development Fund is nonlapsing and all funds are subject to allocation by the Legislature.

[ 1999, c. 127, Pt. A, §29 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Maine State Parks Fund. The Maine State Parks Fund is established within the bureau. The fund receives money from the Maine Environmental Trust Fund in accordance with section 10255, subsection 3. The bureau shall use money in the fund for major and minor capital improvements, maintenance, repairs and operations at state parks and historic sites.

The Maine State Parks Fund is nonlapsing and all funds are subject to allocation by the Legislature.

[ RR 2003, c. 2, §16 (COR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Municipal Recreation Fund. The bureau shall administer a state grant-in-aid fund known as the Municipal Recreation Fund. The bureau is responsible for administering all money made available to the fund. Grants-in-aid may be made by the bureau out of the fund as follows.

A. The bureau may make grants to assist municipalities and other political subdivisions in the capital improvement of public park and recreation facilities for projects the total cost of each one of which does not exceed $5,000. Such a grant may not exceed 75% of the approved project cost. A municipality may not receive more than one grant under this paragraph in any fiscal year. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. For those projects that are approved to receive federal financial assistance under the Federal Land and Water Conservation Fund Act of 1965, (P.L. 88-578), as amended, the bureau may make a supplemental grant not to exceed 40% of the approved project cost. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

C. The bureau may make grants to assist municipalities and other political subdivisions in the development and implementation of recreation programs. Eligible costs for the program grants include, but are not limited to, employment of personnel, transportation and noncapital equipment or supplies. Any grant made under this paragraph in any single fiscal year may not exceed $1,000 or 50% of the project cost, whichever is less. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Funds credited to the Municipal Recreation Fund are nonlapsing.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Forest Recreation Resource Fund. The bureau may construct and maintain public campsites to prevent forest fires by providing fire-safe sites and preventing a proliferation of private fires and to provide recreation opportunities on lands within its jurisdiction and elsewhere in the State's forests where there is inadequate provision of private, primitive campsites.

For the purpose of carrying out these activities, the bureau may accept voluntary services and other contributions pursuant to this chapter; enter into leases and other agreements; and, pursuant to Title 5, chapter 375, subchapter II, establish rules and a schedule of fees for the use of these campsites. All such fees and other revenues derived from grants, contributions, contracts and transfers to carry out the purposes of this subsection must be deposited in a nonlapsing account, to be called the Forest Recreation Resource Fund, to be used for the purposes of this subsection. All funds in this account are subject to allocation by the Legislature.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. State Parks Improvement Fund established; sale of merchandise. The State Parks Improvement Fund, referred to in this section as "the fund," is established within the bureau. The fund is nonlapsing. The bureau may sell within parks or historic sites general merchandise that is distinctive to the parks or historic sites or useful to the enjoyment of the parks or historic sites. Items that may be sold include, but are not limited to, hats, coffee mugs, bumper stickers, t-shirts, tote bags and firewood. Merchandise sold by the bureau must be of good quality, appropriate for sale by the bureau and sold for a reasonable fee. The bureau also may rent items to be used for the enjoyment of the park or historic site, including, but not limited to, rowboats, canoes, kayaks and bicycles. To the extent the bureau needs to contract with vendors to obtain goods or services in order to develop, create or manufacture merchandise for sale or lease, the commissioner shall, to the maximum extent practicable, contract with vendors located in this State. Goods and services purchased by the bureau for sale or lease under this section must be procured in accordance with Title 5, chapter 155. All proceeds from the sale or lease of merchandise pursuant to this subsection must be deposited in the fund and used for the operation and maintenance of parks.

[ 2009, c. 27, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 127, §A29 (AMD). RR 2003, c. 2, §16 (COR). 2009, c. 27, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1826. Forest management

The bureau shall manage forested areas within state parks and historic sites to preserve to the maximum practicable extent their natural, recreational and scenic qualities. The director may authorize wood harvesting on state park and historic site lands when the wood is to be used at state parks and historic sites, when cutting is required by deed conditions on specific lots or when necessary to improve wildlife habitat; control insect infestation and other disease; reduce the risk of fire or other hazards; improve the recreational and aesthetic quality of the park lands; or demonstrate exemplary multiple use forest management techniques within a demonstration forest area established on state park land for educational purposes. All cutting is subject to the following restrictions. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Protect recreational and natural values. The cutting may not impair the recreational use, aesthetic qualities or natural values of the land.

[ 1997, c. 678, §13 (NEW) .]

2. Consistency with forest management plan. The cutting must be carried out in accordance with a written management plan certified by a state-registered professional forester that is available in the principal offices of the bureau for public review and comment at least 60 days before cutting.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Consistency with management objectives for parks and historic sites. The cutting must be consistent with the management objectives of the bureau for state parks and historic sites.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Cost paid. The cost of these timber management activities must be paid from revenues received from cutting. The balance of revenue received from cutting must be deposited to the General Fund.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1827. Establish state park campsite reservation system

The bureau shall establish and maintain a state park reservation system as provided in this section. The system must be administered by the bureau. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Reservation system for overnight camping. The director shall establish a statewide reservation system for overnight camping at state parks with overnight camping facilities that incorporates a deposit system and a mechanism for accepting payments by credit card. Baxter State Park, the Allagash Wilderness Waterway and public reserved and nonreserved lands are excluded from this system.

[ 1997, c. 678, §13 (NEW) .]

2. Reservation fee. A fee must be collected for all reservations and deposited in the Parks Reservations Other Special Revenue Funds account. A portion of the reservation fee as determined by the commissioner may be paid directly to a provider of Internet reservation services. If reservations made under this section are subsequently cancelled, the bureau must retain a cancellation fee and deposit it into the Parks Reservations Other Special Revenue Funds account. The remaining balance, less reservation expenditures, must then be transferred as undedicated revenue to the General Fund on a periodic basis, not less than quarterly.

[ 2007, c. 1, Pt. T, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Camper confidentiality. Notwithstanding Title 1, chapter 13, subchapter 1, the names of campers, other identifying information and dates of a reservation are confidential and are not subject to public disclosure during the calendar year for which a reservation is made. Records may be made available upon request to law enforcement officers investigating criminal activity.

[ 2003, c. 409, §1 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 24, §1 (AMD). 2003, c. 409, §1 (AMD). 2007, c. 1, Pt. T, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1828. Make surveys

The bureau and its authorized agents and employees may enter upon any lands and waters in the State for the purpose of making surveys and examinations the bureau considers necessary or convenient in the discharge of its duties under this subchapter, and such entry is not considered trespass. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1829. Restrictions on powers and duties of bureau

The powers and duties of the bureau as set forth in this subchapter may not be so construed as to interfere or conflict in any way with the powers and duties of the United States and its national park areas under national control, Baxter State Park or the Department of Inland Fisheries and Wildlife and the enforcement of the inland fisheries and game laws with respect to state parks or to the State generally. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).






Subchapter 3: NONRESERVED PUBLIC LANDS

12 §1831. Definitions relating to nonreserved public lands

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 678, §13 (NEW).]

1. Multiple use. "Multiple use" means:

A. The management of all of the various renewable surface resources of the nonreserved public lands, including outdoor recreation, timber, watershed, fish and wildlife and other public purposes; [1997, c. 678, §13 (NEW).]

B. Making the most judicious use of the land for some or all of these resources over areas large and diverse enough to provide sufficient latitude for periodic adjustments in use to conform to changing needs and conditions; [1997, c. 678, §13 (NEW).]

C. That some land will be used for less than all of the resources; and [1997, c. 678, §13 (NEW).]

D. The harmonious and coordinated management of the various resources without impairing the productivity of the land and with consideration being given to the relative values of the various resources and not necessarily to the combination of uses that will give the greatest dollar return or the greatest unit output. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

2. Sustained yield. "Sustained yield" means the achievement and maintenance in perpetuity of a high-level regular periodic output of the various renewable resources of the nonreserved public lands without impairing the productivity of the land.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1832. Access to nonreserved public lands

1. Legislative policy. The Legislature declares that it is the policy of the State that full and free public access to the nonreserved public lands to the extent permitted by law, together with the rights to reasonable use of those lands, is the privilege of every citizen of the State. The Legislature further declares that it recognizes that such free and reasonable public access may be restricted to ensure the optimum value of such lands but that such restrictions, if and when imposed, must be in strict accordance with the requirements set out in this section.

[ 1997, c. 678, §13 (NEW) .]

2. Establishment of restrictions on public access.

[ 2001, c. 604, §8 (RP) .]

3. Unlawful entry onto nonreserved public lands.

[ 2001, c. 604, §8 (RP) .]

4. Development of public facilities. The bureau may construct and maintain overnight campsites and other camping and recreation facilities.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. User fees. The bureau may charge reasonable fees to defray the cost of constructing and maintaining overnight campsites and other camping and recreation facilities.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §8 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1833. Management of nonreserved public lands

1. Purpose. The bureau shall manage nonreserved public lands in a manner consistent with the principles of multiple use and shall produce a sustained yield of products and services in accordance with both prudent and fair business practices and the principles of sound planning.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Management plans. The bureau shall prepare for review by the commissioner and revise from time to time plans for the management of nonreserved public lands in accordance with the principles of multiple use and shall compile and maintain, to the extent practicable, an inventory of the diverse resources of those lands. The bureau must receive the full cooperation of the other agencies and instrumentalities of the State in the preparation and maintenance of such a resource inventory.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Actions. The director may take actions on the nonreserved public lands with respect to management of the lands consistent with the management plans for those lands and upon terms and conditions and for consideration the director considers reasonable.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1834. Sale of natural resources from nonreserved public lands

1. Sale of resources. The bureau may sell severed timber and other products, including, but not limited to, wood and timber necessary for use in the operation of a mine, severed grass and other wild foods, maple sap and syrup, crops and sand and gravel for use in the construction of public roads or for any other purpose the director considers consistent with the purposes of this subchapter.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Grant of permits. The bureau may grant permits and enter into contracts to cut timber, harvest grass and wild foods, tap maple trees for sap and cultivate and harvest crops provided that those permits and contract rights create revocable licenses to the permittee or party to the contract and do not create any real property interest in the nonreserved public lands. Permits and contracts for the harvesting of timber from the nonreserved public lands must include a provision requiring that persons engaged in timber harvesting on the nonreserved public lands be compensated at rates not less than the most recently issued prevailing wage and piece rates and equipment allowances for the pulpwood and logging industry as determined by the Department of Labor, Bureau of Labor Standards.

If the Department of Labor does not determine a prevailing wage or piece rate for a timber harvesting occupation or an equipment allowance for a type of harvesting equipment, the director may establish those rates by referring to prevailing rates and allowances in the industry for that occupation or type of equipment. Any rates or allowances established by the director under this subsection apply only to permits and contracts on nonreserved public lands governed by this section.

[ 2003, c. 549, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Bond; stumpage or other rights of value. Persons, corporations or other legal entities obtaining permits or contracts to sever or extract materials upon the nonreserved public lands under this section must give bond to the director with satisfactory sureties for the payment of stumpage or other rights of value and the performance of all conditions of the permit or contract. All timber cut or other material taken under permits or contracts is the property of the State until the stumpage or other rights are paid in full.

[ 1997, c. 678, §13 (NEW) .]

4. Scaling of timber. The director may appoint, swear and reimburse surveyors or scalers. Upon the instructions of the director, scalers shall scale any timber cut under permits granted by the bureau, supervise the cutting of that timber, inform the director of the quantity of products cut, whether hauled or not, and see that the timber is cut and removed in accordance with sound forest management practices.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2003, c. 549, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1835. Nonreserved Public Lands Management Fund

1. Revenue sources. Except as provided in paragraph A, the bureau must receive all money, securities and other things of value accruing to the State: from the sale of nonreserved public lands, timber and grass and other rights and things of value from the nonreserved public lands under the care, custody, control or management of the bureau; in payment for timber, grass and other things of value cut or taken by trespassers; from forfeiture of a bond or a deposit when a contractor does not fulfill the terms of the contract or comply with state regulations; or as a result of a compromise or settlement of any claim.

A. The first $20,000 in the aggregate of any money accruing from the alienation of rights to mine upon nonreserved public land, or other income arising out of mining operations, that is actually received during any fiscal year, and every portion thereof accruing from these mining operations, must be paid into the Division of Geology, Natural Areas and Coastal Resources. [2013, c. 405, Pt. C, §8 (AMD).]

[ 2013, c. 405, Pt. A, §24 (REV); 2013, c. 405, Pt. C, §8 (AMD) .]

2. Fund established. To accomplish the purposes of this subchapter, there is established the Nonreserved Public Lands Management Fund. All income received by the bureau pursuant to this subchapter must be recorded on the books of the State in a separate account and deposited with the Treasurer of State to be credited to the Nonreserved Public Lands Management Fund. Any interest earned on this money must be credited to the fund.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Expenditure of funds. Money credited to the Nonreserved Public Lands Management Fund may be used only to produce a sustained yield of goods and services from those lands for multiple use purposes in accordance with the principles of sound planning and sound business practices or for the acquisition of additional land for the same purpose. Any balance remaining continues from year to year as a fund available only for the purposes set out in this section.

[ 1997, c. 678, §13 (NEW) .]

4. Legislative approval of budget.

[ 2013, c. 368, Pt. LLLL, §1 (RP) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 556, §18 (AMD). 2011, c. 655, Pt. KK, §10 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 368, Pt. LLLL, §1 (AMD). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 405, Pt. C, §8 (AMD).



12 §1836. Acquisition of nonreserved public lands

1. Authority to acquire lands. The bureau with the consent of the Governor and the commissioner may acquire lands or interests in lands on behalf of the State to be managed as nonreserved public lands. When acquiring land or interest in land, the bureau shall examine options for obtaining public vehicular access rights to the land. If an acquisition is made that does not include guaranteed public vehicular access, the bureau shall describe the acquisition in its annual report submitted pursuant to section 1839 and the justification for that acquisition. The bureau shall deliver to the State Archives within a reasonable period of time after their creation or acquisition the originals of all deeds, planbooks and surveyors' field and chainage notes, and any other materials the preservation of which it considers necessary, relating to the ownership, location and management of nonreserved public lands described in this subchapter.

[ 2001, c. 466, §5 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Authority to accept land from other agencies. The bureau may accept the care, custody, control and responsibility for the management of public lands or interests in land from other state agencies with the written consent of the transferor agency, the Governor and the commissioner. Nothing in this subsection may be construed to negate or affect obligations of the State undertaken in any existing lease, easement or other binding agreement or obligations of the State undertaken by the acceptance of any deed or other grant of an interest in real property.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 466, §5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1837. Sale of nonreserved public lands

1. Authority to sell land. With the consent of the commissioner, the director may execute deeds on behalf of the State for nonreserved public lands under the director's management and control, conveying lands that have been authorized to be conveyed by the Legislature or sold by lawful authority subject to the provisions of section 598-A.

[ 1997, c. 678, §13 (NEW) .]

2. Notice of land sale, exchange or relocation. Before requesting approval from the Legislature under subsection 1, the director shall give public notice of the proposed sale of land, exchange or relocation and may hold a public hearing. A public hearing must be held by the director if requested by any party.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1838. Transfer or lease of nonreserved public lands

1. Transfer of management responsibility to other state agencies. The bureau may transfer the responsibility for the management of particular portions of nonreserved public land within its jurisdiction to any other state agency upon conditions and for periods the bureau specifies when such a transfer is pursuant to a management plan and has received the written consent of the receiving agency, the Governor and the commissioner. Nothing in this subsection may be construed to negate or affect obligations of the State undertaken in any existing lease, easement or other binding agreement or obligations of the State undertaken by the acceptance of any deed or other grant of an interest in real property.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Public roads. The bureau may grant the right to construct and maintain public roads.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Lease of nonreserved public land to other state agencies. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of nonreserved public land to other agencies of the State for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time when the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due any lessee under this subsection on account of such a termination.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Lease of nonreserved public land for utilities and rights-of-way. The bureau may lease the right, for a term not exceeding 25 years, to:

A. Set and maintain or use poles, electric power transmission and telecommunication transmission facilities, roads, bridges and landing strips; [1997, c. 678, §13 (NEW).]

B. Lay and maintain or use pipelines and railroad tracks; and [1997, c. 678, §13 (NEW).]

C. Establish and maintain or use other rights-of-way. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Lease of nonreserved public land for private uses. The director may lease campsites, garages, depots, warehouses and other structures located on nonreserved public land, or sites for the same, for a term not exceeding 5 years, and also:

A. May grant options to renew such leases for a further term not to exceed 15 years in the case of a commercial use that in the judgment of the director requires the option to secure adequate financing for the maintenance or improvement of facilities located on public nonreserved public land; and [1997, c. 678, §13 (NEW).]

B. In the case of leases acquired by the State on nonreserved public land, shall authorize, upon reasonable terms and conditions, the transfer of leasehold interests from one lessee of a residential campsite to another. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

6. Lease of nonreserved public lands for industrial and commercial purposes. With the consent of the Governor and the commissioner, the bureau may lease mill privileges and other rights in land for industrial and commercial purposes; dam sites; dump sites; the rights to pen, construct, put in, maintain and use ditches, tunnels, conduits, flumes and other works for the drainage and passage of water; flowage rights; and other rights of value in the nonreserved public lands for a term not exceeding 10 years.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

7. Lease of nonreserved public lands to Federal Government. With the consent of the Governor and the commissioner and with the approval of the Legislature, the director may lease to the Federal Government the right to use nonreserved public lands.

[ 1999, c. 240, §2 (AMD) .]

8. Lease of nonreserved public lands to municipalities. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of nonreserved public land to municipalities and other political subdivisions of the State for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses of the land. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time when the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due any lessee under this subsection on account of such a termination.

The director may lease to incorporated towns the right to manage timber on all or part of the nonreserved public land within the boundaries of the towns in accordance with multiple use management plans, subject to the following conditions.

A. A management plan submitted to the director by a town must be approved or disapproved by the director within 60 days of submission or the plan is deemed approved. The director shall conduct the same interagency reviews and apply the same standards in evaluating such management plans that are being applied in developing the bureau's own management plans as of the date of submission. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. The leases must be for a period not exceeding 15 years and may be renewed if the director determines that the management plans have been implemented and substantially complied with in a professionally acceptable manner. [1997, c. 678, §13 (NEW).]

C. The director may terminate the lease at any time, without adjustment or compensation due any lessee, if the termination is in the best interests of the State. The director shall give 30 days' written notice before termination. The director shall hold a public hearing if requested by the lessee within 30 days of that notice. The director shall issue written notice of a final decision within 30 days of the hearing. The decision of the director may be appealed to the Superior Court. [1997, c. 678, §13 (NEW).]

D. Public access to land leased under this subsection may not be unreasonably denied. [1997, c. 678, §13 (NEW).]

E. No lease may convey any interest in land affected other than those permitted by this section. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

9. Lease of nonreserved public land to private nonprofit organizations. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of nonreserved public land to private, nonprofit organizations for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses of the land. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time when the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due any lessee under this subsection on account of that termination.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 240, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1839. Annual report dealing with nonreserved public land

1. Annual report. The bureau shall submit a written report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over nonreserved public lands. The report must include the following information:

A. A complete account of the income and expenditures pertaining to nonreserved public lands during the preceding fiscal year; [2013, c. 256, §5 (AMD).]

B. A summary of the bureau's management activities during the preceding fiscal year regarding timber, recreation, wildlife and other subjects as appropriate; [2013, c. 256, §6 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

C. A list of any gates or other constructed barriers to public access by motor vehicle to any nonreserved public lands, and their locations, when they block the sole or primary motor vehicle access, whether those barriers are located on public or on private land and whether they are owned by the State or by private parties; [1997, c. 678, §13 (NEW).]

D. A summary of any campsite or recreation facility fees charged under section 1832, subsection 5; [1999, c. 592, §4 (AMD).]

E. A description of the proposed budget, including allocations for the bureau's dedicated funds and any revenues of the bureau from permits, leases, fees and sales, for the following fiscal year beginning on July 1st; and [1999, c. 592, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

F. The status of ecological reserves including the acreage of nonreserved public land designated as ecological reserves, results of monitoring, scientific research and other activities related to ecological reserves. [1999, c. 592, §5 (NEW).]

The joint standing committee of the Legislature having jurisdiction over nonreserved public lands shall review the report and submit a written recommendation regarding the bureau's proposed budget to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on or before March 15th of each year.

[ 2013, c. 256, §§5, 6 (AMD); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 592, §§4,5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 256, §§5, 6 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §1840. Revenue sharing on nonreserved public land

Twenty-five percent of the net revenue from any nonreserved public land, excluding proceeds from the sale of land, located in municipalities and managed by the bureau must be returned by the Treasurer of State to the municipality where the land generating the income is located to be used for municipal purposes. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1841. Timber trespass on nonreserved public lands

1. Director to prosecute trespass cases. The director shall prosecute cases of trespass on nonreserved public lands under the care, custody, control or management of the bureau.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Liability of trespassers. If any person unlawfully enters or trespasses upon nonreserved public land while that land is under the care, custody, control or management of the bureau by cutting, destroying, taking or carrying away any trees, timber, wood, grass or other materials under or upon those lands without the express written consent of the bureau, that person and all persons participating in those actions are trespassers, jointly and severally liable in damages for such trespass, and they may be sued for trespass in any county. The measure of damages is the highest price those materials would bring at the usual place of sale of the materials. If the trespass is willful, the court shall assess treble damages and the costs of maintaining the action. For the purposes of this section, a trespass is willful if the land upon which the materials were cut, destroyed or taken, or from which the materials were carried away, was posted with conspicuous notices of state ownership at or near the point where roads entered into the state-owned land; if the land is otherwise posted or identified in a manner reasonably likely to come to the attention of intruders; or if the intruder had actual knowledge of the fact of state ownership.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Title to materials illegally taken to remain in State. Title to all materials taken in violation of this section must remain in the State, and the State may seize and sell all such materials. At such a sale, no person who was connected in any way with committing such a trespass or who aided those who committed it may become a purchaser directly or indirectly.

[ 1997, c. 678, §13 (NEW) .]

4. Penalty.

[ 2001, c. 604, §9 (RP) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §9 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).






Subchapter 4: PUBLIC RESERVED LANDS

12 §1845. Definitions relating to public reserved lands

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 678, §13 (NEW).]

1. Multiple use. "Multiple use" means:

A. The management of all of the various renewable surface resources of the public reserved lands including outdoor recreation, timber, watershed, fish and wildlife and other public purposes; [1997, c. 678, §13 (NEW).]

B. Making the most judicious use of the land for some or all of these resources over areas large and diverse enough to provide sufficient latitude for periodic adjustments in use to conform to changing needs and conditions; [1997, c. 678, §13 (NEW).]

C. That some land will not be used for all of the resources; and [1997, c. 678, §13 (NEW).]

D. The harmonious and coordinated management of the various resources without impairing the productivity of the land and with consideration being given to the relative values of the various resources and not necessarily to the combination of uses that will give the greatest dollar return or the greatest unit output. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

2. Sustained yield. "Sustained yield" means the achievement and maintenance in perpetuity of a high-level regular periodic output of the various renewable resources of the public reserved lands without impairing the productivity of the land.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1846. Access to public reserved lands

1. Legislative policy. The Legislature declares that it is the policy of the State to keep the public reserved lands as a public trust and that full and free public access to the public reserved lands to the extent permitted by law, together with the right to reasonable use of those lands, is the privilege of every citizen of the State. The Legislature further declares that it recognizes that such free and reasonable public access may be restricted to ensure the optimum value of such lands as a public trust but that such restrictions, if and when imposed, must be in strict accordance with the requirements set out in this section.

[ 1997, c. 678, §13 (NEW) .]

2. Establishment of restrictions on public access.

[ 2001, c. 604, §10 (RP) .]

3. Unlawful entry onto public reserved lands.

[ 2001, c. 604, §10 (RP) .]

4. Development of public facilities. The bureau may construct and maintain overnight campsites and other camping and recreation facilities.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. User fees. The bureau may charge reasonable fees to defray the cost of constructing and maintaining overnight campsites and other camping and recreation facilities.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §10 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1847. Management of public reserved lands

1. Purpose. The Legislature declares that it is in the public interest and for the general benefit of the people of this State that title, possession and the responsibility for the management of the public reserved lands be vested and established in the bureau acting on behalf of the people of the State, that the public reserved lands be managed under the principles of multiple use to produce a sustained yield of products and services by the use of prudent business practices and the principles of sound planning and that the public reserved lands be managed to demonstrate exemplary land management practices, including silvicultural, wildlife and recreation management practices, as a demonstration of state policies governing management of forested and related types of lands.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Management plans. The director shall prepare, revise from time to time and maintain a comprehensive management plan for the management of the public reserved lands in accordance with the guidelines in this subchapter. The plan must provide for a flexible and practical approach to the coordinated management of the public reserved lands. In preparing, revising and maintaining such a management plan the director, to the extent practicable, shall compile and maintain an adequate inventory of the public reserved lands, including not only the timber on those lands but also the other multiple use values for which the public reserved lands are managed. In addition, the director shall consider all criteria listed in section 1858 for the location of public reserved lands in developing the management plan. The director is entitled to the full cooperation of the Division of Geology, Natural Areas and Coastal Resources, the Department of Inland Fisheries and Wildlife and the Maine Land Use Planning Commission in compiling and maintaining the inventory of the public reserved lands. The director shall consult with those agencies as well as other appropriate state agencies in the preparation and maintenance of the comprehensive management plan for the public reserved lands. The plan must provide for the demonstration of appropriate management practices that will enhance the timber, wildlife, recreation, economic and other values of the lands. All management of the public reserved lands, to the extent practicable, must be in accordance with this management plan when prepared.

Within the context of the comprehensive management plan, the commissioner, after adequate opportunity for public review and comment, shall adopt a specific action plan for each unit of the public reserved lands system. Each action plan must include consideration of the related systems of silviculture and regeneration of forest resources and must provide for outdoor recreation including remote, undeveloped areas, timber, watershed protection, wildlife and fish. The commissioner shall provide adequate opportunity for public review and comment on any substantial revision of an action plan. Management of the public reserved lands before the action plans are completed must be in accordance with all other provisions of this section.

[ 2013, c. 405, Pt. C, §9 (AMD) .]

3. Actions. The director may take actions on the public reserved lands consistent with the management plans for those lands and upon any terms and conditions and for any consideration the director considers reasonable.

[ 1997, c. 678, §13 (NEW) .]

4. Land open to hunting. The bureau and the Department of Inland Fisheries and Wildlife shall communicate and coordinate land management activities in a manner that ensures that the total number of acres of land open to hunting on public reserved lands and lands owned and managed by the Department of Inland Fisheries and Wildlife does not fall below the acreage open to hunting on January 1, 2008. These acres are subject to local ordinances and state laws and rules pertaining to hunting.

[ 2007, c. 564, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 556, §19 (AMD). 2007, c. 564, §1 (AMD). 2011, c. 655, Pt. JJ, §8 (AMD). 2011, c. 655, Pt. JJ, §41 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2011, c. 682, §38 (REV). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 405, Pt. C, §9 (AMD).



12 §1848. Sale of natural resources from public reserved lands

1. Sale of resources. The bureau may sell severed timber and other products, including, but not limited to, wood and timber necessary for use in the operation of a mine, severed grass and other wild foods, maple sap and syrup, crops and sand and gravel for use in the construction of public roads or for any other purpose the director considers consistent with the purposes of this subchapter.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Grant of permits. The bureau may grant permits and enter into contracts to cut timber, harvest grass and wild foods, tap maple trees for sap and cultivate and harvest crops provided that such permits and contract rights create revocable licenses to the permittee or party to the contract and do not create any real property interest in the public reserved lands. Permits and contracts for the harvesting of timber from the reserved public lands must include a provision requiring that persons engaged in timber harvesting on the public reserved lands be compensated at rates not less than the most recently issued prevailing wage and piece rates and equipment allowances for the pulpwood and logging industry as determined by the Department of Labor, Bureau of Labor Standards.

If the Department of Labor does not determine a prevailing wage or piece rate for a timber harvesting occupation or an equipment allowance for a type of harvesting equipment, the director may establish those rates by referring to prevailing rates and allowances in the industry for that occupation or type of equipment. Any rates or allowances established by the director under this subsection apply only to permits and contracts on public reserved lands governed by this section.

[ 2003, c. 549, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Bond; stumpage or other rights of value. Persons, corporations or other legal entities obtaining permits or contracts to sever or extract materials upon the public reserved lands under this section must give bond to the director with satisfactory sureties for the payment of stumpage or other rights of value and the performance of all conditions of the permit or contract. All timber cut or other material taken under permits or contracts is the property of the State until the stumpage or other rights are paid in full.

[ 1997, c. 678, §13 (NEW) .]

4. Scaling of timber. The director may appoint, swear and reimburse surveyors or scalers. Upon the instructions of the director, scalers shall scale any timber cut under permits granted by the bureau, supervise the cutting of that timber, inform the director of the quantity of products cut, whether hauled or not, and see that the timber is cut and removed in accordance with sound forest management practices.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2003, c. 549, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1849. Revenue from public reserved lands

1. Revenue sources. Except as provided in paragraph A, the bureau must receive all money, securities and other things of value accruing to the State: from the sale of timber and grass and other rights and things of value from the public reserved lands under the care, custody, control or management of the bureau; in payment for timber, grass and other things of value cut or taken by trespassers; from forfeiture of a bond or a deposit when a contractor does not fulfill the terms of the contract or comply with state regulations; or as a result of a compromise or settlement of any claim.

A. The first $20,000 in the aggregate of any money accruing from the alienation of rights to mine upon public reserved land, or other income arising out of mining operations, that is actually received during any fiscal year, and every portion thereof accruing from these mining operations, must be paid to the Division of Geology, Natural Areas and Coastal Resources. [2013, c. 405, Pt. C, §10 (AMD).]

[ 2013, c. 405, Pt. A, §24 (REV); 2013, c. 405, Pt. C, §10 (AMD) .]

2. Fund established. All income received by the director from the public reserved lands, except income provided for in section 1855, must be deposited with the Treasurer of State to be credited to the Public Reserved Lands Management Fund, which is established as a nonlapsing fund. Any interest earned on this money must also be credited to the fund.

[ 1997, c. 678, §13 (NEW) .]

3. Expenditures from fund.

[ 2013, c. 368, Pt. LLLL, §2 (RP) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 556, §20 (AMD). 2011, c. 655, Pt. KK, §11 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 368, Pt. LLLL, §2 (AMD). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 405, Pt. C, §10 (AMD).



12 §1850. Acquisition of public reserved land

1. Authority to acquire lands. With the consent of the Governor and the commissioner, the bureau may acquire lands or interests in lands on behalf of the State to be managed as public reserved lands. When acquiring land or interest in land, the bureau shall examine options for obtaining public vehicular access rights to the land. If an acquisition is made that does not include guaranteed public vehicular access, the bureau shall describe the acquisition in its annual report submitted pursuant to section 1853 and the justification for that acquisition. The bureau shall deliver to the State Archives within a reasonable period of time after their creation or acquisition the originals of all deeds, planbooks and surveyors' field and chainage notes, and any other materials the preservation of which it considers necessary, relating to the ownership, location and management of public reserved lands described in this subchapter.

[ 2001, c. 466, §6 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Public Reserved Lands Acquisition Fund. To accomplish the purposes of this subchapter, there is established the Public Reserved Lands Acquisition Fund. All income or proceeds received by the bureau from the sale, exchange or relocation of any public reserved lands must be recorded on the books in a separate account and must be deposited with the Treasurer of State to be credited to the Public Reserved Lands Acquisition Fund. Any interest earned on this money must also be credited to the fund.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Expenditures of fund. All money credited to the fund must be used exclusively to purchase and assemble quantities of lands of sizes and locations that the director determines best fulfill the purposes of this subchapter. Lands acquired with this money are considered to be public reserved lands. The State shall hold and manage these lands subject to the same terms and conditions that apply to other public reserved lands. There is appropriated to pay for this property as much of the funds raised from income designated in subsection 2 and paid into the State Treasury as necessary to pay for the purchase of real property to be held and managed as public reserved lands. The director, with the prior approval of the Governor and the commissioner, shall authorize the State Controller to draw the director's warrant for such a purchase at any time. Any remaining balance must continue from year to year as a fund available only for the purposes of this section.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 466, §6 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1851. Sale of public reserved lands

1. Authority to sell land. With the consent of the commissioner, the director may execute deeds on behalf of the State for public reserved land under the director's management and control, conveying lands that have been authorized to be conveyed by the Legislature or sold by lawful authority, subject to the provisions of section 598-A.

[ 1997, c. 678, §13 (NEW) .]

2. Parcels greater than 1/4 acre in size. With the consent of the Governor and the commissioner, the director may make recommendations to the Legislature for the sale, exchange or relocation of public reserved lands greater than 1/4 acre in size, subject to the provisions of section 598-A.

[ 1997, c. 678, §13 (NEW) .]

3. Parcels less than 1/4 acre in size. The director, after review by the joint standing committee of the Legislature having jurisdiction over state and local government and subsequent approval by the Governor and the commissioner, and subject to the provisions of section 598-A, may sell any parcel of public reserved land not exceeding 1/4 acre in size, provided that:

A. The parcel is sold to the owner of private land that adjoins the parcel; [1997, c. 678, §13 (NEW).]

B. The director determines that the parcel, because of its size, shape and location, has no use or value under public ownership but only as an adjunct to the adjoining private property; and [1997, c. 678, §13 (NEW).]

C. The sale is for fair market value of the parcel as determined by the director, taking into account factors including the effect of ownership of the parcel upon the value of the adjoining private property. [1997, c. 678, §13 (NEW).]

Before making any sale, the director shall make a written finding with respect to the requirements of this subsection. The written finding must be available for public inspection at the director's office during regular working hours.

It is the policy of the State that the requirements of this subsection be strictly applied and that sale of any parcel of a public reserved lot be discouraged except in compliance with this subsection.

[ 1997, c. 678, §13 (NEW) .]

4. Notice of land sales, exchanges or relocations. Before requesting approval from the Legislature, the director shall give notice of the proposed sale, exchange or relocation and may hold a public hearing. A public hearing must be held by the director if requested by any party.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1852. Transfer or lease of public reserved lands

1. Transfer of management responsibility to other state agencies. Whenever a particular portion of the public reserved lands is to be used, under the management plan under section 1847, subsection 2, for a dominant use that is within the particular expertise of another agency of the State, the commissioner, with the consent of the Governor and the state agency involved, may transfer to that other state agency the responsibility for the management of that particular portion of the public reserved lands.

[ 1997, c. 678, §13 (NEW) .]

2. Public roads. The bureau may grant the right to construct and maintain public roads.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Lease of public reserved land to other state agencies. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of public reserved land to other agencies of the State for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time when the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due any lessee under this subsection on account of such a termination.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Lease of public reserved land for utilities and rights-of-way. The bureau may lease the right, for a term not exceeding 25 years, to:

A. Set and maintain or use poles, electric power transmission and telecommunication transmission facilities, roads, bridges and landing strips; [1997, c. 678, §13 (NEW).]

B. Lay and maintain or use pipelines and railroad tracks; and [1997, c. 678, §13 (NEW).]

C. Establish and maintain or use other rights-of-way. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Lease of public reserved land for private uses. The director may lease campsites, garages, depots, warehouses and other structures located on public reserved land, or sites for the same, for a term not exceeding 5 years and also:

A. May grant options to renew such leases for a further term not to exceed 15 years in the case of a commercial use that in the judgment of the director requires the option to secure adequate financing for the maintenance or improvement of facilities located on public reserved land; [1997, c. 678, §13 (NEW).]

B. In the case of leases acquired by the State on lands exchanged for public reserved lands, shall authorize, upon reasonable terms and conditions, the transfer of leasehold interests from one lessee of a residential campsite to another; and [1997, c. 678, §13 (NEW).]

C. With respect to persons with residential leasehold interests in public reserved lands on October 1, 1975 or on lands exchanged for public reserved lands or on lands acquired with Land for Maine's Future Board funds with respect to residential and camp owner leases in existence on or before November 30, 2005, shall enter into new leasehold agreements with those persons and thereafter renew those leases from time to time on reasonable terms and conditions as long as the lessee complies with the terms and conditions of the leases and with all applicable laws and rules of the State. [2005, c. 462, Pt. C, §1 (AMD); 2005, c. 462, Pt. C, §2 (AFF).]

The annual fee for camp leases under this subsection may not exceed 10% of the fair market value of the land, as determined once during each 5-year lease term by the State Tax Assessor. Notwithstanding this subsection, there must be a minimum annual camp lease fee of $150.

[ 1997, c. 678, §13 (NEW); 2005, c. 462, Pt. C, §1 (AMD); 2005, c. 462, Pt. C, §2 (AFF) .]

6. Lease of public reserved lands for industrial and commercial purposes. With the consent of the Governor and the commissioner, the bureau may lease mill privileges and other rights in land for industrial and commercial purposes; dam sites; dump sites; the rights to pen, construct, put in, maintain and use ditches, tunnels, conduits, flumes and other works for the drainage and passage of water; flowage rights; and other rights of value in the public reserved lands for a term not exceeding 10 years.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

7. Lease of public reserved lands to Federal Government. With the consent of the Governor and the commissioner and with the approval of the Legislature, the bureau may lease to the Federal Government the right to use public reserved lands.

[ 1999, c. 240, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

8. Lease of public reserved lands to municipalities. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of public reserved land to municipalities and other political subdivisions of the State for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses of the land. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due any lessee under this subsection on account of such a termination.

The director may lease to incorporated towns the right to manage timber on all or part of the public reserved lands within the boundaries of the towns in accordance with multiple use management plans, subject to the following conditions:

A. Public reserved lands acquired through land exchanges may not be leased under this subsection; [1997, c. 678, §13 (NEW).]

B. A management plan submitted to the director by a town must be approved or disapproved by the director within 60 days of submission or the plan is deemed approved. The director shall conduct the same interagency reviews and apply the same standards in evaluating such management plans that are being applied to the bureau's own management plans as of the date of submission; [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

C. The leases must be for a period not exceeding 15 years and may be renewed if the director determines that the town's management plans have been implemented and substantially complied with in a professionally acceptable manner; [1997, c. 678, §13 (NEW).]

D. The director may terminate the lease at any time, without adjustment or compensation due any lessee, if the termination is in the best interests of the State. The director shall give 30 days' written notice before termination. The director shall hold a public hearing if requested by the lessee within 30 days of that notice. The director shall issue written notice of a final decision within 30 days of the hearing. This decision may be appealed to the Superior Court; [1997, c. 678, §13 (NEW).]

E. Public access to lands leased under this subsection may not be unreasonably denied; and [1997, c. 678, §13 (NEW).]

F. No lease may convey any interest in lands affected other than those permitted by this section. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

9. Lease of public reserved land to private nonprofit organizations. With the consent of the Governor and the commissioner, the bureau may lease the right to use parcels of public reserved land to private, nonprofit organizations for a period not exceeding 25 years for purposes of protecting, enhancing or developing the natural, scenic or wilderness qualities or recreational, scientific or educational uses of the lands. Each such lease must contain a provision that authorizes the bureau to terminate the lease at any time when the bureau in its sole discretion determines that termination is in the best interests of the State. No adjustment or compensation may be due to any lessee under this subsection on account of that termination.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 240, §3 (AMD). 2005, c. 462, §C1 (AMD). 2005, c. 462, §C2 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1853. Annual report dealing with public reserved lands

1. Annual report. The bureau shall submit a written report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over public reserved lands. The report must include the following information:

A. A complete account of the income and expenditures pertaining to public reserved lands during the preceding fiscal year; [2013, c. 256, §7 (AMD).]

B. A summary of the bureau's management activities during the preceding fiscal year regarding timber, recreation, wildlife and other subjects as appropriate; [2013, c. 256, §8 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

C. A list of any gates or other constructed barriers to public access by motor vehicle to any public reserved lands and their locations, when they block the sole or primary motor vehicle access, whether those barriers are located on public or private land and whether or not they are owned by the State or by private parties; [1997, c. 678, §13 (NEW).]

D. A summary of any campsite or recreation facility fees charged under section 1846, subsection 5; [1999, c. 592, §6 (AMD).]

E. A description of the proposed budget, including allocations for the bureau's dedicated funds and any revenues of the bureau from permits, leases, fees and sales for the following fiscal year beginning on July 1st; [2007, c. 564, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

F. The status of ecological reserves including the acreage of reserved public land designated as ecological reserves, results of monitoring, scientific research and other activities related to the bureau's ecological reserves ; and [2007, c. 564, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

G. A description of any changes in allowed uses of the public reserved lands, including the acreage affected and the reason for the change. [2007, c. 564, §2 (NEW).]

The joint standing committee of the Legislature having jurisdiction over proposed public reserved lands shall review the report and submit a written recommendation regarding the bureau's proposed budget to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on or before March 15th of each year. The bureau shall submit the information required under paragraph G to the joint standing committee of the Legislature having jurisdiction over wildlife management matters on or before March 1st of each year.

[ 2013, c. 256, §§7, 8 (AMD); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 592, §§6,7 (AMD). 2007, c. 564, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 256, §§7, 8 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §1854. Revenue sharing on public reserved lands

1. Plantations organized as of March 1, 1974. Seventy-five percent of any income from residential leasehold camps, excluding any income or proceeds from the sale, exchange or relocation of any of these camps, and 25% of any income arising from the sale of timber, grass, gravel or other natural resources from public reserved lands located in townships or tracts organized into plantations as of March 1, 1974 must be held by the Treasurer of State in the Organized Townships Fund. The Treasurer of State shall pay annually the income from that portion of the fund belonging to each such plantation to the treasurer of that plantation to be applied toward the support of schools according to the number of students in each school. The Treasurer of State shall compute this income on January 1st of each year. The Commissioner of Education shall file in the office of the State Controller a list of the plantations with the amount due for income for the preceding year according to a record of those amounts to be furnished to the Commissioner of Education by the Treasurer of State. The Commissioner of Education must be satisfied that the plantations are organized, that schools have been established in the plantations according to law, that assessors are sworn and qualified and that the treasurers of the plantations have given bonds as required by law. The State Controller shall insert the name and amount due the plantations in one of the first warrants drawn in that year.

The amount due Lakeville Plantation, Penobscot County, annually under this section must be expended in accordance with this section. Any excess must be used under the supervision and direction of the superintending school committee of Lakeville Plantation to establish scholarship aid for students of Lakeville Plantation to receive postsecondary education.

[ 1997, c. 678, §13 (NEW) .]

2. Plantations incorporated into towns. With respect to those public reserved lands that were located in townships or tracts organized into plantations as of March 1, 1974, when any such plantation becomes incorporated into a town subsequent to that date, 75% of any income from residential leasehold camps, excluding any income or proceeds from the sale, exchange or relocation of any of these camps, and 25% of any other income from that public reserved land must be returned by the bureau to the municipality where that public reserved land is located to be used for municipal purposes.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Towns with timber management leases. With respect to stumpage income from timber located on public reserved lands and leased to municipalities and other political subdivisions of the State pursuant to section 1852, subsection 8, 50% of that income must be returned by the Treasurer of State to the lessee for its own purposes. The director may approve the handling by the lessees of income up to $500 from sales or permits. The lessees shall submit a semiannual accounting of that income and payment for the State's share.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1855. Organized Townships Fund

1. Fund; continued existence. The Organized Townships Fund, which includes the existing principal of the fund arising from the public reserved lots before October 3, 1973 and any accrued but unexpended income of the fund since that date, must continue. The income of the fund must be credited to the fund annually as earned.

[ 1997, c. 678, §13 (NEW) .]

2. Administration; income; incorporation into town. The Treasurer of State shall hold and administer the Organized Townships Fund. The income of the fund must be added to the principal of the fund until the inhabitants of a township or tract are incorporated into a municipality, unless previously expended according to law. When any such tract or township is incorporated as a town, the Treasurer of State shall pay the funds belonging to that town to the treasurer of the town. The funds must be added to the funds of that corporation and held and managed as other school funds of that town are required to be held and managed.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1856. Unorganized Territory School Fund

1. Fund; unexpended income. The Unorganized Territory School Fund, which includes the existing principal of that fund arising from the public reserved lots before October 3, 1973 and any accrued but unexpended income from the fund since that date, must continue.

[ 1997, c. 678, §13 (NEW) .]

2. Administration; annual income. The Treasurer of State shall hold and administer the Unorganized Territory School Fund. The income of the fund must be credited on December 31st annually to the Unorganized Territory Education and Services Fund established by Title 36, chapter 115 and used to reduce the amount determined to be the municipal cost components for the next fiscal year.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1857. Timber trespass on public reserved lands

1. Director to prosecute trespass cases. The director shall prosecute cases of trespass on public reserved lands under the care, custody, control or management of the bureau.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Liability of trespassers. If any person unlawfully enters or trespasses upon public reserved land while that land is under the care, custody, control or management of the bureau by cutting, destroying, taking or carrying away any trees, timber, wood, grass or other materials under or upon those lands without the express written consent of the bureau, that person and all persons participating in those actions are trespassers, jointly and severally liable in damages for such trespasses, and they may be sued for trespass in any county. The measure of damages is the highest price those materials would bring at the usual place of sale of the materials. If the trespass is willful, the court shall assess treble damages and the costs of maintaining the action. For the purposes of this section, a trespass is willful if the land upon which the materials were cut, destroyed or taken, or from which the materials were carried away, was posted with conspicuous notices of state ownership at or near the point where roads entered into the state-owned land; if the land is otherwise posted or identified in a manner reasonably likely to come to the attention of intruders; or if the intruder had actual knowledge of the fact of state ownership.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Title to materials illegally taken to remain in State. Title to all materials taken in violation of this section must remain in the State, and the State may seize and sell all such materials. At such a sale, no person who was in any way connected with committing such a trespass or who aided those who committed it may become a purchaser directly or indirectly.

[ 1997, c. 678, §13 (NEW) .]

4. Penalty.

[ 2001, c. 604, §11 (RP) .]

5. Trespass; duty of assessors. The assessors in the organized plantations shall help police the public reserved lands within the boundaries of their respective plantations without any expense to the bureau. They shall immediately report any cutting or removal of timber or other materials of value to the director in writing. The assessors in plantations organized before March 1, 1974 may review and comment before final actions taken by the director under section 1847, subsection 3 on the public reserved lands located within their respective plantations.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §11 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1858. Location of public reserved lands

1. Public reserved lands. In every township or plantation existing on October 3, 1973 or organized after that date there must be reserved, as the Legislature directs, 1,000 acres of land, and in the same proportion in all tracts less than a township, for the exclusive benefit of the State. This land must be of average quality, situation and value as to timber and minerals as compared to other land in the township or plantation. Title to these reserved public lots is in the State. All future earnings attributable to those public lots belong to the State to be used for the management and preservation of the public lots as state assets.

[ 1997, c. 678, §13 (NEW) .]

2. Location by agreement. In townships or tracts sold and not incorporated, the public reserved lots may be selected and located by the commissioner and the proprietors by a written agreement describing the reserved lands by metes and bounds, signed by the parties and recorded in the commissioner's office. The plan or outline of the lands selected must be:

A. Entered on the plan of the township or tract in the commissioner's office; and [1997, c. 678, §13 (NEW).]

B. Recorded in the registry of deeds in the county in which the township or tract is located. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

3. Location without agreement. When the commissioner and the proprietors of a tract or township described in subsection 1 can not agree on the location of the public reserved lands, the commissioner may petition the Superior Court in the county where the land lies to appoint a committee of 3 disinterested persons. The court shall issue a warrant under the seal of the court to those persons requiring them to locate the public reserved lot or lots in the township or tract as soon as possible. The public reserved lot or lots must be of average quality compared to other lands in the tract or township.

A. Before taking any action, the members of the committee formed under this subsection must be sworn before a dedimus justice. A certificate of the swearing must be endorsed on the court's warrant. [1997, c. 678, §13 (NEW).]

B. At least 30 days before their first meeting, the members of the committee shall announce their appointment and the time and place of their meeting to perform their duties by:

(1) Publishing a notice in a newspaper of general circulation in the State, to be designated by the court; and

(2) If ordered by the court to do so, posting written notification in 2 or more public places in the same plantation or town. [1997, c. 678, §13 (NEW).]

C. The members of the committee shall make a signed return of the court's warrant and their activity under it to the Superior Court when they have completed their service. Upon acceptance by the court and after being recorded in the registry of deeds in the county or registry district where the land is located, within 6 months, the public reserved lot or lots must be legally assigned and located. [1997, c. 678, §13 (NEW).]

D. In a proceeding for the location of public reserved lots under this subsection, an appeal may be taken to the Law Court as in other actions. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

4. Subdivided lands. When portions or lots are reserved for public uses in a tract of land to be divided, they must first be set out, of an average quality and situation, and a return made of that reserved land to the commissioner's office, with a description of its quality and location. The commissioner's return of partition, accepted and recorded as provided, is a valid location of the reserved lands.

[ 1997, c. 678, §13 (NEW) .]

5. Incorporation into town; location. When, in the grant of any townships or parts of townships, certain portions are reserved for public uses and those portions have not been located in severalty before the townships or parts are incorporated into a town, the Superior Court in the county where the land lies, on application of the assessors of the town, may appoint a committee of 3 disinterested persons of the county. The court shall issue a warrant under seal of the court to those persons requiring them to locate the reserved portion according to the terms of the grant as soon as possible. If the use or purpose of the reservation is prescribed in the grant, they shall set off and locate the lots accordingly.

A. Before taking action under the warrant, the members of a committee formed under this section must be sworn to the faithful discharge of the duty assigned them. A certificate of the swearing must be endorsed on the court's warrant. [1997, c. 678, §13 (NEW).]

B. At least 30 days before locating the reserved portions, the members of the committee shall announce their appointment and the time and place of their meeting to perform their duties by publishing a notice in a newspaper of general circulation in the State, to be designated by the court, and by posting written notices in 2 or more public places in the same town. [1997, c. 678, §13 (NEW).]

C. The members of the committee shall make a return of the court's warrant and their activity under it to the Superior Court when they have completed their duties. Upon acceptance by the court and after being recorded in the registry of deeds in the county or registry district where the land is located, within 6 months, the reserved portions must be legally assigned and located. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

6. Criteria for location. Whenever land reserved for public use is located under this subchapter and the commissioner makes the return of partition under subsection 4, the determination as to what lands are of average quality, situation and value as compared with the other lands in the township must include, but may not be limited to, appropriate consideration of the following criteria:

A. Contiguity to other public lands; [1997, c. 678, §13 (NEW).]

B. Public recreation needs; [1997, c. 678, §13 (NEW).]

C. Accessibility to roads, highways and other transportation; [1997, c. 678, §13 (NEW).]

D. Proximity to centers of population; [1997, c. 678, §13 (NEW).]

E. Needs of state agencies; [1997, c. 678, §13 (NEW).]

F. Scenic quality; [1997, c. 678, §13 (NEW).]

G. Value as to minerals; [1997, c. 678, §13 (NEW).]

H. Value as to timber; [1997, c. 678, §13 (NEW).]

I. The preservation of significant natural, recreation and historic resources, including wildlife habitat and other areas critical to the ecology of the State; and [1997, c. 678, §13 (NEW).]

J. The provisions of any applicable comprehensive or long-range management plans for the use of those public reserved lands. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

7. Application. Nothing in this section may be construed to require the location of unlocated public reserved lands. The commissioner shall determine the desirability of locating unlocated public reserved lands in the preparation and maintenance of the management plans for the public reserved lands. In those townships in which public reserved lands remain unlocated, the commissioner shall take appropriate steps to ensure that the State receives its proportionate share of common income and that the lands are not subjected to waste by the other cotenants.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW).






Subchapter 5: SUBMERGED AND INTERTIDAL LANDS

12 §1861. Submerged Lands Fund

1. Fund established. All revenues from the activities of the bureau under section 1862 must be deposited with the Treasurer of State to be credited to the Submerged Lands Fund, which is established as a nonlapsing, dedicated fund and referred to in this section as the "fund." Any interest earned on this money must be credited to the fund. The fund is administered by the bureau.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Permissible uses. Money credited to the fund may be used to manage submerged lands pursuant to section 1862, provide grants to municipalities pursuant to section 1863 and remove abandoned watercraft pursuant to this subchapter.

[ 1997, c. 678, §13 (NEW) .]

3. Expenditure of funds. Money in the fund must be expended on the operating expenses of the bureau's submerged lands leasing program pursuant to section 1862. Any funds available in excess of the amount needed for the bureau's submerged lands operating expenses must be expended in accordance with section 1863 and this subchapter.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1862. Submerged and intertidal lands owned by State

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commercial fishing activity" means any activity involving the landing or processing of shellfish, finfish or other natural products of the sea or other activities directly related to landing or processing shellfish, finfish or natural sea products. "Commercial fishing activity" includes loading or selling those products and fueling. [1997, c. 678, §13 (NEW).]

B. "Dockominium" means slip space that is sold or leased by a lessee of submerged lands to a boat or vessel owner for more than one year. [1997, c. 678, §13 (NEW).]

C. "Fair market rental value," for all uses of submerged lands except slip space rented or otherwise made available for private use for a fee, means the municipally assessed value per square foot for the adjacent upland multiplied by a reduction factor plus a base rate based on the use of the leased submerged land as specified in this section. This value is then multiplied by the square foot area of the proposed lease area to determine the annual rental rate. For slip space rented or otherwise made available for private use for a fee, the fair market rental value is the gross income from that space multiplied by a reduction factor as specified in this section based on the use of the leased submerged land. [2009, c. 316, §1 (AMD); 2009, c. 316, §7 (AFF).]

D. "Gross income" means the total annual income received by a lessee from seasonal or transient rental to the general public of slip space over submerged land. For dockominiums, slips that are part of a residential condominium, boat clubs and other facilities with slip space that is not rented or leased to the general public, the director shall determine gross income by calculating a regional average slip space rental fee and applying that to the portion of total linear length of slip space made available to private users for any portion of that year. [1997, c. 678, §13 (NEW).]

D-1. [2009, c. 316, §7 (AFF); 2009, c. 316, §2 (RP).]

E. "Occupying," in terms of a structure or alteration, means covering the total area of the structure or alteration itself to the extent that the area within its boundaries is directly on or over the state-owned lands. [1997, c. 678, §13 (NEW).]

E-1. "Offshore project" means a project that extends beyond localized development adjacent to a single facility or property. "Offshore project" includes, but is not limited to, tanker ports, ship berthing platforms requiring secondary transport to shore, an interstate or international pipeline or cable and similar projects. "Offshore project" does not include a shore-based pier, marina or boatyard or utility cable and pipelines serving neighboring communities or islands. “Offshore project” does not include a wind, tidal, wave or other renewable ocean energy project. [2009, c. 615, Pt. B, §1 (AMD).]

F. "Permanent" means occupying submerged and intertidal lands owned by the State during 7 or more months during any one calendar year. [1997, c. 678, §13 (NEW).]

F-1. "Renewable ocean energy project" means one or more of the following located in coastal wetlands, as defined by Title 38, section 480-B, subsection 2:

(1) An offshore wind power project, as defined by Title 38, section 480-B, subsection 6-A or by Title 38, section 482, subsection 8, and with an aggregate generating capacity of 3 megawatts or more;

(2) A community-based offshore wind energy project, as defined by section 682, subsection 19;

(3) A hydropower project, as defined by Title 38, section 632, subsection 3, that uses tidal or wave action as a source of electrical or mechanical power; or

(4) Other development activity that produces electric or mechanical power solely through use of wind, waves, tides, currents, ocean temperature clines, marine biomass or other renewable sources in, on or over the State's coastal waters, as defined by section 6001, subsection 6, to the 3-mile limit of state ownership recognized under the federal Outer Continental Shelf Lands Act, 43 United States Code, Chapter 29, Subchapter III (2009), and that includes both "generating facilities," as defined by Title 35-A, section 3451, subsection 5 and "associated facilities," as defined by Title 35-A, section 3451, subsection 1. [2009, c. 615, Pt. B, §1 (NEW).]

G. "Slip space" means the area adjacent to a pier or float that is used for berthing a boat. [1997, c. 678, §13 (NEW).]

[ 2009, c. 615, Pt. B, §1 (AMD) .]

2. Submerged lands leasing program. The director may conduct a submerged lands leasing program under which, except as otherwise provided by subsection 13, the director may lease, for a term of years not exceeding 30 and with conditions the director considers reasonable, the right to dredge, fill or erect permanent causeways, bridges, marinas, wharves, docks, pilings, moorings or other permanent structures on submerged and intertidal land owned by the State. The director may refuse to lease submerged lands if the director determines that the lease will unreasonably interfere with customary or traditional public access ways to or public trust rights in, on or over the intertidal or submerged lands and the waters above those lands.

A. For fill, permanent causeways, bridges, marinas, wharves, docks, pilings, moorings or other permanent structures and for nonpermanent structures occupying a total of 500 square feet or more of submerged land or occupying a total of 2,000 square feet or more of submerged land if used exclusively for commercial fishing activities:

(1) Except as otherwise provided by subsection 13, the director shall charge the lessee a rent that practically approximates the fair market rental value of the submerged land. The reduction factors and base rate for use categories are as follows:

(a) A reduction factor of 0% with no base rate or rental fee for nonprofit organizations or publicly owned facilities that offer free public use or public use with nominal user fees. Public uses include, but are not limited to, municipal utilities and facilities that provide public access to the water, town wharves, walkways, fishing piers, boat launches, parks, nature reserves, swimming or skating areas and other projects designed to allow or enhance public recreation, fishing, fowling and navigation and for which user fees are used exclusively for the maintenance of the facility;

(b) A reduction factor of 0.1% plus a base rate of $0.025 per square foot for commercial fishing uses of renewable aquatic resources. Commercial uses of renewable aquatic resources include, but are not limited to, facilities that are directly involved in commercial fishing activities. Such facilities include, but are not limited to, fish piers, lobster impoundments, fish processing facilities and floats or piers for the storage of gear;

(c) A reduction factor of 2% for any slip space rented or otherwise made available for private use by commercial fishing boats for a fee;

(d) A reduction factor of 0.2% plus a base rate of $0.05 per square foot for water-dependent commerce, industry and private uses. Water-dependent commerce, industry and private uses other than commercial uses of renewable aquatic resources include, but are not limited to, all facilities that are functionally dependent upon a waterfront location, can not reasonably be located or operated on an upland site or are essential to the operation of the marine industry. Such facilities include, but are not limited to, privately owned piers and docks, cargo ports, private boat ramps, shipping and ferry terminals, tug and barge facilities, businesses that are engaged in watercraft construction, maintenance or repair, aquariums and the area within marinas occupied by service facilities, gas docks, breakwaters and other structures not used for slip space;

(e) A reduction factor of 4% for any slip space rented or otherwise made available for private use for recreational boats for a fee; and

(f) A reduction factor of 0.2% for upland uses and fill located on submerged lands prior to July 1, 2009 and 0.4% for new upland uses and fill after July 1, 2009 plus a base rate of $0.05 per square foot. Upland uses include, but are not limited to, all uses that can operate in a location other than on the waterfront or that are not essential to the operation of the marine industry. These facilities include, but are not limited to, residences, offices, restaurants and parking lots. Fill must include the placement of solid material other than pilings or other open support structures upon submerged lands.

If the director determines that the municipally assessed value of the adjacent upland is not an accurate indicator of the value of submerged land, the director may make adjustments in the municipally assessed value so that it more closely reflects the value of comparable waterfront properties in the vicinity or require the applicant to provide an appraisal of the submerged land. The appraisal must be approved by the director.

For offshore projects where municipally assessed value for the adjacent upland or submerged lands appraisals are unavailable or the director determines that such assessment or appraisals do not accurately indicate the value of the submerged land, the director may establish the submerged lands annual rental rate and other public compensation as appropriate by negotiation between the bureau and the applicant. In such cases the annual rent and other public compensation must take into account the proposed use of the submerged lands, the extent to which traditional and customary public uses may be diminished, the public benefit of the project, the economic value of the project and the avoided cost to the applicant. If the State's ability to determine the values listed in this paragraph or to carry out negotiations requires expertise beyond the program's capability, the applicant must pay for the costs of contracting for such expertise;

(2) After October 1, 1990, the director may revalue all existing rents to full fair market rental value. Rents for all uses except slip space may be adjusted annually as needed over a period not to exceed 5 years until the full fair market rental value is reached. After the full fair market rental value is reached, the director may revalue rents for all uses except slip space every 5 years based on changes in municipally assessed value and programmatic cost adjustments to the base rate. Adjustments to the base rate may not exceed 4% per year. Rents for slip space may fluctuate annually depending on the gross income of the facility;

(3) Except as otherwise provided by subsection 13, the director may also lease a buffer zone of not more than 30 feet in width around a permanent structure located on submerged or intertidal land, as long as the lease is necessary to preserve the integrity and safety of the structure and that the Commissioner of Marine Resources consents to that lease;

(4) Any existing or proposed lease may be subleased for the period of the original lease for the purpose of providing berthing space for any boat or vessel;

(5) No portion of an existing or proposed lease may be transferred from a person subleasing that portion to provide berthing space for any boat or vessel except for a transfer to heirs upon death of the sublessee holder or a transfer to the original leaseholder subject to terms agreed to by the lessor and sublessee at the time of the sublease. This subparagraph does not apply to any subleasing arrangements entered into before June 15, 1989; and

(6) The director may grant the proposed lease if the director finds that, in addition to any other findings that the director may require, the proposed lease:

(a) Will not unreasonably interfere with navigation;

(b) Will not unreasonably interfere with fishing or other existing marine uses of the area;

(c) Will not unreasonably diminish the availability of services and facilities necessary for commercial marine activities; and

(d) Will not unreasonably interfere with ingress and egress of riparian owners.

[2009, c. 615, Pt. B, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. For dredging, impounded areas and underwater cables and pipelines, the director shall develop terms and conditions the director considers reasonable. [1997, c. 678, §13 (NEW).]

C. The director shall charge an administrative fee of $100 for each lease in addition to any rent. A fee of $200 must be charged for a lease application that is received after work has begun for the proposed project. [2003, c. 254, §1 (AMD).]

D. Except as otherwise provided by subsection 13, the minimum rent to which any lease is subject is $150 per year. [2009, c. 615, Pt. B, §1 (AMD).]

E. [2007, c. 540, §1 (AMD); MRSA T. 12, §1862, sub-§2, ¶E (RP).]

F. Within 15 days of receipt of a copy of an application submitted to the Department of Environmental Protection for a general permit under Title 38, section 480-HH or Title 38, section 636-A, the director shall, if requested by the applicant, provide the applicant a lease option, to be effective on the date of receipt of the application, for use of state-owned submerged lands that are necessary to fulfill the project purposes as identified in the application. Within 30 days of receiving notice and a copy of a general permit granted pursuant to Title 38, section 480-HH or Title 38, section 636-A, the director shall waive the review procedures and standards under this section and issue a submerged lands lease for the permitted activity. The term of the lease must be consistent with that of the permit, including any extension of the permit, and the period of time needed to fully implement the project removal plan approved pursuant to Title 38, section 480-HH or Title 38, section 636-A, as applicable. The director may include lease conditions that the director determines reasonable, except that the conditions may not impose any requirement more stringent than those in a permit granted under Title 38, section 480-HH or Title 38, section 636-A, as applicable, and may not frustrate achievement of the purpose of the project. [2009, c. 270, Pt. B, §1 (NEW).]

In making findings pursuant to this subsection regarding a renewable ocean energy project, the director shall adopt all pertinent findings and conclusions in a permit issued for the project pursuant to chapter 206-A or pursuant to Title 38, chapter 3, subchapter 1, article 5-A or 6 or Title 38, chapter 5, subchapter 1, article 1, subarticle 1-B, as applicable, and may condition issuance of a lease for such a project on receipt of all pertinent approvals by the Department of Environmental Protection or the Maine Land Use Planning Commission, as applicable, and other conditions the director considers reasonable.

[ 2009, c. 615, Pt. B, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2011, c. 682, §38 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2-A. Lease renewal. A lessee who is in compliance with all terms of that person's lease may apply at any time to renew the lease. The director shall approve the lease renewal if the existing lease complies with or can be amended to comply with all applicable laws, rules and public trust principles in effect at the time of the renewal application. This subsection applies to all leases in effect on the effective date of this subsection and to all leases executed on or subsequent to the effective date of this subsection.

[ 1997, c. 678, §13 (NEW) .]

3. Easements. The director may grant, upon terms and conditions the director considers reasonable, assignable easements for a term not to exceed 30 years for the use of submerged and intertidal lands for the purposes permitted in subsection 2. The grantee shall pay an administrative fee of $100 for each easement at the time of processing and a registration fee of $50 due every 5 years. An administrative fee of $200 must be charged for an easement application that is received after work has begun for the proposed project. The director may refuse to grant an easement for the use of submerged and intertidal lands if the director determines that the easement will unreasonably interfere with customary or traditional public access ways to or public trust rights in, on or over the intertidal or submerged lands and the waters above those lands. The director may grant an easement for submerged and intertidal lands if a structure:

A. Is for the exclusive benefit of the abutting upland owner for charitable purposes as defined in the United States Internal Revenue Code, Section 501, (c) (3); [1997, c. 678, §13 (NEW).]

B. Occupies a total of not more than 500 square feet of submerged and intertidal land for any lawful purpose and is permanent; or [1997, c. 678, §13 (NEW).]

C. Occupies a total of not more than 2,000 square feet of submerged and intertidal land for the exclusive purpose of commercial fishing activities and is permanent. [1997, c. 678, §13 (NEW).]

[ 2003, c. 254, §2 (AMD) .]

4. Adjustment of terms. The director may adjust from time to time, consistent with the provisions of this section, conditions applicable to any leasehold or easement entered into under this section in any parcel of state-owned submerged or intertidal land. Rent may not be charged for leases entered into before July 1, 1984 if the actual use of the leased land is eligible for an easement under subsection 3.

[ 1997, c. 678, §13 (NEW) .]

5. Review of uses. In the case of easements, the director shall review from time to time the purposes for which the land conveyed has actually been used, and, in the event any such purpose is found to be inconsistent with the criteria set forth in subsection 3 for eligibility for an easement, the easement must terminate and the director may enter into a leasehold agreement with the holder of the easement in accordance with subsection 2.

[ 1997, c. 678, §13 (NEW) .]

6. Constructive easements. The owner of any structure actually upon submerged and intertidal lands on October 1, 1975 is deemed to have been granted a constructive easement for a term of 30 years on the submerged land directly underlying the structure. Beginning on January 1, 1991, the bureau shall undertake a registration program for all structures granted constructive easements. Constructive easements are subject to administrative and registration fees for easements pursuant to subsection 3. The director shall develop procedures, rules and registration forms necessary to accomplish the purposes of this subsection. The bureau shall complete the registration of constructive easements on or before December 31, 1996.

[ 1997, c. 678, §13 (NEW) .]

7. Consultation. The director shall consult with the commissioner, the Commissioner of Marine Resources, the Commissioner of Inland Fisheries and Wildlife and any other agencies or organizations the director considers appropriate in developing and implementing terms, conditions and consideration for conveyances under this section. When rental terms under subsection 13 for a renewable ocean energy project are at issue, the director also shall consult with the Public Utilities Commission. The director may determine to make proprietary conveyances under this section solely on the basis of the issuance of environmental or regulatory permits by other appropriate state agencies.

[ 2009, c. 615, Pt. B, §1 (AMD) .]

8. Rules.

[ 2001, c. 604, §12 (RP) .]

9. Public compensation. Except as otherwise provided by subsection 13, with respect to any lease, including, but not limited to, leases for offshore projects, when the director determines that the public should be compensated for the loss or diminution of traditional and customary public uses resulting from the activities proposed by the lessee, the director may negotiate with the lessee to provide public access improvements such as walkways, boat launching ramps, parking space or other facilities or negotiate a fee in lieu of such improvements as a condition of the lease. The determination of loss or diminution of traditional and customary public uses and appropriate public compensation must be made in consultation with local municipal officials.

[ 2009, c. 615, Pt. B, §1 (AMD) .]

10. Aquaculture exemption. A lease for the use of lands under this section is not required for the development and operation of any aquaculture facility if the owner or operator of the facility has obtained a lease from the Commissioner of Marine Resources under section 6072. Ancillary equipment and facilities permanently occupying submerged lands on the lease site and not explicitly included in the lease granted by the Commissioner of Marine Resources are not exempt from the requirements of this section.

[ 1997, c. 678, §13 (NEW) .]

11. Revenues. Except as otherwise provided by subsection 13, all revenues from the bureau's activities under this section accrue to the Submerged Lands Fund established in section 1861.

[ 2009, c. 615, Pt. B, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

12. Annual report dealing with submerged lands. The bureau shall prepare and submit a written report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over submerged lands matters. The report must include the following information:

A. A complete account of the income and expenditures pertaining to submerged lands during the preceding fiscal year; [2013, c. 256, §9 (AMD).]

B. A summary of the bureau's management activities during the preceding fiscal year regarding leases, easements and other appropriate subjects; [2013, c. 256, §10 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

C. A summary of any Shore and Harbor Management Fund grants made under section 1863; and [1997, c. 678, §13 (NEW).]

D. A description of the proposed budget, including allocations for the bureau's dedicated funds and any revenues of the bureau from leases and easements for the following fiscal year. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

The joint standing committee of the Legislature having jurisdiction over submerged lands matters shall review the report and submit a written recommendation regarding the bureau's proposed budget to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on or before March 15th of each year.

[ 2013, c. 256, §§9, 10 (AMD); 2013, c. 405, Pt. A, §24 (REV) .]

13. Special provisions regarding renewable ocean energy projects. The provisions in this subsection govern renewable ocean energy projects.

A. The Legislature finds that:

(1) The State's coastal waters and submerged lands provide unique and valuable opportunities for development of wind and tidal power and, potentially, other indigenous, renewable ocean energy resources, such as wave power;

(2) Climate change and related degradation or loss of marine resources and related human uses make development of and transition to use of renewable ocean energy resources consistent with sound stewardship of the State's public trust resources;

(3) Proper and efficient functioning of certain generation and associated facilities that use the energy potential of the State's indigenous, renewable ocean energy resources depends upon their deployment in a marine environment and, accordingly, such facilities may to the extent necessary be located in, on or over state-owned submerged lands; and

(4) With appropriate provision for avoidance and minimization of and compensation for harm to existing public trust-related uses and resources, such as fishing and navigation; consideration of potential adverse effects on existing uses of the marine environment; restoration of affected lands upon completion of authorized uses pursuant to permitting criteria; and adequate compensation to the public for use of its trust resources pursuant to state submerged lands leasing criteria, development of these renewable ocean energy resources in appropriate locations promises significant public trust-related benefits to the people of this State for whom the State holds and manages submerged lands and their resources. [2009, c. 615, Pt. B, §1 (NEW).]

B. In accordance with the findings in paragraph A, the following provisions apply to an application for a lease or easement for a renewable ocean energy project.

(1) No more than 30 days prior to filing applications in accordance with this paragraph, an applicant for a lease or easement for a renewable ocean energy project shall participate in a joint interagency preapplication meeting that includes the Department of Marine Resources and is in accordance with permitting procedures of the Department of Environmental Protection or the Maine Land Use Planning Commission, as applicable.

(2) An applicant for a lease or easement for a renewable ocean energy project must file and certify to the director that it has filed completed applications for requisite state permits under chapter 206-A or Title 38, chapter 3, subchapter 1, article 5-A or 6 or Title 38, chapter 5, subchapter 1, article 1, subarticle 1-B, as applicable, prior to or concurrently with submission of its submerged lands lease application under this section and shall provide a copy of any such applications to the director upon request.

(3) The director shall provide notice to the Marine Resources Advisory Council under section 6024 and any lobster management policy council established pursuant to section 6447 in whose or within 3 miles of whose designated lobster management zone created pursuant to section 6446 the proposed development is located. The Marine Resources Advisory Council and any lobster management policy council notified pursuant to this subparagraph may provide comments within a reasonable period established by the director, and the director shall consider the comments in making findings pursuant to subsection 2, paragraph A, subparagraph (6).

(4) The director may issue a lease or easement for a hydropower project, as defined in Title 38, section 632, subsection 3, that uses tidal or wave action as a source of electrical or mechanical power, for a term not to exceed 50 years, as long as the lease term is less than or equal to the term of the license for the project issued by the Federal Energy Regulatory Commission.

(5) If requested by an applicant, and with provision for public notice and comment, the director may issue one or more of the following for a renewable ocean energy project prior to issuance of a 30-year lease for the project:

(a) A lease option, for a term not to exceed 2 years, that establishes that the leaseholder, for purposes of consideration of its application for state permit approvals under chapter 206-A or Title 38, chapter 3, subchapter 1, article 5-A or 6 or Title 38, chapter 5, subchapter 1, article 1, subarticle 1-B, as applicable, has title, right or interest in a specific area of state submerged lands needed to achieve the purposes of the project as described in conceptual plans in the lease application;

(b) A submerged lands lease, for a term not to exceed 3 years, that authorizes the leaseholder to undertake feasibility testing and predevelopment monitoring for ecological and human use impacts as described in conceptual plans in the lease application and conditioned on receipt of requisite federal, state and local approvals; and

(c) A submerged lands lease, for a term not to exceed 5 years, that authorizes the leaseholder to secure requisite federal, state and local approvals and complete preoperation construction, as long as the applicant provides detailed development plans describing all operational conditions and restrictions.

(6) Except as otherwise provided in this paragraph, the annual rent for a wind energy demonstration project for which a general permit has been issued under Title 38, section 480-HH is $10,000 per year for the term of the general permit. The annual rent for a tidal energy demonstration project for which a general permit has been issued under Title 38, section 636-A is $100 per acre of submerged lands occupied by the project for the term of the general project, except that the annual rent may not exceed $10,000. As used in this paragraph, "submerged lands occupied" includes the sum of the area on which turbines, testing and monitoring equipment, anchoring or mooring lines, submerged transmission cables or other structures are placed and any additional area from which the director finds it necessary to exclude transient public trust uses to avoid unreasonable interference with the project's purposes. An annual rent is not required for an offshore wind energy demonstration project located in the Maine Offshore Wind Energy Research Center, as designated by the department under section 1868, subsection 2.

(7) The director shall charge a lessee an annual rent in accordance with a fee schedule, established by the bureau by rule, that balances state goals of assurance of fair compensation for use and mitigation of potential adverse effects on or conflict with existing uses of state-owned submerged lands that are held in trust for the people of the State with state renewable ocean energy-related goals, including state wind energy generation goals established in Title 35-A, section 3404, subsection 2. Rules adopted pursuant to this subparagraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

(8) The director may not require additional public compensation pursuant to subsection 9.

(9) The director may issue a lease for a buffer zone comprising a land or water area around permanent structures located on submerged or intertidal land if:

(a) The director determines such a buffer zone is necessary to preserve the integrity or safety of the structure or fulfill the purposes of the project; and

(b) The director consults with the Commissioner of Marine Resources regarding the need for such a buffer, its location and size and options to minimize its potential effects on existing uses. [2009, c. 615, Pt. B, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2011, c. 682, §38 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2009, c. 615, Pt. B, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2011, c. 682, §38 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §12 (AMD). 2003, c. 254, §§1,2 (AMD). 2005, c. 134, §§2,3 (AMD). 2007, c. 540, §1 (AMD). 2009, c. 270, Pt. B, §1 (AMD). 2009, c. 316, §§1-6 (AMD). 2009, c. 316, §7 (AFF). 2009, c. 615, Pt. B, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2011, c. 682, §38 (REV). 2013, c. 256, §§9, 10 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §1863. Shore and Harbor Management Fund

1. Creation of fund. The Shore and Harbor Management Fund, referred to in this section as the "fund," is established as a nonlapsing fund to support shore and harbor management improvement activities. The fund is administered by the director.

[ 1997, c. 678, §13 (NEW) .]

2. Purpose. The purpose of the fund is to support shore and harbor management improvement activities by providing grants to municipalities and funds to state agencies. These activities include but are not limited to the development of harbor management plans and public access facilities. A portion of the fund, not to exceed 25% of available revenues, may be used to support management programs on state-owned coastal islands under the jurisdiction of the bureau.

[ 2003, c. 673, Pt. J, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Fund sources. Annual revenues, less funds deposited in the Renewable Ocean Energy Trust pursuant to section 1863-A and operating expenses from the submerged and intertidal lands program and the abandoned watercraft program and conveyances of submerged and intertidal lands by the Legislature, must be deposited in the fund.

[ 2009, c. 615, Pt. B, §2 (AMD) .]

4. Administration. The director shall develop criteria for awarding grants under this section. Money in the fund not immediately required pursuant to this section must be invested by the Treasurer of State as authorized by Title 5, section 138. Interest on these investments must be credited to the fund.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 401, §I1 (AMD). 2003, c. 254, §3 (AMD). 2003, c. 673, §J1 (AMD). 2009, c. 615, Pt. B, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1863-A. Renewable Ocean Energy Trust

1. Trust established. The Renewable Ocean Energy Trust, referred to in this section as "the trust," is established as a nonlapsing, dedicated fund to be used to protect and enhance the integrity of public trust-related resources and related human uses of the State's submerged lands.

[ 2009, c. 615, Pt. B, §3 (NEW) .]

2. Administration. The Treasurer of State shall administer the trust as provided in this section.

[ 2009, c. 615, Pt. B, §3 (NEW) .]

3. Sources of funds. The following funds must be transferred on receipt to the Treasurer of State for deposit in the trust:

A. Eighty percent of the submerged lands leasing rental payments for renewable ocean energy projects under section 1862, subsection 13 and offshore wind energy demonstration projects and tidal energy demonstration projects for which a general permit has been issued under Title 38, section 480-HH or Title 38, section 636-A, respectively; and [2009, c. 615, Pt. B, §3 (NEW).]

B. The State's share, pursuant to 43 United States Code, Section 1337(p)(2)(B), of federal revenues from alternative energy leasing. [2009, c. 615, Pt. B, §3 (NEW).]

[ 2009, c. 615, Pt. B, §3 (NEW) .]

4. Disbursement of funds; required uses. The Treasurer of State shall annually disburse the funds in the trust for credit to the Ocean Energy Fund established within the Department of Marine Resources, in consultation with the Marine Resources Advisory Council established under section 6024, for use as follows:

A. Fifty percent to fund research, monitoring and other efforts to avoid, minimize and compensate for potential adverse effects of renewable ocean energy projects, as defined in section 1862, subsection 1, paragraph F-1, on noncommercial fisheries, seabirds, marine mammals, shorebirds, migratory birds and other coastal and marine natural resources, including but not limited to development, enhancement and maintenance of map-based information resources developed to guide public and private decision making on siting issues and field research to provide baseline or other data to address siting issues presented by renewable ocean energy projects. The department shall consult with the Department of Inland Fisheries and Wildlife in allocating funds it receives pursuant to this paragraph; and [2011, c. 655, Pt. KK, §12 (AMD); 2011, c. 655, Pt. KK, §34 (AFF).]

B. Fifty percent to fund resource enhancement, research on fish behavior and species abundance and distribution and other issues and other efforts to avoid, minimize and compensate for potential adverse effects of renewable ocean energy projects, as defined in section 1862, subsection 1, paragraph F-1, on commercial fishing and related activities. [2009, c. 615, Pt. B, §3 (NEW).]

[ 2011, c. 655, Pt. KK, §12 (AMD); 2011, c. 655, Pt. KK, §34 (AFF) .]

SECTION HISTORY

2009, c. 615, Pt. B, §3 (NEW). 2011, c. 655, Pt. KK, §12 (AMD). 2011, c. 655, Pt. KK, §34 (AFF).



12 §1864. Submerged Lands Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 344, §17 (RP).



12 §1865. Filled submerged and intertidal lands

1. Legislative intent; purpose. The Legislature finds that the ownership of certain areas along the State's coast and great ponds is uncertain because portions of the submerged and intertidal lands have been filled in so as now not to be subject to tidal action or below water. These lands were filled prior to the enactment of Public Law 1975, chapter 287, the Submerged Lands Act, as recodified by Public Law 1979, chapter 545. It appears that prior to the enactment of the Submerged Lands Act, and to some degree afterwards, these filled-in portions of the submerged or intertidal lands have been sold, leased, taxed and otherwise treated in good faith by municipalities and private citizens as if they were owned in fee by private parties. Due to the lack of readily available documentation of the natural low-water and high-water marks in most areas along the coast and great ponds, the process of setting the boundaries between submerged or intertidal lands and the upland would consume enormous time and expense for the State and the private parties.

The Legislature recognizes that the submerged lands are owned by the State for the benefit of the public. These lands are impressed with a public trust. This ownership and public trust is derived from the Massachusetts Colonial Ordinance of 1641-1647. As a result, submerged land is not, like ordinary private land, held in fee simple absolute but is impressed with the public trust, which gives the public's representatives an interest and responsibility in its development.

The Legislature finds that those portions of the submerged and intertidal lands that have been filled prior to October 1, 1975, the date the Submerged Lands Act was effective, are substantially valueless for trust uses and such lands may be disposed of without impairment of the public trust in what remains. The public benefit will be promoted by clarifying the status of real estate titles to such filled lands, thereby permitting full use and development.

[ 1997, c. 678, §13 (NEW) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Filled land" means portions of the submerged and intertidal lands that have been rendered by human activity to be no longer subject to tidal action or below the natural low-water mark on October 1, 1975. [1997, c. 678, §13 (NEW).]

B. "Intertidal land" means all land affected by the tides between natural high-water mark and either 100 rods seaward therefrom or the natural low-water mark, whichever is closer to the natural high-water mark. [1997, c. 678, §13 (NEW).]

C. "Person" means individuals, partnerships, corporations and other private legal entities, but does not include the State and its political or government subdivisions or the Federal Government. [1997, c. 678, §13 (NEW).]

D. "Submerged land" means all land affected by the tides seaward of the natural low-water mark or 100 rods from the natural high-water mark, whichever is closer to natural high-water mark and all land below natural low-water mark under great ponds. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

3. Declaration of clear title. Titles to properties and lands that once were or may have been submerged or intertidal lands subject to the State's ownership in public trust that were filled by October 1, 1975 are declared and released to the owners of any such filled lands by the State free of any claimed ownership in public trust to the extent the areas of these properties and lands were not submerged or intertidal lands on that date.

[ 1997, c. 678, §13 (NEW) .]

4. Confirmation. Any person claiming an interest in such land may seek confirmation from the bureau that particular land is filled land and receive a declaration that may be filed in the appropriate registry of deeds. Such confirmation may not be construed to create any rights of ownership in any person per se but is declaratory of the status of the land as to whether it had been filled by October 1, 1975. The application for confirmation must be filed on a form prescribed by the bureau, which must contain the following information:

A. Name and address of applicant; [1997, c. 678, §13 (NEW).]

B. An accurate legal description of the filled land, proof that the land was filled by October 1, 1975 and sufficient details, such as a survey by a registered land surveyor, to locate the filled land on a map of general acceptability; [1997, c. 678, §13 (NEW).]

C. The acreage of the filled land; [1997, c. 678, §13 (NEW).]

D. The date acquired; [1997, c. 678, §13 (NEW).]

E. Evidence that written notice of the application for confirmation has been sent to any other owners of record; and [1997, c. 678, §13 (NEW).]

F. Other information necessary for the purposes of this section. [1997, c. 678, §13 (NEW).]

A filing fee of $50 must accompany each application to cover administrative costs. The money must be deposited and disbursed in accordance with section 1849 to accomplish the purposes of this section.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Filing. The following provisions apply to filing.

A. The application may be filed with the bureau at any time. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. If the applicant demonstrates that the land is filled land as defined in subsection 2, paragraph A, the director shall issue a declaration to that effect. The director shall respond to the application within 30 days of the date the application is received by the director. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Termination of leases. Any leases entered into by the director pursuant to section 1862 for filled land are terminated. Lessees may not be reimbursed for rental paid under such leases.

[ 1997, c. 678, §13 (NEW) .]

7. Operation of this section; retroactive date. This section does not create a cause of action on behalf of any person against the State for damages or otherwise arising out of state ownership of lands before December 25, 1981. A declaration of confirmation by the bureau pursuant to subsection 4 does not constitute a decision by the State as to which claimant, if any, may have title, and the State, its officers, agents and employees are not liable to any person by reason of having made or having refused to make such a declaration. Failure to apply for or receive confirmation or a declaration under subsection 4 does not affect any rights granted or released by this section. This section may not be construed to affect the rules of law otherwise in force relating to accretion or reliction of filled or other lands along the great ponds or the coast, nor to either convey or release rights or interest acquired by the State in filled lands by gift, purchase or the power of eminent domain or to affect any obligations, rights or liabilities created by the operation of Title 38, sections 480-B to 480-F, 480-Q and 480-R or by permits issued under those sections. This section is retroactive to October 1, 1975.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1866. Abandoned watercraft

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Abandoned watercraft" means any watercraft that is inoperative and neglected, submerged or partially submerged or that has been left by the owner in coastal waters without intention of removal. This term includes motors, electronic and mechanical equipment and other machinery customarily used in the operation of watercraft. [1997, c. 678, §13 (NEW).]

B. "Coastal waters" means those waters within the jurisdiction of the State under Title 1, section 2, including intertidal land as defined in section 572. [1997, c. 678, §13 (NEW).]

C. "Owner" means the person who claims lawful possession of a watercraft by legal title or equitable interest in the watercraft. [1997, c. 678, §13 (NEW).]

D. "Watercraft" means any type of vessel, boat, barge, float or craft 20 or more feet in length that is used or capable of use as a means of transportation on water. "Watercraft" includes seaplanes. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

2. Eligibility. An abandoned watercraft is subject to removal under this section only under the following conditions.

A. A permit under Title 38, section 9 has not been granted by the municipal board or commission entrusted with harbor management for the area. [1997, c. 678, §13 (NEW).]

B. A landowner has not granted permission to a watercraft owner to abandon a watercraft on that landowner's property. [1997, c. 678, §13 (NEW).]

C. Notice has been given the director within 120 days of the date that the municipal board or commission determines, in its opinion, that the watercraft has been abandoned. [2003, c. 254, §4 (AMD).]

D. [2003, c. 254, §4 (RP).]

Watercraft that have been abandoned prior to July 1, 1993 are not subject to removal under this section.

The municipal board or commission entrusted with harbor management is responsible for the notice requirements under this subsection.

[ 2003, c. 254, §4 (AMD) .]

3. Ownership. The municipal board or commission entrusted with harbor management shall attempt to determine the owner of a watercraft considered by that body to be abandoned.

[ 1997, c. 678, §13 (NEW) .]

4. Responsibility of the director. The director is responsible for the following.

A. After notification under subsection 2, the director shall investigate any report of an abandoned watercraft and give notice to the owner if an owner can be identified. The notice must require the owner to respond within 15 days and to remove the watercraft from the coastal waters within 60 days of notification by the director or, if the watercraft is icebound, within 60 days of ice-out in the body of water where the watercraft is located. If the owner of a watercraft to whom the director has given notice does not respond to the notice and remove the watercraft within the time period specified or the owner can not be identified or contacted, the director may initiate removal of the watercraft. [2003, c. 254, §5 (AMD).]

B. Beginning July 1, 1993 the director shall establish and implement, subject to available funding, a program to remove from coastal waters those abandoned watercraft that have been reported under subsection 3. The program must provide that, if another government agency is responsible for removal of an abandoned watercraft, the director shall notify that agency of the existence of that abandoned watercraft. Funding for removal by the director comes from funds available from the Submerged Lands Fund established under section 1861. [1997, c. 678, §13 (NEW).]

C. The director may authorize a 3rd party to remove abandoned watercraft if the director is satisfied that the work will be completed. Ninety-five percent of the proceeds from the sale of the salvaged watercraft accrue to the 3rd party and 5% accrue to the Submerged Lands Fund established under section 1861. [1997, c. 678, §13 (NEW).]

D. Notwithstanding the time periods for owner removal specified in paragraph A, if the director determines at any time that a watercraft is a health or safety hazard, the director may immediately remove the watercraft from the coastal waters. [1997, c. 678, §13 (NEW).]

E. If the director removes a watercraft from coastal waters under this subsection, the director may sell the watercraft. Any proceeds from the sale must first be applied to the costs to the State directly related to the expense of removal of the watercraft. Any money that remains may be applied to any liens against the watercraft. Money that finally remains must accrue to the Submerged Lands Fund established under section 1861. [1997, c. 678, §13 (NEW).]

F. Abandoned watercraft located on intertidal land may not be removed by the director without the permission of the landowner. [1997, c. 678, §13 (NEW).]

G. The director may adopt rules governing abandoned watercraft in accordance with Title 5, chapter 375. [1997, c. 678, §13 (NEW).]

[ 2003, c. 254, §5 (AMD) .]

5. Method of removal. The method of removal of abandoned watercraft, whether by the owner, by a 3rd party or by the State, must comply with all state and federal environmental laws.

[ 1997, c. 678, §13 (NEW) .]

6. Civil action. If the State is not compensated for removal costs under the provisions of subsection 4, the State may bring a civil action against the owner of the abandoned watercraft to cover any cost of state removal of the abandoned watercraft from coastal waters. The court in its discretion may award an additional 50% of the cost of removal. The penalty is payable to the submerged lands leasing program pursuant to section 1862.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2003, c. 254, §§4,5 (AMD).



12 §1867. Sunken logs on submerged lands owned by State

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Log" means a portion of the trunk of a felled tree that has not been further processed for any end use. [1997, c. 678, §13 (NEW).]

A-1. "Pulpwood" means a portion of a tree intended for use in the paper-making process. [2001, c. 391, §1 (NEW).]

B. "Salvage" means any activity involved in the retrieval of sunken logs or pulpwood from submerged land. [2001, c. 391, §2 (AMD).]

[ 2001, c. 391, §§1, 2 (AMD) .]

2. Title to sunken logs. The State reserves to itself title and ownership to all logs resting on submerged lands that are owned by the State.

[ 1997, c. 678, §13 (NEW) .]

3. Salvage and sale of sunken logs. The director may conduct a sunken log salvage program under which the director may issue a permit for the salvage of sunken logs on submerged lands owned by the State. The director may sell logs salvaged under the sunken log salvage program. Prior to conducting a log salvage operation on submerged lands, a person must obtain a sunken log salvage permit from the bureau and must obtain all other applicable permits from the appropriate local, state and federal agencies with jurisdiction over this activity. The bureau may not issue a permit for this activity if the director finds that the proposed sunken log salvage operations may unreasonably interfere with customary or traditional public access to or public trust rights or uses in, on or over the intertidal or submerged lands and the waters above those lands.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Rules.

[ 2001, c. 604, §13 (RP) .]

5. Revenues. The director shall charge an application fee of $100 for each permit. The director may establish reasonable prices for the sale of salvaged logs. All revenues from the bureau's activities under this section accrue to the Submerged Lands Fund established in section 1861.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Pulpwood salvage exemption. A person who has been granted a charter or other specific authorization by the Legislature prior to June 30, 1998 to erect and maintain piers and booms to collect and store pulpwood in waters over submerged lands may salvage the pulpwood stored in compliance with that charter and is exempt from subsections 3 and 5 and rules pertaining to pulpwood salvage adopted under section 1803, as long as, prior to conducting a pulpwood salvage operation, that person:

A. Provides documentation satisfactory to the bureau of the legislative charter or approval specifically authorizing pulpwood storage at the proposed salvage site; [2001, c. 391, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. Attests that the salvaged pulpwood is to be processed at a mill owned by that person; [2001, c. 391, §3 (NEW).]

C. Obtains all applicable permits required by local, state and federal agencies having jurisdiction over the salvage activity; and [2001, c. 391, §3 (NEW).]

D. Provides a plan acceptable to the bureau that results in substantial improvements or benefits to public trust rights or uses on that or a related body of water. [2001, c. 391, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Pulpwood salvaged under a plan approved and implemented in accordance with the terms of this subsection is the property of the person authorized to collect and store pulpwood at the salvage site. A person who salvages pulpwood under this subsection shall comply with the provisions of the approved plan and with all applicable permitting requirements and other legal requirements pertaining to the salvage activity. Pulpwood salvaged under this section may be processed only at a mill owned by the person authorized to collect and store pulpwood at the salvage site.

[ 2001, c. 604, §14 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 391, §§1-3 (AMD). 2001, c. 604, §§13,14 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1868. Identification of offshore wind energy test areas

1. Site identification process. No later than December 15, 2009, following consultation with the Department of Environmental Protection, the Public Utilities Commission, the Department of Inland Fisheries and Wildlife, the Maine Land Use Planning Commission, the Department of Marine Resources, the Maine Historic Preservation Commission and the University of Maine System and opportunity for public comment, the department shall identify and map up to 5 specific offshore wind energy test areas. An offshore wind energy test area identified under this subsection must be a geographic area on state-owned submerged lands suitable for offshore wind energy demonstration projects constructed and operated in accordance with Title 38, section 480-HH. In identifying each such area, the department must consider existing information regarding pertinent ecological, environmental, social and development-related factors, including but not limited to:

A. Potential adverse effects on a protected natural resource, as defined by Title 38, section 480-B, subsection 8, or a scenic resource of state or national significance, as defined by Title 35-A, section 3451, subsection 9; [2009, c. 270, Pt. C, §1 (NEW).]

B. Potential adverse effects on species listed as threatened or endangered under section 6975 or section 12803, subsection 3; avian species, including seabirds, passerines, raptors, shorebirds, water birds and waterfowl; bats; and marine mammals; [2009, c. 270, Pt. C, §1 (NEW).]

C. Potential adverse effects on commercial fishing, recreation, navigation, existing public access ways to intertidal and subtidal areas and other existing uses; [2009, c. 270, Pt. C, §1 (NEW).]

D. Proximity to deep water port facilities, rail transportation, transmission infrastructure facilities and existing ocean-based environmental monitoring devices; [2009, c. 270, Pt. C, §1 (NEW).]

E. Data regarding wind speed, ocean wave height and period, ocean currents and water depth; [2009, c. 270, Pt. C, §1 (NEW).]

F. Geology, including substrate type and other seafloor characteristics; [2009, c. 270, Pt. C, §1 (NEW).]

G. Public support in pertinent coastal communities; and [2009, c. 270, Pt. C, §1 (NEW).]

H. Historic sites and archaeological resources of state or national significance. [2009, c. 270, Pt. C, §1 (NEW).]

[ 2011, c. 655, Pt. KK, §13 (AMD); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 682, §38 (REV) .]

2. Maine Offshore Wind Energy Research Center. The department shall designate one of the areas identified under subsection 1 as the Maine Offshore Wind Energy Research Center for use by offshore wind energy demonstration projects conducted by or in cooperation with the University of Maine System and on terms and in a manner that the University of Maine System considers consistent with and in furtherance of its offshore wind energy research and development-related objectives, including but not limited to any such objectives to be supported with state bond revenues.

[ 2009, c. 270, Pt. C, §1 (NEW) .]

3. Modification of identified offshore wind energy test areas. Following the identification of offshore wind energy test areas under subsection 1, the department may, following notice and opportunity for public comment, add to, remove or other otherwise modify the list of offshore wind energy test areas identified under subsection 1. In making modifications under this subsection, the department is subject to the site identification criteria under subsection 1, except that modifications under this subsection may result in more than 5 identified areas.

[ 2009, c. 270, Pt. C, §1 (NEW) .]

4. Judicial review. The identification of an offshore wind energy test area or areas under subsection 1 or subsection 3 constitutes final agency action.

[ 2009, c. 270, Pt. C, §1 (NEW) .]

SECTION HISTORY

2009, c. 270, Pt. C, §1 (NEW). 2011, c. 655, Pt. KK, §34 (AMD). 2011, c. 655, Pt. KK, §13 (AMD). 2011, c. 682, §38 (REV).






Subchapter 6: ALLAGASH WILDERNESS WATERWAY

12 §1871. Declaration of policy

Whereas the preservation, protection and development of the natural scenic beauty and the unique character of our waterways, wildlife habitats and wilderness recreation resources for this generation and all succeeding generations; the prevention of erosion, droughts, freshets and the filling up of waters; and the promotion of peace, health, morals and general welfare of the public are the concern of the people of this State, the Legislature declares it to be in the public interest, for the public benefit and for the good order of the people of this State to establish an area known as the Allagash Wilderness Waterway. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1872. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 678, §13 (NEW).]

1. Bounds of the watercourse. "Bounds of the watercourse" means the high-water marks of the shorelines of the lakes and ponds, the high-water marks of the intervening and connecting waters and the high-water marks of the banks of the streams and rivers of the watercourse.

[ 1997, c. 678, §13 (NEW) .]

2. Canoe. "Canoe" means a form of small watercraft with no rudder or sails that is long and narrow, sharp on both ends or sharp on one end and blunt on the other end usually propelled by paddles or a small motor.

[ 1997, c. 678, §13 (NEW) .]

3. Control station. "Control station" means a regular stopping place maintained by the bureau where users of the waterway may be registered.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Emergency use. "Emergency use" means a use resulting from unforeseen circumstances that calls for immediate action to protect persons or property.

[ 1997, c. 678, §13 (NEW) .]

5. Herbicide. "Herbicide" means a substance or mixture of substances used to destroy, dessicate, defoliate or prevent the growth of unwanted vegetation.

[ 1997, c. 678, §13 (NEW) .]

6. Lock Dam Lot. "Lock Dam Lot" means a certain lot or parcel of land described as follows:

Beginning at a point on the East town line of Township 7, Range 13 on the south bank of the thoroughfare between Chamberlain and Eagle Lakes, said point beginning 4 miles + 26.25 chains northerly of the southeast corner of the town;

Thence in a generally southwesterly direction a distance of 30 chains, more or less, to a point on the easterly shore of Chamberlain Lake, south of Lock Dam, so-called;

Thence northwesterly by and along the easterly shore of Chamberlain Lake about 13 chains, more or less to a point;

Thence northeasterly a distance of 40 chains, more or less, to a point on the east line of said township;

Thence southerly along said east line of the township to the point of beginning, containing 40 acres, more or less.

The aforesaid parcel of land containing 40 acres is that on which the said Lock Dam and improvements are presently located.

[ 1997, c. 678, §13 (NEW) .]

7. Management plan. "Management plan" means a plan of timber harvesting operations for areas within the Allagash Wilderness Waterway.

[ 1997, c. 678, §13 (NEW) .]

8. Restricted zone. "Restricted zone" means a land area of from 400 feet to 800 feet that extends in all directions from the bounds of the watercourse and includes all land areas within the bounds of the watercourse and all additional areas that may be added by mutual agreement between the director and private property owners.

[ 1997, c. 678, §13 (NEW) .]

9. Telos Dam Lot. "Telos Dam Lot" means a certain lot or parcel of land situated in Township 6, Range 11, WELS, being known as the Telos Dam Lot, being a square lot 20 chains on each side. The aforesaid parcel of land containing 40 acres, more or less, is that on which the said Telos Dam and improvements are presently located.

[ 1997, c. 678, §13 (NEW) .]

10. Timber harvesting operation. "Timber harvesting operation" means the cutting and removal of trees from their growing site and the attendant operation of mobile or portable chipping mills and of cutting and skidding machinery, including the creation and use of skid trails, skid roads and winter haul roads and the construction or creation of land management roads.

[ 1997, c. 678, §13 (NEW) .]

11. Visible from the watercourse. "Visible from the watercourse" means able to be seen by a person at any point on the watercourse from Churchill Dam north without the aid of any magnifying devices.

[ 1997, c. 678, §13 (NEW) .]

12. Watercourse. "Watercourse" means the bodies of water consisting of lakes, rivers and streams extending from Telos Lake Dam northerly to the confluence of West Twin Brook and Allagash River, a distance of approximately 85 miles, and bodies of water consisting of lakes and streams extending from where Allagash Stream crosses the west boundary of T. 8, R. 14 easterly to the inlet of Allagash Stream with Chamberlain Lake, a distance of approximately 10 miles. The watercourse includes Telos Lake, Round Pond (T. 6, R. 11), Chamberlain Lake, Eagle Lake, Churchill Lake, the Allagash River, Umsaskis Lake, Long Lake, Harvey Pond, Round Pond (T. 13, R. 12), the Allagash Stream, Allagash Lake and all intervening and connecting bodies of water.

[ 1997, c. 678, §13 (NEW) .]

13. Use. "Use" means an activity of any form, kind or description.

[ 1997, c. 678, §13 (NEW) .]

14. Watercraft. "Watercraft" means any type of vessel, boat, canoe or craft used or capable of being used as a means of transportation on waters, other than a seaplane.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1873. Establishment; area

1. Allagash Wilderness Waterway. The Allagash Wilderness Waterway, in this subchapter called the "waterway," is established. The area of the waterway includes the watercourse as defined in section 1872, subsection 12 and all land area and all waters within one mile of the bounds of the watercourse as defined in section 1872, subsection 1.

[ 1997, c. 678, §13 (NEW) .]

2. Watercourse. The watercourse within the waterway is established covering an area as defined in section 1872, subsection 12.

[ 1997, c. 678, §13 (NEW) .]

3. Restricted zone. A restricted zone within the waterway is established, covering an area as defined in section 1872, subsection 8, to preserve, protect and develop the maximum wilderness character of the watercourse. The boundaries of the restricted zone must be determined by the bureau after survey. The bureau shall establish a minimum width of 400 feet from the bounds of the watercourse as the width of the restricted zone if in the bureau's discretion that 400-foot width can preserve, protect and develop the maximum wilderness character of the watercourse. The bureau shall determine a greater width up to 800 feet as the width of the restricted zone if in the bureau's discretion the greater width is necessary to preserve, protect and develop the maximum wilderness character of the watercourse.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1874. Administration

The bureau shall administer the waterway under this subchapter, with the exception of powers to control activities previously delegated by law to the department's Bureau of Forestry, the Department of Inland Fisheries and Wildlife and the Board of Environmental Protection. The director shall create technical committees as needed to advance the waterway's purposes. [2007, c. 146, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §§23, 24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2007, c. 146, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §§23, 24 (REV).



12 §1875. Control of water areas; permitted and prohibited uses

1. Power watercraft. Power watercraft may be used in the waterway only as follows.

A. Watercraft equipped with power propulsion of any kind or any other motorized equipment are allowed on Telos Lake, Round Pond (T. 6, R. 11) and Chamberlain Lake as permitted by rule of the bureau. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. Canoes equipped with one motor not to exceed 10 horsepower are allowed in the waterway except on Allagash Lake and Allagash Stream. [1997, c. 678, §13 (NEW).]

C. Except as permitted by paragraphs A and B, watercraft equipped with power propulsion are not allowed in the waterway. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Landing of aircraft. The landing of aircraft within the waterway is prohibited, except for:

A. Emergency use; [1997, c. 678, §13 (NEW).]

B. Necessary use by state agencies and departments; [1997, c. 678, §13 (NEW).]

C. Use within landing areas and for purposes designated by the bureau; and [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

D. Landing of aircraft when water areas are frozen, except as permitted by rule of the bureau. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Motor-driven snowsleds. The use of motor-driven snowsleds is prohibited within the waterway except as permitted by rule of the bureau.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1876. Control of land areas

1. Structures. New structures or expansions of existing structures are not permitted within the restricted zone, except those structures essential to state service agencies, those structures determined by the bureau to be essential in maintaining water level controls and temporary structures determined by the bureau to be necessary for watercourse crossing and access. All existing structures must be removed except those determined necessary by the bureau to carry out the intent of this subchapter.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. New construction. New construction within 1/4 mile of the restricted zone may be done only with the prior approval of the bureau.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Camps. Other than structures permitted under subsection 1, camps are prohibited within the restricted zone. Existing commercial sporting camps must be acquired by the bureau and may be leased back to the present owners or others on terms and conditions determined by the bureau. As of July 25, 1984, the bureau may not change the existing type of use of Jalbert's Sporting Camps on Round Pond and Nugents Sporting Camps on Chamberlain Lake or destroy or abandon those camps without legislative approval.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1877. Authority to acquire property by eminent domain or otherwise

The bureau may acquire, on behalf of the State, land, improvements or any interest therein and water and power rights within the boundaries of the waterway or adjacent thereto by purchase, lease or gift and to enter into agreements concerning the same. Any land acquired that is adjacent to the waterway becomes part of the waterway. The bureau is authorized to accept and receive gifts and bequests of money or other property, including funds from the Federal Government, for purposes consistent with the intent of the Legislature in establishing the waterway. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

Within the restricted zone, the bureau may acquire by eminent domain on behalf of the State any land, improvements or any interest therein and water and power rights, specifically excluding Telos Dam Lot and Lock Dam Lot and water and power rights connected therewith; however, the power and authority of the bureau as otherwise provided to accomplish the purposes of this subchapter apply to Telos Dam Lot and Lock Dam Lot. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1878. Manner of acquisition by eminent domain

Acquisition of property by the bureau by eminent domain pursuant to section 1877 must be made in the manner provided in Title 35-A, chapter 65. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1879. Initial plan for acquisition

As soon as possible after availability of funds after December 29, 1966 the bureau shall proceed to acquire title in fee simple to land within the restricted zone. The bureau shall acquire within the restricted zone any other rights the bureau determines necessary or convenient to accomplish the purposes of this subchapter. Nothing contained in this section and no action under this section may limit any of the powers or authority of the bureau under this subchapter. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1880. Control of timber harvesting operations

1. Restricted zone; timber harvesting. Timber harvesting operations are not permitted within the restricted zone, except:

A. By direction of the bureau for the purpose of maintaining healthy forest conditions; or [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. By direction of the bureau for the purpose of correcting situations arising from natural disasters. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2003, c. 452, Pt. F, §3 (AMD); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Waterway outside restricted zone.

[ 2003, c. 452, Pt. F, §4 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Restricted zone; herbicides. The spraying of herbicides is prohibited within the restricted zone.

[ 2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Restricted zone; aircraft. A person may not fly an aircraft equipped to spray herbicides lower than 500 feet above ground level over any portion of the restricted zone.

[ 2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Waterway outside restricted zone. A person may not:

A. Commence a timber harvesting operation in the waterway outside the restricted zone without consultation with or, when required under subsection 6, paragraph B, written approval from the bureau; or [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. Commence a herbicide application in the waterway outside the restricted zone without written approval from the bureau under subsection 6, paragraph B. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

6. Operations and application outside restricted zone. The following requirements apply to timber harvesting and herbicide application in the waterway outside the restricted zone.

A. Before a timber harvesting operation is commenced in the waterway outside the restricted zone, a management plan must be submitted to the bureau. The plan must contain:

(1) A description of the proposed timber harvesting operation that includes the type of cutting;

(2) The amount of timber proposed to be removed;

(3) The time of year of cutting and removal;

(4) The location of principal haul roads and crossings in the waterway to be used in connection with the proposed timber harvesting operation;

(5) A plan for reforestation;

(6) A stand table indicating species composition, size class and health of the original and residual stands;

(7) The expected date of reentry;

(8) A pesticide or other chemical treatment planned, excluding the use of herbicides before December 1, 1990; and

(9) A plan for mitigating evidence of harvesting.

When a permit is not required under paragraph B, those who are submitting the management plan shall cooperate with the bureau to address any concerns of the bureau. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. When the bureau determines that a timber harvesting operation or herbicide application is proposed for an area in the waterway outside the restricted zone and visible from the watercourse, that operation may commence only with approval from the bureau. A request for approval on a form provided by the bureau must be completed and signed by the applicant. This paragraph may not be construed to excuse the applicant from obtaining other permits required by law. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

C. The bureau shall, within 30 days of receipt of a form requesting approval, either approve in writing the proposed timber harvesting or herbicide application upon terms and conditions the bureau determines are appropriate and reasonable or disapprove the request, setting forth in writing the reasons for the disapproval. If a decision is not made within the 30 days, the request for the timber harvesting operation or herbicide application is considered approved under the provisions of the management plan submitted. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

D. The bureau shall approve a timber harvesting operation or herbicide application when it finds that the management plan provides for the silvicultural alternative that:

(1) Produces the least adverse impact upon the natural character of the area in the waterway outside the restricted zone and visible from the watercourse for which the timber harvesting operation or herbicide application is proposed; and

(2) Is economically feasible, except that an applicant may waive the requirement of a finding of economic feasibility. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

E. Notwithstanding the provisions of paragraph D, the bureau may not deny approval for the removal of trees that are dead, dying or damaged by natural causes. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

F. Before disapproving a request for approval or imposing terms and conditions under paragraph C, the bureau shall have the request for approval and the management plan reviewed by an experienced professional forester. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

7. Violations. The following penalties apply to violations of this section.

A. Except as otherwise provided in this subsection, a person who violates any provision of this section or rules adopted or permits issued under this section commits a civil violation for which a fine of up to $1,000 for each day of the violation may be adjudged. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A person who intentionally or knowingly falsifies any statement contained in a management plan or application under this section commits a civil violation for which a fine of up to $1,000 may be adjudged. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A person who violates the herbicide provisions of this section is subject to the penalties of Title 22, section 1471-J. [2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

In addition, the bureau may in the name of the State institute any appropriate action, injunction or other proceeding to prevent, restrain, correct or abate any violation of this subchapter or of the rules or permits issued under this subchapter as provided in section 1884.

[ 2003, c. 452, Pt. F, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2003, c. 452, §§F3-5 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1881. Use of roads

1. New roads. The bureau has sole control of access to the waterway from any public road.

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Existing roads. Existing private roads within the waterway remain privately owned as existing. The bureau may direct the discontinuance and relocation of any portion of such a road that is within the restricted zone at the expense of the bureau. When the bureau directs the discontinuance of a road and the landowner does not request the relocation of the road at the time of the bureau's directive, the bureau is not obligated to relocate that road.

[ 2001, c. 312, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 312, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1882. Access points and control stations

Except as provided in this section, the bureau may determine the location of access points, control stations and watercourse crossings within the waterway. [2005, c. 598, §1 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Spring, summer and fall motor vehicle access to watercourse. Spring, summer and fall access by motor vehicle to the edge of the watercourse must be maintained at:

A. Chamberlain Thoroughfare Bridge; [2005, c. 598, §1 (NEW).]

B. Churchill Dam; [2005, c. 598, §1 (NEW).]

C. Umsaskis Lake Thoroughfare; [2005, c. 598, §1 (NEW).]

D. Henderson Brook Bridge; [2005, c. 598, §1 (NEW).]

E. Michaud Farm; and [2005, c. 598, §1 (NEW).]

F. Twin Brooks. [2005, c. 598, §1 (NEW).]

[ 2005, c. 598, §1 (NEW) .]

2. Spring, summer and fall access by motor vehicle to existing short trails. Spring, summer and fall access by motor vehicle to short trails existing on the effective date of this subsection and leading to the watercourse must be maintained at:

A. John's Bridge, limited to:

(1) Unloading and access during the months of May and September;

(2) Day use only with a permit from the bureau;

(3) Parking outside the restricted zone; and

(4) No vehicle access to the water's edge; [2005, c. 598, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. Bissonette Bridge road, over the road existing on the effective date of this paragraph to the trail existing on the effective date of this paragraph to the water's edge; [2005, c. 598, §1 (NEW).]

C. Finley Bogan, from the Inn Road to the top of the high bank; [2005, c. 598, §1 (NEW).]

D. Ramsey Ledge Campsite, limited to the motor vehicle parking area behind vegetative screening. Self-contained motor vehicle camping is allowed and canoe access is allowed; and [2005, c. 598, §1 (NEW).]

E. Indian Stream, by the trail existing on the effective date of this paragraph. [2005, c. 598, §1 (NEW).]

[ 2005, c. 598, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Snowmobile access to watercourse. The bureau shall maintain 19 snowmobile access points to the watercourse. Snowmobiles are prohibited on Allagash Lake and Allagash Stream.

[ 2005, c. 598, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Permanent watercourse crossings. Notwithstanding section 1876, subsection 1, only the following six bridges within the waterway are permanent watercourse crossings:

A. Henderson Brook Bridge; [2005, c. 598, §1 (NEW).]

B. Reality Bridge, also known as Umsaskis Bridge; [2005, c. 598, §1 (NEW).]

C. Churchill Dam Bridge; [2005, c. 598, §1 (NEW).]

D. John's Bridge; [2005, c. 598, §1 (NEW).]

E. Chamberlain Thoroughfare Bridge; and [2005, c. 598, §1 (NEW).]

F. Allagash Stream Bridge. [2005, c. 598, §1 (NEW).]

Watercourse crossings may not be constructed at the locations of the former Schedule Brook Bridge or the former Bissonette Bridge. Any right or interest granted to any person by the State to construct or maintain a bridge at those sites is extinguished.

[ 2005, c. 598, §1 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2005, c. 598, §1 (RPR). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1883. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §15 (RP).



12 §1884. Enforcement, inspection and penalties for violations

Permits issued by the bureau under this subchapter have the force and effect of law. No timber harvesting operation may be undertaken except in conformance with this subchapter. [2001, c. 604, §16 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

For the purposes of inspection and to ensure compliance with permits issued or adopted by the bureau, authorized bureau staff or consultant personnel may conduct investigations, examinations, tests and site evaluations that are determined to be necessary to verify information presented to the bureau and may obtain access to any lands and structures regulated under this subchapter. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

In addition, the bureau may in the name of the State institute any appropriate action, injunction or other proceeding to prevent, restrain, correct or abate any violation of this subchapter or of the permits issued under it or rules adopted under section 1803. This action may include, but is not limited to, proceedings to revoke or suspend any bureau permit or approval taken before the District Court in accordance with Title 4, section 152, subsection 9 and Title 4, chapter 5 or, notwithstanding the provisions of Title 5, section 10051, before the Superior Court, as part of an enforcement action brought by the bureau. [2001, c. 604, §16 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 1999, c. 547, §B28 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 604, §16 (AMD). 2003, c. 452, §F6 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1885. Possession of weapons (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §17 (RP).



12 §1886. Police supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §17 (RP).



12 §1887. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §17 (RP).



12 §1888. Employees

The bureau shall fix the duties of and employ permanently or part-time any employees and other personnel, subject to the Civil Service Law, the bureau considers necessary in the discharge of its duties under this subchapter. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1889. Allocation of funds

Except for revenues resulting from an increase in fees in the waterway that, as provided in this chapter, accrue to a dedicated revenue account to be used for capital improvements in the waterway, all money received by the bureau with respect to the operation and management of the waterway must be deposited with the Treasurer of State to be credited to the General Fund. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1890. Appeals

Any applicant for a timber harvesting permit who is aggrieved by a decision of the bureau relating to timber harvesting operations may appeal in accordance with Title 5, chapter 375, subchapter VII. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1890-A. Allagash Wilderness Waterway Advisory Council; established (REALLOCATED FROM TITLE 12, SECTION 1891)

(REALLOCATED FROM TITLE 12, SECTION 1891)

There is established the Allagash Wilderness Waterway Advisory Council, referred to in this section as "the council," pursuant to Title 5, section 12004-I, subsection 3-D. [2007, c. 695, Pt. A, §12 (RAL).]

1. Duties. The council shall:

A. Meet at least twice annually; [2007, c. 695, Pt. A, §12 (RAL).]

B. Work with the manager of the waterway in developing and maintaining a strategic plan for the waterway and advancing the mission and goals of the waterway; and [2007, c. 695, Pt. A, §12 (RAL).]

C. Report annually to the Director of the Bureau of Parks and Lands regarding the state of the waterway and at other times as it is determined necessary by the council. [2007, c. 695, Pt. A, §12 (RAL); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

[ 2007, c. 695, Pt. A, §12 (RAL); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Members. The council consists of 7 members including:

A. One representative of the United States Department of the Interior, National Park Service; [2007, c. 695, Pt. A, §12 (RAL).]

B. One public member; [2007, c. 695, Pt. A, §12 (RAL).]

C. One member with knowledge and experience in sustainable forest management who is a private landowner, or an employee of the landowner, whose holdings abut the waterway; [2007, c. 695, Pt. A, §12 (RAL).]

D. One member with knowledge and experience in wilderness recreation; [2007, c. 695, Pt. A, §12 (RAL).]

E. One member with knowledge and experience in natural resources planning and management; [2007, c. 695, Pt. A, §12 (RAL).]

F. One member with knowledge and experience in fisheries or wildlife conservation; and [2007, c. 695, Pt. A, §12 (RAL).]

G. One member with knowledge and experience in cultural and historic preservation. [2007, c. 695, Pt. A, §12 (RAL).]

The members shall annually elect a chair from among the members. The chair is responsible for scheduling, preparing the agenda of and presiding at meetings.

[ 2007, c. 695, Pt. A, §12 (RAL) .]

3. Appointment. The Governor shall appoint the 6 members described in subsection 2, paragraphs B to G. The Governor shall invite the Northeast Regional Director of the National Park Service within the United States Department of the Interior to designate the member described in subsection 2, paragraph A.

[ 2007, c. 695, Pt. A, §12 (RAL) .]

4. Terms. Council members serve terms of 5 years and may serve no more than 2 terms.

[ 2007, c. 695, Pt. A, §12 (RAL) .]

SECTION HISTORY

2007, c. 695, Pt. A, §12 (RAL). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1890-B. Allagash Wilderness Waterway Permanent Endowment Fund (REALLOCATED FROM TITLE 12, SECTION 1891-A)

(REALLOCATED FROM TITLE 12, SECTION 1891-A)

The Treasurer of State shall establish a dedicated, nonlapsing account called the Allagash Wilderness Waterway Permanent Endowment Fund and shall manage the account as a state-held trust. Subject to the approval of the Governor, the commissioner may accept funds from any source and may accept gifts in trust to be credited to the Allagash Wilderness Waterway Permanent Endowment Fund, except that a gift may not be accepted with any encumbrances or stipulations as to the use of the gift. Interest earned on investments in the fund must be credited to the fund. With the advice of the Allagash Wilderness Waterway Advisory Council under section 1890-A, the director may expend money from the fund for purposes consistent with section 1871 and an approved waterway management plan. [RR 2007, c. 2, §2 (COR).]

SECTION HISTORY

RR 2007, c. 2, §2 (COR). 2007, c. 695, Pt. A, §13 (RAL).



12 §1890-C. Reporting (REALLOCATED FROM TITLE 12, SECTION 1891-B)

(REALLOCATED FROM TITLE 12, SECTION 1891-B)

The commissioner shall report on or before March 1st of each year to the joint standing committee of the Legislature having jurisdiction over conservation matters regarding the state of the waterway, including its mission and goals, administration, education and interpretive programs, historic preservation efforts, visitor use and evaluation, ecological conditions and any natural character enhancements, general finances, income, expenditures and balance of the Allagash Wilderness Waterway Permanent Endowment Fund, the department's annual budget request for the waterway operation in the coming fiscal year and current challenges and prospects for the waterway. [2007, c. 695, Pt. A, §14 (RAL).]

SECTION HISTORY

2007, c. 695, Pt. A, §14 (RAL).



12 §1891. Allagash Wilderness Waterway Advisory Council; established (REALLOCATED TO TITLE 12, SECTION 1890-A)

(REALLOCATED TO TITLE 12, SECTION 1890-A)

SECTION HISTORY

2007, c. 146, §3 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §12 (RAL).



12 §1891-A. Allagash Wilderness Waterway Permanent Endowment Fund (REALLOCATED TO TITLE 12, SECTION 1890-B)

(REALLOCATED TO TITLE 12, SECTION 1890-B)

SECTION HISTORY

2007, c. 146, §4 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §13 (RAL).



12 §1891-B. Reporting (REALLOCATED TO TITLE 12, SECTION 1890-C)

(REALLOCATED TO TITLE 12, SECTION 1890-C)

SECTION HISTORY

2007, c. 146, §5 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §14 (RAL).






Subchapter 6-A: MAINE CONSERVATION CORPS

12 §1891. Maine Conservation Corps

There is established within the bureau the Maine Conservation Corps, referred to in this chapter as "the Corps," to provide job training, education and work opportunities for the economically disadvantaged, to improve public property for the increased use and enjoyment of the public, to provide conservation education, to promote and manage volunteer opportunities related to natural resources and to assist public and nonprofit organizations with projects that serve a valid public purpose and have purposes consistent with this subchapter. [2007, c. 240, Pt. NN, §2 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

2007, c. 146, §3 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §12 (RAL). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1891-A. Participants

The Corps shall strive to include a diversity of participants. Priority must be given to those whose family income is 150% or less of the nonfarm income official poverty line as defined by the federal Office of Management and Budget and as revised annually in accordance with the United States Omnibus Budget Reconciliation Act of 1981, Section 673, Subsection 2 and to those who are low-income individuals as defined by the federal Workforce Investment Act of 1998, 29 United States Code, Section 2801. A person is not eligible if that person has left a secondary school for the purpose of participating in the Corps. Corps members may be jointly enrolled in any state or local job training program or human resource development program. [2007, c. 240, Pt. NN, §2 (NEW).]

SECTION HISTORY

2007, c. 146, §4 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §13 (RAL).



12 §1891-B. Projects

1. Types of projects. Projects undertaken by the Corps include, but are not limited to, projects such as:

A. Forestry, nursery and silvicultural operations; [2007, c. 240, Pt. NN, §2 (NEW).]

B. Wildlife habitat conservation, rehabilitation and improvement; [2007, c. 240, Pt. NN, §2 (NEW).]

C. Recreational area development, management and improvement; [2007, c. 240, Pt. NN, §2 (NEW).]

D. Energy conservation projects; [2007, c. 240, Pt. NN, §2 (NEW).]

E. Fish culture and habitat maintenance and improvement and other fisheries or marine resource assistance; [2007, c. 240, Pt. NN, §2 (NEW).]

F. Trail and campsite development and improvement; [2007, c. 240, Pt. NN, §2 (NEW).]

G. Insect, disease, rodents and fire prevention and control; [2007, c. 240, Pt. NN, §2 (NEW).]

H. Erosion, flood, drought and storm damage assistance and control; [2007, c. 240, Pt. NN, §2 (NEW).]

I. Reclamation and improvement of lands disturbed by erosion, mining or other adverse natural or human-made actions; and [2007, c. 240, Pt. NN, §2 (NEW).]

J. Environmental education programs. [2007, c. 240, Pt. NN, §2 (NEW).]

[ 2007, c. 240, Pt. NN, §2 (NEW) .]

2. Eligible sponsors. All projects must be undertaken and operated under the sponsorship and cooperation of a public agency or a nonprofit organization. A sponsoring public agency or organization shall contribute to a project by, at a minimum, providing tools, supplies, equipment and technical supervision and plans necessary for project completion.

[ 2007, c. 240, Pt. NN, §2 (NEW) .]

3. Additional criteria. Projects must be of lasting and worthwhile significance to the people of the State or otherwise serve a valid public purpose and provide meaningful work or service experience to the enrollees.

[ 2007, c. 240, Pt. NN, §2 (NEW) .]

SECTION HISTORY

2007, c. 146, §5 (NEW). 2007, c. 240, Pt. NN, §2 (NEW). 2007, c. 695, Pt. A, §14 (RAL).



12 §1891-C. Limitations

Projects to be carried out by the Corps are limited to projects on publicly owned lands or, if not on public lands, under the sponsorship and supervision of a public agency or nonprofit organization. [2007, c. 240, Pt. NN, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §2 (NEW).



12 §1891-D. Administration

The director shall employ a director of the Corps and may employ other personnel as are required to accomplish the purposes of this subchapter. [2007, c. 240, Pt. NN, §2 (NEW).]

The director of the Corps shall work with other agencies and organizations to design the Corps to provide maximum volunteer and work opportunities, job skills training, education, improvements to publicly owned property and assistance with projects conducted by public agencies and nonprofit organizations. [2007, c. 240, Pt. NN, §2 (NEW).]

The director of the Corps shall work with state and local job training agencies, including other service delivery areas and the job service, which may conduct recruitment and referral of individuals interested in participating in the Corps. Agency collaboration with the Corps is on a voluntary basis. [2007, c. 240, Pt. NN, §2 (NEW).]

There is established a dedicated account for the use of the Corps. This account must be used to receive funds contributed by private and public agencies, organizations or individuals and to expend those funds to promote the purposes of this subchapter. Notwithstanding any other provision of law, state agencies may transfer money appropriated from the General Fund into this account for purposes of contributing to projects, services or volunteer stipends that benefit the contributing agency. The Corps may enter into an agreement with a private nonprofit organization designated by the director for the purpose of assisting with the management and operation of the Corps. The designated organization may accept federal and state funds and private contributions, directly or through the Corps, for the purpose of developing and operating programs of the Corps. [2007, c. 240, Pt. NN, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §2 (NEW).



12 §1891-E. Corps members

Members of the Corps who are paid wages or a living allowance through the General Fund account of the Corps or through its dedicated account must receive personal liability insurance and workers' compensation insurance, and those who meet the income guidelines in section 1891-A must be compensated at least the minimum wage or an annualized living allowance of at least 75% of the minimum wage times 2,080. Notwithstanding other state laws, Corps members are not considered employees of the State for the purposes of Title 5, Part 20. [2007, c. 240, Pt. NN, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §2 (NEW).



12 §1891-F. Prohibition against displacement of other employees or involvement in labor disputes

The assignment of members of the Corps may not result in the displacement of existing employees of the sponsor, including any employees who have been temporarily laid off by the sponsor. For purposes of this section, "displacement" means both total and partial displacement, including a reduction in the number of hours, wages or other benefits of employment. [2007, c. 240, Pt. NN, §2 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §2 (NEW).






Subchapter 6-B: STATE ENVIRONMENTAL RESOURCE VOLUNTEER EFFORT

12 §1891-K. State Environmental Resource Volunteer Effort Program created

There is established within the Corps the State Environmental Resource Volunteer Effort Program, referred to in this subchapter as "SERVE/Maine," to create, promote and manage volunteer and intern opportunities with public agencies that are responsible for protecting, developing, managing or preserving the State's natural resources. [2007, c. 240, Pt. NN, §3 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §3 (NEW).



12 §1891-L. Volunteer insurance

SERVE/Maine shall ensure that volunteers are covered by workplace injury and liability insurance. [2007, c. 240, Pt. NN, §3 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §3 (NEW).



12 §1891-M. Types of volunteer or intern services

Volunteers and interns may perform work and services that are described in section 1891-B. Volunteers and interns must be placed in federal, state or local public agencies or in nonprofit organizations and perform work or services that benefit the public. The volunteer and intern positions must be sponsored by natural resource-related agencies or organizations. Volunteers or interns may not attempt to influence legislation, engage in protests, petitions, boycotts, strikes, union organizing or political campaigning or support religious activities or engage in religious proselytizing or fund-raising for private nonprofit organizations as SERVE/Maine volunteers or interns. A sponsoring agency must contribute to a volunteer or intern position by providing all necessary supervision, supplies, equipment and plans required for the position. [2007, c. 240, Pt. NN, §3 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §3 (NEW).



12 §1891-N. Stipends

Sponsoring natural resource agencies may provide stipends to volunteers and interns not to exceed the minimum wage and may reimburse volunteers or interns for work-related expenses. [2007, c. 240, Pt. NN, §3 (NEW).]

Funds for stipends must be deposited by sponsoring agencies in an account established for the Corps, as authorized by section 1891-D. The Corps will disperse stipends to volunteers and interns eligible for those payments. [2007, c. 240, Pt. NN, §3 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §3 (NEW).



12 §1891-O. Monetary contributions to the volunteer and intern program

Private organizations and individuals may donate money to SERVE/Maine for general or specific purposes. The funds must be expended to further the purposes of the program. [2007, c. 240, Pt. NN, §3 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. NN, §3 (NEW).






Subchapter 7: MAINE TRAILS SYSTEM

12 §1892. Maine Trails System

The director shall establish trails on state-owned lands and encourage the establishment of trails on private lands by government agencies and private organizations. The director is authorized to negotiate and acquire any interests determined necessary to establish and protect trails and, after consultation with interested parties, to designate certain trails as components of the Maine Trails System. In order to satisfy the purposes of this subchapter, the elements of any trail corridor must include a right-of-way and may include facilities and buffer areas. The director may acquire fee or lesser interest, such as scenic easement, in the rights-of-way and less-than-fee interest in buffer areas adjacent to the rights-of-way in order to protect the trails from incompatible developments. In all cases, such interest must be acquired to ensure both access to the trail and maintenance of appropriate conditions. [1997, c. 678, §13 (NEW).]

If all reasonable efforts to acquire lands or interests therein by negotiation have failed and public exigency requires it, the director, with the consent of the Governor and the commissioner, may utilize the power of eminent domain to acquire any land determined necessary to provide passage via the most direct or practicable connecting trail right-of-way across such lands; however, not more than 25 acres in any one mile may be acquired without consent of the owner and that owner and adjacent landowners may not be precluded from using motorized vehicles across such trails to maintain reasonable access to their fee or other interests in land. The right of eminent domain may not be exercised without prior review by the joint standing committee of the Legislature having jurisdiction over conservation matters. [2009, c. 356, Pt. B, §3 (AMD).]

The director may enter into agreements with private organizations and government agencies to provide for the maintenance of established trails. Local and regional government agencies and private organizations are encouraged to assume the primary responsibility for the establishment, maintenance and administration of local trails. When necessary, the director shall coordinate the efforts of government agencies and private organizations to establish, maintain and administer trails that are regional in character. [1997, c. 678, §13 (NEW).]

The director may adopt rules governing the use of the Maine Trails System as necessary to maintain the purposes of this subchapter and compatibility with federal regulations. [1997, c. 678, §13 (NEW).]

1. Maine Trails System. The Maine Trails System consists of:

A. Trails designated to provide a variety of recreation opportunities. Recreation trails may be limited to foot, horse or other nonmotorized means of transportation or motorized means of transportation or a combination, as determined appropriate by the director; [1997, c. 678, §13 (NEW).]

B. Trails providing for the appreciation of natural and primitive areas and for the conservation of significant scenic, historic, natural or cultural qualities of the areas through which the trails pass and offering primarily the experience of solitude and self-reliance in natural or near-natural surroundings. Rights-of-way and buffer areas may be established and maintained to further that experience, and no use or development is permitted that threatens the primitive character of the land. Nothing in this subchapter may be construed as excluding from a primitive trail system areas of development if such areas are determined by the director to be relatively insignificant compared to the system as a whole or if that development either is not likely to remain or leave a lasting mark or is integral to the trail system itself. Primitive trails may be restricted to foot traffic, including hiking, snowshoeing and skiing, except in those areas where the trails are on existing roads. The Appalachian Trail is included as a primitive trail in the Maine Trails System and other trails may also be included; and [1997, c. 678, §13 (NEW).]

C. Camp sites, shelters and related public-use and management facilities to the extent that they do not interfere with the nature and purposes of the trails they serve. [1997, c. 678, §13 (NEW).]

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2009, c. 356, Pt. B, §3 (AMD).






Subchapter 8: OFF-ROAD RECREATIONAL VEHICLE OFFICE

12 §1893. Off-road Recreational Vehicle Office

1. Office established. There is established within the bureau the Off-road Recreational Vehicle Office, referred to in this subchapter as the "office." The office includes the following.

A. Within available funds, the snowmobile program shall develop and maintain snowmobile trails and provide educational and informational materials for the use of operators of snowmobiles. The bureau may charge a reasonable fee for such services and materials when the money credited to it under chapter 937 is insufficient to satisfy the demand for those services and materials. All fees collected must be deposited in the bureau's Snowmobile Trail Fund. The bureau shall administer the Snowmobile Trail Fund, and the snowmobile program's other activities must be conducted pursuant to subsection 3. The Snowmobile Trail Fund receives funding as provided in chapter 937 and Title 36, section 2903-D, subsection 2. [2003, c. 414, Pt. B, §21 (AMD); 2003, c. 614, §9 (AFF).]

B. The bureau shall administer the ATV Recreational Management Fund established under subsection 2 for the purposes given in that subsection and for the acquisition of land to be used for ATV trails. The bureau may adopt rules in accordance with Title 5, chapter 375, subchapter 2 for the issuance of grants-in-aid from the fund and to further define alpine tundra areas pursuant to section 13001, subsection 4. Additional funding for the ATV Recreational Management Fund is as provided in Title 36, section 2903-D, subsection 3. [2003, c. 414, Pt. B, §22 (AMD); 2003, c. 614, §9 (AFF).]

[ 2013, c. 405, Pt. D, §7 (AMD) .]

2. ATV Recreational Management Fund. The ATV Recreational Management Fund, referred to in this subsection as "the fund," is established and administered by the department.

A. The fund may be used to conduct research on issues related to the management of ATVs; assist in the formation of nonprofit ATV groups; make grants-in-aid to political subdivisions, educational institutions, regional planning agencies, ATV groups and others to construct and maintain ATV trails, to purchase equipment or to otherwise carry out the purposes of the fund; assist in the design and development of ATV trails; purchase, lease or otherwise acquire interests in land, including, but not limited to, fee or easement interests for ATV trails or sport-riding facilities; provide protection to landowners against ATV-related suit or liability; or otherwise provide for the wise and orderly management of ATVs. [2003, c. 695, Pt. B, §2 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

B. If any money in the fund is not expended during the year in which it is collected, the unexpended balance may not lapse, but must be carried as a continuing account available for the purposes specified until expended. [2003, c. 414, Pt. C, §1 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §2 (AMD); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Use of fees. This subsection applies to the use of fees credited to the Snowmobile Trail Fund.

A. The bureau is authorized to use the money credited to the Snowmobile Trail Fund to make grants-in-aid to political subdivisions, educational institutions, regional planning agencies, snowmobile groups and others for the construction and maintenance of snowmobile trails and for research, development and planning of snowmobile trails.

(1) For all grants disbursed after July 1, 1984, the bureau shall adopt rules specifying how to apply for the grants, which projects are eligible and the formula for state support.

(2) The bureau may charge a reasonable fee for these services and materials when the money credited to it under this paragraph is insufficient to satisfy the demand for the services and materials. All fees so collected must be deposited in the Snowmobile Trail Fund.

(3) If any of the money is not expended during the year in which the money is collected, the unexpended balance does not lapse, but is carried as a continuing account available for the purposes specified until expended. [2003, c. 414, Pt. C, §1 (NEW); 2003, c. 614, §9 (AFF).]

B. The bureau is authorized to use money credited to the Snowmobile Trail Fund for snowmobile trail acquisition, including, but not limited to, the purchase or lease of real estate, grants to snowmobile clubs, municipalities and counties for the acquisition of snowmobile trail maintenance equipment and the acquisition of easements, construction, development, planning and maintenance and for providing educational and informational materials for the use of operators of snowmobiles and for research. [2003, c. 414, Pt. C, §1 (NEW); 2003, c. 614, §9 (AFF).]

C. The money distributed to municipalities by the bureau under this subsection may be appropriated by the municipalities for any purpose for which they may lawfully appropriate money. [2003, c. 414, Pt. C, §1 (NEW); 2003, c. 614, §9 (AFF).]

D. By June 30th of each fiscal year, the State Controller shall transfer from the Snowmobile Trail Fund to the unappropriated surplus of the General Fund an amount equal to the tax exemption under Title 36, section 1760, subsection 90. [2007, c. 429, §1 (NEW); 2007, c. 429, §3 (AFF).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 693, §1 (AMD). 2001, c. 693, §11 (AFF). 2003, c. 414, §§B21,22,C1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 695, §B2 (AMD). 2003, c. 695, §C1 (AFF). 2007, c. 429, §1 (AMD). 2007, c. 429, §3 (AFF). 2013, c. 405, Pt. D, §7 (AMD).



12 §1893-A. Recreational management areas

1. Definitions. As used in this section, the following terms have the following meanings.

A. "Excavation" means an excavation for borrow, topsoil, clay or silt, whether alone or in combination. [2001, c. 466, §7 (NEW).]

B. "Recreational management area" means an area formerly used for excavation on which trails that have been designed for all-terrain vehicle use are developed and on which recreational use by the public is allowed. [2001, c. 466, §7 (NEW).]

[ 2001, c. 466, §7 (NEW) .]

2. Development of recreational management areas. An owner or operator of an excavation site proposing to develop a recreational management area and requesting a variance from reclamation standards under Title 38, section 490-E shall request the assistance of the office.

Upon receipt of a request for assistance, the office shall assess the affected land for suitability for an all-terrain vehicle trail system. The office shall advise the landowner of funding, technical assistance and other assistance available through the ATV Recreational Management Fund established in section 1893, subsections 2 and 3. When an initial assessment of the affected land indicates the area is appropriate for an all-terrain vehicle trail system, the office may assist the owner or operator in developing a plan and completing a variance application.

[ 2013, c. 405, Pt. D, §8 (AMD) .]

SECTION HISTORY

2001, c. 466, §7 (NEW). 2003, c. 414, §B23 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 405, Pt. D, §8 (AMD).



12 §1893-B. Advisory council established

1. Appointment and composition. The Snowmobile Trail Fund Advisory Council, referred to in this section as "the advisory council" and established by Title 5, section 12004-I, subsection 3-B, consists of 11 members. The director or the director's designee serves as an ex officio member and may vote only to break a tie. The other 10 members are appointed by the commissioner as follows:

A. Three members who represent snowmobile clubs that are Snowmobile Trail Fund grantees; [2003, c. 260, §2 (NEW).]

B. Three members who represent municipal Snowmobile Trail Fund grantees; [2003, c. 260, §2 (NEW).]

C. Two members who represent a statewide organization with an interest in snowmobiling; [2003, c. 260, §2 (NEW).]

D. One member who represents snowmobile business interests; and [2003, c. 260, §2 (NEW).]

E. One member who represents landowner interests. [2003, c. 260, §2 (NEW).]

[ 2003, c. 260, §2 (NEW) .]

2. Terms. Members of the advisory council serve for 3 years, except that initially the members appointed under subsection 1, paragraphs A, B and C shall draw lots for 2-year or 3-year terms. Members continue serving until a successor is duly appointed and qualified. A member may not serve more than 2 consecutive 3-year terms. When a vacancy occurs, the commissioner shall fill the vacancy by appointing a member from the same category as the member who vacated the advisory council and that member continues to serve for the remainder of the term. An employee of the department may not serve as a member of the advisory council prior to the expiration of one year from the employee's last day of employment with the department. A Legislator may not serve as a member of the advisory council.

[ 2003, c. 260, §2 (NEW) .]

3. Compensation. Advisory council members are entitled to reasonable expenses as provided in Title 5, chapter 379, as approved by the director.

[ 2003, c. 260, §2 (NEW) .]

4. Duties. The advisory council shall provide to the director advice and information on the management of the Snowmobile Trail Fund, including, but not limited to:

A. The annual establishment of reimbursement rates for snowmobile club trail grants, municipal snowmobile trail grants and capital equipment grants; and [2003, c. 260, §2 (NEW).]

B. Expenditures that are over $30,000 for the snowmobile program pursuant to section 1893 and are not part of the regular grant program. [2003, c. 260, §2 (NEW).]

[ 2003, c. 260, §2 (NEW) .]

5. Chair; vice-chair. The advisory council shall, during its meeting in August, elect one of its appointed members as chair and one of its appointed members as vice-chair for one-year terms.

[ 2003, c. 260, §2 (NEW) .]

6. Meetings. The advisory council shall hold meetings in August and February. The advisory council may also meet at other times at the call of the chair or the director or the director's designee.

[ 2003, c. 260, §2 (NEW) .]

7. Public meetings; public comment. All meetings of the advisory council are open to the public and must be held in a location that is convenient for public access. Public comment must be accepted at meetings of the advisory council. Comments may be restricted to subjects before the advisory council at the meeting and consistent with any applicable requirements and limitations of the Maine Administrative Procedure Act.

[ 2003, c. 260, §2 (NEW) .]

8. Public notice. Public notice of all advisory council meetings must be in accordance with Title 1, section 406.

[ 2003, c. 260, §2 (NEW) .]

SECTION HISTORY

2003, c. 260, §2 (NEW).



12 §1893-C. ATV Trail Advisory Council established

1. Appointment and composition. The ATV Trail Advisory Council, referred to in this section as "the advisory council" and established by Title 5, section 12004-I, subsection 3-C, consists of 11 members. The director or the director's designee serves as an ex officio member and may vote only to break a tie. The other 10 members are appointed by the commissioner as follows:

A. Three members who represent local ATV clubs from different regions of the State that are ATV Recreational Management Fund grantees. One of these members must belong to both an ATV club and a snowmobile club; [2005, c. 186, §2 (NEW).]

B. One member who represents municipal ATV Recreational Management Fund grantees; [2005, c. 186, §2 (NEW).]

C. One member who represents a statewide organization with an interest in operating ATVs; [2005, c. 186, §2 (NEW).]

D. One member who represents ATV and snowmobile business interests; [2005, c. 186, §2 (NEW).]

E. One member who represents large landowner interests with land holdings of more than 250,000 acres; [2005, c. 186, §2 (NEW).]

F. One member who represents a statewide environmental group; [2005, c. 186, §2 (NEW).]

G. One member who represents a statewide farming organization; and [2005, c. 186, §2 (NEW).]

H. One member who represents woodlot owners' interests. [2005, c. 186, §2 (NEW).]

[ 2005, c. 186, §2 (NEW) .]

2. Terms. Members of the advisory council serve for 3 years, except that initially the members appointed under subsection 1, paragraphs A, B, C and D shall draw lots for 2-year or 3-year terms. Members continue serving until a successor is duly appointed and qualified. A member may not serve more than 2 consecutive 3-year terms. When a vacancy occurs, the commissioner shall fill the vacancy by appointing a member from the same category as the member who vacated the advisory council and that member continues to serve for the remainder of the term. An employee of the department may not serve as a member of the advisory council prior to the expiration of one year from the employee's last day of employment with the department. A Legislator may not serve as a member of the advisory council.

[ 2005, c. 186, §2 (NEW) .]

3. Compensation. Advisory council members are entitled to reasonable expenses as provided in Title 5, chapter 379, as approved by the director.

[ 2005, c. 186, §2 (NEW) .]

4. Duties. The advisory council shall provide to the director advice and information on the management of the ATV Recreational Management Fund, including, but not limited to:

A. The annual establishment of reimbursement rates for ATV club trail grants, municipal ATV trail grants and capital equipment grants; and [2005, c. 186, §2 (NEW).]

B. Expenditures that are over $30,000 for ATV activities pursuant to section 1893 and are not part of the regular grant program. [2005, c. 186, §2 (NEW).]

[ 2005, c. 186, §2 (NEW) .]

5. Chair; vice-chair. The advisory council shall, during its initial meeting, elect one of its appointed members as chair and one of its appointed members as vice-chair for one-year terms.

[ 2005, c. 186, §2 (NEW) .]

6. Meetings. The advisory council shall hold meetings in April and September. The advisory council may also meet at other times at the call of the chair or the director or the director's designee.

[ 2005, c. 186, §2 (NEW) .]

7. Public meetings; public comment. All meetings of the advisory council are open to the public and must be held in a location that is convenient for public access. Public comment must be accepted at meetings of the advisory council. Comments may be restricted to subjects before the advisory council at the meeting and consistent with any applicable requirements and limitations of the Maine Administrative Procedure Act.

[ 2005, c. 186, §2 (NEW) .]

8. Public notice. Public notice of all advisory council meetings must be in accordance with Title 1, section 406.

[ 2005, c. 186, §2 (NEW) .]

SECTION HISTORY

2005, c. 186, §2 (NEW).






Subchapter 9: PUBLIC FACILITIES FOR BOATS

12 §1894. Duties of director relating to public facilities for boats

The director shall acquire, construct and maintain, within the funds available, public facilities for boats in the waters of the State, including but not limited to launching ramps, parking sites and access roads. Waters of the State include any waters within the territorial limits of the State and the marginal sea adjacent to the State. [1997, c. 678, §13 (NEW).]

The director shall decide where to locate the facilities and which facilities the Department of Transportation shall construct. [1997, c. 678, §13 (NEW).]

The director shall decide when hazards to boating exist and mark the waters of the State, within the funds available, by placement of aids to navigation and regulatory markers on the waters consistent with the rules provided in this section and section 1803, subsection 4. [1997, c. 678, §13 (NEW).]

In carrying out the purposes of this subchapter, the bureau and its authorized agents and employees may enter upon any lands or waters in the State to make surveys and examinations it determines necessary or convenient, and such entry is not considered trespass. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

The director may make rules for the uniform marking of the water areas of this State that are not otherwise regulated through the placement of aids to navigation and regulatory markers. No city, county or person may mark the waters of this State in any manner that conflicts with the marking system prescribed by the director. [1997, c. 678, §13 (NEW).]

The director shall remove, within the funds available, minor hazards to boating when the director determines that removal of the minor hazard or obstacle is necessary for the safe passage of watercraft. The bureau and its authorized agents and employees, in carrying out the purpose of this paragraph, may enter upon any lands with the owner's permission, waters and premises in the State for the purpose of removing minor hazards or obstacles as it determines necessary or convenient in the discharge of its duties, and such entry is not considered trespass. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

If, after written request from the governing body of any city or town, the bureau either declines to mark a waterway or is unable to mark a waterway, then the governing body of the city or town may mark hazards to boating on waterways within its jurisdiction. The bureau is deemed to have declined to mark a particular waterway if the bureau does not respond to a request within 30 days. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

The bureau may at any time reverse a decision not to mark a certain waterway or portion of that waterway and replace any existing markings in accordance with rules of uniform marking adopted by the bureau. [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 693, §2 (AMD). 2001, c. 693, §11 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1895. Powers of the bureau relating to public facilities for boats

In carrying out the purposes of this subchapter, the bureau has and shall exercise the following powers and authority: [1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

1. Exercise police supervision.

[ 2001, c. 604, §18 (RP) .]

2. Establish rules.

[ 2001, c. 604, §18 (RP) .]

3. Lease and agreements with United States. With the consent of the Governor, to negotiate and execute any lease or other agreement for the administration, maintenance, supervision, use and development of state boat facilities within the meaning of this subchapter, acquired and owned by the Federal Government, upon such terms and conditions as are considered advantageous to the people of this State and consistent with this subchapter. With the consent of the Governor, the bureau may accept on behalf of the State deeds of gift or other conveyances to lands or interests in lands suitable for administration, maintenance, supervision, use and development as state boat facilities under this subchapter. Such lands or interests in lands, when so acquired, whether title is in the United States or otherwise, are subject to administration, maintenance, supervision, use and development by the bureau under this subchapter during the terms of any such lease or agreement. With respect to such lands or interests in land that are included in any lands or interests in land acquired and owned by the Federal Government and administered under this subchapter, the State shall retain concurrent jurisdiction with the Federal Government. Any civil or criminal process issuing under the authority of this State may be executed on those lands in the same manner and to the same effect as if those lands were privately owned, and exclusive jurisdiction in and to those lands reverts to the State when they cease to be owned by the Federal Government. Such lands are exempt from all taxes and assessments while they are the property of the Federal Government;

[ 1997, c. 678, §13 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

4. Cooperate with government agencies. To cooperate with federal agencies in the planning, development, maintenance and use of recreation areas and to assist state, county and municipal agencies in the study and planning of their recreation areas and programs; and

[ 1997, c. 678, §13 (NEW) .]

5. Federal funds. To accept and receive funds from the Federal Government for all purposes relating to activities under this subchapter. The Treasurer of State is the appropriate fiscal officer to receive such federal funds. These federal funds must be credited to the Boating Facilities Fund to carry out the purposes of this subchapter.

[ 1997, c. 678, §13 (NEW) .]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §18 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1896. Boating Facilities Fund

There is created within the bureau the Boating Facilities Fund, referred to in this subchapter as the "fund." The fund, as funded under Title 36, section 2903-D, subsection 1, must be available to the director in carrying out the duties of the bureau under this subchapter. This fund is a continuous carrying account. [2001, c. 693, §3 (AMD); 2001, c. 693, §11 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 693, §3 (AMD). 2001, c. 693, §11 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



12 §1897. Fees

The director may charge reasonable fees for the services provided under this subchapter. Such fees must be used to supervise and manage public facilities for boats. The director may set aside no more than 10% of those fees per year as a reserve fund for repairs and maintenance of those facilities and for marking the waters where in the director's judgment a hazard to boating exists. [1997, c. 678, §13 (NEW).]

When it is essential for public safety, the director may prepare, print and distribute navigation charts and publications and may charge a reasonable fee for them. [1997, c. 678, §13 (NEW).]

When it is in the State's best interest, the director may charge reasonable amounts for the actual costs of providing materials and services associated with the construction and repair of boating facilities. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1898. Leases

The director may lease for a period not exceeding 30 years, on conditions the director determines necessary, parking lots and nearby sites for the purpose of having, constructing and maintaining by the lessees restaurants, gift shops, marinas and the like. The income from such leases must be credited to the fund. [1997, c. 678, §13 (NEW).]

The director may lease from individuals, corporate organizations, political subdivisions and quasi-public organizations land or buildings, or both, for indeterminate periods not to exceed 99 years for the purpose of constructing and maintaining boating facilities. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1899. Grants-in-aid

The director may make grants-in-aid to political subdivisions and others for the acquisition, construction and maintenance of public boating facilities and supporting facilities on terms the director determines necessary. When such a grant-in-aid is made to others, within the boundaries of an organized town, it must be with the concurrence of the municipal officers of that town. [1997, c. 678, §13 (NEW).]

SECTION HISTORY

1997, c. 678, §13 (NEW).



12 §1899-A. Violation of rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §19 (RP).



12 §1899-B. District and Superior Courts have concurrent jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §19 (RP).



12 §1899-C. Illegal acts (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 678, §13 (NEW). 2001, c. 604, §19 (RP).






Subchapter 10: REGULATION OF SWIM AREAS ON INLAND WATERS

12 §1900. Swim areas

1. Definitions. As used in this subchapter, the following terms have the following meanings.

A. "Camping area" means, in addition to the generally accepted interpretations, lakeshore places, picnic and lunch grounds or other premises where tents or recreational vehicles are permitted and licensed under Title 22, section 2495. [2009, c. 312, §1 (NEW).]

B. "Developed swim area" means an area delineated by line buoys in accordance with the aids to navigation system established pursuant to section 1894. [2009, c. 312, §1 (NEW).]

C. "Qualified entity" means a camping area, recreational camp or governmental entity or governmentally sponsored group. [2009, c. 312, §1 (NEW).]

D. "Recreational camp" means day camps, boys and girls camps and family, hunting, fishing and similar camps licensed under Title 22, section 2495. [2009, c. 312, §1 (NEW).]

E. "Swim line" means a line, rope or a series of buoys used to delineate an area of surface water for the purpose of swimming. [2009, c. 312, §1 (NEW).]

F. "Water safety zone" means the area of water within 200 feet of shoreline, whether the shoreline of the mainland or of an island. [2009, c. 312, §1 (NEW).]

[ 2009, c. 312, §1 (NEW) .]

2. Property rights. Nothing in this subchapter may be construed to affect private property rights or the State's ownership rights over inland waters.

[ 2009, c. 312, §1 (NEW) .]

3. Swim area prohibition. A person may not establish or maintain a swim line or a developed swim area without a permit issued under subsection 4.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. Each day a person violates this subsection is a separate violation. [2009, c. 312, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this subchapter within the previous 5-year period commits a Class E crime. [2009, c. 312, §1 (NEW).]

[ 2009, c. 312, §1 (NEW) .]

4. Issuance of permit. The director may issue a permit only to a qualified entity to establish and maintain a developed swim area within the water safety zone designed to provide recreational swimming opportunities for the public.

[ 2009, c. 312, §1 (NEW) .]

5. Fee; expiration. Permits issued under subsection 4 expire 5 years after the date of issuance. The director shall establish by rule a fee for the permits, except that a developed swim area established and operated by the State or a governmental entity or a recreational camp may not be charged a fee and its permit does not expire as long as no alterations to the developed swim area are made after the permit is issued.

[ 2009, c. 312, §1 (NEW) .]

6. Enforcement. A municipally appointed inland harbor master, code enforcement officer or law enforcement officer is primarily responsible for the enforcement of this subchapter.

[ 2009, c. 312, §1 (NEW) .]

7. Rules. The director shall adopt rules to implement and carry out the purposes of this subchapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 312, §1 (NEW) .]

SECTION HISTORY

2009, c. 312, §1 (NEW).












Part 3: INLAND FISH AND GAME

Chapter 301: GENERAL PROVISIONS

12 §1901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 252, (AMD). 1965, c. 275, (AMD). 1965, c. 448, §§1-A (AMD). 1967, c. 404, §3 (AMD). 1969, c. 425, §2 (AMD). 1971, c. 231, §1 (AMD). 1971, c. 267, §1 (AMD). 1971, c. 403, §§1,2 (AMD). 1975, c. 177, (AMD). 1975, c. 516, §§1,2 (AMD). 1975, c. 623, §§7-A,7-B (AMD). 1977, c. 78, §§44-47 (AMD). 1977, c. 503, §4 (AMD). 1977, c. 600, §§1,2 (AMD). 1979, c. 420, §5 (RP).



12 §1901-A. Effective date for game laws (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 170, §§1,2 (NEW). 1971, c. 403, §§3,16 (RP).



12 §1902. Care of walls and fences; closing of gates (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §244 (AMD). 1979, c. 420, §5 (RP).



12 §1903. Lost persons (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §141 (AMD). 1979, c. 420, §5 (RP).



12 §1904. Wild aminals in captivity (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 209, (AMD). 1969, c. 115, §§1,2 (AMD). 1969, c. 528, §1 (AMD). 1971, c. 403, §4 (AMD). 1973, c. 188, (AMD). 1973, c. 271, (AMD). 1975, c. 590, §1 (AMD). 1977, c. 694, §§245,246 (AMD). 1979, c. 420, §5 (RP). 1979, c. 441, §1 (AMD).



12 §1905. Importation of wild birds and animals; consent of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 590, §2 (AMD). 1979, c. 420, §5 (RP).



12 §1906. Endangered species of fish and wildlife (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 10, (NEW). 1971, c. 622, §34 (AMD). 1975, c. 328, §1 (RP).






Chapter 303: COMMISSIONER

12 §1951. Appointment; deputy (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 353, (AMD). 1967, c. 476, §16 (AMD). 1969, c. 504, §21 (AMD). 1975, c. 497, §1 (AMD). 1975, c. 771, §142 (AMD). 1977, c. 78, §48 (AMD). 1977, c. 674, §11 (RPR). 1979, c. 420, §5 (RP).



12 §1952. Duties and office; sale of confiscated arms and ammunition (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 138, §1 (AMD). 1975, c. 497, §2 (AMD). 1977, c. 78, §49 (AMD). 1977, c. 362, §1 (AMD). 1979, c. 420, §5 (RP).



12 §1953. Code of operating procedure of warden service (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §1954. Boundary waters with New Hampshire and Canada (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §1955. Advisory council (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 152, (AMD). 1975, c. 771, §143 (AMD). 1975, c. 772, §2 (AMD). 1977, c. 78, §50 (RPR). 1979, c. 198, §1 (AMD). 1979, c. 255, §1 (RPR). 1979, c. 420, §5 (RP).



12 §1956. Declaration of emergency (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §144 (AMD). 1977, c. 78, §51 (AMD). 1977, c. 694, §247 (RP).



12 §1957. --Advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §248 (RP).



12 §1958. --Annulment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 694, §249 (RP).



12 §1959. Sale of unneeded property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §145 (AMD). 1977, c. 78, §52 (AMD). 1979, c. 420, §5 (RP).



12 §1960. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 208, (AMD). 1965, c. 448, §§1-B,1-C (AMD). 1967, c. 404, §§4,5 (AMD). 1971, c. 166, (AMD). 1971, c. 403, §§4-A-4-C,5 (AMD). 1973, c. 562, §§1,2 (AMD). 1973, c. 690, §1 (AMD). 1977, c. 78, §53 (AMD). 1977, c. 503, §5 (AMD). 1977, c. 694, §250 (RPR). 1979, c. 127, §74 (AMD). 1979, c. 198, §2 (AMD). 1979, c. 420, §5 (RP).



12 §1960-A. --upland game and fur-bearing animals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 231, §2 (NEW). 1971, c. 403, §§6,7 (AMD). 1973, c. 90, §1 (AMD). 1973, c. 280, (AMD). 1973, c. 562, §3 (AMD). 1973, c. 690, §2 (AMD). 1973, c. 739, §2 (AMD). 1977, c. 78, §54 (AMD). 1977, c. 503, §6 (AMD). 1977, c. 694, §251 (RP).



12 §1961. --Continuation of (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 170, (AMD). 1977, c. 78, §55 (AMD). 1977, c. 221, (AMD). 1977, c. 694, §§252,253 (AMD). 1979, c. 420, §5 (RP).



12 §1961-A. Filing of regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 690, §3 (NEW). 1977, c. 694, §254 (RPR). 1979, c. 420, §5 (RP).



12 §1962. Defacement of notices (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §1 (AMD). 1977, c. 78, §56 (AMD). 1979, c. 420, §5 (RP).



12 §1963. Biennial revision of fish and game laws (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §57 (AMD). 1979, c. 420, §5 (RP).



12 §1964. Copies of laws to town clerks and agents (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §1965. Sale of other publications (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 101, (NEW). 1971, c. 403, §8 (AMD). 1973, c. 23, (AMD). 1979, c. 420, §5 (RP).



12 §1965-A. Commissioner or agent may establish a line of demarcation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §6 (NEW). 1979, c. 420, §5 (RP).



12 §1966. Availablity of financial statement (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1977, c. 39, §7 (NEW). 1979, c. 420, §5 (RP).






Chapter 304: SNOWMOBILES

12 §1971. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §1 (AMD). 1973, c. 613, §1 (AMD). 1979, c. 420, §5 (RP).



12 §1972. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 163, §2 (AMD). 1971, c. 356, §§2-4 (AMD). 1973, c. 613, §§2,3,4 (AMD). 1973, c. 788, §45 (AMD). 1975, c. 590, §§3,4 (AMD). 1975, c. 772, §§3,4 (AMD). 1977, c. 503, §7 (AMD). 1977, c. 698, §1 (AMD). 1979, c. 420, §5 (RP).



12 §1973. Form (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §5 (AMD). 1979, c. 420, §5 (RP).



12 §1974. Numbers permanent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1979, c. 52, (AMD). 1979, c. 420, §5 (RP).



12 §1975. Vehicles exempt from registration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §6 (AMD). 1973, c. 613, §5 (AMD). 1975, c. 525, §1 (RPR). 1979, c. 420, §5 (RP).



12 §1976. Dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §§7-9 (AMD). 1973, c. 613, §6 (AMD). 1979, c. 420, §5 (RP).



12 §1977. Authority under registration (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §§9-A,10,11 (AMD). 1971, c. 622, §§34-A,34-B (AMD). 1973, c. 613, §§7-9 (AMD). 1973, c. 625, §§68,69 (AMD). 1975, c. 525, §2 (RPR). 1979, c. 201, §§1-3 (AMD). 1979, c. 420, §5 (RP).



12 §1978. Operation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 142, (AMD). 1971, c. 356, §§12,13 (AMD). 1971, c. 544, §§30,31 (AMD). 1973, c. 613, §§10-15 (AMD). 1973, c. 739, §3 (AMD). 1975, c. 525, §3 (AMD). 1977, c. 564, §52 (AMD). 1979, c. 420, §5 (RP).



12 §1979. Regulatory authority (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §14 (AMD). 1973, c. 613, §§16,17 (AMD). 1977, c. 694, §255 (RP).



12 §1980. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §15 (AMD). 1973, c. 613, §18 (AMD). 1973, c. 739, §4 (AMD). 1975, c. 525, §4 (RPR). 1979, c. 420, §5 (RP).



12 §1981. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1975, c. 525, §5 (RPR). 1979, c. 420, §5 (RP).



12 §1982. Accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 356, §§15-A,16 (AMD). 1973, c. 613, §19 (AMD). 1979, c. 420, §5 (RP).



12 §1983. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1979, c. 420, §5 (RP).



12 §1984. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1971, c. 85, §2 (AMD). 1973, c. 613, §20 (RPR). 1975, c. 525, §6 (RPR). 1979, c. 420, §5 (RP).



12 §1985. Public utility exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 414, §1 (NEW). 1979, c. 420, §5 (RP).






Chapter 304-A: AIRMOBILES

12 §1990. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).



12 §1991. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).



12 §1992. Prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1973, c. 625, §71 (AMD). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).



12 §1993. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).



12 §1994. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).



12 §1995. Committee to study airmobiles (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 238, (NEW). 1973, c. 625, §72 (AMD). 1979, c. 238, §§1,9 (RP). 1979, c. 420, §5 (RP).






Chapter 305: WARDENS

12 §2001. Appointment; powers and duties; service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§1-D,2 (AMD). 1967, c. 259, (AMD). 1967, c. 404, §§7,8 (AMD). 1967, c. 544, §23 (AMD). 1969, c. 590, §12 (AMD). 1971, c. 403, §9 (AMD). 1973, c. 739, §5 (AMD). 1973, c. 788, §46 (AMD). 1975, c. 516, §3 (AMD). 1975, c. 594, §5 (AMD). 1975, c. 770, §66 (AMD). 1977, c. 78, §58 (AMD). 1979, c. 420, §5 (RP).



12 §2002. Role as state fire wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2003. Officials with powers of wardens; other offices forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §59 (AMD). 1979, c. 420, §5 (RP).



12 §2004. Acceptance of personal recognizances (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §9 (AMD). 1971, c. 622, §35 (AMD). 1977, c. 78, §60 (AMD). 1979, c. 420, §5 (RP).






Chapter 307: GUIDES

12 §2051. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 241, §1 (RP).



12 §2052. Junior Maine guides and trip leaders; curriculum board (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §3 (AMD). 1969, c. 433, §11 (AMD). 1971, c. 598, §11 (AMD). 1977, c. 503, §8 (AMD). 1979, c. 151, §1 (RPR). 1979, c. 420, §5 (RP).



12 §2053. Application for licenses, fees, classification, revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §4 (AMD). 1967, c. 310, §§1-3 (AMD). 1967, c. 512, §§1-3 (AMD). 1967, c. 529, §1 (AMD). 1969, c. 198, (AMD). 1969, c. 241, §2 (RPR). 1969, c. 524, (AMD). 1971, c. 409, §3 (AMD). 1975, c. 575, §3 (AMD). 1975, c. 590, §5 (AMD). 1977, c. 694, §256 (AMD). 1979, c. 394, (AMD). 1979, c. 420, §5 (RP). 1979, c. 518, §§1,2 (AMD).



12 §2054. Trip leaders' permits (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §56 (NEW). 1971, c. 266, §§1,2 (AMD). 1979, c. 151, §2 (RPR). 1979, c. 420, §5 (RP).






Chapter 308: WATERCRAFT REGISTRATION AND SAFETY

Subchapter 1: GENERAL PROVISIONS

12 §2061. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1977, c. 503, §§8-A (AMD). 1979, c. 238, §§2-4,9 (AMD). 1979, c. 420, §5 (RP). 1979, c. 518, §3 (AMD).



12 §2062. Local regulation prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2063. Disposition of revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 127, §75 (AMD). 1979, c. 420, §5 (RP).



12 §2064. Certificate of the commissioner admissible in evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2065. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2066. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).






Subchapter 2: CONDITIONS AND RESTRICTIONS

12 §2067. Division of Watercraft Registration and Safety (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1977, c. 694, §257 (AMD). 1979, c. 238, §§5,9 (AMD). 1979, c. 420, §5 (RP).



12 §2068. Regulations; force of law; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1977, c. 694, §258 (RP).



12 §2069. Certificate required; display of numbers and validation stickers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 238, §§6,9 (AMD). 1979, c. 420, §5 (RP).



12 §2070. Application and issuance; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1975, c. 772, §5 (AMD). 1977, c. 564, §53 (AMD). 1979, c. 53, (AMD). 1979, c. 420, §5 (RP).



12 §2071. Notice of destruction, abandonment, removal, transfer of ownership, change of address (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2072. Motorboats carrying passengers for hire (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1977, c. 694, §259 (AMD). 1979, c. 420, §5 (RP).



12 §2073. Operation of watercraft (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 238, §§7-9 (AMD). 1979, c. 420, §5 (RP).



12 §2074. Safety equipment and regattas (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2075. Accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2076. Restrictions on power boats; Portage Lake and Quimby Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2077. --Jerry Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2078. -- Ox Brook Lakes (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2079. -- Nesowadnehunk (Sourdnahunk) Lake (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2080. -- Eagle Lake, Jordan Pond and Long Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2081. -- Snow's Pond; use of power boats (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2082. -- Long Pond, Oxford County (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2083. -- Lily Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 734, §1 (NEW). 1975, c. 623, §8 (AMD). 1979, c. 420, §5 (RP).



12 §2084. -- Nokomis Pond (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 78, (NEW). 1979, c. 420, §5 (RP).






Subchapter 3: COMMERCIAL WHITEWATER OUTFITTERS

12 §2085. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP). 1979, c. 518, §4 (NEW).



12 §2086. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP). 1979, c. 518, §4 (NEW).



12 §2087. Safety equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP). 1979, c. 518, §4 (NEW).



12 §2088. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP). 1979, c. 518, §4 (NEW).









Chapter 309: SANCTUARIES

12 §2101. Designation of preserves and sanctuaries (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 191, (AMD). 1965, c. 448, §§5-7 (AMD). 1967, c. 111, (AMD). 1967, c. 126, (AMD). 1967, c. 404, §10 (AMD). 1967, c. 544, §24 (AMD). 1969, c. 89, (AMD). 1969, c. 104, §§1-3 (AMD). 1969, c. 358, (AMD). 1969, c. 425, §§3-31 (AMD). 1971, c. 85, §§3-8 (AMD). 1973, c. 77, (AMD). 1973, c. 134, (AMD). 1973, c. 171, §§1,2 (AMD). 1973, c. 336, (AMD). 1975, c. 213, (AMD). 1975, c. 516, §§4,5 (AMD). 1977, c. 78, §61 (AMD). 1977, c. 104, (AMD). 1977, c. 503, §9 (AMD). 1979, c. 420, §5 (RP).



12 §2102. Commissioner may create temporary game sanctuaries (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §32 (AMD). 1979, c. 420, §5 (RP).



12 §2103. Game farms (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §11 (AMD). 1979, c. 420, §5 (RP).



12 §2104. Assent to federal laws; wildlife restoration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2105. -- Fish restoration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2106. Waters for fish culture; transportation of live game; breeders; scientific purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §12 (AMD). 1973, c. 76, (AMD). 1975, c. 590, §6 (AMD). 1977, c. 694, §§260,261 (AMD). 1979, c. 420, §5 (RP). 1979, c. 441, §§2,3 (AMD).



12 §2107. Hunting or possessing firearms restricted (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §33 (AMD). 1975, c. 516, §§5-A (AMD). 1977, c. 78, §62 (AMD). 1979, c. 420, §5 (RP).



12 §2108. Designation of spawning beds (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 581, §1 (NEW). 1977, c. 694, §262 (RPR). 1979, c. 420, §5 (RP).






Chapter 311: HATCHERIES, SCREENS AND GAME MANAGEMENT AREAS

12 §2151. Acquisition of land; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §10 (AMD). 1975, c. 431, §2 (AMD). 1979, c. 420, §5 (RP).



12 §2152. Federal fish culture recognized (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2153. Authority of commissioner over screens (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 503, §10 (AMD). 1979, c. 420, §5 (RP).



12 §2154. Classification of game management areas (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §8 (AMD). 1965, c. 513, §23 (AMD). 1967, c. 544, §25 (AMD). 1971, c. 403, §11 (AMD). 1973, c. 51, (AMD). 1973, c. 739, §§5-A (AMD). 1975, c. 516, §§5-B (AMD). 1979, c. 420, §5 (RP).



12 §2154-A. State-owned wildlife management areas (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §34 (NEW). 1973, c. 562, §4 (AMD). 1977, c. 503, §11 (AMD). 1979, c. 420, §5 (RP).



12 §2155. Use of wildlife management areas (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §12 (AMD). 1971, c. 568, (AMD). 1973, c. 562, §5 (AMD). 1975, c. 516, §§5-C,5-D (AMD). 1977, c. 694, §263 (RPR). 1979, c. 420, §5 (RP).






Chapter 313: FISHWAYS AND DAMS

12 §2201. Construction and repair of fishways; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 386, §§1,2 (AMD). 1977, c. 694, §264 (AMD). 1979, c. 420, §5 (RP).



12 §2202. Tampering with, injuring or destroying fishways (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §9 (AMD). 1979, c. 420, §5 (RP).



12 §2203. Notice to commissioner of building of dam (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2204. Tampering with, injuring or destroying dams (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§8-A (AMD). 1971, c. 85, §10 (AMD). 1979, c. 420, §5 (RP).



12 §2205. Bulldozing of rivers, streams and brooks (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §11 (AMD). 1971, c. 545, §4 (RPR). 1971, c. 622, §36 (RPR). 1975, c. 516, §6 (RP).



Subchapter 2: ALTERATION OF RIVERS, STREAMS AND BROOKS

12 §2206. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1975, c. 388, §1 (AMD). 1979, c. 420, §5 (RP).



12 §2207. Permits; standards (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2208. Hearings; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1977, c. 694, §265 (RPR). 1979, c. 420, §5 (RP).



12 §2209. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1977, c. 694, §266 (AMD). 1979, c. 420, §5 (RP).



12 §2210. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1975, c. 388, §2 (AMD). 1979, c. 420, §5 (RP).



12 §2211. Injunction; restoration (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2212. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 786, §1 (NEW). 1975, c. 516, §7 (AMD). 1975, c. 623, §9 (AMD). 1979, c. 420, §5 (RP).









Chapter 315: CAMPS

12 §2251. Food restrictions; fish (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 503, §12 (RP).



12 §2252. -- Game (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 503, §12 (RP).



12 §2253. Seasonal use only (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 226, §61 (AMD). 1965, c. 425, §§5-H (AMD). 1971, c. 85, §12 (AMD). 1971, c. 97, §6 (RP). 1971, c. 544, §§32,33 (RP).



12 §2254. Regulation and definition of sporting camps (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §9 (AMD). 1967, c. 255, (AMD). 1971, c. 85, §13 (AMD). 1973, c. 281, (AMD). 1973, c. 562, §6 (RP).



12 §2255. Fishing license for children's camps (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §10 (AMD). 1975, c. 590, §7 (AMD). 1977, c. 78, §63 (AMD). 1979, c. 420, §5 (RP).






Chapter 317: LICENSES GENERALLY

12 §2301. Free licenses and permits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §11 (AMD). 1967, c. 146, (AMD). 1967, c. 404, §13 (AMD). 1967, c. 494, §§12-A (AMD). 1967, c. 544, §26 (AMD). 1969, c. 338, (AMD). 1971, c. 122, (AMD). 1971, c. 409, §§5,7 (RP). 1971, c. 622, §37 (AMD).



12 §2302. Revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §12 (AMD). 1969, c. 86, §§1,2 (AMD). 1969, c. 425, §35 (AMD). 1971, c. 231, §3 (AMD). 1971, c. 403, §13 (AMD). 1971, c. 622, §38 (AMD). 1973, c. 562, §8 (AMD). 1975, c. 516, §§8-10 (AMD). 1977, c. 78, §§64-68 (AMD). 1977, c. 694, §267 (AMD). 1979, c. 420, §5 (RP).



12 §2303. Expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §69 (AMD). 1979, c. 420, §5 (RP).



12 §2304. Information on licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 562, §§8-A (NEW). 1979, c. 420, §5 (RP).






Chapter 319: HUNTING AND TRAPPING

Subchapter 1: GENERAL PROVISIONS

12 §2351. Traps visited every 24 hours; consent of owner; populated areas (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §§14,15 (AMD). 1979, c. 160, (RPR). 1979, c. 420, §5 (RP).



12 §2352. Migratory birds; open season on partridge, woodcock and pheasants (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 148, (AMD). 1967, c. 404, §14 (AMD). 1969, c. 29, (AMD). 1969, c. 240, (AMD). 1971, c. 71, §§1,2 (AMD). 1971, c. 231, §4 (AMD). 1973, c. 690, §4 (AMD). 1977, c. 78, §70 (AMD). 1977, c. 503, §13 (AMD). 1977, c. 694, §268 (AMD). 1979, c. 420, §5 (RP).



12 §2353. Closed time on deer in certain counties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§12-A,12-B (AMD). 1967, c. 192, §1 (AMD). 1967, c. 500, (AMD). 1969, c. 36, (AMD). 1969, c. 425, §36 (AMD). 1971, c. 85, §14 (AMD). 1971, c. 392, §1 (AMD). 1971, c. 403, §§16,17 (AMD). 1971, c. 560, (AMD). 1973, c. 208, §1 (AMD). 1977, c. 43, (AMD). 1979, c. 203, §§1,2 (AMD). 1979, c. 420, §5 (RP).



12 §2353-A. Extended deer and bird hunting season (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 138, §2 (NEW). 1979, c. 420, §5 (RP).



12 §2353-B. Closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 150, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2354. Crop and orchard damage (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §37 (AMD). 1971, c. 231, §5 (AMD). 1973, c. 63, (AMD). 1973, c. 562, §§9-A,9-B (AMD). 1975, c. 3, (AMD). 1977, c. 364, (AMD). 1977, c. 503, §14 (AMD). 1979, c. 420, §5 (RP).



12 §2355. Registration and transportation of deer and bear (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§13,14 (AMD). 1967, c. 404, §15 (AMD). 1969, c. 425, §38 (AMD). 1971, c. 403, §§18,19 (AMD). 1973, c. 562, §§10,11 (AMD). 1975, c. 129, (AMD). 1975, c. 590, §8 (AMD). 1977, c. 78, §71 (AMD). 1977, c. 503, §15 (AMD). 1979, c. 237, §§1,4 (AMD). 1979, c. 352, (AMD). 1979, c. 420, §5 (RP). 1979, c. 663, §64 (RP).



12 §2355-A. Closed time on bear (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 274, (NEW). 1967, c. 404, §16 (AMD). 1969, c. 289, §1 (AMD). 1971, c. 403, §20 (AMD). 1971, c. 622, §39 (AMD). 1973, c. 257, §§1,2 (AMD). 1975, c. 266, §1 (AMD). 1975, c. 770, §67 (AMD). 1979, c. 420, §5 (RP).



12 §2355-B. Bag limit on bears (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 289, §2 (NEW). 1969, c. 528, §2 (AMD). 1979, c. 420, §5 (RP).



12 §2355-C. Registration of bear (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 289, §3 (NEW). 1975, c. 516, §11 (AMD). 1979, c. 237, §§2,4 (RP). 1979, c. 420, §5 (RP).



12 §2355-D. Hunting bear with dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 181, (NEW). 1975, c. 266, §2 (AMD). 1979, c. 420, §5 (RP).



12 §2355-E. Hunting bear near dumps prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 503, §§15-A (NEW). 1979, c. 420, §5 (RP).



12 §2355-F. Moose season (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 56, (NEW). 1979, c. 420, §5 (RP).



12 §2356. Closed time on wild hares and rabbits; transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 20, (AMD). 1967, c. 119, (AMD). 1967, c. 238, (AMD). 1967, c. 404, §§17,18 (AMD). 1969, c. 1, (AMD). 1969, c. 112, (AMD). 1969, c. 590, §13 (AMD). 1971, c. 231, §6 (RP).



12 §2357. Closed time on gray squirrels; bag limit (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 62, (AMD). 1971, c. 231, §6 (RP).



12 §2358. Hunting and trapping season (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 5, (AMD). 1965, c. 28, (AMD). 1965, c. 164, (AMD). 1965, c. 448, §15 (AMD). 1965, c. 513, §24 (AMD). 1967, c. 1, (AMD). 1967, c. 38, (AMD). 1967, c. 109, (AMD). 1967, c. 145, (AMD). 1967, c. 363, (AMD). 1967, c. 404, §§19-23 (AMD). 1967, c. 544, §27 (AMD). 1969, c. 216, §§1,2 (AMD). 1969, c. 251, (AMD). 1969, c. 277, (AMD). 1969, c. 281, (AMD). 1969, c. 425, §§39-41 (AMD). 1971, c. 169, (AMD). 1971, c. 204, §§1,2 (AMD). 1971, c. 231, §7 (RPR). 1971, c. 257, (AMD). 1977, c. 78, §72 (AMD). 1979, c. 420, §5 (RP).



12 §2359. Raccoons (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 231, §8 (RP).



12 §2360. Special open season on beaver; taking or transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 146, (AMD). 1967, c. 322, (AMD). 1969, c. 46, (AMD). 1969, c. 255, (AMD). 1971, c. 141, (AMD). 1971, c. 231, §8 (RP). 1971, c. 622, §40 (RP).



12 §2361. Digging out foxes and skunks (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §42 (AMD). 1971, c. 231, §8 (RP).



12 §2362. Hunting mink and otter (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 199, §1 (NEW). 1967, c. 254, (NEW). 1967, c. 544, §28 (RP). 1969, c. 179, §1 (AMD). 1971, c. 231, §8 (RP).



12 §2363. Hunting of mink and otter by Indians (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §29 (NEW). 1969, c. 425, §43 (AMD). 1971, c. 231, §8 (RP).



12 §2364. Hunting mink (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 179, §2 (NEW). 1971, c. 231, §8 (RP).






Subchapter 2: LICENSES

12 §2401. Hunting; residents and nonresidents; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 428, §§1-5 (AMD). 1965, c. 448, §16 (AMD). 1965, c. 513, §25 (AMD). 1967, c. 404, §§24-26 (AMD). 1967, c. 529, §§2,3 (AMD). 1969, c. 174, §§1-3 (AMD). 1969, c. 276, §§1-4 (AMD). 1971, c. 409, §1 (RPR). 1973, c. 16, §§1,2 (AMD). 1973, c. 276, (AMD). 1973, c. 562, §12 (AMD). 1973, c. 739, §6 (AMD). 1975, c. 516, §§12 TO 13-A (AMD). 1975, c. 590, §9 (AMD). 1975, c. 623, §§8-A,8-B (AMD). 1975, c. 772, §6 (AMD). 1977, c. 503, §§15-B (AMD). 1977, c. 600, §3 (AMD). 1979, c. 420, §5 (RP).



12 §2401-A. Certificate of competency required for certain minors (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 52, (NEW). 1979, c. 420, §5 (RP).



12 §2401-B. Fishing; residents and nonresidents; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 409, §2 (NEW). 1971, c. 471, §§1,2 (AMD). 1971, c. 622, §41 (AMD). 1973, c. 66, §1 (AMD). 1973, c. 69, (AMD). 1973, c. 92, (AMD). 1973, c. 244, (AMD). 1973, c. 259, (AMD). 1973, c. 562, §§13-16 (AMD). 1973, c. 625, §§74-76 (AMD). 1975, c. 97, §1 (AMD). 1975, c. 351, §§1,2 (AMD). 1975, c. 590, §§10,11 (AMD). 1975, c. 623, §§8-B-1,8-C (AMD). 1975, c. 772, §7 (AMD). 1977, c. 78, §§73,74 (AMD). 1977, c. 119, (AMD). 1977, c. 132, (AMD). 1977, c. 167, (AMD). 1977, c. 182, (AMD). 1977, c. 206, (AMD). 1977, c. 336, (AMD). 1977, c. 366, (AMD). 1977, c. 503, §§16,17,17-A (AMD). 1977, c. 600, §4 (AMD). 1979, c. 420, §5 (RP).



12 §2402. Trapping; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 231, §9 (RPR). 1971, c. 403, §§21-25 (AMD). 1971, c. 622, §42 (AMD). 1973, c. 90, §2 (AMD). 1973, c. 562, §§17-19 (AMD). 1973, c. 625, §77 (AMD). 1973, c. 739, §§7,8 (AMD). 1975, c. 147, §1 (AMD). 1975, c. 327, §§1,2 (AMD). 1975, c. 516, §14 (AMD). 1975, c. 590, §12 (AMD). 1975, c. 772, §§8,9 (AMD). 1979, c. 420, §5 (RP).



12 §2403. Issuance of license to persons convicted of certain offenses prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 81, (NEW). 1975, c. 147, §2 (NEW). 1975, c. 770, §68 (RP). 1979, c. 420, §5 (RP).



12 §2404. Molesting traps (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 305, (NEW). 1979, c. 339, (AMD). 1979, c. 420, §5 (RP).



12 §2405. Trap restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 770, §69 (NEW). 1979, c. 420, §5 (RP).






Subchapter 3: PROHIBITED ACTS

12 §2451. Snares; swivel guns; poisons; labels; bear traps enclosed (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §17 (AMD). 1969, c. 425, §44 (AMD). 1971, c. 231, §10 (AMD). 1971, c. 403, §§26,27 (AMD). 1973, c. 562, §20 (AMD). 1977, c. 503, §18 (AMD). 1979, c. 420, §5 (RP).



12 §2452. Use of posions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §45 (AMD). 1973, c. 739, §9 (RPR). 1977, c. 503, §19 (RP).



12 §2453. Use of liquors or drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §46 (AMD). 1971, c. 85, §15 (AMD). 1979, c. 420, §5 (RP).



12 §2454. Hunting on Sunday (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §47 (AMD). 1975, c. 516, §15 (AMD). 1979, c. 420, §5 (RP).



12 §2455. Night hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §18 (AMD). 1969, c. 167, (AMD). 1971, c. 85, §16 (AMD). 1971, c. 267, §2 (AMD). 1971, c. 622, §§43,44 (AMD). 1973, c. 562, §21 (AMD). 1973, c. 625, §78 (AMD). 1975, c. 262, (AMD). 1975, c. 516, §§16,17 (AMD). 1977, c. 78, §§75,76 (AMD). 1977, c. 503, §20 (AMD). 1979, c. 420, §5 (RP).



12 §2455-A. Hunting from public ways (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 259, §§1,2 (NEW). 1973, c. 99, (AMD). 1979, c. 420, §5 (RP).



12 §2456. Hunting from vehicles, aircraft, boats and snowmobiles (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §19 (AMD). 1967, c. 36, (AMD). 1971, c. 300, §1 (RPR). 1975, c. 516, §18 (AMD). 1975, c. 772, §10 (AMD). 1979, c. 239, (AMD). 1979, c. 420, §5 (RP).



12 §2456-A. Use of helicopter for transporting fishermen (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 503, §21 (NEW). 1979, c. 420, §5 (RP).



12 §2457. Hunting from railways (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2458. Silencers; automatics; capacity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §28 (AMD). 1971, c. 622, §45 (AMD). 1973, c. 184, (AMD). 1973, c. 335, (AMD). 1973, c. 562, §§22,23 (AMD). 1979, c. 420, §5 (RP).



12 §2458-A. Hunting deer with certain weapons (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 193, (NEW). 1979, c. 420, §5 (RP).



12 §2459. Nets, traps, crossbow, snares and guns larger than 10-gauge (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 562, §24 (AMD). 1979, c. 420, §5 (RP).



12 §2460. Pole traps (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §17 (AMD). 1979, c. 420, §5 (RP).



12 §2461. Decoys and blinds in Merrymeeting Bay; speed of powerboats (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2462. Driving deer (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 278, §§1,2 (AMD). 1979, c. 420, §5 (RP).



12 §2463. Use of airplane (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §27 (AMD). 1969, c. 425, §48 (AMD). 1971, c. 300, §2 (RP).



12 §2464. Use of dogs, lights, snares and traps (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2465. Use of artificial lights for lighting game (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §20 (AMD). 1969, c. 28, (AMD). 1971, c. 564, (AMD). 1979, c. 420, §5 (RP).



12 §2466. Wild birds protected; definition of game birds and migratory birds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 76, (AMD). 1971, c. 231, §11 (AMD). 1973, c. 562, §§25,26 (AMD). 1975, c. 516, §19 (AMD). 1977, c. 78, §§77,78 (AMD). 1977, c. 503, §22 (AMD). 1979, c. 420, §5 (RP).



12 §2466-A. Shooting at or near wildfowl decoys (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 175, (NEW). 1971, c. 42, (AMD). 1979, c. 420, §5 (RP).



12 §2466-B. Protection of raptors; falconry (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 240, (NEW). 1975, c. 590, §13 (AMD). 1977, c. 78, §79 (AMD). 1977, c. 694, §269 (AMD). 1979, c. 420, §5 (RP).



12 §2467. Moose and caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2468. Hunter orange clothing (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 405, (NEW). 1969, c. 226, (RPR). 1971, c. 242, (AMD). 1973, c. 30, (RPR). 1977, c. 61, (RPR). 1979, c. 420, §5 (RP).



12 §2469. Discharge of firearm near dwelling (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 772, §11 (NEW). 1979, c. 420, §5 (RP).



12 §2470. Municipal ordinances prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 362, §2 (NEW). 1979, c. 420, §5 (RP).









Chapter 320: COMMERCIAL SHOOTING AREAS

12 §2471. Licenses; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1971, c. 403, §29 (AMD). 1975, c. 590, §14 (AMD). 1977, c. 694, §270 (AMD). 1979, c. 420, §5 (RP).



12 §2472. Boundaries (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1971, c. 403, §30 (AMD). 1979, c. 420, §5 (RP).



12 §2473. Birds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1971, c. 403, §31 (AMD). 1979, c. 420, §5 (RP).



12 §2474. Hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1975, c. 590, §15 (AMD). 1979, c. 420, §5 (RP).



12 §2475. Hunting season (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2476. Duties of operator (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2477. Guides (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1971, c. 403, §32 (RP).



12 §2478. Schedule of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2479. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1977, c. 694, §271 (RP).



12 §2480. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2481. Bond (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §1 (NEW). 1971, c. 403, §33 (RP).






Chapter 321: BOW AND ARROW HUNTING

12 §2501. Seasons (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 53, §1 (AMD). 1967, c. 192, §2 (AMD). 1967, c. 404, §§28,28A (AMD). 1969, c. 425, §49 (AMD). 1971, c. 392, §§2,3 (AMD). 1971, c. 622, §§45-A (AMD). 1973, c. 208, §§2,3 (AMD). 1977, c. 452, (RPR). 1979, c. 420, §5 (RP).



12 §2502. License; tags (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 428, §6 (AMD). 1967, c. 192, §3 (AMD). 1967, c. 404, §§29,30 (AMD). 1971, c. 392, §4 (AMD). 1971, c. 409, §4 (AMD). 1971, c. 622, §46 (AMD). 1973, c. 208, §4 (AMD). 1975, c. 590, §16 (AMD). 1977, c. 452, (RPR). 1979, c. 204, (AMD). 1979, c. 420, §5 (RP).



12 §2503. Equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2504. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §80 (AMD). 1979, c. 420, §5 (RP).



12 §2505. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).






Chapter 323: FISHING REGULATIONS

Subchapter 1: GENERAL PROVISIONS

12 §2551. Closing certain areas to fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§20-A (AMD). 1969, c. 32, (AMD). 1969, c. 425, §58 (AMD). 1969, c. 590, §14 (AMD). 1977, c. 150, §2 (AMD). 1979, c. 420, §5 (RP).



12 §2552. Open season (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §31 (AMD). 1969, c. 105, (AMD). 1971, c. 403, §34 (AMD). 1973, c. 297, §§1,2 (AMD). 1973, c. 739, §10 (AMD). 1975, c. 314, (AMD). 1975, c. 401, §§1-5 (AMD). 1975, c. 772, §§12,13 (AMD). 1977, c. 269, §§1-5 (AMD). 1979, c. 127, §76 (AMD). 1979, c. 420, §5 (RP).



12 §2553. Size, weight and number (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 192, §§1-3 (AMD). 1965, c. 448, §21 (AMD). 1967, c. 142, (AMD). 1967, c. 330, (AMD). 1969, c. 39, (AMD). 1969, c. 169, (AMD). 1969, c. 317, §§1,2 (AMD). 1971, c. 4, (AMD). 1971, c. 143, §§1,2 (AMD). 1971, c. 403, §§35,36 (AMD). 1973, c. 13, (AMD). 1975, c. 401, §6 (AMD). 1975, c. 516, §20 (AMD). 1975, c. 772, §§14-16 (AMD). 1979, c. 420, §5 (RP).



12 §2553-A. Fly fishing in Kennebec River (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 346, (NEW). 1975, c. 772, §17 (RP). 1977, c. 283, (NEW). 1979, c. 420, §5 (RP).



12 §2553-B. One-day bass tournaments (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 387, (NEW). 1979, c. 264, §§1,2 (AMD). 1979, c. 420, §5 (RP).



12 §2554. Daily limit and live fish as bait in certain waters (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 403, §37 (AMD). 1979, c. 420, §5 (RP).



12 §2554-A. Boundary waters between Maine and New Brunswick (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 246, (NEW). 1967, c. 404, §§31-A (NEW). 1967, c. 544, §30 (RP). 1979, c. 420, §5 (RP).



12 §2554-B. -- Long Pond, Belgrade Lakes (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §31 (NEW). 1975, c. 772, §18 (RP).



12 §2555. Ponds (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §22 (AMD). 1979, c. 420, §5 (RP).



12 §2556. Transportation regulated (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 590, §17 (AMD). 1977, c. 78, §81 (AMD). 1977, c. 503, §23 (RP).



12 §2557. Private ponds and the cultivation of useful fish by individuals (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §23 (RPR). 1967, c. 494, §13 (AMD). 1971, c. 85, §18 (AMD). 1971, c. 130, (RPR). 1971, c. 622, §47 (AMD). 1979, c. 420, §5 (RP).



12 §2557-A. Free access to waters stocked by State (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 104, (NEW). 1973, c. 562, §§28-A (RP).



12 §2557-B. Great ponds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 530, §1 (NEW). 1979, c. 420, §5 (RP).



12 §2558. Live bait; dealers licensed (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§23-A-24 (AMD). 1969, c. 425, §50 (AMD). 1975, c. 590, §18 (AMD). 1975, c. 772, §19 (AMD). 1979, c. 420, §5 (RP).



12 §2558-A. Live smelts for bait; dealers licensed (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 245, (NEW). 1975, c. 516, §§20-A,20-B (AMD). 1975, c. 590, §19 (AMD). 1979, c. 420, §5 (RP).



12 §2559. Concurrent jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 516, §20-C (AMD). 1975, c. 623, §§9-A,9-B (AMD). 1977, c. 78, §82 (AMD). 1979, c. 420, §5 (RP).



12 §2560. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §25 (AMD). 1967, c. 181, (AMD). 1971, c. 85, §19 (AMD). 1979, c. 420, §5 (RP).






Subchapter 2: LICENSES

12 §2601. Fees; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 428, §§7-9 (AMD). 1965, c. 448, §§25-A (AMD). 1967, c. 404, §§32-36 (AMD). 1967, c. 495, (AMD). 1967, c. 529, §§4-6 (AMD). 1969, c. 168, (AMD). 1969, c. 228, (AMD). 1969, c. 276, §§5-7 (AMD). 1971, c. 409, §§6,7 (RP).



12 §2602. Duplicates; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 425, §51 (AMD). 1977, c. 78, §83 (AMD). 1977, c. 503, §24 (RP). 1977, c. 564, §54 (RP).






Subchapter 3: ICE FISHING

12 §2651. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §26 (AMD). 1969, c. 317, §3 (AMD). 1971, c. 5, (AMD). 1979, c. 420, §5 (RP).



12 §2652. Reclaimed waters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §37 (AMD). 1971, c. 403, §38 (RP).



12 §2653. Shacks to be removed; name of owner to be affixed (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §38 (AMD). 1979, c. 420, §5 (RP).






Subchapter 4: MISCELLANEOUS SPECIES

12 §2701. Eels, suckers, hornpouts, yellow perch, alewives; permits (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §27 (AMD). 1967, c. 52, (AMD). 1971, c. 403, §39 (AMD). 1975, c. 590, §§19-A (AMD). 1977, c. 17, (AMD). 1977, c. 503, §25 (AMD). 1979, c. 127, §77 (AMD). 1979, c. 420, §5 (RP).



12 §2702. Hellgramites (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2703. Pickerel; daily limit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2704. Smelts; daily limit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2705. Salmon eggs for bait (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 191, §1 (NEW). 1979, c. 420, §5 (RP).






Subchapter 5: PROHIBITED ACTS

12 §2751. Sale of certain fish (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§27-A,28 (AMD). 1967, c. 404, §39 (AMD). 1969, c. 425, §§52-54 (AMD). 1971, c. 85, §20 (AMD). 1975, c. 590, §20 (AMD). 1979, c. 420, §5 (RP).



12 §2751-A. Importing fish (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §29 (NEW). 1971, c. 70, (AMD). 1971, c. 85, §21 (AMD). 1973, c. 562, §27 (RPR). 1977, c. 191, §2 (AMD). 1977, c. 503, §26 (AMD). 1977, c. 694, §272 (AMD). 1979, c. 420, §5 (RP).



12 §2752. Certain implements and devices prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §§30,31 (AMD). 1967, c. 404, §40 (AMD). 1971, c. 85, §§22,23 (AMD). 1971, c. 403, §40 (AMD). 1979, c. 420, §5 (RP).



12 §2753. Implements and devices in Washington County waters (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 343, (AMD). 1979, c. 420, §5 (RP).



12 §2754. Use and possession of gill nets in inland waters (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §24 (AMD). 1979, c. 420, §5 (RP).



12 §2755. Stocking of lakes and streams without consent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §25 (AMD). 1979, c. 420, §5 (RP).



12 §2756. Advance baiting (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §32 (AMD). 1971, c. 85, §26 (AMD). 1979, c. 420, §5 (RP).



12 §2757. Municipal ordinances prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 362, §3 (NEW). 1979, c. 420, §5 (RP).









Chapter 325: TRANSPORTATION AND SALE OF GAME

12 §2801. Sale of deer or parts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 85, §27 (AMD). 1971, c. 231, §12 (AMD). 1975, c. 516, §21 (AMD). 1977, c. 78, §84 (AMD). 1979, c. 237, §§3,4 (AMD). 1979, c. 420, §5 (RP).



12 §2802. Transportation of game; license (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 231, §§13,14 (AMD). 1977, c. 78, §§85,86 (AMD). 1979, c. 420, §5 (RP).



12 §2803. Use of aircraft (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §33 (AMD). 1971, c. 82, (RP).






Chapter 327: WILDLIFE BREEDING

12 §2851. Breeder's license (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 404, §41 (AMD). 1971, c. 403, §§41,42 (AMD). 1975, c. 516, §22 (AMD). 1975, c. 590, §§21,22 (AMD). 1979, c. 420, §5 (RP). 1979, c. 441, §4 (RPR).






Chapter 329: BOUNTIES

12 §2901. Bobcat (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §34 (AMD). 1967, c. 198, (AMD). 1973, c. 562, §28 (AMD). 1975, c. 102, (RP).



12 §2902. Porcupines (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 221, (RP).






Chapter 331: ACCIDENTS

12 §2951. Collision with deer or moose; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 277, (AMD). 1975, c. 772, §§20,21 (AMD). 1977, c. 228, (AMD). 1977, c. 503, §27 (AMD). 1979, c. 420, §5 (RP).



12 §2952. Collision with wild animal or bird; no damages paid (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §2953. Shooting human being while hunting; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 374, (AMD). 1975, c. 516, §23 (AMD). 1975, c. 740, §1 (AMD). 1977, c. 694, §273 (AMD). 1979, c. 420, §5 (RP).



12 §2953-A. Shooting domestic animals, dogs, cats or birds; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 116, (NEW). 1971, c. 85, §28 (AMD). 1975, c. 306, (AMD). 1975, c. 772, §22 (RPR). 1979, c. 420, §5 (RP).



12 §2954. Aiding injured persons; reporting hunting accidents (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 437, §1 (RPR). 1977, c. 671, §1 (AMD). 1979, c. 420, §5 (RP).



12 §2955. Aid for injured persons (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 315, (NEW). 1971, c. 437, §2 (RP).






Chapter 333: LIABILITY OF LANDOWNERS

12 §3001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 253, §1 (RP).



12 §3002. No duty to keep premises safe or give warning (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 196, (AMD). 1969, c. 342, (AMD). 1969, c. 504, §§21-A,21-B (RPR). 1979, c. 253, §1 (RP).



12 §3003. Permission as affecting liability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 196, (AMD). 1969, c. 342, (AMD). 1969, c. 504, §§21-A,21-B (RPR). 1979, c. 253, §1 (RP).



12 §3004. Liability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 196, (AMD). 1969, c. 342, (AMD). 1969, c. 504, §§21-A,21-B (RPR). 1979, c. 253, §1 (RP).



12 §3005. No duty created by statute (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 253, §1 (RP).






Chapter 335: ENFORCEMENT AND JURISDICTION

Subchapter 1: GENERAL PROVISIONS

12 §3051. Vehicles must stop on signal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §3 (RPR). 1971, c. 403, §43 (AMD). 1973, c. 71, (AMD). 1977, c. 78, §87 (AMD). 1979, c. 420, §5 (RP).



12 §3052. Arrest; jurisdiction; false personation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §4 (RPR). 1979, c. 420, §5 (RP).



12 §3053. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 78, §88 (AMD). 1979, c. 420, §5 (RP).



12 §3054. Reciprocity (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §3055. Recovery and disposition of fines; fees; forfeitures and penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §35 (AMD). 1973, c. 739, §11 (AMD). 1973, c. 788, §47 (AMD). 1975, c. 623, §10 (RPR). 1977, c. 78, §89 (AMD). 1979, c. 420, §5 (RP).



12 §3056. Proceedings against corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §36 (AMD). 1973, c. 739, §11 (AMD). 1973, c. 788, §47 (AMD). 1975, c. 623, §10 (RPR). 1977, c. 78, §90 (AMD). 1979, c. 420, §5 (RP).



12 §3057. Prosecution by district attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §37 (AMD). 1971, c. 403, §44 (AMD). 1973, c. 739, §11 (AMD). 1973, c. 788, §47 (AMD). 1975, c. 623, §10 (RPR). 1977, c. 78, §91 (AMD). 1979, c. 420, §5 (RP).



12 §3058. Results reported to commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §37 (AMD). 1973, c. 739, §11 (AMD). 1973, c. 788, §47 (AMD). 1975, c. 623, §10 (RPR). 1977, c. 78, §92 (AMD). 1977, c. 564, §55 (RP).



12 §3059. Jail costs (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §37 (AMD). 1973, c. 739, §11 (AMD). 1973, c. 788, §47 (AMD). 1975, c. 623, §10 (RPR). 1977, c. 78, §93 (AMD). 1979, c. 420, §5 (RP).



12 §3060. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §37 (AMD). 1967, c. 199, §2 (AMD). 1967, c. 404, §§42,43 (AMD). 1971, c. 85, §§29,30 (AMD). 1971, c. 622, §48 (AMD). 1973, c. 26, (AMD). 1973, c. 739, §12 (AMD). 1973, c. 788, §48 (AMD). 1975, c. 623, §11 (AMD). 1975, c. 772, §23 (AMD). 1977, c. 78, §§94-97 (AMD). 1977, c. 503, §28 (AMD). 1979, c. 420, §5 (RP).



12 §3060-A. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 231, §15 (NEW). 1979, c. 420, §5 (RP).



12 §3061. Collection and disposition of moneys (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §38 (AMD). 1971, c. 85, §31 (AMD). 1971, c. 403, §45 (AMD). 1973, c. 739, §13 (AMD). 1973, c. 788, §49 (AMD). 1975, c. 170, (AMD). 1975, c. 623, §12 (AMD). 1977, c. 78, §98 (AMD). 1979, c. 420, §5 (RP).






Subchapter 2: SEARCH AND SEIZURE

12 §3101. Game and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §5 (AMD). 1965, c. 448, §39 (AMD). 1965, c. 513, §26 (AMD). 1973, c. 739, §§14-16 (AMD). 1973, c. 788, §§50-52 (AMD). 1975, c. 623, §§13-15 (AMD). 1977, c. 78, §§99-101 (AMD). 1979, c. 420, §5 (RP).



12 §3102. Report to commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §40 (AMD). 1973, c. 739, §17 (AMD). 1977, c. 78, §102 (AMD). 1979, c. 420, §5 (RP).



12 §3103. Need of warrant; notice to transportation companies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §6 (RP).






Subchapter 3: EVIDENCE

12 §3151. Possession without license prima facie violation; firearms (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §3152. -- Fishing tackle (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §5 (RP).



12 §3153. Participant in violation compelled to testify (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 448, §41 (AMD). 1973, c. 739, §18 (AMD). 1977, c. 78, §103 (AMD). 1979, c. 420, §5 (RP).









Chapter 337: ENDANGERED SPECIES

12 §3201. Declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3202. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3203. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3204. Designation of endangered species (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1977, c. 694, §274 (AMD). 1979, c. 127, §78 (AMD). 1979, c. 420, §5 (RP).



12 §3205. Conservation of endangered species (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3206. Regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1977, c. 694, §275 (RP).



12 §3207. Prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3208. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3209. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).



12 §3210. Cooperative agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 328, §2 (NEW). 1979, c. 420, §5 (RP).









Part 4: MARINE RESOURCES

Chapter 401: GENERAL PROVISIONS

12 §3401. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 432, §1 (AMD). 1973, c. 462, §1 (AMD). 1973, c. 513, §1 (AMD). 1973, c. 663, §1 (AMD). 1977, c. 564, §§56,57 (AMD). 1977, c. 661, §4 (RP).



12 §3402. Rules of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3403. The applicability of the marine resources law generally (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 337, §1 (AMD). 1973, c. 508, (AMD). 1975, c. 275, §1 (RPR). 1975, c. 743, §1 (AMD). 1977, c. 661, §4 (RP).



12 §3404. Regulations of commissioner and salmon commission (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §2 (AMD). 1977, c. 661, §4 (RP).



12 §3405. Concurrent jurisidiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Chapter 403: DEPARTMENT OF MARINE RESOURCES

12 §3451. Department of Marine Resources (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 337, §2 (AMD). 1973, c. 513, §3 (RPR). 1975, c. 771, §146 (AMD). 1977, c. 661, §4 (RP). 1977, c. 674, §12 (AMD). 1979, c. 127, §79 (RP).



12 §3452. Taking of polluted shellfish (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 33, §1 (AMD). 1973, c. 110, (RPR). 1977, c. 661, §4 (RP).






Chapter 405: COMMISSIONER

12 §3501. Appointment; salary; facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 490, §6 (AMD). 1969, c. 504, §22 (AMD). 1973, c. 513, §4 (RP).



12 §3502. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §§5,6 (AMD). 1975, c. 771, §§147-149 (AMD). 1977, c. 78, §104 (AMD). 1977, c. 661, §4 (RP). 1977, c. 674, §13 (AMD). 1979, c. 127, §80 (RP).



12 §3502-A. Conservation and development of marine resources (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §7 (NEW). 1977, c. 661, §4 (RP).



12 §3502-B. Ecology and habitats supporting marine fisheries (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §8 (NEW). 1975, c. 770, §70 (AMD). 1977, c. 661, §4 (RP).



12 §3503. Closing of contaminated flats; regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 408, §10 (AMD). 1975, c. 743, §2 (AMD). 1977, c. 661, §4 (RP).



12 §3504. Conservation of certain marine species; regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §§9,10 (AMD). 1977, c. 661, §4 (RP).



12 §3505. -- Procedure for adoption of regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §§11-16 (AMD). 1975, c. 440, §1 (AMD). 1975, c. 743, §§2-A,2-B (AMD). 1977, c. 661, §4 (RP).



12 §3506. Publication of biennial pamphlet of laws (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Chapter 407: ADVISORY COUNCIL

12 §3551. Appointment; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §§17-19 (AMD). 1975, c. 771, §§150,151 (AMD). 1977, c. 661, §4 (RP).



12 §3552. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 513, §20 (AMD). 1973, c. 663, §§2,3 (AMD). 1977, c. 661, §4 (RP).






Chapter 409: SALMON COMMISSION

12 §3601. Appointment; qualifications; compensation; officers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 697, §1 (AMD). 1975, c. 771, §§152,153 (AMD). 1977, c. 661, §4 (RP).



12 §3602. Purchase of lands and rights; dams and other structures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3603. Regulations when conservation endangered (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 296, §1 (AMD). 1977, c. 661, §4 (RP).



12 §3604. --Procedure for adoption (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 296, §§2-5 (AMD). 1977, c. 661, §4 (RP).



12 §3605. Head of tide Union River (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 14, (NEW). 1977, c. 661, §4 (RP).






Chapter 411: COASTAL WARDENS

12 §3651. Appointment; compensation; code; fees; other offices (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 408, §1 (AMD). 1975, c. 594, §6 (AMD). 1977, c. 661, §4 (RP).



12 §3652. Powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 46, (AMD). 1975, c. 743, §3 (AMD). 1977, c. 661, §4 (RP).



12 §3653. Sheriffs and police officers have powers of wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §58 (AMD). 1977, c. 661, §4 (RP).



12 §3654. False personation of coastal warden (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Chapter 413: RESEARCH AND DEVELOPMENT

12 §3701. Acquisition of flats and waters (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 432, §§2,3 (AMD). 1977, c. 661, §4 (RP).



12 §3702. Department experimentation and cultivation in areas closed because of contamination (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 432, §4 (RPR). 1977, c. 661, §4 (RP).



12 §3703. Research by private interests (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 527, §1 (AMD). 1977, c. 661, §4 (RP).



12 §3703-A. Special license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 432, §5 (NEW). 1977, c. 236, (AMD). 1977, c. 661, §4 (RP).



12 §3704. Interference or unlawful taking (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 527, §2 (AMD). 1977, c. 661, §4 (RP).



12 §3705. Marine resources research (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 60, (NEW). 1973, c. 432, §6 (RPR). 1973, c. 513, §21 (RPR). 1973, c. 663, §4 (RP). 1977, c. 661, §4 (RP).



12 §3706. Marine Fishing Gear Damage Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 600, §1 (NEW). 1977, c. 661, §4 (RP).



12 §3708. Commissioners of Sea and Shore Fisheries and Inland Fisheries and Game authorized to manage and lease certain alewife fishing rights (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 254, §1 (NEW). 1973, c. 343, §§1,2 (AMD). 1975, c. 216, §§1-3 (AMD). 1977, c. 564, §§59-61 (AMD). 1977, c. 661, §4 (RP).



12 §3709. Commissioner authorized to require fishways in dams or artificial obstructions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 215, (NEW). 1977, c. 661, §4 (RP).






Chapter 414: LEASING OF AREAS FOR CULTIVATION OF MARINE RESOURCES

12 §3721. Areas that can be leased (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3722. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3723. Satisfaction of certain requirements before notice of hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3724. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3725. Lease (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3725-A. To record lease (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3726. Area to be marked (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3727. Grievance procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3728. Revocation of the lease (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3729. Rights (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1973, c. 663, §5 (AMD). 1977, c. 661, §4 (RP).



12 §3730. Renewal of lease (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).



12 §3731. Interference or unlawful taking (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 462, §2 (NEW). 1977, c. 661, §4 (RP).






Chapter 415: LICENSES AND PERMITS GENERALLY

12 §3751. Issuance; transfer; expiration; fees; suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 33, §2 (AMD). 1973, c. 459, §1 (AMD). 1975, c. 440, §§2,3 (AMD). 1977, c. 661, §4 (RP).



12 §3752. Suspension of licenses, permits and rights (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 174, (AMD). 1969, c. 535, §1 (AMD). 1973, c. 167, (AMD). 1977, c. 78, §105 (AMD). 1977, c. 661, §4 (RP).






Chapter 417: REGULATIONS GOVERNING TAKING OF FISH AND SHELLFISH

Subchapter 1: LICENSES GENERALLY

12 §3801. Commercial licenses; residents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §1 (RPR). 1977, c. 134, §1 (AMD). 1977, c. 535, §1 (AMD). 1977, c. 661, §4 (RP).



12 §3802. --Nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §§2-7 (AMD). 1977, c. 134, §2 (AMD). 1977, c. 369, (AMD). 1977, c. 535, §2 (AMD). 1977, c. 661, §4 (RP).






Subchapter 2: MISCELLANEOUS SPECIES

Article 1: HERRING

12 §3851. Canning purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 145, (RP).



12 §3852. Sale and purchase by standard unit of measure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3853. Boats to be sealed (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3854. Payment by cash or written acknowledgment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3855. Size (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §6 (AMD). 1971, c. 289, (AMD). 1977, c. 661, §4 (RP).



12 §3856. Artificial lights in taking (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §3857. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §7 (AMD). 1977, c. 661, §4 (RP).






Article 2: QUAHOGS

12 §3901. Minimum size (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Article 3: SALMON

12 §3951. Closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 264, (AMD). 1977, c. 661, §4 (RP).



12 §3951-A. Coho salmon; closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 484, (NEW). 1973, c. 86, (AMD). 1977, c. 661, §4 (RP).






Article 4: SCALLOPS

12 §4001. License (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §8 (AMD). 1975, c. 743, §4 (AMD). 1977, c. 661, §4 (RP).



12 §4002. Closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 337, §3 (AMD). 1977, c. 661, §4 (RP).



12 §4003. Minimum size (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4004. Dragging; Blue Hill Bay (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 431, (NEW). 1977, c. 661, §4 (RP).






Article 5: SEA MOSS

12 §4051. License; resident and nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §§9,10 (AMD). 1977, c. 661, §4 (RP).






Article 5-A: SHRIMPS

12 §4062. Netting (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 468, (NEW). 1973, c. 625, §§78-A (AMD). 1975, c. 743, §5 (RP).






Article 6: SMELTS

12 §4101. Closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4102. Marking ice fishing shacks (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 143, (NEW). 1977, c. 661, §4 (RP).






Article 7: TUNA

12 §4151. Method of taking; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Article 8: PROHIBITED ACTS

12 §4201. Seines or nets not to be set near weirs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4202. Otter trawls unlawful (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4203. Otter or beam trawls prohibited in Washington County (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 210, (AMD). 1977, c. 178, (AMD). 1977, c. 661, §4 (RP).



12 §4204. Trawls; size and use in Casco Bay and adjacent waters (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 33, §3 (AMD). 1967, c. 337, §§4-6 (AMD). 1969, c. 408, §9 (AMD). 1977, c. 661, §4 (RP).



12 §4205. Vessels over 65 feet; use in Casco Bay and adjacent waters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 337, §7 (AMD). 1977, c. 661, §4 (RP).



12 §4206. Dumping of dead or scaled fish (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4207. Use of dynamite or poison (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4208. Purse seines not to be set near certain stop seines (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 309, (NEW). 1977, c. 328, (RPR). 1977, c. 661, §4 (RP).



12 §4209. Purse seines in Washington County (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 10, §1 (NEW). 1969, c. 253, (NEW). 1969, c. 590, §15 (RP). 1975, c. 685, (AMD). 1977, c. 661, §4 (RP).



12 §4210. Taking of striped or sea bass (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §16 (NEW). 1977, c. 661, §4 (RP).



12 §4211. Importing marine species (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 236, (NEW). 1971, c. 249, (NEW). 1971, c. 544, §37 (RP). 1977, c. 661, §4 (RP).



12 §4212. Dragging in Spruce Creek (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §38 (NEW). 1977, c. 661, §4 (RP).



12 §4213. Use of seine or gill nets on Union River (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 663, (NEW). 1977, c. 661, §4 (RP).



12 §4214. Dragging in charted cable areas (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 314, (NEW). 1977, c. 661, §4 (RP).









Subchapter 3: SHELLFISH AND MARINE WORMS

Article 1: GENERAL PROVISIONS

12 §4251. Municipal funds for conservation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 33, §4 (AMD). 1977, c. 661, §4 (RP).



12 §4252. Municipal ordinances for regulation and licensing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 33, §§5-8 (AMD). 1975, c. 60, (AMD). 1975, c. 440, §4 (AMD). 1975, c. 692, §1 (AMD). 1977, c. 661, §4 (RP).



12 §4252-A. Green crab fencing program (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 692, §2 (NEW). 1975, c. 743, §§5-A (AMD). 1977, c. 661, §4 (RP).



12 §4253. Cultivation of oysters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Article 2: LICENSES AND PERMITS

12 §4301. Commercial license required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 59, §§2,5 (AMD). 1975, c. 565, §§11-13 (AMD). 1977, c. 661, §4 (RP).



12 §4301-A. Marine worm digger's license required (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 59, §§1,5 (NEW). 1977, c. 661, §4 (RP).



12 §4301-B. Marine worm dealer's license (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 59, §§1,5 (NEW). 1967, c. 337, §8 (AMD). 1969, c. 408, §§2,3 (AMD). 1975, c. 743, §6 (AMD). 1977, c. 661, §4 (RP).



12 §4301-C. Marine worm fund (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 59, §§1,5 (NEW). 1977, c. 534, §1 (AMD). 1977, c. 661, §4 (RP).



12 §4301-D. Marine worm sale and inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 534, §2 (NEW). 1977, c. 661, §4 (RP).



12 §4302. Wholesale seafood dealer's and processor's license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 513, §1 (AMD). 1971, c. 248, §1 (AMD). 1973, c. 663, §6 (AMD). 1975, c. 565, §14 (AMD). 1975, c. 743, §7 (AMD). 1977, c. 661, §4 (RP).



12 §4302-A. Special authorization to sell shucked shellfish (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 513, §2 (NEW). 1971, c. 248, §3 (RP).



12 §4302-B. Fishery inspection regulated (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 248, §2 (NEW). 1973, c. 109, §§1-4 (AMD). 1973, c. 657, §§1,2 (AMD). 1977, c. 661, §4 (RP).



12 §4303. Retail dealer's license (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §15 (AMD). 1977, c. 661, §4 (RP).



12 §4304. Cultivation of clams and mussels (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 743, §8 (AMD). 1977, c. 661, §4 (RP).



12 §4305. Procedure for licenses authorized by §4304 (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 743, §9 (AMD). 1977, c. 661, §4 (RP).



12 §4306. Interstate transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 82, §§1-4 (AMD). 1975, c. 565, §16 (AMD). 1977, c. 661, §4 (RP).



12 §4307. Intrastate shellfish permit (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 82, §§5-9 (AMD). 1969, c. 408, §8 (AMD). 1969, c. 513, §3 (AMD). 1971, c. 248, §4 (RP).



12 §4308. Transplanting of seed clams and quahogs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4309. Certificate to ship shellfish out of State (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 82, §§10-14 (AMD). 1975, c. 743, §§10-12 (AMD). 1977, c. 564, §§62,63 (AMD). 1977, c. 661, §4 (RP).



12 §4310. Certificate to pack or shuck shellfish for interstate shipment (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 82, §§15-18 (AMD). 1971, c. 248, §4 (RP).



12 §4311. Disposition of license fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 59, §§3-5 (AMD). 1975, c. 743, §13 (AMD). 1977, c. 661, §4 (RP).






Article 3: PROHIBITED ACTS

12 §4351. Violations regarding shellfish cultivation; local enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4352. Method of taking clams or marine worms (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 105, (AMD). 1969, c. 250, (AMD). 1977, c. 661, §4 (RP).



12 §4353. Shellfish in unlabeled containers (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 82, §§19-21 (AMD). 1967, c. 337, §9 (AMD). 1969, c. 408, §4 (AMD). 1977, c. 564, §64 (RPR). 1977, c. 661, §4 (RP).









Subchapter 4: LOBSTERS, CRABS AND CRAWFISH

Article 1: LICENSES AND PERMITS

12 §4401. Purchase of egg-bearing lobsters; regulations; V-notch lobsters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 337, §§10,11 (AMD). 1973, c. 180, (AMD). 1975, c. 440, §5 (AMD). 1975, c. 479, §§1-3 (AMD). 1977, c. 661, §4 (RP).



12 §4402. Removal of lobster meat from shell (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §17 (AMD). 1977, c. 661, §4 (RP).



12 §4403. Interstate lobster transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 565, §§18,19 (AMD). 1977, c. 661, §4 (RP).



12 §4404. Lobster and crab fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 67, §2 (AMD). 1973, c. 397, (AMD). 1973, c. 784, §1 (AMD). 1975, c. 127, (AMD). 1975, c. 518, §§1-4 (AMD). 1975, c. 565, §20 (AMD). 1975, c. 714, (AMD). 1975, c. 743, §§13-A,14,15 (AMD). 1977, c. 106, §1 (AMD). 1977, c. 661, §4 (RP).



12 §4405. Applicants to describe lobster and crab fishing trap buoys (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 216, §§1,2 (NEW). 1967, c. 507, (AMD). 1977, c. 661, §4 (RP).



12 §4406. Dragging scallops by otter trawl; Penobscot River (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 393, (NEW). 1977, c. 661, §4 (RP).






Article 2: PROHIBITED ACTS

12 §4451. Lobsters; length, double gauge measure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 30, §1 (AMD). 1969, c. 408, §5 (AMD). 1973, c. 318, §1 (AMD). 1977, c. 661, §4 (RP).



12 §4452. Sale of crawfish; imitation lobster (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 763, (RPR). 1977, c. 661, §4 (RP).



12 §4453. Conventional method of capturing lobsters required (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4454. Shipping lobsters in unlabeled containers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 217, (AMD). 1977, c. 661, §4 (RP).



12 §4455. Possession of certain lobster meat unlawful (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 30, §2 (AMD). 1975, c. 440, §6 (AMD). 1977, c. 661, §4 (RP).



12 §4456. Possession of foreign lobster meat by wholesale dealer (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 408, §6 (RP).



12 §4457. Restrictions on persons raising, possessing or molesting traps (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4458. Hauling lobster pots at night (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 327, (AMD). 1973, c. 341, (AMD). 1977, c. 661, §4 (RP).



12 §4459. Possession of egg-bearing lobsters (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 318, §2 (AMD). 1977, c. 661, §4 (RP).



12 §4460. Unmarked lobster shipping containers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4461. Unmarked lobster and crab pots and traps (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 440, §7 (AMD). 1977, c. 661, §4 (RP).



12 §4462. Setting of traps near weirs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4463. Lobster traps on trawls; York County (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4464. -- Saco Bay; Cumberland County (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 342, (AMD). 1977, c. 661, §4 (RP).



12 §4465. -- Certain tidal waters (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 105, (AMD). 1977, c. 661, §4 (RP).



12 §4465-A. Hancock County (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 321, (NEW). 1977, c. 661, §4 (RP).



12 §4466. Otter or beam trawls, seining or netting prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 221, (NEW). 1975, c. 743, §§15-A (AMD). 1977, c. 661, §4 (RP).



12 §4467. Labeling of shrimp (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 125, (NEW). 1977, c. 661, §4 (RP).



12 §4468. Escape vents on lobster or crab traps (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 385, §1 (NEW). 1977, c. 661, §4 (RP).









Subchapter 5: ENFORCEMENT AND PENALTIES

Article 1: GENERAL PROVISIONS

12 §4501. Prosecution by county attorney (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4502. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4503. Arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §7 (RPR). 1977, c. 661, §4 (RP).



12 §4504. General Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 318, §3 (AMD). 1975, c. 743, §16 (AMD). 1977, c. 661, §4 (RP). 1977, c. 696, §157 (RPR). 1979, c. 127, §81 (RP).



12 §4505. Violations by corporations; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §10 (AMD). 1977, c. 78, §106 (AMD). 1977, c. 525, §2 (AMD). 1977, c. 661, §4 (RP).



12 §4506. Certificate of commissioner or chief warden admissible in evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4507. Witness compelled to testify (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4508. Recovery and disposition of fines, fees and forfeitures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4509. State pays costs of imprisonment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4510. Fees and forms for libel proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).






Article 2: SEARCHES AND SEIZURES

12 §4551. Boats, vehicles and persons to stop on request (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §8 (RPR). 1969, c. 408, §7 (AMD). 1971, c. 301, (AMD). 1973, c. 318, §4 (AMD). 1973, c. 459, §2 (AMD). 1977, c. 661, §4 (RP).



12 §4552. Seizure and disposition of equipment and species (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §9 (AMD). 1977, c. 661, §4 (RP).



12 §4553. Report to commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §4 (RP).



12 §4554. Search warrants and authority to search without one (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §10 (RP).












Chapter 419: ATLANTIC STATES MARINE FISHERIES COMPACT

Subchapter 1: COMPACT

12 §4601. Purpose -- Article I

The purpose of this compact is to promote the better utilization of the fisheries, marine, shell and anadromous, of the Atlantic seaboard by the development of a joint program for the promotion and protection of such fisheries, and by the prevention of the physical waste of the fisheries from any cause. It is not the purpose of this compact to authorize the states joining herein to limit the production of fish or fish products for the purpose of establishing or fixing the price thereof, or creating and perpetuating monopoly.



12 §4602. Entry into force -- article II

This agreement shall become operative immediately as to those states executing it whenever any 2 or more of the States of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida have executed it in the form that is in accordance with the laws of the executing state and the Congress has given its consent. Any state contiguous with any of the aforementioned states and riparian upon coastal waters frequented by anadromous fish, flowing into coastal waters under the jurisdiction of any of the aforementioned states, may become a party hereto as provided. [1987, c. 513, §1 (AMD).]

SECTION HISTORY

1987, c. 513, §1 (AMD).



12 §4603. Commission -- Article III

Each state joining herein shall appoint 3 representatives to a commission constituted and designated as the Atlantic States Marine Fisheries Commission, as authorized by Title 5, section 12004-K, subsection 6. One shall be the executive officer of the administrative agency of the state charged with the conservation of the fisheries resources to which this compact pertains or, if there be more than one officer or agency, the official of that state named by the governor thereof. The 2nd shall be a member of the legislature of the state designated by the commission or committee on interstate cooperation of that state, or if there be none, or if the commission on interstate cooperation cannot constitutionally designate the member, that legislator shall be designated by the governor thereof; provided, if it is constitutionally impossible to appoint a legislator as a commissioner from that state, the 2nd member shall be appointed by the governor of that state in that governor's discretion. The 3rd shall be a citizen who shall have a knowledge of and interest in the marine fisheries problem to be appointed by the governor. This commission shall be a body corporate with the powers and duties set forth herein. [1989, c. 503, Pt. B, §57 (AMD).]

SECTION HISTORY

1983, c. 812, §79 (AMD). 1989, c. 503, §B57 (AMD).



12 §4604. -- powers and duties -- Article IV

The duty of the said commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous, of the Atlantic seaboard. The commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions to promote the preservation of those fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the aforementioned states.

To that end the commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the governors and legislatures of the various signatory states legislation dealing with the conservation of the marine, shell and anadromous fisheries of the Atlantic seaboard. The commission shall, more than one month prior to any regular meeting of the legislature in any signatory state, present to the governor of the state its recommendations relating to enactments to be made by the legislature of that state in furthering the intents and purposes of this compact.

The commission shall consult with and advise the pertinent administrative agencies in the states party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable.

The commission shall have power to recommend to the states party hereto the stocking of the waters of such states with fish and fish eggs or joint stocking by some or all of the states party hereto and when 2 or more of the states shall jointly stock waters the commission shall act as the coordinating agency for such stocking.



12 §4605. -- officers -- Article V

The commission shall elect from its number a chairman and a vice-chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry this compact into effect and shall fix and determine their duties, qualifications and compensation. Said commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.



12 §4606. -- voting -- Article VI

No action shall be taken by the commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting states present at any meeting. No recommendation shall be made by the commission in regard to any species of fish except by the affirmative vote of a majority of the compacting states which have an interest in such species. The commission shall define what shall be an interest.



12 §4607. Research; advisory committee -- Article VII

The Fish and Wildlife Service of the Department of the Interior of the Government of the United States shall act as the primary research agency of the Atlantic States Marine Fisheries Commission cooperating with the research agencies in each state for that purpose. Representatives of the said Fish and Wildlife Service shall attend the meetings of the commission.

An advisory committee to be representative of the commercial fishermen and the salt water anglers and such other interests of each state as the commission deems advisable shall be established by the commission as soon as practicable for the purpose of advising the commission upon such recommendations as it may desire to make.



12 §4608. Participation limited -- Article VIII

When any state other than those named specifically in Article II of this compact shall become a party thereto for the purpose of conserving its anadromous fish in accordance with Article II the participation of such state in the action of the commission shall be limited to such species of anadromous fish.



12 §4609. Rights preserved -- Article IX

Nothing in this compact shall be construed to limit the powers of any signatory state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state imposing additional conditions and restrictions to conserve its fisheries.



12 §4610. Continued absence -- Article X

Continued absence of representation or of any representative on the commission from any state party hereto shall be brought to the attention of the governor thereof.



12 §4611. Annual appropriation -- Article XI

The states party hereto agree to make annual appropriations to the support of the commission in proportion to the primary market value of the products of their fisheries, exclusive of cod and haddock, as recorded in the most recent published reports of the Fish and Wildlife Service of the United States Department of the Interior, provided no state shall contribute less than $200 per year and the annual contribution of each state above the minimum shall be figured to the nearest $100.

Budgets shall be recommended by a majority of the commission and the cost thereof allocated equitably among the states in accordance with their respective interests and submitted to the compacting states.



12 §4612. Renunciation -- Article XII

This compact shall continue in force and remain binding upon each compacting state until renounced by it. Renunciation of this compact must be preceded by sending 6 months' notice in writing of intention to withdraw from the compact to the other states party hereto.



12 §4613. Regulations; withdrawal -- Article XIII

The State of Maine enters into an amendment of the Atlantic States Marine Fisheries Compact with any one or more of the states of New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, South Carolina, Georgia and Florida and such other states as may become party to that compact for the purpose of permitting the states that ratify this amendment to establish joint regulations of specific fisheries common to those states through the Atlantic States Marine Fisheries Commission and their representatives on that body. Notice of intention to withdraw from this amendment shall be executed and transmitted by the Governor and shall be in accordance with Article XII, which shall be effective as to this State with those states which similarly ratify this amendment. The states consenting to this amendment agree that any 2 or more of them may designate the Atlantic States Marine Fisheries Commission as a joint regulatory agency with such powers as they may jointly confer from time to time for the regulation of the fishing operations of the citizens and vessels of such designating state with respect to specific fisheries in which such states have a common interest. The representatives of such states on the Atlantic States Marine Fisheries Commission shall constitute a separate section of such commission for the exercise of the additional powers so granted provided that the states so acting shall appropriate additional funds for this purpose. The creation of such section as a joint regulatory agency shall not deprive the states participating therein of any of their privileges or powers or responsibilities in the Atlantic States Marine Fisheries Commission under the general compact.






Subchapter 2: PROVISIONS RELATING TO COMPACT

12 §4651. Ratification

The Governor of this State is authorized and directed to execute a compact on behalf of the State of Maine with any one or more of the states of New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida and with such other states as may enter into the compact, legally joining therein in the form substantially as in this chapter. [1965, c. 425, §8 (AMD).]

SECTION HISTORY

1965, c. 425, §8 (AMD).



12 §4652. Commissioners; vacancies; term; removal

In pursuance of Article III of the compact there are 3 members, in this subchapter called "commissioners," of the Atlantic States Marine Fisheries Commission, in this subchapter called "commission," from the State of Maine. The first commissioner from the State of Maine must be the Commissioner of Marine Resources of the State of Maine ex officio, and the term of any such ex officio commissioner must terminate at the time that commissioner ceases to hold the office of Commissioner of Marine Resources and that commissioner's successor as commissioner must be that commissioner's successor as Commissioner of Marine Resources. The 2nd commissioner from the State of Maine must be a Legislator appointed jointly by the President of the Senate and the Speaker of the House of Representatives. The Legislator appointed as the 2nd commissioner serves until the end of the term of the Legislature in which that person was appointed or until replaced by the President of the Senate and the Speaker of the House of Representatives. The Governor shall appoint a citizen as a 3rd commissioner who must have a knowledge of and interest in the marine fisheries problem. The term of that commissioner is 3 years and that commissioner holds office until a successor is appointed and qualified. Vacancies occurring in the office of that commissioner for any reason or cause must be filled by appointment by the Governor for the unexpired term. The Commissioner of Marine Resources as ex officio commissioner may delegate, from time to time, to any deputy or other subordinate in that commissioner's department or office the power to be present and participate, including voting as that commissioner's representative or substitute at any meeting of or hearing by or other proceeding of the commission. The terms of each of the initial 3 members begin at the date of the appointment of the appointive commissioner, provided the compact must then have gone into effect in accordance with Article II of the compact; otherwise the terms begin upon the date upon which the compact becomes effective in accordance with Article II. [1993, c. 707, Pt. EE, §1 (AMD).]

Any commissioner may be removed from office by the Governor upon charges and after a hearing.

SECTION HISTORY

1973, c. 513, §22 (AMD). 1975, c. 771, §154 (AMD). 1993, c. 707, §EE1 (AMD).



12 §4653. Powers

There is granted to the commission and the commissioners thereof all the powers provided for in the said compact and all the powers necessary or incidental to the carrying out of said compact in every particular. All officers of the State of Maine are authorized and directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of said compact in every particular, it being declared to be the policy of the State of Maine to perform and carry out the said compact and to accomplish the purposes thereof. All officers, bureaus, departments and persons of and in the State Government or administration of the State of Maine are authorized and directed at convenient times and upon request of the said commission to furnish the said commission with information and data possessed by them or any of them and to aid said commission by loan of personnel or other means lying within their legal rights respectively.



12 §4654. -- supplemental nature

Any powers herein granted to the commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said commission by other laws of the State of Maine or by the laws of the states of New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, North Carolina, South Carolina, Georgia and Florida or by the Congress or the terms of said compact.



12 §4655. Accounts

The commission shall keep accurate accounts of all receipts and disbursements and shall report to the Governor and the Legislature of the State of Maine on or before the 10th day of December in each year, setting forth in detail the transactions conducted by it during the 12 months preceding December 1st of that year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the State of Maine which may be necessary to carry out the intent and purposes of the compact between the signatory states.

The State Auditor of the State of Maine is authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements and such other items referring to its financial standing as such auditor may deem proper and to report the results of such examination to the Governor.



12 §4656. Appropriation

Any moneys appropriated by the Legislature for the expenses of the commission shall be paid out of the State Treasury on the audit and warrant of the State Controller, upon vouchers certified by the chairman of the commission in the manner prescribed by law.









Chapter 420: SEAFOOD PRODUCTS INSPECTION PROGRAM

12 §4681. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 249, (NEW). 1991, c. 784, §2 (AMD). 2005, c. 434, §1 (RP).



12 §4682. Department of Marine Resources; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 249, (NEW). 1991, c. 784, §2 (AMD). 2005, c. 434, §1 (RP).



12 §4683. Commissioner; powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 249, (NEW). 1991, c. 784, §2 (AMD). 2005, c. 434, §1 (RP).



12 §4684. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 249, (NEW). 1991, c. 784, §3 (RP).



12 §4685. Labeling (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 249, (NEW). 2005, c. 434, §1 (RP).









Part 5: WETLANDS

Chapter 421: WETLANDS

12 §4701. Procedure; hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1969, c. 379, §§1,2 (AMD). 1971, c. 336, §§1-3 (AMD). 1971, c. 618, §§11,17 (AMD). 1973, c. 256, (AMD). 1975, c. 595, §1 (RP).



12 §4702. Permits (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1969, c. 379, §§3,4 (AMD). 1971, c. 336, §§4,5 (AMD). 1971, c. 618, §§11,17 (AMD). 1975, c. 595, §1 (RP).



12 §4703. Unorganized territory; 2 or more municipalities (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1975, c. 595, §1 (RP).



12 §4704. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1969, c. 379, §5 (AMD). 1971, c. 336, §6 (AMD). 1975, c. 595, §1 (RP).



12 §4705. Wetlands Control Board (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1967, c. 544, §32 (AMD). 1969, c. 379, §6 (AMD). 1971, c. 336, §7 (AMD). 1971, c. 618, §§4,17 (RP). 1975, c. 595, §1 (RP).



12 §4706. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1971, c. 618, §§11,17 (AMD). 1975, c. 595, §1 (RP).



12 §4707. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1971, c. 618, §§11,17 (AMD). 1975, c. 595, §1 (RP).



12 §4708. Exception (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1969, c. 379, §7 (AMD). 1971, c. 336, §8 (AMD). 1975, c. 595, §1 (RP).



12 §4709. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 348, (NEW). 1969, c. 379, §8 (RPR). 1971, c. 336, §§9,10 (AMD). 1975, c. 595, §1 (RP).



Subchapter 2: ZONING

12 §4751. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 2005, c. 330, §1 (RP).



12 §4752. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 1975, c. 770, §71 (AMD). 2005, c. 330, §1 (RP).



12 §4753. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 1971, c. 618, §§5,17 (AMD). 2005, c. 330, §1 (RP).



12 §4754. Orders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 2005, c. 330, §1 (RP).



12 §4755. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 1971, c. 618, §§6,17 (AMD). 1973, c. 537, §17 (AMD). 2005, c. 330, §1 (RP).



12 §4756. Recording (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 2005, c. 330, §1 (RP).



12 §4757. Appeal procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 1975, c. 770, §72 (AMD). 1975, c. 771, §155 (AMD). 1977, c. 300, §4 (AMD). 1977, c. 694, §276 (AMD). 1987, c. 141, §B11 (AMD). 2005, c. 330, §1 (RP).



12 §4758. Violation; penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 541, (NEW). 1977, c. 300, §5 (AMD). 2005, c. 330, §1 (RP).












Part 6: REALTY SUBDIVISIONS

Chapter 423: MINIMUM LOT SIZE

12 §4801. Not served by public sewer or water supply (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§1,2,9 (AMD). 1973, c. 411, §2 (RP).



12 §4801-A. Single family residential; smaller lots (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 532, §§3, 9 (NEW). 1973, c. 411, §2 (RP).



12 §4801-B. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 532, §§3, 9 (NEW). 1973, c. 411, §2 (RP).



12 §4802. Multiple and clustered unit housing; lot size (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§4, 9 (AMD). 1973, c. 411, §2 (RP).



12 §4803. Lesser size lot (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§4, 9 (AMD). 1973, c. 411, §2 (RP).



12 §4804. Exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§5, 9 (RPR). 1971, c. 622, §49 (AMD). 1973, c. 411, §2 (RP).



12 §4804-A. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 532, §§6, 9 (NEW). 1973, c. 411, §2 (RP).



12 §4805. Charge for services of department (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§7, 9 (AMD). 1973, c. 411, §2 (RP).



12 §4806. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 365, §1 (NEW). 1971, c. 532, §§8, 9 (AMD). 1973, c. 411, §2 (RP).






Chapter 423-A: MINIMUM LOT SIZE

12 §4807. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1973, c. 411, §1 (NEW).]

1. Multiple unit housing. "Multiple unit housing" shall mean a structure or structures located on a single lot, which structures are designed or used to house 2 or more families.

[ 1973, c. 411, §1 (NEW) .]

1-A. Engineered disposal system. "Engineered disposal system" means a subsurface wastewater disposal system designed, installed and operated as a single unit to treat and dispose of at least 2,000 gallons of wastewater per day or a system designed to be capable of treating wastewater with significantly high 5-day biochemical oxygen demand and total suspended solid concentrations.

[ 2003, c. 308, §1 (NEW) .]

1-B. First-time subsurface waste disposal system. "First-time subsurface waste disposal system" means the first subsurface waste disposal system designed to serve a specific structure.

[ 2003, c. 308, §1 (NEW) .]

2. Other land use activity. "Other land use activity" includes any commercial or industrial uses or combination of such uses.

[ 1973, c. 411, §1 (NEW) .]

3. Person. "Person" means any individual, corporation, firm, partnership, municipality, quasi-municipal corporation, state or federal agency or any other legal entity.

[ 1973, c. 411, §1 (NEW) .]

4. Single family residential unit. "Single family residential unit" means any structure of any kind, including mobile homes, used or designed to house a single family, and shall include those structures used permanently and seasonally.

[ 1973, c. 411, §1 (NEW) .]

5. Subsurface waste disposal. "Subsurface waste disposal" means any system for disposing of wastes or waste waters on or beneath the surface of the earth including, but not limited to, holding ponds, surface spraying, septic tanks, drainage fields and wells, but shall not include any discharge or the waste treatment system related thereto licensed under Title 38, section 413 or any discharge into a municipal or quasi-municipal sewer system.

[ 1973, c. 411, §1 (NEW) .]

6. Waste. "Waste" means any liquefied sewage, garbage, sewage sludge, chemical, biological or radiological materials, human body wastes, or any other refuse or effluent in a liquid form generated from domestic, commercial or industrial activities, except any wastes containing insufficient liquid to be free flowing and wastes generated from agricultural activities or animal husbandry.

[ 1973, c. 411, §1 (NEW) .]

SECTION HISTORY

1973, c. 411, §1 (NEW). 2003, c. 308, §1 (AMD).



12 §4807-A. Minimum lot size required

In all areas of the State, notwithstanding any other provision of state or local law or regulation, no person shall: [1973, c. 411, §1 (NEW).]

1. Dispose of waste from any single family residential unit by means of subsurface waste disposal unless such lot of land on which such single family residential unit is located contains at least 20,000 square feet; and if the lot abuts a lake, pond, stream, river or tidal area, it shall further have a minimum frontage of 100 feet on such body of water;

[ 1973, c. 411, §1 (NEW) .]

2. Dispose of wastes by means of subsurface waste disposal from any multiple unit housing or any other land use activity which may generate wastes in excess of the waste disposal requirements of normal single family residential units, unless such multiple unit housing or other land use activity is located on a lot of a size and minimum frontage which is greater than the requirements stated in subsection 1 in the same proportion as the actual waste disposal requirements of the multiple unit housing or other land use activities is greater than that of a single family residential unit. For purposes of computing such proportions, the amount of sewage generated by and the waste disposal requirement of such activities or land uses shall be deemed to be:

A. Single family residential unit, 300 gallons per day; [1973, c. 411, §1 (NEW).]

B. Multiple unit housing, 120 gallons per bedroom; [1973, c. 411, §1 (NEW).]

C. Other land use activity, actual measurement or computation of waste generated or likely to be generated. [1973, c. 411, §1 (NEW).]

[ 1973, c. 411, §1 (NEW) .]

SECTION HISTORY

1973, c. 411, §1 (NEW).



12 §4807-B. Approval of smaller lots

1. Approval by local plumbing inspector. A lot of less than the size required in section 4807-A may be used for subsurface waste disposal if approved in writing by the local plumbing inspector for the municipality or unorganized territory, as long as:

A. The applicant has submitted a current application for subsurface wastewater disposal, or the equivalent, pursuant to rules adopted by the Department of Health and Human Services; [2003, c. 308, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

B. The subsurface waste disposal meets the criteria for first-time subsurface waste disposal systems as adopted by rule by the Department of Health and Human Services without requiring a variance; and [2003, c. 308, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

C. The subsurface waste disposal is not an engineered disposal system. [2003, c. 308, §2 (NEW).]

[ 2003, c. 308, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

2. Approval by Department of Health and Human Services. A lot that does not meet the criteria listed in subsection 1 may be used for subsurface waste disposal if the subsurface waste disposal is in compliance with the rules regarding subsurface waste disposal adopted by the Department of Health and Human Services and is approved in writing by the Department of Health and Human Services.

[ 2003, c. 308, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

3. Review fee. The Department of Health and Human Services or the municipality or unorganized territory may charge a review fee not to exceed $50.

[ 2003, c. 308, §2 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1973, c. 411, §1 (NEW). 1985, c. 481, §A21 (AMD). 2003, c. 308, §2 (RPR). 2003, c. 689, §B6 (REV).



12 §4807-C. Approval of lesser frontage

A lot of less than the frontage required in section 4807-A may be used for subsurface waste disposal if approved in writing by the Department of Human Services. Approval must be granted if the applicant for approval demonstrates to the Department of Human Services that such frontage will not cause such lot to be of such configuration as to prevent compliance with the standards in section 4807-B, or not otherwise present any harm to public health, safety or general welfare. [1991, c. 824, Pt. A, §20 (AMD).]

SECTION HISTORY

1973, c. 411, §1 (NEW). 1985, c. 481, §A22 (AMD). 1991, c. 824, §A20 (AMD).



12 §4807-D. Exemptions

This chapter as to the use of a lot for single family residential purposes shall not apply to any lot which prior to January 1, 1970, was specifically described as an identifiable and separate lot either in the instrument conveying such lot to the then owner or in a valid and enforceable agreement for purchase and sale or was shown on a plan recorded in accordance with law, prior to January 1, 1970; provided that contiguous lots in the same ownership on or after October 3, 1973 shall be considered as one lot for the purposes hereof. [1973, c. 651, (NEW).]

This chapter shall not apply to any structure in existence and in place on or before October 3, 1973, which then or theretofore disposed of wastes by means of subsurface waste disposal; except that no person shall reduce the size of the lot upon which such structure is located to a size or frontage less than that allowed by section 4807-A unless permitted pursuant to section 4807-B. [1973, c. 651, (AMD).]

SECTION HISTORY

1973, c. 411, §1 (NEW). 1973, c. 651, (AMD).



12 §4807-E. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 411, §1 (NEW). 1977, c. 300, §6 (RP).



12 §4807-F. Regulations; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 411, §1 (NEW). 1973, c. 712, §2 (RP).



12 §4807-G. Violations

Each day of violation of any provision of this chapter or the rules enacted under this chapter is considered a separate offense. Alternatively, and in addition to being an offense, any use of land in violation of this chapter is considered to be a nuisance and the Department of Health and Human Services may seek an injunction to prevent or abate a violation of this chapter or rules adopted under this chapter. [1995, c. 462, Pt. A, §31 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1973, c. 411, §1 (NEW). 1977, c. 300, §7 (RPR). 1995, c. 462, §A31 (AMD). 2003, c. 689, §B6 (REV).









Part 7: STATE LEVEL LAND USE CONTROLS

Chapter 424: MANDATORY ZONING AND SUBDIVISION CONTROL

12 §4811. Shoreland areas (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 535, (NEW). 1971, c. 622, §50 (AMD). 1973, c. 564, §1 (AMD). 1983, c. 458, §2 (AMD). 1985, c. 60, (AMD). 1985, c. 481, §A23 (RP). 1985, c. 737, §A23 (RP).



12 §4811-A. Definitions (REALLOCATED FROM TITLE 38, SECTION 436)

(REALLOCATED FROM TITLE 38, SECTION 436)

SECTION HISTORY

1973, c. 564, §2 (NEW). 1983, c. 458, §3 (RPR). 1983, c. 796, §3 (AMD). 1985, c. 481, §A24 (RAL).



12 §4811-B. Significant river segments identified (REALLOCATED TO TITLE 38, SECTION 43)

(REALLOCATED TO TITLE 38, SECTION 43)

SECTION HISTORY

1983, c. 458, §4 (NEW). 1985, c. 481, §A25 (RAL).



12 §4812. Municipal control (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 535, (NEW). P&SL 1973, c. 208, §8 (AMD). 1973, c. 564, §3 (RPR). 1975, c. 497, §3 (AMD). 1985, c. 481, §A26 (RP).



12 §4812-A. Requirements (REALLOCATED TO TITLE 38, SECTION 439)

(REALLOCATED TO TITLE 38, SECTION 439)

SECTION HISTORY

1973, c. 564, §4 (NEW). 1975, c. 293, §4 (AMD). 1975, c. 438, (AMD). 1985, c. 481, §A27 (RAL).



12 §4812-B. Federal flood insurance (REALLOCATED TO TITLE 38, SECTION 440)

(REALLOCATED TO TITLE 38, SECTION 440)

SECTION HISTORY

1975, c. 330, (NEW). 1975, c. 623, §§15-A,15-B (AMD). 1985, c. 481, §A28 (RAL).



12 §4812-C. Code enforcement officers (REPEALED) (REALLOCATED TO TITLE 38, SECTION 441)

(REPEALED)

(REALLOCATED TO TITLE 38, SECTION 441)

SECTION HISTORY

1983, c. 796, §4 (NEW). 1985, c. 481, §A29 (RAL). 1985, c. 488, §2 (AMD). 1985, c. 737, §A24 (RP).



12 §4812-D. Shoreland zoning report to Legislature (REALLOCATED TO TITLE 38, SECTION 449)

(REALLOCATED TO TITLE 38, SECTION 449)

SECTION HISTORY

1985, c. 488, §3 (NEW). 1989, c. 403, §1 (RAL).



12 §4813. Municipal failure to accomplish purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 535, (NEW). 1971, c. 618, §§12,17 (AMD). 1973, c. 564, §5 (RPR). 1975, c. 468, §1 (AMD). 1979, c. 128, (AMD). 1979, c. 541, §A131 (AMD). 1985, c. 481, §A30 (RP).



12 §4814. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 535, (NEW). 1971, c. 618, §§12,17 (AMD). 1973, c. 564, §6 (RPR). 1973, c. 681, §3 (AMD). 1979, c. 672, §A49 (AMD). 1983, c. 306, §1 (AMD). 1985, c. 481, §A31 (RP).



12 §4815. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 306, §2 (NEW). 1983, c. 458, §5 (NEW). 1983, c. 796, §5 (RPR). 1985, c. 206, §1 (AMD). 1985, c. 481, §A32 (RAL). 1985, c. 737, §A25 (RP). 1987, c. 402, §A93 (AMD).



12 §4816. Guidelines for shoreland zoning along (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §5 (NEW). 1985, c. 481, §A33 (RP).



12 §4817. Municipal ordinance review and certification (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §5 (NEW). 1985, c. 481, §A33 (RP).



12 §4818. Commercial fishing and maritime activity zones (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 236, (NEW). 1989, c. 403, §2 (RP). 1989, c. 502, Pt. B, §9 (AMD). 2007, c. 466, Pt. A, §33 (RP).






Chapter 425: ENVIRONMENTAL PROTECTION

12 §5001. Department; commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 489, §§1,3 (NEW). 1971, c. 618, §§7,17 (RP).









Part 8: DEPARTMENT OF AGRICULTURE, CONSERVATION AND FORESTRY

Chapter 428: DEPARTMENT OF AGRICULTURE, CONSERVATION AND FORESTRY

12 §5011. Department; commissioner

There is created and established the Department of Agriculture, Conservation and Forestry to preserve, protect and enhance the land resources of the State of Maine; to encourage the wise use of the scenic, mineral and forest resources of the State of Maine and ensure that coordinated planning for the future allocation of lands for recreational, forest production, mining and other public and private uses is effectively accomplished; and to provide for the effective management of public lands in the State of Maine. The Department of Agriculture, Conservation and Forestry consists of a Commissioner of Agriculture, Conservation and Forestry, referred to in this Part as the "commissioner," appointed by the Governor and subject to review by the joint standing committee of the Legislature having jurisdiction over conservation matters and to confirmation by the Legislature, to serve at the pleasure of the Governor; and the following entities as previously created or established are incorporated into the Department of Agriculture, Conservation and Forestry: [1995, c. 3, §3 (AMD); 2011, c. 657, Pt. W, §§5, 6 (REV).]

1. Forestry. Forestry Department;

[ 1993, c. 685, Pt. B, §1 (AMD) .]

2. Parks and recreation. Parks and Recreation Department;

[ 1993, c. 685, Pt. B, §1 (AMD) .]

3. Forest authority. Maine Forest Authority;

[ 1993, c. 685, Pt. B, §1 (AMD) .]

4. Mining bureau. Maine Mining Bureau;

[ 1993, c. 685, Pt. B, §1 (AMD) .]

5.

[ 1989, c. 878, Pt. B, §11 (RP) .]

6. Allagash waterway. Allagash Wilderness Waterway; and

[ 1993, c. 685, Pt. B, §1 (AMD) .]

7. Land use planning commission. Maine Land Use Planning Commission.

[ 1993, c. 685, Pt. B, §1 (AMD); 2011, c. 682, §38 (REV) .]

SECTION HISTORY

1971, c. 491, §§1,3 (NEW). 1971, c. 622, §§50-A (RP). 1973, c. 460, §16 (NEW). 1975, c. 771, §156 (AMD). 1977, c. 78, §107 (AMD). 1989, c. 878, Pt. B, §11 (AMD). 1993, c. 685, §B1 (AMD). 1995, c. 3, §3 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV). 2011, c. 682, §38 (REV).



12 §5012. Duties of commissioner

The commissioner is the chief executive officer of the Department of Agriculture, Conservation and Forestry. The commissioner shall coordinate and supervise the activities and programs of the divisions and agencies that are part of the department; undertake comprehensive planning and analysis with respect to the functions and responsibilities of the department; and develop and implement, whenever necessary, procedures and practices to promote economy, efficiency and coordination in and between the various agencies and divisions of the department. The commissioner shall reorganize or combine the divisions of the department or the planning, operations and other functions among the divisions of the department as the commissioner considers necessary to improve the efficiency of department services. From time to time the commissioner shall recommend to the Governor and Legislature such changes in the laws relating to the organization, functions, services or procedures of the agencies and divisions of the department as the commissioner considers desirable. The commissioner shall prepare a budget for the department and shall organize and maintain the office of the commissioner. [2009, c. 213, Pt. L, §1 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV).]

The commissioner has the power to appoint a deputy commissioner and division heads and other staff of the department, subject to the Civil Service Law, and prescribe their duties as necessary for the proper performance of the duties of the department. [2009, c. 213, Pt. L, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV).]

The deputy commissioner and division heads serve at the pleasure of the commissioner, except that dismissal of the Executive Director of the Maine Land Use Planning Commission requires the consent of a majority of the members of that commission. [2009, c. 213, Pt. L, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2011, c. 682, §38 (REV).]

The commissioner may, subject to the approval of the Governor, apply for and accept on behalf of the State any funds, other personal or real property, including grants, bequests, gifts or contributions from any person, corporation or government, including the Government of the United States. Such funds shall be received by the Treasurer of State on behalf of the State and deposited in an appropriate new or existing account in the department. All such funds may, subject to the rules promulgated by the Governor, be expended by the Commissioner of Agriculture, Conservation and Forestry. [1987, c. 308, §7 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

The commissioner may, on behalf of the department, enter into such agreements with any person, corporation or state or local government agency or authority as will promote the objectives of the department. [1987, c. 308, §8 (AMD).]

The commissioner may from time to time make noncash awards for outstanding contributions in the field of natural resource management. [1977, c. 360, §19 (NEW).]

The department may prepare and distribute printed and audio-visual materials on matters within its statutory jurisdiction. There is established within the department a revolving fund for the use of the department to cover the printing and distribution costs of these materials. The commissioner shall fix the prices at which publications of the department may be sold or delivered. The department shall retain, without charge, an appropriate number of each publication for complimentary distribution. The commissioner may fix the price at which United States Geological Survey and other maps, charts and other publications may be sold or delivered, provided that these publications are specifically authorized for resale by the originating agency and are specifically concerned with information on the state's natural resources. Income from the sale of publications that were charged to the revolving fund shall be credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of the revolving funds. [1981, c. 542, §2 (NEW).]

The department shall publish a compendium of laws affecting forestry including, without limitation, laws regarding boundary lines, trespass, timber harvest, wood measurement, forest fire prevention, forest land taxation, shoreland zoning and the site location of development law. The department shall publish the first compendium by January 1, 1989, and subsequent editions by 90 days after the adjournment of the 2nd regular session of the Legislature. The department shall make the compendium available to the public at cost. The department may use the revolving fund established under this section for printing and distribution. [1987, c. 749, §1 (AMD).]

The commissioner may work with representatives from the College of Forest Resources and the College of Business Administration in the University of Maine System, representatives from the forest industry and representatives from the business and finance community to develop curricula for a joint Master of Business Administration and Master of Science in Forestry degree program and to develop initiatives for forest products marketing, including continuing education courses for foresters in marketing and finance and to establish a faculty position in forest products marketing. [1989, c. 875, Pt. J, §1 (NEW).]

Prior to final negotiations and legislative and administrative review of the sale of state-designated lands or an interest in designated lands that contain significant deer wintering habitat, the commissioner shall report to the joint standing committee of the Legislature having jurisdiction over conservation matters and the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters regarding the proposed sale. For purposes of this section, "designated lands" has the same meaning as in section 598-A. [2011, c. 381, §2 (NEW).]

SECTION HISTORY

1973, c. 460, §16 (NEW). 1975, c. 771, §157 (AMD). 1977, c. 360, §§18,19 (AMD). 1981, c. 542, §2 (AMD). 1983, c. 819, §§A15,A16 (AMD). 1987, c. 308, §§6-8 (AMD). 1987, c. 749, §1 (AMD). 1989, c. 875, §J1 (AMD). 1997, c. 24, §§QQ1,2 (AMD). 2009, c. 213, Pt. L, §§1-3 (AMD). 2011, c. 381, §2 (AMD). 2011, c. 657, Pt. W, §§5-7 (REV). 2011, c. 682, §38 (REV).



12 §5012-A. Dedicated accounts for sales of merchandise and acceptance of donations

The commissioner may create dedicated accounts in which to deposit money received from the sale of general merchandise products such as, but not limited to, t-shirts, audio and video recordings, coffee mugs, tote bags and calendars. Funds received by the commissioner from the sale of general merchandise products must be deposited in a dedicated account to be used only for the purpose of promoting and improving department programs. The commissioner may also accept money, goods and services donated to the department to support specific programs carried out by the department. Any money donated to the department in support of a specific program must be deposited into a dedicated account for the purpose of funding activities carried out by that program. [2005, c. 57, §1 (NEW).]

Merchandise sold by the commissioner must be of good quality and appropriate for sale by the department. To the extent the commissioner needs to contract with vendors to obtain goods or services in order to develop, create or manufacture merchandise for sale, the commissioner shall, to the maximum extent practicable, contract with vendors located in this State. The commissioner shall register with the United States Library of Congress, United States Copyright Office a copyright in any original pictorial, graphic or other artwork or original work of authorship produced by or under the direction of the department as a work made for hire that is used in merchandise sold by the department. The commissioner may use, manage or administer any copyright held by or license to use copyrighted materials obtained by the department and may manage the copying, use and dissemination of copies of copyrighted materials in which the department holds a copyright or license. [2005, c. 57, §1 (NEW).]

SECTION HISTORY

2005, c. 57, §1 (NEW).



12 §5013. Department organization

The Department of Agriculture, Conservation and Forestry shall be composed of the Maine Land Use Planning Commission and the following divisions: [1973, c. 460, §16 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2011, c. 682, §38 (REV).]

1. Maine Land Use Planning Commission. The Maine Land Use Planning Commission as established by Title 5, chapter 379 shall be under the direction and supervision of a director who shall be qualified by experience in planning and administration consistent with section 681. The director shall be appointed by the commissioner, with the consent of a majority of the commission, for a term coterminous with the commissioner, subject to removal for cause by the commissioner with the approval of the Governor;

[ 1983, c. 812, §80 (AMD); 2011, c. 682, §38 (REV) .]

2. Division of Forestry. The Division of Forestry, which shall be under the direction and supervision of a director, who shall be qualified by training, experience and skill in forestry. The director shall be appointed by, and serve at the pleasure of, the commissioner;

[ 1977, c. 674, §14 (RPR); 2011, c. 657, Pt. W, §7 (REV) .]

3. Division of Parks and Public Lands. The Division of Parks and Public Lands, which is under the direction and supervision of a director, with the assistance of a deputy director. The director and deputy director are appointed by, and serve at the pleasure of, the commissioner; and

[ 1995, c. 502, Pt. E, §26 (RPR); 2011, c. 657, Pt. W, §7 (REV) .]

4. Bureau of Public Lands.

[ 1995, c. 502, Pt. E, §27 (RP) .]

5. Division of Geology, Natural Areas and Coastal Resources. The Division of Geology, Natural Areas and Coastal Resources is under the direction and supervision of a director who is appointed by, and serves at the pleasure of, the commissioner.

[ 2013, c. 405, Pt. C, §11 (AMD) .]

Every person appointed as a division director or a director of planning and program services, or in another supervisory capacity in the department, must have experience and skill in the field of the functions of such position. So far as is practicable in the judgment of the commissioner, appointments to such positions must be made by promoting employees of the State serving in positions that are classified and in every instance when a person is promoted from a classified position upon termination of that person's service in such classified supervisory position, the employee, if the employee so requests, must be restored to the classified position from which the employee was promoted or to a position equivalent thereto in salary grade in the same state agency, without impairment of the employee's personnel status or the loss of seniority, retirement or other rights to which uninterrupted service in the classified position would have entitled the employee, provided that if the employee's service in such unclassified supervisory position has been terminated for cause, the employee's right to be so restored must be determined by the State Civil Service Appeals Board. [2009, c. 213, Pt. L, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV).]

SECTION HISTORY

1973, c. 460, §16 (NEW). 1973, c. 788, §53 (AMD). 1975, c. 521, §2 (AMD). 1977, c. 360, §§20-22 (AMD). 1977, c. 674, §§14,15 (AMD). 1983, c. 812, §80 (AMD). 1985, c. 785, §B64 (AMD). 1995, c. 502, §§E26,27,32 (AMD). 1997, c. 24, §QQ3 (AMD). 1999, c. 556, §21 (AMD). 2009, c. 213, Pt. L, §4 (AMD). 2011, c. 655, Pt. KK, §14 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §§5, 7 (REV). 2011, c. 682, §38 (REV). 2013, c. 405, Pt. C, §11 (AMD).



12 §5014. Delegation of Public Lands Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 460, §16 (NEW). 1975, c. 339, §5 (RP).



12 §5015. Maine Rivers Protection Fund

There is established within the Department of Agriculture, Conservation and Forestry a Maine Rivers Protection Fund, which shall be funded by donations, bequests, grants, gifts and proceeds from the sale of Maine rivers protection promotion items. The fund shall not lapse. [1985, c. 105, §1 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

Pursuant to the authority established in section 5012, the commissioner may administer a state grant-in-aid program and may promulgate rules therefor under Title 5, chapter 375, subchapter II. The purpose of the program is to assist local governments, river conservation or management groups and landowners in activities that may include the acquisition, establishment and maintenance of access sites, parking areas, picinic areas, campsites and sanitary facilities; encouraging and securing shoreland gifts and conservation easements; financial support for river runners, litter control, signs and educational materials; the restoration and enhancement of anadromous fisheries; improving the natural productivity of inland fisheries; and supervision of recreational use and other similar or associated activities involving the protection of and public access to the State's rivers. [1985, c. 105, §1 (NEW).]

All funds of the Maine Rivers Protection Fund shall be subject to allocation by the Legislature. [1985, c. 105, §1 (NEW).]

Rules adopted under this section shall become effective immediately, but shall be submitted to the Legislature no later than the next regular session for approval or modification. If the Legislature fails to act, those rules shall continue in full force and effect. [1985, c. 105, §1 (NEW).]

SECTION HISTORY

1985, c. 105, §1 (NEW). 2011, c. 657, Pt. W, §5 (REV).



12 §5016. Bureau of Parks and Lands (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 502, §E28 (NEW). 1997, c. 678, §14 (RP).



12 §5017. Disclosure of interest

An applicant or permit holder who directly or indirectly retains an environmental professional for the purpose of providing information to the department shall disclose to the department if the environmental professional has either a direct or an indirect financial interest in the applicant or permit holder or in the property or activity that is the subject of the permit. [2007, c. 399, §2 (NEW).]

SECTION HISTORY

2007, c. 399, §2 (NEW).






Chapter 428-A: VEHICLE RENTAL AGENCY

12 §5031. Vehicle Rental Agency (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 453, (NEW). 1987, c. 371, §§1-4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 528, §III22 (RP). 1991, c. 591, §III22 (RP).



12 §5032. Termination date (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 453, (NEW). 1987, c. 371, §5 (RP).






Chapter 429: ASSESSMENT OF FOREST RESOURCES

12 §5101. Maine's forests (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 414, (NEW). 1985, c. 488, §4 (RPR). 1989, c. 555, §1 (AMD). 1989, c. 875, §J2 (RP).



12 §5101-A. Maine Forests for the Future Program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 488, §5 (NEW). 1989, c. 555, §§2,3 (AMD). 1989, c. 875, §J3 (RP).



12 §5101-B. Review and coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 488, §6 (NEW). 1989, c. 503, §B58 (AMD). 1989, c. 634, §§1,2 (AMD). 1989, c. 875, §J4 (RP).



12 §5102. Assessment of forest resources (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 414, (NEW). 1989, c. 875, §J5 (RP).



12 §5103. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 414, (NEW). 1985, c. 488, §7 (RPR). 1985, c. 737, §A26 (RPR). 1989, c. 555, §4 (AMD). 1989, c. 875, §J6 (RP).



12 §5104. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 414, (NEW). 1985, c. 488, §8 (RP).



12 §5105. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 414, (NEW). 1989, c. 875, §J7 (RP).



12 §5106. Forest Resource Assessment and Marketing Program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 537, §1 (NEW). 1985, c. 491, §1 (RPR). 1989, c. 875, §J8 (RP).



12 §5107. Enhance education in economics (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 555, §5 (NEW). 1989, c. 875, §J9 (RP).






Chapter 430: MAINE CONSERVATION CORPS

Subchapter 1: MAINE CONSERVATION CORPS PROGRAM

12 §5151. Maine Conservation Corps Program (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 543, §1 (NEW). 1985, c. 451, §1 (RPR). 1985, c. 709, §1 (AMD). 1993, c. 410, §O1 (RP).



12 §5152. Participants (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 543, §1 (NEW). 1985, c. 451, §1 (RPR). 1985, c. 709, §2 (AMD). 1989, c. 11, (AMD). 1993, c. 410, §O1 (RP).



12 §5153. Projects (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 543, §1 (NEW). 1985, c. 451, §1 (RPR). 1985, c. 709, §3 (AMD). 1993, c. 410, §O1 (RP).



12 §5154. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1985, c. 709, §4 (AMD). 1993, c. 410, §O1 (RP).



12 §5155. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1985, c. 709, §5 (AMD). 1993, c. 410, §O1 (RP).



12 §5156. Corps members (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1993, c. 410, §O1 (RP).



12 §5157. Prohibition against displacement of other employees or involvement in labor dispute (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 709, §6 (NEW). 1993, c. 410, §O1 (RP).






Subchapter 2: STATE ENVIRONMENTAL RESOURCE VOLUNTEER EFFORT

12 §5161. State Environmental Resource Volunteer Effort (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1993, c. 410, §O1 (RP).



12 §5162. Volunteer insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1985, c. 709, §7 (RPR). 1993, c. 410, §O1 (RP).



12 §5163. Types of volunteer or intern services (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1993, c. 410, §O1 (RP).



12 §5164. Stipends (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1993, c. 410, §O1 (RP).



12 §5165. Monetary contributions to the volunteer and intern program (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 451, §1 (NEW). 1993, c. 410, §O1 (RP).









Chapter 431: MAINE SHORELINE PUBLIC ACCESS PROTECTION PROGRAM

12 §5201. Findings and declaration of policy

The Legislature finds and declares that public access to the Maine coast is of great importance to people of the State who make their living in the marine and maritime industries and to those who enjoy the natural beauty of our coastal shorelines; that the State of Maine and coastal municipalities own less than 3% of Maine's shoreline, the lowest percentage of publicly owned shoreline of any coastal state in the United States; that the Maine coast is experiencing intense development pressure that is further limiting public access to the shore; and that the rising costs of coastal shorefront property, together with the diminishing opportunities for access to coastal shoreline, require the establishment of a state program to encourage and support the acquisition of shoreland areas for public uses. [1985, c. 794, Pt. B, (NEW).]

SECTION HISTORY

1985, c. 794, §B (NEW).



12 §5202. Maine Shoreline Public Access Protection Fund

1. Fund established. To accomplish the purposes of this chapter, there is established a nonlapsing Maine Shoreline Public Access Protection Fund, referred to in this chapter as the "fund." All income received by the Department of Agriculture, Conservation and Forestry for the purposes of this chapter shall be recorded on the books of the State in a separate account and shall be deposited with the Treasurer of State to be credited to the fund. These funds shall be made available to the commissioner for the purpose of implementing the Maine Shoreline Public Access Protection Program, established under section 5203.

[ 1987, c. 402, Pt. A, §94 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Expenditure of funds. All money credited to the fund shall be used to preserve and protect public access to coastal shoreland areas in accordance with the guidelines established by the commissioner pursuant to section 5203. As provided in section 5203, not less than 50% of all revenue available from the fund shall be dispersed to municipalities located in the coastal area, as defined in Title 38, section 1802. No more than 10% of the revenues available in the fund may be used for the development of acquired access areas.

[ 1987, c. 402, Pt. A, §94 (AMD) .]

SECTION HISTORY

1985, c. 794, §B (NEW). 1987, c. 402, §A94 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §5203. Program guidelines

1. Program established. There is established, within the Department of Agriculture, Conservation and Forestry, the Maine Shoreline Public Access Protection Program, referred to in this chapter as the "program" for the purposes of encouraging and supporting the acquisition and development of shoreland areas by the State Government and local governments. Any acquisition or development of shoreland areas supported by this program shall be undertaken solely to enhance, preserve or protect public access to coastal shoreland areas. The commissioner shall establish, amend or repeal rules of the department necessary to accomplish the purposes of this chapter.

[ 1987, c. 402, Pt. A, §95 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Program guidelines. To accomplish the purposes of this chapter, the commissioner shall establish guidelines for the appropriate expenditure of money available in the fund. In establishing these guidelines, the commissioner shall consider, among other things:

A. Access to shoreline for shellfish and marine worm harvesters and for other economic purposes; [1985, c. 794, Pt. B, (NEW).]

B. Public access to shoreline for scenic and recreational purposes; [1985, c. 794, Pt. B, (NEW).]

C. The purchase of easements and property development rights; [1985, c. 794, Pt. B, (NEW).]

D. The establishment and limited development of public access ways and areas; and [1985, c. 794, Pt. B, (NEW).]

E. The ability of a municipality or state agency to manage shoreline access in a manner that is consistent with the natural carrying capacity of the area accessed and to provide adequate essential public services. [1985, c. 794, Pt. B, (NEW).]

[ 1985, c. 794, Pt. B, (NEW) .]

3. Coastal municipality participation. Notwithstanding any guidelines established pursuant to this chapter, at least 50% of all revenue available from the fund shall be dispensed to municipalities located in the coastal area, as defined in Title 38, section 1802, for the acquisition or development of shoreline access areas. The amount granted to such a municipality pursuant to this section shall not exceed 50% of the total cost of the acquisition or development project.

[ 1985, c. 794, Pt. B, (NEW) .]

4. Public access. All projects financed through this program shall be made equally open for use by all Maine citizens.

[ 1985, c. 794, Pt. B, (NEW) .]

SECTION HISTORY

1985, c. 794, Pt. B, (NEW). 1987, c. 402, Pt. A, §95 (AMD). 2011, c. 657, Pt. W, §5 (REV).









Part 9: MARINE RESOURCES

Subpart 1: ADMINISTRATION

Chapter 601: GENERAL PROVISIONS

12 §6001. Definitions

For the purposes of this Part, the following words shall have the following meanings, unless a different meaning is required by the context. [1977, c. 661, §5 (NEW).]

1. Aquaculture. "Aquaculture" means the culture or husbandry of marine organisms by any person.

[ 1977, c. 661, §5 (NEW) .]

1-A. Alewives.

[ 2011, c. 598, §2 (RP) .]

2. Atlantic salmon. "Atlantic salmon" means the anadromous fish species Salmo salar that customarily migrates from inland waters to the ocean as part of its life cycle.

[ 1999, c. 401, Pt. BB, §2 (AMD) .]

3. Bulk pile. "Bulk pile" means any pile or the contents of any box, barrel or other container.

[ 1977, c. 661, §5 (NEW) .]

4. Buy. "Buy" means to buy or purchase and includes offering to buy.

[ 1977, c. 661, §5 (NEW) .]

5. Car. "Car" means a lobster car, crate, box or other contrivance, whether sunken or floating, that may be used in coastal waters to hold live lobsters.

[ 1977, c. 661, §5 (NEW) .]

6. Coastal waters. "Coastal waters" means all waters of the State within the rise and fall of the tide out to the limits of the exclusive economic zone as shown on the most recently published Federal Government nautical chart, but it does not include areas above any fishway or dam when the fishway or dam is the dividing line between tidewater and fresh water.

[ 2001, c. 272, §1 (AMD) .]

6-A. Commercial fisheries business. "Commercial fisheries business" means an enterprise directly or indirectly concerned with the commercial harvest of wild or aquacultured marine organisms, whose primary source of income is derived from these activities. "Commercial fisheries business" includes, but is not limited to:

A. Licensed commercial fishermen, aquaculturists and fishermen's cooperatives; [2011, c. 266, Pt. B, §4 (NEW).]

B. Persons providing direct services to commercial fishermen, aquaculturists or fishermen's cooperatives, as long as provision of these direct services requires the use of working waterfront property; and [2011, c. 266, Pt. B, §4 (NEW).]

C. Municipal and private piers and wharves operated to provide waterfront access to commercial fishermen, aquaculturists or fishermen's cooperatives. [2011, c. 266, Pt. B, §4 (NEW).]

[ 2011, c. 266, Pt. B, §4 (NEW) .]

7. Commissioner. "Commissioner" means Commissioner of Marine Resources.

[ 1977, c. 661, §5 (NEW) .]

8. Common carrier. "Common carrier" means a vehicle that is:

A. Operating under authority granted by either the Federal Government or the carrier’s home state; and [2007, c. 615, §1 (NEW).]

B. Transporting goods for hire and the carrier does not own the marine organisms being transported. [2007, c. 615, §1 (NEW).]

[ 2007, c. 615, §1 (RPR) .]

9. Conservation. "Conservation" means providing for the development and wise utilization of the state's marine resources, protecting the ultimate supply for present and future generations, preventing waste and implementing sound management programs.

[ 1977, c. 661, §5 (NEW) .]

10. Crayfish. "Crayfish" means all species from either fresh or salt water including, but not limited to, the family Palinuridae, including the representative genera Jasus and Palinurus, which have been called by such terms including, but not limited to, rock lobster, spiny lobster, sea crawfish, red lobster, thorny lobster, langoust, langoustini, langostino, crayfish, Sidney crawfish, kreef, Cuban rock lobster, African lobster or African crawfish.

[ 1989, c. 348, §2 (AMD) .]

11. Crew member. "Crew member" means any person assisting in operating or attending gear or operating a boat while fishing.

[ 1977, c. 661, §5 (NEW) .]

12. Dealer. "Dealer" means any person who buys, sells or distributes any marine organism.

[ 1977, c. 661, §5 (NEW) .]

13. Department. "Department" means the Department of Marine Resources.

[ 1977, c. 661, §5 (NEW) .]

13-A. Engage. "Engage" means engage or attempt to engage.

[ 1979, c. 541, Pt. B, §13 (NEW) .]

13-B. Equipment. "Equipment" means a box, trap, crate, net or other device or machinery used to harvest or store marine organisms.

[ 1989, c. 742, §1 (NEW) .]

13-C. Dip net. "Dip net" means a device consisting of a rigid frame filled with netting, firmly attached to a rigid handle and manually operated by a single person.

[ 1995, c. 536, Pt. A, §1 (NEW) .]

13-D. Eel. "Eel" means a member of the species Anguilla rostrata in that stage of its life cycle when it is 6 inches or more in length.

[ 1995, c. 536, Pt. A, §1 (NEW) .]

13-E. Eel pot. "Eel pot" means a cylindrical or rectangular trap with funnels that is baited and used to harvest eels. An eel pot is 50 cubic feet or less in total volume and utilizes wire or slatting no smaller than 1/2 inch square measure.

[ 1995, c. 536, Pt. A, §1 (NEW) .]

13-F. Elver. "Elver" means a member of the species Anguilla rostrata in that stage of its life cycle when it is less than 6 inches in length.

[ 1995, c. 536, Pt. A, §1 (NEW) .]

13-G. Elver fyke net. "Elver fyke net" means a fyke net that is 30 feet or less in length from cod end to either wing tip, is fitted with netting that measures 1/8-inch bar mesh or less, contains a 1/2-inch or less bar mesh excluder panel that covers the entrance of the net, and consists of not more than one funnel end, one cod end and 2 wings.

[ 1997, c. 575, §1 (AMD) .]

13-H. Elver dip net. "Elver dip net" means a dip net with a hoop of not more than 30 inches in diameter and fitted with netting that measures 1/8 inch bar mesh or less.

[ 1999, c. 7, §1 (AMD) .]

13-I. Established base of operations. "Established base of operations" means the location where a vessel has its primary relationship. Among the factors identifying a primary relationship are the locations at which the vessel is primarily moored or docked, where it prepares for expeditions and hires a crew and to which it regularly returns for repairs, supplies and activities relating to its business or trade. The fact that a vessel carries on one or more of these activities at more than one location within this State or at a location or locations outside this State does not prevent the vessel from being considered to have an established base of operations within the State if a substantial portion of these activities are carried on at a location or locations within this State. For purposes of this subsection, "substantial portion" means a period exceeding 60 days in any calendar year.

[ 2005, c. 26, §1 (NEW) .]

14. Establishment. "Establishment" means the premises, buildings, structures, facilities and equipment, including vehicles, used in the buying, selling or processing of marine organisms.

[ 1977, c. 661, §5 (NEW) .]

15. Finfish. "Finfish" means any cold-blooded marine animal having permanent gills and fins.

[ 1977, c. 661, §5 (NEW) .]

15-A. Fishway. "Fishway" means a manmade device, including fish elevators, fishlocks and fish ladders, that is used to enable fish to migrate upstream past dams, waterfalls, rapids or other obstacles.

[ 1993, c. 498, §1 (NEW) .]

16. Fish, the noun. The noun "fish" means all finfish, squid and shrimp, or other marine animal, except lobsters, crabs, shellfish, scallops and marine worms.

[ 1977, c. 661, §5 (NEW) .]

17. Fish, the verb. The verb "fish" means to take or attempt to take any marine organism by any method or means.

[ 1977, c. 661, §5 (NEW) .]

17-A. Freshwater fish. "Freshwater fish" means the following fish species, when found in coastal waters as defined in subsection 6: Brown trout; largemouth bass; smallmouth bass; black crappie; rainbow trout; brook trout; chain pickerel; and landlocked salmon.

[ 1987, c. 312, §1 (NEW) .]

17-B. Fork length. "Fork length" means the greatest dimension between the most anteriorly projecting part of the head and the apex of the V formed by the caudal fin. The measurement is a straight line and is not taken over the curve of the body.

[ 1987, c. 690, §1 (NEW) .]

17-C. Fyke net. "Fyke net" means a funnel-shaped net designed to intercept moving marine organisms and retain marine organisms in a confined space.

[ 1995, c. 536, Pt. A, §2 (NEW) .]

18. Handline. "Handline" means a single line with no more than 5 hooks attached which is hand held.

[ 1977, c. 661, §5 (NEW) .]

19. Hermetically sealed. "Hermetically sealed" means a container which has been made airtight by fusion so that no air, gas or spirits can either enter or escape, whether or not the container is sterilized by heat. It does not include friction cover containers or containers requiring refrigeration.

[ 1981, c. 433, §1 (AMD) .]

20. Hook and line. "Hook and line" means a single line with no more than 5 hooks, including the commonly called rod and reel and handline.

[ 1977, c. 661, §5 (NEW) .]

20-A. Hoop net. "Hoop net" means a stationary cylindrical net fitted with mesh measuring 1/2 inch or greater stretch measure, that is placed at the bottom of a body of water and has a diameter of 6 feet or less as measured at its widest point and has a length of 18 feet or less as measured from the cod end to the hoop that forms the mouth of the net. "Hoop net" includes wings or leads attached to the mouth of the hoop net.

[ 1995, c. 536, Pt. A, §2 (NEW) .]

21. Intertidal zone. "Intertidal zone" means the shores, flats or other land between high and low water mark.

[ 1977, c. 661, §5 (NEW) .]

22. License. "License" means a document issued by the State to a named person authorizing that person to engage in particular activities. License includes a permit, but does not include a certificate or lease.

[ 1977, c. 661, §5 (NEW) .]

23. Lobster. "Lobster" means a crustacean of the genus Homarus americanus.

[ 1977, c. 661, §5 (NEW) .]

24. Lobster trap. "Lobster trap" means a lobster trap, pot or other stationary contrivance or device that may be set on the ocean bottom and used for taking lobsters or crabs.

[ 1977, c. 661, §5 (NEW) .]

24-A. Mahogany quahog. "Mahogany quahog" means a marine mollusk, Artica icelandica.

[ 1981, c. 297, §1 (NEW) .]

25. Marine mollusk. "Marine mollusk" means any marine invertebrate animal of the phylum Mollusca, but shall not include squid or octopi.

[ 1977, c. 661, §5 (NEW) .]

26. Marine organism. "Marine organism" means any animal, plant or other life that inhabits waters below head of tide.

[ 1997, c. 123, §1 (AMD) .]

27. Marine resources. "Marine resources" means all renewable marine organisms and the entire ecology and habitat supporting those organisms.

[ 1977, c. 661, §5 (NEW) .]

28. Marine resources' laws. "Marine resources' laws" means chapter 419 and Part 9 or any other statute authorizing the commissioner or department to undertake any activity, and any regulation authorized by these statutes.

[ 1977, c. 661, §5 (NEW) .]

29. Marine species. "Marine species" means all marine animals except lobster, shellfish, marine worms and elvers.

[ 1995, c. 536, Pt. A, §3 (AMD); 1995, c. 536, Pt. A, §13 (AFF) .]

30. Marine worms. "Marine worms" means sand, blood and clam worms.

[ 1977, c. 661, §5 (NEW) .]

30-A. Pacific salmon. "Pacific salmon" means all species of the genus Onchorhynchus.

[ 1983, c. 662, §1 (NEW) .]

31. Parlor section. "Parlor section" means that part of a lobster trap designed or intended to hold or detain lobsters until they are removed by the fisherman.

[ 1977, c. 661, §5 (NEW) .]

32. Permit. "Permit" means license.

[ 1977, c. 661, §5 (NEW) .]

33. Person. "Person" means any individual, firm, corporation or agency or political subdivision of government.

[ 1977, c. 661, §5 (NEW) .]

34. Personal use. "Personal use" means for consumption or use by oneself, by members of the immediate family or by invited guests.

[ 1977, c. 661, §5 (NEW) .]

34-A. Possession. "Possession" means to have in one's custody or control, either personally or by another who is under one's control.

[ 1985, c. 24, §1 (NEW) .]

35. Process, the verb. The verb "process" means handling, storing, cooking, preparing, producing, manufacturing, preserving, packing or other activity which could change the condition or form.

[ 1977, c. 661, §5 (NEW) .]

35-A. Quahog. "Quahog" means a marine mollusk, Mercenaria mercenaria, commonly called hard shelled clams, and Artica icelandica, commonly called mahogany quahogs.

[ 1981, c. 297, §2 (NEW) .]

36. Registered vessel. "Registered vessel" means:

A. A vessel that is owned or operated by a person licensed under this Part; [2005, c. 26, §2 (NEW).]

B. A vessel that is used to bring a marine organism into the State or its territorial waters; [2005, c. 26, §2 (NEW).]

C. A vessel that is registered or has been issued a certificate of number under chapter 935; [2005, c. 26, §2 (NEW).]

D. A vessel documented in accordance with 46 United States Code, Chapter 121 that has designated a Maine port of hail; [2005, c. 26, §2 (NEW).]

E. A vessel that has been issued a certificate of number by the United States Coast Guard under 46 United States Code, Chapter 123 that has identified Maine as the state of principal use; or [2005, c. 26, §2 (NEW).]

F. A vessel that has an established base of operations within this State. [2005, c. 26, §2 (NEW).]

[ 2005, c. 26, §2 (RPR) .]

37. Retail. "Retail" means sale, trade or service directly to the consumer for his personal use.

[ 1977, c. 661, §5 (NEW) .]

37-A. Rigged. "Rigged" means to have on board the equipment necessary to undertake the activity. The commissioner shall determine by rulemaking what equipment is necessary to undertake the activity. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 26, §3 (AMD) .]

37-B. River herring. "River herring" means the species Alosa pseudoharengus, commonly called alewife, and Alosa aestivalis, commonly called blueback herring.

[ 2011, c. 598, §3 (NEW) .]

38. Scallop. "Scallop" means sea scallop, placopecten magellanicus.

[ 1977, c. 661, §5 (NEW) .]

38-A. Seaweed. "Seaweed" means all marine algae.

[ 1983, c. 116, §1 (NEW) .]

39. Sell. "Sell" means to sell, offer to sell or expose for sale.

[ 1977, c. 661, §5 (NEW) .]

40. Serve. "Serve" means the preparation of a marine organism for retail sale or consumption, but does not include shucking shellfish.

[ 1977, c. 661, §5 (NEW) .]

40-A. Sheldon eel trap. "Sheldon eel trap" means a box trap with a netted wing 10 feet or less in length used to intercept and direct elvers into the trap.

[ 1997, c. 91, §3 (AMD) .]

41. Shellfish. "Shellfish" means clams, quahogs, oysters and mussels and includes shellstock and shucked shellfish.

[ 1977, c. 661, §5 (NEW) .]

42. Shellstock. "Shellstock" means shellfish which have not been removed from their shells.

[ 1977, c. 661, §5 (NEW) .]

43. Ship, the verb. The verb "ship" means to send by a common carrier.

[ 1977, c. 661, §5 (NEW) .]

44. Shucked shellfish. "Shucked shellfish" means shellfish or parts thereof which have been removed from their shells.

[ 1977, c. 661, §5 (NEW) .]

44-A. Single hook. "Single hook" means a hook with no more than one eye and one shank to which one or more points is attached.

[ 1993, c. 498, §1 (NEW) .]

45. Sunrise. "Sunrise" means the time given for sunrise as computed and established for Augusta, Maine, by the Nautical Almanac Office of the United States Naval Observatory for the particular day involved, converted to the legal standard of time in force in the State on that day.

[ 1977, c. 661, §5 (NEW) .]

46. Sunset. "Sunset" means the time given for sunset as computed and established for Augusta, Maine, by the Nautical Almanac Office of the United States Naval Observatory for the particular day involved, converted to the legal standard of time in force in the State on that day.

[ 1977, c. 661, §5 (NEW) .]

47. Suspension. "Suspension" means the revocation of a license, the right to obtain a license and the privilege to undertake the licensed activity, whether the suspension is temporary or permanent.

[ 1977, c. 661, §5 (NEW) .]

48. Take, the verb. The verb "take" means to remove or attempt to remove a marine organism from its natural habitat.

[ 1977, c. 661, §5 (NEW) .]

48-A. Total length. "Total length" means the greatest dimension between the most anteriorly projecting part of the head and the farthest tip of the caudal fin when the caudal rays are squeezed together. The measurement is a straight line and is not taken over the curve of the body.

[ 1987, c. 690, §1 (NEW) .]

48-B. Territorial waters. "Territorial waters" means all waters of the State within the rise and fall of the tide seaward to the 3-nautical-mile line as shown on the most recently published Federal Government nautical chart, but does not include areas above any fishway or dam when that fishway or dam is the dividing line between tidewater and fresh water.

[ 2001, c. 272, §2 (NEW) .]

49. Transfer. "Transfer" means to transport by boat on the water.

[ 1977, c. 661, §5 (NEW) .]

50. Transport, the verb. The verb "transport" means to move an object from one place to another by any means other than to ship.

[ 1977, c. 661, §5 (NEW) .]

51. Tub-trawl. "Tub-trawl" means a single line, with more than 5 hooks, including the commonly called tub-trawl, line trawl or long line.

[ 1977, c. 661, §5 (NEW) .]

52. Tuna. "Tuna" means any finfish commonly known as tuna, including the horse mackerel.

[ 1977, c. 661, §5 (NEW) .]

53. Vehicle. "Vehicle" means a machine or conveyance, including watercraft and aircraft, used to move or transport marine organisms.

[ 1989, c. 742, §2 (RPR) .]

54. Wholesale. "Wholesale" means sale, trade or service that is not directly to a consumer and is not retail.

[ 1977, c. 661, §5 (NEW) .]

55. Whole scallop. "Whole scallop" means a cultured scallop in any form, except when the final product form is the adductor muscle of the scallop only.

[ 2001, c. 112, §1 (NEW) .]

56. Working waterfront or working waterfront property. "Working waterfront" or "working waterfront property " means land, legally filled lands and piers and wharves and other improvements to land adjacent to the navigable coastal waters of the State and used by a commercial fisheries business.

[ 2011, c. 266, Pt. B, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B13 (AMD). 1979, c. 590, §1 (AMD). 1981, c. 63, (AMD). 1981, c. 297, §§1,2 (AMD). 1981, c. 433, §1 (AMD). 1983, c. 116, §1 (AMD). 1983, c. 662, §1 (AMD). 1985, c. 24, §1 (AMD). 1987, c. 312, §§1,2 (AMD). 1987, c. 690, §1 (AMD). 1989, c. 348, §2 (AMD). 1989, c. 742, §§1,2 (AMD). 1993, c. 498, §1 (AMD). 1995, c. 536, §§A1-4 (AMD). 1995, c. 536, §A13 (AFF). 1997, c. 91, §§1-3 (AMD). 1997, c. 123, §1 (AMD). 1997, c. 575, §1 (AMD). 1999, c. 7, §1 (AMD). 1999, c. 401, §BB2 (AMD). 2001, c. 112, §1 (AMD). 2001, c. 272, §§1,2 (AMD). 2003, c. 248, §1 (AMD). 2005, c. 26, §§1-3 (AMD). 2007, c. 615, §1 (AMD). 2011, c. 266, Pt. B, §§4, 5 (AMD). 2011, c. 598, §§2, 3 (AMD).



12 §6002. Rules of construction

The following rules of construction apply to this Part, unless a different construction is plainly required by the context. [1977, c. 661, §5 (NEW).]

1. Reference to marine organisms. Reference to the taking or possession of any marine organism includes the taking and possession of any part of it.

[ 1977, c. 661, §5 (NEW) .]

2. Application to marine organisms. Marine resources' laws apply only to marine organisms, as distinguished from fresh water organisms, except where jurisdiction over migratory or other organisms is specifically given.

[ 1977, c. 661, §5 (NEW) .]

3. General application. Marine resources' laws shall apply to all registered vessels and to all persons where their activities occur within the State, within the coastal waters of the State or where the product of those activities are brought into the State or its coastal waters. They shall also apply to all residents of the State wherever those activities are conducted, but not within the jurisdiction of another state. These laws do not apply to marine organisms passing through the State under the authority of the laws of the United States. This subsection does not limit section 6859.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6003. Coordination of fisheries management

The Commissioner of Marine Resources, in consultation with the Commissioner of Inland Fisheries and Wildlife, may regulate the taking of freshwater fish species in coastal waters. Rules shall be promulgated in accordance with section 6171. Whenever a bag limit on freshwater fish species in coastal waters exists, as defined in section 6001, subsection 17-A, no person may possess more than one day's bag limit, regardless of whether the fish are taken from inland or coastal waters. [1987, c. 312, §3 (NEW).]

SECTION HISTORY

1987, c. 312, §3 (NEW).



12 §6004. Juvenile violations

Notwithstanding other provisions of law, a person who has not attained 18 years of age and who is convicted of a crime for a violation of a provision of this Part that is not defined as a juvenile crime under Title 15, section 3103, subsection 1 may not be sentenced to imprisonment but may be ordered to serve a period of confinement in a Department of Corrections juvenile correctional facility that may not exceed 30 days, which may be suspended in whole or in part, if the court determines that: [2005, c. 507, §1 (AMD).]

1. Crime. The crime is one that, if committed by a person who has attained 18 years of age, would carry a mandatory term of imprisonment that may not be suspended;

[ 2005, c. 328, §1 (NEW) .]

2. Nature. The aggravated nature and seriousness of the crime warrants a period of confinement; or

[ 2005, c. 507, §1 (AMD) .]

3. History. The record or previous history of the defendant warrants a period of confinement.

[ 2005, c. 507, §1 (AMD) .]

The court is not required to impose a period of confinement notwithstanding that there is a mandatory term of imprisonment applicable to a person who has attained 18 years of age. [2005, c. 507, §1 (AMD).]

Any period of confinement must be served concurrently with any other period of confinement previously imposed and not fully discharged or imposed on the same date. Any period of confinement is subject to Title 17-A, section 1253, subsection 2, except that a statement is not required to be furnished and the day-for-day deduction must be determined by the facility, but not to Title 17-A, section 1253, subsection 2, paragraph A, or subsection 3-B, 4, 5, 8, 9 or 10. If the court suspends the period of confinement in whole or in part, the court shall impose a period of administrative release not to exceed one year. The administrative release must be administered pursuant to Title 17-A, chapter 54-G, and revocation of the administrative release is governed by the provisions of that chapter. [2005, c. 507, §1 (AMD).]

SECTION HISTORY

2003, c. 410, §1 (NEW). 2005, c. 328, §1 (AMD). 2005, c. 507, §1 (AMD).



12 §6005. Labeling shellfish

A person who is authorized to hold or possess shellfish under chapter 623 may not label shellfish sold alive using the words "product of Maine" or any other similar words or terms that misleadingly suggest the shellfish was taken from the waters of this State unless the shellfish was in fact taken from the waters of the State. [2011, c. 234, §1 (NEW).]

The sale of shellfish labeled in violation of this section is a deceptive business practice in violation of Title 17-A, section 901. A violation of this section that results in a conviction under Title 17-A, section 901 is considered a conviction for a violation of a marine resources law under section 6351, subsection 1, paragraph A. [2011, c. 234, §1 (NEW).]

SECTION HISTORY

2011, c. 234, §1 (NEW).






Chapter 603: DEPARTMENT ADMINISTRATION

12 §6021. Purpose

The Department of Marine Resources is established to conserve and develop marine and estuarine resources; to conduct and sponsor scientific research; to promote and develop the Maine coastal fishing industries; to advise and cooperate with local, state and federal officials concerning activities in coastal waters; and to implement, administer and enforce the laws and regulations necessary for these enumerated purposes, as well as the exercise of all authority conferred by this Part. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6021-A. Marine Products Marketing Program

The Marine Products Marketing Program is established to encourage, promote and provide for direct participation of Maine seafood producers in joint public and private market development programs. The commissioner may enter into agreements or cooperative arrangements with any person for the purpose of advertising and increasing the sale and consumption of seafood products. The commissioner may receive, administer and disburse any funds or contributions from these persons, either independently or in conjunction with state funds allocated to the purpose, provided that funds so contributed shall be used only for the purposes of market development programs. [1989, c. 57, §1 (NEW).]

SECTION HISTORY

1989, c. 57, §1 (NEW).



12 §6022. Commissioner's appointment, duties and powers

1. Appointment and term. The commissioner shall be appointed by the Governor and shall be subject to review by the Joint Standing Committee on Marine Resources and to confirmation by the Legislature. The commissioner shall serve at the pleasure of the Governor.

[ 1985, c. 481, Pt. A, §34 (AMD) .]

2. General powers. The commissioner shall be responsible for the administration and enforcement of all marine resources' laws and shall have all the powers of a marine patrol officer. He shall maintain records of all leases, certificates or licenses issued by the commissioner or required to be filed under section 6027.

[ 1979, c. 541, Pt. B, §73 (AMD) .]

3. Organization and personnel. The commissioner shall organize the department into the administrative units which the commissioner decides are necessary to carry out its duties. The commissioner shall hire all necessary employees of the department subject to the Civil Service Law, except that persons in the following positions shall be appointed by and serve at the pleasure of the commissioner: Deputy Commissioner; Chief, Bureau of Marine Patrol; and Assistant to the Commissioner for Public Information. The Chief of the Bureau of Marine Patrol shall be appointed from among the patrol personnel of the bureau with the rank of sergeant or higher. In the event that the Chief of the Bureau of Marine Patrol is not reappointed, that person shall have the right to be restored to the classified position from which that person shall have been promoted or to a position equivalent thereto in salary grade without impairment of that person's personnel status or the loss of seniority, retirement or other rights to which uninterrupted service in the classified position would have entitled that person. If that person's service in the position of Chief of the Bureau of Marine Patrol shall be terminated for cause, that person's right to be so restored shall be determined by the State Civil Service Appeals Board.

[ 1989, c. 348, §3 (AMD) .]

4. Warden code. The commissioner shall prepare a written code governing the operating procedures of the Bureau of Marine Patrol services for submission to the Director of Human Resources. The code shall become effective when approved by the Director of Human Resources.

[ 1985, c. 785, Pt. B, §66 (AMD) .]

5. Property. The commissioner may acquire and hold any right or interest in real or personal property on behalf of the State. The commissioner may by sale, lease or otherwise dispose of any such property, or portion of any such property or interest in any such property, subject to the provisions of section 598-A.

[ 2007, c. 615, §2 (AMD) .]

6. Enforcement agreements. The commissioner may enter into reciprocal enforcement agreements with political subdivisions of the State and with other states, regional authorities and the Federal Government. Pursuant to these agreements, the commissioner may designate and deputize federal law enforcement personnel and law enforcement personnel from other states to enforce marine resource laws and rules. In that event, the commissioner shall designate the specific laws and rules to be enforced. Agents so deputized may enforce those laws and rules so designated by the commissioner. Agents so deputized by the commissioner shall have the powers of a marine patrol officer, as defined in section 6025.

[ 1985, c. 24, §2 (AMD) .]

7. Report. The commissioner shall report to the Governor and Legislature every 2 years. This report shall include a detailed statement of the department's actions and functions and a survey of the present state of the state's fishing industries and their anticipated future, including statistics and data. The report may include those recommendations for amendments to the laws and licensing procedures of the marine resources' laws as may be necessary for the operation of the department. The report shall cover the period ending June 30th of each even-numbered year and shall be due within 6 months of the end of the period which it covers.

[ 1977, c. 661, §5 (NEW) .]

8. Pamphlet laws. The commissioner shall publish a pamphlet of the sections of this Part as soon as possible after the adjournment of the first regular session of each Legislature. In addition, the commissioner may publish any other laws or regulations.

[ 1977, c. 661, §5 (NEW) .]

9. Federal expenditures. The commissioner may accept federal funds for use in department programs and to do such acts as are consistent with the powers of the commissioner and as are necessary to carry out federal laws pursuant to which those funds are provided. The commissioner may accept any other funds as may be available to carry out the purposes of the department.

[ 1977, c. 661, §5 (NEW) .]

10. Ecological impact. The commissioner shall advise the United States Army Corps of Engineers, the Department of Transportation, the Department of Environmental Protection and appropriate state agencies on the ecological effects of dredging, filling and depositing of soil or otherwise altering coastal wetlands, whether these actions will affect adversely estuarine or marine fisheries and what mitigation or compensatory measures are available. The commissioner shall also recommend to these agencies whether dredging, filling or otherwise altering coastal wetlands is permitted under current state and federal wetland rules and regulations.

[ 1989, c. 501, Pt. P, §21 (AMD) .]

11. Interagency cooperation. The commissioner shall consult with, offer advice to and cooperate with the Department of Environmental Protection, the Department of Inland Fisheries and Wildlife and the Department of Agriculture, Conservation and Forestry in carrying out the commissioner's duties, and these agencies shall do the same in carrying out their duties. Cooperation includes the exchange of information and the filing of copies of any application, petition, request, report or similar document that may bear upon the responsibilities of any of these departments. Details of those exchanges must be worked out by the heads of the departments.

[ 2011, c. 655, Pt. KK, §15 (AMD); 2011, c. 655, Pt. KK, §34 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

12. Regulations. The commissioner may make regulations as authorized by marine resources' laws.

[ 1977, c. 661, §5 (NEW) .]

13. State map.

[ 1989, c. 502, Pt. A, §35 (RP) .]

14. Brands, labels and marks. The commissioner may develop, design and register brands, labels or marks, as that term is used in Title 10, section 1521, subsection 3, for identifying marine resource products packed in accordance with official grades and standards established by the department and shall furnish information to packers and shippers as to where these labels and marks may be obtained. A written application to the commissioner requesting permission to use these brands, labels or marks and a written acceptance thereto from the commissioner shall be a condition precedent to the use of these brands, labels or marks. The right to use these brands, labels or marks may be suspended or revoked by the commissioner according to the procedures set forth in section 6101, subsections 6 to 8, whenever it appears on investigation that they have been used to identify marine resource products not conforming to the grades or standards indicated.

[ 1981, c. 684, §8 (NEW) .]

15. Revolving fund. The commissioner may prepare and distribute printed and audio-visual materials on matters within his statutory jurisdiction. There is established within the department a revolving fund to cover the printing and distribution costs of these materials. The commissioner shall fix the prices at which publications of the department may be sold or delivered. The department shall retain, without charge, an appropriate number of each publication for complimentary distribution. Income from the sale of publications that were charged to the revolving fund and any other moneys the commissioner may receive, from whatever source, consistent with the purposes of this section, shall be credited to the revolving fund to be used as a continuing carrying account to carry out the purposes of the fund.

[ 1983, c. 286, §1 (NEW) .]

16. Atlantic salmon powers and responsibilities. The commissioner has the sole authority to introduce Atlantic salmon into the inland waters, other than in commercial aquaculture facilities. The commissioner has the sole authority to limit or prohibit the taking of Atlantic salmon and may adopt rules establishing the time, place and manner of Atlantic salmon fishing in all waters of the State. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 561, §3 (NEW) .]

17. Permit banking program. The commissioner may administer a permit banking program in which the department holds federal limited access fishing permits and distributes the rights associated with those permits to eligible residents of the State with the goal of restoring and preserving access to federally managed fisheries. The commissioner may lease fisheries allocations, as required, to fund the costs associated with the permit banking program and may use funds in excess of those needed to administer the program to provide assistance to groundfish sectors consistent with the goals of the program.

[ 2011, c. 598, §4 (AMD) .]

18. Commissioner's authority. The State assents to the provisions of the Federal Aid in Sport Fish Restoration Act, 16 United States Code, Chapter 10B, as amended. The commissioner may perform all acts necessary for the establishment and implementation of cooperative fish restoration and management projects as defined by that Act and the implementing regulations promulgated under that Act.

[ 2011, c. 266, Pt. A, §1 (NEW) .]

19. Interstate wildlife violator compact. The commissioner may enter into an interstate wildlife violator compact to promote compliance with the laws, regulations and rules that relate to the management of marine resources in the respective member states and may adopt rules, which are routine technical rules as described in Title 5, chapter 375, subchapter 2-A, necessary to implement certain provisions of the compact.

[ 2013, c. 468, §1 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 127, §82 (AMD). 1979, c. 541, §B73 (AMD). 1981, c. 505, §3 (AMD). 1981, c. 684, §8 (AMD). 1983, c. 286, §1 (AMD). 1983, c. 489, §8 (AMD). 1985, c. 24, §2 (AMD). 1985, c. 481, §A34 (AMD). 1985, c. 785, §§B65,66 (AMD). 1989, c. 348, §3 (AMD). 1989, c. 501, §P21 (AMD). 1989, c. 502, §A35 (AMD). 2007, c. 615, §2 (AMD). 2009, c. 561, §3 (AMD). 2011, c. 10, §1 (AMD). 2011, c. 266, Pt. A, §1 (AMD). 2011, c. 598, §4 (AMD). 2011, c. 655, Pt. KK, §15 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 468, §1 (AMD).



12 §6023. Deputy commissioner

The commissioner shall designate a deputy commissioner, who shall serve at the pleasure of the commissioner. The deputy commissioner shall be responsible, under the direction of the commissioner, for the administration and enforcement of the marine resources' laws and shall have all the powers of a marine patrol officer. He shall serve as the commissioner in the commissioner's absence or disability or if the office of the commissioner becomes vacant. The commissioner may appoint an appropriate administrative officer in the department to perform the functions of the commissioner if both the commissioner and deputy commissioner are disabled or absent. [1979, c. 541, Pt. B, §73 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B73 (AMD).



12 §6024. Advisory council

1. Appointment; composition; term; compensation.

[ 1989, c. 8, §1 (AMD); 1989, c. 503, Pt. B, §§59, 60 (RP) .]

1-A. Appointment; composition; term; compensation. The Marine Resources Advisory Council, established by Title 5, section 12004-G, subsection 27, consists of 16 members. The chair of the Lobster Advisory Council, the chair of the Sea Run Fisheries and Habitat Advisory Council, the chair of the Sea Urchin Zone Council and the chair of the Shellfish Advisory Council are ex officio members of the council. Each other member is appointed by the Governor and is subject to review by the joint standing committee of the Legislature having jurisdiction over marine resources matters and to confirmation by the Legislature. Five members must be persons who are licensed under this Part to engage in commercial harvesting activities. Those 5 members are selected by the Governor from names recommended to the Governor by groups representing commercial harvesting interests. Each member must represent a different commercial harvesting activity, except that none of those 5 members may represent lobster harvesters. The remaining 7 members must include one public member, 4 persons who hold a nonharvesting-related license under this Part, one person representing recreational saltwater anglers and one person representing the aquaculture industry. The Governor shall select the person to represent the aquaculture industry from among the names recommended by the aquaculture industry. The composition of the council must reflect a geographical distribution along the coast. All appointed members are appointed for a term of 3 years, except a vacancy must be filled in the same manner as an original member for the unexpired portion of the term. An appointed member may not serve for more than 2 consecutive terms. Appointed members serve until their successors are appointed. The chair of the Lobster Advisory Council, the chair of the Sea Run Fisheries and Habitat Advisory Council, the chair of the Sea Urchin Zone Council and the chair of the Shellfish Advisory Council shall serve until a new chair of the Lobster Advisory Council, a new chair of the Sea Run Fisheries and Habitat Advisory Council, a new chair of the Sea Urchin Zone Council or a new chair of the Shellfish Advisory Council, respectively, is chosen. Members are compensated as provided in Title 5, chapter 379.

[ 2009, c. 369, Pt. A, §23 (AMD) .]

2. Powers and duties; meetings; officers. The council shall give the commissioner information and advice concerning the administration of the department and carry out other duties specifically delegated by marine resources' laws. The council shall hold regular quarterly meetings with the commissioner, or the commissioner's designee, and may hold special meetings at any time. The council shall elect one of its members as chair, one as vice-chair and one as secretary, all for a term of one year, at the first regular meeting in each year. The officers have the following duties.

A. The chair shall call and preside at all meetings of the council. [1995, c. 382, §3 (AMD).]

B. The vice-chair shall call and preside at all meetings of the council in the chair's absence. [1995, c. 382, §3 (AMD).]

C. The secretary shall cause records to be taken and to be preserved of all meetings of the council. [1977, c. 661, §5 (NEW).]

[ 1995, c. 382, §3 (AMD) .]

3. Quorum. A quorum shall be a majority of the current members of the council.

[ 1977, c. 661, §5 (NEW) .]

4. Council actions. An affirmative vote of a majority of the members present at a meeting or polled shall be required for any action. No action may be considered unless a quorum is present or, if there is no meeting, a quorum responds to a written poll.

[ 1977, c. 661, §5 (NEW) .]

5. Research oversight. The commissioner shall annually report to the council on the research of the department. The report shall include the present research plan and its implementation, any necessary revision of the plan and its necessary extension over the planning period. The council may appoint marine scientists, who are not employees of the department, to advise it in considering the research plan. After completing its review, the council shall report the plan, and any recommendations or comments, to the joint standing committee of the Legislature having jurisdiction over marine resources.

[ 1985, c. 481, Pt. A, §36 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §1 (AMD). 1979, c. 127, §83 (AMD). 1979, c. 357, (AMD). 1983, c. 383, §1 (AMD). 1983, c. 812, §81 (AMD). 1985, c. 481, §§A35,36 (AMD). 1987, c. 694, §1 (AMD). 1989, c. 8, §§1,2 (AMD). 1989, c. 503, §§B59-62 (AMD). 1989, c. 788, §1 (AMD). 1995, c. 382, §§2,3 (AMD). 1999, c. 85, §2 (AMD). 2007, c. 176, §1 (AMD). 2007, c. 240, Pt. QQ, §2 (AMD). 2007, c. 615, §3 (AMD). 2007, c. 695, Pt. K, §1 (AMD). 2009, c. 369, Pt. A, §23 (AMD).



12 §6025. Marine patrol officers

1. Appointment. Applicants for the position of a marine patrol officer who qualify under the officer's code and pass the examination administered by the Bureau of Human Resources may be appointed by the commissioner to hold office under Title 5, chapters 51 to 67 and under the officer's code.

[ 1985, c. 785, Pt. B, §67 (AMD) .]

2. Fees and other offices. Except before the District Court, officers are allowed the same fees as sheriffs and their deputies for like service which must be paid to the commissioner for use of the State. Officers may not hold any other state, county or municipal office for which they receive compensation, except elected positions in municipal or county government.

[ 2001, c. 340, §1 (AMD) .]

3. Powers and duties. Officers shall enforce all marine resources' laws and may arrest and prosecute all violators. They may serve all process pertaining to marine resources' laws. They shall have jurisdiction and authority in all areas where the laws for which they have responsibility apply. In addition to their specified powers and duties, the marine patrol officers are vested with the authority to enforce all laws of the State and may arrest for violations of any criminal laws. Any officer may require suitable aid in the execution of the duties of his office. Marine patrol officers may receive complete law enforcement training within one year from the date of employment and in-service training privileges at the Maine Criminal Justice Academy.

[ 1979, c. 541, Pt. B, §14 (AMD) .]

4. Search powers. Any marine patrol officer, in uniform, may search without a warrant and examine any watercraft, aircraft, conveyance, vehicle, box, bag, locker, trap, crate or other receptacle or container for any marine organism when he has probable cause to believe that any marine organism taken, possessed or transported contrary to law is concealed thereon or therein.

[ 1981, c. 433, §2 (AMD) .]

5. Sheriff and police powers as marine patrol officers. A sheriff, deputy sheriff, deputy sheriff, police officer, constable or inland fisheries and wildlife warden, within their respective jurisdiction, shall be vested with the powers of a marine patrol officer, except the powers provided in sections 6306 and 6434. When an officer acts under this section, the same fees shall be paid for his services to the usual recipient of the officer's fees.

[ 1979, c. 541, Pt. B, §14 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B14 (AMD). 1981, c. 433, §2 (AMD). 1985, c. 785, §B67 (AMD). 2001, c. 340, §1 (AMD).



12 §6025-A. New Hampshire marine patrol (WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See 2003, c. 519, §2)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL CONTINGENCY: See 2003, c. 519, §2)

A member of the New Hampshire marine patrol who, in the course of patrolling the waters of the Piscataqua River or Portsmouth Harbor, observes activity that the officer reasonably suspects may result in loss of life, widespread injury or widespread and severe property damage has authority to enter Maine and has the same authority to investigate, detain and execute an arrest as a Maine marine patrol officer. When a member of the New Hampshire marine patrol is engaged in Maine in carrying out the purpose of this subsection, that member has all the same privileges and immunities as Maine marine patrol officers in addition to privileges and immunities available under New Hampshire law. [2003, c. 519, §1 (NEW); 2003, c. 519, §2 (AFF).]

The commissioner shall immediately notify the Secretary of State of New Hampshire if this section is repealed or amended to significantly alter its application. [2003, c. 519, §1 (NEW); 2003, c. 519, §2 (AFF).]

§6025-A . New Hampshire marine patrol

(WHOLE SECTION TEXT REPEALED ON CONTINGENCY: See PL 2003, c. 519, §2)

SECTION HISTORY

2003, c. 519, §1 (NEW). 2003, c. 519, §2 (AFF).



12 §6026. False personation

Impersonation of a marine patrol officer shall be a violation of Title 17-A, section 457. [1979, c. 541, Pt. B, §73 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6027. Other governmental units to file documents

Every state department, government agency or official and municipal or political subdivision shall file with the commissioner copies of all leases, permits, grants or licenses issued to carry on activities in the coastal waters. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6028. Volunteer marine patrol officers

1. Appointment. The commissioner may appoint volunteer marine patrol officers upon such conditions as the commissioner may determine. Volunteer marine patrol officers shall serve without compensation and may be paid actual automobile costs at the rate paid to state employees.

[ 1983, c. 449, (NEW) .]

2. Powers and duties. Volunteer marine patrol officers shall have the same powers and duties as marine patrol officers specified in section 6025, except that the exercise of these powers and duties shall be limited to marine resources laws set out in chapters 601 to 627, inclusive, and department regulations adopted pursuant to these statutes. Volunteer marine patrol officers shall complete reserve officer training at the Maine Criminal Justice Academy pursuant to Title 25, section 2805-A prior to assuming these duties.

[ 1983, c. 449, (NEW) .]

SECTION HISTORY

1979, c. 541, §B73 (AMD). 1983, c. 449, (NEW).



12 §6029. Search and rescue operations

The Department of Marine Resources may provide search and rescue services in the coastal waters of the State and shall be the responsible state agency for those services, except when they involve lost or downed aircraft. The department shall develop a formal plan for those activities and designate one person within the department as coordinator of search and rescue to work with other search and rescue agencies, both governmental and private. The department shall attempt to establish and train regional volunteer organizations to assist with search and rescue and include them in plans and joint training exercises as appropriate. [1989, c. 489, §3 (RPR).]

SECTION HISTORY

1987, c. 814, §1 (NEW). 1989, c. 489, §3 (RPR).



12 §6029-A. Safety and security services

1. Enforcement of federal safety and security zones. At the request of and as expressly provided by the United States Coast Guard in accordance with federal law, marine patrol officers may assist the United States Coast Guard in the enforcement of safety and security zones established by the United States Coast Guard Captain of the Port for Maine. Marine patrol officers may take all action necessary to assist the United States Coast Guard in enforcing security and safety zones to the extent authorized by the United States Coast Guard.

[ 2003, c. 60, §1 (NEW) .]

2. Memorandum of agreement. Prior to engaging in the activities authorized under this section, the Bureau of Marine Patrol must enter into a memorandum of agreement with the United States Coast Guard that establishes the appropriate procedures and protocols for enforcement activities authorized under this section. Any funds received from the Federal Government for reimbursement to the State for activities authorized under this section must be deposited in the Bureau of Marine Patrol federal programs account.

[ 2007, c. 615, §4 (AMD) .]

SECTION HISTORY

RR 2003, c. 2, §17 (COR). 2003, c. 60, §1 (NEW). 2007, c. 615, §4 (AMD).



12 §6030. Department of Marine Resources Educational Fund

1. Fund. There is established the Department of Marine Resources Educational Fund, referred to in this section as the "fund." The department is authorized to set and receive fees to be deposited in the fund. The fund receives all funds collected by the department from the operation of the Aquarium and Resource Center at West Boothbay Harbor and the Burnt Island Living Lighthouse, including admission fees, the proceeds of sales at the Aquarium and Resource Center at West Boothbay Harbor and the Burnt Island Living Lighthouse and donations, grants or other funds presented to the department for the benefit of the Aquarium and Resource Center at West Boothbay Harbor and the Burnt Island Living Lighthouse and their educational programs. All money deposited in the fund and the earnings on the money remain in the fund to be used for the management and maintenance of the Aquarium and Resource Center at West Boothbay Harbor and the Burnt Island Living Lighthouse and their programs that educate the State's children, teachers and visitors about the State's marine resources. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year to be used for the same purpose.

[ 2003, c. 520, §1 (AMD) .]

2. Annual report.

[ 2011, c. 598, §5 (RP) .]

SECTION HISTORY

1995, c. 507, §1 (NEW). 2003, c. 520, §1 (AMD). 2011, c. 598, §5 (AMD).



12 §6030-A. Burnt Island; Burnt Island Living Lighthouse; rules

The commissioner may adopt such rules as are necessary to protect and preserve Burnt Island and the Burnt Island Living Lighthouse. In addition, the commissioner may adopt such rules as are necessary to provide for the successful implementation of the department-authorized educational and recreational programs that are conducted on the island. The rules may include restrictions on public access to Burnt Island and the Burnt Island Living Lighthouse as determined reasonably necessary for these purposes. [2005, c. 56, §1 (NEW).]

Rules adopted pursuant to the section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2005, c. 56, §1 (NEW).]

SECTION HISTORY

2005, c. 56, §1 (NEW).



12 §6031. Governor's Marine Studies Fellowship Program

1. Fellowship program established. There is established within the department the Governor's Marine Studies Fellowship Program to encourage the study of disciplines important to the conservation, management and utilization of marine resources. Those disciplines include, but are not limited to: applied aquaculture research in culture techniques, engineering, disease prevention, diagnosis and treatment and product technology; marine science with focus on research in support of resource management and sustainability, including marine fisheries science and assessment, ecology and life history, water quality and contaminants, coastal oceanography, marine biotechnology and technology development and transfer; and marine resource policy and management. The program must provide support for undergraduate and graduate students at colleges and universities chartered in the State.

[ 1997, c. 24, Pt. UU, §1 (NEW) .]

2. Program administration. The commissioner shall seek the advice and participation of academic and aquaculture and fisheries industry representatives in administering the Governor's Marine Studies Fellowship Program and in the award process. The commissioner shall establish program guidelines that provide for contributing support from academic institutions and aquaculture and fishing industry organizations at a minimum matching level for non-state participation of 2 non-state dollars for each state dollar and may provide for contributions by other interests that wish to provide fellowship support.

[ 1997, c. 24, Pt. UU, §1 (NEW) .]

3. Fund established. There is established within the department the Governor's Marine Studies Fellowship Fund. The commissioner may receive funds from nongeneral fund sources for use in the Governor's Marine Studies Fellowship Program. All money received into the fund must be used for the purposes of the program. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year to be used for the purposes of the fellowship fund.

[ 1997, c. 24, Pt. UU, §1 (NEW) .]

SECTION HISTORY

1997, c. 24, §UU1 (NEW).



12 §6032. Marine Recreation Fishing Conservation and Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 85, §3 (NEW). 2009, c. 559, §4 (AFF). 2009, c. 559, §1 (RPR). 2011, c. 421, §1 (RP).



12 §6032-A. Marine Recreation Fishing Conservation and Management Fund

1. Fund established. The Marine Recreation Fishing Conservation and Management Fund, referred to in this section as "the fund," is established within the department. The commissioner may receive on behalf of the fund funds from any source. All money received into the fund must be used for the purposes of the fund under subsection 2. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year to be used for the purposes of the fund. Any interest earned on the money in the fund must be credited to the fund.

[ 2011, c. 598, §6 (NEW) .]

2. Uses of fund. The commissioner may authorize the expenditure of money from the fund for research and conservation efforts related to the saltwater recreational fishery.

[ 2011, c. 598, §6 (NEW) .]

SECTION HISTORY

2011, c. 598, §6 (NEW).



12 §6033. Marine Recreational Fishing Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 85, §4 (NEW). 2009, c. 369, Pt. A, §24 (RP).



12 §6034. Commercial Fishing Safety Council

1. Appointment; composition. The Commercial Fishing Safety Council, referred to in this section as "the council" and established by Title 5, section 12004-I, subsection 57-E, consists of 9 members appointed by the commissioner as follows:

A. One member who is a license holder under this Part and a member of the Lobster Advisory Council, recommended by the chair of the Lobster Advisory Council; [2003, c. 90, §2 (NEW).]

B. [2011, c. 128, §1 (RP).]

C. One member who is a license holder under this Part and a member of the Sea Urchin Zone Council or the Scallop Advisory Council, recommended by the chair of the Sea Urchin Zone Council or the Scallop Advisory Council; [2011, c. 128, §1 (AMD).]

D. Three members who are license holders under this Part and who represent commercial marine harvesting activities; [2011, c. 128, §1 (AMD).]

E. An educator experienced in community-based adult education and volunteer safety training or an expert in fishing industry risk analysis and occupational health; [2011, c. 128, §1 (AMD).]

F. [2011, c. 128, §1 (RP).]

G. An expert in marine safety equipment; [2003, c. 90, §2 (NEW).]

H. [2011, c. 128, §1 (RP).]

I. [2011, c. 128, §1 (RP).]

J. A spouse or domestic partner of a license holder under this Part; and [2003, c. 90, §2 (NEW).]

K. A member of the public. [2003, c. 90, §2 (NEW).]

The composition of the council must reflect a geographic distribution along the coast of the State. The council may invite to carry out the duties of the council other participants on an ad hoc basis, including representatives of private or governmental organizations or individuals with expertise or interest in marine, education, labor or health matters.

[ 2011, c. 128, §1 (AMD) .]

2. Term. The term of an appointed member is 3 years, except a vacancy of a member before the expiration of the member's term must be filled in the same manner as the original member for the unexpired portion of the member's term.

[ 2011, c. 128, §2 (AMD) .]

3. Officers. The officers of the council are the chair, vice-chair and secretary. The term of the officers is one year. The Governor shall appoint the first chair of the council. Except for the appointment of the original chair, the council shall elect a member of the council for each officer position at the first regular meeting of each year. The officers have the following duties:

A. The chair shall call and preside at council meetings; [2003, c. 90, §2 (NEW).]

B. The vice-chair shall call and preside at council meetings when the chair is absent; and [2003, c. 90, §2 (NEW).]

C. The secretary shall record all meetings of the council and preserve these records. [2003, c. 90, §2 (NEW).]

[ 2003, c. 90, §2 (NEW) .]

4. Meetings. The council shall hold regular quarterly meetings and may hold special meetings with the commissioner or the commissioner's designee. A member of the council may participate and is deemed present at a meeting of the council or of a subcommittee of the council by telephone, electronically or by any other means by which all members participating in the meeting are able to communicate with each other. The council shall ensure adequate facilities for full attendance at council meetings by the public.

[ 2003, c. 90, §2 (NEW) .]

5. Quorum. A quorum exists when a majority of the members of the council are present, either actually or pursuant to subsection 4.

[ 2003, c. 90, §2 (NEW) .]

6. Council actions. The council may act in the following ways:

A. If a quorum is present, in person or pursuant to subsection 4, by a majority vote of the members present or polled; or [2003, c. 90, §2 (NEW).]

B. If there is no meeting, by written poll of a quorum of members responding. [2003, c. 90, §2 (NEW).]

[ 2003, c. 90, §2 (NEW) .]

7. Duties. The council shall carry out duties specifically delegated to the council by law or by the commissioner and give the commissioner information and advice concerning fishing safety issues, including:

A. Minimum safety equipment, training and operational standards; [2003, c. 90, §2 (NEW).]

B. Community-based education programs that provide practical safety training and fisheries-specific safety training; [2003, c. 90, §2 (NEW).]

C. An outreach program to promote the culture of safety; and [2005, c. 505, §2 (AMD).]

D. Opportunities to minimize the costs and seek alternative funding sources, fees, incentives, grants or partnerships to minimize the financial impact of safety requirements. [2005, c. 505, §2 (AMD).]

E. [2005, c. 505, §2 (RP).]

[ 2005, c. 505, §2 (AMD) .]

8. Report.

[ 2005, c. 505, §3 (RP) .]

9. Compensation. Members of the council are entitled to compensation according to Title 5, chapter 379.

[ 2007, c. 34, §2 (NEW) .]

SECTION HISTORY

2003, c. 90, §2 (NEW). 2003, c. 510, §C3 (AMD). 2005, c. 505, §§1-3 (AMD). 2007, c. 34, §2 (AMD). 2009, c. 369, Pt. A, §25 (AMD). 2011, c. 128, §§1, 2 (AMD).



12 §6035. Commercial safety fishing plan

No later than October 1st of each year, the Commercial Fishing Safety Council shall submit a commercial fishing safety plan to the commissioner that includes, but is not limited to, the council's fishing safety initiatives, any revisions to those initiatives and any new initiatives for the department to consider. [2005, c. 505, §4 (AMD).]

SECTION HISTORY

2003, c. 90, §2 (NEW). 2005, c. 505, §4 (AMD).



12 §6036. Marine Fisheries Research and Development Fund

1. Fund established. The Marine Fisheries Research and Development Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund within the department. Unexpended balances in the fund at the end of the fiscal year may not lapse and must be carried forward to the next fiscal year and used for the purposes of this section.

[ 2003, c. 520, §2 (NEW) .]

2. Sources and uses of fund. Revenues from the total gasoline tax revenues credited to the fund under Title 36, section 2903-D may be used for research, development, propagation and management activities of the department. The commissioner may select activities and projects that will be most beneficial to the commercial fisheries of the State as well as the development of sport fisheries in the State. In addition to the revenues derived from the total gasoline tax revenues, the fund may receive money from any source for the purposes of this subsection.

[ 2003, c. 520, §2 (NEW) .]

3. Allocations from fund.

[ 2013, c. 368, Pt. LLLL, §3 (RP) .]

SECTION HISTORY

2003, c. 520, §2 (NEW). 2013, c. 368, Pt. LLLL, §3 (AMD).



12 §6037. Marine Fisheries Stock Enhancement Fund

1. Fund established. The Marine Fisheries Stock Enhancement Fund, referred to in this section as "the fund," is established as a nonlapsing fund within the department to improve the marine economy in this State. Unexpended balances in the fund at the end of the fiscal year do not lapse and must be carried forward to the next fiscal year and used for the purposes of this section.

[ 2007, c. 240, Pt. VVVV, §1 (NEW) .]

2. Uses of fund. Money in the fund must be administered by the department for commercial marine stock enhancement to improve the marine economy in this State through applied research, development, production of harvested marine species, infrastructure, monitoring and assessment. Money in the fund may be used as federal matching funds.

[ 2007, c. 240, Pt. VVVV, §1 (NEW) .]

3. Department may accept contributions to fund. The department may accept money from any public or private source to augment state contributions to the fund.

[ 2007, c. 240, Pt. VVVV, §1 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. VVVV, §1 (NEW).



12 §6038. Shellfish Advisory Council

1. Appointment; composition. The Shellfish Advisory Council, referred to in this section as "the council" and established by Title 5, section 12004-I, subsection 57-G, consists of 13 members who are appointed by the commissioner as follows:

A. Four members who are commercial shellfish license holders, at least 3 of whom must be primarily soft-shell clam harvesters. In making the appointments under this paragraph, the commissioner shall consider up to 6 recommendations from associations representing the interests of persons who harvest shellfish commercially; [2007, c. 606, Pt. A, §2 (NEW).]

B. Two members who are shellfish aquaculture lease holders. In making the appointments under this paragraph, the commissioner shall consider up to 3 recommendations from associations representing the interests of persons who raise shellfish under aquaculture leases; [2007, c. 606, Pt. A, §2 (NEW).]

C. One member who represents the interests of municipalities with wastewater treatment systems; [2007, c. 606, Pt. A, §2 (NEW).]

D. Two members who are licensed wholesale seafood dealers who have been issued a shellfish sanitation certificate pursuant to section 6856, subsection 1. In making the appointments under this paragraph, the commissioner shall consider up to 3 recommendations from associations representing the interests of persons who buy and sell shellfish; [2007, c. 606, Pt. A, §2 (NEW).]

E. One public member with knowledge of and interest in coastal water quality; [2007, c. 606, Pt. A, §2 (NEW).]

F. Two members who are municipal shellfish wardens. In making the appointments under this paragraph, the commissioner shall solicit and consider up to 3 recommendations for these 2 appointments from associations representing the interests of persons who protect and help manage municipal shellfish resources; and [2007, c. 606, Pt. A, §2 (NEW).]

G. One member who has been issued a shellfish depuration certificate under section 6856, subsection 3. [2007, c. 606, Pt. A, §2 (NEW).]

The commissioner shall make appointments so that the composition of the council reflects a geographic distribution along the coast of the State.

[ 2007, c. 606, Pt. A, §2 (NEW) .]

2. Purpose. The council shall make recommendations to the commissioner and the joint standing committee of the Legislature having jurisdiction over marine resources matters concerning:

A. How best to utilize state agencies, municipal governments, the shellfish industry and citizen groups to make improvements to and maintain the quality of the State's coastal waters and to expedite the opening of closed shellfish flats; and [2007, c. 606, Pt. A, §2 (NEW).]

B. Matters of interest to the State's shellfish industry, including, but not limited to, shellfish resource management, public health protection and the activities and recommendations of a multistate organization that promotes shellfish sanitation. [2007, c. 606, Pt. A, §2 (NEW).]

The council is responsible for bringing forward to the commissioner matters of concern to the shellfish industry and for assisting the commissioner with the dissemination of information to members of the shellfish industry.

[ 2007, c. 606, Pt. A, §2 (NEW) .]

3. Term. The term of a member appointed to the council is 3 years, except that a vacancy during an unexpired term must be filled in the same manner as for the original member for the unexpired portion of the member's term. A member may not serve more than 2 consecutive terms.

[ 2007, c. 606, Pt. A, §2 (NEW) .]

4. Officers. The officers of the council are the chair, vice-chair and secretary. The term of the officers is one year. The council shall elect a member of the council for each officer position at the first regular meeting of each year.

[ 2007, c. 606, Pt. A, §2 (NEW) .]

5. Meeting. The council shall meet at least once a year. It may also meet at other times at the call of the chair or the commissioner. In advance of a meeting of a multistate organization that promotes shellfish sanitation, the council shall meet to discuss matters of interest to the shellfish industry, the department and the multistate organization and to make recommendations as necessary.

[ 2007, c. 606, Pt. A, §2 (NEW) .]

6. Compensation. Council members are entitled to expenses according to Title 5, chapter 379, which are paid from the Shellfish Fund established in section 6651.

§6038. Watercraft Fund

(As enacted by PL 2007, c. 615, §5 is REALLOCATED TO TITLE 12, SECTION 6040)

[ 2007, c. 606, Pt. A, §2 (NEW) .]

SECTION HISTORY

RR 2007, c. 2, §3 (RAL). 2007, c. 606, Pt. A, §2 (NEW). 2007, c. 615, §5 (NEW).



12 §6039. Halibut Fund

The Halibut Fund, referred to in this section as "the fund," is established within the department. [2007, c. 615, §6 (NEW).]

1. Sources. The fund is capitalized by fees received through the sale of halibut tags. In addition to those revenues, the commissioner may accept and deposit into the fund money from any other source, public or private. All money in the fund must be used for the purposes set forth in this section.

[ 2007, c. 615, §6 (NEW) .]

2. Purposes. The commissioner shall use the fund for halibut research and for the implementation of management measures needed for the halibut fishery.

[ 2007, c. 615, §6 (NEW) .]

3. Interest and balances credited to fund. Any interest earned on the money in the fund must be credited to the fund. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year and credited to the fund.

[ 2007, c. 615, §6 (NEW) .]

SECTION HISTORY

2007, c. 615, §6 (NEW).



12 §6040. Watercraft Fund (REALLOCATED FROM TITLE 12, SECTION 6038)

(REALLOCATED FROM TITLE 12, SECTION 6038)

The Watercraft Fund, referred to in this section as "the fund," is established within the department. [RR 2007, c. 2, §3 (RAL).]

1. Sources. The fund is capitalized by money collected from boat registrations pursuant to section 10206, subsection 3 and fines. In addition to those revenues, the commissioner may accept and deposit into the fund money from any other source, public or private.

[ RR 2007, c. 2, §3 (RAL) .]

2. Purposes. The commissioner shall use the fund primarily for the purpose of funding vessel operations and maintenance and safety and enforcement programs.

[ RR 2007, c. 2, §3 (RAL) .]

3. Interest and balances credited to fund. Any interest earned on the money in the fund must be credited to the fund. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year and credited to the fund.

[ RR 2007, c. 2, §3 (RAL) .]

SECTION HISTORY

RR 2007, c. 2, §3 (RAL).



12 §6041. Pelagic and Anadromous Fisheries Fund

The Pelagic and Anadromous Fisheries Fund, referred to in this section as "the fund," is established within the department. Balances in the fund may not lapse and must be carried forward to the next fiscal year. [2009, c. 527, §1 (NEW).]

1. Uses of fund. The commissioner shall use the fund for research directly related to pelagic or anadromous fishery management and the processing of landings data. The commissioner may authorize the expenditure of money in the fund for research and development programs that address the restoration, development or conservation of pelagic or anadromous fish resources.

[ 2009, c. 527, §1 (NEW) .]

2. Sources of revenue. The fund is capitalized by surcharges assessed under section 6502-A, subsection 7. In addition to those revenues, the commissioner may accept and deposit in the fund money from any other source, public or private.

[ 2009, c. 527, §1 (NEW) .]

SECTION HISTORY

2009, c. 527, §1 (NEW).



12 §6042. Maine Working Waterfront Access Protection Program

1. Program established; administration. The Maine Working Waterfront Access Protection Program, referred to in this section as "the program," is established to provide protection to strategically significant working waterfront property whose continued availability to commercial fisheries businesses is essential to the long-term future of the economic sector. The department shall administer the program either directly or by contract with a suitable organization.

[ 2011, c. 266, Pt. B, §6 (NEW) .]

2. Review panel. The department shall organize a review panel to advise the commissioner in the operation of the program, including, but not limited to, evaluating applications and recommending to the department applicants for participation in the program.

[ 2011, c. 266, Pt. B, §6 (NEW) .]

3. Selection criteria. The selection criteria with which to evaluate applications for protection of working waterfront property must include, but are not limited to:

A. The economic significance of the property to the commercial fisheries industry in the immediate vicinity and in the State as a whole; [2011, c. 266, Pt. B, §6 (NEW).]

B. The availability of alternative working waterfront property in the same vicinity; [2011, c. 266, Pt. B, §6 (NEW).]

C. The degree of community support for the proposed protection; [2011, c. 266, Pt. B, §6 (NEW).]

D. The probability of conversion of the working waterfront property to uses incompatible with commercial fisheries businesses; and [2011, c. 266, Pt. B, §6 (NEW).]

E. The utility of the working waterfront property for commercial fisheries business uses in terms of its natural characteristics and developed infrastructure. [2011, c. 266, Pt. B, §6 (NEW).]

[ 2011, c. 266, Pt. B, §6 (NEW) .]

4. Grant agreements. The commissioner shall enter into grant agreements with state agencies and designated cooperating entities for the purpose of receiving grants from the Maine Working Waterfront Access Protection Fund under Title 5, section 6203-B.

[ 2011, c. 266, Pt. B, §6 (NEW) .]

5. Right of first refusal. The commissioner shall retain a permanent right of first refusal on any working waterfront property acquired in fee or protected by working waterfront covenant or other less-than-fee interests under Title 5, section 6203-B. Exercise of the right of first refusal must be at a price determined by an independent professional appraiser based on the value of the working waterfront property to a commercial fisheries business at the time of the exercise of the right. The commissioner may assign this right to a commercial fisheries business or to a local government if, in the commissioner's judgment, such an assignment is consistent with the purposes of this section.

[ 2011, c. 266, Pt. B, §6 (NEW) .]

6. Termination. If the commissioner determines that the public purposes of a grant made under subsection 4 are no longer served, the commissioner may, consistent with the provisions of Title 33, chapter 6-A, terminate a grant agreement made under subsection 4 conditional on repayment of the original grant amount or an amount equal to that proportion of the then-current value of the protected property that represents the ratio of the original grant amount to the original fee interest value at the time of the grant. Any funds recovered under this subsection must be deposited into the Maine Working Waterfront Access Protection Fund under Title 5, section 6203-B and may be expended only for the purposes of this section.

[ 2011, c. 266, Pt. B, §6 (NEW) .]

SECTION HISTORY

2011, c. 266, Pt. B, §6 (NEW).






Chapter 605: GENERAL DEPARTMENT ACTIVITIES

Subchapter 1: GENERAL ACTIVITIES

12 §6051. General department activities

The department, under the direction of the commissioner, may conduct or sponsor programs for research and development of commercial, marine recreational and anadromous fishery resources and other marine resources of the State which may include biological, chemical, technological, hydrological, processing, depuration, marketing, financial, economic and promotional research and development. The department may carry out these programs within the department, in cooperation with other state agencies, and federal, regional and local governmental entities, or with private institutions or persons. [1987, c. 599, §1 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1987, c. 599, §1 (AMD).



12 §6052. Specific department activities

The department, under the direction of the commissioner, may also: [1977, c. 661, §5 (NEW).]

1. Extension. Serve as the primary state agency to assist members of the fishing industries by providing technical and managerial assistance, including development of gear and techniques of fishing, within departmental capability;

[ 1977, c. 661, §5 (NEW) .]

2. Education. Conduct educational programs on all educational levels, including the training of teachers, conducting workshops and instructional programs, and developing curriculum, courses and texts for elementary and secondary students; provide access to and information on department facilities for any student; and develop and distribute information concerning marine resources and departmental programs and facilities;

[ 1977, c. 661, §5 (NEW) .]

3. Marketing. Except for aquaculture, serve as the primary state agency providing promotional and marketing assistance to the commercial fishing industries, including assisting in marketing seafood, stimulating of consumer interest in and consumption of seafood, increasing the sales of seafood domestically and abroad, supporting and expanding existing markets and developing new markets for traditional and underutilized species;

[ 2003, c. 660, Pt. A, §2 (AMD) .]

4. Research. Serve as the primary state agency engaging in research for the conservation of marine resources; and engage in all aspects of marine research, including:

A. Providing information on stock levels and environments of commercially and recreationally valuable marine and anadromous fish organisms; [1987, c. 599, §2 (AMD).]

B. Solving particular problems that relate to the State's commercial, marine recreational and anadromous fishing industry; [1991, c. 285, §1 (AMD).]

C. Providing technical and scientific information and support for all department activities; and [1991, c. 285, §2 (AMD).]

D. Establishing a marine research revolving fund for soliciting and receiving funds for conducting marine research. A marine research fund established under this paragraph may be used only for research purposes set forth under paragraphs A and B and may not be used for research specific to any one company; and [2003, c. 60, §3 (AMD).]

[ 2003, c. 60, §3 (AMD) .]

5. Safety and security services. Provide safety and security services in the coastal waters of the State. The department shall coordinate with other local, state and federal agencies when the department provides such safety and security services.

[ 2003, c. 60, §4 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1987, c. 599, §2 (AMD). 1991, c. 285, §§1-3 (AMD). 2003, c. 60, §§2-4 (AMD). 2003, c. 660, §A2 (AMD).



12 §6053. General penalty

A violation of any provision of this chapter is a civil violation, unless another penalty has been expressly provided. [2005, c. 92, §1 (NEW).]

SECTION HISTORY

2005, c. 92, §1 (NEW).






Subchapter 2: LEASES AND SPECIAL LICENSES

12 §6071. Importing of certain marine organisms

1. Live importing for introduction into coastal waters. Except for Atlantic salmon imported by the commissioner, it is unlawful to import for introduction, possess for purposes of introduction or introduce into coastal waters a live marine organism without a permit issued by the commissioner pursuant to subsection 2.

[ 2009, c. 561, §4 (AMD) .]

2. Permits and regulations on importing for introduction. The commissioner may grant a permit to import for introduction, possess for purposes of introduction or introduce to the coastal waters a live marine organism if the introduction, importation or possession will not endanger the indigenous marine life or its environment. Prior to granting a permit to introduce a nonindigenous organism, that has not been previously introduced under a permit, the commissioner shall hold a hearing. The commissioner may adopt or amend rules governing the importing and introduction of organisms to the coastal waters and the issuing of permits, to the extent required to prevent the introduction of bacteria, fungus, virus or any other infectious or contagious disease or parasite, predator or other organism that may be dangerous to indigenous marine life or its environment.

[ 1997, c. 153, §1 (AMD) .]

2-A. Restricting importation of organism. The commissioner may adopt rules under which the commissioner may restrict the importation of a marine organism from a particular location when the commissioner determines that an organism from that location is or may be diseased or infected in any manner. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1997, c. 153, §1 (NEW) .]

3. Organism and products embargoed and condemned. The commissioner or the commissioner's agent may indefinitely embargo, condemn or order to be destroyed a marine organism or marine organism product either indigenous or imported if:

A. The organism or product is introduced to coastal waters in violation of this section and the commissioner determines that the organism or product is of unsound quality, contains any filthy, decomposed or putrid substance, may be poisonous or deleterious to health or is otherwise unsafe; [1997, c. 153, §1 (NEW).]

B. The organism or product is intended for introduction to coastal waters and the commissioner determines the organism or product is diseased or otherwise in a condition that if introduced to coastal waters could endanger indigenous marine life or its environment; or [1997, c. 153, §1 (NEW).]

C. Handling of the organism or product could result in the introduction of that organism or product to the coastal waters and the commissioner determines the organism or product is diseased or otherwise in a condition that if introduced to coastal waters could endanger indigenous marine life or its environment. [1997, c. 153, §1 (NEW).]

The commissioner shall cooperate with those state and federal agencies having similar responsibility in the protection of public health and in enforcing the order to embargo, condemn or destroy.

If any marine organisms or marine organism product is embargoed, condemned or ordered destroyed, the commissioner or the commissioner's agent shall, as soon as practical, notify the owner in writing of the amount and kind of marine organisms or marine organism product embargoed, condemned or destroyed.

[ 1997, c. 153, §1 (AMD) .]

4. Salmon imports prohibited. Except as provided in this subsection it is unlawful to import for introduction into any waters of the State any Atlantic salmon, live or as eggs, that originate in any Icelandic or European territorial waters or any other species of salmon, exclusive of rainbow trout, originating west of the North America continental divide. The commissioner may grant an exemption from the provisions of this subsection for a term not to exceed 2 years, renewable upon application, for legitimate aquacultural projects.

[ 2007, c. 240, Pt. QQ, §3 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1989, c. 205, §1 (AMD). 1991, c. 381, §2 (AMD). 1991, c. 390, §1 (AMD). 1993, c. 562, §1 (AMD). 1995, c. 406, §§4,5 (AMD). 1997, c. 153, §1 (AMD). 1999, c. 401, §BB3 (AMD). 2007, c. 240, Pt. QQ, §3 (AMD). 2007, c. 695, Pt. C, §2 (AMD). 2009, c. 561, §4 (AMD).



12 §6071-A. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 212, §1 (NEW).]

1. Intertidal zone. "Intertidal zone" means the shores, flats or other land between the high and mean low water mark.

[ 2007, c. 212, §1 (NEW) .]

SECTION HISTORY

2007, c. 212, §1 (NEW).



12 §6072. Research and aquaculture leases

1. Authority. The commissioner may lease areas in, on and under the coastal waters, including the public lands beneath those waters and portions of the intertidal zone, for scientific research or for aquaculture of marine organisms. The commissioner may grant a lease to any person. Except as provided in this Part, the commissioner's power to lease lands under this section is exclusive. For the purposes of this section, the deputy commissioner may serve in the place of the commissioner. For the purposes of this section, the commissioner or the deputy commissioner serving in the place of the commissioner may authorize in writing qualified professional department staff to sign lease documents.

[ 2003, c. 247, §2 (AMD) .]

1-A. Lease requirement; finfish and suspension culture. Except as provided in paragraphs B and B-1 and sections 6072-A, 6072-B and 6072-C, it is unlawful for a person who does not have a lease issued by the commissioner under this section to construct or operate in the coastal waters of the State a facility for the culture of finfish in nets, pens or other enclosures or for the suspended culture of any other marine organism.

A. [1997, c. 231, §2 (RP).]

B. A person operating a facility in the coastal waters of the State, on or before the effective date of this subsection, for the culture of finfish in nets, pens or other enclosures or for the suspended culture of shellfish that is not leased under this section must register the facility with the commissioner on or before January 1, 1992 on a form specified by the commissioner. A person registering under this paragraph must submit a completed lease application on or before July 1, 1992. A registrant whose application under this paragraph is denied shall immediately cease operations at the facility and remove all related structures from the coastal waters of the State. [1999, c. 567, §1 (AMD).]

B-1. A person operating a facility in the coastal waters of the State for the suspended culture of a marine organism other than shellfish that is not leased under this section must register the facility with the commissioner on or before January 1, 1994 on a form specified by the commissioner. A person registering under this paragraph must submit a completed lease application on or before July 1, 1994. A registrant whose application under this paragraph is denied shall immediately cease operations at the facility and remove all related structures from the coastal waters of the State. [1999, c. 567, §1 (AMD).]

C. The commissioner may not consider an application for a lease under this section on an area registered under paragraph B or B-1 from a person other than the registrant prior to rendering a final decision on any application submitted by a registrant under paragraph B or B-1. [1999, c. 567, §1 (AMD).]

A person who violates this subsection is subject to a civil penalty, payable to the State, of no more than $1,000 for each day of the violation.

[ 1999, c. 567, §1 (AMD) .]

2. Limitations of lease. The commissioner shall determine the provisions of each lease, provided:

A. A lease shall not exceed a term of 10 years; [1977, c. 661, §5 (NEW).]

B. [1997, c. 138, §1 (RP).]

C. [1987, c. 453, §1 (RP).]

D. [1981, c. 609, §2 (RP).]

E. Except as provided in subsection 13-A, the lease does not result in a person being a tenant of any kind in leases covering an aggregate of more than 500 acres; and [2005, c. 535, §1 (AMD).]

F. No single lease may exceed 100 acres in size. [1987, c. 453, §1 (NEW).]

[ 2005, c. 535, §1 (AMD) .]

3. Municipal approval. In any municipality with a shellfish conservation program under section 6671, the commissioner may not lease areas in the intertidal zone within the municipality without the consent of the municipal officers.

[ 1999, c. 267, §1 (AMD) .]

4. Applications. The application shall:

A. Be written on forms supplied by the commissioner; [1977, c. 661, §5 (NEW).]

B. Describe the location of the proposed lease area by coordinates or metes and bounds; [1997, c. 138, §2 (AMD).]

C. Identify the species to be cultivated; [1977, c. 661, §5 (NEW).]

D. [1987, c. 453, §1 (RP).]

D-1. Characterize the physical and ecological impact of the project on existing uses of the site and any adverse effects on the existing uses of the area, as defined by regulation promulgated by the Commissioner of Marine Resources; [1987, c. 453, §1 (NEW).]

D-2. [1997, c. 138, §3 (RP).]

E. Describe the degree of exclusive use required by the project; [1977, c. 661, §5 (NEW).]

F. Include written permission of every riparian owner whose land to the low water mark will be actually used; [1987, c. 453, §1 (AMD).]

G. Include a map of the lease area and its adjoining waters and shorelands, with the names and addresses of the known riparian owners as listed in the municipal tax records; [1987, c. 453, §1 (AMD).]

H. Include an environmental evaluation of the site upon which the decision to seek a lease was made. The evaluation shall include, but not be limited to, bottom characteristics, resident flora, fauna and hydrography of the site if appropriate for the proposed lease; [1987, c. 453, §1 (NEW).]

I. Describe the proposed source of organisms to be grown at the site; and [1987, c. 453, §1 (NEW).]

J. Include a nonrefundable application fee of at least $100, but not more than $2,000, the amount to be set by the commissioner depending on the proposed acreage, type of aquaculture proposed and complexity of the application. [2003, c. 660, Pt. A, §4 (AMD).]

[ 2003, c. 660, Pt. A, §4 (AMD) .]

4-A. Application information. A person who applies for a lease in an area for which that person has been issued a limited-purpose lease under section 6072-A or an emergency aquaculture lease under section 6072-B may submit any information utilized in applying for a limited-purpose lease or an emergency lease to meet the application requirements of this section. If the commissioner determines the information is not valid or relevant to a lease application under this section, the commissioner must require a person to submit additional information.

[ 1997, c. 231, §3 (NEW) .]

5. Application review. The commissioner shall review the application and set a hearing date if the commissioner is satisfied that the written application is complete, the application indicates that the lease could be granted and the applicant has the financial and technical capability to carry out the proposed activities. When the commissioner has determined that the application is complete, the commissioner shall forward a copy of the completed application and notice of hearing to the known riparian owners within 1,000 feet of the proposed lease and to the municipality or municipalities in which or adjacent to which the lease is proposed. A municipality must be granted intervenor status upon written request.

[ 1999, c. 591, §1 (AMD) .]

5-A. Department site review. Prior to the lease hearing, the department shall conduct an assessment of the proposed site and surrounding area to determine the possible effects of the lease on commercially and ecologically significant flora and fauna and conflicts with traditional fisheries and all other uses. This information must be provided to the intervenors and made available to the public 30 days before the hearing. As part of the site review, the department shall request information from the municipal harbor master about designated or traditional storm anchorages in proximity to the proposed lease. The commissioner may by rule establish levels of assessment appropriate to the scale or potential environmental risk posed by a proposed lease activity. The rules must provide a method of establishing a baseline to monitor the environmental effects of a lease activity. Rules adopted under this subsection are major substantive rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 660, Pt. A, §5 (AMD) .]

6. Hearing procedure. Prior to granting a lease, the commissioner shall hold a hearing. The hearing shall be an adjudicatory proceeding and shall be held in the manner provided under the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter IV and the specific procedures of this section.

A. Notwithstanding the provisions of Title 5, section 9052, subsection 1, paragraph A, personal notice of the hearing shall be required to be given only to the lessee and the known riparian owners, the municipal officials of the municipality or municipalities in which or adjacent to which the lease is located and any interested parties that have provided a written request for notification. [1987, c. 453, §1 (AMD).]

B. Under the provisions of Title 5, section 9052, the leasing procedure shall require notice to the general public. [1977, c. 661, §5 (NEW).]

C. The Department of Environmental Protection, the Department of Agriculture, Conservation and Forestry and the Department of Inland Fisheries and Wildlife must be notified of all lease applications. [1997, c. 138, §5 (AMD); 2011, c. 657, Pt. W, §5 (REV).]

D. [2003, c. 247, §3 (RP).]

[ 2003, c. 247, §3 (AMD) .]

7. Decision.

[ 1987, c. 453, §1 (RP) .]

7-A. Decision. In evaluating the proposed lease, the commissioner shall take into consideration the number and density of aquaculture leases in an area and may grant the lease if the proposed lease meets the following conditions as defined by rule.

A. The lease will not unreasonably interfere with the ingress and egress of riparian owners. [2003, c. 660, Pt. A, §6 (AMD).]

B. The lease will not unreasonably interfere with navigation. [2003, c. 660, Pt. A, §6 (AMD).]

C. The lease will not unreasonably interfere with fishing or other uses of the area. For the purposes of this paragraph, "fishing" includes public access to a redeemable shellfish resource, as defined by the department, for the purpose of harvesting, provided that the resource is commercially significant and subject to a pollution abatement plan that predates the lease application, that includes verifiable activities in the process of implementation and that is reasonably expected to result in the opening of the area to the taking of shellfish within 3 years. [2003, c. 660, Pt. A, §6 (AMD).]

D. The lease will not unreasonably interfere with significant wildlife habitat and marine habitat or with the ability of the lease site and surrounding marine and upland areas to support existing ecologically significant flora and fauna. [2003, c. 660, Pt. A, §6 (AMD).]

E. The applicant has demonstrated that there is an available source of organisms to be cultured for the lease site. [2003, c. 660, Pt. A, §6 (AMD).]

F. The lease does not unreasonably interfere with public use or enjoyment within 1,000 feet of a beach, park or docking facility owned by the Federal Government, the State Government or a municipal governmental agency or certain conserved lands. For purposes of this paragraph, "conserved lands" means land in which fee ownership has been acquired by the municipal government, State Government or Federal Government in order to protect the important ecological, recreational, scenic, cultural or historic attributes of that property.

The Department of Agriculture, Conservation and Forestry shall maintain a list of conserved lands. The commissioner shall request this information from the Department of Agriculture, Conservation and Forestry prior to holding a preapplication proceeding. [2011, c. 655, Pt. II, §4 (AMD); 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

G. The lease will not result in unreasonable impact from noise or light at the boundaries of the lease site. [2003, c. 660, Pt. A, §6 (AMD).]

H. Upon the implementation of rules, the lease must be in compliance with visual impact criteria adopted by the commissioner relating to color, height, shape and mass. [2003, c. 247, §4 (NEW).]

The commissioner shall adopt rules to establish noise, light and visual impact criteria under paragraphs G and H, which are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 655, Pt. II, §4 (AMD); 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

7-B. Conditions. The commissioner may establish conditions that govern the use of the leased area and limitations on the aquaculture activities. These conditions must encourage the greatest multiple, compatible uses of the leased area, but must also address the ability of the lease site and surrounding area to support ecologically significant flora and fauna and preserve the exclusive rights of the lessee to the extent necessary to carry out the lease purpose.

[ 2003, c. 247, §5 (AMD) .]

8. Preference. If more than one person applies to lease an area, preference must be given as follows:

A. First, to the person who holds a lease for the area or a portion of the area under section 6072-A and who submitted an application for a lease under this section for the area or a portion of the area before the lease under section 6072-A expired; [2011, c. 93, §1 (AMD).]

B. Second, to the department; [2011, c. 93, §1 (AMD).]

C. Third, to the riparian owner of the intertidal zone in which the leased area is located; [2011, c. 93, §1 (AMD).]

D. Fourth, to a person who fishes commercially and who has traditionally fished in or near the proposed lease area; and [2011, c. 93, §1 (AMD).]

E. Fifth, to the riparian owner within 100 feet of leased coastal waters. [2011, c. 93, §1 (NEW).]

[ 2011, c. 93, §1 (AMD) .]

8-A. Preference for limited-purpose lease areas.

[ 2011, c. 93, §2 (RP) .]

9. Rents. After consulting with the Director of the Bureau of Parks and Lands, the commissioner shall determine the rent that must be paid under each lease. The rent must represent a fair value based upon the use of and any structures in the leased area, but in no instance may the rental fee be set at less than $50 an acre or more than $100 an acre. The commissioner has the discretion to increase the rental fees for categories of leases. These changes may take effect over the term of a lease. The commissioner also may discount a portion of the rental fee during the first 2 years of operation of a new lease. This discounted rate may not be less than $50 an acre.

[ 2003, c. 660, Pt. A, §7 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

10. Notification of granted leases. After the granting of a lease:

A. The lessee shall record the lease in the registry of deeds of each county in which the leased area is located; [2003, c. 247, §6 (RPR).]

B. The department shall notify all riparian owners, intervenors and the municipality in which the lease is located that a lease has been granted. The notice must include a description of the area and how a copy of the lease may be obtained; [2003, c. 247, §6 (RPR).]

C. The lessee shall mark the leased area in a manner prescribed by the commissioner; and [2003, c. 247, §6 (RPR).]

D. The lessee shall annually submit to the department a seeding and harvesting report for the past year and a seeding and harvesting plan for the coming year. Upon written request, the department shall provide a copy of the report to the municipality or municipalities in which or adjacent to which the lease is located. The seeding and harvesting reports submitted by a lessee under this paragraph are considered confidential statistics for the purposes of section 6173. [2013, c. 512, §1 (AMD).]

[ 2013, c. 512, §1 (AMD) .]

11. Monitoring and revocation of leases. The department shall monitor a lease under this section on an annual basis. If aquaculture has been conducted in a manner substantially injurious to marine organisms, if no substantial aquaculture or research has been conducted over the course of the lease or if any condition of the lease has been violated, the commissioner may initiate revocation proceedings and revoke the lease. A lease revocation is an adjudicatory proceeding under Title 5, chapter 375, subchapter 4. The department shall hold a hearing with public notice prior to revoking any lease.

[ 2003, c. 247, §7 (AMD) .]

11-A. Lease assignment. The commissioner shall assign leases in accordance with this subsection.

A. When a lease under this section has been terminated by the lessee or has been revoked by the commissioner and all appeals have been exhausted, the commissioner may lease the same site on the same terms and conditions to a new lessee for the amount of time remaining in the term of the previous lease, subject to the requirements of this section. A lease that has been terminated or revoked may be assigned pursuant to this subsection at any time before its term expires. A lease assignment pursuant to this subsection is not an adjudicatory proceeding. [2009, c. 229, §1 (NEW).]

B. Before assigning a lease pursuant to this subsection, the commissioner shall give notice to the public of the opportunity to submit proposals to assume and operate the lease. The commissioner shall determine that a proposal is eligible for consideration if:

(1) The application is complete, using forms provided by the commissioner;

(2) The change in lessee would not violate any of the standards in subsection 7-A;

(3) The assignment is not intended to circumvent the intent of subsection 8;

(4) The assignment is not for speculative purposes; and

(5) Except as provided in subsection 13-A, the assignment will not cause the assignee to be a tenant of any kind in leases covering an aggregate of more than 500 acres. [2009, c. 229, §1 (NEW).]

C. The commissioner shall consider the eligible proposals under paragraph B and shall either:

(1) Select for assignment the proposal that is best suited to the lease site and in the best interests of the State;

(2) Declare all proposals unsuitable and solicit new proposals; or

(3) Suspend the assignment process for the lease site in question. [2009, c. 229, §1 (NEW).]

D. After a proposal is selected pursuant to paragraph C, but before the lease is assigned, the commissioner shall give notice of the pending assignment to the public, the owners of riparian land within 1,000 feet of the lease site and the municipal officers of the municipality within which the lease is located. The notice must provide an opportunity to submit written comments on the proposed lease assignment within 14 days. The commissioner may decline to assign the lease and may select another proposal for assignment or proceed as described in paragraph C, subparagraph (2) or (3). [2009, c. 229, §1 (NEW).]

E. A decision by the commissioner to assign a lease or to decline to assign a lease to an applicant whose proposal was selected pursuant to paragraph C must be rendered in writing and must include findings of fact and conclusions of law. The decision by the commissioner to assign or not to assign a lease is a final decision. [2009, c. 229, §1 (NEW).]

F. The commissioner shall establish by rule the fee for assigning a lease under this subsection, which may not exceed $5,000, based on the type of aquaculture conducted and the size of the lease. The assignee must pay the fee prior to the execution of the lease. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 229, §1 (NEW).]

[ 2009, c. 229, §1 (NEW) .]

12. Renewal. The commissioner shall renew a lease if:

A. The commissioner receives, at least 90 days prior to the expiration of a lease, an application for renewal that includes information on the type and amount of aquaculture to be conducted during the new lease term; [2011, c. 93, §3 (AMD).]

B. The lessee has complied with the lease agreement during the term of the lease; [2003, c. 247, §8 (NEW).]

C. The commissioner determines that renewal of the lease is in the best interest of the State; [2003, c. 247, §8 (NEW).]

D. Except as provided in subsection 13-A, the renewal will not cause the lessee to become a tenant of any kind in leases covering an aggregate of more than 500 acres; and [2005, c. 535, §2 (AMD).]

E. The lease is not being held for speculative purposes. [2003, c. 247, §8 (NEW).]

If a person who holds a lease pursuant to this section applies to renew the lease, the lease remains in effect until the commissioner makes a decision on the renewal application. If the renewal is denied, the lease expires 30 days after the date of the commissioner's decision.

When aquaculture has not been routinely or substantially conducted on a lease that is proposed for renewal, the commissioner may renew the lease, as long as the proposed renewal will continue to meet the criteria for approval in subsection 7-A.

A lease renewal is an adjudicatory proceeding under Title 5, chapter 375, subchapter 4. Public notice must be given as required under subsection 6 and a hearing must be held if it is requested in writing by 5 persons. The commissioner may review multiple leases concurrently during the lease renewal process.

A lease renewal application must include a nonrefundable application fee of no more than $1,500, the amount to be set by the commissioner depending on the type of aquaculture permitted by the lease.

[ 2011, c. 93, §3 (AMD) .]

12-A. Transferability. A lease under this section may be transferred to another person for the remaining portion of its term subject to the conditions in this subsection. A lease transfer is not an adjudicatory proceeding.

A. An application to transfer a lease pursuant to this subsection must be made on forms provided by the commissioner. When the commissioner determines that the application is complete, the commissioner shall give notice of the proposed transfer to the public, the owners of riparian land within 1,000 feet of the lease site and the municipal officers of the municipality within which the lease is located. The notice must provide an opportunity to submit written comments on the proposed lease transfer within 14 days. [2009, c. 229, §2 (AMD).]

B. The commissioner may grant lease transfers pursuant to this subsection if the commissioner determines that:

(1) The change in lessee does not violate any of the standards in subsection 7;

(2) The transfer is not intended to circumvent the intent of subsection 8;

(3) The transfer is not for speculative purposes; and

(4) Except as provided in subsection 13-A, the transfer will not cause the transferee to be a tenant of any kind in leases covering an aggregate of more than 500 acres.

A decision by the commissioner on an application to transfer a lease must be rendered in writing and must include findings of fact and conclusions of law. The decision by the commissioner on the transfer application is a final decision. [2009, c. 229, §2 (AMD).]

C. The commissioner shall establish by rule the fee for transferring a lease under this subsection, which may not exceed $5,000, based on the type of aquaculture conducted and the size of the lease. The transferee must pay the fee prior to the execution of the lease. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 229, §2 (AMD).]

[ 2009, c. 229, §2 (AMD) .]

12-B. Extension of lease.

[ 2011, c. 93, §4 (RP) .]

13. Regulations. The commissioner may adopt or amend regulations:

A. Establishing minimum standards for maintaining leases; [1981, c. 609, §4 (NEW).]

B. For procedures to issue, transfer, review, assign or revoke leases; [2009, c. 229, §3 (AMD).]

C. For notices and hearings to the extent that those procedures are not established by this section or the Maine Administrative Procedure Act, Title 5, chapter 375; [1987, c. 453, §1 (AMD).]

D. For regulating the harvest of wild organisms to be cultured on aquaculture leases; [1987, c. 453, §1 (NEW).]

E. For establishing and revaluing fees and rents related to aquaculture; [1993, c. 525, §1 (AMD).]

F. For defining application requirements, an application review process and decision criteria; [2003, c. 660, Pt. A, §11 (AMD).]

G. For adding or deleting authorization for the holder of an aquaculture lease to grow specific species and use specific gear on the lease site. A change in authorization is not an adjudicatory proceeding. The regulations must provide for notice of proposed changes in gear authorization to the public, riparian landowners and the municipality in which the lease is located and an opportunity to submit written comments on the proposal. Authorization to add species or gear must be consistent with the findings made under subsection 7-A when the lease was approved; and [2013, c. 509, §1 (AMD).]

H. For establishing fallowing requirements and procedures. [2003, c. 660, Pt. A, §13 (NEW).]

[ 2013, c. 509, §1 (AMD) .]

13-A. Lease acreage increase; fallowing. The commissioner may require a person to submit an annual fallowing plan and a reassessment schedule for that plan to the commissioner that identifies lease sites that have been actively operated during the lease period and that will be fallowed. The commissioner shall review the plan and reassessment schedule and may approve them, reject them or request changes. Revisions to the plan must be submitted in accordance with the reassessment schedule unless the commissioner authorizes an exception due to extraordinary circumstances.

A. Except as provided in paragraph B, a person may not be a tenant of any kind in leases covering an aggregate of more than 500 acres including fallowed leases at any time. [2005, c. 535, §4 (NEW).]

B. The commissioner may by rule authorize leases in excess of the 500-acre limit if the commissioner determines that the increase is beneficial for the management of aquaculture and is environmentally and economically appropriate. The commissioner may not authorize a person to be a tenant of any kind in leases covering an aggregate of more than 1,500 acres. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 535, §4 (NEW).]

For purposes of this subsection, "fallow" means a lease site without cultured organisms. A lease site fallowed pursuant to an enforcement action may not be considered fallowed for the purpose of this subsection.

[ 2005, c. 535, §4 (RPR) .]

14. Conflicts. Whenever a project described in a pending aquaculture lease conflicts or could conflict with a project described in a pending submerged lands act lease, the commissioner and the Commissioner of Agriculture, Conservation and Forestry shall determine which project is in the best interests of the State.

[ 1977, c. 661, §5 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

15. Rules. The commissioner shall promulgate rules by January 1, 1988, to define a mussel seed size or seed management and harvest season.

[ 1987, c. 453, §1 (NEW) .]

16. Lease-by-rule; small-scale finfish and suspended shellfish operations.

[ 1997, c. 138, §7 (RP) .]

17. Restitution. A person who cuts any lines or marker buoys or intentionally damages approved aquaculture gear commits a civil violation for which a fine of not less than $100 for each violation may be adjudged. In addition, the court shall:

A. Order that person to pay to the owner of the approved aquaculture gear that was cut or damaged an amount equal to twice the replacement value of the gear that was damaged or lost as a result of the cutting or damaging action; and [2005, c. 92, §3 (NEW).]

B. Direct that person to provide the commissioner, upon making full payments as ordered by the court, proof of that payment. [2005, c. 92, §3 (NEW).]

[ 2005, c. 92, §3 (NEW) .]

18. Violation. A person who violates a condition of a lease under this section commits a civil violation for which a fine of not less than $100 for each violation may be adjudged.

[ 2013, c. 509, §2 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 609, §§1-4 (AMD). 1983, c. 301, §§1-4 (AMD). 1987, c. 453, §1 (AMD). 1987, c. 891, (AMD). 1991, c. 381, §§3,4 (AMD). 1993, c. 409, §1 (AMD). 1993, c. 525, §§1,2 (AMD). 1995, c. 383, §§1-3 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 138, §§1-7 (AMD). 1997, c. 231, §§2-5 (AMD). 1997, c. 609, §§1-3 (AMD). 1999, c. 267, §§1,2 (AMD). 1999, c. 567, §1 (AMD). 1999, c. 591, §§1,2 (AMD). 2003, c. 247, §§2-8 (AMD). 2003, c. 660, §§A3-14 (AMD). 2005, c. 92, §§2,3 (AMD). 2005, c. 535, §§1-4 (AMD). 2009, c. 229, §§1-3 (AMD). 2009, c. 240, §8 (AMD). 2011, c. 93, §§1-4 (AMD). 2011, c. 655, Pt. II, §4 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. W, §§5-7 (REV). RR 2013, c. 1, §22 (COR). 2013, c. 301, §1 (AMD). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 509, §§1, 2 (AMD). 2013, c. 512, §1 (AMD).



12 §6072-A. Limited-purpose lease for commercial or scientific research

1. Authority. The commissioner may issue a limited-purpose lease for areas in, on and under the coastal waters, including the public lands beneath those waters and portions of the intertidal zone, for commercial aquaculture research and development or for scientific research. The commissioner or the deputy commissioner acting on the commissioner's behalf may authorize in writing qualified professional department staff to issue a final decision and sign a lease document on an application for a limited-purpose lease. A decision issued by department staff pursuant to this subsection is a final agency action with respect to that lease application.

A. [2013, c. 509, §3 (RP).]

B. [2013, c. 509, §3 (RP).]

[ 2013, c. 509, §3 (AMD) .]

2. Suspended culture. A person issued a limited-purpose lease under this section may construct or operate in the coastal waters of the State a facility for the culture of finfish in nets, pens or other enclosures or for the suspended culture of any other marine organism.

[ 1997, c. 231, §6 (NEW) .]

3. Limit on duration. A limited-purpose lease may not be issued for a period greater than 3 years.

[ 1997, c. 231, §6 (NEW) .]

4. Size limitation. A limited-purpose lease may not be issued for an area in excess of 4 acres.

[ 2009, c. 229, §4 (AMD) .]

5. Notice of application. Upon determining that an application is complete, the commissioner shall provide notice of a limited-purpose lease application to owners of riparian land within 1,000 feet of the proposed location of the lease and to the municipal officers of the municipality in which the limited-purpose lease activity would take place. The applicant shall provide the names and addresses of known riparian landowners within 1,000 feet of the proposed location of the lease. The names and addresses must be taken from the current property tax roster on file at the local municipal office or with the Department of Administrative and Financial Services, Bureau of Revenue Services for an unorganized territory. The commissioner shall publish a summary of the application in a newspaper of general circulation in the area proposed for a limited-purpose lease. A person may provide, within 30 days of receipt of notice or within 30 days of publication of a limited-purpose lease summary, to the commissioner comments on the proposed limited-purpose lease.

[ 2003, c. 247, §10 (AMD) .]

6. Public hearing. The commissioner may hold a public hearing on the proposed limited-purpose lease. The commissioner shall hold a public hearing if 5 or more persons request a public hearing within the 30-day comment periods provided in subsection 5.

[ 1997, c. 231, §6 (NEW) .]

7. Notice of public hearing. The commissioner shall provide notice of a public hearing to owners of riparian land within 1,000 feet of the proposed location of the lease and to the municipal officers of the municipality in which the limited-purpose lease activity would take place. The commissioner shall publish notice of a public hearing in a newspaper of general circulation in the area proposed for a limited-purpose lease at least 30 days before the hearing.

[ 2003, c. 247, §11 (AMD) .]

8. Rules; general and lease application. The commissioner may adopt rules to implement the provisions of this section. Within 180 days of the effective date of this section, the commissioner shall adopt rules regarding a limited-purpose lease application. The rules must require an applicant to, at a minimum, meet the requirements of section 6072, subsection 2, paragraph E and subsection 4, paragraphs A, B, C, E, F, G and J. The rules must also require an applicant to provide to the department proof of access to the lease area. If access will be across riparian land, the applicant shall provide to the department the written permission of every riparian owner whose land will be used to access the lease area. The commissioner may adopt rules to add or delete authorization for the holder of an aquaculture lease to grow specific species and to use specific gear on the lease site. A change in authorization is not an adjudicatory proceeding. The rules must provide for notice of proposed changes in gear authorization to the public, riparian landowners and the municipality in which the lease is located and an opportunity to submit written comments on the proposal. Authorization to add species or gear must be consistent with the findings made under subsection 13 when the lease was approved.

[ 2013, c. 509, §4 (AMD) .]

9. Application information. A person who applies for a lease in an area for which that person has been issued an emergency aquaculture lease under section 6072-B may submit any information utilized in applying for an emergency aquaculture lease to meet the application requirements of this section. If the commissioner determines the information is not valid or relevant to a lease application under this section, the commissioner must require a person to submit additional information.

[ 1997, c. 231, §6 (NEW) .]

10. Assessment of proposed activities. Within 180 days of the effective date of this section, the commissioner shall by rule establish a method for conducting an assessment of the proposed limited-purpose lease site and surrounding area to determine the possible effects of the proposed limited-purpose lease activity on commercially and ecologically significant flora and fauna and conflicts with traditional fisheries. The rules must establish levels of assessment appropriate to the scale or potential environmental risk posed by a proposed limited-purpose lease activity. The rules must provide a method for establishing a baseline to monitor the environmental effects of a limited-purpose lease activity.

[ 1997, c. 231, §6 (NEW) .]

11. Municipal approval. In any municipality with a shellfish conservation program under section 6671, the commissioner may not issue a limited-purpose lease under this section for the intertidal zone within the municipality without the consent of the municipal officers.

[ 1997, c. 231, §6 (NEW) .]

12. Preference. If more than one person applies to lease an area, preference must be given as follows:

A. First, to the department; [1997, c. 231, §6 (NEW).]

B. Second, to the riparian owner of the intertidal zone in which the leased area is located; [1997, c. 231, §6 (NEW).]

C. Third, to a person who fishes commercially and who has traditionally fished in or near the proposed lease area; and [1997, c. 231, §6 (NEW).]

D. Fourth, to the riparian owner within 100 feet of leased coastal waters. [1997, c. 231, §6 (NEW).]

[ 1997, c. 231, §6 (NEW) .]

13. Decision. The commissioner may grant a lease if a proposed project:

A. Will not unreasonably interfere with the ingress and egress of riparian owners; [1997, c. 231, §6 (NEW).]

B. Will not unreasonably interfere with navigation; [1997, c. 231, §6 (NEW).]

C. Will not unreasonably interfere with fishing or other uses of the area taking into consideration the number and density of aquaculture leases in an area; [1997, c. 231, §6 (NEW).]

D. Will not unreasonably interfere with the ability of the lease site and surrounding areas to support existing ecologically significant flora and fauna; [1997, c. 231, §6 (NEW).]

E. The applicant has demonstrated that there is an available source of organisms to be cultured for the lease site; and [1997, c. 231, §6 (NEW).]

F. The lease does not unreasonably interfere with public use or enjoyment within 1,000 feet of municipally owned, state-owned or federally owned beaches and parks or municipally owned, state-owned or federally owned docking facilities. [1997, c. 231, §6 (NEW).]

The commissioner may by rule develop criteria for an applicant to meet the terms of this subsection.

[ 1997, c. 231, §6 (NEW) .]

14. Fee. The commissioner shall by rule determine the rental fee for a limited-purpose lease.

[ 1997, c. 231, §6 (NEW) .]

15. Conditions. The commissioner may establish conditions that govern the use of the leased area and limitations on the aquaculture activities. These conditions must encourage the greatest multiple, compatible uses of the leased area, but must also address the ability of the lease site and surrounding area to support ecologically significant flora and fauna and preserve the exclusive rights of the lessee to the extent necessary to carry out the lease purpose. The commissioner may grant the lease on a conditional basis until the lessee has acquired all the necessary federal, state and local permits.

[ 2003, c. 660, Pt. A, §15 (AMD) .]

16. Statement of rights conveyed. The commissioner shall include the following statement in a lease issued under this section: "A limited-purpose lease for scientific research or commercial aquaculture research and development conveys only those rights specified in the lease."

[ 1997, c. 231, §6 (NEW) .]

17. Actions required of lease holder.

[ 2003, c. 247, §12 (RP) .]

17-A. Notification of granted leases. After the granting of a limited-purpose lease:

A. The department shall notify all riparian owners, intervenors and the municipality in which the lease is located that a lease has been granted. The notice must include a description of the area and how a copy of the lease may be obtained; [2003, c. 247, §13 (NEW).]

B. The lessee shall mark the leased area in a manner prescribed by the commissioner; [2009, c. 240, §9 (AMD).]

C. The lessee shall annually submit to the commissioner a report for the past year on results of the scientific research or commercial research and development undertaken at the lease site and a plan for the coming year. Results of commercial research and development submitted to the commissioner are confidential records for the purposes of Title 1, section 402, subsection 3, paragraph A; and [2009, c. 240, §10 (AMD).]

D. The lessee shall annually submit to the department a seeding and harvesting report for the past year and a seeding and harvesting plan for the coming year. Upon written request, the commissioner shall provide a copy of the report to the municipality or municipalities in which or adjacent to which the lease is located. The seeding and harvesting reports submitted by a lessee under this paragraph are considered confidential statistics for the purposes of section 6173. [2013, c. 512, §2 (AMD).]

[ 2013, c. 512, §2 (AMD) .]

18. Scientific lease renewal. A limited-purpose lease for scientific research may be renewed. A scientific research lease renewal is an adjudicatory proceeding under Title 5, chapter 375, subchapter 4, but a public hearing is not mandatory unless it is requested in writing by 25 or more persons. The commissioner may review multiple leases concurrently during the lease renewal process. The commissioner shall renew a limited-purpose lease for scientific research unless the commissioner finds that:

A. The lease holder has not complied with the terms of the limited-purpose lease; [1997, c. 231, §6 (NEW).]

B. Research has not been conducted during the term of the lease; or [1997, c. 231, §6 (NEW).]

C. It is not in the best interest of the State to renew the limited-purpose lease. [1997, c. 231, §6 (NEW).]

[ 2011, c. 93, §5 (AMD) .]

19. Commercial lease not renewable. A limited-purpose lease for commercial aquaculture research and development may not be renewed.

[ 1997, c. 231, §6 (NEW) .]

20. Extension of commercial lease. If a person who holds a limited-purpose lease for commercial aquaculture research and development submits an application under section 6072 for that lease area or a portion of that area before the expiration of that limited-purpose lease, and if the commissioner's decision under section 6072 occurs after the expiration of that limited-purpose lease, the lease remains in effect until the commissioner makes a decision. If the commissioner grants that person a lease under section 6072, that person's limited-purpose lease remains in effect until the effective date of the lease issued under section 6072. If the commissioner denies that person a lease under section 6072, that person's limited-purpose lease remains in effect until 30 days after the commissioner's decision.

[ 2011, c. 93, §6 (AMD) .]

21. Monitoring lease.

[ 2003, c. 247, §14 (RP) .]

22. Monitoring and revocation of leases. The department shall monitor a lease under this section on an annual basis. If aquaculture has been conducted in a manner substantially injurious to marine organisms, if no substantial aquaculture or research has been conducted over the course of the lease or if any condition of the lease has been violated, the commissioner may initiate revocation proceedings and revoke the lease. The department shall hold a hearing with public notice prior to revoking any lease. A lease revocation is an adjudicatory proceeding under Title 5, chapter 375, subchapter 4.

[ 2003, c. 247, §15 (NEW) .]

23. Restitution. A person who cuts any lines or marker buoys or intentionally damages approved aquaculture gear commits a civil violation for which a fine of not less than $100 for each violation may be adjudged. In addition, the court shall:

A. Order that person to pay to the owner of the approved aquaculture gear that was cut or damaged an amount equal to twice the replacement value of the gear that was damaged or lost as a result of the cutting or damaging action; and [2005, c. 92, §4 (NEW).]

B. Direct that person to provide the commissioner, upon making full payments as ordered by the court, proof of that payment. [2005, c. 92, §4 (NEW).]

[ 2005, c. 92, §4 (NEW) .]

24. Violation. A person who violates a condition of a lease under this section commits a civil violation for which a fine of not less than $100 for each violation may be adjudged.

[ 2013, c. 509, §5 (NEW) .]

Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1997, c. 231, §6 (NEW).]

SECTION HISTORY

1997, c. 231, §6 (NEW). 2001, c. 122, §1 (AMD). 2003, c. 247, §§9-15 (AMD). 2003, c. 660, §A15 (AMD). 2005, c. 92, §4 (AMD). 2009, c. 229, §4 (AMD). 2009, c. 240, §§9-11 (AMD). 2011, c. 93, §§5, 6 (AMD). 2013, c. 301, §§2, 3 (AMD). 2013, c. 509, §§3-5 (AMD). 2013, c. 512, §2 (AMD).



12 §6072-B. Emergency aquaculture lease for shellfish

1. Authority. The commissioner may issue an emergency aquaculture lease for areas in, on and under the coastal waters including the public lands beneath those waters and portions of the intertidal zone for the emergency aquaculture relocation of shellfish from an area for which a lease has been issued pursuant to section 6072 or section 6072-A when the health and safety of those shellfish are threatened.

[ 1997, c. 231, §6 (NEW) .]

2. Limitation. The commissioner may not issue a lease under this section unless:

A. The applicant holds a lease pursuant to section 6072 or 6072-A; [1997, c. 231, §6 (NEW).]

B. The applicant demonstrates to the commissioner that the health and safety of shellfish at the leased area are threatened; and [1997, c. 231, §6 (NEW).]

C. The commissioner determines the relocation of those shellfish to an emergency aquaculture lease area would not threaten the water quality of the receiving waters or the health of marine organisms in those waters. [1997, c. 231, §6 (NEW).]

[ 1997, c. 231, §6 (NEW) .]

3. Permission of intertidal land owners. The commissioner may not grant an emergency aquaculture lease unless the applicant obtains the written permission of every owner of intertidal land in, on or over which the emergency aquaculture activity occurs.

[ 1997, c. 231, §6 (NEW) .]

4. No fee. The commissioner may not charge a fee for an emergency aquaculture lease.

[ 1997, c. 231, §6 (NEW) .]

5. Suspended culture. A person issued an emergency aquaculture lease under this section may construct or operate in the coastal waters of the State a facility for the suspended culture of shellfish.

[ 1997, c. 231, §6 (NEW) .]

6. Limit on duration. An emergency aquaculture lease may not be issued for a period greater than 6 months.

[ 1997, c. 231, §6 (NEW) .]

7. Extension of emergency aquaculture lease. If a person who holds an emergency aquaculture lease submits an application under section 6072 or 6072-A for all or a portion of that lease area before the emergency aquaculture lease expires, and if the commissioner's decision under section 6072 or 6072-A occurs after the expiration of that emergency aquaculture lease, the emergency aquaculture lease remains in effect until the commissioner makes a decision. If the commissioner grants that person a lease under section 6072 or 6072-A, that person's emergency aquaculture lease remains in effect until the effective date of the lease issued under section 6072 or 6072-A. If the commissioner denies that person a lease under section 6072 or 6072-A, that person's emergency aquaculture lease remains in effect until 30 days after the commissioner's decision.

[ 2011, c. 93, §7 (AMD) .]

8. Public notice. Upon granting an emergency aquaculture lease, the commissioner shall provide notice to the municipality in which the emergency aquaculture lease area is located. Within at least 30 days from granting an emergency aquaculture lease, the commissioner shall publish notice of the emergency aquaculture lease in a newspaper of general circulation in the lease area. The notice must describe the area leased and list any restriction in the leased area.

[ 1997, c. 231, §6 (NEW) .]

9. Actions required of lease holder. After being granted an emergency aquaculture lease, a lessee shall:

A. Record the lease in the registry of deeds of each county in which the leased area is located; and [1997, c. 231, §6 (NEW).]

B. Mark the leased area in a manner prescribed by the commissioner. [1997, c. 231, §6 (NEW).]

[ 1997, c. 231, §6 (NEW) .]

10. Conditions. The commissioner may establish conditions that govern the use of the emergency aquaculture lease area and limitations on the aquaculture activities. These conditions must encourage the greatest multiple, compatible uses of the leased area, but must also address the ability of the lease site and surrounding area to support ecologically significant flora and fauna and preserve the exclusive rights of the lessee to the extent necessary to carry out the lease purpose. The commissioner may grant the lease on a conditional basis until the lessee has acquired all the necessary federal, state and local permits. A lease may not be approved unless the commissioner has received certification from the Department of Environmental Protection that the project will not violate the standards ascribed to the receiving waters classification in Title 38, section 465-B.

[ 1997, c. 231, §6 (NEW) .]

11. Rules. The commissioner may adopt rules to establish application requirements, a process for application review and a process for deciding upon lease applications and otherwise implement the provisions of this section.

[ 1997, c. 231, §6 (NEW) .]

Rules adopted pursuant to this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A. [1997, c. 231, §6 (NEW).]

SECTION HISTORY

1997, c. 231, §6 (NEW). 2011, c. 93, §7 (AMD).



12 §6072-C. Limited-purpose aquaculture license

1. License required. A person may not engage in the activities authorized under this section without a current limited-purpose aquaculture license or a lease issued under this Part authorizing the activities.

[ 2001, c. 421, Pt. B, §10 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activities; criteria. The holder of a limited-purpose aquaculture license may place marine organisms on the ocean bottom without gear or utilize approved aquaculture gear in a site in the coastal waters of the State to engage in certain aquaculture activities that meet the criteria established in this subsection and in rules adopted by the commissioner. The license also authorizes unlicensed individuals to assist the license holder in the licensed activities with the written permission of the license holder. The commissioner, or qualified professional department staff designated in writing by the commissioner, may issue a limited-purpose aquaculture license for certain aquaculture activities if:

A. The proposed activity generates no discharge into coastal waters; [1999, c. 567, §2 (NEW).]

B. The applicant proposes to utilize aquaculture gear and markings approved by the commissioner in rules adopted pursuant to subsection 8; [1999, c. 567, §2 (NEW).]

C. The gear, excluding mooring equipment, does not cover more than 400 square feet of area and the gear does not present an unreasonable impediment to safe navigation; [1999, c. 567, §2 (NEW).]

D. The proposed activity does not unreasonably interfere with the ingress and egress of riparian owners; [1999, c. 567, §2 (NEW).]

E. The proposed activity does not unreasonably interfere with fishing or other uses of the area, taking into consideration the number and density of aquaculture leases and licensed aquaculture activities in that area; [2009, c. 229, §5 (AMD).]

F. The applicant holds no more than 3 other limited-purpose aquaculture licenses issued under this section; and [2009, c. 229, §5 (AMD).]

G. The consent of the riparian owner is obtained if the proposed activity is located above the mean low-water mark. [2013, c. 509, §6 (AMD).]

[ 2013, c. 509, §6 (AMD) .]

3. Eligibility. A limited-purpose aquaculture license may be issued only to an individual or to a municipal shellfish management committee established pursuant to section 6671.

[ 2009, c. 229, §6 (AMD) .]

4. License limitations. The issuance of a limited-purpose aquaculture license does not constitute the issuance of a lease of an area in, on or under the coastal waters.

[ 1999, c. 567, §2 (NEW) .]

5. Application. The application for a limited-purpose aquaculture license must:

A. Be written on forms supplied by the commissioner; [1999, c. 567, §2 (NEW).]

B. Identify the species to be cultivated; [1999, c. 567, §2 (NEW).]

C. Describe the proposed source of organisms to be grown in the approved aquaculture gear; [1999, c. 567, §2 (NEW).]

D. Describe the location of the approved aquaculture gear deployment by coordinates or metes and bounds; [1999, c. 567, §2 (NEW).]

E. Include a clear set of plans that includes at a minimum:

(1) A location plan with an overhead plan view showing the aquaculture gear deployed at the proposed location. The area occupied by the gear must be drawn to scale on the plan. The location plan must include a north arrow, ebb and flood directions, any federal or local channels and anchorages, any nearby structures and property lines for all riparian owners within 300 feet; and

(2) Two gear drawings, one with an overhead plan view and one with a cross-sectional elevation view of the approved aquaculture gear proposed to be used. The gear drawings must be clearly dimensioned and include, at a minimum, mean high-water and mean low-water marks and the dimensions, profiles and materials used in the construction, deployment and securing of the approved aquaculture gear; [1999, c. 567, §2 (NEW).]

F. Include documentation that riparian landowners within 300 feet of the proposed activity have been notified of the license application and proposed activity; and [1999, c. 567, §2 (NEW).]

G. Include documentation that the municipal harbor master or appropriate municipal officers have been notified of the license application and proposed activity. [1999, c. 567, §2 (NEW).]

[ 1999, c. 567, §2 (NEW) .]

6. Fee. The application fee for a resident limited-purpose aquaculture license is $50 and $300 for a nonresident limited-purpose aquaculture license. The application fee is nonrefundable. All fees collected under this subsection must be deposited in the Aquaculture Research Fund established in section 6081.

[ 2009, c. 229, §7 (AMD) .]

7. Prohibition; molesting gear. A person other than a marine patrol officer, the licensed owner of the gear or the licensed owner's assistant, with written permission from the licensed owner, may not utilize, raise, lift, transfer, possess or in any manner molest any approved aquaculture gear that is deployed under a current limited-purpose aquaculture license.

A. [2001, c. 421, Pt. B, §11 (RP); 2001, c. 421, Pt. C, §1 (AFF).]

B. [2001, c. 421, Pt. B, §11 (RP); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. B, §11 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

7-A. Prohibition; taking product. A person other than a marine patrol officer or the license holder, or the license holder's assistant with written permission from the license holder, may not take any marine organism grown by the license holder under the license in the area designated on the license and marked in accordance with applicable rules.

[ 2013, c. 509, §7 (NEW) .]

8. Rules. The commissioner shall adopt rules to implement this section, including, but not limited to, rules establishing the type of gear that is approved aquaculture gear for the purposes of a limited-purpose aquaculture license, minimum standards for maintaining gear, methods of gear identification and license application and review procedures. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 567, §2 (NEW) .]

9. Violation; restitution. A person who violates this section commits a civil violation for which a fine of not less than $100 for each violation may be adjudged. If a person violates subsection 7 by cutting any lines or marker buoys or intentionally damaging approved aquaculture gear, the court shall also:

A. Order that person to pay to the owner of the approved aquaculture gear that was cut or damaged an amount equal to twice the replacement value of the gear that was damaged or lost as a result of the cutting or damaging action; and [2001, c. 421, Pt. B, §12 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B. Direct that person to provide the commissioner, upon making full payment as ordered by the court, proof of that payment. [2001, c. 421, Pt. B, §12 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2005, c. 92, §5 (AMD) .]

10. Reporting requirement; confidentiality. A holder of a limited-purpose aquaculture license shall annually submit to the department a seeding and harvesting report for the past year and a seeding and harvesting plan for the coming year. Information provided in seeding and harvesting reports submitted by a license holder under this subsection is considered confidential information reported to the commissioner pursuant to section 6173.

[ 2013, c. 509, §8 (NEW) .]

SECTION HISTORY

1999, c. 567, §2 (NEW). 2001, c. 421, §§B10-12 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 247, §16 (AMD). 2005, c. 92, §5 (AMD). 2007, c. 212, §2 (AMD). 2009, c. 229, §§5-7 (AMD). 2013, c. 509, §§6-8 (AMD).



12 §6072-D. Aquaculture Management Fund

1. Fund established. The Aquaculture Management Fund, referred to in this section as "the fund," is established as a dedicated, nonlapsing fund within the department. All income received by the commissioner under this section must be deposited with the Treasurer of State. Any balance remaining in the fund at the end of a fiscal year does not lapse and must be carried forward to the next fiscal year. Any interest earned on assets of the fund is credited to the fund.

[ 2003, c. 660, Pt. A, §16 (NEW) .]

2. Fees. In accordance with the authority of the commissioner to levy lease rents pursuant to section 6072, subsections 9 and 13 and section 6072-A, subsection 14 and application fees pursuant to section 6072, subsections 4, 12 and 12-A, the commissioner shall adopt routine technical rules as defined in Title 5, chapter 375, subchapter 2-A to implement a fee structure for lease rents and application fees that are in addition to the minimum lease rents and application fees that are in effect on the effective date of this subsection. Any rent or fee assessed pursuant to this subsection that is in addition to the fees that are in effect on the effective date of this subsection must be credited to the fund. A person who does not pay the rent or fee commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2003, c. 660, Pt. A, §16 (NEW) .]

3. Additional revenues. The commissioner may expend annual revenues that are in excess of the operating expenses of a program under subsection 4 to address matters that the commissioner determines are of an emergency nature to the State's aquaculture industry, to address matters that the commissioner determines are of long-term interest to the State's aquaculture industry and to rebate revenues to all those persons who paid fees under subsection 2. The fund may receive money from any source for the purposes of this subsection.

[ 2003, c. 660, Pt. A, §16 (NEW) .]

4. Uses of fund. The commissioner may make expenditures from the fund to develop and manage effective and cost-efficient water quality licensing and monitoring criteria, analyze and evaluate monitoring data, process lease applications and make information about aquaculture available to the public.

[ 2003, c. 660, Pt. A, §16 (NEW) .]

5. Reports. The commissioner shall report annually to the Aquaculture Advisory Council under section 6080 on all expenditures made from the fund in the previous fiscal year and a summary of work accomplished and planned.

[ 2011, c. 598, §7 (AMD) .]

SECTION HISTORY

2003, c. 660, §A16 (NEW). 2011, c. 598, §7 (AMD).



12 §6073. Exclusivity; prohibition or interference

1. Exclusivity. Each lease for aquaculture shall be exclusive for the species and to the extent provided by the commissioner in the lease.

[ 1977, c. 661, §5 (NEW) .]

2. Prohibition on interference. It shall be unlawful to interfere with the rights provided in a lease.

[ 1977, c. 661, §5 (NEW) .]

2-A. Cultchless American oysters; possession. Prior to the point of retail sale, a person may not possess a cultchless American oyster grown in the State unless that person:

A. Is a grower licensed under section 6863, an employee of a licensed grower or an agent of a licensed grower; or [1991, c. 876, §1 (NEW).]

B. Is in the possession of a bill of sale or a bill of lading that includes the license number of the grower. [1991, c. 876, §1 (NEW).]

[ 1991, c. 876, §1 (NEW) .]

2-B. Marking. In the coastal waters of the State, a person may not mark or designate an area as a sea farm, aquaculture lease or other similar designation unless that area is currently leased for aquaculture or is under consideration by the department for a lease through the aquaculture lease application process.

[ 2007, c. 212, §3 (NEW) .]

3. Penalty. Any person who violates subsection 2-A or who knowingly and willfully violates subsection 2 is guilty of a Class D crime, except that, notwithstanding Title 17-A, sections 4-A and 1301, the court shall impose a fine of not less than $1,000 and restitution may be ordered made to the owner of the lease in an amount set by the court.

[ 1995, c. 157, §1 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1991, c. 284, (AMD). 1991, c. 876, §1 (AMD). 1995, c. 157, §1 (AMD). 2007, c. 212, §3 (AMD).



12 §6073-A. Season and minimum size exemption; aquaculture

The holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C is exempt from any requirement regarding the time of taking or possessing, minimum or maximum length or other minimum or maximum size requirement for any marine organism cultivated on the leased area. The exemption applies only to those organisms actually cultivated on the leased area, except that upon harvest of finfish from the leased area pursuant to an aquaculture lease, any finfish of a species that was not cultivated on the leased area but occurred in the enclosure must also be harvested and retained for appropriate disposal by the holder of a lease. Such finfish may not be sold and may not be released or disposed of into the waters of the State and must be reported to the department at the same time as reports of the harvest are filed. The commissioner shall require a system of identification of organisms exempted under this section. [2007, c. 522, §1 (AMD).]

SECTION HISTORY

1991, c. 381, §5 (NEW). 1999, c. 156, §1 (AMD). 1999, c. 575, §1 (AMD). 2005, c. 92, §6 (AMD). 2007, c. 522, §1 (AMD).



12 §6073-B. Harvester license exemption; aquaculture

The holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C is exempt from any requirement under sections 6421, 6501, 6748, 6748-A, 6748-D, 6751, 6801-A and 6803 to hold a separate license for the removal, possession, transport or sale of the cultured organisms, except for molluscan bivalve shellfish, from the leased area or the licensed gear. [2007, c. 522, §2 (NEW).]

§6073-B. Harvester license exemption; scallop aquaculture

(As enacted by PL 2007, c. 607, Pt. A, §1 is REALLOCATED TO TITLE 12, SECTION 6073-C)

SECTION HISTORY

2007, c. 522, §2 (NEW). 2007, c. 607, Pt. A, §1 (NEW).



12 §6073-C. Harvester license exemption; scallop aquaculture (REALLOCATED FROM TITLE 12, SECTION 6073-B)

(REALLOCATED FROM TITLE 12, SECTION 6073-B)

The holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C is exempt from any requirement under sections 6701, 6702 and 6703 to hold a separate license for the removal, possession, transport or sale of scallops from the leased area or the licensed gear when the final product form is the adductor muscle only. This exemption does not apply to scallops in any other form. [RR 2007, c. 2, §4 (RAL).]

SECTION HISTORY

RR 2007, c. 2, §4 (RAL).



12 §6073-D. Season and size exemption

A person who is in possession of a marine organism raised by means of aquaculture and lawfully obtained under the laws of the State is exempt from any requirement regarding the time of taking or possessing, minimum or maximum length or other minimum or maximum size requirement, except that this section does not apply to the requirements for lobsters, sturgeon and striped bass. This exemption applies to aquaculture products that do not meet the legal size or season requirements for wild-caught marine organisms of the same species. [2009, c. 229, §8 (NEW).]

The person possessing the marine organism must maintain sufficient documentation to prove the aquacultural origin of the marine organism, including, but not limited to, documents indicating the point of origin, quantity and dates of production or purchase of all cultured marine organisms exempted by this section, and the holder must present the documentation for inspection to department personnel upon request. A consumer in possession of such a marine organism may present a valid sales receipt to satisfy this requirement. It is prima facie evidence of possession of a marine organism in violation of the law if the person possessing the marine organism cannot present sufficient evidence to prove its aquacultural origin. [2009, c. 229, §8 (NEW).]

This section does not exempt the possessor of the marine organism from any requirement to hold a lease or license pursuant to section 6072, 6072-A, 6072-B, 6072-C or 6085 to engage in the culture of marine organisms. [2009, c. 229, §8 (NEW).]

SECTION HISTORY

2009, c. 229, §8 (NEW).



12 §6074. Special license

The commissioner may issue a special license for research, aquaculture or education that exempts the holder from one or more marine resources' laws as to the time, place, length, condition, amount and manner of taking or possessing a marine organism. Except as provided in subsection 8, the commissioner may not issue a special license unless the application for that license is approved by the advisory council. [1995, c. 567, §1 (AMD).]

1. Exception. A special license does not permit the holder to sell or, beyond the state limits, to ship or transport any marine organism that is less than the minimum size established by statute. This subsection does not apply to:

A. [1999, c. 156, §2 (RP).]

B. Any species grown in a hatchery for stock enhancement or resale for purposes of cultivation or stock enhancement; or [2013, c. 301, §4 (AMD).]

C. Scallop spat collected under the authority of a special license and sold for the purpose of placement on a lease site authorized pursuant to section 6072 or 6072-A or under the authority of a license issued pursuant to section 6072-C. For purposes of this paragraph, until September 1, 2015, "scallop spat" means scallops less than 40 millimeters in the longest diameter and, beginning September 1, 2015, "scallop spat" means scallops less than 25 millimeters in the longest diameter. [2013, c. 301, §4 (NEW).]

[ 2013, c. 301, §4 (AMD) .]

2. Application. The application shall include a description of the proposed project including the objectives, the location and the estimated time of completion of the project. The application shall also include a list of the sections of law or regulation for which exemptions are required, and the specific reasons for each requested exemption.

[ 1977, c. 661, §5 (NEW) .]

3. Filing fee. Each application must include a nonrefundable filing fee of $100. The fee may be waived for research activity by institutions or organizations financed in whole or part by state funding. A filing fee may not be required from a municipality applying for a special license for using a hydraulic dredge under section 6623.

[ 2003, c. 513, Pt. N, §1 (AMD) .]

4. Limitation. The special license shall authorize only the individual named in the license to undertake the licensed activities. Any individual engaged in handling or harvesting marine organisms in the licensed project shall be listed on the license or supplemental license. The commissioner may, at any time, place conditions or limitations on the licensed activities which shall become part of the license.

[ 1977, c. 713, §2 (AMD) .]

5. Fees. At the time of the initial issuance of a special license, and each year upon renewal, an annual fee must be paid. The annual fee for a special license for no more than 2 individuals is $50. An annual fee for a special license for more than 2 individuals but no more than 10 individuals is $100. Additional individuals may be included in a special license in groups up to 10 for an additional $100 per group. The fee may be waived for research activity by institutions or organizations financed in whole or in part by state funding. A license fee may not be required from a municipality for a special license for using a hydraulic dredge under section 6623. A license fee may not be required for employees of the department when they are acting in their capacity as employees under the direction of the commissioner or the commissioner's designated representative.

[ 2003, c. 513, Pt. N, §2 (AMD) .]

6. Renewal.

A. The initial issuance of each special license must specify the number of times the license may be renewed after the initial issuance. Each license may be renewed at least 4 times. The commissioner, with the advice and consent of the advisory council, may authorize renewals if the necessary investment in the research or aquaculture requires additional renewals. [2003, c. 513, Pt. N, §3 (AMD).]

B. The commissioner shall annually renew the license on request for the authorized number of renewals, unless the license holder has not complied with the conditions of the license or the commissioner finds that renewal is not in the best interest of the State. Renewals do not require a new application or filing fee and do not require the advice and consent of the advisory council. [2003, c. 513, Pt. N, §3 (AMD).]

[ 2003, c. 513, Pt. N, §3 (AMD) .]

7. Transportation permit. A transportation permit shall be required for a special license holder to ship, transport or sell any marine organism raised or harvested under a special license. The commissioner may place conditions or limitations on the activities authorized by this permit to the extent necessary to provide proper controls and to comply with federal or state health or sanitation standards. The commissioner shall annualy renew the permit on request unless the permit holder has not complied with the conditions of the permit or unless the permit holder no longer holds a special license.

[ 1977, c. 661, §5 (NEW) .]

8. Council approval not required. Approval by the advisory council is not required for a special license issued by the commissioner to the following:

A. An employee of the department when the employee is acting under the direction of the commissioner or the commissioner's designated representative; [1995, c. 567, §2 (NEW).]

B. A person who operates an aquarium; [1995, c. 567, §2 (NEW).]

C. A person who operates a festival; [1995, c. 567, §2 (NEW).]

D. A person who undertakes a public service activity; [2003, c. 104, §1 (AMD).]

E. A municipality that operates a hydraulic or mechanical soft-shell clam dredge for municipal transplanting projects under section 6623; or [2003, c. 104, §1 (AMD).]

F. A teacher who is providing a primary, secondary or postsecondary school program for educational purposes only. [2013, c. 301, §5 (AMD).]

[ 2013, c. 301, §5 (AMD) .]

9. Penalty. An individual who fails to comply with the conditions or limitations on the licensed activity under this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 513, Pt. N, §4 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §2 (AMD). 1979, c. 412, (AMD). 1979, c. 622, §§1,2 (AMD). 1981, c. 189, (AMD). 1983, c. 662, §§2-4 (AMD). 1989, c. 204, §§1,2 (AMD). 1995, c. 567, §§1,2 (AMD). 1999, c. 156, §§2,3 (AMD). 2003, c. 104, §§1,2 (AMD). 2003, c. 513, §§N1-4 (AMD). 2013, c. 301, §§4, 5 (AMD).



12 §6075. Pathology program

1. Purposes. The purposes of this section are to increase the availability of pathological assessment of shellfish stock to be introduced into the State for culturing purposes, of culturing facilities and areas and of shellstock to be exported to other states and countries. This shall be provided as a service to protect the state's waters and other resources, and to support the shellfish industries of the State.

[ 1983, c. 559, §1 (NEW) .]

2. Responsibilities. The department shall be the state agency responsible for carrying out necessary shellfish pathology services related to the importation and exportation of shellfish.

[ 1983, c. 559, §1 (NEW) .]

SECTION HISTORY

1983, c. 559, §1 (NEW).



12 §6076. Marine Shellfish Toxins Monitoring Program

1. Purpose. A comprehensive Marine Shellfish Toxins Monitoring Program is established to protect the public health while providing for the harvest of susceptible species of marine mollusks in areas not shown to be affected by contamination.

[ 1989, c. 205, §2 (AMD) .]

2. Responsibilities. The department is the state agency responsible for implementing the program.

[ 2011, c. 527, §1 (AMD) .]

SECTION HISTORY

1985, c. 784, §1 (NEW). 1989, c. 205, §2 (AMD). 2011, c. 527, §1 (AMD).



12 §6077. Aquaculture monitoring program

The department may establish and maintain an information base pertaining to the siting, development and operation of finfish aquaculture facilities within the State. [2003, c. 660, Pt. A, §17 (AMD).]

1. Coordination. The commissioner shall coordinate the data collection efforts of the department with those of other state agencies that regulate or assist the finfish aquaculture industry. All agencies of the State shall cooperate with the department in the establishment of the information system and shall provide all available information requested by the commissioner.

[ 1991, c. 381, §6 (NEW) .]

2. Data requirements. The commissioner may collect information in site-specific categories, including, but not limited to, those listed in this subsection, to allow effective enforcement of all laws pertaining to finfish aquaculture at individual facilities:

A. Geophysical site characteristics, including currents and bathymetry; [1991, c. 381, §6 (NEW).]

B. Benthic habitat characteristics and effects, including changes in community structure and function; [1991, c. 381, §6 (NEW).]

C. Water column effects, including water chemistry and plankton; [1991, c. 381, §6 (NEW).]

D. Feeding and production data sufficient to estimate effluent loading; [1991, c. 381, §6 (NEW).]

E. Smolt and broodstock introduction and transfer data; [1991, c. 381, §6 (NEW).]

F. Disease incidence and use of chemical therapeutics; and [1991, c. 381, §6 (NEW).]

G. Other ancillary information as the commissioner may find necessary. [1991, c. 381, §6 (NEW).]

[ 2003, c. 660, Pt. A, §18 (AMD) .]

3. Data collection; authority. The commissioner may require persons holding licenses related to finfish aquaculture under this Title to report information in the categories listed in subsection 2. Personnel retained by leaseholders to perform tasks required for data collection as specified in subsection 2 and this subsection must be reviewed and approved by the commissioner for acceptable professional qualifications and experience prior to performing any data collection services. Routine notations of site operation do not require approved personnel.

[ 2003, c. 660, Pt. A, §18 (AMD) .]

4. Confidentiality. Notwithstanding section 6173 and except as provided in paragraphs A and B, information obtained by the department under this section is a public record as provided by Title 1, chapter 13, subchapter I.

In addition to remedies provided under Title 1, chapter 13, subchapter I, the Superior Court may assess against the department reasonable attorney's fees and other litigation costs reasonably incurred by an aggrieved person who prevails in the appeal of the department's denial for a request for information.

A. Information submitted to the department under this section may be designated by the submittor as proprietary information and being only for the confidential use of the department, its agents and employees, other agencies of State Government, as authorized by the Governor, employees of the United States Environmental Protection Agency, the United States Army Corps of Engineers, the United States Fish and Wildlife Service, the National Marine Fisheries Services, the United States Department of Agriculture, the Attorney General and employees of the municipality in which the aquaculture facility is located. The designation must be clearly indicated on each page or other portion of information. The commissioner shall establish procedures to ensure that information so designated is segregated from public records of the department. The department's public records must include the indication that information so designated has been submitted to the department, giving the name of the submittor and the general nature of the information. Upon a request for information, the scope of which includes information so designated, the commissioner shall notify the submittor. Within 15 days after receipt of the notice, the submittor shall demonstrate to the satisfaction of the department that the designated information should not be disclosed. Unless such a demonstration is made, the information must be disclosed and becomes a public record. The department may grant or deny disclosure for the whole or any part of the designated information requested and within 15 days shall give written notice of the decision to the submittor and the person requesting the designated information. A person aggrieved by a decision of the department may appeal to the Superior Court. Information that has been designated by the submittor as proprietary information may not be disclosed in a manner or form that permits identification of any person or vessel, except when required by court order or when specifically permitted under this section. All information provided by the department to the municipality under this paragraph is confidential and not a public record under Title 1, chapter 13. If a request for the information is submitted to the municipality, the municipality shall submit that request to the commissioner to be processed by the department as provided in this paragraph. [2009, c. 240, §12 (AMD).]

B. The commissioner may not release the designated information prior to the expiration of the time allowed for the filing of an appeal or to the rendering of the decision on any appeal. [1991, c. 381, §6 (NEW).]

C. Any information that is collected by any other state or federal agency or information required by the department for the purpose of obtaining a permit, license, certification or other approval may not be designated or treated as designated information under paragraph A. [1991, c. 381, §6 (NEW).]

D. The commissioner may adopt rules to carry out the purposes of this section. The rules must be consistent with the provisions of Title 1, chapter 13, subchapter I. [1991, c. 381, §6 (NEW).]

E. It is unlawful to disclose designated information to any person not authorized by this section.

(1) Any person who solicits, accepts or agrees to accept, or who promises, offers or gives any pecuniary benefit in return for the disclosure of designated information is guilty of a Class D crime.

(2) A person who knowingly discloses designated information, knowing that the disclosure is not authorized, commits a civil violation for which a penalty of not more than $5,000 may be assessed.

(3) In any action under this paragraph, the court shall first declare that the information is proprietary information. [2009, c. 240, §13 (AMD).]

F. For the purposes of this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information, the disclosure of which would impair the competitive position of the submittor and would make available information not otherwise publicly available. [2009, c. 240, §14 (NEW).]

[ 2009, c. 240, §§12-14 (AMD) .]

SECTION HISTORY

1991, c. 381, §6 (NEW). 2003, c. 247, §17 (AMD). 2003, c. 660, §§A17,18 (AMD). 2009, c. 240, §§12-14 (AMD).



12 §6078. Salmon Aquaculture Monitoring, Research and Development Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 381, §7 (NEW). 1993, c. 562, §2 (AMD). RR 1995, c. 2, §§21,22 (COR). 1995, c. 176, §3 (AFF). 1995, c. 176, §1 (RP). 1995, c. 609, §2 (RPR). 1997, c. 189, §1 (AMD). 1999, c. 156, §4 (AMD). 2003, c. 247, §18 (RP).



12 §6078-A. Aquaculture Monitoring, Research and Development Fund

1. Fund established. The Aquaculture Monitoring, Research and Development Fund, referred to in this section as "the fund," is established. In addition to the fees derived pursuant to rules adopted under subsection 6, the commissioner may receive on behalf of the fund funds from any source. All income received by the commissioner under this section must be deposited with the Treasurer of State, tracked according to its source and credited to the fund. Any balance remaining in the fund at the end of a fiscal year does not lapse but must be carried forward to the next fiscal year. Any interest earned on assets of the fund is credited to the fund. All records related to harvests submitted by aquaculture lease holders are considered proprietary information for the purposes of section 6077, subsection 4.

[ 2013, c. 301, §6 (AMD) .]

2. Fees.

[ 2005, c. 92, §7 (RP) .]

3. Expenditures; purpose. The commissioner may make expenditures from the fund to develop effective and cost-efficient water quality licensing and monitoring criteria, analyze and evaluate monitoring data and process lease applications. The commissioner shall expend the fund amounts in proportion to the amounts of revenue from finfish sources and shellfish sources. The commissioner may contract for services privately or under memoranda of agreement with other state agencies.

[ 2011, c. 344, §18 (AMD) .]

4. Additional revenues.

[ 2005, c. 92, §8 (RP) .]

5. Reports.

[ 2011, c. 598, §8 (RP) .]

6. Rules. The commissioner may adopt rules pursuant to this section only after consultation with the aquaculture industry that clearly establish the recommended framework for lease rents, application fees and production fees as well as the related personnel or contracting costs funded by the recommended fee increases. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 247, §19 (NEW) .]

SECTION HISTORY

2003, c. 247, §19 (NEW). 2003, c. 660, §§A19,20 (AMD). 2005, c. 92, §§7,8 (AMD). 2009, c. 240, §15 (AMD). 2011, c. 344, §18 (AMD). 2011, c. 598, §8 (AMD). 2013, c. 301, §6 (AMD).



12 §6079. Aquacultural use of antibiotics; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 381, §7 (NEW). 1997, c. 231, §7 (AMD). 2009, c. 229, §9 (RP).



12 §6080. Aquaculture Advisory Council

1. Appointment; composition. The Aquaculture Advisory Council, referred to in this section as the "council" and established by Title 5, section 12004-I, subsection 57-C, consists of 5 members. The commissioner or the commissioner's designee is a nonvoting, ex officio member of the council. The commissioner shall appoint 4 members from the State's aquaculture industry. No more than 2 of the appointed members may represent similar segments of the State's aquaculture industry.

[ 2011, c. 598, §9 (REEN) .]

2. Term. Council members serve for 3 years and continue serving until a successor is duly appointed and qualified. In the case of a vacancy, the commissioner shall promptly fill the vacancy.

[ 2011, c. 598, §9 (REEN) .]

3. Purpose. The council shall make recommendations to the commissioner concerning expenditures from the Aquaculture Management Fund for the purposes described under section 6072-D and concerning other matters of interest to the aquaculture industry.

[ 2011, c. 598, §9 (REEN) .]

4. Chair and officers. The council annually shall choose one of its members to serve as chair for a one-year term. The council may select other officers and designate their duties.

[ 2011, c. 598, §9 (REEN) .]

5. Meetings. The council shall meet at least once each year. It may also meet at other times at the call of the chair or the chair's designee or the commissioner or the commissioner's designee. The council may conduct a meeting by means of a conference call linking 2 or more members of the council.

[ 2011, c. 598, §9 (REEN) .]

6. Repeal.

[ 1999, c. 156, §5 (RP) .]

SECTION HISTORY

RR 1995, c. 2, §23 (COR). 1995, c. 609, §3 (NEW). 1997, c. 189, §2 (AMD). 1999, c. 156, §5 (AMD). 2003, c. 247, §20 (AMD). 2005, c. 92, §9 (AMD). 2011, c. 344, §19 (RP). 2011, c. 598, §9 (REEN).



12 §6081. Aquaculture Research Fund

The Aquaculture Research Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund within the department. In addition to the fees derived from the limited-purpose aquaculture license, the commissioner may receive on behalf of the fund funds from any source. The commissioner shall use all money received into the fund for research and management related to the aquaculture industry. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year to be used for the purposes of the fund. [1999, c. 567, §3 (NEW).]

SECTION HISTORY

1999, c. 567, §3 (NEW).



12 §6082. Confidentiality provisions for aquaculture information from other jurisdictions

Information obtained from other state, federal or foreign government agencies about aquaculture operations in other states, foreign countries or the exclusive economic zone that is designated as confidential by the jurisdiction from which it is obtained and that must remain confidential as a condition of receipt must be kept confidential by the department. Such information is not a public record as defined in Title 1, section 402, subsection 3. This section does not apply to aquaculture operations conducted in Maine. [2007, c. 212, §4 (NEW).]

SECTION HISTORY

2007, c. 212, §4 (NEW).



12 §6083. Lease option

1. Lease option. A person may apply for a lease option that conveys the right to file an application for an aquaculture lease under section 6072, 6072-A or 6072-B for a particular area of the submerged lands of the State and for a defined period of time. The department may not accept an application for an aquaculture lease pursuant to section 6072, 6072-A or 6072-B or an application for a limited-purpose aquaculture license pursuant to section 6072-C in an area that is under a lease option, except as described in subsection 2.

[ 2009, c. 229, §10 (NEW) .]

2. Other claims of preference. A lease option under this section does not supersede the provisions for application preference in section 6072, subsection 8 and section 6072-A, subsection 12. Competing aquaculture lease applications from persons claiming preference under section 6072, subsection 8 or section 6072-A, subsection 12 must be evaluated by the department to determine if the claim of preference is valid and, if it is found to be valid, the holder of the lease option may cancel the lease option and receive a fee refund prorated for the remainder of the term of the lease option.

[ 2009, c. 229, §10 (NEW) .]

3. Issuance criteria. The applicant for a lease option under this section must demonstrate that the site is being assessed in good faith for its suitability for aquaculture and that there is a reasonable likelihood that an application for an aquaculture lease will be filed during the term of the lease option. The area proposed for lease option may not contain an existing aquaculture lease or license or include an area that is part of an aquaculture lease or license application under consideration by the department.

[ 2009, c. 229, §10 (NEW) .]

4. Fee. The fee for issuance of a lease option under this section may be up to $500 for the first acre plus up to $50 for each additional acre, the amount to be established in rules adopted by the commissioner. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 229, §10 (NEW) .]

SECTION HISTORY

2009, c. 229, §10 (NEW).



12 §6084. Nonpayment of aquaculture lease fees

If a holder of an aquaculture lease or license under this subchapter fails to pay any related fees or charges, the commissioner may refuse to renew or issue any marine resources license or permit to the holder of the aquaculture lease or license. [2009, c. 229, §11 (NEW).]

SECTION HISTORY

2009, c. 229, §11 (NEW).



12 §6085. Marine organism aquaculture license

1. License required. The commissioner may require a license for aquaculture of marine organisms in facilities that are not located in the coastal waters of the State but are located in the State.

[ 2009, c. 229, §12 (NEW) .]

2. Licensed activities. The holder of a license under this section may possess marine organisms the holder has raised by means of aquaculture. The holder of such a license is exempt from any requirement regarding the time of taking or possessing, minimum or maximum length or other minimum or maximum size requirement for any marine organism the holder has raised by means of aquaculture.

[ 2009, c. 229, §12 (NEW) .]

3. Permit denial. The commissioner may refuse to issue a license under this section if the commissioner finds that the aquaculture activity presents an unreasonable risk to indigenous marine life or its environment. In determining whether or not to refuse to issue a license, the commissioner shall consider factors, including, but not limited to:

A. Risk of accidental or intentional introduction of marine organisms or marine organism products into the coastal waters of the State; [2009, c. 229, §12 (NEW).]

B. Risk of the introduction or spread of disease within the State; and [2009, c. 229, §12 (NEW).]

C. Interference with the enforcement of possession, size or season limits for wild marine organisms. [2009, c. 229, §12 (NEW).]

[ 2009, c. 229, §12 (NEW) .]

4. Monitoring and revocation. The commissioner shall monitor licensed facilities under this section on an annual basis. If the commissioner determines following an annual review or at any other time that the licensed aquaculture activity presents an unreasonable risk to indigenous marine life or its environment, the commissioner may revoke the license after the licensee has been given an opportunity for a hearing before the department.

[ 2009, c. 229, §12 (NEW) .]

5. Reporting. The commissioner may require the holder of a license under this section to file periodic reports regarding the aquaculture practices and production of the facility. Information obtained pursuant to this provision is considered fisheries statistics for the purposes of section 6173, except that information about marine organism health reported pursuant to section 6071 may not be considered fisheries statistics.

[ 2009, c. 229, §12 (NEW) .]

6. Fee. The commissioner may charge a fee for a license under this section not to exceed $1,000, the amount to be established in rules adopted by the commissioner depending on the type and amount of aquaculture. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 229, §12 (NEW) .]

SECTION HISTORY

2009, c. 229, §12 (NEW).



12 §6086. Abandoned aquaculture equipment and stock

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Abandoned aquaculture equipment" or "equipment" means any equipment associated with the operation of an aquaculture lease or license pursuant to section 6072, 6072-A, 6072-B or 6072-C that has been left by the aquaculture lease or license holder in coastal waters without intention of removal. "Abandoned aquaculture equipment" includes, but is not limited to, rafts, pens, barges, skiffs, nets, lines, mooring systems, cages, trays, racks, upwellers and other equipment used in the operation of an aquaculture site. [2009, c. 229, §13 (NEW).]

B. "Abandoned aquaculture stock" or "stock" means cultured marine organisms, including, but not limited to, fish, shellfish, sea urchins and algae, that have been left by the owner in coastal waters without intention of removal. [2009, c. 229, §13 (NEW).]

[ 2009, c. 229, §13 (NEW) .]

2. Eligibility. Abandoned aquaculture equipment or abandoned aquaculture stock is subject to removal under this section only if:

A. The aquaculture lease or license holder has indicated in writing to the department that the holder wishes to terminate the aquaculture lease or license with which the abandoned equipment or stock is associated; the department has revoked the lease pursuant to section 6072, subsection 11 or section 6072-A, subsection 22; or the term of the lease or license has expired; [2009, c. 229, §13 (NEW).]

B. The equipment or stock remains in the area of the lease or license site and the equipment or stock is not legally permitted to remain by another authority, such as a municipal mooring permit; and [2009, c. 229, §13 (NEW).]

C. The aquaculture lease or license holder has not entered into an agreement with the department to accomplish timely removal of the equipment or stock. [2009, c. 229, §13 (NEW).]

[ 2009, c. 229, §13 (NEW) .]

3. Responsibility of the department. The department's duties with respect to abandoned aquaculture equipment and abandoned aquaculture stock are as set out in this subsection.

A. The department shall investigate reports of abandoned aquaculture equipment or abandoned aquaculture stock and review terminated, expired or revoked aquaculture leases and licenses to determine if there is abandoned aquaculture equipment or abandoned aquaculture stock and give notice to the aquaculture lease or license holder. The department shall also give notice to any person who has declared to the department, in writing, a property interest in the equipment or stock and to any person the lease or license holder has, in writing, identified as having a property interest in the equipment or stock. The notice must require the lease or license holder and anyone with a property interest to respond within 15 days and to remove the equipment or stock from the coastal waters within 60 days of notification by the department or, if the equipment or stock is icebound, within 60 days of ice-out in the body of water where the equipment or stock is located. If the persons to whom the department has given notice cannot be contacted or do not respond to the notice and remove the equipment or stock within the time period specified, the department may initiate removal of the equipment or stock. [2009, c. 229, §13 (NEW).]

B. The department may authorize a 3rd party to remove abandoned aquaculture equipment or abandoned aquaculture stock if the department is satisfied that the work will be completed. [2009, c. 229, §13 (NEW).]

C. Notwithstanding the time periods for removal by a lease or license holder or person with a property interest specified in paragraph A, if the department determines at any time that abandoned aquaculture equipment or abandoned aquaculture stock is a human health or safety hazard or is an immediate threat to the marine environment, the department may immediately remove the equipment or stock from the coastal waters. [2009, c. 229, §13 (NEW).]

D. If the department removes abandoned aquaculture equipment or abandoned aquaculture stock from coastal waters under this subsection, the department may sell the equipment or stock. Any proceeds from the sale must first be applied to the costs to the State directly related to the expense of removal of the equipment or stock. Any money that remains may be applied to any liens against the equipment or stock. Money that finally remains must accrue to the Aquaculture Management Fund established under section 6072-D. [2009, c. 229, §13 (NEW).]

E. Abandoned aquaculture equipment or abandoned aquaculture stock located on intertidal land may not be removed by the department without the permission of the landowner unless the department determines that the equipment or stock is a human health or safety hazard or is an immediate threat to the marine environment. [2009, c. 229, §13 (NEW).]

F. The department may adopt rules governing abandoned aquaculture equipment and abandoned aquaculture stock, including, but not limited to, rules requiring the disclosure of property interests in abandoned aquaculture equipment and abandoned aquaculture stock. Rules adopted under this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 229, §13 (NEW).]

[ 2009, c. 229, §13 (NEW) .]

4. Civil action. If the State is not compensated for removal costs under the provisions of subsection 3, the State shall first attempt to recover the removal costs by claiming these expenses against any bond the aquaculture lease or license holder held during the term of the aquaculture lease or license. If the department is unsuccessful in recovering the removal costs in that manner, the State may bring a civil action against the owner of the equipment or stock to cover any cost of removal of the equipment or stock from coastal waters. The court in its discretion may award an additional 50% of the cost of removal. The penalty is payable to the Aquaculture Management Fund established under section 6072-D.

[ 2009, c. 229, §13 (NEW) .]

SECTION HISTORY

2009, c. 229, §13 (NEW).






Subchapter 3: INSPECTION AND QUALITY CONTROL

12 §6101. Voluntary fish products inspection program

1. Purpose. The purpose of this section shall be to increase the availability of fishery product inspection services to Maine processors and packers in order to improve the marketing of fishery products.

[ 1989, c. 57, §2 (AMD) .]

2. Program. The department is the state agency that is responsible for cooperating with the Federal Government in developing and administering a voluntary fishery product inspection program. Notwithstanding section 6103, the commissioner may enter into agreements with the United States Department of Commerce, National Oceanic and Atmospheric Administration and seafood producers for the issuance of certificates of compliance necessary to meet international regulations and obtain reimbursement from the United States Department of Commerce, National Oceanic and Atmospheric Administration for the costs incurred by the department for the inspection and certification program.

[ 2011, c. 567, §1 (AMD) .]

3. Regulations. The commissioner may adopt or amend regulations not inconsistent with the National Shellfish Sanitation Program and National Marine Fisheries Services regulations for the voluntary inspection of fishery products.

[ 1989, c. 57, §2 (AMD) .]

4. Sardines. The program shall exclude sardines and other fish inspected by the Maine Sardine Council.

[ 1977, c. 661, §5 (NEW) .]

5. Labeling. All products inspected under this section shall be accurately labeled to provide the public with information about the contents and quality of the fishery product. The commissioner may adopt regulations to insure proper and complete labeling.

[ 1977, c. 661, §5 (NEW) .]

6. Misleading labeling prohibited. It shall be unlawful to sell any article inspected under this section under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size. Established trade names approved by the commissioner are permitted. It shall be unlawful to sell any article not inspected under this section under any name or other marking or labeling which is false and misleading when the mark or label is intended to represent the contents as having been inspected and graded.

[ 1977, c. 661, §5 (NEW) .]

7. Preventing misleading labeling. If the commissioner has reason to believe that a violation of subsection 6 is occurring, he may order the withholding of an inspection or grading label or mark.

[ 1977, c. 661, §5 (NEW) .]

8. Procedure. The commissioner shall give notice of his withholding order and may give an opportunity for a hearing on the order. The order shall be effective on service or receipt of the notice. The notice shall contain a statement of the violation, the order and any opportunity for a hearing, and shall be personally served on or mailed to the violator. Any hearing shall be requested in writing within 10 days, unless a longer period is mutually agreed to in writing. Notice of the hearing shall be given immediately to the violator.

If a hearing is held, it shall be conducted in the Augusta area. At the hearing, the violator shall be entitled to present any evidence concerning the violation and surrounding circumstances. All decisions of the commissioner shall be in writing. All decisions of the commissioner under this section may be reviewed in the manner provided under the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter VII.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1989, c. 57, §2 (AMD). 2011, c. 567, §1 (AMD).



12 §6102. Mandatory quality control program

The commissioner may, in accordance with the most modern public health and food protection practices, establish and maintain effective surveillance and inspection of all segments of the state's fishing industries. He may establish a program to carry out this responsibility. The program may include provisions similar to those of section 6856, shellfish sanitation and certificate, and section 6101, voluntary fish products inspection program, including any additional inspection, licensing and certification requirements that are necessary to insure proper sanitation and quality control. The commissioner may adopt or amend regulations prescribing the minimum standards for establishments and for sanitation and quality control of the processing of any marine organism or its products. Each set of regulations shall be based on the particular operational requirements of the species or phase of industry being regulated, and shall conform to the latest state or federal sanitation standards. [1981, c. 705, Pt. C, §1 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 672, §A50 (AMD). 1981, c. 705, §C1 (AMD).



12 §6103. Implementation of fishery product or shellfish inspection programs

The Commissioner of Agriculture, Conservation and Forestry and the Commissioner of Marine Resources shall cooperate in developing and implementing any fishery product or shellfish inspection programs. Those programs must meet the standards established by the Commissioner of Agriculture, Conservation and Forestry under the Maine Food Law. [2005, c. 434, §2 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1981, c. 705, §C2 (NEW). 1989, c. 57, §3 (AMD). 1991, c. 784, §4 (AMD). 2005, c. 434, §2 (AMD). 2011, c. 657, Pt. W, §6 (REV).






Subchapter 3-A: SURIMI OR SURIMI PRODUCTS

12 §6111. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 254, (NEW).]

1. Surimi. "Surimi" means an intermediate manufactured seafood product derived from minced fish meat, washed to remove water-soluble protein, blood or other undesirable components and mixed with additives, containing sugars or sodium, or both, to enhance its frozen storage and functional characteristics.

[ 1985, c. 622, §1 (RPR) .]

2. Surimi-based analogue.

[ 1985, c. 622, §2 (RP) .]

SECTION HISTORY

1985, c. 254, (NEW). 1985, c. 622, §§1,2 (AMD).



12 §6112. Labeling of food products containing surimi

A food product may not be sold in this State consisting of or containing surimi unless the packaging containing the food product is clearly and conspicuously labeled or, if there is no packaging, unless a sign is conspicuously displayed, indicating that the product is "imitation lobster," "imitation crab," "imitation" followed by the name of the seafood imitated, "processed seafood," "surimi," "lobster-processed seafood salad," "crab-processed seafood salad" or other terms as approved by the Department of Marine Resources through rules adopted in accordance with Title 5, chapter 375, subchapter II. Any term approved by that department is sufficient to notify the public that the product contains surimi. [1991, c. 378, (AMD).]

SECTION HISTORY

1985, c. 254, (NEW). 1985, c. 622, §3 (RPR). 1991, c. 378, (AMD).



12 §6113. Serving food containing surimi

No food containing surimi or a surimi product may be served in any eating establishment in the State whether for consumption on or off the premises, unless on the menu and all notices advertising the food it is clearly and conspicuously labeled as "imitation lobster," "imitation crab," "imitation" followed by the name of the seafood imitated, "processed seafood," "surimi," "lobster-processed seafood salad," "crab-processed seafood salad" or other terms as approved by the Department of Marine Resources through rules adopted in accordance with Title 5, chapter 375, subchapter II. Any term approved by that department shall be sufficient to notify the public that the product contains surimi. [1985, c. 622, §4 (RPR).]

SECTION HISTORY

1985, c. 254, (NEW). 1985, c. 622, §4 (RPR).



12 §6114. Violation; enforcement

1. Forfeiture. A violation of this subchapter is a civil violation for which a forfeiture not to exceed $100 may be adjudged.

[ 2001, c. 421, Pt. B, §13 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1985, c. 254, (NEW). 2001, c. 421, §B13 (AMD). 2001, c. 421, §C1 (AFF).






Subchapter 4: FISHWAYS

12 §6121. Fishways in existing dams or artificial obstructions

1. Commissioner's authority. In order to conserve, develop or restore anadromous fish resources, the commissioner and the Commissioner of Inland Fisheries and Wildlife may require a fishway to be erected, maintained, repaired or altered by the owners, lessors or other persons in control of any dam or other artificial obstruction within coastal waters frequented by river herring, shad, salmon, sturgeon or other anadromous fish species.

[ 2013, c. 358, §1 (AMD) .]

2. Examination of dams. The commissioner and the Commissioner of Inland Fisheries and Wildlife shall annually examine all dams and other artificial obstructions to fish passage within the coastal waters in order to determine whether fishways are necessary, sufficient or suitable for the passage of anadromous fish.

[ 2013, c. 358, §1 (AMD) .]

3. Initiation of fishway proceedings. The commissioner and the Commissioner of Inland Fisheries and Wildlife shall initiate proceedings to consider construction, repair or alteration of fishways in existing dams or other artificial obstructions whenever the commissioners determine that either of the following conditions may exist:

A. Fish passage at the dam or obstruction in issue, whether alone or in conjunction with fish passage at other upriver barriers, will improve access to sufficient and suitable habitat anywhere in the watershed to support a substantial commercial or recreational fishery for one or more species of anadromous fish; or [1983, c. 388, §1 (RPR).]

B. Fish passage at the dam or obstruction in issue is necessary to protect or enhance rare, threatened or endangered fish species. [1983, c. 388, §1 (RPR).]

[ 2013, c. 358, §1 (AMD) .]

4. Adjudicatory proceedings.

A. A fishway proceeding is an adjudicatory proceeding under Title 5, chapter 375, subchapter 4, but a hearing may not be required unless requested in accordance with paragraph B. Notice of the proceeding must be given in accordance with Title 5, section 9052 and the following requirements:

(1) Personal notice must be given to the dam owner, lessee or other person in control of the dam or artificial obstruction, informing that person that a proceeding has been undertaken and of that person's right to request a hearing; and

(2) Notice to the public, in newspapers of general circulation in the areas affected, notifying the public of the initiation of the proceedings and of the public's opportunity to request a hearing. [2013, c. 358, §1 (AMD).]

B. If any interested person requests a public hearing, the commissioner and the Commissioner of Inland Fisheries and Wildlife shall, within 30 days, either notify the petitioners in writing of the commissioners' denial stating the reasons or schedule a public hearing. The commissioners shall hold a public hearing whenever:

(1) The commissioners are petitioned by 50 or more Maine residents; or

(2) The owner, lessee or other person in control of the dam or artificial obstruction requests a public hearing. [2013, c. 358, §1 (AMD).]

C. The commissioner and the Commissioner of Inland Fisheries and Wildlife shall accept testimony from the dam owner, lessee or other person in control of the dam or artificial obstruction on alternate fishway designs to those proposed by the commissioners for that dam or artificial obstruction. [2013, c. 358, §1 (AMD).]

[ 2013, c. 358, §1 (AMD) .]

5. Decision. In the event the commissioner and the Commissioner of Inland Fisheries and Wildlife decide that a fishway should be constructed, repaired, altered or maintained, their final orders must be issued with specific plans and descriptions of the fishway construction, alteration, repair or maintenance requirements, the conditions of the use of the fishway and the time and manner required for fishway operation. The commissioners may issue a decision requiring the owners, lessees or other persons in control of the dam or obstruction to construct, repair, alter or maintain a fishway. Such a decision must be supported by a finding based on evidence submitted to the commissioners that either of the following conditions exist:

A. One or more species of anadromous or migratory fish can be restored in substantial numbers to the watershed by construction, alteration, repair or maintenance of a fishway, and habitat anywhere in the watershed above the dam or obstruction is sufficient and suitable to support a substantial commercial or recreational fishery for one or more species of anadromous or migratory fish; or [1983, c. 388, §1 (RPR).]

B. The construction, alteration, repair or maintenance of a fishway is necessary to protect or enhance rare, threatened or endangered fish species. [1983, c. 388, §1 (RPR).]

In the event that the commissioners decide that no fishway should be constructed, the commissioners shall specify in that decision a period immediately subsequent to that decision during which no fishway may be required to be constructed. That period may not exceed 5 years.

[ 2013, c. 358, §1 (AMD) .]

6. Compliance.

A. The owner, lessee or other person in control of the dam or other artificial obstruction is jointly and severally liable for the costs of fishway design, construction, repair, alteration or maintenance and for full compliance with a decision issued pursuant to subsection 5. If the owner, lessee or other person in control of the dam or other artificial obstruction refuses to comply or does not fully comply with the commissioners' decision, the commissioners shall initiate a civil action to enjoin the owner, lessee or person in control of the dam to comply fully with the commissioners' order or to restrain the violation of an order. In the proceeding, the court shall not review the legality of the commissioners' order, except when the owner, lessee or person in control of the dam or artificial obstruction has brought a timely petition for judicial review pursuant to Title 5, chapter 375, subchapter 7. [2013, c. 358, §1 (AMD).]

B. The court may render judgment against and order the sale of the dam or other artificial obstruction, the land on which it stands and a right-of-way to the dam or artificial obstruction in order to secure the costs of fishway construction, repair, alteration or maintenance and costs of the court-ordered sale and the costs incurred by the department for fishway design. The purchaser of the dam or other obstruction is subject to the commissioners' decision. [2013, c. 358, §1 (AMD).]

[ 2013, c. 358, §1 (AMD) .]

7. Privileged entry. The commissioner and the Commissioner of Inland Fisheries and Wildlife, the commissioners' agents or subcontractors are privileged to enter upon any private land in order to examine, at least annually, fishways in dams or other artificial obstructions and the examination of dams provided in subsection 2. The commissioners shall notify the landowner, lessee or other person in control of the dam when the examination will take place and the time required to complete the examination. The commissioner and the Commissioner of Inland Fisheries and Wildlife shall make every effort to preserve private land and shall restore surrounding lands to the grade and condition existing prior to entry, if economically feasible.

[ 2013, c. 358, §1 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 127, §84 (AMD). 1983, c. 388, §1 (RPR). 2001, c. 190, §§1,2 (AMD). 2011, c. 598, §10 (AMD). 2013, c. 358, §1 (AMD).



12 §6122. Construction of new dams or other artificial obstructions

1. Notice required. Prior to construction or prior to authorizing construction of a new dam or other obstruction in the coastal waters, the owner, lessee or other person in control of the dam or other artificial obstruction shall provide written notice to the commissioner, supplying information on construction plans, proposed location and date of construction of the dam or other artificial obstruction.

[ 1983, c. 388, §2 (RPR) .]

2. Initiation of fishway proceedings. Within 30 days of receipt of the construction notice, the commissioner shall review the plans in order to determine whether fishway construction or alteration of proposed fishway construction plans may be required pursuant to the criteria set forth in section 6121, subsection 3. If the commissioner determines that such construction or alteration may be necessary, he shall initiate fishway proceedings and follow the procedures prescribed in section 6121.

[ 1983, c. 388, §2 (RPR) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 388, §2 (RPR).



12 §6123. Obstructing fishways

A person who tampers with, damages, destroys or closes to fish migration or introduces foreign objects into any fishway without the authority of the commissioner commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §1 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B1 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6124. Violations; penalty

A person who improperly operates a fishway required pursuant to this subchapter commits a civil violation for which a forfeiture equivalent to the value of the fish killed but not more than $10,000 for each day of that violation may be adjudged. [1999, c. 771, Pt. B, §2 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1989, c. 275, §1 (NEW). 1999, c. 771, §B2 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6125. Rules

The Department of Marine Resources and the Department of Inland Fisheries and Wildlife shall jointly make rules defining "fish kill." [1989, c. 275, §1 (NEW).]

SECTION HISTORY

1989, c. 275, §1 (NEW).






Subchapter 5: MISCELLANEOUS ACTIVITIES

12 §6131. River herring fishing rights

The commissioner is authorized to develop, manage or lease river herring fishing rights as follows. [2011, c. 598, §11 (AMD).]

1. River herring rights. The commissioner shall grant the right, exclusive or otherwise, to take river herring to any municipality entitled to those rights on January 1, 1974 and may grant the right to take river herring to any other municipality provided:

A. Any municipality that has had the right to take river herring, exclusive or otherwise, or is granted that right by the commissioner, shall take action through its legislative body and file a copy of this action with the commissioner prior to April 20th or lose that right for the remaining part of that year; [2011, c. 598, §11 (AMD).]

B. Municipal rights that are not exercised for 3 consecutive years lapse; [2009, c. 17, §1 (AMD).]

C. At its annual meeting the municipality may determine by vote:

(1) Whether river herring fishing will be operated by the municipality through the municipal officers or a committee; and

(2) Whether the municipal rights to take river herring will be sold by the municipal officers or committee; and [2011, c. 598, §11 (AMD).]

D. Harvesting plans must be developed as follows.

(1) Any municipality engaged in harvesting river herring shall submit a written harvesting plan to the commissioner prior to April 20th of each calendar year. All harvesting plans must set forth in detail the exact conditions under which river herring may be taken, all in accordance with good conservation practices.

(2) The commissioner, after consultation with the appropriate municipal officers, shall approve or modify the harvesting plan as the commissioner determines necessary for the conservation of river herring and other anadromous fish, and shall file a copy of the approved plan with the clerk of the municipality. [2011, c. 598, §11 (AMD).]

[ 2011, c. 598, §11 (AMD) .]

2. Limitations. The following limitations apply to any grant.

A. It is unlawful to take river herring from 6 a.m. each Thursday morning until 6 a.m. Sunday morning. Municipalities that make other provisions for escape of spawning river herring that are approved by the commissioner are exempt from this limit. [2011, c. 598, §11 (AMD).]

B. It is unlawful for any municipality or purchaser or lessee of the municipal right to take river herring in any manner except as provided in the approved river herring harvesting plan. [2011, c. 598, §11 (AMD).]

[ 2011, c. 598, §11 (AMD) .]

3. Closed period in rivers and streams not under lease agreement. In any river or stream not managed under a lease agreement, there is a 72-hour closed period on the taking of river herring and obstruction of the watercourse to allow the free passage of fish from 6 a.m. on Thursday to 6 a.m. the following Sunday.

[ 2011, c. 598, §11 (AMD) .]

4. Violation of harvesting plan. If the commissioner determines after investigation that the municipality is not following its river herring harvesting plan, the commissioner shall notify the municipality. Any municipality that fails to take corrective action within 48 hours of notification loses its river herring fishing privilege for that calendar year. Upon further notification by the commissioner of loss of river herring fishing privileges, the municipality or its agents shall cease all fishing activity and immediately remove all traps, weirs, seines or other river herring fishing gear from their river herring waters.

[ 2011, c. 598, §11 (AMD) .]

5. Leasing of rights. The commissioner:

A. When the commissioner decides to manage or lease any river herring fishing rights when a municipality has had those rights and has failed to act as provided in subsection 1, shall so notify the clerk of the municipality in writing. After the notice, the commissioner may lease any of those rights to any person, as the commissioner determines is in the best interest of the State. All leases must be in writing and signed by the commissioner and the lessee and must set forth in detail the exact conditions under which the river herring may be taken, all in accordance with good conservation practices; and [2011, c. 598, §11 (AMD).]

B. May manage or lease river herring fishing rights in any river or stream where a municipality does not have those rights. The commissioner may lease any of those rights to any person, as the commissioner determines is in the best interest of the State. All leases must be in writing and approved and signed by the commissioner and the lessee and must set forth in detail the exact conditions under which the river herring may be taken, all in accordance with good conservation practices. [2011, c. 598, §11 (AMD).]

[ 2011, c. 598, §11 (AMD) .]

6. Violation of terms. It is unlawful for any person holding such a lease to violate any of its terms or to cause the same to be done.

[ 2011, c. 598, §11 (AMD) .]

7. Molesting equipment. It is unlawful to molest the fishing equipment of any lease holder or to interfere with the fishing rights granted by the lease.

[ 2011, c. 598, §11 (AMD) .]

8. Migratory Fish Fund. All fees received by the commissioner from river herring leasing rights are allocated to the Migratory Fish Fund, as established. Expenditures from the Migratory Fish Fund must be made:

A. To build fishways for river herring and other migratory fish; [2011, c. 598, §11 (AMD).]

B. For construction of other facilities for improving the environment of river herring and other migratory fish; [2011, c. 598, §11 (AMD).]

C. For general propagation and conservation of river herring and other migratory fish; [2011, c. 598, §11 (AMD).]

D. For research to enhance the fishing industry based on river herring and other migratory fish; and [2011, c. 598, §11 (AMD).]

E. For management measures required to maintain or enhance river herring populations or populations of other migratory fish. [2011, c. 598, §11 (AMD).]

The Migratory Fish Fund does not lapse.

[ 2011, c. 598, §11 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 661, §5 (NEW). 1981, c. 433, §3 (AMD). 1987, c. 513, §2 (AMD). 1993, c. 731, §1 (AMD). 2009, c. 17, §§1-4 (AMD). 2011, c. 598, §11 (AMD).



12 §6132. Natural Fish Die-off Clean-up Program

Upon the request of any affected municipality, the Department of Marine Resources shall assess the extent and severity of public nuisance and potential threats to public health posed by natural fish die-offs. The department shall provide technical advice and, subject to the limits of available funding, financial assistance to the affected municipalities in the conduct of any cleanup or other mitigating measures. [1987, c. 459, (AMD).]

SECTION HISTORY

1985, c. 786, (NEW). 1987, c. 459, (AMD).



12 §6133. Inspection of documents and watercraft

1. Inspection powers. Marine patrol officers may stop and board any watercraft at any time to inspect its documents, licenses and permits of the occupants of the watercraft and to conduct a safety inspection.

[ 1987, c. 713, §1 (NEW) .]

2. Rules. The commissioner shall adopt rules pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375, which:

A. Specify safety requirements for watercraft subject to inspection. Requirements may be incorporated by reference to other state or federal watercraft safety laws, rules or regulations; and [1987, c. 713, §1 (NEW).]

B. Define the procedure for a safety inspection. [1987, c. 713, §1 (NEW).]

[ 1987, c. 713, §1 (NEW) .]

3. Failure to submit to inspection. Failure of an owner, operator or occupant of watercraft to submit to the inspection authorized by this section is a Class E crime and shall be grounds for the suspension, pursuant to chapter 617, of licenses issued under this Part to the person failing to submit.

[ 1987, c. 713, §1 (NEW) .]

SECTION HISTORY

1987, c. 713, §1 (NEW).



12 §6134. River herring passage; fishways on the St. Croix River

By May 1, 2013, the commissioner and the Commissioner of Inland Fisheries and Wildlife shall ensure that the fishways on the Woodland Dam and the Grand Falls Dam located on the St. Croix River are configured or operated in a manner that allows the unconstrained passage of river herring. [2013, c. 47, §1 (NEW).]

SECTION HISTORY

1995, c. 48, §1 (NEW). 2007, c. 587, §1 (RPR). 2011, c. 598, §12 (AMD). 2013, c. 47, §1 (RPR).



12 §6135. Maine Groundfish Fund

The Maine Groundfish Fund, referred to in this section as "the fund," is established as a dedicated, nonlapsing fund within the department. Unexpended balances in the fund at the end of the fiscal year may not lapse and must be carried forward to the next fiscal year and used for the purposes of this section. [2003, c. 673, Pt. GGG, §1 (NEW).]

The fund may receive money from any source for the purposes of this section. Revenues may be used for support of the groundfish industry including research, development and economic assistance to maintain access, capacity and infrastructure along the entire coast. The commissioner shall select activities and projects that will be most beneficial to the commercial groundfish industry of the State. [2003, c. 673, Pt. GGG, §1 (NEW).]

SECTION HISTORY

2003, c. 673, §GGG1 (NEW).



12 §6136. Maine Coast Environmental Trust Fund

1. Creation of trust fund. There is established the Maine Coast Environmental Trust Fund, referred to in this section as "the trust," as an Other Special Revenue Funds account within the Department of Marine Resources.

[ 2005, c. 641, §1 (NEW) .]

2. Purpose of trust. The purpose of the trust is to protect and improve the quality of the State's marine environment by providing grants to qualifying organizations for activities to advance scientific research concerning the nature, magnitude and effect of pollution of the State's estuarine, near-shore and off-shore marine environments and the means to abate pollution or preserve and enhance estuarine, near-shore and off-shore marine habitats.

[ 2005, c. 641, §1 (NEW) .]

3. Sources for trust. Money obtained from the following sources must be paid to the Treasurer of State for the benefit of the trust:

A. Gifts, bequests and donations to the trust from private individuals or corporations desiring to protect and improve the marine environment through applied research; [2005, c. 641, §1 (NEW).]

B. Grants to the trust from private or public foundations desiring to protect and improve the marine environment through applied and basic research; [2005, c. 641, §1 (NEW).]

C. Funds stipulated for deposit in the trust as part of the terms of settlement of legal actions against corporations, partnerships or individuals for violations of environmental laws, rules or regulations; [2005, c. 641, §1 (NEW).]

D. Funds for research received under any federal oil spill trust fund; [2005, c. 641, §1 (NEW).]

E. Revenues that may be from time to time realized through public bond issues; [2005, c. 641, §1 (NEW).]

F. Federal grants and loans; and [2005, c. 641, §1 (NEW).]

G. Appropriations and transfers authorized by the Legislature. [2005, c. 641, §1 (NEW).]

[ 2005, c. 641, §1 (NEW) .]

4. Use and administration of trust. Trust funds must be used to provide grants to meet the purposes of this section. The department shall administer the trust as follows.

A. Unless otherwise specified by the source of a contribution to the trust, 50% of a contribution to the trust must be deposited in a principal account and maintained as a permanent endowment. The income earned on funds held in this account, combined with the remaining 50% of funds contributed to the trust, must be deposited in an operating account and made available for disbursement as grants to accomplish the purposes of this section and as expenditures for purposes of administering the trust. [2005, c. 641, §1 (NEW).]

B. An executive agency is not eligible to receive funding from the trust unless the agency jointly undertakes a research proposal with another entity that is not an executive agency. [2005, c. 641, §1 (NEW).]

C. The department shall give preference to institutions, organizations and entities located and operated in the State. [2005, c. 641, §1 (NEW).]

D. Principal, or interest earned from principal, with special instructions from contributors must be awarded in accordance with the contributors' instructions. [2005, c. 641, §1 (NEW).]

E. All money in the trust not immediately required for payment, pursuant to the provisions of this section, must be invested by the Treasurer of State as authorized by Title 5, section 138, except that the securities in which the trust money is invested must remain part of the trust until exchanged for other securities and the income from all investments must remain a part of the trust unless prohibited by federal law. [2005, c. 641, §1 (NEW).]

[ 2005, c. 641, §1 (NEW) .]

5. Amendment and termination of trust. The department shall make recommendations as follows.

A. [2011, c. 598, §13 (RP).]

B. In the event the department determines that the provisions of the trust should be amended, the department shall make appropriate recommendations to the Legislature. [2011, c. 598, §13 (AMD).]

C. The department may recommend that the trust be terminated if termination is determined to be appropriate. In the event that the Legislature terminates the trust, the principal and operating funds must be disbursed in a manner consistent with the purpose of the trust. [2011, c. 598, §13 (AMD).]

[ 2011, c. 598, §13 (AMD) .]

SECTION HISTORY

2005, c. 641, §1 (NEW). 2011, c. 598, §13 (AMD).



12 §6137. Atlantic Salmon Commission (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 240, Pt. QQ, §4 (NEW). 2009, c. 561, §5 (RP).



12 §6138. Members; appointment; composition; term; compensation; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 240, Pt. QQ, §5 (NEW). 2009, c. 561, §6 (RP).



12 §6139. Sea Run Fisheries and Habitat Advisory Council

1. Appointment; composition; term; compensation. The Sea Run Fisheries and Habitat Advisory Council, referred to in this section as "the council," is established and consists of 7 members appointed by the commissioner. All council members must have a demonstrated interest in the restoration and recovery of diadromous species. A majority of the council members must have interest and experience in the management of Atlantic salmon. One member of the council must represent interests in the southern coastal area, one member must represent interests in the midcoast area, one member must represent interests in the Downeast area, one member must represent interests in the northern part of the State, one member must represent interests from the Penobscot watershed and one member must represent interests in the Kennebec watershed. In addition the council must have one member who represents tribal interests. Members must be appointed to 3-year terms and may serve 2 consecutive terms. Members are compensated as provided in Title 5, chapter 379.

[ 2007, c. 240, Pt. QQ, §6 (NEW) .]

2. Powers and duties; meetings; officers. The council shall give the commissioner information and advice concerning the development of plans and programs for the protection, preservation, enhancement, restoration and management of all diadromous species in each of the river basin complexes that represent the historic range of diadromous fish in the State. The council shall give the commission information and advice concerning the development of plans and programs for the protection, preservation, enhancement, restoration and management of Atlantic salmon. The council shall hold meetings with the commissioner, or the commissioner's designee. The council shall elect one of its members as chair, one as vice-chair and one as secretary, all for a term of one year, at the first regular meeting in each year. The officers have the following duties.

A. The chair shall call and preside at all meetings of the council. [2007, c. 240, Pt. QQ, §6 (NEW).]

B. The vice-chair shall call and preside at all meetings of the council in the chair's absence. [2007, c. 240, Pt. QQ, §6 (NEW).]

C. The secretary shall cause records to be taken and preserved of all meetings of the council. [2007, c. 240, Pt. QQ, §6 (NEW).]

[ 2007, c. 240, Pt. QQ, §6 (NEW) .]

3. Quorum. A quorum is a majority of the current members of the council.

[ 2007, c. 240, Pt. QQ, §6 (NEW) .]

4. Council actions. An affirmative vote of a majority of the members present at a meeting or polled is required for any action. An action may not be considered unless a quorum is present or, if there is no meeting, a quorum responds to a written poll.

[ 2007, c. 240, Pt. QQ, §6 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. QQ, §6 (NEW).



12 §6140. Atlantic salmon license

1. License required. Except as otherwise provided in this section, a person may not fish for Atlantic salmon from any state waters without a current Atlantic salmon license.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

2. Licensed activity. The holder of an Atlantic salmon license may fish for Atlantic salmon in inland and coastal waters of the State.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

3. License fees. The following provisions govern license fees.

A. The fee for an Atlantic salmon license is $15 for a resident. [2007, c. 240, Pt. QQ, §7 (NEW).]

B. The fee for an Atlantic salmon license for any nonresident is as follows:

(1) For a season license for a nonresident 16 years of age or older, $30;

(2) For a 3-day license for a nonresident 16 years of age or older, $15. This license may not be exchanged for a season license; and

(3) For a license for a nonresident under 16 years of age, $5. [2007, c. 240, Pt. QQ, §7 (NEW).]

C. Members of Indian tribes in this State and residents of this State under 16 years of age are exempt from any fee. [2007, c. 240, Pt. QQ, §7 (NEW).]

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

4. Atlantic salmon; possession, buying or selling. A person may not possess, buy or sell Atlantic salmon unless each fish is clearly identified by one of the following methods:

A. Tagged with a New Brunswick, Quebec, Nova Scotia, Prince Edward Island or Newfoundland-Labrador Atlantic salmon tag if imported from those Canadian provinces; [2007, c. 240, Pt. QQ, §7 (NEW).]

B. Identified by a sales receipt less than 24 hours old; [2007, c. 615, §7 (AMD).]

C. For wholesale and retail seafood dealers, identified by a bill of sale indicating numbers of fish purchased, dates of purchase and point of origin of all fish purchased ; or [2007, c. 615, §7 (AMD).]

D. Tagged with a tag that conforms to rules adopted by the commissioner and identifies the fish as having been legally obtained from a private fee pond licensed pursuant to section 12508. Fish obtained in this manner may not be resold. [2007, c. 615, §7 (NEW).]

[ 2007, c. 615, §7 (AMD) .]

5. Exceptions. This section does not apply to a person holding a lease that allows that person to engage in the aquaculture of Atlantic salmon in this State while conducting authorized activities on that person's lease site.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

6. Agent's fee. Any clerk or agent appointed by the department to issue an Atlantic salmon license shall retain $2 for each license issued.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

7. Use of license fees. All license fees must be used by the commissioner for purposes of conservation and management of the Atlantic salmon in this State.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

8. Duplicates. The department or its agents shall issue a duplicate license to any person whose license was accidentally lost or destroyed. The fee for a replacement license is $1.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

9. Fishing in inland waters. When fishing in inland waters, the holder of a license authorized under this section is subject to all the provisions of Part 13.

[ 2007, c. 240, Pt. QQ, §7 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. QQ, §7 (NEW). 2007, c. 615, §7 (AMD).



12 §6140-A. Atlantic salmon; method of fishing; season

Unless more restrictive rules are adopted by the commission, the following restrictions apply to methods of fishing and the season for Atlantic salmon. [2007, c. 240, Pt. QQ, §8 (NEW).]

1. Catch and release only. All fishing for Atlantic salmon is catch and release, except for Atlantic salmon lawfully raised by means of aquaculture.

[ 2007, c. 240, Pt. QQ, §8 (NEW) .]

2. Method of fishing. A person may not fish for Atlantic salmon in waters of the State by any means other than hook and line with an unweighted artificial fly.

[ 2007, c. 240, Pt. QQ, §8 (NEW) .]

3. Closed season. A person may not fish for Atlantic salmon from waters of the State by any means from October 16th to April 30th.

[ 2007, c. 240, Pt. QQ, §8 (NEW) .]

4. Open season. The commission, after consultation with and advice from the Sea Run Fisheries and Habitat Advisory Council, may establish by rule an open season during which a person may fish for Atlantic salmon. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 240, Pt. QQ, §8 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. QQ, §8 (NEW).



12 §6140-B. Unlawful fishing, possession or sale of Atlantic salmon

1. Prohibition. A person may not fish for Atlantic salmon in violation of the provisions of this Part.

[ 2007, c. 240, Pt. QQ, §9 (NEW) .]

2. Possession of parts prohibited. A person may not possess any part of an Atlantic salmon taken from the inland or coastal waters of this State.

[ 2007, c. 240, Pt. QQ, §9 (NEW) .]

3. Sale of Atlantic salmon prohibited. A person may not sell or offer for sale any Atlantic salmon taken from waters of the State, except Atlantic salmon lawfully raised by means of aquaculture.

[ 2007, c. 240, Pt. QQ, §9 (NEW) .]

4. Exemptions. The following are exempt from the possession prohibitions of this section:

A. Atlantic salmon imported from outside the State; [2007, c. 240, Pt. QQ, §9 (NEW).]

B. Atlantic salmon imported by taxidermists solely for taxidermy purposes; and [2007, c. 240, Pt. QQ, §9 (NEW).]

C. Atlantic salmon raised by means of aquaculture, except that Atlantic salmon raised in a hatchery for the purpose of restoration are not exempt. [2013, c. 301, §7 (AMD).]

[ 2013, c. 301, §7 (AMD) .]

5. Incidental catch. An individual engaged in recreational or commercial fishing for species other than Atlantic salmon does not commit a violation of this section as long as any incidental catch of an Atlantic salmon results in an immediate liberation alive into the adjacent waters of the State.

[ 2007, c. 240, Pt. QQ, §9 (NEW) .]

6. Penalty. A person who violates this section commits a Class E crime, and the court shall impose an additional fine of $500, none of which may be suspended, for each Atlantic salmon unlawfully possessed.

[ 2007, c. 240, Pt. QQ, §9 (NEW) .]

SECTION HISTORY

2007, c. 240, Pt. QQ, §9 (NEW). 2013, c. 301, §7 (AMD).









Chapter 606: FISHERIES MANAGEMENT RESEARCH

Subchapter 1: LOBSTER RESEARCH

12 §6141. Lobster research program

The commissioner shall establish a program of lobster research within the Bureau of Resource Management. The purpose of this program is to develop reliable scientific information for use in management decisions. [1995, c. 665, Pt. M, §1 (AMD).]

1. Research. The lobster research program shall include investigation of lobster population dynamics, reproductive behavior and migration patterns. Specific attention shall be given to evaluating the impacts of the State's v-notch program on the reproductive potential of lobster stocks.

[ 1985, c. 677, §1 (NEW) .]

2. Policy investigations. The commissioner shall develop in the lobster research program the capacity to systematically analyze the effects of conservation and management options. The analysis includes both the biological and economic components of the fishery. Options for policy analysis include, without limitaton, changes in the lobster measures, seasons, limitations on effort and limitations on entry to the fishery. Analysis of these options shall be conducted cooperatively with the industry and the Lobster Advisory Council.

[ 1985, c. 677, §1 (NEW) .]

3. Data collection. The commissioner shall continue the lobster fisheries data collection project undertaken by the department since 1967. Continuity of data collection shall be ensured.

[ 1985, c. 677, §1 (NEW) .]

4. Cooperation. The commissioner shall cooperatively develop and coordinate the lobster research program with the University of Maine and the lobster industry.

[ 1985, c. 677, §1 (NEW) .]

5. Report.

[ 2011, c. 598, §14 (RP) .]

6. Funds. All federal and state funds obtained and used by the department for lobster research shall be utilized to achieve the objectives of this subchapter.

[ 1985, c. 677, §1 (NEW) .]

SECTION HISTORY

1985, c. 677, §1 (NEW). 1987, c. 694, §2 (AMD). 1995, c. 665, §M1 (AMD). 2011, c. 598, §14 (AMD).









Chapter 607: REGULATIONS

Subchapter 1: REGULATION POWERS

12 §6171. Conservation and propagation of marine organisms

1. Commissioner's powers. The commissioner may investigate conditions affecting marine resources and, with the advice and consent of the advisory council, may adopt or amend such regulations as he deems necessary to promote the conservation and propagation of marine organisms.

[ 1977, c. 661, §5 (NEW) .]

2. Limitations. A regulation authorized under this section may only limit the taking of marine organisms by one or more of the following:

A. Time; [1977, c. 661, §5 (NEW).]

B. Method; [1977, c. 661, §5 (NEW).]

C. Number; [1977, c. 661, §5 (NEW).]

D. Weight; [1977, c. 661, §5 (NEW).]

E. Length; or [1977, c. 661, §5 (NEW).]

F. Location. [1977, c. 661, §5 (NEW).]

[ 1985, c. 703, §1 (AMD) .]

2-A. Management plans. The commissioner may adopt a management plan or other policy on the conservation or regulation of marine organisms only after prior notice and public hearing and with the advice and consent of the Marine Resources Advisory Council under section 6024.

A. A management plan is a guidance document, which must seek to:

(1) Establish management goals and a long-term vision for the relevant fishery;

(2) Ensure the long-term viability of the resource and the relevant fishery;

(3) Provide for the rebuilding of any depleted fisheries;

(4) Provide for future opportunities and access to the relevant fishery;

(5) Provide the greatest overall benefit to the State, including biological, economic and social considerations; and

(6) Preserve the legacy of the seafood industry in the State and its benefits to the people of the State. [2013, c. 287, §1 (NEW).]

B. A management plan must include, to the degree possible:

(1) Clearly articulated management goals and objectives;

(2) A description of the biology of the relevant species;

(3) A description of the relevant fishery;

(4) Any available information regarding stock status;

(5) Current management measures;

(6) Any recommendations to achieve goals and objectives;

(7) Findings of current research and future research needs; and

(8) An ecosystem-based characterization of each species under consideration. [2013, c. 287, §1 (NEW).]

C. A management plan must be developed with advice and input from the advisory council for the species for which the plan is developed, if such an advisory council exists. [2013, c. 287, §1 (NEW).]

[ 2013, c. 287, §1 (RPR) .]

3. Emergency regulations. The commissioner may adopt or amend regulations under the emergency procedures, if immediate action is necessary to protect or conserve any marine organism from unusual damage or imminent depletion. An unusually large concentration of fishermen which might deplete the supply of any marine organism shall justify adopting emergency regulations.

[ 1977, c. 661, §5 (NEW) .]

4. Procedure. The procedures of subchapter II shall be used in adopting or amending regulations authorized by this section.

[ 1977, c. 661, §5 (NEW) .]

5. Rules to limit taking of marine organisms. The commissioner may adopt rules that limit the taking of a marine organism for the purpose of protecting another marine organism.

A. Rules adopted pursuant to this subsection are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 574, §1 (NEW).]

B. If the commissioner determines that for biological reasons a rule adopted under this section must take effect prior to final adoption under paragraph A, the commissioner may adopt the rule as a routine technical rule pursuant to Title 5, chapter 375, subchapter 2-A. A rule adopted under this paragraph is effective until 90 days after the adjournment of the next regular session of the Legislature. Rules adopted pursuant to this paragraph must also be submitted to the Legislature under paragraph A. The commissioner may not adopt rules under Title 5, section 8054 pursuant to this paragraph. [2011, c. 598, §15 (AMD).]

[ 2011, c. 598, §15 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 404, (AMD). 1983, c. 680, §1 (AMD). 1985, c. 703, §1 (AMD). 1997, c. 123, §2 (AMD). 2007, c. 157, §1 (AMD). 2007, c. 574, §1 (AMD). 2011, c. 598, §15 (AMD). 2013, c. 287, §1 (AMD).



12 §6171-A. Protection of public health and safety and prevention of gear conflicts

1. Commissioner's powers. The commissioner may investigate conditions affecting public safety, public health or property and conflicts among harvesters of marine organisms. The commissioner, with the advice and consent of the Marine Resources Advisory Council, may adopt or amend such rules as the commissioner considers necessary to:

A. Protect public health; [2009, c. 528, §1 (NEW).]

B. Protect public safety; [2009, c. 528, §1 (NEW).]

C. Prevent property damage; or [2009, c. 528, §1 (NEW).]

D. Prevent gear conflicts and promote the optimum development of marine organisms. [2009, c. 528, §1 (NEW).]

Rules adopted in accordance with this subsection may include, but are not limited to, rules governing area closures when necessary to address conflicts among persons who fish commercially that may cause a threat of harm to a person.

[ 2009, c. 528, §1 (RPR) .]

2. Limitations. The limitations of section 6171, subsection 2 also apply to rules to prevent gear conflicts.

[ 2009, c. 528, §1 (RPR) .]

3. Considerations. In adopting rules to prevent gear conflicts, the commissioner shall consider:

A. Traditional uses of the marine organisms; [2009, c. 528, §1 (RPR).]

B. Total economic benefits to the area in which the organisms are harvested; and [2009, c. 528, §1 (RPR).]

C. Promotion of the optimum economic and biological management of marine resources. [2009, c. 528, §1 (RPR).]

In each case, the commissioner shall accommodate the needs of all interested parties to the maximum extent possible, through provisions for joint use, alternate use or other methods.

[ 2009, c. 528, §1 (RPR) .]

4. Procedure.

[ 1987, c. 100, §1 (RP) .]

4-A. Emergency rules. The commissioner may adopt or amend rules on an emergency basis if immediate action is necessary to protect the public health or public safety or to prevent property damage or serious economic harm to the area in which marine resources are harvested.

[ 2009, c. 528, §1 (RPR) .]

5. Emergency regulations.

[ 1987, c. 100, §2 (RP) .]

5-A. Procedure. The procedures of subchapter 2 must be used in adopting or amending rules authorized by this section.

[ 2009, c. 528, §1 (RPR) .]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2009, c. 528, §1 (NEW).]

SECTION HISTORY

1981, c. 427, (NEW). 1983, c. 645, §1 (AMD). 1987, c. 100, §§1-3 (AMD). 2009, c. 528, §1 (RPR).



12 §6171-B. Sustainable development of emerging fisheries

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Emerging fishery" means the commercial fishing for any marine organism, except herring and groundfish species, that requires a commercial fishing license issued under section 6501. [2003, c. 248, §2 (AMD).]

B. "Endorsement" means an authorization, identified on a commercial fishing license issued under section 6501, to harvest, possess, transport and sell a specific marine organism for which there is an emerging fishery. [1999, c. 297, §1 (NEW).]

[ 2003, c. 248, §2 (AMD) .]

2. Determination of sustainability. The commissioner may investigate conditions affecting marine resources and, with the advice and consent of the Marine Resources Advisory Council, may require a person to hold an endorsement to participate in an emerging fishery if the commissioner determines that a marine organism or its habitat is under increasing pressure that could impact its sustainability. The commissioner shall ensure that emerging fisheries do not develop at a rate that is not sustainable on a long-term basis.

Harvesters involved in an emerging fishery may petition the commissioner to investigate the sustainability of that emerging fishery.

[ 1999, c. 297, §1 (NEW) .]

3. Eligibility for endorsements. The commissioner may limit the number of endorsements issued to control the number of individuals engaged in commercial harvesting in an emerging fishery, based on criteria established by rule. The commissioner may require the collection and timely reporting of any biological or environmental data as a condition of the endorsement. The commissioner's authority to limit the number of endorsements issued for a specific marine organism is limited to a period of 3 years from the date of the issue of the first endorsement, renewable for one 3-year extension.

[ 1999, c. 297, §1 (NEW) .]

4. Endorsement required. Notwithstanding section 6501, a person may not fish for, take, possess, ship, transport or sell a marine organism for which an endorsement is required pursuant to subsection 2 unless that person holds a current commercial fishing license with an endorsement for that organism, except that a license with an endorsement is not required for that person to fish for, take, possess or transport the organism only for personal use.

A fee may not be charged for an endorsement required pursuant to this section.

[ 1999, c. 297, §1 (NEW) .]

5. Incidental harvest. Notwithstanding subsection 4, the taking or possession at sea of a marine organism for which an endorsement is required is not prohibited if the taking is incidental to the harvesting of another organism.

[ 1999, c. 297, §1 (NEW) .]

6. Rule-making authority. The commissioner may adopt rules to establish eligibility for endorsements, the number of endorsements issued and reporting requirements. Rules authorized by this section must be adopted and amended in accordance with the procedures outlined in subchapter II and are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 297, §1 (NEW) .]

7. Report. The commissioner, within 24 months of the issuance of the first endorsement for a marine organism, shall report to the joint standing committee of the Legislature having jurisdiction over marine resources matters regarding the status of the emerging fishery, management goals and objectives and control of access to the emerging fishery. In the report, the commissioner shall consider:

A. The long-term sustainability of the resource; [1999, c. 297, §1 (NEW).]

B. The impact of harvesting on other fisheries; and [1999, c. 297, §1 (NEW).]

C. The department's ability to enforce and administer the management program. [1999, c. 297, §1 (NEW).]

[ 1999, c. 297, §1 (NEW) .]

SECTION HISTORY

1999, c. 297, §1 (NEW). 2003, c. 248, §2 (AMD).



12 §6171-C. Protection of public health (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 44, §1 (NEW). 2009, c. 528, §2 (RP).



12 §6172. Contaminated or polluted flats

1. Commissioner's powers. The commissioner may examine the coastal waters and the intertidal zone and classify coastal waters or intertidal zone areas as closed if the commissioner determines that any marine organisms are or may become contaminated or polluted and may classify coastal waters or intertidal areas as open if the commissioner determines that the marine organisms no longer present a risk to public health. The commissioner may classify areas through text descriptions and maps as the commissioner determines necessary, setting forth standards for closure of contaminated or polluted areas and for opening areas determined to no longer present a risk to public health, giving consideration to established state water quality standards, the most recently adopted federal sanitation standards or other state or federal public health standards, the most recent generally accepted research data and known sources of pollution in any area, in a manner to protect the public health and safety while allowing reasonable use of the State's marine organisms.

[ 2011, c. 527, §2 (AMD) .]

1-A. Federal waters. The commissioner may classify an area through text descriptions and maps to close waters under the jurisdiction of the Federal Government to the harvesting of a marine organism that the commissioner determines is or may become contaminated or polluted and to open waters under the jurisdiction of the Federal Government to the harvesting of marine organisms that the commissioner determines no longer present a risk to public health.

[ 2011, c. 527, §2 (AMD) .]

1-B. Advisory council.

[ 2011, c. 527, §2 (RP) .]

2. Emergency rules.

[ 2011, c. 527, §2 (RP) .]

3. Repeal.

[ 2011, c. 527, §2 (RP) .]

4. Procedure.

[ 2011, c. 527, §2 (RP) .]

5. Private property; right of entry. The commissioner's authority to enter privately owned land or buildings to carry out the purposes of this section is prescribed as follows:

A. The commissioner, upon presentation of credentials, may enter privately owned land at reasonable times with the owner's permission. If entry to the land is denied by the owner, the commissioner may seek a search warrant to inspect the land for sources of pollution under this section. A warrant may not be issued to search a domicile or residential building or ancillary structures; and [1991, c. 242, §1 (NEW).]

B. The commissioner may enter a privately owned domicile, building or structure only with the owner's permission and only in the presence of the owner or the owner's agent. [1991, c. 242, §1 (NEW).]

For the purposes of this subsection, "commissioner" means the Commissioner of Marine Resources or an employee of the department authorized by the commissioner to inspect coastal waters and intertidal zones for sources of pollution.

[ 1991, c. 242, §1 (NEW) .]

6. Effective immediately upon signature. The classification of an area as open or closed under this section is effective immediately upon signature by the commissioner or the commissioner's authorized designee.

[ 2011, c. 527, §2 (NEW) .]

7. Notification. Notification of the classification of a shellfish area as open or closed and any information concerning the opening or closing of a shellfish area under this section must be placed on the department’s publicly accessible website and must be provided to the municipal office of each municipality in the affected area and to the Bureau of Marine Patrol.

[ 2011, c. 527, §2 (NEW) .]

8. Enforcement. Upon notification as described in subsection 7, marine patrol officers shall take action to prevent the taking of shellfish from a closed area, including the embargo of contaminated shellfish under section 6856, subsection 6 and the arrest or summons of any person taking or attempting to take shellfish from an area classified as closed unless that person holds a valid depuration certificate pursuant to section 6856, subsection 3.

[ 2011, c. 527, §2 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 649, §1 (AMD). 1983, c. 301, §§5,6 (AMD). 1985, c. 268, §1 (AMD). 1989, c. 205, §3 (AMD). 1991, c. 242, §1 (AMD). 1991, c. 390, §2 (AMD). 1997, c. 93, §1 (AMD). 2005, c. 44, §2 (AMD). 2009, c. 528, §3 (AMD). 2011, c. 527, §2 (AMD).



12 §6173. Confidentiality of statistics

1. Collection and reporting of statistics. The commissioner may, with the advice and consent of the advisory council, adopt rules to collect pertinent data with respect to the fisheries, including, but not limited to, information regarding the type and quantity of fishing gear used, catch by species in numbers of fish or weight, areas in which fishing was conducted, time of fishing, number of hauls and the estimated processing capacity of, and the actual processing capacity utilized by United States fish processors. The commissioner may collect statistics from any source and may require reporting of these statistics. The information collected by or reported to the commissioner is confidential and may not be disclosed in a manner or form that permits identification of any person or vessel, except when required by court order or when specifically permitted under this section. The commissioner may share data collected under this section with the National Marine Fisheries Service or successor organization for research or fisheries management purposes as long as federal laws and regulations protect the confidentiality of the shared data. The commissioner may share landings data collected under this subsection with the Bureau of Marine Patrol when necessary for the enforcement of reporting requirements under this section. The commissioner shall adopt rules to carry out the purposes of this section. Rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 49, §1 (AMD) .]

2. Renewal of licenses. If a holder of a license issued under this Part fails to provide information required under this section, the commissioner may refuse to renew that holder's license until the holder complies with the requirements of this section.

[ 2003, c. 170, §1 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 9, (RPR). 1985, c. 268, §2 (AMD). 2003, c. 170, §1 (RPR). 2013, c. 49, §1 (AMD).



12 §6173-A. Maine Working Waterfront Access Pilot Program; confidentiality for proprietary information

Except as provided in subsections 1 and 2, information obtained by the department under this section is a public record as provided by Title 1, chapter 13, subchapter 1. [2005, c. 683, Pt. F, §1 (NEW).]

1. Confidential information. Information submitted to the department under the provisions of the Maine Working Waterfront Access Protection Program established by section 6042 may be designated by the submittor as proprietary information and as being only for the confidential use of the department, its agents and employees, other agencies of State Government, as authorized by the Governor, and the Attorney General. The designation must be clearly indicated on each page or other unit of information. The commissioner shall establish procedures to ensure that information so designated is segregated from public records of the department. The department's public records must include the indication that information so designated has been submitted to the department, giving the name of the submittor and the general nature of the information. Upon a request for information the scope of which includes information so designated, the commissioner shall notify the submittor. Within 15 days after receipt of the notice, the submittor shall demonstrate to the satisfaction of the department that the designated information should not be disclosed because the information is proprietary information. Unless such a demonstration is made, the information must be disclosed and becomes a public record. The department may grant or deny disclosure for all or any part of the designated information requested and within 15 days shall give written notice of the decision to the submittor and the person requesting the designated information. A person aggrieved by a decision of the department under this subsection may appeal to the Superior Court.

[ 2011, c. 266, Pt. B, §7 (AMD) .]

2. Release information. The commissioner may not release information designated under subsection 1 prior to the expiration of the time allowed for the filing of an appeal or to the rendering of the decision on any appeal.

[ 2005, c. 683, Pt. F, §1 (NEW) .]

3. Nonconfidential information. Any information that is collected by any other local, state or federal agency or information required by the department for the purpose of obtaining a permit, license, certification or other approval may not be designated or treated as confidential information under subsection 1.

[ 2005, c. 683, Pt. F, §1 (NEW) .]

4. Definition. For the purposes of this section, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the submittor and would make available information not otherwise publicly available.

[ 2005, c. 683, Pt. F, §1 (NEW) .]

SECTION HISTORY

2005, c. 683, §F1 (NEW). 2011, c. 266, Pt. B, §7 (AMD).



12 §6173-B. Special licenses; mandatory quality control program; shellfish sanitation and depuration certificates; confidentiality of proprietary information

Except as provided in subsections 1 and 2, information obtained by the department under this section is a public record as provided by Title 1, chapter 13, subchapter 1. [2013, c. 512, §3 (NEW).]

1. Confidential information. Information submitted to the department pursuant to provisions regarding special licenses for research, aquaculture or education under section 6074, surveillance and inspection of all segments of the State's fishing industries under section 6102 or the shellfish sanitation certificate and the depuration certificate under section 6856 may be designated by the submittor as proprietary information and as being only for the confidential use of the department, its agents and employees, other agencies of State Government, as authorized by the Governor, and the Attorney General. The designation must be clearly indicated on each page or other unit of information. The commissioner shall establish procedures to ensure that information so designated is segregated from public records of the department. The department's public records must include the indication that information so designated has been submitted to the department, giving the name of the submittor and the general nature of the information. Upon a request for information the scope of which includes information so designated, the commissioner shall notify the submittor. Within 15 days after receipt of the notice, the submittor shall demonstrate to the satisfaction of the department that the designated information should not be disclosed because the information is proprietary information. Unless such a demonstration is made, the information must be disclosed and becomes a public record. The department may grant or deny disclosure for all or any part of the designated information requested and within 15 days shall give written notice of the decision to the submittor and the person requesting the designated information. A person aggrieved by a decision of the department under this subsection may appeal to the Superior Court.

[ 2013, c. 512, §3 (NEW) .]

2. Release information. The commissioner may not release information designated under subsection 1 prior to the expiration of the time allowed for the filing of an appeal or to the rendering of the decision on any appeal.

[ 2013, c. 512, §3 (NEW) .]

3. Definition. For purposes of this section, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the submittor and would make available information not otherwise publicly available.

[ 2013, c. 512, §3 (NEW) .]

SECTION HISTORY

2013, c. 512, §3 (NEW).



12 §6174. Rules as law; proof of rules; penalty

1. Rules as law. All rules adopted by the commissioner have the force of law.

[ 2003, c. 248, §3 (AMD) .]

2. Proof of rules. A certified copy of a rule is admissible in court to prove the rule and is prima facie evidence that the rule was properly adopted. A rule must be personally certified by the commissioner, deputy commissioner or Chief of the Bureau of Marine Patrol and must be accompanied by a signed statement that it was in force on the date of the alleged violation. The certified copy is admissible in evidence on the testimony of a marine patrol officer that the patrol officer received the certified rule after requesting it by telephone or otherwise from the department. No further foundation is necessary for the admission of the certified copy.

[ 2003, c. 248, §3 (AMD) .]

3. Penalty. Whoever violates a rule commits a civil violation for which a fine of not less than $100 for each violation may be adjudged.

[ 2003, c. 248, §3 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2003, c. 248, §3 (AMD).



12 §6175. Alternative bait

The commissioner may adopt rules to regulate the use of alternative bait in marine fisheries. For the purposes of this section, "alternative bait" means any bait that does not naturally originate from the ocean. Rules adopted pursuant to this section must be adopted in accordance with the procedures in subchapter 2 and are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 203, §1 (NEW).]

SECTION HISTORY

2005, c. 203, §1 (NEW).



12 §6176. Commercial fishing safety

The commissioner may adopt commercial fishing safety rules recommended by the Commercial Fishing Safety Council. Rules authorized by this section must be adopted and amended in accordance with the procedures outlined in subchapter 2 and are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 505, §5 (NEW).]

SECTION HISTORY

2005, c. 505, §5 (NEW).






Subchapter 2: REGULATION PROCEDURE

12 §6191. Rulemaking

1. Procedures. In adopting or amending any rule, the commissioner shall use the procedures required for rulemaking under the Maine Administrative Procedure Act and the additional requirements of this subchapter.

[ 2011, c. 527, §3 (AMD) .]

2. Other requirements.

A. A public hearing may be held but is not required unless it is requested by an interested person. [1977, c. 661, §5 (NEW).]

B. The person conducting the hearing shall record and retain all relevant evidence provided at the hearing. [1977, c. 661, §5 (NEW).]

C. A rule may not be adopted or amended without the advice and consent of the advisory council, except as provided in section 6192, subsection 2. [2011, c. 527, §4 (AMD).]

[ 2011, c. 527, §4 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2003, c. 248, §4 (AMD). 2007, c. 692, §1 (AMD). 2011, c. 527, §§3, 4 (AMD).



12 §6192. Emergency rulemaking

1. Procedures. In an emergency adoption of a rule or amendment to a rule, the commissioner may modify the procedures required under the Maine Administrative Procedure Act and section 6191 in the following manner.

A. In an emergency adoption of a rule or amendment to a rule relating to the public health and safety, including rules authorized under section 6171-A, prior public notice and hearing is not required. [2011, c. 527, §5 (AMD).]

B. In an emergency adoption of a rule or amendment to a rule authorized by section 6171 or 6171-A, the rule is effective immediately, as provided in subsection 4. A public hearing must be held in the affected area after the rule takes effect if requested of the commissioner in writing by 5 persons. The hearing must be held within 30 days of the commissioner receiving the written request. Notice of that hearing must be published once, not less than 5 days prior to the hearing, in a newspaper of general circulation in the affected area. In an emergency adoption of a rule or amendment to a rule relating to gear conflicts, as authorized by section 6171-A, the commissioner shall decide within 5 business days after the hearing whether to continue or repeal an emergency closure. The commissioner's findings of fact must include the justification for the repeal or continuance of the closure, an analysis of the objections expressed at the public hearing and the date for the end of the closure. Emergency rules under this paragraph may be repealed by the Marine Resources Advisory Council. [2009, c. 528, §4 (AMD).]

C. [2009, c. 528, §4 (RP).]

D. Within 48 hours after the adoption of an emergency rule or an emergency amendment to a rule authorized under section 6171-A, subsection 1, paragraph B or C, the commissioner shall hold a public meeting in the area affected by the emergency rule. A public meeting convened pursuant to this paragraph is not a public hearing for purposes of the Maine Administrative Procedure Act. [2009, c. 528, §4 (NEW).]

[ 2011, c. 527, §5 (AMD) .]

2. Advisory council. The advice and consent of the advisory council is not required prior to an emergency adoption of a rule or amendment to a rule.

[ 2003, c. 248, §5 (AMD) .]

3. Effective period. Any emergency rule is effective only for 90 days, or any lesser period of time specified in the rule. After the expiration of the emergency period, the rule may be adopted only as provided by section 6191.

[ 2011, c. 527, §6 (AMD) .]

4. Effective date. Except as provided in this subsection, emergency rules become effective immediately upon publication in a newspaper of general circulation in the area of the State affected, as long as those rules are submitted to the Attorney General and filed with the Secretary of State as required under the Maine Administrative Procedure Act within the next business day following publication.

[ 2011, c. 527, §7 (AMD) .]

5. Repeal. Emergency rules may be repealed in the same manner as they are adopted.

[ 2003, c. 248, §5 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 649, §2 (AMD). 1983, c. 645, §2 (AMD). 1987, c. 100, §4 (AMD). 1993, c. 42, §1 (AMD). 2003, c. 248, §5 (AMD). 2005, c. 44, §3 (AMD). 2009, c. 528, §4 (AMD). 2011, c. 527, §§5-7 (AMD).



12 §6193. Exemption from requirement to supply copies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 790, §A11 (AMD). 2011, c. 527, §8 (RP).



12 §6194. Shellfish area closure status notification (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 692, §2 (NEW). 2011, c. 527, §9 (RP).









Chapter 609: ENFORCEMENT

12 §6201. Prosecution by district attorney

Each district attorney shall prosecute all violations of marine resources' laws occurring within his county when requested by the commissioner, a marine patrol officer or other person authorized to enforce any provision of marine resources' laws. [1979, c. 541, Pt. B, §73 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B73 (AMD).



12 §6202. Jurisdiction

The District Court shall have concurrent original jurisdiction with the Superior Court in all prosecutions under the marine resources' laws. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6203. Court procedure

The provisions of Titles 14 and 15 relating to court procedure shall apply in all prosecutions under the marine resources' laws. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6204. General penalty

A violation of any provision of marine resources' laws is a Class D crime, unless another penalty has been expressly provided. Except as otherwise specifically provided, these crimes are strict liability crimes as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. F, §7 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2003, c. 248, §6 (AMD). 2003, c. 452, §F7 (AMD). 2003, c. 452, §X2 (AFF).



12 §6205. Certificate as evidence

A certificate of the commissioner, deputy commissioner or Chief of the Bureau of Marine Patrol stating what the records of the department show shall be admissible as evidence in all courts as proof of the department records. A certificate stating that the records do not show that a person held a license shall be prima facie evidence that the person did not hold the license on the date specified in the certificate. The certified copy shall be admissible in evidence on the testimony of a officer that he received the certificate after requesting it by telephone or otherwise from the department. No further foundation shall be necessary for the admission of the certificate. [1979, c. 541, Pt. B, §73 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B73 (AMD).



12 §6206. Fees and forms for libel proceedings

This section applies to the libel proceedings authorized in section 6207. [1977, c. 661, §5 (NEW).]

1. Fees. The fees to be taxed on the libel proceedings shall be as follows:

A. For the libel and order of notice, $5; [1977, c. 661, §5 (NEW).]

B. For the entry of the libel, $2; [1977, c. 661, §5 (NEW).]

C. For the hearing, $5; [1977, c. 661, §5 (NEW).]

D. For posting the notices, and the officer's return of service, $10; [1977, c. 661, §5 (NEW).]

E. For the delivery or restoration of the items, $10; and [1977, c. 661, §5 (NEW).]

F. For all the officer's travel in connection with the entire proceeding, as provided under Title 5, section 8. [1977, c. 661, §5 (NEW).]

[ 1977, c. 661, §5 (NEW) .]

2. Forms. These forms, with such changes as adapt them to the particular court, locality and circumstances of the case, shall be sufficient in law:

A. Form of libel:

STATE OF MAINE

Your libelant, . . . . of . . . ., Maine, a warden,

states that on the . . . . day of . . . ., 19 . ., at . . . .

in this county, he seized certain fish, shellfish, lobsters, or other marine species, or parts thereof, or certain equipment, described as follows:

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

That the items seized and described were either taken, bought, sold, shipped, transported, possessed or used in violation of a provision of the Maine Revised Statutes, Title 12, chapters 601 to 627, or in violation of a regulation authorized by those chapters. The specific violation of statute or regulation is

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Wherefore he prays for a decree of forfeiture of these items in accordance with the provisions of the Maine Revised Statutes, Title 12, section 6207.

Signed at . . . . . . . . . . . .,

in this county, this .... day of ...., 19..

(Signed)....

Warden

[1987, c. 736, §7 (AMD).]

B. Form for order of notice:

STATE OF MAINE

(L.S.)

County of . . . . SS

To all persons interested in the libel of ............................ made part of this order of notice:

You are hereby notified to appear before me at the time and place appointed for the hearing in this order of notice, and show cause, why the items described in the libel should not be declared forfeited to the State.

It is ordered that the hearing be held on ................, 19.., at ................... (a.m., p.m.) at ................ in .................. of ................... (county).

It is further ordered that a true copy of this libel and this order of notice, attested by a warden, be posted in two conspicuous places in the ................ of ....................(county), municipality where said items were seized, at least 10 days before the day of hearing.

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

Ordered this ......... day of ................, 19.. by me ........................, Judge of the .................. Court.

[1977, c. 661, §5 (NEW).]

C. Form for officer's return of service:

STATE OF MAINE

I have this day made service of the within libel and order of notice, by posting a true copy of each, attested by me, in two conspicuous places in .............., as follows: one at ..............., and one at ..............., in accordance with said order of notice.

The fees which may be taxed for my services, if any, are as follows:

Posting notices and return of service, .... $10.00

Travel . . . . . . . . . . . . . . . . . . . . . .

. . . . . . . . . . . .

Total $.....................

[1977, c. 661, §5 (NEW).]

D. Form for order of forfeiture:

STATE OF MAINE

(LS)

..................................... SS

To ...., a warden or any warden:

Whereas it appears that the libel and notice were properly made, which libel and order of notice are made a part of this order of forfeiture,

And whereas it appears that service was properly made,

And whereas hearing was held at the time and place, fixed in the order of notice,

And whereas one ............ of ............... did appear and claim the ................. by filing a written claim and after a full hearing it appeared to me that the claimant was not therefore entitled to any item claimed, judgement is rendered against the claimant and for the State. The state's costs are taxed as ............... dollars and ................ cents.

(Or in substitute of the above paragraph the following paragraph if it is applicable:)

(And whereas no person appeared at said hearing or filed a written claim;)

It is therefor ordered by me, that all items described in the libel be forfeited to the State.

You are hereby ordered to turn the forfeited items over to the Commissioner of Marine Resources.

Dated, this .......... day of ........... A.D. 19..

[1977, c. 661, §5 (NEW).]

[ 1987, c. 736, §7 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1987, c. 736, §7 (AMD). 1987, c. 736, §7 (AMD).



12 §6207. Seizure and disposition of equipment and organisms

Any marine organism, that is taken, bought, sold, shipped, transported or found in the possession of any person in violation of any provision of marine resources' laws, is contraband and is subject to forfeiture in accordance with this section and section 6206. All equipment and vehicles used or possessed in violation of any provision of marine resources' laws are contraband and are subject to forfeiture. [1989, c. 742, §3 (AMD).]

1. May be seized without warrant; marine patrol officer's duty to libel; contents of libel. Whenever a marine patrol officer seizes any organism or equipment and does not return them to the owner, he shall within a reasonable time file a libel with a judge. He shall insert the following information in the libel:

A. The description of the items seized by him; [1977, c. 661, §5 (NEW).]

B. A statement of the date and place of seizure; [1977, c. 661, §5 (NEW).]

C. A statement of the violation that causes the seizure; and [1977, c. 661, §5 (NEW).]

D. A prayer for a decree of forfeiture of those items. [1977, c. 661, §5 (NEW).]

[ 1979, c. 541, Pt. B, §73 (AMD) .]

2. Items which need not be libeled. The following items need not be libeled:

A. If the aggregate value of all items seized is less than $200, unless there is reasonable doubt as to their ownership; and [2013, c. 468, §2 (AMD).]

B. All marine organisms of illegal size, shellfish taken from polluted areas, shellfish or shellfish products embargoed, condemned or ordered destroyed by the commissioner, female egg-bearing lobsters, V-notched female lobsters, lobsters which have been mutilated so that their size cannot be determined, female lobsters which have been mutilated so as to obliterate a V-notch, female lobsters which have had the eggs removed by other means than natural hatching, and any other marine organism, the possession of which is unlawful throughout the State. [1981, c. 433, §4 (AMD).]

[ 2013, c. 468, §2 (AMD) .]

3. Order of notice; contents. The judge to whom the libel is directed shall fix a time for the hearing of the libel. He shall issue an order of notice to all persons interested, in which order of notice he shall insert the following:

A. A citation to all persons interested to appear at the time and place appointed for the hearing and show cause, if any, why the items described in the libel should not be declared forfeited to the State; [1977, c. 661, §5 (NEW).]

B. The time and the place fixed for the hearing; and [1977, c. 661, §5 (NEW).]

C. An order that a true copy of the libel and the order of the notice, attested by the marine patrol officer, be mailed to the person from whom the items were seized at that person's last known address and posted in 2 conspicuous places in the municipality, or place where the items were seized, at least 10 days before the day set for the hearing. [2013, c. 468, §3 (AMD).]

[ 2013, c. 468, §3 (AMD) .]

4. Sale or disposition of marine organisms prior to libel. Any marine organism seized pursuant to this section may be sold prior to being libeled under this section by any marine patrol officer. The proceeds of the sale must be libeled in accordance with this section.

A. The officer may sell organisms at public or private sale and hold any proceeds of the sale until the libel is completed. [2013, c. 468, §4 (RPR).]

C. All money received from the sale of marine organisms sold in accordance with this subsection must be in the form of a certified or cashier's check made out to the Department of Marine Resources. [2013, c. 468, §4 (NEW).]

[ 2013, c. 468, §4 (RPR) .]

5. Items or proceeds forfeited if no court appearance. If no claimant appears at the time of the hearing on the libel, on return of service of the officer in compliance with the order of notice, the judge shall declare the items forfeited to the State.

A. If the items have been sold in accordance with subsection 4, the officer shall turn the proceeds over to the commissioner, who shall deposit them in the Marine Science, Management and Enforcement Fund established under subsection 12. [2013, c. 468, §5 (AMD).]

[ 2013, c. 468, §5 (AMD) .]

6. Duty of claimant to file written claim on or before hearing day; contents. Any person who claims title or the right to possession of any item listed in the libel shall file a written claim with the judge on or before the day set for hearing. The claim shall contain the following:

A. A statement of his claimed title or right and its foundation; [1977, c. 661, §5 (NEW).]

B. A statement of the specific items claimed; [1977, c. 661, §5 (NEW).]

C. A statement of the date and place of the seizure, and the name of the officer by whom they were seized; [1977, c. 661, §5 (NEW).]

D. A statement that the items claimed were not held in possession or use, with his knowledge or consent, in violation of any provision of marine resources' laws; [1977, c. 661, §5 (NEW).]

E. He shall state his business and his place of residence; and [1977, c. 661, §5 (NEW).]

F. He shall sign and make oath to the claim before the judge. [1977, c. 661, §5 (NEW).]

[ 1977, c. 661, §5 (NEW) .]

7. Claimant admitted as party; hearing. If any person makes claim as provided in subsection 6, the judge shall admit him as a party to the process, shall proceed to determine the truth of the allegations in the claim and libel and shall hear any relevant evidence offered by the libelant or the claimant.

[ 1977, c. 661, §5 (NEW) .]

8. Court order if claimant found entitled to any item claimed. If the judge upon hearing is satisfied that any item listed in the claimant's claim was not, with the claimant's knowledge or consent, used or possessed in violation of any provision of marine resources' laws, and that the claimant has title or is entitled to possession of that item, he shall give the claimant an order in writing. The judge shall direct the order to the libelant commanding him to deliver the item to the claimant, or, if the item has been sold, to deliver the proceeds of the sale to the claimant, within 48 hours after the demand.

[ 1977, c. 661, §5 (NEW) .]

9. Forfeiture; executions for cost; appeal; recognizance. If the judge finds that the claimant is not entitled to any item claimed, the judge shall render judgment against the claimant for the State for costs to be taxed as in civil cases before the judge. The judge shall issue an execution for the costs as in civil cases. The judge shall declare the articles forfeited to the State. If the items have been sold in accordance with subsection 4, the officer shall turn the proceeds of the sale over to the commissioner, who shall deposit them in the Marine Science, Management and Enforcement Fund established under subsection 12.

A. The claimant may appeal to the Superior Court next to be held within the county where the judge's court is located, and, if the claimant appeals, the judge may order the claimant to recognize with sureties as on appeals in civil cases. [2013, c. 468, §6 (AMD).]

B. The judge may order that the items or proceeds of sale remain in the custody of the officer pending the appeal. [1977, c. 661, §5 (NEW).]

[ 2013, c. 468, §6 (AMD) .]

10. Disposition of forfeited items. The officer shall turn over any articles declared forfeited to the commissioner who shall dispose of them.

[ 1977, c. 661, §5 (NEW) .]

11. Report to commissioner. The officer making any seizure under this section shall, within 10 days thereafter, report to the commissioner all the particulars of the seizure, the sale or other disposition, the court action taken and all expenses involved.

[ 1979, c. 541, Pt. B, §73 (AMD) .]

12. Science, management and enforcement fund. The Marine Science, Management and Enforcement Fund, referred to in this subsection as "the fund," is established within the department. The fund receives all funds deposited by the commissioner pursuant to this section. All money received by the fund must be used to fund scientific research, management or enforcement activities related to marine resources. Unexpended balances in the fund at the end of a fiscal year do not lapse but must be carried forward to the next fiscal year to be used for the purposes of the fund. Any interest earned on the money in the fund must be credited to the fund. To the extent practicable, funds received from the sale of items or articles forfeited under this section as a result of a violation of law relating to a particular species must be used for scientific research, management or enforcement activities related to that species.

[ 2013, c. 468, §7 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B73 (AMD). 1981, c. 433, §4 (AMD). 1989, c. 742, §3 (AMD). 2013, c. 468, §§2-7 (AMD).



12 §6208. Marine resources' citation form

1. Form. The commissioner shall designate the Uniform Summons and Complaint as the citation form to be used by the Bureau of Marine Patrol, except that the commissioner may permit the use of any citation forms approved by the Chief Judge of the District Court before May 1, 1991 that are in current stock as of May 1, 1991 until those stocks are depleted.

[ 1991, c. 459, §1 (AMD) .]

2. Responsibility for issuance and disposition. Responsibility for issuance and disposition is as follows.

A. The commissioner is responsible for all marine resources' citation forms approved by the Chief Judge of the District Court prior to May 1, 1991. The Department of Public Safety is responsible for all Uniform Summons and Complaint forms issued by the Bureau of Marine Patrol. The commissioner or the commissioner's designee is responsible for the further issuance of Uniform Summons and Complaint books to individual law enforcement officers and the proper disposition of those books. [1991, c. 459, §1 (AMD).]

B. [1991, c. 459, §1 (RP).]

[ 1991, c. 459, §1 (AMD) .]

3. Illegal disposition; prohibited act. It is unlawful and official misconduct for any marine patrol officer or other public employee to dispose of an official citation form or Uniform Summons and Complaint, except in accordance with law and as provided for in any applicable official policy or procedure of the Bureau of Marine Patrol.

[ 1991, c. 459, §1 (AMD) .]

4. When a lawful complaint. If the citation provided for in this section or a Uniform Summons and Complaint is duly sworn to as required by law and otherwise legally sufficient in respect to the form of a complaint and charging an offense, it may be filed in a court having jurisdiction and constitutes a lawful complaint for the purpose of the commencement of any criminal prosecution or civil violation proceeding.

[ 1991, c. 459, §1 (AMD) .]

5. When a lawful summons. A citation as provided for in this section or a Uniform Summons and Complaint, when served upon a person by a law enforcement officer, acts as a summons to appear in court or to otherwise respond in accordance with law on or before the date specified in the summons. Any person who fails to appear in court as directed by the summons or to otherwise respond in accordance with law on or before the date specified in the summons commits a Class E crime. Upon that person's failure to appear or to respond in accordance with law, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this subsection that the failure to appear or to respond resulted from just cause.

[ 1991, c. 459, §1 (AMD) .]

6. Refusal to sign; prohibited act. Any person who refuses to sign a citation or Uniform Summons and Complaint after having been ordered to do so by a law enforcement officer commits a Class E crime.

[ 1991, c. 459, §1 (AMD) .]

SECTION HISTORY

1985, c. 481, §A37 (NEW). 1987, c. 513, §3 (AMD). 1991, c. 459, §1 (AMD).



12 §6209. Commissioner to keep records

The commissioner shall collect and maintain criminal history record information pertinent to violations of chapters 601 to 627. He may collect and maintain other records and information pertinent to other functions of the department, including the enforcement of civil violations. [1987, c. 281, §1 (NEW).]

SECTION HISTORY

1987, c. 281, §1 (NEW).



12 §6210. Procedure for administrative assessment of penalty for pecuniary gain

The department in an adjudicatory proceeding may impose an administrative penalty for a violation of section 6575-K or section 6864, subsection 7-A equal to the pecuniary gain from that violation in accordance with this section. [2013, c. 485, §1 (AMD).]

1. Definition. As used in this section, unless the context otherwise indicates, "pecuniary gain" means the amount of money or the value of property at the time a person violates section 6575-K or section 6864, subsection 7-A that the person derives from the violation.

[ 2013, c. 485, §1 (AMD) .]

2. Initiation and notice. If the Chief of the Bureau of Marine Patrol delivers to the commissioner a written statement under oath that the chief has probable cause to suspect that a violation of section 6575-K or section 6864, subsection 7-A has been committed, the commissioner shall immediately examine the statement and determine whether to conduct an adjudicatory proceeding for the purpose of imposing an administrative penalty under this section. If the commissioner determines that the imposition of a penalty is necessary, the commissioner shall immediately notify the person who is alleged to have violated the law in accordance with Title 5, section 9052. The notice must state that the person may request a hearing in writing within 10 days of the notice.

[ 2013, c. 485, §1 (AMD) .]

3. Hearing. If a hearing is requested pursuant to subsection 2, it must be held within 30 business days after receipt by the commissioner of the request for a hearing, except that a hearing may be held more than 30 business days after the request if the delay is requested by the person requesting the hearing and mutually agreed to in writing. The hearing must be held in accordance with the Maine Administrative Procedure Act, except that:

Any decision to impose an administrative penalty under this section must be based on evidence in the record of the pecuniary gain, which may include evidence of the fair market value of any elvers illegally possessed by the person at the time the violation was committed. The penalty may be based on evidence of the amount of money or value of property the person received for elvers sold in violation of section 6575-K or section 6864, subsection 7-A.

A. Notwithstanding Title 5, section 9057, issues of the hearing are limited to whether the person requesting the hearing committed a violation of section 6575-K or section 6864, subsection 7-A; and [2013, c. 485, §1 (AMD).]

B. Notwithstanding Title 5, section 9061, the decision of the presiding officer under Title 5, section 9062 must be made not more than 10 business days after completion of the hearing. The presiding officer must be the commissioner or the commissioner's designee. [2013, c. 468, §8 (NEW).]

[ 2013, c. 485, §1 (AMD) .]

4. Appeal. A decision of the commissioner or the commissioner's designee to assess an administrative penalty for pecuniary gain pursuant to this section may be appealed to the Superior Court if the appeal is filed with the court within 30 days of the decision.

[ 2013, c. 468, §8 (NEW) .]

5. Request for hearing on penalty amount; place of hearing. The license holder may request a hearing regarding the amount of the administrative penalty assessed under this section. A hearing must be requested in writing within 10 days from the receipt of the notice of the penalty. The hearing must be held within 10 days of the request unless a longer period of time is mutually agreed to by the commissioner or the commissioner's designee and the license holder who requests the hearing in writing. The hearing must be conducted in the Augusta area.

[ 2013, c. 468, §8 (NEW) .]

6. Disposition of penalty. The commissioner shall deposit any payments for administrative penalties collected pursuant to this section into the Eel and Elver Management Fund established under section 6505-D.

[ 2013, c. 468, §8 (NEW) .]

SECTION HISTORY

2013, c. 468, §8 (NEW). 2013, c. 485, §1 (AMD).






Chapter 611: SALMON COMMISSION

12 §6251. Commission; members; compensation; chairman (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §5 (AMD). 1983, c. 812, §§82,83 (AMD). 1985, c. 481, §A38 (RP).



12 §6251-A. Atlantic Sea Run Salmon Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A39 (NEW). 1985, c. 785, §B68 (AMD). 1987, c. 526, §§3-6 (AMD). 1995, c. 406, §6 (RP).



12 §6252. Purchase of lands and rights; dams and other structures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 481, §A40 (RP).



12 §6252-A. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 481, §A41 (NEW). 1995, c. 406, §6 (RP).



12 §6253. Conservation regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §6 (AMD). 1983, c. 680, §2 (AMD). 1985, c. 481, §A42 (RP).



12 §6254. Head of tide; Union River (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1995, c. 406, §6 (RP).



12 §6255. Atlantic salmon license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 680, §3 (NEW). 1985, c. 268, §§3,4 (AMD). 1985, c. 703, §§2-4 (AMD). 1987, c. 690, §§2-4 (AMD). 1989, c. 463, (AMD). 1993, c. 419, §1 (AMD). 1995, c. 406, §6 (RP).



12 §6256. Registration of Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 703, §5 (NEW). 1987, c. 690, §§5-8 (AMD). 1995, c. 406, §6 (RP).









Subpart 2: LICENSING

Chapter 615: GENERAL LICENSE PROVISIONS

12 §6301. General provisions

1. Resident license. Any individual who has been domiciled in Maine for the 6 months preceding the date of application is eligible for a resident license. A corporation is eligible for a resident license if it has been created and exists under the laws of Maine and it has existed in Maine during the 6 months preceding the date of application. A firm or partnership is eligible if all of its officers or partners have been domiciled in Maine for the 6 months preceding the date of application.

For the purposes of this chapter, a resident is a person who:

A. If registered to vote, is registered in Maine; [1991, c. 692, (NEW).]

B. If licensed to drive a motor vehicle, has made application for a Maine motor vehicle operator's license; [1991, c. 692, (NEW).]

C. If the owner of one or more motor vehicles located within the State, has registered at least one of the motor vehicles in Maine; and [1991, c. 692, (NEW).]

D. If required to file a Maine income tax return on the previous April 15th, filed a Maine income tax return. [1991, c. 692, (NEW).]

[ 1991, c. 692, (AMD) .]

2. Expiration. A license or certificate issued by the commissioner expires on December 31st of the year in which it is issued, except that:

A. A depuration certificate issued under section 6856 expires on April 30th of each year; [1993, c. 80, §1 (NEW).]

B. A shellfish license issued under section 6601 expires on April 30th of each year; [1993, c. 497, §1 (AMD).]

C. A marine worm digger's license issued under section 6751 expires on April 30th of each year; [1995, c. 492, §1 (AMD).]

D. A shellfish sanitation certificate issued under section 6856 expires on May 31st of each year; [2005, c. 434, §3 (AMD).]

E. A marine worm dealer's license issued under section 6853 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

F. A marine worm dealer's supplemental license issued under section 6853 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

G. A retail seafood license issued under section 6852 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

H. A wholesale seafood license with a lobster permit issued under section 6851 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

I. A wholesale seafood license issued under section 6851 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

J. A wholesale seafood license with a sea urchin buyer's permit issued under section 6851 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

K. A wholesale seafood license with a sea urchin processor's permit issued under section 6851 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

L. A wholesale seafood supplemental license issued under section 6851 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

M. A shellfish transportation license issued under section 6855 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

N. A shellfish transportation supplemental license issued under section 6855 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

O. A lobster meat permit issued under section 6857 expires on March 31st of each year; [1995, c. 492, §3 (NEW); 1995, c. 492, §5 (AFF).]

P. A lobster transportation license issued under section 6854 expires on March 31st of each year; [1999, c. 491, §1 (AMD); 1999, c. 491, §9 (AFF).]

Q. A lobster transportation supplemental license issued under section 6854 expires on March 31st of each year; [2009, c. 523, §1 (AMD); 2009, c. 561, §7 (AMD).]

R. A wholesale seafood license with a shrimp permit issued under section 6851 expires on March 31st of each year; [2011, c. 420, Pt. A, §9 (RPR).]

S. An enhanced retail certificate issued under section 6852, subsection 2-A expires on March 31st of each year; [2011, c. 598, §16 (AMD).]

(Paragraph S as enacted by PL 2009, c. 523, §3 is REALLOCATED TO TITLE 12, SECTION 6301, SUBSECTION 2, PARAGRAPH V)

T. A seaweed buyer's license issued under section 6803-A expires on March 31st of each year; [RR 2009, c. 2, §23 (COR).]

U. A limited wholesale shellfish harvester's license issued under section 6851-A expires on March 31st of each year; [2013, c. 492, §1 (AMD).]

V. (REALLOCATED FROM T. 12, §6301, sub-§2, ¶S) A lobster processor license issued under section 6851-B expires on March 31st of each year; and [2013, c. 492, §2 (AMD).]

W. A commercial green crab only license issued under section 6808 expires on April 30th of each year. [2013, c. 492, §3 (NEW).]

[ 2013, c. 492, §§1-3 (AMD) .]

3. Nontransferable. A license or certificate shall not be transferable.

[ 1977, c. 661, §5 (NEW) .]

4. Supplemental license. A supplemental license may only be issued for an establishment or vehicle which is owned, leased or rented by the license holder.

[ 1977, c. 661, §5 (NEW) .]

5. Information. When application information concerning any person, establishment or vehicle named in a license or certificate changes, the holder shall immediately notify the commissioner in writing within 3 business days or the license or certificate shall become void.

[ 1977, c. 661, §5 (NEW) .]

6. Ownership identified. If a license issued under chapter 625 is issued to a firm, corporation or partnership, the individual who owns the highest percentage of that firm, corporation or partnership must be identified on the license application. When 2 or more individuals own in equal proportion the highest percentages of a firm, corporation or partnership, each of those owners must be identified.

[ 2013, c. 282, §1 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 52, §1 (AMD). 1991, c. 692, (AMD). 1993, c. 80, §1 (AMD). 1993, c. 497, §§1,2 (AMD). 1995, c. 492, §§1-3 (AMD). 1995, c. 492, §5 (AFF). 1999, c. 491, §§1,2 (AMD). 1999, c. 491, §9 (AFF). 2005, c. 434, §3 (AMD). RR 2009, c. 2, §§22-24 (COR). 2009, c. 523, §§1-3 (AMD). 2009, c. 561, §§7-11 (AMD). 2011, c. 420, Pt. A, §9 (AMD). 2011, c. 598, §16 (AMD). 2013, c. 282, §1 (AMD). 2013, c. 492, §§1-3 (AMD).



12 §6302. General exceptions

Notwithstanding any licensing provision, a license or certificate is not required for a person to: [1997, c. 544, §1 (AMD).]

1. Personal use. Possess or transport any marine organism that has been lawfully acquired and is for personal use. A receipt or bill of sale is required for lawful acquisition;

[ 1997, c. 544, §1 (AMD) .]

2. Common carrier. Carry any marine organism by a common carrier; or

[ 2009, c. 523, §4 (AMD) .]

3. Hermetically sealed containers. Buy, sell, ship or transport within or beyond the state limits or possess any marine organism that is in a hermetically sealed container.

[ 2009, c. 523, §5 (AMD) .]

4. Retail sale of certain seafood products.

[ 2009, c. 523, §6 (RP) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1997, c. 544, §1 (AMD). 2009, c. 523, §§4-6 (AMD).



12 §6302-A. Taking of marine organisms by federally recognized Indian tribes

1. Tribal exemption; commercial harvesting licenses. A member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians who is a resident of the State is not required to hold a state license or permit issued under section 6421, 6501, 6502-A, 6505-A, 6505-C, 6535, 6601, 6602, 6701, 6702, 6703, 6731, 6745, 6746, 6748, 6748-A, 6748-D, 6751, 6803, 6804 or 6808 to conduct activities authorized under the state license or permit if that member holds a valid license issued by the tribe, nation or band or the agent of the band to conduct the activities authorized under the state license or permit. A member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians issued a tribal license pursuant to this subsection to conduct activities is subject to all laws and rules applicable to a person who holds a state license or permit to conduct those activities and to all the provisions of chapter 625, except that the member of the tribe, nation or band:

A. May utilize lobster traps tagged with trap tags issued by the tribe, nation or band or the agent of the band in a manner consistent with trap tags issued pursuant to section 6431-B. A member of the tribe, nation or band is not required to pay trap tag fees under section 6431-B if the tribe, nation or band or the agent of the band issues that member trap tags; [2011, c. 598, §17 (AMD).]

B. May utilize elver fishing gear tagged with elver gear tags issued by the tribe, nation or band or the agent of the band in a manner consistent with tags issued pursuant to section 6505-B. A member of the tribe, nation or band is not required to pay elver fishing gear fees under section 6505-B if the tribe, nation or band or the agent of the band issues that member elver fishing gear tags; and [2011, c. 598, §17 (AMD).]

C. Is not required to hold a state shellfish license issued under section 6601 to obtain a municipal shellfish license pursuant to section 6671. [1997, c. 708, §1 (NEW); 1997, c. 708, §3 (AFF).]

[ 2013, c. 254, §1 (AMD) .]

2. Tribal exemption; sustenance or ceremonial tribal use. Notwithstanding any other provision of law, a member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians who is a resident of the State may at any time take, possess, transport and distribute:

A. Any marine organism, except lobster, for sustenance use if the tribal member holds a valid sustenance fishing license issued by the tribe, nation or band or the agent of the band. A sustenance fishing license holder who fishes for sea urchins may not harvest sea urchins out of season; [2011, c. 598, §17 (AMD).]

B. Lobsters for sustenance use, if the tribal member holds a valid sustenance lobster license issued by the tribe, nation or band or the agent of the band. The sustenance lobster license holder's traps must be tagged with sustenance use trap tags issued by the tribe, nation or band or the agent of the band in a manner consistent with trap tags issued pursuant to section 6431-B; however, a sustenance lobster license holder may not harvest lobsters for sustenance use with more than 25 traps; and [2011, c. 598, §17 (AMD).]

C. Any marine organism for noncommercial use in a tribal ceremony within the State, if the member holds a valid ceremonial tribal permit issued to the tribal member by the Joint Tribal Council of the Passamaquoddy Tribe or the governor and council at either Passamaquoddy reservation, by the Penobscot Reservation Tribal Council, by the Aroostook Band of Micmacs Tribal Council or its agent or by the Houlton Band of Maliseet Indians Tribal Council or its agent. [2013, c. 254, §2 (AMD).]

For purposes of this subsection, "sustenance use" means all noncommercial consumption or noncommercial use by any person within Passamaquoddy Indian territory, as defined in Title 30, section 6205, subsection 1, Penobscot Indian territory, as defined in Title 30, section 6205, subsection 2, Aroostook Band Trust Land, as defined in Title 30, section 7202, subsection 2, or Houlton Band Trust Land, as defined in Title 30, section 6203, subsection 2-A, or at any location within the State by a tribal member, by a tribal member's immediate family or within a tribal member's household. The term "sustenance use" does not include the sale of marine organisms.

A member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians who takes a marine organism under a license or permit issued pursuant to this subsection must comply with all laws and rules applicable to a person who holds a state license or permit that authorizes the taking of that organism, except that a state law or rule that sets a season for the harvesting of a marine organism does not apply to a member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians who takes a marine organism for sustenance use or for noncommercial use in a tribal ceremony. A member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians issued a license or permit under this subsection is exempt from paying elver gear fees under section 6505-B or trap tag fees under section 6431-B and is not required to hold a state shellfish license issued under section 6601 to obtain a municipal shellfish license pursuant to section 6671. A member of the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians who fishes for or takes lobster under a license or permit issued pursuant to this subsection must comply with the closed periods under section 6440.

[ 2013, c. 254, §2 (AMD) .]

3. Lobster, sea urchin, scallop and elver licenses; limitations. Pursuant to subsection 1:

A. The Passamaquoddy Tribe and Penobscot Nation may each issue to members of its tribe or nation, as the case may be, up to 24 commercial lobster and crab fishing licenses in any calendar year, including all licenses equivalent to Class I, Class II or Class III licenses and student licenses, but not including apprentice licenses. Licenses issued under this paragraph are subject to the eligibility requirements of section 6421, subsection 5; [2011, c. 598, §17 (AMD).]

A-1. The Aroostook Band of Micmacs or its agent may issue to members of the band up to 10 commercial lobster and crab fishing licenses in any calendar year, including all licenses equivalent to Class I, Class II or Class III licenses and student licenses, but not including apprentice licenses. Licenses issued under this paragraph are subject to the eligibility requirements of section 6421, subsection 5; [2011, c. 598, §17 (NEW).]

A-2. The Houlton Band of Maliseet Indians or its agent may issue to members of the band up to 10 commercial lobster and crab fishing licenses in any calendar year, including all licenses equivalent to Class I, Class II or Class III licenses and student licenses, but not including apprentice licenses. Licenses issued under this paragraph are subject to the eligibility requirements of section 6421, subsection 5; [2013, c. 254, §3 (NEW).]

B. The Passamaquoddy Tribe may not issue to members of the tribe more than 24 commercial licenses for the taking of sea urchins in any calendar year. Sea urchin licenses must be issued by zone in accordance with section 6749-P; [2011, c. 598, §17 (AMD).]

C. The commissioner shall adopt rules authorizing the Penobscot Nation to issue to members of the nation commercial sea urchin licenses if the commissioner determines that sea urchin resources are sufficient to permit the issuance of new licenses. The commissioner may not authorize the Penobscot Nation to issue more than 24 commercial sea urchin licenses to members of the nation in any calendar year; [2011, c. 598, §17 (AMD).]

C-1. The commissioner shall adopt rules authorizing the Aroostook Band of Micmacs or its agent to issue to members of the band commercial sea urchin licenses if the commissioner determines that sea urchin resources are sufficient to permit the issuance of new licenses. The commissioner may not authorize the Aroostook Band of Micmacs or its agent to issue more than 24 commercial sea urchin licenses to members of the band in any calendar year; [2011, c. 598, §17 (NEW).]

C-2. The commissioner shall adopt rules authorizing the Houlton Band of Maliseet Indians or its agent to issue to members of the band commercial sea urchin licenses if the commissioner determines that sea urchin resources are sufficient to permit the issuance of new licenses. The commissioner may not authorize the Houlton Band of Maliseet Indians or its agent to issue more than 24 commercial sea urchin licenses to members of the band in any calendar year; [2013, c. 254, §3 (NEW).]

D. The Penobscot Nation may not issue to members of the nation more than 20 commercial licenses for the taking of scallops in any calendar year, except that the commissioner shall by rule allow the Penobscot Nation to issue additional commercial licenses to members of the nation for the taking of scallops if the commissioner determines that scallop resources are sufficient to permit the issuance of new licenses; [2011, c. 598, §17 (AMD).]

D-1. The Aroostook Band of Micmacs or its agent may not issue to members of the band more than 10 commercial licenses for the taking of scallops in any calendar year, except that the commissioner shall by rule allow the Aroostook Band of Micmacs or its agent to issue additional commercial licenses to members of the band for the taking of scallops if the commissioner determines that scallop resources are sufficient to permit the issuance of new licenses; [2011, c. 598, §17 (NEW).]

D-2. The Passamaquoddy Tribe may not issue to members of the tribe more than 20 commercial licenses for the taking of scallops in any calendar year, except that the commissioner shall by rule allow the Passamaquoddy Tribe to issue additional commercial licenses to members of the tribe for the taking of scallops if the commissioner determines that scallop resources are sufficient to permit the issuance of new licenses; [2013, c. 8, §1 (NEW).]

D-3. The Houlton Band of Maliseet Indians or its agent may not issue to members of the band more than 10 commercial licenses for the taking of scallops in any calendar year, except that the commissioner shall by rule allow the Houlton Band of Maliseet Indians or its agent to issue additional commercial licenses to members of the band for the taking of scallops if the commissioner determines that scallop resources are sufficient to permit the issuance of new licenses; [2013, c. 254, §3 (NEW).]

E. The Penobscot Nation may not issue to members of the nation commercial licenses for the taking of elvers in any calendar year that exceed the following limits:

(1) Eight licenses that allow the taking of elvers with 2 pieces of gear, consisting of an elver fyke net and a dip net, or 2 fyke nets; and

(2) Forty licenses that allow the taking of elvers with one piece of gear only, consisting of either an elver fyke net or a dip net.

The commissioner shall by rule allow the Penobscot Nation to issue additional commercial licenses to members of the nation for the taking of elvers if the commissioner and the Penobscot Nation determine that elver resources are sufficient to permit the issuance of new licenses; [2013, c. 588, Pt. E, §5 (RPR).]

E-1. The Passamaquoddy Tribe may issue to members of the tribe commercial licenses for the taking of elvers subject to the following limitations:

(1) A license that allows the taking of elvers with an elver fyke net may be issued to only 6 members of the tribe in any calendar year; and

(2) A license that allows the taking of elvers with an elver dip net may be issued to any member of the tribe not authorized to use an elver fyke net; [2013, c. 485, §2 (RPR).]

F. The Aroostook Band of Micmacs or its agent may not issue to members of the band more than 8 commercial licenses for the taking of elvers in any calendar year, except that the commissioner shall by rule allow the Aroostook Band of Micmacs or its agent to issue additional commercial licenses for the taking of elvers to members of the band if the commissioner determines that elver resources are sufficient to permit the issuance of new licenses; and [2013, c. 8, §1 (AMD).]

G. The Houlton Band of Maliseet Indians or its agent may not issue to members of the band commercial licenses for the taking of elvers in any calendar year that exceed the following limits:

(1) Eight licenses that allow the taking of elvers with an elver fyke net only; and

(2) Eight licenses that allow the taking of elvers with a dip net only.

The commissioner shall by rule allow the Houlton Band of Maliseet Indians or its agent to issue additional commercial licenses for the taking of elvers to members of the band if the commissioner determines that elver resources are sufficient to permit the issuance of new licenses. [2013, c. 8, §1 (NEW).]

The Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs, Houlton Band of Maliseet Indians and Department of Marine Resources shall report on the status of the sea urchin, scallop and elver fisheries to the joint standing committee of the Legislature having jurisdiction over marine resources matters by January 15th of each even-numbered year.

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 485, §2 (AMD); 2013, c. 588, Pt. E, §5 (AMD) .]

4. Sea urchin and scallop handfishing and tender licenses; limitations. The Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or its agent or Houlton Band of Maliseet Indians or its agent may not issue a license or permit pursuant to subsection 1 or 2:

A. For the harvesting of sea urchins or scallops by hand unless the license or permit applicant meets the diver competency requirements of section 6531; and [1997, c. 708, §1 (NEW); 1997, c. 708, §3 (AFF).]

B. For the tending of a person who fishes for or takes scallops or sea urchins by diving unless the applicant meets the safety training requirements of section 6533. [1997, c. 708, §1 (NEW); 1997, c. 708, §3 (AFF).]

[ 2013, c. 254, §4 (AMD) .]

5. Notification. Subsections 1 and 2 do not apply to a member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs unless a copy of that member's tribal license or permit is filed with the commissioner by the tribal licensing agency or its agent or a tribal official in accordance with section 6027.

[ 2013, c. 8, §1 (AMD) .]

6. License suspension. If a member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs issued a license or permit under this section is convicted or adjudicated of a violation for which a license suspension is mandatory under chapter 617, the commissioner shall suspend that member's license or permit for the specified period. If a member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs issued a license or permit under this section is convicted or adjudicated of a violation for which the commissioner may suspend a license, the commissioner may suspend that member's license or permit in accordance with chapter 617.

[ 2013, c. 8, §1 (AMD) .]

7. Enforcement. A violation of a marine resources law or rule by a member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs who is issued a license or permit pursuant to this section must be enforced pursuant to chapter 609. A member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs who is issued a license or permit pursuant to this section must possess and exhibit that license or permit in accordance with section 6305 and must comply with the provisions of section 6306 regarding inspections and searches by marine patrol officers for violations related to licensed or permitted activities.

[ 2013, c. 8, §1 (AMD) .]

8. Resident of the State defined. For the purposes of this section, "resident of the State" means a member of the Passamaquoddy Tribe, Penobscot Nation, Houlton Band of Maliseet Indians or Aroostook Band of Micmacs who is eligible to obtain a state resident license under section 6301, subsection 1.

[ 2013, c. 8, §1 (AMD) .]

9. Political subdivision. Nothing in this section may be construed to indicate that the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians or the Aroostook Band of Micmacs is a political subdivision of the State.

[ 2013, c. 8, §1 (AMD) .]

10. Agent. For purposes of this section, an agent of the Aroostook Band of Micmacs is any entity authorized by the Aroostook Band of Micmacs Tribal Council to act on its behalf under this section and an agent of the Houlton Band of Maliseet Indians is any entity authorized by the Houlton Band of Maliseet Indians Tribal Council to act on its behalf under this section. The Aroostook Band of Micmacs Tribal Council shall certify to the department any agent it has designated to act on its behalf under this section. The Houlton Band of Maliseet Indians Tribal Council shall certify to the department any agent it has designated to act on its behalf under this section.

[ 2013, c. 8, §1 (AMD) .]

11. Renewal of licenses. If a holder of a license issued under this section fails to provide information required under section 6173, the license may not be renewed until the holder complies with the requirements of that section.

[ 2013, c. 8, §1 (NEW) .]

SECTION HISTORY

1997, c. 708, §1 (NEW). 1997, c. 708, §3 (AFF). 1999, c. 491, §3 (AMD). 1999, c. 491, §9 (AFF). 2001, c. 421, §B14 (AMD). 2001, c. 421, §C1 (AFF). 2009, c. 396, §1 (AMD). 2011, c. 137, §1 (AMD). 2011, c. 266, Pt. A, §2 (AMD). 2011, c. 598, §17 (AMD). 2013, c. 8, §1 (AMD). 2013, c. 9, §1 (AMD). 2013, c. 254, §§1-4 (AMD). 2013, c. 485, §2 (AMD). 2013, c. 588, Pt. E, §5 (AMD).



12 §6302-B. Elver quota for federally recognized Indian tribes in the State

If the commissioner adopts an elver individual fishing quota system pursuant to section 6505-A, subsection 3-A, this section governs the allocation of the elver quota to federally recognized Indian tribes in the State. [2013, c. 485, §3 (NEW).]

1. Annual allocation. In accordance with section 6505-A, the commissioner shall annually allocate 21.9% of the overall annual quota of elver fishery annual landings to the federally recognized Indian tribes in the State. If the Passamaquoddy Tribe, the Penobscot Nation, the Aroostook Band of Micmacs and the Houlton Band of Maliseet Indians reach an agreement regarding the division of this 21.9% portion of the overall annual quota among them and communicate in writing that agreement to the commissioner prior to March 1st of the year in which the quota is allocated, the commissioner shall allocate that portion of the quota in accordance with that agreement. If no agreement is reached, the commissioner shall allocate that portion of the quota in accordance with the following:

A. To the Passamaquoddy Tribe, 14% of the overall annual quota; [2013, c. 485, §3 (NEW).]

B. To the Penobscot Nation, 6.4% of the overall annual quota; [2013, c. 485, §3 (NEW).]

C. To the Houlton Band of Maliseet Indians, 1.1% of the overall annual quota; and [2013, c. 485, §3 (NEW).]

D. To the Aroostook Band of Micmacs, 0.4% of the overall annual quota. [2013, c. 485, §3 (NEW).]

In making any allocations under this subsection, the commissioner shall reserve a portion no greater than 10% of each allocation in order to ensure that the quota is not exceeded.

[ 2013, c. 485, §3 (NEW) .]

2. Individual allocation. The Passamaquoddy Tribe shall allocate to each person to whom it issues a license under section 6302-A, subsection 3, paragraph E-1 a specific amount of the quota allocated to the Passamaquoddy Tribe under subsection 1, paragraph A and shall provide documentation to the department of that allocation for each individual license holder. The Passamaquoddy Tribe shall allocate all of the quota that it has been allocated and may not alter any individual allocations once documentation has been provided to the department. The Penobscot Nation shall allocate to each person to whom it issues a license under section 6302-A, subsection 3, paragraph E a specific amount of the quota allocated to the Penobscot Nation under subsection 1, paragraph B and shall provide documentation to the department of that allocation for each individual license holder. The Penobscot Nation shall allocate all of the quota that it has been allocated and may not alter any individual allocations once documentation has been provided to the department. The Houlton Band of Maliseet Indians shall allocate to each person to whom it issues a license under section 6302-A, subsection 3, paragraph G a specific amount of the quota allocated to the Houlton Band of Maliseet Indians under subsection 1, paragraph C and shall provide documentation to the department of that allocation for each individual license holder. The Houlton Band of Maliseet Indians shall allocate all of the quota that it has been allocated and may not alter any individual allocations once documentation has been provided to the department. The Aroostook Band of Micmacs shall allocate to each person to whom it issues a license under section 6302-A, subsection 3, paragraph F a specific amount of the quota allocated to the Aroostook Band of Micmacs under subsection 1, paragraph D and shall provide documentation to the department of that allocation for each individual license holder. The Aroostook Band of Micmacs shall allocate all of the quota that it has been allocated and may not alter any individual allocations once documentation has been provided to the department.

The department shall issue elver transaction cards under section 6305 to a person licensed by the Passamaquoddy Tribe under section 6302-A, subsection 3, paragraph E-1, the Penobscot Nation under section 6302-A, subsection 3, paragraph E, the Houlton Band of Maliseet Indians under section 6302-A, subsection 3, paragraph G or the Aroostook Band of Micmacs under section 6302-A, subsection 3, paragraph F only upon receipt of adequate documentation specifying the individual quota allocated to that person by the tribe, nation or band under this subsection.

[ 2013, c. 485, §3 (NEW) .]

3. Overage. If the total weight of elvers sold by persons licensed by the Passamaquoddy Tribe, Penobscot Nation, Aroostook Band of Micmacs or Houlton Band of Maliseet Indians exceeds the quota allocated under subsection 1 to that tribe, nation or band, the commissioner shall deduct the amount of the overage from any future allocation to that tribe, nation or band. If the overage exceeds the overall annual quota allocated to that tribe, nation or band for the following year, the overage must be deducted from the overall annual quota allocations to that tribe, nation or band in subsequent years until the entire overage has been accounted for.

[ 2013, c. 485, §3 (NEW) .]

SECTION HISTORY

2013, c. 485, §3 (NEW).



12 §6303. Application

1. Forms. Application shall be made on forms furnished by the commissioner.

[ 1977, c. 661, §5 (NEW) .]

2. Misrepresentation or error. Any license issued through misrepresentation or misstatement shall be void. Any license issued through error shall be void after notice to the holder.

[ 1977, c. 661, §5 (NEW) .]

3. Satisfactory answers. Failure or refusal to satisfactorily answer any question on or about the application shall be a basis for denying the application.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6304. Fees

1. One-half fee after September 30th.

[ 1993, c. 499, §1 (RP) .]

2. Duplication. Licenses that have been lost or destroyed must be reissued at a cost of $6.

[ 2009, c. 213, Pt. G, §1 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1993, c. 499, §1 (AMD). 2003, c. 20, §WW1 (AMD). 2009, c. 213, Pt. G, §1 (AMD).



12 §6305. Possession of license, photo identification and transaction card

1. Exhibit on demand. When any person is engaged in an activity that is licensed under marine resources' laws, that person shall have that license in that person's actual possession and shall, on the request of a marine patrol officer or other authorized person, exhibit that person's license.

[ 2013, c. 468, §9 (AMD) .]

1-A. Photo identification. When a person is engaged in an activity for which a license is required under section 6302-A, subsection 3, paragraph E, E-1, F or G or section 6505-A, that person shall have a government-issued identification card with that person's photograph and date of birth in that person's actual possession and shall, on the request of a marine patrol officer or other authorized person, present the government-issued identification card with that person's photograph and date of birth.

[ 2013, c. 468, §9 (AMD) .]

1-B. Elver transaction card. When a person is engaged in an activity for which a license is required under section 6302-A, subsection 3, paragraph E, E-1, F or G or section 6505-A, that person shall have the elver transaction card issued by the department under section 6505-A to that person in that person's actual possession and shall, on the request of a marine patrol officer or other authorized person, present the elver transaction card.

[ 2013, c. 468, §9 (NEW) .]

2. Prima facie evidence. A failure to exhibit a license and an elver transaction card if an elver transaction card is required within a reasonable time, when requested, is prima facie evidence that the person is not licensed.

[ 2013, c. 468, §9 (AMD) .]

3. Crew members. If crew members are included in the license for any operation, any bona fide crew member may carry out that operation if the license is in that crew member's possession.

[ 2013, c. 468, §9 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2013, c. 49, §2 (AMD). 2013, c. 468, §9 (AMD).



12 §6306. Consent to inspection; violation

1. Consent to inspection. Any person who signs an application for a license or aquaculture lease or receives a license or aquaculture lease under this Part has a duty to submit to inspection and search for violations related to the licensed activities by a marine patrol officer under the following conditions.

A. Watercraft or vehicles and the equipment located on watercraft or vehicles used primarily in a trade or business requiring a license or aquaculture lease under this Part may be searched or inspected at any time. [2009, c. 229, §14 (AMD).]

B. Any other location where activities subject to this Part are conducted may be inspected or searched during the hours when those activities occur. [1987, c. 713, §2 (NEW).]

C. A location specified in paragraph B may be inspected at any time if a marine patrol officer has a reasonable suspicion of a violation of this Part. [1987, c. 713, §2 (NEW).]

D. No residential dwelling may be searched without a search warrant unless otherwise allowed by law. [1987, c. 713, §2 (NEW).]

[ 2009, c. 229, §14 (AMD) .]

2. Seizure of evidence. Any person who signs an application for a license or aquaculture lease or receives a license or aquaculture lease under this Part has a duty to permit seizure of evidence of a violation of marine resources laws found during an inspection or search.

[ 2009, c. 229, §14 (AMD) .]

3. Refusal. Refusal to permit inspection or seizure is a basis for suspension of any or all licenses under this chapter or revocation of aquaculture leases.

[ 2009, c. 229, §14 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1987, c. 713, §2 (AMD). 1989, c. 348, §4 (AMD). 2009, c. 229, §14 (AMD).



12 §6307. Misstatement or misrepresentation

It shall be unlawful to intentionally or knowingly make a misstatement or misrepresentation on an application for a license or certificate. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6308. Compliance with support orders; license qualifications and conditions

In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as prescribed by the various acts of the department, applicants for licensure or registration, licensees renewing their licenses and existing licensees must also comply with the requirements of Title 19-A, section 2201. [1997, c. 537, §4 (AMD); 1997, c. 537, §62 (AFF).]

SECTION HISTORY

1993, c. 410, §V2 (NEW). 1995, c. 694, §D9 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 537, §4 (AMD). 1997, c. 537, §62 (AFF).



12 §6309. Licensees not in compliance with a court order of support; enforcement of parental support obligations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Compliance with a support order" means that the support obligor has obtained or maintained health insurance coverage if required by a support order and is:

(1) No more than 60 days in arrears in making any of the following payments:

(a) Payments in full for current support;

(b) Periodic payments on a support arrearage pursuant to a written agreement with the Department of Health and Human Services; and

(c) Periodic payments as set forth in a support order; and

(2) No more than 30 days in arrears in making payments as described in subparagraph (1) if the obligor has been in arrears for more than 30 days in making payments as described in subparagraph (1) at least 2 times within the past 24 months. [2003, c. 396, §3 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

B. "Support order" means a judgment, decree or order, whether temporary, final or subject to modification, issued by a court or an administrative agency of competent jurisdiction for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or a child and the parent with whom the child is living, that provides for monetary support, health care, arrearages or reimbursement and may include related costs and fees, interest and penalties, income withholding, attorney's fees and other relief. [2003, c. 396, §3 (RPR).]

[ 2003, c. 396, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Noncompliance with a support order. An applicant for the issuance or renewal of a license or an existing licensee regulated by the department under this subpart who is not in compliance with a support order is subject to the requirements of Title 19-A, section 2201.

[ 2003, c. 396, §4 (AMD) .]

SECTION HISTORY

1993, c. 410, §V2 (NEW). 1995, c. 694, §D10 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 537, §5 (AMD). 1997, c. 537, §62 (AFF). 2003, c. 396, §§3,4 (AMD). 2003, c. 689, §B6 (REV).



12 §6310. Appeal of license denial; illness or medical condition

1. Appeal of license denial. A person who is denied a Class I, Class II or Class III lobster and crab fishing license because that person does not meet the eligibility requirements of section 6421, subsection 5, paragraph A; a person who is denied a handfishing sea urchin license, a sea urchin dragging license or a sea urchin hand-raking and trapping license because that person does not meet the eligibility requirements of section 6749-O, subsection 2-A; or a person who is denied a hand fishing scallop license or a scallop dragging license because that person does not meet the eligibility requirements of section 6706, subsection 2 may appeal to the commissioner under this section for a review of that license denial.

[ 2011, c. 266, Pt. A, §3 (AMD) .]

2. Criteria for license issuance on appeal. The commissioner may issue a license on appeal only if the criteria in this subsection are met.

A. A Class I, Class II or Class III lobster and crab fishing license may be issued to a person on appeal only if:

(1) A substantial illness or medical condition on the part of the person or a family member prevented that person from meeting the eligibility requirements for a license in 1997, 1998 or 1999, and the person documents that the person harvested lobsters while in possession of a Class I, Class II or Class III lobster and crab fishing license within one year prior to the onset of the illness or medical condition. The person shall provide the commissioner with documentation from a physician describing the illness or other medical condition. A person may not request an appeal under this subparagraph after December 31, 2001; or

(2) A substantial illness or medical condition on the part of the person or a family member prevented that person from meeting the eligibility requirements for a license in licensing year 2000 or in subsequent years, and the person documents that the person harvested lobsters while in possession of a Class I, Class II or Class III lobster and crab fishing license within one year prior to the onset of the illness or medical condition. The person shall provide the commissioner with documentation from a physician describing the illness or other medical condition. A person must request an appeal under this subparagraph within one year of the onset of the illness or medical condition. [2013, c. 319, §1 (AMD).]

B. A handfishing sea urchin license, a sea urchin dragging license or a sea urchin hand-raking and trapping license may be issued to a person on appeal only if:

(1) A substantial illness or medical condition on the part of the person or a family member prevented that person from meeting the eligibility requirements for that license, and the person documents that the person harvested sea urchins while in possession of the same license within one year prior to the onset of the illness or medical condition. The person shall provide the commissioner with documentation from a physician describing the illness or other medical condition. A person must request an appeal under this subparagraph within one year of the onset of the illness or medical condition. [2013, c. 319, §1 (AMD).]

C. A hand fishing scallop license or a scallop dragging license may be issued to a person on appeal only if:

(1) A substantial illness or medical condition on the part of the person or a family member prevented that person from meeting the eligibility requirements for that license, and the person documents that the person harvested scallops while in possession of the same license within one year prior to the onset of the illness or medical condition. The person shall provide the commissioner with documentation from a physician describing the illness or other medical condition. A person must request an appeal under this subparagraph within one year of the onset of the illness or medical condition. [2013, c. 319, §1 (AMD).]

For the purposes of this subsection, "family member" means a spouse, brother, sister, son-in-law, daughter-in-law, parent by blood, parent by adoption, mother-in-law, father-in-law, child by blood, child by adoption, stepchild, stepparent, grandchild or grandparent.

[ 2013, c. 319, §1 (AMD) .]

3. Appeals process. A person appealing a license denial under this section must request the appeal in writing. The commissioner shall hold a hearing on the appeal if a hearing is requested in writing within 10 days of the initial request for appeal. If a hearing is requested, it must be held within 30 days of the request unless a longer period is mutually agreed to in writing, and it must be conducted in the Augusta area.

A hearing held under this subsection is informal. At the hearing, the appellant may present any evidence concerning the criteria listed in subsection 2 that might justify issuing a license to the person, and the commissioner may request any additional information the commissioner considers necessary. Any medical information provided as part of the appeal is a confidential record for the purposes of Title 1, section 402, subsection 3, paragraph A.

[ 1999, c. 643, §1 (NEW) .]

4. Issuance on appeal. Issuance of a license on appeal is at the discretion of the commissioner, except that a license may not be issued unless the criteria in subsection 2 are met. Decisions of the commissioner must be in writing.

[ 1999, c. 643, §1 (NEW) .]

SECTION HISTORY

1999, c. 643, §1 (NEW). 2009, c. 188, §1 (AMD). 2009, c. 188, §3 (AFF). 2011, c. 266, Pt. A, §§3, 4 (AMD). 2013, c. 319, §1 (AMD).



12 §6310-A. Appeal of license denial; Armed Forces or Coast Guard service

1. Appeal of license denial. A person who is denied a license for a limited entry fishery because that person does not meet the eligibility requirements due to service in the United States Armed Forces or the United States Coast Guard precluding that person from participating in the fishery may appeal to the commissioner under this section for a review of that license denial. A license may be granted by the commissioner under this section only if the person:

A. Documents that the person harvested the relevant species while in possession of a fishing license for that species within one year prior to entering the service; [2013, c. 319, §2 (NEW).]

B. Has not served for more than 10 consecutive years since the most recent year in which the person held a license; [2013, c. 319, §2 (NEW).]

C. Has not been dishonorably discharged from service; and [2013, c. 319, §2 (NEW).]

D. Requests an appeal under this section within one year of discharge from service. [2013, c. 319, §2 (NEW).]

Notwithstanding paragraphs B and D, a license may be granted to a person pursuant to this section who is actively serving in the United States Armed Forces or the United States Coast Guard for a period of more than 10 consecutive years as long as the person pays a license fee for each year beyond those 10 years.

[ 2013, c. 319, §2 (NEW) .]

2. Limited entry fishery. For purposes of this section, "limited entry fishery" means a fishery in which licenses are limited to individuals who have held a license in the previous year or a fishery that is otherwise restricted by a limited entry system.

[ 2013, c. 319, §2 (NEW) .]

3. Appeals process. A person appealing a license denial under this section must request the appeal in writing. The commissioner shall hold a hearing on the appeal if a hearing is requested in writing within 10 days of the initial request for appeal. If a hearing is requested, it must be held within 30 days of the request unless a longer period is mutually agreed to in writing, and it must be conducted in the Augusta area.

A hearing held under this subsection is informal. At the hearing, the appellant may present any evidence concerning the criteria listed in subsection 1 that might justify issuing a license to the person, and the commissioner may request any additional information the commissioner considers necessary.

[ 2013, c. 319, §2 (NEW) .]

4. Issuance on appeal. Issuance of a license on appeal is at the discretion of the commissioner, except that a license may not be issued unless the criteria in subsection 1 are met. Decisions of the commissioner must be in writing.

[ 2013, c. 319, §2 (NEW) .]

SECTION HISTORY

2013, c. 319, §2 (NEW).



12 §6311. Active duty military members

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Active duty for a period of more than 30 days" has the same meaning as in 10 United States Code, Section 101(d)(2). [2013, c. 319, §3 (NEW).]

B. "Limited entry fishery" means a fishery in which licenses are limited to individuals who have held a license in the previous year or a fishery that is otherwise restricted by a limited entry system. [2013, c. 319, §3 (NEW).]

[ 2013, c. 319, §3 (AMD) .]

2. Partial waiver of lobster apprentice requirements. Notwithstanding Title 37-B, section 390-A or any other provision of this Part, the commissioner shall waive a portion of the number of days and hours of practical lobster fishing experience required under the apprentice program established pursuant to section 6422, subsection 1 for a person who is a member of the National Guard or the Reserves of the United States Armed Forces if:

A. The person was under an order to active duty for a period of more than 30 days; [2005, c. 111, §2 (NEW).]

B. The period of active duty conflicts with the requirements of the apprentice program; and [2005, c. 111, §2 (NEW).]

C. The person was licensed pursuant to section 6421, subsection 1, paragraphs D and E. [2005, c. 111, §2 (NEW).]

This waiver does not apply to the 2-year minimum required under section 6422, subsection 2.

[ 2005, c. 111, §2 (NEW) .]

3. Waiver of licensing requirements. Notwithstanding Title 37-B, section 390-A or any other provision of this Part, the commissioner shall waive the licensing eligibility requirements applicable to a limited entry fishery for a person who is a member of the National Guard or the Reserves of the United States Armed Forces and was under an order to active duty for a period of more than 30 days. This subsection does not apply to a person who did not possess a license for that limited entry fishery at the time of or in the calendar year prior to that person's being called to active duty. The waiver must be available for a period of up to 10 consecutive years of service, with no license fees being assessed during that time. For years consecutively served beyond 10 years, licensing eligibility requirements, other than licensing fees, must be waived.

[ 2013, c. 319, §3 (AMD) .]

4. Limited application. This section applies only if the member's service is in support of:

A. An operational mission for which members of the Reserves of the United States Armed Forces have been ordered to active duty without volunteering for that mission; [2013, c. 319, §3 (AMD).]

B. Forces activated during a period of war declared by the United States Congress or a period of national emergency declared by the President of the United States or the United States Congress; or [2013, c. 319, §3 (AMD).]

C. A response to a precipitating event for which the member was drafted or enlisted during a period of an active draft. [2013, c. 319, §3 (NEW).]

[ 2013, c. 319, §3 (AMD) .]

SECTION HISTORY

2005, c. 111, §2 (NEW). 2013, c. 319, §3 (AMD).



12 §6311-A. Student licenses after military service

An individual who is eligible for a student lobster and crab fishing license under section 6421, subsection 1, paragraph E either when enlisted in the United States Armed Forces or United States Coast Guard or when ordered to active duty in the National Guard or the Reserves of the United States Armed Forces may, upon that individual's return from service, have that individual's eligibility regarding age extended by the number of years that individual was not able to purchase a student license due to this service, for a period of up to 10 years. In order to extend eligibility under this section, that individual must initiate the license application within one year of that individual's return from service. [2013, c. 319, §4 (NEW).]

SECTION HISTORY

2013, c. 319, §4 (NEW).



12 §6312. Saltwater recreational fishing registry

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. [2011, c. 421, §2 (RP).]

B. [2011, c. 421, §2 (RP).]

C. "Registry" means the registry for persons engaged in saltwater recreational fishing established under subsection 2. [2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF).]

[ 2011, c. 421, §2 (AMD) .]

2. Saltwater recreational fishing registry established. The commissioner shall administer and maintain a registry of persons who engage in saltwater recreational fishing in the coastal waters of the State. The registry must at a minimum contain the name, address, date of birth and telephone number for each person registered. Only an individual may register.

[ 2011, c. 421, §2 (AMD) .]

3. Registration required. Unless the registry is suspended by rule under subsection 16, a person may not engage in saltwater recreational fishing in the coastal waters of the State or land or possess fish taken from the coastal waters of the State without registering pursuant to this section except that the following persons are exempt from this prohibition :

A. A person under 16 years of age; [2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF).]

B. A passenger on board a vessel captained by an individual who possesses a valid recreational fishing operator's license pursuant to subsection 5; [2011, c. 421, §2 (AMD).]

C. A person renting a smelt fishing camp from an operator that possesses a valid recreational fishing operator's license pursuant to subsection 5; [2011, c. 421, §2 (AMD).]

D. [2011, c. 421, §2 (RP).]

E. [2011, c. 421, §2 (RP).]

F. [2011, c. 421, §2 (RP).]

G. A resident fishing on July 4th, Labor Day weekend or Memorial Day weekend; [2011, c. 421, §2 (AMD).]

H. A person who has employed the guiding services of an individual who possesses a current guide license for tidewater fishing as provided by rule pursuant to section 12853 and a valid recreational fishing operator's license pursuant to subsection 5; [2011, c. 421, §2 (NEW).]

I. A person fishing from a dock, pier or wharf that is owned by an individual who possesses a valid recreational fishing operator's license pursuant to subsection 5; [2011, c. 421, §2 (NEW).]

J. A person who holds and presents upon demand a current and valid registration or license to engage in saltwater recreational fishing by a state that has been designated as an exempted state under 50 Code of Federal Regulations, Section 600.1415; [2011, c. 421, §2 (NEW).]

K. A person registered on the National Saltwater Angler Registry through the United States Department of Commerce, National Oceanic and Atmospheric Administration; [2011, c. 421, §2 (NEW).]

L. A member of the Passamaquoddy Tribe, if the Passamaquoddy Tribe certifies to the commissioner that it will collect the registry data required under subsection 2 from tribal members who engage in saltwater recreational fishing and report the data to the commissioner; [2011, c. 421, §2 (NEW).]

M. A member of the Penobscot Nation, if the Penobscot Nation certifies to the commissioner that it will collect the registry data required under subsection 2 from members of the Penobscot Nation who engage in saltwater recreational fishing and report the data to the commissioner; [2011, c. 421, §2 (NEW).]

N. A member of the Houlton Band of Maliseet Indians, if the Houlton Band of Maliseet Indians certifies to the commissioner that it will collect the registry data required under subsection 2 from band members who engage in saltwater recreational fishing and report the data to the commissioner; and [2011, c. 421, §2 (NEW).]

O. A member of the Aroostook Band of Micmacs, if the Aroostook Band of Micmacs certifies to the commissioner that it will collect the registry data required under subsection 2 from band members who engage in saltwater recreational fishing and report the data to the commissioner. [2011, c. 421, §2 (NEW).]

Registration does not authorize a person to sell fish taken pursuant to the registry.

A person who has indicated on a valid freshwater fishing license issued under Part 13 whether or not the person engaged in saltwater recreational fishing during the prior year is not required to register under this subsection. The Department of Inland Fisheries and Wildlife shall provide registry data from persons exempted under this subsection regarding saltwater recreational fishing by these persons to the department at a time and manner as determined by the department.

A person who has indicated on a valid commercial fishing license issued under this Part whether or not the person engaged in saltwater recreational fishing during the prior year is not required to register under this subsection. The department shall collect data regarding saltwater recreational fishing by these persons exempted under this subsection.

[ 2011, c. 421, §2 (AMD) .]

4. Striped bass endorsement.

[ 2011, c. 421, §2 (RP) .]

5. Recreational fishing operator's license. The following persons are eligible to hold a recreational fishing operator's license issued by the commissioner:

A. A captain of a vessel licensed to carry passengers for hire for saltwater recreational fishing; [2011, c. 421, §2 (AMD).]

B. A person operating a business that rents smelt fishing camps for saltwater recreational smelt fishing; [2011, c. 421, §2 (AMD).]

C. A person who owns a private dock, pier or wharf and makes that wharf available to customers for the purpose of recreational fishing as part of a commercial enterprise; and [2011, c. 421, §2 (NEW).]

D. An individual who possesses a current guide license for tidewater fishing as provided by rule pursuant to section 12853. [2011, c. 421, §2 (NEW).]

A person who holds a recreational fishing operator's license shall collect data from persons who engage in saltwater recreational fishing and report the data to the commissioner as specified by the commissioner by rule.

There is no fee for a recreational fishing operator's license.

[ 2011, c. 421, §2 (AMD) .]

6. Agent fee.

[ 2011, c. 421, §2 (RP) .]

7. Native American.

[ 2011, c. 421, §2 (RP) .]

8. Penalty. A person who violates this section commits a civil violation for which a fine of not less than $100 may be adjudged.

[ 2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF) .]

9. Suspension. A person on the registry is subject to the applicable suspension provisions under chapter 617.

[ 2011, c. 421, §2 (AMD) .]

10. Collaboration on outreach efforts. The commissioner shall work with fishing and hunting groups and interested parties in the commissioner's efforts to notify and educate the public about the registry.

[ 2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF) .]

11. Report. The commissioner shall report registry information to the United States Department of Commerce, National Oceanic and Atmospheric Administration in a form and manner as required by the National Oceanic and Atmospheric Administration.

[ 2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF) .]

12. Rules. The commissioner may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 559, §2 (NEW); 2009, c. 559, §4 (AFF) .]

13. Registration expiration. A registration issued under this section is valid until December 31st of the year in which it was issued. If applicable federal requirements allow, the commissioner may by rule extend the period for which a registration is valid.

[ 2011, c. 421, §2 (NEW) .]

14. Registry procedures. A person may register pursuant to this section through an agent appointed by the Department of Inland Fisheries and Wildlife to issue licenses under section 12501, through a publicly accessible online electronic system for registration operated by the department or at the department through a department employee.

[ 2011, c. 421, §2 (NEW) .]

15. Agent fees. A fee may not be charged for registering under this section. A person registering through an agent under section 12501 may be charged an agent fee of $2 if the only transaction conducted by that person is registering on the registry. A person registering on a publicly accessible online electronic system for registration may be charged an agent fee of $1. A person registering at the department with a department employee may be charged an agent fee of $1.

[ 2011, c. 421, §2 (NEW) .]

16. Termination of registry requirement. If the Marine Recreational Information Program administered by the United States Department of Commerce, National Oceanic and Atmospheric Administration does not receive funding to conduct surveys and perform data analysis, the department by rule shall suspend the registry. If the department suspends the registry, a person is not required to register under this section in order to engage in saltwater recreational fishing.

[ 2011, c. 421, §2 (NEW) .]

SECTION HISTORY

2009, c. 559, §2 (NEW). 2009, c. 559, §4 (AFF). 2011, c. 421, §2 (AMD).






Chapter 617: LICENSE SUSPENSION

Subchapter 1: SUSPENSION PROCEEDINGS

Article 1: SUSPENSION ON CONVICTION

12 §6351. Suspension based on criminal conviction or civil adjudication

1. Grounds for suspension. Any of the following is grounds for suspension of a license, the right to obtain a license or a certificate issued under this Part:

A. A conviction for a violation of a marine resources law; [2001, c. 421, Pt. B, §15 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B. A conviction for a violation of Title 17-A, chapter 31; [2001, c. 421, Pt. B, §15 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B-1. A conviction for a violation of Title 17-A, chapter 15; [2009, c. 394, §1 (NEW).]

C. A conviction for a criminal offense against a marine patrol officer while that officer is engaged in the performance of official duty; [2009, c. 394, §1 (AMD).]

D. A civil adjudication of having violated a marine resources law; or [2009, c. 394, §1 (AMD).]

E. A suspension authorized under section 6409 or 6410. [2009, c. 394, §1 (NEW).]

[ 2009, c. 394, §1 (AMD) .]

2. Suspension procedure. In order to suspend a license or certificate because of a conviction or adjudication, the commissioner shall follow the procedures of this article.

[ 2001, c. 421, Pt. B, §15 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Denial of license. An applicant for any license or certificate as set out in this chapter may be denied a license or certificate in the same manner as provided for in this section.

[ 2009, c. 394, §2 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1995, c. 218, §1 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B15 (RPR). 2009, c. 394, §§1, 2 (AMD).



12 §6352. Notice

The commissioner shall give notice of a suspension or a revocation and may give an opportunity for a hearing to the holder. [2009, c. 151, §1 (RPR).]

1. Time of notice. Notice must be given within 60 days of the conviction or adjudication pursuant to section 6351 and must be mailed to the last known address as provided in the department's marine resources licensing and enforcement database or be served in hand.

[ 2009, c. 151, §1 (RPR) .]

2. Nature of notice. The notice must contain:

A. A statement of the conviction or adjudication pursuant to section 6351; [2009, c. 151, §1 (NEW).]

B. The reason and statutory grounds for the suspension or revocation; [2009, c. 151, §1 (NEW).]

C. The effective date of the suspension or revocation; and [2009, c. 151, §1 (NEW).]

D. The opportunity for a hearing, should one exist. [2009, c. 151, §1 (NEW).]

[ 2009, c. 151, §1 (RPR) .]

3. Hearing.

[ 2009, c. 151, §1 (RP) .]

4. Receipt date. The notice is deemed received 3 days after the mailing.

[ 2009, c. 151, §1 (NEW) .]

5. Effective date of suspension or revocation. A suspension or revocation is effective on the date specified by the commissioner on the notice, which may not be less than 10 days after the mailing of the notice of suspension or revocation by the commissioner.

[ 2009, c. 151, §1 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §7 (AMD). 1991, c. 390, §3 (AMD). 2009, c. 151, §1 (RPR).



12 §6353. Hearing

1. Request for hearing; place of hearing. A hearing must be requested in writing within 10 days from the effective date of the suspension. If requested, it must be held within 10 days of the request unless a longer period of time is mutually agreed to in writing. The hearing must be conducted in the Augusta area.

[ 2009, c. 151, §2 (RPR) .]

2. Evidence. At the hearing, the holder or the department may present any evidence concerning the violation.

[ 2009, c. 151, §3 (AMD) .]

3. Decisions. Decisions of the commissioner must be in writing. The commissioner may reinstate the license or certificate or reduce the suspension period if the commissioner is satisfied that to do so would be in the best interests of justice, except that the commissioner may not reduce suspensions set by statute.

[ 1991, c. 390, §4 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1991, c. 390, §4 (AMD). 2009, c. 151, §§2, 3 (AMD).






Article 2: SUSPENSION WITHOUT CONVICTION

12 §6371. Administrative suspension

1. Suspension for refusal to allow inspection. Refusal to allow inspection or seizure under section 6306 is grounds for suspension of any licenses issued under marine resources laws. In order to suspend a license because of a refusal to allow inspection or seizure, the commissioner shall follow the procedures of section 6372.

[ 2001, c. 421, Pt. B, §16 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Suspension for refusal to allow a shellfish inspection by a department shellfish inspector. Refusal to allow a shellfish inspection under section 6856 is grounds for suspension of any licenses or certificates issued under marine resources laws. In order to suspend a license or certificate under this subsection, the commissioner shall follow the procedures of section 6372.

[ 2011, c. 598, §18 (AMD) .]

3. Suspension for violations. Except as provided in subsections 1 and 2, violation of any section of marine resources laws or rules adopted under this Part is grounds for suspension under section 6374 of any licenses or certificates issued under this Part.

[ 2011, c. 311, §1 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 547, §B29 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 421, §B16 (AMD). 2001, c. 421, §C1 (AFF). 2009, c. 561, §12 (AMD). 2011, c. 311, §1 (AMD). 2011, c. 598, §18 (AMD).



12 §6372. Procedure for suspending on refusal to allow inspection

Notwithstanding the Maine Administrative Procedure Act, the procedure for suspending a license for refusal to allow inspection or seizure under section 6306 or refusal to allow inspection under section 6852, subsection 2-A or section 6856 is as follows. [2011, c. 598, §19 (AMD).]

1. Initiation and suspension. A marine patrol officer may deliver to the commissioner a written statement under oath that a person has refused to allow inspection or seizure under section 6306. The commissioner, on receipt of the affidavit, shall immediately notify the person in writing that his license has been suspended.

[ 1979, c. 541, Pt. B, §73 (AMD) .]

2. Notice. The notice shall state that there is an opportunity for a hearing, if it is requested in writing within 10 days of the notice.

[ 1977, c. 661, §5 (NEW) .]

3. Hearing. Any hearing shall be held within 3 business days after receipt of the request for the hearing. A hearing may be held more than 3 business days after the request if the request states in writing that the delay was voluntarily requested by the license holder. The hearing shall be held in accordance with the following provisions of the Maine Administrative Procedure Act, Title 5, chapter 375:

A. Evidence, Title 5, section 9057, except the issues are limited to whether the licensee had a license and whether the licensee refused inspection; [2009, c. 151, §4 (AMD).]

B. Notice, Title 5, section 9058; [1977, c. 661, §5 (NEW).]

C. Record, Title 5, section 9059; [1977, c. 661, §5 (NEW).]

D. Decisions, Title 5, section 9061, except the decision shall be made not more than one business day after completion of the hearing; and [1977, c. 661, §5 (NEW).]

E. Presiding officer, Title 5, section 9062, subsections 3 and 4, except the presiding officer shall be the commissioner or deputy commissioner. [1977, c. 661, §5 (NEW).]

[ 2009, c. 151, §4 (AMD) .]

4. Stay. Upon written request, the commissioner may delay the suspension pending the determination of the original hearing or the appeal, if he finds that suspension will cause undue hardship.

[ 1979, c. 541, Pt. B, §15 (AMD) .]

5. Appeal. The decision of the commissioner may be appealed to the Superior Court, if it is filed with the court within 30 days of the decision.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 541, §B15 (AMD). 2009, c. 151, §4 (AMD). 2011, c. 311, §2 (AMD). 2011, c. 598, §19 (AMD).



12 §6373. Procedure for suspending for violation of a shellfish provision (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 547, §B30 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 311, §3 (RP).



12 §6374. Procedure for suspending without criminal conviction or civil adjudication

Except as provided in section 6371, subsections 1 and 2, the procedure for suspending a license or certificate for a violation of marine resources law without a criminal conviction or civil adjudication is governed by this section. [2011, c. 311, §4 (NEW).]

1. Initiation and notice. If the Chief of the Bureau of Marine Patrol delivers to the commissioner a written statement under oath that the chief has probable cause to suspect that a violation of marine resources law has been committed, the commissioner shall immediately examine the affidavit and determine if a suspension is necessary. If the commissioner determines based on a preponderance of the evidence that a suspension is necessary, the commissioner shall immediately notify in writing the person who violated the law. The notice must state that there is an opportunity for a hearing, if the person requests the hearing in writing within 10 days of the notice.

[ 2011, c. 311, §4 (NEW) .]

2. Hearing. A hearing requested under subsection 1 must be held within 30 business days after receipt by the commissioner of a request for hearing except that a hearing may be held more than 30 business days after the request if the delay is requested by the person requesting the hearing. The hearing must be held in accordance with the Maine Administrative Procedure Act, except that:

A. Notwithstanding Title 5, section 9057, issues of the hearing are limited to whether the person requesting the hearing had a license and whether that person committed a violation of marine resources law; and [2011, c. 311, §4 (NEW).]

B. Notwithstanding Title 5, section 9061, the decision of the presiding officer under Title 5, section 9062 must be made not more than 10 business days after completion of the hearing. [2011, c. 311, §4 (NEW).]

[ 2011, c. 598, §20 (AMD) .]

3. Finding of marine resources violation and suspension. If the presiding officer of the hearing under subsection 2 finds that a violation of marine resources law has been committed, the presiding officer shall immediately notify the commissioner of the finding, and the commissioner may suspend the license or certificate of the person requesting the hearing. Except as provided in this subsection, the length of the suspension of the license or certificate may not exceed:

A. One year from the date of a first finding of a violation; [2013, c. 468, §10 (AMD).]

B. Two years from the date of a 2nd finding of a violation; or [2013, c. 468, §10 (AMD).]

C. Three years from the date of a 3rd or subsequent finding of a violation. [2013, c. 468, §10 (AMD).]

The commissioner may suspend any license or certificate for a period of time not to exceed the maximum amount of time allowable for a criminal conviction or civil adjudication of the same violation.

[ 2013, c. 468, §10 (AMD) .]

4. Prohibition against multiple suspensions. If the commissioner suspends a license or certificate under this section, the commissioner may not suspend the license or certificate because of a criminal conviction or civil adjudication for the same violation.

[ 2011, c. 311, §4 (NEW) .]

5. Appeal. A decision of the commissioner to suspend a license or certificate pursuant to this section may be appealed to the Superior Court if it is filed with the court within 30 days of the decision.

[ 2011, c. 311, §4 (NEW) .]

6. Request for hearing on suspension length; place of hearing. The license or certificate holder may request a hearing regarding the length of suspension under this section. A hearing must be requested in writing within 10 days from the effective date of the suspension. The hearing must be held within 10 days of the request unless a longer period of time is mutually agreed to in writing. The hearing must be conducted in the Augusta area.

[ 2011, c. 311, §4 (NEW) .]

SECTION HISTORY

2011, c. 311, §4 (NEW). 2011, c. 598, §20 (AMD). 2013, c. 468, §10 (AMD).









Subchapter 2: SUSPENSION PENALTIES

12 §6401. Suspension or revocation based on conviction or adjudication

1. Violation of marine resources laws. Notwithstanding specific penalties authorized under this Part, the commissioner may suspend any licenses or certificates issued under this Part if a person is convicted or adjudicated in court of violating any section of the marine resources laws.

[ 2013, c. 468, §11 (AMD) .]

2. Length of suspension. The suspension of a license or certificate may not exceed:

A. One year from the date of the first conviction or adjudication; [2001, c. 421, Pt. B, §17 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

B. Two years from the date of the 2nd conviction or adjudication; and [2001, c. 421, Pt. B, §17 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

C. Three years from the date of the 3rd or subsequent conviction or adjudication. [2001, c. 421, Pt. B, §17 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. B, §17 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Applicable standards. Any conviction or adjudication occurring more than 7 years before the last conviction or adjudication may not be counted in determining lengths of suspension.

[ 2001, c. 421, Pt. B, §17 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Revocation following 6 or more violations. The commissioner may permanently revoke any licenses or certificates of a license holder or certificate holder following the conviction or adjudication of the license holder or certificate holder for a 6th or subsequent violation of marine resources laws.

[ 2013, c. 468, §11 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 43, (AMD). 2001, c. 421, §B17 (AMD). 2001, c. 421, §C1 (AFF). 2013, c. 468, §11 (AMD).



12 §6402. Suspension based on adjudication of molesting

The commissioner shall suspend the lobster and crab fishing license of a license holder or the nonresident lobster and crab landing permit of a permit holder adjudicated in court of violating section 6434. This suspension is for 3 years from the date of adjudication. For a 3rd or subsequent adjudication, the commissioner may permanently revoke the license holder's license. [2009, c. 561, §13 (RPR).]

1. Adjudications for cutting lobster trap lines. A person adjudicated under section 6434 of molesting lobster gear by cutting a lobster trap line shall, upon making full payment as ordered by the court under section 6434, subsection 4, paragraph A, provide the commissioner with proof of that payment. If the commissioner does not receive that proof within 3 years after the date of adjudication, the commissioner shall continue that license suspension until such time as that proof is received.

[ 2009, c. 151, §5 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1993, c. 543, §1 (AMD). 2007, c. 201, §1 (AMD). 2009, c. 151, §5 (AMD). 2009, c. 394, §3 (AMD). 2009, c. 561, §13 (AMD).



12 §6402-A. Suspension based on conviction of dragging in cable area

For any person convicted in court of violating section 6954 or 6954-A, the commissioner shall suspend the license authorizing the activity in which the person was engaged at the time of the violation. The suspension shall be for one year from the date of the conviction. [1987, c. 1, §1 (AMD).]

SECTION HISTORY

1983, c. 179, §1 (NEW). 1987, c. 1, §1 (AMD).



12 §6402-B. Suspension based on 2 or more convictions of possessing illegal lobsters

Notwithstanding section 6401, subsection 2, the commissioner shall suspend the lobster and crab fishing license of any license holder or the nonresident lobster and crab landing permit of a permit holder convicted of a 2nd or subsequent offense of possessing a lobster in violation of section 6431, 6436, 6438-A or 6952-A if the conviction of the 2nd or subsequent offense involved possession of 5 or more illegal lobsters. If the 2nd offense occurs on the same day as the first offense, the commissioner may waive the mandatory suspension. [2009, c. 394, §4 (AMD).]

1. Second offense. For a 2nd conviction the commissioner shall suspend the license for at least one year from the date of conviction and may suspend the license for up to 3 years.

[ 1995, c. 315, §1 (NEW) .]

2. Third or subsequent offense. For a 3rd or subsequent conviction, the commissioner shall suspend the license for 3 years from the date of conviction and may permanently revoke the license holder's license.

[ 1995, c. 315, §1 (NEW) .]

3. Offenses after July 1, 1994.

[ 2009, c. 394, §4 (RP) .]

SECTION HISTORY

1993, c. 550, §1 (NEW). 1995, c. 315, §1 (AMD). 2007, c. 201, §2 (AMD). 2009, c. 394, §4 (AMD).



12 §6402-C. Suspension based on 2 or more convictions of dragging within the prohibited area surrounding aquaculture operations

For any person convicted of a 2nd or subsequent offense of section 6957, subsection 1, the commissioner shall suspend the license authorizing the activity in which the person was engaged at the time of the violation. The suspension is for 5 years from the date of conviction. [1995, c. 169, §1 (NEW).]

SECTION HISTORY

1995, c. 169, §1 (NEW).



12 §6403. Suspension based on refusing inspection or seizure

The commissioner may suspend any and all licenses issued under this Part if the license holder refuses to allow inspection or seizure under section 6306. This suspension may not exceed one year. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6404. Suspension based on conviction of scrubbing lobsters

The commissioner shall suspend the lobster and crab fishing license, wholesale seafood license and the commercial fishing license of any license holder or the nonresident lobster and crab landing permit of a permit holder convicted in court of violating section 6438-A. The suspension must be for one year from the date of conviction. [2007, c. 201, §3 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1995, c. 468, §2 (AMD). 2007, c. 201, §3 (AMD).



12 §6404-A. Suspension or revocation based on conviction of molesting elver gear

The commissioner shall suspend or revoke the elver fishing license of any license holder convicted of violating section 6575-D. [2013, c. 49, §3 (AMD).]

1. First offense. For a first offense, the commissioner shall suspend the license holder's license for 3 years.

[ 2011, c. 549, §1 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the license holder's license.

[ 2011, c. 549, §1 (NEW) .]

SECTION HISTORY

1995, c. 536, §A5 (NEW). 2001, c. 421, §B18 (AMD). 2001, c. 421, §C1 (AFF). 2011, c. 549, §1 (AMD). 2013, c. 49, §3 (AMD).



12 §6404-B. Suspension based on conviction of fishing on closed days for sea urchin fishing

The commissioner shall suspend the sea urchin fishing license of any license holder convicted in court of violating section 6749 or any rule adopted under section 6749. The suspension must be for one year from the date of conviction. [2003, c. 510, Pt. B, §4 (AMD).]

SECTION HISTORY

1999, c. 244, §1 (NEW). 2001, c. 327, §2 (AMD). 2003, c. 510, §B4 (AMD).



12 §6404-C. Suspension based on conviction of sea urchin fishing in zone for which person is not licensed

The commissioner shall suspend the sea urchin fishing license of any license holder convicted in court of violating section 6749-P. The suspension must be for one year from the date of conviction. [1999, c. 244, §1 (NEW).]

SECTION HISTORY

1999, c. 244, §1 (NEW).



12 §6404-D. Suspension based on conviction of sea urchin fishing in a closed area

The commissioner shall suspend the sea urchin fishing license of any license holder convicted in court of violating section 6749-N. The suspension must be for one year from the date of conviction. [2001, c. 327, §3 (NEW).]

SECTION HISTORY

2001, c. 327, §3 (NEW).



12 §6404-E. Suspension based on 3 or more convictions of possessing small sea urchins

The commissioner shall suspend the sea urchin fishing license of any license holder convicted in court of a 3rd or subsequent offense of possessing sea urchins smaller than the minimum size established pursuant to section 6749-A. The suspension must be for at least one year from the date of conviction and may be up to 3 years. Any conviction occurring more than 5 years before the last conviction may not be counted in determining the suspension. [2003, c. 200, §1 (NEW).]

SECTION HISTORY

2003, c. 200, §1 (NEW).



12 §6404-F. Suspension based on 3 or more convictions of possessing oversize sea urchins

The commissioner shall suspend the sea urchin fishing license of any license holder convicted in court of a 3rd or subsequent offense of possessing sea urchins larger than the maximum size established pursuant to rule. The suspension must be for at least one year but not more than 3 years from the date of conviction. Any conviction occurring more than 5 years before the last conviction may not be counted in determining the suspension. [2007, c. 615, §8 (NEW).]

SECTION HISTORY

2007, c. 615, §8 (NEW).



12 §6404-G. Suspension based on 2 or more convictions of scallop fishing in a conservation area

The commissioner shall suspend the license authorizing the activity in which the person was engaged at the time of the violation for any person adjudicated of a 2nd or subsequent violation of section 6626. The suspension must be for one year from the date of adjudication. [2009, c. 72, §1 (NEW).]

SECTION HISTORY

2009, c. 72, §1 (NEW).



12 §6404-H. Suspension or revocation based on conviction of an elver fishing license offense

The commissioner shall suspend or revoke a person's eligibility for the elver lotteries under section 6505-A, subsection 2-B if the person is convicted of an offense in violation of section 6505-A, subsection 1. [2013, c. 49, §4 (AMD).]

1. First offense. For a first offense, the commissioner shall suspend the person's eligibility for the elver lotteries under section 6505-A, subsection 2-B for one year.

[ 2011, c. 549, §2 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the person's eligibility for the elver lotteries under section 6505-A, subsection 2-B.

[ 2011, c. 549, §2 (NEW) .]

SECTION HISTORY

2011, c. 549, §2 (NEW). 2013, c. 49, §4 (AMD).



12 §6404-I. Suspension or revocation based on conviction of untagged elver gear

The commissioner shall suspend or revoke the elver fishing license of any license holder convicted of violating section 6505-B. [2013, c. 49, §5 (AMD).]

1. First offense. For a first offense, the commissioner shall suspend the license holder's license for one year.

[ 2011, c. 549, §2 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the license holder's license.

[ 2011, c. 549, §2 (NEW) .]

SECTION HISTORY

2011, c. 549, §2 (NEW). 2013, c. 49, §5 (AMD).



12 §6404-J. Suspension or revocation based on conviction of fishing during closed season or a closed period

The commissioner shall suspend or revoke the elver fishing license of any license holder convicted of violating section 6575 or 6575-A. [2013, c. 49, §6 (AMD).]

1. First offense. For a first offense, the commissioner shall suspend the license holder's license for one year.

[ 2011, c. 549, §2 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the license holder's license.

[ 2011, c. 549, §2 (NEW) .]

SECTION HISTORY

2011, c. 549, §2 (NEW). 2013, c. 49, §6 (AMD).



12 §6404-K. Suspension or revocation based on conviction of a violation of an elver dealer's license

The commissioner shall suspend or revoke the elver dealer's license of any elver dealer's license holder convicted of violating section 6864. [2013, c. 49, §7 (AMD).]

1. First offense. For a first offense, the commissioner shall suspend the license holder's license for one year.

[ 2011, c. 549, §2 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the license holder's license.

[ 2011, c. 549, §2 (NEW) .]

SECTION HISTORY

2011, c. 549, §2 (NEW). 2013, c. 49, §7 (AMD).



12 §6404-L. Suspension or revocation based on interstate wildlife violator compact

The commissioner may suspend or revoke the license, privilege or right of any person to fish for, take, possess or transport any marine organism to the extent that the license, privilege or right has been suspended or revoked by another member state of an interstate wildlife violator compact entered into by the commissioner pursuant to section 6022, subsection 19. [2013, c. 468, §12 (NEW).]

SECTION HISTORY

2013, c. 468, §12 (NEW).



12 §6404-M. Suspension or revocation based on conviction of a violation of an elver individual fishing quota

The commissioner shall suspend or revoke the elver fishing license of any license holder convicted of violating section 6575-K. [2013, c. 485, §4 (NEW).]

1. First offense. For the first offense, the commissioner shall suspend the license holder's license for one year.

[ 2013, c. 485, §4 (NEW) .]

2. Second offense. For a 2nd offense, the commissioner shall permanently revoke the license holder's license.

[ 2013, c. 485, §4 (NEW) .]

SECTION HISTORY

2013, c. 485, §4 (NEW).



12 §6405. Trap removal

Any person whose lobster and crab fishing license has been suspended shall, within 5 days of suspension, remove from the water all of his lobster traps or cars, except cars numbered with another valid license number. The commissioner may extend the time period if adverse weather conditions or other circumstances beyond the control of the license holder prevent removal within that time period. [1977, c. 713, §3 (AMD).]

During the removal period, the license holder shall not sell, lease or otherwise transfer ownership of the holder's lobster traps or cars or give written permission to another person to raise, lift or transfer those traps or cars. The commissioner may allow another licensed person, subject to any conditions or limitations, to assist the license holder in removing his traps or cars, if that assistance is required because of personal hardship or a large number of traps. [1979, c. 283, §1 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §3 (AMD). 1979, c. 283, §1 (AMD).



12 §6406. Engaging in activities while under suspension

1. Prohibited acts. It is unlawful for any person whose license or right to obtain a license is under suspension to:

A. Engage in any licensed activity; [1989, c. 455, §1 (RPR).]

B. Give another person permission to raise, lift, transfer or possess lobster traps or cars marked with the suspended person's lobster and crab fishing license number or lobster traps with buoys that carry the color design on file with the suspended license; [1991, c. 302, §1 (AMD).]

C. Assist a holder of a Class II lobster and crab fishing license as a crew member; or [1991, c. 302, §1 (AMD).]

D. [1989, c. 455, §1 (RP).]

E. For any violation occurring on or after the effective date of this paragraph, assist any license holder as a crew member in any activity authorized by the suspended license. [1991, c. 302, §1 (NEW); 1991, c. 302, §2 (AFF).]

[ 2009, c. 151, §6 (AMD) .]

2. Penalty. Violation of this section is a Class D crime, except that the court shall impose a fine of not less than $500 nor more than $2,000.

[ 2009, c. 394, §5 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 283, §2 (AMD). 1989, c. 455, §1 (RPR). 1991, c. 302, §1 (AMD). 1991, c. 302, §2 (AFF). 2009, c. 151, §6 (AMD). 2009, c. 394, §5 (AMD).



12 §6407. Conviction or adjudication; juvenile offense; failure to appear

Under this chapter: [1977, c. 661, §5 (NEW).]

1. Conviction or adjudication. A conviction of a crime is considered a conviction and an adjudication of a civil violation is considered an adjudication during the pendency of appeal;

[ 2013, c. 492, §4 (AMD) .]

2. Juvenile offense. A conviction of a juvenile offense is considered a conviction; and

[ 2013, c. 492, §4 (AMD) .]

3. Failure to appear. Failure to appear in court when properly summoned is considered a conviction.

[ 2013, c. 492, §4 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2013, c. 492, §4 (AMD).



12 §6408. Suspension of lobster and crab fishing license

A person whose Class I, Class II or Class III lobster and crab fishing license has been suspended for more than one year must appear in person before the commissioner prior to being issued a Class I, Class II or Class III lobster and crab fishing license pursuant to section 6421, subsection 5, paragraph D. [1999, c. 643, §2 (NEW).]

§6408. Suspension of license for failure to appear, answer or pay

(REALLOCATED TO TITLE 12, SECTION 6409)

SECTION HISTORY

RR 1999, c. 2, §13 (RAL). 1999, c. 643, §2 (NEW). 1999, c. 743, §1 (NEW).



12 §6409. Suspension of license for failure to appear, answer or pay (REALLOCATED FROM TITLE 12, SECTION 6408)

(REALLOCATED FROM TITLE 12, SECTION 6408)

If a license is suspended pursuant to Title 14, section 3142, the suspension remains in effect and that person is ineligible to obtain or hold a license until the person pays the fine. On payment of the fine and on condition of payment of a $25 administrative fee to the department, the suspension is rescinded and the eligibility to obtain or hold a license reinstated. For the purposes of this section, "fine" has the same meaning as in Title 14, section 3141, subsection 1. [2009, c. 561, §14 (AMD).]

SECTION HISTORY

RR 1999, c. 2, §13 (RAL). 2009, c. 561, §14 (AMD).



12 §6410. Suspension of license for failure to comply with court order of support

If a person's eligibility to obtain or hold a license or registration is suspended pursuant to Title 19-A, section 2201, the suspension remains in effect until the person is in compliance with a court order of support. On condition of payment of a $25 administrative fee to the department, the suspension is rescinded and the person's eligibility to obtain or hold a license reinstated. [2009, c. 561, §15 (AMD).]

SECTION HISTORY

2003, c. 520, §3 (NEW). 2009, c. 561, §15 (AMD).



12 §6411. Refusal to renew or reissue license for failure to file or failure to pay state tax obligations

If a person’s eligibility to obtain a license is suspended pursuant to Title 36, section 175, the suspension is in effect until the State Tax Assessor issues a certificate of good standing. On condition of payment of a $25 administrative fee to the department, the suspension is rescinded and the person’s eligibility to obtain a license reinstated. [2009, c. 561, §16 (NEW).]

SECTION HISTORY

2009, c. 561, §16 (NEW).



12 §6412. Suspension of license or certificate for failure to comply with reporting requirements

1. Authority to suspend. The commissioner, in accordance with this section, may suspend a license or certificate issued under this Part if the holder of the license or certificate fails to comply with reporting requirements established by section 6864, subsection 8 or by rule pursuant to section 6173. A license or certificate suspended under this section remains suspended until the suspension is rescinded by the commissioner. The commissioner shall rescind a suspension when:

A. The commissioner determines and provides notice to the holder of the suspended license or certificate that the holder has come into compliance with the reporting requirements established by section 6864, subsection 8 or by rule pursuant to section 6173; and [2013, c. 468, §13 (AMD).]

B. The holder pays to the department a $25 administrative fee. [2013, c. 282, §2 (NEW).]

When a suspension is rescinded, the license or certificate is reinstated. Until the suspension is rescinded, the holder of the suspended license or certificate is not eligible to hold, apply for or obtain that license or certificate.

[ 2013, c. 468, §13 (AMD) .]

1-A. Process for suspension for failing to comply with daily reporting by elver dealers. If the commissioner determines that a person licensed under section 6864 has failed to comply with the daily reporting requirement under section 6864, subsection 8, the commissioner shall notify the person at the telephone number provided on the person's license application or at another telephone number provided in writing by the dealer for this purpose. If the license holder has not complied with the reporting requirements within 24 hours of the requirement to submit the report, the commissioner shall serve a notice of suspension in hand to the license holder or mail the notice to the license holder. If the notice is mailed to the license holder, the notice is deemed received 3 days after the mailing. The notice must:

A. Describe the information that the license holder is required to provide that the department has not received; and [2013, c. 468, §13 (NEW).]

B. State that, unless all the information described in paragraph A is provided to the department or the license holder requests a hearing, the license will be suspended 12 hours after the license holder's receipt of the notice. [2013, c. 468, §13 (NEW).]

Notwithstanding subsection 4, if the license holder has not complied with the reporting requirements or requested a hearing within 12 hours after receipt of the notice, the commissioner shall suspend the license.

[ 2013, c. 468, §13 (NEW) .]

2. Process for suspension for failing to comply with weekly reporting. If the commissioner determines that a person who holds a license or certificate under this Part has failed to comply with a weekly reporting requirement established by rule pursuant to section 6173, the commissioner shall notify the person at the telephone number provided on the application for the license or certificate and by e-mail if an e-mail address is provided on the application. If the license or certificate holder has not complied with the reporting requirements within 2 days after the commissioner has provided the notice, the commissioner shall mail a notice of suspension to the license or certificate holder. The notice is deemed received 3 days after the mailing. The notice must:

A. Describe the information that the license or certificate holder is required to provide pursuant to this Part that the department has not received; and [2013, c. 282, §2 (NEW).]

B. State that, unless all the information described in paragraph A is provided to the department or the license or certificate holder requests a hearing, the license or certificate will be suspended in 3 business days after the license or certificate holder's receipt of the notice. [2013, c. 282, §2 (NEW).]

If the license or certificate holder has not complied with the reporting requirements or requested a hearing within 3 business days after receipt of the notice, the commissioner shall suspend the license or certificate.

[ 2013, c. 468, §13 (AMD) .]

3. Process for suspension for failing to comply with monthly reporting. If the commissioner determines that a person who holds a license or certificate under this Part has failed to comply with a monthly reporting requirement established by rule pursuant to section 6173, the commissioner shall notify the person at the telephone number provided on the application for the license or certificate and by e-mail if an e-mail address is provided on the application. If the license or certificate holder has not complied with the reporting requirements within 45 days after the commissioner has provided the notice, the commissioner shall mail a notice of suspension to the license or certificate holder. The notice is deemed received 3 days after the mailing. The notice must:

A. Describe the information that the license or certificate holder is required to provide pursuant to this Part that the department has not received; and [2013, c. 282, §2 (NEW).]

B. State that, unless all the information described in paragraph A is provided to the department or the license or certificate holder requests a hearing, the license or certificate will be suspended in 3 business days after the license or certificate holder's receipt of the notice. [2013, c. 282, §2 (NEW).]

If the license or certificate holder has not complied with the reporting requirements or requested a hearing within 3 business days after receipt of the notice, the commissioner shall suspend the license or certificate.

[ 2013, c. 468, §13 (AMD) .]

4. Hearing. A license or certificate holder receiving a written notice of suspension pursuant to this section may request a hearing on the suspension by contacting the department within 3 business days of receipt of the notice. If a hearing is requested, the suspension is stayed until a decision is issued following the hearing. The hearing must be held within 3 business days of the request, unless another time is agreed to by both the department and the license or certificate holder. The hearing must be conducted in the Augusta area. The hearing must be held in accordance with:

A. Title 5, section 9057, regarding evidence, except the issues are limited to whether the license or certificate holder has complied with reporting requirements established by rule pursuant to section 6173; [2013, c. 282, §2 (NEW).]

B. Title 5, section 9058, regarding notice; [2013, c. 282, §2 (NEW).]

C. Title 5, section 9059, regarding records; [2013, c. 282, §2 (NEW).]

D. Title 5, section 9061, regarding decisions, except the deadline for making a decision is one business day after completion of the hearing; and [2013, c. 282, §2 (NEW).]

E. Title 5, section 9062, subsections 3 and 4, regarding a presiding officer's duties and reporting requirements, except that notwithstanding Title 5, section 9062, subsection 1, the presiding officer must be the commissioner or the commissioner's designee. [2013, c. 282, §2 (NEW).]

[ 2013, c. 282, §2 (NEW) .]

SECTION HISTORY

2013, c. 282, §2 (NEW). 2013, c. 468, §13 (AMD).









Chapter 619: LOBSTER AND CRAB FISHING LICENSES

Subchapter 1: LICENSES

12 §6421. Lobster and crab fishing licenses

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Class I lobster and crab fishing license; [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Class II lobster and crab fishing license; [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Class III lobster and crab fishing license; [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Apprentice lobster and crab fishing license; [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. Student lobster and crab fishing license; [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Noncommercial lobster and crab fishing license; [2007, c. 201, §4 (AMD).]

F-1. Nonresident lobster and crab landing permit; or [2007, c. 201, §5 (NEW).]

G. Other license issued under this Part authorizing the activities. [2003, c. 452, Pt. F, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2007, c. 201, §§4, 5 (AMD) .]

2. Licensed activity. The holder of a Class I, Class II, Class III, apprentice or student lobster and crab fishing license may fish for, take, possess, ship or transport within the State lobsters or crabs and sell lobsters or crabs the license holder has taken. The license does not authorize the license holder to remove lobster meat from the shell or to take, possess, transport or ship lobster parts or meat. The holder of a Class II or Class III license is liable for the licensed activities under this subsection of all unlicensed crew members assisting that licensee.

[ 1995, c. 568, §1 (AMD) .]

2-A. Licensed activity; noncommercial license. The holder of a noncommercial lobster and crab fishing license may fish for, take, possess, ship or transport within the State lobsters or crabs the license holder has taken. The license does not authorize the license holder to sell lobsters or to remove lobster meat from the shell or to take, possess, transport or ship lobster parts or meat.

[ 1995, c. 568, §1 (NEW) .]

2-B. Licensed activity; nonresident lobster and crab landing permit. The holder of a nonresident lobster and crab landing permit may possess, transport and sell within the State lobsters or crabs the license holder has taken from outside Maine's territorial waters. The permit does not authorize the permit holder to remove lobster meat from the shell or to take, possess, transport or ship lobster parts or meat.

[ 2007, c. 201, §6 (NEW) .]

3. License limitation.

[ 1989, c. 455, §2 (RP) .]

3-A. License limitation. A license authorizes activities by individuals as follows.

A. A Class I license authorizes the licensed activities under subsection 2 by the individual who is named in the license. Any individual assisting or helping a Class I license holder in these activities must also be licensed. [1995, c. 568, §1 (AMD).]

B. A Class II license authorizes the license holder to engage in the licensed activities under subsection 2. A Class II license holder may engage one unlicensed crew member to assist in the licensed activities under the direct supervision of the Class II license holder, except as provided in section 6445-A. [2013, c. 282, §3 (AMD).]

C. A Class III license authorizes the license holder to engage in the licensed activities under subsection 2. A Class III license holder may engage 2 unlicensed crew members to assist in the licensed activities under the direct supervision of the Class III license holder, except as provided in section 6445-A. [2013, c. 282, §3 (AMD).]

D. An apprentice lobster and crab fishing license authorizes the apprentice so licensed to engage in the licensed activities under subsection 2 on that apprentice's sponsor's vessel when the apprentice's sponsor is on board the vessel. A person who holds an apprentice lobster and crab fishing license may not tend any traps unless the traps are fished by the sponsor of the apprentice so licensed. An applicant for an apprentice lobster and crab fishing license may designate up to 3 sponsors. For the purpose of this paragraph, "apprentice's sponsor" means a person who holds a Class I, Class II or Class III lobster and crab fishing license issued under this section. [1999, c. 490, §1 (AMD).]

E. A student license authorizes the license holder to engage in the licensed activities under subsection 2. A student license may be issued only to a person who, at the time of application, is 8 years of age or older and under 23 years of age. A person issued a student license may not submerge more than:

(1) Ten lobster traps in the coastal waters of the State if the person is 8 years of age or older and under 11 years of age;

(2) Fifty lobster traps in the coastal waters of the State if the person is 11 years of age or older and under 14 years of age; or

(3) One hundred and fifty lobster traps in the coastal waters of the State if the person is 14 years of age or older and under 23 years of age.

A person issued a student license is enrolled in the apprentice program under section 6422. When applying for a license the person must designate a sponsor. For the purposes of this paragraph, "sponsor" means a person who holds a Class I, Class II or Class III lobster and crab fishing license issued under this section. [2003, c. 468, §1 (RPR).]

F. A noncommercial lobster and crab fishing license authorizes the license holder to engage in the licensed activities under subsection 2-A. A person issued a noncommercial lobster and crab fishing license may not submerge at any one time more than 5 lobster traps in the coastal waters of the State. At the time a noncommercial lobster and crab fishing license is issued or renewed, the applicant or license holder shall declare the vessel that will be used to conduct lobster and crab fishing activities under that license. The license holder's trap tags are allocated to that vessel, pursuant to the license. The department is not authorized to issue more than 10 noncommercial trap tags to the declared vessel, regardless of the number of noncommercial license holders fishing from that vessel. [2003, c. 466, §1 (AMD); 2003, c. 466, §5 (AFF).]

[ 2013, c. 282, §3 (AMD) .]

4. Exception. A license is not required for a person:

A. To take or catch crabs with bare hands or hook and line; or [2009, c. 78, §1 (NEW).]

B. Who is issued a commercial fishing license under section 6501 to take, possess and sell crabs that have been taken as bycatch while using an otter trawl within the exclusive economic zone as shown on the most recently published Federal Government nautical chart. Crabs taken by otter trawl within the territorial waters must be liberated alive immediately. [2009, c. 78, §1 (NEW).]

[ 2011, c. 5, §1 (AMD) .]

5. Eligibility. A noncommercial or student lobster and crab fishing license may only be issued to an individual who is a resident. A Class I, Class II or Class III license may be issued to a person 17 years of age or older only if the person:

A. Possessed a Class I, Class II or Class III lobster and crab fishing license in the previous calendar year; [2009, c. 188, §2 (AMD); 2009, c. 188, §3 (AFF).]

B. [1997, c. 250, §10 (AFF); 1997, c. 250, §2 (RP).]

C. Meets the requirements of the apprentice program under section 6422; or [2011, c. 486, §1 (AMD).]

D. Did not possess a Class I, Class II or Class III lobster and crab fishing license in the previous calendar year because the commissioner had suspended the person's license privileges for a length of time that included the previous calendar year. [RR 2001, c. 2, Pt. A, §15 (COR).]

E. [1997, c. 250, §10 (AFF); 1997, c. 250, §4 (RP).]

F. [1999, c. 658, §1 (RP).]

G. [1997, c. 250, §10 (AFF); 1997, c. 250, §6 (RP).]

H. [1999, c. 397, §3 (NEW); MRSA T. 12, §6421, sub-§5, ¶H (RP).]

Notwithstanding the age requirements of this subsection, a person who holds a Class I, Class II or Class III license on December 31, 2007 may continue to be issued a Class I, Class II or Class III license provided that person continues to meet the requirements of paragraph A.

[ 2011, c. 486, §1 (AMD) .]

5-A. Student license eligibility. A student license may be issued only to a person who, at the time of application, is a full-time student 8 years of age or older and under 23 years of age. For the purposes of this subsection, "full-time student" means:

A. A person attending a public day school in accordance with the attendance requirement of Title 20-A, section 5001-A, subsection 1; [2005, c. 239, §1 (NEW).]

B. A person meeting the requirements of an alternative to attendance at public day school in accordance with Title 20-A, section 5001-A, subsection 3; or [2005, c. 239, §1 (NEW).]

C. A person enrolled in and meeting the requirements of a full-time course of study at a college or university accredited by a state-recognized accrediting agency or body. [2007, c. 219, §1 (AMD).]

A person may not be considered to have ceased to be a student during any interim between school years if the interim does not exceed 5 months and if it is shown that the person has a bona fide intention of continuing to pursue a full-time course of study during the semester or other enrollment period immediately following the interim period. For purposes of this subsection, "full-time course of study" means at least 60% of the usual course load for the program in which the person is enrolled.

The commissioner may revoke a student license of an individual who has ceased to be a full-time student.

[ 2007, c. 219, §1 (AMD) .]

5-B. Noncommercial lobster and crab fishing license eligibility. Beginning with license year 2003, a noncommercial lobster and crab fishing license may be issued only to a person who, at the time of application, is 8 years of age or older and has:

A. Successfully completed a lobster and crab fishing written examination, as provided in section 6423; or [2001, c. 581, §1 (NEW).]

B. Held a Class I, Class II or Class III lobster and crab fishing license and has landed lobster under that license. [2001, c. 581, §1 (NEW).]

Once a person successfully completes the examination, that person need not repeat the examination to renew the license.

[ 2003, c. 468, §3 (AMD) .]

5-C. Apprentice lobster and crab fishing license eligibility. An apprentice lobster and crab fishing license may be issued only to a person who, at the time of application, is 8 years of age or older.

[ 2003, c. 468, §4 (NEW) .]

5-D. Nonresident lobster and crab landing permit eligibility. A nonresident lobster and crab landing permit may be issued only to an individual who:

A. Does not meet the resident provisions under section 6301, subsection 1; [2007, c. 201, §7 (NEW).]

B. Possesses a valid federal lobster permit or a valid lobster fishing license from a state other than this State; and [2011, c. 266, Pt. A, §5 (AMD).]

C. Except as authorized under subsection 5-E, does not operate a lobster and crab fishing vessel with an established base of operations in this State. [2011, c. 266, Pt. A, §6 (AMD).]

D. [2011, c. 266, Pt. A, §7 (RP).]

[ 2011, c. 266, Pt. A, §§5-7 (AMD) .]

5-E. Exception; nonresident lobster and crab landing permit with an established base of operations in State. An individual may be excepted from subsection 5-D, paragraph C as long as the individual submits documentation to the commissioner by December 31, 2011 that the individual operated a lobster and crab fishing vessel with an established base of operations in the State as a nonresident in calendar years 2010 and 2011. Documentation must include at a minimum proof of lobster landings at a Maine dealer, proof of utilization of a mooring or dock in a Maine harbor for a sufficient time to meet the requirements to be an established base of operations in this State pursuant to section 6001, subsection 13-I, proof that the individual possessed a valid federal lobster permit or a valid lobster fishing license from a state other than this State and proof that the individual did not meet the resident provisions under section 6301, subsection 1.

[ 2011, c. 266, Pt. A, §8 (AMD) .]

6. Buoy colors. Each license applicant must describe, on the application, a single color design of the applicant's buoys.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. T, §1 (AMD); 1991, c. 591, Pt. T, §1 (AMD) .]

7. Fee.

[ 1989, c. 455, §2 (RP) .]

7-A. Fee. Except as provided in subsection 8, the fee for the license is:

A. Sixty-five dollars for a resident Class I license for applicants under 18 years of age; [2009, c. 213, Pt. G, §2 (AMD).]

A-1. Three hundred eighty-seven dollars for a nonresident Class I license for applicants under 18 years of age; [2009, c. 213, Pt. G, §2 (AMD).]

B. One hundred thirty-five dollars and seventy-five cents for a resident Class I license for applicants 18 years of age or older; [2009, c. 213, Pt. G, §2 (AMD).]

B-1. Seven hundred ninety dollars and seventy-five cents for a nonresident Class I license for applicants 18 years of age or older; [2009, c. 213, Pt. G, §2 (AMD).]

C. Two hundred seventy-two dollars and fifty cents for a resident Class II license; [2009, c. 213, Pt. G, §2 (AMD).]

C-1. Fifteen hundred eighty-seven dollars and fifty cents for a nonresident Class II license; [2009, c. 213, Pt. G, §2 (AMD).]

D. Four hundred seven dollars and twenty-five cents for a resident Class III license; [2009, c. 213, Pt. G, §2 (AMD).]

D-1. Two thousand three hundred sixty-nine dollars and twenty-five cents for a nonresident Class III license; [2009, c. 213, Pt. G, §2 (AMD).]

E. Sixty-five dollars for a resident apprentice lobster and crab fishing license for applicants under 18 years of age; [2009, c. 213, Pt. G, §2 (AMD).]

E-1. Three hundred eighty-seven dollars for a nonresident apprentice lobster and crab fishing license for applicants under 18 years of age; [2009, c. 213, Pt. G, §2 (AMD).]

F. One hundred thirty-two dollars for a resident apprentice lobster and crab fishing license for applicants 18 years of age or older; [2009, c. 213, Pt. G, §2 (AMD).]

F-1. Seven hundred eighty-five dollars for a nonresident apprentice lobster and crab fishing license for applicants 18 years of age or older; [2009, c. 213, Pt. G, §2 (AMD).]

G. Sixty-five dollars for a student lobster and crab fishing license; [2009, c. 213, Pt. G, §2 (AMD).]

H. Sixty-five dollars for a noncommercial lobster and crab fishing license; and [2009, c. 213, Pt. G, §2 (AMD).]

I. Five hundred ninety dollars and twenty-five cents for a nonresident lobster and crab landing permit. [2009, c. 213, Pt. G, §2 (AMD).]

[ 2009, c. 213, Pt. G, §2 (AMD) .]

8. Exception. The fee for a license for an applicant 70 years of age or older is:

A. For a Class I or an apprentice lobster and crab fishing license, $66; [2009, c. 213, Pt. G, §3 (AMD).]

B. For a Class II lobster and crab fishing license, $136; and [2009, c. 213, Pt. G, §3 (AMD).]

C. For a Class III lobster and crab fishing license, $203. [2009, c. 213, Pt. G, §3 (AMD).]

[ 2009, c. 213, Pt. G, §3 (AMD) .]

9. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §21 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §4 (AMD). 1979, c. 205, (AMD). 1981, c. 480, §§1,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §1 (AMD). 1989, c. 455, §2 (AMD). 1991, c. 528, §T1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T1 (AMD). 1991, c. 617, §§1,2 (AMD). 1993, c. 499, §§2,3 (AMD). 1995, c. 468, §3 (AMD). 1995, c. 568, §1 (AMD). 1997, c. 250, §§1-6 (AMD). 1997, c. 250, §10 (AFF). 1997, c. 574, §1 (AMD). RR 1999, c. 1, §16 (COR). 1999, c. 330, §§1,2 (AMD). 1999, c. 397, §§1-3 (AMD). 1999, c. 490, §1 (AMD). 1999, c. 643, §3 (AMD). 1999, c. 658, §1 (AMD). 1999, c. 790, §B1 (AMD). RR 2001, c. 2, §§A14,15 (COR). 2001, c. 421, §§B19-21 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 581, §1 (AMD). 2003, c. 20, §WW2 (AMD). 2003, c. 452, §F8 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 466, §1 (AMD). 2003, c. 466, §5 (AFF). 2003, c. 468, §§1-4 (AMD). 2005, c. 239, §1 (AMD). 2005, c. 354, §§1,2 (AMD). 2007, c. 138, §1 (AMD). 2007, c. 201, §§4-11 (AMD). 2007, c. 219, §1 (AMD). 2007, c. 615, §9 (AMD). 2009, c. 78, §1 (AMD). 2009, c. 188, §2 (AMD). 2009, c. 188, §3 (AFF). 2009, c. 213, Pt. G, §§2,3 (AMD). 2011, c. 5, §1 (AMD). 2011, c. 266, Pt. A, §§5-8 (AMD). 2011, c. 486, §1 (AMD). 2013, c. 282, §3 (AMD).



12 §6421-A. Moratorium on new licenses

SECTION HISTORY

1997, c. 747, §1 (NEW). 1999, c. 330, §§3,4 (AMD). 1999, c. 397, §§4,5 (AMD). MRSA T. 12, §6421-A, sub-§2 (RP).



12 §6421-B. Lobster license appeals process (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 330, §5 (NEW). 1999, c. 643, §4 (RP).



12 §6421-C. Application of student and noncommercial license age requirements

1. Student licenses. Notwithstanding the age requirements of section 6421, subsection 3-A, paragraph E and section 6421, subsection 5-A, a person who holds a student license on October 31, 2003 may continue to be issued a student license until that person reaches 23 years of age. Notwithstanding the trap limits under section 6421, subsection 3-A, paragraph E, a person who is 8 years of age or older and who holds a student license on October 31, 2003 may not submerge at any one time more than 150 lobster traps in the coastal waters of the State. A person who holds a student license and is less than 8 years of age on October 31, 2003 may not at any one time submerge more than 10 traps in the coastal waters of the State and upon reaching 8 years of age is subject to the trap limits provided in section 6421, subsection 3-A, paragraph E. A person who holds a student license on October 31, 2003 must comply with the full-time student requirement of section 6421, subsection 5-A and the apprenticeship program and sponsor requirements of section 6421, subsection 3-A, paragraph E.

[ 2003, c. 468, §5 (NEW) .]

2. Noncommercial licenses. Notwithstanding the age requirements of section 6421, subsection 5-B, a person who holds a noncommercial license and is less than 8 years of age on October 31, 2003 may continue to be issued a noncommercial license subject to the examination and licensure requirements of section 6421, subsection 5-B.

[ 2003, c. 468, §5 (NEW) .]

3. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 468, §5 (NEW) .]

SECTION HISTORY

2003, c. 468, §5 (NEW).



12 §6422. Apprentice program

1. Program established; experience component. By July 1, 1996, the commissioner shall establish by rule an apprentice program for entry into the lobster fishery. The program must include practical lobster fishing experience. A person must be 8 years of age or older and hold an apprentice lobster and crab fishing license or a student lobster and crab fishing license under section 6421 to enter the program.

[ 2003, c. 468, §6 (AMD) .]

2. Length of program. The commissioner shall determine the length of time an apprentice is enrolled in the program, which must be a minimum of 2 years.

[ 1995, c. 468, §4 (NEW) .]

3. Educational courses. The program may include any educational courses the commissioner determines appropriate. Educational courses may be taught by the department or by any public or private sector association or organization authorized by the commissioner. For any course taught by the department, the commissioner shall set an enrollment fee sufficient to recover all costs incurred by the department in teaching the course.

[ 1995, c. 468, §4 (NEW) .]

4. Allowance for waivers.

[ 2011, c. 486, §2 (RP) .]

SECTION HISTORY

1995, c. 468, §4 (NEW). 1995, c. 568, §2 (AMD). 1997, c. 250, §§7,8 (AMD). 1997, c. 574, §§2,3 (AMD). 1999, c. 281, §1 (AMD). 1999, c. 490, §§2,3 (AMD). 2003, c. 468, §6 (AMD). 2011, c. 486, §2 (AMD).



12 §6423. Lobster and crab fishing education program

The commissioner shall establish an education program in accordance with this section for training applicants for noncommercial lobster and crab fishing licenses. [2001, c. 581, §2 (NEW).]

1. Pamphlet. The department shall issue a pamphlet of all the laws and rules relating to a noncommercial lobster and crab fishing license to each applicant for a noncommercial lobster and crab fishing license who has not successfully completed a written examination pursuant to subsection 2 or met the requirements of section 6421, subsection 5-B, paragraph B.

[ 2001, c. 581, §2 (NEW) .]

2. Examination. A written examination is required for any person who applies for a noncommercial lobster and crab fishing license who has not successfully completed a written examination under this subsection or met the requirements of section 6421, subsection 5-B, paragraph B. The commissioner shall determine the form and content of the written examination. The written examination must be provided to an applicant with the pamphlet required under subsection 1. The applicant must return the completed written examination to the department and receive a passing grade on the written examination prior to receiving a noncommercial license.

[ 2001, c. 581, §2 (NEW) .]

3. Surcharge; credit to Lobster Management Fund. The commissioner shall set a surcharge, not to exceed $15, sufficient to recover the costs incurred by the department in providing the program under this section. A person who successfully completes the program and pays the surcharge may not be charged the surcharge to renew the license. The commissioner may provide copies of the education materials developed under this section to an applicant for another lobster and crab fishing license upon receipt of the surcharge. Surcharges collected under this subsection must be credited to the Lobster Management Fund established in section 6431-C.

[ 2001, c. 581, §2 (NEW) .]

SECTION HISTORY

2001, c. 581, §2 (NEW).






Subchapter 2: LIMITS ON FISHING AND PROHIBITED ACTS

12 §6431. Lobster measurement

1. Minimum and maximum length. A person may not buy, sell, give away, transport, ship or possess any lobster that is less than the minimum size established in this subsection or more than 5 inches in length, as determined by the lobster measure certified in accordance with subsection 3. Except as provided in subsection 1-A, the minimum lobster size is 3 8/32 inches.

A. [2005, c. 6, §1 (RP).]

B. [2005, c. 6, §1 (RP).]

C. [1991, c. 31, §2 (AFF); 1991, c. 31, §1 (RP).]

D. [1991, c. 31, §2 (AFF); 1991, c. 31, §1 (RP).]

[ 2011, c. 266, Pt. A, §9 (AMD) .]

1-A. Most restrictive minimum size. A person possessing a valid lobster and crab fishing license and who also owns or is incorporated or partnered in a vessel or vessels that hold federal limited access lobster permits must comply with the most restrictive minimum lobster size for all federal lobster management areas declared on the federal permit designated on that person's Maine lobster and crab fishing license application, whenever the fishing activity occurs. The applicable most restrictive minimum lobster size is contained in the Atlantic States Marine Fisheries Commission Interstate Fishery Management Plan for American Lobster.

[ 2005, c. 397, Pt. C, §9 (AMD) .]

2. Method of measurement. Measurement shall be made from the rear of the eye socket along a line parallel to the center line of the body shell to the rear end of the body shell.

[ 1977, c. 661, §5 (NEW) .]

3. Certified lobster measure. The department shall use a lobster measure that is certified for accuracy by the Department of Agriculture, Conservation and Forestry, Office of Sealer of Weights and Measures. The measure must conform to the legal lobster sizes in effect at the time. Any measurement used to substantiate a violation of this section must be made with a certified lobster measure.

[ 2011, c. 266, Pt. A, §10 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

4. Mutilation. It shall be unlawful to possess any lobster, or part thereof, which is mutilated in a manner which makes accurate measurement impossible, except that any person, firm or corporation may possess lobster tails removed under section 6851-B.

[ 2009, c. 523, §7 (AMD) .]

5. Exception for immediate liberation. No violation of this section shall occur if the illegal lobster is immediately liberated alive into the coastal waters when taken.

[ 1977, c. 661, §5 (NEW) .]

6. Exception; wholesale seafood dealer with lobster permit; rules. This section does not apply to live lobsters imported by a holder of a wholesale seafood license with a lobster permit to another wholesale seafood license holder with a lobster permit if the containers are sealed in accordance with rules adopted by the commissioner; or to imported lobsters being shipped or transported out-of-state if they are in containers sealed in accordance with rules adopted by the commissioner. The commissioner may adopt or amend rules to prescribe the time, manner and method of sealing containers for the effective operation of this subsection. The rules may contain a requirement for a special permit and provisions for inspection of the containers, contents and seals. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 247, §1 (AMD) .]

6-A. Grace period. There is a 180-day grace period following the effective date of each of the minimum size increases as provided in this section within which a person holding a wholesale or retail seafood dealer license or a lobster transportation license may handle lobsters legally purchased or received in the prior year which do not meet the new minimum size requirements.

[ 1987, c. 550, (NEW) .]

6-B. Exception; lobster processing; rules. A person who holds both a wholesale seafood license with a lobster permit and a lobster processor license and who possesses lobster in accordance with subsection 6 may process those imported lobsters in accordance with rules adopted by the commissioner, as long as the following criteria are met:

A. The lobsters are not harvested or landed in this State; [2011, c. 247, §2 (NEW).]

B. The lobsters are legal in the waters from which they were harvested; and [2011, c. 247, §2 (NEW).]

C. The lobsters are not less than the minimum size established in this section. [2011, c. 247, §2 (NEW).]

Lobster tails processed under this subsection may not be offered for sale within this State in the wholesale or retail trade. Lobster meat processed from the claws and knuckles may be sold within this State in the wholesale or retail trade.

This subsection takes effect November 1, 2011.

[ 2013, c. 301, §8 (AMD) .]

7. Penalty. Possession of lobsters in violation of this section is a Class D crime, except that the court shall impose a fine of $500 for each violation and, in addition, a fine of $100 for each lobster involved, up to and including the first 5, and a fine of $200 for each lobster in excess of 5, or, if the number of lobsters cannot be determined, a fine of not less than $1,000 or more than $5,000.

[ 2013, c. 468, §14 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 129, §1 (AMD). 1985, c. 677, §§2,3,6,7 (AMD). 1987, c. 513, §4 (AMD). 1987, c. 550, (AMD). 1991, c. 31, §1 (AMD). 1991, c. 31, §2 (AFF). 1995, c. 491, §1 (AMD). 1999, c. 82, §1 (AMD). 2005, c. 6, §§1,2 (AMD). 2005, c. 397, §C9 (AMD). 2009, c. 394, §6 (AMD). 2009, c. 523, §7 (AMD). 2011, c. 247, §§1, 2 (AMD). 2011, c. 266, Pt. A, §§9, 10 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 301, §8 (AMD). 2013, c. 468, §14 (AMD).



12 §6431-A. Trap limit

1. Limit. Before March 1, 2000, the holder of a Class I, Class II or Class III license issued under section 6421 may not submerge more than 1,000 traps. After February 29, 2000, the holder of a Class I, Class II or Class III license or a nonresident lobster and crab landing permit issued under section 6421 may not submerge more than 800 traps. If a lower trap limit is adopted by rule for a zone pursuant to section 6446, a license holder who fishes in that zone may not submerge a number of traps that exceeds the lower limit.

The number of traps fished from a vessel may not exceed the applicable trap limit established in this subsection, regardless of the number of license holders fishing from that vessel.

[ 2007, c. 201, §12 (AMD) .]

2. Trap limit exception.

[ 1999, c. 187, §1 (RP) .]

3. Effective date.

[ 1999, c. 187, §1 (RP) .]

4. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §22 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1995, c. 468, §5 (NEW). 1997, c. 19, §1 (AMD). 1999, c. 187, §1 (RPR). 2001, c. 421, §B22 (AMD). 2001, c. 421, §C1 (AFF). 2007, c. 201, §12 (AMD).



12 §6431-B. Tag system

The commissioner shall establish by rule a lobster trap tag system under which lobster and crab fishing license holders and nonresident lobster and crab landing permit holders must purchase tags for the purpose of identifying and tracking traps. The rules must contain provisions for replacing lost tags. The commissioner may impose a per-tag fee to cover the cost of trap tags, the costs of administering and enforcing a lobster trap tag system, the costs of management of the lobster fishery and the costs associated with lobster management policy councils and referenda pursuant to section 6447. Trap tag fees must be deposited in the Lobster Management Fund established under section 6431-C. [2007, c. 201, §13 (AMD).]

SECTION HISTORY

1995, c. 468, §5 (NEW). 2003, c. 20, §WW3 (AMD). 2007, c. 201, §13 (AMD).



12 §6431-C. Lobster Management Fund

1. Lobster Management Fund. The Lobster Management Fund is established as a dedicated nonlapsing fund. The fund is administered by the department.

[ 1995, c. 468, §5 (NEW) .]

2. Purpose. All money credited to the Lobster Management Fund must be used to cover the costs of trap tags and the administration and enforcement of a lobster trap tag system under section 6431-B, the costs of management of the lobster fishery, the costs associated with lobster management policy councils and referenda pursuant to section 6447, costs associated with the Lobster Advisory Council not supported by the General Fund, the costs associated with determining eligibility for lobster and crab fishing licenses and eligibility to fish for or take lobsters from a vessel and the costs associated with the provision of educational programs, for which a surcharge is collected from the enrollee, pursuant to section 6423.

[ 2003, c. 20, Pt. WW, §4 (AMD) .]

SECTION HISTORY

1995, c. 468, §5 (NEW). 1999, c. 309, §1 (AMD). 2001, c. 93, §2 (AMD). 2001, c. 581, §3 (AMD). 2003, c. 20, §WW4 (AMD).



12 §6431-D. Boat trap limit (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 468, §5 (NEW). 1995, c. 568, §3 (AMD). 1997, c. 19, §2 (AMD). 1997, c. 19, §3 (AMD). 1999, c. 187, §2 (RP).



12 §6431-E. Vessel limitation

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Family member" means a spouse, brother, sister, son-in-law, daughter-in-law, parent by blood, parent by adoption, mother-in-law, father-in-law, child by blood, child by adoption, stepchild, stepparent, grandchild or grandparent. [1999, c. 26, §1 (AMD).]

B. "Owner" means:

(1) An individual who is the owner of a vessel registered under chapter 935 or the owner of a vessel documented under 46 Code of Federal Regulations, Part 67;

(2) The person who owns the highest percentage of a partnership, corporation or other entity that is the owner of a vessel registered under chapter 935 or a vessel documented under 46 Code of Federal Regulations, Part 67; or

(3) When 2 or more people own in equal proportion the highest percentages of a partnership, corporation or other entity that owns a vessel registered under chapter 935 or a vessel documented under 46 Code of Federal Regulations, Part 67, one of the highest percentage owners as designated by the owners of that partnership, corporation or other entity. [2003, c. 414, Pt. B, §24 (AMD); 2003, c. 614, §9 (AFF).]

C. "Qualifying period" means any 46 days during 3 consecutive months in one calendar year. [1997, c. 693, §1 (NEW); 1997, c. 693, §3 (AFF).]

D. "Replacement vessel" means a vessel that is substituted for the use of a vessel that is no longer utilized by an individual, partnership, corporation or other entity. [1997, c. 693, §1 (NEW); 1997, c. 693, §3 (AFF).]

[ 2003, c. 414, Pt. B, §24 (AMD); 2003, c. 614, §9 (AFF) .]

2. Owner or family member on board. This subsection applies to a person that holds a Class I, Class II or Class III lobster and crab fishing license issued under section 6421. Except as provided in subsection 3, a vessel may not be used to fish for or take lobsters unless that vessel is owned by a Class I, Class II or Class III lobster and crab fishing license holder and:

A. The owner of that vessel is present on that vessel and has that vessel named on the owner's Class I, Class II or Class III lobster and crab fishing license; or [2009, c. 394, §7 (AMD).]

B. A family member of the vessel owner holds a Class I, Class II or Class III lobster and crab fishing license and is present on that vessel. [2009, c. 394, §7 (AMD).]

[ 2009, c. 394, §7 (AMD) .]

3. Exemptions; individuals. The commissioner may authorize a person to fish for or take lobsters from a vessel when an owner or family member is not on board pursuant to subsection 2 if that person holds a Class I, Class II or Class III lobster and crab fishing license and:

A. The owner of that vessel holds a Class I, Class II or Class III lobster and crab fishing license, documents to the commissioner that an illness or disability temporarily prevents that owner from fishing for or taking lobsters from that vessel, and requests in writing to the commissioner that the commissioner authorize that person to use that vessel to fish for or take lobsters and tend the owner's traps pursuant to section 6434; [1997, c. 693, §1 (NEW); 1997, c. 693, §3 (AFF).]

B. Is the owner of a vessel that has become temporarily inoperable because of an accident or a mechanical failure and requests in writing permission from the commissioner to use that vessel to fish for or take lobsters; [1997, c. 693, §1 (NEW); 1997, c. 693, §3 (AFF).]

B-1. Was the owner of a vessel that was named on that individual's Class I, Class II or Class III lobster and crab fishing license but is no longer the owner of that vessel due to sale or foreclosure. The individual must demonstrate immediate intent to become the owner of another vessel that will be used to fish for or take lobsters and request in writing permission from the commissioner to use the other vessel to fish for or take lobsters for a limited period of time; [2013, c. 468, §15 (NEW).]

C. Documents to the commissioner by December 31, 2000 that that person fished for or took lobsters during the qualifying period in each of calendar years 1995, 1996 and 1997 from the same vessel and that vessel did not have on board an individual who meets the criteria of subsection 2, paragraph A or B. A person may not qualify for the exemption under this paragraph unless that person continues to fish for or take lobsters from the vessel from which the person harvested lobsters during the qualifying period in each of calendar years 1995, 1996 and 1997, or from a replacement vessel; [2001, c. 195, §1 (AMD).]

D. An individual, partnership, corporation or other entity documents to the commissioner by December 31, 2000 that that individual or partnership, corporation or other entity rented, leased or otherwise made available that vessel to the holder of a Class I, Class II or Class III lobster and crab fishing license during the qualifying period in each of calendar years 1995, 1996 and 1997 for the purpose of fishing for or taking lobsters. A person authorized under this paragraph may fish for or take lobsters only from the vessel that was made available during the qualifying period in each of calendar years 1995, 1996 and 1997, or a replacement vessel; or [2001, c. 195, §1 (AMD).]

E. The person is licensed by the United States Coast Guard to operate a passenger-carrying vessel in coastal waters. The vessel must be inspected by the United States Coast Guard and documented and licensed by the United States Coast Guard to carry passengers. By June 30, 2001, the owner of the vessel shall document to the commissioner that the vessel was utilized to fish for or take lobsters with paying passengers on board during the qualifying period in each of calendar years 1995, 1996 and 1997. The owner of the vessel shall notify the commissioner in writing on an annual basis, prior to the vessel being utilized to fish for or take lobsters, of the name and lobster license number of any person who will be using the vessel to fish for lobster during that calendar year. A person authorized under this paragraph may fish for or take lobsters only from the vessel that was made available during the qualifying period in each of calendar years 1995, 1996 and 1997, or a replacement vessel. No more than 40 lobster traps may be fished from that vessel. [2001, c. 195, §2 (NEW).]

[ 2013, c. 468, §15 (AMD) .]

4. Rules. The commissioner may adopt rules to implement and administer this section. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1997, c. 693, §1 (NEW); 1997, c. 693, §3 (AFF) .]

SECTION HISTORY

1997, c. 693, §1 (NEW). 1997, c. 693, §3 (AFF). 1999, c. 26, §1 (AMD). 2001, c. 195, §§1,2 (AMD). 2003, c. 414, §B24 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 394, §7 (AMD). 2013, c. 468, §15 (AMD).



12 §6431-F. Trap tags

1. Trap tag limits. The following provisions govern trap tag limits.

A. [2005, c. 239, §2 (RP).]

B. Each year, a Class I, Class II or Class III lobster and crab fishing license holder may purchase a number of trap tags that is not greater than 100 more than the number the license holder purchased for the previous license year as long as the total number purchased does not exceed the number of traps allowed under the lowest trap limit established by rule for the zones identified on that person's license pursuant to section 6446, subsection 1-A. [2005, c. 239, §2 (AMD).]

[ 2005, c. 239, §2 (AMD) .]

2. Exceptions. Notwithstanding subsection 1, the following trap tag limits apply:

A. If the license holder was issued a Class I, Class II or Class III lobster and crab fishing license for the first time after meeting the requirements of the apprentice program under section 6422, the license holder may not purchase more than 300 trap tags for the initial license year. For each following year, the license holder may purchase up to an increase of 100 trap tags each year as long as the total number purchased does not exceed the number of traps allowed under the lowest trap limit established by rule for the zones identified on that person's license pursuant to section 6446, subsection 1-A; and [2005, c. 239, §2 (AMD).]

B. [2005, c. 239, §2 (RP).]

C. If the license holder was issued a Class I, Class II or Class III lobster and crab fishing license on appeal, the license holder may purchase for the initial license year a number of trap tags up to the number of trap tags purchased by the person for the most recent year in which the person held a license. For each following year, the license holder may purchase up to an increase of 100 trap tags each year as long as the total number purchased does not exceed the number of traps allowed under the lowest trap limit established by rule for the zones identified on that person's license pursuant to section 6446, subsection 1-A. [2005, c. 239, §2 (AMD).]

[ 2005, c. 239, §2 (AMD) .]

3. Appeal of trap tag denial.

[ 2005, c. 239, §2 (RP) .]

4. Trap limit. A person may not submerge a number of traps greater than the number of traps allowed under the lowest trap limit established by rule for the lobster management zones identified on that person's license pursuant to section 6446, subsection 1-A.

[ 2005, c. 239, §2 (AMD) .]

5. Repeal.

[ 2005, c. 239, §2 (RP) .]

SECTION HISTORY

1999, c. 397, §6 (NEW). 1999, c. 643, §§5,6 (AMD). 1999, c. 790, §A12 (AMD). 2001, c. 94, §1 (AMD). 2003, c. 510, §A6 (AMD). 2005, c. 239, §2 (AMD).



12 §6431-G. Vessel operation

1. Limitation. Except as provided in subsection 2, the holder of a Class I, Class II or Class III lobster and crab fishing license may not operate a vessel for the purposes of fishing for or taking lobster other than the vessel named on the holder's lobster and crab fishing license. For the purposes of this section, "operate a vessel" means steering the vessel, operating the vessel's engine throttle or gear shift or operating the mechanism used to haul lobster traps from the water. "Operating a vessel" does not include the baiting of traps or the handling of traps once they are on board the vessel.

[ 2009, c. 394, §8 (NEW) .]

2. Exemptions. The commissioner may authorize an individual who possesses a Class I, Class II or Class III lobster and crab fishing license to fish for or take lobsters from a vessel other than the vessel named on the holder's lobster and crab fishing license if:

A. A Class I, Class II or Class III license holder is temporarily prevented by illness or disability from fishing for or taking lobsters from the license holder's vessel and requests in writing to the commissioner that the commissioner authorize the individual to operate that vessel to fish for or take lobsters and tend the license holder's traps pursuant to section 6434; [2009, c. 394, §8 (NEW).]

B. The vessel named on the individual's license has become temporarily inoperable because of an accident or a mechanical failure and the individual requests in writing and is granted permission from the commissioner to use another vessel to fish for or take lobsters; [2013, c. 468, §16 (AMD).]

C. The individual is designated as the sponsor of a student pursuant to section 6421 and is operating the vessel named on the student's license for the purposes of providing practical lobster fishing training to the student while the student is present on the vessel; or [2013, c. 468, §16 (AMD).]

D. The individual was the owner of a vessel that was named on that individual's Class I, Class II or Class III lobster and crab fishing license but is no longer the owner of that vessel due to sale or foreclosure. The individual must demonstrate immediate intent to become the owner of another vessel that will be used to fish for or take lobsters and request in writing permission from the commissioner to use the other vessel to fish for or take lobsters for a limited period of time. [2013, c. 468, §17 (NEW).]

[ 2013, c. 468, §§16, 17 (AMD) .]

SECTION HISTORY

2009, c. 394, §8 (NEW). 2013, c. 468, §§16, 17 (AMD).



12 §6432. Methods of fishing

1. Conventional traps. A person may not fish for or take lobster by any method other than conventional lobster traps, as defined in rule, or from any platform other than a vessel. A vessel does not include a dock.

[ 2003, c. 520, §4 (AMD) .]

2. Marking. It is unlawful to set, raise, lift or transfer any lobster trap or buoy unless it is clearly marked with the owner's lobster and crab fishing license number or the owner's nonresident lobster and crab landing permit number. A lobster or crab trap or trawl must be marked by a lobster buoy as described in subsections 3 and 4. The buoy must be visible at the surface.

[ 2011, c. 266, Pt. A, §11 (AMD) .]

3. Color design. It is unlawful to set, raise, lift or transfer any lobster trap unless the color design of the attached buoy is the same as the color design that is on file with the license application and is displayed on the boat, or unless the person is duly licensed and possesses written permission from the rightful owner of the lobster trap or buoy. Prior notification of changes in buoy color design must be provided to the commissioner. The Bureau of Marine Patrol may require the alteration of an individual's lobster and crab fishing buoy color design if a marine patrol officer has determined that the buoy color design is not distinct and distinguishable from the buoy color designs of the individual's family members as defined by section 6431-E.

[ 2011, c. 266, Pt. A, §12 (AMD) .]

4. Design display. The buoy color design shall be displayed on the boat as follows:

A. On both sides of the hull or on a panel painted on both sides and attached to the boat's forward topside in a manner so as to be clearly visible on both sides of the boat. Each color shall appear as a solid color strip 4 inches high and 18 inches long abutting another color on its longest side to form a rectangle with a one-inch black border on all sides; or [1977, c. 661, §5 (NEW).]

B. A buoy of at least 12 inches long, mounted in a manner so that the color design is clearly visible on both sides of the boat. [1977, c. 661, §5 (NEW).]

[ 1977, c. 661, §5 (NEW) .]

5. Penalty for possession. Possession of lobsters other than caught by the method specified in subsection 1 is a Class D crime, except that in addition to any punishment that may be imposed under Title 17-A, Part 3, the court shall impose a fine of $500 for each violation and, in addition, a fine of $100 for each lobster involved, up to and including the first 5, and a fine of $200 for each lobster in excess of 5, or, if the number of lobsters cannot be determined, a fine of not less than $1,000 or more than $5,000.

[ 2013, c. 468, §18 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1989, c. 413, §1 (AMD). 1999, c. 82, §2 (AMD). 2003, c. 520, §4 (AMD). 2007, c. 201, §14 (AMD). 2009, c. 394, §9 (AMD). 2011, c. 266, Pt. A, §§11, 12 (AMD). 2013, c. 468, §18 (AMD).



12 §6432-A. Bait

1. Offal prohibited. A person may not use offal as bait to fish for or take lobster or crabs. For the purposes of this section, "offal" means the carcass, waste parts, renderings or remains of a wild or domesticated animal that is not a marine organism, but does not include animal hide from which the hair has been removed.

[ 2005, c. 203, §2 (NEW); 2005, c. 203, §3 (AFF) .]

2. Prima facie evidence. The possession of offal or a marine organism prohibited pursuant to subsection 4 while fishing for or taking lobster or crabs is prima facie evidence of a violation of this section.

[ 2011, c. 475, §1 (AMD) .]

3. Exception for freshwater organisms. Notwithstanding subsection 1, a person may use a freshwater organism as bait to fish for or take lobster or crabs if that freshwater organism and the location from which that freshwater organism has been harvested have been identified as acceptable on a list maintained by the commissioner pursuant to subsection 5.

[ 2011, c. 475, §2 (NEW) .]

4. Use of marine organism as bait. The commissioner may prohibit the use of marine organisms as bait to fish for or take lobster or crabs. A marine organism prohibited pursuant to this subsection and the location from which that marine organism is harvested must be identified on a list maintained by the commissioner pursuant to subsection 5.

[ 2011, c. 475, §2 (NEW) .]

5. Lists of freshwater organisms acceptable as bait and prohibited marine organisms. The commissioner may maintain a list of freshwater organisms that are acceptable as bait to fish for or take lobster or crabs, including the location from which those freshwater organisms are harvested. The commissioner may maintain a list of marine organisms that are prohibited as bait to fish for or take lobster or crabs, including the location from which those marine organisms are harvested. The commissioner may adopt routine technical rules as defined in Title 5, chapter 375, subchapter 2-A that contain the criteria for inclusion on the lists.

[ 2011, c. 475, §2 (NEW) .]

SECTION HISTORY

2005, c. 203, §2 (NEW). 2005, c. 203, §3 (AFF). 2011, c. 475, §§1, 2 (AMD).



12 §6433. Escape vents

1. Vent required. It is unlawful to fish for or to take lobsters unless the lobster trap is equipped with unobstructed vents or gaps in the parlor section as follows:

A. A rectangular or oblong escape vent not less than 1 3/4 inches (44.5 mm.) by 5.75 inches (146 mm.) located next to the bottom edge or on the top if the escape vent is placed over the head of an end parlor section; [1999, c. 142, §1 (AMD).]

B. Two circular escape vents not less than 2 1/4 inches (57.2 mm.) in diameter located next to the bottom edge or on the top if the escape vents are placed over the head of an end parlor section; [1999, c. 274, §1 (AMD).]

C. A gap caused by raising, modifying or separating horizontal laths to comply with paragraph A or B; [1979, c. 353, §1 (RPR).]

D. A gap caused by separating or modifying vertical laths to comply with paragraph A; [1979, c. 353, §1 (RPR).]

E. A gap caused by separating both ends of 2 laths 1 3/4 inches (44.5 mm.) on the top of the parlor section next to the middle bow or supporting frame and over the parlor head; or [1989, c. 217, (AMD).]

F. In a wire or plastic trap, by a gap created by cutting vents in the side or end to comply with paragraph A or B. [1999, c. 142, §1 (AMD).]

[ 1999, c. 142, §1 (AMD); 1999, c. 274, §1 (AMD) .]

1-A. Adjustment. Notwithstanding subsection 1, the commissioner shall specify by rule the dimensions of vents in lobster traps which shall be appropriate for the minimum legal lobster size in effect.

[ 1985, c. 677, §§4, 6 and 7 (NEW) .]

2. Action prohibited. It shall be unlawful to set, raise, haul or transfer any lobster trap unless the trap is equipped with an escape vent as required in this section or has been exempted under subsection 3.

[ 1977, c. 661, §5 (NEW) .]

3. Exemption. The commissioner may exempt specific trap designs from the escape vent requirements of this section if it is proved to his satisfaction that the specific trap design will only take crabs and is incapable of taking lobsters.

[ 1977, c. 661, §5 (NEW) .]

4. Termination.

[ 1979, c. 353, §2 (RP) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §§4-A,4-B (AMD). 1979, c. 353, §§1,2 (AMD). 1985, c. 677, §§4,6,7 (AMD). 1987, c. 101, (AMD). 1989, c. 217, (AMD). 1999, c. 142, §1 (AMD). 1999, c. 274, §1 (AMD).



12 §6433-A. Biodegradable escape panels

Beginning January 1, 1990, all lobster traps must be equipped with a biodegradable ghost panel. A "ghost panel" is an escape panel which is designed to release lobsters from traps which are lost while fishing. The commissioner shall, by rule, provide for implementation of this requirement. The commissioner may not require ghost panels prior to January 1, 1990. [1987, c. 569, (NEW).]

SECTION HISTORY

1987, c. 569, (NEW).



12 §6433-B. Runners

1. Definitions. As used in this section, unless the context otherwise indicates, the term "runner" means a device on the bottom of a lobster trap that prevents damage to lobster claws and allows the trap to be pulled smoothly out of the water.

[ 2001, c. 205, §1 (NEW) .]

2. Device to prevent damage to lobster claws. A lobster trap must have a device attached to the trap that is designed to prevent damage to lobster claws.

A. If stick runners are used:

(1) The runners may be made out of any material;

(2) The runners must be at least 1/4 inch thick; and

(3) A minimum of two runners must be attached to the lobster trap and the runners must be placed on opposite sides of the bottom of the lobster trap. [2001, c. 205, §1 (NEW).]

B. If a 2nd layer of material is used in lieu of stick runners, it must be layered in a manner that creates a mesh size smaller than the base trap mesh when attached to the bottom of the trap. [2001, c. 205, §1 (NEW).]

C. If a device other than a device identified in paragraph A or B is used, the device must be designed to minimize damage to lobster claws and must be approved by the commissioner. [2001, c. 205, §1 (NEW).]

[ 2001, c. 205, §1 (NEW) .]

SECTION HISTORY

2001, c. 205, §1 (NEW).



12 §6434. Molesting lobster gear

A person may not raise, lift, transfer, possess or in any manner molest any lobster trap, warp, buoy or car except as provided in this section. [2003, c. 520, §5 (AMD).]

1. Permitted activities. Lobster traps, warps, buoys and cars may be raised, lifted, transferred, possessed or otherwise molested by the following:

A. A marine patrol officer; [1989, c. 428, (NEW).]

B. The licensed owner; [1989, c. 428, (NEW).]

C. Any person having written permission from the commissioner; and [2003, c. 520, §5 (AMD).]

D. Any person authorized by rule pursuant to subsection 2. [1989, c. 428, (NEW).]

[ 2003, c. 520, §5 (AMD) .]

2. Adoption of rules required. The commissioner shall adopt rules, no later than January 1, 1990, authorizing the removal of traps, warps, buoys or cars that are washed up above the mean low tide mark or are otherwise abandoned or lost. Notwithstanding Title 25, sections 3502 and 3503, the commissioner may dispose of such traps, warps, buoys or cars, or authorize their disposal, if the owner cannot be identified or if the owner has been notified and fails to respond within 30 days.

[ 2011, c. 266, Pt. A, §13 (AMD) .]

3. Using another's lobster gear; prohibition. Traps, warps, buoys or cars may not be used for fishing by any person other than the licensed owner unless that person has written permission from the commissioner.

[ 2007, c. 283, §1 (AMD) .]

3-A. Penalty. A person who violates this section commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged.

[ 2007, c. 283, §2 (NEW) .]

4. Restitution. If a person violates this section by cutting a lobster trap line, the court shall:

A. Order that person to pay to the owner of the trap line that was cut an amount equal to twice the replacement value of all traps lost as a result of that cutting; and [2007, c. 695, Pt. A, §15 (RPR).]

B. Direct that person to provide proof of payment of that restitution to the commissioner as required by section 6402, subsection 1. [2007, c. 695, Pt. A, §15 (RPR).]

Restitution imposed under this subsection is in addition to any penalty imposed under subsection 3-A.

[ 2009, c. 561, §17 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1989, c. 428, (RPR). 1993, c. 543, §2 (AMD). 2003, c. 520, §5 (AMD). 2007, c. 201, §15 (AMD). 2007, c. 283, §§1-3 (AMD). 2007, c. 695, Pt. A, §15 (AMD). 2009, c. 561, §17 (AMD). 2011, c. 266, Pt. A, §13 (AMD).



12 §6435. Setting near weirs

It shall be unlawful to set any lobster trap within 300 feet of the mouth of any fish weir when the weir owner or operator is licensed under section 6501 and when the weir is licensed under Title 38, chapter 9. [1981, c. 433, §8 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §8 (AMD).



12 §6436. Egg-bearing lobsters; v-notched lobsters

1. Egg-bearing and v-notched lobsters. A person may not take, transport, sell or possess:

A. Any lobster that is bearing eggs; or [2003, c. 452, Pt. F, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Any female lobster marked with a v-notch in the right flipper next to the middle flipper or any female lobster that is mutilated in a manner that could hide or obliterate that mark. The right flipper is determined when the underside of the lobster is down and its tail is toward the person making the determination. [2003, c. 452, Pt. F, §9 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §9 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Exceptions. No violation of this section shall occur if:

A. The lobster is immediately liberated alive into the coastal waters when taken or discovered in a pound; or [1977, c. 661, §5 (NEW).]

B. The lobster is possessed and sold to the department by a lobster pound owner who has a permit to do so as provided in this section. [1977, c. 661, §5 (NEW).]

[ 1977, c. 661, §5 (NEW) .]

3. Permitted possession; regulations. The commissioner may issue a permit for the holding and delivery of egg-bearing lobsters to the department by a lobster pound owner who holds a current wholesale seafood license. The commissioner may adopt regulations governing the issuing of permits and the conditions and limitations under which these lobsters may be held and delivered.

[ 1977, c. 661, §5 (NEW) .]

4. Prima facie evidence.

A. Discovery of an egg-bearing lobster by a marine patrol officer in a pound not included in a permit under section 3 shall be prima facie evidence of a violation. [1979, c. 541, Pt. B, §73 (AMD).]

B. Any lobster whose right flipper is v-notched or mutilated in a manner which could hide or obliterate such a mark shall be prima facie evidence that the lobster is a v-notched female lobster. [1977, c. 661, §5 (NEW).]

[ 1979, c. 541, Pt. B, §73 (AMD) .]

5. Penalty for possession of egg-bearing lobsters. Possession of lobsters in violation of subsection 1, paragraph A is a Class D crime, except that in addition to any punishment that may be imposed under Title 17-A, Part 3, the court shall impose a fine of $1,000 for each violation and, in addition, a fine of $200 for each lobster involved, up to and including the first 5, and a fine of $400 for each lobster in excess of 5, or, if the number of lobsters cannot be determined, a fine of not less than $2,500 or more than $10,000.

[ 2013, c. 468, §19 (AMD) .]

6. Penalty for possession of v-notched lobsters. Possession of lobsters in violation of subsection 1, paragraph B is a Class D crime, except that in addition to any punishment that may be imposed under Title 17-A, Part 3, the court shall impose a fine of $500 for each violation and, in addition, a fine of $100 for each lobster involved, up to and including the first 5, and a fine of $400 for each lobster in excess of 5, or, if the number of lobsters cannot be determined, a fine of not less than $1,000 or more than $5,000.

[ 2013, c. 468, §20 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §9 (AMD). 1999, c. 82, §3 (AMD). 2003, c. 452, §F9 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 394, §§10, 11 (AMD). 2013, c. 468, §§19, 20 (AMD).



12 §6437. Scrubbing lobsters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1995, c. 468, §6 (RP).



12 §6438. Scrubbed lobsters (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1995, c. 468, §6 (RP).



12 §6438-A. Artificial removal of eggs; prohibition

1. Prohibition. It is unlawful to remove extruded eggs from any female lobster or to take, buy, sell, possess, transport or ship any female lobster from which extruded eggs have been removed by any means other than natural hatching.

[ 1995, c. 468, §7 (NEW) .]

2. Penalty. A violation of this section is a Class D crime, except that the court shall impose a fine of $1,000 for each violation and, in addition, a fine of $300 for each lobster involved or, if the number of lobsters cannot be determined, a fine of not less than $1,000 or more than $5,000.

[ 2013, c. 468, §21 (AMD) .]

SECTION HISTORY

1995, c. 468, §7 (NEW). 1999, c. 82, §4 (AMD). 2009, c. 394, §12 (AMD). 2013, c. 468, §21 (AMD).



12 §6439. Areas of limited lobster fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 152, §1 (AMD). 1979, c. 663, §65 (AMD). 1981, c. 433, §10 (AMD). 1985, c. 268, §5 (AMD). 2001, c. 272, §3 (AMD). 2009, c. 499, §3 (AFF). 2009, c. 499, §1 (RP).



12 §6439-A. Limited lobster fishing in the vicinity of Kittery

It is unlawful to have on a trawl more than 10 lobster traps in the waters southerly of a line running between the Kitts Rocks Whistle Buoy and the West Sister Buoy and extending westerly to the New Hampshire border, and from the West Sister Buoy to the Murray Rock Buoy and thence to and through the lighthouse on Boone Island and, continuing in a straight line, to the point of intersection with the 3-nautical-mile line. Each trawl set in this area must be marked on each end with at least one buoy with a buoy stick of at least 4 feet in length. [2001, c. 272, §4 (AMD).]

SECTION HISTORY

1979, c. 152, §2 (NEW). 2001, c. 272, §4 (AMD).



12 §6439-B. Limited lobster fishing in certain portions of Saco Bay (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 272, §5 (NEW). MRSA T. 5, §6439-B, sub-§2 (RP).



12 §6440. Closed periods

It is unlawful to raise or haul any lobster trap: [2001, c. 123, §1 (AMD).]

1. Summer. During the period 1/2 hour after sunset until 1/2 hour before sunrise from June 1st to October 31st, both days inclusive; and

[ 2001, c. 123, §1 (AMD) .]

2. Weekends. During the period from 4 p.m., Eastern Daylight Savings Time, Saturday, to 1/2 hour before sunrise the following Monday morning from June 1st to August 31st, both days inclusive, except that it is lawful to raise or haul traps during this period if a hurricane warning issued by the National Weather Service is in effect for any coastal waters of the State.

[ 2001, c. 123, §1 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1991, c. 678, (AMD). 1999, c. 790, §E1 (AMD). 2001, c. 123, §1 (AMD).



12 §6441. Plugged lobsters

The commissioner, in accordance with section 6191, may adopt regulations prohibiting the possession of plugged lobsters, provided that he has determined that these regulations will not adversely affect lobster importation. [1983, c. 227, (NEW).]

SECTION HISTORY

1983, c. 227, (NEW).



12 §6442. Lobster identification tags; fee authorized

The commissioner may impose a reasonable fee not to exceed 50¢ per tag, for the issuance of lobster trap identification tags in those areas of the State included in the Swan's Island Trap Limit Program. [1989, c. 643, (AMD).]

The fees collected must be paid to the department. The commissioner shall use these fees for the administration of the lobster trap tag system. Any fees that are unexpended at the end of the fiscal year do not lapse. [1989, c. 643, (AMD).]

SECTION HISTORY

1983, c. 687, (NEW). 1985, c. 540, (AMD). 1989, c. 643, (AMD).



12 §6443. Underwater storage

Beginning January 1, 1990, any trap or other container used for storing lobsters beneath the surface of the coastal waters must be clearly marked with the wholesale seafood license number or the fishing license number of the person storing the lobsters. Any trap or other container and the contents in it found in violation of this section may be seized and the contents returned to their natural habitat. [1989, c. 413, §2 (NEW); 1989, c. 878, Pt. A, §32 (RPR).]

§6443. Dipping lobster traps or similar gear

(As enacted by PL 1989, c. 413, §2 was REPEALED by PL 1989, c. 878, Pt. A, §32)

SECTION HISTORY

1989, c. 413, §2 (NEW). 1989, c. 424, (NEW). 1989, c. 878, §A32 (RPR).



12 §6444. Dipping lobster traps or similar gear

No person may dip, soak or treat lobster or crab traps, warps or cars prior to use in waters of the State other than in a solution of salt and sea water except as provided in this section. [1989, c. 878, Pt. A, §33 (NEW).]

The commissioner may authorize a specified amount of dipping, soaking or treating of lobster or crab traps, warps or cars in solutions other than salt and sea water for research purposes. This authorization shall be in writing. [1989, c. 878, Pt. A, §33 (NEW).]

SECTION HISTORY

1989, c. 878, §A33 (NEW).



12 §6445. Logbooks for lobster harvesters

The commissioner shall adopt rules requiring any person holding a lobster and crab fishing license to maintain a logbook. The rules must indicate the type of data that must be recorded in the logbook, the manner for producing the logbooks and the method for analyzing data from the logbooks. The commissioner shall charge a fee for the logbook that is sufficient to recover all costs associated with the production of the logbook and the analysis of the data. Fees received by the department from the sale of logbooks are dedicated revenue and must be used by the department for the purposes of this section. The logbook and data analysis may be produced and conducted by the department or may be produced and conducted by a public or private entity under contract with the department. Disclosure of any data collected under this section is subject to the confidentiality provisions of section 6173. A person who fails to maintain a logbook when required to do so commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §3 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1993, c. 726, §1 (NEW). 1999, c. 771, §B3 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6445-A. Selling of lobsters or crabs by unlicensed crew members

1. Sale prohibited; exception. An unlicensed crew member engaged by a holder of a Class II or Class III lobster and crab fishing license may not sell lobsters or crabs unless the unlicensed crew member:

A. Sells lobsters or crabs under the direct supervision of the holder of the Class II or Class III lobster and crab fishing license under whose authority the lobster or crabs were taken to a purchaser who holds a valid wholesale seafood license with a lobster permit or a valid retail seafood license; and [2013, c. 468, §22 (AMD).]

B. Provides to the purchaser the name and license number of the license holder with whom the crew member was engaged when the lobsters or crabs were harvested. [2013, c. 282, §4 (NEW).]

[ 2013, c. 468, §22 (AMD) .]

2. Requirements for purchaser. A holder of a wholesale seafood license with a lobster permit or a retail seafood license who purchases lobsters or crabs from an unlicensed crew member may not purchase the lobsters or crabs except by check or cashier's check unless there is a written receipt associated with the transaction, and the holder of a wholesale seafood license with a lobster permit or a retail seafood license who purchases lobsters or crabs from an unlicensed crew member shall report the information provided by the unlicensed crew member under subsection 1, paragraph B in accordance with section 6173.

[ 2013, c. 282, §4 (NEW) .]

SECTION HISTORY

2013, c. 282, §4 (NEW). 2013, c. 468, §22 (AMD).



12 §6446. Lobster management zones

1. Establishment of zones. The commissioner may establish by rule zones to facilitate local or regional management of lobster fishery efforts.

[ 1995, c. 468, §8 (NEW) .]

1-A. Declared lobster zone; authorized zones. On an application for a Class I, Class II, Class III or noncommercial lobster and crab fishing license or a nonresident lobster and crab landing permit, a person shall declare the lobster management zone in which that person proposes to fish a majority of that person's lobster traps and shall list all other zones in which that person proposes to fish any of that person's lobster traps. A Class I, Class II, Class III or noncommercial lobster and crab fishing license or a nonresident lobster and crab landing permit must identify the declared lobster zone in which the person is authorized to fish a majority of that person's lobster traps and must identify all other zones in which a person is authorized to fish that person's traps. A person may not place any lobster traps in a zone that is not identified on that person's license. For the purposes of this subsection, the majority of a person's lobster traps must be determined from the number of trap tags issued to that person.

[ 2007, c. 201, §16 (AMD) .]

2. Rules for zones. The commissioner may adopt rules for a zone established under subsection 1 that are proposed pursuant to section 6447, subsection 5, section 6447, subsection 5-C or section 6447, subsection 5-D only when the rules were proposed by the lobster management policy council established for that zone pursuant to section 6447, subsection 1 and the proposed rules were approved in a referendum pursuant to section 6447, subsection 6. The commissioner may accept the rules proposed by a lobster management policy council as reasonable and adopt those rules or reject the council's proposed rules as unreasonable. The rules adopted under this subsection by the commissioner must accurately reflect the intent of the rules proposed by a lobster management policy council but are not required to be a verbatim rendition of the proposed rules.

A. [1995, c. 568, §4 (RP).]

B. [1995, c. 568, §4 (RP).]

C. [1995, c. 568, §4 (RP).]

[ 2007, c. 204, §2 (AMD) .]

2-A. Rules pursuant to section 6447, subsection 5-A.

[ 2001, c. 282, §1 (NEW); MRSA T. 12, §6446, sub-§2-A (RP) .]

2-B. Rules pursuant to section 6447, subsection 5-B.

[ 2005, c. 202, §2 (RP) .]

3. Application of zone rules. The commissioner may adopt rules that define the application of zone rules to a person who holds a license under section 6421 and who fishes for lobsters in more than one zone.

[ 1995, c. 468, §8 (NEW) .]

4. Public hearing not required. In adopting rules under subsection 2, the commissioner is not required to hold a public hearing on the rules pursuant to Title 5, section 8052. Except as provided in subsection 6, the commissioner shall comply with all other provisions of Title 5, chapter 375 when adopting rules under subsection 2.

[ 1995, c. 568, §5 (AMD) .]

5. Role of advisory council. Notwithstanding any provisions to the contrary, the commissioner may adopt rules under this section without the advice and consent of the Marine Resources Advisory Council.

[ 1995, c. 468, §8 (NEW) .]

6. Petition for rule prohibited. A person may not petition the commissioner pursuant to Title 5, section 8055 for the adoption or modification of a rule for a lobster management zone established under this section that regulates the number of lobster traps fished and the time periods allowed for complying with that number, the number of lobster traps allowed on a trawl and the time of day when lobster fishing may occur.

[ 1995, c. 568, §6 (NEW) .]

SECTION HISTORY

1995, c. 468, §8 (NEW). 1995, c. 568, §§4-6 (AMD). 1999, c. 508, §1 (AMD). 2001, c. 282, §1 (AMD). 2003, c. 466, §§2,3 (AMD). 2003, c. 466, §5 (AFF). 2005, c. 202, §§1,2 (AMD). 2005, c. 239, §3 (AMD). 2007, c. 201, §16 (AMD). 2007, c. 204, §2 (AMD).



12 §6447. Lobster management policy councils

1. Councils. The commissioner shall establish a lobster management policy council for each zone created under section 6446. Council members must be reimbursed pursuant to Title 5, section 12004-I, subsection 57-A.

[ 1995, c. 468, §8 (NEW) .]

2. Rules for operation. By July 1, 1996, the commissioner shall establish by rule operating procedures for lobster management policy councils, including, but not limited to, the number of members on councils, the election and terms of council members and the process for referenda on council policies. A council must have an odd number of voting members.

[ 1995, c. 468, §8 (NEW) .]

3. Council members appointment; election. Upon establishing a lobster management policy council, the commissioner shall appoint members to the council to equitably represent lobster harvesters throughout a zone. Members appointed by the commissioner serve one-year terms. An election of subsequent council members must be held within one year of the commissioner's appointments. Council members are elected by plurality vote. An individual who has been convicted or adjudicated of a lobster violation within the previous 7 years is not eligible for election as a council member unless a waiver from this limitation has been granted by the commissioner for good cause as determined by the commissioner in the commissioner's discretion.

[ 2009, c. 394, §13 (AMD) .]

4. Legislative representation. The President of the Senate and the Speaker of the House shall jointly appoint a Legislator to each lobster management policy council. The Legislator is a nonvoting member and serves a 2-year term.

[ 1995, c. 468, §8 (NEW) .]

5. Council authority. Upon approval in a referendum under subsection 6, a lobster management policy council may propose to the commissioner rules for a zone to place the following limitations on lobster and crab fishing license holders that fish in that zone, as long as the proposed limitations are equal to or stricter than the limitations under section 6431-A, 6439-A or 6440:

A. The number of lobster traps fished and the time periods allowed for complying with that number; [1995, c. 468, §8 (NEW).]

B. The number of lobster traps allowed on a trawl; and [1995, c. 468, §8 (NEW).]

C. The time of day when lobster fishing may occur. [1995, c. 468, §8 (NEW).]

[ 2009, c. 499, §2 (AMD); 2009, c. 499, §3 (AFF) .]

5-A. Zone C council authority.

[ 2001, c. 282, §2 (NEW); MRSA T. 12, §6447, sub-§5-A (RP) .]

5-B. Zone E council authority.

[ 2005, c. 202, §3 (RP) .]

5-C. Apprentice program rules. Notwithstanding any other provision of this subchapter, upon approval in a referendum under subsection 6, a lobster management policy council may propose to the commissioner rules for a zone that do any of the following:

A. Increase the minimum length of time an apprentice must be enrolled in the apprentice program beyond the period established in section 6422, subsection 2. The minimum enrollment period may not exceed 5 years. [2005, c. 202, §4 (NEW); 2005, c. 202, §5 (AFF).]

B. Require a sponsor of an apprentice to have held a Class I, Class II or Class III lobster and crab fishing license for at least 5 years; and [2005, c. 202, §4 (NEW); 2005, c. 202, §5 (AFF).]

C. Require a person to complete all requirements of the apprentice program in a specific zone in order to enter that zone as a Class I, Class II or Class III lobster and crab fishing license holder. A rule proposed under this paragraph and adopted under section 6446, subsection 2 may not be applied to those portions of the apprentice program requirements a person has completed prior to the effective date of the rule. [2005, c. 202, §4 (NEW); 2005, c. 202, §5 (AFF).]

A rule proposed under paragraph A or B and adopted by the commissioner under section 6446, subsection 2 does not apply to persons who are enrolled in the apprentice program on the date the rule takes effect.

[ 2005, c. 202, §4 (NEW); 2005, c. 202, §5 (AFF) .]

5-D. Council authority; under 18 waiting list. Notwithstanding any other provision in this subchapter and upon approval in a referendum under subsection 6, a lobster management policy council in a limited-entry zone may propose to the commissioner that the limitation described in this subsection be placed on entry by individuals into that zone in accordance with rules adopted by the department.

This limitation would require that the number of individuals who are authorized to be issued a lobster and crab fishing license that identifies a limited-entry zone as the declared lobster zone without meeting the requirements of section 6448, subsection 4, in accordance with section 6448, subsection 8, paragraph A, be limited to the number of new zone entrants who enter that zone in accordance with section 6448, subsection 7-A. This limitation may not be applied to a person who is under 18 years of age and lives on a year-round basis on an island within the coastal waters that is not connected to the mainland by any artificial structure.

The commissioner shall maintain a waiting list of individuals who have identified the limited-entry zone as their declared lobster zone in accordance with section 6448, subsection 8, paragraph A. For the purposes of this subsection, an individual on a waiting list maintained by the commissioner does not need to meet the eligibility requirements of section 6421, subsection 5-A in order to purchase a student license.

The commissioner may establish by rule procedures to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 239, §1 (AMD) .]

6. Referendum on policy proposals. A lobster management policy council must submit proposed rules to referendum in the zone in which the rules would apply before submitting those proposed rules to the commissioner. A lobster management policy council may submit proposed rules to the commissioner if the proposed rules are approved by 2/3 of those voting in the referendum.

[ 1995, c. 568, §7 (AMD) .]

7. Council member and voter qualifications. A person may not be a member of a zone's lobster management policy council or vote in a zone's council election or referendum unless that person:

A. Possesses a Class I, Class II or Class III lobster and crab fishing license issued under section 6421; and [1995, c. 468, §8 (NEW).]

B. Declared at the time of obtaining a Class I, Class II or Class III license the zone in which the person fishes a majority of that person's lobster traps. A person may declare only one zone as the zone in which the person fishes a majority of that person's lobster traps. [1999, c. 508, §2 (AMD).]

The holder of a lobster and crab fishing license issued under section 6421 may fish for lobsters in any zone.

[ 1999, c. 508, §2 (AMD) .]

8. Role of advisory council. Notwithstanding any provisions to the contrary, the commissioner may adopt rules under this section without the advice and consent of the Marine Resources Advisory Council.

[ 1995, c. 468, §8 (NEW) .]

SECTION HISTORY

1995, c. 468, §8 (NEW). 1995, c. 568, §7 (AMD). 1999, c. 187, §3 (AMD). 1999, c. 508, §2 (AMD). 2001, c. 282, §2 (AMD). 2003, c. 466, §4 (AMD). 2005, c. 202, §§3,4 (AMD). 2005, c. 202, §5 (AFF). 2007, c. 204, §3 (AMD). 2007, c. 615, §10 (AMD). 2009, c. 394, §13 (AMD). 2009, c. 499, §2 (AMD). 2009, c. 499, §3 (AFF). 2013, c. 239, §1 (AMD).



12 §6448. Limited-entry zones

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Declared lobster zone" means the zone identified on a lobster and crab fishing license pursuant to section 6446, subsection 1-A. [1999, c. 508, §3 (NEW).]

B. "Limited-entry zone" means a lobster management zone established pursuant to section 6446 for which rules establishing limits on new zone entrants have been adopted pursuant to subsection 2. [1999, c. 508, §3 (NEW).]

C. "New zone entrant" means a person who declares a limited-entry zone as that person's declared lobster zone but who did not hold in the previous licensing year a Class I, Class II or Class III lobster and crab fishing license that identified that zone as the person's declared lobster zone. [1999, c. 508, §3 (NEW).]

[ 1999, c. 508, §3 (NEW) .]

2. Rules for limited-entry zones. The commissioner may adopt rules establishing limits on new zone entrants to a lobster management zone. These rules must be adopted in accordance with this subsection.

A. After conducting a written survey in the zone, a lobster management policy council may propose to the commissioner an exit ratio to limit new zone entrants to the zone. The lobster management policy council is not required to submit the proposal to referendum and the proposed exit ratio does not need to receive approval through the survey in order to be forwarded to the commissioner. [2005, c. 239, §4 (AMD).]

A-1. A lobster management policy council may recommend to the commissioner whether the exit ratio adopted for a lobster management zone should be applied to the number of licenses that are not renewed or to the number of trap tags associated with the licenses that are not renewed. The lobster management policy council is not required to submit the recommendation to referendum. [2013, c. 239, §2 (NEW).]

B. The commissioner may initiate rulemaking under this subsection only upon receipt of a proposal under paragraph A or a recommendation under paragraph A-1. The commissioner shall hold a public hearing on the proposed rules pursuant to Title 5, section 8052. The public hearing must be held in the zone in which the rules would apply and the results of the written survey regarding the exit ratio must be entered into the record. [2013, c. 239, §2 (AMD).]

C. In accordance with subsection 7-A, the commissioner shall adopt rules that establish an exit ratio between either:

(1) The number of trap tags retired by individuals who declared that zone as their declared lobster zone in the year prior to the previous calendar year, but who did not declare that zone as their declared lobster zone in the previous calendar year, and the number of trap tags issued to new zone entrants authorized under subsection 7-A; or

(2) The number of individuals who declared that zone as their declared lobster zone in the year prior to the previous calendar year, but who did not declare that zone as their declared lobster zone in the previous calendar year, and the number of new zone entrants authorized under subsection 7-A.

An exit ratio established by rule under this subsection is not required to be the same as the exit ratio proposed by the lobster management policy council. [2013, c. 239, §2 (AMD).]

D. Upon written notification from the lobster management policy council that a majority of the council has voted to conduct a survey in a zone regarding a proposal for an exit ratio to limit new zone entrants to the zone, the commissioner shall close the zone to new zone entrants until the commissioner either adopts rules under this subsection or declares that the commissioner will not initiate rulemaking under this subsection. In no event may the zone remain closed for longer than one year unless the commissioner has adopted rules establishing limits on new zone entrants to the zone. [2013, c. 239, §2 (AMD).]

E. When a lobster management policy council proposes to the commissioner a change in the exit ratio established under paragraph C and a new exit ratio is adopted by rule under this subsection, the commissioner shall allow individuals who meet the following conditions to enter the zone in accordance with the previously existing exit ratio:

(1) The individual has completed the requirements of the apprenticeship program established under section 6422 by the date the commissioner receives written notification from the lobster management policy council that a majority of the council has voted to conduct a survey pursuant to paragraph D; and

(2) The individual's name is listed on the waiting list maintained under subsection 6 by the date the commissioner receives written notification from the lobster management policy council that a majority of the council has voted to conduct a survey pursuant to paragraph D.

This paragraph does not apply when the methodology by which new entrants are calculated is changed from trap tags to licenses or when an exit ratio based on the number of trap tags retired is adopted, in accordance with paragraph C, for the first time in a lobster management zone. [2013, c. 239, §2 (AMD).]

F. When a lobster management policy council proposes to the commissioner to establish an exit ratio for the first time to limit new zone entrants under paragraph A, it may also propose to the commissioner a provision to exempt from the exit ratio, upon completion of the apprentice program, an individual who has completed at least 92% of the hours required and at least 92% of the days required by the apprentice program established under section 6422 by the date the commissioner receives written notification from the lobster management policy council pursuant to paragraph D. [2005, c. 239, §4 (NEW); 2005, c. 239, §11 (AFF).]

[ 2013, c. 239, §2 (AMD) .]

3. Fishing in limited-entry zones. A person who holds a Class I, Class II or Class III lobster and crab fishing license may not fish a majority of that person's lobster traps in a limited-entry zone unless that person's license identifies that zone as the declared lobster zone.

[ 1999, c. 508, §3 (NEW) .]

4. Limited-entry zone as declared lobster zone. A person may not be issued a Class I, Class II or Class III lobster and crab fishing license that identifies a limited-entry zone as the declared lobster zone unless that person:

A. Held in the previous licensing year a Class I, Class II or Class III lobster and crab fishing license that identified that zone as the person's declared lobster zone; or [1999, c. 508, §3 (NEW).]

B. Is authorized as a new zone entrant by the commissioner pursuant to subsection 7-A to declare that zone as the person's declared lobster zone. [2013, c. 239, §3 (AMD).]

[ 2013, c. 239, §3 (AMD) .]

5. Application for limited-entry zone. A person who wishes to be a new zone entrant shall indicate to the commissioner in writing a request to declare a limited-entry zone as the person's declared lobster zone, in accordance with this subsection. A person may indicate up to 2 limited-entry zones that the person requests to declare as the person's declared lobster zone. The commissioner shall stamp each request with the time and date of submission. A person may not be authorized as a new zone entrant unless that person made a request under this subsection no later than December 15th of the previous calendar year.

A. A person who held a Class I, Class II or Class III lobster and crab fishing license in the previous licensing year and wishes to be a new zone entrant shall indicate to the commissioner in writing a request to declare a limited-entry zone as the person's declared lobster zone. The person must be put on a waiting list maintained under subsection 6 according to the time and date the commissioner receives the request. [1999, c. 693, §2 (NEW).]

B. A person who did not hold a Class I, Class II or Class III lobster and crab fishing license in the previous licensing year and wishes to be a new zone entrant shall indicate to the commissioner in writing which zone the person requests to declare as the person's declared lobster zone. The person must be put on a waiting list maintained under subsection 6 according to the date the commissioner determines that the person is eligible for a Class I, Class II or Class III lobster and crab fishing license pursuant to section 6421, subsection 5, except that if the person does not indicate to the commissioner in writing which zone the person requests to declare as the person's declared lobster zone within 30 days of the date the commissioner determines that the person is eligible, the person must be put on the waiting list according to the time and date the commissioner receives such a written request. [1999, c. 693, §2 (NEW).]

[ 1999, c. 693, §2 (AMD) .]

6. Chronological waiting list. The commissioner shall maintain and make available a waiting list of people who have requested to declare a limited-entry zone as their declared lobster zone. The list must be arranged in chronological order in accordance with subsection 5. The commissioner shall create a waiting list for a zone at the time the commissioner closes the zone pursuant to subsection 2, paragraph D.

[ 1999, c. 693, §2 (AMD) .]

7. Authorization of new zone entrants.

[ 2013, c. 239, §4 (RP) .]

7-A. Authorization of new zone entrants. The commissioner shall determine by February 1st of each licensing year the number of new zone entrants that may be authorized for each limited-entry zone. The number of new zone entrants authorized in a licensing year must be in accordance with the exit ratio established under subsection 2 for that zone. The commissioner may adopt rules consistent with subsection 2, paragraph B to implement this subsection. Upon adoption of rules, the exit ratio must be used to establish the number of new zone entrants in accordance with subsection 2, paragraph C by:

A. Dividing the number of trap tags that may be issued to new zone entrants by the zone trap limit under section 6431-A. The number of new zone entrants must be rounded down to the nearest whole number and the remaining trap tags carried over to the following year's allocation; or [2013, c. 239, §5 (NEW).]

B. Applying the exit ratio to the number of individuals who declared that zone as their declared lobster zone in the year prior to the previous calendar year, but who did not declare that zone as their declared lobster zone in the previous calendar year. [2013, c. 239, §5 (NEW).]

The commissioner shall authorize new zone entrants in chronological order of requests received under subsection 5. The commissioner shall notify the authorized new zone entrants by certified mail. If a person does not declare a zone within 30 days after receiving the notification by certified mail, that person must be taken off the waiting list and the next person on the list must be authorized as a new zone entrant. If a person has indicated a request for more than one zone pursuant to subsection 5, that person must be taken off the waiting list for the 2nd zone when the person declares one of the zones as that person's declared lobster zone after being authorized to do so. If a person who holds a current Class I, Class II or Class III lobster and crab fishing license is authorized as a new zone entrant and declares the zone as that person's declared lobster zone, the commissioner shall change the zone identified on that person's license to the limited-entry zone for which the person is authorized.

[ 2013, c. 239, §5 (NEW) .]

8. Exceptions. Notwithstanding subsection 4, the following persons may be issued a Class I, Class II or Class III lobster and crab fishing license that identifies a limited-entry zone as the declared lobster zone without meeting the requirements in subsection 4.

A. A person who is under 18 years of age who successfully completed the requirements of the apprentice program under section 6422 and who submitted documentation of completion of the apprentice program to the department before attaining 18 years of age may declare any zone as that person's declared lobster zone as long as the individual has met all apprentice program rules that may have been adopted in that zone. [2011, c. 486, §3 (AMD).]

A-1. [2007, c. 615, §11 (RP).]

B. A person who is issued a Class I, Class II or Class III lobster and crab fishing license on appeal pursuant to section 6310, subsection 2, paragraph A, subparagraph (1) or (2) may declare as that person's declared lobster zone the zone in which the person was authorized to fish a majority of that person's lobster traps in the most recent year in which the person held a license. [1999, c. 643, §7 (NEW).]

C. A person who is issued a Class I, Class II or Class III lobster and crab fishing license pursuant to section 6421, subsection 5, paragraph D may declare as that person's declared lobster zone the zone in which the person was authorized to fish a majority of that person's lobster traps in the most recent year in which the person held a license. [1999, c. 643, §7 (NEW).]

D. A person who is issued a Class I, Class II or Class III lobster and crab fishing license and is 70 years of age or older may declare any zone as that person’s declared lobster zone. [2007, c. 204, §8 (NEW).]

E. A person who has either successfully completed the requirements of the apprentice program under section 6422 or held a Class I, Class II or Class III lobster and crab fishing license in the previous calendar year and who has registered to enter an established island limited-entry program as described under section 6449 may declare as that person's declared lobster zone the zone in which that island limited-entry program is located when the person becomes eligible to enter the island limited-entry program. [2011, c. 486, §4 (AMD).]

The trap tags or license issued to a person who declares a limited-entry zone as that person's declared lobster zone pursuant to this subsection may not be counted for the purposes of the exit ratio or the number of new zone entrants that may be authorized for that zone.

[ 2013, c. 239, §6 (AMD) .]

9. Rules. The commissioner may establish by rule procedures to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 508, §3 (NEW) .]

10. Survey required.

[ 2013, c. 239, §7 (RP) .]

SECTION HISTORY

1999, c. 508, §3 (NEW). 1999, c. 643, §7 (AMD). 1999, c. 693, §§1,2 (AMD). 2003, c. 510, §A7 (AMD). 2005, c. 239, §4 (AMD). 2005, c. 239, §11 (AFF). 2007, c. 204, §§4-9 (AMD). 2007, c. 615, §11 (AMD). 2009, c. 294, §1 (AMD). 2011, c. 486, §§ 3, 4 (AMD). 2013, c. 239, §§2-7 (AMD).



12 §6449. Island limited-entry programs

An island limited-entry program may be established pursuant to this section in order to maintain a number of licenses appropriate for the needs of an island community and the local lobster resource. [2009, c. 294, §2 (NEW).]

1. Proposal to the commissioner. Notwithstanding section 6448, subsection 7-A, a year-round island community may petition the commissioner for the establishment of an island limited-entry zone program if a minimum of 5 island residents that are holders of a Class I, Class II or Class III lobster and crab fishing license or 10% of the island residents that are holders of a Class I, Class II or Class III lobster and crab fishing license, whichever is greater, signs the petition submitted to the commissioner. If 2/3 of the Class I, Class II or Class III lobster and crab fishing license holders that are residents on the island voting in a referendum held pursuant to section 6447, subsection 6 support the establishment of an island limited-entry zone program, the commissioner may adopt rules to establish such a program, including a waiting list. Before establishing or amending the number of licenses available to island residents, the commissioner shall determine the number of licenses preferred by 2/3 of the Class I, Class II or Class III lobster and crab fishing license holders resident on the island. The commissioner may accept the preferences proposed by 2/3 of the license holders as reasonable and adopt those preferences or reject the preferences as unreasonable. The commissioner shall consult with the lobster management policy council for the lobster management zone in which the island is located before making the decision.

[ 2013, c. 239, §8 (AMD) .]

2. No longer resident. An individual who obtains a Class I, Class II or Class III lobster and crab fishing license through an island limited-entry program but who no longer wishes to maintain residency on the island is subject to the following requirements.

A. A person who held a Class I, Class II or Class III lobster and crab fishing license and maintained residency on the island for a period of not less than 8 years and who can document to the commissioner that the person harvested lobsters in each of the 8 years may end the person's residency on the island and fish elsewhere in the lobster management zone in which the island is located without going on a waiting list as established in section 6448. [2009, c. 294, §2 (NEW).]

B. A person who holds a Class I, Class II or Class III lobster and crab fishing license and who either has maintained residency on the island for less than 8 years or who has maintained residency on the island for at least 8 years but cannot document to the commissioner that the person harvested lobsters in each of the 8 years may end the person's residency on the island and become eligible to fish elsewhere in the lobster management zone in which the island is located if that person complies with the waiting list requirement established in accordance with section 6448. [2009, c. 294, §2 (NEW).]

[ 2009, c. 294, §2 (NEW) .]

3. Restriction. This section applies only to an island in the coastal waters with a year-round community that is not connected to the mainland by an artificial structure.

[ 2009, c. 294, §2 (NEW) .]

4. Rules. The commissioner shall adopt rules to implement the island limited-entry program. The rules must include but are not limited to:

A. A definition of residency on an island; [2009, c. 294, §2 (NEW).]

B. Allowances for the temporary absence from an island due to a medical condition or educational requirements; and [2009, c. 294, §2 (NEW).]

C. Providing for an opportunity for increasing the number of Class I, Class II or Class III lobster and crab fishing license holders on an island, if appropriate, based on the characteristics of the island and the lobster resource. [2009, c. 294, §2 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 294, §2 (NEW) .]

SECTION HISTORY

2009, c. 294, §2 (NEW). 2013, c. 239, §8 (AMD).



12 §6450. Temporary medical allowance

1. Temporary medical allowance. Notwithstanding section 6421, upon request the commissioner may issue a temporary medical allowance that permits an individual to fish under the authority of the license of a Class I, Class II or Class III lobster and crab fishing license holder but not under the license holder's direct supervision if the following criteria are met:

A. The individual who will be fishing has successfully completed an apprentice program under section 6422; [2013, c. 239, §9 (NEW).]

B. The individual who will be fishing is the child or spouse of the individual who holds the Class I, Class II or Class III lobster and crab fishing license; [2013, c. 239, §9 (NEW).]

C. The holder of the Class I, Class II or Class III lobster and crab fishing license is unable to use that license due to a substantial illness or medical condition. The holder of the Class I, Class II or Class III lobster and crab fishing license shall provide the commissioner with documentation from a physician describing the illness or other medical condition; and [2013, c. 239, §9 (NEW).]

D. The holder of the Class I, Class II or Class III lobster and crab fishing license documents to the commissioner that the license holder harvested a minimum of 1,000 pounds of lobsters within one year prior to the request for the temporary medical allowance. [2013, c. 239, §9 (NEW).]

A temporary medical allowance may not exceed one year. A request for a temporary medical allowance must be in writing and must specify the dates for which the temporary medical allowance is requested. The holder of the Class I, Class II or Class III lobster and crab fishing license on which the temporary medical allowance is based must maintain a valid license during the duration of the temporary medical allowance. The holder of the Class I, Class II or Class III lobster and crab fishing license is liable for the activities of the individual fishing under the temporary medical allowance.

[ 2013, c. 239, §9 (NEW) .]

SECTION HISTORY

2013, c. 239, §9 (NEW).






Subchapter 3: LOBSTER FUND

12 §6451. Lobster Fund

1. Allocation of license fees. Ten dollars of each $135.75 fee, $10 of each $132 fee, $10 of each $136 fee, $20 of each $203 fee, $20 of each $272.50 fee, $30 of each $407.25 fee, $30 of each $387 fee, $60 of each $785 fee, $60 of each $790.75 fee, $120 of each $1,587.50 fee, $180 of each $2,369.25 fee, $5 of each $65 fee and $5 of each $66 fee for each lobster and crab fishing license must be allocated to the Lobster Fund, which must be used for the purposes of lobster biology research, of propagation of lobsters by liberating seed lobsters and female lobsters in Maine coastal waters and of establishing and supporting lobster hatcheries.

[ 2009, c. 561, §18 (AMD) .]

2. Purchases; liberation. The commissioner may authorize the expenditure of the money in the Lobster Fund for the purpose of purchasing seed lobsters from Maine lobster pound owners and female lobsters from wholesale seafood license holders. The commissioner shall establish the purchase price for seed and female lobsters after consultation with the industry. The commissioner shall give priority to purchasing seed lobsters.

[ 1979, c. 127, §85 (AMD) .]

3. Liberation and v-notching. The commissioner may provide purchased seed lobsters to lobster hatcheries. The remaining seed and all other female lobsters shall be liberated in the coastal waters after v-notching them in the right flipper. The right flipper shall be determined as established under section 6436, subsection 1.

[ 1985, c. 237, §2 (RPR) .]

4. Program. The commissioner may authorize the expenditure of money in the Lobster Fund for research and development programs which address the restoration, development or conservation of lobster resources.

[ 1985, c. 237, §2 (RPR) .]

5. Nonlapsing fund. The Lobster Fund shall not lapse.

[ 1977, c. 661, §5 (NEW) .]

6. Lobster hatcheries. The commissioner, with the advice of the Lobster Advisory Council, may authorize expenditure of money from the Lobster Fund, any available funds and, as appropriated by the Legislature, the General Fund to make grants in support of the establishment and operation of lobster hatcheries. The grants shall be for a one-year period and shall be renewable indefinitely upon successful reapplication. There shall be no more than 5 lobster hatcheries supported under this section. The commissioner shall develop rules, including biological and economic criteria for evaluating proposals. The commissioner shall require the grantee to keep a log of activities regarding the hatchery and shall require a written report at the termination of each grant.

[ 1987, c. 406, (RPR) .]

7. Lobster Advisory Council. The commissioner shall consult with the Lobster Advisory Council on the expenditure of funds under this section.

[ 1985, c. 237, §3 (NEW) .]

8. Apprentice program. The commissioner may authorize the expenditure of money in the Lobster Fund to cover the initial costs of developing and delivering the educational component of the apprentice program under section 6422, subsection 3. Any expenditures must be reimbursed to the Lobster Fund from the fees charged under section 6422, subsection 3.

[ 1995, c. 468, §9 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §5 (AMD). 1979, c. 127, §85 (AMD). 1981, c. 480, §§2,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 237, §§1-3 (AMD). 1985, c. 243, (AMD). 1985, c. 353, §1 (AMD). 1985, c. 737, §A27 (AMD). 1987, c. 406, (AMD). 1987, c. 513, §5 (AMD). 1989, c. 455, §3 (AMD). 1995, c. 468, §9 (AMD). 1997, c. 19, §4 (AMD). 2003, c. 20, §WW5 (AMD). 2003, c. 520, §6 (AMD). 2005, c. 354, §3 (AMD). 2007, c. 615, §12 (AMD). 2009, c. 213, Pt. G, §4 (AMD). 2009, c. 561, §18 (AMD).






Subchapter 3-A: MAINE LOBSTER MARKETING COLLABORATIVE

12 §6455. Maine Lobster Marketing Collaborative (WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/18) (WHOLE SECTION TEXT REPEALED 10/1/18)

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

(WHOLE SECTION TEXT EFFECTIVE UNTIL 10/1/18)

(WHOLE SECTION TEXT REPEALED 10/1/18)

1. Collaborative established; purpose. The Maine Lobster Marketing Collaborative, established in Title 5, section 12004-H, subsection 14 and referred to in this subchapter as the "collaborative," is created to promote and market actively Maine lobsters in state, regional, national and international markets. The collaborative shall draw upon the expertise of the Maine lobster industry and established private marketing firms to identify market areas that will provide the greatest return on the investments made by lobster license holders and undertake those media or promotional efforts that represent the most cost-effective use of a limited promotional budget. The collaborative shall remain responsive to the Maine lobster industry, conduct its business in a public manner and undertake marketing efforts that promote the quality and full utilization of the product and the unique character of the coastal Maine lobster fishery.

A. [2013, c. 309, §2 (RP).]

B. [2013, c. 309, §2 (RP).]

C. [2013, c. 309, §2 (RP).]

[ 2013, c. 309, §2 (AMD) .]

1-A. Collaborative is a public instrumentality. The collaborative is established as a public instrumentality serving a public purpose. As a public instrumentality:

A. Employees of the collaborative may not be construed to be state employees for any purpose, including the state civil service provisions of Title 5, Part 2 and Title 5, chapter 372 and the state retirement system provisions of Title 5, Part 20; [2013, c. 309, §2 (AMD).]

B. The collaborative may not be construed to be a state agency for any purposes, including the budget, accounts and control, auditing, purchasing or other provisions of Title 5, Part 4; and [2013, c. 309, §2 (AMD).]

C. Notwithstanding any provisions of paragraphs A and B:

(1) All meetings and records of the collaborative are subject to the provisions of Title 1, chapter 13, subchapter 1, except as provided in subsection 1-B. The commissioner and those members of the Legislature appointed to serve on the joint standing committee of the Legislature having jurisdiction over marine resource matters have access to all material designated confidential by the collaborative;

(2) Members of the collaborative are governed by the conflict of interest provisions set forth in Title 5, section 18; and

(3) For the purposes of the Maine Tort Claims Act, the collaborative is a "governmental entity" and its employees are "employees" as those terms are defined in Title 14, section 8102. [2013, c. 309, §2 (AMD).]

[ 2013, c. 309, §2 (AMD) .]

1-B. Market studies and promotional plans; proprietary information. Information provided to or developed by the collaborative and included in a promotional plan or market study is public unless the collaborative determines that it contains proprietary information. For the purposes of this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the collaborative or the person submitting the information and would make available information not otherwise publicly available.

[ 2013, c. 309, §2 (AMD) .]

1-C. Collaborative members; appointments; terms. The collaborative consists of 11 voting members, 9 appointed by the commissioner as follows:

A. Four individuals representing the lobster management policy councils established pursuant to section 6447. Each lobster management policy council shall prepare a list of up to 3 nominees from its zone for consideration by the commissioner for the appointments under this paragraph. In making appointments under this paragraph, the commissioner shall select members to ensure a geographic distribution of representation from lobster management zones established pursuant to section 6446; [2013, c. 309, §2 (NEW).]

B. Three individuals:

(1) At least 2 of whom are owners, managers or officers of business entities operating in the State that hold valid wholesale seafood licenses with lobster permits, from a list of nominees prepared for the commissioner by the Lobster Advisory Council established under section 6462-A; and

(2) At least one of whom represents the interests of lobster dealers and processors; and [2013, c. 309, §2 (NEW).]

C. Two individuals who are public members with experience in marketing and promotion, retail sales, food service or food science, from a list of nominees prepared for the commissioner by the Lobster Advisory Council established under section 6462-A. [2013, c. 309, §2 (NEW).]

Members are appointed by the commissioner for terms of 3 years. A person may not serve more than 2 consecutive 3-year terms as a member of the collaborative.

The commissioner or the commissioner's designee serves as an ex officio member of the collaborative. The Commissioner of Economic and Community Development or the commissioner’s designee serves as an ex officio member of the collaborative.

[ 2013, c. 309, §2 (NEW) .]

2. Qualifications of members.

[ 2013, c. 309, §2 (RP) .]

2-A. Officers. By majority vote, the collaborative shall annually elect a chair from among its members and may elect other officers in accordance with its bylaws.

[ 2013, c. 309, §2 (NEW) .]

3. Meetings. The collaborative shall meet at least quarterly. A quorum of 6 members is required to conduct the business of the collaborative. Additional meetings may be called by the chair. If 3 or more members of the collaborative submit to the chair a written request for a meeting, the chair shall call a meeting to be held no sooner than 14 days after receipt of the written request. The commissioner may remove any member with unexcused absences from 2 or more consecutive meetings of the collaborative.

[ 2013, c. 309, §2 (AMD) .]

3-A. Employees. The collaborative shall hire an executive director and may hire staff as needed to perform its duties. Employees of the Maine Lobster Marketing Collaborative serve at the pleasure of the collaborative. The salary and benefits for employees of the collaborative are determined by the collaborative.

[ 2013, c. 309, §2 (AMD) .]

4. Powers and duties. The collaborative may:

A. Undertake promotional marketing programs in cooperation with the lobster industry; [1991, c. 523, §2 (NEW).]

B. Promote national and international markets for lobsters harvested or processed in the State; [1991, c. 523, §2 (NEW).]

C. Provide material and technical assistance to persons seeking to market lobsters harvested or processed in the State; [1991, c. 523, §2 (NEW).]

D. Conduct other efforts as determined necessary to increase the sales of lobsters harvested or processed in the State; [1991, c. 523, §2 (NEW).]

D-1. Market and sell goods directly related to the functions of the collaborative and deposit all proceeds in the Lobster Promotion Fund; [2013, c. 309, §2 (AMD).]

E. Make expenditures from the Lobster Promotion Fund to carry out the purposes of this subchapter. Money in the fund may be used only for the following purposes:

(1) Promotion, advertising and marketing development. The collaborative may implement programs and activities to promote, advertise and develop markets for lobster and make or enter into contracts with any local, state, federal or private agency, department, firm, corporation, entity or person for those purposes; and

(2) The hiring of staff and the payment of compensation for employees, payment of per diem and reimbursement of expenses for members pursuant to Title 5, section 12004-H and payment of administrative and overhead costs associated with the business of the collaborative; and [2013, c. 309, §2 (AMD).]

F. Accept and deposit in the fund additional funding from any source, public or private. [1991, c. 523, §2 (NEW).]

[ 2013, c. 309, §2 (AMD) .]

5. Lobster Promotion Fund established. The Lobster Promotion Fund, referred to in this subchapter as the "fund," is established to carry out the purposes of this subchapter. The department shall pay to the fund all money appropriated or received by the department for the purposes of this subchapter, except that the department may retain funds necessary to reimburse the department for the actual cost of collecting the license surcharges established in subsection 5-A. The fund is capitalized from the annual surcharges set out in subsection 5-A.

A. [2013, c. 309, §2 (RP).]

B. [2013, c. 309, §2 (RP).]

C. [2013, c. 309, §2 (RP).]

D. [2013, c. 309, §2 (RP).]

E. [2013, c. 309, §2 (RP).]

F. [2013, c. 309, §2 (RP).]

[ 2013, c. 309, §2 (AMD) .]

5-A. License surcharge assessed. The fund is capitalized from annual surcharges assessed on licenses issued by the department for calendar years as follows.

A. For the year 2013 the surcharges are, for:

(1) Class I lobster and crab fishing licenses for persons 18 to 69 years of age, $31.25;

(2) Class II lobster and crab fishing licenses, $62.50, except that for license holders 70 years of age or older the surcharge is $32;

(3) Class III lobster and crab fishing licenses, $93.75, except that for license holders 70 years of age or older the surcharge is $47;

(4) Nonresident lobster and crab landing permits, $250;

(5) Wholesale seafood licenses with lobster permits, $250; and

(6) Lobster transportation licenses, $250. [2013, c. 309, §2 (NEW).]

B. For the year 2014 the surcharges are, for:

(1) Class I lobster and crab fishing licenses for persons 18 to 69 years of age, $55.25;

(2) Class II lobster and crab fishing licenses, $110.50, except that for license holders 70 years of age or older the surcharge is $55;

(3) Class III lobster and crab fishing licenses, $160.75, except that for license holders 70 years of age or older the surcharge is $80;

(4) Nonresident lobster and crab landing permits, $160.75;

(5) Wholesale seafood licenses with lobster permits if the license holders hold no supplemental wholesale seafood licenses with lobster permits, or lobster transportation licenses if the license holders hold no supplemental lobster transportation licenses, $400;

(6) Supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses as follows:

(a) Six hundred dollars for up to 2 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses;

(b) Eight hundred dollars for 3 to 5 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(c) One thousand dollars for 6 or more supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(7) Lobster processor licenses, $333 if less than 1,000,000 pounds of raw product is processed, and $1,333 if 1,000,000 pounds or more of raw product is processed. [2013, c. 492, §5 (AMD).]

C. For the year 2015 the surcharges are, for:

(1) Class I lobster and crab fishing licenses for persons 18 to 69 years of age, $110.25;

(2) Class II lobster and crab fishing licenses, $220.50, except that for license holders 70 years of age or older the surcharge is $110;

(3) Class III lobster and crab fishing licenses, $320.75, except that for license holders 70 years of age or older the surcharge is $160;

(4) Nonresident lobster and crab landing permits, $320.75;

(5) Wholesale seafood licenses with lobster permits if the license holders hold no supplemental wholesale seafood licenses with lobster permits, or lobster transportation licenses if the license holders hold no supplemental lobster transportation licenses, $800;

(6) Supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses as follows:

(a) One thousand two hundred dollars for up to 2 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses;

(b) One thousand six hundred dollars for 3 to 5 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(c) Two thousand dollars for 6 or more supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(7) Lobster processor licenses, $666 if less than 1,000,000 pounds of raw product is processed, and $2,666 if 1,000,000 pounds or more of raw product is processed. [2013, c. 492, §5 (AMD).]

D. For the years 2016 to 2018 the surcharges are, for:

(1) Class I lobster and crab fishing licenses for persons 18 to 69 years of age, $165.25;

(2) Class II lobster and crab fishing licenses, $330.50, except that for license holders 70 years of age or older the surcharge is $165;

(3) Class III lobster and crab fishing licenses, $480.75, except that for license holders 70 years of age or older the surcharge is $240;

(4) Nonresident lobster and crab landing permits, $480.75;

(5) Wholesale seafood licenses with lobster permits if the license holders hold no supplemental wholesale seafood licenses with lobster permits, or lobster transportation licenses if the license holders hold no supplemental lobster transportation licenses, $1,200;

(6) Supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses as follows:

(a) One thousand eight hundred dollars for up to 2 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses;

(b) Two thousand four hundred dollars for 3 to 5 supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(c) Three thousand dollars for 6 or more supplemental wholesale seafood licenses with lobster permits or supplemental lobster transportation licenses; and

(7) Lobster processor licenses, $1,000 if less than 1,000,000 pounds of raw product is processed, and $4,000 if 1,000,000 pounds or more of raw product is processed. [2013, c. 492, §5 (AMD).]

A person holding more than one of the following licenses is assessed only the highest applicable surcharge for those licenses under this subsection: a wholesale seafood license with a lobster permit, a supplemental wholesale seafood license with a lobster permit, a lobster transportation license or a supplemental lobster transportation license.

Beginning in 2014, the commissioner shall review annually the surcharges established in this subsection and recommend changes to the joint standing committee of the Legislature having jurisdiction over marine resource matters, which after receiving the recommendations may report out a bill to the Legislature to adjust surcharges.

The Treasurer of State shall hold all surcharges assessed by this subsection in the fund and invest all money in the fund until disbursed to the collaborative upon request of the collaborative. Interest from investments accrues to the fund.

All money in the fund is subject to allocation by the Legislature. Unexpended balances in the fund at the end of the fiscal year may not lapse but must be carried forward to be used for the same purposes.

In addition to payment of the regular license fee and the surcharge, a person purchasing a license subject to the surcharges established in this subsection may make voluntary contributions to the fund at the time the license is purchased. Voluntary contributions received by the department from a licensee or any other source pursuant to this subsection must be deposited in the fund by the department and must be used by the collaborative for the purposes of this subchapter.

[ 2013, c. 492, §5 (AMD) .]

6. Reports. The collaborative shall report annually on its activities and expenditures to the joint standing committee of the Legislature having jurisdiction over marine resource matters, to the Lobster Advisory Council established under section 6462-A and, at a statewide meeting of interested license holders, to the lobster industry. The collaborative shall provide notice of the date and location of the statewide meeting of license holders at the time of license issuance or renewal.

[ 2013, c. 309, §2 (AMD) .]

7. Audit. An annual audit of the expenditures of the collaborative must be performed. The collaborative may contract with the Office of the State Auditor or with a private sector accounting firm to conduct the audit. The collaborative shall report the results of that audit to the joint standing committee of the Legislature having jurisdiction over marine resource matters. If the annual audit is performed by the Office of the State Auditor, the collaborative shall reimburse the department for its costs to conduct that audit.

[ 2013, c. 309, §2 (AMD) .]

8. Review. By January 15, 2014, the collaborative shall present to the joint standing committee of the Legislature having jurisdiction over marine resource matters a 3-year marketing plan with a detailed work plan and budget for the collaborative's programs and activities from 2014 to 2015. By January 15, 2018, the collaborative shall report to the Lobster Advisory Council established under section 6462-A and the joint standing committee of the Legislature having jurisdiction over marine resource matters the results of a 3rd-party audit of the results of the collaborative's programs and activities from 2014 to 2017. Based on the outcome of that audit and with consideration of any recommendations by the Lobster Advisory Council, the committee may report out a bill to the Legislature to renew the license surcharges under subsection 5-A or adjust them as appropriate.

[ 2013, c. 309, §2 (NEW) .]

This section is repealed October 1, 2018. [2013, c. 309, §2 (NEW).]

SECTION HISTORY

1991, c. 523, §2 (NEW). 1993, c. 282, §§1-4 (AMD). 1993, c. 545, §§1-6 (AMD). 1997, c. 211, §§1-3 (AMD). 1999, c. 668, §82 (AMD). 2001, c. 226, §1 (AMD). 2005, c. 102, §1 (AMD). 2007, c. 138, §§2, 3 (AMD). 2007, c. 201, §§17-19 (AMD). 2007, c. 615, §13 (AMD). 2009, c. 567, §§7, 8 (AMD). 2013, c. 309, §2 (AMD). 2013, c. 492, §5 (AMD).






Subchapter 4: LOBSTER ADVISORY COUNCIL

12 §6461. Purpose

The lobster fishing industry is one of the most important industries in the State because of its contribution to the economy and also because of its unique social, historic and cultural contributions to this State's quality of life. [1979, c. 355, §1 (NEW).]

This subchapter is enacted to help conserve and promote the prosperity and welfare of the State and its citizens and the lobster fishing that helps to support them. This subchapter will accomplish these goals by fostering and promoting better methods of conserving, utilizing, processing, marketing and studying the lobster. [1979, c. 355, §1 (NEW).]

SECTION HISTORY

1979, c. 355, §1 (NEW).



12 §6462. Lobster Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 355, §1 (NEW). 1981, c. 377, §§1,2 (AMD). 1983, c. 812, §§84,85 (AMD). 1989, c. 503, §B63 (AMD). 1997, c. 208, §2 (RP).



12 §6462-A. Lobster Advisory Council

1. Appointment; composition. The Lobster Advisory Council, established by Title 5, section 12004-I, subsection 58 and in this subchapter known as the "council," consists of the following members:

A. One person from each lobster management policy council established under section 6447. Each lobster management policy council shall choose by majority vote a member to serve on the council; [1997, c. 208, §3 (NEW).]

B. Two persons who hold wholesale seafood licenses and are primarily dealers in lobsters, appointed by the commissioner; [1997, c. 208, §3 (NEW).]

C. One person who is a member of the general public and does not hold any license under this subchapter, appointed by the commissioner; and [1997, c. 208, §3 (NEW).]

D. Three persons who hold lobster and crab fishing licenses and who are not members of lobster management policy councils established under section 6447, appointed by the commissioner. Each person appointed under this paragraph must reside in a different county. One person appointed under this paragraph must hold a noncommercial lobster and crab fishing license. [2005, c. 239, §5 (AMD).]

[ 2005, c. 239, §5 (AMD) .]

2. Term. The term for a member who represents a lobster management policy council is coterminous with that person's term on that policy council. All other members serve for terms of 3 years, except that a vacancy must be filled by the commissioner for the unexpired portion of the term. A vacancy for a member representing a lobster management policy council must be appointed by that policy council using procedures defined in subsection 1. Members continue to serve until their successors are appointed.

[ 1997, c. 572, §1 (AMD) .]

3. Compensation. Members are entitled to compensation according to Title 5, chapter 379.

[ 1997, c. 208, §3 (NEW) .]

4. Quorum. A quorum is a majority of the members of the council, at least 4 of whom must be lobster and crab fishing license holders.

[ 1997, c. 208, §3 (NEW) .]

5. Chair and officers. The council shall annually choose one of its members to serve as chair for a one-year term. The council may select other officers and designate their duties.

[ 1997, c. 208, §3 (NEW) .]

6. Meetings. The council shall meet at least 4 times a year at regular intervals. It may also meet at other times at the call of the chair or the commissioner.

[ 1997, c. 208, §3 (NEW) .]

SECTION HISTORY

1997, c. 208, §3 (NEW). 1997, c. 572, §1 (AMD). 2005, c. 239, §5 (AMD).



12 §6463. Council programs and activities

1. Advise. The council shall advise the commissioner on activities of the department that relate to the lobster industry. The council may investigate problems affecting the lobster industry and make recommendations to the commissioner and the Marine Resources Advisory Council concerning its investigations.

[ 1979, c. 355, §1 (NEW) .]

2. Research plans. The council may review current lobster research programs and plans for research on the lobster stock, and submit to the commissioner and Marine Resources Advisory Council, annually, its recommendations on those programs and plans.

[ 1979, c. 355, §1 (NEW) .]

3. Dispute resolution. The council may consider disputed issues brought to the council by any lobster management policy council established under section 6447. The council may make recommendations to the commissioner with regard to resolving such issues.

[ 1997, c. 208, §4 (NEW) .]

SECTION HISTORY

1979, c. 355, §1 (NEW). 1997, c. 208, §4 (AMD).






Subchapter 4-A: LOBSTER RESEARCH, EDUCATION AND DEVELOPMENT FUND

12 §6465. Education and Development Fund

The Lobster Research, Education and Development Fund, referred to in this subchapter as the "fund," is established in the department. Balances in the fund may not lapse and must be carried forward and used for the purposes of this section. [2001, c. 623, §1 (NEW).]

1. Sources and uses of fund. Revenues from lobster special registration plate fees credited to the fund under Title 29-A, section 456-A may be used for research and education to support the development of the lobster industry in this State. Revenues may also be used to support the operation of the research, education and development board described in subsection 2, including reimbursement for travel expenses of its members.

[ 2005, c. 239, §6 (AMD) .]

2. Research, education and development board. The commissioner shall appoint a research, education and development board and consult with the board regarding the expenditures from the fund. The board is composed of one member from each of the following organizations:

A. A statewide association representing the interests of persons who harvest lobster commercially; [2001, c. 623, §1 (NEW).]

B. An association representing the interests of persons who harvest lobster commercially in Washington and Hancock counties; [2001, c. 623, §1 (NEW).]

C. A southern Maine association representing the interests of persons who harvest lobster commercially; [2001, c. 623, §1 (NEW).]

D. A statewide import-export lobster dealers' association; [2001, c. 623, §1 (NEW).]

E. A statewide lobster pound owners' association; [2001, c. 623, §1 (NEW).]

F. A statewide lobster processors' association; [2001, c. 623, §1 (NEW).]

G. The Maine Lobster Marketing Collaborative under section 6455; [2013, c. 309, §3 (AMD).]

H. The Lobster Advisory Council established by Title 5, section 12004-I, subsection 58; and [2001, c. 623, §1 (NEW).]

I. An international lobster institute. This member must be a resident of the State. [2001, c. 623, §1 (NEW).]

Members are entitled to compensation according to Title 5, chapter 379.

[ 2013, c. 309, §3 (AMD) .]

SECTION HISTORY

2001, c. 623, §1 (NEW). 2005, c. 239, §6 (AMD). 2013, c. 309, §3 (AMD).






Subchapter 5: MONHEGAN LOBSTER CONSERVATION AREA

12 §6471. Monhegan Lobster Conservation Area

1. Monhegan Lobster Conservation Area. The following territorial waters of the State in the vicinity of Monhegan Island are known as the Monhegan Lobster Conservation Area:

Beginning at a point located at latitude 43`45.09' north and longitude 069`22.16' west that is 2 nautical miles southwesterly of the nearest shore of Monhegan Island; in a southwesterly direction to latitude 43`44.28' north and longitude 069`23.37' west at a point on the 3-nautical-mile line; then following the 3-nautical-mile line around the southern end of Monhegan Island to latitude 43`44.94' north and longitude 069`14.26' west; then in a somewhat northerly direction to latitude 43`45.8' north and longitude 069`15.3' west, to a point that is 2 nautical miles from the nearest shore of Monhegan Island; then following a line that is 2 nautical miles from the nearest shore of Monhegan Island and that continues around the northern end of Monhegan Island to the point of beginning.

[ 2001, c. 272, §6 (AMD) .]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2001, c. 272, §6 (AMD).



12 §6472. Closed and open seasons; trap limit

1. Closed season. It is unlawful for a person to fish for or take lobsters in the Monhegan Lobster Conservation Area from June 26th to August 31st, both days inclusive, and on any day not included in the open season established by the commissioner under subsection 2.

[ 2007, c. 219, §2 (AMD) .]

2. Open season. The commissioner shall establish by rule an open season not to exceed 250 days between October 1st and the following June 25th during which a person may fish for or take lobsters in the Monhegan Lobster Conservation Area.

A. Before establishing or amending the open season under this section, the commissioner shall determine the open season preferred by 2/3 of the individuals registered to obtain Monhegan Lobster Conservation Area trap tags under section 6474. The commissioner may accept the preferences proposed by 2/3 of the registrants as reasonable and adopt those preferences or reject the preferences as unreasonable. The commissioner shall consult with the lobster management policy council for Zone D before making this decision. [2007, c. 219, §2 (AMD).]

B. In adopting rules under this subsection, the commissioner is not required to hold a public hearing on the rules pursuant to Title 5, section 8052. [1997, c. 574, §4 (NEW).]

C. A person may not petition the commissioner pursuant to Title 5, section 8055 for the adoption or modification of a rule establishing the open lobster season in the Monhegan Lobster Conservation Area. [1997, c. 574, §4 (NEW).]

D. Notwithstanding any provisions to the contrary, the commissioner may adopt rules under this subsection without the advice and consent of the Marine Resources Advisory Council. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2007, c. 219, §2 (AMD).]

[ 2007, c. 219, §2 (AMD) .]

3. Trap limit. The trap limit for the open season established pursuant to subsection 2 is 400 traps per individual registered to obtain Monhegan Lobster Conservation Area trap tags under section 6474.

A. [2011, c. 486, §5 (RP).]

B. [2011, c. 486, §5 (RP).]

C. [2011, c. 486, §5 (RP).]

D. [2011, c. 486, §5 (RP).]

[ 2011, c. 486, §5 (AMD) .]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2007, c. 219, §2 (AMD). 2011, c. 486, §5 (AMD).



12 §6473. Fishing in other waters

1. Limitations. A person registered for Monhegan Lobster Conservation Area trap tags under section 6474 may not fish for or take lobsters:

A. In the State's 3-mile territorial sea at any time, except in that portion of the coastal waters designated under section 6471 as the Monhegan Lobster Conservation Area during the open season established for the area under section 6472; and [1997, c. 574, §4 (NEW).]

B. In federal waters during the Monhegan Lobster Conservation Area closed season. [1997, c. 574, §4 (NEW).]

[ 1997, c. 574, §4 (NEW) .]

2. Exceptions. The following exceptions apply to a person registered for Monhegan Lobster Conservation Area trap tags under section 6474.

A. Notwithstanding subsection 1, a person registered for Monhegan Lobster Conservation Area trap tags may serve as a crew member to assist in the licensed activities under the direct supervision of a Class I, Class II or Class III lobster and crab fishing license holder outside the Monhegan Lobster Conservation Area. [2011, c. 486, §6 (NEW).]

B. Notwithstanding subsection 1, a person registered for Monhegan Lobster Conservation Area trap tags who holds a federal lobster permit with a Lobster Management Area 3 designation may fish for or take lobsters from Lobster Management Area 3, as identified in the Atlantic States Marine Fisheries Commission Interstate Fishery Management Plan for American Lobster. [2011, c. 486, §6 (NEW).]

[ 2011, c. 486, §6 (RPR) .]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2005, c. 239, §7 (AMD). 2011, c. 486, §6 (AMD).



12 §6474. Fishing without Monhegan trap tags prohibited

1. Prohibition. A person may not submerge a lobster trap in the Monhegan Lobster Conservation Area unless a lobster trap tag designated for use in the Monhegan Lobster Conservation Area is affixed to the trap. The commissioner shall charge fees and deposit those fees for Monhegan Lobster Conservation Area trap tags in accordance with section 6431-B.

[ 2001, c. 421, Pt. B, §23 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Trap tag expiration. Trap tags issued for use during a Monhegan Lobster Conservation Area open season expire upon the closing of that season.

[ 1997, c. 574, §4 (NEW) .]

3. Trap tag eligibility for the 1998-99 open season.

[ 2011, c. 486, §7 (RP) .]

4. Trap tag eligibility. Except as provided under subsection 5, the commissioner may not issue Monhegan Lobster Conservation Area trap tags to a person unless that person:

A. Registered with the commissioner to purchase Monhegan Lobster Conservation Area trap tags for the prior open season, documents to the commissioner that the person harvested lobsters from the Monhegan Lobster Conservation Area in the prior open season and registers with the commissioner during the period between June 26th and August 1st immediately following the prior open season for Monhegan Lobster Conservation Area trap tags for the subsequent open season; [1997, c. 574, §4 (NEW).]

B. Registered with the commissioner to purchase Monhegan Lobster Conservation Area trap tags for the prior open season, documents to the commissioner that that person did not harvest lobsters from the Monhegan Lobster Conservation Area in the prior open season because of an illness or medical condition and registers with the commissioner during the period between June 26th and August 1st immediately following the prior open season for Monhegan Lobster Conservation Area trap tags for the subsequent open season; or [1997, c. 574, §4 (NEW).]

C. Meets the requirements of section 6448, subsection 8, paragraph E to enter a limited-entry program established for Monhegan Island pursuant to section 6449 and registers for Monhegan Lobster Conservation Area trap tags. [2011, c. 486, §8 (AMD).]

[ 2011, c. 486, §8 (AMD) .]

5. License suspension and eligibility. A person eligible to register for Monhegan Lobster Conservation Area trap tags under subsection 4, paragraph A if not for the suspension of that person's Class I, Class II or Class III lobster and crab fishing license may not, for the purpose of admitting new registrants, be considered to have failed to register pursuant to section 6475, subsection 1, paragraph C, subparagraph (3). Upon reinstatement of that person's license, that person is deemed registered and the commissioner may issue trap tags to that person, unless that person notifies the commissioner before reinstatement that the person chooses to not be registered.

[ 1997, c. 574, §4 (NEW) .]

6. Limit on number of registrants. The total number of individuals registered to obtain Monhegan Lobster Conservation Area trap tags may not exceed 17.

[ 2011, c. 486, §9 (AMD) .]

7. Periods of registration. Monhegan Lobster Conservation Area registrations are valid as follows.

A. [2011, c. 486, §10 (RP).]

B. A person registered under subsection 4, paragraph A or B is registered for the entire period from August 1st of the year of registration until the following July 31st. [1997, c. 574, §4 (NEW).]

C. A person registered under subsection 4, paragraph C is registered for the entire period from the date of registration until the following July 31st. [1997, c. 574, §4 (NEW).]

D. A person registered under section 5 through the reinstatement of a suspended license is registered for the entire period from the date of license reinstatement until the following July 31st. [1997, c. 574, §4 (NEW).]

[ 2011, c. 486, §10 (AMD) .]

8. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §24 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

9. Exception. Notwithstanding subsection 1, a person may submerge a lobster trap in the Monhegan Lobster Conservation Area that does not have a trap tag designated for use in the Monhegan Lobster Conservation Area if that person holds a noncommercial lobster and crab fishing license issued pursuant to section 6421, subsection 1, paragraph F and does not otherwise hold a lobster and crab fishing license.

[ 2011, c. 486, §11 (NEW) .]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2001, c. 421, §§B23,24 (AMD). 2001, c. 421, §C1 (AFF). 2007, c. 615, §14 (AMD). 2011, c. 486, §§7-11 (AMD).



12 §6475. New participants

1. New participants. A person who is not registered to obtain Monhegan Lobster Conservation Area trap tags may obtain trap tags if that person becomes registered for Monhegan Lobster Conservation Area trap tags pursuant to this section.

A. If a Monhegan Island limited-entry program is established pursuant to section 6449, the commissioner shall maintain a waiting list of persons who have requested a Monhegan Island limited-entry lobster and crab fishing license. [2011, c. 486, §12 (AMD).]

B. [2011, c. 486, §12 (RP).]

C. A person listed on the waiting list under paragraph A may register for Monhegan Lobster Conservation Area trap tags if:

(2) That person has been listed longer than all other persons listed; and

(3) The commissioner has established that the number of individuals registered to fish in the Monhegan Lobster Conservation Area for the upcoming season is less than the allowable number of registrants established pursuant to section 6474, subsection 6.

The commissioner shall by August 15th notify a person who becomes eligible for registration under this paragraph. If that person does not register with the commissioner within 30 days, that person becomes ineligible for registration and the commissioner shall immediately notify the next individual who has been listed for the longest period of time on the waiting list. That individual must register within 30 days. [2011, c. 486, §12 (AMD).]

[ 2011, c. 486, §12 (AMD) .]

2. Registration in later years. A person who registers for Monhegan Lobster Conservation Area trap tags under subsection 1 must follow the provisions of section 6474, subsection 4, paragraph A or B to register for trap tags for each subsequent open season.

[ 1997, c. 574, §4 (NEW) .]

3. License requirements; apprenticeship.

[ 2011, c. 486, §12 (RP) .]

4. Issuance of commercial lobster license.

[ 2011, c. 486, §12 (RP) .]

5. Registrants exiting the Monhegan Lobster Conservation Area.

[ 2011, c. 486, §12 (RP) .]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2007, c. 219, §§3, 4 (AMD). 2011, c. 486, §12 (AMD).



12 §6476. Former registrants

A person whose registration to obtain Monhegan Lobster Conservation Area trap tags has lapsed may be listed on the waiting list under section 6475, subsection 1, paragraph A and may purchase trap tags if the person becomes registered pursuant to section 6475, subsection 1, paragraph C. A person included on the waiting list pursuant to this subsection must be listed chronologically according to the time and date the commissioner received written notification from that person requesting that person be listed on the waiting list. [2011, c. 486, §13 (AMD).]

SECTION HISTORY

1997, c. 574, §4 (NEW). 2011, c. 486, §13 (AMD).



12 §6477. Student license holder

Notwithstanding section 6474, the commissioner may issue up to 15 Monhegan Lobster Conservation Area trap tags to a person issued a student license under section 6421. The license holder must tend the tagged traps from a vessel operated by a person registered under section 6474. The student license holder must be present when that license holder's lobster traps are tended. A student license holder shall certify on forms supplied by the commissioner that a person registered under section 6474 agrees to allow the student license holder to fish for or take lobsters from that person's vessel. [1997, c. 574, §4 (NEW).]

SECTION HISTORY

1997, c. 574, §4 (NEW).






Subchapter 6: SWANS ISLAND LOBSTER CONSERVATION AREA

12 §6481. Swans Island Lobster Conservation Area

1. Swans Island Lobster Conservation Area. The following territorial waters of the State in the vicinity of Swans Island are known as the Swans Island Lobster Conservation Area:

Beginning at the northern tip of Long Point, Marshall Island, Hancock County, Maine; then northerly to the navigational buoy at the western entrance to Toothacker Bay, located at the intersection of Loran lines 9960-W-12492.0 and 9960-X-25800.0; then northeasterly to West Point, Swans Island, Hancock County, Maine; then from Phinney Point on the northeastern shore of Swans Island southeasterly to the intersection of Loran lines 9960-W-12445.6 and 9960-X-25780.9, 68°22.40' W. Longitude, 44°08.79' N. Latitude, Hancock County, Maine; then southwesterly to the intersection of Loran lines 9960-W-12468.0 and 9960-X-25773.0, 68°23.6' W. Longitude, 44°06.4' N. Latitude; then south-southwesterly to the intersection of Loran lines 9960-W-12482.2 and 9960-X-25766.4, 68°24.01' W. Longitude, 44°04.8' N. Latitude; then southerly to the intersection of Loran lines 9960-W-12493.5 and 9960-X-25758.4, 68°23.9' W. Longitude, 44°03.1' N. Latitude, and the intersection with the 3-nautical-mile line of the territorial waters, as shown on United States Department of Commerce, National Oceanic and Atmospheric Administration, National Ocean Service, Office of Coast Survey Chart #13312; then southwesterly along the 3-nautical-mile line of the territorial waters approximately 3.5 miles to a point where a line drawn southeasterly 165° True from the center of Black Ledges intersects the 3-nautical-mile line of the territorial waters at Loran lines 9960-W-12524.5 and 9960-X-25765.5, 68°28.6' W. Longitude, 44°01.9' N. Latitude; then northwesterly 345° True to the center of Black Ledges; then northwesterly to the most southerly point of Marshall Island; thence along the westerly shore of Marshall Island to the point of beginning.

[ 2013, c. 342, §1 (NEW) .]

SECTION HISTORY

2013, c. 342, §1 (NEW).



12 §6482. Fishing in Swans Island Lobster Conservation Area

1. Placing and maintaining traps. A person may not place or maintain any trap for lobsters, or otherwise fish for or take lobsters, within the Swans Island Lobster Conservation Area except in accordance with this section.

A. An individual registered to obtain Swans Island Lobster Conservation Area trap tags under this section may not place or maintain in the Swans Island Lobster Conservation Area more than 550 traps. Each trap must bear the appropriate tag. [2013, c. 342, §1 (NEW).]

B. A person may not place or maintain a lobster trap in the Swans Island Lobster Conservation Area unless a trap tag designated for use in the Swans Island Lobster Conservation Area is affixed to the trap. [2013, c. 342, §1 (NEW).]

[ 2013, c. 342, §1 (NEW) .]

2. Trap tags; eligibility; expiration; suspension. The commissioner shall issue tags for traps in the Swans Island Lobster Conservation Area in accordance with this subsection. The commissioner shall charge and deposit fees for Swans Island Lobster Conservation Area trap tags in accordance with section 6431-B.

A. Trap tags issued for use in the Swans Island Lobster Conservation Area expire after one year as determined by the commissioner by rule. [2013, c. 342, §1 (NEW).]

B. Except as provided under paragraph C, the commissioner may not issue Swans Island Lobster Conservation Area trap tags to a person unless:

(1) That person's Class I, Class II or Class III lobster and crab fishing license issued in the prior calendar year identified the lobster management zone that includes the Swans Island Lobster Conservation Area as the declared lobster zone, as defined in section 6448, subsection 1, paragraph A, and that person applies to the commissioner during the period between January 1st and May 31st for Swans Island Lobster Conservation Area trap tags; or

(2) That person registered with the commissioner to purchase Swans Island Lobster Conservation Area trap tags for the prior season and applies to the commissioner during the period between January 1st and May 31st for Swans Island Lobster Conservation Area trap tags. [2013, c. 342, §1 (NEW).]

C. A person otherwise eligible to apply for Swans Island Lobster Conservation Area trap tags under paragraph B if not for the suspension of that person's Class I, Class II or Class III lobster and crab fishing license may apply to the commissioner for Swans Island Lobster Conservation Area trap tags during the period between January 1st and May 31st. Upon reinstatement of that person's license, the commissioner may issue trap tags to that person. [2013, c. 342, §1 (NEW).]

[ 2013, c. 342, §1 (NEW) .]

SECTION HISTORY

2013, c. 342, §1 (NEW).









Chapter 621: FINFISH LICENSES

Subchapter 1: LICENSES

12 §6501. Commercial fishing license

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Commercial fishing license for a resident operator; [2003, c. 452, Pt. F, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Commercial fishing license for a resident operator and all crew members; [2003, c. 452, Pt. F, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Commercial fishing license for a nonresident operator and all crew members; or [2003, c. 452, Pt. F, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Other license under this Part authorizing the activities. [2003, c. 452, Pt. F, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §10 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Licensed activity. The holder of a commercial fishing license may fish for or take fish or possess, ship, transport or sell fish that the holder has taken. The license authorizes crew members aboard the licensee's boat when it is engaged in commercial fishing to undertake these activities, if the license provides for crew members.

[ 2001, c. 421, Pt. B, §25 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Exemptions. The licensing requirement under subsection 1 does not apply to activities described in this subsection.

A. A person may fish for, take, possess or transport any species of fish if they have been taken by speargun, harpoon, minnow trap, hand dip net or hook and line and are only for personal use. [2001, c. 421, Pt. B, §25 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

B. A person may fish for, take, possess or transport halibut if they have been taken by tub trawl or by hook and line and are only for personal use. [2011, c. 266, Pt. A, §14 (AMD).]

C. [2011, c. 266, Pt. A, §15 (RP).]

[ 2011, c. 266, Pt. A, §§14, 15 (AMD) .]

4. Eligibility. A commercial fishing license may be issued only to an individual.

[ 2001, c. 421, Pt. B, §25 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Fees. Fees for commercial fishing licenses are:

A. Forty-eight dollars for resident operator; [2009, c. 213, Pt. G, §5 (AMD).]

B. One hundred twenty-eight dollars for resident operator and all crew members; and [2009, c. 213, Pt. G, §5 (AMD).]

C. Four hundred eighty-one dollars for nonresident operator and all crew members. [2009, c. 213, Pt. G, §5 (AMD).]

[ 2009, c. 213, Pt. G, §5 (AMD) .]

6. Definition. For the purposes of this chapter, "fish" means all marine finfish except Atlantic herring, Atlantic menhaden, whiting, spiny dogfish, river herring, Atlantic mackerel, blueback herring, squid, butterfish, scup, black sea bass, smelt and shad. For the purposes of this chapter, "fish" also means all other marine organisms, except lobsters, crabs, sea urchins, shellfish, scallops, marine worms, elvers, sea cucumbers, eels, shrimp or seaweed.

[ 2011, c. 598, §21 (AMD) .]

7. License freeze.

[ 1979, c. 25, (NEW); MRSA T. 12, §6501, sub-§7 (RP) .]

8. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §25 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 25, (AMD). 1981, c. 480, §§3,15,16 (AMD). 1983, c. 301, §7 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §2 (AMD). 1985, c. 659, (AMD). 1991, c. 528, §T2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T2 (AMD). 1995, c. 536, §A6 (AMD). 1997, c. 19, §5 (AMD). 1999, c. 491, §4 (AMD). 2001, c. 272, §7 (AMD). 2001, c. 421, §B25 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW6 (AMD). 2003, c. 452, §F10 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 213, Pt. G, §5 (AMD). 2011, c. 266, Pt. A, §§14-16 (AMD). 2011, c. 598, §21 (AMD). MRSA T.12, §6501, sub-§7 (AMD).



12 §6502. Nonresident special tuna permit

A nonresident individual may fish for, take, possess, ship, transport or sell tuna that the individual has taken, without a commercial fishing license, if the individual has a current special tuna permit. [2001, c. 421, Pt. B, §26 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

1. Eligibility. A special tuna permit may be issued to a nonresident individual who is a registered participant in a tuna tournament that is sponsored and operated by a nonprofit association or corporation that has existed for at least one year prior to the tournament. An individual may not be issued more than one permit in any one calendar year.

[ 2001, c. 421, Pt. B, §26 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Authorized activity. A special tuna permittee may fish for, take for sale and sell only one tuna in any one calendar year. The permit is valid for the length of the tournament plus one day or for 7 days from the date of issue, whichever is shorter.

[ 2001, c. 421, Pt. B, §26 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Fee. The permit fee is $84, which may be credited against the license fee for a commercial fishing license, if it is issued to the permittee within 30 days of the issuing of the permit.

[ 1991, c. 528, Pt. RRR, (AFF); 1991, c. 528, Pt. T, §3 (AMD); 1991, c. 591, Pt. T, §3 (AMD) .]

4. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §26 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1991, c. 528, §T3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T3 (AMD). 2001, c. 421, §B26 (AMD). 2001, c. 421, §C1 (AFF).



12 §6502-A. Commercial pelagic and anadromous fishing license

1. Definition. As used in this section, "pelagic or anadromous fish" means Atlantic herring, Atlantic menhaden, whiting, spiny dogfish, river herring, Atlantic mackerel, blueback herring, squid, butterfish, scup, black sea bass, smelt and shad.

[ 2011, c. 598, §22 (AMD) .]

2. License required. A person may not engage in the activities authorized under this section without a current:

A. Commercial pelagic and anadromous fishing license for a resident operator; [2009, c. 527, §2 (NEW).]

B. Commercial pelagic and anadromous fishing license for a resident operator and all crew members; or [2009, c. 527, §2 (NEW).]

C. Commercial pelagic and anadromous fishing license for a nonresident operator and all crew members. [2009, c. 527, §2 (NEW).]

[ 2009, c. 527, §2 (NEW) .]

3. Licensed activity. The holder of a commercial pelagic and anadromous fishing license may fish for or take or possess, ship, transport or sell pelagic or anadromous fish that the holder has taken. The commissioner shall determine by rule what crew members may fish under a commercial pelagic and anadromous fishing license that provides for crew members. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 527, §2 (NEW) .]

4. Exemption. The licensing requirement under subsection 2 does not apply to a person who fishes for, takes, possesses or transports any pelagic or anadromous fish that have been taken by speargun, harpoon, minnow trap, hand dip net or hook and line and are only for personal use.

[ 2011, c. 598, §23 (AMD) .]

5. Eligibility. A commercial pelagic and anadromous fishing license may be issued only to an individual.

[ 2009, c. 527, §2 (NEW) .]

6. Fees. Fees for commercial pelagic and anadromous fishing licenses are:

A. Forty-eight dollars for a resident operator; [2009, c. 527, §2 (NEW).]

B. One hundred twenty-eight dollars for a resident operator and all crew members; and [2009, c. 527, §2 (NEW).]

C. Five hundred dollars for a nonresident operator and all crew members. [2009, c. 527, §2 (NEW).]

[ 2009, c. 527, §2 (NEW) .]

7. Surcharges. The following surcharges are assessed on holders of commercial pelagic and anadromous fishing licenses issued by the department:

A. For a commercial pelagic and anadromous fishing license for a resident operator, $50; [2009, c. 527, §2 (NEW).]

B. For a commercial pelagic and anadromous fishing license for a resident operator with crew, $200; and [2009, c. 527, §2 (NEW).]

C. For a commercial pelagic and anadromous fishing license for a nonresident operator with crew, $400. [2009, c. 527, §2 (NEW).]

The commissioner shall deposit surcharges collected pursuant to this subsection in the Pelagic and Anadromous Fisheries Fund established under section 6041.

[ 2009, c. 527, §2 (NEW) .]

8. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2009, c. 527, §2 (NEW) .]

SECTION HISTORY

2009, c. 527, §2 (NEW). 2011, c. 598, §§22, 23 (AMD).



12 §6503. Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 459, §1 (NEW).



12 §6504. Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 662, §1 (NEW). 1983, c. 680, §4 (RP). 1985, c. 506, §B10 (RP).



12 §6505. Eel fishing license (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 492, §4 (NEW). 1995, c. 536, §A7 (RP).



12 §6505-A. Elver fishing license

1. License required. Except as provided in section 6302-A and section 6302-B, a person may not engage in the activities authorized under subsection 1-A unless the person is issued one of the following elver fishing licenses under this section:

The department may not issue a license under paragraph E, F, G or H until January 1, 2015.

A. A resident elver fishing license for one device; [2003, c. 452, Pt. F, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A resident elver fishing license for 2 devices; [2003, c. 452, Pt. F, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. A nonresident elver fishing license for one device; [2013, c. 468, §23 (AMD).]

D. A nonresident elver fishing license for 2 devices; [2013, c. 468, §23 (AMD).]

E. A resident elver fishing license with crew for one device; [2013, c. 468, §23 (NEW).]

F. A resident elver fishing license with crew for 2 devices; [2013, c. 468, §23 (NEW).]

G. A nonresident elver fishing license with crew for one device; or [2013, c. 468, §23 (NEW).]

H. A nonresident elver fishing license with crew for 2 devices. [2013, c. 468, §23 (NEW).]

[ 2013, c. 485, §5 (AMD) .]

1-A. Licensed activity. The holder of an elver fishing license or elver fishing license with crew may fish for, take or possess elvers. The holder of an elver fishing license or elver fishing license with crew may transport and sell within state limits elvers that the license holder has taken. The holder of an elver fishing license with crew is liable for the licensed activities under this subsection of an unlicensed crew member assisting that license holder pursuant to subsection 1-B. Only the license holder to whom a tag is issued may empty an elver fyke net.

[ 2013, c. 468, §24 (NEW) .]

1-B. License limitations. An elver fishing license with crew authorizes the license holder to engage in the licensed activities under subsection 1-A. The holder of an elver fishing license with crew may engage one unlicensed crew member to assist the license holder only in certain activities as authorized by rule, and the unlicensed crew member may assist only under the direct supervision of the license holder.

[ 2013, c. 468, §24 (NEW) .]

1-C. Elver transaction card issued. The department may issue an elver transaction card to each license holder under this section and to each license holder under section 6302-A, subsection 3, paragraphs E, E-1, F and G in accordance with section 6302-B. The license holder shall use the elver transaction card to meet electronic reporting requirements established by rule pursuant to section 6173. The elver transaction card must include the license holder's name and license number.

[ 2013, c. 485, §6 (AMD) .]

1-D. Use of elver transaction card required. The holder of an elver fishing license issued under this section or section 6302-A, subsection 3, paragraph E, E-1, F or G may not sell or transfer elvers the license holder has taken to an elver dealer licensed under section 6864 unless the holder of the elver fishing license presents to the elver dealer the elver transaction card issued to that person under subsection 1-C.

[ 2013, c. 468, §24 (NEW) .]

1-E. Elver transaction card limited. A person may not possess an elver transaction card unless that person holds a license issued under this section or section 6302-A, subsection 3, paragraph E, E-1, F or G and the elver transaction card was issued to that person pursuant to subsection 1-C.

[ 2013, c. 468, §24 (NEW) .]

2. Eligibility. An elver fishing license may be issued only to an individual who:

A. [1999, c. 534, §1 (RP).]

B. [1999, c. 534, §1 (RP).]

C. Possessed an elver fishing license in the previous calendar year; [2011, c. 549, §3 (AMD).]

D. [2005, c. 533, §1 (RP).]

E. Did not possess an elver fishing license in the previous calendar year because the commissioner had suspended the person’s license privileges for a length of time that included the previous calendar year; or [2011, c. 549, §3 (AMD).]

F. Becomes eligible to obtain an elver fishing license pursuant to the elver lotteries under subsection 2-B. [2011, c. 549, §3 (NEW).]

[ 2011, c. 549, §3 (AMD) .]

2-A. Elver license lottery.

[ 2005, c. 533, §2 (RP) .]

2-B. Elver lotteries. The commissioner shall establish a dual lottery system under which the number of pieces of gear authorized does not exceed the number of pieces of gear authorized as of December 31, 2011, except that beginning in 2013 that number must be increased to include an additional 25 dip nets.

A. The commissioner shall establish an elver gear lottery under which gear authorizations for use under a license issued under subsection 1 that is not renewed become available to other license holders in the elver gear lottery.

(1) The elver gear lottery must be held on or before February 15th of each calendar year beginning in 2013.

(2) In order to be eligible for the elver gear lottery, a person must hold an elver fishing license pursuant to subsection 1 and must have authorization to use only a dip net.

(3) In order to be eligible for the elver gear lottery, a person must submit to the Commissioner of Marine Resources a lottery application together with a $25 nonrefundable application fee no later than January 15th for the lottery to be held by the following February 15th.

(4) A person may submit no more than one elver gear lottery application per lottery year.

(5) A person selected in the elver gear lottery must relinquish a dip net authorization that person holds in exchange for authorization to use an elver fyke net. [2011, c. 549, §4 (NEW).]

B. The commissioner shall establish an elver fishing license lottery under which a person who did not hold an elver fishing license in the previous calendar year may become eligible to obtain that license. The number of persons issued licenses under this paragraph may not exceed the number of individual gear authorizations remaining after the elver gear lottery.

(1) The elver fishing license lottery must take place after the elver gear lottery.

(2) The elver fishing license lottery must be held on or before February 15th of each calendar year beginning in 2013.

(3) In order to be eligible for the elver fishing license lottery, a person must submit a lottery application together with a $25 nonrefundable application fee no later than January 15th of the same calendar year as the lottery.

(4) A person may submit no more than one elver fishing license lottery application per lottery year. [2011, c. 549, §4 (NEW).]

The commissioner shall adopt rules no later than December 31, 2012 to implement the elver gear lottery and the elver fishing license lottery. The rules must include provisions for the method and administration of the lotteries. The elver gear lottery must be set up so that gear authorizations associated with a license that is not renewed go into the elver gear lottery. If a person who held a license that is not renewed has 2 authorized pieces of gear, the gear authorizations must be divided and made available to 2 lottery entrants. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

Application fees collected under this subsection must be deposited in the Eel and Elver Management Fund established in section 6505-D.

Notwithstanding any other provision of this section, the commissioner may not hold a lottery under this subsection.

[ 2013, c. 301, §9 (AMD) .]

3. Limits on issuance.

[ 2013, c. 8, §3 (RP) .]

3-A. Elver fishing quotas. The commissioner may adopt rules to establish, implement and administer an elver individual fishing quota system in order to ensure that the elver fishery annual landings do not exceed the overall annual quota established by the Atlantic States Marine Fisheries Commission. A person issued a license under this section or section 6302-A, subsection 3, paragraph E, E-1, F or G may not take, possess or sell elvers in excess of the weight quota allocated to that person under the quota system. The rules must:

A. Establish an overall annual quota for the State; [2013, c. 485, §7 (NEW).]

B. Establish the amount of the overall annual quota under paragraph A that is allocated to persons licensed under this section and specify a formula to establish individual quotas for persons licensed under this section. The formula may take into account the amount of elvers a person licensed under this section lawfully harvested in previous seasons based on final harvesting reports. The rules must specify the date by which harvester reports are considered final for the purpose of determining individual quotas; and [2013, c. 485, §7 (NEW).]

C. Provide, in accordance with section 6302-B, that 21.9% of the overall annual quota under paragraph A is allocated to the federally recognized Indian tribes in the State and establish the amount of that portion of the overall annual quota allocated to the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians and the Aroostook Band of Micmacs. [2013, c. 485, §7 (NEW).]

If persons issued licenses under this section collectively exceed the overall annual quota allocated to those persons pursuant to paragraph B, the number of pounds by which the license holders exceeded that overall annual quota must be deducted from the following year’s overall annual quota allocated to persons licensed under this section. If the overage exceeds the overall annual quota allocated to persons licensed under this section for the following year, the overage must be deducted from the overall annual quota allocated to persons licensed under this section in subsequent years until the entire overage has been accounted for.

The commissioner may adopt or amend rules on an emergency basis if immediate action is necessary to establish and implement the elver individual fishing quota in advance of the beginning of the elver fishing season.

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 485, §7 (NEW) .]

4. Fees. Fees for elver fishing licenses are:

A. For a person who is a resident, $105; [2013, c. 468, §25 (AMD).]

B. For a person who is a nonresident, $442; [2013, c. 468, §25 (AMD).]

C. For a person who is a resident with crew, $305; and [2013, c. 468, §25 (NEW).]

D. For a person who is a nonresident with crew, $1,326. [2013, c. 468, §25 (NEW).]

Fifty dollars of each license fee collected under paragraphs A and B and $200 of each license fee collected under paragraphs C and D accrue to the Eel and Elver Management Fund established in section 6505-D.

[ 2013, c. 468, §25 (AMD) .]

5. Gear. Except as prohibited by section 6575-B, subsection 2-B, a person issued a license under this section may utilize one elver fyke net, one Sheldon eel trap or one dip net to fish for or take elvers without paying the fee required for a first net or trap pursuant to section 6505-B. A license issued under this section must identify the number and types of nets that the license holder may use pursuant to this section and section 6505-B.

[ 1999, c. 534, §3 (AMD) .]

5-A. Possession of elvers. The holder of an elver fishing license may possess elvers only during the open season established in section 6575 and for up to 6 hours beyond the end of the open season.

[ 2013, c. 301, §10 (NEW) .]

6. Minimum age. A person who is under 15 years of age may not fish for or take elvers.

[ 2001, c. 421, Pt. B, §28 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

7. Nonresident licenses; reciprocity with other states. A nonresident is eligible to purchase an elver fishing license only if the nonresident documents to the commissioner that the nonresident's state of residence allows Maine residents to purchase an elver license and fish for elvers in that state.

[ 1999, c. 7, §5 (NEW) .]

8. Violation.

[ 2013, c. 49, §8 (RP) .]

8-A. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §9 (NEW) .]

SECTION HISTORY

1995, c. 536, §A8 (NEW). 1997, c. 297, §§1,2 (AMD). 1999, c. 7, §§2-5 (AMD). 1999, c. 534, §§1-3 (AMD). 2001, c. 421, §§B27-29 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW7 (AMD). 2003, c. 452, §F11 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 533, §§1,2 (AMD). 2007, c. 615, §15 (AMD). 2009, c. 213, Pt. G, §6 (AMD). 2011, c. 549, §§3-5 (AMD). 2013, c. 8, §§2, 3 (AMD). 2013, c. 49, §§8, 9 (AMD). 2013, c. 301, §§9, 10 (AMD). 2013, c. 468, §§23-25 (AMD). 2013, c. 485, §§5-7 (AMD).



12 §6505-B. Elver gear fees

1. Elver fyke net and Sheldon eel trap fee. A person may not submerge an elver fyke net or a Sheldon eel trap in the waters of the State to fish for or take elvers unless the net or trap owner pays annually the following fees:

A. Fifty-eight dollars per net or trap for the use of an elver fyke net or Sheldon eel trap, except that the fee under this paragraph does not apply to an elver fyke net or Sheldon eel trap a person utilizes pursuant to section 6505-A, subsection 5. [2009, c. 213, Pt. G, §7 (AMD).]

B. [1999, c. 7, §6 (RP).]

C. [1999, c. 7, §6 (RP).]

[ 2009, c. 213, Pt. G, §7 (AMD) .]

2. Tags for elver fyke net and Sheldon eel trap. A person may not submerge an elver fyke net or Sheldon eel trap in the coastal waters of the State to fish for or take elvers unless a tag issued by the department is affixed to the shoreside wing of the net or trap and is clearly visible. The department may issue a replacement tag when an owner issued a tag documents that a net or trap has been damaged or lost.

[ 2001, c. 421, Pt. B, §30 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Dip net fee. A person may not utilize a dip net to fish for or take elvers without paying a fee of $58 per dip net annually.

This subsection does not apply to a dip net a person utilizes pursuant to section 6505-A, subsection 5.

[ 2009, c. 213, Pt. G, §8 (AMD) .]

4. Payment with license. The fees required under subsections 1 and 3 must be paid upon application for an elver fishing license under section 6505-A.

[ 1995, c. 536, Pt. A, §8 (NEW) .]

5. Disposition of fees. Fees collected under this section accrue to the Eel and Elver Management Fund established in section 6505-D as follows:

A. Fifty dollars per net or trap for the use of an elver fyke net or Sheldon eel trap; and [2009, c. 213, Pt. G, §9 (NEW).]

B. Fifty dollars per dip net. [2009, c. 213, Pt. G, §9 (NEW).]

[ 2009, c. 213, Pt. G, §9 (AMD) .]

6. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §10 (AMD) .]

SECTION HISTORY

1995, c. 536, §A8 (NEW). 1997, c. 297, §§3-5 (AMD). 1997, c. 575, §2 (AMD). 1999, c. 7, §6 (AMD). 2001, c. 421, §B30 (AMD). 2001, c. 421, §C1 (AFF). 2009, c. 213, Pt. G, §§7-9 (AMD). 2011, c. 549, §6 (AMD). 2013, c. 49, §10 (AMD).



12 §6505-C. Eel harvesting license

1. License required. A person may not fish for or take eels in the coastal waters of the State or possess, ship, transport or sell eels that the person has taken in the coastal waters of the State without an eel harvesting license.

[ 2001, c. 421, Pt. B, §31 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Exemptions. A person may fish for or take for personal use eels in the coastal waters of the State by speargun, harpoon, trap or hook and line and may possess or transport eels that person has taken pursuant to this subsection. The department shall adopt rules establishing a limit on the number of eels that a person may fish for, take, possess or transport pursuant to this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 187, §1 (AMD) .]

3. Eligibility. An eel harvesting license may be issued only to an individual.

[ 2001, c. 421, Pt. B, §31 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Fees. The fee for an eel harvesting license is $125.

[ 2009, c. 213, Pt. G, §10 (AMD) .]

5. Disposition of fees. All fees collected under this section accrue to the Eel and Elver Management Fund established in section 6505-D, except that $50 must accrue to the General Fund for each license sold under this section.

[ 2009, c. 561, §19 (AMD) .]

6. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §31 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1995, c. 536, §A8 (NEW). 2001, c. 187, §1 (AMD). 2001, c. 421, §B31 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW8 (AMD). 2009, c. 213, Pt. G, §10 (AMD). 2009, c. 561, §19 (AMD).



12 §6505-D. Eel and Elver Management Fund

1. Fund established. The Eel and Elver Management Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund.

[ 1995, c. 536, Pt. A, §8 (NEW) .]

2. Permissible uses. The commissioner may use the fund to research and manage the State's eel and elver resources, to enforce the laws related to eels and elvers and to cover the costs associated with determining eligibility for elver fishing licenses.

[ 2011, c. 266, Pt. A, §17 (AMD) .]

3. Plan required.

[ 2011, c. 266, Pt. A, §18 (RP) .]

SECTION HISTORY

1995, c. 536, §A8 (NEW). 1999, c. 309, §2 (AMD). 2011, c. 266, Pt. A, §§17, 18 (AMD).






Subchapter 2: LIMITS ON FISHING AND PROHIBITED ACTS

Article 1: GENERAL PROHIBITIONS

12 §6521. Dumping of dead marine animals or scaled finfish

1. Deposition of dead marine animals; exception. A person may not deposit or discard, in intertidal zones or in harbors or rivers below the dividing line between tidewater and fresh water, any dead marine animal or its parts, except that:

A. A person may deposit oyster shell cultch in those waters solely to promote growth of oysters with the written permission of the commissioner and under any conditions the commissioner determines appropriate; and [2007, c. 615, §16 (NEW).]

B. The commissioner may grant an exception to this subsection within federal requirements for the purpose of conducting research on dead marine animals. [2007, c. 615, §16 (NEW).]

[ 2007, c. 615, §16 (RPR) .]

2. Scaled finfish. A person may not deposit, release or dump into the coastal waters any dead or alive finfish from which the scales have been removed.

[ 1999, c. 771, Pt. B, §4 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

3. Penalty. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged.

[ 1999, c. 771, Pt. B, §4 (NEW); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1991, c. 242, §2 (AMD). 1999, c. 771, §B4 (AMD). 1999, c. 771, §§D1,2 (AFF). 2007, c. 615, §16 (AMD).



12 §6522. Monofilament nets

A person who discards or abandons into any waters any net made of monofilament or of other material which is not biodegradable commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §5 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B5 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6523. Marking ice fishing shacks

A person may not place any shack or temporary structure used for ice fishing on the frozen territorial waters or use the shack or structure, unless the owner's name and address are painted or otherwise clearly marked on the outside with 2-inch letters. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [2001, c. 272, §8 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B5 (AMD). 1999, c. 771, §§D1,2 (AFF). 2001, c. 272, §8 (AMD).



12 §6524. Dragging in charted cable areas (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 179, §2 (RP).



12 §6525. Setting near weirs or stop seines (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 731, §1 (RP).



12 §6525-A. Setting near weirs or stop seines

1. Setting nets or seines near weirs. It is unlawful for any person, other than the weir owner or his crew members, to set or assist in setting any net or seine within 2,000 feet of the mouth of a weir in operating condition whose operator is validly licensed under section 6501 and when the weir is licensed under Title 38, chapter 9.

[ 1983, c. 731, §2 (NEW) .]

2. Exception. Stop seining is permitted in any cove that does not have a weir even when the seine is less than 2,000 feet from a weir in another cove.

[ 1983, c. 731, §2 (NEW) .]

3. Cove name and designation. The commissioner shall prepare a map of areas of the State, where weirs are used as a method of fishing, which fixes the location of each weir and designates the boundaries of each cove in which those weirs are located. The map shall be provided to municipalities by the commissioner. Owners of licensed weirs and applicants for a license shall receive a map at cost. When an applicant for a license finds no designation on the map of cove boundaries for the cove where he wants to construct a weir, the municipal officers from the city or town within which the weir will be located shall notify the commissioner of the intended location of the weir on the map. The commissioner shall designate boundaries for the cove.

[ 1983, c. 731, §2 (NEW) .]

4. Limitation on location of weirs. Weirs shall be licensed according to the following.

A. After the effective date of this Act, no weir may be licensed for construction which is less than 2,000 feet from an existing weir. [1983, c. 731, §2 (NEW).]

B. Weirs which were licensed in 1983 and preceding years may continue to be licensed even when they are located less than 2,000 feet from an existing weir. [1983, c. 731, §2 (NEW).]

C. Any weir licensed in 1983 and preceding years for which the license expired as provided in section 1023 shall be required to be licensed as a new weir as provided in paragraph A. [1983, c. 731, §2 (NEW).]

[ 1983, c. 731, §2 (NEW) .]

5. Limitation on purse seining. No person may purse seine within 2,000 feet of a licensed weir in operating condition, except that no person may purse seine for herring within one mile of a weir in operating condition that is licensed prior to the effective date of this section.

[ 1983, c. 731, §2 (NEW) .]

SECTION HISTORY

1983, c. 731, §2 (NEW).



12 §6526. Rules; bait dealers license

The commissioner may adopt rules requiring that a person selling bait be licensed. [1991, c. 784, §5 (NEW).]

SECTION HISTORY

1991, c. 784, §5 (NEW).






Article 1-A: COMMERCIAL UNDERWATER HANDHARVESTING SAFETY

12 §6531. Licenses

The commissioner may not issue a handfishing scallop license under section 6701 or a handfishing sea urchin license under section 6748 to any person for calendar year 1995 or later unless: [1993, c. 604, §1 (NEW).]

1. Completion of competency course. That person successfully completes a commercial underwater handharvesting competency course offered under section 6532; or

[ 1993, c. 604, §1 (NEW) .]

2. Grandfathered. The commissioner determines that that person meets the grandfather provisions of section 6534.

[ 1993, c. 604, §1 (NEW) .]

SECTION HISTORY

1993, c. 604, §1 (NEW).



12 §6532. Commercial underwater handharvesting competency

By August 15, 1994, the commissioner shall establish a competency training course for individuals engaged in commercial underwater handharvesting activities. The course may be taught by the department or offered by any public or private sector association or organization authorized by the commissioner to offer the course. [1993, c. 604, §1 (NEW).]

1. Enrollment prerequisite. A person is not eligible for enrollment in a course offered under this section unless that person possesses a valid open water diving certification. For the purposes of this article, the term "open water diving certification" means a diving certificate issued by a SCUBA training course meeting or exceeding the basic SCUBA training standards established by the American National Standards Institute.

[ 1993, c. 604, §1 (NEW) .]

2. Equipment requirements. Each person in the course must have a mask, a snorkel, fins, a buoyancy compensator jacket with low pressure inflator, an air tank and regulator, a pressure gauge, a weight belt and sufficient weights and a properly fitting wet or dry suit. The student provides that equipment if the equipment is not provided by the instructor.

[ 1993, c. 604, §1 (NEW) .]

3. Recovery of costs; department. For any course taught by the department, the commissioner shall set an enrollment fee sufficient to recover all costs incurred by the department in teaching the course.

[ 1993, c. 604, §1 (NEW) .]

4. Prescribing the course. In establishing the course, the commissioner may:

A. Prescribe the qualifications of instructors and impose on instructors any minimum insurance liability requirements considered necessary by the commissioner; [1993, c. 604, §1 (NEW).]

B. Prescribe the course content and the method of instruction, including the time and place of examinations; and [1993, c. 604, §1 (NEW).]

C. Establish standards for certifying the commercial underwater handharvesting competency of individuals who successfully complete the course. [1993, c. 604, §1 (NEW).]

[ 1993, c. 604, §1 (NEW) .]

5. Allowance for waivers. The commissioner may waive any component of a course offered under this section for a person who demonstrates to the commissioner, either through documented experience or technical or professional accreditation, a level of competency for that component that is at least equal to the level of competency necessary to successfully complete the course. It is the responsibility of the person seeking a waiver under this subsection to make that request in writing to the commissioner and to provide the commissioner with any documentation the commissioner determines necessary to make a decision.

[ 1993, c. 604, §1 (NEW) .]

SECTION HISTORY

1993, c. 604, §1 (NEW).



12 §6533. Training required to act as a scallop or sea urchin tender

A person may not act as a tender pursuant to section 6535, section 6701, subsection 5, paragraph B or section 6748, subsection 4, paragraph B unless that person has met the diving tender safety requirements established in rule. [2009, c. 561, §20 (AMD).]

1. Tender safety training session.

[ 2009, c. 396, §2 (RP) .]

2. Allowance for waivers.

[ 2009, c. 396, §2 (RP) .]

3. Requirement for 30-day license.

[ 2009, c. 396, §2 (RP) .]

SECTION HISTORY

1993, c. 604, §1 (NEW). 1995, c. 392, §1 (AMD). 1997, c. 158, §§1,2 (AMD). 2009, c. 396, §2 (AMD). 2009, c. 561, §20 (AMD).



12 §6534. Grandfathered harvesters

A person is grandfathered for the purposes of section 6531, subsection 2 if the commissioner determines that that person: [1993, c. 604, §1 (NEW).]

1. Prior license holder. Possessed a scallop or urchin handharvesting license in 1992, 1993 and 1994; and

[ 1993, c. 604, §1 (NEW) .]

2. Seminar. Attends a classroom seminar on safe sea urchin handharvesting practices conducted or approved by the department.

[ 1993, c. 604, §1 (NEW) .]

SECTION HISTORY

1993, c. 604, §1 (NEW).



12 §6535. Sea urchin and scallop diving tender license

1. License required. A person may not act as a diving tender on a boat engaged as a platform for the harvesting of sea urchins and scallops by hand unless that person is licensed under this section.

[ 2009, c. 561, §21 (RPR) .]

2. Licensed activity. A person licensed under this section may tend divers who harvest sea urchins and scallops by hand and operate a boat as a platform for the harvesting of sea urchins and scallops by hand and may possess, ship, transport and sell sea urchins and scallops harvested by licensed harvesters subject to the requirements of paragraph A. A sea urchin and scallop diving tender license does not authorize the holder to harvest sea urchins and scallops. As used in this subsection, "tend" means to assist the diver in any way, to operate a boat as a platform for harvesting or to cull or otherwise handle the harvested product.

As long as one person present on a boat engaged as a platform for the harvesting of sea urchins and scallops by hand has met the tender safety requirements adopted by rule pursuant to section 6533, all other persons present on the boat may operate the boat or engage in culling activities or otherwise handle the harvested product. An individual who engages in harvesting activities in accordance with a license issued under section 6701 or 6748 may not be considered as the person who has met the tender safety requirements adopted by rule pursuant to section 6533.

A. A diving tender licensed under this section may not sell sea urchins or scallops unless the person:

(1) Sells sea urchins to a purchaser who holds a valid wholesale seafood license with a sea urchin buyer's permit or a valid wholesale seafood license with a sea urchin processor's permit or a valid retail seafood license or sells scallops to a purchaser who holds a valid wholesale seafood license or a valid retail seafood license; and

(2) Provides to the purchaser the name and license number of the license holder with whom the person was engaged when the sea urchins or scallops were harvested. [2013, c. 492, §6 (AMD).]

B. A holder of a wholesale seafood license, a wholesale seafood license with a sea urchin buyer's permit or a wholesale seafood license with a sea urchin processor's permit or a retail seafood license who purchases scallops or sea urchins from a diving tender licensed under this section may not purchase the sea urchins or scallops except by check or cashier's check unless there is a written receipt associated with the transaction, and the holder of a wholesale seafood license, a wholesale seafood license with a sea urchin buyer's permit or a wholesale seafood license with a sea urchin processor's permit or a retail seafood license who purchases scallops or sea urchins from a licensed diving tender shall report the information provided by the person under paragraph A, subparagraph (2) in accordance with section 6173. [2013, c. 492, §6 (AMD).]

[ 2013, c. 492, §6 (AMD) .]

3. Eligibility. A sea urchin and scallop diving tender license may be issued only to an individual who is a resident.

[ 2009, c. 561, §21 (RPR) .]

4. Fees. The fee for a license issued under this section is $133.

A. [2009, c. 561, §21 (RP).]

B. [2009, c. 561, §21 (RP).]

[ 2009, c. 561, §21 (RPR) .]

4-A. Exception. A person acting as a tender under section 6701, subsection 5, paragraph B or section 6748, subsection 4, paragraph B does not need to possess a license issued under this Part.

[ 2009, c. 561, §21 (NEW) .]

5. Prima facie evidence.

[ 2009, c. 396, §3 (RP) .]

6. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2009, c. 561, §21 (RPR) .]

SECTION HISTORY

1995, c. 392, §2 (NEW). 1995, c. 530, §1 (AMD). 1997, c. 19, §6 (AMD). 1997, c. 158, §§3-5 (AMD). 2001, c. 421, §B32 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW9 (AMD). 2009, c. 213, Pt. G, §11 (AMD). 2009, c. 396, §3 (AMD). 2009, c. 561, §21 (RPR). 2013, c. 282, §5 (AMD). 2013, c. 492, §6 (AMD).



12 §6536. Scallop diving tender license (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 530, §2 (NEW). 1997, c. 19, §7 (AMD). 2001, c. 421, §B33 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW10 (AMD). 2009, c. 213, Pt. G, §12 (AMD). 2009, c. 396, §4 (RP). 2009, c. 652, Pt. C, §1 (RP).






Article 2: HERRING LIMITATIONS

12 §6541. Artificial lights in herring fishing

It shall be unlawful to take herring by use of or with the aid of any artificial light in the coastal waters, except as provided in this section. [1977, c. 661, §5 (NEW).]

The commissioner may adopt or amend regulations that set aside specific areas where artificial light may be used in the taking of herring, provided the herring are to be taken for bait and the activity will not unreasonably interfere with commercial herring fishing. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6542. Size of herring

It shall be unlawful to take, buy, sell, process, ship, transport or possess herring which are less than 4 1/2 inches in length, except: [1977, c. 661, §5 (NEW).]

1. Bait.

[ 1983, c. 387, §1 (RP) .]

2. Tolerance of 25%. Any person may take, buy, sell, process, ship, transport or possess herring that are less than 4 1/2 inches, if they comprise less than 25% by volume of an entire lot. The 25% tolerance by volume shall be determined by examination of 1/2 bushel chosen at random from each 30 hogsheads of herring or fraction thereof.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 387, §1 (AMD).



12 §6543. Standard unit of herring measure

A person who purchases or sells herring in their live or raw state for packing, other than by a standard unit of measure or by a fractional part of a standard unit of measure, commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. The standard units of measure are the bushel, barrel of 3 bushels or the hogshead of 17 1/2 bushels. [1999, c. 771, Pt. B, §6 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B6 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6544. Sealing of herring boats

A person who sells or transports any herring for processing, from or in the hold of any boat, which has not been measured and sealed as provided in this section, commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §6 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

1. Sealing of boats. The holds of all boats transporting herring for processing purposes must be measured and sealed by the State Sealer of Weights and Measures or the state sealer's designee.

[ 1999, c. 771, Pt. B, §6 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

2. Fee. The owner of the boat shall pay a fee for the measuring and sealing as determined by the State Sealer of Weights and Measures, based on the carrying capacity of the boat.

[ 1977, c. 661, §5 (NEW) .]

3. Method of measuring and sealing. The measure must be in 5 hogshead divisions measured by liquid measure from a calibrated prover to the top of the hatch coaming. The measurement must be marked and permanently sealed, both forward and aft, in the hold, in the most practicable manner, while the boat is afloat.

[ 1999, c. 771, Pt. B, §6 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

4. Notification of broken seals. The boat owner shall immediately notify the State Sealer of Weights and Measures of any alteration or the breaking of any seal.

[ 1977, c. 661, §5 (NEW) .]

5. Certification to commissioner. After measuring and sealing each boat, the State Sealer of Weights and Measures shall certify to the commissioner the name of the owner and the name and capacity of each boat.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B6 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6545. Enforcement cooperation

The Commissioner of Marine Resources and the Commissioner of Agriculture, Conservation and Forestry shall cooperate in the enforcement of sections 6542 and 6543. [RR 2009, c. 2, §25 (COR); 2011, c. 657, Pt. W, §6 (REV).]

SECTION HISTORY

1977, c. 661, §5 (NEW). RR 2009, c. 2, §25 (COR). 2011, c. 657, Pt. W, §6 (REV).



12 §6546. Sale and purchase of herring; written acknowledgement

Any person, firm or corporation purchasing herring from a fisherman or his agent, at the time of purchase, shall furnish to the fisherman or his agent a written acknowledgment of the purchase. [1981, c. 671, (NEW).]

1. Contents of acknowledgment. Unless otherwise agreed to by the parties, the buyer shall insert in the written acknowledgment all information necessary for a complete understanding of the transaction, including the price and quantity, and a provision for payment at a time not later than 14 days after delivery of the herring.

[ 1981, c. 671, (NEW) .]

2. Payments. Unless otherwise agreed to by the parties, the buyer shall make all payments to the fisherman, or his agent, in money or in money equivalent, which includes, but is not limited to, credit against any outstanding indebtedness the fisherman may have to the buyer.

[ 1981, c. 671, (NEW) .]

SECTION HISTORY

1981, c. 671, (NEW).



12 §6547. Sale or packing of herring (REALLOCATED FROM TITLE 32, SECTION 4159)

(REALLOCATED FROM TITLE 32, SECTION 4159)

The sale and packing of herring is subject to the following. [1991, c. 446, Pt. A, §8 (RAL).]

1. Tolerance of 25%; how determined.

[ 1985, c. 268, §6 (RP) .]

1. Human consumption and bait purposes. If there is a buyer of herring for processing for human consumption within a reasonable distance of the place where the herring are caught that is available at the time they are offered for sale and ready and willing to purchase at a price acceptable to the seller, it is unlawful for any person, firm or corporation to sell, offer for sale or transfer in any manner herring that are 4 1/2 inches in length or longer, when measured from one extreme to the other, to any person, firm or corporation for purposes other than for human consumption or bait, unless those herring are not desirable for processing for human consumption.

[ 1991, c. 446, Pt. A, §8 (RAL) .]

2. Fish meal or oil. It is unlawful for any person, firm or corporation to process herring that are 4 1/2 inches in length or longer, when measured from one extreme to the other, for use as fish meal or oil.

[ 1991, c. 446, Pt. A, §8 (RAL) .]

3. Canning, packing or processing. No person, firm or corporation may can, pack or otherwise process those herring other than for human consumption, except as provided in this section.

[ 1991, c. 446, Pt. A, §8 (RAL) .]

4. Processing, transfer or sale of by-products. Nothing in this section may prohibit the processing, transfer or sale of herring cuttings, by-products or waste.

[ 1991, c. 446, Pt. A, §8 (RAL) .]

SECTION HISTORY

1991, c. 446, §A8 (RAL).






Article 3: MISCELLANEOUS SPECIES

12 §6551. Tuna; method of taking

A person may not: [2003, c. 452, Pt. F, §12 (RPR); 2003, c. 452, Pt. X, §2 (AFF).]

1. Fish for or take tuna; permitted methods. Fish for or take any tuna by any method other than by harpoons or by hook and line; or

[ 2003, c. 452, Pt. F, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Possess. Possess any tuna that was taken in an unlawful manner.

[ 2003, c. 452, Pt. F, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F12 (RPR).



12 §6552. Smelts; method and amount (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 217, (AMD). 1987, c. 173, (RP).



12 §6553. Atlantic salmon; limits; method of taking; closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 459, §2 (AMD). 1981, c. 662, §2 (AMD). 1983, c. 638, (AMD). 1983, c. 680, §5 (AMD). 1985, c. 506, §A14 (AMD). 1987, c. 690, §§9-11 (AMD). 1995, c. 406, §7 (RP).



12 §6553-A. Implements and devices in Washington County waters

Between May 1st and December 1st of each year, it is unlawful to set or use any device, such as fish spawn, grapnel, spear, trawl, weir, gaff, seine, gill net, trap or set line on the waters of the Pleasant River and its tributaries in Columbia Falls and Addison, in Washington County, above Maine River Bridge, so-called, in Addison, and during that closed period a person may not have in that person's possession any grapnel, trawl, weir, seine, gill net, trap or set line on the waters of the Pleasant River or its tributaries within those boundaries. This section does not apply to the taking of eels by spear from those waters during the month of November annually. This section does not apply to the taking of river herring from those waters as authorized by the general law or by vote of the Town of Columbia Falls. Any equipment used in violation of this section must be confiscated by the commissioner, after final adjudication of any charge brought under this section. [2011, c. 598, §24 (AMD).]

SECTION HISTORY

1983, c. 830, (NEW). 2011, c. 598, §24 (AMD).



12 §6553-B. Fixed gill nets; limited prohibition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 681, §1 (NEW). MRSA T. 12, §6553-B (RP).



12 §6554. Pacific salmon; method of taking; limits

1. Minimum length. A person may not take or possess Pacific salmon which are less than 14 inches in length.

[ 1999, c. 771, Pt. B, §7 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

2. Method of taking. A person may not fish for or take Pacific salmon from the coastal waters by any means other than hook and line with a single hook.

[ 1999, c. 771, Pt. B, §7 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

3. Limits. A person may not take more than 2 Pacific salmon in any one day.

[ 1999, c. 771, Pt. B, §7 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

4. Exception for aquaculture. A person lawfully engaged in the aquaculture of Pacific salmon is exempt from this section if that person holds a special license, if required, under section 6074.

[ 1999, c. 771, Pt. B, §7 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

5. Recommendations; commissioner. Nothing in this chapter may prohibit the commissioner from recommending to the Legislature changes in the limit on Pacific salmon that may be taken by hook and line with a single hook.

[ 1983, c. 662, §5 (NEW) .]

6. Penalty. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged.

[ 1999, c. 771, Pt. B, §7 (NEW); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 662, §5 (AMD). 1999, c. 771, §B7 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6555. Striped bass; method of taking

It is unlawful to fish for or take striped bass, except by hook and line. [2001, c. 272, §9 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 231, (AMD). 1983, c. 250, (RPR). 1985, c. 202, (AMD). 1985, c. 596, §1 (AMD). 1985, c. 596, §§2,5 (RPR). 1987, c. 513, §§6,7 (AMD). 1987, c. 622, §1 (RPR). 1989, c. 788, §2 (AMD). 2001, c. 272, §9 (AMD).



12 §6556. Striped bass; limits; personal use

It is unlawful for any person to fish for or take striped bass, except for personal use.

SECTION HISTORY

1983, c. 713, §§1,2 (NEW). 1985, c. 596, §3 (AMD). 1985, c. 596, §§4,5 (RPR). 1987, c. 622, §2 (RPR). 1989, c. 788, §3 (AMD). 2001, c. 272, §10 (AMD). 2001, c. 272, §10 (AMD).



12 §6556-A. Striped bass; modification of requirements (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 622, §3 (NEW). 1989, c. 788, §4 (RP).






Article 4: CERTAIN AREA LIMITATIONS

12 §6571. Washington County

Within the territorial waters adjacent to Washington County: [2001, c. 272, §11 (AMD).]

1. Otter or beam trawls prohibited. From May 1st to December 15th, both days inclusive, it shall be unlawful to use either otter or beam trawls, except in the St. Croix River above or north of Quoddy Head lighthouse; and

[ 1977, c. 661, §5 (NEW) .]

2. Purse seines prohibited.

[ 1983, c. 731, §3 (RP) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §6 (AMD). 1979, c. 262, (AMD). 1983, c. 108, (AMD). 1983, c. 731, §3 (AMD). 2001, c. 272, §11 (AMD).



12 §6572. Identification of groundfish spawning areas

1. Spawning areas for certain species. By January 1, 1998, the commissioner shall by rule identify all locations of the territorial waters that serve as spawning areas for cod, haddock or yellowtail flounder and the dates during which those spawning activities occur in each area. In determining the coastal spawning areas for cod, haddock and yellowtail flounder, the commissioner shall solicit information on the State's historic coastal groundfish spawning areas from persons who participate in, or are otherwise knowledgeable about, commercial and recreational coastal marine fisheries. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 2001, c. 272, §12 (AMD) .]

2. Report. The commissioner shall by March 15, 2003 report to the joint standing committee of the Legislature having jurisdiction over marine resources matters on areas identified as spawning areas for cod, haddock or yellowtail flounder and any actions taken by the commissioner regarding those spawning areas.

[ 1997, c. 92, §1 (NEW) .]

3. Repeal of authority. After June 30, 2003, the commissioner may not designate spawning areas for cod, haddock or yellowtail flounder.

[ 1997, c. 92, §1 (NEW) .]

SECTION HISTORY

1997, c. 92, §1 (NEW). 2001, c. 272, §12 (AMD).






Article 5: ELVER AND EEL LIMITATIONS

12 §6575. Open season; elver harvesting

1. Open season. It is unlawful for a person to fish for or take elvers within the waters of the State except during the open season from noon on March 22nd to noon on May 31st.

[ 1999, c. 7, §7 (AMD) .]

2. Setting nets and traps. It is unlawful for a person to immerse or leave immersed an elver fyke net or a Sheldon eel trap in any river, stream or brook of the waters of the State at any time other than the open season for elver fishing.

[ 1999, c. 7, §7 (AMD) .]

3. Locating nets. It is unlawful for a person to designate or claim by any means a location in which to set an elver fyke net or a Sheldon eel trap at any time other than the open season for elver fishing.

[ 1999, c. 7, §7 (AMD) .]

4. Nets of certain sizes.

[ 1999, c. 7, §7 (RP) .]

5. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §11 (NEW) .]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 1995, c. 536, §A13 (AFF). 1997, c. 91, §4 (AMD). 1999, c. 7, §7 (AMD). 2013, c. 49, §11 (AMD).



12 §6575-A. Closed period; elver harvesting

1. Prohibition. It is unlawful for a person to fish for or take elvers from noon Friday to noon Sunday. A person may leave an elver fyke net or a Sheldon eel trap in the waters of the State during the closed period if the net or trap is left in a condition that prevents the capture of elvers. The terminal portion of a fyke net cod end must contain a rigid device with an opening not less than 3 inches in diameter and not exceeding 6 inches in length that is unobstructed by any other portion of the net.

[ 2013, c. 468, §26 (AMD) .]

2. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §12 (NEW) .]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 1995, c. 536, §A13 (AFF). 1997, c. 575, §3 (AMD). 1999, c. 7, §8 (AMD). 2011, c. 549, §7 (AMD). 2013, c. 49, §12 (RPR). 2013, c. 468, §26 (AMD).



12 §6575-B. Method of elver fishing; limits on gear

1. Gear. It is unlawful for a person to fish for or take elvers by any method other than by dip net, elver fyke net or Sheldon eel trap.

[ 1995, c. 536, Pt. A, §9 (NEW) .]

2. Number of elver fyke nets and Sheldon eel traps.

[ 1999, c. 7, §9 (RP) .]

2-A. Number of nets and Sheldon eel traps.

[ 1999, c. 534, §4 (RP) .]

2-B. Type and amount of gear. It is unlawful for a person to immerse elver fishing gear other than the types and amounts authorized pursuant to this subsection.

A. A person who is issued an elver fishing license pursuant to section 6505-A, subsection 2, paragraph C may not immerse elver fishing gear other than the types and amounts of gear the person was authorized to immerse during the previous elver fishing season, except that a person may surrender the authority to use an elver fyke net in order to use an elver dip net. [1999, c. 534, §5 (NEW).]

B. [2005, c. 533, §3 (RP).]

C. [2005, c. 533, §3 (RP).]

[ 2005, c. 533, §3 (AMD) .]

3. Rebuttable presumption. It is a rebuttable presumption that an elver fyke net, Sheldon eel trap or elver dip net immersed in any waters of the State at any time of the year is immersed for the purpose of fishing for or taking elvers.

[ 1999, c. 7, §11 (AMD) .]

4. Prohibition on fishing from boats. It is unlawful for a person to set or tend an elver fyke net or a Sheldon eel trap from a boat or to fish for or take elvers from a boat. A person may transport an elver fyke net, a Sheldon eel trap or a dip net by boat.

[ 1995, c. 536, Pt. A, §9 (NEW) .]

5. Use of dip nets. It is unlawful for a person to use a dip net to fish for or take elvers while standing in the coastal waters of the State.

[ 1997, c. 575, §4 (AMD) .]

6. Prohibition on fishing from artificial platforms. A person may not build or use an artificial platform to fish for elvers. This subsection does not prohibit fishing for elvers from piers or floats established for purposes other than elver fishing.

[ 1999, c. 7, §12 (NEW) .]

7. Bycatch release. A person immediately shall return alive into the waters of the State any species other than elver that is caught in an elver fyke net.

[ 1999, c. 7, §12 (NEW) .]

8. St. Croix River; use of fyke nets prohibited. It is unlawful for a person to use an elver fyke net to fish for or take elvers from the St. Croix River and its tributaries, as defined by the department by rule. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 468, §27 (NEW) .]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 1997, c. 91, §5 (AMD). 1997, c. 575, §4 (AMD). 1999, c. 7, §§9-12 (AMD). 1999, c. 534, §§4,5 (AMD). 2005, c. 533, §3 (AMD). 2013, c. 468, §27 (AMD).



12 §6575-C. Closed areas; elver fishing

1. Dams with fishways.

[ 2013, c. 49, §13 (RP) .]

2. River herring traps. A person may not fish for or take elvers within 50 feet of a licensed river herring trap.

[ 2011, c. 598, §25 (AMD) .]

3. Portion of rivers, streams and brooks. A person may not:

A. Fish for or take elvers at any time within the middle 1/3 of a river, stream, brook or other watercourse, as measured at mean high tide, within the coastal waters of the State; or [2003, c. 452, Pt. F, §14 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Obstruct the middle 1/3 of any river, stream, brook or other watercourse, as measured at mean low tide, within the coastal waters of the State. [2003, c. 452, Pt. F, §14 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §14 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Dip nets near elver fyke nets. A person may not fish for or take elvers with a dip net in the mouth of an elver fyke net. For the purposes of this subsection, "mouth of an elver fyke net" means that area within an elver fyke net that is net-side of a straight line that runs from one meshed wing tip of the net to the other meshed wing tip.

[ 2003, c. 452, Pt. F, §15 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Fyke net placement. A person may not place or set an elver fyke net or take elvers from an elver fyke net when any portion of the net, including any anchoring device, is located within an imaginary line between the wing ends of another elver fyke net. Cod end anchoring devices may not exceed 10 feet in length and wing end anchoring devices may not interfere with or create a hazard to navigation within the middle 1/3 of a navigable watercourse. A marine patrol officer may open the cod end of a net that is located in violation of this subsection.

[ 1999, c. 7, §13 (NEW) .]

6. Obstructing elver fyke nets. A person may not set an elver fyke net or place an obstruction near an elver fyke net in a manner that interferes with the operation of an elver fyke net.

[ 1999, c. 7, §13 (NEW) .]

7. Rulemaking; gear placement. If necessary to conserve the elver resource, the commissioner may adopt rules pursuant to section 6171 relating to placement of elver fishing gear based on the configuration of specific rivers, streams, brooks or other watercourses. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 1999, c. 7, §13 (NEW) .]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 1997, c. 91, §6 (AMD). 1997, c. 575, §5 (AMD). 1999, c. 7, §13 (AMD). 2003, c. 452, §§F13-15 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 598, §25 (AMD). 2013, c. 49, §13 (AMD).



12 §6575-D. Molesting elver fishing gear

1. Prohibition. Except as provided in subsection 1-A, a person other than a marine patrol officer or the license holder issued a tag for an elver fyke net may not utilize, transfer, alter, possess or in any manner handle the net unless that person has been issued a license to fish for elvers with an elver fyke net under section 6302-A, subsection 3, paragraph E, E-1, F or G or section 6505-A or a license to fish for elvers with crew with an elver fyke net under section 6505-A and the license holder issued the tag for the elver fyke net is present and assisting in setting, tending or removing the net.

A. [1999, c. 7, §14 (RP).]

B. [2013, c. 468, §28 (RP).]

[ 2013, c. 468, §28 (AMD) .]

1-A. Restriction on emptying net or trap; exception. A person other than the license holder identified on the tag for an elver fyke net or a Sheldon eel trap may not empty that net or trap unless that person has been issued an elver fishing license for the same gear type and has been issued written permission by a marine patrol officer to tend that net or trap. A marine patrol officer may issue a person written permission for the person to tend the license holder's net or trap only for the purpose of releasing captured elvers into the waters of the State if the license holder is temporarily unable to tend that net or trap because of a disability or personal or family medical condition. If the license holder is unable to tend that net or trap for more than 2 consecutive weeks, the net or trap must be removed from the water.

[ 2013, c. 468, §28 (NEW) .]

2. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §14 (AMD) .]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 1999, c. 7, §14 (AMD). 2001, c. 421, §B34 (AMD). 2001, c. 421, §C1 (AFF). 2011, c. 549, §8 (AMD). 2013, c. 49, §14 (AMD). 2013, c. 468, §28 (AMD).



12 §6575-E. Method of eel fishing

Except as provided in section 6505-C, subsection 2, it is unlawful for a person licensed under section 6505-C to fish for or take eels by any method other than eel pot. [2013, c. 301, §11 (AMD).]

SECTION HISTORY

1995, c. 536, §A9 (NEW). 2001, c. 272, §13 (AMD). 2013, c. 301, §11 (AMD).



12 §6575-F. West side of Orland River closed to elver fishing

A person may not fish for or take elvers within the portion of the Orland River between the west bank and the center of the river from the southernmost point of land on Fish Point to the dam in Orland. [1999, c. 18, §1 (NEW).]

SECTION HISTORY

1999, c. 18, §1 (NEW).



12 §6575-G. Dams with fishways; elver fishing

1. Dams with fishways. A person may not fish for or take elvers within 150 feet of any part of a dam with a fishway or within 150 feet of a fishway.

[ 2013, c. 49, §15 (NEW) .]

2. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §15 (NEW) .]

SECTION HISTORY

2013, c. 49, §15 (NEW).



12 §6575-H. Sale and purchase of elvers

1. Sale of elvers. A person may not sell elvers except as follows.

A. A person may not sell elvers except to a person who holds a valid elver dealer's license under section 6864 or a person who, pursuant to section 6864, subsection 9, is an authorized representative of a person holding a license issued under section 6864. [2013, c. 301, §12 (NEW).]

B. A person may not accept payment for elvers in any form other than a check or cashier's check that identifies both the buyer, by whom the landings will be reported, and the seller, each of whom must be a person holding a license issued under section 6864, a person who, pursuant to section 6864, subsection 9, is an authorized representative of a person holding a license issued under section 6864 or a person holding a license issued under section 6302-A, subsection 3, paragraph E, E-1, F or G or section 6505-A. [2013, c. 468, §29 (AMD).]

[ 2013, c. 468, §29 (AMD) .]

1-A. Purchase of elvers. A person who holds a valid elver dealer's license under section 6864 or a person who, pursuant to section 6864, subsection 9, is an authorized representative of a person holding a license issued under section 6864 shall post at the point of sale the price that that buyer will pay.

[ 2013, c. 485, §8 (NEW) .]

2. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §15 (NEW) .]

SECTION HISTORY

2013, c. 49, §15 (NEW). 2013, c. 301, §12 (AMD). 2013, c. 468, §29 (AMD). 2013, c. 485, §8 (AMD).



12 §6575-I. Assisting in illegal harvest of elvers (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 301, §13 (NEW). 2013, c. 468, §30 (RP).



12 §6575-J. Seizure of illegally harvested elvers

In addition to any other penalty imposed, elvers that are purchased or possessed that were taken in violation of any law or rule pertaining to elvers are subject to seizure by any officer authorized to enforce this Part. The entire bulk pile containing illegally harvested elvers may be seized. [2013, c. 301, §13 (NEW).]

SECTION HISTORY

2013, c. 301, §13 (NEW).



12 §6575-K. Elver individual fishing quota

1. Prohibition on possession or sale of elvers in excess of elver individual fishing quota. A person may not possess or sell a weight of elvers that exceeds the elver individual fishing quota that person has been allocated for the fishing season pursuant to section 6505-A, subsection 3-A.

[ 2013, c. 485, §9 (NEW) .]

2. Prohibition on fishing after elver individual fishing quota has been reached. A person who has sold a weight of elvers that meets or exceeds that person's elver individual fishing quota may not fish for or possess elvers for the remainder of the season, except that such a person who has been issued a license to fish for elvers may in accordance with section 6575-D assist another person who has been issued a license to fish for elvers who has not met or exceeded that person's elver individual fishing quota as provided in section 6505-A, subsection 3-A. All gear tagged by a license holder who has met or exceeded that person's elver individual fishing quota must be removed. A marine patrol officer may seize the elver transaction card of a license holder who has met or exceeded that person's elver individual fishing quota.

[ 2013, c. 485, §9 (NEW) .]

3. Violation. An individual who in fact violates this section commits a crime in accordance with section 6204 for which a fine of $2,000 must be imposed, none of which may be suspended.

[ 2013, c. 485, §9 (NEW) .]

SECTION HISTORY

2013, c. 485, §9 (NEW).









Subchapter 3: MAINE GROUNDFISH ASSOCIATION

12 §6581. Findings and purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12, §6587 (RP).



12 §6582. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12, §6587 (RP).



12 §6583. Maine Groundfish Association (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). 1983, c. 812, §86 (AMD). MRSA T. 12, §6587 (RP).



12 §6584. Powers and duties of the association (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12, §6587 (RP).



12 §6585. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12 , §6587 (RP).



12 §6586. Board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12, §6587 (RP).



12 §6587. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 677, §1 (NEW). MRSA T. 12, §6587 (RP).






Subchapter 4: GROUNDFISH HATCHERY FUND

12 §6591. Groundfish Hatchery Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 194, §1 (NEW). 1995, c. 396, §§1,2 (AMD). MRSA T. 12, §6594 (RP).



12 §6592. Groundfish Hatchery Study Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 194, §1 (NEW). MRSA T. 12, §6594 (RP).



12 §6593. Membership (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 194, §1 (NEW). MRSA T. 12, §6594 (RP).



12 §6594. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 194, §1 (NEW). 1995, c. 396, §3 (AMD). MRSA T. 12, §6594 (RP).









Chapter 623: SHELLFISH, SCALLOPS, WORMS AND MISCELLANEOUS LICENSES

Subchapter 1: SHELLFISH

Article 1: LICENSES

12 §6601. Commercial shellfish license

1. License required. A person may not engage in the activities authorized under this section without a current commercial shellfish license or other license issued under this Part authorizing the activities.

[ 2005, c. 434, §4 (AMD) .]

2. Licensed activities. The holder of a commercial shellfish license may fish for, take, possess or transport shellfish within the state limits or sell shellstock the holder has taken to a wholesale seafood license holder certified under section 6856 or an enhanced retail certificate holder under section 6852, subsection 2-A. The holder may also sell shellstock the holder has taken from that license holder's home in the retail trade. This license does not authorize the holder to fish for or take shellfish in violation of a municipal ordinance adopted pursuant to section 6671.

[ 2011, c. 598, §26 (AMD) .]

2-A. Licensed activities; aquaculture. The holder of a commercial shellfish license who is also the holder or authorized representative of a holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C and personnel who are operating under the authority of such a holder of a commercial shellfish license may remove, possess, transport within the state limits or sell cultured shellfish the holder has removed from the leased area or the licensed gear to a wholesale seafood license holder certified under section 6856. Such a holder of a commercial shellfish license may also sell such shellstock from that license holder's home in the retail trade. A holder of a commercial shellfish license who is also the holder of a lease issued under section 6072 or 6072-A or that holder's authorized representative may sell such shellstock from the holder's lease site in the retail trade. The department shall establish by rule a means to identify personnel and authorized representatives operating under the authority of such a license holder. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 509, §9 (AMD) .]

3. Eligibility. A commercial shellfish license may be issued only to an individual who is a resident.

[ 2005, c. 434, §4 (AMD) .]

4. Personal use exception. A person may take or possess no more than one peck of shellstock or 3 bushels of "hen" or "surf" clams for personal use in one day without a license, unless municipal ordinances further limit the taking of shellfish. This subsection does not apply to individuals whose ability to obtain a shellfish license has been suspended by the commissioner.

[ 2007, c. 54, §1 (AMD) .]

5. Fee. Except as provided in subsection 5-A, the fee for a commercial shellfish license is $133.

[ 2009, c. 213, Pt. G, §13 (AMD) .]

5-A. Exception. The fee for a commercial shellfish license for applicants 70 years of age or older is $67.

[ 2009, c. 213, Pt. G, §14 (AMD) .]

6. Definition. For the purposes of this subchapter, "shellfish" means shellstock clams, quahogs other than mahogany quahogs, and oyster shellstock.

[ 2005, c. 434, §4 (AMD) .]

7. Penalty.

[ 2001, c. 421, Pt. B, §38 (RP); 2001, c. 421, Pt. C, §1 (AFF) .]

8. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §39 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 163, (AMD). 1981, c. 297, §3 (AMD). 1981, c. 480, §§4,15,16 (AMD). 1983, c. 824, Pt. K, subpt. 3, (AMD). 1985, c. 243, (AMD). 1987, c. 328, §1 (AMD). 1987, c. 826, §1 (AMD). 1989, c. 348, §5 (AMD). 1991, c. 528, §T4 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T4 (AMD). 1993, c. 281, §1 (AMD). 2001, c. 421, §§B35-39 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW11 (AMD). 2005, c. 233, §§1,2 (AMD). 2005, c. 434, §4 (AMD). 2007, c. 54, §1 (AMD). 2007, c. 466, Pt. A, §§34, 35 (AMD). 2007, c. 522, §3 (AMD). 2009, c. 213, Pt. G, §§13, 14 (AMD). 2009, c. 217, §1 (AMD). 2011, c. 598, §26 (AMD). 2013, c. 509, §9 (AMD).



12 §6602. Surf clam boat license

1. License required. A person may not use a boat for dragging for the harvesting of surf clams unless that boat carries a current surf clam boat license issued by the commissioner.

[ 2007, c. 54, §2 (NEW) .]

2. Licensed activity. A surf clam boat license issued under this section may be used for harvesting surf clams. The holder of a surf clam boat license may also possess or transport surf clams within state limits or sell surf clams the holder has taken to a wholesale seafood license holder certified under section 6856 or an enhanced retail certificate holder under section 6852, subsection 2-A. The license also authorizes the captain and crew members aboard the licensed boat when engaged in harvesting surf clams to undertake these activities.

[ 2011, c. 598, §27 (AMD) .]

3. Eligibility. A surf clam boat license may be issued only to an individual who is a resident of this State.

[ 2007, c. 54, §2 (NEW) .]

4. Exception. In any one day, a person may take or possess not more than 3 bushels of surf clams for personal use without a surf clam boat license.

[ 2007, c. 54, §2 (NEW) .]

5. Fee. The fee for a surf clam boat license is $265.

[ 2009, c. 213, Pt. G, §15 (AMD) .]

6. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2007, c. 54, §2 (NEW) .]

SECTION HISTORY

2007, c. 54, §2 (NEW). 2009, c. 213, Pt. G, §15 (AMD). 2009, c. 217, §2 (AMD). 2011, c. 598, §27 (AMD).






Article 2: LIMITS ON FISHING

12 §6621. Closed areas

1. Taking from closed areas. A person may not:

A. Fish for or take shellfish from any area closed pursuant to section 6172; [2011, c. 527, §10 (AMD).]

B. Fish for or take shellfish from any area closed pursuant to section 6172 when the person has one or more prior convictions for violating paragraph A; [2011, c. 527, §10 (AMD).]

C. Possess, ship, transport or sell shellfish taken from any area closed pursuant to section 6172; or [2011, c. 527, §10 (AMD).]

D. Possess, ship, transport or sell shellfish taken from any area closed pursuant to section 6172 when the person has one or more prior convictions for violating paragraph C. [2011, c. 527, §10 (AMD).]

[ 2011, c. 527, §10 (AMD) .]

2. Washing or holding in closed areas. A person may not:

A. Wash, hold or keep shellfish in any area closed pursuant to section 6172; [2011, c. 527, §10 (AMD).]

B. Wash, hold or keep shellfish in any area closed pursuant to section 6172 when the person has one or more convictions for violating paragraph A; [2011, c. 527, §10 (AMD).]

C. Possess, ship, transport or sell shellfish washed, held or kept in any area closed pursuant to section 6172; or [2011, c. 527, §10 (AMD).]

D. Possess, ship, transport or sell shellfish washed, held or kept in any area closed pursuant to section 6172 when the person has one or more convictions for violating paragraph C. [2011, c. 527, §10 (AMD).]

[ 2011, c. 527, §10 (AMD) .]

3. Exception. This section does not apply to:

A. The taking of shellfish under the authority of section 6856; [1989, c. 257, §1 (AMD).]

B. [2003, c. 520, §7 (RP).]

C. Municipal officials, with express written authorization from the commissioner, who are engaging in activities authorized under section 6671. Requests for exception must be submitted to the commissioner in writing stating the activities proposed and the name of the person designated by the municipal officials to supervise those activities. In addition, the municipality shall, at least 24 hours prior to engaging in the activity, notify the department of the time or times the activity authorized under this paragraph will be conducted; [1995, c. 323, §1 (AMD).]

D. The harvesting of shellfish from closed areas designated for purposes of relaying when harvesting is approved in writing by the commissioner consistent with regulations promulgated under section 6856; or [1995, c. 323, §1 (AMD).]

E. The harvesting of marine mollusks from closed areas for the use of bait or other uses not meant for human consumption, if the harvesting takes place according to rules adopted by the commissioner. The commissioner may adopt rules that permit the taking, possession, shipping, transportation and selling of marine mollusks for bait or other uses not meant for human consumption, if the rules do not jeopardize certification of the State's shellfish according to the National Shellfish Sanitation Program. [1995, c. 323, §1 (NEW).]

[ 2003, c. 520, §7 (AMD) .]

4. Penalty. A person who violates this article commits a Class D crime. The following minimum penalties apply:

A. For the first offense, a fine of not less than $300; and [1997, c. 628, §1 (AMD).]

B. For subsequent offenses within 10 years from the date of conviction for the first violation, a fine of not less than $500. [1997, c. 628, §1 (AMD).]

The court may not suspend a fine imposed under this subsection. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence.

[ 2003, c. 452, Pt. F, §17 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 462, §1 (AMD). 1983, c. 301, §8 (AMD). 1989, c. 257, §§1,2 (AMD). 1991, c. 168, §§1-3 (AMD). 1993, c. 281, §2 (AMD). 1995, c. 323, §1 (AMD). 1997, c. 628, §1 (AMD). 2003, c. 452, §§F16-17 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 520, §7 (AMD). 2011, c. 527, §10 (AMD).



12 §6622. Quahogs; minimum size (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 462, §2 (RP).



12 §6623. Method of taking soft shell clams

1. Hand implement only. It shall be unlawful to fish for or take soft shell clams, except by implements operated solely by hand, except as provided in this section.

[ 1977, c. 661, §5 (NEW) .]

1-A. Artificial breathing device prohibited. A person may not fish for or take soft shell clams while using an artificial breathing device that allows that person to breathe underwater. This subsection does not apply to the holder of a lease issued under section 6072, 6072-A or 6072-B when fishing for or taking soft shell clams cultivated on the leased area.

[ 1999, c. 112, §1 (NEW) .]

2. Special license for dredging. The commissioner may issue a special license, acting in accordance with the procedures set forth in section 6074, subsections 1 to 6, to operate a hydraulic or mechanical soft-shell clam dredge for educational or scientific purposes, for use on an aquaculture lease site or for municipal transplanting projects. The dredge shall not be used for commercial soft-shell clam harvesting except as authorized in this subsection. The dredge design and proposed operation shall be approved by the commissioner. The operation of the dredge shall not interfere with commercial digging and shall not be used for taking marine worms, lobsters or other crustaceans.

[ 1985, c. 255, (RPR) .]

3. Department excepted. This section shall not apply to equipment operated by the department for transplanting under a conservation program or conducting research on shellfish.

[ 1979, c. 622, §4 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §7 (AMD). 1979, c. 622, §§3,4 (AMD). 1985, c. 255, (AMD). 1999, c. 112, §1 (AMD).



12 §6624. Quahog tax (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 462, §3 (RP).



12 §6625. Identification and tagging of shellfish

1. Tagging required. The holder of a commercial shellfishing license issued under section 6601, 6731, 6732, 6745 or 6746 shall identify shellstock the license holder has taken by means of a harvester's tag. The tag must be consistent with the format required by the department under rules adopted to meet this requirement. Each container of shellstock must be tagged in accordance with department rules. The tag must accompany the harvested product while the product is in wholesale or retail commerce within the State.

[ 2005, c. 434, §5 (AMD) .]

2. Exception.

[ 2005, c. 434, §5 (RP) .]

3. Rules. The commissioner may adopt or amend rules that establish requirements for shellfish harvesters' tags.

[ 1993, c. 497, §3 (NEW) .]

SECTION HISTORY

1993, c. 497, §3 (NEW). 2005, c. 434, §5 (AMD).



12 §6626. Scallop conservation areas

Notwithstanding section 6174, subsection 3, a person who violates a rule adopted pursuant to section 6171 regarding a scallop conservation area commits a civil violation for which the penalties under this section apply. [2009, c. 72, §2 (NEW).]

1. First offense. For the first offense, a fine of $1,000 is imposed and all scallops on board may be seized.

[ 2009, c. 72, §2 (NEW) .]

2. Second or subsequent offense. For a 2nd or subsequent offense, a mandatory minimum fine of $1,000 is imposed, all scallops on board may be seized and the commissioner shall suspend the license authorizing the activity in which the person was engaged at the time of violation. The court may not suspend a fine imposed under this paragraph. The license suspension must be for one year from the date of adjudication.

[ 2009, c. 72, §2 (NEW) .]

SECTION HISTORY

2009, c. 72, §2 (NEW).






Article 3: SHELLFISH FUND

12 §6651. Shellfish Fund

1. Fees to be paid into fund. Fees from shellfish licenses, mussel hand-raking and boat licenses, shellfish transportation licenses and wholesale seafood licenses must be paid into the Shellfish Fund as follows:

A. Seventy-four dollars and seventy-five cents from a commercial shellfish license; [2009, c. 213, Pt. G, §16 (NEW).]

B. One hundred forty-nine dollars and fifty cents from a mussel boat license; [2009, c. 213, Pt. G, §16 (NEW).]

C. Seventy-four dollars and seventy-five cents from a mussel hand-raking license; [2009, c. 213, Pt. G, §16 (NEW).]

D. Two hundred ninety-nine dollars from a shellfish transportation license; [2009, c. 213, Pt. G, §16 (NEW).]

E. Ninety-seven dollars and fifty cents from a shellfish transportation supplemental license; [2009, c. 213, Pt. G, §16 (NEW).]

F. Two hundred fifty dollars and twenty-five cents from a wholesale seafood license; [2011, c. 598, §28 (AMD).]

G. Forty-eight dollars and seventy-five cents from a wholesale seafood supplemental license; and [2011, c. 598, §28 (AMD).]

H. Twenty-eight dollars from an enhanced retail certificate. [2011, c. 598, §29 (NEW).]

The Shellfish Fund may receive any other money, including any other gift, grant or other source of revenue.

[ 2011, c. 598, §§28, 29 (AMD) .]

2. Uses of fund. The commissioner may expend the money in the Shellfish Fund for management, enforcement, restoration, development and conservation of shellfish and mussels in the intertidal zone or coastal waters and for the costs associated with the Shellfish Advisory Council established by Title 5, section 12004-I, subsection 57-G.

[ 2007, c. 606, Pt. A, §3 (AMD) .]

3. Nonlapsing fund. The Shellfish Fund shall not lapse.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1983, c. 838, §1 (AMD). 1987, c. 328, §2 (AMD). 1987, c. 826, §2 (AMD). 2003, c. 20, §WW12 (AMD). 2007, c. 606, Pt. A, §3 (AMD). 2007, c. 692, §3 (AMD). 2009, c. 213, Pt. G, §16 (AMD). 2011, c. 598, §§28, 29 (AMD).






Article 4: MUNICIPAL CONSERVATION PROGRAMS

12 §6671. Municipal shellfish conservation programs

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Municipal funds. Any municipality may, by vote of its legislative body, raise and appropriate money for the implementation of a shellfish conservation program.

[ 1977, c. 661, §5 (NEW) .]

1-A. Municipal fines. In accordance with Title 30-A, section 3001, a fine collected pursuant to this section must be paid to the municipality in which the violation occurred.

[ 2009, c. 24, §1 (NEW) .]

2. Municipal program and ordinance. Any municipality may, by vote of its legislative body, adopt, amend or repeal a shellfish conservation ordinance as provided by this section. A municipality may establish a municipal shellfish management committee to administer a municipal program.

[ 2001, c. 188, §1 (AMD) .]

3. Shellfish conservation ordinance. The following provisions govern a shellfish conservation ordinance.

A. Within any area of the municipality, a shellfish conservation ordinance may:

(1) Regulate or prohibit the possession of shellfish;

(2) Fix the amount of shellfish that may be taken;

(3) Provide for protection from shellfish predators;

(4) Authorize the municipal officials to open and close flats under specified conditions; and

(5) Specify areas of the intertidal zone in which the dragging of mussels may be limited to the degree necessary to support a municipal shellfish conservation program. [2007, c. 494, §1 (AMD).]

B. An ordinance must limit the size of soft-shell clams in accordance with article 5. [2001, c. 188, §2 (NEW).]

C. Except as provided in section 6621, subsection 3, paragraph C, a program or ordinance may not allow surveying, sampling or harvesting of shellfish in areas closed by regulation of the commissioner. [2001, c. 188, §2 (NEW).]

[ 2007, c. 494, §1 (AMD) .]

3-A. Shellfish conservation licensing. A shellfish conservation ordinance may fix the qualifications for a license, including municipal residency, subject to the following provisions.

A. [2001, c. 188, §3 (RP).]

A-1. The following exceptions apply.

(1) An individual is not required to hold a shellfish license issued by the commissioner under section 6601 in order to obtain a municipal commercial license.

(2) A municipality may issue licenses under this section regardless of whether or not the area has been closed by the commissioner.

(3) An individual taking shellfish from a closed area for depuration under a depuration certificate issued by the commissioner is not required to hold a municipal shellfish license. [2001, c. 188, §3 (NEW).]

B. A shellfish conservation ordinance may fix license fees as follows.

(1) If the ordinance sets a fee of $200 or less for a resident license, the fee for a nonresident license may not exceed twice the resident fee.

(2) If the ordinance sets a fee of more than $200 for a resident license, the fee for a nonresident license may not exceed 1 1/2 times the resident fee. [1997, c. 589, §2 (AFF); 1997, c. 589, §1 (RPR).]

C. Application methods and procedures for licenses may be determined by the shellfish conservation ordinance subject to the provisions of this section. Notice of the number and the procedure for application must be published in a trade or industry publication or in a newspaper or combination of newspapers with general circulation that the municipal officers consider effective in reaching individuals affected not less than 10 days prior to the period of issuance and must be posted in the municipal offices until the period of issuance concludes. The period of issuance for resident and nonresident licenses must be the same. Subsequent to the period of issuance, the municipality shall make any resident or nonresident licenses not granted during the period available to residents or nonresidents. [2001, c. 188, §3 (AMD).]

D. Except as otherwise provided in this section, a shellfish conservation ordinance may not discriminate between resident license holders and nonresident license holders. [2001, c. 188, §3 (AMD).]

E. A licensing authority shall provide and reserve a minimum number of commercial licenses for nonresidents. The number of nonresident commercial licenses may not be less than 10% of the number of commercial licenses provided for residents. When the number of resident commercial licenses is fewer than 10 but more than 5, at least one nonresident commercial license must be provided. When the number of resident commercial licenses is 5 or fewer, nonresident commercial licenses are not required. [2001, c. 188, §3 (AMD).]

F. When 2 or more municipalities have entered into a regional shellfish management agreement pursuant to subsection 7, the combined total number of commercial licenses for nonresidents provided by those municipalities must be a number not less than 10% of the combined total number of commercial licenses issued for residents. When the combined total number of resident commercial licenses is fewer than 10 but more than 5, at least one nonresident commercial license must be provided. When the combined total number of resident commercial licenses is 5 or fewer, nonresident commercial licenses are not required. [1995, c. 531, §2 (AMD).]

G. [2001, c. 188, §3 (RP).]

G-1. A licensing authority that issues recreational licenses to residents shall also make available to nonresidents recreational licenses. The number of nonresident recreational licenses may not be less than 10% of the number of recreational licenses issued to residents.

For the purposes of this paragraph, "recreational license" means a license that authorizes a person to take or possess shellfish only for personal use. [2001, c. 188, §3 (NEW).]

For purposes of this subsection, "licensing authority" means a municipality or 2 or more municipalities that have entered into a regional shellfish management agreement pursuant to subsection 7.

[ 2001, c. 188, §3 (AMD) .]

4. Adoption requirements. Shellfish conservation ordinances may be adopted under this section by municipalities or unorganized townships.

A. Prior to adopting an ordinance, a municipality or unorganized township shall raise or appropriate money for a shellfish conservation program. [1999, c. 255, §3 (AMD); 1999, c. 255, §8 (AFF).]

B. An ordinance proposed by a municipality or unorganized territory under this section must be approved in writing by the commissioner prior to its adoption, except that the commissioner may not withhold approval based on the amount of license fees specified in an ordinance. [1999, c. 255, §4 (AMD); 1999, c. 255, §8 (AFF).]

C. Unorganized townships may adopt ordinances if:

(1) At least 10 inhabitants have petitioned the county commissioners to adopt the ordinances;

(2) The county commissioners of the townships have held a public hearing with at least 7 days' prior notice in one of the affected townships; and

(3) A majority of the inhabitants eligible to vote voting at referendum approve the ordinances.

The county commissioners act as the municipal legislative body within unorganized townships that have elected to adopt ordinances under this section. [2001, c. 188, §4 (RPR).]

[ 2001, c. 188, §4 (AMD) .]

4-A. State parks. The commissioner shall consult with the Commissioner of Agriculture, Conservation and Forestry in review of any municipal ordinance that affects intertidal areas located within state parks. The commissioner may not approve any ordinance that threatens any important resources or provides insufficient opportunity for recreational shellfish harvesting within state parks.

[ 1983, c. 418, (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4-B. Management program approval. The commissioner may adopt rules that set the criteria that municipal shellfish conservation programs and ordinances must meet in order to be approved by the commissioner.

[ 2001, c. 188, §5 (AMD) .]

5. Period of ordinance. Ordinances or amendments to an ordinance adopted under this section remain in effect until repealed by the municipality or rescinded by the commissioner. A certified copy of the ordinance or amendment to the ordinance must be filed with the commissioner within 20 days of its adoption. If a copy of the ordinance or an amendment to the ordinance is not filed within 20 days, the ordinance reverts to the ordinance previously in effect until the new ordinance or amendment is filed.

[ 2001, c. 667, Pt. B, §6 (RPR) .]

6. Municipality defined. For the purposes of this section, municipality includes:

A. Village corporations; and [1991, c. 390, §6 (AMD).]

B. The combined towns of Yarmouth and North Yarmouth. [1991, c. 390, §6 (AMD).]

C. [1991, c. 390, §7 (RP).]

[ 1991, c. 390, §§6, 7 (AMD) .]

7. Joint programs; reciprocal privileges. Municipalities may enter into regional shellfish management agreements with other municipalities and adopt regional shellfish management programs. The agreements, and the programs and ordinances adopted under them, are subject to the same requirements as municipal programs and ordinances. Resident privileges of one municipality in a regional shellfish management agreement may be extended to the residents of other municipalities in the agreement. A regional shellfish management committee comprised of at least one resident from each municipality named in the regional agreement may be established to administer a regional program.

[ 2001, c. 188, §7 (AMD) .]

8. Local enforcement. The following provisions apply to enforcement.

A. A municipality that enacts an ordinance under this section is responsible for enforcing it. [2001, c. 188, §8 (AMD).]

B. Any municipal shellfish conservation warden appointed by a municipality to enforce the provisions of this article must be certified by the commissioner within one year of the warden's appointment. The commissioner shall establish a program to provide shellfish conservation training in principles of shellfish conservation, management, enforcement and protection and shall establish standards for certification of municipal conservation wardens upon their satisfactory completion of the training program. The commissioner may establish by rule procedures for certification, recertification and revocation of certification. The commissioner may revoke a certificate for failure of the warden to comply with performance standards. [2013, c. 301, §14 (AMD).]

C. A certified municipal shellfish conservation warden shall enforce the shellfish ordinances of the municipality employing the warden and, if the warden is authorized by the municipality and meets the training requirements of Title 25, section 2804-I, the warden may arrest all violators. The warden may serve all process pertaining to the ordinance. The warden also has, within that warden's jurisdiction, the powers of a marine patrol officer provided in section 6025, subsection 4 and the authority to enforce section 6621. All of the powers conferred in this subsection are limited to the enforcement of a municipal shellfish conservation ordinance and section 6621.

At the commissioner's request, a certified municipal shellfish conservation warden may collect samples and otherwise assist the department in the detection of pollutants and contaminants. The commissioner is not required to conduct tests on samples not requested by the commissioner. [2005, c. 171, §1 (AMD).]

[ 2013, c. 301, §14 (AMD) .]

9. Penalty.

[ 1993, c. 281, §3 (RP) .]

10. Criminal penalty. A person who violates a provision of a municipal ordinance adopted under this section commits a Class D crime punishable by the following fines:

A. For harvesting shellfish from an area closed for conservation purposes:

(1) For the first offense by a commercial license holder, a fine of not less than $300;

(2) For subsequent offenses by a commercial license holder, a fine of not less than $500 and not more than $1,500;

(3) For the first offense by a recreational license holder, a fine of not less than $100; and

(4) For subsequent offenses by a recreational license holder, a fine of not less than $100 and not more than $500; or [2005, c. 171, §2 (AMD).]

B. For violating any other provision of a municipal ordinance adopted under this section, a fine of not less than $100 and not more than $1,500. [2005, c. 171, §2 (AMD).]

The court may not suspend a fine imposed under this subsection or impose a penalty other than the monetary payment of a fine as provided in this subsection. For purposes of this subsection, "recreational license" means a license that authorizes a person to take or possess shellfish only for personal use. A fine for a violation of article 5 must be as provided by section 6681.

[ 2005, c. 171, §2 (AMD) .]

10-A. Civil penalty. A person who harvests shellfish without a municipal shellfish license or in violation of a license restriction commits a civil violation for which the following fines may be adjudged:

The court may not suspend a fine imposed under this subsection or impose a penalty other than the monetary payment of a fine as provided in this subsection. For the purposes of this subsection, "recreational license" means a license that authorizes a person to take or possess shellfish only for personal use.

A. For harvesting shellfish without a municipal shellfish license:

(1) For commercial purposes, a fine of not less than $300 and not more than $1,000. Possession of more than one peck of clams without a license is prima facie evidence of a violation of this subparagraph; and

(2) For personal use, a fine of not less than $100 and not more than $500; and [2013, c. 468, §31 (AMD).]

B. For harvesting shellfish in violation of a license restriction:

(1) By a commercial license holder, a fine of not less than $300 and not more than $1,000; and

(2) By a recreational license holder, a fine of not less than $100 and not more than $500. [2013, c. 468, §31 (AMD).]

[ 2013, c. 468, §31 (AMD) .]

10-B. Molesting municipal shellfish gear placed in protected areas. A municipality may, as part of a municipal shellfish conservation program, place protective netting, fencing, traps or other gear in the intertidal zone to provide protection from shellfish predators. Any netting, fencing, traps or other gear placed for this purpose must be clearly marked with signs or tags that identify the municipality that placed the gear and indicate the purpose of the gear.

A. A person may not tamper with, molest, disturb, alter, destroy or in any manner handle gear placed by a municipality in accordance with this subsection. [2013, c. 517, §1 (NEW).]

B. A person who violates paragraph A commits a civil violation for which a fine of not less than $300 and not more than $1,000 may be adjudged. [2013, c. 517, §1 (NEW).]

[ 2013, c. 517, §1 (NEW) .]

10-C. (TEXT EFFECTIVE UNTIL 2/28/15) (TEXT REPEALED 2/28/15) Prohibition. A person may not fish for or take any marine organism from within a predator control project area that has been approved by the commissioner as part of a municipal predator control project, except that the municipality may remove green crabs from within the predator control project area. A person who violates this subsection commits a civil violation for which a fine of not less than $300 and not more than $1,000 may be adjudged.

This subsection is repealed February 28, 2015.

[ 2013, c. 517, §1 (NEW) .]

11. Certificate as evidence. A certificate of the clerk of the municipality or any other custodian of the records of a municipal shellfish conservation ordinance adopted under this section stating what the records of the municipality show is admissible as evidence in all courts as proof of the municipal records. A certificate stating that the records do not show that a person held a license is prima facie evidence that the person did not hold the license on the date specified in the certificate. A certificate stating that the records show that a shellfish conservation ordinance or portions of an ordinance were in effect on a particular date is prima facie evidence that the ordinance was in effect on the date specified in the certificate. The certified copy is admissible in evidence on the testimony of a municipal shellfish conservation warden that the warden received the certificate after requesting it from the municipality. Further foundation is not necessary for the admission of the certificate.

[ 1999, c. 255, §7 (NEW); 1999, c. 255, §8 (AFF) .]

12. Intertidal mussel harvesting. With the advice of the municipality, the commissioner may issue a permit to an individual licensed pursuant to section 6746 that authorizes the permit holder to fish for and take mussels from an area designated by the municipality pursuant to subsection 3. The commissioner shall limit the number of permits issued for a designated area to that number the commissioner determines is necessary to achieve the goals of the municipality's shellfish conservation program. The permit may specify limits on the amount of mussels taken, when the mussels may be taken and gear usage and any other conditions necessary for consistency with the shellfish conservation program.

[ 2007, c. 494, §2 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 608, §§1-3 (AMD). 1983, c. 283, (AMD). 1983, c. 418, (AMD). 1983, c. 689, (AMD). 1983, c. 838, §§2-5 (AMD). 1985, c. 48, §1 (AMD). 1985, c. 52, §2 (AMD). 1985, c. 259, (AMD). 1985, c. 737, §§A28,29 (AMD). 1987, c. 402, §A96 (AMD). 1987, c. 816, §KK13 (AMD). 1987, c. 867, (AMD). 1989, c. 257, §§3-5 (AMD). 1991, c. 29, (AMD). 1991, c. 242, §3 (AMD). 1991, c. 390, §§5-7 (AMD). 1991, c. 784, §6 (AMD). 1991, c. 831, §1 (AMD). 1993, c. 281, §§3,4 (AMD). 1993, c. 456, §1 (AMD). 1995, c. 75, §1 (AMD). 1995, c. 531, §§1-3 (AMD). 1997, c. 247, §§1,2 (AMD). 1997, c. 589, §1 (AMD). 1997, c. 589, §2 (AFF). 1999, c. 255, §§1-7 (AMD). 1999, c. 255, §8 (AFF). 1999, c. 682, §1 (AMD). 2001, c. 101, §1 (AMD). 2001, c. 188, §§1-8 (AMD). 2001, c. 667, §B6 (AMD). 2003, c. 284, §§1,2 (AMD). 2005, c. 171, §§1-3 (AMD). 2007, c. 494, §§1, 2 (AMD). 2009, c. 24, §1 (AMD). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 301, §14 (AMD). 2013, c. 468, §31 (AMD). 2013, c. 517, §1 (AMD).



12 §6672. Green crab fencing program (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 2011, c. 598, §30 (RP).



12 §6673. Municipal shellfish aquaculture permit

A municipality that has established a shellfish conservation program as provided under section 6671 may, consistent with the rights of property owners, issue a municipal shellfish aquaculture permit to a person for the exclusive use of shellfish in a designated area in the intertidal zone to the extreme low water mark within the municipality for the purpose of shellfish aquaculture. Municipal authority to issue a municipal shellfish aquaculture permit under this section does not limit in any way the authority of the commissioner to issue leases in the intertidal zone in accordance with sections 6072, 6072-A and 6072-B. [2003, c. 660, Pt. A, §21 (AMD).]

1. Municipal procedure.

[ 2003, c. 660, Pt. A, §21 (RP) .]

1-A. Application. A municipality shall review an application for a municipal shellfish aquaculture permit on a form supplied by the municipality. The municipality may charge an application fee that reflects the costs of processing an application. The municipality shall publish a summary of the application in a newspaper of general circulation in the area that would be affected by the permit. A person may provide comments to the municipality on the proposed permit within 30 days of publication of the summary.

Prior to issuing a municipal shellfish aquaculture permit, a municipality shall hold a public hearing if requested in writing by 5 or more persons. The public hearing must be held in accordance with procedures established in ordinances adopted in subsection 3.

[ 2009, c. 229, §15 (AMD) .]

2. Department procedure for review and approval.

[ 2003, c. 660, Pt. A, §21 (RP) .]

2-A. Decision. In evaluating a proposed municipal shellfish aquaculture permit, a municipal officer shall take into consideration the number and density of permits and leases in the area and may issue the permit if the municipal officer finds the proposed project meets the following criteria.

A. The permit conforms to the municipality's shellfish conservation program. [2003, c. 660, Pt. A, §21 (NEW).]

B. The permit will not cause the total area under all municipal shellfish aquaculture permits in the municipality to exceed 1/4 of the entire municipal intertidal zone that is open to the taking of shellfish. [2009, c. 229, §16 (AMD).]

C. Issuing the permit is in the best interests of the municipality. [2003, c. 660, Pt. A, §21 (NEW).]

D. The permit will not unreasonably interfere with ingress and egress of riparian owners. [2003, c. 660, Pt. A, §21 (NEW).]

E. The permit will not unreasonably interfere with navigation. [2003, c. 660, Pt. A, §21 (NEW).]

F. The permit will not unreasonably interfere with fishing or other uses of the area. For purposes of this paragraph, "fishing" includes public access to a redeemable shellfish resource, as defined by the department, for the purpose of harvesting, provided that the resource is commercially significant and is subject to a pollution abatement plan that predates the permit application, that includes verifiable activities in the process of implementation and that is reasonably expected to result in the opening of the area to the taking of shellfish within 3 years. [2003, c. 660, Pt. A, §21 (NEW).]

G. The permit will not unreasonably interfere with significant wildlife habitat and marine habitat or with the ability of the site affected by the permit and surrounding marine and upland areas to support existing ecologically significant flora and fauna. [2003, c. 660, Pt. A, §21 (NEW).]

H. The applicant has demonstrated that there is an available source of organisms to be cultured for the site affected by the permit. [2003, c. 660, Pt. A, §21 (NEW).]

I. The permit does not unreasonably interfere with public use or enjoyment within 1,000 feet of a beach, park or docking facility owned by the Federal Government, the State Government or a municipal government or conserved lands. For purposes of this paragraph, "conserved lands" means land in which fee ownership has been acquired by the municipal government, State Government or Federal Government in order to protect the important ecological, recreational, scenic, cultural or historic attributes of that property. [2003, c. 660, Pt. A, §21 (NEW).]

A municipality shall review the Department of Agriculture, Conservation and Forestry's list of conserved lands compiled pursuant to section 6072, subsection 7-A, paragraph F prior to issuing a municipal shellfish aquaculture permit.

A municipality shall put its findings on each of the criteria listed in this subsection in writing and make those findings available to the public.

[ 2011, c. 655, Pt. II, §5 (AMD); 2011, c. 655, Pt. II, §11 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

3. Municipal shellfish aquaculture permit. Prior to issuing a municipal shellfish aquaculture permit pursuant to this section, a municipality shall adopt ordinances that establish procedures for consideration of permit applications under the decision criteria in subsection 2-A, including but not limited to provisions for a public hearing process. Additionally, the municipality shall adopt ordinances designed to prevent speculative holding of permits. An ordinance proposed by a municipality under this subsection must be approved in writing by the commissioner prior to its adoption.

When approved, a municipal shellfish aquaculture permit must be forwarded to the commissioner. The municipality may charge a municipal shellfish aquaculture permit fee not to exceed $100 per acre annually. The municipality may establish conditions and limits on the permit. A municipal shellfish aquaculture permit may be granted for a period of up to 10 years and is renewable upon application by the permittee. The municipality shall monitor and enforce the terms and conditions of a permit on an annual basis and submit an annual report on permit activities to the department. Such information is considered landings data.

[ 2009, c. 229, §17 (AMD) .]

4. Renewals. A municipality shall give public notice for a municipal shellfish aquaculture permit renewal as required under subsection 1-A, and a hearing must be held if it is requested in writing by 5 or more persons. If a public hearing is required, it must be held in accordance with procedures established in an ordinance adopted under subsection 3. A renewal may be granted as long as the permit continues to meet the criteria of subsection 2-A. The findings of the municipality regarding the criteria in subsection 2-A must be in writing and made available to the public.

[ 2003, c. 660, Pt. A, §21 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 267, §3 (AMD). 2003, c. 660, §A21 (AMD). 2009, c. 229, §§15-17 (AMD). 2011, c. 655, Pt. II, §5 (AMD). 2011, c. 655, Pt. II, §11 (AFF). 2011, c. 657, Pt. W, §5 (REV).



12 §6674. Interference with municipal shellfish aquaculture permit

A person may not knowingly interfere with the ability of a person who holds a municipal shellfish aquaculture permit from carrying out the privileges granted to the permittee under that permit. Except for the permittee, a person may not take shellfish in an area that is included in a municipal shellfish aquaculture permit. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2009, c. 229, §18 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2003, c. 660, §A22 (AMD). 2009, c. 229, §18 (AMD).



12 §6675. Shellfish reseeding program

The department shall carry out a program of shellfish reseeding. The program shall include such activities as the transplanting of soft shell clams from areas of large concentrations to potentially productive areas, and relaying shellfish otherwise inhibited from attaining optimum market size. The program may be carried out in cooperation with municipal and joint shellfish conservation programs. The department may close areas under section 6171 to protect reseeded flats, including areas subject to municipal shellfish conservation ordinances. [1983, c. 559, §2 (NEW).]

SECTION HISTORY

1983, c. 559, §2 (NEW).



12 §6676. Summary of municipal ordinances

The department shall prepare a summary description of all municipal shellfish ordinances, which must include, but not be limited to, a listing for each municipality of the license application period, fee structure and number of licenses available to residents and nonresidents. The department shall update the summary and make it available to the public in a manner that the commissioner considers to be effective in reaching the persons affected. [2005, c. 434, §6 (AMD).]

SECTION HISTORY

1985, c. 48, §2 (NEW). 2005, c. 434, §6 (AMD).






Article 5: SOFT-SHELL CLAM MANAGEMENT

12 §6681. Soft-shell clam management

1. Purpose. The Legislature finds that the conservation and wise use of the State's shellfish resource may be enhanced by a 2-inch minimum size limit on possession of soft-shell clam shell stock in combination with other management programs.

The Legislature further finds that management programs should be designed to meet local circumstances as appropriate, but also finds that a minimum size limit to be beneficial must be a uniform standard statewide.

The Legislature intends by this Article to enhance the value of the State's shellfish resource by the institution of uniform standards which can be implemented and enforced statewide.

[ 1983, c. 838, §6 (NEW) .]

2. Definition. For the purposes of this subchapter, "possess" means dig, take, harvest, ship, transport, hold, buy and sell retail and wholesale soft-shelled clam shell stock.

[ 1983, c. 838, §6 (NEW) .]

3. Minimum size. A person may not possess soft-shelled clam shell stock whose shells are less than 2 inches in the largest diameter:

A. If the soft-shelled clams comprise more than 10% but less than 20% of a bulk pile as determined under subsection 4; [2003, c. 452, Pt. F, §18 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. If the soft-shelled clams comprise 20% or more of a bulk pile as determined under subsection 4; or [2003, c. 452, Pt. F, §18 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. If the soft-shelled clams comprise 20% or more of a bulk pile as determined under subsection 4 and the person has one or more prior convictions for violating paragraph B. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2003, c. 452, Pt. F, §18 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §18 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Tolerance. Any person may possess soft-shelled clams that are less than 2 inches if they comprise less than 10% of any bulk pile. The tolerance is determined by numerical count of not less than one peck nor more than 4 pecks taken at random from various parts of the bulk pile or by a count of the entire pile if it contains less than one peck.

[ 2003, c. 452, Pt. F, §18 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Enforcement. State, county and municipal wardens and enforcement officers shall enforce this subchapter.

[ 1983, c. 838, §6 (NEW) .]

6. Penalty.

[ 1993, c. 281, §5 (RP) .]

6-A. Penalty. A person who violates this article commits a Class D crime. The following minimum penalties apply:

A. For possession of a bulk pile of shellfish of which 20% or more of the shellfish are smaller than the minimum size established in subsection 3:

(1) For the first offense, a fine of not less than $300; and

(2) For subsequent offenses within 10 years from the date of conviction for the first violation, a fine of not less than $500.

The court may not suspend a fine imposed under this paragraph; and [1997, c. 628, §2 (AMD).]

B. For possession of a bulk pile of shellfish of which more than 10% but less than 20% of the shellfish are smaller than the minimum size established in subsection 3, a fine not less than $100 and not more than $1,000. [1993, c. 281, §6 (NEW).]

[ 1997, c. 628, §2 (AMD) .]

7. Sunset. This section shall be reviewed by the joint standing committee of the Legislature having jurisdiction over marine resources in the Second Regular Session of the 113th Legislature. That committee shall report its findings no later than April 1, 1988.

[ 1987, c. 580, §1 (AMD) .]

SECTION HISTORY

1983, c. 838, §6 (NEW). 1985, c. 9, (AMD). 1985, c. 737, §A30 (AMD). 1987, c. 580, §1 (AMD). 1993, c. 281, §§5,6 (AMD). 1997, c. 628, §2 (AMD). 2003, c. 452, §F18 (AMD). 2003, c. 452, §X2 (AFF).






Article 6: WATER QUALITY

12 §6691. Water quality samplers

A commercial shellfish license holder who complies with the shellfish sanitation program's quality assurance and quality control training and certification requirements as administered by the department may serve as a volunteer water quality sampler for the department. [2001, c. 587, §1 (NEW).]

SECTION HISTORY

2001, c. 587, §1 (NEW).









Subchapter 2: SCALLOPS

Article 1: LICENSES

12 §6701. Scallop license

1. License required. A person may not engage in the activities authorized under this section without a current hand fishing scallop license or other license issued under this Part authorizing the activities. A person acting as tender to an individual possessing a current individual hand fishing scallop license issued under subsection 5, paragraph A shall possess a scallop or sea urchin tender license issued under section 6535.

[ 2009, c. 561, §22 (RPR) .]

2. Licensed activity. The holder of a hand fishing scallop license may take scallops by hand or possess, ship, transport or sell shucked scallops the holder has taken. An unlicensed person acting as a tender for an individual licensed under subsection 5, paragraph B, in accordance with subsection 4, may possess, ship, transport and sell shucked scallops the hand fishing scallop license holder has taken. A person may not act as a tender under subsection 5, paragraph B unless that person has met the tender safety requirements adopted by rule pursuant to section 6533.

[ 2009, c. 561, §22 (RPR) .]

3. Eligibility. A hand fishing scallop license may be issued only to an individual who is a resident.

[ 2009, c. 561, §22 (RPR) .]

4. Exception. A person may act as a tender to an individual possessing a current hand fishing scallop license with tender issued under subsection 5, paragraph B without being licensed under this Part if that person has met the tender safety requirements adopted by rule pursuant to section 6533.

[ 2009, c. 561, §22 (RPR) .]

5. Fees. Fees for hand fishing scallop licenses are:

A. For an individual hand fishing scallop license, $143; and [2009, c. 561, §22 (RPR).]

B. For a hand fishing scallop license with tender, $193. [2009, c. 561, §22 (RPR).]

[ 2009, c. 561, §22 (RPR) .]

6. Violation. A person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2009, c. 561, §22 (RPR).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2009, c. 561, §22 (RPR).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2009, c. 561, §22 (RPR).]

[ 2009, c. 561, §22 (RPR) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 127, §86 (AMD). 1981, c. 480, §§5,15,16 (AMD). 1983, c. 663, §1 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 165, (AMD). 1985, c. 243, (AMD). 1985, c. 379, §3 (AMD). 1985, c. 662, §1 (AMD). 1991, c. 528, §T5 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T5 (AMD). 2001, c. 421, §B40 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW13 (AMD). 2003, c. 248, §7 (AMD). 2007, c. 557, §1 (AMD). 2007, c. 607, Pt. B, §1 (AMD). 2007, c. 695, Pt. I, §3 (AMD). 2009, c. 213, Pt. G, §17 (AMD). 2009, c. 396, §§5-7 (AMD). 2009, c. 561, §22 (RPR).



12 §6702. Scallop dragging license

1. License required. A person may not use a boat for dragging for scallops in the State's territorial waters unless that person holds a scallop dragging license issued by the commissioner and that boat is identified on the license.

[ 2011, c. 598, §31 (AMD) .]

2. Licensed activity. A person licensed under this section may use the boat identified on the license to drag for scallops in the State's territorial waters and possess, ship, sell or transport shucked scallops taken under the license. The license also authorizes the captain and crew members aboard the boat identified on the license when engaged in dragging for scallops to undertake these activities, except that the captain and crew members may not fish for or take scallops if the license holder is not aboard that boat except as provided in subsection 2-A.

[ 2011, c. 598, §31 (AMD) .]

2-A. Exemptions. Notwithstanding subsection 2, the commissioner may authorize a person to fish for or take scallops from a boat when the person holding a scallop dragging license that contains the name of that boat is not on board if:

A. The holder of the scallop dragging license documents to the commissioner that an illness or disability temporarily prevents the license holder from fishing for or taking scallops from that boat and requests in writing to the commissioner that the commissioner authorize another person to use that boat to fish for or take scallops; or [2007, c. 607, Pt. A, §2 (NEW).]

B. The boat named on the license of a license holder is temporarily inoperable because of an accident or a mechanical failure and the license holder requests in writing to the commissioner that the commissioner authorize the license holder to use another boat to fish for or take scallops. [2007, c. 607, Pt. A, §2 (NEW).]

[ 2007, c. 607, Pt. A, §2 (NEW) .]

3. Eligibility. A scallop dragging license may be issued only to an individual who is a resident.

[ 2007, c. 607, Pt. A, §2 (AMD) .]

4. Personal use exception. In any one day, a person licensed pursuant to section 6703 may take or possess not more than 1 1/2 bushels of shell scallops or one gallon of shucked scallops for personal use without a scallop dragging license under this section.

[ 2013, c. 492, §7 (AMD) .]

5. Fee. The fee for a scallop dragging license is $143.

[ 2009, c. 213, Pt. G, §18 (AMD) .]

6. Violation. A person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2009, c. 415, Pt. A, §7 (RPR).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2009, c. 415, Pt. A, §7 (RPR).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2009, c. 415, Pt. A, §7 (RPR).]

[ 2009, c. 415, Pt. A, §7 (RPR) .]

SECTION HISTORY

1983, c. 663, §2 (NEW). 1985, c. 662, §§2,3 (AMD). 1991, c. 528, §T6 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T6 (AMD). 1997, c. 572, §2 (AMD). 2001, c. 421, §B41 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW14 (AMD). 2003, c. 248, §8 (AMD). 2007, c. 557, §2 (AMD). 2007, c. 607, Pt. A, §2 (AMD). 2007, c. 607, Pt. B, §2 (AMD). 2007, c. 695, Pt. I, §2 (AMD). 2009, c. 213, Pt. G, §18 (AMD). 2009, c. 415, Pt. A, §7 (AMD). 2011, c. 598, §31 (AMD). 2013, c. 301, §15 (AMD). 2013, c. 492, §7 (AMD).



12 §6703. Noncommercial scallop license; fee

1. License required. A person may not engage in the activities authorized by this license under this section without a current noncommercial scallop license.

[ 1999, c. 771, Pt. B, §8 (AMD); 1999, c. 771, Pt. D, §§1, 2 (AFF) .]

2. Licensed activity. The holder of a noncommercial scallop license may take scallops by hand or by use of a drag and may possess, ship or transport scallops he has taken.

[ 1985, c. 662, §4 (NEW) .]

3. License limitation; quantity. In any one day, the holder of a noncommercial scallop license may not take or possess more than 1 1/2 bushels of shell scallops or one gallon of shucked scallops.

[ 2013, c. 492, §8 (AMD) .]

3-A. License limitation; personal use. The holder of a noncommercial scallop license may take or possess scallops for personal use only and may not sell scallops the holder has taken.

[ 2003, c. 452, Pt. F, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Fee. The fee for a noncommercial scallop license is $18.

[ 2009, c. 213, Pt. G, §19 (AMD) .]

5. Penalty. A person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 607, Pt. B, §3 (NEW).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 607, Pt. B, §3 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2007, c. 607, Pt. B, §3 (NEW).]

[ 2007, c. 607, Pt. B, §3 (AMD) .]

SECTION HISTORY

1985, c. 662, §4 (NEW). 1991, c. 528, §T7 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T7 (AMD). 1999, c. 771, §§B8,9 (AMD). 1999, c. 771, §§D1,2 (AFF). 2003, c. 20, §WW15 (AMD). 2003, c. 452, §§F19,20 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 557, §3 (AMD). 2007, c. 607, Pt. A, §3 (AMD). 2007, c. 607, Pt. B, §3 (AMD). 2007, c. 695, Pt. I, §3 (AMD). 2009, c. 213, Pt. G, §19 (AMD). 2013, c. 301, §16 (AMD). 2013, c. 492, §8 (AMD).



12 §6704. Handfishing sea urchin license (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §T8 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T8 (NEW). 1993, c. 416, §1 (RP).



12 §6705. Sea urchin boat license (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §T8 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T8 (NEW). 1993, c. 416, §1 (RP).



12 §6706. Limited entry

1. License eligibility in 2009. The commissioner may not issue a 2009 hand fishing scallop license or a 2009 scallop dragging license to a person unless that person possessed a scallop license issued pursuant to section 6701 or a scallop boat license issued pursuant to section 6702 in either:

A. The 2005, 2006 or 2007 license year; or [2011, c. 266, Pt. A, §19 (AMD).]

B. The 2008 license year prior to May 1, 2008. [2007, c. 607, Pt. A, §4 (NEW).]

[ 2011, c. 266, Pt. A, §19 (AMD) .]

2. License eligibility in subsequent years. Except as provided in subsection 3, the commissioner may not issue a hand fishing scallop license or a scallop dragging license to any person in any year subsequent to 2009 unless that person possessed that license in the previous calendar year or is eligible to obtain a license in accordance with the limited entry system established under subsection 3.

[ 2011, c. 237, §1 (AMD) .]

3. Scallop license limited entry system. Notwithstanding subsection 2, the commissioner shall establish by rule a limited entry system under which a person who did not hold a hand fishing scallop license or a scallop dragging license in the previous calendar year may become eligible to obtain that license. The rules for a limited entry system must include provisions for the method and administration of the program. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 237, §2 (AMD) .]

4. Repeal.

[ 2011, c. 237, §3 (RP) .]

SECTION HISTORY

2007, c. 607, Pt. A, §4 (NEW). 2011, c. 237, §§1-3 (AMD). 2011, c. 266, Pt. A, §19 (AMD).






Article 2: LIMITS ON FISHING

12 §6721. Minimum size (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 208, (RP).



12 §6721-A. Shell size minimum (REALLOCATED FROM TITLE 12, SECTION 6728-A)

(REALLOCATED FROM TITLE 12, SECTION 6728-A)

1. Minimum shell size. Except as provided in subsection 4, this subsection governs the shell size limits of scallops.

A. From December 1, 2003 to November 30, 2004, a person may not possess, ship, transport, buy or sell scallops that are less than 3 3/4 inches in the longest diameter. [2003, c. 520, §8 (RAL).]

B. On December 1, 2004 and thereafter, a person may not possess, ship, transport, buy or sell scallops that are less than 4 inches in the longest diameter. [2003, c. 520, §8 (RAL).]

[ 2003, c. 520, §8 (RAL) .]

2. Prima facie evidence. It is prima facie evidence of possession of illegal scallops if a vessel contains scallops less than the minimum shell size set by this section or the minimum shell size set by rules adopted pursuant to this section while a person licensed under this subchapter or crew member of a person licensed under this subchapter is shucking scallops.

[ 2009, c. 561, §23 (AMD) .]

3. Release of undersize scallops. Those scallops that are less than the minimum shell size established by this section or by rules adopted pursuant to this section must be immediately liberated into the waters from which they were taken.

[ 2003, c. 520, §8 (RAL) .]

4. Rules. After December 1, 2004, the commissioner may adopt rules to increase the minimum shell size set by this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 520, §8 (RAL) .]

5. Violation. Notwithstanding section 6174, subsection 3, a person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 695, Pt. I, §4 (RPR).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 695, Pt. I, §4 (RPR).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2007, c. 695, Pt. I, §4 (RPR).]

[ 2007, c. 695, Pt. I, §4 (RPR) .]

SECTION HISTORY

2003, c. 520, §8 (RAL). 2007, c. 557, §4 (AMD). 2007, c. 607, Pt. A, §§5, 6 (AMD). 2007, c. 607, Pt. B, §4 (AMD). 2007, c. 695, Pt. I, §§4, 5 (AMD). 2009, c. 561, §23 (AMD).



12 §6722. Scallop season

1. Scallop fishing season. Unless modified by rules adopted under section 6171-A, a person may not fish for or take scallops in the territorial waters from April 16th to November 30th, both days inclusive.

[ 2007, c. 695, Pt. I, §6 (RPR) .]

2. Violations. Notwithstanding section 6174, subsection 3, a person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 695, Pt. I, §6 (RPR).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 695, Pt. I, §6 (RPR).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. The penalty imposed pursuant to this paragraph is in addition to the penalty imposed under section 6728-B. [2007, c. 695, Pt. I, §6 (RPR).]

[ 2007, c. 695, Pt. I, §6 (RPR) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 96, (RPR). 1983, c. 685, (AMD). 1999, c. 94, §1 (AMD). 2001, c. 272, §14 (AMD). 2007, c. 557, §5 (RPR). 2007, c. 607, Pt. B, §5 (RPR). 2007, c. 695, Pt. I, §6 (RPR).



12 §6723. Drag limits in Blue Hill Bay

1. Drag limit. Except as provided by rule pursuant to section 6727-A, subsection 2, a person may not fish for or take scallops with any one combination of scallop drags in excess of 8 feet, 6 inches in width, measured from the extreme outside edge of the mouth of the drag or drags, in Blue Hill Bay above or north of a line drawn from Bass Harbor Head in the Town of Tremont westerly to Pond Island and thence to Naskeag Point in the Town of Brooklin.

[ 2007, c. 607, Pt. A, §7 (NEW) .]

2. Violation. A person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 607, Pt. A, §7 (NEW).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 607, Pt. A, §7 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2007, c. 607, Pt. A, §7 (NEW).]

[ 2007, c. 607, Pt. A, §7 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 91, (AMD). 2007, c. 607, Pt. A, §7 (RPR).



12 §6724. Otter trawl in Penobscot River

1. Prohibition. A person may not fish for or take scallops by use of an otter trawl inside and upriver of a line drawn from the lighthouse on Dice Head, Castine to Turtle Head on Islesboro and thence to the town wharf at Bayside, Northport.

[ 2007, c. 607, Pt. B, §6 (NEW) .]

2. Violations. A person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 607, Pt. B, §6 (NEW).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 607, Pt. B, §6 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2007, c. 607, Pt. B, §6 (NEW).]

[ 2007, c. 607, Pt. B, §6 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2007, c. 607, Pt. B, §6 (RPR).



12 §6725. Possession of illegal scallops

1. Prohibition. A person may not possess, ship, transport, buy or sell scallops taken in violation of this subchapter.

[ 2007, c. 695, Pt. I, §7 (RPR) .]

2. Violations. Notwithstanding section 6174, subsection 3, a person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 695, Pt. I, §7 (RPR).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 695, Pt. I, §7 (RPR).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. The penalty imposed pursuant to this paragraph is in addition to the penalty imposed under section 6728-B. [2007, c. 695, Pt. I, §7 (RPR).]

[ 2007, c. 695, Pt. I, §7 (RPR) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2007, c. 557, §6 (RPR). 2007, c. 607, Pt. B, §7 (RPR). 2007, c. 695, Pt. I, §7 (RPR).



12 §6726. Ring size

1. Minimum size. The minimum ring size is 3 1/2 inches except as provided by rule. The commissioner shall establish by rule a minimum ring size that may not be smaller than 4 inches in diameter. A person may not use a drag to fish for or take scallops in the territorial waters with rings that measure less than the ring size provided pursuant to this subsection. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

A. [1999, c. 94, §2 (RP).]

B. [2007, c. 607, Pt. A, §8 (RP).]

C. [2007, c. 607, Pt. A, §8 (RP).]

[ 2007, c. 607, Pt. A, §8 (AMD) .]

2. Measurement of rings. Ring size is determined by measuring the shortest straight line passing through the center of the ring from one inside edge to the opposite inside edge of the ring. The measurement may not include links or normal welds from ring manufacturing. The rings measured must be at least 5 rings away from the mouth and at least 2 rings away from other rigid portions of the drag.

[ 1997, c. 281, §1 (NEW) .]

3. Configuration of drag. The commissioner shall adopt rules that limit the mesh size of net material on the top of a scallop drag, prohibit chafing gear or cookies on the top of a scallop drag, establish ring link restrictions for a scallop drag and prohibit drag or net obstructions. Rules initially adopted pursuant to this subsection must be identical to federal regulations in the Atlantic sea scallop fishery in effect on March 25, 1997 that limit the mesh size of net material on the top of a scallop drag, prohibit chafing gear or cookies on the top of a scallop drag, establish ring link restrictions for a scallop drag and prohibit drag or net obstructions. Rules adopted pursuant to this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1997, c. 281, §1 (NEW) .]

4. Violations. Notwithstanding section 6174, subsection 3, a person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 557, §7 (NEW).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 557, §7 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. The penalty imposed pursuant to this paragraph is in addition to the penalty imposed under section 6728-B. [2007, c. 557, §7 (NEW).]

[ 2007, c. 695, Pt. I, §8 (AMD) .]

SECTION HISTORY

1997, c. 281, §1 (NEW). 1999, c. 94, §2 (AMD). 2001, c. 272, §15 (AMD). 2007, c. 557, §7 (AMD). 2007, c. 607, Pt. A, §8 (AMD). 2007, c. 695, Pt. I, §8 (AMD).



12 §6727. Drag width (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 281, §1 (NEW). 1999, c. 94, §§3,4 (AMD). 2001, c. 272, §16 (AMD). 2007, c. 607, Pt. A, §9 (RP).



12 §6728. Limits in Cobscook Bay

(CONFLICT)

1. Daily limit; rules. In the coastal waters northerly and inshore of the international bridge that connects Lubec to Campobello Island, New Brunswick, Canada, a person may not fish for, take or possess more than 15 gallons of scallop meat per day. Under this subsection a person may not unload any portion of a day's catch and return to fishing. The department shall establish by rule a bushel limit of shellstock that is equivalent to 15 gallons of meat. The department shall also establish by rule a method to allow harvesters to land and possess scallops in Cobscook Bay that are taken outside the area defined in this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 557, §8 (AMD) .]

2. Culling required.

[ 2003, c. 63, §1 (RP) .]

3. (CONFLICT: Text as repealed and replaced by PL 2007, c. 557, §9) Violation. Notwithstanding section 6174, a person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 557, §9 (RPR).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 557, §9 (RPR).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. The penalty imposed pursuant to this paragraph is in addition to the penalty imposed under section 6728-B. [2007, c. 557, §9 (NEW).]

[ 2007, c. 557, §9 (RPR) .]

3. Violation.

[ 2007, c. 607, Pt. A, §10 (RP) .]

3-A. Violation. A person who violates this section commits a civil violation. The following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; and [2007, c. 607, Pt. A, §11 (NEW).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 607, Pt. A, §11 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized and the scallop dragging license may be suspended for one year. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2007, c. 607, Pt. A, §11 (NEW).]

[ 2007, c. 607, Pt. A, §11 (NEW) .]

SECTION HISTORY

2001, c. 192, §1 (NEW). 2003, c. 63, §1 (AMD). 2007, c. 557, §§8, 9 (AMD). 2007, c. 607, Pt. A, §§10, 11 (AMD).



12 §6728-A. Shell size minimum (REALLOCATED TO TITLE 12, SECTION 6721-A) (REALLOCATED FROM TITLE 12, SECTION 6729)

(REALLOCATED TO TITLE 12, SECTION 6721-A)

(REALLOCATED FROM TITLE 12, SECTION 6729)

SECTION HISTORY

RR 2003, c. 1, §7 (RAL). 2003, c. 520, §8 (RAL).



12 §6728-B. Habitual violations

The commissioner shall suspend the handfishing scallop license or other license issued under this Part authorizing the taking of scallops of any license holder adjudicated or convicted in court of a 3rd or subsequent violation of this subchapter. The suspension must be for at least one year from the date of conviction and may be for up to 3 years. [2007, c. 695, Pt. I, §9 (RPR).]

SECTION HISTORY

2007, c. 557, §10 (NEW). 2007, c. 607, Pt. B, §8 (NEW). 2007, c. 695, Pt. I, §9 (RPR).



12 §6728-C. Dive-only areas

1. Dragging in dive-only areas prohibited. A person may not take scallops by dragging in a dive-only area, as established in subsection 2.

[ 2013, c. 230, §1 (NEW) .]

2. Dive-only areas established. At the written request of a municipality, the commissioner may establish in harbors where there are 5 or more moorings within that municipality dive-only areas where a person may fish for or take scallops by hand.

[ 2013, c. 230, §1 (NEW) .]

3. Violation. A person who violates subsection 1 commits a civil violation for which the following penalties apply:

A. For a first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2013, c. 230, §1 (NEW).]

B. For a 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2013, c. 230, §1 (NEW).]

C. For a 3rd or subsequent offense, a mandatory fine of $750 is imposed and all scallops on board may be seized. This penalty is imposed in addition to the penalty imposed under section 6728-B. [2013, c. 230, §1 (NEW).]

[ 2013, c. 230, §1 (NEW) .]

4. Rules. The commissioner may adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 230, §1 (NEW) .]

SECTION HISTORY

2013, c. 230, §1 (NEW).






Article 3: SCALLOP RESEARCH

12 §6729. License surcharges

1. License surcharges. The following surcharges are assessed on licenses issued by the department:

A. For a hand fishing scallop license, $100; [2003, c. 319, §2 (NEW).]

B. For a scallop draggers license, $100; [2007, c. 607, Pt. A, §12 (AMD).]

C. For a sea urchin and scallop diving tender license, $50; [2009, c. 561, §24 (AMD).]

D. For a noncommercial scallop license, $40; and [2009, c. 561, §25 (AMD).]

E. For a hand fishing scallop license with tender, $100. [2009, c. 561, §26 (NEW).]

[ 2009, c. 561, §§24-26 (AMD) .]

2. Deposit. The commissioner shall deposit surcharges assessed in this section in the Scallop Research Fund under section 6729-A, except that fees collected under subsection 1, paragraph C must be divided equally between the Scallop Research Fund and the Sea Urchin Research Fund established in section 6749-R.

§6729. Shell size minimum

(As enacted by PL 2003, c. 63, §2 is REALLOCATED TO TITLE 12, SECTION 6728-A)

[ 2009, c. 561, §27 (AMD) .]

SECTION HISTORY

RR 2003, c. 1, §7 (RAL). 2003, c. 63, §2 (NEW). 2003, c. 319, §2 (NEW). 2007, c. 607, Pt. A, §12 (AMD). 2009, c. 561, §§24-27 (AMD).



12 §6729-A. Scallop Research Fund

The Scallop Research Fund, referred to in this section as "the fund," is established in the department. Balances in the fund may not lapse and must be carried forward to the next fiscal year. [2003, c. 319, §2 (NEW).]

1. Uses of fund. The commissioner shall use the fund for research directly related to scallop fishery management information needs, for implementation of scallop management measures and for reporting to licensed scallop harvesters on the results of research and the use of fund revenues. The commissioner may authorize the expenditure of money in the fund for research and development programs that address the restoration, development or conservation of scallop resources. The commissioner shall consult with the Scallop Advisory Council under section 6729-B before deciding upon research projects and awarding grants from the fund. The fund may also be used for support of the Scallop Advisory Council, including reimbursement for travel expenses.

[ 2007, c. 607, Pt. A, §13 (AMD) .]

2. Sources of revenue. The fund is capitalized by surcharges assessed under section 6729. In addition to those revenues, the commissioner may accept and deposit in the fund money from any other source, public or private.

[ 2003, c. 319, §2 (NEW) .]

3. Scallop Advisory Council. The commissioner shall consult with the Scallop Advisory Council under section 6729-B on the expenditure of funds under this section.

[ 2003, c. 319, §2 (NEW) .]

SECTION HISTORY

2003, c. 319, §2 (NEW). 2007, c. 607, Pt. A, §13 (AMD).



12 §6729-B. Scallop Advisory Council

1. Appointment; composition. The Scallop Advisory Council, referred to in this section as "the council," established by Title 5, section 12004-I, subsection 57-F, consists of 13 members. The commissioner shall appoint the members as follows:

A. Four scallop harvesters who hold current hand fishing scallop licenses; [2003, c. 319, §2 (NEW).]

B. Four scallop harvesters who hold current scallop draggers licenses; [2003, c. 319, §2 (NEW).]

C. Two wholesale seafood license holders who deal in scallops; [2003, c. 319, §2 (NEW).]

D. Two scientists who have expertise in marine resources management; and [2003, c. 319, §2 (NEW).]

E. One person who is a public member. [2003, c. 319, §2 (NEW).]

The commissioner shall ensure geographic representation in making appointments under paragraphs A and B.

[ 2003, c. 319, §2 (NEW) .]

2. Term. A member serves for a 2-year term, except that a vacancy must be filled by the commissioner for the unexpired portion of a term. When a vacancy occurs, the commissioner shall fill the vacancy by appointing a member from the same category of members listed in subsection 1 as the member who vacated the council. A member continues to serve until the member's successor is appointed.

[ 2003, c. 319, §2 (NEW) .]

3. Purpose. The council shall make recommendations to the commissioner concerning:

A. Research projects and grants made by the Scallop Research Fund. The council may seek advice from scientists who have expertise in marine resources management in determining the research needs for the scallop fishery; and [2003, c. 319, §2 (NEW).]

B. Other matters of interest to the scallop fishery. [2003, c. 319, §2 (NEW).]

[ 2003, c. 319, §2 (NEW) .]

4. Compensation. Members are entitled to expenses according to Title 5, chapter 379.

[ 2003, c. 319, §2 (NEW) .]

5. Chair and officers. The council shall choose annually one of its members to serve as chair for a one-year term. The council may select other officers and designate their duties.

[ 2003, c. 319, §2 (NEW) .]

6. Meetings. The council shall meet at least once a year. It may also meet at other times at the call of the chair or the chair's designee or at the call of the commissioner or the commissioner's designee.

[ 2003, c. 319, §2 (NEW) .]

SECTION HISTORY

2003, c. 319, §2 (NEW).









Subchapter 2-A: QUAHOGS

Article 1: LICENSES

12 §6731. Mahogany quahogs

1. License required. Except as provided in subsection 3, a person may not engage in the activities authorized under this section without a current mahogany quahog license.

[ 2001, c. 421, Pt. B, §42 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activities. The holder of a mahogany quahog license may:

A. Fish for or take mahogany quahogs in any harvesting area indicated on the license; [1989, c. 828, §2 (NEW).]

B. Possess or transport mahogany quahogs within the State; or [2005, c. 434, §7 (AMD).]

C. Sell mahogany quahogs that the holder has taken to a wholesale seafood license holder certified under section 6856 or an enhanced retail certificate holder under section 6852, subsection 2-A. [2011, c. 598, §32 (AMD).]

The license authorizes crew members aboard the licensee's boat to undertake these activities when engaged in dragging for mahogany quahogs if the licensee is present.

[ 2011, c. 598, §32 (AMD) .]

3. Personal use exception. A person may take or possess no more than 3 bushels of mahogany quahogs for personal use in one day without a license.

[ 2001, c. 421, Pt. B, §42 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Fee. The fee for a mahogany quahog license is $128. Fees collected pursuant to this section must be deposited in the General Fund.

[ 2009, c. 213, Pt. G, §20 (AMD) .]

5. Conditions. Each licensee may participate in the monitoring program established in section 6731-A within the harvest area indicated on the license. The holder of a mahogany quahog license shall comply with all other conditions of licensing established by the commissioner.

[ 1989, c. 828, §3 (NEW) .]

6. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §42 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1981, c. 297, §4 (NEW). 1981, c. 550, (AMD). 1989, c. 828, §§1-3 (AMD). 1991, c. 390, §8 (AMD). 1991, c. 528, §T9 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T9 (AMD). 2001, c. 421, §B42 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW16 (AMD). 2005, c. 434, §7 (AMD). 2009, c. 213, Pt. G, §20 (AMD). 2009, c. 217, §3 (AMD). 2011, c. 598, §32 (AMD).



12 §6731-A. Mahogany quahog monitoring program

The department shall establish a program to protect the public health by monitoring the levels of paralytic shellfish toxin in mahogany quahogs. The department shall identify harvesting areas, sampling areas and stations needed to achieve this goal in accordance with the following provisions. [1989, c. 828, §4 (NEW).]

1. Harvesting areas. The department shall establish harvesting areas that reflect the demand for taking mahogany quahogs by harvesters from the various regions of the State and the relative location of mahogany quahog beds.

[ 1989, c. 828, §4 (NEW) .]

2. Industry groups. For each harvesting area the department shall establish a volunteer industry-based group to select mahogany quahog harvesters to collect samples and transport department personnel to and from sampling areas. Each group shall select and notify the department of the mahogany quahog harvesters who have volunteered for each month's sampling duty in the harvesting area.

[ 1989, c. 828, §4 (NEW) .]

3. Sampling. The department shall schedule all sampling runs. A department observer shall be on board each vessel engaged in the sampling activity. The department shall notify the harvester in advance as to the time, location and number of samples to be collected. In the event weekly collection of samples is not feasible, an alternative sampling date may be established by the department. The department shall test for the presence of paralytic shellfish toxin in the samples.

[ 1989, c. 828, §4 (NEW) .]

4. Rules. The commissioner may adopt rules, in accordance with the Maine Administrative Procedure Act, necessary to achieve the intent of this section.

[ 1989, c. 828, §4 (NEW) .]

5. Mahogany Quahog Monitoring Fund. The Mahogany Quahog Monitoring Fund is established within the department. The commissioner shall use any money credited to the Mahogany Quahog Monitoring Fund for the collection of samples required under this section to monitor the level of paralytic shellfish toxin in mahogany quahogs and to conduct stock assessments of the mahogany quahog resource. All money in the Mahogany Quahog Monitoring Fund is subject to allocation by the Legislature. The Mahogany Quahog Monitoring Fund may not lapse but must carry forward to be used for the same purpose. Nothing in this subsection prohibits the commissioner from using other funds budgeted by the department to carry out the purposes of this section.

[ 2003, c. 593, §1 (AMD) .]

6. Stock assessment. The department shall conduct stock assessments of the mahogany quahog resource beginning no later than January 1, 2005.

[ 2011, c. 598, §33 (AMD) .]

SECTION HISTORY

1989, c. 828, §4 (NEW). 1991, c. 561, §1 (AMD). 2003, c. 593, §§1,2 (AMD). 2011, c. 598, §33 (AMD).



12 §6732. Other quahogs

1. License required. A person may not engage in the activities authorized under this section without a current commercial shellfish license or other license issued under this Part authorizing the activities.

[ 2005, c. 434, §8 (AMD) .]

2. Licensed activities. The holder of a commercial shellfish license may fish for or take quahogs, other than mahogany quahogs, or possess or transport quahogs within the state limits or sell quahogs the holder has taken to a wholesale seafood license holder certified under section 6856.

[ 2005, c. 434, §8 (AMD) .]

3. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §43 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1981, c. 297, §4 (NEW). 2001, c. 421, §B43 (AMD). 2001, c. 421, §C1 (AFF). 2005, c. 434, §8 (AMD).






Article 2: LIMITS ON FISHING

12 §6741. Minimum size (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 297, §4 (NEW). 1981, c. 462, §§4,5 (AMD). 1985, c. 481, §A43 (AMD). 1985, c. 586, (AMD). 1987, c. 694, §3 (AMD). 1991, c. 784, §7 (RP).



12 §6742. Quahog tax (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 297, §4 (NEW). 1985, c. 481, §A44 (RP).



12 §6742-A. Mahogany quahog tax (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 784, §2 (NEW). 1987, c. 513, §8 (RP).



12 §6743. Closed areas

1. Mahogany quahogs from closed areas. A person may not:

A. Fish for or take mahogany quahogs from an area closed pursuant to section 6172; or [2011, c. 691, Pt. F, §1 (AMD).]

B. Possess, ship, transport or sell mahogany quahogs taken from an area closed pursuant to section 6172. [2011, c. 691, Pt. F, §1 (AMD).]

[ 2011, c. 691, Pt. F, §1 (AMD) .]

2. Washing or holding in closed areas. A person may not:

A. Wash, hold or keep mahogany quahogs in an area closed pursuant to section 6172; or [2011, c. 691, Pt. F, §1 (AMD).]

B. Possess, ship, transport or sell mahogany quahogs washed, held or kept in an area closed pursuant to section 6172. [2011, c. 691, Pt. F, §1 (AMD).]

[ 2011, c. 691, Pt. F, §1 (AMD) .]

3. Exception. This section does not apply to the taking of mahogany quahogs under the authority of section 6856.

[ 2011, c. 691, Pt. F, §1 (AMD) .]

SECTION HISTORY

1981, c. 297, §4 (NEW). 2003, c. 452, §F21 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 520, §9 (AMD). 2011, c. 691, Pt. F, §1 (AMD).









Subchapter 2-B: MUSSELS

12 §6745. Hand-raking mussel license

1. License required. A person may not engage in the activities authorized under this section without a current mussel license or other license issued under this Part authorizing the activities.

[ 2001, c. 421, Pt. B, §44 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activity. The holder of a hand-raking mussel license may take mussels by hand raking or possess or transport mussels within the state limits or sell mussels the holder has taken to a wholesale seafood license holder certified under section 6856 or an enhanced retail certificate holder under section 6852, subsection 2-A.

[ 2011, c. 598, §34 (AMD) .]

2-A. Licensed activities; aquaculture. The holder of a hand-raking mussel license who is also the holder or authorized representative of a holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C and personnel who are operating under the authority of such a holder of a hand-raking mussel license may remove, possess, transport within the state limits or sell cultured mussels the holder has removed from the leased area or the licensed gear to a wholesale seafood license holder certified under section 6856. Such a holder of a hand-raking mussel license may also sell such mussels from that license holder's home in the retail trade. The department shall establish by rule a means to identify personnel operating under the authority of such a license holder. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 522, §4 (NEW) .]

3. Eligibility. A hand-raking mussel license may be issued only to an individual who is a resident.

[ 2001, c. 421, Pt. B, §44 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Exception. In any one day, a person may take or possess not more than 2 bushels of shellstock for personal use without a mussel license.

[ 2005, c. 434, §9 (AMD) .]

5. Fee. The fee for a hand-raking mussel license is $133.

[ 2009, c. 213, Pt. G, §21 (AMD) .]

6. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §44 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1987, c. 328, §3 (NEW). 1987, c. 826, §3 (AMD). 1989, c. 348, §6 (AMD). 1991, c. 528, §T10 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T10 (AMD). 2001, c. 421, §B44 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW17 (AMD). 2005, c. 434, §9 (AMD). 2007, c. 522, §4 (AMD). 2009, c. 213, Pt. G, §21 (AMD). 2009, c. 217, §4 (AMD). 2011, c. 598, §34 (AMD).



12 §6746. Mussel boat license

1. License required. A person may not use a boat for dragging for mussels unless that boat carries a current mussel boat license issued by the commissioner.

[ 2001, c. 421, Pt. B, §45 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activity. A boat license under this section may be used for dragging for mussels. The holder of a mussel boat license may also possess or transport mussels within the state limits or sell mussels the holder has taken to a wholesale seafood license holder certified under section 6856 or an enhanced retail certificate holder under section 6852, subsection 2-A. The license also authorizes the captain and crew members aboard the licensed boat when engaged in dragging for mussels to undertake these activities. A mussel boat license does not authorize the holder to fish for or take mussels in violation of a municipal ordinance adopted pursuant to section 6671.

[ 2011, c. 598, §35 (AMD) .]

2-A. Licensed activities; aquaculture. The holder of a mussel boat license who is also the holder or authorized representative of a holder of a lease issued under section 6072, 6072-A or 6072-B or a license issued under section 6072-C and personnel who are operating under the authority of such a holder of a mussel boat license may remove, possess, transport within the state limits or sell cultured mussels the holder has removed from the leased area to a wholesale seafood license holder certified under section 6856. Such a holder of a mussel boat license may also sell such mussels from that license holder's home in the retail trade. The department shall establish by rule a means to identify personnel operating under the authority of such a license holder. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 522, §5 (NEW) .]

3. Eligibility. A mussel boat license may be issued only to an individual who is a resident.

[ 2001, c. 421, Pt. B, §45 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Exception. In any one day, a person may take or possess not more than 2 bushels of shell mussels for personal use without a mussel license.

[ 2001, c. 421, Pt. B, §45 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Fee. The fee for a mussel boat license is $265.

[ 2009, c. 213, Pt. G, §22 (AMD) .]

6. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §45 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1987, c. 328, §3 (NEW). 1987, c. 694, §4 (AMD). 1987, c. 826, §4 (AMD). 1989, c. 348, §7 (AMD). 1991, c. 528, §T11 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T11 (AMD). 2001, c. 421, §B45 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW18 (AMD). 2005, c. 434, §10 (AMD). 2007, c. 494, §3 (AMD). 2007, c. 522, §5 (AMD). 2009, c. 213, Pt. G, §22 (AMD). 2009, c. 217, §5 (AMD). 2011, c. 598, §35 (AMD).



12 §6746-A. Night prohibition

A person may not fish for or take mussels pursuant to section 6746 between sunset and sunrise within the territorial waters except that the commissioner may authorize the harvest of seed mussels during those times. [2007, c. 615, §17 (NEW).]

SECTION HISTORY

2007, c. 615, §17 (NEW).



12 §6747. Closed areas

1. Taking from closed areas. A person may not:

A. Fish for or take mussels from an area closed pursuant to section 6172; or [2011, c. 691, Pt. F, §2 (AMD).]

B. Possess, ship, transport or sell mussels taken from an area closed pursuant to section 6172. [2011, c. 691, Pt. F, §2 (AMD).]

[ 2011, c. 691, Pt. F, §2 (AMD) .]

2. Washing or holding in closed areas. A person may not:

A. Wash, hold or keep mussels in an area closed pursuant to section 6172; or [2011, c. 691, Pt. F, §3 (AMD).]

B. Possess, ship, transport or sell mussels washed, held or kept in an area closed pursuant to section 6172. [2011, c. 691, Pt. F, §3 (AMD).]

[ 2011, c. 691, Pt. F, §3 (AMD) .]

3. Exception. This section does not apply to:

A. The taking of mussels under the authority of section 6856. [2003, c. 520, §10 (AMD).]

B. [2003, c. 520, §10 (RP).]

[ 2003, c. 520, §10 (AMD) .]

SECTION HISTORY

1987, c. 328, §3 (NEW). 2003, c. 452, §F22 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 520, §10 (AMD). 2011, c. 691, Pt. F, §§2, 3 (AMD).






Subchapter 2-C: SEA URCHINS

Article 1: LICENSES

12 §6748. Handfishing sea urchin license

1. License required. A person may not engage in the activities authorized under this section without a current handfishing sea urchin license or other license issued under this Part authorizing the activities. A person acting as tender to an individual possessing a current individual handfishing sea urchin license issued under subsection 4, paragraph A shall possess a sea urchin and scallop diving tender license issued under section 6535. The handfishing sea urchin license with tender issued under subsection 4, paragraph B authorizes a person to engage in the activities described in section 6535, subsection 2 aboard the licensee’s boat when it is engaged in the harvesting of sea urchins.

[ 2009, c. 561, §28 (RPR) .]

1-A. Exception. A person may act as a tender to an individual possessing a current handfishing sea urchin license with tender issued under subsection 4, paragraph B without being licensed under this Part if that person has met the tender safety requirements adopted by rule pursuant to section 6533.

[ 2009, c. 561, §28 (NEW) .]

2. Licensed activity. The holder of a handfishing sea urchin license may take sea urchins by hand or possess, ship, transport or sell sea urchins. An unlicensed person acting as a tender for an individual licensed under subsection 4, paragraph B, in accordance with subsection 1-A, may possess, ship, transport and sell sea urchins the handfishing sea urchin license holder has taken subject to the requirements of paragraph A.

A. An unlicensed person acting as a tender may not sell sea urchins unless the person:

(1) Sells sea urchins to a purchaser who holds a valid wholesale seafood license with a sea urchin buyer's permit or a valid wholesale seafood license with a sea urchin processor's permit or a valid retail seafood license; and

(2) Provides to the purchaser the name and license number of the license holder with whom the person was engaged when the sea urchins were harvested. [2013, c. 282, §6 (NEW).]

B. A holder of a wholesale seafood license with a sea urchin buyer's permit or a wholesale seafood license with a sea urchin processor's permit or a retail seafood license who purchases sea urchins from an unlicensed person acting as a tender must purchase the sea urchins by check or cashier's check unless there is a written receipt associated with the transaction, and the holder of a wholesale seafood license with a sea urchin buyer's permit or a wholesale seafood license with a sea urchin processor's permit or a retail seafood license who purchases sea urchins from an unlicensed person acting as a tender shall report the information provided by the person under paragraph A, subparagraph (2) in accordance with section 6173. [RR 2013, c. 1, §23 (COR).]

A person may not act as a tender under subsection 4, paragraph B unless that person has met the tender safety requirements adopted by rule pursuant to section 6533.

[ RR 2013, c. 1, §23 (COR) .]

3. Eligibility. A handfishing sea urchin license may be issued only to an individual who is a resident.

[ 2009, c. 561, §28 (RPR) .]

4. Zone 2 fee. Fees for Zone 2 handfishing sea urchin licenses are:

A. For an individual handfishing sea urchin license, $152; and [2009, c. 561, §28 (RPR).]

B. For a handfishing sea urchin license with tender, $202. [2009, c. 561, §28 (RPR).]

[ 2011, c. 598, §36 (AMD) .]

4-A.

[ 2009, c. 561, §28 (RPR); MRSA T. 12, §6748, sub-§4-A (RP) .]

4-B. Zone 1 fee. Fees for Zone 1 handfishing sea urchin licenses are, if the Zone 1 season is not longer than 10 days:

A. For an individual handfishing sea urchin license, $25; and [2011, c. 598, §37 (NEW).]

B. For a handfishing sea urchin license with tender, $50. [2011, c. 598, §37 (NEW).]

If the Zone 1 season is longer than 10 days, the department may by rule increase the individual handfishing sea urchin license fee and handfishing sea urchin license with tender fee to an amount no higher than the amount specified in subsection 4. Rules adopted under this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 598, §37 (NEW) .]

5. Rebuttable presumption. It is unlawful for an individual to dive from a vessel with sea urchins on board unless that individual is licensed under this section. It is a rebuttable presumption that an individual diving from a vessel with sea urchins on board at any time of the year is diving for the purpose of fishing for or taking sea urchins.

[ 2009, c. 561, §28 (RPR) .]

5. (REALLOCATED TO T. 12, §6748, sub-§6) Violation.

[ 2001, c. 421, Pt. B, §46 (NEW); 2001, c. 421, Pt. C, §1 (AFF); 2001, c. 667, Pt. A, §7 (RAL) .]

6. (REALLOCATED FROM T. 12, §6748, sub-§5) Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2009, c. 561, §28 (RPR) .]

SECTION HISTORY

1993, c. 416, §2 (NEW). 1993, c. 416, §4 (AFF). 2001, c. 327, §4 (AMD). 2001, c. 421, §B46 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 667, §A7 (AMD). 2003, c. 20, §WW19 (AMD). 2009, c. 213, Pt. G, §23 (AMD). 2009, c. 396, §8 (AMD). 2009, c. 561, §28 (RPR). 2011, c. 598, §§36, 37 (AMD). RR 2013, c. 1, §23 (COR). 2013, c. 282, §6 (AMD).



12 §6748-A. Sea urchin draggers license

1. License required. A person may not engage in the activities authorized under this section without a current sea urchin dragging license.

[ 2001, c. 667, Pt. A, §8 (RPR) .]

2. Licensed activity. The holder of a sea urchin dragging license may use the vessel named on the holder's license to drag for sea urchins. The license also authorizes the captain and crew members aboard the vessel named on the license to drag for and possess, ship, transport and sell sea urchins, except that the captain and crew members may not drag for sea urchins if the license holder is not aboard the vessel.

[ 2001, c. 327, §21 (AFF); 2001, c. 327, §6 (RPR) .]

2-A. Change of named individual. A person who is the owner of a vessel named on a sea urchin dragging license in 2000 but not the individual named on that license may apply to the commissioner to be the individual named on that sea urchin dragging license in 2002. The person must provide written notarized documentation to the commissioner authorizing the change in license name by the individual who was named on that license in 2000. If no such request is received by the commissioner by December 1, 2001, then the individual named on the 2002 sea urchin dragging license will be the same as the individual named on the 2001 sea urchin dragging license and no future changes of the named individual will be permitted.

[ 2001, c. 327, §7 (NEW) .]

2-B. Exemptions. Notwithstanding subsection 2, the commissioner may authorize a person to fish for or take sea urchins from a vessel when the person holding a sea urchin dragging license that contains the name of that vessel is not on board if:

A. The holder of the sea urchin dragging license documents to the commissioner that an illness or disability temporarily prevents the license holder from fishing for or taking sea urchins from that vessel and requests in writing to the commissioner that the commissioner authorize another person to use that vessel to fish for or take sea urchins from the vessel; [2001, c. 327, §7 (NEW); 2001, c. 327, §21 (AFF).]

B. The vessel named on the license of a license holder is temporarily inoperable because of an accident or a mechanical failure and the license holder requests in writing to the commissioner that the commissioner authorize the license holder to use another vessel to fish for or take sea urchins; or [2001, c. 327, §7 (NEW); 2001, c. 327, §21 (AFF).]

C. An individual documents to the commissioner that the individual has held or leased more than one sea urchin dragging license for 3 consecutive years, was the owner of the vessels named on those licenses during those same years and is currently the owner of the vessels named on those licenses. Under this paragraph, the commissioner may renew each license held by the eligible individual if the vessel named on that license is unchanged from the vessel named on the license in 2000. [2001, c. 327, §7 (NEW); 2001, c. 327, §21 (AFF).]

[ 2001, c. 327, §7 (NEW); 2001, c. 327, §21 (AFF) .]

3. Eligibility. A sea urchin dragging license may be issued only to an individual who is a resident.

[ 2001, c. 421, Pt. B, §47 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Zone 2 fee. The fee for a Zone 2 sea urchin dragging license is $152.

[ 2011, c. 598, §38 (AMD) .]

4-A. Temporary Zone 1 fee.

[ 2009, c. 396, §9 (NEW); MRSA T. 12, §6748-A, sub-§4A (RP) .]

4-B. Zone 1 fee. The fee for a Zone 1 sea urchin dragging license is $25 per year when the season is no longer than 10 days. If the Zone 1 season is longer than 10 days, the department may by rule increase the sea urchin dragging license fee to an amount no higher than the amount specified in subsection 4. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 598, §39 (NEW) .]

5. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §47 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1993, c. 416, §2 (NEW). 1993, c. 740, §1 (AMD). 2001, c. 327, §§5-7 (AMD). 2001, c. 327, §21 (AFF). 2001, c. 421, §B47 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 667, §A8 (AMD). 2003, c. 20, §WW20 (AMD). 2009, c. 213, Pt. G, §24 (AMD). 2009, c. 396, §9 (AMD). 2011, c. 598, §§38, 39 (AMD). MRSA T. 12, §6748-A, sub-§4A (AMD).



12 §6748-B. Sea urchin boat tender license (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 416, §2 (NEW). 1995, c. 392, §3 (RP).



12 §6748-C. Drags

Except as provided in this section, it is unlawful for any person to fish for or take sea urchins using a drag, or any combination of drags, in any coastal waters of the State. [1993, c. 740, §2 (NEW).]

1. Exception. The commissioner may adopt rules that allow the use of a drag that is designed to minimize impact on the benthic environment and harvested resources. Rules adopted by the commissioner under this section must describe the type of drag that may be used, including any limitations on type or size of drag components or limitations on the length or width of the drag.

[ 1993, c. 740, §2 (NEW) .]

SECTION HISTORY

1993, c. 740, §2 (NEW).



12 §6748-D. Sea urchin hand-raking and trapping license

1. License required. A person may not engage in the activities authorized under this section without a current sea urchin hand-raking and trapping license.

[ 2001, c. 421, Pt. B, §48 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activity. The holder of a sea urchin hand-raking and trapping license may take sea urchins by hand-raking or by trap and may possess, ship, transport or sell sea urchins taken by that licensee.

[ 1995, c. 392, §4 (NEW) .]

3. Eligibility. A sea urchin hand-raking and trapping license may be issued only to an individual who is a resident.

[ 2001, c. 421, Pt. B, §48 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Fee. The fee for a sea urchin hand-raking and trapping license is $152.

[ 2009, c. 213, Pt. G, §25 (AMD) .]

4-A. Temporary Zone 1 fee.

[ 2009, c. 396, §10 (NEW); MRSA T. 12, §6748-D, sub-§4A (RP) .]

5. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §48 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1995, c. 392, §4 (NEW). 2001, c. 421, §B48 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW21 (AMD). 2009, c. 213, Pt. G, §25 (AMD). 2009, c. 396, §10 (AMD). MRSA T. 12, §6748-D, sub-§4A (AMD).






Article 2: LIMITS ON FISHING

12 §6749. Sea urchin harvesting season and open days

1. Closed season. It is unlawful for a person to fish for or take sea urchins from May 1st to August 31st.

[ 2001, c. 327, §8 (NEW) .]

2. Open days. The commissioner, in consultation with the Sea Urchin Zone Council under section 6749-X, shall establish by rule, within that area designated Zone 1 and that area designated as Zone 2 under section 6749-N, the open days for those zones during which a person may fish for or take sea urchins. Rules may specify the open days for gear type and may further define more than one time period. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 327, §8 (NEW) .]

3. Prohibition. It is unlawful for a person to possess aboard a vessel, fish for or take sea urchins on any day not designated as open to sea urchin harvesting under this section.

[ 2001, c. 327, §8 (NEW) .]

SECTION HISTORY

1993, c. 416, §2 (NEW). 1995, c. 392, §5 (RPR). 2001, c. 327, §8 (RPR).



12 §6749-A. Minimum size

1. Zone 1 prohibition. Except as provided in this subsection, a person may not take, possess, ship, transport, buy or sell a sea urchin having shell measurements less than the minimum size established by rule for Zone 1.

A. A person holding a dragging license may take a sea urchin that measures less than the minimum size established by rule for Zone 1 if that sea urchin is harvested by dragging and is immediately culled on board and liberated alive into the marine waters. [2003, c. 200, §2 (NEW).]

B. A person who holds a hand-fishing license may take a sea urchin that measures less than the minimum size established by rule for Zone 1 as provided by the commissioner. [2003, c. 200, §2 (NEW).]

[ 2003, c. 200, §2 (NEW) .]

2. Zone 2 prohibition. A person may not take, possess, ship, transport, buy or sell a sea urchin having shell measurements less than the minimum size established by rule for Zone 2. A person may take a sea urchin that measures less than the minimum size established by rule for Zone 2 if that sea urchin is culled on board immediately after harvesting and is liberated alive into the marine waters.

[ 2003, c. 200, §2 (NEW) .]

3. Rules. The commissioner may adopt rules to carry out the purposes of this section and to provide for increases in the minimum shell size of sea urchins after consultation with the Sea Urchin Zone Council. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 200, §2 (NEW) .]

4. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a Class D crime for which a fine of not less than $500 may be adjudged. [2003, c. 200, §2 (NEW).]

B. A person who violates this section after having previously violated this section commits a Class D crime for which a fine of not less than $1,000 may be adjudged. [2003, c. 200, §2 (NEW).]

Fines imposed under this subsection may not be suspended.

[ 2003, c. 200, §2 (NEW) .]

SECTION HISTORY

1993, c. 416, §2 (NEW). 2001, c. 327, §9 (AMD). 2003, c. 200, §2 (RPR).



12 §6749-B. Sea urchins and lobsters; simultaneous possession or transport prohibited

A person licensed under section 6748 to take sea urchins by hand may not simultaneously possess or transport sea urchins and lobsters aboard a registered vessel. [1993, c. 416, §2 (NEW).]

SECTION HISTORY

1993, c. 416, §2 (NEW).



12 §6749-C. Rules

1. Importation and processing. The commissioner may adopt rules under this subchapter that require a sea urchins processor to maintain records sufficient to identify the point of origin of sea urchins received by that processor.

[ 1993, c. 416, §2 (NEW) .]

2. Fisheries management. The commissioner may adopt rules under chapter 607, subchapter I to promote the conservation and propagation of sea urchins. Those rules may include, but are not limited to, limits on size of drags used to take sea urchins, limits on the nighttime dragging of sea urchins and tolerance allowance for the harvesting of sea urchins less than 2 inches in the longest diameter.

[ 1993, c. 416, §2 (NEW) .]

3. Minimum size. Before January 1, 1994, the commissioner shall adopt rules establishing the method for determining whether a sea urchin measures less than 2 inches in the longest diameter. If necessary, the commissioner may use emergency rule-making authority under chapter 607, subchapter II to adopt rules under this subsection.

[ 1993, c. 416, §2 (NEW) .]

SECTION HISTORY

1993, c. 416, §2 (NEW).






Article 3: EMERGENCY LIMITATIONS; SEA URCHIN FISHERY

12 §6749-N. Closed areas; zone identification

Notwithstanding section 6749, it is unlawful for a person to fish for or take sea urchins from: [1997, c. 685, §1 (AMD).]

1. Zone 1. Zone 1, from May 1st to July 31st. For the purposes of this article, "Zone 1" means all coastal waters west of a line beginning at the easternmost point of Fort Point State Park on Cape Jellison then running southwesterly to channel marker #1 south of Sears Island, then running southwesterly to channel marker RW "11" located between Marshall's Point and Bayside in the Town of Northport, then running southwesterly to Graves channel marker southeast of the Town of Camden, then running southeasterly to the Penobscot Bay Buoy "PB" east of Rockland harbor, then running southerly to the TBI whistle southwest of Junken Ledge, then running southeasterly to Red Nun #10 buoy at Foster Ledges, then running due south magnetic to the boundary of the State's coastal waters; and

[ 2013, c. 301, §17 (AMD) .]

2. Zone 2. Zone 2, from May 1st to July 31st. For the purpose of this article, "Zone 2" means all coastal waters east of that line established in subsection 1, including all coastal waters of the Penobscot River north of Fort Point State Park.

[ 1995, c. 595, §2 (AMD); 1995, c. 595, §6 (AFF) .]

3. Conservation areas. The commissioner may adopt rules to establish conservation areas pursuant to section 6171 for the purposes of sea urchin research that are considered closed areas for the purpose of this section. Fishing for sea urchins in a conservation area adopted through the department for sea urchin research is considered a violation of this subchapter and subject to the penalties under section 6749-Y. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 327, §10 (NEW) .]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1995, c. 198, §1 (AMD). 1995, c. 392, §6 (AMD). 1995, c. 595, §2 (AMD). 1995, c. 595, §6 (AFF). 1997, c. 685, §1 (AMD). 2001, c. 327, §10 (AMD). 2011, c. 598, §40 (AMD). 2013, c. 301, §17 (AMD).



12 §6749-O. Limited entry; exceptions

1. Handfishing and dragging licenses.

[ 1997, c. 685, §2 (AMD); MRSA T. 12, §6749-O, sub-§1 (RP) .]

2. Hand-raking and trapping license.

[ 1997, c. 685, §2 (AMD); MRSA T. 12, §6749-O, sub-§2 (RP) .]

2-A. License eligibility. The commissioner may not issue a handfishing sea urchin license, a sea urchin dragging license or a sea urchin hand-raking and trapping license to any person unless that person:

A. Possessed that license in the previous calendar year; [2007, c. 615, §18 (NEW).]

B. Becomes eligible to obtain that license pursuant to a limited entry system under subsection 2-B; or [2007, c. 615, §18 (NEW).]

C. Did not possess a sea urchin license in the previous calendar year because the commissioner had suspended the person’s license privileges for a length of time that included the previous calendar year. [2007, c. 615, §18 (NEW).]

[ 2007, c. 615, §18 (RPR) .]

2-B. Sea urchin license limited entry system. The commissioner shall establish by rule a limited entry system under which a person who did not hold a handfishing sea urchin license, a sea urchin dragging license or a sea urchin hand-raking and trapping license in the previous calendar year may become eligible to obtain that license for use in a zone established pursuant to section 6749-N. The rules for a limited entry system must include provisions for the method and administration of the program. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

A. [2001, c. 327, §11 (RP).]

B. [2001, c. 327, §11 (RP).]

C. [2001, c. 327, §11 (RP).]

D. [2001, c. 327, §11 (RP).]

E. [2001, c. 327, §11 (RP).]

F. [2001, c. 327, §11 (RP).]

[ 2001, c. 327, §11 (AMD) .]

3. Exceptions.

[ 1999, c. 643, §8 (RP) .]

4. License transfer.

[ 1999, c. 643, §8 (RP) .]

5. Protection from depletion. The commission may adopt rules for a sea urchin license limited entry system to prohibit a new entry in a year when it is necessary to protect or conserve the urchin fishery from imminent depletion.

[ RR 2013, c. 2, §17 (COR) .]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1995, c. 392, §7 (RPR). 1995, c. 595, §3 (AMD). 1997, c. 685, §§2,3 (AMD). 1999, c. 643, §8 (AMD). 2001, c. 327, §11 (AMD). 2003, c. 200, §3 (AMD). 2007, c. 615, §18 (AMD). RR 2013, c. 2, §17 (COR).



12 §6749-P. Licenses by zone

A person eligible to purchase a license under section 6749-O may purchase those licenses only for Zone 1 or Zone 2. All of those licenses issued to any one person in any one year must be for the same zone. A person may not change from the zone in which the person harvested sea urchins in the previous calendar year unless the change is authorized in accordance with section 6749-Z. A handfishing sea urchin license, a sea urchin hand-raking and trapping license or a sea urchin dragging license authorizes the licensed activity only in the zone for which it is issued. A sea urchin dragging license must list the documentation or registration number of the vessel to be used by that licensee when dragging. A vessel documentation number or registration number may not be listed on more than one sea urchin dragging license. [2001, c. 327, §12 (AMD).]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1995, c. 392, §8 (AMD). 1995, c. 595, §4 (AMD). 1997, c. 685, §4 (AMD). 2001, c. 327, §12 (AMD).



12 §6749-Q. License surcharges

The following surcharges are assessed on licenses issued by the department: [2001, c. 327, §13 (AMD).]

1. Handfishing sea urchin license. One hundred and sixty dollars on a sea urchin handharvesting license;

[ 1995, c. 392, §8 (AMD) .]

1-A. Sea urchin hand-raking and trapping license. One hundred and sixty dollars on a sea urchin hand-raking and trapping license;

[ 1995, c. 392, §8 (NEW) .]

1-B. Handfishing sea urchin license with tender. One hundred and sixty dollars on a handfishing sea urchin license with tender.

[ 2009, c. 561, §29 (NEW) .]

2. Sea urchin dragging license. One hundred and sixty dollars on a sea urchin dragging license;

[ 1993, c. 740, §3 (NEW) .]

3. Sea urchin and scallop diving tender license. Thirty-five dollars on a sea urchin and scallop diving tender license;

[ 2007, c. 615, §19 (AMD) .]

4. Wholesale seafood license with a sea urchin buyer's permit. Five hundred dollars on a wholesale seafood license with a sea urchin buyer's permit; and

[ 1993, c. 740, §3 (NEW) .]

5. Wholesale seafood license with a sea urchin processor's permit. One thousand dollars on a wholesale seafood license with a sea urchin processor's permit.

[ 2001, c. 327, §14 (AMD) .]

The commissioner shall deposit all surcharges assessed in this section in the Sea Urchin Research Fund established in section 6749-R, except that fees collected under subsection 3 must be evenly split between the Sea Urchin Research Fund and the Scallop Research Fund established in section 6729-A. [2007, c. 615, §20 (AMD).]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1995, c. 392, §8 (AMD). 1995, c. 462, §A32 (AMD). 1997, c. 177, §1 (AMD). 1997, c. 685, §5 (AMD). 2001, c. 327, §§13,14 (AMD). 2007, c. 615, §§19, 20 (AMD). 2009, c. 561, §29 (AMD).



12 §6749-R. Sea Urchin Research Fund

The Sea Urchin Research Fund, referred to in this article as the "fund," is established in the department. Balances in the fund may not lapse and must be carried forward and used for the purposes of this section. [1993, c. 740, §3 (NEW).]

1. Uses of fund. The commissioner shall use the fund for research directly related to sea urchin fishery management information needs and for reporting to licensed sea urchin harvesters, boat tenders, processors and buyers on the results of research and the use of fund revenues. The purpose of that research must be to determine, with the highest reliability possible given available resources, the greatest level of effort that may be applied to the sea urchin fishery without harming the long-term economic and biological sustainability of the sea urchin fishery. The commissioner shall consult with the Sea Urchin Zone Council under section 6749-X before deciding upon research projects and awarding grants from the fund. The fund may be used to provide for safety education and training requirements for the sea urchin fishery and to administer management measures for the fishery. The commissioner shall consult with the Sea Urchin Zone Council on the expenditure of funds for these purposes. The fund may also be used to cover the costs associated with determining eligibility for licenses under this subchapter, for law enforcement and support for the Sea Urchin Zone Council, including reimbursement for travel expenses. Up to 30% of allotted revenues may be used for law enforcement purposes.

[ 2003, c. 200, §4 (AMD) .]

2. Sources of revenue. The fund is capitalized by surcharges assessed under section 6749-Q. In addition to those revenues, the commissioner may accept and deposit in the fund money from any other source, public or private. All money in the fund must be used for the purposes set forth in this section.

[ 1993, c. 740, §3 (NEW) .]

3. Reports. The commissioner shall submit an interim and a final report on expenditures from the fund and research findings to the joint standing committee of the Legislature having jurisdiction over marine resource matters. An interim report must be submitted by July 1, 1996. A 2nd interim report must be submitted by January 1, 1998. A final report must be submitted by January 1, 1999.

[ 1997, c. 177, §3 (AMD) .]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1997, c. 177, §§2,3 (AMD). 1997, c. 685, §6 (AMD). 1999, c. 244, §2 (AMD). 1999, c. 309, §3 (AMD). 1999, c. 790, §A13 (AMD). 2001, c. 327, §15 (AMD). 2003, c. 200, §4 (AMD).



12 §6749-S. Log books for sea urchin buyers and processors

1. Log book; rules. The commissioner shall adopt rules requiring any person holding a wholesale seafood license with a sea urchin buyer's permit or a wholesale seafood license with a sea urchin processor's permit to maintain a log book. The rules must indicate the type of data that must be recorded in the log book, the manner for producing the log books and the method for analyzing data from the log books. The commissioner shall charge a fee for the log book that is sufficient to recover all costs associated with the production of the log book and analysis of the data, except that any personnel and operating costs associated with the log book must be paid from allocations from the Sea Urchin Research Fund. Fees received by the department from the sale of log books are dedicated revenue and must be used by the department for the purposes of this section. The log book and data analysis may be produced and conducted by the department or may be produced and conducted by a public or private entity under contract with the department. Disclosure of any data collected under this section is subject to the confidentiality provisions of section 6173.

[ 1999, c. 244, §3 (NEW) .]

2. Reporting. The commissioner may deny an application for the renewal of a wholesale seafood license with a sea urchin buyer's permit or a wholesale seafood license with a sea urchin processor's permit if the license holder fails to maintain a log book or report the data required by rule pursuant to subsection 1.

[ 1999, c. 244, §3 (NEW) .]

Rules adopted by the commissioner to implement this section are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [1999, c. 244, §3 (RPR).]

SECTION HISTORY

1993, c. 740, §3 (NEW). 1999, c. 244, §3 (RPR).



12 §6749-T. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 740, §3 (NEW). 1997, c. 685, §7 (AMD). 2001, c. 327, §16 (RP).



12 §6749-U. Extension of closing dates

The commissioner may by rule extend the closing dates established under sections 6749 and 6749-N for entire zones or portions of zones for the purpose of conserving spawning sea urchins. [1995, c. 392, §9 (NEW).]

SECTION HISTORY

1995, c. 392, §9 (NEW).



12 §6749-V. Dragging closure

Notwithstanding section 6749-N, it is unlawful for a person to fish for or take sea urchins with a drag or any combination of drags in the coastal waters of the State from May 1st to September 30th. [1995, c. 595, §5 (NEW); 1995, c. 595, §6 (AFF).]

SECTION HISTORY

1995, c. 595, §5 (NEW). 1995, c. 595, §6 (AFF).



12 §6749-W. Open days (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 595, §5 (NEW). 1995, c. 595, §6 (AFF). 1997, c. 177, §§4-6 (AMD). 1997, c. 685, §§8,9 (AMD). 1999, c. 26, §2 (AMD). 1999, c. 244, §4 (AMD). 2001, c. 327, §21 (AFF). 2001, c. 327, §17 (RP).



12 §6749-X. Sea Urchin Zone Council

1. Appointment and election; composition. The Sea Urchin Zone Council, referred to in this section as the "council," established by Title 5, section 12004-I, subsection 57-B, consists of 15 members. Seven members of the council are elected by the sea urchin industry as follows:

A. One sea urchin harvester who holds a current handfishing sea urchin license for Zone 1; [2007, c. 176, §2 (AMD).]

B. One sea urchin harvester who holds a current handfishing sea urchin license for Zone 2; [2007, c. 176, §2 (AMD).]

C. One sea urchin harvester who holds a current sea urchin draggers license for Zone 1; [2007, c. 176, §2 (AMD).]

D. One sea urchin harvester who holds a current sea urchin draggers license for Zone 2; [2007, c. 176, §2 (AMD).]

E. One individual who holds a current wholesale seafood license with a sea urchin buyer's permit; [2007, c. 176, §2 (AMD).]

F. One individual who holds a current wholesale seafood license with a sea urchin processor's permit ; and [2007, c. 176, §2 (AMD).]

G. [1999, c. 244, §5 (RP).]

H. [1999, c. 244, §5 (RP).]

I. [2007, c. 176, §2 (RP).]

J. One sea urchin harvester who holds a current boat tender's license. [1997, c. 685, §10 (NEW).]

The commissioner shall appoint the remaining 8 members. If possible, those 8 appointees must include, but not be limited to, a marine scientist, an aquaculturalist, a person holding a sea urchin draggers license, a person holding a sea urchin and scallop diving tender license and a person holding a sea urchin hand-raking and trapping license. In making appointments under this subsection, the commissioner shall select members to ensure a geographic distribution of representation from each zone.

[ 2007, c. 176, §2 (AMD) .]

1-A. Elections. The commissioner shall adopt by rule procedures for conducting the election of members required under subsection 1. Rules adopted under this subsection are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 176, §3 (NEW) .]

2. Term. Council members serve for 2 years and continue serving until a successor is duly appointed or elected and qualified. When a vacancy occurs of an appointed member, the commissioner shall fill the vacancy by appointing a member from the same category of members listed in subsection 1 as the member who vacated the council. When a vacancy occurs of an elected member, the vacancy must be filled by an election as provided by rule.

[ 2007, c. 176, §4 (AMD) .]

3. Purpose. The council shall make recommendations to the commissioner concerning:

A. The designation of open days for the harvesting of sea urchins by handfishing, dragging, hand-raking and trapping pursuant to rules adopted under section 6749; [2003, c. 510, Pt. A, §8 (AMD).]

B. Research projects and grants funded by the Sea Urchin Research Fund under section 6749-R. The council may seek advice from scientists who have expertise in marine resource management in determining the research needs for the sea urchin fishery; [1999, c. 244, §6 (AMD).]

C. Other matters of interest to the sea urchin fishery; and [1997, c. 685, §11 (AMD).]

D. The ratio of the number of new licenses issued to the number of the licenses not renewed. [1997, c. 685, §12 (NEW).]

[ 2003, c. 510, Pt. A, §8 (AMD) .]

4. Chair and officers. The council shall annually choose one of its members to serve as chair for a one-year term. The council may select other officers and designate their duties.

[ 1995, c. 595, §5 (NEW) .]

5. Meetings. The council shall meet at least once each year. The council may also meet at other times at the call of the chair or the chair's designee or the call of the commissioner or the commissioner's designee.

[ 1995, c. 595, §5 (NEW) .]

6. Compensation. Members are entitled to compensation according to Title 5, chapter 379.

[ 2001, c. 327, §19 (NEW) .]

SECTION HISTORY

1995, c. 595, §5 (NEW). 1997, c. 177, §7 (AMD). 1997, c. 685, §§10-12 (AMD). 1999, c. 244, §§5,6 (AMD). 2001, c. 327, §§18,19 (AMD). 2003, c. 510, §A8 (AMD). 2007, c. 176, §§2-4 (AMD).



12 §6749-Y. Penalty

Notwithstanding section 6204 and unless otherwise specified, a person who violates or fails to comply with this subchapter commits a Class D crime that is punishable by a fine of not less than $500. The fine may not be suspended. [2003, c. 248, §9 (AMD).]

SECTION HISTORY

1995, c. 595, §5 (NEW). 2003, c. 248, §9 (AMD).



12 §6749-Z. Changing zones

1. Authorization of changes. Beginning in calendar year 1997, a person eligible to purchase a license under section 6749-O who wishes to change the zone in which the person harvests sea urchins may not change zones unless the change is authorized by the commissioner in accordance with this section.

[ 1995, c. 595, §5 (NEW) .]

2. Zone change request on application. A person eligible to purchase a license under section 6749-O who wishes to change the zone in which that person was licensed to harvest sea urchins in the previous calendar year must indicate on a sea urchin harvesting license application a preference to change the zone in which the person harvests sea urchins. The commissioner shall stamp each sea urchin harvesting license application with the time and date of submission.

[ 1995, c. 595, §5 (NEW) .]

3. Conditions for authorization. The total number of authorized change requests for Zone 1 during a licensing year must equal the total authorized requests for Zone 2. The commissioner shall authorize zone change requests in chronological order of requests received under this section.

[ 1999, c. 244, §7 (AMD) .]

4. Limitation on approving zone changes. The commissioner may not authorize a zone change between August 1st and December 31st.

[ 1999, c. 26, §3 (NEW) .]

5. Effective date of zone change. The effective date of a zone change authorized by the commissioner is August 1st.

[ 1999, c. 26, §3 (NEW) .]

SECTION HISTORY

1995, c. 595, §5 (NEW). 1997, c. 685, §13 (AMD). 1999, c. 26, §3 (AMD). 1999, c. 244, §7 (AMD).









Subchapter 3: MARINE WORMS

Article 1: LICENSES

12 §6751. Marine worm digger's license

1. License required. A person may not engage in the activities authorized under this section without a current marine worm digger's license or other license issued under this Part authorizing the activities.

[ 2001, c. 421, Pt. B, §49 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Licensed activity. The holder of a marine worm digger's license may fish for or take marine worms or possess, ship, transport or sell within the State worms the licensee has taken.

[ 2001, c. 421, Pt. B, §49 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Eligibility. A marine worm digger's license may be issued only to an individual who is a resident.

[ 2001, c. 421, Pt. B, §49 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Fee. The fee for a marine worm digger's license is $50.

[ 2009, c. 213, Pt. G, §26 (AMD) .]

5. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §49 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1977, c. 713, §8 (AMD). 1981, c. 480, §§6,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §4 (AMD). 1991, c. 528, §T12 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T12 (AMD). 2001, c. 421, §B49 (AMD). 2001, c. 421, §C1 (AFF). 2009, c. 213, Pt. G, §26 (AMD).



12 §6752. Exception for personal use

Any person may take or possess not more than 50 marine worms in any one day for personal use without a marine worm digger's license or a marine worm dealer's license. [2013, c. 301, §18 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2013, c. 301, §18 (AMD).






Article 2: LIMITS ON FISHING AND INSPECTION

12 §6771. Taking marine worms by hand

It shall be unlawful to fish for or take marine worms, except by devices or instruments operated solely by hand power. [1977, c. 661, §5 (NEW).]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6772. Methods of sale and inspection of marine worms (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 583, (RP).






Article 3: MARINE WORM FUND

12 §6791. Marine Worm Fund

1. Deposit of license revenues. Revenues from marine worm licenses must be paid into the Marine Worm Fund as follows:

A. Forty-three dollars from a marine worm digger's license; [2009, c. 213, Pt. G, §27 (NEW).]

B. Fifty-five dollars from a marine worm dealer's license; and [2009, c. 213, Pt. G, §27 (NEW).]

C. Twenty-two dollars from a supplemental marine worm dealer's license. [2009, c. 213, Pt. G, §27 (NEW).]

The fund must be maintained by the commissioner.

[ 2009, c. 213, Pt. G, §27 (AMD) .]

2. Purposes of fund. The commissioner may expend the money in the fund for research related to marine worms or the marine worm industry or for the restoration, development and conservation of the marine worm industry, including the development and maintenance of permanent or temporary facilities for those purposes.

[ 1977, c. 661, §5 (NEW) .]

3. Nonlapsing. The Marine Worm Fund shall not lapse.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2009, c. 213, Pt. G, §27 (AMD).









Subchapter 4: MISCELLANEOUS SPECIES

Article 1: LICENSES

12 §6801. Sea moss license (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 480, §§7,15,16 (AMD). 1983, c. 116, §2 (RP). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD).



12 §6801-A. Sea cucumber drag license

1. License required. A person may not engage in the activities authorized under this section without a current sea cucumber drag license. A sea cucumber drag license must list the documentation or registration number of the vessel to be used by the licensee when dragging.

[ 2005, c. 27, §1 (NEW) .]

2. Licensed activities. The holder of a sea cucumber drag license may use the vessel named on the holder's license to drag for sea cucumbers. The license also authorizes the captain and crew members aboard the vessel named on the license to drag for and possess, ship, transport and sell sea cucumbers, except that the captain and crew members may not drag for sea cucumbers if the license holder is not aboard the vessel.

[ 2005, c. 27, §1 (NEW) .]

3. Exemptions. Notwithstanding subsection 2, the commissioner may authorize a person to fish for or take sea cucumbers from a vessel when the person holding a sea cucumber drag license that contains the name of that vessel is not on board if:

A. The holder of the sea cucumber drag license documents to the commissioner that an illness or disability temporarily prevents the license holder from fishing for or taking sea cucumbers from that vessel and requests in writing to the commissioner that the commissioner authorize another person to use that vessel to fish for or take sea cucumbers from the vessel; or [2005, c. 27, §1 (NEW).]

B. The vessel named on the license of a license holder is temporarily inoperable because of an accident or a mechanical failure and the license holder requests in writing to the commissioner that the commissioner authorize the license holder to use another vessel to fish for or take sea cucumbers. [2005, c. 27, §1 (NEW).]

[ 2005, c. 27, §1 (NEW) .]

4. Eligibility. A sea cucumber drag license may be issued only to an individual.

[ 2005, c. 27, §1 (NEW) .]

5. Fee. The fee for a sea cucumber drag license is $128.

[ 2009, c. 213, Pt. G, §28 (AMD) .]

6. Violation. A person who commits a violation under this section commits a civil violation for which a forfeiture of not less than $100 may be adjudged.

[ 2005, c. 27, §1 (NEW) .]

SECTION HISTORY

2005, c. 27, §1 (NEW). 2009, c. 213, Pt. G, §28 (AMD).



12 §6802. Seaweed permit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 116, §3 (NEW). 1985, c. 379, §5 (AMD). 1989, c. 523, §1 (RP).



12 §6803. Seaweed permit

1. Permit required. Except as provided in subsections 1-A and 2, an individual may not harvest, possess, ship, transport or sell seaweed without a current:

A. Resident seaweed permit; or [2003, c. 452, Pt. F, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Nonresident seaweed permit. [2003, c. 452, Pt. F, §23 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2013, c. 282, §7 (AMD) .]

1-A. Supplemental permit. An employee or immediate relation of a seaweed permit holder may harvest, possess or transport seaweed for commercial purposes with a current:

A. Resident supplemental seaweed permit; or [2003, c. 452, Pt. F, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Nonresident supplemental seaweed permit. [2003, c. 452, Pt. F, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Exceptions. The following are not required to have a permit:

A. [2013, c. 282, §8 (RP).]

B. [2013, c. 282, §8 (RP).]

C. An individual who harvests, possesses, ships or transports no more than 50 pounds of seaweed a day for noncommercial purposes; [2013, c. 282, §9 (AMD).]

D. Charitable or municipal organizations that harvest, possess, ship or transport seaweed for noncommercial use by that organization; or [1989, c. 523, §2 (NEW).]

E. Anyone harvesting, possessing, shipping, transporting or selling seaweed that has detached naturally and is dead. [2001, c. 421, Pt. B, §50 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2013, c. 282, §§8, 9 (AMD) .]

3. Fees. The fee schedule for seaweed permits is as follows:

A. Fifty-eight dollars for a resident seaweed permit; [2009, c. 213, Pt. G, §29 (AMD).]

B. Two hundred thirty dollars for a nonresident seaweed permit; [2009, c. 213, Pt. G, §29 (AMD).]

C. Twenty-nine dollars for a resident supplemental seaweed permit; and [2009, c. 213, Pt. G, §29 (AMD).]

D. Fifty-eight dollars for a nonresident supplemental seaweed permit. [2009, c. 213, Pt. G, §29 (AMD).]

[ 2009, c. 213, Pt. G, §29 (AMD) .]

4. Disposition of fees. Fees collected under this section accrue to the Seaweed Management Fund established in section 6806 as follows:

A. Fifty dollars for a resident seaweed permit; [2009, c. 213, Pt. G, §30 (NEW).]

B. Two hundred dollars for a nonresident seaweed permit; [2009, c. 213, Pt. G, §30 (NEW).]

C. Twenty-five dollars for a resident supplemental seaweed permit; and [2009, c. 213, Pt. G, §30 (NEW).]

D. Fifty dollars for a nonresident supplemental seaweed permit. [2009, c. 213, Pt. G, §30 (NEW).]

[ 2009, c. 213, Pt. G, §30 (AMD) .]

5. Violation. An individual who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2013, c. 282, §10 (AMD) .]

SECTION HISTORY

1989, c. 523, §2 (NEW). 1991, c. 528, §T13 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T13 (AMD). RR 1999, c. 1, §17 (COR). 1999, c. 501, §§1-3 (AMD). 2001, c. 421, §B50 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 452, §§F23,24 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 213, Pt. G, §§29, 30 (AMD). 2013, c. 282, §§7-10 (AMD).



12 §6803-A. Seaweed buyer's license

1. License required. A seaweed buyer's license is required for a person who purchases more than 10 wet tons or an equivalent number of dry tons annually directly from seaweed harvesters holding a permit under section 6803. A person may not engage in the activities authorized under this section without a current seaweed buyer's license.

[ 2009, c. 561, §30 (AMD) .]

2. Licensed activity. The holder of a seaweed buyer's license may buy, possess, ship, transport or sell seaweed.

[ 2009, c. 283, §1 (NEW) .]

3. Fees. The fee for a seaweed buyer's license is:

A. Two hundred dollars for a resident seaweed buyer's license; and [2009, c. 283, §1 (NEW).]

B. Five hundred dollars for a nonresident seaweed buyer's license. [2009, c. 283, §1 (NEW).]

[ 2009, c. 283, §1 (NEW) .]

4. Disposition of fees. Fees collected under this section accrue to the Seaweed Management Fund established in section 6806.

[ 2009, c. 283, §1 (NEW) .]

5. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged.

[ 2009, c. 283, §1 (NEW) .]

A holder of a license issued under this section may buy only from a harvester who possesses a seaweed permit under section 6803. The harvester shall make the seaweed permit available for inspection upon the license holder’s request. [2009, c. 478, §1 (NEW).]

SECTION HISTORY

2009, c. 283, §1 (NEW). 2009, c. 478, §1 (AMD). 2009, c. 561, §30 (AMD).



12 §6803-B. Seaweed buyer's surcharge

A person licensed under section 6803-A shall pay an annual surcharge, which must be deposited in the Seaweed Management Fund established under section 6806. The commissioner shall establish the surcharge by rule, but the surcharge may not exceed $5 per wet ton. The commissioner may refuse to renew a license under this Part or exclude a person from participating in harvest plans under section 6803-C, subsection 4 for failing to pay the surcharge under this section. [2009, c. 283, §2 (NEW).]

SECTION HISTORY

2009, c. 283, §2 (NEW).



12 §6803-C. Cobscook Bay Rockweed Management Area

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Cobscook Bay Rockweed Management Area" means the area of Cobscook Bay westward and within a line between the southernmost tip of Estes Head due east to the Canadian border and south along the border to the Franklin D. Roosevelt International Memorial Bridge. [2009, c. 283, §3 (NEW).]

B. "Rockweed" means Ascophyllum nodosum. [2009, c. 283, §3 (NEW).]

[ 2009, c. 283, §3 (NEW) .]

2. Designation of areas closed to harvesting. The commissioner shall identify areas within the Cobscook Bay Rockweed Management Area that are closed to the commercial harvest of rockweed, including, but not limited to, areas around public and private conservation areas, state parks and federally owned lands and lobster nursery areas. The commissioner shall identify and close to the commercial harvest of rockweed up to 30 acres within Cobscook Bay for the purpose of research.

[ 2009, c. 283, §3 (NEW) .]

3. Harvest management sectors. The commissioner shall divide the Cobscook Bay Rockweed Management Area into at least 14 harvest management sectors to:

A. Evenly distribute harvest effort; [2009, c. 283, §3 (NEW).]

B. Allow easy identification of the harvest management sectors from land or on the water; and [2009, c. 283, §3 (NEW).]

C. Facilitate enforcement. [2009, c. 283, §3 (NEW).]

The department shall post the harvest management sectors on the department's publicly accessible website with the coordinates of closed areas.

[ 2009, c. 283, §3 (NEW) .]

4. Harvest plan. Except as provided in section 6803, subsection 2, paragraph C, a person harvesting rockweed for commercial purposes shall participate in an annual harvest plan approved by the department.

[ 2009, c. 283, §3 (NEW) .]

5. Eligibility for harvest plan. To be eligible to submit an annual harvest plan to harvest rockweed within the Cobscook Bay Rockweed Management Area, a harvester or that harvester's representative must notify the commissioner of that person's intent to harvest within the area before January 1st of the proposed year of harvest.

[ 2009, c. 283, §3 (NEW) .]

6. Allocation of sectors. Prior to submitting an annual harvest plan, eligible harvesters or their representatives must meet as needed to allocate harvest management sectors.

[ 2009, c. 283, §3 (NEW) .]

7. Annual harvest plan. An annual harvest plan must include, but is not limited to, the following:

A. The name and telephone number of the person or entity responsible for the harvest management sector; [2009, c. 283, §3 (NEW).]

B. Identification of harvest management sectors proposed for harvest; [2009, c. 283, §3 (NEW).]

C. Total rockweed biomass contained in the harvest management sector based on a survey conducted within the previous 3 years; [2009, c. 283, §3 (NEW).]

D. The biomass amount proposed to be harvested; [2009, c. 283, §3 (NEW).]

E. A description of the methods of harvest; [2009, c. 283, §3 (NEW).]

F. A description of how marine organisms harvested with the rockweed will be managed; and [2009, c. 283, §3 (NEW).]

G. A description of harvester training. [2009, c. 283, §3 (NEW).]

[ 2009, c. 283, §3 (NEW) .]

8. Annual harvest plans. Eligible harvesters or their representatives shall submit their annual harvest plans to the commissioner no later than March 1st. The annual harvest plans must be made available to the public on that date.

[ 2009, c. 283, §3 (NEW) .]

9. Biomass harvest limit. The total biomass removed in a harvest management sector may not exceed 17% of the harvestable biomass that is eligible to be harvested annually. A harvester must report to the commissioner the total biomass removed by that harvester within a sector annually. Beginning January 1, 2010, the harvest report must be verified by an independent 3rd party.

[ 2009, c. 283, §3 (NEW) .]

10. Bycatch. A person harvesting rockweed must make a reasonable effort to remove marine organisms harvested with the rockweed from the harvested rockweed and return those marine organisms alive back into Cobscook Bay as soon as practicable.

[ 2009, c. 283, §3 (NEW) .]

11. Penalties. A person that violates this section commits a Class E crime for which a fine of not less than $1,000 must be adjudged. Each day a person violates this section constitutes a separate violation.

[ 2009, c. 283, §3 (NEW) .]

SECTION HISTORY

2009, c. 283, §3 (NEW).



12 §6804. Commercial northern shrimp license

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Resident commercial northern shrimp license; [2003, c. 452, Pt. F, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Resident with crew commercial northern shrimp license; or [2003, c. 452, Pt. F, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Nonresident with crew commercial northern shrimp license. [2003, c. 452, Pt. F, §25 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §25 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Licensed activities. The holder of a commercial northern shrimp license may fish for or take shrimp or possess, ship, transport or sell northern shrimp that the license holder has taken. A license issued under subsection 7, paragraph B or C also authorizes unlicensed crew members aboard the vessel declared by the license holder to engage in these activities.

[ 2003, c. 248, §10 (AMD) .]

3. Boat declaration. The license holder shall declare the name of the vessel to be used for fishing under the commercial northern shrimp license at the time of application for the license and may not change that declaration during the license year unless the original vessel is sold and replaced, has been damaged and will be under repair for not less than one month or has been destroyed or lost.

[ 2003, c. 248, §10 (AMD) .]

4. Reporting.

[ 2003, c. 520, §11 (RP) .]

5. Exemption. Notwithstanding subsection 1, a license is not required to fish for, take, possess or transport up to one standard fish tote of northern shrimp only for personal use. This exemption does not apply to an individual whose ability to obtain a commercial northern shrimp license has been suspended by the commissioner.

[ 2013, c. 301, §19 (AMD) .]

6. Eligibility. A commercial northern shrimp license may be issued only to an individual.

[ 2003, c. 248, §10 (AMD) .]

7. Fees. Fees for the commercial northern shrimp license are as follows:

A. Thirty-eight dollars for a resident license that authorizes the license holder to engage in the licensed activities under subsection 2; [2009, c. 213, Pt. G, §31 (AMD).]

B. One hundred three dollars for a resident license that authorizes the license holder and crew members to engage in the licensed activities under subsection 2; and [2009, c. 213, Pt. G, §31 (AMD).]

C. Three hundred eighty-five dollars for a nonresident license that authorizes the license holder and crew members to engage in the licensed activities under subsection 2. [2009, c. 213, Pt. G, §31 (AMD).]

[ 2009, c. 213, Pt. G, §31 (AMD) .]

8. Disposition of fees. Fees for commercial northern shrimp licenses must be deposited in the Shrimp Management Fund established in section 6805 as follows:

A. Thirty-three dollars for a resident license that authorizes the license holder to engage in the licensed activities under subsection 2; [2009, c. 213, Pt. G, §32 (NEW).]

B. Eighty-nine dollars for a resident license that authorizes the license holder and crew members to engage in the licensed activities under subsection 2; and [2009, c. 213, Pt. G, §32 (NEW).]

C. Three hundred thirty-four dollars for a nonresident license that authorizes the license holder and crew members to engage in the licensed activities under subsection 2. [2009, c. 213, Pt. G, §32 (NEW).]

[ 2009, c. 213, Pt. G, §32 (AMD) .]

§6804. Seaweed Management Fund

9. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(As enacted by PL 1999, c. 501, §4 is REALLOCATED TO TITLE 12, SECTION 6806)

[ 2003, c. 248, §10 (AMD) .]

SECTION HISTORY

RR 1999, c. 1, §18 (RAL). 1999, c. 491, §5 (NEW). 1999, c. 491, §9 (AFF). 1999, c. 501, §4 (NEW). 2001, c. 421, §§B51,52 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 170, §2 (AMD). 2003, c. 248, §10 (AMD). 2003, c. 452, §F25 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 520, §11 (AMD). 2009, c. 213, Pt. G, §§31, 32 (AMD). 2013, c. 301, §19 (AMD).



12 §6805. Shrimp Management Fund

1. Fund established. The Shrimp Management Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund within the department.

[ 1999, c. 491, §5 (NEW) .]

2. Purposes of fund. The commissioner shall use the fund for research and assessment related to management of the shrimp fishery.

[ 1999, c. 491, §5 (NEW) .]

3. Source of revenue. In addition to the fees derived from the commercial shrimp license, the fund may receive money from any source for the purposes described in subsection 2.

§6805. Seaweed harvesting rules

(As enacted by PL 1999, c. 501, §4 is REALLOCATED TO T. 12, §6807)

[ 1999, c. 491, §5 (NEW) .]

SECTION HISTORY

RR 1999, c. 1, §19 (RAL). 1999, c. 491, §5 (NEW). 1999, c. 501, §4 (NEW).



12 §6806. Seaweed Management Fund (REALLOCATED FROM TITLE 12, SECTION 6804)

(REALLOCATED FROM TITLE 12, SECTION 6804)

1. Fund established. The Seaweed Management Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund.

[ RR 1999, c. 1, §18 (RAL) .]

2. Permissible uses. The commissioner shall use the fund in accordance with a plan required under subsection 3 to research and manage the State's seaweed resources and to enforce the laws and rules related to seaweed.

[ RR 1999, c. 1, §18 (RAL) .]

3. Plan required. Beginning in calendar year 2000, the commissioner shall by May 1st of each year present a plan for expenditures from the fund for the next fiscal year to the joint standing committee of the Legislature having jurisdiction over marine resource matters. When developing the plan, the commissioner shall consult with harvesters and seaweed dealers.

[ RR 1999, c. 1, §18 (RAL) .]

SECTION HISTORY

RR 1999, c. 1, §18 (RAL).



12 §6807. Seaweed harvesting rules (REALLOCATED FROM TITLE 12, SECTION 6805)

(REALLOCATED FROM TITLE 12, SECTION 6805)

The commissioner may adopt rules regulating the harvest of seaweed on a species-specific basis, including, but not limited to, the total number of licenses that may be issued, the designation of a harvesting season or seasons, the quantity of the resource that may be harvested in a season, areas that may be open or closed to harvest, the designation of sectors, limitations on harvest by sector, establishment of a process for allocation to sectors and gear and techniques that may be used in harvesting. Rules establishing a process for the allocation to sectors under this section are major substantive rules pursuant to Title 5, chapter 375, subchapter 2-A. All other rules adopted under this section are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2013, c. 558, §1 (AMD).]

SECTION HISTORY

RR 1999, c. 1, §19 (RAL). 2013, c. 169, §1 (AMD). 2013, c. 558, §1 (AMD).



12 §6808. Commercial green crab only license

1. License required. It is unlawful for a person to engage in the activities authorized by this license under this section without a current commercial green crab only license.

[ 2001, c. 186, §1 (NEW) .]

2. Licensed activities. The holder of a commercial green crab only license may fish for or take green crabs or possess, ship, transport or sell green crabs that the license holder has taken.

[ 2001, c. 186, §1 (NEW) .]

3. Reporting; rules.

[ 2003, c. 170, §3 (RP) .]

4. Exemptions. Notwithstanding subsection 1, a license is not required to fish for, take, possess or transport green crabs for personal use if the green crabs are taken by a method exempted under section 6501, subsection 3, paragraph A. A municipality or the holder of an aquaculture lease or license that harvests green crabs under authorization from the department is not required to have a commercial green crab only license as long as the harvesting of green crabs occurs under supervision of the municipality or the holder of an aquaculture lease or license. Notwithstanding subsection 1, any individual licensed to fish for lobster and crab pursuant to section 6421, subsection 1, paragraph A, B, C or E may also fish for or take green crabs and possess, ship, transport or sell green crabs that the license holder has taken. In accordance with section 6853, the holder of a marine worm dealer's license is not required to have a commercial green crab only license to buy, possess, ship, transport or sell green crabs for a purpose other than for human consumption. In accordance with section 6851, the holder of a wholesale seafood dealer's license is not required to have a commercial green crab only license to buy, possess, ship, transport or sell green crabs.

[ 2013, c. 492, §9 (AMD) .]

5. Eligibility. A commercial green crab only license may be issued only to an individual.

[ 2001, c. 186, §1 (NEW) .]

6. Fees. The fee for a commercial green crab only license is $10 for a resident license and $20 for a nonresident license, which authorizes the license holder to engage in the licensed activities under subsection 2.

[ 2013, c. 492, §10 (AMD) .]

7. Disposition of fees. Fees for commercial green crab only licenses must be deposited in the Green Crab Management Fund established in section 6809 as follows:

A. Eight dollars for a resident commercial green crab only license; and [2013, c. 492, §11 (AMD).]

B. Sixteen dollars for a nonresident commercial green crab only license. [2013, c. 492, §11 (AMD).]

[ 2013, c. 492, §11 (AMD) .]

8. Prohibition. The holder of a commercial green crab only license may not have aboard a boat used for crab fishing any lobster or lobster parts.

[ 2001, c. 186, §1 (NEW) .]

SECTION HISTORY

2001, c. 186, §1 (NEW). 2003, c. 170, §3 (AMD). 2009, c. 213, Pt. G, §§33, 34 (AMD). 2009, c. 229, §19 (AMD). 2013, c. 492, §§9-11 (AMD).



12 §6809. Green Crab Management Fund

1. Fund established. The Green Crab Management Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund within the department.

[ 2001, c. 186, §1 (NEW) .]

2. Purposes of fund. The commissioner shall use the fund for research and management programs for the green crab fishery.

[ 2001, c. 186, §1 (NEW) .]

3. Source of revenue. In addition to the fees derived from the commercial green crab license, the fund may receive money from any source for the purposes described in subsection 2.

[ 2001, c. 186, §1 (NEW) .]

SECTION HISTORY

2001, c. 186, §1 (NEW).



12 §6810. Method of fishing

1. Authorized traps. It is unlawful to fish for green crabs under a license issued pursuant to section 6808 with traps not authorized by the commissioner.

[ 2013, c. 588, Pt. A, §9 (AMD) .]

2. Trap design; rules. The commissioner shall establish authorized green crab trap designs by rule. Rules adopted by the commissioner pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2001, c. 186, §1 (NEW) .]

SECTION HISTORY

2001, c. 186, §1 (NEW). 2013, c. 588, Pt. A, §9 (AMD).



12 §6810-A. Marine harvesting demonstration license

1. License required. Notwithstanding section 6074, an individual may not engage in an activity authorized under this section without a valid marine harvesting demonstration license.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

2. Licensed activities. An individual who holds a marine harvesting demonstration license may engage in limited fishing activities for the purpose of providing an educational demonstration of marine harvesting techniques or of the marine ecology of the Gulf of Maine as part of a commercial operation. An individual may not handle a lobster trap, warp or buoy used for the purposes of this section unless that individual meets the requirements of subsection 7.

Subject to the requirements of subsection 3, an individual who holds a Class I, Class II or Class III lobster and crab fishing license may assist a person who holds a marine harvesting demonstration license on that person's boat in the demonstration of lobster and crab fishing without obtaining a marine harvesting demonstration license.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

3. License limitations. An individual who holds a marine harvesting demonstration license may not sell, retain, ship or transport any portion of the catch and shall release all organisms alive into the area from which the organisms were harvested. A vessel identified under subsection 6 may not be used for the commercial harvest of marine organisms unless otherwise provided by the department.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

4. Gear limitations and requirements. The commissioner shall specify the type and amount of gear that may be used under a marine harvesting demonstration license.

A. The number of lobster traps fished from a vessel may not exceed 20 traps, regardless of the number of marine harvesting demonstration license holders fishing from that vessel. [2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF).]

B. The commissioner shall establish a lobster trap tag system under which a marine harvesting demonstration license holder must purchase a tag for the purpose of identifying and tracking traps. The commissioner may impose a per-tag fee to cover the cost of the trap tags and the costs of administering and enforcing the lobster trap tag system. Trap tag fees must be deposited in the Lobster Management Fund established under section 6431-C. [2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF).]

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

5. Boat declaration. The marine harvesting demonstration license holder shall declare the name of the vessel to be used for fishing under the license at the time of application for the license and may not change that vessel during the license year unless otherwise authorized by the department.

An individual who holds a marine harvesting demonstration license may assist another person who holds a marine harvesting demonstration license on that person's vessel without declaring the name of that vessel. The individual who assists another license holder must have written permission from that license holder before handling that person's demonstration lobster traps, warps or buoys.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

6. Demonstration vessel identification. A vessel may not be used for the purposes of this section unless that vessel is clearly identified as provided by the commissioner under this subsection. The commissioner shall establish the type and specifications of vessel identification to be used for purposes of this section. The commissioner may impose an administrative fee to cover costs associated with implementing this subsection.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

7. Additional requirements for lobster and crab harvesting demonstrations. A person may not demonstrate lobster or crab harvesting methods under this section unless that person holds a marine harvesting demonstration license and:

A. Has successfully completed a lobster and crab fishing written examination as provided in section 6423; or [2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF).]

B. Held a Class I, Class II or Class III lobster and crab fishing license and has landed lobster under that license. [2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF).]

An individual who successfully completes the examination under paragraph A is not required to repeat that examination to renew a marine harvesting demonstration license.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

8. Fee. The fee for a marine harvesting demonstration license is $26.

[ 2009, c. 213, Pt. G, §35 (AMD) .]

9. Rules. The commissioner may adopt rules to carry out the purposes of this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

10. Application of laws. Except as provided in this section, licenses issued under this section are subject to applicable laws under this Part.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

11. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $1,000 may be adjudged.

[ 2003, c. 169, §1 (NEW); 2003, c. 169, §3 (AFF) .]

SECTION HISTORY

2003, c. 169, §1 (NEW). 2003, c. 169, §3 (AFF). 2009, c. 213, Pt. G, §35 (AMD).






Article 2: LIMITS ON FISHING

12 §6811. Sea cucumber harvesting season

Unless modified by rules adopted under section 6171-A, it is unlawful for a person to fish for or take sea cucumbers from July 1st to September 30th, both days inclusive. [1999, c. 672, §1 (NEW).]

SECTION HISTORY

1999, c. 672, §1 (NEW).



12 §6812. Sea cucumber drag

1. Drag width. It is unlawful to utilize a drag to fish for or take sea cucumbers that exceeds 5 feet, 6 inches in width, measured from extreme outside edge to extreme outside edge.

[ 1999, c. 672, §1 (NEW) .]

2. Configuration of drag. The commissioner shall adopt rules that describe the type of drag that may be used to fish for or take sea cucumbers, including, but not limited to, limitations on the type or size of drag components. Such rules are routine technical rules pursuant to Title 5, chapter 375, subchapter II-A.

[ 1999, c. 672, §1 (NEW) .]

SECTION HISTORY

1999, c. 672, §1 (NEW).



12 §6813. Sea Cucumber Management Fund

1. Fund established. The Sea Cucumber Management Fund, referred to in this section as the "fund," is established as a dedicated, nonlapsing fund within the department. The commissioner may receive on behalf of the fund money from any source for the purposes described in subsection 2. All money received into the fund must be used for the purposes of the fund. Unexpended balances in the fund at the end of the fiscal year may not lapse but must be carried forward to the next fiscal year to be used for the purposes of the fund. Any interest earned on the money in the fund must be credited to the fund.

[ 1999, c. 672, §1 (NEW) .]

2. Purposes of fund. The commissioner shall use the fund to research and manage the State's sea cucumber fishery and to enforce the laws related to sea cucumbers.

[ 1999, c. 672, §1 (NEW) .]

3. Fees. The following fees must be assessed and credited to the fund. Every wholesale seafood license holder that purchases sea cucumbers shall keep, as a part of permanent records, a record of all sea cucumbers purchased at point of first sale. Every wholesale seafood license holder that purchases sea cucumbers shall, on or before the last day of each month, pay to the commissioner a fee of up to 20¢ for every 100 pounds reported as purchased. The commissioner shall establish by rule the amount of the fee and any procedural requirements for collection of the fee, including, but not limited to, reporting forms and monthly reporting of purchase amounts. Timely payment of the fee is a condition of renewal of the wholesale seafood license issued under section 6851. If it appears to the commissioner from an inspection of records or otherwise that an additional fee is due or overpayment has been made, additional assessments or refunds must be made by the commissioner to the wholesale seafood license holder.

[ 2005, c. 27, §2 (NEW) .]

SECTION HISTORY

1999, c. 672, §1 (NEW). 2005, c. 27, §2 (AMD).



12 §6814. Sea cucumber rules

The commissioner may adopt rules under chapter 607, subchapter 1 to promote the conservation and propagation of sea cucumbers. Those rules may include, but are not limited to, the establishment of management areas in which the harvest of sea cucumbers will be permitted, limits on the number of licenses associated with those management areas and annual limits on total harvest from each of those management areas. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 27, §3 (NEW).]

SECTION HISTORY

2005, c. 27, §3 (NEW).






Article 3: LIMITATIONS ON SEA CUCUMBER DRAG LICENSES

12 §6821. Limited entry

1. License eligibility. The commissioner may not issue a sea cucumber drag license under section 6801-A to any person unless that person possessed that license in the previous calendar year or becomes eligible to obtain that license pursuant to a limited entry system under subsection 2.

[ 2005, c. 27, §4 (NEW) .]

2. Sea cucumber drag license limited entry system. The commissioner may establish by rule a limited entry system under which a person who did not hold a sea cucumber drag license under section 6801-A in the previous calendar year may become eligible to obtain that license. The rules for a limited entry system must include provisions for the method and administration of the system. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 27, §4 (NEW) .]

3. Exceptions. Notwithstanding subsection 1, the following persons may be issued a sea cucumber drag license for license year 2006:

A. A person who was certified as eligible for and obtained a sea cucumber endorsement in 2000; and [2005, c. 27, §4 (NEW).]

B. A person who reported landings of at least 100,000 pounds of sea cucumbers during license year 2002, 2003 or 2004. [2005, c. 27, §4 (NEW).]

[ 2005, c. 27, §4 (NEW) .]

4. Protection from depletion. The commissioner may adopt rules for the sea cucumber drag license limited entry system to prohibit new entry in a year when it is necessary to protect or conserve the sea cucumber resource from imminent depletion.

[ 2005, c. 27, §4 (NEW) .]

SECTION HISTORY

2005, c. 27, §4 (NEW).



12 §6822. Licenses by area

If management areas are established pursuant to section 6814, then a person eligible to purchase a license under section 6821 may purchase that license for only one of the management areas. A person may not change from the management area in which the person harvested sea cucumbers in the previous calendar year unless the change is authorized in accordance with section 6823. A sea cucumber drag license authorizes the licensed activity only in the management area for which it is issued. [2005, c. 27, §4 (NEW).]

SECTION HISTORY

2005, c. 27, §4 (NEW).



12 §6823. Changing sea cucumber management areas

This section applies if management areas are established pursuant to section 6814. [2005, c. 27, §4 (NEW).]

1. Authorization of changes. Beginning in calendar year 2007, a person eligible to purchase a sea cucumber drag license under section 6821 who wishes to change the management area in which the person harvests sea cucumbers may not change management areas unless the change is authorized by the commissioner in accordance with this section.

[ 2005, c. 27, §4 (NEW) .]

2. Management area change request on application. A person eligible to purchase a sea cucumber drag license under section 6821 who wishes to change the management area in which that person was licensed to harvest sea cucumbers in the previous calendar year must indicate on a sea cucumber drag license application form a preference to change the management area in which the person harvests sea cucumbers. The commissioner shall stamp each sea cucumber drag license application form with the time and date of submission.

[ 2005, c. 27, §4 (NEW) .]

3. Conditions for authorization. A request to change management areas is authorized based on the commissioner's assessment of the ability of the management area to sustain additional fishing effort. The commissioner shall authorize management area change requests in chronological order of requests received under this section.

[ 2005, c. 27, §4 (NEW) .]

4. Limitation on approving management area change. The commissioner may not authorize a management area change during the period from October 1st to June 30th.

[ 2005, c. 27, §4 (NEW) .]

5. Effective date of management area change. The effective date of a management area change authorized by the commissioner is October 1st.

[ 2005, c. 27, §4 (NEW) .]

SECTION HISTORY

2005, c. 27, §4 (NEW).












Chapter 625: WHOLESALE AND RETAIL LICENSES

12 §6851. Wholesale seafood license; wholesale seafood license with lobster permit; wholesale seafood license with urchin permit; wholesale seafood license with shrimp permit

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Wholesale seafood license; [2003, c. 452, Pt. F, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Supplemental wholesale seafood license; or [2003, c. 452, Pt. F, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Other license issued under this Part authorizing the activities. [2003, c. 452, Pt. F, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §26 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. License activities. The holder of a wholesale seafood license may, in the wholesale or retail trade:

A. Within or beyond the state limits, buy, sell, process, ship or transport any marine species or their parts, except lobsters and sea urchins and shrimp purchased directly from harvesters; [2011, c. 598, §41 (AMD).]

B. Within or beyond the state limits, buy, sell, shuck, pack, ship or, within the state limits, transport fresh or frozen shellfish, except lobsters, to the extent these activities are expressly authorized by a shellfish certificate issued under section 6856; [2013, c. 492, §12 (AMD).]

C. [1991, c. 523, §3 (RP).]

D. Buy, sell, process, ship or, within the state limits, transport crayfish; and [2013, c. 492, §12 (AMD).]

E. Within or beyond the state limits, buy, possess, ship, transport or sell green crabs without a commercial green crab only license issued under section 6808. [2013, c. 492, §12 (NEW).]

A holder of a wholesale seafood license when buying directly from a harvester may buy only from a harvester who possesses the license or permit for that species as required under this Part. The harvester shall make the applicable marine resources license or permit available for inspection upon the wholesale seafood license holder’s request.

[ 2013, c. 492, §12 (AMD) .]

2-A. Wholesale seafood license with lobster permit. At the request of the applicant, the commissioner shall issue a wholesale seafood license with a lobster permit. A person holding a wholesale seafood license with a lobster permit may engage in all the activities in subsection 2 and may buy, sell, process or ship lobster or properly licensed or lawfully imported lobster meat or parts. A person holding a wholesale seafood license with a lobster permit may transport lobster or properly licensed or lawfully imported lobster meat or parts anywhere within the state limits. A license under this subsection does not authorize a person to possess or transport lobster that person has taken unless that person is in possession of a license issued under section 6421, subsection 3-A, paragraph A, B, C or E. A license under this subsection does not authorize a person to remove lobster meat from the shell unless a license under section 6851-B is held.

[ 2009, c. 523, §8 (AMD) .]

2-B. Wholesale seafood license with a sea urchin buyer's permit. At the request of the applicant, the commissioner shall issue a wholesale seafood license with a sea urchin buyer's permit. A person holding a wholesale seafood license with a sea urchin buyer's permit may engage in all the activities in subsection 2 and may buy, sell, ship or transport whole sea urchins or sea urchin parts. A license under this subsection does not authorize a person to engage in the processing of sea urchins.

[ 2011, c. 266, Pt. A, §20 (AMD) .]

2-C. Wholesale seafood license with a sea urchin processor's permit. At the request of the applicant, the commissioner shall issue a wholesale seafood license with a sea urchin processor's permit. A person holding a wholesale seafood license with a sea urchin processor's permit may engage in all the activities in subsection 2 and may buy, sell, process, ship or transport whole sea urchins or sea urchin parts processed under that license.

[ 2011, c. 266, Pt. A, §20 (AMD) .]

2-D. Wholesale seafood license with shrimp permit. At the request of the applicant, the commissioner shall issue a wholesale seafood license with a shrimp permit. A person holding a wholesale seafood license with a shrimp permit may engage in all of the activities in subsection 2, may buy shrimp from harvesters and may sell, process, ship or transport shrimp.

[ 2011, c. 598, §42 (AMD) .]

3. Exceptions. This section does not apply to smoked herring or river herring.

[ 2011, c. 598, §43 (AMD) .]

4. License limited. A license under this section authorizes activities at only one establishment or with only one vehicle, but not on a vessel rigged to fish, provided that this license also authorizes the sale and transportation of scallops from any vessel. The limitation in this subsection does not apply to holders of licenses issued under section 6421 when they are transporting lobsters on the vessel they have declared on their lobster license application.

[ 2005, c. 239, §9 (AMD) .]

5. Supplemental license. A supplemental license must be obtained for each additional establishment or vehicle.

[ 1991, c. 523, §3 (AMD) .]

6. Fees. The fees are as follows:

A. Four hundred forty-three dollars for a wholesale seafood license or a wholesale seafood license with a lobster permit, sea urchin buyer's permit, shrimp permit or sea urchin processor's permit; and [2009, c. 213, Pt. G, §36 (AMD).]

B. Eighty-seven dollars for each supplemental license. [2009, c. 213, Pt. G, §36 (AMD).]

[ 2009, c. 213, Pt. G, §36 (AMD) .]

7. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §54 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 127, §87 (AMD). 1979, c. 590, §2 (AMD). 1981, c. 480, §§8,15,16 (AMD). 1983, c. 230, (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §6 (AMD). 1989, c. 348, §§8,9 (AMD). 1991, c. 523, §3 (AMD). 1991, c. 528, §T14 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T14 (AMD). 1991, c. 784, §8 (AMD). 1993, c. 740, §§4,5 (AMD). 1997, c. 19, §§8,9 (AMD). 1999, c. 491, §6 (AMD). 1999, c. 491, §9 (AFF). 2001, c. 421, §§B53,54 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW22 (AMD). 2003, c. 170, §4 (AMD). 2003, c. 452, §F26 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 239, §§8,9 (AMD). 2007, c. 615, §21 (AMD). 2009, c. 213, Pt. G, §36 (AMD). 2009, c. 478, §2 (AMD). 2009, c. 523, §8 (AMD). 2009, c. 561, §31 (AMD). 2011, c. 266, Pt. A, §20 (AMD). 2011, c. 598, §§41-43 (AMD). 2013, c. 492, §12 (AMD).



12 §6851-A. Limited wholesale shellfish harvester's license

1. License required. A person may not engage in the activities authorized under this section without a current commercial shellfish license issued under section 6601.

[ 2005, c. 508, §1 (NEW) .]

2. Licensed activity. A holder of a limited wholesale shellfish harvester's license may, within or beyond the state limits, sell, ship or transport in the wholesale trade only shellfish the holder has taken.

[ 2005, c. 508, §1 (NEW) .]

3. License limited. A limited wholesale shellfish harvester's license authorizes activities under this section at only one establishment and with only one vehicle.

[ 2005, c. 508, §1 (NEW) .]

4. Fee. The fee for a limited wholesale shellfish harvester's license is $115.

[ 2009, c. 213, Pt. G, §37 (AMD) .]

SECTION HISTORY

2005, c. 508, §1 (NEW). 2009, c. 213, Pt. G, §37 (AMD).



12 §6851-B. Lobster processor license

1. License required. A person may not engage in the activities authorized under this section without a current wholesale seafood license with a lobster permit as required under section 6851 and a current lobster processor license.

[ 2009, c. 523, §9 (NEW) .]

2. Licensed activity. A lobster processor license authorizes a person to process lobsters and lobster meat for sale in accordance with rules adopted by the commissioner, including, but not limited to, the appropriate fee for the license, which may not exceed $750, and under the following conditions:

A. The lobster and lobster meat may be processed only at the fixed place of business named on the license; [2009, c. 523, §9 (NEW).]

B. The lobster meat or lobster parts may come from only legal-sized lobsters; [2009, c. 523, §9 (NEW).]

C. All containers in which lobster meat is packed after removal and that are to be sold, shipped or transported must be clearly labeled with the lobster processor license number of the packer; [2011, c. 247, §3 (AMD).]

D. Records must be maintained at the fixed place of business named on the license; and [2011, c. 247, §4 (AMD).]

E. [2011, c. 247, §5 (NEW); MRSA T. 12, §6851B, sub2, ¶E (RP).]

The commissioner may grant waivers for specific lobster products not addressed in rules that are produced by holders of lobster processor licenses. Such a waiver must be in writing and must describe in detail the product that is not specified in rule.

[ 2011, c. 247, §§3-5 (AMD) .]

3. Exception. A license is not required to remove lobster meat for serving in hotels and restaurants if the meat is removed from the shell in a hotel or restaurant for serving on the premises.

[ 2009, c. 523, §9 (NEW) .]

4. License limited. A lobster processor license authorizes activities under this section at only one fixed place of business.

[ 2009, c. 523, §9 (NEW) .]

5. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $1,000 may be adjudged.

[ 2013, c. 468, §32 (AMD) .]

SECTION HISTORY

2009, c. 523, §9 (NEW). 2011, c. 247, §§3-5 (AMD). 2013, c. 468, §32 (AMD).



12 §6852. Retail seafood license

1. License required. A person may not engage in the activities authorized under subsection 2 without a retail seafood license or other license issued under this Part authorizing the activities.

[ 2013, c. 468, §33 (AMD); 2013, c. 468, §46 (AFF) .]

2. License activity. The holder of a retail seafood license may, in the retail trade, buy, sell, transport, ship or serve:

A. Shellstock, which must be purchased from a wholesale seafood license holder certified under section 6856; [2013, c. 468, §34 (AMD); 2013, c. 468, §46 (AFF).]

B. [2005, c. 434, §11 (RP).]

C. [2011, c. 598, §44 (RP).]

D. Crayfish; [2013, c. 468, §34 (AMD); 2013, c. 468, §46 (AFF).]

E. [2013, c. 282, §12 (AFF); 2013, c. 282, §11 (RP).]

F. Lobsters; and [2013, c. 468, §34 (NEW); 2013, c. 468, §46 (AFF).]

G. Any marine organism that is purchased directly from a harvester licensed under this Part. [2013, c. 468, §34 (NEW); 2013, c. 468, §46 (AFF).]

A holder of a retail seafood license when buying directly from a harvester may buy only from a harvester who possesses the license or permit for that species as required under this Part. The harvester shall make the applicable marine resources license or permit available for inspection upon the retail seafood license holder’s request.

[ 2013, c. 468, §34 (AMD); 2013, c. 468, §46 (AFF) .]

2-A. Enhanced retail certificate authorized. The holder of a retail seafood license may obtain an enhanced retail certificate from the department. The holder of an enhanced retail certificate may, in the retail trade within the state limits, buy, sell, transport, ship or serve:

A. Shellstock bought from a commercial shellfish license holder licensed under section 6601; [2011, c. 598, §44 (NEW).]

B. Shellstock bought from a surf clam boat license holder licensed under section 6602; [2011, c. 598, §44 (NEW).]

C. Shellstock bought from a mahogany quahog license holder licensed under section 6731; or [2011, c. 598, §44 (NEW).]

D. Shellstock bought from a hand-raking mussel license holder licensed under section 6745 or a mussel boat license holder licensed under section 6746. [2011, c. 598, §44 (NEW).]

For the purposes of inspection or collection of samples, the commissioner or the commissioner's agent may access an establishment or part thereof in which activities authorized under this certificate are conducted by a person holding a retail seafood license. Denial of access is grounds for suspension or revocation of a retail seafood license under the provisions of section 6372. The holder of an enhanced retail certificate may not designate a vehicle as that person's establishment.

[ 2013, c. 492, §13 (AMD) .]

3. License limited. A license authorizes activities pursuant to subsection 2 at only one establishment or with only one vehicle.

[ 2011, c. 598, §44 (AMD) .]

3-A. Retail sale of certain seafood products.

[ 2011, c. 598, §44 (RP) .]

3-B. Certificate limited. An enhanced retail certificate authorizes activities pursuant to subsection 2-A at only one establishment.

[ 2011, c. 598, §44 (NEW) .]

4. Fee. The fee for a retail seafood license under subsection 1 is $100. The fee for an enhanced retail certificate under subsection 2-A is $28 and must be deposited in the Shellfish Fund under section 6651.

[ 2013, c. 282, §11 (AMD); 2013, c. 282, §12 (AFF) .]

5. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §56 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

6. Rules. The commissioner may adopt or amend rules that establish requirements for retail seafood license holders and enhanced retail certificate holders concerning:

A. The minimum sanitation standards for establishments and vehicles; [2005, c. 434, §12 (NEW).]

B. The sanitation and quality control standards for shellfish and whole scallops and their products; [2005, c. 434, §12 (NEW).]

C. The methods for handling, shipping and transporting of shellfish and whole scallops; [2005, c. 434, §12 (NEW).]

D. The records and reports of purchases, shipping and transporting of shellfish and whole scallops; [2005, c. 434, §12 (NEW).]

E. The labeling or marking of shipments of shellfish and wholesale scallops; and [2005, c. 434, §12 (NEW).]

F. The protection of public health. [2005, c. 434, §12 (NEW).]

Rules adopted pursuant to this subsection must be based on the particular operational requirements of each activity, the most recently adopted federal sanitation standards and the most recent generally accepted research data and must be designed to protect the public health and safety while allowing reasonable use of shellfish and whole scallops. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 598, §44 (AMD) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 480, §9 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §7 (AMD). 1987, c. 826, §5 (AMD). 1989, c. 348, §§10,11 (AMD). 1991, c. 528, §T15 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T15 (AMD). 2001, c. 421, §§B55,56 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW23 (AMD). 2005, c. 434, §§11,12 (AMD). 2009, c. 213, Pt. G, §38 (AMD). 2009, c. 478, §3 (AMD). 2009, c. 523, §§10, 11 (AMD). 2011, c. 598, §44 (AMD). 2013, c. 282, §11 (AMD). 2013, c. 282, §12 (AFF). 2013, c. 468, §§33, 34 (AMD). 2013, c. 468, §46 (AFF). 2013, c. 492, §13 (AMD).



12 §6852-A. Enhanced retail seafood license (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 217, §6 (NEW). 2011, c. 311, §5 (AMD). 2011, c. 598, §45 (RP).



12 §6852-B. Retail sale of certain seafood products

Notwithstanding any provision of law to the contrary, a license or certificate is not required for a person to sell at retail: [2011, c. 598, §46 (NEW).]

1. Shucked shellfish. Shucked shellfish, if the shucked shellfish is purchased from a wholesale seafood license holder certified under section 6856; or

[ 2011, c. 598, §46 (NEW) .]

2. Lobster parts or meat. Lobster parts or meat, if they are purchased from a wholesale seafood license holder with a lobster permit, from the holder of a lobster processor license or from an individual permitted under section 6857 or if they have been lawfully imported.

[ 2011, c. 598, §46 (NEW) .]

SECTION HISTORY

2011, c. 598, §46 (NEW).



12 §6853. Marine worm dealer's license; green crab authorizations

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Marine worm dealer's license; [2003, c. 452, Pt. F, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Supplemental marine worm dealer's license; or [2003, c. 452, Pt. F, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Other license issued under this Part authorizing the activities. [2003, c. 452, Pt. F, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §27 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Licensed activity. The holder of a marine worm dealer's license may buy, possess, ship, transport or sell marine worms. The holder of a marine worm dealer's license may also buy, possess, ship, transport or sell green crabs for a purpose other than for human consumption without a commercial green crab only license issued under section 6808.

[ 2013, c. 492, §14 (AMD) .]

3. License limited. A license authorizes these activities at only one establishment or with only one vehicle.

[ 2001, c. 421, Pt. B, §57 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Supplemental license. A supplemental license must be obtained for each additional establishment or vehicle.

[ 2001, c. 421, Pt. B, §57 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Eligibility. The marine worm dealer's license is a resident license.

[ 2001, c. 421, Pt. B, §57 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

6. Fee. The fee for a marine worm dealer's license is $64 and the fee for a supplemental license is $26.

[ 2009, c. 213, Pt. G, §39 (AMD) .]

7. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §57 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

A holder of a license required under this section when buying marine worms directly from a harvester may buy only from a harvester who possesses a marine worm digger's license under section 6751, and when buying green crabs from a harvester may buy only from a harvester who possesses a commercial green crab only license issued under section 6808. The harvester shall make the marine worm digger's license or commercial green crab only license available for inspection upon the license holder’s request. [2013, c. 492, §14 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 480, §§10,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1991, c. 528, §T16 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T16 (AMD). 2001, c. 421, §B57 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 452, §F27 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 213, Pt. G, §39 (AMD). 2009, c. 478, §4 (AMD). 2013, c. 492, §14 (AMD).



12 §6854. Lobster transportation license

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Lobster transportation license; or [2003, c. 452, Pt. F, §28 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Supplemental lobster transportation license. [2003, c. 452, Pt. F, §28 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §28 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. License activity. The holder of a lobster transportation license may buy from a licensed wholesale seafood dealer and transport beyond the state limits lobsters or their parts or meat. Lobster parts or meat may be transported only if they are properly permitted under section 6851-B or 6857 or have been lawfully imported.

[ 2009, c. 523, §12 (AMD) .]

3. License limitations. A license authorizes these activities with only one vehicle owned, leased or rented by the license holder.

[ 2001, c. 421, Pt. B, §58 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Supplemental license. A supplemental license must be obtained for each additional vehicle.

[ 2001, c. 421, Pt. B, §58 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Information required. Each application must identify each vehicle or other mode of transportation to be used for transporting lobster.

[ 2001, c. 421, Pt. B, §58 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

6. Fees. The fee for a lobster transportation license is $312 and the fee for a supplemental license is $63.

[ 2009, c. 213, Pt. G, §40 (AMD) .]

7. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §58 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 127, §88 (AMD). 1981, c. 480, §11 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §8 (AMD). 1991, c. 528, §T17 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T17 (AMD). 2001, c. 421, §B58 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW24 (AMD). 2003, c. 452, §F28 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 213, Pt. G, §40 (AMD). 2009, c. 523, §12 (AMD).



12 §6855. Shellfish transportation license

1. License required. A person may not engage in the activities authorized under this section without a current:

A. Shellfish transportation license; or [2003, c. 452, Pt. F, §29 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Supplemental shellfish transportation license. [2003, c. 452, Pt. F, §29 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §29 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. License activity. The holder of a shellfish transportation license may buy certified shellfish and transport them beyond the state limits, to the extent these activities are expressly authorized by a shellfish certificate or its equivalent from another state.

[ 1977, c. 661, §5 (NEW) .]

3. License limitations. All shellfish transported under this license must be procured from a wholesale seafood licensee certified under section 6856. A license authorizes these activities with only one vehicle owned, leased or rented by the license holder.

[ 2001, c. 421, Pt. B, §59 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Supplemental license. A supplemental license must be obtained for each additional vehicle.

[ 2001, c. 421, Pt. B, §59 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Information required. Each application must identify each vehicle or other mode of transportation to be used for transporting shellfish.

[ 2001, c. 421, Pt. B, §59 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

6. Fees. The fee for a shellfish transportation license is $529 and the fee for a supplemental license is $173.

[ 2009, c. 213, Pt. G, §41 (AMD) .]

7. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §59 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 480, §§12,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §9 (AMD). 1987, c. 826, §6 (AMD). 1991, c. 528, §T18 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T18 (AMD). 2001, c. 421, §B59 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW25 (AMD). 2003, c. 452, §F29 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 213, Pt. G, §41 (AMD).



12 §6856. Shellfish sanitation and depuration certificate

1. Shellfish sanitation certificate. A person may not undertake the processing, buying, selling, shipping, transporting or shucking of shellfish or whole scallops without a shellfish sanitation certificate unless authorized under section 6701 or 6702. The commissioner may issue a shellfish sanitation certificate to a wholesale seafood license holder, a limited wholesale shellfish harvester's license holder or a shellfish transportation license holder that authorizes the holder to undertake the activities expressly authorized therein, which may include buying and selling, shipping, transporting, shucking or other processing of shellfish or whole scallops. A wholesale seafood license, limited wholesale shellfish harvester's license or shellfish transportation license is also necessary to undertake the activities authorized under those licenses.

[ 2005, c. 508, §2 (AMD) .]

2. Express authorizations. The commissioner shall expressly state the authorized activities on each shellfish sanitation certificate. The activities authorized must be sufficient to allow the holder to carry out the holder's wholesale or transportation operations, except that the operations may be limited to the extent required to protect the public health.

[ 2003, c. 248, §11 (AMD) .]

3. Depuration certificate. A person may not take shellfish from closed areas for depuration, processing and transportation without a depuration certificate. The commissioner may issue a depuration certificate to a wholesale seafood license holder that authorizes the holder to take shellfish from closed areas for depuration, processing and transportation. The certificate must establish limits on harvesting, depurating and processing methods and any other provisions required to ensure the public safety. The commissioner may permit depuration of shellfish not contaminated by paralytic shellfish poisoning if it is established that the water used during depuration will not contaminate the shellfish with paralytic shellfish poisoning.

[ 2011, c. 175, §1 (AMD) .]

3-A. Municipal consultation and approval; depuration harvesting.

[ 2011, c. 175, §2 (RP) .]

3-B. Municipal pollution abatement plan.

[ 2011, c. 175, §3 (RP) .]

3-C. Municipal depuration management plan.

[ 2011, c. 175, §4 (RP) .]

3-D. Soft-shelled clam depuration harvesting in municipalities with municipal shellfish conservation programs. Soft-shelled clam depuration activities conducted within a municipality that has a municipal shellfish conservation program pursuant to section 6671 are subject to the following provisions.

A. Using the following general guidelines to identify whether pollution abatement activities are likely to succeed in a shellfish growing area, the commissioner may close a shellfish growing area for municipal pollution abatement activities.

(1) Pollution abatement activities are likely to succeed in shellfish growing areas affected by identified failing residential septic systems and other identified localized sources of human or animal fecal contamination when funding for abatement is available.

(2) Pollution abatement activities are not likely to succeed in shellfish growing areas affected by wastewater treatment plant outfall or other point sources of treated or partially treated sewage unless complete removal of pollution sources has been achieved.

(3) Abatement activities are not likely to succeed in shellfish growing areas affected by chronic nonpoint source contamination from rivers or streams.

At the request of the municipality, the commissioner may allow soft-shelled clam depuration harvesting in a shellfish growing area closed under this paragraph. [2011, c. 175, §5 (NEW).]

B. In conducting depuration harvesting activities under this subsection, a person holding a depuration certificate shall engage commercial harvesters holding valid municipal and state commercial shellfish licenses. If there are insufficient municipally licensed commercial harvesters, the depuration certificate holder may supplement with other commercial shellfish harvesters licensed in the State. [2011, c. 175, §5 (NEW).]

C. A depuration certificate holder shall maintain a generalized depuration management plan on file with the commissioner that sets forth methods for identifying harvest limits, operational procedures for harvest management and responsibilities of authorized representatives. [2011, c. 175, §5 (NEW).]

D. A depuration certificate holder shall pay each municipality an amount equal to 50¢ for each bushel of soft-shelled clams taken in that municipality under the depuration certificate. When submitting payment to a municipality under this paragraph, the depuration certificate holder shall include a summary of reports submitted to the department pursuant to rules adopted under subsection 4. [2011, c. 175, §5 (NEW).]

[ 2011, c. 175, §5 (NEW) .]

4. Rules. The commissioner may adopt or amend rules concerning:

A. The procedures for issuing certificates and the required qualifications for each type of certificate; [1977, c. 661, §5 (NEW).]

B. The minimum sanitation standards for establishments and vehicles; [1977, c. 661, §5 (NEW).]

C. The sanitation and quality control standards for shellfish and whole scallops and their products; [2001, c. 112, §3 (AMD).]

D. The methods for taking, handling, shipping, transporting and processing of shellfish and whole scallops taken from closed areas; [2001, c. 112, §3 (AMD).]

E. The records and reports of takings, purchases, processing, sales, shipping and transporting of shellfish and whole scallops; [2001, c. 112, §3 (AMD).]

F. The labeling or marking of shipments of shellfish and whole scallops; and [2001, c. 112, §3 (AMD).]

G. Other rules necessary to the public health. [2003, c. 248, §11 (AMD).]

The rules must be based on the particular operational requirements of each activity, the most recently adopted federal sanitation standards and the most recent generally accepted research data, in a manner so as to protect the public health and safety while allowing reasonable use of the State's shellfish and whole scallops.

[ 2003, c. 248, §11 (AMD) .]

5. Right of entry. Whenever a certificate has been issued under this section, the commissioner, or the commissioner's agent, must have access to any establishment or part thereof for the purpose of inspection or collection of samples. Denial of access is grounds for suspension or revocation of any certificate or license under the provisions of section 6372.

[ 2011, c. 311, §6 (AMD) .]

6. Products embargoed and condemned. The commissioner, or the commissioner's agent, shall indefinitely embargo, condemn or order to be destroyed any shellfish, shellfish product or whole scallop in any establishment whenever it is determined that the product is of unsound quality, contains any filthy, decomposed or putrid substance, or may be poisonous or deleterious to health or otherwise unsafe. The commissioner and the commissioner's agent shall cooperate with those state and federal agencies having similar responsibility in the protection of public health and in enforcing the order to embargo, condemn or destroy.

In the event that any shellfish, shellfish product or whole scallop in any establishment is embargoed, condemned or ordered destroyed, the commissioner, or the commissioner's agent, shall, as soon thereafter as practical, notify the owner in writing of the amount and kind of shellfish, shellfish product or whole scallop embargoed, condemned or destroyed.

[ 2003, c. 248, §11 (AMD) .]

7. Resident depuration harvesters.

[ 2011, c. 175, §6 (RP) .]

8. Payments to municipalities.

[ 2011, c. 175, §7 (RP) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 249, (AMD). 1981, c. 462, §6 (AMD). 1989, c. 770, §1 (AMD). 1991, c. 831, §2 (AMD). 2001, c. 112, §§2-4 (AMD). 2003, c. 248, §11 (AMD). 2005, c. 508, §2 (AMD). 2007, c. 15, §§1-5 (AMD). 2007, c. 15, §6 (AFF). 2009, c. 561, §32 (AMD). 2011, c. 175, §§1-7 (AMD). 2011, c. 311, §6 (AMD).



12 §6857. Lobster meat permit

1. Permit required. A person may not engage in the activities authorized under this section without a current lobster meat permit.

[ 2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Permitted activity. A lobster meat permit authorizes a wholesale seafood license holder or a retail seafood license holder to remove lobster meat from the shell for sale under the following conditions.

A. The meat may be removed from the shell only at the establishment named in the permit. [2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

B. The meat may come from only legal-sized lobsters. [2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

C. Tail sections must be removed from the shell whole and intact and must be maintained in that state. [2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

D. All containers in which lobster meat is packed after removal and that are to be sold, shipped or transported must be clearly labeled with the lobster meat permit number of the packer. [2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Exception. A permit is not required to remove lobster meat for serving in hotels and restaurants if the meat is removed from the shell in a hotel or restaurant for serving on the premises.

[ 2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

4. License limitation. A permit authorizes these activities at only one location or place of business.

[ 2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

5. Fee. The fee for a lobster meat permit is $159.

[ 2009, c. 213, Pt. G, §42 (AMD) .]

6. Prima facie evidence meat removed for sale. If any lobster meat that has been removed from the shell is found on the premises of any establishment that is engaged in the selling, serving, processing or transporting of food in any form for human consumption, it is prima facie evidence that the meat was removed for sale.

[ 2001, c. 421, Pt. B, §60 (AMD); 2001, c. 421, Pt. C, §1 (AFF) .]

7. Violation. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 nor more than $500 may be adjudged.

[ 2001, c. 421, Pt. B, §60 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 480, §§13,15,16 (AMD). 1983, c. 824, §K3 (AMD). 1985, c. 243, (AMD). 1985, c. 379, §10 (AMD). 1991, c. 528, §T19 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T19 (AMD). 2001, c. 421, §B60 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW26 (AMD). 2009, c. 213, Pt. G, §42 (AMD).



12 §6858. Size and condition of lobster meat (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1981, c. 433, §11 (AMD). 1985, c. 677, §§5-7 (AMD). 1987, c. 753, §1 (AMD). 1991, c. 390, §9 (AMD). 1999, c. 26, §4 (AMD). 2003, c. 452, §§F30,31 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 523, §13 (RP).



12 §6859. Unmarked lobster shipping container

A person who ships, offers to ship or accepts for shipment any lobsters or their parts in any container that is not clearly marked to indicate that it contains lobsters commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §10 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B10 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6860. Labeling of shrimp

A person who processes and packages shrimp without clearly marking the country or state of origin on the container commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §10 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 1999, c. 771, §B10 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6861. Crawfish; license; meat; mix or commingle; listing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1985, c. 379, §11 (AMD). 1987, c. 513, §9 (AMD). 1989, c. 348, §12 (RP).



12 §6861-A. Permitted and prohibited activities for crayfish dealers

1. Meat. Crayfish meat is subject to the following prohibitions.

A. A person may not possess crayfish meat removed from the shell except as follows:

(1) For immediate personal consumption;

(2) For the purpose of serving the meat immediately to a customer;

(3) Under refrigeration and in its original container, clearly labeled as crayfish, with the country or state of origin clearly disclosed; or

(4) Mixed with other food if receipts are available to prove the product is crayfish. [2003, c. 452, Pt. F, §32 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

B. It is prima facie evidence that lobster or crayfish meat is illegal lobster meat if the crayfish or lobster meat is outside the shell; is not in its original container and clearly labeled as crayfish, with the country or state of origin clearly disclosed; and:

(2) Is unmixed with any other food and there are no receipts available to prove the product is crayfish. [2009, c. 523, §14 (AMD).]

[ 2009, c. 523, §14 (AMD) .]

2. Mix or commingle. A person may not:

A. Mix or commingle crayfish in any form with lobster; [2003, c. 452, Pt. F, §33 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Cause or allow crayfish to be mixed or commingled with lobster; or [2003, c. 452, Pt. F, §33 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Possess a mixture of crayfish and lobster. [2003, c. 452, Pt. F, §33 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §33 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. List. It shall be unlawful to list, label, advertise, sell, offer for sale or represent, for the purpose of sale, crayfish as lobster or imitation lobster, unless the country or state of origin is clearly disclosed or the listing, labeling or advertising is designed to clearly and affirmatively reflect the product being offered for sale.

[ 1989, c. 348, §13 (NEW) .]

4. Records. Any person, licensed under section 6851 or 6852 who deals in crayfish, shall make records available to a marine patrol officer on demand.

[ 1989, c. 348, §13 (NEW) .]

5. Rules. The commissioner shall adopt or amend any rules necessary to supervise and control licensees dealing in crayfish and to protect the interests of the State in the conduct, management and operation of the business of dealing in crayfish to assure compliance with this section.

[ 1989, c. 348, §13 (NEW) .]

6. Penalties. The following penalties apply to violations of this section.

A. Violation of subsection 1, paragraph A is subject to the general penalty provisions of section 6201. [2003, c. 452, Pt. F, §34 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violation of subsection 1, paragraph B is subject to the penalty provisions of section 6431, subsection 7. [2003, c. 452, Pt. F, §34 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Except as provided in paragraphs A and B, violation of this section is a civil violation for which a fine of not less than $100 nor more than $1,000 may be adjudged. [RR 2013, c. 2, §18 (COR).]

[ RR 2013, c. 2, §18 (COR) .]

7. License exception for bait purposes. A license shall not be required for crayfish kept or sold for bait purposes and marked or labeled "Not for Human Consumption."

[ 1989, c. 348, §13 (NEW) .]

SECTION HISTORY

1989, c. 348, §13 (NEW). 2003, c. 452, §§F32-34 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 523, §14 (AMD). RR 2013, c. 2, §18 (COR). 2013, c. 468, §35 (AMD).



12 §6862. Lobster tail permit (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 129, §2 (NEW). 1985, c. 805, (REEN). 1987, c. 402, §A214 (REEN). 1987, c. 753, §2 (AMD). 1989, c. 788, §5 (AMD). RR 1991, c. 2, §38 (COR). 1997, c. 84, §1 (AMD). 2001, c. 421, §B61 (AMD). 2001, c. 421, §C1 (AFF). 2005, c. 239, §10 (AMD). 2009, c. 523, §15 (RP).



12 §6863. Cultchless American oyster growers license

A person may not grow cultchless American oysters in the State unless licensed under this section, except that a person who is the holder of a lease issued under section 6072, 6072-A or 6072-B that authorizes the culture of American oysters or a license issued under section 6072-C that authorizes the culture of American oysters is not required to obtain a cultchless American oyster growers license. [2013, c. 509, §10 (AMD).]

1. Definitions. For the purposes of this Part, the term "cultchless" means the absence, at the shell hinge, of foreign material or a scar and the term "American oyster" means the genus and species Crassostrea virginica.

[ 1991, c. 876, §2 (NEW) .]

2. License. The commissioner shall establish by rule the criteria for a cultchless American oyster growers license.

[ 1991, c. 876, §2 (NEW) .]

3. Fee. The annual fee for a cultchless American oyster growers license is $12.

[ 2009, c. 213, Pt. G, §43 (AMD) .]

4. Penalty. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged.

[ 1999, c. 771, Pt. B, §11 (NEW); 1999, c. 771, Pt. D, §§1,2 (AFF) .]

SECTION HISTORY

1991, c. 876, §2 (NEW). 1999, c. 771, §B11 (AMD). 1999, c. 771, §§D1,2 (AFF). 2009, c. 213, Pt. G, §43 (AMD). 2013, c. 509, §10 (AMD).



12 §6864. Elver dealer's license

1. License required. A person may not buy, possess, ship, transport or sell elvers without an elver dealer's license. It is unlawful for a person to possess elvers prior to the beginning of the elver season and to possess elvers 5 days beyond the end of the elver season pursuant to section 6575.

[ 2011, c. 549, §9 (AMD) .]

1-A. Limits on issuance. The department may not issue an elver dealer's license or a supplemental license after February 1st of the current licensing year.

[ 2013, c. 492, §15 (AMD) .]

2. License limited. An elver dealer's license authorizes the licensed activities at only one permanent facility. For the purposes of this section, "permanent facility" means a permanent building that is owned or legally leased by the license holder and is not a dwelling.

[ 2013, c. 301, §21 (AMD) .]

3. Supplemental license. A supplemental license must be obtained for each vehicle or additional permanent facility. Beginning with the 2015 elver fishing season, a supplemental license authorizes a person to possess, ship, transport or sell elvers.

[ 2013, c. 468, §36 (AMD) .]

4. Fee. The fee for an elver dealer's license is $1,213 and the fee for each supplemental license is $63.

[ 2009, c. 213, Pt. G, §44 (AMD) .]

5. Disposition of fees. All fees collected under this section accrue to the Eel and Elver Management Fund established in section 6505-D, except that $376 accrues to the General Fund for each elver dealer's license sold under this section and $52 accrues to the General Fund for each supplemental license sold under this section.

[ 2009, c. 213, Pt. G, §45 (AMD) .]

6. Reporting.

[ 2003, c. 170, §5 (RP) .]

7. Violation. A person who violates this section commits a Class D crime for which a fine of $2,000 must be imposed, none of which may be suspended. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 49, §16 (AMD) .]

7-A. Use of elver transaction card required. The department shall issue to a dealer licensed under this section an electronic recording device that records the information on an elver transaction card issued by the department under section 6505-A, subsection 1-C. A dealer licensed under this section shall record each purchase or transfer of elvers from a harvester by using that harvester's elver transaction card. A dealer may not purchase elvers from a harvester that does not present an elver transaction card.

[ 2013, c. 468, §37 (NEW) .]

8. Reporting. A dealer licensed under this section shall submit reports electronically to the department using an approved electronic format on a daily basis for the entire elver fishing season. The reporting period begins daily at 12:01 a.m. Eastern Standard Time and ends at 12:00 midnight. Reports must be received by the department by 2:00 p.m. of the following day, including the day following the last day of the season. If a correction is needed following the entry of a transaction, the dealer shall contact the department directly to request the correction. If an extension of time is needed, the dealer shall contact the department directly to request the extension.

[ 2013, c. 468, §38 (RPR) .]

8-A. Seizure of equipment. If a dealer licensed under this section fails to report, or fails to report accurately, and does not contact the department to request an extension of time or to correct information in accordance with subsection 8, a marine patrol officer may seize any recording equipment issued by the department under subsection 7-A. A marine patrol officer may also seize any department-issued equipment if an extension is requested but is not granted.

[ 2013, c. 468, §39 (NEW) .]

9. Authorized representatives. A person who holds an elver dealer's license may identify authorized representatives to act on the license holder's behalf to purchase elvers at locations other than the permanent facility. The elver dealer's license holder must identify authorized representatives on forms provided by the department.

[ 2011, c. 549, §9 (NEW) .]

10. Purchase of elvers. Until May 31, 2014, a person who holds an elver dealer's license, or the authorized representative of that person under subsection 9, may purchase elvers from licensed harvesters at locations other than the permanent facility identified on the license holder's license. Beginning in 2015, a person who holds an elver dealer's license or the license holder's authorized representative may purchase elvers from licensed harvesters only at the permanent facility identified on the license holder's license. The license holder or the license holder's authorized representative shall keep records on forms supplied by the department that identify each harvester from which elvers were purchased and the amount of elvers purchased from each harvester and each dealer to whom elvers were sold and the amount of elvers sold to each dealer. At all times, the license holder or the license holder's authorized representative must be able to fully account for the amount of elvers in the license holder's or the licence holder's authorized representative's possession. On the request of a marine patrol officer, the license holder or the license holder's authorized representative shall weigh the amount of elvers in the license holder's or the licence holder's authorized representative's possession for the purpose of determining if the amount of elvers meets the license holder's or the license holder's authorized representative's records. The license holder or the license holder's authorized representative shall make the records available for inspection by a marine patrol officer. If the license holder's or the license holder's authorized representative's records do not match the amount of elvers in the license holder's or the license holder's authorized representative's possession, the entire bulk pile is subject to seizure pursuant to section 6575-J. The license holder or the license holder's authorized representative may not purchase elvers with any form of payment other than a check or cashier's check that identifies both the seller and the buyer, each of whom must be a person holding a license issued under this section, a person who, pursuant to subsection 9, is an authorized representative of a person holding a license issued under this section or a person holding a license issued under section 6302-A, subsection 3, paragraph E, E-1, F or G or section 6505-A.

[ 2013, c. 468, §40 (AMD) .]

11. Shipment or transport of elvers outside state limits. A person who holds an elver dealer's license or the elver dealer's license holder's authorized representative under subsection 9 must transport elvers to a permanent facility identified on the license holder's license prior to shipping or transporting elvers outside state limits.

[ 2011, c. 549, §9 (NEW) .]

12. Nonnegotiable checks.

[ 2013, c. 301, §23 (RP) .]

13. Record-keeping required. An elver dealer shall maintain paper records pertaining to all elver purchases and shipments. These records must be made available to the department upon request, and:

A. Each license holder must have a business address at which the records are maintained; [2013, c. 468, §41 (NEW).]

B. The records must be complete, accurate and legible; [2013, c. 468, §41 (NEW).]

C. The records must be sufficient to allow each purchase and shipment of elvers to be tracked by date of purchase from harvester, by harvester name and landings number and by buyer to whom the elvers were sold; and [2013, c. 468, §41 (NEW).]

D. The records must be retained for a minimum of 3 years. [2013, c. 468, §41 (NEW).]

[ 2013, c. 468, §41 (NEW) .]

A holder of an elver dealer's license when buying directly from a harvester may buy only from a harvester who possesses an elver fishing license under section 6505-A. The harvester shall make the elver fishing license and a government-issued identification card with the harvester's photograph and date of birth available for inspection upon the elver dealer's license holder’s request. [2013, c. 49, §19 (AMD).]

The commissioner may adopt rules to implement and enforce requirements under this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 549, §9 (NEW).]

SECTION HISTORY

1995, c. 536, §A10 (NEW). 1995, c. 536, §A13 (AFF). 1999, c. 7, §15 (AMD). 2001, c. 421, §§B62,63 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 20, §WW27 (AMD). 2003, c. 170, §5 (AMD). 2005, c. 533, §4 (AMD). 2009, c. 213, Pt. G, §§44, 45 (AMD). 2009, c. 478, §5 (AMD). 2011, c. 549, §9 (AMD). 2013, c. 49, §§16-19 (AMD). 2013, c. 301, §§20-23 (AMD). 2013, c. 468, §§36-41 (AMD). 2013, c. 492, §15 (AMD).






Chapter 627: GENERAL PROHIBITIONS

12 §6951. Fishing with dynamite or poison

It shall be unlawful to: [1977, c. 661, §5 (NEW).]

1. Use dynamite or poison. Use dynamite or any poisonous or stupefying substance for the purpose of destroying or taking fish in the coastal waters;

[ 1977, c. 661, §5 (NEW) .]

2. Possess dynamite or poison. Possess or carry dynamite or other explosives or poisonous or other stupefying substance while engaged in fishing in a boat; and

[ 1977, c. 661, §5 (NEW) .]

3. Possess dynamited or poisoned fish. Possess, buy or sell fish taken by use of dynamite or other explosives or poisonous or other stupefying substance.

[ 1977, c. 661, §5 (NEW) .]

SECTION HISTORY

1977, c. 661, §5 (NEW).



12 §6952. Trawling, seining or netting for lobster (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 661, §5 (NEW). 1979, c. 621, §§1,2 (AMD). 1983, c. 52, (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F35 (RP).



12 §6952-A. Trawling, seining or netting for lobster

1. Trawling, seining or netting for lobsters prohibited. A person may not:

A. Fish for or take lobsters by use of a trawl, drag, dredge, seine or net; or [2011, c. 266, Pt. A, §21 (AMD).]

B. Possess any lobsters, regardless of their source, on board any boat rigged for dragging, trawling, dredging, seining or netting. [2011, c. 266, Pt. A, §21 (AMD).]

[ 2011, c. 266, Pt. A, §21 (AMD) .]

2. Exception; liberated alive. A person does not violate this section if the lobster is immediately liberated alive in the coastal waters.

[ 2003, c. 452, Pt. F, §36 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Exceptions; boats. This section does not apply to:

A. A boat rigged for dragging, trawling, dredging or seining if all nets, drags and dredges are removed from the boat; or [2011, c. 266, Pt. A, §22 (AMD).]

B. A boat rigged for netting if there are no finfish taken by gill net aboard. [2003, c. 452, Pt. F, §36 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2011, c. 266, Pt. A, §22 (AMD) .]

4. Penalty for possession. A violation of this section is a Class D crime, except that in addition to any punishment that may be imposed under Title 17-A, Part 3, the court shall impose a fine of $500 for each violation and, in addition, a fine of $100 for each lobster involved, up to and including the first 5, and a fine of $200 for each lobster in excess of 5, or, if the number of lobsters cannot be determined, a fine of not less than $1,000 or more than $5,000.

[ 2013, c. 468, §42 (AMD) .]

SECTION HISTORY

2003, c. 452, §F36 (NEW). 2003, c. 452, §X2 (AFF). 2009, c. 394, §14 (AMD). 2011, c. 266, Pt. A, §§21, 22 (AMD). 2013, c. 468, §42 (AMD).



12 §6953. Stopping for inspection; penalty

It shall be unlawful for the operator of a motor vehicle, boat, vessel, airplane or conveyance of any kind, or any person: [1977, c. 661, §5 (NEW).]

1. Stopping. To fail or refuse to stop immediately upon request or signal of any marine patrol officer in uniform;

[ 1979, c. 541, Pt. B, §73 (AMD) .]

2. Remaining stopped. After he has so stopped, to fail to remain stopped until the marine patrol officer reaches his immediate vicinity and makes known to that operator the reason for the request or signal;

[ 1979, c. 541, Pt. B, §73 (AMD) .]

3. Standing by. To fail or refuse to stand by immediately for inspection on request of any marine patrol officer in uniform;

[ 1979, c. 541, Pt. B, §73 (AMD) .]

4. Throwing or dumping items. Who has been requested or signaled to stop by a marine patrol officer in uniform to throw or dump into any water any marine organism, or any pail, bag, barrel or other container of any type, or the contents thereof, before the marine patrol officer has inspected the same.

[ 1979, c. 541, Pt. B, §73 (AMD) .]

Violation of this section is a Class D crime, except that the court shall impose a fine of not less than $500. A court may not suspend a fine imposed under this section. [2009, c. 394, §15 (AMD).]

SECTION HISTORY

1977, c. 661, §5 (NEW). 2009, c. 394, §15 (AMD).



12 §6954. Dragging in cable area

1. Violation. It is unlawful to operate any watercraft when towing a drag or trawl in any waters that are identified or marked as underwater cable or pipeline areas, either as shown on the most recently published United States Government nautical chart or as shown or described by rule adopted by the commissioner. The commissioner may make rules showing or describing the locations of underwater cables or pipelines that are not identified on the most recent United States Government nautical charts. A drag or trawl must be lifted out of the water to transit the cable area.

[ 1997, c. 78, §1 (AMD) .]

2. Penalty. A violation of this section is a Class D crime, except that the minimum fine shall be $500 and may not be suspended.

[ 1987, c. 1, §2 (RPR) .]

SECTION HISTORY

1983, c. 179, §3 (NEW). 1983, c. 663, §3 (AMD). 1987, c. 1, §2 (AMD). 1997, c. 78, §1 (AMD).



12 §6954-A. Dragging and scalloping prohibited in the Frenchboro area

1. Violation. Unless permitted by rules adopted under subsection 1-A, a person may not:

A. Take scallops by any means within the Frenchboro area; or [2003, c. 452, Pt. F, §37 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Operate any watercraft when towing a drag or trawl within the Frenchboro area. A drag or trawl must be lifted out of the water to transit the cable area. [2003, c. 452, Pt. F, §37 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

For purposes of this section, "the Frenchboro area" means the following area: starting at the easternmost point on Red Point, Swan's Island; thence in an easterly direction to the southernmost point of the western Sister's Island; thence in a southeasterly direction to the southernmost point of Crow Island; thence in a southerly direction to the northernmost point of Harbor Island, Frenchboro, Long Island; thence southerly to the state ferry terminal located on the eastern side of Lunt's Harbor, Frenchboro, Long Island, and then starting at the westernmost point of Gooseberry Point on Frenchboro, Long Island; westerly to the northeast point of John's Island; thence northwest to the easternmost point of the largest of the Baker Islands; thence northwesterly to the northeastern point of Harbor Island, Swan's Island; thence northerly to Quarry Wharf, Minturn, Swan's Island.

[ 2003, c. 452, Pt. F, §37 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Scalloping permitted by rule. The commissioner may adopt and amend rules permitting the taking of scallops in the Frenchboro area, as defined in subsection 1, except that the rules may not permit the use of drags more than 30 inches wide and may not permit the use of drag ropes more than 3/8 inch in diameter.

[ 1991, c. 784, §10 (NEW) .]

2. Penalty. A violation of this section is a Class D crime, except that the minimum fine shall be $500 and may not be suspended.

[ 1987, c. 1, §3 (NEW) .]

SECTION HISTORY

1985, c. 317, (NEW). 1987, c. 1, §3 (RPR). 1991, c. 301, §1 (AMD). 1991, c. 784, §§9,10 (AMD). 1997, c. 78, §2 (AMD). 2003, c. 452, §F37 (AMD). 2003, c. 452, §X2 (AFF).



12 §6954-B. Drag limits in South Bay in Lubec (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 278, §1 (NEW). 1995, c. 518, §1 (AMD). 1997, c. 281, §2 (RP).



12 §6954-C. Drag limits north of international bridge, Lubec

1. Gear requirements. It is unlawful to fish in the territorial waters northerly and inshore of the international bridge that connects Lubec to Campobello Island, New Brunswick, Canada with any drag or combination of drags:

A. That measures in excess of 5 feet, 6 inches in width measuring from one extreme outside edge of the mouth of the drag or combination of drags to the opposite extreme outside edge; and [1997, c. 281, §3 (NEW).]

B. If used for the taking of scallops, that is greater than 8 rings deep. [1997, c. 281, §3 (NEW).]

[ 2001, c. 272, §17 (AMD) .]

2. Violation. Notwithstanding section 6174, a person who violates this section commits a civil violation for which the following penalties apply:

A. For the first offense, a mandatory fine of $500 is imposed and all scallops on board may be seized; [2007, c. 557, §11 (NEW).]

B. For the 2nd offense, a mandatory fine of $750 is imposed and all scallops on board may be seized; and [2007, c. 557, §11 (NEW).]

C. For the 3rd and subsequent offenses, a mandatory fine of $750 is imposed and all scallops on board may be seized. The penalty imposed pursuant to this paragraph is in addition to the penalty imposed under section 6728-B. [2007, c. 557, §11 (NEW).]

[ 2007, c. 557, §11 (NEW) .]

SECTION HISTORY

1997, c. 281, §3 (NEW). 2001, c. 272, §17 (AMD). 2007, c. 557, §11 (AMD).



12 §6955. Fishing in waters of Union River Bay and the lower Union River

It is unlawful to fish with any type of net, fish trap or weir from April 15th to August 1st in the tidal waters of Union River Bay and the lower Union River north of a line drawn from the southernmost tip of Newbury Neck in the Town of Surry and extended eastward to the southernmost tip of Oak Point in the Town of Trenton. The closed area extends northward to the downstream side of the Bangor Hydropower Company dam in the City of Ellsworth. Fishing for eels or smelts by means of hand dip nets, fyke nets or baited eel traps is exempt from this section. The taking of river herring under the provisions of section 6131, subsection 5 is exempt from this section. [2011, c. 598, §47 (AMD).]

SECTION HISTORY

1985, c. 211, (NEW). 2011, c. 598, §47 (AMD).



12 §6956. Diver's down flag required

A person licensed to harvest a marine species by hand must display a diver's down flag when using a self-contained underwater breathing apparatus to harvest that species. For the purposes of this section, "diver's down flag" means the International Code Flag "A" as defined in navigation rules adopted by the United States Coast Guard. A person who violates this section commits a civil violation for which a forfeiture of not less than $100 and not more than $500 may be adjudged. [1999, c. 771, Pt. B, §12 (AMD); 1999, c. 771, Pt. D, §§1,2 (AFF).]

SECTION HISTORY

1993, c. 448, §1 (NEW). 1999, c. 771, §B12 (AMD). 1999, c. 771, §§D1,2 (AFF).



12 §6957. Fishing near floating equipment

1. Prohibition. A person may not operate a vessel using drags, otter trawls, pair trawls, beam trawls, scottish seines or midwater trawls to fish for or take finfish, shellfish, sea urchins or any other marine organisms within 300 feet of any suspended culture floating cages, tray racks or other floating equipment authorized in a lease issued by the commissioner under section 6072, 6072-A or 6072-B, or a license issued under section 6072-C, if the equipment is marked in accordance with subsection 1-A.

[ 2007, c. 615, §22 (AMD) .]

1-A. Markings. The owner of a suspended culture floating cage, tray rack or other floating equipment shall mark the area in which a vessel is prohibited under subsection 1 with at least 4 anchors, each marked by a yellow buoy at least 2 feet in diameter.

[ 1995, c. 169, §2 (NEW) .]

2. Penalty. A violation of subsection 1 is a Class D crime, except that, notwithstanding Title 17-A, section 1301, the court shall impose a minimum fine of $1,000 that may not be suspended.

[ 1995, c. 169, §2 (AMD) .]

SECTION HISTORY

1993, c. 723, §1 (NEW). 1995, c. 169, §2 (AMD). 2007, c. 615, §22 (AMD).



12 §6958. False search and rescue information

A person who intentionally provides the department or causes to be given to the department false or misleading information that results in an unnecessary search and rescue effort or prolongs an ongoing search and rescue effort is subject to a civil penalty of up to the cost of providing the search and rescue service, payable to the State. This penalty is recoverable in a civil action. The State may also recover the cost of bringing the action, including a reasonable attorney's fee. [1997, c. 300, §1 (NEW).]

SECTION HISTORY

1997, c. 300, §1 (NEW).



12 §6959. Dragging in the Taunton River area (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 576, §1 (NEW). 2001, c. 272, §18 (AMD). MRSA T. 12, §6959 (RP).



12 §6959-A. Dragging in Taunton River area (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 160, §1 (NEW). 2005, c. 466, §1 (RPR). MRSA T. 12, §6959-A, sub-§3 (RP).






Chapter 629: GREAT SALT BAY MARINE SHELLFISH PRESERVE

12 §6961. Great Salt Bay marine shellfish preserve

1. Designation; prohibition. The Great Salt Bay is designated as a marine shellfish preserve in which the harvesting of any shellfish species and other harvesting activities involving bottom disturbance are prohibited, except that the commissioner may authorize research activities in the area.

[ 2001, c. 558, §1 (NEW) .]

2. Great Salt Bay defined. For the purposes of this section, "Great Salt Bay" means the tidal portion of the Damariscotta River in the towns of Damariscotta, Newcastle and Nobleboro that is north of a line extending between 2 points of land located 600 yards north of the U.S. Route 1 highway bridge.

[ 2001, c. 558, §1 (NEW) .]

3. Research activities. This section does not apply to research activities in the Great Salt Bay that are authorized by the commissioner.

[ 2001, c. 558, §1 (NEW) .]

4. Taking of finfish. Nothing in this section may be construed to limit the taking of finfish from the Great Salt Bay.

[ 2001, c. 558, §1 (NEW) .]

SECTION HISTORY

2001, c. 558, §1 (NEW).






Chapter 631: ENDANGERED OR THREATENED MARINE SPECIES

12 §6971. Commissioner's authority over marine endangered and threatened species

In accordance with section 12801, the commissioner has authority as provided in this chapter to carry out the purpose of that section with regard to marine species. [2003, c. 573, §1 (NEW).]

SECTION HISTORY

2003, c. 573, §1 (NEW).



12 §6972. Commissioner's programs

The commissioner may establish such programs as are necessary for the protection of marine species listed pursuant to this chapter in order to achieve compliance with the United States Endangered Species Act of 1973, Public Law 93-205, as amended. [2003, c. 573, §1 (NEW).]

SECTION HISTORY

2003, c. 573, §1 (NEW).



12 §6973. Designation of marine species as state endangered or state threatened

1. Commissioner's authority. The commissioner may recommend a marine species found in the State for designation as a state endangered or state threatened marine species if that species is listed as an endangered or threatened species by the United States Secretary of the Interior, pursuant to the United States Endangered Species Act of 1973, Public Law 93-205, as amended.

[ 2003, c. 573, §1 (NEW) .]

2. Modification to list. The commissioner may recommend that a marine species designated as a state endangered or state threatened species be removed from the list in section 6975 or recommend other changes to that list.

[ 2003, c. 573, §1 (NEW) .]

3. Public notice and hearings. Prior to recommending an addition, deletion or other change to the list of state endangered and state threatened marine species in section 6975, the commissioner shall provide for public notice and public hearings on that proposed recommendation in accordance with the provisions of Title 5, chapter 375, subchapter 2.

[ 2003, c. 573, §1 (NEW) .]

SECTION HISTORY

2003, c. 573, §1 (NEW).



12 §6974. Legislative authority

The Legislature has sole authority to designate a marine species as a state endangered or state threatened species or to remove a species or change the designation of a species listed in section 6975. [2003, c. 573, §1 (NEW).]

SECTION HISTORY

2003, c. 573, §1 (NEW).



12 §6975. List of state endangered and state threatened marine species

The list of state endangered or state threatened marine species by common name, scientific name and status is as follows: [2003, c. 573, §1 (NEW).]

1. Right whale. Right whale, Eubalaena glacialis, endangered;

[ 2003, c. 573, §1 (NEW) .]

2. Humpback whale. Humpback whale, Megaptera novaeangliae, endangered;

[ 2003, c. 573, §1 (NEW) .]

3. Finback whale. Finback whale, Balaenoptera physalus, endangered;

[ 2003, c. 573, §1 (NEW) .]

4. Sperm whale. Sperm whale, Physeter catodon, endangered;

[ 2003, c. 573, §1 (NEW) .]

5. Sei whale. Sei whale, Balaenoptera borealis, endangered;

[ 2003, c. 573, §1 (NEW) .]

6. Leatherback turtle. Leatherback turtle, Dermochelys coriacea, endangered;

[ 2003, c. 573, §1 (NEW) .]

7. Atlantic ridley turtle. Atlantic ridley turtle, Lepidochelys kempii, endangered;

[ 2007, c. 6, §1 (AMD) .]

8. Loggerhead turtle. Loggerhead turtle, Caretta caretta, threatened; and

[ 2007, c. 6, §2 (AMD) .]

9. Shortnose sturgeon. Shortnose sturgeon, Acipenser brevirostrum, endangered.

[ 2007, c. 6, §3 (NEW) .]

SECTION HISTORY

2003, c. 573, §1 (NEW). 2007, c. 6, §§1-3 (AMD).



12 §6976. Cooperative agreements

The commissioner may enter into agreements with federal agencies, other states, state agencies, political subdivisions of this State or private persons for the establishment and maintenance of programs for the conservation of state endangered or state threatened marine species and may receive all federal funds allocated for obligations to the State pursuant to these agreements. Federal funds received for the conservation of state endangered or state threatened marine species listed pursuant to this chapter must be allocated directly to the department to ensure compliance with any conditions of the listing. [2003, c. 573, §1 (NEW).]

SECTION HISTORY

2003, c. 573, §1 (NEW).



12 §6977. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 573, §1 (NEW). 2011, c. 598, §48 (RP).



12 §6978. Endangered or Threatened Marine Species Fund

The Endangered or Threatened Marine Species Fund, referred to in this section as "the fund," is established within the department. [2007, c. 25, §1 (NEW).]

1. Sources. The commissioner may receive donations and funding from any source on behalf of the fund.

[ 2007, c. 25, §1 (NEW) .]

2. Purpose; use of fund. The purpose of the fund is to support activities related to the management of endangered or threatened marine species. All money received into the fund must be used for the purposes of the fund.

[ 2007, c. 25, §1 (NEW) .]

3. Interest and balances credited to fund. Any interest earned on the money in the fund must be credited to the fund. Unexpended balances in the fund at the end of the fiscal year do not lapse but must be carried forward to the next fiscal year and credited to the fund to be used for the purposes of this section.

[ 2007, c. 25, §1 (NEW) .]

SECTION HISTORY

2007, c. 25, §1 (NEW).












Part 10: INLAND FISHERIES AND WILDLIFE

Chapter 701: GENERAL PROVISIONS

12 §7001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §1 (AMD). 1979, c. 732, §§5,31 (AMD). 1981, c. 12, §§1,2 (AMD). 1981, c. 414, §§2,3 (AMD). 1981, c. 461, §1 (AMD). 1981, c. 573, (AMD). 1981, c. 644, §§1,2 (AMD). 1983, c. 329, §1 (AMD). 1983, c. 797, §1 (AMD). 1983, c. 807, §L1 (AMD). 1985, c. 234, §1 (AMD). 1985, c. 304, §1 (AMD). 1985, c. 320, §1 (AMD). 1985, c. 369, §1 (AMD). 1985, c. 607, §§1,2 (AMD). 1985, c. 718, §1 (AMD). 1987, c. 175, §1 (AMD). 1987, c. 212, §1 (AMD). 1987, c. 317, §1 (AMD). 1987, c. 696, §§1,2 (AMD). 1987, c. 742, §§2,3 (AMD). 1989, c. 493, §1 (AMD). 1989, c. 705, §1 (AMD). 1989, c. 913, §§B1,2 (AMD). RR 1991, c. 1, §20 (COR). 1991, c. 443, §§1-5 (AMD). 1993, c. 144, §1 (AMD). 1993, c. 438, §§2,3 (AMD). 1993, c. 574, §§1-4 (AMD). 1995, c. 415, §1 (AMD). 1995, c. 536, §B1 (AMD). 1995, c. 667, §§A2,3 (AMD). 1997, c. 432, §§1-3 (AMD). RR 1999, c. 1, §20 (COR). 1999, c. 147, §1 (AMD). 1999, c. 321, §§1-4 (AMD). 1999, c. 401, §§BB4,5 (AMD). 1999, c. 402, §1 (AMD). 2001, c. 227, §1 (AMD). 2001, c. 307, §§1,2 (AMD). 2001, c. 421, §B64 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 610, §1 (AMD). 2003, c. 333, §1 (AMD). 2003, c. 403, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 440, §§1,2,4 (AMD). 2003, c. 614, §9 (AFF).



12 §7002. Multiple civil violations (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 421, §B65 (NEW). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7003. Juvenile violations (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 410, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 702: DEPARTMENT OF INLAND FISHERIES AND WILDLIFE

12 §7011. Department established (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 807, §Q1 (NEW). 1983, c. 819, §A17 (NEW). 1983, c. 862, §36 (RP). 1989, c. 53, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7012. Bureau of Administrative Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7013. Bureau of Resource Management (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 1985, c. 408, §1 (AMD). 1989, c. 493, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7013-A. Fish stocking (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 416, §1 (NEW). 2003, c. 27, §1 (RP). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP).



12 §7014. Bureau of Warden Service (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 2001, c. 387, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7015. Division of Planning (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7016. Division of Public Information and Education (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 2001, c. 387, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7017. Department funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A17 (NEW). 1985, c. 323, §1 (AMD). 1989, c. 103, §1 (AMD). 1989, c. 918, §D1 (AMD). RR 1997, c. 1, §8 (COR). 1997, c. 312, §1 (AMD). 1997, c. 513, §1 (AMD). 2001, c. 690, §A1 (AMD). 2003, c. 20, §§L1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 451, §HHH1 (AMD). 2003, c. 614, §9 (AFF).



12 §7018. Administrative costs recovered for work on federal and dedicated accounts (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 24, §I1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7019. Establishment of new programs (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 244, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7020. Land Management Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §I1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 702-A: DEPARTMENT OF INLAND FISHERIES AND WILDLIFE

12 §7021. Department established (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7022. Bureau of Administrative Services (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7023. Bureau of Resource Management (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7024. Bureau of Warden Service (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7025. Division of Planning (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7026. Division of Public Information and Education (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).



12 §7027. Department funds (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 797, §2 (NEW). 1983, c. 862, §37 (RP).






Chapter 703: COMMISSIONER

12 §7031. Appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1989, c. 493, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7032. Office (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1989, c. 410, §22 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7033. Advisory council (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §2 (RPR). 1981, c. 111, (AMD). 1981, c. 631, §§1-3 (AMD). 1983, c. 812, §§87,88 (AMD). 1989, c. 493, §4 (AMD). 1989, c. 503, §B64 (AMD). 1989, c. 782, §2 (RP).



12 §7033-A. Inland Fisheries and Wildlife Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 782, §3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7034. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 679, §1 (AMD). 1981, c. 414, §4 (AMD). 1981, c. 505, §4 (AMD). 1981, c. 698, §§71,72 (AMD). 1983, c. 440, §1 (AMD). 1983, c. 489, §9 (AMD). 1983, c. 588, §2 (AMD). 1983, c. 774, (AMD). 1983, c. 819, §A18 (AMD). 1985, c. 369, §2 (AMD). 1985, c. 737, §B18 (AMD). 1985, c. 785, §§B69,70 (AMD). 1989, c. 502, §A36 (AMD). 1989, c. 913, §A1 (AMD). 1991, c. 443, §6 (AMD). 1993, c. 10, §1 (AMD). 1993, c. 574, §5 (AMD). 1995, c. 667, §A4 (AMD). 1997, c. 112, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7035. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §3 (AMD). 1981, c. 414, §5 (AMD). 1981, c. 641, §1 (AMD). 1983, c. 270, §§1,2 (AMD). 1983, c. 588, §3 (AMD). 1983, c. 819, §§A19-A22 (AMD). 1985, c. 369, §3 (AMD). 1985, c. 408, §2 (AMD). 1985, c. 718, §2 (AMD). 1987, c. 534, §§B10,B23 (AMD). 1989, c. 177, (AMD). 1989, c. 441, §1 (AMD). 1991, c. 228, (AMD). 1991, c. 528, §KK1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §KK1 (AMD). 1991, c. 614, (AMD). 1993, c. 265, §1 (AMD). 1993, c. 574, §6 (AMD). 1995, c. 346, §§1,2 (AMD). 1995, c. 436, §1 (AMD). 1995, c. 455, §1 (AMD). 1995, c. 667, §§A5-7 (AMD). RR 1997, c. 1, §§9,10 (COR). 1997, c. 113, §1 (AMD). 1997, c. 310, §1 (AMD). 1997, c. 432, §§4-6 (AMD). 1997, c. 562, §D2 (AMD). 1997, c. 562, §D11 (AFF). 1997, c. 796, §1 (AMD). RR 1999, c. 1, §21 (COR). 1999, c. 326, §1 (AMD). 1999, c. 401, §M1 (AMD). 1999, c. 447, §§1-3 (AMD). 1999, c. 636, §1 (AMD). 2001, c. 223, §1 (AMD). 2001, c. 348, §1 (AMD). 2001, c. 387, §§4-6 (AMD). 2003, c. 73, §§1,2 (AMD). 2003, c. 403, §§2-6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF). 2003, c. 662, §1 (AMD).



12 §7036. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 641, §2 (AMD). 1983, c. 588, §4 (AMD). 1985, c. 532, (AMD). 2001, c. 307, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7037. Deer wintering areas (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 335, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7038. Advisory board established (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 280, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 705: LAW ENFORCEMENT OFFICERS

Subchapter 1: WARDENS

12 §7051. Appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 644, §3 (AMD). 1983, c. 440, §2 (AMD). 1985, c. 785, §B71 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7052. Office (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 785, §B72 (AMD). 1991, c. 9, §E10 (AMD). 1993, c. 34, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7053. Duties and powers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §§6,7 (AMD). 1987, c. 696, §3 (AMD). 1989, c. 170, (AMD). 1989, c. 493, §§5,6 (AMD). 1997, c. 432, §7 (AMD). 1999, c. 317, §§1,2 (AMD). 1999, c. 738, §§1-4 (AMD). 1999, c. 771, §A1 (AMD). 1999, c. 771, §§D1,2 (AFF). 1999, c. 790, §J1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: OTHER LAW ENFORCEMENT OFFICERS

12 §7055. Officials with full powers of game wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §1 (AMD). 1981, c. 644, §4 (AMD). 1985, c. 304, §2 (AMD). 1985, c. 633, (AMD). 1989, c. 493, §7 (AMD). 2001, c. 30, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7056. Officials with certain powers and duties of game wardens (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §2 (AMD). 1985, c. 108, §1 (AMD). 1985, c. 531, §1 (AMD). 1985, c. 762, §2 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 432, §§8,9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7057. New Hampshire officers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 3: PROHIBITED ACTS

12 §7060. Failure to stop for a law enforcement officer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 317, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7061. Impersonating a game warden (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B66 (RP).



12 §7062. Nonfeasance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7063. Failure to pay over moneys received (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7064. Illegal disposal of offal; littering (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §A8 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).









Chapter 707: LICENSES AND PERMITS

Subchapter 1: GENERAL PROVISIONS

12 §7071. Eligibility (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §4 (AMD). 1979, c. 723, §3 (AMD). 1981, c. 414, §8 (AMD). 1983, c. 270, §§3,4 (AMD). 1985, c. 90, (AMD). 1987, c. 351, (AMD). 1993, c. 459, §1 (AMD). 1995, c. 346, §3 (AMD). 1995, c. 455, §2 (AMD). 1995, c. 667, §A9 (AMD). 1997, c. 137, §1 (AMD). 1999, c. 403, §1 (AMD). 2003, c. 403, §7 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7072. Appointment of agents (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 819, §A23 (RPR). 1983, c. 862, §38 (AMD). 1985, c. 304, §3 (AMD). 1989, c. 440, (AMD). 1995, c. 667, §§A10,11 (AMD). 1997, c. 137, §2 (AMD). 1997, c. 526, §2 (AMD). 2003, c. 333, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7073. Application and issuance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 304, §§4,5 (AMD). 1993, c. 419, §2 (AMD). 1993, c. 459, §2 (AMD). 1993, c. 459, §3 (AFF). 1995, c. 667, §A12 (AMD). 1997, c. 137, §3 (AMD). 1997, c. 137, §4 (AMD). 1999, c. 403, §2 (AMD). 2001, c. 294, §1 (AMD). 2001, c. 690, §A2 (AMD). 2003, c. 403, §§8,9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 480, §§1,2 (AMD). 2003, c. 614, §9 (AFF).



12 §7074. Use of license and permit fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 679, §2 (AMD). 1983, c. 807, §Q2 (AMD). 1983, c. 819, §§A24,A25 (AMD). 1985, c. 304, §6 (AMD). 1989, c. 439, §§3,8 (AMD). 1995, c. 455, §3 (AMD). 1995, c. 667, §§A13-16 (AMD). 1997, c. 526, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7075. Expiration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7076. Special privileges (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§5,6 (AMD). 1979, c. 723, §4 (AMD). 1979, c. 732, §§6,31 (AMD). 1981, c. 58, (AMD). 1981, c. 302, (AMD). 1981, c. 414, §9 (AMD). 1981, c. 493, §2 (AMD). 1981, c. 644, §5 (AMD). 1983, c. 154, §1 (AMD). 1983, c. 440, §§3-5 (AMD). 1983, c. 588, §5 (AMD). 1983, c. 797, §§3,4 (AMD). 1983, c. 807, §§P1,P2 (AMD). 1985, c. 304, §§7-9 (AMD). 1985, c. 369, §4 (AMD). 1987, c. 134, (AMD). 1987, c. 350, §1 (AMD). 1987, c. 352, §1 (AMD). 1987, c. 742, §4 (AMD). 1989, c. 52, (AMD). 1989, c. 199, (AMD). 1989, c. 264, (AMD). 1989, c. 493, §§8-12 (AMD). 1989, c. 502, §D7 (AMD). 1991, c. 17, §1 (AMD). 1991, c. 17, §2 (AFF). 1991, c. 59, §1 (AMD). 1991, c. 107, (AMD). 1991, c. 443, §7 (AMD). 1991, c. 736, §1 (AMD). 1993, c. 24, §1 (AMD). 1993, c. 24, §7 (AFF). 1993, c. 237, §1 (AMD). 1993, c. 419, §§3,4 (AMD). 1993, c. 574, §§7,8 (AMD). 1995, c. 462, §A33 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 667, §A17 (AMD). 1997, c. 137, §5 (AMD). 1997, c. 432, §§10-15 (AMD). 1999, c. 249, §1 (AMD). 1999, c. 403, §§3,4 (AMD). 1999, c. 424, §B1 (AMD). 1999, c. 480, §1 (AMD). 1999, c. 558, §1 (AMD). 1999, c. 632, §1 (AMD). 1999, c. 790, §§A14,J2 (AMD). 2001, c. 223, §2 (AMD). 2001, c. 307, §4 (AMD). 2001, c. 351, §1 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 439, §FF1 (AMD). 2001, c. 439, §FF2 (AFF). 2001, c. 596, §B1 (AMD). 2001, c. 596, §B25 (AFF). 2001, c. 690, §§A3,B1,2 (AMD). 2001, c. 690, §§A18,B5 (AFF). 2003, c. 330, §1 (AMD). 2003, c. 403, §10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 451, §HHH2 (AMD). 2003, c. 614, §9 (AFF).



12 §7077. Suspension or revocation of license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 329, §2 (AMD). 1983, c. 440, §6 (AMD). 1987, c. 317, §§3,4 (AMD). 1987, c. 696, §4 (AMD). 1993, c. 136, §1 (AMD). 1995, c. 346, §§4-10 (AMD). 1995, c. 679, §1 (AMD). 1999, c. 320, §§1-3 (AMD). 1999, c. 403, §5 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 1999, c. 743, §2 (AMD). 2001, c. 269, §1 (AMD). 2001, c. 331, §§1-4 (AMD). 2001, c. 421, §§B67-69 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 667, §A9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 491, §§1,2 (AMD). 2003, c. 614, §9 (AFF).



12 §7077-A. Mandatory license revocation for certain violations (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 141, §1 (NEW). 1995, c. 346, §11 (AMD). 1995, c. 679, §2 (AMD). 2001, c. 331, §§5,6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7077-B. Effective date for suspensions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 346, §12 (NEW). 1997, c. 432, §16 (AMD). 2001, c. 421, §B70 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7077-C. Notice of suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 346, §12 (NEW). 2001, c. 421, §B71 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7077-D. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 346, §12 (NEW). 2001, c. 421, §B72 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7078. Refusal to issue license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §10 (RPR). 1987, c. 317, §5 (AMD). 2001, c. 421, §B73 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7079. License revocation of habitual violator (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 329, §3 (NEW). 1987, c. 317, §6 (AMD). 2001, c. 421, §B74 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7079-A. Compliance with support orders; license qualifications and conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V3 (NEW). 1995, c. 694, §D11 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 537, §6 (AMD). 1997, c. 537, §62 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7079-B. Licensees not in compliance with a court order of support; enforcement of parental support obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V3 (NEW). 1995, c. 694, §D12 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 537, §7 (AMD). 1997, c. 537, §62 (AFF). 2003, c. 396, §§5,6 (AMD). 2003, c. 403, §11 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7079-C. Duty to exhibit a license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 220, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7080. Incentive for early purchase of 1985 licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 792, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7081. Temporary assessment on licenses, permits and registrations (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 20, §L3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: HUNTING

12 §7101. General hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§7,8 (AMD). 1979, c. 618, (AMD). 1979, c. 663, §66 (AMD). 1979, c. 675, §§1,2 (AMD). 1979, c. 704, §§1-3 (AMD). 1981, c. 414, §§11-13 (AMD). 1981, c. 644, §6 (AMD). 1983, c. 440, §7 (AMD). 1983, c. 588, §6 (AMD). 1983, c. 807, §P3 (AMD). 1985, c. 304, §§10,11 (AMD). 1987, c. 116, §§1,2 (AMD). 1987, c. 696, §5 (AMD). 1987, c. 742, §5 (AMD). 1989, c. 918, §D2 (AMD). 1993, c. 419, §5 (AMD). 1995, c. 346, §13 (AMD). 1995, c. 436, §§2,3 (AMD). 1995, c. 444, §1 (AMD). 1995, c. 455, §§4,5 (AMD). 1995, c. 667, §§A18-20 (AMD). 1997, c. 137, §6 (AMD). 1997, c. 432, §§17,18 (AMD). RR 1999, c. 1, §22 (COR). 1999, c. 134, §§1,2 (AMD). 1999, c. 168, §1 (AMD). 1999, c. 321, §5 (AMD). 1999, c. 467, §1 (AMD). 1999, c. 467, §5 (AFF). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 387, §§7,8 (AMD). 2003, c. 54, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7101-A. Hunting without a license (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 333, §3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7102. Archery hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §9 (RPR). 1979, c. 675, §3 (AMD). 1979, c. 704, §§4-6 (AMD). 1981, c. 414, §§14-18 (AMD). 1981, c. 644, §7 (AMD). 1983, c. 588, §7 (AMD). 1983, c. 807, §P4 (AMD). 1985, c. 91, §§1,2 (AMD). 1985, c. 144, (AMD). 1987, c. 350, §2 (AMD). 1987, c. 354, §1 (AMD). 1989, c. 913, §§A2,3 (AMD). 1991, c. 94, (AMD). 1991, c. 443, §§8-10 (AMD). 1993, c. 24, §7 (AFF). 1993, c. 24, §2 (RP). 1993, c. 419, §6 (AMD). 1995, c. 455, §6 (AMD). 1995, c. 455, §45 (AFF).



12 §7102-A. Archery hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §35 (COR). 1993, c. 24, §3 (NEW). 1993, c. 24, §7 (AFF). 1995, c. 455, §7 (AMD). 1995, c. 455, §45 (AFF). 1997, c. 137, §7 (AMD). 1999, c. 403, §6 (AMD). 2001, c. 387, §9 (AMD). 2003, c. 333, §4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7102-B. Expanded archery deer hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 24, §I2 (NEW). 1997, c. 471, §§1,2 (AMD). 1999, c. 16, §§G1-4 (AMD). 1999, c. 403, §7 (AMD). 2001, c. 690, §B5 (AFF). 2001, c. 690, §B3 (RP).



12 §7103. Falconry license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §10 (AMD). 1983, c. 807, §P5 (AMD). 1991, c. 443, §11 (RP).



12 §7103-A. Falconry hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 443, §12 (NEW). 1993, c. 419, §7 (AMD). 1993, c. 438, §4 (AMD). 1993, c. 574, §9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7104. Commercial shooting area license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 807, §P6 (AMD). 1993, c. 419, §8 (AMD). 1997, c. 432, §19 (AMD). 2001, c. 49, §1 (RP).



12 §7104-A. Prohibition on game fees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 216, §1 (NEW). 2001, c. 49, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7105. Commercial shooting area hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §19 (AMD). 1983, c. 588, §8 (AMD). 1983, c. 807, §P7 (AMD). 1993, c. 419, §9 (AMD). 1993, c. 574, §10 (AMD). 1999, c. 325, §§1,2 (AMD). 1999, c. 403, §8 (AMD). 1999, c. 790, §A15 (AMD). 2001, c. 49, §3 (RP).



12 §7105-A. License to operate a commercial shooting area (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 49, §4 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7106. Pheasant hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §11 (AMD). 1991, c. 59, §2 (RP).



12 §7106-A. Pheasant hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 736, §2 (NEW). 1993, c. 438, §5 (RPR). 1995, c. 462, §A34 (RP).



12 §7106-B. Pheasant hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 462, §A35 (NEW). 1995, c. 462, §A92 (AFF). 1997, c. 137, §§8,9 (AMD). 1999, c. 220, §2 (AMD). 2003, c. 139, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7107. Muzzle-loading hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 461, §2 (NEW). 1985, c. 506, §§A14-A (RP).



12 §7107-A. Muzzle-loading hunting season (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 320, §2 (NEW). 1987, c. 317, §7 (AMD). 1989, c. 493, §13 (AMD). 1991, c. 443, §13 (AMD). 1993, c. 47, §§1,2 (AMD). 1993, c. 419, §10 (AMD). 1993, c. 438, §§6,7 (AMD). 1993, c. 574, §§11-13 (AMD). 1995, c. 455, §8 (AMD). 1995, c. 667, §A21 (AMD). 1997, c. 137, §10 (AMD). 1997, c. 432, §§20-22 (AMD). 1999, c. 403, §9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7108. Coyote hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 401, (NEW). 1983, c. 797, §5 (AMD). 1983, c. 807, §L2 (NEW). 1983, c. 862, §39 (RAL). 1985, c. 369, §§5,6 (AMD). 1985, c. 718, §3 (AMD). 1985, c. 819, §B5 (REEN). 1987, c. 684, §§1-4 (AMD). 1989, c. 676, (AMD). 1995, c. 667, §A22 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7109. Migratory waterfowl permit (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 862, §39 (RAL). 1985, c. 304, §12 (AMD). 1985, c. 573, §§1,2 (AMD). 1997, c. 137, §§11,12 (AMD). 1999, c. 220, §3 (AMD). 2001, c. 690, §A4 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 403, §12 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7109-A. Migratory game bird certification (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 455, §9 (NEW). 1999, c. 480, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7110. Bear hunting permit (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 458, §§1,3 (NEW). 1989, c. 493, §14 (NEW). 1989, c. 878, §A34 (RPR). 1991, c. 443, §14 (AMD). 1993, c. 419, §11 (AMD). 1999, c. 220, §4 (AMD). 2001, c. 690, §A5 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7111. Unconventional weapon deer hunting license (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 878, §A35 (NEW). 1993, c. 574, §14 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7112. Tracking wounded animals with leashed dogs; fee for services (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 54, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7113. Transfer of hunting areas or zones (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 480, §3 (NEW). 2003, c. 614, §9 (AFF).






Subchapter 3: TRAPPING

12 §7131. Trapping license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§12,13 (AMD). 1979, c. 723, §5 (RP). 1979, c. 729, §1 (RP).



12 §7131-A. Trapping license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 723, §6 (NEW). 1981, c. 244, (AMD). 1981, c. 414, §20 (RP). 1981, c. 644, §8 (RP).



12 §7132. Pole trap permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §14 (RP).



12 §7133. Trapping license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 729, §2 (NEW). 1981, c. 123, §1 (AMD). 1981, c. 644, §§9,10 (AMD). 1983, c. 797, §§6,7 (AMD). 1983, c. 807, §P11 (AMD). 1985, c. 146, §§1,2 (AMD). 1985, c. 304, §13 (AMD). 1987, c. 28, §§1,2 (AMD). 1987, c. 317, §§8,9 (AMD). 1987, c. 696, §6 (AMD). 1989, c. 493, §§15-17 (AMD). 1993, c. 419, §12 (AMD). 1993, c. 574, §15 (AMD). 1995, c. 436, §4 (AMD). 1997, c. 137, §13 (AMD). 1999, c. 403, §10 (AMD). 2001, c. 294, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 4: FISHING

12 §7151. General fishing license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §15 (AMD). 1979, c. 675, §4 (AMD). 1979, c. 704, §§7-10 (AMD). 1981, c. 414, §21 (AMD). 1983, c. 588, §9 (AMD). 1983, c. 797, §8 (AMD). 1983, c. 807, §P8 (AMD). 1985, c. 304, §14 (AMD). 1985, c. 575, §§1-4 (AMD). 1989, c. 493, §18 (AMD). 1989, c. 918, §D3 (AMD). 1993, c. 419, §13 (AMD). 1995, c. 436, §5 (AMD). 1995, c. 455, §10 (AMD). 1997, c. 137, §14 (AMD). 1999, c. 168, §§2,3 (AMD). 1999, c. 220, §5 (AMD). 1999, c. 321, §6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7152. Atlantic salmon permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 662, §§3-5 (AMD). 1983, c. 680, §6 (RP). 1985, c. 506, §§B10-A (RP).



12 §7153. Alewife, eel, sucker and yellow perch permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §16 (AMD). 1983, c. 807, §P12 (AMD). 1993, c. 419, §14 (AMD). 1993, c. 438, §8 (AMD). 1995, c. 455, §11 (AMD). 1995, c. 536, §B2 (RPR). 1999, c. 549, §§1,2 (AMD). 2001, c. 387, §10 (AMD). 2003, c. 276, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7154. Bass tournament permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §17 (AMD). 1983, c. 440, §8 (AMD). 1983, c. 807, §P13 (AMD). 1989, c. 493, §19 (AMD). 1991, c. 443, §15 (AMD). 1993, c. 419, §15 (AMD). 1995, c. 210, §1 (AMD). 1995, c. 455, §12 (AMD). 2001, c. 690, §A6 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7155. Fishing derby and fishing tournament permits (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 234, §2 (NEW). 1991, c. 443, §§16,17 (AMD). 1993, c. 419, §16 (AMD). 1995, c. 210, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 4-A: LIFETIME LICENSES

12 §7161. Resident lifetime licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 679, §1 (NEW). 1999, c. 690, §1 (AMD). 2001, c. 37, §1 (AMD). 2001, c. 351, §§2,3 (AMD). 2001, c. 690, §B4 (AMD). 2001, c. 690, §B5 (AFF). 2003, c. 403, §§13,14 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7162. Lifetime privileges to be honored (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 679, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7163. Lifetime License Fund; establishment; management (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 679, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 5: LIVE BAIT

12 §7171. License to deal in live smelts and baitfish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§18,19 (AMD). 1979, c. 723, §7 (AMD). 1981, c. 414, §22 (AMD). 1983, c. 588, §10 (AMD). 1983, c. 807, §P9 (AMD). 1985, c. 607, §§3,9 (RPR). 1987, c. 317, §§10,11 (AMD). 1989, c. 493, §20 (AMD). 1989, c. 913, §B3 (AMD). 1993, c. 419, §17 (AMD). 1993, c. 438, §9 (AMD). 1993, c. 574, §16 (AMD). 1995, c. 455, §§13-16 (AMD). 1995, c. 667, §A23 (AMD). 1997, c. 432, §§23-27 (AMD). 2001, c. 667, §C6 (AMD). 2003, c. 403, §15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7172. Live smelt bait dealer's license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §20 (AMD). 1983, c. 807, §P14 (AMD). 1987, c. 317, §12 (RP).



12 §7173. Permit to take baitfish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §8 (AMD). 1985, c. 607, §4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7174. Eel permit for licensed trappers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 387, §11 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 6: SELLING, IMPORTING, STOCKING AND CULTIVATING FISH

12 §7201. License to cultivate or sell commercially grown and imported fish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §21 (AMD). 1979, c. 600, (AMD). 1983, c. 807, §P15 (AMD). 1993, c. 419, §18 (AMD). 1997, c. 432, §28 (AMD). 1999, c. 315, §§1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7202. Permit to import live freshwater fish or eggs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 315, §§3-6 (AMD). 2001, c. 387, §12 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7203. Permit to stock inland waters (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7204. Permit to introduce fish or fish spawn into a private pond (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7205. License to cultivate or harvest fish in private ponds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §22 (AMD). 1979, c. 723, §9 (AMD). 1981, c. 414, §23 (AMD). 1981, c. 644, §§11,12 (AMD). 1983, c. 807, §P16 (AMD). 1993, c. 419, §19 (AMD). 1997, c. 432, §29 (RP).



12 §7205-A. License to operate a private fee pond (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 432, §30 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7206. Permit to transport live fish for breeding and advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 432, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 7: POSSESSING, BREEDING, EXHIBITING, PURCHASING, SELLING, IMPORTING AND TRANSPORTING OF WILD ANIMALS AND WILD BIRDS

12 §7231. Wildlife exhibit permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §23 (AMD). 1979, c. 723, §10 (AMD). 1981, c. 12, §3 (AMD). 1981, c. 414, §24 (AMD). 1981, c. 698, §73 (AMD). 1983, c. 807, §P17 (AMD). 1985, c. 369, §7 (AMD). 1985, c. 718, §4 (AMD). 1989, c. 493, §21 (AMD). 1993, c. 419, §20 (AMD). 1995, c. 213, §1 (AMD). 1999, c. 403, §11 (AMD). 2001, c. 269, §2 (RP).



12 §7232. Permit to take or import moose and caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 12, §4 (AMD). 2001, c. 269, §3 (RP).



12 §7233. Breeder's permit for moose, caribou and bear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 12, §5 (AMD). 2001, c. 269, §4 (RP).



12 §7234. Permit to sell moose, caribou and bear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 12, §6 (AMD). 2001, c. 269, §5 (RP).



12 §7235. Breeder's license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §24 (RPR). 1981, c. 81, (AMD). 1983, c. 22, §1 (AMD). 1983, c. 807, §P18 (AMD). 1985, c. 369, §§8-10 (AMD). 1987, c. 317, §§13,14 (AMD). 1987, c. 685, §2 (AMD). 1989, c. 493, §22 (AMD). 1993, c. 438, §10 (RP).



12 §7235-A. Permit to possess, propagate and sell wild birds and wild animals (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 438, §11 (NEW). 1993, c. 574, §17 (AMD). 1995, c. 213, §§2,3 (AMD). 1995, c. 346, §14 (AMD). 1995, c. 455, §17 (AMD). 2001, c. 269, §6 (RP).



12 §7235-B. Wildlife rehabilitation permit (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 403, §12 (NEW). 2001, c. 269, §7 (RP).



12 §7235-C. Permit to possess wildlife in captivity (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 269, §8 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7235-D. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 269, §8 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7236. Breeder's license for migratory game birds, partridge, grouse and pheasant (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §25 (RP).



12 §7237. Importation permit for wildlife (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 369, §11 (AMD). 1993, c. 574, §18 (AMD). 1995, c. 213, §4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7237-A. Release of wild birds and wild animals into the wild (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 317, §15 (NEW). 1995, c. 213, §5 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7238. Importation permit for moose and caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 269, §9 (RP).



12 §7239. Importation permit for mallard ducks, quail, Chukar partridge and Hungarian partridge (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 440, §9 (AMD). 2001, c. 49, §5 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7240. Importation permit for pheasants (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 22, §2 (AMD). 1995, c. 455, §18 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7241. Permit to transport wildlife for breeding and advertising (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 644, §13 (AMD). 1993, c. 438, §12 (AMD). 1997, c. 432, §32 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7242. Permit to hunt, trap, possess, band and transport wild animals and wild birds for scientific purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 403, §13 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 8: GUIDES AND CAMP TRIP LEADERS

12 §7301. Guide license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §26 (RPR). 1979, c. 723, §§11,12 (AMD). 1981, c. 120, (AMD). 1983, c. 100, §§1-6 (AMD). 1983, c. 588, §11 (AMD). 1983, c. 797, §9 (AMD). 1983, c. 807, §P10 (AMD). 1983, c. 812, §89 (AMD). 1985, c. 29, §1 (AMD). 1985, c. 718, §§5,6 (AMD). 1985, c. 748, §§20-23 (AMD). 1987, c. 44, (AMD). 1987, c. 742, §6 (RP).



12 §7302. Junior Maine guides and trip leaders; curriculum advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §27 (RPR). 1983, c. 812, §90 (AMD). 1985, c. 304, §15 (AMD). 1985, c. 748, §24 (AMD). 1987, c. 742, §6 (RP).



12 §7303. Trip leader permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §27 (RPR). 1979, c. 723, §12A (AMD). 1981, c. 414, §25 (AMD). 1983, c. 807, §P19 (AMD). 1987, c. 742, §6 (RP).






Subchapter 8-A: GUIDES AND CAMP TRIP LEADERS

12 §7311. License required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §§7,16 (NEW). 1989, c. 493, §23 (AMD). 1989, c. 913, §§A4,B4 (AMD). 1993, c. 62, §1 (AMD). 1993, c. 419, §21 (AMD). 1999, c. 403, §14 (AMD). 1999, c. 790, §J3 (AMD). 2001, c. 690, §A7 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7311-A. Guides carrying passengers for hire (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 555, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7312. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7313. Examination (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1989, c. 53, §2 (AMD). 1995, c. 667, §§A24,25 (AMD). 1997, c. 432, §§33-35 (AMD). 2001, c. 55, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7313-A. Approved curriculum for licensed Maine guides (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 53, §3 (NEW). 1989, c. 700, §A39 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7314. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7315. Guide license revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1991, c. 443, §18 (RPR). 1993, c. 258, §1 (AMD). 1995, c. 346, §15 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7316. Other revocation or suspension (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1991, c. 443, §19 (RP).



12 §7317. Hiring a guide without a license (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7318. Violations by clients (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1999, c. 403, §15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7319. Guided parties (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7320. Advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1989, c. 503, §B65 (AMD). 1995, c. 667, §A26 (AMD). 2001, c. 55, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7321. Junior Maine guides (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7322. Trip leader permit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1989, c. 493, §24 (AMD). 1993, c. 419, §22 (AMD). 1995, c. 502, §E30 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7323. Junior Maine Guides and Trip Leaders Curriculum Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 742, §7 (NEW). 1989, c. 503, §B66 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 9: DOG TRAINING AREAS AND FIELD TRIALS

12 §7331. Special dog training area license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §28 (AMD). 1983, c. 807, §P20 (AMD). 1985, c. 369, §12 (AMD). 1993, c. 419, §23 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7332. License to hold field trials (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§29,30 (AMD). 1983, c. 807, §P21 (AMD). 1987, c. 696, §§7,8 (AMD). 1993, c. 419, §24 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 10: TAXIDERMISTS AND DEALERS IN SKINS AND FURS

12 §7351. Taxidermist license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §31 (AMD). 1981, c. 123, §2 (AMD). 1981, c. 644, §14 (AMD). 1983, c. 807, §P22 (AMD). 1985, c. 369, §13 (AMD). 1987, c. 317, §16 (AMD). 1989, c. 913, §§C3,5 (RP).



12 §7352. Hide dealer's license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §32 (RPR). 1979, c. 723, §§12B,13 (AMD). 1979, c. 729, §3 (AMD). 1981, c. 123, §3 (AMD). 1981, c. 644, §15 (AMD). 1983, c. 807, §P23 (AMD). 1985, c. 369, §14 (AMD). 1989, c. 913, §A5 (AMD). 1993, c. 419, §25 (AMD). 2001, c. 387, §13 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7352-A. Special hide dealer's license (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 642, (NEW). 1999, c. 403, §16 (AMD). 2001, c. 387, §14 (AMD). 2003, c. 269, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7353. Fur dealer license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §33 (RP).



12 §7354. Taxidermy; general provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §C4 (NEW). 1993, c. 438, §§13-16 (AMD). 1997, c. 432, §§36,37 (AMD). 2001, c. 387, §15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7355. Advisory Board for the Licensing of Taxidermists (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §C4 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7356. Licensure (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §C4 (NEW). 1993, c. 438, §17 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7357. Investigation; grounds for suspension of license (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §C4 (NEW). 1993, c. 438, §18 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 10-A: COMMERCIAL WHITEWATER RAFTING

12 §7361. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 723, §14 (NEW). 1983, c. 502, §2 (RPR). 1997, c. 730, §1 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7362. Commercial whitewater outfitters' license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 723, §14 (NEW). 1983, c. 502, §3 (RP).



12 §7363. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1985, c. 29, §2 (AMD). 1985, c. 571, §1 (AMD). 1989, c. 493, §25 (AMD). 1989, c. 883, §1 (AMD). 1995, c. 455, §19 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 730, §2 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7364. River management objectives (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7365. Commercial whitewater outfitters' licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1983, c. 786, §1 (AMD). 1985, c. 669, (AMD). 1989, c. 883, §§2-5 (AMD). 1989, c. 918, §D4 (AMD). 1993, c. 438, §§19,20 (AMD). 1997, c. 730, §3 (AMD). 1997, c. 730, §22 (AFF). 2001, c. 387, §16 (AMD). 2001, c. 421, §B75 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7365-A. Noncommercial organizations that collect dues or fees; commercial whitewater outfitters license not required (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 626, §1 (NEW). 1999, c. 153, §1 (AMD). 2001, c. 387, §17 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7366. Whitewater guide license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1985, c. 29, §3 (RPR). 1989, c. 918, §D5 (AMD). 1993, c. 419, §26 (AMD). 1995, c. 667, §§B2,3 (AMD). 1997, c. 432, §§38,39 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7366-A. Whitewater guide advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §B4 (NEW). 2001, c. 387, §18 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7367. Safety (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1983, c. 786, §2 (AMD). 1983, c. 812, §91 (AMD). 1985, c. 571, §2 (AMD). 1989, c. 503, §B67 (AMD). 1989, c. 883, §§6-8 (AMD). 1991, c. 622, §S23 (RP). 1991, c. 780, §§S2,3 (AFF). 1997, c. 730, §4 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 403, §16 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7368. Recreational use limits (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1985, c. 571, §§3,4 (AMD). 1987, c. 317, §17 (AMD). 1989, c. 883, §9 (AMD). 1993, c. 438, §21 (AMD). 1995, c. 667, §B5 (AMD). 1997, c. 730, §§5,6 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7368-A. Rapidly flowing rivers (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 883, §10 (NEW). 1995, c. 455, §20 (AMD). 1997, c. 730, §7 (AMD). 1997, c. 730, §22 (AFF). 2001, c. 421, §B76 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7369. Allocation system (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1983, c. 786, §§3-9 (AMD). 1985, c. 571, §§5-8 (AMD). 1985, c. 718, §7 (AMD). 1989, c. 493, §§26,27 (AMD). 1989, c. 883, §§11-15 (AMD). 1993, c. 438, §§22-26 (AMD). 1993, c. 574, §19 (AMD). 1995, c. 455, §§21,22 (AMD). 1995, c. 667, §§B6,7 (AMD). 1997, c. 730, §§8-17 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7369-A. Whitewater Advisory Committee (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1983, c. 812, §§92,93 (AMD). 1985, c. 571, §9 (AMD). 1985, c. 819, §C1 (AMD). 1989, c. 503, §B68 (AMD). 1993, c. 438, §27 (RP).



12 §7370. Whitewater Rafting Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1989, c. 883, §16 (AMD). 1997, c. 730, §18 (AMD). 1997, c. 730, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7370-A. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 502, §4 (NEW). 1983, c. 786, §10 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B77 (RP).






Subchapter 11: PROHIBITED ACTS

12 §7371. License or permit violation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7371-A. Guide license violation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §A6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7371-B. Purchase of live smelts from unlicensed dealers (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 574, §20 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7372. Intentional issuance of resident license or permit to nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1995, c. 455, §23 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7373. Fraudulently obtaining license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7374. Possession of altered license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 294, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7375. Violation of suspended or revoked license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7376. Obtaining a suspended or revoked license or permit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1995, c. 667, §A27 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7376-A. Unlawfully hiring guide (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 913, §A6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7377. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §34 (AMD). 1979, c. 723, §15 (AMD). 1985, c. 78, (AMD). 1985, c. 506, §A15 (AMD). 1991, c. 443, §20 (AMD). RR 1993, c. 1, §36 (COR). 1993, c. 438, §§28,29 (AMD). 1995, c. 455, §§24,25 (AMD). 1995, c. 455, §46 (AFF). 1997, c. 796, §2 (AMD). 1999, c. 403, §17 (AMD). 2001, c. 269, §10 (AMD). 2001, c. 270, §§1-3 (AMD). 2001, c. 387, §19 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).









Chapter 709: HUNTING AND TRAPPING

Subchapter 1: HUNTING

12 §7401. Open and closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7402. Archery hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1993, c. 24, §4 (AMD). 1993, c. 24, §7 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7403. Falconry (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7404. Commercial shooting areas (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 49, §6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7405. Pheasant hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1991, c. 59, §3 (RP).



12 §7405-A. Pheasant hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 736, §3 (NEW). MRSA T. 12, §7405-A, sub-§1 (RP).



12 §7406. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §35 (AMD). 1979, c. 723, §§16,16A (AMD). 1979, c. 732, §§7,31 (AMD). 1981, c. 414, §§26,27 (AMD). 1981, c. 461, §3 (AMD). 1981, c. 644, §§16-18 (AMD). 1983, c. 215, (AMD). 1983, c. 440, §10 (AMD). 1983, c. 797, §10 (AMD). 1985, c. 304, §16 (AMD). 1987, c. 161, §§1,2 (AMD). 1989, c. 913, §B5 (AMD). 1991, c. 19, (AMD). 1991, c. 175, (AMD). 1991, c. 222, (AMD). 1991, c. 443, §§21-23 (AMD). 1991, c. 824, §A21 (AMD). 1993, c. 24, §§5,6 (AMD). 1993, c. 24, §7 (AFF). 1993, c. 212, §§1,2 (AMD). 1995, c. 116, §1 (AMD). 1995, c. 667, §§A28-31 (AMD). 1995, c. 679, §3 (AMD). 1997, c. 116, §1 (AMD). 1997, c. 243, §§1,2 (AMD). 1997, c. 432, §§40,41 (AMD). 1997, c. 796, §§3-5 (AMD). 1999, c. 53, §1 (AMD). 1999, c. 127, §D1 (AMD). 1999, c. 134, §3 (AMD). 1999, c. 219, §1 (AMD). 1999, c. 220, §6 (AMD). 1999, c. 403, §§18,19 (AMD). 1999, c. 457, §1 (AMD). 1999, c. 467, §2 (AMD). 1999, c. 467, §5 (AFF). 1999, c. 790, §J4 (AMD). 2001, c. 202, §1 (AMD). 2001, c. 269, §11 (AMD). 2001, c. 387, §20 (AMD). 2001, c. 421, §B78 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 610, §2 (AMD). 2003, c. 333, §§5-9 (AMD). 2003, c. 414, §D1 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7406-A. Target identification while hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 350, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7407. Migratory waterfowl hunting (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 807, §L3 (NEW). 1983, c. 862, §40 (AMD). 1985, c. 304, §17 (AMD). 2001, c. 49, §7 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7408. Implied consent to chemical tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 443, §24 (NEW). 1995, c. 679, §4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: TRAPPING

12 §7431. Open and closed seasons (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7432. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§36,37 (AMD). 1979, c. 663, §67 (AMD). 1979, c. 723, §17 (AMD). 1979, c. 732, §§8,31 (AMD). 1981, c. 414, §28 (AMD). 1981, c. 644, §19 (AMD). 1985, c. 369, §§15,16 (AMD). 1985, c. 718, §8 (AMD). 1987, c. 317, §18 (AMD). 1989, c. 493, §28 (AMD). 1989, c. 913, §B6 (AMD). 1991, c. 282, §1 (AMD). 1997, c. 283, §§1-3 (AMD). 2001, c. 307, §§5-10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 3: SPECIFIC ANIMALS

12 §7451. Bear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 222, (AMD). 1981, c. 224, §1 (AMD). 1981, c. 414, §§29,40 (AMD). 1981, c. 470, §B2 (AMD). 1981, c. 644, §20 (AMD). 1987, c. 171, (AMD). 1987, c. 212, §2 (AMD). 1987, c. 696, §9 (AMD). 1989, c. 493, §29 (AMD). 1989, c. 913, §§A7,8 (AMD). 1993, c. 167, §1 (AMD). 1995, c. 455, §26 (AMD). 1995, c. 667, §A32 (AMD). 1997, c. 432, §42 (AMD). 1997, c. 463, §1 (AMD). 2003, c. 331, §§1,2 (AMD). 2003, c. 333, §§10,11 (AMD). 2003, c. 403, §17 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7452. Prohibited acts relating to bear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§38-40 (AMD). 1979, c. 723, §§18,18A,18B (AMD). 1981, c. 644, §§21-23 (AMD). 1985, c. 369, §§17,18 (AMD). 1987, c. 317, §§19-21 (AMD). 1987, c. 587, (AMD). 1987, c. 696, §10 (AMD). 1987, c. 742, §8 (AMD). 1989, c. 493, §§30-34 (AMD). 1989, c. 913, §§A9,B7 (AMD). 1995, c. 455, §§27,28 (AMD). 1997, c. 282, §1 (AMD). 1999, c. 322, §§1-7 (AMD). 1999, c. 403, §20 (AMD). 2003, c. 331, §§3-10 (AMD). 2003, c. 333, §§12-15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7453. Beaver (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §41 (AMD). 1979, c. 732, §§9,31 (RP).



12 §7453-A. Trapping beaver (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 282, §2 (NEW). MRSA T. 12, §7453-A, sub-§3 (RP).



12 §7453-B. Trapping beaver (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 438, §30 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7454. Prohibited acts relating to beaver (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §42 (AMD). 1979, c. 732, §§10,31 (AMD). 1991, c. 443, §25 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7455. Birds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 69, (AMD). 1985, c. 369, §19 (AMD). 1985, c. 718, §9 (AMD). 1999, c. 403, §21 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7456. Prohibited acts relating to birds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §30 (AMD). 1989, c. 252, §1 (AMD). 1995, c. 455, §29 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7456-A. Caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 543, §43 (NEW). 2001, c. 269, §12 (RP).



12 §7456-B. Prohibited acts relating to caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 543, §43 (NEW). 2001, c. 269, §12 (RP). 2001, c. 331, §7 (RP). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B79 (RP).



12 §7457. Deer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §44 (AMD). 1981, c. 27, (AMD). 1981, c. 414, §§31,32 (AMD). 1981, c. 624, (AMD). 1981, c. 644, §24 (AMD). 1983, c. 271, (AMD). 1983, c. 819, §A26 (AMD). 1985, c. 230, (AMD). 1989, c. 493, §35 (AMD). 1991, c. 170, (AMD). 1991, c. 398, (AMD). 1993, c. 246, §1 (AMD). 1993, c. 574, §21 (AMD). 1995, c. 455, §§30,31 (AMD). 1997, c. 225, §1 (AMD). 1997, c. 432, §43 (AMD). 1997, c. 463, §2 (AMD). 1999, c. 16, §G5 (AMD). 1999, c. 141, §1 (AMD). 1999, c. 323, §1 (AMD). 1999, c. 323, §3 (AFF). 1999, c. 636, §§2-4 (AMD). 1999, c. 636, §6 (AFF). 2001, c. 131, §1 (AMD). 2001, c. 296, §1 (AMD). 2001, c. 690, §§A8,9 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 331, §§11,12 (AMD). 2003, c. 333, §16 (AMD). 2003, c. 403, §§18-21 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7458. Prohibited acts relating to deer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§45-47 (AMD). 1979, c. 704, §§11,12 (AMD). 1979, c. 723, §§18C-19B (AMD). 1981, c. 414, §§33,34 (AMD). 1981, c. 644, §§25-27 (AMD). 1983, c. 186, (AMD). 1985, c. 369, §20 (AMD). 1987, c. 144, (AMD). 1987, c. 685, §3 (AMD). 1989, c. 493, §36 (AMD). 1989, c. 705, §2 (AMD). 1993, c. 156, §§1,2 (AMD). 1993, c. 438, §§31-33 (AMD). 1995, c. 455, §§32,33 (AMD). 1997, c. 282, §2 (AMD). 1999, c. 322, §§8-12 (AMD). 1999, c. 403, §§22,23 (AMD). 1999, c. 588, §§1,2 (AMD). 2003, c. 331, §§13-20 (AMD). 2003, c. 333, §§17-19 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7459. Fisher (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §48 (RP).



12 §7460. Prohibited acts relating to fisher (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §48 (RP).



12 §7461. Hares and rabbits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 280, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7462. Prohibited acts relating to hares and rabbits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §49 (AMD). 2001, c. 387, §21 (AMD). 2003, c. 331, §21 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7463. Moose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §50 (RPR). 1981, c. 118, §1 (RP).



12 §7463-A. Moose (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 118, §2 (NEW). 1983, c. 797, §11 (AMD). 1985, c. 120, §§1,2 (AMD). 1985, c. 232, (AMD). 1987, c. 696, §11 (AMD). 1987, c. 742, §9 (AMD). 1989, c. 134, (AMD). 1989, c. 493, §§37,38,76 (AMD). 1993, c. 206, §§1-6 (AMD). 1993, c. 206, §7 (AFF). 1993, c. 419, §27 (AMD). 1993, c. 574, §22 (AMD). 1993, c. 577, §1 (AMD). 1993, c. 680, §A21 (AMD). 1995, c. 443, §§1,2 (AMD). 1995, c. 455, §34 (AMD). RR 1997, c. 1, §11 (COR). 1997, c. 24, §I3 (AMD). 1997, c. 432, §§44-46 (AMD). 1997, c. 490, §§1,2 (AMD). 1999, c. 324, §1 (AMD). 1999, c. 402, §§2-7 (AMD). 2001, c. 387, §§22-26 (AMD). 2001, c. 690, §§A10,11 (AMD). 2001, c. 690, §A18 (AFF). RR 2003, c. 1, §8 (COR). 2003, c. 20, §L4 (AMD). 2003, c. 331, §22 (AMD). 2003, c. 333, §20 (AMD). 2003, c. 403, §22 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7464. Prohibited acts relating to moose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §50 (RPR). 1979, c. 723, §§20,21 (AMD). 1981, c. 118, §§3-9 (AMD). 1985, c. 369, §21 (AMD). 1987, c. 317, §22 (AMD). 1987, c. 696, §§12-14 (AMD). 1989, c. 493, §39 (AMD). 1989, c. 705, §3 (AMD). 1993, c. 88, §1 (AMD). 1993, c. 438, §34 (AMD). 1995, c. 455, §35 (AMD). 1999, c. 9, §1 (AMD). 1999, c. 322, §13 (AMD). 1999, c. 403, §§24-27 (AMD). 1999, c. 790, §A16 (AMD). 2001, c. 269, §13 (AMD). 2003, c. 331, §§23-28 (AMD). 2003, c. 333, §21 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7465. Muskrat (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 797, §12 (RP).



12 §7466. Prohibited acts relating to muskrat (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 732, §§11,31 (AMD). 1991, c. 443, §26 (RP).



12 §7467. Raccoons (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 575, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7468. Wild turkeys (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 95, §1 (NEW). 1985, c. 506, §A16 (AMD). 1993, c. 574, §23 (AMD). 1999, c. 323, §2 (AMD). 1999, c. 323, §3 (AFF). 2001, c. 6, §1 (AMD). 2001, c. 56, §§1-3 (AMD). 2001, c. 294, §4 (AMD). 2001, c. 530, §1 (AMD). 2001, c. 655, §§1-10 (AMD). 2001, c. 655, §20 (AFF). 2001, c. 690, §A12 (AMD). 2003, c. 331, §29 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 510, §A9 (AMD). 2003, c. 614, §9 (AFF).



12 §7469. Prohibited acts relating to wild turkeys (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 95, §1 (NEW). 2001, c. 655, §§11,12 (AMD). 2001, c. 655, §20 (AFF). 2003, c. 331, §30 (AMD). 2003, c. 403, §23 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7470. Commercial harvest of snapping turtles (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 608, (NEW). 2001, c. 200, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7471. Taking of snakes and turtles from the wild for commercial purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 127, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7472. Pheasants (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 139, §2 (NEW). 2003, c. 333, §23 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 3-A: HUNTERS FOR THE HUNGRY PROGRAM

12 §7481. Hunters for the Hungry Program; established (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §C2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7482. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §C2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7483. Food donations; exemption from civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 667, §C2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 4: ANIMALS OR WILD TURKEY CAUSING DAMAGE OR NUISANCE

12 §7501. Attacking domestic animals or destroying property (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 563, §1 (AMD). 2001, c. 199, §1 (AMD). 2001, c. 655, §14 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7502. Damage to crops or orchards (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §22 (AMD). 1981, c. 563, §2 (AMD). 2001, c. 199, §2 (AMD). 2001, c. 655, §15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7503. Damage to motor vehicles by wild animals or wild birds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §23 (AMD). 1981, c. 644, §28 (AMD). 1991, c. 443, §27 (AMD). 2001, c. 655, §16 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7504. Specific animals (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 563, §3 (AMD). 1983, c. 440, §11 (AMD). 1989, c. 493, §40 (AMD). 1993, c. 574, §§24,25 (AMD). 1995, c. 351, §6 (AMD). 2001, c. 199, §3 (AMD). 2001, c. 655, §17 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7505. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §24 (AMD). 2001, c. 199, §4 (AMD). 2003, c. 403, §24 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 4-A: COYOTE AWARD PROGRAM

12 §7521. Coyote Award Program (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 277, §1 (NEW).






Subchapter 4-B: TAGGING AND REGISTRATION OF WILD ANIMALS AND WILD BIRDS

12 §7523. Registration stations and agents (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7524. Tags and tagging (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7525. Registration of bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7526. Condition of animal presented for registration (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7527. Time limits for registering bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7528. False registration of bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7529. Possessing unregistered bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 331, §31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 5: TRANSPORTATION OF WILD ANIMALS AND WILD BIRDS

12 §7531. Transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 322, §14 (AMD). 2003, c. 331, §32 (RPR). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7532. Transportation by nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 322, §15 (RP).



12 §7532-A. Transportation by nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 322, §16 (NEW). 2003, c. 331, §33 (RP). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP).



12 §7533. Method of transportation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 331, §34 (RP). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP).



12 §7534. Common carriers (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7535. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 331, §35 (RP). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP).









Chapter 710: HARASSMENT OF HUNTERS, TRAPPERS AND FISHERMEN

12 §7541. Harassment prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 366, (NEW). 2001, c. 421, §B80 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7542. Injunction; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 366, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 711: FISHING

Subchapter 1: GENERAL PROVISIONS

12 §7551. Application of laws (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 432, §47 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7552. Open and closed seasons (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §51 (AMD). 1979, c. 723, §25 (AMD). 1983, c. 274, §§1-3 (AMD). 1983, c. 440, §12 (AMD). 1987, c. 115, §§1,2 (AMD). 1989, c. 913, §§A10,11,B8, 10 (AMD). 1991, c. 443, §§28,29 (AMD). 1993, c. 155, §§1-3 (AMD). 1993, c. 349, §27 (AMD). 1995, c. 406, §§8,9 (AMD). 1999, c. 319, §1 (AMD). 2001, c. 387, §27 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7552-A. Smelt fishing in Long Lake (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 336, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7553. Waters closed to fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §52 (AMD). 1987, c. 696, §15 (AMD). 1989, c. 493, §§41-44 (AMD). 1991, c. 443, §§30,31 (AMD). RR 1999, c. 1, §23 (COR). 1999, c. 403, §§28-30 (AMD). 2003, c. 403, §25 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7554. Number and amount limits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§53-55 (AMD). 1979, c. 723, §26 (RP).



12 §7555. Weight limits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§56,57 (AMD). 1979, c. 723, §27 (RP).



12 §7556. Length limits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§58,59 (AMD). 1979, c. 723, §28 (RP).



12 §7557. Identifying waters where children may fish with single baited hook and line (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 455, §36 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7558. No special fishing regulations on Big Machias River (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 403, §31 (NEW). MRSA T. 12, §7558 (RP).



12 §7559. Aroostook River (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 642, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: ICE FISHING

12 §7571. Areas closed to ice fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §60 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7572. Restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 369, §22 (AMD). 1987, c. 696, §16 (AMD). 1989, c. 493, §§45,46 (AMD). 1993, c. 438, §35 (AMD). 2001, c. 667, §C7 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7573. Illegal use of antifreeze (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 232, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 3: PROHIBITED ACTS

12 §7601. Closed season violation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §35 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7602. Fishing in inland waters closed to fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7603. Illegal fishing for Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1995, c. 406, §10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7604. Violation of number, amount, weight or size limits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §29 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7604-A. Illegal possession of live fish (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 491, §3 (NEW). 2003, c. 614, §9 (AFF).



12 §7605. Illegally introducing fish or fish spawn (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 387, §28 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7606. Selling, using or possessing baitfish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 607, §5 (RPR). 1989, c. 618, §§1,2 (AMD). 1991, c. 528, §T20 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §T20 (AMD). 1991, c. 784, §11 (AMD). 2001, c. 387, §29 (AMD). 2003, c. 403, §26 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF). 2003, c. 688, §C3 (AMD).



12 §7606-A. Disturbing baitfish traps or baitfish holding boxes (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 607, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7606-B. Failure to check baitfish traps (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 455, §37 (NEW). 1997, c. 432, §48 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7607. Snagging (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §61 (AMD). 1993, c. 438, §36 (RPR). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7608. Fishing with illegal implements or devices (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 440, §13 (AMD). 1987, c. 696, §17 (AMD). 1997, c. 432, §49 (AMD). 1999, c. 321, §7 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7608-A. Illegal sale of lead sinkers (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 380, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7609. Possession of illegal implements and devices (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 321, §8 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7610. Illegal use of a helicopter (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1999, c. 321, §9 (RP).



12 §7611. Fishing with more than 2 lines (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7612. Use or possession of live fish as bait in reclaimed waters (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §30 (RP).



12 §7613. Importing live bait (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7614. Illegal use of hellgramites (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 432, §50 (RP).



12 §7615. Purchase or sale of certain fish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7616. Illegal importation or sale of certain fresh or frozen fish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §31 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7617. Taking fish by an explosive, poisonous or stupefying substance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7618. Illegal angling or fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §32 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7619. Use of illegal implements or devices on the Pleasant River in Washington County (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §62 (RP).



12 §7620. Possession of illegal implements or devices on the Pleasant River in Washington County (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §62 (RP).



12 §7621. Use or possession of gill net (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §33 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7622. Advance baiting (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7623. Unlawfully trolling a fly (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7624. Abuse of another person's property (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7625. Failure to label fish (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7626. Night ice fishing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7627. Leaving an ice fishing shack (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 304, §18 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7627-A. Illegally placing ice fishing shack (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 493, §47 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7627-B. Removal of abandoned ice-fishing shacks (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 144, §2 (NEW). 1997, c. 508, §B2 (AMD). 1997, c. 508, §A3 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7628. Failing to label ice fishing shack (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7629. Violation of ice fishing restriction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7630. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §63 (AMD). 1985, c. 369, §23 (AMD). 1985, c. 607, §§7,8 (AMD). 1989, c. 493, §48 (AMD). 1997, c. 432, §51 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).









Chapter 713: WILDLIFE AND FISHERIES MANAGEMENT

Subchapter 1: WILDLIFE SANCTUARIES AND WILDLIFE MANAGEMENT AREAS

12 §7651. Wildlife sanctuaries (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 88, (AMD). 1989, c. 913, §A12 (AMD). 1991, c. 98, (AMD). 1997, c. 288, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7652. Wildlife management areas and public access sites (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §34 (AMD). 1981, c. 644, §29 (AMD). 1985, c. 304, §19 (AMD). 1989, c. 493, §49 (AMD). 1991, c. 443, §32 (AMD). 1995, c. 455, §38 (AMD). 1997, c. 796, §6 (AMD). 2001, c. 466, §8 (AMD). 2003, c. 21, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7653. Commissioner's authority over sanctuaries; wildlife management areas and access sites (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §36 (AMD). 1995, c. 455, §39 (AMD). 1999, c. 403, §32 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7654. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 644, §30 (AMD). 2001, c. 198, §§1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7655. Prohibited acts in violation of rules or regulations of the Maine Indian Tribal-State Commission (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 732, §§12,31 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: FISH HATCHERIES, FEEDING STATIONS, SCREENS AND SPAWNING AREAS

12 §7671. Hatcheries and feeding stations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7671-A. Fish hatchery maintenance fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 462, §A1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7672. Screens (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7673. Fish spawning areas (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7674. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7675. Aquaculture stock (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 679, (NEW). 1995, c. 406, §11 (AMD). 1999, c. 401, §BB6 (RP).






Subchapter 3: FISHWAYS AND DAMS

12 §7701. Construction and repair of fishways (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 374, §1 (RP).



12 §7701-A. Fishways in dams and other artificial obtructions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 374, §2 (NEW). 2001, c. 146, §§1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7701-B. Construction of new dams or other artificial obtructions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 374, §3 (NEW). 1989, c. 502, §B10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7701-C. Violations; fines (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 275, §2 (NEW). 2001, c. 146, §3 (AMD). 2001, c. 387, §30 (AMD). 2001, c. 387, §55 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7701-D. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 275, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7702. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 4: WILD ANIMALS IN CAPTIVITY

12 §7731. Wildlife exhibits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 644, §31 (AMD). 2001, c. 269, §14 (RP).



12 §7732. Propagating of wild animals and wild birds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1993, c. 438, §37 (AMD). 2001, c. 269, §15 (RP).



12 §7733. Importation of wildlife (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 269, §16 (RP).



12 §7734. Use of wildlife for advertising or scientific purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 269, §16 (RP).



12 §7735. State game farms (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7735-A. Maine Wildlife Park Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 528, §KK2 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 591, §KK2 (NEW). 1999, c. 403, §33 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7736. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 644, §§32,33 (AMD). 1983, c. 440, §14 (AMD). 1993, c. 438, §38 (AMD). 1993, c. 680, §B1 (AMD). 2001, c. 269, §17 (RP).






Subchapter 5: ENDANGERED SPECIES

12 §7751. Declaration of purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 573, §2 (AMD). 2003, c. 614, §9 (AFF).



12 §7752. Commissioner's investigations and programs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7753. Designation of endangered species (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1995, c. 415, §2 (AMD). 1995, c. 667, §§A33,34 (AMD). 1997, c. 290, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 573, §3 (AMD). 2003, c. 614, §9 (AFF).



12 §7754. Conservation of endangered species (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 800, §1 (AMD). 1995, c. 243, §1 (AMD). 1997, c. 290, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 573, §4 (AMD). 2003, c. 614, §9 (AFF).



12 §7755. Cooperative agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7755-A. State and local cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 800, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7756. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 175, §2 (AMD). 1999, c. 316, §1 (AMD). 2003, c. 113, §§1-4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7757. Maine Endangered and Nongame Wildlife Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 526, §2 (NEW). 1983, c. 807, §J (AMD). 1983, c. 807, §Q3 (AMD). 1983, c. 819, §A27 (AMD). 1985, c. 304, §20 (AMD). 1993, c. 168, §§1,2 (AMD). 1993, c. 410, §BBB2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7758. Judicial enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 800, §3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7759. Maine Environmental Trust Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §BBB3 (NEW). 1993, c. 567, §1 (AMD). 1993, c. 683, §B2 (AMD). 1993, c. 683, §B5 (AFF). 1995, c. 65, §A28 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 217, §1 (AMD). 1995, c. 508, §1 (AMD). 1997, c. 678, §15 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7760. Introduction of wolves to State; approval required (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 227, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 6: FISH OR WILDLIFE CULTURE AND SCIENTIFIC RESEARCH

12 §7771. Commissioner's authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 241, §§1,2 (AMD). 1989, c. 493, §50 (AMD). 1991, c. 735, §1 (AMD). 1997, c. 255, §1 (AMD). 2001, c. 387, §31 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7772. United States Fish and Wildlife Service (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7773. Fish and wildlife restoration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7774. Penobscot Nation research (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 357, (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7775. Certain stocking prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 121, §1 (NEW). 1997, c. 440, §§1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 7: ALTERATION OF RIVERS, STREAMS AND BROOKS

12 §7776. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 481, §A45 (RP).



12 §7776-A. Special protection for outstanding river segments (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 458, §6 (NEW). 1985, c. 481, §A46 (RP).



12 §7777. Permits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 194, §2 (AMD). 1983, c. 458, §7 (AMD). 1985, c. 481, §A47 (RP).



12 §7778. Appeal (REALLOCATED TO TITLE 38, SECTION 428)

(REALLOCATED TO TITLE 38, SECTION 428)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 481, §A48 (RAL).



12 §7779. Penalties (REALLOCATED TO TITLE 38, SECTION 429)

(REALLOCATED TO TITLE 38, SECTION 429)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 796, §6 (RPR). 1985, c. 481, §A49 (RAL).



12 §7780. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 458, §8 (AMD). 1983, c. 819, §A28 (AMD). 1985, c. 481, §A50 (RP).









Chapter 714: MAINE OUTDOOR HERITAGE FUND

12 §7781. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §22 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7782. Fund established (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7783. Purpose of fund (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7784. Relation to other funding (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7785. Fund availability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7786. Fund administration (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7787. Expenditures from the fund; distribution (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7788. Maine Outdoor Heritage Fund Board (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §23 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7789. Fund distribution criteria for strategic plan and grants (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 494, §6 (NEW). 1995, c. 502, §E32 (AMD). 1999, c. 556, §24 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 715: WATERCRAFT, SNOWMOBILES, AIRMOBILES AND ALL-TERRAIN VEHICLES

Subchapter 1: WATERCRAFT

12 §7791. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§64-66 (AMD). 1983, c. 819, §A29 (AMD). 1987, c. 196, §1 (AMD). 1989, c. 469, §1 (AMD). 1997, c. 540, §1 (AMD). 2001, c. 191, §1 (AMD). 2001, c. 434, §§A1,2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7792. Commissioner's rule-making authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §67 (AMD). 1983, c. 588, §12 (AMD). 1985, c. 579, §§1,7 (AMD). 1989, c. 493, §51 (AMD). 1991, c. 301, §§2,3 (AMD). 1991, c. 784, §12 (AMD). 1991, c. 838, §§2-5 (AMD). 1993, c. 349, §§28-30 (AMD). 2001, c. 294, §6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7792-A. Rules on operation of airmobiles (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 543, §68 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793. Commissioner's powers and duties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1985, c. 579, §§2,3,7 (AMD). 1997, c. 526, §14 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793-A. Collection by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §C1 (NEW). 1991, c. 586, §1 (AMD). 1997, c. 24, §I4 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793-B. Original registration defined (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §C1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793-C. Payment of sales or use tax a prerequisite to registration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §C1 (NEW). 1989, c. 878, §A36 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793-D. Certificates to be forwarded to the State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §C1 (NEW). 1991, c. 586, §2 (RPR). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7793-E. Collection by State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 588, §C1 (NEW). 1991, c. 586, §3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7794. Certificate of number (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§69,70 (AMD). 1979, c. 720, §§1,2 (AMD). 1983, c. 92, §§B-1-3 (AMD). 1983, c. 572, §§1-3,12 (AMD). 1983, c. 632, §§A1,A2,B1, B7 (AMD). 1983, c. 866, §§B1,B3 (AMD). 1985, c. 579, §§4,5,7 (AMD). 1989, c. 493, §§52,53 (AMD). 1989, c. 913, §B11 (AMD). 1995, c. 695, §§1,2 (AMD). 1997, c. 24, §§I5,6 (AMD). 1997, c. 324, §§1,2 (AMD). 1997, c. 324, §7 (AFF). 2001, c. 294, §§7,8 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7794-A. History of ownership (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 819, §A30 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7794-B. Lake and river protection sticker (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 434, §A3 (NEW). 2001, c. 626, §1 (AMD). 2001, c. 626, §22 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7794-C. Lake and river protection sticker required (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 434, §A3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF). 2003, c. 655, §A1 (AMD). 2003, c. 655, §A2 (AFF).



12 §7795. Dealer's certificate of number (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 720, §3 (AMD). 1989, c. 493, §54 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7796. Twenty-day boat number and registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1989, c. 493, §55 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7797. Permit to hold a regatta, race, boat exhibition or water-ski exhibition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 158, (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7798. Certificate of number for motorboats carrying passengers for hire (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7798-A. Certificate of number for motorboats rented or leased (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 304, §21 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7798-B. Personal watercraft rental agent certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 403, §34 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7799. Operator's license to carry passengers for hire (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 742, §10 (AMD). 1991, c. 443, §33 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7799-A. Waste water discharge in inland waters (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 406, §§1,3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7800. Disposition of revenues (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 720, §4 (AMD). 1981, c. 414, §37 (AMD). 1983, c. 819, §A31 (AMD). 1989, c. 469, §2 (AMD). 1989, c. 918, §§D6-8 (AMD). 1997, c. 24, §I7 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7800-A. Operating airmobile on land of another (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 543, §71 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7801. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§72-76 (AMD). 1979, c. 723, §§35,36 (AMD). 1981, c. 644, §34 (AMD). 1981, c. 698, §74 (AMD). 1983, c. 572, §§4,12 (AMD). 1983, c. 632, §§A3,B2,B7 (AMD). 1985, c. 304, §22 (AMD). 1987, c. 196, §§2,3 (AMD). 1989, c. 406, §§2,3 (AMD). 1989, c. 469, §§3,4 (AMD). 1989, c. 599, §§1,2 (AMD). 1989, c. 913, §§A13,B12 (AMD). 1991, c. 28, (AMD). 1995, c. 455, §40 (AMD). 1995, c. 667, §B8 (AMD). 1995, c. 679, §5 (AMD). 1997, c. 540, §2 (AMD). 1997, c. 739, §§2-6 (AMD). 1999, c. 400, §1 (AMD). 1999, c. 436, §1 (AMD). 1999, c. 697, §§1-4 (AMD). 1999, c. 790, §§O1,2 (AMD). RR 2001, c. 1, §16 (COR). 2001, c. 387, §§32-34 (AMD). 2001, c. 421, §§B81-83 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 434, §A4 (AMD). 2001, c. 471, §§D11,12 (AMD). 2001, c. 638, §§1-5 (AMD). 2003, c. 258, §§1,2 (AMD). 2003, c. 277, §1 (AMD). 2003, c. 403, §27 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 484, §§1,2 (AMD). 2003, c. 614, §9 (AFF).



12 §7802. Operating within the water safety zone (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 469, §5 (NEW). 1989, c. 599, §3 (NEW). 1989, c. 878, §A37 (RPR). 1997, c. 277, §1 (AMD). 1999, c. 127, §A30 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7803. Harbor masters on inland waters (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 469, §6 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7804. Enforcement of watercraft laws (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 469, §7 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7805. Implied consent to chemical tests (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 878, §A38 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7806. Lake and River Protection Fund (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 434, §A5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: SNOWMOBILES

12 §7821. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 227, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7822. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7823. License (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §77 (AMD). 1981, c. 698, §§75-79 (AMD). 1983, c. 588, §13 (AMD). 1983, c. 658, (AMD). 1983, c. 819, §A32 (AMD). 1985, c. 256, (AMD). 1985, c. 459, §C2 (AMD). 1985, c. 459, §C3 (AMD). 1985, c. 631, §§1,2 (AMD). 1987, c. 88, §§1-3 (AMD). 1987, c. 737, §§C23,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 493, §56 (AMD). 1989, c. 918, §§D9,10 (AMD). 1991, c. 477, §§1-6 (AMD). 1993, c. 574, §26 (AMD). 1995, c. 467, §§1-8 (AMD). 1995, c. 502, §E30 (AMD). 1997, c. 24, §§I8,9 (AMD). 1997, c. 227, §§2-5 (AMD). 1997, c. 432, §52 (AMD). 1997, c. 513, §2 (AMD). 1999, c. 401, §PPP1 (AMD). 1999, c. 403, §35 (AMD). 1999, c. 692, §1 (AMD). 2001, c. 254, §1 (AMD). 2001, c. 294, §§9,10 (AMD). 2001, c. 387, §35 (AMD). 2001, c. 424, §§1,2 (AMD). 2001, c. 471, §E3 (AMD). 2001, c. 471, §E4 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824-A. Collection by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §4 (NEW). 1997, c. 24, §I10 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824-B. Original registration defined (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §4 (NEW). 1995, c. 467, §9 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824-C. Payment of sales or use tax a prerequisite to registration (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §4 (NEW). 1995, c. 467, §10 (RP).



12 §7824-D. Certificates to be forwarded to the State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §4 (NEW). 1995, c. 467, §10 (RP).



12 §7824-E. Collection by State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §4 (NEW). 1995, c. 467, §11 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824-F. Payment of sales or use tax prior to registration (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 467, §12 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7824-G. Snowmobile Enforcement Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 513, §3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7825. Dealer's registration and license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1989, c. 493, §§57,58 (AMD). 1989, c. 913, §A14 (AMD). 1991, c. 477, §7 (AMD). 1995, c. 467, §13 (AMD). 2001, c. 616, §6 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7825-A. Snowmobile repair shop registration and license (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 451, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7825-B. Snowmobile rental agent certificate (REPEALED) (REALLOCATED TO TITLE 12, SECTION 7825-C)

(REPEALED)

(REALLOCATED TO TITLE 12, SECTION 7825-C)

SECTION HISTORY

1997, c. 614, §1 (NEW). 1997, c. 739, §7 (NEW). 1999, c. 127, §A31 (RAL). 1999, c. 403, §37 (RPR). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7825-C. Personal watercraft rental agent certificate (REPEALED) (REALLOCATED FROM TITLE 12, SECTION 7825-B)

(REPEALED)

(REALLOCATED FROM TITLE 12, SECTION 7825-B)

SECTION HISTORY

1999, c. 127, §A31 (RAL). 1999, c. 403, §38 (AFF). 1999, c. 403, §36 (RP).



12 §7826. Operating on land of another (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7827. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §§78-80 (AMD). 1981, c. 644, §§35,36 (AMD). 1981, c. 698, §80 (AMD). 1987, c. 317, §§23,24 (AMD). 1987, c. 402, §B15 (AMD). 1987, c. 769, §A50 (AMD). 1989, c. 913, §§A15,B13 (AMD). 1991, c. 443, §§34,35 (AMD). 1993, c. 129, §1 (AMD). 1995, c. 65, §A29 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 467, §14 (AMD). 1995, c. 679, §§6,7 (AMD). 1997, c. 432, §53 (AMD). 1997, c. 451, §2 (AMD). 1997, c. 614, §2 (AMD). 1997, c. 739, §8 (AMD). 1997, c. 796, §7 (AMD). 1999, c. 127, §§B2,3 (AMD). 2001, c. 387, §§36-38 (AMD). 2001, c. 421, §B84 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 536, §1 (AMD). 2001, c. 667, §B7 (AMD). 2003, c. 122, §1 (AMD). 2003, c. 403, §§28-30 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7828. Implied consent to chemical tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 443, §36 (NEW). 1995, c. 679, §8 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7829. Liability for damage by other persons (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 455, §41 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7830. Impoundment of snowmobiles (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 455, §41 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 3: COMMERCIAL WHITEWATER OUTFITTERS

12 §7841. Legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §81 (RPR). 1979, c. 723, §37 (RP).



12 §7842. Licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §81 (RPR). 1979, c. 723, §37 (RP).



12 §7843. Safety equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §81 (RPR). 1979, c. 723, §37 (RP).



12 §7844. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 543, §81 (NEW). 1979, c. 723, §37 (RP).






Subchapter 4: ALL-TERRAIN VEHICLES

12 §7851. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 1985, c. 762, §3 (AMD). 1987, c. 619, §1 (AMD). 1995, c. 65, §A30 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 502, §E32 (AMD). 1999, c. 556, §25 (AMD). 2001, c. 687, §1 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7852. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7853. License and training (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 1985, c. 762, §4 (RPR). 1989, c. 493, §§59,60 (AMD). 1995, c. 65, §A31 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 1985, c. 301, §§1,2 (AMD). 1985, c. 304, §§23,24 (AMD). 1985, c. 737, §A31 (AMD). 1985, c. 762, §§5-10 (AMD). 1989, c. 493, §§61-64 (AMD). 1989, c. 918, §§D11,12 (AMD). 1995, c. 65, §A32 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 24, §I11 (AMD). 1997, c. 432, §54 (AMD). 1997, c. 643, §H3 (AMD). 1999, c. 692, §2 (AMD). 2001, c. 294, §§11,12 (AMD). 2001, c. 387, §§39,40 (AMD). 2001, c. 690, §§A13-16 (AMD). 2001, c. 690, §A18 (AFF). 2003, c. 189, §§1-3 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854-A. Collection by commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §5 (NEW). 1997, c. 24, §I12 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854-B. Original registration defined (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854-C. Payment of sales or use tax a prerequisite to registration (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854-D. Certificates to be forwarded to the State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7854-E. Collection by State Tax Assessor (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 586, §5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7855. Dealer's registration and license (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 1985, c. 304, §§25-29 (AMD). 1987, c. 619, §2 (AMD). 1989, c. 493, §65 (AMD). 1989, c. 913, §A16 (AMD). 1995, c. 65, §A33 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7856. Operating on land of another (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 2001, c. 421, §B85 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7857. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 297, §§1,3 (NEW). 1983, c. 797, §13 (AMD). 1985, c. 369, §§24,25 (AMD). 1985, c. 762, §§11-22 (AMD). 1987, c. 317, §25 (AMD). 1989, c. 493, §§66-72 (AMD). 1989, c. 502, §B11 (AMD). 1989, c. 689, (AMD). 1989, c. 913, §§A17,B14 (AMD). 1991, c. 443, §§37,38 (AMD). 1991, c. 528, §E9 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E9 (AMD). 1993, c. 26, §1 (AMD). 1993, c. 438, §§39-41 (AMD). 1995, c. 65, §§A34-36 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 455, §§42,43 (AMD). 1995, c. 679, §§9,10 (AMD). 1997, c. 219, §§1-3 (AMD). 1997, c. 432, §§55,56 (AMD). 1999, c. 310, §1 (AMD). 2001, c. 289, §1 (AMD). 2001, c. 387, §§41-43 (AMD). 2001, c. 421, §B86 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF). 2003, c. 695, §A1 (AMD).



12 §7858. Liability for damage by other persons (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 762, §23 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7859. Impoundment of ATV's (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 762, §23 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7860. Implied consent to chemical tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 443, §39 (NEW). 1995, c. 679, §11 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).









Chapter 717: TRAINING OF DOGS

12 §7861. Training (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1987, c. 177, (AMD). 1987, c. 696, §18 (AMD). 1989, c. 913, §§A18,19 (AMD). 1991, c. 443, §40 (AMD). 1993, c. 438, §42 (AMD). 2001, c. 269, §18 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7862. Trials (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §38 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7863. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1981, c. 414, §39 (AMD). 1987, c. 696, §19 (AMD). 1989, c. 493, §73 (AMD). 1993, c. 438, §43 (AMD). 2001, c. 269, §19 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Chapter 719: LIABILITY OF LANDOWNERS

12 §7881. No duties created (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §82 (RP).






Chapter 721: ENFORCEMENT

Subchapter 1: PENALTIES AND PROCEDURES

12 §7901. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 543, §83 (AMD). 1983, c. 329, §4 (AMD). 1983, c. 440, §§15,16 (AMD). 1983, c. 572, §5 (AMD). 1983, c. 588, §14 (AMD). 1983, c. 632, §§B3,7 (AMD). 1983, c. 690, (AMD). 1983, c. 796, §7 (AMD). 1983, c. 862, §41 (AMD). 1985, c. 95, §2 (AMD). 1985, c. 145, (AMD). 1985, c. 177, §§1-4 (AMD). 1985, c. 304, §§30,31 (AMD). 1985, c. 737, §§A32-34 (AMD). 1985, c. 762, §24 (AMD). 1987, c. 89, §§1-5 (AMD). 1987, c. 196, §4 (AMD). 1987, c. 742, §11 (AMD). 1989, c. 252, §§2-6 (AMD). 1989, c. 420, (AMD). 1989, c. 469, §8 (AMD). 1989, c. 502, §§B12,B13 (AMD). 1989, c. 599, §4 (AMD). 1989, c. 878, §§A39-41 (AMD). RR 1991, c. 2, §39 (COR). 1991, c. 377, §6 (AMD). 1991, c. 443, §41 (AMD). 1993, c. 438, §44 (AMD). 1995, c. 679, §12 (AMD). 1997, c. 432, §57 (AMD). 1997, c. 540, §3 (AMD). 1997, c. 614, §3 (AMD). 1997, c. 739, §9 (AMD). 1999, c. 127, §§B4,5 (AMD). 1999, c. 312, §§1,2 (AMD). 1999, c. 771, §A2 (AMD). 1999, c. 771, §§D1,2 (AFF). 2001, c. 269, §20 (AMD). 2001, c. 331, §8 (AMD). 2001, c. 387, §§44-53 (AMD). 2001, c. 421, §C1 (AFF). 2001, c. 421, §B87 (RP). 2001, c. 471, §§G1-8 (AMD). 2001, c. 667, §§A10-29 (AMD).



12 §7901-A. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 421, §B88 (NEW). 2001, c. 421, §C1 (AFF). 2001, c. 471, §§G9-12 (AMD). 2001, c. 471, §G13 (AFF). 2001, c. 536, §2 (AMD). 2001, c. 610, §§3,4 (AMD). 2001, c. 655, §18 (AMD). 2001, c. 667, §§A30,B8-10, C8- (AMD). 2003, c. 277, §2 (AMD). 2003, c. 331, §§36-38 (AMD). 2003, c. 333, §24 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 491, §§4,5 (AMD). 2003, c. 510, §§A10,11 (AMD). 2003, c. 614, §9 (AFF).



12 §7902. Prosecution by district attorney (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7903. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF). 2003, c. 688, §F1 (AMD).



12 §7904. Court procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7905. Clerks to notify commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1979, c. 723, §38 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7905-A. Commissioner to keep records (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 281, §2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7906. Failure to appear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7907. Seizure of fish, wildlife and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1995, c. 346, §16 (RPR). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7908. Officer's report (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7909. Forfeiture of seized fish, wildlife and equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7910. Collection and disposition of moneys (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 819, §A33 (AMD). 1989, c. 439, §§4-6,8 (AMD). 1989, c. 493, §74 (AMD). 1989, c. 918, §§D13-16,20 (AMD). 1993, c. 6, §§S1,2 (AMD). 1993, c. 6, §S3 (AFF). 1993, c. 574, §27 (AMD). 1995, c. 368, §D1 (AMD). 1995, c. 395, §M1 (AMD). 1995, c. 502, §E30 (AMD). 2001, c. 421, §B89 (AMD). 2001, c. 421, §C1 (AFF). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7911. Fish and wildlife citation form (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 765, (NEW). 1991, c. 459, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7912. Hunting or operating under the influence or with an excessive blood-alcohol level; tests and procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 599, §5 (NEW). 1991, c. 443, §42 (AMD). 1995, c. 679, §§13,14 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).






Subchapter 2: EVIDENCE

12 §7941. Failure to produce license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7942. Possession of fishing tackle without license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7943. Possession of hunting equipment without license (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 432, §58 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7944. Possession of hunting equipment while intoxicated (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 432, §58 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7945. Possession of hunting equipment on Sunday (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1997, c. 432, §58 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7946. Possession of firearm on public paved way (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1993, c. 212, §2 (AMD). 1997, c. 116, §2 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7947. Possession of moose and caribou (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2001, c. 269, §21 (RP).



12 §7948. Proof of ownership of land (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7949. Compulsory testimony and witness immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7950. Records of the Department of Inland Fisheries and Wildlife (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 1983, c. 819, §A34 (AMD). 1989, c. 913, §B15 (RPR). 1995, c. 667, §A35 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7951. Certificate of number for a motorboat (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7952. Snowmobile accident reports (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7953. Purchase or sale of wildlife by commissioner's agents (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 420, §1 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).



12 §7954. Conviction record of habitual violator (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 329, §5 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 414, §A1 (RP). 2003, c. 614, §9 (AFF).












Part 11: FORESTRY

Chapter 801: BUREAU OF FORESTRY

12 §8001. Bureau of Forestry established

There is established within the Department of Agriculture, Conservation and Forestry to accomplish the purposes of this Part the Bureau of Forestry, also known as the Maine Forest Service and referred to as the "bureau." [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8002. Bureau of Forestry; powers and duties

1. Powers and duties. The bureau shall:

A. Have the responsibility for the control of forest fires in all areas of the State; [1979, c. 545, §3 (NEW).]

B. Conduct programs to protect the forest, shade and ornamental trees of the State against insects and diseases; [1979, c. 545, §3 (NEW).]

C. Conduct a program of service and community forestry in order to provide advice and assistance on forest management to small woodland owners and municipalities; [1979, c. 545, §3 (NEW).]

D. Provide advice and assistance on utilizing and marketing the wood products of the State, and regulate the utilization and marketing of wood products where authorized; [1979, c. 545, §3 (NEW).]

E. Have the responsibility for management of particular portions of land owned by the State when management is entrusted to the bureau by statute or is transferred by mutual agreement of the bureau and other state agencies; [2013, c. 18, §1 (AMD); 2013, c. 405, Pt. A, §23 (REV).]

F. Conduct information, education, planning and research programs designed to promote the purposes of the bureau as set forth in this Part ; and [2013, c. 18, §1 (AMD); 2013, c. 405, Pt. A, §23 (REV).]

G. Conduct a landowner relations program to assist landowners in dealing with public use of private lands. [2013, c. 18, §2 (NEW).]

[ 2013, c. 18, §§1, 2 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

2. Administrative powers and duties.

A. The bureau may, in conformity with the Administrative Procedure Act, Title 5, chapter 375, adopt, amend, repeal and enforce reasonable rules and regulations, including emergency rules, necessary for the proper administration, enforcement and interpretation of those laws which the bureau administers. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

B. The bureau is authorized to accept federal, municipal and private funds for the purposes set forth in this Part, except federal funds received under the Stennis-McIntire Act, Public Law 87-788. The Treasurer of State shall receive allowable funds, subject to the approval of the commissioner, and the State Controller shall authorize expenditures from these funds as approved by the bureau and the commissioner. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

C. [2013, c. 18, §3 (RP).]

D. [1981, c. 542, §3 (RP).]

E. The bureau may grant funds to municipalities to strengthen local fire protection programs. Grants shall be made on a 50-50 cost-share basis with local contributions, provided that the state share for any one grant may not exceed 10% of the bureau's funds earmarked for a program of grants under this paragraph. Any municipality may apply for a grant, provided that the grant will be used for forest fire control or related activities. The department may promulgate rules to carry out the purposes and implementation of this paragraph. [1987, c. 349, Pt. H, §10 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

[ 2013, c. 18, §3 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1981, c. 542, §3 (AMD). 1987, c. 349, §H10 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 18, §§1-3 (AMD). 2013, c. 405, Pt. A, §23 (REV).



12 §8003. Director of the Bureau of Forestry

1. Director. The executive head of the bureau shall be the director, who shall be qualified by training, experience and skill in forestry.

[ 1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Conflict of interest. The director shall not, when appointed nor while in office, be directly or indirectly concerned in the purchase of state-owned lands, or the timber or grass growing or cut on these lands, except in an official capacity.

[ 1979, c. 545, §3 (NEW) .]

3. Powers and duties. The director shall exercise the powers of the office and be responsible for the execution and enforcement of the duties of the bureau as set forth in chapters 801 -- 809.

A. The director shall administer the bureau in an efficient manner and, with the consent of the commissioner, shall organize the bureau as necessary to carry out the purposes of this Part. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

B. [1987, c. 308, §9 (RP).]

C. The director may, with the consent of the commissioner, accept grants and funds from and enter into contracts with federal, state, local or other public and private organizations to carry out the purposes of this Part. [1979, c. 545, §3 (NEW).]

D. The director may, with the consent of the commissioner, employ or retain expert and professional consultants to assist in the duties of the bureau to the extent of funds available. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

E. The director may take measures to encourage an interest in forestry and shade trees in the schools, colleges and among the general public and to encourage some degree of elementary instruction in forestry and conservation of natural resources. [1979, c. 545, §3 (NEW).]

F. The director shall on or before September 1st, annually, submit to the commissioner a report of the bureau's activities during the preceding fiscal year ending June 30th. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

G. The director shall biennially prepare a budget for the bureau and submit it to the commissioner. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

H. The director shall have prepared annually a forest fire plan for each administrative unit established according to the authority of section 8906, subsection 1. The plans shall incorporate the annual forest fire plans of municipalities. [1979, c. 545, §3 (NEW).]

I. The director is authorized to collect and classify statistics relating to the forests and connected interests of the State and research the extent to which the forests of the State are being destroyed by fires, insects, diseases and by wasteful cutting. The director may also ascertain, to the extent possible, the effect of the diminution of the wooded surface of the land upon the watersheds of the lakes, rivers, water powers and other natural resources of the State. [1979, c. 545, §3 (NEW).]

J. The director is authorized to conduct inspections and investigations on any lands to survey and inspect shade, ornamental or forest trees pursuant to the authority and procedures set forth in chapter 803. [1979, c. 545, §3 (NEW).]

K. The director may issue and enforce any license or permit authorized by this Part. [1979, c. 545, §3 (NEW).]

L. The director may, with the consent of the commissioner, acquire and hold any right or interest in real or personal property on behalf of the State. [1979, c. 545, §3 (NEW).]

M. Except for lands acquired under the authority of paragraph N, the director is authorized, with the consent of the commissioner, to sell, grant, lease, transfer or otherwise convey any real or personal property under the jurisdiction of the bureau. The director shall deposit the proceeds from the sale or lease of property into the forest protection unit account. At least 60 days prior to offering any surplus property for sale under this paragraph, the director shall notify the Executive Director of the Legislative Council and the joint standing committee of the Legislature having jurisdiction over forest resources of the director's intent to sell the property. [2011, c. 657, Pt. X, §5 (AMD); 2013, c. 405, Pt. A, §23 (REV).]

M-1. The proceeds under paragraph M may be used only to upgrade existing structures owned by the forest protection unit within the bureau, to consolidate operations of the unit through the improvement, repair, replacement, purchase or construction of structures and to purchase land upon which to build structures. Ownership of any land purchased under this paragraph or structures purchased or constructed under this paragraph must be held in the name of the unit. Ownership of land or property purchased under this paragraph may also be held in the name of the Bureau of General Services when the unit participates in the consolidation of facilities with other state agencies. Any purchase of land or a structure pursuant to this paragraph must be approved by the Director of the Bureau of General Services. [2011, c. 657, Pt. X, §6 (AMD); 2013, c. 405, Pt. A, §23 (REV).]

N. The director may, with the advice and consent of the Governor, purchase, when funds are available from bequests or trusts other than bequests made or inter vivos trusts created by the late Percival Proctor Baxter, or accept on the part of the State gifts of parcels or tracts of land to the State, or may purchase land in the name of the State for state forest purposes and may also designate and set aside such lands or portions thereof as natural areas. The director shall not under this section acquire title by purchase to more than 4% of the land area within any one municipality without the written consent of the municipal officer thereof. The title to lands acquired under this section shall be investigated and approved by the Attorney General.

The purpose of acquisition of land under this paragraph is the preservation of scenic beauty and recreation as nearly unrestricted and general as is practicable for the people of the State and those whom they admit to the privilege, the production of timber for watershed protection, as a crop, as state forest demonstration areas for research purposes and for the application of model forestry techniques under a well defined criteria of full-use management. The lands acquired by the Bureau of Forestry and designated by it as state forests or natural areas shall never be sold, but may be exchanged for other land to permit consolidation, better access or more efficient administration. Net revenues including, but not limited to, stumpage shall be paid to the Treasurer of State by the director and constitute a fund to be applied to the care and improvement of these lands or for the acquisition of other lands for similar purposes, except that 25% of such revenues shall be returned by the Treasurer of State to the municipality wherein the land is located to be used for municipal purposes.

"Natural areas" means limited areas of land which have retained their wilderness character, although not necessarily completely natural and undisturbed, or have rare or vanishing species of plant or animal life or similar features of interest which are worthy of preservation for the use of present and future residents of the State. Natural areas held by the State shall include and be designated as one or more of the following 3 types and the location of each shall be described in the designation:

Type 1. Semiwilderness areas which by their size or location offer the experience of solitude and self-reliance. Whereas, lands at the higher elevations are important for protection of watersheds, are ecologically vulnerable if unwisely altered by human interference and often may be uneconomic for logging or construction, it is hereby found that such lands generally may be suitable for this classification;

Type 2. Units of importance for all the natural sciences, especially ecology, and with outstanding value for education and research and for the appreciation of natural processes. Preservation in the desired condition shall be the prevailing purpose of such holdings. Visitation shall be regulated so as to ensure this preservation on a permanent basis; and

Type 3. Areas which are not of ecological or semiwilderness stature but which have the appearance of being in an untouched natural state or which are capable of attaining that appearance if held and managed for this purpose.

Relating to natural areas of Type 1, 2 or 3, all land uses and practices shall be subject to regulations of the bureau, promulgated pursuant to Title 5, chapter 375, subchapter II, in carrying out the purposes of this paragraph to manage or maintain the areas for the preservation of their natural condition. Areas designated under these classifications can be removed from such designation only by approval of the director, with the advice and consent of the Governor, following public notice and hearing. All lands acquired and administered under this paragraph and all other state forests shall be managed under the same principles which govern the management of the public reserve lands, to the extent not inconsistent with this section and management of such state forests shall, in any event, be coordinated with the management of the public reserved lands in order to facilitate the accomplishment of applicable management objectives. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

O. The director may delegate the powers and duties of this Part to the director's agents and representatives, including municipal forest fire wardens appointed by the director. [1979, c. 545, §3 (NEW).]

P. The director shall act as a liaison with the Department of Environmental Protection, the Maine Land Use Planning Commission, the Department of Inland Fisheries and Wildlife and the Cooperative Extension Service on forestry issues. [1991, c. 722, §1 (AMD); 1991, c. 722, §11 (AFF); 2011, c. 682, §38 (REV).]

Q. The director, in cooperation with public and private landowners, shall actively pursue creating areas on public and private land where the principles and applicability of outcome-based forest policy, as defined in section 8868, subsection 2-B, can be applied and tested. No more than 6 such areas may be designated. The director shall seek to designate areas of various sizes owned by different landowners. The designated areas must represent differing forest types and conditions and different geographic regions of the State. Prior to entering into an outcome-based forestry agreement, the director and the panel of technical experts under section 8869, subsection 3-A shall conduct a comprehensive review of the proposed outcome-based forestry agreement. The term of initial agreements may not exceed 5 years. The director may renew an agreement if requirements under this section and section 8869, subsection 3-A are met. The term of a subsequent agreement may not exceed 5 years. [2013, c. 542, §1 (AMD).]

[ 2013, c. 542, §1 (AMD) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 663, §69 (AMD). 1983, c. 819, §A35 (AMD). 1985, c. 785, §B73 (AMD). 1987, c. 308, §§9,10 (AMD). 1989, c. 555, §6 (AMD). 1991, c. 722, §1 (AMD). 1991, c. 722, §11 (AFF). RR 1993, c. 1, §150 (COR). 1993, c. 335, §1 (AMD). 1997, c. 536, §§1,2 (AMD). 1999, c. 155, §§A2,3 (AMD). 2001, c. 339, §1 (AMD). 2005, c. 550, §2 (AMD). 2007, c. 271, §1 (AMD). 2011, c. 488, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2011, c. 657, Pt. X, §§5, 6 (AMD). 2011, c. 682, §38 (REV). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 542, §1 (AMD).



12 §8004. Juvenile violations

Notwithstanding other provisions of law, a person who has not attained 18 years of age and who is convicted of a crime for a violation of a provision of this Part that is not defined as a juvenile crime under Title 15, section 3103, subsection 1 may not be sentenced to imprisonment but may be ordered to serve a period of confinement in a Department of Corrections juvenile correctional facility that may not exceed 30 days, which may be suspended in whole or in part, if the court determines that: [2005, c. 507, §2 (AMD).]

1. Crime. The crime is one that, if committed by a person who has attained 18 years of age, would carry a mandatory term of imprisonment that may not be suspended;

[ 2005, c. 328, §2 (NEW) .]

2. Nature. The aggravated nature and seriousness of the crime warrants a period of confinement; or

[ 2005, c. 507, §2 (AMD) .]

3. History. The record or previous history of the defendant warrants a period of confinement.

[ 2005, c. 507, §2 (AMD) .]

The court is not required to impose a period of confinement notwithstanding that there is a mandatory term of imprisonment applicable to a person who has attained 18 years of age. [2005, c. 507, §2 (AMD).]

Any period of confinement must be served concurrently with any other period of confinement previously imposed and not fully discharged or imposed on the same date. Any period of confinement is subject to Title 17-A, section 1253, subsection 2, except that a statement is not required to be furnished and the day-for-day deduction must be determined by the facility, but not to Title 17-A, section 1253, subsection 2, paragraph A, or subsection 3-B, 4, 5, 8, 9 or 10. If the court suspends the period of confinement in whole or in part, the court shall impose a period of administrative release not to exceed one year. The administrative release must be administered pursuant to Title 17-A, chapter 54-G, and revocation of the administrative release is governed by the provisions of that chapter. [2005, c. 507, §2 (AMD).]

SECTION HISTORY

2003, c. 410, §3 (NEW). 2005, c. 328, §2 (AMD). 2005, c. 507, §2 (AMD).



12 §8005. Certain information confidential

1. Contact information. Social security numbers, addresses, telephone numbers and electronic mail addresses of landowners owning less than 1,000 acres of forest land statewide and collected by the bureau for the purposes of contacting landowners under section 8611, or received by the bureau in notifications filed under section 8883-B, or in reports received under Title 36, section 581-G are confidential and may be disclosed only in accordance with this section.

[ 2005, c. 358, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Forest management plan and information. Social security numbers, forest management plans and supporting documentation of forest management activities on private forest land and held by the bureau for the purposes of administering landowner assistance programs authorized under this chapter and chapter 805 are confidential and may be disclosed only in accordance with this section.

[ 2005, c. 358, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3. Disclosure. Except as provided in subsection 4, the director may disclose confidential information in accordance with this subsection. Confidential information disclosed pursuant to this subsection remains the property of the bureau. Recipients of the confidential information may not disclose this information or use this information except as authorized by the director.

A. The director may disclose information designated as confidential under this section to a governmental entity that, in the opinion of the director, requires this information. [2005, c. 358, §1 (NEW).]

B. The director shall provide names, addresses and electronic mail addresses upon request to a nonprofit corporation that provides educational services to forest landowners regarding sound forest management as long as the information disclosed is used to provide information about forest management. [2005, c. 358, §1 (NEW).]

[ 2005, c. 358, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Information designated as confidential by state or federal agency. The director may not disclose information furnished to the director that has been designated as confidential by a state or federal agency furnishing the information unless disclosure is authorized by the furnishing agency.

[ 2005, c. 358, §1 (NEW) .]

5. Penalty. A person who receives confidential information pursuant to subsection 3, paragraph B and uses that information for a purpose other than that authorized by the director commits a civil violation punishable by a fine of not more than $1,000.

[ 2005, c. 358, §1 (NEW) .]

SECTION HISTORY

2005, c. 358, §1 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Chapter 801-A: FOREST CERTIFICATION INCENTIVE COST-SHARE FUND

12 §8011. Cost-share fund established; purpose (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §KKKK1 (NEW). 2005, c. 513, §2 (RPR). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 11, §1 (RP).



12 §8012. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 439, §KKKK1 (NEW). 2005, c. 513, §§3,4 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 11, §1 (RP).



12 §8014. Administration of cost-share fund; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 513, §6 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 11, §1 (RP).






Chapter 803: FOREST HEALTH AND MONITORING

Subchapter 1: GENERAL PROVISIONS

12 §8101. Forest Health and Monitoring program

1. Powers and duties. The Director of the Bureau of Forestry shall maintain sufficient resources, both personnel and technical information, within the limit of funds available, in order to:

A. Maintain a statewide surveillance system to detect and monitor insects, diseases and abiotic agents, including air pollution and acid deposition potentially injurious to the forest resources of the State; [1987, c. 183, §1 (AMD).]

B. Provide information and technical advice and assistance to individuals and other state and federal agencies on the identification and control of forest insects and diseases; [1979, c. 545, §3 (NEW).]

C. Conduct and supervise control programs for forest diseases and insects where authorized; [1987, c. 183, §1 (AMD).]

D. Assist in the enforcement of federal and state quarantine laws relating to forest insects and diseases; [1987, c. 183, §1 (AMD).]

E. Conduct applied research related to the management of insects, diseases and abiotic agents potentially injurious to the forest resources of the State, including forest management strategies, insecticide and spray application technologies, integrated pest management techniques and other issues pertinent to the purposes of this chapter. The director shall maintain up-to-date information on the injurious impacts of insects, diseases and abiotic agents, including air pollution and acid deposition on the forests of the State; and [1987, c. 183, §1 (NEW).]

F. Consult and cooperate with other agencies of the United States, other state governments, the federal and provincial governments of Canada and public and private landowners in the State on applied research, survey and management of forest pest problems. [1987, c. 183, §1 (NEW).]

[ 1999, c. 790, Pt. A, §18 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1987, c. 183, §1 (AMD). 1999, c. 790, §A18 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 2: DETECTION; TECHNICAL ASSISTANCE

12 §8201. Detection

The director may go on any land for the purpose of surveying, inspecting or detecting the presence of a forest insect or disease which may, in the judgment of the director, pose a danger or public nuisance to the shade, ornamental and forest trees of the State. [1979, c. 545, §3 (NEW).]

The director may do any work involved in ascertaining the presence of these organisms. If survey work involves the use of so-called "trap" material on developed lands, the landowner shall be notified of the intent to go on the land. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8202. Information and recommendations

1. Resources. The director shall maintain sufficient resources, including research materials and technical expertise, within the limits of available funds, in order that the bureau may:

A. Respond to requests to identify forest insects and diseases of concern to landowners and municipalities; [1979, c. 545, §3 (NEW).]

B. Determine the severity of forest insect or disease problems; [1979, c. 545, §3 (NEW).]

C. Provide advice on control measures; [1979, c. 545, §3 (NEW).]

D. Refer individuals to other state or federal agencies for technical or financial assistance; and [2013, c. 37, §1 (AMD).]

E. [2013, c. 37, §2 (RP).]

F. Respond to requests for information on insects, other than forest insects, including their identification and control. [1979, c. 545, §3 (NEW).]

[ 2013, c. 37, §§1, 2 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

2. Results of investigations. The director shall provide the results of any investigation completed pursuant to this section or section 8201 to the affected landowner and municipality.

[ 1979, c. 545, §3 (NEW) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 37, §§1, 2 (AMD). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 3: SUPPRESSION ACTIVITIES

12 §8301. Emergencies

Responsibility for control of forest insect and disease outbreaks shall, in all but emergencies, rest with the owners of the property whether private or public. [1979, c. 545, §3 (NEW).]

Emergencies, for the purposes of this chapter, shall be so considered when, in the opinion of the director, the infestation or disease is likely to kill or seriously injure trees in large numbers, or is so localized that immediate control will prevent a large possible outbreak, or is of recent foreign origin. [1987, c. 183, §2 (AMD).]

In emergencies, the director may enter into agreement with municipal officials to pay up to 1/2 the cost of control if state funds are available for this purpose. Whenever the State does contribute funds for this purpose, it shall have the authority to determine the control methods to be used. The State may make similar agreements with groups of private owners if the project is approved by municipal officials. [1979, c. 545, §3 (NEW).]

In an emergency, control measures may be done directly by the State or may be done on a contract basis with responsible private companies or individuals. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1987, c. 183, §2 (AMD).



12 §8302. Locally requested control work

Whenever any municipality shall appropriate or raise a sum of money and shall pay the same into the State Treasury for the purpose of controlling, within its borders, a forest insect or disease declared a public nuisance pursuant to section 8303, the director shall cause the amount to be expended in the municipality, together with such sum as may be determined by the director from the state appropriation made therefor. If the director finds it to be unnecessary or impracticable to expend the entire amount or any part thereof during the year following the payment to the Treasurer of State, the unexpended proportion shall be reimbursed to the municipality. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8303. Declared a public nuisance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1987, c. 183, §3 (RP).



12 §8304. Control measures; protest

Any public agency or group of owners carrying on or planning control measures may appeal to the director for permission to carry out the project in case the owner or owners of property in or adjacent to the control area refuses to do control work or to allow control work to be done on their property. The director may, after careful inspection and survey has shown an emergency exists according to the requirements of section 8301, grant authority for control measures to be carried out on the protestors' lands. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8305. Shipment prohibited

The director may prohibit, prevent or regulate the entry into or movement within the State of any plants of the genus Ribes or other nursery or wilding plants, stock or parts of plants or wood or wood products that may cause the introduction or spread of a dangerous forest insect or disease. The director may issue orders, permits and notices necessary to carry out this section. Orders, permits and notices issued under this section do not require or constitute an adjudicatory proceeding under the Maine Administrative Procedure Act. [2009, c. 585, §1 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2009, c. 585, §1 (AMD).



12 §8306. Authority to quarantine and destroy pest host material

1. Quarantines. Notwithstanding any other provision of law, the director may establish by rule a quarantine to restrict or prohibit the transportation within, into or from the State or any portion of the State of any forest or shade tree or part of any forest or shade tree, including, but not limited to, logs, bark, branches, seeds or scion material, or alternate host materials capable of supporting a disease or insect infestation when the following conditions are met:

A. The director finds that there exists within the State or in any other state, country or province a plant disease caused by a plant pathogen not native to the State or an infestation of insects not native to the State that, in the opinion of the director, is likely to kill or seriously injure forest or shade trees in large numbers; and [2001, c. 547, §1 (NEW).]

B. A quarantine to protect against the plant disease or insect infestation has not been established by the Commissioner of Agriculture, Conservation and Forestry or the Secretary of Agriculture of the United States or is not in effect. [2001, c. 547, §1 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

[ 2013, c. 196, §1 (AMD) .]

2. Rulemaking. The director shall adopt rules to establish:

A. Quarantines as needed and authorized under subsection 1; and [2001, c. 547, §1 (NEW).]

B. A process for the seizure, inspection, destruction or other mitigation of any forest or shade tree or any material that:

(1) Exists within the State and harbors a plant pathogen or insect that is the subject of a quarantine;

(2) Is in proximity to a tree or material that exists within the State and harbors a plant pathogen or insect that is the subject of a quarantine; or

(3) Is transported into the State in violation of a quarantine established by the director, the Commissioner of Agriculture, Conservation and Forestry or the Secretary of Agriculture of the United States. [2013, c. 196, §2 (RPR).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter II-A.

[ 2013, c. 196, §2 (AMD) .]

3. Salvage of condemned material. Prior to ordering the destruction of forest or shade trees or parts of forest or shade trees, the director shall consult with the landowner and the person owning stumpage rights to determine if there are methods of destruction that allow recovery of the value or a portion of the value of the condemned material and effectively safeguard the forest resource.

[ 2001, c. 547, §1 (NEW) .]

SECTION HISTORY

2001, c. 547, §1 (NEW). 2011, c. 657, Pt. W, §6 (REV). 2013, c. 196, §§1, 2 (AMD).






Subchapter 4: SPRUCE BUDWORM SUPPRESSION ACT

12 §8401. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8402. Legislative policy (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8403. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1981, c. 517, §1 (AMD). MRSA T. 12, §8420 (RP).



12 §8404. Spruce Fir Forest Protection District (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §3 (RPR). MRSA T. 12, §8420 (RP).



12 §8405. Funding (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §4 (AMD). 1981, c. 517, §2 (AMD). MRSA T. 12, §8420 (RP).



12 §8406. Taxation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §5 (RPR). 1981, c. 259, §1 (AMD). MRSA T. 12, §8420 (RP).



12 §8407. Designated spray areas (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8407-A. Settlement corridors (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §6 (NEW). MRSA T. 12, §8420 (RP).



12 §8408. Automatic withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8409. Silvicultural treatment designation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1981, c. 470, §A30 (AMD). MRSA T. 12, §8420 (RP).



12 §8410. General conditions for withdrawals (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8411. Duties and authority of the Director of the Bureau of Forestry (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §7 (AMD). 1981, c. 259, §2 (AMD). MRSA T. 12, §8420 (RP).



12 §8412. Committee on Spruce Fir Silviculture (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8413. Rules relating to silviculture (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8414. Forest Insect Manager (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8415. Service foresters (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §8 (RP). MRSA T. 12, §8420 (RP).



12 §8416. Other state and municipal agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8417. Research (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 737, §9 (RPR). MRSA T. 12, §8420 (RP).



12 §8417-A. Technical programs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §10 (NEW). MRSA T. 12, §8420 (RP).



12 §8418. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). MRSA T. 12, §8420 (RP).



12 §8419. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §11 (NEW). MRSA T. 12, §8420 (RP).



12 §8420. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §11A (NEW). MRSA T. 12, §8420 (RP).






Subchapter 4-A: MAINE SPRUCE BUDWORM MANAGEMENT ACT

12 §8421. Short title

This subchapter shall be known and may be cited as the "Maine Spruce Budworm Management Act." [1979, c. 737, §12 (NEW).]

SECTION HISTORY

1979, c. 737, §12 (NEW).



12 §8422. Legislative policy

The Legislature declares that it shall be the policy of the State to undertake a spruce budworm management program to minimize the short-term and long-term impacts of spruce budworm insect infestations upon the state's spruce and fir forests in accordance with the following policy objectives: [1979, c. 737, §12 (NEW).]

1. Supply of wood. The protection of an adequate present and future supply of wood to support the long-term economic needs of the State and of its forest products industries;

[ 1979, c. 737, §12 (NEW) .]

2. Development of program. The development and utilization in both the public and private sectors of forest protection and management programs which are cost-effective, biologically sound and responsive to the environmental and health concerns of the public;

[ 1979, c. 737, §12 (NEW) .]

3. Reduction in use of insecticides. The reduction in reliance upon the use of chemical insecticides in spruce budworm suppression programs;

[ 1979, c. 737, §12 (NEW) .]

4. Private efforts; pest management. The encouragement of private efforts to undertake a variety of integrated pest management techniques which result in a long-term reduction in the susceptibility of the state's forests to spruce budworm infestation and loss;

[ 1979, c. 737, §12 (NEW) .]

5. Implementation. The implementation of equitable methods for determining private and public participation in, and financing of, spruce budworm suppression and prevention programs, including provision for voluntary participation in future insecticide spray projects;

[ 1979, c. 737, §12 (NEW) .]

6. Regulatory review. The provision for adequate regulatory review of insecticide spray projects by an independent state agency; and

[ 1979, c. 737, §12 (NEW) .]

7. Assistance programs. The provision of management and utilization assistance programs for small forest landowners designed to minimize impacts of spruce budworm infestation and loss.

[ 1979, c. 737, §12 (NEW) .]

SECTION HISTORY

1979, c. 737, §12 (NEW).



12 §8423. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §1 (RP).



12 §8423-A. Definitions

As used in this subchapter, unless the context indicates otherwise, the following terms have the following meanings. [1981, c. 278, §2 (NEW).]

1. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry.

[ 1981, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

2. Designated spray area. "Designated spray area" means that land area within the district designated by the director, pursuant to section 8424, subsection 4, for inclusion within a spray project.

[ 1981, c. 278, §2 (NEW) .]

3. Director. "Director" means the Director of the Bureau of Forestry.

[ 1981, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. District. "District" means the Spruce Fir Forest Protection District established by section 8423-B.

[ 1981, c. 278, §2 (NEW) .]

5. Forest land owners. "Forest land owners" means persons who own forest lands within the district, including, without limitation, persons owning or claiming timber and grass rights in public reserved land located within the district.

[ 1981, c. 278, §2 (NEW) .]

6. Management program. "Management program" means all activities undertaken by the Bureau of Forestry in connection with the short-term and long-term suppression, control and prevention of spruce budworm infestations, including, without limitation, any activities undertaken in connection with spray projects, spruce budworm survey and detection activities, silvicultural, marketing and integrated pest management programs, research and related activities.

[ 1981, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

7. Person. "Person" means any individual, partnership, joint venture, corporation or other legal entity or any group of persons which acts as a tenancy in common or joint tenancy for ownership purposes and includes any government or any agency, bureau or commission thereof.

[ 1981, c. 278, §2 (NEW) .]

8. Rebate. "Rebate" means a payment by the State back to a person subject to taxation pursuant to this subchapter.

[ 1981, c. 278, §2 (NEW) .]

9. Rule. "Rule" means a duly-adopted regulation of general applicability promulgated by the Bureau of Forestry. These rules shall have the force and effect of law.

[ 1981, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

10. Spray program area. "Spray program area" means all that forest land within the district for which applications have been made and approved by the director pursuant to section 8424, subsections 2 and 3, except as removed pursuant to section 8425, subsection 2.

[ 1981, c. 278, §2 (NEW) .]

11. Spray project. "Spray project" means all activities undertaken or caused to be undertaken by the Bureau of Forestry in connection with the application of insecticides or other materials against spruce budworm insects within a single year.

[ 1981, c. 278, §2 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

12. Spruce budworm. "Spruce budworm" means the insect of the species known as Choristoneura fumiferana, Clem., at any stage of its biological development.

[ 1981, c. 278, §2 (NEW) .]

SECTION HISTORY

1981, c. 278, §2 (NEW). 2011, c. 657, Pt. W, §§6, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8423-B. Spruce Fir Forest Protection District

There is established a Spruce Fir Forest Protection District consisting of the areas accepted by the director pursuant to section 8424, subsection 3. [1981, c. 278, §3 (NEW).]

SECTION HISTORY

1981, c. 278, §3 (NEW).



12 §8424. Program planning

1. General authority. In accordance with the provisions of this subchapter, the Bureau of Forestry, acting under the supervision of the director, shall be empowered to plan for and undertake activities related to spray projects and management programs on behalf of the State.

[ 1979, c. 737, §12 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Application for spray project eligibility. Forest land owners may apply to the director prior to December 1st of any year to be eligible to participate in the spray projects for the following 5 years. The application must show:

A. The name and address of the applicant and its agent, if any; [1979, c. 737, §12 (NEW).]

B. The number and location on maps prescribed by the director of the acres of forest land for which application is being made; [1979, c. 737, §12 (NEW).]

C. The location on maps prescribed by the director of the timber types, timber ages and proportions of spruce, fir and non-host species within such forest land; [1979, c. 737, §12 (NEW).]

D. The location on maps of private and public road access to such forest land; [1979, c. 737, §12 (NEW).]

E. The location on maps of all residences within that forest land; [1979, c. 737, §12 (NEW).]

F. A 5-year cutting plan for such forest land showing plans for timber cutting, road construction and other planned land utilizations; and [1979, c. 737, §12 (NEW).]

G. Any other information pertinent to the description, utilization and management of such forest land as the director may require for purposes of spray project and management program planning. [1979, c. 737, §12 (NEW).]

The date for submission of the information required under subsection 2, paragraph C may be extended by the director upon a showing that such information is not then available.

Cutting plans accompanying the application may be utilized by the Bureau of Forestry for planning purposes, and may be shared with other government agencies, but do not constitute records available for public inspection or disclosure pursuant to Title 1, section 408-A.

For excise tax purposes, such application must designate one person who must be billed and notified of any lien recorded under this subchapter. When a tax bill or notice of lien is sent to this person, it constitutes notice to all other landowners listed on the application. Each forest land owner is jointly and severally liable for any tax, penalty or interest imposed under this subchapter.

[ 2011, c. 657, Pt. W, §7 (REV); 2011, c. 662, §10 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

3. Effect of application. The director shall accept, not later than December 1st of each year, any application which to his satisfaction meets the requirements of this section and any additional criteria which the director may impose by regulation in furtherance of the legislative policies of this subchapter. By December 31st, the director shall certify in writing to the State Tax Assessor the complete list of all participants in the program. The list shall include the names of the forest landowners, the names and addresses of the persons designated to be billed and served with notices of liens, particularized descriptions of the real estate included in the spray program area and statements of the acreage included in each parcel. If a change in ownership occurs after December 31st, the director shall inform the State Tax Assessor not later than the following September 1st.

Upon the director's acceptance of any such application, the forest land involved shall, for a period of 5 years, be and remain eligible for inclusion within the spray project, and shall be subject to taxation pursuant to section 8427, regardless of any change in ownership of such forest land. The areas sprayed each year shall be determined on an annual basis pursuant to subsection 4. At the expiration of the 5-year period, application must be renewed by the forest land owner and accepted by the director in accordance with this section in order to enable continued eligibility for participation in subsequent spray projects. Forest land which is eligible for inclusion within the spray project and which has been accepted by the director may be withdrawn from the spray program area prior to the end of the 5-year period, provided that the withdrawal is made no later than December 1st to be effective for the spray project of the following year and that during the 5-year period:

A. Changes in present law, regulation or Maine Forest Service policy prohibit the forest land from being treated with either biological or chemical insecticides; [1981, c. 565, (NEW).]

B. Natural disaster, such as forest fire or blowdown make insecticide treatment impractical; [1983, c. 656, §1 (AMD).]

C. The director determines that withdrawal of the forest land furthers the legislative policies of this subchapter; or [1983, c. 656, §1 (AMD).]

D. The landowner provides written assurance in the form of specific protection plans for each block of forest land proposed for withdrawal from the 5-year protection district. [1983, c. 656, §1 (NEW).]

[ 1985, c. 58, §1 (AMD) .]

4. Spray project designation. Spray projects shall be designated in the following manner.

A. The director, acting in accordance with this subchapter, shall have ultimate and final discretion to determine, and from time to time modify, the location, type and manner of any spray project within the spray program area, subject to such regulatory review and approval by other state and federal agencies as is provided by law. The director shall make these determinations based upon evidence of the extent of budworm hazard to forest lands within the spray program area, forest stand composition, wood supply needs, buffer policies, opportunities for silvicultural and other management alternatives, the cost-effectiveness and biological soundness of spray treatment for particular forest lands, the recommendations of affected forest land owners and the public, environmental and public health concerns and such other factors as the director may deem to be in furtherance of the legislative policies of this subchapter. [1979, c. 737, §12 (NEW).]

B. The director shall, not later than December 15th of each year, make a preliminary determination of the forest lands within the spray program area to which he tentatively deems it necessary and appropriate to apply chemical or biological spray treatment in the following year. Within 15 days following such preliminary determination, the director shall furnish and make available to the affected forest land owners and to the public maps showing the forest lands preliminarily so designated. Notice of the preliminary designation shall be published in the state paper and such other newspapers as the director deems appropriate. The notice shall indicate where spray area maps will be available for inspection and where further information may be obtained, and shall provide information concerning withdrawal procedures. [1979, c. 737, §12 (NEW).]

C. Any forest land within the spray program area may be withdrawn from any annual spray project provided that a written request, adequately specifying on maps prescribed by the director the location of the acres to be withdrawn, is submitted by the forest land owner to the director no later than February 1st of the calendar year of the spray project involved. The director may at his discretion receive and act upon later-submitted requests for withdrawal. [1979, c. 737, §12 (NEW).]

[ 1979, c. 737, §12 (NEW) .]

5. General conditions for applications and requests. In addition to any other requirements for applications for spray project eligibility or for spray treatment and requests for withdrawal established under this subchapter, such applications and requests shall conform with the following requirements.

A. They shall be accompanied by maps, depicting the forest land involved, of the same size and scale as those accepted by the State Tax Assessor in the administration of the tree growth tax law. [1979, c. 737, §12 (NEW).]

B. They shall include a statement of ownership rights in the forest lands involved. [1979, c. 737, §12 (NEW).]

C. Subject to the provisions of paragraph D, they shall include written authorization from each owner of, or claimant to, an interest in the forest land involved, other than owners of easements and mortgages. [1979, c. 737, §12 (NEW).]

D. In the case of applications or requests affecting parcels of forest land held in common and undivided or joint ownership, a controlling or majority interest in the parcel shall have the power to make applications and requests under this subchapter and such applications and requests, as well as the decisions of the director thereon, shall be binding on all owners of interests in those lands. [1979, c. 737, §12 (NEW).]

E. Within 30 days following the transfer of any interest, other than an easement or mortgage, in any forest lands which are part of the spray program area, written notice of the transfer shall be sent to the director. [1979, c. 737, §12 (NEW).]

[ 1979, c. 737, §12 (NEW) .]

6. Settlement corridors. Settlement corridors are subject to the following provisions.

A. All land within 2 miles of publicly maintained roads within the district shall be designated by the director as settlement corridors. [1981, c. 278, §6 (AMD).]

B. Land within settlement corridors shall not receive insecticide spray treatment except under the following circumstances:

(1) The land is in the spray program area;

(2) The landowner makes a written request for the treatment not later than December 1st in the calendar year previous to the year of the spray project involved;

(3) The request is accompanied by such information as the director may require and meets such criteria as the director may adopt in furtherance of the legislative policies of this subchapter; and

(4) The request does not relate to land within a settlement corridor located in a municipality which has taken action to prohibit spray projects within that corridor pursuant to section 8425, subsection 2. [1983, c. 623, (AMD).]

C. The provision for settlement corridors under this section does not impair or affect the director's authority to define and carry out other policies and procedures, including, without limitation, the use of no-spray buffers, designed to protect the public health and the environment, as he deems necessary or appropriate. [1979, c. 737, §12 (NEW).]

[ 1983, c. 623, (AMD) .]

7. Technical assistance programs. The Bureau of Forestry shall undertake to develop and implement budworm management technical assistance programs for small wood lot owners.

[ 1979, c. 737, §12 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

8. Supply-demand analysis. The Bureau of Forestry shall conduct or cause to be conducted an analysis of future supply and demand for the spruce and fir resources of the State. The purpose of such analysis shall be to determine the types and levels of future spruce budworm protection needs and strategies for such spruce and fir resources.

[ 1979, c. 737, §12 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

9. Environmental health monitoring. The Bureau of Forestry shall cause to be conducted by an agency other than the Department of Agriculture, Conservation and Forestry an environmental health monitoring program each year in which a spray project is conducted. The Bureau of Forestry shall prepare and submit an annual report to the Legislature dealing with all aspects of the environmental health monitoring conducted during the previous calendar year.

[ 1979, c. 737, §12 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §§4-6 (AMD). 1981, c. 565, (AMD). 1983, c. 623, (AMD). 1983, c. 656, §§1,2 (AMD). 1985, c. 58, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2011, c. 662, §10 (AMD). 2013, c. 405, Pt. A, §23 (REV).



12 §8425. Regulatory Jurisdiction

1. General rule. The Bureau of Forestry, in undertaking any spray project, shall apply for and obtain any permits and approvals of the Maine Pesticide Control Board and the Maine Department of Agriculture, Conservation and Forestry, as required by the laws administered by those agencies. Except as provided in this section, spray projects may be conducted without adherence to the laws administered by other state agencies or by any municipal, county or other local government body.

[ 1979, c. 737, §12 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Municipal action. Any municipality may prohibit the execution of spray projects within settlement corridors, as designated pursuant to section 8424, subsection 6, which lie within the municipality. Any such prohibition, or the repeal thereof, may be enacted in accordance with the procedures for enactment of municipal ordinances; provided that any such prohibition shall be enacted before April 1st of any calendar year in which it shall apply and that the municipality shall send a certified copy of its enactment to the director within 10 days following the adoption of the same. Settlement corridors within which spray projects have been prohibited pursuant to this subsection shall thereupon be removed by the director from the spray program area.

[ 1979, c. 737, §12 (NEW) .]

SECTION HISTORY

1979, c. 737, §12 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8426. Funding

1. Recommendation of the director. On or before January 1st of each year, the director shall report in writing to the Bureau of the Budget and to the Legislature his estimate of the costs of implementation of any management program proposed for that program year, along with his estimate of the cost of funding program planning activities for the period beginning October 1st and ending on April 30th of the following year.

If the director finds that no spray project is necessary in 1987, he shall make a determination of the need for ongoing management program activities. The director shall base his determination upon recommendations of affected landowners and the public, and other factors that the director deems to be in furtherance of the legislative policies of this subchapter. On or before January 1, 1987, the director shall report in writing to the Legislature his estimate of the costs of implementation of the management program activities determined to be necessary, along with a complete description of the activities and the related staff requirements. Management program activities in a year without a spray project shall include only necessary budworm survey and detection, research and administration. The director shall include in his report any recommended changes to this subchapter to ensure the implementation of equitable methods for financing ongoing budworm survey activities in years with no spray project, consistent with the legislative policies of this subchapter.

[ 1985, c. 664, §1 (AMD) .]

2. Authorization by Legislature. Following the recommendation made in accordance with subsection 1, the Legislature shall determine, not later than March 1st, the amount, if any, authorized for expenditure for any management program in that program year. That excise tax shall be assessed and collected in accordance with section 8427, subsection 2. At the same time, the Legislature shall determine the amount, if any, authorized for expenditure for preproject planning during the period beginning October 1st and ending April 30th of the following year.

[ 1985, c. 664, §1 (AMD) .]

3. Management program special accounts. Special accounts shall be established in the following manner.

A. The Treasurer of State shall establish 2 dedicated revenue accounts as follows.

(1) Into one account shall be deposited any revenues received by the State from the Government of the United States for any spray project.

(2) Into the other account shall be deposited any revenues received by the State from the excise taxes authorized pursuant to this subchapter. [1979, c. 737, §12 (NEW).]

B. The moneys credited to such accounts shall be used by the Bureau of Forestry to pay any expenses, debts, accounts and lawful demands incurred in connection with management programs authorized under this subchapter, and the director shall authorize the State Controller to draw his warrant therefor at any time. Any remaining balance in these accounts shall continue from year to year as a fund available for the purposes set out in this subchapter and for no other purpose. [1985, c. 58, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

C. Any revenue deposited in spray project special accounts attributable to services funded from other state accounts shall be credited to the accounts funding these services. If the General Fund funded these services, the revenue shall be credited to the General Fund Undedicated Revenue Account. In the case where the original source cannot be determined, these funds shall be deposited in the General Fund. [1983, c. 819, Pt. A, §36 (NEW).]

[ 1985, c. 58, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Borrowing from General Fund. To accomplish the purpose of this subchapter, the director, subject to the approval of the Governor, may borrow moneys from the General Fund for up to 120 days, at no interest, in order to enable the bureau to pay expenses, debts, accounts and lawful demands for any management program authorized under subsection 2; provided that the aggregate amount of such borrowing may at no time exceed the amount of uncollected excise taxes authorized under this subchapter for that spray project.

[ 1985, c. 58, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

5. Treasurer of State; temporary loan. The Treasurer of State, upon the recommendation of the director, as approved by the Governor, may negotiate a temporary loan or loans in anticipation of excise taxes to be raised during the same fiscal year. The loan application shall be initiated by the Treasurer of State so that the funds derived therefrom are available not before July 1st for expenditure by October 1st of the same fiscal year.

The money borrowed shall be deposited in the account established pursuant to section 8426, subsection 3, paragraph A, subparagraph (2), and shall be used to fund the program during the preproject period beginning October 1st and ending on April 30th. Any income derived from investment of these funds shall be credited to the same account.

Any amount borrowed pursuant to this section shall be repaid with interest from the amount collected as a preproject excise tax under section 8427, subsection 2. In the event that no such tax is collected, this amount shall be raised by a shared tax applicable to all acres in the district, as of July 1st of that fiscal year, the per acre rate of which shall be calculated by dividing the sum to be raised by the number of acres within the district.

[ 1985, c. 58, §2 (AMD) .]

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §7 (AMD). 1983, c. 109, §1 (AMD). 1983, c. 810, §§1-3 (AMD). 1983, c. 819, §A36 (AMD). 1985, c. 58, §2 (AMD). 1985, c. 664, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8427. Taxation

1. Generally. Forest land owners within the district shall be subject to the excise taxes authorized under this section for the privilege of owning such lands and of receiving the benefits of spray project eligibility. In cases of divided ownership of such lands, the persons owning or claiming timber rights shall be subject to such taxes.

[ 1981, c. 278, §8 (AMD) .]

2. Pre-project excise tax. The pre-project excise tax shall be computed in the following manner:

A. The ratio of the planned spray acres for each landowner to the total planned spray acres for all landowners controlling 1% or more of the total planned spray acres in the project; [1981, c. 278, §9 (NEW).]

B. The ratio computed in paragraph A shall be multiplied by the estimate of total project cost provided in section 8426, subsection 1, less the carryover account balance for landowners in the previous program; [1985, c. 58, §3 (AMD).]

C. The pre-project excise tax shall be assessed and billed by the State Tax Assessor within 30 days following the legislative authorization provided in section 8426, subsection 2; and [1985, c. 58, §3 (AMD).]

D. In the event that no spray project is planned for a given year, the pre-project tax shall be computed in the following manner:

(1) The ratio of the spruce fir forest protection district acres for each landowner to the total protection district acres for all landowners controlling 1% or more of the total protection district acres;

(2) The ratio computed in this paragraph shall be multiplied by the estimate of total program cost produced in section 8426, subsection 1; and

(3) The pre-project excise tax shall be assessed and billed by the State Tax Assessor within 30 days following the legislative authorization provided in section 8426, subsection 2. [1985, c. 58, §3 (NEW).]

[ 1985, c. 58, §3 (AMD) .]

3. Post-project excise tax. The post-project tax for forest landowners within the district shall be computed and assessed as follows.

A. The director shall determine the total amount of costs incurred or budgeted to be expended in connection with the management program conducted during the then current calendar year. This amount shall be reduced by the amount of any money received for that program from the Federal Government. [1985, c. 58, §4 (AMD).]

B. [1985, c. 58, §4 (RP).]

C. Ninety percent of the amount computed under paragraph A shall be raised by a post-project spray tax, the per acre rate of which shall be calculated by dividing the sum to be so raised by the number of acres which actually received spray treatment, as determined by the director. [1985, c. 58, §4 (AMD).]

D. Ten percent of the amount computed under paragraph A shall be raised by a post-project shared tax, applicable to all taxable acres in the district, the per acre rate of which shall be calculated by dividing the sum to be raised by the number of acres within the district, as designated by the director. [1985, c. 58, §4 (AMD).]

D-1. In the event that no spray project is conducted in a given year, the amount computed under paragraph A shall be raised by a post-project shared tax, applicable to all taxable acres in the district, the per acre rate of which shall be calculated by dividing the sum to be raised by the number of acres within the district, as designated by the director. [1985, c. 664, §2 (AMD).]

E. The director shall certify in writing to the State Tax Assessor, by September 1st, the post-project shared tax rates and the post-project spray tax rate, together with the number of acres within each ownership which are subject to those taxes. The director's certification shall be based on the latest available actual cost data, as well as an estimate of outstanding obligations, including personnel costs of the budworm management program. Final actual costs shall be determined on or before March 15th of the following calendar year. Any underestimates or overestimates resulting from this paragraph shall be credited or debited to the following year's program as appropriate. [1983, c. 810, §5 (AMD).]

F. The amount of the post-project excise taxes payable by each landowner shall be reduced by the amount assessed upon that landowner on account of the pre-project excise tax payable for that calendar year. [1981, c. 278, §10 (NEW).]

G. The State Tax Assessor shall compute, assess and bill, by November 1st the amount of the post-project excise taxes payable by each landowner in accordance with this section. [1981, c. 278, §10 (NEW).]

In the event that the amount so calculated results in a negative balance for any landowner, the State Tax Assessor shall refund to that landowner the amount of the balance in the form of a tax rebate. The rebate shall be made no later than April 30th of the year following the assessment date.

[ 1985, c. 664, §2 (AMD) .]

4. Due date. Fifty percent of the pre-project excise tax is due April 30th of the year in which it is assessed; the remaining 50% shall be due July 31st of that year. The post-project excise tax is due December 15th of the year in which it is assessed. Notice of the amount of any tax due under this subchapter shall be presumed complete upon mailing of a bill therefor.

[ 1981, c. 630, §1 (AMD) .]

5. Interest and penalty. Any tax assessed under this subchapter that is not paid when due accrues interest at the rate of 1 1/2% for each month, or fraction thereof, that the tax remains unpaid; and a penalty equal to 20% of the unpaid tax must be added to the liability of any person who fails to pay a tax when due.

[ RR 2013, c. 2, §19 (COR) .]

6. Tax lien. There shall be a tax lien to secure the payment of all taxes, penalties and interest assessed under this subchapter. The lien shall attach to all real estate described in any application made under section 8424, subsection 2, and shall take precedence over all other claims on that real estate and shall continue in force until the taxes, penalties and interest are paid or until the lien is otherwise terminated.

For purposes of lien foreclosure, unpaid taxes assessed under this subchapter shall be delinquent on the date due. Thereafter, the State Tax Assessor may record, in the registry of deeds of the county or registry district where that real estate lies, a certificate signed by the State Tax Assessor setting forth the name of the person designated in section 8424, subsection 2, the amount of unpaid taxes, penalties and interest and a description of the real estate subject to the lien. Not later than one week after recording the lien, the State Tax Assessor shall notify the person designated in section 8424, subsection 2, that a lien has been recorded. If the full amount of the tax, penalty and interest is not paid within 6 months of the recording, the lien shall be foreclosed. Upon foreclosure, the State shall become fee simple owner of the real estate free of all encumbrances. That real estate shall be inventoried as provided in Title 36, section 1283.

[ 1979, c. 737, §12 (NEW) .]

7. Review of assessments, supplemental assessments. Any forest landowner aggrieved by an assessment made under this subchapter may petition the State Tax Assessor for reconsideration, pursuant to Title 36, section 151, provided that the petition is filed within 45 days of the date of assessment. If justice requires, the State Tax Assessor may, with the approval of the Governor, abate, within 3 years from the date of assessment, all or part of any tax assessed under this subchapter by the State Tax Assessor.

Within 3 years of an assessment made under this subchapter, the State Tax Assessor may make a supplemental assessment if the State Tax Assessor finds that any previous assessment is imperfect or incomplete in any material aspect. An assessment may be made at any time with respect to a time period for which a fraudulent application has been filed.

The State Tax Assessor may require the assistance of the director in the performance of the State Tax Assessor's duties under this subsection. The director shall recommend to the State Tax Assessor an appropriate disposition of any matter brought under this subsection. That recommendation must be made within 15 days of the request and must be in writing.

[ RR 2009, c. 2, §26 (COR) .]

8. Collection by Attorney General. Whenever any person fails to pay any tax, interest and penalty due under this subchapter within the time provided, the Attorney General shall enforce payment by civil action against the person from whom it is due for the amount of the tax, interest and penalty, together with costs, in either the Superior or District Court in Kennebec County or in the judicial division in which that person has a residence or established place of business.

[ 1979, c. 737, §12 (NEW) .]

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §§8-10 (AMD). 1981, c. 630, §1 (AMD). 1983, c. 109, §2 (AMD). 1983, c. 810, §§4,5 (AMD). 1985, c. 58, §§3,4 (AMD). 1985, c. 664, §2 (AMD). RR 2009, c. 2, §26 (COR). RR 2013, c. 2, §19 (COR).



12 §8428. Duties and authority of the Director of the Bureau of Forestry

1. General. The director shall supervise and coordinate the activities of bureau personnel in connection with all management programs.

[ 1979, c. 737, §12 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Rules. From time to time the director may adopt and amend rules for the implementation of this subchapter. The rules shall be adopted in accordance with the procedures set forth in Title 5, chapter 375, subchapter II.

[ 1979, c. 737, §12 (NEW) .]

3. Applications. The director shall consider applications and requests made pursuant to section 8424, and shall grant conditionally or deny any such applications or requests.

[ 1979, c. 737, §12 (NEW) .]

4. Declaration of termination of spray projects. Upon receipt of information satisfactory to him to the effect that future spray projects will not be beneficial, cost-effective or otherwise in furtherance of the legislative policies of this subchapter, the director shall report the same to the Commissioner of Agriculture, Conservation and Forestry and to the Governor and shall recommend to the Legislature that this subchapter be repealed or amended as appropriate.

[ 1979, c. 737, §12 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

5. Entry and inspection of lands. The director or his representatives may enter, upon reasonable advance notice to the landowner, at any reasonable time and in a reasonable manner, any tract of land for which application pursuant to section 8424, subsection 2, has been made in order to inspect the same free of any charge or cost imposed by the owner or his agents.

[ 1979, c. 737, §12 (NEW) .]

6. Inspection of records. The director or his representatives may likewise inspect the books and records of any applicant under section 8424, subsection 2, with respect to any information submitted in connection with that application. He also may require periodic progress reports from such persons in connection with any such information.

[ 1979, c. 737, §12 (NEW) .]

7. Contractual authority. The director, with the approval of the commissioner, shall have the authority to enter into contracts for the acquisition of insecticides, aircraft, personnel and other goods and services necessary or appropriate for management programs and for other purposes related to this subchapter.

[ 1979, c. 737, §12 (NEW) .]

8. Reimbursement to state agencies. Out of funds available for any spray project, the director, subject to the approval of the Governor, may reimburse other state agencies for costs incurred by them in connection with such spray project. Such costs may include, but shall not be limited to, those incurred for environmental and health monitoring and regulation. Any department or agency of State Government is authorized to accept funds which may be available for carrying out the purposes of this subchapter.

[ 1979, c. 737, §12 (NEW) .]

9. Cooperation. The director shall consult and cooperate with the United States Forest Service, other agencies of the United States and of any state, the dominion government of Canada, the governments of any provinces of Canada and public and private landowners in the State in developing and undertaking joint management program activities.

[ 1985, c. 664, §3 (NEW) .]

10. Report. The director shall, at the end of each calendar year, undertake a complete financial review of any management program activities undertaken that year and shall make a full report on the activities to the next session of the Legislature. The report shall include, but not be limited to, sources of funding, private, state or federal and total expenditures broken down in the following categories: Insecticides, aircraft, monitoring, research and other appropriate categories. Also to be included shall be a statement of any remaining balance by source, private, state or federal.

[ RR 2013, c. 1, §24 (COR) .]

11. Permit applications. The director shall be responsible for processing all applications for regulatory permits and approvals for spray project operations as required by this subchapter.

[ 1985, c. 664, §3 (NEW) .]

SECTION HISTORY

1979, c. 737, §12 (NEW). 1985, c. 664, §3 (AMD). 2011, c. 657, Pt. W, §§6, 7 (REV). RR 2013, c. 1, §24 (COR). 2013, c. 405, Pt. A, §23 (REV).



12 §8429. Forest insect manager (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §11 (AMD). 1985, c. 664, §4 (RP). 1985, c. 785, §B74 (AMD). 1987, c. 402, §A97 (AMD).



12 §8430. Research

1. Authority. The Bureau of Forestry, acting through its director, with the approval of the commissioner, may make grants of funds and enter into contracts for purposes of research related to forest management strategies, insecticide and spray application technologies, integrated pest management techniques, forest product marketing and utilization and other issues pertinent to the purposes of this subchapter. This research may be funded with any funds available, provided that the cost of environmental and health monitoring of spray projects shall be part of annual spray project costs and not paid out of General Fund moneys.

[ 1981, c. 278, §12 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Research on public lands. The commissioner, director or other chief executive officer of any state agency having jurisdiction over any public land may make that land available on such terms and conditions as he deems reasonable to any public or private nonprofit entity engaged in spruce budworm control research and related silvicultural control research. The director shall likewise encourage private landowners within the State to make their lands available for the same purposes.

[ 1987, c. 183, §4 (AMD) .]

SECTION HISTORY

1979, c. 737, §12 (NEW). 1981, c. 278, §12 (AMD). 1987, c. 183, §4 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 5: PEST CONTROL COMPACT

12 §8501. Pest Control Compact (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8502. Findings -- Article I (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8503. Definitions -- Article II (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8504. The insurance fund -- Article III (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8505. The insurance fund; internal operations and management -- Article IV (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8506. Compact and Insurance fund administration -- Article V (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8507. Assistance and reimbursement -- Article VI (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8508. Advisory and technical committees -- Article VII (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8509. Relations with nonparty jurisdictions -- Article VIII (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8510. Finance -- Article IX (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8511. Entry into force and withdrawal -- Article X (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8512. Construction and severability -- Article XI (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8513. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8514. Bylaws filed (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8515. Compact administrator (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8516. Request (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8517. Appropriations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).



12 §8518. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2005, c. 147, §2 (RP).









Chapter 805: COOPERATIVE FORESTRY MANAGEMENT

Subchapter 1: TECHNICAL ASSISTANCE

12 §8601. Advice; recommendations (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §7 (RP).



12 §8602. Foresters (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1985, c. 785, §B75 (AMD). 1989, c. 555, §7 (RP).



12 §8603. Annual timber-cut report (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1981, c. 34, (AMD). 1987, c. 402, §A98 (AMD). 1987, c. 861, §11 (AMD). 1989, c. 555, §7 (RP).



12 §8604. Reports by forest landowners (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1985, c. 488, §9 (AMD). 1987, c. 402, §A99 (AMD). 1989, c. 555, §7 (RP).






Subchapter 1-A: TECHNICAL ASSISTANCE

12 §8611. Bureau of Forestry advisory programs

The bureau shall undertake the following programs to provide information and educational services for forest management in this State. [1989, c. 555, §8 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

1. Forest management information. The bureau shall provide a forest management information clearinghouse service with a statewide toll-free number. The information and referral service must include, but is not limited to:

A. Reporting, notification and management requirements pursuant to this chapter; [1989, c. 555, §8 (NEW).]

B. Timber and forest management options; [1989, c. 555, §8 (NEW).]

C. Soil conservation practices; [1989, c. 555, §8 (NEW).]

D. Insect and disease management practices; [1989, c. 555, §8 (NEW).]

E. Recreation management options; and [1989, c. 555, §8 (NEW).]

F. Wildlife management options. [1989, c. 555, §8 (NEW).]

Addresses, telephone numbers and electronic mail addresses collected by the bureau for the purpose of contacting forest landowners owning less than 1,000 acres statewide to provide them with forest management information are confidential and may be disclosed only in accordance with section 8005. The bureau shall provide copies of forest management information sent to landowners to the joint standing committee of the Legislature having jurisdiction over agriculture, conservation and forestry matters.

[ 2005, c. 358, §2 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Natural resource educator. The director shall employ a natural resource educator to develop and coordinate natural resource education, workshops and training opportunities for school-age children, forest landowners, forest products harvesters and forest managers.

A. [2005, c. 133, §1 (RP).]

B. [2005, c. 133, §1 (RP).]

[ 2005, c. 133, §1 (AMD) .]

SECTION HISTORY

1989, c. 555, §8 (NEW). 1989, c. 700, §A40 (AMD). 2003, c. 346, §1 (AMD). 2005, c. 133, §1 (AMD). 2005, c. 358, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8612. Field foresters

The bureau shall employ by 1991, at least 16 field foresters to be located in field offices. [1989, c. 555, §8 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

1. Duties. These foresters shall provide outreach services and referrals to small woodland owners and wood processors for harvesting, marketing and utilization of wood products. The foresters shall assist landowners and processors in:

A. Obtaining and explaining required forms for harvest notification and reporting; [1989, c. 555, §8 (NEW).]

B. Obtaining information to comply with the performance standards under this chapter; [1989, c. 555, §8 (NEW).]

C. Following up with landowners after harvest notification; [1989, c. 555, §8 (NEW).]

D. Reviewing landowner forest management plans; [1989, c. 555, §8 (NEW).]

E. Obtaining information to comply with environmental standards; [1989, c. 555, §8 (NEW).]

F. Explaining forest management options; [1989, c. 555, §8 (NEW).]

G. Promoting involvement in grants and incentive programs; [1989, c. 555, §8 (NEW).]

H. Disseminating educational material; and [1989, c. 555, §8 (NEW).]

I. Other duties as the director prescribes. [1989, c. 555, §8 (NEW).]

[ 1989, c. 555, §8 (NEW) .]

2. Limitations. Field foresters are limited to 3 site visits per landowner over a 5-year period, except as necessary to administer federal programs related to forestry or to determine compliance with provisions of this Title.

[ 1989, c. 555, §8 (NEW) .]

3. Comprehensive plans. The foresters may provide technical assistance on forestry issues to municipalities in developing their comprehensive plans.

[ 1989, c. 555, §8 (NEW) .]

4. Reporting requirements. The commissioner shall report biannually beginning in 1991, to the joint standing committee of the Legislature having jurisdiction over forestry matters on activities under the field forester program. This report, to be completed by February 1st, must include a description of the types of assistance given to landowners and wood processors, a description of the activities of the field foresters and any recommendations for changes in the program.

[ 2003, c. 346, §2 (AMD) .]

SECTION HISTORY

1989, c. 555, §8 (NEW). 2003, c. 346, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 2: MATERIAL ASSISTANCE

12 §8701. Establishment of nurseries (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 663, §70 (AMD). 1983, c. 819, §§A37,A38 (AMD). 1989, c. 21, §§1-3 (AMD). 2005, c. 133, §2 (RP).



12 §8702. Public shade trees

To promote aesthetic and environmental values of trees to communities and to restore those values lost through death of trees from insect and disease depredation, soil depletion, adverse growth factors and old age, the director may enter into agreement with municipal officials and Penobscot and Passamaquoddy tribal governments to pay, so far as funds are available, up to 50% of the costs of procuring young tree-planting stock and planting and general care of public shade trees. Whenever the State does contribute funds for this purpose, it shall have the authority to establish requirements for a municipal tree care program and requirements and procedures relative to selecting, planting, and care of such trees. This program is not intended to extend beyond village or community limits, except for municipal parks or cemeteries. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8702-A. Elm Tree Restoration Fund (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 98, §1 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 12, §1 (RP).



12 §8703. Municipal forests

The director may establish a program to provide, at cost, forest seedlings or transplants for use on lands acquired by municipalities for forest purposes as allowed in Title 30, chapter 227. Application for such material shall be made on forms as the director prescribes. The director, whenever providing forest seedlings or transplants, shall recommend procedures for the planting, management and protection of the municipal forest lands. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8704. Rehabilitation program

The director may carry out a forest rehabilitation program on unstocked and poorly stocked potential forest land either public or private with first priority to burned areas. He shall make use of federal funds as and if available and of inmates of state institutions, including penal, whenever possible or feasible. The State shall participate in the cost of such forest rehabilitation up to 50% of the total cost on private land including the value of trees, any such rehabilitation on private lands to be only at the landowner's request. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8705. Community Forestry Fund

1. Establishment of fund. The Community Forestry Fund, referred to in this section as the "fund," is established as a nonlapsing fund under the jurisdiction of the bureau to promote the community forestry activities in the municipalities of the State. The bureau may apply for and accept any appropriation, grant, gift or service made available from any public or private sources consistent with the purpose of this section and shall deposit any such money into the fund.

[ 2001, c. 439, Pt. XXX, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Use of the fund. The bureau shall develop a process for municipalities to submit proposals and establish criteria for reviewing proposals and awarding grants from the fund for the purpose of developing and maintaining community forestry activities.

[ 2001, c. 439, Pt. XXX, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

2001, c. 439, §XXX1 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 3: REGULATION

Article 1: COMMERCIAL STANDARD FOR MAINE WHITE-CEDAR SHINGLES

12 §8821. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8822. Raw material (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8823. Maine commercial standard shingles (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 13, §1 (RP).



12 §8824. Grades (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8825. Nomenclature and definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8826. Dimension of shingles (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8827. Dimension of bundles (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8828. Sawing (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8829. Area coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2013, c. 13, §1 (RP).



12 §8830. Labeling (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 13, §1 (RP).



12 §8831. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 13, §1 (RP).



12 §8832. Grading and reinspection (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 2003, c. 452, §F38 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 13, §1 (RP).



12 §8833. Penalties and revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1999, c. 547, §B31 (AMD). 1999, c. 547, §B80 (AFF). 2013, c. 13, §1 (RP).






Article 2: TRANSPORTATION OR CUTTING OF CHRISTMAS TREES

12 §8841. Definitions

For the purpose of this Article the following terms shall have the following meanings. [1979, c. 545, §3 (NEW).]

1. Christmas tree. "Christmas tree" means any species of coniferous tree severed from the stump and cut for commercial purposes as a Christmas tree.

[ 1979, c. 545, §3 (NEW) .]

2. Evergreen boughs. "Evergreen boughs" means boughs or tips of all species of coniferous trees cut for commercial purposes.

[ 1979, c. 545, §3 (NEW) .]

3.

[ 1983, c. 507, §1 (RP) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §1 (AMD).



12 §8842. Owner's permission required (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §2 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F39 (RP).



12 §8842-A. Owner's permission required

1. Cutting prohibited. A person may not:

A. Cut Christmas trees or evergreen boughs on land of another without securing written permission or a bill of sale from the owner or the owner's authorized agents. Only one such permit is needed per work crew. Violation of this paragraph is a Class E crime; or [2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violate paragraph A when:

(1) The value of the trees or boughs is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(3) The value of the trees or boughs is more than $2,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(4) The value of the trees or boughs is more than $1,000 but not more than $2,000. Violation of this subparagraph is a Class D crime; or

(5) The person has 2 prior Maine convictions for any combination of the following: theft; any violation of Title 17-A, section 401 in which the crime intended to be committed inside the structure is theft; any violation of Title 17-A, section 651; any violation of Title 17-A, section 702, 703 or 708; or attempts thereat. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Transport prohibited. A person may not:

A. Transport Christmas trees or evergreen boughs without written permission or a bill of sale from the owner of the land where the trees or evergreen boughs were harvested or that owner's authorized agents. Violation of this paragraph is a Class E crime; or [2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violate paragraph A when:

(1) The value of the trees or boughs is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(3) The value of the trees or boughs is more than $2,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(4) The value of the trees or boughs is more than $1,000 but not more than $2,000. Violation of this subparagraph is a Class D crime; or

(5) The person has 2 prior Maine convictions for any combination of the following: theft; any violation of Title 17-A, section 401 in which the crime intended to be committed inside the structure is theft; any violation of Title 17-A, section 651; any violation of Title 17-A, section 702, 703 or 708; or attempts thereat. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Inspections and investigations. An officer authorized to make inspections and investigations under this article may require of any person, firm or corporation engaged in cutting or transporting Christmas trees or evergreen boughs to show:

A. If engaged in cutting trees or boughs belonging to another, a current written permit or bill of sale issued pursuant to subsection 1, paragraph A; and [2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. If engaged in transportation, a current written permit, bill of sale, port of entry statement or other written proof of ownership when transporting for commercial purposes trees, loose or in bundles, or boughs, loose or baled. A driver shall carry this permit on the driver's person or in the vehicle. [2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Remedies not exclusive. Prosecution under this section does not preclude the civil remedy available under Title 14, section 7552.

[ 2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. F, §40 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §F40 (NEW). 2003, c. 452, §X2 (AFF).



12 §8843. Forgery

Every permit, bill of sale, port of entry statement, or other written document specified in this Article shall be deemed to be a written instrument subject to the laws relating to forgery. [1983, c. 507, §2 (RPR).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §2 (RPR).



12 §8844. Seizure or attachment

Any officer authorized to make inspections, investigations or arrests under this Article may seize and hold Christmas trees or evergreen boughs until proof of ownership has been established. If no proof of ownership has been established, the officer shall try to determine where those trees or boughs were cut and notify the landowner. If the owner does not want the trees or boughs, or ownership cannot be determined, the State may dispose of them and any money derived from the disposition of the trees and boughs shall be paid to the landowner, if his identity can be established and, otherwise, to the Treasurer of State to be credited to the General Fund. [1983, c. 507, §2 (RPR).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §2 (RPR).



12 §8845. Federal quarantine regulations

Compliance with this Article does not relieve or exempt from legal responsibility any person from compliance with the federal regulations concerning any quarantine law. [1983, c. 507, §2 (RPR).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §2 (RPR).



12 §8846. Trees from out-of-state (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §3 (RP).



12 §8847. Enforcement agencies

State police, county sheriffs, municipal law enforcement officers, state forest rangers and game wardens are authorized to make inpsections, investigations, arrests and disposals of trees and boughs under this Article. [1983, c. 507, §4 (RPR).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §4 (RPR).



12 §8848. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §5 (RP).



12 §8849. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 507, §6 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F41 (RP).






Article 3: FORESTRY SUPERVISION OF BIOMASS FUEL WOOD HARVESTING

12 §8860. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 286, (NEW). 1989, c. 555, §9 (RP). MRSA T. 12, §8864 (RP).



12 §8861. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 286, (NEW). 1989, c. 502, §B14 (AMD). 1989, c. 555, §9 (RP). 2007, c. 466, Pt. A, §36 (RP). MRSA T.12 ., §8864 (RP).



12 §8862. Certification of harvest required (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 286, (NEW). 1989, c. 555, §9 (RP). MRSA T. 12, §8864 (RP).



12 §8863. Sample forms (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 286, (NEW). 1989, c. 555, §9 (RP). MRSA T. 12, §8864 (RP).



12 §8864. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 286, (NEW). 1987, c. 749, §2 (AMD). 1989, c. 555, §9 (RP). MRSA T. 12, §8864 (RP).









Subchapter 3-A: FOREST PRACTICES

12 §8866. Purpose

The Legislature finds and declares that the State's forests are resources of great significance to the people of the State. These resources have great economic value, environmental value, scenic beauty and unique characteristics and unsurpassed recreational, cultural and historical values of present and future benefit to the citizens of the State. The well-being of communities of the State depends upon sustainable forest management. Liquidation harvesting is a serious and direct threat to forest management, forest industries and rural communities over the landscape of Maine. Liquidation harvesting produces significant adverse economic and environmental effects and threatens the health, safety and general welfare of the citizens of the State. Liquidation harvesting is incompatible with responsible forest stewardship and must be substantially eliminated. [2003, c. 422, Pt. A, §1 (NEW).]

SECTION HISTORY

2003, c. 422, §A1 (NEW).



12 §8867. Rulemaking (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 555, §10 (NEW). 1991, c. 528, §G8 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §G8 (AMD). 1991, c. 722, §3 (AMD). 1991, c. 722, §4 (AMD). 1991, c. 722, §2 (AMD). 1991, c. 722, §11 (AFF). 1997, c. 720, §1 (RP).



12 §8867-A. Rulemaking

The Commissioner of Agriculture, Conservation and Forestry may adopt rules to implement this subchapter. Rules adopted pursuant to this subchapter are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 405, Pt. D, §9 (AMD).]

The Commissioner of Agriculture, Conservation and Forestry shall consult with the Commissioner of Environmental Protection and the Commissioner of Inland Fisheries and Wildlife to ensure that rules adopted under this subchapter are consistent with wildlife habitat and environmental protection. [2013, c. 405, Pt. D, §9 (AMD).]

SECTION HISTORY

1997, c. 720, §2 (NEW). 2013, c. 405, Pt. D, §9 (AMD).



12 §8867-B. Regulation of timber harvesting activities in areas adjacent to rivers, streams, ponds, wetlands and tidal waters

In accordance with the purposes of chapter 206-A and Title 38, chapter 3, the Commissioner of Agriculture, Conservation and Forestry shall adopt rules in accordance with Title 5, chapter 375 to establish performance standards for timber harvesting activities in areas adjacent to rivers, streams, ponds, wetlands and tidal waters. The rules must provide the maximum opportunity for flexibility that achieves the goal of protecting the public resources while minimizing the impact on private resources. The initial rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Subsequent amendments to those rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 405, Pt. D, §10 (AMD).]

SECTION HISTORY

1999, c. 695, §1 (NEW). 2001, c. 566, §1 (AMD). 2003, c. 335, §2 (AMD). 2013, c. 405, Pt. D, §10 (AMD).



12 §8867-C. Enhancement of cold water fisheries habitat

By November 1, 2012, the Commissioner of Agriculture, Conservation and Forestry shall adopt rules to allow activities that enhance cold water fishery habitat without a permit or fee. The rules must establish standards for the placement of wood in stream channels and specify that only a licensed forester trained by the bureau in cooperation with the Department of Inland Fisheries and Wildlife in techniques to enhance fisheries habitat may implement these techniques. [2011, c. 599, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

In developing standards to enhance brook trout habitat and the training required to implement habitat enhancement, the Commissioner of Agriculture, Conservation and Forestry shall consult with the Department of Inland Fisheries and Wildlife, the Department of Marine Resources and the Department of Environmental Protection. The bureau shall notify the departments of habitat enhancement activities conducted under this section. [2011, c. 599, §3 (NEW); 2011, c. 657, Pt. W, §6 (REV).]

A permit is not required for activities conducted in accordance with the rules adopted under this section in stream segments that have been identified by the Department of Inland Fisheries and Wildlife as lacking desired habitat features. The Department of Marine Resources must be consulted and approve of any habitat enhancement under this section on a stream that is identified as Atlantic salmon habitat. [2011, c. 599, §3 (NEW).]

The initial rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Subsequent amendments to those rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. This section does not relieve a person from meeting the requirements of section 8867-B or Title 38, chapter 3, subchapter 1, article 2-B. [2011, c. 599, §3 (NEW).]

SECTION HISTORY

2011, c. 599, §3 (NEW). 2011, c. 657, Pt. W, §6 (REV).



12 §8867-D. Regulation of timber harvesting and timber harvesting activities within the unorganized and deorganized areas of the State

Beginning November 1, 2012, the director of the bureau shall administer and enforce the regulation of timber harvesting and timber harvesting activities in areas classified as protection districts and management districts by the commission in accordance with section 685-A. The Commissioner of Agriculture, Conservation and Forestry shall establish standards in rule to implement this section. [2011, c. 599, §4 (NEW); 2011, c. 657, Pt. W, §§6, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

The initial rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Subsequent amendments to those rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. [2011, c. 599, §4 (NEW).]

SECTION HISTORY

2011, c. 599, §4 (NEW). 2011, c. 657, Pt. W, §§6, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8867-E. Regulation of land management roads, gravel pits and water crossings within the unorganized and deorganized areas of the State

1. Regulation. In accordance with section 685-A, subsection 14, beginning November 1, 2012, the director of the bureau shall administer and enforce the regulation of construction, maintenance and repair of land management roads, water crossings by land management roads and gravel pits of less than 5 acres in areas designated as protection districts and management districts by the commission.

[ 2013, c. 256, §11 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

2. Rules. The Commissioner of Agriculture, Conservation and Forestry shall adopt rules to implement this section. Initial rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Subsequent amendments to those rules are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A. Rules adopted under this subsection must be adopted in consultation with the commission. The rules must:

A. Require a permit from the bureau for activities located within areas of special flood hazard as defined in the commission's rules; [2011, c. 599, §5 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

B. Include standards to protect outstanding river segments, historic, scenic, scientific, recreational and aesthetic resources in districts classified by the commission for special protection and delineated on land use maps adopted under section 685-A, subsection 7-A; and [2011, c. 599, §5 (NEW).]

C. Require review by and approval from the commission for any activity in a protection district described in paragraph B that requires a permit. [2011, c. 599, §5 (NEW).]

[ 2011, c. 599, §5 (NEW); 2011, c. 657, Pt. W, §§6, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

2011, c. 599, §5 (NEW). 2011, c. 657, Pt. W, §§6, 7 (REV). 2013, c. 256, §11 (AMD). 2013, c. 405, Pt. A, §23 (REV).



12 §8867-F. Fee schedule

The bureau shall establish a schedule of fees through rulemaking for the administration of sections 8867-D and 8867-E. Notwithstanding Title 5, section 8071, subsection 2, paragraph A, rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The bureau may not issue an approval, certificate, special exception or variance until the required fee has been paid. [2011, c. 599, §6 (NEW).]

SECTION HISTORY

2011, c. 599, §6 (NEW).



12 §8868. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 555, §10 (NEW).]

1. Clear-cut. "Clear-cut" means any timber harvesting on a forested site greater than 5 acres in size that results in a residual basal area of trees over 4 1/2 inches in diameter measured at 4 1/2 feet above the ground of less than 30 square feet per acre, unless, after harvesting, the site has a well-distributed stand of acceptable growing stock, as defined by rule, of at least 3 feet in height for softwood trees and 5 feet in height for hardwood trees that meets the regeneration standards defined under section 8869, subsection 1.

A. [1997, c. 720, §3 (RP).]

B. [1999, c. 361, §1 (RP).]

[ 1999, c. 361, §1 (RPR) .]

1-A. Commission. "Commission" means the Maine Land Use Planning Commission established under section 683-A.

[ RR 2013, c. 1, §25 (COR) .]

2. Forest management plan. "Forest management plan" means a site-specific document signed by a professional forester outlining proposed activities to ensure compliance with performance standards and regeneration requirements established pursuant to this subchapter.

[ 1989, c. 555, §10 (NEW) .]

2-A. Parcel. "Parcel" means a contiguous tract or plot of forest land owned by a landowner. Multiple contiguous tracts, plots or parcels of forest land owned by the same landowner are considered a single parcel for the purposes of this subchapter.

[ 1997, c. 720, §4 (NEW) .]

2-B. Outcome-based forest policy. "Outcome-based forest policy" means a science-based, voluntary process to achieve agreed-upon economic, environmental and social outcomes in the State's forests, as an alternative to prescriptive regulation, demonstrating measurable progress towards achieving statewide sustainability goals and allowing landowners to use creativity and flexibility to achieve objectives, while providing for the conservation of public trust resources and the public values of forests.

[ 2013, c. 542, §2 (AMD) .]

3. Professional forester. "Professional forester" means a person licensed pursuant to Title 32, chapter 76.

[ 2001, c. 261, §2 (AMD) .]

3-A. Separation zone. "Separation zone" means an area that surrounds a clear-cut and separates it from other clear-cuts.

[ 1997, c. 720, §5 (NEW) .]

4. Timber harvesting. "Timber harvesting" means the cutting or removal of timber for the primary purpose of selling or processing forest products.

[ 1997, c. 720, §6 (AMD) .]

5. Timber harvesting activities. "Timber harvesting activities" means timber harvesting, the construction and maintenance of roads used primarily for timber harvesting, the mining of gravel used for the construction and maintenance of roads used primarily for timber harvesting and other activities conducted to facilitate timber harvesting.

[ 2011, c. 599, §8 (AMD) .]

6. Liquidation harvesting. "Liquidation harvesting" means the purchase of timberland followed by a harvest that removes most or all commercial value in standing timber, without regard for long-term forest management principles, and the subsequent sale or attempted resale of the harvested land within 5 years.

[ 2003, c. 422, Pt. A, §2 (NEW) .]

7. Land management road. "Land management road" means a road constructed and used primarily for agricultural or forest management activities.

[ 2011, c. 599, §9 (NEW) .]

SECTION HISTORY

1989, c. 555, §10 (NEW). 1997, c. 720, §§3-6 (AMD). 1999, c. 361, §1 (AMD). 1999, c. 695, §2 (AMD). 2001, c. 261, §2 (AMD). 2001, c. 339, §2 (AMD). 2003, c. 422, §A2 (AMD). 2005, c. 550, §3 (AMD). 2007, c. 271, §2 (AMD). 2011, c. 488, §2 (AMD). 2011, c. 599, §§7-9 (AMD). RR 2013, c. 1, §25 (COR). 2013, c. 542, §2 (AMD).



12 §8869. Forest harvest regulations

To promote a healthy and sustainable forest that contains a balance of age classes necessary for a sustainable timber supply and spatial and compositional diversity, forest harvesting and liquidation harvesting are regulated pursuant to this subchapter. [2003, c. 422, Pt. A, §3 (AMD).]

1. Standards for regeneration after harvests. The commissioner shall adopt rules to ensure adequate regeneration of commercial tree species on a site within 5 years of completion of any timber harvest. Rules to implement this requirement shall include identification of commercial tree species, minimum stocking standards and methods to mitigate inadequate regeneration. In developing regeneration standards, the commissioner shall take into consideration regional differences in forest types, tree species and physiographic conditions.

[ 1989, c. 555, §10 (NEW) .]

2. Performance standards for clear-cuts. The commissioner shall establish, by rule, performance standards for clear-cuts, including limitations on size. These standards shall protect water quality, minimize soil erosion, ensure adequate regeneration, address adverse impacts on wildlife habitat and provide for a healthy and sustainable forest. The commissioner shall incorporate regional variations in developing performance standards that consider growing conditions, tree species and site quality.

[ 1989, c. 555, §10 (NEW) .]

2-A. Separation zones. A clear-cut must be separated from any other clear-cut by at least 250 feet except where a property line is closer than 250 feet from the edge of the clear-cut. Unless an exemption is provided in rules adopted pursuant to section 8867-A, a separation zone must be equal to or greater than the area clear-cut.

[ 1999, c. 361, §2 (AMD) .]

3. Forest management plans for clear-cuts over 20 acres. For a clear-cut of 20 acres or more, the landowner, or agent of the landowner, shall develop, prior to harvest, a forest management plan for that clear-cut signed by a professional forester that conforms to the standards set forth in subsections 1 and 2. The plan must state the purpose of the clear-cut. This plan must be kept on file by the landowner or agent of the landowner and be available for inspection by the bureau until adequate regeneration in accordance with the standards set forth in subsection 1 is established.

[ 1999, c. 361, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3-A. Plans for outcome-based forestry areas. Practices applied on an area created pursuant to section 8003, subsection 3, paragraph Q must provide at least the equivalent forest and environmental protection as provided by existing rules and any applicable local regulations. At a minimum, tests of outcome-based forestry principles must address:

A. Soil productivity; [2001, c. 339, §3 (NEW).]

B. Water quality, wetlands and riparian zones; [2001, c. 339, §3 (NEW).]

C. Timber supply and quality; [2001, c. 339, §3 (NEW).]

D. Aesthetic impacts of timber harvesting; [2001, c. 339, §3 (NEW).]

E. Biological diversity; [2013, c. 542, §3 (AMD).]

F. Public accountability; [2013, c. 542, §3 (AMD).]

G. Economic considerations; [2013, c. 542, §3 (NEW).]

H. Social considerations; and [2013, c. 542, §3 (NEW).]

I. Forest health. [2013, c. 542, §3 (NEW).]

The Governor shall appoint a panel of at least 6 technical experts to work with the director to implement, monitor and assess tests of outcome-based forestry principles. The panel of technical experts must have expertise in all of the principles listed in paragraphs A to I. In order to participate in an outcome-based forestry project, the landowner, director and technical panel must develop agreed-upon desired outcomes for the outcome-based forestry area and develop a method for determining if the outcomes have been attained and a system for reporting results to the public. The technical panel shall assess whether the practices applied on the outcome-based forestry area provide at least the equivalent forest and environmental protection as provided by rules and regulations otherwise applicable to that outcome-based forestry area. The technical panel may not delegate this assessment to any other person, except that the technical panel may consider information provided by the bureau, the landowner or a 3rd-party forest certification program auditor.

[ 2013, c. 542, §3 (AMD) .]

3-B. Reporting and notification; outcome-based forestry projects. The director, in consultation with the technical panel under subsection 3-A, shall report to the joint standing committee of the Legislature having jurisdiction over forestry matters as follows.

A. Beginning March 1, 2015 and annually thereafter, the director shall submit a report detailing the progress on each outcome-based forestry agreement under section 8003, subsection 3, paragraph Q. The report must include an assessment of the landowner's progress toward attaining the outcomes under subsection 3-A. The report must be presented to the joint standing committee of the Legislature having jurisdiction over forestry matters at a public meeting no sooner than 30 days after submission of the report to the committee. [2013, c. 542, §4 (NEW).]

B. When an initial outcome-based forestry agreement is approved by the director as provided by section 8003, subsection 3, paragraph Q, the director shall notify the joint standing committee of the Legislature having jurisdiction over forestry matters within 15 days. In the notification, the director shall address how the proposed agreement will provide at least the equivalent forest and environmental protection as provided by rules and regulations that otherwise would apply to that outcome-based forestry area. [2013, c. 542, §4 (NEW).]

C. When an outcome-based forestry agreement under this section is renewed as provided by section 8003, subsection 3, paragraph Q, the director shall notify the joint standing committee of the Legislature having jurisdiction over forestry matters no later than 15 days after the agreement is renewed. [2013, c. 542, §4 (NEW).]

A report, notification or any information concerning outcome-based forestry projects under this subsection must be placed on the Department of Agriculture, Conservation and Forestry's publicly accessible website.

[ 2013, c. 542, §4 (NEW) .]

4. Exemption for natural disaster. If the regeneration on a harvested clear-cut, or portion thereof, is destroyed by fire, disease, insect infestation or other natural disaster, the regeneration requirement does not apply. Vegetative cover sufficient to prevent accelerated erosion must be established on the site.

[ 1989, c. 555, §10 (NEW) .]

5. Variance. The commissioner shall establish, by rule, standards to permit activities that exceed the standards set forth under subsection 2. In developing standards, the commissioner shall consider the unique characteristics of a site and any related economic hardship which would result from noncompliance with these standards.

[ 1989, c. 555, §10 (NEW) .]

6. Transfer or sale of property. Upon sale or other transfer of ownership of land that has been harvested, the transferee becomes responsible for the regeneration requirements on the site. The transferor shall disclose in writing to the transferee the regeneration requirements of this section at, or prior to, the time of sale or transfer. Failure of the transferor to comply with the disclosure requirement shall result in the transferor being responsible for compliance with the regeneration requirements of subsection 1.

[ 1989, c. 555, §10 (NEW) .]

7. Application. This section applies to all forest lands within the State, including land in municipal and state ownership. Except as provided in subsection 7-A, only state-owned or operated research forests or industrially owned research forests certified by the commissioner are exempt from these requirements.

[ 2001, c. 339, §4 (AMD) .]

7-A. Exemption for outcome-based forestry areas. An outcome-based forestry area designated under section 8003, subsection 3, paragraph Q is exempt from the requirements of this section if specifically exempted in the agreement establishing the outcome-based forestry area.

[ 2013, c. 542, §5 (AMD) .]

8. Relationship to municipal rules and regulations. Nothing in this subchapter may be construed to preempt or otherwise limit the existing authority of municipalities to regulate harvesting, except that municipalities regulating timber harvesting shall adopt definitions for forestry terms used in their ordinances that are consistent with definitions in section 8868 and with forestry terms adopted by the commissioner pursuant to this subchapter. Municipal timber harvesting ordinances adopted before September 1, 1990 must meet this standard of compliance with definitions no later than January 1, 2001.

A municipality may not adopt an ordinance that is less stringent than the minimum standards established in this section and in rules adopted by the commissioner to implement this section and section 8867-B. A municipality may not adopt or amend an ordinance that regulates timber harvesting unless the process set out in this subsection is followed in the development and review of the ordinance.

A. A licensed professional forester must participate in the development or amendment of the ordinance. [1999, c. 263, §1 (AMD).]

B. A meeting must take place in the municipality during the development or amendment of the ordinance between representatives of the department and municipal officers and officials involved in developing the ordinance. Discussion at the meeting must include, but is not limited to, the forest practices goals of the municipality. At this meeting and subsequently, the department shall provide guidance to the municipality on how the municipality may use sound forestry practices to achieve the municipality's forest practices goals. [1999, c. 263, §1 (AMD).]

C. The municipality shall hold a public hearing to review a proposed ordinance or ordinance amendment at least 45 days before a vote is held on the ordinance. The municipality shall post and publish public notice of the public hearing according to the same general requirements of posted and published notice for zoning ordinance public hearings as provided by Title 30-A, section 4352, subsection 9.

In addition, when a municipality proposes to adopt or amend a timber harvesting ordinance pursuant to its home rule authority as provided by Title 30-A, section 3001, the municipality shall mail notice of the hearing by first-class mail at least 14 days before the hearing to all landowners in the municipality at the last known address of the person on whom a property tax on each parcel is assessed. In the case of a timber harvesting ordinance or amendment that applies only to certain zones or land use districts in the municipality, the municipality may meet the requirements of this paragraph by mailing notice only to those landowners whose land is in a zone or land use district or immediately abutting the affected zone or land use district.

Mailed notice to individual landowners is not required under this subsection for any type of amendment to an existing local land use ordinance merely to conform that ordinance to the minimum timber harvesting guidelines required by Title 38, section 439-A, as those guidelines may be subsequently amended, or to conform any timber harvesting ordinance to the requirements of this section for conformity of definitions when the proposed amendments do not substantially change any previously established timber harvesting standards adopted pursuant to home rule authority.

The municipal officers shall prepare and file with the municipal clerk a written certificate indicating those landowners to whom the notice was mailed and at what addresses, when it was mailed, by whom it was mailed and from what location it was mailed. The certificate constitutes prima facie evidence that notice was sent to those landowners named in the certificate.

Any action challenging the validity of the adoption or amendment of a municipal timber harvesting ordinance based on the municipality's alleged failure to comply with the landowner notice requirement must be brought in Superior Court within 90 days after the adoption of the ordinance or amendment. The Superior Court may invalidate an ordinance or amendment only if the landowner demonstrates that the landowner was entitled to receive a notice under this section, that the municipality failed to send the notice as required, that the landowner had no knowledge of the proposed ordinance or amendment and that the landowner was materially harmed by that lack of knowledge. [1999, c. 263, §1 (AMD).]

D. The municipal clerk shall notify the department of the time, place and date of the public hearing and provide the department with a copy of the proposed ordinance that will be reviewed at the hearing at least 30 days before the date of the hearing. [1999, c. 263, §1 (AMD).]

E. At the public hearing, representatives of the department must be provided an opportunity to present and discuss for the municipality's information any reports, articles, treatises or similar materials published by acknowledged experts in the field of sound forestry or silvicultural management to the extent such information is relevant to the proposed ordinance or ordinance amendment.

The proposed ordinance or ordinance amendment may be revised after the public hearing. The ordinance or amendment must be submitted to the legislative body of the municipality in accordance with the procedures the municipality uses for adopting ordinances. [1999, c. 263, §1 (NEW).]

F. Municipal timber harvesting ordinances may not be unreasonable, arbitrary or capricious and must employ means appropriate to the protection of public health, safety and welfare. [1999, c. 263, §1 (NEW).]

G. All direct costs incurred by a municipality associated with landowner notification requirements and other required public notice must be paid to the municipality in accordance with a distribution schedule established under Title 30-A, section 5685, subsection 5. All direct costs incurred by a municipality in order to comply with this subsection for the amendment of ordinances adopted before September 1, 1990 must be paid to the municipality in accordance with a distribution schedule established under Title 30-A, section 5685, subsection 5. [1999, c. 263, §1 (NEW).]

[ 2003, c. 335, §3 (AMD) .]

9. Centralized listing of municipal ordinances. The bureau shall maintain for informational purposes a statewide centralized listing of municipal ordinances that specifically apply to forest practices.

A. Within 30 days after the legislative body of the municipality votes on a timber harvesting ordinance developed according to the procedures of subsection 8, the clerk shall notify the bureau of the outcome and shall file a copy of the ordinance with the bureau. [1999, c. 263, §2 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

B. [1999, c. 263, §2 (RP).]

[ 1999, c. 263, §2 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

10. Right of enforcement. Enforcement of this subchapter shall be by any state, county or municipal law enforcement officer, including forest rangers and field foresters of the bureau and wardens of the Department of Inland Fisheries and Wildlife.

[ 1989, c. 555, §10 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

11. Right of entry. Agents of the bureau have rights of access to all lands within the State to carry out the duties they are authorized by law to administer and enforce. This subsection does not authorize entry into any building or structure.

[ 1997, c. 694, §1 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

12. Right of action. A landowner found in violation of this section and penalized under section 9701 as a result of actions of a harvester has a right of action to recover the penalty against the harvester who undertook the harvest operation found in violation. In addition to all other defenses permitted by law, it is a defense that the harvester operated under the landowner's instructions. For the purposes of this subsection, the terms "harvester" and "harvest operation" have the same meanings as in section 8881.

[ 1993, c. 217, §1 (NEW) .]

13. Confidential information. Information provided to the bureau voluntarily or to fulfill reporting requirements for the purposes of establishing and monitoring outcome-based forestry areas, as created pursuant to section 8003, subsection 3, paragraph Q, is public unless the person to whom the information belongs or pertains requests that it be designated as confidential and the bureau has determined it contains proprietary information. For the purposes of this subsection, "proprietary information" means information that is a trade secret or production, commercial or financial information the disclosure of which would impair the competitive position of the person submitting the information and would make available information not otherwise publicly available. The bureau, working with the landowner and the panel of technical experts appointed under subsection 3-A, may publish reports as long as those reports do not reveal confidential information.

[ 2013, c. 542, §6 (AMD) .]

14. Substantial elimination of liquidation harvesting. The commissioner shall adopt rules to substantially eliminate liquidation harvesting. Rules adopted pursuant to this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 422, Pt. A, §4 (NEW) .]

SECTION HISTORY

1989, c. 555, §10 (NEW). 1991, c. 863, §1 (AMD). 1993, c. 217, §1 (AMD). 1995, c. 122, §1 (AMD). 1995, c. 122, §2 (AFF). 1997, c. 694, §1 (AMD). 1997, c. 720, §§7,8 (AMD). 1999, c. 263, §§1,2 (AMD). 1999, c. 361, §§2,3 (AMD). 2001, c. 339, §§3-6 (AMD). 2003, c. 335, §3 (AMD). 2003, c. 422, §§A3,4 (AMD). 2005, c. 550, §§4-6 (AMD). 2007, c. 271, §§3-5 (AMD). 2009, c. 567, §9 (AMD). 2011, c. 488, §§3-5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 542, §§3-6 (AMD).



12 §8869-A. Prior bureau approval for harvesting trees and authority to issue stop-work orders

The bureau shall establish a prior approval process for harvesting trees by a person that has committed 2 violations of unlawful cutting of trees pursuant to Title 17, section 2510, subsection 1. The process must include at a minimum the following: [2013, c. 405, Pt. A, §23 (REV); 2013, c. 412, §1 (NEW).]

1. Written approval. Requiring written approval from the bureau for the person to harvest trees on any land in the State; and

[ 2013, c. 405, Pt. A, §23 (REV); 2013, c. 412, §1 (NEW) .]

2. Bonding. Requiring the person to post a private bond in an amount not less than $500,000 before commencing tree harvesting.

[ 2013, c. 412, §1 (NEW) .]

The bureau shall issue a stop-work order if the requirements of this section are not met at the time harvesting is occurring. [2013, c. 405, Pt. A, §23 (REV); 2013, c. 412, §1 (NEW).]

For the purposes of this section, "person" means an individual, corporation, partnership, association or any other legal entity. [2013, c. 412, §1 (NEW).]

The Commissioner of Agriculture, Conservation and Forestry shall adopt rules to carry out the provisions of this section. Rules adopted pursuant to this section are major substantive rules as defined in the Maine Revised Statutes, Title 5, chapter 375, subchapter 2-A. [2013, c. 412, §1 (NEW).]

SECTION HISTORY

2013, c. 405, Pt. A, §23 (REV). 2013, c. 412, §1 (NEW).



12 §8870. Penalties

1. Civil violation. A person who violates a rule adopted pursuant to section 8869, subsection 14 or a condition or term of a permit, variance or decision issued by the director or the commissioner in accordance with rules adopted pursuant to section 8869, subsection 14 commits a civil violation.

[ 2003, c. 694, §1 (NEW) .]

2. Penalty. Except as provided in subsection 3, the following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 and not more than $1,000 may be adjudged for each day of that violation. [2003, c. 694, §1 (NEW).]

B. A person who violates this section after having previously been adjudicated of a violation of this section within the previous 5-year period commits a civil violation for which a fine of not less than $1,000 but not more than $2,000 may be adjudged for each day of that violation. [2003, c. 694, §1 (NEW).]

[ 2003, c. 694, §1 (NEW) .]

3. Economic benefit. If the economic benefit resulting from the violation exceeds the applicable penalties under subsection 2, the maximum fines may be increased. The maximum fine may not exceed an amount equal to twice the economic benefit resulting from the violation. The bureau shall consider as economic benefit, without limitation, the costs avoided or the enhanced value accrued at the time of the violation by the violator as a result of not complying with the applicable legal requirements.

[ 2003, c. 694, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Effective date.

[ 2005, c. 514, §1 (RP) .]

5. Supplemental environmental projects. In settling a civil enforcement action for any violation of this subchapter or any rule adopted under this subchapter, the parties may agree to a supplemental environmental project that mitigates not more than 80% of the assessed penalty. "Supplemental environmental project" means an environmentally beneficial project primarily benefiting the public health or the environment that a violator is not otherwise required or likely to perform.

A. An eligible supplemental environmental project is limited to the following categories:

(1) Environmental enhancement projects in the same ecosystem or geographic area of the violation that significantly improve an area beyond what is required to remediate any damage caused by the violation that is the subject of the enforcement action;

(2) Community forestry projects in the same ecosystem or geographic area of the violation that are conducted in accordance with the purposes of section 8705;

(3) Environmental awareness projects substantially related to the violation that provide training, publications or technical support to members of the public and that are regulated by the Department of Agriculture, Conservation and Forestry; or

(4) Scientific research and data collection projects that advance the scientific basis on which regulatory decisions are made. [2005, c. 514, §2 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

B. A supplemental environmental project may not be used in the following situations:

(1) Repeat violations of the same or a substantially similar law administered by the Department of Agriculture, Conservation and Forestry by the same person;

(2) When a project is required by law;

(3) If the violator had previously planned and budgeted for the project;

(4) To offset any calculable economic benefit of noncompliance;

(5) If the violation is the result of reckless or intentional conduct; or

(6) If the project primarily benefits the violator. [2005, c. 2, §11 (COR); 2011, c. 657, Pt. W, §5 (REV).]

Any settlement that includes a supplemental environmental project must provide that expenditures are not tax deductible.

[ RR 2005, c. 2, §11 (COR); 2011, c. 657, Pt. W, §5 (REV) .]

6. Costs permitted. In any action or proceeding brought by the Attorney General under this section, the court may award litigation costs, including court costs, reasonable attorney's fees and reasonable expert witness fees, to be deposited in the General Fund of the State if the State or any of its officers or agencies is a prevailing party in the action or proceeding and the defendant's defense was not substantially justified. For the purposes of this subsection, a defense is "substantially justified" if the defense had a reasonable basis in law or fact at the time it was raised.

[ 2009, c. 536, §1 (NEW) .]

SECTION HISTORY

2003, c. 694, §1 (NEW). RR 2005, c. 2, §11 (COR). 2005, c. 514, §§1,2 (AMD). 2009, c. 536, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 4: ASSESSMENT OF FOREST RESOURCES

12 §8871. Maine's forests (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §11 (RP). 1989, c. 600, §B11 (AMD).



12 §8872. Assessment of forest resources (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §11 (RP). 1989, c. 600, §B11 (AMD).



12 §8873. Annual report (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §11 (RP). 1989, c. 600, §B11 (AMD).



12 §8874. Cooperation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §11 (RP). 1989, c. 600, §B11 (AMD).



12 §8875. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 555, §11 (RP). 1989, c. 600, §B11 (AMD).






Subchapter 4-A: FOREST RESOURCE ASSESSMENT PROGRAM

12 §8876. Forest Resource Assessment Program

There is established in the Bureau of Forestry a Forest Resource Assessment Program. The purpose of the Forest Resource Assessment Program is to systematically and continually assess the ability of the State's forests to provide sustainable forest resources and socioeconomic benefits for the people of this State. The Director of the Bureau of Forestry, referred to in this subchapter as "the director," shall implement this program to: [1997, c. 720, §9 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

1. Current status. Assess the current status of forest resources, using standards of forest sustainability developed in accordance with section 8876-A;

[ 1997, c. 720, §9 (AMD) .]

2. Future demand. Project future demand for forest resources based on a common economic forecast developed by the Governor's Office of Policy and Management and on other appropriate economic projections;

[ 2011, c. 655, Pt. DD, §9 (AMD); 2011, c. 655, Pt. DD, §24 (AFF) .]

3. Trends. Identify trends in resource utilization and forecast supply available to meet the projected demands; and

[ 1997, c. 720, §9 (AMD) .]

4. Potential shortfalls. Identify potential shortfalls in forest resources and the management and policy actions necessary in the public and private sector to avoid shortfalls.

[ 1997, c. 720, §9 (AMD) .]

5. Recomendations.

[ 1997, c. 720, §9 (RP) .]

The director shall coordinate the efforts of this program fully with ongoing bureau and federal forestry program planning efforts and with the efforts of the Maine Economic Growth Council to develop a long-term plan for the State's economy pursuant to Title 10, section 929-B. [1997, c. 720, §9 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1989, c. 875, §J10 (NEW). 1997, c. 720, §9 (AMD). 2011, c. 655, Pt. DD, §9 (AMD). 2011, c. 655, Pt. DD, §24 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8876-A. Forest sustainability

The director shall establish a process to assess forest sustainability. In developing this process, the director shall build on the principles of sustainability developed by the Northern Forest Lands Council established by Congress in 1990 and the criteria developed by the Maine Council on Sustainable Forest Management pursuant to Executive Order #11 dated April 25, 1995. [1997, c. 720, §10 (NEW).]

1. Standards. Standards must be established to assess each of the criteria listed in this subsection by January 1st of the year indicated. The following standards must be specific, measurable and understandable by both forest managers and the general public:

A. Soil productivity by 2001; [1997, c. 720, §10 (NEW).]

B. Water quality, wetlands and riparian zones by 1999; [1997, c. 720, §10 (NEW).]

C. Timber supply and quality by 1999; [1997, c. 720, §10 (NEW).]

D. Aesthetic impacts of timber harvesting by 2003; [1997, c. 720, §10 (NEW).]

E. Biological diversity by 2002; [1997, c. 720, §10 (NEW).]

F. Public accountability of forest owners and managers by 1999; and [1997, c. 720, §10 (NEW).]

G. Traditional recreation by 2003. [1997, c. 720, §10 (NEW).]

[ 1997, c. 720, §10 (NEW) .]

2. Process. The director shall identify individuals with scientific background and practical experience in each of the criteria areas listed in subsection 1 and convene technical working groups. In the development of standards pursuant to subsection 1, the director and working groups shall assess current status and trends, the desired objectives and actions to reach the objectives. Each working group shall identify a range of alternative standards and recommend a set of standards based on a comprehensive review of available information and an assessment of the economic impacts of implementing the standards. The director shall coordinate the efforts of each working group and provide an opportunity for public comment on the recommended standards prior to final adoption.

[ 1997, c. 720, §10 (NEW) .]

3. Report. The director shall report to the joint standing committee of the Legislature having jurisdiction over forestry matters with a recommendation for each set of standards and an articulated goal for each criterion by the date specified in subsection 1. At the time of the report, the director shall indicate the recommended timetable for revisiting the particular criterion and standards.

[ 1997, c. 720, §10 (NEW) .]

4. Monitoring. As each set of standards is adopted, the director shall develop a system to monitor statewide progress in achieving those standards and begin monitoring. Standards and monitoring systems must be in place for all criteria by July 1, 2004.

[ 1997, c. 720, §10 (NEW) .]

SECTION HISTORY

1997, c. 720, §§10,11 (NEW).



12 §8877. Review and coordination (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §J10 (NEW). 1991, c. 528, §RRR (AFF). 1991, c. 528, §G9 (RP). 1991, c. 591, §G9 (RP).



12 §8877-A. Determination of supply and demand for timber resources

The director shall use a variety of methods, including those specified in this section, to assess the status of timber resources, project future demand for these resources and forecast the supply available to meet the projected demands. [1997, c. 720, §11 (NEW).]

1. Forest inventory. The director, in cooperation with the United States Forest Service, shall conduct a forest inventory and analysis program. The inventory must be based on plot data collected annually in a manner that provides for the entire State to be inventoried on a cycle of not more than 5 years. Plot data must be collected and compiled to provide for analysis by ownership class and geographic region. The director shall provide for collection of supplemental plot data when needed to assess the impact of catastrophic events on the State's forests or significant changes in harvesting levels or methods.

[ 1997, c. 720, §11 (NEW) .]

2. Remote sensing data. The director shall review data collected using remote sensing technology to determine the area of forest types and gross changes in forest types.

[ 1997, c. 720, §11 (NEW) .]

3. Timber supply modeling. The director shall coordinate efforts to project future timber supply using forest models based on growth, harvest and other dynamic factors affecting the forest. The models must allow for statewide projections and projections for geographic regions and landowner classes.

[ 1997, c. 720, §11 (NEW) .]



12 §8878. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §J10 (NEW). 1997, c. 720, §12 (RP).



12 §8878-A. Annual report on clearcutting (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 720, §13 (NEW). 2011, c. 532, §1 (RP).



12 §8879. Report on the state of the State's forests

The director shall publish a report on the state of the State's forests every 5 years. The director must submit a copy of the report to the joint standing committee of the Legislature having jurisdiction over forestry matters by January 1st every 5 years beginning January 1, 2016. [2011, c. 532, §2 (AMD).]

1. Content. The report must describe the condition of the State's forests based on historical information and information collected and analyzed by the bureau for the 5-year period. The report must provide an assessment at the state level of progress in achieving the standards developed pursuant to section 8876-A, including an assessment of designated outcome-based forestry projects authorized under section 8003, subsection 3, paragraph Q, including a recommendation to continue, change or discontinue the outcome-based forestry projects. The director shall also provide observations on differences in achieving standards by landowner class. The report must summarize importing and exporting of forest products for foreign and interstate activities. The director shall obtain public input during the preparation of the report through appropriate methods.

[ 2013, c. 542, §7 (AMD) .]

1-A. Report on changes in ownership of forest land. Using information received under Title 36, section 581-G, the director shall monitor changes in ownership of parcels of forest land that are 1,000 acres or greater in area within the municipalities of the State and classified under the Maine Tree Growth Tax Law. Using information received under Title 36, sections 581-F and 581-G, the director shall monitor the number of parcels classified under the Maine Tree Growth Tax Law and the distribution of parcels by size. The report must include information on the number of parcels, classified by size categories, for the organized and unorganized territories of the State. The information must be presented in a manner that facilitates comparison from year to year.

In assessing changes in forest land ownership, the director shall also consider information reported pursuant to Title 36, sections 305 and 2728. The director shall provide a summary of changes in ownership of forest land in the report.

[ 2011, c. 532, §2 (AMD) .]

2. Recommendations. The report must include recommendations for state and private actions designed to address the needs identified in the assessment.

A. State action recommendations must be defined in terms of necessary policies, programs, staff and budgetary requirements to achieve specific goals. [1997, c. 720, §13 (NEW).]

B. Recommendations for actions on privately held forest lands may be developed separately for large, industrial ownerships and small, nonindustrial ownerships. These recommendations must be defined in terms of actions needed to achieve specific goals. [1997, c. 720, §13 (NEW).]

[ 1997, c. 720, §13 (NEW) .]

SECTION HISTORY

1997, c. 720, §13 (NEW). 2001, c. 339, §7 (AMD). 2001, c. 564, §2 (AMD). 2005, c. 683, §A15 (AMD). 2011, c. 532, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 542, §7 (AMD).






Subchapter 5: FOREST LANDOWNER AND WOOD PROCESSOR REPORTING REQUIREMENTS

12 §8881. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF).]

1. All-weather road. "All-weather road" means a public or private road that may be traversed during all seasons of the year.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

2. Designated agent. "Designated agent" means a person, firm, company, corporation or other legal entity representing the landowner in timber sales or land management.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

3. Forest products. "Forest products" means logs, pulpwood, veneer, bolt wood, wood chips, stud wood, poles, pilings, biomass fuel wood, fuel wood or other products commonly known as forest products, but does not include Christmas trees, maple syrup, nursery products used for ornamental purposes, wreaths, bough material, cones or other seed crops.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

4. Harvester. "Harvester" means a person, firm, company, corporation or other legal entity which harvests or contracts to harvest a forest product.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

5. Harvest operation. "Harvest operation" means a harvest of forest products on land in a single municipality or township. Land harvested need not be contiguous and more than one harvester may work a harvest operation.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

5-A. Landowner. "Landowner" means a person, company or other entity that holds title to land, including joint owners or tenants in common. If the ownership of the timber located on the land is different from the fee ownership of the land, the owner of the timber is deemed to be a landowner and is jointly and severally responsible with the fee landowner for compliance with this subchapter. If a corporate landowner is a wholly owned subsidiary of another corporation, both parent and subsidiary are deemed to be the same landowner.

[ 2001, c. 603, §1 (NEW) .]

6. Lump-sum sale. "Lump-sum sale" means a sale in which the owner of standing timber sells the timber for one price and that price is not broken down by species or product.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

7. Precommercial silvicultural activities. "Precommercial silvicultural activities" means chemical or mechanical thinning operations, planting, stand conversion or timber stand improvement activities where no forest products are sold.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

8. Residue. "Residue" means by-products of a processed log, including, but not limited to bark, woodchips or sawdust.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

9. Roundwood. "Roundwood" means logs, bolts and other round sections of wood as they are cut from a tree.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

10. Roundwood processing operation. "Roundwood processing operation" means sawmills; bolter mills; shingle mills; veneer mills; fence pole and piling making operations; pulp and paper mills; wafer board, particle board and plywood mills; whole tree chippers; commercial fuel wood processors; and custom processing mills of these products.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

11. Stumpage. "Stumpage" means standing timber.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

12. Timber harvesting. "Timber harvesting" has the same meaning as in section 8868, subsection 4.

[ 2011, c. 532, §3 (NEW) .]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 2001, c. 603, §1 (AMD). 2011, c. 532, §3 (AMD).



12 §8882. Forms

Forms required under this subchapter must be provided by the bureau and must be written in an easily understandable format. In addition to the information required under section 8883-B, the bureau may request information regarding business practices and workers' compensation coverage. [2003, c. 452, Pt. F, §42 (AMD); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 1997, c. 648, §3 (AMD). 2003, c. 452, §F42 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8883. Notification (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 1997, c. 648, §§4-6 (AMD). 1999, c. 361, §§4-7 (AMD). 2001, c. 603, §2 (AMD). 2003, c. 345, §1 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F43 (RP).



12 §8883-A. Notification of importing or exporting (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 242, §1 (NEW). 2005, c. 133, §3 (RP).



12 §8883-B. Notification

1. Notification required prior to harvest. Unless exempted under subsection 6 or by rule, a landowner or designated agent shall notify the bureau prior to beginning timber harvesting.

A. [2011, c. 532, §4 (RP).]

B. [2011, c. 532, §4 (RP).]

When the timber harvesting is occurring within a municipality, the bureau shall send a copy of the notification form to the municipal clerk.

[ 2011, c. 532, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Notification form. Unless an alternate form or method of reporting is provided in rule, notification must be on forms supplied by the bureau and must include the following information:

A. The name, address and phone number of the landowner, any designated agent and, if known, any harvester or harvesters; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. The name and address of any licensed professional forester consulting the landowner on forest management or harvesting practices; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. The municipality or township and county of harvest; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. The name of the nearest public or private all-weather road; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. The approximate dates the harvest will begin and finish; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. The anticipated acreage to be harvested; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. An indication whether the land being harvested is taxed under the Maine Tree Growth Tax Law; [2011, c. 532, §5 (AMD).]

H. Whether the land is being harvested to convert to another use within 2 years and, if so, what that use is to be; [2011, c. 532, §6 (AMD).]

I. The signatures of the harvester when listed on the form in accordance with paragraph A and the licensed professional forester when listed on the form in accordance with paragraph B; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

J. The signature of the landowner and the signature of the designated agent when a designated agent is listed in accordance with paragraph A. If the designated agent is a licensed professional forester who has a fiduciary responsibility to the landowner, the signature of the landowner is not required; [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

K. A map locating the harvest site in relation to known or easily identifiable terrain features such as a road junction or a stream and road junction. The map must be a copy of a 7.5 or 15 minute series topographical map produced by the United States Geological Survey or a map of equivalent or superior detail in the location of roads; and [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

L. The date of notification. [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2011, c. 532, §§5, 6 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3. Harvest reporting forms. Upon receipt by the bureau of the form required under subsection 2, the bureau shall mail forms to the landowner or designated agent for reporting harvest information pursuant to this subchapter.

[ 2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Notification form on file; posted. The landowner or designated agent shall retain a copy of the notification form and produce it upon request of agents as specified in section 8888. The landowner or designated agent shall post the notification number at the harvest site in a clearly visible location.

[ 2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Duration. A notification shall remain valid for 2 years from the date of issue or upon completion of the harvest, whichever occurs first. If the harvest extends beyond 2 years, a new notice under this section must be filed.

[ 2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Notification exemption. The following activities are exempt from the notification requirement under this section:

A. Activities when forest products are harvested for an owner's own use and are not sold or offered for sale or used in the owner's primary wood-using plants; [2011, c. 532, §7 (AMD).]

B. Precommercial silvicultural forestry activities; and [2003, c. 452, Pt. F, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Harvesting performed by the landowner within a 12-month period when the total area harvested on land owned by that landowner does not exceed 2 acres. [2011, c. 532, §7 (AMD).]

[ 2011, c. 532, §7 (AMD) .]

6-A. Alternative notifications. The bureau may develop alternative notification forms and methods for reporting:

A. A timber harvesting operation 10 acres or less in area; and [2011, c. 532, §8 (NEW).]

B. Timber harvesting for the purpose of converting the land to another use when a person certified in erosion control practices by the Department of Environmental Protection is responsible for management of erosion and sedimentation control at the harvest site. [2011, c. 532, §8 (NEW).]

[ 2011, c. 532, §8 (NEW) .]

7. Penalties. The following penalties apply to the failure to notify the bureau pursuant to this section. Each day of failure to notify is a separate offense.

A. [2011, c. 532, §9 (RP).]

B. [2011, c. 532, §9 (RP).]

C. Failure to notify the bureau of a timber harvesting operation constitutes a civil violation for which a fine not to exceed $1,000 for each occurrence may be adjudged and for which immediate cessation of the operation may be ordered by the court. Continued operation after receiving an order to cease operation constitutes a civil violation for which a fine not to exceed $1,000 for each day the operation continues may be adjudged. [2011, c. 532, §9 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

D. Providing inaccurate information on a notification form for a timber harvesting operation is a civil violation for which a fine of not more than $1,000 for each occurrence may be adjudged. [2011, c. 532, §9 (AMD).]

[ 2011, c. 532, §9 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

8. Confidentiality. The addresses, telephone numbers and electronic mail addresses of forest landowners owning less than 1,000 acres statewide contained in notifications filed under this section are confidential and may be disclosed only in accordance with section 8005.

[ 2005, c. 358, §3 (NEW) .]

9. Rulemaking. No later than November 1, 2012, the bureau shall adopt rules to implement this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 532, §10 (NEW) .]

SECTION HISTORY

2003, c. 452, §F44 (NEW). 2003, c. 452, §X2 (AFF). 2005, c. 358, §3 (AMD). 2011, c. 532, §§4-10 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8884. Annual wood processing reports

1. Wood processor reports. Owners or operators of all roundwood processing operations shall submit an annual report to the director of the bureau during the month of January for the roundwood used or processed by the operation during the preceding year. The report shall specify the amount of roundwood processed by species and county where cut from the stump.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

1-A. Reclaimed waste wood and cedar waste report.

[ 2013, c. 513, §1 (RP) .]

2. Imports and exports. Persons, firms, corporations or companies selling forest products out of the State or buying forest products to bring into the State shall submit an annual report to the director of the bureau during the month of January for the forest products sold out of the State or brought into the State. The report must also identify the origin of imported forest products by state or country, the county in the State in which exported forest products were harvested and the destination of exported forest products by state or country.

[ 2005, c. 133, §4 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

3. Confidentiality. Information collected by the bureau under this section is public except for:

A. Volumes of forest products; [2013, c. 513, §2 (NEW).]

B. Species of forest products; [2013, c. 513, §2 (NEW).]

C. Types of forest products; [2013, c. 513, §2 (NEW).]

D. County of origin of forest products; and [2013, c. 513, §2 (NEW).]

E. Personally identifying information of forest product suppliers to roundwood processing operations and importers and exporters of forest products. [2013, c. 513, §2 (NEW).]

Summary reports that use aggregate data that do not reveal the activities of an individual person or firm are public records.

[ 2013, c. 513, §2 (RPR) .]

4. Failure to submit report; penalty. Failure to submit reports pursuant to this section constitutes a civil violation for which a fine not to exceed $1,000 for each failure may be adjudged.

[ 2003, c. 452, Pt. F, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 1989, c. 935, §1 (AMD). 1991, c. 528, §G10 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §G10 (AMD). 1995, c. 242, §2 (AMD). 2003, c. 452, §F45 (AMD). 2003, c. 452, §X2 (AFF). 2005, c. 133, §4 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 513, §§1, 2 (AMD).



12 §8885. Reports by forest landowners

1. Harvest report. Except as provided in subsection 1-A, an owner of forest land who sells forest products or harvests forest products for that owner's commercial use shall submit a report to the director stating the species, volume and stumpage price per unit of measure for each transaction, the municipality or township where the stumpage was located, the estimated acreage of the harvest, the harvest method employed and the extent of whole-tree harvesting of both solid and chipped wood. For lump-sum sales, the purchaser shall be responsible for submitting the report.

[ 1997, c. 720, §14 (AMD) .]

1-A. Alternate harvest report. The director may develop alternate forms for or methods of collecting harvest information from landowners who do not harvest timber on a regular basis. The director shall define landowners subject to the provisions of this subsection and provide report forms pursuant to section 8883-B, subsection 3.

[ 2003, c. 452, Pt. F, §46 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Precommercial silvicultural practices report. Owners of forest land on which precommercial silvicultural practices have been performed on more than 10 acres in any year shall report these practices to the director.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

2-A. Report on clear-cuts. When timber harvesting produces a clear-cut as defined in section 8868, the landowner shall report to the director the acreage of the clear-cut and the purpose of the clear-cut.

[ 1997, c. 720, §16 (NEW) .]

3. Reports. Reports required under subsections 1 and 2 are due during the month of January. If the period of cutting under subsection 1 or 2 extends beyond December 31st of any calendar year, a report must be submitted during the month of January for the preceding year. A person filing a harvest notification form pursuant to section 8883-B must complete and return to the bureau a harvest report whether or not the landowner has harvested that year.

[ 2003, c. 452, Pt. F, §47 (AMD); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Confidentiality. Information contained in reports filed under this section may not be made public, except that summary reports may be published that use aggregated data that do not reveal the activities of an individual person or firm. Forms submitted pursuant to this section must be available for the use of the State Tax Assessor for the administration of Title 36.

[ 2009, c. 568, §1 (AMD) .]

5. Disclosure. Nothing in this section may be construed to prevent the disclosure of information to duly authorized officers of the United States and of other states, districts and territories of the United States and of the provinces and Dominion of Canada. The information shall be given only on the written request of the duly authorized officer when that officer's government permits the exchange of similar information with the taxing officials of this State and when that officer agrees that the information shall be used only for tax collection purposes.

[ 1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF) .]

6. Failure to submit report; penalty. Failure to submit reports pursuant to this section constitutes a civil violation for which a fine not to exceed $1,000 for each failure may be adjudged.

[ 2003, c. 452, Pt. F, §48 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AFF). 1997, c. 720, §§14-17 (AMD). 2003, c. 452, §§F46-48 (AMD). 2003, c. 452, §X2 (AFF). 2009, c. 568, §1 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8886. Reports

The director shall produce the following reports. [1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF).]

1. Harvesting practices. Utilizing a sample of forest landowner reports and any other appropriate survey methods, the director shall tabulate an annual survey of the methods of harvesting and the harvest practices employed. The information on harvesting must include, but is not limited to, the silvicultural prescriptions employed, the estimated acreage of various harvest methods, including clear-cutting, the extent of whole-tree harvesting of both solid and chipped wood, the number of clear-cuts over 75 acres in size, the total acres planted and the total acres precommercially thinned.

[ 2011, c. 532, §11 (AMD) .]

2. Annual price reports. The bureau shall publish, annually, a report on prices as specified below. These reports must be reported by zones as determined by the director and must include a statewide average of all zones.

A. The reports must include stumpage prices paid for forest tree species of the State as reported pursuant to section 8885. Prices for other forest products may be collected using acceptable survey techniques. [1997, c. 720, §18 (AMD).]

B. [2005, c. 133, §5 (RP).]

[ 2005, c. 133, §5 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 1997, c. 720, §18 (AMD). 2005, c. 133, §5 (AMD). 2011, c. 532, §11 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8887. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 2001, c. 603, §3 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F49 (RP).



12 §8888. Enforcement

Enforcement of this subchapter shall be by any state, county or municipal law enforcement officer, including forest rangers and field foresters of the Bureau of Forestry and wardens of the Department of Inland Fisheries and Wildlife. [1989, c. 555, §12 (NEW); 1989, c. 600, Pt. B, §11 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1989, c. 555, §12 (NEW). 1989, c. 600, §B11 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).









Chapter 807: FOREST FIRE CONTROL

Subchapter 1: GENERAL PROVISIONS

12 §8901. Forest rangers

1. Appointment. The Director of the Bureau of Forestry shall appoint forest rangers, subject to the Civil Service Law and the State Supervisor of the forest protection unit of the Bureau of Forestry. Rangers assigned to posts at Clayton Lake, St. Pamphile, Estcourt Station, Daaquam, Musquacook Lake, Snare Brook and Baker Lake must be bilingual in French and English.

[ 2011, c. 657, Pt. X, §7 (AMD); 2013, c. 405, Pt. A, §23 (REV) .]

2. Powers and duties. Forest rangers and the state supervisor shall:

A. Subject to supervision of the director, supervise the state wildfire control program, including personnel and facilities of all types; [2013, c. 130, §1 (AMD).]

B. Have the final on-site authority and responsibility for the control of wildfires; [2013, c. 130, §1 (AMD).]

C. Develop and carry out a comprehensive program of wildfire prevention education and training of persons at all levels of command in order to meet supervisory needs during wildfire emergencies; [2013, c. 130, §1 (AMD).]

D. Enforce Title 36, chapter 701 relating to blueberries, all laws relating to forests and forest preservation, laws relating to the Maine Land Use Planning Commission and laws and rules relating to lands under the jurisdiction of the Bureau of Parks and Lands; [2013, c. 130, §1 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

E. Investigate and gather evidence regarding the cause of wildfires; [2013, c. 130, §1 (AMD).]

F. Have the authority to set backfires to control wildfires; [2013, c. 130, §1 (AMD).]

G. Carry out such other duties as the director prescribes; and [1989, c. 174, §1 (AMD).]

H. Have rights of access to all lands within the State to carry out the duties they are authorized by law to administer and enforce. Entry into private property under this paragraph is not a trespass. This paragraph does not authorize entry into any building or structure. [1989, c. 174, §2 (NEW).]

Forest rangers and the state supervisor may also exercise the powers in this subsection when appropriate for agricultural and park fires.

[ 2013, c. 130, §1 (AMD); 2013, c. 405, Pt. A, §24 (REV) .]

3. Law enforcement powers. In addition to any law enforcement powers expressly provided to forest rangers by another law:

A. Forest rangers and the state supervisor, for the purpose of enforcing Title 36, chapter 701 relating to blueberries, forest and forest preservation laws, laws of the Maine Land Use Planning Commission and laws and rules relating to the lands under the jurisdiction of the Bureau of Parks and Lands, have statewide law enforcement powers equivalent to those of a sheriff, or a sheriff's deputy, in the sheriff's county, including the right to execute or serve criminal and civil violation processes against offenders, make warrantless arrests for crimes, investigate and prosecute offenders, require aid in executing forest ranger duties and deputize temporary aides; [2013, c. 130, §2 (AMD); 2013, c. 405, Pt. A, §24 (REV).]

B. The Director of the Bureau of Forestry, at the director's discretion, may authorize forest rangers and the state supervisor while on duty to arrest without a warrant a person who has committed or is committing in the ranger's or supervisor's presence any crime involving the use or threatened use of physical force against a person.

For the purposes of this paragraph, criminal conduct has been committed or is being committed in the presence of a law enforcement officer when one or more of the officer's senses afford that officer personal knowledge of facts that are sufficient to warrant a prudent and cautious law enforcement officer's belief that a crime involving the use or threatened use of physical force against a person is being or has just been committed and that the person arrested has committed or is committing that crime. An arrest made pursuant to this paragraph must be made at the time of the commission of the criminal conduct, or some part thereof, or within a reasonable time thereafter or upon fresh pursuit; and [1999, c. 352, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

C. Forest rangers and the state supervisor while on or off duty are authorized to provide assistance in a life-threatening emergency consistent with agency policies and within the scope of individual training. [1999, c. 351, §1 (NEW).]

[ 2013, c. 130, §2 (AMD); 2013, c. 405, Pt. A, §§23, 24 (REV) .]

3-A. Liability. When a forest ranger or the state supervisor provides assistance under subsection 3, paragraph C, the forest ranger or the state supervisor has the same immunity from tort liability and all the pension, relief, disability, workers' compensation and insurance benefits and any other benefits the forest ranger or the state supervisor enjoys while performing duties under subsection 3, paragraphs A and B.

[ 1999, c. 352, §2 (NEW) .]

4. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Escaped prescribed fire" means an uncontrolled fire on wildland caused by a prescribed fire that escaped control efforts and burned unintended land area. [2013, c. 130, §3 (NEW).]

B. "Escaped wildland fire use" means an out of control fire caused by a wildland fire use that escaped control efforts and burned unintended land area. [2013, c. 130, §3 (NEW).]

C. "Prescribed fire" means a forest or land management practice using fire, applied in a knowledgeable manner to naturally occurring fuels on a specific land area under selected weather conditions to accomplish predetermined, well-defined management objectives. [2013, c. 130, §3 (NEW).]

D. "Wildfire" means an unplanned, unwanted wildland fire including an unauthorized human-caused fire, an escaped wildland fire use, an escaped prescribed fire and any other wildland fire with respect to which the Director of the Bureau of Forestry has determined that the objective is to put the fire out. [2013, c. 130, §3 (NEW); 2013, c. 405, Pt. A, §23 (REV).]

E. "Wildland" means an area in which development is essentially nonexistent, except for roads, railroads, powerlines and similar transportation facilities, and structures, if any, are widely scattered. [2013, c. 130, §3 (NEW).]

F. "Wildland fire use" means a management practice using a naturally occurring fire burning forest fuels on wildland that is not immediately controlled. The fire is allowed to burn within a predetermined area and is used to promote certain wilderness or management objectives. [2013, c. 130, §3 (NEW).]

[ 2013, c. 130, §3 (NEW); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1985, c. 108, §2 (AMD). 1985, c. 785, §B76 (AMD). 1987, c. 69, §1 (AMD). 1987, c. 349, §H11 (AMD). 1987, c. 769, §A51 (AMD). 1987, c. 816, §§KK14,KK15 (AMD). 1989, c. 174, §§1,2 (AMD). 1991, c. 652, §§1,2 (AMD). 1995, c. 502, §E30 (AMD). 1999, c. 155, §A4 (AMD). 1999, c. 352, §§1,2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2011, c. 657, Pt. X, §7 (AMD). 2011, c. 682, §38 (REV). 2013, c. 130, §§1-3 (AMD). 2013, c. 405, Pt. A, §§23, 24 (REV).



12 §8902. Forest fire wardens

The director shall appoint a forest fire warden in each organized municipality. The municipal fire chief shall be appointed as forest fire warden if practicable and no other person may be appointed without the approval of the municipal officers. All appointed forest fire wardens shall serve at the pleasure of the director and shall be sworn to the faithful discharge of these duties and a certificate thereof shall be returned to the bureau. Whoever has been notified of this appointment shall file with the director his acceptance or rejection within 10 days. The appointed forest fire warden may appoint one or more deputy forest fire wardens subject to approval of the municipal officers. A deputy forest fire warden may act for the forest fire warden in the absence of the appointed forest fire warden, but no compensation in addition to that provided in this section may be made. [1985, c. 108, §3 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

The State shall pay the appointed forest fire warden an annual fee of $100. This payment shall be made contingent upon attendance at forest fire training schools, preparation of an annual forest fire plan for his town and such reports as the director may require. This fee in no way limits payment to the warden from his town. His services for work on actual forest fires, as well as that of deputy forest fire wardens, shall be paid by the town and at a rate determined by the town. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §6 (AMD). 1985, c. 108, §3 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8903. General deputy wardens

The director may appoint general deputy wardens as an adjunct to the personnel regularly employed in the forest fire control program. They shall aid in forest fire prevention and shall take immediate action to control any unauthorized forest fires, employ assistance when required and notify the nearest forest ranger or town forest fire warden with dispatch. Such general deputy wardens and those they employ may receive the prevailing local fire fighting wages for the period so engaged. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8904. Coordinating protective agencies

The director shall formulate emergency plans of action to establish staffing pools, equipment reserves, facilities for feeding, transportation and communication on forest fires. In preparing the plan, other agencies and organizations having needed facilities should be contacted, such as fire chiefs, emergency management units, the American Red Cross, sheriffs, the American Legion, the State Police, the Maine National Guard, the Department of Transportation, the Department of Inland Fisheries and Wildlife, the State Grange, colleges, the Civil Air Patrol and any other protective group as determined by the director. Whenever or wherever a major forest fire occurs or threatens, the bureau is the coordinating agency until the Governor declares an emergency. [2013, c. 462, §1 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV). 2013, c. 462, §1 (AMD).



12 §8905. Chain of command

The director shall be responsible for the control of forest fires in all areas of the State. In carrying out these duties, the director shall have an unbroken chain of command down to, and including, town forest fire wardens. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §8906. Other authority

1. Administrative units. The director shall have the authority to divide the State into administrative units so as to most effectively provide for protection against loss or damage by forest fires.

[ 1979, c. 545, §3 (NEW) .]

2. Equipment. The director may establish lookout stations connected by telephone and radio, and construct, equip and maintain office-storehouse headquarters for necessary supplies, tools and equipment and provide for any other facilities essential for forest fire control. All fire lookout towers must be staffed during periods of fire danger. The director shall notify the joint standing committees of the Legislature having jurisdiction over energy and natural resources and appropriations and financial affairs in writing prior to implementing any major policy changes in the operation and staffing of the fire lookout tower system. Within the unorganized territory, the director may, in addition to this subsection, construct and maintain roads and trails. In the event the director determines that any currently active fire tower should not be reopened for the subsequent fire season, the director shall provide notice to the Legislature of intended action by January 15th. This notice must include the location of the fire towers affected and the justifications for the closures. Notice of closures must be reviewed by the joint standing committee of the Legislature having jurisdiction over natural resources. Unless the Legislature determines otherwise, the director may close towers so indicated. If any fire tower is not reopened, the department shall work closely with the municipality in which the fire tower is located to minimize the impact that action will have on the municipality's responsibility to control forest fires.

[ 1991, c. 9, Pt. Y, §2 (AMD) .]

3. Contingency. If the funds available for forest fire control are not sufficient to meet actual suppression costs in any year, the Governor may make additional funds available from the treasury not otherwise appropriated.

[ RR 2011, c. 2, §11 (COR) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 367, (AMD). 1983, c. 556, §7 (AMD). 1983, c. 819, §A39 (AMD). 1985, c. 506, §A17 (AMD). 1991, c. 9, §Y2 (AMD). RR 2011, c. 2, §11 (COR).



12 §8907. Forest service citation form

1. Form. The Director of the Bureau of Forestry, referred to in this section as the "director," shall designate the Uniform Summons and Complaint as the citation form to be used by the Maine Forest Service, except that the director may permit the use of any citation forms approved by the Chief Judge of the District Court before May 1, 1991 that are in current stock as of May 1, 1991 until those stocks are depleted.

[ 1991, c. 459, §3 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Citation books. The director is responsible for any forms approved by the Chief Judge of the District Court prior to May 1, 1991. The director may provide citation books to other law enforcement agencies and officers for their use in the enforcement of chapters 807 and 809. The director may not require other agencies to use this form. The Department of Public Safety is responsible for all Uniform Summons and Complaints issued to the Maine Forest Service. The director or the director's designee is responsible for the further issuance of Uniform Summons and Complaint books to individual law enforcement officers and for the proper disposition of those books.

[ 1991, c. 459, §3 (RPR) .]

3. Disposition; prohibited act. It is unlawful and official misconduct for any forest ranger or other public employee to dispose of an official citation form or Uniform Summons and Complaint except in accordance with law and as provided for in an applicable official policy or procedure of the Maine Forest Service.

[ 1991, c. 459, §3 (RPR) .]

4. Lawful complaint. A Maine Forest Service citation form or a Uniform Summons and Complaint may be filed in a court having jurisdiction and constitutes a lawful complaint to commence any criminal prosecution or civil violation proceeding if the form or Uniform Summons and Complaint is duly sworn to as required by law and otherwise legally sufficient in respect to the form of a complaint and charging an offense.

[ 1991, c. 459, §3 (RPR) .]

5. Lawful summons. A Maine Forest Service citation or a Uniform Summons and Complaint, when served upon a person by a law enforcement officer, functions as a summons to appear in court. Any person who fails to appear in court after having been served with a summons commits a Class E crime. Upon that person's failure to appear, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this subsection that the failure to appear resulted from just cause.

A. [1991, c. 459, §3 (RP).]

B. [1991, c. 459, §3 (RP).]

[ 1991, c. 459, §3 (RPR) .]

6. Refusal to sign; prohibited act. Any person who refuses to sign a citation or a Uniform Summons and Complaint after having been ordered to do so by a law enforcement officer commits a Class E crime.

[ 1991, c. 459, §3 (RPR) .]

7. Refusal to sign; prohibited act.

[ 1991, c. 459, §3 (RP) .]

SECTION HISTORY

1989, c. 174, §3 (NEW). 1991, c. 459, §3 (RPR). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §8908. Aerial Fire Suppression Fund

1. Establishment of fund. The Aerial Fire Suppression Fund, referred to in this section as "the fund," is established through the Office of the State Controller as a nonlapsing fund under the jurisdiction of the bureau to ensure the viability of its aerial fire suppression program. The bureau may assess charges to agencies of the State for the use of the bureau's aerial fire suppression resources for purposes other than fire suppression and shall deposit any such money received into the fund. The bureau may apply for and accept any appropriation, grant, gift or service made available from any public or private source consistent with the purpose of this section and shall deposit any such money into the fund.

[ 2005, c. 28, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

2. Use of fund. The bureau may use the fund to purchase aerial fire suppression resources, including helicopters, airplanes and spare parts, in accordance with the bureau's plan to diversify and modernize its aerial fire suppression fleet.

[ 2005, c. 28, §1 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

2005, c. 28, §1 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).






Subchapter 2: FIRE PREVENTION EMERGENCY

12 §9001. Proclamation by Governor

1. Determination by director. The director shall inform the Governor when the director determines that:

A. A high degree of forest fire danger exists in any part of the State; and [1979, c. 545, §3 (NEW).]

B. Human activity is likely to pose a forest fire menace. [1995, c. 586, §1 (AMD).]

[ 1995, c. 586, §1 (AMD) .]

2. Proclamation. The Governor may, by proclamation, suspend the open season for hunting or fishing or prohibit out-of-door smoking or building or using out-of-door fires or prohibit any other human activity likely to be a menace to the forests for such time and in such areas of the State as considered necessary. The type and manner of hunting and fishing or other human activity that is prohibited must be designated in the proclamation.

[ 1995, c. 586, §1 (AMD) .]

3. Out-of-door fires at campgrounds.

[ 1995, c. 586, §2 (RP) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1995, c. 586, §§1,2 (AMD).



12 §9001-A. Definitions

As used in this subchapter, the following terms have the following meanings. [1995, c. 586, §3 (NEW).]

1. Licensed camping facility. "Licensed camping facility" means a recreational camp, youth camp or camping area licensed under Title 22, section 2495.

[ 2009, c. 211, Pt. B, §4 (AMD) .]

SECTION HISTORY

1995, c. 586, §3 (NEW). 2009, c. 211, Pt. B, §4 (AMD).



12 §9001-B. Exemptions

1. General. The Governor may, in a proclamation issued under section 9001, exempt from the prohibitions specified in the proclamation human activities or out-of-door fires that the Governor determines are not a significant menace to the forests.

[ 1995, c. 586, §3 (NEW) .]

2. Certain public campsites. The Governor may, in a proclamation issued under section 9001, exempt from the prohibitions specified in the proclamation out-of-door fires and the use of charcoal and gas grills at campsites under the jurisdiction of the Department of Agriculture, Conservation and Forestry or the Baxter State Park Authority, as long as the campsite and the use of out-of-door fires and charcoal and gas grills at the campsite comply with rules adopted under subsection 4.

[ 1995, c. 586, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

3. Licensed camping facilities. The Governor may, in a proclamation issued under section 9001, exempt from the prohibitions specified in the proclamation out-of-door fires and the use of charcoal and gas grills at a licensed camping facility if:

A. The facility and the use of out-of-door fires and charcoal and gas grills at the facility comply with rules adopted under subsection 4; [1995, c. 586, §3 (NEW).]

B. The owner or operator of the facility notifies the director in writing that the facility complies with rules adopted pursuant to subsection 4; and [1995, c. 586, §3 (NEW).]

C. The director provides the owner or operator of the facility written confirmation of receipt of notification required under paragraph B. Confirmation of receipt does not imply a determination that the facility complies with the rules adopted pursuant to subsection 4. [1995, c. 586, §3 (NEW).]

[ 1995, c. 586, §3 (NEW) .]

4. Rules. The director shall adopt rules that establish standards of design, construction and use under which the use of an out-of-door fire or a charcoal or gas grill at a public campsite or licensed camping facility may be exempted pursuant to subsections 2 and 3.

Rules adopted pursuant to this subsection are major substantive rules as defined in the Maine Administrative Procedure Act, Title 5, chapter 375, subchapter II-A.

[ 1995, c. 586, §3 (NEW) .]

5. Inspection. The director may at any time inspect a licensed camping facility to determine whether that facility complies with rules adopted under subsection 4. If the director determines that a facility fails to comply with the rules, the facility is not exempt. A facility that fails an inspection may not be granted a future exemption unless the director inspects the facility and determines that it complies with the rules. The director may delegate authority to conduct inspections to a state or municipal employee.

[ 1995, c. 586, §3 (NEW) .]

6. Notification. The owner or operator of a licensed camping facility and the supervisor of a campsite under the jurisdiction of the Department of Agriculture, Conservation and Forestry or the Baxter State Park Authority shall post a notice of a proclamation issued under section 9001 and any standards of use to be met under rules adopted pursuant to subsection 4.

[ 1995, c. 586, §3 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

1995, c. 586, §3 (NEW). 2011, c. 657, Pt. W, §5 (REV).



12 §9002. Posting and publishing

The proclamation must be published in such newspapers of the State and posted in such places as the Governor considers necessary and a copy of that proclamation must be filed with the Secretary of State. A copy must be furnished to the director, who shall attend to the posting and publication of the proclamation. The expense of posting and publication and the expense of enforcing the proclamation are paid by the director, after allowance by the State Controller, from the appropriation for general forestry purposes. [1995, c. 586, §4 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1995, c. 586, §4 (AMD).



12 §9003. Repeal; amend

If, after issuing the proclamation provided for in section 9001, by reason of rains or otherwise the Governor is satisfied that the occasion for the issuance of the proclamation has passed, the Governor may amend, repeal and replace it by another proclamation affecting the sections covered by the original proclamation, or any part of the original proclamation, and that new proclamation must be published and posted in the same manner as provided for the issuance of the original proclamation. [1995, c. 586, §4 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1995, c. 586, §4 (AMD).



12 §9004. Penalty

1. Violation of proclamation. Notwithstanding section 9701, any person who in fact violates the provisions of a proclamation issued under section 9001 commits a Class E crime.

[ 1995, c. 586, §5 (NEW) .]

2. Violation at licensed camping facility. Notwithstanding subsection 1 and section 9701, a person who is an occupant or customer of a licensed camping facility commits a Class E crime if that person:

A. Is notified of a proclamation in accordance with section 9001-B, subsection 6 and violates a proclamation issued under section 9001. [1995, c. 586, §5 (NEW).]

[ 1995, c. 586, §5 (NEW) .]

3. Violation at exempt licensed camping facility. Notwithstanding subsection 1 and section 9701, a person who is an occupant or customer of a licensed camping facility provided an exemption under section 9001-B, subsection 3 commits a Class E crime if that person:

A. Is notified of an exemption and standard of use in accordance with section 9001-B, subsection 6 and burns an out-of-door fire or utilizes a charcoal or gas grill in violation of a rule adopted under section 9001-B, subsection 4. [1995, c. 586, §5 (NEW).]

[ 1995, c. 586, §5 (NEW) .]

4. Violation by owner or operator of licensed camping facility. Notwithstanding section 9701, an owner or operator of a licensed camping facility commits a Class E crime if the owner or operator:

A. Fails to notify a person in accordance with section 9001-B, subsection 6; [1995, c. 586, §5 (NEW).]

B. Allows a person to violate a proclamation issued under section 9001; or [1995, c. 586, §5 (NEW).]

C. Operates a facility that is exempt pursuant to section 9001-B that does not comply with rules adopted under section 9001-B, subsection 4. [2013, c. 588, Pt. A, §10 (AMD).]

[ 2013, c. 588, Pt. A, §10 (AMD) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1995, c. 586, §5 (RPR). 2013, c. 588, Pt. A, §10 (AMD).






Subchapter 3: LOCAL CONTROL

12 §9201. Responsibility for control of forest fires

Responsibility for the control of forest fires in municipalities lies in the first instance with the town forest wardens appointed for these municipalities by the director. When in the judgment of a forest ranger the situation so warrants, the forest ranger may relieve a town forest fire warden of responsibility for control of a forest fire within a municipality and assume responsibility therefor. Final authority and responsibility for the control of a forest fire shall be that of the forest ranger. [1983, c. 556, §8 (AMD).]

Muncipal fire department personnel and equipment shall not be moved within or without municipal limits upon the order of a town forest fire warden or a forest ranger, except with the approval of the fire chief or proper municipal official having authority to grant such approval. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §8 (AMD).



12 §9202. Right to call and employ assistance

Forest rangers and town forest fire wardens may employ any person considered necessary to assist in fighting forest fires. All called and employed for assistance shall proceed to help control forest fires as directed by the forest ranger or forest fire warden in charge. [1983, c. 556, §9 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §9 (AMD).



12 §9203. Compensation

Town forest fire wardens shall receive compensation for forest fire fighting services at the prevailing rate in the town. Labor and equipment may be provided by individuals or goups on a forest fire without pay. All requested assistance, persons or equipment used in fighting forest fires shall, upon application, receive compensation fixed by the town in which the forest fire occurred, but labor coming from outside such town shall receive a rate of pay not less than that established annually by the Department of Transportation for state highway labor. Fire departments, organized crews or other groups used outside the town in which the forest fire occurred may receive pay at their usual rates. Forest fire fighters may be provided with subsistance while on the fire. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9204. Payment of costs

Municipalities shall pay the costs for controlling and extinguishing forest fires up to 1/4 of 1% of their state valuation on a calendar year basis. These costs must be approved by the forest fire warden in charge. A municipality going to the aid of another, even to protect itself, when requested by the state forest ranger in charge, is entitled to be paid by the municipality aided if the total suppression cost of the municipality is not over 1/4 of 1% of its state valuation. [1991, c. 780, Pt. MM, §1 (RPR).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §10 (AMD). 1985, c. 108, §4 (AMD). 1991, c. 780, §MM1 (RPR).



12 §9205. Payment of costs beyond 1/4 of 1% of state valuation

All forest fire suppression costs in municipalities in an amount greater than 1/4 of 1% of the state valuation of the municipality in which the fire occurred, excluding any costs for use or loss of that municipality's municipally owned equipment, must be paid by the State on a calendar year basis. Any municipality, in order to pay labor quickly, may pay beyond 1/4 of 1% of its state valuation and submit for full state reimbursement or forward the unpaid bills, approved by the state forest ranger in charge, for payment. [1991, c. 780, Pt. MM, §2 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §11 (AMD). 1985, c. 108, §5 (AMD). 1991, c. 780, §MM2 (AMD).



12 §9205-A. Payment of costs in the unorganized territory

Responsibility for the control of forest fires in the unorganized territory lies with the State. The unorganized territory shall reimburse the State for the costs of controlling and extinguishing forest fires up to 1/4 of 1% of the state valuation of the unorganized territory. The State may not require reimbursement for costs of services in the unorganized territory unless a municipality would be required to pay for the service under sections 9204 and 9205. [1991, c. 780, Pt. MM, §3 (AMD).]

SECTION HISTORY

1983, c. 556, §12 (NEW). 1983, c. 855, §1 (RPR). 1991, c. 780, §MM3 (AMD).



12 §9206. Reports and payrolls

Town forest fire wardens and state forest rangers shall promptly prepare a report of their investigation of the cause, extent and damage on all forest fires in their charge. They shall prepare an exact and detailed statement of expenses incurred therein immediately after total extinguishment of the forest fire on forms provided by the director. [1979, c. 545, §3 (NEW).]

Statements of expenses shall have proper payroll receipts and vouchers. Forest fire suppression costs qualifying for town and state payment are labor, transportation, food, fire department equipment from outside the affected town, privately owned equipment and other costs approved by the state forest ranger in charge. [1979, c. 545, §3 (NEW).]

All requests for the state 1/2 reimbursement shall be presented to the director within 60 days after total extinguishment of the forest fire or become void. The director may extend the time provided a preliminary report has been made. [1979, c. 545, §3 (NEW).]

The director shall examine all forest fire suppression bills rendered by the town to the State for reimbursement or direct payment. After items not qualifying have been deducted, the director shall approve them for payment. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).






Subchapter 4: REGULATION OF OPEN BURNING

Article 1: DUMPS

12 §9301. Hazard clearance

Any municipal or private dump within the State established and maintained for the disposal of solid waste, as defined in Title 38, section 1303, which might facilitate either the origin or spread of forest fires shall be operated under the following preventive measures: A strip 10 feet wide cleared to mineral soil shall be constructed on all sides of the dump; a water supply, the suitability of which shall be determined by the forest ranger and town forest fire warden, may be substituted for the cleared strip along any portion of the perimeter; and all grass, weeds, slash, brush and debris and other inflammable material shall be removed for a distance of 100 feet in all directions outside the cleared mineral soil strip. Live trees need not be removed, except that green branches of conifers and dead branches of all trees shall be pruned to a height of 10 feet above the ground. Dead snags of all trees shall be removed. During periods of high forest fire hazard if a municipal dump is burning, municipal officers shall maintain a watchkeeper at such dumps and owners and operators of private dumps shall do the same. [1989, c. 174, §4 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 174, §4 (AMD).



12 §9302. Closing

A municipal or private dump within the State not carrying out this subchapter shall be posted as "Closed to Dumping" by the town forest fire warden, or the director. Thereafter no person shall deposit refuse of any kind within, along the road leading to, or on land adjacent to such closed dump. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9303. Deposits on other's land forbidden

No person shall deposit refuse of any kind on land not his own without the consent of the owner or the public authority having custody or maintenance responsibility of such land. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9304. Loss of state reimbursement

Any municipality in which a municipal dump has been posted "Closed to Dumping" as set forth in this subchapter, which continues to permit dumping therein, shall, during that period, lose the benefits of state reimbursement of forest fire suppression costs on fires which escape from such dump as provided by section 9204 up to an amount equal to 1% of the state valuation of the municipality. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).






Article 2: OUT-OF-DOOR FIRES

12 §9321. Criteria for allowable burning

1. Criteria. In issuing any permit or permission for allowable burning, the director shall consider the following criteria:

A. Forest fire danger indices and location of proposed burning; [1979, c. 545, §3 (NEW).]

B. The time of day and season of the year; [1979, c. 545, §3 (NEW).]

C. The temperature, humidity, wind speed and direction; [1979, c. 545, §3 (NEW).]

D. The matter and type of burning proposed, giving due consideration to prohibitions and permissible open-burning rules of the Department of Environmental Protection; [1991, c. 36, §1 (AMD).]

E. With regard to recreational fires, the feasibility of use of public campsites; [1979, c. 545, §3 (NEW).]

F. The length of the burning period; [1979, c. 545, §3 (NEW).]

G. The presence or availability of sufficient force and equipment to control the burning; [1997, c. 512, §1 (AMD).]

H. Experience and capability of the permittee in the safe use and control of the proposed burning; [1997, c. 672, §1 (AMD).]

I. In issuing a permit under section 9325, subsection 1, paragraph E, any prior convictions for violating that paragraph or section 9324, subsection 7-A; and [2001, c. 626, §2 (AMD).]

J. In issuing a permit under section 9325, subsection 1, paragraph E, the public health risk from toxic chemicals in the smoke plume in accordance with guidelines issued by the Department of Environmental Protection and the practicality of locating the incinerator at least 300 feet from any abutting property boundary and at least 150 feet from any residential dwelling. These setback criteria may not be used to deny a permit. [1997, c. 672, §3 (NEW).]

[ 2001, c. 626, §2 (AMD) .]

2. Revocation. The director or the director's delegate may revoke any permit during a period of high forest fire danger or any permit which results in creation of a nuisance condition without compliance with the provisions of Title 4, chapter 5 or Title 5, chapter 375.

[ 1999, c. 547, Pt. B, §32 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Delegation. The director may delegate the issuance of permits to forest rangers or town forest fire wardens and their deputies.

[ 1979, c. 545, §3 (NEW) .]

4. Conditions. The director may issue a permit with stated conditions or restrictions to insure adequate control of permitted fires in accordance with criteria of subsection 1 and conformity to rules of the Department of Environmental Protection.

[ 1991, c. 36, §2 (AMD) .]

5. Stricter requirements. Nothing in this section shall prohibit a municipality from adopting ordinances specifying stricter criteria for out-of-door fires.

[ 1979, c. 545, §3 (NEW) .]

5-A. Notification. Any person authorized by this subchapter to issue permits for open burning who issues a permit for out-of-door burning within a municipality shall notify the municipal officers or fire chief of that municipality that the permit has been issued.

[ 1987, c. 618, §1 (NEW) .]

6. Penalty. Notwithstanding section 9701, any person who engages in out-of-door burning in violation of this article, or who fails to comply with any stated permit condition or restriction, commits a Class E crime. In addition, if the State proves that while in violation that person's out-of-door fire resulted in fire suppression costs to municipal or State Government, the court, as part of any sentence imposed, may order restitution, pursuant to Title 17-A, chapter 54, to be paid to the government entities incurring the suppression costs. For each violation of this article:

A. The monetary award for restitution to a municipality may not exceed $25,000; and [2003, c. 556, §1 (AMD).]

B. The total combined monetary award for restitution to municipalities and State Government may not exceed $125,000. [2003, c. 556, §1 (AMD).]

When bringing an action under this article, the State shall, to the fullest extent permitted by law, seek restitution of fire suppression costs incurred by state governmental entities relating to the violation.

[ 2003, c. 556, §1 (AMD) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 504, §§1-3 (AMD). 1987, c. 618, §1 (AMD). 1989, c. 174, §5 (AMD). 1991, c. 36, §§1,2 (AMD). 1991, c. 528, §E10 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E10 (AMD). 1997, c. 512, §§1,2 (AMD). 1997, c. 672, §§1-3 (AMD). 1999, c. 547, §B32 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 626, §2 (AMD). 2003, c. 556, §1 (AMD).



12 §9321-A. Possession and production of permit required; violation

1. Possession and production of permit in organized territory. Any person, firm or corporation that engages in out-of-door burning in any municipality, plantation or village corporation as permitted by this article shall possess the permit at the scene of the burning and shall produce the permit on the demand of authorized persons, including fire chiefs, town forest fire wardens or their designated agents, state forest rangers, municipal code enforcement officers and any law enforcement officer as defined in Title 17-A.

[ 1997, c. 512, §3 (AMD) .]

2. Violation. Any person, firm or corporation which violates this section commits a civil violation for which a forfeiture not to exceed $100 may be adjudged.

[ 1987, c. 618, §2 (NEW) .]

SECTION HISTORY

1987, c. 618, §2 (NEW). 1997, c. 512, §3 (AMD).



12 §9322. Permits in the unorganized territory

1. Permits. No person may kindle or use an out-of-door fire in the unorganized territory unless a permit has been obtained from the director. The director may issue a permit on lands of another unless the majority ownerships of the land have withdrawn permission in writing to the director.

[ 1983, c. 556, §13 (AMD) .]

2. Exemptions. This section does not apply to the use of portable stoves which are fueled by propane gas, gasoline or sterno; to recreational fires kindled when the ground is covered with snow; or to residential use of outdoor grills and fireplaces for recreational purposes, such as preparing food.

[ 1989, c. 174, §6 (AMD) .]

3. Resident guides. Upon application, the Director of the Bureau of Forestry may issue a statewide yearly permit for out-of-door fires to resident guides licensed by the Department of Inland Fisheries and Wildlife. The director may restrict the scope of a permit to correspond with the classification of the guide license. Use of the permit is conditional upon the permittee:

A. Possessing a valid guide license; [1993, c. 555, §2 (NEW).]

B. Complying with any landowner campfire restrictions; [1993, c. 555, §2 (NEW).]

C. Complying with applicable out-of-door burning laws; and [1993, c. 555, §2 (NEW).]

D. Complying with out-of-door fire restrictions established by the director for the area in which and the time during which fires are made. [1993, c. 555, §2 (NEW).]

The director shall revoke the permit of any person who violates any condition or restriction established by this subsection. The director is not required to comply with the provisions of Title 4, chapter 5 or Title 5, chapter 375 in revoking a permit under this subsection.

[ 1999, c. 547, Pt. B, §33 (AMD); 1999, c. 547, Pt. B, §80 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Saco River Corridor. For the purpose of issuing permits under this section, the lands within Oxford County within the Saco River Corridor, so designated by Private and Special Law 1973, chapter 150, as amended, shall be subject to the same requirements and procedures as lands within the unorganized territory.

[ 1983, c. 556, §14 (AMD) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1979, c. 663, §71 (AMD). 1981, c. 698, §81 (AMD). 1983, c. 556, §§13,14 (AMD). 1985, c. 108, §6 (AMD). 1989, c. 174, §6 (AMD). 1993, c. 555, §2 (AMD). 1999, c. 547, §B33 (AMD). 1999, c. 547, §B80 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §9323. Slash and brush permits

1. Prohibition. No person shall kindle or use a fire for clearing land or burning logs, stumps, roots, brush, slash, fields of grass, pasture or blueberry lands without a permit from the director.

[ 1979, c. 545, §3 (NEW) .]

2. Jurisdiction. The requirement for a permit under this section shall apply statewide.

[ 1979, c. 545, §3 (NEW) .]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9324. Prohibited acts

1. Extinguishment of fire. Whoever by himself or by his servant, agent or guide or as the servant, agent or guide of any other person shall build a camp, cooking or other fire or use an abandoned camp, cooking or other fire in or adjacent to any woods in this State, shall, before leaving such fire, totally extinguish the same.

[ 1979, c. 545, §3 (NEW) .]

2. Time and manner of kindling. Whoever kindles or uses a fire on his own land shall do so at a suitable time and in a careful and prudent manner and is liable in a civil action to any person injured by his failure to comply with this provision.

[ 1979, c. 545, §3 (NEW) .]

3. Disposal of lighted material. No person shall dispose of a lighted match, cigarette, cigar, ashes or other flaming or glowing substance or any other substance or thing in such a condition that it is likely to ignite forest, brush, grass or other lands or dispose of any of the aforesaid objects or substances from a moving vehicle.

[ 1979, c. 545, §3 (NEW) .]

4. No person shall kindle or use an out-of-door fire on land of another without permission of the owner, except at public campsites and lunch grounds maintained or authorized by the bureau, state parks and state highway picnic areas. This subsection shall not apply to the use of portable stoves which are fueled by propane gas, gasoline or sterno.

[ 1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

5. Permit required. No person, firm or corporation may burn out of doors without a permit from a town forest fire warden or forest ranger, except as provided in sections 9322, 9324 and 9325.

[ 1991, c. 36, §3 (AMD) .]

6. Domestic trash.

[ 1997, c. 512, §4 (RP) .]

7. Trash.

[ 2001, c. 626, §3 (RP) .]

7-A. Solid waste. Except as provided in this subsection, the out-of-door burning of plastic, rubber, styrofoam, metals, food wastes, chemicals, treated wood or other solid wastes is prohibited in all areas of the State. For the purposes of this subsection, the term "lumber" means material that is entirely made of wood and is free from metal, plastics, coatings and chemical treatments and the term "wood wastes" means brush, stumps, lumber, bark, wood chips, shavings, slabs, edgings, slash, sawdust and wood from production rejects that are not mixed with other solid or liquid waste. The following materials are exempt from this subsection:

A. Wood wastes; [2001, c. 626, §4 (NEW).]

B. Painted and unpainted wood from construction and demolition debris; [2001, c. 626, §4 (NEW).]

C. Empty containers, including fiberboard boxes and paper bags, previously containing explosives and being disposed of in accordance with the provisions of Title 25, section 2472; and [2001, c. 626, §4 (NEW).]

D. Explosives being disposed of under the direct supervision and control of the State Fire Marshal. [2001, c. 626, §4 (NEW).]

[ 2001, c. 626, §4 (NEW) .]

8. Construction and demolition debris.

[ 2001, c. 626, §5 (RP) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 504, §4 (AMD). 1991, c. 36, §3 (AMD). 1997, c. 512, §§4,5 (AMD). 2001, c. 277, §§1,2 (AMD). 2001, c. 626, §§3-5 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §9325. Open burning

1. Permissible open burning with permit. When not prohibited by statute, rule of any state agency or local ordinance, the types of burning described in this subsection are allowed provided that a permit has been obtained from the town forest fire warden or from the forest ranger having jurisdiction over the location where the fire is to be set. The burning must be conducted according to the terms and conditions of the permit and may not create a nuisance. A permit is required for:

A. Recreational campfires kindled when the ground is not covered by snow; [1991, c. 36, §4 (NEW).]

B. Fires in conjunction with holiday and festive celebrations; [1991, c. 36, §4 (NEW).]

C. Burning of solid or liquid fuels and structures for research or bona fide instruction and training of municipal, volunteer and industrial firefighters when conducted under the direct control and supervision of qualified instructors; [1991, c. 36, §4 (NEW).]

D. Burning for agricultural purposes including, but not limited to, open burning of blueberry fields, potato tops and hayfields and prescribed burning for timberland management; [1991, c. 36, §4 (NEW).]

E. Out-of-door burning of wood wastes as defined in section 9324, subsection 7-A and painted and unpainted wood from construction and demolition debris in the open or in an incinerator with a primary chamber volume no greater than 133 cubic feet or 1,000 gallons that is not licensed by the Department of Environmental Protection; [2003, c. 245, §1 (AMD).]

F. Open burning of leaves, brush, deadwood and tree cuttings accrued from normal property maintenance by the individual landowner or lessee of the land unless expressly prohibited by municipal ordinance; [2001, c. 626, §7 (AMD).]

G. Burning on site for the disposal of wood wastes and painted and unpainted wood from construction and demolition debris generated from the clearing of any land or by the erection, modification, maintenance, demolition or construction of any highway, railroad, power line, communication line, pipeline, building or development; [2001, c. 626, §7 (AMD).]

H. Burning for hazard reduction purposes such as, but not limited to, the burning of grass fields; [1991, c. 36, §4 (NEW).]

I. Burning for the containment or control of spills of gasoline, kerosene, heating oil or similar petroleum products; [2001, c. 626, §7 (AMD).]

J. The burning of wood wastes and painted and unpainted wood from construction and demolition debris at solid waste facilities; and [2001, c. 626, §7 (AMD).]

K. The burning of empty containers, including fiberboard boxes and paper bags, previously containing explosives and being disposed of in accordance with the provisions of Title 25, section 2472. [2001, c. 626, §8 (NEW).]

[ 2003, c. 245, §1 (AMD) .]

2. Permissible open burning without permit. When not prohibited by state rule, local ordinance or water utility regulation, the following types of burning are permissible without a permit if no nuisance is created:

A. Recreational campfires kindled when the ground is covered by snow or on frozen bodies of water; [1991, c. 36, §4 (NEW).]

B. Residential use of outdoor grills and fireplaces for recreational purposes such as preparing food; and [1991, c. 36, §4 (NEW).]

C. Use of outdoor grills and fireplaces for recreational purposes such as preparing food at commercial campgrounds in organized towns as long as the commercial campgrounds are licensed by the health engineering division of the Department of Human Services. [1991, c. 36, §4 (NEW).]

[ 1991, c. 36, §4 (NEW) .]

SECTION HISTORY

1991, c. 36, §4 (NEW). 1997, c. 512, §6 (AMD). 2001, c. 626, §§6-8 (AMD). 2003, c. 245, §1 (AMD).



12 §9326. Electronic issuance of permits

The Director of the Bureau of Forestry shall develop or cause to be developed a system to electronically issue permits for burning in all areas of the State using a publicly accessible site on the Internet. [2013, c. 35, §1 (AMD); 2013, c. 405, Pt. A, §23 (REV).]

The system developed under this section for electronically issuing permits must provide a fire warden with the ability to change the criteria for issuing a permit in a municipality except for times when the director imposes more restrictive criteria or a ban on the issuance of permits. [2005, c. 12, Pt. U, §2 (NEW).]

A person may apply for a permit to burn using the Internet or as otherwise provided in this article. When a person applies for and is issued a permit electronically using the Internet, a fee of $7 must be paid. From the $7 fee, $4 must be deposited in the General Fund, $2 must be transferred to the municipality in which the permit is issued and the remainder of $1 must be used to cover administrative costs. For a permit issued in the unorganized and deorganized areas, from the $7 fee, $6 must be deposited in the General Fund and the remainder of $1 must be used to cover administrative costs. [2013, c. 35, §1 (AMD).]

SECTION HISTORY

2005, c. 12, §U2 (NEW). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 35, §1 (AMD). 2013, c. 405, Pt. A, §23 (REV).






Article 3: DISPOSAL OF SLASH

12 §9331. Slash defined

For the purposes of this Part "slash" is defined as branches, bark, tops, chunks, cull logs, uprooted stumps and broken or uprooted trees and shrubs left on the ground as a result of logging, right-of-way construction or maintenance and land clearance. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9332. Disposal along highways

A stumpage owner, operator, landowner or agent who cuts or causes or permits to be cut any forest growth on lands that are within or border the right-of-way of a public highway within the State shall dispose of the slash that is within the right-of-way or within 50 feet of the nearer side of the shoulder of the right-of-way as provided in this section. [1999, c. 332, §1 (RPR).]

1. Slash may not remain. Except as provided in this section, slash may not remain on the ground within the right-of-way or within 50 feet of the nearer side of the shoulder of the right-of-way.

[ 1999, c. 332, §1 (NEW) .]

2. Slash with diameter of 3 inches or less. Slash with a diameter of 3 inches or less must be hauled away, burned or chipped.

[ 1999, c. 332, §1 (NEW) .]

3. Slash more than 3 inches in diameter. Slash that is more than 3 inches in diameter must be removed or limbed and placed on the ground surface so that the pieces are separated and not piled one piece over another. Usable timber products generated from right-of-way maintenance may be piled within the right-of-way but must be removed within 30 days.

[ 1999, c. 332, §1 (NEW) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1999, c. 332, §1 (RPR).



12 §9333. Disposal along railroads and utility lines

1. Stumpage owner. A stumpage owner, operator, landowner or agent who cuts or causes or permits to be cut any forest growth on lands that are within or border the right-of-way of a railroad, a pipeline or an electric power, telegraph, telephone or cable line may not place slash or allow it to remain on the ground within the right-of-way or within 25 feet of the nearer side of the right-of-way.

[ 1999, c. 332, §1 (NEW) .]

2. Construction. Slash accumulated by the construction and maintenance of a railroad, a highway, a pipeline or an electric power, telegraph, telephone or cable line may not be left on the ground but must be hauled away, burned or chipped. Slash may not be left or placed within the right-of-way or within 25 feet of the nearer side of the right-of-way. If a burning permit is denied or revoked under this chapter, the director may allow logs that are too large to be chipped to remain in the right-of-way until the director determines that their removal is economically feasible.

[ 1999, c. 332, §1 (NEW) .]

3. Utility line maintenance. Slash accumulated by the periodic maintenance of a pipeline or an electric power, telegraph, telephone or cable line may be disposed of in the following manner.

A. Slash with a diameter of 3 inches or less may be left in piles on the ground within the maintained portion of the right-of-way. A pile may not be higher than 18 inches from the ground or longer than 50 feet and must be separated from other piles by a minimum of 25 feet in every direction. A buffer strip with a minimum width of 10% of the total width of the maintained right-of-way must be kept totally free of slash with a diameter of 3 inches or less. [1999, c. 332, §1 (NEW).]

B. Slash with a diameter of more than 3 inches must be removed, chipped or limbed and placed on the ground surface. The pieces must be separated and may not be piled one piece over another. Slash of this size may be left within the maintained buffer strips. [1999, c. 332, §1 (NEW).]

C. If a utility line right-of-way is adjacent to a road, slash that is 3 inches or less in diameter must be removed, burned or chipped. Slash with a diameter of more than 3 inches may be left on the ground within the right-of-way and must be limbed and separated and may not be piled one piece over another. Usable timber products generated from the maintenance of a utility right-of-way may be piled within the right-of-way but must be removed within 30 days. [1999, c. 332, §1 (NEW).]

[ 1999, c. 332, §1 (NEW) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1999, c. 332, §1 (RPR).



12 §9334. Along land bordering on another

Whoever, as stumpage owner, operator, landowner or agent, cuts, causes or permits to be cut any forest growth on land which borders land of another outside the limits of the unorganized territory or within the unorganized territory which borders property outside shall dispose of the slash in the manner described: All slash resulting from such cutting of forest growth shall not remain on the ground within 25 feet of the property line, provided that the director on his own initiative or upon written complaint of another declares that the situation constitutes a fire hazard. [1983, c. 556, §15 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1983, c. 556, §15 (AMD).



12 §9335. -- by dwelling houses

The director, by written notice to any stumpage owner, operator, landowner or agent cutting forest growth, may require the removal of slash within 100 feet of buildings and trailers currently used for human occupancy when, in his judgment, such slash constitutes an unusual hazard endangering other property through the setting or spreading of forest fires. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9336. Manner of

All slash resulting from cutting of forest growth shall be removed the required distances under this Article and scattered or chipped and not piled in windrows within 30 days after cutting or within 30 days of notification to remove by the director, as provided. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9337. Primary processors

All primary processors of wood products, including, but not limited to, sawmills, except a person processing for his own domestic use, and owners of lands on which such processing plants are located shall keep any slash resulting from cutting forest growth removed for a distance of 50 feet in all directions from the mill, sawdust pile and any open incinerator. Live trees need not be removed from the 50-foot cleared area but coniferous trees shall be pruned to a height of 10 feet above the ground and dead snags shall be removed. The sawdust pile shall be clear of all trees, free of slabs and edgings and located not less than 25 feet from any open incinerator and mill. All such processors and owners shall observe the slash provisions of this Article when on, or after change of, location. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9338. Prohibition

Failure to comply with the slash disposal requirements of this Article shall subject the person responsible to a penalty as set forth in section 9701. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).






Article 4: PUBLIC CAMPSITES

12 §9341. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1985, c. 696, §1 (RPR). 1997, c. 678, §16 (RP).



12 §9342. Seasonal use only

No person may place any trailer, camper, shelter or tent from May 1st to November 30th at any public campsite maintained or authorized pursuant to section 1825, subsection 4 and keep that trailer, camper, shelter or tent so located, vacant or occupiedê for more than 14 days in any 30-day period. Persons already having placed a trailer, camper, shelter or tent at such a campsite for more than 14 days shall remove any such item and leave at the request of the commissioner, the commissioner's designee or any fish and wildlife warden. [1997, c. 678, §17 (AMD).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1985, c. 696, §2 (AMD). 1997, c. 678, §17 (AMD).









Subchapter 5: RAILROADS

12 §9401. Patrol along tracks

Whenever in the judgment of the director the woodlands along the railroads traversing the forest lands of the State are in a dry and dangerous condition, he shall maintain a competent and efficient fire patrol along the right-of-way or lands of such railroads if, in his judgment, a satisfactory railroad fire patrol is not being provided. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9402. Report of fires

All fires starting upon the right-of-way of any railroad or lands adjacent thereto shall be immediately reported to the forest ranger or town forest fire warden by any railroad employee stating the location and origin of such fire and, if the fire was started by a locomotive, the number thereof. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9403. Expense of fire patrol paid by railroad

The director shall keep, or cause to be kept, an account of the cost of maintenance by the State of such fire patrol along the line of such railroad, including therein the wages and expenses of the employees engaged in maintaining such fire patrol, and the total cost thereof shall be paid to the director by the railroad company along whose land or right-of-way such patrol is maintained. All such funds received by the director shall be credited to the General Fund. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9404. Liability of railroad not affected

Nothing in sections 9401 to 9403 shall be construed as releasing any railroad company from any damage caused by fires set by their locomotives or employees. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9405. Removal of inflammable material (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 545, §3 (NEW). 1987, c. 464, §1 (AMD). 1993, c. 271, §4 (AFF). 1993, c. 271, §1 (RP).



12 §9405-A. Railroad right-of-way; director may order flammable materials removed

A person, firm or corporation operating a railroad on or through forest, brush, grass-covered land or areas of high-value property shall maintain its right-of-way according to the minimum standards established in this section by destroying, removing, or modifying so as not to be flammable any vegetation or other flammable material as defined in this section. The director or an authorized agent is the final authority as to whether material is considered a flammable material and whether a condition is considered a fire hazard. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Authorized agent" means any forest ranger of the State. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

B. "Authorized railroad representative" means a person designated by a railroad to accept a legal summons and other documents. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

C. "Distance" means horizontal distance and not slope distance. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

D. "Fire hazard" means a condition resulting from a combination of the factors of ease of ignition, heat yield, and rate of fire spread as influenced by particular vegetation and other flammable materials, weather and slope. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

E. "Fire-start area" means an area that has experienced one or more railroad-caused fires in the previous 5 calendar years. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

F. "Flammable material" includes, but is not limited to, grass, weeds, brush, logs, waste railroad ties, refuse material, debris, dead and desiccated vegetation, and all materials that burn easily. "Flammable material" does not include:

(1) Wooden poles or towers and cross arms supporting switching circuits or other electrical power or communication conductors;

(2) Wooden components of trestles, tunnels and other structures; or

(3) Material that an authorized agent has evaluated and determines not flammable. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

G. "Forest, brush and grass-covered land" means land covered wholly or in part by timber, trees, brush, shrubs, grass, including grain and hay, and other natural vegetation. Cultivated agricultural land planted to crops other than grain or hay is not included. [RR 1993, c. 1, §37 (COR).]

H. "Operator" means the person or entity responsible for maintenance of the railroad right-of-way. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

I. "Railroad-caused fire" means a preventable fire resulting from operations upon a railroad right-of-way. It does not mean unpreventable fires such as those caused by wrecks, bombs or natural causes such as lightning or controlled burning for the purpose of destroying flammable materials. [RR 1993, c. 1, §37 (COR).]

J. "Right-of-way" means the strip of land, outside of yard limits, owned or controlled by the person or entity operating a railroad for a distance not exceeding 100 feet or to the property boundary measured at right angles to the axis of the rail at any given location. The distance must be measured from the outermost rail on both sides of the mainline or mainlines, on sidings, and also includes intervening strips between sidings and mainlines. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

K. "Towpath" means a narrow strip of right-of-way adjacent to each side of ballast that is commonly referred to as the walkway and is normally kept clear for personnel safety and is not less than 6 feet from outside rail to outer edge. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

L. "High-value property" means homes, structures, fuel tanks, cut forest products, equipment and other improvements that are near the right-of-way and at risk should a fire start on the right-of-way. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

[ RR 1993, c. 1, §37 (COR) .]

2. Minimum standards. A railroad right-of-way must be maintained and kept in compliance with the following minimum fire hazard reduction standards.

A. The area within 7 feet of outside of rail, including ballast and towpath, must be kept clear of flammable material that by its physical arrangement or its accumulation is likely to contribute to the propagation of railroad-caused fires. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

B. For a fire-start area, the area within 25 feet of outside of rail, including ballast and towpath, must be kept clear of flammable material that by its physical arrangement or its accumulation is likely to contribute to the propagation of railroad-caused fires. A linear distance of 1/4 mile on either side of an identified fire-start area must be maintained along both sides of the railroad track as specified in this paragraph. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

C. Where a right-of-way passes through an area of high-value property and the right-of-way contains sufficient flammable material so that a fire starting on the right-of-way could travel to and threaten the high-value property, the minimum 7-foot standard is extended to 25 feet. [1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF).]

[ 1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF) .]

3. Communications. The bureau shall inform annually a railroad company operating within the State of the 5-year fire-start areas and the areas that are high-value property along its right-of-way. In addition, the bureau shall notify a railroad company of new forest fire occurrences and changes in high-value property as they are observed.

A railroad company shall notify the bureau of the name and mailing address of its authorized railroad representative on the effective date of this section and thereafter whenever the name or mailing address changes.

[ RR 1993, c. 1, §38 (COR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Failure to maintain. Failure to maintain a railroad right-of-way as provided in this section constitutes a violation. For the purposes of this section, every day from January 1st of the calendar year in which the violation occurred and continuing until full compliance is achieved is a separate offense.

[ 1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF) .]

5. Legal service. Legal service of a summons under this section occurs when a legal summons is delivered in person or by certified mail, return receipt requested, to the railroad company's authorized representative.

[ 1993, c. 271, §2 (NEW); 1993, c. 271, §4 (AFF) .]

SECTION HISTORY

RR 1993, c. 1, §§37,38 (COR). 1993, c. 271, §2 (NEW). 1993, c. 271, §4 (AFF). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §9406. Devices to prevent fires

Every railroad operating locomotives powered by diesel or other type fuel shall equip the same with devices designed to prevent the escape of live coals, sparks or carbon deposits which may cause fires. Employees shall exercise due care to keep such devices in effective operating condition. Every such railroad shall make and enforce regulations concerning the use of open-flame type signals or flares in such manner as to prevent the spread of fire upon the right-of-way or to adjacent land. No person shall throw or drop burning matches, burning cigars, burning cigarettes or parts thereof from any railroad equipment. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).






Subchapter 6: FIRE PREVENTION PRACTICES

12 §9601. Spark arresters

1. Illegal operation. A person is guilty of illegal operation of power-driven equipment if that person knowingly:

A. Operates power-driven equipment in, through or within 1,000 feet of forest lands without an approved spark arrester; [1989, c. 174, §7 (NEW).]

B. Requires the operation of power-driven equipment in, through or within 1,000 feet of forest lands without an approved spark arrester; or [1989, c. 174, §7 (NEW).]

C. Permits the operation of power-driven equipment owned by that person in, through or within 1,000 feet of forest lands without an approved spark arrester. [1989, c. 174, §7 (NEW).]

For the purposes of this section, "power-driven equipment" means vehicles, tools or other equipment with an internal combustion engine, but does not include boat motors.

Notwithstanding section 9701, any person who violates this subsection commits a Class E crime. In addition, if the State proves that while in violation of this section fires resulting from that person's power-driven equipment resulted in fire suppression costs to municipal or State Government, the court, as part of any sentence imposed, may, pursuant to Title 17-A, chapter 54, order restitution to be paid to the government entities incurring the suppression costs in an amount not to exceed the limitations established in section 9321.

[ 1991, c. 528, Pt. E, §11 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §11 (AMD) .]

2. Approved spark arresters. Spark arresters shall be approved by the director if judged effective to prevent the escape of sparks, carbon deposits or other substances likely to cause fires. The director may permit the use of spark arresters certified by the United States Forest Service, Department of Agriculture.

[ 1989, c. 174, §7 (NEW) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 174, §7 (RPR). 1991, c. 528, §E11 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E11 (AMD).



12 §9601-A. Prohibition on sale of equipment without spark arresters

No person may sell or offer to sell any internal combustion all-terrain vehicle, chain saw or skidder in this State that has not been provided with a spark arresting device approved by the director. This prohibition does not apply to casual sales as defined in Title 36, section 1752. [1989, c. 174, §8 (AMD).]

SECTION HISTORY

1983, c. 104, (NEW). 1989, c. 174, §8 (AMD).



12 §9602. Obstruction of discontinued woods roads prohibited

No person, unless authorized by the director, shall obstruct any improved woods road or way used for the removal of forest growth, upon the discontinuance from use or abandonment of the same, if it may be reasonably utilized for preventing or suppressing forest fires. This provision shall not prohibit a landowner from his right to close or cause to be closed such woods roads or ways by chains or gates. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).






Subchapter 7: FOREST FIRE ADVISORY COUNCIL

12 §9621. Forest Fire Advisory Council (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 556, §16 (NEW). 1983, c. 812, §94 (AMD). 1989, c. 502, §A37 (AMD). 1991, c. 622, §S24 (RP).









Chapter 809: JURISDICTION AND PENALTIES

12 §9701. Penalty

Unless otherwise specifically stated, any person who violates any requirement of this Part, the condition or terms of any permit or license issued by the director or the provision of any rule or regulation of the bureau commits a civil violation for which a forfeiture not to exceed $1,000 may be adjudged. Each day of a violation shall be considered a separate offense. [1979, c. 545, §3 (NEW); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

In any action or proceeding brought by the Attorney General under this section, the court may award litigation costs, including court costs, reasonable attorney's fees and reasonable expert witness fees, to be deposited in the General Fund of the State if the State or any of its officers or agencies is a prevailing party in the action or proceeding and the defendant's defense was not substantially justified. For the purposes of this subsection, a defense is "substantially justified" if the defense had a reasonable basis in law or fact at the time it was raised. [2009, c. 536, §2 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2009, c. 536, §2 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



12 §9702. Hindering state forest ranger or town forest fire warden

1. Hinder performance of duties or access. A person may not:

A. Prevent or obstruct a state forest ranger or town forest fire warden in the performance of the ranger's or warden's duties or the exercise of the rights of entry, access or examination by any state forest ranger or town forest fire warden. Violation of this paragraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A; or [2003, c. 452, Pt. F, §50 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Attempt to prevent or obstruct a state forest ranger or town forest fire warden in the performance of the ranger's or warden's duties or the exercise of the rights of entry, access or examination by any state forest ranger or town forest fire warden. [2003, c. 452, Pt. F, §50 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. F, §50 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 452, Pt. F, §50 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1979, c. 545, §3 (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §F50 (RPR).



12 §9703. Partial payment of costs of suppressing forest fires

Any person who intentionally or negligently causes a fire that burns forest, brush, grass or other lands or intentionally fails to take reasonable action to control a fire on that person's own land is liable civilly for restitution of costs incurred by state or municipal government entities in the suppression of that fire, up to the maximum amount of restitution permitted under section 9321. Compliance with section 9405-A does not relieve a railroad company of liability under this section. [1993, c. 271, §3 (AMD); 1993, c. 271, §4 (AFF).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1987, c. 464, §2 (AMD). 1991, c. 528, §E12 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E12 (AMD). 1993, c. 271, §3 (AMD). 1993, c. 271, §4 (AFF).



12 §9704. Penalties not substitutes for existing liabilities

None of the penalties imposed by this Part shall be considered as substitutes for or as repealing laws making persons guilty of crimes, offenses or acts of trespass or liable for civil damages to persons injured by such acts, except that any person who invokes the remedy of section 9324, subsection 2, is barred from an action at common law for damages so sued for. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9705. Recovery of certain penalties

The penalty set forth in section 9701 when applied to the acts enumerated in section 9324, subsections 1 to 3, may be recovered in a civil action and payable 1/2 to the municipality, if any, where the offense is committed and 1/2 to the State. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW).



12 §9706. Jurisdiction for prosecutions

The District Court shall have original and concurrent jurisdiction with the Superior Court in all prosecutions under this Part. Any person arrested as a violator may, with reasonable diligence, be taken before the District Court in the division nearest to where the offense is alleged to have been committed for a warrant and trial or to the District Court in adjoining divisions to the division, jurisdiction to be exercised in the same manner as if the offense had been committed in such division. [1979, c. 545, §3 (NEW).]

If such person fails to appear in court on the day specified, either in person or by counsel, the court shall order the recognizance and money deposited forfeited and may take any other action considered necessary. [1979, c. 545, §3 (NEW).]

SECTION HISTORY

1979, c. 545, §3 (NEW). 1989, c. 174, §9 (AMD). 1989, c. 704, §1 (AMD).



12 §9707. Acceptance of personal recognizance with deposit

A forest ranger may accept recognizances in accordance with the following procedures: [1989, c. 704, §2 (NEW).]

1. Acceptance. A forest ranger making an arrest for any crime defined in this chapter at a point more than 50 miles distant from the nearest District Court may accept the personal recognizance of the arrested person in an amount not to exceed $500 for the arrested person's appearance before the nearest District Court on a specified date and a deposit in money to the amount of that recognizance;

[ 1989, c. 704, §2 (NEW) .]

2. Report. The forest ranger shall report any personal recognizance with deposit accepted and forward that deposit to the District Court to which the recognizance is returnable; and

[ 1989, c. 704, §2 (NEW) .]

3. Forfeiture of deposit. If the person on bail fails to appear in the court on the day specified, either in person or by counsel, the court shall order the recognizance and money deposit forfeited and may take any other action necessary. Forfeited money collected by the court must be paid to the General Fund.

[ 1989, c. 704, §2 (NEW) .]

SECTION HISTORY

1989, c. 704, §2 (NEW).









Part 12: ATLANTIC SALMON COMMISSION

Chapter 811: GENERAL PROVISIONS

12 §9901. Atlantic Salmon Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1995, c. 535, §1 (AMD). 1999, c. 401, §§BB8-10 (AMD). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9902. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1995, c. 535, §§2,3 (AMD). 1995, c. 667, §A36 (AMD). 1999, c. 401, §BB11 (AMD). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9902-A. Members; appointment; composition; term; compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §BB12 (NEW). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9902-B. Offices; meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §BB12 (NEW). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9902-C. Executive director; appointment; term; duties (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §BB12 (NEW). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9902-D. Atlantic salmon advisory panels; appointment; composition (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 401, §BB12 (NEW). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9903. Head of tide; Union River (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9904. Atlantic salmon license (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1995, c. 535, §4 (AMD). 1999, c. 401, §BB13 (AMD). 2003, c. 414, §B25 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9905. Registration of Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1999, c. 401, §BB14 (AMD). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9906. Atlantic salmon imports; exemption from prohibition for fisheries enhancement (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1999, c. 401, §BB15 (AMD). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9907. Atlantic salmon; limits; method of taking; closed season (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 406, §12 (NEW). 1999, c. 401, §BB16 (AMD). 2007, c. 240, Pt. QQ, §10 (RP).



12 §9908. Unlawful fishing for Atlantic salmon (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §C2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 240, Pt. QQ, §10 (RP).









Part 13: INLAND FISHERIES AND WILDLIFE

Subpart 1: GENERAL DEFINITIONS

Chapter 901: DEFINITIONS

12 §10001. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Aircraft. "Aircraft" means a machine or device designed for flight.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Alien. "Alien" means a person who is not a citizen of the United States.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Antlerless moose. "Antlerless moose" means a moose without antlers or a moose with antlers that are shorter than its ears.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3-A. Aquarium. "Aquarium" means an enclosed container used in importing, possessing or displaying nonnative and exotic species of fish or other aquatic organisms that has a closed operating system, that is located within a home, exhibition building or other permanent all-season structure and that does not allow the discharge of water or aquatic organisms into the inland waters of the State.

[ 2003, c. 655, Pt. B, §1 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Artificial lure. "Artificial lure" means a fishing lure constructed by humans as an imitation of or substitute for natural bait or fish forage. "Artificial lure" includes, but is not limited to, artificial flies, spinners, spoons, poppers, plugs, jigs and plastic, rubber or other artificial imitations of natural bait.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Atlantic salmon. "Atlantic salmon" means the anadromous fish species Salmo salar that customarily migrates from inland waters to the ocean as part of its life cycle.

[ 2007, c. 240, Pt. QQ, §11 (AMD) .]

6. Baitfish. "Baitfish" means only those species in the following list:

A. Lake chub, (Couesius plumbeus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Eastern silvery minnow, (Hybognathus regius); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Golden shiner, (Notemigonus crysoleucas); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Emerald shiner, (Notropis atherinoides); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Bridle shiner, (Notropis bifrenatus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. Common shiner, (Luxilus cornutus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Blacknose shiner, (Notropis heterolepis); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Spottail shiner, (Notropis hudsonius); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

I. Northern redbelly dace, (Phoxinus eos); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

J. Finescale dace, (Phoxinus neogaeus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

K. Fathead minnow, (Pimephales promelas); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

L. Blacknose dace, (Rhinichthys atratulus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

M. Longnose dace, (Rhinichthys cataractae); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

N. Creek chub, (Semotilus atromaculatus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

O. Fallfish, (Semotilus corporalis); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

P. Pearl dace, (Margariscus margarita); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Q. Banded killifish, (Fundulus diaphanus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

R. Mummichog, (Fundulus heteroclitus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

S. Longnose sucker, (Catostomus catostomus); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

T. White sucker, (Catostomus commersoni); [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

U. Creek chubsucker, (Erimyzon oblongus); and [2007, c. 159, §1 (AMD).]

V. American eel, (Anquilla rostrata). [2007, c. 159, §1 (AMD).]

W. [2007, c. 159, §1 (RP).]

[ 2007, c. 159, §1 (AMD) .]

7. Baitfish trap. "Baitfish trap" means a device used to take baitfish fitted with rigid entrance or exit holes and having a volume no greater than 50 cubic feet.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Bear bait. "Bear bait" means an animal or plant or derivative of an animal or plant used to attract bear. "Bear bait" does not include packaging or container materials that fall within the definition of litter under Title 17, section 2263.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Boundary waters between Maine and New Brunswick. "Boundary waters between Maine and New Brunswick" means:

A. In Aroostook County: St. Francis River; Glazier Lake; St. John River; Monument Brook; North Lake; the thoroughfare between North Lake and East Grand Lake; and East Grand Lake; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. In Washington County: East Grand Lake; Mud Lake; St. Croix River; Spednic Lake; and Grand Falls flowage. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §2 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §2 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

10. Closed season.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §3 (RP) .]

10-A. Commercially. "Commercially" means, with regard to the buying, selling, bartering or trading of wildlife parts, for the purpose of resale or profit or receiving any form of remuneration.

[ 2013, c. 333, §1 (NEW) .]

11. Commissioner. "Commissioner" means the Commissioner of Inland Fisheries and Wildlife.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

12. Department. "Department" means the Department of Inland Fisheries and Wildlife.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

12-A. Dip net. "Dip net" means:

A. Except when taking smelts in a tributary or within 100 feet of the mouth of a tributary, a device consisting of a rigid frame filled with netting, firmly attached to a rigid handle and manually operated by a single person; and [2005, c. 237, §1 (NEW).]

B. When used to take smelts in a tributary or within 100 feet of the mouth of a tributary, a device consisting of a rigid circular frame that is not more than 24 inches in diameter as measured at any point on the hoop, filled with netting, firmly attached to a rigid handle and manually operated by a single person. [2005, c. 237, §1 (NEW).]

[ 2005, c. 237, §1 (RPR) .]

13. Domicile. "Domicile" means the place where a person's true, fixed and permanent home is located.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

14. Drive deer or moose.

[ 2013, c. 408, §1 (RP) .]

15. Drowning set. "Drowning set" means a trap set for wild animals that is:

A. Set completely underwater; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Rigged in such a way as to reasonably ensure the drowning of any species of trapped furbearer that would reasonably be expected to visit the set location and be held in the type of trap used at the set. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

16. Eel. "Eel" means a member of the species Anguilla rostrata in that stage of its life cycle when it is 6 inches or more in length.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

17. Eel pot. "Eel pot" means a cylindrical or rectangular trap with funnels that is baited and used to harvest eels. An eel pot is 50 cubic feet or less in total volume and utilizes wire or slatting no smaller than 1/2 inch square measure.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

18. Elver. "Elver" means a member of the species Anguilla rostrata in that stage of its life cycle when it is less than 6 inches in length.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

19. Endangered species. "Endangered species" means a species of fish or wildlife that has been determined by the commissioner to be in danger of extinction throughout all or a significant portion of its range and that is listed as a state endangered species under section 12803, subsection 3.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

20. Exotic. "Exotic" means of foreign nature or character, not native.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §4 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

20-A. Finished wildlife products. "Finished wildlife products" means tanned animal hides and finished taxidermy mounts, including full or partial body mounts or antlers mounted on a plaque.

[ 2013, c. 333, §2 (NEW) .]

21. Firearm. "Firearm" means any instrument used in the propulsion of pellets, shot, shells or bullets by action of gunpowder, compressed air or gas exploded or released within it.

A. "Autoloading firearm" means a firearm that reloads itself after each shot and requires that the trigger be pulled for each shot. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. "Automatic firearm" means a firearm that will continue to fire as long as the trigger is held back. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

22. Fish, the noun. "Fish" means a cold-blooded, completely aquatic vertebrate characteristically having gills, fins and an elongated streamlined body usually covered with scales and includes any physical part of a fish. The term refers to fish living predominantly in inland waters and to anadromous and catadromous fish while in inland waters. Whenever the name of a fish, such as "bass" or "trout," is used, it means the named fish or any of its physical parts.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §5 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

23. Fish, the verb. To "fish" means to take, catch, kill, molest or destroy fish or to attempt to take, catch, kill, molest or destroy fish.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

24. Fishing derby. "Fishing derby" means an organized fishing event conducted on inland waters during which contestants compete for cash awards or other prizes.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

25. Fishway. "Fishway" means an artificial device, including fish elevators, fish locks and fish ladders, used to enable fish to migrate upstream past dams, waterfalls, rapids or other obstacles.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

26. Fly. "Fly" means a single, pointed hook dressed with feathers, hair, thread, tinsel or any similar material to which no additional hook, spinner, spoon or similar device is added.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

27. Fly-fishing. "Fly-fishing" means casting upon water and retrieving in a manner in which the weight of the fly line propels the fly.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §6 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

28. Guide. "Guide" means a person who receives any form of remuneration for that person's services in accompanying or assisting a person in the fields or forests or on the waters or ice within the jurisdiction of the State while hunting, fishing, trapping, boating, snowmobiling, using an all-terrain vehicle or camping at a primitive camping area.

[ 2013, c. 88, §1 (AMD) .]

29. Harass. "Harass" means an intentional or negligent act or omission that creates the likelihood of injury to wildlife by annoying it to such an extent as to significantly disrupt normal behavioral patterns.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

30. Hook. "Hook" means a single fishhook constructed with one, 2 or 3 points.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

31. Hunt. To "hunt" means to pursue, catch, take, kill or harvest wild animals or wild birds or to attempt to catch, take, kill or harvest wild animals or wild birds.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

32. Hunter orange. "Hunter orange" means a daylight fluorescent orange color with a dominant wave length between 595 and 605 nanometers, excitation purity not less than 85% and luminance factor of not less than 40%.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

33. Hunting equipment. "Hunting equipment" means:

A. Firearms of any type that are permitted under the laws governing hunting, including muzzle-loading firearms; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Archery equipment that is permitted under the hunting laws governing archery, including, but not limited to, recurved bows and compound bows. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

34. Ice-fishing shack. "Ice-fishing shack" means a temporary structure used for ice fishing on frozen inland waters.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

35. Inland waters. "Inland waters" means all waters within the State above the rise and fall of the tide and wholly or partially within the territorial limits of the State, except private ponds as defined in subsection 51.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

36. Jacklight. "Jacklight" means any artificial light used while hunting, except lights used and permitted under rules regarding raccoons under the authority of section 10104, subsection 1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

37. Landlocked salmon. "Landlocked salmon" means the subspecies Salmo salar Sebago that does not customarily migrate from inland waters to the ocean as part of its life cycle.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

38. Merrymeeting Bay. "Merrymeeting Bay" means the waters of the Kennebec River bounded as follows: from the high-tension wires at Chop's Point to the first dam on the Androscoggin River, to the first road bridge on the Muddy, Cathance, Abbagadassett and Eastern Rivers and to the Richmond-Dresden Bridge on the Kennebec River, in the counties of Cumberland, Sagadahoc and Lincoln.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

39. Migratory game bird. "Migratory game bird" means any of the following birds:

A. Anatidae, or waterfowl, including brant, wild ducks, geese and swans; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Columbidae, including doves, but not including rock doves, also known as rock pigeons; [2013, c. 280, §1 (AMD).]

C. Gruidae, or cranes, including little brown and sandhill cranes; [2013, c. 280, §1 (AMD).]

D. Limicolae, or shorebirds, including Wilson's snipe and American woodcock; and [2013, c. 280, §1 (AMD).]

E. Rallidae, or rails, including coots, gallinules and sora or other rails. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2013, c. 280, §1 (AMD) .]

40. Migratory waterfowl. "Migratory waterfowl" means anatidae, or waterfowl, including brant, wild ducks, geese and swans.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

41. Motor vehicle. "Motor vehicle" means any motor-driven vehicle, except motorboats.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

42. Muzzle-loading firearm. "Muzzle-loading firearm" means a muzzleloader, a traditional muzzleloader or a muzzle-loading shotgun.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §7 (RP).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §7 (RP).]

C. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §7 (RP).]

D. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §7 (RP).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §7 (RPR) .]

42-A. Muzzleloader. "Muzzleloader" means a firearm that:

A. Is capable of being loaded only through the muzzle; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Is ignited by a matchlock, wheel lock, flintlock or caplock, including an in-line caplock or shotgun or rifle primer mechanism; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Has a rifled or smooth-bored barrel or barrels, each barrel capable of firing only a single charge; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Propels a ball, bullet or charge of shot; and [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. May have any type of sights, including scopes. [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

42-B. Muzzle-loading shotgun. "Muzzle-loading shotgun" means a firearm that:

A. Is capable of being loaded only through the muzzle; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Is ignited by a matchlock, wheel lock, flintlock or caplock with an exposed ignition mechanism; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Has a smooth-bored single or double barrel, each barrel capable of firing only a single charge; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Is charged with black powder or black powder replica only; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. Propels a load of shot for the purpose of fowling or small game hunting; [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. Propels a charge of buckshot, patched round ball or full-bore diameter lead bullet for purposes of big or small game hunting; and [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

G. May have only open or aperture sights. [2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §8 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

42-C. Naturally shed. "Naturally shed" means naturally dropped from the animal without any human manipulation.

[ 2013, c. 333, §3 (NEW) .]

43. Nonresident. "Nonresident" means a person who does not fall within the definition of resident in subsection 53.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

44. Open firearm season on deer. "Open firearm season on deer" means the time during which it is lawful to hunt deer with a firearm, including the special muzzle-loading season as described in section 11404.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

45. Open season.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §9 (RP) .]

46. Organization. "Organization" means a corporation, partnership or unincorporated association.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

47. Paved way. "Paved way" means a public road treated with bituminous or concrete material.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

48. Person. "Person" means a human being or an organization.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

49. Premises. "Premises" includes lands, private ways and any buildings and structures located on the lands or private ways.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

50. Primitive camping area. "Primitive camping area" means a camping location that does not have access to a water supply that is approved by the Department of Health and Human Services.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

51. Private pond. "Private pond" means an artifically constructed pond impounded within the limits of the riparian owner, even though the water is not supplied directly from a brook, stream or river. "Private pond" does not include a natural pond or lake having a surface area of more than 10 acres.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

52. Raptor. "Raptor" means a bird of the order Strigiformes and of the families Accipitridae and Falconidae commonly called buteos, accipiters, falcons and owls.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

53. Resident. "Resident" means a citizen of the United States or an alien who has been domiciled in the State for one year who:

A. If registered to vote, is registered in this State; [2007, c. 651, §2 (AMD).]

B. If licensed to drive a motor vehicle, has made application for or possesses a motor vehicle operator's license issued by the State; [2007, c. 651, §2 (AMD).]

C. If owning a motor vehicle located within the State, has registered each such vehicle in the State; and [2007, c. 651, §2 (AMD).]

D. Is in compliance with the state income tax laws. [2007, c. 651, §2 (AMD).]

A person who is a full-time student at a college or university in the State and has satisfied the requirements of paragraphs A to D is rebuttably presumed to be a resident in the State during that period.

[ 2009, c. 415, Pt. A, §8 (AMD) .]

54. Salmon. The word "salmon" standing alone without other identification means "landlocked salmon."

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

55. Seine. "Seine" means an ordinary commercial-type minnow seine, not exceeding 1,200 square feet, used vertically to enclose baitfish when its ends are brought together or drawn ashore.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

56. Set line. "Set line" means a line extending into the water and rigged to catch fish that has one end secured to the shore or to a fixed or buoyant object and that is not personally attended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

57. Single-baited hook. "Single-baited hook" means a single baited apparatus designed to catch only one fish at a time.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

58. Snagging. "Snagging" means to fish by manipulating a hook or hooks in such a manner as to pierce or snag the fish in a part of the body other than the mouth.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

59. Sporting dogs. "Sporting dogs" means sporting dogs as defined by the American Kennel Club, including pointers, retrievers, setters, spaniels, Vizslas, Weimaraners and wirehaired pointing griffons.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

60. Sunrise. "Sunrise" means the time computed and established for sunrise for Bangor, Maine, by the Nautical Almanac Office of the United States Naval Observatory, converted to the legal standard of time in force in this State on that day.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §10 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

61. Sunset. "Sunset" means the time computed and established for sunset for Bangor, Maine, by the Nautical Almanac Office of the United States Naval Observatory, converted to the legal standard of time in force in this State on that day.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §10 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

62. Threatened species. "Threatened species" means a species of fish or wildlife that has been determined by the commissioner as likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range and that is listed as a state threatened species under section 12803, subsection 3.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

62-A. Traditional muzzleloader. "Traditional muzzleloader" means a firearm that:

A. Is capable of being loaded only through the muzzle; [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Is ignited by a matchlock, wheel lock, flintlock or caplock with an exposed ignition mechanism; [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Has a rifled or smooth-bored barrel or barrels, each barrel capable of firing only a single charge; [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Is charged with black powder or black powder replica only; [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. Propels a lead ball, full-bore diameter lead bullet or charge of shot; and [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. May have only open or aperture sights. [2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §11 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

63. Trap, the noun. "Trap" means a device that is designed primarily to catch or hold wild animals, including, but not limited to, a foothold trap, a killer-type trap, a cage-type trap or a snare.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

64. Trap, the verb. To "trap" means to set, place or tend a trap within the fields, forests or waters of the State, to kill an animal that is caught in a trap or to aid or assist another person in setting or placing a trap, tending a trap or killing an animal that is caught in a trap.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

65. Trap net. "Trap net" means a funnel-shaped net designed to intercept and retain fish in a confined space.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

66. Tributary. "Tributary" means a brook, stream or river flowing directly or indirectly into a lake, pond or another brook, stream or river. "Tributary" does not include a lake or great pond. The tributary to a great pond is not considered a tributary to the outlet of that great pond.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

67. Troll. "Troll" means to fish by trailing a line rigged to catch fish behind a watercraft being propelled by mechanical, wind or manual power.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

67-A. Valid license or valid permit. "Valid license" or "valid permit" means a license or permit lawfully obtained in the licensee's or permittee's name and signed by that person.

[ 2003, c. 655, Pt. B, §12 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

68. Weir. "Weir" means a device placed in the inland waters of a river, stream or brook that is designed to entrap fish and that exceeds more than 1/3 of the wetted width of the channel.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

69. Wild animal. "Wild animal" means a species of mammal, wild by nature, whether or not bred or reared in captivity, as distinguished from the common domestic animals, and includes any physical part of that species of animal. Whenever the name of a wild animal, such as "deer" or "bear," is used, it means the named wild animal or any of its physical parts.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

70. Wild bird. "Wild bird" means a species of bird wild by nature, whether or not bred or reared in captivity, as distinguished from common domestic birds, and includes any physical part of that species of bird. Whenever the name of a wild bird, such as "pheasant" or "eagle," is used, it means the named wild bird or any of its physical parts.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

71. Wildlife. "Wildlife" means any species of the animal kingdom, except fish, that is wild by nature, whether or not bred or reared in captivity, and includes any part, egg or offspring of the animal, or the dead body or parts of the animal. "Wildlife" includes wild animals and wild birds.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

72. Wildlife exhibit. "Wildlife exhibit" means a place where wildlife is kept in captivity, either in an enclosure or by tether, upon any street or highway or upon land, public or private, for the evident purpose of exhibition or attracting trade. The term "wildlife exhibit" does not include the showing of an animal in connection with a theatrical exhibition, circus or agricultural fair.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

73. Wildlife management. "Wildlife management" means the art or science of producing wild animals and birds and of improving wildlife conditions in the State. It may specifically include:

A. Regulation of hunting and trapping; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Environmental controls, such as control of water, food, cover, special features and animal diseases; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Research or investigations to provide a basis for sound management in the State; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Manipulation of hunting pressure; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Establishment of game lands, such as parks, forests, refuges and game management areas; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. Predator control; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Artificial replenishment, such as game farming and restocking; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Introduction of exotic species of wild animals or birds where needed. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

74. Wildlife management area. "Wildlife management area" means a tract of land or body of water owned or leased by the department for the purposes of wildlife management as defined in subsection 73 or created by an act of the Legislature with the landowner's permission, and subject to the commissioner's authority under section 12701.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

75. Wolf. "Wolf" means the Gray Wolf (Canis lupus).

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §1 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B1-12 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 237, §1 (AMD). 2007, c. 159, §1 (AMD). 2007, c. 240, Pt. QQ, §11 (AMD). 2007, c. 651, §2 (AMD). 2009, c. 415, Pt. A, §8 (AMD). 2013, c. 88, §1 (AMD). 2013, c. 280, §1 (AMD). 2013, c. 333, §§1-3 (AMD). 2013, c. 408, §1 (AMD).









Subpart 2: DEPARTMENT ORGANIZATION

Chapter 903: DEPARTMENT OF INLAND FISHERIES AND WILDLIFE

Subchapter 1: DEPARTMENT ESTABLISHED

12 §10051. Department established

The Department of Inland Fisheries and Wildlife is established to preserve, protect and enhance the inland fisheries and wildlife resources of the State; to encourage the wise use of these resources; to ensure coordinated planning for the future use and preservation of these resources; and to provide for effective management of these resources. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The department consists of the Commissioner of Inland Fisheries and Wildlife, a deputy commissioner, the Division of Licensing, Registration and Engineering, the Bureau of Resource Management and the Bureau of Warden Service. The department also includes the Advisory Board for the Licensing of Guides and whatever state agencies that are designated. The department is under the control and supervision of the commissioner. [2009, c. 652, Pt. A, §13 (RPR).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 340, §1 (AMD). 2009, c. 369, Pt. A, §26 (AMD). 2009, c. 652, Pt. A, §13 (AMD).



12 §10052. Division of Licensing and Registration

The Division of Licensing and Registration is established within the Department of Inland Fisheries and Wildlife. The division is equal in organizational level and status with other major organizational units within the department or its successors. The division is administered by a director who is immediately responsible to the deputy commissioner. The director possesses full authority and responsibility for administering all the powers and duties of the division, subject to the direction of the commissioner and except as otherwise provided by statute. The responsibilities of the division include, but are not limited to: [2011, c. 253, §1 (AMD).]

1. Financial accounting.

[ 2009, c. 340, §2 (RP) .]

2. Personnel activities.

[ 2009, c. 340, §2 (RP) .]

3. Licensing and registration. The administration and issuance of department licenses, stamps and permits and the registration of snowmobiles, watercraft and all-terrain vehicles.

[ 2011, c. 253, §1 (AMD) .]

4. Engineering.

[ 2011, c. 253, §1 (RP) .]

5. Land acquisition.

[ 2009, c. 340, §2 (RP) .]

6. Equipment inventory.

[ 2009, c. 340, §2 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B13 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §2 (AMD). 2011, c. 253, §1 (AMD).



12 §10052-A. Division of Engineering

The Division of Engineering is established within the Department of Inland Fisheries and Wildlife. The division is equal in organizational level and status with other major organizational units within the department or its successors. The division is administered by a director who is immediately responsible to the deputy commissioner. The director possesses full authority and responsibility for administering all the powers and duties of the division, subject to the direction of the commissioner and except as otherwise provided by statute. The responsibilities of the division include the design, maintenance and repair of department-owned facilities, including the preparation of a capital improvement plan to be printed in the budget document. [2011, c. 253, §2 (NEW).]

SECTION HISTORY

2011, c. 253, §2 (NEW).



12 §10053. Bureau of Resource Management

The Bureau of Resource Management is established within the Department of Inland Fisheries and Wildlife. The bureau is equal in organizational level and status with other major organizational units within the department or its successors. The bureau is administered by a director who is immediately responsible to the deputy commissioner. The director possesses full authority and responsibility for administering all the powers and duties of the bureau, subject to the direction of the commissioner and except as otherwise provided by statute. The responsibilities of the bureau include, but are not limited to: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Wildlife management. The management of the wildlife resources in the State for their preservation, protection, enhancement and use;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fisheries management. The management of the inland fisheries resources in the public waters of the State for their preservation, protection, enhancement and use;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Propagation of fish. The propagation of fish for the effective management of inland fisheries resources in public waters of the State;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Habitat management. The management of habitat for the protection, preservation, enhancement and use of inland fisheries and wildlife resources;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Wildlife sanctuaries; wildlife management areas. The management of wildlife sanctuaries and wildlife management areas for the State as designated in chapter 925;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Data collection. The collection of data for the effective management of inland fisheries and wildlife resources;

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §14 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Research. Research activities for the effective management of inland fisheries and wildlife resources;

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §14 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

8. Animal damage control. The coordination of animal damage control functions throughout the State, including supplemental assistance for the control of coyotes and other nuisance wildlife that exceeds normal funding and staffing levels within the department;

[ 2009, c. 340, §3 (AMD) .]

9. Rules. The development of rules governing the effective management of the inland fisheries and wildlife resources of the State; and

[ 2009, c. 340, §4 (AMD) .]

10. Land acquisition. The acquisition and development of land for the protection, preservation and enhancement of inland fisheries and wildlife resources.

[ 2009, c. 340, §5 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B14 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §§3-5 (AMD).



12 §10054. Bureau of Warden Service

The Bureau of Warden Service is established within the Department of Inland Fisheries and Wildlife. It is equal in organizational level and status with other major organizational units within the department or its successors. The bureau is administered by a director who is immediately responsible to the deputy commissioner. The director is the Game Warden Colonel and is employed pursuant to section 10103, subsection 3 and Title 5, chapter 59, which are applicable to this position. The director possesses full authority and responsibility for administering all the powers and duties of the bureau, subject to the direction of the commissioner and except as otherwise provided by statute. The responsibilities of the bureau include, but are not limited to: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. General enforcement. Enforcement of laws or rules as designated by this Part, or as specified;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Wildlife and fisheries enforcement. Enforcement of laws and department rules pertaining to the management and protection of inland fisheries and wildlife resources as further designated by section 10353;

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §15 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Snowmobile, watercraft and all-terrain vehicle enforcement. Enforcement of laws and department rules pertaining to the registration and operation of snowmobiles, watercraft and all-terrain vehicles;

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §15 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Search and rescue. The coordination and implementation of all search and rescue operations as specified under section 10105, subsection 4;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Safety. Assistance with programs for hunter safety and for the safe operation of snowmobiles, watercraft and all-terrain vehicles;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Data collection. The collection of data as needed for the management and protection of the inland fisheries and wildlife resources; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Other. Such responsibilities as specified in state law.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §16 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B15,16 (AMD). 2003, c. 655, §B422 (AFF).



12 §10055. Division of Planning

The Division of Planning is established within the Department of Inland Fisheries and Wildlife and is responsible for developing both short-term and long-term plans for the preservation, protection, enhancement and use of inland fisheries and wildlife resources. The division shall undertake activities as directed. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10056. Division of Public Information and Education

The Division of Public Information and Education is established within the Department of Inland Fisheries and Wildlife and is responsible for the administration of programs to increase the public's knowledge and understanding of inland fisheries and wildlife resources and the management of these resources, including the administration of education programs for hunter safety and for the safe operation of snowmobiles, watercraft and all-terrain vehicles. The division's responsibilities include public education, promotion of inland fisheries and wildlife resources and the dissemination of information. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §17 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B17 (AMD). 2003, c. 655, §B422 (AFF).






Subchapter 2: COMMISSIONER: POWERS AND DUTIES

12 §10101. Appointment

The commissioner is appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over fisheries and wildlife matters and to confirmation by the Legislature. The commissioner serves at the pleasure of the Governor. Any candidate for the office of commissioner must have a record of demonstrated support for, and an understanding of, the basics of modern wildlife and fisheries management and have experience in hunting, fishing or trapping. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10102. Office

1. Facilities. The commissioner is entitled to have an office at the seat of government and adequate facilities for the transaction of the business of the department.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Traveling expenses. The commissioner is entitled to receive all necessary traveling expenses.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10103. Duties

In addition to other duties set out in this Part, the commissioner has the following duties. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Appointment of deputy. The commissioner shall appoint, to serve at the commissioner's pleasure, the Deputy Commissioner of Inland Fisheries and Wildlife, who must be qualified by training and experience in fisheries and wildlife management or conservation law enforcement. Under the commissioner's direction, the deputy commissioner assists in the administration of the department. The deputy commissioner serves as the commissioner if the commissioner is disabled or absent or if the office of the commissioner becomes vacant. The commissioner may appoint an appropriate administrative officer in the department to perform the functions of the commissioner if both the commissioner and deputy commissioner are disabled or absent.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Administration and enforcement. Except as provided by statute, the commissioner has general supervision of the administration and enforcement of the inland fisheries and wildlife laws and has the responsibility for the management of all inland fish and wildlife in the State. The commissioner has responsibility for investigations carried out on behalf of the State in matters related to the status and needs of any inland fisheries and wildlife species and is the representative of the State in providing information associated with the status and needs of these natural resources to municipalities, political subdivisions of the State and the Federal Government. The commissioner is authorized to enter into an interstate wildlife violator compact to promote compliance with the laws, regulations and rules that relate to the management of wildlife resources in the respective member states and may adopt rules necessary to implement certain provisions of the compact.

[ 2011, c. 220, §1 (AMD) .]

3. Employment of personnel. The commissioner shall employ, subject to the Civil Service Law, such employees as are necessary to carry out the duties of the department, except that persons in the following positions are appointed by and serve at the pleasure of the commissioner: deputy commissioner; Game Warden Colonel; and Assistant to the Commissioner for Public Information.

The Game Warden Colonel is appointed from among the game wardens of the department. In the event that the Game Warden Colonel is not reappointed, the Game Warden Colonel has the right to be restored to the classified position from which the Game Warden Colonel was promoted or to a position equivalent in salary grade in an agency, without impairment of personnel status or the loss of seniority, retirement or other rights to which uninterrupted service in the classified position would have entitled the Game Warden Colonel. If service in that unclassified supervisory position is terminated for cause, the right to be restored to that position must be determined by the State Civil Service Appeals Board.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Report to Governor. The commissioner shall make a report to the Governor on or before the 31st day of December of each year for the year ending the previous June 30th.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Code of operating procedure of warden service. The commissioner shall prepare a written code covering the operating procedure of the warden service that is consistent with the Civil Service Law and contractual agreements.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Administration of department. The commissioner shall adopt written policies establishing procedures to control the use of department equipment and vehicles. The commissioner shall review and control all administrative expenses, including reimbursement of moving expenses.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Copies of laws for town clerks or agents.

[ 2007, c. 539, Pt. E, §2 (RP) .]

8. Biennial revision of fish and wildlife laws. As soon as practicable after the adjournment of the Legislature, the Revisor of Statutes, with the assistance of the commissioner, shall issue a revision of all the public laws relating to inland fisheries and wildlife. The revision must be printed in a pamphlet of the same size pages as the Maine Revised Statutes Annotated, and its printing and distribution must be the same as that of the biennial laws, except that the commissioner may issue as many extra copies of this Part as necessary in a pamphlet of whatever size seems best to inform the people about the fish and wildlife laws. Fees may be established to offset the cost of printing extra copies of this Part as provided in this subsection.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §18 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Availability of financial statement. The commissioner shall make the annual financial statement for the department available for public inspection within 180 days after the close of the fiscal year that is the subject of the report.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Water level danger zones. The commissioner may establish, in accordance with section 10104, subsection 1, water level danger zones. These zones are areas of rivers and streams below water impoundment that are subject to rapidly changing water levels. The commissioner may adopt rules to protect individuals using those areas for hunting, fishing, trapping and boating purposes. The commissioner may not regulate the flow of water under this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §19 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

11. Report to Legislature. The commissioner shall submit an annual report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. This report must identify all specific extended responsibility services provided by the department to individuals who do not pay a particular fee to the department for the provision of that service, including all search and rescue activities conducted by the department. This report must include an estimate of the total cost of providing the identified extended responsibility services. The report must be submitted on or before January 1st of each year. Upon receipt of the report, the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters shall give separate consideration to funding the department's estimated cost of providing the identified extended responsibility services.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

12. Criminal history record information. The commissioner shall collect and maintain criminal history record information pertinent to violations of this Part. The commissioner may collect and maintain other records and information pertinent to other functions of the department, including the enforcement of civil violations.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B18,19 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 539, Pt. E, §2 (AMD). 2011, c. 220, §1 (AMD).



12 §10104. Rule-making power

In addition to other powers granted in this Part, the commissioner has the following powers. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Rules. The commissioner may, with the advice and consent of the advisory council and in conformity with Title 5, Part 18, and except as otherwise provided, adopt, amend and repeal reasonable rules, including emergency rules, necessary for the proper administration, implementation, enforcement and interpretation of any provision of law that the commissioner is charged with the duty of administering. These rules duly adopted have the full force and effect of law and are effective upon filing with the Secretary of State, unless a later date is required by statute or specified in the rule.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Filing of rules. The commissioner may file certified copies of all rules adopted by the commissioner and any and all amendments to the rules with the clerks of the District Court and Superior Court. These certified copies are considered official publications of the State for all purposes, including, but not limited to, the Maine Rules of Civil Procedure, Rule 44(a)(1) and the Maine Rules of Evidence, Rule 902 (5), and judicial notice must be taken accordingly. A facsimile of the signature of the commissioner imprinted by or at the commissioner's discretion upon any such certificate of true copy has the same validity as the commissioner's written signature.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10105. Other powers

1. Authorize taking or destruction of wildlife. Whenever the commissioner determines it necessary for the accomplishment of the commissioner's statutory duties, the commissioner may authorize a person to assist the commissioner in the taking and destruction of any wildlife. The commissioner may place conditions or restrictions on any authorization granted under this subsection. A person who violates a condition or restriction placed on an authorization granted under this subsection invalidates that authorization and subjects that person to applicable laws under this Part.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §20 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

1-A. Authorize taking and destruction of fish. Notwithstanding sections 12454, 12456 and 12457 and chapter 923, subchapters 4 and 5, whenever an illegal introduction of invasive fish species occurs and the commissioner determines it necessary for resource protection and management, the commissioner may authorize licensed anglers to assist the commissioner in the taking and destruction or sale of that invasive fish species.

[ 2009, c. 340, §6 (AMD) .]

2. Commissioner's authority to terminate coyote season.

[ 2013, c. 408, §2 (RP) .]

3. Coyote control program.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §21 (RP) .]

4. Search and rescue. Whenever the commissioner receives notification that any person has gone into the woodlands or onto the inland waters of the State on a hunting, fishing or other trip and has become lost, stranded or drowned, the commissioner shall exercise the authority to take reasonable steps to ensure the safe and timely recovery of that person, except in cases involving downed or lost aircraft covered by Title 6, section 303.

A. The commissioner may summon any person in the State to assist in search and rescue attempts. Each person summoned must be paid at a rate set by the commissioner with the approval of the Governor and must be provided with subsistence while engaged in these activities. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner may enter into written agreements with other agencies or corporations, including commercial recreational areas, allowing partial search and rescue responsibility within specified areas. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The commissioner may terminate a search and rescue operation by members of the department when, in the commissioner's opinion, all reasonable efforts have been exhausted. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The commissioner may recover all costs directly related to a specific search and rescue operation:

(1) From the person for whom the search and rescue operation was conducted; or

(2) If a person knowingly provided false information that led to a search and rescue operation, from the person who provided that false information. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §22 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §22 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4-A. Search and rescue dogs. A person assisting the commissioner under subsection 4 with a search and rescue dog certified by or in training with an organization recognized by the Bureau of Warden Service may be accompanied by the search and rescue dog in a place of public accommodation without being required to pay an extra charge or security deposit for the search and rescue dog. The owner of the search and rescue dog is liable for any damages done to the premises by that animal. For purposes of this subsection, "place of public accommodation" has the same meaning as in Title 5, section 4553, subsection 8, paragraph A.

[ 2009, c. 543, §1 (NEW) .]

5. Boundary waters with New Hampshire and Canada. The commissioner may prescribe bag limits, size limits, open or closed seasons and methods of taking fish from the inland boundary waters between the states of Maine and New Hampshire and provinces of Canada. These rules must be mutually agreed upon by the commissioners of Maine and New Hampshire and the fishery authorities of Canada and approved by the Inland Fisheries and Wildlife Advisory Council.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Establishing line of demarcation. The commissioner, through an agent designated by the commissioner, may establish a line of demarcation between a lake or pond and its outlet or tributaries in areas where the commissioner determines it necessary.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Sale or destruction of confiscated property. The commissioner may sell all property held or confiscated by the State for violation of laws relating to the protection of inland fisheries and wildlife that has been forfeited to the State pursuant to sections 10502 and 10503. A confiscated or forfeited handgun that was confiscated or forfeited because it was used to commit a homicide must be destroyed by the State, unless the handgun was stolen and the rightful owner was not the person who committed the homicide, in which case the handgun must be returned to the owner if ascertainable. For purposes of this subsection, "handgun" means a firearm, including a pistol or revolver, designed to be fired by use of a single hand. The commissioner shall transmit all money received from sales under this subsection to the Treasurer of State to be credited to the department.

[ RR 2003, c. 2, §18 (COR) .]

8. Employee discipline. The commissioner may dismiss, suspend or otherwise discipline any department employee for cause. This right is subject to the right of appeal and arbitration of grievances as set forth in Title 5.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §23 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Possession and disposal of fish and wildlife. The commissioner may take possession of sick, injured or dead fish and wildlife that is not the property of another person. For any fish and wildlife possessed by the commissioner under this subsection, the commissioner may:

A. For sick or injured fish or wildlife, destroy that fish or wildlife when necessary in a manner consistent with the provisions of Title 17, section 1043; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. For dead fish or wildlife, dispose of that fish or wildlife in any manner considered appropriate by the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

This subsection does not apply to fish or wildlife seized by the commissioner under section 10502.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Taking and importing wildlife. The commissioner may:

A. For scientific purposes, take fish and wildlife and import fish and wildlife into the State or authorize others to do so; and [2003, c. 655, Pt. B, §24 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Take or import wild animals or wild birds of any kind, dead or alive, for the purpose of inspection, cultivation, propagation or distribution or for scientific or other purposes considered by the commissioner to be of interest to the game industry of this State. [2003, c. 655, Pt. B, §24 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §24 (RPR) .]

11. Take or import animals and birds.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §25 (RP) .]

12. Purchase or sale of wildlife for use as evidence. An agent of the commissioner may buy or sell wildlife for use as evidence in the prosecution of a violation of this Part.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §26 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Prevention of introduction of harmful pathogens into Maine's fish and wildlife population. To prevent the introduction of pathogens into the State that pose a significant risk to the health of Maine's unique fish and wildlife populations, the commissioner may prohibit or otherwise regulate the transportation of a fish or wildlife species or any part of a fish or wildlife species into or within the State. The commissioner may adopt rules to carry out the purpose of this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 470, §1 (NEW) .]

14. Regulating the feeding of deer, bear, moose and wild turkey. The commissioner may by rule:

A. Prohibit the feeding of deer, bear, moose and wild turkey at any location if there is documented evidence of chronic wasting disease, as defined in Title 7, section 1821, subsection 1, in the State; [2013, c. 280, §2 (AMD).]

B. Prohibit or otherwise limit the feeding of deer, bear, moose and wild turkey if the department has reason to believe that the type or location of feed is creating a public safety hazard or having a detrimental effect on the deer, bear, moose and wild turkey; and [2013, c. 280, §2 (AMD).]

C. Prohibit or otherwise limit the placement of garbage or other known attractants for deer, bear, moose and wild turkey if the department has reason to believe the placement creates a public safety hazard. [2013, c. 280, §2 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 280, §2 (AMD) .]

15. Commissioner's authority to terminate hunting, fishing or trapping season. The commissioner, after consultation with the Governor and the advisory council and by proclamation of the Governor, may terminate an open season for hunting, fishing or trapping at any time in any area if, in the commissioner’s opinion, an immediate emergency action is necessary due to adverse weather conditions or unlawful hunting, fishing or trapping activity. If a section of the State is closed to hunting, fishing or trapping pursuant to this subsection, the commissioner, following the annulment of the proclamation of the Governor, with the consent of the Governor may extend the open season in that section of the State for a period of days not to exceed the number of days lost due to the termination proclamation. Whenever a section of the State is closed to hunting pursuant to this subsection during the open season on birds, the commissioner, following the annulment of the proclamation of the Governor, with the consent of the Governor may extend the open season for bird hunting in that section of the State for a period not to exceed the number of days lost as permitted by regulations of the federal Migratory Bird Treaty Act, 16 United States Code, Sections 703 to 712.

[ 2013, c. 588, Pt. A, §11 (AMD) .]

16. Hunting and fishing adventure permits for children. In addition to the permits issued by the commissioner pursuant to section 11154, subsection 13, in extenuating circumstances the commissioner may issue up to 2 additional permits or licenses for other hunting or fishing adventures to a nonprofit organization dedicated to providing hunting and fishing adventures to children under 21 years of age with life-threatening, critical or terminal illnesses.

[ 2013, c. 408, §3 (NEW) .]

SECTION HISTORY

RR 2003, c. 2, §18 (COR). 2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B20-26 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 470, §1 (AMD). 2007, c. 73, §1 (AMD). 2009, c. 340, §6 (AMD). 2009, c. 543, §1 (AMD). 2011, c. 668, §1 (AMD). 2013, c. 280, §2 (AMD). 2013, c. 408, §§2, 3 (AMD). 2013, c. 588, Pt. A, §11 (AMD).



12 §10106. Fish and wildlife restoration

1. Commissioner's authority. The State assents to the Federal Aid in Wildlife Restoration Act, Public Law, September 2, 1937, chapter 899, as amended, and the Federal Aid in Fish Restoration Act, Public Law, August 9, 1950, chapter 658, as amended. The commissioner is authorized, empowered and directed to perform such acts as may be necessary to the conduct and establishment of cooperative wildlife and fish restoration projects, as defined in those Acts of Congress, in compliance with those Acts and with rules and regulations promulgated by the United States Secretaries of Agriculture and Interior under those Acts. In accordance with the Constitution of Maine, Article IX, Section 22, the commissioner shall ensure that none of the revenue collected, received or recovered by the department from license and permit fees; fines; the sale, lease or rental of property; penalties; and all other revenue sources pursuant to the laws of the State administered by the department, is diverted to any purpose other than administration of the department.

[ 2013, c. 189, §1 (AMD) .]

2. Control of distribution and conservation of hares and rabbits. The commissioner may at any time take and transport live hares or rabbits by purchasing them from local trappers whenever the commissioner determines it necessary for the proper distribution and conservation of hares and rabbits.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §27 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B27 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 189, §1 (AMD).



12 §10107. Deer wintering areas

1. Identification of deer wintering areas. The commissioner shall, by rule, establish criteria for the identification of deer wintering areas in the State. The criteria must include:

A. Observation by department personnel; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Deer tracks; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Evidence of current or past browsing; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Deer pellet depositions; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Bedding sites. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Notification. Whenever evidence indicates, according to criteria established by the commissioner, the existence of a deer wintering area in any municipality or plantation, the commissioner shall notify the officials of the municipality or plantation and the owner or owners of record of the property on which the area is located of the existence of the deer wintering area and shall provide information to those persons as to actions that may be taken to protect the deer in that area.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10107-A. Deer population goals and 5-year benchmark report

The department shall establish 5-year benchmarks for managing the deer population in each wildlife management district and report annually to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. The annual report must include, but is not limited to: [2011, c. 381, §3 (NEW).]

1. Updates. Updates on meeting each 5-year benchmark;

[ 2011, c. 381, §3 (NEW) .]

2. Annual goals. Annual goals for wildlife management districts, funding needed to meet the goals and the progress toward meeting the goals;

[ 2011, c. 381, §3 (NEW) .]

3. Deer mortality. Data on deer mortality, including, but not limited to, predation on deer;

[ 2011, c. 381, §3 (NEW) .]

4. Efforts. An assessment of the efforts of animal depredation control agents;

[ 2011, c. 381, §3 (NEW) .]

5. Annual flights. The number of flights made annually by agents of the department to assess the deer population; and

[ 2011, c. 381, §3 (NEW) .]

6. Work with others. The department’s efforts to work with interest groups regarding predator control.

[ 2011, c. 381, §3 (NEW) .]

SECTION HISTORY

2011, c. 381, §3 (NEW).



12 §10108. Programs

1. Training in firearm safety. The commissioner shall establish a program for training individuals in the safe handling of firearms and for this purpose may cooperate with any public or private association or organization having as one of its objectives the promotion of safety in firearms handling.

In establishing the program under this subsection, the commissioner shall:

A. Prescribe the qualifications of instructors. Each instructor authorized by the commissioner to conduct training under the program must be covered by liability insurance protecting that person from liability for damages during the time when instruction is being given. The cost of this insurance must be borne by the State and must be a charge against the funds credited to the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Prescribe the type and course of instruction and the time and place of examinations; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Issue a certificate of competency to individuals who successfully complete the examination. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Promotion of hunting, fishing and camping. The commissioner may implement a program designed to promote fisheries and wildlife resources and attract hunters and anglers to the State. As part of this program, the commissioner may reduce the price of certain types of licenses for specified periods of time to promote license sales for hunting and fishing in the State. The commissioner may offer complimentary licenses as part of a department program or for promotional purposes. Any loss of revenue due to the issuance of complimentary licenses under this subsection may be offset by revenues from other department programs and funds dedicated to the Division of Public Information and Education. The commissioner may implement a program that expends funds for the purpose of recognizing individuals who contribute, either through volunteer efforts or some other form of contribution, to the mission of the department. These programs may include coordination of activities between the public and private sectors and utilization of promotional missions, exhibits, brochures, technical assistance and expertise as necessary to develop and promote hunting, fishing and camping activities within the State. The commissioner shall coordinate these programs with the activities of the Department of Economic and Community Development. Any purchases made as a result of that coordination must be by competitive bid.

[ 2013, c. 408, §4 (AMD) .]

3. Supersport certificate.

[ 2011, c. 576, §10 (AFF); 2011, c. 576, §1 (RP) .]

4. Landowner relations program.

[ 2011, c. 576, §2 (RP) .]

4-A. Landowner relations program. The commissioner shall develop and implement a landowner relations program, referred to in this section as "the program."

A. The program must:

(1) Encourage landowners to allow outdoor recreationists access to their property to hunt, fish or engage in other outdoor recreational pursuits;

(2) Foster good relationships between landowners and outdoor recreationists; and

(3) Promote high standards of courtesy, respect and responsibility by outdoor recreationists in their relations with landowners. [2011, c. 576, §3 (NEW).]

B. The commissioner shall appoint a landowner relations coordinator to oversee the program and any other landowner relations activities of the department. [2011, c. 576, §3 (NEW).]

C. To the extent resources allow, the program must include the following elements:

(1) Building and maintaining an educated and motivated group of outdoor recreationists who meet and promote high standards of courtesy, respect and responsibility in their relations with landowners and who are willing to volunteer in program-related projects or efforts to improve landowner relations;

(2) Issuing a certificate to persons wishing to support or participate in the program. The commissioner may establish a fee for the certificate, which may not exceed $20. All proceeds from the fees must be deposited in the Landowner Relations Fund established in section 10265;

(3) Developing and disseminating to outdoor recreationists a code of ethics or other information promoting high standards of courtesy, respect and responsibility in their relations with landowners;

(4) Developing an outreach program that provides educational materials and signs and that disseminates information to landowners and land users about landowner rights, landowner liability protections, the tradition of allowing outdoor recreationists to use private land and law enforcement resources available to landowners;

(5) Engaging organizations and companies representing landowners, conservation groups, recreationists, land trusts and other organizations involved in outdoor recreation in developing, implementing and publicizing the program;

(6) Organizing or otherwise promoting landowner appreciation events;

(7) Working with representatives of various state agencies to promote and broaden public access to private lands for recreational use and to enhance enforcement of applicable laws; and

(8) Seeking and developing sources of funding to support the program. [2011, c. 576, §3 (NEW).]

[ 2011, c. 576, §3 (NEW) .]

5. "Hooked on Fishing Not on Drugs" program. The "Hooked on Fishing Not on Drugs" program is established in the department to encourage youth fishing activities in the State. The commissioner may accept money, goods or services donated to the department for the "Hooked on Fishing Not on Drugs" program. Money, goods and services accepted by the commissioner under this subsection may be used only for program activities, including providing gifts to program participants, and to promote and market the program. Gifts may include but are not limited to complimentary fishing licenses, fishing tackle and fishing equipment.

[ 2013, c. 408, §4 (AMD) .]

6. Archery hunting education program. The commissioner shall establish a program for training individuals in safe and responsible archery hunting skills and behavior. This program includes instruction in fisheries and wildlife laws, rights of landowners and hunters and appropriate principles of wildlife management. The commissioner may charge an enrollment fee of up to $10 per person to help defray the costs of this program. The commissioner may cooperate with any public or private association dedicated to responsible and safe archery hunting to establish this program.

In establishing the program, the commissioner shall:

A. Prescribe the qualifications of instructors; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Provide liability insurance for each instructor authorized by the commissioner to conduct training under the program protecting that person from liability for damages during the time when instruction is being given. The cost of this insurance must be borne by the State and charged against funds credited to the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Prescribe the type and length of instruction and the time and place of examinations; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Issue a certificate of competency to individuals who successfully complete the examination. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6-A. Crossbow hunting education program. The commissioner shall establish a program for training individuals in safe and responsible crossbow hunting skills and behavior. This program may include instruction in fisheries and wildlife laws, rights of landowners and hunters and appropriate principles of wildlife management. The commissioner may charge an enrollment fee of up to $10 per person to help defray the costs of this program. The commissioner may cooperate with any public or private association dedicated to responsible and safe crossbow hunting to establish this program.

In establishing the program, the commissioner shall:

A. Prescribe the qualifications of instructors; [2005, c. 419, §1 (NEW); 2005, c. 419, §12 (AFF).]

B. Provide liability insurance for each instructor authorized by the commissioner to conduct training under the program protecting that person from liability for damages during the time when instruction is being given. The cost of this insurance must be borne by the State and charged against funds credited to the department; [2005, c. 419, §1 (NEW); 2005, c. 419, §12 (AFF).]

C. Prescribe the type and length of instruction and the time and place of examinations; and [2005, c. 419, §1 (NEW); 2005, c. 419, §12 (AFF).]

D. Issue a certificate of competency to individuals who successfully complete the examination. [2005, c. 419, §1 (NEW); 2005, c. 419, §12 (AFF).]

[ 2005, c. 419, §1 (NEW); 2005, c. 419, §12 (AFF) .]

7. Trapper education program established. The commissioner shall establish a program for training individuals in safe and responsible trapping skills and behavior. This program must include instruction in the applicable laws and rights and in the appropriate principles of wildlife management. The commissioner may charge an enrollment fee of up to $10 per person to help defray the costs of this program. For the purpose of establishing the program, the commissioner may cooperate with any public or private association having similar goals.

In establishing the program, the commissioner shall:

A. Prescribe the qualifications of instructors; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Provide for insurance. Each instructor authorized by the commissioner to conduct training under the program must be covered by liability insurance protecting that person from liability for damages during the time when instruction is being given. The cost of this insurance must be borne by the State and must be a charge against the funds credited to the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Prescribe the type and length of instruction and the time and place of examinations; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Issue a certificate of competency to individuals who successfully complete the examination. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Hunters for the Hungry Program. The Hunters for the Hungry Program, referred to in this subsection as the "program," is established to allow the department and persons who are lawfully in the possession of wild game meat to donate that wild game meat for distribution to needy persons through the food assistance programs of the Department of Agriculture, Conservation and Forestry.

A. The department shall develop and implement this program in cooperation with the Department of Agriculture, Conservation and Forestry. In developing the program, the department shall investigate, in cooperation with the Department of Agriculture, Conservation and Forestry, the costs and benefits of establishing a toll-free telephone line for facilitating the donation of meat. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

B. The department may adopt rules to implement the program. If rules are determined necessary, the department shall develop those rules in cooperation with the Department of Agriculture, Conservation and Forestry. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. Rules adopted under this subsection may include, but are not limited to:

(1) Procedures for donating wild game meat;

(2) Provisions for a quality control program;

(3) Procedures for distributing donated wild game meat through the food assistance programs administered by the Department of Agriculture, Conservation and Forestry;

(4) Methods for supporting private sporting groups throughout the State with program education and promotion efforts; and

(5) Limiting the distribution of wild game meat to certain types of facilities. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

C. A person who donates lawfully obtained wild game meat that is apparently fit for human consumption to the program and a charitable, nonprofit or other organization authorized by the department to receive and distribute meat donated under the program are immune from civil liability arising from injury or death due to the condition of the donated food, unless the injury or death is a direct result of the intentional misconduct of the donor or the organization. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

9. Pheasant program. The commissioner may enter into an agreement with a qualified rod and gun club or qualified hunting-oriented organization to allow the club or organization to purchase and raise pheasants. An agreement entered into pursuant to this subsection may provide for the use of department facilities for raising pheasants by a qualified rod and gun club or qualified hunting-oriented organization. For purposes of this subsection, "qualified rod and gun club or qualified hunting-oriented organization" means a rod and gun club or a hunting-oriented organization that has demonstrated involvement in raising and releasing pheasants in the year prior to entering into an agreement with the commissioner to purchase and raise pheasants.

The following provisions must be observed.

A. The department is not authorized to purchase or raise pheasants. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. All pheasants purchased and raised under an agreement with the commissioner pursuant to this subsection must be released under the direction of department officials in areas open to hunting for the general public. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Becoming an Outdoors Woman. The Becoming an Outdoors Woman program is established in the department to encourage women to participate in hunting, fishing and other outdoor activities within the State. The commissioner may sponsor Becoming an Outdoors Woman events, establish appropriate fees for participation and accept money, goods and services donated to the department for the Becoming an Outdoors Woman program. Money, goods and services accepted by the commissioner under this subsection may be used only for program activities, including activities designed to enhance the program such as giving gifts to program participants, or to assist in promoting and marketing the program.

[ 2013, c. 408, §5 (AMD) .]

11. Coyote control program. Pursuant to section 10053, subsection 8, the commissioner shall maintain a coyote control program as follows.

A. The commissioner may employ qualified persons to serve as agents of the department for purposes of coyote control. These agents must be trained by the department in animal damage control techniques and must be utilized by the department to perform coyote control duties in areas where predation by coyotes is posing a threat to deer or other wildlife. Each agent shall execute a cooperative agreement with the department specifying the conditions and limitations of the agent's responsibilities as an agent, including any terms for reimbursement of expenses or payment of wages. [2003, c. 655, Pt. B, §30 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. An agent employed pursuant to paragraph A may use snares to control coyotes during winter months under the following conditions.

(1) An agent may use snares only for animal damage control purposes to help meet management goals established by the commissioner for deer, threatened or endangered species or other wildlife species or to benefit agricultural interests as described in paragraph C.

(2) An agent must be trained and certified by the department in the use of snares.

(3) An agent must be deployed by a department wildlife biologist before setting snares.

(4) An agent shall post access points to areas in which snaring activity is taking place, including, but not limited to, roads and trails for motorized vehicles, cross-country skiers or hikers or other obvious travel ways that may be used by people.

(5) An agent shall plainly label snares with the full name and address of that agent.

(6) An agent shall keep an accurate record of the number and location of snares set by that agent and must be able to account for those snares at all times.

(7) An agent shall check that agent's snares that are equipped with relaxing locks on a daily basis.

(8) A department employee may accompany an agent at any time an agent is checking snares.

(9) An agent shall report monthly to the department, on forms provided by the department, the coyotes and nontarget species taken by snaring during the reporting period.

The commissioner shall revoke the snaring certificate of an agent who violates any provision of this paragraph.

The commissioner shall adopt policies and procedures on the use of snares as necessary to minimize the potential for taking nontarget species and to adequately protect threatened and endangered species. [2003, c. 655, Pt. B, §30 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. An agent employed pursuant to paragraph A may be employed for the benefit of agricultural interests as long as the department is reimbursed annually for the cost of those efforts by the Department of Agriculture, Conservation and Forestry from funds specifically appropriated or otherwise made available to the Department of Agriculture, Conservation and Forestry for that purpose. [2003, c. 655, Pt. B, §30 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

[ 2003, c. 655, Pt. B, §30 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B28-30 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 419, §1 (AMD). 2005, c. 419, §12 (AFF). 2011, c. 576, §§1-3 (AMD). 2011, c. 576, §10 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 408, §§4, 5 (AMD).



12 §10109. Acquisition and disposal of land

1. Acquisition of land; wildlife management and public access. The commissioner may acquire property pursuant to this subsection for fish hatchery or fish feeding stations or wildlife management areas or public access sites.

A. The commissioner may acquire in the name of the State, by gift, bequest or otherwise, real and personal property for the location, construction and convenient operation of a fish hatchery or fish feeding station or a wildlife management area or public access sites to inland or coastal waters. When acquiring land or interest in land for a wildlife management area or for a public access site, the commissioner shall examine options for obtaining public vehicular access rights to the land. If an acquisition is made that does not include guaranteed public vehicular access, the commissioner shall describe the acquisition in the annual report submitted pursuant to section 10103, subsection 11 and the justification for that acquisition. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner may purchase, lease or take and hold, for and on behalf of the State as for public uses, land and all materials in and upon it or any rights necessary for the purpose of establishing, erecting and operating fish hatcheries or fish feeding stations or wildlife management areas or public access sites to inland or coastal waters. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §31 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. When the commissioner finds that a public need requires the taking of any land or rights for the purposes set out in this subsection, the commissioner shall cause the land or rights to be surveyed, located and described so that the land or rights can be located. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A plan of the land or rights must be filed and recorded in the registry of deeds where the land or rights are located. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. The filing of the plan and description vests the title to the land and right in the State or its grantees, to be held at the pleasure of the State. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §31 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Acquisition of land; state game farms. The commissioner may purchase suitable lands and erect buildings on those lands within this State necessary for the operation of state game farms for the propagation of wild animals and wild birds for restocking the woods and forests of the State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Compensation to landowners. The owners of property taken under this section must be compensated for that taking.

A. The owners of property, either real or personal, taken by the commissioner under this section, are entitled to damages equal to the reasonable value of the property, as is provided when land is taken for highway purposes under Title 23, chapter 3. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. In the event of a disagreement over the value of property taken under this section, the reasonable value must be determined by the county commissioners of the county in which the land is situated, upon the written application of any interested party. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If any party in interest is aggrieved by the decision of the county commissioners under paragraph B rendered in conformity with this section, an appeal may be made to the Superior Court of the county in the same manner as is provided when land is taken by the State for highway purposes. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Unneeded property. The Governor, on recommendation of the commissioner, may sell and convey on behalf of the State the interests of the State in property taken or acquired by purchase under this Part and determined no longer necessary for the purposes of this Part. The commissioner, with the approval of the Governor, may lease these same properties. The proceeds from these sales or leases must be credited to the funds of the department.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Transfer of property containing deer wintering habitat. Prior to final negotiations and legislative and administrative review of the sale of state-designated lands or an interest in designated lands that contain significant deer wintering habitat, the commissioner shall report to the joint standing committee of the Legislature having jurisdiction over conservation matters and the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters regarding the proposed sale. For purposes of this section, "designated lands" has the same meaning as in section 598-A.

[ 2011, c. 381, §4 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B31 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 381, §4 (AMD).



12 §10110. Hunting and fishing license; confidential

1. Indication of confidentiality. The commissioner shall allow an applicant for a hunting or fishing license to indicate that the applicant's e-mail address is confidential.

[ 2011, c. 185, §1 (NEW) .]

2. Confidential information. If a person indicates that the person's e-mail address submitted as part of the application process for a hunting or fishing license is confidential as provided in subsection 1, that information is confidential.

[ 2011, c. 185, §1 (NEW) .]

3. Exception. E-mails designated as confidential under this section are not confidential to department personnel or law enforcement officers or for purposes of court proceedings.

[ 2011, c. 185, §1 (NEW) .]

SECTION HISTORY

2011, c. 185, §1 (NEW).






Subchapter 3: ADVISORY COUNCIL, BOARDS AND COMMITTEES

12 §10151. Inland Fisheries and Wildlife Advisory Council

1. Appointment. The Inland Fisheries and Wildlife Advisory Council, established by Title 5, section 12004-G, subsection 20 and referred to in this Part as the "advisory council," consists of 10 members representing the 16 counties of the State in the following manner: one member representing Androscoggin County, Kennebec County and Sagadahoc County; one member representing Aroostook County; one member representing Cumberland County; one member representing Franklin County and Oxford County; one member representing Hancock County; one member representing Knox County, Lincoln County and Waldo County; one member representing Penobscot County; one member representing Piscataquis County and Somerset County; one member representing Washington County; and one member representing York County. Members of the advisory council are appointed by the Governor, subject to review by the joint standing committee of the Legislature having jurisdiction over fisheries and wildlife matters and to confirmation by the Legislature. The commissioner or the commissioner's designee is a nonvoting, ex officio member of the advisory council, but may vote to break a tie.

An employee of the department may not serve as a member of the advisory council prior to the expiration of one year from that employee's last day of employment with the department. A Legislator may not serve as a member of the advisory council. A former Legislator who was a member of the joint standing committee of the Legislature having jurisdiction over fisheries and wildlife matters may not serve as a member of the advisory council prior to the expiration of one year from that former Legislator's last day of membership on that committee.

[ 2013, c. 375, §1 (AMD) .]

2. Length of terms. Appointments are for a term of 3 years and until successors are appointed and qualified. A person may not serve more than 2 consecutive 3-year terms. On the death, resignation or removal from office of any person appointed to the advisory council, the Governor shall appoint a member to serve for the unexpired term.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Expenses. The members of the advisory council are entitled to compensation as provided in Title 5, chapter 379.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Duties. The advisory council shall:

A. [2013, c. 375, §2 (RP).]

B. [2013, c. 375, §2 (RP).]

C. Hold regular meetings with the commissioner or the deputy commissioner to provide information and advice on enhancing fisheries and wildlife resource management in the State; [2013, c. 375, §2 (NEW).]

D. Form stakeholder groups with relevant areas of expertise to obtain information and make recommendations on enhancing fisheries and wildlife resource management in the State; [2013, c. 375, §2 (NEW).]

E. Convene stakeholder group meetings at least annually in areas of the State where deer populations need to be enhanced; [2013, c. 375, §2 (NEW).]

F. Attend public hearings on rules proposed by the commissioner and make recommendations based on public and stakeholder input regarding those rules; and [2013, c. 375, §2 (NEW).]

G. Provide and present a written annual summary of the advisory council's activities and accomplishments to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. [2013, c. 375, §2 (NEW).]

[ 2013, c. 375, §2 (RPR) .]

5. Meetings. All regular and special meetings of the advisory council must be public meetings and must be held in a public meeting place convenient for the public. Public comment must be accepted at regular and special meetings of the advisory council. Comments may be restricted to subjects before the advisory council at the meeting and consistent with any applicable requirements and limitations of the Maine Administrative Procedure Act. Public notice of all regular and special advisory council meetings must be published in a daily newspaper of general circulation in the geographic area where the meeting is scheduled at least 7 days and not more than 21 days prior to the meeting. That notice must include an agenda or statement of purpose of the meeting. That notice may be combined with any other notice of the meeting required by law.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Officers. At the meeting held in May of each year, the advisory council may elect one member as chair and one member as vice-chair.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Quorum. A quorum is a majority of the current members of the advisory council.

[ 2013, c. 408, §6 (NEW) .]

8. Advisory council actions. An affirmative vote of a majority of the members of the advisory council present at a meeting or polled is required for any action.

[ 2013, c. 408, §6 (NEW) .]

9. Attendance at meetings. If a member of the advisory council is not present for 3 consecutive meetings, that member may be replaced.

[ 2013, c. 408, §6 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 668, §2 (AMD). 2013, c. 375, §§1, 2 (AMD). 2013, c. 408, §6 (AMD).



12 §10152. Disabled hunter, trapper and angler advisory committee

The commissioner shall establish a disabled hunter, trapper and angler advisory committee, referred to in this section as the "advisory committee," composed of 4 disabled persons, a representative of state agencies that work on disability issues, representatives of 2 statewide organizations representing hunters, trappers or anglers and one interested person. The purpose of the advisory committee is to advise the commissioner on applications for a special permit under section 10853, subsection 11 and to provide recommendations to the commissioner on ways to promote and enhance access to hunting, fishing and trapping opportunities in this State for disabled persons. The commissioner shall meet with the advisory committee at least twice a year, once during the month of January, February or March and once during the month of July, August or September, to review applications for special permits to accommodate permanent physical disabilities provided for in section 10853, subsection 11 but may meet more often as the commissioner determines necessary. The commissioner may, within existing budgeted resources, reimburse advisory committee members for mileage or other expenses related to attending meetings of the advisory committee. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §32 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B32 (AMD). 2003, c. 655, §B422 (AFF).



12 §10153. Advisory Board for the Licensing of Guides

1. Members. The Advisory Board for the Licensing of Guides, established by Title 5, section 12004-I, subsection 23 and referred to in this section as "the board," consists of the following 8 members:

A. One subordinate officer of the department designated by the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Two wardens of the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Four representatives of the public, with no more than 3 holding a license under chapter 927, to be appointed by the Governor for a term of 3 years to reflect a wide diversity of guiding experience. At least 2 members must be chosen for their expertise in outdoor recreation. The public members must be compensated as provided in Title 5, chapter 379; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. One marine patrol officer of the Department of Marine Resources. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Duties. The board has the following duties:

A. To provide advice and consent regarding rules proposed by the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. At the request of the commissioner, to conduct oral examinations of applicants for guide licenses; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. To advise the commissioner on granting and revoking guide licenses; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. At the board's discretion, to designate examiners for the purpose of conducting oral examinations pursuant to section 12855, subsection 6. Examiners must be selected from active or retired members of the Bureau of Warden Service, current or former board members, active or retired members of the marine patrol or currently licensed Maine guides. Designated examiners are entitled to compensation under the same provisions as the board. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Quorum. Five members of the board constitute a quorum.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10154. Junior Maine Guides and Trip Leaders Curriculum Advisory Board (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 689, §B6 (REV). 2009, c. 211, Pt. B, §5 (AMD). 2009, c. 369, Pt. A, §27 (RP). 2009, c. 652, Pt. A, §14 (RP).



12 §10155. Advisory Board for the Licensing of Taxidermists

The Advisory Board for the Licensing of Taxidermists is established by Title 5, section 12004-I, subsection 23-A and referred to in this section as "the board." [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Membership. Members of the board must be residents of the State. The board consists of the following 4 members:

A. Two employees of the department, appointed by the commissioner, one of whom may be a retired employee who has experience in taxidermy; and [2011, c. 533, §1 (AMD).]

B. Two licensed taxidermists with expertise in the art of taxidermy, appointed by the Governor . [2011, c. 533, §1 (AMD).]

C. [2011, c. 533, §1 (RP).]

[ 2011, c. 533, §1 (AMD) .]

2. Term. The term of office for members of the board is 3 years, except that the terms must be staggered to the extent possible. Appointments for terms of less than 3 years may be made in order to stagger the terms. Upon expiration of a member's term, that member shall serve until a qualified successor is appointed. The successor's term is 3 years from the date of the expiration, regardless of the date of appointment. A vacancy in the office of a member is filled by the appointing authority for that position for the unexpired term. The department members may be removed by the commissioner for cause. All other members may be removed by the Governor for cause.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Staff assistance. The department shall provide staff assistance as necessary.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Duties. The board shall advise the commissioner regarding implementation of sections 10909, 12952, 12953 and this section and any related rules and shall assist in the development and conduct of examinations.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Quorum. Three members of the board constitute a quorum for the transaction of business.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Compensation. All members of the board except state employees are entitled to receive compensation as provided in Title 5, chapter 379.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §33 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Rules. The commissioner may adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 655, Pt. B, §34 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B33,34 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §3 (AMD). 2011, c. 533, §1 (AMD).



12 §10156. Advisory Board for the Licensing of Whitewater Guides

1. Members. The Advisory Board for the Licensing of Whitewater Guides, referred to in this section as the "board" and established by Title 5, section 12004-I, subsection 23-B, consists of the following 10 members:

A. The commissioner or an employee of the department who is the commissioner's designee; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. One warden or retired warden of the department, appointed by the commissioner; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Eight persons representing the public who are licensed whitewater guides, appointed by the Governor for staggered terms of 3 years. In making appointments under this paragraph, the Governor shall ensure that those appointments establish and maintain a wide diversity of whitewater guide experience on the State's rapidly flowing rivers. A person who holds a commercial whitewater outfitter's license is ineligible for appointment to the board. At least 5 persons appointed under this paragraph must have expertise in whitewater rafting on both the Kennebec River and the West Branch of the Penobscot River, including the cribworks. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §35 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §35 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Compensation. Members who are not employed by the department are entitled to compensation as provided in Title 5, chapter 379.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Duties. The board has the following duties:

A. To provide advice regarding rules proposed by the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. At the request of the commissioner, to conduct an examination of applicants for the whitewater guide's license as provided in section 12909, except that oral examinations are conducted by 2 members; [2007, c. 651, §3 (AMD).]

C. To advise the commissioner on granting and revoking whitewater guide's licenses; and [2007, c. 651, §4 (AMD).]

D. To advise the commissioner on establishing and reviewing safety requirements for whitewater trips, developing a safety information program and reviewing the safety record of whitewater guides and outfitters. [2007, c. 651, §5 (NEW).]

[ 2007, c. 651, §§3-5 (AMD) .]

4. Quorum. Five members of the board constitute a quorum.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B35 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 651, §§3-5 (AMD).



12 §10157. Landowners and Sportsmen Relations Advisory Board

1. Appointment and composition. The Landowners and Sportsmen Relations Advisory Board, referred to in this chapter as "the advisory board" and established by Title 5, section 12004-I, subsection 49-C, consists of the following members:

A. Three ex officio members:

(1) The commissioner or the commissioner's designee;

(2) The Commissioner of Environmental Protection or the commissioner's designee; and

(3) The Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee;

[2013, c. 405, Pt. D, §11 (AMD).]

B. Nine members, appointed by the Governor, representing landowners:

(1) One representative of a statewide small woodland owners association;

(2) One representative of corporate landowners;

(3) One representative of a statewide forest products organization;

(4) One representative of a statewide farmers organization;

(5) One representative of a statewide small forest industry organization;

(6) One representative of private landowners who is not affiliated with any of the organizations or associations in this subsection relating to farming, forestry or corporate ownership;

(7) One representative of a statewide tree farm organization;

(8) One representative of land trust organizations; and

(9) One representative of a utility corridor ownership interest; [2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Nine members, appointed by the Governor, representing land users:

(1) One representative of a statewide sportsmen's organization;

(2) One representative of a statewide trapping organization;

(3) One representative of a statewide snowmobile organization;

(4) One representative of a statewide all-terrain vehicle organization;

(5) One representative of a statewide turkey hunters organization;

(6) One representative of a statewide bowhunters organization;

(7) One representative of a northern Maine sportsmen's organization;

(8) One representative of a southern Maine sportsmen's organization; and

(9) One representative of a statewide environmental organization; and [2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. No more than 2 nonvoting, ad hoc members, who may be appointed by the commissioner upon recommendation of the advisory board. These members must possess expertise or knowledge of the advisory board's purpose and duties and may not be affiliated with any organization or association listed in this subsection. [2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2013, c. 405, Pt. D, §11 (AMD) .]

2. Terms. Members of the advisory board, including the ad hoc members, serve for 3 years, except that, initially, the first 3 landowner representative members appointed and the first 3 land user representative members appointed serve 3 years; the next 3 landowner representative members appointed and the next 3 land user representative members appointed serve 2 years; and the remaining landowner and land user representative members appointed serve for one year. When a vacancy occurs, the Governor shall fill the vacancy by appointing a member from the same category as the member who vacated the advisory board and that new member continues to serve for the remainder of the term.

[ 2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Chair; election of board officers. The members of the advisory board shall annually elect one of its members as chair and one of its members as vice-chair.

[ 2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Quorum. A majority of the advisory board members representing landowners and a majority of the advisory board members representing land users combined constitute a quorum.

[ 2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Staffing of advisory board. The department shall provide administrative and staff support to the advisory board.

[ 2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Meetings. The advisory board shall hold quarterly meetings each year. Additional meetings may be held as necessary to conduct the business of the advisory board.

[ 2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Duties. The advisory board shall:

A. Propose changes to or advise the commissioner on landowner-related laws, rules, department policies and other significant landowner and land user issues; [2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Review landowner-related policies and procedures, conduct studies, evaluate programs and make recommendations to the commissioner; [2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Obtain public use of private and public land for recreational activities by assisting with conflict resolution as it pertains to public access issues on both private and public lands and promote greater understanding and cooperation between owners and users of these lands; [2003, c. 655, Pt. B, §36 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Review and make recommendations regarding programs administered by other agencies. The commissioner shall coordinate all reviews; [2011, c. 208, §1 (AMD).]

E. Conduct an organizational review of the advisory board every 5 years. This review must be designed to provide the information necessary to ascertain whether the advisory board has the membership required by subsection 1 and the advisory board is fulfilling its duties. If the review indicates that the advisory board does not have the correct representational membership, a subcommittee of the members of the advisory board must be convened to recommend to the commissioner appropriate changes. At any time, the advisory board may recommend to the commissioner ways to improve the advisory board's membership or function, and the commissioner shall act upon those recommendations; and [2011, c. 208, §2 (AMD).]

F. Establish a protocol to contact and work with the courts to identify public service opportunities for a person who has violated a litter law under Title 17, section 2264-A. [2011, c. 208, §3 (NEW).]

[ 2011, c. 208, §§1-3 (AMD) .]

SECTION HISTORY

2003, c. 655, §B36 (NEW). 2003, c. 655, §B422 (AFF). 2011, c. 208, §§1-3 (AMD). 2011, c. 576, §4 (AMD). 2013, c. 405, Pt. D, §11 (AMD).






Subchapter 4: FINANCES

12 §10201. Power to raise revenue

1. Sale of publications. If the commissioner determines it advisable for the more effective dissemination of factual information, information of public interest or information tending to promote better public relations, the commissioner may fix the price, if any, of certain publications and materials of the department and sell and deliver them. Publications and materials included within this authority are all publications, articles, biological and statistical data, professional and technical service reports by departmental personnel and other materials in the department's possession and pertaining to the department. These publications may not carry any advertising of a political nature but may carry commercial advertising. The commissioner shall accept commercial advertising in the department's general circulation magazine entitled "Maine Fish and Wildlife" and any successor or similar publication developed by the department.

The commissioner may sell or lease video and audio recordings, photographs and negatives owned by the department and may fix the price, if any, giving consideration to their fair market value.

[ 2007, c. 539, Pt. E, §3 (AMD) .]

2. Sale of advertising in abstracts of fish and wildlife laws.

[ 2007, c. 539, Pt. E, §4 (RP) .]

3. Sale of general merchandise. The commissioner may engage in the selling and marketing of general merchandise products such as T-shirts, aprons, coffee mugs and greeting cards when the express purpose is to accommodate public demand and generate supplemental funds. These funds may not be used for any costs associated with a quarterly magazine produced by the department.

A. The commissioner may create dedicated accounts to deposit money received from the sale of general merchandise pursuant to this subsection. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §38 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. Funds received by the commissioner from the sale of general merchandise products pursuant to this subsection must be deposited in a dedicated account to be used only for the purposes described in section 10108, subsection 2. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §38 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Promotion and education on lead sinkers and lures. The commissioner may accept money, goods or services donated to the department for the purpose of educating the public on ways to minimize the threat to loons and other bird species from discarded or lost lead sinkers and lures. Any money, goods or services accepted by the commissioner under this subsection may be used only for those purposes.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Design of migratory waterfowl permit; sale of prints. The design of migratory waterfowl permits pursuant to section 11157 and sale of prints must be as follows.

A. The commissioner may provide for the reproduction, sale, licensing, distribution and other disposal of any art created in conjunction with the permit. The commissioner shall establish by rule the procedures governing the design of the permit and the reproduction, sale, licensing, distribution and other disposal of any art created in conjunction with the permit. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §39 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. The design of the permit and any art created in conjunction with it may be selected through an art contest. The commissioner may award a cash prize for the winning entry selected in a contest. [2009, c. 340, §7 (AMD).]

[ 2009, c. 340, §7 (AMD) .]

6. Donations. The commissioner may accept money, goods and services donated to the department to support specific programs carried out by the department. Any money donated to the department in support of a specific program must be deposited into a dedicated account for the purpose of funding activities carried out by that program.

[ 2003, c. 655, Pt. B, §40 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B37-40 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 539, Pt. E, §§3, 4 (AMD). 2009, c. 340, §7 (AMD).



12 §10202. Department funds

1. Appropriation. The amount of funds appropriated to the department in each fiscal year may not be less than the dollar amount collected, received or recovered by the department from license and permit fees, fines, penalties and all other money received by the department, except for any funds received from the Federal Government and money relating to the following:

A. The department's account for the acquisition of waterfowl habitat set forth in section 10206, subsection 4; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Whitewater rafting; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The Maine Endangered and Nongame Wildlife Fund established in section 10253; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The watercraft fund of the Department of Marine Resources; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. The Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

F. The ATV Recreational Management Fund of the Department of Agriculture, Conservation and Forestry; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

G. Boating access sites. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Additional funding. The appropriation of certain additional funds is governed by the following.

A. Appropriations to the department for costs that are associated with search and rescue are not considered amounts appropriated to the department under the Constitution of Maine, Article IX, Section 22. The liability of the General Fund for search and rescue costs is limited to the amount appropriated. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §41 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. General Fund appropriations to the Fiscal Stability Program under subsection 9 are not considered amounts appropriated to the department under the Constitution of Maine, Article IX, Section 22. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §41 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §41 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Revenues. Actual revenues received in excess of that estimated and allocated by the Legislature may not be expended without allocation by the Legislature, except that excess federal revenues received are subject to the expenditure provisions of Title 5, section 1669.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Unencumbered balances. Any unencumbered allocated balances, including existing balances, must be carried forward into the next fiscal year and may not be expended without allocation by the Legislature, except as provided in this section. Unencumbered balances in the boating access sites account are nonlapsing and must be carried forward to be used for the same purpose.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Nonlapsing appropriations. General Fund appropriations to the department are nonlapsing and must be carried forward in a separate General Fund program to be used by the department for the purposes described in section 10801, subsection 5. The department, in accordance with the Constitution of Maine, Article IX, Section 22, shall seek legislatively authorized transfers from this program to meet the various costs associated with the department's other programs.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §42 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Savings fund; offset against future fee increases. A savings fund, referred to in this subsection as the "fund," is established in the department. Appropriations to the fund are considered funds appropriated to the department under the meaning of the Constitution of Maine, Article IX, Section 22. Money appropriated to the fund does not lapse but must be carried forward and may be used by the department only to offset license fee increases if the use of that money for that purpose is approved by the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Cash reserve. The department shall maintain as practical a cash reserve for the purpose of ensuring an adequate cash flow.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Snowmobile enforcement expenditures not to diminish. In every fiscal year, the department shall budget from appropriations to the enforcement operations program an amount for snowmobile enforcement activities that is not less than the average General Fund expenditures from that program for those purposes over the previous 2 fiscal years. Expenditures from the Snowmobile Enforcement Fund, established in section 10258, may not be included in calculating average expenditures.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Fiscal Stability Program. The Fiscal Stability Program is established to ensure that the general public and hunters and anglers share the cost of the fish and wildlife conservation programs of the department. To achieve this goal, beginning with the 2016-2017 biennial budget and for each biennial budget thereafter, the biennial budget submitted by the executive branch must include an additional General Fund appropriation of 18% in excess of the department's requested biennial budget.

[ 2013, c. 368, Pt. ZZ, §1 (AMD) .]

10. Review of budget. The joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters shall review that part of the current services budget bill and any supplemental budget bills pertaining to the department in accordance with Title 5, section 522-A.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

11. Review of license and permit fees, fines and penalties. The joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters shall review license and permit fees, fines, penalties and all other money received by the department and shall submit a written report to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs on or before March 1st of each year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

12. Monthly report. By the 15th day of each month, the department shall submit a report to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. When the Legislature is in session, the department shall submit its report at a meeting of the committee. When the Legislature is not in session, the department shall mail the report to each member of the committee with a copy to the Executive Director of the Legislative Council. The report must identify for the immediately preceding month:

A. Revenues of the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Expenditures of the department; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The difference between the projected revenues and expenditures of the department and the actual revenues and expenditures. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

13. Equipment. The department shall notify the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters of any vehicle or heavy equipment purchase prior to that purchase, including the name of the item and expected cost. In addition, the department shall develop and implement a formal replacement schedule for the department's radio communication system. The joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters shall review the replacement schedule.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §44 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

14. Bond issue. The department shall submit to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters plans for a bond issue prior to submission of the bond issue to the full Legislature.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

15. Temporary assessment on licenses, permits and registrations.

[ 2005, c. 12, Pt. III, §1 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B41-45 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §§Z1,III1 (AMD). 2007, c. 240, Pt. O, §1 (AMD). 2009, c. 213, Pt. I, §1 (AMD). 2011, c. 380, Pt. HH, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 368, Pt. ZZ, §1 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §10203. Collection and disposition of money

1. General. The following money must be paid to the Treasurer of State as undedicated revenue to the General Fund:

A. All fees, fines, penalties and officers' costs and all other money received, collected or recovered by the court or the department under any provisions of this Part except section 10206, subsections 1 and 3; section 10259; section 10353, subsection 3; section 11157; chapter 925, subchapter 3; and chapter 929; and [2009, c. 146, §1 (AMD).]

B. Any fees, fines and penalties recovered by the court from any prosecution by wardens pursuant to their acting, under section 10353, subsection 3, with the same powers and duties as sheriffs. [2009, c. 146, §2 (AMD).]

C. [2009, c. 146, §3 (RP).]

[ 2009, c. 146, §§1-3 (AMD) .]

2. Counties not to pay unpaid officers' fees. Officers' fees taxed against a respondent, if any, under this Part that are not paid by or recovered from the respondent may not be assumed or paid by the county where the offense was committed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. License and permit fees. License and permit fees must be collected and expended in accordance with section 10801.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Watercraft. Money relating to watercraft laws and rules must be collected and expended in accordance with section 10206, subsection 3.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Snowmobiles and trail-grooming equipment. Money relating to snowmobile and trail-grooming equipment laws and rules must be collected and expended in accordance with section 1893, subsection 3 and section 10206, subsection 2.

[ 2005, c. 93, §1 (AMD) .]

6. Failure to pay fine or fee. A person who receives money for any fine, or part thereof, for a violation of this Part, or any fee for a license or permit issued under the authority of this Part, may not neglect for more than 30 days to pay the money over as provided in this section.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §46 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Department-owned property. Money received from the sale, lease or rental of department-owned property or products must be deposited into the program account that originally expended funds for that property.

[ 2009, c. 146, §4 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B46 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 93, §1 (AMD). 2009, c. 146, §§1-4 (AMD).



12 §10204. Administrative costs recovered; federal and dedicated money

The department is entitled to reimbursement for administrative costs associated with activities of the department performed in support of federal and other special revenue accounts from those accounts. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10205. Funding of new programs

Any new program or service involving a mandated responsibility to the department must include provisions that specify that full funding for the new program or service is collected from those individuals who receive the service from the department. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10206. Disposition of specific revenues

1. All-terrain vehicle revenues. Revenues received under the provisions of this Part relating to ATVs, including chapter 939, must be disbursed and used as follows.

A. After administrative costs, revenues received under the provisions of this Part relating to ATVs, including chapter 939, are credited as undedicated revenue to the General Fund except that 50% of those revenues is credited to the ATV Recreational Management Fund of the Department of Agriculture, Conservation and Forestry. The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this subsection. Those administrative costs must be verified by the Department of Agriculture, Conservation and Forestry and the Department of Administrative and Financial Services. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

B. [2005, c. 397, Pt. E, §1 (RP).]

[ 2005, c. 397, Pt. E, §1 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Snowmobile and trail-grooming equipment revenues. The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this subsection. The department's administrative costs must be verified by the Department of Agriculture, Conservation and Forestry and the Department of Administrative and Financial Services.

A. After the transfers provided in section 13104, subsection 4, the snowmobile and trail-grooming equipment registration fee for residents collected under chapter 937 is credited as follows:

(1) Twenty-two percent is credited to the General Fund as undedicated revenue;

(2) Fifty-two percent is credited to the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands; and

(3) Twenty-six percent is annually distributed to the municipality of the owner's residence as shown on the owner's registration certificate, except that in unorganized territory, 26% is annually distributed to the county of the owner's residence as shown on the owner's registration certificate and credited to the unorganized territory fund of that county established in Title 30-A, section 7502. [2007, c. 556, §1 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. After the transfers provided in section 13104, subsection 4, the snowmobile registration fee for nonresidents collected under chapter 937 is credited as follows.

(1) Eighteen percent is credited to the General Fund as undedicated revenue.

(2) Seven percent is credited to the Snowmobile Enforcement Fund established under section 10258.

(3) The remainder is credited to the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands. [2007, c. 556, §2 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

C. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §48 (RP).]

D. The annual fee for each snowmobile dealer number plate issued pursuant to section 13109 is credited as follows:

(1) Thirty percent is credited to the General Fund as undedicated revenue; and

(2) Seventy percent is credited to the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

E. All money received under the provisions of this Part relating to snowmobiles, including chapter 937, other than that credited pursuant to paragraphs A to D, including snowmobile dealer license fees, is credited to the General Fund as undedicated revenue. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2007, c. 556, §§1, 2 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

3. Watercraft revenues. Except as provided in subsection 6, all revenues collected under the provisions of this Part relating to watercraft, including chapter 935, are disposed of as follows.

A. All fees collected for certificates, licenses and permits by the commissioner are paid daily to the Treasurer of State and accrue as undedicated revenue to the General Fund and as dedicated revenue to the Department of Marine Resources in accordance with paragraph C. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Each court shall pay all fines, forfeitures and penalties collected for violations of the provisions of this Part relating to watercraft, including chapter 935, and all officers' costs collected for either coastal wardens or game wardens to the Treasurer of State, monthly, and that money accrues as undedicated revenue to the General Fund, except that all fines, forfeitures and penalties collected as a result of the efforts of municipal law enforcement officers or harbor masters enforcing the provisions of this Part relating to watercraft, including chapter 935, in their respective jurisdictions are paid to that municipality for the local enforcement efforts. The department shall record as dedicated revenue to the Department of Marine Resources that portion of fines, forfeitures and penalties allocable to the Department of Marine Resources in accordance with paragraph C. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §49 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. All revenues collected under the provisions of this Part relating to watercraft, including chapter 935, including fines, fees and other available money deposited with the Treasurer of State, must be distributed as undedicated revenue to the General Fund and the Department of Marine Resources according to a formula that is jointly agreed upon by the Commissioner of Inland Fisheries and Wildlife and the Commissioner of Marine Resources biannually that pays to the department the administrative costs of the Division of Licensing and Registration. The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this subsection. Those costs must be verified by the Department of Marine Resources and the Department of Administrative and Financial Services. The remainder of revenues after reduction for administrative costs and after allowing for any necessary year-end reconciliation and accounting distribution must be allocated 75% to the department and 25% to the Department of Marine Resources and approved by the Department of Administrative and Financial Services, Bureau of the Budget.

The fees outlined in section 13056, subsection 8, paragraphs A and B for watercraft operating on inland waters of the State each include a $10 fee for invasive species prevention and control. This fee is disposed of as follows:

(1) Eighty percent must be credited to the Invasive Aquatic Plant and Nuisance Species Fund; and

(2) Twenty percent must be credited to the Lake and River Protection Fund established within the department under section 10257. [2013, c. 580, §1 (AMD).]

[ 2013, c. 580, §1 (AMD) .]

4. Migratory waterfowl revenues. All revenues derived from the sale of permits and art in conjunction with the permits under section 10201, subsection 5 and section 11157 must be deposited into a special account within the department, and that account must be used for acquisition of waterfowl habitat and waterfowl management activities.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Sucker and yellow perch permit revenues. All fees collected pursuant to section 12506 accrue to the Eel and Elver Management Fund established in section 6505-D, except that $42 accrues to the General Fund for each eel pot or eel weir permit issued pursuant to section 12506.

[ 2007, c. 463, §1 (AMD); 2007, c. 463, §9 (AFF) .]

6. Lake and river protection sticker revenues. All fees collected by the commissioner from the sale of stickers under section 13058, subsection 3 must be paid daily to the Treasurer of State. Notwithstanding subsection 3, the Treasurer of State shall credit funds received under this subsection as follows:

A. Sixty percent of the revenues must be credited to the Invasive Aquatic Plant and Nuisance Species Fund established in the Department of Environmental Protection under Title 38, section 1863; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Forty percent of the revenues must be credited to the Lake and River Protection Fund established in the department under section 10257. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Resident lifetime license revenues. Revenue from the sale of lifetime licenses under section 10851 is dedicated revenue and must be deposited in the Lifetime License Fund established in subchapter 5. The department may establish payment procedures for licenses under section 10851; a license may not be issued until full payment is received.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Moose hunting permit revenues. All revenues derived from the sale of moose hunting permits under section 11154, subsection 11, including all bidding fees, must be deposited into a special nonlapsing account within the department, and that account must be used to pay the costs of administering the process of issuing permits and to fund youth conservation education programs.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Moose hunting revenues; moose hunting research and management.

[ 2011, c. 370, §1 (RP) .]

10. Pheasant hunting permit revenues. Revenues generated from the sale of pheasant hunting permits must be deposited into a separate account within the department, to be known as the Pheasant Fund and referred to in this subsection as the "fund." The fund is nonlapsing. The fund may be used only for costs directly related to the administration of the pheasant program, including grants to a qualified rod and gun club or qualified hunting-oriented organization to help defray the costs of purchasing and raising pheasants in accordance with an agreement with the commissioner entered into in accordance with section 10108, subsection 9.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B47-50 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 695, §B3 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 12, §III2 (AMD). 2005, c. 93, §2 (AMD). 2005, c. 397, §E1 (AMD). 2007, c. 44, §1 (AMD). 2007, c. 463, §1 (AMD). 2007, c. 463, §9 (AFF). 2007, c. 556, §§1, 2 (AMD). 2009, c. 213, Pt. OO, §1 (AMD). 2009, c. 340, §8 (AMD). 2009, c. 652, Pt. A, §15 (AMD). 2011, c. 370, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 368, Pt. AAA, §1 (AMD). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 580, §1 (AMD).






Subchapter 5: SPECIAL FUNDS

12 §10251. Lifetime License Fund; establishment; management

1. Fund established. The Lifetime License Fund, referred to in this section as the "fund," is established in the department to accept all revenue derived from the sale of lifetime hunting and fishing licenses under section 10851. The Treasurer of State shall administer the fund and shall invest the fund, subject to the limitations of this section, for growth and income in a manner consistent with the Treasurer of State's fiduciary responsibilities. Money in the fund may not be expended for any purpose except as provided in this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Treasurer of State. The Treasurer of State shall contract with investment firms as necessary to manage the fund; may agree to the payment of reasonable management fees to those firms, using money in the fund; and may direct those firms to purchase or sell investment opportunities as necessary to prudently manage the fund. The Treasurer of State annually may reimburse the State for costs incurred to oversee the fund from earnings of the fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Commissioner. The commissioner may accept donations to the fund but may not use any principal or earnings of the fund except upon the approval of the Treasurer of State and for the purposes set forth in this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Uses of fund. Prior to July 1, 2010, the Treasurer of State continuously shall reinvest all earnings of the fund and may not authorize any payments from the fund or use any earnings of the fund, except those necessary to pay the costs of administering the fund. On July 1, 2010, and on July 1st of each year thereafter, the Treasurer of State shall transfer to the department an amount equal to 5% of the fund principal. Additional interest earned by the fund, if any, must be reinvested. All funds received from the department under section 10851 and this section are subject to allocation by the Legislature.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Report. The Treasurer of State shall report quarterly to the commissioner and to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters on the status of the fund, including the sources and amount of revenue deposited into the fund, interest earnings and payments from the fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10252. Fish hatchery maintenance fund

The fish hatchery maintenance fund, referred to in this section as the "fund," is established in the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding engineering designs for the Embden Hatchery, a statewide assessment of all other hatchery facilities and maintenance, repair and capital improvements at fish hatcheries and feeding stations owned by the State. The fund may not be used to fund personnel services costs or general operating costs of a fish hatchery. The commissioner may accept and deposit into the fund any monetary gifts, donations or other contributions from public or private sources and must use that money for the purposes specified in this section. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §51 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B51 (AMD). 2003, c. 655, §B422 (AFF).



12 §10253. Maine Endangered and Nongame Wildlife Fund

1. Fund established. The Maine Endangered and Nongame Wildlife Fund, referred to in this section as the "fund," is established. The fund receives money deposited by the Treasurer of State pursuant to section 10255 and Title 36, section 5284, revenues generated in accordance with this section and any money contributed voluntarily to the fund. All money deposited in the fund and the earnings on that money remain in the fund to be used for the management of nongame wildlife and for necessary administrative and personnel costs associated with the management of nongame wildlife and may not be deposited in the General Fund or any other fund, except as specifically provided by law.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Report and allocation. The commissioner shall include a report on the fund as part of the report submitted to the Governor pursuant to section 10103. This report must also be submitted to the joint standing committee of the Legislature having jurisdiction over fisheries and wildlife matters. The commissioner shall submit a budget for each biennium in accordance with Title 5, sections 1663 to 1666. The State Controller shall authorize expenditures from the fund as allocated by the Legislature.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Grants. Any person, organization or agency of the State may apply to the department for a grant to undertake research and nongame wildlife management activities. The department may award grants out of the fund. For the purposes of this section, "nongame wildlife" includes all unconfined terrestrial, freshwater and saltwater species that are not ordinarily collected, captured or killed for sport or profit.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fundraising. The commissioner or the commissioner's authorized agent may provide for the creation, reproduction, sale, licensing, distribution and other disposal of any art or products for the purpose of generating revenues for the management of the State's nongame wildlife. All money generated from the sale of these items must be deposited in the fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. WE CARE support program. The Wildlife Enthusiast's Conservation Appreciation, Recreation and Enjoyment, or "WE CARE," support program is established to encourage voluntary support for the programs and services provided by the department. The fee for participating in this program is $19. All money generated pursuant to this subsection must be deposited in the fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10254. Maine Wildlife Park Fund

1. Fund established. The Maine Wildlife Park Fund, referred to in this section as the "fund," is established. The fund receives all funds collected by the department from the operation of the Maine Wildlife Park, including gate fees, the proceeds of any sales at the Maine Wildlife Park and any donations, grants or other funds presented to the department for the benefit of the Maine Wildlife Park, except that any funds that are solicited by and earned by volunteers for the benefit of the Maine Wildlife Park may not be used, directly or indirectly, to supplant appropriations from the General Fund or allocations from other revenue sources. All money deposited in the fund and the earnings on the money remain in the fund to be used for the management and maintenance of the Maine Wildlife Park. Unexpended balances in the fund at the end of the fiscal year are nonlapsing and must be carried forward to the next fiscal year to be used for the same purposes.

[ 2005, c. 504, §1 (AMD) .]

2. Report.

[ 2007, c. 651, §6 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B52 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 504, §1 (AMD). 2007, c. 651, §6 (AMD).



12 §10255. Maine Environmental Trust Fund

1. Fund established. The Maine Environmental Trust Fund, referred to in this section as the "fund," is established as a nonlapsing fund administered by the commissioner for the purposes of improving state parks and historic sites by supporting the Maine State Parks Fund established in section 1825, subsection 2 and managing nongame wildlife by supporting the Maine Endangered and Nongame Wildlife Fund established in section 10253, subsection 1. Money deposited with the Treasurer of State to the credit of the fund may be invested as provided by law. Income from these investments must be credited to the fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fund sources. The fund receives money deposited by the Treasurer of State pursuant to Title 29-A, section 455 and any other gift, grant or other source of revenue deposited for that use.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Distribution from fund. Money distributed from the fund may be used for marketing the plates and for the production and marketing of goods using the environmental plate design. After the Treasurer of State has reimbursed the Secretary of State for costs of producing and issuing environmental registration plates in accordance with Title 29-A, section 455, the Treasurer of State shall, at the end of each quarter in the fiscal year, distribute the balance in the fund as follows:

A. Sixty percent of the balance must be deposited in the Maine State Parks Fund established in section 1825, subsection 2; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Forty percent of the balance must be deposited in the Maine Endangered and Nongame Wildlife Fund established in section 10253. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Budget. The commissioner shall submit a budget for each biennium pursuant to Title 5, sections 1663 and 1666.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10256. Land Management Fund

The Land Management Fund is established within the department. The fund is authorized to receive revenue from the sale of timber, lease of lands, gifts and other revenues associated with the use of department-owned land. The fund must be held separate and apart from all other money, funds and accounts. Any balance remaining in the fund at the end of any fiscal year must be carried forward to the next fiscal year. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10257. Lake and River Protection Fund

1. Fund established. The Lake and River Protection Fund, referred to in this section as the "fund," is established within the department as a nonlapsing fund. The fund must be administered by the commissioner. The fund is funded from a portion of the fees collected for lake and river protection stickers issued under section 13058, subsection 3 and from other funds accepted for those purposes by the commissioner or allocated or appropriated by the Legislature. Money in the fund may be used for enforcing laws pertaining to invasive aquatic plants and nuisance species, inspecting watercraft for invasive aquatic plant and nuisance species materials, educational and informational efforts targeted at invasive aquatic plant and nuisance species prevention, eradication and management activities and the production and distribution of lake and river protection stickers required under section 13058, subsection 3. For purposes of this section, "nuisance species" has the same meaning as in Title 38, section 1861, subsection 2.

[ 2013, c. 580, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 74, §1 (AMD). 2013, c. 580, §2 (AMD).



12 §10258. Snowmobile Enforcement Fund

1. Fund established. The Snowmobile Enforcement Fund, referred to in this section as the "fund," is established in the department's Bureau of Warden Service. All funds credited to the fund are available for use by the Game Warden Colonel of the Bureau of Warden Service only for the purposes established in this section. Money in the fund may be used only to supplement other funds appropriated to the enforcement operations program. Money in the fund at the end of each fiscal year does not lapse and must be carried forward to the next fiscal year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fund uses. The Game Warden Colonel may use money in the fund only for the following purposes:

A. Regular or overtime personnel services costs of the warden service related to enforcement of snowmobile laws; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Safety or other education programs conducted by the department or authorized by the department that are related to the operation of snowmobiles; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Purposes, including the purchase of equipment or machinery, determined by the Game Warden Colonel as necessary for effective snowmobile safety and enforcement activities. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10259. Whitewater Rafting Fund

1. Fund established. The Whitewater Rafting Fund, referred to in this section as the "fund," is established to be used by the department, the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands and the affected counties and municipalities to fund activities related to river recreation with primary emphasis on those activities that relate to whitewater trips.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

2. Funding. All fees and surcharges collected under chapter 929 must be credited to the fund, except for license fees collected in accordance with sections 12907 and 12909.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Budget.

[ 2013, c. 368, Pt. LLLL, §4 (RP) .]

4. Use of fund. The fund must be used according to this subsection.

A. The money deposited in the fund must be credited as follows.

(1) Sixty-five percent of each fee or surcharge must be credited to the department.

(2) Twenty-five percent of each fee or surcharge must be credited to the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands.

(3) Ten percent of each fee or surcharge must be credited to the county in which the river is located for distribution among the affected municipalities and for use in the affected unorganized townships. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

B. All money from the fund must be expended solely for purposes related to river recreation, with primary emphasis on those activities that relate to whitewater trips, including, but not limited to, administration, regulation, safety education, enforcement, mitigation of environmental and safety problems and mitigation of any adverse effect on competing use of the river. The fund may not be used to pay the cost of administering the whitewater outfitters' license program or the guide license program. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Any amount of the fund that is not expended at the end of a fiscal year does not lapse but must be carried forward. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this section. Those costs must be verified by the Department of Administrative and Financial Services. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 651, §7 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 368, Pt. LLLL, §4 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §10260. Black Bear Research Fund

The Black Bear Research Fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding studies related to the management of black bears. Revenue from the nonresident late season bear hunting permit under section 11151-A and the bear trapping permit under 12260-A must be deposited in the fund. The commissioner may accept and deposit into the fund monetary gifts, donations or other contributions from public or private sources for the purposes specified in this section. The fund must be held separate and apart from all other money, funds and accounts. [2007, c. 168, §1 (NEW); 2007, c. 168, §8 (AFF).]

SECTION HISTORY

2007, c. 168, §1 (NEW). 2007, c. 168, §8 (AFF).



12 §10261. Boat Launch Facilities Fund

The Boat Launch Facilities Fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding the establishment, improvement and maintenance of publicly owned boat launch facilities on inland waters. The commissioner may accept and deposit into the fund any monetary gifts, donations or other contributions from public or private sources. Funds deposited in the fund must be used for the purposes specified in this section. [2007, c. 240, Pt. LLLL, §1 (NEW).]

SECTION HISTORY

2007, c. 240, Pt. LLLL, §1 (NEW).



12 §10262. Warden Service Aircraft Fund

1. Fund established. The Warden Service Aircraft Fund, referred to in this section as "the fund," is established through the Office of the State Controller as a nonlapsing fund under the jurisdiction of the Bureau of Warden Service within the department, referred to in this section as the "bureau," to ensure the viability of its aviation program.

[ 2009, c. 146, §5 (NEW) .]

2. Funding. The bureau may assess charges consisting of direct operating costs of the aircraft to agencies of the State for the use of the bureau's aircraft resources for purposes other than warden service activities and shall deposit any such money received into the fund. The bureau may apply for and accept any appropriation, grant, gift or service made available from any public or private source consistent with the purpose of this section and shall deposit any such money into the fund.

[ 2009, c. 146, §5 (NEW) .]

3. Fund uses. The bureau may use the fund to purchase aviation equipment and pay for operational expenses, including but not limited to maintenance, repairs, fuel and spare parts, in accordance with the bureau's plan to diversify and modernize its aviation program.

[ 2009, c. 146, §5 (NEW) .]

SECTION HISTORY

2009, c. 146, §5 (NEW).



12 §10263. Moose Research and Management Fund

The Moose Research and Management Fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding the research and the management of moose. One hundred dollars from each nonresident or alien moose hunting permit issued under section 11154, subsection 3 must be deposited in the fund. In addition, up to $25,000 may be deposited in the fund from the revenues generated by moose hunting application and permit fees to carry out the department's documented moose research. The commissioner may accept and deposit into the fund monetary gifts, donations or other contributions from public or private sources for the purposes specified in this section. The fund must be held separate and apart from all other money, funds and accounts. [2011, c. 370, §2 (NEW).]

§10263. Predator Control and Deer Habitat Fund

(As enacted by PL 2011, c. 381, §5 is REALLOCATED TO TITLE 12, SECTION 10264)

SECTION HISTORY

RR 2011, c. 1, §14 (RAL). 2011, c. 370, §2 (NEW). 2011, c. 381, §5 (NEW).



12 §10264. Maine Deer Management Fund (REALLOCATED FROM TITLE 12, SECTION 10263)

(REALLOCATED FROM TITLE 12, SECTION 10263)

The Maine Deer Management Fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding predator control and to enhance deer habitat. The commissioner shall establish on the department's online licensing system checkoff options that allow a person to donate money for predator control or deer habitat enhancement. The checkoff options must be prominently displayed and contain web links to information about how the checkoff revenues have been and will be used. The commissioner shall also print in a prominent place on every paper application for a hunting license checkoff options that allow a person to donate money to the fund for predator control or deer habitat enhancement. Revenues from the checkoffs must be deposited in the fund and used for purposes indicated by the checkoffs. [2011, c. 668, §3 (AMD).]

Notwithstanding section 10801, subsection 4, $2 of each deer registration fee collected under section 12301-A, subsection 3, paragraph C must be deposited in the fund. Fifty percent of the funds deposited in the fund from the deer registration fees must be used for predator control purposes and 50% of the deposited fees must be used to enhance deer habitat. The commissioner may accept and deposit into the fund monetary gifts, donations or other contributions from public or private sources for the purposes specified in this section. The fund must be held separate and apart from all other money, funds and accounts. The department shall report annually to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters on the fund and its utilization. [2011, c. 668, §3 (AMD).]

SECTION HISTORY

RR 2011, c. 1, §14 (RAL). 2011, c. 668, §3 (AMD).



12 §10265. Landowner Relations Fund

The Landowner Relations Fund, referred to in this section as "the fund," is established within the department as a nonlapsing fund to be used by the commissioner to fund or assist in funding the landowner relations program established pursuant to section 10108, subsection 4-A. All funds from fees collected under section 10108, subsection 3 and subsection 4-A, paragraph C must be deposited in the fund. The fund receives any other funds appropriated or allocated to the fund. The commissioner may accept and deposit into the fund monetary gifts, donations or other contributions from public or private sources for the purposes specified in this section. The fund must be held separate and apart from all other money, funds and accounts. [2011, c. 576, §5 (NEW).]

SECTION HISTORY

2011, c. 576, §5 (NEW).






Subchapter 6: MAINE OUTDOOR HERITAGE FUND

12 §10301. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Acquisition. "Acquisition" means fee ownership, easement, lease, right-of-way and other less-than-fee interests in land.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Board. "Board" means the Maine Outdoor Heritage Fund Board established in section 10308.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §53 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Coordinator of the Natural Areas Program. "Coordinator of the Natural Areas Program" means the person appointed by the Commissioner of Agriculture, Conservation and Forestry to be responsible for coordinating the Natural Areas Program.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

4. Fund. "Fund" means the Maine Outdoor Heritage Fund.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Matching funds. "Matching funds" means any combination of public and private funds used in conjunction with the Maine Outdoor Heritage Fund for the purpose of this subchapter, including, but not limited to, private contributions of cash or securities, money from municipal or other public agencies, money from a federal matching program, in-kind contributions or any combination thereof.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Natural resources agencies. "Natural resources agencies" means state agencies, bureaus, boards, commissions or other instrumentalities having jurisdiction over the protection of the State's natural resources.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Public-private partnership. "Public-private partnership" means any partnership between federal agencies, state agencies or individuals or any combination of federal agencies, state agencies or individuals, including corporations and private persons or organizations, where at least 1/3 of the funding is contributed by a nongovernmental organization or individual.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Wildlife. "Wildlife" means wild organisms, including vertebrate, invertebrate and plant species.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B53 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 657, Pt. W, §6 (REV).



12 §10302. Fund established

There is established the Maine Outdoor Heritage Fund. The fund consists of revenues received pursuant to Title 8, section 387 and any funds received as contributions from private and public sources. The fund, to be accounted within the department, must be held separate and apart from all other money, funds and accounts. Eligible investment earnings credited to the assets of the fund become part of the assets of the fund. Any balance remaining in the fund at the end of any fiscal year must be carried forward to the next fiscal year. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10303. Purpose of fund

The fund is for the sole purpose of maintaining, improving and expanding state and local natural resource conservation programs and associated compatible public uses in accordance with the strategic plan provided for by section 10308, subsection 5, paragraph A. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10304. Relation to other funding

The fund supplements sources and levels of funding appropriated and allocated by the Legislature to natural resources agencies. It is the intent of the Legislature that a grant received from the fund not be considered a substitute for funds previously appropriated or allocated to a natural resources agency. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10305. Fund availability

The fund must be available to natural resources agencies in accordance with section 10307. Natural resources agencies may contract with nongovernmental organizations and individuals for the purpose of carrying out projects funded by the fund. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10306. Fund administration

The Maine Outdoor Heritage Fund Board shall administer the fund. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10307. Expenditures from fund; distribution

The board shall make grants, applications for which must be reviewed in accordance with section 10309, to natural resources agencies for projects found consistent with the criteria and the strategic plan adopted by the board pursuant to section 10308, subsection 5, paragraph A. Except as otherwise provided in this subchapter, the board shall distribute annually available grant money as follows: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Fisheries and wildlife; habitat conservation. Thirty-five percent of the money in the fund for fisheries and wildlife and habitat conservation projects;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Public lands and access; outdoor recreation sites and facilities. Thirty-five percent of the money in the fund for acquisition and management of public lands, parks, wildlife conservation areas and public access and outdoor recreation sites and facilities;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Endangered and threatened species. Fifteen percent of the money in the fund for endangered and threatened species conservation projects; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Natural resources law enforcement. Fifteen percent of the money in the fund for natural resources law enforcement.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

The board is authorized to carry forward money in any of the percentage categories of this section into a successive year in the same category in the event that this carry-over better serves the strategic plan or that no grant applications in a particular year adhere to the strategic plan for a particular percentage category. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10308. Maine Outdoor Heritage Fund Board

The Maine Outdoor Heritage Fund Board is established within the department and shall carry out its duties in accordance with this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Members. The board consists of 7 members. The commissioner, the Commissioner of Agriculture, Conservation and Forestry and the Coordinator of the Natural Areas Program are permanent members and their designees may represent them at board meetings. The Governor shall appoint the remaining 4 citizen members subject to the review of the joint standing committee of the Legislature having jurisdiction over natural resources matters and confirmation by the Senate. One of these members must be a representative of a state sportsmen's organization, one must be a representative of a state wildlife conservation organization and one must work in a field related to natural resources.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §6 (REV) .]

2. Terms. The Governor shall appoint citizen members to staggered 4-year terms. Appointed citizens may not serve more than 2 consecutive 4-year terms.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Chair. The Governor shall appoint a citizen member of the board to serve as chair. The chair may not serve more than 2 consecutive 4-year terms.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Board meetings, rules and administration. The board shall conduct its meetings as follows.

A. The board shall meet at least 3 times a year at the call of the chair. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The board, acting in accordance with the Maine Administrative Procedure Act, may adopt any rules necessary for the conduct of its business. The board shall adopt by rule a schedule for submission and action on grant proposals submitted pursuant to subsection 5, paragraph B. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Appointed citizen members are entitled to compensation equal to legislative per diem and travel expenses under Title 5, section 12004-G, subsection 29-B while engaged in board activities. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A quorum of the board for the transaction of business is 4 members. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Board members are governed by the conflict of interest provisions in Title 5, section 18. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Board functions. The board has the following functions.

A. The board, in accordance with the rule-making provisions of the Maine Administrative Procedure Act and in consultation with natural resources agencies, shall adopt a strategic plan for each of the funding categories listed in section 10307. The board may cooperate with other state or federal agencies in developing the plan or carrying out other functions under this subchapter. The strategic plan must identify the priority areas for funding for 6 years using the criteria listed in section 10309. The board may amend the strategic plan. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The board shall review and award annually funding requests for specific projects from natural resources agencies. The board may award grants only to proposals that conform to the strategic plan adopted pursuant to paragraph A. Grant proposals that establish a public-private partnership are encouraged. Grant proposals must include a stated purpose, a time line, potential outcomes, a budget and an explanation of need. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The board shall submit an annual report to the Governor and the joint standing committees of the Legislature having jurisdiction over natural resources matters and inland fisheries and wildlife matters. In the annual report, the board shall detail expenditures made from the fund and the board's progress in implementing the strategic plan. [2005, c. 397, Pt. E, §2 (AMD).]

D. Responsibility for administration of the board lies with the chair. The board shall hire an executive director. The executive director may hire an additional staff person, if the board determines it necessary. The executive director directs the daily operation of the board. Staff positions may be part-time. The executive director position is unclassified and the executive director serves at the pleasure of the board. The board shall prepare and adopt an annual budget to be included with the report required under paragraph C. The board may obtain the services of consultants as necessary to carry out its functions under this subchapter. The board may spend money to cover administrative costs. The board shall endeavor to keep the level of administrative expenses as low as practicable and include, in its annual report, discussion of efforts to minimize administrative expenses. State natural resources agencies shall provide staff support and assistance as determined necessary by the board. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 397, Pt. E, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 397, §E2 (AMD). 2011, c. 657, Pt. W, §6 (REV).



12 §10309. Fund distribution criteria for strategic plan and grants

In developing the strategic plan provided for by section 10308, subsection 5, paragraph A and reviewing and awarding grant proposals submitted pursuant to section 10308, subsection 5, paragraph B, the board shall consider whether a project involves: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Fisheries and wildlife and habitat conservation. For the category of fisheries and wildlife and habitat conservation:

A. A species or species group adversely affected due to lack of management or habitat loss; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A species or species group that is adversely affected due to unusual vulnerability to man-made disturbances and requirements for a special or limited habitat type; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Measurable benefits vital to the future welfare of a species or species group; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Available matching funds; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Acquisition and management of public lands, parks, wildlife conservation areas, and public access and outdoor recreation sites and facilities. For the category of acquisition and management of public lands, parks, wildlife conservation areas, and public access and outdoor recreation sites and facilities:

A. Public recreation opportunities of statewide or regional significance; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Fish or wildlife habitat of statewide or regional significance; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Habitat of a threatened or endangered species listed under state or federal law; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Rare or exemplary natural communities or ecosystems as determined by the State's Natural Areas Program database; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Lands or areas providing for public recreation opportunities of statewide or regional significance; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. Rare or exemplary geological features; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Areas with proximity to lands dedicated to conservation purposes or public recreation or with access to lands or waters with significant natural resources values; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Available matching funds; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Conservation of endangered and threatened species and their habitats. For the category of conservation of endangered and threatened species and their habitats:

A. A species or species group listed as endangered or threatened under state or federal law; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The habitat of one or more species or groups under paragraph A; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A species or species group not listed as threatened or endangered but, based on the best available scientific information, potentially warranting listing in the near future; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A species, group of species, natural community or ecosystem that has been documented as being in decline or recognized as being at risk of extirpation from the State; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Any species, group of species, natural community or ecosystem thought in the best professional judgment of biologists to be in decline or in danger of extirpation from the State but whose status is undetermined; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. Available matching funds; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Natural resources law enforcement. For the category of game wardens and other conservation law enforcement:

A. A species or species group adversely affected due to lack of management or habitat loss; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Public health or safety concerns of statewide or regional significance; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Environmental education for the public or law enforcement personnel; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Cross-training between natural resources state agencies; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Available matching funds. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

The criteria in this section are not listed in order of priority. A grant applicant must indicate in the proposal the subsection under which the board should evaluate the proposals. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 7: ATV ENFORCEMENT GRANT AND AID PROGRAM

12 §10321. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

1. ATV Enforcement Grant and Aid Program. "ATV Enforcement Grant and Aid Program" or "the program" means the ATV Enforcement Grant and Aid Program established pursuant to this subchapter.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

2. ATV Enforcement Grant Review Committee. "ATV Enforcement Grant Review Committee" or "the grant committee" means the committee established in section 10324.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. ATV grant coordinator. "ATV grant coordinator" means the person retained by the commissioner to be responsible for providing administration and staff support for the ATV Enforcement Grant Program.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

4. General ATV enforcement. "General ATV enforcement" means Level 1 or Level 2 enforcement.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

5. Law enforcement agency. "Law enforcement agency" means a state, county or municipal agency or bureau that employs full-time and part-time law enforcement officers certified by the Maine Criminal Justice Academy who are authorized pursuant to section 10402, subsection 4 to enforce the provisions of this Part regulating ATVs.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

6. Level 1 enforcement. "Level 1 enforcement" means handling ATV complaints from landowners or other persons about the operation of ATVs, responding to ATV accidents and enforcing ATV laws during the normal course of patrol duties.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

7. Level 2 enforcement. "Level 2 enforcement" means ATV enforcement that is focused on recognized ATV problems in a localized area, but not a multijurisdictional high-problem area.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

8. Matching funds. "Matching funds" means any combination of public and private funds used in conjunction with a grant from the program. "Matching funds" includes, but is not limited to, private contributions of cash or securities, money from municipal or other public agencies, money from a federal matching program, in-kind contributions or any combination thereof.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

9. Multijurisdictional high-problem area. "Multijurisdictional high-problem area" means an area of extensive use by ATV operators, including, but not limited to, unauthorized trails or damaged agricultural lands, wetlands or other environmentally sensitive areas. A multijurisdictional high-problem area is an area where there are documented complaints from landowners or others about the operation of ATVs.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF).



12 §10322. Grant and aid program established

1. Established. There is established the ATV Enforcement Grant and Aid Program. Grants from the program are for the sole purpose of maintaining, improving and expanding ATV enforcement and training for state, county and municipal enforcement officers in accordance with this subchapter. The grant committee may also, as part of the program, receive and disburse aid in the form of materials or equipment pursuant to section 10324, subsection 5.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Fund. The ATV Enforcement Grant Program Fund, referred to in this section as "the fund," is established within the department to be used for the program in accordance with this subchapter. The fund consists of revenues deposited in the fund pursuant to Title 36, section 2903-D, subsection 3, any other funds appropriated or allocated for inclusion in the fund, from whatever source, and any other money available for deposit in the fund, including any federal funds or other public funds or any donations made to the fund. The board may apply for federal or other funds that may be available for the purposes of the program. The fund is nonlapsing and any balance remaining in the fund at the end of any fiscal year must be carried forward to the next fiscal year. The fund may be used to pay for administrative expenses associated with the work of the grant committee pursuant to this subchapter, including the costs of the ATV grant coordinator.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Relation to other funding. Grants from the program supplement any other sources or levels of funding appropriated or allocated by the Legislature.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

4. Grant availability. Grants from the program are available to law enforcement agencies in accordance with this subchapter.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

5. Grant administration. The ATV Enforcement Grant Review Committee shall administer the fund and the program.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF).



12 §10323. Grant expenditures; distribution

1. Generally. The grant committee shall make grants to law enforcement agencies for projects found consistent with the criteria established pursuant to section 10325.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Grant categories. Except as otherwise provided in this subchapter, the grant committee shall distribute grant money in accordance with this subsection. For purposes of this section, "category funds" means money in the fund other than money used for administrative expenses and other than funds carried forward in accordance with subsection 3. The grant committee shall annually make available for grants category funds in the following percentages for the following categorical purposes:

A. For general ATV enforcement, 40%; [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. For multijurisdictional high-problem area enforcement, 50%; and [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

C. For law enforcement officer training and equipment, 10%. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Money to be carried forward. If the grant committee determines that not providing the full amount of category funds for a categorical purpose better serves the grant committee's strategic grant plan or if insufficient grant applications in a particular year conform to the strategic plan for a particular categorical purpose, the grant committee shall carry forward the unspent money for use in succeeding years for the same categorical purpose.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF).



12 §10324. ATV Enforcement Grant Review Committee

The grant committee is organized within the department and must carry out its duties in accordance with this section. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

1. Members. The grant committee consists of 9 members as follows:

A. Three ex officio members or their designees:

(1) The Game Warden Colonel;

(2) The Chief of the Maine State Police; and

(3) The Director of the forest protection unit, Maine Forest Service within the Department of Agriculture, Conservation and Forestry; and [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF); 2011, c. 657, Pt. W, §§5, 8 (REV).]

B. Six members appointed by the commissioner as follows:

(1) One member who is a member of a statewide association of sheriffs;

(2) Four members who are members of a statewide association of police chiefs, one representing northern Maine, one representing southern Maine, one representing eastern Maine and one representing central Maine; and

(3) One member representing the Maine Criminal Justice Academy. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF); 2011, c. 657, Pt. W, §§5, 8 (REV) .]

2. Terms. The ex officio members or their designees serve for their terms of office. The commissioner shall appoint other members to staggered 4-year terms. The initial appointments must be made by December 31, 2004. The initial appointments are as follows: 2 for 4-year terms; 2 for 3-year terms; and 2 for 2-year terms. Appointed members may not serve more than 2 consecutive 4-year terms.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Chair; election of officers. The members of the grant committee shall annually elect one of its members as chair and one of its members as vice-chair.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

4. Grant committee meetings, rules and administration. The grant committee is governed by the following.

A. The grant committee shall meet at least 2 times a year at the call of the chair or when needed to address urgent ATV problems. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A quorum of the grant committee for the transaction of business is 5 members. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

C. Grant committee members are governed by the conflict-of-interest provisions in Title 5, section 18. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

5. Grant committee duties. The grant committee has the following duties.

A. Consistent with the requirements of this subchapter, the grant committee shall adopt rules governing the review of grant proposals and awarding of grants. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. The grant committee shall annually review funding requests and award funds for specific projects from law enforcement agencies in accordance with this subchapter. The grant committee may award grants only to proposals that conform to the rules adopted pursuant to paragraph A. Grant proposals must include a stated purpose, timeline, potential outcomes, a budget and an explanation of need. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

C. The grant committee may accept donations of equipment or materials if the grant committee determines that the donations will further the purposes of this subchapter. If the grant committee accepts equipment or materials, the grant committee shall establish by rule a process for receiving proposals and making awards to appropriate entities of such equipment or materials. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

D. The grant committee shall submit an annual report by January 15th to the commissioner and the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. In the annual report, the grant committee shall detail expenditures made from grant revenues and provide a detailed summary of ATV enforcement activities supported by the grant as well as any equipment or materials that it has accepted or awarded pursuant to this subchapter. The first report must be submitted by January 15, 2005. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

E. The grant committee shall endeavor to keep the level of its administrative expenses as low as practicable and shall include in its annual report a description of efforts to minimize administrative expenses. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

6. Staff; administration. The department is responsible for the administration and staff support of the grant committee and the commissioner shall contract with an appropriately qualified person to serve as ATV grant coordinator to implement and account for the operations of the grant committee. The contract may provide for part-time services.

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF). 2011, c. 657, Pt. W, §§5, 8 (REV).



12 §10325. Distribution criteria for grants

The review and awarding of grant proposals by the grant committee under this subchapter are governed by this section. The criteria for consideration established in this section are not listed in order of priority. A grant applicant shall indicate in the application the category under which the grant committee should evaluate the proposal. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

1. General ATV enforcement. For grants for general ATV enforcement, the grant committee:

A. Shall consider the following information relevant to the grant proposal:

(1) Documentation of ATV complaints;

(2) ATV accident data; and

(3) Documented general ATV enforcement problems; and [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. May not award a grant unless matching funds are available in an amount that is no less than 25% of the grant amount. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Multijurisdictional high-problem area. For grants for multijurisdictional high-problem areas, the grant committee:

A. Shall consider the following information relevant to the grant proposal:

(1) Documentation of extensive use of an area by ATV operators, as indicated by a large number of registered ATVs or a large number of transient ATV operators in an area;

(2) Documentation of unauthorized trails or extensive damage to private and public property;

(3) Documentation of ATV use in prohibited areas as defined in state law; and

(4) Documentation of multiple law enforcement agency involvement; and [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. May award a grant whether or not matching funds are available. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Equipment and training. For grants for equipment and training for law enforcement officers, the grant committee:

A. Shall consider the following information relevant to the grant proposal:

(1) Documentation of ATV use on trails and private property;

(2) Documentation of law enforcement staff needing equipment and training; and

(3) Documentation of inability to obtain equipment from other sources, specific scheduled training events and any training sponsorship; and [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. May not award a grant unless matching funds are available in an amount that is no less than 50% of the grant amount. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF).



12 §10326. Rules

The grant committee may adopt rules necessary for the conduct of its business under this subchapter. The grant committee shall adopt by rule a schedule for submission of and action on grant proposals. Rules adopted pursuant to this subchapter are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 695, Pt. B, §4 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

SECTION HISTORY

2003, c. 695, §B4 (NEW). 2003, c. 695, §C1 (AFF).






Subchapter 8: MAINE FISHERY INFRASTRUCTURE TAX CREDIT PROGRAM

12 §10331. Tax credit certificates

1. Authorization; short title. In order to encourage investment in and contributions to infrastructure improvements and facilities that enhance the State's fisheries, the department in coordination with the Department of Marine Resources is authorized to issue certificates of eligibility for the Maine fishery infrastructure investment tax credit permitted by Title 36, section 5216-D, subject to the requirements of this section. This program may be known and cited as "the Maine Fishery Infrastructure Tax Credit Program."

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

2. Eligibility for tax credit certificate; rules. The department in coordination with the Department of Marine Resources shall adopt rules in accordance with the Maine Administrative Procedure Act to implement the Maine Fishery Infrastructure Tax Credit Program. Rules adopted pursuant to this subsection are major substantive rules as defined by Title 5, chapter 375, subchapter 2-A. The rules must establish requirements for public fishery infrastructure project eligibility for a tax credit certificate and must include at least the following.

A. A tax credit certificate may be issued in an amount not more than 50% of the amount of cash actually invested in or contributed to an eligible public fishery infrastructure project in any calendar year. [2011, c. 380, Pt. HHHH, §2 (NEW).]

B. An eligible public fishery infrastructure project must be determined by the department in coordination with the Department of Marine Resources to have a public benefit and be:

(1) A publicly owned infrastructure improvement or facility that enhances the State's fisheries; or

(2) A privately owned infrastructure improvement or facility that is publicly accessible. [2011, c. 380, Pt. HHHH, §2 (NEW).]

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

3. Credit certificate limit. The aggregate investment or contribution eligible for tax credits under this subchapter may not exceed $5,000,000 per project.

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

4. List of projects. The department shall develop and maintain a list of projects eligible under this subchapter and rules adopted under this subchapter. The department shall coordinate with the Department of Marine Resources in the identification of projects that benefit freshwater and saltwater fisheries.

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

5. Revocation of tax credit certificate. The department may revoke a tax credit certificate under this subchapter if any representation to the department in connection with the application for the certificate proves to have been false when made or if the applicant violates any conditions established by the department and stated in the tax credit certificate. The revocation may be in full or in part as the department determines. The department shall specify the amount of credit being revoked and send notice of the revocation to the investor or contributor and to the State Tax Assessor.

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

6. Reports. As a condition for determination of eligibility or continuation of eligibility for a tax credit certificate under this subchapter, the department may require any information or reports from the public fishery infrastructure project that it considers necessary.

[ 2011, c. 380, Pt. HHHH, §2 (NEW) .]

SECTION HISTORY

2011, c. 380, Pt. HHHH, §2 (NEW).












Subpart 3: LAW ENFORCEMENT AND GENERAL OFFENSES

Chapter 905: ENFORCEMENT OFFICERS

Subchapter 1: GAME WARDENS

12 §10351. Appointment of wardens

1. Qualifications. The commissioner shall appoint as game wardens persons who have qualified under the written code prepared by the commissioner and approved by the Director of Human Resources within the Department of Administrative and Financial Services.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Deputy game wardens. The commissioner may appoint, on a temporary basis, deputy game wardens.

[ 2009, c. 550, §1 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 550, §1 (AMD).



12 §10352. Office

1. Conflicts. Wardens appointed under the authority of section 10351 may hold no other governmental office from which they receive compensation, except elected positions in municipal or county government.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Compensation. The compensation of the wardens appointed pursuant to section 10351, subsection 1 is determined under the Civil Service Law. Deputy game wardens appointed pursuant to section 10351, subsection 2 are not entitled to compensation but, at the discretion of the Game Warden Colonel and approval of the commissioner, may be compensated for mandatory assignments and for attendance at mandatory training or other required meetings or classes and reimbursed for approved expenses.

[ 2009, c. 550, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2007, c. 421, §1 (AMD). 2009, c. 550, §2 (AMD).



12 §10353. Duties and powers

1. Duties. In addition to other duties set out in this Part, a game warden shall:

A. Enforce:

(1) This Part;

(2) All rules adopted by the commissioner; and

(3) The federal Migratory Bird Treaty Act, 16 United States Code, Chapter 7, subchapter II, section 703 as amended, and all rules and regulations promulgated in pursuance of that Act; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Act as a state fire warden.

(1) A warden shall, when possible, while in and about the woods, caution all sportsmen of the danger from fires in the woods and, if possible, extinguish a fire left burning by anyone.

(2) A warden shall, when possible, give notice to all interested parties of a fire raging and beyond the warden's control in order that the fire may be controlled and extinguished. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Powers. In addition to other powers granted in this Part, a game warden or other official described in section 10401 may:

A. Arrest, summons and prosecute a violator of the following:

(1) This Part;

(2) Rules adopted by the commissioner; and

(3) The federal Migratory Bird Treaty Act, 16 United States Code, Chapter 7, subchapter II, section 703 and all rules and regulations promulgated in pursuance of that Act.

A game warden or other official described in section 10401 shall, without unnecessary delay, take any person so arrested before the District Court nearest the place of violation; [2011, c. 248, §1 (AMD).]

B. Serve criminal processes on offenders of the law and serve all processes pertaining to the enforcement of this Part; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Accept personal recognizances in accordance with the following procedures:

(1) A game warden or other official described in section 10401 making an arrest for any violation of this Part and Title 38, chapter 3, subchapter 1, article 5-A, at a point more than 50 miles distant from the nearest District Court having jurisdiction, may accept the personal recognizance of the prisoner in an amount not to exceed $1,000 for the prisoner's appearance before the nearest District Court on a specified date and a deposit in money to the amount of that recognizance; and

(2) The warden or other official described in section 10401 shall report all those recognizances and forward all those deposits to the court to which the recognizance is returnable.

Recognizances and deposits must be handled by the court in accordance with sections 10202 and 10203; [2011, c. 248, §1 (AMD).]

D. If the warden or other official described in section 10401 is in uniform and has reasonable and articulable suspicion to believe that a violation of law has taken place or is taking place, stop a motor vehicle or watercraft for the purpose of:

(1) Arresting the operator for a criminal violation;

(2) Issuing the appropriate written process for a criminal or civil violation or a traffic infraction; or

(3) Questioning the operator or occupants; [2011, c. 248, §1 (AMD).]

E. In order to protect fish and wildlife:

(1) If the warden or other official described in section 10401 is in uniform, stop a person for the purpose of determining compliance with license, permit, equipment or other requirements or restrictions if the person, at the time of the stop, is:

(a) Engaged in hunting, fishing or trapping; and

(b) Not in or on a motor vehicle; and

(2) Pursuant to policy established by the commissioner, establish checkpoints to stop any type of vehicle and conduct checks to gather statistics concerning hunting, fishing and trapping and to determine compliance with fish and wildlife laws; [2011, c. 248, §1 (AMD).]

F. Stop any watercraft to inspect the craft, its equipment and its documents or certificates; board a watercraft when necessary to enforce chapter 935 or any other provision of this Part regarding watercraft; and order any watercraft ashore to correct a violation or to protect the safety of its occupants, if in the opinion of the warden or other official described in section 10401 their safety is in jeopardy; [2011, c. 248, §1 (AMD).]

G. Stop and examine any all-terrain vehicle to ascertain whether it is being operated in compliance with chapter 939 or any other provision of this Part regulating ATVs, demand and inspect the operator's certificate of registration and, when appropriate, demand and inspect evidence that the operator has satisfactorily completed a training course as required by section 13152; [2011, c. 248, §1 (AMD).]

H. Stop and examine any snowmobile to ascertain whether it is being operated in compliance with chapter 937 or any other provision of this Part regulating snowmobiles; demand and inspect the operator's certificate of registration; and examine the identification numbers of the snowmobile and any marks on it; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

I. Do anything otherwise prohibited by this Part if necessary to carry out the duties and powers of the warden or other official described in section 10401. This paragraph does not authorize a warden or other official described in section 10401 enforcing this Part to stop any person, motor vehicle or watercraft except as specifically provided in this section. [2011, c. 248, §1 (AMD).]

[ 2011, c. 248, §1 (AMD) .]

3. Same duties and powers as sheriffs. In addition to specified duties and powers, a warden has the same duties and powers throughout the several counties of the State as sheriffs have in their respective counties, except that a warden's primary responsibility is enforcement of laws protecting fish and wildlife.

A. A warden has the same rights as sheriffs to require aid in executing the duties of their offices. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A warden is entitled to the same fees as sheriffs and their deputies for like services, except before the District Court. All the fees must be paid to the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Agents of commissioner. A warden may act as an agent of the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Assistance to federal agencies. The Bureau of Warden Service may provide assistance to federal agencies. The director of the Bureau of Warden Service may charge the various federal agencies for these services. Revenues received from these agencies must be allocated for the purpose of funding the cost of providing the services.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Assistance to other entities and persons. The Bureau of Warden Service may, with approval of the commissioner, provide assistance to other entities, including county and state agencies, municipalities and private organizations, and persons. The director of the Bureau of Warden Service may charge the entities or individuals for these services. The Bureau of Warden Service shall report to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters no later than January 15th of each year concerning the assistance provided to other entities and persons during the previous calendar year. The report must contain information about the types of services provided, the number of services and the fees charged by the director of the Bureau of Warden Service.

[ 2007, c. 20, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B54 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 20, §1 (AMD). 2009, c. 389, §1 (AMD). 2011, c. 248, §1 (AMD).






Subchapter 2: OTHER ENFORCEMENT OFFICERS

12 §10401. Officials with full powers of game wardens

Sheriffs, deputy sheriffs, police officers, constables, marine patrol officers, Baxter Park rangers, wardens of the Penobscot Indian Nation within the Penobscot Indian Territory, as defined by Title 30, section 6205, subsection 2, wardens of the Passamaquoddy Tribe within the Passamaquoddy Indian Territory, as defined by Title 30, section 6205, subsection 1, and law enforcement personnel employed by the United States Department of the Interior have the powers of game wardens. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The commissioner shall grant the powers of game wardens outside the Penobscot Indian Territory to wardens of the Penobscot Indian Nation and game wardens outside the Passamaquoddy Indian Territory to wardens of the Passamaquoddy Tribe who have qualified under the written code prepared by the commissioner and approved by the Director of Human Resources within the Department of Administrative and Financial Services, as specified in section 10351. The commissioner may revoke these powers for good cause shown and shall provide a subsequent hearing on the revocation under Title 5, chapter 375, subchapter 4, if requested. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10402. Officials with certain powers and duties of wardens

1. Watercraft laws. All harbor masters, except those harbor masters whose authority is restricted as described in section 13072 or Title 38, section 1, have the same powers and duties as game wardens to enforce chapter 935 and any other provision of this Part regulating watercraft.

[ 2005, c. 492, §1 (AMD) .]

2. Snowmobile laws. All law enforcement personnel of the State, including those of the Bureau of Forestry, and supervisors and rangers of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands and the Allagash Wilderness Waterway have the same powers and duties as game wardens to enforce chapter 937 and any other provision of this Part regulating snowmobiles.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §§23, 24 (REV) .]

3. Airmobile laws. All law enforcement personnel of the State, including those of the Bureau of Forestry, have the same powers and duties as game wardens to enforce chapter 935, as it applies to airmobiles, and any other provision of this Part regulating airmobiles.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. All-terrain vehicle laws. All law enforcement personnel of the State, including those of the Bureau of Forestry, have the powers and duties to enforce chapter 939 and any other provision of this Part regulating ATVs.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 492, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §§23, 24 (REV).



12 §10403. Enforcement of watercraft laws

Any municipal, county or state law enforcement officer or any harbor master appointed pursuant to section 13072 or Title 38, section 1 has the authority to enforce, in the respective jurisdictions, the watercraft laws in chapter 935 and the rules related to those laws. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10404. New Hampshire officers

Whenever a violation of the marine resources laws or the inland fish and wildlife laws of the State of New Hampshire or the State of Maine is committed or attempted to be committed by any person or persons fishing in any waters or portion of any waters lying between New Hampshire and Maine, any warden or other person who is authorized to make arrests for violations of the marine resources laws and the inland fish and wildlife laws of New Hampshire may make arrests on any part of the waters between New Hampshire and Maine or the shores of those waters and to take the person or persons arrested for trial to the state in which the violation was committed and there to prosecute that person or persons according to the laws of that state. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).









Chapter 907: ENFORCEMENT PROCEDURES

Subchapter 1: FISH AND WILDLIFE CITATIONS

12 §10451. Fish and wildlife citation form

1. Form. The commissioner shall designate the Uniform Summons and Complaint as the citation form to be used by the warden service.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Responsibility for issuance and disposition. The commissioner is responsible for all fish and wildlife citation forms approved by the Chief Judge of the District Court prior to May 1, 1991. The Department of Public Safety is responsible for all Uniform Summons and Complaints issued to the warden service. The commissioner or the commissioner's designee is responsible for the further issuance of Uniform Summons and Complaint books to individual wardens and for the proper disposition of those books.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §55 (RP).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §55 (RPR) .]

3. Lawful complaint. If the citation provided for in this section or a Uniform Summons and Complaint is duly sworn to as required by law and otherwise legally sufficient in respect to the form of a complaint and charging an offense, it may be filed in a court having jurisdiction and constitutes a lawful complaint for the purpose of the commencement of any criminal prosecution or civil violation proceeding.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Lawful summons. A citation as provided for in this section or a Uniform Summons and Complaint, when served upon a person by a law enforcement officer, acts as a summons to appear in court or to otherwise respond in accordance with law on or before the date specified in the summons.

A. Any person who fails to appear in court as directed by the summons or to otherwise respond in accordance with law on or before the date specified in the summons commits a Class E crime. [2003, c. 655, Pt. B, §55 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Upon a person's failure to appear or respond in accordance with law, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this subsection that the failure to appear or respond resulted from just cause. [2003, c. 655, Pt. B, §55 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §55 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B55 (AMD). 2003, c. 655, §B422 (AFF).



12 §10452. Refusal to sign

A person may not refuse to sign a citation or Uniform Summons and Complaint after having been ordered to do so by a law enforcement officer. A person who violates this section commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §56 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B56 (AMD). 2003, c. 655, §B422 (AFF).



12 §10453. Unlawful disposition of citations

A warden or other public employee may not dispose of an official citation form or Uniform Summons and Complaint, except in accordance with law and as provided for in any applicable official policy or procedure of the Bureau of Warden Service. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §56 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §56 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B56 (AMD). 2003, c. 655, §B422 (AFF).






Subchapter 2: EVIDENCE

12 §10501. Admissibility of department records and prima facie evidence

1. Certificate; admissible evidence. A certificate, signed by the commissioner or the commissioner's designee, stating what the records of the department show on any given matter is admissible in evidence in all courts of this State to prove what the records of the department are on that matter. Upon the testimony of a law enforcement officer that the certificate and records were obtained by that officer from the department, the court shall admit that certificate and those records as evidence without any further foundation or testimony.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Certificate prima facie evidence person not holder of license, permit, registration or certificate of number. A certificate, signed by the commissioner or the commissioner's designee, stating that the records of the department do not show that a particular person on a stated date held a license, permit, registration or certificate of number issued under this Part is admissible in evidence in all courts of this State and is prima facie evidence that the particular person named in the certificate did not hold a license, permit, registration or certificate of number as specified in the certificate on the date specified in the certificate.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Certificate prima facie evidence of license, permit, registration or certificate of number revocation. A certificate, signed by the commissioner or the commissioner's designee, stating that the records of the department show that a particular person's license, permit, registration or certificate of number issued under this Part was revoked or suspended on a particular stated date is admissible in evidence in all courts of this State and is prima facie evidence that the particular person's license, permit, registration or certificate of number as specified in the certificate was revoked or suspended on the date stated.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Use of snowmobile accident reports. Accident reports made by investigating officers are for the purpose of statistical analysis and accident prevention and are not admissible in evidence in any trial, civil or criminal, arising out of an accident, but any investigating agency may disclose, upon the request of any person, the date, time and location of the accident and the names and addresses of drivers, owners, injured persons, witnesses and the investigating officer. The investigating agency may upon written request furnish a photocopy of any report at the expense of the person making the request.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Certificate of number for motorboat. If the operator of a motorboat requiring a certificate of number under section 13056, subsection 2 fails to produce a current certificate of number for the motorboat that person is operating within a reasonable time after demand of a law enforcement officer authorized to enforce the law, it is prima facie evidence that the motorboat is being operated without a current certificate of number.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Failure to produce license. A person's failure to produce a license within a reasonable time when requested by any authorized person is prima facie evidence that the person does not possess that license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Possession of hunting equipment without license. The possession of any hunting equipment in the fields, forests or on the waters or ice within the territorial limits of the State by any person who does not possess the required hunting license duly issued to that person, covering the period of time within which the hunting equipment is found in that person's possession, is prima facie evidence of hunting in violation of law, unless the person furnishes satisfactory evidence of the issuance of a hunting license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Possession of fishing tackle without license. The possession of any fishing tackle in the fields, forests or on the waters or ice within the territorial limits of the State by any person who does not possess the required fishing license duly issued to that person, covering the period of time within which the fishing tackle is found in that person's possession, is prima facie evidence of fishing in violation of law, unless the person furnishes satisfactory evidence of the issuance of a fishing license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Possession of hunting equipment on Sunday. Possession of hunting equipment in the fields or forests or on the waters or ice in the State on Sunday is prima facie evidence of a violation of section 11205, unless:

A. The hunting equipment is carried, securely wrapped, in a complete cover; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The hunting equipment is fastened in a case; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The hunting equipment is carried in at least 2 separate pieces in such a manner that it can not be fired, unless the separate pieces are joined together. For the purpose of this subsection, a clip, magazine or cylinder of a firearm may not be considered a piece of the hunting equipment. Bows and arrows must be kept in a case or cover if broadheads or field points are kept attached to the arrows. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 511, §1 (AMD); 2003, c. 511, §3 (AFF); 2003, c. 614, §§9, 10 (AFF) .]

10. Possession of firearm on public paved way.

[ 2003, c. 511, §3 (AFF); 2003, c. 511, §2 (RP); 2003, c. 614, §§9, 10 (AFF) .]

11. Failure to give notice of snowmobile accident. Failure of a person who is required to give notice of a snowmobile accident under sections 13069-C and 13106-B to give that notice to the available law enforcement officer nearest to the place where the accident occurred is prima facie evidence that the accident was not reported.

[ 2005, c. 436, §1 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 511, §§1,2 (AMD). 2003, c. 511, §3 (AFF). 2003, c. 614, §§9,10 (AFF). 2003, c. 655, §B57 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 436, §1 (AMD).



12 §10502. Seizure of fish, wildlife and equipment

1. Seizure; filing libel. All fish or wildlife hunted, trapped, fished, bought, sold, carried, transported or found in possession of any person in violation of this Part, and all currency used in violation of this Part and equipment, including but not limited to firearms, possessed or used in violation of this Part are contraband and subject to seizure by any officer authorized to enforce this Part. Except for property exempted from libel under subsection 2, an officer making such a seizure shall file, within a reasonable time, with the court a libel against that property. The libel must describe the property seized and the date and place of that seizure, cite the provision of law that is alleged to have been violated and request a decree of forfeiture. The libel proceedings and disposal of property are governed by section 10503.

[ 2011, c. 253, §4 (AMD) .]

2. Exemption from libel proceedings. The following property may be lawfully seized under this section but is not subject to the libel requirements of this section:

A. Unless reasonable doubt exists as to ownership, property having a value less than $100; [2009, c. 340, §9 (AMD).]

B. A firearm or archery equipment, including crossbows, seized in connection with a violation of:

(1) Section 11206;

(2) Section 10902, subsection 6;

(3) Section 10752, subsection 6, paragraph B and section 10902, subsection 4, paragraphs A and B; or

(4) Section 10906; [2013, c. 538, §1 (AMD).]

C. Fishing equipment that is seized in connection with a violation of section 10902, subsection 8 except for motor boats or motor vehicles; [2003, c. 592, §1 (AMD); 2003, c. 592, §5 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

D. Fish or wildlife that is seized in connection with a violation of this Part; and [2003, c. 592, §1 (AMD); 2003, c. 592, §5 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

E. Night vision equipment seized in connection with a violation of section 11206. [2003, c. 592, §1 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

Property seized by the commissioner that is exempt from libel under this subsection must be retained by the commissioner pending disposition of proceedings and is forfeited to the State upon conviction or adjudication that the person committed a violation under this subsection.

[ 2013, c. 538, §1 (AMD) .]

3. Disposal of forfeited property. The commissioner may dispose of property forfeited to the State under this section in any manner considered appropriate by the commissioner.

[ 2003, c. 592, §1 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 592, §1 (AMD). 2003, c. 592, §5 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B58,59 (AMD). 2003, c. 655, §§B422,C5,6 (AFF). 2009, c. 340, §§9, 10 (AMD). 2011, c. 253, §4 (AMD). 2013, c. 538, §1 (AMD).



12 §10503. Forfeiture of seized fish, wildlife and equipment

Whenever a libel has been filed pursuant to section 10502: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Notice and hearing of libel. The judge shall fix a time for the hearing of the libel and issue a notice of the libel to all persons interested, citing them to appear at the time and place appointed and show cause why the fish, wildlife, currency or equipment possessed should not be declared forfeited. A true and attested copy of the libel and notice must be posted in 2 conspicuous places in the town or place where the fish, wildlife, currency or equipment possessed was seized, or in such place or places as is ordered by the court, at least 10 days before the day on which the libel is returnable. Copies must be served on common carriers;

[ 2011, c. 253, §5 (AMD) .]

2. Disposal and sale of fish or wildlife. If the court finds that the fish or wildlife seized will be unsuitable for food or other use on the day on which the libel is returnable, the court shall order the officer making the seizure to dispose of the seized fish or wildlife. The officer disposing of the seized fish or wildlife shall, in case of sale, hold the proceeds of the sale subject to order of the court for decision as to the right of the claimant, if any appear, to the fish or wildlife. If the court finds the claimant, if any appear, is not entitled to the fish or wildlife, the officer making the seizure shall turn over to the court the proceeds of the sale, and the court shall forward the proceeds to the commissioner in the same manner as is provided by section 10203;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Declaration of forfeiture. If no claimant appears, the court shall, on proof of notice, declare the articles forfeited to the State;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Claim procedures. If a person appears and claims the articles, or any part of the articles, as having a right to the possession of them at the time when they were seized, that claimant shall file with the court a claim in writing stating specifically:

A. The right so claimed; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The foundation of the claim; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The item so claimed; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The time and place of the seizure; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. The name of the officer by whom the articles were seized; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. That the articles were not possessed in violation of this Part with the person's knowledge or consent; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. That person's business and place of residence. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

If a person makes a claim in accordance with this subsection, that claimant must be admitted as a party to the process, and the court shall proceed to determine the truth of the allegations in the claim and libel and may hear any pertinent evidence offered by the libelant or claimant;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Return of articles or proceeds to claimant. If the court is, upon the hearing, satisfied that the fish, wildlife, currency or equipment possessed was not possessed in violation of this Part and that the claimant is entitled to the custody of any part of the articles, the court shall give the claimant an order in writing, directed to the officer having the articles in custody, commanding delivery to the claimant of the articles or proceeds derived from the sale of the articles, to which the claimant is found to be entitled, within 48 hours after demand;

[ 2011, c. 253, §6 (AMD) .]

6. Judgment against claimant. If the court finds the claimant entitled to no part of the articles seized, the court shall render judgment against that claimant for the libelant for costs, to be taxed as in civil cases before the court, and issue execution thereon, and declare the articles forfeited to the State;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Appeal. The claimant may appeal and shall recognize with sureties as on appeals in civil causes from a judge;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Costs. The costs are:

A. For the libel, 50¢; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. For entering the libel, 30¢; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. For trying the libel, $1; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. For a notice, 50¢; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. For posting notices and return, $1; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. For an order to restore or deliver, 25¢; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. For executing the order, 50¢; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Per mile for all necessary travel, 10¢; and [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §60 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §60 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Forms. The department shall provide forms for all cases arising under this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B60 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §§5, 6 (AMD).



12 §10504. Officer's report

In all cases, the officer making any seizure or sale of fish or wildlife shall, within 10 days after the seizure or sale, report all particulars of the seizure or sale and an itemized statement of the proceeds, expenses and fees and the disposition of the proceeds to the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 3: JUDICIAL ACTIONS

12 §10551. Prosecution by district attorney

Each district attorney shall prosecute all violations of this Part occurring within the district attorney's district when requested by the commissioner or a game warden or other law enforcement officer authorized to enforce this Part. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §61 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B61 (AMD). 2003, c. 655, §B422 (AFF).



12 §10552. Compulsory testimony and witness immunity

In any prosecution under this Part, any participant in a violation of this Part, when requested by the district attorney, commissioner or other officer instituting the prosecution, may be compelled to testify as a witness against any other person charged with violating this Part, but the evidence given may not be used against the person testifying in any prosecution for such a violation. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §61 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B61 (AMD). 2003, c. 655, §B422 (AFF).



12 §10553. Jurisdiction

The District Court has concurrent jurisdiction with the Superior Court in all criminal prosecutions under this Part. The District Court has jurisdiction in all civil prosecutions under this Part. Any person arrested or summonsed as a violator of this Part must with reasonable diligence be taken before the District Court in the division nearest to where the offense is alleged to have been committed for prosecution, and in such case jurisdiction is granted to the District Court in adjoining divisions to be exercised in the same manner as if the offense had been committed in that division. [2003, c. 614, §9 (AFF); 2003, c. 688, Pt. F, §2 (AMD); 2003, c. 688, Pt. F, §3 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 688, §F2 (AMD). 2003, c. 688, §F3 (AFF).



12 §10554. Court procedure

The provisions of Titles 14 and 15 relating to court procedure apply in all prosecutions under this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10555. Failure to appear

If a person from whom a game warden has accepted personal recognizance and a deposit in accordance with section 10353, subsection 2, paragraph C fails to appear in court on the day specified in the summons, either in person or by counsel, the court shall order the recognizance and deposit forfeited, and the clerk shall immediately notify the commissioner. The default and forfeiture is considered a conviction for purposes of revocation of licenses. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10556. Clerks to notify commissioner

The clerks of the District Court and the clerks of the Superior Court shall notify the commissioner of the conviction of a person of a violation of this Part, the sentence of the court and any appeal taken from the sentence. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 4: MULTIPLE VIOLATIONS AND SENTENCING ALTERNATIVES

12 §10601. General penalty statement (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B63 (RP).



12 §10602. Rule violations; general (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B63 (RP).



12 §10603. Crime of multiple civil violations (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B63 (RP).



12 §10604. Conviction record of habitual violator

A certificate, signed by the commissioner or a person designated by the commissioner, setting forth the conviction record as maintained by the department of any person whose record brings that person within the definition of an habitual violator, as defined in section 10605, subsection 1, is admissible in evidence in all courts of the State for purposes of sentencing. That certificate is prima facie evidence that the person named in the certificate was duly convicted by the court in which that conviction was made of each offense set forth in the certificate. If the person named in the certificate denies any of the facts stated in the certificate, that person has the burden of proof. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §7 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10605. Sentencing alternative; habitual violator

1. Habitual violator defined. For purposes of this section, "habitual violator" means a person whose record, as maintained by the department, shows that:

A. The person has been convicted of 3 or more criminal violations under this Part within the previous 5-year period, except that, whenever more than one criminal violation is committed at the same time, multiple convictions are deemed to be one offense; or [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §64 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. The person has been adjudicated as having committed 3 or more civil violations under this Part and convicted of 2 or more Class E crimes as a result of such prior adjudications within the previous 5-year period. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §64 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §64 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Sentencing alternative for habitual violators. When an habitual violator is convicted of a crime in this Part the court shall impose a sentencing alternative involving not less than 3 days imprisonment, none of which may be suspended, and a fine of not less than $500, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B64 (AMD). 2003, c. 655, §B422 (AFF).



12 §10606. License or permit violation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B65 (RP).



12 §10607. Rule violations; operation of motor vehicles on public water supply (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B65 (RP).



12 §10608. Juvenile violations

Notwithstanding other provisions of law, a person who has not attained 18 years of age and who is convicted of a crime for a violation of this Part that is not defined as a juvenile crime under Title 15, section 3103, subsection 1 may not be sentenced to imprisonment but may be ordered to serve a period of confinement in a Department of Corrections juvenile correctional facility that may not exceed 30 days, which may be suspended in whole or in part, if the court determines that: [2005, c. 507, §3 (AMD).]

1. Crime. The crime is one that, if committed by a person who has attained 18 years of age, would carry a mandatory term of imprisonment that may not be suspended;

[ 2005, c. 328, §3 (NEW) .]

2. Nature. The aggravated nature and seriousness of the crime warrants a period of confinement; or

[ 2005, c. 507, §3 (AMD) .]

3. History. The record or previous history of the defendant warrants a period of confinement.

[ 2005, c. 507, §3 (AMD) .]

The court is not required to impose a period of confinement notwithstanding that there is a mandatory term of imprisonment applicable to a person who has attained 18 years of age. [2005, c. 507, §3 (AMD).]

Any period of confinement must be served concurrently with any other period of confinement previously imposed and not fully discharged or imposed on the same date. Any period of confinement is subject to Title 17-A, section 1253, subsection 2, except that a statement is not required to be furnished and the day-for-day deduction must be determined by the facility, but not to Title 17-A, section 1253, subsection 2, paragraph A, or subsection 3-B, 4, 5, 8, 9 or 10. If the court suspends the period of confinement in whole or in part, the court shall impose a period of administrative release not to exceed one year. The administrative release must be administered pursuant to Title 17-A, chapter 54-G, and revocation of the administrative release is governed by the provisions of that chapter. [2005, c. 507, §3 (AMD).]

SECTION HISTORY

2003, c. 655, §B66 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 328, §3 (AMD). 2005, c. 507, §3 (AMD).









Chapter 909: GENERAL OFFENSES

12 §10650. General rule violation

Except as otherwise provided, a person who violates a provision of a rule adopted in accordance with this Part commits a Class E crime. [2003, c. 655, Pt. B, §67 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 655, §B67 (NEW). 2003, c. 655, §B422 (AFF).



12 §10650-A. Rule violation; motor vehicles on public water supplies

1. Penalties. The following penalties apply to violations of rules regulating the operation of motor vehicles on public water supplies.

A. A person who violates a rule regulating the operation of motor vehicles on public water supplies commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §67 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates a rule regulating the operation of motor vehicles on public water supplies after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §67 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §67 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B67 (NEW). 2003, c. 655, §B422 (AFF).



12 §10651. Failure to stop for law enforcement officer

1. Prohibition. A person may not:

A. Fail or refuse to stop a motor vehicle or other conveyance immediately upon request or signal of any officer in uniform whose duty it is to enforce this Part; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Fail to stop or move that person's watercraft upon being ordered or directed to do so by any law enforcement officer in uniform whose duty it is to enforce chapter 935; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Fail or refuse to stop any snowmobile on request or signal of any law enforcement officer in uniform whose duty it is to enforce chapter 937; [2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §5 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

D. Fail or refuse to stop any all-terrain vehicle on request or signal of any law enforcement officer in uniform whose duty it is to enforce chapter 939; or [2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §5 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

E. Attempt to elude a law enforcement officer by:

(1) Operating or attempting to operate an all-terrain vehicle past a clearly identifiable police roadblock; or

(2) After being requested or signaled to stop by a law enforcement officer in uniform, operating or attempting to operate an all-terrain vehicle at a reckless rate of speed. [2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §6 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §§5, 6 (AMD); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Penalty. A person who violates subsection 1, paragraph A, B or C commits a Class E crime. A person who violates subsection 1, paragraph D or E commits a Class D crime, for which a minimum fine of not less than $1,000 must be adjudged.

[ 2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §7 (AMD); 2003, c. 695, Pt. C, §1 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 695, §§B5-7 (AMD). 2003, c. 695, §C1 (AFF).



12 §10652. Abuse of another person's property while fishing, hunting or trapping

1. Prohibitions. Prohibitions on the abuse of another person's property while fishing, hunting or trapping are as follows.

A. A person may not while fishing:

(1) Tear down or destroy any fence or wall on another person's land;

(2) Leave open any gate or bars on another person's land; or

(3) Trample or destroy any crop on another person's land. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §68 (RPR).]

B. A person may not while hunting any wild animal or wild bird:

(1) Damage or destroy a tree on another person's land by inserting into that tree any metallic or ceramic object to be used as, or as part of, a ladder or observation stand unless the person has the permission of the landowner;

(2) Except as provided in this paragraph, erect or use either a portable or permanent ladder or observation stand on the land of another person unless:

(a) That person has obtained oral or written authorization to erect and use a ladder or observation stand from the landowner or the landowner's representative; and

(b) The ladder or observation stand is plainly labeled with a 2-inch by 4-inch tag identifying the name and address of the person or persons authorized by the landowner to use the stand or observation ladder.

This subparagraph does not apply to a portable ladder or observation stand that is located on land within the jurisdiction of the Maine Land Use Planning Commission and attended by the person who owns the ladder or observation stand. For purposes of this subparagraph, "observation stand" does not include a portable blind utilized at ground level that remains in the physical possession of the hunter;

(3) Tear down or destroy any fence or wall on another person's land;

(4) Leave open any gate or bars on another person's land; or

(5) Trample or destroy any crop on another person's land. [2011, c. 253, §7 (AMD); 2011, c. 682, §38 (REV).]

C. A person may not while trapping a wild animal:

(1) Tear down or destroy any fence or wall on another person's land;

(2) Leave open any gate or bars on another person's land; or

(3) Trample or destroy any crop on another person's land. [2003, c. 655, Pt. B, §68 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Except as otherwise provided, a person may not possess any wild animal or wild bird taken by hunting or trapping in violation of this subsection.

[ 2011, c. 253, §7 (AMD); 2011, c. 682, §38 (REV) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §68 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B68 (RPR). 2011, c. 253, §7 (AMD). 2011, c. 682, §38 (REV).



12 §10653. Nonfeasance

A person shall perform any act, duty or obligation enjoined upon that person by this Part. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §69 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B69 (AMD). 2003, c. 655, §B422 (AFF).



12 §10654. Harassment of hunters, trappers and anglers

1. Interference with taking. A person may not intentionally or knowingly interfere with the lawful hunting, fishing or trapping of a wild animal, wild bird or fish.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR) .]

2. Disturb or attempt to disturb. A person may not intentionally or knowingly disturb or attempt to disturb a wild animal, wild bird or fish with the intent to interfere with the hunting, fishing or trapping of a wild animal, wild bird or fish.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §70 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §70 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR) .]

3. Injunctions. The District Court or Superior Court may enjoin conduct that would be in violation of this section upon petition by a person affected or who reasonably may be affected by that conduct upon a showing that the conduct is threatened or that it has occurred on particular premises in the past and that it is not unreasonable to expect that under similar circumstances it will be repeated.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR) .]

4. Property rights otherwise provided by law. This section does not limit ownership use, access or control of property rights otherwise provided by law.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §70 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B70 (RPR).



12 §10655. Failure to notify

Except as otherwise provided through written agreement, a person who has knowledge that a person is lost, stranded or drowned in the woodlands or inland waters of the State shall give notice of the lost, stranded or drowned person by the quickest means to the Bureau of Warden Service. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §71 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B71 (AMD). 2003, c. 655, §B422 (AFF).



12 §10656. Defacement of notices

1. Prohibition on defacement of notices. A person may not intentionally or knowingly mutilate, deface or destroy a notice or rule of the commissioner posted in conformity with this Part.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §72 (RPR) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §72 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §72 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §72 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B72 (RPR).



12 §10657. Civil trespass

1. Prohibition. While engaging in any activity regulated under this Part, a person, knowing that the person is not licensed or privileged to do so, may not:

A. Enter or cause a projectile to enter any place from which that person may lawfully be excluded and that is posted in accordance with Title 17-A, section 402, subsection 4 or in a manner reasonably likely to come to the attention of intruders or that is fenced or otherwise enclosed in a manner designed to exclude intruders; or [2007, c. 334, §1 (NEW).]

B. Enter or remain in or cause a projectile to enter or remain in any place in defiance of a lawful order not to enter or an order to vacate that was personally communicated to that person by the owner of the place or another authorized person. [2007, c. 334, §1 (NEW).]

[ 2007, c. 334, §1 (NEW) .]

2. Civil penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged. [2007, c. 334, §1 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 334, §1 (NEW).]

[ 2007, c. 334, §1 (NEW) .]

3. Definition. For the purposes of this section, "projectile" means a bullet, pellet, shot, shell, ball, arrow, bolt or other object propelled or launched from a firearm or a bow, crossbow or similar tensile device.

[ 2007, c. 334, §1 (NEW) .]

SECTION HISTORY

2007, c. 334, §1 (NEW).






Chapter 911: HUNTING AND OPERATING UNDER THE INFLUENCE

12 §10701. Hunting under the influence; operating watercraft, snowmobile or ATV under the influence

1. Prohibition.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §73 (RP) .]

1-A. Prohibition. Prohibitions against hunting and operating under the influence are as follows.

A. A person may not hunt wild animals or wild birds:

(1) While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs;

(2) If 21 years of age or older, while having 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; or

(3) If less than 21 years of age, while having an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §5 (AMD).]

B. A person may not operate or attempt to operate a watercraft:

(1) While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs;

(2) If 21 years of age or older, while having 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; or

(3) If less than 21 years of age, while having an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §5 (AMD).]

C. A person may not operate or attempt to operate a snowmobile:

(1) While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs;

(2) If 21 years of age or older, while having 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; or

(3) If less than 21 years of age, while having an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §5 (AMD).]

D. A person may not operate or attempt to operate an ATV:

(1) While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs;

(2) If 21 years of age or older, while having 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; or

(3) If less than 21 years of age, while having an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §5 (AMD).]

[ 2009, c. 447, §5 (AMD) .]

2. Possession of hunting equipment while intoxicated. The possession of hunting equipment in the fields or forests or on the waters or ice in the State by a person while under the influence of intoxicating liquor or drugs is prima facie evidence that the possessor is in violation of subsection 1-A, paragraph A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §75 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalties. A person who violates this section commits a Class D crime. In determining an appropriate sentence, refusal to submit to a chemical test must in every case be an aggravating factor. In the following cases the following minimum penalties apply.

A. In the case of a person having no previous convictions of a violation of subsection 1-A within the previous 6-year period, the fine may not be less than $400. If that person was adjudicated within the previous 6-year period for failure to comply with the duty to submit to and complete an alcohol test under section 10702, subsection 1, the fine may not be less than $500. A conviction under this paragraph must include a period of incarceration of not less than 48 hours, none of which may be suspended, when the person:

(1) Was tested as having an alcohol level of 0.15 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath;

(2) Failed or refused to stop upon request or signal of an officer in uniform, pursuant to section 6953 or 10651, during the operation that resulted in prosecution for operating under the influence or with an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; or

(3) Failed to submit to a chemical test to determine that person's alcohol level or drug concentration, requested by a law enforcement officer on the occasion that resulted in the conviction. [2009, c. 447, §6 (AMD).]

B. In the case of a person having one previous conviction of a violation of subsection 1-A within the previous 6-year period, the fine may not be less than $600. If that person was adjudicated within the previous 6-year period for failure to comply with the duty to submit to and complete an alcohol level or drug concentration test under section 10702, subsection 1, the fine may not be less than $800. A conviction under this paragraph must include a period of incarceration of not less than 7 days, none of which may be suspended. [2009, c. 447, §7 (AMD).]

C. In the case of a person having 2 or more previous convictions of violations of subsection 1-A within the previous 6-year period, the fine may not be less than $1,000. If that person was adjudicated within the previous 6-year period for failure to comply with the duty to submit to and complete an alcohol level or drug concentration test under section 10702, subsection 1, the fine may not be less than $1,300. A conviction under this paragraph must include a period of incarceration of not less than 30 days, none of which may be suspended. [2009, c. 447, §8 (AMD).]

D. In addition to the penalties provided under paragraphs A to C, the court may order the defendant to participate in the alcohol and other drug education, evaluation and treatment programs for multiple offenders administered by the Department of Health and Human Services under Title 5, chapter 521. [2011, c. 657, Pt. AA, §55 (AMD).]

E. The penalties provided under paragraphs B, C and D may not be suspended by the court. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. If the State pleads and proves that, while hunting or operating a snowmobile, all-terrain vehicle or watercraft in violation of this section, the defendant in fact caused serious bodily injury as defined in Title 17-A, section 2, subsection 23, to another person or in fact caused the death of another person, the sentencing class for the offenses in subsection 1-A is Class C. The minimum penalties specified in this subsection apply, unless a longer minimum period otherwise applies. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §75 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

Any alternatives defined in subsection 1-A may be pleaded in the alternative. The State may, but is not required to, elect an alternative prior to submission to the fact finder.

For purposes of this subsection, a prior conviction has occurred within the 6-year period if the date of docket entry by the clerk of a judgment of conviction or adjudication is 6 years or less from the date of the new conduct that is penalized or for which the penalty is or may be enhanced.

In determining the appropriate sentence, the court shall consider the defendant's record of convictions for hunting under the influence or operating a snowmobile, all-terrain vehicle or watercraft while under the influence of intoxicating liquor or drugs and for failure to comply with the duty to submit. The court may rely upon oral representations based on records maintained by the courts, by the Department of Public Safety, State Bureau of Identification; by the Secretary of State, including telecommunications of records maintained by the Secretary of State; or by the department. If the defendant disputes the accuracy of any representation concerning a conviction or adjudication, the court shall grant a continuance for the purposes of determining the accuracy of the record.

References in this Title to this subsection are deemed to refer to the juvenile crime stated in Title 15, section 3103, subsection 1, paragraph E and to the disposition, including a suspension, for that juvenile crime as provided in Title 15, section 3314, subsection 3, except as otherwise provided or when the context clearly requires otherwise.

[ 2011, c. 657, Pt. AA, §55 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B73-75 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 689, §B6 (REV). 2009, c. 447, §§5-8 (AMD). 2011, c. 657, Pt. AA, §55 (AMD).



12 §10702. Chemical tests

1. Duty to submit. A person who hunts wild animals or wild birds or operates or attempts to operate a watercraft, snowmobile or ATV within this State has a duty to submit to a test to determine that person's alcohol level or drug concentration by analysis of blood, breath or urine if there is probable cause to believe that the person is hunting wild animals or wild birds or operating or attempting to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs. The duty to submit to an alcohol level or drug concentration test includes the duty to complete either a blood, breath or urine test or any combination of those tests. Tests and procedures for determining whether a person is under the influence of intoxicating liquor or drugs are governed by section 10703.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §76 (RP).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §76 (RP).]

[ 2009, c. 447, §9 (AMD) .]

2. Failure to comply with duty to submit. A person shall submit to and complete an alcohol level or drug concentration test, or both, when requested to do so by a law enforcement officer who has probable cause to believe that the person hunted or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §76 (RP).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §76 (RP).]

[ 2009, c. 447, §10 (AMD) .]

3. Penalties. A person who violates this section commits a civil violation for which a fine of up to $500 may be adjudged.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §76 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B76 (RPR). 2009, c. 447, §§9, 10 (AMD).



12 §10703. Administering chemical tests; test results; evidence; reporting; immunity

1. Blood or breath test. If the law enforcement officer has probable cause to believe a person hunted wild animals or wild birds or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor, then the officer shall inform the person that a breath test will be administered, unless, in the determination of the officer, it is unreasonable for a breath test to be administered, in which case a blood test must be administered. When a blood test is required, the test may be administered by a physician of the accused's choice, at the request of the accused and if reasonably available. The law enforcement officer may determine which type of breath test, as described in subsection 5, will be administered.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Prerequisites to tests. Before any test is given, the law enforcement officer shall inform the person to be tested of the consequences of refusing to comply with the test. If the person fails to comply with the duty to submit to and complete the requested chemical tests at the direction of the law enforcement officer, that person is committing a civil violation for which the person may be required to pay a fine of up to $500. The officer shall also inform the person that the failure to comply with the duty to submit to a chemical test is admissible in evidence against that person at any trial for hunting or operating under the influence of intoxicating liquor or drugs or a combination of liquor and drugs.

Test results may not be excluded as evidence in any proceeding before any administrative officer or court of this State as a result of the failure of the law enforcement officer to comply with these prerequisites. The only effects of the failure of the officer to comply with the prerequisites are as provided in subsection 7.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §77 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Results of test. Upon the request of the person who submits to a chemical test or tests at the request of a law enforcement officer, full information concerning the test or tests must be made available to that person or that person's attorney by the law enforcement officer.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Alcohol level. The following quantities of alcohol in the defendant's blood or breath have the following evidentiary effect.

A. If, at the time alleged, a defendant who was 21 years of age or older at the time of arrest had an alcohol level of 0.05 grams or less of alcohol per 100 milliliters of blood or 210 liters of breath, it is prima facie evidence that the defendant was not under the influence of intoxicating liquor. [2009, c. 447, §11 (AMD).]

B. If, at the time alleged, a defendant who was 21 years of age or older at the time of the arrest had an alcohol level of 0.05 grams of alcohol or more but less than 0.08 grams of alcohol per 100 milliliters of blood or 210 liters of breath, it is relevant evidence, but it is not to be given prima facie effect in indicating whether or not the defendant was under the influence of intoxicating liquor within the meaning of this section, but that fact may be considered with other competent evidence in determining whether or not the defendant was under the influence of intoxicating liquor. [2009, c. 447, §11 (AMD).]

C. For purposes of evidence in proceedings other than those arising under section 10701, subsection 1-A, it is presumed that a person was under the influence of intoxicating liquor when that person has:

(1) For a person 21 years of age or older, an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath; and

(2) For a person less than 21 years of age, an alcohol level of more than 0.00 grams per 100 milliliters of blood or 210 liters of breath. [2009, c. 447, §11 (AMD).]

D. [2009, c. 447, §11 (RP).]

[ 2009, c. 447, §11 (AMD) .]

5. Administration of tests. Persons conducting analyses of blood, breath or urine for the purpose of determining an alcohol level or drug concentration must be certified for each purpose by the Department of Health and Human Services under certification standards set by that department.

A. Only a duly licensed physician, registered physician's assistant, registered nurse or a person certified by the Department of Health and Human Services under certification standards set by that department, acting at the request of a law enforcement officer, may draw a specimen of blood to determine an alcohol level or drug concentration of a person who is complying with the duty to submit to a chemical test. This limitation does not apply to the taking of breath or urine specimens. When a person draws a specimen of blood at the request of a law enforcement officer, that person may issue a certificate that states that the person is in fact a duly licensed or certified person as required by this subsection and that the person followed the proper procedure for drawing a specimen of blood to determine an alcohol level or drug concentration. That certificate, when duly signed and sworn to by the person, is admissible as evidence in any court of the State. It is prima facie evidence that the person was duly licensed or certified and that the person followed the proper procedure for drawing a specimen of blood for chemical testing, unless, with 10 days' written notice to the prosecution, the defendant requests that the person testify as to licensure or certification, or the procedure for drawing the specimen of blood. [2009, c. 447, §12 (AMD).]

B. A law enforcement officer may take a sample specimen of the breath or urine of any person whom the officer has probable cause to believe hunted wild animals or wild birds or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs and who is complying with the duty to submit to and complete a chemical test. The sample specimen must be submitted to the Department of Health and Human Services or a person certified by the Department of Health and Human Services for the purpose of conducting chemical tests of the sample specimen to determine an alcohol level or drug concentration of that sample. [2009, c. 447, §12 (AMD).]

C. Only equipment approved by the Department of Health and Human Services may be used by a law enforcement officer to take a sample specimen of the defendant's breath or urine for submission to the Department of Health and Human Services or a person certified by the Department of Health and Human Services for the purpose of conducting tests of the sample specimen to determine an alcohol level or drug concentration of that sample. Approved equipment must have a stamp of approval affixed by the Department of Health and Human Services. Evidence that the equipment was in a sealed carton bearing the stamp of approval must be accepted in court as prima facie evidence that the equipment was approved by the Department of Health and Human Services for use by the law enforcement officer to take the sample specimen of the defendant's breath or urine. [2009, c. 447, §12 (AMD).]

D. As an alternative to the method of breath testing described in this subsection, a law enforcement officer may test the breath of any person whom the officer has probable cause to believe hunted wild birds or wild animals or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor, by use of a self-contained, breath-alcohol testing apparatus to determine an alcohol level, as long as the testing apparatus is reasonably available. The procedures for the operation and testing of self-contained, breath-alcohol testing apparatuses must be as provided by rule adopted by the Department of Health and Human Services. The result of any such test must be accepted as prima facie evidence of an alcohol level in any court. [2009, c. 447, §12 (AMD).]

E. Approved self-contained, breath-alcohol testing apparatuses must have a stamp of approval affixed by the Department of Health and Human Services after periodic testing. That stamp of approval is valid for a limited period of no more than one year. Testimony or other evidence that the equipment was bearing the stamp of approval must be accepted in court as prima facie evidence that the equipment was approved by the Department of Health and Human Services for use by the law enforcement officer to collect and analyze a sample specimen of the defendant's breath. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

F. Failure to comply with any provision of this subsection or with any rule adopted under this subsection does not, by itself, result in the exclusion of evidence of an alcohol level or drug concentration, unless the evidence is determined to be not sufficiently reliable. [2009, c. 447, §12 (AMD).]

G. Testimony or other evidence that any materials used in operating or checking the operation of the equipment were bearing a statement of the manufacturer or of the Department of Health and Human Services must be accepted in court as prima facie evidence that the materials were of a composition and quality as stated. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

H. A person certified by the Maine Criminal Justice Academy, under certification standards set by the academy, as qualified to operate approved self-contained, breath-alcohol testing apparatuses may operate those apparatuses to collect and analyze a sample specimen of a defendant's breath. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 447, §12 (AMD) .]

6. Liability. A physician, physician's assistant, registered nurse, person certified by the Department of Health and Human Services or hospital or other health care provider in the exercise of due care is not liable in damages or otherwise for any act done or omitted in performing the act of collecting or withdrawing specimens of blood at the request of a law enforcement officer pursuant to this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

7. Evidence. The defendant's alcohol level at the time alleged and the concentration of drugs at the time alleged, as shown by the chemical analysis of the defendant's blood, breath or urine or by any test authorized by subsection 5 is admissible in evidence.

A. When a person certified under subsection 5 conducts a chemical analysis of blood, breath or urine to determine an alcohol level or drug concentration, the person conducting the analysis may issue a certificate stating the results of the analysis. That certificate, when duly signed and sworn to by the certified person, is admissible in evidence in any court of the State. It is prima facie evidence that the person taking a specimen of blood or urine was a person authorized by subsection 5; that the equipment, chemicals and other materials used in the taking of the blood or urine specimen or a breath sample were of a quality appropriate for the purpose of producing reliable test results; that any equipment, chemicals or materials required by subsection 5 to be approved by the Department of Health and Human Services were in fact approved; that the sample tested by the person certified under subsection 5 was in fact the same sample taken from the defendant; and that the drug concentration in the defendant's blood or the defendant's alcohol level was, at the time the blood, breath or urine sample was taken, as stated in the certificate, unless with 10 days' written notice to the prosecution, the defendant requests that a qualified witness testify as to any of the matters as to which the certificate constitutes prima facie evidence. The notice must specify those matters concerning which the defendant requests testimony. [2009, c. 447, §13 (AMD).]

B. A person certified under subsection 5 as qualified to operate a self-contained, breath-alcohol testing apparatus to determine an alcohol level may issue a certificate stating the results of the analysis. That certificate, when duly signed and sworn to by the certified person, is admissible in evidence in any court of the State. It is prima facie evidence that the defendant's alcohol level was, at the time the breath sample was taken, as stated in the certificate, unless, with 10 days' written notice to the prosecution, the defendant requests that the operator or other qualified witness testify as to the results of the analysis. [2009, c. 447, §13 (AMD).]

C. Transfer of sample specimens to and from a laboratory for purposes of analysis must be by certified or registered mail and, when so made, is deemed to comply with all requirements regarding the continuity of custody of physical evidence. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The failure of a person to comply with the duty to submit to and complete a chemical test under section 10702, subsection 1 is admissible in evidence on the issue of whether that person was under the influence of intoxicating liquor or drugs. If the law enforcement officer having probable cause to believe that the person hunted wild animals or wild birds or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs fails to give either of the warnings required under subsection 2, the failure of the person to comply with the duty to submit to a chemical test is not admissible, except when a test was required pursuant to subsection 11. If a failure to submit to and complete a chemical test is not admitted into evidence, the court may inform the jury of the fact that a test result is not available. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. If a test result is not available for a reason other than a person's failure to comply with the duty to submit to and complete a chemical test, the unavailability and the reason are admissible in evidence. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 447, §13 (AMD) .]

8. Statements by accused. Any statement by a defendant that the defendant was the operator of a watercraft, snowmobile or ATV that the defendant is accused of operating in violation of section 10701, subsection 1-A is admissible if it was made voluntarily and is otherwise admissible under the United States Constitution or the Constitution of Maine. The statement may constitute sufficient proof by itself, without further proof of corpus delicti, that the watercraft, snowmobile or ATV was operated by the defendant. Any statement by a defendant that the defendant was hunting wild animals or wild birds is admissible against a defendant accused of hunting wild animals or wild birds in violation of section 10701, subsection 1-A if the statement was made voluntarily and is otherwise admissible under the United States Constitution or the Constitution of Maine. The statement may constitute sufficient proof by itself, without further proof of corpus delicti, that the defendant was hunting wild animals or wild birds.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §79 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Payment for tests. Persons authorized to take specimens of blood at the direction of a law enforcement officer and persons authorized to perform chemical tests of specimens of blood or breath must be paid from the General Fund or from dedicated revenues of the department when a law enforcement officer of the department authorizes the chemical tests. The Department of Marine Resources shall pay for chemical tests authorized by marine patrol officers with funds available within that department.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Accidents and officer's duties. The law enforcement officer has the following duties.

A. After a person has been charged with hunting wild animals or wild birds or with operating or attempting to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs or with an excessive alcohol level, the investigating or arresting officer shall investigate to determine whether the charged person has any previous convictions of a violation of section 10701, subsection 1-A or adjudications for failure to comply with the duty to submit to and complete a chemical test under section 10702, subsection 1. As part of that investigation, the officer shall review the records maintained by the courts, the State Bureau of Identification, the Secretary of State, including telecommunications of records maintained by the Secretary of State, or the department. [2009, c. 447, §14 (AMD).]

B. A law enforcement officer may arrest, without a warrant, any person whom the officer has probable cause to believe hunted any wild animal or wild bird or operated or attempted to operate a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs if the arrest occurs within a period following the offense reasonably likely to result in the obtaining of probative evidence that the person was under the influence of intoxicating liquor or drugs. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 447, §14 (AMD) .]

11. Fatalities. Notwithstanding any other provision of this section, any person hunting wild animals or wild birds who is involved in a hunting accident or any operator of a watercraft, snowmobile or ATV who is involved in a watercraft, snowmobile or ATV accident that has resulted in a serious injury or in the death of any person must submit to and complete chemical tests to determine that person's alcohol level or other chemical use by analysis of blood, breath or urine. A law enforcement officer may determine which types of tests will be administered. The results of tests taken pursuant to this subsection are not admissible at trial unless the court is satisfied that probable cause exists, independent of the test results, to believe that the hunter or operator was under the influence of intoxicating liquor or drugs or had an excessive alcohol level.

[ 2011, c. 253, §8 (AMD) .]

12. Aid in enforcement among municipalities. Except as otherwise prohibited by municipal charter or ordinance, municipalities may, in the manner provided by Title 30-A, section 2674, enter into agreements regarding mutual aid in enforcing laws governing the hunting of wild animals or wild birds while under the influence of intoxicating liquor or drugs or the operation of a watercraft, snowmobile or ATV while under the influence of intoxicating liquor or drugs.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

13. Reporting; immunity. Immunity from certain criminal and civil liabilities for the act of good faith reporting by certain health care professionals on accidents that the reporting person reasonably believes involved a person who was hunting or operating a snowmobile, ATV or watercraft while under the influence of intoxicating liquor or drugs is set forth in Title 29-A, section 2405.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B77-80 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 689, §B6 (REV). 2009, c. 447, §§11-15 (AMD). 2011, c. 253, §8 (AMD).









Subpart 4: FISH AND WILDLIFE

Chapter 913: GENERAL LICENSE AND PERMIT PROVISIONS

Subchapter 1: LICENSES AND PERMITS; ELIGIBILITY, ISSUANCE AND REQUIREMENTS

12 §10751. Application and license specifications

1. Form. The commissioner shall furnish application blanks, licenses and permits in such form as the commissioner may designate.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §81 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Identification number. The commissioner may require an identification number and any other pertinent information on any licenses or permits issued by the department as the commissioner determines necessary.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Statement of right to possess firearms.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §82 (RP) .]

4. Stamps.

[ 2011, c. 253, §9 (RP) .]

5. Preissue. A license or permit may be issued prior to the date upon which it goes into force.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Duplicates. A duplicate license or permit may be obtained by a person who has accidentally lost or destroyed a license or permit issued to that person under this chapter upon payment of a fee of $2, all of which must be retained by the agent.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. License must be signed.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §83 (RP) .]

8. Transaction fees. The commissioner may charge a transaction fee of up to $12 to cover administrative costs for the issuance of a license or permit that does not have a fee provided by law. When a transfer of a license or permit or exchange of a hunting zone or area is authorized under this Part, the commissioner may assess a $7 transaction fee for that transfer or exchange.

The commissioner may adopt rules to implement this subsection. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 12, Pt. III, §3 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B81-84 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III3 (AMD). 2011, c. 253, §9 (AMD).



12 §10752. Eligibility

1. Residents. A resident is eligible for a resident license or permit under this Part.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Nonresidents. A nonresident is eligible for a nonresident license or permit under this Part.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Aliens. An alien is eligible for an alien license or permit under this Part.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Member of United States Armed Forces permanently stationed in State. The following persons are eligible for any trapping, fishing, hunting or combination fishing and hunting license or permit at the resident fee and have the same privileges as residents of this State in regard to trapping, hunting and fishing:

A. A person serving in the Armed Forces of the United States who is permanently stationed at a military or naval post, station or base in the State; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The spouse and children of a person under paragraph A if the spouse and children permanently reside with that person. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A member of the Armed Forces of the United States stationed in the State who desires a trapping, hunting, fishing or combination license or permit shall present certification from the commander of the member's post, station or base, or from the commander's designated agent, that the person is permanently stationed at that post, station or base.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Persons convicted of burglary, criminal trespass or theft. A person convicted of any of the following offenses is ineligible to obtain a license or permit issued by the department:

A. Burglary or criminal trespass of a building located within the unorganized territories; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Theft of equipment used for trapping, hunting or fishing; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Theft of an animal that has been obtained by trapping or hunting and that was in the possession or control of the person who trapped or hunted the animal. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

If a person is convicted of an offense under paragraph A, B or C, that person is ineligible to obtain a license or permit issued by the department within 2 years of the date of that conviction.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §85 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. License ineligibility following certain offenses. The following provisions set the period of time a person is ineligible to obtain a license following conviction of certain offenses.

A. A person convicted of a violation of section 12256, disturbing traps, is ineligible to obtain any license issued by the department for 3 years from the date of conviction in the case of a first offense and 5 years from the date of conviction in the case of a 2nd or subsequent offense. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §85 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. Notwithstanding any other provision of this Part, a person is ineligible to obtain a hunting license under the following circumstances.

(1) A person convicted of shooting a domestic animal in violation of section 11210 is ineligible to obtain a license to hunt in this State for a period of at least 5 years from the date of conviction.

(2) A person convicted of hunting while under the influence of intoxicating liquor or drugs in violation of section 10701, subsection 1-A is ineligible to obtain a license to hunt in this State for a period of 5 years from the date of conviction.

(3) A person convicted of a violation of Title 17-A, chapter 9, if the offense occurred in the context of a hunting activity and if, through failure of the hunter to make proper target identification, the offense resulted in the injury or death of another person, is ineligible to obtain a license to hunt in this State for a period of at least 10 years from the date of the conviction. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §85 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §85 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B85 (AMD). 2003, c. 655, §B422 (AFF).



12 §10753. Proof of residency

An applicant for a license or permit under this Part is responsible for submitting proof of residency to the agent or the department, or both. A resident license issued to a person unable to meet the residency requirements at the time the license was issued is invalid and must be returned to the commissioner upon request. A resident license is valid as long as the license holder continues to satisfy the residency requirements set out in section 10001, subsection 53 and the license is not revoked, suspended or otherwise invalid under this Part. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §86 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B86 (AMD). 2003, c. 655, §B422 (AFF).



12 §10754. Trespass reminder (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B87 (RP).



12 §10755. Intentional issuance of resident license or permit to nonresident

A town clerk or agent may not intentionally issue a resident license or permit to a person who is not a resident. A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10756. Duty to carry and exhibit license or permit

A person who holds a license or permit issued under this Part shall, while engaged in the licensed activity or while transporting fish, wild animals or wild birds: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Carry license or permit. Have on that person that license or permit; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Exhibit license or permit. Exhibit that license or permit for inspection upon request to a warden or other law enforcement officer, an employee of the department, a registered Maine guide or the owner of the land on which the licensed activity is taking place.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10757. Fraudulently obtaining or possessing license or permit

A person may not obtain or possess a license or permit authorized in this Part through fraud, misstatement or misrepresentation. A person who violates this section commits a Class E crime. [2011, c. 253, §10 (AMD).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 253, §10 (AMD).



12 §10757-A. Failure to pay fees

The commissioner may revoke all licenses, permits or registrations issued to any person under this Part who has failed to pay the license, permit or registration fees due to either a license agent or the department. In addition, any fees associated with insufficient funds may be recovered by the agent or the department. [2007, c. 651, §8 (NEW).]

SECTION HISTORY

2007, c. 651, §8 (NEW).



12 §10758. Possession of altered license or permit

A person may not possess a license or permit issued under this Part that has been altered, tampered with or mutilated in any manner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §88 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B88 (AMD). 2003, c. 655, §B422 (AFF).



12 §10759. Expiration

All licenses and permits issued under this chapter expire at midnight on December 31st of the calendar year for which the license or permit was issued, unless specifically provided for otherwise. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 2: ESTABLISHMENT OF AGENTS

12 §10801. Establishment of agents

1. Appointment. The commissioner may appoint clerks of towns, the State Tax Assessor or such other agents as the commissioner considers necessary to issue licenses and permits. For purposes of this section, "licenses and permits" includes, but is not limited to, moose lottery applications under section 11154 and antlerless deer permit applications under section 11152. The commissioner shall determine the period during which the agents perform their duties. In the case of services performed for the commissioner by the State Tax Assessor, the provisions of this chapter regarding agents' fees do not apply.

[ 2009, c. 186, §1 (AMD) .]

2. Agents for purpose of selling licenses. The commissioner shall adopt rules that establish the criteria for selecting agents to sell licenses and permits. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Reporting and payment requirements. The commissioner shall adopt rules establishing the reporting requirements for agents and the procedure for payment of all funds collected for the reporting period. If these rules include a requirement that agents must report more frequently than once a month, the commissioner is responsible for all costs associated with the additional reporting requirement, including mailing costs. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Deposit. The commissioner shall deposit funds collected by agents from the sale of licenses and permits in the State Treasury as undedicated revenue to the General Fund.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §89 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Purposes. All funds derived from the sale of licenses or permits under this Part must be used for the following purposes only:

A. The administration of the department; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The protection, propagation, preservation, promotion and investigation of fish and wildlife; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Conservation education; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Other expenses incident to the administration of the functions set out in this subsection. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Delinquent agents. An agent is delinquent if that agent fails to forward to the commissioner funds collected by that agent by the date established in rules adopted under subsection 3. Failure to remit the funds as provided in this section results in the following sanctions, in addition to any others provided by law.

A. [2011, c. 533, §2 (RP).]

B. [2013, c. 538, §2 (RP).]

C. If an agent is delinquent for more than 150 days or is delinquent 3 or more times in one year, the commissioner shall:

(1) Terminate the agency for the balance of the year; and

(2) Order that the agency not be renewed for the next year. [2011, c. 253, §11 (AMD).]

[ 2013, c. 538, §2 (AMD) .]

7. Exception. This section does not apply to the State Tax Assessor with respect to services performed for the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B89 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 186, §1 (AMD). 2011, c. 253, §11 (AMD). 2011, c. 533, §2 (AMD). 2013, c. 538, §2 (AMD).



12 §10802. Rule violations; agent

The following penalties apply to violations of rules regulating hunting and fishing agents. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §90 (RPR).]

1. Civil violation. Notwithstanding section 10650, a person who violates a rule regulating hunting and fishing agents commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §90 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Crime. A person who violates a rule regulating hunting and fishing agents after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §90 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B90 (RPR).



12 §10803. Agent fee cap

A clerk or agent appointed by the commissioner under section 10801 to issue licenses or permits or process applications for the moose lottery or antlerless deer permits may charge agent fees as provided in this Part up to a maximum of $6 during a single transaction. For purposes of this section, "transaction" means a single event in which one or more licenses or permits are issued to a person in that person's name. [2009, c. 186, §2 (AMD).]

SECTION HISTORY

2003, c. 655, §B91 (NEW). 2003, c. 655, §B422 (AFF). 2009, c. 186, §2 (AMD).






Subchapter 3: LIFETIME, COMPLIMENTARY AND REDUCED-RATE LICENSES

12 §10851. Lifetime licenses

1. Infants, youth and seniors. The following lifetime licenses may be purchased:

A. For a person who is less than 6 years of age:

(1) An infant lifetime fishing license. The fee for an infant lifetime fishing license is $150 for a resident and $450 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $200;

(2) An infant lifetime hunting license. The fee for an infant lifetime hunting license is $150 for a resident and $450 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $200;

(3) An infant lifetime archery hunting license. The fee for an infant lifetime archery hunting license is $150 for a resident and $450 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $200;

(3-A) An infant lifetime trapping license. The fee for an infant lifetime trapping license is $150 for a resident and $450 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $200;

(4) An infant combination of any 2 lifetime licenses. The fee for an infant combination of any 2 lifetime licenses is $250 for a resident and $750 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $425; and

(5) An infant combination of any 3 lifetime licenses. The fee for an infant combination of any 3 lifetime licenses is $400 for a resident and $1,200 for a nonresident, except that, from December 1, 2011 until March 1, 2015, the fee for a nonresident is $660; [2011, c. 268, §1 (AMD).]

B. For a person from 6 to 15 years of age:

(1) A junior lifetime fishing license. The fee for a junior lifetime fishing license is $300 for a resident and $900 for a nonresident;

(2) A junior lifetime hunting license. The fee for a junior lifetime hunting license is $300 for a resident and $900 for a nonresident;

(3) A junior lifetime archery hunting license. The fee for a junior lifetime archery hunting license is $300 for a resident and $900 for a nonresident;

(3-A) A junior lifetime trapping license. The fee for a junior lifetime trapping license is $300 for a resident and $900 for a nonresident;

(4) A junior combination of any 2 lifetime licenses. The fee for a junior combination of any 2 lifetime licenses is $500 for a resident and $1,500 for a nonresident; and

(5) A junior combination of any 3 lifetime licenses. The fee for a junior combination of any 3 lifetime licenses is $800 for a resident and $2,400 for a nonresident; [2009, c. 404, §1 (AMD).]

C. For a resident from 65 to 69 years of age:

(1) A senior resident lifetime fishing license. The fee for a senior resident lifetime fishing license is $50 for a person who purchases the license in the year in which that person turns 65 years of age, $40 for a person who purchases the license in the year in which that person turns 66 years of age, $30 for a person who purchases the license in the year in which that person turns 67 years of age, $20 for a person who purchases the license in the year in which that person turns 68 years of age and $10 for a person who purchases the license in the year in which that person turns 69 years of age;

(2) A senior resident lifetime hunting license. The fee for a senior resident lifetime hunting license is $50 for a person who purchases the license in the year in which that person turns 65 years of age, $40 for a person who purchases the license in the year in which that person turns 66 years of age, $30 for a person who purchases the license in the year in which that person turns 67 years of age, $20 for a person who purchases the license in the year in which that person turns 68 years of age and $10 for a person who purchases the license in the year in which that person turns 69 years of age;

(3) A senior resident lifetime archery hunting license. The fee for a senior resident lifetime archery hunting license is $50 for a person who purchases the license in the year in which that person turns 65 years of age, $40 for a person who purchases the license in the year in which that person turns 66 years of age, $30 for a person who purchases the license in the year in which that person turns 67 years of age, $20 for a person who purchases the license in the year in which that person turns 68 years of age and $10 for a person who purchases the license in the year in which that person turns 69 years of age;

(3-A) A senior resident lifetime trapping license. The fee for a senior resident lifetime trapping license is $50 for a person who purchases the license in the year in which that person turns 65 years of age, $40 for a person who purchases the license in the year in which that person turns 66 years of age, $30 for a person who purchases the license in the year in which that person turns 67 years of age, $20 for a person who purchases the license in the year in which that person turns 68 years of age and $10 for a person who purchases the license in the year in which that person turns 69 years of age;

(4) A senior resident combination of any 2 lifetime licenses. The fee for a senior resident combination of any 2 lifetime licenses is $80 for a person who purchases the license in the year in which that person turns 65 years of age, $64 for a person who purchases the license in the year in which that person turns 66 years of age, $48 for a person who purchases the license in the year in which that person turns 67 years of age, $32 for a person who purchases the license in the year in which that person turns 68 years of age and $16 for a person who purchases the license in the year in which that person turns 69 years of age; and

(5) A senior resident combination of any 3 lifetime licenses. The fee for a senior resident combination of any 3 lifetime licenses is $110 for a person who purchases the license in the year in which that person turns 65 years of age, $94 for a person who purchases the license in the year in which that person turns 66 years of age, $78 for a person who purchases the license in the year in which that person turns 67 years of age, $52 for a person who purchases the license in the year in which that person turns 68 years of age and $26 for a person who purchases the license in the year in which that person turns 69 years of age; and [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §92 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

D. For a resident 70 years of age or older. For a person who holds a valid senior lifetime license under this section at any time during the calendar year that person turns 70 years of age, that lifetime license includes all hunting permits and licenses authorized in this Part and may renew at no cost a guide license under section 12853. A person who is 70 years of age or older may purchase a senior lifetime license that entitles the holder to all the privileges described in this paragraph for a one-time $8 fee. [2011, c. 253, §12 (AMD).]

[ 2011, c. 253, §12 (AMD); 2011, c. 268, §1 (AMD) .]

A person must be a resident to purchase a senior resident lifetime license under subsection 1, paragraphs C and D. Once purchased, a lifetime license is valid for the life of the holder without regard to subsequent changes in the legal residence of the holder. The license entitles the holder to all fishing or hunting privileges extended to residents or nonresidents as applicable of that same age who hold the equivalent annual license and subjects the holder to all limitations and prerequisites on those fishing or hunting privileges that apply to residents or nonresidents of that same age who hold the equivalent annual license. [RR 2013, c. 2, §20 (COR).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B92 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 433, §1 (AMD). 2007, c. 651, §9 (AMD). 2009, c. 404, §1 (AMD). 2011, c. 253, §12 (AMD). 2011, c. 268, §1 (AMD). RR 2013, c. 2, §20 (COR).



12 §10852. Lifetime privileges to be honored

A lifetime license issued under this subchapter is valid for the life of the license holder unless lawfully suspended or revoked by the commissioner for a violation of fish and wildlife laws under this Part. The Legislature may not otherwise act in any way to limit or end the right of a person holding a lifetime license to the lifetime enjoyment of all the rights and privileges authorized by that license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10853. Complimentary and reduced-rate licenses

1. Residents over 70 years of age. A complimentary license to hunt, trap or fish, including an archery license under section 11109, subsection 7, a pheasant hunting permit under section 11156, a muzzle-loading hunting license under section 11109, subsection 4, a migratory waterfowl permit under section 11157 and a bear hunting permit under section 11151 must be issued to a resident who is 70 years of age or older upon application to the commissioner.

A. A resident who applies for a complimentary license under this section at any time during the calendar year of that resident's 70th birthday must be issued a license upon application, regardless of the actual date during that calendar year in which that resident attains 70 years of age. A guide license may be renewed without charge for a resident who is 70 years of age or older upon application to the commissioner. The application must be accompanied by a birth certificate or other certified evidence of the applicant's date of birth and residency. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Beginning January 1, 2006, the department may not issue a complimentary license to a resident over 70 years of age. A complimentary license issued to a resident over 70 years of age prior to January 1, 2006 is valid as long as the license holder satisfies the residency requirements set out in section 10001, subsection 53. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A complimentary license issued under this subsection remains valid for the remainder of the life of the license holder, as long as the license holder continues to satisfy the residency requirements set out in section 10001, subsection 53 and the license is not revoked or suspended. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

1-A. Residents 100 years of age or older. A complimentary antlerless deer permit under section 11152 may be issued to a resident of the State who is 100 years of age or older upon application to the commissioner.

A. A resident who applies for a complimentary antlerless deer permit under this subsection at any time during the calendar year of that resident's 100th birthday may be issued the permit regardless of the actual date during that calendar year in which that resident attains 100 years of age. The application must be accompanied by a birth certificate or other certified evidence of the applicant's date of birth and proof of residency. [2005, c. 75, §1 (NEW).]

B. A complimentary antlerless deer permit issued under this subsection remains valid for the remainder of the life of the permit holder, as long as the permit holder continues to satisfy the residency requirements set out in section 10001, subsection 53 and the permit is not revoked or suspended. [2005, c. 75, §1 (NEW).]

[ 2005, c. 75, §1 (NEW) .]

2. Blind residents. A complimentary license to fish must be issued to a resident who is 16 years of age or older and blind and applies to the commissioner for the fishing license. This complimentary license remains valid for the life of the license holder if the license holder continues to satisfy the residency requirements in section 10001, subsection 53 and the license is not revoked or suspended. The application must be accompanied by certified evidence that the applicant is permanently blind. For the purpose of this subsection, "blind" means having visual acuity for distance vision of 20/200 if the widest diameter of field of vision subtends an angle no greater than 20 degrees.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §93 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Paraplegics. The commissioner may issue, upon application, complimentary resident hunting and fishing licenses to a resident who has lost, or who has permanently lost the use of, both lower extremities. A license issued under this subsection remains valid for the life of the license holder if the license holder continues to satisfy the residency requirements in section 10001, subsection 53 and the license is not revoked or suspended.

The commissioner may issue, upon application, complimentary nonresident hunting and fishing licenses to a person from another state who would qualify under this subsection as long as the state where the person resides provides a reciprocal privilege for residents of this State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Disabled veteran. A resident disabled veteran or a nonresident disabled veteran who is a resident of New Hampshire or Vermont may obtain upon application, at no cost, all hunting, trapping and fishing licenses, including permits, stamps and other permission needed to hunt, trap and fish, and, upon meeting the qualifications as established in section 12853, subsection 4, a guide license. The commissioner shall issue all fishing, trapping and hunting licenses and permits requested under this subsection if the commissioner determines the applicant is a disabled veteran and is not otherwise ineligible to hold that permit or license. For the purposes of this subsection, "disabled veteran" means a person who:

A. Is a resident as defined in section 10001, subsection 53 or is a resident of New Hampshire or Vermont; [2013, c. 145, §1 (AMD).]

B. Is a veteran as defined in Title 37-B, section 505, subsection 2, paragraph A, subparagraph (3); and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Has a service-connected disability evaluated at 50% or more. [2013, c. 404, §1 (AMD).]

Each application must be accompanied by satisfactory evidence that the applicant meets the requirements of this subsection. An applicant for a license or permit under this section is subject to the provisions of this Part, including, but not limited to, a lottery or drawing system for issuing a particular license or permit. A permit or license issued under this subsection remains valid for the life of the permit or license holder, as long as the permit or license holder continues to satisfy the residency requirement in section 10001, subsection 53 and the permit or license is not revoked or suspended. For a resident of New Hampshire or Vermont to be eligible under this subsection, that resident's state must have a reciprocal agreement with this State.

[ 2013, c. 145, §1 (AMD); 2013, c. 404, §1 (AMD) .]

5. Holders of Congressional Medal of Honor. Upon application, the Governor may grant 2-year complimentary hunting and fishing licenses to holders of the Congressional Medal of Honor.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Members of Armed Forces domiciled in State. A member of the Armed Forces of the United States on active duty who is permanently stationed outside of the State may be issued fishing, hunting and trapping licenses for an amount equal to the administrative costs associated with issuing a license as determined by the department. Administrative costs do not include agent fees. To qualify, the member of the Armed Forces of the United States must show proof that that member's home of record, as recorded in that person's service records, is Maine. That person may purchase all other licenses or permits at resident fees. The license is valid during the year of issue. That person's spouse and children may purchase hunting and fishing licenses at reduced rates. The reduced fees are as follows:

A. Twenty dollars, plus the issuing fee for a combination fishing and hunting license; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Ten dollars, plus the issuing fee for a hunting license; [2013, c. 408, §7 (AMD).]

C. Ten dollars, plus the issuing fee for a fishing license; and [2013, c. 408, §7 (AMD).]

D. Ten dollars, plus the issuing fee for a trapping license. [2013, c. 408, §7 (NEW).]

[ 2013, c. 408, §7 (AMD) .]

7. Patients and inmates in certain state institutions. The commissioner may issue free fishing permits covering:

A. Clients of the Department of Health and Human Services who reside in licensed facilities for persons with intellectual disabilities or autism or licensed facilities for the treatment of mental illness; [2011, c. 542, Pt. A, §7 (AMD).]

B. Groups of full-time patients at a nursing home, as defined in Title 22, section 1812-A; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Groups of full-time residents of a facility licensed under Title 22, chapter 1663. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2011, c. 542, Pt. A, §7 (AMD) .]

8. Members of federally recognized nation, band or tribe. The commissioner shall issue a hunting, trapping and fishing license, including an archery hunting license under this chapter, and including permits, stamps and other permission needed to hunt, trap and fish, to a person, 10 years of age or older, who is an enrolled member of the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians or the Aroostook Band of Micmacs that is valid for the life of that person without any charge or fee pursuant to section 11109, if the person presents certification from the respective reservation governor or the Aroostook Micmac Council stating that the person described is an enrolled member of a federally recognized nation, band or tribe listed in this subsection. Holders of these licenses are subject to this Part, including, but not limited to, a lottery or drawing system for issuing a particular license or permit. Members of a federally recognized nation, band or tribe listed in this subsection are exempt from the trapper evaluation program required for a license under section 12201 and the archery hunter education course under section 11106.

[ 2013, c. 136, §1 (AMD) .]

9. Foreign exchange students. A resident license to hunt or fish must be issued, at a fee equal to the resident license fee for a person of like age and status, to any citizen of a foreign nation under 21 years of age who is domiciled with a family within the State pursuant to any cultural or educational exchange program conducted by any governmental, educational, cultural or religious organization.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Persons with developmental disabilities. A complimentary license to fish must be issued to any person with a developmental disability, as defined in Title 5, section 19503, subsection 3, upon application to the commissioner when that application is accompanied by a statement signed by the person's physician that states that the applicant's functional limitations substantially limit that person's ability to fish independently. This complimentary license remains effective for the life of the license holder, if the license is not revoked or suspended.

[ 2011, c. 355, §1 (AMD) .]

11. Permits to accommodate permanent physical disabilities. The commissioner may issue a special permit to a person with a permanent physical disability that includes special authorization that allows that person to hunt, trap or fish at times or in a manner otherwise prohibited by this Part in order to enhance access to hunting, trapping and fishing opportunities. No laws or rules may be waived except as are necessary to effect this subsection. A permit may be issued under this subsection only if:

A. The applicant provides the commissioner with a letter signed by a licensed physician clearly stating the nature of that person's disability, the permanence of the disability and the extent to which the disability affects that person's ambulatory ability or endurance; use of one or both hands, arms or legs; or sight or hearing; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner determines that the permanent physical disability prevents that person from safely accessing hunting, trapping or fishing opportunities at the times or in the manner allowed by this Part or by rules adopted pursuant to this Part; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The person meets all other requirements for issuance of that permit and related licensing requirements and is not otherwise ineligible for that permit. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Each applicant's disability and needs must be reviewed in consultation with the disabled hunter, trapper and angler advisory committee established in section 10152 and a determination made regarding the special authorization that may be made to enhance the applicant's access to fishing, hunting and trapping opportunities. A permit issued under this subsection must be signed by the commissioner and include a clear and specific description of the activities authorized by that permit. The disabled person shall carry the permit whenever that person is hunting, trapping or fishing, and the permit must be presented to a game warden or other law enforcement officer upon request. No laws or rules may be waived except as are necessary to effect this subsection.

The commissioner may authorize only the minimum special exceptions necessary to overcome the applicant's disability and allow that applicant to safely hunt, trap or fish. This does not authorize the commissioner to issue special exceptions that endanger public safety. A permit issued under this subsection does not authorize a person to exceed the allowable bag or size limits for any fish or wildlife species; to fish for or take a fish or wildlife species for which a license is not otherwise issued; to fish for, trap or hunt a fish or wildlife species more than 7 days before the opening or more than 7 days after the closing of the regular open season for that species; or to fish, trap or hunt in any area permanently closed to those activities by state law or rule.

[ 2013, c. 408, §8 (AMD) .]

12. Persons with acquired brain injury. A complimentary license to fish must be issued to any person with a head injury, as defined by Title 22, section 3086, upon application to the commissioner. This complimentary license remains effective for the life of the license holder if the license is not revoked or suspended.

[ 2003, c. 655, Pt. B, §93 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Certain veterans.

[ 2009, c. 440, §2 (AMD); MRSA T .12, §10853, sub-§13 (RP) .]

14. Game warden killed in line of duty. A complimentary license to hunt, trap and fish, including permits, stamps and other permissions needed to hunt, may be issued, upon application, to the spouse or child of a game warden who has been killed in the line of duty. These licenses must be issued in accordance with criteria established by the Maine Chiefs of Police Association and the Maine Law Enforcement Officer Memorial board, upon confirmation by the Game Warden Colonel that the applicant is qualified for such a license.

[ 2007, c. 651, §11 (AMD) .]

15. Assisting a person with disabilities. The commissioner may allow a licensee who has received a complimentary fishing license under subsection 2, 3, 4, 7, 10 or 12 to have a person accompany and assist that licensee in fishing. The person accompanying and assisting the holder of a complimentary fishing license as provided in this subsection may do so without obtaining a separate fishing license. This subsection does not authorize the person accompanying and assisting the licensee to assist that licensee with more than one fishing rod and reel. The person accompanying and assisting the licensee must remain within the immediate proximity of the licensee while that licensee is fishing.

[ 2011, c. 355, §2 (NEW) .]

16. Resident 16 or 17 years of age in custody of the Department of Health and Human Services. A complimentary license to fish may be issued to any resident 16 or 17 years of age who is in the custody of the Department of Health and Human Services under Title 19-A, chapter 55 and Title 22, chapter 1071, upon application to the commissioner. This complimentary license remains valid for the duration of the Department of Health and Human Services' custody of the resident, if the license is not revoked or suspended.

[ 2013, c. 93, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B93-95 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 75, §1 (AMD). 2005, c. 268, §2 (AMD). 2005, c. 397, §C10 (AMD). 2005, c. 477, §2 (AMD). 2007, c. 195, §1 (AMD). 2007, c. 463, §2 (AMD). 2007, c. 651, §§10, 11 (AMD). 2009, c. 440, §2 (AMD). 2011, c. 327, §1 (AMD). 2011, c. 355, §§1, 2 (AMD). 2011, c. 542, Pt. A, §7 (AMD). 2013, c. 93, §1 (AMD). 2013, c. 136, §1 (AMD). 2013, c. 145, §1 (AMD). 2013, c. 404, §1 (AMD). 2013, c. 408, §§7, 8 (AMD).






Subchapter 4: REVOCATION AND SUSPENSION OF LICENSES OR PERMITS

12 §10901. Compliance; noncompliance

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Compliance with a support order" means that the support obligor has obtained or maintained health insurance coverage if required by a support order and is:

(1) No more than 60 days in arrears in making any of the following payments:

(a) Payments in full for current support;

(b) Periodic payments on a support arrearage pursuant to a written agreement with the Department of Health and Human Services; and

(c) Periodic payments as set forth in a support order; and

(2) No more than 30 days in arrears in making payments as described in subparagraph (1) if the obligor has been in arrears for more than 30 days in making payments as described in subparagraph (1) at least 2 times within the past 24 months. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §96 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

B. "Support order" means a judgment, decree or order, whether temporary, final or subject to modification, issued by a court or an administrative agency of competent jurisdiction for the support and maintenance of a child, including a child who has attained the age of majority under the law of the issuing state, or a child and the parent with whom the child is living, that provides for monetary support, health care, arrearages or reimbursement and may include related costs and fees, interest and penalties, income withholding, attorney's fees and other relief. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §96 (RPR).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §96 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

2. Compliance. In addition to other qualifications for licensure or registration and conditions for continuing eligibility to hold a license as prescribed by the various acts of the department, applicants for licensure or registration, licensees renewing their licenses and existing licensees must also comply with the requirements of Title 19-A, section 2201.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §96 (RPR) .]

3. Noncompliance with support order. An applicant for the issuance or renewal of a license or an existing licensee who is not in compliance with a support order is subject to the requirements of Title 19-A, section 2201.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §96 (RPR) .]

4. Suspension of license. If a license or registration is suspended pursuant to Title 19-A, section 2201, the suspension remains in effect until the person is in compliance with the support order. On condition of payment of a $25 reinstatement fee to the department, the suspension is rescinded and the license reinstated.

[ 2003, c. 655, Pt. B, §96 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B96 (RPR). 2003, c. 689, §B6 (REV).



12 §10902. Suspension or revocation of or refusal to issue license or permit

1. Conviction or adjudication of violation. Any conviction or adjudication for a violation of this Part is grounds for suspension of any license or permit issued under this Part. Except where provided by law, the commissioner shall determine the suspension period. To suspend a license or permit based upon a conviction or adjudication, the commissioner shall follow the procedures under section 10903. A suspension or revocation of a license by the District Court is subject to the provisions of subsection 5.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Refusal to issue license or permit. If a person is convicted or adjudicated of a violation of any provision of this Part and is not the holder of a valid license or permit issued under this Part, the commissioner may refuse to issue a related license or permit to that person for up to 5 years following the date of conviction or adjudication, except when the killing or wounding of a human being has occurred, in which case the commissioner may refuse to issue the license or permit for a period of not less than 5 years.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §97 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Failure to pay fine. If a license or registration is suspended pursuant to this section or Title 14, section 3142, the suspension remains in effect until the person pays the fine. On condition of payment of a $25 reinstatement fee to the department, the clerk of the court in which the suspension was ordered shall rescind the suspension and notify the department, which, upon receipt of the $25 reinstatement fee, shall delete any record of the suspension from that person's record. For the purposes of this subsection, "fine" has the same meaning as in Title 14, section 3141, subsection 1.

[ 2013, c. 538, §3 (AMD) .]

4. Mandatory revocation of all licenses issued by the department. A person's license must be revoked under the following circumstances.

A. If a person holding a license or permit under this chapter is convicted of the violation of any provision of Title 17-A while on a hunting or fishing trip or in the pursuit of wild animals, wild birds or fish, the commissioner shall revoke the license or permit held by that person for a period of at least one year, except when the killing or wounding of a human being has occurred, in which case the commissioner shall revoke the license or permit for at least 5 years. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Any license issued by the department in effect at the time a person is convicted of a violation of section 12256, disturbing traps, is revoked upon conviction and must be immediately surrendered to the commissioner and the person is ineligible to obtain any license issued by the department as specified in section 10752, subsection 6, paragraph A. [2013, c. 538, §4 (AMD).]

C. If an habitual violator, as defined in section 10605, subsection 1, is convicted or adjudicated of a violation of any provision of this Part, the commissioner shall revoke all licenses and permits held by that person. That person is ineligible to have a license for a period to be determined by the commissioner, which may not be less than 3 years from the date of revocation. A hearing for a person whose licenses and permits have been revoked under this paragraph is governed by the following.

(1) A person whose licenses and permits have been revoked under this paragraph may, within 30 days of the effective date of the revocation, petition for a hearing before the commissioner to show cause why the licenses and permits should not have been revoked.

(2) If, after the hearing, the commissioner finds that the petitioner's record does not bring the petitioner within the definition of an habitual violator, the commissioner shall rescind the revocation. If the commissioner finds that the petitioner's record does bring the petitioner within the definition of an habitual violator, the revocation remains in effect. If the petitioner denies any of the facts contained in the record, the petitioner has the burden of proof. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §98 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2013, c. 538, §4 (AMD) .]

5. Hunting license revocation or suspension for endangerment or harm to another. The commissioner may bring a complaint in the District Court seeking to revoke or suspend the current hunting license or the privilege to obtain a hunting license of any person whom the commissioner reasonably believes to have killed, wounded or recklessly endangered the safety of another human being while hunting in this State or another jurisdiction. The District Court shall revoke or suspend the person's license or privilege for a period of at least 5 years if the court finds that the person, while hunting, has killed, wounded or recklessly endangered the safety of another human being and the public safety will be endangered by the person's retention of that license or privilege. For the purpose of this subsection, "recklessly" has the same meaning as that set out in Title 17-A, section 35, subsection 3.

A. A person whose hunting license has been revoked or suspended or whose right to hunt or the right to obtain a hunting license has been denied under this subsection, may, after the expiration of one year from the date of the revocation or suspension, petition the commissioner for restoration of the person's privilege to procure such a license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner, after hearing, may restore the petitioner's privilege if the commissioner determines that the public safety will not be endangered by restoring that privilege. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. [2013, c. 375, §3 (RP).]

[ 2013, c. 375, §3 (AMD) .]

6. Mandatory hunting license revocation for certain violations. The commissioner shall suspend a person's hunting license for at least one year and may suspend any other license issued under this Part and held by that person if that person is convicted of:

A. A closed season violation, in violation of section 11201 as it relates to bear, deer or moose; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Hunting while under the influence of intoxicating liquor or drugs, in violation of section 10701; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Night hunting, in violation of section 11206; [2011, c. 253, §14 (AMD).]

D. Discharging a firearm within 100 yards of a residential dwelling without owner permission, in violation of section 11209; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Buying or selling bear, hunting or trapping bear after having killed 2 or exceeding the bag limit on bear, in violation of section 11217, 11351 or 12260; [2011, c. 691, Pt. A, §7 (RPR).]

F. Buying or selling deer, exceeding the bag limit on deer or hunting deer after having killed one, in violation of section 11217 or 11501 or unlawfully hunting or possessing an antlerless deer in a wildlife management district for which no antlerless deer permits have been issued in violation of section 11152, subsection 1-A; [2013, c. 538, §5 (AMD).]

G. Buying or selling moose, unlawfully hunting moose or unlawfully possessing moose, in violation of section 11154, 11217, 11601, 11651-A, 11652, 12302-A, 12304-A, 12305 or 12403; [2013, c. 280, §3 (AMD).]

H. Buying or selling wild turkeys, unlawfully hunting wild turkeys, unlawfully possessing wild turkeys or using unlawful methods to hunt wild turkeys, in violation of section 11217, subsection 1; section 11751-A; section 11801; or section 12306, subsection 1; [2013, c. 538, §6 (AMD).]

I. Hunting bear over another person's bait without written permission of that person in violation of section 11301, subsection 1-A; or [2013, c. 538, §7 (AMD).]

J. Hunting or any violation of section 10906 while that person's license is revoked. [2013, c. 538, §8 (NEW).]

[ 2013, c. 538, §§5-8 (AMD) .]

7. Mandatory hunting license revocation; coyote hunting violation. A hunting license of a person convicted of hunting coyote in violation of section 11160 or 12001 must be revoked and that person is ineligible to obtain any hunting license for a period of one year from the date of conviction.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §100 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

7-A. Hunting with night vision equipment. A hunting license of a person convicted of night hunting in violation of section 11206, subsection 1 and found to have been in possession of night vision equipment at the time of the offense must be revoked, and that person is ineligible to obtain a hunting license for a period of 5 years from the date of conviction.

[ 2003, c. 592, §2 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

8. Mandatory revocation of fishing license. The commissioner shall suspend a person's fishing license for at least one year and may suspend any other license issued under this Part and held by that person if that person is convicted or adjudicated of:

A. Introducing fish into a private pond without a permit in violation of section 12511; [2013, c. 358, §2 (AMD).]

B. Taking or possessing sport fish in violation of bag, weight and size limits in violation of section 12602, as it relates to trout, salmon, togue and black bass, whenever the violation involves twice the general bag and possession limit adopted by rule by the commissioner for that species of fish; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B-1. [2013, c. 358, §2 (RP).]

C. Importing live bait fish or smelts, in violation of section 12556; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Buying or selling freshwater sport fish, in violation of section 12609-A; [2013, c. 538, §9 (AMD).]

E. Taking fish by explosive, poisonous or stupefying substances, in violation of section 12653; or [2013, c. 538, §10 (AMD).]

F. Fishing or any violation of section 10906 while that person's license is revoked. [2013, c. 538, §11 (NEW).]

The commissioner shall suspend a person's fishing license for 5 years and may suspend any other license issued under this Part and held by that person if the person is convicted or adjudicated of illegally importing, transporting or possessing live freshwater fish or fish gametes under sections 12509, 12510, 12512 and 12611, except that this mandatory revocation does not apply to offenses involving live bait fish or smelts.

[ 2013, c. 538, §§9-11 (AMD) .]

9. Discretionary suspension for certain ATV violations; training. The commissioner may suspend all licenses, permits and registrations issued by the department pursuant to this Part to any person convicted or adjudicated of:

A. Operating an ATV on a temporarily closed trail as prohibited under section 13157-A, subsection 24; or [2005, c. 626, §1 (AMD).]

B. [2005, c. 626, §1 (RP).]

C. [2005, c. 626, §1 (RP).]

D. [2005, c. 626, §1 (RP).]

E. [2005, c. 626, §1 (RP).]

F. Operating an ATV on the land of another without permission, as prohibited under section 13157-A, subsection 1-A. [2011, c. 691, Pt. A, §8 (AMD).]

G. [2005, c. 626, §1 (RP).]

If the commissioner suspends a license, permit or registration pursuant to this subsection, the suspension must be for at least 90 days. The commissioner shall reinstate licenses, permits and registrations that have been suspended pursuant to this subsection after the period of suspension has elapsed and after the person satisfactorily completes, in accordance with procedures established by the commissioner by rule, a training program approved by the department relating to safety and ethics in the operation of ATVs. The costs of this training program are borne by the person undertaking the training. The commissioner shall establish by rule the procedures for completion of mandatory training pursuant to this subsection. A person who satisfactorily completes a training program approved by the department pursuant to this subsection is deemed to have satisfied the outdoor ethics training course requirements established under section 10903. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 691, Pt. A, §8 (AMD) .]

10. Mandatory suspension for certain ATV violations. The commissioner shall suspend for at least one year all licenses, permits and registrations issued by the department pursuant to this Part to any person convicted or adjudicated of:

A. Abuse of another person's property as prohibited under section 13157-A, subsection 22; [2005, c. 626, §2 (NEW).]

B. Operating an ATV under the influence as prohibited under section 10701, subsection 1-A, paragraph D; [2005, c. 626, §2 (NEW).]

C. Operating an ATV to endanger, as prohibited under section 13157-A, subsection 11; [2005, c. 626, §2 (NEW).]

D. Reckless operation of an ATV, as prohibited under section 13157-A, subsection 10; or [2005, c. 626, §2 (NEW).]

E. Failure or refusal to stop an ATV or attempting to elude an officer, as prohibited under section 10651, subsection 1, paragraphs D and E. [2011, c. 253, §17 (AMD).]

The commissioner shall reinstate licenses, permits and registrations that have been suspended pursuant to this subsection after the period of suspension has lapsed and after that person has successfully completed an ATV safety and ethics course as provided in subsection 9.

[ 2011, c. 253, §17 (AMD) .]

SECTION HISTORY

RR 2003, c. 2, §19 (COR). 2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 592, §2 (AMD). 2003, c. 592, §5 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B97-103 (AMD). 2003, c. 655, §§B422,C5,6 (AFF). 2003, c. 695, §B8 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 397, §E3 (AMD). 2005, c. 477, §3 (AMD). 2005, c. 626, §§1,2 (AMD). 2011, c. 253, §§13-17 (AMD). 2011, c. 309, §1 (AMD). 2011, c. 691, Pt. A, §§7, 8 (AMD). 2013, c. 280, §§3-5 (AMD). 2013, c. 358, §2 (AMD). 2013, c. 375, §3 (AMD). 2013, c. 538, §§3-11 (AMD).



12 §10903. Effective date for suspensions

1. For mandatory suspension. For a violation having a minimum statutory suspension period, a suspension is effective upon conviction or adjudication and the license holder must surrender the license immediately to the commissioner. That person is not entitled to a hearing under section 10905 if the suspension period does not exceed the minimum period of suspension required by law. In addition to any suspension period ordered by the commissioner, a person whose license is suspended for a violation having a mandatory suspension must successfully complete an outdoor ethics course as provided in section 10903-A in order to be eligible to have that license reinstated. A person is not required to complete the outdoor ethics course under section 10903-A if that person's license is revoked under the interstate wildlife violator compact authorized in accordance with section 10103 as a result of a conviction occurring outside of the State and that person has met the eligibility requirements for reinstatement of the license in the state in which the conviction occurred.

[ 2013, c. 538, §12 (AMD) .]

2. For all other suspensions. For a violation that does not have a minimum statutory suspension period, a suspension is effective upon written notification of suspension by the commissioner. That person must surrender that license to the commissioner upon receipt of a notice of suspension and is entitled to a hearing under section 10905. The commissioner shall adopt rules specifying the conditions under which a person whose license is suspended for a violation that does not carry a mandatory suspension is required to complete an outdoor ethics course as provided in section 10903-A. Rules adopted under this subsection are major substantive rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 538, §12 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 576, §6 (AMD). 2013, c. 538, §12 (AMD).



12 §10903-A. Outdoor ethics course

An outdoor ethics course must be scheduled by the Bureau of Warden Service and must be given whenever there are 10 or more persons needing or wanting to take the course. The fee for an outdoor ethics course is $100, payable 10 working days prior to the start of the course. All fees collected under this section are allocated to the landowner relations program established in section 10108, subsection 4-A. [2013, c. 538, §13 (NEW).]

SECTION HISTORY

2013, c. 538, §13 (NEW).



12 §10904. Time limit for nonmandatory suspension decision and notice of suspension

A decision by the commissioner to suspend a license of a person convicted or adjudicated of a violation that does not carry a mandatory suspension must be made within 60 days after that conviction. The commissioner shall give written notice of a suspension immediately following the decision to suspend. A notice of suspension must name the license or permit that is suspended and state the effective date and length of the suspension and must inform the person of any applicable hearing provisions under section 10905. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §104 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B104 (AMD). 2003, c. 655, §B422 (AFF).



12 §10905. Hearings

Except as provided in section 10903, subsection 1, a person receiving a notice of suspension under section 10904 may request a hearing on that suspension. A request for a hearing must be in writing and must be made not later than 30 days after receipt of the suspension notice required under section 10903. The commissioner shall notify the person of the date and location of the hearing. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Evidence. A person may present evidence at a hearing concerning the violation that might justify reinstatement of the license or permit or the reduction of the suspension period. If the petitioner denies any of the facts contained in the record, the petitioner has the burden of proof.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Decisions. Decisions of the commissioner must be in writing. Except as provided in subsection 3, the commissioner may reinstate the license or permit or reduce the suspension period if the commissioner finds that the person has not been convicted or adjudicated or that reinstatement of the license or permit or reduction of the suspension period would be in the best interests of justice.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Mandatory suspension period not waived. The commissioner may not waive or reduce a mandatory minimum suspension period established in statute except upon determination by the commissioner that an inappropriate action contributed to or resulted in that suspension.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10906. Violation of suspended or revoked license, permit or registration

While a person's license, permit or recreational vehicle registration is under suspension or revocation under this Part, that person may not engage in the particular activity permitted by the license, permit or recreational vehicle registration that has been suspended or revoked. [2009, c. 340, §11 (AMD).]

A person who violates this section commits a Class D crime. [2003, c. 655, Pt. B, §105 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B105 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §11 (AMD).



12 §10907. Obtaining suspended or revoked license, permit or registration

A person may not obtain or attempt to obtain any license, permit or recreational vehicle registration that has been suspended or revoked by the commissioner under this Part. [2009, c. 340, §12 (AMD).]

A person who violates this section commits a Class D crime. [2003, c. 655, Pt. B, §106 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B106 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §12 (AMD).



12 §10908. Guide license revocation

1. Conditions for revocation. The commissioner may suspend or revoke a guide license pursuant to this subchapter and Title 5, section 10004. The commissioner may revoke, suspend, refuse to issue or refuse to renew a guide license or the District Court may revoke or suspend a guide license:

A. If the guide fails to meet the standards of competency established pursuant to section 12851; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. If the guide fails to meet the qualifications for a guide license, including, but not limited to, failure to pass a reexamination conducted pursuant to section 12855, subsection 4; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If the guide is found to be incompetent, negligent or neglectful in the conduct of guiding activities, including, but not limited to, entering into a contractual agreement with a client to provide services and then failing, without just cause, to provide the services as agreed. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Mandatory revocation. The commissioner shall revoke for a period of 3 years the guide license of a guide who is convicted of violating a provision of this Part punishable by a mandatory fine of not less than $1,000 and at least 3 days in jail. The commissioner shall provide notice of revocation as provided in section 10904. A person whose license has been revoked under this subsection may, within 30 days of the effective date of the revocation, petition the commissioner for a hearing to show cause why the license should not have been revoked. If, after the hearing, the commissioner finds that the person has not been convicted or that the conditions of this subsection do not apply, the revocation is rescinded. If the commissioner finds that the person has been convicted and that the conditions of this subsection apply, the revocation remains in effect.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §107 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B107 (AMD). 2003, c. 655, §B422 (AFF).



12 §10909. Taxidermists and dealers in furs; suspension of license

The commissioner shall investigate or cause to be investigated all complaints made to the department and all cases of noncompliance with or violation of sections 12952 and 12953 and this section. A person may register a complaint of fraud, deceit, gross negligence, incompetency or misconduct against any licensee. The complaint must be in writing, be sworn to by the person making it and filed with the department. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Disciplinary action. The commissioner may suspend or revoke a license pursuant to this subchapter and Title 5, section 10004. The commissioner may refuse to issue or renew a license or the District Court may revoke, suspend or refuse to renew a license for any one of the following causes:

A. Procuring a license by fraud or deceit practiced upon the department or a purchaser; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Failure to meet the competency standards established pursuant to section 12952; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Engaging in the art of taxidermy under a false name or alias with fraudulent intent; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Incompetence, negligence or neglect in the conduct of the practice of taxidermy, including, but not limited to, entering into a contractual agreement with a customer to provide services and then failing, without just cause, to provide the services as agreed; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Failure to meet the qualifications for a license, including, but not limited to, failing to pass a reexamination pursuant to section 12953, subsection 5; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. For any violation of this section or section 12952 or 12953 or any rules adopted pursuant to subsection 5; section 12952, subsection 5; or section 12953, subsection 8. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §108 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §108 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Reissue of license. The commissioner may reissue a license to any former licensee whose license has been revoked.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Hearings. Hearings may be conducted by the commissioner to assist with investigations, to determine whether grounds exist for suspension, revocation or denial of a license or as otherwise necessary to implement the provisions of this section and sections 12952 and 12953. The commissioner shall hold an adjudicatory hearing at the written request of a person who has been denied a license without a hearing for any reason other than failure to pay a required fee, as long as the request for hearing is received by the commissioner within 30 days of the applicant's receipt of written notice of the denial of the application, the reasons for the denial and the right to request a hearing. Hearings must be conducted in conformity with Title 5, chapter 375, subchapter 4, to the extent applicable. The commissioner may subpoena witnesses, records and documents in any hearing the commissioner conducts.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Terms of revocation of license. A person whose license has been revoked under this section is ineligible to apply for a new license for a minimum of 3 years.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §109 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Rules. The commissioner may adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 655, Pt. B, §110 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B108-110 (AMD). 2003, c. 655, §B422 (AFF).



12 §10910. Operator's license to carry passengers for hire; suspension

1. Suspension. The commissioner may initiate proceedings in the District Court to suspend the operator's license of an operator of a motorboat carrying passengers for hire under the following conditions:

A. It is found, upon examination under section 13062, subsection 4, that any motorboat carrying passengers for hire is unsafe; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner receives satisfactory evidence of the operator's intemperance, incompetency or willful violation of the law. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Exception. This section does not apply to any person who operates a watercraft in connection with a youth camp located in this State and licensed by the Department of Health and Human Services or located in another state and licensed in a similar manner in that state.

[ 2009, c. 211, Pt. B, §6 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 689, §B6 (REV). 2009, c. 211, Pt. B, §6 (AMD).









Chapter 915: HUNTING: SEASONS, REQUIREMENTS AND RESTRICTIONS

Subchapter 1: GENERAL HUNTING SEASON PROVISIONS

12 §10951. Closed season

1. General; prohibition. Except as otherwise provided in this Part and except as the commissioner may establish by rule not inconsistent with this Part, there is a perpetually closed season on hunting any wild animal or wild bird.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §10952. Open seasons for hunting with bow and arrow and crossbow

1. Hunting with a bow and arrow or a crossbow. A person may, except as otherwise provided in this Part, hunt any wild bird or wild animal with a hand-held bow and arrow or a crossbow during any open season on that bird or animal.

[ 2013, c. 236, §1 (AMD) .]

2. Hunting with a crossbow; 70 years of age or older.

[ 2013, c. 236, §2 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2011, c. 61, §1 (RPR). 2013, c. 236, §§1, 2 (AMD).



12 §10953. Open seasons for hunting with crossbow

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Species and seasons. A person may:

A. Hunt bear with a crossbow during the open season on bear as provided in section 11251; [2013, c. 236, §3 (NEW).]

B. Hunt wild turkey with a crossbow during the spring open season on wild turkey in areas open to wild turkey hunting as established by rule in section 11701; [2013, c. 236, §3 (NEW).]

C. Hunt moose with a crossbow in areas of the State open to moose hunting during the open season on moose established by rule in section 11552, subsections 1 and 2 and according to the rules pertaining to moose hunting permits adopted by the commissioner for the protection of the moose resource under section 11551 and in accordance with the provisions of section 11601; and [2013, c. 236, §3 (NEW).]

D. Hunt deer with a crossbow during the open firearm season on deer as provided in section 11401. [2013, c. 538, §14 (AMD).]

[ 2013, c. 538, §14 (AMD) .]

1-A. Hunting with a crossbow; 70 years of age or older.

[ 2013, c. 538, §15 (RP) .]

1-B. (TEXT EFFECTIVE UNTIL 1/1/15) (TEXT REPEALED 1/1/15) Hunting with a crossbow; 70 years of age or older. A person 70 years of age or older may hunt a wild bird or a wild animal with a crossbow during any open season on that wild bird or wild animal, subject to this Part. A person 70 years of age or older may hunt deer with a crossbow during a regular archery-only season established under section 11403 or in an expanded archery zone or during the muzzle-loading-only deer hunting season established under section 11404.

This subsection is repealed January 1, 2015.

[ 2013, c. 538, §16 (NEW) .]

2. Rulemaking. The commissioner shall adopt rules regulating the use of crossbows for hunting that include but are not limited to restrictions on size, bolts, broadheads, sighting devices and safety mechanisms. The commissioner shall adopt rules that prohibit the use of hand-held or pistol-type crossbows and crossbows with a draw weight of less than 100 pounds or more than 200 pounds. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 419, §2 (NEW); 2005, c. 419, §12 (AFF) .]

SECTION HISTORY

2005, c. 419, §2 (NEW). 2005, c. 419, §12 (AFF). 2011, c. 61, §§2, 3 (AMD). 2013, c. 236, §3 (AMD). 2013, c. 538, §§14-16 (AMD).






Subchapter 2: HUNTING LICENSE REQUIREMENTS AND FEES

12 §11101. Application and issuance

A resident or nonresident may apply for and the commissioner or the commissioner's authorized agent may issue a written license to hunt wild animals and wild birds. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11102. Age limitation for obtaining hunting license

A person under 10 years of age is ineligible to obtain a hunting license. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §111 (RPR).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B111 (RPR).



12 §11103. Convicted felon

A person who is prohibited from possessing a firearm under Title 15, section 393, subsection 1 is ineligible to obtain or possess any license or permit issued by the department that authorizes a person to hunt with a firearm unless that person possesses a valid permit in accordance with Title 15, section 393, subsection 2. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §112 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B112 (AMD). 2003, c. 655, §B422 (AFF).



12 §11104. Mental deficiency or illness; eligibility

A person who is a mentally ill person, as defined in Title 34-B, section 3801, or who has a mental deficiency or mental illness, as those terms are defined in Title 34-B, section 9002, is ineligible to obtain a hunting license. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §112 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B112 (AMD). 2003, c. 655, §B422 (AFF).



12 §11105. Safety course

1. Hunter safety course requirements. Except as provided in subsection 2, a person who applies for a Maine license to hunt with firearms other than a junior license or an apprentice hunter license issued under section 11108-B must submit proof of having successfully completed a hunter safety course as provided in section 10108 or an equivalent hunter safety course or satisfactory evidence of having previously held a valid adult license to hunt with firearms in this State or any other state, province or country in any year beginning with 1976.

When proof of competency can not otherwise be provided, the applicant may substitute a signed affidavit that the applicant has previously held the required adult hunting license or that the applicant has successfully completed the required hunter safety course.

[ 2013, c. 538, §17 (AMD) .]

2. Hunter safety course exemption for certain members of armed forces domiciled in State. A member of the Armed Forces of the United States on active duty who is permanently stationed outside of the United States and home on leave is exempt from hunter safety course requirements under subsection 1 if that member shows proof at the time of application for the license that that member's home state of record, as recorded in that person's military service records, is Maine. A person who no longer meets the conditions for an exemption under this subsection must satisfy the requirements of subsection 1.

[ 2013, c. 139, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 139, §1 (AMD). 2013, c. 408, §9 (AMD). 2013, c. 538, §17 (AMD).



12 §11106. Eligibility for archery hunting license

1. Age requirement. A person is eligible to obtain an archery hunting license as provided in this section.

A. A resident or nonresident 16 years of age or older who has satisfied the requirements of subsection 2 or holds an apprenticeship hunter license, or who is exempt under subsection 3, may obtain an archery hunting license to hunt with bow and arrow from the commissioner or the commissioner's authorized agent. [2013, c. 139, §2 (AMD).]

B. A resident or nonresident 10 years of age or older and under 16 years of age may hunt with bow and arrow if that person holds a valid junior hunting license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2013, c. 139, §2 (AMD) .]

2. Archery hunter education requirements. Except as provided in paragraph A and subsection 3, a person who applies for an archery hunting license other than a junior hunting license or an apprenticeship hunter license must submit proof of having successfully completed an archery hunter education course as described in section 10108 or an equivalent archery hunter education course or satisfactory evidence of having previously held a valid adult archery hunting license issued specifically for the purpose of hunting with bow and arrow in this State or any other state, province or country in any year after 1979.

When proof or evidence cannot be otherwise provided, the applicant may substitute a signed affidavit that the applicant has previously held the required adult archery hunting license or has successfully completed the required archery hunter education course.

A. A person who is an enrolled member of the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians or the Aroostook Band of Micmacs who presents certification from the respective reservation governor or the Aroostook Micmac Council stating that the person is an enrolled member of a federally recognized nation, band or tribe listed in this paragraph is exempt from the requirements of this subsection. [2013, c. 588, Pt. A, §12 (RPR).]

[ 2013, c. 588, Pt. A, §12 (RPR) .]

3. Archery hunter education course exemption for members of armed forces domiciled in State. A member of the Armed Forces of the United States on active duty who is permanently stationed outside of the United States and home on leave is exempt from archery hunter education course requirements under subsection 2 if that member shows proof at the time of application for the license that that member's home state of record, as recorded in that person's military service records, is Maine. A person who no longer meets the conditions for an exemption under this subsection must satisfy the requirements of subsection 2.

[ 2013, c. 139, §2 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 397, §E4 (AMD). 2007, c. 203, §§1, 2 (AMD). 2013, c. 139, §2 (AMD). 2013, c. 185, §1 (AMD). 2013, c. 408, §10 (AMD). 2013, c. 588, Pt. A, §12 (AMD).



12 §11106-A. Eligibility for crossbow hunting license

1. Big game license. A resident or nonresident 16 years of age or older who has satisfied the requirements of subsection 3 or who is exempt under subsection 4 and who holds a valid big game license or an apprenticeship hunter license may obtain a crossbow license to hunt with a crossbow from the commissioner or the commissioner's authorized agent.

[ 2013, c. 139, §3 (AMD) .]

2. Junior license. A resident or nonresident 10 years of age or older and under 16 years of age may hunt with a crossbow if that person holds a valid junior hunting license.

[ 2005, c. 419, §3 (NEW); 2005, c. 419, §12 (AFF) .]

3. Crossbow hunter education requirements. Except as provided in paragraph A, a person who applies for a crossbow hunting license other than a junior hunting license or an apprenticeship hunter license must submit proof of having successfully completed an archery hunting education course and a crossbow hunting course as described in section 10108 or equivalent crossbow and archery hunting education courses or satisfactory evidence of having previously held valid adult archery and valid crossbow hunting licenses issued specifically for the purpose of hunting with a crossbow or bow and arrow in this State or any other state, province or country in any year after 1979.

When proof or evidence cannot be otherwise provided, the applicant may substitute a signed affidavit that the applicant has previously held the required adult crossbow and archery hunting license or has successfully completed the required crossbow and archery hunting education courses.

A. A person who is an enrolled member of the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians or the Aroostook Band of Micmacs who presents certification from the respective reservation governor or the Aroostook Micmac Council stating that the person is an enrolled member of a federally recognized nation, band or tribe listed in this paragraph is exempt from the requirements of this subsection. [2013, c. 588, Pt. A, §13 (RPR).]

[ 2013, c. 588, Pt. A, §13 (RPR) .]

4. Crossbow hunter education course exemption for members of armed forces domiciled in State. A member of the Armed Forces of the United States on active duty who is permanently stationed outside of the United States and home on leave is exempt from crossbow hunter education course requirements under subsection 3 if that member shows proof at the time of application for the license that that member's home state of record, as recorded in that person's military service records, is Maine. A person who no longer meets the requirements of this subsection must satisfy the conditions for exemption under subsection 3.

[ 2013, c. 139, §4 (NEW) .]

SECTION HISTORY

2005, c. 419, §3 (NEW). 2005, c. 419, §12 (AFF). 2007, c. 203, §§3, 4 (AMD). 2013, c. 139, §§3, 4 (AMD). 2013, c. 185, §2 (AMD). 2013, c. 408, §11 (AMD). 2013, c. 588, Pt. A, §13 (AMD).



12 §11107. Eligibility for hunting with muzzle-loader

This section governs eligibility for hunting with a muzzle-loader. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Big game license. A person 16 years of age or older at the beginning of the special season established under section 11404, subsection 1-A may obtain a muzzle-loading permit from the commissioner or the commissioner's authorized agent if the person possesses a valid license to hunt big game with firearms.

[ 2013, c. 588, Pt. A, §14 (AMD) .]

2. Junior license. A person 10 years of age or older and under 16 years of age may obtain a muzzle-loading permit from the commissioner or the commissioner's authorized agent if the person possesses a valid junior hunting license.

[ 2005, c. 397, Pt. E, §5 (AMD) .]

3. Apprenticeship hunter license. A holder of an apprenticeship hunter license may obtain a muzzle-loading permit from the commissioner or the commissioner's authorized agent.

[ 2007, c. 203, §5 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 397, §E5 (AMD). 2007, c. 203, §5 (AMD). 2013, c. 588, Pt. A, §14 (AMD).



12 §11108. Hunting without license

1. On certain land. Notwithstanding section 11109, subsection 1 as it applies to this subchapter, a resident over 10 years of age and a member of the resident's immediate family over 10 years of age, as long as the hunter's license to hunt is not under suspension or revocation, may hunt without a license, including, but not limited to, an archery hunting license, a crossbow hunting license and a muzzle-loading license, on a single plot of land:

A. To which they are legally entitled to possession; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. On which they are actually domiciled; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. That is used exclusively for agricultural purposes; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. That is in excess of 10 acres. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 419, §4 (AMD); 2005, c. 419, §12 (AFF) .]

2. Junior hunters.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §113 (RP) .]

3. Allowing junior hunter to hunt without adult supervision.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §113 (RP) .]

4. Expiration of junior hunting license.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §113 (RP) .]

5. Hunting assistance. A person may assist in a hunt without a license or permit for that activity as long as that person does not carry hunting equipment or engage in driving deer as described in section 11453.

[ 2003, c. 655, Pt. B, §113 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B113 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 419, §4 (AMD). 2005, c. 419, §12 (AFF).



12 §11108-A. Junior hunting license restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 655, §B114 (NEW). 2003, c. 655, §B422 (AFF). 2009, c. 69, §1 (AMD). 2013, c. 538, §18 (RP).



12 §11108-B. Apprentice hunter license restrictions

1. Adult supervisor required. A holder of an apprentice hunter license may not hunt other than in the presence of an adult supervisor.

A. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $500 and not more than $1,000 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 203, §6 (NEW).]

[ 2013, c. 538, §19 (AMD) .]

1-A. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Adult supervisor" means a person who is 18 years of age or older and holds a valid Maine hunting license. [2013, c. 538, §19 (NEW).]

B. "In the presence of" means in visual and voice contact without the use of visual or audio enhancement devices, including but not limited to binoculars and citizen band radios. [2013, c. 538, §19 (NEW).]

[ 2013, c. 538, §19 (NEW) .]

2. Adult supervisor responsibility. An adult supervisor must have held a valid hunting license for the prior 3 consecutive years to be qualified to supervise a holder of an apprentice hunter license. An adult supervisor shall ensure that the holder of an apprentice hunter license follows safe and ethical hunting protocol and adheres to the laws under this Part. An adult supervisor may not intentionally permit a person hunting under an apprentice hunter license with that adult supervisor to violate subsection 1.

A. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $500 must be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 203, §6 (NEW).]

[ 2013, c. 538, §19 (AMD) .]

3. Eligibility. A resident or nonresident 16 years of age or older who has never held a valid adult hunting license in this State, or any other state, province or country, is eligible to obtain an apprentice hunter license. Notwithstanding section 11105, a person is eligible to obtain an apprentice hunter license without having successfully completed a hunter safety course. A person may not obtain an apprentice hunter license more than twice. A person selected to receive a moose permit may not then purchase an apprentice hunter license to meet the licensing requirements for that permit.

[ 2013, c. 538, §19 (AMD) .]

4. Expiration of apprentice hunter license. An apprentice hunter license is valid for up to 12 calendar months and expires on December 31st.

[ 2013, c. 538, §19 (AMD) .]

5. Definition.

[ 2013, c. 538, §19 (RP) .]

SECTION HISTORY

2007, c. 203, §6 (NEW). 2009, c. 340, §13 (AMD). 2013, c. 538, §19 (AMD).



12 §11108-C. Eligibility and restrictions for a junior hunting license

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Adult supervisor" means:

(1) The parent or guardian of the junior hunter; or

(2) A person 18 years of age or older who:

(a) Is approved by the parent or guardian of the junior hunter; and

(b) Holds or has held a valid Maine hunting license or meets the requirements of section 11105. [2013, c. 538, §20 (NEW).]

B. "In the presence of" means in visual and voice contact without the use of visual or audio enhancement devices, including but not limited to binoculars and citizen band radios. [2013, c. 538, §20 (NEW).]

[ 2013, c. 538, §20 (NEW) .]

2. Eligibility. A resident or nonresident who is at least 10 years of age and under 16 years of age may obtain a junior hunting license, which allows that person to hunt subject to the conditions set out in this section.

[ 2013, c. 538, §20 (NEW) .]

3. Supervision of junior hunters. A hunter who is at least 10 years of age and under 16 years of age may not hunt unless that person holds a junior hunting license and is in the presence of and under the effective control of an adult supervisor.

[ 2013, c. 538, §20 (NEW) .]

4. Supervision of junior hunters 16 years of age. A hunter 16 years of age who obtained a junior hunter license before that person reached 16 years of age may not hunt with that license unless the person is in the presence of or under the effective control of an adult supervisor or the person has successfully completed a hunter safety course acceptable under section 11105. The following penalties apply to a violation of this subsection:

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged; and [2013, c. 538, §20 (NEW).]

B. A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 538, §20 (NEW).]

[ 2013, c. 538, §20 (NEW) .]

5. Expiration of junior hunting license issued to person 15 years of age. A junior hunting license issued to a person who is 15 years of age is valid through the calendar year for which the license is issued. In addition to the requirements of subsection 4, all other permit requirements applicable to a person who is 16 years of age or older apply to a person who continues to hunt with a junior hunting license under this subsection after reaching that person's 16th birthday.

[ 2013, c. 538, §20 (NEW) .]

6. Penalties for supervisors of junior hunters. A person who is the adult supervisor of a holder of a valid junior hunting license when that junior hunter violates any provision of this Part pertaining to hunting:

A. Commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged; and [2013, c. 538, §20 (NEW).]

B. After having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period, commits a Class E crime. [2013, c. 538, §20 (NEW).]

[ 2013, c. 538, §20 (NEW) .]

SECTION HISTORY

2013, c. 538, §20 (NEW).



12 §11109. Licenses and fees

1. License required. Except as otherwise authorized pursuant to this Part, a person may not engage in an activity for which a license may be issued under this section unless that person has a valid license issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Hunting licenses; agent's fee. Clerks or other agents appointed by the commissioner to issue licenses and permits shall charge a fee of $2 for each hunting license issued. The commissioner shall charge a fee of $1 for each hunting license issued by department employees.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Hunting licenses; combination licenses; fees. Hunting licenses, combination licenses and fees are as follows.

A. A resident junior hunting license, for a person 10 years of age or older and under 16 years of age, is $7. Notwithstanding the permit fees established in subchapter 3, a resident junior hunting license includes all permits, stamps and other permissions needed to hunt at no additional cost. A resident junior hunting license does not exempt the holder of the license from lottery-related application requirements under this Part. [2013, c. 538, §21 (AMD).]

B. A resident hunting license, for a person 16 years of age or older, is $25. [2009, c. 213, Pt. OO, §2 (AMD).]

C. A resident small game hunting license, for a person 16 years of age or older, which permits hunting for all legal species except deer, bear, turkey, moose, raccoon and bobcat, is $14. [2005, c. 12, Pt. III, §4 (AMD).]

D. A resident combination hunting and fishing license is $42. [2009, c. 213, Pt. OO, §2 (AMD).]

E. A resident combination archery hunting and fishing license is $42. [2009, c. 213, Pt. OO, §2 (AMD).]

E-1. A resident apprenticeship hunter license, which includes a bear hunting permit and a wild turkey hunting permit under sections 11151 and 11155 respectively, is $25. [2009, c. 213, Pt. OO, §2 (AMD).]

F. A nonresident junior hunting license, for a person 10 years of age or older and under 16 years of age, is $34. A nonresident junior hunting license does not exempt the holder of the license from lottery-related application requirements under this Part. [2013, c. 538, §22 (RPR).]

G. A nonresident small game hunting license, which permits hunting of all legal species except deer, bear, turkey, moose, raccoon and bobcat, is $74. [2009, c. 213, Pt. OO, §2 (AMD).]

H. A nonresident 3-day small game hunting license, valid for 3 consecutive hunting days, which permits hunting of all legal species except deer, bear, turkey, moose, raccoon and bobcat for the 72-hour period specified on the license, is $49. [2009, c. 213, Pt. OO, §2 (AMD).]

I. A nonresident big game hunting license, which permits hunting of all legal species subject to the permit requirements in subchapter 3, is $114. [RR 2011, c. 1, §15 (COR).]

J. A nonresident combination hunting and fishing license is $149. [2009, c. 213, Pt. OO, §2 (AMD).]

K. An alien small game hunting license, which permits hunting of all species except deer, bear, turkey, moose, raccoon and bobcat, is $79. [2009, c. 213, Pt. OO, §2 (AMD).]

L. An alien big game hunting license, which permits hunting of all legal species subject to the permit requirements in subchapter 3, is $139. [RR 2011, c. 1, §15 (COR).]

M. An alien combination hunting and fishing license is $190. [2009, c. 213, Pt. OO, §2 (AMD).]

N. A license to use leashed dogs to track wounded animals, which permits a person to use one or more leashed dogs to track a lawfully wounded deer, moose or bear, is $27. [2005, c. 12, Pt. III, §4 (AMD).]

O. A nonresident small game apprenticeship hunter license, which permits the hunting of all legal species except deer, bear, turkey, moose, raccoon and bobcat, is $74. [2009, c. 213, Pt. OO, §2 (AMD).]

P. A nonresident big game apprenticeship hunter license, which permits the hunting of all legal species and includes a bear hunting permit and a wild turkey hunting permit under sections 11151 and 11155 respectively, is $114. [2009, c. 213, Pt. OO, §2 (AMD).]

[ 2013, c. 538, §§21, 22 (AMD) .]

4. Muzzle-loading permit; issuance and agent's fee. The commissioner, through the commissioner's agent, shall issue muzzle-loading permits to eligible persons. The issuing agent shall charge a fee of $1 for each permit issued.

[ 2005, c. 397, Pt. E, §6 (AMD) .]

5. Muzzle-loading permits and fees. Muzzle-loading hunting permits and fees are as follows:

A. A resident muzzle-loading hunting permit is $13; [2005, c. 397, Pt. E, §7 (AMD).]

B. A nonresident muzzle-loading hunting permit is $69; and [2009, c. 213, Pt. OO, §3 (AMD).]

C. An alien muzzle-loading hunting permit is $79. [2009, c. 213, Pt. OO, §3 (AMD).]

[ 2009, c. 213, Pt. OO, §3 (AMD) .]

6. Issuance of archery hunting license; agent's fee. Clerks or other agents appointed by the commissioner to issue archery hunting licenses must charge a fee of $1 for each archery hunting license issued. The commissioner shall charge a fee of $1 for each archery hunting license issued by department employees.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Archery hunting licenses; combination licenses; fees. Archery hunting licenses, combination licenses and fees are as follows:

A. A resident archery license is $25; [2009, c. 213, Pt. OO, §4 (AMD).]

B. A resident combination archery hunting and fishing license is $42; [2009, c. 213, Pt. OO, §4 (AMD).]

C. A nonresident archery license is $74; and [2009, c. 213, Pt. OO, §4 (AMD).]

D. An alien archery license is $84. [2009, c. 213, Pt. OO, §4 (AMD).]

[ 2009, c. 213, Pt. OO, §4 (AMD) .]

8. Issuance of crossbow hunting license; agent's fee. Clerks or other agents appointed by the commissioner to issue crossbow hunting licenses must charge a fee of $1 for each crossbow hunting license issued. The commissioner shall charge a fee of $1 for each crossbow hunting license issued by department employees.

[ 2005, c. 419, §5 (NEW); 2005, c. 419, §12 (AFF) .]

9. Crossbow licenses and fees. Crossbow hunting licenses and fees are as follows:

A. A resident crossbow hunting license is $25; [2005, c. 419, §5 (NEW); 2005, c. 419, §12 (AFF).]

B. A nonresident crossbow hunting license is $55; and [2009, c. 213, Pt. OO, §5 (AMD).]

C. An alien crossbow hunting license is $79. [2009, c. 213, Pt. OO, §5 (AMD).]

[ 2009, c. 213, Pt. OO, §5 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B115,116 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §§III4,5 (AMD). 2005, c. 397, §§E6,7 (AMD). 2005, c. 419, §5 (AMD). 2005, c. 419, §12 (AFF). 2007, c. 168, §§2, 3 (AMD). 2007, c. 168, §8 (AFF). 2007, c. 203, §§7-9 (AMD). 2009, c. 213, Pt. OO, §§2-5 (AMD). RR 2011, c. 1, §15 (COR). 2013, c. 213, §§1, 2 (AMD). 2013, c. 408, §12 (AMD). 2013, c. 538, §§21, 22 (AMD).



12 §11109-A. Super pack license

Except as otherwise provided in this section, a super pack license includes all licenses and permits issued under this Part to hunt and fish all legal game and fish species, subject to the restrictions placed on the equivalent individual licenses or permits for those species. An individual license or permit contained in the super pack license is not valid unless the holder of the super pack license has met the eligibility requirements for that specific license or permit and is not otherwise prohibited from holding that license or permit. A person may be issued a super pack license without meeting the specific requirements of an individual license or permit contained in the super pack license, but that license or permit is invalid until the license holder meets the eligibility requirements for that particular license or permit. All restrictions and conditions on hunting and fishing apply to a super pack licensee. [2007, c. 163, §1 (AMD); 2007, c. 163, §3 (AFF).]

1. Moose lottery chances. A super pack license includes, upon application, one chance in the moose lottery under section 11154, subsection 6.

[ 2011, c. 370, §3 (AMD) .]

2. Antlerless deer permit. A super pack license includes:

A. Except as provided in paragraph B, the opportunity to enter an antlerless deer permit lottery pursuant to section 11152 as afforded by a license contained within the super pack license subject to the conditions and restrictions placed on that license; and [2011, c. 252, §1 (AMD); 2011, c. 252, §2 (AFF).]

B. An antlerless deer permit as provided under section 11152, except that it is valid only for antlerless deer in wildlife management districts in which at least 3,500 antlerless deer permits are issued. No more than 2.5% of those antlerless deer permits may be in the form of a super pack license. The commissioner shall implement a system for issuing antlerless deer permits under this subsection. If a super pack licensee obtains an antlerless deer permit under this paragraph, that person is not eligible to obtain an antlerless deer permit under paragraph A. [2011, c. 252, §1 (AMD); 2011, c. 252, §2 (AFF).]

[ 2011, c. 252, §1 (AMD); 2011, c. 252, §2 (AFF) .]

3. Harvest of 5 deer. Notwithstanding section 11501, a super pack license authorizes the holder to take:

A. One deer during either the regular open firearm season or the regular archery-only season or the special muzzle-loading season in accordance with sections 11401, 11403 and 11404, respectively; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

B. One deer in accordance with subsection 2, paragraph B; and [2007, c. 492, §2 (AMD).]

C. Three antlerless deer during the special archery season in accordance with section 11402, subsection 4. [2007, c. 492, §3 (AMD).]

[ 2007, c. 492, §§2, 3 (AMD) .]

4. Licenses not included. A super pack license does not include:

A. A license or permit under subchapters 13 and 15; [RR 2011, c. 1, §16 (COR).]

B. A license or permit under chapter 917; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

C. A permit or certificate under chapter 921; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

D. A license or permit under chapter 923, subchapter 2, except it does include licenses issued to fish pursuant to section 12501; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

E. A license or permit under chapter 923, subchapter 3; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

F. A license under chapter 927; [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

G. A permit under section 12704; or [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

H. A moose permit under section 11154. [2007, c. 163, §1 (NEW); 2007, c. 163, §3 (AFF).]

[ RR 2011, c. 1, §16 (COR) .]

5. Fee. The fee for a super pack license is $200 for residents and $175 for a person holding 2 or more lifetime licenses.

[ 2005, c. 477, §4 (NEW) .]

SECTION HISTORY

2005, c. 12, §III6 (NEW). 2005, c. 477, §4 (RPR). 2007, c. 163, §1 (AMD). 2007, c. 163, §3 (AFF). 2007, c. 492, §§1-3 (AMD). 2009, c. 132, §1 (AMD). RR 2011, c. 1, §16 (COR). 2011, c. 252, §1 (AMD). 2011, c. 252, §2 (AFF). 2011, c. 370, §3 (AMD).



12 §11110. Transfer of hunting areas or zones

A person who has been assigned a designated hunting area, zone or season by the department for purposes of hunting a game animal may exchange that designated zone, area or season with another person assigned a different hunting zone, area or season for the same game animal for purposes of hunting that same game animal. The commissioner may adopt rules to implement this section. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2005, c. 74, §1 (AMD).]

SECTION HISTORY

2003, c. 655, §B117 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 74, §1 (AMD).



12 §11111. Tracking wounded animals with leashed dogs; fee for services

A person who holds a valid license issued under section 11109, subsection 3, paragraph N to use leashed dogs to track wounded bear, deer or moose may charge a fee for dog tracking services. Notwithstanding section 10001, subsection 28, a person is not a guide if the only services that person charges a fee for are dog tracking services pursuant to this section. [2003, c. 655, Pt. B, §117 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 655, §B117 (NEW). 2003, c. 655, §B422 (AFF).






Subchapter 3: HUNTING PERMIT REQUIREMENTS AND FEES

12 §11151. Bear hunting permit

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt for bear without a valid permit from the first Monday preceding September 1st to the day preceding the open firearm season on deer. This section does not apply to trapping for bear.

Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §118 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Eligibility; big game license required. A person who possesses a valid license to hunt big game may obtain a permit to hunt for bear from the commissioner or an authorized agent.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Issuance; permit fee. The commissioner, through the commissioner's authorized agent, shall issue a bear hunting permit to an eligible person. The annual fee for each permit issued is $27 for residents and $74 for nonresidents.

[ 2009, c. 213, Pt. OO, §6 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B118 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III7 (AMD). 2009, c. 213, Pt. OO, §6 (AMD).



12 §11151-A. Nonresident late season bear hunting permit

1. Permit required. Except as otherwise authorized pursuant to this Part or for a nonresident who holds a valid bear hunting permit under section 11151, a nonresident may not hunt for bear during the regular firearm season on deer under section 11401 without a valid permit issued pursuant to this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2007, c. 168, §4 (NEW); 2007, c. 168, §8 (AFF) .]

2. Eligibility; nonresident late season bear hunting permit. A person who possesses a valid nonresident license to hunt big game may obtain a permit to hunt for bear from the commissioner or the commissioner's authorized agent.

[ 2007, c. 168, §4 (NEW); 2007, c. 168, §8 (AFF) .]

3. Issuance; permit fee. The commissioner, through the commissioner's authorized agent, shall issue a nonresident late season bear hunting permit to an eligible person. The annual fee for each permit issued is $40.

[ 2007, c. 168, §4 (NEW); 2007, c. 168, §8 (AFF) .]

SECTION HISTORY

2007, c. 168, §4 (NEW). 2007, c. 168, §8 (AFF).



12 §11152. Antlerless deer; regulation and authority to issue permits

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt antlerless deer as authorized in this section unless that person has a valid permit issued under this section.

A. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed. [2007, c. 463, §3 (AMD).]

B. [2007, c. 463, §3 (RP).]

[ 2007, c. 463, §3 (AMD) .]

1-A. Antlerless deer in wildlife management districts with no permits issued. Except as otherwise provided in this Part, a person may not hunt or possess an antlerless deer in a wildlife management district that does not have permits issued. A person may possess in one of those districts an antlerless deer that has been lawfully registered in another district where permits have been issued.

A person that violates this subsection commits a Class D crime for which a minimum fine of $1,000 must be imposed, and the court shall impose a sentencing alternative involving a term of imprisonment of at least 3 days, none of which may be suspended.

[ 2011, c. 253, §18 (AMD) .]

2. Authority to regulate taking of antlerless deer. The commissioner may regulate the taking of antlerless deer within an area of the State as necessary to maintain deer populations in balance with available habitat if the demarcation of each area follows recognizable physical boundaries such as rivers, roads and railroad rights-of-way. This subsection does not apply to a person with a special antlerless deer permit under subsection 7.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §120 (RP).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §120 (RP).]

[ 2005, c. 142, §1 (AMD) .]

3. Rulemaking. The commissioner may adopt rules necessary for the administration, implementation, enforcement and interpretation of this section, except that the commissioner is not authorized to establish an antlerless deer permit system unless otherwise specified in this section. The commissioner may appoint clerks or agents under section 10801 to process applications for permits issued under this section. A clerk or agent appointed by the commissioner to process applications shall charge a fee of $2 for each application processed by that clerk or agent under this section. Rules adopted by the commissioner that provide for permits to be issued to nonresident or alien hunters must provide that:

A. [2011, c. 533, §3 (RP).]

B. No more than 15% of the antlerless deer permits issued in any one district or in any one zone may be issued to nonresident and alien hunters. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 533, §3 (AMD) .]

4. Landowner consideration. An antlerless deer permit system adopted by the commissioner pursuant to this section may include a provision giving special consideration to landowners who keep their lands open to hunting by the public. As part of the special consideration to those landowners, the commissioner shall provide at least 25% of the available antlerless deer permits in a wildlife management district to eligible landowners that apply for an antlerless deer permit in that district. Any 2 or more areas of land owned by the same person that are open for hunting and that would be contiguous except for being divided by one or more roads are considered contiguous for the purposes of determining landowner eligibility for special consideration under this subsection.

[ 2007, c. 492, §4 (AMD) .]

5. Hunter permit transfers. A resident may take an antlerless deer if another resident who holds a valid antlerless deer permit transfers the permit to that resident by identifying the name and address of the transferee on the permit as well as any other information reasonably requested by the commissioner and then returns the permit to the department prior to the start of the firearm season on deer. A nonresident may take an antlerless deer if another nonresident who holds a valid anterless deer permit transfers the permit to that nonresident by identifying the name and address of the transferee on the permit as well as any other information reasonably requested by the commissioner and then returns the permit to the department prior to the start of the firearm season on deer. The commissioner shall record a transfer under this subsection and return the permit to the transferee. A valid permit must be in the possession of the transferee in order for the transferee to take an antlerless deer.

[ 2013, c. 322, §1 (AMD) .]

6. Transfer of antlerless deer permit to person with ambulatory disabilities.

[ 2013, c. 322, §2 (RP) .]

7. Special antlerless deer permit. The commissioner shall issue a special antlerless deer permit to an eligible person who has lost all or part of one or more lower limbs, not including a partial foot amputation, or is suffering from the permanent loss of use of both lower limbs. The commissioner shall issue a permit upon application and after the applicant verifies that person's ambulatory disability with a letter signed by a physician confirming the person's condition. A person who is issued a special antlerless deer permit under this subsection may take an antlerless deer in any part of the State open to the taking of antlerless deer pursuant to subsection 3.

[ 2013, c. 538, §23 (AMD) .]

8. Junior hunter consideration. An antlerless deer permit system adopted by the commissioner pursuant to this section may include a provision giving special consideration to persons with a valid junior hunting license. As part of the special consideration to junior hunters, the commissioner shall provide at least 25% of the available antlerless deer permits in a wildlife management district to persons with a valid junior hunting license who apply for an antlerless deer permit in that district.

[ 2013, c. 213, §3 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B119-123 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 142, §§1,2 (AMD). 2005, c. 477, §5 (AMD). 2007, c. 463, §§3, 4 (AMD). 2007, c. 492, §4 (AMD). 2009, c. 186, §3 (AMD). 2011, c. 253, §18 (AMD). 2011, c. 533, §§3, 4 (AMD). 2013, c. 213, §3 (AMD). 2013, c. 322, §§1, 2 (AMD). 2013, c. 408, §13 (AMD). 2013, c. 538, §23 (AMD).



12 §11153. Special season deer permits; fees

1. Special season deer hunting permits; authority to issue for special season. The commissioner may implement a permit system to regulate hunter participation in a special season established by the commissioner pursuant to section 11402, subsection 4, paragraph B and the number, sex and age of deer harvested. If permits are issued, the fee for a deer permit other than an antlerless deer permit is $32 and the fee for an antlerless deer permit is $12.

[ 2005, c. 12, Pt. III, §8 (AMD) .]

2. Prohibition. Except as otherwise authorized pursuant to this Part, a person may not hunt deer during a special season established under this section unless that person has a valid permit issued pursuant to this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Penalty. Each day a person violates this section that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 655, Pt. B, §124 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B124 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III8 (AMD).



12 §11154. Moose permit

1. Permit required. Except as otherwise provided in this Part, a person may not hunt or possess a moose unless that person has a valid permit issued under this section. A person without a moose permit may possess moose parts lawfully sold under section 11217, subsection 2, paragraph D.

A person who violates this subsection commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended; the court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §125 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Issuance of moose hunting permits. In accordance with section 11552, the commissioner may issue moose hunting permits and may establish the number of moose hunting permits to be issued for each wildlife management district established by the commissioner by rule open to moose hunting. No more than 10% of the moose hunting permits may be issued to nonresident and alien hunters.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Moose hunting permit fee. The fee for a moose hunting permit is $52 for a resident and $585 for a nonresident or alien.

[ 2011, c. 370, §4 (AMD) .]

4. Big game hunting license required. While hunting moose, the permittee and the subpermittee shall each have in that person's possession a valid Maine resident, nonresident or alien big game hunting license, whichever is applicable.

Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §126 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Eligibility. Except as provided in this subsection, a resident, nonresident or alien who is eligible to obtain a Maine hunting license or who will be eligible to obtain a Maine hunting license by the opening day of the open moose season is eligible to apply for a moose hunting permit. Beginning in 2011, a person who has obtained a moose hunting permit is ineligible to obtain another permit until 3 years have elapsed after the issuance of the last permit. This limitation does not apply to subpermittees under subsection 7.

[ 2011, c. 370, §5 (AMD) .]

6. Application procedure. An eligible person wishing to apply for a permit must file a written application for a permit on a form furnished by the commissioner. The application fee is nonrefundable. A person may file no more than one application. A person who submits more than one application is disqualified from the selection of permittees. The application must be accompanied by an application fee of:

A. For a resident:

(1) Fifteen dollars for a one-chance application; or

[2011, c. 370, §6 (AMD).]

B. For a nonresident:

(1) Fifteen dollars for a one-chance application;

(2) Twenty-five dollars for a 3-chance application;

(3) Thirty-five dollars for a 6-chance application; and

(4) Fifty-five dollars for a 10-chance application; multiple 10-chance options may be purchased. [2005, c. 12, Pt. III, §10 (AMD).]

A clerk or agent appointed by the commissioner under section 10801 may process an application under this subsection. The clerk or agent shall charge a fee of $2 for each application under this subsection processed by that clerk or agent.

The commissioner shall allow an applicant to indicate that that applicant does not want to receive a moose permit pursuant to the application but wishes to receive the corresponding points under subsection 8 for that application.

[ 2011, c. 370, §6 (AMD) .]

7. Subpermittees. An applicant for a moose permit may indicate on the application filed pursuant to subsection 6 the name of a subpermittee-designate and the name of an alternate subpermittee-designate. If the applicant is issued a moose permit under subsection 9 and upon application to the commissioner, the permittee may change that person's subpermittee-designate or alternate subpermittee-designate until 30 days prior to the start of the moose hunting season for which the permit was issued. Thirty days prior to the start of the applicable moose hunting season, the subpermittee-designate becomes a subpermittee. The permittee may authorize the subpermittee to participate in the moose hunt with the permittee. The permittee may authorize the alternate subpermittee-designate to participate in the hunt in place of the subpermittee-designate if the permittee notifies the department of the authorization at least 5 business days prior to the first day of the moose season, in which case the alternate subpermittee-designate becomes the subpermittee. The permittee may choose not to authorize a subpermittee to participate in the hunt.

A. A person may not sell a subpermittee or an alternate subpermittee designation. [2011, c. 370, §7 (NEW).]

B. A person who violates paragraph A commits a Class E crime. [2011, c. 370, §7 (NEW).]

[ 2011, c. 370, §7 (AMD) .]

8. Point system for public chance drawing. A person accumulates points as follows for each consecutive year that person purchases an application for a moose hunting permit but is not selected to receive a permit:

A. One point each year for the first 5 years; [2011, c. 370, §8 (NEW).]

B. Two points each year for years 6 to 10; [2011, c. 370, §8 (NEW).]

C. Three points each year for years 11 to 15; and [2011, c. 370, §8 (NEW).]

D. Ten points each year after the 15th year. [2011, c. 370, §8 (NEW).]

Each point entitles an applicant to one chance in the public chance drawing. A person's accumulated points are eliminated and that person begins to accumulate points anew if in any year that person is selected to receive a moose hunting permit or if that person fails to purchase a new chance in any 2 consecutive years.

A person who is ineligible to receive a moose hunting permit as provided in subsection 5 may continue to purchase points for each year that person is ineligible to receive a moose hunting permit for the corresponding application fee under subsection 6.

[ 2011, c. 370, §8 (RPR) .]

9. Selection procedure. Permittees are selected by a public chance drawing, except that a permit must be issued to any resident who is 70 years of age or older or will attain 70 years of age during the calendar year in which the resident is applying for the permit, who has accumulated at least 30 points pursuant to subsection 8 and who applies for and is otherwise eligible to obtain the permit.

[ 2013, c. 226, §1 (AMD) .]

9-A. Permits in road safety management areas. A person who has been selected as a permittee to hunt in a wildlife management district that the commissioner has designated as a road safety management area and who indicates to the commissioner that the person wishes to decline the permit retains any points accumulated, as long as the person appropriately indicates the intent to decline within a reasonable amount of time after receiving notice from the commissioner of the person's permit and the person's right to decline the permit under this subsection. For purposes of this subsection, "road safety management area" means a wildlife management district in which the predominant moose management goal is to reduce the moose population to the extent necessary to minimize the danger to motorists.

[ 2013, c. 226, §2 (NEW) .]

10. Questionnaire. Each permittee shall complete a questionnaire, to be provided by the commissioner, and return this questionnaire to the commissioner within a period of 10 days after the close of the moose hunting season.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

11. Auction of moose hunting permits to fund youth conservation education programs. Notwithstanding subsection 1, the commissioner may issue not more than 10 moose hunting permits each year through public auction in accordance with this subsection.

A. Each moose hunting permit issued under this subsection must be awarded through public auction to the applicant who submits the highest bid. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person who applies for a moose hunting permit under this subsection is subject to the eligibility provisions of subsection 5, except that a successful applicant is not required to wait 3 years in order to obtain another permit. [2011, c. 370, §9 (AMD).]

C. An eligible person wishing to apply for a permit under this subsection must submit a written application in such form as the commissioner may require. The application must be accompanied by a bidding fee of $25, which, except as otherwise provided in paragraph D, is nonrefundable. The commissioner may waive the requirements of this paragraph when, as provided in paragraph G, the commissioner enters into a contract with a conservation organization to auction the permits. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §128 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

D. An eligible person may apply for a moose hunting permit both through the public chance drawing and in accordance with this subsection. If a person is selected to receive a moose hunting permit as a result of the public chance drawing, that person is no longer eligible to obtain a permit under this subsection and the bidding fee submitted by that person must be refunded. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. A moose hunting permit issued under this subsection is valid in the district designated by the permittee. This designation must be made within 30 days after the permit is awarded. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. A person who is awarded a moose hunting permit under this subsection may select a subpermittee to participate in the moose hunt as provided in subsection 7. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. The commissioner may enter into a contract with a conservation organization whose goals and objectives are not inconsistent with those of the department to advertise this process of issuing permits, auction the permits and collect revenues. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Except as otherwise provided, the provisions of this Part relating to moose are applicable to the hunting of moose with a permit awarded under this subsection. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

I. The commissioner may adopt rules necessary for the proper administration, implementation, enforcement and interpretation of this subsection. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §129 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

J. Notwithstanding this subsection, the total number of moose hunting permits issued each year must be in accordance with section 11552, subsection 2. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

K. The commissioner may decline to issue any permit or any number of permits issuable pursuant to this subsection if, in the commissioner's opinion, the auction bids received do not reflect the public value anticipated to meet the goals of this subsection. Any permit or permits not issued under this subsection must be drawn in the public chance drawing pursuant to subsection 9. [2007, c. 161, §1 (NEW).]

[ 2011, c. 370, §9 (AMD) .]

12. Persons in armed forces called to serve in armed conflict. A person who is issued a moose permit under this section and who is subsequently called to active duty in the Armed Forces of the United States to serve in an armed conflict and is unable to use the permit is entitled to use the same permit during the next appropriate season following that person's return to the State. Permits used under this subsection do not affect the number of permits that may be issued by the commissioner under this section. For purposes of this subsection, "armed conflict" means any military action in which participants are exposed to war-risk hazards as defined in 42 United States Code, Section 1711(b).

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

13. Hunting adventure permits for children. Notwithstanding subsection 6 and section 11102, the commissioner may issue 2 moose permits to a nonprofit organization dedicated to providing hunting and fishing adventures to children under 21 years of age with life-threatening, critical or terminal illnesses. The commissioner may issue these permits upon written request by an eligible nonprofit organization but may not issue more than 2 permits in total for a calendar year. These permits are in addition to the moose hunting permits issued under subsection 2 for each wildlife management district and are at no cost to the organization.

[ 2005, c. 143, §1 (NEW) .]

14. Permits for hunting lodges. In any year in which the total number of moose permits available as determined by the commissioner under subsection 2 for the public chance drawing under subsection 9 exceeds 3,140, 10% of the permits exceeding 3,140 must be allocated through a chance drawing separate from the chance drawing under subsection 9 to hunting outfitters in accordance with this subsection. The fee for a moose hunting permit under this subsection is $1,500.

A. For the purposes of this subsection, "hunting outfitter" means a person who operates a sporting camp as defined under Title 22, section 2491, subsection 11 that is licensed under Title 22, chapter 562 and who provides package deals that include food, lodging and the services of a guide licensed under chapter 927 for the purpose of hunting. [2013, c. 538, §24 (NEW).]

B. A hunting outfitter may sell or transfer a permit allocated under this subsection only once, only to a hunter who is eligible under paragraph F and only under the following conditions:

(1) The sale or transfer must be part of a package deal that includes the food and lodging to be provided by the hunting outfitter to the person receiving the permit;

(2) The person receiving the permit from the hunting outfitter must be accompanied during the hunt by a guide licensed under chapter 927;

(3) The hunting outfitter must notify the department of the identity of the person receiving the permit; and

(4) The hunting permit may not be sold or transferred by the hunter. [2013, c. 538, §24 (NEW).]

C. A hunting outfitter may be allocated more than one permit. [2013, c. 538, §24 (NEW).]

D. A permit allocated under this subsection may be used only for the year, season, sex and wildlife management district for which the permit is issued. [2013, c. 538, §24 (NEW).]

E. Permits allocated under this subsection may not exceed 10% of the total permits issued per year for each season, sex and wildlife management district permit type. [2013, c. 538, §24 (NEW).]

F. An individual may hunt with a permit sold or transferred under this subsection only if that individual is otherwise eligible to obtain and hunt with a permit under subsection 5. [2013, c. 538, §24 (NEW).]

G. If proceeds in any year from the auction authorized under subsection 11 are less than $107,000, proceeds from the chance drawing conducted pursuant to this subsection must be used to fund youth conservation education programs as provided under subsection 11 up to $107,000. The remainder must be deposited in the Moose Research and Management Fund under section 10263. [2013, c. 538, §24 (NEW).]

[ 2013, c. 538, §24 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B125-129 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §§III9,10 (AMD). 2005, c. 143, §1 (AMD). 2007, c. 161, §1 (AMD). 2009, c. 186, §4 (AMD). 2009, c. 213, Pt. OO, §7 (AMD). 2011, c. 370, §§4-9 (AMD). 2013, c. 226, §§1, 2 (AMD). 2013, c. 538, §24 (AMD).



12 §11155. Wild turkey hunting permits

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt or possess wild turkey unless that person has a valid permit issued under this section.

A person who violates this subsection commits a Class E crime for which the court shall impose a fine of not less than $500, none of which may be suspended. The court also shall impose a fine of $500 for each wild turkey unlawfully possessed, none of which may be suspended.

[ 2003, c. 552, §2 (AMD); 2003, c. 552, §15 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

1-A. Eligibility; big game license required. A person who possesses a valid license to hunt big game may obtain a permit to hunt for wild turkey from the commissioner or an authorized agent.

[ 2005, c. 12, Pt. III, §11 (NEW) .]

1-B. Issuance; permit fee.

[ 2013, c. 387, §1 (AMD); MRSA T. 12, §11155, sub-§1-B (RP) .]

1-C. Issuance; permit fee. Beginning January 1, 2014, the commissioner, through the commissioner's authorized agent, shall issue in wildlife management districts that are open by rule for wild turkey hunting a combined fall and spring wild turkey hunting permit that allows an eligible person to take wild turkeys in the spring and fall seasons in accordance with section 11701. The fee for a combined fall and spring wild turkey hunting permit is $20 for residents and nonresidents.

[ 2013, c. 387, §2 (NEW) .]

2. Issuance of wild turkey hunting permits.

[ 2005, c. 12, Pt. III, §12 (RP) .]

3. Eligibility.

[ 2005, c. 12, Pt. III, §12 (RP) .]

4. Application procedure and fee.

[ 2005, c. 12, Pt. III, §13 (RP) .]

5. Wild turkey hunting permit fee.

[ 2005, c. 12, Pt. III, §14 (RP) .]

6. Transfer of turkey permits.

[ 2005, c. 12, Pt. III, §14 (RP) .]

7. Landowner; wild turkey permit.

[ 2005, c. 12, Pt. III, §14 (RP) .]

8. Big game license required.

[ 2005, c. 12, Pt. III, §14 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §2 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B130 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2005, c. 12, §§III11-14 (AMD). 2009, c. 213, Pt. OO, §8 (AMD). 2013, c. 387, §§1, 2 (AMD).



12 §11156. Pheasant hunting permit

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt pheasant in Cumberland County or York County unless that person has a valid permit issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Rules. The commissioner may adopt rules necessary for the proper administration, enforcement and interpretation of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §131 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Issuance. The commissioner or the commissioner's authorized agent may issue a pheasant hunting permit to an applicant 16 years of age or older permitting the applicant to hunt or possess pheasants in Cumberland County and York County. A person under 16 years of age may hunt or possess pheasants in accordance with this Part, except that a person under 16 years of age is not required to purchase or carry a pheasant hunting permit in order to hunt or possess pheasants.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fee. The fee for a pheasant hunting permit is $18, $1 of which is retained by the commissioner's authorized agent.

[ 2005, c. 12, Pt. III, §15 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B131 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III15 (AMD).



12 §11157. Migratory waterfowl permit

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt migratory waterfowl unless that person has a valid permit issued pursuant to this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance of permit. The commissioner or the commissioner's authorized agent shall issue a migratory waterfowl hunting permit to an applicant 16 years of age or older permitting the applicant to hunt or possess migratory waterfowl. A person under 16 years of age may, without a permit, hunt or possess migratory waterfowl in accordance with this Part.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a migratory waterfowl hunting permit is $7.50, 25¢ of which must be retained by the agent.

[ 2005, c. 12, Pt. III, §16 (AMD) .]

4. Expiration date. Migratory waterfowl hunting permits expire on December 31st of the year issued.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §132 (RP).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §132 (RP).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §132 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B132 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III16 (AMD).



12 §11158. Migratory game bird certification

1. Certification required; exception. A person may not hunt migratory game birds unless that person is certified under this section. This section does not apply to a resident of the State who is 70 years of age or older and who is issued a complimentary license pursuant to section 10853, subsection 1.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged, unless otherwise specified. [2003, c. 655, Pt. B, §133 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §133 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §133 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Eligibility. A resident of the State, nonresident or alien who is eligible to obtain a state hunting license is eligible to be certified to hunt migratory game birds.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Certification procedure. An eligible person becomes certified to hunt migratory game birds when that person indicates on that person's hunting license at the time of purchase the intention to hunt migratory game birds during the calendar year for which the license is valid.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B133 (AMD). 2003, c. 655, §B422 (AFF).



12 §11159. Falconry hunting permit

1. Permit required. Except as otherwise authorized in this Part, a person may not engage in the practice of falconry unless that person has a valid permit issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Eligibility. A person who possesses a valid hunting license is eligible to obtain a permit from the commissioner to engage in the practice of falconry.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Issuance and fee. The commissioner shall issue permits to eligible persons to engage in the practice of falconry at a fee of $26.

A. The permit may be for a one-year, 2-year or 3-year period at a fee equivalent to the sum of the annual fees established for each of the years for which the permit is issued. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person not a resident of the State who holds a valid permit to engage in the practice of falconry in another state may import and use raptors in this State for up to 30 days solely for the purpose of hunting without the permit described in this section if that person holds a valid Maine hunting license issued in accordance with subchapter 2. A person must have both the permit to engage in the practice of falconry in the other state and the Maine hunting license in possession at all times while engaged in the practice of falconry in this State. These documents must be exhibited to a warden or employee of the department upon request. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 12, Pt. III, §17 (AMD) .]

4. Rules. The commissioner may adopt rules necessary for the proper administration and enforcement of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §134 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Compliance with rules and regulations. Falconry hunting is subject to the following limitations.

A. A person who holds a valid falconry hunting permit may take, possess and use any raptor, except as provided in this Part or by federal regulation and except as the commissioner may by rule provide. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Persons engaged in the practice of falconry are subject to all rules adopted by the commissioner pertaining to seasons and bag limits on wild birds and wild animals. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B134 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III17 (AMD).



12 §11160. Coyote night hunting permit

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not hunt coyote at night unless that person has a valid permit issued under this section. Each night a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Eligibility; hunting license required. A person who possesses a valid hunting license is eligible to obtain a permit from the commissioner to hunt coyotes at night, except that a permit may not be issued to a person who has been convicted of a violation of section 11206 within 5 years of the date of application for the permit.

[ RR 2011, c. 1, §17 (COR) .]

3. Issuance. The commissioner shall issue a permit to hunt coyotes at night to eligible persons at a fee of $4.

[ 2005, c. 12, Pt. III, §18 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B135 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III18 (AMD). RR 2011, c. 1, §17 (COR).






Subchapter 4: GENERAL UNLAWFUL ACTS PERTAINING TO HUNTING

12 §11201. Hunting during closed season

1. Closed season; general. A person may not hunt any wild animal or wild bird during the closed season or possess any wild animal or wild bird taken during the closed season on that wild animal or wild bird. Except as otherwise provided in this section, a person who violates this section commits a Class E crime.

[ 2003, c. 552, §3 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

2. Bear. A person who hunts or possesses a bear in violation of this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended. The court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 552, §3 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

3. Deer. A person who hunts or possesses a deer in violation of this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended. The court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 552, §3 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

4. Moose. A person who hunts or possesses a moose in violation of this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended. The court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 552, §3 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

5. Wild turkey. A person who hunts or possesses a wild turkey in violation of this section commits a Class E crime for which the court shall impose a fine of not less than $500, none of which may be suspended. The court also shall impose a fine of not less than $500 for each wild turkey unlawfully possessed, none of which may be suspended.

[ 2003, c. 552, §3 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §15 (AFF). 2003, c. 552, §3 (RPR). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C2,6 (AFF).



12 §11202. Unity Utilities District; closed season

There is a perpetually closed season on all wild animals and wild birds on property owned by the Unity Utilities District located on Route 139 and Prairie Road in the municipality of Unity in Waldo County. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11203. Hunter orange clothing

1. Hunter orange required. A person may not hunt with firearms or crossbows during the open firearm season on deer unless that person is wearing 2 articles of hunter orange clothing that are in good, serviceable condition and visible from all sides, except that a person hunting waterfowl from a boat or blind or in conjunction with waterfowl decoys is not required to wear hunter orange clothing. One article of clothing must be a solid-colored hunter orange hat. The other article of clothing must cover a major portion of the torso, such as a jacket, vest, coat or poncho, and must be a minimum of 50% hunter orange in color. The presence of a decal on an article of clothing that is otherwise solid-colored hunter orange does not disqualify that article of clothing from satisfying the requirements of this subsection.

[ 2005, c. 477, §6 (AMD) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §136 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §136 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §136 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B136 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §6 (AMD).



12 §11204. Criminal trespass

A person may not possess a wild animal or wild bird taken while criminally trespassing as described in Title 17-A, section 402, except as otherwise provided in this Part. A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11205. Hunting on Sunday

1. Prohibition. A person may not:

A. Hunt wild animals or wild birds on Sunday; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Possess any wild animal or wild bird taken in violation of paragraph A except as otherwise provided in this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §137 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §137 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B137 (AMD). 2003, c. 655, §B422 (AFF).



12 §11206. Night hunting

1. Prohibition. Except as otherwise provided in this Part, a person may not:

A. Hunt wild birds or wild animals from 30 minutes after sunset to 30 minutes before sunrise of the following day; or [2003, c. 592, §5 (AFF); 2003, c. 592, §3 (RPR); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

B. [2003, c. 592, §5 (AFF); 2003, c. 592, §3 (RP); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

C. Possess any wild animal or wild bird taken in violation of paragraph A. [2003, c. 592, §5 (AFF); 2003, c. 592, §3 (RPR); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

[ 2003, c. 592, §5 (AFF); 2003, c. 592, §3 (RPR); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended; the court also shall impose a fine of not less than $1,000, none of which may be suspended. [2003, c. 592, §3 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

B. A person who violates subsection 1 and is in possession of night vision equipment commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended; the court also shall impose a fine of not less than $2,000, none of which may be suspended. [2003, c. 592, §3 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

C. A person who violates subsection 1, is in possession of night vision equipment and has been convicted of a Class D crime within the past 10 years under Title 12, Part 13 commits a Class D crime for which the court shall impose a sentencing alternative of not less than 6 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended; the court also shall impose a fine of not less than $2,000, none of which may be suspended. [2003, c. 592, §3 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF).]

For purposes of this subsection, "night vision equipment" means a light amplification or thermal imaging device.

[ 2003, c. 592, §3 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 592, §5 (AFF). 2003, c. 592, §3 (RPR). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C5,6 (AFF).



12 §11207. Twilight hunting (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B138 (RP).



12 §11208. Unlawful shooting or discharge of firearm, bow and arrow or crossbow

1. Shooting or discharge of firearm, bow and arrow or crossbow over or near public paved way. A person may not:

A. Shoot at any wild animal or wild bird from any public paved way or within 10 feet of the edge of the pavement of the public paved way or from within the right-of-way of any controlled access highway; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Discharge any firearm, bow and arrow or crossbow over a public paved way; or [2013, c. 538, §25 (AMD).]

C. Possess any wild animal or wild bird taken in violation of paragraph A or B, except as otherwise provided in this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

This subsection does not prohibit a person who has a valid permit to carry a concealed weapon from possessing that weapon on or near a public paved way as long as it is not used for shooting at wild animals or wild birds or discharged in violation of this subsection.

[ 2013, c. 538, §25 (AMD) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §139 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B139 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §7 (AMD). 2013, c. 538, §25 (AMD).



12 §11209. Discharge of firearm or crossbow near dwelling or building

1. Prohibition. A person may not:

A. Unless a relevant municipal ordinance provides otherwise and except as provided in sections 12401 and 12402, discharge a firearm, including a muzzle-loading firearm, or crossbow or cause a projectile to pass as a result of that discharge within 100 yards of a building or residential dwelling without the permission of the owner or, in the owner's absence, of an adult occupant of that building or dwelling authorized to act on behalf of the owner; or [2013, c. 538, §26 (AMD).]

B. Possess a wild animal or wild bird taken in violation of this subsection, except as otherwise provided in this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

This subsection may not be construed to prohibit a person from killing or taking a wild animal in accordance with sections 12401 and 12402.

For purposes of this subsection, "building" means any residential, commercial, retail, educational, religious or farm structure that is designed to be occupied by people or domesticated animals or is being used to shelter machines or harvested crops.

For purposes of this subsection, "projectile" means a bullet, pellet, shot, shell, ball, bolt or other object propelled or launched from a firearm or crossbow.

[ 2013, c. 538, §26 (AMD) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §140 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 527, §1 (AMD). 2003, c. 527, §2 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B140 (AMD). 2003, c. 655, §§B422,C1,6 (AFF). 2005, c. 477, §8 (AMD). 2009, c. 340, §14 (AMD). RR 2013, c. 1, §26 (COR). 2013, c. 215, §1 (AMD). 2013, c. 538, §26 (AMD).



12 §11210. Shooting domestic animals

Except as provided in section 12404, subsection 6, paragraph C, a person may not, while on a hunting trip or in the pursuit of wild animals or wild birds, intentionally, knowingly, recklessly or negligently shoot and wound or kill any domestic animal, including, but not limited to, a dog, cat or domestic bird. A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11211. Unlawful use of firearm in Southport

1. Prohibited act. A person may not use any firearm other than a shotgun in the Town of Southport or the islands within the confines of the Town of Southport.

[ 2003, c. 655, Pt. B, §141 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2007, c. 463, §5 (AMD).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §141 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2007, c. 463, §5 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B141 (RPR). 2007, c. 463, §5 (AMD).



12 §11212. Motor vehicles and motorboats

1. Prohibition. The following provisions apply to shooting from a motor vehicle or motorboat or possessing a loaded firearm or a crossbow in a motor vehicle.

A. A person may not shoot while in or on a motor vehicle or motorboat or while in or on a trailer or other type of vehicle being hauled by a motor vehicle except:

(1) A person may hunt migratory waterfowl from a motorboat in accordance with federal regulations;

(2) Paraplegics and single or double amputees of the legs may shoot from motor vehicles that are not in motion; and

(3) A person may shoot from a motorboat if that boat is not being propelled by its motor. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §142 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may not, while in or on a motor vehicle or in or on a trailer or other type of vehicle being hauled by a motor vehicle, have a cocked and armed crossbow or a firearm with a cartridge or shell in the chamber or in an attached magazine, clip or cylinder or a muzzle-loading firearm charged with powder, lead and a primed ignition device or mechanism, except that a person who has a valid Maine permit to carry a concealed weapon may have in or on a motor vehicle or trailer a loaded pistol or revolver covered by that permit. [2005, c. 477, §9 (AMD).]

C. A person may not possess a wild animal or wild bird taken in violation of paragraph A or B, except as otherwise provided in this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 477, §9 (AMD) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §143 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B142,143 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §9 (AMD).



12 §11213. Shooting at or near wildfowl decoys (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B144 (RP).



12 §11213-A. Shooting at or near decoys

1. Shooting at or near migratory waterfowl or wild turkey decoys. A person may not with a firearm, a bow and arrow or a crossbow shoot or shoot at a migratory waterfowl or wild turkey decoy of another person.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §145 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §145 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2005, c. 94, §1 (AMD) .]

2. Shoot within area of another person's decoys. A person may not with a firearm, a bow and arrow or a crossbow shoot within an area encompassed by a set of another person's migratory waterfowl or wild turkey decoys, including the area 50 yards away from the outer perimeter of the set of decoys.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §145 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §145 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2005, c. 94, §1 (AMD) .]

SECTION HISTORY

2003, c. 655, §B145 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 94, §1 (AMD).



12 §11214. Unlawful use or possession of implements or aids

1. Prohibition. A person may not:

A. Use for hunting or possess for hunting any automatic firearm. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; or

(2) Firearms using the .22 caliber rimfire cartridge or to any autoloading pistol having a barrel less than 8 inches in length; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Use for hunting or possess for hunting any autoloading firearm having a magazine capacity of more than 5 cartridges. All autoloading firearms having a magazine capacity in excess of 5 cartridges must have the magazine permanently altered to contain not more than 5 cartridges before the autoloading firearm may be used in this State for hunting. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; or

(2) Firearms using the .22 caliber rimfire cartridge or to any autoloading pistol having a barrel less than 8 inches in length; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Use for hunting or possess for hunting any firearm fitted or contrived with a device for deadening the sound of explosion. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Use for hunting cartridges containing tracer bullets. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; or

(2) Firearms using the .22 caliber rimfire cartridge or to any autoloading pistol having a barrel less than 8 inches in length; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Use for hunting cartridges containing explosive bullets. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; or

(2) Firearms using the .22 caliber rimfire cartridge or to any autoloading pistol having a barrel less than 8 inches in length; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. Hunt migratory game birds with a shotgun of any description originally capable of holding more than 3 shells, unless the shotgun's magazine has been cut off, altered or plugged with a one-piece filler incapable of removal without disassembling the gun so as to reduce the capacity of the gun to not more than 3 shells in the magazine and chamber combined. This paragraph does not apply to:

(1) Military organizations authorized by law to bear arms or to the National Guard in the performance of its duty; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Hunt a wild animal or wild bird with a set bow or, except as provided in section 10953, hunt a wild animal or wild bird with a crossbow ; [2013, c. 538, §27 (AMD).]

H. Use for hunting or possess for hunting an arrow or a bolt having either an explosive or poisonous tip; [2005, c. 477, §10 (AMD).]

I. Allow duck decoys to remain in waters of Merrymeeting Bay at any time during the period from one hour after legal shooting time until one hour before legal shooting time the next day; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

J. Leave or allow to remain in waters of Merrymeeting Bay an artificial cover, that is, a "stationary blind," or parts of an artificial cover used for hunting purposes between one hour after legal shooting time and one hour before legal shooting time the next day; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

K. Use a dog to hunt deer or moose, except as provided in section 11109, subsection 3, paragraph N; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

L. Use an artificial light, snare, trap or set gun to hunt deer or moose. This paragraph does not affect or restrict the legitimate possession and sale of flashlights; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

M. Use artificial lights between 1/2 hour after sunset and 1/2 hour before sunrise the next day to illuminate, jack, locate, attempt to locate or show up wild animals or wild birds from September 1st to December 15th of each calendar year. This paragraph does not affect chapter 921, or any rule issued in accordance with section 10104, subsection 1; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

N. Hunt a wild animal or wild bird by any method other than by the usual method of shooting with a firearm not larger than number 10-gauge or shooting with a hand-held bow and arrow or by falconry; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

O. Possess a wild animal or wild bird taken in violation of this section, except as otherwise provided in this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2013, c. 538, §27 (AMD) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §146 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B146 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 419, §6 (AMD). 2005, c. 419, §12 (AFF). 2005, c. 477, §10 (AMD). 2013, c. 538, §27 (AMD).



12 §11215. Use of motorized vehicle to kill, injure or molest wild animals or wild birds

1. Prohibition. A person may not intentionally kill, injure or molest a wild animal or wild bird with a:

A. Motor vehicle; [2003, c. 655, Pt. B, §147 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Motorboat; or [2003, c. 655, Pt. B, §147 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Aircraft. [2003, c. 655, Pt. B, §147 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §147 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §147 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B147 (RPR).



12 §11216. Hunting with aid of aircraft

1. Prohibition on use of aircraft to hunt. A person on the ground or airborne may not use an aircraft to aid or assist in hunting:

A. Bear; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Deer; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Moose. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalties. The following penalties apply to this section.

A. A person who violates subsection 1 without the taking of a bear, deer or moose commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §148 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 and takes a bear, deer or moose commits a Class E crime for which the court shall impose a fine of not less than $500, none of which may be suspended. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person who violates subsection 1 without the taking of a bear, deer or moose after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §149 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §§148, 149 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B148,149 (AMD). 2003, c. 655, §B422 (AFF).



12 §11217. Buying and selling wild animals and wild birds

1. Prohibition against buying and selling bear, deer, moose or wild turkey. Except as provided in subsection 2, a person may not:

A. Buy, sell or offer for sale or barter a:

(1) Bear;

(2) Deer;

(3) Moose; or

(4) Wild turkey; or [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §150 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. Aid in buying, selling or offering for sale or bartering a:

(1) Bear;

(2) Deer;

(3) Moose; or

(4) Wild turkey. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §150 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §150 (RP).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §150 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Exception. This subsection provides for exceptions to the prohibitions against the purchase, sale, offer for sale or barter of wild animals and wild birds under this section.

A. A person who has lawfully killed or trapped and registered a bear may sell, without a hide dealer's license, only the hide, head, teeth, claws not attached to the paws and gall bladder of that animal. [2013, c. 333, §4 (RPR).]

B. A person who has lawfully killed and registered a deer may sell, without a hide dealer's license, only the hide, head, antlers and feet of that animal. [2013, c. 333, §4 (RPR).]

C. A person may sell the head, hide, feet and antlers of a domesticated deer and the meat of a domesticated deer for use as food only in accordance with Title 7, chapter 202. [2013, c. 333, §4 (RPR).]

D. A person who has lawfully killed and registered a moose may sell, without a hide dealer's license, only the hide, head, bones, antlers and feet of that animal. [2013, c. 333, §4 (RPR).]

E. A person may buy or sell, without a hide dealer's license, naturally shed antlers from deer or moose. [2013, c. 333, §4 (NEW).]

F. A person may buy or sell, without a taxidermy license or a hide dealer's license, legally obtained finished wildlife products, excluding federally protected wild animals and wild birds except in accordance with federal law. [2013, c. 333, §4 (NEW).]

G. A person may buy, without a hide dealer's license, for that person's personal use and not for resale, only the teeth, claws not attached to paws, skull or head and hide of a bear; only the bones, feet and hide of a moose; the skull or head of a deer or moose, excluding antlers; and all other parts of wild animals and wild birds not prohibited from being bought, sold, offered for sale or bartered under subsections 1 and 3. [2013, c. 333, §4 (NEW).]

H. A person who possesses a valid hide dealer's license may lawfully buy, sell, barter and trade for profit the parts of wild animals under paragraphs A, B and D, lawfully obtained raw, untanned animal hides and any parts of wild animals and wild birds not prohibited from being bought, sold, offered for sale or bartered under subsections 1 and 3. [2013, c. 333, §4 (NEW).]

Parts permitted to be bought or sold under this subsection may not be attached to any other parts of the wild animals or wild birds that are prohibited from being bought, sold, offered for sale or bartered under subsections 1 and 3. Bear gall bladders and raw, unfinished deer and moose antlers must be tagged or accompanied with documentation containing the name and address of the person who lawfully killed the animal.

As used in this subsection, "hide dealer's license" means a license issued pursuant to section 12954.

[ 2013, c. 333, §4 (RPR) .]

3. Prohibition regarding selling of wild birds. A person may not sell or possess for sale a wild bird, except as provided in this Part. A person may sell the plumage of lawfully taken wild birds if that sale does not violate regulations of the federal Migratory Bird Treaty Act.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Penalty. A person who violates this section commits a Class D crime for which the court shall impose a sentencing alternative involving a term of imprisonment of not less than 10 days for the first offense, none of which may be suspended, and not less than 20 days for each succeeding offense, none of which may be suspended. The court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B150,151 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 333, §4 (AMD).



12 §11218. Game fees

A person may not charge any fee for access to land if the fee is contingent upon the taking of game on the land or directly related to the taking of game on the land unless the land is an authorized commercial shooting area licensed under section 12101. This section does not apply to: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Gate fees. Gate fees or other access fees that are unrelated to the taking of game;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Guiding fees. Fees charged by licensed guides or other fees that are unrelated to access to land; or

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fees for placing bear bait. Fees that are directly related to the placing of bear bait on land.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11219. Hunting on state game farm

1. Prohibition. A person may not hunt on a state game farm at any time.

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B152 (RPR).



12 §11220. Hunting in licensed wildlife exhibit

1. Prohibition. A person may not hunt in a licensed wildlife exhibit at any time.

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B152 (RPR).



12 §11221. Disposal of offal; littering

1. Prohibition. A person may not drop, deposit, discard, dump or otherwise dispose of a carcass, waste parts or remains of a wild animal, except waste parts or remains resulting from the normal field dressing of lawfully harvested wild game or the lawful use of waste parts or remains of wild game as bait.

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. Additionally, a person who violates subsection 1 violates the Maine Litter Control Act, Title 17, chapter 80 and is subject to the penalties set forth in that Act. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §152 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B152 (RPR).



12 §11222. Target identification while hunting

1. Findings. Due to the large numbers of Maine citizens and visitors engaged in hunting in the State's woods during hunting season, the continued decline of unpopulated areas through the State, the widespread use of powerful weapons in the pursuit of wild animals and wild birds and the growing presence of nonhunters engaged in nonhunting activities in the State's woods during hunting season, the Legislature finds that a sufficient risk of serious bodily injury or death to human beings is posed to make it necessary and prudent to provide guidance to those in pursuit of wild animals and wild birds on the matter of proper target identification.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Target identification. While hunting, a hunter may not shoot at a target without, at that point in time, being certain that it is the wild animal or wild bird sought.

A. The target-determining process to be utilized is that which a reasonable and prudent hunter would observe in the same situation. A reasonable and prudent hunter always bears the risk of loss of legitimate prey to avoid the risk of the destruction of human life. A reasonable and prudent hunter neither disregards the risk of causing the death of another human being nor fails to be aware of that risk as a consequence of misidentification. A reasonable and prudent hunter never bases identification upon sound alone or even upon sound in combination with what appears to be an appendage of the wild animal or wild bird sought. A reasonable and prudent hunter, independent of these target-determining factors, bases identification upon obtaining an essentially unobstructed view of the head and torso of the potential target. This visual sighting is the most critical target-determining factor. Visual sighting of the head and torso may present itself intermittently or continuously. If presented intermittently, a reasonable and prudent hunter does not make a target-identification decision until this visual sighting exists at the point in time the hunter takes aim and is making final preparation to shoot. A reasonable and prudent hunter additionally recognizes that these sound and sight target-determining factors are affected by a number of other considerations, including, but not limited to, the distance to the target, surrounding or intervening terrain and cover, lighting and weather conditions, the hunter's own ability to hear and see, the hunter's own experience and the proximity of other persons in the hunter's immediate vicinity. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Penalty.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §153 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B153 (AMD). 2003, c. 655, §B422 (AFF).



12 §11223. Aid to injured person and reporting hunting accident

1. Duty. A person who knows or has reason to know that that person has inflicted injury or may have inflicted injury on another person by the use of a firearm, bow and arrow or crossbow shall:

A. Make that person known to the victim; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Render first aid and assistance as that person is capable of rendering under the circumstances; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Give notice of the event by the quickest means to a game warden or, in the event that a game warden can not be contacted, to the law enforcement officer nearest the place where the event occurred. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 477, §11 (AMD) .]

2. Prohibition.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §154 (RP) .]

3. Penalty. A person who fails to aid an injured person or report a hunting accident in accordance with this section commits a Class C crime.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B154 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §11 (AMD).



12 §11224. Waste of game

1. Prohibition. A person may not waste a wild bird or wild animal that has been wounded or killed by that person while hunting. For purposes of this section, "waste" means to intentionally leave a wounded or killed animal in the field or forest without making a reasonable effort to retrieve and render it for consumption or use. This subsection does not apply to coyote.

[ 2009, c. 550, §3 (AMD) .]

2. Penalty. A person who violates this section commits a Class E crime.

§11224. Alien big game hunter; guide required

(As enacted by PL 2007, c. 454, §1 is REALLOCATED TO TITLE 12, SECTION 11226)

[ 2007, c. 168, §5 (NEW) .]

SECTION HISTORY

2007, c. 168, §5 (NEW). 2007, c. 454, §1 (NEW). 2007, c. 695, Pt. A, §16 (RAL). 2009, c. 550, §3 (AMD).



12 §11225. Retrieval of wounded or killed big game after hours

Notwithstanding section 11109, subsection 3, paragraph N or section 11206, a person licensed to guide hunters under section 12853 whose client during a guided hunt wounds or kills a bear, deer or moose may track and dispatch that animal outside of legal hunting hours. [2007, c. 168, §6 (NEW).]

SECTION HISTORY

2007, c. 168, §6 (NEW).



12 §11226. Alien big game hunter; guide required (REALLOCATED FROM TITLE 12, SECTION 11224) (REPEALED)

(REALLOCATED FROM TITLE 12, SECTION 11224)

(REPEALED)

SECTION HISTORY

2007, c. 695, Pt. A, §16 (RAL). 2009, c. 390, §1 (RP).



12 §11226-A. Canadian big game hunter; guide required (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 390, §2 (NEW). 2011, c. 561, §1 (RP).



12 §11227. Placement of bait for hunting

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Bait" means an animal or plant or a part of an animal or plant used to attract wild animals for the purpose of hunting. "Bait" does not include:

(1) A derivative of an animal or plant in a liquid or paste form, including but not limited to urine or commercially prepared lures or scents; or

(2) Packaging or container materials that fall within the definition of "litter" under Title 17, section 2263, subsection 2. [2009, c. 70, §1 (NEW).]

B. "Bait site" means the place where the bait has been placed and the immediate surrounding area. [2009, c. 70, §1 (NEW).]

[ 2009, c. 70, §1 (NEW) .]

2. Placement of bait. A person may not place or hunt over bait without the oral or written permission of the landowner or the landowner's agent. The bait site must be plainly labeled with a 2-inch-by-4-inch tag identifying the name and address of the person establishing the bait site. This subsection does not apply to bear baiting, which is governed by section 11301.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2009, c. 70, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 70, §1 (NEW).]

[ 2011, c. 432, §1 (AMD) .]

3. Hunting over another's bait. A person may not hunt at a bait site established by another person unless that person has permission from the person that established the bait site.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2009, c. 70, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 70, §1 (NEW).]

[ 2009, c. 70, §1 (NEW) .]

4. Bait site cleanup. A person placing bait may not leave the bait or bait label at the bait site and must clean up the bait site immediately after the landowner requests the removal of that bait or, if not requested by the landowner, within 20 days from the last day the bait site was hunted over by the person that established the bait site.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2009, c. 70, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 70, §1 (NEW).]

[ 2009, c. 70, §1 (NEW) .]

5. Litter at bait sites. A person establishing a bait site under this section is subject to the littering provisions of Title 17, chapter 80.

[ 2009, c. 70, §1 (NEW) .]

6. Construction. Nothing in this section authorizes hunting of wild animals that is otherwise prohibited by law or rule.

[ 2009, c. 70, §1 (NEW) .]

7. Applicability. This section does not apply to:

A. Bear baiting under section 11301; or [2009, c. 70, §1 (NEW).]

B. Placing of bait on the ice of inland waters. [2009, c. 70, §1 (NEW).]

[ 2009, c. 70, §1 (NEW) .]

SECTION HISTORY

2009, c. 70, §1 (NEW). 2011, c. 432, §1 (AMD).



12 §11228. Hunting with dogs

1. Collar required. A person may not hunt with a dog in pursuit of bear, coyote or bobcat unless the dog has a collar that legibly provides the name, telephone number and address of the owner of that dog.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2011, c. 432, §2 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 432, §2 (NEW).]

[ 2011, c. 432, §2 (NEW) .]

2. Limit on number of dogs. A person or persons may not use more than 6 dogs at any one time to hunt coyotes or bobcats. A person who violates this subsection commits a Class E crime.

[ 2011, c. 432, §2 (NEW) .]

3. Night hunting with dogs. A person may not use a dog to hunt coyotes during the period from 30 minutes after sunset to 30 minutes before sunrise. A person who violates this subsection commits a Class E crime.

[ 2011, c. 432, §2 (NEW) .]

SECTION HISTORY

2011, c. 432, §2 (NEW).






Subchapter 5: BEAR HUNTING

Article 1: BEAR SEASONS

12 §11251. Open and closed seasons

1. Open season on bear; commissioner's authority. This subsection governs the open and closed seasons on bear.

A. There is an open season on hunting bear from the first Monday preceding September 1st to November 30th annually. The commissioner may, pursuant to section 10104, subsection 1, adopt rules prohibiting the use of bait to hunt black bear during any portion of the open bear hunting season. Rules adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §155 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. There is an open season on using a dog or dogs in conjunction with bear hunting from the first Monday preceding September 1st to the day preceding the open firearm season on deer provided in sections 11401 and 11402. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. [2013, c. 408, §14 (RP).]

D. [2013, c. 408, §14 (RP).]

[ 2013, c. 408, §14 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B155 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 408, §14 (AMD).






Article 2: HUNTING METHODS SPECIFIC TO BEAR

12 §11301. Placing of bear bait

1. Bear baiting. A person may not place bait to entice, hunt or trap black bear, unless:

A. The bait is placed at least 50 yards from a travel way that is accessible by a conventional 2-wheel-drive or 4-wheel-drive vehicle; [2011, c. 691, Pt. A, §9 (RPR).]

B. The stand, blind or bait area is plainly labeled with a 2-inch-by-4-inch tag with the name and address of the baiter; [2011, c. 691, Pt. A, §9 (RPR).]

C. The bait is placed more than 500 yards from a site permitted or licensed for the disposal of solid waste or a campground; [2011, c. 691, Pt. A, §9 (RPR).]

D. The bait is placed more than 500 yards from an occupied dwelling, unless written permission is granted by the owner or lessee; [2011, c. 691, Pt. A, §9 (RPR).]

E. The bait is placed not more than 30 days before the opening day of the season and not after October 31st; [2011, c. 691, Pt. A, §9 (RPR).]

F. The bait areas will be cleaned up by November 10th, as defined by the state litter laws; and [2011, c. 691, Pt. A, §9 (RPR).]

G. The person hunting from a stand or blind of another person has permission of the owner of that stand or blind. [2011, c. 691, Pt. A, §9 (RPR).]

A person may not use bait to hunt or trap black bear without the oral or written permission of the landowner.

[ 2011, c. 691, Pt. A, §9 (RPR) .]

1-A. Prohibition. During the open season on hunting bear, a person may not within 50 yards of a bait site established by another person in accordance with section 11227 without the written permission of the person who established the bait site:

A. Hunt, trap, molest or harass bear or release a dog or dogs for the purpose of hunting bear or training dogs to hunt bear; or [2013, c. 280, §6 (NEW).]

B. Disturb the bait site through the use of chemicals or take other action intended to interfere with the hunting of bear at the bait site by the person who established the bait site. [2013, c. 280, §6 (NEW).]

[ 2013, c. 280, §6 (NEW) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §157 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B156,157 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §19 (AMD). 2011, c. 432, §3 (AMD). 2011, c. 691, Pt. A, §9 (AMD). 2013, c. 280, §6 (AMD).



12 §11302. Hunting bear with dogs

1. Limit on number of dogs. A person may not, while either hunting alone or hunting with other persons, use more than 6 dogs at any one time to hunt bear.

[ 2009, c. 550, §4 (AMD) .]

2. Nonresidents hunting with dogs. A nonresident may not hunt bear with the use of a dog or dogs unless that nonresident employs and hunts in the presence of a resident Maine guide. For purposes of this subsection, "in the presence of" means in visual and voice contact without the use of visual or audio enhancement devices, including but not limited to binoculars, citizen band radios or electronic communication systems.

A. The total number of clients with a resident Maine guide may not be more than 5 in order to satisfy the requirements of this subsection. [2009, c. 390, §3 (AMD).]

This subsection does not apply to nonresidents who hold a valid Maine guide license.

[ 2013, c. 280, §7 (AMD) .]

3. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §158 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B158 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 390, §3 (AMD). 2009, c. 550, §4 (AMD). 2013, c. 280, §7 (AMD).



12 §11303. Hunting bear near dumps

1. Dump demarcation. The commissioner, or the commissioner's agent, shall establish a line of demarcation at least 500 yards from sites permitted or licensed for the disposal of solid waste.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §159 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Prohibition. A person may not within the area described in subsection 1:

A. Hunt bear; [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Trap bear; [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Molest or harass a bear; or [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Release dogs for the purpose of hunting a bear. [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

The commissioner, or the commissioner's agent, is exempt from this prohibition for the purpose of live-trapping nuisance bears.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §160 (RPR) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §160 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §160 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B159,160 (AMD). 2003, c. 655, §B422 (AFF).



12 §11304. Permission to harvest another person's bear

A person may not, without the permission of the person conducting the hunt, kill or wound a bear that is treed or held at bay by another person's dog or dogs. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §161 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B161 (AMD). 2003, c. 655, §B422 (AFF).






Article 3: POSSESSION OF BEAR

12 §11351. Bear bag limit

1. Hunting or trapping bear; 2-bear limit. A person may not hunt or trap bear after that person has killed or registered one during an open season under section 11251 and one during the open season on trapping bear under section 12260.

[ 2011, c. 309, §2 (AMD) .]

2. Exceeding bag limit on bears. A person may not possess more than 2 bears in any calendar year, except a person may keep more than one legally obtained bear in that person's home or as otherwise provided in law.

[ 2011, c. 309, §3 (AMD) .]

3. Penalty. A person who violates subsection 1 or 2 commits a Class D crime for which the court shall impose a sentencing alternative involving a term of imprisonment not to exceed 180 days; the court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 655, Pt. B, §164 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §4 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B162-164 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2011, c. 309, §§2, 3 (AMD).



12 §11352. Bear tags and tagging bear

1. Bear tags. The commissioner shall prescribe the form and content of and produce a bear tag.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §165 (RPR) .]

2. Tagging. Prior to presenting a bear for registration, a person may not possess or leave in the field or forest a bear killed by that person unless the bear has securely attached to it a plainly visible tag that conforms to the requirements established under this section.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §165 (RPR) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §165 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §165 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §165 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B165 (RPR).



12 §11353. Leaving harvested bear (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B166 (RP).



12 §11354. Possessing gift bear

A person may not possess any part or parts of a bear given to that person unless that gift bear is plainly labeled with the name of the person who registered it and the year the bear was registered by that person. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §167 (RPR).]

1. Person who registered.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §167 (RP) .]

2. Recipient.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §167 (RP) .]

3. Transporter.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §167 (RP) .]

A person who violates this section commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §167 (RPR).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B167 (RPR).









Subchapter 6: DEER HUNTING

Article 1: DEER SEASONS

12 §11401. Open and closed seasons for deer

1. Open and closed seasons. This subsection applies to open and closed seasons for deer.

A. Except as otherwise provided in this subsection and sections 10952, 11152, 11403 and 11404 or by rule adopted by the commissioner pursuant to section 11402, subsection 4, there is an open season for deer in each calendar year in all counties of the State between September 15th and December 20th annually. In a year that the regular season extends beyond November 30th, the regular season must start no later than the 4th Monday preceding Thanksgiving. [2009, c. 134, §1 (AMD).]

B. The commissioner may shorten the open season on deer in any part of the State, as long as:

(1) The demarcation of the areas with the shortened season follows recognizable physical boundaries, such as rivers and railroad rights-of-way; and

(3) The Saturday preceding the first day of open season on deer is an open day for residents of the State only. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §168 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. [2013, c. 408, §15 (RP).]

D. [2013, c. 408, §15 (RP).]

[ 2013, c. 408, §15 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B168 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 134, §1 (AMD). 2013, c. 408, §15 (AMD).



12 §11402. Special regulations

1. Vinalhaven; open season. There is an open season on deer in the Town of Vinalhaven, and the islands within the confines of the Town of Vinalhaven, to conform with the open season on deer for Knox County.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Southport; open season. There is an open season on deer in the Town of Southport, and the islands within the confines of the Town of Southport, to conform with the open season on deer in Lincoln County.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Closed season. Except as provided by rule pursuant to subsection 4, there is a continual closed season on deer in the following places:

A. Mount Desert Island; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Cross Island in Washington County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Scotch Island in Washington County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The Town of Isle au Haut and the islands within the confines of the Town of Isle au Haut in Knox County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. All of Swans Island in the Town of Swan's Island in Hancock County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. The Town of Islesboro in Waldo County, except that a person may hunt deer in that town with bow and arrow from the first day of the special archery season on deer, established in accordance with section 11403, subsection 2, to the end of the regular firearm season on deer of each calendar year in Waldo County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. The whole of Cranberry Isles in Hancock County, except that a person may hunt deer in the Cranberry Isles with a shotgun or archery equipment in accordance with applicable laws and rules; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. The whole of Long Island in Long Island Plantation in Hancock County. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Rule. The commissioner by rule may:

A. Open any of the areas closed to deer hunting under subsection 3, as long as the legislative body of each affected town approves the opening. For purposes of this subsection, "affected town" means a town, township or municipality that contains within its borders any area proposed to be opened under this paragraph; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Create special hunting seasons for the taking of deer in any part of the State to maintain deer populations in balance with available habitat, subject to the provisions of this paragraph.

(1) The demarcation of each area must follow recognizable physical boundaries, such as rivers, roads and railroad rights-of-way.

(3) The commissioner may establish limits on the number of deer taken or possessed by persons during a special season. Limits established by the commissioner under this subparagraph are exceptions to the limits imposed under section 11501.

(4) The commissioner may specify types of weapons to be used during a special season; and [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §169 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. Establish a youth deer hunting day. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §169 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B169 (AMD). 2003, c. 655, §B422 (AFF).



12 §11403. Regular archery-only deer hunting season

1. License required. Except as provided in section 11108, subsection 1 or otherwise authorized by this Part, a person 16 years of age or older may not hunt deer with a bow and arrow during the special open season on deer as provided under this section unless that person has a valid archery hunting license.

Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Open archery season on deer. The commissioner shall by rule establish a regular archery-only season beginning at least 30 days prior and extending to the beginning of the regular deer hunting season, as described in section 11401, subsection 1, paragraph A, for the purpose of hunting deer with bow and arrow only. During the regular archery-only season on deer, except as provided in section 10952, subsection 2 and section 10953, subsection 1-B, the following restrictions apply.

A. A person may not take a deer during a regular archery-only season unless that person uses a hand-held bow and broadhead arrow with the following specifications.

(1) Bows must have a minimum draw weight of 35 pounds.

(2) Arrowheads, including mechanical broadheads when open, must be at least 7/8 inch in width. [2007, c. 163, §2 (AMD); 2007, c. 163, §3 (AFF).]

B. A person may not carry firearms of any kind while hunting any species of wildlife with bow and arrow during the regular archery-only season on deer, except that a person who holds a license that allows hunting with firearms may carry a handgun. This paragraph may not be construed to prohibit a person who holds a valid permit to carry a concealed handgun pursuant to Title 25, section 2003 from carrying a handgun. [2011, c. 298, §1 (AMD).]

C. Except as provided in section 11109-A, subsection 3, if a person takes a deer with bow and arrow during the regular archery-only season on deer, that person is precluded from further hunting for deer during that year. [2007, c. 163, §2 (AMD); 2007, c. 163, §3 (AFF).]

D. Except as provided in this subsection, the provisions of this Part concerning deer are applicable to the taking of deer with bow and arrow, including the transportation, registration and possession of deer taken by this method. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2013, c. 538, §28 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B170 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 163, §2 (AMD). 2007, c. 163, §3 (AFF). 2011, c. 61, §4 (AMD). 2011, c. 298, §1 (AMD). 2013, c. 538, §28 (AMD).



12 §11404. Muzzle-loading-only deer hunting season

1. Muzzle-loading-only open season on deer.

[ 2005, c. 280, §1 (RP) .]

1-A. Muzzle-loading-only open season on deer. There is a special muzzle-loading open season on deer immediately following the regular deer hunting season established under section 11401, subsection 1, paragraph A for the purpose of hunting deer only with:

A. A muzzleloader as defined in section 10001, subsection 42-A that is 40 caliber or greater and capable of firing only a single charge; [2005, c. 280, §2 (NEW).]

B. A muzzle-loading shotgun as defined in section 10001, subsection 42-B; or [2005, c. 280, §2 (NEW).]

C. A traditional muzzleloader as defined in section 10001, subsection 62-A that uses projectiles that are 40 caliber or greater or that uses buckshot. [2005, c. 280, §2 (NEW).]

The commissioner may terminate this open season at any time in an area if, in the commissioner's opinion, an immediate emergency action is necessary due to adverse weather conditions or severe hunting pressure. The length of the special muzzle-loading season is as follows.

The commissioner shall establish by rule the length of the special muzzle-loading season. The commissioner may establish seasons of different lengths in different regions of the State. The season may extend for no more than 12 hunting days in any part of the State.

[ 2005, c. 280, §2 (NEW) .]

2. Applicability of laws. The following provisions apply during the muzzle-loading open season.

A. The commissioner's authority to regulate the harvest of antlerless deer under section 11152 is applicable during the muzzle-loading hunting season. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Deer tags for the muzzle-loading open season must be issued for use in the same manner as regular deer tags. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Except as provided in this section, the provisions of this Part relating to deer apply to the taking of deer with muzzle-loading firearms. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §4 (AMD). 2003, c. 614, §9 (AFF). 2005, c. 280, §§1,2 (AMD).






Article 2: HUNTING METHODS SPECIFIC TO DEER

12 §11451. Hunting deer with unconventional weapon; license (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 614, §5 (RP).



12 §11452. Baiting deer

1. Prohibitions. A person may not, during an open hunting season on deer:

A. Place salt or any other bait or food in a place to entice deer to that place; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Hunt from an observation stand or blind overlooking salt, grain, fruit, nuts or other foods known to be attractive to deer. This prohibition does not apply to hunting from an observation stand or blind overlooking:

(1) Standing crops;

(2) Foods that are left as a result of normal agricultural operations or as a result of a natural occurrence; or

(3) Bear bait that is placed at a bear hunting stand or blind in accordance with section 11301, subsection 1. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §171 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §171 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B171 (AMD). 2003, c. 655, §B422 (AFF).



12 §11453. Driving deer

1. Unlawfully driving deer. A person may not participate in a hunt for deer during which an organized or planned effort is made to drive deer. For purposes of this subsection, 4 or more persons working together to move deer constitutes an organized or planned effort to drive deer.

[ 2013, c. 408, §16 (AMD) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 408, §16 (AMD).



12 §11454. Hunting deer with .22 caliber rimfire cartridge

1. Prohibition. A person may not hunt deer with any firearms using a .17 or .22 caliber rimfire cartridge, except that the use of the .22 caliber rimfire magnum cartridge is not prohibited.

[ 2005, c. 477, §12 (AMD) .]

2. Penalties. The following penalties apply to violations of subsection 1.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §172 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §172 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §172 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B172 (RPR). 2005, c. 477, §12 (AMD).






Article 3: POSSESSION OF DEER

12 §11501. Bag limit

1. Exceeding bag limit. A person may not possess more than one deer during any open season, except a person may keep more than one legally obtained deer in that person's home at any time or as otherwise provided in law.

[ 2003, c. 552, §5 (AMD); 2003, c. 552, §15 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

2. Hunting deer after having killed one. A person may not hunt deer after that person has killed or registered one during the open season of that calendar year, except as otherwise provided in law or rule.

[ 2003, c. 552, §5 (AMD); 2003, c. 552, §15 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

3. Penalty. A person who violates this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended; the court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §5 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C2,6 (AFF).



12 §11502. Deer tags and tagging

1. Deer tags. The commissioner shall prescribe the form and content of and produce a deer tag.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §173 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Tagging. Prior to presenting a deer for registration, a person may not possess or leave in the field or forest a deer killed by that person unless the deer has securely attached to it a plainly visible tag that conforms to the requirements established under this section.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §173 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §173 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §173 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §173 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B173 (AMD). 2003, c. 655, §B422 (AFF).



12 §11503. Gift deer

A person may not possess any part or parts of a deer given to that person unless that gift deer is plainly labeled with the name of the person who registered it and the year the deer was registered by that person. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §174 (RPR).]

1. Registration seal.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §174 (RP) .]

2. Person who registered deer.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §174 (RP) .]

3. Penalty.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §174 (RP) .]

A person who violates this section commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §174 (RPR).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B174 (RPR).









Subchapter 7: MOOSE HUNTING

Article 1: COMMISSIONER'S AUTHORITY TO REGULATE MOOSE HUNTING AND TO SET HUNTING SEASONS AND AREAS

12 §11551. Commissioner authority regarding moose

The commissioner may issue applications for moose hunting permits, issue permits and make all rules pertaining to moose hunting permits, including provisions for the permittees who are selected for a permit but unable to use the permit. The commissioner may make all other rules that the commissioner considers necessary for the protection of the moose resource. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §175 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B175 (AMD). 2003, c. 655, §B422 (AFF).



12 §11552. Moose hunting areas

1. Areas open to moose hunting. The commissioner may designate by rule areas of the State open to moose hunting.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Moose management. To effectively manage the moose herd in the State, the commissioner may by rule establish:

A. The number of moose permits to be issued every year, including a percentage for antlerless moose; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The length of the moose hunting season; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The timing of the moose hunting season. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The commissioner shall report to the joint standing committee of the Legislature having jurisdiction over wildlife matters by February 1st of each year on proposed actions under this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Article 2: HUNTING METHODS SPECIFIC TO MOOSE

12 §11601. Unlawful hunting of moose

1. Hunting with permittee. A person may not hunt moose with a permittee unless that person is a subpermittee authorized in accordance with this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Presence of permittee. A subpermittee may not hunt moose if that subpermittee is not in the presence of the permittee while hunting moose. A subpermittee is not in the presence of a permittee if contact between the permittee and the subpermittee requires visual or audio enhancement devices, including binoculars or citizen band radios.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. One subpermittee. A permittee may not hunt moose with more than one authorized subpermittee.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Unlawful possession. A person may not possess a moose that has been hunted in violation of this section.

[ 2003, c. 655, Pt. B, §176 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

A person who violates this section commits a Class E crime. [2003, c. 552, §15 (AFF); 2003, c. 552, §6 (RPR); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §6 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B176 (AMD). 2003, c. 655, §§B422,C2,6 (AFF).



12 §11602. Driving moose

A person may not participate in a hunt for moose during which an organized or planned effort is made to drive moose. A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §11603. Unlawful firearms for hunting moose

1. Prohibition. A person may not use a .17 or .22 caliber rimfire firearm or a shotgun using shot loads to hunt moose.

[ 2013, c. 236, §4 (AMD) .]

1-A. Hunting moose with a crossbow; 70 years of age or older.

[ 2013, c. 236, §5 (RP) .]

2. Penalties. The following penalties apply to violations of subsection 1.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §177 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §177 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §177 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B177 (RPR). 2005, c. 477, §13 (AMD). 2011, c. 61, §5 (AMD). 2013, c. 236, §§4, 5 (AMD).



12 §11604. Unlawful hunting methods (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B177 (RPR). 2005, c. 117, §1 (RP).



12 §11605. Baiting moose

1. Prohibitions. A person may not, during open hunting season on moose:

A. Place salt or any other bait or food in a place to entice moose to that place; or [2011, c. 253, §20 (NEW).]

B. Hunt from an observation stand or blind overlooking salt, grain, fruit, nuts or other foods known to be attractive to moose. This prohibition does not apply to hunting from an observation stand or blind overlooking:

(1) Standing crops;

(2) Foods that are left as a result of normal agricultural operations or as a result of a natural occurrence; or

(3) Bear bait that is placed at a bear hunting stand or blind in accordance with section 11301, subsection 1. [2011, c. 253, §20 (NEW).]

[ 2011, c. 253, §20 (NEW) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2011, c. 253, §20 (NEW) .]

SECTION HISTORY

2011, c. 253, §20 (NEW).






Article 3: POSSESSION OF MOOSE

12 §11651. Unlawful possession of moose (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §15 (AFF). 2003, c. 552, §7 (RP). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C2,6 (AFF).



12 §11651-A. Hunting moose after having killed one

A person may not hunt moose after that person has killed or registered one during the open season of that calendar year, except as otherwise provided. [2003, c. 552, §8 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

A person who violates this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended. The court also shall impose a fine of not less than $1,000, none of which may be suspended. [2003, c. 552, §8 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

SECTION HISTORY

2003, c. 552, §8 (NEW). 2003, c. 552, §15 (AFF). 2003, c. 655, §§C2,6 (AFF).



12 §11652. Bag limits

1. One moose per permit holder. A person may not exceed the bag limit of one moose per permit holder. In the case of a permittee and a subpermittee, the permit allows one of them to take one moose. Except as provided in sections 12401 and 12402, a person may not shoot more than one moose in a calendar year. A person may keep more than one legally obtained moose in that person's home at any time.

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Possession. A person may not possess a moose in violation of this section.

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalty. A person who violates this section commits a Class D crime for which the court shall impose a sentencing alternative of not less than 3 days for the first offense, none of which may be suspended, and of not less than 10 days for each succeeding offense, none of which may be suspended; the court also shall impose a fine of not less than $1,000, none of which may be suspended.

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B178 (RPR).



12 §11653. Tagging moose

1. Tags. The commissioner shall prescribe the form and content of and produce moose tags.

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Tagging. Prior to presenting a moose for registration, a person may not possess or leave in the field or forest a moose killed by that person unless the moose has securely attached to it a plainly visible tag that conforms to the requirements established under this section.

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalties. The following penalties apply to violations of subsection 2.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B178 (RPR).



12 §11654. Unlawful possession of gift moose

A person may not possess any part or parts of a moose given to that person unless that gift moose is plainly labeled with the name of the person who registered it and the year the moose was registered by that person. [2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §178 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

1. Prohibition.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §178 (RP) .]

2. Penalty.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §178 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B178 (RPR).









Subchapter 8: WILD TURKEY HUNTING

Article 1: COMMISSIONER'S AUTHORITY TO REGULATE THE HUNTING OF WILD TURKEY; HUNTING LAWS

12 §11701. Authority of commissioner; wild turkey hunting

The commissioner may establish open seasons for hunting wild turkeys, designate areas that are open to the taking of wild turkeys in any part of the State, prescribe the form and regulate the number of permits to be issued, determine the number and sex of the birds to be harvested, establish bag limits, establish permit eligibility requirements, establish legal hunting times, specify the types of weapons to be used during any open wild turkey hunting season and make any other rules that the commissioner considers necessary for the protection of the wild turkey resource. The rules must permit the use of a crossbow during the spring open wild turkey hunting season. [2013, c. 236, §6 (AMD).]

1. Spring season. The commissioner shall establish by rule a spring open season for hunting wild turkeys. Unless the commissioner determines that sound management principles require otherwise, the rule must allow during the spring open season for hunting wild turkeys:

A. A person to take up to 2 wild turkeys without any additional fee for the taking of the 2nd wild turkey; [2013, c. 387, §3 (NEW).]

B. A person to hunt from 30 minutes before sunrise to 30 minutes after sunset. This paragraph is repealed August 1, 2016; and [2013, c. 387, §3 (NEW).]

C. A person to hunt wild turkeys using a crossbow, in addition to any other weapons allowed by the rule. [2013, c. 387, §3 (NEW).]

[ 2013, c. 387, §3 (NEW) .]

2. Fall season. Beginning with the 2014 fall open season, the commissioner shall establish by rule a fall open season for hunting wild turkeys. Unless the commissioner determines that sound management principles require otherwise, the rule must establish a fall open season that includes the month of October and allow a person to take up to 2 wild turkeys regardless of sex without any additional fee for the taking of a 2nd wild turkey.

[ 2013, c. 387, §3 (NEW) .]

3. Youth day. The commissioner shall establish by rule a spring youth hunting day for hunting wild turkeys from 30 minutes before sunrise to 30 minutes after sunset. The day must be the Saturday prior to the opening of the spring open season for hunting wild turkeys under subsection 1.

[ 2013, c. 387, §3 (NEW) .]

A person who violates this section commits a Class E crime for which the court shall impose a fine of not less than $500, none of which may be suspended. The court also shall impose a fine of $500 for each turkey unlawfully possessed, none of which may be suspended. [2003, c. 655, Pt. B, §179 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §9 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B179 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2013, c. 236, §6 (AMD). 2013, c. 387, §3 (AMD).



12 §11702. Wild turkey hunting hours (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §15 (AFF). 2003, c. 552, §10 (RP). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C2,6 (AFF).






Article 2: POSSESSION OF WILD TURKEYS

12 §11751. Unlawful possession of wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B180 (RP).



12 §11751-A. Unlawful possession of wild turkeys

1. Possession of wild turkeys. A person may not possess a wild turkey taken in violation of any rule adopted by the commissioner under section 11701.

[ 2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

2. Exceeding bag limit. A person may not possess more than one wild turkey during any open season, except a person may keep more than one legally obtained wild turkey in that person's home at any time or as otherwise provided in law or rule.

[ 2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

3. Hunting wild turkey after having killed one. A person may not hunt wild turkey after that person has killed or registered one during any open season of that calendar year, except as otherwise provided in law or rule.

[ 2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

4. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a Class E crime. [2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

B. A person who violates subsection 2 or 3 commits a Class E crime for which the court shall impose a fine of not less than $500, none of which may be suspended. The court also shall impose a fine of $500 for each wild turkey unlawfully possessed, none of which may be suspended. [2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

[ 2003, c. 552, §11 (NEW); 2003, c. 552, §15 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

SECTION HISTORY

2003, c. 552, §11 (NEW). 2003, c. 552, §15 (AFF). 2003, c. 655, §§C2,6 (AFF).



12 §11752. Tagging wild turkey

1. Tags. The commissioner shall prescribe the form and content of and produce wild turkey tags.

[ 2003, c. 655, Pt. B, §181 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Tagging. Prior to presenting a wild turkey for registration, a person may not possess or leave in the field or forest a wild turkey killed by that person unless the wild turkey has securely attached to it a plainly visible tag that conforms to the requirements established under this section.

[ 2003, c. 655, Pt. B, §181 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §181 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §181 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §181 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B181 (RPR).



12 §11753. Gift wild turkey

A person may not possess any part or parts of a wild turkey given to that person unless that gift wild turkey is labeled with the name of the person who registered it and the year the wild turkey was registered by that person. [2003, c. 655, Pt. B, §182 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §182 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 655, §B182 (NEW). 2003, c. 655, §B422 (AFF).






Article 3: HUNTING METHODS SPECIFIC TO WILD TURKEYS

12 §11801. Prohibited hunting methods

1. Unlawful hunting of wild turkey. A person may not hunt wild turkeys in violation of rules adopted under section 11701.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §183 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Unlawful methods of hunting wild turkey. A person may not:

A. Employ the use of a dog or dogs in any manner while hunting wild turkeys except during the fall wild turkey hunting season; [2009, c. 550, §5 (AMD).]

B. Engage in an organized drive of any manner while hunting wild turkeys; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Use bait; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Use a trap or other device intended or designed for the purpose of capturing or ensnaring wild turkeys. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 550, §5 (AMD) .]

3. Penalties. A person who violates this section commits a Class E crime.

[ 2003, c. 552, §12 (AMD); 2003, c. 552, §15 (AFF); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §12 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B183 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2009, c. 550, §5 (AMD).









Subchapter 9: GAME BIRD HUNTING

12 §11851. Hunting wild birds

1. Unlawfully hunting wild birds. A person may not hunt a wild bird, other than the English or European house sparrow, the rock dove and the European starling, except as provided in this Part.

[ 2013, c. 280, §8 (AMD) .]

2. Unlawful possession of wild birds. A person may not possess, alive or dead, a wild bird, other than the English or European house sparrow, the rock dove and the European starling, except as provided in this Part.

[ 2013, c. 280, §8 (AMD) .]

3. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §184 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B184 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 280, §8 (AMD).



12 §11852. Reopening season (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 280, §9 (AMD). 2013, c. 408, §17 (RP). 2013, c. 588, Pt. A, §15 (RP).



12 §11853. Closed season; Haley Pond

1. Prohibition. A person may not hunt waterfowl on Haley Pond in the Town of Rangeley and Dallas Plantation in the County of Franklin.

[ 2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B185 (RPR).



12 §11854. Nest or eggs of wild birds

A person may not take, possess or needlessly destroy the nest or eggs of a wild bird, except the English or European house sparrow, the rock dove and the European starling. A person who violates this section commits a Class E crime. [2013, c. 280, §10 (AMD).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 280, §10 (AMD).



12 §11855. Unlawful use of migratory game birds

1. Prohibition. Unless specifically permitted by regulations of the federal Migratory Bird Treaty Act, 16 United States Code, Sections 703 to 712, or by rules adopted by the commissioner in conformity with Title 5, Part 18, except section 8052, subsection 3 of that Title, a person may not:

A. Hunt migratory game birds; [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Possess migratory game birds; [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Transport migratory game birds; or [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Buy or sell migratory game birds. [2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §185 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B185 (RPR).



12 §11856. Pheasants

The commissioner shall establish by rule a hunting season for male pheasants that disallows the taking of female pheasants in certain areas of the State. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. A person may not take a female pheasant in an area subject to the provisions of this section. A person who violates this section commits a Class E crime. [2003, c. 655, Pt. B, §186 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 655, §B186 (NEW). 2003, c. 655, §B422 (AFF).



12 §11857. Unlawful possession of ruffed grouse

1. Daily bag limit. A person may not take more than the daily bag limit of ruffed grouse during any open season on ruffed grouse as established by the commissioner.

[ 2013, c. 280, §11 (NEW) .]

2. Possession limit. A person may not possess more than the possession limit of ruffed grouse taken during any open season on ruffed grouse as established by the commissioner.

[ 2013, c. 280, §11 (NEW) .]

3. Duty to label ruffed grouse.

[ 2013, c. 538, §29 (RP) .]

4. Penalty. A person who violates this section commits a Class E crime for which a fine of not less than $100 plus $25 for each ruffed grouse taken in violation may be adjudged.

[ 2013, c. 280, §11 (NEW) .]

SECTION HISTORY

2013, c. 280, §11 (NEW). 2013, c. 538, §29 (AMD).






Subchapter 10: RACCOON HUNTING

12 §11901. Raccoons

1. Open season. An open season for hunting raccoons established by the commissioner must be of uniform duration throughout the State.

[ 2003, c. 592, §4 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

2. Night hunting. Notwithstanding the night hunting prohibition in section 11206, raccoons may be hunted at night during an open season established pursuant to this section.

[ 2003, c. 592, §4 (NEW); 2003, c. 592, §5 (AFF); 2003, c. 655, Pt. C, §§5, 6 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 592, §5 (AFF). 2003, c. 592, §4 (RPR). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C5,6 (AFF).






Subchapter 11: HARE AND RABBIT HUNTING

12 §11951. Hunting hares and rabbits with dogs

A person may use a dog to hunt, or may be accompanied by a dog while hunting, wild hares or rabbits during the open firearm season on deer. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §187 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B187 (AMD). 2003, c. 655, §B422 (AFF).



12 §11952. Unlawful harvest of wild rabbits or hares

1. Prohibition. A person may not:

A. Set or use any snare, trap or other device in the hunting of wild hares or rabbits, except that trappers may take wild hares or rabbits by box traps solely for the purpose of selling them to the commissioner as authorized by this Title; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Hunt wild hares or rabbits in any manner except by the ordinary method of shooting with guns or shooting with a long bow and arrow or by falconry. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class E crime.

[ 2003, c. 655, Pt. B, §188 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B188 (AMD). 2003, c. 655, §B422 (AFF).



12 §11953. Unlawful possession of wild hares or wild rabbits

1. Unlawful possession; closed season. A person may not possess a wild hare or rabbit taken during the closed season.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Unlawful possession; prohibited method or device. A person may not possess a wild hare or wild rabbit taken by any method or with any device prohibited by section 11952, subsection 1 or section 12252, subsection 2, paragraph A, B or C.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §189 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B189 (NEW). 2003, c. 655, §B422 (AFF).






Subchapter 12: COYOTE HUNTING

12 §12001. Night season and restrictions

1. Coyote hunting. Notwithstanding the night hunting prohibitions in section 11206, there is an open season for hunting coyotes at night in all counties of the State from December 16th to August 31st.

Notwithstanding section 11214, subsection 1, paragraph M, the commissioner may appoint agents to hunt for coyotes at night using artificial illumination from September 1st to December 15th. The commissioner shall develop policies to make the affected public and affected law enforcement officers aware of any night hunting operations.

[ 2011, c. 216, §1 (AMD) .]

2. Night; hunting hours.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §190 (RP) .]

3. Calling devices required. A person may not hunt coyotes at night without possessing an electronic, hand-held or mouth-operated predator calling device.

A person who hunts coyotes in violation of this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §190 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B190 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 242, §1 (AMD). 2009, c. 46, §1 (AMD). 2009, c. 550, §6 (AMD). 2011, c. 216, §1 (AMD).






Subchapter 13: HUNTING DOG TRAINING AND FIELD TRAINING

12 §12051. Training

1. Open training season. Unless otherwise provided in this Part, a person may not train dogs on wild birds and wild animals except as follows.

A. A person may train dogs on foxes, snowshoe hare and raccoons from July 1st through the following March 31st, including Sundays. [2013, c. 588, Pt. A, §16 (RPR).]

B. A person may train sporting dogs on wild birds at any time, including Sundays. [2013, c. 588, Pt. A, §16 (RPR).]

C. A resident may train up to 6 dogs at any one time on bear from July 1st to the 4th day preceding the open season on hunting bear, except in those portions of Washington County and Hancock County that are situated south of Route 9. [2013, c. 588, Pt. A, §16 (RPR).]

Except on Sundays, a person may not engage in activities authorized under this subsection unless that person possesses a valid hunting license issued under section 11109. A person may train dogs on pen-raised birds at any time without a license. For the purpose of this subsection, "pen-raised birds" includes, but is not limited to, quail, pheasant, pigeons and Hungarian partridge.

A person who violates this subsection commits a Class E crime.

[ 2013, c. 588, Pt. A, §16 (RPR) .]

1-A. Open training season 2009-2010.

[ 2009, c. 76, §1 (NEW); MRSA T. 12, §12051, sub-§1-A (RP) .]

2. Rock dove permits.

[ 2013, c. 280, §12 (RP) .]

3. Possessing firearm while training dogs. A person may not possess a firearm while training a dog outside of the open training season on foxes, snowshoe hare and raccoons as set out in subsection 1.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §191 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §191 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2011, c. 253, §22 (AMD) .]

4. Unlawful use of firearm during training or field trials.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §192 (RP) .]

5. Unlawful use of firearm during training or field trials. Except as otherwise provided in this subsection, a person may not possess during the training or field trials permitted in this section and section 12054 a firearm other than a blank pistol or shotgun loaded with blank ammunition, except during an open season for hunting. The commissioner may issue a permit to a person authorizing the use of firearms during the training of sporting dogs to shoot and kill wild birds propagated or legally acquired by the permittee and possessed in accordance with section 12152.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §193 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §193 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §193 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Effect of revocation. A person may not train dogs under this section if that person has a suspended or revoked license pursuant to section 10902.

[ 2013, c. 247, §2 (NEW); 2013, c. 286, §2 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B191-193 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 76, §1 (AMD). 2009, c. 550, §7 (AMD). 2011, c. 253, §§21, 22 (AMD). 2011, c. 309, §4 (AMD). 2013, c. 247, §§1, 2 (AMD). 2013, c. 280, §12 (AMD). 2013, c. 286, §§1, 2 (AMD). 2013, c. 588, Pt. A, §16 (AMD).



12 §12052. Special dog training area license

1. License required. Except as otherwise authorized under this Part, a person may not engage in an activity authorized under this section unless that person has a valid license issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Application and issuance. Upon application of a club or organization having 25 or more resident members, the commissioner may issue to the club or organization a license authorizing the following.

A. The licensee may establish and maintain on land owned by the licensee, or over which the licensee has legal control, a special dog training area in which and on which dogs may be trained at any time during the year. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The licensee may at any time during the year train the licensee's own dogs or the dogs of other persons on that area. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The licensee may hold field trials at any time on that area or permit, in writing, others to hold field trials on that area under such conditions as are mutually agreed on. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

No more than 5 clubs in any one county may be issued a license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a special dog training area license is $27.

[ 2005, c. 12, Pt. III, §19 (AMD) .]

4. Restrictions. The following provisions must be observed.

A. Each club licensed under this section may not establish more than 2 special dog training areas, each of which may not be less than 20 acres. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A club may not control more than a total of 400 acres. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person shall plainly and conspicuously post the boundary line of a special dog training area with legible notices at least 11 inches square, placed not more than 100 yards apart, that must bear the following warning:

"SPECIAL DOG TRAINING FIELD TRIAL AREA -- HUNTING AND TRAPPING IS UNLAWFUL. This land is set aside under special license for the training of dogs and the holding of field trials. Entering on this land for the purpose of hunting or permitting dogs to enter without proper authorization is prohibited."

The name and address of the licensee must be printed on the notice. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §194 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §194 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Use of special dog training area other than by licensee. Unless the area is completely enclosed with rabbit-proof fence, a person not a licensee may train that person's own dogs or the dogs of other persons on a special dog training area under the following conditions.

A. The person shall apply in writing to the licensee and must receive a permit to do so, for which a charge not to exceed $2 may be made, which amount is retained by the licensee. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Unless the special dog training area is completely enclosed by rabbit-proof fence, a licensee's failure to make reasonable provision for the use of that special dog training area by persons not licensees is sufficient grounds for the department to deny a renewal of license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Stocking by commissioner. The commissioner may, from time to time during each year, stock wild animals or wild birds at the special dog training area and shall charge the licensees a reasonable price for them.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Stocking by licensee. This section is not to be construed as authorizing licensees to liberate a wild bird or quadruped coming from outside of the State on a special dog training area.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Violation of license restriction. A person may not violate any restriction of a license or permit issued in accordance with this section.

A. A person who violates a license or permit restriction under this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §195 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates a license or permit restriction under this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §195 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates a license or permit restriction under this section that person commits a separate violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §195 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B194,195 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III19 (AMD).



12 §12053. Unlawful use of licensed dog training area

1. Unlawful use of licensed dog training area. The following provisions apply to licensed dog training areas.

A. A person may not hunt on a licensed dog training area licensed under section 12052 except that the owner of the land being used as a licensed dog training area may hunt wild animals and wild birds on the training area to the extent permitted by this Part. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person may not do any of the following on a dog training area licensed and posted in accordance with section 12052 except as provided in section 12052:

(1) Train a dog;

(2) Hold a field trial;

(3) Enter the area accompanied by a dog; or

(4) Permit a dog of which that person is the owner or trainer to enter the area. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §196 (RP).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §196 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §197 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §197 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §197 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B196,197 (AMD). 2003, c. 655, §B422 (AFF).



12 §12054. Field trials; raccoon and rabbits

1. Raccoon dog field trials. A person may hold raccoon dog field trials at any time.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Rabbit hound field trials. A person may not hold field trials for beagles and other rabbit hounds except from September 1st through the following April 10th. A person who violates this subsection commits a Class E crime.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Sporting dog field trials. The licensing and conduct of sporting dog field trials is governed by section 12055.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12055. License to hold field trials; wild birds

1. License required. A club or organization may not hold field trials as provided under this section unless the club or organization has a valid license issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Application and issuance. Upon application of a club or organization, the commissioner may, at the commissioner's discretion, issue to the club or organization a license authorizing the following.

A. The licensee may hold, at the time and place stated in the license, a field trial for sporting dogs for the purpose of demonstrating the skill of the dogs in retrieving dead or wounded wild birds. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Members of the licensee club or organization may shoot and kill with firearms wild birds propagated or legally acquired by members of the licensee at the field trial held at the time and place specified in the license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Persons may participate in a field trial pursuant to this section without a hunting license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A separate application must be filed for each field trial proposed to be held by a club or organization, as described in this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a license to hold field trials for sporting dogs is $27.

[ 2005, c. 12, Pt. III, §20 (AMD) .]

4. Shooting hours and consent. Members of the licensee club or organization may not shoot and kill birds, unless it is during the daylight hours and only with the consent of the owner of or person having legal control of the land on which the field trial is held.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Violation of restrictions. A person may not violate any restriction of a license or permit issued in accordance with this section.

A. A person who violates a license or permit restriction under this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §198 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates a license or permit restriction under this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §198 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates a license or permit restriction under this section that person commits a separate violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §198 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B198 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III20 (AMD).






Subchapter 14: COMMERCIAL SHOOTING AREAS

12 §12101. License to operate commercial shooting area

1. Issuance.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §199 (RP) .]

1-A. License required. A person may not charge others for the opportunity to hunt mallard ducks, pheasants, quail, Chukar partridge and Hungarian partridge in an area or establish a commercial shooting area for such purposes unless that person has a valid license issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

A. Nothing in this subsection prohibits the operator of a commercial shooting area from authorizing a person to hunt other wild birds or wild animals in the commercial shooting area during the regular open season on those species, in accordance with this Part, as long as the person possesses a valid state hunting license that allows the hunting of those wild birds and wild animals. [2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

1-B. Issuance. The commissioner may issue licenses authorizing the establishment and operation of commercial shooting areas to qualified applicants. A commercial shooting area license authorizes the owner of a commercial shooting area to charge others for the opportunity to hunt mallard ducks, pheasants, quail, Chukar partridge and Hungarian partridge in that area. A commercial shooting area license is valid for one year and is renewable annually.

[ 2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Eligibility. In order to qualify for a commercial shooting area license:

A. The location of the land must be at least 5 miles from another commercial shooting area, as measured by a straight line between the property lines at their closest points to each other; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The land must be between 200 acres and 400 acres in area; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The land must be contiguous. Property bisected by a road or highway is considered to be contiguous for purposes of this paragraph; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The land must be owned or leased by the licensed operator of the commercial shooting area. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person is ineligible to receive a new shooting area license within 6 months of the expiration of the license for another shooting area located within 5 miles unless the holder of the expired license states in writing to the commissioner that that license will be abandoned.

A renewal of a shooting area license may be issued for a commercial shooting area within 5 miles of another commercial shooting area, notwithstanding paragraph A, as long as the renewed license is applied for within 6 months following the expiration of the old license.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §199 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Fees. The fee for a commercial shooting area license is:

A. For the first year of operation, $502; and [2005, c. 12, Pt. III, §21 (AMD).]

B. For each subsequent year, $252, payable prior to July 1st of each year. [2005, c. 12, Pt. III, §21 (AMD).]

[ 2005, c. 12, Pt. III, §21 (AMD) .]

4. Requirements. The following requirements apply to a commercial shooting area.

A. The operator of the commercial shooting area shall maintain and keep open to inspection by representatives of the department a register of:

(1) The name and address of each person shooting in the area;

(2) The date or dates when that person hunted in the area; and

(3) The number and type of birds killed by that person. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The operator of the commercial shooting area shall provide to each person taking birds in that area a receipted invoice or bill of sale for possession and transportation of those birds. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The operator of the commercial shooting area shall mark the boundary of the shooting area in a manner prescribed by the commissioner and shall post the boundary conspicuously with signs or other markings approved by the commissioner. The signs or markings must be of a color, size and wording prescribed by the commissioner and must be placed not more than 250 feet apart facing the outside of the area. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §199 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4-A. Penalties. The following penalties apply to violations of subsection 4.

A. A person who violates subsection 4 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 4 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §199 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Enforcement. Enforcement of the trespass laws of a commercial shooting area is the responsibility of the owner and is not in any manner to be considered an obligation of the department.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §199 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Exceptions.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §199 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B199 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III21 (AMD).



12 §12102. Importation permit for mallard ducks, quail, Chukar partridge and Hungarian partridge

1. Issuance. The commissioner may grant permits to import live mallard ducks, quail, Chukar partridge and Hungarian partridge to operators of commercial shooting areas.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Application. When requesting permission to import these birds, an importer shall:

A. Provide the commissioner with information on the number of the birds to be imported and the name and address of the seller; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Furnish the commissioner with a statement from an approved veterinarian or from the Department of Agriculture or from the conservation department of the state from which the birds are imported certifying that they are from flocks that have been tested for infectious or contagious disease and have not been exposed to that disease during the 6 months prior to importation. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12103. Remote-control hunting

An owner or operator of a commercial shooting area may not use a website or a service or business via any other means that permits a person to hunt or attempt to hunt a wild animal or wild bird that is located in this State through the use of a computer-controlled gun, shooting apparatus or any other remote-control device when the person using the website, service or business is physically removed from the immediate vicinity of the wild animal or wild bird. [2005, c. 81, §3 (NEW).]

A person who violates this section commits a Class E crime. [2005, c. 81, §3 (NEW).]

SECTION HISTORY

2005, c. 81, §3 (NEW).






Subchapter 15: WILDLIFE IMPORTATION AND POSSESSION PERMITS AND REQUIREMENTS

12 §12151. Keeping wildlife in captivity

1. Prohibition. A person may not keep wildlife in captivity except as provided under sections 10105, subsection 10, 12102, 12152, 12155, 12157, 12158 and 12704 and Title 7, section 1809 or except if the wild animal was purchased from a dealer or pet shop licensed under Title 7, section 3933.

[ 2003, c. 655, Pt. B, §200 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §200 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §200 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §200 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B200 (RPR).



12 §12152. Permit to possess wildlife in captivity

1. Permit required.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §201 (RP) .]

2. Affected species. Except as otherwise provided in this Part, this section applies to the possession of any wildlife regulated by the State that is held in captivity and to the importation of wildlife from an area outside the State, including:

A. All species listed under state law as threatened or endangered; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. All species other than those listed in paragraph A not included on a list of unregulated, nonnative species that is maintained by the commissioner to facilitate the issuance of importation permits; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Species identified in rules adopted by the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Issuance. The commissioner may issue a permit to a person permitting the possession and use of wildlife with the following exceptions.

A. A propagation, rearing and sale permit does not authorize the permittee to possess, propagate or sell deer, bear, moose, wild turkey, hybrid wild turkey or wild turkey-domestic turkey cross nor does it authorize the permittee to possess, propagate or sell any wild animal taken in accordance with section 11601 or 11602. [2005, c. 117, §2 (AMD).]

B. A commercial exhibition permit does not authorize the permittee to import any species of wild turkey, hybrid wild turkey or wild turkey-domestic turkey cross or the eggs of these species. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A general possession permit does not authorize the permittee to possess, propagate or sell deer, bear, moose, wild turkey, hybrid turkey or wild turkey-domestic turkey cross nor does it authorize the permittee to possess, propagate or sell any wild animal taken in accordance with section 11601 or 11602. [2005, c. 117, §2 (AMD).]

D. A rehabilitation permit does not authorize the permittee to possess, propagate or sell any wild animal taken in accordance with section 11601 or 11602. [2005, c. 117, §2 (AMD).]

[ 2005, c. 117, §2 (AMD) .]

4. Fees. Permit fees are as follows:

A. Propagation, $27 for 2 calendar years; [2005, c. 12, Pt. III, §22 (AMD).]

B. Commercial exhibition or attracting trade, $147 every 2 years from July 1st to June 30th; [2005, c. 12, Pt. III, §22 (AMD).]

C. Personal use, professional or vocational husbandry, therapy or aid to disabled persons, $27 every 2 calendar years; and [2005, c. 12, Pt. III, §22 (AMD).]

D. Rehabilitation, renewable every 2 years, no fee. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 12, Pt. III, §22 (AMD) .]

5. Rules. The commissioner may adopt rules necessary for the administration of this section, including provisions to ensure that all wildlife possessed under these permits receives humane treatment and proper husbandry and security, and to safeguard the interests of the wildlife and citizens of the State. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Additional permit requirements. In addition to the provisions adopted under subsection 3, the commissioner may assign permit conditions or requirements designed to mitigate potential impacts or risks that may arise from the possession of specific wildlife species or to ensure the humane treatment or proper husbandry for specific species.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B201 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III22 (AMD). 2005, c. 117, §2 (AMD).



12 §12153. Violation of rules regarding wild animals in captivity

The following penalties apply to the violation of rules regarding wild animals in captivity. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §202 (RPR).]

1. Civil. A person who violates a rule regarding wild animals in captivity commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §202 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal. A person who violates a rule regarding wild animals in captivity after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §202 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B202 (RPR).



12 §12154. Department breeding or rearing wild birds

Notwithstanding section 12151 as it applies to section 12152, section 12151 does not apply to migratory game birds, partridge, grouse or pheasant owned by the department. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §203 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B203 (AMD). 2003, c. 655, §B422 (AFF).



12 §12155. Importation permit for wildlife

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not:

A. Introduce or import wildlife into the State; or [2003, c. 655, Pt. B, §204 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Receive or possess wildlife introduced or imported into the State. [2003, c. 655, Pt. B, §204 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

This subsection does not apply to a person who has a valid permit issued under this section.

Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §204 (RPR) .]

2. Issuance. The commissioner may issue a written permit to any person, permitting that person to:

A. Introduce or import wildlife into the State; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Receive or possess wildlife introduced or imported into the State. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Application. Each applicant for a permit to import wildlife into the State shall submit a written application in the form required by the commissioner. The application must be accompanied by a nonrefundable application fee of $25.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Restrictions. A permit issued pursuant to this section does not authorize the permittee to import any species of live wild turkey, hybrid wild turkey or wild turkey-domestic turkey cross or the eggs of these species.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B204 (AMD). 2003, c. 655, §B422 (AFF).



12 §12156. Release of wild birds and wild animals into wild

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not release into the wild captive, raised or imported wild birds or wild animals unless that person has a valid permit issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. The commissioner may issue a written permit to any person permitting that person to release into the wild captive raised or imported wild birds and wild animals.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Wild turkey restrictions. Only the commissioner or agents of the commissioner may sell, give away or release into the wild any live wild turkey, hybrid wild turkey, wild turkey-domestic turkey cross or fertile egg of these species.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12157. Permit to transport wildlife for breeding and advertising

1. Permit required. The commissioner may issue a permit to anyone permitting that person to take and transport within the limits of the State wildlife taken in the State for breeding or advertising purposes.

[ 2003, c. 655, Pt. B, §205 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Prohibition. A person may not take or transport within the limits of the State wildlife taken in the State for breeding or advertising purposes unless that person holds a valid permit issued under this section.

[ 2003, c. 655, Pt. B, §205 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalty. Each day a person violates subsection 2 that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 655, Pt. B, §205 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B205 (RPR).



12 §12158. Importation permit for pheasants

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not import pheasants, alive, dead or dressed, unless that person has a valid permit issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. The commissioner may issue a written permit to any person permitting that person to import pheasants, alive, dead or dressed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Application. Importers shall, when requesting a permit, provide the commissioner with the following:

A. Information as to the number of pheasants to be imported; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The name and address of the seller; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Information whether or not the birds are live or dressed; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A statement from an approved veterinarian, from the Department of Agriculture, Conservation and Forestry or from the conservation department of the state from which the pheasants are imported certifying that they are from flocks that have been tested for pullorum and typhoid, show no evidence of tuberculosis or other infectious or contagious disease and have not been exposed to such disease during the 6 months prior to importation. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

4. Requirements; leg band required. The following are leg band requirements for ringneck pheasants.

A. Upon receipt of shipment, importers of ringneck pheasants shall attach securely to each bird a permanent leg band. [2003, c. 655, Pt. B, §206 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may not remove a leg band attached to a bird under this subsection until the bird is finally prepared for consumption. [2003, c. 655, Pt. B, §206 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates this subsection that person commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §206 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B206 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 657, Pt. W, §5 (REV).



12 §12159. Taking reptiles and amphibians from the wild

1. Prohibition; penalties. Except as provided in this section, a person may not take and possess reptiles or amphibians from the wild for export, sale or commercial purposes.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §207 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §207 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2011, c. 253, §23 (AMD) .]

2. Commercial amphibian permit. Persons harvesting amphibians for purposes of sale are required to obtain a permit from the commissioner.

[ 2011, c. 253, §23 (AMD) .]

3. Rules. The commissioner shall adopt rules pertaining to harvest methods, confinement and disposal of amphibians. The commissioner may by rule:

A. Require reporting of harvest activities; [2011, c. 253, §23 (AMD).]

B. Establish a season, including daily and season possession limits; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Establish requirements for humane harvest, confinement and disposal methods; and [2011, c. 253, §23 (AMD).]

D. Establish a fee schedule to implement a permit system under this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 253, §23 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B207,208 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §23 (AMD).



12 §12160. Disposition of wolf hybrids

1. Determination of species. The department shall respond to requests under Title 7, section 3911-B, subsection 3 for assistance in capturing and disposing of an animal suspected of being a wolf hybrid. The department may presume that the animal is a wolf hybrid if:

A. Licensure as a dog under Title 7, section 3922 cannot be confirmed; [2011, c. 100, §16 (NEW).]

B. The animal bears no identification indicating ownership; and [2011, c. 100, §16 (NEW).]

C. The animal has distinct wolflike characteristics. [2011, c. 100, §16 (NEW).]

The department may pursue genetic testing to determine if the animal is a wolf or wolf hybrid.

[ 2011, c. 100, §16 (NEW) .]

2. Rulemaking. The department shall adopt rules establishing procedures for disposing of animals determined to be wolf hybrids under subsection 1. For the purposes of this section, "disposing" includes, but is not limited to, transferring the animal to a person holding a permit under section 12152 or euthanasia in accordance with Title 17, chapter 42, subchapter 4. Rules adopted under this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 100, §16 (NEW) .]

SECTION HISTORY

2011, c. 100, §16 (NEW).



12 §12161. Taking of certain nonmarine invertebrates from the wild for commercial purposes

1. Prohibition; penalties. Except as provided in this section, a person may not take and possess certain nonmarine invertebrates, specifically freshwater mussels, butterflies, moths, dragonflies or beetles, from the wild for export, sale or commercial purposes.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2011, c. 253, §24 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 253, §24 (NEW).]

[ 2011, c. 253, §24 (NEW) .]

2. Commercial nonmarine invertebrate permit. Persons harvesting freshwater mussels, butterflies, moths, dragonflies or beetles for export, sale or commercial purposes are required to obtain a permit from the commissioner.

[ 2011, c. 253, §24 (NEW) .]

3. Rules. The commissioner may by rule:

A. Require reporting of commercial harvest activities, including at a minimum dates, locations and numbers collected by species; [2011, c. 253, §24 (NEW).]

B. Establish daily and season possession limits; [2011, c. 253, §24 (NEW).]

C. Establish a fee schedule to implement a permit system under this section; and [2011, c. 253, §24 (NEW).]

D. Require humane harvest, confinement and disposal methods. [2011, c. 253, §24 (NEW).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 253, §24 (NEW) .]

SECTION HISTORY

2011, c. 253, §24 (NEW).









Chapter 917: TRAPPING

Subchapter 1: LICENSE REQUIREMENTS AND FEES

12 §12201. Trapping license

1. License required. Except as otherwise authorized pursuant to this Part, a person may not trap unless that person has a valid license issued under this section. Each day a person violates this subsection that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

1-A. Trapping by agents of commissioner. The commissioner may authorize a full-time department employee to trap wild animals without a license for purposes of animal damage control. A person serving as an agent of the commissioner for purposes of animal damage control, including animal control officers appointed pursuant to Title 7, section 3947, must satisfy the licensing requirements of this section prior to trapping or attempting to trap a wild animal.

[ 2003, c. 655, Pt. B, §209 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

1-B. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Adult supervisor" means:

(1) The parent or guardian of the junior trapper; or

(2) A person 18 years of age or older who:

(a) Is approved by the parent or guardian of the junior trapper; and

(b) Holds or has held a valid Maine trapping license or meets the requirements of subsection 3. [2013, c. 538, §30 (NEW).]

B. "In the presence of" means in visual and voice contact without the use of visual or audio enhancement devices, including but not limited to binoculars and citizen band radios. [2013, c. 538, §30 (NEW).]

[ 2013, c. 538, §30 (NEW) .]

2. Eligibility. The following persons are eligible to purchase a trapping license, subject to the provisions of subsection 3.

A. A resident 16 years of age or older is eligible to purchase a resident trapping license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A resident 10 years of age or older and under 16 years is eligible to purchase a resident junior trapping license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A resident under 10 years of age may trap all legal species, except bear, without a license. [2009, c. 69, §2 (AMD).]

D. A nonresident is eligible to purchase a nonresident trapping license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Nonresident aliens are ineligible to purchase a trapping license.

[ 2009, c. 69, §2 (AMD) .]

3. Successful completion of trapper evaluation program required for license. Except as provided in paragraph A, a person who applies for a state license to trap, other than a junior trapping license pursuant to subsection 2, paragraph B or an apprentice trapper license issued under section 12204, must submit proof of having successfully completed a trapper education course of the type described in section 10108, subsection 7 or satisfactory evidence of having previously held an adult license to trap in this State or any other state, province or country in any year beginning with 1978.

When proof or evidence can not otherwise be provided, the person may substitute a signed affidavit that that person has previously held the required adult trapping license or that that person has successfully completed the required trapper education course.

A. A person who is an enrolled member of the Passamaquoddy Tribe, the Penobscot Nation, the Houlton Band of Maliseet Indians or the Aroostook Band of Micmacs who presents certification from the respective reservation governor or the Aroostook Micmac Council stating that the person is an enrolled member of a federally recognized nation, band or tribe listed in this paragraph is exempt from the requirements of this subsection. [2013, c. 185, §3 (NEW).]

[ 2013, c. 538, §31 (AMD) .]

4. Issuance. The commissioner, or the commissioner's agent, may issue a license to engage in trapping. Clerks or other agents appointed by the commissioner shall charge a fee of $2 for each trapping license issued. The commissioner shall charge a fee of $1 for each trapping license issued by department employees.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Expiration. All licenses issued under this section are valid for one year commencing July 1st of each year.

A resident junior trapping license issued to a person who has passed that person's 15th birthday is valid through the year for which the license was issued.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Trapping fees. The fees for trapping licenses are as follows:

A. A resident junior trapping license, for a person 10 years of age or older and under 16 years of age, is $9; [2005, c. 12, Pt. III, §23 (AMD).]

B. A resident trapping license, for a person 16 years of age or older, is $35; and [2005, c. 12, Pt. III, §23 (AMD).]

C. A nonresident trapping license is $317. [2009, c. 213, Pt. OO, §9 (AMD).]

[ 2009, c. 213, Pt. OO, §9 (AMD) .]

7. Supervision of junior trappers. The following provisions must be observed.

A. A person under 10 years of age may not trap unless that person is accompanied at all times while trapping by an adult supervisor. A person under 10 years of age may not trap bear. [2013, c. 538, §32 (AMD).]

B. A person over 10 years of age and under 16 years of age may not trap unless that person:

(1) Holds a junior trapping license; and

(2) Is in the presence of and under the effective control of an adult supervisor at all times while trapping, unless the holder of the junior trapping license submits proof of having successfully completed a trapper education course of the type described in section 10108, subsection 7. [2013, c. 538, §32 (AMD).]

[ 2013, c. 538, §32 (AMD) .]

8. License violations. The following penalties apply to violations of restrictions of licenses under this section.

A. A person who violates a restriction of a license issued under this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §211 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates a restriction of a license issued under this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §211 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates a restriction of a license issued under this section is a separate offense.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §211 (RPR) .]

9. Penalties for supervisors of junior trappers. A person who is the adult supervisor of a holder of a valid junior trapping license when that junior trapper violates any provision of this Part pertaining to trapping:

A. Commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged; and [2013, c. 538, §33 (RPR).]

B. After having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period, commits a Class E crime. [2013, c. 538, §33 (RPR).]

[ 2013, c. 538, §33 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B209-211 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III23 (AMD). 2009, c. 69, §§2-4 (AMD). 2009, c. 213, Pt. OO, §9 (AMD). 2013, c. 185, §3 (AMD). 2013, c. 538, §§30-33 (AMD).



12 §12202. Trapping by landowner

A resident and a member of the resident's immediate family, as long as the trapper's license to trap is not under suspension or revocation, may trap for wild animals without a trapping license issued under section 12201 on land: [2013, c. 408, §18 (AMD).]

1. Possession. To which they are legally entitled to possession;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Domiciled. On which they are actually domiciled; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Agricultural purposes. That is used exclusively for agricultural purposes.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2013, c. 408, §18 (AMD).



12 §12203. Trapping by agents of commissioner (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B212 (RP).



12 §12204. Apprentice trapper license

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "In the presence of" means in visual and voice contact without the use of visual or audio enhancement devices, including but not limited to binoculars and citizen band radios. [2011, c. 51, §1 (NEW).]

B. "Adult supervisor" means a person who is 18 years of age or older and holds or has held a valid trapping license under this subchapter for 3 consecutive years or has successfully completed a trapper education course of the type described in section 10108, subsection 7. [2013, c. 538, §34 (AMD).]

[ 2013, c. 538, §34 (AMD) .]

2. Adult supervisor required. A holder of an apprentice trapper license may not trap other than in the presence of an adult supervisor.

[ 2013, c. 538, §34 (AMD) .]

3. Adult supervisor responsibility. An adult supervisor shall ensure that the holder of an apprentice trapper license follows safe and ethical trapping protocol and adheres to the laws under this Part. An adult supervisor may not intentionally permit a person trapping under an apprentice trapper license with that adult supervisor to violate subsection 2.

[ 2013, c. 538, §34 (AMD) .]

4. Eligibility. A resident or nonresident 16 years of age or older who has never held a valid adult trapping license in this State, or any other state, province or country, is eligible to obtain an apprentice trapper license. Notwithstanding section 12201, subsection 3, a person is eligible to obtain an apprentice trapper license without having successfully completed a trapper education course as described in section 10108, subsection 7. A person may not obtain an apprentice trapper license more than twice.

[ 2013, c. 538, §34 (AMD) .]

5. Expiration of apprentice trapper license. An apprentice trapper license is valid for up to 12 calendar months and expires on June 30th.

[ 2011, c. 51, §1 (NEW) .]

6. Issuance; fee. The commissioner, through the commissioner's authorized agent, shall issue an apprentice trapper license to an eligible person. The fee for an apprentice trapper license is $35 for residents and $317 for nonresidents.

[ 2011, c. 51, §1 (NEW) .]

7. Restrictions. The holder of an apprentice trapper license is not eligible to obtain a permit to trap for bear under section 12260-A.

[ 2011, c. 51, §1 (NEW) .]

8. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged. [2011, c. 51, §1 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 51, §1 (NEW).]

[ 2011, c. 51, §1 (NEW) .]

SECTION HISTORY

2011, c. 51, §1 (NEW). 2013, c. 538, §34 (AMD).






Subchapter 2: TRAPPING SEASON, REQUIREMENTS AND RESTRICTIONS

12 §12251. Closed seasons

1. General. Except as otherwise provided in this Part and except as the commissioner may establish by rule that is not inconsistent with this chapter, there is a perpetual closed season on trapping any wild animal or wild bird.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Unity Utilities District. There is a continued closed season on all wild animals and wild birds on property owned by the Unity Utilities District located on Route 139 and Prairie Road in the municipality of Unity in Waldo County.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Closed season violation. A person may not trap, or attempt to trap, any wild animal or wild bird during the closed season or possess any wild animal or wild bird taken during the closed season on that wild animal or wild bird.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §213 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B213 (AMD). 2003, c. 655, §B422 (AFF).



12 §12252. Unlawful trapping methods

1. Unlawfully rigging traps. A person may not use auxiliary teeth on any leg-hold trap set on land.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Use or possession of prohibited implements or aids. A person may not:

A. Set or tend a snare for the purpose of trapping any wild animal or wild bird, except as provided in section 10105, subsection 1 and section 12259; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Set or tend a set gun for the purpose of killing, taking, catching, wounding, harming or molesting any wild animal or wild bird; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Deposit any poisonous or stupefying substance for the purpose of killing, taking, catching, wounding, harming or molesting any wild animal or wild bird, except that a landowner or member of the landowner's immediate family may use gas cartridges on the landowner's own land for woodchuck control; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Sell, advertise, give notice of the sale or keep for sale any set gun or poisonous substance for the taking of wild animals or wild birds, except that a person may sell, advertise, give notice of sale of or keep for sale rodenticide for orchard mouse control and gas cartridges for woodchuck control. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Use of pole traps. A person may not use or set any steel trap on the top of a pole, constituting a device commonly known as a "pole trap" for the purposes of catching any wild bird.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §214 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B214 (AMD). 2003, c. 655, §B422 (AFF).



12 §12253. Consent to trap

1. Trapping without written consent. A person may not, without first obtaining the written consent of the landowner or occupant, trap any wild animal on land in any organized or incorporated place or on the cultivated or pasture area of land that is used for agricultural purposes in any unorganized place and on which land there is an occupied dwelling. The provisions of this subsection do not apply to:

A. Beaver trapping; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Trapping with drowning sets in navigable rivers and streams; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Trapping with drowning sets on state-owned land and public rights-of-way. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §215 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Trapping near occupied dwelling without written consent. A person may not trap any wild animal within 200 yards of an occupied dwelling without first obtaining the written consent of the owner or occupant of the land on which the trap is to be set. The provisions of this subsection do not apply to beaver trapping or trapping with drowning sets on state-owned land or public rights-of-way.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §215 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Trapping near compact, built-up portion of city or village. A person may not trap outside that person's land within 1/2 mile of the compact, built-up portion of a city or village, except:

A. A person may trap within 1/2 mile of the built-up portion of a city or village with drowning sets; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person who has a written permit from the landowner may trap on that landowner's land with cage-type live traps within 1/2 mile of the built-up portion of a city or village. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §215 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3-A. Penalties. The following penalties apply to violations of subsection 3.

A. A person who violates subsection 3 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §215 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 3 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §215 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §215 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Proof of ownership of land. Before any prosecution is made under subsection 1 or 2, the landowner or occupant shall provide proof to the commissioner of that landowner's ownership or that occupant's occupancy of the land in question.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §215 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Permission to trap on land of another. This section does not give license or permission to set, place or tend traps on property that is owned by another person.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §215 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B215 (AMD). 2003, c. 655, §B422 (AFF).



12 §12254. Labeling traps

1. Prohibition. A person may not set a trap for any wild animal without having the trap plainly labeled with that person's full name and address.

[ 2003, c. 655, Pt. B, §216 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §216 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §216 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §216 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B216 (RPR).



12 §12255. Tending traps

1. Failure to visit traps. A person shall:

A. While trapping in an organized or incorporated place:

(1) Check each trap, except killer-type traps, at least once in every calendar day; and

(2) Check each killer-type trap at least once in every 3 calendar days; and [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §217 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. While trapping in an unorganized place:

(1) Check each trap, except killer-type traps and drowning sets, at least once in every calendar day; and

(2) Check each killer-type trap or drowning set at least once in every 5 calendar days. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §217 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

This subsection does not apply to under-ice drowning sets for beaver and muskrat. For the purposes of this subsection, "check" means to visit or cause to be visited.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §217 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Failure to remove animal from trap. A person shall remove or cause to be removed from that person's trap an animal found caught in that trap.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §217 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Carrying a firearm while trapping. Notwithstanding section 11205, subsection 1, paragraph A and section 11206, subsection 1, paragraph A, a person who holds a valid trapping license may carry a firearm at any time during the open trapping season for the sole purpose of dispatching trapped animals unless that person is prohibited from possessing a firearm under Title 15, section 393, subsection 1 and has not obtained a valid permit in accordance with Title 15, section 393, subsection 2.

[ RR 2011, c. 1, §18 (COR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B217 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §15 (AMD). RR 2011, c. 1, §18 (COR).



12 §12256. Disturbing traps of another

A person may not disturb or take a trap or a wild animal from a trap, other than that person's own trap, without the consent of the owner of the trap, except that a landowner or occupant of land that the landowner or occupant is legally entitled to possess may remove any trap found on the land if permission has not been granted under section 12253, subsection 1 or 2 or the person has not obtained a written permit from the landowner to trap on that landowner's land with cage-type live traps within 1/2 mile of a built-up portion of a city or village. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12257. Trapping by certain department employees

1. Prohibition. A department biologist or warden may not trap wild animals for profit while on duty within the district to which that person is assigned.

[ 2003, c. 655, Pt. B, §218 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §218 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §218 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §218 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B218 (RPR).



12 §12258. Eel permit for licensed trappers

1. Issuance. The commissioner may issue a permit to any licensed trapper to take eels for baiting traps.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Restrictions. A licensed trapper who holds a valid eel permit may for purposes of baiting traps take eels by eel pots or hook and line. A person harvesting eels under this subsection may not use any means other than eel pots or hook and line to take eels and may not take more than 20 pounds of eels annually.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §219 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalties. The following penalties apply to violations of a restriction of a permit issued in accordance with this section.

A. A person who violates a restriction of a permit issued in accordance with this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §220 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates a restriction of a permit issued in accordance with this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §220 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates a restriction of a permit issued in accordance with this section is a separate offense.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §220 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B219,220 (AMD). 2003, c. 655, §B422 (AFF).



12 §12259. Trapping beaver

1. Snares. A person may use snares to trap for beaver during the open beaver trapping season.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Rules. All rules adopted pursuant to section 10104, subsection 1 pertaining to the trapping of beaver with killer-type traps also apply to the trapping of beaver with snares.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Nonresident trapping beaver. A nonresident may not trap beaver in this State unless that nonresident's state or province of residency allows Maine residents to trap beaver in that state or province.

A person who violates this subsection commits a Class E crime.

[ 2011, c. 253, §25 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B221 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §25 (AMD).



12 §12260. Trapping bear

1. Open and closed season. There is an open season on trapping bear from September 1st to October 31st annually.

A. The commissioner may shorten the open season on bear in any part of the State as long as:

(1) The demarcation of the areas with a shortened season follows recognizable physical boundaries such as rivers and railroad rights-of-way; and

(2) The decision is made and published prior to February 1st of any year. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner may terminate the open season on bear at any time in any part of the State if, in the commissioner's opinion, an immediate emergency action is necessary due to adverse weather conditions or severe hunting or trapping pressure. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Unlawful trapping of bear. A person may not catch a bear in a trap and cause or allow another person to kill or register that bear. A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §222 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Setting bear traps. Setting traps for bear is governed by this subsection.

A. A person may use a cable trap with a closing diameter of not less than 2 1/2 inches to trap bear in the State during the open season on bear. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person may not set a bear trap other than a cable trap or a cage-type trap as authorized by the commissioner. [2011, c. 253, §26 (AMD).]

A person who violates this subsection commits a Class E crime.

[ 2011, c. 253, §26 (AMD) .]

4. Trapping bear after having killed one. A person may not trap a bear after that person has killed or registered one trapped pursuant to this section. A person who violates this subsection commits a Class D crime for which the court shall impose a sentencing alternative involving a term of imprisonment not to exceed 180 days and a fine of not less than $1,000, none of which may be suspended.

[ 2011, c. 309, §5 (AMD) .]

5. Exceeding bag limit on bears. Except as otherwise provided in this Part, a person may not possess more than 2 bears in any calendar year. A person who violates this subsection commits a Class D crime for which the court shall impose a sentencing alternative involving a term of imprisonment not to exceed 180 days and a fine of not less than $1,000, none of which may be suspended.

[ 2011, c. 309, §6 (AMD) .]

6. Trapping bear near dumps. Trapping bear near dumps is governed by this subsection.

A. The commissioner, or the commissioner's agent, shall establish a line of demarcation at least 500 yards from sites permitted or licensed for the disposal of solid waste. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §223 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may not trap within the demarcation area established under paragraph A. The commissioner, or the commissioner's agent, is exempt from this prohibition for the purpose of live trapping of nuisance bears.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates subparagraph 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §224 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §§223, 224 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B222-224 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 253, §26 (AMD). 2011, c. 309, §§5, 6 (AMD).



12 §12260-A. Bear trapping permit

1. Permit required. Except as otherwise authorized pursuant to this Part a person may not trap for bear without a valid bear trapping permit during the open bear trapping season under section 12260, subsection 1.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2007, c. 168, §7 (NEW); 2007, c. 168, §8 (AFF) .]

2. Eligibility; trapping license required. A person who possesses a valid trapping license may obtain a permit to trap bear from the commissioner or the commissioner's authorized agent.

[ 2007, c. 168, §7 (NEW); 2007, c. 168, §8 (AFF) .]

3. Issuance; permit fee. The commissioner, through the commissioner's authorized agent, shall issue a bear trapping permit to an eligible person. The annual fee for each permit issued is $27 for residents and $67 for nonresidents.

[ 2007, c. 168, §7 (NEW); 2007, c. 168, §8 (AFF) .]

SECTION HISTORY

2007, c. 168, §7 (NEW). 2007, c. 168, §8 (AFF).



12 §12261. Beagle clubs; trapping snowshoe hares

The commissioner may issue a license to an organization recognized as a beagle club by the commissioner to take live snowshoe hares. [2007, c. 45, §1 (NEW).]

1. License required. Except as otherwise authorized pursuant to this Part, a beagle club may not trap a snowshoe hare without a valid license issued under this section.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

2. Traps labeled and checked daily. A beagle club may not set a trap for a snowshoe hare unless that trap is plainly labeled with the name of the beagle club and the telephone number of a contact person and is checked at least once every calendar day.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

3. Use of snowshoe hares. A snowshoe hare trapped pursuant to this section may not be used for anything other than to stock the running areas of the licensee and may not be given to any other beagle club or entity.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

4. Transport out of State. A snowshoe hare trapped pursuant to this section may not be transported out of the State.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

5. Trapping season for snowshoe hares. A beagle club may not trap for snowshoe hares except between September 1st and April 30th of each calendar year.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

6. Cottontail rabbits. A beagle club may not keep and must release immediately a cottontail rabbit caught in a trap.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2007, c. 45, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 45, §1 (NEW).]

[ 2007, c. 45, §1 (NEW) .]

7. Reporting of trapped cottontail rabbits. As a condition of licensure under this section, a beagle club shall file with the department no later than July 1st of each calendar year a report of cottontail rabbits trapped pursuant to this section.

[ 2007, c. 45, §1 (NEW) .]

SECTION HISTORY

2007, c. 45, §1 (NEW).









Chapter 919: REGISTRATION AND TRANSPORT OF HARVESTED ANIMALS

Subchapter 1: REGISTRATION

12 §12301. Registration of harvested animals (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B225 (RP).



12 §12301-A. Registration of harvested animals

1. Registration stations established. The commissioner shall adopt rules governing the establishment and closure of bear, deer, moose and wild turkey registration stations for the purpose of registering harvested bear, deer, moose and wild turkey and to allow for the collection of biological and hunting data. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 655, Pt. B, §226 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Agents designated. An agent designated by the commissioner must be in charge of each bear, deer, moose or wild turkey registration station.

[ 2003, c. 655, Pt. B, §226 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Agent duties. Registration agents shall:

A. Register every bear, deer, moose or wild turkey legally presented for registration; [2003, c. 655, Pt. B, §226 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Attach a seal to each bear, deer, moose or wild turkey in the manner directed and with the materials furnished by the commissioner; [2013, c. 387, §4 (AMD).]

C. Collect $5 and retain $2 for each seal from the person registering a bear, deer or moose. The remaining $3 must be returned to the department by the agent pursuant to section 10801, subsection 3; and [2013, c. 387, §5 (AMD).]

D. Collect and retain $2 for each wild turkey registered. [2013, c. 387, §6 (NEW).]

[ 2013, c. 387, §§4-6 (AMD) .]

SECTION HISTORY

2003, c. 655, §B226 (NEW). 2003, c. 655, §B422 (AFF). 2009, c. 213, Pt. OO, §10 (AMD). 2011, c. 660, §1 (AMD). 2013, c. 387, §§4-6 (AMD).



12 §12302. Timely registration of bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B227 (RP).



12 §12302-A. Timely registration of bear, deer, moose or wild turkey

1. Requirement. A person who kills a bear, deer, moose or wild turkey shall:

A. Remain with that animal until it is registered, except as provided in section 12303-A; [2003, c. 655, Pt. B, §228 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Present that animal for registration in that person's name at the first open registration station for that animal on the route taken by that person; and [2003, c. 655, Pt. B, §228 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Leave the registration seal attached to the animal in accordance with section 12301-A until that animal is processed and packaged for consumption. [2003, c. 655, Pt. B, §228 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §228 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §228 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B228 (NEW). 2003, c. 655, §B422 (AFF).



12 §12303. Time limits for registering bear, deer, moose or wild turkey (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B229 (RP).



12 §12303-A. Time limits for registering bear, deer, moose or wild turkey

1. Time limits. Except as provided in subsection 1-A, a person may not keep any of the following unregistered wild animals at home or any place of storage for more than 18 hours:

A. Bear; [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Deer; [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Moose; or [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Wild turkey. [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

1-A. Exceptions. The following are exceptions to the time limitation for registering harvested wild animals established in subsection 1:

A. A person may keep a harvested animal in an official registration station for that animal or at the office of a game warden for more than 18 hours; [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may leave an unregistered animal harvested by that person in the woods if that person notifies a game warden within 18 hours as to the location of that animal and the circumstances necessitating leaving that animal in the woods; and [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. A person on a hunting trip in an unorganized township and staying at a temporary place of lodging may keep an unregistered harvested animal at the temporary place of lodging for no more than 7 days or until that person leaves the woods, whichever comes first. [2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §230 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B230 (NEW). 2003, c. 655, §B422 (AFF).



12 §12304. Condition of animal presented for registration (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B231 (RP).



12 §12304-A. Condition of animal presented for registration

1. Prohibition. Except as provided in subsection 2, a person must present the following wild animals for registration in their entirety:

A. Bear; [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Deer; [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Moose; or [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Wild turkey. [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Exceptions. A person may present a bear, deer, moose or wild turkey for registration as follows:

A. The viscera and rib cage of the animal may be removed in a manner that permits determination of the sex of the animal; and [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A moose may be dismembered for ease of transportation, and the lower legs, head and hide of a moose may be removed. If the head is not brought to the registration station, a canine tooth or the lower jaw also must be presented at the time of registration. [2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Disposal of moose parts not presented for registration. A person may not place the parts of a moose not presented for registration where they are visible to a person traveling on a public or private way.

[ 2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §232 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B232 (NEW). 2003, c. 655, §B422 (AFF).



12 §12305. False registration of bear, deer, moose or wild turkey

1. Prohibition. A person may not present for registration or allow to be registered in that person's name any of the following animals that that person did not lawfully kill:

A. Bear; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Deer; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Moose; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Wild turkey. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §233 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B233 (AMD). 2003, c. 655, §B422 (AFF).



12 §12306. Possessing unregistered bear, deer, moose or wild turkey

1. Prohibition. A person may not possess any of the following animals if that animal has not been legally registered as provided in this chapter, unless that animal is possessed in accordance with chapter 921:

A. Bear; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Deer; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Moose; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Wild turkey. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §234 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §235 (RP) .]

3. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §236 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B234-236 (AMD). 2003, c. 655, §B422 (AFF).






Subchapter 2: TRANSPORTATION

12 §12351. Transportation

1. Prohibition. A person may not transport a harvested wild animal or wild bird unless that animal is lawfully possessed by that person.

[ 2003, c. 655, Pt. B, §237 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

1-A. Transportation prior to registration. Prior to registration, a person may not transport a harvested bear, deer, moose or wild turkey unless that animal is open to view. For purposes of this section, "open to view" means the animal is not concealed and can be readily observed in whole or in part from outside of the vehicle or trailer being used to transport the animal.

[ 2003, c. 655, Pt. B, §237 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates subsection 1 or 1-A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §237 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 or 1-A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §237 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §237 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B237 (RPR).



12 §12352. Transportation by nonresidents (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B238 (RP).



12 §12353. Method of transportation (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B238 (RP).



12 §12354. Common carriers (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B238 (RP).



12 §12355. Unlawful transportation of wild animal or wild bird (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B238 (RP).



12 §12356. Unlawful transport of bear, deer, moose, wild turkey, wild hare or wild rabbit (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B238 (RP).









Chapter 921: WILDLIFE CAUSING DAMAGE OR NUISANCE

12 §12401. Attacking domestic animals or destroying property

Except as provided in sections 12402 and 12404, a person may lawfully kill, or cause to be killed, any wild animal or wild turkey, night or day, found in the act of attacking, worrying or wounding that person's domestic animals or domestic birds or destroying that person's property. A person who kills a wild animal or wild turkey by authority of this section shall report the incident to the Maine Warden Service as provided in section 12402, subsections 3 and 4. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12402. Damage to crops or orchards

1. Permission to kill nuisance animals or wild turkeys. Except as provided in section 12404, the cultivator, owner, mortgagee or keeper of any orchard or growing crop, except all types of grasses, clover and grain fields, may take or kill wild animals or wild turkeys night or day when the wild animals or wild turkeys are located within the orchard or crop where substantial damage caused by the wild animal or wild turkey to the orchard or crop is occurring. For purposes of this section, corn is not considered grain.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Employment of agents. When a person wants to employ someone outside of that person's immediate family to take or kill wild animals or wild turkeys, that person shall contact a game warden. If the warden is satisfied that substantial damage is occurring, the warden may arrange for a department agent to alleviate the damage; when an agent is not available, the warden may authorize a person who is knowledgeable and can perform the work in a reasonable, safe and proficient manner. Permission to take or kill wild animals or wild turkeys may not be granted to a person whose license to hunt has been revoked or suspended, who is an habitual violator as defined in section 10605, subsection 1 or who has been convicted of night hunting within the past 5 years.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Report to Maine Warden Service; dressing of carcass. The person by whom or under whose direction the wild animal or wild turkey is wounded, taken or killed under this section shall:

A. Within 12 hours, report all the facts relative to the act to the Maine Warden Service, stating the time and place of the wounding, taking or killing; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. In all cases of deer, bear, moose or wild turkey, immediately and properly dress the carcass or carcasses and care for the meat. When the meat is being distributed to recipients authorized under the Hunters for the Hungry Program established in section 10108, subsection 8, the person shall inform the department within 24 hours that the meat is ready to be picked up. [2007, c. 198, §1 (AMD).]

[ 2007, c. 198, §1 (AMD) .]

4. Warden's certificate. A game warden shall investigate an incident under this section as soon as possible and, if the game warden is satisfied that the wild animal or wild turkey was taken as provided in this section, give the person who killed the wild animal or wild turkey a certificate that entitles the cultivator, owner, mortgagee or keeper of the orchard or growing crop to own the carcass or carcasses, which may be possessed and consumed only within the immediate family of the cultivator, owner, mortgagee or keeper of the orchard or growing crop, or, in accordance with the labeling requirements for possession of deer, bear, moose or wild turkey, to transfer possession of those wild animals or wild turkeys to another person. Any excess carcasses after the first 2 carcasses of bear, moose or wild turkey or after the first 3 carcasses of deer killed or taken under subsection 1 or 2 must be distributed to recipients authorized through the Hunters for the Hungry Program established in section 10108, subsection 8 or as otherwise authorized by the game warden.

[ 2007, c. 198, §2 (AMD) .]

5. Failure to report wounding, taking or killing of nuisance wild animal or to properly care for carcass. A person may not:

A. Wound, take or kill a wild animal under section 12401 or this section unless the person reports all the facts relative to the incident to the Maine Warden Service within 12 hours; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Kill a deer, bear or moose pursuant to section 12401 or this section unless the person immediately and properly dresses the carcass and cares for the meat to prevent spoilage. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §239 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B239 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 198, §§1, 2 (AMD).



12 §12403. Damage to motor vehicles by wild animals or wild birds

1. Claims. The State is not liable for any claims for damages to a motor vehicle by a wild animal or wild bird.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §240 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Accidental collisions involving deer, moose, bear or wild turkey. This subsection applies to accidental collisions involving deer, moose, bear or wild turkey.

A. The operator or owner having knowledge of a motor vehicle that has been involved in an accidental collision with a deer, moose, bear or wild turkey shall, by the quickest means, report the accident to a law enforcement officer. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The officer shall investigate an accident reported under paragraph A and, if the officer finds that the motor vehicle has sustained apparent damage as the result of the collision, shall give a certificate that entitles the person to the ownership of the carcass. The person may then take possession and immediately remove the entire carcass from the scene of the collision. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person entitled to ownership of a deer, moose or bear carcass under paragraph B may not take possession of or remove any portion of the carcass without taking possession of or removing the entire carcass from the scene of the collision. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who fails to report an accident in accordance with subsection 2, paragraph A or who removes a portion of a carcass in violation of subsection 2, paragraph C commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §241 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

A-1. A person who fails to report an accident in accordance with subsection 2, paragraph A or removes a portion of a carcass in violation of subsection 2, paragraph C after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §241 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. [2003, c. 552, §15 (AFF); 2003, c. 552, §13 (RP); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §241 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §13 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B240,241 (AMD). 2003, c. 655, §§B422,C2,6 (AFF).



12 §12404. Specific animals

1. Bear. This subsection applies to the taking or killing of bear found doing damage.

A. Section 12402 does not prohibit the taking or killing of bear found doing damage to blueberry land. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner may issue a permit to any licensed beekeeper, or to a person entrusted with the custody of the beehives of a licensed beekeeper, authorizing that person to protect beehives from damage by bear. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The commissioner may suspend the game laws relating to bears in such restricted localities and for such periods of time as the commissioner finds it advisable to relieve excessive damage being done by bears to sweet corn or other crops. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The commissioner may suspend subsection 6 for the purpose of allowing dogs to be used in hunting and killing bears, providing the dogs are under the personal supervision of the owner at all times, for such periods of time as the commissioner finds it advisable. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Beaver. A person may not take or kill beaver under sections 12401 and 12402. The commissioner may cause agents of the department to take nuisance beaver at any time.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §242 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Birds. A person may not take or kill wild birds, with the exception of rock doves and wild turkeys under sections 12401 and 12402.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §242 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Coyotes. The commissioner may cause department personnel to take coyotes at any time and in any manner that the commissioner may prescribe.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Deer. This subsection applies to the control of nuisance deer in orchards and crops.

A. Whenever deer are doing damage to orchards and crops, including legumes, but excepting grass, the department shall furnish to the owner or agent of the orchards and crops suitable repellants without cost to the owner or agent. The commissioner may follow other good conservation practices to alleviate the damage. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Whenever the commissioner determines it impossible to keep deer from doing damage to young orchards, the commissioner may enter into an agreement with the owner of a young orchard in which the department assumes 1/2 the cost of fencing the orchard. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §242 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Dogs. This subsection applies to nuisance dogs.

A. A game warden may kill a dog outside the enclosure or immediate care of its owner or keeper when the game warden finds that dog:

(1) Chasing, killing, wounding or pursuing a moose or deer at any time;

(2) Chasing, killing, wounding or pursuing any other wild animal in closed season; or

(3) Worrying, wounding or killing a domestic animal, livestock or poultry. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §243 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. An owner of domestic animals, livestock or poultry, a member of the owner's family or a person to whom is entrusted the custody of domestic livestock or poultry may kill any dog killing or attacking the domestic animals, livestock or poultry. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person having evidence of a dog chasing, killing, wounding or pursuing moose or deer or any other wild animal in closed season may present that evidence to the commissioner or any game warden.

(1) The commissioner or game warden shall give notice in writing to the owner or keeper of the dog, stating the acts committed by the dog.

(2) After the owner or keeper of the dog has received written notice that the dog has committed any act prohibited by paragraphs E-1, E-2, F and G, anyone may kill the dog when it is found committing any of those prohibited acts. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §243 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

D. [2003, c. 552, §15 (AFF); 2003, c. 552, §14 (RP); 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. C, §§2, 6 (AFF).]

E. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §243 (RP).]

E-1. Except as provided in paragraphs F and G, the owner or keeper of a dog is in violation of this paragraph if that owner's or keeper's bird dog, retrieving dog or hound dog is found killing or wounding a moose, deer or wild turkey during a period in which it is lawful to train dogs, as provided for in section 12051, subsection 1, while the dog is at a licensed dog training area or at a licensed trial for retrieving dogs.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §243 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E-2. Except as provided in paragraphs F and G, the owner or keeper of a dog is in violation of this paragraph if that owner or keeper has been notified under paragraph C and that owner or keeper permits any dog mentioned in the notice to leave the owner's or keeper's immediate control.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §243 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. The owner or keeper of a dog is in violation of this paragraph if that owner's or keeper's dog is found chasing or pursuing a moose, deer or wild turkey at any time or any other wild animal in closed season.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §243 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

G. The owner or keeper of a dog is in violation of this paragraph if that owner's or keeper's dog is found killing or wounding a moose, deer or wild turkey at any time or any other wild animal in closed season.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $500 nor more than $1,000 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 477, §14 (AMD).]

[ 2005, c. 477, §14 (AMD) .]

7. Muskrat. The commissioner may declare an open season on muskrats that are polluting water supplies or damaging property if the owner makes a written complaint to that effect to the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Raccoons. The commissioner may suspend the game laws relating to raccoons in such restricted localities and for such periods of time as the commissioner finds it advisable to relieve excessive damage being done by raccoons to sweet corn or other crops. The commissioner may suspend subsection 6 for the purpose of allowing dogs to be used in hunting and killing raccoons, providing the dogs are under the personal supervision of the owner at all times, for such periods of time as the commissioner finds it advisable.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 552, §14 (AMD). 2003, c. 552, §15 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B242,243 (AMD). 2003, c. 655, §§B422,C2,6 (AFF). 2005, c. 477, §14 (AMD).






Chapter 923: FISH: FISHING SEASONS AND RESTRICTIONS

Subchapter 1: SEASONS, RULEMAKING AND SPECIAL REGULATIONS

12 §12451. Application of laws

1. Waters covered by provisions relating to fish. This Part so far as it relates to fish of all varieties and fishways applies to fish and fishways in the inland waters of the State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Great ponds. A person on foot may engage in any activity on the great ponds not inconsistent with any other law or regulation of the State or its political subdivisions.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Ponds of 10 acres or less. Fishing in a pond of 10 acres or less, whether natural or artificial, formed on a brook, stream or river, is governed by the same laws and rules that govern fishing in the brook, stream or river on which the pond is situated. This subsection does not apply to private ponds as set forth in section 12508.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12452. Consolidation of rules

Fishing rules as set forth in the Open Water and Ice Fishing Regulations folder, as printed and distributed to the public, are declared to be official consolidations of fishing rules upon filing with the Secretary of State, except that the 150-day limit of Title 5, section 8052, subsection 7, paragraph B does not apply to this section. [2009, c. 214, §1 (AMD).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 214, §1 (AMD).



12 §12453. Inland waters closed to fishing except as opened by law or rule

All inland waters of the State are closed to fishing except as opened by law or rule. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12454. Ice fishing; closed areas and times

1. Closed waters; commissioner's authority. All inland waters of the State are closed to ice fishing except those that have been opened by rule of the commissioner.

A. The commissioner may by rule close to ice fishing waters that have been reclaimed by the removal of rough fish. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. [2009, c. 214, §2 (RP).]

[ 2009, c. 214, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 214, §2 (AMD).



12 §12455. List of waters where children may fish with single-baited hook and line (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 214, §3 (RP).



12 §12456. Open seasons; exceptions

1. Open seasons.

[ 2009, c. 214, §4 (RP) .]

1-A. Open seasons. The commissioner shall establish open seasons for fishing, except as provided in this section and section 6140-A, subsection 4.

A. The open-water fishing season on boundary waters between Maine and New Brunswick is from April 15th to September 30th, inclusive. [2009, c. 214, §5 (NEW).]

[ 2009, c. 214, §5 (NEW) .]

2. Exceptions. Notwithstanding the open seasons established under subsection 1-A:

A. A person who holds a valid Maine fishing license may take smelts for recreational purposes only from the inland waters or portions of inland waters that are naturally free of ice with a dip net in the usual and ordinary way from noon to 2:00 a.m. in accordance with bag limits established by rule. Bag limits established by rule under this paragraph are for a 24-hour period, beginning at noon on a given day and ending at 11:59 a.m. the following day. The commissioner may prohibit the taking of smelts under this section or shorten the noon to 2:00 a.m. smelt fishing timeframe by rule for enforcement or conservation purposes.

(2) A person may not take smelts with a dip net unless that dip net meets the requirements under section 10001, subsection 12-A.

Each day a person violates subparagraph (2) that person commits a Class E crime; and [2013, c. 588, Pt. A, §17 (RPR).]

B. [2009, c. 214, §6 (RP).]

C. [2009, c. 214, §6 (RP).]

D. [2009, c. 214, §6 (RP).]

E. In accordance with section 10104, the commissioner may change the established opening date of an open season if, in the commissioner's opinion, the change is necessary due to earlier-than-normal seasonal temperature changes or weather conditions. [2013, c. 3, §2 (NEW).]

[ 2013, c. 588, Pt. A, §17 (AMD) .]

3. Rules. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 655, Pt. B, §244 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B244 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 237, §2 (AMD). 2007, c. 695, Pt. C, §3 (AMD). 2009, c. 214, §§4-6 (AMD). 2013, c. 3, §§1, 2 (AMD). 2013, c. 73, §1 (AMD). 2013, c. 588, Pt. A, §17 (AMD).



12 §12457. Restricted areas

1. Closed waters. Except as the commissioner may by rule provide and as provided in subsection 2, the following waters are closed to fishing:

A. The area within 150 feet of any operational fishway, except:

(1) At the following places, the fishway and the area within 75 feet of any part of the fishway are closed to fishing at all times:

(a) Grand Falls Powerhouse Dam on the St. Croix River in Baileyville; and

(b) Woodland Dam on the St. Croix River in Baileyville;

(2) At the following places, the area within the fishway and within 75 feet of the downstream mouth of the fishway is closed to fishing at all times:

(a) East Grand Lake Dam in Forest City Township, T9 R4 NBPP, except that fishing upstream from the dam at the top of the fishway is lawful;

(2-A) At the following places, the area within 75 feet of the mouth of the fishway is closed to fishing at all times:

(a) Spednic Lake Dam in Vanceboro;

(3) At the so-called ice control dam on the Narraguagus River in the Town of Cherryfield, the area within 100 feet of the dam must be closed to fishing at all times;

(4) At East Outlet Dam in Sapling Township, T1R7, in Somerset County and in Big Moose Township, T2R6, in Piscataquis County at the outlet of Moosehead Lake, the fishway and the area within 50 feet of any part of the fishway must be closed to fishing at all times; and

(5) There is no fishing in or from the fishway at the Sheepscot Lake Dam in the Town of Palermo in Waldo County, Chain of Ponds Dam in Chain of Ponds Township in Franklin County, Long Pond Dam in Seven Ponds Township in Franklin County, Beaver Pond Dam in Seven Ponds Township in Franklin County, Little Island Pond Dam in Seven Ponds Township in Franklin County, Pushaw Lake Dam in the Town of Hudson in Penobscot County, Davis Pond Dam in the Town of Eddington in Penobscot County, Leonard's Mills Dam on Blackman Stream in the Town of Bradley in Penobscot County, Souadabscook Stream Dam at Grist Mill Road in the Town of Carmel in Penobscot County and Webber Pond Dam in the Town of Vassalboro in Kennebec County; [2013, c. 499, §1 (AMD).]

B. All waters within 200 feet of any fish hatchery or rearing station; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The property owned by the Unity Utilities District located on Route 139 and Prairie Road in the municipality of Unity in Waldo County. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

For purposes of this subsection, "operational" means a fishway capable of fish passage whether or not it is allowing the passage of fish at any given time.

[ 2013, c. 499, §1 (AMD) .]

2. Prohibition. A person may not fish in inland waters closed to fishing as described in this section except that a person may fish for alewives and smelts in the manner provided under the laws regulating marine resources.

[ 2003, c. 655, Pt. B, §245 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20, none of which may be suspended, for each fish unlawfully possessed.

[ 2003, c. 655, Pt. B, §245 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B245 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §15 (AMD). 2009, c. 550, §8 (AMD). 2011, c. 253, §27 (AMD). 2013, c. 499, §1 (AMD).



12 §12458. Special regulations

1. Aroostook River. A person 12 years of age or younger may fish from shore with a single-baited hook and line on the following areas of the Aroostook River during the open-water fishing season:

A. In the Town of Caribou, from and including Otter Brook upstream to the Maine Public Service Company dam, including all tributaries in this section upstream to the first highway bridge intersecting each tributary; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. In the Town of Fort Fairfield, from and including Pattee Brook upstream to Hockenhull Brook, including all tributaries in this section upstream to the first highway bridge intersecting the tributary. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12459. Fly-fishing by person who has loss of arm

A person who possesses a valid fishing license and has suffered the loss of an arm may use any type of rod and reel to fish with a fly on waters open to fly-fishing. For the purposes of this section, "loss of an arm" means the physical loss of the arm at the wrist or above. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12460. Smelt fishing in Long Lake (REPEALED)

(REPEALED)

SECTION HISTORY

RR 2003, c. 2, §20 (COR). 2003, c. 655, §B246 (NEW). 2003, c. 655, §B422 (AFF). MRSA T. 12, §12460 (RP).



12 §12460-A. Smelt fishing in Mud Brook in Aroostook County

Notwithstanding section 12456, a person may fish for smelt by use of a dip net in Mud Brook, a tributary of Long Lake within Township 17, Range 3, Aroostook County. A person may not: [2005, c. 547, §1 (NEW).]

1. Exceed daily bag limit. Exceed the daily bag limit of 2 quarts per person. A person who violates this subsection commits a Class E crime; or

[ 2005, c. 547, §1 (NEW) .]

2. Harvest for commercial purposes. Harvest smelt for commercial purposes. A person who violates this subsection commits a Class D crime for which a fine of not less than $1,000 may be adjudged.

[ 2005, c. 547, §1 (NEW) .]

3. Repeal.

[ 2009, c. 218, §1 (RP) .]

SECTION HISTORY

2005, c. 547, §1 (NEW). 2007, c. 651, §12 (AMD). 2009, c. 218, §1 (AMD).



12 §12461. State heritage fish waters

1. Adoption of state heritage fish waters. The commissioner shall adopt by rule a list of state heritage fish waters composed of lakes and ponds that contain state heritage fish, as defined in Title 1, section 212-A. This list must include waters identified as eastern brook trout waters and arctic charr waters that have never been stocked according to any reliable records authorized for adoption by Resolve 2005, chapter 172, as amended, and waters identified as eastern brook trout waters and arctic charr waters that according to reliable records have not been stocked for at least 25 years. The list of state heritage fish waters may be amended by rule in accordance with the provisions of subsections 2 and 3 based on criteria established by the commissioner and in accordance with the provisions of Title 5, chapter 375. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2013, c. 538, §35 (RPR) .]

2. Addition of waters to list. The commissioner may adopt rules to amend the list established under subsection 1 to add a lake or pond if that lake or pond meets criteria established by the commissioner for classifying a lake or pond as a state heritage fish water. Rules adopted to add a lake or pond to the list established under subsection 1 are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. A public hearing on the rules must be held prior to adoption of the rules and conducted in accordance with the provisions of Title 5, chapter 375.

[ 2013, c. 538, §36 (AMD) .]

3. Removal of waters from list. The commissioner may by rule remove a lake or pond from the list established under subsection 1. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. A public hearing on the rules must be held prior to adoption of the rules and conducted in accordance with the provisions of Title 5, chapter 375.

[ 2013, c. 538, §36 (AMD) .]

4. Stocking state heritage fish. The commissioner may not stock or issue a permit to stock fish in a lake or pond listed as a state heritage fish water under this section.

[ 2007, c. 21, §2 (AMD) .]

5. Fishing restrictions. A person may not use live fish as bait or possess live fish to be used as bait on a lake or pond listed as a state heritage fish water under this section. A person who violates this subsection commits a Class E crime.

[ 2007, c. 21, §2 (AMD) .]

6. Exceptions. Notwithstanding the stocking restrictions set forth in subsection 4, the commissioner may:

A. Stock Big Reed Pond in T.8, R.10, W.E.L.S. with native fish species. If sufficient brook trout from Big Reed Pond are not available, brook trout from Reed Brook and its tributaries in T.8, R.10, W.E.L.S. may be used for restocking. If arctic charr from Big Reed Pond are not available, arctic charr from an endemic arctic charr water in the State may be used for restocking. If northern redbelly dace need to be restocked in Big Reed Pond, northern redbelly dace from Reed Brook and its tributaries in T.8, R.10, W.E.L.S. may be used for restocking; and [2013, c. 358, §3 (AMD).]

B. Stock Big Wadleigh Pond in T.8, R.15, W.E.L.S. with native fish species. If sufficient brook trout from Big Wadleigh Pond are not available, brook trout from Wadleigh Stream in T.8, R.15, W.E.L.S. and T.7, R.15, W.E.L.S. or Poland Pond in T.7, R.15 W.E.L.S. may be used for restocking. If arctic charr from Big Wadleigh Pond are not available, arctic charr from an endemic arctic charr water in the State may be used for restocking. [2013, c. 538, §37 (AMD).]

[ 2013, c. 538, §37 (AMD) .]

7. Use of live fish as bait exceptions. Notwithstanding the fishing restrictions set forth in subsection 5, a person may fish using live fish for bait in the following waters:

A. Millimagassett Lake, in T.7, R.8 W.E.L.S.; [2013, c. 538, §38 (NEW).]

B. Millinocket Lake and Little Millinocket Lake, in T.7, R.9 W.E.L.S., T.8, R.9 W.E.L.S. and T.7, R.10 W.E.L.S.; and [2013, c. 538, §38 (NEW).]

C. Webster Lake, in T.6, R.10 W.E.L.S. and T.6, R.11 W.E.L.S. [2013, c. 538, §38 (NEW).]

[ 2013, c. 538, §38 (NEW) .]

8. Report required. The commissioner shall report by January 15th annually to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters regarding any rule-making actions taken to add or to remove waters from the list of state heritage fish waters.

[ 2013, c. 538, §38 (NEW) .]

SECTION HISTORY

2005, c. 180, §2 (NEW). 2007, c. 21, §2 (AMD). 2009, c. 214, §7 (AMD). 2013, c. 358, §3 (AMD). 2013, c. 538, §§35-38 (AMD).



12 §12462. Waters containing state heritage fish that have not been stocked since 1988 (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 358, §4 (NEW). 2013, c. 538, §39 (RP).






Subchapter 2: LICENSE AND PERMIT REQUIREMENTS AND AUTHORIZATIONS

12 §12501. General fishing license

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. License required. Except as otherwise permitted pursuant to this Part, a person may not fish for, transport or possess fish without a valid license issued under this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Eligibility. The commissioner may issue the following licenses to the following persons:

A. A resident fishing license to a resident 16 years of age or older; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. (TEXT EFFECTIVE UNTIL 1/1/15) A nonresident fishing license to a nonresident 12 years of age or older. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. (TEXT EFFECTIVE 1/1/15) A nonresident fishing license to a nonresident 16 years of age or older. [2013, c. 380, §1 (AMD); 2013, c. 380, §5 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2013, c. 380, §1 (AMD); 2013, c. 380, §5 (AFF) .]

3. Agent's fee. Clerks or other agents appointed by the commissioner to issue licenses shall charge a fee of $2 for each license issued. The commissioner shall charge a fee of $1 for each fishing license issued by department employees.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Exchange of licenses. A license issued under this section may not be exchanged for another license except as provided in this subsection. Temporary licenses may be exchanged for annual licenses as follows.

A. A resident who possesses a one-day or 3-day fishing license may exchange it in the municipality in which that person resides for an annual resident fishing license or a resident combination hunting and fishing license upon the payment to the clerk or issuing agent of $2 and the difference between the fee for the one-day or 3-day license and the fee for the annual license. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A nonresident who possesses a 15-day nonresident fishing license may exchange it for an annual nonresident license upon the payment of the difference between the fee for the 15-day license and the fee for the annual license and $2 to the clerk or issuing agent. [2011, c. 253, §28 (AMD).]

[ 2011, c. 253, §28 (AMD) .]

5. Nonresident junior fishing license expiration. A nonresident junior fishing license issued to a nonresident who has passed that nonresident's 15th birthday is valid through the calendar year for which the license was issued.

[ 2013, c. 538, §40 (RPR) .]

6. Schedule of fees. The fees for fishing licenses are as follows.

A. A resident fishing license is $25. [2009, c. 213, Pt. OO, §11 (AMD).]

B. A resident combination hunting and fishing license is $42. [2009, c. 213, Pt. OO, §11 (AMD).]

C. A resident combination archery hunting and fishing license is $42. [2009, c. 213, Pt. OO, §11 (AMD).]

D. (TEXT EFFECTIVE UNTIL 1/1/15) (TEXT REPEALED 1/1/15) A nonresident junior fishing license, for persons 12 years of age or older and under 16 years of age, is $16. This paragraph is repealed January 1, 2015. [2013, c. 538, §41 (RPR).]

E. A 3-day fishing license for a resident or nonresident, valid for the 72-hour period specified on the license, is $23. [2005, c. 12, Pt. III, §24 (AMD).]

F. A nonresident 7-day fishing license, valid for 7 days from date indicated on license, is $43. [2009, c. 213, Pt. OO, §11 (AMD).]

G. A nonresident 15-day fishing license, valid for 15 days from date indicated on license, is $47. [2009, c. 213, Pt. OO, §11 (AMD).]

H. A nonresident season fishing license for persons 16 years of age or older is $64. [2009, c. 213, Pt. OO, §11 (AMD).]

I. An alien season fishing license for persons 16 years of age or older is $84. [2009, c. 213, Pt. OO, §11 (AMD).]

J. A one-day fishing license for a resident or nonresident, valid for the 24-hour period indicated on license, is $11. [2005, c. 12, Pt. III, §24 (AMD).]

[ 2013, c. 538, §41 (AMD) .]

7. Reciprocity with New Hampshire. As long as the State of New Hampshire has similar laws, a fishing license issued to any person by either this State or New Hampshire meets all requirements of the law for a fishing license with respect to fishing in any lake or pond that lies partly in both of the states of Maine and New Hampshire.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §247 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B247 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III24 (AMD). 2009, c. 213, Pt. OO, §11 (AMD). 2011, c. 253, §28 (AMD). 2013, c. 380, §§1-3 (AMD). 2013, c. 380, §5 (AFF). 2013, c. 408, §§19, 20 (AMD). 2013, c. 538, §§40, 41 (AMD).



12 §12502. Youth camp fishing license

1. Issuance of youth camp fishing license. Upon application, the commissioner shall issue to a youth camp licensed under Title 22, section 2495 a youth camp fishing license that will permit any of the campers, under 16 years of age, to fish in the lake or pond adjacent to the main location of the youth camp. The fee for this permit is $75. Persons who fish under a youth camp fishing license, as provided in this subsection, are subject to this Part.

[ 2009, c. 211, Pt. B, §7 (AMD) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates the terms of a special privilege under this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §248 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates the terms of a special privilege under this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §248 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates the terms of a special privilege under this section is a separate offense.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §248 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B248 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 211, Pt. B, §7 (AMD).



12 §12503. Permitted fishing without license

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. (TEXT EFFECTIVE UNTIL 1/1/15) Resident under 16 and nonresident under 12. A resident under 16 years of age and a nonresident under 12 years of age may fish without a license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

1. (TEXT EFFECTIVE 1/1/15) Resident and nonresident under 16. A resident and nonresident under 16 years of age may fish without a license.

[ 2013, c. 380, §4 (AMD); 2013, c. 380, §5 (AFF) .]

2. Land used for agricultural purposes; domicile. Any resident and any member of the resident's immediate family, as long as the angler's license to fish is not under suspension or revocation, may fish without a license in open inland waters from land:

A. To which they are legally entitled to possession; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. On which they are actually domiciled; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. That is used exclusively for agricultural purposes. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §249 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Free fishing days; limitations. The following 2 free fishing periods are established. No more than 2 free fishing periods may be established under this subsection.

A. Except when Memorial Day falls on a Friday, the Saturday and the Sunday immediately following Memorial Day are designated "Family Fishing Days." If Memorial Day falls on a Friday, the Saturday and the Sunday subsequent to Memorial Day weekend are designated "Family Fishing Days." The days designated "Family Fishing Days" are free fishing days. [2003, c. 662, §2 (NEW).]

B. The Saturday and the Sunday immediately preceding Presidents' Day are free fishing days. [2003, c. 662, §2 (NEW).]

Notwithstanding section 12501, it is lawful during a free fishing day established under this subsection for a person to fish without a license in inland waters, except that this subsection does not apply to a person whose license to fish is under suspension or revocation. All other provisions of this Part relating to fishing apply during a free fishing day.

[ RR 2003, c. 2, §21 (COR) .]

4. Groups of students. The commissioner may permit student or youth groups to fish without licenses for periods of not more than 3 days as long as the fishing activity is conducted as part of an educational program and is under the direct supervision of a teacher or instructor.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §249 (RP).]

B. A permit holder:

(1) May not allow fishing to go on for more than 3 days;

(2) May not allow any fishing activity that is not conducted as part of an educational program; and

(3) Shall provide direct supervision. [2003, c. 655, Pt. B, §249 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A permit holder who violates paragraph B commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph B after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

Each day a person violates paragraph B is a separate offense. [2003, c. 655, Pt. B, §249 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2011, c. 533, §5 (AMD) .]

5. Patients at Veterans Administration Hospital. The commissioner may permit inpatients at the Veterans Administration Hospital at Togus to fish without a license in the inland waters within a 25-mile radius of Togus. Patients not under the direct supervision of hospital staff or volunteer supervisors shall have in their possession while fishing a valid pass issued by the Veterans Administration Hospital.

A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §249 (RP).]

B. An inpatient at the Veterans Administration Hospital at Togus permitted under this subsection:

(1) May not fish beyond a 25-mile radius of Togus; and

(2) Shall have supervision while fishing or have in that inpatient's possession a valid pass issued by the hospital. [2003, c. 655, Pt. B, §249 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates paragraph B commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph B after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

Each day a person violates paragraph B is a separate offense. [2003, c. 655, Pt. B, §249 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §249 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Fishing during event sanctioned by department. A person who does not hold a fishing license may assist a child or a handicapped person who is a participant in a fishing event sanctioned by the department.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §249 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

RR 2003, c. 2, §21 (COR). 2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B249 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 662, §2 (AMD). 2011, c. 533, §5 (AMD). 2013, c. 380, §4 (AMD). 2013, c. 380, §5 (AFF).



12 §12504. Fishing derby permits

1. Permit required. Except as provided in sections 12504-A and 12505, a person may not conduct a fishing derby without a valid permit issued under this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2013, c. 358, §5 (AMD) .]

2. Application. A person wishing to conduct a fishing derby shall first make application for and obtain a permit from the commissioner. A completed application for a permit must include the proposed rules, targeted fish species, requested dates, places, times and prize structure for the derby.

[ 2013, c. 358, §5 (AMD) .]

2-A. Conditions; restrictions. The commissioner may place conditions and restrictions on a derby permit.

A. The commissioner may revoke a derby permit issued to or refuse to issue a permit to a club or group that violates a condition or restriction placed on a derby permit or disallow the participation of an individual who violates a condition or restriction placed on a derby permit. [2013, c. 358, §5 (NEW).]

B. A derby permit does not allow a participant to keep fish alive for entry into the derby. A fish caught as part of the derby, if it is to be retained solely for derby purposes, must be killed at once and becomes part of the participant's daily bag limit. [2013, c. 358, §5 (NEW).]

[ 2013, c. 358, §5 (NEW) .]

3. Rules. The commissioner shall adopt all necessary rules relative to permits to ensure that derbies are conducted only at such times and places and in such a manner as are consistent with the fisheries management objectives of the department. Such rules must include:

A. Specifying the number of derbies that may be conducted in a given body of water and the dates within which they may be conducted. These rules must be reviewed periodically; and [2013, c. 358, §5 (AMD).]

B. Fixing the maximum total value of prizes that may be awarded at each derby, except that for a derby held on Sebago Lake in Cumberland County and in conjunction with the department's fisheries management objectives, the maximum total value of prizes may not exceed $100,000. [2013, c. 358, §5 (AMD).]

[ 2013, c. 358, §5 (AMD) .]

3-A. Violation of rules, conditions or restrictions; penalty. Except as provided in section 12602, the following penalties apply to violations of rules, conditions or restrictions adopted under this section.

A. A person who violates a rule adopted under subsection 3 or a condition or restriction placed on a derby permit under subsection 2-A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2013, c. 358, §5 (AMD).]

B. A person who violates a rule adopted under subsection 3 or a condition or restriction placed on a derby permit under subsection 2-A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 358, §5 (AMD).]

[ 2013, c. 358, §5 (AMD) .]

4. Issuance. The commissioner, following a determination that an applicant has complied with all rules adopted pursuant to this section, may issue a permit to the applicant authorizing the conduct of the derby. Applicants who have conducted derbies in the requested body of water in the past that have conformed with all rules, conditions and restrictions must be given preference in the issuance of permits.

[ 2013, c. 358, §5 (AMD) .]

5. Fee. The fee for a permit to conduct a fishing derby is $24.

[ 2013, c. 358, §5 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B250 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 96, §1 (AMD). 2005, c. 495, §1 (AMD). 2013, c. 358, §5 (AMD).



12 §12504-A. Fishing derby permits for educational institutions

1. Permit required. A person may not conduct a fishing derby held by an educational institution that awards prizes in excess of $10,000 for a single fishing derby without a permit issued under this section. For purposes of this section, "educational institution" means an accredited postsecondary educational institution incorporated, chartered or established under the laws of the State.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2005, c. 96, §2 (NEW) .]

2. Application. An educational institution seeking approval to conduct a fishing derby pursuant to this section must submit an application to the commissioner in a manner and form to be designated by the commissioner. The application must include the educational institution's derby rules, any amendments or changes to the rules and a schedule of the dates, places and times of the proposed derby. The department shall accept applications after January 1st annually for derbies to be held during that year and process those applications in the order of receipt.

[ 2005, c. 96, §2 (NEW) .]

3. Restrictions and requirements. The following restrictions and requirements apply to permits issued under this section.

A. Rules adopted by the commissioner pursuant to section 12504 are applicable to permits issued under this section, except rules limiting the cash value of prizes or concerning an ice fishing derby. [2005, c. 96, §2 (NEW).]

B. A fishing derby may be conducted only in bodies of water free of ice. [2005, c. 96, §2 (NEW).]

C. A person may not participate as an angler in a fishing derby unless that person is affiliated with the sponsoring educational institution, either as a student, a parent or sibling of a student, an alumnus or a staff member of the educational institution. A student may invite a single guest to participate in a derby held under this section. For purposes of this paragraph, "student" includes a current or incoming student. [2005, c. 96, §2 (NEW).]

D. At least 80% of the prizes awarded at a fishing derby must be in the form of scholarships. [2005, c. 96, §2 (NEW).]

E. An angler participating in a fishing derby may not use a motorboat. [2005, c. 96, §2 (NEW).]

F. A fishing derby may not target cold-water species. [2005, c. 96, §2 (NEW).]

G. A fishing derby must be an event that is only catch and release or catch, measure and release. [2005, c. 96, §2 (NEW).]

H. An angler participating in a fishing derby may not have more than one rod per person or more than 2 rods per boat. [2005, c. 96, §2 (NEW).]

I. An angler participating in a fishing derby may use artificial lures only. [2005, c. 96, §2 (NEW).]

[ 2005, c. 96, §2 (NEW) .]

4. Rules. The commissioner may adopt rules necessary to carry out the purposes of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2005, c. 96, §2 (NEW) .]

5. Penalty. Except as provided in section 12602, the following penalties apply to violations of subsection 3 or rules adopted under subsection 4.

A. A person who violates subsection 3 or a rule adopted pursuant to subsection 4 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 96, §2 (NEW).]

B. A person who violates subsection 3 or a rule adopted under subsection 4 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 96, §2 (NEW).]

[ 2005, c. 96, §2 (NEW) .]

SECTION HISTORY

2005, c. 96, §2 (NEW).



12 §12505. Bass tournament permit

1. Permit required. A person may not conduct a bass tournament in waters free of ice without a permit issued under this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Application. A bass club seeking approval to conduct a bass tournament pursuant to this section may make application to the commissioner in a manner and form to be designated by the commissioner. The application must include the club's tournament rules, any amendments or changes to the rules and a schedule of the dates, places and times of the proposed tournament.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2-A. Conditions; restrictions. The commissioner may place conditions and restrictions on a bass tournament permit.

A. The commissioner may revoke a bass tournament permit issued to or refuse to issue a permit to a bass club that violates a condition or restriction placed on a bass tournament permit or disallow the participation of an individual who violates a condition or restriction placed on a bass tournament permit. [2013, c. 358, §6 (NEW).]

[ 2013, c. 358, §6 (NEW) .]

3. Issuance; notification to municipality. The commissioner, following a determination that a bass club has complied with all rules adopted pursuant to this section, may issue a permit to the applicant club authorizing the club to conduct the tournament during open season for black bass in waters free of ice. At least 10 days prior to issuing the permit, the commissioner shall notify any affected municipality of the receipt of an application for a multi-day bass tournament.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fee. The fee for a bass tournament permit is:

A. For weigh-in tournaments, $52 per day; and [2005, c. 12, Pt. III, §25 (AMD).]

B. For catch-and-release tournaments, $12 per day. [2005, c. 12, Pt. III, §25 (AMD).]

[ 2005, c. 12, Pt. III, §25 (AMD) .]

5. Rules. The commissioner shall adopt all rules necessary to carry out the purposes of this section, including, but not limited to:

A. Requiring that precautions be taken so that, if possible, all fish caught may be retained alive and, following the close of the tournament, be released into the body from which they were taken; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Fixing the maximum total value of prizes that may be awarded at each tournament; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Limiting the length of a tournament to 3 days. A tournament lasting more than one day must be a regional or multistate tournament sanctioned by the applicant bass club. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §251 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Violation of rules, conditions or restrictions; penalty. Except as provided in section 12602, the following penalties apply to violations of rules adopted under subsection 5 and violations of conditions or restrictions placed on a bass tournament permit pursuant to subsection 2-A.

A. A person who violates a rule adopted under subsection 5 or a condition or restriction placed on a bass tournament permit pursuant to subsection 2-A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2013, c. 358, §7 (AMD).]

B. A person who violates a rule adopted under subsection 5 or a condition or restriction placed on a bass tournament permit pursuant to subsection 2-A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 358, §7 (AMD).]

[ 2013, c. 358, §7 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B251,252 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III25 (AMD). 2013, c. 358, §§6, 7 (AMD).



12 §12506. Eel, sucker and yellow perch harvesting method permit; elver prohibition; limitations on alewife harvesting

1. Permit required. Except as otherwise authorized pursuant to this Part and except as provided in subsection 5-A, a person may not fish for or possess the following fish using the harvesting methods listed in subsection 2 without a valid permit issued under this section:

A. [2007, c. 463, §9 (AFF); 2007, c. 463, §6 (RP).]

B. Eels; [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Suckers; [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Lampreys; or [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. Yellow perch. [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2007, c. 463, §6 (AMD); 2007, c. 463, §9 (AFF) .]

2. Issuance. The commissioner may adopt rules providing for the issuance of permits to fish for or possess the following fish using the following harvesting methods in the inland waters of the State, provided the permits do not interfere with any rights granted under section 6131:

A. Eels using eel pots or weirs; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §253 (RPR).]

B. Suckers and yellow perch using trap nets, dip nets or spears; [2013, c. 148, §1 (AMD).]

C. Lampreys by hand or using hand-held dip nets; and [2013, c. 148, §1 (AMD).]

D. [2007, c. 463, §9 (AFF); 2007, c. 463, §6 (RP).]

E. Yellow perch using seines. [2013, c. 148, §2 (NEW).]

The commissioner may place conditions on the use of gear allowed under this subsection and may prohibit or restrict the use of any gear used to concentrate species for harvest under this subsection.

Each day a person violates a condition or restriction placed on the use of gear allowed under this subsection, that person commits a Class E crime.

[ 2013, c. 148, §§1, 2 (AMD) .]

3. Fees; transfer of permit. The minimum fee for an individual permit for suckers, lampreys and yellow perch is $44. A crew permit may be sold for suckers, lampreys and yellow perch for $102, authorizing up to 3 persons to engage in the permitted activity. The annual fee for an eel pot or weir permit is $102. An eel pot or eel weir permit is not transferable.

[ 2007, c. 463, §6 (AMD); 2007, c. 463, §9 (AFF) .]

4. Five-year limited entry; eel weirs. A person is ineligible to receive an eel weir permit unless that person possessed a valid eel weir permit for calendar year 1995. The department shall adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A regarding the issuance of eel weir permits. The number of weirs and the number of square miles of watersheds in this State fished by eel weirs may be no more than those permitted in calendar year 1995.

[ 2007, c. 463, §6 (AMD); 2007, c. 463, §9 (AFF) .]

5. Exception to permit requirement.

[ 2005, c. 683, Pt. A, §17 (RP) .]

5-A. Limitations on alewife harvesting. Except as provided in this subsection a person may not harvest alewives.

A. A person may fish for alewives by use of a dip net or single hook and line for consumption by that person or members of that person's family, as long as the person takes or possesses no more than 25 fish in any day and as long as the alewives are taken downstream from any location where a municipality or other person has been granted exclusive rights under section 6131; and [2011, c. 253, §29 (AMD).]

B. A person may fish for or possess alewives from inland waters if that person has been granted fishing rights under section 6131. [2007, c. 463, §6 (AMD); 2007, c. 463, §9 (AFF).]

C. [2007, c. 463, §9 (AFF); 2007, c. 463, §6 (RP).]

A person that violates this subsection commits a Class E crime.

[ 2011, c. 253, §29 (AMD) .]

5-B. Harvesting suckers for bait without a permit. Notwithstanding subsection 1, a person may take suckers for use as bait for fishing in inland waters as provided in section 12551-A without a permit under subsection 2.

[ 2007, c. 463, §6 (NEW); 2007, c. 463, §9 (AFF) .]

6. Eels and elvers prohibitions. The following prohibitions apply to the harvesting of eels and elvers in inland waters.

A. A person may not fish for or take elvers from inland waters. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §253 (RPR).]

B. A person other than the owner of a weir used to fish for or take eels in inland waters may not tend that weir while the weir is immersed unless that person has in the person's possession written permission from the owner to tend the weir or is in the presence of the owner and has the owner's permission to tend the weir. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §253 (RPR).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §253 (RPR) .]

7. Other harvesting methods for suckers. Notwithstanding subsection 1, a person licensed or otherwise entitled to fish in Maine waters may take suckers for that person's use in all rivers, brooks and streams that are open to fishing between April 1st and June 30th of each calendar year by the use of a hand spear, by bow and arrow or by snagging.

A. A person may not use a bow and arrow to harvest suckers unless the arrow used has a barbed or pronged point and the arrow is attached to the bow with a line. [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §253 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B253 (RPR). 2005, c. 12, §III26 (AMD). 2005, c. 397, §E8 (AMD). 2005, c. 683, §§A16-18 (AMD). 2007, c. 463, §6 (AMD). 2007, c. 463, §9 (AFF). 2011, c. 253, §29 (AMD). 2013, c. 148, §§1, 2 (AMD).



12 §12507. License to cultivate or sell commercially grown and imported fish

1. License required. Except as otherwise authorized pursuant to this Part, a person may not cultivate or sell fish that have been commercially grown within the State or imported from outside the State without a valid license issued under this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. The commissioner may issue a license to cultivate and sell fish that have been either commercially grown within the State or imported from without the State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Application. This section does not apply to and the commissioner may not issue permits governing any aspect of either the commercial aquaculture of Atlantic salmon when intended for use in commercial aquaculture in coastal waters or the Atlantic salmon restoration program.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fee. The fee for a license to sell commercially grown or imported fish is $27 annually.

[ 2005, c. 12, Pt. III, §27 (AMD) .]

5. Requirements. A licensee shall:

A. Keep a license issued under subsection 2 constantly and publicly posted in the office or place of business of the licensee; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR).]

B. Be licensed for each wholesale and retail outlet from which a person sells fish; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR).]

C. Identify in a manner approved by the commissioner the name and address of the source of all fish offered for sale or sold under this section; and [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR).]

D. Keep invoices of fish sold and purchased under this section so that the invoices are available at all times for inspection by the commissioner or the commissioner's duly authorized agent. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR) .]

6. Penalties. The following penalties apply to violations of subsection 5.

A. A person who violates subsection 5 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §254 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 5 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §254 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates subsection 5 is a separate violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §254 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B254 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III27 (AMD).



12 §12508. License to operate private fee pond

1. License required. A person who owns a private pond may not charge others for the opportunity to fish in that private pond unless the owner of that pond possesses a valid private fee pond license issued by the commissioner under this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Licensed activities. A private fee pond license authorizes the owner of a private pond to charge others for the opportunity to fish in that private pond and authorizes persons who fish in that pond to fish for, take, possess and transport fish harvested from that pond, notwithstanding other provisions of the law or rules of the department pertaining to manner, time, season, bag limit, length limit or fishing license requirements.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a private fee pond license is $27.

[ 2005, c. 12, Pt. III, §28 (AMD) .]

4. Requirements. Except as otherwise authorized under this Part, a person shall:

A. Kill all fish taken from a private fee pond operated pursuant to this section prior to their transportation from the site; and [2003, c. 655, Pt. B, §255 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Tag all fish transported from the site as provided by rules adopted by the commissioner. Rules providing for tagging adopted pursuant to this paragraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 655, Pt. B, §255 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates this subsection that person commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §255 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B255 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III28 (AMD).



12 §12509. Permit to import live freshwater fish or eggs

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not introduce, import or transport any live fish or gametes into the State or receive or have in that person's possession fish or gametes so introduced, imported or transported without a valid permit issued under this section.

A person who violates this subsection commits a Class E crime, except that, notwithstanding Title 17-A, section 1301, the fine may not be less than $1,000 nor more than $10,000.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §256 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Issuance. The commissioner may grant permits to introduce, import or transport any live fish or gametes into the State or to receive or have in possession fish or gametes so introduced, imported or transported if the commissioner determines that the species does not pose an unreasonable risk to any species of fish or other organism after evaluating fish health, habitat and population management issues. The commissioner may not adopt rules or issue permits governing any aspect of either the commercial aquaculture of Atlantic salmon when intended for use in commercial aquaculture in coastal waters or the Atlantic salmon restoration program.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Application. Importers shall, when requesting a permit issued pursuant to subsection 2, provide the commissioner with the following information:

A. The number and species to be imported; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The name and address of the source; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A statement from a fish health inspector certified by the American Fisheries Society, a fish pathologist certified by the American Fisheries Society or a licensed accredited veterinarian, certifying that the fish or gametes are from sources that show no evidence of viral hemorrhagic septicemia, infectious pancreatic necrosis, infectious hematopoietic necrosis, Myxosomo cerebralis or other diseases that may threaten fish stocks within the State; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Other professionally recognized tests or analyses, including evaluation of fish health, habitat or population management issues that the commissioner may require by rule to ensure that the species will not pose an unreasonable risk to any species of fish or other organism. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Rules. The commissioner may adopt rules allowing the possession and importation of certain species of tropical fish and goldfish without a permit, for aquarium purposes only, if the commissioner determines that the species does not pose an unreasonable risk to any species of fish or other organism after evaluating fish health, habitat and population management issues. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B256 (AMD). 2003, c. 655, §B422 (AFF).



12 §12510. Permit to stock inland waters

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not introduce fish of any kind into any inland waters without a valid permit issued under this section. A person who violates this subsection commits a Class E crime, except that, notwithstanding Title 17-A, section 1301, the fine may not be less than $1,000 or more than $10,000.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. The commissioner may issue a written permit allowing a person to introduce fish of any kind into any inland waters by means of live fish or otherwise.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12511. Permit to introduce fish or fish spawn into private pond

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not introduce fish or fish spawn into a private pond without a valid permit issued under this section. A person who violates this subsection commits a Class E crime, except that, notwithstanding Title 17-A, section 1301, the fine may not be less than $1,000 nor more than $10,000.

[ 2003, c. 655, Pt. B, §257 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Issuance. The commissioner may issue a written permit to introduce fish or fish spawn into a private pond.

[ 2003, c. 655, Pt. B, §257 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B257 (RPR).



12 §12512. Permit to transport live fish for breeding and advertising

1. Permit required. Except as otherwise authorized pursuant to this Part, a person may not take and transport within the limits of the State fish taken in the State for breeding or advertising purposes without a valid permit issued under this section. A person who violates this subsection commits a Class E crime, except that, notwithstanding Title 17-A, section 1301, the fine may not be less than $1,000 nor more than $10,000.

[ 2003, c. 655, Pt. B, §257 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Issuance. The commissioner may issue a permit to a person permitting that person to take and transport within the limits of the State fish taken in the State for breeding or advertising purposes.

[ 2003, c. 655, Pt. B, §257 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B257 (RPR).



12 §12513. Permit to take baitfish

Whenever inland waters are closed to fishing, the commissioner may issue permits to take baitfish for bait purposes from those waters. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 3: LIVE BAIT; DEALING, TRAPPING AND POSSESSION

12 §12551. Dealing in live smelts and baitfish (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B258 (RP).



12 §12551-A. Dealing in live smelts and baitfish

1. Definition. For purposes of this section, "business facility" means a fixed place of business and does not include a motor vehicle or trailer. Live smelts or baitfish that are held in or on a motor vehicle or trailer by a person licensed under this section are considered in transport even if the motor vehicle or trailer may be temporarily placed at a specific location by the licensee, or the licensee's designee, for the purpose of selling live smelts or baitfish to anglers.

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. License required. A person may not:

A. Possess for resale, sell or offer to sell live smelts, Osmerus mordax, or live baitfish, as defined in section 10001, subsection 6, without an appropriate and valid license issued under subsection 3; [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Engage in taking or assist in taking live baitfish for resale from inland waters without a valid baitfish wholesaler's license; [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Engage in taking or assist in taking live smelts for resale from inland waters without a smelt wholesaler's license; or [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Sell live smelts or baitfish from more than one facility without an appropriate and valid license for each facility. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Issuance; eligibility. The commissioner may issue to a resident or nonresident upon payment of the appropriate fee:

A. A live bait retailer's license that permits a person to possess for resale, sell or offer to sell live smelts and baitfish; [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A baitfish wholesaler's license that permits a person to take and possess for resale, sell or offer to sell live baitfish; and [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. A smelt wholesaler's license that permits a person to take and possess for resale, sell or offer to sell live smelts. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Schedule of fees. The fees for licenses under this section are:

A. For a live bait retailer's license, $16; [2005, c. 12, Pt. III, §29 (AMD).]

B. For a baitfish wholesaler's license, $26; and [2005, c. 12, Pt. III, §29 (AMD).]

C. For a smelt wholesaler's license, $71. [2005, c. 12, Pt. III, §29 (AMD).]

[ 2005, c. 12, Pt. III, §29 (AMD) .]

5. Live bait retailer's license authorizations and restrictions. The provisions of this subsection apply to the selling of live smelts and baitfish under a live bait retailer's license.

A. The holder of a live bait retailer's license may:

(1) Sell live baitfish or smelts acquired from a person licensed under this section to deal in live baitfish or smelts;

(2) Designate others to assist in selling live smelts and baitfish at the license holder's business facility;

(3) Transport live smelts and baitfish or designate another to transport live smelts and baitfish on the license holder's behalf; and

(4) Possess more than the daily bag limit of smelts, provided that the smelts were acquired from a person licensed under this section to deal in live smelts. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The holder of a live bait retailer's license:

(1) May not take or possess for the purposes of retail sale live baitfish or smelts from the inland waters of the State or private ponds;

(2) Shall present a receipted invoice, bill of lading, bill of sale or other satisfactory evidence of the lawful possession of live baitfish or smelts for retail sale to any agent of the commissioner upon request; or

(3) May not possess at that person's place of business any species of fish that may not legally be sold as bait.

Each day a person violates this paragraph that person commits a class E crime. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Baitfish wholesaler's license authorizations and restrictions. The provisions of this subsection apply to the taking and selling of baitfish under the baitfish wholesaler's license.

A. The holder of a baitfish wholesaler's license may:

(1) Take for the purpose of sale live baitfish from the inland waters of the State or from private ponds;

(2) Use particles of food for the purpose of luring baitfish to a baitfish trap, a dip net, a drop net, a lift net or a bag net;

(3) Designate others to assist the holder in selling live baitfish at the holder's business facility; and

(4) Transport live baitfish or designate another to transport live baitfish on the license holder's behalf. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The holder of a baitfish wholesaler's license may not:

(1) When engaged in taking, or assisting in taking, live baitfish for resale from inland waters, fail to exhibit a baitfish wholesaler's license to any agent of the commissioner upon request;

(2) Take baitfish other than by use of a seine as defined in section 10001, subsection 55; a baitfish trap as defined in section 10001, subsection 7; a dip net, a drop net, a lift net or a bag net; or by hook and line;

(3) Attempt to take live bait for resale from the inland waters of the State by fishing through the ice using drop nets unless the holder marks all holes made in the ice by the holder for that purpose. The holes must be marked by suspending at least one strand of fluorescent biodegradable tape at least 3 feet above the ice around the entire perimeter of the hole so that the tape is visible from all sides;

(4) Take eels;

(5) Take or sell suckers, Genus Catostomus, greater than 10 inches in length between April 1st and September 30th of each year; or

(6) Possess at that person's place of business any species of fish that may not legally be sold as bait.

Each day a person violates this paragraph that person commits a class E crime. [2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Smelt wholesaler's license authorizations and restrictions. The provisions of this subsection apply to the taking and selling of live smelts under the smelt wholesaler's license.

A. The holder of a smelt wholesale dealer's license may:

(1) Take live smelts for resale from inland waters or private ponds. The taking of live smelts from inland waters must be in accordance with general rules adopted by the commissioner in regard to the taking of smelts. Except as provided in paragraph B, the holder of a smelt wholesaler's license shall comply with the same daily bag limit and the same tackle restrictions that apply to all other anglers and is subject to the same penalties for violations of those limits and restrictions. This subparagraph does not apply to a holder of a fish cultivator license as provided under section 12507;

(2) Use a drop net, a lift net or hook and line to take up to 8 quarts of smelts through man-made openings in the ice while fishing on the ice from specific inland waters designated by the commissioner. A dip net may be used in conjunction with the above methods to assist with the handling and transporting of smelts. A licensee may keep the daily bag limit alive. The daily bag limit established under this subparagraph is for a 24-hour period, beginning at noon on a given day and ending at 11:59 a.m. the following day;

(2-A) In waters naturally free of ice, take smelts from noon to 2:00 a.m. by the use of a dip net in the usual and ordinary way. The commissioner may establish the daily bag limit by rule and a licensee may keep the daily bag limit of smelts alive. The daily bag limit established under this subparagraph is for a 24-hour period, beginning at noon on a given day and ending at 11:59 a.m. the following day. The commissioner may shorten the noon to 2:00 a.m. smelt fishing timeframe by rule for enforcement or conservation purposes;

(3) Use artificial light for the purpose of luring smelts to a drop net or a lift net;

(4) Transport or possess at the holder's business facility more than the daily bag limit of smelts provided that the smelts were taken by the license holder in accordance with this section or acquired from a person licensed under this section to deal in live smelts;

(5) Designate others to assist in selling live smelts at the holder's business facility; and

(6) Transport or designate others to transport on the license holder's behalf live smelts in accordance with this subsection. [2009, c. 340, §16 (AMD).]

B. The holder of a smelt wholesale dealer's license may not:

(1) When engaged in taking, or assisting in taking, live smelts for resale from inland waters, fail to exhibit the license to any agent of the commissioner upon request;

(2) Take multiple bag limits from waters governed by general rules regulating the taking of smelts in order to attain the 8-quart limit of smelts described in paragraph A, subparagraph (2);

(3) Use a seine to take smelts;

(4) Transport or possess at the holder's business facility more than the daily bag limit of smelts at any time unless the smelts were acquired in accordance with paragraph A, subparagraph (4). If the smelts were purchased from another person, the license holder must present a receipted invoice, bill of lading or bill of sale to any agent of the commissioner upon request;

(5) Transport from an inland water source to the licensee's place of business more than 8 quarts of live smelts;

(6) Permit any person to transport live smelts on the license holder's behalf directly from an inland water source;

(7) Attempt to take from the inland waters of the State live smelts for resale using drop nets through the ice unless the license holder marks all holes made in the ice by that license holder for that purpose. The holes must be marked either by evergreen boughs placed around the hole or by suspending at least one strand of fluorescent biodegradable tape at least 3 feet above the ice around the entire perimeter of the hole so that the tape is visible from all sides;

(8) Take smelts unless the holder uses an operable commercially manufactured number 14 fish grader to sort smelts by size during the taking of smelts. The holder shall liberate immediately all undersized smelts alive into the waters from which they were taken. For the purpose of this subparagraph, a commercially manufactured number 14 grader is a grader having a minimum grate size of 14/64 inches and that allows smelts to pass through at least 2 sides and the bottom of the grader. The commissioner may adopt rules to amend the grate size restrictions under this subparagraph if the commissioner determines such rules are necessary for conservation or enforcement purposes;

(9) Possess at that person's place of business any species of fish that may not legally be sold as bait;

(10) Use particles of food or any other type of bait or lure except light to lure smelts to a drop net or a lift net; or

(11) Use a dip net to take smelts unless that dip net meets the requirements under section 10001, subsection 12-A.

Each day a person violates this paragraph that person commits a Class E crime. [2005, c. 237, §3 (AMD).]

For purposes of this subsection, live smelts are considered in possession of the licensee once the smelts have been removed from the inland waters and placed in a container.

[ 2009, c. 340, §16 (AMD) .]

8. Effect of revoked or suspended license. A person whose license to deal in live smelts and baitfish has been revoked or suspended pursuant to section 10902 may not assist another dealer in selling or transporting live smelts and baitfish.

A person who violates this subsection commits a class E crime.

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Inspection of live smelts and baitfish. A person licensed under this section who possesses live smelts or baitfish at a fixed place of business shall make those fish available for inspection by a warden or a department fisheries biologist during normal business hours. A person licensed under this section who possesses live smelts or baitfish at a location other than the licensee's fixed place of business shall make those fish available for inspection by a warden or a department fisheries biologist at any time, upon request.

[ 2003, c. 655, Pt. B, §259 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9-A. Record inspection. Records retained as required in this section must be open for inspection by the commissioner or the commissioner's agent.

[ 2011, c. 253, §30 (NEW) .]

10. Reports required. A person licensed under this section must submit a report on forms provided by the department with the following information: name and location, including the town and county of waters fished; date fished; total catch; gear type; and number of nets used. The report must be submitted by May 31st of each year. A person who has not submitted this report may be prohibited from obtaining a license under this section. A person who is prohibited from obtaining a license under this section may submit an appeal to the commissioner.

All data submitted as part of the report are for scientific purposes only and are confidential and not a public record within the meaning of Title 1, chapter 13, subchapter 1, except that the commissioner may disclose data collected under this subsection if that data are released in a form that is statistical or general in nature.

[ 2005, c. 237, §4 (NEW) .]

SECTION HISTORY

2003, c. 655, §B259 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III29 (AMD). 2005, c. 237, §§3,4 (AMD). 2009, c. 340, §16 (AMD). 2011, c. 253, §30 (AMD).



12 §12552. Purchase of live smelts from unlicensed dealers

1. Prohibition. A person licensed to deal in live baitfish pursuant to section 12551-A may not purchase live smelts from a person who does not hold a current license to sell live smelts issued pursuant to section 12551-A, subsection 3, paragraph A or C.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §260 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §261 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §261 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

The commissioner, subject to the hearing provisions of section 10902, shall revoke for a period of at least one year from the date of adjudication any licenses issued under section 12551-A to a person adjudicated of a violation of subsection 1.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §261 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B260,261 (AMD). 2003, c. 655, §B422 (AFF).



12 §12553. Selling, using or possessing baitfish

1. Selling, using or possessing unlawful baitfish.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §262 (RP) .]

1-A. Unlawfully selling, using or possessing baitfish. Except as provided in this subsection and for baitfish as defined in section 10001, subsection 6, a person may not:

A. Sell or offer for sale fish as bait for the purpose of fishing; or [2003, c. 655, Pt. B, §263 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Use or possess fish as bait for the purpose of fishing. [2003, c. 655, Pt. B, §263 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

Nothing in this Title prohibits the use of commercially prepared eggs from species that do not naturally occur in the State for bait. A person may take baitfish from all inland waters of the State during the period that those waters are open to fishing and the commissioner may grant permits in accordance with section 12513 to take baitfish from certain waters at any time.

A person who violates this subsection commits a Class E crime. The court shall, in addition, impose a fine of $20, none of which may be suspended, for each fish illegally possessed.

[ 2003, c. 655, Pt. B, §263 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Sale of bait in polystyrene foam containers. A person who sells bait may not provide or sell the bait in containers that are composed in whole or in part of polystyrene foam plastic. This subsection does not apply to baitfish.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 614, §6 (NEW); 2003, c. 614, §9 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §6 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §6 (AMD); 2003, c. 614, §9 (AFF) .]

3. Failure to label baitfish traps, drop nets or baitfish holding boxes. A person may not set or place within the inland waters of the State any baitfish trap, drop net or baitfish holding box without having the baitfish trap, drop net or baitfish holding box plainly labeled with that person's full name and address.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §264 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §264 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §264 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §6 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B262-264 (AMD). 2003, c. 655, §B422 (AFF).



12 §12554. Disturbing baitfish traps or baitfish holding boxes

A person may not disturb or take any baitfish trap or baitfish holding box or any fish from any baitfish trap or baitfish holding box other than that person's own without the consent of the owner of the baitfish trap or baitfish holding box. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12555. Checking baitfish traps

1. Prohibition. While trapping for baitfish in the inland waters with the use of a baitfish trap as defined in section 10001, subsection 7, a person shall check the baitfish trap or cause the baitfish trap to be checked at least once in every 7 calendar days.

[ 2003, c. 655, Pt. B, §265 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §265 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §265 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §265 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B265 (RPR).



12 §12556. Importing live bait

A person may not import into this State any live fish, including smelts, that are commonly used for bait fishing in inland waters. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Subchapter 4: GENERAL FISHING PROVISIONS

12 §12601. Rule violations; open-water fishing or ice fishing

1. Civil violations. Notwithstanding section 10650, a person who violates a rule regulating open-water fishing or ice fishing, except a rule implementing a statute the violation of which is a Class E crime, commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §266 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Crime. A person who violates a rule regulating open-water fishing or ice fishing, except a rule implementing a statute the violation of which is a Class E crime, after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §266 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B266 (RPR).



12 §12602. Violation of number, amount, weight or size limits

A person may not: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Fish in violation of certain rules. Fish in violation of the number, amount, weight or size limits established by rules adopted by the commissioner; or

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Possess fish in violation of certain rules. Possess fish in violation of the number, amount, weight or size limits established by rules adopted by the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12603. Failure to observe Maine Indian Tribal-State Commission rules and regulations

1. Prohibition. A person may not fish in any pond or in that portion of any river or stream subject to the authority of the Maine Indian Tribal-State Commission created by Title 30, Part 4 in violation of the rules or regulations of the commission.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §267 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §267 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §267 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B267 (AMD). 2003, c. 655, §B422 (AFF).



12 §12604. Closed season violation

1. Prohibition. A person may not fish for any fish during the closed season or possess any fish taken during the closed season on that fish.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12605. Fishing in waters closed to fishing (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B268 (RP).



12 §12606. Ice fishing; waters closed to fishing

1. Prohibition. A person may not ice fish in inland waters closed to ice fishing, except that person may fish for alewives and smelts in the manner provided under the laws regulating marine resources.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12607. Unlawfully introducing department-raised fish or fish spawn

1. Prohibition. A person may not introduce fish or fish spawn raised by the department into a private pond, unless the department permits the introduction for fishing events held in conjunction with educational or special programs sanctioned by the department.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12608. Failure to label fish

1. Prohibition. A person may not keep the following species of fish at any sporting camp, hotel or public lodging place unless the name and address of the person who caught the fish is attached to the fish:

A. Black bass; [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Salmon; [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Togue; or [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Trout. [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §269 (RPR) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §269 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §269 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B269 (RPR).



12 §12609. Purchase or sale of certain fish (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B270 (RP).



12 §12609-A. Purchase or sale of certain fish

1. Prohibition. Except as otherwise provided in this section, a person may not directly or indirectly purchase or sell the following species of fish:

A. Black bass; [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Landlocked salmon; [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Pickerel; [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Togue; [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. Trout; or [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. White perch. [2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Fish produced by commercial producers or imported. A person may purchase or sell fish that have been lawfully produced by commercial producers within the State or that have been lawfully imported from without the State.

[ 2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Skins of fish preserved through taxidermy. A person may purchase or sell the skins of fish that have been preserved for display through the art of taxidermy.

[ 2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 655, Pt. B, §271 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B271 (NEW). 2003, c. 655, §B422 (AFF).



12 §12610. Unlawful importation or sale of certain fresh or frozen fish

1. Prohibition. A person may not import or offer for sale fresh or frozen any of the following fish:

A. Salmon; [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Brook trout; [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Brown trout; [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. Rainbow trout; [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. Lake trout; or [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. Any member of the family salmonidae whose source is outside of the continental United States, Canada or Alaska or their adjacent waters. [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §272 (RPR) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §272 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §272 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B272 (RPR).



12 §12611. Illegal possession of live fish

Except as otherwise provided in this Part, a person who legally takes a fish, other than baitfish or smelt, from inland waters pursuant to this Part shall immediately release that fish alive into the waters from which it was taken or immediately kill that fish. Any fish killed pursuant to this section becomes part of the daily bag limit. A person who possesses a fish in violation of this section commits a Class E crime. [2003, c. 655, Pt. B, §273 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 655, §B273 (NEW). 2003, c. 655, §B422 (AFF).



12 §12612. Parent or guardian; violation by minor

A person violates this section if that person is the adult supervisor, parent or guardian of a minor under 16 years of age and that minor violates any provision of this Part pertaining to fishing. [2009, c. 69, §5 (NEW).]

1. Civil violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2009, c. 69, §5 (NEW) .]

2. Class E crime. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2009, c. 69, §5 (NEW) .]

SECTION HISTORY

2009, c. 69, §5 (NEW).



12 §12613. Possessing gift fish

1. Prohibition. A person who does not possess a valid fishing license issued under chapter 913 or this chapter may not possess a fish or any part of a fish given to that person except a person may possess in that person's domicile a gift fish that was lawfully caught and is plainly labeled with the name of the person who gave the fish and the year, month and day the fish was caught by that person. This section does not apply to baitfish.

[ 2011, c. 57, §1 (NEW) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2011, c. 57, §1 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 57, §1 (NEW).]

[ 2011, c. 57, §1 (NEW) .]

SECTION HISTORY

2011, c. 57, §1 (NEW).






Subchapter 5: UNLAWFUL FISHING METHODS

12 §12651. Snagging

1. Prohibition. Except as provided in section 12506, subsection 7, a person may not fish by snagging as defined by section 10001, subsection 58.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §274 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B274 (AMD). 2003, c. 655, §B422 (AFF).



12 §12652. Fishing with more than 2 lines

1. Prohibition. Unless otherwise provided:

A. A person may not fish with more than 2 lines at any one time during the open-water fishing season; and [2009, c. 214, §8 (NEW).]

B. A person may not fish during the open-water fishing season unless that person's fishing lines are under that person’s immediate supervision. [2009, c. 214, §8 (NEW).]

[ 2009, c. 214, §8 (RPR) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §276 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §276 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §276 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B275,276 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 214, §8 (AMD).



12 §12653. Taking fish by explosive, poisonous or stupefying substance

1. Prohibition. A person may not use dynamite or any other explosive, poisonous or stupefying substance at any time for the purpose of taking or destroying any kind of fish.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12654. Unlawful angling or fishing

1. Prohibition. A person may not angle or fish other than by the use of the single baited hook and line, artificial flies, artificial lures and spinners, except that a person may take smelts in accordance with rules adopted with regard to the taking of smelts.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12654-A. Limit on artificial flies

1. Prohibition. A person may not fish with more than 3 unbaited artificial flies individually attached to a line or hook.

[ 2005, c. 477, §16 (AMD) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §277 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §277 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §277 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B277 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 477, §16 (AMD).



12 §12655. Unlawful use of bait

1. Prohibition. During times when fishing is limited by rule to the use of artificial lures only, a person may not use:

A. Live bait; [2003, c. 655, Pt. B, §278 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Dead bait; or [2003, c. 655, Pt. B, §278 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Chemically preserved natural or organic bait. [2003, c. 655, Pt. B, §278 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §278 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime.

[ 2003, c. 655, Pt. B, §278 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B278 (RPR).



12 §12656. Possession and use of unlawful implements and devices

1. Prohibition. A person may not:

A. Possess any grapnel, trawl, weir, seine, gill net, trap, set line or drop net on or adjacent to any of the inland waters of the State, except in accordance with sections 12157 and 12506, section 12551-A, subsection 7, paragraph A, subparagraph (2) and section 12763, subsections 3 and 4; or [2009, c. 214, §9 (AMD).]

B. Except as otherwise provided, use any grapnel, spear, spear gun, trawl, weir, gaff, seine, gill net, trap or set lines for fishing.

(1) A person may take suckers, eels, alewives and yellow perch in accordance with section 12506.

(2) A person may take baitfish with a baitfish trap, as defined in section 10001, subsection 7. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 214, §9 (AMD) .]

2. Penalty. A person who violates this section commits a Class E crime. The court shall also impose a fine of $20 for each fish unlawfully possessed, none of which may be suspended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 214, §9 (AMD).



12 §12657. Advance baiting

1. Prohibition. Except as provided in subsection 2, a person may not deposit any meat, bones, dead fish, parts of meat, bones, or dead fish or other food for fish for the purpose of luring fish, a practice known as "advance baiting."

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Exception. A person may place food particles in a baitfish trap for the purpose of luring baitfish.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §279 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §279 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §279 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B279 (AMD). 2003, c. 655, §B422 (AFF).



12 §12658. Unlawfully trolling fly

1. Prohibition. A person may not troll a fly in inland waters restricted to fly-fishing.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §280 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §280 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §280 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B280 (AMD). 2003, c. 655, §B422 (AFF).



12 §12659. Ice fishing regulations (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B281 (RP).



12 §12659-A. Ice fishing regulations

1. Five-line limit. Unless otherwise provided by rule, a person licensed to fish may not fish through the ice with more than 5 lines set or otherwise.

A. [2005, c. 397, Pt. E, §9 (RP).]

B. [2005, c. 397, Pt. E, §9 (RP).]

C. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 477, §17 (NEW).]

D. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 477, §17 (NEW).]

[ 2005, c. 477, §17 (AMD) .]

2. Penalty.

[ 2005, c. 397, Pt. E, §10 (RP) .]

3. Unattended lines. Except as provided in subsection 4, a person licensed to fish shall have all lines under that person's immediate supervision.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 477, §18 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 477, §18 (NEW).]

[ 2005, c. 477, §18 (AMD) .]

4. Checking cusk lines. A person fishing through the ice for cusk in the nighttime shall visit at least once every hour all lines set by that person for cusk.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 477, §19 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 477, §19 (NEW).]

[ 2009, c. 214, §10 (AMD) .]

5. Penalty.

[ 2005, c. 477, §20 (RP) .]

SECTION HISTORY

2003, c. 655, §B282 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 397, §§E9-11 (AMD). 2005, c. 477, §§17-20 (AMD). 2009, c. 214, §10 (AMD).



12 §12660. Antifreeze agents

Adding substances containing ethylene glycol or other antifreeze agents to the waters of this State is a violation of Title 38, section 413. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12661. Ice fishing shacks

1. Prohibitions and requirements. A person who owns any shack or temporary structure used for ice fishing:

A. May not leave or allow the shack or structure to remain on the ice of any inland waters after April 1st; or [2009, c. 214, §11 (AMD).]

B. [2009, c. 214, §12 (RP).]

C. Shall have painted on the outside of the shack or structure in 2-inch letters the owner's name and address when the shack or structure is on the ice of any inland waters. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §283 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2009, c. 214, §§11, 12 (AMD) .]

2. Penalty.

[ 2011, c. 253, §31 (RP) .]

3. Removal of abandoned ice fishing shacks. A person may not leave a structure on another person's land without permission from the landowner. Notwithstanding the provisions of Title 33, chapter 41, a landowner on whose property an ice fishing shack is left in violation of this section and Title 17, section 2263-A may remove or destroy the shack. The landowner may recover any costs of removing or destroying the shack from the owner of the shack in a civil action.

[ 2011, c. 253, §32 (AMD) .]

4. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2011, c. 253, §33 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 253, §33 (NEW).]

[ 2011, c. 253, §33 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B283,284 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 397, §A9 (AMD). 2009, c. 214, §§11, 12 (AMD). 2011, c. 253, §§31-33 (AMD).



12 §12662. Night ice fishing (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B285,286 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 397, §E12 (AMD). 2009, c. 214, §13 (RP).



12 §12663. Unlawful sale of lead sinkers (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B287 (RP).



12 §12663-A. Unlawful sale of lead sinkers (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 655, §B288 (NEW). 2003, c. 655, §B422 (AFF). 2013, c. 372, §1 (RP).



12 §12663-B. Unlawful sale of lead sinkers and bare lead jigs

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Bare lead jig" means an unpainted lead jig that contains lead and that:

(1) Weighs one ounce or less; or

(2) Measures 2 1/2 inches or less in length. [2013, c. 372, §2 (NEW).]

B. "Lead sinker" means a device that contains lead that is designed to be attached to a fishing line and intended to sink the line and that:

(1) Weighs one ounce or less; or

(2) Measures 2 1/2 inches or less in length.

"Lead sinker" does not include artificial lures, weighted line, weighted flies or jig heads. [2013, c. 372, §2 (NEW).]

[ 2013, c. 372, §2 (NEW) .]

2. Sale of lead sinker or bare lead jig. This subsection governs the sale of lead sinkers and bare lead jigs.

A. A person may not:

(1) Sell a lead sinker; or

(2) Beginning September 1, 2016, sell a bare lead jig. [2013, c. 372, §2 (NEW).]

B. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2013, c. 372, §2 (NEW).]

C. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 372, §2 (NEW).]

[ 2013, c. 372, §2 (NEW) .]

3. Offer lead sinker or bare lead jig for sale. This subsection governs offering lead sinkers and bare lead jigs for sale.

A. A person may not:

(1) Offer for sale a lead sinker; or

(2) Beginning September 1, 2016, offer for sale a bare lead jig. [2013, c. 372, §2 (NEW).]

B. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2013, c. 372, §2 (NEW).]

C. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 372, §2 (NEW).]

[ 2013, c. 372, §2 (NEW) .]

SECTION HISTORY

2013, c. 372, §2 (NEW).



12 §12664. Unlawful use of lead sinkers and bare lead jigs

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Bare lead jig" means an unpainted lead jig that contains lead and that:

(1) Weighs one ounce or less; or

(2) Measures 2 1/2 inches or less in length. [2013, c. 372, §3 (NEW).]

B. "Lead sinker" means a device that contains lead that is designed to be attached to a fishing line and intended to sink the line and that:

(1) Weighs one ounce or less; or

(2) Measures 2 1/2 inches or less in length.

"Lead sinker" does not include artificial lures, weighted line, weighted flies or jig heads. [2013, c. 372, §3 (NEW).]

[ 2013, c. 372, §3 (NEW) .]

2. Unlawful use. This subsection governs the use of lead sinkers and bare lead jigs.

A. A person may not:

(1) Use a lead sinker; or

(2) Beginning September 1, 2017, use a bare lead jig. [2013, c. 372, §3 (NEW).]

B. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2013, c. 372, §3 (NEW).]

C. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 372, §3 (NEW).]

[ 2013, c. 372, §3 (NEW) .]

SECTION HISTORY

2013, c. 372, §3 (NEW).









Chapter 925: FISH AND WILDLIFE MANAGEMENT AND RESEARCH

Subchapter 1: WILDLIFE MANAGEMENT AND RESEARCH

12 §12701. Commissioner's authority over sanctuaries; management areas and access sites

1. Public use. The commissioner may, pursuant to section 10104, adopt rules regulating hunting, fishing, trapping or other public use of any wildlife management area or wildlife sanctuary as designated in section 12706, subsection 1, except that a landowner may not be prohibited from operating any vehicle on land on which that person is domiciled. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §289 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Natural products. The commissioner may harvest and sell natural products of the land from land owned by the department and, if the land was purchased with federal aid funds, use the resulting revenue for land management, in accordance with federal aid guidelines.

[ 2007, c. 217, §1 (AMD) .]

3. Trapping. The commissioner may regulate the trapping of wild animals on wildlife sanctuaries or closed territories.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fees. The commissioner may establish reasonable fees for admission to the Maine Wildlife Park and the Steve Powell Wildlife Management Area at Perkins Township, Sagadahoc County, known as Swan Island and Little Swan Island. Fees associated with the Steve Powell Wildlife Management Area must be deposited into a dedicated revenue account. In addition to those fees, the commissioner may accept and deposit into the dedicated revenue account money from any other source, public or private.

[ 2007, c. 539, Pt. KKKK, §1 (AMD) .]

5. Access sites to inland and coastal waters. The commissioner may, pursuant to section 10104, subsection 1, adopt rules regulating public use of department-owned or department-maintained sites that provide public access to inland or coastal waters. The commissioner may establish reasonable fees for use of these sites by members of the public as necessary to help defray the cost of routine maintenance and security. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §290 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B289,290 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 217, §1 (AMD). 2007, c. 539, Pt. KKKK, §1 (AMD).



12 §12702. Rule violations; state-owned wildlife management areas

The following penalties apply to violations of rules regulating state-owned wildlife management areas. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §291 (RPR).]

1. Civil violation. Notwithstanding section 10650, a person who violates a rule regulating state-owned wildlife management areas commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §291 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal violation. A person who violates a rule regulating state-owned wildlife management areas after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §291 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B291 (RPR).



12 §12703. Rule violations; state game farms

The following penalties apply to violations of rules regulating state game farms. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §291 (RPR).]

1. Civil violation. Notwithstanding section 10650, a person who violates a rule regulating state game farms commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §291 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal violation. A person who violates a rule regulating state game farms after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §291 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B291 (RPR).



12 §12704. Permit to hunt, trap, possess, band and transport wild animals and wild birds for scientific purposes

The commissioner may issue a permit to any person, permitting that person to hunt, trap, possess, band and transport wild animals and wild birds for scientific purposes. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12705. Rule violations; scientific collection permits

The following penalties apply to violations of rules regulating scientific collection permits. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §292 (RPR).]

1. Civil violation. Notwithstanding section 10650, a person who violates a rule regulating scientific collection permits commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §292 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal violation. A person who violates a rule regulating scientific collection permits after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §292 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B292 (RPR).



12 §12706. Wildlife sanctuaries

1. Designation of wildlife sanctuaries. The following described territories are designated as wildlife sanctuaries and are subject to the commissioner's authority under section 12701:

A. Back Bay Sanctuary, Portland: Back Bay, so called, in Portland, in the County of Cumberland, above the Grand Trunk Railway bridge or within the area enclosed by a boundary line drawn as follows: Beginning at Fish Point at the easterly end of the Eastern Promenade in the City of Portland, thence extending about northeasterly to Pomeroy's Rock, thence about northeasterly to Mackworth or Half-way Rock southerly of Mackworth or Mackey Island, thence in a northerly direction to a point marked by a buoy 1,000 feet from the most easterly point of Mackworth Island, so called, thence in a northwesterly direction 700 yards more or less to the northernmost point of the large ridge on the north side of Mackworth Island, thence in a north northwesterly direction in a straight line about parallel to the Town of Falmouth shore to the point on the shoreline where the property known as the Berry Estate meets the property known as the Portland Country Club, thence northwesterly and southwesterly along the shore line of the Town of Falmouth including that of the salt water pond adjacent to the property known as the Portland Country Club to Mackworth or Mackey Point, thence about southwesterly along the easterly side of Martin Point bridge to the shore of East Deering (United States Marine Hospital) Portland, thence about southwesterly and southerly along said East Deering shore to the Grand Trunk bridge, thence along the easterly side of said Grand Trunk bridge to the shore of the Eastern Promenade, Portland, thence about southerly along said shore of the Eastern Promenade to the said Fish Point, the point of beginning; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Baxter State Park: The following described tracts of territory situated in the Counties of Penobscot and Piscataquis W. E. L. S. the same being in unorganized townships, to wit: That portion of Township 6, Range 8, Penobscot County in the southwest corner of said township bounded and described as follows: Beginning at the southwest corner of said township thence north along the west line of said township to First Grand or Matagamon Lake; thence easterly, southeasterly and southerly along the western shore of said lake to the point where the said western shore intersects the north line of the Dam Lot, so called, which was conveyed to the East Branch Dam Company by deed dated October 28, 1902 and recorded in Penobscot County Registry of Deeds in book 727, page 335 and reputed to be now owned by the East Branch Improvement Company; thence running west along the north line of said Dam Lot to the northwest corner thereof; thence running south along the west line of said Dam Lot to the southwest corner thereof; thence running east along the south line of said Dam Lot to the East Branch of the Penobscot River; thence running south by said East Branch to a point in the south line of said township where the said East Branch intersects the same; thence running west along the said south line of said township to the southwest corner thereof and the point of beginning; all of Township 3, Range 9, Piscataquis County now the property of the State of Maine: All of Township 4, Range 9, Piscataquis County: All of Township 5, Range 9, Piscataquis County: That portion of Township 6, Range 9, Piscataquis County lying south of Trout Brook and south of Wadleigh Brook and extending from the east line of said township across said township to the west line thereof: All of Township 3, Range 10, Piscataquis County: All of Township 4, Range 10, Piscataquis County: All of Township 5, Range 10, Piscataquis County, excepting therefrom an area of 20 acres in the southwesterly quarter thereof, formerly owned by and belonging to Charles A. Daisey, now owned by Arnold R. Daisey, which was excepted and reserved from a deed from Percival Proctor Baxter to the State of Maine, as set forth in chapter 91 of the private and special laws of 1943. The said within described 8 tracts or parcels of land contain 149,506 acres, more or less; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Beauchamp Sanctuary: The following described territory situated in Rockport and Camden, in the County of Knox: Beginning at the mouth of Goose River in Rockport; thence in a northerly direction along number 1 highway to the mouth of the Megunticook River in Camden; thence in a southerly direction along the coast around Metcalf Point and Beauchamp Point and thence in a northerly direction to the said Goose River; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Carver's Pond Waterfowl Sanctuary: The waters of Carver's Pond, so called, in the Town of Vinalhaven, County of Knox or 100 feet from the mean high water mark of said pond. Carver's Pond for the purpose of this sanctuary must be considered all the waters of said pond above the bridge on Main Street of the Town of Vinalhaven; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Drake's Island Game Sanctuary: All that part of Drake's Island, so called, in the Town of Wells, which is bounded as follows: Northerly by the game sanctuary established by chapter 31 of the public laws of 1927; easterly by the Atlantic Ocean; southerly by the Wells River; and westerly by said river and creek flowing under Dyke's Bridge, so called; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. Dry Pond Sanctuary: On Dry Pond, also known as Crystal Lake, or from the shores of said pond, which pond is situated in the Town of Gray, in the County of Cumberland; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Fairfield Sanctuary: The following land owned by Good Will-Hinckley within the Town of Fairfield, in Somerset County: Beginning at the west shore of the Kennebec River, thence to Route 201, thence northerly to Kendall Annex Road, thence westerly to Craigin Brook, thence southerly along Craigin Brook to Martin Stream, thence westerly along the south bank of Martin Stream to the Central Maine Power transmission line, thence southerly along the east side of the Central Maine Power line, to discontinued Town Farm Road, to Green Road, across Green Road to Route 23, thence to Route 201, thence northerly 1/2 mile along Route 201 to the southerly line east of Route 201 of Good Will-Hinckley, thence easterly again to the Kennebec River, thence to the starting point.

Land not owned by Good Will-Hinckley within the described areas is not included within the Fairfield Sanctuary. Notwithstanding section 12701, a person may trap wild animals in the sanctuary in accordance with the provisions under chapter 917, and the 40-acre field south of Kendall Annex Road owned by Good Will-Hinckley is available for waterfowl hunting; [2005, c. 17, §1 (RPR).]

H. Glencove Sanctuary; Rockport: Glencove, so called, in Penobscot Bay, which cove is situated in the Town of Rockport, in the County of Knox, and which cove is bounded as follows, to wit: On the north, west and south by the main land, on the east by a line extending from Smith's Point to Ram Island and from Ram Island to the easterly point of Pine Hill in said Rockport; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

I. Gray Game Sanctuary: The following described territory situated in the Town of Gray in the County of Cumberland: Beginning at Gray Corner following the Poland Spring Road to Dry Mills, thence following the North Raymond Road to the guidepost at intersection of East Raymond Road, thence following the East Raymond Road to Douglass Mill Road; thence following the Douglass Mill and Furbush Road to "Sand Brook," so called, on shore of Little Sebago Lake, thence following shore of Little Sebago Lake to Foster Shore, so called, at intersection of Foster and Ramsdell Road, so called, near camp of Dr. Cushing following last named road in easterly direction to intersection of Ramsdell Road near homestead of Edgar Foster, thence in a southerly direction following said Ramsdell road to intersection of road leading from Gray to West Gray, thence following last named road to Gray Corner to point of beginning; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

J. Hog Island Game Sanctuary: Hog Island in the Town of Bremen, Lincoln County; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

K. Jefferson and Whitefield Sanctuary: The following described territory situated in the Towns of Jefferson and Whitefield, in the County of Lincoln, which land is bounded as follows: On the north by the highway leading from Weary Pond to South Jefferson; on the east by Sterns Brook and by Little Dyer's Pond and the inlet stream and marsh of said pond and by the highway leading from South Jefferson to Alna; on the south by the Alna town line; on the west by the road leading from Alna to said Weary Pond, in the Town of Whitefield; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

L. Kineo Point Sanctuary: Kineo Point, in Kineo, in the County of Piscataquis; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

M. Limington, Hollis and Waterboro Sanctuary: The following described territory situated in the Towns of Limington, Hollis and Waterboro, in York County; beginning at a point where the Little Ossipee River joins the Saco River in the Town of Limington, thence westerly and southerly along said Little Ossipee River to the highway at Edgecomb's bridge, so called, in Waterboro, thence southerly and easterly along said highway to North Hollis, in the Town of Hollis, thence easterly and northerly along the road next west of Killick Brook to the road leading from Nason Mills to Bonney Eagle, thence northeasterly along said Bonney Eagle Road to the town line between Limington and Hollis, thence northerly along said town line to the Saco River, thence northerly along said Saco River to the point of beginning. All roads which serve to bound said Limington, Hollis and Waterboro game sanctuary must be a part of said sanctuary. For provisions relating specifically to Limington, Hollis and Waterboro Sanctuary, see section 12707, subsection 4; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

N. Megunticook Lake and Vicinity Sanctuary: The waters of Megunticook Lake, formerly called Canaan Lake, and its tributary lakes, ponds and streams, and upon the land bordering on the same included within the following roads: Beginning at Hopkins' Corner, so called, in the Town of Camden; thence via the Turnpike Road, so called, to Lincolnville Center; thence to Wiley's Corner in Lincolnville, thence to the Mansfield schoolhouse in the Town of Camden; thence via the Fish Hatchery to place of beginning; all of said lake, its tributaries and shores being located in the Towns of Camden, Lincolnville and Hope, in the Counties of Knox and Waldo. For provisions relating specifically to Megunticook Lake and Vicinity Sanctuary, see section 12707, subsection 2, paragraph H; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

O. Merrymeeting Bay Game Sanctuary: Merrymeeting Bay in the Towns of Bowdoinham and Woolwich bounded as follows: Commencing at the high tension tower on Kelley's Point, so called, in Bowdoinham; thence westerly by a line approximately 100 feet above the high water mark designated by a series of posted signs over the field lands and by posted signs and a single strand of wire through the wooded area thus southerly 100 feet more or less to a red stake at the high water mark of Merrymeeting Bay; thence southerly approximately 400 yards to a red stake or marker on range between the first mentioned red stake and Butler's Head, so called, this stake or marker must also be on range between the iron pin on the southeasterly corner of the Inland Fisheries and Wildlife camp lot on the west shore of the Abagadasset River and the eastern support tower on the southern high tension power line in Woolwich; thence southeasterly across the flats and waters of Merrymeeting Bay approximately 1,900 yards to a red stake or marker located near high water mark on Elliott's Point, so called, on the Woolwich shore; thence northeasterly following high water mark approximately 1,250 yards to a red stake or marker under the overhead high tension power cables; thence westerly by a straight line to the point of beginning.

For provisions relating specifically to Merrymeeting Bay Game Sanctuary, see section 12707, subsection 3; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

P. Monroe Island Game Sanctuary: Monroe Island, in the Town of Owl's Head, in the County of Knox; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Q. Moosehead Lake Game Sanctuary: The following described tracts or territory situated in the County of Piscataquis: Moose Island and Farm Island, in Moosehead Lake, and the territory bounded as follows: Beginning on the shore of Moosehead Lake at a point nearest to the easterly end of the state road leading westerly from Greenville Junction, so called, to the state fish hatchery on Moose Brook, thence westerly by said state road to said hatchery, thence northeasterly down said brook to the shore of Moosehead Lake, thence by the shore of said lake to the point of beginning; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

R. Moosehorn Game Sanctuary: The right-of-way of the Maine Central Railroad from St. Croix Junction in Calais, southerly to the Charlotte town line; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

S. Narragansett Game Sanctuary: The following described territory situated in the Town of Gorham, in the County of Cumberland: Bounded on the north by the right-of-way of the W. N. & P. division of the Boston & Maine railroad; on the east by the Black Brook Road or Scarboro Road, so called, in said Town of Gorham; on the south by the Stroudwater River; and on the west by South Street or South Gorham Road, so called, in said Town of Gorham, containing 3,600 acres, more or less. For provisions relating specifically to Narragansett Game Sanctuary, see section 12707, subsection 2, paragraph D; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

T. Ocean Park Game and Bird Sanctuary: The following described territory situated in the Town of Old Orchard Beach, in the County of York: Beginning at a point on the easterly side of Fresh Water Cove Brook, so called, where the same intersects the Boston and Maine Railroad right-of-way; thence southerly along said brook to its mouth where it joins the Goose Fare Brook; thence southeasterly along said Goose Fare Brook to its mouth; thence easterly and parallel with the Atlantic Ocean and 50 feet in front of all bulkheads and houses fronting on the beach to the easterly side of Tunis Avenue; thence northwesterly along said avenue to the Boston and Maine Railroad right-of-way; thence by said Boston and Maine right-of-way to point of beginning; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

U. Orrington Game Sanctuary: The following described territory beginning at a point on the state aid road No. 4, in Orrington, at the East Bucksport turn, extending in a southerly and southeasterly direction to the county line; on the road leading to Thurston Pond, to the Hancock County line; thence southwesterly along said county line to the land of Harry Byard; north along said line to the land of E. F. Bowden; west on said line to the land of Frank Betts; northerly on line of E. F. Bowden to land of Fred Bowden; west on Fred Bowden's line to land of J. Betts; northerly on line of Fred Bowden and J. Betts to line of H. Byard; westerly on Byard's line and line of Mary Gray to land of P. W. Gray; northerly on Gray's line to land of J. Bowden heirs; northerly across said land to the line of E. F. Bowden and J. W. Bowden heirs; easterly on J. W. Bowden heirs' line to the first mentioned bound. The commissioner may add adjacent property to said game sanctuary upon application of said adjacent property owners; [2009, c. 269, §1 (REEN).]

V. Pittston Farm Sanctuary: Pittston Farm, so called, in Pittston Township, in the County of Somerset, being all the fields, pastures and cultivated lands of said farm; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

W. Prout's Neck; Richmond's Island; Cape Elizabeth Sanctuary: The following described territory: On the 112 acres of land, more or less, comprising Prout's Neck, so called, in the Town of Scarboro, in the County of Cumberland; or on Richmond's Island, so called, in the Town of Cape Elizabeth, in said County of Cumberland; or on the tract of land comprising 1,600 acres, more or less, situated in said Town of Cape Elizabeth, and bounded as follows: Southeasterly and southerly by the low low watermark of the Atlantic Ocean, westerly by the low low watermark of the Spurwink River, northerly by the Spurwink Road, so called, leading from Spurwink Bridge to Bowery Beach, easterly by a certain private road or way which runs in a southerly direction from the aforesaid Spurwink Road to said Bowery Beach, being the road which runs in front of the dwelling house of one Charles L. Jordan and along the easterly boundary of land of said Charles L. Jordan, and along the westerly boundary of land of the Great Pond Club, but not including any portion of said Bowery Beach. For the purpose of this paragraph, Richmond's Island includes only that portion of land above the mean high watermark and the easterly portion, as defined by red painted markers, of the causeway between Richmond's Island and the mainland. For provisions relating specifically to Prout's Neck; Richmond's Island; Cape Elizabeth Sanctuary, see section 12707, subsection 2, paragraphs C and D; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

X. Rangeley Game Sanctuary, in the County of Franklin: The following described tract or territory, situated in Rangeley, in the County of Franklin, to wit: So much of said Town of Rangeley as is bounded as follows: Southwesterly by Rangeley Lake; northwesterly and northeasterly by route No. 16; and southeasterly by the inlet to Rangeley Lake leading from Haley Pond, so called. The territory above described being so much of said Town of Rangeley, as lies between Rangeley Lake, the outlet of Rangeley Lake, route No. 16 and said inlet to Rangeley Lake from Haley Pond. This paragraph applies to that part of Hunter Cove, so called, lying northerly of Hunter Cove Bridge, so called; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Y. Rangeley Lake Sanctuary: Rangeley Lake bounded as follows: Beginning at Gilman's Point on the northerly shore of Rangeley Lake; thence southerly across said lake to the southwesterly corner of land of the Rangeley Lake Hotel Corporation; thence northerly, westerly and southerly around the shore of said Rangeley Lake back to the original starting point. Boats may pass through without incurring any penalty; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Z. [2013, c. 138, §1 (RP).]

AA. Readfield and Winthrop Sanctuary: The waters of Carleton Pond, so called, in the Towns of Readfield and Winthrop in the County of Kennebec, and the lands of the Augusta Water District adjacent to said pond and located in said Towns of Readfield and Winthrop, now owned or which are acquired by said district in furtherance of its chartered purposes. For provisions relating specifically to Readfield and Winthrop Sanctuary, see section 12707, subsection 2, paragraphs F and G and subsection 6; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §293 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

BB. Salmon Pond Sanctuary: That territory lying within a distance of 1/4 of a mile of Salmon Pond, which pond is situated in the Town of Guilford, in the County of Piscataquis, said pond being the source of water supply for the Dover-Foxcroft Water District, also all the lands now owned by said Dover-Foxcroft Water District in Lots 3 and 4, Range 7, which lie outside of the above 1/4 of a mile limit; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

CC. Somerset Game Sanctuary: The following described tract or territory situated in Somerset County, the same being in unorganized territory, and taking in parts of Sapling Town, Misery Gore, Taunton and Raynham Township, and including the whole of Sandbar Tract, bounded and described as follows: The territory from the highway, being route 15, east to low watermark on Moosehead Lake between East Outlet and West Outlet, bounded as follows: Beginning at the junction of the low watermark of Moosehead Lake and the northerly side of the East Outlet of said lake; thence westerly by the northerly side of said East Outlet to the highway, being route 15; thence northerly by said highway to the southerly side of the West Outlet of said Moosehead Lake; thence easterly by the southerly side of said West Outlet to low watermark of Moosehead Lake; thence southerly by said low watermark of Moosehead Lake to the point of beginning; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

DD. Standish Sanctuary: The following described territory in the Town of Standish in the County of Cumberland: Beginning at the point where the Maine Central railroad crosses the Pequaket Trail in Steep Falls; thence southerly and easterly by said Pequaket Trail, the Oak Hill Road, so-called, and the so-called back road from Steep Falls to Richville to its junction with the Rich Mill Road, so-called; thence by said Mill Road northeasterly to its junction with the road leading from Sebago Lake to East Sebago; thence by the last named road northerly to a point approximately 1 1/4 miles north of the Maine Central railroad crossing; thence by a certain wood road westerly to its junction with the Maine Central railroad; thence by said railroad northwesterly to the point of beginning. All roads and the Maine Central railroad right-of-way that serve to bound said Standish Game Sanctuary are a part of said sanctuary. For provisions relating specifically to Standish Sanctuary, see section 12707, subsection 5; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

EE. Stanwood Wildlife Sanctuary: Beginning on Route 3 in Ellsworth at the northeast corner of the Stanwood Wildlife Sanctuary and the southeast corner of the Animal Medical Center; thence southerly 795 feet on the highway to an iron pipe, being the northeast corner of the Luchini lot; thence westerly 363 feet along Luchini's north line to an iron pipe; thence S 6` 40' W 716 feet to an iron pipe, abutting Luchini, Grossman's Lumber, and the Ellsworth Water Company water tower; thence N 81` 23' W 1699 feet, abutting the Jordan brothers' lot to a stake; thence N 6` 40' E 511 feet to a stake, abutting Khanbegian; thence N 79` 59' W 1432 feet to a stake, abutting Khanbegian; thence westerly 330 feet to a stake, abutting John Dorgan; thence S 79` 59' E 720 feet to an iron pipe, abutting John E. Partridge; then 10` 6' E 659 feet to an iron pipe, abutting John E. Partridge and Beatrice Jones; thence S 79` 59' E 1342 feet to an iron pipe, abutting Harry S. Jones, III; thence N 6` 08' E 326 feet to an iron pipe, abutting Harry S. Jones, III; thence N 80` 45' E 60 feet to an iron pipe, abutting the Maine Coast Mall; thence S 6` 08' W 87 feet to an iron pipe, abutting Dow Pontiac; thence N 69` 50' E 340 feet to an iron pipe, abutting Dow Pontiac; thence S 31` 04' E 371.75 feet to an iron pipe, abutting Ellsworth Agway and Branch Pond Marine; thence N 80` 42' E 84.5 feet to an iron pipe, abutting Ellsworth Car Wash; thence S 4` 45' W 219.8 feet to an iron pipe, abutting Animal Medical Center; thence N 69` 50' E 345 feet to an iron pipe, abutting Animal Medical Center and being the point of beginning, containing 100 acres more or less. The commissioner may add adjacent property to the game sanctuary upon application of the adjacent property owners; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

FF. Thorncrag Bird Sanctuary: The following described territory: A certain parcel of land situated in Lewiston, and bounded as follows, to wit, beginning on the northeasterly side of the road leading from Barker Mills to the Thorne Corner Schoolhouse so-called, at the corner of the late Benjamin Thorne's land; thence running northeasterly about one hundred and seventy (170) rods to the corner of the late Phineas Wright and Dutton lot, so-called, thence northwesterly on said Wright lot about forty-six (46) rods to land owned by David Nevens; thence southwesterly on the line of said Neven's land to the above mentioned road, thence on the line of said road to the first mentioned bounds, containing forty-five acres (45) more or less. A certain lot or parcel of land, situated in Lewiston, in said County of Androscoggin, and bounded and described as follows: Bounded southwesterly by a line commencing at a point in the southeasterly line of land of The Stanton Bird Sanctuary, six hundred eighty (680) feet northeasterly from the northeasterly line of said Montello Street, thence southeasterly and parallel with said Montello Street to a point six hundred eighty (680) feet northeasterly from said Montello Street to land formerly of George E. Ridley; bounded southeasterly by land formerly of said George E. Ridley; bounded northeasterly by land formerly of George H. Field; and bounded northwesterly by land of The Stanton Bird Club. A certain lot of land situated in said Lewiston, bounded and described as follows, to wit: Beginning at a stake and stones at the northeast corner of lot numbered thirteen (13); thence southwesterly on line of land now or formerly of Catherine Lynch and land formerly owned by George Bubier to the northeast corner of land formerly owned by Phineas Wright; thence northwesterly along said Wright land sixty-two (62) rods and five (5) links to stake in the corner of land now or formerly owned by William B. Kilbourne; thence north fifty degrees (50`) east on line of said Kilbourne land seventy (70) rods to stake standing on the southerly line of lot numbered twelve (12), formerly owned by James Lowell; thence southeasterly on said last mentioned line sixty-two (62) rods and five (5) links to point of commencement. Containing twenty-six (26) acres and one hundred fifty-seven (157) rods. A certain lot or parcel of land adjoining the lot above described and bounded and described as follows, to wit: Commencing on the westerly side of the road leading from Thorne's Corner by the residence now or formerly owned by Henry C. Field to Greene at the northeasterly corner of land owned by said Field, now or formerly; thence northwesterly on line of said Field land to land now or formerly of Frye and Dill; thence northeasterly on line of said Frye and Dill land and lot above described to land now or formerly owned by Catherine Lynch; thence southeasterly on line of said Lynch land to the aforesaid road; thence southwesterly by said road to point of commencement. Also another piece or parcel of land situated in said Lewiston, being a part of the Homestead Farm of Phineas Wright and bounded and described as follows: Beginning at the westerly corner of the Homestead Farm of Jarius Carville; thence southwesterly on said Carville land and land of Henry Field about fifty-seven (57) rods; thence at right angles northwesterly about sixty-nine and one-half (69 1/2) rods to the stone wall between the field and pasture on said Homestead Farm; thence by said wall northeasterly to the land of the late Dr. William Kilbourne; thence southeasterly on said Kilbourne land and land of Jarius Carville seventy-five (75) rods to point of beginning, containing twenty-seven (27) acres. A certain lot or parcel of land, situated in Lewiston in said County of Androscoggin and bounded and described as follows: Commencing at a point in the northeasterly line of Montello Street where the southeasterly line of land conveyed to the Stanton Bird Club by Alfred Williams Anthony by deed dated Jan. 18, 1922 and recorded in the Androscoggin Registry of Deeds, Book 315, page 447, intersects said street; thence northeasterly by southeasterly line of said land of said Stanton Bird Club, six hundred eighty (680) feet to land of said Stanton Bird Club; thence southeasterly and parallel with said Montello Street to a point six hundred eighty (680) feet northeasterly from said Montello Street and land formerly of George E. Ridley; thence southwesterly by said Ridley land six hundred eighty (680) feet to said Montello Street; thence northwesterly along the northeasterly side of said Montello Street to point of commencement. Also a certain other lot or parcel of land, situated in said Lewiston, bounded as follows: Westerly by the Highland Spring Road, northerly by the Thorne road, so-called, easterly by land of one A.D. Ames, and southerly by lands of Daniel Conley and A.W. Taylor, the same containing six and two-tenths (6.2) acres more or less. A certain lot or parcel of land situated northeasterly from the northeasterly end of East Avenue in said Lewiston, bounded and described as follows, to wit: Beginning at the corner of the Field, Wood, and Thorncrag lots, so-called, near the Miller Fireplace, thence running northwesterly one hundred fifty (150) feet about 9.03 rods, along the stone wall between the Thorncrag and Wood lots, so-called, to a stake and stones; thence at right angles northeasterly about 42.7 rods to a stake and stones on the line dividing the old Frye and Dill lot, now owned by the Stanton Bird Club, and the old Phineas Wright Homestead now owned by this Grantor; thence at nearly right angles along said line two hundred twenty (220) feet (13 1/3 rods) to the corner of the three lots commonly called the Frye and Dill, Henry Field and Phineas Wright, now owned by this Grantor, lots; thence 42.7 rods at right angles southwesterly along the Field line to the point of beginning; containing three (3) acres more or less. A certain lot or parcel of land situated in said Lewiston, bounded and described as follows: Beginning at an iron stake set in the ground in a stone wall on the northeasterly line of land of said Stanton Bird Club, said stake being one hundred fifty (150) feet from the northwesterly corner of land of Raymond R. Field; thence northwesterly along the northeasterly line of land of said Stanton Bird Club one hundred twenty-five (125) feet to an iron stake set in the ground; thence at right angles northeasterly three hundred (300) feet to an iron stake set in the ground; thence at right angles northwesterly twenty-five (25) feet to an iron stake set in the ground; thence at right angles northeasterly three hundred seventeen (317) feet, more or less, to a stake set in the ground on the southeasterly line of land of the Stanton Bird Club one hundred fifty (150) feet to an iron stake set in the ground on the northwesterly line of land of said Stanton Bird Club; thence southwesterly along the northwesterly line of land of said Stanton Bird Club to the point of beginning; containing two (2) acres, more or less. A certain lot or parcel of land situated in Lewiston, bounded and described as follows: Beginning at a point on the southeasterly line of the original Stanton Bird Club Sanctuary, three hundred sixty-four (364) feet northeasterly from the northeasterly line of Montello Street; thence in a northeasterly direction by land now or formerly of the Stanton Bird Club, three hundred and sixty-eight (368) feet; thence in a southeasterly direction, parallel with the said northeasterly line of Montello Street, two hundred and forty (240) feet; thence in a southwesterly direction parallel with the first described line, three hundred sixty-eight (368) feet; thence in a northwesterly direction parallel with the said northeasterly line of Montello Street, two hundred forty (240) feet to the point of beginning, containing two (2) acres more or less. A certain lot or parcel of land situated in said Lewiston, it being the southwest end of Lot #13 bounded southeasterly on Lot #33 and southwesterly and northwesterly on a four (4) rod way as laid down on the plan of said township of said Lewiston. Containing fifty (50) acres, more or less, and being the homestead farm of the late Elizabeth S. Wood, deceased, and the premises being the same conveyed to her by the name of Elizabeth S. Haley by Dorcas G. Wright by deed dated April 12, 1866, and recorded in the Androscoggin County Registry of Deeds in Book 43, Page 114. A certain lot or parcel of land situated in said Lewiston, bounded and described as follows, viz: Commencing at a point on the westerly line of land now or formerly of H. Osmond Wood and Mabel V. Wood (formerly Dorcas Wright) where the northerly line of land of A. W. Anthony (formerly of Ephriam Wood) intersects said H. Osmond and Mabel V. Wood's west line; thence northerly nine hundred ninety-nine (999') feet on said H. Osmond and Mabel V. Wood's westerly line to land now or formerly of Charles W. Benson (formerly of O. K. Douglass); thence at right angles westerly one thousand two hundred twenty (1220') feet on said Benson's southerly line to a point in a rock wall; thence southeasterly on line of land now or formerly of George H. McGibbon and Mathilda G. McGibbon, one thousand two hundred thirty (1,230') feet to a point in the rock wall on the northerly line of said Anthony's land, one thousand nine hundred forty-six (1,946') feet from the point of commencement; thence easterly along the northerly line of land of said Anthony, one thousand nine hundred forty-six (1,946') feet to the point of beginning. Deacon Davis Bird Refuge: The following described territory: A certain parcel of land situated in the city of Lewiston, in the county of Androscoggin, and bounded as follows: The most northerly corner of land of the estate of George K. Davis, bounded and described as follows, to wit: On the northwest by land of the so-called Ham Farm; on the northeast by Pleasant Street; on the southwest by land of Joseph Breault; and on the southeast by a line extending northeasterly from the easterly corner of said Breault's land, and being a continuation of the southeast boundary of said Breault's land, containing 2 acres, more or less. Woodbury Sanctuary: The following described territory: A certain parcel of land situated in the towns of Litchfield and Monmouth in the county of Kennebec and bounded as follows: The westerly side of Whippoorwill Road, so called. Being all the land conveyed to the Stanton Bird Club by Louise S. Drew and Clara B. Dana by deed dated July 2, 1929 and recorded in Kennebec County Registry of Deeds in Book 669-Page 210; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

GG. Tomhegan Game Sanctuary: The following territory in Township 1, Range 2, N. B. K. P., commonly known as Tomhegan Town, in the County of Somerset, described as follows: Beginning at a cedar post and stones, the post being marked PRESERVE C/W 1931, standing on the line which is the division line between the land owned by the Great Northern Paper Company and that owned by the trust estate of F. W. Rollins, standing on the westerly shore of Socatean Bay in Moosehead Lake; thence westerly on said division line 1 mile and 160 rods to a cedar post and stones, the post being marked PRESERVE C 1931; thence southerly at right angle to said division line 250 rods to a cedar post and stones, the post being marked PRESERVE C/W 1931 and standing on the northerly shore of Tomhegan Bay in Moosehead Lake; thence easterly and northerly along the shore of Moosehead Lake around Socatean Point, so called, to the point of beginning and containing 700 acres, more or less; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

HH. Wells Sanctuary: The following described tract or territory, situated in the Town of Wells, in the County of York: a certain tract of land, bounded and described as follows: On the east by the Atlantic Ocean; on the south by the Drake Island Road, so called; on the west by the U. S. Number 1 highway, so called; on the north by the town line of Kennebunk and Wells; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

II. Wells and York Game Sanctuary: The following described territory situated in the Towns of Wells and York in York County; beginning at a point on highway No. 1 where the Josias River meets said highway No. 1 in the Town of Wells, thence southwesterly along said Josias River to the Maine Turnpike in the Town of York, thence northerly along said Maine Turnpike to the Agamenticus Road overpass; thence westerly across said overpass by Agamenticus Road to the North Village Road; thence northerly along said North Village Road to Ogunquit-North Berwick Road, thence easterly along said Ogunquit-North Berwick Road to highway No. 1 in the Town of Wells, thence southerly along highway No. 1 to the point of beginning in the Town of Wells; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

JJ. Willow Water Game Sanctuary: The following named territory, on the following described properties, located in the Town of Perry:

(1) Beginning on the county road on the westerly line of the Reed Farm, so called, now or formerly owned by Mrs. J. Abiah McPhail, and thence running north 4` east, following said line, 32 rods to a marked tree; thence 75` west 20 rods to a stake; thence south 4` east 32 rods to the county road; thence easterly by the county road to the place of beginning. The same being the building lot formerly owned by the late John W. Trott and containing 4 acres, more or less;

(2) Any one other lot or parcel of land lying and being on the northerly side of the county road leading from the Eastport-Perry Bridge to Pembroke and bounded and described as follows, to wit: Beginning at the southwest corner of land formerly of the John W. Trott estate and thence running northerly on the west line of said Trott land to the northwest corner thereof; thence easterly on the north line of said Trott land to land now or formerly of Mrs. J. Abiah McPhail, formerly of John Reddington; thence north 1` east along the west line of said McPhail land to land now or formerly of the Charles J. Trott estate; thence westerly on the south line of said Trott land 62 rods; thence northerly on the westerly line of said Trott land 48 rods to the Morrison lot, so called; thence westerly on the said Morrison lot to land now or formerly of W. W. Brown; thence south 1/2` west 200 rods to the county road; thence easterly on said county road 77 rods to the place of beginning, containing in all 107 acres, more or less, being part of lots numbered 29 and 30 according to the plan of the Town of Perry;

(3) Any one other lot or parcel of land known as the pasture lot formerly the Wm. H. Brown Farm, bounded generally as follows, to wit: On the north by land formerly of S. Frost; on the east by land of Trott, on the south by the county road leading to Pembroke and on the west by land of M. Conley and land of others, names unknown, the above described lots being known as the Elijah Loring Farm in said Perry;

(4) A certain lot of land bounded on the north by land of the late John McCarty; on the east by Frost's Cove; on the south by lands formerly of Lucinda Frost and of Lewis D. Frost; and on the west by lands of the late John Morrison, William Anderson and the late John McCarty, containing 75 acres, more or less;

(5) One other lot or parcel of land bounded and described as follows, to wit: On the east by lots numbered 19 and 20; southerly by land of the late John Loring and the Russell lot, so called; westerly by lots numbered 10 and 11; and northerly by the William Anderson lot, and land formerly owned by the late Aaron Frost;

(6) One other certain lot or parcel of land bounded and described as follows, to wit: Bounded on the north by road leading from county road, to the field on the west; on the east by the county road leading from Eastport to Calais, on the south and the west by land of Lucinda Frost, afterwards conveyed to Jennie Frost; said lot being 10 rods on the county road and 8 rods back from the road; and

(7) One other certain lot or parcel of land bounded and described as follows, to wit: On the east by the county road leading from Eastport to Robbinston; on the south by land formerly owned by John A. Frost, on the west by land formerly of Sidney S. Frost and on the north by land formerly of Sidney S. Frost.

The owner of the properties included within the Willow Water Game Sanctuary shall enclose the same with a suitable fence and shall cause the erection of suitable signs on or near said sanctuary indicating that no hunting is permitted thereon. Near the center of said game sanctuary such owner is authorized to construct a 15-acre pond for the propagation of waterfowl, principally wood duck, teal and blacks. For provisions relating specifically to Willow Water Game Sanctuary, see section 12707, subsection 2, paragraph A; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

KK. York Game Sanctuary, in the County of Franklin: The following named territory; on the property of the following named persons, to wit: On land of J. Lewis York and on land of Yorks; said game sanctuary being in the northwest corner of Dallas Plantation, and bounded as follows, to wit: West by the east line of the Town of Rangeley; north by the south line of Lang Plantation; east by the west line of the public lot in Dallas Plantation; and south by land of Furbish, Goodspeed Company and land of the heirs of Henry Bliss, containing 539 acres, more or less. This game sanctuary is called the York Game Sanctuary.

For provisions relating specifically to York Game Sanctuary, in the County of Franklin, see section 12707, subsection 2, paragraph B. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2013, c. 138, §1 (AMD) .]

2. Temporary wildlife sanctuaries. The following provisions apply to temporary wildlife sanctuaries.

A. The commissioner may, upon the written consent of landowners, create from any lands within the State, not to exceed 1,000 acres, a sanctuary or sanctuaries for the purpose of liberating tame deer. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner may release all or any part of lands from the restrictions of a sanctuary or sanctuaries, whenever the commissioner considers it expedient. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B293 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 17, §1 (AMD). 2009, c. 4, §1 (AMD). 2009, c. 269, §1 (AMD). 2013, c. 138, §1 (AMD).



12 §12707. Unlawful activity in wildlife sanctuary; general prohibitions and exceptions

Except to the extent permitted by the commissioner under section 12701, activities listed in this section are prohibited in a wildlife sanctuary. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Unlawful activity in wildlife sanctuary.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §294 (RP) .]

1-A. Unlawful activity in wildlife sanctuary. Except as provided in subsection 2, the following activities are prohibited.

A. A person may not trap or hunt any wild animal or wild bird at any time within a wildlife sanctuary as designated in section 12706.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may not possess any wild animal or wild bird taken in violation of paragraph A.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Exceptions. The following exceptions apply to the prohibitions in subsection 1-A.

A. Subsection 1-A does not apply to crows and skunks in the Willow Water Game Sanctuary. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person residing within the limits of the York Game Sanctuary in the County of Franklin may kill any wild bird, except grouse, or any wild animal, except beaver, when found destroying that person's property. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person residing within the limits of Prout's Neck, Richmond's Island and Cape Elizabeth Sanctuary may kill any wild bird, except ruffed grouse or Hungarian partridge, or any wild animal, when found destroying that person's property. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A person may trap any wild animal except moose and deer within Fairfield Sanctuary, Narragansett Game Sanctuary and Prout's Neck, Richmond's Island and Cape Elizabeth Sanctuary in accordance with the general laws of the State. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

E. [2013, c. 138, §2 (RP).]

F. The Augusta Water District may use Carleton Pond in the Readfield and Winthrop Sanctuary as it determines necessary. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Within the Readfield and Winthrop Sanctuary, subsection 1-A applies only to fenced lands. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

H. The use of firearms on Megunticook Lake and Vicinity Sanctuary is prohibited only from the first day of April of each year to the 30th day of September following. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2013, c. 138, §2 (AMD) .]

3. Using motorboat within Merrymeeting Bay Game Sanctuary. A person may not use a motorboat within Merrymeeting Bay Game Sanctuary, except that motorboats may be used between the Woolwich shore on the east and a line on the west designated by a series of red markers adjacent to the edge of the grassy marsh area from Kelly's Point to the southern boundary of the Merrymeeting Bay Game Sanctuary.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Carrying loaded firearm on bounds of Limington, Hollis and Waterboro Sanctuary. A person may not carry a loaded firearm on any of the roads bounding the Limington, Hollis and Waterboro Sanctuary.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Carrying loaded firearm on bounds of Standish Sanctuary. A person may not carry a loaded firearm on any road or on the Maine Central Railroad right-of-way that bounds the Standish Game Sanctuary.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Fishing in Carleton Pond. A person may not fish in Carleton Pond in the Readfield and Winthrop Sanctuary.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §294 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §294 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B294 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 138, §2 (AMD).



12 §12708. Wildlife management areas and public access sites

1. Designation and classification of wildlife management areas. The following areas are classified as wildlife management areas.

A. The following described territories are classified as wildlife management areas to be managed by the commissioner in accordance with the principles of wildlife management, as defined in section 10001, subsection 73, and subject to the commissioner's authority under section 12701:

(1) Bartlett's Island in Hancock County;

(2) Colby College Area: The Mayflower Hill Campus of Colby College comprising approximately 640 acres of land. It is located west of the center of Waterville bounded in general as follows:

From a stone marker on the west bank of Messalonskee Stream, said marker located across the stream from a point approximately 400 feet north of Riverview Avenue. Runs north along bank of Messalonskee Stream to a point approximately 2,000 feet north of Cedar Bridge (North Street), thence in a northeasterly direction to a cement marker on the Second Rangeway at a point approximately 900 feet northeast of intersection with Rice Rips Road, thence in a southwesterly direction to Rice Rips Road, thence east approximately 300 feet, thence southwesterly again approximately parallel to and west of the Second Rangeway for approximately 1,800 feet to a cement marker, thence easterly to the Second Rangeway, thence in a southerly direction on east side of Second Rangeway for approximately 1,900 feet to a cement marker and college sign; thence southeast approximately 5,400 feet to Mt. Merici property line post and cement marker; thence in easterly direction to and across Mayflower Hill Drive in offset manner (east offset marked with stone or cement marker post) to and across Maine Central railroad to the point of beginning on west bank of Messalonskee Stream;

(3) Deer Isle and Stonington: The Towns of Deer Isle and Stonington, Hancock County;

(6) Lowell E. Barnes Wildlife Management Area: Certain lots or parcels of land situated in Hiram, County of Oxford, State of Maine, bounded and described as follows:

(a) A parcel of land containing 700 acres more or less bounded northerly by land now or formerly of Lusanna Hubbard, Lemuel Cotton and M.L. Wardsworth; easterly by land now or formerly of James Edgecomb; southerly by land now or formerly owned or occupied by Llewellyn A. Wardsworth, Asbury Huntress and Orison Adams; and westerly by land now or formerly of James Ayer, Harrison Sanburn, James Ayer again, the George F. Brooks place, so called, being the lot next below described and land now or formerly of Fred Small, Seth Spring and Freeman Flye;

(b) A parcel of land containing 25 acres, more or less, situated westerly of the above described lot and known as the George F. Brooks place; and

(c) A parcel of land containing 70 acres, more or less, situated adjacent to the first parcel above described and bounded north, east and west by said first above described parcel and southerly by land now or formerly of James Ayer and Elmer Hodgdon. Said parcel is known as the Dennis Stanley place;

(7) Marsh Island: Marsh Island in Penobscot County; and

(8) Oak Grove: The campus and land of Oak Grove School, in the Town of Vassalboro, County of Kennebec, situated on the east side of Route No. 100; and all the land of said school situated on the west side of Route No. 100. Sebago Lake Basin Wildlife Management Area: All that portion of Sebago Lake commonly known as Sebago Lake Basin lying below the high water mark in the Towns of Standish and Windham. [2005, c. 477, §21 (AMD).]

B. The following areas are classified as state-owned wildlife management areas, or "WMAs":

(1) Blanchard/AuClair WMA (Roach River Corridor) - T1 R14 WELS - Piscataquis County;

(2) Major Gregory Sanborn WMA - Brownfield, Denmark, Fryeburg - Oxford County;

(3) George Bucknam WMA (Belgrade Stream) - Mt. Vernon - Kennebec County;

(4) Caesar Pond WMA - Bowdoin - Sagadahoc County;

(5) Chesterville WMA - Chesterville - Franklin County;

(6) Coast of Maine WMA - all state-owned coastal islands that are owned or managed by the Department of Inland Fisheries and Wildlife;

(7) Dickwood Lake WMA - Eagle Lake - Aroostook County;

(8) Francis D. Dunn WMA (Sawtelle Deadwater) - T6 R7 WELS - Penobscot County;

(9) Fahi Pond WMA - Embden - Somerset County;

(10) Lyle Frost WMA (formerly Scammon) - Eastbrook, Franklin - Hancock County;

(11) Alonzo H. Garcelon WMA (Mud Mill Flowage) - Augusta, Windsor, Vassalboro, China - Kennebec County;

(12) Great Works WMA - Edmunds Township - Washington County;

(13) Jamies Pond WMA - Manchester, Farmingdale, Hallowell - Kennebec County;

(14) Jonesboro WMA - Jonesboro - Washington County;

(15) Earle R. Kelley WMA (Dresden Bog) - Alna, Dresden - Lincoln County;

(16) Kennebunk Plains WMA - Kennebunk - York County;

(17) Bud Leavitt WMA (Bull Hill) - Atkinson, Charleston, Dover-Foxcroft, Garland - Penobscot County and Piscataquis County;

(18) Gene Letourneau WMA (Frye Mountain) - Montville, Knox, Morrill - Waldo County;

(19) Long Lake WMA - St. Agatha - Aroostook County (all of Long Lake within the Town of St. Agatha);

(20) Madawaska WMA - Palmyra - Somerset County;

(20-A) Maine Youth Conservation WMA - T32MD - Hancock County;

(21) Mainstream WMA - Cambridge, Ripley - Somerset County;

(22) Lt. Gordon Manuel WMA - Hodgdon, Cary Plantation, Linneus - Aroostook County;

(23) Maynard F. Marsh WMA (Killick Pond) - Hollis, Limington - York County;

(24) Mercer Bog WMA - Mercer - Somerset County;

(25) Merrymeeting Bay WMA - Dresden, Bowdoinham, Woolwich, Bath, Topsham - Lincoln County and Sagadahoc County;

(26) Morgan Meadow WMA - Raymond - Cumberland County;

(27) Mt. Agamenticus WMA - York, South Berwick - York County;

(28) Muddy River WMA - Topsham - Sagadahoc County;

(29) Narraguagus Junction WMA - Cherryfield - Washington County;

(30) Old Pond Farm WMA - Maxfield, Howland - Penobscot County;

(31) Orange River WMA - Whiting - Washington County;

(32) Peaks Island WMA - Portland - Cumberland County;

(33) Pennamaquam WMA - Pembroke, Charlotte - Washington County;

(34) Steve Powell WMA - Perkins Township - Sagadahoc County (being the islands in the Kennebec River near Richmond known as Swan Island and Little Swan Island, formerly known as Alexander Islands);

(35) David Priest WMA (Dwinal Pond) - Lee, Winn - Penobscot County;

(36) James Dorso Ruffingham Meadow WMA - Montville, Searsmont - Waldo County;

(37) St. Albans WMA - St. Albans - Somerset County;

(38) Sandy Point WMA - Stockton Springs - Waldo County;

(39) Scarborough WMA - Scarborough, Old Orchard Beach, Saco - Cumberland County and York County;

(40) Steep Falls WMA - Standish, Baldwin - Cumberland County;

(41) Tyler Pond WMA - Manchester, Augusta - Kennebec County;

(42) Vernon S. Walker WMA - Newfield, Shapleigh - York County;

(43) R. Waldo Tyler Weskeag Marsh WMA - South Thomaston, Thomaston, Rockland, Owl's Head, Friendship - Knox County;

(43-A) Kennebec River Estuary WMA - Arrowsic, Bath, Georgetown, Phippsburg, West Bath, Woolwich - Sagadahoc County;

(43-B) Tolla Wolla WMA - Livermore - Androscoggin County;

(43-C) Green Point WMA - Dresden - Lincoln County;

(43-D) Hurds Pond WMA - Swanville - Waldo County;

(43-E) Sherman Lake WMA - Newcastle, Damariscotta - Lincoln County;

(43-F) Ducktrap River WMA - Belmont, Lincolnville - Waldo County;

(45) Stump Pond WMA - New Vineyard - Franklin County;

(46) Bog Brook WMA - Beddington, Deblois - Washington County;

(47) Cobscook Bay WMA - Lubec, Pembroke, Perry, Trescott Township - Washington County;

(48) Mattawamkeag River System WMA - Drew Plantation, Kingman Township, Prentiss Township, Webster Township - Penobscot County;

(49) Booming Ground WMA - Forest City - Washington County;

(50) Butler Island WMA - Ashland - Aroostook County;

(51) Pollard Flat WMA - Masardis - Aroostook County;

(52) Caribou Bog WMA - Old Town, Orono - Penobscot County;

(53) Delano WMA - Monson - Piscataquis County;

(54) Egypt Bay WMA - Hancock - Hancock County;

(55) Spring Brook WMA - Hancock - Hancock County;

(56) Strong WMA - Strong - Franklin County;

(57) Plymouth Bog WMA - Plymouth - Penobscot County; and

(58) Such other areas as the commissioner designates, by rules adopted in accordance with section 12701, as state-owned wildlife management areas. [2013, c. 408, §21 (AMD).]

[ 2013, c. 408, §21 (AMD) .]

2. The Public Boat Launch Access Program. The Public Boat Launch Access Program, referred to in this subsection as the "program," is established in the department. The purpose of the program is to provide anglers, boaters and other persons fair and equitable public access to public waters that offer recreational fishing opportunities by acquiring lands adjacent to those waters and providing appropriate opportunities to access those waters. The commissioner may establish program priorities based on fishery management or other resource management objectives and may use for these purposes any funds received through federal programs intended to aid in the restoration of sport fishing and other revenues available for providing access to public waters.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 587, §1 (AMD). 2003, c. 587, §2 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B295 (AMD). 2003, c. 655, §§B422,C4,6 (AFF). 2005, c. 477, §21 (AMD). 2007, c. 463, §7 (AMD). 2011, c. 253, §34 (AMD). 2013, c. 408, §21 (AMD).






Subchapter 2: FISH MANAGEMENT AND RESEARCH

12 §12751. Commissioner's authority relating to culture and research

1. Setting apart waters. The commissioner may by rule, pursuant to section 10104, subsection 1, set apart, for a term not to exceed 10 years, any inland water for use by the State in conducting work on fish culture and scientific research relative to fish.

In the waters so set apart, the commissioner and persons acting under the commissioner's authority in their respective fish culture and scientific work may take fish at any time or in any manner and erect and maintain any fixtures necessary for these purposes. In no instance may the commissioner permit the taking of fish by explosive, poisonous or stupefying substances, except for the use of registered fish toxicants for reclamation purposes.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §296 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Taking of certain fish.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §296 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B296 (AMD). 2003, c. 655, §B422 (AFF).



12 §12752. United States Fish and Wildlife Service

The United States Fish and Wildlife Service and its duly authorized agents may conduct fish culture operations and scientific investigations in the waters of this State in such manner and at such times as the service and its agents consider necessary and proper. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12753. Screens

1. Commissioner's authority. The commissioner may:

A. Authorize, alter and remove the screening of any inland waters; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Prohibit fishing within 500 yards of any screen installed by authority of the commissioner or the Legislature. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Tampering with screen. A person may not take up, destroy or injure any screen installed pursuant to this section, unless the person is duly authorized by the commissioner.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §297 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Penalty. The following penalties apply to violations of subsection 2.

A. A person who violates subsection 2 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §298 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 2 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §298 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §298 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B297,298 (AMD). 2003, c. 655, §B422 (AFF).



12 §12754. Fish spawning areas

1. Commissioner's authority. The commissioner may by rule, pursuant to section 10104, subsection 1, designate any inland waters of the State as fish spawning areas.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Hearing. The commissioner shall institute a public hearing, in conformity with the Maine Administrative Procedure Act, if so requested by any state agency.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12755. Tampering with department dam

1. Prohibition. A person without authority from the commissioner may not:

A. Tamper with a department dam; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Open or close gates or sluiceways of a department dam; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Add or remove flashboards of a department dam; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Otherwise damage or destroy a department dam. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

For purposes of this subsection, "department dam" means a dam owned or operated by the department, including dams in a fish hatchery or rearing station.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §299 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §299 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §299 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B299 (AMD). 2003, c. 655, §B422 (AFF).



12 §12756. Tampering with fishway

1. Prohibition. A person without authority from the commissioner may not:

A. Tamper with a fishway; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Close a fishway to fish migration; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Introduce foreign objects into a fishway; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Otherwise damage or destroy a fishway. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §300 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §300 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §301 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §301 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §301 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B300,301 (AMD). 2003, c. 655, §B422 (AFF).



12 §12757. Management of brook trout and landlocked salmon

Notwithstanding any other provision of this Part, any rule that includes a proposal to establish or amend the time, place or manner in which a person may fish for brook trout or landlocked salmon on inland waters is a routine technical rule as defined in Title 5, chapter 375, subchapter 2-A. The department shall provide the information in subsections 1 to 3 to any person upon request and at all hearings or meetings that relate to the time, place or manner in which a person may fish for brook trout or landlocked salmon on inland waters: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Information. Information and interpretation leading to rule proposals including alternative proposals that staff have considered but not proposed;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Assessment of biological potential. An assessment of the biological potential of the waters affected and management goals for those waters, including the best scientific judgment of the probable outcome and the probability of success of the plan relating to the management of brook trout and landlocked salmon; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Assessment of ability to evaluate success. A realistic assessment of the ability of fisheries staff to evaluate success of the management through future surveys.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12758. Fish stocking (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B302 (RP).



12 §12758-A. Fish stocking; public notification

When the Bureau of Resource Management plans to stock an inland water for the first time or to stock a new fish species or permanently stop stocking a fish species that is currently being stocked in an inland water, the department shall notify the public as provided in this section and allow for public comments on the stocking plan prior to implementing that plan. The department shall include on its publicly accessible website, in a manner that is easily identifiable and accessible by the public, notice of fish stocking plans identified under this section and allow public comment within a reasonable period of time. The department shall also provide notice by e-mail to organizations and individuals who have requested such notice. The department shall provide notification as provided in this section at the same time the stocking plan becomes a Bureau of Resource Management proposal. This section does not apply to a private pond or a fishing program for children. [2009, c. 216, §1 (NEW).]

SECTION HISTORY

2009, c. 216, §1 (NEW).



12 §12759. Stocking alewives

1. Prohibition. A person may not stock alewives in Hogan Pond or Whitney Pond in the Town of Oxford or any waters that drain into or out of those ponds.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §303 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §303 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §303 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B303 (AMD). 2003, c. 655, §B422 (AFF).



12 §12760. Fishways in dams and other artificial obstructions

1. Commissioners' authority. In order to conserve, develop or restore anadromous or migratory fish resources, the commissioner and the Commissioner of Marine Resources jointly may require a fishway to be erected, maintained, repaired or altered by the owners, lessors or other persons in control of any dam or other artificial obstruction within inland waters frequented by alewives, shad, salmon, sturgeon or other anadromous or migratory fish species.

The commissioners may not require or authorize a fishway or fish bypass structure at a dam on the outlet of Sebec Lake in the Town of Sebec or at a dam on the Sebec River in the Town of Milo or at a dam on the outlet of Schoodic Lake in Lake View Plantation or at a dam on the outlet of Seboeis Lake in Township 4, Range 9 NWP that would allow the upstream passage of an invasive fish species known to be present downstream in the Piscataquis River or Penobscot River drainage. For the purposes of this section, “invasive fish species” means those invasive fish species identified in the action plan for managing invasive aquatic species developed pursuant to Title 38, section 1872.

[ 2011, c. 612, §1 (AMD) .]

2. Examination of dams. The commissioner and the Commissioner of Marine Resources shall periodically examine all dams and other artificial obstructions to fish passage within the inland waters in order to determine whether fishways are necessary, sufficient or suitable for the passage of anadromous or migratory fish.

[ 2011, c. 612, §1 (AMD) .]

3. Monitoring program. The commissioner and the Commissioner of Marine Resources shall establish a program to ensure fishways are functioning properly and remain sufficient or suitable for the passage of anadromous or migratory fish. The commissioners have sole authority to take corrective action at fishways as prescribed under this section.

[ 2011, c. 612, §1 (AMD) .]

4. Initiation of fishway proceedings. The commissioner and the Commissioner of Marine Resources shall initiate proceedings to consider construction, repair or alteration of fishways in existing dams or other artificial obstructions whenever the commissioners determine that one or more of the following conditions may exist:

A. Fish passage at the dam or obstruction in issue, whether alone or in conjunction with fish passage at other upriver barriers, will improve access to sufficient and suitable habitat anywhere in the watershed to support a substantial commercial or recreational fishery for one or more species of anadromous or migratory fish; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Fish passage at the dam or obstruction in issue is necessary to protect or enhance rare, threatened or endangered fish species. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2011, c. 612, §1 (AMD) .]

5. Adjudicatory proceedings. A fishway proceeding must conform to the following requirements.

A. A fishway proceeding must be an adjudicatory proceeding under Title 5, chapter 375, subchapter 4, but a hearing is not required unless requested in accordance with paragraph B. Notice of the proceeding must be given in accordance with Title 5, section 9052 and the following requirements:

(1) Personal notice must be given to the dam owner, lessee or other person in control of the dam or artificial obstruction, informing that person that a proceeding has been undertaken and informing that person of that person's right to request a hearing; and

(2) Notice to the public, in newspapers of general circulation in the areas affected, must be given notifying the public of the initiation of the proceedings and of the public's opportunity to request a hearing. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. If any interested person requests a public hearing, the commissioner and the Commissioner of Marine Resources shall, within 30 days, either notify the petitioners in writing of the commissioners' denial, stating the reasons for the denial, or schedule a public hearing. The commissioners shall hold a public hearing whenever:

(1) The commissioners are petitioned by 50 or more residents of the State; or

(2) The owner, lessee or other person in control of the dam or artificial obstruction requests a hearing. [2011, c. 612, §1 (AMD).]

C. The commissioner and the Commissioner of Marine Resources shall accept testimony from the owner, lessee or other person in control of the dam or artificial obstruction on alternate fishway designs to those proposed by the commissioners for that dam or artificial obstruction. [2011, c. 612, §1 (AMD).]

[ 2011, c. 612, §1 (AMD) .]

6. Decision. In the event that the commissioner and the Commissioner of Marine Resources decide that a fishway should be constructed, repaired, altered or maintained pursuant to this section, the commissioners shall issue final orders with specific plans and descriptions of the fishway construction, alteration, repair or maintenance requirements, the conditions of the use of the fishway and the time and manner required for fishway operation. The commissioners may issue a decision requiring the owners, lessees or other persons in control of the dam or obstruction to construct, repair, alter or maintain a fishway. Such a decision must be supported by a finding based on evidence submitted to the commissioners that either of the following conditions exist:

A. One or more species of anadromous or migratory fish can be restored in substantial numbers to the watershed by construction, alteration, repair or maintenance of a fishway and habitat anywhere in the watershed above the dam or obstruction is sufficient and suitable to support a substantial commercial or recreational fishery for one or more species of anadromous or migratory fish; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The construction, alteration, repair or maintenance of a fishway is necessary to protect or enhance rare, threatened or endangered fish species. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

In the event that the commissioners decide that a fishway should not be constructed, the commissioners shall specify in that decision a period not to exceed 5 years subsequent to that decision during which a fishway may not be required to be constructed.

[ 2011, c. 612, §1 (AMD) .]

7. Compliance. The owner, lessee or other person in control of a dam or other artificial obstruction is jointly and severally liable for the costs of fishway design, construction, repair, alteration or maintenance, and for full compliance with a decision issued pursuant to subsection 6.

A. If the owner, lessee or other person in control of a dam or other artificial obstruction refuses to comply or does not fully comply with the decision issued pursuant to subsection 6, the commissioner and the Commissioner of Marine Resources shall initiate a civil action to enjoin the owner, lessee or person in control of the dam to comply fully with the commissioners' order or to restrain the violation of an order. In the proceeding, the court may not review the legality of the commissioners' order, except when the owner, lessee or person in control of the dam or artificial obstruction has brought a timely petition for judicial review pursuant to Title 5, chapter 375, subchapter 7. [2011, c. 612, §1 (AMD).]

B. The court may render judgment against and order the sale of the dam or other artificial obstruction, the land on which it stands and a right-of-way to the dam or artificial obstruction, in order to secure the costs of fishway construction, repair, alteration or maintenance, the costs of the court-ordered sale and the costs incurred by the department for fishway design. The purchaser of the dam or other obstruction is subject to the decision issued pursuant to subsection 6. [2011, c. 612, §1 (AMD).]

[ 2011, c. 612, §1 (AMD) .]

8. Privileged entry. The commissioner and the Commissioner of Marine Resources, the commissioners' agents or subcontractors may enter upon any private land in order to examine, at least annually, fishways in dams or other artificial obstructions and dams as provided in subsection 2. The commissioners shall notify the landowner, lessee or other person in control of the dam when the examination will take place and the time required to complete the examination. The commissioners shall make every effort to preserve private land and shall restore surrounding lands to the grade and condition existing prior to entry, if economically feasible.

[ 2011, c. 612, §1 (AMD) .]

9. Certain lakes, rivers and streams; fishways prohibited. Notwithstanding any other provision of law to the contrary, the owners, lessors or other persons in control of a dam on the outlet of Sebec Lake in the Town of Sebec, of Schoodic Lake in Lake View Plantation or of Seboeis Lake or a dam on the Sebec River in the Town of Milo may not construct or authorize the construction of a fishway or fish bypass structure that would allow the upstream passage of an invasive fish species known to be present downstream in the Piscataquis River or Penobscot River drainage.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $500 or more than $1,000 may be adjudged. [2011, c. 24, §2 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2011, c. 24, §2 (NEW).]

[ 2011, c. 612, §1 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B304 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 561, §33 (AMD). 2011, c. 24, §§1, 2 (AMD). 2011, c. 612, §1 (AMD).



12 §12761. Construction of new dams or other artificial obstructions

1. Notice required. Prior to construction or prior to authorizing construction of a new dam or other obstruction in the inland waters, the owner, lessee or other person in control of the dam or other artificial obstruction shall provide written notice to the commissioner and the Commissioner of Marine Resources supplying information on construction plans, proposed location and date of construction of the dam or other artificial obstruction.

[ 2011, c. 612, §2 (AMD) .]

2. Initiation of fishway proceedings. Within 30 days of receipt of the construction notice pursuant to subsection 1, the commissioner and the Commissioner of Marine Resources shall review the plans in order to determine whether fishway construction or alteration of proposed fishway construction plans may be required pursuant to the criteria set forth in section 12760, subsection 4. If the commissioners determine that the construction or alteration may be necessary, the commissioners shall initiate fishway proceedings and follow the procedures prescribed in section 12760.

[ 2011, c. 612, §2 (AMD) .]

3. Unlawful building of dam. A person may not build any dam or other obstruction in any of the rivers, streams or brooks of this State without first filing written notice with the commissioner and the Commissioner of Marine Resources pursuant to subsection 1.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §305 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §305 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2011, c. 612, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B305 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 612, §2 (AMD).



12 §12762. Fish kills; violations; fines; rules; definition

1. Prohibition. A person may not improperly operate a fishway required under this subchapter in a manner that results in a fish kill.

[ 2003, c. 655, Pt. B, §306 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine equivalent to the value of the fish killed but not more than $10,000 for each day of that violation may be adjudged. [2003, c. 655, Pt. B, §306 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §306 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §306 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Rules; definition. The department and the Department of Marine Resources shall jointly make rules defining "fish kill."

[ 2003, c. 655, Pt. B, §306 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B306 (RPR).



12 §12763. Use or possession of gill net; Penobscot Nation research; department personnel

1. Prohibition.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §307 (RP) .]

2. Penobscot Nation research. Under the direction of its director, the staff of the Department of Natural Resources of the Penobscot Nation may use gill nets for the purpose of scientific fisheries research and management on any waters within, flowing through or adjacent to Penobscot Indian territory as defined in Title 30, section 6205, subsection 2.

A. The authority granted under this subsection is subject to the following constraints.

(1) Both ends of the gill net must be marked with buoys that are clearly visible from a distance of 300 feet and that identify the Department of Natural Resources of the Penobscot Nation as the owner of the net.

(2) The results of each netting must be forwarded on a weekly basis to the office of the commissioner where the results must be available for public inspection. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §307 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §307 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §307 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Use of gill nets by department personnel. Department personnel and persons under contract with the department may use gill nets pursuant to this subsection. When requested by another agency to undertake a gill netting project, the department must be reimbursed by that agency for all costs relating to the gill netting project.

A. Department personnel and persons under contract with the department may not use gill nets in inland waters unless:

(2) Both ends of the net are marked with buoys that are clearly visible from a distance of 300 feet and that identify the department; and

(3) The results of each netting are forwarded on a weekly basis to the office of the commissioner. The records of the results must be available for public inspection at the office of the commissioner.

A person under contract with the department may not use a gill net under this section unless the use is at the direction of and under the supervision of the commissioner or the commissioner's designee. [2011, c. 533, §6 (AMD).]

A-1. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §307 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §307 (RP).]

C. [2007, c. 651, §13 (RP).]

[ 2011, c. 533, §6 (AMD) .]

4. Permits allowing use of gill nets by federal agencies or other state agencies. The department may authorize the use of gill nets by federal agencies or other state agencies for purposes of scientific research or public safety projects. Any authorization by the department for a federal agency or another state agency to utilize gill nets must be given through written permit.

A. The authority granted to the department under this subsection is subject to the following constraints.

(2) Both ends of the gill net must be marked with buoys that are clearly visible from a distance of 300 feet and that identify the state or federal agency responsible for setting the net.

(3) The results of each netting must be forwarded on a weekly basis to the department, and the records of the results must be available for public inspection at the department. [2005, c. 477, §22 (AMD).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §307 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2005, c. 477, §22 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B307 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §22 (AMD). 2007, c. 651, §13 (AMD). 2011, c. 533, §6 (AMD).






Subchapter 3: ENDANGERED SPECIES; MANAGEMENT AND RESEARCH

12 §12801. Declaration of purpose

The Legislature finds that various species of fish or wildlife have been and are in danger of being rendered extinct within the State of Maine, and that these species are of esthetic, ecological, educational, historical, recreational and scientific value to the people of the State. The Legislature, therefore, declares that it is the policy of the State to conserve, by according such protection as is necessary to maintain and enhance their numbers, all species of fish or wildlife found in the State, as well as the ecosystems upon which they depend. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

This subchapter and chapter 631 are established to carry out the purposes of this section. [2003, c. 573, §5 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 573, §5 (AMD). 2003, c. 573, §8 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C3,6 (AFF).



12 §12802. Commissioner's authority, investigations and programs

1. Investigations. The commissioner may conduct investigations in order to develop information relating to population size, distribution, habitat needs, limiting factors and other biological and ecological data relating to the status and requirements for survival of any species of fish or wildlife occurring in the State, whether endangered or not.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §308 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Programs. The commissioner may develop programs to enhance or maintain the populations described in subsection 1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B308 (AMD). 2003, c. 655, §B422 (AFF).



12 §12803. Designation of endangered species

1. Standards. The commissioner shall recommend a species to be listed as endangered or threatened whenever the commissioner finds one of the following to exist:

A. The present or threatened destruction, modification or curtailment of its habitat or range; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Overutilization for commercial, sporting, scientific, educational or other purposes; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Disease or predation; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Inadequacy of existing regulatory mechanisms; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Other natural or manmade factors affecting its continued existence within the State. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Commissioner's duties. In recommending a species to be listed as endangered or threatened, the commissioner shall:

A. Make use of the best scientific, commercial and other data available; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Consult, as appropriate, with federal agencies, other interested state agencies, other states having a common interest in the species and interested persons and organizations; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Maintain a list of all species that the Legislature has designated to be endangered or threatened, naming each species by both its scientific and common name, if any, and specifying over what portion of its range each species so designated is endangered or threatened. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Legislative authority. The Legislature, as sole authority, shall designate a species as a state endangered or state threatened species. The list of state endangered or state threatened species by common name, scientific name and status is as follows:

A. Least tern, Sterna antillarum, endangered; [2007, c. 166, §1 (AMD).]

B. Golden eagle, Aquila chrysaetos, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

C. Piping plover, Charadrius melodus, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

D. Sedge wren, Cistothorus platensis, endangered; [2007, c. 166, §1 (AMD).]

E. Grasshopper sparrow, Ammodramus savannarum, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

F. Box turtle, Terrapene carolina, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

G. Black racer, Coluber constrictor, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

H. Roseate tern, Sterna dougallii, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

I. Northern bog lemming, Synaptomys borealis, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

J. Blanding's turtle, Emydoidea blandingii, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

K. Black tern, Chlidonias niger, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

L. American pipit, Anthus rubescens (breeding population only), endangered; [2007, c. 166, §1 (AMD).]

M. Peregrine falcon, Falco peregrinus (breeding population only), endangered; [2007, c. 166, §1 (AMD).]

N. Roaring Brook mayfly, Epeorus frisoni, endangered; [2007, c. 166, §1 (AMD).]

O. Ringed boghaunter, Williamsonia lintneri, threatened; [2007, c. 166, §1 (AMD).]

P. Clayton's copper, Lycaena dorcas claytoni, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

Q. Edwards' hairstreak, Satyrium edwardsii, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

R. Hessel's hairstreak, Callophrys hesseli, endangered; [2007, c. 166, §1 (AMD).]

S. Katahdin arctic, Oenis polixenes katahdin, endangered; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

T. Spotted turtle, Clemmys guttata, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

U. [2009, c. 60, §1 (RP).]

V. Razorbill, Alca torda, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

W. Atlantic puffin, Fratercula arctica, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

X. Harlequin duck, Histrionicus histrionicus, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

Y. Arctic tern, Sterna paradisaea, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

Z. Upland sandpiper, Bartramia longicauda, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

AA. Swamp darter, Etheostoma fusiforme, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

BB. Tidewater mucket, Leptodea ochracea, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

CC. Yellow lampmussel, Lampsilis cariosa, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

DD. Tomah mayfly, Siphlonisca aerodromia, threatened; [2003, c. 573, §6 (NEW); 2003, c. 573, §8 (AFF); 2003, c. 655, Pt. C, §§3, 6 (AFF).]

EE. [2007, c. 166, §1 (RP).]

FF. Twilight moth, Lycia rachelae, threatened; [2007, c. 166, §1 (AMD).]

GG. Pine barrens zanclognatha, Zanclognatha martha, threatened; [2007, c. 166, §1 (AMD).]

HH. Redfin pickerel, Esox americanus americanus, endangered; [2007, c. 166, §1 (NEW).]

II. Juniper hairstreak, Callophrys gryneus, endangered; [2007, c. 166, §1 (NEW).]

JJ. Rapids clubtail, Gomphus quadricolor, endangered; [2007, c. 166, §1 (NEW).]

KK. New England cottontail, Sylvilagus transitionalis, endangered; [2007, c. 166, §1 (NEW).]

LL. Black-crowned night heron, Nycticorax nycticorax, threatened; [2007, c. 166, §1 (NEW).]

MM. Common moorhen, Gallinula chloropus, threatened; [2007, c. 166, §1 (NEW).]

NN. Great cormorant, Phalacrocorax carbo (breeding population only), threatened; [2007, c. 166, §1 (NEW).]

OO. Short-eared owl, Asio flammeus (breeding population only), threatened; [2007, c. 166, §1 (NEW).]

PP. Purple lesser fritillary, Boloria chariclea grandis, threatened; [2007, c. 166, §1 (NEW).]

QQ. Sleepy duskywing, Erynnis brizo, threatened; [2007, c. 166, §1 (NEW).]

RR. Boreal snaketail, Ophiogomphus colubrinus, threatened; [2007, c. 166, §1 (NEW).]

SS. Brook floater, Alasmidonta varicosa, threatened; [2007, c. 166, §1 (NEW).]

TT. Barrow's goldeneye, Bucephala islandica, threatened; and [2007, c. 166, §1 (NEW).]

UU. Least bittern, Ixobrychus exilis, endangered. [2007, c. 166, §1 (NEW).]

[ 2009, c. 60, §1 (AMD) .]

4. Process for recommendation; notice and hearings. Prior to recommending an addition, deletion or other change to the endangered and threatened species listed in subsection 3, the commissioner shall provide for public notice and public hearings on that proposed recommendation in accordance with the provisions of Title 5, chapter 375, subchapter 2.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Designation by Legislature. The Legislature may not amend the list of endangered or threatened species in subsection 3 except upon the recommendation of the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 573, §6 (AMD). 2003, c. 573, §8 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§C3,6 (AFF). 2007, c. 166, §1 (AMD). 2009, c. 60, §1 (AMD).



12 §12804. Conservation of endangered species

1. Conservation of nongame and endangered species. The commissioner may establish such programs as are necessary to bring any endangered or threatened species to the point where it is no longer endangered or threatened, including:

A. Acquisition of land or aquatic habitat or interests in land or aquatic habitat; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Propagation; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Live trapping; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Transplantation. Prior to the transplantation, introduction or reintroduction of an endangered or threatened species in the State, the commissioner shall, in conjunction with the Department of Marine Resources, when appropriate, develop a recovery plan for that species, conduct a public hearing on that recovery plan pursuant to Title 5, Part 18 and submit that plan to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters. The introduction or reintroduction of that species must be conducted in accordance with the recovery plan developed under this paragraph and may not begin sooner than 90 days after all conditions of this paragraph have been met; and [2009, c. 561, §34 (AMD).]

E. In the extraordinary case where population pressures within a given group ecosystem can not be otherwise relieved, regulated taking. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 561, §34 (AMD) .]

2. Habitat. For species designated as endangered or threatened under this subchapter the commissioner may by rule identify areas currently or historically providing physical or biological features essential to the conservation of the species and that may require special management considerations. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §309 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Protection guidelines. The commissioner may by rule develop guidelines for the protection of species designated as endangered or threatened under this subchapter. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §309 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Annual report.

[ 2007, c. 651, §14 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 573, §7 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 655, §B309 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 651, §14 (AMD). 2009, c. 561, §34 (AMD).



12 §12805. Cooperative agreements

The commissioner may enter into agreements with federal agencies, other states, political subdivisions of this State or private persons for the establishment and maintenance of programs for the conservation of endangered or threatened species and may receive all federal funds allocated for obligations to the State pursuant to these agreements. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12806. State and local cooperation

1. Review. A state agency or municipal government may not permit, license, fund or carry out projects that will:

A. Significantly alter the habitat identified under section 12804, subsection 2 of any species designated as threatened or endangered under this subchapter; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Violate protection guidelines set forth in section 12804, subsection 3. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The commissioner shall make information under section 12804 available to all other state agencies and municipal governments for the purposes of review.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Variance. Notwithstanding subsection 1, state agencies and municipal governments may grant a variance from this section provided that:

A. The commissioner certifies that the proposed action would not pose a significant risk to any population of endangered or threatened species within the State; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A public hearing is held on the proposed action. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Pending applications. Notwithstanding Title 1, section 302, applications pending at the time of adoption of habitats and guidelines under section 12804, subsections 2 and 3 are governed by this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12807. Introduction of wolves to State; approval

A person may not release a wolf in the State for the purpose of reintroducing that species into the State without the prior approval of both Houses of the Legislature and the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A person who violates this section commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12808. Misuse of endangered or threatened species

For the purposes of this section, "to take," "take" and "taking" mean the act or omission that results in the death of any endangered or threatened species. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §310 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

1. Prohibited acts regarding endangered or threatened species; negligence. Except as provided in subsections 2 and 3, a person may not negligently:

A. Import into the State or export out of the State any endangered or threatened species. A person who violates this paragraph commits a Class E crime; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §311 (RPR).]

B. Hunt, take, trap or possess any endangered or threatened species within the State. A person who violates this paragraph commits a Class E crime; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §311 (RPR).]

C. Possess, process, sell, offer for sale, deliver, carry, transport or ship, by any means whatsoever, any endangered or threatened species or any part of an endangered or threatened species. A person who violates this paragraph commits a Class E crime; or [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §311 (RPR).]

D. Feed, set bait for or harass any endangered or threatened species. A law enforcement officer, as defined in Title 25, section 2801-A, subsection 5, must issue a warning to a person who violates this paragraph for the first time. A person who violates this paragraph after having previously been given a warning under this paragraph commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §311 (RPR).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §311 (RPR) .]

1-A. Prohibited acts regarding endangered or threatened species; intentional. Except as provided in subsections 2 and 3, a person may not intentionally:

A. Import into the State or export out of the State any endangered or threatened species. A person who violates this paragraph commits a Class D crime; [2003, c. 655, Pt. B, §312 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Hunt, take, trap or possess any endangered or threatened species within the State. A person who violates this paragraph commits a Class D crime; [2003, c. 655, Pt. B, §312 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Possess, process, sell, offer for sale, deliver, carry, transport or ship, by any means whatsoever, any endangered or threatened species or any part of an endangered or threatened species. A person who violates this paragraph commits a Class D crime; or [2005, c. 477, §23 (AMD).]

D. Feed, set bait for or harass any endangered or threatened species. A law enforcement officer, as defined in Title 25, section 2801-A, subsection 5, must issue a warning to a person who violates this paragraph for the first time. A person who violates this paragraph after having previously been given a warning under this paragraph commits a Class D crime. [2003, c. 655, Pt. B, §312 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2005, c. 477, §23 (AMD) .]

2. Exceptions for certain purposes. Notwithstanding subsections 1 and 1-A or section 10650 as it applies to rules adopted in accordance with this subchapter, the commissioner may:

A. Under such terms and conditions as the commissioner may prescribe, permit any act prohibited by this section or by rule for educational or scientific purposes or to enhance the propagation or survival of an endangered or threatened species; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Under such terms and conditions as the commissioner may prescribe, permit any endangered or threatened species that enters the State and is being transported to a point outside the State to be so entered and transported without restriction in accordance with the terms of any federal or state permit. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §313 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Exceptions; incidental take plan. Notwithstanding subsection 1, the commissioner may:

A. Permit the taking of any endangered species or threatened species if:

(1) Such taking is incidental to, and not the purpose of, carrying out an otherwise lawful activity;

(2) The taking will not impair the recovery of any endangered species or threatened species; and

(3) The person develops and implements an incidental take plan approved by the commissioner to take an endangered species or threatened species pursuant to paragraph B; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Allow a plan that minimizes the incidental taking of an endangered species or threatened species that specifies the following:

(1) A description of the specific activities sought to be authorized by the incidental take permit and an analysis of potential alternatives;

(2) The individual and cumulative effects that may reasonably be anticipated to result from the proposed actions covered by the plan;

(3) The recovery measures the applicant will implement to prevent, minimize and mitigate the individual and cumulative effects and any provisions that are necessary to prevent, minimize and mitigate circumstances that are likely to impair the recovery of any endangered or threatened species covered by the plan;

(4) The procedures for monitoring the effectiveness of the recovery measures in the plan;

(5) The anticipated costs of implementing the plan and the availability of necessary funding for the applicant to implement the plan; and

(6) Other modifications to the plan or other additional measures, if any, that the department may require and such other matters as the department determines to be necessary for the recovery of species consistent with this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The department shall seek input from knowledgeable individuals or groups on each incidental take plan for endangered or threatened species.

If any person fails to abide by the terms of any permit authorizing the incidental taking of an endangered or threatened species, the permit must be immediately suspended or revoked.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B310-313 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 477, §23 (AMD).



12 §12809. Judicial enforcement

1. General. In the event of a violation of this subchapter, any rule adopted pursuant to this subchapter or any license or permit granted under this subchapter, the Attorney General may institute injunctive proceedings to enjoin any further violation, a civil or criminal action, or any appropriate combination of those proceedings without recourse to any other provision of law administered by the department.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Restoration. The court may order restoration of any area affected by any activity found to be in violation of this subchapter, any rule adopted pursuant to this subchapter or any license or permit granted under this subchapter, to its condition prior to the violation or as near to that condition as possible. When the court finds that the violation was willful, the court shall order restoration under this subchapter, unless the restoration would result in:

A. A threat to public health and safety; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Environmental damage; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A substantial injustice. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12810. Delisted species

1. Definition. For purposes of this section, "delisted species" means a species that was listed as a state endangered or threatened species under section 12803 and after 2007 was removed from that list by the Legislature. The following is a delisted species:

A. Bald eagle, Haliaeetus leucocephalus. [2009, c. 60, §2 (NEW).]

[ 2009, c. 60, §2 (NEW) .]

2. Prohibited acts regarding delisted species. Except as otherwise authorized by the commissioner pursuant to this Part, a person may not intentionally:

A. Import into the State or export out of the State a delisted species. A person who violates this paragraph commits a Class D crime; [2009, c. 60, §2 (NEW).]

B. Hunt, trap or possess a delisted species within the State. A person who violates this paragraph commits a Class D crime; [2009, c. 60, §2 (NEW).]

C. Process, sell, offer for sale, deliver, carry, transport or ship, by any means whatsoever, a delisted species or any part of a delisted species. A person who violates this paragraph commits a Class D crime; or [2009, c. 60, §2 (NEW).]

D. Feed, set bait for or harass a delisted species. A law enforcement officer, as defined in Title 25, section 2801-A, subsection 5, must issue a warning to a person who violates this paragraph for the first time. A person who violates this paragraph after having previously been given a warning under this paragraph commits a Class D crime. [2009, c. 60, §2 (NEW).]

[ 2009, c. 60, §2 (NEW) .]

SECTION HISTORY

2009, c. 60, §2 (NEW).












Subpart 5: GUIDES, OUTFITTERS AND TAXIDERMISTS

Chapter 927: GUIDES AND YOUTH CAMP TRIP LEADERS

12 §12851. Commissioner's authority to adopt rules

The commissioner shall, with the advice and consent of the Advisory Board for the Licensing of Guides, adopt rules necessary to administer this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. The commissioner shall establish safety standards to provide the clients of guides reasonable protection from hazards. The commissioner may adopt rules in the following areas. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §314 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

1. Alcohol; drugs. The commissioner may require applicants to state whether they use alcohol or other drugs in a way that would interfere with their competence as guides.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Failure to meet party. The commissioner may require applicants who have previously held a guide license to state that they have not received and retained a guiding fee from a party and then failed to meet that party as agreed or failed to provide the services as agreed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Competency. The commissioner may establish standards of competency that must be provided to each applicant.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Watercraft. The commissioner may establish standards for the use of watercraft by a guide to ensure that the watercraft is safe for the use intended, that sufficient safety equipment is provided to each passenger and that the operator is competent to use watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Classification. The commissioner may establish classifications of guide licenses, including general guides and specialized categories.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Other. The commissioner may establish rules in any area as the commissioner considers necessary to administer this chapter, except that the commissioner may not require an applicant to demonstrate certification in cardiopulmonary resuscitation.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B314 (AMD). 2003, c. 655, §B422 (AFF).



12 §12852. Rule violations; licensed guides and trip leaders

The following penalties apply to violations of rules regulating licensed guides or youth camp trip leaders and course instructor certificates. [2009, c. 211, Pt. B, §8 (AMD).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regulating licensed guides or youth camp trip leaders and course instructor certificates commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2009, c. 211, Pt. B, §9 (AMD) .]

2. Criminal. A person who violates a rule regulating licensed guides or youth camp trip leaders and course instructor certificates after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2009, c. 211, Pt. B, §10 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B315 (RPR). 2009, c. 211, Pt. B, §§8-10 (AMD).



12 §12853. License, fees and requirements; youth camp trip leader exception

1. Prohibition. Except as provided in subsection 7, a person may not act as a guide without a valid license issued under this chapter.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §316 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. A person who violates subsection 1 commits a Class D crime for which the court shall impose a sentencing alternative involving a term of imprisonment of 3 days, none of which may be suspended. The court shall also impose a fine of $1,000, none of which may be suspended. A person violates subsection 1 each day that person acts as a guide without a valid license issued under this chapter.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §316 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. New applications. A person wishing to be licensed as a guide shall submit an application to the commissioner.

A. The commissioner shall provide application forms that request all relevant information the commissioner considers necessary. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Failure or refusal to satisfactorily answer any question in the application is a basis for the commissioner not to accept the application. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The commissioner shall decide whether the application is acceptable within 5 working days of receipt. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The commissioner shall notify each applicant at least 2 weeks prior to the examination required under section 12855. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Qualifications. In order to qualify for a guide license, a person must:

A. Be at least 18 years of age; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Pass the guide examination in accordance with section 12855; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If a first-time applicant, be currently certified in first aid through completion of any standard first aid course that meets the criteria established by rule of the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. If not a first-time applicant, submit satisfactory evidence, as determined by the commissioner, of having held a guide license in this State; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Meet all requirements established by rules of the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

For purposes of this subsection, "first-time applicant" means an applicant who has not previously been issued a guide license in this State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Fee. The fee for a 3-year guide license is $81.

[ 2005, c. 12, Pt. III, §30 (AMD) .]

6. Term of license. A guide license entitles a person to act as a guide through December 31st of the 2nd complete year following the year of issuance.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Exception. A person holding a youth camp trip leader permit under section 12860 may, without a guide license, conduct trips including adults under the auspices of the youth camp that employs those adults, subject to all the requirements of section 12860.

[ 2009, c. 211, Pt. B, §11 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B316 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III30 (AMD). 2009, c. 211, Pt. B, §11 (AMD).



12 §12854. Guides carrying passengers for hire

A guide carrying passengers for hire must be certified in the area of watercraft safety. A guide who has been certified in watercraft safety through the guide license examination process is authorized, without further licensing requirements, to operate a motorboat carrying passengers for hire pursuant to section 13063, subsection 2. A guide license issued to a guide who has been certified in watercraft safety must clearly indicate that the licensee is authorized to operate a motorboat carrying passengers for hire. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12855. Examination

1. Requirement. In order to qualify for a guide license, a person who has not held a valid guide license within the previous 3 years must pass an examination pursuant to this section.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Form. The commissioner shall determine the form and content of the examination.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Location. The commissioner shall designate locations where the examination will be held, except the examination must be held in one of the Inland Fisheries and Wildlife regions if at least 10 applicants reside in that region.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Reexamination. The commissioner may require a guide to be examined or reexamined if the commissioner receives a written complaint and, upon investigation, believes that the guide no longer meets the guide qualifications.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Fee. The examination fee is $100. An applicant may retake the examination once without paying an additional fee. The fee is nonrefundable.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Oral examination. If an oral examination is administered, the examination must be conducted by at least 2 trained examiners designated pursuant to section 10153, subsection 2, paragraph D who are approved by the commissioner or members of the Advisory Board for the Licensing of Guides.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12856. Approved curriculum for licensed Maine guides

The commissioner shall approve a curriculum designed to prepare persons for the guide examinations. This curriculum must cover practical skills, fisheries and wildlife laws and other aspects important for the guiding profession. The commissioner shall convene an ad hoc advisory board, as defined under Title 5, section 12008, to develop the curriculum. Nonagency members must be compensated according to Title 5, chapter 379. The commissioner also shall consult with the Department of Education in developing the curriculum. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12857. Hiring guide

1. Prohibition. A person may not hire another person as a guide if the hiring person has knowledge that the person does not hold a valid guide license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §317 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §317 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §317 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B317 (AMD). 2003, c. 655, §B422 (AFF).



12 §12858. Guide license violations

1. Guide license violations. A person licensed as a guide may not violate the following provisions.

A. A person licensed as a guide may not knowingly assist a client in violating any of the provisions of this Part.

(1) If the violation committed by the client is a civil violation, a person licensed as a guide who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) If the violation committed by the client is a civil violation, a person licensed as a guide who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

(3) If the violation committed by the client is a criminal violation, a person licensed as a guide who violates this paragraph commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RPR).]

B. A person licensed as a guide who has knowledge that a client has violated the provisions of this Part shall, within 24 hours, inform a person authorized to enforce this Part.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RPR).]

C. A person licensed as a guide may not take a party of more than 12 people out on any lake, stream or waterway in the State at any time.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RPR).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RPR) .]

2. Civil violations.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RP) .]

3. Criminal violations.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §318 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B318 (RPR).



12 §12859. Junior Maine guides

1. Eligibility. To qualify as a junior Maine guide, a person must be at least 14 years of age and under 18 years of age, meet the requirements established by the commissioner and pass the required examinations.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Restrictions. A junior Maine guide is not authorized to provide guiding services.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12860. Youth camp trip leader permit

1. When permit required. Youth camps licensed by the Department of Health and Human Services under Title 22, section 2495, or located in another state and licensed in a similar manner, if the laws of the other state so require, conducting trip camping shall:

A. Provide at least one staff member over 18 years of age for each 6 campers; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Ensure that the staff member in charge of the trip holds a valid youth camp trip leader permit. [2009, c. 211, Pt. B, §12 (AMD).]

[ 2009, c. 211, Pt. B, §12 (AMD) .]

1-A. Prohibition. A person may not conduct trip camping under subsection 1 without a youth camp trip leader permit issued under this section. Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2009, c. 211, Pt. B, §12 (AMD) .]

2. Application. A person wishing a youth camp trip leader permit must submit an application on forms provided by the commissioner and pay the application fee.

[ 2009, c. 211, Pt. B, §12 (AMD) .]

3. Qualifications. To qualify initially for a youth camp trip leader permit, an applicant must:

A. Show successful completion of an approved youth camp trip leader safety course or complete an application provided by the commissioner outlining in detail the applicant's experience and training as a youth camp trip leader; and [2009, c. 211, Pt. B, §12 (AMD).]

B. Meet any other requirements established by rule by the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2009, c. 211, Pt. B, §12 (AMD) .]

4. Special waiver. Waiver of the course requirement by the commissioner on the basis of the applicant's experience and payment of the application fee qualifies the applicant for a youth camp trip leader permit.

[ 2009, c. 211, Pt. B, §12 (AMD) .]

5. Curriculum. The commissioner shall review and adopt a youth camp trip leader safety course curriculum that includes, but is not limited to:

A. Training in first aid; [2009, c. 652, Pt. A, §16 (RPR).]

B. Training in water safety, including lifesaving techniques as appropriate; and [2009, c. 652, Pt. A, §16 (RPR).]

C. Youth camp trip leader qualifications and required experience for the special waiver procedure in subsection 4. [2009, c. 652, Pt. A, §16 (RPR).]

The commissioner shall publish the curriculum and a current list of courses, with the approved curriculum, by name and address.

[ 2009, c. 652, Pt. A, §16 (RPR) .]

6. Fee. The initial qualifying fee for a youth camp trip leader permit is $20. The permit may be renewed upon payment of $15 if requirements of the department are met.

[ 2009, c. 211, Pt. B, §12 (AMD) .]

7. Enforcement. Wardens of the department, the rangers of the Bureau of Forestry and rangers of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands may enforce this section and may terminate any trip that is considered unsafe or in violation of this section. The commissioner shall adopt standards for what is considered an unsafe trip. The commissioner shall consider previous violations of this section when issuing or reissuing youth camp trip leader permits.

[ 2009, c. 211, Pt. B, §12 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §§23, 24 (REV) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B319 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 12, §III31 (AMD). 2009, c. 211, Pt. B, §12 (AMD). 2009, c. 211, Pt. B, §12 (AMD). 2009, c. 369, Pt. A, §28 (AMD). 2009, c. 652, Pt. A, §16 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §§23, 24 (REV).



12 §12861. Transportation of guide's clients by unlicensed person (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 532, §1 (NEW). 2009, c. 598, §1 (AMD). MRSA T. 12, §12861, sub-§3 (RP).






Chapter 929: WHITEWATER RAFTING

12 §12901. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Affiliated group.

[ 2013, c. 245, §1 (RP) .]

2. Affiliated outfitter.

[ 2013, c. 245, §2 (RP) .]

3. Allocation. "Allocation" means the privilege of taking a specified number of passengers per day on whitewater trips on a particular river, as specified annually.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Commercial. "Commercial" means for financial compensation or other remuneration.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Commercial whitewater outfitter; outfitter. "Commercial whitewater outfitter" or "outfitter" means a person who collects dues or fees or receives any form of compensation for arranging or providing whitewater rafting trips or for operating a whitewater rafting organization. A commercial whitewater outfitter license does not authorize the holder to guide whitewater rafting trips unless that person also holds a valid whitewater guide's license.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §321 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Demonstrated use. "Demonstrated use" means for a given outfitter for a given river the average number of passengers carried on the 10 Saturdays or Sundays with greatest use during the year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Financial interest. "Financial interest" means any voting or nonvoting security, partnership interest whether limited or general, trust interest, joint venture interest or any other beneficial interest in any form of business association.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership or association, 2 or more persons having a joint or common interest, or any other legal or commercial entity.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Rapidly flowing river. "Rapidly flowing river" means a river or stretch of a river with rapids classified as class IV or higher by the department according to the International River Classification System or a river or stretch of a river designated by the department by rule on the basis of public safety, including, but not limited to, the Kennebec River between Harris Station and West Forks and the West Branch Penobscot River between McKay Station and Pockwockamus Falls.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Whitewater craft. "Whitewater craft" means any raft, dory, bateau or similar watercraft that is used to transport passengers along rapidly flowing rivers but does not include canoes or kayaks.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

11. Whitewater guide. "Whitewater guide" means a person who receives any remuneration from a commercial whitewater outfitter for accompanying, assisting or instructing clients of that commercial whitewater outfitter on the river on whitewater trips and who holds a current whitewater guide's license.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §322 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

12. Whitewater trip. "Whitewater trip" means a commercial effort to transport passengers by means of a whitewater craft on rapidly flowing rivers, except commercial efforts by guides licensed under section 12853 to transport clients by means of a whitewater craft on rapidly flowing rivers while principally engaged in fishing.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B320-322 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 245, §§1, 2 (AMD).



12 §12902. Legislative findings

The Legislature finds that the recreational use of watercraft on rapidly flowing rivers in this State has become an increasingly popular sport. Many members of the public rely on commercial whitewater outfitters to provide safe and enjoyable trips on these rivers. This sport may pose significant risks to the users of these rivers if outfitters are not skilled and knowledgeable in the navigation of those rivers and are not properly regulated. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The Legislature further finds that increased use of the State's rapidly flowing rivers has increased the environmental, physical and social burdens on that resource. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The Legislature further finds that it is in the public interest for the State, as trustee of the public waters, to regulate commercial whitewater rafting, pursuant to: the State's authority to protect the health, safety and welfare of its citizens; the State's authority to protect its natural resources or rapidly flowing rivers; and the State's authority over the care, supervision and protection of navigation. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The Legislature further finds that, in exercising this authority, it is in the public interest for the State to adopt measures to ensure the competence of commercial whitewater outfitters; to adopt recreational use limits; and to allocate the privilege of commercial use where necessary to meet the objectives and goals of this chapter. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The Legislature further finds that it is in the public interest to allow stable, well-qualified outfitters who are providing excellent service and meeting the conditions of their allocations to continue to do so, subject to periodic review. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12903. River management objectives

The following objectives are established for management of rapidly flowing rivers for the benefit of the people of the State: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Safety and health requirements. To ensure that safety and health requirements are met by all river users;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Minimize environmental impact. To minimize environmental impact on the rivers and the river corridors, including access roads;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Recreational use. To allow a reasonable level of recreational use;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Quality wilderness experience. To maintain a quality wilderness experience on the rivers;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Multiple uses. To minimize conflicts between different uses of the rivers in order to allow for multiple use;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Diversity of whitewater experiences and services. To encourage a diversity of whitewater trip experiences and services;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. River use and impact. To monitor river use and its impact;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Communication. To encourage open communication with all river users, both groups and individuals, on river management matters; and

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. System of allocating river use. To provide a system of allocating river use that is simple and fair and that meets the specific goals of section 12913.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §12904. Exceptions

This chapter does not apply to the operation of canoes or kayaks. This chapter does not apply to guides or youth camp trip leaders licensed under chapter 927 or motorboat operators licensed under chapter 935, unless those persons are in the business of conducting commercial whitewater trips. [2011, c. 253, §35 (AMD).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2009, c. 211, Pt. B, §13 (AMD). 2011, c. 253, §35 (AMD).



12 §12905. General penalty (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B323 (RP).



12 §12906. Rule violations; whitewater rafting

The following penalties apply to violations of rules regulating commercial whitewater rafting. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §324 (RPR).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regulating commercial whitewater rafting commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §324 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal. A person who violates a rule regulating commercial whitewater rafting after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §324 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B324 (RPR).



12 §12907. Commercial whitewater outfitters; license and requirements

1. Requirement. Every commercial whitewater outfitter must have a commercial whitewater outfitter's license. An outfitter may not operate a commercial whitewater trip without a license. A person who violates this subsection commits a Class E crime.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance; term. The commissioner may issue a commercial whitewater outfitter's license to conduct commercial whitewater trips. A license is issued for the calendar year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2-A. Number of licenses. A commercial whitewater outfitter is allowed to possess up to 3 commercial whitewater outfitter's licenses on allocated rivers.

[ 2013, c. 245, §3 (NEW) .]

3. Insurance requirements. An outfitter shall carry liability insurance, in the minimum amounts established by the department by rule, covering the operation of whitewater trips and motor vehicles carrying passengers. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §325 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §325 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §325 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Fee. The annual basic fee for a commercial whitewater outfitter's license must be set by the department and adjusted biennially by rule to reflect the actual cost of administering the license program. The fee for reissuance of a license is equal to the annual basic fee for a license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Nonrenewal, suspension or revocation. A commercial whitewater outfitter's license is subject to nonrenewal, suspension or revocation for good cause shown, including, but not limited to, unsafe practices, falsifications of reports or serious or continued violation of this chapter, subject to Title 5, chapter 375.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Sale of business; license. The following provisions govern the sale of an outfitter's business and treatment of the outfitter's license.

A. When a licensed outfitter's business is sold, the outfitter shall return the outfitter's commercial whitewater outfitter's license to the department.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. On application, the license must be reissued to the purchaser, as long as the purchaser meets the licensing requirements of the department and pays the license fee. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. A person may not profit on the return and reissuance of the license itself, but nothing in this chapter may be construed to prohibit profit on the sale of any of the assets of a business.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. The license is not an asset and is not transferable as part of a sale or transaction. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. The department may require an affidavit from the purchaser to aid in enforcement of this subsection. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §326 (RPR) .]

7. Sale of business; allocations. The following provisions govern the sale of an outfitter's business and the treatment of allocations.

A. When a licensed outfitter's business is sold, the selling outfitter shall return to the department the selling outfitter's allocations or portions of the allocations subject to the sale.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. An outfitter who purchases the business of another outfitter whose commercial whitewater outfitter's license has been returned to the department as provided in subsection 6 has 60 days from the date of sale to submit an affidavit applying for the selling outfitter's allocation, ensuring that the level and quality of services of the selling outfitter will be maintained. On application to the department, allocations may be reissued to the purchaser, as long as the purchaser meets the licensing and allocation requirements of the department and pays the license and allocation fees. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The allocations are not assets of a business. Allocations or portions of the allocations may be transferred, pursuant to this chapter, from a selling outfitter to one or more purchasers only if the selling outfitter's allocations or portions of the allocations subject to the sale are returned to the department. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. An outfitter may not receive more than the maximum allocations allowed under section 12913, subsection 3. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. When allocations are forfeited or when new allocations become available as a result of increases in the commercial use limits on an allocated river, the department shall sell those allocations at public auction to qualified recipients. Net proceeds from the sale of allocations must be paid to the Whitewater Rafting Fund established under section 10259. [2003, c. 655, Pt. B, §326 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §326 (RPR) .]

8. Affiliated outfitters.

[ 2013, c. 245, §4 (RP) .]

9. Limitation. This chapter does not revoke any right of passage or access created by statute, contract or operation of law or as creating any such right for any outfitter or any associates or customers of any outfitter upon the project or project works of any licensee of the Federal Energy Regulatory Commission, as the terms "project" and "project works" are defined in United States Code, Title 16, Section 796 (11) and (12), respectively.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §327 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B325-327 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 245, §§3, 4 (AMD).



12 §12908. Noncommercial organization that collects dues or fees

Notwithstanding section 12901, subsection 5, an organization that collects dues or fees may conduct rafting trips on rapidly flowing rivers without obtaining a commercial whitewater outfitter's license if the commissioner determines under this section that the organization is a noncommercial organization. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §328 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

1. Tax-exempt nonprofit corporation formed before March 1, 1996. An organization is a "noncommercial organization" if the commissioner determines that the organization is a nonprofit corporation incorporated before March 1, 1996, including any council, troop or other organized local group affiliated with the corporation, that collects dues or fees from its members and for which conducting whitewater rafting is incidental to the purpose of the corporation. The organization wishing to conduct a rafting trip on a rapidly flowing river without a commercial whitewater outfitter's license under this subsection shall file a written request with the commissioner at least 15 days before conducting that trip. The request must include the name of the organization conducting the trip and the time, location and number of persons participating in the trip. The commissioner may request any additional information from the organization necessary to make a determination under this subsection.

A. Notwithstanding any other provision of this section, a council, troop or other organized local group affiliated with the corporation may not conduct more than 2 whitewater rafting trips in any one calendar year without obtaining a commercial whitewater outfitter's license.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §328 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §328 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Noncommercial whitewater rafting club. An organization is a "noncommercial organization" if the commissioner determines that the organization is a qualifying noncommercial whitewater rafting club. A "qualifying noncommercial whitewater rafting club" is a group that collects dues or fees from its members and that the commissioner determines to be organized solely to provide noncommercial whitewater rafting opportunities to its members. To be considered under this subsection, a club must provide to the commissioner the following information before January 1st of each year:

A. A list that includes the name, legal residence and home telephone number of each dues-paying member of the club. That list must identify a member as the president of the club and must identify any other officers or board members of the club. A commercial whitewater outfitter or a licensed whitewater guide is ineligible to be an officer or a board member of the club. The commissioner may not accept more than one amended membership list from a club between April 1st and November 1st; [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §328 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A statement signed by all board members, if any, and all officers of the club swearing that:

(1) The sole purpose of the club is to provide noncommercial whitewater rafting opportunities to its members;

(2) No member of the club, including officers and board members, receives any form of compensation from the club at any time, either while a member of the club or afterwards;

(3) The club will use its own rafting equipment, and all fees or dues collected from club members are used only to provide insurance and to purchase and maintain rafting equipment for use solely by the club; and

(4) The club will not employ or otherwise compensate any person for any service relating to rafting or accept any gifts of products or services from any commercial whitewater outfitter or licensed whitewater guide; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Any other information the commissioner determines necessary. If the club is an incorporated entity, the commissioner shall require the club to submit a copy of the club's articles of incorporation. The commissioner may not consider any incorporated entity other than a tax-exempt, nonprofit corporation as a noncommercial whitewater rafting club. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §328 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Limits placed by commissioner. When authorizing a noncommercial organization under this section to conduct whitewater rafting trips without a commercial license, the commissioner shall, when the commissioner determines necessary, place limits on that organization's whitewater rafting activities, including limits on the time and location of rafting activities, the number of persons that may participate in those rafting activities and the safety equipment required for rafting trips.

A. A person who violates limits imposed under this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §328 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates limits imposed under this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §328 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §328 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Rejection of request. The commissioner may reject a request under this section if the commissioner determines that granting the request would conflict with the river management objectives set forth in section 12903.

[ 2003, c. 655, Pt. B, §328 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B328 (AMD). 2003, c. 655, §B422 (AFF).



12 §12909. Whitewater guide license

1. Eligibility. A person may not act as a whitewater guide unless that person is 18 years of age or older and has procured a license from the commissioner pursuant to this section.

A. A person who violates this subsection commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed. [2003, c. 655, Pt. B, §329 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §329 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Rules. The commissioner shall by rule establish the requirements for a whitewater guide's license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Examination. All initial applicants for a whitewater guide's license are required to pass an examination developed and administered by the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fee. The fee for an examination is $100 and is not refundable. An applicant may retake the examination once without paying an additional examination fee. A whitewater guide's license is a 3-year license. The fee for a whitewater guide's license is $89.

[ 2005, c. 12, Pt. III, §32 (AMD) .]

5. Renewal. A whitewater guide whose license is not suspended or revoked may renew that license upon the payment of the license fee. An examination is required for any person who has not held a valid whitewater guide's license within the previous 3 years.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Nonrenewal, suspension or revocation. A whitewater guide's license is subject to nonrenewal, suspension or revocation for good cause shown, including, but not limited to, unsafe practices, falsification of reports or serious or continued violation of this chapter, subject to Title 5, chapter 375.

[ 2003, c. 655, Pt. B, §330 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B329,330 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III32 (AMD).



12 §12910. Safety; order of launch; safety committee

1. Whitewater trip safety restrictions. The commissioner shall by rule establish safety restrictions for whitewater trips. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. A person who violates safety restrictions established pursuant to this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §331 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Order of launch. Launch order of commercial whitewater outfitters on a particular river or portion of river may be determined and enforced by the department to protect public health and safety. The department shall provide for the outfitters to choose, in the order of their first documented dates of continuous commercial operation on the particular river or portion of river, their preferred launch positions. To facilitate that determination, each outfitter shall submit a sworn affidavit to the department stating the date the outfitter first began continuous commercial operation.

A. A commercial whitewater outfitter shall comply with any order of launch established by the department under this subsection. [2003, c. 655, Pt. B, §332 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §332 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §332 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Whitewater Safety Committee.

[ 2007, c. 651, §15 (RP) .]

4. Safety reports.

[ 2007, c. 651, §16 (RP) .]

5. Penalties.

[ 2007, c. 651, §17 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B331-334 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 651, §§15-17 (AMD).



12 §12911. Recreational use limits

1. Findings and goals. Increased use has resulted in increased environmental impact on the Kennebec River and the West Branch Penobscot River, as well as on their valleys, nearby roads and the social structure of the areas. Recreational use limits are necessary to allow for rafting use and other competing uses, such as fishing, camping and canoeing, while minimizing detrimental impacts and maintaining the opportunity for a quality wilderness experience for rafters and for other users.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Kennebec River. The recreational use limit on the Kennebec River between Harris Station and West Forks is 1,000 commercial passengers per day. Noncommercial recreational use is not limited.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. West Branch Penobscot River. The recreational use limit of the West Branch Penobscot River between McKay Station and Pockwockamus Falls is 560 commercial passengers per day. Noncommercial recreational use is not limited.

A. In order to allow free time for other uses, a person may not conduct a whitewater trip on the West Branch Penobscot River between McKay Station and Pockwockamus Falls between 5:00 p.m. and 8:30 a.m. [2003, c. 655, Pt. B, §335 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §335 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §335 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B335 (AMD). 2003, c. 655, §B422 (AFF).



12 §12912. Rapidly flowing rivers

1. User fee. This subsection applies to the payment of user fees by outfitters carrying passengers on rapidly flowing rivers.

A. Each outfitter shall:

(1) Pay a user fee of $2 per passenger, excluding guides, carried by the outfitter on any whitewater trip; and

(2) Pay this fee by the 30th day of the month following the month in which the passengers were carried. [2009, c. 213, Pt. OO, §12 (AMD).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §336 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2009, c. 213, Pt. OO, §12 (AMD) .]

2. Reporting. This subsection applies to the submission of monthly reports by outfitters carrying passengers on rapidly flowing rivers.

A. Each outfitter shall:

(1) Report monthly to the department the number of passengers carried each day on each rapidly flowing river;

(2) Ensure this report is accurate; and

(3) Submit the report by the 30th day of the month following the month in which the passengers were carried. [2003, c. 655, Pt. B, §336 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §336 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §336 (RPR) .]

3. Passenger limitation. This subsection applies to the carrying of passengers under this section.

A. Except as provided in this subsection, an outfitter may not carry:

(1) On any unallocated rapidly flowing river more than 120 passengers per day; or

(2) On any allocated rapidly flowing river more than 120 passengers per day except on allocated days when a licensed outfitter may carry only up to the number of allocations the outfitter has been allocated. On allocated days, that limit may be exceeded only as provided in section 12913, subsection 2, paragraph A, subparagraph 4. On unallocated days, an outfitter may occasionally carry up to 4 additional passengers to accommodate problems in booking. Abuse of the privilege to carry 4 additional passengers results in its loss for a period to be determined by the commissioner. [2013, c. 245, §5 (AMD).]

B. The following penalties apply to violations of paragraph A.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §336 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2013, c. 245, §5 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B336 (RPR). 2009, c. 213, Pt. OO, §12 (AMD). 2013, c. 245, §5 (AMD).



12 §12913. Allocation system

1. Goals. The goals of the allocation system are:

A. To encourage a wide diversity of whitewater trip experiences and services; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. To provide a fair distribution of river use among existing and future users; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. To maximize competition within the recreational use limits; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. To allow for reasonable business stability for outfitters by allowing stable, well-qualified outfitters who are providing excellent service and meeting the conditions of their allocations to continue to do so, subject to periodic review; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. To encourage efficient use of the allocation system; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. To be flexible enough to adapt to changes in river use or river conditions; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. To prevent evasion of the system; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. To provide opportunity for public access. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Allocation required. This subsection governs commercial whitewater trips on rivers subject to allocation requirements.

A. Except as provided in this paragraph, a person may not operate a commercial whitewater trip on the Kennebec River between Harris Station and West Forks or on the West Branch Penobscot River between McKay Station and Pockwockamus Falls without an allocation or in excess of an allocation on any day for which allocations are established under this subsection or by the department by rule.

(1) Allocations are not established and are not required for other rivers or for other stretches of the Kennebec River or the West Branch Penobscot River.

(2) Allocations are required for Saturdays on the Kennebec River between Harris Station and West Forks for the period of July 1st to August 31st. Allocations are required for Saturdays on the West Branch Penobscot River between McKay Station and Pockwockamus Falls for the period of July 1st to August 31st. The commissioner may adopt rules establishing allocations for Sundays for the period of July 1st to August 31st. If the department determines that the recreational use limit will be reached on other days, the department shall provide by rule for allocations. Rules adopted under this subparagraph are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

(3-A) Under extenuating circumstances as determined by the commissioner, the commissioner may allow the emergency transfer of a commercial whitewater rafting trip from a rapidly flowing river to another rapidly flowing river as long as sufficient water is available in the river to which the commercial whitewater rafting trip is to be transferred. Notwithstanding subsection 3, the commissioner may allow the recreational use limits to be exceeded pursuant to this subparagraph. Under no circumstances is a transfer of a whitewater rafting trip allowed to the West Branch Penobscot River. The department shall report annually to the joint standing committee of the Legislature having jurisdiction over inland fisheries and wildlife matters regarding the implementation of this subparagraph. A transfer authorized under this subparagraph is not restricted to an outfitter holding an allocation.

(4) An outfitter may occasionally exceed the allocation by 2 passengers on a trip of up to 40 passengers, or 4 passengers on a trip of more than 40 passengers, to accommodate problems in booking, as long as the average of the number of passengers carried on an outfitter's 10 best allocated days for each river and for each allocated day of the week does not exceed the outfitter's allocation for that river and day. Abuse by an outfitter of the privilege to carry additional passengers results in the loss of the privilege for a period to be determined by the commissioner.

(6) The following penalties apply to violations of this paragraph.

(a) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(b) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2013, c. 245, §6 (AMD).]

B. [2013, c. 245, §6 (RP).]

C. [2013, c. 245, §6 (RP).]

[ 2013, c. 245, §6 (AMD) .]

3. Allocations, maximum, minimum. The department may allocate the privilege to conduct whitewater trips to licensed outfitters. The maximum allocation for an outfitter is 120 passengers per river per day. The minimum allocation to be awarded is 10 passengers per day on the Kennebec River and 16 passengers per day on the West Branch Penobscot River. The department is not authorized to issue a total number of allocations for an allocated day that exceeds the recreational use limits established in section 12911. The department may declare a day to be an allocated day when the department determines that the regular and persistent use of the river on that day from year to year may exceed the recreational use limits for that day.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §338 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Conditions for holding allocations. Allocations are a privilege extended by the State for the use of a limited public resource. The department may suspend, revoke or reduce the number of allocations when it is advisable to do so for better management of the resource or for protection of public safety and welfare. An outfitter's allocations are subject to forfeiture or suspension by the department if the outfitter fails to maintain the conditions of its license, fails to continue using its allocations productively or fails to maintain a quality of service consistent with the public interest.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Allocation criteria; reports. The department may adopt rules specifying a schedule for reviewing outfitters who hold allocations and setting forth the criteria for awarding allocations. If the department determines that additional allocated days are required, the allocation of trips on any such additional day must be distributed among existing licensed outfitters, upon payment of the appropriate allocation fee, in accordance with their percentage of total use averaged over the rafting season on that rapidly flowing river on that particular day, up to the limit on allocations established in subsection 3. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

A. An outfitter shall submit on a schedule determined by the department periodic public reports to the department documenting river use for both allocated and unallocated days. The following penalties apply to violations of this paragraph.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §339 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §339 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Allocation fee. When allocations are required, an outfitter shall pay the department an annual allocation fee of $252 per unit of 20 passengers or less. Additional passengers over each increment of 20 constitute a new unit. The annual allocation fee may be paid in quarterly payments, beginning 30 days after the allocation is awarded. The maximum allocation fee an outfitter may pay is $2,627 annually.

[ 2005, c. 12, Pt. III, §33 (AMD) .]

7. Exceptions.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §340 (RP) .]

8. Noncommercial whitewater rafting trips; prior registration required.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §340 (RP) .]

9. Noncommercial whitewater rafting trips; prior registration required. A person without a commercial whitewater outfitter's license using a whitewater craft on any stretch of river for which a specific allocation is required, including days for which an allocation is not required, shall file, prior to launching the craft, a noncommercial trip registration form with the department. The form must state that the person's use of whitewater craft on this river stretch does not constitute a commercial whitewater trip as defined in section 12901 and must be signed by all persons using the craft.

A commercial whitewater outfitter may not use a whitewater craft on any stretch of river for which a specific allocation is required, including days for which an allocation is not required, to carry any person, other than a commercial passenger or commercial whitewater guide, unless the outfitter files a noncommercial passenger registration form with the department before launching the craft. The form must list the persons who are not commercial whitewater guides or commercial passengers, state that the persons listed are not commercial whitewater guides or commercial passengers and be signed by each person listed.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §341 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §341 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §341 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B337-341 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III33 (AMD). 2009, c. 340, §17 (AMD). 2011, c. 68, §1 (AMD). 2013, c. 245, §6 (AMD).






Chapter 931: TAXIDERMISTS AND HIDE DEALERS

12 §12951. Rule violations; taxidermy

The following penalties apply to violations of rules regulating taxidermy. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §342 (RPR).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regulating taxidermy commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §342 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal. A person who violates a rule regulating taxidermy after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §342 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B342 (RPR).



12 §12952. Taxidermy; general provisions

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Board" means the Advisory Board for the Licensing of Taxidermists established by Title 5, section 12004-I, subsection 23-A. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Permitted activities. The holder of a taxidermist license may:

A. Possess, at the licensee's place of business, lawfully acquired fish or wildlife specimens for the sole purpose of preparing and mounting them, including skull mounts; [2013, c. 408, §22 (AMD).]

B. Transport lawfully acquired fish and wildlife specimens to and from the licensee's place of business; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Sell lawfully acquired specimens of fish and wildlife that have been preserved through the art of taxidermy if that sale does not violate regulations of the federal Migratory Bird Treaty Act or other federal regulations; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Designate others to aid or assist in conducting business at the licensee's place of business; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Buy, sell or barter raw, untanned hides or heads of wild animals. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2013, c. 408, §22 (AMD) .]

2-A. Record-keeping requirements. The following provisions apply to keeping and filing records.

A. The holder of a taxidermist license shall:

(1) Keep a true and complete record, in such form as required by the commissioner, of all activities conducted by virtue of the taxidermist license; and

(2) File a copy of the record with the commissioner no later than 10 days after the end of the year during which the license is valid. [2003, c. 655, Pt. B, §343 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

Each day a person violates this subsection is a separate offense. [2003, c. 655, Pt. B, §343 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §343 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Records inspection. Records retained under subsection 2-A must be open for inspection by any agent of the commissioner during normal business hours.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §344 (RPR) .]

4. Competency standards. The commissioner shall establish standards of competency for the practice of taxidermy and shall provide a copy of these standards to each applicant for a taxidermy license.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Rules. The commissioner may, pursuant to the Maine Administrative Procedure Act, adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §345 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B343-345 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 408, §22 (AMD).



12 §12953. Licensure

1. License required. In order to safeguard the life, health and welfare of the people of this State, a person may not practice the art of taxidermy for commercial purposes unless that person holds a valid taxidermist license as provided in this section.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. License qualifications. To be eligible for a taxidermist license issued pursuant to this section, an applicant must:

A. Satisfactorily pass a taxidermy examination, as prescribed by the commissioner by rule; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Demonstrate trustworthiness and competence to practice the art of taxidermy in such a manner, as prescribed by the commissioner by rule, as to safeguard the interests of the public. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. License application. An applicant for a license must submit a written application to the commissioner on a form prescribed by the commissioner. The commissioner may require an applicant who has previously held a taxidermist license to provide a notarized statement indicating that the person has not failed to provide services to a customer as promised through a contractual agreement with that customer.

A. The application must contain satisfactory evidence of the qualifications required of the applicant under this section and must be sworn to by the applicant. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Failure or refusal to provide information requested on the application form is sufficient grounds for the commissioner to reject the application. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The application must be accompanied by a nonrefundable fee of $10. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Within 10 working days of receipt of an application for a taxidermist license, the commissioner shall notify the applicant as to the acceptability of the application and shall provide the applicant with notice at least 2 weeks prior to any examination required under this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Examination. An applicant for a license shall appear at a time and place designated by the commissioner to be examined by means of written, practical and oral tests as the commissioner determines. The commissioner shall determine the form and content of examinations.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Reexamination. The commissioner may require a taxidermist to be reexamined if the commissioner receives a written complaint and, upon investigation, finds that the taxidermist no longer meets the qualifications to be licensed as a taxidermist.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Fee. License applicants who successfully meet the qualifications set forth in this section must be issued a license upon payment of a $67 fee. This fee is in addition to the $12 examination fee.

[ 2005, c. 12, Pt. III, §34 (AMD) .]

7. Annual renewal of license; fees. Licenses issued pursuant to this section run for the current year until the 30th day of June following the date of the issuance, on which date the license terminates unless it is revoked sooner. Subject to any revocation or suspension, the license or permit may be renewed annually upon application by the licensee accompanied by a $77 license fee.

[ 2005, c. 12, Pt. III, §35 (AMD) .]

8. Rules. The commissioner may adopt rules to implement the provisions of this section. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 655, Pt. B, §347 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B346,347 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §§III34,35 (AMD).



12 §12954. Hide dealer's license

1. License required. Except as provided in subsection 6-A and section 12955, a person may not engage in any activity for which a hide dealer's license may be issued under subsection 2 without a valid hide dealer's license.

Each day a person violates this subsection, that person commits a Class D crime for which a minimum fine of $1,000 and an amount equal to twice the applicable license fee must be imposed.

[ 2013, c. 333, §5 (AMD) .]

2. Issuance. The commissioner may issue a hide dealer's license permitting a person to:

A. Buy, sell, barter or trade any lawfully obtained bear gall bladders, raw unfinished moose antlers or raw unfinished deer antlers; [2013, c. 333, §6 (RPR).]

B. Commercially buy, sell, barter or trade any lawfully obtained raw, untanned animal hides or parts of wild animals and wild birds not prohibited from being bought, sold, offered for sale or bartered under section 11217, subsections 1 and 3; and [2013, c. 333, §6 (RPR).]

C. Aid or assist another in the activities described in paragraphs A and B. [2013, c. 333, §6 (NEW).]

Parts of wild animals and wild birds bought, sold, bartered or traded under this section may not be attached to any other parts of the wild animals or wild birds that are prohibited from being bought, sold, offered for sale or bartered under section 11217, subsections 1 and 3.

[ 2013, c. 333, §6 (RPR) .]

3. Expiration. All licenses issued under this section are valid for one year commencing July 1st of each year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fee. The annual fees for hide dealer licenses are:

A. For a resident hide dealer, $60; and [2005, c. 12, Pt. III, §36 (AMD).]

B. For a nonresident hide dealer, $110. [2005, c. 12, Pt. III, §36 (AMD).]

[ 2005, c. 12, Pt. III, §36 (AMD) .]

4-A. Record-keeping requirements. The following provisions apply to the keeping and filing of records.

A. A licensee shall:

(1) Keep a true and complete record, in such form as is required by the commissioner, to include the names and addresses of persons buying or selling heads, hides and bear gall bladders; and

(2) File that record with the commissioner on or before June 30th of each year.

All data submitted to the commissioner as part of the record is for scientific purposes only and is confidential and not a public record within the meaning of Title 1, chapter 13, subchapter 1, except that the commissioner may disclose data collected under this paragraph for law enforcement purposes or if the data is released in a form that is statistical or general in nature. [2013, c. 333, §7 (AMD).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

Each day a person violates this subsection is a separate offense. [2003, c. 655, Pt. B, §348 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2013, c. 333, §7 (AMD) .]

5. Record inspection. Records retained under subsection 4-A must be open for inspection by the commissioner or the commissioner's agent.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §349 (RPR) .]

6. Exception.

[ 2013, c. 333, §8 (RP) .]

6-A. Exceptions. The following are exceptions to the license requirements in this section.

A. A person who has lawfully killed and registered a deer may sell, without a hide dealer's license, only the hide, head, antlers and feet of that animal. [2013, c. 333, §9 (NEW).]

B. A person who has lawfully killed and registered a moose may sell, without a hide dealer's license, only the hide, head, bones, antlers and feet of that animal. [2013, c. 333, §9 (NEW).]

C. A person who has lawfully killed or trapped and registered a bear may sell, without a hide dealer's license, only the hide, head, teeth, claws not attached to the paws and gallbladder of that animal. [2013, c. 333, §9 (NEW).]

D. A person who has lawfully killed or trapped a fur-bearing animal may sell, without a hide dealer's license, any part of that animal. [2013, c. 333, §9 (NEW).]

E. A person may buy or sell, without a taxidermy license or a hide dealer's license, legally obtained finished wildlife products, including tanned animal hides and finished taxidermy mounts. [2013, c. 333, §9 (NEW).]

F. A person may buy or sell, without a hide dealer's license, naturally shed antlers from deer and moose. [2013, c. 333, §9 (NEW).]

G. A person may buy, without a hide dealer's license, for that person's own personal use and not for resale, only the teeth, claws not attached to paws, skull or head and hide of a bear; only the bones, feet and hide of a moose; the skull or head of a deer or moose, excluding antlers; and all other parts of wild animals and wild birds not prohibited from being bought, sold, offered for sale or bartered under section 11217, subsections 1 and 3. [2013, c. 333, §9 (NEW).]

[ 2013, c. 333, §9 (NEW) .]

7. Licensing violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §350 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B348-350 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III36 (AMD). 2013, c. 333, §§5-9 (AMD).



12 §12955. Special hide dealer's license

1. License required. A person may not engage in an activity for which a special hide dealer's license may be issued under subsection 2 without a valid special hide dealer's license unless the person holds a valid license issued under section 12954.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. The commissioner may issue a special hide dealer's license to any person who maintains a place of business for the butchering of wild animals within this State. The special hide dealer's license permits a holder commercially to sell or barter the heads or untanned hides of deer or moose that are butchered in the license holder's place of business.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Expiration. All licenses issued under this section are valid for a period commencing August 1st and ending December 31st of the year in which the license is issued.

[ 2005, c. 477, §24 (AMD) .]

4. Fee. The annual fee for a special hide dealer's license is $12.

[ 2005, c. 12, Pt. III, §37 (AMD) .]

4-A. Record-keeping requirements. The following provisions apply to the keeping and filing of records.

A. A licensee shall:

(1) Keep a true and complete record, in such form as is required by the commissioner, of all hides bartered or sold; and

(2) Retain records required under this subsection for at least 3 years. [2003, c. 655, Pt. B, §351 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

Each day a person violates this subsection is a separate offense. [2003, c. 655, Pt. B, §351 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §351 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Record inspection. Records retained under subsection 4-A must be open for inspection by the commissioner or the commissioner's agent.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §352 (RPR) .]

6. License violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §353 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B351-353 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III37 (AMD). 2005, c. 477, §24 (AMD).









Subpart 6: RECREATIONAL VEHICLES

Chapter 933: GENERAL RECREATIONAL VEHICLE PROVISIONS

12 §13001. Definitions

As used in this subpart, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Accompanied by adult. "Accompanied by an adult" means, with respect to operation of an ATV, within visual and voice contact and under the effective control of a child's parent or guardian or another person 21 years of age or older.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Airmobile. "Airmobile" means any vehicle propelled by mechanical power that is designed to travel upon a cushion of air on or within 2 feet of the water or land surface of the earth.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. All-terrain vehicle or ATV. "All-terrain vehicle" or "ATV" means a motor-driven, off-road, recreational vehicle capable of cross-country travel on land, snow, ice, marsh, swampland or other natural terrain. "All-terrain vehicle" or "ATV" includes, but is not limited to, a multitrack, multiwheel or low-pressure tire vehicle; a motorcycle or related 2-wheel, 3-wheel or belt-driven vehicle; an amphibious machine; or other means of transportation deriving motive power from a source other than muscle or wind. For purposes of this subpart, "all-terrain vehicle" or "ATV" does not include an automobile as defined in Title 29-A, section 101, subsection 7; an electric personal assistive mobility device as defined in Title 29-A, section 101, subsection 22-A; a truck as defined in Title 29-A, section 101, subsection 88; a snowmobile; an airmobile; a construction or logging vehicle used in performance of its common functions; a farm vehicle used for farming purposes; or a vehicle used exclusively for emergency, military, law enforcement or fire control purposes.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Alpine tundra. "Alpine tundra" means high-elevation, treeless areas beyond the timberline that are dominated by low herbaceous or shrubby vegetation and, specifically, areas that are designated as alpine tundra by the Department of Agriculture, Conservation and Forestry by rule pursuant to Title 5, chapter 375, subchapter 2.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

5. Antique snowmobile. "Antique snowmobile" means a snowmobile more than 25 years old that is registered as an antique snowmobile under section 13104, subsection 5.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Aquatic plant. "Aquatic plant" means a plant species that requires a permanently flooded freshwater habitat.

[ 2011, c. 47, §1 (AMD) .]

7. Bow. "Bow" means the forward half of a watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Cowling. "Cowling" means the forward or rear portion of a snowmobile, usually of fiberglass or similar material, surrounding the motor and clutch assembly.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Division. "Division" means the Department of Inland Fisheries and Wildlife, Division of Licensing, Registration and Engineering.

[ 2009, c. 340, §18 (AMD) .]

10. Dwelling. "Dwelling" means any building used as a permanent residence or place of domicile.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

11. Federal waters. "Federal waters" means all waters that are not internal waters and are subject to the jurisdiction of the United States.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

12. Freshwater marshes and bogs. "Freshwater marshes and bogs" means naturally occurring open areas with saturated soils or peat, often associated with standing water and dominated by low herbaceous vegetation, grasses, weeds and shrubs and including wetlands, as shown on the Freshwater Wetlands Map Series, Division of Geology, Natural Areas and Coastal Resources, Maine Geological Survey, or zoned as a Wetland Protection Subdistrict, P-WL, by the Maine Land Use Planning Commission.

[ 2013, c. 405, Pt. C, §12 (AMD) .]

13. Internal waters. "Internal waters" means waters under the exclusive jurisdiction of the State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

14. Invasive aquatic plant. "Invasive aquatic plant" means a species of aquatic plant described in Title 38, section 410-N.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

15. Marina or boat yard owner. "Marina or boat yard owner" means a person who owns a facility that leases storage, docking or mooring space to watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

16. Motorboat. "Motorboat" means any watercraft, including airmobiles, equipped with propulsion machinery of any type, whether or not the machinery is the principal source of propulsion, is permanently or temporarily attached or is available for propulsion on the watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

17. Motorboat carrying passengers for hire. "Motorboat carrying passengers for hire" means a motorboat used for the purpose of carrying a person or persons as passengers for valuable consideration, whether directly or indirectly flowing to the owner, charterer, agent or any other person interested in the watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

18. Operate. "To operate," in all its moods and tenses, means:

A. When it refers to a snowmobile, to use a snowmobile in any manner within the jurisdiction of the State, whether or not the vehicle is under way; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. When it refers to watercraft of any type or description, to use that watercraft in any manner on the waters specified, whether or not the watercraft is under way; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. When it refers to an ATV, to use an ATV in any manner within the jurisdiction of the State, whether or not the vehicle is moving. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

19. Operation. "Operation" means the act of operating as defined in subsection 18.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §354 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

20. Operator. "Operator" means the person who is in control or in charge of a watercraft, snowmobile or ATV while it is in use.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §354 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

21. Owner. "Owner" means:

A. For the purpose of registration of a snowmobile, a person holding title to a snowmobile or having exclusive right to the use of a snowmobile for a period greater than 30 days; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. With respect to watercraft, a person who claims lawful possession of the watercraft by virtue of legal title or equitable interest therein that entitles the person to possession; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. For the purposes of registration of an ATV, a person holding title to an ATV. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

22. Passenger. "Passenger" means every person carried on board a watercraft other than:

A. The owner or the owner's representative; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The operator; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Bona fide members of the crew engaged in the business of the watercraft who have not contributed consideration for their carriage and who are paid for their services; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A guest on board a watercraft that is being used exclusively for pleasure purposes who has not contributed any consideration, directly or indirectly, for that guest's carriage. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §354 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

23. Personal watercraft. "Personal watercraft" means any motorized watercraft that is 14 feet or less in hull length as manufactured, has as its primary source of propulsion an inboard motor powering a jet pump and is capable of carrying one or more persons in a sitting, standing or kneeling position. "Personal watercraft" includes, but is not limited to, a jet ski, wet bike, surf jet and miniature speedboat. "Personal watercraft" also includes motorized watercraft whose operation is controlled by a water skier. "Personal watercraft" does not include a motorized watercraft that does not have a horsepower rating greater than 15 horsepower and does not generate an unreasonable amount of noise.

[ 2007, c. 169, §1 (AMD) .]

24. Protective headgear. "Protective headgear" means a helmet that conforms with minimum standards of construction and performance as prescribed by the American National Standards Institute specification Z90.1 or by the Federal Motor Vehicle Safety Standard No. 218.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

25. Snowmobile. "Snowmobile" means a vehicle propelled by mechanical power that is primarily designed to travel over ice or snow and is supported in part by skis, belts or cleats.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

26. State of principal use. "State of principal use" means the state on whose waters a watercraft is used or to be used most during a calendar year.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

27. Use. "Use" means, with respect to watercraft, operate, navigate or employ.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

28. Watercraft. "Watercraft" means any type of vessel, boat, canoe or craft capable of being used as a means of transportation on water, other than a seaplane, including motors, electronic and mechanical equipment and other machinery, whether permanently or temporarily attached, that are customarily used in the operations of the watercraft. "Watercraft" does not include a vessel, boat, canoe or craft located and intended to be permanently docked in one location and not used as a means of transportation on water.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

29. Water safety zone. "Water safety zone" means the area of water within 200 feet of shoreline, whether the shoreline of the mainland or of an island.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

30. Waters of this State. "Waters of this State" means all internal waters and all federal waters within the jurisdiction of the State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B354 (AMD). 2003, c. 655, §B422 (AFF). 2007, c. 169, §1 (AMD). 2009, c. 340, §18 (AMD). 2011, c. 47, §1 (AMD). 2011, c. 655, Pt. KK, §16 (AMD). 2011, c. 655, Pt. KK, §34 (AFF). 2011, c. 657, Pt. W, §5 (REV). 2011, c. 682, §38 (REV). 2013, c. 405, Pt. C, §12 (AMD).



12 §13002. Collection by commissioner

The commissioner or agents of the commissioner shall act on behalf of the State Tax Assessor to collect the use tax due under Title 36, chapters 211 to 225 in respect to any watercraft, snowmobile or ATV for which an original registration is required under this Title at the time and place of registration of that watercraft, snowmobile or ATV. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

All taxes collected pursuant to this section must be transmitted forthwith to the Treasurer of State and credited to the General Fund as undedicated revenue. The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this section. Those administrative costs must be verified by the Department of Administrative and Financial Services. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

For purposes of this section, "original registration" means any registration other than a renewal of registration by the same owner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13003. Payment of sales or use tax prerequisite to registration

1. Registration of watercraft. Except in the case of a renewal of registration by the same owner, an application for the registration of a watercraft may not be granted when the sale or use of that watercraft may be subject to tax under Title 36, chapters 211 to 225, unless one of the following conditions has been satisfied:

A. The applicant has submitted a dealer's certificate in a form prescribed by the State Tax Assessor, showing either that the sales tax due in respect to the watercraft in question has been collected by the dealer or that the sale of the watercraft is exempt from or otherwise not subject to tax under Title 36, chapters 211 to 225; [2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §9 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

B. The applicant has properly executed and signed a use tax certificate in the form and manner prescribed by the State Tax Assessor and paid the amount of tax shown therein to be due; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The applicant has properly executed and signed a use tax certificate in the form and manner prescribed by the State Tax Assessor showing that the sale or use of the watercraft in question is exempt from or otherwise not subject to tax under Title 36, chapters 211 to 225. [2003, c. 695, Pt. B, §9 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §9 (AMD); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Registration of snowmobile or ATV. Prior to registering a snowmobile or ATV, an agent of the commissioner shall collect sales or use tax due. Sales or use tax is due unless:

A. The person registering the snowmobile or ATV is not a resident of this State; [2013, c. 86, §1 (AMD); 2013, c. 86, §5 (AFF).]

B. The registration is a renewal registration by the same owner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The applicant possesses a dealer's certificate showing that the sales tax was collected by the dealer. The State Tax Assessor shall prescribe the form of a dealer's certificate; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The snowmobile or ATV is otherwise exempt from sales or use tax under Title 36, section 1760. [2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §9 (AMD); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2013, c. 86, §1 (AMD); 2013, c. 86, §5 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 695, §B9 (AMD). 2003, c. 695, §C1 (AFF). 2013, c. 86, §1 (AMD). 2013, c. 86, §5 (AFF).



12 §13004. Collection by State Tax Assessor

This section and sections 13002, 13003 and 13005 must be construed as cumulative of other methods prescribed in Title 36 for the collection of the sales or use tax. These sections do not preclude the State Tax Assessor's collecting the tax due in respect to any watercraft, ATV or snowmobile in accordance with such other methods as are prescribed in Title 36 for the collection of the sales or use tax. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §355 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B355 (AMD). 2003, c. 655, §B422 (AFF).



12 §13005. Certificates to be forwarded to State Tax Assessor

An agent of the commissioner shall promptly forward all certificates submitted in accordance with section 13003 to the commissioner. The commissioner shall transmit all such certificates to the State Tax Assessor. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13006. Impoundment of snowmobiles and ATVs

When a law enforcement officer issues a summons for a violation under chapter 937 or 939, the officer may impound the ATV or snowmobile operated by the person who receives the summons if, in the judgment of the officer, based on actual previous offenses by the operator or other considerations, the operator will continue to operate the ATV or snowmobile in violation of chapter 937 or 939 and that operation may be a hazard to the safety of persons or property. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The operator or owner of a snowmobile or ATV impounded under this section may reclaim the snowmobile or ATV at any time subsequent to 24 hours after the issuance of the summons upon payment of the costs of impoundment to the enforcement agency impounding the snowmobile or ATV. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Chapter 935: WATERCRAFT AND AIRMOBILES

12 §13051. Commissioner's authority to regulate watercraft

It is the Legislature's intent that any rule adopted under this section be in accord with federal regulations that are promulgated under the Federal Boat Safety Act of 1971, Public Law 92-75, as amended. The commissioner, acting jointly with the Commissioner of Marine Resources, may adopt and amend rules under the procedure provided in the Maine Administrative Procedure Act that are not inconsistent with this chapter: [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Administrative procedure. To further establish administrative procedure under this chapter;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Appointment of watercraft registration agents; fees. Authorizing the commissioner to delegate the authority to issue watercraft registrations, subject to this subsection.

A. The commissioner may appoint municipal clerks or other persons who a municipality may designate as municipal agents to issue watercraft registrations. The commissioner may appoint other agents as necessary to issue watercraft registrations. The commissioner shall determine the period when the agents are authorized to act. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Agents may charge a service fee of $1 for each renewal registration issued and $2 for each registration covered by sections 13002 to 13005. This service fee is retained by the agent. The commissioner shall charge a $1 service fee for each registration issued by department employees. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. An agent is delinquent if that agent fails to forward to the commissioner funds collected by that agent by the date established in rules adopted under this subsection. Failure to remit the funds as provided in this subsection results in the following sanctions, in addition to any other provided by law.

(2) If the agent has not paid the amount owed by the 60th day after the agent becomes delinquent, the commissioner shall assess a surcharge of 5% of the principal amount owed.

(3) If an agent is delinquent for more than 150 days or is delinquent 3 or more times in one year, the commissioner shall:

(a) Terminate the agency for the balance of the year; and

(b) Order that the agency not be renewed for the next year; [2011, c. 533, §7 (AMD).]

[ 2011, c. 533, §7 (AMD) .]

3. Safe use and operation of watercraft. Governing the use and operation of watercraft upon the waters of the State to insure safety of persons and property;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Safety equipment. Further governing safety equipment for watercraft, including the type, quality and quantity of that equipment;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Horsepower. Governing the horsepower of motors used to propel watercraft on all internal waters of this State. In adopting these rules, the commissioner shall take into consideration the area of the internal waters, the use to which the internal waters are put, the depth of the water and the amount of water-borne traffic upon the waters and determine whether or not the rule is necessary to ensure the safety of persons and property. The adoption of rules under this subsection is governed by the Maine Administrative Procedure Act, except that such rules may be only adopted as a result of a petition from the municipal officers of the municipality or municipalities in which the waters exist or from 25 citizens of the municipalities in which the waters exist, by county commissioners of the county in which the waters exist if they are located in unorganized territory or 25 citizens of the unorganized territory in which the waters exist, requesting the issuance of such a rule for a particular body of internal water and stating the proposed horsepower limitation;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Restrictions for airmobiles.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §356 (RP) .]

7. Areas off limits to watercraft. To define areas off limits to all watercraft during time periods critical for wildlife protection.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

Rules adopted pursuant to this section must be written in a clear and easy-to-understand format for educational purposes. A summary of rules adopted under subsections 3, 4, 5 and 7 must be distributed with each watercraft registration form together with information on how to prevent water contamination and minimize wildlife disturbance. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §357 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B356,357 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 533, §7 (AMD).



12 §13052. Commissioner's powers and duties regarding watercraft

1. Register watercraft. The commissioner shall annually register watercraft and issue certificates, licenses and permits as provided in this chapter.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Promote safety. The commissioner shall promote safety for persons and property in connection with the use and operation of watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Federal grants. The commissioner may participate in such federal grants in aid as may be forthcoming to the State from the federal Boat Safety Act of 1971, Public Law 92-75, as amended.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Coast Guard report. The commissioner shall make an annual report to the Coast Guard as required under federal law of the certificates of number issued by the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Registration list distribution. The commissioner shall distribute a list of registrations issued as follows.

A. When the legal residence of an applicant is a municipality within the State, the commissioner shall mail annually a list of registrations to the tax collector of that municipality. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. When the legal residence of the applicant is outside of the State and the boat is situated within a municipality in the State, the commissioner shall mail annually a list of registrations to the tax collector of that municipality. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. In all other cases, the commissioner shall send a list of registrations annually to the Department of Administrative and Financial Services, Bureau of Revenue Services. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Information to federal officials or agencies. The commissioner shall transmit any information compiled or otherwise available to the commissioner pursuant to sections 13069-A, 13069-B and 13069-C to an authorized official or agency of the United States, in accordance with any request duly made by that official or agency.

[ 2005, c. 436, §2 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 436, §2 (AMD).



12 §13053. Commissioner's authority to regulate airmobiles

1. Rules. The commissioner shall adopt rules restricting the operation of airmobiles in areas where their use may be harmful. These rules must be adopted in accordance with Title 5, chapter 375 after public hearings in the areas affected. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §358 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Minimum conditions. Rules adopted pursuant to subsection 1 must, at a minimum, establish conditions for the use of airmobiles in fish and wildlife preserves, conservation areas, coastal and inland wetlands and great ponds.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Prohibitions. The commissioner shall prohibit airmobile use wherever it adversely affects fish and wildlife habitat, interferes with the operation of other watercraft, threatens public safety or adversely affects the natural environment.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B358 (AMD). 2003, c. 655, §B422 (AFF).



12 §13054. Rule violations; watercraft

The following penalties apply to violations of rules regarding watercraft. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §359 (RPR).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regarding watercraft commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §359 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal. A person who violates a rule regarding watercraft after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §359 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B359 (RPR).



12 §13055. Violation of license, permit or certificate restriction (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B360 (RP).



12 §13056. Certificate of number, identification numbers and validation stickers

1. Prohibition.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §361 (RP) .]

1-A. Operating without certificate of number. Except as provided in paragraph A, a person may not operate or give permission to operate a motorboat requiring a certificate of number without a current certificate of number or a current temporary certificate of number. Only the certificate of number or temporary certificate of number as issued by the commissioner is valid. A facsimile or copy of the certificate is not valid.

A. The certificate of number for a watercraft less than 26 feet in length and leased or rented to another for the latter's noncommercial use may be retained on shore by the owner of the watercraft or the owner's representative at the place where the watercraft departs or returns to the possession of the owner or the owner's representative, as long as the person leasing or renting the watercraft has a copy of the lease or rental agreement that shows the watercraft number thereon and the period of time for which the watercraft is leased or rented and that is signed by the owner or the owner's representative. [2003, c. 655, Pt. B, §361 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $200 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 213, Pt. OO, §13 (AMD).]

[ 2009, c. 213, Pt. OO, §13 (AMD) .]

1-B. Operating without identification number and validation stickers. A person may not operate or give permission to operate a motorboat without the identification number and validation stickers, assigned by the commissioner and authorized by this chapter, displayed on each side of the bow in accordance with subsection 12, paragraphs A and B or section 13059, subsection 4.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §361 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §361 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §361 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Motorboats requiring. Except as provided in this subsection, the owner of a motorboat, including an airmobile, used on the waters of the State as the state of principal use shall obtain a certificate of number for the motorboat from the commissioner. No certificate of number may be issued unless the owner submits proof that the watercraft excise tax, assessed under Title 36, chapter 112, has been paid or that the boat is exempt from the watercraft excise tax. The following motorboats are exempt from this subsection:

A. A watercraft that has or is required to have a valid marine document as a watercraft of the United States; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A motorboat already covered by a current certificate of number issued under a federally approved numbering system of another state or a federal law, as long as the number so issued is displayed on the motorboat and as long as the motorboat has not been within this State for a period in excess of 60 consecutive days after the state of principal use has been changed; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Military or public watercraft, except recreational type watercraft of the United States; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A motorboat whose owner is the United States, a state or subdivision thereof that is used for governmental purposes and is clearly identifiable as such; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. A ship's lifeboat; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. A motorboat from a country other than the United States, as long as the motorboat has not been within this State for a period in excess of 60 consecutive days; [2013, c. 408, §23 (AMD).]

G. A motorboat used exclusively for racing purposes that displays on its hull in a prominent manner a valid boat number issued by a recognized racing association; and [2013, c. 408, §24 (AMD).]

H. A motorboat participating in an event as permitted by section 13061. [2013, c. 408, §25 (NEW).]

[ 2013, c. 408, §§23-25 (AMD) .]

3. Other watercraft may be numbered. Nothing in this section prohibits the numbering of any watercraft upon the request of the owner. The owner shall comply with all applicable requirements of this chapter if the owner chooses to number a watercraft.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Application. The owner of a motorboat requiring or of a watercraft for which the owner wishes to request a certificate of number shall make application to the commissioner on forms approved by the commissioner. The application must show the legal residence of the applicant and the place where the watercraft is situated.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Issuance. Upon receipt of the approved application with the proper fee, the commissioner shall enter the application upon the office records and issue the applicant a pocket-sized certificate of number stating:

A. The number assigned to the motorboat; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Its description; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. The name and address of the owner; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Such other information as the commissioner deems appropriate. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The holder of any certificate of number issued under this chapter may obtain a duplicate validation sticker from the commissioner upon application and payment of the fee set forth in subsection 8.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Certificate of number; term. A certificate of number is issued to the owner of a watercraft or a dealer for a specific calendar year and is valid through December 31st of the year for which it was issued.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Numbers permanent. A number once awarded under this chapter to a motorboat remains with that boat until the boat is destroyed, abandoned, permanently removed or no longer principally used in this State, except that numbers that have been inactive for at least 7 years may be reissued by the division.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

8. Fees. The fees for each original or renewal certificate of number with 2 validation stickers are set out in this subsection.

A. For a watercraft requiring or whose owner requests a certificate of number and that is equipped with a motor having a manufacturer's horsepower rating of:

(1) Ten horsepower or less, the fee is $25 for operating on inland waters of the State and $15 for operating only on tidal waters of the State;

(2) Greater than 10, but not more than 50 horsepower, the fee is $30 for operating on inland waters of the State and $20 for operating only on tidal waters of the State; and

(3) Greater than 50 horsepower but not more than 115 horsepower, the fee is $36 for operating on inland waters of the State and $26 for operating only on tidal waters of the State. [2009, c. 213, Pt. OO, §14 (AMD).]

B. For a personal watercraft requiring or whose owner requests a certificate of number and watercraft equipped with a motor having a manufacturer's horsepower rating of 115 horsepower or greater, the fee is $44 for operating on inland waters of the State and $34 for operating only on tidal waters of the State. [2009, c. 213, Pt. OO, §15 (AMD).]

C. For a duplicate certificate of number, the fee is $1. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. For a duplicate validation sticker (per set), the fee is $1. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. For a certificate of number issued with transfer of ownership authorized in subsection 10, the fee is $2. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. [2005, c. 12, Pt. III, §38 (RP).]

Validation stickers are nontransferable.

[ 2009, c. 213, Pt. OO, §§14, 15 (AMD) .]

9. Renewal. The owner may renew the owner's certificate of number at expiration by stating the old number in the owner's application and paying the fee prescribed in subsection 8. The fee is the same fee the owner would pay for the original issuance.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

10. Transfer of ownership. Whoever transfers ownership of a motorboat for which a certificate of number has already been issued under this chapter and applies for a certificate of number for another motorboat is entitled to a new certificate of number upon payment of a transfer fee of $4 as set forth in subsection 8, paragraph E, provided the applicant returns to the commissioner the old certificate of number properly signed and executed, showing that ownership of the motorboat has been transferred.

[ 2005, c. 12, Pt. III, §38 (AMD) .]

11. New ownership. If there is a change of ownership of a motorboat for which a certificate of number has previously been issued under this chapter, the new owner shall apply for a new certificate of number and set forth the original boat number in the application. The new owner shall pay the regular fee for the particular motorboat involved and is not entitled to the special transfer fee set forth in subsection 10.

A. [2005, c. 12, Pt. III, §39 (RP).]

[ 2005, c. 12, Pt. III, §39 (AMD) .]

12. Requirements. The following provisions establish requirements for certificates of number, identification numbers and validation stickers.

A. The operator shall have the certificate of number available for inspection on the motorboat for which it was issued whenever the motorboat is in operation. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person may not operate or give permission to operate a motorboat unless the identification number and validation stickers assigned by the commissioner and authorized by this chapter are displayed on each side of the bow of the boat in the following manner:

(1) The identification numbers must be painted or permanently attached to the bow and be of a color that is in contrast to the color of the background so as to provide the highest degree of visibility, i.e., dark numbers on a light background or vice versa, and be plainly visible;

(2) The identification number must be displayed in 3 parts. The prefix, which is the initial letters ME, designating the State of Maine, must be separated by a hyphen or space equal to the width of a letter, other than the letter "I," from the numerals that follow it. The suffix, which consists of the ending letter or letters which appear after the numerals, must be likewise separated from the numerals;

(3) The identification number must be displayed to read from left to right, of good proportion, with vertical block character capital letters and Arabic numerals, all of which must be not less than 3 inches in height and maintained in a legible condition at all times;

(4) No number other than the assigned boat number may be displayed on the bow of such a motorboat; and

(5) The validation sticker, as issued by the division, must be displayed approximately 3 inches behind the last letter of the identification number and on a level with the number on both sides of the bow viz.: ME-123-A. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §361 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. The owner of a certificate of number terminated or invalidated under subsection 13 shall return it within 10 days of the termination or invalidation. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. The owner of a watercraft that has been issued a certificate of number shall notify the commissioner in writing within 10 days of:

(1) The transfer of all or any part of the owner's interest, other than the creation of a security interest, in the watercraft covered by the certificate;

(2) The permanent removal of the watercraft from the State;

(3) The destruction or abandonment of the watercraft;

(4) The theft or recovery of the watercraft; or

(5) Any change in the owner's address. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Upon sale or transfer of ownership of a registered watercraft, the owner or dealer shall remove and destroy any validation stickers on the craft. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. The person whose name appears on the certificate of number as the owner of a watercraft shall remove the number and validation stickers from the craft when:

(1) The watercraft is documented;

(2) The watercraft is no longer used principally in the State;

(3) The application for a certificate of number contains false or fraudulent statements or information; or

(4) The fees for issuance of a certificate of number are not paid. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §361 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

12-A. Violation of requirements; penalty. The following penalties apply to violations of subsection 12.

A. A person who violates subsection 12 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §361 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 12 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §361 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §361 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Termination of certificate of number. Under any of the following conditions, the certificate of number issued by the commissioner is terminated or invalidated:

A. Transfer of the watercraft; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Documentation of the watercraft; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Change in state of principal use of the watercraft; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. Permanent removal of the watercraft from the State; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Abandonment or destruction of the watercraft; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. False or fraudulent information on the application for the certificate of number; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

G. Failure to pay the required fee for the certificate of number; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

H. Involuntary loss of interest in the watercraft due to legal process. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

The transfer of a partial interest that does not affect the original owner's right to operate the watercraft does not terminate or invalidate the certificate of number.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

RR 2003, c. 1, §10 (AFF). RR 2003, c. 1, §9 (COR). 2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B361 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §§III38,39 (AMD). 2005, c. 397, §§A55,56 (AFF). 2007, c. 44, §§2, 3 (AMD). 2009, c. 213, Pt. OO, §§13-15 (AMD). 2013, c. 408, §§23-25 (AMD).



12 §13057. History of ownership

1. Request. The commissioner or the commissioner's designee shall provide on request a written record of the history of past ownership of any watercraft that requires a certificate of number under this chapter. The request must be made on forms provided by the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fee. The fee for providing the record pursuant to subsection 1 is $25 and must be submitted with the request form.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13058. Lake and river protection sticker required

1. Prohibition. A person exempt from the certificate of number requirement pursuant to section 13056, subsection 2, paragraph B may not place or operate a motorboat, personal watercraft or seaplane on the inland waters of the State unless a valid lake and river protection sticker issued annually under subsection 3 is permanently affixed to:

A. Each side of the bow of a motorboat or personal watercraft above the water line and approximately 3 inches behind the validation sticker required under section 13056; and [2009, c. 213, Pt. OO, §16 (NEW).]

B. Each outside edge of a seaplane’s pontoons so that the entire sticker is visible above the water line when the seaplane is resting on the water. [2009, c. 213, Pt. OO, §16 (NEW).]

This sticker is nontransferable.

[ 2009, c. 213, Pt. OO, §16 (RPR) .]

2. Violation. A person who violates subsection 1 is subject to the provisions of this subsection.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 and not more than $250 per violation may be adjudged. A fine imposed under this subsection may not be suspended by the court. [2005, c. 397, Pt. E, §14 (RPR).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 397, Pt. E, §14 (RPR).]

[ 2005, c. 397, Pt. E, §14 (RPR) .]

2-A. Class E crime. A person who violates subsection 1 after having been adjudicated of having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 627, §2 (NEW) .]

3. Nonresident motorboat and personal watercraft lake and river protection sticker and resident and nonresident seaplane lake and river protection sticker; fee. No later than January 1st of each year, the commissioner shall provide the agents authorized to register watercraft or issue licenses with a sufficient quantity of lake and river protection stickers for motorboats and personal watercraft not registered in the State and for all seaplanes, whether or not registered in the State, for that boating season. The sticker must be in 2 parts so that one part of the sticker can be affixed to each side of the bow of a motorboat or personal watercraft or to each outside edge of a seaplane's pontoons. The fee for a sticker issued under this subsection is $20, $1 of which is retained by the agent who sold the sticker.

The remainder of the fee is disposed as follows:

A. Eighty percent must be credited to the Invasive Aquatic Plant and Nuisance Species Fund; and [2013, c. 580, §3 (NEW).]

B. Twenty percent must be credited to the Lake and River Protection Fund established within the department under section 10257. [2013, c. 580, §3 (NEW).]

A motorboat, personal watercraft or seaplane owned by the Federal Government, a state government or a municipality is exempt from the fee established in this subsection.

[ 2013, c. 580, §3 (RPR) .]

The Legislature shall appropriate to the department in each fiscal year an amount equal to the administrative costs incurred by the department in collecting revenue under this section. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §7 (AMD). 2003, c. 614, §9 (AFF). 2003, c. 627, §§1,2 (AMD). 2003, c. 655, §§B362-364 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 397, §§E13,14 (AMD). 2005, c. 477, §25 (AMD). 2007, c. 44, §§4, 5 (AMD). 2009, c. 213, Pt. OO, §§16, 17 (AMD). 2013, c. 580, §3 (AMD).



12 §13059. Dealer's certificate of number

1. Application. Notwithstanding section 13056, subsection 2, a manufacturer or dealer of new or used motorboats who has a permanent place of business in this State for the manufacture or sale of motorboats may, instead of obtaining a certificate of number for each motorboat owned by the manufacturer or dealer, make application on forms provided by the commissioner for a dealer's certificate of number.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Issuance. If the manufacturer or dealer making application under subsection 1 satisfies the commissioner that the applicant is qualified for a dealer's certificate of number, the commissioner shall issue the applicant a dealer's certificate of number containing the place of business of the applicant and a general distinguishing number in such form as determined by the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a dealer's certificate of number is $17 annually from each January 1st.

[ 2005, c. 12, Pt. III, §40 (AMD) .]

4. Restrictions. The dealer or manufacturer who receives a dealer's certificate of number pursuant to this section shall display the number and validation stickers issued under the dealer's certificate of number on a motorboat being demonstrated or tested. The dealer or manufacturer may transfer the number from one motorboat owned by that dealer or manufacturer to another motorboat owned by that dealer or manufacturer by temporarily attaching removable plates on which a dealer's number and validation stickers may be displayed on the bow of any boat covered by the dealer's certificate of number.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §365 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Penalty. The following penalties apply to violations of subsection 4.

A. A person who violates subsection 4 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §366 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 4 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §366 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §366 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B365,366 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 12, §III40 (AMD).



12 §13060. Temporary registration certificate (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B367,368 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §19 (RPR). 2011, c. 533, §8 (RP).



12 §13060-A. Temporary registration certificate

1. Twenty-day certificate. The commissioner may issue temporary registration certificates to a registered dealer, who may, upon the sale or exchange of a boat, issue a temporary registration certificate to a new owner in order to allow the new owner to operate the boat for a period of 20 consecutive days after the date of sale in lieu of a permanent number as required by this chapter. The fee for each temporary registration certificate is $1.

[ 2011, c. 533, §9 (NEW) .]

2. Penalty. A person who operates a boat with an expired temporary registration certificate commits a civil violation for which a fine of not less than $50 nor more than $250 may be adjudged.

[ 2011, c. 533, §9 (NEW) .]

SECTION HISTORY

2011, c. 533, §9 (NEW).



12 §13061. Permit to hold regatta, race, boat exhibition or water-ski exhibition

1. Permit required. A person may not hold a regatta, race, boat exhibition or water-ski exhibition without a permit from the commissioner issued under subsection 2.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §369 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §369 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §369 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Issuance. The commissioner may issue a permit to a person permitting the person to hold a regatta, race, boat exhibition or water-ski exhibition on any of the internal waters of this State.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Application. The person in charge of a regatta, race, boat exhibition or water-ski exhibition shall request the permit required under subsection 1 from the commissioner at least 15 days prior to the event. The request must be in writing and must set forth the date, time and location of the event. The person in charge of a proposed motorboat race shall send a letter of intent 60 days prior to the event to municipal officers of the municipality or municipalities in which the race will occur. A copy of the letter of intent must be forwarded to the commissioner with the request for a permit to hold any motorboat race.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Requirements. The following requirements apply to permits issued under this section.

A. The person obtaining the permit under subsection 2 shall provide reasonable protection, as prescribed by the commissioner, from water traffic interference and hazards and shall take reasonable precautions to safeguard persons and property. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §369 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. During any event authorized pursuant to subsection 1, the officials conducting it shall conspicuously display one or more orange warning flags of a size not less than 4 feet by 4 feet while the event is in progress. The officials shall remove the warning flag or flags for reasonable periods of time during the event to allow nonparticipating watercraft to pass through the area. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §369 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

4-A. Penalty. The following penalties apply to violations of subsection 4.

A. A person who violates subsection 4 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §370 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 4 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §370 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §370 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Unlawfully crossing event area. Except in an emergency, an operator of a watercraft may not cross the area of a regatta, race, boat exhibition authorized under subsection 1 or water-ski exhibition when the warning flag required under subsection 4, paragraph B is displayed.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §371 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §371 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §371 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B369-371 (AMD). 2003, c. 655, §B422 (AFF).



12 §13062. Certificate of number for motorboats carrying passengers for hire

1. Certificate required. A person may not operate a motorboat carrying passengers for hire without a certificate of number as required under this section.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §372 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §372 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §372 (RPR) .]

2. Application. Before a motorboat may carry passengers for hire, the owner of the motorboat shall apply for and obtain from the commissioner a certificate of number authorizing its use for that purpose. This section applies to all motorboats carrying passengers for hire as defined in section 13001, subsection 17, except those subject to federal inspection requirements that have or are required to have a current valid federal inspection certificate on board.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Issuance. Before the certificate of number required under subsection 1 is issued, the owner shall satisfy the commissioner that the boat is safe to operate and will be maintained in safe condition.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Examinations. The commissioner may cause a motorboat carrying passengers for hire to be examined from time to time.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B372 (AMD). 2003, c. 655, §B422 (AFF).



12 §13063. Operator's license to carry passengers for hire

1. Prohibition. A person may not operate a motorboat carrying passengers for hire without an operator's license to carry passengers for hire as required in this section.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §373 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §373 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §373 (RPR) .]

2. Application. Every operator of a motorboat, other than a licensed Maine guide certified in watercraft safety, carrying passengers for hire, except those operators who have been issued and have or are required to have in their possession a current valid federal operator's license, shall obtain an operator's license to carry passengers for hire from the commissioner as provided in this section before operating a motorboat carrying passengers for hire.

A. The operator shall make written application for the license to carry passengers for hire on forms provided by the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The commissioner shall cause operators applying for a license to carry passengers for hire for the first time to be examined as to their qualifications. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Issuance. The commissioner shall issue the license to carry passengers for hire to applicants who have satisfactorily passed the examination.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Fee. The fee for an operator's license to carry passengers for hire is $1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Renewal. The commissioner may grant a renewal of license to carry passengers for hire upon written application and payment of the $1 fee without examination.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

6. Expiration. Every license to carry passengers for hire expires on December 31st of the year for which issued.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B373 (AMD). 2003, c. 655, §B422 (AFF).



12 §13064. Certificate of number for motorboats rented or leased

1. Certificate of number required. Before any motorboat is rented or leased, the owner of the motorboat shall obtain a certificate of number from the commissioner under section 13056.

[ 2003, c. 655, Pt. B, §374 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §374 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §374 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §374 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B374 (RPR).



12 §13065. Personal watercraft rental agent certificate

1. Prohibition. A person may not rent or lease a personal watercraft in violation of this section. This subsection does not apply to:

A. A campground licensed by the Department of Health and Human Services that offers the personal watercraft owned by that campground exclusively for use by campground clientele; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

B. A commercial sporting camp. For the purposes of this subsection, "commercial sporting camp" means a business consisting of primitive lodging facilities that offers the public the opportunity to pursue primitive hunting, fishing, boating or snowmobiling activities; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. A person lawfully engaged in guiding activities under section 12853 who accompanies others on guided trips that include the use of personal watercraft; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

D. A property owner who offers a person renting or leasing that property the use of a personal watercraft registered to the property owner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §375 (AMD); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

1-A. Penalty. The following penalties apply to violations of subsection 1.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §376 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §376 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §376 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Registration and issuance. Except as provided in this section, a person or business may not rent or lease a personal watercraft unless that person or business:

A. Registers with the department as a personal watercraft rental agent and is issued a personal watercraft rental and leasing agent certificate from the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Obtains a Maine certificate of number for each personal watercraft being offered for rent or lease in the name of the person or business holding a personal watercraft rental and leasing agent certificate; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Provides each person who rents or leases a personal watercraft with written instructions on how to operate the personal watercraft. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a personal watercraft rental and leasing agent certificate is $25. The certificate is valid from January 1st to December 31st.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Revocation of certificate. The commissioner may revoke a personal watercraft rental and leasing agent certificate issued pursuant to subsection 2 if the commissioner determines that the certificate holder:

A. Rented or leased a personal watercraft that was unsafe; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Failed to instruct a person intending to rent or lease a personal watercraft on personal watercraft safety. The department shall provide each certificate holder with written materials and instructional guidelines on personal watercraft safety that the certificate holder shall review with each personal watercraft renter or lessor before that person operates that personal watercraft. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B375,376 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 689, §B6 (REV).



12 §13066. Displaying excise tax decal and maintaining list

1. Failure to display excise tax decal. The owner of a watercraft shall display the excise tax decal, as required by Title 36, chapter 112. In all cases when the owner of a watercraft fails to display an excise tax decal as required under Title 36, chapter 112, the law enforcement officer discovering the failure shall notify the tax collector of the owner's residence or, in the case of nonresidents, partnerships or corporations, foreign or domestic, the tax collector of the municipality where the watercraft is principally moored, docked or located or has its established base of operations.

A. A person who fails to display an excise tax decal in accordance with this subsection commits a civil violation for which a fine of not less than $25 nor more than $250 may be adjudged, which must be paid to the municipality in which the watercraft is subject to the excise tax. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §377 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who fails to display an excise tax decal in accordance with this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. Any fine imposed as part of the sentencing alternative must be paid to the municipality in which the watercraft is subject to the excise tax. [2003, c. 655, Pt. B, §377 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §377 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Failure to maintain list or make list available. A marina or boatyard owner shall maintain the list required by Title 36, section 1504, subsection 9, and make that list available as required by that section.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $25 nor more than $250 may be adjudged. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §377 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §377 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §377 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B377 (AMD). 2003, c. 655, §B422 (AFF).



12 §13067. Waste water discharge in inland waters

1. Prohibition. A person may not launch a watercraft into or operate a watercraft on inland waters when that watercraft has a marine toilet, shower or sink unless:

A. The waste water from the toilet, shower or sink is fed directly into a holding tank; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The holding tank for sanitary waste water is not in any way connected to any through-hull fittings. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates subsection 1 commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §378 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates subsection 1 after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §378 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §378 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B378 (AMD). 2003, c. 655, §B422 (AFF).



12 §13068. Operating watercraft; prohibitions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 627, §3 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B379 (RP). 2005, c. 397, §E15 (AMD).



12 §13068-A. Operating watercraft; prohibitions

1. Launching contaminated watercraft. A person may not place a watercraft that is contaminated with an invasive aquatic plant upon the inland waters of the State.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $500 and not more than $5,000 per violation may be adjudged. A fine imposed under this subsection may not be suspended by the court. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Unlawfully permitting operation by another. A person may not permit operation of a watercraft in violation of this subsection.

A. A person violates this subsection if that person owns a watercraft and negligently permits another person to operate that watercraft in violation of this chapter.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person violates this subsection if that person is the parent or guardian responsible for the care of a minor under 18 years of age and the minor operates a personal watercraft in violation of this chapter.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Operating motorboat other than personal watercraft while underage. A person under 12 years of age may not operate a motorboat propelled by machinery of more than 10 horsepower unless under the immediate supervision of a person located in the motorboat who is at least 16 years of age.

This subsection does not apply to operating a personal watercraft.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Operating watercraft without proper safety equipment. Except as provided in paragraph B, a person may not operate a watercraft without proper safety equipment as described in paragraph A.

A. A person operates a watercraft without proper safety equipment if the person operates a watercraft and:

(1) Fails to comply with the same requirements pertaining to lights, life-saving devices, fire extinguishers and other safety equipment as required by federal laws and regulations on federal navigable waters, as promulgated under the Federal Boat Safety Act of 1971, Public Law 92-75, as amended;

(2) Fails to comply with requirements pertaining to additional equipment not in conflict with federal navigation laws, which the commissioner may prescribe if there is a demonstrated need;

(3) Fails to wear a Coast Guard approved Type I, Type II or Type III personal flotation device while canoeing or kayaking on the Saco River between Hiram Dam and the Atlantic Ocean between January 1st and June 1st; or

(4) Fails to wear a Coast Guard approved Type I, Type II, Type III or Type V personal flotation device while operating a watercraft on:

(a) The Penobscot River, between the gorge and the head of Big Eddy; or

(b) The Kennebec River, between Harris Station and Turtle Island, at the foot of Black Brook Rapids. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Notwithstanding paragraph A:

(1) Canoes, owned by a youth camp located upon internal waters in the State and duly licensed by the Department of Health and Human Services and utilized by campers under the direction and supervision of a youth camp counselor at least 18 years of age or older during training and instruction periods on waters adjacent to the main location of the youth camp within a distance of 500 feet from the shoreline of that camp, are exempt from this subsection; and

(2) Log rafts, carrying not more than 2 persons and used on ponds or lakes or internal waters of less than 50 acres in area, are exempt from carrying personal flotation devices. [2009, c. 211, Pt. B, §14 (AMD).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2009, c. 211, Pt. B, §14 (AMD) .]

5. Operating watercraft to endanger. A person may not operate any of the following so as to endanger any person or property:

A. Watercraft; [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Water ski; or [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Surfboard or similar device. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Reckless operation of watercraft. A person may not operate any of the following in such a way as to recklessly create a substantial risk of serious bodily injury to another person:

A. Watercraft; [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Water ski; or [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Surfboard or similar device. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this subsection commits a Class D crime.

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Operating watercraft at greater than reasonable and prudent speed. A person:

A. May not operate a watercraft except at a reasonable and prudent speed for existing conditions; and [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Shall regulate the speed of a watercraft so as to avoid danger, injury or unnecessary inconvenience in any manner to other watercraft and their occupants, whether anchored or under way; waterfront piers; floats or other property or shorelines, either directly or by the effect of the wash or wave created by the watercraft through its speed, or otherwise. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

8. Imprudent operation of watercraft. A person may not, while operating a watercraft on the inland or coastal waters of the State, engage in prolonged circling, informal racing, wake jumping or other types of continued and repeated activities that harass another person.

A. This subsection may be enforced by any law enforcement officer or a person may bring a private nuisance action for a violation of this subsection pursuant to Title 17, section 2802. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Operating watercraft to molest wild animals or wild birds. A person may not operate a watercraft so as to pursue, molest, harass, drive or herd any wild animal or wild bird, except as may be permitted during the open season on that animal.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

10. Operating motorboat that exceeds noise limits. The following provisions govern noise limits.

A. A person may not operate a motorboat in such a manner as to exceed:

(1) A noise level of 90 decibels when subjected to a stationary sound level test with and without cutouts engaged and as prescribed by the commissioner; or

(2) A noise level of 75 decibels when subjected to an operational test measured with and without cutouts engaged and as prescribed by the commissioner. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $300 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. This subsection does not apply to motorboats that are operating in a regatta or race approved by the commissioner under section 13061. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

11. Operating motorboat without muffler. A person may not operate a motorboat that is not equipped at all times with an effective and suitable muffling device on its engine or engines to effectively deaden or muffle the noise of the exhaust, except that motorboats that are operating in a regatta or race approved by the commissioner under section 13061 may use cutouts for these motorboats while on trial runs or competing in speed events, for a period not to exceed 48 hours immediately preceding or following such an authorized event.

A. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

12. Tampering with motorboat muffler system. A person may not modify a motorboat muffler system in any way that results in an increase in the decibels of sound emitted by that motorboat.

A. A person who violates this subsection commits a civil violation for which a fine not to exceed $100 may be adjudged. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Headway speed only. The following provisions govern speeds in certain zones.

A. A person may not operate a watercraft at a speed greater than headway speed while within the water safety zone or within a marina or an approved anchorage in coastal or inland waters except:

(1) While actively fishing; or

(2) While picking up or dropping off one or more persons on water skis in the water safety zone if a reasonably direct course is taken through the water safety zone between the point that the skiers are picked up or dropped off and the outer boundary of the water safety zone. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. For the purposes of this subsection, "headway speed" means the minimum speed necessary to maintain steerage and control of the watercraft while the watercraft is moving. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

14. Operating motorboat in bathing areas. The following provisions apply to operating a motorboat in a bathing area.

A. A person may not:

(1) Operate a motorboat within a bathing area marked or buoyed for bathing; or

(2) Operate an airmobile on a beach adjacent to a bathing area marked or buoyed for bathing. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

15. Violation of surface use restriction order. A person may not operate, launch or remove a watercraft at a restricted-access site or refuse inspection of a watercraft in violation of an order issued under Title 38, section 1864.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $500 and not more than $5,000 per violation may be adjudged. A fine imposed under this subsection may not be suspended by the court. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2005, c. 397, Pt. E, §16 (AMD) .]

16. Operating motorboat in prohibited or restricted area. The following provisions apply to operating a motorboat in prohibited or restricted areas.

A. A person may not:

(1) Operate a motorboat on that portion of Portage Lake in Township T. 13, R. 6, W.E.L.S., County of Aroostook, known as the Floating Island Area, north and westerly of a line beginning at the eastern edge of the marshy peninsula running out from Hutchinson Ridge, running 50 yards outside of the floating islands in a northerly direction to the mouth of Mosquito Brook;

(2) Operate a motorboat on Quimby Pond in the Town of Rangeley, Franklin County;

(3) Operate a motorboat upon the waters of Jerry Pond, so called, situated within the boundaries, or having a shore line abutting, the incorporated municipality of Millinocket and the unincorporated Townships being T.1, R. 7 and T.A., R. 7, all in Penobscot County;

(4) Operate a motorboat on Upper and Lower Ox Brook Lakes in the Towns of T. 6 ND, T. 6 RI and Talmadge in Washington County;

(5) Operate a motorboat on Little Nesowadnehunk (Sournahunk) Lake, in T. 5, R. 11, Piscataquis County;

(6) Operate a motorboat having more than 10 horsepower on Eagle Lake and Jordan Pond, Mt. Desert Island, Hancock County and Long Pond, T.E. and T. D., Franklin County;

(7) Operate a motorboat on a body of water commonly known as and referred to in the Dunham-Davee Work Plan as Snow's Pond, situated west of Route 7 in the Town of Dover-Foxcroft, Piscataquis County;

(8) Operate a motorboat having more than 6 horsepower on Long Pond, Town of Denmark, Oxford County;

(9) Operate a motorboat on Lily Pond, Edgecomb, Lincoln County;

(10) Operate a motorboat powered by an internal combustion engine on Nokomis Pond, situated in the Towns of Newport and Palmyra, Penobscot County;

(11) Operate a motorboat in Merrymeeting Bay at a speed in excess of 10 miles per hour, except within the confines of the buoyed channels;

(12) Operate a motorboat equipped with an internal combustion engine on the following waters on Mount Desert Island in Hancock County: Witch Hole Pond; Aunt Betty's Pond; Bubble Pond; Round Pond; and Lake Wood;

(13) Operate a motorboat equipped with a motor greater than 10 horsepower on Upper Hadlock Pond or Lower Hadlock Pond on Mount Desert Island in Hancock County;

(14) Operate a personal watercraft in violation of section 685-C, subsection 10 or any rule adopted by the Maine Land Use Planning Commission to implement that subsection;

(15) Operate a watercraft at greater than headway speed on any area of Torsey Lake within 1/2 mile from the boat launch on Desert Pond Road in the Town of Mount Vernon;

(16) Operate a watercraft at greater than headway speed on any area of Torsey Lake within 1/2 mile from the boat launch on Old Kents Hill Road in the Town of Readfield;

(17) Operate a watercraft equipped with a motor greater than 10 horsepower on Cold Rain Pond in the Town of Naples or on Holt Pond in the Town of Naples and the Town of Bridgton;

(18) Operate a watercraft equipped with a motor greater than 5 horsepower on Moose Pond in the Town of Otisfield;

(19) Operate a watercraft at greater than headway speed on any area of Pickerel Pond in the Town of Wayne;

(20) Operate a motorboat having more than 10 horsepower on Middle Branch Pond in the Town of Waterboro in York County;

(21) Operate a motorboat having more than 10 horsepower on Adams Pond, Foster Pond or Otter Pond in the Town of Bridgton in Cumberland County; or

(22) Operate a motorboat having more than 10 horsepower on Pickerel Pond in the territory of T.32 MD in Hancock County. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2011, c. 682, §38 (REV).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §380 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2011, c. 682, §38 (REV) .]

SECTION HISTORY

2003, c. 655, §B380 (NEW). 2003, c. 655, §B422 (AFF). 2003, c. 689, §B6 (REV). 2005, c. 397, §E16 (AMD). 2009, c. 211, Pt. B, §14 (AMD). 2011, c. 682, §38 (REV).



12 §13069. Watercraft accident; requirements (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B381 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 436, §3 (RP).



12 §13069-A. Watercraft accidents involving personal injury or death

The following provisions govern accidents involving watercraft that result in personal injury or death of a person. [2005, c. 436, §4 (NEW).]

1. Law enforcement officer notification. The operator of a watercraft involved in an accident that results in personal injury or death of a person or results in the disappearance of a person indicating death or injury shall immediately report the accident, by the quickest means of communication, to the available law enforcement officer nearest to the place where the accident occurred.

A. The owner of a watercraft who knows that that watercraft was involved in an accident as described in this subsection shall report the accident as provided in this subsection if the operator of the watercraft is unknown. [2005, c. 436, §4 (NEW).]

[ 2005, c. 436, §4 (NEW) .]

2. Provide information to injured party. The operator or a person acting on behalf of the operator of a watercraft involved in an accident shall provide to an injured person or the operator or an occupant of any other watercraft involved in the accident:

A. The operator's name and address; and [2005, c. 436, §4 (NEW).]

B. The registration number of the operator's watercraft. [2005, c. 436, §4 (NEW).]

[ 2005, c. 436, §4 (NEW) .]

3. Render assistance. The operator of a watercraft involved in an accident shall render reasonable assistance to an injured person.

[ 2005, c. 436, §4 (NEW) .]

4. Penalties. A person who violates this section commits a Class E crime.

[ 2005, c. 436, §4 (NEW) .]

5. Aggravated punishment category. Notwithstanding subsection 4, a person who intentionally, knowingly or recklessly fails to comply with this section when the accident resulted in serious bodily injury, as defined in Title 17-A, section 2, subsection 23, or death, commits a Class C crime.

[ 2005, c. 436, §4 (NEW) .]

SECTION HISTORY

2005, c. 436, §4 (NEW).



12 §13069-B. Watercraft accidents involving property damage

The following provisions govern accidents involving watercraft that result in property damage only. [2005, c. 436, §4 (NEW).]

1. Provide information. The operator of a watercraft involved in a collision or accident that results in property damage estimated to be in an amount of $1,000 or more shall provide the owner or operator of that property:

A. The operator's name and address; and [2005, c. 436, §4 (NEW).]

B. The registration number of the operator's watercraft. [2005, c. 436, §4 (NEW).]

[ 2005, c. 436, §4 (NEW) .]

2. Render assistance. The operator of a watercraft involved in an accident shall render reasonable assistance to all persons involved in the accident as far as the operator can without serious damage to the operator's watercraft or serious risk to crew or passengers.

[ 2005, c. 436, §4 (NEW) .]

3. Violation. A person who violates this section commits a Class E crime.

[ 2005, c. 436, §4 (NEW) .]

SECTION HISTORY

2005, c. 436, §4 (NEW).



12 §13069-C. Watercraft accident reports

A person shall report a watercraft accident to the commissioner in accordance with this section. [2005, c. 436, §4 (NEW).]

1. Injury to person. An operator or owner of a watercraft involved in a collision, accident or other casualty while using the watercraft that results in the death of a person, a person's losing consciousness or receiving medical treatment, a person's becoming disabled for more than 24 hours or the disappearence of a person from a watercraft under circumstances indicating death or injury shall file a written report on forms provided by the commissioner containing the information as required by the commissioner within 24 hours of the occurrence.

[ 2005, c. 436, §4 (NEW) .]

2. Damage to watercraft. Accidents involving only damage to watercraft or other property to the estimated amount of $1,000 or more must be reported within 72 hours on forms provided by the commissioner.

[ 2005, c. 436, §4 (NEW) .]

3. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 436, §4 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 436, §4 (NEW).]

[ 2005, c. 436, §4 (NEW) .]

SECTION HISTORY

2005, c. 436, §4 (NEW).



12 §13070. Operating airmobile

1. No permission given. This chapter does not give license or permission to cross or go on the property of another.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Stop and identify requirement. Persons operating an airmobile upon the land of another shall stop and identify themselves upon the request of the landowner or the landowner's duly authorized representative. A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Restrictions. If restrictions on operation are posted on the land of another, a person operating an airmobile shall observe those restrictions.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Operating airmobile upon public way. Except as provided in this subsection, a person may not operate an airmobile upon a public way.

A. Properly registered airmobiles may cross public ways, including bridges, overpasses and underpasses. For crossing public ways, sidewalks and culverts, persons operating airmobiles may travel only the distance necessary, but in no case exceeding 300 yards, for the sole purpose of crossing as directly as possible. For crossing bridges, overpasses and underpasses, persons operating airmobiles may travel only the distance necessary, but in no case exceeding 500 yards, for the sole purpose of crossing as directly as possible. All crossings are subject to the following conditions:

(1) The operator of the airmobile may cross public ways only if the crossing can be made safely and does not interfere with vehicular traffic approaching from either direction;

(2) The operator of the airmobile shall dismount and lead the machine along the extreme right of the traveled way; and

(3) The operator of the airmobile shall yield the right-of-way to all vehicular traffic. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Failing to stop airmobile before entering public way. A person shall bring an airmobile to a complete stop before entering a public way.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Failing to yield right-of-way while operating airmobile. A person shall yield the right-of-way to all vehicular traffic while operating an airmobile on a public way.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Operating airmobile that exceeds noise limit. Airmobiles are subject to the following noise level limits.

A. Except as provided in this paragraph, a person may not operate an airmobile that exceeds 78 decibels of sound pressure at 50 feet on the "A" scale, as measured by the Society of Automotive Engineers standards J-192. Airmobiles that are operating in a race approved by the commissioner under section 13061 may exceed this maximum noise level. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. A person may not operate an airmobile in such a manner as to exceed:

(1) A noise level of 90 decibels when subjected to a stationary sound level test with and without cutouts engaged and as prescribed by the commissioner; or

(2) A noise level of 75 decibels when subjected to an operational test measured with and without cutouts engaged and as prescribed by the commissioner. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $300 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

8. Operating airmobile on railroad tracks. A person may not operate an airmobile along or adjacent and parallel to the tracks of any railroad within the limits of the railroad right-of-way without written permission from the railroad.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §382 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Operating airmobile too close to certain buildings.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §382 (RP) .]

10. Operating airmobile too close to certain buildings. Except as provided in this subsection, a person may not operate an airmobile within 200 feet of a dwelling, hospital, nursing home, convalescent home or church.

A. This subsection does not apply to a person operating an airmobile:

(1) On public ways in accordance with subsections 4, 5, 6 and 7;

(2) On the frozen surface of any body of water; and

(3) On land that the operator owns or is permitted to use. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §382 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B382 (AMD). 2003, c. 655, §B422 (AFF).



12 §13071. Operating personal watercraft (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B383 (RP).



12 §13071-A. Operating personal watercraft

1. Operating personal watercraft while underage. A person under 16 years of age may not operate a personal watercraft.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Additional safety requirements while operating personal watercraft. The following provisions apply to operating or being a passenger on a personal watercraft.

A. A person may not:

(1) Operate or be a passenger on a personal watercraft unless the person is wearing Coast Guard approved Type I, Type II or Type III personal flotation devices; or

(2) Operate a personal watercraft during the hours between sunset and sunrise. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Operating rented or leased personal watercraft without identification decal. A person may not operate a rented or leased personal watercraft on Brandy Pond in the Town of Naples or on Long Lake in the Town of Naples, the Town of Bridgton and the Town of Harrison that does not have a clearly visible decal affixed to the personal watercraft that identifies the rental agent.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Operating personal watercraft in prohibited area. The following provisions apply to operating a watercraft in prohibited areas.

A. A person may not operate a personal watercraft on:

(1) Mud Pond, Oversett Pond, South Pond, Round Pond, Twitchell Pond, Hicks Pond, Indian Pond or Furlong Pond in the Town of Greenwood in Oxford County;

(2) North Pond or Bryant Pond, also known as Christopher Lake, in the Town of Greenwood and the Town of Woodstock in Oxford County;

(3) Concord Pond, Little Concord Pond or Shagg Pond in the Town of Woodstock in Oxford County;

(4) Hamilton Pond in Bar Harbor in Hancock County;

(5) Bog Lake or Horseshoe Lake in the Town of Northfield in Washington County;

(6) Megunticook Lake in the Town of Camden and the Town of Hope in Knox County and the Town of Lincolnville in Waldo County;

(7) Hobbs Pond, Fish Pond or Alford Lake in the Town of Hope in Knox County;

(8) Norton Pond or Coleman Pond in the Town of Lincolnville in Waldo County;

(9) Pitcher Pond in the Town of Lincolnville and the Town of Northport in Waldo County;

(10) Torsey Lake in the Town of Mount Vernon and the Town of Readfield in Kennebec County;

(11) Trickey Pond in the Town of Naples in Cumberland County;

(12) Brandy Pond in the Town of Naples in Cumberland County between sunset and 9:00 a.m.;

(13) Fulton Lake in the Town of Northfield in Washington County;

(14) Knight Pond in the Town of Northport in Waldo County;

(15) Moose Pond or Saturday Pond in the Town of Otisfield in Oxford County;

(16) Tripp Pond, Upper Range Pond or Middle Range Pond in the Town of Poland in Androscoggin County;

(17) Keewaydin Lake, Virginia Lake, Trout Pond, Weymouth Pond or Whitney Pond in the Town of Stoneham in Oxford County;

(18) Lermond Pond in the Town of Union and the Town of Hope in Knox County;

(19) Pocasset Lake or Pickerel Pond in the Town of Wayne in Kennebec County;

(20) Androscoggin Lake in the Town of Wayne in Kennebec County and the Town of Leeds in Androscoggin County;

(21) Little Cobbosseecontee Lake in the Town of Winthrop in Kennebec County;

(22) Somes Pond in the Town of Mount Desert;

(23) Long Pond in the Town of Mount Desert and the Town of Southwest Harbor;

(24) Little Long Pond in the Town of Mount Desert;

(25) Meetinghouse Pond, Big Pond, Wat Tuh Lake, Center Pond and Silver Lake, also known as Silver Pond, in the Town of Phippsburg in Sagadahoc County;

(26) South Branch Lake in the Plantation of Seboeis and the Township of T2 R8 NWP in Penobscot County;

(27) Spring Lake in Spring Lake Township in Somerset County;

(28) Kennebago Lake and Kennebago River in Davis Township and Stetsontown Township in Franklin County;

(29) Nicatous Lake in the Townships of T40 MD, T41 MD and T3 ND in Hancock County;

(30) Crystal Lake in the Town of Washington in Knox County;

(31) Middle Branch Pond in the Town of Waterboro in York County;

(32) Highland Lake or Woods Pond in the Town of Bridgton in Cumberland County if the personal watercraft is rented and does not display a decal identifying the rental agency that owns the personal watercraft; or

(33) Lake St. George in the Town of Liberty. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §384 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Operating personal watercraft while 16 years of age or older and under 18 years of age; boater education. The following provisions apply to operating a personal watercraft by a person 16 years of age or older and under 18 years of age.

A. A person 16 years of age or older and under 18 years of age may not operate a personal watercraft unless:

(1) That person is accompanied by a person 18 years of age or older who physically occupies the personal watercraft; or

(2) While operating the personal watercraft, that person possesses on that person identification showing proof of age and proof of successful completion of a boater safety education course approved by a national association of state boating law administrators, including but not limited to courses offered by the U.S. Coast Guard Auxiliary or other organizations approved by the commissioner for providing boater safety education courses. The commissioner shall establish a list of approved organizations for providing boater safety education courses and make that list readily available to the public. [2005, c. 536, §1 (NEW); 2005, c. 536, §3 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 536, §1 (NEW); 2005, c. 536, §3 (AFF).]

[ 2005, c. 536, §1 (NEW); 2005, c. 536, §3 (AFF) .]

SECTION HISTORY

2003, c. 655, §B384 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 536, §1 (AMD). 2005, c. 536, §3 (AFF).



12 §13072. Harbor masters on inland waters

1. Appointment; compensation. The municipal officers of a town that borders or contains inland waters but does not border or contain territorial waters may appoint a harbor master for a term of not less than one year and may establish the harbor master's compensation. Except as provided in subsection 2-A, the harbor master is subject to all the duties and liabilities of that office as prescribed by state law, municipal ordinances and rules promulgated by the municipality. The municipal officers may remove the harbor master from office for cause, declared in writing, after due notice to the harbor master and a hearing, if requested.

For purposes of this subsection, "territorial waters" has the same meaning as provided in section 6001, subsection 48-B.

[ 2005, c. 492, §2 (AMD) .]

2. Authority and responsibility. Except as provided in subsection 2-A, a harbor master appointed under this section shall enforce the watercraft laws of the State and the municipality on any water within the jurisdiction of the municipality.

[ 2003, c. 614, §9 (AFF); 2003, c. 627, §4 (AMD) .]

2-A. Authority to enforce invasive aquatic species laws. A municipality may appoint a harbor master whose only duties are to enforce the provisions of section 13058 and section 13068-A, subsections 1 and 15 on any water within the jurisdiction of the municipality.

[ RR 2003, c. 2, §22 (COR) .]

3. Jointly appointed harbor masters. The municipal officers of 2 or more municipalities that border on the same inland waters may jointly appoint a single harbor master who has authority over the jurisdictions of all the participating municipalities.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Power to arrest for assault. The municipal officers may prohibit a harbor master from making an arrest or carrying a weapon. A harbor master who is not prohibited from making arrests may arrest and deliver to the law enforcement authorities on shore any person committing an assault upon the harbor master or another person acting under the harbor master's authority. A harbor master may not make arrests or carry a firearm unless the harbor master has successfully completed the training requirements prescribed in Title 25, section 2804-I.

[ 2005, c. 492, §3 (NEW) .]

5. Mooring sites. The regulation of moorings in inland waters is governed by Title 38, except that Title 38 may not be construed to require the municipal officers of a town that does not border or contain territorial waters to appoint a harbor master upon the request of a person desiring mooring privileges or the regulation of mooring privileges. Nothing in this subsection limits or expands a municipality's authority to regulate moorings under Title 38 or as otherwise provided in law.

[ 2005, c. 492, §3 (NEW) .]

SECTION HISTORY

RR 2003, c. 2, §22 (COR). 2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 627, §§4,5 (AMD). 2005, c. 492, §§2,3 (AMD).



12 §13073. Harbor masters on inland waters; violations

A person who neglects or refuses to obey any lawful order of a harbor master authorized pursuant to section 13072 commits a Class E crime. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).






Chapter 937: SNOWMOBILES

12 §13101. Application

This chapter applies to the operation of snowmobiles in all areas that come within the jurisdiction of the State. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13102. License not required

An operator's license is not required for the operation of a snowmobile. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13103. Rule violations; snowmobiles and snowmobile races

The following penalties apply to violations of rules regulating snowmobiles or the protection and safety of spectators at snowmobile races. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §385 (RPR).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regulating snowmobiles or the protection and safety of spectators at snowmobile races commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §385 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal. A person who violates a rule regulating snowmobiles or the protection and safety of spectators at snowmobile races after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §385 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B385 (RPR).



12 §13104. Registration

1. Operating unregistered snowmobile. Except as provided in this subsection, subsection 7 and section 13112, a person may not operate a snowmobile that is not registered in accordance with this section.

A. A registration is not required for a snowmobile operated over the snow on land on which the owner lives or on land on which the owner is domiciled, provided the snowmobile is not operated elsewhere within the jurisdiction of this State. [2005, c. 1, §1 (AMD).]

B. A registration is not required for a snowmobile operated by a commercial ski area for the purpose of packing snow or for rescue operations thereon unless the snowmobile is required to cross a public way during that operation. [2005, c. 1, §1 (AMD).]

C. Snowmobiles owned and operated in this State by the Federal Government, the State or a political subdivision of the State are exempt from registration fees but must be registered and required to display numbers. [2005, c. 1, §1 (AMD).]

D. Registration is not required to field test repairs to a snowmobile if valid snowmobile repair shop number plates issued under section 13110 are affixed to the snowmobile during the field test and the snowmobile is not owned by the snowmobile repair shop or any repair shop employee. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

E. Registration is not required to field test repairs to a snowmobile when the snowmobile is tested on the premises of a snowmobile repair shop when the snowmobile repair shop is open and the snowmobile is not owned by the snowmobile repair shop or any repair shop employee. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

F. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $200 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 213, Pt. OO, §18 (AMD).]

[ 2009, c. 213, Pt. OO, §18 (AMD) .]

2. Application and issuance. The commissioner or the commissioner's designee may register and assign a registration number to all snowmobiles upon application and payment of a registration fee by the owner. The commissioner shall charge a fee of $1 for each registration issued by department employees.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Form of registration. The snowmobile registration must be in such form as the commissioner may determine except that the commissioner shall develop a single form of registration that can be used for either the 3-day or seasonal nonresident registrations.

[ 2009, c. 213, Pt. OO, §19 (AMD) .]

4. Fee. Except as provided in subsection 5, the annual snowmobile registration fee is as follows:

A. For residents, $40. The registration for a snowmobile owned by a resident is valid for one year, commencing on July 1st of each year; and [2011, c. 129, §1 (RPR).]

B. For nonresidents:

(1) Forty-three dollars for a 3-consecutive-day registration. A person may purchase more than one 3-day registration in any season; and

(2) Eighty-eight dollars for a seasonal registration.

The registration for a snowmobile owned by a nonresident must specify the dates for which the registration is valid. [2011, c. 129, §1 (RPR).]

Five dollars from each registration fee collected pursuant to this subsection must be transferred to a special fund administered by the Off-Road Vehicle Division of the Bureau of Parks and Lands within the Department of Agriculture, Conservation and Forestry. The funds must be used to assist any entity that has a snowmobile trail grooming contract with the Bureau of Parks and Lands in the purchase of trail-grooming equipment. The funds also may be used for the repair or overhaul of trail-grooming equipment.

Seven dollars from each resident snowmobile registration fee must be transferred to the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands.

[ 2011, c. 129, §1 (RPR); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §24 (REV) .]

5. Antique snowmobile registration fee. A resident who owns a snowmobile that is more than 25 years old and that is substantially maintained in original or restored condition may register that snowmobile under this subsection as an antique snowmobile. An antique snowmobile registration authorizes that snowmobile to be operated only for the purpose of traveling to, returning from and participating in an exhibition, parade or other event of interest to the public or for occasional personal use. The fee for an antique snowmobile registration is $33. An antique snowmobile registration is valid until the ownership of that antique snowmobile is transferred to another person. Upon the transfer of ownership, the new owner may reregister that snowmobile as an antique snowmobile by paying the $33 antique snowmobile registration fee. The registration fee for an antique snowmobile is allocated according to section 10206, subsection 2, paragraph A.

[ 2005, c. 12, Pt. III, §41 (AMD) .]

6. Members of armed forces permanently stationed in Maine. The following persons are eligible to register any snowmobile owned by them at the resident fee:

A. Any person serving in the Armed Forces of the United States who is permanently stationed at a military or naval post, station or base in the State; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The spouse and children of the person described in paragraph A, provided that the spouse and children permanently reside with that person. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

A member of the armed forces described in paragraph A who desires to register a snowmobile shall present certification from the commander of the post, station or base, or from the commander's designated agent, that the member is permanently stationed at that post, station or base. Registration fees for registrations pursuant to this subsection must be allocated as if the person registering the snowmobile was a resident of the municipality in which the post, station or base is situated.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Snowmobiles of nonresidents; Maine-New Hampshire Cooperative Trails. Except as specifically provided in this subsection and notwithstanding any other provision of law, a snowmobile belonging to a nonresident may be possessed or operated by any person in this State as long as the snowmobile is properly registered in this State in the name of a nonresident owner of the snowmobile. Nothing in this subsection authorizes the operation of a snowmobile in a manner contrary to this chapter.

A. A nonresident is ineligible to obtain a resident registration for a snowmobile owned by that nonresident. Snowmobiles and grooming equipment registered to federal or state entities, snowmobile clubs, municipalities or counties from bordering states or provinces and engaged in trail grooming may be operated without being registered under this subsection. Snowmobiles registered in either New Hampshire or Canada may be operated on any lake or pond that is partly in both the State and New Hampshire or Canada without being registered in the State. [2005, c. 456, §1 (NEW).]

B. A snowmobile registered in this State or in New Hampshire may be operated without further registration requirements on those portions of the Maine-New Hampshire Cooperative Trails located in Maine. For purposes of this paragraph, "Maine-New Hampshire Cooperative Trails" means:

(1) New Hampshire Trail 18 as identified in the Success Pond - Grafton Notch area; and

(2) Maine Trail ITS-80 as identified in the Evans Notch area of the White Mountain National Forest. [2005, c. 456, §1 (NEW).]

C. Snowmobiles registered in another state or in a Canadian province may be operated without a Maine registration at a special event or festival organized to occur in this State if such operation is approved by the commissioner. An event or festival organizer must submit a request in writing to the commissioner at least 60 days prior to the event or festival and shall include a map of trails where operation will be allowed. [2005, c. 465, §1 (NEW).]

D. A snowmobile owned or under the control of a snowmobile manufacturer may be operated without a Maine registration at a demonstration event organized to occur in this State if such operation is approved by the commissioner. A snowmobile manufacturer or a representative of a snowmobile manufacturer must submit a request in writing to the commissioner at least 60 days prior to the demonstration event and shall include a description and the location of the event. [2009, c. 184, §1 (NEW).]

The commissioner shall adopt rules regarding the grooming and maintenance of the Maine-New Hampshire Cooperative Trails and reimbursement or payment for those services. The rules must allow reimbursement for grooming and maintenance services to be through direct cash payments by users of the Maine-New Hampshire Cooperative Trails or through in-kind services. The costs of grooming and maintenance must be based on the average per mile costs to Maine and New Hampshire of providing these services. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 184, §1 (AMD) .]

8. Duplicate registration certificate. The holder of any resident or nonresident seasonal registration certificate issued under this section may obtain a duplicate from the commissioner upon application and payment of a fee of $1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

9. Numbers permanent.

[ 2007, c. 165, §1 (RP) .]

10. Transfer of ownership, discontinuance of use. The following provisions govern transfer of ownership and discontinued use.

A. A person who transfers the ownership or permanently discontinues the use of a snowmobile having a resident registration or a nonresident seasonal registration and applies for registration of another snowmobile in the same registration year is entitled to a registration upon payment of a transfer fee of $4 and is not required to pay the regular registration fee. [2005, c. 12, Pt. III, §42 (AMD).]

B. Whenever ownership is transferred or the use of a snowmobile for which a registration has already been issued is discontinued, the old registration must be properly signed and executed by the owner showing that the ownership of the snowmobile has been transferred or its use discontinued and returned to the commissioner within 10 days of the transfer or discontinuance of use. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If there is a change of ownership of a snowmobile for which a registration has previously been issued, the new owner shall apply for a new registration, shall set forth the original number in the application and shall pay the regular fee for the particular snowmobile involved. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2005, c. 12, Pt. III, §42 (AMD) .]

11. Open snowmobile weekend.

[ 2005, c. 1, §3 (RP) .]

12. Restrictions.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §388 (RP) .]

12-A. Registration certificate; inspection and display. The following provisions apply to registration certificates and numbers.

A. A person shall:

(1) Provide a registration certificate or an online registration receipt for inspection by any law enforcement officer on demand; and

(2) Display a registration number assigned to a snowmobile in such form and manner as the commissioner may determine, except that an antique snowmobile is not required to display registration numbers. A person may operate a snowmobile registered online without displaying a registration number until that person receives the registration certificate from the department or for 30 days after registering the snowmobile online, whichever occurs first. [2007, c. 651, §18 (AMD).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §389 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2007, c. 651, §18 (AMD) .]

13. Fraudulent acquisition of snowmobile registration. A person may not obtain a snowmobile registration through fraud, misstatement or misrepresentation. A person who violates this subsection commits a Class E crime.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §390 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

14. Report of destroyed, abandoned or permanently removed snowmobile. A registrant shall notify the commissioner if a snowmobile is destroyed, abandoned or permanently removed from the State.

[ 2003, c. 655, Pt. B, §391 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

15. Reciprocity.

Subsection 15 was repealed 10/1/13. PL 2013, c. 386, §1 attempted to strike the language that repealed the subsection, but did not take effect in time.

[ 2011, c. 437, §1 (NEW); MRSA T. 12, §13104, sub-§15 (RP) .]

16. Reciprocity. The commissioner may allow a nonresident to operate in this State a snowmobile that is not registered in this State during one 3-consecutive-day period, 2 days of which are weekend days, annually if:

A. The nonresident's snowmobile has a valid registration from another state; and [2013, c. 588, Pt. E, §6 (NEW); 2013, c. 588, Pt. E, §7 (AFF).]

B. The nonresident's state of residency allows a snowmobile registered in Maine to be operated in that state for a period of time of at least 3 consecutive days without being registered in that state. [2013, c. 588, Pt. E, §6 (NEW); 2013, c. 588, Pt. E, §7 (AFF).]

This subsection may not be construed to authorize the operation of a snowmobile in a manner contrary to this chapter except as provided in this subsection.

[ 2013, c. 588, Pt. E, §6 (NEW); 2013, c. 588, Pt. E, §7 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B386-391 (AMD). 2003, c. 655, §B422 (AFF). 2005, c. 1, §§1-3 (AMD). 2005, c. 12, §§III41,42 (AMD). 2005, c. 456, §1 (AMD). 2005, c. 465, §1 (AMD). 2007, c. 165, §1 (AMD). 2007, c. 556, §3 (AMD). 2007, c. 651, §18 (AMD). 2009, c. 184, §1 (AMD). 2009, c. 213, Pt. OO, §§18-20 (AMD). 2009, c. 226, §1 (AMD). 2011, c. 129, §1 (AMD). 2011, c. 437, §1 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §24 (REV). 2013, c. 588, Pt. E, §6 (AMD). 2013, c. 588, Pt. E, §7 (AFF).



12 §13105. Snowmobile registration agents

1. Appointment of snowmobile registration agents; report; fees. Appointment of snowmobile registration agents and applicable fees are governed by the following.

A. The commissioner may appoint municipal clerks or other persons who a municipality may designate as municipal agents to issue snowmobile registrations. The commissioner may designate other agents as necessary to issue snowmobile registrations. The commissioner shall determine by rule the period when agents shall act. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §392 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

B. Agents may charge a service fee of not more than $1 for each snowmobile renewal registration issued and $2 for each registration covered by sections 13002 to 13005. This service fee is retained by the agent. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. An agent is delinquent if that agent fails to forward to the commissioner funds collected by that agent by the date established in rules adopted under this subsection. Failure to remit the funds as provided in this subsection results in the following sanctions, in addition to any other provided by law.

(2) If the agent has not paid the amount owed by the 60th day after the agent becomes delinquent, the commissioner shall assess a surcharge of 5% of the principal amount owed.

(3) If an agent is delinquent for more than 150 days or is delinquent 3 or more times in one year, the commissioner shall:

(a) Terminate the agency for the balance of the year; and

(b) Order that the agency not be renewed for the next year. [2011, c. 533, §10 (AMD).]

Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2011, c. 533, §10 (AMD) .]

2. Unlawful issuance of snowmobile registration. An agent may not issue a resident snowmobile registration to a nonresident or a nonresident snowmobile registration to a resident.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §392 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §392 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §392 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B392 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 533, §10 (AMD).



12 §13106. Operation of snowmobile (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B393 (RP).



12 §13106-A. Operation of snowmobile

1. No permission given. This chapter does not give license or permission to cross or go on the property of another.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Stop and identify requirement. Persons operating a snowmobile upon the land of another shall stop and identify themselves upon the request of the landowner or the landowner's duly authorized representative.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Operating snowmobile upon controlled access highway. Except as provided in paragraph A, a person may not operate a snowmobile upon a controlled access highway or within the right-of-way limits of a controlled access highway.

A. A person may operate a snowmobile upon a controlled access highway or within the right-of-way limits of a controlled access highway in accordance with this paragraph.

(1) A person on a properly registered snowmobile may cross controlled access highways by use of bridges over or roads under those highways, or by use of roads crossing controlled access highways at grade.

(2) The Commissioner of Transportation may issue special permits for designated crossings of controlled access highways. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Unlawfully operating snowmobile on plowed road. A person may not operate a snowmobile upon any plowed private road, or public road plowed privately without public compensation, after having been forbidden to do so by the owner thereof, the owner's agent or a municipal official, either personally or by appropriate notices posted conspicuously on that road.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Operating snowmobile on public way. Except as provided in subsection 4 and this subsection, a person may not operate a snowmobile upon the main traveled portion, the sidewalks or the plowed snowbanks of a public way.

A. A properly registered snowmobile may be operated on a public way only the distance necessary, but in no case to exceed 500 yards, on the extreme right of the traveled way for the purpose of crossing, as directly as possible, a public way, sidewalk or culvert. [2011, c. 533, §11 (AMD).]

B. A properly registered snowmobile may be operated on a public way only the distance necessary, but in no case to exceed 500 yards, on the extreme right of the traveled way for the sole purpose of crossing, as directly as possible, a bridge, overpass or underpass, provided that that operation can be made in safety and that it does not interfere with vehicular traffic approaching from either direction on the public way. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. A snowmobile may be operated on any portion of a public way when the public way has been closed in accordance with Title 23, section 2953. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. If the main traveled portion of a public way is publicly plowed and utilized by conventional motor vehicles, a snowmobile may be operated only on that portion of the way not maintained or utilized for the operation of conventional motor vehicles, except that operation on the left side of the way is prohibited during the hours from sunset to sunrise on the portion of the way not maintained or utilized for the operation of conventional motor vehicles. This paragraph does not apply to a snowmobile operated by a public utility regulated by the Public Utilities Commission while being operated in the course of the utility's corporate function, so that public utilities may effectively and speedily carry out their obligations to the public. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. A snowmobile may be operated on streets and public ways during a period of emergency when the emergency has been so declared by a police agency having jurisdiction and when travel by conventional motor vehicles is not practicable. This paragraph does not apply to a snowmobile operated by a public utility regulated by the Public Utilities Commission while being operated in the course of the utility's corporate function, so that public utilities may effectively and speedily carry out their obligations to the public. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. A snowmobile may be operated on streets and public ways in special snowmobile events of limited duration conducted according to a prearranged schedule and under a permit from the governmental unit having jurisdiction. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

G. Notwithstanding paragraphs A to F, a snowmobile may be operated on the extreme right of a public way within the built-up portion of a municipality or unorganized or unincorporated township if the appropriate governmental unit has designated the public way as a snowmobile-access route for the purpose of allowing snowmobiles access to places of business. A public way designated by an appropriate governmental unit as a snowmobile-access route must be posted conspicuously at regular intervals by that governmental unit with highly visible signs designating the snowmobile-access route. Before designating a public way as a snowmobile-access route, the appropriate governmental unit shall make appropriate determinations that snowmobile travel on the extreme right of the public way may be conducted safely and will not interfere with vehicular traffic on the public way. For purposes of this paragraph, "appropriate governmental unit" means the Department of Transportation, county commissioners or municipal officers within their respective jurisdictions. The jurisdiction of each appropriate governmental unit over public ways pursuant to this paragraph is the same as its jurisdiction over the passage of vehicles on public ways pursuant to Title 29-A, section 2395. Municipal or county law enforcement officials having jurisdiction have primary enforcement authority over any route established under this paragraph. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

H. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2011, c. 533, §11 (AMD) .]

6. Failing to stop snowmobile before entering public way. A person shall bring a snowmobile to a complete stop before entering a public way or a private way maintained for travel.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

7. Failing to yield right-of-way while operating snowmobile. A person shall yield the right-of-way to all vehicular traffic while operating a snowmobile on a public way or a private way maintained for travel.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

8. Crossing closed bridge, culvert, overpass or underpass with snowmobile. This subsection applies to the crossing with a snowmobile of a bridge, culvert, overpass or underpass closed to snowmobiles by the Commissioner of Transportation.

A. A person may not cross with a snowmobile a bridge, culvert, overpass or underpass closed to snowmobiles by the Commissioner of Transportation.

(1) The Commissioner of Transportation may, following a public hearing, prohibit the crossing of an individual bridge, culvert, overpass or underpass if the commissioner determines that that crossing or use of the public way is hazardous.

(2) Any bridge, culvert, overpass or underpass closed by the Commissioner of Transportation must be posted by appropriate notices. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Reckless operation of snowmobile. A person may not operate a snowmobile in such a way as to recklessly create a substantial risk of serious bodily injury to another person. Violation of this subsection is a Class D crime.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

10. Operating snowmobile to endanger. A person may not operate a snowmobile so as to endanger any person or property by:

A. Operating the snowmobile except at a reasonable and prudent speed for the existing conditions, including when approaching and crossing an intersection or railway grade crossing, when approaching and taking a curve, when approaching a hill crest, when traveling upon any narrow or winding trail and when a special hazard exists with respect to pedestrians, skiers or other traffic by reason of weather or trail conditions; or [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Operating the snowmobile in a manner that fails to control its speed at all times as necessary to avoid colliding with any person, vehicle, snowmobile or other object on or adjacent to the snowmobile trail. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

11. Operating snowmobile at greater than reasonable and prudent speed. A person may not operate a snowmobile except at a reasonable and prudent speed for the existing conditions.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

12. Operating snowmobile while underage. A person under 14 years of age may not operate a snowmobile across any public way maintained for travel.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Permitting unaccompanied child to operate snowmobile. A person may not permit a child under 10 years of age to operate a snowmobile unless the child is accompanied by an adult.

This subsection does not apply on land that is owned by the parent or guardian or on land where permission for use has been granted to the parent or guardian.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

14. Snowmobile noise level limits. This subsection governs noise levels for snowmobiles.

A. Except as provided in section 13112, a person may not:

(1) Operate a snowmobile that exceeds the noise limits for that snowmobile established in paragraph B; or

(2) Operate a snowmobile with an exhaust system that has been modified in a manner that amplifies or otherwise increases total noise emission above that of the snowmobile as originally constructed, regardless of the date of manufacture. [2009, c. 340, §20 (AMD).]

B. The following noise levels are established:

(1) Every snowmobile manufactured after February 1, 1975 and offered for sale or sold in this State must be constructed to limit total vehicle noise to not more than 78 decibels of sound pressure level at 50 feet on the "A" scale, as measured by the SAE standards J-192;

(2) Snowmobiles manufactured after October 1, 1973, but on or before February 1, 1975, and offered for sale or sold in this State must be constructed to limit the total vehicle noise to not more than 82 decibels of sound pressure level at 50 feet on the "A" scale, as measured by the SAE standards J-192; and

(3) Snowmobiles manufactured on or before October 1, 1973 are not subject to a specific noise level, except that they may not be modified in violation of this subsection. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2009, c. 340, §20 (AMD) .]

15. Snowmobile headlight and taillight equipment requirements. Except as provided in section 13112, a person may not operate a snowmobile that is not equipped as provided in this subsection.

A. A person may not operate a snowmobile unless the snowmobile has mounted:

(1) On the front at least one headlight capable of casting a white beam for a distance of at least 100 feet directly ahead of the snowmobile; and

(2) On the rear at least one lamp capable of displaying a red light visible at a distance of at least 100 feet behind the snowmobile. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

16. Required use of snowmobile lights. Except as provided in section 13112, a person shall use lights as specified in this subsection.

A. A person shall use snowmobile lights:

(1) During the period from 1/2 hour after sunset to 1/2 hour before sunrise; and

(2) At any time when, due to insufficient light or unfavorable atmospheric conditions caused by fog or otherwise, other persons, vehicles and other objects are not clearly discernible for a distance of 500 feet ahead. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

17. Unlawfully operating snowmobile on railroad tracks. The following provisions govern the operation of a snowmobile on railroad tracks or railroad rights-of-way.

A. A person may not operate a snowmobile along or adjacent and parallel to the tracks of a railroad within the limits of a railroad right-of-way without written permission from the railroad owning the right-of-way.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person may not operate a snowmobile across the tracks of a railroad after having been forbidden to do so by the railroad owning the railroad right-of-way, or by an agent of that railroad, either personally or by appropriate notices posted conspicuously along the railroad right-of-way.

(1) A person who violates this paragraph commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this paragraph after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Notwithstanding this subsection, a person may operate a snowmobile on railroad tracks if the person is operating within the right-of-way of a portion of railroad line that has been officially abandoned under the authority of the Interstate Commerce Commission. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

18. Operating snowmobile in cemetery. A person may not operate a snowmobile in any cemetery, burial place or burying ground.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

19. Operating too close to certain buildings. A person may not operate a snowmobile within 200 feet of a dwelling, hospital, nursing home, convalescent home or church.

A. This subsection does not apply when a person is operating a snowmobile:

(1) On public ways in accordance with subsections 5, 6, 7 and 8 or on controlled access highways in accordance with subsection 3, paragraph A;

(2) On the frozen surface of any body of water; and

(3) On land the operator owns or is permitted to use. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

20. Abuse of another person's property. A person may not while operating a snowmobile:

A. Tear down or destroy a fence or wall on another person's land; [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Leave open a gate or bar on another person's land; or [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Trample or destroy crops on another person's land. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

21. Snowmobile owner; operation by another. A person is in violation of this subsection if that person is the owner of a snowmobile that is operated in violation of this chapter.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

22. Parent or guardian; operation by minor. A person is in violation of this subsection if that person is the parent or guardian responsible for the care of a minor under 18 years of age who is operating a snowmobile in violation of this chapter.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

23. Failure to report accident.

[ 2005, c. 436, §5 (RP) .]

24. Operating snowmobile on open water. A person may not operate or attempt to operate a snowmobile on open water. For purposes of this subsection, "open water" means any area of an inland water body that is free of ice and snow. This subsection does not apply to private ponds.

Notwithstanding Title 17, section 2267-A, subsection 3, the owner or operator of a snowmobile that has been submerged or partially submerged as a result of a violation of this subsection shall remove the snowmobile within 24 hours of its submersion. The owner or operator of a snowmobile submerged or partially submerged as a result of a violation of this subsection shall pay any damages resulting from the submersion or removal. If the owner or operator of a snowmobile submerged or partially submerged as the result of a violation of this subsection fails to remove the snowmobile within 24 hours of its submersion, the commissioner may remove the snowmobile at the expense of the owner or operator or request in writing that the court direct the owner or operator to remove the snowmobile immediately.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

25. Headgear required. This subsection applies to snowmobile trails funded by the Snowmobile Trail Fund of the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands.

A. A person operating a snowmobile on a snowmobile trail identified by the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands as having been funded by the Snowmobile Trail Fund pursuant to section 1893, subsection 3:

(1) If the person is under 18 years of age, shall wear protective headgear that conforms to the standards established under Title 29-A, section 2083, subsection 3; and

(2) May not carry a passenger under 18 years of age on the snowmobile unless the passenger is wearing protective headgear that conforms to the standards established under Title 29-A, section 2083, subsection 3. [RR 2011, c. 2, §12 (COR); 2013, c. 405, Pt. A, §24 (REV).]

B. The Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands shall develop an administratively simple means of identifying trails that have been funded by the Snowmobile Trail Fund so that snowmobile riders can readily determine to which trails this subsection applies. [RR 2011, c. 2, §12 (COR); 2013, c. 405, Pt. A, §24 (REV).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates paragraph A commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates paragraph A after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §394 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ RR 2011, c. 2, §12 (COR); 2013, c. 405, Pt. A, §24 (REV) .]

26. Operating snowmobile left of center of snowmobile trail. A person may not operate a snowmobile to the left of the center on a snowmobile trail that is funded in whole or part by the Snowmobile Trail Fund when approaching or navigating a curve, corner, grade or hill. For purposes of this subsection, "snowmobile trail" means a trail that is at least wide enough to allow 2 snowmobiles to pass safely in opposite directions and where the snow over the entire width of the trail has been mechanically packed and groomed for the purpose of snowmobile traffic.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged. [2005, c. 73, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 73, §1 (NEW).]

[ 2007, c. 651, §19 (AMD) .]

SECTION HISTORY

2003, c. 655, §B394 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 73, §1 (AMD). 2005, c. 436, §5 (AMD). 2007, c. 651, §19 (AMD). 2009, c. 340, §20 (AMD). RR 2011, c. 2, §12 (COR). 2011, c. 533, §11 (AMD). 2013, c. 405, Pt. A, §24 (REV).



12 §13106-B. Snowmobile accidents involving personal injury or death

The following provisions govern snowmobile accidents that result in personal injury or death of a person. [2005, c. 436, §6 (NEW).]

1. Law enforcement officer notification. The operator of a snowmobile involved in an accident that results in personal injury or death of a person shall immediately report the accident, by the quickest means of communication, to the available law enforcement officer nearest to the place where the accident occurred.

A. The owner of a snowmobile who knows that that snowmobile was involved in an accident as described in this subsection shall report the accident as provided in this subsection if the operator of the snowmobile is unknown. [2005, c. 436, §6 (NEW).]

[ 2005, c. 436, §6 (NEW) .]

2. Provide information to injured party. The operator or a person acting on behalf of the operator of a snowmobile involved in an accident shall provide to an injured person or the operator or an occupant of any other snowmobile involved in the accident:

A. The operator's name and address; and [2005, c. 436, §6 (NEW).]

B. The registration number of the operator's snowmobile. [2005, c. 436, §6 (NEW).]

[ 2005, c. 436, §6 (NEW) .]

3. Render assistance. The operator of a snowmobile involved in an accident shall render reasonable assistance to an injured person.

[ 2005, c. 436, §6 (NEW) .]

4. Penalties. A person who violates this section commits a Class E crime.

[ 2005, c. 436, §6 (NEW) .]

5. Aggravated punishment category. Notwithstanding subsection 4, a person who intentionally, knowingly or recklessly fails to comply with this section when the accident resulted in serious bodily injury, as defined in Title 17-A, section 2, subsection 23, or death, commits a Class C crime.

[ 2005, c. 436, §6 (NEW) .]

SECTION HISTORY

2005, c. 436, §6 (NEW).



12 §13106-C. Snowmobile accident reports

1. Report requirements. A person shall give notice of a snowmobile accident within 72 hours to the commissioner on forms provided by the commissioner if the person is:

A. The operator of a snowmobile involved in an accident that does not result in injuries requiring the services of a physician or in the death of a person but involves property damage estimated to cost $1,000 or more; [2005, c. 436, §6 (NEW).]

B. A person acting for the operator of a snowmobile described in paragraph A; or [2005, c. 436, §6 (NEW).]

C. The owner of a snowmobile described in paragraph A having knowledge of the accident, if the operator of the snowmobile is unknown. [2005, c. 436, §6 (NEW).]

[ 2005, c. 436, §6 (NEW) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 436, §6 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 436, §6 (NEW).]

[ 2005, c. 436, §6 (NEW) .]

SECTION HISTORY

2005, c. 436, §6 (NEW).



12 §13106-D. Accidents involving property damage

1. Notification to property owner. The operator of a snowmobile involved in an accident that results in property damage shall take reasonable steps to notify the owner of that property of the accident.

[ 2009, c. 340, §21 (NEW) .]

2. Provide information to property owner. The operator of a snowmobile involved in an accident under subsection 1 shall, if the property owner is notified pursuant to subsection 1, provide to the property owner:

A. The operator's name and address; [2009, c. 340, §21 (NEW).]

B. The registration number of the operator's snowmobile; and [2009, c. 340, §21 (NEW).]

C. An opportunity to examine the registration certificate if the owner so requests and the certificate is available. [2009, c. 340, §21 (NEW).]

[ 2009, c. 340, §21 (NEW) .]

3. Penalties. A person who violates this section commits a Class E crime.

[ 2009, c. 340, §21 (NEW) .]

SECTION HISTORY

2009, c. 340, §21 (NEW).



12 §13107. Unlawfully operating vehicle on snowmobile trail

A person may not operate any 4-wheel-drive vehicle, dune buggy, all-terrain vehicle, motorcycle or any other motor vehicle, other than a snowmobile and appurtenant equipment, on snowmobile trails that are financed in whole or in part with funds from the Snowmobile Trail Fund, unless that use has been authorized by the landowner or the landowner's agent, or unless the use is necessitated by an emergency involving safety of persons or property. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

1. Violation. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §395 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Repeat violations. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §395 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B395 (AMD). 2003, c. 655, §B422 (AFF).



12 §13108. Liability for damage caused by minors

The owner of a snowmobile, the person who gives or furnishes that snowmobile to a person under 18 years of age and the parent or guardian responsible for the care of that minor are jointly and severally liable with the minor for any damages caused in the operation of the snowmobile by that minor. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13109. Dealer's registration and license

1. Application and issuance. A person may not engage in the business of selling new or used snowmobiles in the State unless the person has registered as a dealer and secured a valid dealer's license from the commissioner. A dealer so registered and licensed need not register individual snowmobiles. For the purposes of this subsection, "new snowmobile" means a snowmobile that has not been registered in this State or any other state or for which sales tax has not been paid in this State or any other state if that other state taxes the purchase of a new snowmobile.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fees. The dealer's registration and license fee is $15 annually from each July 1st.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Dealer's number plates. Dealer's number plates must be provided and obtained as follows.

A. A registered dealer may receive dealer's number plates. The annual fee for a dealer's number plate is:

(1) For a resident dealer's plate, $16; and

(2) For a nonresident dealer's plate, $60. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Replacement for lost or stolen dealer's number plates may be obtained for a fee of $5 for each plate. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If a dealer's number plate is lost or stolen, the owner shall notify the commissioner immediately. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Temporary registrations and numbers. The commissioner may issue temporary numbers and registrations for snowmobiles to bona fide dealers, who may, upon the sale or exchange of a snowmobile, issue them to new owners in order to allow them to operate snowmobiles for a period of 20 consecutive days after the date of sale in lieu of a permanent number as required by this chapter. The fee for each temporary registration certificate is $1.

[ 2013, c. 408, §26 (AMD) .]

5. Display of dealer's number. A dealer shall display that dealer's number on each snowmobile being used until the sale of the snowmobile, whereupon it becomes the owner's responsibility to register the snowmobile.

A. A dealer who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §396 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A dealer who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §396 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Each day a dealer violates this subsection is a separate offense. [2003, c. 655, Pt. B, §396 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §396 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

6. Penalty.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §397 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B396,397 (AMD). 2003, c. 655, §B422 (AFF). 2013, c. 408, §26 (AMD).



12 §13110. Snowmobile repair shop registration and license

1. Application and issuance. A person whose business includes repairing snowmobiles but who is not required to be licensed as a snowmobile dealer under section 13109 may register that business entity as a snowmobile repair shop and secure a snowmobile repair shop license and number plate from the commissioner.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fee. The commissioner shall set the fee for a snowmobile repair shop license. The fee may not exceed $15 for any 12-month period.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Field testing repairs on unregistered snowmobiles. The owner of a snowmobile repair shop licensed under this section may operate or allow the operation of an unregistered snowmobile for the purpose of field testing repairs to that snowmobile if:

A. Valid snowmobile repair shop number plates issued under this section are affixed to the snowmobile during the field test; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The snowmobile is not owned by the snowmobile repair shop or any person employed by the snowmobile repair shop. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

Operating an unregistered snowmobile in compliance with this subsection is not a violation of section 13104, subsection 1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13111. Snowmobile rental agent certificate

1. Registration and issuance. Except as provided in this section, a person or business may not rent or lease a snowmobile unless that person or business:

A. Registers with the department as a snowmobile rental agent and is issued a snowmobile rental agent certificate from the commissioner; [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Obtains a Maine certificate of number for each snowmobile being offered for rent or lease in the name of the person or business holding that certificate; and [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. Instructs each person who rents or leases a snowmobile how to operate the snowmobile, including how to use the brake, throttle and kill switch, and provides to that person a pamphlet describing proper hand signals. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §398 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Exception; guides. This section does not apply to a person lawfully engaged in guiding activities under section 12853 who accompanies others on guided trips that include the use of snowmobiles, except that such a person must provide the operators of snowmobiles with instructions equivalent to those described in subsection 1, paragraph C.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Fee. The fee for a snowmobile rental agent certificate is $25. The certificate is valid from July 1st to June 30th.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Prohibition; penalty. A person may not rent or lease a snowmobile in violation of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §399 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §399 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §399 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B398,399 (AMD). 2003, c. 655, §B422 (AFF).



12 §13112. Racing meets

Notwithstanding section 10650 and section 13106-A, subsections 14, 15 and 16, snowmobiles operated at a prearranged racing meet whose sponsor has obtained a permit to hold such a meet from the commissioner are exempt from the provisions of this chapter concerning registration, noise, horsepower and lights during the time of operation at such meets and at all prerace practices at the location of the meet. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §400 (AMD); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B400 (AMD). 2003, c. 655, §B422 (AFF).



12 §13113. Registration of trail-grooming equipment

1. Definitions. For purposes of this section, "trail-grooming equipment" means a self-propelled vehicle that:

A. [2013, c. 190, §1 (RP).]

B. [2013, c. 190, §1 (RP).]

C. Is driven by a track or tracks in contact with the snow; and [2005, c. 93, §3 (NEW).]

D. Is performing snowmobile trail maintenance by plowing, leveling or compacting snow by use of a front plow or rear attachments that include but are not limited to rollers, compactor bars or trail drags. [2013, c. 190, §2 (AMD).]

[ 2013, c. 190, §§1, 2 (AMD) .]

2. Operating unregistered trail-grooming equipment. Except as provided in this section, a person may not operate trail-grooming equipment on a snowmobile trail that is financed in whole or in part by the Snowmobile Trail Fund unless that trail-grooming equipment is registered in accordance with this section.

A. A registration is not required for trail-grooming equipment operated on land on which the owner lives or on land on which the owner is domiciled, if the trail-grooming equipment is not operated elsewhere within the jurisdiction of this State. [2005, c. 93, §3 (NEW).]

B. A registration is not required for trail-grooming equipment operated by a commercial ski area for the purpose of packing snow or for rescue operation, unless the trail-grooming equipment is required to cross a public way during that operation. [2005, c. 93, §3 (NEW).]

C. Trail-grooming equipment owned and operated by the Federal Government, the State or a political subdivision of the State is exempt from registration fees, but must be registered and is required to display the registration. [2005, c. 93, §3 (NEW).]

[ 2005, c. 93, §3 (NEW) .]

3. Application and issuance. The commissioner may register trail-grooming equipment upon application by the owner if the owner is a nonprofit organization that has an approved contract for snowmobile trail grooming with the Department of Agriculture, Conservation and Forestry, Bureau of Parks and Lands, Off-Road Vehicle Division or a person that can provide proof to the department at the time of application that the person is a member of an organization eligible to register trail-grooming equipment under this section. The commissioner may establish procedures necessary to carry out the purposes of this section.

[ 2013, c. 190, §3 (AMD); 2013, c. 405, Pt. A, §24 (REV) .]

4. Form of registration. The trail-grooming equipment registration must be in such form as the commissioner may determine.

[ 2005, c. 93, §3 (NEW) .]

5. Fee. The registration fee for trail-grooming equipment is a one-time fee of $33. The registration fee is valid from the date of issuance until the date that the equipment is sold or transferred. Revenue from the registration fee is allocated according to section 10206, subsection 2, paragraph A.

[ 2005, c. 93, §3 (NEW) .]

6. Fraudulent acquisition of trail-grooming registration. A person may not obtain a trail-grooming equipment registration through fraud, misstatement or misrepresentation.

[ 2005, c. 93, §3 (NEW) .]

7. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 93, §3 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 93, §3 (NEW).]

[ 2005, c. 93, §3 (NEW) .]

SECTION HISTORY

2005, c. 93, §3 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 190, §§1-3 (AMD). 2013, c. 405, Pt. A, §24 (REV).






Chapter 939: ATVS

12 §13151. Application

This chapter applies to the operation of ATVs in the State. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



12 §13152. License and training

1. License. An operator's license is not required for the operation of an ATV, except as required by Title 29-A.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Training. A person over 9 years of age and under 16 years of age must successfully complete a training program approved by the department prior to operating an ATV except on:

A. Land on which that person is domiciled; [2005, c. 397, Pt. E, §17 (RPR).]

B. Land owned or leased by that person's parent or guardian; or [2005, c. 397, Pt. E, §17 (RPR).]

C. A safety training site approved by the department. [2005, c. 397, Pt. E, §17 (RPR).]

A person under 16 years of age must attend the training program with that person's parent or guardian. The training program must include instruction on the safe operation of ATVs, the laws pertaining to ATVs, the effect of ATVs on the environment and ways to minimize that effect, courtesy to landowners and other recreationists and landowners and other materials as determined by the department.

[ 2005, c. 397, Pt. E, §17 (RPR) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B401 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 695, §B10 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 397, §E17 (AMD).



12 §13153. Rule violations; ATVs

The following penalties apply to violations of rules regulating ATVs. [2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §402 (RPR).]

1. Civil. Notwithstanding section 10650, a person who violates a rule regulating ATVs commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

[ 2003, c. 655, Pt. B, §402 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Criminal. A person who violates a rule regulating ATVs after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

[ 2003, c. 655, Pt. B, §402 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B402 (RPR).



12 §13154. Age restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B403 (RP). 2003, c. 695, §C1 (AFF). 2003, c. 695, §B11 (RP).



12 §13154-A. Age restrictions

1. Minimum age. Except as provided in subsection 5, a person under 10 years of age may not operate an ATV.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

2. Permitting child under 10 years to operate ATV. Except as provided in subsection 6, a person may not permit a child under 10 years of age to operate an ATV.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

3. Unlawfully operating ATV by person 10 to under 16 years of age. Except as provided in subsection 6, a person 10 years of age or older but under 16 years of age may not operate an ATV unless that person has successfully completed a training course approved by the department pursuant to section 13152 and is accompanied by an adult. Proof of having completed a training course must be presented for inspection upon request of a law enforcement officer.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2011, c. 253, §36 (AMD) .]

4. Person under 16 years of age crossing public way. A person under 16 years of age may not cross a public way maintained for travel unless the crossing is in accordance with section 13157-A, subsection 6, paragraph A and the person satisfies the requirements of subsection 3.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

5. Permitting an unaccompanied person under 16 years of age to operate an ATV. Except as provided in subsection 6, a person may not permit an unaccompanied person 10 years of age or older but under 16 years of age to operate an ATV.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

[ 2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF) .]

6. Exceptions for certain property. This section does not apply to the operation of an ATV on:

A. The land on which the operator is domiciled; [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

B. Land owned or leased by the operator's parent or guardian; or [2003, c. 655, Pt. B, §404 (NEW); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 695, Pt. B, §12 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

C. A safety training site approved by the department. [2005, c. 397, Pt. E, §18 (RPR).]

[ 2005, c. 397, Pt. E, §18 (AMD) .]

SECTION HISTORY

2003, c. 655, §B404 (NEW). 2003, c. 655, §B422 (AFF). 2003, c. 695, §B12 (NEW). 2003, c. 695, §C1 (AFF). 2005, c. 397, §E18 (AMD). 2011, c. 253, §36 (AMD).



12 §13155. Registration

1. Operating unregistered ATV.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §405 (RP) .]

1-A. Operating unregistered ATV. Except as provided in paragraph A, a person may not operate an ATV that is not registered in accordance with subsection 3.

A. The following exceptions apply.

(1) Registration is not required for an ATV operated on land on which the owner lives or on land on which the owner is domiciled, as long as the ATV is not operated elsewhere within the jurisdiction of the State.

(2) Registration is not required for an ATV operated by a commercial ski area for the purpose of packing snow or for rescue operations on the commercial ski area, unless the ATV is required to cross a public way during that operation.

(3) An ATV owned and operated in the State by the Federal Government, the State or a political subdivision of the State is exempt from registration fees but must be registered and is required to display registration numbers.

(4) An ATV registration for the farm use specified in Title 29-A, section 501, subsection 8, paragraph E is not required for a vehicle registered with the Secretary of State under Title 29-A, section 501, subsection 8.

(5) An ATV registered in another state or in a Canadian province may be operated without being registered pursuant to this section at a special event organized to occur in this State if the special event organizer submits a request in writing to the commissioner 60 days prior to the special event and provides the commissioner with a map of the trails to be used during the special event and the commissioner approves the request.

(6) An ATV owned or under the control of an ATV manufacturer may be operated without a Maine registration at a demonstration event organized to occur in this State if such operation is approved by the commissioner. An ATV manufacturer or a representative of an ATV manufacturer must submit a request in writing to the commissioner at least 60 days prior to the demonstration event and shall include a description and the location of the event. [2009, c. 184, §2 (AMD).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $200 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2009, c. 213, Pt. OO, §21 (AMD).]

[ 2009, c. 184, §2 (AMD); 2009, c. 213, Pt. OO, §21 (AMD) .]

2. Reciprocity.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §407 (RP) .]

3. Application and issuance. The commissioner, or an agent designated by the commissioner, may register and assign a registration number to an ATV upon application and payment of an annual fee by the owner. The commissioner shall charge a fee of $1 in addition to the annual fee for each registration issued by an employee of the department. The registration number in the form of stickers issued by the commissioner must be clearly displayed on the front and rear of the vehicle. A registration is valid for one year commencing July 1st of each year, except that any registration issued prior to July 1st but after May 1st is valid from the date of issuance until June 31st of the following year.

[ 2003, c. 614, §9 (AFF); 2003, c. 695, Pt. B, §13 (AMD); 2003, c. 695, Pt. C, §1 (AFF) .]

4. Form of registration. An ATV registration must be in such form as the commissioner may determine.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

5. Fees. The ATV registration fee is:

A. For a resident, $33 annually. The registration for an ATV owned by a resident is valid for one year, beginning on July 1st of each year; and [2011, c. 116, §1 (NEW); 2011, c. 116, §2 (AFF).]

B. For a nonresident:

(1) Fifty-three dollars for a registration valid for 7 consecutive days. A person may purchase more than one 7-day registration in any season; and

(2) Sixty-eight dollars for a registration valid for one year.

The registration for an ATV owned by a nonresident must specify the dates for which the registration is valid. [2011, c. 116, §1 (NEW); 2011, c. 116, §2 (AFF).]

[ 2011, c. 116, §2 (AFF); 2011, c. 116, §1 (RPR) .]

5-A. Temporary fee.

[ 2003, c. 655, Pt. B, §408 (NEW); 2003, c. 655, Pt. B, §422 (AFF); MRSA T. 12, §13155, sub-§5-A (RP) .]

6. Duplicate registration certificate. The holder of a registration certificate issued under this section may obtain a duplicate from the commissioner upon application and payment of a fee of $1.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Transfer of ownership, discontinuance of use. A transfer of ownership or discontinuance of use of an all-terrain vehicle is subject to this subsection.

A. Whoever transfers the ownership or discontinues the use of a registered all-terrain vehicle shall, within 10 days, properly sign the registration, indicate the disposition of the all-terrain vehicle and return the registration to the commissioner. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. An all-terrain vehicle owner who transfers ownership or discontinues its use may, within 10 days from the date of transfer or discontinuance, apply to the commissioner for registration of another all-terrain vehicle. The fee for the transfer is $4, and the registration is valid for the remainder of the registration year for which the previous all-terrain vehicle had been registered. [2007, c. 651, §20 (AMD).]

C. When there is a change of ownership of an all-terrain vehicle for which a registration has previously been issued, the new owner shall apply for a new registration and shall pay the applicable fee under subsection 5. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2007, c. 651, §20 (AMD) .]

8. Restrictions.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §409 (RP) .]

8-A. Registration inspection. An owner or operator of an ATV shall present a registration certificate or an online registration receipt for inspection by any law enforcement officer on demand.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §410 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §410 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2009, c. 340, §22 (AMD) .]

8-B. Notification of destroyed, abandoned, stolen or permanently removed ATV. The registrant shall notify the commissioner if an ATV is destroyed, abandoned, stolen or permanently removed from the State.

[ 2003, c. 655, Pt. B, §410 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Display of registration numbers. Each new ATV sold in the State must have 3 1/2 inch by 6 inch spaces provided on the front and rear of the machine, as high above the tires as possible, for the vertical display of the registration numbers. A person may not operate an ATV that is required to be registered under this section unless registration numbers are displayed in these spaces or as otherwise required by the department. A person may operate an ATV registered online without displaying a registration number until that person receives the registration certificate from the department or for 30 days after registering the ATV online, whichever occurs first.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §411 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §411 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2009, c. 340, §23 (AMD) .]

10. Training and education. The department shall provide training and education relating to ATVs.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

11. Member of United States Armed Forces permanently stationed in State. A person is eligible to register an ATV owned by that person at the resident fee if that person is:

A. Serving in the Armed Forces of the United States and is permanently stationed at a military or naval post, station or base in the State; or [2007, c. 70, §1 (NEW).]

B. The spouse or child of a person under paragraph A if the spouse or child permanently resides with that person. [2007, c. 70, §1 (NEW).]

A member of the Armed Forces of the United States stationed in the State or the spouse or child of that member who desires to register an ATV in this State shall present certification from the commander of the member's military or naval post, station or base, or from the commander's designated agent, that the member is permanently stationed at that post, station or base.

[ 2007, c. 70, §1 (NEW) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B405-411 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 695, §B13 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 12, §III43 (AMD). 2005, c. 177, §1 (AMD). 2007, c. 70, §1 (AMD). 2007, c. 651, §20 (AMD). 2009, c. 184, §2 (AMD). 2009, c. 213, Pt. OO, §21 (AMD). 2009, c. 340, §§21-23 (AMD). 2011, c. 116, §1 (AMD). 2011, c. 116, §2 (AFF). MRSA T.12, §13155, sub-§5-A (AMD).



12 §13156. ATV registration agents

1. Appointment of ATV registration agents. The commissioner may appoint municipal clerks or other persons whom a municipality may designate as municipal agents to issue ATV registrations. The commissioner may designate other agents as necessary to issue ATV registrations. The commissioner shall determine by rule the period when the agents must act. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §412 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Failure to remit funds. An agent is delinquent if that agent fails to forward to the commissioner funds collected by that agent by the date established in rules adopted under subsection 1. Failure to remit the funds as provided in this subsection results in the following sanctions, in addition to any other provided by law.

A. [2011, c. 533, §12 (RP).]

B. If the agent has not paid the amount owed by the 60th day after the agent becomes delinquent, the commissioner shall assess a surcharge of 5% of the principal amount owed. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If an agent is delinquent for more than 150 days or is delinquent 3 or more times in one year, the commissioner shall:

(1) Terminate the agency for the balance of the year; and

(2) Order that the agency not be renewed for the next year. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2011, c. 533, §12 (AMD) .]

3. Service fees. An agent may charge a service fee of $1 for each ATV renewal registration issued and $2 for each registration covered by sections 13002 to 13005. This service fee is retained by the agent.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 655, Pt. B, §412 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B412 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 533, §12 (AMD).



12 §13156-A. Findings

The Legislature finds that activities associated with ATVs constitute a more intrusive use of private property open to recreational use by the public than do other recreational activities, and that abusive uses of ATVs puts access to private property for recreational use at risk. [2003, c. 695, Pt. B, §14 (NEW); 2003, c. 695, Pt. C, §1 (AFF).]

SECTION HISTORY

2003, c. 695, §B14 (NEW). 2003, c. 695, §C1 (AFF).



12 §13157. Operation of ATVs (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B413 (RP). 2003, c. 695, §§B15-23 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 397, §E19 (RP).



12 §13157-A. Operation of ATVs

1. No permission given.

[ 2005, c. 397, Pt. E, §20 (RP) .]

1-A. Permission required. A person may not operate an ATV on the land of another without the permission of the landowner or lessee. Permission is presumed on designated state-approved ATV trails or in areas open to ATVs by landowner policy. A landowner may limit the use of a designated state-approved ATV trail on that landowner's property through agreements with the State or an ATV club to address environmental, public safety or management concerns. Written permission of the landowner or lessee is required on cropland or pastureland or in an orchard. As used in this subsection, "cropland" means acreage in tillage rotation, land being cropped and land in bush fruits and "pastureland" means acreage devoted to the production of forage plants used for animal production. Nothing in this subsection may be construed to limit or expand a landowner's property rights.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2005, c. 397, Pt. E, §21 (NEW).]

B. A person who violates this subsection after having been adjudicated of having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 397, Pt. E, §21 (NEW).]

[ 2007, c. 509, §1 (AMD) .]

2. Stop and identify requirement. Persons operating ATVs upon the land of another shall stop and identify themselves upon the request of the landowner or the landowner's duly authorized representative. A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Operating ATV upon controlled access highway. The following provisions govern the operation of ATVs on controlled access highways.

A. A person may not operate an ATV upon a controlled access highway or within the right-of-way limits of a controlled access highway, except that:

(1) A properly registered ATV may cross controlled access highways by use of bridges over or roads under those highways or by use of roads crossing controlled access highways at grade; and

(2) The Commissioner of Transportation may issue special permits for designated crossings of controlled access highways. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

4. Unlawfully operating ATV on snowmobile trail. Operating an ATV on a snowmobile trail financed in whole or in part with funds from the Snowmobile Trail Fund is governed by section 13107.

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5. Unlawfully operating ATV on private road. A person may not operate an ATV upon a private road after having been forbidden to do so by the owner's agent or a municipal official, either personally or by appropriate notices posted conspicuously on that road.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

5-A. Operating a truck, pickup truck or passenger vehicle on an ATV trail. A person may not operate a truck, pickup truck or passenger vehicle on a designated ATV trail that is not on a gravel road system unless that use has been authorized by the landowner or the landowner's agent or it is necessitated by an emergency involving the safety of a person or property. For purposes of this subsection, "pickup truck" and "truck" have the same meanings as in Title 29-A, section 101, subsections 55 and 88, respectively, and "passenger vehicle" means a self-propelled 4-wheel motor vehicle designed primarily to carry passengers on public roads.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2007, c. 202, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2007, c. 202, §1 (NEW).]

[ 2007, c. 202, §1 (NEW) .]

6. Operating ATV on public way. Except as provided in this subsection, a person may not operate an ATV, other than an ATV registered with the Secretary of State under Title 29-A, on any portion of a public way maintained or used for the operation of conventional motor vehicles or on the sidewalks of any public way.

A. A properly registered ATV may be operated on a public way only the distance necessary, but in no case to exceed 500 yards, on the extreme right of the traveled way for the purpose of crossing, as directly as possible, a public way, bridge, overpass, underpass, sidewalk or culvert as long as that operation can be made safely and does not interfere with traffic approaching from either direction on the public way. [2005, c. 626, §3 (AMD).]

B. [2005, c. 626, §4 (RP).]

C. An ATV may be operated on any portion of a public way when the public way has been closed in accordance with Title 23, section 2953. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

D. An ATV may be operated on a public way that is not maintained or used for the operation of conventional motor vehicles, except that operation on the left side of the way is prohibited during the hours from sunset to sunrise. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

E. An ATV may be operated on streets and public ways during a period of emergency when the emergency has been so declared by a police agency having jurisdiction and when travel by conventional motor vehicles is not practicable. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

F. An ATV may be operated on streets and public ways in special events of limited duration conducted according to a prearranged schedule under a permit from the governmental unit having jurisdiction. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

G. An ATV may be operated on a public way on the extreme right of the traveled way by a law enforcement officer for the sole purpose of traveling between the place where the ATV is usually stored and an area to be patrolled by the law enforcement officer. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

H. Notwithstanding paragraphs A to G, an ATV may be operated on the extreme right of a public way or as directed by the appropriate governmental unit within the public way of a municipality or an unorganized or unincorporated township if the appropriate governmental unit has designated the public way as an ATV-access route. An ATV must travel in the same direction as motor vehicle traffic on a public way designated as an ATV-access route. A public way designated by an appropriate governmental unit as an ATV-access route must be posted conspicuously at regular intervals by that governmental unit with highly visible signs designating the ATV-access route. Before designating a public way as an ATV-access route, the appropriate governmental unit shall make appropriate determinations that ATV travel on the extreme right of the public way or as directed by the appropriate governmental unit within the public way may be conducted safely and will not interfere with vehicular traffic on the public way. For purposes of this paragraph, "appropriate governmental unit" means the Department of Transportation, county commissioners or municipal officers within their respective jurisdictions. The jurisdiction of each appropriate governmental unit over public ways pursuant to this paragraph is the same as its jurisdiction over the passage of vehicles on public ways pursuant to Title 29-A, section 2395. Municipal or county law enforcement officials having jurisdiction have primary enforcement authority over any route established under this paragraph. [2007, c. 33, §1 (AMD).]

I. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2007, c. 33, §1 (AMD) .]

7. Failing to stop ATV before entering public way. A person shall bring an ATV to a complete stop before entering a public way.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

8. Failing to yield right-of-way while operating ATV. A person shall yield the right-of-way to all other types of vehicular traffic while operating an ATV on a public way.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

9. Crossing closed bridge, culvert, overpass or underpass with ATV. A person may not cross with an ATV a bridge, culvert, overpass or underpass closed to ATVs by the Commissioner of Transportation pursuant to this subsection. The Commissioner of Transportation may, following a public hearing, prohibit the crossing by an ATV of an individual bridge, culvert, overpass or underpass if the commissioner determines that that crossing or use of a public way is hazardous. Any bridge, culvert, overpass or underpass closed by the commissioner must be posted by appropriate notices.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

10. Reckless operating on ATV. A person may not operate an ATV in such a way as to recklessly create a substantial risk of serious bodily injury to another person.

A person who violates this subsection commits a Class D crime.

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

11. Operating ATV to endanger. A person may not operate an ATV so as to endanger any person or property.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

12. Operating ATV at greater than reasonable and prudent speed. A person may not operate an ATV except at a reasonable and prudent speed for the existing conditions.

A person who violates this subsection commits a Class E crime.

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

13. Operating ATV without protective headgear. Notwithstanding Title 29-A, section 2083, a person under 18 years of age may not operate an ATV without protective headgear.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

14. Carrying passenger on ATV without headgear. Notwithstanding Title 29-A, section 2083, a person may not carry a passenger under 18 years of age on an ATV unless the passenger is wearing protective headgear.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

15. ATV noise and fire control devices. The following provisions pertain to ATV muffling and fire control devices and noise level limits.

A. Except as provided in section 13159, a person may not:

(1) Operate an ATV that is not equipped at all times with an effective and suitable muffling device on its engine to effectively deaden or muffle the noise of the exhaust;

(2) Modify the exhaust system of an ATV in any manner that will increase the noise emitted above the following emission standard:

(a) Each ATV must meet noise emission standards of the United States Environmental Protection Agency and in no case exceed 82 decibels of sound pressure level at 50 feet on the "A" scale, as measured by the SAE standards J-192; or

(3) Operate an ATV without a working spark arrester. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

(3) In addition to any penalties imposed under this subsection, the court may, subject to section 9321 and Title 17-A, chapter 54, order restitution for fire suppression costs incurred by state or municipal government entities in suppressing a fire caused by an ATV operating without a working spark arrester. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

16. ATV headlight and taillight requirements. This subsection establishes light equipment requirements for the operation of an ATV.

A. Except as provided in this subsection and section 13159, a person may not operate an ATV in the State, regardless of where purchased, unless equipped with front and rear lights as follows.

(1) The ATV must have mounted on the front at least one headlight capable of casting a white beam for a distance of at least 100 feet directly ahead of the ATV.

(2) The ATV must have mounted on the rear at least one taillight capable of displaying a light that must be visible at a distance of at least 100 feet behind the ATV. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following are exceptions to the requirements of paragraph A.

(1) An ATV manufactured prior to January 1, 1991 without a headlight or taillight is exempt from the provisions of this subsection while being operated between sunrise and sunset.

(2) A person may operate an ATV without a headlight and taillight between sunrise and sunset if:

(a) The ATV has an engine size of 90 cubic centimeters or less; and

(b) The ATV has 4 or more wheels. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

17. Required use of ATV lights. Except as provided in section 13159, the following provisions govern the use of ATV lights.

A. A person shall use the lights required under subsection 16 as follows:

(1) During the period from 1/2 hour after sunset to 1/2 hour before sunrise; and

(2) At any time when, due to insufficient light or unfavorable atmospheric conditions caused by fog or otherwise, other persons, vehicles and other objects are not clearly discernible for a distance of 500 feet ahead. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

18. Unlawfully operating ATV on railroad tracks. This subsection governs operation of an ATV on railroad tracks.

A. A person may not:

(1) Operate an ATV along or adjacent and parallel to the tracks of a railroad within the limits of the railroad right-of-way without written permission from the railroad owning the right-of-way; or

(2) Operate an ATV across the tracks of a railroad after having been forbidden to do so by the railroad owning the railroad right-of-way or by an agent of that railroad, either personally or by appropriate notices posted conspicuously along the railroad right-of-way. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Notwithstanding paragraph A, a person may operate within the right-of-way of a portion of railroad line that has been officially abandoned under the authority of the Interstate Commerce Commission. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

19. Operating too close to certain buildings. A person may not operate an ATV within 200 feet of a dwelling, hospital, nursing home, convalescent home or church.

A. This subsection does not apply when a person is operating an ATV on:

(1) Public ways in accordance with subsections 3, 6, 7, 8 and 9;

(2) The frozen surface of any body of water; or

(3) Land that the operator owns or is permitted to use. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

20. Failure to report accident.

[ 2005, c. 436, §7 (RP) .]

21. Operating ATV in prohibited area.

[ 2005, c. 397, Pt. E, §22 (RP) .]

22. Abuse of another person's property. A person may not while operating an ATV:

A. Tear down or destroy a fence or wall on another person's land; [2003, c. 655, Pt. B, §414 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. Leave open a gate or bars on another person's land; [2005, c. 397, Pt. E, §23 (AMD).]

C. Trample or destroy crops on another person's land; or [2005, c. 397, Pt. E, §23 (AMD).]

D. Remove or destroy signs or posted notices. [2005, c. 397, Pt. E, §24 (NEW).]

A person who violates this subsection commits a Class E crime.

[ 2005, c. 397, Pt. E, §§23, 24 (AMD) .]

23. Operating ATV on cropland or pastureland.

[ 2005, c. 397, Pt. E, §25 (RP) .]

24. Operation of ATV on temporarily closed trail. A person may not operate an ATV on any section of a trail posted with a notice of temporary closure in accordance with this subsection. The notice must specify the section of trail that is closed and the period of the closure and must be conspicuously posted at each end of the closed section of the trail.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2005, c. 397, Pt. E, §26 (NEW).]

B. A person who violates this subsection after having been adjudicated of having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 397, Pt. E, §26 (NEW).]

[ 2005, c. 397, Pt. E, §26 (NEW) .]

25. ATV noise and fire control devices. The following provisions pertain to ATV muffling and fire control devices and noise level limits.

A. Except as provided in section 13159, a person may not:

(1) Operate an ATV that is not equipped at all times with an effective and suitable muffling device on its engine to effectively deaden or muffle the noise of the exhaust;

(2) Operate an ATV with an exhaust system that has been modified in any manner that will increase the noise emitted above the following emission standard:

(a) Each ATV must meet noise emission standards of the United States Environmental Protection Agency and in no case exceed 96 decibels of sound pressure when measured from a distance of 20 inches using test procedures established by the commissioner; or

(3) Operate an ATV without a working spark arrester. [2009, c. 340, §24 (AMD).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime.

(3) In addition to any penalties imposed under this subsection, the court may, subject to section 9321 and Title 17-A, chapter 54, order restitution for fire suppression costs incurred by state or municipal government entities in suppressing a fire caused by an ATV operating without a working spark arrester. [2005, c. 397, Pt. E, §26 (NEW).]

[ 2009, c. 340, §24 (AMD) .]

26. Prohibited equipment. A person may not operate an ATV that is equipped with a snorkel kit or other equipment designed to allow the ATV to be used in deep water except with the permission of the owner of the land on which the ATV is operated or as provided in section 13159.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged. [2005, c. 397, Pt. E, §26 (NEW).]

B. A person who violates this subsection after having been adjudicated of having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 397, Pt. E, §26 (NEW).]

[ 2005, c. 397, Pt. E, §26 (NEW) .]

27. Operation of ATV in prohibited area. The following provisions establish areas where the operation of an ATV is prohibited.

A. A person may not operate an ATV:

(1) On a salt marsh, intertidal zone, marine sand beach or sand dune or any cemetery, burial place or burying ground; or

(2) When the ground is not frozen and sufficiently covered with snow to prevent direct damage to the vegetation:

(a) On alpine tundra;

(b) On a freshwater marsh or bog, river, brook, stream, great pond, nonforested wetland or vernal pool; or

(c) In a source water protection area as defined in Title 30-A, section 2001, subsection 20-A.

The provisions of this subparagraph do not apply to a trail designated for ATV use by the Department of Agriculture, Conservation and Forestry. The provisions of this subparagraph also do not apply to a person accessing land for maintenance or inspection purposes with the landowner's permission or to local, state or federal government personnel in the performance of official duties, provided there is no significant ground disturbance or sedimentation of water bodies. [2005, c. 397, Pt. E, §26 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

B. The following penalties apply to violations of this subsection.

(1) A person who violates this subsection commits a civil violation for which a fine of not less than $100 or more than $500 may be adjudged.

(2) A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 397, Pt. E, §26 (NEW).]

[ 2005, c. 397, Pt. E, §26 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

2003, c. 655, §B414 (NEW). 2003, c. 655, §B422 (AFF). 2005, c. 397, §§E20-26 (AMD). 2005, c. 436, §7 (AMD). 2005, c. 626, §§3,4 (AMD). 2007, c. 33, §1 (AMD). 2007, c. 202, §1 (AMD). 2007, c. 509, §1 (AMD). 2009, c. 340, §24 (AMD). 2011, c. 657, Pt. W, §5 (REV).



12 §13157-B. ATV accidents involving personal injury or death

1. Law enforcement officer notification. The operator of an ATV involved in an accident that results in personal injury or death of a person shall immediately report the accident, by the quickest means of communication, to the available law enforcement officer nearest to the place where the accident occurred.

A. The owner of an ATV who knows that that ATV was involved in an accident as described in this subsection shall report the accident as provided in this subsection if the operator of the ATV is unknown. [2005, c. 436, §8 (NEW).]

[ 2005, c. 436, §8 (NEW) .]

2. Provide information to injured party. The operator or a person acting on behalf of the operator of an ATV involved in an accident shall provide to an injured person or the operator or an occupant of any other ATV involved in the accident:

A. The operator's name and address; and [2005, c. 436, §8 (NEW).]

B. The registration number of the operator's ATV. [2005, c. 436, §8 (NEW).]

[ 2005, c. 436, §8 (NEW) .]

3. Render assistance. The operator of an ATV involved in an accident shall render reasonable assistance to an injured person.

[ 2005, c. 436, §8 (NEW) .]

4. Penalties. A person who violates this section commits a Class E crime.

[ 2005, c. 436, §8 (NEW) .]

5. Aggravated punishment category. Notwithstanding subsection 4, a person who intentionally, knowingly or recklessly fails to comply with this section when the accident resulted in serious bodily injury, as defined in Title 17-A, section 2, subsection 23, or death, commits a Class C crime.

[ 2005, c. 436, §8 (NEW) .]

SECTION HISTORY

2005, c. 436, §8 (NEW).



12 §13157-C. ATV accident reports

1. Report requirements. A person shall give notice of an ATV accident within 72 hours to the commissioner on forms provided by the commissioner if the person is:

A. The operator of an ATV involved in an accident that does not result in injuries requiring the services of a physician or in the death of a person but involves property damage estimated to cost $1,000 or more; [2005, c. 436, §8 (NEW).]

B. A person acting for the operator of an ATV described in paragraph A; or [2005, c. 436, §8 (NEW).]

C. The owner of an ATV described in paragraph A having knowledge of the accident if the operator of the ATV is unknown. [2005, c. 436, §8 (NEW).]

[ 2005, c. 436, §8 (NEW) .]

2. Penalties. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2005, c. 436, §8 (NEW).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2005, c. 436, §8 (NEW).]

[ 2005, c. 436, §8 (NEW) .]

SECTION HISTORY

2005, c. 436, §8 (NEW).



12 §13158. Unlawfully permitting operation; liability for damage by other persons (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B422 (AFF). 2003, c. 655, §B415 (RP).



12 §13158-A. Unlawfully permitting operation; liability for damage by other persons

1. ATV owner; operation by another. A person is in violation of this subsection if that person is the owner of an ATV that is operated in violation of this chapter.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

2. Parent or guardian; operation by minor. A person is in violation of this subsection if that person is a parent or guardian responsible for the care of a minor under 18 years of age who is operating an ATV in violation of this chapter.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

3. Furnishing ATV. An owner of an ATV, a person who gives or furnishes an ATV to a person and a parent or guardian responsible for the care of a minor under 18 years of age are jointly and severally liable with the operator for damages caused in the operation of the vehicle or by the minor in operating any ATV.

[ 2003, c. 655, Pt. B, §416 (NEW); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 655, §B416 (NEW). 2003, c. 655, §B422 (AFF).



12 §13159. Racing meets

Notwithstanding section 13155 and section 13157-A, subsection 15, subsection 16, paragraph A, subsection 17 and subsection 25, ATVs used exclusively for scheduled racing meets and operated solely on predefined race courses are exempt from the provisions of this chapter concerning registration, mufflers, snorkel kits and lights during the time of operation at these meets and at all prerace practices at the location of the meets. [2005, c. 397, Pt. E, §27 (RPR).]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B417 (AMD). 2003, c. 655, §B422 (AFF). 2003, c. 695, §B24 (AMD). 2003, c. 695, §C1 (AFF). 2005, c. 397, §E27 (RPR).



12 §13160. Dealer's registration and license

1. Application and issuance. A person may not engage in the business of selling ATVs in the State unless that person has registered as a dealer and secured a valid dealer's license from the commissioner. A dealer so registered and licensed need not register individual ATVs.

Each day a person violates this subsection, that person commits a Class E crime for which a minimum fine of $50 and an amount equal to twice the applicable license fee must be imposed.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Fees. The annual license fee for a dealer registered under subsection 1 is $15. The license runs from July 1st of each year.

A. A dealer licensed under Title 29-A, section 954, subsection 2 is not required to pay the license fee under this subsection. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Dealer's number plates. Dealer's number plates must be provided and obtained as follows.

A. A dealer registered under subsection 1 may receive dealer's number plates for a $5 annual fee for each plate. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. Replacements for lost or stolen plates may be obtained for a fee of $5 for each plate. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

C. If a number plate is lost or stolen, the owner shall notify the commissioner immediately. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

4. Temporary registration certificate. The commissioner may issue temporary registration certificates to a registered dealer who may, upon the sale or exchange of an ATV, issue a temporary registration certificate to a new owner, in order to allow the new owner to operate the ATV for a period of 20 consecutive days, after the date of sale in lieu of a permanent number as required by this chapter. The fee for each temporary registration is $1.

[ 2009, c. 340, §25 (AMD) .]

5. Display of dealer's number plate. A dealer shall display the dealer's number on each ATV being used until the sale of the ATV, whereupon it becomes the owner's responsibility to register the ATV.

A. A person who violates this subsection commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §418 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this subsection after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §418 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

C. Each day a person violates this subsection is a separate offense. [2003, c. 655, Pt. B, §418 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §418 (RPR) .]

6. Warranties and information on used ATVs. A dealer who offers a warranty in connection with the sale or transfer of a used ATV shall furnish a written statement concerning that warranty. The statement regarding the warranty must indicate the parts or systems of the vehicle that are covered and those not covered by the warranty and what the dealer will do in the event of a defect and at whose expense repairs be made.

The dealer shall also furnish before sale a written statement identifying any and all defects known to the dealer and any type of damage that the vehicle has sustained if such information is known to the dealer.

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

7. Violation.

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §422 (AFF); 2003, c. 655, Pt. B, §419 (RP) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §§B418,419 (AMD). 2003, c. 655, §B422 (AFF). 2009, c. 340, §25 (AMD).



12 §13161. Sale of ATV; light equipment

1. Headlight and taillight required. A person may not sell or offer to sell a new ATV unless:

A. That ATV is equipped with a functioning headlight and taillight; or [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

B. The ATV:

(1) Is a 2-wheel off-road motorcycle; or

(2) Has an engine size of 90 cubic centimeters or less and has 4 or more wheels. [2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Penalty. The following penalties apply to violations of this section.

A. A person who violates this section commits a civil violation for which a fine of not less than $100 nor more than $500 may be adjudged. [2003, c. 655, Pt. B, §420 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

B. A person who violates this section after having been adjudicated as having committed 3 or more civil violations under this Part within the previous 5-year period commits a Class E crime. [2003, c. 655, Pt. B, §420 (NEW); 2003, c. 655, Pt. B, §422 (AFF).]

[ 2003, c. 614, §9 (AFF); 2003, c. 655, Pt. B, §420 (AMD); 2003, c. 655, Pt. B, §422 (AFF) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B420 (AMD). 2003, c. 655, §B422 (AFF).









Subpart 7: LOCAL REGULATION

Chapter 941: LOCAL REGULATION

12 §13201. Limits on local regulation

A municipality or political subdivision of the State may not enact any ordinance, law or rule regulating or charging a fee for the hunting, trapping or fishing for any species of fish or wildlife; the possession or use of any equipment expressly permitted for use in hunting under this Part; the operation, registration or numbering of all-terrain vehicles, watercraft or snowmobiles or any other subject matter relating to all-terrain vehicles, watercraft or snowmobiles regulated under chapter 935 or 937 or under any other provisions of this Part, except that a municipality may regulate the operation of all-terrain vehicles on municipal property and on rights-of-way and easements held by that municipality. For purposes of this section, except as provided in subsection 3, the regulation of fishing includes the regulation of ice fishing shacks. This section does not prohibit: [2013, c. 199, §1 (AMD).]

1. Firearm discharge. The enactment of any ordinance generally regulating the discharge of firearms in a municipality or any part of a municipality;

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

2. Certain rules. The adoption of rules as authorized in section 13051; or

[ 2003, c. 414, Pt. A, §2 (NEW); 2003, c. 614, §9 (AFF) .]

3. Ice fishing shacks. The enactment of any ordinance regulating ice fishing shacks on:

A. Sources of public water supply as provided under Title 22, section 2642 except that a municipality or political subdivision of the State may not impose a fee on ice fishing shacks on sources of public water supply; or [2011, c. 519, §1 (AMD).]

B. Coastal waters as defined in section 6001, subsection 6 except that a municipality or political subdivision of the State may not impose a fee on ice fishing shacks on coastal waters. [2011, c. 519, §1 (AMD).]

[ 2011, c. 519, §1 (AMD) .]

SECTION HISTORY

2003, c. 414, §A2 (NEW). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 655, §B421 (AMD). 2003, c. 655, §B422 (AFF). 2011, c. 519, §1 (AMD). 2013, c. 199, §1 (AMD).















TITLE 13: CORPORATIONS

Part 1: CORPORATIONS GENERALLY

Chapter 1: GENERAL PROVISIONS

13 §1. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §2. Acts of incorporation altered or repealed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Chapter 3: FORMATION, CERTIFICATES AND MEETINGS

Subchapter 1: ORGANIZATION UNDER SPECIAL ACT

13 §41. First meeting

The first meeting of any corporation chartered by special act of the Legislature, unless otherwise provided, shall be called by a notice signed by some person named in the act of incorporation, setting forth the time, place and purpose of the meeting, a copy of which shall be delivered to each member or published in a newspaper of general circulation in the county 7 days before the meeting. [1987, c. 667, §6 (AMD).]

SECTION HISTORY

1987, c. 667, §6 (AMD).



13 §42. Capital stock; record of owners

The capital of corporations incorporated by special Act of the Legislature must be fixed and divided into shares. The names of the owners and the number of shares owned by each must be entered of record at the first meeting. The capital may be subsequently increased as provided in Title 13-C, chapter 10, by an appropriate amendment to its articles of incorporation. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §25 (COR).]

SECTION HISTORY

1971, c. 439, §11 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B25 (COR).



13 §43. Certificate of organization

Before commencing business, the president, treasurer and a majority of the directors of any corporation chartered by a special act of the Legislature shall prepare, sign, date and deliver for filing with the Secretary of State articles of incorporation as required by Title 13-C, section 202. In addition to the provisions under Title 13-C, section 202, the corporation must provide the date of approval of its charter and purposes of the corporation. If articles of incorporation delivered for filing to the Secretary of State pursuant to this section satisfy the requirements of this subchapter and Title 13-C, section 202, the Secretary of State shall file the articles of incorporation. The date of filing is the date of receipt by the Secretary of State. After filing the articles of incorporation under this subchapter, the Secretary of State shall deliver to the corporation or its representative a copy of the document with an acknowledgment of the date of filing. [2009, c. 56, §3 (AMD).]

SECTION HISTORY

2009, c. 56, §3 (AMD).



13 §44. Fees

The filing fee for the articles of incorporation filed under section 43 is the same as for a corporation filing articles of incorporation under Title 13-C. [2009, c. 56, §4 (AMD).]

SECTION HISTORY

2009, c. 56, §4 (AMD).



13 §45. Business forbidden until certificate filed

No corporation created by special act of the Legislature, municipal corporations excepted, shall carry on any business whatsoever before filing in the office of the Secretary of State the certificate of organization provided by section 43. Whoever, whether named in the act of the Legislature or not, conducts and carries on any business whatsoever in the name of such corporation before said certificate is filed shall be personally and individually liable for all contracts and debts of said corporation contracted prior to the filing of said certificate. This section shall apply to all individuals granted special rights and privileges by act of the Legislature.






Subchapter 2: ORGANIZATION UNDER GENERAL LAW

13 §71. Purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §72. First meeting; notice of waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §73. Certificate of organization; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 276, §1 (AMD). 1971, c. 439, §25 (RP).



13 §74. Protection for corporate name (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 67, (AMD). 1967, c. 187, (AMD). 1971, c. 439, §25 (RP).



13 §75. Composite certificate of organization (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §76. Quasi-public corporations; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §77. Certificates of organization filed prior to March 15, 1893 (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 319, (AMD). 1971, c. 439, §25 (RP).



13 §78. Organization complete on filing of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §79. Nonpar stock certificates (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Subchapter 3: MEETINGS

13 §101. Meetings by consent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §102. Meetings called by justice of peace (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §103. Presiding officer (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §104. Proxies; general power of attorney (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §105. Voting pledged stock (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §106. Officers holding over; election after annual meeting; objections (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §107. New election if objections filed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).









Chapter 5: POWERS AND AMENDMENTS

Subchapter 1: POWERS

13 §141. General powers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 227, (AMD). 1969, c. 355, (AMD). 1971, c. 439, §25 (RP).



13 §142. Out-of-state business (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §143. Ownership of corporate stock (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §144. Sale of installment bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 332, (RP).



13 §145. Making and altering bylaws (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 276, §2 (AMD). 1965, c. 376, (AMD). 1971, c. 439, §25 (RP).



13 §146. Right of indemnification (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 278, (RPR). 1971, c. 439, §25 (RP).



13 §147. Assessments; sale of shares for neglect to pay (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §148. Sale of stock (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Subchapter 2: LIMITATIONS

13 §171. Formation of trusts forbidden

It is unlawful for any firm or incorporated company, or any number of firms or incorporated companies, or any unincorporated company or association of persons or stockholders, organized for the purpose of manufacturing, producing, refining or mining any article or product that enters into general use and consumption by the people, to form or organize any trust or to enter into any combination of firms, incorporated or unincorporated companies or association of stockholders, or to delegate to any one or more board or boards of trustees or directors the power to conduct and direct the business of the whole number of firms, corporations, companies or associations that have formed or that propose to form a trust, combination or association inconsistent with this section and contrary to public policy. No association or corporation organized for the sole purpose of marketing fish, shellfish or any of the fish products or agricultural products of this State, or the members of or stockholders in which are actually engaged in the production of such products, or in the selling, canning or otherwise preserving of fish products, may be deemed to be a conspiracy or a combination or in restraint of trade or an attempt to lessen competition or to fix prices arbitrarily; nor may the marketing contracts and agreements between such association or corporation and its members or stockholders be considered illegal as such or in unlawful restraint of trade or as part of a conspiracy or combination to accomplish an improper or illegal purpose. [2003, c. 46, §2 (AMD).]

SECTION HISTORY

1973, c. 489, §2 (AMD). 2003, c. 46, §2 (AMD).



13 §172. Evidence of interest in trust has no legal recognition

No certificate of stock or other evidence of interest in any trust, combination or association, as named in section 171, shall have legal recognition in any court in this State, and any deed of real estate given by any person, firm or corporation for the purpose of becoming interested in such trust, combination or association, or any mortgage given by the latter to the seller, as well as all certificates growing out of such transaction, shall be void.



13 §173. Penalties

Any firm, incorporated or unincorporated company, or association of persons or stockholders, who shall enter into or become interested in such trust, combination or association, shall be punished by a fine of not less than $5,000 nor more than $10,000.






Subchapter 3: CHANGES AND AMENDMENTS

13 §201. Increase in capital stock; change of purpose; number of directors or certificate; fees (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 268, (AMD). 1971, c. 439, §25 (RP).



13 §202. Reduction of capital stock (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §203. Reorganizations and changes under federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §204. Change of name; certificate filed in registry of deeds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §205. Change of location; certificate filed in registry of deeds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §206. Certificate of every change filed with Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).









Chapter 7: MERGER, CONSOLIDATION, SALE OF ASSETS

Subchapter 1: PROCEDURE

13 §241. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §242. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §243. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §244. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §245. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 129, (AMD). 1971, c. 439, §25 (RP).



13 §246. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §247. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §248. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §249. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §250. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Subchapter 2: RIGHTS OF DISSENTING STOCKHOLDERS

13 §281. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 128, §1 (AMD). 1971, c. 439, §25 (RP).



13 §282. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §283. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §284. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §285. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §12 (AMD). 1971, c. 439, §25 (RP).



13 §286. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §287. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §288. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §289. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §290. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §291. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).









Chapter 9: CONTRACTS AND LIABILITIES

13 §331. Parol contracts

Corporations are bound by parol contracts made by an agent authorized by vote or by their bylaws. Contracts may be implied from corporate acts or from the acts of the general agent.



13 §332. Mortgages

Title 23, chapter 605, subchapters IV and V, shall apply to and include all mortgages of franchises, lands or other hereditaments or of all of them heretofore or hereafter given by any corporation to trustees to secure scrip or bonds of said corporation. The holder of said scrip or bonds shall have the benefit of all said sections, whether the said mortgages have been or may be foreclosed in the manner provided by Title 23, section 5161, or in any other legal manner, and to the extent of and with reference to the property covered by the mortgage. The new corporation, when organized, shall have the rights and privileges of the original corporation. [1987, c. 141, Pt. B, §12 (AMD).]

SECTION HISTORY

1987, c. 141, §B12 (AMD).



13 §333. Property and franchise taken for debts

The property of any corporation, and the franchise of one having a right to receive a toll established by the State, with its privileges and immunities, are liable to attachment on mesne process and levy on execution for debts of the corporation in the manner prescribed by law.



13 §334. Information for process server

Every agent or person having charge of corporate property shall on request furnish to any officer, having a writ or execution against the corporation for service, the names of the directors and clerk and a schedule of all property, including debts known by him to belong to the corporation. Any officer of a judgment debtor corporation may be cited to disclose the affairs of the corporation in the same manner as provided for the disclosure of other judgment debtors.



13 §335. Execution satisfied from debts due; proceedings

An officer, having an execution against a manufacturing corporation and unable to find property liable to seizure, or the creditor may elect to satisfy it in whole or in part by a debt due to the corporation not exceeding the amount due to the creditor. The person having custody of the evidence of such debt shall deliver it to such officer with a written transfer thereof to him for the use of the creditor, which shall constitute an assignment thereof, and the creditor, in the name of the corporation, may sue for and collect it, subject to any equitable counterclaim by the debtor.



13 §336. Neglect of duty; penalty

Any officer or other person who unnecessarily neglects or refuses to comply with sections 334 and 335 forfeits not exceeding 4 times the amount due on such execution and may be imprisoned for less than one year.



13 §337. Books produced for trial; refusal

When a suit or prosecution is pending for a violation, either of sections 334 to 336 or to enforce the liabilities created by Title 13-C, section 833, the clerk or person having custody of the books of the corporation shall, upon reasonable written notice, produce them on trial; and for neglect or refusal to do so, the person is liable to the same fine or imprisonment as the party on trial would be. [2003, c. 344, Pt. D, §6 (AMD).]

SECTION HISTORY

1971, c. 565, §1 (AMD). 2003, c. 344, §D6 (AMD).






Chapter 11: DIRECTORS AND OFFICERS

13 §371. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §372. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §373. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §374. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §375. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 61, §1 (AMD). 1971, c. 439, §25 (RP).



13 §376. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 61, §2 (AMD). 1971, c. 439, §25 (RP).



13 §377. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §378. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §379. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 394, (RPR). 1971, c. 439, §25 (RP).



13 §380. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Chapter 13: STOCK AND STOCKHOLDERS

Subchapter 1: CAPITAL STOCK

13 §421. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §422. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §423. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §424. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §425. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Subchapter 2: LIABILITY OF STOCKHOLDERS

13 §451. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §452. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §453. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §454. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §455. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §456. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §457. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §458. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).









Chapter 15: ANNUAL RETURNS

13 §501. Contents; filing (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §502. Deposit in post office sufficient; neglect or refusal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §503. Action of debt to collect penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §504. Discontinuance of action (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §505. Filing excused (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Chapter 17: DISSOLUTION AND TERMINATION

13 §541. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §542. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 127, (AMD). 1969, c. 128, §2 (AMD). 1971, c. 439, §25 (RP).



13 §543. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §544. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §545. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §546. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §547. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §548. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §549. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 128, §3 (AMD). 1971, c. 439, §25 (RP).



13 §550. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §551. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §552. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §553. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §554. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §555. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §556. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §557. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).






Chapter 19: FOREIGN CORPORATIONS

13 §591. Designation of attorney for service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §592. Filing of charter or certificate; officers and directors subject to penalties; validity of contracts not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §593. Secretary of State may refuse to accept appointment or file papers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §594. Increase or decrease of capital stock; filing of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §595. License fee; changes in certificate or charter (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §9 (AMD). 1971, c. 439, §25 (RP).



13 §596. Violations; revocation of license (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §597. Liability of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §598. Service of process; foreign mortgages (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §599. Right to sue and be sued; attachment; effect of agent's acts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §25 (RP).



13 §600. Charitable organization exempt from fees (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 517, §3 (RP).






Chapter 21: FIDUCIARY SECURITY TRANSFERS

13 §641. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §642. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 541, §A132 (AMD). 1997, c. 429, §C33 (RP).



13 §643. Inquiry into fiduciary relationship (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §644. Assignment by a fiduciary (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §645. Evidence of appointment or incumbency (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §646. Adverse claims (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §647. Nonliability of corporation and transfer agent (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §648. Nonliability of 3rd person (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §649. Territorial application (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §650. Tax obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).



13 §651. Uniformity of interpretation (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 429, §C33 (RP).






Chapter 22: THE PROFESSIONAL SERVICE CORPORATION ACT

13 §701. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §702. Intent (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §703. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1973, c. 625, §79 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §704. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1973, c. 625, §80 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §705. Corporate organization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1989, c. 613, (AMD). 1997, c. 313, §1 (AMD). 2001, c. 260, §F1 (AMD). 2001, c. 337, §1 (AMD). 2001, c. 471, §F1 (RPR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §706. Method of organization (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1971, c. 439, §12 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §707. Limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §708. Interpretation; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1995, c. 141, §1 (RP).



13 §708-A. Interpretation; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 141, §2 (NEW). 1995, c. 526, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §709. Business transactions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §710. Capital stock (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §711. Disqualifications (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §712. Alienation of shares (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §713. Corporate and assumed names (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1971, c. 565, §§1-A (AMD). 1975, c. 439, §1 (AMD). 1981, c. 78, (AMD). 1993, c. 316, §7 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §714. Applicability of Title (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1971, c. 565, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §715. Dissolutions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 1971, c. 439, §13 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).



13 §716. Construction of law (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 411, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §B1 (RP).






Chapter 22-A: MAINE PROFESSIONAL SERVICE CORPORATION ACT

Subchapter 1: GENERAL PROVISIONS

13 §721. Short title

This chapter may be known and cited as the "Maine Professional Service Corporation Act." [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §722. Application of Maine Business Corporation Act

The Maine Business Corporation Act applies to professional corporations, both domestic and foreign, to the extent not inconsistent with this chapter. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §723. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Disqualified person. "Disqualified person" means an individual or entity that for any reason is or becomes ineligible under this chapter to be issued shares by a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Domestic professional corporation. "Domestic professional corporation" means a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Foreign professional corporation. "Foreign professional corporation" means a corporation or association for profit incorporated for the purpose of rendering professional services under law other than the law of this State.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Professional corporation. "Professional corporation" means a corporation for profit, other than a foreign professional corporation, subject to the provisions of this chapter.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Professional limited liability company. "Professional limited liability company" means a limited liability company formed to perform a professional service.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Professional limited liability partnership. "Professional limited liability partnership" means a limited liability partnership formed to perform a professional service.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Professional service. "Professional service" means the professional services provided by the following persons to the extent they are required to be licensed under state law:

A. Accountants, advanced practice registered nurses, attorneys, chiropractors, dentists, optometrists, osteopathic physicians, physicians and surgeons, physician assistants, podiatrists, registered nurses and veterinarians; and [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Any person not listed in paragraph A who is required by state law to have a license as a precondition to engaging in that person's profession. [RR 2001, c. 2, Pt. A, §17 (AFF); RR 2001, c. 2, Pt. A, §16 (COR).]

[ RR 2001, c. 2, Pt. A, §17 (AFF); RR 2001, c. 2, Pt. A, §16 (COR) .]

8. Qualified person. "Qualified person" means an individual, general partnership, professional limited liability company, professional limited liability partnership, other professional corporation or other entity or trust that is eligible under this chapter to be issued shares by a professional corporation or any other entity that is authorized by statute to provide the same professional service provided by the professional corporation.

[ 2003, c. 344, Pt. B, §1 (AMD) .]

SECTION HISTORY

RR 2001, c. 2, §A17 (AFF). RR 2001, c. 2, §A16 (COR). 2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B1 (AMD).






Subchapter 2: CREATION

13 §731. Election of professional corporation status

1. Mandatory coverage. A qualified person performing any professional service described in section 723, subsection 7, paragraph A desiring to form a corporation shall incorporate as a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Optional coverage. A qualified person or persons performing any professional service described in section 723, subsection 7, paragraph B desiring to form a corporation may incorporate as a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Filing requirement. One or more persons may incorporate a professional corporation by delivering to the Secretary of State for filing articles of incorporation that state that the corporation is a professional corporation and the corporation's purpose is to render the specified professional service.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Election to be covered. A corporation incorporated under a general law of this State may elect professional corporation status by amending its articles of incorporation to comply with subsection 3 and section 736.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §732. Purposes

1. Single profession. Except to the extent authorized by subsections 2 and 3, a corporation may elect professional corporation status under section 731 solely for the purpose of rendering professional services, including services ancillary to them, and solely within a single profession.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Multiple professions. A corporation may elect professional corporation status under section 731 for the purpose of rendering professional services within 2 or more professions and for the purpose of engaging in any lawful business authorized by Title 13-C, section 301, to the extent the combination of professional purposes or of professional and business purposes is not prohibited by the licensing law of this State applicable to each profession in the combination.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Accountants. Nonlicensed individuals and qualified employee stock ownership plans or programs or other employee ownership programs and other entities may organize with individuals who are licensed under Title 32, chapter 113 and may become shareholders of a firm licensed to practice public accountancy under Title 32, section 12252, as long as all of the requirements for licensure under Title 32, section 12252, subsection 3 are met by the firm.

[ 2003, c. 344, Pt. B, §2 (AMD) .]

4. Dentists, denturists and independent practice dental hygienists. For the purposes of this chapter, a denturist or independent practice dental hygienist licensed under Title 32, chapter 16 may organize with a dentist who is licensed under Title 32, chapter 16 and may become a shareholder of a dental practice incorporated under the corporation laws. At no time may one or more denturists or independent practice dental hygienists in sum have an equal or greater ownership interest in a dental practice than the dentist or dentists have in that practice.

[ 2007, c. 620, Pt. D, §1 (AMD) .]

5. Legal guardian or personal representative of deceased or incapacitated dentist. For the purposes of this chapter, the legal guardian or personal representative of a dentist licensed under Title 32, chapter 16 may contract with another dentist to continue the operations of the practice of the deceased or incapacitated dentist for a period of up to 24 months after the death or incapacitation of the dentist or until the practice is sold, whichever occurs first. For purposes of this subsection, "personal representative" has the same meaning as in Title 18-A, section 1-201, subsection 30.

[ 2007, c. 210, §1 (NEW) .]

6. Legal guardian or personal representative of deceased or incapacitated veterinarian. For the purposes of this chapter, the legal guardian or personal representative of a veterinarian licensed under Title 32, chapter 71-A may contract with another veterinarian to continue the operations of the practice of the deceased or incapacitated veterinarian for a period of up to 24 months after the death or incapacitation of the veterinarian or until the practice is sold, whichever occurs first. For purposes of this subsection, "personal representative" has the same meaning as in Title 18-A, section 1-201, subsection 30.

[ 2013, c. 46, §1 (NEW) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B2 (AMD). 2007, c. 210, §1 (AMD). 2007, c. 620, Pt. D, §1 (AMD). 2013, c. 46, §1 (AMD).



13 §733. General powers

A professional corporation has the powers enumerated in Title 13-C, section 302. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §734. Rendering professional services

1. License required. A domestic professional corporation or foreign professional corporation may render professional services in this State only through individuals licensed or otherwise authorized in this State to render the services.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Scope. Nothing in subsection 1 may be construed to:

A. Require an individual employed by a professional corporation to be licensed to perform services for the corporation if a license is not otherwise required; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Prohibit a licensed individual from rendering professional services in that individual's individual capacity even though that individual is a shareholder, director, officer, employee or agent of a domestic professional corporation or foreign professional corporation; or [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Prohibit an individual licensed in another state from rendering professional services for a domestic professional corporation or foreign professional corporation in this State if not prohibited by the licensing authority having jurisdiction over such professional service. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §735. Prohibited activities

1. Limited activities. A professional corporation may not render any professional service or engage in any business or service other than the professional service and business authorized by its articles of incorporation and services or businesses reasonably related thereto.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Investments. Nothing in subsection 1 prohibits a professional corporation from investing its funds in real estate, mortgages, securities or any other type of investment.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §736. Corporate name

1. Words required. The name of a domestic professional corporation or of a foreign professional corporation authorized to transact business in this State, in addition to satisfying the requirements of Title 13-C, sections 401 and 1506:

A. Must contain the words "chartered," "professional corporation," "professional association" or "service corporation" or the abbreviation "P.C.," "P.A." or "S.C."; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. May not contain language stating or implying that it is incorporated for a purpose other than that authorized by section 732 and its articles of incorporation; and [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Must conform with any rule adopted by the licensing authority having jurisdiction over a professional service described in the corporation's articles of incorporation. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Assumed or fictitious name. A domestic professional corporation or foreign professional corporation may render professional services and exercise its authorized powers under an assumed or fictitious name, as long as the corporation has met the requirements for filing an assumed or fictitious name under Title 13-C, section 404.

[ 2003, c. 344, Pt. B, §3 (AMD) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B3 (AMD).






Subchapter 3: SHARES

13 §741. Issuance of shares

1. Qualified shareholders. A professional corporation may issue shares, fractional shares and rights or options to purchase shares only to:

A. Individuals who are authorized by law in this State or another state to render a professional service described in the corporation's articles of incorporation; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

A-1. Nonlicensed individuals authorized to organize with licensed individuals pursuant to section 732, subsection 3; [2003, c. 344, Pt. D, §7 (NEW).]

B. General partnerships in which all the partners are qualified persons with respect to the professional corporation and in which at least one partner is authorized by law in this State to render a professional service described in the corporation's articles of incorporation; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Professional corporations, professional limited liability companies or professional limited liability partnerships, domestic or foreign, authorized by law in this State to render a professional service described in the corporation's articles of incorporation; [2003, c. 344, Pt. B, §4 (AMD).]

D. Any other entity that is authorized by law to provide the same professional service provided by the professional corporation; or [2003, c. 344, Pt. B, §4 (AMD).]

E. Any other person or entity, including employee stock ownership plans or programs and other employee ownership programs, that the licensing authority with jurisdiction over the professional corporation determines is qualified to hold shares of such a professional corporation. [2003, c. 344, Pt. B, §5 (NEW).]

[ 2003, c. 344, Pt. B, §§4, 5 (AMD); 2003, c. 344, Pt. D, §7 (AMD) .]

2. Licensing authority jurisdiction. If a licensing authority with jurisdiction over a profession considers it necessary to prevent violation of the ethical standards of the profession, the authority may adopt rules under its general rule-making authority or other regulatory authority to restrict or condition, or revoke in part, the authority of professional corporations subject to its jurisdiction to issue shares. A rule described in this subsection does not, of itself, make a shareholder of a professional corporation at the time the rule becomes effective a disqualified person.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Unlawful shares void. Shares issued in violation of this section or a rule described in subsection 2 are void.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B4,5,D7 (AMD).



13 §742. Share transfer restriction

1. Limit to transfers. A shareholder of a professional corporation may transfer or pledge shares, fractional shares and rights or options to purchase shares of the corporation only to qualified persons.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Other transfers void. A transfer of shares made in violation of subsection 1, except one made by operation of law or court judgment, is void.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §743. Compulsory acquisition of shares after death or disqualification of shareholder

1. Triggering events. A professional corporation must acquire or cause to be acquired by a qualified person the shares of its shareholder if:

A. The shareholder dies; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The shareholder becomes a disqualified person, except as provided in subsection 4; or [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The shares are transferred by operation of law or court judgment to a disqualified person, except as provided in subsection 4. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Agreements binding. If a professional corporation's articles of incorporation or bylaws or a private agreement provides the terms, price and other conditions for the acquisition of the shares of a shareholder upon the occurrence of an event described in subsection 1, then that article, bylaw or private agreement is binding on the parties and is specifically enforceable.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Corporate acquisition of shares. In the absence of an article provision, bylaw provision or private agreement described in subsection 2, a professional corporation shall acquire the shares in accordance with section 744; except that, if the disqualified person rejects the corporation's purchase offer, either the person or the corporation may commence a proceeding under section 745 to determine the fair value of the shares.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Limited disqualification. In the absence of an article provision, bylaw provision or private agreement described in subsection 2, this section does not require the acquisition of shares in the event of a shareholder's becoming a disqualified person if the disqualification lasts no more than 5 months from the date the disqualification or the transfer of shares pursuant to subsection 1 occurs.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Other benefits unaffected. Nothing in this section or section 744 prevents or relieves a professional corporation from paying pension benefits or other deferred compensation for services rendered to a former shareholder if otherwise permitted by law.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §744. Acquisition procedure

1. Written notice. In the absence of an article provision, bylaw provision or private agreement described in section 743, subsection 2, if shares must be acquired under section 743, a professional corporation shall deliver a written notice to the executor or administrator of the estate of its deceased shareholder, or to the disqualified person or transferee, offering to purchase the shares at a price the corporation believes represents their fair value as of the date of death, disqualification or transfer. The offer notice must be accompanied by the corporation's balance sheet for a fiscal year ending not more than 16 months before the effective date of the offer notice, an income statement for that year, a statement of changes in shareholders' equity for that year and the latest available interim financial statements, if any.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Option period. A disqualified person has 30 days from the effective date of the notice provided pursuant to subsection 1 to accept the professional corporation's offer or demand that the corporation commence a proceeding under section 745 to determine the fair value of that disqualified person's shares. If the disqualified person accepts the offer, the corporation shall make payment for the shares within 60 days from the effective date of the offer notice, unless a later date is agreed on, upon the disqualified person's surrender of the shares to the corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Termination of interest. After a professional corporation makes payment for shares in accordance with this section, a disqualified person has no further interest in those shares.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §745. Court action to appraise shares

1. Demand for proceeding. If a disqualified person does not accept a professional corporation's offer under section 744, subsection 2 within the 30-day period, the disqualified person at any time during the 60-day period following the effective date of the notice may deliver a written notice to the corporation demanding that it commence a proceeding to determine the fair value of the shares. The corporation may commence a proceeding at any time during the 60 days following the effective date of its offer notice. If the corporation does not commence such a proceeding, the disqualified person may commence a proceeding against the corporation to determine the fair value of those shares.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Court procedure. A professional corporation or disqualified person shall commence a proceeding under this section in the Superior Court of the county where the corporation's principal office or, if there is no principal office in this State, its registered office is located. The corporation shall make the disqualified person a party to the proceeding as in an action against the disqualified person's shares. The jurisdiction of the court in which the proceeding is commenced is plenary and exclusive.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Appraisers. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the power described in the order appointing them or in any amendment to it.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Valuation date. A disqualified person is entitled to judgment for the fair value of the person's shares determined by the court as of the date of death, disqualification or transfer together with interest from that date at a rate found by the court to be fair and equitable.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Payment installments. The court may order a judgment ordered under this section paid in installments determined by the court.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §746. Court costs and fees of experts

1. Assessment of costs. The court in an appraisal proceeding commenced under section 745 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court, and shall assess the costs against the professional corporation; except that the court may assess costs against the disqualified person in an amount the court finds equitable if the court finds the person acted arbitrarily, vexatiously or not in good faith in refusing to accept the corporation's offer.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Assessment against corporation. In addition to costs assessed under subsection 1, the court may assess the fees and expenses of counsel and experts for a disqualified person against the professional corporation and in favor of the person if the court finds that the fair value of the person's shares substantially exceeded the amount offered by the corporation or that the corporation did not make an offer.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §747. Cancellation of disqualified shares

If the shares of a disqualified person are not acquired pursuant to section 743 within 10 months after the death of the shareholder or within 5 months after the disqualification or transfer, the professional corporation shall immediately cancel the shares on its books and the disqualified person has no further interest as a shareholder in the corporation other than the right to payment for the shares under section 743. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 4: GOVERNANCE

13 §751. Directors and officers

Not less than a majority of the directors of a professional corporation and all of its officers, except the clerk, secretary and treasurer, if any, must be qualified persons with respect to the corporation. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §752. Voting of shares

1. Right to vote. Except as otherwise provided in this section, only a qualified person may vote the shares of a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Proxies. Only a qualified person may be appointed a proxy to vote shares of a professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Voting trusts. A voting trust with respect to shares of a professional corporation is not valid unless all of its trustees and beneficiaries are qualified persons; except that, if a beneficiary who is a qualified person dies or becomes a disqualified person, a voting trust valid under this subsection continues to be valid for 10 months after the date of death or for 5 months after the disqualification occurred.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Limited voting right. Any shares transferred to a disqualified person by reason of the death of a qualified person or by operation of law may be voted by such disqualified person only for the purposes of amending the articles of incorporation to convert to a regular business corporation or dissolving the professional corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §753. Responsibility for professional services

1. Relationship between professional and recipient of services. This chapter does not modify the liability of a person rendering a professional service with respect to that service.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholder liability for debts and claims. Except as provided in subsection 3, the liability of shareholders for the debts of and claims against a corporation is the same as that of shareholders of a business corporation.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Shareholder liability arising from rendering professional service. A shareholder is jointly and severally liable for claims arising from the rendering of a professional service by a domestic professional corporation or foreign professional corporation if that shareholder:

A. Personally and directly participated in rendering that portion of a professional service that was performed negligently or in breach of any other legal duty; or [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Directly supervised and controlled that portion of a professional service rendered by another person that was performed negligently or in breach of any other legal duty. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 5: REORGANIZATION AND TERMINATION

13 §761. Merger

1. Merger allowed. A professional corporation may merge with another domestic professional corporation or foreign professional corporation or with a domestic or foreign business entity as defined in Title 13-C if all the interest holders of the constituent entities are qualified to be interest holders of the surviving entity.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Compliance. After a merger in accordance with subsection 1, if the surviving corporation is to render in this State any of the professional services described in section 723, subsection 7, paragraph A, the surviving corporation must comply with this Act.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §762. Termination of professional activities

If a professional corporation ceases to render professional services, it must amend its articles of incorporation to delete references to rendering professional services and to conform its corporate name to the requirements of Title 13-C, section 401. After the amendment becomes effective, the corporation may continue in existence as a business corporation under Title 13-C and the corporation is no longer subject to this Act. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §763. Judicial dissolution

The Attorney General may commence a proceeding under Title 13-C, sections 1430 to 1433 to dissolve a professional corporation if: [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Service of notice of violation. The Secretary of State serves written notice on the professional corporation under Title 5, section 113 that it has violated or is violating a provision or provisions of this Act;

[ 2007, c. 323, Pt. G, §1 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Failure to correct. The professional corporation does not correct each alleged violation or demonstrate to the reasonable satisfaction of the Secretary of State that the violation or violations did not occur, within 60 days after service of the notice is perfected under Title 5, section 113; and

[ 2007, c. 323, Pt. G, §2 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Certify. The Secretary of State certifies to the Attorney General a description of the violation or violations, that it notified the professional corporation of the violation or violations and that the corporation did not correct the violation or violations or demonstrate that the violation or violations did not occur, within 60 days after perfection of service of the notice.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. G, §§1, 2 (AMD). 2007, c. 323, Pt. G, §4 (AFF).






Subchapter 6: FOREIGN PROFESSIONAL COROPORATIONS

13 §771. Authority to transact business

1. Prohibition. Except as provided in subsection 3, a foreign professional corporation may not transact business in this State until it obtains authority from the Secretary of State.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Preconditions. A foreign professional corporation may not obtain authority to transact business in this State unless:

A. Its corporate name satisfies the requirements of section 736; [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. It is incorporated for one or more of the purposes described in section 732; and [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. All of its shareholders, not less than a majority of its directors and all of its officers other than its clerk, secretary and treasurer, if any, are licensed in one or more states to render a professional service described in its articles of incorporation. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Office required. A foreign professional corporation is not required to obtain authority to transact business in this State unless it maintains or intends to maintain an office in this State for conduct of business or professional practice.

[ 2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).



13 §772. Application for authority to transact business

The application of a foreign professional corporation for authority to render professional services in this State must contain the information set forth in Title 13-C, section 1503 and in addition include a statement that all of its shareholders, not less than a majority of its directors and all of its officers other than its clerk, secretary and treasurer, if any, are licensed in one or more states to render a professional service described in its articles of incorporation. [2001, c. 640, Pt. B, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §B2 (NEW). 2001, c. 640, §B7 (AFF).









Chapter 23: TAKEOVER BID DISCLOSURE LAW

13 §801. Short title; legislative findings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §1 (AMD). 1985, c. 619, (RP).



13 §802. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1979, c. 127, §89 (AMD). 1981, c. 659, §§2-9 (AMD). 1985, c. 619, (RP).



13 §803. Disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §§10-12 (AMD). 1985, c. 619, (RP).



13 §804. Permission to proceed; hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §§13,14 (AMD). 1985, c. 619, (RP).



13 §805. Mailing to shareholders; payment of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §806. Time for filing (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §807. Investigations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §808. Prohibited acts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §§15,16 (AMD). 1985, c. 619, (RP).



13 §809. Limitation on tender offers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §17 (AMD). 1985, c. 619, (RP).



13 §810. Voting of securities; restrictions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §811. Promulgation of regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §18 (AMD). 1985, c. 619, (RP).



13 §812. Injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1979, c. 127, §90 (AMD). 1981, c. 659, §§19-21 (AMD). 1985, c. 619, (RP).



13 §813. Criminal penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §814. Civil penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §815. Rights and remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §816. Appeals procedure; judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1985, c. 619, (RP).



13 §817. Application of law (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 669, (NEW). 1981, c. 659, §§22-24 (AMD). 1985, c. 619, (RP).









Part 2: CORPORATIONS WITHOUT CAPITAL

Chapter 81: GENERAL PROVISIONS

Subchapter 1: ORGANIZATION; MEETING; CERTIFICATES

13 §901. Organization

When 3 or more persons desire to be incorporated for any literary, scientific, musical, charitable, educational, social, agricultural, environmental, moral, religious, civic or other lawful and similarly benevolent or nonprofit purpose or for the purpose of fostering, encouraging and assisting the physical location, settlement or resettlement of industrial, manufacturing, fishing, agricultural and other business enterprises and recreational projects in any locality within the State, as a corporation without capital stock, they may do so by preparing and filing a certificate as set forth in section 903. The formation of a corporation by one or more municipalities, including a local development corporation, a council of government and a regional planning commission, must be incorporated by a majority of the municipal officers of each of its charter member municipalities. This section does not apply to corporations that are required to be organized under Title 13-B or that elect to be organized under Title 13-B. [1993, c. 316, §8 (AMD).]

SECTION HISTORY

1965, c. 495, §2 (AMD). 1967, c. 525, §14 (AMD). 1973, c. 534, §1 (AMD). 1973, c. 677, §4 (AMD). 1975, c. 487, §1 (AMD). 1977, c. 525, §3 (AMD). 1977, c. 592, §1 (AMD). 1991, c. 780, §U4 (AMD). 1993, c. 316, §8 (AMD).



13 §902. Notice of meeting; waiver (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 487, §2 (RP).



13 §903. Certificate of organization

The incorporators shall prepare, sign, date and deliver for filing with the Secretary of State a certificate of organization setting forth the name, location, officers and directors, trustees or managing board, contact person and the contact person's mailing and physical address, if different, in this State and purposes of the corporation. The certificate must clearly state that the corporation is not organized for profit and that no property or profit of the corporation inures to the benefit of any person, partnership or corporation except in furtherance of the benevolent or nonprofit purposes of the corporation. Once the Secretary of State has filed the certificate of organization, the corporation may carry on activities pursuant to this chapter. [2009, c. 56, §5 (AMD).]

SECTION HISTORY

1969, c. 225, §10 (AMD). 1971, c. 544, §39 (AMD). 1971, c. 565, §3 (AMD). 1973, c. 625, §81 (AMD). 1975, c. 487, §3 (RPR). 1975, c. 635, §1 (AMD). 1975, c. 770, §73 (AMD). 1977, c. 78, §108 (AMD). 1977, c. 522, §§1,2 (AMD). 1991, c. 465, §14 (AMD). RR 1993, c. 1, §39 (COR). 2003, c. 523, §1 (RPR). 2009, c. 56, §5 (AMD).



13 §904. Access to Secretary of State's database

The Secretary of State may provide public access to the database of the Department of the Secretary of State through a dial-in modem, public terminals and electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may promulgate rules in accordance with the Maine Administrative Procedure Act to establish a fee schedule and governing procedures. [1991, c. 465, §15 (NEW).]

SECTION HISTORY

1991, c. 465, §15 (NEW).



13 §905. Publications

1. Informational publications. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of these publications.

[ 1991, c. 465, §15 (NEW) .]

2. Funds; fees deposited. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for the purpose of replacing and updating publications offered in accordance with this Title and for funding new publications.

[ 1991, c. 465, §15 (NEW) .]

SECTION HISTORY

1991, c. 465, §15 (NEW).



13 §906. Information requests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 780, §U5 (NEW). 1991, c. 837, §A31 (NEW). 1993, c. 349, §31 (RPR). 2009, c. 56, §6 (RP).



13 §907. Filing duty of the Secretary of State

If a certificate delivered for filing with the Secretary of State satisfies the requirements of this chapter, the Secretary of State shall file the certificate. The date of filing is the date of receipt by the Secretary of State. After filing any certificate under this chapter, the Secretary of State shall deliver to the corporation or its representative a copy of the document with an acknowledgement of the date of filing. [2003, c. 523, §2 (NEW).]

SECTION HISTORY

2003, c. 523, §2 (NEW).



13 §908. Fees for filing certificates

A fee of $5 must be submitted with any certificate required or permitted to be filed with the Secretary of State under this chapter. [2003, c. 523, §2 (NEW).]

SECTION HISTORY

2003, c. 523, §2 (NEW).



13 §909. Certificate of existence; certificate of fact

1. Application. A person may apply to the Secretary of State for a certificate of existence for a corporation formed under this subchapter.

[ 2009, c. 56, §7 (NEW) .]

2. Contents. A certificate of existence sets forth:

A. The corporation's name used in this State; [2009, c. 56, §7 (NEW).]

B. That the corporation is duly incorporated under the laws of this State and the date of its incorporation; [2009, c. 56, §7 (NEW).]

C. That all fees and penalties owed to this State have been paid if:

(1) Payment is reflected in the records of the Secretary of State; and

(2) Nonpayment affects the existence of the corporation; and [2009, c. 56, §7 (NEW).]

D. Any facts of record in the office of the Secretary of State that may be requested by the applicant under subsection 1. [2009, c. 56, §7 (NEW).]

[ 2009, c. 56, §7 (NEW) .]

3. Evidence of existence. Subject to any qualification stated in the certificate, a certificate of existence issued by the Secretary of State may be relied upon as conclusive evidence that the corporation is in existence in this State.

[ 2009, c. 56, §7 (NEW) .]

4. Certificate of fact. In addition to the certificate of existence authorized under subsection 2, the Secretary of State may issue a certificate attesting to any fact of record in the office of the Secretary of State that may be requested by the applicant under subsection 1.

[ 2009, c. 56, §7 (NEW) .]

SECTION HISTORY

2009, c. 56, §7 (NEW).



13 §910. Contact person for corporation; changes

1. Corporation to keep name of contact person on file with Secretary of State. A corporation to which this chapter applies must continually keep and maintain the name of a contact person, who is a natural person resident in this State, on file with the Secretary of State.

[ 2009, c. 56, §8 (NEW) .]

2. Change. If a change in the contact person under subsection 1 occurs or the name or address of the contact person changes:

A. The corporation must notify the Secretary of State by filing a certificate of change of contact person if the contact person changes. Notice by the corporation must be made within 10 business days after a change of contact person occurs; or [2009, c. 56, §8 (NEW).]

B. The contact person must notify the Secretary of State of a name or address change by filing a certificate of change of name or address. Notice by the contact person must be made within 10 business days after a change of name or address of the contact person occurs. [2009, c. 56, §8 (NEW).]

[ 2009, c. 56, §8 (NEW) .]

3. Application. This section applies to:

A. A new corporation formed under this chapter on or after the effective date of this section; and [2009, c. 56, §8 (NEW).]

B. An existing corporation formed under this chapter that files an amendment to its articles of incorporation on or after the effective date of this section. [2009, c. 56, §8 (NEW).]

[ 2009, c. 56, §8 (NEW) .]

SECTION HISTORY

2009, c. 56, §8 (NEW).



13 §911. Corporate name

1. Prohibition. A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted under this chapter and the corporation's articles of incorporation.

[ 2009, c. 56, §9 (NEW) .]

2. Distinguishable name. Except as authorized by subsections 4 and 5, a corporate name must be distinguishable on the records of the Secretary of State from:

A. The name of a corporation, limited liability company, limited liability partnership or limited partnership that is incorporated, organized or authorized to transact business or carry on activities in this State; [2009, c. 56, §9 (NEW).]

B. Assumed, fictitious, reserved and registered name filings for all entities; and [2009, c. 56, §9 (NEW).]

C. Marks registered under Title 10, chapter 301-A unless the registered owner or holder of the mark is the same person or entity as the corporation seeking to use a name that is not distinguishable on the records of the Secretary of State and files proof of ownership with the Secretary of State. [2009, c. 56, §9 (NEW).]

[ 2009, c. 56, §9 (NEW) .]

3. Refuse to file name. The Secretary of State, in the Secretary of State's discretion, may refuse to file a name that:

A. Consists of or comprises language that is obscene; [2009, c. 56, §9 (NEW).]

B. Inappropriately promotes abusive or unlawful activity; [2009, c. 56, §9 (NEW).]

C. Falsely suggests an association with public institutions; or [2009, c. 56, §9 (NEW).]

D. Violates any other provision of the laws of this State with respect to names. [2009, c. 56, §9 (NEW).]

[ 2009, c. 56, §9 (NEW) .]

4. Authorization to use name. A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable on the records of the Secretary of State from one or more of the names described in subsection 2. The Secretary of State shall authorize use of the name applied for if:

A. The entity in possession of the name consents to the use in writing and submits an undertaking in a form satisfactory to the Secretary of State as provided in this chapter or as provided in the applicable law for that entity to change its name to a name that is distinguishable on the records of the Secretary of State from the name of the applicant; or [2009, c. 56, §9 (NEW).]

B. The applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State. [2009, c. 56, §9 (NEW).]

[ 2009, c. 56, §9 (NEW) .]

5. Use of another corporation's name. A corporation may use the name, including the assumed or fictitious name, of another domestic or foreign corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the corporation proposing to use the name:

A. Has merged with the other corporation; [2009, c. 56, §9 (NEW).]

B. Has been formed by reorganization of the other corporation; or [2009, c. 56, §9 (NEW).]

C. Has acquired all or substantially all of the assets, including the corporate name, of the other corporation. [2009, c. 56, §9 (NEW).]

[ 2009, c. 56, §9 (NEW) .]

6. Determining distinguishability. In determining whether names are distinguishable on the records, the Secretary of State shall disregard:

A. The words or abbreviations of words that describe the nature of the entity, including "professional association," "corporation," "company," "incorporated," "chartered," "limited," "limited partnership," "limited liability company," "professional limited liability company," "limited liability partnership," "registered limited liability partnership," "limited liability limited partnership," "service corporation" and "professional corporation"; [2009, c. 56, §9 (NEW).]

B. The presence or absence of the words or symbols of the words "and" and "the"; and [2009, c. 56, §9 (NEW).]

C. The differences in the use of punctuation, capitalization or special characters. [2009, c. 56, §9 (NEW).]

[ 2009, c. 56, §9 (NEW) .]

7. Violations of this section. If a corporation has in other respects complied with this chapter and its articles of incorporation have been filed, subsequent discovery of a violation of this section does not invalidate its corporate existence or authority, but the courts of this State may, upon application of the State or of any interested or affected person, enjoin such violation and grant any other appropriate relief.

[ 2009, c. 56, §9 (NEW) .]

SECTION HISTORY

2009, c. 56, §9 (NEW).






Subchapter 2: POWERS

13 §931. Powers; change of name; proceedings; fee

The incorporators shall adopt a corporate name, and they, their associates and successors may have continual succession; have a common seal; elect all necessary officers; adopt bylaws not inconsistent with law and enforce the same by suitable penalties; have the same rights and be under the same liabilities as other corporations in prosecuting and defending civil actions; and enjoy all other rights, privileges and immunities of a legal corporation. Any corporation organized under this subchapter may by a majority vote at a legal meeting of its members at which at least 25% are present or at a legal meeting of its directors, trustees or managing board, however designated, change its name and adopt a new one. A notice of the intention to change the name must be given in the call for the meeting. When the proceedings of the meeting relating to the change of name are certified by the clerk or secretary of the corporation, the corporation shall deliver for filing with the Secretary of State a certificate of name change signed and dated by the clerk or secretary of the corporation. The corporation, under its new name, has the same rights, powers and privileges, and is subject to the same duties, obligations and liabilities as before, and holds and is entitled to the same property and property rights as it held under its former name, and may sue or be sued by its new name, but no action brought against it by its former name may be defeated on that account. [2003, c. 523, §3 (AMD).]

SECTION HISTORY

1969, c. 225, §11 (AMD). 1971, c. 565, §4 (AMD). 1975, c. 487, §4 (AMD). 1975, c. 635, §2 (AMD). 1977, c. 525, §4 (AMD). 1977, c. 592, §2 (AMD). RR 1991, c. 2, §40 (COR). 2003, c. 523, §3 (AMD).



13 §931-A. Bylaws; disposal of assets

The bylaws of a corporation organized under this chapter after the effective date of this section must provide for the disposal of the corporation's assets. [1995, c. 300, §1 (NEW).]

SECTION HISTORY

1995, c. 300, §1 (NEW).



13 §932. Right to hold property

Every corporation organized under sections 901 and 903 to 931 may take and hold by purchase, gift, devise or bequest, tangible or intangible personal property or real estate, and may use and dispose thereof only for the purposes for which the corporation was organized. Any corporation organized under this chapter for the purpose of establishing and maintaining a hospital, a free public library or a school or academy accredited by the State Board of Education and conducted on a nonprofit basis, or a laboratory exclusively engaged in research for the benefit of mankind, or an educational television or radio station operated on a nonprofit basis, or a private vocational school conducted on a nonprofit basis may receive and hold real and personal estate to any amount, which may from time to time be given, granted, bequeathed or devised to it and accepted by the corporation for the uses and purposes of the hospital, free public library, school or academy, laboratory, or educational television or radio station provided always both the principal and income thereof shall be appropriated according to the terms of the donation, devise or bequest. [1981, c. 698, §82 (AMD).]

Corporations formed under this chapter for the purposes of fostering, encouraging and assisting the physical location, settlement and resettlement of industrial, manufacturing, fishing, agricultural and other business enterprises and recreational projects in any locality within the State shall have the power to use, sell, convey, mortgage, lease or rent real or personal property and to do any and all things necessary to carry out the purposes of such corporation. [1967, c. 525, §15 (RPR).]

Unless the instrument creating the trust prohibits, the corporation may treat 2 or more trust funds as a single fund solely for the purpose of investment. This section shall not apply to corporations organized under or governed by Title 13-B. [1977, c. 592, §3 (AMD).]

SECTION HISTORY

1965, c. 267, (AMD). 1965, c. 282, (AMD). 1967, c. 494, §14 (AMD). 1967, c. 525, §15 (AMD). 1969, c. 504, §23 (AMD). 1973, c. 571, §7 (AMD). 1975, c. 770, §74 (AMD). 1977, c. 525, §5 (AMD). 1977, c. 592, §3 (AMD). 1981, c. 698, §82 (AMD).



13 §933. Change of name (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §12 (AMD). 1971, c. 565, §5 (RP).



13 §934. Amendments

In addition to any other method provided by law, a corporation organized under this chapter, including specially chartered churches, but not other specially chartered corporations, may change the number of its officers, directors, trustees or members of its managing board, however designated, and change its purposes by altering, abridging or enlarging the same, and make any other changes in its certificate of organization as originally filed or subsequently amended that may be desired, if such changes would be proper to insert in an original certificate of organization. The change must be made by vote of a majority of those members with voting rights present at, or if the corporation does not have members with voting rights, then by a majority vote of its whole board of directors or trustees or managing board, however designated, taken at any legal meeting. The notice of the meeting must give notice of the proposed action. If the corporation amends any provision of any certificate filed with the Secretary of State, the corporation must promptly deliver for filing with the Secretary of State a certificate of amendment signed and dated by the clerk or secretary of the corporation. [2003, c. 523, §4 (AMD).]

SECTION HISTORY

1969, c. 225, §13 (AMD). 1971, c. 373, §1 (RPR). 1971, c. 544, §40 (AMD). 1971, c. 565, §§6,7 (AMD). 1973, c. 409, (AMD). 1977, c. 522, §3 (AMD). 1977, c. 525, §6 (AMD). 1977, c. 592, §4 (AMD). 2003, c. 523, §4 (AMD).



13 §935. Right to act as trustees

Corporations without capital stock may become trustees under section 1222.



13 §936. Facilities for winter sports

Any corporation organized under this chapter or under Title 13-B, and which owns, operates and maintains facilities for recreation for the benefit of the people of the State not as a commercial proposition, may enclose so much of the surface of any great pond, not exceeding 5 acres in area, during the time when said area is covered with ice, as is not being used for ice cutting operations, for the purpose of maintaining on said area facilities for winter sports of any kind; and shall have the right to exclude from said area persons not contributing to the financial support of said corporation, and may make and enforce rules and regulations for the use of said area for the purpose of insuring the use and enjoyment thereof and the protection of persons using said facilities. [1977, c. 525, §7 (AMD).]

SECTION HISTORY

1977, c. 525, §7 (AMD).



13 §937. Dissolution

Except as provided in section 938, any corporation organized under this chapter may be dissolved by using the procedures set forth in Title 13-B, chapter 11 and deliver for filing with the Secretary of State the required certificates, signed and dated by the clerk or secretary of the corporation. Solely for the purposes of this section and the dissolution of a corporation organized under this chapter, each member with voting rights of the corporation, or if the corporation does not have members with voting rights, each director, trustee or member of the managing board, however designated, has one vote for the purposes of calling, noticing, conducting and holding meetings and voting at those meetings, and for the purpose of commencing or otherwise participating as a party in civil actions in respect of dissolution, but for no other purposes. In addition to other parties who may commence or participate in such civil actions as provided in the law relating to corporations organized under this chapter, the Attorney General may commence, or otherwise participate in, any civil action relating to the dissolution of any corporation organized under this chapter. [2003, c. 523, §5 (AMD).]

SECTION HISTORY

1971, c. 369, (NEW). 1971, c. 373, §2 (NEW). 1971, c. 622, §51 (RP). 1977, c. 525, §8 (AMD). 1977, c. 592, §5 (AMD). 2003, c. 523, §5 (AMD).



13 §938. Distribution of assets

In case of the dissolution of a corporation pursuant to section 937 or any other provision of law, the assets of the corporation remaining after the payment of all of its debts must be distributed in the manner and to the persons, firms, associations, corporations, trusts or other legal entities provided in its certificate of organization or any amendment thereto; however, the assets of a charitable corporation that is dissolved may not be devoted to other than charitable purposes. In the case of the dissolution of a corporation organized under this chapter other than a charitable corporation, unless contrary provision is made in its certificate of organization or any amendment thereto, the assets of the corporation remaining after the payment of its debts must be distributed equally to its members. [2003, c. 523, §6 (AMD).]

SECTION HISTORY

1971, c. 373, §3 (NEW). 1977, c. 525, §9 (AMD). 1977, c. 592, §6 (AMD). 2003, c. 523, §6 (AMD).



13 §939. Prohibitions and requirements applicable to corporations which are private foundations

1. Prohibitions. No corporation which is a "private foundation" as defined in section 509 (a) of the Internal Revenue Code of 1954, shall:

A. Engage in any act of "self-dealing," as defined in section 4941 (d) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4941 (a) of the Internal Revenue Code of 1954; [1971, c. 622, §52 (NEW).]

B. Retain any "excess business holdings," as defined in section 4943 (c) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4943 (a) of the Internal Revenue Code of 1954; [1971, c. 622, §52 (NEW).]

C. Make any investment which would jeopardize the carrying out of any of its exempt purposes, within the meaning of section 4944 of the Internal Revenue Code of 1954, so as to give rise to any liability for the tax imposed by section 4944 (a) of the Internal Revenue Code of 1954; and [1971, c. 622, §52 (NEW).]

D. Make any "taxable expenditures," as defined in section 4945 (d) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4945 (a) of the Internal Revenue Code of 1954. [1977, c. 622, §52 (NEW).]

[ 1971, c. 622, §52 (NEW) .]

2. Requirements. Each corporation which is a "private foundation" as defined in section 509 of the Internal Revenue Code of 1954 shall distribute, for the purposes specified in its certificate of incorporation, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by section 4942 (a) of the Internal Revenue Code of 1954.

[ 1971, c. 622, §52 (NEW) .]

3. Application. Subsections 1 and 2 shall not apply to any corporation to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the certificate of incorporation or other instrument governing such corporation or governing the administration of charitable funds held by it and that the same may not properly be changed to conform to such subsections.

[ 1971, c. 622, §52 (NEW) .]

4. Impairment. Nothing in this section shall impair the rights and powers of the courts or the Attorney General of this State with respect to any corporation.

[ 1971, c. 622, §52 (NEW) .]

5. References. All references to sections of the Internal Revenue Code of 1954 shall include future amendments to such sections and corresponding provisions of future internal revenue laws.

[ 1971, c. 622, §52 (NEW) .]

SECTION HISTORY

1971, c. 622, §52 (NEW).



13 §940. Indemnification

Any domestic corporation organized without capital stock and any corporation located in Maine and chartered by the Commonwealth of Massachusetts prior to the Articles of Separation may, by vote of its directors, trustees or managing board, however designated, or pursuant to bylaw, indemnify its trustees, directors, managing board, officers, employees and agents and may purchase and maintain insurance to indemnify any such person to the extent provided by Title 13-C, chapter 8, subchapter 5, except where inconsistent with any specific provision of any public law or private and special act applicable thereto. This section does not apply to corporations organized under or governed by Title 13-B. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §26 (COR).]

SECTION HISTORY

1975, c. 439, §2 (NEW). 1977, c. 525, §10 (AMD). 1977, c. 592, §7 (AMD). RR 1991, c. 2, §41 (COR). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B26 (COR).






Subchapter 3: CONSOLIDATION

13 §961. Procedure

Any 2 or more corporations organized under this chapter may consolidate into a single corporation, which may be either one of the corporations or a new corporation under the laws of this State to be formed by means of the consolidation. The consolidation may be effected by vote of the directors, trustees or managing board, however designated, of each of those corporations at a legal meeting thereof ratifying a proposed agreement of consolidation. The resulting corporation shall deliver for filing with the Secretary of State a certificate of consolidation signed and dated by the clerk or secretary of the corporation. When the certificate of consolidation is filed, the separate existence of all of the constituent corporations, or of all of the constituent corporations except the one into which the constituent corporations have been consolidated, ceases and the constituent corporations, whether consolidated into a new corporation or merged into one of the constituent corporations, as the case may be, become the consolidated corporation by the name provided in the agreement, possessing all the rights, privileges, powers, franchises and immunities of a public and private nature and being subject to all the liabilities, restrictions and duties of each of those corporations so consolidated, and all the rights, privileges, powers, franchises and immunities of each of those constituent corporations, and all real, personal and mixed property of those constituent corporations, all debts due to any of those constituent corporations on whatever account and all other things in action of or belonging to each of those constituent corporations are vested in the consolidated corporation. All property, rights, privileges, powers, franchises, immunities and all other interests are thereafter the property of the consolidated corporation in the same manner as they were of the several and respective constituent corporations, and the title to any real estate, whether by deed or otherwise vested under the laws of this State in any of those constituent corporations, may not revert or in any way be impaired by reason of the consolidation. All rights of creditors and all liens upon the property of any of those constituent corporations are preserved unimpaired, limited to the property affected by such liens at the time of the consolidation, and all debts, liabilities and duties of the respective constituent corporations henceforth attach to the consolidated corporation and may be enforced against it to the same extent as if those debts, liabilities and duties had been incurred or contracted by it. [2003, c. 523, §7 (RPR).]

Any corporation organized under this chapter may merge or consolidate with or into a corporation formed under Title 13-B. The procedure, manner of adoption of the plan of merger or consolidation, form of articles of merger or consolidation and effect of such merger or consolidation for any such merger or consolidation are governed by the provisions of Title 13-B, chapter 9. [2005, c. 531, §1 (NEW).]

SECTION HISTORY

1969, c. 225, §14 (AMD). 1971, c. 544, §41 (AMD). 1977, c. 522, §4 (AMD). 1977, c. 525, §11 (AMD). 1977, c. 592, §8 (AMD). 2003, c. 523, §7 (RPR). 2005, c. 531, §1 (AMD).






Subchapter 4: MISCELLANEOUS PROVISIONS

13 §981. Charitable corporations, suits by or against

No corporation, organized for charitable or benevolent purposes, shall sue any of its members for dues or contributions of any kind, or be sued by any member for any benefit or sum due him, but all such rights and benefits, dues and liabilities shall be regulated and enforced only in accordance with its bylaws.



13 §981-A. Acknowledgement of previously unrecognized corporations

An existing nonprofit corporation that is not currently recognized by the Secretary of State may prepare, sign, date and deliver for filing with the Secretary of State a certificate of organization setting forth the original name, the date, place and purpose of the incorporation, any subsequent changes to the corporate name and the current name, location and officers of the corporation. If the Secretary of State by examination of the corporate records or other substantial evidence finds that the corporation was formed, the Secretary of State shall file the certificate of organization. [2003, c. 523, §8 (RPR).]

SECTION HISTORY

1967, c. 544, §33 (NEW). 1977, c. 522, §5 (AMD). 1979, c. 596, §3 (AMD). 1993, c. 316, §9 (AMD). 2003, c. 523, §8 (RPR).



13 §982. Use of state name; forfeiture of appropriation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 653, (AMD). 1977, c. 522, §§6,7 (AMD). 1977, c. 564, §65 (AMD). 1977, c. 592, §§9,10 (AMD). 1983, c. 50, §1 (RP).



13 §983. Protection in use of name

No person, society, association or corporation shall assume, adopt or use the name of a benevolent, humane, fraternal or charitable organization incorporated under the laws of this State, or any other state, or of the United States, or holding its charter or warrant under some recognized supreme grand body having authority to issue the same, or a name so nearly resembling the name of such incorporated or chartered organization as to be a colorable imitation thereof or calculated to deceive persons not members with respect to such organizations. In all cases where 2 or more such societies, associations, corporations or organizations claim the right to the same name, or to names substantially similar as above provided, the organization which was first organized and used the name, or first became incorporated under the laws of the United States or of any state, shall be entitled in this State to the prior and exclusive use of such name, and the rights of such societies, associations, corporations or organizations and of their individual members shall be fixed and determined accordingly. This section shall not apply to corporations organized under or governed by Title 13-B. [1977, c. 592, §11 (AMD).]

SECTION HISTORY

1977, c. 525, §12 (AMD). 1977, c. 592, §11 (AMD).



13 §984. Use of badges, emblems or names without authority

No person shall wear or exhibit the badge, button, emblem, decoration, insignia or charm, or shall assume or use the name of any benevolent, humane, fraternal or charitable corporation incorporated under the laws of this State, or any other state, or of the United States, or holding its charter or warrant under some recognized supreme grand body having authority to issue the same, or shall assume or claim to be a member thereof, or of a benevolent, humane, fraternal or charitable corporation or organization, the name of which shall so nearly resemble the name of any other corporation or organization existing prior to the organization of the corporation, organization or association of which such person may claim to be a member, the name whereof may be calculated to deceive the people with respect to any such prior corporation or organization, unless he shall be authorized under the laws, statutes, rules, regulations and bylaws of such former corporation or organization to wear such badge, button, emblem, decoration, insignia or charm, or to use and assume such name as a member thereof. Nothing in this chapter shall be construed to forbid the use of such badge as a measure of protection by the wife, mother, sister or daughter of any man entitled to wear the same.



13 §985. Injunctions

Whenever there shall be an actual or threatened violation of any of the provisions of sections 983 and 984, the Supreme Judicial Court and the Superior Court shall have jurisdiction to issue an injunction, upon notice to the defendant of not less than 5 days, restraining such actual or threatened violation. If it shall appear to the court that the defendant is in fact using the name of a benevolent, humane, fraternal or charitable corporation or organization, incorporated or organized as provided, or a name so nearly resembling it as to be calculated to deceive the public, or is wearing or exhibiting the badge, insignia or emblem of such corporation or organization without authority thereof and in violation of sections 983 and 984, an injunction may be issued, enjoining or restraining such actual or threatened violation, without requiring proof that any person has in fact been misled or deceived thereby.



13 §986. Violations

Whoever violates sections 983 or 984 shall be punished by a fine of not more than $50 or by imprisonment for not more than 30 days, or by both.



13 §987. Applicability of Title 13-B

A corporation or other entity created pursuant to this Title or regulated by this Title is subject to Title 5, section 194 and sections 194-B to 194-K if it is a public benefit corporation under Title 13-B, section 1406. [2001, c. 550, Pt. C, §1 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

SECTION HISTORY

2001, c. 550, §C1 (NEW). 2001, c. 550, §C29 (AFF).









Chapter 83: CEMETERY CORPORATIONS

Subchapter 1: GENERAL PROVISIONS

13 §1031. Unauthorized establishment; injunction

Any cemetery, community mausoleum or columbarium established, maintained or operated in violation of or contrary to this chapter is declared to be a nuisance, which may be abated or enjoined as such by the civil action of any citizen of this State.



13 §1032. Disposal of bodies

Except as otherwise provided by law, or in case of a dead body being rightfully carried through or removed from the State for the purpose of burial or disposition elsewhere, every dead body of a human being dying within the State and the remains of any body after dissection therein shall be decently buried, entombed in a mausoleum, vault or tomb, or cremated within a reasonable time after death. The permanent disposition of such bodies or remains shall be by interment in the earth, or deposit in a chamber, vault or tomb of a cemetery owned, maintained and operated in accordance with the laws of this State, by deposit in a crypt of a mausoleum, or by cremation. The remains of a human body after cremation may be deposited in a niche of a columbarium or a crypt of a mausoleum, buried or disposed of in any manner not contrary to law. No deposit of the bodies or remains of the human dead shall be made in a single chamber, vault or tomb partly above and partly below the natural surface of the ground, unless the part thereof below such surface is of a permanent character, constructed of materials capable of withstanding extreme climatic conditions, waterproof and air tight, and capable of being sealed permanently to prevent all escape of effluvia, and unless the part thereof above the natural surface of the ground is constructed of natural stone of a standard not less than that required by the United States Government for monuments erected in national cemeteries, or durability sufficient to withstand all conditions of weather.



13 §1033. Vested rights

This chapter shall not be construed as affecting any vested rights of any cemetery association or other agency owning, maintaining and operating a cemetery or crematory immediately prior to July 24, 1937. Insofar as this chapter does not violate any such vested rights, it shall, except as otherwise provided, apply to all such cemetery associations or other agencies.



13 §1034. Jurisdiction

The Superior Court shall have original and concurrent jurisdiction in all cases under this chapter. Judges of the District Court may cause the persons brought before them on complaint for violation of sections 1342 or 1343 to recognize with sufficient sureties to appear at the next term of the Superior Court and, in default thereof, shall commit them.



13 §1035. Penalties

Except as otherwise provided in this chapter, a person who fails to comply with or violates any of the provisions of this chapter in respect to the establishment, maintenance or operation of a cemetery, community mausoleum, crematory or columbarium or to the disposal of dead human bodies commits a Class E crime except that, notwithstanding Title 17-A, section 1301, the fine may not be less than $100 or more than $500. [2007, c. 112, §1 (AMD).]

SECTION HISTORY

2007, c. 112, §1 (AMD).



13 §1036. Recovery of fines or penalties

All fines or penalties provided by section 1035 may be recovered or enforced by indictment, and the necessary processes for causing the crypts and catacombs to be sealed or the bodies to be removed and buried, and execution to recover the necessary expenses thereof, may be issued by the Superior Court.






Subchapter 2: BURYING GROUNDS

Article 1: ORGANIZATION

13 §1071. Incorporation

Persons of lawful age may organize themselves into a nonprofit-sharing corporation for the purpose of purchasing land for a burying ground and for the purpose of owning, maintaining and operating a cemetery or cemeteries, as provided in sections 901 and 903 and may proceed in the manner and, except as restricted, with the powers provided in section 931. [1975, c. 770, §75 (AMD).]

SECTION HISTORY

1965, c. 66, (AMD). 1975, c. 770, §75 (AMD).






Article 2: DUTIES OF TOWN OR COUNTY

13 §1101. Maintenance and repairs; municipality

1. Grave sites of veterans in ancient burying grounds. In any ancient burying ground, as referenced in Title 30-A, section 5723, the municipality in which that burying ground is located, in collaboration with veterans' organizations, cemetery associations, civic and fraternal organizations and other interested persons, shall keep in good condition all graves, headstones, monuments and markers designating the burial place of Revolutionary soldiers and sailors and veterans of the Armed Forces of the United States. To the best of its ability given the location and accessibility of the ancient burying ground, the municipality, in collaboration with veterans' organizations, cemetery associations, civic and fraternal organizations and other interested persons, shall keep the grass, weeds and brush suitably cut and trimmed on those graves from May 1st to September 30th of each year. A municipality may designate a caretaker to whom it delegates for a specified period of time the municipality's responsibilities regarding an ancient burying ground.

[ 2013, c. 524, §1 (AMD) .]

1-A. Grave sites of persons who are not designated as veterans in ancient burying grounds. To the best of its ability given the location and accessibility of the ancient burying ground, the municipality in which an ancient burying ground is located may keep the grass, weeds and brush suitably cut and trimmed from May 1st to September 30th of each year on all graves, headstones, monuments and markers in the ancient burying ground not designating the burial place of Revolutionary soldiers and sailors and veterans of the Armed Forces of the United States. A municipality may designate a caretaker to whom it delegates for a specified period of time the municipality's functions regarding an ancient burying ground.

[ 2013, c. 524, §1 (NEW) .]

2. Grave sites of veterans in public burying grounds. A municipality, cemetery corporation or cemetery association owning and operating a public burying ground shall, in collaboration with veterans' organizations, cemetery associations, civic and fraternal organizations and other interested persons, keep the grave, headstone, monument or marker designating the burial place of any veteran of the Armed Forces of the United States in that public burying ground in good condition and repair from May 1st to September 30th of each year.

A municipality in which a public burying ground is located may, in collaboration with veterans' organizations, cemetery associations, civic and fraternal organizations and other interested persons, adopt standards of good condition and repair to which grave sites of veterans of the Armed Forces of the United States must be kept. The standards at a minimum must detail how to maintain the grave, grass and headstones.

If a municipality does not adopt standards, the municipality, cemetery corporation or cemetery association shall apply the following standards of good condition and repair:

A. [2013, c. 524, §1 (RP).]

B. [2013, c. 524, §1 (RP).]

C. [2013, c. 524, §1 (RP).]

D. Ensure that grass is suitably cut and trimmed; [2013, c. 524, §1 (AMD).]

E. Keep a flat grave marker free of grass and debris; and [2013, c. 524, §1 (AMD).]

F. Keep the burial place free of fallen trees, branches, vines and weeds. [2013, c. 524, §1 (AMD).]

[ 2013, c. 524, §1 (AMD) .]

SECTION HISTORY

1977, c. 255, §1 (AMD). 1999, c. 700, §1 (AMD). 2013, c. 421, §1 (RPR). 2013, c. 524, §1 (AMD).



13 §1101-A. Definition

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 421, §1 (AMD).]

1. Ancient burying ground. "Ancient burying ground" means a private cemetery established before 1880.

[ 1999, c. 700, §2 (NEW) .]

2. Columbarium. "Columbarium" means a structure or room or space in a mausoleum or other building containing niches or recesses for disposition of cremated human remains.

[ 2003, c. 421, §1 (NEW) .]

3. Community mausoleum. "Community mausoleum" means an aboveground structure designed for entombment of human remains of the general public, as opposed to the entombment of the remains of family members in a privately owned, family mausoleum of no more than 6 crypts.

[ 2003, c. 421, §1 (NEW) .]

4. Public burying ground. "Public burying ground" means a burying ground or cemetery in which any person may be buried without regard to religious or other affiliation and includes a cemetery owned and operated by a municipality, a cemetery corporation or a cemetery association.

[ 2013, c. 524, §2 (NEW) .]

SECTION HISTORY

1999, c. 700, §2 (NEW). 2003, c. 421, §1 (AMD). 2013, c. 524, §2 (AMD).



13 §1101-B. Ancient burying grounds

1. Access to ancient burying grounds on privately owned land. The owner of an ancient burying ground shall provide a municipality or its caretaker designated pursuant to section 1101 access necessary to perform the duties pursuant to section 1101 and Title 30-A, section 2901. Any unreasonable denial to provide access may result in the owner being held responsible for any fines, court costs and attorney's fees incurred by municipalities in legally obtaining access or for failing to meet the requirements of section 1101.

[ 2013, c. 421, §2 (AMD) .]

2. Maintenance by landowner. A person who owns a parcel of land that contains an ancient burying ground and chooses to deny access to the municipality or its caretaker designated pursuant to section 1101 shall assume the duties as described in section 1101 and Title 30-A, section 2901, subsection 1. Maintenance of an ancient burying ground by the owner exempts the municipality from performing the duties as described in section 1101.

A municipality or its caretaker designated pursuant to section 1101 to carry out the municipality's functions regarding an ancient burying ground must have access to any ancient burying ground within the municipality in order to determine if the ancient burying ground is being maintained in good condition and repair. If an ancient burying ground or a veteran's grave within an ancient burying ground is not maintained in good condition and repair, the municipality may take over the care or appoint a caretaker to whom it delegates the municipality's functions regarding an ancient burying ground.

[ 2013, c. 524, §3 (AMD) .]

SECTION HISTORY

1999, c. 700, §2 (NEW). 2013, c. 421, §2 (AMD). 2013, c. 524, §3 (AMD).



13 §1101-C. Notice of responsibility

When a municipality fails without good reason to maintain the good condition and repair of a grave, headstone, monument or marker or fails to keep the grass suitably cut and trimmed on any such grave pursuant to section 1101 and at least one of the municipal officers has had 14 days' actual notice or knowledge of the neglected condition, a penalty of not more than $100 may be assessed on the municipality. [1999, c. 700, §2 (NEW).]

SECTION HISTORY

1999, c. 700, §2 (NEW).



13 §1101-D. Unorganized townships

If an ancient burying ground or a public burying ground as described in section 1101 is located in an unorganized township, the county in which the township is located is subject to sections 1101, 1101-B and 1101-C. [1999, c. 700, §2 (NEW).]

SECTION HISTORY

1999, c. 700, §2 (NEW).



13 §1101-E. Graves on land owned by Federal Government

Veterans' graves as described in section 1101 that are located on a site that was owned by the Federal Government as of January 1, 2000 are not subject to the requirements of section 1101. [1999, c. 700, §2 (NEW).]

SECTION HISTORY

1999, c. 700, §2 (NEW).



13 §1102. -- neglect

If such officers, treasurer or committee neglect so to apply such fines, they each forfeit the amount thereof, in a civil action, to any person suing therefor.



13 §1103. -- unincorporated places (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 471, §1 (RP).






Article 3: EXEMPTION FROM ATTACHMENT

13 §1141. Grounds inalienable; description recorded

When any persons appropriate for a burying ground a piece of land containing not more than 1/2 of an acre, it shall be exempt from attachment and execution, and inalienable and indivisible by the owners without the consent of all; and be kept fenced or otherwise substantially marked and occupied as a burying ground. They shall cause a written description of it, under their hands, attested by 2 disinterested witnesses, to be recorded in the registry of deeds in the county or district where it lies or by the clerk of the town where it is situated.



13 §1142. Family burying grounds

When a person appropriates for a family burying ground a piece of land containing not more than 1/4 of an acre, causes a description of it to be recorded in the registry of deeds of the same county or by the clerk of the town where it is situated and substantially marks the bounds of the burying ground or encloses it with a fence, it is exempt from attachment and execution. No subsequent conveyance of it is valid while any person is interred in the burying ground; but it must remain to the person who appropriated, recorded and marked that burying ground and to that person's heirs as a burial place forever. If property surrounding a burying ground appropriated pursuant to this section is conveyed, the property is conveyed by the person who appropriated the property or by an heir of that person and the conveyance causes the burying ground to be inaccessible from any public way, the conveyance is made subject to an easement for the benefit of the spouse, ancestors and descendants of any person interred in the burying ground. The easement may be used only by persons to walk in a direct route from the public way nearest the burying ground to the burying ground at reasonable hours. [1991, c. 412, §1 (AMD).]

SECTION HISTORY

1991, c. 412, §1 (AMD).



13 §1143. Lots

Lots in public or private cemeteries are exempt from attachment and levy on execution and from liability to be sold by executors and administrators of insolvent estates for the payment of debts and charges of administration. Only one lot shall be so exempt for any one person.






Article 4: ENLARGEMENT OF GROUNDS

13 §1181. Restrictions and conditions

The municipal officers of any town may on petition of 10 voters enlarge any public cemetery or burying ground or incorporated cemetery or burying ground within their town by taking land of adjacent owners, to be paid for by the town or otherwise as the municipal officers may direct, when in their judgment public necessity requires it. The limits thereof shall not be extended nearer any improved land used for recreational purposes or dwelling house than 100 feet, or nearer any well, from which the water is used for domestic purposes, than 200 feet, against the written protest of the owner made to the officers at the time of the hearing on the petition. Nor shall any person, corporation or association establish, locate or enlarge any cemetery or burying ground by selling or otherwise disposing of land so that the limits thereof shall be extended nearer any improved land used for recreational purposes or dwelling house than 100 feet, or nearer any well, from which the water is used for domestic purposes, than 200 feet, against the written protest of the owner. Nothing in this section shall prohibit the sale or disposition of lots within the limits of any existing cemetery or burying ground, nor the extension thereof away from any improved land used for recreational purposes or dwelling house or well. This section shall not apply to land acquired under Title 37-A, section 15. [1981, c. 33, (AMD).]

SECTION HISTORY

1967, c. 502, §1 (AMD). 1973, c. 537, §18 (AMD). 1981, c. 33, (AMD).



13 §1182. Notice

Notice of a time and place for a hearing held under section 1181 shall be given by posting written notices thereof, signed by said officers, at least 7 days prior thereto, in 2 public places in said town. A copy of such notice and of the petition shall be served on the owners of the land at least 10 days before the day of hearing.



13 §1183. Damages for land taken; town vote

If the municipal officers at the hearing held under section 1181 grant the prayer of the petitioners, they shall then determine what land shall be taken and assess the damages suffered by each person thereby, as if the land were taken for town ways, make a written return of their proceedings, specifying the land taken and the damages awarded each person and file the same with the town clerk. Such cemetery or burying ground shall not be enlarged, pursuant to such return, until so voted by the town at its next annual meeting. [1975, c. 431, §3 (AMD).]

SECTION HISTORY

1975, c. 431, §3 (AMD).



13 §1184. Persons aggrieved; remedy

Any person aggrieved by the amount of damages awarded may have them determined by written complaint to the Superior Court in the manner provided respecting damages for the establishment of town ways.






Article 5: CONVEYANCE TO TOWN

13 §1221. Proceedings

Any private cemetery or burying ground, by written agreement of all the owners thereof, recorded by the clerk of the town in which it is situated may, by vote of such town within one month after the recording of such agreement by the town clerk, become public and subject to the law relating to public cemeteries or burying grounds, provided such agreement is not in conflict with the terms of any conveyance or devise of land for the purposes of a burying ground.



13 §1222. Acceptance; exemption from liability; trust funds for repairs

Any city, town, cemetery corporation, trust company or trustee may accept any conveyance of land not exceeding 1/2 acre, to be forever held, kept and used for a private or family burying ground for the grantors and such of their heirs and relatives by blood or marriage as the conveyance shall designate. Such lot and all erections thereon, including the erection and maintenance of the same, and fixtures thereto suitable for its use or adornment as a burying ground, are forever inalienable and indivisible and exempt from liability for debt. Such city, town, corporation, company or trustee may accept and forever hold any donation or legacy for insuring proper care and attention to any burial lot or ground and the avenues thereof and the monuments thereon. Having accepted such donation or legacy, said trustee becomes bound to perform the duties appertaining to the trust as specified in the writing creating the same or, in default of such specification, as required by law, and as in cases of public charity. Any city or town without giving bond therefor may be appointed by the probate court testamentary trustee for the purpose of holding forever, in accordance with this section and the terms of the devise, any fund devised for the purposes aforesaid. Any such city, town, cemetery corporation, trust company, or trustee failing to furnish proper care and attention to any burial lot, the perpetual care whereof has been provided for as above, shall be punished by a fine of not less than $50 nor more than $100, to be recovered by complaint or indictment. The District Court and the Superior Court shall have concurrent jurisdiction. Of all fines provided for under this section and recovered on complaint, 1/2 shall go to the prosecutor and 1/2 to the county where the city, town, cemetery corporation, trust company or trustee committing the offense is situated. Nothing herein contained shall be construed to compel any such city, town, cemetery corporation, trust company or trustee to expend in any one year upon any such lot more than the income from any such fund.



13 §1223. Investment of funds

Cemetery trust funds of any cemetery corporation or association, trust company, church, religious or charitable society, or other trustee, shall be invested in the manner provided in Title 30-A, chapter 223, subchapter III-A, and, unless the instrument or order creating the trusts prohibits, may be combined with other similar trust funds in the manner provided in Title 30-A, section 5654, and the annual income only shall be expended in performance of the requirements of the trust. [1987, c. 737, Pt. C, §§24, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§C24,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



13 §1224. Recording of acceptance

A copy of the record of the vote of the trustee so accepting a conveyance of lands shall be indorsed on the conveyance and certified thereon by the clerk of the grantee and recorded in the registry of deeds with the conveyance.






Article 6: TRUST FUNDS

13 §1261. Authority to hold

Any person owning or interested in a lot or lots in a public burying ground of a city or town may deposit with the treasurer of such city or town a sum of money for the purpose of providing for the preservation and care of such lot or lots, or their appurtenances, which sum shall be entered upon the books of the treasurer and invested and held in accordance with Title 30-A, chapter 223, subchapter III-A. [1987, c. 737, Pt. C, §§25, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§C25,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



13 §1262. Bylaws and ordinances

A city or town may pass such ordinances or bylaws as may be necessary for the purposes of section 1261 and not repugnant to law, and may receive such money for said purposes, and may invest and hold the same as provided in section 1261.



13 §1263. Acceptance of deposits

When any person owning or interested in a lot in a public burying ground in a city or town deposits with the treasurer of such city or town a sum of money for the preservation or care of such lot as provided by section 1262, said city or town may accept a conveyance of such lot for the uses and upon the trusts which may be set forth in said conveyance, and may bind itself to keep and perform the agreements, uses and trusts contained in the deed of conveyance of such lot.



13 §1264. Trust funds for services or property

1. Trust accounts. Pre-need funds received for cemetery or crematory services or property to be delivered at or after the date of death must be placed in a cemetery or crematory trust account in a bank, trust company, credit union or savings institution. For purposes of this subsection, "pre-need funds" means all money paid during a person's lifetime to a cemetery or crematory by that person or by another person on that person's behalf under an agreement that services will be performed or property will be delivered in connection with the disposition of that person's body after that person's death.

[ 1995, c. 474, §1 (NEW) .]

2. Trust agreement. A trust agreement setting forth the following information must be signed by the payor and the payee and the original agreement must be given to the payor and a copy of that agreement must be given to the payee:

A. The name and address of the individual for whose benefit services or property will be delivered; [1995, c. 474, §1 (NEW).]

B. The name of the entity acting as trustee; [1995, c. 474, §1 (NEW).]

C. The name and address of the payor; [1995, c. 474, §1 (NEW).]

D. The services or property that will be provided by the payee; [1995, c. 474, §1 (NEW).]

E. Statements that a full refund of the principal of the funds placed in trust must be made by the payee upon written request of the payor, the payor's attorney-in-fact or the payor's personal representative and that, in the absence of such a request, the payee may withdraw the funds only upon the death of the person for whose benefit the funds were paid and shall use the funds in accordance with the purposes identified in the trust agreement; and [1995, c. 474, §1 (NEW).]

F. A statement that interest on funds placed in trust will not be paid to the payor in the event of a refund of principal of trust funds and any interest that may accrue remains with the payee. [1995, c. 474, §1 (NEW).]

[ 1995, c. 474, §1 (NEW) .]

3. Services and property covered. This section applies to cemetery or crematory services such as cremation fees, grave opening and closing charges and inscription of death dates. This section does not apply to the sale of cemetery lots or plots, monuments and memorials, garden crypts, lawn crypts, mausoleum crypts, cremation urns and niches, vaults, liners and similar tangible personal property if title to and physical possession of the specific property has passed to the buyer. Any funds expended to purchase tangible personal property when that personal property is held by the payee until the time of need are not considered funds that must be placed in the trust account.

[ 1995, c. 474, §1 (NEW) .]

4. Refund provisions. A full refund of the principal of the funds placed in trust must be made by the payee upon written request of the payor, the payor's attorney-in-fact or the payor's personal representative. In the absence of such a request, the payee may withdraw the funds only upon the death of the person for whose benefit the funds were paid and shall use the funds in accordance with the purposes identified on the trust agreement.

[ 1995, c. 474, §1 (NEW) .]

5. Administrative fees. The payee may not charge the payor, the payor's attorney-in-fact or the payor's personal representative an administrative fee for funds or tangible personal property held in trust.

[ 1995, c. 474, §1 (NEW) .]

6. Application. The provisions of this section apply only to funds received by a payee of a trust account after the effective date of this section.

[ 1995, c. 474, §1 (NEW) .]

SECTION HISTORY

1995, c. 474, §1 (NEW).



13 §1265. Tangible personal property

Upon written request and payment of any reasonable out-of-pocket expenses, a cemetery or crematory shall deliver to a person, the person's attorney-in-fact or the person's personal representative any item of tangible personal property purchased by that person but remaining in the possession of the cemetery or crematory. [1995, c. 474, §1 (NEW).]

SECTION HISTORY

1995, c. 474, §1 (NEW).



13 §1266. Solicitation of cemetery or crematory services or property

Uninvited telephone or door-to-door solicitations for crematory or cemetery services or property are prohibited. This section may not be construed to limit the raising of funds for capital improvements as long as those funds are not raised through the purchase of cemetery or crematory services or property. Uninvited solicitations may not be construed to include solicitations resulting from uninvited good-faith personal referrals from individuals purchasing services or property from a cemetery or crematory. [1995, c. 474, §1 (NEW).]

SECTION HISTORY

1995, c. 474, §1 (NEW).



13 §1267. Penalties

A person is subject to criminal prosecution under Title 17-A, chapter 15 if the person violates section 1264 or 1265. A person who violates section 1266 commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged. [2003, c. 688, Pt. B, §1 (AMD).]

SECTION HISTORY

1995, c. 474, §1 (NEW). 2003, c. 688, §B1 (AMD).









Subchapter 3: PUBLIC CEMETERIES

13 §1301. Incorporation; exemption from attachment and taxation

Any 7 or more persons may be incorporated, not for profit, in the manner provided in section 901 for the purpose of owning, managing and protecting lands and their appurtenances appropriated for public cemeteries. The property of such corporations and the shares of stock therein are exempt from attachment and taxation. Any cemetery corporation may accept and receive donations of money, general legacies and devises of real estate or legacies in trust, for the purpose of landscaping, general beautification and care of lots, memorials, avenues and plots in said cemetery, without being appointed or confirmed by any court as such trustee. [1975, c. 770, §76 (AMD).]

SECTION HISTORY

1975, c. 770, §76 (AMD).



13 §1302. Recording of deeds

Deeds of burial lots in any public cemetery may be recorded in the registry of deeds for the county or district where such cemetery is situated.



13 §1303. Ownership and operation

Every cemetery, except Veterans' Memorial Cemetery established under Title 37-A, chapter 2, hereafter established shall be owned, maintained or operated by a municipality or other political subdivision of the State, a church, a religious or charitable society, or by a cemetery association incorporated as provided in section 1071 or 1301. [1973, c. 537, §19.]

Every such cemetery shall be located in accordance with statutes already in force and effect, and only after consent for such location has been obtained from the municipality or other political subdivision where the same is proposed to be located, as well as from the Bureau of Health. No cemetery, community mausoleum, crematory or columbarium hereafter established shall be maintained or operated for the purpose of private profit or gain, either directly or indirectly, to any director, officer or member of the cemetery association or other agency owning, maintaining or operating the same, or of any holding company or development company employed to develop, build and dispose of the same. A cemetery lawfully established prior to July 24, 1937 may continue to be owned, maintained and operated under the form of organization adopted therefor. Any corporation organized prior to July 24, 1937 which is authorized or empowered to own, construct, maintain or operate cemeteries or burial grounds may lawfully own, construct, maintain or operate mausoleums, crematories or columbaria in connection therewith, in accordance with the laws existing and effective up to the time of July 24, 1937.

SECTION HISTORY

1967, c. 502, §2 (AMD). 1973, c. 537, §19 (AMD).



13 §1304. Sales for speculation or investment

The sale of cemetery lots and plots, or the sale of crypts in a community mausoleum or niches in a columbarium for speculative or financial investment purposes, or the conveyance of any portion of a cemetery already dedicated to burial purposes as security for debt, is prohibited. Every such conveyance, whether made by a person or by a cemetery association, or by a company or association owning and operating a community mausoleum, crematory or columbarium, or by any holding, development or subsidiary company, shall be void and of no effect. Whoever makes or attempts to make a sale or conveyance contrary to this section shall be guilty of a misdemeanor and punished as provided in section 1035.



13 §1305. Care and maintenance

The proceeds of the sales of lots and plots in a cemetery shall be applied solely to the management, superintendence, improvement and maintenance of the cemetery and the avenues, paths and structures situated therein, for the purchase of additional cemetery land and for the accumulation of a permanent care and improvement fund. If any indebtedness of a fixed amount is incurred in the purchase of lands for such cemetery, or in making any improvement therein, a sum not exceeding 50% of the gross receipts from the sale of burial lots and plots may be applied to the liquidation of such indebtedness. All moneys received from the sale of personal property and surplus real estate of a cemetery shall be applied first to the liquidation of any fixed indebtedness incurred by it on account of the purchase or improvement of the lands dedicated to cemetery purposes, and any residue remaining after the liquidation of such indebtedness shall be deposited in the permanent care and improvement fund of the cemetery. This section shall not apply to any cemetery now organized and operating.



13 §1306. Cemetery perpetual care fund

A person, corporation or any other private entity that controls a cemetery shall establish a cemetery perpetual care fund. This fund is separate from any permanent care and improvement fund for a community mausoleum on a cemetery's premises established under section 1348. The income from the cemetery perpetual care fund must be devoted to maintenance of the cemetery. This cemetery perpetual care fund must be created by depositing in the fund at least 30% of the proceeds received, in full and in installments, from the sale of lots and plots in the cemetery. This section does not apply to a family burying ground as described in section 1142. The sale of a cemetery lot or plot that is subject to a contract for the perpetual care of the lot or plot or for general cemetery maintenance is exempt from this section, as long as the contract requires that at least 30% of the proceeds from the sale of the lot or plot be set aside with the income from those funds to be used for cemetery maintenance. [1997, c. 140, §1 (NEW).]

SECTION HISTORY

1997, c. 140, §1 (NEW).






Subchapter 4: MAUSOLEUMS AND VAULTS

13 §1341. Location

1. Mausoleum, crematory or other structure. A community mausoleum, community crematory or other community structure that holds or contains dead human bodies may only be erected in a cemetery that is at least 20 acres in size and has been in existence and used for burial for at least 2 years preceding the erection of the structure.

[ 2003, c. 421, §2 (AMD) .]

2. Columbarium. A columbarium that holds or contains the cremated remains of dead human bodies may only be erected in a cemetery that is at least 5 acres in size and has been in existence and used for burial for at least 2 years preceding the erection of the structure.

[ 1999, c. 620, §1 (NEW) .]

3. Exception. This section does not apply to a structure containing crypts erected or controlled by a church or religious society used for the remains of the clergy or dignitaries of the church or religious society.

[ 1999, c. 620, §1 (NEW) .]

SECTION HISTORY

1999, c. 620, §1 (RPR). 2003, c. 421, §2 (AMD).



13 §1342. Approval of health authority

Before any person, firm or corporation shall build, construct or erect any such community mausoleum, vault or other burial structure entirely above ground or partly above and partly by excavation, with the intention and purpose that when so built, constructed and erected the same may contain 20 or more deceased human bodies for permanent interment, such person, firm or corporation shall present all plans for such construction to the Bureau of Health and shall obtain the written approval of such plans by said bureau before proceeding with the construction and erection of said mausoleum, vault or other burial structure.



13 §1343. Type of construction; examinations

Any such community mausoleum or other burial structure shall be constructed of such materials and workmanship as will insure its durability and permanency as well as the safety, convenience, comfort and health of the community in which it is located, as dictated and determined at the time by modern mausoleum construction and engineering science, and all crypts or catacombs placed in a mausoleum, vault or other burial structure as described in section 1342 shall be so constructed that all parts thereof may be readily examined by the Bureau of Health or any other health officer. Such crypts or catacombs, when used for the permanent interment of a deceased body or bodies, shall be so hermetically sealed that no offensive odor or effluvia may escape therefrom.



13 §1344. Supervisory control of health authorities

The Bureau of Health shall have supervisory control over the erection of any such community mausoleum and shall enforce compliance with the approved plans and specifications therefor. Such bureau shall determine the reasonable amount of compensation for such supervision, which compensation shall be paid by the cemetery association or other agency erecting such community mausoleum. No departure from the original plans and specifications shall be permitted, except upon approval of the said Bureau of Health evidenced in like manner and form as the approval of the original plans and specifications.



13 §1345. No use before completion

No community mausoleum, crypt or structure so erected shall be used for the purpose of depositing therein the remains of any dead body until the same, or a component section thereof, is fully completed and the permanent care and improvement fund required by section 1348 has been provided.



13 §1346. No sale before completion

No crypt in a community mausoleum shall be sold or offered for sale before said structure, or a component section thereof, is fully completed.



13 §1347. Improper conditions; removal of bodies

Whenever any mausoleum, vault, crypt or other structure containing one or more dead human bodies shall, in the opinion of the Bureau of Health, become a menace to public health and the owner thereof fails to remedy or remove the same to the satisfaction of the said bureau, any court of competent jurisdiction may order the owner of said structure to remove the dead body or bodies for interment in some suitable cemetery at the expense of such owner. If such owner cannot be found, such removal and interment shall be at the expense of the cemetery association in the cemetery in which such mausoleum, vault, crypt or other structure is situated.



13 §1348. Permanent care and improvement fund

Every cemetery association or other agency establishing, maintaining and operating a community mausoleum shall create and establish a permanent care and improvement fund, distinct and separate from the permanent care and improvement fund of its cemetery, the income whereof shall be devoted to the care, maintenance and improvement of such community mausoleum. Such permanent care and improvement fund shall be created by applying to such fund at least 30% of the proceeds received, in full and installments, from the sales of crypts in such mausoleum.



13 §1349. -- custodian

The treasurer of the cemetery in which such community mausoleum is situated shall be the custodian of the permanent care and improvement fund established therefor in section 1348 and every such fund shall be held, administered and invested in the manner provided by law for funds in savings banks of this State.






Subchapter 5: PROTECTION AND PRESERVATION

13 §1371. Approval for repair, maintenance and removal

1. Prior authorization or approval for repair, maintenance or removal. Any person may repair, maintain or remove, subject to the restrictions of subsection 2, any tomb, monument, gravestone, marker or other structure placed or designed as a memorial to the dead, or any portion or fragment of any such memorial, or any fence, railing, curb or other enclosure for the burial of the dead, after obtaining:

A. The authorization of the owner of the burial lot or a lineal descendent of the deceased buried there, if reasonable to locate and notify; or [1987, c. 326, §1 (NEW).]

B. The written approval of the municipality or, in the case of unorganized territory, the county in which the cemetery or burial ground is located. [1987, c. 326, §1 (NEW).]

[ 1987, c. 326, §1 (NEW) .]

2. Conditions on removal. Removal of a tomb, monument, gravestone, marker or other structure placed or designed as a memorial to the dead, or a portion or fragment of a memorial, is permitted only for the purpose of preservation. A tomb, monument, gravestone, marker or other structure placed or designed as a memorial to the dead, or a portion or fragment of a memorial, may not be removed from the confines of the cemetery or burial ground, except that a person who has obtained authorization or approval described in subsection 1, paragraph A or B, may remove all or a portion of a memorial for a period of no longer than 6 months for the purpose of repair, restoration or preservation, but only when repair, restoration or preservation can not reasonably be accomplished on the site of the cemetery or burial ground. Prior to removal of the memorial, a notice must be submitted to the municipality, or to the county in the case of an unorganized territory, stating the location of the burial ground, the identification of the memorial, the authority requesting the removal, the site to which the memorial will be temporarily removed, the proposed date of removal and the proposed date of replacement in the burial ground.

[ 1997, c. 193, §1 (AMD) .]

SECTION HISTORY

1987, c. 326, §1 (NEW). 1997, c. 193, §1 (AMD).



13 §1371-A. Limitations on construction and excavation near burial sites

1. Known burial sites. Construction or excavation near a known burial site or within the boundaries of an established cemetery must comply with any applicable land use ordinance concerning burial sites or established cemeteries, whether or not the burial site or established cemetery is properly recorded in the deed to the property. In the absence of local ordinances, construction or excavation may not be conducted within 25 feet of a known burial site or within 25 feet of the boundaries of an established cemetery, whichever is the greater, whether or not the burial site or established cemetery is properly recorded in the deed to the property, except:

A. When the construction or excavation is performed pursuant to a lawful order or permit allowing the relocation of bodies; or [RR 2009, c. 2, §27 (COR).]

B. When necessary for the construction of a public improvement, as approved by the governing body of a municipality or, in the case of a state highway, by the Commissioner of Transportation. [RR 2009, c. 2, §28 (COR).]

C. [2009, c. 310, §1 (NEW); MRSA T. 13, §1371-A, sub-§1, ¶C (RP).]

A municipality may enforce this subsection or any local ordinance concerning burial sites or established cemeteries pursuant to Title 30-A, section 4452, including the assessment of civil penalties.

In the event of any violation of this subsection, the Attorney General may seek to enjoin a further violation, in addition to any other remedy.

[ RR 2009, c. 2, §§27, 28 (COR) .]

2. Undocumented burial site. The following procedures apply to construction or excavation that threatens an undocumented or unmarked burial site.

A. Whenever any person has knowledge that excavation or other construction activity may disturb or is disturbing a burial site, that person shall notify the local code enforcement officer by providing an affidavit and any other evidence of the location of the burial site. [1991, c. 412, §2 (NEW).]

B. Upon receipt of proper notification, the code enforcement officer shall issue a stop-work order to the person or entity responsible for the activity that threatens to disturb the burial site. [1991, c. 412, §2 (NEW).]

C. Before the construction activity may continue, the excavator or person who owns the land shall notify the Director of the Maine Historic Preservation Commission and the president of any local historical society of the probable location of the burial site. The excavator or the person who owns the land shall also arrange, at that person's own expense, for appropriate investigation to determine the existence and location of graves. [1991, c. 412, §2 (NEW).]

D. When the investigation is complete, if no human remains are discovered, the person responsible for the investigation shall notify the code enforcement officer of the results and the code enforcement officer shall revoke the stop-work order if satisfied that the investigation is complete and accurate. [1991, c. 412, §2 (NEW).]

E. If a burial site is discovered, excavation or construction may not continue except in accordance with subsection 1 and other applicable provisions of state law. [1991, c. 412, §2 (NEW).]

[ 1991, c. 412, §2 (NEW) .]

3. Application. This section applies only to burial sites and established cemeteries containing the bodies of humans.

[ 2007, c. 112, §3 (AMD) .]

SECTION HISTORY

1991, c. 412, §2 (NEW). 2007, c. 112, §§2, 3 (AMD). RR 2009, c. 2, §§27, 28 (COR). 2009, c. 310, §1 (AMD). MRSA T. 13, §1371A, sub1, ¶C (AMD).



13 §1372. Inventories of cemeteries or burial grounds

A municipality or, in the case of unorganized territory, a county may contract with a cemetery association or historical society to undertake, complete and keep current an inventory of cemeteries and burial grounds located in that municipality or county. [1987, c. 326, §1 (NEW).]

SECTION HISTORY

1987, c. 326, §1 (NEW).



13 §1373. Authority to maintain

A municipality may authorize any cemetery association or historical society to maintain any cemetery or burial ground owned, maintained or operated by the municipality. [1987, c. 326, §1 (NEW).]

SECTION HISTORY

1987, c. 326, §1 (NEW).






Subchapter 6: USE OF UNOCCUPIED INTERMENT SPACES

13 §1381. Use of unoccupied interment spaces

If a cemetery lot, or portion of a cemetery lot, has not been used for interment purposes for 75 consecutive years and if the record owner of the lot has failed to provide for the care and maintenance of the lot for 75 consecutive years, then up to 1/2 of these unoccupied interment spaces within the lot may be used by the person, association, corporation or municipality which owns, maintains and operates the cemetery. If a portion of the interment spaces is occupied, the spaces on either side may not be used under this section. [1987, c. 579, (NEW).]

SECTION HISTORY

1987, c. 579, (NEW).



13 §1382. Notice of use

Unoccupied interment spaces may not be used under section 1381 unless after the 75-year period the person, association, corporation or municipality which owns, maintains and operates the cemetery gives notice declaring that the unoccupied interment spaces within the lot may be used. [1987, c. 579, (NEW).]

SECTION HISTORY

1987, c. 579, (NEW).



13 §1383. Form of notice

1. Contents. The notice of use shall state that the cemetery lot, or portion of the lot, containing the unoccupied interment spaces has not been used for interment purposes for 75 consecutive years and that the record owner has failed to provide for the care and maintenance of the lot for 75 consecutive years.

[ 1987, c. 579, (NEW) .]

2. Time limit. The notice of use shall also state that use of the unoccupied spaces may begin one year from the time of serving the notice, unless the record owner or the record owner's heirs:

A. Deliver to the person, association, corporation or municipality having ownership or management of the cemetery written notice claiming ownership of or right to sepulture in the unoccupied interment spaces; and [1987, c. 579, (NEW).]

B. Pay for the permanent care and maintenance of the cemetery lot, or portion of the lot, containing the unoccupied interment spaces. [1987, c. 579, (NEW).]

[ 1987, c. 579, (NEW) .]

SECTION HISTORY

1987, c. 579, (NEW).



13 §1384. Service of notice

The person, association, corporation or municipality having ownership or management of a cemetery shall choose that method of notice most reasonably anticipated to be effective. Personal service on the record owner in the same way service of process is made in accordance with Maine Rules of Civil Procedure shall be the preferred method. If that is not reasonably possible, personal service in the same manner shall be considered on the heirs or devisees. If that is not reasonably possible, the notice shall be served by delivery by certified mail, return receipt requested, to the record owner at the owner's last known address. If the record owner is deceased or his whereabouts are unknown, the notice shall be served by delivery by certified mail, return receipt requested, to the heirs or devisees of the record owner, to their last known address. If the address of the record owner or heirs or devisees of the record owner cannot be ascertained, then notice of the forfeiture shall be given by one publication in the official newspaper of the county in which the cemetery is located. In addition, the notice shall be recorded in the registry of deeds in the county where the cemetery lot is located. [1987, c. 579, (NEW).]

SECTION HISTORY

1987, c. 579, (NEW).



13 §1385. Resale of unoccupied interment spaces

A person, association, corporation or municipality having ownership or management of a cemetery, and which has acquired the right to use unoccupied interment spaces under section 1381, may sell the unoccupied interment spaces and convey the rights to those spaces. The proceeds from the sale of the unoccupied interment spaces shall be applied solely to the cemetery permanent care and improvement fund for the permanent care and maintenance of the cemetery lot containing the unoccupied interment spaces sold. [1987, c. 579, (NEW).]

SECTION HISTORY

1987, c. 579, (NEW).



13 §1386. Applicability

This subchapter does not apply to any cemetery lot containing interment spaces for which permanent care and maintenance has been provided. [1987, c. 579, (NEW).]

This subchapter does not apply to any cemetery of less than 1/2 of an acre. [1987, c. 579, (NEW).]

SECTION HISTORY

1987, c. 579, (NEW).









Chapter 85: COOPERATIVES

Subchapter 1: CONSUMER COOPERATIVES

Article 1: GENERAL PROVISIONS

13 §1501. Definitions

In this subchapter, unless the subject matter requires otherwise:

1. Association. "Association" means a group enterprise legally incorporated under this subchapter and shall be deemed to be a nonprofit corporation.

2. Cooperative basis. "Cooperative basis" as applied to any incorporated or unincorporated group referred to in subsequent sections of this subchapter means:

A. That each member has one vote and only one vote, except as may be altered in the articles or bylaws by provisions for voting by member organizations;

B. That the maximum rate at which any return is paid on share or membership capital is limited to not more than 6%; and

C. That the net savings after payment, if any, of said limited return on capital and after making provision for such separate funds as may be required or specifically permitted by statute, articles or bylaws shall be allocated or distributed to member patrons, or to all patrons, in proportion to their patronage; or retained by the enterprise for the actual or potential expansion of its services or the reductions of its charges to the patrons, or for other purposes not inconsistent with its nonprofit character.

3. Member. "Member" means not only a member in a nonshare association but also a member in a share association.

4. Net savings. "Net savings" means the total income of an association minus the costs of operation.

5. Savings returns. "Savings returns" means the amount returned to the patrons in proportion to their patronage or otherwise in accordance with this subchapter.



13 §1502. Existing cooperative groups

Any group incorporated under the law of this State and operating on a cooperative basis must file articles of amendment as required by Title 13-C, and any unincorporated group operating on a cooperative basis in this State may elect by a vote of 2/3 of the members voting to secure the benefits of and be bound by this subchapter. The unincorporated group shall amend its bylaws to conform to the provisions of this subchapter and file articles of incorporation as required by section 1551. [2007, c. 231, §2 (AMD).]

SECTION HISTORY

2007, c. 231, §2 (AMD).



13 §1503. Foreign corporations doing business in State

A foreign corporation or association operating on a cooperative basis and complying with the applicable laws of the state or District of Columbia wherein it is organized shall be entitled to do business in the State as a foreign cooperative corporation or association upon complying with law for foreign corporations doing business in this State.



13 §1504. Laws not applicable

No law of the State conflicting or inconsistent with any part of this subchapter shall, to the extent of the conflict or inconsistency, be construed as applicable to associations formed under this subchapter; nor shall any law of the State inappropriate to the purposes of such associations be so construed.



13 §1505. Taxation

Associations formed under this subchapter and foreign corporations and associations admitted to do business in the State and entitled to the benefits of this subchapter shall pay the annual license fee required of other business corporations and foreign corporations.



13 §1506. Registration as dealers in securities (REPEALED)

(REPEALED)

SECTION HISTORY

2013, c. 424, Pt. B, §2 (RP).



13 §1507. Limitation on return on capital

The return upon capital shall not exceed 6% per year upon the paid-up capital and shall be noncumulative.

Total return upon capital distributed for any single period shall not exceed 50% of the net savings for that period.






Article 2: ORGANIZATION AND BYLAWS

13 §1551. Articles of incorporation; first meeting; fees

Articles of incorporation for the formation of an association under this subchapter must be drawn up and filed in the same manner and under the same provisions as for organizing business corporations under Title 13-C, except where such procedure would be inconsistent with this subchapter. The same provision applies under Title 13-C to associations organized under this subchapter in respect to the first meeting of the corporation, and as to fees payable to the Secretary of State. [2007, c. 231, §3 (AMD).]

SECTION HISTORY

2007, c. 231, §3 (AMD).



13 §1552. Who may incorporate

Any 3 or more natural persons or 2 or more associations may incorporate in this State under this subchapter.



13 §1553. Purposes

An association may be incorporated under this subchapter to engage in any one or more lawful mode or modes of acquiring, producing, building, operating, manufacturing, furnishing, exchanging or distributing any type or types of property, commodities, goods or services for the primary and mutual benefit of the patrons of the association, or their patrons, if any, as ultimate consumers.



13 §1554. Powers

An association shall have the capacity to act possessed by natural persons and the authority to do anything required or permitted by this subchapter and also:

1. Continuation. To continue as a corporation for the time specified in its articles;

2. Seal. To have a corporate seal and to alter the same at pleasure;

3. Sue and be sued. To sue and be sued in its corporate name;

4. Bylaws. To make bylaws for the government and regulation of its affairs;

5. Acquire and dispose of property. To acquire, own, hold, sell, lease, pledge, mortgage or otherwise dispose of any property incident to its purposes and activities;

6. Own other corporations. To own and hold membership in and share capital of other associations and any other corporations and any types of bonds or other obligations; and while the owner thereof to exercise all the rights of ownership;

7. Borrow money; make contracts. To borrow money, contract debts and make contracts, including agreements of mutual aid or federation with other associations, other groups organized on a cooperative basis and other nonprofit groups;

8. Operate within and without State. To conduct its affairs within or without this State;

9. Powers of ordinary business corporations. To exercise in addition any power granted to ordinary business corporations, save those powers inconsistent with this subchapter; and

10. Other powers. To exercise all powers not inconsistent with this subchapter which may be necessary, convenient or expedient for the accomplishment of its purposes, and to that end, the powers enumerated in this section shall not be deemed exclusive.



13 §1555. Bylaws

Bylaws shall be adopted, amended or repealed by at least a majority vote of the members voting.



13 §1556. Meetings

Regular meetings shall be held as prescribed in the bylaws, but shall be held at least once a year. Special meetings may be demanded by a majority vote of the directors or by written petition of at least 3/10 of the membership, in which case it shall be the duty of the secretary to call such meeting to take place within 30 days after such demand.






Article 3: VOTING

13 §1601. One member, one vote

Each member of an association shall have one and only one vote, except that where an association includes among its members any number of other associations or groups organized on a cooperative basis, the voting rights of such member associations or groups may be as prescribed in the articles or bylaws.

No voting agreement or other device to evade the one-member-one-vote rule shall be enforceable by a civil action.



13 §1602. No proxies (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 7, §1 (RP).



13 §1603. Application of provisions to voting by delegates

If an association has provided for voting by delegates, any provision of this subchapter referring to votes cast by the members shall apply to votes cast by delegates; but this shall not permit delegates to vote by mail.



13 §1604. Voting by proxy

Unless specified otherwise in an association's articles of incorporation or bylaws, members are permitted to vote by proxy. [1997, c. 7, §2 (NEW).]

1. Appointment of agent. The appointment of one or more agents to vote on behalf of the member must be by written proxy executed by the member or by the member's duly authorized attorney-in-fact. A telegram, cablegram or facsimile appearing to have been transmitted may be considered to satisfy this requirement.

[ 1997, c. 7, §2 (NEW) .]

2. Duration. A proxy is valid for only 11 months from the date of its execution, unless otherwise expressly and conspicuously provided in the proxy.

[ 1997, c. 7, §2 (NEW) .]

3. Revocation. A proxy is revocable at the pleasure of the person executing it. A proxy may be revoked, without limitation, by an instrument that in terms revokes the proxy or by a subsequent duly executed proxy. The authority of a proxy holder is not revoked by death or supervening incapacity of the member executing the proxy unless, before the authority is exercised, written notice of death or incapacity is filed with the corporate officer responsible for maintaining the list of members. The presence at a members' meeting of the member appointing a proxy does not of itself revoke the proxy. A member may revoke an appointment of a proxy by giving notice to the corporate officer responsible for maintaining a list of members or by giving notice in open meeting of the members.

[ 1997, c. 7, §2 (NEW) .]

SECTION HISTORY

1997, c. 7, §2 (NEW).






Article 4: MEMBERS

13 §1641. Eligibility and admission to membership

Any natural person, association, incorporated or unincorporated group organized on a cooperative basis or any nonprofit group shall be eligible for membership in an association, if it has met the qualifications for eligibility, if any, stated in the articles or bylaws and shall be deemed a member upon payment in full for the par value of the minimum amount of share or membership capital stated in the articles as necessary to qualify for membership.



13 §1642. Subscribers

Any natural person or group eligible for membership and legally obligated to purchase a share or shares of, or membership in, an association shall be deemed a subscriber. The articles or bylaws may determine whether, and the conditions under which, any voting rights or other rights of membership shall be granted to subscribers.



13 §1643. Liability of members

Members shall not be jointly or severally liable for any debts of the association, nor shall a subscriber be so liable except to the extent of the unpaid amount on the shares or membership certificates subscribed by him. No subscriber shall be released from such liability by reason of any assignment of his interest in the shares or membership certificate, but shall remain jointly and severally liable with the assignee until the shares or certificates are fully paid-up.



13 §1644. Expulsion

A member may be expelled by the vote of a majority of the members voting at a regular or special meeting. The member against whom the charges are to be preferred shall be informed thereof in writing at least 10 days in advance of the meeting, and shall have an opportunity to be heard in person or by counsel at said meeting. On decision of the association to expel a member, the board of directors shall purchase the member's holdings at par value, if and when there are sufficient reserve funds.



13 §1645. Allocation and distribution of net savings

At least once a year the members or the directors, or both, as the articles or bylaws may provide, shall apportion the net savings of the association in the following order.

1. Reserve fund. Not less than 10% shall be placed in a reserve fund until such time as the fund shall equal at least 50% of the paid-up capital; and such fund may be used in the general conduct of the business. The amounts apportioned to the reserve fund shall be allocated on the books of the association on a patronage basis, or in lieu thereof, the books and records of the association shall afford a means for doing so in order that upon dissolution or earlier, if deemed advisable, such reserves may be returned to the patrons who have contributed the same, subject to the limitations of the section on dissolution herein;

2. Return upon capital. A return upon capital, within the limitations of sections 1507, 1641 to 1644, 1691 and 1692, may be paid upon share capital; but such return upon capital may be paid only out of the surplus of the aggregate of the assets over the aggregate of the liabilities, including in the latter the amount of the capital stock, after deducting from such aggregate of the assets the amount by which such aggregate was increased by unrealized appreciation in value or revaluation of fixed assets.

3. Educational fund. A portion of the remainder, as determined by the articles or bylaws, shall be allocated to an educational fund to be used in teaching cooperation, and a portion may be allocated to funds for the general welfare of the members of the association.

4. Patronage. The remainder shall be allocated at the same uniform rate to all patrons of the association in proportion to their individual patronage:

A. In the case of a member patron, his proportionate amount of savings returns shall be distributed to him unless he agrees that the association should credit the amount to his account toward the purchase of an additional share or shares or additional membership capital;

B. In the case of a subscriber patron, his proportionate amount of savings returns may, as the articles or bylaws provide, be distributed to him or credited to his account until the amount of capital subscribed for has been fully paid;

C. In the case of a nonmember patron, his proportionate amount of savings returns shall be set aside in a general fund for such patrons and shall be allocated to individual nonmember patrons only upon request and presentation of evidence of the amount of their patronage. Any savings returns so allocated shall be credited to such patron toward payment of the minimum amount of share or membership capital necessary for membership, or may be paid to such patron. When a sum equal to this amount has been accumulated and so credited at any time within a period of time specified in the bylaws, such patron shall be deemed and become a member of the association if he so agrees or requests and complies with any provisions in the bylaws for admission to membership. The certificates of shares or membership to which he is entitled shall then be issued to him;

D. If within any periods of time specified in the articles or bylaws:

(1) Any subscriber has not accumulated and paid in the amount of capital subscribed for; or

(2) Any nonmember patron has not accumulated in his individual account the sum necessary for membership; or

(3) Any nonmember patron has accumulated the sum necessary for membership, but neither requests nor agrees to become a member or fails to comply with the provisions of the bylaws, if any, for admission to membership;

then the amounts so accumulated or paid in shall go to the educational fund, and thereafter no member or other patron shall have any rights in said paid-in capital or accumulated savings returns as such. Nothing in this section shall prevent an association operating under this subchapter, which is engaged in rendering services, from disposing of the net savings from the rendering of such services in such manner as to lower the fees charged for services or otherwise to further the common benefit of the members. Nothing in this section shall prevent an association from adopting a system whereby the payment of savings returns, which would otherwise be distributed, shall be deferred for a fixed period of months or years; nor from adopting a system whereby the savings returns distributed shall be partly in cash, partly in shares, such shares to be retired at a fixed future date in the order of the serial number or date of issue.






Article 5: SHARES

13 §1691. Issuance and contents

No certificate for share or membership capital shall be issued until the par value thereof has been paid for in full. There shall be printed upon each certificate issued by an association a full or condensed statement of the requirements of sections pertaining to one-member-one-vote, no proxy and transfer of shares and membership.



13 §1692. Transfer of shares and membership; withdrawal

If a member desires to withdraw from the association or dispose of any or all of his holdings, the directors shall have the power to purchase such holdings by paying him the par value of any or all of the holdings offered. The directors shall then reissue or cancel the same. A vote of the majority of the members voting at a regular or special meeting may order the directors to exercise this power to purchase.

If the association fails, within 60 days of the original offer, to purchase all or any part of the holdings offered, the member may dispose of the unpurchased interest elsewhere, subject to the approval of the transferee by a majority vote of the directors. Any would-be transferee not approved by the directors may appeal to the members at their first regular or special meeting thereafter, and the action of the meeting shall be final. If such transferee is not approved, the directors shall exercise their power to purchase, if and when such purchase can be made without jeopardizing the solvency of the association.






Article 6: DISSOLUTION

13 §1731. Procedure

An association may, at any regular or special meeting legally called, be directed to dissolve by a vote of 2/3 of the entire membership. By a vote of a majority of the members voting, 3 of their number shall be designated as trustees, who shall, on behalf of the association and within a time fixed in their designation or within any extension thereof, liquidate its assets and shall distribute them in the manner set forth in this section. In case of any dissolution of an association, its assets shall be distributed in the following manner and order:

1. Paying debts and expenses. By paying its debts and expenses;

2. Amounts paid by members. By returning to the members the par value of their shares or of their membership certificates, returning to the subscribers the amounts paid on their subscriptions and returning to the patrons the amount of savings returns credited to their accounts toward the purchase of shares or membership certificates; and

3. Paying patrons or giving to nonprofit associations. By distributing any surplus in either or both of the following ways as the articles may provide:

A. Among those patrons who have been members or subscribers at any time during the past 6 years, on the basis of their patronage during that period; or

B. As a gift to any consumers' cooperatives association or other nonprofit enterprise which may be designated in the articles.









Subchapter 1-A: COOPERATIVE AFFORDABLE HOUSING OWNERSHIP

13 §1741. Short title

This subchapter may be known and cited as the "Maine Cooperative Affordable Housing Ownership Act." [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1742. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 300, §1 (NEW).]

1. Conversion. "Conversion" means a change in character of residential real property from a rental to an ownership basis. Creation of a cooperative affordable housing corporation to own property formerly rented for dwelling purposes is considered such a change in character.

[ 1993, c. 300, §1 (NEW) .]

2. Cooperative affordable housing corporation. "Cooperative affordable housing corporation" means a domestic corporation that is organized under or elects to be governed by the provisions of this subchapter.

[ 1993, c. 300, §1 (NEW) .]

3. Cooperative interest. "Cooperative interest" means the ownership interest in a cooperative affordable housing corporation that is evidenced by a membership share.

[ 1993, c. 300, §1 (NEW) .]

4. Cooperative property. "Cooperative property" means the real and personal property, including mobile and manufactured homes, in this State owned or leased by a cooperative affordable housing corporation for the primary purpose of residential use.

[ 1993, c. 300, §1 (NEW) .]

5. Lender. "Lender" includes, but is not limited to, the following institutional lenders whose policies and procedures are subject to governmental supervision:

A. A federal, state or local housing finance agency; [1993, c. 300, §1 (NEW).]

B. A bank, including savings and loan associations or insured credit unions; [1993, c. 300, §1 (NEW).]

C. Insurance companies; [1993, c. 300, §1 (NEW).]

D. Pension and profit-sharing funds or trusts; or [1993, c. 300, §1 (NEW).]

E. Any combination of the lenders listed in paragraphs A to D. [1993, c. 300, §1 (NEW).]

"Lender" also includes a community loan fund or similar nonprofit lender to housing projects.

[ 1993, c. 300, §1 (NEW) .]

6. Limited equity cooperative. "Limited equity cooperative" means a cooperative affordable housing corporation organized in accordance with section 1754.

[ 1993, c. 300, §1 (NEW) .]

7. Limited equity formula. "Limited equity formula" means a rule or method for determining the transfer value of a share in a limited equity cooperative.

[ 1993, c. 300, §1 (NEW) .]

8. Low income. "Low income" means income that is less than or equal to 80% of median income for the area, adjusted for family size, in accordance with federal standards generally accepted at the time of incorporation under this subchapter and comparable to standards of the federal Department of Housing and Urban Development in existence on the effective date of this section.

[ 1993, c. 300, §1 (NEW) .]

9. Member. "Member" means a person who owns a cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

10. Moderate income. "Moderate income" means income that is less than or equal to 100% of median income for the area, adjusted for family size, in accordance with federal standards generally accepted at the time of incorporation under this subchapter and comparable to standards of the federal Department of Housing and Urban Development in existence on the effective date of this section.

[ 1993, c. 300, §1 (NEW) .]

11. Proprietary lease. "Proprietary lease" means an agreement with a cooperative affordable housing corporation governing a member's right to occupancy under which a member has an exclusive possessory interest in a unit.

[ 1993, c. 300, §1 (NEW) .]

12. Resident. "Resident" means any occupant of space owned by the cooperative affordable housing corporation.

[ 1993, c. 300, §1 (NEW) .]

13. Share loan. "Share loan" means an agreement entered into by a member and a lender to finance the member's acquisition of the member's cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

14. Subscription agreement. "Subscription agreement" means a written agreement between a prospective member and a cooperative affordable housing corporation for the purchase and sale of a cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

15. Unit. "Unit" means a portion of the cooperative property leased for exclusive occupancy by a member under a proprietary lease or leased to a tenant by lease agreement.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1743. Application

1. Nonprofit. Cooperative affordable housing corporations are considered nonprofit inasmuch as they are not organized to make a profit for themselves or for their members.

[ 1993, c. 300, §1 (NEW) .]

2. Applicability. Except as otherwise provided in this subchapter, cooperative affordable housing corporations in the State are governed by and have all the rights, privileges and powers established in Title 13-C. Without limiting the applicability of federal law to any other corporation or unincorporated association that provides housing on a cooperative basis, it is the intent that cooperative affordable housing corporations governed by this subchapter qualify as cooperative housing corporations under federal law.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §27 (COR) .]

3. Election. Any corporation governed by Title 13-C may elect by a vote of 2/3 of the members voting to secure the benefits of and be bound by this subchapter and must then amend its articles of incorporation to conform with this subchapter.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §27 (COR) .]

4. Exemption. Any corporation or unincorporated association that does not elect to be governed under this subchapter may not be restricted from providing housing on a cooperative basis whether as a consumer cooperative under subchapter I or otherwise.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B27 (COR).



13 §1744. Name; use of "cooperative"

A person, firm, corporation or association, domestic or foreign, commencing business in this State after the effective date of this section may not use the word "cooperative" or "co-op" as a part of its corporate name unless it has complied with this subchapter or any other law of this State relating to cooperative associations. A foreign association organized under and complying with the cooperative laws of the state in which it was created is entitled to use the term "cooperative" or "co-op" in this State if it has obtained the privilege of doing business or carrying on activities in this State. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1745. Property classification of cooperative interest

1. Personal property. A cooperative interest is personal property.

[ 1993, c. 300, §1 (NEW) .]

2. Nonseverable interest. The possessory interest evidenced by a proprietary lease is a part of and may not be severed from a cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1746. Perfection of security interests in cooperative interests

1. Creation of security interest. Security interests in shares of cooperative affordable housing corporations may be created, perfected and enforced in the same manner as security interests in certificated securities under Title 11, Articles 8-A and 9-A. A lender may perfect such a security interest by possession of shares or by any other method under which security interests in certificated securities may be perfected pursuant to Title 11, Article 8-A.

[ 1999, c. 699, Pt. D, §9 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

2. Notation of secured party. Upon the request of a secured party, a cooperative affordable housing corporation shall note on its books and records the interest of the secured party in a cooperative interest. Such a request or notation is not required to perfect a security interest in a cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW). 1999, c. 699, §D9 (AMD). 1999, c. 699, §D30 (AFF).



13 §1747. Articles of incorporation; minimum requirements

Articles of incorporation of a cooperative affordable housing corporation must contain the following provisions in addition to those required by Title 13-C: [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §28 (COR).]

1. One class of stock. A statement that the cooperative affordable housing corporation has only one class of stock;

[ 1993, c. 300, §1 (NEW) .]

2. Restrictions on transfers. A statement of restrictions, if any, upon transfers of shares;

[ 1993, c. 300, §1 (NEW) .]

3. Rate of dividend. The rate of dividend, if any, allocable to membership shares, which may not exceed 6% per annum on invested capital;

[ 1993, c. 300, §1 (NEW) .]

4. Acquire membership. The conditions, if any, under which the cooperative affordable housing corporation reserves the right to acquire membership shares;

[ 1993, c. 300, §1 (NEW) .]

5. Distribution upon dissolution. The basis for distribution of assets in the event of dissolution;

[ 1993, c. 300, §1 (NEW) .]

6. Allocation of ownership and voting interests. The method of allocation of ownership and voting interests in the cooperative affordable housing corporation; and

[ 1993, c. 300, §1 (NEW) .]

7. Right of first refusal. The conditions, if any, under which the cooperative affordable housing corporation has a right of first refusal upon proposed transfers of cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B28 (COR).



13 §1748. Organizational meeting

Within 6 months after the first conveyance of a share to a member, an organizational meeting of the cooperative affordable housing corporation must be held for the purpose of adopting bylaws, electing officers and transacting such other business as may come before the meeting. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1749. Membership

1. Capital stock. A cooperative affordable housing corporation must be organized on a membership basis with capital stock.

[ 1993, c. 300, §1 (NEW) .]

2. Requirements. A cooperative affordable housing corporation must have one class of stock and one class of members. The designation, qualifications, requirements, method of acceptance and incidents of membership must be set forth in the articles of incorporation or the bylaws.

[ 1993, c. 300, §1 (NEW) .]

3. Transfers. A member may not transfer membership except as permitted in the articles of incorporation or the bylaws.

[ 1993, c. 300, §1 (NEW) .]

4. Termination. The articles of incorporation or the bylaws may provide for termination of membership and the conditions and terms of termination.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1750. Bylaws; minimum requirements

The bylaws of a cooperative affordable housing corporation must contain procedures under which the cooperative affordable housing corporation's possessory remedy will be pursued in the event of a member's default and the rights of a defaulting member, in accordance with section 1755, subsection 2. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1751. Membership shares; requirements

A cooperative affordable housing corporation shall issue shares to its members as evidence of their ownership of a cooperative interest. The shares must be in a form prescribed in the articles of incorporation or bylaws of the cooperative affordable housing corporation. Restrictions upon transfers of shares must be noted on the face of the certificates representing shares. Membership shares may not be issued under this section and proprietary leases may not be issued under section 1755 before filing of the articles of incorporation as a cooperative affordable housing corporation. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1752. Voting

1. One vote per member. Except as provided in subsection 5, the votes in a cooperative affordable housing corporation must be assigned so that each member has one vote.

[ 1993, c. 300, §1 (NEW) .]

2. Nonmembers on board. Nonmembers may be elected by the membership of the cooperative affordable housing corporation to serve on the board of directors of the cooperative affordable housing corporation, except that no more than 1/3 of the directors may be nonmembers.

[ 1993, c. 300, §1 (NEW) .]

3. Proxy voting. Voting by proxy may be permitted in cooperative affordable housing corporations, subject to the following limitations:

A. Proxies must be assigned to members; and [1993, c. 300, §1 (NEW).]

B. No more than one proxy may be voted by any member on any question. [1993, c. 300, §1 (NEW).]

[ 1993, c. 300, §1 (NEW) .]

4. Absentee ballots. Voting by absentee ballots may be permitted in cooperative affordable housing corporations.

[ 1993, c. 300, §1 (NEW) .]

5. Alternative voting scheme. Notwithstanding subsection 1, a cooperative affordable housing corporation not organized as a limited equity cooperative pursuant to section 1754 may adopt in its articles of incorporation or bylaws a voting scheme other than one vote per member, except that decisions to merge a cooperative affordable housing corporation with another entity, to dissolve it or to amend its articles of incorporation or bylaws must be made on the basis of one vote per member.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1753. Merger; consolidation

A cooperative affordable housing corporation may not consolidate or merge with another corporation other than a cooperative affordable housing corporation. Two or more cooperative affordable housing corporations may consolidate or merge in accordance with Title 13-C, chapter 11. Cooperative affordable housing corporations may not engage in mergers or consolidation if such an action is undertaken for the purpose of circumventing section 1754, 1757, 1758 or 1761. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §29 (COR).]

SECTION HISTORY

1993, c. 300, §1 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B29 (COR).



13 §1754. Limited equity cooperatives

A cooperative affordable housing corporation may organize as a limited equity cooperative in order to fulfill the public purpose of providing and preserving housing for persons and households of low income and moderate income at the time that they purchase their memberships. In addition to safeguarding the public purpose, a limited equity cooperative must meet the following requirements. [1993, c. 300, §1 (NEW).]

1. Sale of interest based on limited equity formula. The articles of incorporation must require that cooperative interests be sold at no more than a transfer value determined by a limited equity formula contained in the articles. That value must be consistent with the object of maintaining long-term affordability of cooperative interests for persons or households of low income and moderate income.

[ 1993, c. 300, §1 (NEW) .]

2. Maintenance of affordability. A limited equity formula, once established by a cooperative affordable housing corporation in its articles of incorporation, may be amended only if that amendment does not make the cooperative membership unaffordable for classes of low-income or moderate-income households for which the cooperative affordable housing corporation was originally incorporated. A cooperative affordable housing corporation once organized under this section may not reorganize as other than a limited equity cooperative without first dissolving.

[ 1993, c. 300, §1 (NEW) .]

3. Uphold public purpose. A limited equity cooperative may not sell all or substantially all of its assets if such sale is intended to circumvent the public purpose of this section.

[ 1993, c. 300, §1 (NEW) .]

4. Right to repurchase. The articles of incorporation must require that the cooperative affordable housing corporation has the first right to repurchase a member's cooperative interest.

[ 1993, c. 300, §1 (NEW) .]

5. Limit on capital distribution. The articles of incorporation must require that the total distribution of capital to a member not exceed the transfer value.

[ 1993, c. 300, §1 (NEW) .]

6. Distribution upon dissolution. The articles of incorporation must require that upon dissolution of the cooperative affordable housing corporation any assets remaining after retirement of corporate debts and distribution to members must be distributed to a charitable organization described in the Internal Revenue Code of 1986, Section 501(c)(3), as amended, a public agency or another limited equity cooperative whose formula for determining transfer value is no less restrictive than that of the cooperative affordable housing corporation being dissolved.

[ 1993, c. 300, §1 (NEW) .]

7. Sublease limitations. The articles of incorporation must require that a sublease of a unit may not require monthly payments by the sublessee in excess of 100% of the monthly payments for the unit required in the proprietary lease.

[ 1993, c. 300, §1 (NEW) .]

8. Minimum occupancy requirement. At least 80% of a limited equity cooperative's occupied units must be occupied by members.

[ 1993, c. 300, §1 (NEW) .]

9. Residents only. Voting authority may not be assigned to nonresidents, except for any assignment as security for a share loan or as security for a loan for construction, acquisition or permanent financing of cooperative property.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1755. Proprietary lease

Every member of a cooperative affordable housing corporation is entitled to receive from the cooperative affordable housing corporation a written proprietary lease that must include the following: [1993, c. 300, §1 (NEW).]

1. Personal property security interest. A provision that the collateral for a loan against the member's cooperative interest is in the nature of a personal property security interest and any default of such a loan entitles the lender to treat the default in the same manner as a default of a loan secured by personal property;

[ 1993, c. 300, §1 (NEW) .]

2. Remedy for default. A description of the cooperative affordable housing corporation's possessory remedy in the event of default. Good cause is required for termination of the right of occupancy. "Good cause" includes nonpayment of loans, fees, costs or assessments pertaining to the cooperative interest or material violation of bylaws, rules or proprietary lease that continues following reasonable notice and reasonable opportunity to cure the alleged material violations; and

[ 1993, c. 300, §1 (NEW) .]

3. Maintenance and carrying charges. Provisions for determining maintenance and carrying charges for the unit.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1756. Offering of cooperative interests; subscription agreement; disclosures required

1. Materials provided to prospective members. In conjunction with the offering of cooperative interests to prospective members, a person or entity offering to sell cooperative interests shall provide to a purchaser prior to the execution of a subscription agreement by the purchaser a copy of the proposed or adopted articles of incorporation and bylaws of the cooperative affordable housing corporation, a subscription agreement or sales agreement, a proposed proprietary lease and the most current corporate financial statements, if any exist.

[ 1993, c. 300, §1 (NEW) .]

2. Contents of agreements. The subscription agreement or sales agreement must contain:

A. Provisions detailing the cost of acquisition of a cooperative interest, the rights and privileges of membership in the cooperative affordable housing corporation and terms and conditions of occupancy of a unit in the cooperative affordable housing corporation; [1993, c. 300, §1 (NEW).]

B. Provisions, if any, under which the subscription agreement or sales agreement is subordinated to other agreements or otherwise encumbered; [1993, c. 300, §1 (NEW).]

C. Provisions for cancellation of the agreement by either party; and [1993, c. 300, §1 (NEW).]

D. A legally sufficient description of the property. [1993, c. 300, §1 (NEW).]

[ 1993, c. 300, §1 (NEW) .]

3. Cancellation. The subscriber or purchaser has the right to cancel the subscription agreement or sales agreement without penalty upon provision of written notice to the offeror within 10 days of the date of signing the agreement. In the event of a cancellation, all money paid by the subscriber or purchaser to the offeror must be returned to the subscriber or purchaser by the offeror within 14 days of receipt of the notice of cancellation. The offeror shall inform the subscriber or purchaser in writing of the right of cancellation.

[ 1993, c. 300, §1 (NEW) .]

Notwithstanding any other provision of law to the contrary, the offer of membership, shares or other ownership interests in a cooperative affordable housing corporation or any other corporation or unincorporated association organized for the primary purpose of providing housing on a cooperative basis as a consumer cooperative under subchapter 1 or otherwise is not the offer of a security pursuant to Title 32, chapter 135 or any other provision of law. [2005, c. 65, Pt. C, §7 (AMD).]

SECTION HISTORY

1993, c. 300, §1 (NEW). 2005, c. 65, §C7 (AMD).



13 §1757. Consumer protection; enforcement

Failure or neglect to provide to purchasers the documents and disclosures required by section 1756 is considered a violation of Title 10, chapter 206. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1758. Dissolution

By vote of at least 80% of its members or any larger percentage specified in the articles of incorporation or bylaws, a cooperative affordable housing corporation may vote to dissolve and terminate its proprietary leases. In addition, a cooperative affordable housing corporation must file articles of dissolution and pay the fee for dissolution as required for business corporations under Title 13-C. [2007, c. 231, §4 (AMD).]

SECTION HISTORY

1993, c. 300, §1 (NEW). 2007, c. 231, §4 (AMD).



13 §1759. Loans

Any lender is authorized to make loans secured by shares in a cooperative affordable housing corporation, including limited equity cooperatives. For purposes of Title 9-A, section 1-202, subsection (8), a loan secured by shares of a cooperative affordable housing corporation must be considered a loan secured by a mortgage on real estate. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1760. Net income; apportionment

1. Apportionment. Subject to subsection 2, the board of directors of a cooperative affordable housing corporation may apportion annually the remainder of its net income in one or more of the following ways:

A. As a reserve fund for the general operation of the cooperative affordable housing corporation; or [1993, c. 300, §1 (NEW).]

B. As a dividend not to exceed 6% per annum on invested capital. [1993, c. 300, §1 (NEW).]

[ 1993, c. 300, §1 (NEW) .]

2. Cost reduction. This section does not prevent a cooperative affordable housing corporation from disposing of its net income by reducing the cost of facilities or services or by applying the net income otherwise for the common benefit of its members.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1761. Nondiscrimination

Title 5, chapter 337, subchapter IV applies to all cooperative affordable housing corporations in the State. [1993, c. 300, §1 (NEW).]

SECTION HISTORY

1993, c. 300, §1 (NEW).



13 §1762. Property tax provisions

1. Property not tax-exempt. Notwithstanding any provision of law to the contrary, cooperative property does not qualify for property tax exemption under Title 36, section 652, subsection 1, paragraph A.

[ 1993, c. 300, §1 (NEW) .]

2. Eligibility for property tax relief. Without limiting the eligibility of members of any other corporation or unincorporated association that provides housing on a cooperative basis for tax relief, a member of a cooperative affordable housing corporation is eligible for any relief afforded to property taxpayers under law.

[ 1993, c. 300, §1 (NEW) .]

3. Homestead exemption from attachment and execution. Title 14, section 4422 applies to cooperative interests in cooperative affordable housing corporations.

[ 1993, c. 300, §1 (NEW) .]

SECTION HISTORY

1993, c. 300, §1 (NEW).






Subchapter 2: AGRICULTURAL MARKETING AND BARGAINING

Article 1: GENERAL PROVISIONS

13 §1771. Short title

This subchapter may be cited as the "Uniform Agricultural Cooperative Association Act".



13 §1772. Policy

It is the declared policy of this State, as one means of improving the economic position of agriculture, to encourage the organization of producers of agricultural products into effective associations under the control of such producers, and to that end this subchapter should be liberally construed.



13 §1773. Uniformity of interpretation

This subchapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



13 §1774. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms shall have the following meanings. [1979, c. 541, Pt. A, §133 (AMD).]

1. Agricultural products. "Agricultural products" include floricultural, horticultural, viticultural, forestry, nut, dairy, livestock, poultry, bee and any farm products.

2. Articles. "Articles" means the articles of incorporation.

3. Association. "Association" means a corporation organized under this subchapter, or a similar domestic corporation, or a foreign association or corporation if authorized to do business in this State, organized under any general or special Act as a cooperative association for the mutual benefit of its members, as agricultural producers, and which confines its operations to purposes authorized by this subchapter and restricts the return on the stock or membership capital and the amount of its business with nonmembers to the limits placed thereon by this subchapter for associations organized hereunder.

[ 1993, c. 316, §10 (AMD) .]

4. Board. "Board" means the board of directors.

5. Domestic association. "Domestic association" means an association or corporation formed under the laws of this State.

6. Foreign association. "Foreign association" means an association or corporation not formed under the laws of this State.

6-A. Independent agricultural contractor. "Independent agricultural contractor" means a person who grows under contract as his primary activity or as part of a general agricultural activity.

[ 1971, c. 502, (NEW) .]

6-B. Marketing contract. "Marketing contract" includes a contract related to the marketing of agricultural products and a contract by an independent agricultural contractor for furnishing services and facilities in raising or growing agricultural products.

[ 1971, c. 502, (NEW) .]

7. Member. "Member" includes the holder of a membership in an association without capital stock and the holder of common stock in an association organized with capital stock.

8. Person. "Person" includes an individual, a partnership, a corporation and an association.

8-A. Producers. "Producers" includes independent agricultural contractors.

[ 1971, c. 502, (NEW) .]

9. Subchapter. "This subchapter" means the "Uniform Agricultural Cooperative Association Act."

SECTION HISTORY

1971, c. 502, (AMD). 1979, c. 541, §A133 (AMD). 1993, c. 316, §10 (AMD).



13 §1775. Existing associations

Any existing association formed under any law of this State as a cooperative agricultural association may elect, by a vote of 2/3 of the members voting thereon at a legal meeting, to secure the benefits of and be bound by this subchapter, and shall thereupon amend such of its articles and bylaws as are not in conformity with this subchapter. A certificate of the action taken at such meeting shall be filed with the Secretary of State within 20 days after such meeting, and a fee of $5 shall be paid.



13 §1776. Use of word "cooperative"

No person, firm, corporation or association, domestic or foreign, hereafter commencing business in this State shall use the word "cooperative" as a part of its corporate or business name unless it has complied with this subchapter or some other statute of this State relating to cooperative associations. A foreign association organized under and complying with the cooperative law of the state of such association's creation shall be entitled to use the term "cooperative" in this State if it has obtained the privilege of doing business in this State.



13 §1777. Foreign associations

A foreign corporation that can qualify as an association, as defined in section 1774, may be authorized to do business in this State under this subchapter by complying with the laws relating to foreign corporations doing business in the State. It shall pay the same fees and charges as domestic associations. Upon such compliance it shall have all the rights and privileges of like domestic associations.



13 §1778. Inducing breach of contract; spreading false reports; penalty

1. Violation. A person may not:

A. Knowingly induce a member or stockholder of an association to violate the member's or stockholder's marketing contract with the association; [2003, c. 452, Pt. G, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Knowingly attempt to induce a member or stockholder of an association to violate the member's or stockholder's marketing contract with the association; or [2003, c. 452, Pt. G, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Intentionally or knowingly spread false reports about the finances or management of the association. [2003, c. 452, Pt. G, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. G, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalties. A person or corporation whose employees or officers violate this section commits a civil violation for which a fine of not less than $100 and not more than $1,000 may be adjudged for each such offense. In addition, the person or corporation is subject to a civil penalty of $500 for each such offense, to be recovered in a civil action by the aggrieved association.

[ 2003, c. 452, Pt. G, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §G1 (RPR).



13 §1779. License fees

Domestic associations and foreign associations admitted to do business in this State shall pay an annual license fee of $10, which shall be in lieu of all other corporation and franchise taxes.



13 §1780. Savings clause

This subchapter shall not impair or affect any act done, offense committed or right accruing, accrued or acquired, or liability, penalty, forfeiture or punishment incurred prior to July 21, 1945, but the same may be enjoyed, asserted, enforced, prosecuted or inflicted as fully and to the same extent as if this subchapter had not been passed.



13 §1781. Nonprofit associations

An association is deemed "nonprofit," as the association is not organized to make a profit for that association or for its members, but only for its members as producers of agricultural products. [1993, c. 316, §11 (NEW).]

SECTION HISTORY

1993, c. 316, §11 (NEW).



13 §1782. General corporation law; applicability

The provisions of the laws related to business corporations and all powers and rights under those laws apply to associations, except when those provisions are in conflict with or inconsistent with the express provisions of this chapter. [1993, c. 316, §11 (NEW).]

SECTION HISTORY

1993, c. 316, §11 (NEW).






Article 2: ORGANIZATION AND POWERS

13 §1821. Incorporators

Five or more adult persons, engaged in agriculture as bona fide producers of agricultural products, or 2 or more associations of such producers, may form an association with or without capital stock.



13 §1822. Purposes

Such association may be organized for the purpose of engaging in any cooperative activity for producers of agricultural products in connection with:

1. Producing, selling, etc. Producing, assembling, marketing, buying or selling agricultural products, or harvesting, preserving, drying, processing, manufacturing, blending, canning, packing, ginning, grading, storing, warehousing, handling, shipping or utilizing such products, or manufacturing or marketing the by-products thereof;

2. Equipment, feed, fertilizer, etc. Manufacturing, buying for or supplying to its members and other patrons, machinery, equipment, feed, fertilizer, fuel, seeds and other agricultural and household supplies;

3. Business or educational services. Performing or furnishing business or educational services, on a cooperative basis, for or to its members and other patrons; or

4. Financing. Financing any of the above enumerated activities for its members, subject to the limitations of Title 9-B, section 466.

[ 1977, c. 564, §66 (AMD) .]

SECTION HISTORY

1977, c. 564, §66 (AMD).



13 §1823. Articles of incorporation

The articles of incorporation must set forth: [2009, c. 56, §10 (AMD).]

1. Name. The name of the association which may or may not include the word "cooperative";

2. Purposes. Its purposes;

3. Duration. Its duration;

4. Location of office. The mailing address and physical address, if different, of its registered office in this State;

[ 2009, c. 56, §11 (AMD) .]

5. Name and address of incorporators; number of shares. The name and mailing address and physical address, if different, of the incorporators, and if organized with capital stock, a statement of the number of shares subscribed by each, which may not be less than one, and the class of shares for which each subscribes;

[ 2009, c. 56, §12 (AMD) .]

6. Names and addresses of first directors. The names and mailing addresses and physical addresses, if different, of the first directors;

[ 2009, c. 56, §13 (AMD) .]

7. With or without capital stock; if with, par value shares. Whether organized with or without capital stock; and if organized with capital stock the total authorized number of par value shares and the par value of each share, and if any of its shares have no par value, the authorized number of such shares; and if more than one class of stock is authorized, a description of the classes of shares, the number of shares in each class, the relative rights, preferences and restrictions granted to or imposed upon the shares of each class and the dividends to which each class shall be entitled;

8. If without, rights and interests of members. If organized without capital stock, whether the property rights and interests of each member are equal or unequal; if unequal, the rule by which such rights and interests shall be determined; and

9. Other provisions. The articles may contain any other provisions, consistent with law for regulating the association's business or the conduct of its affairs, the establishment of voting districts, the election of delegates to represent such districts and the members residing therein, for voting by proxy, and issuance, retirement and transfer of memberships and stock.

SECTION HISTORY

2009, c. 56, §§10-13 (AMD).



13 §1824. Filing and recording articles of incorporation

Before commencing business, the incorporators of every corporation organized under this subchapter shall prepare, sign, date and deliver for filing with the Secretary of State articles of incorporation, in a format approved by the Secretary of State, setting forth the information required under section 1823. The filing fee for a corporation formed under this subchapter is the same as for a corporation organized under Title 13-C. If articles of incorporation delivered for filing to the Secretary of State pursuant to this section satisfy the requirements of this subchapter, the Secretary of State shall file the articles of incorporation. The date of filing is the date of receipt by the Secretary of State. After filing the articles of incorporation under this subchapter, the Secretary of State shall deliver to the corporation or its representative a copy of the document with an acknowledgement of the date of filing. [2009, c. 56, §14 (AMD).]

SECTION HISTORY

1977, c. 522, §8 (AMD). 2007, c. 231, §5 (AMD). 2009, c. 56, §14 (AMD).



13 §1825. Amendment of articles

1. Procedure. An association may amend its articles of incorporation by the affirmative vote of 2/3 of the members voting thereon at any regular meeting, or at a special meeting called for the purpose, or if the association permits its members to vote on the basis of patronage, by the affirmative vote of a majority of the members representing 2/3 of the membership patronage voting thereon. A written or printed notice of the proposed amendment and of the time and place of holding such meetings shall be delivered to each member, or mailed to his last known address as shown by the books of the association, at least 30 days prior to any such meetings. No amendment affecting the preferential rights of any outstanding stock shall be adopted until the written consent of the holders of 2/3 of the outstanding preference shares has been obtained.

2. Certificate recorded. After an amendment has been adopted, the president or vice-president and the treasurer or secretary or assistant secretary shall prepare, sign, date and deliver for filing to the Secretary of State articles of amendment, in a format approved by the Secretary of State, setting forth the amendment adopted by the corporation as proposed in subsection 1. The filing fee for an amendment filed under this section is the same as for a corporation filing articles of amendment under Title 13-C. If articles of amendment delivered for filing to the Secretary of State pursuant to this section satisfy the requirements of this section, the Secretary of State shall file the articles of amendment. The date of filing is the date of receipt by the Secretary of State. After filing the articles of amendment under this section, the Secretary of State shall deliver to the corporation or its representative a copy of the document with an acknowledgement of the date of filing.

[ 2007, c. 231, §6 (AMD) .]

SECTION HISTORY

1977, c. 522, §9 (AMD). 2007, c. 231, §6 (AMD).



13 §1826. Bylaws

The members of the association may adopt bylaws not inconsistent with law or the articles, and they may alter and amend the same from time to time. The bylaws must be adopted by a majority of the members voting thereon, or if the association permits its members to vote on the basis of patronage, then by a majority of members and a majority of the patronage voting thereon. The bylaws may provide for:

1. Meetings; quorum. The time, place and manner of calling and conducting meetings of the members, and the number of members that shall constitute a quorum;

2. Manner of voting. The manner of voting and the condition upon which members may vote at general and special meetings and by mail or by delegates elected by district groups or other associations, and the voting power of votes based on patronage;

3. Provisions as to directors and officers. Subject to any provision thereon in the articles and in this subchapter, the number, qualifications, compensation, duties and terms of office of directors and officers; the time of their election and the mode and manner of giving notice thereof;

4. Meetings of directors and executive committee; quorum. The time, place and manner for calling and holding meetings of the directors and executive committee, and the number that shall constitute a quorum;

5. Rules. Rules consistent with law and the articles for the management of the association, the establishment of voting districts, the making of contracts, the issuance, retirement and transfer of stock, and the relative rights, interests and preferences of members and shareholders; and

6. Penalties. Penalties for violation of the bylaws.



13 §1827. General and special meetings

An association may provide in its bylaws for one or more regular meetings each year, which may be held within or without the State at the time and place designated in the bylaws. Special meetings of the members may be called by the board of directors, and it shall be their duty to call such meetings when 10% of the members file with the secretary a petition demanding a special meeting and specifying the business to be considered at such meeting. Notice of all meetings, except as otherwise provided by law, or the articles or bylaws, shall be mailed to each member at least 10 days prior to the meeting, and in case of special meetings the notice shall state the purposes for which it is called, but the bylaws may require that all notices, except of proposed amendments to the articles, shall be given by publication in a periodical published by or for the association, to which substantially all its members are subscribers, or in a newspaper or newspapers whose combined circulation is general in the territory in which the association operates.



13 §1828. Powers

1. Capacity to act. An association formed under this subchapter, or an association which might be formed under this subchapter and which existed at the time this Act took effect, shall have the capacity to act possessed by natural persons, but such association shall have authority to perform only such acts as are necessary or proper to accomplish the purposes as set forth in its articles and which are not repugnant to law.

2. Authority. Without limiting or enlarging the grant of authority contained in subsection 1, it is specifically provided that every such association shall have authority:

A. To act as agent, broker or attorney in fact for its members and other patrons, and for any subsidiary or affiliated association, and otherwise to assist or join with associations engaged in any one or more of the activities authorized by its articles, and to hold title for its members and other patrons and for subsidiary and affiliated associations to property handled or managed by the association on their behalf;

B. To make contracts, and to exercise by its board or duly authorized officers or agents, all such incidental powers as may be necessary, suitable or proper for the accomplishment of the purposes of the association and not inconsistent with law or its articles, and that may be conducive to or expedient for the interest or benefit of the association;

C. To make loans or advances to members or producer-patrons against products delivered or to be delivered to the association, or to the members of an association which is itself a member or subsidiary thereof; to purchase, otherwise acquire, indorse, discount or sell any evidence of debt, obligation or security, but it shall not engage in banking;

D. To establish and accumulate reserves;

E. To own and hold membership in or shares of the capital stock of other associations and corporations and the bonds or other obligations thereof, engaged in any related activity; or, in producing, warehousing or marketing or purchasing any of the products handled by the association; or, in financing its activities, and while the owner thereof, to exercise all the rights of ownership, including the right to vote thereon;

F. To acquire, hold, sell, dispose of, pledge or mortgage any property which its purposes may require, subject to any limitation prescribed by law or its articles;

G. To borrow money and to give its notes, bonds or other obligations therefor and secure the payment thereof by mortgage or pledge;

H. To deal in products of, and handle machinery, equipment, supplies and perform services for nonmembers to an amount not greater in annual value than such as are dealt in, handled or performed for or on behalf of its members, but the value of the annual purchases made for persons who are neither members nor producers shall not exceed 15% of the value of all its purchases;

I. To have a corporate seal and to alter the same at pleasure;

J. To continue as a corporation for the time limited in its articles, and if no time limit is specified, then perpetually;

K. To sue and be sued in its corporate name;

L. To conduct business in this State and elsewhere as may be permitted by law; and

M. To dissolve and settle its affairs.



13 §1829. Information and advice for members

1. Not in restraint of trade. No association complying with the terms hereof shall be deemed to be a conspiracy, or a combination in restraint of trade or an illegal monopoly; or be deemed to have been formed for the purpose of lessening competition or fixing prices arbitrarily, nor shall the contracts between the association and its members, or any agreements authorized in this subchapter, be construed as an unlawful restraint of trade or as part of a conspiracy or combination to accomplish an improper or illegal purpose or act.

2. Information. An association may acquire, exchange, interpret and disseminate to its members, to other cooperative associations and otherwise, past, present and prospective crop, market, statistical, economic and other similar information relating to the business of the association, either directly or through an agent created or selected by it or by other associations acting in conjunction with it.

3. Advice. An association may advise its members in respect to the adjustment of their current and prospective production of agricultural commodities and its relation to the prospective volume of consumption, selling prices and existing or potential surplus, to the end that every market may be served from the most convenient productive areas under a program of orderly marketing that will assure adequate supplies without undue enhancement of prices or the accumulation of any undue surplus.






Article 3: OFFICERS AND DIRECTORS

13 §1871. Directors

1. Membership; term. The business of the association is managed by a board of not less than 3 directors. The directors must be members of the association or officers, general managers, directors or members of a member association, except that the members of the association may elect, pursuant to the bylaws of the association, to allow the election of nonmember directors of the association by the board of directors, as long as the number of nonmember directors does not exceed 25% of the total number of duly elected member directors. A director shall hold office for the term for which the director was named or elected and until the director's successor is elected and qualified.

[ 2009, c. 5, §1 (AMD) .]

2. Names; successors. The names of the first directors shall be stated in the articles. Their successors shall be elected by the members as prescribed by the articles or bylaws.

3. Duties, etc. prescribed by articles or bylaws. The number, qualifications, terms of office, manner of election, time and place of meeting and the powers and duties of the directors may, subject to this subchapter, be prescribed by the articles or bylaws.

4. District directors. The bylaws may provide, if not restricted by the articles, that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts, either directly or by district delegates elected by the members in that district. In such case, the bylaws shall specify or vest in the board of directors authority to determine the number of directors to be elected by each district and the manner and method of apportioning the directors and of districting and redistricting the territory covered by the association. The bylaws may provide that primary elections shall be held in each district to nominate the directors apportioned thereto and that the result of all such primary elections may be ratified by the next regular meeting of the association or may be considered as a final election.

5. Executive committee. The bylaws may provide for an executive committee to be elected by the board of directors from their number and may allot to such committee all the functions and powers of the board, subject to its general direction and control.

SECTION HISTORY

2009, c. 5, §1 (AMD).



13 §1872. -- removal

Any member may ask for the removal of a director by filing charges with the secretary or president of the association, together with a petition signed by 5% of the members requesting the removal of the director in question. The removal shall be voted upon at the next meeting of the members, and by 2/3 of the voting power voting thereon the association may remove the director. The director whose removal is requested shall be served with a copy of the charges not less than 10 days prior to the meeting and shall have an opportunity at the meeting to be heard in person and by counsel and to present evidence. The persons requesting the removal shall have the same opportunity. In case the bylaws provide for election of directors by districts, then the petition for removal of a director must be signed by 20% of the members residing in the district from which he was elected. The board must call a special meeting of the members residing in that district to consider the removal of the director, and by 2/3 of the voting power of the members of that district voting thereon the director in question may be removed from office.



13 §1873. Officers

The board shall elect one or more officers as authorized in the bylaws. The bylaws of each cooperative must provide for one or more officers, including the qualifications for and the titles of those officers. [1999, c. 48, §1 (AMD).]

SECTION HISTORY

1999, c. 48, §1 (AMD).



13 §1874. -- removal

Any member may bring charges of misconduct or incompetency against an officer by filing them with the secretary or president of the association, together with a petition signed by 10% of the members requesting the removal of the officer in question. The directors shall vote upon the removal of the officer at the first meeting of the board held after the hearing on the charges, and the officer may be removed by a majority vote, notwithstanding any contract the officer may have with the association, which shall terminate upon his removal, anything in the contract to the contrary notwithstanding. The officer against whom such charges are made shall be served with a copy of the charges not less than 10 days prior to the meeting, and shall have an opportunity at the meeting to be heard in person and by counsel, and to present evidence, and the persons making the charges shall have the same opportunity.



13 §1875. Referendum

The articles or bylaws may provide that upon demand of 2/5 of all the directors, any matter of policy that has been approved or passed by the board must be referred to the members for their approval before it becomes effective. No referendum shall be allowed unless it is demanded by the required number of directors at the meeting at which the matter of policy in question is adopted.






Article 4: MEMBERS AND SHARES

13 §1911. Members

1. Producers of agricultural products. An association may admit as members only bona fide producers of agricultural products, including tenants and landlords receiving a share of the crop, and cooperative associations of such producers. The incorporators named in the articles are thereby made members of the association, and they shall pay for their membership or stock the same amount and in the same manner as may be required in the case of other members.

2. Limit of common stock. The articles may limit the amount of common stock which a member may own.

3. Vote; liability. Under the terms and conditions prescribed in the bylaws, a member shall lose his vote if he ceases to belong to the class eligible to membership under this section, but he shall remain subject to any liability incurred by him while a member of the association.

4. Personal liability. No member shall be personally liable for any debt or liability of the association.

5. One vote. Unless the articles otherwise provide, no member shall have more than one vote.

6. Member defined. In agricultural associations organized under this subchapter the term "member" in associations without capital stock may, by the bylaws, include any agricultural producer, either corporate or individual, with whom the association shall do business, either directly or through a member cooperative association, amounting to at least $100 during any fiscal year, and may, by the bylaws, include employees.

7. Requirements of statute met. Whenever under this subchapter an association is permitted to take any action, provided such action is authorized by a vote of the members or the vote of a specified proportion of the voting power based on patronage, the requirements of the statute shall be deemed to have been met by an association which has established voting districts and provided for the election of delegates, if such action is authorized by a vote of the delegates representing such members or such voting power.



13 §1912. Certificates; transfers; dividends; preferred stock

1. Certificate for membership or stock. No certificate for membership or stock shall be issued until fully paid for, but bylaws may provide that a member may vote and hold office prior to payment in full for his membership or stock.

2. Dividends. Dividends in excess of 8% on the actual cash value of the consideration received by the association shall not be paid on common or preferred stock or membership capital, but dividends may be cumulative.

3. Net income distributed. Net income in excess of dividends and additions to reserves shall be distributed on the basis of patronage, and the books of the association shall show the interest of patrons in the reserves. The bylaws may provide that any distribution to a nonmember, eligible for membership, may be credited to such nonmember until the amount thereof equals the value of a membership certificate or a share of the association's common stock. The distribution credited to the account of a nonmember may be transferred to the reserve fund at the option of the board if, after 6 years, the amount is less than the value of the membership certificate or a share of common stock.

4. Value of member's interest after withdrawal or termination. The bylaws may fix a time within which a member shall receive from the association, after he has notified the association of his withdrawal, or after the adoption of a resolution by the board terminating his membership, the value in money of his membership interest in the association as appraised by the board of directors. If the board of directors approves the member's designation of a transferee of his membership interest, the association shall be under no obligation to pay him the value of his interest.

5. Preferred stock. An association may issue preferred stock to members and nonmembers. Preferred stock may be redeemed or retired by the association on such terms and conditions as may be provided in the articles and printed on the stock certificate. Preferred stockholders shall not be entitled to vote, but no change in their priority or preference rights shall be effective until the written consent of the holders of 2/3 of the preferred stock has been obtained. Payment for preferred stock may be made in cash, services or property on the basis of the fair value of the stock, services and property as determined by the board.






Article 5: CONSOLIDATION AND DISSOLUTION

13 §1951. Consolidation procedure

Any 2 or more associations organized with or without capital stock and existing under this subchapter may consolidate into a single association which may be either one or any one of said associations, or a new association under this subchapter to be formed by means of such consolidation. Such a consolidation may be effected by a vote of the directors, trustees or managing board, however designated, of each of said associations at a legal meeting thereof ratifying a proposed agreement of consolidation and approved by the affirmative vote of 2/3 of the members of each of said associations voting thereon at any regular meeting or at a special meeting called for the purpose, which agreement shall then be submitted to the Secretary of State for his certification as conformable to the laws of this State and when certified by him shall then be recorded in the registry of deeds in the county where the consolidated association is located and in the county or counties where each of the constituent associations is located and a copy thereof certified by the register of deeds shall be filed in the office of the Secretary of State. When said agreement is so certified, recorded and filed, the separate existence of all of the constituent associations, or all of such constituent associations except the one into which such constituent associations shall have been consolidated, shall cease and the constituent associations, whether consolidated into a new association or merged into one of such constituent associations, as the case may be, shall become the consolidated association by the name provided in said agreement, possessing all the rights, privileges, powers, franchises and immunities as well of a public as of a private nature, and being subject to all the liabilities, restrictions and duties of each of such associations so consolidated and all and singular the rights, privileges, powers, franchises and immunities of each of said associations, and all property, real, personal and mixed, and all debts due to any of said constituent associations on whatever account, and all other things in action of or belonging to each of said associations shall be vested in the consolidated association. All property, rights, privileges, powers, franchises and immunities, and all and every other interest shall be thereafter as effectually the property of the consolidated association as they were of the several and respective constituent associations, and the title to any real estate, whether by deed or otherwise, under the laws of this State, vested in any of such constituent associations, shall not revert or be in any way impaired by reason thereof. All rights of creditors and all liens upon the property of any of said constituent associations shall be preserved unimpaired, limited to the property affected by such liens at the time of the consolidation, and all debts, liabilities and duties of the respective constituent associations shall henceforth attach to said consolidated association and may be enforced against it to the same extent as if said debts, liabilities and duties had been incurred or contracted by it. [1977, c. 522, §10 (AMD).]

SECTION HISTORY

1977, c. 522, §10 (AMD).



13 §1952. Voluntary dissolution

1. Dissolution.

A. The members of an association may at any regular meeting, or any special meeting called for the purpose, upon 30 days' notice of the time, place and object of the meeting having been given as prescribed in the bylaws, by 2/3 of the voting power voting thereon, discontinue the operations of the association and direct that the association be dissolved and its affairs settled. The members at the meeting shall by like vote designate a committee of 3 members who, as trustees on behalf of the association and within the time fixed in their designation or any extension thereof, shall liquidate the association's assets, pay its debts and divide any remainder among the members or other patrons in accordance with their respective rights and interests under their contracts with the association and the articles and bylaws. Upon final settlement by such trustees, the association is deemed dissolved and ceases to exist. The trustees shall file articles of dissolution as required by subsection 5. [2007, c. 231, §7 (AMD).]

B. The trustees may bring and defend all actions by them deemed necessary to protect and enforce the rights of the association.

C. Any vacancies in the trusteeship may be filled by the remaining trustees.

[ 2007, c. 231, §7 (AMD) .]

2. Power of courts. In the case of an association dissolving pursuant to this section, the Superior Court, upon the petition of the trustees or a majority of them, or a proper case upon the petition of a creditor or member, or upon the petition of the Attorney General, upon notice to all of the trustees and to such other interested persons as the court may specify, from time to time may order and adjudge in respect to the following matters:

A. The giving of notice by publication or otherwise of the time and place for the presentation of all claims and demands against the association, which notice may require all creditors of and claimants against the association to present in writing and in detail at the place specified in their respective accounts and demands to the trustees by a day therein specified, which shall not be less than 40 days from the service or first publication of such notice;

B. The payment or satisfaction in whole or in part of claims and demands against the association or the retention of moneys for such purpose;

C. The presentation and filing of intermediate and final accounts of the trustees, the hearing thereon, the allowance or disallowance thereof and the discharge of the trustees, or any of them, from their duties and liabilities;

D. The administration of any trust or the disposition of any property held in trust by or for the association;

E. The sale and disposition of any remaining property of the association and the distribution or division of such property or its proceeds among the members or persons entitled thereto; and

F. Such matters as justice may require.

3. Orders and judgments binding. All orders and judgments shall be binding upon the association, its property and assets, its trustees, members, creditors and all claimants against it.

4. Application of section. This section shall apply to all associations heretofore or hereafter incorporated in this State.

5. Filing with the Secretary of State. In addition to the requirements set forth in this section, a corporation organized under this subchapter must file articles of dissolution and pay the fee for dissolution as required for business corporations under Title 13-C.

[ 2007, c. 231, §8 (NEW) .]

SECTION HISTORY

2007, c. 231, §§7, 8 (AMD).






Article 6: MAINE AGRICULTURAL MARKETING AND BARGAINING ACT OF 1973

13 §1953. Legislative findings and purpose

Because agricultural products are produced by numerous individual farmers, the marketing and bargaining position of individual farmers will be adversely affected unless they are free to join together voluntarily in cooperative organizations as authorized by law. Furthermore, membership by a farmer in a cooperative organization can only be meaningful, if a handler of agricultural products is required to bargain in good faith with an agricultural cooperative organization as the representative of the members of such organization who have had a previous course of dealing with such handler. The purpose of this Article is to provide standards for the qualification of agricultural cooperative organizations for bargaining purposes, to define the mutual obligation of handlers and agricultural cooperative organizations to bargain with respect to the production, sale and marketing of agricultural products and to provide for the enforcement of such obligation. [1973, c. 621, §1 (NEW).]

SECTION HISTORY

1973, c. 621, §1 (NEW).



13 §1954. Short title

Article 6 shall be known and may be cited as the "Maine Agricultural Marketing and Bargaining Act of 1973." [1973, c. 621, §1 (NEW).]

SECTION HISTORY

1973, c. 621, §1 (NEW).



13 §1955. Definitions

As used in this Article, unless the context otherwise requires, the following words shall have the following meanings. [1973, c. 621, §1 (NEW).]

1. Association of producers. "Association of producers" means any association of producers of agricultural products organized and existing under this subchapter.

[ 1973, c. 621, §1 (NEW) .]

2. Board. "Board" means the Maine Agricultural Bargaining Board provided for in this Article.

[ 1973, c. 621, §1 (NEW) .]

3. Handler. "Handler" means any person engaged in the business or practice of:

A. Acquiring agricultural products from producers or associations of producers for processing or sale; [1973, c. 621, §1 (NEW).]

B. Grading, packaging, handling, storing or processing agricultural products received from producers or associations of producers; [1973, c. 621, §1 (NEW).]

C. Contracting or negotiating contracts or other arrangements, written or oral, with or on behalf of producers or associations of producers with respect to the production or marketing of any agricultural product; or [1973, c. 621, §1 (NEW).]

D. Acting as an agent or broker for a handler in the performance of any function or act specified in paragraph A, B or C. [1973, c. 621, §1 (NEW).]

In the case of potatoes, "handler" means a processor as defined under Title 7, section 1012, subsection 14 or a person or company acting as an agent, broker or dealer as defined under Title 7, section 1012, subsections 1, 3 and 5, respectively, for a processor located or licensed in the State and providing more than 100,000 hundredweight of potatoes annually to any one processor.

[ 2007, c. 499, §2 (AMD) .]

4. Person. "Person" includes one or more individuals, partnerships, corporations and associations.

[ 1973, c. 621, §1 (NEW) .]

5. Producer. "Producer" means a person engaged in the production of agricultural products, excluding forest products, as a farmer, planter, rancher, poultryman, dairyman, fruit, vegetable or nut grower, or independent agricultural contractor as specified in section 1774, subsections 6-A and 8-A. If producer is also a handler, he shall be considered only a handler for the purposes of this Act.

[ 1973, c. 621, §1 (NEW) .]

6. Qualified association. "Qualified association" means an association of producers accredited in accordance with section 1957.

[ 1973, c. 621, §1 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 2007, c. 499, §2 (AMD).



13 §1956. Maine Agricultural Bargaining Board

1. Board. The Maine Agricultural Bargaining Board, established by Title 5, section 12004-B, subsection 7, and located in the Department of Agriculture, Conservation and Forestry, shall administer this article.

[ 1989, c. 503, Pt. B, §69 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

2. Membership. The Maine Agricultural Bargaining Board established by Title 5, section 12004-B, subsection 7, shall consist of 5 members and 2 alternates, who shall be appointed by the Governor. One member and one alternate shall be appointed from a list of names submitted by agricultural producer organizations organized under this subchapter and chapter 81. One member and one alternate shall be appointed from a list of names submitted by processors of agricultural products. In appointing these members and alternates, the Governor shall seek to represent as many different agricultural products as possible and a member and the alternate for that member may not be associated with the same agricultural product, unless suitable persons cannot otherwise be appointed. An alternate shall serve when for any reason the respective member is unable to serve. Three members shall be representatives of the public. A public member may not hold any interest or stock or securities in any producer, dealer, processor or other person whose activities are subject to the jurisdiction of the board.

A. The term of office for all members and alternates shall be 3 years. Members selected from lists submitted by agricultural producer organizations and by processors of agricultural products may serve no more than 2 terms in succession, not to include the current term of a member serving at the time this section becomes effective. The limitation to 2 successive terms may not apply to the public members or to alternates. [1989, c. 703, §1 (AMD).]

B. Board members serving at the time this section becomes effective shall continue as members for the duration of their present terms. The Governor shall appoint 2 alternate members in accordance with this subsection. The initial terms of these alternates expire at the same time as that of the current respective members. The Governor shall designate one of the public members to be the board's chair. In the event of a vacancy, the Governor shall, within one month, appoint a successor to fill the unexpired term. All appointments to the board must be made in conformity with the foregoing plan. Members shall take the oath of office prescribed for state officers. [1989, c. 503, Pt. B, §70 (AMD); 1989, c. 703, §1 (AMD).]

[ 1989, c. 503, Pt. B, §70 (AMD); 1989, c. 703, §1 (AMD) .]

3. Removal. Members of the board shall be removed by the Commissioner of Agriculture, Conservation and Forestry upon notice and hearing for neglect of duty or malfeasance in office but for no other cause. If a member is absent from 3 successive meetings of the board and if the board finds the member's reasons for the absence to be without merit, that member's conduct shall be considered to be neglect of duty.

[ 1987, c. 155, §3 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

4. Quorum. A vacancy in the board shall not impair the right of the remaining members to exercise all of the powers of the board. Three members of the board shall, at all times, constitute a quorum of the board, provided that reasonable notice has been given to all members of the board of the subject matter and date of any meeting at which the board is to exercise any of its powers.

[ 1973, c. 621, §1 (NEW) .]

5. Expenses. Members and alternate members of the board shall be compensated according to the provisions of Title 5, chapter 379 and shall receive necessary expenses.

[ 1987, c. 155, §4 (AMD) .]

6. Rules. The board shall have authority from time to time to adopt, amend and repeal, in the manner prescribed by the Maine Administrative Procedure Act, such rules and regulations as may be necessary or appropriate to carry out this Article. The board shall act as expeditiously as possible to adopt interpretive and procedural rules for carrying out the purposes of this article.

[ 1987, c. 155, §5 (AMD) .]

7. Board's staff and attorney. In hearings under sections 1958 and 1965, neither the board's staff nor its attorney shall function as an advocate for any party.

[ 1987, c. 155, §6 (NEW) .]

8. Annual report. The board shall issue an annual report to the Commissioner of Agriculture, Conservation and Forestry and to the joint standing committee of the Legislature having jurisdiction over agriculture on or before January 15th of each year regarding the operation of this subchapter. This annual report shall take into consideration the following issues as the Maine Agricultural Bargaining Board reviews the effectiveness of the Maine Agricultural Marketing and Bargaining Act of 1973:

A. Unfair practices; [1987, c. 155, §6 (NEW).]

B. Qualification of grower associations; [1987, c. 155, §6 (NEW).]

C. Funding of the Maine Agricultural Bargaining Board; [1987, c. 155, §6 (NEW).]

D. Investigation and hearing procedures; [1987, c. 155, §6 (NEW).]

E. Any other issues relating to this subchapter; and [1987, c. 155, §6 (NEW).]

F. Any recommended changes to this subchapter. [1987, c. 155, §6 (NEW).]

[ 1987, c. 155, §6 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1977, c. 564, §§67,68 (AMD). 1977, c. 694, §277 (AMD). 1979, c. 731, §19 (AMD). 1983, c. 812, §§95,96 (AMD). 1987, c. 155, §§2-6 (AMD). 1989, c. 503, §§B69,B70 (AMD). 1989, c. 703, §1 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV).



13 §1957. Qualification of associations of producers

1. Qualification. Only those associations of producers that have been qualified in accordance with this section shall be entitled to the benefits provided by this Article.

[ 1973, c. 621, §1 (NEW) .]

2. Petition. An association of producers desiring qualification shall file with the board a petition for qualification. The petition shall contain such information and be accompanied by such documents as shall be required by the regulations of the board.

[ 1973, c. 621, §1 (NEW) .]

3. Hearing. The board shall provide notice and opportunity for a hearing, provided in a manner consistent with the provisions as to adjudicatory proceedings of the Maine Administrative Procedure Act. The board shall qualify such association, if based upon the evidence at such hearing, the board finds:

A. That under the charter documents or the bylaws of the association, the association is directly or indirectly producer-owned and controlled; [1973, c. 621, §1 (NEW).]

B. The association has membership agreements signed by each of its members which authorize the association to represent the member for the purposes of this article; [1987, c. 155, §7 (AMD).]

C. The association is financially sound and has sufficient resources and management to carry out the purposes for which it was organized; [1973, c. 621, §1 (NEW).]

D. The association represents 51% of the producers or produced at least 1/2 of the volume of a particular agricultural product for a specific handler involved with those producers and that agricultural product during the previous 12 months, not including any volume produced by the handler, its subsidiaries, agents or employees or procured by the handler from sources other than producers; for the purposes of this article, members of farmer cooperatives are counted as individual farmer members; if the board has reasonable cause to question such representation, the board shall require a secret ballot election to certify the percentage of representation; and [1991, c. 116, (AMD).]

E. The association has as one of its functions acting as principal or agent for its producer-members in negotiations with handlers for prices and other terms of contracts with respect to the production, sale and marketing of their product. [1973, c. 621, §1 (NEW).]

[ 1991, c. 116, (AMD) .]

4. Refiling of petition. If after the hearing, the board does not deem an association qualified, it shall, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, clearly specify the reasons for such failure to qualify in its decision and, upon the refiling of the petition, shall reconsider its decision within 30 days after the date on which the petition was filed. An association seeking reconsideration shall refile its petition within 30 days of receipt of the board's initial decision.

[ 1987, c. 155, §8 (AMD) .]

5. Notice. After the board qualifies such association, it shall give notice of such qualification to all known handlers that, in the ordinary course of business, purchase the agricultural commodities that such association represents.

[ 1973, c. 621, §1 (NEW) .]

6. Annual report. A qualified association shall file an annual report with the board in such form as shall be required by the regulations of the board. The annual report shall contain such information as will enable the board to determine whether the association continues to meet the standards for qualification, except that an association which the board has determined to be qualified shall not be required to have its qualification redetermined until it has negotiated and entered into a contract with a handler, with or without resort to arbitration.

[ 1985, c. 578, §1 (AMD) .]

7. Revocation. If a qualified association ceases to maintain the standards for qualifications set forth in subsection 3, the board shall, in a manner consistent with the Maine Administrative Procedure Act, apply to the District Court to revoke the qualification of such association, except that the board shall not seek revocation of an association's qualification during the period set out in subsection 6 in which the association cannot be required to have its qualification redetermined.

[ 1985, c. 578, §2 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

8. Confidentiality. Information provided to the board by an association regarding the identification of its members and information provided to the board by a handler regarding its volume of purchases of agricultural products and the identification of producers from whom it purchased those products shall be treated by the board as confidential information not to be disclosed to the adverse party or any other person without the consent of the association or the handler, respectively, until the board has rendered its final decision as to the qualification of the association. After a final decision has been rendered, the information is no longer confidential information, but its disclosure shall be governed by Title 1, section 402, subsection 3, paragraph B.

[ 1987, c. 155, §9 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1977, c. 694, §§278-280 (AMD). 1985, c. 578, §§1,2 (AMD). 1987, c. 155, §§7-9 (AMD). 1991, c. 116, (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



13 §1958. Bargaining

1. Definition. As used in this article, "bargaining" is the mutual obligation of a handler and a qualified association to meet at reasonable times and negotiate in good faith with respect to the price, terms of sale, compensation for commodities produced or sold, or both, under contract and other contract provisions relative to the commodities that such qualified association represents and the execution of a written contract incorporating any agreement reached if requested by either party. Such obligation on the part of any handler shall extend only to a qualified association that represents producers with whom such handler has had a prior course of dealing. Such obligation does not require either party to agree to a proposal or to make a concession. The obligation to bargain continues until the commencement of required mediation, as provided in section 1958-B, subsection 2.

[ 1987, c. 155, §10 (AMD) .]

2. Prior course of dealing. A handler shall be deemed to have had a prior course of dealing with a producer if such handler has purchased commodities produced by such producer in any 2 of the preceding 3 years, provided that the sale by a handler of his business shall not negate any prior course of dealing that producers have had with this business.

[ 1973, c. 621, §1 (NEW) .]

3. Contracts. Nothing in this Article shall be deemed to prohibit a qualified bargaining association from entering into contracts with handlers to supply the full agricultural production requirements of such handlers.

[ 1973, c. 621, §1 (NEW) .]

4. Limitation.

[ 1987, c. 155, §11 (RP) .]

5. Further limitation. It shall be unlawful for a handler to purchase a product from other persons under terms more favorable to such persons than those terms negotiated with a qualified bargaining association for such product, unless such handler has first offered to purchase said product under said more favorable terms from the members of the qualified association of producers and said members have failed to supply the required product within a reasonble time according to said more favorable terms.

[ 1973, c. 621, §1 (NEW) .]

6. Notice; opportunity for hearing. Whenever it is charged that a qualified association or handler refuses to bargain, as that term is defined in subsection 1, the board shall provide that person with notice and opportunity to be heard, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, as to adjudicatory hearings.

[ 1987, c. 155, §12 (AMD) .]

7. Hearing. Hearings held pursuant to subsection 6 shall be held in a manner consistent with the Maine Administrative Procedure Act as to adjudicatory hearings. The board shall request that the Attorney General, or any attorney in his department designated by him, be present at these hearings and shall advise the board on procedure and on the admissibility of any evidence.

[ 1977, c. 694, §282 (RPR) .]

8. Findings. If, upon a preponderance of the evidence, the board determines that the person complained of has refused to bargain, in violation of this article, it shall state its findings of fact and shall issue an order requiring him to bargain as that term is defined in subsection 1 and shall order such further affirmative action, excluding an award of damages, as will effectuate the policies of this article. Failure to comply with such an order is a violation of this article. If the board determines that the person complained of has not refused to bargain, it shall state its findings of fact and shall issue an order dismissing the charges.

[ 1987, c. 155, §13 (AMD) .]

9. Dismissal.

[ 1977, c. 694, §283 (RP) .]

10. Modification. Until the record in a case has been filed in a court, as provided in section 1959, the board may at any time, upon reasonable notice and in such manner as it deems proper, modify or set aside, in a whole or in part, any finding or order made or issued by it.

[ 1973, c. 621, §1 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1977, c. 694, §§281-283 (AMD). 1987, c. 155, §§10-13 (AMD).



13 §1958-A. Final offer arbitration for the potato industry (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 274, (NEW). 1985, c. 578, §§3,4 (AMD). 1987, c. 155, §14 (RP).



13 §1958-B. Dispute resolution

1. Voluntary mediation. At any time prior to the commencement of required mediation under subsection 2, a handler and a qualified association may mutually agree to obtain or may unilaterally obtain the services of a mediator. Regardless whether mediation is sought mutually or unilaterally, both parties shall participate in mediation in good faith. The parties must use the services of the State's Panel of Mediators for mediation and must share all costs of mediation equally. Costs of mediation and any applicable state cost allocation program charges must be paid into a special fund administered by the Maine Labor Relations Board. The Executive Director of the Maine Labor Relations Board shall authorize mediation services and expenditures incurred by members of the panel. All costs must be paid from that special fund. The executive director may estimate costs upon receipt of a request for services and collect those costs prior to providing the services. The executive director shall bill or reimburse the parties, as appropriate, for any difference between the estimated costs that were collected and the actual costs of providing the services. Once one party has paid its share of the estimated cost of providing the service, the mediator is assigned. A party who has not paid an invoice for the estimated or actual cost of providing services within 60 days of the date the invoice was issued is, in the absence of good cause shown, liable for the amount of the invoice together with a penalty in the amount of 25% of the amount of the invoice. Any penalty amount collected pursuant to this provision remains in the special fund administered by the Maine Labor Relations Board and that fund does not lapse. The executive director is authorized to collect any sums due and payable pursuant to this provision through civil action. In such an action, the court shall allow litigation costs, including court costs and reasonable attorney's fees, to be deposited in the General Fund if the executive director is the prevailing party in the action. Voluntary mediation may not last for more than 3 days for annual crops; voluntary mediation for all other commodities may not last more than 5 days. Mediation may be extended by mutual agreement by the bargaining parties.

[ 1991, c. 798, §1 (AMD) .]

2. Required mediation. Any matters remaining in dispute between the handler and a qualified association 30 days prior to the contract date, as defined in subsection 4, must be submitted by the parties to required mediation. No later than 30 days prior to the contract date, the parties must have mutually agreed on a mediator and on sharing the costs of mediation or must have notified the board that the services of the State's Panel of Mediators will be needed. If services of the State's Panel of Mediators are used, the parties shall share all costs of mediation equally. Mediation may not continue for more than 3 consecutive business days for annual crops; all other commodities may not last more than 5 days, unless the mediator earlier declares that resolution by mediation is not possible. Mediation may be extended by mutual agreement by the bargaining parties. At the end of the mediation period or upon the mediator's earlier declaration, the mediator shall promptly prepare a report specifying all agreements reached in mediation and recommending that the parties either resume bargaining as to all matters remaining in dispute for a period of time not to exceed 2 days or that the parties submit all matters remaining in dispute to arbitration. The parties shall proceed according to the mediator's recommendation. If the parties are to resume bargaining, that bargaining must commence on the day after the day on which the mediator makes the recommendation. Any matters remaining in dispute at the end of the specified bargaining period must be submitted to arbitration.

[ 2003, c. 329, §5 (AMD) .]

3. Different contract date. Once a contract date has been established as provided in subsection 2, the parties may mutually agree to a different contract date, provided that they do so no less than 45 days prior to the contract date established as provided in subsection 4.

[ 1987, c. 155, §15 (NEW) .]

4. Definition. The term "contract date" as used in subsection 2, shall have the following meaning.

A. Where, on the effective date of this section, there is no contract under this article in existence between the parties, the contract date shall be the date set by the board, in consultation with the parties, as the date by which a contract must be signed by both parties. After that date, as between those parties, the contract date shall be the anniversary of the date set by the board initially. [1987, c. 155, §15 (NEW).]

B. Where, on the effective date of this section, a contract under this article exists between the parties, the contract date shall be the anniversary of the date upon which that contract was signed by both parties. [1987, c. 155, §15 (NEW).]

[ 1987, c. 155, §15 (NEW) .]

5. Arbitration. The parties shall notify the board and the Commissioner of Agriculture, Conservation and Forestry at the commencement of required mediation and an arbitrator must be selected as provided in paragraph D. One day after the mediator recommends arbitration or one day after the conclusion of the period of further bargaining, as provided in subsection 2, each party shall submit to the arbitrator its final offer in which it shall identify all matters as to which the parties agree with contractual language setting forth these agreements, and all matters as to which the parties do not agree with contractual language setting forth the party's final offer for resolution of those disagreements.

A. For all matters submitted to arbitration, the arbitrator shall choose between the final offers of the parties. If the parties reach an agreement on the matters under arbitration before the arbitrator issues a decision, they may submit a joint final offer that the arbitrator shall accept and render as the decision. The arbitrator may hold hearings and administer oaths, examine witnesses and documents, take testimony and receive evidence, and issue subpoenas to compel the attendance of witnesses and the production of records. A person who fails to obey the subpoena of an arbitrator may be punished for contempt of court on application by the arbitrator to the Superior Court for the county in which the failure occurs. The arbitrator may utilize other information in addition to that provided by or elicited from the parties. The arbitrator shall issue a decision within 10 days of the commencement of arbitration and that decision shall be binding on the parties. If the parties reach an agreement on the matters in the arbitrator's decision prior to signing the contract, they may submit a joint final offer to the arbitrator. The arbitrator shall rescind the previous decision and accept and render the joint final offer as the decision. [1989, c. 703, §2 (RPR).]

B. Within 5 days of the arbitrator's decision, the board shall prepare a contract which must include all terms agreed to by the parties in bargaining or settled by voluntary or required mediation or by arbitration and must present the contract to the parties who shall sign the contract within 2 days of its presentation. [1989, c. 703, §2 (RPR).]

C. The commissioner, in consultation with the board, shall establish a panel of arbitrators, who must be qualified by education, training or experience to carry out the responsibilities of an arbitrator under this article. [1989, c. 703, §2 (RPR).]

D. Upon notification by the parties as provided in this subsection, the commissioner shall submit to the parties a list containing an odd number of names of members of the panel of arbitrators who are available for the specific pending arbitration and have expressed a willingness to serve. The parties shall alternately strike names from the list until a single name is left, who shall serve as the arbitrator. The order of striking names must be determined by chance. [2003, c. 329, §6 (AMD).]

E. All costs of arbitration must be borne equally by the parties. The arbitrator shall submit a statement of charges and expenses to the parties and to the board. Each party shall pay the arbitrator directly. [1989, c. 703, §2 (RPR).]

[ 2003, c. 329, §6 (AMD); 2011, c. 657, Pt. W, §6 (REV) .]

5-A. Criteria for arbitrator decisions. The arbitrator shall consider the following factors in making a decision pursuant to subsection 5:

A. Prices or projected prices for the agricultural commodity paid by competing handlers in the market area or competing market areas; [1989, c. 703, §3 (NEW).]

B. The quantity of the commodity produced or projections of production in the production area or competing market areas; [1989, c. 703, §3 (NEW).]

C. The relationship between the quantity produced and the quantity handled by the handler; [1989, c. 703, §3 (NEW).]

D. The producer's costs of production including the cost that would be involved in paying farm labor a fair wage rate; [1989, c. 703, §3 (NEW).]

E. The average consumer prices for goods and services, commonly known as the cost of living; [1989, c. 703, §3 (NEW).]

F. The impact of the award on the competitive position of the handler in the market area or competing market areas; [1989, c. 703, §3 (NEW).]

G. The impact of the award on the competitive position of the agricultural commodity in relationship to competing commodities; [1989, c. 703, §3 (NEW).]

H. A fair return on investment; [1989, c. 703, §3 (NEW).]

I. The kind, quality or grade of the commodity involved; [1989, c. 703, §3 (NEW).]

J. Prior agreements of the parties; and [1989, c. 703, §3 (NEW).]

K. Other factors which are normally or traditionally taken into consideration in determining prices, quality, quantity and the costs of other services involved. [1989, c. 703, §3 (NEW).]

[ 1989, c. 703, §3 (NEW) .]

6. Violation. Failure by a party to comply with any of the requirements of this section is a violation of this article.

[ 1987, c. 155, §15 (NEW) .]

SECTION HISTORY

1987, c. 155, §15 (NEW). 1989, c. 201, §§1,2 (AMD). 1989, c. 703, §§2,3 (AMD). 1991, c. 622, §O1 (AMD). 1991, c. 798, §1 (AMD). 2003, c. 329, §§5,6 (AMD). 2011, c. 657, Pt. W, §6 (REV).



13 §1959. Enforcement of orders and judicial review

1. Complaint. The board shall have power to complain to the Superior Court for the enforcement of its orders made under sections 1958 and 1965 and for appropriate temporary relief or restraining order, and shall file in the court the original or certified copy of the entire record in the proceeding, and shall cause notice of such complaint to be served upon such person, and said court shall thereupon have jurisdiction of the proceeding and of the question determined therein, and shall have power to grant such temporary relief or restraining order as it deems just and proper, and to make and enter a judgment enforcing, modifying and enforcing as so modified, or setting aside in whole or in part, the order of the board. No objection that has not been urged before the board may be considered by the court, unless the failure or neglect to urge such objection shall be excused because of extraordinary circumstances. The findings of the board with respect to questions of fact, if supported by substantial evidence on the record considered as a whole, shall be conclusive. If either party shall apply to the court for leave to adduce additional evidence and shall show to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence in the hearing before the board, the court may order such additional evidence to be taken before the board and to be made a part of the record. The board may modify its findings as to the facts, or make new findings, by reason of additional evidence so taken and filed, and it shall file such modified or new findings, which findings with respect to questions of fact if supported by substantial evidence on the record considered as a whole shall be conclusive, and shall file its recommendations, if any, for the modification or setting aside of its original order.

[ 1987, c. 155, §16 (AMD) .]

2. Appeal.

[ 1977, c. 694, §284 (RP) .]

3. Stay. The provisions of Title 5, section 11004, shall govern with respect to any application for a stay of an order of the board.

[ 1987, c. 155, §17 (AMD) .]

4. Procedure.

[ 1977, c. 694, §286 (RP) .]

5. Penalties. In an action to enforce an order or in a separate action, the board may seek civil penalties for violation of this article. In any such action, a violation shall be punishable by a civil penalty of not more than $5,000. When the violation is a refusal to bargain under section 1958 or an unfair practice under section 1965, each day that such conduct occurred shall constitute a separate violation. If a qualified association is found to have committed a violation under sections 1958 and 1965, and if a civil penalty is imposed, and if the court finds that the association is unable to pay the civil penalty, the court shall instead issue an order suspending for one year the association's rights as a qualified association under this article.

[ 1987, c. 155, §18 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1973, c. 788, §54 (AMD). 1977, c. 694, §§284-286 (AMD). 1987, c. 155, §§16-18 (AMD).



13 §1960. Copy evidence; oaths; subpoenas (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 621, §1 (NEW). 1987, c. 155, §19 (RP).



13 §1961. Contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 621, §1 (NEW). 1987, c. 155, §20 (RP).



13 §1962. Service (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 621, §1 (NEW). 1987, c. 155, §21 (RP).



13 §1963. Subpoena

In any proceeding before the board under this article, the board may issue subpoenas for the attendance of witnesses, or for the production of documents and may examine witnesses under oath provided that: [1987, c. 155, §22 (AMD).]

1. Upon written application of a party to a proceeding, the board shall issue subpoenas for the attendance of witnesses or for the production of documents;

[ 1973, c. 621, §1 (NEW) .]

2. A person who fails to obey the subpoena of the board may be punished as for contempt of court on application by the board to the Superior Court for the county in which such failure occurs;

[ 1973, c. 621, §1 (NEW) .]

3. Witnesses who are summoned before the board or its agents shall be entitled to the same witness and mileage fees as are paid to witnesses subpoenaed in the District Courts of the State.

[ 1973, c. 621, §1 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1987, c. 155, §22 (AMD).



13 §1964. Antitrust

The activities of qualified associations and handlers in bargaining with respect to the price, terms of sale, compensation for commodities produced under contract or other contract terms relative to agricultural commodities produced by the members of such qualified associations are deemed not to violate any antitrust law of this State. Nothing in this Article may be construed to permit handlers to contract, combine or conspire with one another in bargaining with qualified associations. [RR 2013, c. 2, §21 (COR).]

SECTION HISTORY

1973, c. 621, §1 (NEW). RR 2013, c. 2, §21 (COR).



13 §1965. Unfair practices

1. Producers of agricultural commodities are free to join together voluntarily in associations as authorized by law without interference by handlers. A handler shall not engage nor permit an employee or agent to engage in any of the following practices, defined as unfair practices:

A. To coerce a producer in the exercise of his right to join and belong to or to refrain from joining or belonging to an association or to refuse to deal with a producer because of the exercise of his right to join and belong to an association except as provided in section 1958, subsection 5; [1987, c. 155, §23 (AMD).]

B. To discriminate against a producer with respect to price, quantity, quality or other terms of purchase, acquisition or other handling of agricultural products because of his membership in or contract with an association; [1973, c. 621, §1 (NEW).]

C. To coerce or intimidate a producer to breach, cancel or terminate a membership agreement or marketing contract with an association or a contract with a handler; [1973, c. 621, §1 (NEW).]

D. To pay or loan money, give anything of value or offer any other inducement or regard to a producer for refusing or ceasing to belong to an association; [1973, c. 621, §1 (NEW).]

E. To make or circulate unsubstantiated reports about the finances, management or activities of associations or handlers; [1973, c. 621, §1 (NEW).]

F. To conspire, combine, agree or arrange with any other person to do or aid or abet the doing of any practice which is in violation of this Act; [1973, c. 621, §1 (NEW).]

G. To refuse to bargain with an accredited association with whom the handler has had prior dealings or with an accredited association whose producers in the bargaining units have had substantial dealing with the handler prior to the accreditation of the association; or [1973, c. 621, §1 (NEW).]

H. To negotiate with a producer included in the bargaining unit after an association is accredited. [1973, c. 621, §1 (NEW).]

[ 1987, c. 155, §23 (AMD) .]

2. An association shall not engage or permit an employee or agent to engage in the following practices, defined as unfair practices:

A. To act in a manner contrary to the bylaws of the association; [1973, c. 621, §1 (NEW).]

B. To refuse to bargain with a handler with whom the accredited association has had prior dealing or with whom its producers have had substantial dealing prior to the accreditation of the association; [1973, c. 621, §1 (NEW).]

C. To coerce or intimidate a handler to breach, cancel or terminate a membership agreement or marketing contract with an association or a contract with a producer; [1973, c. 621, §1 (NEW).]

D. To make or circulate unsubstantiated reports about the finances, management or activities of other associations or handlers; [1973, c. 621, §1 (NEW).]

E. To conspire, combine, agree or arrange with any other person to do or aid or abet the doing of any practice which is in violation of this Act; [1973, c. 621, §1 (NEW).]

F. To hinder or prevent, by picketing, threats, intimidations, force or coercion of any kind, the pursuit of any lawful work or employment, or to obstruct or interfere with entrance to or egress from any place of employment, or to obstruct or interfere with free and uninterrupted use of public roads, streets, highways, railways, airports or other ways of travel or conveyance; [1973, c. 621, §1 (NEW).]

G. To exercise coercive pressure by picketing, patrolling or otherwise business establishments other than the premises owned or controlled by the handler in order to cause such parties to cease doing business with such handler. [1973, c. 621, §1 (NEW).]

[ 1973, c. 621, §1 (NEW) .]

3. Notice; opportunity for hearing. Whenever it is charged that a qualified association or a handler has committed an unfair practice under this section, the board shall provide that person with notice and opportunity to be heard, in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, as to adjudicatory hearings.

[ 1987, c. 155, §24 (NEW) .]

4. Hearing. Hearings held pursuant to subsection 3 shall be held in a manner consistent with the Maine Administrative Procedure Act, Title 5, chapter 375, as to adjudicatory hearings. The board shall request that the Attorney General or any attorney in his department designated by the Attorney General, be present at these hearings and shall advise the board on procedure and on the admissibility of any evidence.

[ 1987, c. 155, §24 (NEW) .]

5. Findings. If, upon a preponderance of the evidence, the board determines that the person complained of has committed an unfair practice, in violation of this article, it shall state its findings of fact and shall issue an order requiring the person to cease and desist from such conduct and shall order such further affirmative action, excluding an award of damages, as will effectuate the policies of this article. Failure to comply with such an order is a violation of this article. If the board determines that the person complained of has not committed an unfair practice, it shall state its findings of fact and shall issue an order dismissing the charges.

[ 1987, c. 155, §24 (NEW) .]

6. Frivolous charges. If the board determines that a charge of unfair practice is frivolous, it shall state its findings of fact and may issue a reprimand to the person making the charge. Where the board determines that a person who made a charge which was determined to be frivolous did so knowing the charge to be frivolous, it shall state its findings of fact and shall issue an order requiring that person to pay the reasonable attorneys fees and double the amount of other reasonable costs incurred by the person against whom the charge was made in defending against the charge before the board. Where it is disputed, reasonableness shall be determined by the board. The order shall also require that person to reimburse the State for the per diem payments made to board members for their attendance at the hearing on the charge. Failure to comply with such an order is a violation of this article.

[ 1987, c. 155, §24 (NEW) .]

SECTION HISTORY

1973, c. 621, §1 (NEW). 1987, c. 155, §§23,24 (AMD).









Subchapter 3: EMPLOYEE COOPERATIVE CORPORATIONS

13 §1971. Title

This subchapter shall be known and may be cited as the "Employee Cooperative Corporations Act." [1983, c. 136, (NEW).]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1972. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1983, c. 136, (NEW).]

1. Employee cooperative. "Employee cooperative" means a corporation which has duly elected to be governed by this subchapter.

[ 1983, c. 136, (NEW) .]

2. Member. "Member" means a natural person who has been accepted for membership in and owns a membership share issued by an employee cooperative.

[ 1983, c. 136, (NEW) .]

3. Membership fee. "Membership fee" means an initial payment made by a person to an employee cooperative as a condition to becoming a member.

[ 1983, c. 136, (NEW) .]

4. Patronage. "Patronage" means the amount of work performed as a member of an employee cooperative, measured in accordance with the articles of incorporation or bylaws.

[ 1983, c. 136, (NEW) .]

5. Written notice of allocation. "Written notice of allocation" means a written instrument which discloses to a member the stated dollar amount of that member's patronage allocation and the terms for payment of that amount by the employee cooperative.

[ 1983, c. 136, (NEW) .]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1973. Application of other laws

Except as otherwise provided in this subchapter, employee cooperative corporations are governed by Title 13-C, the Maine Business Corporation Act. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §30 (COR).]

SECTION HISTORY

1983, c. 136, (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B30 (COR).



13 §1974. Registration of securities

Employee cooperatives are subject to Title 32, chapter 13. The fee charged for registration or renewal shall be $10. [1983, c. 136, (NEW).]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1975. Formation of employee cooperative corporation; revocation

1. Election. Any corporation organized under former Title 13-A or Title 13-C may elect to be governed as an employee cooperative under this subchapter, by so stating in its articles of incorporation or articles of amendment filed in accordance with Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §31 (COR) .]

2. Revocation. An employee cooperative may revoke its election under this subchapter by a vote of 2/3 of the members and through articles of amendment duly filed in accordance with Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §31 (COR) .]

SECTION HISTORY

1983, c. 136, (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B31 (COR).



13 §1976. Use of words "cooperative," "co-op"

No person, firm, corporation or association, domestic or foreign, hereafter commencing business in this State may use the word "cooperative" or "co-op" as a part of its corporate name, unless it has complied with this subchapter or some other statute of this State relating to cooperative associations. A foreign association organized under and complying with the cooperative law of the state of its creation shall be entitled to use the term "cooperative" or "co-op" in this State if it has obtained the privilege of doing business in this State. [1983, c. 136, (NEW).]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1977. Membership in employee cooperative corporation

The articles of incorporation or the bylaws shall establish qualifications and the methods of acceptance and termination of members. No person may be accepted as a member unless employed by the employee cooperative on a full-time or part-time basis. [1983, c. 136, (NEW).]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1978. Membership shares; fees

1. Issuance of shares. An employee cooperative shall issue a class of voting stock designated as membership shares.

[ 1983, c. 136, (NEW) .]

2. Payment. Each member of an employee cooperative corporation must be issued a membership share upon payment of a membership fee, the amount of which must be determined from time to time by the directors. Title 13-C, section 621 does not apply to membership shares.

[ 2003, c. 344, Pt. D, §8 (AMD) .]

3. Ownership limited. Each member shall own only one membership share, and only members may own those shares.

[ 1983, c. 136, (NEW) .]

4. Voting stock limited. Unless otherwise provided in this subchapter or in the articles of incorporation of an employee cooperative, no other capital stock other than membership shares may have voting power. In the event that proposed amendments to the articles of incorporation would adversely affect any nonvoting class of shareholders, such action may not be taken without the vote of those shareholders, as provided in Title 13-C, sections 1003 and 1004.

[ 2003, c. 344, Pt. D, §8 (AMD) .]

SECTION HISTORY

1983, c. 136, (NEW). 2003, c. 344, §D8 (AMD).



13 §1979. Amendment of bylaws

The bylaws of an employee cooperative may only be amended by members, except as provided in Title 13-C, section 207. [2003, c. 344, Pt. D, §9 (AMD).]

SECTION HISTORY

1983, c. 136, (NEW). 2003, c. 344, §D9 (AMD).



13 §1980. Earnings or losses

1. Apportionment. The net earnings or losses of an employee cooperative shall be apportioned and distributed at such times and in such manner as the articles of organization or bylaws shall specify. Net earnings declared as patronage allocations with respect to a period of time, and paid or credited to members, shall be apportioned among the members in accordance with the ratio which each member's patronage during the period involved bears to total patronage by all members during that period.

[ 1983, c. 136, (NEW) .]

2. Method. The apportionment, distribution and payment of net earnings required by this section may be in cash, credits, written notices of allocation or capital stock issued by the employee cooperative.

[ 1983, c. 136, (NEW) .]

SECTION HISTORY

1983, c. 136, (NEW).



13 §1981. Accounting for earnings or losses

1. Internal accounts. Any employee cooperative may establish in its articles of incorporation or bylaws a system of internal capital accounts to reflect the book value and to determine the redemption price of membership shares, capital stock and written notices of allocation.

[ 1983, c. 136, (NEW) .]

2. Redemption. The articles of incorporation or bylaws of an employee cooperative may permit the periodic redemption of written notices of allocation and capital stock, and must provide for recall and redemption of the membership share upon termination of membership in the cooperative. No redemption may be made if such redemption would result in the liability of any director or officer of the employee cooperative under Title 13-C.

[ RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §32 (COR) .]

3. Interest. The articles of incorporation or bylaws may provide for the employee cooperative to pay or credit interest on the balance in each member's internal capital account.

[ 1983, c. 136, (NEW) .]

4. Collective reserve account. The articles of incorporation or bylaws may authorize assignment of a portion of retained net earnings and net losses to a collective reserve account. For purposes of this chapter, a collective reserve account means an unindividuated account on the corporate books representing the corporation's entire net book value minus balances in any other equity accounts. Earnings assigned to the collective reserve account may be used for any and all corporate purposes as determined by the board of directors.

[ 1983, c. 136, (NEW) .]

SECTION HISTORY

1983, c. 136, (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B32 (COR).



13 §1982. Internal capital account cooperatives

1. Types of accounts permitted. An internal capital account cooperative is an employee cooperative whose entire net book value is reflected in internal capital accounts, one for each member, and a collective reserve account, and in which no persons other than members own capital stock. In an internal capital account cooperative, each member shall have only one vote in any matter requiring voting by stockholders.

[ 1983, c. 136, (NEW) .]

2. Allocation to accounts. An internal capital account cooperative shall credit the paid-in membership fee and additional paid-in capital of a member to the member's internal capital account, and shall also record the apportionment of retained net earnings or net losses to the members in accordance with patronage by appropriately crediting or debiting the internal capital accounts of members. The collective reserve account in an internal capital account cooperative shall reflect any paid-in capital, net losses and retained earnings not allocated to individual members.

[ 1983, c. 136, (NEW) .]

3. Adjustment of accounts. In an internal capital account cooperative, the balances in all the internal capital accounts and collective reserve account, if any, shall be adjusted at the end of each accounting period so that the sum of the balances is equal to the net book value of the employee cooperative.

[ 1983, c. 136, (NEW) .]

4. Exceptions. Title 13-C, section 1302 does not apply to an internal capital account cooperative.

[ 2003, c. 344, Pt. D, §10 (AMD) .]

SECTION HISTORY

1983, c. 136, (NEW). 2003, c. 344, §D10 (AMD).



13 §1983. Revocation of election as employee cooperative corporation

When any employee cooperative revokes its election in accordance with section 1975, the articles of amendment must provide for conversion of membership shares and internal capital accounts or their conversions to securities or other property in a manner consistent with Title 13-C. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §33 (COR).]

SECTION HISTORY

1983, c. 136, (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B33 (COR).



13 §1984. Mergers

An employee cooperative that has not revoked its election under this subchapter may not consolidate or merge with another corporation other than an employee cooperative. Two or more employee cooperatives may consolidate or merge in accordance with Title 13-C, chapter 11. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §34 (COR).]

SECTION HISTORY

1983, c. 136, (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B34 (COR).









Chapter 87: FISH MARKETING ASSOCIATIONS

Subchapter 1: GENERAL PROVISIONS

13 §2001. Short title

This chapter shall be known as the "Fish Marketing Act".



13 §2002. Purposes

This chapter is enacted in order to promote, foster and encourage the intelligent and orderly marketing of fish and fishery products through cooperation; to eliminate speculation and waste; to make the distribution of fish and fishery products between producer and consumer as direct as can be efficiently done; and to stabilize the marketing of fish and fishery products.



13 §2003. Definitions

As used in this chapter:

1. Association. "Association" means any corporation organized under this chapter.

2. Fishery products. "Fishery products" includes fish, crustaceans, mollusks and marine products for human consumption.

3. Member. "Member" includes members of associations without capital stock and holders of common stock in associations organized with shares of stock.



13 §2004. Nonprofit associations

Associations shall be deemed "nonprofit," inasmuch as they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers of fishery products.



13 §2005. General corporation law; applicability

The provisions of the general laws relating to business corporations and all powers and rights thereunder, apply to associations, except where such provisions are in conflict with or inconsistent with the express provisions of this chapter.



13 §2006. Registration as dealers in securities

Associations organized under this chapter shall be subject to Title 32, chapter 13. The fee charged for registration or renewal shall be $10.



13 §2007. Anti-trust laws; exemption

An association shall be deemed not to be a conspiracy nor a combination in restraint of trade nor an illegal monopoly; nor an attempt to lessen competition or to fix prices arbitrarily or to create a combination or pool in violation of any law of this State; and the marketing contracts and agreements between the association and its members and any agreements authorized in this chapter shall be considered not to be illegal nor in restraint of trade nor contrary to any statute enacted against pooling or combinations.



13 §2008. Statutory construction

Any provisions of law which are in conflict with this chapter shall not be construed as applying to associations. Any exemptions under any laws applying to fishery products in the possession or under the control of the individual producer shall apply similarly and completely to such fishery products delivered by its members, in the possession or under the control of the association.



13 §2009. Merger or consolidation

Any 2 or more associations may be merged into one such constituent association or consolidated into a new association. Such merger or consolidation shall be made in the manner prescribed for domestic business corporations.






Subchapter 2: ORGANIZATION

13 §2051. Authority to form association

Five or more persons, a majority of whom are residents of this State, engaged in the fishery business, may form an association, with or without shares of stock, under this chapter.



13 §2052. Articles of incorporation

Articles of incorporation shall be signed, acknowledged and filed in the manner prescribed for domestic business corporations.



13 §2053. Contents

The articles of incorporation shall state:

1. Name. The name of the association;

2. Purposes. The purposes for which it is formed;

3. Location. The municipality and county where the principal office for the transaction of business of the corporation is to be located;

4. Directors. The number of directors thereof, which shall be not less than 3 and may be any number in excess thereof; the term of office of such directors; and the names and residences of those who are to serve as directors for the first year, or until election and qualification of their successors.



13 §2054. Shares; number; par value

If the association is organized with shares of stock, the articles shall state the number of shares which may be issued and if the shares are to have a par value, the par value of each share, and the aggregate par value of all shares; and if the shares are to be without par value, it shall be so stated.



13 §2055. Classes

If the shares are to be classified, the articles shall contain a description of the classes of shares and a statement of the number of shares of each kind or class and the nature and extent of the preferences, rights, privileges and restrictions granted to or imposed upon the holders of the respective classes of stock.



13 §2056. Membership; voting power

If the association is organized without shares of stock, the articles shall state whether the voting power and the property rights and interest of each member are equal or unequal; and if unequal the general rule or rules applicable to all members by which the voting power and the property rights and interests, respectively, of each member may be and are determined and fixed; and shall provide for the admission of new members who shall be entitled to vote and to share in the property of the association with the old members, in accordance with such general rule or rules.



13 §2057. Amendments

The articles of incorporation of any association may be altered or amended in the manner and for the purposes prescribed for domestic corporations.



13 §2058. Adoption, repeal and amendment; vote; delegation of authority

Each association shall, within 30 days after its incorporation, adopt for its government and management a code of bylaws, not inconsistent with this chapter. A majority vote of the members or shares of stock issued and outstanding and entitled to vote, or the written assent of a majority of the members or of stockholders representing a majority of all the shares of stock issued and outstanding and entitled to vote, is necessary to adopt such bylaws and is effectual to repeal or amend any bylaws, or to adopt additional bylaws. The power to repeal and amend the bylaws, and adopt new bylaws, may, by a similar vote, or similar written assent, be delegated to the board of directors, which authority may, by a similar vote, or similar written assent, be revoked.



13 §2059. Prohibited transfers

The bylaws shall prohibit the transfer of the common stock or membership certificates of the associations to persons not engaged in the fishery business.



13 §2060. Quorum; voting; qualifications of directors; penalties

The bylaws may provide:

1. Quorum. The number of members constituting a quorum;

2. Voting. The right of members to vote by proxy or by mail or both, and the conditions, manner, form and effects of such votes; the right of members to cumulate their votes and the prohibition, if desired, of cumulative voting;

3. Quorum for directors. The number of directors constituting a quorum;

4. Duties, term, etc. of directors. The qualifications, compensation and duties and term of office of directors and officers and the time of their election;

5. Penalties. Penalties for violations of the bylaws.



13 §2061. Members; financial rights and obligations

The bylaws may provide:

1. Fees. The amount of entrance, organization and membership fees, if any; the manner and method of collection of the same; and the purposes for which they may be used;

2. Members' payments. The amount which each member shall be required to pay annually, or from time to time, if at all, to carry on the business of the association; the charge, if any, to be paid by each member for services rendered by the association to him and the time of payment and the manner of collection; and the marketing contract between the association and its members which every member may be required to sign;

3. Dividends. The amount of any dividends which may be declared on the stock or membership capital, which dividends shall not exceed 8% per annum and which dividends shall be in the nature of interest and shall not affect the nonprofit character of any association organized under this chapter.



13 §2062. -- qualifications; withdrawals; transfers; suspension; valuation of interest

The bylaws may provide:

1. Membership. The number and qualification of members of the association and the conditions precedent to membership or ownership of common stock;

2. Withdrawal. The method, time and manner of permitting members to withdraw or the holders of common stock to transfer their stock;

3. Transfer of interest. The manner of assignment and transfer of the interest of members and of the shares of common stock;

4. Cessation of membership. The conditions upon which and time when membership of any member shall cease;

5. Suspension. For the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association; and the mode, manner and effect of the expulsion of a member; and

6. Valuation of interest. The manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or upon the expulsion of a member or forfeiture of his membership, or at the option of the association, the purchase at a price fixed by conclusive appraisal by the board of directors; and the conditions and terms for the repurchase by the corporation from its stockholders of their stock upon their disqualification as stockholders.



13 §2063. Meetings

The bylaws may provide for the time, place and manner of calling and conducting meetings of the association.



13 §2064. Districting territory; directors from districts; redistricting

The bylaws may provide that the territory in which the association has members shall be divided into districts and that directors shall be elected from the several districts. In such case, the bylaws shall specify the number of directors to be elected by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association.



13 §2065. Directors elected by district representatives; redistricting

The bylaws may provide that the territory in which the association has members shall be divided into districts, and that the directors shall be elected by representatives or advisers, who themselves have been elected by the members from the several territorial districts. In such case, the bylaws shall specify the number of representatives or advisers to be elected by each district, the manner and method of reapportioning the representatives or advisers and of redistricting the territory covered by the association.



13 §2066. Directors; primary elections to nominate

The bylaws may provide that primary elections shall be held to nominate directors. Where the bylaws provide that the territory in which the association has members shall be divided into districts, the bylaws may provide that the results of the primary elections in the various districts shall be final and shall be ratified at the annual meeting of the association.



13 §2067. -- staggered terms

The bylaws may provide that directors shall be elected for terms of from one to 5 years, provided that at each annual election the same fraction of the total number of directors shall be elected as one year bears to the number of years of the term of office.



13 §2068. Executive committee

The bylaws may provide for an executive committee and may allot to such committee all the functions and powers of the board of directors, subject to the general direction and control of the board.






Subchapter 3: OFFICERS

13 §2101. Board of directors

The affairs of the association shall be managed by a board of not less than 3 directors, elected by the members from their own number.



13 §2102. -- meetings

Meetings of the board of directors may be held at any place within or without the State fixed by a quorum thereof unless otherwise provided in the articles of incorporation or bylaws.



13 §2103. -- vacancies

When a vacancy on the board of directors occurs other than by expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, provided that when the bylaws provide for an election of directors by districts, the vacancy shall be filled by the election of a director from the district in which the vacancy occurs; or the board of directors may call a special meeting of the members in that district to fill the vacancy.



13 §2104. President; vice-presidents; secretary; treasurer

The directors shall elect from their number a president and one or more vice-presidents. They shall elect a secretary and a treasurer, who need not be directors or members of the association, and they may combine the 2 latter offices and unite both functions and titles in one person. The treasurer may be a bank or any depository and, as such, shall not be considered as an officer, but as a function of the board of directors. In such case, the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as and where authorized by the board of directors. Any vacancy in any office, other than that of director, shall be filled by the board of directors.



13 §2105. Compensation

An association may provide a fair remuneration for the time actually spent by its officers and directors in its service and for the service of the members of its executive committee.



13 §2106. Charges; petition

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by 5% of the members, requesting the removal of the officer or director in question.



13 §2107. -- notice; hearing

The director or officer, against whom such charges have been brought, shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses; and the person or persons bringing the charges against him shall have the same opportunity.



13 §2108. Vote; time; majority required

Except as provided in section 2109, the removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the members, the association may remove the officer or director.



13 §2109. District directors; petition; vote of district membership

If the bylaws provide for election of directors by districts with primary elections in each district, the petition for removal of a director shall be signed by 20% of the members residing in the district from which he was elected. The board of directors shall call a special meeting of the members residing in that district to consider the removal of the director; and by a vote of the majority of the members of that district, the director in question shall be removed from office.






Subchapter 4: MEMBERS

13 §2151. Qualifications

Under the terms and conditions prescribed in the bylaws, an association may admit as members, or issue common stock to, only such persons as are engaged in the fishery business, including the lessees and tenants of boats and equipment used in such fishery business and any lessors and landlords who receive as rent all or part of the fish produced by such leased equipment.

If a member of a nonstock association is other than a natural person, such member may be represented by any individual duly authorized in writing.

One association may become a member or stockholder of any other association.



13 §2152. Certificate

When a member of an association established without shares of stock has paid his membership fee in full, he shall receive a certificate of membership.



13 §2153. Liability for debts

No member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory note given in payment thereof.



13 §2154. Meetings; place

Meetings of members shall be held at the place as provided in the bylaws; and if no provision is made, in the city where the principal place of business is located at a place designated by the board of directors.



13 §2155. Expulsion; payment for interest

In case of the expulsion of a member, and where the bylaws do not provide any procedure or penalty, the board of directors shall equitably and conclusively appraise his property interest in the association and shall fix the amount thereof in money, which shall be paid to him within one year after such expulsion.






Subchapter 5: STOCK

13 §2191. Payment; common; ownership limitations

No association shall issue a certificate for stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the member's right to vote. An association, in its bylaws, may limit the amount of common stock which one member may own.



13 §2192. Common; voting power

One class of stock shall always be known as common stock and voting power may be restricted to holders of common stock.



13 §2193. Notation of restriction on transfer

There shall be printed upon each common stock certificate a statement that the transfer thereof to any person not engaged in the fishery business is prohibited by the bylaws of the association.



13 §2194. Purchase by association

An association may, at any time, as specified in the bylaws, except when the debts of the association exceed 50% of its assets, buy in or purchase its common stock at the book value thereof, as conclusively determined by the board of directors and pay for it in cash within one year thereafter.



13 §2195. Distinction between classes of stock or holders

Except as to the matters and things stated in the articles of incorporation no distinction shall exist between classes of stock or the holders thereof.



13 §2196. Nonpar issuance

If an association issues nonpar value stock the issue of such stock shall be governed by the laws regulating the issuance of nonpar value stock in domestic corporations.



13 §2197. Preferred; issuance in payment for purchases by association

Whenever an association, organized with preferred shares of stock, purchases the stock or any property or any interest in any property of any person, it may discharge the obligations so incurred wholly or in part, by exchanging for the acquired interest, shares of its preferred stock to an amount which at par value would equal the fair market value of the stock or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for the shares of stock issued.






Subchapter 6: POWERS

13 §2231. Authorized activities

An association may engage in any activity in connection with the marketing, selling, preserving, harvesting, drying, processing, manufacturing, canning, packing, grading, storing, handling or utilization of any fishery products produced or delivered to it by its members; or the manufacturing or marketing of the by-products thereof; or any activity in connection with the purchase, hiring or use by its members of supplies, machinery or equipment; or in the financing of any such activities.



13 §2232. Borrowing; advances to members

An association may borrow without limitation as to amount of corporate indebtedness or liability and may make advances to members.



13 §2233. Agency

An association may act as the agent or representative of any member or members in sections 2231 and 2232.



13 §2234. Reserves; investments

An association may establish reserves and invest the funds thereof in bonds or in such other property as may be provided in the bylaws.



13 §2235. Stocks and bonds; acquisition and ownership

An association may purchase or otherwise acquire, hold, own and exercise all rights of ownership in, sell, transfer or pledge the payments of dividends or interest on, or the retirement or redemption of, such shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the warehousing or handling or marketing or packing or manufacturing or processing or preparing for market of any of the fishery products handled by the association.



13 §2236. Property ownership

An association may buy, hold and exercise all privileges or ownership over such real or personal property as may be necessary or convenient for the conduct and operation of any of the business of the association, or incidental thereto.



13 §2237. Assessments

An association may levy assessments in the manner and in the amount provided in its bylaws.



13 §2238. Acts necessary to accomplish purposes

An association may do each and every thing necessary, suitable or proper for the accomplishment of any one of the purposes or the attainment of any one or more of the objects enumerated in this chapter; or conducive to or expedient for the interest or benefit of the association; and contract accordingly; and in addition exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged; and, in addition, any other rights, powers and privileges granted by the laws of this State to ordinary corporations, except such as are inconsistent with the express provisions of this chapter; and do any such thing anywhere.



13 §2239. Facilities; use; proceeds

An association may use or employ any of its facilities for any purpose; provided the proceeds arising from such use and employment go to reduce the cost of operation for its members; but the fishery products of nonmembers shall not be dealt in to an amount greater in value than such as are handled by it for its members.



13 §2240. Interest in other corporations; warehousing corporations; warehouse receipts

An association may organize, form, operate, own, control, have an interest in, own stock of, or be a member of any other corporation or corporations, with or without capital stock and engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing or selling of the fishery products handled by the association, or the byproducts thereof.

If such corporations are warehousing corporations, they may issue legal warehouse receipts to the association against the commodities delivered by it, or to any other person and such legal warehouse receipts shall be considered as adequate collateral to the extent of the usual and current value of the commodity represented thereby. In case such warehouse is licensed or licensed and bonded under the laws of this State or the United States, its warehouse receipt delivered to the association on commodities of the association or its members, or delivered by the association or its members, shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.



13 §2241. Agreements with other associations; cooperation

Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements and contracts and arrangements with any other cooperative or other corporation, association or associations, formed in this or in any other state, for the cooperative and more economical carrying on of its business or any part or parts thereof. Any 2 or more associations may, by agreements between them, unite in employing and using or may separately employ and use the same personnel, methods, means and agencies for carrying on and conducting their respective business.






Subchapter 7: MARKETING CONTRACTS

13 §2281. Authority to contract; restrictions

An association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time, not over 15 years, all or any specified part of their fishery products or specified commodities exclusively to or through the association or any facilities to be created by the association.



13 §2282. Title to products

If the members contract a sale to the association, it shall be conclusively held that title to the products passes absolutely and unreservedly, except for recorded liens, to the association upon delivery or at any other time expressly and definitely specified in the contract.



13 §2283. Sales and resales; payments to members; deductions

The contract may provide that the association may sell or resell the fishery products delivered by its members, with or without taking title thereto; and pay over to its members the resale price, after deducting all necessary selling, overhead and other costs and expenses, including interest on preferred stock, not exceeding 8% per annum, and reserves for retiring the stock, if any; and other proper reserves; and interest not exceeding 8% per annum upon common stock.



13 §2284. Breach of contract; liquidated damages; costs

The marketing contract may fix, as liquidated damages, specific sums to be paid by the member to the association upon the breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of fishery products; and may further provide that the member will pay all costs, premiums for bonds, expenses and fees, in case any action is brought upon the contract by the association; and any such provisions shall be valid and enforceable in the courts of this State; and such clauses providing for liquidated damages shall be enforceable as such and shall not be regarded as penalties.



13 §2285. Enforcement of contract; injunction; specific performance

In the event of any such breach or threatened breach of such marketing contract by a member the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach, and upon filing sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.



13 §2286. Landlord or lessor; presumptions; remedies against

In any action upon such marketing agreements, it shall be conclusively presumed that a landlord or lessor is able to control the delivery of fishery products produced by his equipment by tenants, or others, whose tenancy or possession or work on such equipment or the terms of whose tenancy or possession or labor thereon were created or changed after execution by the landlord or lessor, of such a marketing agreement; and in such actions, the foregoing remedies for nondelivery or breach shall lie and be enforceable against such landlord or lessor.



13 §2287. Specific performance

A contract entered into by a member of an association, providing for the delivery to such association of products produced or acquired by the member, may be specifically enforced by the association to secure the delivery to it of such fishery products, any provisions of law to the contrary notwithstanding.









Chapter 89: FRATERNAL BENEFIT SOCIETIES

13 §2341. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2342. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2343. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2344. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2345. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2346. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2347. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2348. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2349. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2350. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2391. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2392. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2431. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2432. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2433. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP). 1969, c. 433, §13 (AMD). 1969, c. 590, §17 (RP).



13 §2434. (REPEALED)

(REPEALED)



13 §2435. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2436. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2437. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2438. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2439. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2440. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2441. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2442. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2443. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2444. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2445. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2446. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2481. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2482. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2483. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2484. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2485. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2486. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2487. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2521. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2522. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2561. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2562. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2563. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2564. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2601. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2602. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2603. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2604. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP). 1969, c. 433, §14 (AMD). 1969, c. 590, §18 (RP).



13 §2605. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2606. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 412, §1 (AMD). 1969, c. 132, §11 (RP).



13 §2607. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2641. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2642. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).



13 §2643. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 132, §11 (RP).






Chapter 91: PROPRIETORS OF LANDS AND WHARVES

Subchapter 1: MEETINGS AND ORGANIZATION

13 §2691. Warrant for calling meetings

When any 5 or a majority of the proprietors of lands or wharves held in common desire a meeting of the proprietors for the purpose of forming a corporation or for any other purpose, they may make written application signed by them or their agents to any justice of the peace residing in the county in which the lands or wharves are situated. The justice of the peace shall thereupon issue his warrant calling a meeting at the time and place and for the purposes distinctly stated in the application, directed to one of the proprietors, requiring him to give notice thereof. [1987, c. 736, §8 (AMD).]

SECTION HISTORY

1981, c. 456, §A40 (AMD). 1987, c. 736, §8 (AMD).



13 §2692. Notice

If the lands lie in one or more incorporated towns, a notice in writing shall be posted in some public place in each, and published in one of the newspapers of general circulation in the county where any part of them lies, 14 days before the meeting; or the meeting may be warned by posting written notifications in some public place in each town where any proprietor resides, 14 days before the time appointed therefor. [1987, c. 667, §7 (AMD).]

SECTION HISTORY

1987, c. 667, §7 (AMD).



13 §2693. Business specified in warrant; votes counted

No business shall be acted upon at any meeting unless distinctly expressed in the warrant therefor. The proprietors' votes shall be counted according to the interest of each in the common lands, if known, and in that way the moderator shall make certain all doubtful votes. They may pass bylaws as to the management, improvement, division and disposal of their lands or wharves, subject to the approval of the county commissioners of the county where the lands lie, and may annex penalties to the breach of them, not exceeding $3 for one offense, to be disposed of as they direct.



13 §2694. Raising and assessment of moneys; publication

At any legal meeting, the proprietors may raise money for bringing forward, completing the settlement of, managing or improving said lands, or for their common good, and assess the same according to their interests in the lands. The treasurer, collector or committee shall publish such assessment in the same manner as a meeting of the proprietors is notified.



13 §2695. Management of property; proxies

A majority of proprietors present at any legal meeting may order, manage, improve, divide or dispose of their lands as they choose; and may vote in person or by attorney appointed in writing.






Subchapter 2: OFFICERS

13 §2731. Officers; future meetings

At such meeting, such proprietors as assembled in person or by attorney may organize into a corporation, if not already so organized, choose a moderator, clerk, treasurer, assessors, collector of taxes, committees and other needful officers; and may by vote decide upon the manner of calling and notifying future meetings.



13 §2732. Officers sworn

The clerk, treasurer, assessors and collector shall be sworn by the moderator or a dedimus justice, and the clerk shall record the votes passed at all meetings. [1987, c. 736, §9 (AMD).]

SECTION HISTORY

1981, c. 456, §A41 (AMD). 1987, c. 736, §9 (AMD).



13 §2733. Treasurer's powers and duties

The treasurer may sue for and collect all debts due to the proprietors and shall render his account of all moneys received and paid; and he shall hold his office during their pleasure.






Subchapter 3: RECORDS

13 §2771. Deposit with town clerk

After a final division of their common property, the proprietors shall cause their records to be deposited in the office of the clerk of the town in which some part of such land lies. He may record votes and certify copies of such records as the proprietors' clerk might have done. The last clerk chosen shall continue in office until the records are so deposited.






Subchapter 4: MISCELLANEOUS

13 §2811. Prosecution and defense of actions

The proprietors may prosecute and defend civil actions by their agent, and the certificate of the proprietors' clerk is evidence of such agency.



13 §2812. Assessment collected by forced sale

If any proprietor neglects to pay his assessment to the treasurer, collector or committee for 6 months, if he resides in the State, otherwise for 12 months, then the committee may, from time to time, sell at auction so much of his right in the common lands as is sufficient to pay his tax and the reasonable charges of sale, after notice thereof posted as provided and published in 2 of the newspapers before named, 5 weeks successively next before the time of sale; and may give deeds thereof in fee to the purchaser.



13 §2813. Right of redemption

The proprietor of the right so sold may redeem it within a year by paying to the committee the sum for which it was sold, with $12 for each hundred produced by such sale, and in that proportion for a greater or less sum.



13 §2814. Continuation for 10 years after final division

A final division shall not dissolve the corporation until 10 years thereafter; but the last proprietors in common and their heirs shall continue in their corporate capacity for the collection and payment of all debts due to or owing by the corporation; and may call and hold meetings, and vote assessments to pay their debts and all other charges necessary for closing their business.









Chapter 93: RELIGIOUS SOCIETIES

Subchapter 1: PARISHES AND SOCIETIES

Article 1: ORGANIZATION AND OPERATION

13 §2861. Meeting to form parish

Any person of age 18 or older, desirous of becoming an incorporated parish or religious society, may apply to a notary public, who shall issue his warrant to one of them, directing him to notify the other applicants to meet at some proper place expressed in the warrant. He shall give notice of the meeting 7 days at least before holding the same, by posting a notification thereof on the outer door of the meetinghouse or place of public worship of the society, if any, otherwise at such place as the notary appoints. [1981, c. 456, Pt. A, §42 (AMD).]

SECTION HISTORY

1969, c. 433, §15 (AMD). 1971, c. 598, §12 (AMD). 1981, c. 456, §A42 (AMD).



13 §2861-A. Bylaws; disposal of assets

The bylaws of a corporation organized under this chapter after the effective date of this section must provide for the disposal of the corporation's assets. [1995, c. 300, §2 (NEW).]

SECTION HISTORY

1995, c. 300, §2 (NEW).



13 §2862. Organization; name

Persons assembled under section 2861 may choose a clerk and other needful parish officers, and shall thereupon be a corporation, bear the name which they assume and have all the powers of parishes and religious societies.



13 §2863. Property and bylaws

Every parish may take by gift or purchase any real or personal estate, until the clear annual income thereof amounts to $3,000; convey the same and establish bylaws not repugnant to law.



13 §2864. Insurance; losses

A parish in the actual occupancy of a church, meetinghouse or other building used for religious purposes may insure it against loss by fire. In case of such loss, the company insuring it shall not deny the occupancy of the parish, its legal existence or its right to maintain an action on the policy. The money so recovered shall be held by the parish in trust for repairing or restoring the building, and shall be so applied.



13 §2865. Admission to parish

A person of either sex, of age 18 years or older, may become a member of a parish or religious society by vote thereof at a legal meeting. [1971, c. 598, §12 (AMD).]

SECTION HISTORY

1969, c. 433, §16 (AMD). 1971, c. 598, §13 (AMD).



13 §2866. Persons deemed members; dissolution

Any person described in section 2865, residing in a local parish holding funds derived from this State or Massachusetts, shall be deemed a member of it until he dissolves the connection. Such person having resided in such parish one year, after he has arrived at majority, without either giving written notice to its clerk of his consent to be a member thereof, or paying a tax or subscription according to the mode that said parish has adopted to raise money, shall be deemed to have thereby dissolved his connection therewith. Said connection shall remain dissolved, and said person shall not be taxable until he renews the connection by giving written notice to its clerk of his consent to be a member of said parish. Any person residing in a local parish may become a member of such parish not deriving funds from the State, by giving written notice to its clerk of his intention to do so within one year after he is of age or removes thereto.



13 §2867. No compulsion; withdrawals

No person described in section 2866 shall be a member of a parish or religious society without his consent. Any person may dissolve his connection therewith by leaving with its clerk a certificate of his intention to do so, and all his liability for future expenses shall thereby cease; but he may be taxed for money previously raised, except in case of removal from a local parish.






Article 2: MEETINGS

13 §2901. Call and notice; clerk

The annual or other meetings of an incorporated parish may be called by its assessors or clerk to be held at the time when, and place in the town where, they are usually held. The members of such parish shall be notified of such meeting as prescribed in section 2861 or in the manner agreed on by its vote. At such meeting, they may choose a clerk who shall be sworn, 2 or more assessors, a collector, treasurer, standing committee and all other needful officers. The assessors shall manage the prudential concerns of the parish, when no other persons are appointed for that purpose, and shall be sworn.



13 §2902. Moderator

The moderator of any meeting shall preserve order, manage the business and administer the oath to the clerk and assessors.



13 §2903. Request of members for meeting

When 5 members of any parish in writing request the assessors to call a meeting, or to insert any particular article in the warrant therefor, they shall do so.



13 §2904. Refusal of assessors

If the assessors unreasonably refuse, any justice of the peace on like application may issue his warrant to one of the applicants, who shall notify such meeting as prescribed in section 2861 or as agreed on by parish vote. [1987, c. 736, §10 (AMD).]

SECTION HISTORY

1981, c. 456, §A43 (AMD). 1987, c. 736, §10 (AMD).



13 §2905. No meeting for 3 years

When there has been no meeting of an incorporated parish or society for 3 years, a meeting may be called as provided in section 3110.



13 §2906. Qualification of voters

No person described in section 2866 shall vote in meetings of any territorial parish who is not a contributor to its support. [1977, c. 255, §2 (AMD).]

SECTION HISTORY

1977, c. 255, §2 (AMD).






Article 3: FINANCES

13 §2941. Authority to raise money

Every parish, at a legal meeting, may raise money for the support of the public ministry of religion, for building, repairing or removing houses of public worship and for other necessary parish charges.



13 §2942. Assessment on pews

When a house of public worship belongs to a parish, or it and the fee of the land on which it stands is vested in trustees for the use of a parish, such parish may assess any money raised wholly or partly, on the pews or seats, whether owned by members of such parish or religious society or not; and the owners may be present and vote in raising such money.



13 §2943. Payment of tax by sale of pews

When taxes on pews and seats remain unpaid for 6 months after their assessment, the treasurer shall sell them at auction, first posting notice thereof at the principal outer door of such house of worship, 3 weeks before the time of sale, stating the numbers, if any, of the pews or seats and the amount of tax on each; and shall execute and deliver a deed thereof to the purchaser, and pay to the owner the overplus, after deducting the amount of tax and incidental charges.



13 §2944. Notice of nonoccupancy by pew owner; rights

Whenever a parish or church raises its current expenses by assessment on its pews, any pew owner who shall not occupy his pew, either by himself or family, or rent the same, may give a written notice to the clerk of the parish or church, or to the parish committee or assessors, of his intention not to occupy said pew for one year following the next annual meeting of said parish or church, in which case said pew owner shall not be liable for any tax assessed on said pew during said year, neither shall he act and vote at said annual meeting unless he retains a pew for the occupancy of himself and family, and the parish or church may let said pew during said year and appropriate the rent to the current expenses of the parish or church, and said parish or church shall not sell said pew for taxes assessed during that year.






Article 4: MISCELLANEOUS PROVISIONS

13 §2981. Territorial parishes continued (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 255, §3 (RP).



13 §2982. Officers as corporations; organization and powers

The church wardens of Episcopal churches, the stewards or trustees of the United Methodist church and the deacons of all other Protestant churches are so far corporations as to take, in succession, all grants and gifts of real and personal estate made to their churches or to them and their successors. If the ministers, elders or vestrymen are joined with them in such grants or gifts, the 2 classes of officers shall be corporations for that purpose. For the purpose of organizing any such corporation, one or more members of said corporation may call a meeting thereof by a notice posted upon the outer door of the meetinghouse or place of public worship of their parish or society at least 7 days before the time of holding such meeting; or, if there is no such meetinghouse or place of public worship, by a notice posted in 2 public and conspicuous places in the town wherein said parish or society is located. At such meeting the corporation may organize, adopt a corporate name and elect such officers as its bylaws shall prescribe. Said corporations are authorized to take by gift, purchase, bequest, demise or otherwise, real and personal property for religious purposes, and may make such contracts in relation to such estate, its improvements, disposal, investment or reinvestment, as they may be authorized under the rules of their church or instructed by the church for which they hold estate in trust to make, which contracts may be enforced by or against them as in other cases. No disposal of such estate shall be made, inconsistent with the terms of the grant by which it is held. Trustees of the local United Methodist churches are created a corporation with all the rights and privileges of corporations, subject to the restrictions contained in the book of discipline of the United Methodist church. [1975, c. 244, (AMD).]

SECTION HISTORY

1969, c. 20, §§1,2 (AMD). 1975, c. 244, (AMD).



13 §2983. Ministers and officers of religious societies; powers

The ministers of a parish or religious society and the deacons, elders, trustees, stewards and other presiding officers of a religious society or church, having by its usages no settled minister, may take, in succession, any estate granted to the minister and his successors, or for the use of the ministry or poor of the church; and may prosecute and defend all civil actions respecting it; but they shall not so take, while the clear annual income of prior grants is $3,000.



13 §2984. Conveyance of land

No conveyance of an estate as set forth in section 2983 by a minister shall be valid longer than he is in the ministry; or by such deacons or other officers, longer than they are in office, if made by them without consent of the church or by church wardens without the consent of the vestry.



13 §2985. Records open to inspection

The records of a parish shall be open to the inspection of its members and to clerks of other parishes. Each clerk shall furnish attested copies thereof, on request, for a reasonable compensation.



13 §2986. Trustees of Society of Friends to hold grants as corporations

The trustees of each monthly meeting of the Religious Society of Friends, or Quakers, are so far corporations as to take and hold, in succession, all grants and gifts of real, personal or mixed estate made to said meetings or to them, for the use of their monthly meetings, the preparative meetings constituting them or the poor thereof; to take and hold all grants and gifts of real, personal and mixed estate made to said monthly meetings or the trustees thereof for the use of quarterly meetings of said Religious Society of Friends, or Quakers, for their use or the use of the poor thereof. Said trustees shall hold, manage and convey all such estate according to the terms and conditions on which it was granted or given. They may sue in their names as such trustees for any right, title or interest to which said meetings or their trustees are entitled.

The annual income therefrom, to any one meeting, for the uses specified shall not exceed $5,000. These powers may be enlarged, restrained or repealed by the Legislature.









Subchapter 2: INDEPENDENT LOCAL CHURCHES

13 §3021. Incorporation

Any independent local church now existing, or that may hereafter be organized in the State, may be incorporated according to this section and sections 3022 to 3028.



13 §3022. Notice of meeting

When 3 or more members of the church who are voters according to section 3023 shall apply in writing to any notary public in the county for the purpose of incorporating the church, the notary shall issue his warrant addressed to one of the applicants, stating the time, place and purposes of the meeting and directing him to notify the members of the church by posting a certified copy of the warrant in a conspicuous place near the main entrance to the usual place of meeting of the church and in one other public and conspicuous place in the same town, for 7 days, at least, prior to the meeting. [1981, c. 456, Pt. A, §44 (AMD).]

SECTION HISTORY

1981, c. 456, §A44 (AMD).



13 §3023. Qualification of voters; organization

The resident members of such church 18 years of age and upward shall be voters at such meeting and in all meetings of the corporation. Such voters, assembled at the time and place notified, shall elect a moderator to preside over said meeting. They shall then, by ballot, proceed to vote upon the question whether the church will become incorporated. If 2/3 of the ballots cast shall be in favor of the church becoming incorporated, it shall thereupon become a body corporate with all the powers, rights and duties incident to corporations, with the right to take by gift, purchase, devise or bequest such personal and real property as may be useful for carrying on its local work, and may dispose of the same at pleasure, have perpetual succession, a corporate seal and change the same at pleasure. [1971, c. 598, §14 (AMD).]

SECTION HISTORY

1969, c. 433, §17 (AMD). 1971, c. 598, §14 (AMD).



13 §3024. Election of officers

The resident members shall, by ballot, elect a clerk, treasurer, a board of trustees of not less than 3 members who are voters and such other officers as they may deem necessary. [1973, c. 49, §1 (AMD).]

SECTION HISTORY

1965, c. 159, (AMD). 1973, c. 49, §1 (AMD).



13 §3025. Filing of certificate; change of name; filing duty of the Secretary of State

1. Certificate. The clerk, treasurer and a majority of the board of trustees of every independent local church incorporated under sections 3021 to 3024 shall prepare, sign, date and deliver for filing with the Secretary of State a certificate of incorporation, in the format approved by the Secretary of State, setting forth the name of the church, the town or city where the church is located and the number and names of the members of its board of trustees. A filing fee of $5 must accompany the certificate.

[ 2003, c. 523, §9 (NEW) .]

2. Change of certificate. The name of any incorporated church or any other provision in the certificate of incorporation filed under subsection 1 may be changed by vote in a legal meeting duly called for this purpose. The clerk or other duly authorized officer of the corporation shall prepare, sign, date and deliver for filing with the Secretary of State a certificate, in the format approved by the Secretary of State, setting forth the name of the church, the town or city where the church is located, the date and the nature of the change and a statement that a majority of the members or trustees authorized the change. A filing fee of $5 must accompany the certificate.

[ 2003, c. 523, §9 (NEW) .]

3. Filing certificate. If a certificate delivered for filing with the Secretary of State pursuant to this section satisfies the requirements of this chapter, the Secretary of State shall file the certificate. The date of filing is the date of receipt by the Secretary of State. After filing any certificate under this chapter, the Secretary of State shall deliver to the corporation or its representative a copy of the document with an acknowledgement of the date of filing.

[ 2003, c. 523, §9 (NEW) .]

SECTION HISTORY

1973, c. 49, §2 (AMD). 1977, c. 696, §158 (AMD). 2003, c. 523, §9 (RPR).



13 §3026. Duties of officers; notice of meetings

An independent local church by its bylaws may prescribe the duties of the several officers and the manner of executing the same. When no provision is made by any vote or bylaw of the church for calling meetings, they shall be called by the board of trustees by posting notices of the time, place and purposes of said meeting, in the same manner and for the same time as is prescribed in section 3022. Meetings shall in the same manner, be called by said board, upon the written request of at least 6 members of the church qualified to vote. [1973, c. 49, §3 (AMD).]

SECTION HISTORY

1973, c. 49, §3 (AMD).



13 §3027. Church supporters may participate

An independent local church may by its bylaws extend to all persons not members of the church, who are 18 years of age and upward and who regularly contribute toward the expenses of the church, the right to attend and participate in the annual and special meetings of the church when action is to be taken relative to the use and appropriation of funds towards which they have contributed or toward which they have pledged contributions, and meetings called for the purpose of obtaining or dismissing a pastor. [1971, c. 598, §15 (AMD).]

SECTION HISTORY

1969, c. 433, §18 (AMD). 1971, c. 598, §15 (AMD).



13 §3028. Conveyance of trust property to church

The deacons of such church or any other person or persons holding real or personal estate in trust for the use of such church may convey such property to such incorporated church, and said church shall hold the same subject to the uses and trust under which it was held by such deacons and other person or persons.



13 §3029. Parish may convey property to church

Any parish or religious society connected with the church, which becomes incorporated, may at a meeting duly warned and called for such purpose by a 2/3 vote authorize one or more persons in its name and behalf to convey to such church any real or personal estate which it may hold for the use of such church, and such church shall thereafter hold such property to the same uses and trusts as when held by such parish or society.






Subchapter 3: PROTECTION OF PROPERTY

13 §3061. Sale of property wasting for lack of custody

Where any property in the State, dedicated and ordained for pious uses, has no proper or legal custodian, so that it is becoming wasted and the utility thereof is lost, upon the application of any person or patriotic or religious society interested in having such property preserved and applied to the uses for which it was originally intended, or for some public or patriotic purpose, the Attorney General shall file a complaint seeking equitable relief, in the nature of an information, against such property and all persons interested therein, praying for the appointment of trustees to care for such property and for the proper application and disposal thereof, and the court may order such notice as seems proper, and may appoint receivers or trustees therefor, and upon final decree, may order the care, custody, sale, application or disposal of such property as will best serve the purposes for which it was originally intended, or some public or patriotic purpose. The court may convey or transfer such property to any religious or patriotic body, to be held and applied for the purposes of such trust as the court may declare, and it shall have power to treat, care for and dispose of the same in furtherance of such pious, public or patriotic uses as may seem best suited to the case and situation.



13 §3062. Transfer of certain trust funds (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 550, §C29 (AFF). 2001, c. 550, §C2 (RP).






Subchapter 4: MEETINGHOUSES

13 §3101. Parish may become owner of pews; proceedings

When it is deemed expedient by any organized parish or incorporated church to become the owner of the pews in any meetinghouse used by it as a place of regular worship, a meeting of the owners and occupants thereof may be called, as provided in section 2903, and a majority of such pew owners and occupants may vote to convey the pews by them owned or occupied to such parish or incorporated church. If the owners or occupants of any of the pews in such meetinghouse are unknown to the assessors they shall give notice, additional to that provided, by publishing the call for such meeting in some newspaper published in the county where such meetinghouse is located at least 7 days before the time appointed for such meeting.



13 §3102. Dissenting pew owners; proceedings

Any owner or occupant of a pew in such meetinghouse who expresses his dissent from such vote in writing to the clerk of the parish or incorporated church within one month from the time of holding such meeting shall have his pew appraised, as provided in section 3105, and the appraised value shall be tendered to him in satisfaction of his claim for compensation and he shall then deliver a deed of such pew to the parish or incorporated church. If such dissent is not so expressed, such pew shall be forever forfeited to the parish or incorporated church.



13 §3103. Incorporation

Any persons, for the purpose of erecting a meetinghouse, or the majority in interest of the owners of a meetinghouse, not a parish, may incorporate themselves as parishes may, and choose all officers and do all other acts that a parish may lawfully do.



13 §3104. Repairs; disposal; notice of meeting

A majority of the pew owners or proprietors of a meetinghouse, present at a legal meeting called for that purpose, may repair, remodel or sell and convey their house or the land used with it, or remove or rebuild it. Any meeting relating thereto may be called as provided in section 3107, or by publishing the warrant in a newspaper printed in the county, at least 14 days before the meeting.



13 §3105. Conduct of alteration or sale

Before such alteration or sale is made, an appraisal of the relative value of the pews shall be made by 3 discreet persons, under oath, to be elected by ballot at a legal meeting of said owners or proprietors. If a sale of said house and land is made, it may be private or public, as such meeting determines, and the proceeds shall be applied to pay the expenses of said sale and the debts and just claims against the property. The balance shall be paid to the pew owners or proprietors in proportion to their interests by the appraisal. If the meetinghouse is altered or rebuilt, the appraisers, after the work is completed, shall assign pews to the former pew holders to conform as nearly as practicable to those previously held by them. The other pews may be sold to defray the expenses of the repairs and alterations or be otherwise disposed of as the proprietors or pew owners determine. They may choose officers, raise and assess taxes on the pews, collect them for making such repairs and alterations, do all things that a parish may do, and appoint some suitable agent or agents to make such sale and conveyance or repairs and alterations, and a treasurer or trustees to receive and distribute the proceeds of sale in manner provided.



13 §3106. Dissenting proprietors; value of interest; limitation and forfeiture

When it is decided to repair, remodel or rebuild a meetinghouse, any owner or proprietor dissenting from the action of the majority and declining to take an interest in the house as altered may demand and receive of such majority the appraised value of his interest after deducting his proportion of debts against the property, to be recovered in a civil action; which shall not be commenced until 30 days after such demand, nor after the lapse of a year after notice is posted for 3 successive weeks on the meetinghouse door and some other conspicuous place in its precinct, stating the persons to whom the money is to be paid, the amount payable to each and the time limited for payment. If said sums are not demanded within said time, they are forfeited to the majority for parish uses. This section does not apply to any case where the repairs decided upon are only such as are necessary to keep such meetinghouse in a tenantable condition.



13 §3107. Owners may incorporate

The owners of a meetinghouse or building for public worship and the pew owners may be incorporated, when any 3 or more of them apply therefor to a notary public, who shall issue his warrant to one of them, stating the time, place and purpose of the meeting, and directing him to notify the owners by posting a certified copy of it for 14 days on the principal outer door of the building and in one or more public places in the same town. [1981, c. 456, Pt. A, §45 (AMD).]

SECTION HISTORY

1981, c. 456, §A45 (AMD).



13 §3108. -- proceedings

When assembled as provided for in section 3107, the owners of the building and pew owners may choose a moderator and clerk, who shall perform the usual duties of such officers. Thereupon said owners shall be a corporation and be known by such name as they adopt, and they may agree on the mode of calling future meetings.



13 §3109. Corporate rights and powers

Any meetinghouse corporation, by a major vote of its members, may use and control the meetinghouse or building for public worship partly or wholly owned by them, as they please. Nothing in this section and sections 3107 and 3108 shall affect the rights of owners of houses of worship, built by different religious denominations.



13 §3110. Meetings of owners

When there has been no meeting of the incorporated pew owners, or proprietors or owners of a meetinghouse or building for public worship for 3 years, a meeting may be called on application of 3 or more members thereof to a notary public, who shall issue his warrant to one of them stating the time, place and purposes of the meeting, directing him to notify the meeting by posting a certified copy of the warrant, 3 weeks before the time of meeting, on the principal outer door of the building, and in one or more public places in the same town and publishing it in a newspaper published in the county, if any, otherwise in an adjoining county or in the state paper. [1981, c. 456, Pt. A, §46 (AMD).]

SECTION HISTORY

1981, c. 456, §A46 (AMD).



13 §3111. Different denomination; division of time

When a house of public worship is owned by persons of different denominations and when an organized society, or its members, own 5 pews therein, one or more of the minority owning not less than 5 pews may apply to a justice of the peace to obtain a division of the time of occupying the house. He shall call a meeting of the owners by posting a notice in a public place in or about the house, 30 days at least before the meeting, stating the time, place and object thereof. [1987, c. 736, §11 (AMD).]

SECTION HISTORY

1981, c. 456, §A47 (AMD). 1987, c. 736, §11 (AMD).



13 §3112. Mode of proceeding

At a meeting called under section 3111, the owners, who are not applicants, or if they refuse or neglect, the notary who called the meeting may designate another notary, and the 2 may appoint a 3rd disinterested person, not an inhabitant of the town in which the house is located, or belonging to the denomination of either party interested. The 3 shall be a board, before which the owners may exhibit the amount that they own in the house. The minority, owning at least 5 pews, shall have their part allotted to them, as nearly as may be, in proportion to the amount that they own in the house. The board shall designate which weeks in each year the minority, if they please, may occupy the house; if they do not, the majority may occupy it. [1981, c. 456, Pt. A, §48 (AMD).]

SECTION HISTORY

1981, c. 456, §A48 (AMD).



13 §3113. Proportion of minority appraised

The board shall appraise the value of the minority's proportion of the house, make a record of their proceedings, and within 10 days cause it to be transcribed into the records of such town.



13 §3114. Expenses

All their reasonable expenses shall be paid by the persons who requested the division; but the above provisions shall not affect any agreement now in force as to the mode of occupying such house.



13 §3115. Minority may occupy their share of time unless majority purchases

The minority may occupy the house for their allotted time, unless the majority purchase their interest by paying the minority the sum at which it was appraised by the board; but if the minority decline so to sell, they shall not avail themselves of sections 3111 to 3114.






Subchapter 5: MINISTERIAL AND SCHOOL LANDS

13 §3161. Fee in ministerial and school land in existing towns

Where lands have been granted or reserved for the use of the ministry or first settled minister, or for the use of schools, in any town incorporated and in existence on January 1, 1973, and the fee in these lands has not vested in some particular parish therein or in some individual, it shall vest in the inhabitants of such town and not in any particular parish therein for such uses. The inhabitants of any such town shall hold and enjoy said public reserved lands subject to the control of and subject to responsibilities imposed by the State. [1973, c. 628, §4 (AMD).]

SECTION HISTORY

1973, c. 628, §4 (AMD).



13 §3162. Trustees

The municipal officers, town clerk and treasurer of each town where no other trustees are lawfully appointed for that purpose shall be a corporation and trustees of such ministerial and school funds, with the usual powers granted to similar corporations.



13 §3163. Officers

The corporation shall annually elect a president, clerk and treasurer. The treasurer shall give bond with sureties sufficient in the opinion of the trustees for the faithful discharge of his duty. The clerk shall be sworn.



13 §3164. Powers (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 628, §§4-A (RP).



13 §3165. Investment of funds

As soon as may be the corporation shall invest the proceeds of sale in the manner provided in Title 30-A, chapter 223, subchapter III-A. [1987, c. 737, Pt. C, §§26, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §8, 10 (AMD).]

SECTION HISTORY

1987, c. 737, §§C26,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



13 §3166. Trustees may hold for use of ministry and schools

The corporation may, by gift, grant or otherwise, take and hold for the use of the ministry in their towns, real and personal estate, the annual income of which does not exceed $1,000; and for the use of schools may take and hold estate, the annual income of which does not exceed the sum which their town is bound to raise for the same use.



13 §3167. Income to support schools

All income derived from the ministerial and school lands, and from the rents and profits of real and personal estate held under section 3166, shall be annually applied to the support of public schools in the town or the schooling of resident students and expended like other school money. [1987, c. 402, Pt. A, §100 (RPR).]

A municipality that has land that continues to generate an income may expend up to 20% of the ministerial fund every 5 years in accordance with this subchapter. [1997, c. 57, §1 (NEW).]

SECTION HISTORY

1973, c. 628, §5 (AMD). 1985, c. 774, §2 (AMD). 1985, c. 797, §4 (AMD). 1987, c. 402, §A100 (RPR). 1997, c. 57, §1 (AMD).



13 §3167-A. Expenditure of ministerial funds

A municipality may expend funds held in its ministerial trust for school construction or renovation if the expenditure is approved by the voters of the municipality at an election. [1999, c. 731, Pt. YY, §1 (NEW); 1999, c. 789, §1 (NEW).]

SECTION HISTORY

1999, c. 731, §YY1 (NEW). 1999, c. 789, §1 (NEW).



13 §3168. Transfer of funds by trustees

The trustees of any ministerial or school fund in this State, incorporated by the legislature of Massachusetts may, by the consent of the town for whose use the fund was established, transfer it to the municipal officers, clerk and treasurer thereof, who are made trustees of the same. The income shall be annually applied and expended as provided in section 3167.



13 §3169. Administration of ministerial and school funds

The ministerial and school funds now held in trust by any town or by a corporation existing under section 3162 may be turned over to the Treasurer of State to be administered in accordance with the terms and provisions of such trust and those funds must be invested by the Treasurer of State in the same manner as provided for investments in securities enumerated in Title 9-B, chapter 55-A. Such town or corporation thereupon is relieved of any further duties or liabilities for such funds, provided such town, acting under an appropriate article in the warrant at any annual town meeting, votes to cause such funds to be entrusted to the Treasurer of State. [1991, c. 824, Pt. A, §22 (AMD).]

SECTION HISTORY

1967, c. 494, §15 (AMD). 1971, c. 544, §42 (AMD). 1977, c. 78, §109 (AMD). 1991, c. 824, §A22 (AMD).



13 §3170. Annual accounting

At each annual meeting of their town, the trustees shall exhibit an account of their proceedings and a statement of the funds, receipts and expenditures and of the application thereof to said uses.



13 §3171. Trustees of parish lands

When ministerial lands are vested in a parish, the assessors, clerk and treasurer, where no other trustees are appointed for that purpose, shall be a corporation and trustees of such ministerial fund with like powers and under like liabilities as the municipal officers, town clerk and treasurer; pay the annual income of such lands and of the proceeds of their sale according to the terms of the grants and reservations by which they were so vested; and at each annual meeting for choice of parish officers, exhibit an account of their proceedings and a statement of funds, receipts and expenditures.



13 §3172. First meeting of trustees

The first meeting in any year of the trustees constituted by sections 3162 and 3171 may be called by 7 days' personal notice of the time and place thereof, given by one of them to all the others.









Chapter 95: EDUCATIONAL ORGANIZATIONS

Subchapter 1: ENDOWMENT FUNDS

13 §4001. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 286, (NEW). 1977, c. 78, §110 (AMD). 1981, c. 698, §83 (AMD). 1985, c. 797, §5 (AMD). 1993, c. 371, §1 (RP).



13 §4002. Appropriation of appreciation (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 286, (NEW). 1993, c. 371, §1 (RP).



13 §4003. Rule of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 286, (NEW). 1973, c. 788, §55 (AMD). 1993, c. 371, §1 (RP).



13 §4004. Delegation of authority (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 286, (NEW). 1993, c. 371, §1 (RP).



13 §4005. Care and prudence (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 286, (NEW). 1993, c. 371, §1 (RP).









Chapter 97: UNIFORM MANAGEMENT OF INSTITUTIONAL FUNDS ACT

13 §4100. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4101. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2001, c. 550, §§C3,4 (AMD). 2001, c. 550, §C29 (AFF). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4102. Appropriation of appreciation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4103. Rule of construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4104. Investment authority (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4105. Delegation of investment management (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4106. Standard of conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 1997, c. 302, §1 (AMD). 2001, c. 550, §C5 (AMD). 2001, c. 550, §C29 (AFF). 2003, c. 618, §B3 (AMD). 2003, c. 618, §B20 (AFF). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4107. Release of restrictions on use or investment (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4108. Uniformity of application and construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4109. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 371, §2 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).



13 §4110. Municipal library funds (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 135, §1 (NEW). 2009, c. 450, §3 (AFF). 2009, c. 450, §1 (RP).






Chapter 99: UNIFORM PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDS ACT

13 §5101. Short title

This chapter may be known and cited as "the Uniform Prudent Management of Institutional Funds Act." [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5102. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

1. Charitable purpose. "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose or any other purpose the achievement of which is beneficial to the community.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

2. Endowment fund. "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. "Endowment fund" does not include assets that an institution designates as an endowment fund for its own use.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

3. Gift instrument. "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to or held by an institution as an institutional fund.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

4. Historic dollar value. "Historic dollar value" means the aggregate value in dollars of:

A. Each endowment fund at the time it became an endowment fund; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. Each subsequent donation to the fund at the time the donation is made; and [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. Each accumulation made pursuant to a direction in the applicable gift instrument at the time the accumulation is added to the fund. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

An institution's determination of historic dollar value made in good faith is conclusive.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

5. Institution. "Institution" means:

A. A person, other than an individual, organized and operated exclusively for charitable purposes; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. A government or governmental subdivision, agency or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; or [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

6. Institutional fund. "Institutional fund" means a fund held by an institution exclusively for charitable purposes. "Institutional fund" does not include:

A. Program-related assets; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. A fund held for an institution by a trustee that is not an institution; or [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

7. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

8. Program-related asset. "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

9. Record. "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5103. Standard of conduct in managing and investing institutional fund

1. Consideration of purposes. Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

2. Loyalty; good faith; care. In addition to complying with the duty of loyalty imposed by law other than this chapter, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

3. Costs; facts. In managing and investing an institutional fund, an institution:

A. May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution and the skills available to the institution; and [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. Shall make a reasonable effort to verify facts relevant to the management and investment of the fund. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

4. Pooling funds. An institution may pool 2 or more institutional funds for purposes of management and investment.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

5. Rules. Except as otherwise provided by a gift instrument, the following rules apply.

A. In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(1) General economic conditions;

(2) The possible effect of inflation or deflation;

(3) The expected tax consequences, if any, of investment decisions or strategies;

(4) The role that each investment or course of action plays within the overall investment portfolio of the fund;

(5) The expected total return from income and the appreciation of investments;

(6) Other resources of the institution;

(7) The needs of the institution and the fund to make distributions and to preserve capital; and

(8) An asset's special relationship or special value, if any, to the charitable purposes of the institution. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. Except as otherwise provided by law other than this chapter, an institution may invest in any kind of property or type of investment consistent with this section. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

D. An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

E. Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this chapter. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

F. A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

G. An institution shall track the historic dollar value of its institutional funds. For purposes of this paragraph, “historic dollar value” means the aggregate value in dollars of:

(1) Each endowment fund at the time it became an endowment fund;

(2) Each subsequent donation to the fund at the time the donation is made; and

(3) Each accumulation made pursuant to a direction in the applicable gift instrument at the time the accumulation is added to the fund. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5104. Appropriation for expenditure or accumulation of endowment fund; rules of construction

1. Appropriate; accumulate; donor-restricted; good faith; care. Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

A. The duration and preservation of the endowment fund; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. The purposes of the institution and the endowment fund; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. General economic conditions; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

D. The possible effect of inflation or deflation; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

E. The expected total return from income and the appreciation of investments; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

F. Other resources of the institution; and [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

G. The investment policy of the institution. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

2. Limitation. To limit the authority to appropriate for expenditure or accumulate under subsection 1, a gift instrument must specifically state the limitation.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

3. Terms. Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income," "interest," "dividends" or "rents, issues or profits," or "to preserve the principal intact" or words of similar import:

A. Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection 1. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

4. Track historic dollar value. An institution shall track the historic dollar value of its institutional funds.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

5. Aggregate value of $2,000,000 or more. An institution administering endowment funds with an aggregate value of $2,000,000 or more shall notify the Attorney General upon its adoption of the provisions of this Act.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

6. Aggregate value of less than $2,000,000. An institution administering endowment funds with an aggregate value of less than $2,000,000 shall notify the Attorney General at least 60 days prior to an appropriation for expenditure of an amount that would cause the value of the institution’s endowment funds to fall below the aggregate historic dollar value of the institution’s endowment funds. During the 60-day period, the Attorney General may require the institution to obtain court approval for the proposed expenditure.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

7. Rebuttable presumption. The appropriation for expenditure in any year of an amount greater than 7% of the fair market value of an endowment fund, calculated on the basis of market values determined at least quarterly and averaged over a period of not less than 3 years immediately preceding the year in which the appropriation for expenditure is made, creates a rebuttable presumption of imprudence. For an endowment fund in existence for less than 3 years, the fair market value of the endowment fund must be calculated for the period the endowment fund has been in existence. This subsection does not apply to an appropriation for expenditure permitted under law other than this chapter or by the gift instrument.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5105. Delegation of management and investment functions

1. Delegation. Subject to any specific limitation set forth in a gift instrument or in law other than this chapter, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

A. Selecting an agent; [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

C. Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

2. Agent's duty. In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

3. Liability of institution. An institution that complies with subsection 1 is not liable for the decisions or actions of an agent to which the function was delegated.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

4. Submits to jurisdiction. By accepting delegation of a management or investment function from an institution that is subject to the laws of this State, an agent submits to the jurisdiction of the courts of this State in all proceedings arising from or related to the delegation or the performance of the delegated function.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

5. Committees; officers; employees. An institution may delegate management and investment functions to its committees, officers or employees as authorized by the laws of this State other than provisions of this chapter.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5106. Release or modification of restrictions on management, investment or purpose

1. Release or modification of restriction with consent. If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

2. Modification of restriction by court. The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the Attorney General of the application and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

3. Modification by court when unlawful, impracticable, impossible or wasteful restriction. If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application and the Attorney General must be given an opportunity to be heard.

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

4. Release or modification by institution. This subsection governs the release or modification of a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund that the institution determines is unlawful, impracticable, impossible to achieve or wasteful.

A. If an institution determines that a restriction contained in a gift instrument on the management, investment or purpose of an institutional fund is unlawful, impracticable, impossible to achieve or wasteful, the institution, 60 days after notification to the Attorney General and if the Attorney General does not object, may release or modify the restriction, in whole or part, if:

(1) The institutional fund subject to the restriction has a total value of less than $25,000, except that the dollar limit established in this paragraph must be adjusted to reflect changes in the Consumer Price Index for all Urban Consumers, CPI-U, as compiled by the United States Department of Labor, Bureau of Labor Statistics, or its successor index, using 2009 as the base year. On or before January 1, 2011, and each odd-numbered year thereafter, the dollar value must be adjusted for the next 2-year cycle if the cumulative percentage of change in the index, from the base year or from a later year that was the basis of an adjustment of this amount pursuant to this subparagraph, rounded to the nearest whole percentage point, is in excess of 10%. The adjusted exemption must be rounded upward to the nearest $5,000 increment. The dollar value must not be reduced below $25,000;

(2) More than 20 years have elapsed since the fund was established; and

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

B. If the Attorney General objects under paragraph A, the institution may seek to release or modify the restriction in court pursuant to subsection 3. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

[ 2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF) .]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5107. Reviewing compliance

Compliance with this chapter is determined in light of the facts and circumstances existing at the time a decision is made or action is taken and not by hindsight. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5108. Application to existing institutional funds

This chapter applies to institutional funds existing on or established after July 1, 2009. As applied to institutional funds existing on July 1, 2009, this chapter governs only decisions made or actions taken on or after that date. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5109. Relation to federal Electronic Signatures in Global and National Commerce Act

This chapter modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., but does not modify, limit or supersede 15 United States Code, Section 7001(a), or authorize electronic delivery of any of the notices described in 15 United States Code, Section 7003(b). [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5110. Uniformity of application and construction

In applying and construing this uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).



13 §5111. Effective date

This chapter takes effect July 1, 2009. [2009, c. 450, §2 (NEW); 2009, c. 450, §3 (AFF).]

SECTION HISTORY

2009, c. 450, §2 (NEW). 2009, c. 450, §3 (AFF).












TITLE 13-A: MAINE BUSINESS CORPORATION ACT

Chapter 1: GENERAL PROVISIONS

13-A §101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §102. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §§1-1-F (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §103. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §8 (AMD). 1981, c. 469, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §104. Execution of documents (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §9 (AMD). 1973, c. 483, §2 (AMD). 1989, c. 501, §§L7-9 (AMD). 1997, c. 376, §7 (AMD). 1999, c. 594, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §105. Verification of documents (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §106. Filing of documents (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1989, c. 501, §§L10,11 (AMD). 1991, c. 465, §16 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §107. Effect of corporate seal on document (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §108. Advance approval of documents by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 696, §159 (RP).



13-A §109. Computation of time for giving notice (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §110. Reservation of power (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §111. Effect of invalidity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 2: CORPORATE PURPOSES AND POWERS

13-A §201. Exclusive procedure for forming business corporations; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §202. Powers of corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §203. Defense of ultra vires (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 3: CORPORATE NAME; REGISTERED OFFICE, AGENT AND CLERK; SERVICE OF PROCESS

13-A §301. Corporate name (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§9-A (AMD). 1973, c. 483, §3 (AMD). 1975, c. 439, §§1,27 (AMD). 1979, c. 572, §§7-9 (AMD). 1981, c. 544, §§1,2 (AMD). 1983, c. 86, §1 (AMD). 1987, c. 879, §1 (AMD). 1989, c. 501, §§L12-14 (AMD). 1993, c. 316, §§12-16 (AMD). 1993, c. 616, §4 (AMD). 1993, c. 718, §§B4,5 (AMD). RR 1995, c. 2, §24 (COR). 1995, c. 458, §2 (AMD). 1995, c. 633, §§C4-6 (AMD). 1997, c. 633, §3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §302. Reserved name (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1983, c. 86, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §303. Registered name and renewal; termination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1979, c. 572, §10 (AMD). 1981, c. 544, §3 (AMD). 1993, c. 316, §17 (AMD). 1995, c. 458, §3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §304. Clerk, registered office, and changes thereof (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§10-12 (AMD). 1973, c. 483, §§4,5 (AMD). 1977, c. 130, §1 (AMD). 1997, c. 376, §8 (AMD). 1999, c. 594, §§2,3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §305. Service of process on domestic corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §306. Service on nonresident directors of domestic corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §307. Assumed name of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1993, c. 316, §18 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §308. Suspension by Secretary of State for failure to maintain clerk or file change in registered office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 439, §4 (NEW). 1987, c. 879, §2 (AMD). 1989, c. 501, §L15 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 4: ORGANIZATION OF CORPORATIONS

13-A §401. Purposes, statute applicable (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§12-A (AMD). 1983, c. 519, §22 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §402. Number and qualifications of incorporators (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1991, c. 780, §U6 (AMD). 1997, c. 376, §9 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §403. Contents of articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§12-B (AMD). 1973, c. 483, §6 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §404. Statement in articles of corporate purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §13 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §405. Determinations to be made by Secretary of State before filing articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1989, c. 501, §L16 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §406. Beginning of corporate existence; filing as conclusive evidence of incorporation; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §407. Powers of incorporators; organizational meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §7 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 5: CORPORATE FINANCE

13-A §501. Authorized shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1983, c. 434, §§1,4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §502. Shares of preferred or special classes in series (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1983, c. 434, §§2,4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §503. Authority of directors in certain cases to issue shares of preferred or special classes in series (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §504. Rules of construction for preferred shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §14 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §505. Subscriptions for shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §506. Consideration for shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §8 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §507. Authority of directors to issue or dispose of shares; payment for shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §508. Share rights and options (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §509. When shares are fully paid and nonassessable; liability of subscribers and others (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §510. Allowance of certain organization expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §511. Certificates representing shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §15 (AMD). 1979, c. 127, §91 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §512. Issuance of fractional shares or scrip (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §513. Requirement of stated capital and determination thereof (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §9 (AMD). 1977, c. 130, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §514. Dividends in cash or property (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §515. Share dividends and dividends in treasury shares

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §516. Cumulative preferred dividends from capital surplus (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §§9-A (RPR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §517. Other distributions from capital surplus (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §518. Corporation's purchase and disposition of its own shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §519. Issue and redemption of redeemable shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1983, c. 434, §§3,4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §520. Retirement or cancellation of redeemable shares by redemption or purchase (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §521. Disposition or retirement or cancellation of other reacquired shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1979, c. 127, §92 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §522. Reduction of stated capital (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §523. Special provisions relating to surplus and reserves (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §524. Convertible securities (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §525. Unclaimed dividends (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 707, §4 (RPR). 2001, c. 471, §B7 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 6: BYLAWS, SHAREHOLDERS AND VOTING

13-A §601. Bylaws generally (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §602. Bylaws and other powers in emergency (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §603. Meetings of shareholders; when held; how called (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §§4,5 (AMD). 1985, c. 394, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §604. Notice of shareholders' meetings

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1981, c. 20, §§1-4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §605. Waiver of notice and call (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §606. Fixing record date for determining shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1981, c. 20, §§5,6 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §607. List of shareholders entitled to vote at meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §10 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §608. Quorum of shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 439, §13 (AMD). 1977, c. 130, §6 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §609. Voting inspectors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §610. Determination of shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §611. Required vote of shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §611-A. Required vote of shareholders in certain business combinations (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 681, (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §612. Qualification of voters (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 439, §5 (AMD). 1977, c. 130, §§6-A (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §613. Voting by corporations, fiduciaries and others (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). RR 1993, c. 1, §40 (COR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §614. Voting, execution of proxies and other action as to shares owned jointly (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §615. Proxies and irrevocable proxies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §616. Agreements or other provisions restricting transferability of shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §7 (AMD). 1997, c. 429, §C34 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §617. Agreements by shareholders respecting voting of shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §618. Agreements among shareholders respecting management of corporation and relations of shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §619. Voting trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §620. Informal or irregular action by shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §621. Judicial review of election of directors and appointment of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §622. Cumulative voting (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §623. Preemptive rights

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §16 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §624. Liability of shareholders receiving improper distributions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §625. Books and records required to be kept by corporation; financial statements

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §626. Right of shareholders to inspect corporate records (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §627. Shareholders' actions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 455, (AMD). 1997, c. 307, §1 (RP).



13-A §628. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §629. Standing (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §630. Demand (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §631. Stay of proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §632. Dismissal (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §633. Discontinuance or settlement (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §634. Payment of expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §635. Applicability to foreign corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 307, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 7: DIRECTORS AND OFFICERS

13-A §701. Board of directors; management of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1993, c. 316, §19 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §702. Qualifications of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §703. Number of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 439, §6 (AMD). 1991, c. 465, §17 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §704. Election and term of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §705. Classification of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §706. Vacancies in board of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §8 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §707. Removal of the directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §708. Time and place of meetings of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §11 (AMD). 1977, c. 130, §9 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §709. Notice of meetings of directors; persons who may call meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §710. Quorum and vote of directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §711. Unanimous action by directors without a meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §712. Informal or irregular action by directors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). RR 1991, c. 2, §42 (COR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §713. Executive and other committees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §§10,11 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §714. Election, qualifications and powers of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1995, c. 63, §§1-3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §715. Vacancies in office; removal of officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §716. Duty of directors and officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1985, c. 394, §2 (AMD). 1987, c. 663, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §717. Transactions between corporations and directors and officers (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §718. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §719. Indemnification of officers, directors, employees and agents; insurance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 439, §7 (RPR). 1987, c. 663, §2 (RPR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §720. Liability of directors in certain cases (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 8: AMENDMENT OF ARTICLES OF INCORPORATION

13-A §801. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §802. Right to amend articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §803. Amendment before organizational meeting (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1995, c. 458, §4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §804. Certain amendments by directors and clerk (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§16-A (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §805. Amendment by shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 130, §12 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §806. Class voting on amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §807. Contents of articles of amendment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §808. Effect of amendment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §809. Restated articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §12 (AMD). 1997, c. 376, §10 (AMD). 2001, c. 66, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §810. Amendments, mergers, and other changes in connection with reorganization proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §811. Redomestication by Maine insurer (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 113, §1 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 9: MERGERS AND CONSOLIDATIONS

13-A §901. Authority of domestic corporations to merge or consolidate; plan of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §902. Notice to and approval by shareholders of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §13 (AMD). 1977, c. 130, §§13-15 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §903. Articles of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §904. Merger of subsidiary corporation into parent; authority to merge and procedure therefor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §905. Effect of merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §906. Merger or consolidation of domestic and foreign corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §907. Authority to abandon merger or consolidation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §908. Right of shareholders to dissent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1999, c. 638, §§1,2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §909. Right of dissenting shareholders to payment for shares (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §910. Right of shareholders to receive payment for shares following a control transaction (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 394, §3 (NEW). 1985, c. 728, (AMD). 1993, c. 302, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §911. Merger or consolidation of corporation with other business entities (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §3 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §912. Conversion of business entity (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §3 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §913. Approval of conversion of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 638, §3 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 10: SALE AND OTHER DISPOSITION OF CORPORATE ASSETS

13-A §1001. Definition of "sale" (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1002. Sale of assets in regular course of business (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1003. Sale of assets other than in regular course of business (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §14 (AMD). 1977, c. 130, §§16-19 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1004. Mortgage or pledge of assets of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1005. Right of shareholders dissenting to certain sales of assets (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 11: DISSOLUTION

13-A §1101. Voluntary dissolution by incorporators (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1102. Voluntary dissolution by written consent of all shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1103. Voluntary dissolution by vote of shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1104. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1105. Effect of statement of intent to dissolve corporation

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1106. Procedure after filing of statement of intent to dissolve (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1995, c. 514, §1 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1107. Revocation of voluntary dissolution proceedings by consent of all stockholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1108. Revocation of voluntary dissolution proceedings by resolution of directors and shareholders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1109. Effect of statement of revocation of voluntary dissolution proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1110. Articles of dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1111. Dissolution upon suit by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 693, §§1,2,5 (AMD). 1975, c. 439, §8 (RPR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1112. Procedure for dissolution upon suit by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 18, §§1,2 (AMD). 1975, c. 439, §9 (RPR). 1975, c. 770, §77 (RPR). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1113. Venue and process in dissolution actions by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1114. Dissolution pursuant to provision in articles of incorporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1115. Dissolution pursuant to court order (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §15 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1116. Procedure in judicial dissolution; liquidation of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1117. Appointment, duties and qualification of receivers in proceedings for judicial dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1118. Filing of claims in liquidation proceedings; priorities in case of insolvency (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1119. Discontinuance of liquidation proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1120. Decree of dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1121. Undistributed assets (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 707, §5 (RPR). 2001, c. 471, §B8 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1122. Survival of remedy after dissolution; liquidating trustees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1123. Discretion of court to grant relief other than dissolution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1975, c. 18, §3 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1124. Reinstatement of suspended corporate charter (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 18, §3 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 12: FOREIGN CORPORATIONS

13-A §1201. Authorization of foreign corporations to do business in this State; certain activities not deemed doing business (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 440, §1 (AMD). 1979, c. 540, §16 (AMD). 1983, c. 396, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1202. Application for authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1997, c. 376, §11 (AMD). 1999, c. 594, §4 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1203. Effect of authorization to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1987, c. 402, §A101 (AMD). 1987, c. 879, §3 (AMD). 1989, c. 501, §L17 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1204. Powers of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1987, c. 879, §4 (AMD). 1989, c. 501, §L18 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1205. Corporate name of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1206. Merger of foreign corporation authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1207. Amended application for authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1991, c. 465, §§18,19 (AMD). 1997, c. 376, §12 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1207-A. Redomestication by foreign insurer (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 113, §2 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1208. Surrender of foreign corporation's authority to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §17 (AMD). 1973, c. 483, §16 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1209. Foreign corporation's termination of existence in jurisdiction of its incorporation; effect upon authority in this State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §§17,18 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1210. Revocation of foreign corporation's authority to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §18 (AMD). 1977, c. 694, §287 (AMD). 1987, c. 879, §5 (AMD). 1989, c. 501, §L19 (AMD). 1999, c. 547, §B34 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1211. Suits by Attorney General against foreign corporations (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1212. Service of process on authorized foreign corporations; registered office and registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §19 (AMD). 1973, c. 483, §§19,20 (AMD). 1987, c. 879, §6 (AMD). 1989, c. 501, §§L20,21 (AMD). 1993, c. 316, §§20,21 (AMD). 1997, c. 376, §§13,14 (AMD). 1999, c. 594, §§5-8 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1213. Service of process on foreign corporation not authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1214. Effect of foreign corporation doing business in State without authority (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1215. Application of chapter to corporations previously authorized to do business in State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §20 (AMD). 1973, c. 440, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1216. Shareholders' inspection of records of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1217. Service of process on Secretary of State for foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 13: ANNUAL REPORTS; POWERS OF SECRETARY OF STATE; EXCUSE; MISCELLANEOUS

13-A §1301. Annual report of domestic and foreign corporations; excuse (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 440, §3 (AMD). 1973, c. 483, §21 (AMD). 1973, c. 788, §56 (AMD). 1975, c. 439, §§10,11 (AMD). 1977, c. 130, §§20-24 (AMD). 1977, c. 522, §11 (AMD). 1981, c. 698, §84 (AMD). 1987, c. 402, §C1 (AMD). 1987, c. 879, §§7-10 (AMD). 1989, c. 501, §§L22-25 (AMD). 1989, c. 732, §§3-5 (AMD). 1991, c. 465, §§20-22 (AMD). 1993, c. 316, §22 (AMD). 1997, c. 376, §15 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1302. Failure to file annual report; incorrect report; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 693, §§3,4,5 (AMD). 1975, c. 439, §12 (AMD). 1977, c. 130, §§25,26 (AMD). 1977, c. 694, §288 (AMD). 1981, c. 456, §A49 (AMD). 1987, c. 32, (AMD). 1987, c. 879, §11 (AMD). 1989, c. 501, §L26 (AMD). 1991, c. 780, §U7 (AMD). 1993, c. 616, §5 (AMD). 1995, c. 458, §5 (AMD). 1999, c. 547, §B35 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1303. Powers of Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1987, c. 402, §§C2,C3 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1304. False and misleading statements in documents required to be filed with Secretary of State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1977, c. 696, §160 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1305. Certified copies of documents filed with Secretary of State to be received in evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1306. Certified records of corporation as prima facie evidence of facts stated therein (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1307. Short form certificate of change in corporate identity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).






Chapter 14: FEES

13-A §1401. Fees for filing documents and services (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1971, c. 565, §§21,22 (AMD). 1973, c. 483, §§22-27 (AMD). 1973, c. 730, §§2-4,8 (AMD). 1987, c. 561, §4 (AMD). 1987, c. 565, (AMD). 1989, c. 501, §L27 (AMD). 1991, c. 780, §§U8-10 (AMD). 1991, c. 837, §§A32-34 (AMD). 1993, c. 316, §§23-26 (AMD). 1993, c. 349, §§32-34 (AMD). 1997, c. 376, §16 (AMD). 1999, c. 113, §§3,4 (AMD). 1999, c. 638, §§4-8 (AMD). 2001, c. 66, §2 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1402. Fees for copying, comparing, and authenticating documents (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 730, §§5,8 (AMD). 1989, c. 501, §L28 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1403. Additional fees based on authorized capital stock (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1973, c. 483, §28 (AMD). 1975, c. 770, §78 (AMD). 1981, c. 583, (AMD). 1989, c. 501, §§L29,30 (AMD). 1993, c. 316, §§27,28 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1403-A. Expedited service (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 501, §L31 (NEW). 1991, c. 465, §23 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1404. Remittance to Treasurer of State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 439, §§1,27 (NEW). 1989, c. 501, §L32 (AMD). 1991, c. 465, §24 (AMD). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1405. Access to Secretary of State's database (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §25 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).



13-A §1406. Publications (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 465, §25 (NEW). 2001, c. 640, §B7 (AFF). 2001, c. 640, §A1 (RP).









TITLE 13-B: MAINE NONPROFIT CORPORATION ACT

Chapter 1: GENERAL PROVISIONS

13-B §101. Short title

This Title may be known and cited as the "Maine Nonprofit Corporation Act." [2003, c. 344, Pt. B, §6 (AMD).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2003, c. 344, §B6 (AMD).



13-B §102. Definitions

As used in this Act, unless the context otherwise requires, the following words shall have the following meanings. [1977, c. 525, §13 (NEW).]

1. Articles of incorporation. "Articles of incorporation" means the original or restated articles of incorporation and all amendments thereto. It includes the certificate of incorporation, articles of merger, articles of consolidation and, in the case of a corporation created by special Act of the Legislature, the special Act and any amendments thereto.

[ 1977, c. 525, §13 (NEW) .]

2. Board of directors. "Board of directors" means the group of persons vested with the management of the affairs of the corporation irrespective of the various names, such as board of trustees or board of managers, by which such group is designated.

[ 1977, c. 525, §13 (NEW) .]

3. Bylaws. "Bylaws" means the code or codes of rules adopted for the regulation or management of the affairs of the corporation irrespective of the name or names by which such rules are designated and includes the corporation's constitution unless the constitution is filed as the articles of incorporation or enacted by the Legislature in a special Act.

[ 1977, c. 525, §13 (NEW) .]

4. Corporation. "Corporation" or "domestic corporation" means a nonprofit corporation subject to this Act, including a nonprofit hospital and medical organization subject to Title 24, chapter 19. It shall not include:

A. A foreign corporation; [1977, c. 592, §12 (NEW).]

B. A corporation subject to the laws regulating banking and insurance companies; or [1977, c. 592, §12 (NEW).]

C. An instrumentality, agency, political subdivision or body politic and corporate of the State. [1977, c. 592, §12 (NEW).]

[ 1977, c. 592, §12 (RPR) .]

4-A. Deliver; delivery. "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery and electronic transmission.

[ 2005, c. 302, §1 (NEW) .]

5. Director. "Director" means one member of the board of directors.

[ 1977, c. 525, §13 (NEW) .]

5-A. Domestic condominium corporation.

[ 1991, c. 780, Pt. U, §11 (RP); 1991, c. 837, Pt. A, §35 (RP) .]

5-B. Entity. "Entity" has the same meaning as set out in Title 13-C, section 102, subsection 11.

[ 2003, c. 344, Pt. B, §7 (NEW) .]

5-C. Electronic transmission. "Electronic transmission" means any process of communication that does not directly involve the physical transfer of paper and that is suitable for the retention, retrieval and reproduction of information by the recipient.

[ 2005, c. 302, §1 (NEW) .]

6. Foreign corporation. "Foreign corporation" means a nonprofit corporation organized under laws other than the laws of this State.

[ 1977, c. 525, §13 (NEW) .]

6-A. Individual. "Individual" means a natural person.

[ 2003, c. 344, Pt. B, §7 (NEW) .]

7. Insolvent. "Insolvent" means inability of a corporation to pay its debts as they become due in the usual course of its affairs.

[ 1977, c. 525, §13 (NEW) .]

8. Member. "Member" includes persons by whatever name designated, including corporators, and means one having membership rights in a corporation in accordance with the provisions of its articles of incorporation or bylaws. In the case of a corporation without members entitled to vote, references in this Act to acts of members shall be taken to mean acts of directors.

[ 1977, c. 592, §13 (AMD) .]

8-A. Mutual benefit corporation. "Mutual benefit corporation" means a mutual benefit corporation described in section 1406 or a corporation formed as a mutual benefit corporation pursuant to chapter 4.

[ 2001, c. 550, Pt. C, §6 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

9. Nonprofit corporation. "Nonprofit corporation" means a corporation, no part of the income or profit of which is distributable to its members, directors or officers.

[ 1977, c. 525, §13 (NEW) .]

9-A. Person. "Person" includes an individual and an entity.

[ 2003, c. 344, Pt. B, §7 (NEW) .]

10. President. "President" means the chief executive officer by whatever name known.

[ 1977, c. 525, §13 (NEW) .]

10-A. Public benefit corporation. "Public benefit corporation" means a public benefit corporation described in section 1406 or a domestic corporation formed as a public benefit corporation pursuant to chapter 4.

[ 2001, c. 550, Pt. C, §7 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

11. Secretary or clerk. "Secretary or clerk" means the officer responsible for the keeping of records.

[ 1977, c. 525, §13 (NEW) .]

11-A. Sign; signature. "Sign" or "signature" includes any manual, facsimile, conformed or electronic signature.

[ 2005, c. 302, §1 (NEW) .]

12. Treasurer. "Treasurer" means the chief fiscal officer.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 592, §§12,13 (AMD). 1991, c. 465, §26 (AMD). 1991, c. 780, §U11 (AMD). 1991, c. 837, §A35 (AMD). 2001, c. 550, §§C6,7 (AMD). 2001, c. 550, §C29 (AFF). 2003, c. 344, §B7 (AMD). 2005, c. 302, §1 (AMD).



13-B §103. Applicability

1. Domestic corporations. The provisions of this Act relating to domestic corporations shall apply to:

A. All corporations organized hereunder; [1977, c. 525, §13 (NEW).]

B. All nonstock corporations heretofore organized under any prior general Act or under any Act providing for the creation of special classes of corporations and for a purpose or purposes for which a corporation might be organized under this Act; and [1977, c. 525, §13 (NEW).]

C. All nonstock corporations created by special Act of the Legislature, and all nonstock corporations located in Maine and created prior to the Articles of Separation by special Act of the General Court of the Commonwealth of Massachusetts; provided the purposes of the corporations are purposes for which a corporation may be organized under this Act. [1977, c. 592, §14 (RPR).]

[ 1977, c. 592, §14 (AMD) .]

2. Foreign corporations. The provisions of this Act relating to foreign corporations shall apply to all foreign nonprofit corporations conducting affairs in this State for a purpose or purposes for which a corporation might be organized under this Act.

[ 1977, c. 525, §13 (NEW) .]

3. Class of corporations. Subject to the provisions of section 201, this Act does not apply to any class of corporations, including, but not limited to, corporations subject to Title 24, chapter 19 or Title 24-A, to the extent that any provision of any other public law is specifically applicable to such class of corporations and is inconsistent with any provision of this Act, in which case such other provision prevails, and does not apply to any corporation created by special Act of the Legislature, to the extent that this Act is inconsistent with such special Act; nor does the Act apply to any mutual insurer, as defined in Title 24-A, section 401, nor to any financial institution incorporated by special Act of the Legislature or pursuant to general law.

[ 2001, c. 550, Pt. C, §8 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

4. Enactment not to affect existence of certain corporations. The enactment of this Act shall not affect the existence of any corporation existing on the effective date of this Act.

[ 1977, c. 525, §13 (NEW) .]

5. Other provisions not affected. The enactment of this Act shall not affect any cause of action, liability, penalty or action which on the effective date of this Act is accrued, existing, incurred or pending, but the same may be asserted, enforced, prosecuted or defended as if this Act had not been enacted.

[ 1977, c. 525, §13 (NEW) .]

6. Validity. The validity of any corporate act and of any incorporation, prior to the effective date of this Act, shall be determined with reference to the law then in effect.

[ 1977, c. 525, §13 (NEW) .]

7. Validity of provisions of articles or bylaws. The validity of any provision of the articles or the bylaws of a corporation existing on the effective date of this Act shall be determined with reference to the law which was in effect at the time when the same was adopted, or with reference to this Act, whichever supports the validity of such provision. A provision of the articles or the bylaws which was valid under the law in existence at the time the same was adopted shall remain in effect, notwithstanding a contrary provision of this Act, until repealed or amended by voluntary act of the corporation; but any amendment thereof shall be adopted by the procedures set out in this Act and the provision, as amended, shall conform to the requirement of this Act.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 592, §14 (AMD). 2001, c. 550, §C8 (AMD). 2001, c. 550, §C29 (AFF).



13-B §104. Execution of documents

Whenever any provision of this Act specifically requires any document to be executed by the corporation in accordance with this section, unless otherwise specifically stated in this Act and subject to any additional provisions of this Act, such requirements shall mean that: [1977, c. 525, §13 (NEW).]

1. Signature required. The document must be signed:

A. In the case of articles of incorporation, by the incorporator or incorporators; [2007, c. 323, Pt. B, §1 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. In the case of other documents:

(1) By the clerk or secretary;

(2) By the chair of the board of directors of a foreign corporation or a domestic corporation, by its president or by another of its officers; or

(4) If there are no directors, then by a specific member or members as may be designated by the members at a lawful meeting; [2005, c. 302, §2 (AMD).]

C. In the case of annual reports, as provided in section 1301, subsection 3; or [1997, c. 376, §17 (AMD).]

D. In the case of an application for authority to carry on activities, by any duly authorized individual. All other documents filed on behalf of foreign corporations may be signed by any duly authorized individual; [2007, c. 323, Pt. B, §2 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. B, §§1, 2 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Name typed or printed. Any person signing a document shall, either opposite or beneath his signature, clearly and legibly print or type his name and the capacity in which he signs.

[ 1977, c. 525, §13 (NEW) .]

3. Title set forth. The document shall set forth the title of the document at the head of the document.

[ 1977, c. 525, §13 (NEW) .]

4. Current complete address. The document shall set forth the current address of the registered office of the corporation, including the street or rural route address, post office box, if any, town or city, county and state.

[ 1977, c. 525, §13 (NEW) .]

5. Failure to comply. If the document is accepted for filing and filed, a failure to comply with the requirements of subsections 2, 3 or 4 shall have no effect on the validity of the document, and the document shall have the same legal effect as though those subsections had been complied with fully.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1989, c. 501, §§L33,34 (AMD). 1997, c. 376, §17 (AMD). 1999, c. 594, §9 (AMD). 2005, c. 302, §2 (AMD). 2007, c. 323, Pt. B, §§1, 2 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §105. Verification of documents

1. Oath not required. Unless required by some other law, no document required or permitted to be filed under any provision of this Act need be under oath or acknowledged.

[ 1977, c. 525, §13 (NEW) .]

2. Signature is verification. The signature of any person on a document required or permitted to be filed under any provisions of this Act constitutes that person's representation that:

A. He has read and understood the meaning and purport of the statements contained in the document; [1977, c. 525, §13 (NEW).]

B. Such statements are true, either by personal knowledge or according to his information and belief; and [1977, c. 525, §13 (NEW).]

C. If he signed in a representative capacity or as a corporate officer, that he had the authority so to sign. If any of the above representations is false, the person who signed the document shall be liable as specified in section 1303. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §106. Filing of documents

1. Meaning of filing. Whenever any provision of this Act requires any document to be delivered for filing, or filed in accordance with this section, unless otherwise specifically stated in this Act and subject to any additional provisions of this Act, such requirement shall mean that:

A. The original or a duplicate original of the document shall be delivered to the Office of the Secretary of State; [1977, c. 525, §13 (NEW).]

B. If the document records, reflects or depends upon any action taken by a vote or the consent of the members, the document shall include or be accompanied by a certificate of the clerk, the secretary or an assistant secretary of the corporation stating that he has in his custody minutes properly reflecting such action by the members; [1977, c. 525, §13 (NEW).]

C. All fees required for filing the document shall be tendered to the Secretary of State; [1977, c. 525, §13 (NEW).]

D. Upon delivery of the document and upon tender of the required fees, if the Secretary of State finds that the document conforms to the requirements of rules promulgated in accordance with this Act, the Secretary of State shall certify that the document has been filed in the Secretary of State's office by endorsing thereon the word "filed" and the day, month and year thereof, and by signing or initialing such endorsement in person or by agent; if the person delivering the document for filing so requests, such endorsement shall further include the hour and minute of the filing of the document. Such endorsement shall be known as the "filing date" of the document and shall be conclusive of the date, and the time if included in the endorsement, of filing in the absence of actual fraud. An identifying mark may be used in lieu of signing or initialing. The filing date shall be the date first received unless otherwise specified by law or rule. The Secretary of State shall thereafter file and index the original; [1989, c. 501, Pt. L, §35 (AMD).]

E. The Secretary of State shall promptly make a copy of the original and shall attest the copy by making upon it the same endorsement which is required to appear upon the original, together with a further endorsement that the copy is a true copy of the original document; and [1991, c. 465, §27 (AMD).]

F. The copy, so attested, must be returned to the person or persons delivering the documents to the Secretary of State and it must be retained as a part of the permanent records of the corporation. [1991, c. 465, §27 (AMD).]

[ 1991, c. 465, §27 (AMD) .]

2. Fully effective. Any document required to be filed shall be fully effective as of the filing date of the document.

[ 1977, c. 525, §13 (NEW) .]

3. Microfilmed. If he so determines by rule, the Secretary of State may copy, on microfilm, any document filed by him under this Act or under any predecessor of this Act and retain such microfilm copy in lieu of retaining the original as required by subsection 1, paragraph D; and he may thereafter destroy the original document or return it to the person who delivered the same to him for filing.

[ 1977, c. 525, §13 (NEW) .]

4. Inaccurate record filed. Whenever any document authorized to be filed with the Secretary of State under any provision of this Act has been so filed and is an inaccurate record of the corporate action therein referred to, or was defectively or erroneously executed, sealed or acknowledged, such document may be corrected by filing with the Secretary of State a certificate of correction of such document which shall be executed and delivered for filing in accordance with section 104 and this section. The certificate of correction shall specify the inaccuracy or defect to be corrected and shall set forth the portion of the instrument in corrected form. The corrected instrument shall be effective as of the date the original instrument was filed, except as to those persons who are substantially and adversely affected by the correction, and as to those persons the corrected instrument shall be effective from the filing date.

[ 1977, c. 525, §13 (NEW) .]

5. Rulemaking. The Secretary of State may promulgate rules permitting the filing of documents by electronic transmission and permitting facsimile signatures on documents to be filed; and

[ 1989, c. 501, Pt. L, §36 (NEW) .]

6. Document filing. The Secretary of State's duty to file documents under this section is ministerial. The Secretary of State's filing or refusing to file a document does not, except as otherwise provided by law or rule:

A. Affect the validity or invalidity of the document in whole or part; [1989, c. 501, Pt. L, §36 (NEW).]

B. Relate to the correctness or incorrectness of information contained in the document; or [1989, c. 501, Pt. L, §36 (NEW).]

C. Create a presumption that the document is valid or invalid or that the information contained in the document is correct or incorrect. [1989, c. 501, Pt. L, §36 (NEW).]

[ 1989, c. 501, Pt. L, §36 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1989, c. 501, §§L35,36 (AMD). 1991, c. 465, §27 (AMD).



13-B §107. Effect of corporate seal on document

1. Seal of corporation. The seal of the corporation may, but need not, be affixed to any document executed in accordance with section 104, and its absence therefrom shall not impair the validity of the document or of any action taken in pursuance thereof or in reliance thereon.

[ 1979, c. 127, §93 (AMD) .]

2. Corporate seal prima facie evidence. The presence of the corporate seal on a document purporting to be executed by authority of a domestic or foreign corporation shall be prima facie evidence that the document was so executed.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §93 (AMD).



13-B §108. Computation of time for giving notice

In computing the period of time for the giving of any notice required or permitted under this Act, or under the articles, the bylaws of the corporation, or a resolution of its members or directors, the day on which the notice is given shall be excluded, and the day when the act for which notice is given to be done shall be included, unless the instrument calling for the notice otherwise specifically provides. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §109. Reservation of power

Acts of incorporation passed since March 17, 1831, including this Act, may be amended, altered or repealed by the Legislature as if express provision to amend, alter or repeal were made in them, unless they contain an express limitation. This section does not deprive the courts of any power that they have at common law over a corporation or its officer. [RR 1991, c. 2, §43 (COR).]

SECTION HISTORY

1977, c. 525, §13 (NEW). RR 1991, c. 2, §43 (COR).



13-B §110. Effect of invalidity

If any provision of this Act or any application of any provision to any person or circumstances is held unconstitutional or otherwise invalid, such invalidity shall not nullify or otherwise impair the remainder of this Act or any other provision or application thereof, but the effect shall be confined to the specific provision or application thereof held invalid, and for this purpose the provisions of this Act are declared to be severable. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §111. Certificate of existence; certificate of authority; certificate of fact

1. Application. Any person may apply to the Secretary of State for a certificate of existence for a domestic corporation or a certificate of authority for a foreign corporation.

[ 2003, c. 631, §1 (NEW) .]

2. Contents. A certificate of existence or certificate of authority sets forth:

A. The corporation's name used in this State; [2003, c. 631, §1 (NEW).]

B. That, if a domestic corporation, the corporation is duly incorporated under the laws of this State and the date of its incorporation; [2003, c. 631, §1 (NEW).]

C. That, if a foreign corporation, the foreign corporation is authorized to carry on activities in this State, the date on which the corporation was authorized to carry on activities in this State and its jurisdiction of incorporation; [2003, c. 631, §1 (NEW).]

D. That all fees and penalties owed to this State have been paid if:

(1) Payment is reflected in the records of the Secretary of State; and

(2) Nonpayment affects the existence or authorization of the domestic or foreign corporation; [2003, c. 631, §1 (NEW).]

E. That the corporation's most recent annual report required by section 1301 has been delivered to the Secretary of State; and [2003, c. 631, §1 (NEW).]

F. Any facts of record in the office of the Secretary of State that may be requested by the applicant under subsection 1. [2003, c. 631, §1 (NEW).]

[ 2003, c. 631, §1 (NEW) .]

3. Evidence of existence or authority. Subject to any qualification stated in the certificate, a certificate of existence or certificate of authority issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to carry on activities in this State.

[ 2003, c. 631, §1 (NEW) .]

4. Certificate of fact. In addition to the certificate authorized under subsection 2, the Secretary of State may issue a certificate attesting to any fact of record in the office of the Secretary of State that may be requested by the applicant under subsection 1.

[ 2003, c. 631, §1 (NEW) .]

SECTION HISTORY

2003, c. 631, §1 (NEW).






Chapter 2: CORPORATE PURPOSES AND POWERS

13-B §201. Purposes

1. Corporations organized. Except as provided in subsections 2 and 3, all nonprofit corporations shall be organized under this Act and may be organized for any lawful purpose or purposes, including without being limited to any of the following purposes:

A. Charitable, benevolent, eleemosynary, educational, civic, patriotic, political, social, fraternal, literary, cultural, athletic, scientific, agricultural, horticultural and animal husbandry; [1977, c. 525, §13 (NEW).]

B. Professional, commercial, industrial, trade association or collective bargaining; and [RR 1991, c. 2, §44 (COR).]

C. Land development condominiums, homesteads, unit owners or home owners. [1977, c. 525, §13 (NEW).]

[ RR 1991, c. 2, §44 (COR) .]

2. Corporations not organized. The following types of corporations may not be organized under this Act:

A. Parishes and societies, as that term is used in Title 13, chapter 93, subchapter I; independent local churches, as that term is used in Title 13, chapter 93, subchapter II; meeting houses, as that term is used in Title 13, chapter 93, subchapter IV; and churches organized as noncapital stock corporations under Title 13, chapter 81, subchapter I.

If any of the foregoing corporations files an annual report pursuant to section 1301 of this Act, the filing of the report is deemed an election by that corporation to be governed by all of the provisions of this chapter, unless clearly inapplicable; and [1993, c. 680, Pt. A, §22 (AMD).]

B. Cooperatives, as that term is used in Title 13, chapter 85, subchapter II; credit unions, as defined in Title 9-B, section 131; rural electrification cooperatives, as that term is used in Title 35-A, chapter 37, subchapters I, II and III; consumers' cooperatives, as that term is used in Title 13, chapter 85, subchapter I; and fish marketing associations, as that term is used in Title 13, chapter 87. [1993, c. 680, Pt. A, §22 (AMD).]

[ 1993, c. 680, Pt. A, §22 (AMD) .]

3. Corporations which may elect to be organized under this chapter. The following types of corporations may elect to be organized under and governed by applicable provisions of this chapter or under any other applicable statutory provisions:

A. [1981, c. 698, §85 (RP).]

B. Proprietors of lands and wharves, as that term is used in Title 13, chapter 91; [1985, c. 737, Pt. A, §35 (AMD).]

C. Fraternal beneficiary associations, as that term is used in Title 24-A, chapter 55; [1985, c. 737, Pt. A, §35 (AMD).]

D. Cemetery corporations which do not issue shares, as that term is used in Title 13, chapter 83; [1985, c. 737, Pt. A, §35 (AMD).]

E. Agricultural societies, as that term is used in Title 7, chapter 4; [2005, c. 563, §11 (AMD).]

F. Local development corporations; and [2001, c. 703, §7 (AMD).]

G. Volunteer fire associations, as that term is used in Title 30-A, chapter 153. [1995, c. 462, Pt. A, §36 (AMD).]

If any of the foregoing corporations are organized under applicable provisions of this Act, they are governed by the provisions of this chapter unless clearly inapplicable; provided further that if any of the foregoing corporations files an annual report pursuant to section 1301 of this Act, the filing of the report is deemed an election by that corporation to be governed by all of the provisions of this chapter unless clearly inapplicable.

[ 2005, c. 563, §11 (AMD) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §94 (AMD). 1979, c. 541, §§B16-B20 (AMD). 1981, c. 698, §85 (AMD). 1985, c. 714, §40 (AMD). 1985, c. 737, §A35 (AMD). 1987, c. 141, §B13 (AMD). 1987, c. 402, §A102 (AMD). 1989, c. 502, §A38 (AMD). RR 1991, c. 2, §44 (COR). 1993, c. 316, §§29,30 (AMD). 1993, c. 680, §A22 (AMD). 1995, c. 462, §A36 (AMD). 2001, c. 703, §7 (AMD). 2005, c. 563, §11 (AMD).



13-B §202. General powers

1. Powers. Subject to any limitations contained in this Act or in any other law, each corporation shall have power:

A. To exist perpetually. No corporation formed under this Act may specify a lesser period of existence, but this shall not limit the power of a corporation to terminate its existence as provided by law; [1977, c. 525, §13 (NEW).]

B. To sue and be sued in its corporate name, and to participate in any judicial, administrative, arbitrative or other proceeding; [1977, c. 525, §13 (NEW).]

C. To adopt and alter a corporate seal and to use the same as a facsimile thereof; [1977, c. 525, §13 (NEW).]

D. To elect, appoint or hire officers, agents and employees of the corporation, and to define their duties and fix their compensation; [1977, c. 525, §13 (NEW).]

E. To make and alter bylaws, not inconsistent with its articles of incorporation or with the laws of this State, for the administration and regulation of the activities of the corporation; [1977, c. 525, §13 (NEW).]

F. To cease its corporate activities and surrender its corporate franchise; [1977, c. 525, §13 (NEW).]

G. To make donations irrespective of corporate benefit for any charitable, scientific, educational or welfare purpose; and contributions for political candidates, parties and issues, to the extent permitted by law; [1977, c. 525, §13 (NEW).]

H. To establish and carry out pension plans, pension trusts, other incentive plans for any or all of its directors, officers and employees; and to pay pensions and similar payments to its directors, officers or employees, and their families; [1977, c. 525, §13 (NEW).]

I. With respect to any property of any description or interest therein, wherever situated, including, but not limited to, real property:

(1) To acquire, by purchase, lease, gift, will or otherwise;

(2) To own, hold, use, improve and otherwise deal in; and

(3) To sell, convey, encumber, mortgage, pledge, lease, exchange or otherwise dispose of all or any part of such property; [1977, c. 525, §13 (NEW).]

J. To make contracts and incur liabilities, borrow money on such terms and conditions as it may determine, issue its notes and bonds and other obligations and secure any of its obligations by mortgage, pledge or other encumbrance of all or any part of its property, franchises and income; [1977, c. 525, §13 (NEW).]

K. To enter into contracts of guaranty or suretyship, unless in doing so the corporation would be engaging in an activity prohibited to business corporations organized under Title 13-C; [2003, c. 344, Pt. D, §11 (AMD).]

L. To lend money, invest its funds from time to time and take and hold any property, including, but not limited to, real property, as security for payment of funds so loaned or invested, unless in doing so the corporation would be engaging in a business prohibited to business corporations organized under Title 13-C; [2003, c. 344, Pt. D, §11 (AMD).]

M. To lend money to its employees other than its officers and directors and otherwise to assist its employees, officers and directors; [1977, c. 525, §13 (NEW).]

N. To conduct its activities, carry on its operations and have offices and exercise the powers granted by this Act in any state, territory, district or possession of the United States or in any foreign country; [1977, c. 525, §13 (NEW).]

O. To purchase, take, receive, subscribe for or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge or otherwise use and deal in and with:

(1) The shares or other interests in or obligations of domestic business or foreign business corporations, associations, partnerships or individuals; and

(2) The obligations of the United States or any other government, state, territory, municipality or governmental district, or of any instrumentality thereof; [1997, c. 376, §18 (AMD).]

P. To form, or acquire the control of, other corporations or business corporations; [1977, c. 525, §13 (NEW).]

Q. To participate with others in any corporation, partnership, transaction, arrangement, operation, organization or venture which the corporation has power to conduct by itself, even if such participation involves sharing or delegation of control with or to others; [1977, c. 525, §13 (NEW).]

R. To reimburse and indemnify litigation expenses of directors, officers and employees, as provided for in section 714; [1989, c. 857, §51 (AMD).]

S. To have and exercise all powers necessary or convenient to effect the purposes for which the corporation is organized, or to further the activities in which the corporation may lawfully be engaged; and [1989, c. 857, §51 (AMD).]

T. To engage in legislative liaison activities, including gathering information regarding legislation, analyzing the effect of legislation, communicating with Legislators and attending and giving testimony at legislative sessions, public hearings or committee hearings, notwithstanding any rule adopted by the Department of Health and Human Services. [2005, c. 397, Pt. C, §11 (AMD).]

[ 2005, c. 397, Pt. C, §11 (AMD) .]

2. Limitation. The articles of incorporation of any corporation subject to this Act may limit the powers conferred by subsection 1, except to the extent that any such limitation is inconsistent with any provision of this Act or with any other law of this State.

[ 1977, c. 525, §13 (NEW) .]

3. Powers enumerated. It shall not be necessary to set forth in the articles of incorporation any of the powers enumerated in this section; but unless expressly excluded by the articles or limited by statute, each corporation shall have all the powers enumerated in this section whether or not some or all of them are also enumerated in the articles.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1989, c. 857, §§51,52 (AMD). 1997, c. 376, §18 (AMD). 2003, c. 344, §D11 (AMD). 2005, c. 397, §C11 (AMD).



13-B §203. Defense of ultra vires

1. Beyond legal powers. No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, but such lack of capacity or power may be asserted:

A. In a proceeding by a member or a director against the corporation to enjoin the doing or continuation of unauthorized acts, or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined are being, or are to be, performed pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding and if it deems the same to be equitable, set aside and enjoin the performance of such contract, and in so doing may allow to the corporation or the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them which may result from the action of the court in setting aside and enjoining the performance of such contract, but anticipated profits to be derived from the performance of the contract shall not be awarded by the court as a loss or damage sustained; [1977, c. 525, §13 (NEW).]

B. In a proceeding by the corporation, whether acting directly or through a receiver, trustee or other legal representative, or through members in a representative suit, against the officers or directors of the corporation for exceeding their authority; or [1977, c. 525, §13 (NEW).]

C. In a proceeding by the Attorney General, as provided in this Act, to dissolve the corporation, or in a proceeding by the Attorney General to enjoin the corporation from performing unauthorized acts, or in any other proceeding by the Attorney General. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).






Chapter 3: CORPORATE NAME; REGISTERED OFFICE AND AGENT; SERVICE OF PROCESS

13-B §301. Corporate name (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §95 (AMD). 1979, c. 572, §§11-13 (AMD). 1979, c. 663, §72 (AMD). 1983, c. 50, §§2,3 (AMD). 1983, c. 86, §3 (AMD). 1983, c. 583, §6 (AMD). 1989, c. 501, §§L37,38 (AMD). 1993, c. 316, §§31-36 (AMD). 1993, c. 616, §6 (AMD). 1993, c. 718, §§B6-8 (AMD). 1995, c. 514, §2 (AMD). 1995, c. 633, §§C7-9 (AMD). 1997, c. 633, §4 (AMD). 2003, c. 344, §B8 (RP).



13-B §301-A. Corporate name

1. Prohibition. A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 201 and the corporation's articles of incorporation.

[ 2003, c. 344, Pt. B, §9 (NEW) .]

2. Distinguishable name. Except as authorized by subsections 3 and 4, a corporate name must be distinguishable on the records of the Secretary of State from:

A. The name of a corporation, limited liability company, limited liability partnership or limited partnership that is incorporated, organized or authorized to transact business or carry on activities in this State; [2003, c. 344, Pt. B, §9 (NEW).]

B. Assumed, fictitious, reserved and registered name filings for all entities; and [2003, c. 344, Pt. B, §9 (NEW).]

C. Marks registered under Title 10, chapter 301-A unless the registered owner or holder of the mark is the same person or entity as the corporation seeking to use a name that is not distinguishable on the records of the Secretary of State and files proof of ownership with the Secretary of State. [2003, c. 344, Pt. B, §9 (NEW).]

[ 2003, c. 344, Pt. B, §9 (NEW) .]

3. Refuse to file name. The Secretary of State, in the Secretary of State's discretion, may refuse to file a name that:

A. Consists of or comprises language that is obscene; [2003, c. 344, Pt. B, §9 (NEW).]

B. Inappropriately promotes abusive or unlawful activity; [2003, c. 344, Pt. B, §9 (NEW).]

C. Falsely suggests an association with public institutions; or [2003, c. 344, Pt. B, §9 (NEW).]

D. Violates any other provision of the law of this State with respect to names. [2003, c. 344, Pt. B, §9 (NEW).]

[ 2003, c. 344, Pt. B, §9 (NEW) .]

4. Authorization to use name. A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable on the records of the Secretary of State from one or more of the names described in subsection 2. The Secretary of State shall authorize use of the name applied for if:

A. The entity in possession of the name consents to the use in writing and submits an undertaking in a form satisfactory to the Secretary of State as provided in sections 104 and 106 or as provided in the applicable law for that entity to change its name to a name that is distinguishable on the records of the Secretary of State from the name of the applicant; or [2003, c. 344, Pt. B, §9 (NEW).]

B. The applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State. [2003, c. 344, Pt. B, §9 (NEW).]

[ 2003, c. 344, Pt. B, §9 (NEW) .]

5. Use of another corporation's name. A corporation may use the name, including the assumed or fictitious name, of another domestic or foreign corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the corporation proposing to use the name:

A. Has merged with the other corporation; [2003, c. 344, Pt. B, §9 (NEW).]

B. Has been formed by reorganization of the other corporation; or [2003, c. 344, Pt. B, §9 (NEW).]

C. Has acquired all or substantially all of the assets, including the corporate name, of the other corporation. [2003, c. 344, Pt. B, §9 (NEW).]

[ 2003, c. 344, Pt. B, §9 (NEW) .]

6. Determining distinguishability. In determining whether names are distinguishable on the records, the Secretary of State shall disregard the following:

A. The words or abbreviations of words that describe the nature of the entity, including "professional association," "corporation," "company," "incorporated," "chartered," "limited," "limited partnership," "limited liability company," "professional limited liability company," "limited liability partnership," "registered limited liability partnership," "limited liability limited partnership," "service corporation" and "professional corporation"; [2005, c. 543, Pt. D, §10 (AMD); 2005, c. 543, Pt. D, §18 (AFF).]

B. The presence or absence of the words or symbols of the words "and" and "the"; and [2003, c. 344, Pt. B, §9 (NEW).]

C. The differences in the use of punctuation, capitalization or special characters. [2003, c. 344, Pt. B, §9 (NEW).]

[ 2005, c. 543, Pt. D, §10 (AMD); 2005, c. 543, Pt. D, §18 (AFF) .]

7. Change of corporate name by foreign corporation. If a foreign corporation authorized to carry on activities in this State changes its corporate name to one that does not satisfy the requirements of this section, the foreign corporation may not carry on activities in this State under the proposed new name until it adopts a name satisfying the requirements of this section and files an amended application for authority under section 1207 that is accompanied by a statement of use of a fictitious name under section 308-A.

[ 2003, c. 344, Pt. B, §9 (NEW) .]

8. Violations of this section. If a corporation has in other respects complied with this Title and its articles of incorporation have been filed, or if a foreign corporation has in other respects satisfied this Title and has been authorized to carry on activities in this State, subsequent discovery of a violation of the foregoing provisions of this section does not invalidate its corporate existence or authority, but the courts of this State may, upon application of the State or of any interested or affected person, enjoin such violation and grant any other appropriate relief.

[ 2003, c. 344, Pt. B, §9 (NEW) .]

SECTION HISTORY

2003, c. 344, §B9 (NEW). 2005, c. 543, §D10 (AMD). 2005, c. 543, §D18 (AFF).



13-B §302. Reserved name (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §96 (AMD). 2003, c. 344, §B10 (RP).



13-B §302-A. Reserved name

1. Reserve use of name. A person may reserve the exclusive use of a corporate name, including an assumed or fictitious name, by executing and delivering for filing as provided in section 106 an application to the Secretary of State. The application must be executed by a duly authorized person and must set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the corporate name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a period of 120 days. The reservation may not be renewed, but after the expiration of the reservation, the same name may be reserved by the same or another applicant.

[ 2013, c. 99, §1 (AMD) .]

2. Transfer of reservation. The owner of a reserved corporate name under subsection 1 may transfer the reservation to another person by executing and delivering for filing to the Secretary of State as provided in section 106 a notice of the transfer, signed by the transferor, that states the name and address of the transferee.

[ 2003, c. 344, Pt. B, §11 (NEW) .]

SECTION HISTORY

2003, c. 344, §B11 (NEW). 2013, c. 99, §1 (AMD).



13-B §303. Registered name and renewal; termination (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §97 (AMD). 1979, c. 572, §14 (AMD). 1993, c. 316, §37 (AMD). 1995, c. 458, §6 (AMD). 1997, c. 376, §19 (AMD). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B35 (COR). 2003, c. 344, §B12 (RP).



13-B §303-A. Registered name of foreign corporation

1. Register corporate name. A foreign corporation may register its corporate name if the name is distinguishable on the records of the Secretary of State pursuant to section 301-A.

[ 2003, c. 344, Pt. B, §13 (NEW) .]

2. Application. To register its corporate name, a foreign corporation must execute and deliver to the Secretary of State for filing as provided in sections 104 and 106 an application that:

A. Sets forth its corporate name, the state or country and date of its incorporation, the address of its principal office wherever located and a brief description of the nature of the activities in which it is engaged; and [2003, c. 344, Pt. B, §13 (NEW).]

B. Is accompanied by a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing. [2003, c. 344, Pt. B, §13 (NEW).]

[ 2003, c. 344, Pt. B, §13 (NEW) .]

3. Applicant's exclusive use. A corporate name is registered for a foreign corporation's exclusive use upon the effective date of the application under subsection 2 until the end of the calendar year in which the application was filed.

[ 2003, c. 344, Pt. B, §13 (NEW) .]

4. Renewal of registered name. A foreign corporation whose registration is effective may renew the registration for a successive year by delivering for filing to the Secretary of State a renewal application that complies with the requirements of subsection 2 between October 1st and December 31st. The renewal application, when filed, renews the registration for the following calendar year.

[ 2003, c. 344, Pt. B, §13 (NEW) .]

5. Qualify as foreign corporation. A foreign corporation whose registration is effective may, after the registration is effective, qualify as a foreign corporation under the registered name or may consent in writing to the use of that name by a corporation incorporated under this Title or by another foreign corporation authorized to transact business in this State. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.

[ 2003, c. 344, Pt. B, §13 (NEW) .]

SECTION HISTORY

2003, c. 344, §B13 (NEW).



13-B §304. Registered office and registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1993, c. 316, §38 (AMD). 1997, c. 376, §20 (AMD). 2007, c. 323, Pt. B, §3 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-B §304-A. Registered agent of domestic nonprofit corporation

Each domestic nonprofit corporation must have and shall continuously maintain a registered agent in this State as defined in Title 5, chapter 6-A. [2007, c. 535, Pt. B, §2 (NEW).]

SECTION HISTORY

2007, c. 535, Pt. B, §2 (NEW).



13-B §305. Registered agent; registered office; changes (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §98 (AMD). 1989, c. 501, §L39 (AMD). 1991, c. 780, §U12 (AMD). 1993, c. 316, §39 (AMD). 1997, c. 376, §21 (AMD). 1997, c. 376, §22 (AMD). 1997, c. 376, §23 (AMD). 1999, c. 594, §10 (AMD). 2003, c. 631, §2 (AMD). 2007, c. 323, Pt. B, §4 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-B §306. Service of process on corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 2007, c. 323, Pt. B, §5 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-B §306-A. Service of process upon nonprofit corporation

Service of process, notice or demand required or permitted by law on a nonprofit corporation is governed by Title 5, section 113. [2007, c. 323, Pt. B, §6 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. B, §6 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



13-B §307. Service on nonresident directors of domestic corporations

1. Nonresident directors. Each director of a domestic corporation who is a nonresident of this State at the time of his election or who becomes a nonresident during his term of office shall, by his acceptance of election or by continuing in office as director, be deemed to have appointed the Secretary of State as an agent to receive service of process upon him in any action or proceeding relating to actions of such corporation and arising while he held office as director of such corporation.

[ 1977, c. 525, §13 (NEW) .]

2. Service of process. Service of process upon the Secretary of State must be made in the same manner as is provided by the Maine Rules of Civil Procedure, rule 4(d)(8), as amended, in the case of service upon the Secretary of State as an agent of a corporation. The copy of the process must be mailed to the nonresident director at the address of such director shown on the most recent annual report of the corporation.

[ 1993, c. 316, §40 (AMD) .]

3. Other service of process. Service under this section may also be made by delivery of a copy of the process of the nonresident director at his address outside the State. Proof of such delivery shall be made by affidavit of the person making delivery and the affidavit shall be filed with the clerk of courts in which the action or proceeding is pending.

[ 1977, c. 525, §13 (NEW) .]

4. Termination of application. The resignation of any nonresident director shall, effective as of the date of filing in accordance with section 106 a notice of his resignation signed by such former director, terminate the application to him of the provisions of this section, except for any cause of action already accrued.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §99 (AMD). 1993, c. 316, §40 (AMD).



13-B §308. Assumed name of corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 86, §4 (NEW). 1993, c. 316, §41 (AMD). 1995, c. 458, §7 (AMD). 2003, c. 344, §B14 (RP).



13-B §308-A. Assumed or fictitious name of corporation

1. Assumed name defined. As used in this section, "assumed name" means a trade name, the name of a division not separately incorporated and not used in conjunction with the real corporate name or any name other than the real name of a corporation except a fictitious name.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

2. Fictitious name defined. As used in this section, "fictitious name" means a name adopted by a foreign corporation authorized to carry on activities in this State because its real name is unavailable pursuant to section 301-A.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

3. Authorized to transact business. Upon complying with this section, a domestic or foreign corporation authorized to carry on activities in this State may carry on its activities in this State under one or more assumed or fictitious names.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

4. File statement indicating use of assumed or fictitious name. Prior to carrying on any activities in this State under an assumed or fictitious name, a corporation shall execute and deliver for filing, in accordance with sections 104 and 106, a statement setting forth:

A. The corporate name and the address of the corporation's registered office; [2003, c. 344, Pt. B, §15 (NEW).]

B. That the corporation intends to carry on activities under an assumed or fictitious name; [2003, c. 344, Pt. B, §15 (NEW).]

C. The assumed or fictitious name that the corporation proposes to use; [2003, c. 344, Pt. B, §15 (NEW).]

D. If the assumed name is not to be used at all of the corporation's places of activity in this State, the locations where it will be used; and [2003, c. 344, Pt. B, §15 (NEW).]

E. If the corporation is a foreign corporation:

(1) The jurisdiction of incorporation; and

(2) The date on which it was authorized to carry on activities in this State. [2003, c. 344, Pt. B, §15 (NEW).]

A separate statement must be executed and delivered to the Secretary of State for filing with respect to each assumed or fictitious name that the corporation proposes to use.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

5. Compliance required. An assumed or fictitious name must comply with the requirements of section 301-A.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

6. Enjoin use of assumed or fictitious name. If a corporation uses an assumed or fictitious name without complying with the requirements of this section, the continued use of the assumed or fictitious name may be enjoined upon suit by the Attorney General or by any person adversely affected by the use of the assumed or fictitious name.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

7. Enjoin use despite compliance. Notwithstanding its compliance with the requirements of this section, the use of an assumed or fictitious name may be enjoined upon suit of the Attorney General or of any person adversely affected by such use if:

A. The assumed or fictitious name did not, at the time the statement required by subsection 4 was filed, comply with the requirements of section 301-A; or [2003, c. 344, Pt. B, §15 (NEW).]

B. The assumed or fictitious name is not distinguishable on the records of the Secretary of State from a name in which the plaintiff has prior rights by virtue of the common law or statutory law of unfair competition, unfair trade practices, common law copyright or similar law. [2003, c. 344, Pt. B, §15 (NEW).]

The filing of a statement pursuant to subsection 4 does not constitute actual use of the assumed or fictitious name set out in that statement for purposes of determining priority of rights.

[ 2003, c. 344, Pt. B, §15 (NEW) .]

8. Terminate use of assumed or fictitious name. A corporation may terminate an assumed or fictitious name by executing and delivering, in accordance with sections 104 and 106, a statement setting forth:

A. The name of the corporation and the address of its registered office; [2003, c. 344, Pt. B, §15 (NEW).]

B. That the corporation no longer intends to carry on activities under the assumed or fictitious name; and [2003, c. 344, Pt. B, §15 (NEW).]

C. The assumed or fictitious name the corporation intends to terminate. [2003, c. 344, Pt. B, §15 (NEW).]

[ 2003, c. 344, Pt. B, §15 (NEW) .]

SECTION HISTORY

2003, c. 344, §B15 (NEW).






Chapter 4: ORGANIZATION OF NONPROFIT CORPORATIONS

13-B §401. Incorporators

1. Incorporate. One or more persons acting as incorporators shall execute and file, in accordance with sections 403 and 404, articles of incorporations for a corporation.

[ 1991, c. 780, Pt. U, §13 (AMD) .]

2. Need not be residents. Incorporators need not be residents of this State.

[ 1977, c. 525, §13 (NEW) .]

3. Incorporators. The incorporator or incorporators may be natural persons or domestic or foreign corporations, whether or not authorized to do business or carry on activities in this State, or any combination of natural persons or domestic or foreign corporations. If a corporation acts as an incorporator, the articles of incorporation must be accompanied by a certificate of an appropriate officer of that corporation, not the person signing the articles, certifying that the person executing the articles on its behalf is authorized to do so.

[ 1997, c. 376, §24 (AMD) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1991, c. 780, §§U13,14 (AMD). 1997, c. 376, §24 (AMD).



13-B §402. Members

1. Classes of members. A corporation may have one or more classes of members or may have no members. If the corporation has one or more classes of members, the designation of such class or classes, the manner of election or appointment and the qualifications and rights of the members of each class shall be set forth in the articles of incorporation. If the corporation has no members, that fact shall be set forth in the articles of incorporation. A corporation may issue certificates evidencing membership therein.

[ 1977, c. 525, §13 (NEW) .]

2. Directors, officers, employees and members not liable. The directors, officers, employees and members of the corporation shall not, as such, be liable on its obligations.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §403. Articles of incorporation

1. Form of articles of incorporation. The articles of incorporation shall set forth:

A. The name of the corporation; [1977, c. 525, §13 (NEW).]

A-1. Whether the corporation is a public benefit corporation or a mutual benefit corporation, as described in section 1406; [2001, c. 550, Pt. C, §9 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. If the corporation is a public benefit corporation, the purpose or purposes for which the corporation is organized and, if the corporation is a mutual benefit corporation, the purpose or purposes for which the corporation is organized or a statement that it is organized for all purposes permitted under the Act; [2001, c. 550, Pt. C, §10 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

C. Any provisions, not inconsistent with law, which the incorporators elect to set forth in the articles of incorporation for the regulation of the internal affairs of the corporation, including any provision for distribution of assets on dissolution or final liquidation; [1977, c. 525, §13 (NEW).]

D. The information required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. B, §7 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

E. The number of directors constituting the initial board if the number has been designated or if the initial directors have been chosen; [1997, c. 376, §25 (AMD).]

F. The maximum and minimum, not less than 3, number of directors if they differ from the initial board; and [1977, c. 525, §13 (NEW).]

G. The name and address of each incorporator. [1977, c. 525, §13 (NEW).]

[ 2007, c. 323, Pt. B, §7 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Corporate powers not set forth in incorporation. It shall not be necessary to set forth in the articles of incorporation any of the corporate powers enumerated in this Act.

[ 1977, c. 525, §13 (NEW) .]

3. Controlling amendment to bylaws. Unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment to the articles of incorporation, a change in the number of directors made by amendment to the bylaws shall be controlling. In all other cases, whenever a provision of the articles of incorporation is inconsistent with a bylaw, the provision of the articles of incorporation shall be controlling.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1997, c. 376, §25 (AMD). 2001, c. 550, §§C9,10 (AMD). 2001, c. 550, §C29 (AFF). 2007, c. 323, Pt. B, §7 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §404. Filing of articles of incorporation

1. Filing. When the articles of incorporation are delivered for filing by the Secretary of State, the Secretary of State shall, before filing them, determine that the articles:

A. Comply with the requirements of sections 104 and 106; [1977, c. 525, §13 (NEW).]

B. Set forth the information required by sections 402 and 403; and [1989, c. 501, Pt. L, §40 (AMD).]

C. Do not adopt as the name of the corporation a name that is in violation of section 301-A. [2003, c. 344, Pt. B, §16 (AMD).]

D. [1989, c. 501, Pt. L, §40 (RP).]

[ 2003, c. 344, Pt. B, §16 (AMD) .]

2. Secretary of State to file articles of incorporation. Upon making such determination, the Secretary of State shall file the articles of incorporation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1989, c. 501, §L40 (AMD). 2003, c. 344, §B16 (AMD).



13-B §405. Beginning of corporate existence; filing as conclusive evidence of incorporation; exceptions

1. Filed articles constitute charter and authority. The filed articles constitute the corporation's charter and authority to carry on activities.

[ 1977, c. 525, §13 (NEW) .]

2. Beginning of corporate existence. The existence of the corporation shall begin as of the filing date of the articles of incorporation, endorsed by the Secretary of State upon the articles filed as provided by section 106.

[ 1977, c. 525, §13 (NEW) .]

3. Filing of articles of incorporation; conclusive evidence. The fact that the articles of incorporation have been filed by the Secretary of State shall be conclusive evidence that all conditions required by this Act to be performed by the incorporators have been complied with, that the corporation has been incorporated and that its corporate existence has begun. Nothing in this subsection shall be construed to prohibit the State from instituting proceedings to:

A. Cancel or revoke the articles of incorporation; [1977, c. 525, §13 (NEW).]

B. Enjoin any person from acting as a corporation within this State without being duly incorporated; or [1977, c. 525, §13 (NEW).]

C. Compel dissolution of the corporation; and in any such proceeding by the State, this section shall not give rise to any presumptions against the State. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

4. Fact of filing. The fact of filing the articles may be proved by production of a certified copy thereof or in any other manner permitted by law.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §406. Powers of incorporators; organizational meeting

1. Management of affairs until first annual meeting. If the persons who are to serve as directors until the first annual meeting of the members have not been named in the articles of incorporation, the incorporator or incorporators, until the directors are elected, shall manage the affairs of the corporation and may do whatever is necessary and proper to perfect the organization of the corporation, including the adoption of the original bylaws of the corporation and the election of directors. If the persons who are to serve as directors until the first annual meeting have been named in the articles of incorporation, the power of the incorporator or incorporators to act for the corporation shall terminate upon filing of the articles. If the initial directors have not been named in the articles, the power of the incorporator or incorporators shall terminate upon the election and qualification of at least one director.

[ 1977, c. 525, §13 (NEW) .]

2. Organizational meeting. At any time before or after the filing date of the articles of incorporation, an organizational meeting of the incorporator or incorporators, or of the board of directors if the initial directors were named in the articles of incorporation, shall be held, either within or without this State, to adopt bylaws of the corporation, to elect directors, if the meeting is of the incorporators, to serve or hold office until the first annual meeting of the members, to elect officers if the meeting is of the directors, to do any other or further acts to complete the organization of the corporation and to transact such other business as may come before the meeting. Such meeting may be held without call, upon the unanimous agreement of the incorporators or directors, as the case may be, or upon call as provided in subsection 3.

[ 1977, c. 525, §13 (NEW) .]

3. Meeting; how called. If the organizational meeting is of the incorporators, it shall be held at the call of a majority of the incorporators. If the organizational meeting is of the directors named in the articles of incorporation, it shall be held at the call either of a majority of the incorporators or of a majority of the directors named in the articles. The person or persons calling the meeting shall give to each other incorporator or director, as the case may be, at least 3 days' written notice thereof by any usual means of communication. The notice shall state the time, place and purposes of the meeting.

[ 1977, c. 525, §13 (NEW) .]

4. Waiver of notice. The provisions of section 705 pertaining to waiver of notice shall apply to the organizational meeting.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §407. Shares of stock and dividends prohibited

A corporation shall not have or issue shares of stock. No dividend shall be paid and no part of the income or profit of a corporation shall be distributed to its members, directors or officers. A corporation may pay compensation in a reasonable amount to its members, directors, or officers for services rendered, may confer benefits upon its members in conformity with its purposes and upon dissolution or final liquidation may make distributions to its members as permitted by this Act, and no such payment, benefit or distribution shall be deemed to be a dividend or a distribution of income or profit. Upon dissolution or liquidation, the assets of a corporation whose purposes and activities have been primarily charitable, religious, eleemosynary, benevolent or educational shall be transferred or conveyed only to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving or liquidating corporation. [1977, c. 592, §15 (AMD).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 592, §15 (AMD).






Chapter 6: BYLAWS AND VOTING

13-B §601. Bylaws

The initial bylaws of a corporation shall be adopted by its incorporators or its board of directors. The power to alter, amend or repeal the bylaws or adopt new bylaws shall be vested in the board of directors unless otherwise provided in the articles of incorporation or the bylaws. The bylaws may contain any provisions for the regulation and management of the activities of a corporation not inconsistent with law or the articles of incorporation. [1979, c. 127, §100 (AMD).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §100 (AMD).



13-B §602. Meetings of members

1. Where held. Meetings of members, if any, may be held at such place, either within or without this State, as may be provided in the bylaws. In the absence of any such provision, all meetings shall be held at the registered office of the corporation in this State.

[ 1977, c. 525, §13 (NEW) .]

2. Annual meetings. A meeting shall be held annually at such time as may be provided in the articles of incorporation or bylaws. If there shall be a failure, for whatever reason, to hold the annual meeting for a period of 30 days after the date for such meeting specified in the bylaws or articles of incorporation, or if no date has been specified, for a period of 13 months after the organization of the corporation or after its last annual meeting, a substitute annual meeting may be called by any person or persons entitled to call a special meeting of the members.

[ 1977, c. 525, §13 (NEW) .]

3. Special meetings. Special meetings of the members may be called by the president or by the board of directors. Special meetings of the members may also be called by such other officers or persons or number or proportion of members as may be provided in the articles of incorporation or the bylaws. In the absence of a provision fixing the number or proportion of members entitled to call a meeting, a special meeting of members may be called by members having 1/20th of the votes entitled to be cast at such meeting.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §603. Notice of members' meetings

1. Written notice of meetings. Unless otherwise provided in the articles of incorporation or the bylaws, written notice stating the place, day and hour of the meeting and, in case of a special meeting, the purpose or purposes for which the meeting is called, shall be delivered not less than 10 nor more than 50 days before the date of the meeting, either personally or by mail, by or at the direction of the president or the secretary, or the officers or persons calling the meeting, to each member entitled to vote at such meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States mail addressed to the member at his address as it appears on the records of the corporation, with postage thereon prepaid.

[ 1977, c. 525, §13 (NEW) .]

2. Affidavit of designated officer prima facie evidence of facts stated therein. An affidavit of the officer designated under subsection 1, or of such other person who gave notice as required by this section, that such notice has been given shall in the absence of fraud be prima facie evidence of the facts stated therein.

[ 1977, c. 525, §13 (NEW) .]

3. Notice of adjourned meeting. When a meeting is adjourned, for whatever reason, for 30 days or more, notice of the adjourned meeting must be given as provided by this section. Notice of a meeting adjourned for less than 30 days need not be given if the time and place of the adjourned meeting are announced at the meeting at which the adjournment is taken. At the adjourned meeting, the corporation may transact any business that might have been transacted at the meeting at which the adjournment was taken.

[ RR 1991, c. 2, §45 (COR) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). RR 1991, c. 2, §45 (COR).



13-B §604. Voting

1. Members entitled to vote. The right of the members or any class or classes of members to vote may be limited, enlarged or denied to the extent specified in the articles of incorporation. Unless so limited, enlarged or denied, each member, regardless of class, shall be entitled to one vote on each matter submitted to a vote of members.

[ 1977, c. 525, §13 (NEW) .]

2. Members to vote in person or by proxy; validity. A member entitled to vote may vote in person or, unless the articles of incorporation or the bylaws otherwise provide, may vote by proxy executed in writing by the member or by his duly authorized attorney-in-fact. No proxy shall be valid after 11 months from the date of its execution, unless otherwise provided in the proxy. Where directors or officers are to be elected by members, the bylaws may provide that such elections may be conducted by mail.

[ 1977, c. 525, §13 (NEW) .]

3. Cumulative voting for directors not permitted. The articles of incorporation or the bylaws shall not permit cumulative voting for directors. Any provision purporting to permit cumulative voting shall be void.

[ 1977, c. 525, §13 (NEW) .]

4. Corporations with no right to vote. If a corporation has no members or its members have no right to vote, the directors shall have the sole voting power.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §605. Quorum

1. Members entitled to vote. The bylaws may provide the number or percentage of members entitled to vote represented in person or by proxy, or the number or percentage of votes represented in person or by proxy, which shall constitute a quorum at a meeting of members. In the absence of any such provision, members holding 1/10 of the votes entitled to be cast on the matter to be voted upon represented in person or by proxy shall constitute a quorum. A majority of the votes entitled to be cast on a matter to be voted upon by the members present or represented by proxy at a meeting at which a quorum is present shall be necessary for the adoption thereof unless a greater proportion is required by this Act, the articles of incorporation or the bylaws.

[ 1977, c. 525, §13 (NEW) .]

2. Meeting with less than a quorum. The members present at a duly called or held meeting at which a quorum was once present may continue to do business at the meeting or at any adjournment thereof, notwithstanding the withdrawal of enough members to leave less than a quorum.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §606. Unanimous action by members without a meeting

Any action required or permitted under this Act to be taken at a meeting of the members may be taken without a meeting if written consents, setting forth the action so taken, are signed by all the members entitled to vote on such action and are filed with the clerk of the corporation as part of the corporate records. Such written consents shall have the same effect as a unanimous vote of the members and may be stated as such in any certificate or document required or permitted to be filed with the Secretary of State, and in any certificate or document prepared or certified by any officer of the corporation for any purpose. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).






Chapter 7: DIRECTORS AND OFFICERS

13-B §701. Board of directors

The activities of a corporation must be managed by a board of directors. Directors need not be residents of this State or members of the corporation unless required by the articles of incorporation or the bylaws. The articles of incorporation or the bylaws may prescribe other qualifications for the directors. [1991, c. 85, (AMD).]

Boards of directors shall ensure that no employee of the corporation may be terminated for contacting a director or directors. Directors may not preclude contact between employees of the corporation and members of the board of directors. [1991, c. 85, (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1991, c. 85, (AMD).



13-B §702. Number and election of directors

1. Number of directors fixed by bylaws. The number of directors of a corporation shall not be less than 3. Subject to such limitation, the number of directors or a maximum and minimum number of directors shall be fixed by the bylaws or articles of incorporation. The number of directors may be increased or decreased from time to time by amendment to the bylaws, unless the articles of incorporation provide that a change in the number of directors shall be made only by amendment of the articles of incorporation. If the articles of incorporation or bylaws set a maximum and minimum number of directors, the number of directors may be increased or decreased by a resolution of the members, or by a resolution of the directors, if the articles authorize such a resolution. No decrease in number shall have the effect of shortening the term of any incumbent director. In the absence of a bylaw fixing the number of directors, the number shall be the same as that stated in the articles of incorporation.

[ 1977, c. 525, §13 (NEW) .]

2. First board of directors named in articles of incorporation. The directors constituting the first board of directors shall either be named in the articles of incorporation or elected by the incorporators and shall hold office until the first annual meeting of members or for such other period as may be specified in the articles of incorporation or the bylaws. Thereafter, directors shall be elected or appointed in the manner and for the terms provided in the articles of incorporation or by the bylaws. In the absence of a provision fixing the term of office, the term of office of a director shall be for one year.

[ 1977, c. 525, §13 (NEW) .]

3. Directors divided into classes. Directors may be divided into classes and the terms of office of the several classes need not be uniform. Each director shall hold office for the term to which he is elected or appointed and until his successor shall have been elected or appointed and qualified.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §703. Vacancies

1. Vacancies filled. Any vacancy occurring in the board of directors and any directorship to be filled by reason of an increase in the number of directors may be filled by the affirmative vote of a majority of the remaining directors, though less than a quorum of the board of directors, unless the articles of incorporation or the bylaws provide that a vacancy or directorship so created shall be filled in some other manner, in which case such provision shall control.

[ 1977, c. 525, §13 (NEW) .]

2. Director to fill unexpired term of predecessor. A director elected to fill a vacancy shall be elected for the unexpired term of his predecessor in office.

[ 1977, c. 525, §13 (NEW) .]

3. Limited directorship. Unless otherwise provided by the articles of incorporation or the bylaws, the directorship to be filled by reason of an increase in the number of directors may be filled by the board of directors for a term of office continuing only until the next election of directors.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §704. Removal of directors

1. Removal for cause. At a special meeting of members called expressly for that purpose, the entire board of directors or any individual director may be removed, with or without cause, by a vote of the members as provided in this section.

[ 1977, c. 525, §13 (NEW) .]

2. Vote of 2/3 of membership required for removal. Subject to the limitation in subsection 4, if the corporation does not have a board of directors so classified that different classes of members elect different directors, such removal may be accomplished by the affirmative vote of 2/3 of the members entitled to vote for directors. The articles of incorporation may provide that such removal be accomplished by a lesser vote, but in no case by a vote of less than a majority of members voting on the proposed removal.

[ 1977, c. 525, §13 (NEW) .]

3. Articles of incorporation may provide removal by lesser vote. Subject to the limitation in subsection 4, if the directors are so classified that different classes of members elect different directors, a director may be removed only by the affirmative vote of 2/3 of the members of that class that elected the director. The articles of incorporation may provide that such removal may be accomplished by a lesser vote of the members of that class, but in no case by a vote of less than a majority of the members of that class voting on the proposed removal.

[ 2001, c. 550, Pt. C, §11 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

4. All directors removed at meeting. If any or all directors are removed at such meeting of the members, new directors may be elected at the same meeting without express notice being given of such election.

[ 1977, c. 525, §13 (NEW) .]

5. Action in court for removal from office.

[ 2001, c. 550, Pt. C, §29 (AFF); 2001, c. 550, Pt. C, §12 (RP) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §101 (AMD). 2001, c. 550, §§C11,12 (AMD). 2001, c. 550, §C29 (AFF).



13-B §704-A. Removal of directors by judicial proceeding

1. Removal. The Superior Court may remove any director of a corporation from office if the court finds that removal is in the best interest of the corporation and that:

A. The director engaged in fraudulent or dishonest conduct or gross abuse of authority or discretion with respect to the corporation; [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. Section 713-A has been violated; or [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. A final judgment has been entered finding that the director has violated a duty set forth in section 712 or sections 717 to 720. [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Who may bring action. A petition for removal under subsection 1 may be filed by:

A. The corporation, if 2/3 of the directors then in office resolve that an individual director should be removed; [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. Two-thirds of the members entitled to vote for that director or a lesser number as provided in the articles of incorporation of the corporation for removal of a director pursuant to section 704; or [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. In the case of a public benefit corporation, the Attorney General. [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Place of filing. The petition for removal under subsection 2 must be filed:

A. In the county where the corporation's principal office is located; [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. In the county where the corporation's registered office is located if the corporation has no principal office in this State; or [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. In the Superior Court of Kennebec County if the corporation has no principal office or registered office in this State. [2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

4. Court action. The court that removes a director under this section may bar the director from serving on the board of directors for a period prescribed by the court.

[ 2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

5. Notice to Attorney General; Attorney General actions. If the members of a corporation or the Attorney General commences a proceeding under this section, the corporation is made a party defendant. If a public benefit corporation or its members commence a proceeding under subsection 1, the public benefit corporation shall give the Attorney General written notice of the proceeding.

[ 2001, c. 550, Pt. C, §13 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C13 (NEW). 2001, c. 550, §C29 (AFF).



13-B §705. Place and notice of directors' meetings

1. Purpose of meeting; business transacted not specified in notice. Meetings of the board of directors, regular or special, may be held either within or without this State, and upon such notice as the bylaws may prescribe. Attendance of a director at any meeting shall constitute a waiver of notice of such meeting, except when a director attends a meeting for the express purpose of objecting to the transaction of any business because the meeting is not lawfully called or convened. Neither the business to be transacted at, nor the purpose of, any regular or special meeting of the board of directors need be specified in the notice or waiver of notice of such meeting, unless the articles, the bylaws or this Act so requires.

[ 1977, c. 525, §13 (NEW) .]

2. Participation at meetings by conference telephone. Unless otherwise restricted by the certificate of incorporation or bylaws, members of the board of directors of any corporation, or any committee designated by such board, may participate in a meeting of such board or committee by means of a conference telephone or similar communications equipment by means of which all persons participating in the meeting can hear each other and participation in a meeting pursuant to this subsection shall constitute presence in person at such meeting.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §706. Quorum and vote of directors

1. Quorum fixed by bylaws. A majority of the number of directors fixed by the bylaws, or in the absence of a bylaw fixing the number of directors, then of the number stated in the articles of incorporation, shall constitute a quorum for the transaction of business, unless otherwise provided in the articles of incorporation or the bylaws, but in no event shall a quorum consist of less than 1/5 of the number of directors so fixed or stated. The act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board of directors, unless the act of a greater number is required by this Act, the articles of incorporation or the bylaws.

[ 1977, c. 525, §13 (NEW) .]

2. Special meetings. Special meetings of the directors may be called by the chairman of the board, the president, or if he is absent or is unable to act, by any vice-president, by any 2 directors, or by any other person or persons authorized by the bylaws.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §707. Unanimous action by directors without a meeting

Unless otherwise provided by the articles of incorporation or bylaws, any action required by this Act to be taken at a meeting of the directors of a corporation, or any action which may be taken at a meeting of the directors or of a committee of the directors, may be taken without a meeting if all of the directors, or all of the members of the committee, as the case may be, sign written consents setting forth the action taken or to be taken, at any time before or after the intended effective date of such action. Such consents shall be filed with the minutes of directors' meetings or committee meetings, as the case may be, and shall have the same effect as a unanimous vote. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §708. Informal or irregular action by directors

1. Action taken without a meeting. Action taken without a meeting by agreement of a majority of directors, or by agreement of such larger percentage as the articles of incorporation or the bylaws may require, shall be deemed action of the board of directors:

A. If the corporation has no members and all directors know of the action taken and no director makes prompt objection to such action; [1977, c. 525, §13 (NEW).]

B. If all members know of the action taken and no member makes prompt objection to such action; or [1977, c. 525, §13 (NEW).]

C. If the directors take informal action pursuant to a custom of that corporation known generally to its members and all directors know of the action taken, and no director makes prompt objection thereto. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Meeting ratified by a director. If a meeting otherwise valid of the board of directors or of any committee is held without call or notice where such is required, any action taken at such meeting shall be deemed ratified by a director or committee member who did not attend, unless, after learning of the action taken and of the impropriety of the meeting, he makes prompt objection thereto.

[ 1977, c. 525, §13 (NEW) .]

3. Objections in writing to secretary of corporation. Objection by a member, director or committee member shall be effective only if written objection to the holding of the meeting or to any specific action so taken is filed with the clerk or the secretary of the corporation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §709. Committees

1. Executive committee. If the articles of incorporation or the bylaws so provide, the board of directors, by a resolution adopted by a majority of the full board of directors, may designate from among its members an executive committee consisting of 2 or more directors, and may delegate to such executive committee all the authority of the board of directors, except that no such executive committee shall have or exercise the authority of the board of directors to:

A. Amend the articles of incorporation; [1977, c. 525, §13 (NEW).]

B. Adopt a plan of merger or consolidation; [1977, c. 525, §13 (NEW).]

C. Recommend to the members the sale or other disposition of all or substantially all of the property and assets of the corporation other than in the usual course of its business; [1977, c. 525, §13 (NEW).]

D. Recommend to the members voluntary dissolution of the corporation or revocation of such dissolution; or [1977, c. 525, §13 (NEW).]

E. Amend the bylaws of the corporation. [1977, c. 525, §13 (NEW).]

[ 1981, c. 307, §1 (AMD) .]

1-A. Other committees. If the articles of incorporation or the bylaws so provide, the board of directors may designate such other committees as the board deems necessary, which committees may consist of either members of the board or other persons as designated in the bylaw or resolution authorizing that committee.

[ 1981, c. 307, §2 (NEW) .]

2. Designation to committee. The designation of any such committee and the delegation to it of authority shall not relieve the board of directors, or any member thereof, of any responsibility imposed by law.

[ 1977, c. 525, §13 (NEW) .]

3. Conduct of meetings. So far as applicable, the provision of this chapter relating to the conduct of meetings of the board of directors shall govern meetings of the executive or other committees.

[ 1977, c. 525, §13 (NEW) .]

4. Board of directors may appoint alternate. At the time an executive committee or any other committee is created, or at any time thereafter, the board of directors may designate one or more alternate members of such committee, and may specify their order of preference, provided that alternate members of an executive committee may be designated only from among members of the board of directors. Each such alternate member may attend all meetings of the committee, but shall be without vote unless one or more of the regularly designated members of such committee fails to attend a meeting. In the absence of one or more of the regular members of the committee, such alternate member or members may be counted toward a quorum and may vote as though they were regular members of the committee. In the event that there are more alternate committee members present than there are absent regular committee members, the alternate members shall have the right to vote in the order of preference specified by the directors in designating them or, if no order of preference was specified, in the order of their appointment or their listing in a single appointment.

[ 1981, c. 470, Pt. B, §3 (AMD) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1981, c. 307, §§1-3 (AMD). 1981, c. 470, §B3 (AMD).



13-B §710. Officers

1. Officers elected or appointed. The officers of a corporation shall consist of a president, a secretary or clerk, a treasurer and such other officers and assistant officers as may be deemed necessary, each of whom shall be elected or appointed at such time and in such manner and for such term as may be prescribed in the articles of incorporation, in the bylaws or in a resolution of the board of directors. In the absence of such provision, all officers shall be elected or appointed annually by a board of directors. Any 2 or more offices may be held by the same person unless otherwise provided in the articles of incorporation or bylaws.

[ 1977, c. 525, §13 (NEW) .]

2. Authority to make contracts. Unless they have reason to believe otherwise, persons dealing with a corporation are entitled to assume that its president has authority to make, on its behalf, all contracts which are within the ordinary course of those activities in which the corporation is already engaged.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §711. Removal of officers

1. Removal. Any officer elected or appointed as provided in the articles of incorporation or bylaws may be removed by the persons authorized to elect or appoint such officer whenever in their judgment the best interests of the corporation will be served thereby. The removal of an officer shall be without prejudice to the contract rights, if any, of the officer so removed.

[ 1977, c. 525, §13 (NEW) .]

2. Contract rights not created by appointment. Election or appointment of an officer or agent shall not of itself create contract rights.

[ 1977, c. 525, §13 (NEW) .]

3. Vacancy. Any vacancy, however occurring, in any office may be filled by the directors, unless the articles of incorporation shall have specifically reserved such power to the members.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §712. Loans to directors and officers prohibited

No loans shall be made by a corporation to its directors or officers. Any director or officer who assents to or participates in the making of any such loan shall be liable to the corporation for the amount of such loan until the repayment thereof. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §713. Transactions between a corporation and its directors and officers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 592, §16 (AMD). 2001, c. 550, §C29 (AFF). 2001, c. 550, §C14 (RP).



13-B §713-A. Public benefit corporation; board

1. Financially interested person. For the purposes of this section, "financially interested person" means:

A. An individual who has received or is entitled to receive compensation from a public benefit corporation for personal services rendered to the corporation by that individual within the previous 12 months, whether as a full-time or part-time employee, independent contractor, consultant or otherwise, excluding any reasonable payments made to directors for serving as directors. An individual is considered to receive compensation for services rendered to a public benefit corporation by that individual if the individual is entitled to receive, other than as a shareholder of a publicly held corporation, a portion of the net income of a corporate or other business entity that provides, for compensation, personal services to that public benefit corporation; or [2001, c. 550, Pt. C, §15 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. A spouse, brother, sister, parent or child of the individual described in paragraph A. [2001, c. 550, Pt. C, §15 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §15 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Board. No more than 49% of the individuals on the board of directors of a public benefit corporation may be financially interested persons.

[ 2001, c. 550, Pt. C, §15 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2-A. Compensation information. A public benefit corporation that receives at least 25% of its total funding from one or more municipal, county, state or federal sources shall provide to the public information about the total compensation paid by the corporation to any director or officer of the corporation if the compensation exceeds $250,000 in any 12-month period. The corporation shall make the information available by posting the information on its publicly accessible website or through other comparable means. "Compensation" includes all remuneration and benefits.

[ 2007, c. 624, §1 (NEW) .]

3. Validity; enforceability. The failure to comply with this section does not affect the validity or enforceability of any transaction entered into by a corporation.

[ 2001, c. 550, Pt. C, §15 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C15 (NEW). 2001, c. 550, §C29 (AFF). 2007, c. 624, §1 (AMD).



13-B §714. Indemnification of officers, directors, employees and agents; insurance

1. Power to indemnify. A corporation shall have power to indemnify, or if so provided in the bylaws shall in all cases indemnify, any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that he is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses, including attorneys' fees, judgments, fines and amounts paid in settlement actually and reasonably incurred by him in connection with such action, suit or proceeding; provided that no indemnification shall be provided for any person with respect to any matter as to which he shall have been finally adjudicated in any action, suit or proceeding not to have acted in good faith in the reasonable belief that his action was in the best interests of the corporation or, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful. The termination of any action, suit or proceeding by judgment, order or conviction adverse to such person, or by settlement or plea of nolo contendere or its equivalent, shall not of itself create a presumption that such person did not act in good faith in the reasonable belief that his action was in the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

[ 1977, c. 525, §13 (NEW) .]

2. Indemnity against expenses. Any provision of subsections 1 or 3 to the contrary notwithstanding, to the extent that a director, officer, employee or agent of a corporation has been successful on the merits or otherwise in defense of any action, suit or proceeding referred to in subsection 1, or in defense of any claim, issue or matter therein, he shall be indemnified against expenses, including attorneys' fees, actually and reasonably incurred by him in connection therewith. The right to indemnification granted by this subsection may be enforced by a separate action against the corporation, if an order for indemnification is not entered by a court in the action, suit or proceeding wherein he was successful on the merits or otherwise.

[ 1977, c. 525, §13 (NEW) .]

3. Indemnity made by corporation. Any indemnification under subsection 1, unless ordered by a court or required by the bylaws, shall be made by the corporation only as authorized in the specific case upon a determination that indemnification of the director, officer, employee or agent is proper in the circumstances because he has met the applicable standard of conduct set forth in subsection 1. Such determination shall be made by the board of directors by a majority vote of a quorum consisting of directors who were not parties to such action, suit or proceeding, or if such a quorum is not obtainable, or even if obtainable, if a quorum of disinterested directors so directs, by independent legal counsel in a written opinion. Such a determination, once made by the board of directors may not be revoked by the board of directors, and upon the making of such determination by the board of directors, the director, officer, employee or agent may enforce the indemnification against the corporation by a separate action notwithstanding any attempted or actual subsequent action by the board of directors.

[ 1981, c. 470, Pt. A, §31 (AMD) .]

4. Expenses incurred in civil or criminal action. Expenses incurred in defending a civil or criminal action, suit or proceeding may be paid by the corporation in advance of the final disposition of such action, suit or proceeding as authorized by the board of directors in the manner provided in subsection 3 upon receipt of an undertaking by or on behalf of the director, officer, employee or agent to repay such amount, unless it shall ultimately be determined that he is entitled to be indemnified by the corporation as authorized in this section.

[ 1977, c. 525, §13 (NEW) .]

5. Provisions of indemnification. The indemnification provided by this section shall not be deemed exclusive of any other rights to which those indemnified may be entitled under any bylaw, agreement, vote of disinterested directors or otherwise, both as to action in his official capacity and as to action in another capacity while holding such office, and shall continue as to a person who has ceased to be a director, officer, employee or agent and shall inure to the benefit of the heirs, executors and administrators of such a person. A right to indemnification required by the bylaws may be enforced by a separate action against the corporation, if an order for indemnification has not been entered by a court in any action, suit or proceeding in respect to which indemnification is sought.

[ 1979, c. 541, Pt. A, §134 (AMD) .]

6. Power to purchase and maintain insurance. A corporation shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against him and incurred by him in any such capacity, or arising out of his status as such, whether or not the corporation would have the power to indemnify him against such liability under this section.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 541, §A134 (AMD). 1981, c. 470, §A31 (AMD).



13-B §715. Books and records

1. Books; records of accounts. Each corporation shall keep correct and complete books and records of accounts and shall keep minutes of the proceedings of its members, board of directors and committees having any of the authority of the board of directors and shall keep at its registered office or principal office in this State a record of the names and addresses of its members entitled to vote. All books and records of a corporation may be inspected by any officer, director or voting member or the officer's, director's or voting member's agent or attorney, for any proper purpose at any reasonable time, as long as the officer, director or voting member or the officer's, director's or voting member's agent or attorney gives the corporation written notice at least 5 business days before the date on which the officer, director or voting member or the officer's, director's or voting member's agent or attorney wishes to inspect and copy any books or records. The only proper purpose for which a voting member may inspect and copy books or records under this section is the purpose of enabling the member to fulfill duties and responsibilities conferred upon members by the articles of incorporation or the bylaws of the corporation or by law. The corporation may require the officer, director or member or the officer's, director's or member's agent or attorney to pay the reasonable cost of the copies made and may impose reasonable restrictions on the use or distribution of the records by such a person.

[ 2001, c. 550, Pt. C, §16 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Refusal to allow inspection. If a corporation does not make available for inspection or copying the books and records required by subsection 1 or if the corporation seeks to impose unreasonable restrictions on the use or distribution of such books and records, the Superior Court in the county where the corporation's principal office is located or, if the corporation has no principal office in this State, in the county where its registered office is located may order inspection and copying of the records demanded at the corporation's expense upon application of the officer, director or member or the officer's, director's or member's agent or attorney.

A. If the court orders inspection and copying of the records demanded, the court shall also order the corporation to pay the costs of the officer, director or member or the officer's, director's or member's agent or attorney, including reasonable attorney's fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the officer, director or member to inspect the records demanded. [2001, c. 550, Pt. C, §16 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding officer, director or member or the officer's, director's or member's agent or attorney. [2001, c. 550, Pt. C, §16 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §16 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C29 (AFF). 2001, c. 550, §C16 (RPR).



13-B §716. Duties of directors and officers (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 7, (NEW). 2001, c. 550, §C29 (AFF). 2001, c. 550, §C17 (RP).



13-B §717. General standards for directors

1. Discharge duties. A director shall discharge the director's duties:

A. In good faith; [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. In a manner the director reasonably believes to be in the best interests of the corporation. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Rely on information. In discharging the director's duties, a director is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

A. One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented; [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. Legal counsel or a public accountant or other person as to matters the director reasonably believes are within the person's professional or expert competence; or [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. A committee of the board of directors of which the director is not a member, as to the matters within its jurisdiction, if the director reasonably believes the committee merits confidence. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

A director is not acting in good faith if the director relies on information, opinions, reports or statements that the director knows or has reason to believe are unwarranted.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Performance; compliance. A director is not liable for the performance of the duties of the director's office if the director acted in compliance with this section and, if a conflict-of-interest transaction is involved, the transaction was fair to the corporation or was approved pursuant to section 718.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

4. Trustee. A director is not considered a trustee with respect to the director's corporation or with respect to any property held or administered by that corporation, including, without limitation, property that may be subject to restrictions imposed by the donor or transferor of the property.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C18 (NEW). 2001, c. 550, §C29 (AFF).



13-B §718. Director or officer conflict of interest

1. Conflict-of-interest transaction. A conflict-of-interest transaction is a transaction in which a director or officer of a corporation has a direct or indirect financial interest. For the purposes of this section, a director or officer has an indirect interest in a transaction if:

A. Another entity in which the director or officer has a material interest or in which the director or officer is a general partner is a party to the transaction; or [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. Another entity of which the director or officer is a director, officer or trustee is a party to the transaction. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Transaction not voidable or grounds for liability. A conflict-of-interest transaction is not voidable or grounds for imposing liability on a director or officer of a corporation if the transaction was fair at the time it was entered into or is approved as provided in subsection 3 or 4.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Public benefit corporation; approval. A transaction in which a director or officer of a public benefit corporation has a conflict of interest may be approved before or after consummation of the transaction as follows.

A. The board of directors of a public benefit corporation or a committee of the board may authorize, approve or ratify a transaction under this section if the material facts of the transaction and the director's or officer's interest are disclosed or known to the board or committee of the board. The transaction may be approved only if it is fair and equitable to the corporation as of the date the transaction is authorized, approved or ratified. The party asserting fairness of any such transaction has the burden of establishing fairness. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. If the board of a public benefit corporation so requests, a transaction under this section may be approved by the Attorney General or by the Superior Court in an action in which the Attorney General is joined as a party. If the board is unable to make a decision regarding a transaction, one or more directors or officers may request approval of the Attorney General or the court in accordance with this subsection. The transaction may be approved only if it is fair and equitable to the corporation as of the date the transaction is authorized, approved or ratified. The party asserting fairness of any such transaction has the burden of establishing fairness. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

4. Mutual benefit corporation; approval. A transaction in which a director or officer of a mutual benefit corporation has a conflict of interest may be approved by the directors or the members of the corporation before or after consummation of the transaction as follows.

A. The board of directors of a mutual benefit corporation or a committee of the board may authorize, approve or ratify a transaction under this section if the material facts of the transaction and the director's or officer's interest are disclosed or known to the board or committee of the board. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. The members of a mutual benefit corporation may authorize, approve or ratify a transaction under this section if in accordance with subsection 6 the material facts of the transaction and the director's or officer's interest are disclosed or known to the members. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

5. Approval by directors of public benefit or mutual benefit corporation. For purposes of subsections 3 and 4, a conflict-of-interest transaction is approved if it receives the affirmative vote of a majority of the directors on the board of directors of the corporation or on a committee of the board who have no direct or indirect interest in the transaction, but a transaction may not be approved under this subsection by a single director. If a majority of the directors on the board who have no direct or indirect interest in the transaction vote to approve the transaction, a quorum is present for the purpose of taking action under this section.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

6. Approval by members of mutual benefit corporation. For purposes of subsection 4, paragraph B, a conflict-of-interest transaction is approved by the members if it receives a majority of the votes entitled to be counted under this subsection. Votes cast by or voted under the control of a director or officer who has a direct or indirect interest in the transaction and votes cast by or voted under the control of an entity described in subsection 1, paragraph A may not be counted in a vote of members to determine whether to approve a conflict-of-interest transaction under subsection 4, paragraph B. The vote of these members, however, is counted in determining whether the transaction is approved under other sections of this chapter. A majority of the voting power, whether or not present, that is entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

7. Additional requirements. The articles of incorporation, the bylaws or a resolution of the board of directors of a corporation may impose additional requirements on conflict-of-interest transactions under this section.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

8. Attorney General action to void transaction. If the Attorney General has reasonable grounds to believe that a public benefit corporation has engaged in a conflict-of-interest transaction and that the transaction was neither fair nor properly approved pursuant to the procedures and standards set forth in subsection 3 or 4, the Attorney General may bring an action in Superior Court in Kennebec County to void the transaction. At least 10 days before bringing such an action, the Attorney General shall send written notice to the board of directors of the corporation of the intent to bring the action. The Attorney General may proceed without such notice if necessary to prevent immediate irreparable harm to the public.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

9. Authority to fix compensation. Except to the extent that the articles of incorporation or bylaws otherwise provide, the board of directors of a corporation or the executive committee of the board of directors, without regard to this section, has authority to fix the compensation of directors for their services as directors or officers or in any other capacity.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C18 (NEW). 2001, c. 550, §C29 (AFF).



13-B §719. Duties and authority of officers

Each officer is authorized to and shall perform the duties set forth in the bylaws. In addition, each officer, to the extent consistent with the bylaws, has the authority and shall perform the duties prescribed in a resolution of the board of directors of the corporation. The board may authorize an officer, pursuant to a resolution of the board and to the extent consistent with the bylaws, to prescribe the duties and authority of other officers. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

SECTION HISTORY

2001, c. 550, §C18 (NEW). 2001, c. 550, §C29 (AFF).



13-B §720. General standards for officers

1. Discretionary authority. An officer of a corporation with discretionary authority shall discharge that officer's duties under that authority:

A. In good faith; [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. In a manner the officer reasonably believes to be in the best interests of the corporation and its members. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Rely on information. In discharging the officer's duties, an officer of a corporation is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, if prepared or presented by:

A. One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. Legal counsel or a public accountant or other person as to matters the officer reasonably believes are within the person's professional or expert competence. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

An officer is not acting in good faith if the officer relies on information, opinions, reports or statements that the officer knows or has reason to believe are unwarranted.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Compliance. An officer of a corporation is not liable to a corporation, any member or other person for any action taken or not taken as an officer if the officer acted in compliance with this section and, if a conflict-of-interest transaction is involved, the transaction was fair to the corporation or was approved pursuant to section 718.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C18 (NEW). 2001, c. 550, §C29 (AFF).



13-B §721. Misapplication of funds or assets of public benefit corporation

1. Prohibited transaction. The funds or assets of a public benefit corporation may not be transferred or applied and a director or officer of a public benefit corporation may not authorize the transfer or application of funds or assets of the public benefit corporation if:

A. The transfer constitutes a conflict-of- interest transaction that is neither fair nor properly approved as determined under section 718; [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. The transfer misapplies the funds or assets in violation of statute, including conversion transactions in violation of Title 5, sections 194-C to 194-H; [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. The transfer is to a director or officer of the public benefit corporation or to another person in a position to exercise substantial influence over the affairs of the corporation and constitutes private inurement or excess benefits that exceed the fair market value of the property or services received in return; or [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

D. The transfer of funds or assets is to a subsidiary or joint venture organized as a for-profit entity, unless the board of the public benefit corporation determines in good faith under the facts and circumstances at the time of transfer or commitment to transfer that:

(1) The organization and operations of the for-profit entity will serve, further or support a charitable purpose of the public benefit corporation;

(2) The transfer or the commitment to transfer is fair to the public benefit corporation;

(3) Distributions of net income by the for-profit entity to owners and investors will be proportionate to their investment interests; and

(4) The articles of incorporation, bylaws or similar organizational documents require that compensation transactions between the for-profit entity and investors in the entity or directors or officers of the entity or others in a position to exercise substantial influence over the affairs of the entity be established in amounts that do not exceed the fair market value of services or property to be provided to the entity. [2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Conversion transactions. If a transfer under this section constitutes a conversion transaction as defined in Title 5, section 194-B, subsection 2, the provisions of Title 5, sections 194-B to 194-K may apply and nothing in this section is intended to supersede those provisions applicable to such transactions.

[ 2001, c. 550, Pt. C, §18 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C18 (NEW). 2001, c. 550, §C29 (AFF).






Chapter 8: AMENDMENT OF ARTICLES OF INCORPORATION

13-B §801. Right to amend articles of incorporation

A corporation may amend its articles of incorporation from time to time in any and as many respects as may be desired, so long as its articles of incorporation, as amended, contain only such provisions as might lawfully be contained in original articles of incorporation on the effective date of such amendment. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §801-A. Amendment before organizational meeting

The articles of incorporation may be amended before the organizational meeting by the following procedures. [1995, c. 458, §8 (NEW).]

1. Timing. The articles of incorporation may be amended:

A. If the initial directors were not named in the articles of incorporation, before the election of the initial directors; or [1995, c. 458, §8 (NEW).]

B. If the initial directors were named in the articles of incorporation, before the organizational meeting of the board of directors required by section 406. [1995, c. 458, §8 (NEW).]

[ 1995, c. 458, §8 (NEW) .]

2. Authority to amend. The articles of incorporation may be amended by:

A. The incorporator; or [1995, c. 458, §8 (NEW).]

B. If there is more than one incorporator, by 2/3 of the incorporators. [1995, c. 458, §8 (NEW).]

[ 1995, c. 458, §8 (NEW) .]

3. Accepted signature. If the incorporators do not sign the document, the Secretary of State shall accept the signature of either the clerk or secretary of the corporation.

[ 1995, c. 458, §8 (NEW) .]

SECTION HISTORY

1995, c. 458, §8 (NEW).



13-B §802. Procedure to amend articles of incorporation

1. Amendments. Amendments to the articles of incorporation shall be made in the following manner.

A. If there are members entitled to vote thereon, the board of directors shall adopt a resolution setting forth the proposed amendment and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed amendment or a summary of the changes to be effected thereby shall be given to each member entitled to vote at such meeting within the time and in the manner provided in this Act for the giving of notice of meetings of members. The proposed amendment shall be adopted upon receiving at least a majority of the votes which members present at such meeting or represented by proxy are entitled to cast. [1977, c. 525, §13 (NEW).]

B. If there are no members, or no members entitled to vote thereon, an amendment shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office. [1977, c. 525, §13 (NEW).]

C. Upon adoption, articles of amendment shall be executed and delivered for filing as provided in sections 104 and 106. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Number of amendments. Any number of amendments may be submitted and voted upon at any one meeting.

[ 1977, c. 525, §13 (NEW) .]

3. Provision prescribing amendment of articles. The articles of incorporation may contain a provision prescribing for amendment of the articles a vote greater than, but in no event less than, that prescribed by subsection 1.

[ 1977, c. 525, §13 (NEW) .]

4. Articles of incorporation amended. The articles of incorporation may be amended by written consent of all members entitled to vote on such amendment, as provided by section 606. If such unanimous written consent is given, no resolution of the board of directors proposing the amendment is necessary.

[ 1977, c. 525, §13 (NEW) .]

5. Amendment of articles of incorporation of public benefit corporation. If an amendment of the articles of incorporation of a public benefit corporation results in a material change in the nature of the activities conducted by the corporation, the corporation shall give notice to the Attorney General of the amendment simultaneously with the filing of the amended articles with the Secretary of State.

[ 2001, c. 550, Pt. C, §19 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C19 (AMD). 2001, c. 550, §C29 (AFF).



13-B §803. Articles of amendment

1. Executed by corporation. The articles of amendment shall be executed by the corporation and shall set forth:

A. The name of the corporation; [1977, c. 525, §13 (NEW).]

B. The amendment so adopted; [1977, c. 525, §13 (NEW).]

C. The date of adoption of the amendment; [1977, c. 525, §13 (NEW).]

D. If there are members entitled to vote thereon, (1) a statement setting forth the date of the meeting of members at which the amendment was adopted, that a quorum was present at such meeting, and that such amendment received at least a majority of the votes which members present at such meeting or represented by proxy were entitled to cast, or (2) where the articles require a vote of more than a majority of the votes which members present at such meeting or represented by proxy were entitled to cast, a statement that such amendment received at least the percentage of such votes required by the articles, or (3) a statement that such amendment was adopted by a consent in writing signed by all members entitled to vote with respect thereto; and [1977, c. 525, §13 (NEW).]

E. If there are no members, or no members entitled to vote thereon, a statement of such fact, the date of the meeting of the board of directors at which the amendment was adopted, and a statement of fact that such amendment received the vote of a majority of the directors in office. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Determination by Secretary of State. When the articles of amendment are delivered for filing by the Secretary of State, he shall, before filing them, make the same determination provided in section 404 in the case of original articles, to the extent applicable to a given amendment or amendments.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §804. Effect of amendment

1. Effective date. An amendment takes effect on the date of filing the articles of amendment by the Secretary of State as provided by section 106.

[ RR 1991, c. 2, §46 (COR) .]

2. Prejudice of claims of creditors; corporation liability. No amendment shall prejudice any claims of creditors or relieve the corporation of any liability already created or assumed, or effect any existing cause of action in favor of or against the corporation, or any pending suit to which the corporation shall be a party, or the existing rights of persons other than members, but for all such purposes the corporation, although operating under the amended articles of incorporation, shall be regarded as the same corporation. In the event the corporate name shall be changed by amendment, no suit brought by or against such corporation under its former name shall abate because of the change of name.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). RR 1991, c. 2, §46 (COR).



13-B §805. Restated articles of incorporation

1. Restatement of articles adopted. A corporation may at any time adopt a restatement of its articles of incorporation which shall integrate into a single document the text of its original articles of incorporation, merger or consolidation, together with all amendments theretofore adopted and, if authorized, further amendments.

[ 1977, c. 525, §13 (NEW) .]

2. Method of restatement of articles of incorporation. A corporation may restate its articles of incorporation by submitting to the members for their approval the proposed restatement thereof, with or without any new amendments which under section 802 or under the articles of incorporation require the vote of the members. The procedure specified in, and the vote or votes required by, this chapter for amendment of the articles of incorporation shall be applicable. If the restatement includes new amendments not theretofore voted upon by the members, the notice of the meeting at which it is to be voted upon shall specifically refer to such new amendments and summarize the changes to be effected thereby, whether or not the full text of the restatement accompanies such notice. If the directors in good faith believe that the restatement includes no such new amendments, the notice of the meeting shall so state and shall be accompanied by a copy of the proposed restatement of articles of incorporation.

[ 1977, c. 525, §13 (NEW) .]

3. Form. Upon adoption of the restatement, a form entitled "Restated Articles of Incorporation" shall be executed in accordance with section 104, which shall set forth the same information as is required by section 803 in the case of articles of amendment substituting, wherever applicable, the word "restatement" for the word "amendment" and shall have the restatement attached thereto as an exhibit. Upon filing the restated articles with the restatement by the Secretary of State, in accordance with section 106, the original articles of incorporation as amended and supplemented shall be superseded, and the restatement, including any further amendments and changes made thereby, shall be the articles of incorporation of the corporation.

[ 1977, c. 525, §13 (NEW) .]

4. Changes effected subject to this chapter. Any amendment or change effected in connection with the restatement of the articles of incorporation shall be subject to any other provision of this chapter, not inconsistent with this section, which would apply, if separate articles of amendment were filed to effect such amendment or change.

[ 1977, c. 525, §13 (NEW) .]

5. Omitted statements. The restatement may omit statements as to the incorporator or incorporators and the initial directors. In all other respects, the restatement shall contain the same information and provisions as are required by this Act for original articles.

[ 1977, c. 525, §13 (NEW) .]

6. Determination by Secretary of State; restated articles. When the restated articles with the restatement are delivered for filing by the Secretary of State, he shall, before filing them, make the same determinations as provided in section 404 in the case of original articles.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).






Chapter 9: MERGERS AND CONSOLIDATION

13-B §901. Procedure for merger

1. Domestic corporations may merge. Any 2 or more domestic corporations organized under this Act or under Title 13, chapter 81 may merge into one of such corporations pursuant to a plan of merger approved in the manner provided in this Act.

[ 2005, c. 531, §2 (AMD) .]

2. Plan of merger. Each corporation shall adopt a plan of merger setting forth:

A. The names of the corporations proposing to merge, and the name of the corporation into which they propose to merge, which is hereinafter designated as the surviving corporation; [1977, c. 525, §13 (NEW).]

B. The terms and conditions of the proposed merger; [1977, c. 525, §13 (NEW).]

C. A statement of any changes in the articles of incorporation of the surviving corporation to be effected by such merger; and [1977, c. 525, §13 (NEW).]

D. Such other provisions with respect to the proposed merger as are deemed necessary or desirable. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2005, c. 531, §2 (AMD).



13-B §902. Procedure for consolidation

1. Domestic corporations may consolidate. Any 2 or more domestic corporations organized under this Act or under Title 13, chapter 81 may consolidate into a new corporation pursuant to a plan of consolidation approved in the manner provided in this Act.

[ 2005, c. 531, §3 (AMD) .]

2. Consolidation plan. Each corporation shall adopt a plan of consolidation setting forth:

A. The names of the corporations proposing to consolidate and the name of the new corporation into which they propose to consolidate, which is hereinafter designated as the new corporation; [1977, c. 525, §13 (NEW).]

B. The terms and conditions of the proposed consolidation; [1977, c. 525, §13 (NEW).]

C. With respect to the new corporation, all of the statements required to be set forth in articles of incorporation for corporations organized under this Act, including the names of each member of the new board of directors; and [1977, c. 525, §13 (NEW).]

D. Such other provisions with respect to the proposed consolidation as are deemed necessary or desirable. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2005, c. 531, §3 (AMD).



13-B §903. Approval of merger or consolidation

1. Plan of merger. A plan of merger or consolidation shall be adopted in the following manner.

A. If the members of any merging or consolidating corporation are entitled to vote thereon, the board of directors of such corporation shall adopt a resolution approving the proposed plan and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice setting forth the proposed plan or a summary thereof shall be given to each member entitled to vote at such meeting within the time and in the manner provided in this Act for the giving of notice of meetings of members. The proposed plan shall be adopted upon receiving at least a majority of the votes which members present at each meeting or represented by proxy are entitled to cast. [1977, c. 525, §13 (NEW).]

B. If any merging or consolidating corporation has no members, or no members entitled to vote thereon, a plan of merger or consolidation shall be adopted at a meeting of the board of directors of such corporation upon receiving the vote of a majority of the directors in office. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Vote on merger. The articles of incorporation of any corporation may contain a provision prescribing for approval of a plan of merger or consolidation, a vote greater than, but in no event less than, that prescribed by subsection 1, paragraphs A and B.

[ 1977, c. 525, §13 (NEW) .]

3. Merger abandoned. After such approval, and at any time prior to the filing of the articles of merger or consolidation, or pursuant to a majority vote of the members of any participating corporation entitled to vote thereon, or if the corporation has no members entitled to vote pursuant to a majority vote of the board of directors of that corporation, the merger or consolidation may be abandoned.

[ 1977, c. 525, §13 (NEW) .]

4. Plan of merger approved. A plan of merger or consolidation may be approved by written consent of all members of a participating corporation entitled to vote by the articles of incorporation or bylaws, as provided by section 606. If such unanimous written consent is given, no resolution of the board of directors of such participating corporation approving, proposing, submitting, recommending or otherwise respecting such plan of merger or consolidation is necessary, and no members of such participating corporation shall be entitled to notice of, or to dissent from, such plan of merger or consolidation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §904. Articles of merger or consolidation

1. Form of articles of merger or consolidation. Upon such approval, articles of merger or articles of consolidation shall be executed by each corporation and shall be delivered for filing pursuant to sections 104 and 106. The articles of merger or consolidation shall set forth:

A. The plan of merger or the plan of consolidation; [1977, c. 525, §13 (NEW).]

B. If the members of any merging or consolidating corporation are entitled to vote thereon, then as to each such corporation (1) a statement setting forth the date of the meeting of members at which the plan was adopted, that a quorum was present at such meeting and that such plan received at least a majority of the votes which members present at such meeting or represented by proxy were entitled to cast, or (2) a statement that such amendment was adopted by a consent in writing signed by all members entitled to vote with respect thereto; [1977, c. 525, §13 (NEW).]

C. If any merging or consolidating corporation has no members, or no members entitled to vote thereon, then as to each such corporation a statement of such fact, the date of the meeting of the board of directors at which the plan was adopted and a statement of the fact that such plan received the vote of a majority of the directors in office; and [1977, c. 525, §13 (NEW).]

D. When the articles of merger or consolidation are delivered for filing by the Secretary of State, he shall, before filing them, make the same determinations, to the extent applicable, as provided in section 404 in the case of original articles. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §905. Effect of merger or consolidation

1. Effect. Any merger or consolidation under this section shall take effect when the articles of merger or consolidation are filed with the Secretary of State, or on the date specified in the articles of merger or consolidation, not to exceed 60 days after the filing date, if the articles of merger or consolidation so provide.

[ 1977, c. 525, §13 (NEW) .]

2. Merger or consolidation effected. When such merger or consolidation has been effected:

A. The several corporations' parties to the plan of merger or consolidation shall be a single corporation, which, in the case of a merger, shall be that corporation designated in the plan of merger as the surviving corporation and, in the case of a consolidation, shall be the new corporation provided for in the plan of consolidation; [1977, c. 525, §13 (NEW).]

B. The separate existence of all corporations' parties to the plan of merger or consolidation, except the surviving or new corporation, shall cease; [1977, c. 525, §13 (NEW).]

C. The surviving or new corporation shall have all the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of a corporation organized under this Act; [1977, c. 525, §13 (NEW).]

D. The surviving or new corporation shall possess all the rights, privileges, immunities and franchises, of a public nature as well as of a private nature, of each of the merging or consolidating corporations; and all property, real, personal and mixed, and all debts due on whatever account, and all other choses in action, and all and every other interest, of or belonging to or due to each of the corporations so merged or consolidated, shall be taken and deemed to be transferred to and vested in such single corporation without further act or deed; and the title to any real estate, or any interest therein, vested in any of such corporations shall not revert or be in any way impaired by reason of such merger or consolidation; and [1977, c. 525, §13 (NEW).]

E. In the case of a merger, the articles of incorporation of the surviving corporation shall be deemed to be amended to the extent, if any, that changes in its articles of incorporation are stated in the plan of merger; and in the case of a consolidation, the statements set forth in the articles of consolidation and which are required or permitted to be set forth in the articles of incorporation of corporations organized under this Act shall be deemed to be the articles of incorporation of the new corporation. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §906. Merger or consolidation of domestic and foreign corporations

1. Manner of merger. One or more foreign corporations and one or more domestic corporations may be merged or consolidated in the following manner, if such merger or consolidation is permitted by the laws of the state under which each such foreign corporation is organized.

A. Each domestic corporation shall comply with the provisions of this Act with respect to the merger or consolidation, as the case may be, of domestic corporations and each foreign corporation shall comply with the applicable provisions of the laws of the state under which it is organized. If the domestic corporation is a public benefit corporation, the merger or consolidation must comply with any applicable provisions of Title 5, sections 194-B to 194-K; [2001, c. 550, Pt. C, §20 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

B. If the surviving or new corporation, as the case may be, is to be governed by the laws of any state other than this State, it shall comply with the provisions of this Act with respect to foreign corporations if it is to conduct activities in this State, and in every case it shall execute and deliver to the Secretary of State of this State a document setting forth:

(1) The name of the surviving or new corporation;

(2) An agreement that it may be served with process in this State in any proceeding for the enforcement of any obligation of any domestic corporation which is a party to such merger or consolidation; and

(3) An irrevocable appointment of the Secretary of State of this State as its agent to accept service of process in any such proceeding. [1977, c. 525, §13 (NEW).]

[ 2001, c. 550, Pt. C, §20 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Provisions of effect of merger. The effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations, if the surviving or new corporation is to be governed by the laws of this State. If the surviving or new corporation is to be governed by the laws of any state other than this State, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic corporations, except insofar as the laws of the other state provide otherwise.

[ 1977, c. 525, §13 (NEW) .]

3. Articles delivered for filing. Whether the surviving or new corporation is or is to be a domestic corporation or a foreign corporation, articles of merger or consolidation shall be executed and delivered for filing as is provided in this Act for mergers and consolidations of domestic corporations.

[ 1977, c. 525, §13 (NEW) .]

4. Date of effect. Any merger or consolidation under this section shall take effect when the articles of merger or consolidation are filed with the Secretary of State, or on the date specified in the articles of merger or consolidation, not to exceed 60 days after the filing date, if the articles of merger or consolidation so provide.

[ 1977, c. 525, §13 (NEW) .]

5. Abandonment. After approval by the members, and at any time prior to the filing of the articles of merger or consolidation, or pursuant to a majority vote of the members of any participating corporation entitled to vote thereon, or if the corporation has no members entitled to vote pursuant to a majority vote of the board of directors of that corporation, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C20 (AMD). 2001, c. 550, §C29 (AFF).



13-B §907. Limitations on merger or consolidation by public benefit corporation

1. Compliance with nonprofit conversion law required. In addition to complying with provisions of this Title, a public benefit corporation shall comply with all applicable provisions of Title 5, sections 194-B to 194-K.

[ 2001, c. 550, Pt. C, §21 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Bequests, devises and gifts. Any bequest, devise, gift, grant or promise contained in a will or other instrument of donation, subscription or conveyance that is made to a public benefit corporation and that takes effect or remains payable after a merger or consolidation inures to the surviving corporation unless the will or other instrument otherwise specifically provides.

[ 2001, c. 550, Pt. C, §21 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Notice; merger or consolidation. Written notice of a merger or consolidation of a public benefit corporation into another public benefit corporation must be provided to the Attorney General simultaneously with the filing of the articles of merger or consolidation with the Secretary of State.

[ 2001, c. 550, Pt. C, §21 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C21 (NEW). 2001, c. 550, §C29 (AFF).






Chapter 10: SALE AND OTHER DISPOSITIONS OF CORPORATE ASSETS

13-B §1001. Sale of assets other than in regular course of activities

1. Terms and conditions. Sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of a corporation may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any corporation for profit, domestic or foreign, as may be authorized in the following manner.

A. If there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending such sale, lease, exchange, mortgage, pledge or other disposition and directing that it be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of such meeting is to consider the sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of the corporation must be given to each member entitled to vote at such meeting, within the time and in the manner provided by this Act for the giving of notice of meetings of members. At such meeting, the members may authorize such sale, lease, exchange, mortgage, pledge or other disposition and may fix, or may authorize the board of directors to fix, any or all of the terms and conditions thereof and the consideration to be received by the corporation thereto. Such authorization requires at least a majority of the votes that members present at such meeting or represented by proxy are entitled to cast. After such authorization by a vote of members, the board of directors, nevertheless, in its discretion, may abandon such sale, lease, exchange, mortgage, pledge or other disposition of assets, subject to the rights of 3rd parties under any contracts relating thereto, without further action or approval by members. [2001, c. 550, Pt. C, §22 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

B. If there are no members, or no members entitled to vote thereon, a sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of a corporation are authorized upon receiving the vote of a majority of the directors in office. [2001, c. 550, Pt. C, §22 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

C. If all members entitled to vote by the articles of incorporation authorize by written consent a sale, lease, exchange, mortgage, pledge or other disposition of all, or substantially all, the property and assets of a corporation, no resolution of the board of directors, approving, proposing, submitting, recommending or otherwise respecting such sale is necessary. [1977, c. 525, §13 (NEW).]

[ 2001, c. 550, Pt. C, §22 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Provision prescribing for approval of sale. The articles of incorporation of any corporation may contain a provision prescribing for approval of any sale of assets a vote greater than, but in no event less than, that prescribed by subsection 1.

[ 1977, c. 525, §13 (NEW) .]

3. Compliance with conversion law. If the proposed transaction constitutes a conversion transaction, as defined in Title 5, section 194-B, subsection 2, a public benefit corporation must comply with the provision of Title 5, sections 194-C to 194-H.

[ 2001, c. 550, Pt. C, §22 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C22 (AMD). 2001, c. 550, §C29 (AFF).






Chapter 11: DISSOLUTION

13-B §1101. Voluntary dissolution

1. Manner of dissolution. A corporation may dissolve and wind up its activities in the following manner.

A. If there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending that the corporation be dissolved, and directing that the question of such dissolution be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice, stating that the purpose, or one of the purposes, of such meeting is to consider the advisability of dissolving the corporation, shall be given to each member entitled to vote at such meeting, within the time and in the manner provided in this Act for the giving of notice of meetings of members. A resolution to dissolve the corporation shall be adopted upon receiving at least a majority of the votes which members present at such meeting or represented by proxy are entitled to cast. [1977, c. 525, §13 (NEW).]

B. If there are no members, or no members entitled to vote thereon, the dissolution of the corporation shall be authorized at a meeting of the board of directors upon the adoption of a resolution to dissolve by the vote of a majority of the directors in office. [1977, c. 525, §13 (NEW).]

C. If all the members entitled to vote by the articles of incorporation authorize the dissolution of the corporation by written consent, upon the execution of such written consent, a statement of intent to dissolve shall be executed and delivered for filing, as provided by sections 104 and 106 and shall set forth the name of the corporation, the names and respective addresses of its officers and directors, a copy of the written consent signed by all the members of the corporation, and a statement that such written consent has been signed by all members of the corporation entitled to vote. Voluntary dissolution pursuant to this section does not require any vote or action of the directors. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Cessation of activities; notice. Upon the adoption of such resolution by the members, or by the board of directors if there are no members, or no members entitled to vote thereon, the corporation shall cease to conduct its activities except insofar as may be necessary for the winding up thereof, shall immediately cause a notice of the proposed dissolution to be mailed to each known creditor of the corporation, and shall proceed to collect its assets and apply and distribute them as provided in this Act.

[ 1977, c. 525, §13 (NEW) .]

3. Provision for prescribing dissolution. The articles of incorporation of any corporation may contain a provision prescribing for approval of any resolution to dissolve the corporation a vote greater than, but in no event less than, that prescribed by subsection 1.

[ 1977, c. 525, §13 (NEW) .]

4. Statement of intent. Upon the adoption of such resolution, a statement of intent to dissolve shall be executed and delivered for filing, as provided by sections 104 and 106, and shall set forth:

(1) The name of the corporation;

(2) The names and respective addresses of its officers and directors;

(3) A copy of the resolution adopted by the members or directors authorizing the dissolution of the corporation;

(4) The number of members entitled to vote; and

(5) The number of members voted for and against the resolution, respectively.

[ 1977, c. 525, §13 (NEW) .]

5. Cessation of activities. Upon the filing by the Secretary of State of a statement of intent to dissolve, the corporation shall cease to carry on its activities, except insofar as may be necessary or appropriate for the winding up thereof, but its corporate existence shall continue until the filing date of the articles of dissolution, or until a decree dissolving the corporation has been entered by a court of competent jurisdiction.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1101-A. Voluntary dissolution by incorporators

A corporation that has not carried on activities may be voluntarily dissolved by its incorporator or incorporators at any time after the filing date of its articles of incorporation in the following manner. [1995, c. 458, §9 (NEW).]

1. Articles of dissolution. Articles of dissolution must be executed by a majority of the incorporators and delivered for filing, as provided by sections 104 and 106, and must set forth:

A. The name of the corporation; [1995, c. 458, §9 (NEW).]

B. The filing date of its articles of incorporation; [1995, c. 458, §9 (NEW).]

C. That the corporation has not carried on activities; [1995, c. 458, §9 (NEW).]

D. That no debts of the corporation remain unpaid, including the filing of the annual report as required by section 1301 and any fees or penalties owed to the Secretary of State under section 1112; and [2007, c. 231, §9 (AMD).]

E. That a majority of the incorporators consent to the dissolution of the corporation. [1995, c. 458, §9 (NEW).]

[ 2007, c. 231, §9 (AMD) .]

2. Corporation's existence ceases. On the filing date of the articles of dissolution, the existence of the corporation ceases.

[ 1995, c. 458, §9 (NEW) .]

3. No vote or action of directors. Dissolution pursuant to this section does not require any vote or action of the directors.

[ 1995, c. 458, §9 (NEW) .]

SECTION HISTORY

1995, c. 458, §9 (NEW). 2007, c. 231, §9 (AMD).



13-B §1102. Revocation of voluntary dissolution proceedings

A corporation may, at any time prior to the filing of the articles of dissolution by the Secretary of State, revoke the action theretofore taken to dissolve the corporation, in the following manner. [1977, c. 525, §13 (NEW).]

1. Notice. If there are members entitled to vote thereon, the board of directors shall adopt a resolution recommending that the voluntary dissolution proceedings be revoked, and directing that the question of the revocation be submitted to a vote at a meeting of members entitled to vote thereon, which may be either an annual or a special meeting. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the advisability of revoking the voluntary dissolution proceedings, shall be given to each member entitled to vote at such meeting, within the time and in the manner provided in this Act for the giving of notice of meetings of members. A resolution to revoke the voluntary dissolution proceedings shall be adopted upon receiving at least a majority of the votes which members present at the meeting or represented by proxy are entitled to cast.

[ 1977, c. 525, §13 (NEW) .]

2. When no members entitled to vote on revocation. If there are no members, or no members entitled to vote thereon, a resolution to revoke the voluntary dissolution proceedings shall be adopted at a meeting of the board of directors upon receiving the vote of a majority of the directors in office.

[ 1977, c. 525, §13 (NEW) .]

3. Statement of revocation of voluntary dissolution proceeding. If all the members entitled to vote revoke voluntary dissolution proceeding previously authorized by written consent at any time prior to the date of filing the articles of dissolution by the Secretary of State, upon execution of the written consent, a statement of revocation of voluntary dissolution proceeding shall be executed and delivered for filing as provided by sections 104 and 106, and this statement shall set forth the name of the corporation, the names and respective addresses of its officers and directors, a copy of the written consent signed by all members of the corporation, revoking the voluntary dissolution proceedings, that the written consent has been signed by all members of the corporation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1103. Effect of statement of revocation of voluntary dissolution proceedings

Upon the filing by the Secretary of State of a statement of revocation of voluntary dissolution proceedings, whether by resolution of the board approved by the members or by action of the board in the absence of any members, or any members entitled to vote thereon, the revocation of the voluntary dissolution proceedings shall become effective, and the corporation may again carry on its activities. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1104. Articles of dissolution

1. Certification provided. If voluntary dissolution proceedings have not been revoked, then when all debts, liabilities and obligations of the corporation have been paid and discharged, or adequate provision has been made therefor, and all remaining property and assets of the corporation have been distributed as provided in paragraph D, articles of dissolution shall be executed and delivered for filing as provided by sections 104 and 106, and such articles shall set forth:

A. The name of the corporation; [1977, c. 525, §13 (NEW).]

B. That the Secretary of State has previously filed a statement of intent to dissolve the corporation and the date on which such statement was filed; [1977, c. 525, §13 (NEW).]

C. That all debts, obligations and liabilities of the corporation have been paid and discharged or that adequate provision has been made therefor; [1977, c. 525, §13 (NEW).]

D. That all remaining property and assets of the corporation have been distributed among its members in accordance with their respective rights and interests, or have been otherwise distributed pursuant to the articles or bylaws of the corporation, as long as the remaining property and assets of a public benefit corporation are transferred to a public benefit corporation engaged in activities substantially similar to those of the dissolving or liquidating corporation or to another entity pursuant to a conversion plan approved pursuant to Title 5, sections 194-B to 194-K; and [2001, c. 550, Pt. C, §23 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

E. That there are no suits pending against the corporation in any court or that adequate provision has been made for the satisfaction of any judgment, order or decree which may be entered against it in any pending suit. [1977, c. 525, §13 (NEW).]

[ 2001, c. 550, Pt. C, §23 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Existence of corporation ceased. Upon the filing date of the articles of dissolution, the existence of the corporation shall cease, except for the purpose of suits, other proceedings and appropriate corporate action by and against the members, directors and officers as provided in this Act.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1983, c. 50, §4 (AMD). 2001, c. 550, §C23 (AMD). 2001, c. 550, §C29 (AFF).



13-B §1104-A. Bylaws; disposal of assets

After the effective date of this section, a domestic corporation organized under this Title or a domestic corporation filing an annual report under section 1301 shall provide for the disposal of the corporation's assets in its bylaws. [1995, c. 300, §3 (NEW).]

SECTION HISTORY

1995, c. 300, §3 (NEW).



13-B §1105. Dissolution pursuant to court order

Courts of equity have full power to decree the dissolution of, and to liquidate the assets and affairs of, a corporation: [2001, c. 550, Pt. C, §24 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

1. Action by member or director. In an action by a member or director when it is made to appear:

A. That the directors are deadlocked in the management of the corporate affairs and that irreparable injury to the corporation is being suffered or is threatened by reason of the deadlock, and either that the members are unable to break the deadlock or there are no members having voting rights; [2001, c. 550, Pt. C, §24 (AMD); 2001, c. 550, Pt. C, §29 (AFF).]

B. That the acts of the directors or those in control of the corporation are illegal or fraudulent; [1977, c. 525, §13 (NEW).]

C. That the members entitled to vote in the election of directors are deadlocked in voting power and have failed for at least 2 years to elect successors to directors whose terms have expired or would have expired upon the election of their successors; [1977, c. 525, §13 (NEW).]

D. That the corporate assets are being misapplied or wasted; or [1977, c. 525, §13 (NEW).]

E. That the corporation is unable to carry out its purposes; [1977, c. 525, §13 (NEW).]

[ 2001, c. 550, Pt. C, §24 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Action by creditor of corporation. In an action by a creditor of the corporation:

A. When the claim of the creditor has been reduced to judgment and an execution thereon has been returned unsatisfied and it is established that the corporation is insolvent; or [1977, c. 525, §13 (NEW).]

B. When the corporation has admitted in writing that the claim of the creditor is due and owing and it is established that the corporation is insolvent; [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2-A. Action by Attorney General regarding public benefit corporation. In an action brought to court by the Attorney General relating to a public benefit corporation, if it is established that:

A. The corporation obtained its articles of incorporation through fraud; [2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. The corporation has exceeded or abused the authority conferred upon it by law; [2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. The assets of the corporation are being misapplied or wasted; or [2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

D. The corporation is no longer able to carry out its purposes; [2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Complaint. Upon complaint by a corporation to have its dissolution continued under the supervision of the court; and

[ 2001, c. 550, Pt. C, §24 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

4. Liquidation of affairs precedes entry of decree. When an action has been filed by the Attorney General to dissolve a corporation and it is established that liquidation of its affairs should precede the entry of a decree of dissolution.

[ 2001, c. 550, Pt. C, §24 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

5. Proceedings brought in county where registered.

[ 2001, c. 550, Pt. C, §29 (AFF); 2001, c. 550, Pt. C, §24 (RP) .]

A proceeding under this section must be brought in the county in which the registered office or the principal office of the corporation is situated. It is not necessary to make directors or members parties to such an action or proceeding unless relief is sought against them personally. [2001, c. 550, Pt. C, §24 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C24 (AMD). 2001, c. 550, §C29 (AFF).



13-B §1106. Procedure in liquidation of corporation by court

1. Court's power. In proceedings to liquidate the assets and activities of a corporation, the court shall have the power to issue injunctions, to appoint a receiver or receivers pendente lite, with such powers and duties as the court, from time to time, may direct, and to take such other proceedings as may be requisite to preserve the corporate assets wherever situated, and carry on the activities of the corporation until a full hearing can be had.

[ 1977, c. 525, §13 (NEW) .]

2. Court to appoint liquidating receiver. After a hearing and upon such notice as the court may direct to be given to all parties to the proceedings and to any other parties in interest designated by the court, the court may appoint a liquidating receiver or receivers with authority to collect the assets of the corporation. Such liquidating receiver or receivers shall have authority, subject to the order of the court, to sell, convey and dispose of all or any part of the assets of the corporation wherever situated, either at public or private sale. The order appointing such liquidating receiver or receivers shall state their powers and duties. Such powers and duties may be increased or diminished at any time during the proceedings.

[ 1977, c. 525, §13 (NEW) .]

3. Assets of corporation. The assets of the corporation or the proceeds resulting from a sale, conveyance or other disposition thereof shall be applied and distributed as the court may order, after taking into account the following standards.

A. All cost and expenses of the court proceedings and all liabilities and obligations of the corporation shall, to the extent that unencumbered assets are available therefor, be paid first toward the payment of costs and expenses of court proceeding, and then toward other liabilities and obligations of the corporation. [1979, c. 127, §102 (AMD).]

B. Assets held by the corporation upon condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution or liquidation, shall be returned, transferred or conveyed in accordance with such requirements. [1977, c. 525, §13 (NEW).]

C. Assets received and held by the corporation subject to limitations permitting their use only for charitable, religious, eleemosynary, benevolent, educational or similar purposes, but not held upon a condition requiring return, transfer or conveyance by reason of the dissolution or liquidation, shall be transferred or conveyed to one or more domestic or foreign corporations, societies or organizations engaged in activities substantially similar to those of the dissolving or liquidating corporation as the court may direct. [1977, c. 525, §13 (NEW).]

D. Other assets, if any, shall be distributed in accordance with the provisions of the articles of incorporation or the bylaws to the extent that the articles of incorporation or bylaws determine the distributive right of members, or any class or classes of members, or provide for distribution to others. [1977, c. 525, §13 (NEW).]

E. Any remaining assets may be distributed to such persons, societies, organizations or domestic or foreign corporations, whether for profit or not for profit, specified in the plan of distribution adopted as provided in this Act, or where no plan of distribution has been adopted, as the court may direct. [1977, c. 525, §13 (NEW).]

[ 1979, c. 127, §102 (AMD) .]

4. Court to direct payments. The court shall have power to allow, from time to time, as expenses of the liquidation, compensation to the receiver or receivers and to attorneys in the proceeding, and to direct the payment thereof out of the assets of the corporation or the proceeds of any sale or disposition of such assets.

[ 1977, c. 525, §13 (NEW) .]

5. Receiver to have power to sue and defend. A receiver of a corporation appointed under the provisions of this section shall have authority to sue and defend in all courts in his own name as receiver of such corporation. The court appointing such receiver shall have exclusive jurisdiction of the corporation and its property, wherever situated.

[ 1977, c. 525, §13 (NEW) .]

6. Receiver to be a citizen of the United States. A receiver shall in all cases be a citizen of the United States and shall in all cases give such bond as the court may direct with such sureties as the court may require.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §102 (AMD).



13-B §1107. Filing of claims in liquidation proceedings

1. Proceedings to liquidate assets and affairs. In proceedings to liquidate the assets and affairs of a corporation, the court may require all creditors of the corporation to file with the clerk of the court or with the receiver, in such form as the court may prescribe, proofs under oath of their respective claims. If the court requires the filing of claims, it shall fix a date, which shall be not less than 4 months from the date of the order, as the last day for the filing of claims, and shall prescribe the notice that shall be given to creditors and claimants of the date so fixed. Prior to the date so fixed, the court may extend the time for the filing of claims. Creditors and claimants failing to file proofs of claims on or before the date so fixed may be barred, by order of court, from participating in the distribution of the assets of the corporation.

[ 1977, c. 525, §13 (NEW) .]

2. Attachments dissolved. If it is determined in the course of such proceedings that the assets of the corporation, after subtracting the expenses of liquidating them and the expenses of the proceeding, will be less than the debts of the corporation, all attachments made within 4 months before the commencement of the action shall be dissolved.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1108. Discontinuance of liquidation proceedings

The liquidation of the assets and activities of a corporation may be discontinued at any time during the liquidation proceedings when it is established that cause for liquidation no longer exists. In such event, the court shall dismiss the proceedings and direct the receiver to redeliver to the corporation all its remaining property and assets. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1109. Decree of dissolution

1. Decree. In proceedings to liquidate the assets and activities of a corporation, when the costs and expenses of the proceedings and all debts, obligations and liabilities of the corporation have been paid and discharged and all of its remaining property and assets distributed in accordance with the provisions of this Act, or when its property and assets are not sufficient to satisfy and discharge the costs, expenses, debts and obligations, and all the property and assets have been applied to their payment, the court shall enter a decree dissolving the corporation, after which the existence of the corporation ceases.

[ 2001, c. 550, Pt. C, §25 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Certified copy of decree to Secretary of State. When the court enters a decree dissolving a corporation, it is the duty of the clerk of the court to cause a certified copy of the decree to be filed with the Secretary of State. A fee may not be charged by the Secretary of State for the filing of the decree.

[ 2001, c. 550, Pt. C, §25 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C25 (AMD). 2001, c. 550, §C29 (AFF).



13-B §1110. Deposit with Treasurer of State of undistributed assets

1. Distributive portions not received. Upon the voluntary or involuntary dissolution of a corporation, the portion of the assets distributable to any person who is unknown or cannot be found, or who is under disability and for whom there is no person legally competent to receive such distributive portion, or who fails or refuses to accept his distribution, shall be reduced to cash and deposited with the Treasurer of State, along with a statement setting forth the name, last known address, amount due to and other pertinent information concerning each such distributee.

[ 1977, c. 525, §13 (NEW) .]

2. Deposit with Treasurer of State. A deposit with the Treasurer of State must, to the extent of the deposit, absolutely discharge the persons having control and supervision over the distribution of the corporation's assets from liability to the unknown, unlocated, legally disabled or nonaccepting persons. If the dissolution is under the supervision of the Superior Court pursuant to section 1105, the deposit may not be made with the Treasurer of State, except pursuant to order of the court, on terms as the court may order.

[ 2001, c. 550, Pt. C, §26 (AMD); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Proof required. The Treasurer of State shall pay over such sums deposited with him to the person entitled thereto, or to his legal representative, upon proof satisfactory to the Treasurer of State of his right thereto.

[ 1977, c. 525, §13 (NEW) .]

4. Civil action. If the Treasurer of State is not satisfied as to the right of any claimant to such funds, the claimant may bring a civil action in the Superior Court against the Treasurer of State; if the court is satisfied as to the claimant's right to the funds, it shall issue an order directing the Treasurer of State to pay the same to such claimant. Such action may not be brought after the expiration of 20 years from the time of deposit of such funds with the Treasurer of State. At the end of such 20-year period, any such funds remaining in the State Treasury shall escheat to the State. Any income earned on such funds shall be paid into the General Fund as compensation for administration.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2001, c. 550, §C26 (AMD). 2001, c. 550, §C29 (AFF).



13-B §1111. Survival of remedy after dissolution; liquidating trustees

1. Survival of remedy. The dissolution of a corporation, either by the filing by the Secretary of State of the articles of dissolution or by a decree of court, shall not take away or impair any remedy available to or against such corporation, its directors, officers or members for any right or claim existing, or any liability incurred, prior to such dissolution if action or other proceeding thereon is commenced within 2 years after the date of such dissolution. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors and officers shall have power to take such corporate or other action as shall be appropriate to protect such remedy, right or claim.

[ 1977, c. 525, §13 (NEW) .]

2. Liquidating trustees. After dissolution of a corporation, the directors as of the date of dissolution, or the survivors of such directors, shall be deemed liquidating trustees of the corporation with authority to take all action necessary or appropriate to dispose of any undistributed property of the corporation.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1112. Grounds for administrative dissolution

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 1113 to administratively dissolve a corporation if: [2003, c. 631, §3 (NEW).]

1. Nonpayment of fees or penalties. The corporation does not pay when they are due any fees or penalties imposed by this Title or other law;

[ 2003, c. 631, §3 (NEW) .]

2. Failure to file annual report. The corporation does not deliver its annual report to the Secretary of State as required by section 1301;

[ 2003, c. 631, §3 (NEW) .]

3. Failure to pay late filing penalty. The corporation does not pay the annual report late filing penalty as required by section 1302;

[ 2003, c. 631, §3 (NEW) .]

4. Failure to maintain registered agent. The corporation is without a registered agent in this State as required by Title 5, section 105, subsection 1;

[ 2007, c. 323, Pt. B, §8 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Failure to notify of change of registered agent or address. The corporation does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108, subsection 1 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or that its registered agent has resigned as required by Title 5, section 111; or

[ 2007, c. 323, Pt. B, §9 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Filing of false information. An incorporator, director, officer or agent of the corporation signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing.

[ 2003, c. 631, §3 (NEW) .]

SECTION HISTORY

2003, c. 631, §3 (NEW). 2007, c. 323, Pt. B, §§8, 9 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1113. Procedure for and effect of administrative dissolution

1. Notice of determination to administratively dissolve corporation. If the Secretary of State determines that one or more grounds exist under section 1112 for dissolving a corporation, the Secretary of State shall serve the corporation with written notice of that determination as required by subsection 7.

[ 2007, c. 323, Pt. B, §10 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Administrative dissolution. The corporation is administratively dissolved if within 60 days after the notice under subsection 1 was issued and is perfected under subsection 7 the Secretary of State determines that the corporation has failed to correct the ground or grounds for the dissolution. The Secretary of State shall send notice to the corporation as required by subsection 7 that recites the ground or grounds for dissolution and the effective date of dissolution.

[ 2007, c. 323, Pt. B, §11 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of administrative dissolution; prohibition. A corporation administratively dissolved continues its corporate existence but may not carry on any activities in this State except as necessary to wind up the activities of the corporation.

[ 2003, c. 631, §3 (NEW) .]

4. Authority of registered agent. The administrative dissolution of a corporation does not terminate the authority of its registered agent.

[ 2003, c. 631, §3 (NEW) .]

5. Protecting corporate name after administrative dissolution. The name of a corporation remains in the Secretary of State's record of corporate names and is protected for a period of 3 years following administrative dissolution.

[ 2003, c. 631, §3 (NEW) .]

6. Notice to Attorney General in case of public benefit corporation. In the case of a public benefit corporation, the Secretary of State shall notify the Attorney General of the administrative dissolution of the corporation under this section.

[ 2003, c. 631, §3 (NEW) .]

7. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the corporation is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the registered agent of the corporation.

[ 2007, c. 323, Pt. B, §12 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2003, c. 631, §3 (NEW). 2007, c. 323, Pt. B, §§10-12 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1114. Reinstatement following administrative dissolution

1. Application for reinstatement. A corporation administratively dissolved under section 1113 may apply to the Secretary of State for reinstatement within 6 years after the effective date of dissolution. The application must:

A. State the name of the corporation and the effective date of its administrative dissolution; [2003, c. 631, §3 (NEW).]

B. State that the ground or grounds for dissolution either did not exist or have been eliminated; and [2003, c. 631, §3 (NEW).]

C. State that the corporation's name satisfies the requirements of section 301-A. [2003, c. 631, §3 (NEW).]

[ 2003, c. 631, §3 (NEW) .]

2. Reinstatement after administrative dissolution. If the Secretary of State determines that the application contains the information required under subsection 1 and is accompanied by the reinstatement fee set forth in section 1401, subsection 35, and that the information is correct, the Secretary of State shall cancel the administrative dissolution and prepare a notice of reinstatement that recites that determination and the effective date of reinstatement. The Secretary of State shall use the procedures set forth in section 1113, subsection 7 to deliver the notice to the corporation.

[ 2007, c. 323, Pt. B, §13 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of reinstatement. When the reinstatement is effective under subsection 2, it relates back to and takes effect as of the effective date of the administrative dissolution, and the corporation resumes activities as if the administrative dissolution had not occurred.

[ 2003, c. 631, §3 (NEW) .]

SECTION HISTORY

2003, c. 631, §3 (NEW). 2007, c. 323, Pt. B, §13 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1115. Appeal from denial of reinstatement

1. Denial of reinstatement. If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, the Secretary of State shall serve the corporation as required under section 1113, subsection 7 with a written notice that explains the reason or reasons for denial.

[ 2007, c. 323, Pt. B, §14 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Appeal. A corporation may appeal a denial of reinstatement under subsection 1 to the Superior Court of the county where the corporation's principal office is located or, if there is no principal office in this State, in Kennebec County within 30 days after the date of the notice of denial. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's notice of administrative dissolution, the corporation's application for reinstatement and the Secretary of State's notice of denial.

[ 2003, c. 631, §3 (NEW) .]

3. Court action. The court may summarily order the Secretary of State to reinstate an administratively dissolved corporation or may take other action the court considers appropriate.

[ 2003, c. 631, §3 (NEW) .]

4. Final decision. The court's final decision in an appeal under this section may be appealed as in other civil proceedings.

[ 2003, c. 631, §3 (NEW) .]

SECTION HISTORY

2003, c. 631, §3 (NEW). 2007, c. 323, Pt. B, §14 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1116. Reinstatement of suspended corporate charter

1. Reinstatement after charter suspension. A corporation whose charter was suspended before July 1, 2004 may apply to the Secretary of State for reinstatement and the reinstatement may be granted, if:

A. The Secretary of State determines that the application contains the information required under section 1114, subsection 1; [2003, c. 631, §3 (NEW).]

B. The application for reinstatement is accompanied by the reinstatement fee set forth in section 1401, subsection 35; and [2003, c. 631, §3 (NEW).]

C. The application for reinstatement is received by the Secretary of State by June 30, 2010. [2003, c. 631, §3 (NEW).]

[ 2003, c. 631, §3 (NEW) .]

2. Effect on corporation failing to reinstate by June 30, 2010. A corporation that fails to meet the requirements of subsection 1 is administratively dissolved and may not reinstate.

[ 2003, c. 631, §3 (NEW) .]

3. Protecting corporate name after suspension. The name of a corporation whose charter is suspended remains in the Secretary of State's record of corporate names and is protected for a period of 3 years following its suspension.

[ 2003, c. 631, §3 (NEW) .]

SECTION HISTORY

2003, c. 631, §3 (NEW).



13-B §1117. Revival of nonprofit corporation after dissolution

1. Determination of need to revive corporation. If the Secretary of State finds that a nonprofit corporation has dissolved in any manner under this chapter and that the nonprofit corporation should be revived for any specified purpose or purposes for a specific period of time, the Secretary of State may upon application by an interested party file a certificate of revival in a form or format prescribed by the Secretary of State for reviving the nonprofit corporation.

[ 2007, c. 231, §10 (NEW) .]

2. Certificate of revival. The certificate of revival must include:

A. The name of the nonprofit corporation and its original date of incorporation; [2007, c. 231, §10 (NEW).]

B. The name of the nonprofit corporation's registered agent and the address of its registered agent at the time of dissolution; [2007, c. 231, §10 (NEW).]

C. The name and address of the party or parties requesting the revival; [2007, c. 231, §10 (NEW).]

D. The purpose or purposes for which revival is requested; and [2007, c. 231, §10 (NEW).]

E. The time period needed to complete the purpose or purposes specified under paragraph D. [2007, c. 231, §10 (NEW).]

[ 2007, c. 231, §10 (NEW) .]

3. Notice of revival. The Secretary of State shall issue a notice to the nonprofit corporation to the address provided in subsection 2, paragraph C stating that the revival has been granted for the purpose or purposes and for the time period specified pursuant to the certificate of revival under this section.

[ 2007, c. 231, §10 (NEW) .]

4. Termination of revival. When the time period specified in subsection 2, paragraph E has expired, the Secretary of State shall send a notice to the nonprofit corporation at the address provided in subsection 2, paragraph C that the status of the nonprofit corporation has returned to the status prior to filing the certificate of revival under this section.

[ 2007, c. 231, §10 (NEW) .]

SECTION HISTORY

2007, c. 231, §10 (NEW).






Chapter 12: FOREIGN CORPORATIONS

13-B §1201. Authorization of foreign corporations to carry on activities in this State; certain activities not deemed carrying on affairs

1. Authorization needed. Except as provided in section 1215, no foreign corporation shall carry on activities in this State until it shall have been authorized to do so as provided in this chapter, or as provided by some other public law of this State. A foreign corporation shall not be denied authority to carry on activities in this State solely because the laws of the jurisdiction of its incorporation differ from the laws of this State with respect to the organization and internal affairs of the corporation.

[ 1977, c. 525, §13 (NEW) .]

2. Activities not deemed carrying on affairs. Without excluding other activities which may not constitute carrying on activities in this State, a foreign corporation shall not be deemed to be carrying on activities in this State, for purposes of this chapter, solely by reason of carrying on in this State any one or more of the following activities:

A. Maintaining, defending or participating in any action or proceeding whether judicial, administrative, arbitrative or otherwise, or effecting the settlement thereof or the settlements of claims or disputes; [1977, c. 525, §13 (NEW).]

B. Holding meetings of its directors or members or carrying on other activities concerning its internal affairs; [1977, c. 525, §13 (NEW).]

C. Maintaining bank accounts; [1977, c. 525, §13 (NEW).]

D. Securing or collecting debts or enforcing any rights in property covering the same; [1977, c. 525, §13 (NEW).]

E. Effecting a transaction in interstate or foreign commerce; [1977, c. 525, §13 (NEW).]

F. Conducting within this State an isolated transaction which is completed within a period of 30 days and which is not in the course of a series or number of repeated transactions; [1977, c. 525, §13 (NEW).]

G. Soliciting by mail contributions to the corporation; or [1977, c. 525, §13 (NEW).]

H. Owning real estate [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

3. Standard for activities not established. This section shall not be deemed to establish a standard for activities which may subject a foreign corporation to service of process under this chapter or any other statute of this State.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1202. Application for authority

1. Application. A foreign corporation may apply for authority to carry on activities in this State by executing and delivering for filing, as provided by sections 104 and 106, an application setting forth:

A. The name of the corporation; [1977, c. 525, §13 (NEW).]

B. The jurisdiction of its incorporation; [1977, c. 525, §13 (NEW).]

C. The date of incorporation; [1999, c. 594, §11 (AMD).]

D. A statement of the purpose or purposes which it is authorized to pursue under the laws of its jurisdiction of incorporation; and a statement of the purpose or purposes which it seeks authority to pursue in this State if it does not ask authority to pursue all of the purposes authorized under the laws of its jurisdiction of incorporation; [1977, c. 525, §13 (NEW).]

E. The address of the registered or principal office of the corporation in the jurisdiction of its incorporation or the principal office wherever located; and [1997, c. 376, §26 (AMD).]

F. The information required by Title 5, section 105, subsection 1. [2007, c. 323, Pt. B, §15 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. B, §15 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Certificate of existence. The application of the corporation for authority must be accompanied by a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing.

[ 2003, c. 344, Pt. B, §17 (AMD) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1997, c. 376, §26 (AMD). 1999, c. 594, §11 (AMD). 2003, c. 344, §B17 (AMD). 2007, c. 323, Pt. B, §15 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1203. Effect of authorization to carry on affairs in State

1. Filing of application authorization to carry on activities. Upon filing by the Secretary of State of the application for authority, the foreign corporation shall be authorized to carry on activities in this State, and may carry on any activities:

A. Which it is authorized to carry on in the jurisdiction of its incorporation; and [1977, c. 525, §13 (NEW).]

B. Which may be carried on by a domestic corporation organized under this Act, unless in its application for authority, the corporation expressly limited itself to a lesser number or type of activities, in which case the corporation may carry on the affairs to which it so limited its application if such affairs qualify under this paragraph and paragraph A. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Continuation of authority. Such authority shall continue so long as the corporation retains its authority to carry on such affairs in its jurisdiction of incorporation, and so long as its authority to carry on affairs in this State has not been revoked or otherwise terminated as provided in this chapter.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1204. Powers of foreign corporation

A foreign corporation authorized to carry on activities in this State shall, until such authority is revoked or otherwise terminated, have the same, but no greater, powers, rights and privileges as a domestic corporation organized under this Act, and except as otherwise provided in this Act, shall be subject to the same duties, restrictions, liabilities and penalties now or hereafter imposed upon a domestic corporation of like character. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1205. Corporate name of foreign corporation

1. Name. A foreign corporation is not authorized to carry on activities in this State unless the name of the corporation complies with the requirements of section 301-A.

[ 2003, c. 344, Pt. B, §18 (AMD) .]

2. Change of name. If a foreign corporation authorized to carry on activities in this State shall change its name in its jurisdiction of incorporation, it shall, within 30 days after the effective date thereof, amend its application for authority, as provided by section 1207.

[ 1977, c. 525, §13 (NEW) .]

3. Unavailable name. If the name to which the foreign corporation has changed would be unavailable to it on an original application for authority, the corporation shall not thereafter carry on any activities in this State until it has adopted or assumed a name which is available to it under the laws of this State.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2003, c. 344, §B18 (AMD).



13-B §1206. Merger of foreign corporation authorized to carry on activities in State

Whenever a foreign corporation authorized to carry on activities in this State shall be the surviving corporation in a statutory merger permitted by the laws of its jurisdiction of incorporation, it shall, within 30 days after the effective date of the merger, deliver to the Secretary of State for filing, as provided by section 106, a copy of the articles of merger duly authenticated by the proper officer of the jurisdiction of its incorporation. It shall not be necessary for such corporation to secure either new or additional authority to carry on activities in this State unless the name of such corporation is changed, or unless the corporation proposes to carry on other or additional activities than those which it is then authorized to carry on in this State. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1207. Amended application for authority

1. Provisions for amendment. A foreign corporation authorized to carry on activities in this State shall amend its application for authority if it shall:

A. Change its corporate name, provided that such change has been effected under the laws of its jurisdiction of incorporation; [1991, c. 465, §28 (AMD).]

B. Enlarge, limit or otherwise change the kinds of activities which it seeks authority to engage in in this State; or [1991, c. 465, §28 (AMD).]

C. Change the address of its registered or principal office wherever located. [2007, c. 323, Pt. B, §16 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. B, §16 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Filing with Secretary of State. Such amendment shall be executed and delivered for filing to the Secretary of State, as provided by sections 104 and 106, and shall set forth:

A. The name of the foreign corporation as it appears on the index of names of authorized foreign corporations in the office of the Secretary of State; [1977, c. 525, §13 (NEW).]

B. The jurisdiction under the laws of which it is incorporated; [1977, c. 525, §13 (NEW).]

C. The date on which it was authorized to carry on activities in this State; [1977, c. 525, §13 (NEW).]

D. The proposed amendment to its application of authority; [1977, c. 525, §13 (NEW).]

E. If the name of the corporation is to be changed, a statement that the change of name has been effected under the laws of its jurisdiction of incorporation, and the date the change was effected; and [1977, c. 525, §13 (NEW).]

F. If the activities which it is to be authorized to engage in in this State are to be enlarged, limited or otherwise changed, a statement that it is authorized to carry on those activities under the laws of its jurisdiction of incorporation. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1991, c. 465, §§28,29 (AMD). 1997, c. 376, §27 (AMD). 2007, c. 323, Pt. B, §16 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1208. Surrender of foreign corporation's authority to carry on activities in State

1. Surrender of authority. A foreign corporation authorized to carry on activities in this State may surrender its authority by executing and delivering for filing, as provided in sections 104 and 106, an application for surrender of authority which shall set forth:

A. The name of the foreign corporation as it appears on the index of names of authorized foreign corporations in the office of Secretary of State; [1977, c. 525, §13 (NEW).]

B. The jurisdiction of its incorporation; [1977, c. 525, §13 (NEW).]

C. The date on which it was authorized to carry on activities in this State; [1977, c. 525, §13 (NEW).]

D. That the corporation is not as of the date of application carrying on activities in this State; [1977, c. 525, §13 (NEW).]

E. That it surrenders its authority to carry on activities in this State; [1977, c. 525, §13 (NEW).]

F. That it revokes the authority of its registered agent in this State to accept services of process and consents that process in any action, suit or proceeding based upon any cause of action arising in this State before the date of filing the application may be served on the Secretary of State after the filing by the Secretary of State of the application; and [1977, c. 525, §13 (NEW).]

G. A post office address to which the Secretary of State shall mail a copy of any process served upon him against the corporation. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Termination of authority. The authority of the foreign corporation to carry on activities in this State shall terminate as of the date of filing by the Secretary of State of the application for surrender of authority.

[ 1977, c. 525, §13 (NEW) .]

3. Cancellation of authority. If a foreign nonprofit corporation files articles of domestication and conversion as set forth in Title 13-C, chapter 9, its authority is cancelled automatically on the effective date of its domestication and conversion.

[ 2003, c. 344, Pt. B, §19 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2003, c. 344, §B19 (AMD).



13-B §1209. Foreign corporation's termination of existence in jurisdiction of its incorporation; effect upon authority in this State

1. Termination of existence. When a foreign corporation authorized to carry on activities in this State shall be dissolved, or its authority or existence otherwise cancelled or terminated in its jurisdiction of incorporation, or when the corporation is merged or consolidated into another foreign corporation which is not authorized to carry on activities in this State, the corporation or its successor or trustee shall deliver for filing with the Secretary of State a certificate of the appropriate official of its jurisdiction of incorporation attesting to, or a certified copy of an order or decree of a court of its jurisdiction of incorporation directing the dissolution of such foreign corporation, the termination of existence, the cancellation or revocation of its authority, or its merger into or consolidation with another foreign corporation.

[ 1977, c. 525, §13 (NEW) .]

2. Effect on authority. The authority of the foreign corporation to carry on activities in this State shall terminate on the effective date of its dissolution, or of the cancellation of its existence or authority in its jurisdiction of incorporation, or of its merger or consolidation into another foreign corporation not authorized to carry on activities in this State, as the case may be. If those persons in charge of the foreign corporation's affairs in this State continue to function in this State under the name of the foreign corporation after such effective date, the effect shall be the same as that provided for in this Act for foreign corporations carrying on activities in this State without authority; and the persons in charge of its business in this State shall, if they know of such cause for termination of authority, be personally liable for the penalties against the corporation provided for in section 1214. Termination of authority for such cause shall not affect the accrual of or enforcement of any cause of action against the foreign corporation, its assets in this State, or its successors in interest, nor the usual means of serving summons upon it, until the certificate or other document required by subsection 1 to be filed is delivered for filing to the Secretary of State; and thereafter summons may only be served in the manner and in those cases mentioned in subsection 3.

[ 1977, c. 525, §13 (NEW) .]

3. Agent. The Secretary of State shall be the agent of the foreign corporation for service of process in any action, suit or proceeding based upon any case of action arising in this State before the date of filing the certificate, order or decree. Service of summons and proof of service must be as provided in Title 5, section 113.

[ 2007, c. 323, Pt. B, §17 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 2007, c. 323, Pt. B, §17 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1210. Revocation of foreign corporation's authority to carry on affairs in State (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 694, §289 (AMD). 1979, c. 127, §103 (AMD). 1979, c. 541, §A135 (AMD). 1989, c. 501, §L41 (AMD). 1993, c. 316, §42 (AMD). 1999, c. 547, §B36 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 344, §B20 (AMD). 2003, c. 631, §4 (RP).



13-B §1210-A. Grounds for revocation

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 1210-B to revoke the authority of a foreign corporation authorized to carry on activities in this State if: [2003, c. 631, §5 (NEW).]

1. Nonpayment of fees or penalties. The foreign corporation does not pay when they are due any fees or penalties imposed by this Act or other law;

[ 2003, c. 631, §5 (NEW) .]

2. Failure to file annual report. The foreign corporation does not deliver its annual report to the Secretary of State as required by section 1301;

[ 2003, c. 631, §5 (NEW) .]

3. Failure to pay late filing penalty. The foreign corporation does not pay the annual report late filing penalty as required by section 1302;

[ 2003, c. 631, §5 (NEW) .]

4. Failure to maintain registered agent. The foreign corporation is without a registered agent in this State as required by Title 5, section 105, subsection 1;

[ 2007, c. 323, Pt. B, §18 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Failure to notify of change of registered agent or address. The foreign corporation does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108, subsection 1 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or that its registered agent has resigned as required by Title 5, section 111;

[ 2007, c. 323, Pt. B, §19 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Filing of false information. An incorporator, director, officer or agent of the foreign corporation signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing; or

[ 2003, c. 631, §5 (NEW) .]

7. Authenticated certificate of dissolution or merger. The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that the foreign corporation has been dissolved or has disappeared as the result of a merger.

[ 2003, c. 631, §5 (NEW) .]

SECTION HISTORY

2003, c. 631, §5 (NEW). 2007, c. 323, Pt. B, §§18, 19 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1210-B. Procedure for and effect of revocation

1. Notice of determination. If the Secretary of State determines that one or more grounds exist under section 1210-A for the revocation of authority, the Secretary of State shall serve the foreign corporation with written notice of the Secretary of State's determination as required by subsection 7.

[ 2007, c. 323, Pt. B, §20 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Revocation. The foreign corporation's authority is revoked if within 60 days after the notice under subsection 1 was issued and is perfected under subsection 7 the Secretary of State determines that the foreign corporation has failed to correct the ground or grounds for revocation. The Secretary of State shall send notice to the foreign corporation, as required by subsection 7, that recites the ground or grounds for revocation and the effective date of revocation.

[ 2007, c. 323, Pt. B, §21 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Authority to carry on activities ceases. The authority of a foreign corporation to carry on activities in this State ceases on the date of revocation of its authority.

[ 2003, c. 631, §5 (NEW) .]

4. Secretary of State appointed as agent for service of process. The Secretary of State's revocation of a foreign corporation's authority appoints the Secretary of State as the foreign corporation's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign corporation was authorized to carry on activities in this State. Service of process on the Secretary of State under this subsection is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign corporation at its principal office shown in its most recent annual report or in any subsequent communication received from the corporation stating the current mailing address of its principal office or, if no other address is on file, in its application for authority.

[ 2003, c. 631, §5 (NEW) .]

5. Registered agent; not terminated. Revocation of a foreign corporation's authority to carry on activities in this State does not terminate the authority of the registered agent of the corporation.

[ 2003, c. 631, §5 (NEW) .]

6. Authorization after revocation. A foreign corporation whose authority to carry on activities in this State has been revoked under this section and that wishes to carry on activities again in this State must be authorized as provided in this chapter.

[ 2003, c. 631, §5 (NEW) .]

7. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the foreign corporation is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the registered agent in this State and the registered or principal office, wherever located, of the corporation.

[ 2007, c. 323, Pt. B, §22 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2003, c. 631, §5 (NEW). 2007, c. 323, Pt. B, §§20-22 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1210-C. Appeal from revocation

1. Petition to appeal revocation. A foreign corporation may appeal the Secretary of State's revocation of its authority to the Kennebec County Superior Court within 30 days after the notice of revocation. The foreign corporation may appeal by petitioning the court to set aside the revocation and attaching to the petition copies of its application for authority and the Secretary of State's notice of revocation.

[ 2003, c. 631, §5 (NEW) .]

2. Court order. The court may summarily order the Secretary of State to reinstate the authority or may take any other action the court considers appropriate.

[ 2003, c. 631, §5 (NEW) .]

3. Appeal of court's decision. The court's final decision may be appealed as in other civil proceedings.

[ 2003, c. 631, §5 (NEW) .]

SECTION HISTORY

2003, c. 631, §5 (NEW).



13-B §1211. Suits by Attorney General against foreign corporations

The Attorney General may bring an action to restrain a foreign corporation from carrying on in this State without authority any activity for which authority is required by this chapter; any activity which it is not authorized to carry on in its jurisdiction of incorporation, or which it is not authorized to do under this Act, or which it is engaging in without securing any license or other authority required under the laws of this State; any activity, authority for which was obtained through fraud, misrepresentation or concealment of a material fact. A certified copy of any order or judgment restraining or enjoining any such corporation from carrying on activities or a particular activity in this State shall be filed with the Secretary of State. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1212. Service of process on authorized foreign corporations; registered office and registered agent (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 663, §73 (AMD). 1989, c. 501, §L42 (AMD). 1993, c. 316, §43 (AMD). 1997, c. 376, §28 (AMD). 1997, c. 376, §29 (AMD). 1999, c. 594, §§12-14 (AMD). 2007, c. 323, Pt. B, §23 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1212-A. Service of process upon authorized foreign nonprofit corporation

Service of process, notice or demand required or permitted by law on a foreign nonprofit corporation qualified to carry on activities in this State is governed by Title 5, section 113. [2007, c. 323, Pt. B, §24 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. B, §24 (NEW). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1212-B. Registered agent of foreign nonprofit corporation

Each foreign nonprofit corporation must have and shall continuously maintain a registered agent in this State as defined in Title 5, chapter 6-A. [2007, c. 535, Pt. B, §3 (NEW).]

SECTION HISTORY

2007, c. 535, Pt. B, §3 (NEW).



13-B §1213. Service of process on foreign corporation not authorized to carry on activities in State

1. Limited jurisdiction. Every foreign corporation that carries on any activities in this State without having been authorized to carry on activities in this State thereby submits itself to the jurisdiction of the courts of this State, with respect to any action arising out of or in connection with activities actually carried on in this State, and also thereby designates the Secretary of State as its agent upon whom any process, notice or demand upon it may be served in any action or proceeding arising out of or in connection with the carrying on of any activities in this State.

[ RR 1991, c. 2, §47 (COR) .]

2. Other methods of service. In addition to other methods of service that may be authorized by statute or by rule, service of such process may be made as provided in Title 5, section 113.

[ 2007, c. 323, Pt. B, §25 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). RR 1991, c. 2, §47 (COR). 2007, c. 323, Pt. B, §25 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-B §1214. Effect of foreign corporation carrying on activities in State without authority

1. Corporation liable. A foreign corporation which carries on activities in this State without authority, when such authority is required by this Act, shall be liable to this State for all fees and penalties which would have been imposed under this Act upon such corporation had it duly applied for and received authority under this chapter, for the years or parts thereof during which it carried on activities in this State without authority. In addition, such corporation shall be liable to the State in the sum of $25 per day for each day it fails to pay such fees and penalties. The Attorney General shall bring proceedings to recover all such amounts due under this section.

[ 1977, c. 525, §13 (NEW) .]

2. Corporation may be sued. A foreign corporation carrying on activities in this State without authority, when such authority is required by this Act, shall not maintain any action, suit or proceeding in this State unless and until such corporation shall have been authorized to carry on activities in this State and shall have paid to the State all fees and penalties due under subsection 1. This prohibition shall apply to any assignee except a subrogee; and shall apply to a successor in interest, whether by merger, consolidation or otherwise, and to a purchaser of all or substantially all of the assets of such corporation. If it appears in any pending action that the plaintiff is such a foreign corporation carrying on activities in this State without authority, or is such an assignee, successor or purchaser, the action shall abate until such foreign corporation becomes authorized to carry on activities in this State, or shall be dismissed without prejudice to the right to bring the same after the foreign corporation becomes so authorized.

[ 1977, c. 525, §13 (NEW) .]

3. Failure to obtain authority to carry on activities. The failure of a foreign corporation to obtain authority to carry on activities in this State shall not impair the validity of any contract or act of such corporation or the right of any other party to the contract to maintain an action or other proceeding thereon, and shall not prevent such corporation from defending any action, suit or proceeding in this State.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1215. Application of chapter to corporations previously authorized to carry on activities in State

1. Continuation of activities. Every foreign corporation which, on the effective date of this Act, is authorized to carry on activities in this State shall continue to have such authority for any purpose or purposes for which a corporation might secure authority under this chapter. Such foreign corporation shall have the same rights and privileges, and shall be subject to the same duties, limitations, restrictions, liabilities and penalties as a foreign corporation authorized under this chapter.

[ 1977, c. 525, §13 (NEW) .]

2. Qualified to carry on activities. Every foreign corporation which, on the effective date of this Act, was lawfully carrying on activities in this State, even though not theretofore qualified as a foreign corporation or otherwise expressly authorized to do so, may continue to carry on such activities, and in every other respect such foreign corporation shall be treated as though it were a foreign corporation authorized to carry on activities in this State.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1216. Members' inspection of records of foreign corporations

1. Right to inspect corporate records. Every foreign corporation, authorized to carry on activities in this State and actually keeping or maintaining within this State any books or records, shall afford to its members the same right to inspect books and records kept or maintained in this State, including, but not limited to, records of members as is provided in this Act in the case of domestic corporations.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1217. Service of process on Secretary of State for foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 525, §13 (NEW). 2007, c. 323, Pt. B, §26 (RP). 2007, c. 323, Pt. G, §4 (AFF).






Chapter 13: ANNUAL REPORTS: POWERS OF SECRETARY OF STATE; EXCUSE; MISCELLANEOUS

13-B §1301. Annual report of domestic and foreign corporations; excuse

1. Annual report. Each domestic corporation, unless excused as provided in subsection 5, and each foreign corporation authorized to carry on activities in this State shall deliver for filing, within the time prescribed by this Act, an annual report to the Secretary of State setting forth:

A. The name of the domestic or foreign corporation and the jurisdiction of its incorporation; [2007, c. 323, Pt. B, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. The information required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. B, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

C. The names and business or residence addresses, of the president, the treasurer, the registered agent, the secretary or clerk, and directors of the corporation, including the street or rural route number, town or city and state; [2007, c. 323, Pt. B, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

D. A brief statement of the character of the activities in which the domestic or foreign corporation is actually engaged in this State, if any; and [2007, c. 323, Pt. B, §27 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

E. The address of its principal office, wherever located. [2007, c. 323, Pt. B, §27 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. B, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Information contained in annual report. The Secretary of State shall specify by rule the period of time to which the annual report applies as provided in subsection 4. The information contained in the annual report must be current as of the date the report is signed.

[ 1993, c. 680, Pt. A, §23 (RPR) .]

2-A. Information contained in annual report.

[ 1993, c. 680, Pt. A, §23 (RP) .]

3. Execution. The annual report must be executed as provided by section 104, except that signing by the president, a vice-president, the secretary, the treasurer, an assistant secretary or any other duly authorized individual without a 2nd signature is deemed valid under section 104, subsection 1, paragraph B, subparagraph (2).

[ 1993, c. 680, Pt. A, §23 (RPR) .]

4. Filing. Subject to rules adopted under section 1302-A, subsection 4, the annual report must be delivered for filing to the Secretary of State or a designee. The annual reports may be delivered to the Secretary of State on a staggered basis as defined by the Secretary of State by rule in accordance with the Maine Administrative Procedure Act. The report must apply to the 12-month period specified by the Secretary of State. Proof to the satisfaction of the Secretary of State that the report was deposited in the United States mail in a sealed envelope, properly addressed and with postage prepaid, before the date that penalties become effective for late delivery of annual reports, as established by the Secretary of State by rule, is considered compliance with this subsection. One copy of the report, together with the filing fee required by this Act, must be delivered for filing to the Secretary of State, who shall file the report if the Secretary of State finds that it conforms to the requirements of this Act. If the Secretary of State finds that the report does not conform, the Secretary of State shall promptly mail or otherwise return the report to the corporation for necessary corrections, in which event the penalties prescribed by this Act for failure to file the report within the time provided in this section do not apply if the report is corrected to conform to the requirements of this Act and returned to the Secretary of State within 30 days from the date on which it was mailed or otherwise returned to the corporation by the Secretary of State.

[ 1993, c. 680, Pt. A, §23 (RPR) .]

5. Certificate of excuse. The Secretary of State, upon application by a corporation and satisfactory proof that it has ceased to carry on activities, shall file a certificate of that fact and shall give a duplicate certificate to the corporation. The corporation is then excused from filing annual reports with the Secretary of State as long as the corporation carries on no activities. The name of a corporation remains in the Secretary of State's record of corporate names and is protected for a period of 5 years following the filing of the certificate under this subsection.

[ 2007, c. 535, Pt. A, §2 (AMD); 2007, c. 535, Pt. A, §7 (AFF) .]

6. Vote to carry on activities. The members entitled to vote or, if none, the directors of a corporation that has been excused pursuant to subsection 5 may vote to resume carrying on activities at a meeting duly called and held for that purpose. A certificate executed and filed as provided in sections 104 and 106, setting forth that a members' or directors' meeting was held, the date and location of the meeting and that a majority of the members or directors voted to resume carrying on activities, authorizes that corporation to carry on activities; after that certificate is filed, the corporation is required to file annual reports beginning with the next reporting deadline following resumption as established by subsection 4.

[ 1993, c. 680, Pt. A, §23 (RPR) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 696, §161 (AMD). 1987, c. 402, §C4 (AMD). 1989, c. 501, §L43 (AMD). 1989, c. 875, §E11 (AMD). RR 1991, c. 2, §48 (COR). 1991, c. 465, §30 (AMD). 1991, c. 780, §U16 (AMD). 1991, c. 837, §A37 (AMD). 1993, c. 316, §44 (RPR). 1993, c. 349, §35 (RPR). 1993, c. 680, §A23 (RPR). 1995, c. 458, §10 (AMD). 1997, c. 376, §30 (AMD). 2007, c. 323, Pt. B, §27 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2007, c. 535, Pt. A, §2 (AMD). 2007, c. 535, Pt. A, §7 (AFF).



13-B §1301-A. Annual report of domestic condominium corporations; excuse (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §E12 (NEW). 1991, c. 465, §31 (AMD). 1991, c. 780, §U17 (RP). 1991, c. 837, §A38 (RP).



13-B §1301-B. Failure to file annual report; incorrect report; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 875, §E12 (NEW). 1991, c. 780, §U18 (RP). 1991, c. 837, §A39 (RP).



13-B §1301-C. Amended annual report of domestic or foreign corporation

1. Amended annual report. If the information contained in an annual report filed under section 1301 has changed, a corporation may, if it determines it to be necessary, deliver to the Secretary of State for filing an amended annual report to change the information on file. The amended annual report must be executed as provided by section 1301, subsection 3.

[ 2003, c. 631, §6 (NEW) .]

2. Contents. The amended annual report must set forth:

A. The name of the domestic or foreign corporation and the jurisdiction of its incorporation; [2003, c. 631, §6 (NEW).]

B. The date on which the original annual report was filed; and [2003, c. 631, §6 (NEW).]

C. The information that has changed and the date on which it changed. [2003, c. 631, §6 (NEW).]

[ 2003, c. 631, §6 (NEW) .]

3. Period for filing. An amended annual report may be filed by the corporation after the date of the original filing and until December 31st of that filing year.

[ 2003, c. 631, §6 (NEW) .]

SECTION HISTORY

2003, c. 631, §6 (NEW).



13-B §1302. Failure to file annual report; incorrect report; penalties

1. Failure to file annual report; penalty. A domestic or foreign corporation that is required to deliver an annual report for filing, as provided by section 1301, that fails to deliver its properly completed annual report to the Secretary of State shall pay, in addition to the regular annual report fee, the late filing penalty described in section 1401, subsection 34, as long as the report is received by the Secretary of State prior to administrative dissolution or revocation. Upon a corporation's failure to file the annual report and to pay the annual report fee or the penalty, the Secretary of State, notwithstanding Title 4, chapter 5 and Title 5, chapter 375, shall revoke a foreign corporation's authority to carry on activities in this State and administratively dissolve a domestic corporation. The Secretary of State shall use the procedures set forth in section 1113 to administratively dissolve a domestic corporation and the procedures set forth in section 1210-B to revoke a foreign corporation's authority to carry on activities in this State. A domestic corporation that has been administratively dissolved under section 1113 must follow the requirements set forth in section 1114 to reinstate.

[ 2003, c. 631, §7 (AMD) .]

2. Nonconformity. If the Secretary of State finds that an annual report of a domestic or foreign corporation delivered for filing does not conform with the requirements of section 1301, the Secretary of State may return the report for correction.

[ 2003, c. 631, §7 (AMD) .]

3. Excusable neglect. If the annual report of a domestic or foreign corporation is not delivered for filing within the time specified in section 1301, the corporation is excused from the liability provided in this section and from any other penalty for failure to timely file the report if it establishes, to the satisfaction of the Secretary of State, that its failure to file was the result of excusable neglect and it furnishes the Secretary of State a copy of the report within 30 days after it learns that the Secretary of State failed to receive the original report.

[ 2003, c. 631, §7 (AMD) .]

4. Notice to Attorney General in case of public benefit corporation.

[ 2003, c. 631, §7 (RP) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1977, c. 694, §290 (AMD). 1991, c. 780, §U19 (AMD). 1991, c. 837, §A40 (AMD). 1993, c. 349, §36 (RPR). 1999, c. 547, §B37 (AMD). 1999, c. 547, §B80 (AFF). 2001, c. 550, §C27 (AMD). 2001, c. 550, §C29 (AFF). 2003, c. 631, §7 (AMD).



13-B §1302-A. Powers of Secretary of State

The Secretary of State shall have the power and authority reasonably necessary to enable him to administer this Act efficiently and to perform the duties therein imposed upon him. These powers shall include, without limitation: [1977, c. 592, §17 (NEW).]

1. Make rules. The power to make rules not inconsistent with this Act;

[ 1977, c. 592, §17 (NEW) .]

2. Prescribe forms. The power to prescribe forms for all documents required or permitted to be filed with him and to refuse to file documents not utilizing those forms to the extent possible;

[ 1987, c. 402, Pt. C, §5 (AMD) .]

3. Refuse to file. The power to refuse to file any document which is not clearly legible or which may not be clearly reproducible photographically; and

[ 1987, c. 402, Pt. C, §5 (AMD) .]

4. Report dates. The power, through the rule-making process, to provide alternative dates for filing annual reports and for determining the dates covered by those reports.

[ 1991, c. 780, Pt. U, §20 (AMD); 1991, c. 837, Pt. A, §41 (AMD) .]

SECTION HISTORY

1977, c. 592, §17 (NEW). 1987, c. 402, §§C5,C6 (AMD). 1989, c. 875, §E13 (AMD). 1991, c. 780, §U20 (AMD). 1991, c. 837, §A41 (AMD).



13-B §1303. False and misleading statements in documents required to be filed with Secretary of State

1. Penalties. No person shall sign any document required or permitted to be delivered for filing with the Secretary of State by any corporation, domestic or foreign, when that person knows that the document contains any untrue statement of a material fact or omits to state a material fact necessary in order to make the statements contained in the document, when considered in the light of the circumstances under which they were made, not misleading. Any violation of this subsection shall be a civil violation for which a forfeiture of not more than $25 may be adjudged.

[ 1977, c. 525, §13 (NEW) .]

2. Liable. Any person who violates subsection 1 shall be liable to any person who is damaged thereby.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1304. Certified copies of documents filed with Secretary of State to be received in evidence

All copies of documents which have been filed in the office of the Secretary of State, as required or permitted by any provision of this Act, shall, when certified by him, be taken and received in all courts, public offices and official bodies as prima facie evidence of the facts therein stated. A certificate by the Secretary of State under the seal of his office as to the nonexistence of a document in the files of his office shall be taken and received in all courts, public offices and official bodies as prima facie evidence of the nonexistence of such document. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1305. Certified records of corporation as prima facie evidence of facts stated therein

In addition to any rule of evidence provided by rule of court: [1977, c. 525, §13 (NEW).]

1. Prima facie evidence. When certified under oath of the secretary or an assistant secretary of the corporation to be true and correct, the original or a copy of:

A. The minutes of the proceedings of the incorporators; [1977, c. 525, §13 (NEW).]

B. The minutes of the meetings or other proceedings of the members or any class thereof; [RR 2013, c. 2, §22 (COR).]

C. The minutes of the meetings or other proceedings of the directors or of any committee thereof; [1977, c. 525, §13 (NEW).]

D. Any written consent, waiver, release or agreement entered into the records of minutes; and [1977, c. 525, §13 (NEW).]

E. A statement that no specified meeting or proceeding was held, or that no specified consent, waiver, release or agreement exists; [1977, c. 525, §13 (NEW).]

shall be prima facie evidence of the facts stated therein. Such certification may be by oral testimony or by affidavit, but after admitting such affidavit into evidence the court shall permit cross-examination of each affiant. A certification shall be sufficient if it is to the effect that a given document is the original, or a true, correct and complete copy, of minutes, consent, waiver or other document contained in the minute book of the corporation, even though the affiant has no personal knowledge of the facts set forth in such document; and the lack of personal knowledge of the certifying officers shall go to the weight, but not the admissibility, of such document as evidence.

[ RR 2013, c. 2, §22 (COR) .]

2. Meeting duly called. Every meeting referred to in such certified original or copy shall be deemed duly called and held, and all motions and resolutions adopted and proceedings had at such meeting shall be deemed duly adopted and had, and all elections of directors and all elections or appointments of officers chosen at such meeting shall be deemed valid, until the contrary is proven.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). RR 2013, c. 2, §22 (COR).



13-B §1306. Short form certificate of change in corporate identity

1. Secretary of State authorized to issue certificate. The Secretary of State is authorized to issue his certificate in such short form as is adopted by him:

A. Of a change in the name of a domestic or foreign corporation, which change of name is reflected in articles of amendment which have been duly filed in his office. Such certificate shall state the new name of the corporation, its former name and such other information as the Secretary of State deems desirable; [1977, c. 525, §13 (NEW).]

B. Of the consolidation or merger of 2 or more corporations, domestic or foreign or both, which merger or consolidation is reflected in articles of merger or consolidation which have been duly filed in his office. Such certificate shall state the name of the new or surviving corporation, the names of the corporations participating in the merger or consolidation and such other information as the Secretary of State deems desirable. [1977, c. 525, §13 (NEW).]

[ 1977, c. 525, §13 (NEW) .]

2. Certificate recorded in registry of deeds. Any certificate issued pursuant to subsection 1 shall be accepted for recording, without acknowledgement, at any registry of deeds in the State. Such certificates shall be indexed and filed as are the items enumerated in Title 33, section 654. The register of deeds shall receive a fee equal to that chargeable for a deed for recording such a certificate.

[ 1977, c. 525, §13 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW).



13-B §1307. Practicing profession or occupation

Except as otherwise expressly provided by law, a nonprofit corporation shall not be required to obtain a license or to be registered to practice a profession or occupation. Any employee of such a corporation who practices or holds himself out to practice a profession or occupation shall be licensed or registered as required by law. [1977, c. 525, §13 (NEW).]

SECTION HISTORY

1977, c. 525, §13 (NEW).






Chapter 14: FEES

13-B §1401. Fees for filing documents and services

In addition to any fees required by section 1402, the Secretary of State shall charge the following fees for filing documents required or permitted to be filed in his office by this Act, and for services specified herein: [1977, c. 525, §13 (NEW).]

1. Proof of resolution.

[ 2003, c. 344, Pt. B, §21 (RP) .]

1-A. Application for indistinguishable name. Application for the use of an indistinguishable name as provided by section 301-A, subsection 4, $5;

[ 2003, c. 344, Pt. B, §22 (NEW) .]

2. Application to reserve name. Application to reserve corporate name, as provided by section 302-A, $5;

[ 2003, c. 344, Pt. B, §23 (AMD) .]

3. Notice of transfer of reserved corporate name. Notice of transfer of a reserved corporate name, as provided by section 302-A, $5;

[ 2003, c. 344, Pt. B, §23 (AMD) .]

4. Application to register corporate name. Application to register corporate name, as provided by section 303-A, $5 per month for the number of months or fraction of a month remaining in the calendar year when the application is first filed;

[ 2003, c. 344, Pt. B, §23 (AMD) .]

5. Application to renew registered name. Application to renew the registration of a registered name, as provided by section 303-A, $50;

[ 2003, c. 344, Pt. B, §23 (AMD) .]

5-A. Termination of registered name.

[ 2003, c. 344, Pt. B, §24 (RP) .]

6. Statement of change in registered agent or registered agent and registered office.

[ 2007, c. 323, Pt. B, §28 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

7. Notice of resignation of registered agent.

[ 2007, c. 323, Pt. B, §29 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

8. Statement of change in registered office.

[ 2007, c. 323, Pt. B, §30 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

9. Process on Secretary of State as agent. Accompanying service of process upon the Secretary of State as agent of nonresident director of a domestic corporation, as provided by section 307, $5 for each such process;

[ 2007, c. 323, Pt. B, §31 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

10. Notice of resignation of nonresident director. Notice of resignation of a nonresident director, as provided by section 307, subsection 4, $2;

[ 1977, c. 525, §13 (NEW) .]

10-A. Assumed or fictitious name statement. Assumed or fictitious name statement, as provided by section 308-A, $25;

[ 2003, c. 673, Pt. WWW, §4 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

10-B. Termination of assumed or fictitious name. Termination of assumed or fictitious name, as provided by section 308-A, subsection 8, $5;

[ 2003, c. 344, Pt. B, §26 (AMD) .]

11. Articles of incorporation. Articles of incorporation, as provided by section 403, $40;

[ 2003, c. 673, Pt. WWW, §5 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

12. Articles of amendment. Articles of amendment, as provided by sections 802 and 803, $10; if the amendment changes the corporation's purposes, a further additional amount of $10;

[ 2003, c. 673, Pt. WWW, §6 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

12-A. Certificate of correction. Certificate of correction, as provided by section 106, subsection 4, $10;

[ 2003, c. 673, Pt. WWW, §7 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

13. Restated articles of incorporation. Restated articles of incorporation, as provided by section 805, $10; and if they change the purposes of the corporation, a further additional amount of $10;

[ 2007, c. 231, §11 (AMD) .]

14. Articles of merger or consolidation. Articles of merger or consolidation, as provided by section 904, $25; and if the merger or consolidation changes the survivor's purposes, a further additional amount of $10;

[ 2007, c. 231, §12 (AMD) .]

15. Articles of merger or consolidation of corporations. Articles of merger or consolidation of domestic and foreign corporations, as provided by section 906, $25, if the new or surviving corporation is a foreign corporation, plus the appropriate fee for authority to carry on activities in this State, if not previously so authorized; if the new or surviving corporation is a domestic corporation, the same sum as would be required for the merger or consolidation of domestic corporations;

[ 2007, c. 231, §13 (AMD) .]

16. Document required. Document required by section 906, subsection 4, in the event that the surviving or new corporation is a foreign corporation, no fee in addition to that specified in the preceding subsection;

[ 1977, c. 525, §13 (NEW) .]

17. Articles of dissolution. Articles of dissolution, as provided by section 1104, $10;

[ 2003, c. 673, Pt. WWW, §8 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

18. Statement of intent. Statement of intent to dissolve as provided by section 1101, $10;

[ 2003, c. 673, Pt. WWW, §9 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF) .]

19. Statement of revocation. Statement of revocation of voluntary dissolution proceedings, as provided by section 1102, $5;

[ 1977, c. 525, §13 (NEW) .]

20. Application for authority. Application of a foreign corporation for authority to carry on activities in this State, as provided by section 1202, $45;

[ RR 2003, c. 2, §23 (COR) .]

21. Articles of merger. Articles of merger of a foreign corporation, as provided by section 1206, $25;

[ 2007, c. 231, §14 (AMD) .]

22. Amendment to foreign corporation's application. An amendment to a foreign corporation's application for authority to carry on activities in this State, as provided by section 1207, $15;

[ 2007, c. 231, §15 (AMD) .]

23. Application for surrender of authority. An application of a foreign corporation for surrender of its authority, as provided by section 1208, $15;

[ 2007, c. 231, §16 (AMD) .]

24. Statement of termination of existence. Statement of a foreign corporation's termination of existence, as provided by section 1209, $5;

[ 1977, c. 525, §13 (NEW) .]

24-A. Application for excuse. An application for excuse, as provided by section 1301, subsection 5, $5;

[ 1993, c. 316, §45 (NEW) .]

25. Certificate of resumption of activity. A certificate of resumption of activity, as provided by section 1301, subsection 6, $25;

[ 1979, c. 127, §109 (AMD) .]

26. Issuing certificate. For issuing a certificate of existence, certificate of authority or certificate of fact as provided by section 111 or 1306, $10 per certificate;

[ 2003, c. 631, §8 (RPR) .]

27. Statement of change in registered agent or registered agent and registered office.

[ 2007, c. 323, Pt. B, §32 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

28. Other documents. Any other documents not herein specifically provided for, $5;

[ 1989, c. 501, Pt. L, §44 (AMD) .]

29. Statement of change in registered office.

[ 2007, c. 323, Pt. B, §33 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

30. Report of name search.

[ 2003, c. 344, Pt. B, §27 (RP) .]

31. Annual report. Annual report of a domestic or foreign corporation as provided by section 1301, $35;

[ 2003, c. 673, Pt. XXX, §1 (AMD); 2003, c. 673, Pt. XXX, §10 (AFF) .]

31-A. Amended annual report. An amended annual report of a domestic or foreign corporation as provided by section 1301-C, $35;

[ 2005, c. 529, §3 (AMD) .]

32. Document preclearance. Preclearance of any document for filing, $100;

[ 2003, c. 631, §10 (AMD) .]

33. Information request.

[ 2003, c. 631, §11 (RP) .]

34. Late filing; penalty. For failing to deliver an annual report by its due date, in addition to the annual report filing fee, $25;

[ 2007, c. 231, §17 (AMD) .]

35. Reinstatement fee after administrative dissolution of domestic or foreign corporation. For failure to file an annual report, $25 for each period of delinquency; for failure to pay the annual report late filing penalty, $25; for failure to appoint or maintain a registered agent, $25; for failure to notify the Secretary of State that its registered agent or the address of the registered agent has been changed or that its registered agent has resigned, $25; and for filing false information, $25; and

[ 2007, c. 695, Pt. A, §18 (AFF); 2007, c. 695, Pt. A, §17 (RPR) .]

36. Certificate of revival after dissolution. Certificate of revival after dissolution for a domestic nonprofit corporation, as provided in section 1117, $25.

[ 2007, c. 231, §19 (NEW) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1979, c. 127, §§104-111 (AMD). 1983, c. 86, §5 (AMD). 1989, c. 501, §§L44-46 (AMD). 1989, c. 875, §§E14-16 (AMD). RR 1991, c. 2, §49 (COR). 1991, c. 780, §§U21-23 (AMD). 1991, c. 837, §§A42,43 (AMD). 1993, c. 316, §§45,46 (AMD). 1993, c. 349, §§37,38 (AMD). 1997, c. 376, §31 (AMD). 1999, c. 594, §§15-18 (AMD). RR 2003, c. 2, §23 (COR). 2003, c. 344, §§B21-27 (AMD). 2003, c. 631, §§8-12 (AMD). 2003, c. 673, §§WWW3-10,XX X1 (AMD). 2003, c. 673, §§WWW37,XXX1 0 (AFF). 2005, c. 12, §FF2 (AMD). 2005, c. 529, §§1-3 (AMD). 2007, c. 231, §§11-19 (AMD). 2007, c. 323, Pt. B, §§28-34 (AMD). 2007, c. 323, Pt. G, §4 (AMD). 2007, c. 695, Pt. A, §17 (AMD). 2007, c. 695, Pt. A, §18 (AFF).



13-B §1402. Fees for copying, comparing and authenticating documents

1. Secretary of State to furnish copies. The Secretary of State shall furnish to any person a copy of any document filed under this Act or retained in file, having been filed under a predecessor to this Act; for locating, copying and certifying a document subsequent to its filing, the Secretary of State shall charge a fee of $2 per page. The Secretary of State may reduce the fee for governmental bodies.

[ 1989, c. 501, Pt. L, §47 (AMD) .]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1989, c. 501, §L47 (AMD).



13-B §1402-A. Expedited service

The Secretary of State may provide an expedited service for the processing of documents in accordance with this Title. If the service is provided, the Secretary of State shall establish by rule a fee schedule and governing procedures in accordance with the Maine Administrative Procedure Act. All fees collected as provided by this section must be deposited in a fund for use by the Secretary of State in providing an improved filing service. [1991, c. 465, §32 (NEW).]

SECTION HISTORY

1991, c. 465, §32 (NEW).



13-B §1403. Remittance to Treasurer of State

All fees collected as provided by this chapter must be remitted to the Treasurer of State for the use of the State with the exception of those fees collected under sections 1402-A and 1405. [1991, c. 465, §33 (AMD).]

SECTION HISTORY

1977, c. 525, §13 (NEW). 1991, c. 465, §33 (AMD).



13-B §1404. Access to Secretary of State's database

The Secretary of State may provide public access to the database of the Department of the Secretary of State through a dial-in modem, public terminals and electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may promulgate rules in accordance with the Maine Administrative Procedure Act to establish a fee schedule and governing procedures. [1991, c. 465, §34 (NEW).]

SECTION HISTORY

1991, c. 465, §34 (NEW).



13-B §1405. Publications

1. Informational publications. The Secretary of State may establish by rule in accordance with the Maine Administrative Procedure Act a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of these publications.

[ 1991, c. 465, §34 (NEW) .]

2. Fund; fees deposited. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for the purpose of replacing and updating publications offered in accordance with this Title and for funding new publications.

[ 1991, c. 465, §34 (NEW) .]

SECTION HISTORY

1991, c. 465, §34 (NEW).



13-B §1406. Public and mutual benefit corporation

1. Public benefit corporation. A domestic corporation subject to this Act is a public benefit corporation if:

A. It is designated a public benefit corporation by statute; [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. It is recognized as exempt under the Internal Revenue Code, Section 501(c)(3) or any successor provision; [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

C. Pursuant to its articles of incorporation or its bylaws or by statute, it:

(1) Is organized for a public or charitable purpose; and

(2) Upon dissolution must distribute its assets to a public benefit corporation, the United States, a state, or a person that is recognized as exempt under the Internal Revenue Code, Section 501(c)(3) or any successor provision; or [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

D. It elects to be a public benefit corporation in accordance with subsection 3 or section 403, subsection 1, paragraph A-1. [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

2. Mutual benefit corporation. A domestic corporation other than one described in subsection 1 is a mutual benefit corporation.

[ 2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

3. Filings by corporation existing on effective date. Not later than January 1, 2004, a domestic corporation in existence on January 1, 2003 shall specify on a filing with the Secretary of State whether it is a public benefit corporation or a mutual benefit corporation.

A. The specification may be made on an annual report, on an amendment or restatement of articles of incorporation or on articles of merger, conversion or domestication. [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

B. A corporation that fails to comply with this subsection is a public benefit corporation until proper filing is made. [2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF).]

[ 2001, c. 550, Pt. C, §28 (NEW); 2001, c. 550, Pt. C, §29 (AFF) .]

SECTION HISTORY

2001, c. 550, §C28 (NEW). 2001, c. 550, §C29 (AFF).









TITLE 13-C: MAINE BUSINESS CORPORATION ACT

Chapter 1: GENERAL PROVISIONS

Subchapter 1: GENERAL PROVISIONS

13-C §101. Short title

This Title may be known and cited as the "Maine Business Corporation Act." [2003, c. 344, Pt. B, §28 (AMD).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B28 (AMD).



13-C §102. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Articles of incorporation. "Articles of incorporation" means the original or restated articles of incorporation and all amendments thereto. "Articles of incorporation" includes articles of merger, articles of consolidation, articles of domestication, articles of conversion, a certificate of incorporation and what has previously been designated as "articles of agreement" for a corporation and certificate of organization. "Articles of incorporation" also includes special acts of the Legislature chartering corporations that could not be organized under general acts. If any document filed under this Act restates the articles of incorporation in their entirety, the articles do not include any prior documents.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Authorized shares. "Authorized shares" means the shares of all classes that a domestic or foreign corporation is authorized to issue.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2-A. Close corporation. "Close corporation" means a corporation that, at any given time, has not more than 20 shareholders of all classes of shares, whether or not the shareholders are entitled to vote. For purposes of determining whether a corporation is a close corporation, 2 or more persons owning shares of record in their names as joint tenants are counted as a single shareholder.

[ 2003, c. 344, Pt. B, §29 (NEW) .]

3. Conspicuous. "Conspicuous" means so written, displayed or presented that a reasonable person against whom the writing is to operate should have noticed it. Words that are printed in italics, boldface, contrasting color or capitals or that are underlined are conspicuous.

[ 2011, c. 274, §1 (AMD) .]

4. Corporation; domestic corporation; domestic business corporation. "Corporation," "domestic corporation" or "domestic business corporation" means a corporation for profit or with shares, that is not a foreign corporation, incorporated under or subject to the provisions of this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Deliver; delivery. "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery and, if authorized in accordance with section 103-A, by electronic transmission.

[ 2011, c. 274, §2 (AMD) .]

6. Distribution. "Distribution" means a direct or indirect transfer of money or other property, except a corporation's own shares, or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption or other acquisition of shares; a distribution of indebtedness; or otherwise.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6-A. Document. "Document" means:

A. A tangible medium on which information is inscribed and includes any writing or any written instrument; or [2011, c. 274, §3 (NEW).]

B. An electronic record. [2011, c. 274, §3 (NEW).]

[ 2011, c. 274, §3 (NEW) .]

7. Domestic unincorporated entity. "Domestic unincorporated entity" means an unincorporated entity whose internal affairs are governed by the laws of this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Effective date of notice. "Effective date of notice" has the meaning set forth in section 103-A.

[ 2011, c. 274, §4 (AMD) .]

8-A. Electronic. "Electronic" means relating to technology that has electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

[ 2011, c. 274, §5 (NEW) .]

8-B. Electronic record. "Electronic record" means information that is stored in an electronic or other medium and is retrievable in paper form through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with section 103-A, subsection 10.

[ 2011, c. 274, §6 (NEW) .]

9. Electronic transmission; electronically transmitted. "Electronic transmission" or "electronically transmitted" means any form or process of communication, not directly involving the physical transfer of paper or other tangible medium, that:

A. Is suitable for the retention, retrieval and reproduction of information by the recipient; and [2011, c. 274, §7 (NEW).]

B. Is retrievable in paper form by the recipient through an automated process used in conventional commercial practice, unless otherwise authorized in accordance with section 103-A, subsection 10. [2011, c. 274, §7 (NEW).]

[ 2011, c. 274, §7 (RPR) .]

10. Employee. "Employee" includes an officer of a domestic or foreign corporation but does not include a director. A director may accept duties that make that director also an employee.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

11. Entity. "Entity" includes a domestic or foreign business corporation; a domestic or foreign nonprofit corporation; an estate; a partnership; a trust; 2 or more persons having a joint or common economic interest; a domestic or foreign unincorporated entity; a state; the United States; and a foreign government.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

11-A. Expenses. "Expenses" means reasonable expenses of any kind that are incurred in connection with a matter, including, but not limited to, attorney's fees.

[ 2007, c. 289, §1 (NEW) .]

12. Filing entity. "Filing entity" means an unincorporated entity that is created by filing a public organic document.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

13. Foreign corporation; foreign business corporation. "Foreign corporation" or "foreign business corporation" means a corporation incorporated for profit under a law other than the law of this State that would be a business corporation if incorporated under the laws of this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

14. Foreign nonprofit corporation. "Foreign nonprofit corporation" means a corporation incorporated under a law other than the law of this State that would be a nonprofit corporation if incorporated under the laws of this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

15. Foreign unincorporated entity. "Foreign unincorporated entity" means an unincorporated entity whose internal affairs are governed by an organic law of a jurisdiction other than this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

16. Governmental subdivision. "Governmental subdivision" includes an authority, county, district and municipality.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

17. Includes. "Includes" denotes a partial definition.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

18. Individual. "Individual" means a natural person.

[ 2003, c. 344, Pt. B, §30 (AMD) .]

19. Interest. " Interest" means either or both of the following rights under the organic law of an unincorporated entity:

A. A right to receive distributions from the entity either in the ordinary course or upon liquidation, including as an assignee; and [2003, c. 344, Pt. B, §30 (AMD).]

B. A right to receive notice or vote on issues involving the internal affairs of an unincorporated entity, other than as an agent, assignee, proxy or person responsible for managing the business and affairs of the entity. [2003, c. 344, Pt. B, §30 (AMD).]

[ 2003, c. 344, Pt. B, §30 (AMD) .]

19-A. Interest holder. "Interest holder" means a person who holds of record an interest.

[ 2003, c. 344, Pt. B, §31 (NEW) .]

20. Means. "Means" denotes an exhaustive definition.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

21. Membership. "Membership" means the rights of a member in a domestic or foreign nonprofit corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

22. Nonfiling entity. "Nonfiling entity" means an unincorporated entity that is not created by filing a public organic document.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

23. Nonprofit corporation; domestic nonprofit corporation. "Nonprofit corporation" or "domestic nonprofit corporation" means a corporation incorporated under the laws of this State and subject to the provisions of Title 13, chapter 81 or 93 or the Maine Nonprofit Corporation Act.

[ 2003, c. 344, Pt. B, §32 (AMD) .]

24. Notice. "Notice" has the meaning set forth in section 103-A.

[ 2011, c. 274, §8 (AMD) .]

25. Organic document. "Organic document" means a public organic document or a private organic document.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

26. Organic law. "Organic law" means the statute governing the internal affairs of a domestic or foreign business or nonprofit corporation or unincorporated entity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

27. Owner liability. "Owner liability" means personal liability for a debt, obligation or liability of a domestic or foreign business or nonprofit corporation or unincorporated entity that is imposed on a person:

A. Solely by reason of the person's status as a shareholder, member or interest holder; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. By the articles of incorporation, bylaws or an organic document pursuant to a provision of the organic law authorizing the articles of incorporation, bylaws or an organic document to make one or more specified shareholders, members or interest holders liable in their capacity as shareholders, members or interest holders for all or specified debts, obligations or liabilities of the entity. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

28. Person. "Person" includes an individual and an entity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

29. Principal office. "Principal office" means the office so designated in the annual report where the principal executive offices of a domestic or foreign corporation are located.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

30. Private organic document. "Private organic document" means any document other than the public organic document, if any, that determines the internal governance of an unincorporated entity. When a private organic document has been amended or restated, "private organic document" means the private organic document as last amended or restated.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

30-A. Public corporation. "Public corporation" means a corporation that has a class or series of shares listed on a national securities exchange, a class or series of shares that is a covered security under the federal Securities Act of 1933, Section 18(b)(1)(A) or (B), as amended, or a class or series of equity securities registered under Section 12 of the federal Securities Exchange Act of 1934, as amended.

[ 2007, c. 289, §2 (NEW) .]

31. Public organic document. "Public organic document" means the document, if any, that is filed as a public record to create an unincorporated entity. When a public organic document has been amended or restated, "public organic document" means the public organic document as last amended or restated.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

32. Proceeding. "Proceeding" includes a civil suit and criminal, administrative and investigatory action.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

32-A. Qualified director. "Qualified director" is defined in this subsection.

A. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings:

(1) "Director’s conflicting-interest transaction" has the same meaning as in section 871;

(2) "Material interest" means an actual or potential benefit or detriment, other than one that would devolve on the corporation or the shareholders generally, that would reasonably be expected to impair the objectivity of the director’s judgment when participating in the action to be taken; and

(3) "Material relationship" means a familial, financial, professional, employment or other relationship that would reasonably be expected to impair the objectivity of the director’s judgment when participating in the action to be taken. [2007, c. 289, §3 (NEW).]

B. "Qualified director" means a person who, at the time action is to be taken under:

(1) Section 755, does not have:

(a) A material interest in the outcome of the proceeding; or

(b) A material relationship with a person who has such an interest;

(2) Section 854 or 856:

(a) Is not a party to the proceeding;

(b) Is not a director as to whom a transaction is a director’s conflicting-interest transaction or who sought a disclaimer of the corporation’s interest in a business opportunity under section 881, which transaction or disclaimer is challenged in the proceeding; and

(c) Does not have a material relationship with a director described in division (a) or (b);

(3) Section 873, is not a director:

(a) As to whom the transaction is a director’s conflicting-interest transaction; or

(b) Who has a material relationship with another director as to whom the transaction is a director’s conflicting-interest transaction; or

(4) Section 881, would be a qualified director under subparagraph (3) if the business opportunity was a director’s conflicting-interest transaction. [2007, c. 289, §3 (NEW).]

C. The presence of one or more of the following circumstances does not automatically prevent a director from being a qualified director:

(1) Nomination or election of the director to the board by a director who is not a qualified director with respect to the matter, or by any person who has a material relationship with that director, acting alone or participating with others;

(2) Service as a director of another corporation of which a director who is not a qualified director with respect to the matter or any individual who has a material relationship with that director is or was also a director; or

(3) With respect to action to be taken under section 755, status as a named defendant, as a director against whom action is demanded or as a director who approved the conduct being challenged. [2007, c. 289, §3 (NEW).]

[ 2007, c. 289, §3 (NEW) .]

33. Record date. "Record date" means the date established under chapter 6 or 7 on which a corporation determines the identity of its shareholders and their shareholdings for purposes of this Act. The determinations must be made as of the close of business on the record date unless another time for doing so is specified when the record date is fixed.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

34. Shareholder. "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

35. Shares. "Shares" means the units into which the proprietary interests in a corporation are divided.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

36. Sign; signature. "Sign" or "signature" means, with present intent to authenticate or adopt the document:

A. To execute or adopt a tangible symbol to a document and includes any manual, facsimile or conformed signature; or [2011, c. 274, §9 (NEW).]

B. To attach or logically associate with an electronic transmission an electronic sound, symbol or process and includes an electronic signature in an electronic transmission. [2011, c. 274, §9 (NEW).]

[ 2011, c. 274, §9 (RPR) .]

37. State. "State," when referring to a part of the United States, includes a state or commonwealth and its agencies and governmental subdivisions and a territory or insular possession of the United States and its agencies and governmental subdivisions.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

38. Subscriber. "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

39. Unincorporated entity. "Unincorporated entity" means an organization or artificial legal person that either has a separate legal existence or has the power to acquire an estate in real property in its own name and that is not any of the following: a domestic or foreign business or nonprofit corporation; an estate; a trust; a state; the United States; or a foreign government. "Unincorporated entity" includes, but is not limited to, a general partnership, limited liability company, limited partnership, business trust, joint stock association and unincorporated nonprofit association.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

40. United States. "United States" includes a district, authority, bureau, commission, department and any other agency of the United States.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

41. Voting group. "Voting group" means all shares of one or more classes or series that under the articles of incorporation or this Act are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this Act to vote generally on a matter are for that purpose a single voting group.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

42. Voting power. "Voting power" means the current power to vote in the election of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

43. Writing; written. "Writing" or "written" means any information in the form of a document.

[ 2011, c. 274, §10 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B29-32 (AMD). 2007, c. 289, §§1-3 (AMD). 2011, c. 274, §§1-10 (AMD).



13-C §103. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §§1, 2 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2011, c. 274, §11 (RP).



13-C §103-A. Notice or other communication

1. Written notice required unless oral notice reasonable; English. Notice under this Act must be in writing unless oral notice is reasonable under the circumstances. Unless otherwise agreed by the sender and the recipient, words in a notice or other communication under this Act must be in English.

[ 2011, c. 274, §12 (NEW) .]

2. Methods of communicating notice. A notice or other communication may be given or sent by any method of delivery, except that electronic transmissions must be in accordance with this section. If these methods of delivery are impracticable, a notice or other communication may be communicated by a newspaper of general circulation in the area where published or by radio, television or other form of public broadcast communication.

[ 2011, c. 274, §12 (NEW) .]

3. Written notice to corporation. Written notice to a domestic or foreign corporation authorized to transact business in this State is governed by Title 5, section 113.

[ 2011, c. 274, §12 (NEW) .]

4. Communication by electronic transmission. Notice or other communication may be delivered by electronic transmission if consented to by the recipient or if authorized by subsection 11.

[ 2011, c. 274, §12 (NEW) .]

5. Revocation of consent to electronic transmission. Any consent under subsection 4 may be revoked by the person who consented by written or electronic notice to the person to whom the consent was delivered. Any such consent is deemed revoked if:

A. The corporation is unable to deliver 2 consecutive electronic transmissions given by the corporation in accordance with such consent; and [2011, c. 274, §12 (NEW).]

B. Such inability becomes known to the clerk, the secretary or an assistant secretary of the corporation or to the transfer agent or other person responsible for the giving of notice or other communication. The inadvertent failure to treat such inability as a revocation does not invalidate any meeting or other action. [2011, c. 274, §12 (NEW).]

[ 2011, c. 274, §12 (NEW) .]

6. Receipt of electronic transmission. Unless otherwise agreed between the sender and the recipient, an electronic transmission is deemed received when:

A. It enters an information processing system that the recipient has designated or uses for the purposes of receiving electronic transmissions or information of the type sent and from which the recipient is able to retrieve the electronic transmission; and [2011, c. 274, §12 (NEW).]

B. It is in a form capable of being processed by the information processing system described in paragraph A. [2011, c. 274, §12 (NEW).]

[ 2011, c. 274, §12 (NEW) .]

7. Receipt from information processing system. Receipt of an electronic acknowledgment from an information processing system described in subsection 6, paragraph A establishes that an electronic transmission was received but, by itself, does not establish that the content sent corresponds to the content received.

[ 2011, c. 274, §12 (NEW) .]

8. No individual aware of receipt. An electronic transmission is received under this section even if no individual is aware of its receipt.

[ 2011, c. 274, §12 (NEW) .]

9. Notice or communication; when effective. Notice or other communication, if in a comprehensible form or manner, is effective at the earliest of the following:

A. If in physical form, the earliest of when it is actually received and when it is left at:

(1) A shareholder's address shown on the corporation's record of shareholders maintained by the corporation under section 1601, subsection 3;

(2) A director's residence or usual place of business; or

(3) The corporation's principal place of business; [2011, c. 274, §12 (NEW).]

B. If mailed by United States mail postage prepaid and correctly addressed to a shareholder, upon deposit in the United States mail; [2011, c. 274, §12 (NEW).]

C. If mailed by United States mail postage prepaid and correctly addressed to a recipient other than a shareholder, the earliest of when it is actually received and:

(1) If sent by registered or certified mail, return receipt requested, the date shown on the return receipt signed by or on behalf of the addressee; or

(2) Five days after it is deposited in the United States mail; [2011, c. 274, §12 (NEW).]

D. If an electronic transmission, when it is received as provided in subsection 6; or [2011, c. 274, §12 (NEW).]

E. If oral, when communicated. [2011, c. 274, §12 (NEW).]

[ 2011, c. 274, §12 (NEW) .]

10. Electronic transmission that cannot be directly reproduced in paper. A notice or other communication may be in the form of an electronic transmission that cannot be directly reproduced in paper form by the recipient through an automated process used in conventional commercial practice only if:

A. The electronic transmission is otherwise retrievable in perceivable form; and [2011, c. 274, §12 (NEW).]

B. The sender and the recipient have consented in writing to the use of such form of electronic transmission. [2011, c. 274, §12 (NEW).]

[ 2011, c. 274, §12 (NEW) .]

11. Specific notice requirements govern. If this Act prescribes requirements for notices or other communications in particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe requirements for notices or other communications not inconsistent with this section or other provisions of this Act, those requirements govern. The articles of incorporation or bylaws may authorize or require delivery of notices of meetings of directors by electronic transmission.

[ 2011, c. 274, §12 (NEW) .]

12. Computation of time for notice purposes. In computing the time for the giving of any notice required or permitted under this Act, or under the articles or bylaws of a corporation, or a resolution of its shareholders or directors, the day on which the notice is given is excluded in the computation of time and the day when the act for which notice is given is to be done is included in the computation of time, unless the instrument calling for notice specifically provides otherwise.

[ 2011, c. 274, §12 (NEW) .]

SECTION HISTORY

2011, c. 274, §12 (NEW).



13-C §104. Number of shareholders; householding

1. Identified as one shareholder. For purposes of this Act, the following identified as a shareholder in a corporation's current record of shareholders constitutes one shareholder:

A. Three or fewer co-owners; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A corporation, partnership, trust, estate or other entity; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The trustees, guardians, custodians or other fiduciaries of a single trust, estate, or account. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Registered in substantially similar names. For purposes of this Act, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Householding. A corporation is considered to have delivered written notice or any other report or statement under this Act, the articles of incorporation or the bylaws to all shareholders who share a common address if:

A. The corporation delivers one copy of the notice, report or statement to the common address; [2007, c. 289, §4 (NEW).]

B. The corporation addresses the notice, report or statement to those shareholders either as a group or to each of those shareholders individually or to the shareholders in a form to which each of those shareholders has consented; and [2007, c. 289, §4 (NEW).]

C. Each of those shareholders consents to delivery of a single copy of such notice, report or statement to the shareholders’ common address. [2007, c. 289, §4 (NEW).]

Consent given under paragraph C is revocable by any shareholder who delivers written notice of revocation to the corporation. If written notice of revocation is delivered, the corporation shall begin providing individual notices, reports or other statements to the revoking shareholder no later than 30 days after delivery of the written notice of revocation.

A shareholder who fails to object by written notice to the corporation within 60 days of written notice by the corporation of its intention to send single copies of notices, reports or statements to shareholders who share a common address as permitted by paragraph A is deemed to have consented to receiving a single copy at the common address.

[ 2007, c. 289, §4 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §4 (AMD).



13-C §105. Reservation of power

The Legislature of this State has the power to amend or repeal all or part of this Act at any time, and all domestic and foreign corporations subject to this Act are governed by the amendment or repeal. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 2: FILING DOCUMENTS

13-C §121. Requirements for documents; extrinsic facts

To be entitled to filing with the office of the Secretary of State, a document must satisfy the following requirements and the requirements of any other section of this Act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Filing in office of Secretary of State. Filing of the document in the office of the Secretary of State must be permitted or required by this Act.

[ 2003, c. 344, Pt. B, §33 (AMD) .]

2. Information. The document must contain the information required by this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Form; format. The document must be legibly typewritten or printed in ink or, if electronically transmitted, it must be in a format that can be retrieved or reproduced in typewritten or printed form.

[ 2003, c. 344, Pt. B, §33 (AMD) .]

4. English language. The document must be in the English language, except that:

A. A corporate name need not be in English if written using the Roman alphabet or Arabic or Roman numerals; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The certificate of existence required of foreign corporations under section 130 need not be in English if accompanied by a reasonably authenticated English translation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Executed. The document must be executed and dated:

A. By the chair of the board of directors of a domestic or foreign corporation, by its president or by another of its officers; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. By an incorporator, if directors have not been selected or the corporation has not been formed; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. By a fiduciary, if the corporation is in the hands of a receiver, trustee or other court-appointed fiduciary; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. By the clerk of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Signature; corporate seal. The person executing the document shall sign it and state beneath or opposite that signature the person's name and the capacity in which the person signs. The document may but need not contain a corporate seal, attestation, acknowledgment or verification.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Prescribed form. If the Secretary of State has prescribed a mandatory form for the document under section 122, the document must be in or on the prescribed form.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Delivery. The document must be delivered to the office of the Secretary of State for filing. Delivery may be made by electronic transmission if and to the extent permitted by the Secretary of State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Fee. At the time of delivery, the correct filing fee and any reinstatement fee or penalty must be paid or provision for payment made in a manner permitted by the Secretary of State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

10. Extrinsic facts. This subsection applies whenever a provision of this Title permits any of the terms of a plan or a filed document to be dependent on facts objectively ascertainable outside the plan or filed document.

A. The manner in which the facts will operate upon the terms of the plan or filed document must be set forth in the plan or filed document. [2003, c. 344, Pt. B, §33 (NEW).]

B. The facts upon which the terms of a plan or filed document depend may include, but are not limited to:

(1) Any of the following that is available in a nationally recognized news or information medium either in print or electronically:

(a) Statistical or market indices;

(b) Market prices of any security or group of securities;

(c) Interest rates;

(d) Currency exchange rates; or

(e) Similar economic or financial data;

(2) A determination or action by any person or body, including the corporation or any other party to a plan or filed document; or

(3) The terms of, or actions taken under, an agreement to which the corporation is a party or any other agreement or document. [2003, c. 344, Pt. B, §33 (NEW).]

C. As used in this subsection:

(1) "Filed document" means a document filed with the Secretary of State under any provision of this Title except chapter 15 or section 1621; and

(2) "Plan" means a plan of domestication, nonprofit conversion, entity conversion, merger or share exchange. [2003, c. 344, Pt. B, §33 (NEW).]

D. The following provisions of a plan or filed document may not be made dependent on facts outside the plan or filed document:

(1) The name and address of any person required in a filed document;

(2) The registered office of any entity required in a filed document;

(3) The clerk or registered agent of any entity required in a filed document;

(4) The number of authorized shares and designation of each class or series of shares;

(5) The effective date of a filed document; and

(6) Any required statement in a filed document of the date on which the underlying transaction was approved or the manner in which that approval was given. [2003, c. 344, Pt. B, §33 (NEW).]

E. If a provision of a filed document is made dependent on a fact ascertainable outside of the filed document, and that fact is not ascertainable by reference to a source described in paragraph B, subparagraph (1) or a document that is a matter of public record, or the affected shareholders have not received notice of the fact from the corporation, then the corporation shall file with the Secretary of State articles of amendment setting forth the fact promptly after the time when the fact referred to is first ascertainable or changes. Articles of amendment under this paragraph are deemed to be authorized by the authorization of the original filed document or plan to which they relate and may be filed by the corporation without further action by the board of directors or the shareholders. [2003, c. 344, Pt. B, §33 (NEW).]

[ 2003, c. 344, Pt. B, §33 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B33 (AMD).



13-C §122. Forms

The Secretary of State may prescribe and furnish on request forms for any documents required or permitted to be filed by this Act. If the Secretary of State so requires, use of these forms is mandatory. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §123. Filing, service and copying fees

1. Filing fees. The following fees must be paid to the Secretary of State.

A. For articles of incorporation, the fee is $145. [2003, c. 673, Pt. WWW, §11 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

B. For an application for the use of an indistinguishable name, the fee is $20. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. For an application for a reserved name, the fee is $20. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. For a notice of transfer of a reserved name, the fee is $20. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. For an application for a registered name, per month or portion of a month, the fee is $20. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. For an application for renewal of a registered name, the fee is $200. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. [2007, c. 323, Pt. C, §3 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

H. [2007, c. 323, Pt. C, §4 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

I. [2007, c. 323, Pt. C, §5 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

J. [2007, c. 323, Pt. C, §6 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

K. For an amendment of articles of incorporation, the fee is $50. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

L. For a restatement of articles of incorporation, the fee is $80. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

M. For articles of merger or share exchange, the fee is $100. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

N. For articles of domestication, the fee is $145. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

O. For articles of charter surrender, the fee is $90. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

P. For articles of nonprofit conversion, the fee is $145. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

Q. For articles of domestication and conversion, the fee is $145. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

R. For articles of entity conversion, the fee is $145. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

S. For articles of dissolution, the fee is $75. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

T. For articles of revocation of dissolution, the fee is $75. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

U. For an application for reinstatement following administrative dissolution for failure to file an annual report, the fee is $150. The maximum reinstatement fee may not exceed $600, regardless of the number of delinquent reports or the period of delinquency. [2005, c. 12, Pt. FF, §4 (AMD).]

V. For an application for reinstatement following administrative dissolution for failure to pay the annual report late filing penalty, the fee is $150. [2005, c. 12, Pt. FF, §4 (AMD).]

W. For an application for reinstatement following administrative dissolution for failure to appoint or maintain a clerk, the fee is $150. [2007, c. 323, Pt. C, §7 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

X. For an application for reinstatement following administrative dissolution for failure to notify the Secretary of State that its clerk or the address of its clerk has been changed or that its clerk has resigned, the fee is $150. [2007, c. 323, Pt. C, §8 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

Y. For a certificate of judicial dissolution, there is no fee. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

Z. For an application for authority, the fee is $250 . [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

AA. For an amended application for authority, the fee is $70, except that for a change in address of a foreign corporation's principal office, wherever located, as provided by section 1504, subsection 2, paragraph E, the fee is $35. [2003, c. 631, §13 (AMD).]

BB. For an application for withdrawal of authority, the fee is $90. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

CC. For an application for transfer of authority, the fee is $70. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

DD. For an annual report or amended annual report, the fee is $85. [2003, c. 673, Pt. XXX, §2 (AMD); 2003, c. 673, Pt. XXX, §10 (AFF).]

DD-1. For an annual report or amended annual report for a foreign business corporation, the fee is $150. [2003, c. 673, Pt. XXX, §3 (NEW); 2003, c. 673, Pt. XXX, §10 (AFF).]

EE. For failing to deliver an annual report by its due date, in addition to the annual report filing fee, the fee is $50. [2005, c. 12, Pt. FF, §5 (AMD).]

FF. For articles of correction, the fee is $50. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

GG. For a certificate of existence, authorization or fact, the fee is $30. [2003, c. 344, Pt. B, §35 (AMD).]

HH. For an application for excuse, the fee is $40. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

II. For a certificate of resumption, the fee is $100. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

JJ. For an application for an assumed name, the fee is $125. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

KK. For an application for a fictitious name adopted by a foreign corporation authorized to transact business in this State because its real name is unavailable, the fee is $40. [2003, c. 673, Pt. WWW, §13 (AMD); 2003, c. 673, Pt. WWW, §37 (AFF).]

LL. For an application for termination of an assumed or fictitious name, the fee is $20. [2003, c. 344, Pt. B, §35 (AMD).]

MM. For any other document required or permitted to be filed by this Act, the fee is $35. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

NN. For preclearance of any document for filing, the fee is $100. [2003, c. 631, §14 (NEW).]

OO. For an application for revival after dissolution under section 1425, the fee is $150. [2007, c. 231, §20 (NEW).]

[ 2007, c. 231, §20 (AMD); 2007, c. 323, Pt. C, §§3-8 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Service of process fee. The Secretary of State shall collect a fee of $20 each time process is served on the Secretary of State under this Title. The party to a proceeding causing service of process is entitled to recover this fee as costs if that party prevails in the proceeding.

[ 2003, c. 344, Pt. B, §36 (AMD) .]

3. Copying and certifying fees. The Secretary of State shall charge the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation.

A. For copying, the fee is $2 per page. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. For certifying the copy, the fee is $5. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B34-36 (AMD). 2003, c. 631, §§13,14 (AMD). 2003, c. 673, §§WWW11-13,X XX2 (AMD). 2003, c. 673, §§WWW37,XXX1 0 (AFF). 2005, c. 12, §§FF3-5 (AMD). 2007, c. 231, §20 (AMD). 2007, c. 323, Pt. C, §§3-8 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §124. Expedited service

The Secretary of State may provide expedited service for the processing of documents in accordance with this Act. The Secretary of State shall establish a fee schedule and adopt rules to set forth the procedures governing this expedited service. All fees collected as provided by this section must be deposited into a fund for use by the Secretary of State in providing improved filing service. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §125. Effective time and date of document

Except as provided in section 126, subsection 3, a document accepted for filing takes effect on the date and at the time of filing, as evidenced by such means as the Secretary of State may use for the purpose of recording the date and time of filing, except that: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Time specified in document. If the document specifies a time as to its effective time on the date filed, then the document takes effect on the date filed and at the time specified; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Delayed effective date; time. If the document specifies a delayed effective time and date, the document takes effect on the time and date specified, as long as the delayed effective date for the document is not later than the 90th day after the date it is filed. If the document specifies a delayed effective date but does not specify a time, the document is effective at the close of business on the specified date.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §126. Correcting filed document

1. Correction authorized. A domestic or foreign corporation may correct a document filed by the Secretary of State if:

A. The document contains an inaccuracy; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The document was defectively executed, attested, sealed, verified or acknowledged; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The electronic transmission of the document was defective. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Method of correcting documents. A domestic or foreign corporation may correct a document by preparing articles of correction that:

A. Describe the document, including its filing date; [2003, c. 344, Pt. B, §37 (AMD).]

B. Specify the inaccuracy or defect to be corrected; [2003, c. 344, Pt. B, §37 (AMD).]

C. Correct the inaccuracy or defect; and [2003, c. 344, Pt. B, §37 (AMD).]

D. Provide the jurisdiction of incorporation and the date on which the foreign corporation was authorized to transact business in this State. [2003, c. 344, Pt. B, §37 (NEW).]

The domestic or foreign corporation shall deliver the articles of correction to the Secretary of State for filing.

[ 2003, c. 344, Pt. B, §37 (AMD) .]

3. Effective date of correction. Articles of correction take effect on the effective date of the document they correct except that, as to persons relying on the uncorrected document and adversely affected by the correction, articles of correction take effect when filed.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B37 (AMD).



13-C §127. Filing duty of Secretary of State

1. Duty to file. If a document delivered to the office of the Secretary of State for filing pursuant to this Act satisfies the requirements of section 121, the Secretary of State shall file the document.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Recording as filed; acknowledgment. The Secretary of State files a document pursuant to subsection 1 by recording it as filed on the date of receipt. After filing a document, the Secretary of State shall deliver to the domestic or foreign corporation or its representative a copy of the document with an acknowledgement of the date of filing. If the person delivering the document for filing so requests, the acknowledgment must further include the hour and minute of filing.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Refusal to file; written explanation. If the Secretary of State refuses to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within 5 days after the document was delivered, together with a brief, written explanation of the reason for the refusal.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Ministerial. The Secretary of State's duty to file a document under this section is ministerial, and the filing or refusal to file a document does not:

A. Affect the validity or invalidity of the document in whole or part; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Relate to the correctness or incorrectness of information contained in the document; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §128. Appeal Secretary of State's refusal to file document

1. Commencing an appeal. If the Secretary of State refuses to file a document delivered to the Secretary of State's office for filing, the domestic or foreign corporation within 30 days after the return of the document may appeal the refusal to the Superior Court of the county where the corporation's principal office is located or, if there is not a principal office in this State, of Kennebec County. The appeal is commenced by petitioning the court to compel filing of the document and by attaching to the petition the document and the Secretary of State's explanation of the refusal to file.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Court order. Upon the receipt of a petition filed under subsection 1, the court may summarily order the Secretary of State to file a document or take other action the court considers appropriate.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Appeal court's decision. The court's final decision may be appealed as in other civil proceedings.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §129. Evidentiary effect of copy of filed document

A certificate from the Secretary of State delivered with a copy of a document filed by the Secretary of State pursuant to section 127 is conclusive evidence that the original document is on file with the Secretary of State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §130. Certificate of existence; certificate of authority; certificate of fact

1. Application. Any person may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authority for a foreign corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Contents. A certificate of existence or certificate of authority sets forth:

A. The corporation's name used in this State; [2003, c. 631, §15 (AMD).]

B. That, if a domestic corporation, the corporation is duly incorporated under the laws of this State and the date of its incorporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. That, if a foreign corporation, the foreign corporation is authorized to transact business in this State, the date on which the corporation was authorized to transact business in this State and its jurisdiction of incorporation; [2003, c. 344, Pt. B, §38 (AMD).]

D. That all fees and penalties owed to this State have been paid if:

(1) Payment is reflected in the records of the Secretary of State; and

(2) Nonpayment affects the existence or authorization of the domestic or foreign corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. That the corporation's most recent annual report required by section 1621 has been delivered to the Secretary of State; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. That, if the corporation is a domestic corporation, articles of dissolution relating to that corporation have not been filed; and [2003, c. 344, Pt. B, §38 (AMD).]

G. Other facts of record in the office of the Secretary of State that may be requested by the applicant under subsection 1. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 631, §15 (AMD) .]

3. Evidence of existence or authority. Subject to any qualification stated in the certificate, a certificate of existence or certificate of authority issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Certificate of fact. In addition to a certificate authorized under subsection 2, the Secretary of State may issue a certificate attesting to any fact of record in the office of the Secretary of State that may be requested by the applicant under subsection 1.

[ 2003, c. 344, Pt. B, §39 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B38-39 (AMD). 2003, c. 631, §15 (AMD).



13-C §131. Penalty for signing false document

A person commits a Class E crime if that person signs a document pursuant to this Act knowing it is false in any material respect with intent that the document be delivered to the Secretary of State for filing. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §132. Unsworn falsification

The execution of a certificate or articles containing one or more false statements constitutes unsworn falsification under Title 17-A, section 453. [2011, c. 274, §13 (NEW).]

SECTION HISTORY

2011, c. 274, §13 (NEW).






Subchapter 3: SECRETARY OF STATE

13-C §141. Powers

The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this Act, including the power to make rules not inconsistent with this Act. Rules adopted pursuant to this Act are routine technical rules as defined in Title 5, chapter 375, subchapter II-A. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §142. Access to Secretary of State's database

The Secretary of State may provide public access to the database of the Department of the Secretary of State through a dial-in modem, public terminals and electronic duplicates of the database. If access to the database is provided to the public, the Secretary of State may adopt rules to establish a fee schedule and governing procedures. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 344, Pt. B, §40 (NEW).]

SECTION HISTORY

2003, c. 344, §B40 (NEW).



13-C §143. Publications

1. Informational publications. The Secretary of State may establish by rule a fee schedule to cover the cost of printing and distribution of publications and to set forth the procedures for the sale of these publications. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 344, Pt. B, §40 (NEW) .]

2. Funds; fees deposited. All fees collected pursuant to this section must be deposited in a fund for use by the Secretary of State for the purpose of replacing and updating publications offered in accordance with this Title and for funding new publications.

[ 2003, c. 344, Pt. B, §40 (NEW) .]

SECTION HISTORY

2003, c. 344, §B40 (NEW).









Chapter 2: INCORPORATION

13-C §201. Incorporators

One or more persons may serve as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §202. Articles of incorporation

1. Required elements. The articles of incorporation of a corporation must set forth:

A. A corporate name for the corporation that satisfies the requirements of section 401; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The number of shares the corporation is authorized to issue and, if there are 2 or more classes of shares, the number of shares and a description of the rights in each class, as provided in section 601, subsection 1; [2003, c. 344, Pt. B, §41 (AMD).]

C. The information required by Title 5, section 105, subsection 1; and [2007, c. 323, Pt. C, §9 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

D. The name and address of each incorporator. [2003, c. 344, Pt. B, §41 (AMD).]

E. [2003, c. 344, Pt. B, §42 (RP).]

[ 2007, c. 323, Pt. C, §9 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Optional elements. The articles of incorporation of a corporation may set forth:

A. The names and addresses of the individuals who are to serve as the initial directors; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A provision not inconsistent with law regarding:

(1) The purpose or purposes for which the corporation is organized;

(2) Managing the business and regulating the affairs of the corporation;

(3) Defining, limiting and regulating the powers of the corporation, its board of directors and its shareholders;

(4) A par value for authorized shares or classes of shares; or

(5) The imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any provision that under this Act is required or permitted to be set forth in the bylaws of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. A provision eliminating or limiting the liability of a director to the corporation or its shareholders for money damages for an action taken or a failure to take an action as a director, except liability for:

(1) The amount of a financial benefit received by a director to which the director is not entitled;

(2) An intentional infliction of harm on the corporation or its shareholders;

(3) A violation of section 833; or

(4) An intentional violation of criminal law; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. A provision permitting or making obligatory indemnification of a director for liability, as defined in section 851, subsection 5, to any person for an action taken or a failure to take an action as a director, except liability for:

(1) Receipt of a financial benefit to which the director is not entitled;

(2) An intentional infliction of harm on the corporation or its shareholders;

(3) A violation of section 833; or

(4) An intentional violation of criminal law. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Enumeration of corporate powers unnecessary. The articles of incorporation of a corporation need not set forth any of the corporate powers enumerated in this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Incorporation prior to effective date of Act. If a corporation was incorporated in this State before the effective date of this Act, the corporation's articles of incorporation as of the effective date of this Act are deemed to include a provision eliminating monetary liability of directors to the fullest extent permitted by subsection 2, paragraph D. The corporation may, by later amendment approved in accordance with section 1002 or 1003, repeal or restrict this limitation of liability with regard to conduct of a director that occurs subsequent to that amendment.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Filing of clerk's signed acceptance required.

[ 2009, c. 56, §15 (RP) .]

6. Extrinsic facts. Provisions of the articles of incorporation may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §43 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B41-43 (AMD). 2007, c. 323, Pt. C, §9 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 56, §15 (AMD).



13-C §203. Incorporation

1. Beginning of corporate existence. Unless a later effective date is specified, the corporate existence of a corporation begins when its articles of incorporation are filed.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Filing constitutes proof of satisfaction of conditions. The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the State to cancel or revoke the incorporation or involuntarily dissolve the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §204. Liability for preincorporation transactions

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this Act, are jointly and severally liable for all liabilities created while so acting. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §205. Organization of corporation

1. Organizational meeting. An organizational meeting must be held before or after incorporation in accordance with this subsection.

A. If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws and carrying on any other business brought before the meeting. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If initial directors are not named in the articles of incorporation, the incorporator or incorporators shall hold an organizational meeting, at the call of a majority of the incorporators:

(1) To elect directors and complete the organization of the corporation; or

(2) To elect a board of directors who shall complete the organization of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Action permitted without organizational meeting. Action required or permitted by this section to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Location of organizational meeting. An organizational meeting may be held in or out of this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §206. Bylaws

1. Adoption of bylaws. The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Contents of bylaws. The bylaws of a corporation may contain any provision that is not inconsistent with law or its articles of incorporation.

[ 2011, c. 274, §14 (AMD) .]

3. Provisions for solicitation of proxies or consents. The bylaws may contain one or both of the following provisions:

A. A requirement that if the corporation solicits proxies or consents with respect to an election of directors, the corporation include in its proxy statement and any form of its proxy or consent, to the extent and subject to such procedures or conditions as are provided in the bylaws, one or more individuals nominated by a shareholder in addition to individuals nominated by the board of directors; and [2011, c. 274, §14 (NEW).]

B. A requirement that the corporation reimburse the expenses incurred by a shareholder in soliciting proxies or consents in connection with an election of directors, to the extent and subject to such procedures or conditions as are provided in the bylaws, as long as no bylaw so adopted applies to elections for which any record date precedes its adoption. [2011, c. 274, §14 (NEW).]

[ 2011, c. 274, §14 (NEW) .]

4. Reasonable, practicable and orderly process. Notwithstanding section 1020, subsection 2, paragraph B, the shareholders in amending, repealing or adopting a bylaw described in subsection 3 may not limit the authority of the board of directors to amend or repeal any condition or procedure set forth in or to add any procedure or condition to such a bylaw in order to provide for a reasonable, practicable and orderly process.

[ 2011, c. 274, §14 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §14 (AMD).



13-C §207. Emergency bylaws

1. Emergency defined. For purposes of this section, an emergency exists if a quorum of the corporation's directors can not readily be assembled because of some catastrophic event.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Emergency bylaws authorized. Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during an emergency, including:

A. Procedures for calling a meeting of the board of directors; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Quorum requirements for a meeting of the board of directors; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Designation of additional or substitute directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Effect of nonemergency bylaws. All provisions of the regular bylaws that are consistent with the emergency bylaws remain effective during an emergency. The emergency bylaws are not effective after the emergency ends.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Effect of corporate action in accord with emergency bylaws. Corporate action taken in good faith in accordance with the emergency bylaws:

A. Binds the corporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. May not be used to impose liability on a corporate director, officer, employee or agent. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Chapter 3: PURPOSES AND POWERS

13-C §301. Corporate purposes

1. Purpose of engaging in lawful business. A corporation subject to this Act has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the articles of incorporation.

[ 2003, c. 344, Pt. B, §44 (AMD) .]

2. Subject to other regulation by this State. A corporation engaging in a business that is subject to regulation under another statute of this State may incorporate under this Act only if permitted by, and subject to all limitations of, the other statute.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B44 (AMD).



13-C §302. General powers

Unless its articles of incorporation provide otherwise, a corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including, without limitation, power to: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Suit. Sue and be sued, complain and defend in its corporate name;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Corporate seal. Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Bylaws. Make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this State, for managing the business and regulating the affairs of the corporation;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Acquire property. Purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, real or personal property or any legal or equitable interest in property, wherever located;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Dispose of property. Sell, convey, mortgage, pledge, lease, exchange and otherwise dispose of all or any part of its property;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Interest in obligations of other entity. Purchase, receive, subscribe for or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any other entity;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Incur obligations. Make contracts and guarantees; incur liabilities; borrow money; issue its notes, bonds and other obligations, which may be convertible into or include the option to purchase other securities of the corporation; and secure any of its obligations by mortgage or pledge of any of its property, franchises or income;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Use of funds. Lend money, invest and reinvest its funds and receive and hold real and personal property as security for repayment;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Partnership; joint venture. Be a promoter, partner, member, associate or manager of any partnership, joint venture, trust or other entity;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

10. Conduct business. Conduct its business, locate offices and exercise the powers granted by this Act within or without this State;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

11. Directors, officers, employees, agents. Elect directors and appoint officers, employees and agents of the corporation, define their duties, fix their compensation and lend them money and credit;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

12. Establish benefit or incentive plans. Pay pensions and establish pension plans, pension trusts, profit-sharing plans, share-bonus plans, share-option plans and benefit or incentive plans for any or all of its current or former directors, officers, employees and agents;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

13. Make donations. Make donations for the public welfare or for charitable, scientific or educational purposes;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

14. Transact business. Transact any lawful business that will aid governmental policy;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

15. Actions in futherance of corporation. Make payments or donations or do any other lawful act that furthers the business and affairs of the corporation;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

16. Cease activity. Cease its corporate activities and surrender its corporate franchise;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

17. Other corporations. Form or acquire control of other corporations;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

18. Life insurance. Provide, for its benefit, insurance on the life of any of its directors, officers or employees, or on the life of any shareholder;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

19. Litigation expenses. Reimburse and indemnify litigation expenses of directors, officers and employees, as provided in chapter 8, subchapter V; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

20. Acquire and dispose of own shares. Purchase and otherwise acquire and dispose of its own shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §303. Emergency powers

1. Emergency defined. For the purposes of this section, an emergency exists if a quorum of the corporation's directors can not readily be assembled because of some catastrophic event.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Authorized powers in event of emergency. In anticipation of or during an emergency, the board of directors of a corporation may:

A. Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Notice of meeting; quorum. During an emergency, unless emergency bylaws pursuant to chapter 2 provide otherwise:

A. Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Effect of corporate action taken during emergency. Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

A. Binds the corporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. May not be used to impose liability on a corporate director, officer, employee or agent. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §304. Ultra vires

1. Corporate action not subject to challenge. Except as provided in subsection 2, the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Corporate action subject to challenge. A corporation's power to act may be challenged:

A. In a proceeding by a shareholder against the corporation to enjoin the act; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. In a proceeding by the corporation, directly, derivatively or through a receiver, trustee or other legal representative against an incumbent or former director, officer, employee or agent of the corporation; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. In a proceeding by the Attorney General under section 1430. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Available remedies in proceeding by shareholder. In a shareholder's proceeding under subsection 2, paragraph A to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss, other than anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Chapter 4: NAME

13-C §401. Corporate name

1. Prohibition. A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by section 301 and the corporation's articles of incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Distinguishable name. Except as authorized by subsections 3 and 4, a corporate name must be distinguishable on the records of the Secretary of State from:

A. The name of a corporation, nonprofit corporation, limited liability company, limited liability partnership or limited partnership that is incorporated, organized or authorized to transact business or carry on activities in this State; [2003, c. 344, Pt. B, §45 (AMD).]

B. Assumed, fictitious, reserved and registered name filings for all entities; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Marks registered under Title 10, chapter 301-A unless the registered owner or holder of the mark is the same person or entity as the corporation seeking to use a name that is not distinguishable on the records of the Secretary of State and files proof of ownership with the Secretary of State. [2003, c. 344, Pt. B, §45 (AMD).]

[ 2003, c. 344, Pt. B, §45 (AMD) .]

3. Refuse to file name. The Secretary of State, in the Secretary of State's discretion, may refuse to file a name that:

A. Consists of or comprises language that is obscene; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Inappropriately promotes abusive or unlawful activity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Falsely suggests an association with public institutions; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Violates any other provision of the law of this State with respect to names. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Authorization to use name. A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable on the records of the Secretary of State from one or more of the names described in subsection 2. The Secretary of State shall authorize use of the name applied for if:

A. The entity in possession of the name consents to the use in writing and submits an undertaking in a form satisfactory to the Secretary of State to change its name to a name that is distinguishable on the records of the Secretary of State from the name of the applicant; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Use of another corporation's name. A corporation may use the name, including the assumed or fictitious name, of another domestic or foreign corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the corporation proposing to use the name:

A. Has merged with the other corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Has been formed by reorganization of the other corporation; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Has acquired all or substantially all of the assets, including the corporate name, of the other corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Determining distinguishability. In determining whether names are "distinguishable on the records," the Secretary of State shall disregard the following:

A. The words or abbreviations of words that describe the nature of the entity, including "professional association," "corporation," "company," "incorporated," "chartered," "limited," "limited partnership," "limited liability company," "professional limited liability company," "limited liability partnership," "registered limited liability partnership," "limited liability limited partnership," "service corporation" or "professional corporation"; [2005, c. 543, Pt. D, §11 (AMD); 2005, c. 543, Pt. D, §18 (AFF).]

B. The presence or absence of the words or symbols of the words "and" and "the"; and [2003, c. 344, Pt. B, §46 (AMD).]

C. The differences in the use of punctuation, capitalization or special characters. [2003, c. 344, Pt. B, §46 (AMD).]

D. [2003, c. 344, Pt. B, §46 (RP).]

[ 2005, c. 543, Pt. D, §11 (AMD); 2005, c. 543, Pt. D, §18 (AFF) .]

7. Change of corporate name by foreign corporation. If a foreign corporation authorized to transact business in this State changes its corporate name to one that does not satisfy the requirements of this section, the foreign corporation may not transact business in this State under the proposed new name until it adopts a name satisfying the requirements of this section and files an amended application for authority under section 1504 that is accompanied by a statement of use of a fictitious name under section 404.

[ 2003, c. 344, Pt. B, §47 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B45-47 (AMD). 2005, c. 543, §D11 (AMD). 2005, c. 543, §D18 (AFF).



13-C §402. Reserved name

1. Reserve use of name. A person may reserve the exclusive use of a corporate name, including an assumed or fictitious name, by delivering for filing an application to the Secretary of State. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the corporate name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a period of 120 days. The reservation may not be renewed, but after the expiration of the reservation, the same name may be reserved by the same or another applicant.

[ 2013, c. 99, §2 (AMD) .]

2. Transfer of reservation. The owner of a reserved corporate name under subsection 1 may transfer the reservation to another person by delivering to the Secretary of State a notice of the transfer, signed by the transferor, that states the name and address of the transferee.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2013, c. 99, §2 (AMD).



13-C §403. Registered name of foreign corporation

1. Register corporate name. A foreign corporation may register its corporate name if the name is distinguishable on the records of the Secretary of State pursuant to section 401.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Application. To register its corporate name a foreign corporation must deliver to the Secretary of State for filing an application that:

A. Sets forth its corporate name, the state or country and date of its incorporation, the address of its principal office and a brief description of the nature of the business in which it is engaged; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Is accompanied by a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing. [2003, c. 344, Pt. B, §48 (AMD).]

[ 2003, c. 344, Pt. B, §48 (AMD) .]

3. Applicant's exclusive use. The corporate name is registered for the foreign corporation's exclusive use upon the effective date of the application until the end of the calendar year in which the application was filed.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Renewal of registered name. A foreign corporation whose registration is effective may renew it for a successive year by delivering for filing to the Secretary of State a renewal application that complies with the requirements of subsection 2 between October 1st and December 31st. The renewal application, when filed, renews the registration for the following calendar year.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Qualify as foreign corporation. A foreign corporation whose registration is effective may, after the registration is effective, qualify as a foreign corporation under the registered name or may consent in writing to the use of that name by a corporation subject to this Act or by another foreign corporation authorized to transact business in this State. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.

[ 2003, c. 344, Pt. B, §49 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B48,49 (AMD).



13-C §404. Assumed or fictitious name of corporation

1. Assumed name; defined. As used in this section, "assumed name" includes a trade name, the name of a division not separately incorporated and not used in conjunction with the real corporate name and any name other than the real name of a corporation, except a fictitious name.

[ 2003, c. 344, Pt. B, §50 (AMD) .]

2. Fictitious name; defined. As used in this section, "fictitious name" is a name adopted by a foreign corporation authorized to transact business in this State because its real name is unavailable pursuant to section 401.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Authorized to transact business. Upon complying with this section, a domestic or foreign corporation authorized to transact business in this State may transact its business in this State under one or more assumed or fictitious names.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. File statement indicating use of assumed or fictitious name. Prior to transacting business in this State under an assumed or fictitious name, a corporation shall execute and deliver for filing, in accordance with section 121, a statement setting forth:

A. The corporate name; [2003, c. 344, Pt. B, §51 (AMD).]

B. That it intends to transact business under an assumed or fictitious name; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The assumed or fictitious name that it proposes to use; [2003, c. 344, Pt. B, §51 (AMD).]

D. If the assumed name is not to be used at all of the corporation's places of business in this State, the locations where it will be used; and [2003, c. 344, Pt. B, §51 (AMD).]

E. If the corporation is a foreign corporation:

(1) The jurisdiction of incorporation; and

(2) The date on which it was authorized to transact business in this State. [2003, c. 344, Pt. B, §52 (NEW).]

A separate statement must be executed and delivered for filing with respect to each assumed or fictitious name that the corporation proposes to use.

[ 2003, c. 344, Pt. B, §§51, 52 (AMD) .]

5. Compliance required. Each assumed or fictitious name must comply with the requirements of section 401.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Enjoin use of assumed or fictitious name. If a corporation uses an assumed or fictitious name without complying with the requirements of this section, the continued use of the assumed or fictitious name may be enjoined upon suit by the Attorney General or by any person adversely affected by the use of the assumed or fictitious name.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Enjoin use despite compliance. Notwithstanding its compliance with the requirements of this section, the use of an assumed or fictitious name may be enjoined upon suit of the Attorney General or of any person adversely affected by such use if:

A. The assumed or fictitious name did not, at the time the statement required by subsection 4 was filed, comply with the requirements of section 401; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The assumed or fictitious name is not distinguishable on the records of the Secretary of State from a name in which the plaintiff has prior rights by virtue of the common law or statutory law of unfair competition, unfair trade practices, common law copyright or similar law. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

The mere filing of a statement pursuant to subsection 4 does not constitute actual use of the assumed or fictitious name set out in that statement for purposes of determining priority of rights.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Terminate use of assumed or fictitious name. A corporation may terminate an assumed or fictitious name by executing and delivering, in accordance with section 121, a statement setting forth:

A. The name of the corporation; [2003, c. 344, Pt. B, §53 (AMD).]

B. That it no longer intends to transact business under the assumed or fictitious name; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The assumed or fictitious name it intends to terminate. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §53 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B50-53 (AMD).






Chapter 5: OFFICE AND CLERK

13-C §501. Registered office and clerk (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B54,55 (AMD). 2007, c. 323, Pt. C, §10 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-C §502. Service on corporation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §10 (RP). 2007, c. 323, Pt. G, §4 (AFF).






Chapter 5-A: CLERK

13-C §511. Clerk

Each domestic corporation to which this Act applies shall maintain in this State a clerk, who is a natural person resident in this State. The clerk may be, but is not required to be, one of the directors or officers of the corporation, or the clerk may be a person holding no other position with the corporation. The clerk must be appointed by the corporation's board of directors unless the articles of incorporation reserve appointment of the clerk to the shareholders. The clerk of a corporation is not an officer but performs the functions provided in this Act. The duties of the clerk are ministerial only, and the clerk is not liable in that capacity for any liabilities of the corporation, including, but not limited to, debts, claims, taxes, fines or penalties. Unless otherwise provided by the bylaws, the clerk shall keep on file a list of all shareholders of the corporation and keep, in a book kept for that purpose, the records of all shareholders' meetings, including all records of all votes and minutes of the meetings. These records may be kept by the clerk at the clerk's address or another office of the corporation to which the clerk has ready access. The clerk may certify all votes, resolutions and actions of the shareholders and may certify all votes, resolutions and actions of the corporation's board of directors and its committees. [2007, c. 323, Pt. C, §11 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

The articles of incorporation or bylaws may provide that changes in the clerk and election of a new clerk must be by vote of the shareholders. Unless the articles or bylaws expressly so provide, changes in the clerk and election of a new clerk must be by resolution of the board of directors. [2007, c. 323, Pt. C, §11 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

The clerk required under this section is also governed by Title 5, chapter 6-A. [2007, c. 535, Pt. B, §4 (NEW).]

SECTION HISTORY

2007, c. 323, Pt. C, §11 (NEW). 2007, c. 323, Pt. G, §4 (AFF). 2007, c. 535, Pt. B, §4 (AMD).



13-C §512. Service of process upon domestic corporation

Service of process, notice or demand required or permitted by law on a domestic corporation is governed by Title 5, section 113. [2007, c. 323, Pt. C, §11 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

SECTION HISTORY

2007, c. 323, Pt. C, §11 (NEW). 2007, c. 323, Pt. G, §4 (AFF).






Chapter 6: SHARES AND DISTRIBUTIONS

Subchapter 1: SHARES

13-C §601. Authorized shares

1. Classes and number of shares authorized. A corporation's articles of incorporation must set forth any classes of shares and series of shares within a class, and the number of shares of each class and series that the corporation is authorized to issue. If more than one class or series of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class or series and must describe, prior to the issuance of shares of a class or series, the terms, including the preferences, rights and limitations of that class or series. Except to the extent varied as permitted by this section, all shares of a class or series must have terms, including preferences, rights and limitations that are identical with those of other shares of the same class or series.

[ 2003, c. 344, Pt. B, §56 (AMD) .]

2. Voting rights authorized. A corporation's articles of incorporation must authorize one or more classes or series of shares that together have unlimited voting rights and one or more classes or series of shares, which may be the same class or classes or series as those with voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

[ 2003, c. 344, Pt. B, §56 (AMD) .]

3. Designations, preferences, limitations and relative rights. A corporation's articles of incorporation may authorize one or more classes or series of shares that:

A. Have special, conditional or limited voting rights or no right to vote, except to the extent otherwise provided by this Act; [2003, c. 344, Pt. B, §56 (AMD).]

B. Are redeemable or convertible as specified in the articles of incorporation:

(1) At the option of the corporation, the shareholder or another person or upon the occurrence of a specified event;

(2) For cash, indebtedness, securities or other property; and

(3) At prices and in amounts specified, or determined in accordance with a formula; [2003, c. 344, Pt. B, §56 (AMD).]

C. Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative or partially cumulative; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Have preference over any other class or series of shares with respect to distributions, including distributions upon the dissolution of the corporation. [2003, c. 344, Pt. B, §56 (AMD).]

The description of the designations, preferences, limitations, and relative rights of share classes in this subsection is not exhaustive.

[ 2003, c. 344, Pt. B, §56 (AMD) .]

4. Rules of construction for preferred shares. Unless otherwise provided by this Act or by a corporation's articles of incorporation or by resolution of the board of directors in the case of shares whose terms may be fixed as provided by section 602:

A. Shares that are preferred as to dividends are deemed cumulative preferred shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Shares that are preferred as to dividends are not entitled to participate in dividends beyond the amount of the stated dividend preference; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Shares that are preferred as to dividends are preferred, on liquidation of the corporation, to the extent of the par or stated value of the shares, if any; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Shares that are preferred as to liquidation are not entitled to participate in liquidation payments beyond the amount of the liquidation preference stated in the articles of incorporation or implied under paragraph C; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. If preferred shares cumulative as to dividends are entitled to a preferential payment on liquidation, the payment must also include the amount of dividends accrued but unpaid as of the date of liquidation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Shares that are preferred as to dividends or as to payments upon liquidation are not entitled to vote; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. "Liquidation," "rights upon liquidation" and terms of like import shall refer to the formal dissolution of the corporation. Sale of all the corporate assets or participation of the corporation in a merger or consolidation is not deemed a liquidation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

This subsection does not apply to shares already issued or authorized on December 31, 1971.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Extrinsic facts. Terms of shares may be made dependent upon facts objectively ascertainable outside the articles of incorporation in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §56 (NEW) .]

6. Variations among holders. Any of the terms of shares may vary among holders of the same class or series of shares as long as the variations are expressly set forth in the articles of incorporation.

[ 2003, c. 344, Pt. B, §56 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B56 (AMD).



13-C §602. Terms of class or series determined by board of directors

1. Determination by board of directors. If a corporation's articles of incorporation provide, the board of directors is authorized without shareholder approval to:

A. Classify any unissued shares into one or more classes or into one or more series within a class; [2003, c. 344, Pt. B, §56 (NEW).]

B. Reclassify any unissued shares of any class into one or more classes or into one or more series within one or more classes; or [2003, c. 344, Pt. B, §56 (NEW).]

C. Reclassify any unissued shares of any series of any class into one or more classes or into one or more series within a class. [2003, c. 344, Pt. B, §56 (NEW).]

[ 2003, c. 344, Pt. B, §56 (AMD) .]

2. Series must have distinguishing designation.

[ 2003, c. 344, Pt. B, §56 (RP) .]

2-A. Terms fixed before issuance. If the board of directors acts pursuant to subsection 1, the board shall determine the terms including the preferences, rights and limitations to the same extent permitted under section 601, of:

A. Any class of shares before the issuance of any shares of that class; or [2003, c. 344, Pt. B, §56 (NEW).]

B. Any series within a class before the issuance of any shares of that series. [2003, c. 344, Pt. B, §56 (NEW).]

[ 2003, c. 344, Pt. B, §56 (NEW) .]

3. Identical terms.

[ 2003, c. 344, Pt. B, §56 (RP) .]

3-A. Filing articles of amendment. Before issuing any shares of a class or series created under this section, the corporation shall deliver to the Secretary of State for filing articles of amendment setting forth the terms authorized under subsection 1.

[ 2003, c. 344, Pt. B, §56 (NEW) .]

4. Filing articles of amendment.

[ 2003, c. 344, Pt. B, §56 (RP) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B56 (AMD).



13-C §603. Issued and outstanding shares

1. Issue number of shares authorized. A corporation may issue the number of shares of each class or series authorized by its articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted or cancelled.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Limitations on reacquisition, redemption or conversion. The reacquisition, redemption or conversion of outstanding shares is subject to the limitations of subsection 3 and to section 651.

[ 2003, c. 344, Pt. D, §12 (AMD) .]

3. Requirement. At all times that shares of the corporation are outstanding, there must be outstanding:

A. One share that has, or more shares that together have, unlimited voting rights; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. One share that is, or more shares that together are, entitled to receive the net assets of the corporation upon dissolution. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §D12 (AMD).



13-C §604. Fractional shares

1. Authorization. A corporation may:

A. Issue fractions of a share or pay in money the value of fractions of a share; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Arrange for disposition of fractional shares by the shareholders; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Scrip. Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by section 626, subsection 2.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Rights. The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Conditions. The board of directors may authorize the issuance of scrip subject to any condition it considers desirable, including:

A. That the scrip will become void if not exchanged for full shares before a specified date; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 2: ISSUANCE OF SHARES

13-C §621. Subscription for shares before incorporation

1. Revocability. A subscription for shares entered into before incorporation is irrevocable for 6 months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Payment terms. The board of directors of a corporation may determine the payment terms of a subscription for shares that was entered into before incorporation, unless the subscription agreement specifies the payment terms. A call for payment by the board of directors must be uniform as far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Receipt of consideration. Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Default; rescission. If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid for more than 20 days after the corporation sends a written demand for payment to the subscriber.

[ 2011, c. 274, §15 (AMD) .]

5. Contract. A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to section 622.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §15 (AMD).



13-C §622. Issuance of shares

1. Reservation of powers. The powers granted in this section to the board of directors of a corporation may be reserved to the shareholders by the articles of incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Consideration. The board of directors of a corporation may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed or other securities of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Determination of adequate consideration. Before the corporation issues shares, its board of directors must determine that the consideration received or to be received for shares to be issued is adequate. The determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid and nonassessable.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Fully paid; nonassessable. When the corporation receives the consideration for which its board of directors authorized the issuance of shares under subsection 3, those shares issued are fully paid and nonassessable.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Escrow. The corporation may place in escrow shares issued for a contract for future services or benefits or for a promissory note or may make other arrangements to restrict the transfer of the shares and may credit distributions in respect of the shares against their purchase price until the services are performed, the note is paid or the benefits received. If the services are not performed, the note is not paid or the benefits are not received, the shares escrowed or restricted and the distributions credited may be cancelled in whole or part.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §623. Liability of shareholders

1. Liability for paying consideration. A purchaser from a corporation of that corporation's own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued or specified in the subscription agreement.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Personal liability. Unless otherwise provided in a corporation's articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that the shareholder may become personally liable by reason of the shareholder's acts or conduct.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §624. Share dividends

1. Pro rata shares. Unless a corporation's articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series of shares. An issuance of shares under this subsection is a share dividend.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shares of different classes. Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless:

A. The articles of incorporation so authorize; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A majority of the votes entitled to be cast by the class or series to be issued approves the issue; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. There are no outstanding shares of the class or series to be issued. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Record date. If a corporation's board of directors does not fix the record date for determining shareholders entitled to a share dividend, the record date is the date the board of directors authorizes the share dividend.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §625. Share options

1. Board authority to issue options. A corporation may issue rights, options or warrants for the purchase of shares or other securities of the corporation. The corporation's board of directors shall determine:

A. The terms upon which the rights, options or warrants are issued; and [2003, c. 344, Pt. B, §57 (NEW).]

B. The terms including the consideration for which the shares or other securities are issued. [2003, c. 344, Pt. B, §57 (NEW).]

The authorization by the board of directors for the corporation to issue these rights, options or warrants constitutes authorization of the issuance of the shares or other securities for which the rights, options or warrants are exercisable.

[ 2003, c. 344, Pt. B, §57 (NEW) .]

2. Limitations based on holdings. The terms and conditions of these rights, options or warrants, including those outstanding on the effective date of this section, may include, without limitation, restrictions or conditions that:

A. Preclude or limit the exercise, transfer or receipt of these rights, options or warrants by any person or persons owning or offering to acquire a specified number or percentage of the outstanding shares or other securities of the corporation or by any transferee of the person; or [2003, c. 344, Pt. B, §57 (NEW).]

B. Invalidate or void these rights, options or warrants held by the person or the transferee. [2003, c. 344, Pt. B, §57 (NEW).]

[ 2003, c. 344, Pt. B, §57 (NEW) .]

3. Authorized officers. The board of directors may authorize one or more officers to:

A. Designate the recipients of rights, options, warrants or other equity compensation awards that involve the issuance of shares; and [2011, c. 274, §16 (NEW).]

B. Determine, within an amount and subject to any other limitations established by the board and, if applicable, the stockholders, the number of such rights, options, warrants or other equity compensation awards and the terms thereof to be received by the recipients, except that an officer or officers may not use such authority to designate themselves or such other persons as the board of directors may specify as a recipient or recipients of such rights, options, warrants or other equity compensation awards. [2011, c. 274, §16 (NEW).]

[ 2011, c. 274, §16 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B57 (RPR). 2011, c. 274, §16 (AMD).



13-C §626. Form and content of certificates

1. Certificate not required. Shares may but need not be represented by certificates. Unless this Act or another law expressly provides otherwise, whether the shares are represented by certificates or not does not affect the rights and obligations of shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Content of certificate. At a minimum each share certificate must state on its face:

A. The name of the issuing corporation and that the corporation is organized under the laws of this State; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The name of the person to whom issued; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The number and class of shares and the designation of the series, if any, the certificate represents. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Classes. If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences and limitations applicable to each class and the variations in rights, preferences and limitations determined for each series and the authority of its board of directors to determine variations for future series must be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Signatures. Each share certificate must be signed, either manually or in facsimile, by:

A. Two officers designated in the bylaws; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The clerk and an officer designated in the bylaws; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The corporation's board of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

A share certificate may bear the corporate seal or its facsimile.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Signatory no longer holds office. If the person who signed a share certificate pursuant to subsection 4 no longer holds office when the certificate is issued, the certificate is nevertheless valid.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §627. Shares without certificates

1. Authorization. Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series of shares without certificates. The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Written statement. Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by section 626, subsections 2 and 3 and, if applicable, section 628.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §628. Restriction on transfer of shares and other securities

1. Share includes. For purposes of this section, "share" includes a security convertible into or carrying a right to subscribe for or acquire shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Imposition of restrictions. A corporation's articles of incorporation or bylaws, an agreement among shareholders or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Existence of restriction must be made known. A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by section 627, subsection 2. Unless so noted, a restriction is not enforceable against a person who has no knowledge of the restriction.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Purpose of restriction. A restriction on the transfer or registration of transfer of shares is authorized:

A. To maintain the corporation's status when it is dependent on the number or identity of its shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. To preserve exemptions under federal or state securities law; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. For any other reasonable purpose. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Authorized restrictions. A restriction on the transfer or registration of transfer of shares may:

A. Obligate the shareholder first to offer the corporation or other persons, separately, consecutively or simultaneously, an opportunity to acquire the restricted shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Obligate the corporation or other persons, separately, consecutively or simultaneously, to acquire the restricted shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Require the corporation, the holders of any class of its shares or another person to approve the transfer of the restricted shares if the requirement is not manifestly unreasonable; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Prohibit the transfer of the restricted shares to designated persons or classes of persons if the prohibition is not manifestly unreasonable. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §629. Expense of issue

A corporation may pay the expenses of selling or underwriting its shares and of organizing or reorganizing the corporation from the consideration received for shares. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 3: SUBSEQUENT ACQUISITION OF SHARES BY SHAREHOLDERS AND CORPORATION

13-C §641. Shareholders' preemptive rights

1. Share includes. For purposes of this section, "share" includes a security convertible into or carrying a right to subscribe for or acquire shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. No preemptive right absent statement in articles of incorporation. The shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation provide.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Statement. A statement included in the articles of incorporation that "the corporation elects to have preemptive rights," or containing words of similar import, means that the principles set out in paragraphs A to F apply except to the extent the articles of incorporation expressly provide otherwise.

A. The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A shareholder may waive that shareholder's preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. There is no preemptive right with respect to:

(1) Shares issued as compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

(2) Shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents or employees of the corporation, its subsidiaries or affiliates;

(3) Shares authorized in articles of incorporation that are issued within 6 months from the effective date of incorporation; or

(4) Shares sold otherwise than for money. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the corporation's board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Preemptive rights. Nothing in this section detracts from or takes away the preemptive rights that pertained to any shares of a corporation that were issued and outstanding on June 30, 2003. The rights may be altered by an amendment adopted pursuant to chapter 10.

[ 2003, c. 344, Pt. B, §58 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B58 (AMD).



13-C §642. Corporation's acquisition of its own shares

1. Acquisition. A corporation may acquire its own shares. Shares so acquired constitute authorized but unissued shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Prohibition on reissuance. If a corporation's articles of incorporation prohibit the reissue of the acquired shares, the number of authorized shares is reduced by the number of shares acquired.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 4: DISTRIBUTIONS

13-C §651. Distributions to shareholders

1. Distributions. A board of directors of a corporation may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection 3.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Record date. If the board of directors of a corporation does not fix the record date for determining shareholders entitled to a distribution, other than one involving a purchase, redemption or other acquisition of the corporation's shares, then the record date is the date the board of directors authorizes the distribution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Distribution prohibited. A distribution may not be made if, after giving the distribution effect:

A. The corporation would not be able to pay its debts as they become due in the usual course of business; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The corporation's total assets would be less than the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Basis for determination. The board of directors of a corporation may base a determination that a distribution is not prohibited under subsection 3 either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Effect measured. Except as provided in subsection 7, the effect of a distribution under subsection 3 is measured:

A. In the case of distribution by purchase, redemption or other acquisition of the corporation's shares, as of the earlier of the date money or other property is transferred or debt incurred by the corporation or the date the shareholder ceases to be a shareholder with respect to the acquired shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. In all other cases, as of the date the distribution is authorized if the payment occurs within 120 days after the date of authorization or the date the payment is made if it occurs more than 120 days after the date of authorization. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Indebtedness to shareholder. A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Indebtedness issued as a distribution. Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection 3 if the terms of the indebtedness provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If indebtedness on those terms is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date the payment is actually made.

[ 2003, c. 631, §16 (AMD) .]

8. Application. This section does not apply to distributions in liquidation under chapter 14.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §16 (AMD).









Chapter 7: SHAREHOLDERS

Subchapter 1: MEETINGS

13-C §701. Annual meeting

1. Annual meeting required; exceptions. Unless directors are elected by written consent in lieu of an annual meeting as permitted by section 704, a corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws, except that, if a corporation’s articles of incorporation authorize shareholders to cumulate their votes when electing directors pursuant to section 730, subsection 3, directors may not be elected by less than unanimous written consent.

[ 2007, c. 289, §5 (AMD) .]

2. Place. Annual shareholders' meetings may be held in or out of the State at the place stated in or fixed in accordance with a corporation's bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings must be held at the corporation's principal office.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Failure to hold meeting. The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §5 (AMD).



13-C §702. Special meeting

1. Special meeting required. A corporation shall hold a special meeting of its shareholders:

A. On call of the board of directors or the person or persons authorized to do so by its articles of incorporation or bylaws; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If the holders of at least 10% of all the votes entitled to be cast on an issue proposed to be considered at the proposed special meeting sign, date and deliver to the corporation one or more written demands for the meeting describing the purpose or purposes for which it is to be held, except that the articles of incorporation may fix a lower percentage or a higher percentage not exceeding 25% of all the votes entitled to be cast on any issue proposed to be considered. Unless otherwise provided in the articles of incorporation, a written demand for a special meeting may be revoked by a writing to that effect received by the corporation prior to the receipt by the corporation of demands sufficient in number to require the holding of a special meeting. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Record date for determining entitlement to special meeting. If not otherwise fixed under section 703 or 707, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Place of special meetings. Special meetings may be held in or out of this State at the place stated in or fixed in accordance with the corporation's bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings must be held at the corporation's principal office.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Scope of special meeting. Only business within the purpose or purposes described in the meeting notice required by section 705, subsection 3 may be conducted at a special meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §703. Court-ordered meeting

1. Shareholder application. The Superior Court of the county in which a corporation's principal office is located, or, if the principal office is not located in this State, of Kennebec County, may summarily order a meeting to be held:

A. On application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held or action by written consent in lieu of an annual meeting did not become effective within the earlier of 6 months after the end of the corporation's fiscal year or 15 months after its last annual meeting; or [2007, c. 289, §6 (AMD).]

B. On application of a shareholder who signed a demand for a special meeting valid under section 702 if:

(1) Notice of the special meeting was not given within 30 days after the date the demand was delivered to the corporation clerk; or

(2) The special meeting was not held in accordance with the notice required by section 705, subsection 3. [2003, c. 344, Pt. B, §59 (AMD).]

[ 2007, c. 323, Pt. C, §12 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Court may prescribe specifics. The Superior Court may fix the time and place of a meeting ordered pursuant to this section, determine the shares entitled to participate in the meeting, specify a record date or dates for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters and enter other orders necessary to accomplish the purpose or purposes of the meeting.

[ 2011, c. 274, §17 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B59 (AMD). 2007, c. 289, §6 (AMD). 2007, c. 323, Pt. C, §12 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2011, c. 274, §17 (AMD).



13-C §704. Action without meeting

1. Permissible action by unanimous consent. Action required or permitted by this Act to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action must be evidenced by one or more written consents bearing the date of signature and describing the action taken, signed by all the shareholders entitled to vote on the action and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

1-A. Permissible action by majority consent. The articles of incorporation may provide that any action required or permitted by this Act to be taken at a shareholders’ meeting may be taken without a meeting, and without prior notice, if consents in writing setting forth the action so taken are signed by the holders of outstanding shares having not less than the minimum number of votes that would be required to authorize or take the action at a meeting at which all shares entitled to vote on the action were present and voted. The written consent must bear the date of signature of the shareholder who signs the consent and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

[ 2007, c. 289, §7 (NEW) .]

2. Record date. If not otherwise fixed under section 703 or 707, and if prior board action is not required regarding the action to be taken without a meeting, the record date for determining the shareholders entitled to take action without a meeting is the first date on which a signed written consent is delivered to the corporation. If not otherwise fixed under section 707 and if prior board action is required regarding the action to be taken without a meeting, the record date is the close of business on the day the resolution of the board taking such prior action is adopted. Written consent is not effective to take the corporate action referred to in the consent unless, within 60 days of the earliest date on which a consent delivered to the corporation as required by this section was signed, written consents signed by a sufficient number of shareholders to take the action have been delivered to the corporation. A written consent may be revoked by a writing to that effect delivered to the corporation before unrevoked written consents sufficient in number to take the corporate action are delivered to the corporation.

[ 2007, c. 289, §7 (AMD) .]

3. Effect of signed consent. A consent signed pursuant to the provisions of this section has the effect of a vote taken at a meeting and may be described as such in any document. Unless the articles of incorporation, the bylaws or a resolution of the board of directors provides for a reasonable delay to permit tabulation of written consents, the action taken by written consent is effective when written consents signed by a sufficient number of shareholders to take the action are delivered to the corporation.

[ 2007, c. 289, §7 (AMD) .]

4. Notice to nonvoting shareholders. If this Act requires that notice of a proposed action be given to nonvoting shareholders and the action is to be taken by written consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the action not more than 10 days after:

A. Written consents sufficient to take the action have been delivered to the corporation; or [2007, c. 289, §7 (NEW).]

B. The date that tabulation of consents is completed pursuant to an authorization under subsection 3, as long as that date is later than that in paragraph A. [2007, c. 289, §7 (NEW).]

The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this Act, would have been required to be sent to nonvoting shareholders in a notice of a meeting at which the proposed action would have been submitted to the shareholders for action.

[ 2007, c. 289, §7 (AMD) .]

5. Notice of action to nonconsenting voting shareholders. If action is taken by less than unanimous written consent of the voting shareholders, the corporation must give its nonconsenting voting shareholders written notice of the action not more than 10 days after:

A. Written consents sufficient to take the action have been delivered to the corporation; or [2007, c. 289, §7 (NEW).]

B. The date that tabulation of consents is completed pursuant to an authorization under subsection 3, as long as that date is later than that in paragraph A. [2007, c. 289, §7 (NEW).]

The notice must reasonably describe the action taken and contain or be accompanied by the same material that, under any provision of this Act, would have been required to be sent to voting shareholders in a notice of a meeting at which the action would have been submitted to the shareholders for action.

[ 2007, c. 289, §7 (NEW) .]

6. Effect of failure to provide notice. The notice requirements in subsections 4 and 5 do not delay the effectiveness of actions taken by written consent. A failure to comply with such notice requirements does not invalidate actions taken by written consent. This subsection does not limit judicial power to fashion any appropriate remedy in favor of a shareholder adversely affected by a failure to give such notice within the required time period.

[ 2007, c. 289, §7 (NEW) .]

7. Consent by electronic transmission.

[ 2011, c. 274, §18 (RP) .]

8. Delivery of a written consent.

[ 2011, c. 274, §19 (RP) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §7 (AMD). 2011, c. 274, §§18, 19 (AMD).



13-C §705. Notice of meeting

1. Notification to shareholders. A corporation shall notify shareholders of the date, time and place of each annual or special shareholders' meeting no fewer than 10 days, or 3 days for close corporations, nor more than 60 days before the meeting date. The notice must include the record date for determining the shareholders entitled to vote at the meeting, if such date is different than the record date for determining shareholders entitled to notice of the meeting. If the board of directors has authorized participation by means of remote communication pursuant to section 709 for any class or series of shareholders, the notice to such class or series of shareholders must describe the means of remote communication to be used. Unless this Act or the corporation's articles of incorporation require otherwise, the corporation is required only to give notice to shareholders entitled to vote at the meeting as of the record date for determining the shareholders entitled to notice of the meeting.

[ 2011, c. 274, §20 (AMD) .]

2. Annual meeting; description of purpose not required. Unless this Act or a corporation's articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Special meeting; description of purpose required. Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Record date. If not otherwise fixed under section 703 or 707, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the day before the first notice is delivered to shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Adjournment to new date, time or place. Unless a corporation's bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time or place, notice need not be given of the new date, time or place if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under section 707, however, notice of the adjourned meeting must be given under this section to shareholders entitled to vote at such adjourned meeting as of the record date fixed for notice of such adjourned date.

[ 2011, c. 274, §21 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §§20, 21 (AMD).



13-C §706. Waiver of notice

1. Shareholder may waive notice. A shareholder may waive any notice required by this Act or a corporation's articles of incorporation or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Attendance of meeting. A shareholder's attendance at a meeting:

A. Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter when it is presented. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §707. Record date

1. Establishment of record date. A corporation's bylaws may fix or provide the manner of fixing the record date or dates for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote or to take any other action. If the bylaws do not fix or provide for fixing a record date or dates, the board of directors of the corporation may fix a future date as the record date or dates.

[ 2011, c. 274, §22 (AMD) .]

2. Limitation on date. A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Determination effective. A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date or dates, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

[ 2011, c. 274, §23 (AMD) .]

4. Court-ordered meeting. If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date or dates continue in effect or it may fix a new record date or dates.

[ 2011, c. 274, §24 (AMD) .]

5. Determining shareholder entitlements. The record date for a shareholders' meeting fixed by or in the manner provided in the bylaws or by the board of directors is the record date for determining shareholders entitled both to notice of and to vote at the shareholders' meeting, unless in the case of a record date fixed by the board of directors and to the extent not prohibited by the bylaws, the board, at the time it fixes the record date for shareholders entitled to notice of the meeting, fixes a later record date on or before the date of the meeting to determine the shareholders entitled to vote at the meeting.

[ 2011, c. 274, §25 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §§22-25 (AMD).



13-C §708. Conduct of meeting

1. Chair presides. At each meeting of a corporation's shareholders under this chapter, a chair shall preside. The chair must be appointed as provided in the bylaws or, in the absence of such provision, by the board of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Order of business. The chair, unless the corporation's articles of incorporation or bylaws provide otherwise, shall determine the order of business and has the authority to establish rules for the conduct of a meeting held pursuant to this chapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Fairness of rules. Rules adopted for the meeting and the conduct of a meeting held pursuant to this chapter must be fair to shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Announcement when polls close. The chair of a meeting held pursuant to this chapter shall announce at the meeting when the polls close for each matter voted upon. If no announcement is made, the polls are deemed to have closed upon the final adjournment of the meeting. After the polls close, no ballots, proxies or votes nor any revocations or changes thereto may be accepted.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §709. Remote participation in annual and special meetings

1. Participation by means of remote communication. Shareholders of any class or series may participate in any meeting of shareholders by means of remote communication to the extent the board of directors authorizes participation for the class or series. Participation by means of remote communication is subject to guidelines and procedures adopted by the board of directors and must be in conformity with subsection 2.

[ 2011, c. 274, §26 (NEW) .]

2. Shareholder presence and voting. Shareholders participating in a shareholders' meeting by means of remote communication are deemed present and may vote at the meeting if the corporation has implemented reasonable measures:

A. To verify that each person participating remotely is a shareholder; and [2011, c. 274, §26 (NEW).]

B. To provide the shareholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to communicate and to read or hear the proceedings of the meeting, substantially concurrently with the proceedings. [2011, c. 274, §26 (NEW).]

[ 2011, c. 274, §26 (NEW) .]

SECTION HISTORY

2011, c. 274, §26 (NEW).






Subchapter 2: VOTING

13-C §721. Shareholders lists for meeting

1. Lists of shareholders' names. After fixing a record date for a shareholders' meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. If the board of directors fixes a different record date under section 707, subsection 5 to determine the shareholders entitled to vote at the meeting, a corporation also shall prepare an alphabetical list of the names of all its shareholders who are entitled to vote at the meeting. A list must be classified by voting group, and within each voting group by class or series of shares, and must show the address of and number of shares held by each shareholder. In the case of a close corporation, the requirement of a shareholders list may be satisfied by a stock transfer book or records, which need not be maintained in alphabetized order and need not contain the addresses of shareholders so long as the address of each shareholder is otherwise maintained in the records of the corporation.

[ 2011, c. 274, §27 (AMD) .]

2. Available for inspection. The shareholders list for notice must be available for inspection by any shareholder, beginning 2 business days after notice of the meeting for which the list was prepared is given, or the next business day in the case of a close corporation that has provided fewer than 10 days' notice of such meeting, and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholders list for voting must be similarly available for inspection promptly after the record date for voting. A shareholder or the shareholder's agent or attorney is entitled on written demand to inspect and, subject to the requirements of section 1602, subsection 4, to copy a list, during regular business hours and at the shareholder's expense, during the period it is available for inspection.

[ 2011, c. 274, §27 (AMD) .]

3. Inspection of list. The corporation shall make the list of shareholders entitled to vote available at the meeting, and a shareholder or the shareholder's agent or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

[ 2011, c. 274, §27 (AMD) .]

4. Refusal by corporation. If the corporation refuses to allow a shareholder or the shareholder's agent or attorney to inspect a shareholders list before or at the meeting or copy a list as permitted by subsection 2, the Superior Court of the county where a corporation's principal office is located, or, if there is no principal office located in this State, of Kennebec County, on application of the shareholder may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

[ 2011, c. 274, §27 (AMD) .]

5. Effect of unavailability of shareholders list. Refusal or failure to prepare or make available a shareholders list does not affect the validity of action taken at the meeting.

[ 2011, c. 274, §27 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §13 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2011, c. 274, §27 (AMD).



13-C §722. Voting entitlement of shares

1. Entitlement to vote. Except as provided in subsections 2 and 4 or unless a corporation's articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote. The articles of incorporation may grant, either absolutely or conditionally, to the holders of bonds, debentures or other obligations of the corporation the power to vote on specified matters, including the election of directors. This power may not be terminated except upon written assent of the holders of 2/3 in the aggregate face amount of such bonds, debentures or other obligations. When this power has been granted to holders of bonds, debentures or other obligations of a corporation, the term "shareholder," whenever used in this Act, includes holders of such obligations to the extent necessary to give effect to their voting power so granted.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Ownership of shares by 2nd corporation. Absent special circumstances, a share of a corporation is not entitled to vote if it is owned, directly or indirectly, by a 2nd corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the 2nd corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Voting of shares held in fiduciary capacity. Subsection 2 does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Redeemable shares. Redeemable shares are not entitled to vote after notice of redemption is mailed to the shareholders and a sum sufficient to redeem the shares has been deposited with a bank, trust company or other financial institution under an irrevocable obligation to pay the shareholders the redemption price on surrender of the shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §723. Proxies

1. Voting authorized. A shareholder may vote the shareholder's shares in person or by proxy.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Appointment of proxy. A shareholder or the shareholder's agent or attorney-in-fact may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form or by an electronic transmission. An electronic transmission must contain or be accompanied by information from which the recipient can determine the date of the transmission and that the transmission was authorized by the sender or the sender's agent or attorney-in-fact.

[ 2011, c. 274, §28 (AMD) .]

3. Appointment of proxy effective. An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election appointed pursuant to section 731 or the officer or agent of the corporation authorized to tabulate votes. An appointment is valid for 11 months unless a longer period is expressly provided in the appointment form.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Appointment of proxy revocable. An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

A. A pledgee; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A person who purchased or agreed to purchase the shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A creditor of the corporation who extended the credit under terms requiring the appointment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. An employee of the corporation whose employment contract requires the appointment; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. A party to a voting agreement created under section 742. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Death or incapacity of shareholder. The death or incapacity of a shareholder who appointed a proxy does not affect the right of a corporation to accept the proxy's authority unless notice of the death or incapacity is received by the clerk or an officer or agent authorized to tabulate votes before the proxy exercises the proxy's authority under the appointment.

[ 2003, c. 344, Pt. B, §60 (AMD) .]

6. Appointment revoked when interest extinguished. An appointment made irrevocable under subsection 4 is revoked when the interest with which it is coupled is extinguished.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Transfer of shares subject to irrevocable appointment. A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of the existence of the irrevocable appointment when the transferee acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Acceptance of proxy's vote. Subject to section 725 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Proxies given by holders of corporation's obligations. The provisions of subsections 1 to 7 apply to proxies given by the holders of a corporation's bonds, debentures or other obligations when a right to vote is conferred upon such holders by the articles of incorporation of a corporation, as permitted by section 722, subsection 1.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B60 (AMD). 2011, c. 274, §28 (AMD).



13-C §724. Shares held by nominees

1. Recognition of beneficial owner as shareholder. A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Procedure for recognition. The procedure under subsection 1 may set forth:

A. The types of nominees to which it applies; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The rights or privileges that the corporation recognizes in a beneficial owner; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The manner in which the procedure is selected by the nominee; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The information that must be provided when the procedure is selected; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The period for which selection of the procedure is effective; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Other aspects of the rights and duties created. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ RR 2013, c. 2, §23 (COR) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). RR 2013, c. 2, §23 (COR).



13-C §725. Corporation's acceptance of votes

1. Corresponding name. If the name signed on a vote, consent, waiver or proxy appointment corresponds to the name of a shareholder, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the shareholder.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Different name. If the name signed on a vote, consent, waiver or proxy appointment does not correspond to the name of its shareholder, the corporation, if acting in good faith, is nevertheless entitled to accept the vote, consent, waiver or proxy appointment and give it effect as the act of the shareholder if:

A. The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The name signed purports to be that of an administrator, executor, guardian or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver or proxy appointment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The name signed purports to be that of a pledgee, beneficial owner or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver or proxy appointment; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all the co-owners. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Rejection authorized. A corporation is entitled to reject a vote, consent, waiver or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Not liable for damages. A corporation and its officer or agent who accept or reject a vote, consent, waiver or proxy appointment in good faith and in accordance with the standards of this section or section 723, subsection 2 are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Corporate action valid. Corporate action based on the acceptance or rejection of a vote, consent, waiver or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §726. Shares held by minor

If the record owner of shares is a minor and the shares are voted under this subchapter by the minor, a guardian or other legal representative of the minor or a natural or adoptive parent of the minor, the minor may not thereafter disaffirm or avoid that vote. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §727. Quorum and voting requirements for voting groups

1. Quorum. Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the corporation's articles of incorporation or this Act provides for a greater or lesser quorum, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter. A quorum may not consist of less than 1/3 of the shares of a voting group entitled to vote on a matter.

[ 2003, c. 344, Pt. B, §61 (AMD) .]

2. Share represented deemed present. Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Voting requirement. If a quorum exists, action on a matter, other than the election of directors, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action unless the corporation's articles of incorporation or this Act requires a greater number of affirmative votes.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Altering quorum or voting requirement. An amendment of a corporation's articles of incorporation adding, changing or deleting a quorum or voting requirement for a voting group greater than specified in subsection 1 or 3 is governed by section 729.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Election of directors. The election of directors is governed by section 730.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Application to mutual insurer. This section does not apply to any mutual insurer as defined in Title 24-A, section 401.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Classes or series voting together as a single group. Whenever a provision of this Act provides for voting of classes or series as separate voting groups, section 1004, subsection 3 applies to that provision.

[ 2011, c. 274, §29 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B61 (AMD). 2011, c. 274, §29 (AMD).



13-C §728. Action by single and multiple voting groups

1. Voting by single voting group. If a corporation's articles of incorporation or this Act provides for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in section 727.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Voting by multiple voting groups. If a corporation's articles of incorporation or this Act provides for voting by 2 or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in section 727. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §729. Greater quorum or voting requirements

1. Greater number may be required. A corporation's articles of incorporation may provide for a greater quorum or voting requirement for shareholders or voting groups of shareholders than is provided for by this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Amendment of articles of incorporation. An amendment to a corporation's articles of incorporation that adds, changes or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §730. Voting for directors; cumulative voting

1. Election by plurality. Unless otherwise provided in a corporation's articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. No right to cumulate votes. Shareholders do not have a right to cumulate their votes for directors unless a corporation's articles of incorporation so provide.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Cumulate votes; method. A statement included in a corporation's articles of incorporation thatall or a designated voting group of shareholders "are entitled to cumulate their votes for directors," or containing words of similar import, means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among 2 or more candidates.

[ 2007, c. 289, §8 (AMD) .]

4. Requirements. Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:

A. The meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A shareholder who has the right to cumulate votes gives notice to the corporation not less than 48 hours before the time set for the meeting of the shareholder's intent to cumulate that shareholder's votes during the meeting, and if one shareholder gives this notice all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §8 (AMD).



13-C §731. Inspectors of election

1. Appointment of inspector. A public corporation shall, and any other corporation may, appoint one or more inspectors to act at a meeting of shareholders and make a written report of the inspectors' determinations. Each inspector shall take and sign an oath faithfully to execute the duties of inspector with strict impartiality and according to the best of the inspector's ability.

[ 2007, c. 289, §9 (AMD) .]

2. Duties of inspector. An inspector shall:

A. Ascertain the number of shares outstanding and the voting power of each; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Determine the shares represented at a meeting; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Determine the validity of proxies and ballots; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Count all votes; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Determine the result. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Clerk; officer; employee. An inspector may be the clerk or an officer or employee of the corporation.

[ 2003, c. 344, Pt. B, §62 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B62 (AMD). 2007, c. 289, §9 (AMD).






Subchapter 3: VOTING TRUSTS AND AGREEMENTS

13-C §741. Voting trusts

1. Creation of voting trust. One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust, which may include anything consistent with its purpose, and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Effective date of voting trust. A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust is valid for not more than 21 years after its effective date unless extended under subsection 3.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Extension authorized. All or some of the parties to a voting trust may extend it for additional terms of not more than 21 years each by signing written consent to the extension. An extension is valid for 21 years from the date the first shareholder signs the extension agreement. The voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §742. Voting agreements

1. Creation of voting agreement. Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of section 741.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Enforceable. A voting agreement created under this section is specifically enforceable.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Rescission. Any purchaser of shares for value that are subject to a voting agreement who, at the time of purchase, did not have knowledge of the existence of the agreement is entitled to rescission of the purchase against the transferor of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of 180 days after discovery of the existence of the agreement or 2 years after the time of purchase of the shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §743. Shareholder agreements

1. Shareholder agreement effective despite inconsistency with Act. An agreement among the shareholders of a corporation that complies with this section is effective among the shareholders and the corporation even though it is inconsistent with one or more other provisions of this Act in that it:

A. Eliminates the board of directors or restricts the discretion or powers of the board of directors; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Governs the authorization or making of distributions whether or not in proportion to ownership of shares, subject to the limitations in section 651; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Establishes who are directors or officers of the corporation or their terms of office or manner of selection or removal; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Governs, in general or in regard to specific matters, the exercise or division of voting power by or between the shareholders and directors or by or among any of them, including use of weighted voting rights or director proxies; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Establishes the terms and conditions of any agreement for the transfer or use of property or the provision of services between the corporation and any shareholder, director, officer or employee of the corporation or among any of them; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Transfers to one or more shareholders or other persons all or part of the authority to exercise the corporate powers or to manage the business and affairs of the corporation, including the resolution of any issue about which there exists a deadlock among directors or shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. Requires dissolution of the corporation at the request of one or more of the shareholders or upon the occurrence of a specified event or contingency; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

H. Otherwise governs the exercise of the corporate powers or the management of the business and affairs of the corporation or the relationship among the shareholders, the directors and the corporation, or among any of them, and is not contrary to public policy. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Requirements for shareholder agreement. An agreement authorized by this section must comply with each of the following paragraphs.

A. The agreement must be set forth:

(1) In the articles of incorporation or bylaws and approved by all persons who are shareholders at the time of the agreement; or

(2) In a written agreement that is signed by all persons who are shareholders at the time of the agreement and is made known to the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The agreement must be subject to amendment only by all persons who are shareholders at the time of the amendment, unless the agreement provides otherwise or unless the amendment is governed by subsection 8. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. [2003, c. 344, Pt. B, §63 (RP).]

An agreement authorized by this section is valid for an unlimited term unless the agreement provides otherwise.

[ 2003, c. 344, Pt. B, §63 (AMD) .]

3. Notation of existence of agreement required. The existence of an agreement authorized by this section must be noted conspicuously on the front or back of each certificate for outstanding shares or on the information statement required by section 627, subsection 2. If at the time of the agreement the corporation has shares outstanding represented by certificates, the corporation shall recall the outstanding certificates and issue substitute certificates that comply with this subsection. The failure to note the existence of the agreement on the certificate or information statement does not affect the validity of the agreement or any action taken pursuant to it. Any purchaser of shares who, at the time of purchase, did not have knowledge of the existence of the agreement is entitled to rescission of the purchase. A purchaser is deemed to have knowledge of the existence of the agreement if its existence is noted on the certificate or information statement for the shares in compliance with this subsection and, if the shares are not represented by a certificate, the information statement is delivered to the purchaser at or prior to the time of purchase of the shares. An action to enforce the right of rescission authorized by this subsection must be commenced within the earlier of 180 days after discovery of the existence of the agreement or 2 years after the time of purchase of the shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Agreement ceases to be effective. An agreement authorized by this section ceases to be effective when the corporation becomes a public corporation. If the agreement ceases to be effective for any reason, the board of directors may, if the agreement is contained or referred to in the corporation's articles of incorporation or bylaws, adopt an amendment to the articles of incorporation or bylaws, without shareholder action, to delete the agreement and any references to it.

[ 2007, c. 289, §10 (AMD) .]

5. Limitation on discretion or powers of directors limits liability of directors. An agreement authorized by this section that limits the discretion or powers of the board of directors relieves the directors of, and imposes upon the person or persons in whom such discretion or powers are vested, liability for acts or omissions imposed by law on directors to the extent that the discretion or powers of the directors are limited by the agreement.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Personal liability on shareholder. The existence or performance of an agreement authorized by this section is not a ground for imposing personal liability on any shareholder for the acts or debts of the corporation even if the agreement or its performance treats the corporation as if it were a partnership or results in failure to observe the corporate formalities otherwise applicable to the matters governed by the agreement.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Incorporators or subscribers. Incorporators or subscribers for shares may act as shareholders with respect to an agreement authorized by this section if no shares have been issued when the agreement is made.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Articles of incorporation provide for elimination of board of directors. If the articles of incorporation of a corporation provide for the elimination of the board of directors, the provisions of this subsection apply, except to the extent an agreement among the shareholders of a corporation that complies with this section expressly provides otherwise.

A. The shareholders of the corporation are deemed directors for purposes of applying provisions of this Act when the context requires and have the powers of directors under this Act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The shareholders of the corporation, when taking actions required of directors under this Act, have liability to the extent otherwise imposed by law on directors under this Act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. When acting as directors, shareholders approve a corporate action by a vote of their shares and not by a per capita vote. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. An amendment to delete a provision that eliminates a board of directors from the articles of incorporation must be adopted by a majority of the votes entitled to be cast by each voting group entitled to vote as a separate voting group on that amendment. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The provisions of subsection 3 do not apply to certificates of shareholder-managed corporations issued prior to the effective date of this Act but apply to all certificates or information statements issued by shareholder-managed corporations issued after the effective date of this Act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The principles applicable to shareholder-managed corporations referred to in this subsection may be varied by or incorporated in an agreement among the shareholders, as long as that agreement complies with and is governed by the provisions of subsections 1 to 7. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B63 (AMD). 2007, c. 289, §10 (AMD).






Subchapter 4: DERIVATIVE PROCEEDINGS

13-C §751. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Derivative proceeding. "Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in section 758, in the right of a foreign corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholder. "Shareholder" includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner's behalf.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §752. Standing

A shareholder may not commence or maintain a derivative proceeding unless the shareholder: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Shareholder at time of act or omission. Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Represents interests. Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §753. Demand

A shareholder may not commence a derivative proceeding until: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Written demand. A written demand has been made upon the corporation to take suitable action; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Expiration of 90 days. Ninety days have expired from the date delivery of the demand was made, unless the shareholder has earlier been notified that the demand has been rejected by the corporation or unless irreparable injury to the corporation would result by waiting for the expiration of the 90-day period.

[ 2011, c. 274, §30 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §30 (AMD).



13-C §754. Stay of proceedings

If the corporation commences an inquiry into the allegations made in the complaint or demand under section 753, the court may stay any derivative proceeding for such period as the court considers appropriate. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §755. Dismissal

1. Dismissal of proceeding. The court, on motion by the corporation, shall dismiss a derivative proceeding if one of the groups specified in paragraphs A to C determines, in good faith, after conducting a reasonable inquiry upon which its conclusions are based, that the maintenance of the derivative proceeding is not in the best interests of the corporation:

A. A panel of one or more individuals appointed by the court on motion of the corporation. The plaintiff has the burden of proving that the panel or the determination did not meet the standards required in this subsection; [2007, c. 289, §11 (AMD).]

B. A majority of qualified directors present and voting at a meeting of the board of directors if the qualified directors constitute a quorum; or [2007, c. 289, §11 (AMD).]

C. A majority of a committee consisting of 2 or more qualified directors appointed by majority vote of qualified directors present and voting at a meeting of the board of directors, whether or not such qualified directors constituted a quorum. [2007, c. 289, §11 (AMD).]

[ 2007, c. 289, §11 (AMD) .]

2. Independence of director.

[ 2007, c. 289, §11 (RP) .]

3. Complaint must allege with particularity. If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint must allege with particularity facts establishing either that a majority of the board of directors did not consist of qualified directors at the time the determination was made or that the requirements of subsection 1 have not been met.

[ 2007, c. 289, §11 (AMD) .]

4. Burden of proof. If a majority of the board of directors consisted of qualified directors at the time the determination was made, the plaintiff has the burden of proving that the requirements of subsection 1 have not been met; otherwise, the corporation has the burden of proving that the requirements of subsection 1 have been met.

[ 2007, c. 289, §11 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §11 (AMD).



13-C §756. Discontinuance or settlement

A derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §757. Payment of expenses

On termination of the derivative proceeding the court may: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Corporation to pay plaintiff's expenses. Order the corporation to pay the plaintiff's expenses incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation;

[ 2007, c. 289, §12 (AMD) .]

2. Plaintiff to pay defendant's expenses. Order the plaintiff to pay any defendant's expenses incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose; or

[ 2007, c. 289, §12 (AMD) .]

3. Improper purpose. Order a party to pay an opposing party's expenses incurred because of the filing of a pleading, motion or other paper, if it finds after reasonable inquiry that the pleading, motion or other paper was not well grounded in fact or warranted by existing law or a good faith argument for the extension, modification or reversal of existing law and was interposed for an improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of litigation.

[ 2007, c. 289, §12 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §12 (AMD).



13-C §758. Applicability to foreign corporations

In any derivative proceeding in the right of a foreign corporation, the matters covered by this subchapter, except for sections 754, 756 and 757, are governed by the laws of the jurisdiction of incorporation of the foreign corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 5: PROCEEDINGS TO APPOINT CUSTODIAN OR RECEIVER

13-C §781. Shareholder action to appoint custodian or receiver

1. Court may appoint. The Superior Court may appoint one or more persons to be custodians or, if the corporation is insolvent, to be receivers of and for a corporation in a proceeding by a shareholder when it is established that:

A. The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock and irreparable injury to the corporation is threatened or being suffered; or [2011, c. 274, §31 (NEW).]

B. The directors or those in control of the corporation are acting fraudulently and irreparable injury to the corporation is threatened or being suffered. [2011, c. 274, §31 (NEW).]

[ 2011, c. 274, §31 (NEW) .]

2. Remedies; procedures. The Superior Court:

A. May issue injunctions, appoint a temporary custodian or temporary receiver with all the powers and duties the court directs, take other action to preserve the corporate assets, wherever located, and carry on the business of the corporation until a full hearing is held; [2011, c. 274, §31 (NEW).]

B. Shall hold a full hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a custodian or receiver; and [2011, c. 274, §31 (NEW).]

C. Has jurisdiction over the corporation and all of its property, wherever located. [2011, c. 274, §31 (NEW).]

[ 2011, c. 274, §31 (NEW) .]

3. Appointments; bonds. The Superior Court may appoint an individual, a domestic corporation or a foreign corporation authorized to transact business in this State as a custodian or receiver and may require the custodian or receiver to post bond, with or without sureties, in an amount the court directs.

[ 2011, c. 274, §31 (NEW) .]

4. Powers and duties. The Superior Court shall describe the powers and duties of the custodian or receiver in its appointing order, which may be amended from time to time. The powers include but are not limited to the following.

A. A custodian may exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the business and affairs of the corporation. [2011, c. 274, §31 (NEW).]

B. A receiver:

(1) May dispose of all or any part of the assets of the corporation, wherever located, at a public or private sale, if authorized by the court; and

(2) May sue and defend in the receiver's own name as receiver in all courts of this State. [2011, c. 274, §31 (NEW).]

[ 2011, c. 274, §31 (NEW) .]

5. Redesignations. The Superior Court during a custodianship may redesignate the custodian as a receiver and during a receivership may redesignate the receiver as a custodian, if doing so is in the best interests of the corporation.

[ 2011, c. 274, §31 (NEW) .]

6. Compensation and expenses. The Superior Court from time to time during the custodianship or receivership may order compensation paid and expense disbursements or reimbursements made to the custodian or receiver from the assets of the corporation or proceeds from the sale of its assets.

[ 2011, c. 274, §31 (NEW) .]

SECTION HISTORY

2011, c. 274, §31 (NEW).









Chapter 8: DIRECTORS AND OFFICERS

Subchapter 1: BOARD OF DIRECTORS

13-C §801. Requirement; duties of board of directors

1. Board of directors. Except as provided in section 743, a corporation must have a board of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Corporate powers. All corporate powers must be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the corporation's board of directors, subject to any limitation set forth in an agreement authorized under section 743 or in the corporation's articles of incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §802. Qualifications of directors

The corporation's articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this State or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §803. Number and election of directors

1. Number of directors. A corporation's board of directors must consist of one or more individuals. The corporation's articles of incorporation or bylaws may fix the number of directors or otherwise regulate the size of the board.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Increase or decrease in number. Unless the corporation's articles of incorporation or bylaws provide otherwise, the number of directors may be increased or decreased from time to time by resolution of the shareholders or the directors. A decrease in the number of directors may not have the effect of shortening the term of any incumbent director.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Election. Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under section 806.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §804. Election of directors by certain classes of shareholders

If the corporation's articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. Each class of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §805. Terms of directors

1. Terms of initial directors. The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Terms of subsequent directors. The terms of all other directors expire at the next, or if their terms are staggered in accordance with section 806, at the applicable 2nd or 3rd, annual shareholders' meeting following their election.

[ 2007, c. 289, §13 (AMD) .]

3. Decrease in number of directors. A decrease in the number of directors does not shorten an incumbent director's term.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Term of director elected to fill vacancy. The term of a director elected to fill a vacancy expires at the next shareholders' meeting at which directors are elected or, in the case of staggered terms, at such other time as the corporation's articles of incorporation may provide.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Continue service. Despite the expiration of a director's term, the director continues to serve until a successor is elected and qualifies or until there is a decrease in the number of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §13 (AMD).



13-C §806. Staggered terms for directors

The corporation's articles of incorporation may provide for staggering the terms of directors by dividing the total number of directors into 2 or 3 groups, with each group containing, as close as possible, 1/2 or 1/3, as the case may be, of the total. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the 2nd group expire at the 2nd annual shareholders' meeting after their election and the terms of the 3rd group, if any, expire at the 3rd annual shareholders' meeting after their election. At each annual shareholders' meeting thereafter, directors must be chosen for a term of 2 years or 3 years, as the case may be, to succeed those whose terms expire. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §807. Resignation of directors

1. Notice of resignation. A director may resign at any time by delivering a written resignation to the corporation's board of directors or its chair or to the clerk of the corporation.

[ 2007, c. 289, §14 (AMD) .]

2. Effective. A resignation is effective when the resignation is delivered unless the resignation specifies a later effective date, including, but not limited to, the date on which some specified future event occurs.

A resignation that is conditioned upon failing to receive a specified vote for election as a director may provide that the resignation is irrevocable.

[ 2007, c. 289, §14 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §14 (AMD).



13-C §808. Removal of directors by shareholders

The shareholders may remove one or more directors with or without cause unless the corporation's articles of incorporation provide that directors may be removed only for cause. A director may be removed by the shareholders only at a meeting called for the purpose of removing that director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Removal by voting group. If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Votes needed to remove. If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect that director under cumulative voting is voted against the removal of that director. If cumulative voting is not authorized, a director may be removed only by the affirmative vote of at least 2/3 of the shares entitled to vote on the removal. The corporation's articles of incorporation may require a greater or lesser vote in order to remove directors but not less than a majority of votes cast, including, but not limited to, the necessity of a unanimous vote of shareholders or relevant voting group.

[ 2003, c. 344, Pt. B, §64 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B64 (AMD).



13-C §809. Removal of directors by judicial proceeding

1. Removal by Superior Court. The Superior Court of the county where a corporation's principal office or, if there is no principal office in this State, of Kennebec County may remove a director of the corporation from office in a proceeding commenced by or in the right of the corporation if the court finds that:

A. The director engaged in fraudulent conduct with respect to the corporation or its shareholders, grossly abused the position of director or intentionally inflicted harm on the corporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Considering the director's course of conduct and the inadequacy of other available remedies, removal would be in the best interest of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 323, Pt. C, §14 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Comply with requirements. A shareholder proceeding on behalf of the corporation under subsection 1 shall comply with all of the requirements of chapter 7, subchapter IV, except section 752, subsection 1.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Bar from reelection. The court, in addition to removing the director, may bar the director from reelection for a period prescribed by the court.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Other relief. This section does not limit the equitable powers of the court to order other relief.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §14 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §810. Vacancy on board

1. Vacancy. Unless the corporation's articles of incorporation or bylaws provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors, the vacancy may be filled:

A. By the shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. By the corporation's board of directors; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. If the directors remaining in office constitute fewer than a quorum of the board, by the affirmative vote of a majority of all the directors remaining in office. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Voting group. If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group are entitled to vote to fill the vacancy if it is filled by the shareholders and only the directors elected by that voting group are entitled to fill the vacancy if it is filled by the directors.

[ 2007, c. 289, §15 (AMD) .]

3. Specified date of vacancy. A vacancy that will occur at a specific later date may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §15 (AMD).



13-C §811. Compensation of directors

Unless the corporation's articles of incorporation or bylaws provide otherwise, the corporation's board of directors may fix the compensation of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 2: MEETINGS AND ACTION OF BOARD

13-C §821. Meetings

1. Location. The corporation's board of directors may hold regular or special meetings in or out of this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Participation of directors. Unless the corporation's articles of incorporation or bylaws provide otherwise, the corporation's board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §822. Action without meeting

1. Action without meeting. Except to the extent that the corporation's articles of incorporation or bylaws require that action by the corporation's board of directors be taken at a meeting, action required or permitted by this Act to be taken by a corporation's board of directors may be taken without a meeting if each director signs a consent describing the action to be taken and delivers it to the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Delivery of consents; revocation. Action taken under this section is the act of the corporation's board of directors when one or more consents signed by all the directors are delivered to the corporation. The consent may specify the time at which the action taken under the consent is to be effective. A director's consent may be withdrawn by a revocation signed by the director and delivered to the corporation prior to delivery to the corporation of unrevoked written consents signed by all of the directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Effect of signed consent. A consent signed under this section has the effect of action taken at a meeting of the corporation's board of directors and may be described as such in any document.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §823. Notice of meeting

1. Regular meetings. Unless the corporation's articles of incorporation or bylaws provide otherwise, regular meetings of the corporation's board of directors may be held without notice of the date, time, place or purpose of the meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Special meetings. Unless the corporation's articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the corporation's board of directors must be preceded by at least 2 days' notice of the date, time and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the corporation's articles of incorporation or bylaws.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Calling of meeting. Unless the corporation's articles of incorporation or bylaws otherwise provide, special meetings of the corporation's board of directors may be called by the chair of the board, by the president or, if the president is absent or is unable to act, by any vice-president, by any 2 directors or by any other person or persons authorized by the bylaws.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. At the written request of any person permitted to call a special meeting of the corporation's board of directors pursuant to subsection 3, the secretary or clerk shall send notices of the meeting to all the directors or the person calling the meeting may send such notices. The person calling the special meeting shall set the time of the meeting and, unless the place of meetings is specified in the bylaws or by prior resolution of the directors, the place of the meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §824. Waiver of notice

1. Waive notice of meeting. A director may waive any notice required by this Act, the corporation's articles of incorporation or bylaws before or after the date and time stated in the notice. Except as provided by subsection 2, the waiver must be in writing, signed by the director entitled to the notice and filed with the minutes or corporate records.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Attendance at meeting waives requirement of notice. A director's attendance at or participation in a meeting waives any required notice to that director of the meeting unless the director at the beginning of the meeting or promptly upon the director's arrival objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Waiver by absent director. If a meeting otherwise valid of the corporation's board of directors is held without call or notice when a notice is required, any defects of notice are deemed waived by a director who did not attend unless within 10 days after learning of the meeting and actions taken at the meeting the director delivers to the corporation written objection to the transacting of business at the meeting.

[ 2003, c. 344, Pt. B, §65 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B65 (AMD).



13-C §825. Quorum and voting

1. Quorum. Unless the corporation's articles of incorporation or bylaws require a greater number or unless otherwise specifically provided in this Act, a quorum of a corporation's board of directors consists of:

A. A majority of the fixed number of directors if the corporation has a fixed board size; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A majority of the number of directors prescribed, or if no number is prescribed, the number in office immediately before the meeting begins, if the corporation has a variable-range size board. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Lower quorum permitted. The corporation's articles of incorporation or bylaws may authorize a quorum of a corporation's board of directors to consist of not less than 1/3 of the fixed or prescribed number of directors determined under subsection 1.

[ 2003, c. 344, Pt. B, §66 (AMD) .]

3. Majority vote. If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the corporation's board of directors unless the corporation's articles of incorporation or bylaws require the vote of a greater number of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Dissent; abstention. A director who is present at a meeting of the corporation's board of directors or a committee of the corporation's board of directors when corporate action is taken is deemed to have assented to the action taken unless:

A. The director objects at the beginning of the meeting or promptly upon arrival to holding or transacting business at the meeting; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The director's dissent or abstention from the action taken is entered in the minutes of the meeting; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The director delivers written notice of the director's dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B66 (AMD).



13-C §826. Committees

1. Create committees. Unless this Act, the articles of incorporation or the bylaws provide otherwise, a corporation's board of directors may create one or more committees and appoint one or more members of the corporation's board of directors to serve on each of those committees.

[ 2003, c. 631, §17 (AMD) .]

2. Approval of committee. Unless this Act otherwise provides, the creation of a committee and appointment of members to a committee must be approved by the greater of:

A. A majority of all the directors in office when the action is taken; and [2003, c. 631, §17 (AMD).]

B. The number of directors required by the corporation's articles of incorporation or bylaws to take action under section 825. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 631, §17 (AMD) .]

3. Requirements apply to committees. Sections 821 to 825 apply both to committees of the board and to the members of such committees.

[ 2003, c. 631, §17 (AMD) .]

4. Authority. To the extent specified by the corporation's board of directors or in the corporation's articles of incorporation or bylaws, except as provided in subsection 5, each committee may exercise the authority of the corporation's board of directors under section 801.

[ 2003, c. 631, §17 (AMD) .]

5. Limits on authority. A committee may not:

A. Authorize or approve distributions except according to a formula or method or within limits that the corporation's board of directors prescribes; [2003, c. 631, §17 (AMD).]

B. Approve or propose to shareholders action that this Act requires be approved by shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Fill vacancies on the corporation's board of directors or, subject to subsection 7, on any of its committees; or [2003, c. 631, §17 (AMD).]

D. [2003, c. 631, §17 (RP).]

E. Adopt, amend or repeal the corporation's bylaws. [2003, c. 631, §17 (AMD).]

F. [2003, c. 631, §17 (RP).]

G. [2003, c. 631, §17 (RP).]

H. [2003, c. 631, §17 (RP).]

[ 2003, c. 631, §17 (AMD) .]

6. Standards of conduct. The creation of, delegation of authority to or action by a committee does not alone constitute compliance by a director with the standards of conduct described in section 831.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Committee member alternates. A corporation's board of directors may appoint one or more directors as alternate members of any committee to replace any absent or disqualified members during the absence or disqualification. Unless the corporation's articles of incorporation or the bylaws or the resolution creating the committee provides otherwise, in the event of the absence or disqualification of a member of a committee, the member or members present at any meeting and not disqualified from voting may appoint by unanimous vote another director to act in place of the absent or disqualified member.

[ 2003, c. 631, §17 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §17 (AMD).



13-C §827. Submission of matters for shareholder vote

A corporation may agree to submit a matter to a vote of its shareholders even if, after approving the matter, the board of directors determines it no longer recommends the matter. [2011, c. 274, §32 (NEW).]

SECTION HISTORY

2011, c. 274, §32 (NEW).






Subchapter 3: DIRECTORS

13-C §831. Standards of conduct for directors

1. Basic standard of conduct. Each member of the corporation's board of directors when discharging the duties of a director shall act:

A. In good faith; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. In a manner the director reasonably believes to be in the best interests of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. General standard of care. The members of the corporation's board of directors or a committee of the board, when becoming informed in connection with their decision-making function or devoting attention to their oversight function, shall discharge their duties with the care that a person in a like position would reasonably believe appropriate under similar circumstances.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Permitted delegation. In discharging board or committee duties, a director who does not have knowledge that makes reliance unwarranted is entitled to rely on the performance by any of the persons specified in subsection 5, paragraph A or C to whom the board may have delegated, formally or informally by course of conduct, the authority or duty to perform one or more of the board's functions that are delegable under applicable law.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Information provided by others. In discharging board or committee duties, a director who does not have knowledge that makes reliance unwarranted is entitled to rely on information, opinions, reports or statements, including financial statements and other financial data, prepared or presented by any of the persons specified in subsection 5.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Standard for reliance. A director is entitled in accordance with subsection 3 or 4 to rely on:

A. One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the functions performed or the information, opinions, reports or statements provided; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Legal counsel, public accountants or other persons retained by the corporation as to matters involving skills or expertise the director reasonably believes are matters within the particular person's professional or expert competence or as to which the particular person merits confidence; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A committee of the board of directors of which the director is not a member if the director reasonably believes the committee merits confidence. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Interests of other constituencies. In discharging their duties, the directors and officers of the corporation may, in considering the best interests of the corporation and of its shareholders, consider the effects of any action upon employees, suppliers and customers of the corporation, communities in which offices or other establishments of the corporation are located and all other pertinent factors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Disclosure. In discharging board or committee duties, a director shall disclose, or cause to be disclosed, to the other board or committee members information not already known by them but known by the director to be material to the discharge of their decision-making or oversight functions, except that disclosure is not required to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality or a professional ethics rule.

[ 2007, c. 289, §16 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §16 (AMD).



13-C §832. Standards of liability for directors

1. Basis for potential liability. A director of a corporation is not liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as a director, unless the party asserting liability in a proceeding establishes that:

A. A defense interposed by the director does not preclude liability if the defense is based on:

(1) Any provision in the corporation's articles of incorporation authorized by section 202, subsection 2, paragraph D;

(2) The protection afforded by section 872 for action taken in compliance with section 873 or 874; or

(3) The protection afforded by section 881; and [2007, c. 289, §17 (RPR).]

B. The challenged conduct consisted or was the result of:

(1) Action not in good faith;

(2) A decision:

(a) That the director did not reasonably believe to be in the best interests of the corporation; or

(b) As to which the director was not informed to an extent the director reasonably believed appropriate in the circumstances;

(3) A lack of objectivity due to the director's familial, financial or business relationship with, or a lack of independence due to the director's domination or control by, another person having a material interest in the challenged conduct when that relationship or domination or control could reasonably be expected to have affected the director's judgment respecting the challenged conduct in a manner adverse to that corporation, and, after a reasonable expectation to that effect has been established, the director did not establish that the challenged conduct was reasonably believed by the director to be in the best interests of the corporation;

(4) A sustained failure of the director to devote attention to ongoing oversight of the business and affairs of the corporation, or a failure to devote timely attention, by making or causing to be made appropriate inquiry, when particular facts and circumstances of significant concern materialize that would alert a reasonably attentive director to the need therefor; or

(5) Receipt of a financial benefit to which the director was not entitled or any other breach of the director's duties to deal fairly with the corporation and its shareholders that is actionable under applicable law. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 289, §17 (AMD) .]

2. Additional elements. In addition to the burden set forth in subsection 1, the party seeking to hold the director liable:

A. For money damages has the burden of establishing that:

(1) Harm to the corporation or its shareholders has been suffered; and

(2) The harm suffered was proximately caused by the director's challenged conduct; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. For money payment under a legal remedy, such as compensation for the unauthorized use of corporate assets, has whatever persuasion burden may be called for to establish that the payment sought is appropriate in the circumstances; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. For money payment under an equitable remedy, such as profit recovery by or disgorgement to the corporation, has whatever persuasion burden may be called for to establish that the equitable remedy sought is appropriate in the circumstances. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Other causes of action. This section does not:

A. In any instance when fairness is at issue, such as consideration of the fairness of a transaction to the corporation under section 872, subsection 2, paragraph C, alter the burden of proving the fact or lack of fairness otherwise applicable; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Alter the fact or lack of liability of a director under another section of this Act, such as the provisions governing the consequences of an unlawful distribution under section 833 or a transactional interest under section 872; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Affect any rights to which the corporation or a shareholder may be entitled under another law of this State or the United States. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §17 (AMD).



13-C §833. Director's liability for unlawful distributions

1. Personal liability. A director who votes for or assents to a distribution in excess of what may be authorized and made pursuant to section 651, subsection 1 or section 1410, subsection 1 is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating section 651, subsection 1 or section 1410, subsection 1 if the party asserting liability establishes that when taking the action the director did not comply with section 831.

[ 2003, c. 631, §18 (AMD) .]

2. Contribution; recoupment. A director held liable under subsection 1 for an unlawful distribution is entitled to:

A. A contribution from every other director who could be held liable under subsection 1 for the unlawful distribution; and [RR 2001, c. 2, Pt. A, §19 (AFF); RR 2001, c. 2, Pt. A, §18 (COR).]

B. Recoupment from each shareholder of the pro rata portion of the amount of the unlawful distribution the shareholder accepted, knowing the distribution was made in violation of section 651, subsection 1 or section 1410, subsection 1. [2003, c. 631, §18 (AMD).]

[ 2003, c. 631, §18 (AMD) .]

3. Proceeding to enforce liability; 2-year period. A proceeding to enforce the liability of a director under subsection 1 is barred unless it is commenced within 2 years after the date:

A. On which the effect of the distribution was measured under section 651, subsection 5 or 7; [2003, c. 631, §18 (NEW).]

B. As of which the violation of section 651, subsection 1 occurred as the consequence of disregard of a restriction in the corporation's articles of incorporation; or [2003, c. 631, §18 (NEW).]

C. On which the distribution of assets to shareholders under section 1410, subsection 1 was made. [2003, c. 631, §18 (NEW).]

[ 2003, c. 631, §18 (AMD) .]

4. Proceeding to enforce contribution or recoupment; one-year period. A proceeding to enforce a contribution or recoupment under subsection 2 is barred unless it is commenced within one year after the liability of the claimant has been finally adjudicated under subsection 1.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

RR 2001, c. 2, §A19 (AFF). RR 2001, c. 2, §A18 (COR). 2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §18 (AMD).






Subchapter 4: OFFICERS

13-C §841. Offices

1. Offices. A corporation has the offices described in its bylaws or designated by the corporation's board of directors in accordance with the bylaws.

[ 2003, c. 631, §19 (AMD) .]

2. Appointment of officers. The board of directors may elect individuals to fill one or more offices of the corporation. An officer may appoint one or more officers or assistant officers if authorized by the bylaws or the corporation's board of directors.

[ 2003, c. 631, §19 (AMD) .]

3. Responsibility for minutes and shareholder records. The bylaws or the corporation's board of directors shall assign to one of the officers responsibility for preparing minutes of the directors' and shareholders' meetings and for maintaining and authenticating the records of the corporation that section 1601, subsections 1 and 3 require to be kept.

[ 2003, c. 631, §19 (AMD) .]

4. Multiple positions. The same individual may simultaneously hold more than one office in a corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §19 (AMD).



13-C §842. Functions of officers

1. Sources. An officer has the authority and shall perform the functions set forth in the bylaws or, to the extent consistent with the bylaws, the functions prescribed by the corporation's board of directors or by direction of an officer authorized by the corporation's board of directors to prescribe the functions of other officers.

[ 2007, c. 289, §18 (AMD) .]

2. President. Unless otherwise provided by the bylaws, the officer designated as president has authority to institute or defend legal proceedings whenever the directors or shareholders are deadlocked. Unless they have reason to believe otherwise, persons dealing with a corporation are entitled to assume that the officer designated as president has authority to make, on the corporation's behalf, all contracts that are within the ordinary course of those businesses in which the corporation is already engaged.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §18 (AMD).



13-C §843. Standards of conduct for officers

1. Basic standard of conduct. An officer, when performing in the capacity of an officer, has the duty to act:

A. In good faith; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. With the care that a person in a like position would reasonably exercise under similar circumstances; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. In a manner the officer reasonably believes to be in the best interests of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 289, §19 (AMD) .]

2. Basis for reliance.

[ 2003, c. 631, §20 (RP) .]

2-A. Basis for reliance. In discharging the duties under section 842, an officer who does not have knowledge that makes reliance unwarranted is entitled to rely on:

A. The performance of properly delegated responsibilities by one or more employees of the corporation whom the officer reasonably believes to be reliable and competent in performing the responsibilities delegated; and [2003, c. 631, §21 (NEW).]

B. Information, opinions, reports or statements, including financial statements and other financial data, prepared or presented by:

(1) One or more employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(2) Legal counsel, public accountants or other persons retained by the corporation as to matters involving skills or expertise the officer reasonably believes are matters within the particular person's professional or expert competence or as to which the particular person merits confidence. [2003, c. 631, §21 (NEW).]

[ 2003, c. 631, §21 (NEW) .]

3. Basis for potential liability. An officer is not liable to the corporation or its shareholders for any decision to take or not to take action, or any failure to take any action, as an officer if the duties of the office are performed in compliance with this section. Whether an officer who does not comply with this section has liability depends on applicable law, including those principles of section 832 that have relevance.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §§20,21 (AMD). 2007, c. 289, §19 (AMD).



13-C §844. Resignation and removal of officers

1. Resignation. An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective time. If a resignation is made effective at a later time, including, but not limited to, the time at which some specified future event occurs and the corporation's board of directors or the appointing officer accepts the future effective time, the corporation's board of directors or the appointing officer may fill the pending vacancy before the effective time if the corporation's board of directors or the appointing officer provides that the successor does not take office until the effective time.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Removal from office. An officer may be removed at any time with or without cause by:

A. The corporation's board of directors; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The officer who appointed that officer, unless the bylaws or the corporation's board of directors provides otherwise; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any other officer if authorized by the bylaws or the corporation's board of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Appointing officer defined. As used in this section, "appointing officer" means the officer, including any successor to that officer, who appointed the officer resigning or being removed.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §845. Contract rights of officers

1. No implied contract rights. The appointment of an officer does not itself create contract rights.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Effect of removal or resignation on contract rights. An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §846. Clerk (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B67 (RP).






Subchapter 5: INDEMNIFICATION AND ADVANCE FOR EXPENSES

13-C §851. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Corporation. "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Director; officer. "Director" or "officer" means an individual who is or was a director or officer, respectively, of a corporation or who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan or other entity. A director or officer is considered to be serving an employee benefit plan at the corporation's request if the director's or officer's duties to the corporation also impose duties on, or otherwise involve services by, the director or officer to the plan or to participants in or beneficiaries of the plan. "Director" or "officer" includes, unless the context requires otherwise, the estate or personal representative of a director or officer.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Disinterested director.

[ 2007, c. 289, §20 (RP) .]

4. Expenses.

[ 2007, c. 289, §21 (RP) .]

5. Liability. "Liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or expenses incurred with respect to a proceeding.

[ 2007, c. 289, §22 (AMD) .]

6. Official capacity. "Official capacity" means:

A. When used with respect to a director, the office of director in a corporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. When used with respect to an officer, as contemplated in section 857, the office in a corporation held by the officer. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

"Official capacity" does not include service for any other domestic or foreign corporation or any partnership, joint venture, trust, employee benefit plan or other entity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Party. "Party" means an individual who was, is or is threatened to be made a defendant or respondent in a proceeding.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Proceeding. "Proceeding" means any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative, arbitrative or investigative and whether formal or informal.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §§20-22 (AMD).



13-C §852. Permissible indemnification

1. Standards of conduct. Except as otherwise provided in this section, a corporation may indemnify an individual who is a party to a proceeding because that individual is a director of the corporation against liability incurred in the proceeding if:

A. The following criteria are met:

(1) The individual's conduct was in good faith;

(2) The individual reasonably believed:

(a) In the case of conduct in the individual's official capacity, that the individual's conduct was in the best interests of the corporation; and

(b) In all other cases, that the individual's conduct was at least not opposed to the best interests of the corporation; and

(3) In the case of any criminal proceeding, the individual had no reasonable cause to believe the individual's conduct was unlawful; or [2003, c. 344, Pt. B, §68 (AMD).]

B. The individual engaged in conduct for which broader indemnification has been made permissible or obligatory under a provision of the corporation's articles of incorporation as authorized by section 202, subsection 2, paragraph E. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §68 (AMD) .]

2. Employee benefit plan. The conduct of a director with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in, and the beneficiaries of, the plan is conduct that satisfies the requirement of subsection 1, paragraph A, subparagraph (2), division (b).

[ 2003, c. 344, Pt. B, §68 (AMD) .]

3. Termination of proceeding. The termination of a proceeding by judgment, order, settlement or conviction or upon a plea of nolo contendere or its equivalent is not of itself determinative that the director did not meet the relevant standard of conduct described in this section.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Limits. Unless ordered by a court under section 855, subsection 1, paragraph C, a corporation may not indemnify one of the corporation's directors:

A. In connection with a proceeding by or in the right of the corporation, except for reasonable expenses incurred in connection with the proceeding if it is determined that the director has met the relevant standard of conduct under subsection 1; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. In connection with any proceeding with respect to conduct for which the director was adjudged liable on the basis that the director received a financial benefit to which the director was not entitled, whether or not involving action in the director's official capacity. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §68 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD).



13-C §853. Mandatory indemnification

A corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which the director was a party because the director was a director of the corporation against reasonable expenses incurred by the director in connection with the proceeding. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §854. Advance for expenses

1. Conditions. A corporation may, before final disposition of a proceeding, advance funds to pay for or reimburse the expenses incurred in connection with the proceeding by an individual who is a party to the proceeding because that individual is a member of the board of directors, if the individual delivers to the corporation:

A. A signed written affirmation of the individual's good faith belief that the individual has met the relevant standard of conduct described in section 852, subsection 1 or that the proceeding involves conduct for which liability has been eliminated under a provision of the corporation's articles of incorporation as authorized by section 202, subsection 2, paragraph D; and [2011, c. 274, §33 (AMD).]

B. The individual's signed written undertaking to repay any funds advanced if the individual is not entitled to mandatory indemnification under section 853 and it is ultimately determined under section 855 or 856 that the individual has not met the relevant standard of conduct described in section 852. [2011, c. 274, §33 (AMD).]

[ 2011, c. 274, §33 (AMD) .]

2. Repayment obligation. The undertaking required by subsection 1, paragraph B must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to the financial ability of the director to make repayment.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

3. Authorization process. Authorizations under this section may be made:

A. By the corporation's board of directors:

(1) If there are 2 or more qualified directors, by a majority vote of all the qualified directors, a majority of whom for this purpose constitutes a quorum, or by a majority of the members of a committee of 2 or more qualified directors appointed by a majority vote of all the qualified directors; or

(2) If there are fewer than 2 qualified directors, by the vote necessary for action by the corporation's board of directors in accordance with section 825, subsection 3, in which authorization directors who do not qualify as qualified directors may participate; or [2007, c. 289, §24 (AMD).]

B. By the shareholders, but shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the authorization. [2007, c. 289, §24 (AMD).]

[ 2007, c. 289, §24 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD). 2007, c. 289, §§23, 24 (AMD). 2011, c. 274, §33 (AMD).



13-C §855. Court-ordered indemnification; advance for expenses

1. Application and order. A director who is a party to a proceeding because the director is a director of the corporation may apply for indemnification or an advance for expenses to the court conducting the proceeding or to another court of competent jurisdiction. After receipt of an application and after giving any notice the court considers necessary, the court shall:

A. Order indemnification if the court determines that the director is entitled to mandatory indemnification under section 853; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Order indemnification or an advance for expenses if the court determines that the director is entitled to indemnification or an advance for expenses pursuant to a provision authorized by section 859, subsection 1; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Order indemnification or an advance for expenses if the court determines, in view of all the relevant circumstances, that it is fair and reasonable:

(1) To indemnify the director; or

(2) To advance expenses to the director even if the director has not met the relevant standard of conduct set forth in section 852, subsection 1, failed to comply with section 854 or was adjudged liable in a proceeding referred to in section 852, subsection 4, paragraph A or B, but, if the director was adjudged so liable, the director's indemnification must be limited to reasonable expenses incurred in connection with the proceeding. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §68 (AMD) .]

2. Entitlement to expenses. If the court determines that the director is entitled to indemnification under subsection 1, paragraph A or to indemnification or an advance for expenses under subsection 1, paragraph B, the court shall also order the corporation to pay the director's reasonable expenses incurred in connection with obtaining the court-ordered indemnification or advance for expenses. If the court determines that the director is entitled to indemnification or an advance for expenses under subsection 1, paragraph C, the court may also order the corporation to pay the director's reasonable expenses incurred in connection with obtaining the court-ordered indemnification or advance for expenses.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD).



13-C §856. Determination and authorization of indemnification

1. Prerequisites to indemnity. A corporation may not indemnify a director under section 852, subsection 1 unless authorized for a specific proceeding after a determination has been made that indemnification of the director is permissible because the director has met the relevant standard of conduct set forth in section 852.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

2. Determination of permissibility. A determination under subsection 1 that indemnification is permissible must be made:

A. If there are 2 or more qualified directors, by the corporation's board of directors by a majority vote of all the qualified directors, a majority of whom for this purpose constitutes a quorum, or by a majority of the members of a committee of 2 or more qualified directors appointed by a majority vote of all the qualified directors; [2007, c. 289, §25 (AMD).]

B. By special legal counsel:

(1) Selected in the manner prescribed in paragraph A; or

(2) If there are fewer than 2 qualified directors, selected by the corporation's board of directors in which selection directors who are not qualified directors may participate; or [2007, c. 289, §25 (AMD).]

C. By the shareholders, but shares owned by or voted under the control of a director who at the time is not a qualified director may not be voted on the determination. [2007, c. 289, §25 (AMD).]

[ 2007, c. 289, §25 (AMD) .]

3. Authorization process. Authorization of indemnification must be made in the same manner as the determination that indemnification is permissible, except that if there are fewer than 2 qualified directors or if the determination is made by special legal counsel, authorization of indemnification must be made by those entitled to select special legal counsel under subsection 2, paragraph B, subparagraph (2).

[ 2007, c. 289, §26 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD). 2007, c. 289, §§25, 26 (AMD).



13-C §857. Indemnification of officers

1. Permissible scope. A corporation may indemnify and advance expenses under this subchapter to an officer of the corporation who is a party to a proceeding because the officer is an officer of the corporation:

A. To the same extent as a director; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If the officer is an officer but not a director, to such further extent as may be provided by the corporation's articles of incorporation, the bylaws, a resolution of the corporation's board of directors or a contract except for:

(1) Liability in connection with a proceeding by or in the right of the corporation other than for reasonable expenses incurred in connection with the proceeding; or

(2) Liability arising out of conduct that constitutes:

(a) Receipt by the officer of a financial benefit to which the officer is not entitled;

(b) An intentional infliction of harm on the corporation or the shareholders; or

(c) An intentional violation of criminal law. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §68 (AMD) .]

2. Dual capacity. Subsection 1, paragraph B applies to an officer who is also a director if the basis on which the officer is made a party to the proceeding is an act or omission solely as an officer.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

3. Mandatory indemnification. An officer who is not a director is entitled to mandatory indemnification under section 853 and may apply to a court under section 855 for indemnification or an advance for expenses, in each case to the same extent to which a director may be entitled to indemnification or an advance for expenses under those provisions.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD).



13-C §858. Insurance

A corporation may purchase and maintain insurance on behalf of an individual who is a director or officer of the corporation, or who, while a director or officer of the corporation, serves at the corporation's request as a director, officer, partner, trustee, employee or agent of another domestic or foreign corporation, partnership, joint venture, trust, employee benefit plan or other entity against liability asserted against or incurred by that individual in that capacity or arising from the individual's status as a director or officer, whether or not the corporation would have power to indemnify or advance expenses to the individual against the same liability under this subchapter. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §859. Variation by corporate action; application of subchapter

1. Undertakings to indemnify. A corporation may, by a provision in its articles of incorporation or bylaws or in a resolution adopted or a contract approved by its board of directors or shareholders, obligate itself in advance of the act or omission giving rise to a proceeding to provide indemnification in accordance with section 852 or advance funds to pay for or reimburse expenses in accordance with section 854. Such an obligatory provision is deemed to satisfy the requirements for authorization referred to in sections 854, subsection 3 and 856, subsection 3. Any such provision that obligates the corporation to provide indemnification to the fullest extent permitted by law is deemed to obligate the corporation to advance funds to pay for or reimburse expenses in accordance with section 854 to the fullest extent permitted by law, unless the provision specifically provides otherwise.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

1-A. Right to indemnification or to advances for expenses. A right to indemnification or to advances for expenses created by this subchapter or under subsection 1 and in effect at the time of an act or omission giving rise to the right to indemnification or advances may not be eliminated or impaired with respect to that act or omission by an amendment of the articles of incorporation or bylaws or a resolution of the board of directors or shareholders, adopted after the occurrence of the act or omission, unless, in the case of a right to indemnification or to advances for expenses created under subsection 1, the provision creating the right and in effect at the time of the act or omission explicitly authorizes the elimination or impairment after the act or omission has occurred.

[ 2011, c. 274, §34 (NEW) .]

2. Predecessors. A provision pursuant to subsection 1 may not obligate the corporation to indemnify or advance expenses to a director of a predecessor of the corporation pertaining to conduct with respect to the predecessor unless otherwise specifically provided. A provision for indemnification or an advance for expenses in the corporation's articles of incorporation or bylaws or a resolution of the corporation's board of directors or shareholders of a predecessor of the corporation in a merger or in a contract to which the predecessor is a party, existing at the time the merger takes effect, is governed by section 1107, subsection 1, paragraph D.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

3. Limits. Subject to subsection 1-A, a corporation may, by a provision in its articles of incorporation, limit the right to indemnification or to an advance for expenses created by or pursuant to this subchapter.

[ 2011, c. 274, §35 (AMD) .]

4. Witness expenses. This subchapter does not limit a corporation's power to pay or reimburse expenses incurred by a director or an officer in connection with the director's or officer's appearance as a witness in a proceeding at a time when the director or officer is not a party to the proceeding.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

5. Insurance. This subchapter does not limit a corporation's power to indemnify, advance expenses to or provide or maintain insurance on behalf of an employee or agent.

[ 2003, c. 344, Pt. B, §68 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B68 (AMD). 2011, c. 274, §§34, 35 (AMD).



13-C §860. Exclusivity of subchapter

A corporation may provide indemnification or advance expenses to a director or an officer only as permitted by this subchapter. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 6: DIRECTORS' CONFLICTING-INTEREST TRANSACTIONS

13-C §871. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Conflicting interest.

[ 2007, c. 289, §27 (RP) .]

1-A. Control. "Control" means:

A. Having the power, directly or indirectly, to elect or remove a majority of the members of the board of directors or other governing body of an entity, whether through the ownership of voting shares or interests, by contract or otherwise; or [2007, c. 289, §27 (NEW).]

B. Being subject to a majority of the risk of loss from the entity’s activities or entitled to receive a majority of the entity’s residual returns. [2007, c. 289, §27 (NEW).]

[ 2007, c. 289, §27 (NEW) .]

1-B. Controlled by. "Controlled by" means a person subject to control by another person.

[ 2007, c. 289, §27 (NEW) .]

2. Director's conflicting-interest transaction. "Director's conflicting-interest transaction" means, as effected or proposed to be effected by a corporation or by an entity controlled by a corporation, a transaction:

A. To which, at the relevant time, the director is a party; [2007, c. 289, §27 (NEW).]

B. That the director knew of, at the relevant time, and in which the director had a material financial interest, known by the director; or [2007, c. 289, §27 (NEW).]

C. To which a related person was a party or had a material financial interest in, known, at the relevant time, by the director. [2007, c. 289, §27 (NEW).]

[ 2007, c. 289, §27 (AMD) .]

2-A. Material financial interest. "Material financial interest" means a financial interest in a transaction that would reasonably be expected to impair the objectivity of the director’s judgment when participating in action on the authorization of the transaction.

[ 2007, c. 289, §27 (NEW) .]

3. Related person. "Related person" means:

A. The director's spouse; [2007, c. 289, §27 (AMD).]

B. [2007, c. 289, §27 (RP).]

C. A child, stepchild, grandchild, parent, stepparent, grandparent, sibling, stepsibling, half sibling, aunt, uncle, niece or nephew, or spouse of any of those persons, of the director or of the director’s spouse; [2007, c. 289, §27 (NEW).]

D. An individual living in the same home as the director; [2007, c. 289, §27 (NEW).]

E. An entity, other than the corporation or an entity controlled by the corporation, controlled by the director or any person specified in paragraph A, C or D; [2007, c. 289, §27 (NEW).]

F. A domestic or foreign:

(1) Business or nonprofit corporation, other than the corporation or an entity controlled by the corporation, of which the director is a director;

(2) Unincorporated entity of which the director is a general partner or a member of the governing body; or

(3) Individual, trust or estate for whom or of which the director is a trustee, guardian, personal representative or like fiduciary; or [2007, c. 289, §27 (NEW).]

G. A person that is, or an entity that is controlled by, an employer of the director. [2007, c. 289, §27 (NEW).]

[ 2007, c. 289, §27 (AMD) .]

3-A. Relevant time. "Relevant time," with regard to a transaction, means:

A. The time at which the directors' action regarding the transaction is taken in compliance with section 873; or [2007, c. 289, §27 (NEW).]

B. If the transaction is not brought before the board of directors of the corporation, or its committee, for action under section 873, the time at which the corporation or an entity controlled by the corporation becomes legally obligated to consummate the transaction. [2007, c. 289, §27 (NEW).]

[ 2007, c. 289, §27 (NEW) .]

4. Required disclosure. "Required disclosure" means disclosure of:

A. The existence and nature of the director's conflicting interest; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. All facts known to the director regarding the subject matter of the transaction that a director without such conflicting interest would reasonably believe to be material in deciding whether to proceed with the transaction. [2007, c. 289, §27 (AMD).]

[ 2007, c. 289, §27 (AMD) .]

5. Time of commitment.

[ 2007, c. 289, §27 (RP) .]

SECTION HISTORY

RR 2001, c. 2, §A21 (AFF). RR 2001, c. 2, §A20 (COR). 2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §27 (AMD).



13-C §872. Judicial action

1. Nonconflicting-interest transaction not actionable. A transaction effected or proposed to be effected by a corporation, or by an entity controlled by a corporation, may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation on the ground that the director has an interest regarding the transaction if it is not a director’s conflicting-interest transaction.

[ 2007, c. 289, §28 (AMD) .]

2. Conflicting-interest transaction not actionable if standards met. A director's conflicting-interest transaction may not be the subject of equitable relief or give rise to an award of damages or other sanctions against a director of the corporation, in a proceeding by a shareholder or by or in the right of the corporation, on the ground that the director has an interest regarding the transaction, if:

A. Directors' action regarding the transaction was taken in compliance with section 873 at any time; [2007, c. 289, §28 (AMD).]

B. Shareholders' action regarding the transaction was taken in compliance with section 874 at any time; or [2007, c. 289, §28 (AMD).]

C. The transaction, judged according to the circumstances at the relevant time, is established to have been fair to the corporation. For purposes of this paragraph, a transaction is fair to a corporation if, taken as a whole, the transaction was beneficial to the corporation, taking into appropriate account whether the transaction was:

(1) Fair in terms of the director's dealings with the corporation; and

(2) Comparable to what might have been obtained in an arms-length transaction, given the consideration paid or received by the corporation. [2007, c. 289, §28 (AMD).]

[ 2007, c. 289, §28 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B69 (AMD). 2007, c. 289, §28 (AMD).



13-C §873. Directors' action

1. Action regarding transaction. Directors' action regarding a director's conflicting-interest transaction is effective for purposes of section 872, subsection 2, paragraph A if the transaction has been authorized by the affirmative vote of a majority, but no fewer than 2, of the qualified directors who voted on the transaction, after required disclosure by the conflicted director of information not already known by those qualified directors, or after modified disclosure in compliance with subsection 2-A, except that action by a committee is effective under this section only if:

A. The qualified directors have deliberated and voted outside the presence of and without the participation by any other director; and [2007, c. 289, §29 (AMD).]

B. When the action has been taken by a committee, all members of the committee were qualified directors and either:

(1) The committee was composed of all the qualified directors on the board of directors; or

(2) The members of the committee were appointed by the affirmative vote of a majority of the qualified directors on the board. [2007, c. 289, §29 (AMD).]

[ 2007, c. 289, §29 (AMD) .]

2. Disclosure; conflicting interest.

[ 2007, c. 289, §29 (RP) .]

2-A. Disclosure; conflicting interest. Notwithstanding subsection 1, when a transaction is a director's conflicting-interest transaction only because a related person described in section 871, subsection 3, paragraph F or G is a party to or has a material financial interest in the transaction, the conflicted director is not obligated to make required disclosure to the extent that the director reasonably believes that doing so would violate a duty imposed under law, a legally enforceable obligation of confidentiality or a professional ethics rule, as long as the conflicted director discloses to the qualified directors voting on the transaction:

A. All information required to be disclosed that would not violate a duty or obligation of the director; [2007, c. 289, §29 (NEW).]

B. The existence and nature of the director's conflicting interest; and [2007, c. 289, §29 (NEW).]

C. The nature of the conflicted director's duty not to disclose the confidential information. [2007, c. 289, §29 (NEW).]

[ 2007, c. 289, §29 (NEW) .]

3. Quorum. A majority, but no fewer than 2, of all the qualified directors on the board of directors or on a committee, constitutes a quorum for purposes of action that complies with this section.

[ 2007, c. 289, §29 (AMD) .]

4. Qualified director.

[ 2007, c. 289, §29 (RP) .]

5. Authorization when qualified director's action not taken. When directors’ action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the board of directors or a committee, in which action directors who are not qualified directors may participate.

[ 2007, c. 289, §29 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B70,71 (AMD). 2007, c. 289, §29 (AMD).



13-C §874. Shareholders' action

1. Shareholders' action. Shareholders' action regarding a director's conflicting-interest transaction is effective for purposes of section 872, subsection 2, paragraph B if a majority of the votes cast by the holders of all qualified shares are in favor of the transaction after:

A. Notice to shareholders describing the action to be taken regarding the transaction; [2007, c. 289, §30 (AMD).]

B. Provision to the corporation of the information referred to in subsection 4; and [2007, c. 289, §30 (AMD).]

C. Communication to the shareholders entitled to vote on the transaction of the information that is the subject of required disclosure, to the extent the information is not known by them. [2007, c. 289, §30 (AMD).]

In the case of shareholders' action at a meeting, the shareholders entitled to vote are determined as of the record date for notice of the meeting.

[ 2011, c. 274, §36 (AMD) .]

2. Qualified shares.

[ 2007, c. 289, §30 (RP) .]

3. Quorum. A majority of the votes entitled to be cast by the holders of all qualified shares constitutes a quorum for purposes of compliance with this section. Subject to subsection 5, shareholders' action that otherwise complies with this section is not affected by the presence of holders of shares that are not qualified shares, or the voting of shares that are not qualified shares.

[ 2007, c. 289, §30 (AMD) .]

4. Identification of holdings. A director who has a conflicting interest regarding the transaction shall, before the shareholders' vote, inform the clerk or other officer or agent of the corporation authorized to tabulate votes, in writing, of the number of shares that the director knows are not qualified shares under subsection 3 and the identity of the holders of those shares.

[ 2007, c. 289, §30 (AMD) .]

5. Failure to comply. If a shareholders' vote does not comply with subsection 1 solely because of a director's failure to comply with subsection 4 and if the director establishes that the failure was not intended to influence and did not in fact determine the outcome of the vote, the court may take such action regarding the transaction and the director and may give such effect, if any, to the shareholders' vote as the court considers appropriate in the circumstances.

[ 2007, c. 289, §30 (AMD) .]

6. Authorization when qualified shareholder action not taken. When shareholders’ action under this section does not satisfy a quorum or voting requirement applicable to the authorization of the transaction by reason of the articles of incorporation, the bylaws or a provision of law, independent action to satisfy those authorization requirements must be taken by the shareholders, in which action shareholders that are not qualified shareholders may participate.

[ 2007, c. 289, §30 (NEW) .]

7. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Holder" means and "held by" refers to shares held by both a record shareholder, as defined in section 1301, subsection 7, and a beneficial shareholder, as defined in section 1301, subsection 2. [2007, c. 289, §30 (NEW).]

B. "Qualified shares" means all shares entitled to be voted with respect to the transaction except for shares that the secretary or other officer or agent of the corporation authorized to tabulate votes either knows, or under section 873, subsection 2-A is notified, are held by:

(1) A director who has a conflicting interest regarding the transaction; or

(2) A related person of the director, excluding a person described in section 871, subsection 3, paragraph G. [2007, c. 289, §30 (NEW).]

[ 2007, c. 289, §30 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B72,73 (AMD). 2007, c. 289, §30 (AMD). 2011, c. 274, §36 (AMD).






Subchapter 7: BUSINESS OPPORTUNITIES

13-C §881. Business opportunities

1. Business opportunity not actionable if standards met. A director’s taking advantage, directly or indirectly, of a business opportunity may not be the subject of equitable relief, or give rise to an award of damages or other sanctions against the director, in a proceeding by or in the right of the corporation on the ground that such opportunity should have first been offered to the corporation, if before becoming legally obligated regarding the opportunity the director brings it to the attention of the corporation and:

A. Action by qualified directors disclaiming the corporation’s interest in the opportunity is taken in compliance with the procedures set forth in section 873, as if the decision being made concerned a director’s conflicting-interest transaction as defined in section 871, subsection 2; or [2007, c. 289, §31 (NEW).]

B. Action by shareholders disclaiming the corporation’s interest in the opportunity is taken in compliance with the procedures set forth in section 874, as if the decision being made concerned a director’s conflicting-interest transaction as defined in section 871, subsection 2. [2007, c. 289, §31 (NEW).]

In each case, the director, rather than making a required disclosure as defined in section 871, subsection 4, must have made prior disclosure to those acting on behalf of the corporation of all material facts concerning the business opportunity that are then known to the director.

[ 2007, c. 289, §31 (NEW) .]

2. No inference or change in burden of proof. In any proceeding seeking equitable relief or other remedies based upon an alleged improper taking advantage of a business opportunity by a director, the fact that the director did not employ the procedure described in subsection 1 before taking advantage of the opportunity does not create an inference that the opportunity should have been first presented to the corporation or alter the burden of proof otherwise applicable to establish that the director breached a duty to the corporation in the circumstances.

[ 2007, c. 289, §31 (NEW) .]

SECTION HISTORY

2007, c. 289, §31 (NEW).









Chapter 9: DOMESTICATION AND CONVERSION

Subchapter 1: DOMESTICATION

13-C §921. Domestication

1. Foreign business corporation may become domestic business corporation. A foreign business corporation may become a domestic business corporation only if the domestication is permitted by the organic law of the foreign corporation. The laws of this State govern the effect of domesticating in this State pursuant to this subchapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Domestic business corporation may become foreign business corporation. A domestic business corporation may become a foreign business corporation only if the domestication is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of domestication, the domestication must be approved by the adoption by the domestic business corporation of a plan of domestication in the manner provided in this subchapter. The laws of the foreign jurisdiction govern the effect of domesticating in that jurisdiction.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Plan of domestication. A domestic business corporation's plan of domestication in accordance with subsection 2 must include:

A. The name of the jurisdiction in which the corporation is to be domesticated; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The terms and conditions of the domestication; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The manner and basis of reclassifying the shares of the corporation following its domestication into shares or other securities, obligations, rights to acquire shares or other securities, cash, other property or any combination thereof; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Any desired amendments to the articles of incorporation of the corporation following its domestication. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Amend plan. A domestic business corporation's plan of domestication submitted in accordance with subsection 2 may also include a provision that the plan may be amended prior to the filing of the document required by the laws of this State or the other jurisdiction to consummate the domestication, except that after approval of the plan by the shareholders the plan may not be amended to change:

A. The amount or kind of shares or other securities, obligations, rights to acquire shares or other securities, cash or other property to be received by the shareholders under the plan; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The articles of incorporation of the corporation as they will be in effect immediately following the domestication, except for changes permitted by section 1005 or by comparable provisions of the laws of the other jurisdiction; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Transitional rule. If any debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind issued, incurred or signed by a domestic business corporation before July 1, 2003 contains a provision applying to a merger of the corporation and the document does not refer to a domestication of the corporation, the provision is deemed to apply to a domestication of the corporation until the provision is amended.

[ 2011, c. 274, §37 (AMD) .]

6. Extrinsic facts. Terms of a plan of domestication may be made dependent upon facts objectively ascertainable outside the plan in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §75 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B74,75 (AMD). 2011, c. 274, §37 (AMD).



13-C §922. Action on plan of domestication

In the case of a domestication of a domestic business corporation, in this section referred to as the "corporation," in a foreign jurisdiction: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Plan adopted by directors. The plan of domestication must be adopted by the corporation's board of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholders' approval. After adopting the plan of domestication, the corporation's board of directors shall submit the plan to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make such a recommendation; or [2011, c. 274, §38 (NEW).]

B. Section 827 applies. [2011, c. 274, §38 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding;

[ 2011, c. 274, §38 (RPR) .]

3. Conditional submission. The corporation's board of directors may condition its submission of the plan of domestication to the shareholders on any basis;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. If the approval of the shareholders of the plan of domestication under subsection 2 is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of domestication is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice must include or be accompanied by a copy of the corporation's articles of incorporation as they will be in effect immediately after the domestication;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Majority approval. Unless the corporation's articles of incorporation or its board of directors acting pursuant to subsection 3 requires a greater vote, approval of the plan of domestication requires the approval of the shareholders and, if any class or series of shares is entitled to vote as a separate group on the plan, the approval of each such separate voting group by a majority of all the votes entitled to be cast on the plan by that voting group. The articles of incorporation may provide that the plan may be approved by a lesser vote of each voting group entitled to vote on the plan but in no case less than a majority of the votes cast by that voting group at a meeting at which there exists, for each such voting group, a quorum consisting of at least a majority of the votes entitled to be cast on the plan by each voting group entitled to vote on the plan;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Voting groups. Subject to subsection 6-A, separate voting by voting groups is required by each class or series of shares that:

A. Is to be reclassified under the plan of domestication into other securities, obligations, rights to acquire shares or other securities, cash, other property or any combination thereof; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Is entitled to vote as a separate group on a provision of the plan of domestication that constitutes a proposed amendment to the corporation's articles of incorporation following its domestication that requires action by separate voting groups under section 1004; or [2011, c. 274, §39 (AMD).]

C. Is entitled under the corporation's articles of incorporation to vote as a voting group to approve an amendment of the articles; [2011, c. 274, §39 (AMD).]

[ 2011, c. 274, §39 (AMD) .]

6-A. Separate voting. The corporation's articles of incorporation may expressly limit or eliminate the separate voting rights provided in subsection 6, paragraph A;

[ 2011, c. 274, §40 (NEW) .]

7. Transitional rule. If any provision of the corporation's articles of incorporation or bylaws or of an agreement to which any of the directors or shareholders are parties, adopted or entered into before July 1, 2003, applies to a merger of the corporation and that document does not refer to a domestication of the corporation, the provision is deemed to apply to a domestication of the corporation until the provision is amended; and

[ 2011, c. 274, §41 (AMD) .]

8. Consent of shareholders. A plan of domestication may be approved for a participating corporation by written consent of shareholders entitled to vote, as provided in section 704. If the plan of domestication is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the board of directors of the participating corporation approving, proposing, submitting, recommending or otherwise respecting the plan of domestication is not necessary and shareholders of the participating corporation are not entitled to receive notice of or to dissent from the plan of domestication.

[ 2003, c. 344, Pt. B, §77 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B76,77 (AMD). 2011, c. 274, §§38-41 (AMD).



13-C §923. Articles of domestication

1. Articles of domestication. After the domestication of a foreign business corporation, referred to in this section as the "corporation," has been authorized as required by the laws of the foreign jurisdiction, articles of domestication must be executed by an officer or other duly authorized representative of the corporation. The articles must set forth:

A. The name of the corporation immediately before the filing of the articles of domestication and, if that name is unavailable for use in this State or the corporation desires to change its name in connection with the domestication, a name that satisfies the requirements of section 401; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication and the date the corporation was incorporated in that jurisdiction; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A statement that the domestication of the corporation in this State was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication in this State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Provisions of articles of domestication. The articles of domestication of a corporation must either contain all the provisions that section 202, subsection 1 requires to be set forth in articles of incorporation with any other desired provisions that section 202, subsection 2 permits to be included in articles of incorporation or have attached articles of incorporation. In either case, provisions that would not be required by chapter 10 to be included in restated articles of incorporation may be omitted.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Delivery to Secretary of State. The articles of domestication of a corporation must be delivered to the Secretary of State for filing and take effect at the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Certificate of authority. If the corporation is authorized to transact business in this State under chapter 15, its certificate of authority is cancelled automatically on the effective date of its domestication.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §924. Surrender of charter upon domestication

1. Articles of charter surrender. Whenever a domestic business corporation, referred to in this section as the "corporation," has adopted and approved, in the manner required by this subchapter, a plan of domestication providing for the corporation to be domesticated in a foreign jurisdiction, articles of charter surrender must be executed on behalf of the corporation by any officer or other duly authorized representative. The articles of charter surrender must set forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A statement that the articles of charter surrender are being filed in connection with the domestication of the corporation in a foreign jurisdiction; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A statement that the domestication was duly approved by the shareholders and, if voting by any separate voting group was required, by each such separate voting group, in the manner required by this Act and the corporation's articles of incorporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The corporation's new jurisdiction of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Filing of articles of charter surrender. The articles of charter surrender must be delivered by the corporation to the Secretary of State for filing. The articles of charter surrender take effect on the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §925. Effect of domestication

1. Domestication of foreign business corporation. When a domestication in this State of a foreign business corporation, referred to in this subsection as the "corporation," becomes effective:

A. The title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The liabilities of the corporation remain the liabilities of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. An action or proceeding pending against the corporation continues against the corporation as if the domestication had not occurred; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The articles of domestication, or the articles of incorporation attached to the articles of domestication, constitute the articles of incorporation of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The shares of the corporation are reclassified into shares, other securities, obligations, rights to acquire shares or other securities or into cash or other property in accordance with the terms of the domestication as approved under the laws of the foreign jurisdiction, and the shareholders are entitled only to the rights provided by those terms and under those laws; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The corporation is deemed to:

(1) Be incorporated under the laws of this State for all purposes;

(2) Be the same corporation without interruption as the corporation that existed under the laws of the foreign jurisdiction; and

(3) Have been incorporated on the date it was originally incorporated in the foreign jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Domestication of domestic business corporation. When a domestication of a domestic business corporation in a foreign jurisdiction becomes effective, that foreign business corporation is deemed to:

A. Appoint the Secretary of State as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise appraisal rights in connection with the domestication and that foreign business corporation shall provide a mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Agree to promptly pay the amount, if any, to which the shareholders are entitled under chapter 13. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Owner liability. The owner liability of a shareholder in a foreign business corporation that is domesticated in this State, referred to in this subsection as the "corporation," is as provided in this subsection.

A. The domestication does not discharge any owner liability under the laws of the foreign jurisdiction to the extent any owner liability arose before the effective time of the articles of domestication. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The shareholder does not have owner liability under the laws of the foreign jurisdiction for any debt, obligation or liability of the corporation that arises after the effective time of the articles of domestication. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The provisions of the laws of the foreign jurisdiction continue to apply to the collection or discharge of any owner liability preserved by paragraph A as if the domestication had not occurred and the corporation were still incorporated under the laws of the foreign jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The shareholder has whatever rights of contribution from other shareholders that are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by paragraph A as if the domestication had not occurred and the corporation were still incorporated under the laws of that jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §926. Abandonment of domestication

1. Abandonment of domestication by domestic business corporation. Unless otherwise provided in a plan of domestication of a domestic business corporation, after the plan has been adopted and approved as required by this subchapter and at any time before the domestication has become effective, it may be abandoned by the corporation's board of directors without action by the shareholders.

If a domestication is abandoned under this subsection after articles of charter surrender have been filed with the Secretary of State but before the domestication has become effective, a statement that the domestication has been abandoned in accordance with this section, executed by an officer or other duly authorized representative of the corporation, must be delivered to the Secretary of State for filing prior to the effective date of the domestication. The statement takes effect upon filing, and the domestication is considered abandoned and does not become effective.

[ 2003, c. 344, Pt. B, §78 (AMD) .]

2. Abandonment of domestication by foreign business corporation. If the domestication of a foreign business corporation in this State is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication have been filed with the Secretary of State, a statement that the domestication has been abandoned, executed by an officer or other duly authorized representative of the corporation, must be delivered to the Secretary of State for filing. The statement takes effect upon filing, and the domestication is considered abandoned and does not become effective.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B78 (AMD).






Subchapter 2: NONPROFIT CONVERSION

13-C §931. Nonprofit conversion

1. Domestic nonprofit corporation; nonprofit conversion plan. A domestic business corporation may become a domestic nonprofit corporation pursuant to a plan of nonprofit conversion as provided in this subchapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Foreign nonprofit corporation; nonprofit conversion plan. A domestic business corporation may become a foreign nonprofit corporation if the nonprofit conversion is permitted by the laws of the foreign jurisdiction. Regardless of whether the laws of the foreign jurisdiction require the adoption of a plan of nonprofit conversion, the foreign nonprofit conversion must be approved by the adoption by the domestic business corporation of a plan of nonprofit conversion in the manner provided in this subchapter. The laws of the foreign jurisdiction govern the effect of the foreign nonprofit conversion.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Nonprofit conversion plan. A plan of nonprofit conversion pursuant to subsection 1 or 2 must include:

A. The terms and conditions of the conversion; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The manner and basis of reclassifying the shares of the corporation following its conversion into memberships, if any, or securities, obligations, rights to acquire memberships or securities, cash, other property or any combination thereof; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any desired amendments to the articles of incorporation of the corporation following its conversion; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. If the domestic business corporation is to be converted to a foreign nonprofit corporation, a statement naming the jurisdiction in which the corporation will be incorporated after the conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Amendment provision. A plan of nonprofit conversion under this section may also include a provision that the plan may be amended prior to the filing of articles of nonprofit conversion, except that after approval of the plan by the shareholders the plan may not be amended to change:

A. The amount or kind of memberships or securities, obligations, rights to acquire memberships or securities, cash or other property to be received by the shareholders under the plan; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The articles of incorporation as they will be in effect immediately following the conversion, except for changes permitted by section 1005; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Transitional rule. If any debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind issued, incurred or signed by a domestic business corporation before July 1, 2003 contains a provision applying to a merger of the domestic business corporation and the document does not refer to a nonprofit conversion of the domestic business corporation, the provision is deemed to apply to a nonprofit conversion of the domestic business corporation until the provision is amended.

[ 2011, c. 274, §42 (AMD) .]

6. Extrinsic facts. Terms of a plan of nonprofit conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §80 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B79,80 (AMD). 2011, c. 274, §42 (AMD).



13-C §932. Action on plan of nonprofit conversion

In the case of a conversion of a domestic business corporation to a domestic or foreign nonprofit corporation: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Plan adopted by directors. The plan of nonprofit conversion must be adopted by the corporation's board of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholders' approval. After adopting the plan of nonprofit conversion, the corporation's board of directors shall submit the plan to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make such a recommendation; or [2011, c. 274, §43 (NEW).]

B. Section 827 applies. [2011, c. 274, §43 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding;

[ 2011, c. 274, §43 (RPR) .]

3. Conditional submission. The corporation's board of directors may condition its submission of the plan of nonprofit conversion to the shareholders on any basis;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. If the approval of the shareholders of the plan of nonprofit conversion is to be given at a meeting, the domestic business corporation shall notify each shareholder of the meeting of shareholders at which the plan of nonprofit conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice must include or be accompanied by a copy of the corporation's articles of incorporation as they will be in effect immediately after the nonprofit conversion;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Majority approval. Unless the corporation's articles of incorporation or its board of directors acting pursuant to subsection 3 requires a greater vote, approval of the plan of nonprofit conversion requires the approval of the shareholders by a majority of all the votes entitled to be cast on the plan by the shareholders and, if any class or series is entitled to vote as a separate voting group on the plan, the approval of each such separate voting group by a majority of all the votes entitled to be cast on the plan by that voting group. The articles of incorporation may provide that the plan may be approved by a lesser vote of each voting group entitled to vote on the plan but in no case less than a majority of the votes cast by that voting group at a meeting at which there exists, for each such voting group, a quorum consisting of at least a majority of the votes entitled to be cast on the plan by each voting group entitled to vote on the plan;

[ 2003, c. 344, Pt. B, §81 (AMD) .]

6. Voting groups. In addition to the vote required under subsection 5, separate voting by voting groups is also required by each class or series of shares. Unless the corporation's articles of incorporation or its board of directors acting pursuant to subsection 3 requires a greater vote or a greater number of votes to be present, if the corporation has more than one class or series of shares outstanding, approval of the plan of nonprofit conversion requires the approval of each separate voting group by a majority of the votes entitled to be cast on the nonprofit conversion by that voting group; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Transitional rule. If any provision of the corporation's articles of incorporation or bylaws or of an agreement to which any of the directors or shareholders are parties, adopted or entered into before July 1, 2003, other than a provision that eliminates or limits voting or appraisal rights, applies to a merger and the document does not refer to a nonprofit conversion of the domestic business corporation, the provision is deemed to apply to a nonprofit conversion of the domestic business corporation until the provision is amended.

[ 2011, c. 274, §44 (AMD) .]

8. Consent of shareholders. A plan of nonprofit conversion may be approved for a participating corporation by written consent of shareholders entitled to vote, as provided in section 704. If the plan of nonprofit conversion is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the board of directors of the participating corporation approving, proposing, submitting, recommending or otherwise respecting the plan of nonprofit conversion is not necessary and shareholders of the participating corporation are not entitled to receive notice of or to dissent from the plan of nonprofit conversion.

[ 2003, c. 344, Pt. B, §82 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B81,82 (AMD). 2011, c. 274, §§43, 44 (AMD).



13-C §933. Articles of nonprofit conversion

1. Articles of nonprofit conversion. After a plan of nonprofit conversion providing for the conversion of a domestic business corporation, referred to in this section as the "corporation," to a domestic nonprofit corporation has been adopted and approved as required by this Act, articles of nonprofit conversion must be executed on behalf of the corporation by an officer or other duly authorized representative of the corporation. The articles must set forth:

A. The name of the corporation immediately before the filing of the articles of nonprofit conversion and, if that name does not satisfy the requirements of the Maine Nonprofit Corporation Act or the corporation desires to change its name in connection with the conversion, a name that satisfies the requirements of the Maine Nonprofit Corporation Act; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A statement that the plan of nonprofit conversion was duly approved by the shareholders in the manner required by this Act and the articles of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Provisions of articles of nonprofit conversion. The articles of nonprofit conversion must either contain all the provisions that the Maine Nonprofit Corporation Act requires to be set forth in articles of incorporation of a domestic nonprofit corporation with any other desired provisions permitted by the Maine Nonprofit Corporation Act or have attached articles of incorporation that satisfy the requirements of the Maine Nonprofit Corporation Act. In either case, provisions that would not be required by the Maine Nonprofit Corporation Act to be included in restated articles of incorporation of a domestic nonprofit corporation may be omitted.

[ 2003, c. 344, Pt. B, §83 (AMD) .]

3. Delivery to Secretary of State. The articles of nonprofit conversion must be delivered to the Secretary of State for filing and take effect at the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B83 (AMD).



13-C §934. Surrender of charter upon foreign nonprofit conversion

1. Articles of charter surrender. Whenever a domestic business corporation, referred to in this section as the "corporation," has adopted and approved, in the manner required by this subchapter, a plan of nonprofit conversion providing for the corporation to be converted to a foreign nonprofit corporation, articles of charter surrender must be executed on behalf of the corporation by an officer or other duly authorized representative of the corporation. The articles of charter surrender must set forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign nonprofit corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A statement that the foreign nonprofit conversion was duly approved by the shareholders in the manner required by this Act and the corporation's articles of incorporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The corporation's new jurisdiction of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Filing of articles of charter surrender. The articles of charter surrender must be delivered by the corporation to the Secretary of State for filing. The articles of charter surrender take effect on the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §935. Effect of nonprofit conversion

1. Conversion to domestic nonprofit corporation. When the conversion of a domestic business corporation to a domestic nonprofit corporation, referred to in this subsection as the "corporation," becomes effective:

A. The title to all real and personal property, both tangible and intangible, of the domestic business corporation remains in the corporation without reversion or impairment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The liabilities of the domestic business corporation remain the liabilities of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. An action or proceeding pending against the domestic business corporation continues against the corporation as if the conversion had not occurred; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The articles of nonprofit conversion, or the articles of incorporation attached to the articles of nonprofit conversion, constitute the articles of incorporation of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The shares of the corporation are reclassified into memberships, securities, obligations, rights to acquire memberships or securities or into cash or other property in accordance with the plan of conversion, and the shareholders are entitled only to the rights provided in the plan of nonprofit conversion or to any rights they may have under chapter 13; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The corporation is deemed to:

(1) Be a domestic nonprofit corporation for all purposes;

(2) Be the same corporation without interruption as the domestic business corporation; and

(3) Have been incorporated on the date that it was originally incorporated as a domestic business corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Conversion to foreign nonprofit corporation. When the conversion of a domestic business corporation to a foreign nonprofit corporation becomes effective, that foreign nonprofit corporation is deemed to:

A. Appoint the Secretary of State as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise appraisal rights in connection with the conversion and that domestic business corporation shall provide a mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State; and [2003, c. 344, Pt. B, §84 (AMD).]

B. Agree to promptly pay the amount, if any, to which the shareholders are entitled under chapter 13. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §84 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B84 (AMD).



13-C §936. Abandonment of nonprofit conversion

1. Abandonment of plan. Unless otherwise provided in a plan of nonprofit conversion of a domestic business corporation, after the plan has been adopted and approved as required by this subchapter and at any time before the nonprofit conversion has become effective, the plan may be abandoned by the corporation's board of directors without action by the shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Statement of abandonment. If a nonprofit conversion is abandoned under subsection 1 after articles of nonprofit conversion or articles of charter surrender have been filed with the Secretary of State but before the nonprofit conversion has become effective, a statement that the nonprofit conversion has been abandoned in accordance with this section, executed by an officer or other duly authorized representative of the corporation, must be delivered to the Secretary of State for filing prior to the effective date of the nonprofit conversion. The statement takes effect upon filing, and the nonprofit conversion is considered abandoned and does not become effective.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 3: FOREIGN NONPROFIT DOMESTICATION AND CONVERSION

13-C §941. Foreign nonprofit domestication and conversion

A foreign nonprofit corporation may become a domestic business corporation only if the domestication and conversion is permitted by the organic law of the foreign nonprofit corporation. The laws of this State govern the effect of converting to a domestic business corporation pursuant to this subchapter. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §942. Articles of domestication and conversion

1. Conversion to domestic business corporation. After the conversion of a foreign nonprofit corporation to a domestic business corporation, referred to in this subsection as the "corporation," has been authorized as required by the laws of the foreign jurisdiction, articles of domestication and conversion must be executed by an officer or other duly authorized representative of the corporation. The articles must set forth:

A. The name of the corporation immediately before the filing of the articles of domestication and conversion and, if that name is unavailable for use in this State or the corporation desires to change its name in connection with the domestication and conversion, a name that satisfies the requirements of section 401; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The jurisdiction of incorporation of the corporation immediately before the filing of the articles of domestication and conversion and the date the corporation was incorporated in that jurisdiction; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A statement that the domestication and conversion of the corporation in this State was duly authorized as required by the laws of the jurisdiction in which the corporation was incorporated immediately before its domestication and conversion in this State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Provision of articles of domestication and conversion. The articles of domestication and conversion executed in accordance with subsection 1 must either contain all the provisions that section 202, subsection 1 requires to be set forth in articles of incorporation with any other desired provisions that section 202, subsection 2 permits to be included in articles of incorporation or have attached articles of incorporation. In either case, provisions that would not be required by chapter 10 to be included in restated articles of incorporation may be omitted.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Filing with Secretary of State. Articles of domestication and conversion executed in accordance with subsection 1 must be delivered to the Secretary of State for filing and take effect at the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Certificate of authority. If the foreign nonprofit corporation is authorized to carry on activities in this State under the provisions of the Maine Nonprofit Corporation Act, its certificate of authority is cancelled automatically on the effective date of its domestication and conversion.

[ 2003, c. 344, Pt. B, §85 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B85 (AMD).



13-C §943. Effect of foreign nonprofit domestication and conversion

1. Effect of domestication and conversion. When a domestication and conversion of a foreign nonprofit corporation to a domestic business corporation, referred to in this subsection as the "corporation," becomes effective:

A. The title to all real and personal property, both tangible and intangible, of the foreign nonprofit corporation remains in the corporation without reversion or impairment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The liabilities of the foreign nonprofit corporation remain the liabilities of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. An action or proceeding pending against the foreign nonprofit corporation continues against the corporation as if the domestication and conversion had not occurred; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The articles of domestication and conversion, or the articles of incorporation attached to the articles of domestication and conversion, constitute the articles of incorporation of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Shares, other securities, obligations, rights to acquire shares or other securities of the corporation or cash or other property must be issued or paid as provided pursuant to the laws of the foreign jurisdiction, so long as at least one share is outstanding immediately after the effective time; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The corporation is deemed to:

(1) Be a domestic business corporation for all purposes;

(2) Be the same corporation without interruption as the corporation that existed under the laws of the jurisdiction in which it was formerly domiciled; and

(3) Have been incorporated on the date it was originally incorporated in the former jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Owner liability. The owner liability of a member of a foreign nonprofit corporation that domesticates and converts to a domestic business corporation is as provided in this subsection.

A. The domestication and conversion does not discharge any owner liability under the laws of the foreign jurisdiction to the extent any such owner liability arose before the effective time of the articles of domestication and conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The member does not have owner liability under the laws of the foreign jurisdiction for any debt, obligation or liability of the corporation that arises after the effective time of the articles of domestication and conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The provisions of the laws of the foreign jurisdiction continue to apply to the collection or discharge of any owner liability preserved by paragraph A as if the domestication and conversion had not occurred and the domestic business corporation were still incorporated under the laws of the foreign jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The member has whatever rights of contribution from other members are provided by the laws of the foreign jurisdiction with respect to any owner liability preserved by paragraph A as if the domestication and conversion had not occurred and the domestic business corporation were still incorporated under the laws of that jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §944. Abandonment of foreign nonprofit domestication and conversion

If the domestication and conversion of a foreign nonprofit corporation to a domestic business corporation is abandoned in accordance with the laws of the foreign jurisdiction after articles of domestication and conversion have been filed with the Secretary of State, a statement that the domestication and conversion has been abandoned, executed by an officer or other duly authorized representative of the corporation, must be delivered to the Secretary of State for filing. The statement takes effect upon filing, and the domestication and conversion is considered abandoned and does not become effective. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 4: ENTITY CONVERSION

13-C §951. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Converting entity. "Converting entity" means the domestic business corporation or domestic unincorporated entity that adopts a plan of entity conversion or the foreign unincorporated entity converting to a domestic business corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Surviving entity. "Surviving entity" means the corporation or unincorporated entity as it continues in existence immediately after consummation of an entity conversion pursuant to this subchapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §952. Entity conversion authorized

1. Domestic other entity. A domestic business corporation may become a domestic unincorporated entity pursuant to a plan of entity conversion. If the organic law of the unincorporated entity does not provide for such a conversion, section 957 governs the effect of converting to that form of unincorporated entity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Foreign unincorporated entity. A domestic business corporation may become a foreign unincorporated entity only if the entity conversion is permitted by the laws of the foreign jurisdiction. The laws of the foreign jurisdiction govern the effect of converting to an unincorporated entity in that jurisdiction.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Entity conversion. A domestic unincorporated entity may become a domestic business corporation. Section 957 governs the effect of converting to a domestic business corporation. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of an entity conversion, the conversion must be adopted and approved, and the entity conversion effectuated, in the same manner as a merger of the unincorporated entity, and its interest holders are entitled to appraisal rights if appraisal rights are available upon any type of merger under the organic law of the unincorporated entity. If the organic law of a domestic unincorporated entity does not provide procedures for the approval of either an entity conversion or a merger, a plan of entity conversion must be adopted and approved, the entity conversion effectuated and appraisal rights exercised in accordance with the procedures in this subchapter and chapter 13. Without limiting the provisions of this subsection, a domestic unincorporated entity whose organic law does not provide procedures for the approval of an entity conversion is subject to subsection 5 and section 954, subsection 8. For purposes of applying this subchapter and chapter 13:

A. The unincorporated entity and its interest holders, interests and organic documents taken together are deemed to be a domestic business corporation and its shareholders, shares and articles of incorporation, respectively and vice versa, as the context may require; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If the business and affairs of the unincorporated entity are managed by a group of persons that is not identical to the interest holders, that group is deemed to be the board of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §86 (AMD) .]

4. Authorization to become corporation. A foreign unincorporated entity may become a domestic business corporation if the organic law of the foreign unincorporated entity authorizes it to become a corporation in another jurisdiction. The laws of this State govern the effect of conversion to a domestic business corporation pursuant to this subchapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Transitional rule. If any debt security, note or similar evidence of indebtedness for money borrowed, whether secured or unsecured, or a contract of any kind issued, incurred or signed by a domestic business corporation before July 1, 2003, applies to a merger of the corporation and the document does not refer to an entity conversion of the corporation, the provision is deemed to apply to an entity conversion of the corporation until the provision is amended.

[ 2011, c. 274, §45 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B86 (AMD). 2011, c. 274, §45 (AMD).



13-C §953. Plan of entity conversion

1. Plan of entity conversion. A plan of entity conversion under section 952 must include:

A. A statement of the type of unincorporated entity the surviving entity will be and, if the other entity will be a foreign unincorporated entity, its jurisdiction of organization; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The terms and conditions of the conversion; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The manner and basis of converting the shares of the domestic business corporation following its conversion into interests or other securities, obligations, rights to acquire interests or other securities, cash, other property, or any combination thereof; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The full text of the organic documents of the surviving entity as they will be in effect immediately after consummation of the conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Amendment of plan. A plan of entity conversion may also include a provision that the plan may be amended prior to the filing of articles of entity conversion, except that after approval of the plan by the shareholders the plan may not be amended to change:

A. The amount or kind of shares or other securities, interests, obligations, rights to acquire shares, other securities or interests, cash or other property to be received under the plan by the shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The organic documents that will be in effect immediately following the conversion, except for changes permitted by a provision of the organic law of the surviving entity comparable to section 1005; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any of the other terms or conditions of the plan if the change would adversely affect any of the shareholders in any material respect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Extrinsic facts. Terms of a plan of entity conversion may be made dependent upon facts objectively ascertainable outside the plan in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §87 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B87 (AMD).



13-C §954. Action on plan of entity conversion

In the case of an entity conversion of a domestic business corporation, referred to in this section as the "corporation," to a domestic or foreign unincorporated entity: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Plan adopted by board. The plan of entity conversion must be adopted by the corporation's board of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholders' approval. After adopting the plan of entity conversion, the corporation's board of directors shall submit the plan to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the plan, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make such a recommendation; or [2011, c. 274, §46 (NEW).]

B. Section 827 applies. [2011, c. 274, §46 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding;

[ 2011, c. 274, §46 (RPR) .]

3. Conditional submission. The corporation's board of directors may condition its submission of the plan of entity conversion to the shareholders on any basis;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. If the approval of the shareholders of the plan of entity conversion under subsection 2 is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan of entity conversion is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. The notice must include or be accompanied by a copy of the organic documents of the surviving entity as they will be in effect immediately after the entity conversion;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Majority approval. Unless the corporation's articles of incorporation or its board of directors acting pursuant to subsection 3 requires a greater vote, approval of the plan of entity conversion requires the approval of the shareholders at a meeting by a majority of all the votes entitled to be cast on the plan by the shareholders, voting as a single voting group. The articles of incorporation may provide that the plan may be approved by a lesser vote of each voting group entitled to vote on the plan but in no case less than a majority of the votes cast by that voting group at a meeting at which there exists, for each such voting group, a quorum consisting of at least a majority of the votes entitled to be cast on the plan by each voting group entitled to vote on the plan;

[ 2003, c. 344, Pt. B, §88 (AMD) .]

6. Voting groups. In addition to the vote required under subsection 5, separate voting by voting groups is also required by each class or series of shares. Unless the corporation's articles of incorporation or the board of directors acting pursuant to subsection 3 requires a greater vote or a greater number of votes to be present, if the corporation has more than one class or series of shares outstanding, approval of the plan of entity conversion requires the approval of each such separate voting group by a majority of the votes entitled to be cast on the conversion by that voting group. The articles of incorporation may provide that the plan may be approved by a lesser vote of each class or series of shares as provided in subsection 5;

[ 2003, c. 344, Pt. B, §88 (AMD) .]

7. Transitional rule. If any provision of the corporation's articles of incorporation or bylaws or of an agreement to which any of the directors or shareholders are parties, adopted or entered into before July 1, 2003, other than a provision that eliminates or limits voting or appraisal rights, applies to a merger and the document does not refer to an entity conversion of the corporation, the provision is deemed to apply to an entity conversion of the corporation until the provision is amended;

[ 2011, c. 274, §47 (AMD) .]

8. Written consent. If as a result of an entity conversion one or more shareholders of the corporation would become subject to owner liability for the debts, obligations or liabilities of any other person or entity, approval of the plan of conversion requires the execution by each such shareholder of a separate written consent to become subject to such owner liability; and

[ 2003, c. 344, Pt. B, §88 (AMD) .]

9. Consent of shareholders. A plan of entity conversion may be approved for a participating corporation by written consent of shareholders entitled to vote, as provided in section 704. If the plan of entity conversion is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the board of directors of the participating corporation approving, proposing, submitting, recommending or otherwise respecting the plan of entity conversion is not necessary and shareholders of the participating corporation are not entitled to receive notice of or to dissent from the plan of nonprofit conversion.

[ 2003, c. 344, Pt. B, §89 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B88,89 (AMD). 2011, c. 274, §§46, 47 (AMD).



13-C §955. Articles of entity conversion

1. Conversion to domestic unincorporated entity. After the conversion of a domestic business corporation, referred to in this subsection as the "corporation," to a domestic unincorporated entity has been adopted and approved as required by this Act, articles of entity conversion must be executed on behalf of the corporation by an officer or other duly authorized representative. The articles must:

A. Set forth the name of the corporation immediately before the filing of the articles of entity conversion and the name to which the name of the corporation is to be changed, which must be a name that satisfies the organic law of the surviving entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. State the type of unincorporated entity that the surviving entity will be; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Set forth a statement that the plan of entity conversion was duly approved by the shareholders in the manner required by this Act and the corporation's articles of incorporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. If the surviving entity is a filing entity, either contain all the provisions required to be set forth in its public organic document with any other desired provisions that are permitted or have attached a public organic document; except that, in either case, provisions that would not be required by chapter 10 to be included in a restated public organic document may be omitted. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Conversion to domestic business corporation. After the conversion of a domestic unincorporated entity to a domestic business corporation has been adopted and approved as required by the organic law of the unincorporated entity, articles of entity conversion must be executed on behalf of the unincorporated entity by an officer or other duly authorized representative of the unincorporated entity. The articles must:

A. Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which must be a name that satisfies the requirements of section 401; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Set forth a statement that the plan of entity conversion was duly approved in accordance with the organic law of the unincorporated entity; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Either contain all the provisions that section 202, subsection 1 requires to be set forth in articles of incorporation with any other desired provisions that section 202, subsection 2 permits to be included in articles of incorporation or have attached articles of incorporation; except that, in either case, provisions that would not be required under chapter 10 to be included in restated articles of incorporation of a domestic business corporation may be omitted. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §90 (AMD) .]

3. Conversion by law of foreign jurisdiction. After the conversion of a foreign unincorporated entity to a domestic business corporation is authorized as required by the laws of the foreign jurisdiction, articles of entity conversion must be executed on behalf of the foreign unincorporated entity by an officer or other duly authorized representative of the unincorporated entity. The articles must:

A. Set forth the name of the unincorporated entity immediately before the filing of the articles of entity conversion and the name to which the name of the unincorporated entity is to be changed, which must be a name that satisfies the requirements of section 401; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Set forth the jurisdiction under the laws of which the unincorporated entity was organized immediately before the filing of the articles of entity conversion and the date on which the unincorporated entity was organized in that jurisdiction; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Set forth a statement that the conversion of the unincorporated entity was duly approved in the manner required by its organic law; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Either contain all the provisions that section 202, subsection 1 requires to be set forth in articles of incorporation with any other desired provisions that section 202, subsection 2 permits to be included in articles of incorporation or have attached articles of incorporation; except that, in either case, provisions that would not be required by chapter 10 to be included in restated articles of incorporation of a domestic business corporation may be omitted. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §91 (AMD) .]

3-A. File with Secretary of State. The articles of entity conversion must be delivered to the Secretary of State for filing and take effect at the effective time provided in section 125.

[ RR 2001, c. 2, Pt. A, §23 (AFF); RR 2001, c. 2, Pt. A, §22 (COR) .]

4. Certificate of authority; cancelled. If the converting entity is a foreign unincorporated entity that is authorized to transact business in this State under a provision of law similar to chapter 15, its certificate of authority or other type of foreign qualification is cancelled automatically on the effective date of its conversion.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

RR 2001, c. 2, §A23 (AFF). RR 2001, c. 2, §A22 (COR). 2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B90,91 (AMD).



13-C §956. Surrender of charter upon conversion

1. Articles of charter surrender; domestic business corporation. Whenever a domestic business corporation has adopted and approved, in the manner required by this subchapter, a plan of entity conversion providing for the domestic business corporation, referred to in this section as the "corporation," to be converted to a foreign unincorporated entity, articles of charter surrender must be executed on behalf of the corporation by an officer or other duly authorized representative of the corporation. The articles of charter surrender must set forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A statement that the articles of charter surrender are being filed in connection with the conversion of the corporation to a foreign unincorporated entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A statement that the conversion was duly approved by the shareholders in the manner required by this Act and the corporation's articles of incorporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The jurisdiction under the laws of which the surviving entity is organized; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. If the surviving entity is a nonfiling entity, the address of its executive office immediately after the conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. File with Secretary of State. The articles of charter surrender must be delivered by the corporation to the Secretary of State for filing. The articles of charter surrender take effect on the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §957. Effect of entity conversion

1. Conversion to domestic business corporation or domestic other entity. When a conversion under this subchapter in which the surviving entity is a domestic business corporation or domestic unincorporated entity becomes effective:

A. The title to all real and personal property, both tangible and intangible, of the converting entity remains in the surviving entity without reversion or impairment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The liabilities of the converting entity remain the liabilities of the surviving entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. An action or proceeding pending against the converting entity continues against the surviving entity as if the conversion had not occurred; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. In the case of a surviving entity that is a filing entity, the articles of conversion or the articles of incorporation or public organic document attached to the articles of conversion constitute the articles of incorporation or public organic document of the surviving entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. In the case of a surviving entity that is a nonfiling entity, the private organic document provided for in the plan of entity conversion constitutes the private organic document of the surviving entity; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The shares or interests of the converting entity are reclassified into shares, interests, other securities, obligations, rights to acquire shares, interests or other securities or into cash or other property in accordance with the plan of entity conversion; and the shareholders or interest holders of the converting entity are entitled only to the rights provided in the plan of entity conversion and to any rights they may have under chapter 13; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. The surviving entity is deemed to:

(1) Be a domestic business corporation or domestic unincorporated entity for all purposes;

(2) Be the same corporation or unincorporated entity without interruption as the converting entity; and

(3) Have been incorporated or otherwise organized on the date that the converting entity was originally incorporated or organized. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Conversion to a foreign other entity. When a conversion of a domestic business corporation to a foreign unincorporated entity becomes effective, the surviving entity is deemed to:

A. Appoint the Secretary of State as its agent for service of process in a proceeding to enforce the rights of shareholders who exercise appraisal rights in connection with the conversion and shall provide a mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Agree to promptly pay the amount, if any, to which the shareholders are entitled under chapter 13. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Owner liability; shareholder. A shareholder who becomes subject to owner liability for some or all of the debts, obligations or liabilities of the surviving entity is personally liable only for those debts, obligations or liabilities of the surviving entity that arise after the effective time of the articles of entity conversion.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Interest holder; owner liability. The owner liability of an interest holder in an unincorporated entity that converts to a domestic business corporation is as provided in this subsection.

A. The conversion does not discharge any owner liability under the organic law of the unincorporated entity to the extent any owner liability arose before the effective time of the articles of entity conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The interest holder does not have owner liability under the organic law of the unincorporated entity for any debt, obligation or liability of the domestic business corporation that arises after the effective time of the articles of entity conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The provisions of the organic law of the unincorporated entity continue to apply to the collection or discharge of any owner liability preserved by paragraph A as if the conversion had not occurred and the surviving entity were still the converting entity. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The interest holder has whatever rights of contribution from other interest holders are provided by the organic law of the unincorporated entity with respect to any owner liability preserved by paragraph A as if the conversion had not occurred and the surviving entity were still the converting entity. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §958. Abandonment of entity conversion

1. Conversion abandoned by board of directors. Unless otherwise provided in a plan of entity conversion of a domestic business corporation, after the plan has been adopted and approved as required by this subchapter and at any time before the entity conversion has become effective, it may be abandoned by the corporation's board of directors without action by the shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Statement of abandonment. If an entity conversion is abandoned after articles of entity conversion or articles of charter surrender have been filed with the Secretary of State but before the entity conversion has become effective, a statement that the entity conversion has been abandoned in accordance with this section, executed by an officer or other duly authorized representative of the corporation, must be delivered to the Secretary of State for filing prior to the effective date of the entity conversion. Upon filing, the statement takes effect and the entity conversion is considered abandoned and does not become effective.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).









Chapter 10: AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

Subchapter 1: AMENDMENT OF ARTICLES OF INCORPORATION

13-C §1001. Authority to amend

1. Generally. A corporation may amend its articles of incorporation at any time to add or change a provision that, as of the effective date of the amendment, is required or permitted in the articles of incorporation or to delete a provision that is not required to be contained in the articles of incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. No vested property right. A shareholder of a corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement or purpose or duration of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Organized under special Act. If a corporation was organized under a special Act of the Legislature, the corporation may amend its articles of incorporation only if:

A. The corporation could now be organized under this Act; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The proposed amendment would not be materially inconsistent with the special Act creating the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1002. Amendment before issuance of shares

If a corporation has not yet issued shares, its board of directors or if it has no board of directors, its incorporators, may adopt one or more amendments to the corporation's articles of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1003. Amendment by board of directors and shareholders

If a corporation has issued shares, an amendment to the articles of incorporation must be adopted in accordance with the following. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Amendment adopted by board of directors. The proposed amendment must be adopted by the board of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Approval by shareholders. Except as provided in sections 1005, 1007 and 1008, after adopting the proposed amendment the corporation's board of directors shall submit the amendment to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the amendment, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make such a recommendation; or [2011, c. 274, §48 (NEW).]

B. Section 827 applies. [2011, c. 274, §48 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding.

[ 2011, c. 274, §48 (RPR) .]

3. Condition of submission. The board of directors may condition its submission of the amendment to the shareholders on any basis.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. If the amendment is required to be approved by the shareholders and the approval is to be given at a meeting, the corporation must notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the amendment is to be submitted for approval. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the amendment and must contain or be accompanied by a copy of the amendment.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Approval by majority. Unless the articles of incorporation or the board of directors, acting pursuant to subsection 3, requires a greater vote, approval of the amendment requires the approval of the shareholders by a majority of all the votes entitled to be cast on the amendment by the shareholders and, if any class or series is entitled to vote as a separate voting group on the amendment, except as provided in section 1004, subsection 3, the amendment requires the approval of each separate voting group by a majority of all the votes entitled to be cast on the amendment by that voting group. The articles of incorporation may provide that an amendment may be approved by a lesser vote of each voting group entitled to vote on the amendment, but in no case less than a majority of the votes cast by that voting group at a meeting at which there exists, for each such voting group, a quorum consisting of at least a majority of the votes entitled to be cast on the amendment by each voting group entitled to vote on the amendment.

[ 2003, c. 344, Pt. B, §92 (AMD) .]

6. Consent of shareholders. An amendment to the articles of incorporation may be approved by written consent of shareholders entitled to vote, as provided in section 704. If the amendment is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the board of directors proposing the amendment is not necessary.

[ 2003, c. 344, Pt. B, §92 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B92 (AMD). 2011, c. 274, §48 (AMD).



13-C §1004. Voting on amendments by voting groups

1. Separate voting groups. If a corporation has more than one class of shares outstanding, the holders of the outstanding shares of a class are entitled to vote as a separate voting group, if shareholder voting is otherwise required by this Act, on a proposed amendment to the articles of incorporation if the amendment would:

A. Effect an exchange or reclassification of all or part of the shares of the class into shares of another class; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Change the rights, preferences or limitations of all or part of the shares of the class; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Change the shares of all or part of the class into a different number of shares of the same class; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Create a new class of shares having rights or preferences with respect to distributions that are prior or superior to the shares of the class; [2011, c. 274, §49 (AMD).]

F. Increase the rights, preferences or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions that are prior or superior to the shares of the class; [2011, c. 274, §50 (AMD).]

G. Limit or deny an existing preemptive right of all or part of the shares of the class; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

H. Cancel or otherwise affect rights to distributions that have accumulated but have not yet been authorized on all or part of the shares of the class. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §§49, 50 (AMD) .]

2. Voting rights of series. If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection 1, the holders of shares of that series are entitled to vote as a separate voting group on the proposed amendment.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Two or more classes or series affected; vote as one group. If a proposed amendment that entitles the holders of 2 or more classes or series of shares to vote as separate voting groups under this section would affect those 2 or more classes or series in the same or a substantially similar way, the holders of shares of all the classes or series so affected must vote together as a single voting group on the proposed amendment, unless otherwise provided in the articles of incorporation or required by the board of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Nonvoting shares. A class or series of shares is entitled to the voting rights granted by this section even if the articles of incorporation provide that the shares are nonvoting shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §§49, 50 (AMD).



13-C §1005. Amendment by board of directors

Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt amendments to the corporation's articles of incorporation without shareholder approval: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Extend duration of corporation. To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Initial directors. To delete the names and addresses of the initial directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Initial registered clerk or registered office.

[ 2007, c. 323, Pt. C, §15 (RP); 2007, c. 323, Pt. G, §4 (AFF) .]

4. One class of shares outstanding. If the corporation has only one class of shares outstanding:

A. To change each issued and unissued authorized share of the class into a greater number of whole shares of that class; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. To increase the number of authorized shares of the class to the extent necessary to permit the issuance of shares as a share dividend; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Change corporate name. To change the corporate name by substituting the word "corporation," "incorporated," "company," or "limited" or the abbreviation "corp.," "inc.," "co." or "ltd." for a similar word or abbreviation in the name or by adding, deleting or changing a geographical attribution for the name;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Reduction in authorized shares. To reflect a reduction in authorized shares, as a result of the operation of section 642, subsection 2, when the corporation has acquired its own shares and the articles of incorporation prohibit the reissue of the acquired shares;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Delete class of shares. To delete a class of shares from the articles of incorporation, as a result of the operation of section 642, subsection 2, when there are no remaining shares of the class because the corporation has acquired all shares of the class and the articles of incorporation prohibit the reissue of the acquired shares; or

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Make approved changes. To make any change expressly permitted by section 602, subsections 1 and 2-A to be made without shareholder approval.

[ 2003, c. 344, Pt. B, §94 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B93,94 (AMD). 2007, c. 323, Pt. C, §15 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1006. Articles of amendment

1. Content. After an amendment to the articles of incorporation has been adopted and approved in the manner required by this Act and by the articles of incorporation, the corporation shall deliver to the Secretary of State for filing articles of amendment that must set forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The text of each amendment adopted or the information required by section 121, subsection 10, paragraph E; [2003, c. 344, Pt. B, §95 (AMD).]

C. If an amendment provides for an exchange, reclassification or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself, which may be dependent upon facts objectively ascertainable outside the articles of amendment in accordance with section 121, subsection 10; [2003, c. 344, Pt. B, §95 (AMD).]

D. The date of each amendment's adoption; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. If an amendment was adopted by the incorporators or board of directors without shareholder approval, a statement that the amendment was duly approved by the incorporators or by the board of directors, as the case may be, and that shareholder approval was not required; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. If an amendment required approval by the shareholders, a statement that the amendment was duly approved by the shareholders in the manner required by this Act and by the articles of incorporation or, if an amendment is being filed pursuant to section 121, subsection 10, a statement to that effect. [2003, c. 344, Pt. B, §95 (AMD).]

[ 2003, c. 344, Pt. B, §95 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B95 (AMD).



13-C §1007. Restated articles of incorporation

1. Consolidation into single document. A corporation's board of directors may restate its articles of incorporation at any time, with or without shareholder approval, to consolidate all amendments into a single document. The restatement may omit statements as to the incorporator or incorporators and the initial directors.

[ 2003, c. 344, Pt. B, §96 (AMD) .]

2. Inclusion of amendments requiring shareholder approval. If the restated articles of incorporation include one or more new amendments that require shareholder approval, the amendments must be adopted and approved as provided in section 1003.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Filing restated articles. A corporation that restates its articles of incorporation shall deliver to the Secretary of State for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate that states that the restated articles of incorporation consolidate all amendments into a single document. If a new amendment is included in the restated articles of incorporation, the certificate must also include the statements required under section 1006.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Original articles superseded. Duly adopted restated articles of incorporation supersede the original articles of incorporation and all earlier amendments to the articles of incorporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Certification of restated articles. The Secretary of State may certify restated articles of incorporation as the articles of incorporation currently in effect without including the certificate information required by subsection 3.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B96 (AMD).



13-C §1008. Amendment pursuant to reorganization

1. Court ordered reorganization. A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under the authority of a law of the United States.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Individual appointed by court. The individual or individuals designated by the court pursuant to subsection 1 shall deliver to the Secretary of State for filing articles of amendment setting forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The text of each amendment approved by the court; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The date of the court's order or decree approving the articles of amendment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The title of the reorganization proceeding in which the order or decree was entered; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. A statement that the court had jurisdiction of the proceeding under federal statute. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Final decree. This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1009. Effect of amendment

An amendment to a corporation's articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 2: AMENDMENT OF BYLAWS

13-C §1020. Amendment by board of directors or shareholders

1. Shareholders amend; repeal bylaws. A corporation's shareholders may amend or repeal the corporation's bylaws.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Board of directors amend bylaws. A corporation's board of directors may amend or repeal the corporation's bylaws, unless:

A. The articles of incorporation or section 1021 reserve that power exclusively to the shareholders in whole or part; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Except as provided in section 206, subsection 4, the shareholders in amending, repealing or adopting a bylaw expressly provide that the board of directors may not amend, repeal or reinstate that bylaw. [2011, c. 274, §51 (AMD).]

[ 2011, c. 274, §51 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §51 (AMD).



13-C §1021. Bylaw increasing quorum or voting requirement for directors

1. Increase quorum or voting requirement. A bylaw that increases a quorum or voting requirement for the corporation's board of directors may be amended or repealed:

A. If originally adopted by the shareholders, only by the shareholders, unless the bylaw otherwise provides; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If adopted by the board of directors, either by the shareholders or by the board of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Bylaw increasing quorum or voting requirement. A bylaw adopted or amended by the shareholders that increases a quorum or voting requirement for the corporation's board of directors may provide that it can be amended or repealed only by a specified vote of either the shareholders or the board of directors.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Amendment quorum requirement. Action by the corporation's board of directors under subsection 1 to amend or repeal a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).









Chapter 11: MERGERS AND SHARE EXCHANGES

13-C §1101. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Eligible entity. "Eligible entity" means a domestic or foreign unincorporated entity or a domestic or foreign nonprofit corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Eligible interests. "Eligible interests" means interests and memberships.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Merger. "Merger" means a business combination pursuant to section 1102.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Party to a merger or party to a share exchange. "Party to a merger" or "party to a share exchange" means any domestic or foreign corporation or eligible entity that will:

A. Merge under a plan of merger; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Acquire shares or eligible interests of another corporation or an eligible entity in a share exchange; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Have all of its shares or eligible interests or all of one or more classes or series of its shares or eligible interests acquired in a share exchange. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Share exchange. "Share exchange" means a business combination pursuant to section 1103.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Survivor. "Survivor" in a merger means the corporation or eligible entity into which one or more other corporations or eligible entities are merged. A survivor of a merger may preexist the merger or be created by the merger.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1102. Merger

1. General authority of domestic corporations. One or more domestic business corporations may merge with one or more domestic or foreign business corporations or eligible entities pursuant to a plan of merger under this section.

[ 2003, c. 344, Pt. B, §97 (AMD) .]

2. Merger with foreign entities. A foreign business corporation or a foreign eligible entity may be a party to a merger with a domestic business corporation or may be created by the terms of a plan of merger under this section only if the merger is permitted by the laws under which the foreign business corporation or eligible entity is organized or by which it is governed; and

[ 2003, c. 344, Pt. B, §97 (AMD) .]

3. Merger not contemplated in organic law. If the organic law of a domestic eligible entity does not provide procedures for the approval of a merger, a plan of merger may be adopted and approved, the merger effectuated, and appraisal rights exercised in accordance with the procedures in this chapter and chapter 13. For the purposes of applying this chapter and chapter 13:

A. The eligible entity, its members or interest holders, eligible interests and organic documents taken together are deemed to be a domestic business corporation, shareholders, shares and articles of incorporation, respectively and vice versa as the context may require; and [2003, c. 344, Pt. B, §97 (AMD).]

B. If the business and affairs of the eligible entity are managed by a group of persons that is not identical to the members or interest holders, that group is deemed to be the board of directors. [2003, c. 344, Pt. B, §97 (AMD).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

4. Plan of merger. A plan of merger must include:

A. The name of each domestic or foreign business corporation or eligible entity that will merge and the name of the corporation or eligible entity that will be the survivor of the merger; [2003, c. 344, Pt. B, §97 (AMD).]

B. The terms and conditions of the merger; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The manner and basis of converting the shares of each merging domestic or foreign business corporation and eligible interests of each merging domestic or foreign eligible entity into shares or other securities, eligible interests, obligations, rights to acquire shares or other securities or eligible interests, cash or other property or any combination thereof; [2003, c. 344, Pt. B, §97 (AMD).]

D. The articles of incorporation of any domestic or foreign business or nonprofit corporation or the organic documents of any domestic or foreign unincorporated entity to be created by the merger or, if a new domestic or foreign business or nonprofit corporation or unincorporated entity is not to be created by the merger, any amendments to the survivor's articles of incorporation or organic documents; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Any other provisions required by the laws under which any party to the merger is organized or by which it is governed, or by the articles of incorporation or organic documents of any such person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

5. Extrinsic facts. Terms of a plan of merger may be made dependent upon facts objectively ascertainable outside the plan in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §97 (AMD) .]

6. Amend plan prior to filing articles of merger. The plan of merger may also include a provision that the plan may be amended prior to filing the articles of merger with the Secretary of State under section 1106, subsection 2. Subsequent to any approval of the plan by shareholders of a domestic corporation that is a party to the merger, the plan may not without further shareholder approval be amended to:

A. Change the amount or kind of shares or other securities, eligible interests, obligations, rights to acquire shares or other securities, cash or other property to be received under the plan by the shareholders or owners of eligible interests in any party to the merger; [2003, c. 344, Pt. B, §97 (AMD).]

B. Change the articles of incorporation or the organic documents of any eligible entity that will survive or be created as a result of the merger, except for changes permitted by section 1005 or by comparable provisions of the organic laws of any such foreign corporation or domestic or foreign eligible entity; or [2003, c. 344, Pt. B, §97 (AMD).]

C. Change any of the other terms or conditions of the plan if the change would adversely affect the shareholders in any material respect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2005, c. 302, §3 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B97 (AMD). 2005, c. 302, §3 (AMD).



13-C §1103. Share exchange

1. Share exchange. Through a share exchange:

A. A domestic corporation may acquire all of the shares of one or more classes or series of shares of another domestic or foreign business corporation, or all of the eligible interests of one or more classes or series of eligible interests of a domestic or foreign eligible entity, in exchange for shares or other securities, eligible interests, obligations, rights to acquire shares or other securities or eligible interests, cash or other property or any combination thereof pursuant to a plan of share exchange; or [2003, c. 344, Pt. B, §97 (AMD).]

B. All of the shares of one or more classes or series of shares of a domestic corporation may be acquired by another domestic or foreign business corporation or eligible entity in exchange for shares or other securities, eligible interests, obligations, rights to acquire shares or other securities or eligible interests, cash or other property or any combination thereof pursuant to a plan of share exchange. [2003, c. 344, Pt. B, §97 (AMD).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

2. Party to share exchange. A foreign corporation or an eligible entity may be a party to a share exchange under this section only if the share exchange is permitted by the laws under which the corporation or eligible entity is organized or governed.

[ 2003, c. 344, Pt. B, §97 (AMD) .]

3. Share exchange not contemplated in organic law. If the organic law of a domestic eligible entity does not provide procedures for the approval of a share exchange, a plan of share exchange may be adopted and approved and the share exchange effectuated in accordance with the procedures, if any, for a merger. If the organic law of a domestic eligible entity does not provide procedures for the approval of either a share exchange or a merger, a plan of share exchange may be adopted and approved, the share exchange effectuated and appraisal rights exercised in accordance with the procedures in this chapter and chapter 13. For the purposes of applying this chapter and chapter 13:

A. The eligible entity, its members or interest holders, eligible interests and organic documents taken together are deemed to be a domestic business corporation, shareholders, shares and articles of incorporation, respectively and vice versa as the context may require; and [2003, c. 344, Pt. B, §97 (AMD).]

B. If the business and affairs of the eligible entity are managed by a group of persons that is not identical to the members or interest holders, that group is deemed to be the board of directors. [2003, c. 344, Pt. B, §97 (AMD).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

4. Plan of share exchange. A plan of share exchange must include:

A. The name of each corporation or eligible entity whose shares or eligible interests will be acquired and the name of the corporation or eligible entity that will acquire those shares or eligible interests; [2003, c. 344, Pt. B, §97 (AMD).]

B. The terms and conditions of the share exchange; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The manner and basis of exchanging shares of a corporation or eligible interests in an eligible entity whose shares or eligible interests will be acquired under the share exchange into shares, other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash or other property or any combination thereof; and [2003, c. 344, Pt. B, §97 (AMD).]

D. Any other provisions required by the laws under which any party to the share exchange is organized, or by the articles of incorporation or organic documents of any such party. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

5. Extrinsic facts. Terms of a plan of share exchange may be made dependent on facts objectively ascertainable outside the plan in accordance with section 121, subsection 10.

[ 2003, c. 344, Pt. B, §97 (AMD) .]

6. Amend plan prior to filing articles of share exchange. The plan of share exchange also may include a provision that the plan may be amended prior to filing the articles of share exchange with the Secretary of State under section 1106, subsection 2. If the shareholders of a domestic corporation that is a party to the share exchange are required or permitted to vote on the plan, the plan must provide that subsequent to approval of the plan by the shareholders the plan may not be amended to:

A. Change the amount or kind of shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash or other property to be issued by the corporation or to be received under the plan by the shareholders of or holders of eligible interests in any party to the share exchange; or [2003, c. 344, Pt. B, §97 (AMD).]

B. Change any of the terms or conditions of the plan if the change would adversely affect the shareholders in any material respect. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §97 (AMD) .]

This section does not limit the power of a domestic corporation to acquire shares of another corporation or eligible interests in an eligible entity in a transaction other than a share exchange. [2003, c. 344, Pt. B, §97 (AMD).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B97 (AMD).



13-C §1104. Action on plan of merger or share exchange

In the case of a domestic corporation that is a party to a merger or share exchange under this chapter: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Plan adopted by board of directors. The plan of merger or share exchange must be adopted by the corporation's board of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholders approve plan. Except as provided in subsection 7 and in section 1105, after adopting the plan of merger or share exchange, the corporation's board of directors shall submit the plan to the shareholders for their approval. The board of directors also shall transmit to the shareholders a recommendation that the shareholders approve the plan, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make that recommendation; or [2011, c. 274, §52 (NEW).]

B. Section 827 applies. [2011, c. 274, §52 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding;

[ 2011, c. 274, §52 (RPR) .]

3. Conditional submission of plan. The corporation's board of directors may condition its submission of the plan of merger or share exchange to the shareholders on any basis;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting. If the plan of merger or share exchange is required to be approved by the shareholders and if the approval is to be given at a meeting of shareholders, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the plan is to be submitted for approval. The notice must state that the purpose or one of the purposes of the meeting is to consider the plan and must contain or be accompanied by a copy or summary of the plan. If the corporation is to be merged into an existing corporation or eligible entity, the notice also must include or be accompanied by a copy or summary of the articles of incorporation or organizational documents of that corporation or eligible entity. If the corporation is to be merged into a corporation or eligible entity that is to be created pursuant to the merger, the notice also must include or be accompanied by a copy or a summary of the articles of incorporation or organizational documents of the new corporation or eligible entity;

[ 2003, c. 631, §22 (AMD) .]

5. Majority vote. Unless the corporation's articles of incorporation, or the corporation's board of directors acting pursuant to subsection 3, require a greater vote, approval of the plan of merger or share exchange requires the approval of the shareholders by a majority of all the votes entitled to be cast on the plan by that voting group and, if any class or series is entitled to vote as a separate voting group on the plan, the approval of each separate voting group by a majority of all the votes entitled to be cast on the plan by that voting group. The corporation's articles of incorporation may provide that a plan of merger or share exchange may be approved by a lesser vote of each voting group entitled to vote on the plan, but in no case less than a majority of the votes cast by that voting group at a meeting at which there exists for each such voting group a quorum consisting of at least a majority of the votes entitled to be cast on the plan by each voting group entitled to vote on the plan;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Voting groups. Subject to subsection 6-A, separate voting by voting group is required:

A. On a plan of merger by each class or series of shares that:

(1) Are to be converted under the plan of merger into shares or other securities, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash or other property or any combination thereof; or

(2) Is entitled to vote as a separate group on a provision in the plan that constitutes a proposed amendment to articles of incorporation of a surviving corporation that requires action by separate voting groups under section 1004; [2011, c. 274, §53 (AMD).]

B. On a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. On a plan of merger or share exchange if a voting group is entitled under the articles of incorporation to vote as a voting group to approve a plan of merger or share exchange; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §53 (AMD) .]

6-A. Limitations on separate voting groups. The corporation's articles of incorporation may expressly limit or eliminate the separate voting rights provided in subsection 6, paragraph A, subparagraph (1) and subsection 6, paragraph B as to any class or series of shares, except for a transaction that:

A. Includes what is or would be, if the corporation were the surviving corporation, an amendment subject to subsection 6, paragraph A, subparagraph (2); and [2011, c. 274, §54 (NEW).]

B. Will effect no significant change in the assets of the resulting entity, including all parents and subsidiaries on a consolidated basis. [2011, c. 274, §54 (NEW).]

[ 2011, c. 274, §54 (NEW) .]

7. Approval not required. Unless the corporation's articles of incorporation otherwise provide, approval by the corporation's shareholders of a plan of merger or share exchange is not required if:

A. The corporation will survive the merger or is the acquiring corporation in a share exchange; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The corporation's articles of incorporation will not be changed, except for amendments permitted by section 1005; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Each shareholder of the corporation whose shares are outstanding immediately before the effective date of the merger or share exchange will hold the same number of shares, with identical preferences, limitations and relative rights, immediately after the effective date of the change; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The number of voting shares outstanding immediately after the merger plus the number of voting shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20% the total number of voting shares of the surviving corporation outstanding immediately before the merger; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The number of participating shares outstanding immediately after the merger plus the number of participating shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger, will not exceed by more than 20% the total number of participating shares outstanding immediately before the merger. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

For the purposes of this subsection, "participating shares" means shares that entitle their holders to participate without limitation in distributions, and "voting shares" means shares that entitle their holders to vote unconditionally in elections of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Personal liability; written consent. If as a result of a merger or share exchange one or more shareholders of a domestic corporation would become subject to owner liability for the debts, obligations or liabilities of any other person or entity, approval of the plan of merger or share exchange must require the execution by each such shareholder of a separate written consent to become subject to that owner liability;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Participating corporation. A corporation organized under any special act of the Legislature of this State may be a participating corporation in a merger or share exchange unless the act authorizing the creation of the corporation provides to the contrary; and

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

10. Consent of shareholders. A plan of merger or share exchange may be approved for a participating corporation by written consent of shareholders entitled to vote as provided in section 704. If the plan of merger or share exchange is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the board of directors of the participating corporation approving, proposing, submitting, recommending or otherwise respecting the plan of merger or share exchange is not necessary and shareholders of the participating corporation are not entitled to receive notice of or to dissent from the plan of merger or share exchange.

[ 2003, c. 344, Pt. B, §100 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B98-100 (AMD). 2003, c. 631, §22 (AMD). 2011, c. 274, §§52-54 (AMD).



13-C §1105. Merger between parent corporation and subsidiary corporation or between subsidiary corporations

1. Merger of subsidiary corporations. A domestic parent corporation that owns shares of a domestic or foreign subsidiary corporation that carry at least 90% of the voting power of each class and series of the outstanding shares of the subsidiary that have voting power may merge the subsidiary into the parent corporation or another such subsidiary or may merge the parent corporation into the subsidiary without the approval of the board of directors or shareholders of the subsidiary unless the articles of incorporation of any of the corporations otherwise provide and unless, in the case of a foreign subsidiary, approval by the subsidiary's board of directors or shareholders is required by the laws under which the subsidiary is organized.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Notice to shareholders. If approval of a merger by a subsidiary corporation's shareholders is not required under subsection 1, the parent corporation shall, within 10 days after the effective date of the merger, notify each of the subsidiary's shareholders that the merger has become effective.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Provisions of merger. Except as provided in subsections 1 and 2, a merger between a parent corporation and a subsidiary corporation is governed by the provisions of this chapter applicable to mergers generally.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1106. Articles of merger or share exchange

1. Signing of plan of merger or share exchange. After a plan of merger or share exchange has been adopted and approved as required by this Act, articles of merger or share exchange must be signed on behalf of each party to the merger or share exchange by an officer or other duly authorized representative. The articles must set forth:

A. The names, types of entity and jurisdictions of the parties to the merger or share exchange and the date on which the merger or share exchange occurred or is to be effective; [2003, c. 344, Pt. B, §101 (AMD).]

B. If the articles of incorporation of the survivor of a merger are amended or if a new corporation is created as a result of a merger, the amendments to the survivor's articles of incorporation or the articles of incorporation of the new corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. If the plan of merger or share exchange required approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement that the plan was duly approved by the shareholders and, if voting by any separate voting group was required, by each separate voting group in the manner required by this Act and the corporation's articles of incorporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. If the plan of merger or share exchange did not require approval by the shareholders of a domestic corporation that was a party to the merger or share exchange, a statement to that effect; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. For each foreign corporation and eligible entity that was a party to the merger or share exchange, a statement that the participation of the foreign corporation or eligible entity was duly authorized as required by the organic law of the corporation or eligible entity. [2003, c. 344, Pt. B, §101 (AMD).]

[ 2011, c. 274, §55 (AMD) .]

2. File articles with Secretary of State. Articles of merger or share exchange must be delivered to the Secretary of State for filing by the survivor of the merger or the acquiring corporation in a share exchange and take effect at the effective time provided in section 125. Articles of merger or share exchange filed under this section may be combined with any filing required under the organic law of any domestic eligible entity involved in the transaction if the combined filing satisfies the requirements of both this section and the organic law.

[ 2003, c. 344, Pt. B, §102 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B101,102 (AMD). 2011, c. 274, §55 (AMD).



13-C §1107. Effect of merger or share exchange

1. Merger. When a merger becomes effective:

A. The corporation or eligible entity that is designated in the plan of merger as the survivor continues or comes into existence, as the case may be; [2003, c. 344, Pt. B, §103 (AMD).]

B. The separate existence of every corporation or eligible entity that is merged into the survivor ceases; [2003, c. 344, Pt. B, §103 (AMD).]

C. All property owned by and every contract right possessed by each corporation or eligible entity that merges into the survivor is vested in the survivor without reversion or impairment; [2003, c. 344, Pt. B, §103 (AMD).]

D. All liabilities of each corporation or eligible entity that is merged into the survivor are vested in the survivor; [2003, c. 344, Pt. B, §103 (AMD).]

E. The name of the survivor may but need not be substituted in any pending proceeding for the name of any party to the merger whose separate existence ceased in the merger; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. The articles of incorporation or organizational documents of the survivor are amended to the extent provided in the plan of merger; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. The articles of incorporation or organizational documents of a survivor that is created by the merger become effective; and [2003, c. 344, Pt. B, §103 (AMD).]

H. The shares of each corporation that is a party to the merger and the eligible interests in an eligible entity that is a party to a merger that are to be converted under the plan of merger into shares, eligible interests, obligations, rights to acquire shares, other securities or eligible interests, cash or other property or any combination thereof are converted, and the former holders of the shares or eligible interests are entitled only to the rights provided to them in the plan of merger or to any rights they may have under chapter 13 or the organic law of the eligible entity. [2003, c. 344, Pt. B, §103 (AMD).]

[ 2003, c. 344, Pt. B, §103 (AMD) .]

2. Share exchange. When a share exchange becomes effective, the shares of each domestic corporation that are to be exchanged for shares, other securities, eligible interests, obligations, rights to acquire shares or other securities or eligible interests, cash or other property or any combination thereof are entitled only to the rights provided to them in the plan of share exchange or to any rights they may have under chapter 13.

[ 2003, c. 344, Pt. B, §103 (AMD) .]

3. Shareholder's liabilities and obligations. A person who becomes subject to owner liability for some or all of the debts, liabilities or obligations of any entity as a result of a merger or share exchange has owner liability only to the extent provided in the organic law of the entity and only for those debts, liabilities and obligations that arise after the effective time of the articles of merger or share exchange.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Foreign corporation. When a merger becomes effective, a foreign corporation or a foreign eligible entity that is the survivor of the merger is deemed to:

A. Agree that service of process in a proceeding to enforce the rights of shareholders of each domestic corporation that is a party to the merger who exercise appraisal rights may be made in the manner provided in Title 5, section 113; and [2007, c. 323, Pt. C, §16 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. Agree to promptly pay the amount, if any, to which the shareholders under paragraph A are entitled under chapter 13. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 323, Pt. C, §16 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Effect of merger or share exchange on liability. The effect of a merger or share exchange on the owner liability of a person who had owner liability for some or all of the debts, obligations or liabilities of a party to the merger or share exchange is as follows.

A. The merger or share exchange does not discharge any liability under the organic law of the entity in which the person was a shareholder, member or interest holder to the extent any such owner liability arose before the effective time of the articles of merger or share exchange. [2003, c. 344, Pt. B, §103 (AMD).]

B. The person does not have owner liability under the organic law of the entity in which the person was a shareholder, member or interest holder prior to the merger or share exchange for any debt, obligation or liability that arises after the effective time of the articles of merger or share exchange. [2003, c. 344, Pt. B, §103 (AMD).]

C. The provisions of the organic law of any entity for which the person had owner liability before the merger or share exchange continue to apply to the collection or discharge of any owner liability preserved by paragraph A, as if the merger or share exchange had not occurred. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The person has whatever rights of contribution from other persons are provided by the organic law of the entity for which the person had owner liability with respect to any owner liability preserved by paragraph A, as if the merger or share exchange had not occurred. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §103 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B103 (AMD). 2007, c. 323, Pt. C, §16 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1108. Abandonment of merger or share exchange

1. Abandoned merger or share exchange prior to becoming effective. Unless otherwise provided in a plan of merger or share exchange or in the laws under which a foreign business corporation or a domestic or foreign eligible entity that is a party to a merger or a share exchange is organized or by which it is governed, after the plan has been adopted and approved as required by this chapter, and at any time before the merger or share exchange has become effective, the merger or share exchange may be abandoned by a domestic business corporation that is a party to the merger or share exchange without action by the party's shareholders, in accordance with any procedures set forth in the plan of merger or share exchange or, if procedures are not set forth in the plan, in the manner determined by the corporation's board of directors, subject to any contractual rights of other parties to the merger or share exchange.

[ 2003, c. 344, Pt. B, §103 (AMD) .]

2. Abandoned merger or share exchange after articles of merger or share exchange are filed. If a merger or share exchange is abandoned under subsection 1 after articles of merger or share exchange have been filed with the Secretary of State under section 1106, subsection 2 but before the merger or share exchange has become effective, a statement that the merger or share exchange has been abandoned in accordance with this section, signed on behalf of a party to the merger or share exchange by an officer or other duly authorized representative, must be delivered to the Secretary of State for filing prior to the effective date of the merger or share exchange. The statement must also include the names, types of entity and the jurisdictions of the parties to the merger or share exchange. Upon filing, the statement takes effect and the merger or share exchange is considered abandoned and does not become effective.

[ 2011, c. 274, §56 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B103 (AMD). 2011, c. 274, §56 (AMD).



13-C §1109. Required vote of shareholders in certain business combinations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by or is under common control with a specified person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. "Announcement date," when used in reference to any business combination, means the date of the first public announcement of the final, definitive proposal for that business combination. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. "Associate," when used to indicate a relationship with a person, means:

(1) Any corporation or organization of which that person is a director, officer or partner or is, directly or indirectly, the beneficial owner of 10% or more of any class of voting shares;

(2) Any trust or other estate in which that person has a substantial beneficial interest or to which that person serves as trustee or in a similar fiduciary capacity; and

(3) Any relative or spouse of that person, or any relative of that spouse, who has the same home as that person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. "Beneficial owner," when used with respect to shares, means a person that:

(1) Individually or with or through any affiliate or associate, beneficially owns shares, directly or indirectly;

(2) Individually or with or through any affiliate or associate, has the right to:

(a) Acquire shares, whether that right is exercisable immediately or only after the passage of time, pursuant to any agreement, arrangement or understanding, whether or not in writing, or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise, except that a person is not considered the beneficial owner of shares tendered pursuant to a tender or exchange offer made by that person or any of that person's affiliates or associates until the tendered shares are accepted for purchase or exchange; or

(b) Vote shares pursuant to any agreement, arrangement or understanding, whether or not in writing, except that a person is not considered the beneficial owner of any shares under this division if the agreement, arrangement or understanding to vote shares arises solely from a revocable proxy given in response to a proxy solicitation made in accordance with the applicable rules and regulations under the Exchange Act, and is not then reportable on a Schedule 13D under the Exchange Act, or any comparable or successor report; or

(3) Has any agreement, arrangement or understanding, whether or not in writing, for the purpose of acquiring, holding, voting, except voting pursuant to a revocable proxy as described in subparagraph (2), or disposing of shares with another person who beneficially owns, or whose affiliates or associates beneficially own, directly or indirectly, the shares. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. "Business combination," when used in reference to any domestic corporation and any interested shareholder of that domestic corporation, means:

(1) Any merger or share exchange of that domestic corporation or any subsidiary of that domestic corporation with that interested shareholder, any other corporation, whether or not it is an interested shareholder of that domestic corporation, that is, or after a merger or share exchange would be, an affiliate or associate of that interested shareholder, or any other corporation if the merger or share exchange is caused by that interested shareholder and as a result of that merger or share exchange this section is not applicable to the surviving corporation;

(1-A) Any conversion or domestication proposed by an interested shareholder or for which an interested shareholder votes, as a result of which this section is not applicable to the resulting entity;

(2) Any sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, of assets of that domestic corporation or any subsidiary of that domestic corporation having an aggregate market value equal to 10% or more of the aggregate market value, or book value determined in accordance with good accounting practices, of all the assets, determined on a consolidated basis, of that domestic corporation, having an aggregate market value equal to 10% or more of the aggregate market value of all the outstanding shares of that domestic corporation, or representing 10% or more of the earning power or income, determined on a consolidated basis, of that domestic corporation proposed by, on behalf of or pursuant to any agreement, arrangement or understanding, whether or not in writing, with that interested shareholder or any affiliate or associate of that interested shareholder;

(3) The issuance or transfer by that domestic corporation or any subsidiary of that domestic corporation, in one transaction or a series of transactions, of any shares of that domestic corporation or any subsidiary of that domestic corporation that has an aggregate market value equal to 5% or more of the aggregate market value of all the outstanding shares of that domestic corporation to that interested shareholder or any affiliate or associate of that interested shareholder, except pursuant to the exercise of warrants or rights to purchase shares offered, or a dividend or distribution paid or made, pro rata to all shareholders of that domestic corporation;

(4) The adoption of any plan or proposal for the liquidation or dissolution of that domestic corporation proposed by, on behalf of or pursuant to any agreement, arrangement or understanding, whether or not in writing, with that interested shareholder or any affiliate or associate of that interested shareholder;

(5) Any reclassification of securities, including, without limitation, any share split, share dividend or other distribution of shares, or any reverse share split, or recapitalization of that domestic corporation, or any merger or consolidation of that domestic corporation, with any subsidiary of that domestic corporation, or any other transaction, whether or not with, or into, or otherwise involving that interested shareholder, proposed by, on behalf of or pursuant to any agreement, arrangement or understanding, whether or not in writing, with that interested shareholder or any affiliate or associate of that interested shareholder, any of which has the effect, directly or indirectly, of increasing the proportionate share of the outstanding shares of any class or series of voting shares or securities convertible into voting shares of that domestic corporation or any subsidiary of that domestic corporation that is directly or indirectly owned by that interested shareholder or any affiliate or associate of that interested shareholder, except as a result of immaterial changes due to fractional share adjustments; or

(6) Any receipt by that interested shareholder or any affiliate or associate of that interested shareholder of the benefit, directly or indirectly, except proportionately as a shareholder of the domestic corporation, of any loans, advances, guarantees, pledges or other financial assistance or any tax credits or other tax advantages provided by or through that domestic corporation. [2003, c. 344, Pt. B, §104 (AMD).]

F. "Control," including the terms "controlling," "controlled by" and "under common control with," means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract or otherwise. A person's beneficial ownership of 10% or more of the outstanding voting shares of a corporation creates a presumption that that person has control of that corporation. Notwithstanding this paragraph, a person is not considered to have control of a corporation if that person holds voting power, in good faith and not for the purpose of circumventing this paragraph, as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group have control of that corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. "Exchange Act" means the United States Securities Exchange Act of 1934 as that Act has been or may be amended from time to time. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

H. "Interested shareholder," when used in reference to any domestic corporation, means any person, other than that domestic corporation or any subsidiary of that domestic corporation, that:

(1) Is the beneficial owner, directly or indirectly, of 25% or more of the outstanding voting shares of that domestic corporation; or

(2) Is an affiliate or associate of that domestic corporation and at any time within the 5-year period immediately prior to the date in question was the beneficial owner, directly or indirectly, of 25% or more of the outstanding voting shares of that domestic corporation. For the purpose of determining whether a person is an interested shareholder pursuant to this paragraph, the number of shares of voting shares of that domestic corporation considered to be outstanding must include shares considered to be beneficially owned by the person through application of paragraph D, but does not include any other unissued voting shares of that domestic corporation that may be issuable pursuant to any agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise. The term "interested shareholder" does not include any person whose ownership of voting shares in excess of the 25% limitation set forth in this paragraph is the result of action taken solely by the corporation and not caused directly or indirectly by that person; however, that person is an interested shareholder if thereafter that person acquires additional voting shares of the corporation, except as a result of further corporate action not caused, directly or indirectly, by that person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

I. "Market value," when used in reference to property of any domestic corporation, means:

(1) In the case of shares, the highest closing sale price during the 30-day period immediately preceding the date in question of a share on the composite tape for New York Stock Exchange listed stocks; or, if that share is not quoted on that composite tape or, if that share is not listed on that exchange, then on the principal United States Securities Exchange registered under the Exchange Act on which that share is listed, or, if that share is not listed on any such exchange, the highest closing bid quotation with respect to the share during the 30-day period preceding the date in question on the National Association of Securities Dealers Automated Quotations System, or any system then in use, or, if no such quotations are available, the fair market value on the date in question of the share as determined in good faith by the board of directors of that corporation; and

(2) In the case of property other than cash or shares, the fair market value of that property on the date in question as determined in good faith by the board of directors of that domestic corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

J. "Share" means:

(1) Any share or similar security, any certificate of interest, any participation in any profit-sharing agreement, any voting trust certificate or any certificate of deposit for shares; and

(2) Any security convertible, with or without consideration, into shares or any warrant, call or other option or privilege of buying shares without being bound to do so, or any other security carrying any right to acquire, subscribe to or purchase shares. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

K. "Share acquisition date," with respect to any person and any domestic corporation, means the date that the person first becomes an interested shareholder of that domestic corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

L. "Subsidiary" of any domestic corporation means any other corporation of which voting shares having 50% or more of the votes entitled to be cast is owned, directly or indirectly, by that domestic corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

M. "Voting shares" means shares of a corporation entitled to vote generally in the election of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §104 (AMD) .]

2. Business combination. Notwithstanding anything to the contrary in this Act, except subsection 3, a domestic corporation may not engage in any business combination for a period of 5 years following an interested shareholder's share acquisition date unless that business combination is:

A. Approved by the board of directors of that domestic corporation prior to that interested shareholder's share acquisition date; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Approved, subsequent to that interested shareholder's share acquisition date, by the board of directors of that domestic corporation and authorized by the affirmative vote, at a meeting called for that purpose, of at least a majority of the outstanding voting shares not beneficially owned by that interested shareholder or any affiliate or associate of that interested shareholder or by persons who are either directors or officers and also employees of that domestic corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Exemptions. This section does not apply to business combinations as provided in this subsection.

A. Unless the articles of incorporation of a domestic corporation provide otherwise, this section does not apply to any business combination of that domestic corporation if that domestic corporation did not have a class of voting shares registered or traded on a national securities exchange or registered with the United States Securities and Exchange Commission pursuant to 15 United States Code, Section 78 l(g) on that interested shareholder's share acquisition date. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Unless the articles of incorporation of that domestic corporation provide otherwise, this section does not apply to any business combination involving a domestic corporation that does not have any interested shareholders other than an interested shareholder who was an interested shareholder immediately prior to the effective date of this section unless, subsequent to the effective date of this section, that interested shareholder increased its proportion of that domestic corporation's outstanding voting shares to a proportion in excess of the proportion of voting shares that interested shareholder held immediately prior to the effective date of this section. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. This section does not apply to any business combination involving a domestic corporation that does not have an interested shareholder other than an interested shareholder of that domestic corporation that became an interested shareholder inadvertently if that interested shareholder:

(1) As soon as practicable divests itself of a sufficient amount of the voting shares of that domestic corporation so that the interested shareholder no longer is the beneficial owner, directly or indirectly, of 25% or more of the outstanding voting shares of that domestic corporation; and

(2) Has not been at any time within the 5-year period preceding the announcement date with respect to that business combination, an interested shareholder of that domestic corporation but for that inadvertent acquisition. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. This section does not apply to any business combination involving a domestic corporation that, in its original articles of incorporation, has expressly elected not to be governed by this section. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. This section does not apply to any business combination involving a domestic corporation that, by action of its shareholders, adopts an amendment to its articles of incorporation or bylaws expressly electing not to be governed by this section; however, in addition to any other vote required by law, the amendment to the articles of incorporation or bylaws must be approved by the affirmative vote of at least 66 2/3% of the shares entitled to vote. An amendment adopted pursuant to this paragraph is effective immediately. A bylaw amendment adopted pursuant to this paragraph may not be further amended or repealed by the board of directors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

The requirements of this section are in addition to the requirements of applicable law, including this Act, and any additional requirements contained in the articles of incorporation or bylaws of a domestic corporation with respect to business combinations as defined in this section. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B104 (AMD).



13-C §1110. Right of shareholders to receive payment for shares following control transaction

1. Shareholders entitled to rights; exceptions. A holder of the voting shares of a corporation that becomes the subject of a control transaction described in subsection 2 is entitled to the rights and remedies provided in this section, unless the articles of incorporation provide that this section is not applicable to the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Controlling person" means:

(1) A person who has, or a group of persons acting in concert that has, voting power over voting shares of the corporation that entitle the holders of those shares to cast at least 25% of the votes that all shareholders are entitled to cast in an election of the directors of the corporation; or

(2) A person who has, or a group of persons acting in concert that has, voting power over at least 25% of the shares in any class of shares entitled to elect all the directors, or any specified number of them.

Notwithstanding this paragraph, a person or group of persons that would otherwise be a controlling person within the meaning of this subsection is not considered a controlling person unless, subsequent to the effective date of this section, that person or group increases the percentage of outstanding voting shares of the corporation over which that person or group has voting power to a percentage in excess of the percentage of outstanding voting shares of the corporation over which that person or group had voting power on the effective date of this section, and to at least the amount specified in this paragraph.

For the purposes of this section, a person is not a controlling person if that person holds voting power, in good faith and not for the purpose of circumventing this section, as an agent, bank, broker, nominee or trustee for one or more beneficial owners who do not individually or, if they are a group acting in concert, as a group have the voting power specified in this paragraph or who are not considered a controlling person under this paragraph. A person has voting power over a voting share if that person has or shares, directly or indirectly, through any option, contract, arrangement, understanding, voting trust, conversion right or relationship, or by acting jointly or in concert or otherwise, the power to vote, or to direct the voting of, that voting share.

A person engaged in business as an underwriter or group consisting of persons engaged in business as underwriters is not a controlling person under this paragraph if that person or group holds voting power specified in this paragraph, in good faith and not for the purpose of circumventing this section, over shares of the corporation acquired through participation in good faith in a firm commitment underwriting of an offering of shares registered under the United States Securities Act of 1933. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. "Control transaction" means the acquisition by a person or group of the status of a controlling person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. "Control transaction date" means the date on which a controlling person becomes a controlling person. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. "Demanding shareholder" means a shareholder who has made a demand for payment pursuant to subsection 4. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Notice of control transaction to be given to shareholders. Within 15 days of the control transaction date, notice that a control transaction has occurred must be given by the controlling person to each shareholder of the corporation holding voting shares. If the controlling person so requests, the corporation shall, at the option of the corporation and at the expense of the controlling person, either furnish a list of all shareholders holding voting shares to the person or group or mail the notice to those shareholders. A copy of this section of law must be included in, or enclosed with, the notice. Any list provided by the corporation to a controlling person pursuant to this subsection may be used only for the purpose of giving the notice required by this subsection.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Shareholder demand for payment. After the control transaction date, any holder of voting shares of the corporation, prior to or within 30 days after the notice required by subsection 3 is given, which time period must be specified in the notice, may make written demand on the controlling person for payment of the amount provided in subsection 5 with respect to the voting shares of the corporation held by the shareholder, and the controlling person shall pay that amount to the shareholder. The demand of the shareholder must state the number and class or series, if any, of the shares owned by the shareholder with respect to which the demand is made.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Shareholder entitled to receive payment for shares. A shareholder making written demand under subsection 4 is entitled to receive cash for each of the shareholder's shares in an amount equal to the fair value of each voting share as of the day prior to the control transaction date, taking into account all relevant factors, including an increment representing a proportion of any value payable for acquisition of control of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Submission of certificates; notation. At the time the shareholder files demand for payment for shares pursuant to subsection 4, or within 20 days after filing the demand, each shareholder demanding payment with respect to certificated shares shall submit the certificate or certificates representing the shareholder's shares to the corporation or the corporation's transfer agent for notation on the certificate that the demand has been made; the certificates must be returned promptly after entry of the notation. A shareholder's failure to submit the certificates terminates, at the option of the controlling person, the shareholder's rights under this section, unless a court of competent jurisdiction, for good and sufficient cause shown, otherwise directs. If shares represented by a certificate on which notation has been so made are transferred, each new certificate issued for those shares must bear a similar notation, together with the name of the original holder of the shares who made the written demand, and a transferee of the shares does not acquire by the transfer any rights in the corporation other than those that the original demanding shareholder had after making demand for payment of the fair value of the shares.

Following a demand for payment with respect to shares without certificates, a notation that a demand for payment pursuant to subsection 4, together with the name of the original holder of the shares who made the written demand, must be included in the information statement required by section 627, subsection 2. A transferee of shares without certificates as to which a notation is included in the information statement required by section 627, subsection 2 does not acquire by the transfer any rights in the corporation other than those that the original demanding shareholder had after making demand for payment of the fair value of the shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Written offer; balance sheet. Within 10 days after the expiration of the period provided in subsection 4 for making demand, the controlling person shall make a written offer to each demanding shareholder to pay for those shares at a specified price determined by the controlling person to be the fair value of those shares. The offer must be made at the same price per share to all demanding shareholders of the same class. The notice and offer must be accompanied by a balance sheet of the corporation as of the latest available date and not more than 12 months prior to the making of the offer and a profit and loss statement of the corporation for the 12-month period ending on the date of the balance sheet.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Agreement on fair value; payment. If, within 30 days after the expiration of the period provided in subsection 4 for making demand, the fair value of the shares is agreed upon between any demanding shareholder and the controlling person, payment for those shares must be made within 90 days after the date on which the written offer required by subsection 7 is made, upon surrender of the certificate or certificates representing those shares, if certificated. Upon payment of the agreed value, the demanding shareholder ceases to have any interest in the shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Failure to reach agreement on fair value of shares. If, within the additional 30-day period prescribed by subsection 8, one or more demanding shareholders and the controlling person have failed to agree as to the fair value of shares:

A. The controlling person may, or shall, if the controlling person receives a demand as provided in subparagraph (1), bring an action in the Superior Court in the county in this State where the registered office of the corporation is located asking that the fair value of those shares be found and determined. This action:

(1) Must be brought by the controlling person, if the controlling person receives a written demand for suit from any demanding shareholder, which demand is made within 60 days after the date on which the written offer required by subsection 7 was made. The controlling person shall bring the action within 30 days after receipt of the written demand; or

(2) In the absence of a demand for suit, may be brought by the controlling person at that controlling person's election at any time from the expiration of the additional 30-day period prescribed by subsection 8 until the expiration of 60 days after the date on which the written offer required by subsection 7 was made; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If the controlling person fails to institute the action within the period specified in paragraph A, a demanding shareholder may bring the action in the name of the controlling person; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. An action may not be brought, either by the controlling person or by a demanding shareholder, more than 6 months after the date on which the written offer required by subsection 7 was made; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. In any action, whether initiated by the controlling person or by a demanding shareholder, all demanding shareholders, wherever residing, except those who have agreed with the controlling person upon the price to pay for their shares, must be made parties to the proceeding as an action against their shares quasi in rem. A copy of the complaint must be served on each demanding shareholder who is a resident of this State as in other civil actions and must be served by registered or certified mail or by personal service outside the State on each demanding shareholder who is a nonresident. The jurisdiction of the court is plenary and exclusive; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. For each demanding shareholder for whom the controlling person has brought an action for the determination of the value of the shares, the court shall determine whether that demanding shareholder has satisfied the requirements of this section and is entitled to receive payment for the demanding shareholder's shares; the burden is on that shareholder to prove that the shareholder is entitled to receive payment. The court shall then proceed to fix the fair value of the shares. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers have the power and authority specified in the order of their appointment or an amendment to the order of appointment; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. All shareholders who are parties to the proceedings are entitled to judgment against the controlling person for the amount of the fair value of their shares, except for any shareholder whom the court has determined is not entitled to receive payment for the shareholder's shares. The judgment may be payable only upon and concurrently with the surrender to the controlling person of the certificate or certificates representing those shares, if certificated. Upon payment of the judgment, the demanding shareholder ceases to have any interest in those shares; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. The judgment must include an allowance for interest at a rate the court finds fair and equitable in all the circumstances, from the control transaction date to the date of payment. If the court finds that the refusal of any shareholder to accept the controlling person's offer of payment for that shareholder's shares was arbitrary, vexatious or not in good faith, the court may in its discretion refuse to allow interest to that shareholder; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

H. The costs and expenses of a proceeding must be determined by the court and assessed against the controlling person, but all or part of those costs and expenses may be apportioned and assessed as the court determines equitable against any or all of the demanding shareholders who are parties to the proceeding to whom the controlling person has made an offer to pay for the shares if the court finds that the action of those shareholders in failing to accept that offer was arbitrary, vexatious or not in good faith. Those expenses must include reasonable compensation for and reasonable expenses of the appraisers, but exclude the fees and expenses of counsel for any party and must exclude the fees and expenses of experts employed by any party, unless the court otherwise orders for good cause. The court shall award each shareholder who is a party to the proceeding reasonable compensation for any expert employed by the shareholder in the proceeding and the shareholder's reasonable attorney's fees and expenses, if:

(1) No offer was made; or

(2) The fair value of the shares as determined materially exceeds the amount that the controlling person offered to pay for the shares; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

I. At all times during the pendency of any proceeding, the court may make any order that is necessary to protect the corporation, the controlling person or the demanding shareholders, or that is otherwise just and equitable. Those orders may include, without limitation, orders:

(1) Requiring the controlling person to pay the court, or post security for, the amount of the judgment or its estimated amount, either before final judgment or pending appeal;

(2) Requiring the deposit with the court of certificates representing certificated shares held by the demanding shareholders;

(3) Imposing a lien on the property of the controlling person to secure the payment of the judgment, which lien may be given priority over liens and incumbrances contracted by the controlling person after the control transaction date; and

(4) Staying the action pending the determination of any similar action pending in another court having jurisdiction. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

10. Holding and disposal of shares acquired by payment. Shares acquired by a controlling person pursuant to payment of the agreed value for the shares or to payment of the judgment entered, as provided in this section, may be held and disposed of as authorized and issued shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

11. Minors. In the case of a shareholder who is a minor or otherwise legally incapacitated, the demand required by subsection 4 may be made either by the shareholder, notwithstanding the shareholder's legal incapacity, by the shareholder's guardian or by any person acting for the shareholder as next friend. The shareholder is bound by the time limitations set forth in this section, notwithstanding the shareholder's legal incapacity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

12. Appeals. Appeals from judgments in actions brought under this section are permitted as in other civil actions in which equitable relief is sought.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

13. Compliance; shareholder rights. If a person or group of persons proposing to engage in a control transaction complies with the requirements of this section in connection with the control transaction, the effectiveness of the rights afforded in this section to shareholders may be conditioned upon the consummation of the control transaction.

The person or group of persons shall give prompt written notice of the satisfaction of any condition under this subsection to each shareholder who has made demand as provided in this section.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

14. Application. This section does not apply to:

A. Any corporation that is the subject of a control transaction and that does not have a class of voting shares:

(1) Registered or traded on a national securities exchange; or

(2) Registered with the Securities and Exchange Commission pursuant to the Act of Congress known as the Securities Exchange Act of 1934, as that Act has been or may be amended; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A person or group that inadvertently becomes a controlling person if that controlling person divests itself of a sufficient amount of its voting shares so that it is no longer a controlling person, as soon as practicable, but in no event more than 30 days after that person or group receives notice from the corporation that it has become a controlling person, or to any corporation that is the subject of a control transaction and that on the effective date of this section was a subsidiary of any other corporation. For purposes of this paragraph, "subsidiary" means any corporation as to which any other corporation has acquired or has the right to acquire, directly or indirectly, through the exercise of warrants, options and rights and the conversion of all convertible securities, whether issued or granted by the subsidiary or otherwise, voting power over voting shares of the subsidiary that would entitle the holders of those shares to cast in excess of 50% of the votes that all shareholders are entitled to cast in the election of directors of that subsidiary; except that a subsidiary does not cease to be a subsidiary as long as the corporation remains a controlling person within the meaning of subsection 2; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any person or group that becomes a controlling person solely as a result of the corporation's purchase or redemption of its own voting shares; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Any corporation incorporated prior to the effective date of this section that was not subject to former Title 13-A, section 910 as it existed immediately prior to the effective date of this section because that corporation had adopted the provision in its bylaws described in former section 910, subsection 1, paragraph A or had adopted the provision in its articles of incorporation described in former section 910, subsection 1, paragraph B, if in either case that provision is not subsequently rescinded by an amendment to the articles of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Chapter 12: DISPOSITION OF ASSETS

13-C §1201. Disposition of assets not requiring shareholder approval

Approval of the shareholders of a corporation is not required, unless the articles of incorporation otherwise provide, to: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Usual and regular course of business. Sell, lease, exchange or otherwise dispose of any or all of the corporation's assets in the usual and regular course of business;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Grants of security, etc. Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of the corporation's assets, whether or not in the usual and regular course of business;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Transfers to subsidiaries. Transfer any or all of the corporation's assets to one or more corporations or other entities, all of the shares or interests of which are owned by the corporation; or

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Distribute assets to shareholders. Distribute assets pro rata to the holders of one or more classes or series of the corporation's shares.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1202. Shareholder approval of certain dispositions

1. No significant continuing business activity. A sale, lease, exchange or other disposition of assets, other than a disposition described in section 1201, requires approval of the corporation's shareholders if the disposition would leave the corporation without a significant continuing business activity. If a corporation retains a business activity that represented at least 25% of total assets at the end of the most recently completed fiscal year, and 25% of either income from continuing operations before taxes or revenues from continuing operations for that fiscal year, in each case of the corporation and its subsidiaries on a consolidated basis, the corporation has retained a significant continuing business activity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Resolution authorizing disposition. A disposition that requires approval of the shareholders under subsection 1 must be initiated by a resolution by the corporation's board of directors authorizing the disposition. After adoption of such a resolution, the board of directors shall submit the proposed disposition to the shareholders for their approval. The board of directors shall also transmit to the shareholders a recommendation that the shareholders approve the proposed disposition, unless:

A. The board of directors makes a determination that because of conflicts of interest or other special circumstances the board of directors should not make such a recommendation; or [2011, c. 274, §57 (NEW).]

B. Section 827 applies. [2011, c. 274, §57 (NEW).]

If paragraph A or B applies, the board of directors shall transmit to the shareholders the basis for so proceeding.

[ 2011, c. 274, §57 (RPR) .]

3. Conditioning submission of disposition. The corporation's board of directors may condition its submission of a disposition to the shareholders under subsection 2 on any basis.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Meeting notice. If a disposition is required to be approved by the shareholders under subsection 1 and if the approval is to be given at a meeting, the corporation shall notify each shareholder, whether or not entitled to vote, of the meeting of shareholders at which the disposition is to be submitted for approval. The notice must state that the purpose or one of the purposes of the meeting is to consider the disposition. The notice must contain a description of the disposition, including the terms and conditions of the disposition, and the consideration to be received by the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Majority approval of disposition. Unless the articles of incorporation or the corporation's board of directors, acting pursuant to subsection 3, requires a greater vote, approval of a disposition requires the approval of the shareholders by a majority of all the votes entitled to be cast on the plan by the shareholders and, if any class or series is entitled to vote as a separate voting group on the disposition, the approval of each separate voting group by a majority of all the votes entitled to be cast on the disposition by that voting group. The articles of incorporation may provide that a disposition may be approved by a lesser vote of each voting group entitled to vote on the disposition, but in no case may a disposition be approved by less than a majority of the votes cast by that voting group at a meeting at which there exists, for each such voting group, a quorum consisting of at least a majority of the votes entitled to be cast on the disposition by each voting group entitled to vote on the disposition.

[ 2003, c. 344, Pt. B, §105 (AMD) .]

6. Disposition abandoned. After a disposition has been approved by the shareholders under subsection 2 and at any time before the disposition has been consummated, it may be abandoned by the corporation without action by the shareholders, subject to any contractual rights of other parties to the disposition.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Disposition by dissolution. A disposition of assets in the course of dissolution under chapter 14 is not governed by this section.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Consolidated subsidiary; assets. The assets of a direct or indirect consolidated subsidiary are deemed the assets of the parent corporation for the purposes of this section.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Consent of shareholders. A disposition that requires approval of the corporation's shareholders under subsection 1 may be authorized by written consent of the shareholders entitled to vote as provided in section 704. If the disposition is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the corporation's board of directors approving, proposing, submitting, recommending or otherwise respecting the disposition is not necessary, and the shareholders of the corporation are not entitled to notice of or to dissent from the disposition.

[ 2003, c. 344, Pt. B, §105 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B105 (AMD). 2011, c. 274, §57 (AMD).






Chapter 13: APPRAISAL RIGHTS

Subchapter 1: APPRAISAL RIGHTS AND PAYMENT FOR SHARES

13-C §1301. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Affiliate. "Affiliate" means:

A. A person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with another person; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A senior executive of a person described in paragraph A. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

For purposes of section 1303, subsection 3, paragraph B, a person is deemed to be an affiliate of its senior executives.

[ 2011, c. 274, §58 (AMD) .]

2. Beneficial shareholder. "Beneficial shareholder" means a person who is the beneficial owner of shares held in a voting trust or by a nominee on the beneficial owner's behalf.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Corporation. "Corporation" means the issuer of the shares held by a shareholder demanding appraisal and, for matters covered in sections 1323 to 1332, includes the surviving entity in a merger.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Fair value. "Fair value" means the value of a corporation's shares determined:

A. Immediately before the effectuation of the corporate action to which a shareholder objects; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Using customary and current valuation concepts and techniques generally employed for similar businesses in the context of the transaction requiring appraisal; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Without discounting for lack of marketability or minority status except, if appropriate, for amendments to the corporation's articles of incorporation pursuant to section 1302, subsection 5. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Interest. "Interest" means interest from the effective date of a corporate action until the date of payment, at the rate of interest on judgments in this State on the effective date of the corporate action.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5-A. Interested transaction. "Interested transaction" means a corporate action described in section 1302, subsection 1, other than a merger pursuant to section 1105, involving an interested person in which any of the shares or assets of the corporation are being acquired or converted. For the purposes of this subsection:

A. "Beneficial owner" means any person who, directly or indirectly, through any contract, arrangement or understanding, other than a revocable proxy, has or shares the power to vote, or to direct the voting of, shares; except that a member of a national securities exchange is not considered to be a beneficial owner of securities held directly or indirectly by it on behalf of another person solely because the member is the record holder of the securities if the member is precluded by the rules of the exchange from voting without instruction on contested matters or matters that may affect substantially the rights or privileges of the holders of the securities to be voted. When 2 or more persons agree to act together for the purpose of voting their shares of the corporation, each member of the group formed thereby is considered to have acquired beneficial ownership, as of the date of the agreement, of all voting shares of the corporation beneficially owned by any member of the group; [2011, c. 274, §59 (NEW).]

B. "Excluded shares" means shares acquired pursuant to an offer for all shares having voting power if the offer was made within one year prior to the corporate action for consideration of the same kind and of a value equal to or less than that paid in connection with the corporate action; and [2011, c. 274, §59 (NEW).]

C. "Interested person" means a person, or an affiliate of a person, who at any time during the one-year period immediately preceding approval by the board of directors of the corporate action:

(1) Was the beneficial owner of 20% or more of the voting power of the corporation, other than as owner of excluded shares;

(2) Had the power, contractually or otherwise, other than as owner of excluded shares, to cause the appointment or election of 25% or more of the directors to the board of directors of the corporation; or

(3) Was a senior executive or director of the corporation or a senior executive of any affiliate thereof and will receive, as a result of the corporate action, a financial benefit not generally available to other shareholders as such, other than:

(a) Employment, consulting, retirement or similar benefits established separately and not as part of or in contemplation of the corporate action;

(b) Employment, consulting, retirement or similar benefits established in contemplation of, or as part of, the corporate action that are not more favorable than those existing before the corporate action or, if more favorable, that have been approved on behalf of the corporation in the same manner as is provided in section 873; or

(c) In the case of a director of the corporation who will, in the corporate action, become a director of the acquiring entity in the corporate action or one of its affiliates, rights and benefits as a director that are provided on the same basis as those afforded by the acquiring entity generally to other directors of the entity or the affiliate. [2011, c. 274, §59 (NEW).]

[ 2011, c. 274, §59 (NEW) .]

6. Preferred shares. "Preferred shares" means a class or series of shares whose holders have preference over any other class or series of shares with respect to distributions.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Record shareholder. "Record shareholder" means a person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

8. Senior executive. "Senior executive" means a chief executive officer, chief operating officer, chief financial officer and anyone in charge of a principal business unit or function.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

9. Shareholder. "Shareholder" means both a record shareholder and a beneficial shareholder.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §§58, 59 (AMD).



13-C §1302. Appraisal rights

A shareholder is entitled to appraisal rights and to obtain payment of the fair value of that shareholder's shares in the event of any of the following corporate actions: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Merger to which corporation is party. Consummation of a merger to which a corporation is a party if:

A. Shareholder approval is required for the merger by section 1104, except that appraisal rights are not available to any shareholder of the corporation with respect to shares of any class or series that remain outstanding after consummation of the merger; or [2011, c. 274, §60 (AMD).]

B. The corporation is a subsidiary and the merger is governed by section 1105; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §60 (AMD) .]

2. Share exchange to which corporation is party. Consummation of a share exchange to which the corporation is a party as the corporation whose shares will be acquired, except that appraisal rights are not available to any shareholder of the corporation with respect to any class or series of shares of the corporation that are not exchanged;

[ 2011, c. 274, §61 (AMD) .]

3. Disposition of assets. Consummation of a disposition of assets pursuant to section 1202, except that appraisal rights are not available to a shareholder of the corporation with respect to shares of a class or series if:

A. Under the terms of the corporate action approved by the shareholders, there is to be distributed to shareholders in cash the corporation's net assets, in excess of a reasonable amount reserved to meet claims of the type described in sections 1407 and 1408:

(1) Within one year after the shareholders' approval of the action; and

(2) In accordance with the shareholders' respective interests determined at the time of distribution; and [2011, c. 274, §62 (NEW).]

B. The disposition of assets is not an interested transaction; [2011, c. 274, §62 (NEW).]

[ 2011, c. 274, §62 (RPR) .]

4. Fractional shares. An amendment of the corporation's articles of incorporation with respect to a class or series of shares that reduces the number of shares of a class or series owned by the shareholder to a fraction of a share if the corporation has the obligation or right to repurchase the fractional share so created;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Other amendment. Any other amendment to the corporation's articles of incorporation, merger, share exchange or disposition of assets to the extent provided by the articles of incorporation, bylaws or a resolution of the corporation's board of directors;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Domestication. Consummation of a domestication if the shareholder does not receive shares in the foreign corporation resulting from the domestication that have terms as favorable to the shareholder in all material respects and represent at least the same percentage interest of the total voting rights of the outstanding shares of the corporation as the shares held by the shareholder before the domestication;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Conversion to nonprofit status. Consummation of a conversion of the corporation to nonprofit status pursuant to chapter 9, subchapter 2; or

[ 2003, c. 344, Pt. B, §106 (AMD) .]

8. Conversion to unincorporated entity. Consummation of a conversion of the corporation to an unincorporated entity pursuant to chapter 9, subchapter 4.

[ 2003, c. 344, Pt. B, §106 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B106 (AMD). 2011, c. 274, §§60-62 (AMD).



13-C §1303. Limitations on appraisal rights

Notwithstanding section 1302, the availability of appraisal rights under section 1302, subsections 1 to 4, 6 and 8 is limited in accordance with this section. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. National listing; specific market value. Appraisal rights are not available for the holders of shares of any class or series of shares that:

A. Is a covered security under Section 18(b)(1)(A) or (B) of the federal Securities Act of 1933, as amended; [2007, c. 289, §32 (AMD).]

B. Is traded in an organized market and has at least 2,000 shareholders and the outstanding shares of such class or series have a market value of at least $20,000,000 exclusive of the value of such shares held by a corporation's subsidiaries, senior executives, directors and beneficial shareholders owning more than 10% of such shares; or [2007, c. 289, §32 (AMD).]

C. Is issued by an open end management investment company registered with the United States Securities and Exchange Commission under the federal Investment Company Act of 1940 and may be redeemed at the option of the holder at net asset value. [2007, c. 289, §32 (NEW).]

[ 2007, c. 289, §32 (AMD) .]

2. Date of determination. The applicability of subsection 1 is determined as of:

A. The record date fixed to determine the shareholders entitled to receive notice of the meeting of shareholders to act upon a corporate action requiring appraisal rights; or [2011, c. 274, §63 (AMD).]

B. The day before the effective date of a corporate action that requires appraisal rights if there is no meeting of shareholders. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §63 (AMD) .]

3. Exception. Notwithstanding subsection 1, appraisal rights are available pursuant to section 1302 for the shareholders of any class or series of shares:

A. Who are required by the terms of a corporate action requiring appraisal rights to accept for such shares anything other than cash or shares of any class or any series of shares of a corporation, or any other proprietary interest of any other entity, that satisfies the standards set forth in subsection 1 at the time the corporate action becomes effective; [2011, c. 274, §64 (RPR).]

B. In the case of the consummation of a disposition of assets pursuant to section 1202, the cash, shares or proprietary interests under paragraph A are, under the terms of the corporate action approved by the shareholders, to be distributed to the shareholders as part of the distribution to shareholders of the net assets of the corporation in excess of a reasonable amount to meet claims of the type described in sections 1407 and 1408:

(1) Within one year after the shareholders' approval of the action; and

(2) In accordance with their respective interests determined at the time of the distribution; or [2011, c. 274, §64 (RPR).]

C. When any of the shares or assets of a corporation are being acquired or converted, whether by merger, share exchange or otherwise, pursuant to a corporate action that is an interested transaction. [2011, c. 274, §64 (RPR).]

[ 2011, c. 274, §64 (RPR) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2005, c. 302, §§4,5 (AMD). 2007, c. 289, §32 (AMD). 2011, c. 274, §§63, 64 (AMD).



13-C §1304. Limitation or elimination of appraisal rights in articles of incorporation

Notwithstanding section 1302 or 1303, the articles of incorporation of a corporation as originally filed or any amendment thereto may limit or eliminate appraisal rights for any class or series of preferred shares, except that: [2011, c. 274, §65 (RPR).]

1. Class or series. No such limitation or elimination is effective if the class or series does not have the right to vote separately as a voting group, alone or as part of a group, on the action or if the action is a nonprofit conversion under chapter 9, subchapter 2, a conversion to an unincorporated entity under chapter 9, subchapter 4 or a merger having a similar effect; and

[ 2011, c. 274, §65 (NEW) .]

2. Appraisal rights. Any limitation or elimination contained in an amendment to the articles of incorporation that limits or eliminates appraisal rights for any of those shares that are outstanding immediately prior to the effective date of that amendment or that the corporation is or may be required to issue or sell after the effective date of the amendment pursuant to any conversion, exchange or other right existing immediately before the effective date of that amendment does not apply to any corporate action that becomes effective within one year of that date if that action would otherwise afford appraisal rights.

[ 2011, c. 274, §65 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §65 (RPR).



13-C §1305. Challenge by shareholder (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B107 (AMD). 2011, c. 274, §66 (RP).



13-C §1306. Assertion of appraisal rights

1. Record shareholder assert appraisal rights. A record shareholder may assert appraisal rights as to fewer than all the shares registered in the record shareholder's name but owned by a beneficial shareholder only if the record shareholder objects with respect to all shares of the class or series owned by the beneficial shareholder and notifies the corporation in writing of the name and address of each beneficial shareholder on whose behalf appraisal rights are being asserted. The rights of a record shareholder who asserts appraisal rights for only part of the shares held of record in the record shareholder's name under this subsection must be determined as if the shares as to which the record shareholder objects and the record shareholder's other shares were registered in the names of different record shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Beneficial shareholder; appraisal rights. A beneficial shareholder may assert appraisal rights as to shares of any class or series held on behalf of the shareholder only if the shareholder:

A. Submits to the corporation the record shareholder's written consent to the assertion of the rights no later than the date referred to in section 1323, subsection 2, paragraph B, subparagraph (2); and [2005, c. 302, §6 (AMD).]

B. Does so with respect to all shares of the class or series that are beneficially owned by the beneficial shareholder. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2005, c. 302, §6 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2005, c. 302, §6 (AMD).






Subchapter 2: PROCEDURE FOR EXERCISE OF APPRAISAL RIGHTS

13-C §1321. Notice of appraisal rights

1. Meeting notice. If a proposed corporate action described in section 1302 is to be submitted to a vote at a shareholders' meeting, the meeting notice must state that the corporation has concluded that shareholders are, are not or may be entitled to assert appraisal rights under this chapter. If the corporation concludes that appraisal rights are or may be available, a copy of this chapter must accompany the meeting notice sent to those record shareholders entitled to exercise appraisal rights.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Notice of corporate action. In a merger pursuant to section 1105, the parent corporation shall notify in writing all record shareholders of the subsidiary who are entitled to assert appraisal rights that a corporate action became effective. The notice must be sent within 10 days after the corporate action became effective and include the materials described in section 1323.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Action by written consent. If a corporate action specified in section 1302 is to be approved by written consent of the shareholders pursuant to section 704:

A. Written notice that appraisal rights are, are not or may be available must be sent to each record shareholder from whom a consent is solicited at the time consent of such shareholder is first solicited and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of this chapter; and [2011, c. 274, §67 (AMD).]

B. Written notice that appraisal rights are, are not or may be available must be delivered together with the notice to nonconsenting voting and nonvoting shareholders as required by section 704, subsections 4 and 5, may include the materials described in section 1323 and, if the corporation has concluded that appraisal rights are or may be available, must be accompanied by a copy of this chapter. [2007, c. 289, §33 (NEW).]

[ 2011, c. 274, §67 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §33 (AMD). 2011, c. 274, §67 (AMD).



13-C §1322. Notice of intent to demand payment (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §34 (RP).



13-C §1322-A. Notice of intent to demand payment

1. Preservation of appraisal rights if action taken at a meeting. If a proposed corporate action requiring appraisal rights under sections 1302 to 1304 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares:

A. Shall deliver to the corporation before the vote is taken written notice of the shareholder's intent to demand payment if the proposed action is effectuated; and [2007, c. 289, §35 (NEW).]

B. May not vote, or cause or permit to be voted, any shares of the class or series in favor of the proposed action. [2007, c. 289, §35 (NEW).]

[ 2007, c. 289, §35 (NEW) .]

2. Preservation of appraisal rights if action taken by consent. If a corporate action specified in section 1302 is to be approved by less than unanimous written consent, a shareholder who wishes to assert appraisal rights with respect to any class or series of shares may not sign a consent in favor of the proposed action with respect to that class or series of shares.

[ 2011, c. 274, §68 (AMD) .]

3. Effect of failure to preserve. A shareholder who fails to satisfy the requirements of subsection 1 or 2 is not entitled to payment under this chapter.

[ 2007, c. 289, §35 (NEW) .]

SECTION HISTORY

2007, c. 289, §35 (NEW). 2011, c. 274, §68 (AMD).



13-C §1323. Appraisal notice and form

1. Written appraisal notice; form. If a proposed corporate action requiring appraisal rights under section 1302 becomes effective, a corporation must send a written appraisal notice and the form required by subsection 2, paragraph A to all shareholders who satisfied the requirements of section 1322-A. In the case of a merger under section 1105, the parent shall send an appraisal notice and form to all record shareholders who may be entitled to assert appraisal rights.

[ 2011, c. 274, §69 (AMD) .]

2. Appraisal notice. The appraisal notice required by subsection 1 must be delivered no earlier than the date a corporate action became effective and no later than 10 days after that date and must:

A. Supply a form that specifies the first date of any announcement to shareholders, made prior to the date the corporate action became effective, of the principal terms of the proposed corporate action, if any. If such announcement was made the form must:

(1) Require the shareholder asserting appraisal rights to certify whether beneficial ownership of those shares for which appraisal rights are asserted was acquired before that date; and

(2) Require the shareholder asserting appraisal rights to certify that the shareholder did not vote for or consent to the transaction; [2007, c. 289, §37 (RPR).]

B. Include the following information:

(1) Where the form must be sent and where certificates for certificated shares must be deposited and the date by which those certificates must be deposited, which date may not be earlier than the date for receiving the required form under subparagraph (2);

(2) A date by which the corporation must receive the form, which date may not be fewer than 40 nor more than 60 days after the date the appraisal notice is sent, and a statement that the shareholder has waived the right to demand appraisal with respect to the shares unless the form is received by the corporation by the specified date;

(3) A corporation's estimate of the fair value of the shares;

(4) That, if requested in writing, a corporation will provide, to the shareholder so requesting, within 10 days after the date specified in subparagraph (2) the number of shareholders who return the forms by the specified date and the total number of shares owned by those shareholders; and

(5) The date by which the notice to withdraw under section 1324 must be received, which date must be within 20 days after the date specified in subparagraph (2); and [2011, c. 274, §70 (AMD).]

C. Be accompanied by a copy of this chapter. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §70 (AMD) .]

3. Notice accompanied by financial statements. When corporate action described in section 1302, subsection 1 is proposed, or a merger pursuant to section 1105 is effected, the notice referred to in subsection 1, if the corporation concludes that appraisal rights are or may be available, and in subsection 2 must be accompanied by:

A. The annual financial statements specified in section 1620, subsection 1 of the corporation that issued the shares that may be subject to appraisal, whether or not a close corporation, which must be as of a date ending not more than 16 months before the date of the notice and must comply with section 1620, subsection 2. If such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information; and [2007, c. 289, §38 (NEW).]

B. The latest available quarterly financial statements of such corporation, if any. [2007, c. 289, §38 (NEW).]

[ 2007, c. 289, §38 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §§36-38 (AMD). 2011, c. 274, §§69, 70 (AMD).



13-C §1324. Perfection of rights; right to withdraw

1. Perfection of rights. A shareholder who receives notice pursuant to section 1323 and who wishes to exercise appraisal rights shall sign and return the form sent by the corporation and, in the case of certificated shares, deposit the shareholder’s certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to section 1323, subsection 2, paragraph B, subparagraph (2) and certify whether the beneficial owner of the shares acquired beneficial ownership of the shares before the date required to be set forth in the notice pursuant to section 1323, subsection 2, paragraph A. If a shareholder fails to make this certification, the corporation may elect to treat the shareholder's shares as after-acquired shares under section 1326. A shareholder who wishes to exercise appraisal rights shall execute and return the form and, in the case of certificated shares, deposit the shareholder's certificates in accordance with the terms of the notice by the date referred to in the notice pursuant to section 1323, subsection 2, paragraph B, subparagraph (2). Once a shareholder deposits that shareholder's certificates or, in the case of uncertificated shares, returns the executed forms, that shareholder loses all rights as a shareholder, unless the shareholder withdraws pursuant to subsection 2.

[ 2007, c. 289, §39 (AMD) .]

2. Withdraw from appraisal process. A shareholder who has complied with subsection 1 may nevertheless decline to exercise appraisal rights and withdraw from the appraisal process by notifying the corporation in writing by the date set forth in the appraisal notice pursuant to section 1323, subsection 2, paragraph B, subparagraph (5). A shareholder who fails to withdraw from the appraisal process may not thereafter withdraw without the corporation's written consent.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Failure to execute and return form; nonpayment. A shareholder who does not execute and return the form and, in the case of certificated shares, deposit that shareholder's share certificates where required, each by the date set forth in the notice described in section 1323, subsection 2, is not entitled to payment under this chapter.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §39 (AMD).



13-C §1325. Payment

1. Fair value. Except as provided in section 1326, within 30 days after the form required by section 1323, subsection 2, paragraph B, subparagraph (2) is due, a corporation shall pay in cash to those shareholders who complied with section 1324, subsection 1 the amount the corporation estimates to be the fair value of their shares, plus interest.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Additional information. The payment to each shareholder pursuant to subsection 1 must be accompanied by:

A. Annual financial statements specified in section 1620, subsection 1 of the corporation that issued the shares to be appraised, whether or not a close corporation, that must be as of a date ending not more than 16 months before the date of payment and must comply with section 1620, subsection 2. If such annual financial statements are not reasonably available, the corporation shall provide reasonably equivalent financial information; [2007, c. 289, §40 (AMD).]

B. A statement of the corporation's estimate of the fair value of the shares, which estimate must equal or exceed the corporation's estimate given pursuant to section 1323, subsection 2, paragraph B, subparagraph (3); [2007, c. 289, §40 (AMD).]

C. A statement that shareholders described in subsection 1 have the right to demand further payment under section 1327 and that if any such shareholder does not do so within the time period specified in section 1327, that shareholder is deemed to have accepted the payment in full satisfaction of the corporation's obligations under this chapter; and [2007, c. 289, §40 (AMD).]

D. The latest available quarterly financial statements of the corporation, if any. [2007, c. 289, §40 (NEW).]

[ 2007, c. 289, §40 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §40 (AMD).



13-C §1326. After-acquired shares

1. Withhold payment. A corporation may elect to withhold payment required by section 1325 from any shareholder who did not certify that beneficial ownership of all of the shareholder's shares for which appraisal rights are asserted was acquired before the date set forth in the appraisal notice sent pursuant to section 1323, subsection 2, paragraph A.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Notify shareholders. If a corporation elected to withhold payment under subsection 1, the corporation shall, within 30 days after the date by which the corporation must receive the form is given as required by section 1323, subsection 2, paragraph B, subparagraph (2) is due, notify all shareholders who are described in subsection 1:

A. Of the information required by section 1325, subsection 2, paragraph A; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Of the corporation's estimate of fair value pursuant to section 1325, subsection 2, paragraph B; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. That the shareholders may accept the corporation's estimate of fair value, plus interest, in full satisfaction of their demands or demand appraisal under section 1327; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. That those shareholders who wish to accept the offer pursuant to paragraph B must notify the corporation of their acceptance of the corporation's offer within 30 days after receiving the offer pursuant to paragraph B; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. That those shareholders who do not satisfy the requirements for demanding appraisal under section 1327 are deemed to have accepted the corporation's offer pursuant to paragraph B. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Shareholders who accept offer. Within 10 days after receiving the shareholder's acceptance pursuant to subsection 2, a corporation must pay in cash the amount it offered under subsection 2, paragraph B to each shareholder who agreed to accept the corporation's offer in full satisfaction of the shareholder's demand.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Shareholders deemed to accept offer; payment. Within 40 days after sending the notice described in subsection 2, a corporation shall pay in cash the amount the corporation offered to pay under subsection 2, paragraph B to each shareholder described in subsection 2, paragraph E.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1327. Procedure if shareholder dissatisfied with payment or offer

1. Notification; demand. A shareholder paid pursuant to section 1325 who is dissatisfied with the amount of the payment shall notify the corporation in writing of that shareholder's estimate of the fair value of the shares and demand payment of that estimate plus interest less any payment under section 1325. A shareholder offered payment under section 1326 who is dissatisfied with that offer must reject the offer and demand payment of the shareholder's stated estimate of the fair value of the shares plus interest.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Failure to notify corporation in writing. A shareholder who fails to notify a corporation in writing of that shareholder's demand to be paid the shareholder's stated estimate of the fair value plus interest under subsection 1 within 30 days after receiving the corporation's payment or offer of payment under section 1325 or 1326 waives the right to demand payment under this section and is entitled only to the payment made or offered pursuant to those sections.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 3: JUDICIAL APPRAISAL OF SHARES

13-C §1331. Court action

1. Commence proceeding. If a shareholder makes demand for payment under section 1327 that remains unsettled, a corporation shall commence a proceeding within 60 days after receiving the payment demand and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the 60-day period, the corporation shall pay in cash to each shareholder the amount the shareholder demanded pursuant to section 1327 plus interest.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Appropriate court. A corporation shall commence the proceeding under subsection 1 in the appropriate court of the county where the corporation's principal office is located or, if there is no principal office, in Kennebec County. If the corporation is a foreign corporation, the corporation shall commence the proceeding in the county in this State where the principal office of the domestic corporation merged with the foreign corporation was located or, if the domestic corporation did not have its principal office in this State at the time of the transaction, in Kennebec County.

[ 2009, c. 415, Pt. A, §9 (AMD) .]

3. Shareholders party to proceeding. A corporation shall make all shareholders whether or not residents of this State whose demands remain unsettled parties to the proceeding as in an action against their shares, and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication as provided by law.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Jurisdiction; appraisers. The jurisdiction of the court in which the proceeding is commenced under subsection 2 is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. The appraisers have the powers described in the order appointing them or in any amendment to the order. The shareholders demanding appraisal rights under this chapter are entitled to the same discovery rights as parties in other civil proceedings. Shareholders demanding appraisal rights under this chapter do not have a right to a jury trial.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Shareholder entitled to judgment. Each shareholder made a party to the proceeding under subsection 1 is entitled to judgment for the:

A. Amount, if any, by which the court finds the fair value of the shareholder's shares, plus interest, exceeds the amount paid by a corporation to the shareholder for the shares; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Fair value, plus interest, of the shareholder's shares for which a corporation elected to withhold payment under section 1326. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §17 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 415, Pt. A, §9 (AMD).



13-C §1332. Court costs and counsel fees

1. Court costs. The court in an appraisal proceeding commenced under section 1331 shall determine all court costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the court costs against a corporation, except that the court may assess court costs against all or some of the shareholders demanding appraisal, in amounts the court finds equitable, to the extent the court finds the shareholders acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by this chapter.

[ 2007, c. 289, §41 (AMD) .]

2. Counsel; expect fees Court-assessed expenses. The court in an appraisal proceeding under section 1331 may also assess the expenses for the respective parties, in amounts the court finds equitable:

A. Against a corporation and in favor of any or all shareholders demanding appraisal if the court finds the corporation did not substantially comply with the requirements of section 1321, 1323, 1325 or 1326; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Against either a corporation or a shareholder demanding appraisal, in favor of any other party, if the court finds that the party against whom the expenses are assessed acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by this chapter. [2007, c. 289, §41 (AMD).]

[ RR 2007, c. 1, §6 (COR) .]

3. Fees awarded from settlement. If the court in an appraisal proceeding under section 1331 finds that the expenses incurred by any shareholder were of substantial benefit to other shareholders similarly situated and that those expenses should not be assessed against the corporation, the court may direct that those expenses be paid out of the amounts awarded the shareholders who were benefitted.

[ 2007, c. 289, §41 (AMD) .]

4. Corporation fails to make payment. To the extent a corporation fails to make a required payment pursuant to section 1325, 1326 or 1327, a shareholder may sue directly for the amount owed and, to the extent successful, is entitled to recover from the corporation all expenses of the suit.

[ 2007, c. 289, §41 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). RR 2007, c. 1, §6 (COR). 2007, c. 289, §41 (AMD).






Subchapter 4: OTHER REMEDIES

13-C §1341. Other remedies limited

1. Limitation on proposed or completed corporate actions. The legality of a proposed or completed corporate action described in section 1302 may not be contested nor may the corporate action be enjoined, set aside or rescinded in a legal or equitable proceeding by a shareholder after the shareholders have approved the corporate action.

[ 2011, c. 274, §71 (NEW) .]

2. Exceptions. Subsection 1 does not apply to a corporate action that:

A. Was not authorized and approved in accordance with the applicable provisions of:

(1) Chapter 9, 10, 11 or 12;

(2) The articles of incorporation or bylaws; or

(3) The resolution of the board of directors authorizing the corporate action; [2011, c. 274, §71 (NEW).]

B. Was procured as a result of fraud, a material misrepresentation or an omission of a material fact necessary to make statements made, in light of the circumstances in which they were made, not misleading; [2011, c. 274, §71 (NEW).]

C. Is an interested transaction, unless it has been recommended by the board of directors in the same manner as is provided in section 873 and has been approved by the shareholders in the same manner as is provided in section 874 as if the interested transaction were a director's conflicting-interest transaction; or [2011, c. 274, §71 (NEW).]

D. Is approved by less than unanimous consent of the voting shareholders pursuant to section 704 if:

(1) The challenge to the corporate action is brought by a shareholder who did not consent and as to whom notice of the approval of the corporate action was not effective at least 10 days before the corporate action was effected; and

(2) The proceeding challenging the corporate action is commenced within 10 days after notice of the approval of the corporate action is effective as to the shareholder bringing the proceeding. [2011, c. 274, §71 (NEW).]

[ 2011, c. 274, §71 (NEW) .]

SECTION HISTORY

2011, c. 274, §71 (NEW).









Chapter 14: DISSOLUTION

Subchapter 1: VOLUNTARY DISSOLUTION

13-C §1401. Dissolution by incorporators or initial directors

A majority of the incorporators or initial directors of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the Secretary of State for filing articles of dissolution that set forth: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Name. The name of the corporation;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Date. The date of incorporation;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Shares. That none of the corporation's shares have been issued or that the corporation has not commenced business;

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Debt. That no debt of the corporation remains unpaid, including the filing of the annual report as required by section 1621;

[ 2003, c. 344, Pt. B, §108 (AMD) .]

5. Net assets. That, if shares were issued, the net assets of the corporation remaining after winding up have been distributed to the shareholders;

[ 2003, c. 344, Pt. B, §108 (AMD) .]

6. Authorization of dissolution. That a majority of the incorporators or initial directors authorized the dissolution;

[ 2003, c. 344, Pt. B, §108 (AMD) .]

7. Date authorized. The date dissolution was authorized; and

[ 2003, c. 344, Pt. B, §109 (NEW) .]

8. Effective date. The effective date of the dissolution. A corporation is dissolved upon the effective date of its articles of dissolution.

[ 2003, c. 344, Pt. B, §109 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B108,109 (AMD).



13-C §1402. Dissolution by board of directors and shareholders

1. Dissolution proposal. A corporation's board of directors may propose dissolution for submission to the shareholders.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Adoption of proposal of dissolution. For a proposal to dissolve to be adopted:

A. A corporation's board of directors must recommend dissolution to the shareholders unless:

(1) The board of directors determines that because of conflict of interest or other special circumstances the board of directors should make no recommendation; or

(2) Section 827 applies.

If subparagraph (1) or (2) applies, the board of directors must transmit to the shareholders the basis for so proceeding; and [2011, c. 274, §72 (RPR).]

B. The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection 5. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §72 (AMD) .]

3. Condition submission of proposal. A corporation's board of directors may condition the board of directors' submission of the proposal for dissolution on any basis.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Notice of meeting to dissolve. A corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting. The notice must also state that the purpose or one of the purposes of the meeting is to consider dissolving the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Adoption of dissolution by majority. Unless the corporation's articles of incorporation or the corporation's board of directors acting pursuant to subsection 3 requires a greater vote, approval of the proposal to dissolve requires the approval of the shareholders by a majority of all the votes entitled to be cast on the proposal by that voting group and, if any class or series is entitled to vote as a separate voting group on the proposal, the approval of each separate voting group by a majority of all the votes entitled to be cast on the proposal by that voting group. The corporation's articles of incorporation may provide that a proposal to dissolve may be approved by a lesser vote of each voting group entitled to vote on the proposal, but in no case by less than a majority of the votes cast by that voting group at a meeting at which there exists for each such voting group a quorum consisting of at least a majority of the votes entitled to be cast on the proposal by each voting group entitled to vote on the proposal.

[ 2003, c. 344, Pt. B, §110 (RPR) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B110 (AMD). 2011, c. 274, §72 (AMD).



13-C §1403. Dissolution by written consent of all shareholders

A proposal to dissolve may be approved by written consent of shareholders entitled to vote as provided in section 704. If the dissolution is approved by written consent of all shareholders, whether or not entitled to vote, a resolution of the corporation's board of directors proposing the dissolution is not necessary. [2003, c. 344, Pt. B, §111 (AMD).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B111 (AMD).



13-C §1404. Articles of dissolution

1. File articles of dissolution with Secretary of State. At any time after dissolution is authorized, a corporation may dissolve by delivering to the Secretary of State for filing articles of dissolution setting forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The date dissolution was authorized and the effective date of the dissolution; and [2003, c. 344, Pt. B, §112 (AMD).]

C. If dissolution was approved by the shareholders, a statement that the proposal to dissolve was duly approved by the shareholders in the manner required by this Act and by the corporation's articles of incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §112 (AMD) .]

2. Effective date of dissolution. A corporation is dissolved upon the effective date of its articles of dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Dissolved corporation. For purposes of this subchapter, "dissolved corporation" means a corporation whose articles of dissolution have become effective. "Dissolved corporation" includes a successor entity to which the remaining assets of the corporation are transferred subject to its liabilities for purposes of liquidation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Other requirements at the time of dissolution. At the time of filing the articles under this section, the Secretary of State may require the corporation to file the annual report required to be filed under section 1621 and pay any fees or penalties owed to the Secretary of State under section 1420.

[ 2007, c. 231, §21 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B112 (AMD). 2007, c. 231, §21 (AMD).



13-C §1405. Revocation of dissolution

1. Revoke dissolution. A corporation may revoke its dissolution within 120 days of its effective date.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Authorization of revocation. Revocation of dissolution must be authorized in the same manner as the dissolution was authorized under this subchapter unless that authorization permitted revocation by action of the corporation's board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Articles of revocation of dissolution. After the revocation of dissolution is authorized, a corporation may revoke the dissolution by delivering to the Secretary of State for filing articles of revocation of dissolution that set forth:

A. The name of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The effective date of the dissolution that was revoked; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The date that the revocation of dissolution was authorized; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. If the corporation's board of directors or incorporators revoked the dissolution, a statement to that effect; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action of the board of directors alone pursuant to that authorization; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. If shareholder action was required to revoke the dissolution, the information required by section 1404, subsection 1, paragraph C. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §113 (AMD) .]

4. Effective date of revocation. Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Resume business. When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution, and the corporation resumes business as if dissolution had not occurred.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B113 (AMD).



13-C §1406. Effect of dissolution

1. Extension of corporate existence. A dissolved corporation continues its corporate existence but may not carry on any business except that which is appropriate to wind up and liquidate its business and affairs, including:

A. Collecting the corporation's assets; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Disposing of properties that will not be distributed in kind to shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Discharging or making provision for discharging its liabilities; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Distributing remaining property among shareholders according to their interests; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Doing every other act necessary to wind up and liquidate its business and affairs. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 289, §42 (AMD) .]

2. Dissolution; exclusions. Dissolution of a corporation does not:

A. Transfer title to the corporation's property; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Subject the corporation's directors or officers to standards of conduct different from those prescribed in chapter 8; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Change quorum or voting requirements for the board of directors or shareholders; change provisions for selection, resignation or removal of the directors or officers or both; or change provisions for amending its bylaws; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Prevent commencement of a proceeding by or against the corporation in its corporate name; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. Terminate the authority of the clerk of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Abatement of action.

[ 2007, c. 289, §42 (RP) .]

4. Transfer of property. Those shareholders of the corporation and their successors in interest who, collectively, represent a majority of the voting power of the corporation are empowered to act as liquidating trustees to take all actions necessary or appropriate to distribute or dispose of any undistributed property of the corporation if:

A. There are no officers authorized to act on a matter for a dissolved corporation; [2007, c. 289, §42 (NEW).]

B. There are no directors of the corporation; or [2007, c. 289, §42 (NEW).]

C. The directors are unable to act on the matter on behalf of the corporation. [2007, c. 289, §42 (NEW).]

[ 2007, c. 289, §42 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §42 (AMD).



13-C §1407. Known claims against dissolved corporation

1. Disposition of known claims. A dissolved corporation may dispose of the known claims against it by notifying its known claimants in writing of the dissolution at any time after the effective date of the dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Written notice. The written notice required by subsection 1 must:

A. Describe information that must be included in a claim against the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Provide a mailing address where a claim may be sent; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and [2003, c. 344, Pt. B, §114 (AMD).]

D. State that the claim may be barred if not received by the deadline. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §114 (AMD) .]

3. Claim barred. A claim against the dissolved corporation, other than a liquidated claim that is known to the corporation, has fully matured and is not disputed in good faith by the corporation, is barred:

A. If a claimant who was given written notice under subsection 2 does not deliver the claim to the dissolved corporation by the deadline; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. If a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within 90 days after the effective date of the rejection notice. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Claim. For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B114 (AMD).



13-C §1408. Other claims against dissolved corporation

1. Publish notice of dissolution. In addition to the written notice under section 1407, a dissolved corporation may publish notice of its dissolution and request that persons with claims against the dissolved corporation present them in accordance with the notice.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Content of notice. The notice under section 1 must:

A. Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office is or was last located or, if none in this State, in Kennebec County; [2007, c. 323, Pt. C, §18 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

B. Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. State that a claim against the dissolved corporation will be barred unless a proceeding to enforce the claim is commenced within 3 years after the publication of the notice. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 323, Pt. C, §18 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Claim barred. If the dissolved corporation publishes a newspaper notice in accordance with subsection 2, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within 3 years after the publication date of the newspaper notice:

A. A claimant who was not given written notice under section 1407; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. A claimant whose claim was timely sent to the dissolved corporation but not acted on; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. A claimant whose claim is contingent or is based on an event occurring after the effective date of dissolution. [2003, c. 631, §23 (AMD).]

[ 2003, c. 631, §23 (AMD) .]

4. Enforcement of claim. A claim that is not barred by subsection 3 or section 1407, subsection 2 may be enforced:

A. Against the dissolved corporation to the extent of its undistributed assets; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Except as provided in section 1409, subsection 4, if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to the shareholder. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §23 (AMD). 2007, c. 323, Pt. C, §18 (AMD). 2007, c. 323, Pt. G, §4 (AMD).



13-C §1409. Court proceedings

1. Security provided for payment of claim. A dissolved corporation that has published a notice under section 1408 may file an application with the Superior Court of the county where the dissolved corporation's principal office is located or, if not in this State, of Kennebec County, for a determination of the amount and form of security to be provided for payment of claims that are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution. Provision need not be made for any claim that is or is reasonably anticipated to be barred under section 1408, subsection 3.

[ 2007, c. 323, Pt. C, §19 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Notice to claimant. Within 10 days after the filing of the application under subsection 1, notice of the proceeding must be given by the dissolved corporation to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Guardian ad litem. The court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of the guardian ad litem, including all reasonable expert witness fees, must be paid by the dissolved corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Satisfaction of obligations. Provision by the dissolved corporation for security in the amount and the form ordered by the court under subsection 1 satisfies the dissolved corporation's obligations with respect to claims that are contingent, have not been made known to the dissolved corporation or are based on an event occurring after the effective date of dissolution, and such claims may not be enforced against a shareholder who received assets in liquidation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §19 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1410. Duties of directors

1. Duties. Directors of a dissolved corporation shall cause the corporation to discharge or make reasonable provision for the payment of claims and make distributions of assets to shareholders after payment of or provision for claims.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Liability of directors. Directors of a dissolved corporation that has disposed of claims under section 1407, 1408 or 1409 are not liable for breach of section 1410, subsection 1 with respect to claims against the dissolved corporation that are barred or satisfied under sections 1407, 1408 or 1409.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).






Subchapter 2: ADMINISTRATIVE DISSOLUTION

13-C §1420. Grounds for administrative dissolution

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 1421 to administratively dissolve a corporation if: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Nonpayment of fees or penalties. The corporation does not pay when they are due any fees or penalties imposed by this Act or other law;

[ 2003, c. 631, §24 (AMD) .]

2. Failure to file annual report. The corporation does not deliver its annual report to the Secretary of State as required by section 1621;

[ 2003, c. 631, §24 (AMD) .]

3. Failure to pay late filing penalty. The corporation does not pay the annual report late filing penalty as required by section 1622;

[ 2003, c. 631, §24 (AMD) .]

4. Failure to maintain clerk. The corporation is without a clerk in this State as required by Title 5, section 105, subsection 1;

[ 2007, c. 323, Pt. C, §20 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Failure to notify of change of clerk or change of clerk's address. The corporation does not notify the Secretary of State that its clerk has changed as required by Title 5, section 108, subsection 1 or the address of its clerk has been changed as required by Title 5, section 109 or 110 or that its clerk has resigned as required by Title 5, section 111; or

[ 2007, c. 323, Pt. C, §21 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Filing of false information. An incorporator, director, officer or agent of the corporation signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §24 (AMD). 2007, c. 323, Pt. C, §§20, 21 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1421. Procedure for and effect of administrative dissolution

1. Notice of determination to administratively dissolve corporation. If the Secretary of State determines that one or more grounds exist under section 1420 for dissolving a corporation, the Secretary of State shall serve the corporation with written notice of that determination as required by subsection 8.

[ 2007, c. 323, Pt. C, §22 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Administrative dissolution. The corporation is administratively dissolved if within 60 days after the notice under subsection 1 was issued and is perfected under subsection 8 the Secretary of State determines that the corporation has failed to correct the ground or grounds for the dissolution. The Secretary of State shall send notice to the corporation as required by subsection 8 that recites the ground or grounds for dissolution and the effective date of dissolution.

[ 2007, c. 323, Pt. C, §23 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of administrative dissolution; prohibition. A corporation administratively dissolved continues its corporate existence but may not transact any business in this State except as necessary to wind up and liquidate its business and affairs under section 1406 and notify claimants under sections 1407 and 1408.

[ 2003, c. 631, §25 (AMD) .]

4. Authority of clerk. The administrative dissolution of a corporation does not terminate the authority of its clerk.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Protecting corporate name after administrative dissolution. The name of a corporation remains in the Secretary of State's records of corporate names and protected for a period of 3 years following administrative dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Prohibition.

[ 2003, c. 631, §26 (RP) .]

7. Notice to Superintendent of Financial Institutions in case of financial institution or credit union. In the case of a financial institution authorized to do business in this State or a credit union authorized to do business in this State, as defined in Title 9-B, the Secretary of State shall notify the Superintendent of Financial Institutions within a reasonable time prior to administratively dissolving the financial institution or credit union under this section.

[ 2003, c. 631, §27 (NEW) .]

8. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the corporation is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the clerk of the corporation.

[ 2007, c. 323, Pt. C, §24 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §§25-27 (AMD). 2007, c. 323, Pt. C, §§22-24 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1422. Reinstatement following administrative dissolution

1. Reinstatement. A corporation administratively dissolved under section 1421 may apply to the Secretary of State for reinstatement within 6 years after the effective date of dissolution. The application must:

A. State the name of the corporation and the effective date of its administrative dissolution; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. State that the ground or grounds for dissolution either did not exist or have been eliminated; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. State that the corporation's name satisfies the requirements of section 401. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Reinstatement after administrative dissolution. If the Secretary of State determines that the application contains the information required under subsection 1 and is accompanied by the reinstatement fee set forth in section 123, subsection 1 and that the information is correct, the Secretary of State shall cancel the administrative dissolution and prepare a notice of reinstatement that recites that determination and the effective date of reinstatement. The Secretary of State shall use the procedures set forth in section 1421, subsection 8 to deliver the notice to the corporation.

[ 2007, c. 323, Pt. C, §25 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Effect of reinstatement. When the reinstatement is effective under subsection 2, it relates back to and takes effect as of the effective date of the administrative dissolution, and the corporation resumes business as if the administrative dissolution had not occurred.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B115 (AMD). 2007, c. 323, Pt. C, §25 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1423. Appeal from denial of reinstatement

1. Denial of reinstatement. If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, the Secretary of State shall serve the corporation as required by section 1421, subsection 8 with a written notice that explains the reason or reasons for denial.

[ 2007, c. 323, Pt. C, §26 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Appeal. A corporation may appeal a denial of reinstatement under subsection 1 to the Superior Court of the county where the corporation's principal office is located or, if there is no principal office in this State, in Kennebec County within 30 days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement and the Secretary of State's notice of denial.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Court action. The court may summarily order the Secretary of State to reinstate an administratively dissolved corporation or may take other action the court considers appropriate.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Final decision. The court's final decision in an appeal under this section may be appealed as in other civil proceedings.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §26 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1424. Reinstatement of suspended corporate charter

1. Reinstatement after charter suspension. A corporation whose charter was suspended before July 1, 2003 may apply for reinstatement with the Secretary of State if:

A. The Secretary of State determines that the application contains the information required under section 1422, subsection 1; [2003, c. 344, Pt. B, §116 (NEW).]

B. The application is accompanied by the reinstatement fee set forth in section 123, subsection 1; and [2003, c. 344, Pt. B, §116 (NEW).]

C. The application is received by the Secretary of State by June 30, 2009. [2003, c. 344, Pt. B, §116 (NEW).]

[ 2003, c. 344, Pt. B, §116 (NEW) .]

2. Effect on corporation failing to reinstate by June 30, 2009. A corporation that fails to meet the requirements of subsection 1 is administratively dissolved and may not reinstate.

[ 2003, c. 344, Pt. B, §116 (NEW) .]

3. Protecting corporate name after suspension. The name of a corporation whose charter is suspended remains in the Secretary of State's records of corporate names and is protected for a period of 3 years following its suspension.

[ 2003, c. 344, Pt. B, §116 (NEW) .]

SECTION HISTORY

2003, c. 344, §B116 (NEW).



13-C §1425. Revival of a domestic business corporation after dissolution

1. Determination of need to revive corporation. If the Secretary of State finds that a corporation has dissolved in any manner under this chapter and that the corporation should be revived for any specified purpose or purposes for a specific period of time, the Secretary of State may upon application by an interested party file a certificate of revival in a form or format prescribed by the Secretary of State for reviving the corporation.

[ 2007, c. 231, §22 (NEW) .]

2. Certificate of revival. The certificate of revival must include:

A. The name of the corporation and its original date of incorporation; [2007, c. 231, §22 (NEW).]

B. The name of the domestic business corporation's clerk and the address of its clerk at the time of dissolution; [2007, c. 231, §22 (NEW).]

C. The name and address of the party or parties requesting the revival; [2007, c. 231, §22 (NEW).]

D. The purpose or purposes for which revival is requested; and [2007, c. 231, §22 (NEW).]

E. The time period needed to complete the purpose or purposes specified under paragraph D. [2007, c. 231, §22 (NEW).]

[ 2007, c. 231, §22 (NEW) .]

3. Notice of revival. The Secretary of State shall issue a notice to the corporation to the address provided in subsection 2, paragraph C stating that the revival has been granted for the purpose or purposes and for the time period specified pursuant to the certificate of revival filed under this section.

[ 2007, c. 231, §22 (NEW) .]

4. Termination of revival. When the time period specified in subsection 2, paragraph E has expired, the Secretary of State shall send a notice to the corporation at the address provided in subsection 2, paragraph C that the status of the corporation has returned to the status prior to filing the certificate of revival under this section.

[ 2007, c. 231, §22 (NEW) .]

SECTION HISTORY

2007, c. 231, §22 (NEW).






Subchapter 3: JUDICIAL DISSOLUTION

13-C §1430. Grounds for judicial dissolution

A corporation may be dissolved by a judicial dissolution in a proceeding by: [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

1. Attorney General. The Attorney General if it is established that:

A. The corporation obtained its articles of incorporation through fraud; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The corporation has continued to exceed or abuse the authority conferred upon it by law; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Shareholder. A shareholder if it is established that:

A. The directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock and, because of the deadlock, irreparable injury to the corporation is threatened or being suffered or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The shareholders are so divided regarding the management of the business and affairs of the corporation that the corporation is suffering or will suffer irreparable injury or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally; [2007, c. 289, §43 (AMD).]

D. The shareholders are deadlocked in voting power and have failed, for a period that includes at least 2 consecutive annual meeting dates, to elect successors to directors whose terms have expired; [2007, c. 289, §43 (AMD).]

E. The corporate assets are being misapplied or wasted; or [2007, c. 289, §43 (AMD).]

F. A shareholder of the corporation has abandoned its business and has failed within a reasonable time to liquidate and distribute its assets and dissolve; [2007, c. 289, §43 (NEW).]

[ 2007, c. 289, §43 (AMD) .]

3. Creditor. A creditor if it is established that:

A. The creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied and the corporation is insolvent; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Corporation. The corporation to have its voluntary dissolution continued under court supervision.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §43 (AMD).



13-C §1431. Procedure for judicial dissolution

1. Venue. Venue for a proceeding by the Attorney General to dissolve a corporation lies in Kennebec County. Venue for a proceeding brought by any other party named in section 1430 lies in the county where a corporation's principal office is or was last located or, if none in this State, in Kennebec County.

[ 2007, c. 323, Pt. C, §27 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Shareholders parties to proceeding. It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against the shareholders individually.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Preserve corporate assets. A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located and carry on the business of the corporation until a full hearing can be held.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 323, Pt. C, §27 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1432. Receivership

1. Appoint receivers. A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to manage and to wind up and liquidate the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver. The court appointing a receiver has jurisdiction over the corporation and all of its property wherever located.

[ 2007, c. 289, §44 (AMD) .]

2. Post bond. A court under subsection 1 may appoint an individual or a domestic or foreign corporation authorized to transact business in this State as a receiver. The court may require the receiver to post bond, with or without sureties, in an amount the court directs.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Powers; duties. A court shall describe the powers and duties of the receiver in the court's appointing order under subsection 1, which may be amended from time to time. The receiver may, in addition to other specified powers:

A. Dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Sue and defend in the receiver's own name as receiver of the corporation in all courts of this State; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Exercise all of the powers of the corporation, through or in place of its board of directors, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Compensation; expenses. A court from time to time during a receivership under this section may order compensation paid and expenses paid or reimbursed to the receiver and the receiver's counsel from the assets of the corporation or proceeds from the sale of the assets.

[ 2007, c. 289, §45 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §§44, 45 (AMD).



13-C §1433. Decree of dissolution

1. Decree dissolving corporation. If after a hearing a court determines that one or more grounds for judicial dissolution described in section 1430 exist, it may enter a decree dissolving a corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State, who shall file it.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Liquidation of corporation. After entering a decree of dissolution under subsection 1, the court shall direct the winding-up and liquidation of the corporation's business and affairs in accordance with section 1406 and the notification of claimants in accordance with sections 1407 and 1408.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1434. Discretion of court to grant relief other than dissolution

1. Intervention by shareholder. Any shareholder of a corporation may intervene in an action brought by another shareholder under section 1430, subsection 2 to dissolve the corporation in order to seek relief other than dissolution.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Motion of court. On the application of a plaintiff or any other shareholder or on the court's own motion in any action filed by a shareholder to dissolve a corporation on any of the grounds enumerated in section 1430, subsection 2, or on the court's own motion in any other action to dissolve a corporation, the court may make an order or grant relief, other than dissolution, that in its discretion it considers appropriate, including, without limitation, an order:

A. Providing for the purchase at their fair value of shares of any shareholder either by the corporation or by other shareholders; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Providing for the sale of all the property and franchises of the corporation to a single purchaser, who succeeds to all the rights and privileges of the corporation and may reorganize the same under the direction of the court; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Directing or prohibiting any act of the corporation or of shareholders, directors, officers or other persons party to the action; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Canceling or altering any provision contained in the articles of incorporation, in any amendment to the articles of incorporation or in the bylaws of the corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Appointing a person who is qualified under the laws of this State to act as a receiver and who has no close personal, business or financial relationship to the members of any contending faction within the corporation to act as an additional director, either in all matters or in those matters the court directs, and to hold office as a director for any period the court orders, but not longer than 2 years. The person must be paid by the corporation compensation as ordered by the court and may be required to post security for the faithful performance of the director's duties in an amount and with any sureties the court orders; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Canceling, altering or enjoining any resolution or other act of the corporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Protection of interests. Pursuant to this section, the court may grant relief other than dissolution as an alternative to a decree of dissolution or whenever the circumstances of the case are such that the other relief, but not dissolution, would be appropriate, and the other relief should be granted when that relief would furnish greater protection of the interests of creditors and shareholders than would dissolution.

[ 2005, c. 302, §7 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2005, c. 302, §7 (AMD).






Subchapter 4: MISCELLANEOUS

13-C §1440. Deposit with Treasurer of State

Assets of a dissolved corporation that should be transferred to a creditor, claimant or shareholder of the corporation who can not be found or who is not competent to receive the assets must be reduced to cash and deposited with the Treasurer of State or other appropriate state official for safekeeping in accordance with Title 33, chapter 41. When the creditor, claimant or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the Treasurer of State or other appropriate state official shall pay the creditor, claimant or shareholder or that person's representative that amount. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).









Chapter 15: FOREIGN CORPORATIONS

Subchapter 1: AUTHORIZATION OF FOREIGN CORPORATION TO TRANSACT BUSINESS IN THIS STATE

13-C §1501. Authority to transact business required

1. Application for authority. A foreign corporation may not transact business in this State until the foreign corporation files an application for authority to transact business with the Secretary of State.

[ 2003, c. 344, Pt. B, §117 (AMD) .]

2. Transacting business. Activities that do not constitute transacting business within the meaning of subsection 1 include but are not limited to:

A. Maintaining, defending or settling any proceeding; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Maintaining bank accounts; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. Maintaining offices or agencies for the transfer, exchange and registration of the corporation's own securities or maintaining trustees or depositories with respect to those securities; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. Selling through independent contractors; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. Creating or acquiring indebtedness, mortgages and security interests in real or personal property; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

H. Securing or collecting debts or enforcing mortgages and security interests in property securing the debts; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

I. Owning, without more, real or personal property other than agricultural real estate; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

J. Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

K. Transacting business in interstate commerce; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

L. Engaging as a trustee in those actions defined by Title 18-A, section 7-105 as not in themselves requiring local qualification of a foreign corporate trustee; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

M. Owning and controlling a subsidiary corporation incorporated in or transacting business within this State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B117 (AMD).



13-C §1502. Consequences of transacting business without authority

1. No court proceeding. A foreign corporation transacting business in this State without authority may not maintain a proceeding in any court in this State until it files an application for authority and pays the applicable filing fee.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Successor; assignee of cause of action. The successor to a foreign corporation that transacted business in this State without authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this State until the foreign corporation or its successor files an application for authority.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Stay proceeding. A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until the court determines whether the foreign corporation or its successor requires authorization. If the court so determines, the court may further stay the proceeding until the foreign corporation or its successor files an application for authority.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Civil penalty. A foreign corporation is liable for a civil penalty of $500 for each year, or portion thereof, it transacts business in this State without authority. The Attorney General may collect all penalties due under this subsection.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Validity of corporate acts. Notwithstanding subsections 1 and 2, the failure of a foreign corporation to file an application for authority does not impair the validity of its corporate acts, including contracts, or prevent it from defending any proceeding in this State.

[ 2003, c. 344, Pt. B, §118 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B118 (AMD).



13-C §1503. Application for authority

1. Application for authority. A foreign corporation may apply for authority to transact business in this State by delivering an application to the Secretary of State for filing. The application must set forth:

A. The name of the foreign corporation or, if its real name is unavailable for use in this State, a corporate name that satisfies the requirements of section 401; [2003, c. 344, Pt. B, §119 (AMD).]

B. The name of the state or country under whose law it is incorporated; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Its date of incorporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The street address and mailing address, if different, of its principal office wherever located; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. The information required by Title 5, section 105, subsection 1; and [2007, c. 323, Pt. C, §28 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

F. The names and usual business addresses of its current directors and officers. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2007, c. 323, Pt. C, §28 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Certificate of existence. A foreign corporation shall deliver with the application completed pursuant to subsection 1, a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Signed acceptance.

[ 2009, c. 56, §16 (RP) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B119,120 (AMD). 2007, c. 323, Pt. C, §28 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2009, c. 56, §16 (AMD).



13-C §1504. Amended application for authority

1. Amended application for authority. A foreign corporation authorized to transact business in this State must file an amended application for authority with the Secretary of State if the foreign corporation changes:

A. Its corporate name; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Its principal office wherever located; or [2003, c. 344, Pt. B, §121 (AMD).]

C. The state or country of its incorporation. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §121 (AMD) .]

2. Requirements. A foreign corporation must deliver an amended application that sets forth:

A. The name of the corporation; [2003, c. 344, Pt. B, §122 (NEW).]

B. The jurisdiction of incorporation; [2003, c. 344, Pt. B, §122 (NEW).]

C. The date on which the foreign corporation was authorized to transact business in this State; [2003, c. 344, Pt. B, §122 (NEW).]

D. If the corporate name has changed, the new corporate name that meets the requirements of section 401; [2003, c. 344, Pt. B, §122 (NEW).]

E. If the address of the principal office has changed, the new address of the principal office wherever located, including the street and mailing address if different; and [2003, c. 344, Pt. B, §122 (NEW).]

F. If the state or country under whose law the foreign corporation was incorporated has changed, the new state or country under whose law it is now incorporated together with a certificate of existence or a document of similar import duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is now incorporated. The certificate of existence must have been made not more than 90 days prior to the delivery of the application for filing. [2003, c. 344, Pt. B, §122 (NEW).]

[ 2003, c. 344, Pt. B, §122 (RPR) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B121,122 (AMD).



13-C §1505. Effect of authorization to transact business in this State

1. Authorization to transact business. Upon filing by the Secretary of State of an application for authority, a foreign corporation is authorized to transact business in this State subject to the right of this State to revoke the foreign corporation's authority to transact business in this State as provided in this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Same rights as domestic corporation. A foreign corporation with valid authority has the same but no greater rights and has the same but no greater privileges as a domestic corporation of like character. Except as otherwise provided by this Act, a foreign corporation with a valid certificate of authority is subject to the same duties, restrictions, penalties and liabilities now or later imposed on a domestic corporation of like character.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. State may not regulate affairs of foreign corporation. This Act does not authorize this State to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1506. Corporate name of foreign corporation

1. Corporate name. If the corporate name of a foreign corporation does not satisfy the requirements of section 401, the foreign corporation may use a fictitious name as set forth in section 404, subsection 2 to transact business in this State if its real name is unavailable.

[ 2003, c. 344, Pt. B, §123 (AMD) .]

2. Name distinguishable.

[ 2003, c. 344, Pt. B, §124 (RP) .]

3. Apply for authorization to use another corporation's name.

[ 2003, c. 344, Pt. B, §124 (RP) .]

4. Use of another corporation's name.

[ 2003, c. 344, Pt. B, §124 (RP) .]

5. Change of corporate name.

[ 2003, c. 344, Pt. B, §124 (RP) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B123,124 (AMD).



13-C §1507. Registered office and registered agent of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B125 (RPR). 2007, c. 323, Pt. C, §29 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1507-A. Registered agent of foreign corporation

Each foreign corporation authorized to transact business in this State must have and shall continuously maintain a registered agent in this State as defined in Title 5, chapter 6-A. [2007, c. 535, Pt. B, §5 (NEW).]

SECTION HISTORY

2007, c. 535, Pt. B, §5 (NEW).



13-C §1508. Change of registered office or registered agent of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B126 (RP).



13-C §1509. Resignation of registered agent of foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B126 (RP).



13-C §1510. Service on foreign corporation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §28 (AMD). 2007, c. 323, Pt. C, §30 (RP). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1510-A. Service of process upon authorized foreign corporation

Service of process, notice or demand required or permitted by law on a foreign corporation authorized to transact business in this State is governed by Title 5, section 113. [2007, c. 323, Pt. C, §31 (NEW); 2007, c. 323, Pt. G, §4 (NEW).]

SECTION HISTORY

2007, c. 323, Pt. C, §31 (NEW). 2007, c. 323, Pt. G, §4 (AFF).






Subchapter 2: WITHDRAWAL OR TRANSFER OF AUTHORITY

13-C §1521. Withdrawal of foreign corporation

1. Application of withdrawal. A foreign corporation authorized to transact business in this State may not withdraw from this State until it files an application of withdrawal with the Secretary of State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Application of withdrawal; contents. A foreign corporation authorized to transact business in this State may file an application of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

A. The name of the foreign corporation, the name of the state or country under whose law it is incorporated and the date on which the foreign corporation was authorized to transact business in this State; [2003, c. 344, Pt. B, §127 (AMD).]

B. That the foreign corporation is not transacting business in this State and that it surrenders its authority to transact business in this State; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. That the foreign corporation revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this State; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under paragraph C; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. A commitment to notify the Secretary of State in the future of any change in the foreign corporation's mailing address. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §127 (AMD) .]

3. Service of process on Secretary of State. After the withdrawal of a foreign corporation under subsection 2 is effective, service of process on the Secretary of State under this section is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection 2.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B127 (AMD).



13-C §1522. Automatic withdrawal upon certain conversions

A foreign business corporation authorized to transact business in this State that converts to a domestic nonprofit corporation or any form of domestic filing entity is deemed to have withdrawn on the effective date of the conversion. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1523. Withdrawal upon conversion to a nonfiling entity

1. Withdrawal upon conversion. A foreign business corporation authorized to transact business in this State that converts to a domestic or foreign nonfiling entity shall file an application of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

A. The name of the foreign business corporation, the name of the state or country under whose law it was incorporated before the conversion and the date on which the foreign corporation was authorized to transact business in this State; [2003, c. 344, Pt. B, §128 (AMD).]

B. That the foreign business corporation surrenders its authority to transact business in this State as a foreign business corporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The type of other entity to which the foreign business corporation has been converted and the jurisdiction whose laws govern its internal affairs; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. If the foreign business corporation has been converted to a foreign other entity, the following information:

(1) That it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this State;

(2) A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under subparagraph (1); and

(3) A commitment to notify the Secretary of State in the future of any change in its mailing address. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §128 (AMD) .]

2. Conversion to foreign other entity; service of process. After the withdrawal under this section of a corporation that has converted to a foreign other entity is effective, service of process on the Secretary of State is service on the foreign other entity. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign other entity at the mailing address set forth under subsection 1, paragraph D.

[ RR 2013, c. 2, §24 (COR) .]

3. Conversion to domestic other entity, service of process. After the withdrawal under this section of a corporation that has converted to a domestic other entity is effective, service of process must be made on the other entity in accordance with the regular procedures for service of process on the form of other entity to which the corporation was converted.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B128 (AMD). RR 2013, c. 2, §24 (COR).



13-C §1524. Transfer of authority

1. Application for transfer of authority; contents. A foreign business corporation authorized to transact business in this State that converts to a foreign nonprofit corporation or to any form of foreign other entity that is required to file an application for authority or make a similar type of filing with the Secretary of State if it transacts business in this State shall file with the Secretary of State an application for transfer of authority signed by any officer or other duly authorized representative. The application must set forth:

A. The name of the foreign corporation, the current state or country under whose laws it is incorporated as it appears on the records of the Secretary of State and the date on which the corporation was authorized to transact business in this State; [2003, c. 344, Pt. B, §129 (AMD).]

B. The type of entity to which it has been converted and the jurisdiction whose laws govern its internal affairs; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Any other information that would be required in a filing under the laws of this State by an entity of the type the corporation has become seeking authority to transact business in this State. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §73 (AMD) .]

2. Delivery. The application for transfer of authority must be delivered to the Secretary of State for filing and takes effect at the effective time provided in section 125.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Authority to transact business uninterrupted. When the application for transfer of authority takes effect, the authority of the corporation under this chapter to transact business in this State is transferred without interruption to the converted entity, which thereafter holds that authority subject to the provisions of the laws of this State applicable to that type of entity.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B129 (AMD). 2011, c. 274, §73 (AMD).






Subchapter 3: REVOCATION OF AUTHORITY

13-C §1531. Grounds for revocation (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B130 (AMD). 2003, c. 631, §29 (RP).



13-C §1531-A. Grounds for revocation

Notwithstanding Title 4, chapter 5 and Title 5, chapter 375, the Secretary of State may commence a proceeding under section 1532 to revoke the authority of a foreign corporation authorized to transact business in this State if: [2003, c. 631, §30 (NEW).]

1. Nonpayment of fees or penalties. The foreign corporation does not pay when they are due any fees or penalties imposed by this Title or other law;

[ 2003, c. 631, §30 (NEW) .]

2. Failure to file annual report. The foreign corporation does not deliver its annual report to the Secretary of State as required by section 1621;

[ 2003, c. 631, §30 (NEW) .]

3. Failure to pay late filing penalty. The foreign corporation does not pay the annual report late filing penalty as required by section 1622;

[ 2003, c. 631, §30 (NEW) .]

4. Failure to maintain registered agent. The foreign corporation is without a registered agent in this State as required by Title 5, section 105, subsection 1;

[ 2007, c. 323, Pt. C, §32 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

5. Failure to notify of change of registered agent or address. The foreign corporation does not notify the Secretary of State that its registered agent has changed as required by Title 5, section 108, subsection 1 or the address of its registered agent has been changed as required by Title 5, section 109 or 110 or that its registered agent has resigned as required by Title 5, section 111;

[ 2007, c. 323, Pt. C, §33 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

6. Filing of false information. An incorporator, director, officer or agent of the foreign corporation signed a document with the knowledge that the document was false in a material respect and with the intent that the document be delivered to the Secretary of State for filing; or

[ 2003, c. 631, §30 (NEW) .]

7. Authenticated certificate of dissolution or merger. The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that the foreign corporation has been dissolved or has disappeared as the result of a merger in its jurisdiction of incorporation.

[ 2003, c. 631, §30 (NEW) .]

SECTION HISTORY

2003, c. 631, §30 (NEW). 2007, c. 323, Pt. C, §§32, 33 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1532. Procedure for and effect of revocation

1. Notice of determination. If the Secretary of State determines that one or more grounds exist under section 1531-A for the revocation of authority, the Secretary of State shall serve the foreign corporation with written notice of the Secretary of State's determination as required by subsection 7.

[ 2007, c. 323, Pt. C, §34 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Revocation. The foreign corporation's authority is revoked if within 60 days after the notice under subsection 1 was issued and is perfected under subsection 7 the Secretary of State determines that the foreign corporation has failed to correct the ground or grounds for revocation. The Secretary of State shall send notice to the foreign corporation as required by subsection 7 that recites the ground or grounds for revocation and the effective date of revocation.

[ 2007, c. 323, Pt. C, §35 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

3. Authority to transact business ceased. The authority of a foreign corporation to transact business in this State ceases on the date of revocation of its authority.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Secretary of State appointed as agent for service of process. The Secretary of State's revocation of a foreign corporation's authority appoints the Secretary of State as the foreign corporation's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign corporation was authorized to transact business in this State. Service of process on the Secretary of State under this subsection is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to an officer of the foreign corporation at its principal office shown in its most recent annual report or in any subsequent communication received from the corporation stating the current mailing address of its principal office or, if no other address is on file, in its application for authority.

[ 2003, c. 631, §32 (AMD) .]

5. Registered agent; not terminated. Revocation of a foreign corporation's authority to transact business in this State does not terminate the authority of the registered agent of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Authorization after revocation. A foreign corporation whose authority to transact business in this State has been revoked under section 1532 that wishes to transact business again in this State must be authorized as provided in this chapter.

[ 2003, c. 631, §33 (AMD) .]

7. Delivery of notice. The Secretary of State shall send notice of its determination under subsection 1 by regular mail and the service upon the foreign corporation is perfected 5 days after the Secretary of State deposits its determination in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed to the registered agent in this State and the registered or principal office, wherever located, of the foreign corporation.

[ 2007, c. 323, Pt. C, §36 (NEW); 2007, c. 323, Pt. G, §4 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §§31-33 (AMD). 2007, c. 323, Pt. C, §§34-36 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1533. Appeal from revocation

1. Petition to appeal revocation. A foreign corporation may appeal the Secretary of State's revocation of its authority to the Kennebec County Superior Court within 30 days after service of the notice of revocation is perfected under section 1510. The foreign corporation may appeal by petitioning the court to set aside the revocation and attaching to the petition copies of its application for authority and the Secretary of State's notice of revocation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Court order. The court may summarily order the Secretary of State to reinstate the authority or may take any other action the court considers appropriate.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Appeal of court's decision. The court's final decision may be appealed as in other civil proceedings.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).









Chapter 16: RECORDS AND REPORTS

Subchapter 1: RECORDS

13-C §1601. Corporate records

1. Minutes of meetings. A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Accounting records. A corporation shall maintain appropriate accounting records.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Record of shareholders. A corporation or its agent shall maintain a record of its shareholders in a form that permits preparation of a list of the names and addresses of all shareholders in alphabetical order by class of shares showing the number and class of shares held by each.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Records; written, electronic. A corporation shall maintain its records in the form of a document, including an electronic record, or in another form capable of conversion into paper form within a reasonable time.

[ 2011, c. 274, §74 (AMD) .]

5. Copy of records. A corporation shall keep a copy of the following records at its principal office or its registered office:

A. Its articles or restated articles of incorporation, all amendments to them currently in effect and any notices to shareholders referred to in section 121, subsection 10, paragraph E regarding facts on which a filed document is dependent; [2003, c. 344, Pt. B, §131 (AMD).]

B. Its bylaws or restated bylaws and all amendments to them currently in effect; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. Resolutions adopted by its board of directors creating one or more classes or series of shares and fixing their relative rights, preferences and limitations, if shares issued pursuant to those resolutions are outstanding; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past 3 years; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

E. All written communications to shareholders generally within the past 3 years, including any financial statements furnished for the past 3 years under section 1620; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

F. A list of the names and business addresses of its current directors and officers; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

G. Its most recent annual report delivered to the Secretary of State under section 1621. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2003, c. 344, Pt. B, §131 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B131 (AMD). 2011, c. 274, §74 (AMD).



13-C §1602. Inspection of records by shareholders

1. Shareholder defined. For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or by a nominee on the shareholder's behalf.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Inspect; copy records. A shareholder of a corporation is entitled to inspect and copy during regular business hours at the corporation's principal office or its registered office, if the corporation keeps such records at its registered office, any of the records of the corporation described in section 1601, subsection 5 if the shareholder gives the corporation a signed written notice of the shareholder's demand at least 5 business days before the date on which the shareholder wishes to inspect and copy, except that a shareholder's rights under this subsection are subject to any reasonable restrictions on the disclosure of financial information about the corporation that are set forth in the corporation's articles of incorporation or bylaws.

[ 2011, c. 274, §75 (AMD) .]

3. Certain documents inspected; copied. A shareholder of a corporation is entitled to inspect and copy during regular business hours at a reasonable location specified by the corporation any of the following records of the corporation if the shareholder meets the requirements of subsection 4 and gives the corporation a signed written notice of the shareholder's demand at least 5 business days before the date on which the shareholder wishes to inspect and copy:

A. Excerpts from minutes of any meeting of the board of directors or a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders and records of action taken by the shareholders, the board of directors or a committee of the board without a meeting, to the extent not subject to inspection under subsection 2; [2011, c. 274, §76 (AMD).]

B. Accounting records of the corporation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The record of shareholders. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §76 (AMD) .]

4. Requirements. A shareholder may inspect and copy the records described in subsection 3 only if:

A. The shareholder's demand is made in good faith and for a proper purpose; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The shareholder describes with reasonable particularity the shareholder's purpose and the records the shareholder desires to inspect; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

C. The records are directly connected with the shareholder's purpose; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

D. The shareholder complies with such reasonable restrictions regarding the disclosure of such records as may be set forth in the corporation's articles of incorporation or bylaws. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

5. Right of inspection. The right of inspection granted by this section may not be abolished or limited, except as provided in subsections 2 and 4, by a corporation's articles of incorporation or bylaws.

[ 2003, c. 344, Pt. B, §132 (AMD) .]

6. Shareholder's rights. Nothing in this section affects:

A. The right of a shareholder to inspect records under section 721 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant; or [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The power of a court, independently of this Act, to compel the production of corporate records for examination. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

7. Notice and information to new shareholders. For any meeting of shareholders for which the record date for determining shareholders entitled to vote at the meeting is different than the record date for notice of the meeting, a person who becomes a shareholder subsequent to the record date for notice of the meeting and is entitled to vote at the meeting is entitled to obtain from the corporation upon request the notice and any other information provided by the corporation to shareholders in connection with the meeting, unless the corporation has made such information generally available to shareholders by posting it on its publicly accessible website or by other generally recognized means. Failure of a corporation to provide such information does not affect the validity of an action taken at the meeting.

[ 2011, c. 274, §77 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B132 (AMD). 2011, c. 274, §§75-77 (AMD).



13-C §1603. Scope of inspection right

1. Agent; attorney. A shareholder's agent or attorney has the same inspection and copying rights as the shareholder that the agent or attorney represents.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Right to copy. The right to copy records under section 1602 includes, if reasonable, the right to receive copies made by photographic, xerographic or other means.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Charge for copies. The corporation may impose a reasonable charge covering the costs of labor and material for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Comply with demand. The corporation may comply with a shareholder's demand to inspect the record of shareholders under section 1602, subsection 3, paragraph C by providing the shareholder with a list of shareholders that was compiled no earlier than the date of the shareholder's demand.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).



13-C §1604. Court-ordered inspection

1. Order inspection. If a corporation does not allow a shareholder who complies with section 1602, subsection 2 to inspect and copy any records required by that subsection to be available for inspection, the Superior Court of the county where the corporation's principal office is located or, if none in this State, of Kennebec County may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

[ 2007, c. 323, Pt. C, §37 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Court order. If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record pursuant to this Act, the shareholder who complies with section 1602, subsections 3 and 4 may apply to the Superior Court in the county where the corporation's principal office is located or, if none in this State, in Kennebec County for an order to permit inspection and copying of the records demanded. An application under this subsection may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2011, c. 559, Pt. A, §11 (AMD) .]

3. Refuse inspection; good faith. If the court orders inspection and copying of the records demanded under subsection 1 or 2, the court shall also order the corporation to pay the shareholder's expenses incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

[ 2007, c. 289, §46 (AMD) .]

4. Restrictions. If the court orders inspection and copying of the records demanded under subsection 1 or 2, the court may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §46 (AMD). 2007, c. 323, Pt. C, §§37, 38 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2011, c. 559, Pt. A, §11 (AMD).



13-C §1605. Inspection of records by directors

1. Inspect; copy records. A director of a corporation is entitled to inspect and copy the books, records and documents of the corporation at any reasonable time to the extent that the inspection or copying is reasonably related to the performance of the director's duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

2. Court order. The Superior Court of the county where the corporation's principal office is located or, if there is no principal office in this State, of Kennebec County may order inspection and copying of the books, records and documents at the corporation's expense, upon application of a director who has been refused inspection rights under subsection 1, unless the corporation establishes that the director is not entitled to such inspection rights. An application under this subsection may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

[ 2011, c. 559, Pt. A, §12 (AMD) .]

3. Provisions to protect corporation. If an order is issued under subsection 2, the court may include provisions protecting the corporation from undue burden or expense and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director's expenses incurred in connection with the application.

[ 2007, c. 289, §47 (AMD) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2007, c. 289, §47 (AMD). 2007, c. 323, Pt. C, §39 (AMD). 2007, c. 323, Pt. G, §4 (AFF). 2011, c. 559, Pt. A, §12 (AMD).



13-C §1606. Exception to notice requirement

1. Notice. Whenever notice would otherwise be required to be given under any provision of this Act to a shareholder, that notice need not be given if:

A. Notices to the shareholders of 2 consecutive annual meetings and all notices of meetings during the period between such 2 consecutive annual meetings have been sent to the shareholder at the shareholder's address as shown on the records of the corporation and have been returned undeliverable or could not be delivered; or [2011, c. 274, §78 (AMD).]

B. All, but not less than 2, payments of dividends on securities during a 12-month period, or 2 consecutive payments of dividends on securities during a period of more than 12 months, have been sent to the shareholder at the shareholder's address as shown on the records of the corporation and have been returned undeliverable or could not be delivered. [2011, c. 274, §78 (AMD).]

[ 2011, c. 274, §78 (AMD) .]

2. Shareholder's address. If a shareholder to whom notice is not required pursuant to subsection 1 delivers to the corporation a written notice setting forth that shareholder's current address, the requirement that notice be given to that shareholder is reinstated.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §78 (AMD).






Subchapter 2: REPORTS

13-C §1620. Financial statements for shareholders

1. Financial statements. No later than 5 months after the close of each fiscal year, each corporation that is not a close corporation shall deliver to its shareholders annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year and a statement of changes in shareholders' equity for the year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis. A public corporation may fulfill its responsibilities under this section by delivering the specified financial statements or otherwise making them available in any manner permitted by the applicable rules and regulations of the United States Securities and Exchange Commission.

[ 2011, c. 274, §79 (AMD) .]

2. Written demand for copy of financial statement. Upon written demand of any shareholder of a corporation, the corporation shall deliver to that shareholder a copy of the most recent annual financial statement prepared in accordance with subsection 1. If the annual financial statement is reported upon by a public accountant, the accountant's report must accompany it. If the annual financial statement is not reported upon by a public accountant, the statement must be accompanied by a statement of the president or the person responsible for the corporation's accounting records:

A. Stating the reporter's reasonable belief whether the statement was prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Describing any respects in which the statement was not prepared on a basis of accounting consistent with the statement prepared for the preceding year. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2011, c. 274, §80 (AMD) .]

3. Restrictions on disclosure of financial statement. The articles of incorporation or bylaws of a corporation may impose reasonable restrictions regarding the disclosure of financial information as a condition to delivery of an annual financial statement to a shareholder in accordance with this section.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2011, c. 274, §§79, 80 (AMD).



13-C §1621. Annual report of domestic and foreign corporations; excuse

1. Filing of annual report. Each domestic corporation, unless excused as provided in subsection 4 or excluded by subsection 6, and each foreign corporation authorized to do business in this State, shall deliver to the Secretary of State for filing, within the time prescribed by this section, an annual report setting forth:

A. The name of the domestic or foreign corporation and the jurisdiction of its incorporation; [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. The information required by Title 5, section 105, subsection 1; [2007, c. 323, Pt. C, §40 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

C. A brief statement of the character of the business in which the domestic or foreign corporation is actually engaged in this State, if any; [2007, c. 323, Pt. C, §40 (AMD); 2007, c. 323, Pt. G, §4 (AFF).]

D. [2007, c. 323, Pt. C, §40 (RP); 2007, c. 323, Pt. G, §4 (AFF).]

E. The address of its principal office, wherever located; [2007, c. 323, Pt. C, §40 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

F. The names of its principal officers; and [2007, c. 323, Pt. C, §40 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

G. The names of its directors, except that in the case of a corporation that has eliminated its board of directors pursuant to section 743 the annual report must set forth the names of the shareholders instead. [2007, c. 323, Pt. C, §40 (NEW); 2007, c. 323, Pt. G, §4 (AFF).]

[ 2007, c. 323, Pt. C, §40 (AMD); 2007, c. 323, Pt. G, §4 (AFF) .]

2. Information current. The information contained in the annual report required in subsection 1 must be current as of the date the report is executed. The annual report must be executed as provided by section 121.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. First annual report. The first annual report required in subsection 1 must be delivered to the Secretary of State between January 1st and June 1st of the year following the calendar year in which a domestic corporation was incorporated or a foreign corporation was authorized to transact business. Subsequent annual reports must be delivered to the Secretary of State between January 1st and June 1st of the following calendar years. Proof to the satisfaction of the Secretary of State that, prior to the date when penalties become effective for late delivery of annual reports as provided in section 1622, the report was deposited in the United States mail in a sealed envelope, properly addressed, with postage prepaid, is compliance with this requirement. One copy of the report, together with the filing fee required by this Act, must be delivered for filing to the Secretary of State who shall file the report, if the Secretary of State finds that the report conforms to the requirements of this Act. If the Secretary of State finds that the report does not conform to the requirements of this Act, the Secretary of State shall promptly mail or otherwise return the report to the domestic or foreign corporation for any necessary corrections, in which case the penalties prescribed by this Act for failure to file the report within the time herein provided do not apply, as long as the report is corrected to conform to the requirements of this Act and returned to the Secretary of State within 30 days from the date on which it was mailed or otherwise returned to the domestic or foreign corporation by the Secretary of State.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Certificate of excuse. The Secretary of State, upon application by any domestic corporation and satisfactory proof that it has ceased to transact business and that it is not indebted to this State for failure to file an annual report and to pay any fees or penalties accrued, shall file a certificate of the fact and shall give a duplicate certificate to the domestic corporation, after which the corporation is excused from filing annual reports with the Secretary of State, as long as the domestic corporation in fact transacts no business. The name of a corporation remains in the Secretary of State's records of corporate names and is protected for a period of 5 years following excuse.

[ 2003, c. 344, Pt. B, §134 (AMD) .]

5. Resume transaction of business. The shareholders of a domestic corporation that has been excused from filing annual reports pursuant to subsection 4 may vote to resume transacting business at a meeting duly called and held for that purpose. A certificate executed and filed as provided in section 121 setting forth that a shareholders' meeting was held, the date and location of same, and that a majority of the shareholders voted to resume transacting business authorizes that domestic corporation to transact business; and after that certificate is filed, the domestic corporation is required to file annual reports beginning with the next reporting deadline following resumption.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

6. Exempt from filing annual report. The requirement under subsection 1 does not apply to religious, charitable, educational or benevolent corporations nor to corporations organized under Title 13, chapters 81, 83, 91 and 93.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §§B133,134 (AMD). 2007, c. 323, Pt. C, §40 (AMD). 2007, c. 323, Pt. G, §4 (AFF).



13-C §1622. Failure to file annual report; incorrect report; penalties

1. Penalty. A domestic or foreign corporation required to deliver an annual report for filing as provided by section 1621 that fails to deliver its properly completed annual report to the Secretary of State shall pay, in addition to the regular annual report fee, the late filing penalty described in section 123, subsection 1, paragraph EE, as long as the report is received by the Secretary of State prior to administrative dissolution or revocation. Upon a corporation's failure to file the annual report and to pay the annual report fee or the penalty, the Secretary of State, notwithstanding Title 4, chapter 5 and Title 5, chapter 375, shall revoke a foreign corporation's authority to do business in this State and administratively dissolve a domestic corporation. The Secretary of State shall use the procedures set forth in section 1421 to administratively dissolve a corporation and the procedures set forth in section 1532 to revoke a foreign corporation's authority to do business in this State. A domestic corporation that has been administratively dissolved under section 1421 must follow the procedures set forth in section 1422 to reinstate.

[ 2003, c. 631, §34 (AMD) .]

2. Excusable neglect. If the annual report of a domestic or foreign corporation is not delivered for filing within the time specified in section 1621, the corporation is excused from the liability provided in this section and from any other penalty for failure to timely file the report if it establishes, to the satisfaction of the Secretary of State, that its failure to file was the result of excusable neglect and it furnishes the Secretary of State with a copy of the report within 30 days after it learns that the Secretary of State failed to receive the original report.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 631, §34 (AMD).



13-C §1623. Amended annual report of domestic or foreign corporations

1. Amended annual report. If the information contained in an annual report filed under section 1621 has changed, a domestic or foreign corporation may, if it determines necessary, deliver to the Secretary of State for filing an amended annual report to change the information on file. The amended annual report must be executed as provided by section 121, subsection 5.

[ 2003, c. 344, Pt. B, §135 (NEW) .]

2. Contents. The amended annual report under subsection 1 must set forth:

A. The name of the domestic corporation or foreign corporation and the jurisdiction of its incorporation; [2003, c. 344, Pt. B, §135 (NEW).]

B. The date on which the original annual report was filed; and [2003, c. 344, Pt. B, §135 (NEW).]

C. The information that has changed and the date on which it changed. [2003, c. 344, Pt. B, §135 (NEW).]

[ 2003, c. 344, Pt. B, §135 (NEW) .]

3. Period for filing. An amended annual report under subsection 1 may be filed by the domestic corporation or foreign corporation from the date of the original filing until December 31st of that filing year.

[ 2003, c. 344, Pt. B, §135 (NEW) .]

SECTION HISTORY

2003, c. 344, §B135 (NEW).









Chapter 17: TRANSITION PROVISIONS

13-C §1701. Application

1. Application. Except as provided in subsection 2, this Act applies to all domestic corporations in existence on the effective date of this Act that were incorporated under any general statute of this State providing for incorporation of corporations for profit or with shares or under any act providing for the creation of special classes of corporations and any corporation created by special act of the Legislature, if power to amend or repeal the law under which the corporation was incorporated was reserved. Nothing contained in this Act is intended to alter or codify the business judgment rule as developed by the courts of this State or to limit its further development.

[ 2003, c. 344, Pt. B, §136 (AMD) .]

2. Exceptions. This Act does not apply to:

A. Any class of corporations to the extent that any provision of any other law is specifically applicable to that class of corporations and is inconsistent with any provision of this Act, in which case the other provision of law prevails; and [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

B. Any corporation created by special act of the Legislature, to the extent that this Act is inconsistent with that special act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

3. Validity of articles or bylaws. The validity of any provision of the articles of incorporation or the bylaws of a corporation existing on July 1, 2003 must be determined with reference to the law that was in effect at the time when the provision was adopted or with reference to this Act, whichever supports the validity of such provision. A provision of a corporation's articles of incorporation or bylaws that was valid under the law in existence at the time the same was adopted remains in effect, notwithstanding a contrary provision of this Act, until repealed or amended by voluntary act of the corporation, but any amendment to such a provision must be adopted by the procedures set out in this Act and must, as amended, conform to the requirements of this Act.

[ 2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF) .]

4. Electronic Signatures in Global and National Commerce Act. In the event that any provisions of this Act are deemed to modify, limit or supersede the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., the provisions of this Act shall control to the maximum extent permitted by Section 102(a)(2) of that federal Act.

[ 2011, c. 274, §81 (NEW) .]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF). 2003, c. 344, §B136 (AMD). 2011, c. 274, §81 (AMD).



13-C §1702. Application to qualified foreign corporations

A foreign corporation authorized to transact business in this State on the effective date of this Act is subject to this Act but is not required to obtain a new certificate of authority to transact business under this Act. [2001, c. 640, Pt. A, §2 (NEW); 2001, c. 640, Pt. B, §7 (AFF).]

SECTION HISTORY

2001, c. 640, §A2 (NEW). 2001, c. 640, §B7 (AFF).









TITLE 14: COURT PROCEDURE -- CIVIL

Part 1: GENERAL PROVISIONS

Chapter 1: PARTIES AND TITLE OF ACTIONS

Subchapter 1: PARTIES

14 §1. Treasurers may bring action in own name

Treasurers of state, counties, towns and corporations may maintain civil actions in their own names as treasurers on contracts given to them or their predecessors and prosecute civil actions pending in the names of their predecessors.



14 §2. Actions by unincorporated societies

Any organized unincorporated society or association may sue in the name of its trustees for the time being and may maintain an action, though the defendant or defendants or some of them are members of the same society or association.



14 §3. Guardian of incompetent party; compensation

A guardian appointed to prosecute or defend an action for an incompetent party is entitled to a reasonable compensation and is not liable for costs.



14 §4. Action on real covenants of first grantor by assignee of grantee

The assignee of a grantee or his executor or administrator after eviction by an older and better title may maintain an action on a covenant of seizin or freedom from encumbrance contained in absolute deeds of the premises between the parties, and recover such damages as the first grantee might have recovered on eviction, upon filing, with his complaint or at such later time as the court permits, for the use of his grantor, a release of the covenants of his deed and of all causes of action thereon. The prior grantee cannot, in such case, release the covenants of the first grantor to the prejudice of his grantee.



14 §5. Grantee may defend action

Grantees may appear and defend in civil actions against their grantors in which the real estate conveyed is attached.



14 §6. Property of deceased debtor on joint contract liable (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 351, §3 (RP).






Subchapter 2: MODEL JOINT OBLIGATIONS ACT

14 §11. Definitions

In this subchapter, unless otherwise expressly stated, obligation does not include a liability in tort; obligor does not include a person liable for a tort; obligee does not include a person having a right based on a tort. Several obligors means severally bound for the same performance. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §12. Discharge of co-obligor by judgment

A judgment against one or more of several obligors, or against one or more of joint, or of joint and several obligors shall not discharge a co-obligor who was not a party to the proceeding wherein the judgment was rendered. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §13. Payments credited to co-obligors

The amount or value of any consideration received by the obligee from one or more of several obligors, or from one or more of joint, or of joint and several obligors, in whole or in partial satisfaction of their obligations, shall be credited to the extent of the amount received on the obligations of all co-obligors to whom the obligor or obligors giving the consideration did not stand in the relation of a surety. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §14. Release with reservation of rights

Subject to section 13, the obligee's release or discharge of one or more of several obligors, or of one or more of joint, or of joint and several obligors shall not discharge co-obligors, against whom the obligee in writing and as part of the same transaction as the release or discharge, expressly reserves his rights; and in the absence of such a reservation of rights shall discharge co-obligors only to the extent provided in section 15. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §15. Release without reservation of rights

If an obligee releasing or discharging an obligor without express reservation of rights against a co-obligor, then knows or has reason to know that the obligor released or discharged did not pay so much of the claim as he was bound by his contract or relation with the co-obligor to pay, the obligee's claim against that co-obligor shall be satisfied to the amount which the obligee knew or had reason to know that the released or discharged obligor was bound to such co-obligor to pay. [1965, c. 351, §1 (NEW).]

If an obligee so releasing or discharging, an obligor has not then such knowledge or reason to know, the obligee's claim against the co-obligor shall be satisfied to the extent of the lesser of 2 amounts, namely; the amount of the fractional share of the obligor released or discharged, or the amount that such obligor was bound by his contract or relation with the co-obligor to pay. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §16. Death of joint obligor

On the death of a joint obligor in contract, his estate shall be bound as such, jointly and severally with the surviving obligor or obligors. [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).



14 §17. Uniformity of interpretation; title

This subchapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and may be cited as the Model Joint Obligations Act [1965, c. 351, §1 (NEW).]

SECTION HISTORY

1965, c. 351, §1 (NEW).









Chapter 3: PLEADINGS

14 §51. Actions on insurance policies

In all actions on insurance policies, a complaint on an account annexed, with an allegation that the plaintiff has complied with all conditions of the policy of insurance mentioned in the account annexed, shall be deemed sufficient. The account annexed shall state the number of the policy and the amount claimed as due, both as principal sum and interest, if any. The fact that the amount claimed in the account annexed varies from the amount found to be due the plaintiff shall not defeat the action unless there be a fraudulent claim of an excessive amount. If the defendant relies upon the breach of any condition of the policy by the plaintiff as a defense, it shall set the same up by answer, and all conditions, the breach of which is known to the defendant and not so pleaded, shall be deemed to have been complied with by the plaintiff. The plaintiff by a reply to the answer may set up any matter waiving or legally excusing his noncompliance with conditions as alleged by the defendant. Nothing in this section shall be construed as changing in any way the common law burden of proof as to such matters as are so put in issue under the pleadings. [1979, c. 541, Pt. A, §137 (AMD).]

SECTION HISTORY

1979, c. 541, §A137 (AMD).



14 §52. Ad damnum clause

No dollar amount or figure may be included in the demand in any civil case, but the prayer must be for such damages as are reasonable in the premises. This section does not apply to a demand for liquidated damages. [2001, c. 17, §1 (AMD).]

SECTION HISTORY

1987, c. 646, §1 (NEW). 2001, c. 17, §1 (AMD).






Chapter 5: TENDER AND OFFER OF JUDGMENT

14 §101. Trespass on land; tender

In actions for trespass on lands, the defendant may by answer disclaim all title to the land described, and allege that the trespass was involuntary, or by negligence or mistake, or in the prosecution of a legal right, and that before action brought the defendant tendered sufficient amends therefor or that the defendant brings money into court to satisfy the damages with costs to that time. If on trial the defendant establishes the truth of the defendant's allegations, the defendant recovers costs. [RR 2009, c. 2, §29 (COR).]

SECTION HISTORY

RR 2009, c. 2, §29 (COR).



14 §102. Town may make an offer of judgment

In actions against towns for injury to the person or damage to property from defect in ways, a town may make an offer of judgment in the same manner and with the same effect as defendants in other civil actions.






Chapter 7: DEFENSES GENERALLY

14 §151. Partial failure of consideration of note

In any civil action in which the amount due on a promissory note given for the price of land conveyed is in question and a total failure of consideration would be a defense, partial failure of consideration may be shown in reduction of damages.



14 §152. Truth justifies libel unless malice (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 290, §1 (RP).



14 §153. Mitigation of damages in action for libel

The defendant in an action for libel may prove in mitigation of damages that the charge was made by mistake or through error or by inadvertence and that the defendant has in writing, within a reasonable time after the publication of the charge, retracted the charge and denied its truth as publicly and as fully as the defendant made the charge. The defendant may prove in mitigation of damages that the plaintiff failed to notify the defendant of the libel in a timely fashion and that the defendant was therefore unable to lessen damage to the plaintiff's reputation. The defendant may prove in mitigation of damages that the plaintiff has already recovered or has brought action for damages for, or has received or has agreed to receive compensation for, substantially the same libel. [RR 2009, c. 2, §30 (COR).]

SECTION HISTORY

1979, c. 663, §74 (AMD). 1985, c. 290, §2 (AMD). RR 2009, c. 2, §30 (COR).



14 §153-A. Defense in action based on misuse of legal identification

It is a defense to a civil action for monetary damages that the damages arose from the misuse of a form of legal identification and the use of that identification has resulted in the conviction of a person other than the defendant under Title 17-A, sections 354 and 905-A. The defense may be raised only by the person whose identification was misused. [1999, c. 190, §1 (NEW).]

SECTION HISTORY

1999, c. 190, §1 (NEW).



14 §154. Unproved allegations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 290, §3 (RP).



14 §155. No action on demands discharged by partial payment

No action shall be maintained on a demand settled by a creditor or his attorney entrusted to collect it, in full discharge thereof, by the receipt of money or other valuable consideration, however small.



14 §156. Comparative negligence

When any person suffers death or damage as a result partly of that person's own fault and partly of the fault of any other person or persons, a claim in respect of that death or damage may not be defeated by reason of the fault of the person suffering the damage, but the damages recoverable in respect thereof must be reduced to such extent as the jury thinks just and equitable having regard to the claimant's share in the responsibility for the damage. [1999, c. 633, §1 (AMD); 1999, c. 633, §3 (AFF).]

When damages are recoverable by any person by virtue of this section, subject to such reduction as is mentioned, the court shall instruct the jury to find and record the total damages that would have been recoverable if the claimant had not been at fault, and further instruct the jury to reduce the total damages by dollars and cents, and not by percentage, to the extent considered just and equitable, having regard to the claimant's share in the responsibility for the damages, and instruct the jury to return both amounts with the knowledge that the lesser figure is the final verdict in the case. [1999, c. 633, §1 (AMD); 1999, c. 633, §3 (AFF).]

Fault means negligence, breach of statutory duty or other act or omission that gives rise to a liability in tort or would, apart from this section, give rise to the defense of contributory negligence. [1999, c. 633, §1 (AMD); 1999, c. 633, §3 (AFF).]

If such claimant is found by the jury to be equally at fault, the claimant may not recover. [1999, c. 633, §1 (AMD); 1999, c. 633, §3 (AFF).]

In a case involving multiparty defendants, each defendant is jointly and severally liable to the plaintiff for the full amount of the plaintiff's damages. However, any defendant has the right through the use of special interrogatories to request of the jury the percentage of fault contributed by each defendant. If a defendant is released by the plaintiff under an agreement that precludes the plaintiff from collecting against remaining parties that portion of any damages attributable to the released defendant's share of responsibility, then the following rules apply. [1999, c. 633, §1 (AMD); 1999, c. 633, §3 (AFF).]

1. General rule. The released defendant is entitled to be dismissed with prejudice from the case. The dismissal bars all related claims for contribution assertable by remaining parties against the released defendant.

[ 1999, c. 633, §1 (NEW); 1999, c. 633, §3 (AFF) .]

2. Post-dismissal procedures. The trial court must preserve for the remaining parties a fair opportunity to adjudicate the liability of the released and dismissed defendant. Remaining parties may conduct discovery against a released and dismissed defendant and invoke evidentiary rules at trial as if the released and dismissed defendant were still a party.

[ 1999, c. 633, §1 (NEW); 1999, c. 633, §3 (AFF) .]

3. Binding effect. To apportion responsibility in the pending action for claims that were included in the settlement and presented at trial, a finding on the issue of the released and dismissed defendant's liability binds all parties to the suit, but such a finding has no binding effect in other actions relating to other damage claims.

[ 1999, c. 633, §1 (NEW); 1999, c. 633, §3 (AFF) .]

SECTION HISTORY

1965, c. 383, (NEW). 1965, c. 424, (NEW). 1965, c. 513, §27 (RP). 1969, c. 399, §§1,2 (AMD). 1971, c. 8, (AMD). 1999, c. 633, §1 (AMD). 1999, c. 633, §3 (AFF).



14 §157. Government agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §§8-A (NEW). 1969, c. 428, (RPR). 1977, c. 2, §1 (RP). 1977, c. 78, §§111,111-A (REEN).



14 §158. Damages for tortious conduct of charitable corporations

A charitable organization shall be considered to have waived its immunity from liability for negligence or any other tort during the period a policy of insurance is effective covering the liability of the charitable organization for negligence or any other tort. Each policy issued to a charitable organization shall contain a provision to the effect that the insurer shall be estopped from asserting, as a defense to any claim covered by said policy, that such organization is immune from liability on the ground that it is a charitable organization. The amount of damages in any such case shall not exceed the limits of coverage specified in the policy, and the courts shall abate any verdict in any such action to the extent that it exceeds such policy limit. [1965, c. 513, §28 (NEW).]

SECTION HISTORY

1965, c. 513, §28 (NEW).



14 §158-A. Immunity for charitable directors, officers and volunteers

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Charitable organization" means any nonprofit organization organized or incorporated in this State or having a principal place of business in this State:

(1) That is exempt from federal income taxation under the United States Internal Revenue Code, Section 501(a), because it is described in Section 501(c)(3), (4), (6) as it pertains to chambers of commerce only, (10), (13), (14)(A) or (19), including all subsequent amendments to those paragraphs. An organization is included in this subparagraph if it would be exempt from taxation under Section 501(c)(3) but for its engaging in attempting to influence legislation to the extent that it is disqualified from tax exemption under Section 501(c)(3); or

(2) That is:

(a) Organized under the Maine Nonprofit Corporation Act for any of the purposes listed in Title 13-B, section 201, subsection 1, paragraph A;

(b) Organized under the provisions set forth in Title 13-B, section 201, subsection 2, paragraph A;

(c) Organized under the provisions of Title 13-B, section 201, subsection 3, paragraph D or E;

(d) Organized in Maine as a nonprofit corporation before January 1, 1978, for any of the purposes listed in Title 13-B, section 201, subsection 1, paragraph A, and to which the Maine Nonprofit Corporation Act applies; or

(e) Organized as a rural electrification cooperative under the provisions of Title 35-A, chapter 37.

This subparagraph applies to all subsequent amendments to the statutes covered by divisions (a), (b), (c), (d) and (e). [2007, c. 366, §1 (AMD).]

B. "Director" means a person who serves without compensation, except that the person may be paid for expenses, on the board of trustees or board of directors of a charitable organization. [1987, c. 646, §2 (NEW).]

C. "Officer" means a person who serves without compensation, except that the person may be paid for expenses, as an officer of a charitable organization. [1987, c. 646, §2 (NEW).]

D. "Volunteer" means a person who provides services without compensation, except that the person may be paid for expenses, to a charitable organization. [1987, c. 646, §2 (NEW).]

[ 2007, c. 366, §1 (AMD) .]

2. Immunity. A director, officer or volunteer is immune from civil liability for personal injury, death or property damage, including any monetary loss:

A. When the cause of action sounds in negligence and arises from an act or omission by the director, officer or volunteer which occurs within the course and scope of the activities of the charitable organization in which the director, officer or volunteer serves; or [1987, c. 646, §2 (NEW).]

B. Arising from any act or omission, not personal to the director, officer or volunteer, which occurs within the course and scope of the activities of the charitable organization in which the director, officer or volunteer serves. [1987, c. 646, §2 (NEW).]

[ 1987, c. 646, §2 (NEW) .]

3. Limited waiver of immunity while operating vehicles, vessels or aircraft. Notwithstanding any immunity granted in subsection 2, a director, officer or volunteer is considered to have waived immunity from liability when the cause of action arises out of the director's, officer's or volunteer's operation of a motor vehicle, vessel, aircraft or other vehicle for which the operator or the owner of the vehicle, vessel or craft is required to possess an operator's license or maintain insurance. The amount of damages in an action authorized by this section may not exceed the combined limits of coverage of any applicable insurance policies other than umbrella insurance coverage and the courts shall abate a verdict in an action to the extent that it exceeds such limits. A provision in a policy of insurance that attempts to exclude coverage for claims that are authorized by this section is void as contrary to public policy.

[ 1999, c. 572, §1 (NEW); 1999, c. 572, §2 (AFF) .]

SECTION HISTORY

1987, c. 646, §2 (NEW). 1989, c. 389, (AMD). 1991, c. 795, §1 (AMD). 1999, c. 572, §1 (AMD). 1999, c. 572, §2 (AFF). 2007, c. 366, §1 (AMD).



14 §158-B. Limited liability of charitable organizations

1. Liability limited. A charitable organization or other entity approved pursuant to Title 15, section 3301 or 3314 or pursuant to Title 17-A, section 1345 is not liable for a claim arising from death or injury to a person or damage to property caused by a juvenile or adult participating in a supervised work or service program, performing community service or providing restitution under Title 15, section 3301 or 3314 or under Title 17-A, section 1345, including a claim arising from death or injury to the juvenile or adult or damage to the adult's or juvenile's property.

[ 2007, c. 275, §1 (AMD) .]

2. No effect on other liability or immunity. Nothing in this section creates liability for any claim or waives any immunity otherwise available.

[ 1997, c. 619, §1 (NEW) .]

3. Charitable organization defined. For the purposes of this section, "charitable organization" means any nonprofit institution or organization organized or incorporated in this State or having a principal place of business in this State that is exempt from federal income taxation under the United States Internal Revenue Code, Section 501(a) because the nonprofit organization is described in the United States Internal Revenue Code, Section 501(c)(3).

[ 2007, c. 275, §1 (AMD) .]

SECTION HISTORY

1997, c. 619, §1 (NEW). 2007, c. 275, §1 (AMD).



14 §159. Social and business invitees, standards of care

The standards of care for a social invitee shall be the same as that of a business invitee. [1967, c. 366, (NEW).]

SECTION HISTORY

1967, c. 366, (NEW).



14 §159-A. Limited liability for recreational or harvesting activities

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Premises" means improved and unimproved lands, private ways, roads, any buildings or structures on those lands and waters standing on, flowing through or adjacent to those lands. "Premises" includes railroad property, railroad rights-of-way and utility corridors to which public access is permitted. [2005, c. 375, §1 (AMD).]

B. "Recreational or harvesting activities" means recreational activities conducted out-of-doors, including, but not limited to, hunting, fishing, trapping, camping, environmental education and research, hiking, recreational caving, sight-seeing, operating snow-traveling and all-terrain vehicles, skiing, hang-gliding, noncommercial aviation activities, dog sledding, equine activities, boating, sailing, canoeing, rafting, biking, picnicking, swimming or activities involving the harvesting or gathering of forest, field or marine products. It includes entry of, volunteer maintenance and improvement of, use of and passage over premises in order to pursue these activities. "Recreational or harvesting activities" does not include commercial agricultural or timber harvesting. [2009, c. 156, §1 (AMD).]

C. "Occupant" includes, but is not limited to, an individual, corporation, partnership, association or other legal entity that constructs or maintains trails or other improvements for public recreational use. [2003, c. 509, §1 (NEW).]

[ 2009, c. 156, §1 (AMD) .]

2. Limited duty. An owner, lessee, manager, holder of an easement or occupant of premises does not have a duty of care to keep the premises safe for entry or use by others for recreational or harvesting activities or to give warning of any hazardous condition, use, structure or activity on these premises to persons entering for those purposes. This subsection applies regardless of whether the owner, lessee, manager, holder of an easement or occupant has given permission to another to pursue recreational or harvesting activities on the premises.

[ 1995, c. 566, §1 (AMD) .]

3. Permissive use. An owner, lessee, manager, holder of an easement or occupant who gives permission to another to pursue recreational or harvesting activities on the premises does not thereby:

A. Extend any assurance that the premises are safe for those purposes; [1979, c. 253, §2 (NEW).]

B. Make the person to whom permission is granted an invitee or licensee to whom a duty of care is owed; or [1979, c. 253, §2 (NEW).]

C. Assume responsibility or incur liability for any injury to person or property caused by any act of persons to whom the permission is granted even if that injury occurs on property of another person. [2007, c. 260, §1 (AMD).]

[ 2007, c. 260, §1 (AMD) .]

4. Limitations on section. This section does not limit the liability that would otherwise exist:

A. For a willful or malicious failure to guard or to warn against a dangerous condition, use, structure or activity; [1979, c. 253, §2 (NEW).]

B. For an injury suffered in any case where permission to pursue any recreational or harvesting activities was granted for a consideration other than the consideration, if any, paid to the following:

(1) The landowner or the landowner's agent by the State; or

(2) The landowner or the landowner's agent for use of the premises on which the injury was suffered, as long as the premises are not used primarily for commercial recreational purposes and as long as the user has not been granted the exclusive right to make use of the premises for recreational activities; or [1995, c. 566, §1 (AMD).]

C. For an injury caused, by acts of persons to whom permission to pursue any recreational or harvesting activities was granted, to other persons to whom the person granting permission, or the owner, lessee, manager, holder of an easement or occupant of the premises, owed a duty to keep the premises safe or to warn of danger. [1995, c. 566, §1 (AMD).]

[ 1995, c. 566, §1 (AMD) .]

5. No duty created. Nothing in this section creates a duty of care or ground of liability for injury to a person or property.

[ 1993, c. 622, §1 (AMD) .]

6. Costs and fees. The court shall award any direct legal costs, including reasonable attorneys' fees, to an owner, lessee, manager, holder of an easement or occupant who is found not to be liable for injury to a person or property pursuant to this section.

[ 1995, c. 566, §1 (AMD) .]

SECTION HISTORY

1979, c. 253, §2 (NEW). 1979, c. 514, §1 (AMD). 1979, c. 663, §75 (AMD). 1983, c. 297, §2 (AMD). 1985, c. 762, §25 (AMD). 1993, c. 622, §1 (AMD). 1995, c. 566, §1 (AMD). 2001, c. 113, §2 (AMD). 2003, c. 509, §1 (AMD). 2005, c. 375, §1 (AMD). 2007, c. 260, §1 (AMD). 2009, c. 156, §1 (AMD).



14 §159-B. Limited liability for recycling activities by municipalities and regional associations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Premises" means improved and unimproved lands upon which recycling activities are conducted. [1991, c. 487, §1 (NEW).]

B. "Recycling activities" means collection or separation or both of materials in containers:

(1) Owned by a municipality or regional association as defined in Title 38, section 1303-C, subsection 24; and

(2) Located on the premises of the owner, lessee or occupant under an agreement between the municipality or regional association and the owner, lessee or occupant of the premises. [1991, c. 487, §1 (NEW).]

[ 1991, c. 487, §1 (NEW) .]

2. No remuneration. The owner, lessee or occupant of the premises may not receive any remuneration from the municipality or regional association for allowing recycling activities to be conducted on the premises.

[ 1991, c. 487, §1 (NEW) .]

3. Limited liability. An owner, lessee or occupant of the premises is not liable for personal injury, property damage or death caused by recycling activities within 20 feet of the containers used in recycling activities. The containers used in recycling activities are considered other machinery or equipment, whether mobile or stationary, under Title 14, section 8104-A, subsection 1, paragraph G for which the municipality or regional association is liable as provided by the Maine Tort Claims Act.

[ 1991, c. 487, §1 (NEW) .]

4. Limitations. This section does not limit any liability that may otherwise exist for a willful or malicious failure to guard or warn against a dangerous condition on the premises related to the recycling activities.

[ 1991, c. 487, §1 (NEW) .]

5. No duty created. Nothing in this section creates a duty of care or ground of liability for injury to a person or property.

[ 1991, c. 487, §1 (NEW) .]

6. Costs and fees. The court may award any direct legal costs, including reasonable attorney's fees, to an owner, lessee or occupant who is found not to be liable for injury to a person or property pursuant to this section.

[ 1991, c. 487, §1 (NEW) .]

7. Repeal.

[ 1993, c. 598, §1 (RP) .]

SECTION HISTORY

1991, c. 487, §1 (NEW). 1993, c. 598, §1 (AMD).



14 §159-C. Liability related to placement of navigational aids in great ponds

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Great pond" has the meaning given in Title 38, section 480-B, subsection 5. [1997, c. 739, §10 (NEW).]

B. "Lake association" means a nonprofit organization incorporated under state law whose corporate purpose includes maintenance or improvement of water quality or public safety on a great pond, management of water levels or other social, educational, stewardship or advocacy efforts to benefit users of or the natural environment of a great pond. [1997, c. 739, §10 (NEW).]

C. "Navigational aid markers" means navigational aids that conform to rules governing the State's marking of waterways. [1997, c. 739, §10 (NEW).]

[ 1997, c. 739, §10 (NEW) .]

2. Limited liability. A lake association that has obtained a permit from the former Department of Conservation or the Department of Agriculture, Conservation and Forestry to place navigational aid markers in great ponds is not liable for personal injury, property damage or death caused by placement or maintenance of those navigational aid markers as long as the lake association has placed or maintained the markers in conformance with the terms and conditions of the permit.

[ 2013, c. 405, Pt. D, §12 (AMD) .]

3. No remuneration. In order to qualify for the immunity granted in subsection 2, a lake association may not receive any remuneration from the State or otherwise for placing navigational aid markers in great ponds.

[ 1997, c. 739, §10 (NEW) .]

4. Limitations. This section does not limit any liability that may otherwise exist for willful or malicious actions or failures to guard or warn against a known dangerous condition related to the navigational aid markers.

[ 1997, c. 739, §10 (NEW) .]

5. No duty created. Nothing in this section creates a duty of care or ground for liability.

[ 1997, c. 739, §10 (NEW) .]

6. Costs and fees. The court may award any direct legal costs, including reasonable attorney's fees, to a lake association against which a tort or related action is brought when the lake association is found not liable pursuant to this section.

[ 1997, c. 739, §10 (NEW) .]

SECTION HISTORY

1997, c. 739, §10 (NEW). 2013, c. 405, Pt. D, §12 (AMD).



14 §159-D. Liability related to a bicyclist using a drive-up window

1. Limited liability. An establishment that has a drive-up window is not liable for personal injury, property damage or death caused to a bicyclist who uses that establishment's drive-up window.

[ 2007, c. 400, §1 (NEW) .]

2. Limitations. This section does not limit any liability that may otherwise exist for willful or malicious actions or failures to guard or warn against a known dangerous condition related to the use of the drive-up window.

[ 2007, c. 400, §1 (NEW) .]

3. No duty created. This section does not create a duty of care or ground for liability.

[ 2007, c. 400, §1 (NEW) .]

4. Costs and fees. The court may award any direct legal costs, including reasonable attorney's fees, to an establishment that is found not to be liable for injury to a bicyclist pursuant to this section.

[ 2007, c. 400, §1 (NEW) .]

SECTION HISTORY

2007, c. 400, §1 (NEW).



14 §160. Certain cases of negligence

In actions to recover damages for negligently causing the death of a person or for injury to a person who is deceased at the time of trial of such action, the person for whose death or injury the action is brought shall be presumed to have been in the exercise of due care at the time of all acts in any way related to his death or injury, and if negligence of the deceased is to be relied on as a defense, it shall be pleaded and proved by the defendant. [1967, c. 494, §15-A (NEW).]

SECTION HISTORY

1967, c. 494, §§15-A (NEW).



14 §161. When lack of privity no defense in action against manufacturer, seller or supplier of goods

Lack of privity between plaintiff and defendant shall be no defense in any action brought against the manufacturer, seller or supplier of goods under Title 14, section 221 or for negligence, although the plaintiff did not purchase the goods from the defendant, if the plaintiff was a person whom the manufacturer, seller or supplier might reasonably have expected to use, consume or be affected by the goods. [1973, c. 788, §57 (AMD).]

SECTION HISTORY

1969, c. 327, §2 (NEW). 1973, c. 441, §2 (RPR). 1973, c. 788, §57 (AMD).



14 §162. Settlement or release of claims

Whenever a person seeks to recover against another person for both personal injury and property damage, settlement or release of either the personal injury or property damage claim shall not be a bar to a subsequent action upon the other claim. [1969, c. 230, (NEW).]

SECTION HISTORY

1969, c. 230, (NEW).



14 §163. Release of joint tortfeasors

Whenever a person seeks recovery for a personal injury or property damage caused by 2 or more persons, the settlement with or release of one or more of the persons causing the injury is not a bar to a subsequent action against the other person or persons also causing the injury. [1999, c. 633, §2 (AMD); 1999, c. 633, §3 (AFF).]

Evidence of settlement with a release of one or more persons causing the injury is not admissible at a subsequent trial against the other person or persons also causing the injury. After the jury has returned its verdict, the trial judge shall inquire of the attorneys for the parties whether such a settlement or release has occurred. If such settlement or release has occurred, the trial judge shall reduce the verdict by an amount equal to the settlement with or the consideration for the release of the other persons. With regard to a settlement in which the plaintiff has entered into an agreement that precludes the plaintiff from collecting against remaining parties that portion of any damages attributable to the settling defendant's share of responsibility, the judge shall reduce the plaintiff's judgment by either the amount determined at trial to be attributable to the settling defendant's share of responsibility, if any was found, or, if no such finding is made, by the value of the consideration given to the plaintiff for the settlement. [1999, c. 633, §2 (AMD); 1999, c. 633, §3 (AFF).]

SECTION HISTORY

1969, c. 19, (NEW). 1999, c. 633, §2 (AMD). 1999, c. 633, §3 (AFF).



14 §164. Immunity from civil liability

Notwithstanding any inconsistent provisions of any public or private and special law, any person who voluntarily, without the expectation of monetary or other compensation from the person aided or treated, renders first aid, emergency treatment or rescue assistance to a person who is unconscious, ill, injured or in need of rescue assistance, shall not be liable for damages for injuries alleged to have been sustained by such person nor for damages for the death of such person alleged to have occurred by reason of an act or omission in the rendering of such first aid, emergency treatment or rescue assistance, unless it is established that such injuries or such death were caused willfully, wantonly or recklessly or by gross negligence on the part of such person. This section shall apply to members or employees of nonprofit volunteer or governmental ambulance, rescue or emergency units, whether or not a user or service fee may be charged by the nonprofit unit or the governmental entity and whether or not the members or employees receive salaries or other compensation from the nonprofit unit or the governmental entity. This section shall not be construed to require a person who is ill or injured to be administered first aid or emergency treatment if such person objects thereto on religious grounds. This section shall not apply if such first aid or emergency treatment or assistance is rendered on the premises of a hospital or clinic. [1977, c. 69, (AMD).]

SECTION HISTORY

1969, c. 565, (NEW). 1975, c. 452, §1 (RPR). 1975, c. 679, §1 (AMD). 1977, c. 69, (AMD).



14 §164-A. Maine Assistance Program for Lawyers; immunity

1. Definition. As used in this section, unless the context otherwise indicates, the following term has the following meaning.

A. "Program" means the Maine Assistance Program for Lawyers established by court order pursuant to Title 4, section 421 to provide help to lawyers and judges who suffer from the effects of chemical dependency or mental conditions that result from disease, disorder, trauma or other infirmity and that impair a lawyer's or judge's ability to practice law or serve in a judicial capacity. [2003, c. 148, §1 (NEW).]

[ 2003, c. 148, §1 (NEW) .]

2. Receive or report information; take or not take action. A person or an organization receiving information, reporting information, taking action or taking no action on behalf of or in connection with the activities of the program is immune from all civil liability. The immunity provided by this subsection must be liberally construed to accomplish the purposes of the program. The immunity provided by this subsection is in addition to any other immunity provided by law.

[ 2003, c. 148, §1 (NEW) .]

3. Information confidential. All proceedings, communications and records, including the identity and treatment of a person seeking or being furnished assistance, connected in any way with the program are confidential and are not subject to compulsory legal process or otherwise discoverable or admissible in evidence in any civil action unless the confidentiality is waived by the affected person. Statistical data not identifying a person involved in the program may be made available for statistical evaluation as a professional aid in furtherance of the goals of the program.

[ 2003, c. 148, §1 (NEW) .]

SECTION HISTORY

2003, c. 148, §1 (NEW).



14 §165. Liability of those who store or distribute natural gas

1. Liability without proof of negligence. A natural gas company or an intrastate or interstate natural gas pipeline company that stores, transports or distributes natural gas is liable for all acts and omissions of its servants and agents that cause death or injury to persons or damage to property resulting from explosions or fire caused by natural gas escaping from the natural gas storage, transportation or distribution system under its control or from explosions or fire caused by defects in the natural gas storage, transportation and distribution systems under its control.

[ 1997, c. 222, §1 (AMD) .]

2. Rebuttable presumption. When there is death or injury to persons or damage to property resulting from explosions or fire caused by escaping natural gas, there is a rebuttable presumption that the gas escaped because of a defect in a portion of the storage, transportation or distribution system under the company's control.

[ 1997, c. 222, §1 (AMD) .]

3. Exceptions. The company is not liable for death or injury to persons or damage to property caused by:

A. An act of God or war; [1995, c. 299, §1 (NEW).]

B. Fault of the plaintiff to the extent that the plaintiff's fault bars or reduces the plaintiff's recovery under section 156; or [1995, c. 299, §1 (NEW).]

C. Intervening fault of a 3rd party for whose actions the company is not legally liable. If death or injury to persons or damage to property is caused by the combined fault of the company and other parties, the liability of the company is joint and several with those other parties. [1995, c. 299, §1 (NEW).]

[ 1995, c. 299, §1 (NEW) .]

4. Indemnity. In the event that the company is exposed to liability under this section because of the negligence of a 3rd party, the 3rd party shall indemnify the company for the company's losses, including any damages awarded or negotiated through settlement to any party, and costs and attorney's fees.

[ 1995, c. 299, §1 (NEW) .]

SECTION HISTORY

1975, c. 186, (NEW). 1995, c. 299, §1 (RPR). 1997, c. 222, §1 (AMD).



14 §166. Immunity for certain food donations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Canned food" means any food commercially processed and prepared for human consumption. [1981, c. 300, (NEW).]

B. "Perishable food" means any food which may spoil or otherwise become unfit for human consumption because of its nature, type or physical condition. It includes, but is not limited to, fresh and processed meats, poultry, seafood, dairy products, bakery products, eggs in the shells, fresh fruits and vegetables and foods which have been packaged, refrigerated or frozen. [1981, c. 300, (NEW).]

[ 1981, c. 300, (NEW) .]

2. Immunity for donor. Notwithstanding any other provision of law, a good faith donor of canned or perishable food, which is apparently fit for human consumption at the time it is donated, to a bona fide charitable or not-for-profit organization for free distribution, is immune from civil liability arising from injury or death due to the condition of the food, unless the injury or death is a direct result of the gross negligence, recklessness or intentional misconduct of the donor.

[ 1981, c. 300, (NEW) .]

3. Immunity of distributor. Notwithstanding any other provision of law, a bona fide charitable or not-for-profit organization and any employee or volunteer of that organization who in good faith receive and distribute food, which is apparently fit for human consumption at the time it is distributed, without charge, are immune from civil liability arising from an injury or death due to the condition of the food, unless the injury or death is a direct result of the gross negligence, recklessness or intentional misconduct of the organization.

[ 1981, c. 300, (NEW) .]

4. Application. This section applies to all good faith donations of perishable food that is not readily marketable due to appearance, freshness, grade, surplus or other conditions, including food that is beyond the date by which the manufacturer recommends that the food be sold, but nothing in this section restricts the authority of any appropriate agency to regulate or bar the use of that food for human consumption.

[ 2009, c. 168, §1 (AMD) .]

5. Immunity of facilities and establishments. Notwithstanding any other provision of law, a hospital or other health care facility licensed by the Department of Health and Human Services, or an eating establishment licensed under Title 22, chapter 562 that, in good faith and in accordance with guidelines established by the recipient organization, donates food that is apparently fit for human consumption at the time it is donated to a bona fide charitable or nonprofit organization for free distribution is immune from civil liability arising from injury, illness or death due to the condition or content of the food, unless the injury, illness or death is a direct result of intentional misconduct of the donor. Nothing in this subsection prevents a licensed hospital, health care facility or eating establishment from receiving the immunity provided in subsection 2 if the donor qualifies for immunity under the terms of that subsection.

[ 1991, c. 739, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1981, c. 300, (NEW). 1991, c. 739, §1 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 168, §1 (AMD).



14 §167. Insurance inspections

1. Exemption. Subject to subsection 2, the furnishing of, or failure to furnish, insurance inspection services related to, in connection with or incidental to the issuance or renewal of a policy of property or casualty insurance shall not subject the insurer, its agents, employees or service contractors to liability for damages from injury, death or loss occurring as a result of any act or omission by any person in the course of such services.

[ 1981, c. 698, §86 (AMD) .]

2. Notice required. Subsection 1 shall not apply or be effective unless the insurer notifies the insured in writing of the provisions of this section whenever the policy is issued or renewed. The Superintendent of Insurance shall adopt a regulation specifying the contents of the notice required by this subsection and the manner in which it shall be given.

[ 1981, c. 380, §1 (NEW) .]

3. Exceptions. This section shall not apply:

A. If the injury, loss or death occurred during the actual performance of inspection services and was proximately caused by the negligence of the insurer, its agent, employees or service contractors; [1981, c. 380, §1 (NEW).]

B. To any inspection services required to be performed under the provisions of a written service contract or defined loss prevention program; and [1981, c. 380, §1 (NEW).]

C. In any action against an insurer, its agents, employees or service contractors for damages proximately caused by the act or omission of the insurer, its agents, employees or service contractors in which it is determined that such act or omission constituted a crime, actual malice or gross negligence. [1981, c. 380, §1 (NEW).]

[ 1981, c. 380, §1 (NEW) .]

SECTION HISTORY

1981, c. 380, §1 (NEW). 1981, c. 698, §86 (AMD).



14 §168. Day care facility immunity for certain personnel action (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 380, §2 (NEW).



14 §169. Restriction of attorney's representation prohibited

A settlement of litigation may not include a condition that an attorney representing a party in that litigation is not permitted to represent other persons who are similarly situated in a related action involving a party that the attorney opposed in the settled litigation. A condition not in compliance with this section is void and unenforceable as against public policy. [2001, c. 108, §1 (NEW).]

SECTION HISTORY

2001, c. 108, §1 (NEW).



14 §170. Consumption of food

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Food product" means any product that is grown, prepared, manufactured, provided, served or sold and that is primarily intended for human consumption and nourishment. [2005, c. 355, §1 (NEW).]

B. "Long-term" means consisting of multiple instances over a period of time and not a single or isolated instance. [2005, c. 355, §1 (NEW).]

[ 2005, c. 355, §1 (NEW) .]

2. Liability limited. Except as provided in subsection 3, a manufacturer, distributor or seller of a food product, or an association of one or more such entities, is not liable for personal injury or death to the extent the liability is based upon a person's weight gain or obesity resulting from the person's long-term consumption of the food product.

[ 2005, c. 355, §1 (NEW) .]

3. Exception. Subsection 2 does not bar a claim for damages if otherwise available under any other provision of law against a manufacturer or distributor of food products if the manufacturer or distributor has failed to provide nutritional content information as required by any applicable state or federal statute, rule or regulation or has provided materially false or misleading information to the public.

[ 2005, c. 355, §1 (NEW) .]

SECTION HISTORY

2005, c. 355, §1 (NEW).



14 §171. Defense of premises

It is a defense to a civil claim resulting from the use of force that the person was or would have been justified in using such force under Title 17-A, section 104. [2007, c. 315, §1 (NEW).]

SECTION HISTORY

2007, c. 315, §1 (NEW).






Chapter 9: DEFENSE BY SUBSEQUENT ATTACHING CREDITORS

14 §201. Motion to defend prior actions by subsequent attaching creditor

When property has been attached, a plaintiff who has caused it to be attached in a subsequent action may, by himself or attorney, move the court for leave to defend the prior action and set forth therein the facts as he believes them to be, under oath. The court may grant or refuse such leave.



14 §202. Bond if motion granted

If leave is granted, the plaintiff in the subsequent action shall give bond or enter into recognizance with sufficient surety in such sum as the court orders, to pay the plaintiff in the prior action all damages and costs occasioned by such defense. An entry of record shall be made that he is admitted to defend such action.



14 §203. Judgment when defense fails

When the plaintiff in the subsequent action enters into recognizance and fails in his defense, execution on his recognizance shall be issued against him for the damages found by the court, and costs. Judgment shall be rendered between the original parties as if no such defense had been made.



14 §204. Judgment when defense prevails

When the plaintiff in the subsequent action prevails, judgment shall be rendered against the plaintiff in the prior action and in favor of the plaintiff in the subsequent action, and execution issued thereon for his costs. Costs may or may not be awarded to the original defendant.



14 §205. Judgment in prior action rendered; motion for relief

When judgment in such prior action has been rendered, the plaintiff in such subsequent action may move for leave to seek relief from the judgment, first giving bond to each party as provided in section 202 and such leave may or may not be granted.



14 §206. Prior attachment to delay or defraud creditors void

When it appears by the verdict or otherwise that such prior attachment was made with intent to delay or defraud creditors or that there was collusion between the plaintiff and defendant for that purpose, such attachment is void.






Chapter 10: LIABILITY

14 §221. Defective or unreasonably dangerous goods

One who sells any goods or products in a defective condition unreasonably dangerous to the user or consumer or to his property is subject to liability for physical harm thereby caused to a person whom the manufacturer, seller or supplier might reasonably have expected to use, consume or be affected by the goods, or to his property, if the seller is engaged in the business of selling such a product and it is expected to and does reach the user or consumer without significant change in the condition in which it is sold. This section applies although the seller has exercised all possible care in the preparation and sale of his product and the user or consumer has not bought the product from or entered into any contractual relation with the seller. [1973, c. 466, §1 (NEW).]

SECTION HISTORY

1973, c. 466, §1 (NEW).






Chapter 11: CONTEMPT

14 §251. Rights of those judged in contempt

In all cases where a person shall be charged with contempt for violation of a restraining order or injunction issued by a court or judge or judges thereof, in any case involving or growing out of a labor dispute, the accused shall enjoy:

1. Bail. The rights as to admission to bail that are accorded to persons accused of crime;

2. Accusation and defense. The right to be notified of the accusation and a reasonable time to make a defense, provided the alleged contempt is not committed in the immediate view or presence of the court;

3. Trial by jury. Upon demand, the right to a speedy and public trial by an impartial jury of the county wherein the contempt was allegedly committed. This requirement may not be construed to apply to contempts committed in the presence of the court or so near thereto as to interfere directly with the administration of justice or to apply to the misbehavior, misconduct or disobedience of any officer of the court in respect to the writs, orders or process of the court.

[ 2005, c. 683, Pt. B, §8 (AMD) .]

SECTION HISTORY

1979, c. 663, §76 (AMD). 2005, c. 683, §B8 (AMD).



14 §252. Summary process where decree disobeyed; contempt

Whenever a party or the Department of Health and Human Services, if it is subrogated to a party under Title 19-A, chapter 65, subchapter II, article 3, complains in writing and under oath that the process, decree or order of court, which is not, except as provided in Title 19-A, section 2101, for the payment of money only, has been disregarded or disobeyed by any person, summary process shall issue by order of any justice, requiring that person to appear on a day certain and show cause why that person should not be adjudged guilty of contempt. Such a process must fix a time for answer to the complaint and may fix a time for hearing on oral testimony, depositions or affidavits, or may fix successive times for proof, counterproof and proof in rebuttal, or the time for hearing and manner of proof may be subsequently ordered upon the return day or thereafter. The court may for good cause enlarge the time for the hearing. If the person summoned does not appear as directed or does not attend the hearing at the time appointed as enlarged, or if, upon hearing, the person is found guilty of such disregard or disobedience, the person must be adjudged in contempt and the court may issue a capias to bring the person before it to receive sentence and may punish the person by any reasonable fine or imprisonment the case requires. The court may allow the offender to give bail to appear at a time certain, when the punishment may be imposed if the person continues in contempt; but when a second time found guilty of contempt in disregarding or disobeying the same order or decree, no bail may be allowed. When the person purges that contempt, the justice may remit the fine or imprisonment or any portion thereof. Appeal from any order or decree or judgment under this section must be governed by the Maine Rules of Civil Procedure. Such an appeal may not suspend the enforcement of any such order or decree unless the court so directs. [1995, c. 694, Pt. D, §13 (AMD); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1979, c. 668, §1 (AMD). 1989, c. 121, (AMD). 1995, c. 694, §D13 (AMD). 1995, c. 694, §E2 (AFF). 2003, c. 689, §B6 (REV).



14 §253. Debtor's refusal to appear (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §254. Debtor's refusal to testify (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Chapter 13: PARENTS, CHILDREN, SPOUSES

14 §301. Action for alienation of affections prohibited

A person is not liable to any other person in a civil action for the cause of alienation of affections. [1995, c. 694, Pt. C, §1 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C1 (NEW). 1995, c. 694, §E2 (AFF).



14 §302. Action for loss of consortium

A married person may bring a civil action in that person's own name for loss of consortium of that person's spouse. [1995, c. 694, Pt. C, §1 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C1 (NEW). 1995, c. 694, §E2 (AFF).



14 §303. Action for loss of services

The parents of a minor child jointly may maintain an action for loss of the services or earnings of that child when that loss is caused by the negligent or wrongful act of another. If one parent refuses to sue, the other may sue alone. This section does not limit, amend, supersede or affect former Title 39, the Workers' Compensation Act or Title 39-A, Part 1, the Maine Workers' Compensation Act of 1992. [1995, c. 694, Pt. C, §1 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C1 (NEW). 1995, c. 694, §E2 (AFF).



14 §304. Liability of parents or legal guardians for damage by children

If a minor who is between 7 and 17 years of age willfully or maliciously causes damage to property or injury to a person and the minor would have been liable for the damage or injury if the minor were an adult and the minor lives with that minor's parents or legal guardians, the parents or legal guardians are jointly and severally liable with the minor for that damage or injury in an amount not exceeding $800. This section does not relieve the minor from personal liability for that damage or injury. [1995, c. 694, Pt. C, §1 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C1 (NEW). 1995, c. 694, §E2 (AFF).









Part 2: PROCEEDINGS BEFORE TRIAL

Chapter 201: VENUE

14 §501. Personal and transitory actions; inter-county transfers

Personal and transitory actions, except process of foreign attachment and except as provided in this chapter, shall be brought, when the parties live in the State, in the county where any plaintiff or defendant lives; and when no plaintiff lives in the State, in the county where any defendant lives; or in either case any such action may be brought in the county where the cause of action took place. Improper venue may be raised by the defendant by motion or by answer, and if it is established that the action was brought in the wrong county, it shall be dismissed and the defendant allowed double costs. When the plaintiff and defendant live in different counties at the commencement of any such action, except process of foreign attachment, and during its pendency one party moves into the same county with the other, it may, on motion of either, be transferred to the county where both then live if the court thinks that justice will thereby be promoted; and be tried as if originally commenced and entered therein. Actions by the assignee of a nonnegotiable chose in action, when brought in the Superior Court or in the District Court, shall be commenced in the county or division when brought in the District Court, in which the original creditor might have maintained his action. [1973, c. 378, (AMD).]

SECTION HISTORY

1973, c. 378, (AMD).



14 §502. Sheriff's bond

Actions on bonds given by sheriffs to the Treasurer of State shall be brought in the county for which such sheriff is commissioned.



14 §503. Civil actions on judgment

Civil actions founded on judgment rendered by any court of record in the State may be brought in the county where it was rendered or in the county in which either party thereto or his executor or administrator resides at the time of bringing the action.



14 §504. Jurisdiction by attachment

In all actions commenced in any court proper to try them jurisdiction shall be sustained if goods, estate, effects or credits of any defendant are found within the State and attached.



14 §505. Local and transitory actions where counties, towns and other corporations are parties

Local and transitory actions shall be commenced and tried as follows: When both parties are counties, in any county adjoining either; when a county is plaintiff, if the defendant lives therein, in an adjoining county; if he does not live therein, in the county in which he does live; when a county is defendant, if the plaintiff lives therein, in that county or in an adjoining county; if he does not live therein, in that county or in that in which he does live; when a corporation is one party and a county the other, in any adjoining county; when both parties are towns, parishes or school districts, in the county in which either is situated; when one party is a town, parish or school district and the other some corporation or natural person, in the county in which either of the parties is situated or lives; but all actions against towns for damages by reason of defects in highways shall be brought and tried in the county in which the town is situated. All other corporations may sue and be sued in the county in which they have an established place of business or in which the plaintiff or defendant, if a natural person, lives.



14 §506. Actions for forfeitures

When a forfeiture is recoverable in a civil action, such action shall be brought in the county in which the offense was committed unless a different provision is made by statute. If on trial it does not appear that such offense was committed in the county where the action was brought, the verdict shall be in favor of the defendant.



14 §507. State action to recover funds or property

An action in behalf of the State to enforce the collection of state taxes upon any corporation or to recover of any person or corporation moneys due the State, public funds or property belonging to the State, or the value thereof, may be brought in any county. On motion of the defendant, any Justice of the Superior Court may, for sufficient reasons shown, remove the same to the docket of said court in any other county for trial and may, upon such removal, award costs to the defendant for one term, to be paid by the Treasurer of State on presentation of the certificate of the amount thereof from the clerk of courts of the county from which said action is transferred.



14 §508. Transfer of venue

A presiding Justice of the Superior Court may, in the interests of justice and to secure the speedy trial of an action, or for other good cause, transfer any civil action or proceeding from the Superior Court in one county to another county. The Chief Justice of the Superior Court may, in the interests of justice and to secure the speedy trial of actions and the efficient scheduling of trials, or for other good cause, transfer any number of civil actions or proceedings from the Superior Court in one county to another county. Transfer may also be by consent of all parties to any civil action or proceeding, provided that the prior approval of the Chief Justice of the Superior Court is obtained. [1991, c. 634, (AMD).]

SECTION HISTORY

1965, c. 356, §9 (AMD). 1975, c. 337, §1 (RPR). 1981, c. 558, (AMD). 1983, c. 688, §5 (RPR). 1991, c. 634, (AMD).



14 §509. Consumer transactions

Notwithstanding any other provision of this chapter, an action brought against a consumer arising from a consumer credit transaction or a rental-purchase agreement must be brought in accordance with Title 9-A, section 5-113, except that an action brought pursuant to Title 32, section 11013, subsection 3, paragraph N must be brought where provided for in that paragraph. [2009, c. 245, §3 (NEW).]

SECTION HISTORY

2009, c. 245, §3 (NEW).



14 §510. Replevin

Except as otherwise provided in section 509, an action for replevin must be brought either in the division or county where a plaintiff or defendant resides, where the underlying transaction involving the personal property was made or where any of the personal property is located. [2009, c. 245, §4 (NEW).]

SECTION HISTORY

2009, c. 245, §4 (NEW).






Chapter 203: PROCESS

Subchapter 1: GENERAL PROVISIONS

14 §551. Writs or precepts sold only to attorneys; indorsement

Clerks of judicial courts, judges and registers of the probate courts, judges and clerks of the District Court shall not sell or deliver any blank writs or precepts bearing the seal of said courts and the signature of said judges and registers to any person, except one who has been admitted as an attorney in accordance with the laws of this State. Said judges and registers of said probate courts shall not receive any paper, petition or other instrument pertaining to the practice of law before said probate courts unless it bears the indorsement of an attorney or counselor at law duly authorized to practice before said courts. The above provisions shall not apply to a party in interest in the subject matter in said courts. [1979, c. 663, §77 (AMD).]

SECTION HISTORY

1979, c. 663, §77 (AMD).



14 §552. Writs of seizin or execution

Writs of seizin or execution and all other processes appropriate to civil actions in which equitable relief is sought may be issued by the court to enforce its decrees.



14 §553. Action commenced when complaint filed

An action is commenced when the summons and complaint are served or when the complaint is filed with the court, whichever occurs first. [1971, c. 544, §43 (RPR).]

SECTION HISTORY

1971, c. 544, §43 (RPR).



14 §554. New process after loss or destruction

When in an action pending, the loss or destruction of a writ, complaint or other process after service is proved by affidavit or otherwise, the court may allow a new one to be filed, corresponding thereto as nearly as may be, with the same effect as the one lost or destroyed.



14 §555. Copy of writ for defendant on request; neglect

Every officer, plaintiff or his attorney, having in his possession a writ on which an attachment has been made, shall make and deliver to the debtor or his attorney, if requested and the legal fee tendered, an attested copy thereof, and if he unreasonably refuses or neglects to do so for 24 hours, he forfeits $5 and $5 additional for every subsequent 24 hours that he so refuses or neglects. Such forfeit shall be recovered by the debtor to his own use, in a civil action.



14 §556. Special motion to dismiss

When a moving party asserts that the civil claims, counterclaims or cross claims against the moving party are based on the moving party's exercise of the moving party's right of petition under the Constitution of the United States or the Constitution of Maine, the moving party may bring a special motion to dismiss. The special motion may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. The court shall grant the special motion, unless the party against whom the special motion is made shows that the moving party's exercise of its right of petition was devoid of any reasonable factual support or any arguable basis in law and that the moving party's acts caused actual injury to the responding party. In making its determination, the court shall consider the pleading and supporting and opposing affidavits stating the facts upon which the liability or defense is based. [2011, c. 559, Pt. A, §13 (AMD).]

The Attorney General on the Attorney General's behalf or on behalf of any government agency or subdivision to which the moving party's acts were directed may intervene to defend or otherwise support the moving party on the special motion. [1995, c. 413, §1 (NEW).]

All discovery proceedings are stayed upon the filing of the special motion under this section, except that the court, on motion and after a hearing and for good cause shown, may order that specified discovery be conducted. The stay of discovery remains in effect until notice of entry of the order ruling on the special motion. [1995, c. 413, §1 (NEW).]

The special motion to dismiss may be filed within 60 days of the service of the complaint or, in the court's discretion, at any later time upon terms the court determines proper. [1995, c. 413, §1 (NEW).]

If the court grants a special motion to dismiss, the court may award the moving party costs and reasonable attorney's fees, including those incurred for the special motion and any related discovery matters. This section does not affect or preclude the right of the moving party to any remedy otherwise authorized by law. [1995, c. 413, §1 (NEW).]

As used in this section, "a party's exercise of its right of petition" means any written or oral statement made before or submitted to a legislative, executive or judicial body, or any other governmental proceeding; any written or oral statement made in connection with an issue under consideration or review by a legislative, executive or judicial body, or any other governmental proceeding; any statement reasonably likely to encourage consideration or review of an issue by a legislative, executive or judicial body, or any other governmental proceeding; any statement reasonably likely to enlist public participation in an effort to effect such consideration; or any other statement falling within constitutional protection of the right to petition government. [1995, c. 413, §1 (NEW).]

SECTION HISTORY

1995, c. 413, §1 (NEW). 2011, c. 559, Pt. A, §13 (AMD).






Subchapter 2: INDORSEMENT

14 §601. Necessity for

When the plaintiff, petitioner or complainant in any judicial proceeding is not an inhabitant of the State, every original summons, writ, petition or complaint shall, upon motion of an adverse party made within 20 days of service upon him, be indorsed by a sufficient inhabitant of the State, or security for costs furnished by deposit in court in such amount as the court shall direct. If pending such action, the plaintiff, petitioner or complainant removes from the State, such an indorser shall be procured or security for costs furnished on motion, but if one of such plaintiffs, petitioners or complainants is an inhabitant of the State, no indorser or security shall be required except by special order of the court. The name of an attorney of this State upon such summons, writ, petition or complaint will be deemed to have been placed there to meet the requirements of this section in the absence of any words used in connection therewith showing a different purpose.



14 §602. Liability of indorser

In case of avoidance or inability of the plaintiff or petitioner, the indorser is liable, in a civil action brought within one year after the original judgment in the court in which it was rendered, to pay all costs recovered against the plaintiff. A return upon the execution by an officer of the county where the indorser lives, that he has demanded of the indorser payment thereof, and that he has neglected to pay or to show the officer personal property of the plaintiff sufficient to satisfy the execution, or that he cannot find the indorser within his precinct, is conclusive evidence of his liability in the action.



14 §603. New indorser or additional deposit required

If, pending such action, petition or process, any such indorser or deposit becomes insufficient or such indorser removes from the State, the court may require a new and sufficient indorser or additional deposit, and by consent of the defendant the name of the original indorser may be struck out. Such new indorser shall be liable or such deposit holden for all costs from the beginning of the action. If such new indorser is not provided or security furnished within the time fixed by the court, the action shall be dismissed and the defendant shall recover his costs.






Subchapter 3: FORM AND CONTENT

14 §651. Unknown defendant sued by assumed name

When the name of a defendant is not known to the plaintiff, the summons may issue against him by an assumed name. If duly served, it shall not be dismissed for that reason but may be amended on such terms as the court orders.



14 §652. Verification of complaint

Verification by the oath of a party for whose benefit the complaint sets forth that it is prosecuted is equivalent to such verification by the plaintiff.



14 §653. Simulating legal papers forbidden

No person shall send, deliver, mail or in any manner cause to be sent, delivered or mailed to any person, firm or corporation any paper or document simulating or intended to simulate a summons, complaint, writ or court process of any kind. Whoever violates this section commits a civil violation for which a forfeiture not to exceed $100 may be adjudged. [1979, c. 663, §78 (AMD).]

SECTION HISTORY

1979, c. 663, §78 (AMD).






Subchapter 4: SERVICE

14 §701. Rules for service

Service of process shall be as prescribed by rule of court.



14 §702. Duty of sheriffs and deputies; fees

Every sheriff and each of his deputies shall serve and execute, within his county, all writs and precepts issued by lawful authority to him directed and committed, including those in which a town, plantation, parish, religious society or school district, of which he is at the time a member, is a party or interested, but his legal fees for service shall first be paid or secured to him. If the fees are not paid or secured to him when the process is delivered to him, he shall immediately return it to the plaintiff or attorney offering it; or if sent to him by mail or otherwise, he shall put it into some post office within 24 hours, directed to the person sending it; otherwise he waives his right to his fees before service. [1987, c. 223, §1 (AMD).]

SECTION HISTORY

1987, c. 223, §1 (AMD).



14 §703. Service to precepts by constables

A constable may serve, execute and return upon any person in his town or in an adjoining plantation any writ of forcible entry and detainer, or any precept in a personal action, including those in which a town, plantation, parish, religious society or school district of which he is a member is a party or interested, but before he serves any process, he shall give bond to the inhabitants of his town in the sum of $500, with 2 sureties approved by the municipal officers thereof, who shall indorse their approval on said bond in their own hands, for the faithful performance of the duties of his office as to all processes by him served or executed. For every process that he serves before giving such bond, he forfeits not less than $20 nor more than $50 to the prosecutor. [1977, c. 650, §1 (AMD).]

SECTION HISTORY

1977, c. 650, §1 (AMD).



14 §704. Persons subject to jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §34 (AMD). 1975, c. 280, §§1,2 (AMD). 1975, c. 770, §79 (RP).



14 §704-A. Persons subject to jurisdiction

1. Declaration of purpose. It is declared, as a matter of legislative determination, that the public interest demands that the State provide its citizens with an effective means of redress against nonresident persons who, through certain significant minimal contacts with this State, incur obligations to citizens entitled to the state's protection. This legislative action is deemed necessary because of technological progress which has substantially increased the flow of commerce between the several states resulting in increased interaction between persons of this State and persons of other states.

This section, to insure maximum protection to citizens of this State, shall be applied so as to assert jurisdiction over nonresident defendants to the fullest extent permitted by the due process clause of the United States Constitution, 14th amendment.

[ 1975, c. 770, §80 (NEW) .]

2. Causes of action. Any person, whether or not a citizen or resident of this State, who in person or through an agent does any of the acts hereinafter enumerated in this section, thereby submits such person, and, if an individual, his personal representative, to the jurisdiction of the courts of this State as to any cause of action arising from the doing of any of such acts:

A. The transaction of any business within this State; [1975, c. 770, §80 (NEW).]

B. Doing or causing a tortious act to be done, or causing the consequences of a tortious act to occur within this State; [1977, c. 696, §162 (AMD).]

C. The ownership, use or possession of any real estate situated in this State; [1975, c. 770, §80 (NEW).]

D. Contracting to insure any person, property or risk located within this State at the time of contracting; [1975, c. 770, §80 (NEW).]

E. Conception resulting in paternity within the meaning of Title 19-A, chapter 53, subchapter I; [1995, c. 694, Pt. D, §14 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

F. Contracting to supply services or things within this State; [1975, c. 770, §80 (NEW).]

G. Maintaining a domicile in this State while subject to a marital or family relationship out of which arises a claim for divorce, alimony, separate maintenance, property settlement, child support or child custody; or the commission in this State of any act giving rise to such a claim; or [1975, c. 770, §80 (NEW).]

H. Acting as a director, manager, trustee or other officer of a corporation incorporated under the laws of, or having its principal place of business within, this State. [1975, c. 770, §80 (NEW).]

I. Maintain any other relation to the State or to persons or property which affords a basis for the exercise of jurisdiction by the courts of this State consistent with the Constitution of the United States. [1977, c. 696, §163 (AMD).]

[ 1995, c. 694, Pt. D, §14 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Personal service. Service of process upon any person who is subject to the jurisdiction of the courts of this State, as provided in this section, may be made by personally serving the summons upon the defendant outside this State, with the same force and effect as though summons had been personally served within this State.

[ 1975, c. 770, §80 (NEW) .]

4. Jurisdiction based upon this section. Only causes of action arising from acts enumerated herein may be asserted against a defendant in an action in which jurisdiction over him is based upon this section.

[ 1975, c. 770, §80 (NEW) .]

5. Other service not affected. Nothing contained in this section limits or affects the right to serve any process in any other manner now or hereafter provided by law.

[ 1975, c. 770, §80 (NEW) .]

SECTION HISTORY

1975, c. 770, §80 (NEW). 1977, c. 696, §§162,163 (AMD). 1995, c. 694, §D14 (AMD). 1995, c. 694, §E2 (AFF).



14 §705. Civil process served on Sunday void; officer liable (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 101, §1 (AMD). 1995, c. 694, §D15 (AMD). 1995, c. 694, §E2 (AFF). 2011, c. 32, §1 (RP).



14 §706. Execution of precepts when officer disqualified

If any officer who has commenced the service or execution of a precept becomes disqualified, it may be completed by any other qualified officer with the same legal effect. If any officer aforesaid has made, in fact, any service, attachment or levy by virtue of any process placed in his hands for service and for any cause has not made his return thereon, such return shall be made by a sheriff, any deputy or other proper officer under direction of a Justice of the Superior Court held in the county where said writ is returnable, the facts to be set forth by said officer in said return to be proved to the satisfaction of said justice. If a deputy sheriff dies after he has served and returned a precept, the sheriff if alive, and if not, any deputy in commission at the time of such service may be allowed by the court to amend such return as the officer who made it might, but the rights of third parties shall not be affected thereby.



14 §707. Service of process on vacating office of sheriff

Sheriffs and their deputies have the same authority and their deputies are under the same obligation to serve, execute and return all processes in their hands, when for any cause they cease to hold such office, as before. Official neglects or misdoings of a deputy after his principal is out of office are a breach of such sheriff's bond.



14 §708. Sheriff a party

All writs and precepts in which the sheriff of any county is a party may, unless served or executed by a constable, be served or executed by the sheriff of any county adjoining that of which he is sheriff.



14 §709. Service on deputy sheriff

Any writ or precept in which the deputy of a sheriff is a party may be served by any other deputy of the same sheriff.



14 §710. Service of precepts for work-jails in one or more counties

An officer of any county qualified to serve precepts in criminal cases in the county where he resides may serve any precept required by the laws providing for work-jails, whether such service is performed in whole or in part in one or more counties, and processes shall be issued and directed accordingly.



14 §711. Action under bastardy laws; service of precept by constable or sheriff (REPEALED)

(REPEALED)

SECTION HISTORY

2001, c. 217, §1 (RP).



14 §712. Service in actions for breach of duty of officer where principal out of State

In actions against sheriffs, deputy sheriffs and constables for breach of official duty where the principal defendant is out of the State, service may be made on such defendant by delivering a copy of the summons and of the complaint to each of the sureties on his official bond 14 days before the return day thereof, and the Superior Court may order further notice to the defendant by publication of an abstract of the complaint and order thereon in a newspaper of general circulation in the county where the complaint is returnable or in the state paper or in such other manner as the court directs. If the order is complied with and proved, the defendant shall answer to the action and judgment in such case has the same effect as if personal service was made upon the principal defendant. [1987, c. 667, §8 (AMD).]

SECTION HISTORY

1987, c. 667, §8 (AMD).



14 §713. Constables of Bristol may serve on islands

The constables of the Town of Bristol may serve all precepts on Muscongus and Harbor Islands, in the County of Lincoln, the same as in their own town, until and unless said islands can legally elect constables.









Chapter 205: LIMITATION OF ACTIONS

Subchapter 1: GENERAL PROVISIONS

14 §751. Twenty years

Except as provided in Title 11, section 2-725, personal actions on contracts or liabilities under seal, promissory notes signed in the presence of an attesting witness, or on the bills, notes or other evidences of debt issued by a bank shall be commenced within 20 years after the cause of action accrues. [1965, c. 306, §30 (AMD).]

SECTION HISTORY

1965, c. 306, §30 (AMD).



14 §752. Six years

All civil actions shall be commenced within 6 years after the cause of action accrues and not afterwards, except actions on a judgment or decree of any court of record of the United States, or of any state, or of a justice of the peace in this State, and except as otherwise specially provided.



14 §752-A. Design professionals

All civil actions for malpractice or professional negligence against architects or engineers duly licensed or registered under Title 32 shall be commenced within 4 years after such malpractice or negligence is discovered, but in no event shall any such action be commenced more than 10 years after the substantial completion of the construction contract or the substantial completion of the services provided, if a construction contract is not involved. The limitation periods provided by this section shall not apply if the parties have entered into a valid contract which by its terms provides for limitation periods other than those set forth in this section. [1975, c. 434, (NEW).]

SECTION HISTORY

1975, c. 434, (NEW).



14 §752-B. Ski areas

All civil actions for property damage, bodily injury or death against a ski area owner or operator or tramway owner or operator or its employees, as defined under Title 32, chapter 133, whether based on tort or breach of contract or otherwise, arising out of participation in skiing or hang gliding or the use of a tramway associated with skiing or hang gliding must be commenced within 2 years after the cause of action accrues. [1995, c. 560, Pt. H, §5 (AMD); 1995, c. 560, Pt. H, §17 (AFF).]

SECTION HISTORY

1977, c. 608, §1 (NEW). 1979, c. 514, §2 (AMD). 1995, c. 560, §H5 (AMD). 1995, c. 560, §H17 (AFF).



14 §752-C. Sexual acts towards minors

1. No limitation. Actions based upon sexual acts toward minors may be commenced at any time.

[ 1999, c. 639, §1 (NEW); 1999, c. 639, §2 (AFF) .]

2. Sexual acts toward minors defined. As used in this section, "sexual acts toward minors" means the following acts that are committed against or engaged in with a person under the age of majority:

A. Sexual act, as defined in Title 17-A, section 251, subsection 1, paragraph C; or [1999, c. 639, §1 (NEW); 1999, c. 639, §2 (AFF).]

B. Sexual contact, as defined in Title 17-A, section 251, subsection 1, paragraph D. [1999, c. 639, §1 (NEW); 1999, c. 639, §2 (AFF).]

[ 1999, c. 639, §1 (NEW); 1999, c. 639, §2 (AFF) .]

SECTION HISTORY

1985, c. 343, §1 (NEW). 1989, c. 292, (AMD). 1991, c. 551, §1 (AMD). 1991, c. 551, §2 (AFF). 1993, c. 176, §1 (AMD). 1999, c. 639, §2 (AFF). 1999, c. 639, §1 (RPR).



14 §752-D. Land surveyors

All civil actions for professional negligence against a professional land surveyor duly licensed or registered under Title 32 must be commenced within 4 years after the negligence is discovered, but an action may not be commenced more than 10 years after the completion of the contract for services or the completion of the services provided if a contract for services is not involved. [2007, c. 345, §1 (AMD).]

SECTION HISTORY

1993, c. 161, §1 (NEW). 2007, c. 345, §1 (AMD).



14 §752-E. Crime victims; profits from crime

1. Limitation period. Actions based upon a criminal offense in which, as that offense is defined, there is a victim, as defined in Title 17-A, section 1171, subsection 2, brought by or on behalf of a victim against the offender must be commenced within the limitation period otherwise provided or within 3 years of the time the victim discovers or reasonably should have discovered any profits from the crime, whichever occurs later.

[ 1997, c. 320, §1 (NEW) .]

2. Notice to victims. A person or organization that knowingly pays or agrees to pay any profits from a criminal offense in which, as that offense is defined, there is a victim to a person charged with or convicted of that crime shall make reasonable efforts to notify every victim, as defined in Title 17-A, section 1171, subsection 2, of the payment or agreement to pay as soon as practicable after discovering that the payment or intended payment constitutes profits from the crime. Reasonable efforts must include, but are not limited to, seeking information about victims from court records and the prosecuting attorney and mailing notice by certified mail to victims whose address is known and publishing, at least once every 6 months for 3 years, in newspapers of general circulation in the area where the crime occurred a legal notice to unknown victims or victims whose address is unknown.

[ 1997, c. 320, §1 (NEW) .]

3. Definition. As used in this section, "profits from the crime" means any property obtained through or income generated from the commission of a crime; any property obtained by or income generated from the sale, conversion or exchange of proceeds of a crime, including any gain realized by such a sale, conversion or exchange; and any property that the offender obtained by committing the crime or income generated as a result of having committed the crime, including any assets obtained through the use of unique knowledge obtained during the commission of, or in preparation for the commission of, the crime, as well as any property obtained by or income generated from the sale, conversion or exchange of the property and any gain realized by such a sale, conversion or exchange.

[ 1997, c. 320, §1 (NEW) .]

4. Construction. Nothing in this section may be construed to expand civil liability or to restrict any defense to civil liability except as specified in subsection 1 with respect to the limitation period.

[ 1997, c. 320, §1 (NEW) .]

SECTION HISTORY

1997, c. 320, §1 (NEW).



14 §753. Two years

Actions for assault and battery, and for false imprisonment, slander and libel shall be commenced within 2 years after the cause of action accrues. [1985, c. 804, §§ 1, 22 (AMD).]

SECTION HISTORY

1985, c. 804, §§1,22 (AMD).



14 §753-A. Actions against attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 804, §§2,22 (NEW). 2001, c. 115, §3 (AFF). 2001, c. 115, §1 (RP).



14 §753-B. Actions against attorneys

1. Time when statute starts to run, generally. In actions alleging professional negligence, malpractice or breach of contract for legal service by a licensed attorney, the statute of limitations starts to run from the date of the act or omission giving rise to the injury, not from the discovery of the malpractice, negligence or breach of contract, except as provided in this section or as the statute of limitations may be suspended by other laws.

[ 2001, c. 115, §2 (NEW); 2001, c. 115, §3 (AFF) .]

2. Rendering of title opinion. In an action alleging professional negligence in the rendering of a real estate title opinion, the statute of limitations starts to run on the date the negligence is discovered, but in no event may an action be commenced more than 20 years after the act or omission giving rise to the injury.

[ 2001, c. 115, §2 (NEW); 2001, c. 115, §3 (AFF) .]

3. Drafting of last will and testament. In an action alleging professional negligence in the drafting of a last will and testament that has been offered for probate, the statute of limitations starts to run on the date the negligence is discovered.

[ 2001, c. 115, §2 (NEW); 2001, c. 115, §3 (AFF) .]

SECTION HISTORY

2001, c. 115, §2 (NEW). 2001, c. 115, §3 (AFF).



14 §754. One year

No action shall be commenced against bail unless within one year after judgment was rendered against the principal; nor against sureties on bonds in criminal cases unless within one year after default of the principal; nor against any person adjudged trustee, unless within one year from the expiration of the first execution against the principal and his goods, effects and credits in the hands of the trustee. No action in behalf of the State against sureties in criminal cases shall be brought unless within one year after default of the principal. [1965, c. 356, §10 (AMD).]

SECTION HISTORY

1965, c. 356, §10 (AMD).






Subchapter 2: REAL ACTIONS

14 §801. Rights of entry and action barred in 20 years

No person shall commence any real or mixed action for the recovery of lands, or make an entry thereon, unless within 20 years after the right to do so first accrued, or unless within 20 years after he or those under whom he claims were seized or possessed of the premises, except as provided in this subchapter.



14 §802. Right begins to run

If such right or title first accrued to an ancestor, predecessor or other person under whom the plaintiff claims, said 20 years shall be computed from the time when the right or title first accrued to such ancestor, predecessor or other person.



14 §803. Right deemed to accrue

The right of entry or of action to recover land, as used in this subchapter, first accrues at the following times:

1. When disseized. When a person is disseized, at the time of such disseizin;

2. Heir or devisee. When he claims as heir or devisee of one who died seized, at the time of such death, unless there is a tenancy by the curtesy or other estate intervening after the death of the ancestor or devisor; in that case, his right accrues when such intermediate estate expires, or would expire by its own limitation;

3. Intermediate estate. When there is such an intermediate estate, and in all cases, when the party claims by force of any remainder or reversion, his right accrues when the intermediate estate would expire by its own limitation, notwithstanding any forfeiture thereof for which he might enter at an earlier time.



14 §804. Entry for condition broken

Section 803 shall not prevent any person from entering, when so entitled by reason of any forfeiture or breach of condition; but if he claims under such a title, his right accrues when the forfeiture was incurred or the condition broken.



14 §805. Accrual of right of entry

In all cases not otherwise provided for, the right of entry accrues when the claimant, or the person under whom he claims, first became entitled to the possession of the premises under the title on which the entry or action is founded.



14 §806. Action by minister or sole corporation

If a minister or other sole corporation is disseized, any of his successors may enter upon the premises or bring an action for their recovery at any time within 5 years after the death, resignation or removal of the person disseized, notwithstanding 20 years after disseizin have expired.



14 §807. Minors and other disabled persons

When such right of entry or action first accrues, if the person thereto entitled is a minor, mentally ill, imprisoned or absent from the United States, he, or anyone claiming under him, may make the entry or bring the action at any time within 10 years after such disability is removed, notwithstanding 20 years have expired.



14 §808. Death during period of disability

If the person first entitled to make the entry or bring the action dies during the continuance of the disability and no determination or judgment has been had on his title or right of action, the entry may be made or action brought by his heirs, or other person claiming under him, at any time within 10 years after his death, notwithstanding the 20 years have elapsed; but no such further time for bringing the action or making the entry, beyond that hereinbefore prescribed, shall be allowed by reason of the disability of any other person.



14 §809. Death of tenant in tail or remainderman before end of limitation

When a tenant in tail or a remainderman in tail dies before the expiration of the period limited for making an entry or bringing an action for lands, no person claiming any estate which such tenant in tail or remainderman might have barred shall make an entry or bring an action to recover such land, except within the period during which the tenant in tail or remainderman, if he had so long lived, might have done it.



14 §810. Type of possession; need for enclosure

To constitute a disseizin, or such exclusive and adverse possession of lands as to bar or limit the right of the true owner thereof to recover them, such lands need not be surrounded with fences or rendered inaccessible by water; but it is sufficient, if the possession, occupation and improvement are open, notorious and comporting with the ordinary management of a farm; although that part of the same, which composes the woodland belonging to such farm and used therewith as a woodlot, is not so enclosed.



14 §810-A. Mistake of boundary line

If a person takes possession of land by mistake as to the location of the true boundary line, the possessor's mistaken belief does not defeat a claim of adverse possession. [2009, c. 255, §1 (AMD).]

SECTION HISTORY

1993, c. 244, §1 (NEW). 2009, c. 255, §1 (AMD).



14 §811. Failure of first action; effect on limitations

If the summons and complaint in a real or mixed action fails of sufficient service or return by unavoidable cause, or if by the default or negligence of any officer to whom it was delivered or directed for service, the action is dismissed; or if the action is defeated for any matter of form or by the death or other disability of either party, or if the plaintiff's judgment is reversed on appeal, the plaintiff may commence a new action at any time within 6 months after the determination of the first action or the reversal of the judgment.



14 §812. Acquisition of rights-of-way and easements by adverse possession; notice to prevent

No person, class of persons or the public shall acquire a right-of-way or other easement through, in, upon or over the land of another by the adverse use and enjoyment thereof, unless it is continued uninterruptedly for 20 years. If a person apprehends that a right-of-way or other easement in or over his land may be acquired by custom, use or otherwise by any person, class of persons or the public, he may give public notice of his intention to prevent the acquisition of such easement by causing a copy of such notice to be posted in some conspicuous place upon the premises for 6 successive days, or in the case of land in the unorganized territory, by causing a copy of such notice to be recorded in the registry of deeds for the county where his land lies, and such posting or recording shall prevent the acquiring of such easement by use for any length of time thereafter; or he may prevent a particular person or persons from acquiring such easement by causing an attested copy of such notice to be served by an officer qualified to serve civil process upon him or them in hand or by leaving it at his or their dwelling house, or, if the person to whom such notice is to be given is not in the State such copy may be left with the tenant or occupant of the estate, if any. If there is no such tenant or occupant, a copy of such notice shall be posted for 6 successive days in some conspicuous place upon such estate. Such notice from the agent, guardian or conservator of the owner of land shall have the same effect as a notice from the owner himself. A certificate by an officer qualified to serve civil process that such copy has been served or posted by him as provided, if made upon original notice and recorded with it, within 3 months after the service or posting in the registry of deeds for the county or district in which the land lies, shall be conclusive evidence of such service or posting. [1971, c. 450, §1 (AMD).]

SECTION HISTORY

1971, c. 450, §1 (AMD).



14 §812-A. Dedication of land in the unorganized territory to public use; notice to prevent

If a person apprehends that his land in the unorganized territory or any interest therein may be dedicated to public use by custom, use or by any act or acts of that person or any persons acting on his behalf, he may give public notice that he has no intent to dedicate his land or any interest therein to public use, by causing a copy of such notice to be recorded in the registry of deeds for the county where the land lies, and such recording shall prevent such dedication. The failure to do so shall not create any implication of dedication. [1971, c. 450, §2 (NEW).]

SECTION HISTORY

1971, c. 450, §2 (NEW).



14 §812-B. Recording requirements

To satisfy the recording provisions of sections 812 and 812-A, with respect to land in the unorganized territory, the notice shall describe the land specifically or by reference to source of title, so as to identify it, and shall not be in the form of a reference to whatever land the person may own in the respective county or township. Such notice shall expire after 10 years but new notices, each effective for a 10-year period, may be so recorded at any time. [1979, c. 541, Pt. A, §138 (AMD).]

SECTION HISTORY

1971, c. 450, §3 (NEW). 1979, c. 541, §A138 (AMD).



14 §813. Adverse obstruction on rights-of-way; interruption by notice

No right-of-way or other easement existing in, upon, over or through the land of another shall be extinguished by the adverse obstruction thereof, unless such adverse obstruction has been continued uninterruptedly for 20 years. A notice in writing given by the owner of such right-of-way or other easement to the person whose land is subject thereto, setting forth said owner's intention to contest the extinguishment of such right-of-way or other easement, and duly served and recorded as provided in section 812, shall be deemed an interruption of such obstruction and prevent the extinguishment of such right-of-way or other easement.



14 §814. Trespass on wild lands; notice to quit; record; private roads in unorganized territory

If any person without right dwells upon or in any manner occupies any lands which on the first day of April, 1883 were wild lands, any owner of such wild lands or of any legal or equitable interest therein may cause a notice to quit such lands to be served upon such person by any sheriff or deputy sheriff, by giving the same to such person in hand. Such officer shall make his return upon a copy of such notice certified by him to be a true copy, and within 60 days thereafter such owner may cause such copy and return to be recorded in the registry of deeds in the county or district where said land is located. Proceedings had and taken as specified shall bar such person who has so entered or dwells upon such wild land from obtaining any rights by adverse possession to the land upon which he has so entered. Such person shall be entitled to the benefits of all the provisions of law relating to betterments.

In roads privately owned in unorganized territory notwithstanding the other provisions of this subchapter, no title or interest shall be acquired against the owners thereof by adverse possession, prescription or acquiescence, however exclusive or long continued.



14 §815. Forty years' possession bars action for recovery of land

No real or mixed action for the recovery of lands shall be commenced or maintained against any person in possession thereof, when such person or those under whom he claims have been in actual possession for more than 40 years, claiming to hold them by adverse, open, peaceable, notorious and exclusive possession, in their own right.



14 §816. Limitations of actions for uncultivated lands in incorporated places

No real or mixed action for the recovery of uncultivated lands or of any undivided fractional part thereof, situated in any place incorporated for any purpose, shall be commenced or maintained against any person, or entry made thereon, when such person or those under whom he claims have, continuously for the 20 years next prior to the commencement of such action or the making of such entry, claimed said lands or said undivided fractional part thereof under recorded deeds; and have, during said 20 years, paid all taxes assessed on said lands or on such undivided fractional part thereof, however said tax may have been assessed whether on an undivided fractional part of said lands or on a certain number of acres thereof equal approximately to the acreage of said lands or of said fractional part thereof; and have, during said 20 years, held such exclusive, peaceable, continuous and adverse possession thereof as comports with the ordinary management of such lands or of undivided fractional parts of such lands in this State.



14 §817. Limitation of actions for breach of covenants; vested interest in 6-year limitations period

1. Twenty years. An action on a breach of covenants in any deed or other instrument for the conveyance of real property in this State or any interest therein must be commenced within 20 years after the cause of action accrues. This subsection applies to all deeds and other instruments for the conveyance of real property executed on or after October 7, 1967.

[ 2011, c. 124, §1 (NEW) .]

2. Vested interest in 6-year statute of limitations; notice, right of action; trial. A person who is a party to an instrument conveying real property that was not executed under seal and for which the 6-year statute of limitations on causes of action for breach of covenants expired before the effective date of this section and who claims the benefit of the 6-year statute of limitations may record within 12 months of the effective date of this section in the registry of deeds where the instrument is recorded or the property is located a conformed copy of the notice set forth in this subsection.

A. The notice must include the names of the current record owner of the real property that was the subject of the instrument and the mortgagees of record. Within 20 days of recording the notice, the person shall give a copy of the notice to the current record owners and the mortgagees by mailing by the United States Postal Service, postage prepaid. The notice must be substantially as follows.

"NOTICE

By virtue of the Maine Revised Statutes, Title 14, section 817, subsection 2, the following instrument that was not executed under seal is deemed to be subject to a 20-year limitations period for breach of covenants if no claim of a vested right to assert the 6-year statute of limitations for breach of covenants is timely made:

(list here the instrument by grantor name, grantee name, date of execution and recording information, if any)

This instrument affects real estate located at (identify here street location, municipality and county where the real estate is located).

Pursuant to the Maine Revised Statutes, Title 14, section 817, the undersigned hereby claims a vested right to assert the defense of statute of limitations for any cause of action asserting a breach of covenants in the above described instrument that is not commenced within 6 years of the date the cause of action accrued."

[2011, c. 124, §1 (NEW).]

B. A person receiving a notice under paragraph A is barred from maintaining an action for breach of covenants under the identified instrument by the 6-year limitations period unless within one year from the date of the recording of the notice the person files in the registry of deeds where the notice was recorded a statement under oath claiming application of the 20-year statute of limitations. The claim to applicability of the 20-year statute of limitations is barred unless, within 180 days of the recording of the statement, the claimant or a person on behalf of the claimant commences a declaratory judgment action under Title 14, chapter 707. [2011, c. 124, §1 (NEW).]

C. Upon trial of an action initiated under paragraph B, the court shall declare the 20-year limitations period applicable if the court finds that:

(1) The grantee of the instrument did not, at the time of delivery of the instrument, intend for the 6-year statute of limitations to apply; or

(2) The grantor executed the instrument fraudulently or in bad faith. [2011, c. 124, §1 (NEW).]

[ 2011, c. 124, §1 (NEW) .]

SECTION HISTORY

2011, c. 124, §1 (NEW).






Subchapter 3: MISCELLANEOUS ACTIONS

14 §851. Actions against sheriff for escape; for misconduct

Actions for escape of prisoners committed on execution shall be commenced within one year after the cause of action accrues, but actions against a sheriff, for negligence or misconduct of himself or his deputies, shall be commenced within 4 years after the cause of action accrues.



14 §852. Mutual and open accounts current

In contract actions to recover the balance due, where there have been mutual dealings between the parties, the items of which are unsettled, whether kept or proved by one party or both, the cause of action shall be deemed to accrue at the time of the last item proved in such account.



14 §853. Persons under disability may bring action when disability removed

If a person entitled to bring any of the actions under sections 752 to 754, including section 752-C, and under sections 851 and 852 and Title 24, section 2902 and, until July 1, 2017, section 2902-B is a minor, mentally ill, imprisoned or without the limits of the United States when the cause of action accrues, the action may be brought within the times limited herein after the disability is removed. [2013, c. 329, §1 (AMD).]

SECTION HISTORY

1977, c. 492, §2 (AMD). 1985, c. 343, §2 (AMD). 2013, c. 329, §1 (AMD).



14 §854. Actions for breach of promise to marry prohibited

No action or proceeding to recover damages for breach of promise to marry shall be maintained.



14 §855. Commencement of new action after failure, defeat or reversal

When a summons fails of sufficient service or return by unavoidable accident, or default, or negligence of the officer to whom it was delivered or directed, or the action is otherwise defeated for any matter of form, or by the death of either party the plaintiff may commence a new action on the same demand within 6 months after determination of the original action; and if he dies and the cause of action survives, his executor or administrator may commence such new action within said 6 months.



14 §856. Death of either party before action commenced (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §17 (RP).



14 §857. Rights of alien enemies in time of war

If a person is disabled from prosecuting an action in this State by reason of being an alien subject or citizen of a country at war with the United States, the time during which such war continues shall not be a part of the period herein limited for the commencement of any of said actions.



14 §858. Limitation on actions for penalties

Actions for any penalty or forfeiture on a penal statute, brought by a person to whom the penalty or forfeiture is given in whole or in part, shall be commenced within one year after the commission of the offense. If no person so prosecutes, it may be recovered by civil action, indictment or information in the name and for the use of the State at any time within 2 years after the commission of the offense, and not afterwards.



14 §859. Limitation extended in cases of fraud

If a person, liable to any action mentioned, fraudulently conceals the cause thereof from the person entitled thereto, or if a fraud is committed which entitles any person to an action, the action may be commenced at any time within 6 years after the person entitled thereto discovers that he has just cause of action, except as provided in section 3580. [1985, c. 641, §1 (AMD).]

SECTION HISTORY

1985, c. 641, §1 (AMD).



14 §860. Renewal of promise in writing

In actions founded on any contract, no acknowledgment or promise takes the case out of the operation hereof, unless the acknowledgment or promise is express, in writing and signed by the party chargeable thereby. No such acknowledgment or promise made by one joint contractor affects the liability of the others.



14 §861. Judgment where action barred against some and not others

In actions against 2 or more joint contractors, if it appears on trial or otherwise that the plaintiff is barred by the provisions hereof as to one or more of the defendants, but is entitled to recover against any other by virtue of a new acknowledgment, promise or otherwise judgment shall be rendered for the plaintiff against such other, and for the other defendants against the plaintiff.



14 §862. When nonjoinder of defendants is pleaded

In an action on a contract, if the defendant pleads that another person ought to have been jointly sued and issue is joined thereon, and it appears on the trial that the action was barred by the provisions hereof against such person, the issue shall be found for the plaintiff.



14 §863. Partial payment and indorsement

Nothing herein contained alters, takes away or lessens the effect of payment of any principal or interest made by any person, but no indorsement or memorandum of such payment made on a promissory note, bill of exchange or other writing, by or on behalf of the party to whom such payment is made or purports to be made, is sufficient proof of payment to take the case out of the statute of limitations. No such payment made by one joint contractor or his executor or administrator affects the liability of another.



14 §864. Presumption of payment after 20 years

Every judgment and decree of any court of record of the United States, or of any state, or justice of the peace in this State shall be presumed to be paid and satisfied at the end of 20 years after any duty or obligations accrued by virtue of such judgment or decree.



14 §865. Application of limitations to counterclaims

All the provisions hereof respecting limitations apply to any counterclaim by the defendant except a counterclaim arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim to the extent of the demand in the plaintiff's claim. The time of such limitation shall be computed as if an action had been commenced therefor at the time the plaintiff's action was commenced. [1969, c. 367, §1 (AMD).]

SECTION HISTORY

1969, c. 367, §1 (AMD).



14 §866. Defendant out of State when action commenced; insolvency

If a person is out of the State when a cause of action accrues against him, the action may be commenced within the time limited therefor after he comes into the State. If a person is absent from and resides out of the State, after a cause of action has accrued against him, the time of his absence from the State shall not be taken as a part of the time limited for the commencement of the action. If a person is adjudged an insolvent debtor after a cause of action has accrued against him, and such cause of action is one provable in insolvency, the time of the pendency of his insolvency proceedings shall not be taken as a part of the time limited for the commencement of the action. No action shall be brought by any person whose cause of action has been barred by the laws of any state, territory or country while all the parties have resided therein.



14 §867. Foreign corporations covered by limitations

Any foreign corporation, doing business continuously in this State and having constantly an officer or agent resident herein on whom service of any process may be made, shall be entitled to the benefit of all provisions of law relating to limitation of actions the same as domestic corporations.



14 §868. Action to recover damages for land taken for public use

No action or proceeding shall be brought or maintained to recover damages caused by the taking of any land, rights or other property to be used for a public purpose when such taking has been authorized by the Legislature, unless the same is commenced within 3 years after the cause first accrued for which the same or like proceedings might have been commenced, nor shall any compensation be awarded for damages sustained for more than 3 years before the commencement of proceedings to recover the same.



14 §869. Action barred when no administrator 6 years after death

Where no administration is had upon the estate of a deceased person within 6 years from the date of death of said decedent and no petition for administration is pending, all actions upon any claim against said decedent shall be barred.



14 §870. Judgment by perjury; action on case

1. Action; within 3 years. When a judgment has been obtained against a party by the perjury of a witness introduced at the trial by the adverse party, the injured party may, within 3 years after that judgment or after final disposition of any motion for relief from the judgment, bring an action against such adverse party, or any perjured witness or confederate in the perjury, to recover the damages sustained by the injured party by reason of such perjury. The judgment in the former action does not bar an action under this section.

[ 2009, c. 187, §1 (NEW) .]

2. Specificity of claim. A claim under this section must identify the specific testimony alleged to be false at the initial filing of the claim.

[ 2009, c. 187, §1 (NEW) .]

3. Record; evidence. A claim may not be submitted under this section solely on the same record as in the former trial. Evidence discoverable by due diligence before the trial cannot be introduced as new evidence to establish perjury.

[ 2009, c. 187, §1 (NEW) .]

4. Standard of proof. The plaintiff in an action under this section must prove the alleged perjury by clear and convincing evidence.

[ 2009, c. 187, §1 (NEW) .]

5. Affirmative defense. It is an affirmative defense to an action under this section that the plaintiff has no new evidence to present concerning the alleged perjury.

[ 2009, c. 187, §1 (NEW) .]

6. Strictly construed. The pleading and proof requirements of this section must be strictly construed.

[ 2009, c. 187, §1 (NEW) .]

SECTION HISTORY

2009, c. 187, §1 (RPR).



14 §871. Public Works Contractors' Surety Bond Law of 1971

1. Title. This section shall be known and may be cited as the "Public Works Contractors' Surety Bond Law of 1971".

[ 1971, c. 59, (NEW) .]

2. Person and claimant. The terms "person" and "claimant" and the masculine pronoun as used in this section shall include individuals, associations, corporations or partnerships.

[ 1971, c. 59, (NEW) .]

3. Surety bonds. Except as provided in Title 5, section 1745, before any contract exceeding $125,000 in amount for the construction, alteration or repair of any public building or other public improvement or public work, including highways, is awarded to any person by the State or by any political subdivision or quasi-municipal corporation or by any public authority, that person must furnish to the State or to the other contracting body, as the case may be, the following surety bonds:

A. A performance bond in an amount equal to the full contract amount, conditioned upon the faithful performance of the contract in accordance with the plans, specifications and conditions thereof. Such a bond is solely for the protection of the State or the contracting body awarding the contract, as the case may be. A performance bond issued pursuant to this paragraph must include on its face the name of and contact information for the surety company that issued the bond; and [2007, c. 500, §1 (AMD).]

B. A payment bond in an amount equal to the full amount of the contract solely for the protection of claimants supplying labor or materials to the contractor or the contractor's subcontractor in the prosecution of the work provided for in the contract. The term "materials" includes rental of equipment. A payment bond issued pursuant to this paragraph must include on its face the name of and contact information for the surety company that issued the bond. [2007, c. 500, §1 (AMD).]

When required by the contracting authority, the contractor shall furnish bid security in an amount the contracting authority considers sufficient to guarantee that if the work is awarded the contractor will contract with the contracting agency.

The bid security may be in the form of United States postal money order, official bank checks, cashiers' checks, certificates of deposit, certified checks, money in escrow, bonds from parties other than bonding companies subject to an adequate financial standing documented by a financial statement of the party giving the surety, bond or bonds from a surety company or companies duly authorized to do business in the State.

The bid security may be required at the discretion of the contracting authority to ensure that the contractor is bondable.

The bid securities other than bid bonds must be returned to the respective unsuccessful bidders. The bid security of the successful bidder must be returned to the contractor upon the execution and delivery to the contracting agency of the contract and performance and payment bonds, in terms satisfactory to the contracting agency for the due execution of the work.

In the case of contracts on behalf of the State, the bonds must be payable to the State and deposited with the contracting authority. In the case of all other contracts subject to this section, the bonds must be payable to and deposited with the contracting body awarding the contract.

[ 2007, c. 500, §1 (AMD) .]

3-A. Letter of credit. Notwithstanding the surety bond requirements of subsection 3, at the discretion of the State or other contracting authority, a person may provide an irrevocable letter of credit in lieu of the performance bond required by subsection 3, paragraph A or the payment bond required by subsection 3, paragraph B, or both, to the State or the contracting authority, as the case may be. For purposes of this subsection, "letter of credit" has the same meaning as in Title 11, section 5-1102, subsection (1), paragraph (j).

A. The letter of credit must be:

(1) Issued in favor of the State or other contracting authority by a federally insured financial institution;

(2) In a form satisfactory to the State or other contracting authority; and

(3) In an amount equal to the full amount of the contract. [2007, c. 500, §2 (NEW).]

B. In order to issue an irrevocable letter of credit as an alternative to a surety bond under this subsection, a financial institution or its parent company must:

(1) Maintain a long-term unsecured debt rating of at least "A3" issued by Moody's Investors Service, Inc. or "A-" issued by Standard and Poor's Corporation;

(2) Maintain a short-term commercial paper rating within the 3 highest categories established by Moody's Investors Service, Inc. or Standard and Poor's Corporation; or

(3) Be certified in writing by the Superintendent of Financial Institutions that the financial institution's capital ratios, as calculated in the most recent quarterly consolidated report of condition and income, meet or exceed the requirements for well-capitalized financial institutions. [2007, c. 500, §2 (NEW).]

C. If the letter of credit has an expiration date that is earlier than the date of acceptance of performance of the contract in accordance with the plans, specifications and conditions of the contract, a replacement letter of credit that meets the specifications of paragraph A must be delivered to the State or other contracting authority not later than 30 days prior to that expiration date. [2007, c. 500, §2 (NEW).]

[ 2007, c. 500, §2 (NEW) .]

4. Actions. Any person who has furnished labor or material to the contractor or to a subcontractor of the contractor in the prosecution of the work provided for in a contract in respect to which a payment bond has been furnished under subsection 3, paragraph B, and who has not been paid in full before the expiration of 90 days after the day on which the last of the labor was performed by that person or material was furnished or supplied by that person for which a claim is made, may bring an action on the payment bond in that person's own name for the amount, or the balance thereof, unpaid at the time of the institution of the action. Any such claimant having a direct contractual relationship with a subcontractor of the contractor furnishing such a payment bond but no contractual relationship, express or implied, with that contractor does not have the right of action upon that payment bond unless the claimant has given written notice to the contractor within 90 days from the date on which the claimant performed the last of the labor, or furnished or supplied the last of the material for which the claim is made, stating with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor was done or performed. Such a notice must be served by registered or certified mail, postage prepaid, in an envelope addressed to the contractor at any place the contractor maintains an office or conducts business, or at the contractor's residence.

Any such action may not be commenced after the expiration of one year from the date on which the last of the labor was performed or material was supplied for the payment of which the action is brought , except that in the case of a material supplier, when the amount of the claim is not ascertainable due to the unavailability of final quantity estimates, the action may be commenced before the expiration of one year from the date on which the final quantity estimates are determined. The notice of claim from the material supplier to the contractor furnishing the payment bond must be filed before the expiration of 90 days following the determination by the contracting authority of the final quantity estimates.

The contracting body and the agent in charge of its office shall furnish to anyone making written application therefor who states that the person has supplied labor or materials for such work and payment therefor has not been made, or that the person is being sued on any such bond, or that the person is the surety thereon, a certified copy of the bond and the contract for which it was given, which copy is prima facie evidence of the contents, execution and delivery of the original. Applicants shall pay for the certified copies such reasonable fees as the contracting body or the agent in charge of its office fixes to cover the actual cost of preparation thereof.

[ 2007, c. 500, §3 (AMD) .]

5. Application. This section shall not apply to any contract awarded pursuant to any invitation for bids issued on or before September 23, 1971 or to any bonds furnished in respect to any such contract.

[ 1971, c. 622, §53 (AMD) .]

6. Jurisdiction. An action on a performance bond furnished under subsection 3, paragraph A or an action on a payment bond furnished under subsection 3, paragraph B in accordance with subsection 4 must be brought in the county in this State where the construction, alteration or repair of the public building or other public improvement or public work is located.

[ 2007, c. 500, §4 (NEW) .]

SECTION HISTORY

1971, c. 59, (NEW). 1971, c. 622, §53 (AMD). 1973, c. 625, §82 (AMD). 1985, c. 154, (AMD). 1985, c. 554, §2 (AMD). 1989, c. 483, §A31 (AMD). 1993, c. 436, §1 (AMD). 2007, c. 500, §§1-4 (AMD).












Part 3: TRIAL AND JUDGMENT

Chapter 301: JUDGES

14 §1101. Power of court unaffected by existence or expiration of term

The existence or expiration of a term of court in no way affects the power of a court to do any act or take any proceeding in any civil action.



14 §1102. Judge may sit by consent where his town or county is party (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 253, (RP).



14 §1103. Petition for assignment of another justice

Within 10 days after the service of a complaint or other application in which equitable relief is sought, the defendant, prior to the filing of his answer, may petition in writing for good cause shown to the Chief Justice of the Superior Court for the assignment of a justice to preside on the matter other than the justice to whom the original complaint or application was presented. Upon the receipt of that petition the Chief Justice of the Superior Court may assign another justice to hear the matter. When the Chief Justice of the Superior Court is presiding on the matter, a petition for the assignment of a justice, other than the Chief Justice of the Superior Court, shall be made to the Chief Justice of the Supreme Judicial Court. Upon the receipt of that petition the Chief Justice of the Supreme Judicial Court may assign another justice to hear the matter. [1983, c. 688, §6 (AMD).]

SECTION HISTORY

1983, c. 688, §6 (AMD).



14 §1104. Order of view by jury

In any jury trial the presiding justice may order a view by the jury.



14 §1105. Charge to jury

During a jury trial the presiding justice shall rule and charge the jury, orally or in writing, upon all matters of law arising in the case but shall not, during the trial, including the charge, express an opinion upon issues of fact arising in the case, and such an expression of opinion is sufficient cause for a new trial if either party aggrieved thereby and interested desires it, and the same shall be ordered accordingly by the law court on appeal in a civil or criminal case. [1965, c. 356, §11 (AMD).]

SECTION HISTORY

1965, c. 356, §11 (AMD).



14 §1106. Disagreement in jury; instructions

When a jury, not having agreed, returns into court stating the fact, the presiding justice may, in the exercise of judicial discretion, explain any questions of law if proposed or restate any particular testimony and send them out again for further consideration. [1991, c. 60, (AMD).]

SECTION HISTORY

1991, c. 60, (AMD).






Chapter 303: REFERENCE OF DISPUTES

14 §1151. Controversies referable; powers of referees; revocation by consent

All controversies which may be the subject of a personal action may be submitted to one or more referees, with the same powers as those appointed by the court. The parties personally or by attorney may sign and acknowledge an agreement before a notary public, although he is one of the referees, in substance as follows:

"Know all men by these presents, that ...., of ...., in the County of ...., and ...., of ...., in the County of ...., have agreed to submit the demand made by said ...., against said ...., which is hereunto annexed," (and all other demands between the parties, as the case may be,) "to the determination of ...., .... and ....; and judgment rendered on their report, or that of a majority of them, made to the Superior Court for the said County of ...., within one year from this day, shall be final. And if either party neglects to appear before the referees, after proper notice given to him of the time and place appointed for hearing the parties, they may proceed in his absence.

Dated this .... day of ...., A.D., 19.... ."

[1981, c. 456, Pt. A, §128 (AMD).]

Such agreement shall not be revoked without mutual consent, but the parties may agree when the report shall be made and vary the form accordingly.

SECTION HISTORY

1981, c. 456, §A128 (AMD).



14 §1152. Submission of all demands; specific demands

If all demands between the parties are so submitted, no specific demand need be annexed to the agreement; but if a specific demand only is submitted, it shall be annexed to the agreement and signed by the party making it and be so stated as to be readily understood.



14 §1153. Authority of referees

All the referees must meet and hear the parties; but a majority may make the report, which is as valid as if signed by all, if it appears by the report or certificate of the dissenting referee that all attended and heard the parties. They may allow costs or not to either party, unless special provision is made therefor in the submission, but the court may reduce their compensation. Any referee may swear witnesses. [2009, c. 166, §2 (AMD).]

A referee appointed to hear a dispute concerning real property must report the referee's decision within one year of appointment by the court unless good cause for extending this period is shown. [2009, c. 166, §2 (NEW).]

SECTION HISTORY

2009, c. 166, §2 (AMD).



14 §1154. Return of report

The report shall be made to the court within the time specified in the submission. One of the referees shall deliver it into court, or it shall be sealed up and sent sealed to the court, and shall be opened by the clerk.



14 §1155. Action on report; appeals

The court may accept, reject or recommit the report. If recommitted, the referees shall notify the parties of the time and place for a new hearing. When the report is accepted, judgment shall be entered thereon as in case of submissions by rule of court. Either party may appeal from such judgment or from rejection of the report.






Chapter 305: JURIES

Subchapter 1: GENERAL PROVISIONS

14 §1201. Persons exempt from jury service (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 391, §2 (RP).



14 §1201-A. Declaration of policy

It is the policy of the State that all persons chosen for jury service be selected at random from the broadest feasible cross section of the population of the area served by the court, that all qualified citizens have the opportunity in accordance with this chapter to be considered for jury service and that qualified citizens fulfill their obligation to serve as jurors when summoned for that purpose. [1981, c. 705, Pt. G, §1 (NEW).]

SECTION HISTORY

1981, c. 705, §G1 (NEW).



14 §1202. Fine for juror's failure to attend (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 391, §2 (RP).



14 §1202-A. Prohibition of discrimination

A citizen shall not be excluded from jury service in this State on account of race, color, religion, sex, national origin, ancestry, economic status, marital status, age or physical handicap, except as provided in this chapter. [1981, c. 705, Pt. G, §2 (NEW).]

SECTION HISTORY

1981, c. 705, §G2 (NEW).



14 §1203. Juror's fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 316, §§1,2 (AMD). 1971, c. 391, §2 (RP). 1971, c. 544, §44 (RP).



14 §1203-A. Definitions

As used in this section, unless the context otherwise indicates, the following terms have the following meanings. [1981, c. 705, Pt. G, §3 (NEW).]

1. Clerk. "Clerk" means the Clerk of Court of the Superior Court and includes any of his assistants.

[ 1983, c. 202, §1 (AMD) .]

2. Court. "Court" means the Superior Court of this State and includes, when the context requires, any justice of the court.

[ 1981, c. 705, Pt. G, §3 (NEW) .]

3. Juror. "Juror," for the purposes of this chapter, means any person who attends court for the purpose of serving on a jury, is on call and available to report to court to serve on a jury when so needed and so requested by the court or whose summoned service on a jury is postponed to a future date certain.

[ 1981, c. 705, Pt. G, §3 (NEW) .]

4. Master list. "Master list" means a list of names and addresses, or identifying numbers, of prospective jurors that have been randomly selected from the source list.

[ 1981, c. 705, Pt. G, §3 (NEW) .]

5. Random selection. "Random selection" means the selection of names in a manner immune from the purposeful or inadvertent introduction of subjective bias, so that no recognizable class of the population on the lists from which the names are being selected can be purposely or inadvertently included or excluded.

[ 1981, c. 705, Pt. G, §3 (NEW) .]

6. Source list. "Source list" means the list or lists from which names of prospective jurors are drawn.

[ 1981, c. 705, Pt. G, §3 (NEW) .]

SECTION HISTORY

1981, c. 705, §G3 (NEW). 1983, c. 202, §1 (AMD).



14 §1204. Civil juries

1. Number of members. The court shall seat a jury of either 8 or 9 members, and all jurors shall participate in the verdict unless excused for good cause by the court. Unless the parties otherwise stipulate, the verdict must be decided by the unanimous votes of at least 2/3 of the jurors participating in the verdict and no verdict may be taken from a jury reduced to fewer than 7 members.

[ 2003, c. 525, §1 (AMD) .]

2. Procedures. At the commencement of each term, the clerk shall prepare an alphabetical list of the names of those appearing for duty as traverse jurors. Before each trial, after the court has ruled on challenges for cause, the clerk shall randomly draw by lot from the names of all eligible jurors a sufficient number to comprise the jury panel plus enough to account for peremptory challenges. Peremptory challenges may then be exercised in accordance with court rules. When the panel is complete, the court shall appoint a foreperson to oversee deliberations and to speak for the jury.

[ 2003, c. 299, §1 (NEW) .]

SECTION HISTORY

1965, c. 356, §§12,13 (AMD). 1967, c. 441, §3 (AMD). 1971, c. 391, §3 (AMD). 1971, c. 581, §1 (AMD). 1975, c. 41, §1 (AMD). 1977, c. 102, (AMD). 2003, c. 299, §1 (RPR). 2003, c. 525, §1 (AMD).



14 §1205. Supernumeraries, transfers and excuses

Supernumerary jurors may be excused from time to time until wanted, and they may be placed on either jury as occasion requires. Jurors may be transferred from one jury to the other when convenience requires it. For good reason any juror may be excused.



14 §1206. Juror's oath

The following shall be the form of oath, administered to traverse jurors in civil causes:

"You, and each of you, swear that in all causes committed to you, you will give a true verdict therein according to the law and the evidence given you. So help you God." [1977, c. 114, §15 (AMD).]

When a juror is conscientiously scrupulous of taking an oath, the word "affirm" shall be used instead of "swear" and the words "this you do under the penalties of perjury" instead of the words "so help you God." [1977, c. 114, §16 (AMD).]

SECTION HISTORY

1977, c. 114, §§15,16 (AMD).



14 §1207. Foreman (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 299, §2 (RP).



14 §1208. Talesman, returned

When, by reason of challenge or other cause, a sufficient number of jurors duly drawn and summoned cannot be obtained for the trial of a cause, the court shall cause jurors to be returned from the bystanders or from the county at large to complete the panel if they are on the jury not less than 7 jurors drawn and returned as provided. Such jurors shall be returned by the sheriff or his deputy or such other disinterested person as the court appoints.



14 §1209. New jurors summoned during term

The court may, in term time, issue venires for as many jurors as are wanted, to be drawn, notified and returned forthwith or on a day appointed. When in any county the business requires a protracted session, the court may, during the term, excuse all or any of the jurors originally returned and issue venires for new jurors to supply their places, who shall be drawn and notified to attend at such time as the court directs.



14 §1210. Payment of taxes as disqualification

In prosecutions for recovery of money or other forfeiture, it is not a cause of challenge to a juror that he is liable to pay taxes in a county, town or plantation which may be benefited by the recovery.






Subchapter 1-A: JURY SERVICE

14 §1211. Disqualifications and exemptions from jury service

A prospective juror is disqualified to serve on a jury if that prospective juror is not a citizen of the United States, 18 years of age and a resident of the county, or is unable to read, speak and understand the English language. The following persons are exempt from serving as jurors: The Governor, judges, physicians and dentists providing active patient care, veterinarians with or in an active veterinary medicine practice, sheriffs, attorneys-at-law and all persons exempt under Title 37-B, section 185. [2005, c. 60, §1 (AMD).]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1973, c. 461, (AMD). 1981, c. 705, §G4 (AMD). 1983, c. 202, §2 (AMD). 1985, c. 608, (AMD). 2005, c. 60, §1 (AMD).



14 §1212. No exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 391, §1 (NEW). 1981, c. 705, §G5 (RP).



14 §1213. Excuses from jury service

1. Determination. Upon request of a prospective juror, the presiding justice or the clerk of court acting under the supervision of the presiding justice shall determine whether the prospective juror is excused from jury service. The determination must be made on the basis of information provided on the juror qualification form, supplemented by other competent evidence when considered necessary to the determination.

[ 1999, c. 87, §1 (RPR) .]

2. Basis for excuse. A qualified prospective juror may be excused from jury service only upon a showing of undue hardship, extreme inconvenience, public necessity or inability to render satisfactory jury service because of physical or mental disability.

A. A person claiming to be excused on the grounds of disability may be required to submit a physician's certificate or accredited Christian Science practitioner's certificate. The certifying physician or Christian Science practitioner is subject to inquiry by the court at its discretion. [1999, c. 87, §1 (NEW).]

B. Municipal election officials, as defined in Title 21-A, section 1, subsection 14, are excused from serving on a jury on the day of an election. State election officials and municipal clerks and registrars and their employees are excused from serving on a jury for 31 days prior to an election. [1999, c. 87, §1 (NEW).]

C. A person 80 years of age or older who does not wish to serve on a jury is excused from jury service. [2013, c. 74, §1 (NEW).]

[ 2013, c. 74, §1 (AMD) .]

3. Extent of excuse; record. Depending upon the circumstances, a juror may be finally excused from jury service, be required to serve at a later specific time or be required to serve for a period of time less than the usual 15 court days. The clerk shall enter the determination regarding the requested excuse and the reason for the determination in the appropriate record kept for that purpose.

[ 1999, c. 87, §1 (NEW) .]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1981, c. 705, §G6 (RPR). 1999, c. 87, §1 (RPR). 2013, c. 74, §1 (AMD).



14 §1214. Challenging compliance with selection procedures

Within 7 days after the moving party discovered or by the exercise of diligence could have discovered the grounds therefor, and in any event before the traverse jury is sworn to try the case, a party may move to stay the proceedings, and in a criminal case to dismiss the indictment, or for other appropriate relief, on the ground of substantial failure to comply with the provisions of this chapter for selecting the grand or traverse jury. [1971, c. 622, §54 (AMD).]

Upon motion filed under this section containing a sworn statement of facts which, if true, would constitute a substantial failure to comply with such provisions, the moving party is entitled to present in support of the motion the testimony of the jury commissioners or the clerk, any relevant records and papers not public or otherwise available used by the jury commissioners or the clerk and any other relevant evidence. If the court determines that in selecting either a grand jury or a traverse jury there has been such a substantial failure, the court shall stay the proceedings pending the proper selection of the jury, dismiss an indictment or grant other appropriate relief. [1971, c. 622, §55 (AMD).]

The procedures prescribed by this section are the exclusive means by which a person accused of a crime, the State or a party in a civil case may challenge a jury on the ground that the jury was not selected in conformity with the provisions of this chapter. [1971, c. 391, §1 (NEW).]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1971, c. 622, §§54,55 (AMD).



14 §1215. Mileage and compensation of jurors

A juror is entitled to paid mileage at the rate of 15¢ per mile for travel expenses from the juror's residence to the place of holding court and return and to compensation at the rate of $10 for each day of required attendance at sessions of the court. [1991, c. 528, Pt. E, §13 (AMD); 1991, c. 528, Pt. RRR, (AFF); 1991, c. 591, Pt. E, §13 (AMD).]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1981, c. 490, §1 (AMD). 1991, c. 528, §E13 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §E13 (AMD).



14 §1216. Frequency and length of service by jurors

1. Frequency. Over the course of a person's life, the person may not be required:

A. To serve or attend court for prospective service as a traverse juror more than 3 times and not more often than once in any 5-year period. For purposes of this paragraph, a requirement to serve or attend court for possible service as a juror for more than 15 court days, except if necessary to complete service in a particular case, is considered a separate call to service as a juror; [2007, c. 241, §1 (NEW).]

B. To serve on more than 3 grand juries but not on more than one grand jury in any 5-year period; or [2007, c. 241, §1 (NEW).]

C. To serve as both a grand and traverse juror in any 5-year period. [2007, c. 241, §1 (NEW).]

[ 2007, c. 241, §1 (NEW) .]

2. Term of grand jury service. The terms of the grand jury in any county must be set by the Chief Justice of the Superior Court with a maximum of 12 months’ service required. When the number of grand jurors is reduced by death or otherwise, additional grand jurors may be selected and summoned under the direction of the court at any time.

[ 2007, c. 241, §1 (NEW) .]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1981, c. 705, §G7 (AMD). 1983, c. 688, §7 (AMD). 2007, c. 241, §1 (RPR).



14 §1217. Penalties for failure to perform jury service

A person summoned for jury service who fails to appear or to complete jury service as directed shall be ordered by the court to appear forthwith and show cause for his failure to comply with the summons. Notwithstanding Title 17-A, section 4-A, a prospective juror who fails to show good cause for noncompliance with the summons is guilty of contempt and upon conviction may be punished by a fine of not more than $100 and by imprisonment for not more than 3 days, or by both. [1981, c. 705, Pt. G, §8 (AMD).]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1979, c. 663, §79 (AMD). 1981, c. 705, §G8 (AMD).



14 §1218. Protection of jurors' employment and health insurance

An employer may not deprive an employee of employment or health insurance coverage, or threaten or otherwise coerce the employee with respect to loss of employment or health insurance coverage, because the employee receives a summons for jury service, responds to a summons for jury service, serves as a juror or attends court for prospective jury service. [1989, c. 801, §1 (AFF); 1989, c. 801, §1 (RPR).]

Any employer who violates this section is guilty of a Class E crime. [1989, c. 801, §1 (AFF); 1989, c. 801, §1 (RPR).]

If an employer discharges an employee or terminates the health insurance coverage of an employee in violation of this section, the employee may bring a civil action within 90 days for recovery of wages or health insurance benefits lost as a result of the violation and for an order requiring the reinstatement of the employee. Damages recoverable for wages may not exceed lost wages for 6 weeks. If the employee prevails, the employee must be allowed a reasonable attorney's fee fixed by the court. [1989, c. 801, §1 (AFF); 1989, c. 801, §1 (RPR).]

SECTION HISTORY

1971, c. 391, §1 (NEW). 1979, c. 541, §A139 (AMD). 1979, c. 663, §80 (AMD). 1989, c. 801, §§1,4 (RPR).



14 §1219. Court rules

The Supreme Judicial Court may make and amend rules, not inconsistent with the provisions of this chapter, regulating the selection and service of jurors. [1971, c. 391, §1 (NEW).]

SECTION HISTORY

1971, c. 391, §1 (NEW).






Subchapter 2: COMMISSIONERS

14 §1251. Prepare jury list; summon jurors; revise list (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 57, §1 (RPR). 1981, c. 705, §G9 (RP).



14 §1251-A. Juror selection plan

The Supreme Judicial Court shall adopt and implement a written master plan for the random selection and usage of grand and traverse jurors that shall be designed to foster the policy, protect the rights secured and otherwise comply with the provisions of this chapter. [1981, c. 705, Pt. G, §10 (NEW).]

SECTION HISTORY

1981, c. 705, §G10 (NEW).



14 §1252. Salaries (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 414, §3 (AMD). 1969, c. 441, §3 (AMD). 1971, c. 390, §2 (AMD). 1973, c. 540, §2 (AMD). 1973, c. 724, §1 (AMD). 1975, c. 383, §13 (AMD). 1975, c. 408, §29 (AMD). 1975, c. 426, §1 (AMD). 1975, c. 735, §14 (AMD). 1977, c. 114, §17 (RPR). 1979, c. 57, §2 (RP).



14 §1252-A. Source list

1. Lists used. The lists of licensed drivers, persons issued an identification card by the Secretary of State and any person who notifies the clerk of the court in the county of their residence and requests to be put on the source list of prospective jurors shall serve as the source for prospective jurors in each county. These lists may be supplemented with names from other lists specified by the Supreme Judicial Court.

[ 1981, c. 705, Pt. G, §11 (NEW) .]

2. Release to court. Notwithstanding any provision regarding confidentiality, whoever has custody, possession or control of the lists referred to in subsection 1 shall provide those lists to the court at cost for selection of prospective jurors at all reasonable times. All lists so supplied shall contain the name and address of each person on the lists.

[ 1981, c. 705, Pt. G, §11 (NEW) .]

3. Use of source list. The source list shall be used for the random selection of names or identifying numbers of prospective jurors to whom questionnaires shall be sent to determine their qualifications for jury service, as provided in sections 1253-A and 1254-A. When supplemental lists are used, selection of names shall be accomplished in a manner which accords the names on all lists an equal probability of selection.

[ 1981, c. 705, Pt. G, §11 (NEW) .]

4. Notice. At least once each year, the clerk shall give public notice to the residents of the county that their names may be placed on the source list of prospective jurors by notifying the clerk of the court. This notice may be made by newspapers, radio or any other method or combination of methods which will reasonably assure as broad a dissemination as possible to the residents of the county.

[ 1981, c. 705, Pt. G, §11 (NEW) .]

SECTION HISTORY

1981, c. 705, §G11 (NEW).



14 §1252-B. Master list

When the volume of names on the source list is, in the judgment of the court, so large as to render the drawing of names by the means available to the court unduly cumbersome, burdensome and uneconomical, the court may order that a secondary list be created. This list shall be created by randomly drawing from the source list the number of names the court deems necessary to permit subsequent random selections of names, over a period of time administratively convenient for the court, for the mailing of qualification questionnaires and summonses for jury service. [1981, c. 705, Pt. G, §11 (NEW).]

SECTION HISTORY

1981, c. 705, §G11 (NEW).



14 §1252-C. Creation and maintenance of lists

The lists required to be created and maintained by this subchapter may be created and maintained by use of electronic data processing equipment. [1981, c. 705, Pt. G, §11 (NEW).]

SECTION HISTORY

1981, c. 705, §G11 (NEW).



14 §1252-D. Limitation on use of certain information

The lists of licensed drivers provided by the Secretary of State may only be used for the selection of traverse and grand jurors pursuant to this chapter. [1981, c. 705, Pt. G, §11 (NEW).]

SECTION HISTORY

1981, c. 705, §G11 (NEW).



14 §1253. Vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 57, §3 (RP).



14 §1253-A. Drawing of names to determine qualified jurors

From time to time and in a manner prescribed by the juror selection plan, the clerk shall draw, or cause to be drawn, at random, from the source or master list, as appropriate, the names or identifying numbers of as many prospective jurors as the court deems necessary for service on trials during the time period established by the court. [1981, c. 705, Pt. G, §12 (NEW).]

SECTION HISTORY

1981, c. 705, §G12 (NEW). RR 2013, c. 2, §25 (COR).



14 §1254. Preparation of list of prospective jurors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 336, (RPR). 1967, c. 494, §30 (AMD). 1967, c. 544, §35 (AMD). 1971, c. 391, §4 (AMD). 1973, c. 19, (AMD). 1979, c. 57, §4 (AMD). 1981, c. 705, §G13 (RP).



14 §1254-A. Qualification questionnaire; juror selection

1. Procedure. The clerk shall, at times considered reasonable and necessary to promote the efficient operation of the court and the juror selection system, mail a juror qualification form to every prospective juror whose name has been drawn in accordance with section 1253-A. The form must be accompanied by instructions directing the prospective juror to fill out and return the form by mail to the clerk within the time specified. The clerk shall prepare or cause to be prepared a list of the names to whom questionnaires are mailed. The list of questionnaire recipients and the names drawn are confidential and may not be disclosed to any person, except as provided in this chapter.

[ 2005, c. 285, §1 (AMD) .]

2. Content. The juror qualification form must conform, in form and content, to the qualification form prescribed by the Supreme Judicial Court and must solicit information sufficient to determine the prospective juror's qualification for jury service. The qualification questionnaire may also solicit other information including, but not limited to, education and employment.

[ 2005, c. 285, §1 (AMD) .]

3. Ambiguous or erroneous responses. If it appears there is an omission, ambiguity or error in a returned form, the clerk may, at the clerk's discretion, contact the prospective juror by telephone to obtain the additional information, clarification or correction.

[ 2005, c. 285, §1 (AMD) .]

4. Failure to complete form; penalty. A prospective juror who fails to return a completed juror qualification form as instructed may be ordered by the court to appear and show cause why the prospective juror should not be held in contempt for the failure to complete and submit the questionnaire. Notwithstanding Title 17-A, section 4-A, a prospective juror who fails to show good cause for the failure to complete and submit the questionnaire or who without good cause fails to appear pursuant to a court order may be punished by a fine of not more than $100 and by imprisonment for not more than 3 days, or by both.

[ 2005, c. 285, §1 (AMD) .]

5. Intentional misrepresentation. Notwithstanding Title 17-A, section 4-A, a person who intentionally misrepresents a material fact on a juror qualification form for the purpose of avoiding or securing service as a juror may upon conviction for a violation of this section be punished by a fine of not more than $100 and by imprisonment for not more than 3 days, or by both.

[ 2005, c. 285, §1 (AMD) .]

6. Determination of qualification. The clerk shall determine on the basis of information provided on the juror qualification form, supplemented by other competent evidence when considered necessary to such determination, whether the prospective juror is qualified for jury service. This determination must be reflected on the juror qualification form or any other record designated by the court.

[ 2005, c. 285, §1 (AMD) .]

7. Availability of qualification forms. The names of prospective jurors and the contents of juror qualification forms are confidential and may not be disclosed except as provided in this chapter. The names of prospective jurors and the contents of juror qualification forms may at the discretion of the court be made available to the attorneys and their agents and investigators and the pro se parties at the courthouse for use in the conduct of voir dire examination.

[ 2005, c. 285, §1 (AMD) .]

8. During period of service. During the period of service of jurors and prospective jurors, the names of the members of the jury pool are confidential and may not be disclosed except to the attorneys and their agents and investigators and the pro se parties.

[ 2005, c. 285, §1 (NEW) .]

9. Protection of confidentiality. A person who has access to or receives information or a record designated confidential under this chapter shall maintain the confidentiality of the information or record and use it only for the purposes for which it was released and may not further disclose it except as authorized by the court at the time of the disclosure to that person.

[ 2005, c. 285, §1 (NEW) .]

SECTION HISTORY

1981, c. 705, §G14 (NEW). 1983, c. 202, §3 (AMD). 2005, c. 285, §1 (AMD).



14 §1254-B. Preservation of records

1. Records preserved. The clerk shall cause to be preserved all records and lists compiled and maintained in connection with selection and service of jurors for the length of time ordered by the court.

[ 1981, c. 705, Pt. G, §14 (NEW) .]

2. Records' confidentiality. The records and information used in connection with the selection process are confidential and may not be disclosed except as provided in this chapter.

[ 2005, c. 285, §2 (AMD) .]

3. Exceptions to confidentiality. Once the period of juror service has expired, a person seeking the names of the jurors may file with the court a written request for disclosure of the names of the jurors. The request must be accompanied by an affidavit stating the basis for the request. The court may disclose the names of the jurors only if the court determines that the disclosure is in the interests of justice. The factors the court may consider in determining if the disclosure is in the interests of justice include, but are not limited to, encouraging candid responses from prospective jurors, the safety and privacy interests of prospective jurors and the interests of the media and the public in ensuring that trials are conducted ethically and without bias.

[ 2005, c. 285, §3 (NEW) .]

SECTION HISTORY

1981, c. 705, §G14 (NEW). 2005, c. 285, §§2,3 (AMD).



14 §1255. Selection of jurors (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 336, (RPR). 1967, c. 494, §30 (AMD). 1967, c. 498, (AMD). 1967, c. 510, §§1,2 (AMD). 1971, c. 391, §5 (AMD). 1975, c. 383, §14 (AMD). 1975, c. 408, §30 (AMD). 1975, c. 735, §15 (AMD). 1977, c. 114, §§18-23 (AMD). 1979, c. 57, §5 (RPR). 1981, c. 705, §G15 (RP).



14 §1255-A. Summoning prospective qualified jurors

From time to time, as specified in the juror selection plan, the clerk shall summon or cause to be summoned sufficient prospective jurors as in his judgment are necessary to supply traverse jurors or grand jurors, or both, for the Superior Court. [1981, c. 705, Pt. G, §16 (NEW).]

The summons shall require the prospective juror to report for possible jury service at a specified time and place unless advised by the clerk in advance that his attendance will not be required. [1981, c. 705, Pt. G, §16 (NEW).]

SECTION HISTORY

1981, c. 705, §G16 (NEW).



14 §1256. New jurors

If for any reason a grand jury or a traverse jury is dismissed before completing its work, the clerk of courts shall proceed to draw and notify new jurors in accordance with section 1255-A. [2005, c. 397, Pt. A, §10 (AMD).]

SECTION HISTORY

1967, c. 544, §36 (NEW). 1979, c. 57, §6 (AMD). 2005, c. 397, §A10 (AMD).



14 §1257. Regional juries

The Supreme Judicial Court is authorized to prescribe by rule or order the selection of juries from regions consisting of a single county or a reasonably compact group of counties for trials of criminal prosecutions or civil actions in the Superior Court. If the Supreme Judicial Court shall by rule provide for such regions for the purpose of selection of juries, this chapter shall be applied to such regions and to such regional juries and the word "counties" where it appears in this chapter shall be read to mean "region." [1975, c. 337, §2 (NEW).]

SECTION HISTORY

1975, c. 337, §2 (NEW). 1979, c. 57, §7 (AMD).






Subchapter 3: CHALLENGES

14 §1301. For cause

The court, on motion of either party in an action, may examine, on oath, any person called as a juror therein, whether he is related to either party, has given or formed an opinion or is sensible of any bias, prejudice or particular interest in the cause. If it appears from his answers or from any competent evidence that he does not stand indifferent in the cause, another juror shall be called and placed in his stead.



14 §1302. Peremptory (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §14 (AMD). 1967, c. 441, §4 (RP).



14 §1303. Objections not stated before trial waived

If a party knows any objection to a juror in season to propose it before trial and omits to do so, he shall not afterwards make it, unless by leave of court for special reasons.






Subchapter 4: VERDICTS

14 §1351. Separate verdicts as to defendants

In actions of contract against more than one defendant, the jury may return a separate verdict as to each defendant or as to 2 or more defendants jointly, and judgments shall be entered accordingly. In case of separate judgment against defendants in the same action, the court shall apportion the costs to be taxed against each defendant.



14 §1352. Verdict not affected by irregularities

No irregularity in the venires or drawing, summoning, returning or impaneling jurors is sufficient to set aside a verdict, unless the party objecting was injured by the irregularity or unless the objection was made before the return of the verdict.



14 §1353. Verdict set aside for improper practices with jurors

If either party, in a cause in which a verdict is returned, during the same term of the court, before or after the trial, gives to any of the jurors who try the cause any treat or gratuity or purposely introduces among the papers delivered to the jury when they retire with the cause, any papers which have any connection with it but were not offered in evidence, the court on motion of the adverse party may set aside the verdict and order a new trial.



14 §1354. Less than unanimous verdict or finding

In the trial of all civil suits in the Superior Court of this State, if a number of jurors equal to at least 2/3 of the total number of jurors serving on a jury agree on a verdict or finding, they shall return it into court as the verdict or finding of that jury and the trial judge shall so instruct the jury; provided, however, that the parties to a civil suit may stipulate that a verdict or finding of a stated majority of the jurors must be taken as the verdict or finding of the jury. [2003, c. 688, Pt. C, §4 (AMD).]

SECTION HISTORY

1969, c. 310, (NEW). 1971, c. 581, §2 (AMD). 1975, c. 41, §2 (RPR). 2003, c. 688, §C4 (AMD).









Chapter 307: CONDUCT OF TRIAL

14 §1401. Exclusion of minors from courtroom

Any court may exclude minors as spectators from the courtroom during the trial of any cause, civil or criminal, when their presence is not necessary as witnesses or parties.



14 §1402. Action of trespass; jury to find if willful

In action for trespass on property, the court and jury or judge shall determine whether the trespass was committed willfully. If so found, a record thereof shall be made and a memorandum thereof minuted on the margin of the execution.



14 §1403. Admission of evidence

Notwithstanding any court rule to the contrary, when, after an event, measures are taken that, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This section does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control or feasibility of precautionary measures, if controverted, or impeachment. [1995, c. 576, §1 (NEW).]

SECTION HISTORY

1995, c. 576, §1 (NEW).






Chapter 309: DAMAGES

14 §1451. Protests of bills

Damages on protests of bills of exchange of $100 or more, payable by the acceptor, drawer or indorser of a bill in this State are, if payable at a place 75 miles distant, 1%; if payable in the state of New York or in any state northerly of it and not in this State, 3%; if payable in any Atlantic state or territory southerly of New York and northerly of Florida, 6%; and in any other state or territory, 9%.



14 §1452. Actions on covenant; encumbrance as dower; assignment and measure of damages

In an action for breach of covenant against encumbrances contained in a deed of real estate, when the encumbrance is a right of dower, if such dower has been assigned and not released, the value thereof shall be the measure of damages; but if it has been demanded and not assigned, the court, on application of the plaintiff, shall cite the claimant of dower to appear and become a party by personal service made 14 days before the date set for such appearance. If she does not appear or if she appears and refuses to release such right, the court shall appoint 3 commissioners to assign the same, who shall proceed in the manner provided for commissioners appointed under chapter 719 to make partition. When their report is made and accepted by the court, it is a legal assignment of dower and the value thereof is the measure of damages in said action.



14 §1454. Cost of replacement motor vehicles

In any action where recovery is sought for the destruction or damage of a motor vehicle, the owner of such motor vehicle shall be entitled to recover reasonable rental costs actually expended for a replacement motor vehicle during such time, not to exceed 45 days, as the damaged motor vehicle could not be operated or during such time, not to exceed 45 days, as is required to obtain a replacement motor vehicle for the destroyed motor vehicle. [1989, c. 623, (AMD).]

SECTION HISTORY

1969, c. 263, (NEW). 1989, c. 623, (AMD).






Chapter 311: TAXATION OF COSTS

14 §1501. Prevailing party

In all actions, the party prevailing recovers costs unless otherwise specially provided. If, after a verdict, the party in whose favor the jury found carries the case into the law court and the decision there is against him, he recovers no costs after the verdict but the party prevailing in the law court recovers costs accruing after verdict.



14 §1502. Parties and attorneys (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 384, §2 (RP).



14 §1502-A. Trial costs (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 304, (NEW). 1985, c. 384, §3 (RP).



14 §1502-B. Recoverable costs

The following costs shall be allowed to prevailing parties in civil actions unless the court otherwise specifically directs: [1985, c. 384, §4 (NEW).]

1. Filing fees. Filing fees paid to the clerk;

[ 1985, c. 384, §4 (NEW) .]

2. Fees for service of process. Fees paid for service of process and other documents served by a sheriff, deputy, constable or others authorized by law;

[ 1985, c. 384, §4 (NEW) .]

3. Attendance fees and travel costs paid to witnesses. Attendance fees and travel costs of witnesses as allowed by Title 16, section 251 or other laws;

[ 1985, c. 384, §4 (NEW) .]

4. Travel expenses. Reasonable expenses of travel within the State to the place of trial for the prevailing party or his attorney of record, as provided by rule of the Supreme Judicial Court, or as directed by court, in the absence of that rule; and

[ 1985, c. 384, §4 (NEW) .]

5. Other costs. Such other costs as the Supreme Judicial Court may direct by rule.

[ 1985, c. 384, §4 (NEW) .]

SECTION HISTORY

1985, c. 384, §4 (NEW).



14 §1502-C. Discretionary costs

In addition to other costs allowed to the prevailing party, the court may include as costs, in such amounts as it considers just and reasonable, any of the following items: [1985, c. 384, §4 (NEW).]

1. Reasonable expert witness fees and expenses. Expert witness fees and expenses, as allowed by Title 16, section 251;

[ 1985, c. 384, §4 (NEW) .]

2. Cost of medical reports. The cost of reasonable medical reports, not including costs of the examination or treatment of a patient, which are prepared for the purpose of litigation and which are exchanged by the parties;

[ 1985, c. 384, §4 (NEW) .]

3. Visual aids. The reasonable costs of charts, diagrams, photographs and other visual aids necessary for clear understanding of the case by the court or jury not to exceed $500;

[ 1985, c. 384, §4 (NEW) .]

4. Costs of depositions. Costs in the taking of depositions as allowed by rule of the Supreme Judicial Court or by other law; and

[ 1985, c. 384, §4 (NEW) .]

5. Other costs. Such other costs as the Supreme Judicial Court may allow by rule.

[ 1985, c. 384, §4 (NEW) .]

SECTION HISTORY

1985, c. 384, §4 (NEW).



14 §1502-D. Taxing of costs; hearing (REALLOCATED FROM TITLE 14, SECTION 1503-D)

(REALLOCATED FROM TITLE 14, SECTION 1503-D)

The clerk shall set costs under section 1502-B and interest under section 1602-B to the extent they appear from the record. The prevailing party or the prevailing party's attorney may submit a bill of costs for all other costs or interest to the court not later than 10 days after entry of judgment and serve copies on all parties who have appeared and may be required to pay these costs. Any party required to pay all or any part of these costs, except a party who is defaulted and has not appeared, may, within 10 days after the date of service, challenge any items of cost or interest and request review by the court. The prevailing party shall, within 10 days after a challenge, submit to the court any vouchers or other records verifying any challenged items of cost or interest. Either side may request oral argument and submit affidavits and briefs. An evidentiary hearing on the reasonableness of costs or interest will be held only when the judge determines that there exists a substantial need for the hearing and the amount of challenged costs or interest are substantial. If the presiding judge determines that the imposition of costs will cause a significant financial hardship to any party, the judge may waive all or part of the costs with respect to that party. [2003, c. 460, §3 (AMD).]

SECTION HISTORY

1985, c. 737, §A36 (RAL). 1989, c. 360, (AMD). 2003, c. 460, §3 (AMD).



14 §1503. Appeals in condemnation proceedings

In all proceedings for the estimation of damages for the taking of lands or other property under any general or special law, if the owner of the land, after an award made by the county commissioners, enters an appeal therefrom and fails to obtain a final judgment for an amount greater than the amount of the said award with interest thereon to the date of said judgment, he shall be subject to costs accruing after the date of said first award and the amount thereof may be applied in reduction of the sum required to be paid by said judgment.



14 §1503-D. Taxing of costs; hearing (REALLOCATED TO TITLE 14, SECTION 1502-D)

(REALLOCATED TO TITLE 14, SECTION 1502-D)

SECTION HISTORY

1985, c. 384, §4 (NEW). 1985, c. 737, §A36 (RAL).



14 §1504. Plaintiff appealing favorable judgment

When a plaintiff appeals from a judgment of a District Court in his favor and does not recover in the appellate court a greater sum as damages, he recovers only a quarter of the sum last recovered for costs.



14 §1505. Replevin actions

In actions of replevin commenced in the Superior Court, when the jury finds that each party owned a part of the property, they shall find and state in their verdict the value of the part owned by the plaintiff when replevied without regard to the value as estimated in the replevin bond. If such value does not exceed $20, the plaintiff recovers for costs only 1/4 part of such value.



14 §1506. Improper action in Superior Court, 1/4 costs; report of referees, full costs allowed

In actions commenced in the Superior Court, except those by or against towns for the support of paupers, if it appears on the rendition of judgment that the action should have been commenced before a District Court, including actions of replevin where the value of the property does not exceed $20, the plaintiff recovers for costs only 1/4 part of his debt or damages. On reports of referees, full costs may be allowed unless the report otherwise provides.



14 §1507. Damages reduced by counterclaim, full costs

When a counterclaim is filed and the plaintiff recovers not exceeding $20, he is entitled to full costs if the jury certify in their verdict that the damages were reduced to that sum by reason of the amount allowed on the counterclaim.



14 §1508. Costs of evidence not increased by multiple damages

When a party recovers double or treble costs, the fees of witnesses, depositions, copies and other evidence are not doubled or trebled.



14 §1509. Petitions for relief

On application of a private person for relief from a judgment or for relief in the nature of certiorari, mandamus or quo warranto, or like process, the court may or may not allow costs to a person appearing on notice as defendant. [1967, c. 441, §5 (AMD).]

SECTION HISTORY

1967, c. 441, §5 (AMD).



14 §1510. Plaintiff's action dismissed; costs to defendant

When a plaintiff's action is voluntarily or involuntarily dismissed, the defendant recovers costs against him, and in all actions, as well as those of qui tam as others, the party prevailing is entitled to his legal costs.



14 §1511. Action in name of State by individual

When an action is brought in the name of the State for the benefit of a private person, his name and place of residence shall be indorsed on the summons. If the defendant prevails, judgment for his costs shall be rendered against such person and execution issued as if he were plaintiff.



14 §1512. State liable in civil action

When a defendant prevails against the State in a civil action, judgment for his costs shall be rendered against it and the treasurer of the county shall pay the amount on a certified copy of the judgment. The amount shall be allowed to him in his account with the State.



14 §1513. Travel fees not taxable for State

When the State recovers costs in a civil action no fees shall be taxed for the travel of an attorney.



14 §1514. Divers actions or division of account only one bill of costs

When a plaintiff brings divers actions which might have been joined in one against the same party and which are first in order for trial at the same term of court, or divides an account which might all have been sued for in one action and commences successive actions upon parts of the same or brings more than one action on a joint and several contract, he shall not recover costs nor have execution running against the body of the same defendant, in more than one such action, unless the court, after notice to the defendant and hearing, shall otherwise direct.



14 §1515. If execution available, no costs in action on judgment

A plaintiff shall not be allowed costs in an action on a judgment of any tribunal on which an execution could issue when such action was commenced, except in trustee process.



14 §1516. Travel in actions by a corporation

In actions of a corporation, its travel is computed from the place where it is situated, if local, otherwise from the place where its business is usually transacted, not exceeding 40 miles, unless its agent actually travels a greater distance to attend court.



14 §1517. Power of court

The power of the court to require payment of costs or to refuse them as the condition of amendment or continuance is not affected by this Title.



14 §1518. Plea of bankruptcy; no costs

When a defendant pleads a discharge in bankruptcy or insolvency obtained after the commencement of the action, he recovers no costs before the time when the certificate was produced in court.



14 §1519. Hearing on costs; appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 384, §5 (RP).



14 §1520. Costs for creditor where debtor not discharged (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §1521. Disclosure proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §1522. Litigation costs

1. Costs allowed. In any action or proceeding brought by the Attorney General pursuant to any of the provisions listed below or to enforce any of the provisions listed below, the court shall allow litigation costs, including court costs, reasonable attorney's fees and reasonable expert witness fees, to be deposited in the General Fund of the State if the State or any of its officers or agencies is a prevailing party in the action or proceeding:

A. Title 5, section 209; [1991, c. 9, Pt. G, §2 (NEW).]

B. Title 5, section 4681; [1991, c. 9, Pt. G, §2 (NEW).]

C. Title 10, section 1104, subsection 2; [1991, c. 9, Pt. G, §2 (NEW).]

D. Title 10, section 1104, subsection 3; [1991, c. 9, Pt. G, §2 (NEW).]

E. Title 26, section 46; [1991, c. 9, Pt. G, §2 (NEW).]

F. Title 26, section 354; [1991, c. 9, Pt. G, §2 (NEW).]

G. Title 26, section 625-B; [1991, c. 9, Pt. G, §2 (NEW).]

H. Title 26, section 626; [1991, c. 9, Pt. G, §2 (NEW).]

I. Title 26, section 629-B; [1991, c. 9, Pt. G, §2 (NEW).]

J. Title 26, section 631; [1991, c. 9, Pt. G, §2 (NEW).]

K. Title 26, section 781; [1991, c. 9, Pt. G, §2 (NEW).]

L. Title 32, section 16603; [2005, c. 65, Pt. C, §8 (AMD).]

M. Title 32, section 11301; [1991, c. 9, Pt. G, §2 (NEW).]

N. Title 32, section 11302; [1991, c. 9, Pt. G, §2 (NEW).]

O. Title 32, section 11303; [1991, c. 9, Pt. G, §2 (NEW).]

P. Title 38, section 348; [1991, c. 9, Pt. G, §2 (NEW).]

Q. Title 38, section 349; [1991, c. 9, Pt. G, §2 (NEW).]

R. Title 38, section 552; [1991, c. 9, Pt. G, §2 (NEW).]

S. Title 38, section 570; [1991, c. 9, Pt. G, §2 (NEW).]

T. Title 38, section 1319-G; [1991, c. 9, Pt. G, §2 (NEW).]

U. Title 38, section 1319-J; and [1991, c. 9, Pt. G, §2 (NEW).]

V. Title 38, section 1367. [1991, c. 9, Pt. G, §2 (NEW).]

[ 2005, c. 65, Pt. C, §8 (AMD) .]

2. Affect. Costs allowed under subsection 1 do not affect any fees, costs or expenses otherwise recoverable by the State or any of its officers or agencies.

[ 1991, c. 9, Pt. G, §2 (NEW) .]

3. Application. This section applies to any action or proceeding that is pending on the effective date of this section.

[ 1991, c. 9, Pt. G, §2 (NEW) .]

SECTION HISTORY

1991, c. 9, §G2 (NEW). 2005, c. 65, §C8 (AMD).






Chapter 313: JUDGMENTS

14 §1601. Entry of judgment; attachments and rights to disclose preserved; death of party

In criminal cases the clerk of courts of a county, by virtue of a certificate from the law court, received in vacation, shall enter judgment as of the preceding term.

In civil cases judgment shall be entered forthwith upon receipt of the certificate of decision from the law court. If the judgment is for the plaintiff, any attachment then in force shall continue for 60 days after entry of such judgment. When a party to an action dies while the action is pending before the law court, and no suggestion of death has been made upon the docket of the county where the action is pending, at the time when the certificate of decision is received by the clerk of courts in such county, any Justice of the Superior Court may order such action to be continued in order that such death may be suggested upon such county docket, and the proper parties entitled to defend or prosecute such action may enter their appearance therein. Such justice may further order that any attachment then in force shall continue for such time in excess of 60 days after entry of judgment as in his discretion he deems necessary to protect the interests of the plaintiff.



14 §1602. Interest before judgments (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 397, §1 (RPR). 1971, c. 228, (AMD). 1977, c. 147, (RPR). 1979, c. 655, §1 (AMD). 1981, c. 162, §§1,2 (AMD). 1983, c. 427, §1 (RPR). 1983, c. 583, §7 (AMD). 1987, c. 646, §3 (AMD). 1991, c. 165, (AMD). 2001, c. 471, §D13 (AMD). 2003, c. 460, §4 (RP).



14 §1602-A. Interest after judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 427, §2 (NEW). 1987, c. 646, §4 (RPR). 1989, c. 502, §B15 (AMD). 1991, c. 489, (AMD). 2001, c. 471, §D14 (AMD). 2003, c. 460, §5 (RP).



14 §1602-B. Interest before judgment

1. In small claims. In small claims actions, prejudgment interest is not recoverable unless the rate of interest is based on a contract or note.

[ 2003, c. 460, §6 (NEW) .]

2. On contracts and notes. In all civil and small claims actions involving a contract or note that contains a provision relating to interest, prejudgment interest is allowed at the rate set forth in the contract or note.

[ 2003, c. 460, §6 (NEW) .]

3. Other civil actions; rate. In civil actions other than those set forth in subsections 1 and 2, prejudgment interest is allowed at the one-year United States Treasury bill rate plus 3%.

A. For purposes of this subsection, "one-year United States Treasury bill rate" means the weekly average one-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the last full week of the calendar year immediately prior to the year in which prejudgment interest begins to accrue. [2003, c. 460, §6 (NEW).]

B. If the Board of Governors of the Federal Reserve System ceases to publish the weekly average one-year constant maturity Treasury yield or it is otherwise unavailable, then the Supreme Judicial Court shall annually establish by rule a rate that most closely approximates the rate established in this subsection. [2003, c. 460, §6 (NEW).]

[ 2003, c. 460, §6 (NEW) .]

4. Stated rate. When prejudgment interest is awarded pursuant to subsection 2 or 3, the applicable rate must be stated in the judgment.

[ 2003, c. 460, §6 (NEW) .]

5. Accrual; suspension; waiver. Prejudgment interest accrues from the time of notice of claim setting forth under oath the cause of action, served personally or by registered or certified mail upon the defendant until the date on which an order of judgment is entered. If a notice of claim has not been given to the defendant, prejudgment interest accrues from the date on which the complaint is filed. In actions involving a contract or note that contains a provision relating to interest, the rate of interest is fixed as of the time the notice of claim is given or, if a notice of claim has not been given, as of the date on which the complaint is filed. If the prevailing party at any time requests and obtains a continuance for a period in excess of 30 days, interest is suspended for the duration of the continuance. On petition of the nonprevailing party and on a showing of good cause, the trial court may order that interest awarded by this section be fully or partially waived.

[ 2003, c. 460, §6 (NEW) .]

6. Effect on post-judgment interest. This section does not affect post-judgment interest imposed by section 1602-C. Prejudgment interest may not be added to the judgment amount in determining the sum upon which post-judgment interest accrues.

[ 2003, c. 460, §6 (NEW) .]

7. Rate on accrual of interest prior to July 1, 2003. Notwithstanding subsection 3, for actions in which the interest begins to accrue, as determined pursuant to subsection 5, prior to July 1, 2003, the rate of prejudgment interest on civil actions other than those set forth in subsection 2 is as follows:

A. If the judgment does not exceed $30,000, the rate for prejudgment interest is 8%; and [2003, c. 460, §6 (NEW).]

B. If the judgment exceeds $30,000, the rate of prejudgment interest is the one-year United States Treasury bill rate, as defined in subsection 3, plus 1%. [2003, c. 460, §6 (NEW).]

[ 2003, c. 460, §6 (NEW) .]

SECTION HISTORY

2003, c. 460, §6 (NEW).



14 §1602-C. Interest after judgment

1. Rate. In all civil and small claims actions, post-judgment interest is allowed at a rate equal to:

A. In actions involving a contract or note that contains a provision relating to interest, the rate set forth in the contract or note or the rate in paragraph B, whichever is greater; and [2003, c. 460, §6 (NEW).]

B. In all other actions, the one-year United States Treasury bill rate plus 6%.

(1) For purposes of this paragraph, "one-year United States Treasury bill rate" means the weekly average one-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the last full week of the calendar year immediately prior to the year in which post-judgment interest begins to accrue.

(2) If the Board of Governors of the Federal Reserve System ceases to publish the weekly average one-year constant maturity Treasury yield or it is otherwise unavailable, then the Supreme Judicial Court shall annually establish by rule a rate that most closely approximates the rate established in this paragraph. [2003, c. 460, §6 (NEW).]

The applicable post-judgment interest rate must be stated in the judgment, except for judgments in small claims actions.

[ 2003, c. 460, §6 (NEW) .]

2. Accrual; suspension; waiver. Post-judgment interest accrues from and after the date of entry of judgment and includes the period of any appeal. In actions involving a contract or note that contains a provision relating to interest, the rate of interest is fixed as of the date of judgment. If the prevailing party at any time requests and obtains a continuance for a period in excess of 30 days, interest is suspended for the duration of the continuance. On petition of the nonprevailing party and on a showing of good cause, the trial court may order that interest awarded by this section be fully or partially waived.

[ 2003, c. 460, §6 (NEW) .]

SECTION HISTORY

2003, c. 460, §6 (NEW).



14 §1603. -- Actions on judgments (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 397, §2 (RP).



14 §1604. Judgment divesting real estate recorded in registry of deeds

No judgment or decree divesting any person of title to real estate shall be effectual against any person not a party to the action in which such judgment or decree is rendered, and persons not having actual notice thereof, unless a copy of such judgment or decree or so much thereof as relates to the title to such real estate duly certified by the clerk of courts in and for the county where said judgment or decree is rendered is, within 30 days after the rendering of such judgment or decree, duly recorded in the registry of deeds in the county or district in which such real estate is situated.



14 §1605. Settlements to be approved by court

No settlement of any action brought in behalf of an infant by next friend or defended on the infant's behalf by guardian or guardian ad litem is valid unless approved by the court in which the action is pending, or affirmed by an entry of judgment. If no action has been commenced, an infant by next friend may apply to any court in which an action based on the claim of the infant could have been commenced for an order approving the settlement of any such claim. An order approving such a settlement has the effect of a judgment. The court may make all necessary orders for protecting the interests of the infant, including requiring that funds be disbursed through establishment of a trust, and may require the guardian ad litem or next friend to give bond to truly account for all money received in behalf of the infant. [1993, c. 97, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §§17-A (NEW). 1993, c. 97, §1 (AMD).









Part 4: PROCEEDING AFTER VERDICT OR JUDGMENT

Chapter 401: APPEALS

Subchapter 1: GENERAL PROVISIONS

14 §1801. Original papers sent upon appeal; exceptions

In cases carried from a District Court to a higher court, all depositions and original papers, except the process by which the action was commenced, the return of service thereon and the pleadings shall be certified by the proper officer and carried up without leaving copies unless otherwise ordered by the court having original cognizance.



14 §1802. Appeal found to be frivolous

If an appeal to the law court or Superior Court is found by that court to have been frivolous and intended for delay, treble costs may be allowed to the prevailing party. [2001, c. 81, §1 (AMD).]

SECTION HISTORY

2001, c. 81, §1 (AMD).



14 §1803. No oral testimony on appeal; additional evidence

No witnesses shall be heard orally before the law court as a part of the case on appeal, but the court may, in such manner and on such terms as it deems proper, authorize additional evidence to be taken when the same has been omitted by accident or mistake or discovered after the hearing.






Subchapter 2: SUPERIOR COURT

14 §1851. Objections; appeals

For all purposes for which an exception has heretofore been necessary in civil cases, it is sufficient that a party, at the time the order or ruling of the court is made or sought, makes known to the court the action that the party desires the court to take or the party's objection to the action of the court and the grounds for the objection. If a party has no opportunity to object to a ruling or order, the absence of an objection does not thereafter prejudice that party. In any civil case any party aggrieved by any judgment, ruling or order may appeal therefrom to the law court. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule. [2001, c. 17, §2 (AMD).]

SECTION HISTORY

2001, c. 17, §2 (AMD).






Subchapter 3: DISTRICT COURT

14 §1901. Supreme Judicial Court; exceptions

1. Appeals from District Court. Except as provided in subsection 3 or by court rule, an appeal may be taken from the District Court to the Supreme Judicial Court sitting as the Law Court. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2001, c. 17, §3 (AMD) .]

2. Exceptions.

[ 1999, c. 731, Pt. ZZZ, §42 (AFF); 1999, c. 731, Pt. ZZZ, §7 (RP) .]

3. Exceptions. An appeal from the District Court is to the Superior Court in the case of:

A. An appeal in a forcible entry and detainer case, pursuant to section 6008 and the Maine Rules of Civil Procedure, Rule 80D(f); [2005, c. 48, §2 (AMD).]

B. An appeal in a small claims case brought pursuant to chapter 738 and the Maine Rules of Civil Procedure, Rule 80L; and [2005, c. 48, §2 (AMD).]

C. An appeal of an involuntary hospitalization brought pursuant to Title 34-B, section 3864, subsection 11. [2005, c. 48, §2 (NEW).]

[ 2005, c. 48, §2 (AMD) .]

SECTION HISTORY

1975, c. 552, §2 (AMD). 1993, c. 338, §1 (AMD). 1993, c. 675, §B10 (RPR). 1999, c. 731, §ZZZ7 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2001, c. 17, §3 (AMD). 2005, c. 48, §2 (AMD).



14 §1902. Appeals without trial

In actions in a District Court, either party, after appearing and filing his pleadings, may waive a trial and give the adverse party judgment, and then appeal as if there had been an actual trial.



14 §1903. Appellant's recognizance

If so requested by the adverse party, the appellant shall within one week after notice of such request, or within such further time as may be allowed by the court, recognize to such adverse party in a reasonable sum, with condition to prosecute his appeal with effect and pay all costs arising after the appeal.



14 §1904. Production of copies and papers

When such appeal is completed, the clerk shall file in the appellate court, the record and the originals of all papers filed in the cause. [1965, c. 19, §3 (AMD).]

SECTION HISTORY

1965, c. 19, §3 (AMD).









Chapter 403: TITLE TO REAL ESTATE BY LEVY OF EXECUTION

Subchapter 1: GENERAL PROVISIONS

14 §1951. Expenses part of execution

The expenses of levy in any of the modes provided by this chapter in a levy, sale or redemption are part of the execution.



14 §1952. Creditor or debtor may act by representative

Everything which a creditor or debtor is required in this chapter to do may be done by his executors or administrators, or by any person lawfully claiming under him.



14 §1953. Real estate of deceased taken by execution (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §18 (RP).



14 §1954. Lands of debtor to State sold on execution

When an execution is issued in the name or for the use of the State, the debtor's real estate may be taken thereby and sold at auction, notice thereof being given as provided in section 2202, except that notice shall also be published in the state paper, and the last publication in both papers shall be 6 days before the sale. The officer shall make and execute to the purchaser a deed of the estate sold. The debtor has the same right to redeem as to redeem lands levied on by appraisement.



14 §1955. Attachment of right to conveyance effects premises

When the right of a debtor to a conveyance of real estate by bond or contract is attached, and a deed is made to the debtor during its existence, the attachment takes effect upon the premises, which may be levied on as in other cases.



14 §1956. Deed given to assignee; right sold; remedy of purchaser

When, during the existence of an attachment, a deed has been given to an assignee, the right of the debtor should be sold on the execution. When the right has been sold, and there has been no previous conveyance to the debtor, the purchaser has the same remedies in his own name against the obligor or contractor as the debtor would have had, by an action to recover damages for nonfulfillment, or to compel a specific performance, and when assignment before attachment is alleged, the assignee may be made a party. Upon refusal of the obligor or contractor, on request of the purchaser, to give correct information of the amount due or condition remaining to be performed, the purchaser may maintain his action without previous payment, performance or tender. Upon a hearing, the court may grant and decree such relief, payment or performance, as is equitable.



14 §1957. Alleged assignment contested

When an assignment of the bond or contract is alleged and the plaintiff contests it, the alleged assignee shall be made a party to the action, and an issue framed to be tried by a jury, which shall find whether such an assignment existed and was valid. If the assignee does not appear, the assignment is invalid.






Subchapter 2: LEVY BY APPRAISEMENT

14 §2001. Real estate levied on; appraisal

Real estate attachable, including the right to cut timber and grass as described in chapter 507, subchapter III, may be taken to satisfy an execution, by causing it to be appraised by 3 disinterested persons, one chosen by the creditor, one by the debtor and the other by the officer having the execution for service, who shall give notice to the debtor or his attorney, residing in the county where the land lies, to choose an appraiser, and shall allow him a reasonable time therefor, and if he neglects, appoint one for him.



14 §2002. Appraisers sworn; view of land

The appraisers may be sworn by the officer without fee or by a dedimus justice, faithfully and impartially to appraise the real estate to be taken, and a certificate of the oath shall be made, stating the date of its administration on the back of the execution by the person who administered it. They shall then proceed with the officer to view and examine the land so far as is necessary for a just estimate of its value. [1987, c. 736, §12 (AMD).]

SECTION HISTORY

1981, c. 456, §A50 (AMD). 1987, c. 736, §12 (AMD).



14 §2003. Return contains value and description of estate

The appraisers shall in a return made and signed by them on the back of the execution, or annexed thereto, state the value of the estate appraised, and describe it by metes and bounds, or in such other manner that it may be distinctly known and identified, whatever the nature of the estate may be.



14 §2004. Appraisal when several parcels taken

When several parcels of land are taken, they may be appraised separately or together. When taken at different times, there may be different sets of appraisers. A levy is valid when the return is signed by 2 of the appraisers, the other appearing to have been sworn and to have acted.



14 §2005. Officer's return, contents

The officer, in his return on the execution, shall state substantially the time when the land was taken on execution; how the appraisers were appointed; that they were duly sworn; that they appraised and set off the premises, after viewing the same, at the price specified; that he delivered seizin and possession to the creditor or his attorney, or assigned the same to him as in case of remainder or other incorporeal estate; and the description of the premises by himself or by reference to the return of the appraisers. If the appraisers' return is signed by 2 only, he must state whether all were present and acted. He may refer to and adopt, in his return, the return of the appraisers, and the subsequent proceedings will be valid though made after the return day of the execution or after the removal or disability of the officer.



14 §2006. Estates tail

Estates tail shall be taken, appraised and held as estates in fee simple.



14 §2007. Estate held in joint tenancy taken in execution

The whole or part of an estate held in joint tenancy or in common may be taken to satisfy an execution, in the same manner as other real estate is now taken and held in common, but the whole estate must be described and the share owned by the debtor must be stated.



14 §2008. Debtor's interest passes by levy

All the debtor's estate, interest or share in the premises, whether held in tail, reversion, remainder, for life, years or otherwise, passes by a levy, unless it is larger than the estate mentioned in the appraisers' return.



14 §2009. Levy on rents and profits

When the estate cannot be described as provided in section 2003, the execution may be levied on its rents and profits, and the officer may give seizin thereof to the creditor, and cause a person in possession to become tenant to him or, on his refusal, may turn him out and give possession to the creditor.



14 §2010. Part taken, damage to whole

When the premises consist of a mill, mill privilege or other estate more than sufficient to satisfy the execution, which cannot be divided by metes and bounds without damage to the whole, an undivided part of it may be taken and the whole described, or it may be levied on as provided in section 2009.



14 §2011. Levy on life estate

A levy may be made on an estate for life as on other real estate, and its value appraised; or it may be made on its rents and profits, and an appraisement of them made for a term of time, if the life so long continues, computing interest on the execution, and deducting the rents and profits from time to time when due. When the estate expires before the end of the term for which it was taken, the creditor by an action on the judgment may recover the balance due.



14 §2012. Levy on leasehold; disposal of rent

When the levy is made on the whole of an estate under lease, the rent shall be paid to the creditor from the time of the levy. When made on part of it, the appraisers shall determine what portion of the rent is to be paid to him, and it shall be paid to him accordingly.



14 §2013. Seizin and possession delivered; debtor not ousted

The officer shall deliver to the creditor or his attorney, seizin and possession of an estate levied on, so far as the nature of the estate and the title of the debtor admit. When a remainder, reversion or right of redemption is taken, the debtor in possession shall not be ousted, but his right therein shall be assigned to the creditor, and a return made accordingly.



14 §2014. Levy on land fraudulently conveyed or disseized

A levy may be made on land fraudulently conveyed by a debtor, or of which he has been disseized and into which he has a right of entry. In such case, the tenant in possession shall not be ousted, but the officer shall deliver to the creditor a momentary seizin, sufficient to enable him to maintain an action for its recovery in his own name.



14 §2015. Debt assigned; estate held in trust for assignee

When the debt has been previously assigned for a valuable consideration, the creditor named in the execution holds an estate levied on to satisfy it in trust for his assignee, who is entitled to a conveyance thereof, which may be enforced by a civil action.



14 §2016. Execution returned and recorded

The officer shall return the execution into the clerk's office where it is returnable, and within 3 months after completing the levy cause it, with the return thereon, to be recorded in the registry of deeds where the land lies.



14 §2017. Unrecorded levy void against purchaser or creditor

When not recorded as provided in section 2016, the levy is void against a person who has purchased for a valuable consideration, or has attached or taken on execution, the same premises without actual notice thereof. If the levy is recorded after the 3 months, it will be valid against a conveyance, attachment or levy made after such record.



14 §2018. Levy waived or void

A creditor who has received seizin of a levy not recorded cannot waive it unless the estate was not the property of the debtor, or not liable to seizure on execution, or cannot be held by the levy, when it may be considered void, and he may resort to any other remedy for satisfaction of his judgment.



14 §2019. Failure of title, alias execution; debtor may convey by deed

When the execution has been recorded and the estate levied on does not pass by the levy for causes named in section 2018, the creditor may by motion in the court issuing the execution require the debtor to show cause why an alias execution should not be issued on the same judgment. If the debtor does not show sufficient cause, the levy may be set aside, and an alias execution issued for the amount then due on the judgment, unless during its pendency the debtor tenders in court a deed of release of the land levied on, and makes it appear that the land, at the time of the levy, was and still is his property, and pays the expenses of the levy and the taxable costs of the action. The judgment shall be satisfied for the amount of the levy.



14 §2020. Judgment assignee may bring action if estate does not pass by levy

When a judgment has been assigned for a valuable consideration, and bona fide, in writing, and a levy of an execution issued on such judgment has been made, and the estate does not pass by the levy, and the creditor dies after the levy, the assignee may bring an action in the court issuing the execution, setting forth the facts aforesaid therein, and requiring the debtor to show cause why another execution should not issue on the same judgment, in the name and for the benefit of said assignee. If the debtor, after being duly summoned, does not show sufficient cause why it should not be done, the levy may be set aside; and the court from which said execution issued may order and issue another execution on the same judgment, for the amount of the original debt, interest and costs, in the name and for the benefit of such plaintiff, and against such debtor and his property, in the usual form, with necessary charges.



14 §2021. Assignee may bring action in own name

In all cases where a judgment has been assigned as provided for in section 2020 and is not discharged, the assignee may bring a civil action thereon in his own name. Upon averment and proof of the facts aforesaid, the court may render judgment and execution thereon in his favor, subject to any legal defense which the debtor might have if the action were instituted by the original creditor.



14 §2022. Levy commences when appraisers sworn

For the purpose of fixing the amount due on the execution and the time when the debtor's right to redeem expires, all levies shall be considered to commence on the day of the date of the administration of the oath to the appraisers, although it may appear by the return of the officer that the estate was seized on execution before, or that the proceedings were not completed until after that day.



14 §2023. Validity of excess levy; remedy

When, by an error of the officer, the amount for which the levy was made exceeds the amount of debt or damage, costs, interest and costs of levy, by a sum not greater than 1% thereof, it is valid if otherwise legally made. The debtor or owner of the estate may maintain a civil action against such officer or his principal to recover all damages occasioned thereby, or a civil action against the creditor to have such error corrected, and the court may correct it, in any just and equitable manner, or it may decree a pecuniary compensation for the injury.






Subchapter 3: REDEMPTION OF LEVIES BY APPRAISEMENT

14 §2101. Creditor out of State or unknown; payment

Real estate levied on may be redeemed within one year thereafter, by tendering to the creditor the amount of its appraisement with interest from the time of levy, with reasonable expenses incurred for its improvement or repair, or in saving it from loss by the nonpayment of taxes legally assessed thereon prior to the levy, after deducting rents and profits with which he is chargeable. The creditor shall thereupon by his deed prepared at the expense of the debtor release to him all his title to the premises. When the creditor resides out of the State, or his residence is unknown, such payment is sufficient if made to the clerk of courts in the county where the real estate levied upon is situated, and such payment has the same effect as if made to the creditor.



14 §2102. Ascertainment of amount due

The debtor may have the amount due ascertained by a justice of the peace. After a hearing before the justice of the peace, the justice of the peace shall make in writing and sign a certificate of the sum found due, which is conclusive. The debtor may tender that sum, which is effectual to redeem, although he had before tendered a different sum. [1987, c. 736, §13 (AMD).]

SECTION HISTORY

1981, c. 456, §A51 (AMD). 1987, c. 736, §13 (AMD).



14 §2103. Failure to release after tender; recovery of land

If the creditor does not release the premises within 10 days after payment or tender of the amount due, the debtor may recover the same by a real action on his own seizin; but before judgment is entered he must bring into court, for the creditor, the money tendered.



14 §2104. Determination of amount due

The debtor, without tender, may, within one year and in season to have the amount ascertained and paid or tendered within the year, bring an action the complaint in which shall offer to pay the amount due, and the court shall ascertain it and require the debtor to bring it into court for the creditor, and the debtor thereupon shall be entitled to a decree in his favor, and to a writ of possession for the premises.



14 §2105. Costs regulated; redemption of life estates

Costs may be awarded to either party, except not against the creditor, unless he has, on request, unreasonably refused to render an account of rents and profits and of expenses for improvements and repairs, or to execute a deed of release as required in this chapter. When he has tendered such deed to the debtor before his action was commenced by the debtor, and in his answer relies upon it, and brings the deed into court for the debtor, he shall recover his costs. This section is applicable to the redemption of an estate for life, levied on by taking the rents and profits.






Subchapter 4: LEVIES ON EQUITIES OF REDEMPTION

14 §2151. Levy on mortgaged lands; deduction of amount due; remedy for errors

Levies may be made on lands mortgaged as on lands not mortgaged, and the amount due on the mortgage may be deducted by the appraisers from their estimated value, and stated in their return. If the full amount due was not deducted, or if the levy was made in the usual form, and it is ascertained that there was a mortgage on the premises, not including other real estate, and not known to the creditor at the time of the levy, it shall nevertheless be valid, and the creditor may recover of the debtor the amount which should have been and was not deducted, or the amount due on such mortgage.



14 §2152. Redemption; recovery by nonredeeming debtors

Levies made as provided in section 2151 may be redeemed within one year, as in other cases. When the debtor pays on the mortgage after the levy, and does not redeem, he may recover of the creditor the amount so paid, in a civil action.






Subchapter 5: LEVY BY SALE

14 §2201. Sale of real estate rights and interests

Real estate attachable and all rights and interests therein, including the right to cut timber and grass, as described in chapter 507, subchapter III, rights of redeeming real estate mortgaged, rights to a conveyance of it by bond or contract, interests by virtue of possession and improvement of lands as described in chapters 723 and 725 and estates for a term of years, may be taken on execution and sold, and the officer shall account to the debtor for any surplus proceeds of the sale, to be appropriated as provided in section 5001. Such seizure and sale pass to the purchaser all the right, title and interest that the execution debtor has in such real estate at the time of such seizure, or had at the time of the attachment thereof on the original writ, subject to the debtor's right of redemption. This section does not repeal any other modes of levy of execution provided in this chapter.



14 §2202. Notice of sale

The officer in such case shall give written notice of the time and place of sale to the debtor in person or by leaving the same at his last and usual place of abode, if known to be an inhabitant of the State, and cause it to be posted in a public place in the town where the land lies and in 2 adjoining towns, if so many adjoin; and if the land is situated in 2 or more towns, then in each of those towns and in 2 towns adjoining each of them; and if the land is in 2 or more counties and is contiguous, an officer in either county may take or seize on execution all the right of the debtor in such land, give, post and cause the notices to be published as required, and sell the whole right. When the land is not within any town, the notice shall be posted in 2 public places of the shire town of the county in which the land lies, instead of the posting aforesaid. When the debtor is not a resident of such county, the personal notice may be forwarded to him by mail, postage paid; all to be done 30 days before the day of sale. The notice shall be published for 3 weeks successively before the day of sale in a newspaper of general circulation in such county. [1987, c. 667, §9 (AMD).]

SECTION HISTORY

1987, c. 667, §9 (AMD).



14 §2203. Mortgagee to disclose amount due

When a right of redemption has been attached and judgment recovered, and a sale of it is to be made, the creditor may demand of the mortgagee to disclose, in writing under his hand, the condition of the mortgage and the sum due thereon, which shall be furnished within 24 hours, and in case of neglect he shall be liable for damages.



14 §2204. No disclosure; compulsion by deposition

If the disclosure mentioned in section 2203 is not furnished within that time, the creditor may apply to any notary public authorized to take depositions, in the county where the land lies or where the mortgagee resides, who shall take his deposition in relation to the facts required to be disclosed, and may exercise the power to compel attendance and disclosure which is authorized for taking a deposition in perpetuam. [1987, c. 736, §14 (AMD).]

SECTION HISTORY

1987, c. 736, §14 (AMD).



14 §2205. Sale at auction and deed; debtor's interest

The officer shall sell such right or interest at public auction to the highest bidder, and execute and deliver to the purchaser a sufficient deed thereof which, being recorded in the registry of deeds of the county or district where the land lies within 3 months after the sale, conveys to him all the title of the debtor in the premises. When such bidder on demand of the officer does not pay him the sum for which it was sold, he shall immediately sell it again as before, and if it does not sell for so much as at the first sale, the person to whom it was struck off at the first sale shall be accountable for the difference to the officer, who may recover it, to be indorsed on the execution, if not satisfied, and if satisfied paid to the debtor.



14 §2206. Adjournment of sale by officer; completion by another

When the officer deems it for the interest of all concerned to postpone the sale, he may adjourn it for any time not exceeding 7 days, and so from time to time until a sale is made, giving notice at the time of each adjournment by public proclamation. When he is unable to attend at the time and place of sale, another officer may adjourn it not exceeding 10 days, and if such inability is not then removed, may sell and make his return as the first officer might.



14 §2207. Seizure considered made; proceedings after return day valid.

The seizure on execution is considered made on the day when notice of the sale is given, and if the sale is not completed within 60 days after judgment it holds the right or interest seized within that time. The subsequent proceedings and return are valid, if made after the return day of the execution or after removal or disability of the officer.



14 §2208. Titles of banks and corporations, as mortgagees, sold

The titles of banks or corporations, as mortgagees of land, may be taken on execution and sold as real estate and interests therein are taken and sold. The officer may by deed convey the same, and a debt secured by such mortgage and remaining unpaid will pass with the mortgagee's title to the purchaser, who may recover the premises or debt in his own name. In such action, a copy of the mortgage, attested by the register of deeds, is prima facie evidence of such deed, and of the contracts secured by it, as remaining due at the time of trial. The cashier of the bank or clerk of the corporation, on reasonable request of the officer, shall furnish him with a certified copy of such contract and of all payments made thereon.



14 §2209. Transfer after notice of seizure invalid

No transfer of such mortgage or of the debt secured thereby, made by such corporation after notice of the seizure thereof on execution has been filed in the registry of deeds of the county or district where the land lies, or given to the party to be affected thereby, has any validity against the purchaser at such sale.






Subchapter 6: REDEMPTION OF REAL ESTATE; RIGHTS AND INTEREST

14 §2251. Redemption of rights and interest

Real estate, and rights and interests therein, and mortgages and debts so sold, may be redeemed within one year, as land levied on by appraisement may be. The rights and remedies of the parties are the same for this purpose, as those of mortgagor and mortgagee.



14 §2252. Attachment and sale of rights to redeem

The right of a debtor to redeem from a sale or from a levy by appraisement may be attached and sold on execution, as an equity of redemption may be, and the parties have the same rights and remedies. Attachments of such estate or equity of redemption, made before such levy or sale, are effectual on such right of redeeming, in the order in which they were made, in preference to attachments made subsequent to such levy or sale.



14 §2253. Redemption of property by creditor seizing right; repayment from proceeds of sale

When a creditor has seized on execution a right that would expire within 60 days, to redeem from a mortgage, sale or levy on execution, he may pay or tender to the person entitled thereto the amount which the debtor would have to pay to redeem the same. The officer selling such right shall first pay from the proceeds of sale the amount so paid by the creditor with interest, unless the debtor has paid it. The residue, if any, shall be applied in satisfaction of the execution.






Subchapter 7: SALE OF RAILROAD FRANCHISES

14 §2301. Execution sale of railroad franchises

When the franchise of a railroad has been sold on execution as provided in section 4855, the officer may convey the same by deed, which shall be recorded in the registry of deeds of each county or district in which any part of such railroad lies. The debtor has the same right of redemption from such sale as from sales of real estate under section 2201.






Subchapter 8: REDEMPTION BY OUT-OF-STATE DEFAULTED DEFENDANTS

14 §2351. Defaulted out-of-state defendant may redeem

A defendant living out of the State, defaulted in an action without an appearance or other service than a newspaper publication, may, within 6 months after the levy of an execution on his real estate or the sale of a right of redemption, bring an action for relief from the judgment in such action, and instead of the year allowed in other cases, he may redeem from such levy or sale at any time within 3 months after the relief is denied, or after final judgment in the action if the relief is granted. If such judgment is in his favor, the amount thereof shall be allowed towards such redemption, notwithstanding a conveyance of such estate by the creditor; and if it is larger than the amount of the levy or sale, and interest, he shall have an execution for the balance.



14 §2352. Waste prohibited; remedy

No strip or waste shall be made on such estate before or during the pendency of proceedings under section 2351. After final judgment in the action, if relief from the judgment is granted, the plaintiff in such action, besides other remedies, may, within said 3 months, without a tender or demand to account, bring his action, for the redemption of such estate.









Chapter 405: RECORDS

14 §2401. Recording requirements for proceedings involving real estate

1. Destruction prohibited.

[ 1991, c. 125, (NEW); MRSA T. 14, §2401, sub-§1 (RP) .]

2. Identification on docket. On and after January 1, 1992, judicial proceedings in any Maine court, including appeals from judicial proceedings, that affect title to real estate must be identified on the docket. Judicial proceedings subject to this section include but are not limited to proceedings involving:

A. Partition actions; [1991, c. 125, (NEW).]

B. Boundary and access disputes; [1991, c. 125, (NEW).]

C. Insolvency; [1991, c. 125, (NEW).]

D. Mortgage foreclosure; [1991, c. 125, (NEW).]

E. Declaratory judgment actions; [1991, c. 125, (NEW).]

F. Attachment, mechanics liens and other statutory liens; [1993, c. 114, §1 (AMD); 1993, c. 114, §4 (AFF).]

G. Dissolution; and [1991, c. 125, (NEW).]

H. Actions to quiet title. [1991, c. 125, (NEW).]

This section does not apply to the descent of real estate in divorce governed by Title 19-A, section 953, small claims actions in District Court or proceedings over which the Probate Court has exclusive jurisdiction.

[ 1995, c. 694, Pt. D, §16 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Judgment required; recording and contents. The judgment in the proceeding must be signed by the judge and contain the following provisions:

A. The names and addresses, if known, of all parties to the action, including the counsel of record; [1991, c. 824, Pt. D, §1 (AMD); 1991, c. 824, Pt. D, §2 (AFF).]

B. The docket number; [1991, c. 726, §1 (NEW).]

C. A finding that all parties have received notice of the proceedings in accordance with the applicable provisions of the Maine Rules of Civil Procedure and, if the notice was served or given pursuant to an order of a court, including service by publication, that the notice was served or given pursuant to the order; [1991, c. 824, Pt. D, §1 (AMD); 1991, c. 824, Pt. D, §2 (AFF).]

D. An adequate description of real estate involved; [2009, c. 402, §9 (AMD).]

E. [1991, c. 824, Pt. D, §2 (AFF); 1991, c. 824, Pt. D, §1 (RP).]

F. A certification to be signed by the clerk after the appeal period has expired, certifying that the applicable period has expired without action or the final judgment has been entered after remand following appeal; and [2009, c. 402, §9 (AMD).]

G. With regard to mortgage foreclosure actions, the title "judgment of foreclosure and sale," the street address of the real estate involved, if any, and the book and page number of the mortgage, if any. [2009, c. 476, Pt. B, §1 (AMD); 2009, c. 476, Pt. B, §9 (AFF).]

Unless a proposed judgment with the provisions required in this subsection is presented to the court at the time of the court's decision, the court shall name the party responsible for preparing a judgment with the required provisions. An attested copy of the judgment with the signed clerk's certification must be recorded in the registry of deeds for the county or counties where the subject property is located within one year of the entry of the final judgment unless otherwise ordered by the court. For the purposes of this section, a judgment is not final until all applicable appeal periods have expired and any appellate proceedings and subsequent actions on remand, if any, have been concluded. The court shall name the party responsible for recording the attested copy of the judgment and for paying the appropriate recording fees. The judgment has no effect as to any person not a party to the proceeding who has no actual knowledge of the judgment unless an attested copy of the judgment is recorded in accordance with this section. A judgment of foreclosure and sale for recording may not be recorded in the registry of deeds unless it is in compliance with the requirements of this section. Failure to comply with this section does not affect the validity of the underlying judgment.

[ 2009, c. 476, Pt. B, §1 (AMD); 2009, c. 476, Pt. B, §9 (AFF) .]

4. Abstract; recording and contents.

[ 1991, c. 726, §2 (RP) .]

5. Original abstract filing.

[ 1991, c. 726, §2 (RP) .]

6. Nonjudicial proceedings. This section does not apply to mechanics liens, attachments or other statutory lien proceedings affecting title to real estate until the liens are enforced pursuant to judicial proceedings.

[ 1993, c. 114, §3 (NEW); 1993, c. 114, §4 (AFF) .]

7. Transition. Abstracts of judgments and attested copies of judgments dated before November 1, 1993 that are signed by the clerk but not by the judge and that otherwise comply with subsection 3, paragraphs A to F are deemed to comply with the recording requirements of this section.

[ 1993, c. 114, §3 (NEW); 1993, c. 114, §4 (AFF) .]

SECTION HISTORY

1991, c. 125, (NEW). 1991, c. 726, §§1,2 (AMD). 1991, c. 824, §D1 (AMD). 1991, c. 824, §D2 (AFF). 1993, c. 114, §§1-3 (AMD). 1993, c. 114, §4 (AFF). 1995, c. 694, §D16 (AMD). 1995, c. 694, §E2 (AFF). 2009, c. 402, §9 (AMD). 2009, c. 476, Pt. B, §1 (AMD). 2009, c. 476, Pt. B, §9 (AFF).









Part 5: PROVISIONAL REMEDIES; SECURITY

Chapter 501: TRUSTEE PROCESS

Subchapter 1: PROCEDURE BEFORE JUDGMENT

Article 1: GENERAL PROVISIONS

14 §2601. Actions in which trustee process used

In connection with the commencement of any personal action, except actions only for specific recovery of goods and chattels, for malicious prosecution, for slander by writing or speaking or for assault and battery, trustee process may be used in the Superior Court or in the District Court.



14 §2602. Persons not to be adjudged trustees

No person shall be adjudged trustee:

1. Negotiable instruments. By reason of any negotiable bill, draft, note or other security drawn, accepted, made or indorsed by him, except in the cases provided in section 2629;

2. Collections by legal process. By reason of any money or other thing received or collected by him as an officer, by force of a legal process in favor of the principal defendant in the trustee process, although it has been previously demanded of him by the defendant;

3. Money held by officer, accountable to defendant. By reason of any money in his hands as a public officer for which he is accountable to the principal defendant;

4. Debts due defendant. By reason of any money or other thing due from him to the principal defendant unless, at the time of the service of the summons upon him, it is due absolutely and not on any contingency;

5. Debt due on a judgment. By reason of any debt due from him on a judgment while he is liable to an execution thereon;

6. Wages. By reason of any amount due from him to the principal defendant as wages for his personal labor or that of his wife or minor children. Moreover, wages of minor children and of women are not, in any case, subject to trustee process on account of any debt of parent or husband.

[ 1971, c. 408, §2 (AMD) .]

7. Debt paid. Where service was made on him by leaving a copy or a summons and before actual notice of such service or reasonable ground of belief that it was made, he paid the debt due to the principal defendant or gave his negotiable security therefor;

8. Board furnished Legislator. By reason of any amount due for board furnished a member of the Legislature while in attendance thereon;

9. Safe deposit box. By reason of the renting as a national bank, trust company, savings bank, savings and loan association, credit union or safe deposit company of any safe deposit box or on account of the contents thereof; and

[ 1991, c. 386, §28 (AMD) .]

10. Money deposited. By reason of any money deposited with him in a broker's trust account under Title 32, section 13178, except to the extent provided in that section.

[ 1987, c. 395, Pt. A, §42 (AMD) .]

SECTION HISTORY

1965, c. 354, (AMD). 1967, c. 318, (AMD). 1971, c. 408, §2 (AMD). 1971, c. 468, §1 (AMD). 1987, c. 395, §A42 (AMD). 1991, c. 386, §28 (AMD).



14 §2602-A. Attorneys' liens; allegedly stolen property

In any civil action in which the plaintiff or plaintiffs seek the restoration of or compensation for money or other personal property allegedly taken by theft by the defendant or defendants and in which trustee process is used with regard to such money or other personal property, the claim of the plaintiff or plaintiffs shall have priority over an attorney's lien for services performed or to be performed for the defendant or defendants. [1975, c. 690, (NEW).]

SECTION HISTORY

1975, c. 690, (NEW).



14 §2603. Effect of service on trustee; service on partnership

Service on the trustee binds all goods, effects or credits of the principal defendant entrusted to and deposited in the trustee's possession, to respond to the final judgment in the action, as when attached by ordinary process if process describing the principal defendant with reasonable certainty is received at a time and in a manner that affords the trustee a reasonable opportunity to act on it. When a partnership is made a trustee on trustee process, service upon one member of the firm is a sufficient attachment of the property of the principal defendant in the possession of the firm, if that service is made at any place of business of the firm or, if that service is made elsewhere, that legal service is afterward made upon the other members of the firm. [2003, c. 149, §3 (AMD).]

SECTION HISTORY

2003, c. 149, §3 (AMD).



14 §2604. County where action brought; divorce; financial institution as trustee; counterclaim

If all the trustees live in the same county, the action must be brought there; if they reside in different counties, in any county in which one of them resides; and in a trustee process against a corporation, its residence is deemed to be in the county in which it has its established or usual place of business, held its last annual meeting or usually holds its meetings; except that an action in which a railroad corporation is named and alleged as trustee may be brought in any county in which the railroad corporation runs and operates its road; and except that an action in which a financial institution authorized to do business in this State or credit union authorized to do business in this State is named and alleged as trustee may be brought in any county in which the financial institution or credit union maintains a place of business. [2003, c. 149, §4 (AMD).]

When trustee process is used in connection with the commencement of an action for divorce, the action must be brought in the county in which the court has jurisdiction over the parties named in the action, and the alleged trustee, although residing in another county, may be summoned to appear in the county in which the court has jurisdiction over the parties named in the action and must answer and make disclosure in that county. The court sitting therein shall have full power and authority to award from the funds found to be held by the alleged trustee and belonging to the defendant such sum or sums as it may deem proper as an award for alimony or in lieu thereof. [2003, c. 149, §4 (AMD).]

When trustee process is used in connection with a counterclaim arising out of the transaction or occurrence that is the subject matter of the opposing party's claim, the alleged trustee may be summoned to appear in the county in which the action is pending, even though that trustee does not reside or maintain a usual place of business in that county. [2003, c. 149, §4 (AMD).]

SECTION HISTORY

2003, c. 149, §4 (AMD).



14 §2605. Definitions relating to venue

In determining where an action commenced by trustee process shall be brought in the District Court under this chapter the word "county" shall mean "division" and the word "counties" shall mean "divisions."



14 §2606. Additional trustees

After service of the summons and complaint upon the principal defendant, the court, on motion without notice, may for cause shown order an additional attachment on trustee process against the same or an additional trustee, except for wages or salary due the defendant.



14 §2607. When trustees may appear for principal

When the principal is out of the State at the time of service and has no agent therein and does not appear in his own person or by attorney, any one or more of the trustees having goods, effects or credits in their hands, and being adjudged trustees, may appear in his behalf and in his name plead and defend the cause.



14 §2608. Corporation as trustee; answer and disclosure

Except as provided in section 2608-A, all domestic corporations and all foreign or alien companies or corporations established by the laws of any other state or country and having a place of business or doing business within this State may be summoned as trustees, and trustee summonses may be served on them as other process is served on any such companies or corporations. They may answer by attorney or agent and make disclosures, which must be signed and sworn to by an attorney or agent or another person upon whom legal service of the summons may be made. The same proceedings must thereupon be had throughout except necessary changes in form, as in other cases of foreign attachment. [2003, c. 149, §5 (AMD).]

SECTION HISTORY

2003, c. 149, §5 (AMD).



14 §2608-A. Service on financial institution as trustee

Service of trustee process on a financial institution authorized to do business in this State or credit union authorized to do business in this State, as defined in Title 9-B, section 131, is effected by one of the following means: [2003, c. 149, §6 (NEW).]

1. Designated office. Personal service by any lawful means upon the office designated by the financial institution or credit union for service of trustee process in a registry maintained for this purpose by the Secretary of State; or

[ 2003, c. 149, §6 (NEW) .]

2. Acceptance by designated officer or employee. Acceptance of service in writing by an officer or employee of the financial institution or credit union expressly authorized to accept service of trustee process.

[ 2003, c. 149, §6 (NEW) .]

SECTION HISTORY

2003, c. 149, §6 (NEW).



14 §2609. Taxes due corporation from defendant exempt

Any corporation summoned as trustee of a defendant may set off and deduct from any amount found due the defendant from the trustee and attached by trustee process the amount due from the defendant to the trustee for taxes.



14 §2610. Nonresident adjudged trustee

A person summoned as trustee may be adjudged trustee by the court although he was not then and never had been an inhabitant of the State. The action may be brought in the county in which either the plaintiff or principal defendant resides.



14 §2611. Discharge of trustees; effect on principal

If all the persons summoned as trustees are discharged or the action against them is discontinued, the plaintiff shall not proceed against the principal defendant unless there was sufficient personal service of the summons on him; but he may assume the defense of the action.



14 §2612. Trustee out of county may appear by attorney

A person summoned as trustee, and not then living in the county where the summons is returnable, need not appear in person in the original action or on motion after judgment; but he may appear by attorney and declare whether he had any goods or effects of the principal in his hands when the summons was served, and thereupon offer to submit himself to examination on oath.



14 §2613. Complaint considered true

If the plaintiff proceeds no further, the complaint shall be considered true.



14 §2614. Trustee not appearing defaulted

When a person summoned as trustee neglects to appear and answer to the action, the trustee must be defaulted and adjudged trustee to the extent that such a person holds goods, effects or credits of the principal defendant otherwise available to satisfy the unsatisfied portion of final judgment. Nothing in this section limits the additional remedies available under this chapter for the trustee's failure to disclose, including the assessment of costs under section 2701 or, in a proper case, contempt. [2003, c. 149, §7 (AMD).]

SECTION HISTORY

2003, c. 149, §7 (AMD).



14 §2615. Questions of fact for court or jury

Any question of fact arising upon such additional allegations may, by consent, be decided by the court or submitted to a jury in such manner as the court directs.



14 §2616. Disclosure of assignment of principal's claim

When it appears by the answers of a trustee that any goods, effects or credits in his hands are claimed by a 3rd person by virtue of an assignment from the principal debtor or in some other way, the court may permit such claimant to appear, if he sees cause. If he does not appear voluntarily, notice may be issued and served on him as the court directs. If he appears, he may be admitted as a party to the action so far as respects his title to the goods, effects or credits in question, and he may allege and prove any facts not stated or denied in the disclosure of the trustee. If he does not appear in person or by attorney, the assignment shall have no effect to defeat plaintiff's attachment.



14 §2617. Principal defendant may testify

On the trial between the attaching creditor and such claimant, the principal defendant may be examined as a witness for either party if there is no other objection to his competency except his being a party to the original action.



14 §2618. Form of judgment against principal and trustee

When the plaintiff recovers judgment against the principal and there is any supposed trustee who has not appeared and been discharged by disclosure or discontinuance of the action against him, the court shall award judgment and execution against the goods, effects and credits in his hands, as well as against the principal, in the usual form.



14 §2619. Executor or administrator liable as trustee; stockholders

Any debt or legacy due from an executor or administrator and any goods, effects and credits in his hands, as such, may be attached by trustee process. The amount which a stockholder of a corporation is liable to pay to a judgment creditor thereof may be attached by a creditor of such judgment creditor by trustee process served on such stockholder at any time after the commencement of the judgment creditor's action against him, and before the rendition of judgment therein.



14 §2620. Settling value as between principal and trustee

When, by the terms of the contract between the trustee and the principal debtor, any mode of ascertaining the value of the property to be delivered to the officer is pointed out, the officer shall, on application of the trustee, notify the principal debtor previous to the delivery that the value may be thus ascertained so far as it may affect the performance of the contract. In other cases the value of the property, as between the principal and the trustee, shall be estimated and ascertained by the appraisal of 3 disinterested men chosen, one by the trustee, one by the officer and one by the principal if he sees cause; and if he neglects or refuses, by the officer. They shall all be duly sworn to appraise the same and the officer, justice and appraisers shall certify their doings on the execution.



14 §2621. Part of goods taken; delivery of residue

When a part of such goods and articles is taken on execution, the trustee may deliver the residue to the principal or tender it to him within 30 days after satisfaction of the execution, as he might have delivered the whole.



14 §2622. Disposal of surplus

Any surplus money remaining in the hands of the officer after satisfying the execution and fees shall be paid to the principal, if within his precinct; if not, to the trustee.



14 §2623. Trustee process after commitment of debtor

When a judgment creditor has caused the debtor to be committed on execution and afterwards discovers goods, effects or credits of the debtor not attachable by ordinary process of law, he may have the benefit of the trustee process like any other creditor if, within 7 days after service of the process, he discharges the debtor from prison by a written direction to the jailer stating the reason therefor, but such discharge shall not annul or affect the judgment.



14 §2624. Defendant summoned as trustee of plaintiff

When an action is brought for the recovery of a demand and the defendant is summoned as a trustee of the plaintiff, the action shall be continued to await the disclosure of the trustee unless the court otherwise orders, and if the defendant is adjudged trustee, the disclosure and the proceedings thereon may be given in evidence on the trial of the action between the trustee and his creditor.



14 §2625. Defendant in pending action summoned as trustee of plaintiff

If, during the pendency of an action, the defendant is summoned as trustee of the plaintiff, the first action may nevertheless proceed so far as to ascertain by a verdict or otherwise, what sum, if any, is due from the defendant; but the court may, on motion of the plaintiff in the trustee action, continue it for judgment until the termination of the trustee action, or until the attachment therein is dissolved by the discharge of the trustee or satisfaction of the judgment otherwise.



14 §2626. Defendant not judged trustee after judgment in first action

If the first action is not continued and judgment is rendered therein, the defendant shall not afterwards be adjudged a trustee on account of the demand thus recovered against him while he is liable to an execution thereon.



14 §2627. Before final judgment, defendant judged trustee in other action

If, before final judgment is rendered in the first action, the defendant in that action is adjudged trustee in the other and pays thereon the money demanded in the first action or any part of it, the fact shall be stated on the record of the first action and judgment therein shall be rendered for the costs due to the plaintiff and for such part of the debt or damages, if any, as remains due and unpaid.



14 §2628. Money or thing trusteed before it is payable

Any money or other thing due absolutely to the principal defendant may be attached before it has become payable, but the trustee is not required to pay or deliver it before the time appointed therefor by the contract.



14 §2629. Goods fraudulently conveyed, trusteed

If an alleged trustee has in his possession goods, effects or credits of the principal defendant which he holds under a conveyance fraudulent and void as to the defendant's creditors, he may be adjudged a trustee on account thereof, although the principal defendant could not have maintained an action therefor against him.



14 §2630. Retention of pay due trustee; unliquidated damages excepted

Every trustee may retain or deduct out of the goods, effects and credits in his hands all his demands against the principal defendant, of which he could have availed himself if he had not been summoned as trustee, by way of counterclaim on trial or by a setoff of judgments or executions between himself and the principal defendant, except unliquidated damages for wrongs and injuries. He is liable for the balance only, after their mutual demands are adjusted.



14 §2631. Amount chargeable to trustee

When a person is adjudged trustee on disclosure in the original action, the amount for which he is chargeable shall be fixed by the court, subject to appeal, and be conclusive in proceedings after judgment unless, for cause shown, an additional disclosure is allowed. On default, the amount need not be expressed in the judgment. In all proceedings after judgment, if he is adjudged trustee, the amount for which he is chargeable shall be set forth.



14 §2632. Discharge no bar to principal's claim

If an alleged trustee is discharged, the judgment shall be no bar to an action brought by the principal defendant against him for the same demand.






Article 2: EXAMINATION AND DISCLOSURE

14 §2701. Liability of trustee for failure to disclose

If a person resident in the county in which the action is commenced is summoned and neglects to serve a disclosure under oath submitting to examination within the time required therefor, without reasonable excuse, he is liable for all costs afterwards arising in the action, to be paid out of his own goods or estate if judgment is rendered for the plaintiff, unless paid out of the goods or effects in his hands belonging to the principal.



14 §2702. False disclosure

Whoever, summoned as trustee, upon his examination willfully and knowingly answers falsely, shall be deemed guilty of perjury, and shall pay to the plaintiff in the action so much of the judgment recovered against the principal defendant as remains unsatisfied, with interest and costs, to be recovered in a civil action.



14 §2703. Commissioner to take disclosure

The court in which the action is pending may appoint a commissioner to take the trustee's examination and disclosure when any reasonable cause appears and may prescribe the notice to be given to the plaintiff of the time and place thereof. Upon return of such service, the examination and disclosure shall be taken and sworn to before the commissioner, and being certified by him and returned to court, the same proceedings may be had thereon as if it had been in court.



14 §2704. Trustee leaving State discloses before notary

When a person summoned as trustee is about to depart from the State or go on a voyage and not return before his disclosure under oath is required to be served, he may apply to a notary public of the county where he resides for a notice to the plaintiff to appear before the notary at a place and time appointed for taking his disclosure. On service made and returned according to the order of the notary, the examination and disclosure shall be taken and sworn to before him; and being certified and returned to the court, the same proceedings may be had thereon as if it had been in court. [1981, c. 456, Pt. A, §52 (AMD).]

SECTION HISTORY

1981, c. 456, §A52 (AMD).



14 §2705. Trustee may disclose by consent

The examination and disclosure of any person summoned as trustee may be taken, as provided in section 2704, when the plaintiff and trustee consent thereto.



14 §2706. Disclosure sworn to

The disclosure, when completed and subscribed by the trustee, shall be sworn to by him in open court or before a notary public. [1981, c. 456, Pt. A, §53 (AMD).]

SECTION HISTORY

1981, c. 456, §A53 (AMD).



14 §2707. Examination of trustee

If the plaintiff thinks proper to examine the supposed trustee on oath, the answers may be taken in the county in which the trustee resides before a Justice of the Superior Court or a notary public. [1981, c. 456, Pt. A, §53 (AMD).]

SECTION HISTORY

1981, c. 456, §A53 (AMD).



14 §2708. Disclosure under oath

When a trustee has submitted himself to examination on oath in court, his disclosure may be sworn to before a justice of the court or a notary public, and being filed in court, shall have the same effect as if sworn to in open court. [1981, c. 456, Pt. A, §53 (AMD).]

SECTION HISTORY

1981, c. 456, §A53 (AMD).



14 §2709. Trustee may submit statement of facts

If a person summoned admits that he has in his hands goods, effects or credits of the principal or wishes to refer that question to the court upon the facts, he may make a declaration of such facts as he deems material and submit himself thereupon to a further examination on oath. Such declaration and further examination, if any, shall be sworn to as before provided for in this chapter.



14 §2710. Disclosure deemed true

The answers and statements sworn to by a trustee shall be deemed true in deciding how far he is chargeable until the contrary is proved, but the plaintiff, defendant and trustee may allege and prove any facts material in deciding that question.



14 §2711. Time extended for trustee to disclose

The plaintiff and supposed trustee may by agreement entered on the docket extend the time within which the supposed trustee may make disclosure, preserving all the advantages that he would have on appearing and disclosing within the time required.



14 §2712. Disclosure of property mortgaged to trustee

When a trustee states in his disclosure that he had, at the time when the process was served on him, in his possession property not exempted by law from attachment, mortgaged, pledged or delivered to him by the principal defendant to secure the payment of money due to him and that the principal defendant has an existing right to redeem it by payment thereof, the court before which the action is pending shall order that on payment or tender of such money by the plaintiff to said trustee within such time as the court orders and while the right of redemption exists, he shall deliver the property to the officer serving the process, to be held and disposed of as if it had been attached on mesne process; and in default thereof, that he shall be charged as the trustee of the principal debtor. This order shall be entered on the records of the court.



14 §2713. Excess determined by court or jury

If it appears that the plaintiff has complied with the order of the court and that the trustee has refused or neglected to comply therewith, the court shall enter up judgment against him for the amount due and returned unsatisfied on the execution if there appears to be in his hands such an amount of the property mortgaged over and above the sum due him; but if not, then for the amount of said property exceeding that sum, if any. The amount of this excess shall be determined by the court or jury.



14 §2714. On disclosure trustee delivers property to officer

If, by the disclosure, it appears that the property in the hands of the supposed trustee was mortgaged, pledged or subject to a lien to indemnify him against any liability or to secure the performance of any contract or condition and that the principal defendant has an existing right to redeem it, the court may order that, upon the discharge of such liability or the performance of such contract or condition by the plaintiff, within such time as the court orders and while the right of redeeming exists, such trustee shall deliver the property to the officer, to be by him held and disposed of as if it had been attached.






Article 3: INTEREST SUBJECT TO REDEMPTION

14 §2751. Demands assigned as security trusteed and redeemed

When it appears that a person summoned as trustee is indebted to the principal defendant on any demand on which he might be held as trustee, but that it has been conditionally assigned as security and the principal defendant has a subsisting right to redeem it, the court may order that on fulfillment of such conditions by the plaintiff within the time fixed by the court and while the right to redeem exists, the trustee shall be held for the full amount of such demand. When the court is satisfied that its order has been complied with, it may charge the trustee accordingly.



14 §2752. Plaintiff's rights in case of redemption

The officer making demand on the trustee upon the execution shall first deduct from the amount received by him the sum paid by the plaintiff to redeem, if any, with interest and shall apply the balance on the execution. If the demand has been redeemed otherwise than by the payment of money, the plaintiff shall be subrogated for the holder thereof and have the same rights and remedies against the principal defendant, and may enforce them, at his own expense, in the name of such holder or otherwise.






Article 4: SALE ON EXECUTION

14 §2801. Trustee's articles delivered to officer for sale

When a person summoned as trustee is bound to deliver to the principal defendant any specific articles, he shall deliver them or so much thereof as may be necessary, to the officer holding the execution. They shall be sold by the officer and the proceeds applied and accounted for as if they had been taken on execution in common form.



14 §2802. Remedy where trustee refuses to deliver

If the trustee neglects or refuses to deliver them, or sufficient to satisfy the execution, the judgment creditor has his remedy on motion as provided in sections 2951 to 2955 and section 3001; and the debtor has his remedy for an overplus belonging to him as at common law.



14 §2803. Disposal of proceeds

The officer, having sold on execution any personal property delivered to him by virtue of this chapter, after deducting the fees and charges of sale, shall pay to the plaintiff the sum by him paid or tendered to the trustee or applied in the performance of such contract or condition or discharge of such liability and the interest from the time of such payment, tender or application to the time of sale. So much of the residue as is required therefor, he shall apply in satisfaction of the plaintiff's judgment and pay the balance, if any, to the debtor, first paying the trustee his costs accruing as provided in section 2902.



14 §2804. Trustee may sell mortgaged property

Nothing contained in this chapter shall prevent the trustee from selling the goods in his hands for the payment of the sum for which they were mortgaged, pledged or otherwise liable, at any time before the amount due to him is paid or tendered, if the sale would have been authorized by the terms of the contract between him and the principal defendant.






Article 5: DEATH OF TRUSTEE

14 §2851. Goods held by administrator

If a person summoned as a trustee in his own right dies before the judgment recovered by the plaintiff is satisfied, the goods, effects and credits in his hands at the time of attachment remain bound thereby, and his executors or administrators are liable therefor as if the summons had been originally served on them.



14 §2852. Before judgment; administrator cited

If he dies before judgment in the original action, his executor or administrator may appear voluntarily or may be cited to appear as in case of the death of a defendant in an ordinary action. Further proceedings shall then be conducted as if the executor or administrator had been originally summoned as trustee; except that the examination of the deceased, if any had been taken and filed, shall have the same effect as if he were living.



14 §2853. Failure of administrator to appear; judgment rendered

If in such case the executor or administrator does not appear, the plaintiff, instead of suggesting the death of the deceased, may take judgment against him by default or otherwise, as if he were living. The executor or administrator shall pay, on the execution, the amount which he would have been liable to pay to the principal defendant. He shall be thereby discharged from all demands on the part of the principal defendant in the action for the amount so paid, as if he had himself been adjudged trustee.



14 §2854. Failure of executor or administrator to pay; plaintiff proceeds on motion

If the executor or administrator in the case last mentioned does not voluntarily pay the amount in his hands, the plaintiff may proceed on motion as if the judgment in the first action had been against him as trustee, but if he is discharged, he may recover costs or not at the discretion of the court.



14 §2855. Death of trustee within 30 days after judgment; procedure to preserve attachment

If any person against whom execution issues as trustee is not living at the expiration of 30 days after final judgment in the action, the demand, to be made by force of the execution for continuing the attachment as provided in section 2956, may be made on his executor or administrator at any time within 30 days after his appointment with the same effect as if made within 30 days after the judgment.



14 §2856. Execution where administrator judged trustee

When an executor or administrator is adjudged trustee on account of goods, effects or credits in his hands or possession merely as executor or administrator in an action originally commenced against him as a trustee, or against the deceased, the execution shall not be served on his own goods or estate or on his person; but he is liable for the amount in his hands, in like manner and to the same extent only, as he would have been to the principal defendant if there had been no trustee process.



14 §2857. Remedy on bond where executor or administrator fails to pay

If after final judgment against an executor or administrator for any certain sum due from him as trustee he neglects to pay it, the original plaintiff in the foreign attachment has the same remedy for recovering the amount, either upon a suggestion of waste or by an action on the administration bond, as the principal defendant in the foreign attachment would have had upon a judgment recovered by himself for the same demand against the executor or administrator.






Article 6: COSTS AND EXPENSES

14 §2901. Discontinuance of action

When a trustee action is discontinued or settled by the principal parties to the action, the trustee is entitled to no costs if the plaintiff or the plaintiff's attorney, at least 7 days before the trustee's disclosure under oath is required to be served, notifies the trustee in writing that the action has been discontinued. Upon conclusion of the principal action, when the goods, effects or credits trusteed are not to be used to satisfy a judgment, the plaintiff or the plaintiff's attorney shall notify the trustee in writing within 30 days of the extinguishment of plaintiff's claim to such property. [2003, c. 149, §8 (AMD).]

If the trustee discloses possession of goods, effects or credits of the principal defendant, or by virtue of default is adjudged trustee, and the trusteed funds are not collected or released within 7 years, they must be presumed abandoned under Title 33, chapter 41 unless the trustee is served with a certificate of the clerk of the appropriate court, between 30 and 90 days prior to such date, evidencing that the principal action is still pending. [2003, c. 149, §8 (NEW).]

SECTION HISTORY

2003, c. 149, §8 (AMD).



14 §2902. Trustee entitled to costs; payment

If any supposed trustee serves within the time required therefor a disclosure under oath declaring that at the time of the service of the trustee process upon him he had no goods, effects or credits of the principal in his possession and submitting himself to an examination, on oath, he is entitled to his costs as in civil actions where issue is joined for trial. If adjudged a trustee, he may deduct his costs from the goods, effects and credits in his hands and he shall be chargeable for the balance only to be paid on the execution. If such goods, effects and credits are not of sufficient value to discharge the costs taxed in his favor, he shall have judgment and execution against the plaintiff for the balance of such costs, after deducting the sum disclosed, in the same manner as if he had been discharged.



14 §2903. Lien for costs on articles at hand; payment by officer

Where any person is adjudged trustee for specific articles in his hands, he has a lien thereon for his costs. The officer who disposes thereof on execution shall pay the trustee the amount due him for costs and deduct it from the amount of sale and account to the creditor for the balance. The amount of such fees shall be indorsed on the execution by the clerk and be evidence of the lien.



14 §2904. Compensation when trustee in another county

When the trustee, at the time when the summons was served on him, did not live in the county where the summons is returnable, the court shall, in case of his discharge, allow him, in addition to his legal fee, a reasonable compensation for his time and expenses in appearing and defending.



14 §2905. Trustees jointly liable for costs

When several trustees, resident in the county where the action is pending, are summoned and neglect to appear, the judgment for costs shall be rendered against them jointly.



14 §2906. Costs when trustees out of county or reside out of State

Persons summoned as trustees, residing out of the county where the action is pending, are not liable for any costs arising on the original process. If the person summoned as trustee is out of the State at the time the summons is served on him and appears within 20 days after his return, he shall be allowed his costs and charges as if he had appeared at the time otherwise required therefor.



14 §2907. Action fails, costs for defendant and trustee

When the plaintiff does not support his action, the court shall award costs against him in favor of the principal and in favor of the persons summoned as trustees severally who appeared and submitted to examination on oath, and several executions shall issue accordingly.



14 §2908. No costs for trustee unless he appears

When a person, summoned as trustee, does not come into court and declare that he had no property or credits of the principal in his hands when the summons was served and submit himself to examination on oath, the court shall not award costs in his favor although the action is voluntarily dismissed.



14 §2909. Trustee's liability for costs

If the amount disclosed is as large as the sum recovered in the action, the trustee is liable to no costs after service of the trustee process upon him; otherwise, he is liable to legal costs.



14 §2910. Trustee's failure to pay costs when liable

If the person summoned as trustee and liable for costs as provided in section 2701 does not voluntarily pay them when demanded by the officer serving the execution, the officer shall state the fact in his return thereon. If it appears thereby that the costs have not been paid by anyone, the court shall award execution against such trustee for the amount thereof.









Subchapter 2: PROCEDURE AFTER JUDGMENT

Article 1: GENERAL PROVISIONS

14 §2951. Motion by plaintiff against trustee

When a person adjudged a trustee in the original action does not, on demand of the officer holding the execution, pay over and deliver to him the goods, effects and credits in his hands and the execution is returned unsatisfied, the plaintiff may on motion in the original action require the trustee to show cause why judgment and execution should not be awarded against him and his own goods and estate for the sum remaining due on the judgment against the principal defendant. A trustee who has not appeared shall be given such notice as the court may direct.



14 §2952. Judgment against trustee where no examination

After notice of a motion under section 2951 has been served, if the person neglects to appear and answer to the motion, that person must be defaulted and adjudged trustee to the extent that the person holds goods, effects or credits of the principal defendant otherwise available to satisfy the unsatisfied portion of final judgment. Nothing in this section limits the additional remedies available under this chapter for the trustee's failure to disclose, including the assessment of costs under section 3102. [2003, c. 149, §9 (AMD).]

SECTION HISTORY

2003, c. 149, §9 (AMD).



14 §2953. Judgment when all trustees default

When all the trustees are defaulted in proceedings after judgment, not having been examined in the original action, the court may enter up joint or several judgments, as the case requires, and issue execution in common form.



14 §2954. Default on proceedings after judgment

If a trustee defaulted on proceedings after judgment was examined in the original action, judgment shall be rendered on the facts stated in his disclosure or proved at the trial, for such part of the goods, effects and credits for which he is chargeable as trustee as remain in his hands, if any, or so much thereof as is then due and unsatisfied on the judgment against the principal defendant. If it appears that such person paid and delivered the whole amount thereof on the execution issued on the original judgment, he is not liable for costs on the proceedings after judgment.



14 §2955. Trustee may be examined again though examined in original action

If he had been examined in the original action, the court may permit or require him to be examined anew in the proceedings after judgment. He may then prove any matter proper for his defense. The court may enter such judgment as law and justice require, upon the whole matter appearing on such examination and trial.



14 §2956. Goods not demanded in 30 days are liable to other attachment

When a person is adjudged trustee, if the goods, effects and credits in his hands are not demanded of him by virtue of the execution within 30 days after final judgment, their attachment by the original process is dissolved and they are liable to another attachment as though the prior attachment had not been made; but when the debt due from the trustee to the principal defendant is payable at a future day or specific property is in his hands which he is bound to deliver at a future day, the attachment continues until the expiration of 30 days after such debt is payable in money or the property is demanded of the trustee.



14 §2957. Principal may recover where no 2nd attachment

If there is no 2nd attachment, the principal defendant may recover the goods, effects and credits, if not so demanded, as if they had not been attached.



14 §2958. Demand where trustee out of State or lacks dwelling in State

When the officer holding an execution cannot find the trustee in the State, a copy of the execution may be left at his dwelling house or last and usual place of abode, with notice to the trustee indorsed thereon and signed by the officer, signifying that he is required to pay and deliver, towards satisfying such execution, the goods, effects and credits for which he is liable. When such trustee has no dwelling house or place of abode in the State, such copy and notice may be left at his dwelling house or place of abode without the State or be delivered to him personally by the officer or other person by his direction. Such notice in either case is a sufficient demand for the purposes mentioned in sections 2956 and 2957.



14 §2959. Effect of judgment against trustee

A judgment against any person as trustee discharges him from all demands by the principal defendant or his executors or administrators for all goods, effects and credits paid, delivered or accounted for by the trustee thereon. If he is afterwards sued for the same by the defendant or his executors or administrators, such judgments and disposal of the goods, effects and credits, being proved, shall be a bar to the action for the amount so paid or delivered by him. Such payment, delivery or accounting for may be made either to the officer holding the execution or to the plaintiff or his attorney of record, and may be proved by the officer's return upon the execution, by indorsement made thereon by the plaintiff or his attorney of record or by any other competent evidence.



14 §2960. Trustee process on judgment dismissed; costs

When trustee process is used in connection with an action on a judgment on which execution might legally issue and it appears to the court that, at the time of bringing it, the defendant openly had visible property liable to attachment sufficient to satisfy such judgment, or that it was brought for the purpose of vexation or to accumulate costs, it shall at any time on motion be dismissed, with costs to the defendant.






Article 2: COSTS AND EXPENSES

14 §3001. Liability for costs if discharged in proceedings after judgment

If the trustee appears and answers in the proceedings after judgment and was not examined in the original action, he may be examined as he might have been in the original action. If, on such examination, he appears not chargeable, the court shall render judgment against him for costs only, if resident in the county where the original process was returnable; but if not resident in such county, he shall not pay or recover costs.



14 §3002. Trustee exempt from costs in proceedings after judgment

If a person summoned as trustee is prevented from appearing in the original action by absence from the State or any other reason deemed sufficient by the court and a default is entered against him, he is not liable for costs in the proceedings after judgment; but, on his disclosure, the court may allow him his reasonable costs and charges, to be retained or recovered as if he had appeared in the original action.






Article 3: APPEALS

14 §3051. On appeal whole case re-examined by law court

Whenever objections are made to the ruling and decision of a justice as to the liability of a trustee, the whole case may be reexamined and determined by the law court on appeal and remanded for further disclosure or other proceedings, as justice requires.









Subchapter 3: DISTRICT COURTS

14 §3101. Form and service of trustee summons

When a trustee process is issued by a District Court, the summons shall be substantially in the form used in the Superior Court, and be served 7 days before the return day in the same manner as in the Superior Court; and shall be brought in the division where either of the supposed trustees resides. If not so brought, it shall be dismissed and the trustees shall recover their costs.



14 §3102. Default for nonappearance; costs

When the person summoned under section 3101 does not appear and answer to the action, that person must be defaulted, adjudged trustee to the extent provided in section 2614 and be liable to costs. If that person appears at the return day and submits to an examination on oath and is discharged, the person must be allowed legal costs. If the person is charged, the person may retain the amount of costs. When the plaintiff dismisses the action against the trustee or the principal, the trustee must be allowed costs. [2003, c. 149, §10 (AMD).]

SECTION HISTORY

2003, c. 149, §10 (AMD).



14 §3103. Subsequent proceedings; discharge if judgment less than $5 except counterclaim

All subsequent proceedings in such actions shall be the same as in the Superior Court, varying the forms as circumstances require. When, in a trustee action before such District Court, the debt recovered against the principal is less than $5, the trustee shall be discharged unless the judgment is so reduced by means of a counterclaim filed.



14 §3104. Execution where principal or trustee moves

If, after a judgment is rendered in such trustee process, the principal defendant or trustee removes from the county in which it was rendered, such court may issue execution against either, directed to the proper officer of any other county where he is supposed to reside.



14 §3105. Discharge of trustee in another county

When an action is brought against a trustee in a county where he resides but where neither the plaintiff nor defendant resides, and the trustee is discharged or the action is dismissed as to him, the action shall still proceed if there was legal service on the principal defendant, unless it is set forth by motion or answer and established on hearing that the trustee was collusively included in the action for the purpose of giving the court in such county jurisdiction.









Chapter 502: ENFORCEMENT OF MONEY JUDGMENTS

14 §3120. Purpose

The purpose of this chapter is to provide an efficient procedure for the enforcement of money judgments. It is not an exclusive procedure and may be utilized with any other available procedure. [1987, c. 184, §1 (NEW).]

SECTION HISTORY

1987, c. 184, §1 (NEW).



14 §3121. Definitions

For the purposes of this chapter, unless the context otherwise indicates, the following words shall have the following meanings: [1971, c. 408, §1 (NEW).]

1. Earnings. "Earnings" means compensation paid or payable for personal services, whether denominated as wages, salary, commissions, bonuses or otherwise, and includes periodic payments pursuant to a pension or retirement program.

[ 1971, c. 408, §1 (NEW) .]

2. Disposable earnings. "Disposable earnings" means that part of the earnings of any judgment debtor remaining after the deduction from those earnings of any amounts required by law to be withheld.

[ 1971, c. 408, §1 (NEW) .]

2-A. Individual. "Individual" means only a natural person.

[ 1987, c. 184, §2 (NEW) .]

3. Judgment creditor. "Judgment creditor" means any person, corporation, partnership or other entity who or which is the owner of any judgment unsatisfied in whole or in part, and the Department of Human Services when it is collecting child support.

[ 1995, c. 419, §6 (AMD) .]

4. Judgment debtor. "Judgment debtor" means any person, corporation, partnership or other entity against whom or which a judgment has been entered and that judgment is unsatisfied in whole or in part.

[ 1971, c. 408, §1 (NEW) .]

5. Person. "Person" means an individual, trust, estate, partnership, association, company, corporation, political subdivision or instrumentality of the State.

[ 1987, c. 184, §2 (NEW) .]

6. Sheriff. For the purposes of sections 3134 to 3136, "sheriff" means a sheriff, deputy sheriff, police officer, special police officer or constable.

[ 1987, c. 184, §2 (NEW) .]

Whenever a judgment creditor, judgment debtor or a 3rd party is a corporation or other legal entity and is required to perform any act under this chapter, such acts shall be performed by the officers, directors or managing agents of the entity or by the persons controlling the entity, whichever is appropriate. Except where personal appearance or testimony is required in response to a subpoena or civil order of arrest under this chapter, the judgment creditor, judgment debtor or 3rd party may act by or through an attorney. [1987, c. 184, §3 (AMD).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1987, c. 184, §§2,3 (AMD). 1995, c. 419, §6 (AMD).



14 §3121-A. Venue

1. Commencement of proceedings. Notwithstanding Title 4, section 155 and any provisions set forth elsewhere, and except as provided in subsection 2 and Title 19-A, section 2361, subsection 2, any proceeding under this chapter must be commenced in a division of the District Court as follows.

A. Except as provided in paragraph D, if the judgment debtor is an individual who resides within this State, the proceeding must be commenced in the division in which the judgment debtor resides. [1995, c. 419, §7 (AMD).]

B. Except as provided in paragraph D, if the judgment debtor is a nonresident individual, the proceeding must be commenced in the division in which the debtor is commorant. [1995, c. 419, §7 (AMD).]

C. Except as provided in paragraph D, if the judgment debtor is not an individual, the proceeding must be commenced in a division in which the debtor maintains a place of business. If the judgment debtor does not maintain a place of business in this State, the proceeding must be commenced in a division in which a civil summons could be served upon the debtor or in any division in which the action resulting in the judgment could have been brought. [1995, c. 419, §7 (AMD).]

D. Any proceeding under this chapter may be commenced in the division where the judgment creditor, if an individual, resides or, if not an individual, has a place of business, except that a consumer debt proceeding must be commenced, at the option of the creditor, in the division where the consumer transaction occurred or where the judgment debtor resides. Consumer debts are limited to debts arising from purchases that are primarily for personal, family or household purposes. [1989, c. 655, (AMD).]

[ 1995, c. 694, §17 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Civil order of arrest; contempt. Any proceeding under this chapter in which the judgment debtor is an individual who resides in this State shall be transferred to the division in which the debtor resides immediately after:

A. The issuance of a civil order of arrest pursuant to section 3134, subsection 1, or section 3136; or [1987, c. 184, §4 (NEW).]

B. The filing of a motion for contempt pursuant to section 3134, subsection 2. [1987, c. 184, §4 (NEW).]

The division in which the judgment debtor resides shall be set forth in the affidavit or statement under oath required by section 3134, subsection 1 or 2, or section 3136, subsection 1. Any civil order of arrest issued pursuant to section 3134, subsection 1, or section 3136, and any contempt subpoena or civil contempt order issued pursuant to section 3134, subsection 2, shall be returnable only to the division in which the judgment debtor resides if that debtor is an individual who resides in this State. Any proceedings in which the judgment debtor is not such a resident individual shall be maintained as provided in subsection 1.

[ 1987, c. 184, §4 (NEW) .]

3. Improper venue, transfer, objection. If any proceeding under this chapter is brought or continued in the wrong division, the court, upon motion or its own initiative, may transfer the proceeding to the proper division. Any objection to improper venue is waived if not made before the entry of any order under this section after the appearance of the judgment debtor before the court. The court, at any time and upon motion or its own initiative, may transfer a proceeding under this subsection to another division for the convenience of the parties or witnesses, or in the interest of justice or equity.

[ 1987, c. 184, §4 (NEW) .]

4. Consent. With the approval of the court, any proceeding under this chapter may be commenced or continued in any division consented to by the judgment debtor and the judgment creditor.

[ 1987, c. 184, §4 (NEW) .]

SECTION HISTORY

1987, c. 184, §4 (NEW). 1989, c. 655, (AMD). 1995, c. 419, §7 (AMD). 1995, c. 694, §D17 (AMD). 1995, c. 694, §E2 (AFF).



14 §3122. Subpoenas

1. Disclosure subpoena. A judgment creditor, for the purpose of determining the ability of the judgment debtor to satisfy the judgment, may subpoena the judgment debtor by disclosure subpoena to appear before a judge of the District Court. The subpoenas shall be issued in blank by the clerks of the District Court. The subpoena shall set forth the title of the action; the date and place where the judgment debtor is ordered to appear for the disclosure hearing; an order to produce any documents requested by the judgment creditor; a warning that failure to obey the subpoena may result in the arrest of that person or an order to the debtor's employer to withhold a portion of the debtor's wage, or both; and a notification that the debtor is entitled to be heard on issues concerning his ability to pay the judgment and whether his income or assets are exempt from court order.

[ 1987, c. 184, §5 (NEW) .]

2. Witness subpoena. Any party may subpoena any witness to any hearing provided for in this chapter in the manner authorized by law.

[ 1987, c. 184, §5 (NEW) .]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 429, (AMD). 1973, c. 477, §§1,2 (AMD). 1981, c. 389, §1 (RPR). 1987, c. 184, §5 (RPR).



14 §3123. Service disclosure of subpoena

1. Service on individual.

[ 1997, c. 21, §1 (RP) .]

2. Service on nonindividual.

[ 1997, c. 21, §1 (RP) .]

3. Service of disclosure subpoena. Service of the disclosure subpoena on a judgment debtor must be made by delivering a copy of the subpoena to the judgment debtor by any method by which service of civil summons may be made at least 10 days prior to the disclosure hearing.

[ 1997, c. 21, §2 (NEW) .]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §3 (AMD). 1981, c. 389, §2 (AMD). 1987, c. 184, §6 (RPR). 1997, c. 21, §§1,2 (AMD).



14 §3124. Successive disclosures

A judgment creditor may subpoena the judgment debtor to disclose no more often than once every 6 months, except upon motion for good cause shown. [1971, c. 408, §1 (NEW).]

SECTION HISTORY

1971, c. 408, §1 (NEW).



14 §3125. Appearance and examination of the debtor

1. Disclosure hearing. Unless there is an agreement which meets the requirements of subsection 2, the judgment debtor shall appear at the time and place indicated in the subpoena for a hearing to determine his ability to pay the judgment. The debtor shall be placed under oath and shall disclose his income, assets and any other information which will aid the judgment creditor in enforcing the judgment. Unless the debtor fails to appear for the disclosure hearing, testimony of the debtor shall be taken before the court issues any order pursuant to this chapter.

[ 1987, c. 184, §7 (NEW) .]

2. Agreement. If the creditor or the debtor, at or prior to the disclosure hearing, presents the court with a written agreement for an order pursuant to section 3126-A with affidavit signed by the judgment debtor on a form provided by the District Court, the court may enter an order for an installment payment in the amount agreed upon by the parties or a lesser amount without the necessity of appearance by the parties. In determining whether to accept, reject or modify to a lesser amount the agreement of the parties, the court shall apply the factors set forth in section 3126-A, subsection 4.

[ 1999, c. 587, §1 (AMD) .]

3. Continuances. A continuance of the disclosure hearing may be granted for good cause.

[ 1987, c. 184, §7 (NEW) .]

4. Witnesses. Either party may subpoena any witness to the disclosure hearing for the purpose of taking testimony as to the ability of the judgment debtor to satisfy the judgment.

[ 1987, c. 184, §7 (NEW) .]

5. Orders. In appropriate circumstances, the court may issue any combination of orders allowed by this chapter.

[ 1987, c. 184, §7 (NEW) .]

6. Termination. If the court is satisfied that the debtor has no earnings, property or other assets from which he can satisfy the judgment, in whole or in part, the disclosure shall be terminated. Failure of the judgment creditor to appear at the time and date set forth in the subpoena shall result in a termination of the disclosure hearing. Any dismissal or withdrawal of the disclosure subpoena by the judgment creditor after it has been served on the debtor shall be considered a termination of the disclosure hearing. A terminated hearing shall be considered a completed hearing for the purposes of section 3124.

[ 1987, c. 184, §7 (NEW) .]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1987, c. 184, §7 (RPR). 1987, c. 708, §7 (AMD). 1999, c. 587, §1 (AMD).



14 §3125-A. Debtor subject to loss or suspension of right to operate or register a motor vehicle

A judgment debtor subject to suspension or loss of the right to operate or register a motor vehicle under Title 29-A, section 2251, subsection 10 may request a disclosure hearing on the issue of how to satisfy the judgment. The court may enter an order for an installment payment agreement in the manner agreed upon by the parties or a modified order in accord with the factors set forth in section 3126-A, subsection 4. If the parties fail to reach an agreement for an order, the judgment debtor may ask the court for the entry of an installment payment agreement in consideration of those factors. [1999, c. 587, §2 (AMD).]

SECTION HISTORY

1991, c. 699, §1 (NEW). 1995, c. 65, §A37 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 587, §2 (AMD).



14 §3126. Fees and costs

The disclosure subpoena, return of service and the writ of execution or an attested copy thereof shall be filed with the clerk, together with a filing fee as established by the Supreme Judicial Court pursuant to Title 4, section 175. The fee and actual costs of service shall be added to the judgment, unless the judgment creditor or his attorney fails to appear in accordance with section 3125 or unless the judge orders otherwise. Costs of service incurred by the creditor, in addition to the filing fee and the service of the disclosure subpoena, may be imposed upon the judgment debtor or the 3rd party at the discretion of the court. [1987, c. 184, §8 (AMD).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1985, c. 506, §B11 (AMD). 1987, c. 184, §8 (AMD).



14 §3126-A. Installment payments

Following a disclosure hearing, the court shall determine the amount, if any, of the installment payments that the judgment debtor must make to the judgment creditor. [1999, c. 587, §3 (NEW).]

1. Definition. For purposes of this section, "exempt income" means the debtor's right to receive:

A. A social security benefit, unemployment compensation or a local public assistance benefit; [1999, c. 587, §3 (NEW).]

B. A veteran's benefit; [1999, c. 587, §3 (NEW).]

C. A disability, illness or unemployment benefit; [1999, c. 587, §3 (NEW).]

D. Alimony, support or separate maintenance, to the extent reasonably necessary for the support of the debtor and any dependents of the debtor; and [1999, c. 587, §3 (NEW).]

E. A payment or account under a stock bonus, pension, profit sharing, annuity, individual retirement account or similar plan to the extent described in section 4422, subsection 13, paragraph E. [1999, c. 587, §3 (NEW).]

[ 1999, c. 587, §3 (NEW) .]

2. Installment payment order not permitted. The court may not order a judgment debtor to make installment payments if the judgment debtor is receiving or will receive money or earnings only from a source or sources exempt from attachment and execution under sections 4421 to 4426.

[ 1999, c. 587, §3 (NEW) .]

3. Maximum amount of earnings subject to installment payment order. In the case of a judgment debtor who is an individual, the maximum amount of earnings for any workweek that is subject to an installment order may not exceed the least of:

A. Twenty-five percent of the sum of the judgment debtor's disposable earnings and exempt income for that week; [1999, c. 587, §3 (NEW).]

B. The amount by which the sum of disposable earnings and exempt income for that week exceeds 40 times the minimum hourly wage prescribed by 29 United States Code, Section 206(a)(1); or [1999, c. 587, §3 (NEW).]

C. The total amount of disposable earnings. [1999, c. 587, §3 (NEW).]

[ 1999, c. 587, §3 (NEW) .]

4. Factors to consider in determining amount of installment payment order. In determining the amount of installment payments, the court may take into consideration:

A. The reasonable requirements of the judgment debtor and the judgment debtor's dependents; [1999, c. 587, §3 (NEW).]

B. Any payments the judgment debtor is required to make to satisfy other judgment orders or wage assignments; [1999, c. 587, §3 (NEW).]

C. Other judgment orders or wage assignments that have priority; [1999, c. 587, §3 (NEW).]

D. The amount due on the judgment; [1999, c. 587, §3 (NEW).]

E. The amount of money or earnings being or to be received; and [1999, c. 587, §3 (NEW).]

F. Any other factors the court considers material and relevant. [1999, c. 587, §3 (NEW).]

[ 1999, c. 587, §3 (NEW) .]

5. Manner of making payments. The court may prescribe the time, place and manner in which payments are to be made.

[ 1999, c. 587, §3 (NEW) .]

6. Certain orders not subject to limitations. The limitations set forth in subsection 3 do not apply to:

A. An order for the support of any person issued by a court of competent jurisdiction or in accordance with an administrative procedure if the administrative procedure is established by state law, affords substantial due process and is subject to judicial review; [1999, c. 587, §3 (NEW).]

B. An order of any court of the United States having jurisdiction over cases under 11 United States Code, chapter 13; or [1999, c. 587, §3 (NEW).]

C. A debt due for state or federal tax. [1999, c. 587, §3 (NEW).]

[ 1999, c. 587, §3 (NEW) .]

7. Maximum earnings subject to garnishment. The maximum part of the aggregate disposable earnings of an individual for any workweek that is subject to garnishment to enforce an order for the support of any person may not exceed:

A. When the individual is supporting a spouse or dependent child, other than a spouse or child with respect to whose support such order is used, 50% of that individual's disposable earnings for that week; and [1999, c. 587, §3 (NEW).]

B. When the individual is not supporting such a spouse or dependent child described in paragraph A, 60% of that individual's disposable earnings for that week. [1999, c. 587, §3 (NEW).]

If the support order being enforced is made with respect to a period that is prior to the 12-week period that ends with the beginning of that workweek, the percentage of disposable earnings subject to the garnishment is 55% under paragraph A and 65% under paragraph B.

[ 1999, c. 587, §3 (NEW) .]

SECTION HISTORY

1999, c. 587, §3 (NEW).



14 §3127. Installment payments (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §1 (NEW). 1983, c. 155, §1 (RPR). 1987, c. 184, §9 (AMD). 1999, c. 587, §4 (RP).



14 §3127-A. Order to 3rd parties to hold and answer

1. Order to hold and answer. Upon a disclosure hearing when it is shown that there is a reasonable likelihood that a 3rd party has possession or control of property in which the judgment debtor may have an interest or that the 3rd party may be indebted to the judgment debtor for other than earnings, the court, upon request of the judgment creditor, may approve the service on the 3rd party of an order to hold and answer. The order to hold and answer shall state the amount owed on the judgment debt and shall set forth the specific property of the judgment debtor alleged to be in the possession of the 3rd party, as well as any specific debt other than earnings, alleged to be owed to the judgment debtor. The order shall demand an answer under oath from the 3rd party listing all property in the possession of the 3rd party in which the judgment debtor has an interest and listing all debts, other than earnings, owed by the 3rd party to the judgment debtor, as of the date and time the order is served. The order to hold and answer shall state the consequences of the failure of the 3rd party to answer. An order to hold and answer shall be served on the 3rd party and the judgment debtor within 20 days of the date of the order. An answer form shall be supplied to the 3rd party with the order.

[ 1987, c. 184, §10 (NEW) .]

2. Answer. Within 20 days of service of the order, the 3rd party shall:

A. File with the court the answer required in the order; and [1987, c. 184, §10 (NEW).]

B. Serve copies of the answer on the judgment debtor and the judgment creditor in the manner provided in the Maine Rules of Civil Procedure, Rule 5. [1987, c. 184, §10 (NEW).]

[ 1987, c. 184, §10 (NEW) .]

3. Hold and answer. The 3rd party served with the order to hold and answer, upon receipt of the order, shall withhold and account for any property belonging to the judgment debtor and any debt due the judgment debtor, except earnings. Unless the judgment debtor or the judgment creditor requests a hearing within 20 days of the filing of the answer of the 3rd party, the property or debt listed shall be subject to any order permitted under section 3131 or 3132.

[ 1987, c. 184, §10 (NEW) .]

4. Hearing on motion. Within 20 days of the service of the answer of the 3rd party on the other parties, the judgment debtor or the judgment creditor may request by motion a hearing on the extent of the judgment debtor's interest in the property listed, the failure of the 3rd party to list property or money owed, the exempt status of property listed or any other issue concerning the judgment debtor's interest in property in the possession of the 3rd party. The motion shall be served on all parties. If after the hearing the court is satisfied as to the existence and extent of the nonexempt property of the debtor held by the 3rd party, or as to the existence and extent of any nonexempt money debt, other than earnings owed by the 3rd party to the judgment debtor, it shall make an order provided for under section 3131 or 3132.

[ 1987, c. 184, §10 (NEW) .]

5. Exception. This section does not apply to collection of amounts due on negotiable instruments or certificates of deposit unless the judgment creditor has previously obtained possession of the documents pursuant to section 3132 or otherwise.

[ 1987, c. 184, §10 (NEW) .]

6. Default. Failure of a 3rd party, duly served with an order to withhold and answer, to timely file an answer shall constitute a default as to questions of possession and ownership between the 3rd party and the judgment debtor of the specific property or debt set forth in the order. In addition, the 3rd party shall be subject to an order pursuant to section 3131 or 3132 and shall be subject to a contempt proceeding.

[ 1987, c. 184, §10 (NEW) .]

7. Enlargement of time limits. The time limits in this section may be enlarged as provided in the Maine Rules of Civil Procedure, Rule 6.

[ 1987, c. 184, §10 (NEW) .]

SECTION HISTORY

1987, c. 184, §10 (NEW).



14 §3127-B. Order to employer or payor of earnings

1. Order. When it is shown upon ex parte motion and affidavit that the judgment debtor has either failed to timely make 2 or more payments required by an installment order under section 3126-A or when the judgment debtor has failed to appear, after having been subpoenaed for a hearing provided for in this chapter, the court may approve the service of an order to withhold and answer on the judgment debtor's employer or other payor of earnings. The order must state the amount owed on the judgment debt, interest and costs. If the court has previously determined an installment payment amount under section 3126-A, the order must state that amount. The order must demand an answer under oath listing the dollar amounts of all earnings owed or payable to the debtor and the calculation of the judgment debtor's disposable earnings. The order must be served on the employer or other payor and on the judgment debtor within 60 days of the date of the order. A form answer must be attached to the order when served on the employer or other payor of earnings.

[ 1999, c. 587, §5 (AMD) .]

2. Withhold and answer. The employer or other payor served with the order shall calculate the maximum dollar amount of the employee's disposable earnings which may be applied to the debt under section 3126-A by using the form answer attached to the order. Within 20 days of service of the order, the employer or other payor of earnings shall:

A. File the completed form answer with the court; [1987, c. 184, §11 (NEW).]

B. Serve copies of the answer on the judgment debtor and the judgment creditor in the manner provided in the Maine Rules of Civil Procedure, Rule 5; and [1987, c. 184, §11 (NEW).]

C. Withhold from the employee and pay to the judgment creditor the amount of the previously ordered installment payment or the maximum dollar amount of the employee's disposable earnings which may be applied to the debt, whichever amount is less, until the court orders otherwise or the debt is satisfied. [1987, c. 184, §11 (NEW).]

[ 1999, c. 587, §5 (AMD) .]

3. Hearing on motion. Within 20 days of the service of the answer of the employer or other payor of earnings, the judgment debtor or the judgment creditor may request by motion a hearing to determine what amount, if any, of the judgment debtor's earnings should be ordered payable by the employer or other payor to the judgment creditor. The motion must be served on the employer or other payor as well as the other party. After the hearing, if the court is satisfied as to the existence and amount of the judgment debtor's disposable earnings payable by the employer or other payor, it may issue an order to the employer or other payor to withhold an amount, subject to the requirements of section 3126-A, from the earnings of the judgment debtor and pay the amount to the judgment creditor. If the court fails to find disposable earnings payable by the employer or other payor, it may terminate the withholding required under subsection 2. If the court terminates withholding or reduces the amount withheld, the court may order appropriate reimbursement of the judgment debtor by either the employer or the judgment creditor. No reimbursement or retroactive withholding is permitted against the employee if the court order increases the amount withheld.

[ 1999, c. 587, §5 (AMD) .]

4. Withholding charge. An employer or other payor subject to a withholding order may charge a fee of $1 per check issued and forwarded to the judgment creditor. This fee shall be deducted from the amount withheld prior to its remittance to the judgment creditor.

[ 1987, c. 184, §11 (NEW) .]

5. Default. Failure of an employer or other payor of earnings, duly served with an order to withhold and answer, to timely file an answer shall constitute a default and subject the employer or other payor to separate liability for an amount equal to that portion of the judgment debt which could properly have been withheld under subsection 2, plus interest. This liability accumulates unless the employer or other payor files a late answer. When the employer files a late answer, the accumulated liability continues for 20 days from the answer or, if a motion is filed under subsection 3, until the court makes an order.

[ 1987, c. 184, §11 (NEW) .]

6. No discharge or contribution. No employer may discharge any employee because his earnings are subject to an order under this section. The employer shall not have a cause of action against the employee to recover any amounts paid by the employer to the creditor under the employer's separate liability as provided under subsection 5.

[ 1987, c. 184, §11 (NEW) .]

7. Enlargement of time limits. The time limits in this section may be enlarged as provided in the Maine Rules of Civil Procedure, Rule 6.

[ 1987, c. 184, §11 (NEW) .]

SECTION HISTORY

1987, c. 184, §11 (NEW). 1999, c. 587, §5 (AMD).



14 §3128. Factors in determining the amount of the installment order (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §1 (NEW). 1987, c. 184, §12 (AMD). 1999, c. 587, §6 (RP).



14 §3128-A. Order to seek employment

1. Order; exceptions. If a child support obligor claims inability to pay in a disclosure proceeding under section 3125 or Title 19-A, section 2361, the court may order the obligor to seek employment or participate in work activities as defined by section 407(d) of the Social Security Act, and make progress reports on that activity to the court or the Department of Human Services unless:

A. The obligor proves by a preponderance of the evidence that the obligor is engaged in diligent, bona fide efforts to seek work; or [1995, c. 419, §8 (NEW).]

B. The obligor proves by a preponderance of the evidence that the obligor does not have the ability to seek work. [1995, c. 419, §8 (NEW).]

[ 1997, c. 537, §8 (AMD); 1997, c. 537, §§9, 62 (AFF) .]

2. Contents. The order must contain, but is not limited to, the following directives:

A. That the obligor seek employment within a specified amount of time; [1995, c. 419, §8 (NEW).]

B. That the obligor file weekly with the court or the Department of Human Services, as applicable, a report on any new employment of the obligor or at least 5 new attempts by the obligor to find employment; [1995, c. 419, §8 (NEW).]

C. That the obligor include in the report filed pursuant to paragraph B the name, address and telephone number of the new employer or the names, addresses and telephone numbers of the employers with whom the obligor attempted to seek employment and the names of the individuals the obligor contacted to inquire about or apply for employment; and [1995, c. 419, §8 (NEW).]

D. That failure to comply with the order is evidence, absent good cause, of willful nonpayment of child support for which the obligor may be held in contempt. [1995, c. 419, §8 (NEW).]

[ 1995, c. 419, §8 (NEW) .]

3. Duration. The order continues in effect for one year or until the obligor finds work, whichever occurs first.

[ 2011, c. 34, §1 (AMD) .]

4. Subsequent orders. The court may issue any order or combination of orders under this chapter to enforce an order under this section.

[ 1995, c. 419, §8 (NEW) .]

5. Report. If an obligor is ordered to report to the Department of Human Services pursuant to subsection 2, the Department of Human Services shall monitor compliance with the order and may petition the court to enforce the order.

[ 1995, c. 419, §8 (NEW) .]

6. Failure to report. Failure to report or otherwise comply with an order under this section, absent good cause, is evidence of willful nonpayment of child support for which the obligor may be held in contempt under section 3136.

[ 1995, c. 419, §8 (NEW) .]

7. Representation of the Department of Human Services; training. The Commissioner of Human Services may designate employees of the department who are not attorneys to represent the department in District Court in a proceeding filed under this section. The Commissioner shall ensure that appropriate training is provided to all employees designated to represent the department under this subsection.

[ 1995, c. 419, §8 (NEW) .]

8. Rulemaking. The Department of Human Services shall adopt rules to implement its responsibilities under this section.

[ 1995, c. 419, §8 (NEW) .]

9. Repeal.

[ 1997, c. 537, §62 (AFF); 1997, c. 537, §10 (RP) .]

SECTION HISTORY

1995, c. 419, §8 (NEW). 1995, c. 694, §D18 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 537, §§8,10 (AMD). 1997, c. 537, §§9,62 (AFF). 2011, c. 34, §1 (AMD).



14 §3129. Modification of orders

The court may at any time, on its own motion or on the motion of any party and upon notice and hearing, make an order suspending, revising or revoking any order made pursuant to this chapter upon a showing that the circumstances of any party so require. [1987, c. 184, §13 (AMD).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §4 (AMD). 1987, c. 184, §13 (AMD).



14 §3130. Provisional installment payment order

Pending the sale of any property under section 3131, the court may issue an installment payment order as provided in section 3126-A. Upon the completion of the sale, the judgment creditor must file with the court an affidavit including the items required in an affidavit under section 3126-A and which in addition must state the total amount of installment payments received since such installment payment order was entered, the balance due to the judgment creditor and the number of installments required to retire the balance remaining on such judgment, if any, which number must equal the balance due divided by the dollar amount provided for each installment in such installment payment order. [1999, c. 587, §7 (AMD).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §5 (RPR). 1999, c. 587, §7 (AMD).



14 §3131. Turnover orders, sales

1. Turnover order. When it is shown at a hearing under this chapter that the judgment debtor owns personal property or real property which is not wholly exempt from attachment or execution pursuant to sections 4421 to 4426, the court shall determine the value of the property or interest and the extent to which the property or interest is exempt. Upon request of the judgment creditor, the court shall order the judgment debtor to turn over to the judgment creditor in partial or full satisfaction of the judgment, interest and costs, such items of property which are not in whole or in part exempt and the value of which is determined to be less than or equal to the amount owed on the judgment, interest and costs.

[ 1987, c. 184, §14 (NEW) .]

2. Sale order. Upon the request of the judgment creditor, the court shall order the sale by the judgment creditor of property owned by the judgment debtor in full or partial satisfaction of the amount owed on the judgment, interest and costs, including the costs of sale, in the following situations:

A. When it is determined that the value of wholly nonexempt property is greater than the amount owed on the judgment, interest and costs, and the judgment creditor and judgment debtor cannot agree as to which items of property shall be applied to the satisfaction of the judgment; [1987, c. 184, §14 (NEW).]

B. When wholly nonexempt property is not available to fully satisfy the judgment and it is determined that the value of partially exempt property is greater than the exemption available for that item and the property cannot practically be divided into its exempt and nonexempt portions; or [1987, c. 184, §14 (NEW).]

C. When the judgment debtor's property is not subject to physical division or it is otherwise impractical to provide for satisfaction of the judgment in kind. [1987, c. 184, §14 (NEW).]

[ 1987, c. 184, §14 (NEW) .]

3. Notice of turnover order and sale. The judgment creditor shall give notice of any turnover order or sale to any person who has a security interest, mortgage, lien, encumbrance or other interest in the property when the interest is recorded, possessory or of which the judgment creditor has actual knowledge. The judgment creditor shall provide notice of sale to the judgment debtor. In the case of a turnover order, the notice must include a copy of the order, the name and address of the judgment creditor and the name and address of the attorney, if any, representing the judgment creditor in the disclosure proceeding. Notice of a turnover order must be provided within 30 days after the entry of the turnover order. In the case of a sale, the notice must be of the type which a secured creditor is required to provide to a debtor in a sale of secured property subject to Title 11, section 9-1611, and must be provided at the time required under that section. If the judgment creditor fails to provide the required notice of sale or turnover order to others, the creditor is liable to the 3rd parties for any loss caused by the failure.

[ 1999, c. 699, Pt. D, §10 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

4. Redemption and time of sale. Any real property subject to a sale order may be redeemed from the sale order within 90 days from the date of the order by payment to the judgment creditor of the amount of the judgment, costs and interest through the date of payment.

A. If redemption does not occur within the redemption period, the judgment creditor shall sell the real property within 30 days after the end of that period, unless the 30-day period is extended for cause by order upon motion made within the 30-day period. [1987, c. 184, §14 (NEW).]

B. The judgment creditor shall sell personal property subject to a sale order within 30 days of the order, unless that time period is extended for cause by order upon motion made within the 30-day period. The property may be redeemed before the sale occurs by payment to the judgment creditor of the amount of the judgment, costs and interest through the date of payment, plus expenses of sale incurred through that date. [1987, c. 184, §14 (NEW).]

[ 1987, c. 184, §14 (NEW) .]

5. Method and effect of sale. Sale of the property may be by public or private sale and by any method which is commercially reasonable. The judgment creditor may buy at any sale at which a secured party could buy if the sale occurred pursuant to Title 11, section 9-1610. The sale has the effect accorded dispositions under Title 11, section 9-1617, whether the property is real or personal.

[ 1999, c. 699, Pt. D, §10 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

6. Sale proceeds. When the property is subject to a security interest, mortgage, lien, encumbrance or other interest which is subordinate to that of the judgment creditor and which is recorded, possessory or of which the judgment creditor has actual knowledge, which secures the payment of any indebtedness, the judgment creditor shall remit the excess of any sale proceeds over the amount owed on the judgment, costs and interest through the sale date, plus the expenses of sale, to the holder of the interest up to the amount of the indebtedness. The judgment creditor shall remit to the 3rd party any exempt portion of the sale proceeds subject to the 3rd party's interest. The judgment creditor shall remit any further excess, plus any exempt portion of the sale proceeds which is not subject to a 3rd party interest, to the judgment debtor and shall be entitled to any deficiency.

[ 1987, c. 708, §8 (AMD) .]

7. Affidavit of sale. Within 30 days of the sale, the judgment creditor shall file with the court an affidavit setting forth the date, place, manner, expenses and proceeds of the sale and reciting that a copy of the affidavit has been delivered to the judgment debtor, or mailed to the last known address of the judgment debtor, and to any 3rd party entitled to receive notice of the sale under subsection 3.

[ 1987, c. 184, §14 (NEW) .]

8. Challenge to sale. The judgment debtor or the 3rd party may contest the accounting of the sale, including the manner in which it was conducted, by motion filed within 30 days of the mailing or delivery of the affidavit to the debtor. Any challenge shall not affect ownership of, or title to, the property sold, but shall be for money damages only. If the sale is challenged by the judgment debtor and it is found that the judgment creditor failed to comply with the requirements of this section, it shall be presumed that the proceeds of a properly conducted sale would have at least fully satisfied the judgment. Such a presumption against the judgment creditor may be overcome only by clear and convincing evidence.

[ 1987, c. 184, §14 (NEW) .]

9. Lien. An order entered pursuant to this section constitutes a lien against the property which is the subject of the order and against the proceeds of any disposition of the property by the judgment debtor which occurs at any time after entry of the order. The lien extends to proceeds of any disposition of the property, real or personal, subject to the lien of the judgment creditor to the extent that a secured party would have an interest in the proceeds under Title 11, section 9-1315, subsection (1). The lien must be for the full amount of the unpaid judgment, interest and costs, and becomes perfected as to 3rd parties on the earlier of:

A. The time the judgment creditor or purchaser takes possession of the property; [1987, c. 184, §14 (NEW).]

B. If the property is real estate, the time when an attested copy of the turnover or sale order is filed with the registry of deeds where a mortgage would be filed to be duly perfected; [1987, c. 184, §14 (NEW).]

C. If the property is personalty of a type a security interest in which may be perfected by filing pursuant to Title 11, the time when an attested copy of the turnover or sale order is filed in the office of the Secretary of State; [1999, c. 699, Pt. D, §11 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

D. If the property is a motor vehicle for which a certificate of title is required, the time when an attested copy of the turnover or sale order is delivered to the office of the Secretary of State where notice would be delivered pursuant to Title 29-A, section 665, subsection 1; or [1995, c. 65, Pt. A, §38 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

E. If the judgment creditor or purchaser takes possession of the property, or if an order is recorded, filed or delivered pursuant to this subsection during the pendency of any properly perfected prejudgment or post-judgment attachment obtained in the underlying action, or any judgment lien created pursuant to section 4651, the time when the attachment or lien was duly perfected against the property. [1987, c. 184, §14 (NEW).]

[ RR 1999, c. 2, §15 (AFF); RR 1999, c. 2, §14 (COR) .]

10. Equitable powers. The court is given equitable powers to make all appropriate orders to effectuate or compel obedience to turnover or sale orders.

[ 1987, c. 184, §14 (NEW) .]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §6 (RPR). 1983, c. 125, §1 (AMD). 1987, c. 184, §14 (RPR). 1987, c. 708, §8 (AMD). 1995, c. 65, §A38 (AMD). 1995, c. 65, §§A153,C15 (AFF). RR 1999, c. 2, §15 (AFF). RR 1999, c. 2, §14 (COR). 1999, c. 699, §§D10,11 (AMD). 1999, c. 699, §D30 (AFF).



14 §3132. Possessory lien

When it is shown at a hearing under this chapter that the judgment debtor owns or otherwise has an interest in personal property in which a security interest may be perfected only by possession as set forth in Title 11, Article 8-A or 9-A, upon request of the judgment creditor, the court shall order a lien on the judgment debtor's interest in so much of such property as is not exempt from attachment and execution pursuant to sections 4421 to 4426, and as will satisfy the unpaid judgment plus interest and costs. Any lien ordered under this section is perfected as to 3rd parties as of the time the judgment creditor takes possession of the property or the document evidencing the property. [1999, c. 699, Pt. D, §12 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

Any lien ordered under this section extends to the proceeds of any disposition of any property subject to the lien of the judgment creditor which occurs at any time after entry of the lien order to the same extent that a secured party would have an interest in such proceeds pursuant to Title 11, section 9-1315, subsection (1). The court is given equitable power to make all appropriate orders, including, but not limited to, turnover orders, to assist the judgment creditor in perfecting a lien under this section and to effectuate or compel obedience to any orders issued pursuant to this section. [1999, c. 699, Pt. D, §12 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1983, c. 125, §2 (AMD). 1987, c. 184, §15 (RPR). 1999, c. 699, §D12 (AMD). 1999, c. 699, §D30 (AFF).



14 §3133. Judgment creditor's remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §1 (NEW). 1987, c. 184, §16 (RP).



14 §3134. Failure to appear

1. Issuance of civil order of arrest. If the judgment debtor fails to appear after being duly served with a subpoena under section 3123 or with an order to appear and disclose under Title 19-A, section 2361, and the judgment creditor appears at the time and place named in that subpoena, the creditor may request the court to issue a civil order of arrest. The court shall issue a civil order of arrest upon the written request of the creditor stating that the creditor knows of no infirmity, disability or good cause preventing the appearance of the debtor. The request must contain the address and telephone number where the creditor or the creditor's representative can be reached and the address of the debtor.

[ 1995, c. 694, Pt. D, §19 (AMD); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Alternative methods. Prior to February 15, 2016, instead of requesting a civil order of arrest pursuant to subsection 1:

A. The judgment creditor may request the court to issue an order for appearance, and the court shall order the debtor to appear in court at a certain date and time for further disclosure proceedings. This order must be served upon the debtor in hand by the sheriff, who shall obtain from the debtor a personal recognizance bond to appear in court at the specified date and time; or [2013, c. 150, §1 (NEW).]

B. The creditor may proceed by way of a motion for contempt for failure to appear. This motion must be served upon the debtor with a contempt subpoena in the manner set forth in section 3136. If the debtor, after being duly served with a contempt subpoena, fails to appear at the time and place named in the contempt subpoena, the court may find the debtor in civil contempt and shall issue a civil order of arrest under section 3136, subsection 4 or, at the creditor's request, shall issue an order for appearance pursuant to paragraph A. [2013, c. 150, §1 (NEW).]

Beginning February 15, 2016, instead of requesting a civil order of arrest, the creditor may proceed by way of a motion for contempt for failure to appear. This motion must be served upon the debtor with a contempt subpoena in the manner set forth in section 3136. If the debtor, after being duly served with a contempt subpoena, fails to appear at the time and place named in the contempt subpoena, the court may find the debtor in civil contempt and shall issue a civil order of arrest under section 3136, subsection 4 or, at the creditor's request, shall issue an order for the debtor to appear in court at a certain date and time for further proceedings. The order must be served upon the debtor in hand by the sheriff, who shall obtain from the debtor the debtor's personal recognizance bond to appear in court at the specified date and time.

[ 2013, c. 150, §1 (RPR) .]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1987, c. 184, §17 (RPR). 1987, c. 708, §9 (AMD). 1995, c. 419, §9 (AMD). 1995, c. 694, §D19 (AMD). 1995, c. 694, §E2 (AFF). 2013, c. 150, §1 (AMD).



14 §3135. Civil order of arrest

A civil order of arrest issued under section 3134, subsection 1, or section 3136, must direct the sheriff to arrest the individual named in the order and bring the individual to a hearing any day the court is in session. In the case of a nonindividual debtor, the civil order of arrest must be issued for the arrest of any officer, director or managing agent of the debtor or other agent appointed by the debtor to accept service and who was served with the disclosure subpoena. [1997, c. 17, §1 (AMD).]

After a civil order of arrest has been issued, the sheriff shall cause the debtor named in the order to be arrested and shall deliver the debtor without undue delay to the division of the District Court designated in the civil order of arrest or obtain from the debtor a personal recognizance bond to appear in court at the specified date and time. The sheriff may take such steps determined necessary for the sheriff's safety or the safety of others then present, including searching the debtor for weapons, if the sheriff has a reasonable suspicion that the debtor has a weapon, and handcuffing the debtor if that is necessary to transport the debtor to the court or to cause the debtor to remain peaceably at the court. Upon arrival at the court, the sheriff shall notify the clerk or bailiff that the debtor is present and may release the debtor into the custody of the bailiff. The sheriff shall instruct the debtor that the debtor must wait at the court until released by the court or clerk. Upon release of the debtor into the custody of the bailiff, the sheriff need not remain with the debtor at the court. [2011, c. 177, §1 (AMD).]

After the judgment debtor is brought to the court, the clerk shall promptly notify the judgment creditor or the judgment creditor's attorney of record in person or by telephone that the presence of one of them is required for a hearing. If a disclosure or contempt hearing cannot be held that day due to the inability of the judgment creditor or the judgment creditor's attorney to appear or due to the absence of the judge or the inability of the court to hear the matter because of other business, the court or clerk shall release the debtor upon the debtor's personal recognizance for appearance on a date certain. [2011, c. 177, §1 (AMD).]

(TEXT REPEALED 2/15/16) If the debtor fails to appear at the time and place specified in a disclosure subpoena or contempt subpoena issued pursuant to section 3134, subsection 2 or in a personal recognizance bond obtained by the sheriff, clerk or court, and upon request of the judgment creditor, the court shall order the Department of Labor to provide the judgment creditor with the name and address of the current or most recent employer of the debtor, if any, together with the date the employer last reported wage information concerning the debtor and issue an additional civil order of arrest pursuant to section 3134 directing the sheriff to cause the debtor named in the order to be arrested and delivered to the District Court without obtaining from the debtor a personal recognizance bond. This paragraph is repealed February 15, 2016. [2013, c. 150, §2 (AMD).]

An order directed to the Department of Labor under this section may be served by the judgment creditor by ordinary mail, accompanied by a reasonable fee set by the Department of Labor. The Department of Labor shall respond to the judgment creditor within 20 days after receipt of the court order. [2011, c. 177, §1 (NEW).]

(TEXT REPEALED 2/15/16) A debtor admitted to personal recognizance bond under this section or section 3134 shall date and sign the bond and provide the following information: date of birth, hair color, eye color, height, weight, gender, race, telephone number, name of employer, address of employer and days and hours of employment. This paragraph is repealed February 15, 2016. [2013, c. 150, §2 (AMD).]

A debtor who fails to appear for a disclosure or contempt hearing after being released upon the debtor's personal recognizance commits a Class E crime. [2011, c. 177, §1 (NEW).]

Unless the judgment debtor shows good cause for failure to appear after being duly served with a disclosure subpoena under section 3123, a contempt subpoena under section 3136 or an order to appear and disclose under Title 19-A, section 2361, the debtor must be ordered to pay the costs of issuing and serving the civil order for arrest. The costs of issuing and serving the civil order for arrest are $25 plus mileage at a rate of 42¢ per mile. The fee payable to sheriffs and their deputies for civil orders for arrest is governed by Title 30-A, section 421, subsection 6. [2009, c. 205, §2 (AMD).]

Beginning February 15, 2016, if the debtor fails to appear at the time and place specified in a personal recognizance bond obtained by the sheriff, clerk or court, and upon request of the judgment creditor, the court shall order the Department of Labor to provide the judgment creditor with the name and address of the current or most recent employer of the debtor, if any, together with the date the employer last reported wage information concerning the debtor and issue an additional civil order of arrest pursuant to section 3134 directing the sheriff to cause the debtor named in the order to be arrested and delivered to the District Court without obtaining from the debtor a personal recognizance bond. [2013, c. 150, §3 (NEW).]

Beginning February 15, 2016, a debtor admitted to personal recognizance bond under this section shall date and sign the bond and provide the following information: date of birth, hair color, eye color, height, weight, gender, race, telephone number, name of employer, address of employer and days and hours of employment. [2013, c. 150, §3 (NEW).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §7 (AMD). 1987, c. 184, §18 (RPR). 1987, c. 708, §10 (AMD). 1991, c. 498, §1 (AMD). 1995, c. 419, §10 (AMD). 1995, c. 694, §D20 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 17, §§1,2 (AMD). 2009, c. 205, §§1, 2 (AMD). 2011, c. 177, §1 (AMD). 2013, c. 150, §§2, 3 (AMD).



14 §3136. Contempt

1. Motion for contempt. Whenever a judgment debtor or any other person fails to comply with any court order entered pursuant to this chapter, except an order against a judgment debtor issued for failure to comply with a disclosure subpoena, the judgment creditor may file a motion with the court to hold that person in contempt. The motion shall be under oath and set forth the facts that give rise to the motion or shall be accompanied with a supporting affidavit setting forth the facts.

[ 1987, c. 184, §19 (NEW) .]

2. Contempt subpoena. For the purpose of the contempt hearing, the judgment creditor shall have the right to subpoena the person sought to be held in contempt. Contempt subpoenas shall be issued in blank by the clerks of the District Court. The contempt subpoena shall set forth the title of the action, the date and place where the person sought to be held in contempt is ordered to appear for the contempt hearing, an order to produce any documents requested by the judgment creditor, a warning that failure to obey the contempt subpoena may result in the arrest of that person and that a finding of contempt by the court may result in the person being fined or imprisoned, or both, until the person complies with the court order.

[ 1987, c. 184, §19 (NEW) .]

3. Service of contempt subpoena and motion. The subpoena shall be served with a copy of the motion for contempt and supporting affidavit, if any, upon the person sought to be held in contempt at least 10 days prior to the hearing by an officer qualified to serve civil process in the same manner as provided in section 3123.

[ 1987, c. 184, §19 (NEW) .]

4. Failure to appear. If the person sought to be held in contempt fails to appear after being duly served with a contempt subpoena and the judgment creditor appears at the time and place named in the subpoena, upon the request of the judgment creditor, the judge shall issue a civil order of arrest directing the sheriff to arrest the person and bring the person to the court on any day the court is in session. In the case of a nonindividual, the civil order of arrest must be issued for the arrest of any officer, director or managing agent who was served with the contempt subpoena.

[ 1997, c. 17, §3 (AMD) .]

5. Orders. Upon a finding at the contempt hearing that a court order has been disobeyed by the person and that the person has the present ability to comply with the order, the person must be adjudged in civil contempt. The court has the power to impose such reasonable fine or imprisonment as the circumstances require, provided that the person is given an opportunity to purge that person of the contempt. Whenever the person personally purges that person of the contempt, the court shall release the person from imprisonment and may remit any fine or a portion of the fine. In addition, the court may enter orders pursuant to sections 3126-A, 3127-A, 3127-B, 3130, 3131 and 3132 to assure the person's compliance with the court order and to aid the judgment creditor in the enforcement of the order.

[ 1999, c. 587, §8 (AMD) .]

Nothing contained in this section may limit in any way the court's power to enter a finding of criminal contempt in appropriate circumstances. [1987, c. 184, §19 (RPR).]

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §8 (AMD). 1973, c. 788, §59 (AMD). 1987, c. 184, §19 (RPR). 1997, c. 17, §3 (AMD). 1999, c. 587, §8 (AMD).



14 §3137. Orders to employers or payors of earnings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §1 (NEW). 1973, c. 477, §9 (AMD). 1981, c. 389, §3 (AMD). 1987, c. 184, §20 (RP).



14 §3138. Enforcement of administrative orders

An administrative order of any agency or department requiring the payment of money to that agency or department is enforceable through the Superior Court under the following procedure. A certified copy of the administrative order must be filed with the court in the county in which the administrative order was issued. The administrative order must be accompanied by an affidavit from an authorized representative of the agency or department or from an assistant attorney general acting as counsel for the agency. The affidavit must state the facts showing that the agency or department provided notice of and opportunity for a hearing to contest the claim, that all applicable time periods for appeal have run and that the administrative order is final. [2011, c. 181, §1 (NEW).]

The court shall then render a pro forma decision in accordance with the administrative order of the agency, which has the same effect as if it were rendered in an action in which equitable relief is sought, duly heard and determined by the court. The decision may thereafter be enforced as a money judgment pursuant to this chapter and chapter 502-A. [2011, c. 181, §1 (NEW).]

SECTION HISTORY

2011, c. 181, §1 (NEW).






Chapter 502-A: ENFORCEMENT OF FINES OWED TO THE STATE

14 §3141. Scope and procedure

1. Applicability. The procedures established by this chapter:

A. Apply to all monetary fines, surcharges and assessments, however designated, imposed by a court:

(1) In a civil violation or traffic infraction proceeding; or

(2) As part of a sentence for a criminal conviction; [1999, c. 743, §3 (NEW).]

B. Must be utilized, to the maximum extent possible, to obtain prompt and full payment of all such fines, surcharges and assessments; and [1999, c. 743, §3 (NEW).]

C. Are in addition to, and not in lieu of, those otherwise authorized by law. [1999, c. 743, §3 (NEW).]

As used in this chapter, "fine" includes any surcharge or assessment required by law to be imposed as all or part of a sentence for a criminal conviction and any other costs or other fees the court assesses or imposes against a defendant in any civil or criminal adjudication, including appointed counsel fees and restitution.

[ 1999, c. 743, §3 (RPR) .]

2. Notice to defendant.

[ 2007, c. 475, §1 (RP) .]

3. Immediate payment. When a court has imposed a fine, as described in subsection 1, the imposition of such a fine constitutes an order to pay the full amount of the fine in accordance with this chapter. Following imposition of the fine, the court shall inform the defendant that full payment of the fine is due immediately and shall inquire of the defendant what arrangements the defendant has made to comply with the court's order to pay the fine. Without utilizing the provisions of subsection 4, the court may allow the defendant a period of time, not to extend beyond the time of the close of the clerk's office on that day, within which to return to the court and tender payment of the fine. If the defendant fails to appear as directed, the court shall issue a civil order of arrest. The arrest order must be carried out by the sheriff as a civil order of arrest is carried out under section 3135. If the underlying offense involves any violation of Title 23, section 1980; Title 28-A, section 2052; or Title 29-A, the court shall also, upon the defendant's failure to appear, suspend the defendant's license or permit to operate motor vehicles in this State and the right to apply for or obtain a license or permit to operate a motor vehicle in this State.

If the defendant claims an inability to pay the fine, the court shall inquire into the defendant's ability to pay and shall make a determination of the defendant's financial ability to pay the fine. If the court finds that the defendant has the financial ability to make immediate payment of the fine in full, the court shall order the defendant to pay the fine. Failure or refusal to pay as ordered by the court subjects the defendant to the contempt procedures provided in section 3142.

[ 1995, c. 65, Pt. A, §39 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Installment payments. If the court concludes that the defendant has the ability to pay the fine, but that requiring the defendant to make immediate payment in full would cause a severe and undue hardship for the defendant and the defendant's dependents, the court may authorize payment of the fine by means of installment payments in accordance with this subsection. When a court authorizes payment of a fine by means of installment payments, it shall issue, without a separate disclosure hearing, an order that the fine be paid in full by a date certain, that the defendant has a legal duty to move the court for a modification of time or method of payment to avoid a default and that in default of payment the defendant must appear in court to explain the failure to pay.

In fixing the date of payment, the court shall issue an order that will complete payment of the fine as promptly as possible without creating a severe and undue hardship for the defendant and the defendant's dependents.

[ 2007, c. 475, §2 (AMD) .]

5. Appointment of agent. Any defendant who has been authorized by the court to pay a fine by installments shall be considered to have irrevocably appointed the clerk of the court as his agent upon whom all papers affecting his liability may be served.

[ 1987, c. 414, §2 (NEW) .]

6. Ability to pay the fine. "Ability to pay" means that the resources of the defendant and his dependents, including all available income and resources, are sufficient to provide the defendant and his dependents with a reasonable subsistence compatible with health and decency.

[ 1987, c. 414, §2 (NEW) .]

7. Remedies. Failure to pay by the date fixed by the court's order or an amended order subjects the defendant to the contempt procedures provided in section 3142, suspensions under Title 29-A, section 2605, and all procedures for collections provided for in sections 3127-A, 3127-B, 3131, 3132, 3134, 3135 and 3136. An installment agreement under this section must be considered an agreement under section 3125, and a court order to pay under section 3126-A. In addition to other penalties provided by law, the court may impose on the defendant reasonable costs for any failure to appear.

[ 1999, c. 587, §9 (AMD) .]

SECTION HISTORY

1987, c. 414, §2 (NEW). 1987, c. 708, §§11,12 (AMD). 1989, c. 875, §§E17,18 (AMD). 1991, c. 548, §A4 (AMD). 1991, c. 806, §4 (AMD). 1995, c. 65, §§A39,40 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1999, c. 587, §9 (AMD). 1999, c. 743, §3 (AMD). 2007, c. 475, §§1, 2 (AMD).



14 §3142. Contempt hearing and punishment

1. Punishment. Unless the defendant shows that failure to pay a fine was not attributable to a willful refusal to obey the order or to a failure on the defendant's part to make a good faith effort to obtain the funds required for the payment, the court may find the defendant in civil contempt and may impose punishment, as the case requires, of:

A. A reasonable fine not to exceed $500; or [2003, c. 193, §3 (AMD).]

B. [2003, c. 193, §3 (RP).]

C. The suspension of any license, certification, registration, permit, approval or other similar document evidencing the granting of authority to hunt, fish or trap or to engage in a profession, occupation, business or industry, not including a registration, permit, approval or similar document evidencing the granting of authority to engage in the business of banking pursuant to Title 9-B. Licenses and registration subject to suspension include, but are not limited to:

(1) Licenses issued by the Commissioner of Marine Resources, as provided in Title 12, section 6409;

(2) Licenses issued by the Commissioner of Inland Fisheries and Wildlife, as provided in Title 12, section 10902, subsection 3;

(3) Watercraft, snowmobile and all-terrain vehicle registrations, as provided in Title 12, section 10902, subsection 3; and

(4) Motor vehicle licenses or permits issued by the Secretary of State, the right to operate a motor vehicle in this State and the right to apply for or obtain a license or permit, as provided in Title 29-A, section 2605. [2003, c. 414, Pt. B, §26 (AMD); 2003, c. 614, §9 (AFF); 2005, c. 397, Pt. A, §§51, 52 (AFF).]

[ 2003, c. 193, §3 (AMD); 2003, c. 414, Pt. B, §26 (AMD); 2003, c. 614, §9 (AFF); 2005, c. 397, Pt. A, §§51, 52 (AFF) .]

2. Notification of issuing entity and person. Upon suspension of the person's license, certification, registration, permit, approval or other similar document evidencing the granting of authority to hunt, fish or trap or to engage in a profession, occupation, business or industry, the court shall notify the person and the issuing agency that the court has ordered the suspension. The issuing agency shall immediately record the suspension except that, in the case of a suspension of a driver's license or right to operate a motor vehicle, if the suspension results from the nonpayment of a fine that is not related to the operation of a motor vehicle, the suspension may not take effect until 60 days after the mailing of the notice. The court shall immediately notify that person by regular mail or personal service. Written notice is sufficient if sent to the person's last known address.

[ 2005, c. 325, §1 (AMD) .]

3. Purge of contempt. The court shall provide an opportunity for the defendant to purge the contempt by complying with the court's order to pay or to an amended order to pay. The provisions of the Maine Rules of Civil Procedure, Rule 66 and the Maine Rules of Criminal Procedure, Rule 42 do not apply to proceedings initiated under this section.

[ 2003, c. 193, §3 (AMD) .]

SECTION HISTORY

1987, c. 414, §2 (NEW). 1987, c. 708, §13 (AMD). 1999, c. 743, §4 (RPR). 2001, c. 471, §A20 (AMD). 2003, c. 193, §3 (AMD). 2003, c. 414, §B26 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 325, §1 (AMD). 2005, c. 397, §§A51,52 (AFF).



14 §3143. Default judgments (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 414, §2 (NEW). 1987, c. 708, §13 (AMD). 1987, c. 861, §§12-14 (AMD). 1989, c. 875, §§E19,20 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 549, §6 (RP).



14 §3144. Criminal failure to appear; cost of extradition

It is the intent of the Legislature that, when appropriate, the respective district attorney shall utilize Title 17-A, section 17, subsection 4 and prosecute defendants who fail to appear. Any costs of extradition of a defendant who has been charged with the offense of failure to appear must be assessed against the defendant and reimbursed to the Extradition and Prosecution Expenses Account in the appropriate prosecutorial district, established pursuant to Title 15, section 224-A. [2013, c. 566, §1 (AMD).]

SECTION HISTORY

1987, c. 414, §2 (NEW). 2013, c. 566, §1 (AMD).



14 §3145. Appeal

A court order to pay a fine for a civil violation or a traffic infraction shall be stayed by the court upon request of the defendant if an appeal is taken and if the defendant deposits all of the fine with the clerk of the court. If, on appeal, the judgment is reversed, the clerk shall immediately refund to the defendant, or to such person as the defendant directs, any funds deposited to cover the defendant's fine. If the judgment is affirmed, the funds deposited shall be applied by the clerk in payment of the fine. The clerk shall immediately notify the defendant and the court that an application has been made and the fine paid in full. [1987, c. 414, §2 (NEW).]

SECTION HISTORY

1987, c. 414, §2 (NEW).



14 §3146. Exemptions

The exemptions from attachment and execution specified in sections 4421 to 4426 do not apply to the collection of fines covered by this chapter. [1987, c. 414, §2 (NEW).]

SECTION HISTORY

1987, c. 414, §2 (NEW).



14 §3147. Payment by credit card

The Judicial Department may implement a procedure for the payment of fines up to $500 by use of major credit cards and may assess a reasonable fee upon the defendant to cover any administrative expenses incurred in connection with the use of credit cards as a method of paying fines. [1987, c. 414, §2 (NEW).]

SECTION HISTORY

1987, c. 414, §2 (NEW).






Chapter 503: DISCLOSURES

Subchapter 1: GENERAL PROVISIONS

14 §3151. Criminals not precluded from oath (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3152. Scope of evidence; depositions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3153. Disclosures on islands (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3154. False disclosure; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3155. Fraudulent concealment or transfer; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 641, §2 (RP).






Subchapter 2: JUSTICES TO HEAR DISCLOSURE

14 §3201. Selection (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3202. District Court Judges (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3203. Examination of debtor twice refused discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 3: DISCLOSURE BEFORE JUDGMENT

14 §3251. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3252. Determination of exemption from arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3253. Certificate of disclosed real estate to be filed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3254. Lien on personal estate preserved (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3255. Disclosure on mesne process by consent (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3256. Body execution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3257. Property which cannot be reached (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 4: DISCLOSURE AFTER JUDGMENT

Article 1: GENERAL PROVISIONS

14 §3301. Owner of judgment may have disclosure any time (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3302. Appraisal and setoff; no wage assignment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3303. Where no demand in 30 days property returned to debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3304. Preservation of lien on real estate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3305. Lien on personal property; concealment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3306. New disclosure after 3 years and while judgment in force (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Article 2: COMMISSIONERS

14 §3351. Appointment; renewal of former executions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3352. Vacancy in office (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3353. Commissioner to record proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Article 3: MAGISTRATES

14 §3401. Unable to attend; adjournment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3402. Magistrate who refused oath incompetent to again hear disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Article 4: SUBPOENAS

14 §3451. Subpoena to appear and disclose (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3452. Amendment of errors in application or subpoena (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3453. Service of subpoena (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3454. Persons holding property in trust or in fraud of creditors must appear and testify (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Article 5: EXAMINATION

14 §3501. Appearance and examination of debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3502. Proceedings on examination (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3503. Administration of oath by magistrate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3504. Offering of evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3505. Default recorded for nonappearance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Article 6: BODY EXECUTION

14 §3551. Where security and compliance no body execution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3552. Failure to obtain benefit of oath (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 432, (AMD). 1969, c. 590, §§18-A (AMD). 1971, c. 408, §6 (RP).



14 §3553. Release of arrested debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3554. Hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §§18-B (NEW). 1971, c. 408, §6 (RP).












Chapter 504: UNIFORM FRAUDULENT TRANSFER ACT

14 §3571. Short title

This chapter may be cited as the Uniform Fraudulent Transfer Act. [1985, c. 641, §3 (NEW).]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3572. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 641, §3 (NEW).]

1. Affiliate. "Affiliate" means:

A. A person who directly or indirectly owns, controls or holds with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(1) As a fiduciary or agent without sole discretionary power to vote the securities; or

(2) Solely to secure a debt, if the person has not exercised the power to vote; [1985, c. 641, §3 (NEW).]

B. A corporation 20% or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote, by the debtor, or a person who directly or indirectly owns, controls or holds with power to vote 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

(1) As a fiduciary or agent without sole power to vote the securities; or

(2) Solely to secure a debt, if the person has not exercised the power to vote; [1985, c. 641, §3 (NEW).]

C. A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or [1985, c. 641, §3 (NEW).]

D. A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

2. Asset. "Asset" means property of a debtor, but does not include:

A. Property to the extent that it is encumbered by a valid lien; or [1985, c. 641, §3 (NEW).]

B. Property to the extent that it is generally exempt under nonbankruptcy law. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

3. Claim. "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

[ 1985, c. 641, §3 (NEW) .]

4. Creditor. "Creditor" means a person who has a claim.

[ 1985, c. 641, §3 (NEW) .]

5. Debt. "Debt" means liability on a claim.

[ 1985, c. 641, §3 (NEW) .]

6. Debtor. "Debtor" means a person who is liable on a claim.

[ 1985, c. 641, §3 (NEW) .]

7. Insider. "Insider" includes:

A. If the debtor is an individual:

(1) A relative of the debtor or of a general partner of the debtor;

(2) A partnership in which the debtor is a general partner;

(3) A general partner in a partnership described in subparagraph (2); or

(4) A corporation of which the debtor is a director, officer or person in control; [1985, c. 641, §3 (NEW).]

B. If the debtor is a corporation:

(1) A director of the debtor;

(2) An officer of the debtor;

(3) A person in control of the debtor;

(4) A partnership in which the debtor is a general partner;

(5) A general partner in a partnership described in subparagraph (4); or

(6) A relative of a general partner, director, officer or person in control of the debtor; [1985, c. 641, §3 (NEW).]

C. If the debtor is a partnership:

(1) A general partner in the debtor;

(2) A relative of a general partner in, or a general partner of or of a person in control of, the debtor;

(3) Another partnership in which the debtor is a general partner;

(4) A general partner in a partnership described in subparagraph (3); or

(5) A person in control of the debtor; [1985, c. 641, §3 (NEW).]

D. An affiliate or an insider of an affiliate as if the affiliate were the debtor; and [1985, c. 641, §3 (NEW).]

E. A managing agent of the debtor. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

8. Lien. "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common law lien or a statutory lien.

[ 1985, c. 641, §3 (NEW) .]

9. Person. "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

[ 1985, c. 641, §3 (NEW) .]

10. Property. "Property" means anything that may be the subject of ownership.

[ 1985, c. 641, §3 (NEW) .]

11. Relative. "Relative" means an individual related by consanguinity within the 3rd degree as determined by the common law, a spouse or an individual related to a spouse within the 3rd degree as so determined, and includes an individual in an adoptive relationship within the 3rd degree.

[ 1985, c. 641, §3 (NEW) .]

12. Transfer. "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease or creation of a lien or other encumbrance.

[ 2009, c. 415, Pt. A, §10 (AMD) .]

13. Valid lien. "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW). 2009, c. 415, Pt. A, §10 (AMD).



14 §3573. Insolvency

1. Debts greater than assets. A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

[ 1985, c. 641, §3 (NEW) .]

2. Presumption of insolvency. A debtor who is generally not paying his debts as they become due is presumed to be insolvent.

[ 1985, c. 641, §3 (NEW) .]

3. Partnership insolvency. A partnership is insolvent under subsection 1 if the sum of the partnership's debts is greater than the aggregate of all of the partnership's assets at a fair valuation, and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

[ 1985, c. 641, §3 (NEW) .]

4. Assets; exclusion. Assets under this section do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under this Act.

[ 1985, c. 641, §3 (NEW) .]

5. Debts. Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3574. Value

1. Value defined. Value is given for a transfer or an obligation if in exchange for the transfer or obligation property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

[ 1985, c. 641, §3 (NEW) .]

2. Reasonably equivalent value; foreclosure. For the purposes of section 3575, subsection 1, paragraph B, and section 3576, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

[ 1985, c. 641, §3 (NEW) .]

3. Contemporaneous transfer. A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3575. Transfers fraudulent as to present and future creditors

1. Fraudulent transfer. A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

A. With actual intent to hinder, delay or defraud any creditor of the debtor; or [1985, c. 641, §3 (NEW).]

B. Without receiving a reasonably equivalent value in exchange for the transfer or obligations and the debtor:

(1) Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

(2) Intended to incur, or believed or reasonably should have believed that he would incur, debts beyond his ability to pay as the debts became due. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

2. Determination of actual intent. In determining actual intent under subsection 1, paragraph A, consideration may be given, among other factors, to whether:

A. The transfer or obligation was to an insider; [1985, c. 641, §3 (NEW).]

B. The debtor retained possession or control of the property transferred after the transfer; [1985, c. 641, §3 (NEW).]

C. The transfer or obligation was disclosed or concealed; [1985, c. 641, §3 (NEW).]

D. Before the transfer was made or obligation was incurred, the debtor sued or threatened with suit; [1985, c. 641, §3 (NEW).]

E. The transfer was of substantially all the debtor's assets; [1985, c. 641, §3 (NEW).]

F. The debtor absconded; [1985, c. 641, §3 (NEW).]

G. The debtor removed or concealed assets; [1985, c. 641, §3 (NEW).]

H. The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred; [1985, c. 641, §3 (NEW).]

I. The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred; [1985, c. 641, §3 (NEW).]

J. The transfer occurred shortly before or shortly after a substantial debt was incurred; and [1985, c. 641, §3 (NEW).]

K. The debtor transferred the essential assets of the business to a lienor who had transferred the assets to an insider of the debtor. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3576. Transfers fraudulent as to present creditors

1. Transfers without receipt of reasonably equivalent value. A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

[ 1985, c. 641, §3 (NEW) .]

2. Transfer to insider. A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time and the insider had reasonable cause to believe that the debtor was insolvent.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3577. When transfer is made or obligation is incurred

For the purposes of this Act: [1985, c. 641, §3 (NEW).]

1. Perfection of transfer. A transfer is made:

A. With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and [1985, c. 641, §3 (NEW).]

B. With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this Act that is superior to the interest of the transferee; [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

2. Transfer; relation back. If applicable law permits the transfer to be perfected as provided in subsection 1 and the transfer is not so perfected before the commencement of an action for relief under this Act, the transfer is made immediately before the commencement of the action;

[ 1985, c. 641, §3 (NEW) .]

3. Other transfer. If applicable law does not permit the transfer to be perfected as provided in subsection 1, the transfer is made when it becomes effective between the debtor and the transferee;

[ 1985, c. 641, §3 (NEW) .]

4. Transfer not made until debtor acquired rights in asset. A transfer is not made until the debtor has acquired rights in the asset transferred; and

[ 1985, c. 641, §3 (NEW) .]

5. Obligation; when incurred. An obligation is incurred:

A. If oral, when it becomes effective between the parties; or [1985, c. 641, §3 (NEW).]

B. If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3578. Remedies of creditors

1. Action for relief. In any action for relief against a transfer or obligation under this Act, a creditor, subject to the limitations provided in section 3579, may obtain:

A. Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim; [1985, c. 641, §3 (NEW).]

B. An attachment, trustee process or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by law; or [1985, c. 641, §3 (NEW).]

C. Subject to applicable principles of equity and in accordance with applicable civil rules of procedure:

(1) An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

(2) Appointment of a receiver to take charge of the asset transferred or of other property of the transferee;

(3) Damages in an amount not to exceed double the value of the property transferred or concealed; or

(4) Any other relief the circumstances may require. [1991, c. 114, (AMD).]

[ 1991, c. 114, (AMD) .]

2. Execution. If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW). 1991, c. 114, (AMD).



14 §3579. Defenses, liability and protection of transferee

1. Transfer or obligation not voidable. A transfer or obligation is not voidable under section 3575, subsection 1, paragraph A, against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

[ 1985, c. 641, §3 (NEW) .]

2. Judgment. Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under section 3578, subsection 1, paragraph A, the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection 3, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

A. The first transferee of the asset or the person for whose benefit the transfer was made; or [1985, c. 641, §3 (NEW).]

B. Any subsequent transferee other than a good-faith transferee or obligee who took for value or from any subsequent transferee or obligee. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

3. Value of asset. If the judgment under subsection 2 is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

[ 1985, c. 641, §3 (NEW) .]

4. Rights of good-faith transferee or obligee. Notwithstanding voidability of a transfer or an obligation under this Act, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation to:

A. A lien on or a right to retain any interest in the asset transferred; [1985, c. 641, §3 (NEW).]

B. Enforcement of any obligation incurred; or [1985, c. 641, §3 (NEW).]

C. A reduction in the amount of the liability on the judgment. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

5. Defenses; lease termination and foreclosure of security interest. A transfer is not voidable under section 3575, subsection 1, paragraph B, or section 3576, subsection 1, if the transfer results from:

A. Termination of a lease upon default by the debtor when the termination is pursuant to the terms of the lease and applicable law; or [1985, c. 641, §3 (NEW).]

B. Enforcement of a security interest in compliance with the Uniform Commercial Code, Title 11, Article 9-A. [1999, c. 699, Pt. D, §13 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

[ 1999, c. 699, Pt. D, §13 (AMD); 1999, c. 699, Pt. D, §30 (AFF) .]

6. Defenses; insider transfers. A transfer is not voidable under section 3576, subsection 2:

A. To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien; [1985, c. 641, §3 (NEW).]

B. If made in the ordinary course of business or financial affairs of the debtor and the insider; or [1985, c. 641, §3 (NEW).]

C. If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor. [1985, c. 641, §3 (NEW).]

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW). 1999, c. 699, §D13 (AMD). 1999, c. 699, §D30 (AFF).



14 §3580. Extinguishment of cause of action

A cause of action with respect to a fraudulent transfer or obligation under this Act is extinguished unless action is brought: [1985, c. 641, §3 (NEW).]

1. Intent to defraud. Under section 3575, subsection 1, paragraph A, within 6 years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant; or

[ 1985, c. 641, §3 (NEW) .]

2. Failure to receive reasonably equivalent value; transfer to insider. Under section 3575, subsection 1, paragraph B, or section 3576, subsection 1 or 2, within 6 years after the transfer was made or the obligation was incurred.

[ 1985, c. 641, §3 (NEW) .]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3581. Supplementary provisions

Unless displaced by the provisions of this Act, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement its provisions. [1985, c. 641, §3 (NEW).]

SECTION HISTORY

1985, c. 641, §3 (NEW).



14 §3582. Uniformity of application and construction

This Act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it. [1985, c. 641, §3 (NEW).]

SECTION HISTORY

1985, c. 641, §3 (NEW).






Chapter 505: ARRESTS

Subchapter 1: DEBTORS ABOUT TO LEAVE STATE

14 §3601. Arrest of debtor about to leave State (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3602. Disclosure on arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3603. Notice to plaintiff (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3604. Justices may adjourn (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3605. Adjudication of justices; discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3606. Duration of lien; certification (REPEALED)

(REPEALED)



14 §3616. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 2: ARRESTS ON MESNE PROCESS

14 §3651. Arrested debtor may give bond to disclose after judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3652. Proceedings where bond on mesne process (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3653. Debtor free for 30-day lien period (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3654. Creditor's election to arrest on execution or otherwise (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 3: JUDGMENT DEBTORS IN TORT AND OTHER ACTIONS

14 §3701. Body execution

In any civil action, except where express provision is by law made to the contrary, an execution shall not run against the body of the judgment debtor. [1971, c. 408, §3 (AMD).]

SECTION HISTORY

1971, c. 408, §3 (AMD).



14 §3702. Debtor may disclose without bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3703. Disclosure in jail (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3704. Debtor remanded or oath allowed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3705. Release by bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3706. Validity of bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3707. Application for examination; citation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3708. Service of citation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3709. Examination; errors or defects in citation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3710. Interrogatories (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3711. Oath (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3712. Disclosure, appraisal and setoff (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3713. Acceptance within 30 days or return to debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3714. Certificate of discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3715. Effect of certificate (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3716. Release by creditor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3717. Judgment in force after discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3718. Lien on real estate disclosed (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3719. Lien on personal property; concealment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3720. Bond returned; creditor may have bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3721. Judgment on forfeit (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 4: BONDS

14 §3801. Validity of bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3802. Limitation of actions on bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3803. Recovery of damages on bond (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3804. New judgment on bond; costs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3805. No bond where willful trespass; oath (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 5: SUPPORT OF DEBTORS IN JAIL

14 §3851. Support by creditor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §3852. Adjustment of price of support (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 6: TAX CASES

14 §3901. Persons arrested for taxes and officers for noncollection deemed poor debtors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 7: CONTRACT ACTIONS

14 §3951. No body executions on contracts (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 8: DEBTORS TO THE STATE

14 §4001. State debtor may apply to Justice of Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4002. Power to release debtor (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4003. Release or discharge of debt on payment or security of part (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4004. Compliance by jailer (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4005. Record of adjudication (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4006. Power of county commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §4007. Application to take oath; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).






Subchapter 9: EXEMPTIONS

14 §4051. Holidays

No person shall be arrested in a civil action, on mesne process, or execution or on a warrant for taxes on any legal holiday. On the day of any military training, inspection, review or election, no officer or soldier required by law to attend the same shall be arrested on any such processes. [1971, c. 408, §4 (AMD).]

SECTION HISTORY

1971, c. 408, §4 (AMD).



14 §4052. Election days

No elector shall be arrested, except for treason, felony or breach of the peace, on the days of election of United States, state or town officers.









Chapter 507: ATTACHMENTS

Subchapter 1: GENERAL PROVISIONS

14 §4101. Attachment by counterclaim, cross-claim or 3rd party

Attachment of real estate, goods and chattels, or other property may be made by a party bringing a counterclaim, a cross-claim or a 3rd party complaint in the same manner as upon an original claim. For purposes of applicable statutes, the word "plaintiff" shall refer to the party to the action who makes the attachment and the word "defendant" shall refer to the party to the action whose property is attached.



14 §4102. Subsequent attachments

After service of the summons and complaint upon the defendant, the court on motion without notice may for cause shown order an additional attachment of real estate, goods and chattels on other property.






Subchapter 2: PERSONAL PROPERTY

Article 1: GENERAL PROVISIONS

14 §4151. Property subject to attachment

All goods and chattels may be attached and held as security to satisfy the judgment for damages and costs which the plaintiff may recover, except such as, from their nature and situation, have been considered as exempt from attachment according to the principles of the common law as adopted and practiced in the State, and such as are hereinafter mentioned. Such personal property may be attached on writs issued by the District Court in any division, when directed to the proper officer.

Following the entry of judgment in a civil action and prior to the issuance of a writ of execution upon the judgment, any interest in real or personal property, which is not exempt from attachment and execution, may be attached by the plaintiff by the filing in the registry of deeds for the county in which the property is located, with respect to real property, or in the office of the Secretary of State, with respect to property of a type a security interest in which may be perfected by a filing in such office under Title 11, Article 9-A, of an attested copy of the court order awarding judgment. Fees for the recording of the order must be as otherwise provided for similar documents. Notwithstanding section 4454, the filing constitutes perfection of the attachment. The party whose property has been so attached must be immediately notified by certified letter, mailed by the plaintiff to the party's last known address, which must inform the party that an attachment has been filed against the party's real or personal property and must specify the registry of deeds or office of the Secretary of State in which the attachment has been recorded. [1999, c. 699, Pt. D, §14 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

SECTION HISTORY

1985, c. 187, §1 (AMD). 1999, c. 699, §D14 (AMD). 1999, c. 699, §D30 (AFF).



14 §4152. Property kept where found; owner's bond

Personal property attached may be kept upon the premises where the same is found and the attaching officer may appoint a keeper thereof. If the owner of said property or the occupant of said premises requests the officer in writing to remove said keeper, the officer shall remove the property attached or the keeper without unreasonable delay. If the defendant in writing requests the officer making the attachment to allow said property attached to remain upon the premises where found until he may give a bond dissolving said attachment, the officer shall not remove said property until the defendant has had a reasonable opportunity to give said bond.



14 §4153. Attachment of hay and animals

When hay in a barn, horses or neat cattle are attached and are suffered to remain by permission of the officer in the defendant's possession on security given for their safekeeping and delivery to the officer, they are not subject to a 2nd attachment to the prejudice of the first.



14 §4154. Optional method of attachment

Any interest in real or personal property, which is not exempt from attachment and execution, may be attached by the plaintiff by the filing in the registry of deeds for the county in which the property is located, with respect to real property, or in the office of the Secretary of State, with respect to property of a type a security interest in which may be perfected by a filing in such office under Title 11, Article 9-A, of an attested copy of the court order approving the real or personal property attachment, provided that the order is filed within 30 days after the order approving the attachment, or within such additional time as the court may allow upon a timely motion. Fees for the recording of the order must be as otherwise provided for similar documents. Notwithstanding section 4454, the filing constitutes perfection of the attachment and service of a copy of the court's order must be made upon the defendant in accordance with the Maine Rules of Civil Procedure pertaining to service of writs of attachment. [1999, c. 699, Pt. D, §16 (AMD); 1999, c. 699, Pt. D, §30 (AFF).]

SECTION HISTORY

1965, c. 306, §§30-A (AMD). 1981, c. 279, §5 (AMD). 1983, c. 125, §3 (RPR). 1985, c. 187, §2 (AMD). 1999, c. 699, §D16 (AMD). 1999, c. 699, §D30 (AFF).



14 §4155. Shares in a corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 306, §31 (RP).



14 §4156. Franchise and other corporate property

The franchise and all right to demand and take toll and all other property of a corporation may be attached on mesne process, and the attaching officer shall serve an attested copy of the writ of attachment upon the corporation in the same manner as other process.



14 §4157. Successive attachments

Successive attachments in one or more counties may be made upon the same writ of attachment by the same or different officers before service of the summons upon the person whose property is attached; but none after such service except on order of the court on motion without notice and for cause shown. Personal property attached on process may be subsequently attached by a different officer, who shall furnish the last preceding attaching officer with a copy of the precept within a reasonable time.



14 §4158. Replevin of property attached and claimed by non-party to action; sale

When personal property, attached on mesne process, is claimed by a person not a party to the action, he may replevy it within 10 days after notice given him therefor by the attaching creditor, and not afterwards. After that, the attaching officer, without impairing the rights of such person, at the request and on the responsibility of the plaintiff and with consent of other attaching creditors, if any, may sell it at auction as on execution, unless the debtor claims it as his and forbids the sale.



14 §4159. Effect of creditor's failure to recover judgment

If the attaching creditor, after having paid the amount ordered by the court, does not recover judgment, he may nevertheless hold the property until the debtor has repaid with interest the amount so paid.



14 §4160. Restriction of right to attach replevied goods

Goods, taken by replevin from an attaching officer, shall not be further attached as property of the original defendant in any other manner than that provided in sections 4202 and 4203, so long as they are held by the person who replevied them or by any one holding under him, unless the original defendant has acquired a new title to the goods.






Article 2: DEATH OR REMOVAL OF ATTACHING OFFICER

14 §4201. Attached goods not assets of deceased officer's estate

Personal property, attached by an officer and in his possession, and his claim for damages when it is taken from him remain subject to such attachment in case of his death, as if he were alive, and are not assets belonging to his estate.



14 §4202. Replevied goods liable to further attachments

The property described in section 4201 replevied from the officer is liable to further attachments as if in his possession. If there is judgment for a return in the replevin action, the plaintiff and his sureties are liable for the whole property or its value, although some attachments were made after the replevin.



14 §4203. Death or removal of officer; further attachments

If an attaching officer dies or is removed from office while the attachment is in force, whether the property was in his possession or not, it and its proceeds may be further attached by any other officer the same as it might have been by the first officer. Such further attachments shall be made by a return setting forth an attachment in common form and by whom the property was previously attached; and if the goods have not been replevied, by leaving a certified copy of the writ of attachment, omitting the declaration and of the return of that attachment, with the former officer if living, or if dead, with his executor or administrator, or if none has been appointed, with the person having possession of the goods; or if the goods have been replevied and the officer who made the original attachment is dead, such copy shall be left with his executors or administrators or with the plaintiff in replevin. The attachment shall be considered as made when such copy is delivered in either of the modes described.






Article 3: MORTGAGED OR PLEDGED PROPERTY

14 §4251. Attachment of encumbered personal property

Personal property not exempt from attachment, which is subject to a security interest or which has been mortgaged, pledged or subject to any lien created by law and of which the debtor has the right of redemption, may be attached, held and sold as if unencumbered, subject to sections 4159 and 4252 to 4256. [1967, c. 213, §5 (AMD).]

SECTION HISTORY

1967, c. 213, §5 (AMD).



14 §4252. Liability of officer attaching encumbered property

When personal property, attached on a writ or seized on execution, is claimed by virtue of a security interest, mortgage, pledge or lien, the claimant shall not bring an action against the attaching officer therefor: [1967, c. 213, §6 (AMD).]

1. Notice. Until he has given him at least 48 hours' written notice of his claim and the true amount thereof; or

2. Payment. If the officer or creditor within that time discharges the claim by paying same or tendering the amount due thereon; or

3. Property restored. If the officer within that time restores the property; or

4. Claimant to answer. Where the property was attached on a writ or seized on execution while in the hands or possession of the debtor, the attaching creditor within that time summons the claimant to answer in the same action such questions as may be put to him relative to the consideration, validity and amount due secured by such security interest, mortgage or lien.

[ 1971, c. 622, §55-A (AMD) .]

Such summons may be in substantially the following form:

Summons to Claimant

You are hereby summoned and required to appear at our ................ Court, to be held at ........................, on the .......... day of ......... in an action between ..................., plaintiff, and ......................, defendant, in which the following described property, claimed by you as secured party, was attached as the property of said defendant; viz., .............................., and there to answer in such action, such questions as may be put to you relative to the consideration, validity and amount justly due secured by such security, and abide the judgment of the court thereon.

If you fail to appear and answer, you will thereby waive the right to hold said property under the claimed security.

(Signed) ............................................................

Clerk of said Superior Court

(Seal of the Court)

Dated ................................

[1967, c. 213, §6 (AMD).]

Such summons, when property is attached on the writ, shall be returnable to the court to which the writ is returnable not less than 10 days nor more than 60 days after service thereof, and when property is seized on execution such summons shall be made returnable to the court issuing such execution on any day fixed by the court not less than 10 days nor more than 60 days thereafter. Service in either case shall be by copy of such summons. If in either case the secured party or claimant fails to appear and answer, or after hearing fails to establish his claim under such security interest, pledge or lien, he thereby waives the right to hold the property thereon. [1967, c. 213, §6 (AMD).]

SECTION HISTORY

1967, c. 213, §6 (AMD). 1967, c. 213, §6 (AMD). 1971, c. 622, §§55-A (AMD). 1971, c. 622, §55-A (AMD).



14 §4253. Claimant to account within 10 days after notice; false account

The officer may give the claimant written notice of his attachment. If he does not within 10 days thereafter deliver to the officer a true account of the amount due on his claim, he thereby waives the right to hold the property thereon as against the attaching creditor. If his account is false, he forfeits to the creditor double the amount of the excess, to be recovered in a civil action. [1967, c. 213, §7 (AMD).]

SECTION HISTORY

1967, c. 213, §7 (AMD).



14 §4254. Validity of claim established

If, upon examination held under section 4252, it appears that the security interest, mortgage, pledge or lien is valid, the court, having first ascertained the amount justly due upon it, may direct the attaching creditor to pay the same to the claimant or his assigns within such time as it orders. If he does not pay or tender the amount within the time prescribed, the attachment shall be vacated and the property shall be restored. If the attaching creditor pays or tenders the amount directed to be paid within such time and the claimant or his assigns fail to immediately assign such security interest, mortgage, pledge or lien to the attaching creditor, the claimant or his assigns shall be estopped from claiming any interest in such attached goods by virtue of his security interest, mortgage, pledge or lien. [1967, c. 213, §8 (AMD).]

SECTION HISTORY

1967, c. 213, §8 (AMD).



14 §4255. Validity of mortgage tried before jury; costs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 213, §9 (RP).



14 §4256. Disposition of proceeds of sale

When the attaching creditor has paid to the claimant or his assigns the amount ordered by the court, the sheriff after making the sale shall pay to the creditor, and the creditor may retain out of the proceeds of the property attached, when sold, the amount so paid with interest, and the balance shall be applied to the payment of his debt. [1967, c. 213, §10 (AMD).]

SECTION HISTORY

1967, c. 213, §10 (AMD).






Article 4: PROPERTY OF PART OWNERS

14 §4301. Property of part owners; attachment; disposal

When personal property is attached in a civil action against one or more part owners thereof, at the request of another part owner, it shall be appraised as provided, one appraiser to be chosen by the creditor, one by the officer and the other by the requesting part owner. Thereupon it shall be delivered to such part owner on his giving bond to the officer with 2 sufficient sureties, conditioned to restore it in like good order, pay the appraised value of the defendant's share therein or satisfy all judgments recovered in the attaching actions, if demanded within the time during which it would be held by the attachments. Such bond shall be returned with the writ of attachment with the doings of the officer thereon.



14 §4302. Payment; part owner's lien; attachment dissolved

If any part of such appraised value is so paid, the defendant's share of the property is thereby pledged to the party paying. If not redeemed, he may sell it and account to the defendant for the balance, if any. If the attachment is dissolved, he shall restore such share to the defendant or to the attaching officer for him.






Article 5: SALES OF ATTACHED PROPERTY

14 §4351. Sale of attached personal property

When personal property is attached, the officer, by consent of the debtor and creditor, may sell it on the writ of attachment before or after filing in court, observing the directions for selling on execution. If it is attached by different officers, it may be so sold by the first attaching officer; or in case of his death, if he was a deputy sheriff, by the sheriff or another deputy by written consent of the debtor and all attaching creditors. The proceeds, after deducting necessary expenses, shall be held by the officer making the sale, subject to the successive attachments as if sold on execution.



14 §4352. Perishable goods; sale without consent

When personal property liable to perish, be wasted, greatly reduced in value by keeping or be kept at great expense is attached, and the parties do not consent to a sale thereof, the same may be ordered sold either before or after entry of the action, in accordance with sections 4158 and 4353 to 4355.



14 §4353. Petition for sale; order

Either party may, on motion to the court setting forth the reasons therefor, petition the court to order the expeditious sale of the attached property. After such notice as the court may order and hearing on the motion, the court may, in its discretion, order the attached property to be sold and the proceeds held as security for the claim involved. As a part of its order, the court may impose such restrictions and conditions as it deems necessary for the conduct of such sale, the protection of lienors, the furnishing of bonds for the protection of the interests of any party, and to protect the interest of the attaching creditor and debtor.



14 §4354. Proceeds attached in hands of officers; surplus

The proceeds of such property sold by order of court may be further attached by the officer as property of the defendant while remaining in his hands; and held and disposed of as if the property itself had been attached; but after retaining enough to satisfy all attachments existing thereon at any time, nothing herein shall prevent his paying the surplus to the debtor.



14 §4355. Right of priority in case of sale preserved

When goods which are sold by order of court in the manner provided have been attached by several creditors, any one of them may demand and receive satisfaction of his judgment, notwithstanding any prior attachments, if he is otherwise entitled to demand the money and a sufficient sum is left of the proceeds of the goods or of their appraised value to satisfy all prior attachments.






Article 6: EXEMPTIONS

14 §4401. Items exempt (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 412, §§2,3 (AMD). 1967, c. 496, (AMD). 1973, c. 377, §2 (AMD). 1973, c. 512, §1 (AMD). 1977, c. 453, §§1-3 (AMD). 1981, c. 431, §1 (RP).



14 §4402. Debtor's interest exceeding interest exempt (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 453, §4 (NEW). 1981, c. 431, §1 (RP).






Article 7: EXEMPTIONS

14 §4421. Definitions

As used in this article, unless the context otherwise indicates, the following words have the following meanings. [1981, c. 431, §2 (NEW).]

1. Dependent. "Dependent" includes a spouse, whether or not actually dependent.

[ 1981, c. 431, §2 (NEW) .]

1-A. Debtor. "Debtor" means an individual debtor.

[ 1983, c. 125, §4 (NEW) .]

2. Value. "Value" means fair market value as of the date of the attachment or, in a proceeding under the United States Code, Title 11, the date of the filing of the petition.

[ 1981, c. 431, §2 (NEW) .]

SECTION HISTORY

1981, c. 431, §2 (NEW). 1983, c. 125, §4 (AMD).



14 §4422. Exempt property

The following property is exempt from attachment and execution, except to the extent that it has been fraudulently conveyed by the debtor. [1985, c. 187, §3 (AMD).]

1. Residence. The exemption of a debtor's residence is subject to this subsection.

A. Except as provided in paragraph B, the debtor's aggregate interest, not to exceed $47,500 in value, in real or personal property that the debtor or a dependent of the debtor uses as a residence, in a cooperative that owns property that the debtor or a dependent of the debtor uses as a residence, or in a burial plot for the debtor or a dependent of the debtor, except that if minor dependents of the debtor have their principal place of residence with the debtor, the debtor's aggregate interest may not exceed $95,000 and except that if the debtor's interest is held jointly with any other person or persons, the exemption may not exceed in value the lesser of $47,500 or the product of the debtor's fractional share times $95,000. [2007, c. 579, §1 (AMD).]

B. The debtor's aggregate interest, not to exceed $95,000 in value, in property described in paragraph A, if the debtor or a dependent of the debtor is either a person 60 years of age or older or a person physically or mentally disabled and because of such disability is unable to engage in substantial gainful employment and whose disability has lasted or can be expected to last for at least 12 months or can be expected to result in death; except that if the debtor's interest is held jointly with any other person or persons, the exemption may not exceed in value the lesser of $95,000 or the product of the fractional share of the debtor's interest times $190,000. This paragraph does not apply to liens obtained prior to its effective date or to judgments based on torts involving other than ordinary negligence on the part of the debtor. [2007, c. 579, §2 (AMD).]

C. That portion of the proceeds from any sale of property which is exempt under this section shall be exempt for a period of 6 months from the date of receipt of such proceeds for purposes of reinvesting in a residence within that period. [1989, c. 286, §1 (NEW).]

[ 2007, c. 579, §§1, 2 (AMD) .]

2. Motor vehicle. The debtor's interest, not to exceed $5,000 in value, in one motor vehicle.

[ 2001, c. 306, §2 (AMD) .]

3. Clothing; furniture; appliances; and similar items. The debtor's interest, not to exceed $200 in value in any particular item, in household furnishings, household goods, wearing apparel, appliances, books, animals, crops or musical instruments, that are held primarily for the personal, family or household use of the debtor or a dependent of the debtor.

[ 1981, c. 431, §2 (NEW) .]

4. Jewelry. The debtor's aggregate interest, not to exceed $750 in value, in jewelry held primarily for the personal, family or household use of the debtor or a dependent of the debtor and the debtor's interest in a wedding ring and an engagement ring.

[ 1991, c. 741, §2 (AMD) .]

5. Tools of the trade. The debtor's aggregate interest, not to exceed $5,000 in value, in any implements, professional books or tools of the trade of the debtor or the trade of a dependent of the debtor, including, but not limited to, power tools, materials and stock designed and procured by the debtor and necessary for carrying on the debtor's trade or business and intended to be used or wrought in that trade or business.

[ 1991, c. 741, §2 (AMD) .]

6. Furnaces, stoves and fuel. The debtor's interest in the following items held primarily for the personal, family or household use of the debtor or a dependent of the debtor:

A. One cooking stove; [1981, c. 431, §2 (NEW).]

B. All furnaces or stoves used for heating; and [1981, c. 431, §2 (NEW).]

C. All cooking and heating fuel not to exceed 10 cords of wood, 5 tons of coal, 1,000 gallons of petroleum products or its equivalent. [1981, c. 431, §2 (NEW).]

[ 1981, c. 431, §2 (NEW) .]

7. Food, produce and animals. The debtor's interest in the following items held primarily for the personal, family or household use of the debtor or a dependent of the debtor:

A. All food provisions, whether raised or purchased, reasonably necessary for 6 months; [1981, c. 431, §2 (NEW).]

B. All seeds, fertilizers, feed and other material reasonably necessary to raise and harvest food through one growing season; and [1981, c. 431, §2 (NEW).]

C. All tools and equipment reasonably necessary for raising and harvesting food. [1981, c. 431, §2 (NEW).]

[ 1981, c. 431, §2 (NEW) .]

8. Farm equipment. The debtor's interest in one of every type of farm implement reasonably necessary for the debtor to raise and harvest agricultural products commercially, including any personal property incidental to its maintenance and operation.

[ 1981, c. 431, §2 (NEW) .]

9. Fishing boat. The debtor's interest in one boat, not exceeding 46 feet in length, used by the debtor primarily for commercial fishing.

[ 2013, c. 510, §1 (AMD) .]

9-A. Logging implements. The debtor's interest in one of every type of professional logging implement reasonably necessary for the debtor to harvest and haul wood commercially, including any personal property incidental to its maintenance and operation.

[ 2009, c. 532, §1 (NEW) .]

10. Life insurance contract. Any unmatured life insurance contract owned by the debtor, other than a credit life insurance contract.

[ 1981, c. 431, §2 (NEW) .]

11. Life insurance dividends, interest and loan value. The debtor's aggregate interest, not to exceed in value $4,000 less any amount of property of the estate transferred in the manner specified in the United States Code, Title 11, Section 542(d), in any accrued dividend or interest under, or loan value of, any unmatured life insurance contract owned by the debtor under which the insured is the debtor or an individual of whom the debtor is dependent.

[ RR 2011, c. 1, §19 (COR) .]

12. Health aids. Professionally prescribed health aids for the debtor or a dependent of the debtor.

[ 1981, c. 431, §2 (NEW) .]

13. Disability benefits; pensions. The debtor's right to receive the following:

A. A social security benefit, unemployment compensation or a federal, state or local public assistance benefit, including, but not limited to, the federal earned income tax credit and additional child tax credit; [2007, c. 276, §1 (AMD).]

B. A veterans' benefit; [1981, c. 431, §2 (NEW).]

C. A disability, illness or unemployment benefit; [1981, c. 431, §2 (NEW).]

D. Alimony, support or separate maintenance, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor; [2001, c. 306, §3 (AMD).]

E. A payment or account under a stock bonus, pension, profitsharing, annuity or similar plan or contract on account of illness, disability, death, age or length of service, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor, unless:

(1) The plan or contract was established by or under the auspices of an insider that employed the debtor at the time the debtor's rights under the plan or contract arose;

(2) The payment is on account of age or length of service; and

(3) The plan or contract does not qualify under the United States Internal Revenue Code of 1954, Section 401(a), 403(a), 403(b), 408 or 409; or [2001, c. 306, §4 (AMD).]

F. A payment or account under an individual retirement account or similar plan or contract on account of illness, disability, death, age or length of service to the sum of $15,000 or to the extent reasonably necessary for the support of the debtor and any dependent of the debtor, whichever is greater. [2001, c. 306, §5 (NEW).]

[ 2007, c. 276, §1 (AMD) .]

14. Legal awards; life insurance benefits. The debtor's right to receive or property that is traceable to the following:

A. An award under a crime victim's reparation law; [1981, c. 431, §2 (NEW).]

B. A payment on account of the wrongful death of an individual of whom the debtor was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor; [1981, c. 431, §2 (NEW).]

C. A payment under a life insurance contract that insured the life of an individual of whom the debtor was a dependent on the date of the individual's death, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor; [1981, c. 431, §2 (NEW).]

D. A payment, not to exceed $12,500, on account of personal bodily injury, not including pain and suffering or compensation for actual pecuniary loss, of the debtor or an individual of whom the debtor is a dependent; or [1991, c. 741, §3 (AMD).]

E. A payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor. [1981, c. 431, §2 (NEW).]

[ 1991, c. 741, §3 (AMD) .]

15. Other property. The debtor's aggregate interest, not to exceed in value $400, in any property, whether or not otherwise exempt under this section.

[ 1981, c. 431, §2 (NEW) .]

16. Unused residence exemption. The debtor's interest, equal to any unused amount of the exemption provided under subsection 1 but not exceeding $6,000, in any property exempt under subsections 3 and 5 and subsection 14, paragraph D.

[ 1991, c. 741, §4 (AMD) .]

SECTION HISTORY

1981, c. 431, §2 (NEW). 1985, c. 187, §3 (AMD). 1989, c. 286, §1 (AMD). 1991, c. 741, §§1-4 (AMD). 1995, c. 35, §1 (AMD). 2001, c. 306, §§1-5 (AMD). 2003, c. 47, §§1,2 (AMD). 2007, c. 276, §1 (AMD). 2007, c. 579, §§1, 2 (AMD). 2009, c. 532, §1 (AMD). RR 2011, c. 1, §19 (COR). 2013, c. 510, §1 (AMD).



14 §4423. Exempt property acquired within 90 days

Notwithstanding section 4424, if within 90 days of the attachment, or, in a proceeding under the United States Code, Title 11, the date of the filing of the petition, the debtor transfers his nonexempt property and as a result acquires, improves or increases in value property otherwise exempt under section 4422, his interest shall not be exempt to the extent that the acquisition, improvement or increase in value exceeds the reasonable needs of the debtor or his dependents. [1983, c. 480, Pt. A, §9 (AMD).]

SECTION HISTORY

1981, c. 431, §2 (NEW). 1983, c. 480, §A9 (AMD).



14 §4424. Interest in excess of exemption

1. Forced sale. If the debtor's interest in any property exempt under section 4422 exceeds the exempt amount, the whole of the property may be sold.

[ 1981, c. 431, §2 (NEW) .]

2. Distribution of proceeds. The proceeds of a sale under subsection 1 shall be distributed in the following order:

A. To the debtor in the amount of his exempt interest; [1981, c. 431, §2 (NEW).]

B. To the creditor attaching or executing on the property; and [1981, c. 431, §2 (NEW).]

C. To the debtor, the balance of the proceeds. [1981, c. 431, §2 (NEW).]

[ 1991, c. 431, §2 (NEW) .]

3. Exception for residence. With respect to a residence in which the debtor has an exempt interest, the debtor may designate as exempt from sale under subsection 1 any part of the residence having a value not in excess of the amount of his exemption.

[ 1981, c. 431, §2 (NEW) .]

SECTION HISTORY

1981, c. 431, §2 (NEW).



14 §4425. Exceptions

1. Residence. The debtor's interest in a residence shall not be exempt from claims secured by real estate mortgages on or security interests in the residence or claims of lien creditors under Title 10, chapter 603.

[ 1981, c. 431, §2 (NEW) .]

2. Other property. The debtor's interest in other property shall not be exempt from claims secured by purchase money security interests in the property, except that the debtor's interest in property otherwise exempt under section 4422, subsections 8 and 9 shall not be exempt from claims secured by security interests in the property.

[ 1981, c. 431, §2 (NEW) .]

SECTION HISTORY

1981, c. 431, §2 (NEW).



14 §4426. Exemptions in bankruptcy proceedings

Notwithstanding anything to the contrary in the United States Code, Title 11, Section 522(b), a debtor may exempt from property of the debtor's estate under United States Code, Title 11, only that property exempt under the United States Code, Title 11, Section 522(b)(3)(A) and (B), except that any debtor eligible for a residence exemption under section 4422, subsection 1, paragraph B, may exempt the amount allowed in that paragraph. [2011, c. 203, §1 (AMD).]

SECTION HISTORY

1981, c. 431, §2 (NEW). 1989, c. 286, §2 (AMD). 2011, c. 203, §1 (AMD).









Subchapter 3: REAL PROPERTY

Article 1: GENERAL PROVISIONS

14 §4451. Real estate and interests subject to attachment

All real estate liable to be taken on execution as provided in chapter 403; the right to cut and carry away grass and timber from land sold by this State or Massachusetts, the soil of which is not sold and all other rights and interests in real estate may be attached on mesne process and held to satisfy the judgment recovered by the plaintiff, but the officers need not enter on or view the estate to make such attachment.



14 §4452. Writ of attachment from District Court

If a District Court has jurisdiction in any action, real estate and interests in real estate attachable on writs of attachment from the Superior Court may be attached on writs of attachment or taken on executions from such court.



14 §4453. Attachment of right of redemption

When a right of redeeming real estate mortgaged or taken on execution is attached and such estate is redeemed or the encumbrance removed before the levy of the execution, the attachment holds the premises discharged of the mortgage or levy, as if they had not existed.



14 §4454. Recording necessary to validity; claim specified in writ; seizure on execution; lien

No attachment of real estate on mesne process creates any lien thereon, unless the nature and amount of plaintiff's demand is set forth in the complaint or specifications therein or account annexed thereto, nor unless the officer making it within 5 days thereafter files in the office of the register of deeds in the county or district in which some part of said estate is situated an attested copy of so much of his return on the writ of attachment as relates to the attachment, with the value of the defendant's property which he is thereby commanded to attach, the names of the parties, the date of the writ of attachment and the court to which it is returnable. If the copy is not so filed within 5 days, the attachment takes effect from the time it is filed, although it is after service on the defendant, if before the time he is required to serve his answer. No seizure of real estate on execution, where there is no subsisting attachment thereof made in the action in which such execution issues, creates any lien thereon, unless the officer making it within 5 days thereafter files in the office of the register of deeds in the county or district in which some part of said estate is situated an attested copy of so much of his return on said execution as relates to the seizure, with the names of the parties, the date of the execution, the amount of the debt and costs named therein and the court by which it was issued. If the copy is not so filed, the seizure takes effect from the time it is filed. Such proceedings shall be had in such office by the register of deeds, as are prescribed in Title 33, chapter 11. All recorded deeds take precedence over unrecorded attachments.



14 §4455. Action ineffectual against nonparty until attachment recorded

No action in which the title to real estate is involved is effectual against any person not a party thereto or having actual notice thereof until either:

1. Attachment made and recorded. An attachment of such real estate is duly made and recorded in the registry of deeds, in and for the county or district in which such real estate is situated, in the same manner as attachments of real estate in other actions are now recorded; or

2. Certificate recorded. A certificate setting forth the names of the parties, the date of the complaint and the filing thereof and a description of the real estate in litigation as described in said complaint, duly certified by the clerk of courts in and for the county where said complaint is pending is recorded in the registry of deeds in the county or district in which such real estate is situated.



14 §4456. Redemption or payment where right of redemption or contract for conveyance attached

When a right to redeem real estate under mortgage, levy, sale on execution or for taxes or a right to a conveyance by contract is attached, the plaintiff in the action, before or after sale on execution, may pay or tender to the person entitled thereto the amount required to discharge such encumbrance or fulfill such contract. Thereby the title and interest of such person vest in the plaintiff subject to the defendant's right to redeem. Such redemption by the defendant or any person claiming under him by a title subsequent to the attachment shall not affect such attachment, but it shall continue in force and the prior encumbrance as against it shall be deemed discharged.



14 §4457. Mortgagee or contractor to indicate sum due and release on payment

Such person, on written demand, shall give the plaintiff a true written statement of the amount due him; and on payment or tender thereof shall release all his interest in the premises; and if he refuses, he may be compelled to do so in a civil action seeking equitable relief. Such release shall recite that under authority of this section and section 4456 the plaintiff had attached the premises and paid or tendered the amount due the grantor. The plaintiff shall thereupon hold such title in trust for the defendant, and subject to his right of redemption, without power of alienation until after one year from the termination of said action, or from the sale of the equity on any execution recovered therein.






Article 2: DEATH OF PARTY

14 §4501. Attachments survive death of plaintiff

When a plaintiff dies before the expiration of 60 days from the rendition of judgment in his favor, or before the expiration of 60 days after the clerk of courts in the county where the action is pending receives a certificate of decision from the law court ordering final judgment for the plaintiff, and no suggestion of death has been made upon the docket of said courts, execution may issue as is now provided and all attachments then in force continue for 90 days thereafter.



14 §4502. Attachments dissolved by death of insolvent

The attachment of personal property continues in force after the death of the debtor as if living, unless before a sale thereof on execution his estate is decreed insolvent; but it is dissolved by such decree, and the officer, on demand thereafter, shall restore such property to the executor or administrator on payment of his legal fees and charges of keeping.



14 §4503. Liability of officer selling before demand; setoff prohibited

If, after such decree and before such demand, the officer has sold the property on execution, he is liable to the executor or administrator in a civil action, for the proceeds, if in his hands; but if paid over to the judgment creditor, such creditor is so liable, and he shall not set off any demand which he has against the executor or the administrator or against the estate of the deceased.



14 §4504. Appraisal of attached property

After the death of a defendant and before a decree of insolvency on his estate, the executor or administrator may demand of the attaching officer a certified copy of his return on the writ of attachment, with a description of the property attached, so that it may be described in the inventory of the estate subject to the attachment, and the appraisers may demand a view thereof so as to appraise it. If the officer fails to comply with either demand, he forfeits to the executor or administrator not less than $10 nor more than $30.



14 §4505. Actions by officers for attached goods do not abate by party's death

An action, brought by an officer for taking from him personal property attached by him, does not abate by the death of either party, but may be prosecuted by or against his executor or administrator. If the officer is dead and his representative recovers the property or money, it shall be held and applied as if he were alive, but, if he fails to recover, he shall return the property or pay the damages awarded in full, although the estate of the deceased is insolvent.



14 §4506. Continuance of action after officer's death

If an officer authorized to serve precepts dies pending an action for or against him for official neglect or misconduct and no administration is granted on his estate within 3 months thereafter, the party for whose benefit the action is so prosecuted or defended may carry it on in his own name by entering his appearance and giving security for costs, as the court directs.






Article 3: EXEMPTIONS

14 §4551. Homestead exemption (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 512, §2 (RPR). 1977, c. 453, §5 (AMD). 1977, c. 614, (AMD). 1979, c. 75, §1 (AMD). 1981, c. 431, §3 (RP).



14 §4552. Exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 412, §4 (AMD). 1969, c. 315, §§1,2 (AMD). 1973, c. 512, §3 (RPR). 1981, c. 431, §3 (RP).



14 §4553. Creditors claiming greater value (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 315, §3 (AMD). 1973, c. 512, §4 (RPR). 1977, c. 453, §6 (AMD). 1979, c. 75, §2 (AMD). 1981, c. 431, §3 (RP).



14 §4554. Death of householder (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 512, §5 (RPR). 1979, c. 540, §19 (RPR). 1981, c. 431, §3 (RP).






Article 4: EXEMPTIONS

14 §4561. Residence exemption

Exemptions with respect to residences are governed by subchapter II, Article 7. [1981, c. 431, §4 (NEW).]

SECTION HISTORY

1981, c. 431, §4 (NEW).









Subchapter 4: DISSOLUTION

14 §4601. Duration of attachment

An attachment of real or personal estate continues during the time within which an appeal may be taken from the judgment and during the pendency of any appeal. When a judgment for the plaintiff has become final by expiration of the time for appeal, by dismissal of an appeal or on certificate of decision from the law court, any such attachment shall continue for 60 days; except attachments of real estate taken on execution; or equities of redemption sold on execution; or an obligee's conditional right to a conveyance of real estate sold on execution; or property attached and replevied; or property attached belonging to a person dying thereafter, or specially provided for in any other case. [1987, c. 184, §21 (AMD).]

In addition to any other provisions of law, attachments of real or personal estates may be enforced and their duration may be extended as provided in sections 3131, 3132 and 4651 [1987, c. 184, §21 (NEW).]

SECTION HISTORY

1981, c. 279, §6 (AMD). 1987, c. 184, §21 (AMD).



14 §4602. Methods of dissolution

An attachment of real or personal property is dissolved when a judgment for the defendant has become final by expiration of the time for appeal, by dismissal of an appeal or on certificate of decision from the law court; by a decree of insolvency on his estate before a levy or sale on execution; by insolvency proceedings commenced within 4 months as provided in the insolvency law; by a reference of the action and all demands between the parties thereto by a rule of court and judgment on the report of the referees; and by an amendment of the complaint, by consent of parties, so as to embrace a larger demand than it originally did, and judgment for the plaintiff thereon, unless the record shows that no claims were allowed the plaintiff not originally stated in the complaint.



14 §4603. Certificate of dissolution

When an attachment is dissolved by judgment for the defendant, or if the complaint in the action in which an attachment is made is not filed with the court within 30 days after the first attachment therein, the clerk of the court shall give any person applying therefor a certificate of that fact, which the register of deeds shall note on the margin of the record of the attachment. The said clerk of courts may charge a fee of 50¢ for such certificate.

Before or after the filing of said complaint in said court, or before or after judgment thereon, or if said complaint is not filed in court, the plaintiff or his attorney in such action may discharge the attachment in writing on the margin of the record thereof, or said plaintiff or said attorney may give a certificate, signed, sealed and acknowledged by him that said attachment is in whole or in part discharged, which the register of deeds shall record with a reference thereto on the margin of the records of attachments. The register of deeds shall note the record of said discharge on the margin of the records of attachments within an hour of the delivery to him of either of the aforesaid certificates. Such attachments may be discharged on the record thereof in the registry of deeds by an attorney-at-law authorized in writing by the plaintiff in said action, provided said writing is first recorded or filed in said registry of deeds with a reference thereto made by said register of deeds on the margin of the record of the attachment.



14 §4604. Real estate attachment discharged of record on dissolution

When an attachment of real estate is made in any action and the complaint is not filed in court, or when any attachment of real estate is dissolved by lapse of time or failure to levy upon the judgment debt within the time prescribed by law to preserve said attachment and the said attachment then remains undischarged upon the records of the registry of deeds, the plaintiff upon the demand of the defendant shall either cause the said attachment to be discharged upon the records of the registry of deeds or give a certificate, signed, sealed and acknowledged by him that said attachment is discharged, when said certificate is prepared and presented to the plaintiff by the defendant, which said certificate the register of deeds shall record with reference thereto on the margin of the record of said attachment.



14 §4605. Failure or refusal to discharge attachment

If the plaintiff shall upon demand unreasonably delay or refuse to discharge the said attachment as prescribed in section 4604, then the defendant by action filed in the county in which the attachment of said real estate was made shall be entitled on proof thereof to have the attachment discharged by a decree of the court duly filed in the registry of deeds, which the register of deeds shall record with reference thereto on the margin of the record of said attachment.



14 §4606. Petition for valuation and release

Any defendant, whose interest in real estate is attached on mesne process, may petition the Superior Court, setting forth the names of the parties to the action, the court and county in which it is returnable or pending, the fact of the attachment, the particular real estate and his interest therein, its value and his desire to have it released from the attachment. Such court shall issue a written notice which shall be served on all parties to the action living in the State, including trustees mentioned in section 4611, and on the plaintiff's attorney, 10 days at least before the time fixed therein for a hearing.



14 §4607. Valuation and release on debtor's bond

If, at the hearing, such court finds that such interest is worth as much as the amount ordered in the writ to be attached, it shall order such defendant to give bond to the plaintiff, with sufficient sureties, conditioned that within 30 days after judgment for the plaintiff has become final by expiration of the time for appeal, by dismissal of an appeal or on certificate of decision from the law court, he will pay the judgment recovered by the plaintiff, with his costs on the petition, such bond, except as otherwise provided, to be in an amount equal to the amount ordered in the writ to be attached; but, if it finds that such interest is worth less than the amount ordered in the writ to be attached, such bond, except as otherwise provided, shall be in an amount equal to the value of such interest. If, in either event the court shall find that the value of the interest attached is in excess of the amount of any judgment which the plaintiff may reasonably be expected to recover, with his costs on the petition, it may fix the amount of such bond at such sum, not exceeding the amount ordered to be attached and not exceeding the value of the interest attached, as it may deem adequate to protect the plaintiff in the collection of any judgment recovered by him, with his costs on the petition.



14 §4608. Proceedings and bond filed in clerk's office

The petition and proceedings thereon shall be filed in the clerk's office in the county where the action is pending or returnable and recorded as a part of the case. The bond, when approved by such justice, shall be filed therein for the use of the plaintiff.



14 §4609. Certificate of proceedings from clerk recorded

The clerk shall give the petitioner an attested copy of the petition and proceedings with a certificate under seal of the court attached thereto, that such bond has been duly filed in his office. The recording of such copy and certificate in the registry of deeds in the county where such real estate or interest therein lies vacates the attachment.



14 §4610. Vacating attachment of personal property

When personal property is attached, the same proceedings may be had as provided in sections 4606 to 4609 and the officer shall be notified of the hearing, and the delivery to him of the copy and certificate mentioned in section 4609 vacates the attachment and he shall return the property to the petitioner on demand. When the property attached is stock in a banking or other corporation or is such that the attachment must be recorded in the town clerk's office, such copy and certificate shall be filed with the officer of such corporation, who shall be entitled to 20¢ for filing the same and necessary certificate thereof, or with the town clerk with whom the attachment is filed, and thereby the attachment is vacated.



14 §4611. Vacating foreign attachments

In cases of foreign attachment, the same proceedings originated by any principal defendant may be had, except that the bond to the plaintiff shall be conditioned to pay the amount, if any, which he may finally recover against the trustees, with costs on the petition, within 30 days after judgment, not exceeding the amount of the judgment against the principal defendant. The court shall require the petitioner to give bond to each trustee named in the petition, with sureties, in a sum sufficient to protect him against any judgment recovered by the plaintiff and paid by him, and his legal costs in the action, and the costs allowed him by the court at the hearing on the petition, if he appears. Such bonds, when approved by the court, shall be filed in the clerk's office for the use of the trustees. The delivery of the copy and certificate to the trustees vacates the attachment of any goods, effects or credits in their hands belonging to the petitioner.



14 §4612. Costs

The party finally prevailing in the action shall recover the costs of these proceedings, taxed as costs of court in other cases and certified by the court, and execution shall issue therefor.



14 §4613. Bond

When real estate or personal property is attached on mesne process, and in all cases of attachment on trustee process, the attachment shall be vacated upon the defendant or someone in his behalf delivering to the officer who made such attachment, or to the plaintiff or his attorney, a bond to the plaintiff in a penal sum not exceeding the amount of the attachment, such bond to be approved as to penal sum and sureties by the plaintiff or his attorney, or by any Justice or clerk of the Superior Court, conditioned that within 30 days after the rendition of the judgment, or after the adjournment of the court in which it is rendered or after the certificate of decision of the law court shall be received in the county where the cause is pending, he will pay to the plaintiff or his attorney of record the amount of said judgment including costs. The bond shall be returned by the officer with the process, for the benefit of the plaintiff, and thereupon all liability of the officer to the plaintiff by reason of such attachment shall cease. Upon request, the plaintiff or his attorney shall give to the defendant a certificate acknowledging the discharge of such attachment, which may be recorded in the registry of deeds or town clerk's office, as the case may be, in which the return of the attachment is filed. If stock in any corporation is attached, such certificate shall be filed with the officer of the corporation with whom the return of such attachment is filed and he shall record the same. In trustee process the alleged trustee shall not be liable to the principal defendant for the goods, effects and credits in his hands or possession until such certificate shall be delivered to him, and upon receiving such certificate he shall be discharged from further liability in said trustee action and need not disclose and shall not recover costs.









Chapter 509: EXECUTIONS

Subchapter 1: GENERAL PROVISIONS

14 §4651. Issue and return

Executions may be issued on a judgment of the Superior Court or the District Court after the judgment has become final by the expiration of the time for appeal, by dismissal of an appeal or on certificate of decision from the law court, unless the court has pursuant to rule ordered execution at an earlier time, and are returnable within 3 years after issuance. [1995, c. 45, §1 (AMD).]

1. Filing of lien.

[ 1987, c. 184, §22 (RP) .]

2. Date and place of filing.

[ 1987, c. 184, §22 (RP) .]

3. Amount of debt or damage.

[ 1987, c. 184, §22 (RP) .]

4. Name of judgment creditor.

[ 1987, c. 184, §22 (RP) .]

5. Statement.

[ 1987, c. 184, §22 (RP) .]

SECTION HISTORY

1965, c. 182, (AMD). 1965, c. 455, (AMD). 1981, c. 160, (AMD). 1983, c. 125, §5 (AMD). 1985, c. 187, §4 (AMD). 1987, c. 184, §22 (AMD). 1995, c. 45, §1 (AMD).



14 §4651-A. Execution liens

1. Lien on real estate. The filing of an execution duly issued by a court of this State or an attested copy thereof with a registry of deeds within 3 years after issuance of the execution creates a lien in favor of each judgment creditor upon the right, title and interest of each judgment debtor in all real estate against which a mortgage would be duly perfected if filed in the registry and that is not exempt from attachment and execution.

[ 2005, c. 62, §1 (AMD) .]

2. Lien on personal property. The filing of an execution duly issued by a court of this State or an attested copy thereof in the office of the Secretary of State within 3 years after issuance of the execution creates a lien in favor of each judgment creditor upon the right, title and interest of each judgment debtor in personal property that is not exempt from attachment and execution and that is of a type against which a security interest could be perfected by the filing of a financing statement with the office of the Secretary of State.

[ 2005, c. 62, §2 (AMD) .]

3. Lien on motor vehicles. The filing of an execution duly issued by a court of this State or an attested copy thereof where a proof of transfer would be delivered pursuant to Title 29-A, section 665, subsection 1, and delivery of an application pursuant to Title 29-A, section 657, within 3 years after issuance of the execution creates a lien in favor of each judgment creditor upon the right, title and interest of each judgment debtor in any motor vehicle for which a title certificate must be obtained pursuant to Title 29-A, chapter 7.

[ 2005, c. 62, §3 (AMD) .]

4. Amount of lien. A lien created by this section shall be in the amount sufficient to satisfy the judgment together with interest and costs.

[ 1987, c. 184, §23 (NEW) .]

5. Notice to judgment debtor. A lien created by this section becomes void and loses its status as a perfected security interest with respect to the right, title and interest of any particular judgment debtor and with respect to any other creditors of the judgment debtor unless the judgment creditor notifies the judgment debtor by certified or registered mail sent to the judgment debtor's last known address on or before the 20th day after filing or recording of the existence of the lien. The notice must contain the following:

A. The fact that a lien has been filed; [1987, c. 184, §23 (NEW).]

B. The date and place the lien was filed; [1987, c. 184, §23 (NEW).]

C. The amount of the judgment and costs as stated in the execution; [1987, c. 184, §23 (NEW).]

D. The name of the judgment creditor and attorney, if any, including their addresses; and [1987, c. 184, §23 (NEW).]

E. The following statement: "To dissolve this lien, please contact (the creditor or the creditor's attorney)." [1997, c. 20, §1 (AMD).]

[ 1997, c. 20, §1 (AMD) .]

6. Filing during pendency of attachment; date of perfection. If a lien created by this section is filed or recorded during the pendency of any prejudgment or post-judgment attachment obtained in the underlying civil action against property subject to the lien, the effective date of the lien in the property must relate back to the date of perfection of the attachment. The relation back applies only to that portion of the lien up to the amount of the attachment. The remainder of such a lien, and the full amount of a lien created when no attachment is pending, becomes effective and perfected from the date of the filing or recording of the execution.

[ 2001, c. 275, Pt. A, §1 (AMD) .]

7. Enforcement. The lien provided in this section may be enforced by a turnover or sale order pursuant to section 3131.

[ 1987, c. 184, §23 (NEW) .]

8. Abuse of lien process. A creditor who fails to discharge an execution filed against property of a debtor that is exempt from attachment and execution is liable to the debtor for actual damages suffered as a result of the failure to discharge if the debtor gave written notice and proof to the creditor that the property filed against is exempt from attachment and execution and the creditor failed to discharge the execution within 15 days after receiving the notice and proof. A debtor who prevails in an action to recover damages under this subsection is entitled to reasonable attorney's fees and costs incurred in bringing the action.

[ 2001, c. 117, §1 (NEW) .]

8. (REALLOCATED TO T. 14, §4651-A, sub-§9) Duration of lien; renewal.

[ RR 2001, c. 1, §17 (RAL); 2001, c. 275, Pt. A, §2 (NEW) .]

9. (REALLOCATED FROM T. 14, §4651-A, sub-§8) Duration of lien; renewal. A lien created pursuant to this section after the effective date of this subsection continues for a period of 20 years from the date of the filing of the writ of execution or of the recording of the writ of execution in the registry of deeds, unless the judgment is paid, discharged or released. A lien may be renewed once for a period of 20 years from the filing or recording of a renewal, pluries or alias writ of execution in the same manner as the original writ of execution was filed or recorded, with the same notice as required by subsection 5.

A. If the renewal writ is filed or recorded before the expiration of the 20-year period of the original writ of execution, the renewal writ relates back to the date that the original writ of execution was filed or recorded and prevents the expiration of the lien. [RR 2001, c. 1, §17 (RAL).]

B. A lien created pursuant to this section when the date of the recording of the writ of execution in the registry of deeds is more than 18 years prior to the effective date of this subsection may be renewed as provided in this subsection if the renewal writ is recorded within 2 years of the effective date of this subsection. [RR 2001, c. 1, §17 (RAL).]

[ RR 2001, c. 1, §17 (RAL) .]

10. Validation of liens. Subject to subsections 5, 8 and 9, a lien filed pursuant to subsection 1, 2 or 3 is valid and enforceable if the execution was issued on or after September 29, 1995 and the lien was filed within 3 years of the issuance of the execution.

[ 2005, c. 62, §4 (NEW) .]

SECTION HISTORY

1987, c. 184, §23 (NEW). 1995, c. 65, §A41 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 20, §1 (AMD). 1999, c. 699, §D15 (AMD). 1999, c. 699, §D30 (AFF). RR 2001, c. 1, §17 (COR). 2001, c. 117, §1 (AMD). 2001, c. 275, §§A1,2 (AMD). 2005, c. 62, §§1-4 (AMD).



14 §4652. One-year limit; exception

No first execution shall be issued after one year from the time the judgment has become final by the expiration of the time for appeal, by dismissal of an appeal, or on certificate of decision from the law court, except in cases provided for by section 4701 in which the first execution may be issued within not less than one year nor more than 2 years from the time of judgment.



14 §4653. Renewal in 10 years

An alias or pluries execution may be issued within 10 years after the day of issuance of the preceding execution and not afterwards. [2001, c. 275, Pt. A, §3 (AMD).]

SECTION HISTORY

2001, c. 275, §A3 (AMD).



14 §4654. Execution not timely; motion against debtor

When execution is not issued within the times prescribed by sections 4652 and 4653, motion against the debtor may be made to show cause why execution on the judgment should not be issued, and if no sufficient cause is shown, execution may be issued thereon.



14 §4655. Interest on judgments

On executions issued on judgments interest shall be collected from the time of judgment.



14 §4656. New execution on proof of loss

A justice of the court in which the judgment was rendered, upon proof by affidavit or otherwise of the loss or destruction of an execution unsatisfied in whole or in part, may order a new execution to be issued for what remains unsatisfied.



14 §4657. Execution on award to creditor by commissioners on solvent estate (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §20 (RP).



14 §4658. Executions directed into other counties

When a debtor removes or is out of the county in which judgment is rendered against him by a Judge of a District Court, such judge may issue execution against him, directed to the proper officers in the county where he is supposed to be, and it has the same force as if issued by a court in the latter county.



14 §4659. Actions and executions; when directed into other counties

In actions against bail, indorsers for costs, and proceedings after judgment against executors or administrators, and in all actions against 2 or more defendants before a Judge of a District Court, where the defendant or trustee resides out of the county where the proceedings are had, the judge may direct the summons, writ or execution to any proper officer of the county where such defendant or trustee resides, who shall charge fees of travel from the place of his residence to the place of service only, and postage paid by him.






Subchapter 2: BONDS

14 §4701. Execution stayed one year unless bond given

Execution shall not issue upon a judgment by default against an absent defendant in a personal action who has no actual notice thereof until one year after entry of the judgment unless the plaintiff first gives bond to the defendant with one or more sureties in double the amount of damages and costs, conditioned to repay to the defendant the amount of the judgment or any part thereof from which he may ultimately be relieved as a result of motion therefor. If a bond is given, any attachment of real or personal property or attachment on trustee process shall continue for 60 days after the bond is filed with the court. If a bond is not given, any such attachment shall continue for one year and 60 days after entry of the default judgment. If the defaulted defendant files within one year of the default judgment a motion for relief therefrom, any such attachment shall continue until 60 days after denial of the motion, if it is denied, and if the motion is granted in whole or in part, shall continue for the same period as the attachment would have continued if the default judgment had not been entered.



14 §4702. Bond left with clerk

The bond shall be deposited with the clerk, who shall decide upon the sufficiency of the sureties, subject to an appeal to a justice of the court.



14 §4703. Executions on default judgment without bond, valid after one year

Whenever through accident, inadvertence or mistake an execution has been issued by the clerk or judge of any court in any county upon a judgment rendered on default of an absent defendant in a personal action, within one year after the rendition of such judgment, without deposit of the bond specified in sections 4701 and 4702, all proceedings upon or by virtue of such execution or judgment shall, after one year from the rendition of such judgment, have the same effect and validity as if the bond had been duly given, deposited and approved unless relief from the judgment has been sought within said year. If such relief from the judgment is denied, all such proceedings shall be valid as aforesaid after such dismissal.






Subchapter 3: SALES ON EXECUTION

Article 1: GENERAL PROVISIONS

14 §4751. Goods sold on execution

All chattels, real and personal liable at common law to attachment and not exempted therefrom by statute, may be taken and sold on execution as prescribed in this subchapter and subchapter 4. Credits of a sole proprietorship doing business under an assumed or trade name, partnership, limited liability company or corporation, other than payroll accounts expressly so designated to the credit holder by the account owner, may be taken on execution by an officer and turned over to the judgment creditor to be applied to the judgment, together with interest and costs. [2007, c. 88, §2 (AMD); 2007, c. 466, Pt. B, §19 (AFF).]

SECTION HISTORY

1983, c. 125, §6 (AMD). 1985, c. 187, §5 (AMD). 2007, c. 88, §2 (AMD). 2007, c. 466, Pt. B, §19 (AFF).



14 §4752. Time of sale

Goods and chattels, legally taken on execution, shall be safely kept by the officer at the expense of the debtor for 4 days at least after the day on which they were taken, exclusive of Sunday. They shall be sold within 14 days after the day of seizure, except as otherwise provided, unless before the time of sale the debtor redeems them by otherwise satisfying the execution.



14 §4753. Notice of sale

The officer shall post public notice of the time and place of sale, at least 48 hours before the time thereof, in 2 or more public places in the town or place of sale.



14 §4754. Adjournment of sale; time

If at the time so appointed the officer is prevented by sickness or other casualty from attending at such place or is present and deems it for the advantage of all concerned to postpone the sale, he may postpone it not exceeding 6 days after the day appointed; and so, from time to time, for like good cause, giving notice of every adjournment as required in section 4753.



14 §4755. Adjournment to different place

For good reason and for the purpose of obtaining a better price for the goods, the officer may, if he deems it for the benefit of the debtor, adjourn the auction to another place in the same town.



14 §4756. Indemnity may be required

When there is reasonable doubt as to the ownership of goods or their liability to be taken on execution, the officer may require sufficient indemnity.



14 §4757. Buyer's refusal; penalty

If the highest bidder at such sale refuses to take and pay for an article, the officer shall sell it again at auction at any time within 10 days, giving due notice of the 2nd sale; and account for what he receives on the 2nd sale, and for any damages that he recovers of the first bidder for a loss on the resale, as for so much received on the execution.



14 §4758. Return of sale; fraud in sale or return

The officer shall, in his return on the execution, particularly describe each article or lot of goods sold and the price at which it was sold. If he commits any fraud in the sale or return, he forfeits to the debtor 5 times the sum of which he defrauds him, to be recovered in a civil action.



14 §4759. Disposal of proceeds

The money arising from the sale of any property on execution shall be applied to pay the charges and satisfy the execution. The residue, if any, shall be returned to the debtor on demand or otherwise applied as provided in section 5001.



14 §4760. Buildings on leased land sold for land rent; redemption

When a lessor of lands, leased for the purpose of erecting a building thereon, commences an action against the lessee, attaches the buildings within 6 months after the rent becomes due and recovers such rent, he may on execution cause the rents and profits of such buildings to be sold for a term sufficient to pay the debt and costs or cause such building to be sold like any other personal estate. In all cases, any mill or building seized and sold on execution as a chattel personal may be redeemed within one year, as land levied upon by appraisement may be. The remedies and rights of the parties are the same as those of mortgagor and mortgagee, except the rate of interest, which shall be 10% a year.



14 §4761. Warrant against turnpike and other corporations taking toll

When damages are assessed in favor of a person by the county commissioners, by a committee or by verdict of a jury for an injury sustained by him through the acts of any corporation authorized to demand and receive toll, and they are not paid within 30 days after order or the acceptance of such verdict or report of the committee, he may have a warrant of distress against such corporation for such damages, interest and costs. The officer holding such warrant may adjourn the vendue, as in the sale of goods on execution. All proceedings respecting the attachment and sale on execution of the franchise of such corporation and sales on warrant of distress may be had in the county in which the creditor, the president, clerk, treasurer or a director of said corporation, if there is any such officer, if not, a stockholder, resides.



14 §4762. Proceeds of sale of mortgaged property; sale without tender

After deducting his fees and charges of sale, the officer shall apply the proceeds of the sale of property mortgaged or pledged to the payment of the sum paid or tendered to the mortgagee, pledgee or holder, and the interest thereon from the time of such payment; and the residue of such proceeds shall be applied to the satisfaction of the plaintiff's judgment as provided by law; or the plaintiff may have the property seized and sold on the execution, as in other cases, subject to the rights and interests of such mortgagee, pledgee or holder, without paying or tendering the debt due to him.






Article 2: COIN AND BANK NOTES

14 §4801. Mode of sale

Current gold or silver coin may be taken on execution and paid to the creditor as money collected; and bank notes and all other evidences of debts, issued by any moneyed corporation and circulated as money, may be taken on execution and paid to the creditor at their par value if he will accept them; otherwise, they may be sold like other chattels.






Article 3: CORPORATE FRANCHISES

14 §4851. Notice of sale

When judgment is recovered against a bridge, canal or other incorporated company with power to receive toll, its franchise may be sold on execution at public auction by giving notice of the time and place of sale by posting a notification in any town in which the treasurer, clerk or any officer thereof, if there are any officers, and if not, where any stockholder resides, for 30 days at least before the day of sale, and by causing an advertisement, naming the creditor thereon, to be inserted for 3 weeks successively in a newspaper of general circulation in a county where either of said officers, or, if the company is without officers, where any stockholder resides, the last publication being at least 4 days before the day of sale. [1987, c. 667, §10 (AMD).]

SECTION HISTORY

1987, c. 667, §10 (AMD).



14 §4852. Mode of sale; possession

In the sale of such franchise, whoever will pay and satisfy such execution, all fees and incidental expenses, in consideration of being entitled to receive to his own use all such toll as the corporation is entitled to receive, for the shortest period of time, is the highest bidder and the purchaser for such period; and immediately after such sale, the officer shall deliver to him possession of the tollhouses and gates, in whatever county situated, and state his doings therein in his return.



14 §4853. Rights and duties of purchaser

The purchaser of such franchise and those claiming under him may receive to their own use the tolls accruing within the time limited in the purchase, and shall have all the powers of the corporation necessary for the convenient use of the property, be subject to the same duties and penalties during the term of said purchase and may recover of said corporation any moneys paid or expenses incurred in consequence of such liability, and without their fault or negligence.



14 §4854. Right of corporation to redeem

The corporation, at any time within 3 months after the day of sale, may redeem said franchise by paying to the purchaser the sum which he paid in satisfaction of the execution, with 12% interest, in addition to the toll received.



14 §4855. Application of provisions to railroad franchises in State; notice in interested county; conveyance

Sections 4851 to 4854 apply to the franchises of railroad corporations whose railroads lie wholly within the State, except that notice shall be given of the time and place of such sale by posting a notification thereof at the courthouse in each county through which such railroad runs, either wholly or in part, for 30 days at least before the day of sale and by causing an advertisement to be inserted for 3 weeks successively in at least one newspaper published in each county through which the road runs, either wholly or in part, the last publication to be at least 4 days before the day of sale; and if there is no newspaper printed in any one or more of such counties, then in the state paper instead. When the company has an established office in the State, notice of the sale shall also be given by leaving an attested copy thereof at the office of said company not less than 30 days previous to such sale. Notice given in the manner herein provided is sufficient. The officer shall deliver to the purchaser a conveyance by deed of the franchise so sold.






Article 4: CORPORATE SHARES

14 §4901. Mode of sale

Any share or interest of a stockholder or proprietor in an incorporated company may be taken on execution and sold in the following manner and not otherwise, anything in the charter of such company to the contrary notwithstanding.



14 §4902. Notice of seizure

If the property was not attached on mesne process in the same action, the officer shall leave a copy of the execution with the treasurer, cashier, clerk or other recording officer of the company and the property shall be considered as seized on execution when the copy is so left. If it was so attached and remains attached, the officer shall proceed in seizing and selling it on execution as provided in section 4905.



14 §4903. Certification of shares by corporate officers

The officer of the company having the care of the records or account of shares or interest of the stockholders shall, on exhibition to him of the execution, give the officer holding it a certificate of the number of shares held by the judgment debtor or of the amount of his interest. [1969, c. 504, §24 (AMD).]

SECTION HISTORY

1969, c. 504, §24 (AMD).



14 §4904. Shares sold transferred; new certificate to purchaser; dividends

Within 14 days after the sale, the officer shall leave an attested copy of the execution and of the return thereon with the officer of the company whose duty it is to record transfers of shares. The purchaser is thereupon entitled to a certificate or certificates of the shares bought by him, on paying the fees therefor and for recording the transfers. If such shares or interest were attached in the action in which the execution issued, he shall have all dividends which accrue after the attachment.



14 §4905. Notice of sale

In selling such shares or interest, the officer holding the execution shall give notice in writing of the time and place of sale to the debtor, by leaving it at his last and usual place of abode if within the county where the officer dwells, otherwise by forwarding it to him by mail if his residence is known to such officer, postage paid, whether within or without the State and public notice thereof by posting it in one or more public places in the town where the sale is to be made and in 2 adjoining towns, if there are so many, 30 days at least before the day of sale; and shall publish an advertisement of the same import, naming the judgment debtor, for 3 weeks successively before the day of sale in a newspaper of general circulation in the county. [1987, c. 667, §11 (AMD).]

SECTION HISTORY

1987, c. 667, §11 (AMD).






Article 5: EXECUTIONS AGAINST TOWNS

14 §4951. Executions and warrants of distress against towns

All executions or warrants of distress against a town shall be issued against the goods and chattels of the inhabitants thereof and against the real estate situated therein, whether owned by such town or not. The officer executing them shall satisfy them by distress and sale of the goods and chattels of the inhabitants as provided by law. For want thereof, after diligent search, which fact the officer shall certify in his return, he shall levy upon and sell so much of the real estate in said town by lots, as they are owned, occupied or lotted out upon the plan thereof, as is necessary to satisfy said precepts and expenses of sale.



14 §4952. Notice and incidents of sale

The officer shall advertise in the state paper and in a newspaper of general circulation in the county where the lands lie, if any, for 3 weeks successively, the names of such proprietors as are known to him, of the lands which he proposes to sell, with the amount of the execution or warrant of distress. Where the names of the proprietors are not known, he shall publish the numbers of the lots or divisions of said land and the last publication shall be 3 months before the time appointed for the sale. If necessary to complete the sale, he may adjourn it from day to day not exceeding 3 days. He shall give a deed to the purchaser of said land in fee, expressing therein the cause of sale. The proprietor of the land so sold may redeem it within a year after the sale by paying the sum for which it was sold, the necessary charges and interest thereon. [1987, c. 667, §12 (AMD).]

SECTION HISTORY

1987, c. 667, §12 (AMD).



14 §4953. Remedy of owner of property sold

The owner of any real or personal estate so sold may recover against the town, in a civil action, the full value thereof with interest at the rate of 12% yearly, with costs of the action; and may prove and recover the real value thereof, whatever was the price at which it was sold.









Subchapter 4: SUCCESSIVE EXECUTIONS

14 §5001. Several executions

If goods or other property sold on execution have been attached by other creditors or seized on other executions by the same or another officer, or if, before payment of the residue to the debtor, any other writ of attachment or execution against him is delivered to the officer who made the sale, the proceeds shall be applied to the discharge of the several judgments in the order in which the writs of attachment or execution were served. The residue, if any, shall be paid over to the debtor.



14 §5002. Notice of 2nd attachment to first attaching officer

If a share in a corporation or other property that may be attached without taking and keeping possession thereof is attached or taken on execution, and is subsequently attached or taken on execution by another officer, he shall give notice thereof to the officer who sells under the first attachment or seizure. If, without such notice, he pays the balance of the proceeds of the sale to the debtor, he is not liable therefor to the person claiming under such subsequent attachment or seizure.



14 §5003. Preservation of lien in case of prior attachment

When real or personal estate is seized on execution and further service is suspended by a prior attachment thereof, such estate shall be bound by the seizure until it is set off or sold in whole or in part under the prior attachment, or until the attachment is dissolved, if the officer seizing such real estate, within 5 days thereafter, files in the office of the register of deeds in the county or district where it lies a copy of his return of the seizure, with the names of the parties, the court at which judgment was recovered, and the date and the amount of the execution. The register shall file and enter the same of record, as in case of attachment of real estate on writs. Like fees shall be allowed to the officer and register therefor.



14 §5004. Removal of prior attachment

If the prior attachment is dissolved or the estate is set off or sold in part under it, the estate or remaining part thereof continues bound for 30 days thereafter by such seizure on execution. The service of the execution may be completed within that time as if the estate had been then first seized thereon, although the return day of the execution has passed.



14 §5005. Setoff of executions

When an officer has in his hands executions, wherein the creditor in one is debtor in the other in the same capacity and trust, he shall cause one execution to satisfy the other so far as it will extend. If one of such executions is in the hands of the officer, and the creditor in the other tenders his execution to him and requests him to do so, he shall so set off one against the other.



14 §5006. No setoff allowed

Executions shall not thus be set off against each other, when the sum due on one of them has been lawfully and in good faith assigned to another person before the creditor in the other execution became entitled to the sum due thereon; nor when there are several creditors or debtors in one execution, and the sum due on the other is due to or from a part of them only; nor to so much of the first execution as is due to the attorney in the action for his fees and disbursements therein.









Chapter 511: BAIL IN CIVIL ACTION

14 §5051. Bail bond returned with writ (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5052. Sureties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5053. Liability of obligors (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5054. Surrender of principal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5055. Names of bail entered on execution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5056. Officer to notify bail; fees paid (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5057. Surrender of principal in court (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5058. Avoidance of principal; liability of bail (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5059. When action lies against bail (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5060. Pleadings and defense by bail (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5061. Surrender of principal; exoneration of bail (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).



14 §5062. Remedy of bail against principal (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §6 (RP).









Part 6: EXTRAORDINARY WRITS

Chapter 601: GENERAL PROVISIONS

14 §5301. Concurrent jurisdiction

The Supreme Judicial Court and the Superior Court shall have and exercise concurrent original jurisdiction in proceedings in habeas corpus, prohibition, error, mandamus, quo warranto and certiorari. [1967, c. 441, §6 (AMD).]

SECTION HISTORY

1967, c. 441, §6 (AMD).






Chapter 603: CERTIORARI

14 §5351. Court of issue (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5352. Proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5353. Costs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5354. Limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).






Chapter 605: QUO WARRANTO

14 §5401. Issuance of writ (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5402. Attorney General excused as party (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).






Chapter 607: MANDAMUS

14 §5451. Petition; questions of law reserved; issue and return (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5452. Return and answer; judgment and peremptory writ; costs; false return (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5453. Citation of 3rd person to show cause (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).



14 §5454. No abatement on death, resignation or removal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 441, §7 (RP).






Chapter 609: HABEAS CORPUS

14 §5501. Right to writ

Every person unlawfully deprived of his personal liberty by the act of another, except in the cases mentioned, shall of right have a writ of habeas corpus according to the provisions herein contained.



14 §5502. Post-conviction habeas corpus (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §2 (RP).



14 §5503. Jurisdiction; commencement of proceedings; petition; amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §2 (RP).



14 §5504. Contents of petition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §2 (RP).



14 §5505. Further pleadings and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 545, (AMD). 1971, c. 342, §1 (AMD). 1979, c. 701, §2 (RP).



14 §5506. Counsel for indigent petitioners (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §2 (RP).



14 §5507. Waiver of grounds not claimed; effect of prior petition of coram nobis or error (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §2 (RP).



14 §5508. Review of final judgment; release pending appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 261, (AMD). 1971, c. 342, §2 (AMD). 1979, c. 701, §2 (RP).



14 §5509. Minors in armed forces entitled to writ

A minor enlisted within the State into the Army or Navy of the United States without the written consent of his parent or guardian shall have all the benefits of this chapter on the application of himself, parent or guardian.



14 §5510. Parent or guardian of minor may have writ

The parent or guardian of any minor imprisoned or restrained of his liberty shall be entitled to the writ of habeas corpus for him, if he would be entitled to it on his own application.



14 §5511. Application for writ on behalf of another

The Supreme Judicial Court or the Superior Court or any justice of either of said courts, on application of any person, may issue the writ of habeas corpus to bring before them any party alleged to be imprisoned or restrained of his liberty but not convicted and sentenced, who would be entitled to it on his own application, when from any cause he is incapable of making it.



14 §5512. Writ not available

The following persons shall not of right have such writ:

1. Persons committed to jail for certain offenses. Persons committed to or confined in prison or jail on suspicion of treason, felony or accessories before the fact to a felony, when the same is plainly and specifically expressed in the warrant of commitment;

2. Persons committed on civil process. Persons committed in execution of civil legal process or on mesne process on any civil action on which they are liable to be arrested or imprisoned.



14 §5513. Application

Application for such writ by any person shall be made to any Justice of the Supreme Judicial Court or Superior Court, regardless whether or not the Supreme Judicial Court or Superior Court is in session. It shall be made returnable before such justice to whom application is made. If the writ is denied and an appeal taken to the law court, the person restrained may be admitted to bail within the discretion of the justice rendering judgment thereon, pending such appeal.



14 §5514. Where writ returnable; entry of judgment

When awarded by a Justice of the Supreme Judicial Court or of the Superior Court, such writ may issue, under his hand and seal or upon his order from any clerk's office in vacation as if issued by the court, and run throughout the State, and may be returnable before the court or before himself or any other justice thereof, and shall be entered upon the docket of the court in the county where returnable, and the judgment shall there be recorded by the clerk.



14 §5515. Application; denial of writ

The application shall be in writing, signed and sworn to by the person making it, stating the place where and the person by whom the restraint is made. The applicant shall produce to the court or justice a copy of the precept by which the person is so restrained, attested by the officer holding it. If, on inspection, it appears to the court or justice that such person is thereby lawfully imprisoned or restrained of his liberty, a writ shall not be granted, unless from examination of the whole case, the court or justice is of opinion that it ought to issue.



14 §5516. Excessive bail

If it appears that he is imprisoned on mesne process for want of bail and the court or justice thinks that excessive bail is demanded, reasonable bail shall be fixed, and on giving it to the plaintiff, he shall be discharged.



14 §5517. Refusal of copy of precept; writ granted

If the prison keeper or other officer having the custody of such person refuses or unreasonably delays to deliver to the applicant an attested copy of the precept by which he restrains him on demand therefor, the court or justice, on proof of such demand and refusal, shall forthwith issue the writ as prayed for.



14 §5518. Form of writ

When such writ is issued on an application in behalf of any person described in section 5512, it shall be substantially as follows:

"STATE OF MAINE.

"We command you, that you have the body of C. D., in our prison, at ...., under your custody," (or by you imprisoned and restrained of his liberty, as the case may be,) "as it is said, together with the day and cause of his taking and detaining, by whatever name he is called or charged, before our Supreme Judicial" (or Superior) "Court, held at ...., within and for the County of ...., immediately after the receipt of this writ, to do and receive what our said court shall then and there consider concerning him in this behalf, and have you there this writ.

"Witness ........., Esquire, our ...., at ...., this.... day of ...., in the year 19...

.... ...., Clerk."

The like form shall be used by any justice of said court, changing what should be changed, when such writ is awarded by him.



14 §5519. Time of service, return and tender of fees

When such writ is offered to the officer to whom it is directed, he shall receive it. On payment or tender of such sum as the court or justice thereof directs, he shall make due return thereof within 3 days if the place of return is within 20 miles of the place of imprisonment; if over 20 and less than 100 miles, within 7 days; and if more than 100 miles, within 14 days. If such writ was issued against such officer, on his refusal or neglect to deliver, on demand, to the applicant a copy of the precept by which he restrained the person of his liberty, in whose behalf application was made, then the officer shall obey the writ without payment or tender of expenses.



14 §5520. Production of body of restrained person; sickness

The person making the return shall, at the same time, bring the body of the party, as commanded in the writ, if in his custody or power or under his restraint, unless prevented by sickness or infirmity of such party. In such case that fact shall be stated in the return. If proved to the satisfaction of the court or justice, a justice of the court may proceed to the place where the party is confined and there make his examination or may adjourn it to another time or make such other order in the case as law and justice require.



14 §5521. Examination of causes of restraint

On return of the writ, the court or justice, without delay, shall proceed to examine the causes of imprisonment or restraint, and may adjourn such examination from time to time.



14 §5522. Notice to interested persons before discharge

When it appears that the party is detained on any process under which any other person has an interest in continuing such imprisonment or restraint, the party shall not be discharged until notice has been given to such other person or his attorney, if within the State or within 30 miles of the place of examination, to appear and object, if he sees cause. If imprisoned on any criminal accusation, he shall not be discharged until sufficient notice has been given to the Attorney General or other attorney for the State that he may appear and object, if he thinks fit.



14 §5523. Proceedings in court

The party imprisoned or restrained may deny allegations of fact in the return or statement and may allege other material facts. The court or justice may, in a summary way, examine the cause of imprisonment or restraint, hear evidence produced on either side, and if no legal cause is shown for such imprisonment or restraint, the court or justice shall discharge him, except as provided in section 5516.



14 §5524. Detention for bailable offense; admission to bail (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A54 (AMD). 1987, c. 736, §15 (AMD). 1987, c. 758, §5 (RP). 1989, c. 502, §A39 (RP).



14 §5525. Form of writ if restraint not by officer

In cases of imprisonment or restraint of personal liberty by any person not a sheriff, deputy sheriff, constable, jailer or marshal, deputy marshal or other officer of the courts of the United States, the writ shall be in the following form, viz:

"STATE OF MAINE.

[L.S.] "To the sheriffs of our several counties and their respective deputies,

Greeting.

"We command you, that you take the body of C.D., of ...., imprisoned and restrained of his liberty, as it is said, by A.B., of ...., and have him before our Supreme Judicial" (or Superior) "Court, held at ...., within and for our County of ...., immediately after receipt of this writ, to do and receive what our court shall then and there consider concerning him in this behalf; and summon the said A.B. then and there to appear before our said court, to show cause for taking and detaining said C.D., and have you there this writ with your doings thereon.

"Witness, .... ...., Esquire, our ...., at ...., this ... day of ...., in the year 19.... ...., Clerk."



14 §5526. Issuance and service of writ

The writ described in section 5525 may be issued by the Supreme Judicial Court or Superior Court sitting in any county in which the person in whose behalf application is made is restrained or by any justice thereof, the form to be varied so far as necessary when issued by a justice of the court, and may be served in any county in the State.



14 §5527. Designation of unknown person; restraining person

The person having custody of the prisoner may be designated by the name of his office, if he has any, or by his own name; or if both are unknown or uncertain, he may be described by an assumed name. Anyone served with the writ shall be deemed the person thereby intended.



14 §5528. -- restrained person

The person restrained shall be designated by his name, if known; if unknown or uncertain, in any other way so as to make known who is intended.



14 §5529. Form of return

In cases under section 5518, the person who makes the return, and in cases under section 5525, the person in whose custody the prisoner is found, shall state in writing to the court or justice before whom the process is returned, plainly and unequivocally:

1. Whether party in custody. Whether he has or has not the party in his custody or power, or under restraint;

2. If so, authority and cause. If he has, he shall state, at large, the authority and true and whole cause of such imprisonment or restraint upon which the party is detained; and,

3. If transferred to another. If he has had the party in his custody or power or under his restraint and has transferred him to another, he shall state particularly to whom, at what time, for what cause and by what authority such transfer was made.



14 §5530. Verification of returns

Such return or statement shall be signed and sworn to by the person making it, unless he is a sworn public officer and makes and signs his return in his official capacity.



14 §5531. Custody of party

The party may be bailed to appear from day to day until judgment is rendered or remanded or committed to the sheriff or placed in custody, as the case requires.



14 §5532. Neglect of officer to deliver copy of precept

An officer forfeits $200 to a prisoner if the officer refuses or neglects, within the time period provided in subsection 1 or 2, to deliver a true and attested copy of the warrant or process by which the officer detains a prisoner to any person who demands it and tenders the fee for the copy. [1987, c. 639, (RPR).]

1. Sentenced prisoners. In the case of sentenced prisoners, the copy of the warrant or process must be delivered within 3 business days of the demand. As used in this subsection, "business day" has the same meaning as found in Title 21-A, section 1, subsection 4.

[ 1987, c. 639, (NEW) .]

2. Other prisoners. In the case of any prisoner other than a sentenced prisoner, the copy of the warrant or process, which need not be a true and attested copy, must be delivered within 4 hours of the demand.

[ 1991, c. 402, §1 (AMD) .]

SECTION HISTORY

1987, c. 639, (RPR). 1991, c. 402, §1 (AMD).



14 §5533. Failure to serve writ; contempt

If any person or officer to whom such writ is directed refuses to receive it or neglects to obey and execute it as required, and no sufficient cause is shown therefor, he forfeits to the aggrieved party $400. The court or justice before whom the writ was returnable shall proceed forthwith by attachment as for a contempt, to compel obedience to the writ and to punish for the contempt.



14 §5534. Attachment against sheriff; service

If such attachment is issued against a sheriff or his deputy, it may be directed to any person therein designated, who shall thereby have power to execute it, and the sheriff or his deputy may be committed to jail on such process in any county but his own.



14 §5535. Refusal to obey writ

If the person to whom the writ is directed refuses to obey and execute it, the court or justice may issue a precept to any officer or other person therein named, commanding him to bring the person for whose benefit the writ was issued before such court or justice. The prisoner shall thereupon be discharged, bailed or remanded as if brought in on habeas corpus.



14 §5536. No rearrest after discharge

No person discharged by post-conviction review, except as provided in Title 15, chapter 305-A, shall be again imprisoned or restrained for the same cause, unless indicted therefor, convicted thereof or committed for want of bail; or unless, after a discharge for defect of proof or some material defect in the commitment in a criminal case, he is arrested on sufficient proof and committed by legal process for the same offense. [1981, c. 470, Pt. A, §32 (AMD).]

SECTION HISTORY

1981, c. 470, §A32 (AMD).



14 §5537. Transfer of prisoner with intent to elude service; penalty

A person ordered to be committed to prison on a criminal charge shall be carried to such prison as soon as may be and shall not be delivered from one officer to another except for easy and speedy conveyance; nor removed without his consent from one county to another unless by habeas corpus. If anyone having in his custody or under his power a person entitled to a writ of habeas corpus, whether issued or not, transfers him to the custody of another or changes his place of confinement with intent to elude the service of such writ, he forfeits $400 to the party aggrieved.



14 §5538. Penalty no bar to action

No penalty established by this chapter shall bar any action at common law for damages for false imprisonment.



14 §5539. Third person may appear by stipulating for costs

When a person is unlawfully carried out of the State or is imprisoned in a secret place, any other person may appear for him in an action therefor in his name, who shall stipulate for the payment of costs as the court orders.



14 §5540. Bail; exceptions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 758, §6 (RP).



14 §5541. Bail commissioners appointed by the court (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 257, §1 (RPR). 1981, c. 456, §A55 (AMD). 1983, c. 688, §8 (AMD). 1987, c. 162, (RPR). 1987, c. 758, §7 (RP).



14 §5542. Bail for persons committed for not finding sureties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §§15,16 (AMD). 1973, c. 228, (AMD). 1975, c. 205, (AMD). 1985, c. 35, (AMD). 1987, c. 758, §8 (RP).



14 §5543. Surety bonds authorized in criminal cases

In any criminal proceeding or mesne process or other process where a bail bond recognizance or personal sureties or other obligation is required, or whenever any person is arrested and is required or permitted to recognize with sureties for his appearance in court, the court official or other authority authorized by law to accept and approve the same shall accept and approve in lieu thereof, when offered, a good and sufficient surety bond duly executed by a surety company authorized to do business in this State.



14 §5544. Admission to bail before commitment; on Lord's Day (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 291, (AMD). 1973, c. 788, §60 (AMD). 1977, c. 510, §2 (AMD). 1979, c. 663, §81 (AMD). 1987, c. 758, §9 (RP).



14 §5545. Habeas corpus for prisoner as witness

A court may issue a writ of habeas corpus, when necessary, to bring before it a prisoner for trial in a cause pending in such court, or to testify as a witness when his personal attendance is deemed necessary for the attainment of justice.

Whenever, under this section or under any other section in this chapter, a court issues a writ of habeas corpus ordering before it a prisoner confined in any penal or correctional institution under the control of the Department of Health and Human Services or the Department of Corrections, or confined in any county jail, its order as to the transportation of the prisoner to and from the court must be directed to the sheriff of the county in which the court is located. It is the responsibility of the sheriff or any one or more of the sheriff's authorized deputies pursuant to any such order to safely transport a prisoner to and from the court and to provide safe and secure custody of the prisoner during the proceedings, as directed by the court. At the time of removal of a prisoner from an institution, the transporting officer shall leave with the head of the institution an attested copy of the order of the court, and upon return of the prisoner shall note that return on the copy. This paragraph as it relates to the responsibility for transportation is applicable to transfers from the county jail to any other county jail or to a state correctional facility under Title 34-A, section 1405. [2007, c. 653, Pt. A, §4 (AMD).]

Any prisoner who escapes from custody of the sheriff or any of his deputies or any other law enforcement officer following removal for appearance in court, from a penal or correctional institution or from a county jail, and prior to return thereto, shall be chargeable with escape from the penal or correctional institution or county jail from which he was removed, and shall be punished in accordance with Title 17-A, section 755. [1975, c. 740, §1-A (RPR).]

SECTION HISTORY

1969, c. 71, (AMD). 1971, c. 224, (AMD). 1975, c. 740, §1-A (AMD). 1989, c. 722, §4 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 583, §1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 653, Pt. A, §4 (AMD).



14 §5546. Habeas corpus for mentally ill person

When a mentally ill person is arrested or imprisoned on mesne process or execution in a civil action, a Justice of the Supreme Judicial Court or of the Superior Court or the judge of probate within his county, on application, may inquire into the case; issue a writ of habeas corpus; cause such person to be brought before him for examination; and after notice to the creditor or his attorney, if either is living in the State, and a hearing, if it is proved to the satisfaction of said justice or judge that the person is mentally ill, he may discharge him from arrest or imprisonment; and the creditor may make a new arrest on the same demand when the debtor becomes of sound mind. If he is arrested on the same demand a 2nd time before he becomes of sound mind and is again discharged for that reason, he is forever after exempt from arrest for the same cause.



14 §5547. Orders to ensure the integrity of the judicial process (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 300, (NEW). 1987, c. 758, §10 (RP). MRSA T. 14, §5547 (RP).









Part 6-A: CIVIL VIOLATION PROCEEDINGS

Chapter 621: GENERAL PROVISIONS

14 §5601. Statute of limitations

1. Three-year period of limitation. A proceeding against a person for a Title 29-A traffic infraction or a Title 12 civil violation related to marine resources laws and inland fisheries and wildlife laws must be commenced within 3 years after the traffic infraction or civil violation is committed. The burden is on the defendant to prove by a preponderance of the evidence that a proceeding against a person for the traffic infraction or civil violation was commenced after the expiration of the 3-year period of limitation.

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Limitations on period of limitation. The period of limitation may not run:

A. During any time when the defendant is absent from the State, but in no event may this paragraph extend the period of limitation by more than 5 years; or [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B. During any time when a traffic infraction or civil violation proceeding against the defendant for the same traffic infraction or civil violation based on the same conduct is pending in this State. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Definitions. For purposes of this section:

A. A civil violation is committed when every definitional component of the civil violation has occurred or, if the civil violation consists of a continuing course of conduct, at the time when the course of conduct or the defendant's complicity in the course of conduct is terminated; and [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B. A civil violation proceeding is commenced whenever a complaint or citation is filed. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

2001, c. 421, §A1 (NEW). 2001, c. 421, §C1 (AFF).



14 §5602. Restitution

The court may order a person adjudicated as having committed a civil violation to pay restitution as part of the judgment. Title 17-A, chapter 54 applies to the determination, ordering, payment and enforcement of an order of restitution. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

SECTION HISTORY

2001, c. 421, §A1 (NEW). 2001, c. 421, §C1 (AFF).



14 §5603. License suspension

1. Grounds for suspension. A department or agency of the State may suspend a license, permit or certificate issued by that department or agency if the person holding the license, permit or certificate is convicted or adjudicated of violating a law or rule administered by that department or agency.

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

2. Effective date of suspension. For violations having a minimum statutory suspension period, a suspension is effective upon conviction or adjudication and the license, permit or certificate holder must surrender the license, permit or certificate immediately to the issuing department or agency of the State. For a violation that does not have a minimum statutory suspension period, a suspension is effective upon written notification of suspension by the department or agency. The license holder must surrender that license, permit or certificate to the department or agency upon receipt of a notice of suspension and is entitled to a hearing under subsection 3.

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

3. Hearing. A person receiving a notice of suspension under subsection 2 may request a hearing on that suspension. A request for a hearing must be in writing and must be made not later than 30 days after receipt of the suspension notice required under subsection 2. The department or agency of the State that issued the suspension notice shall notify the person of the date and location of the hearing.

A. A person may present evidence at a hearing concerning the violation that might justify reinstatement of the license, permit or certificate or the reduction of the suspension period. If the person denies any of the facts contained in the record, the person has the burden of proof. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

B. Decisions of the department or agency must be in writing. Except as provided in paragraph C, the department or agency may reinstate the license, permit or certificate or reduce the suspension period if the department or agency finds that the person has not been convicted or adjudicated, or that reinstatement of the license, permit or certificate or reduction of the suspension period would be in the best interests of justice. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

C. The department or agency may not waive or reduce any mandatory minimum suspension period established in statute. [2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF).]

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

4. Supplement; superseded. The authority conferred by this section is in addition to the authority a department or agency of the State has to enforce violations under other provisions of law. Statutes that provide specific authority for a department or agency to suspend or revoke a license, permit or certificate supersede this section.

This section may not be construed to create any right to a hearing when such a hearing otherwise would be within the discretion of the department or agency in accordance with law.

[ 2001, c. 421, Pt. A, §1 (NEW); 2001, c. 421, Pt. C, §1 (AFF) .]

SECTION HISTORY

2001, c. 421, §A1 (NEW). 2001, c. 421, §C1 (AFF).



14 §5604. Monetary sanctions

1. Designation. A monetary sanction authorized by law and imposed by the court for a civil violation may be designated a "fine," "penalty," "forfeiture," "surcharge" or "assessment" or may be designated by another similar term.

[ 2003, c. 452, Pt. X, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Civil violation. Use of the terminology under subsection 1 in describing a monetary sanction for a civil violation does not limit or prohibit the application of Title 17-A, section 4-B, subsection 3.

[ 2003, c. 452, Pt. X, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X1 (NEW). 2003, c. 452, §X2 (AFF).



14 §5605. Community service work for a person who violates a municipal ordinance

1. Community service work. The court may order a person adjudicated as having violated a municipal ordinance to perform a specific number of hours of community service work for the benefit of the State, a county, a municipality, a school administrative district or other public entity, a charitable institution or other entity approved by the court if the municipality whose ordinance is violated has a community service work program that provides oversight of the community service order and ensures meaningful compliance with the community service requirements.

[ 2013, c. 114, §1 (NEW) .]

2. Failure to perform work. An adjudicated person who is ordered to perform community service work pursuant to subsection 1 and who fails to complete the work within the time specified by the court must be returned to the court for further disposition.

[ 2013, c. 114, §1 (NEW) .]

3. Supervision. Neither the judicial branch nor the Department of Corrections is responsible for supervision of community service work pursuant to this section.

[ 2013, c. 114, §1 (NEW) .]

SECTION HISTORY

2013, c. 114, §1 (NEW).









Part 7: PARTICULAR PROCEEDINGS

Chapter 701: ACTIONS BY OR AGAINST BANKRUPTS AND INSOLVENTS

14 §5801. When action maintainable

A person who has been declared a bankrupt or an insolvent may maintain an action respecting his former property in his own name, unless objection is made, if before final judgment the assent of his trustee or assignee is filed in the office of the clerk of the court in which the action is pending.



14 §5802. Attachments 4 months preceding

Actions in which an actual attachment of property was made 4 months prior to the filing of a petition in bankruptcy or insolvency by any defendant therein shall be disposed of under the ordinary rules of proceedings in court.



14 §5803. Recovery of provable debts

All other actions for recovery of a debt provable in bankruptcy or insolvency, when it appears that any defendant therein has filed his petition in bankruptcy or insolvency or has been adjudged a bankrupt or an insolvent, on petition of his creditors before or after the commencement of the action, shall be continued until the bankrupt or insolvent proceedings are closed unless the plaintiff strikes such defendant's name from the action, which he may do without costs; but when such defendant does not use diligence in the prosecution of his bankrupt or insolvent proceedings, after 30 days' notice to him in writing from the plaintiff, the court may refuse further delay.



14 §5804. Plea of discharge in bankruptcy

A discharge in bankruptcy may be pleaded by a simple averment that on the day of its date such discharge was granted to the bankrupt and a certificate of such discharge under seal of the court granting the same shall be conclusive evidence in favor of such bankrupt of the fact and regularity of such discharge.






Chapter 703: ACTIONS FOR DOWER

14 §5851. Widow may sue for dower (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5852. Demand and time of bringing action (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5853. Demand on corporation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5854. Plea of nontenure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5855. Damages for detaining dower (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5856. Action against tenant of freehold; prior tenant liable (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5857. Death of plaintiff (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5858. Writ of seizin and proceedings in setting off dower (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5859. Assignments of rents and profits (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5860. Apportionment of costs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5861. Waste (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).



14 §5862. Dower anew after eviction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §21 (RP).






Chapter 705: COUNTERCLAIMS

14 §5901. Unpaid taxes

A city or town in an action by a delinquent taxpayer may assert a counterclaim for any unpaid taxes against any properly authorized payment to which the taxpayer is entitled, provided prior to trial the amount shall have been paid to the tax collector and a receipt in writing shall have been given to the person taxed, as prescribed in Title 36, section 905.



14 §5902. Demands due from deceased persons

Demands against a person belonging to a defendant at the time of death of such person may be asserted by counterclaim against claims prosecuted by his personal representative. If a balance is found due to the defendant, judgment shall be in like form and of like effect as if he had commenced an action therefor. [1979, c. 540, §22 (AMD).]

SECTION HISTORY

1979, c. 540, §22 (AMD).



14 §5903. Persons in representative capacities

In actions against executors, administrators, trustees or others in a representative capacity, they may assert by counterclaim such demands as those whom they represent might have so asserted in actions against them; but no demands due to or from them in their own right can be asserted by counterclaim in such actions.



14 §5904. Actions by insolvent estates

In joint or several actions by the executor or administrator of an estate represented insolvent against 2 or more persons having joint or several demands against such estate, the demands may be asserted by counterclaim by either of the defendants. If, on trial, a balance is found due to the defendants jointly or to either of them, judgment shall be entered for such balance as the jury finds or the court orders, and it shall be treated and disposed of as other judgments against insolvent estates.






Chapter 706: UNIFORM ARBITRATION ACT

14 §5927. Validity of arbitration agreement

A written agreement to submit any existing controversy to arbitration or a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of any contract. This chapter also applies to arbitration agreements between employers and employees or between their respective representatives, unless otherwise provided in the agreement. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5928. Proceedings to compel or stay arbitration

1. Application. On application of a party showing an agreement described in section 5927 and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party, otherwise, the application shall be denied.

[ 1967, c. 430, (NEW) .]

2. Stay of proceedings. On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

[ 1967, c. 430, (NEW) .]

3. Arbitration where action pending. If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subsection 1, the application must be made therein. Otherwise and subject to section 5944, the application may be made in the Superior Court or the District Court.

[ 2011, c. 80, §4 (AMD) .]

4. Stay of action where arbitration ordered. Any action or proceeding involving an issue subject to arbitration shall be stayed, if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

[ 1967, c. 430, (NEW) .]

5. Order for arbitration not to be refused. An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW). 2011, c. 80, §4 (AMD).



14 §5929. Appointment of arbitrators by court

If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, or if the agreed method fails or for any reason cannot be followed, or when an arbitrator appointed fails or is unable to act and his successor has not been duly appointed, the court on application of a party shall appoint one or more arbitrators. An arbitrator so appointed has all the powers of one specifically named in the agreement. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5930. Majority action by arbitrators

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this chapter. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5931. Hearing

Unless otherwise provided by the agreement: [1967, c. 430, (NEW).]

1. Notice of hearing. The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than 5 days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

[ 1967, c. 430, (NEW) .]

2. Evidence. The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

[ 1967, c. 430, (NEW) .]

3. Decision. The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5932. Representation by attorney

A party has the right to be represented by an attorney at any proceeding or hearing under this chapter. A waiver thereof prior to the proceeding or hearing is ineffective. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5933. Witnesses, subpoenas, depositions

1. Witnesses before arbitrators. The arbitrators may cause to be issued subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence and shall have the power to administer oaths. Subpoenas so issued shall be served, and upon application to the court by a party or the arbitrators, enforced, in the manner provided by law for the service and enforcement of subpoenas in a civil action.

[ 1967, c. 430, (NEW) .]

2. Depositions. On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

[ 1967, c. 430, (NEW) .]

3. Compelling attendance. All provisions of law compelling a person under subpoena to testify are applicable.

[ 1967, c. 430, (NEW) .]

4. Fees. Fees for attendance as a witness shall be the same as for a witness in the Superior Court.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5934. Award

1. Delivery. The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

[ 1967, c. 430, (NEW) .]

2. Times for making. An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5935. Change of award by arbitrators

On application of a party or, if an application to the court is pending under sections 5937 to 5939, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in section 5939, subsection 1, paragraphs A and C or for the purpose of clarifying the award. The application shall be made within 20 days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating he must serve his objections thereto, if any, within 10 days from the notice. The award so modified or corrected is subject to sections 5937 to 5939. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5936. Fees and expenses of arbitration

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5937. Confirmation of an award

Upon application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in sections 5938 and 5939. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5938. Vacating an award

1. Vacating award. Upon application of a party, the court shall vacate an award where:

A. The award was procured by corruption, fraud or other undue means; [1967, c. 430, (NEW).]

B. There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party; [1967, c. 430, (NEW).]

C. The arbitrators exceeded their powers; [1967, c. 430, (NEW).]

D. The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of section 5931, as to prejudice substantially the rights of a party; [1967, c. 430, (NEW).]

E. There was no arbitration agreement and the issue was not adversely determined in proceedings under section 5928 and the party did not participate in the arbitration hearing without raising the objection; or [1967, c. 430, (NEW).]

F. The award was not made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court has ordered, and the party has not waived the objection. [1967, c. 430, (NEW).]

But the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

[ 1967, c. 430, (NEW) .]

2. Application. An application under this section shall be made within 90 days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within 90 days after such grounds are known or should have been known.

[ 1967, c. 430, (NEW) .]

3. Rehearing. In vacating the award on grounds other than stated in paragraph E of subsection 1 the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with section 5929, or, if the award is vacated on grounds set forth in paragraphs C and D of subsection 1 the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with section 5929. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

[ 1967, c. 430, (NEW) .]

4. Confirmation of award. If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5939. Modification or correction of award

1. Application. Upon application made within 90 days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

A. There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award; [1967, c. 430, (NEW).]

B. The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or [1967, c. 430, (NEW).]

C. The award is imperfect in a matter of form, not affecting the merits of the controversy. [1967, c. 430, (NEW).]

[ 1967, c. 430, (NEW) .]

2. Modification or correction of award. If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

[ 1967, c. 430, (NEW) .]

3. Joinder of application. An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5940. Judgment or decree on award

Upon the granting of an order confirming, modifying or correcting an award, judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto and disbursements may be awarded by the court. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5941. Judgment roll, docketing

1. Entry of judgment. On entry of judgment or decree, the clerk shall prepare the judgment roll consisting, to the extent filed, of the following:

A. The agreement and each written extension of the time within which to make the award; [1967, c. 430, (NEW).]

B. The award; [1967, c. 430, (NEW).]

C. A copy of the order confirming, modifying or correcting the award; and [1967, c. 430, (NEW).]

D. A copy of the judgment or decree. [1967, c. 430, (NEW).]

[ 1967, c. 430, (NEW) .]

2. Docketed as if in action. The judgment or decree may be docketed as if rendered in an action.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5942. Applications to court

Except as otherwise provided, an application to the court under this chapter shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5943. Court, jurisdiction

The term "court" means the Superior Court or the District Court of this State. The making of an agreement described in section 5927 providing for arbitration in this State confers jurisdiction on the court to enforce the agreement under this chapter and to enter judgment on an award under the agreement. [2011, c. 80, §5 (AMD).]

SECTION HISTORY

1967, c. 430, (NEW). 2011, c. 80, §5 (AMD).



14 §5944. Venue

If the action is to be heard in the Superior Court, an initial application must be made to the Superior Court of the county in which the agreement provides the arbitration hearing must be held or, if the hearing has been held, in the county in which it was held. Otherwise the application must be made in the county where the adverse party resides or has a place of business or, if the adverse party has no residence or place of business in this State, to the court of any county. All subsequent applications must be made to the court hearing the initial application unless the court otherwise directs. [2011, c. 80, §6 (AMD).]

If the action is to be heard in the District Court, an initial application must be made to the division of the District Court in which the agreement provides the arbitration hearing must be held or, if the hearing has been held, in the division in which it was held. Otherwise the application must be made in the division where the adverse party resides or has a place of business or, if the adverse party has no residence or place of business in this State, to any District Court. All subsequent applications must be made to the court hearing the initial application unless the court otherwise directs. [2011, c. 80, §6 (NEW).]

SECTION HISTORY

1967, c. 430, (NEW). 2011, c. 80, §6 (AMD).



14 §5945. Appeals

1. Grounds for appeal. An appeal may be taken from:

A. An order denying an application to compel arbitration made under section 5928; [1967, c. 430, (NEW).]

B. An order granting an application to stay arbitration made under section 5928, subsection 2; [1967, c. 430, (NEW).]

C. An order confirming or denying confirmation of an award; [1967, c. 430, (NEW).]

D. An order modifying or correcting an award; [1967, c. 430, (NEW).]

E. An order vacating an award without directing a rehearing; or [1967, c. 430, (NEW).]

F. A judgment or decree entered pursuant to the provisions of this chapter. [1967, c. 430, (NEW).]

[ 1967, c. 430, (NEW) .]

2. Procedure. The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

[ 1967, c. 430, (NEW) .]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5946. Act not retroactive

This chapter applies only to agreements made subsequent to October 7, 1967. [1973, c. 625, §83 (AMD).]

SECTION HISTORY

1967, c. 430, (NEW). 1973, c. 625, §83 (AMD).



14 §5947. Uniformity of interpretation

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).



14 §5948. Intent

Nothing in this chapter shall be deemed to repeal or amend Title 26, chapter 9-A, entitled "Municipal Public Employees Labor Relations Law." This chapter shall not apply to any provision contained in a policy of automobile liability insurance for arbitration of a claim under the uninsured motorist coverage. [1971, c. 544, §46 (AMD).]

SECTION HISTORY

1967, c. 430, (NEW). 1969, c. 287, §1 (RPR). 1971, c. 544, §46 (AMD).



14 §5949. Short title

This chapter may be cited as the "Uniform Arbitration Act." [1967, c. 430, (NEW).]

SECTION HISTORY

1967, c. 430, (NEW).






Chapter 707: DECLARATORY JUDGMENTS ACT

14 §5951. Uniformity of interpretation; title

This chapter shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees; and may be cited as the "Uniform Declaratory Judgments Act."



14 §5952. Definitions

The word "person," wherever used in this chapter, shall be construed to mean any person, partnership, joint stock company, unincorporated association or society, or municipal or other corporation of any character whatsoever.



14 §5953. Scope

Courts of record within their respective jurisdictions shall have power to declare rights, status and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect. Such declarations shall have the force and effect of a final judgment or decree.



14 §5954. Construction and validity of statutes

Any person interested under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder.



14 §5955. Construction of contracts before or after breach

A contract may be construed either before or after there has been a breach thereof.



14 §5956. Rights of executor, fiduciaries and other interested persons

Any person interested as or through an executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin or cestui que trust in the administration of a trust, or of the estate of a decedent, an infant, a person who is legally incompetent or a person who is insolvent may have a declaration of rights or legal relations in respect thereto: [2009, c. 299, Pt. A, §2 (AMD).]

1. Ascertain class of creditors, heirs, etc. To ascertain any class of creditors, devisees, legatees, heirs, next of kin or others; or

2. Direct fiduciary to do or not to do certain act. To direct the executors, administrators or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

3. Determine questions. To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

SECTION HISTORY

2009, c. 299, Pt. A, §2 (AMD).



14 §5957. Extent of relief

The enumeration in sections 5954 to 5956 does not limit or restrict the exercise of the general powers conferred in section 5953 in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.



14 §5958. Discretion of court

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.



14 §5959. Review

All orders, judgments and decrees under this chapter may be reviewed as other orders, judgments and decrees.



14 §5960. Supplemental relief

Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be granted forthwith.



14 §5961. Jury trial

When a proceeding under this chapter involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.



14 §5962. Costs

In any proceeding under this chapter, the court may make such award of costs as may seem equitable and just.



14 §5963. Parties

When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party and shall be entitled to be heard, and if the statute, ordinance or franchise is alleged to be unconstitutional, the Attorney General shall be served with a copy of the proceeding and be entitled to be heard.






Chapter 709: ENTRY AND DETAINER

Subchapter 1: RESIDENTIAL LANDLORDS AND TENANTS

14 §6001. Availability of remedy

1. Persons against whom process may be maintained. Process of forcible entry and detainer may be maintained against a disseisor who has not acquired any claim by possession and improvement; against a tenant holding under a written lease or contract or person holding under such a tenant; against a tenant where the occupancy of the premises is incidental to the employment of a tenant; at the expiration or forfeiture of the term, without notice, if commenced within 7 days from the expiration or forfeiture of the term; against a tenant at will, whose tenancy has been terminated as provided in section 6002; and against mobile home owners and tenants pursuant to Title 10, chapter 951, subchapter VI. When there are multiple occupants of an apartment or residence, the process of forcible entry and detainer is effective against all occupants if the plaintiff names as parties "all other occupants" together with all adult individuals whose names appear on the lease or rental agreement for the premises or whose tenancy the plaintiff has acknowledged by acceptance of rent or otherwise.

[ 1995, c. 372, §1 (AMD) .]

1-A. Foreclosure. A bona fide tenancy in a building for which a foreclosure action brought pursuant to either section 6203-A or 6321 is pending or for which a foreclosure judgment has been entered may be terminated only pursuant to the provisions of the federal Protecting Tenants at Foreclosure Act of 2009, Public Law 111-22, Sections 701 to 704.

[ 2009, c. 566, §1 (NEW) .]

1-B. Residential lease without termination or notice language. If a written residential lease or contract does not include a provision to terminate the tenancy or does not provide for any written notice of termination in the event of a material breach of a provision of the written residential lease or contract, either the landlord or the tenant may terminate the written residential lease or contract pursuant to this subsection.

A. A landlord may terminate the tenancy in accordance with section 6002, subsections 1 and 2. After a landlord has provided notice and service as provided in section 6002, including language advising the tenant that the tenant has the right to contest the termination in court, the landlord may commence a forcible entry and detainer action as provided in this section. [2011, c. 122, §1 (NEW).]

B. A tenant may terminate the tenancy by providing the landlord with 7 days' written notice of the termination if the landlord has substantially breached a provision of the written residential lease or contract. In the event that the tenant or the tenant's agent has made at least 3 good faith efforts to personally serve the landlord in-hand, that service may be accomplished by both mailing the notice by first-class mail to the landlord's last known address and by leaving the notice at the landlord's last and usual place of abode. [2011, c. 420, Pt. D, §1 (AMD); 2011, c. 420, Pt. D, §6 (AFF).]

[ 2011, c. 420, Pt. D, §1 (AMD); 2011, c. 420, Pt. D, §6 (AFF) .]

2. Persons who may not maintain process. The process of forcible entry and detainer may not be maintained against a tenant by a 3rd party lessee, grantee, assignee or donee of the tenant's premises, unless a tenant at will has received notice of termination in accordance with section 6002 by either the grantor or the grantee of the conveyance.

[ 1985, c. 638, §4 (AMD) .]

3. Presumption of retaliation. In any action of forcible entry and detainer there is a rebuttable presumption that the action was commenced in retaliation against the tenant if, within 6 months prior to the commencement of the action, the tenant has:

A. Asserted the tenant's rights pursuant to section 6021 or section 6030-D; [2013, c. 324, §1 (AMD).]

B. Complained as an individual, or if a complaint has been made in that individual's behalf, in good faith, of conditions affecting that individual's dwelling unit that may constitute a violation of a building, housing, sanitary or other code, ordinance, regulation or statute, presently or hereafter adopted, to a body charged with enforcement of that code, ordinance, regulation or statute, or such a body has filed a notice or complaint of such a violation; [2009, c. 566, §2 (AMD).]

C. Complained in writing or made a written request, in good faith, to the landlord or the landlord's agent to make repairs on the premises as required by any applicable building, housing or sanitary code, or by section 6021, or as required by the rental agreement between the parties; or [1989, c. 484, §1 (AMD).]

D. [1989, c. 484, §2 (NEW); MRSA T. 14, §6001, sub-§3, ¶D (RP).]

E. Prior to being served with an eviction notice, filed, in good faith, a fair housing complaint for which there is a reasonable basis with the Maine Human Rights Commission or filed, in good faith, a fair housing complaint for which there is a reasonable basis with the United States Department of Housing and Urban Development concerning acts affecting that individual's tenancy. [2011, c. 405, §1 (AMD).]

If an action of forcible entry and detainer is brought for failure to pay rent or for causing substantial damage to the premises, the presumption of retaliation does not apply, unless the tenant has asserted a right pursuant to section 6026.

No writ of possession may issue in the absence of rebuttal of the presumption of retaliation.

[ 2013, c. 324, §1 (AMD) .]

4. Membership in tenants' organization. No writ of possession may issue when the tenant proves that the action of forcible entry and detainer was commenced in retaliation for the tenant's membership in an organization concerned with landlord-tenant relationships.

[ 1981, c. 428, §1 (NEW) .]

5. Affirmative defense. A tenant may raise the affirmative defense of failure of the landlord to provide the tenant with a reasonable accommodation pursuant to Title 5, chapter 337 or the federal Fair Housing Act, 42 United States Code, Section 3604(f)(3)(B). The court shall deny the forcible entry and detainer and not grant possession to the landlord if the court determines that the landlord has a duty to offer a reasonable accommodation and has failed to do so and there is a causal link between the accommodation requested and the conduct that is the subject of the forcible entry and detainer action.

The court shall grant the forcible entry and detainer if the court determines that the landlord is otherwise entitled to possession and:

A. The landlord does not have a duty to offer a reasonable accommodation; [2011, c. 405, §2 (NEW).]

B. The landlord has, in fact, offered a reasonable accommodation; or [2011, c. 405, §2 (NEW).]

C. There is no causal link between the accommodation requested and the conduct that is the subject of the forcible entry and detainer action. [2011, c. 405, §2 (NEW).]

For purposes of this subsection, "reasonable accommodation" means a change, exception or adjustment to a rule, policy, practice or service that is necessary for a person with a disability to have an equal opportunity to use and enjoy a dwelling, including public and common access spaces for that dwelling.

[ 2011, c. 405, §2 (RPR) .]

SECTION HISTORY

1971, c. 322, §1 (AMD). 1977, c. 401, §2 (AMD). 1981, c. 428, §1 (RPR). 1985, c. 638, §4 (AMD). 1989, c. 484, §§1,2 (AMD). 1995, c. 60, §2 (AMD). 1995, c. 372, §1 (AMD). 2009, c. 566, §1-3 (AMD). 2011, c. 122, §1 (AMD). 2011, c. 405, §1 (AMD). 2011, c. 405, §2 (AMD). 2011, c. 420, Pt. D, §1 (AMD). 2011, c. 420, Pt. D, §6 (AFF). 2013, c. 324, §1 (AMD).



14 §6002. Tenancy at will; buildings on land of another

Tenancies at will must be terminated by either party by a minimum of 30 days' notice, except as provided in subsection 2, in writing for that purpose given to the other party, but if the landlord or the landlord's agent has made at least 3 good faith efforts to serve the tenant, that service may be accomplished by both mailing the notice by first class mail to the tenant's last known address and by leaving the notice at the tenant's last and usual place of abode. In cases when the tenant has paid rent through the date when a 30-day notice would expire, the notice must expire on or after the date through which the rent has been paid. Either party may waive in writing the 30 days' notice at the time the notice is given, and at no other time prior to the giving of the notice. A termination based on a 30-day notice is not affected by the receipt of money, whether previously owed or for current use and occupation, until the date a writ of possession is issued against the tenant during the period of actual occupancy after receipt of the notice. When the tenancy is terminated, the tenant is liable to the process of forcible entry and detainer without further notice and without proof of any relation of landlord and tenant unless the tenant has paid, after service of the notice, rent that accrued after the termination of the tenancy. These provisions apply to tenancies of buildings erected on land of another party. Termination of the tenancy is deemed to occur at the expiration of the time fixed in the notice. A 30-day notice under this paragraph and a 7-day notice under subsection 2 may be combined in one notice to the tenant. [2009, c. 171, §1 (AMD).]

A notice to terminate under this section must include language advising the tenant that the tenant has the right to contest the termination in court. Failure to include language regarding the right to contest termination in the notice to terminate is not grounds to dismiss a forcible entry and detainer action. If the landlord fails to include language required by this paragraph in a notice to terminate and the tenant does not appear at the court hearing scheduled in any forcible entry and detainer action arising from the notice to terminate, the landlord's failure to include the required language in the notice to terminate constitutes sufficient grounds to set aside any default judgment entered against the tenant for failure to appear at the court hearing. This paragraph does not limit the right of a tenant to raise as a defense in an action for forcible entry and detainer the landlord's failure to include language in the notice to terminate as required by a lease agreement or any federal or state statutes, regulations or rules affecting the tenancy. [2009, c. 566, §4 (NEW).]

1. Causes for 7-day notice of termination of tenancy. Notwithstanding any other provisions of this chapter, the tenancy may be terminated upon 7 days' written notice in the event that the landlord can show, by affirmative proof, that:

A. The tenant, the tenant's family or an invitee of the tenant has caused substantial damage to the demised premises that the tenant has not repaired or caused to be repaired before the giving of the notice provided in this subsection; [2009, c. 171, §2 (NEW).]

B. The tenant, the tenant's family or an invitee of the tenant caused or permitted a nuisance within the premises, has caused or permitted an invitee to cause the dwelling unit to become unfit for human habitation or has violated or permitted a violation of the law regarding the tenancy; or [2009, c. 171, §2 (NEW).]

C. The tenant is 7 days or more in arrears in the payment of rent. [2009, c. 171, §2 (NEW).]

If a tenant who is 7 days or more in arrears in the payment of rent pays the full amount of rent due before the expiration of the 7-day notice in writing, that notice is void. Thereafter, in all residential tenancies at will, if the tenant pays all rental arrears, all rent due as of the date of payment and any filing fees and service of process fees actually expended by the landlord before the issuance of the writ of possession as provided by section 6005, then the tenancy must be reinstated and no writ of possession may issue.

In the event that the landlord or the landlord's agent has made at least 3 good faith efforts to personally serve the tenant in-hand, that service may be accomplished by both mailing the notice by first class mail to the tenant's last known address and by leaving the notice at the tenant's last and usual place of abode.

Payment or written assurance of payment through the general assistance program, as authorized by the State or a municipality pursuant to Title 22, chapter 1161, has the same effect as payment in cash.

[ 2009, c. 171, §2 (RPR) .]

2. Ground for termination notice. A notice of termination issued pursuant to subsection 1 must indicate the specific ground claimed for issuing the notice.

A. If a ground claimed is rent arrearage of 7 days or more, the notice must also include a statement:

(1) Indicating the amount of the rent that is 7 days or more in arrears as of the date of the notice; and

(2) Setting forth the following notice: "If you pay the amount of rent due as of the date of this notice before this notice expires, then this notice as it applies to rent arrearage is void. After this notice expires, if you pay all rental arrears, all rent due as of the date of payment and any filing fees and service of process fees actually paid by the landlord before the writ of possession issues at the completion of the eviction process, then your tenancy will be reinstated." [2009, c. 171, §3 (NEW).]

B. If the notice states an incorrect rent arrearage or contains any other clerical errors that do not significantly or materially alter the purpose or understanding of the notice, the notice cannot be held invalid if the landlord can show the error was unintentional. [2009, c. 171, §3 (NEW).]

[ 2009, c. 171, §3 (RPR) .]

3. Breach of warranty of habitability as an affirmative defense. In an action brought by a landlord to terminate a rental agreement on the ground that the tenant is in arrears in the payment of rent, the tenant may raise as a defense any alleged violation of the implied warranty and covenant of habitability, provided that the landlord or the landlord's agent has received actual or constructive notice of the alleged violation, and has unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy the condition and the condition was not caused by the tenant or another person acting under the tenant's control. Upon finding that the dwelling unit is not fit for human habitation, the court shall permit the tenant either to terminate the rental agreement without prejudice or to reaffirm the rental agreement, with the court assessing against the tenant an amount equal to the reduced fair rental value of the property for the period during which rent is owed. The reduced amount of rent thus owed must be paid on a pro rata basis, unless the parties agree otherwise, and payments become due at the same intervals as rent for the current rental period. The landlord may not charge the tenant for the full rental value of the property until such time as it is fit for human habitation.

[ 1995, c. 208, §1 (AMD) .]

SECTION HISTORY

1971, c. 322, §§2,3 (AMD). 1971, c. 544, §§46-A,47 (AMD). 1977, c. 441, (AMD). 1979, c. 232, (AMD). 1979, c. 298, (AMD). 1981, c. 65, (AMD). 1981, c. 428, §§2-4 (AMD). 1983, c. 398, (AMD). 1989, c. 284, (AMD). 1993, c. 202, §1 (AMD). 1993, c. 211, §2 (AMD). 1995, c. 208, §1 (AMD). 1999, c. 248, §§1,2 (AMD). 2003, c. 296, §1 (AMD). 2009, c. 171, §§1-3 (AMD). 2009, c. 566, §4 (AMD).



14 §6003. Jurisdiction

The District Court shall have jurisdiction of cases of forcible entry and detainer.

The court shall schedule and hold the hearing as soon as practicable, but no later than 10 days after the return day except that the court may grant a continuance for good cause shown. Any defendant requesting a recorded hearing shall file a written answer enumerating all known defenses on or before the return day. [1997, c. 151, §1 (AMD).]

SECTION HISTORY

1981, c. 428, §5 (AMD). 1989, c. 452, §1 (AMD). 1997, c. 151, §1 (AMD).



14 §6004. Commencement of action

(TEXT REPEALED 9/1/16) Until September 1, 2016, the process of forcible entry and detainer must be commenced and service made in the same manner as other civil actions, except that if at least 3 good faith efforts on 3 different days have been made to serve the defendant, service may be accomplished by both mailing the summons and complaint by first-class mail to the defendant's last known address and leaving the summons and complaint at the defendant's last and usual place of abode. If service has been made by mailing and posting the summons and complaint, the plaintiff shall file with the court an affidavit demonstrating that compliance with the requirement of service has occurred. When the plaintiff lives out of the State and a recognizance is required of the plaintiff, any person may recognize in the plaintiff's behalf and is personally liable. This paragraph is repealed September 1, 2016. [2013, c. 135, §1 (NEW).]

Beginning September 1, 2016, the process of forcible entry and detainer must be commenced and service made in the same manner as other civil actions. When the plaintiff lives out of the State and a recognizance is required of the plaintiff, any person may recognize in the plaintiff’s behalf and is personally liable. [2013, c. 135, §1 (NEW).]

SECTION HISTORY

2013, c. 135, §1 (RPR).



14 §6004-A. Mediation

The court may, in any residential tenancy under this subchapter, at any time refer the parties to mediation on any issue. [2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF).]

1. Mediated agreement. An agreement reached by the parties through mediation must be reduced to writing, signed by the parties and presented to the court for approval as a court order.

[ 2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF) .]

2. No agreement; good faith effort required. When agreement through mediation is not reached on an issue, the court shall determine that the parties made a good faith effort to mediate the issue before proceeding with a hearing. If the court finds that either party failed to make a good faith effort to mediate, the court may order the parties to submit to mediation, may dismiss the action or a part of the action, may render a decision or judgment by default, may assess attorney's fees and costs or may impose any other sanction that is appropriate in the circumstances.

[ 2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF) .]

3. Mediation not ordered; consent. The court may not order mediation in cases in which no mediator is available or mediation would delay any hearing in the matter, unless the parties consent to a delay in the proceedings to allow mediation to take place.

[ 2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF) .]

4. Mediators provided. The Court Alternative Dispute Resolution Service, established in Title 4, section 18-B, shall provide mediators for mediations under this section.

[ 2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF) .]

5. Rules; fees. The Supreme Judicial Court may adopt rules of procedure for actions under this chapter.

[ 2007, c. 246, §2 (NEW); 2007, c. 246, §6 (AFF) .]

SECTION HISTORY

2007, c. 246, §2 (NEW). 2007, c. 246, §6 (AFF).



14 §6005. Writ of possession; service

When the defendant is defaulted or fails to show sufficient cause, judgment must be rendered against the defendant by the District Court for possession of the premises. Seven calendar days after the judgment is entered, the court shall issue the writ of possession to remove the defendant. The writ may be served by a sheriff or a constable. If at least 3 good faith efforts on 3 different days have been made to serve the defendant, service may be accomplished by both mailing the notice by first-class mail to the defendant's last known address and leaving the writ of possession at the defendant's last and usual place of abode. A writ of possession may not issue in any case in which the ground for termination of the tenancy at will was rent arrearage and the defendant paid the amount necessary to reinstate the tenancy as provided by section 6002. [1999, c. 248, §3 (AMD).]

An additional writ of possession may be issued by the clerk at the request of the plaintiff after issuance of the first writ. [1989, c. 452, §2 (NEW).]

When a writ of possession has been served on the defendant by a constable or sheriff, and the defendant fails to remove himself or his possessions within 48 hours of service by the constable or sheriff, the defendant is deemed a trespasser without right and the defendant's goods and property are considered by law to be abandoned and subject to section 6013. [1981, c. 428, §6 (NEW).]

SECTION HISTORY

1979, c. 327, §1 (AMD). 1981, c. 428, §6 (AMD). 1989, c. 452, §2 (AMD). 1995, c. 208, §2 (AMD). 1997, c. 151, §2 (AMD). 1997, c. 336, §1 (AMD). 1997, c. 683, §A6 (AMD). 1999, c. 248, §3 (AMD).



14 §6006. Claim of title (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 448, §1 (RP).



14 §6007. Allegation that defendant's claim is frivolous (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 448, §1 (RP).



14 §6008. Appeal

1. Right to appeal. Either party may appeal on questions of law from a judgment to the Superior Court as in other civil actions. Either party may appeal on any issue triable by right by a jury to a trial de novo in the Superior Court as provided in this section. The time for filing an appeal of the judgment of the District Court expires upon the issuance of the writ of possession pursuant to section 6005 or 30 days from the time the judgment is entered, whichever occurs first.

[ 1997, c. 336, §2 (AMD) .]

2. Appeal by defendant; record; stay. When the defendant appeals, the defendant shall pay to the plaintiff or, if there is a dispute about the rent, to the District Court, any unpaid portion of the current month's rent or the rent arrearage, whichever is less. The District Court shall promptly transmit the record and any such payments to the Superior Court without waiting for the preparation of a transcript of recorded testimony. The Superior Court may stay the issuance of a writ of possession pending disposition of the appeal.

A. The Superior Court shall condition the granting and continuation of the stay on the defendant's payment of rent for the premises as required by this subsection at the time of appeal and on payment of any rent that has accrued since the filing of the appeal to the plaintiff or, if there is a dispute about the rent, into an escrow account to be administered by the clerk of the Superior Court. Upon application of either party, the Superior Court may authorize payments from the escrow account for appropriate expenses related to the premises. The appeal decision or an agreement of the parties must provide for the disposition of the escrowed rent. [1997, c. 336, §2 (AMD).]

B. The Superior Court may condition the granting and continuation of the stay, in appropriate cases, on the defendant's agreement to refrain from causing any nuisance or damage. [1995, c. 448, §2 (NEW).]

[ 1997, c. 336, §2 (AMD) .]

3. Vacation of stay; security; remedial order. Upon finding a violation of the conditions for granting the stay, the Superior Court shall vacate the stay and may issue a writ of possession. The Superior Court may require the plaintiff to provide security as may be necessary to protect the defendant's interest while the appeal is pending. If the defendant prevails, the Superior Court may issue a remedial order as necessary to make the defendant whole, including damages.

[ 1995, c. 448, §2 (NEW) .]

4. Claim of title. In disputes involving a claim of title, the District Court may provide for discovery on an expedited schedule.

[ 1995, c. 448, §2 (NEW) .]

5. Security. For the purposes of this section, "security" may include a bond, an escrow account, a lien, a mortgage, an order to make payments under a lease or contract as they become due or any other financial protection as is reasonably necessary to protect the interests of a party. The District Court and the Superior Court may make any necessary orders with respect to the provision of security, revise the orders when required by the interests of justice, sanction a party for failure to comply with a security requirement and waive or modify the requirement of security for good cause shown and recited in an order.

[ 1995, c. 448, §2 (NEW) .]

6. Affidavit required. A notice of appeal filed by the defendant must be accompanied by an affidavit stating the defendant has complied with the requirements of subsection 2 regarding the payment of rent.

[ 2011, c. 405, §3 (NEW) .]

SECTION HISTORY

1979, c. 172, §1 (AMD). 1989, c. 377, (AMD). 1995, c. 448, §2 (RPR). 1997, c. 336, §2 (AMD). 2011, c. 405, §3 (AMD).



14 §6009. Judgment for plaintiff; possession on recognizance; damages (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 172, §2 (RPR). 1995, c. 448, §3 (RP).



14 §6010. Sums due for rent and damages

Sums due for rent on leases under seal or otherwise and claims for damages to premises rented may be recovered in an action, specifying the items and amount claimed, but no action shall be maintained for any sum or sums claimed to be due for rental or for any claim for damages for the breach of any of the conditions claimed to be broken on the part of the lessee, his legal representatives, assigns or tenant, contained in a lease or written agreement to hire or occupy any building, buildings or part of a building, during a period when such building, buildings or part of a building, which the lessee, his assigns, legal representatives or tenant may occupy or have a right to occupy, shall have been destroyed or damaged by fire or other unavoidable casualty so that the same shall be thereby rendered unfit for use or habitation; provided that nothing herein shall render invalid or unenforceable an agreement contained in a lease of any building, buildings, or part of a building used primarily for other than residential purposes or in the case of any lease securing obligations guaranteed by the Maine Guaranty Authority or in any written instrument to pay the rental stipulated in said lease or agreement or any portion of such rental during a period when the building, buildings or part of a building described therein shall have been destroyed or damaged by fire or other unavoidable casualty so that the same shall be rendered unfit for use or habitation, in whole or in part. [1973, c. 633, §21 (AMD).]

In any action for sums due for rent, if the court finds that: [1977, c. 401, §3 (NEW).]

1. Notice of condition. The tenant, without unreasonable delay, gave to the landlord or to the person who customarily collects rent on behalf of the landlord written notice of a condition which rendered the rented premises unfit for human habitation;

[ 1977, c. 401, §3 (NEW) .]

2. Cause of condition. The condition was not caused by the tenant or another person acting under his control;

[ 1977, c. 401, §3 (NEW) .]

3. Failure to take steps. The landlord unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy the condition; and

[ 1979, c. 127, §112 (RPR) .]

4. Rental payments current. The tenant is current in rental payments owing to the landlord at the time written notice was given.

[ 1979, c. 127, §112 (RPR) .]

Then the court shall deduct from the amount of rent due and owing the difference between the rental price and the fair value of the use and occupancy of the premises from the time of written notice, as provided in subsection 1, to the time when the condition is repaired or remedied. In determining the fair value of the use and occupancy of the premises, there is a rebuttable presumption that the rental price is the fair value of the rented premises free from any condition rendering it unfit for human habitation. Any agreement by a tenant to waive the rights or benefits provided by this section is void. A written agreement whereby the tenant accepts specified conditions that may violate the warranty of fitness for human habitation in return for a stated reduction in rent or other specified fair consideration is binding on the tenant and the landlord. [RR 2013, c. 2, §26 (COR).]

SECTION HISTORY

1969, c. 540, (AMD). 1973, c. 633, §21 (AMD). 1977, c. 401, §3 (AMD). 1979, c. 127, §§112,113 (AMD). RR 2013, c. 2, §26 (COR).



14 §6010-A. Landlord's duty to mitigate

1. Scope of section. If a tenant unjustifiably moves from the premises prior to the effective date for termination of the tenant's tenancy and defaults in payment of rent, or if the tenant is removed for failure to pay rent or any other breach of a lease or tenancy at will agreement, the landlord may recover rent and damages except amounts which the landlord could mitigate in accordance with this section, unless the landlord has expressly agreed to accept a surrender of the premises and end the tenant's liability. Except as the context may indicate otherwise, this section applies to the liability of a tenant under a lease or tenancy at will agreement or the tenant's assignee.

[ 2009, c. 566, §5 (AMD) .]

2. Measure of recovery. In any claim against a tenant for rent and damages, or for either, the amount of recovery shall be reduced by the net rent obtainable by reasonable efforts to rerent the premises. "Reasonable efforts" means those steps which the landlord would have taken to rent the premises if they had been vacated in due course, provided that those steps are in accordance with local rental practice for similar properties. In the absence of proof that greater net rent is obtainable by reasonable efforts to rerent the premises, the tenant shall be credited with rent actually received under a rerental agreement minus expenses incurred as a reasonable incident of acts under subsection 4, including a fair proportion of any cost of remodeling or other capital improvements. In any case, the landlord may recover, in addition to rent and other elements of damage, all reasonable expenses of listing and advertising incurred in rerenting and attempting to rerent, except as taken into account in computing the net rent. If the landlord has used the premises as part of reasonable efforts to rerent, under subsection 4, paragraph C, the tenant shall be credited with the reasonable value of the use of the premises, which shall be presumed to be equal to the rent recoverable from the defendant unless the landlord proves otherwise. If the landlord has other similar premises for rent and receives an offer from a prospective tenant not obtained by the defendant, it shall be reasonable for the landlord to rent the other premises for his own account in preference to those vacated by the defaulting tenant.

[ 1985, c. 293, §3 (NEW) .]

3. Burden of proof. The landlord must allege and prove that he has made efforts to comply with this section. The tenant has the burden of proving that the efforts of the landlord were not reasonable, that the landlord's refusal of any offer to rent the premises or a part of the premises was not reasonable, that any terms and conditions upon which the landlord has in fact rerented were not reasonable and that any temporary use by the landlord was not part of reasonable efforts to mitigate in accordance with subsection 4, paragraph C. The tenant shall also have the burden of proving the amount that could have been obtained by reasonable efforts to mitigate by rerenting.

[ 1985, c. 293, §3 (NEW) .]

4. Acts privileged in mitigation of rent or damages. The following acts by the landlord shall not defeat his right to recover rent and damages and shall not constitute an acceptance of surrender of the premises:

A. Entry, with or without notice, for the purpose of inspecting, preserving, repairing, remodeling and showing the premises; [1985, c. 293, §3 (NEW).]

B. Rerenting the premises or a part of the premises, with or without notice, with rent applied against the damages caused by the original tenant and in reduction of rent accruing under the original lease or tenancy at will agreement; [2009, c. 566, §6 (AMD).]

C. Use of the premises by the landlord until such time as rerenting at a reasonable rent is practical, not to exceed one year, if the landlord gives prompt written notice to the tenant that the landlord is using the premises pursuant to this section and that he will credit the tenant with the reasonable value of the use of the premises to the landlord for such a period; and [1985, c. 293, §3 (NEW).]

D. Any other act which is reasonably subject to interpretation as being in mitigation of rent or damages and which does not unequivocally demonstrate an intent to release the defaulting tenant. [1985, c. 293, §3 (NEW).]

[ 2009, c. 566, §6 (AMD) .]

SECTION HISTORY

1985, c. 293, §3 (NEW). 2009, c. 566, §§5, 6 (AMD).



14 §6011. House of ill fame; lease void at landlord's option

When the tenant of a dwelling house is convicted of keeping it as a house of ill fame, the lease or contract by which he occupies it may, at the option of the landlord, be deemed void and the landlord shall have the same remedy to recover possession as against a tenant holding over after his term expires.



14 §6012. Personal property (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 428, (NEW). 1979, c. 231, (AMD). 1995, c. 448, §4 (RPR). 2001, c. 133, §§1,2 (AMD). 2009, c. 245, §5 (RP).



14 §6013. Property unclaimed by tenant

Any personal property that remains in a rental unit after entry of judgment in favor of the landlord or that is abandoned or unclaimed by a tenant following the tenant's vacating the rental unit must be disposed of as follows. [2011, c. 405, §4 (AMD).]

1. Place in storage. The landlord shall place in storage in a safe, dry, secured location any personal property that is abandoned or unclaimed by a tenant following the tenant's vacating the rental unit.

[ 2009, c. 566, §7 (NEW) .]

2. Notice to tenant. Notice to the tenant by the landlord is governed by this subsection. Notice may be sent at any time after entry of judgment in favor of the landlord or after the tenant has vacated the rental unit.

A. If the tenant is still in possession of the rental unit, the landlord shall send written notice by first-class mail with proof of mailing to the tenant at the address of the rental unit of the landlord's intent to dispose of, in accordance with subsection 5, any property remaining in the rental unit following the tenant's vacating the rental unit. Notwithstanding subsections 3 and 5, the notice provided pursuant to this paragraph may not limit the time in which the tenant may claim the property to less than 7 days following the mailing of the notice or 48 hours after service of the writ of possession, whichever period is longer. [RR 2011, c. 1, §20 (COR).]

B. If the tenant has vacated the rental unit, the landlord shall send written notice by first-class mail with proof of mailing to the last known address of the tenant concerning the landlord's intent to dispose of the property stored pursuant to subsection 1. The notice must include an itemized list of the items and containers of items of the property and advise the tenant that if the tenant does not respond to the notice within 7 days the landlord may dispose of the property as set forth in subsection 5. [2011, c. 405, §5 (NEW).]

[ RR 2011, c. 1, §20 (COR) .]

3. Release of property claimed. If the tenant claims the property within 7 days after the notice under subsection 2 is sent, the landlord shall release the property to the tenant and may not condition release of the property to the tenant upon payment of any fee or any other amount that may be owed to the landlord by the tenant.

[ 2011, c. 405, §6 (AMD) .]

4. Continuation of storage for claimed property. If the tenant responds to the notice sent pursuant to subsection 2, the landlord shall continue to store the property for at least 14 days after the landlord sent the notice.

[ 2011, c. 405, §6 (AMD) .]

5. Conditional release; sale or disposal. A landlord shall comply with the following.

A. If the tenant makes an oral or written claim for the property within 7 days after the date the notice described in subsection 2 is sent, the landlord may not condition the release of the property to the tenant upon the tenant's payment of any rental arrearages, damages and costs of storage as long as the tenant makes arrangements to retrieve the property by the 14th day after the notice described in subsection 2 is sent. [2011, c. 405, §6 (AMD).]

B. If the tenant makes the claim as set forth in paragraph A but fails to retrieve the property by the 14th day, the landlord may employ one or more of the remedies described in paragraph D. [2011, c. 405, §6 (AMD).]

C. If the tenant does not make an oral or written claim for the property within 7 days after the notice described in subsection 2 is sent, the landlord may employ one or more of the remedies described in paragraph D. [2011, c. 405, §6 (AMD).]

D. With regard to any property that remains unclaimed by the tenant in accordance with this subsection, the landlord may take one or more of the following actions:

(1) Condition the release of the property to the tenant upon the tenant's payment of all rental arrearages, damages and costs of storage;

(2) Sell any property for a reasonable fair market price and apply all proceeds to rental arrearages, damages and costs of storage and sale. All remaining balances must be forwarded to the Treasurer of State; or

(3) Dispose of any property that has no reasonable fair market value. [2009, c. 566, §7 (NEW).]

[ 2011, c. 405, §6 (AMD) .]

6. Waiver. After or upon vacating the rental unit, a tenant may waive the tenant’s rights pursuant to this section. If this waiver is oral, the landlord shall confirm this waiver in writing.

[ 2011, c. 405, §7 (NEW) .]

A lease or tenancy at will agreement may permit a landlord to dispose of property abandoned by a tenant without liability as long as the landlord complies with the notice provisions of this section. [2011, c. 405, §8 (NEW).]

SECTION HISTORY

1979, c. 327, §2 (NEW). 1981, c. 428, §7 (RPR). 1987, c. 249, §1 (AMD). 1987, c. 691, §1 (AMD). 1991, c. 265, §1 (AMD). 1997, c. 508, §B3 (AMD). 1997, c. 508, §A3 (AFF). 2003, c. 20, §T9 (AMD). 2003, c. 303, §1 (AMD). 2009, c. 566, §7 (RPR). RR 2011, c. 1, §20 (COR). 2011, c. 405, §§4-8 (AMD).



14 §6014. Remedies for illegal evictions

1. Illegal evictions. Except as permitted by Title 15, chapter 517 or Title 17, chapter 91, evictions that are effected without resort to the provisions of this chapter are illegal and against public policy. Illegal evictions include, but are not limited to, the following.

A. No landlord may willfully cause, directly or indirectly, the interruption or termination of any utility service being supplied to the tenant including, but not limited to, water, heat, light, electricity, gas, telephone, sewerage, elevator or refrigeration, whether or not the utility service is under the control of the landlord, except for such temporary interruption as may be necessary while actual repairs are in process or during temporary emergencies. [1981, c. 428, §8 (NEW).]

B. No landlord may willfully seize, hold or otherwise directly or indirectly deny a tenant access to and possession of the tenant's rented or leased premises, other than through proper judicial process. [1981, c. 428, §8 (NEW).]

C. No landlord may willfully seize, hold or otherwise directly or indirectly deny a tenant access to and possession of the tenant's property, other than by proper judicial process. [1981, c. 428, §8 (NEW).]

[ 1995, c. 66, §1 (AMD) .]

2. Remedies. Upon a finding that an illegal eviction has occurred, the court shall find one or both of the following.

A. The tenant is entitled to recover actual damages or $250, whichever is greater. [1991, c. 666, (AMD).]

B. The tenant is entitled to recover the aggregate amount of costs and expenses determined by the court to have been reasonably incurred on the tenant's behalf in connection with the prosecution or defense of such action, together with a reasonable amount for attorneys' fees. [1991, c. 666, (AMD).]

[ 1991, c. 666, (AMD) .]

3. Good faith. A court may award attorneys' fees to the defendant if, upon motion and hearing, it is determined that an action filed pursuant to this section was not brought in good faith and was frivolous or intended for harassment only.

[ 1981, c. 428, §8 (NEW) .]

4. Nonexclusivity. The remedies provided in this section are in addition to any other rights and remedies conferred by law.

[ 1981, c. 428, §8 (NEW) .]

SECTION HISTORY

1981, c. 428, §8 (NEW). 1991, c. 666, (AMD). 1995, c. 66, §1 (AMD).



14 §6015. Notice of rent increase

Rent charged for residential estates may be increased by the lessor only after providing at least 45 days' written notice to the tenant. A written or oral waiver of this requirement is against public policy and is void. Any person in violation of this section is liable for the return of any sums unlawfully obtained from the lessee, with interest, and reasonable attorney's fees and costs. [2003, c. 259, §1 (AMD).]

SECTION HISTORY

1981, c. 428, §8 (NEW). 1985, c. 293, §4 (AMD). 2003, c. 259, §1 (AMD).



14 §6016. Rent increase limitation

Rent charged for residential estates may not be increased if the dwelling unit is in violation of the warranty of habitability. Any violation caused by the tenant, his family, guests or invitees shall not bar a rent increase. A written or oral waiver of this requirement is against public policy and is void. Any person in violation of this section shall be liable for the return of any sums unlawfully obtained from the lessee, with interest and reasonable attorneys' fees and costs. [1985, c. 293, §5 (AMD).]

SECTION HISTORY

1981, c. 428, §8 (NEW). 1985, c. 293, §5 (AMD).






Subchapter 2: COMMERCIAL LANDLORDS AND TENANTS

14 §6017. Commercial leases

1. Definitions. As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings.

A. A "commercial tenancy" or "commercial lease" means a nonresidential tenancy of premises by a for-profit business entity. Nonprofit entities, charitable institutions and religious organizations who are tenants may not be construed to have commercial tenancies. [1999, c. 192, §2 (NEW).]

[ 1999, c. 192, §2 (NEW) .]

2. Commercial lease relationship. Notwithstanding the provisions of subchapter I, commercial landlords and tenants are governed by the following provisions, and if any of the following provisions conflict with provisions in any other statutes governing the relationships between landlords and tenants, this section controls all commercial lease relationships, whether written or oral.

A. After termination of a commercial lease, and after a complaint for forcible entry and detainer is filed, the defendants shall, no later than the return date and as a condition of maintaining a defense, appear on the return day to pay the agreed-upon rent, including all arrears. If rent or arrears are disputed, the disputed rent, including all claimed arrears, must be paid to the court at the time of the hearing. In addition to deciding the right of possession, the District Court shall also decide the amount of rent owed, if disputed. In establishing the amount of rent owed, the District Court may consider offsetting claims to the extent appropriate. If undisputed, the rent and arrears must be paid to the court prior to the hearing. Upon final decision by the District Court, that court shall order such sums as it determines proper to be turned over by the clerk to either or both of the parties. Any order of the District Court for payment of rent, whether to the landlord or to the court, continues in effect through any appeal of the District Court's decision. The landlord may apply for turnover of rent money held by the court prior to final judgment by the District Court or prior to final decision on appeal by the Superior Court, upon a showing of hardship and reasonable likelihood of success on the merits. Failure of the tenant to pay rent to the court when due causes the writ of possession to issue immediately. [1999, c. 192, §2 (NEW).]

[ 1999, c. 192, §2 (NEW) .]

3. Right of possession on bond for damages. When judgment is rendered for the plaintiff, a writ of possession may issue immediately in the District Court or from the Superior Court during appeal, if the plaintiff provides the defendant with a surety bond conditioned to pay all such damages and costs as may be suffered by the defendant if final judgment is rendered for the defendant. In setting the amount of the required surety bond, the court may consider any offsetting claims between the parties.

[ 1999, c. 192, §2 (NEW) .]

4. Arbitration. A commercial landlord and tenant may agree in their lease or in a separate agreement to arbitration of disputes as to termination, the right of possession arising under the lease between landlord and tenant and amounts owed for rent before an arbitrator or arbitrators chosen in advance pursuant to the lease or other written agreement. The decision of the arbitrator is final. If the arbitrator rules in favor of the landlord, the landlord may, by presentation of an attested copy of the arbitrator's decision, and after docketing of the arbitrator's decision by the Superior Court, immediately obtain a writ of possession from the clerk of the Superior Court. The arbitrator's decision may be stayed or appealed from only upon such grounds as generally lie for stay or appeal of an arbitration decision pursuant to the Uniform Arbitration Act, Title 14, section 5949.

[ 1999, c. 192, §2 (NEW) .]

5. Jury trial. A commercial landlord and tenant may agree in the commercial lease or in a separate agreement to waive jury trial of disputes arising under the lease.

[ 1999, c. 192, §2 (NEW) .]

6. Jurisdiction. The District Court has jurisdiction to hear, decide and award rent and arrears allegedly owing, regardless of the amount.

[ 1999, c. 192, §2 (NEW) .]

SECTION HISTORY

1999, c. 192, §2 (NEW).









Chapter 710: RENTAL PROPERTY

14 §6021. Implied warranty and covenant of habitability

1. Definition. As used in this section, the term "dwelling unit" shall include mobile homes, apartments, buildings or other structures, including the common areas thereof, which are rented for human habitation.

[ 1977, c. 401, §4 (NEW) .]

2. Implied warranty of fitness for human habitation. In any written or oral agreement for rental of a dwelling unit, the landlord shall be deemed to covenant and warrant that the dwelling unit is fit for human habitation.

[ 1977, c. 401, §4 (NEW) .]

3. Complaints. If a condition exists in a dwelling unit which renders the dwelling unit unfit for human habitation, then a tenant may file a complaint against the landlord in the District Court or Superior Court. The complaint shall state that:

A. A condition, which shall be described, endangers or materially impairs the health or safety of the tenants; [1977, c. 401, §4 (NEW).]

B. The condition was not caused by the tenant or another person acting under his control; [1977, c. 401, §4 (NEW).]

C. Written notice of the condition without unreasonable delay, was given to the landlord or to the person who customarily collects rent on behalf of the landlord; [1977, c. 401, §4 (NEW).]

D. The landlord unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy the condition; and [1977, c. 401, §4 (NEW).]

E. The tenant was current in rental payments owing to the landlord at the time written notice was given. [1977, c. 401, §4 (NEW).]

The notice requirement of paragraph C may be satisfied by actual notice to the person who customarily collects rents on behalf of the landlord.

[ 1977, c. 401, §4 (NEW) .]

4. Remedies. If the court finds that the allegations in the complaint are true, the landlord shall be deemed to have breached the warranty of fitness for human habitation established by this section, as of the date when actual notice of the condition was given to the landlord. In addition to any other relief or remedies which may otherwise exist, the court may take one or more of the following actions.

A. The court may issue appropriate injunctions ordering the landlord to repair all conditions which endanger or materially impair the health or safety of the tenant; [1977, c. 401, §4 (NEW).]

B. The court may determine the fair value of the use and occupancy of the dwelling unit by the tenant from the date when the landlord received actual notice of the condition until such time as the condition is repaired, and further declare what, if any, moneys the tenant owes the landlord or what, if any, rebate the landlord owes the tenant for rent paid in excess of the value of use and occupancy. In making this determination, there shall be a rebuttable presumption that the rental amount equals the fair value of the dwelling unit free from any condition rendering it unfit for human habitation. A written agreement whereby the tenant accepts specified conditions which may violate the warranty of fitness for human habitation in return for a stated reduction in rent or other specified fair consideration shall be binding on the tenant and the landlord. [1977, c. 696, §164 (AMD).]

C. The court may authorize the tenant to temporarily vacate the dwelling unit if the unit must be vacant during necessary repairs. No use and occupation charge shall be incurred by a tenant until such time as the tenant resumes occupation of the dwelling unit. If the landlord offers reasonable, alternative housing accommodations, the court may not surcharge the landlord for alternate tenant housing during the period of necessary repairs. [1981, c. 428, §9 (AMD).]

D. The court may enter such other orders as the court may deem necessary to accomplish the purposes of this section. The court may not award consequential damages for breach of the warranty of fitness for human habitation.

Upon the filing of a complaint under this section, the court shall enter such temporary restraining orders as may be necessary to protect the health or well-being of tenants or of the public. [1977, c. 401, §4 (NEW).]

[ 1981, c. 428, §9 (AMD) .]

5. Waiver. A written agreement whereby the tenant accepts specified conditions which may violate the warranty of fitness for human habitation in return for a stated reduction in rent or other specified fair consideration shall be binding on the tenant and the landlord.

Any agreement, other than as provided in this subsection, by a tenant to waive any of the rights or benefits provided by this section shall be void.

[ 1977, c. 401, §4 (NEW) .]

6. Heating requirements. It is a breach of the implied warranty of fitness for human habitation when the landlord is obligated by agreement or lease to provide heat for a dwelling unit and:

A. The landlord maintains an indoor temperature which is so low as to be injurious to the health of occupants not suffering from abnormal medical conditions; [1983, c. 764, §1 (NEW).]

B. The dwelling unit's heating facilities are not capable of maintaining a minimum temperature of at least 68 degrees Fahrenheit at a distance of 3 feet from the exterior walls, 5 feet above floor level at an outside temperature of minus 20 degrees Fahrenheit; or [1983, c. 764, §1 (NEW).]

C. The heating facilities are not operated so as to protect the building equipment and systems from freezing. [1983, c. 764, §1 (NEW).]

Municipalities of this State are empowered to adopt or retain more stringent standards by ordinances, laws or regulations provided in this section. Any less restrictive municipal ordinance, law or regulation establishing standards are invalid and of no force and suspended by this section.

[ 1983, c. 764, §1 (NEW) .]

6-A. Agreement regarding provision of heat. A landlord and tenant under a lease or a tenancy at will may enter into an agreement for the landlord to provide heat at less than 68 degrees Fahrenheit. The agreement must:

A. Be in a separate written document, apart from the lease, be set forth in a clear and conspicuous format, readable in plain English and in at least 12-point type, and be signed by both parties to the agreement; [2009, c. 139, §1 (NEW).]

B. State that the agreement is revocable by either party upon reasonable notice under the circumstances; [2009, c. 139, §1 (NEW).]

C. Specifically set a minimum temperature for heat, which may not be less than 62 degrees Fahrenheit; and [2009, c. 139, §1 (NEW).]

D. Set forth a stated reduction in rent that must be fair and reasonable under the circumstances. [2009, c. 139, §1 (NEW).]

An agreement under this subsection may not be entered into or maintained if a person over 65 years of age or under 5 years of age resides on the premises. A landlord is not responsible if a tenant who controls the temperature on the premises reduces the heat to an amount less than 68 degrees Fahrenheit as long as the landlord complies with subsection 6, paragraph B or if the tenant fails to inform the landlord that a person over 65 years of age or under 5 years of age resides on the premises.

[ 2009, c. 139, §1 (NEW) .]

7. Rights are supplemental.

[ MRSA T. 14, §6021, sub-§7 (RP) .]

SECTION HISTORY

1971, c. 270, (NEW). 1977, c. 401, §4 (RPR). 1977, c. 696, §164 (AMD). 1981, c. 428, §9 (AMD). 1983, c. 764, §1 (AMD). 1989, c. 484, §3 (AMD). 2009, c. 139, §1 (AMD).



14 §6021-A. Treatment of bedbug infestation

1. Definition. As used in this section, unless the context otherwise indicates, "pest control agent" means a commercial applicator of pesticides certified pursuant to Title 22, section 1471-D.

[ 2009, c. 566, §8 (NEW) .]

2. Landlord duties. A landlord has the following duties.

A. Upon written or oral notice from a tenant that a dwelling unit may have a bedbug infestation, the landlord shall within 5 days conduct an inspection of the unit for bedbugs. [2009, c. 566, §8 (NEW).]

B. Upon a determination that an infestation of bedbugs does exist in a dwelling unit, the landlord shall within 10 days contact a pest control agent pursuant to paragraph C. [2009, c. 566, §8 (NEW).]

C. A landlord shall take reasonable measures to effectively identify and treat the bedbug infestation as determined by a pest control agent. The landlord shall employ a pest control agent that carries current liability insurance to promptly treat the bedbug infestation. [2009, c. 566, §8 (NEW).]

D. Before renting a dwelling unit, a landlord shall disclose to a prospective tenant if an adjacent unit or units are currently infested with or are being treated for bedbugs. Upon request from a tenant or prospective tenant, a landlord shall disclose the last date that the dwelling unit the landlord seeks to rent or an adjacent unit or units were inspected for a bedbug infestation and found to be free of a bedbug infestation. [2009, c. 566, §8 (NEW).]

E. A landlord may not offer for rent a dwelling unit that the landlord knows or suspects is infested with bedbugs. [2009, c. 566, §8 (NEW).]

F. A landlord shall offer to make reasonable assistance available to a tenant who is not able to comply with requested bedbug inspection or control measures under subsection 3, paragraph C. The landlord shall disclose to the tenant what the cost may be for the tenant's compliance with the requested bedbug inspection or control measure. After making this disclosure, the landlord may provide financial assistance to the tenant to prepare the unit for bedbug treatment. A landlord may charge the tenant a reasonable amount for any such assistance, subject to a reasonable repayment schedule, not to exceed 6 months, unless an extension is otherwise agreed to by the landlord and the tenant. This paragraph may not be construed to require the landlord to provide the tenant with alternate lodging or to pay to replace the tenant's personal property. [2011, c. 405, §9 (AMD).]

[ 2011, c. 405, §9 (AMD) .]

3. Tenant duties. A tenant has the following duties.

A. A tenant shall promptly notify a landlord when the tenant knows of or suspects an infestation of bedbugs in the tenant's dwelling unit. [2009, c. 566, §8 (NEW).]

B. Upon receiving reasonable notice as set forth in section 6025, including reasons for and scope of the request for access to the premises, a tenant shall grant the landlord of the dwelling unit, the landlord's agent or the landlord's pest control agent and its employees access to the unit for purposes of an inspection for or control of the infestation of bedbugs. The initial inspection may include only a visual inspection and manual inspection of the tenant's bedding and upholstered furniture. Employees of the pest control agent may inspect items other than bedding and upholstered furniture when such an inspection is considered reasonable by the pest control agent. If the pest control agent finds bedbugs in the dwelling unit or in an adjoining unit, the pest control agent may have additional access to the tenant's personal belongings as determined reasonable by the pest control agent. [2009, c. 566, §8 (NEW).]

C. Upon receiving reasonable notice as set forth in section 6025, a tenant shall comply with reasonable measures to eliminate and control a bedbug infestation as set forth by the landlord and the pest control agent. The tenant's unreasonable failure to completely comply with the pest control measures results in the tenant's being financially responsible for all pest control treatments of the dwelling unit arising from the tenant's failure to comply. [2009, c. 566, §8 (NEW).]

[ 2009, c. 566, §8 (NEW) .]

4. Remedies. The following remedies are available.

A. The failure of a landlord to comply with the provisions of this section constitutes a finding that the landlord has unreasonably failed under the circumstances to take prompt, effective steps to repair or remedy a condition that endangers or materially impairs the health or safety of a tenant pursuant to section 6021, subsection 3. [2009, c. 566, §8 (NEW).]

B. A landlord who fails to comply with the provisions of this section is liable for a penalty of $250 or actual damages, whichever is greater, plus reasonable attorney's fees. [2009, c. 566, §8 (NEW).]

C. A landlord may commence an action in accordance with section 6030-A and obtain relief against a tenant who fails to provide reasonable access or comply with reasonable requests for inspection or treatment or otherwise unreasonably fails to comply with reasonable bedbug control measures as set forth in this section. For the purposes of section 6030-A and this section, if a court finds that a tenant has unreasonably failed to comply with this section, the court may issue a temporary order or interim relief pursuant to Title 5, section 4654 to carry out the provisions of this section, including but not limited to:

(1) Granting the landlord access to the premises for the purposes set forth in this section;

(2) Granting the landlord the right to engage in bedbug control measures; and

(3) Requiring the tenant to comply with specified bedbug control measures or assessing the tenant with costs and damages related to the tenant's noncompliance.

Any order granting the landlord access to the premises must be served upon the tenant at least 24 hours before the landlord enters the premises. [2009, c. 566, §8 (NEW).]

D. In any action of forcible entry and detainer under section 6001, there is a rebuttable presumption that the action was commenced in retaliation against the tenant if, within 6 months before the commencement of the action, the tenant has asserted the tenant's rights pursuant to this section. The rebuttable presumption of retaliation does not apply unless the tenant asserted that tenant's rights pursuant to this section prior to being served with the eviction notice. There is no presumption of retaliation if the action for forcible entry and detainer is brought for failure to pay rent or for causing substantial damage to the premises. [2011, c. 405, §10 (AMD).]

[ 2011, c. 405, §10 (AMD) .]

SECTION HISTORY

2009, c. 566, §8 (NEW). 2011, c. 405, §§9, 10 (AMD).



14 §6022. Receipts for rent payments and security deposits

1. Rent receipts required. A landlord or his agent shall provide a written receipt, as required in subsection 2, for each rental payment and each security deposit payment received partially or fully in cash from any tenant. This receipt shall be delivered to the tenant at the time the cash payment is accepted. If either the rent or security deposit is accepted in more than one installment instead of a single payment, a separate receipt shall be provided for each payment. If the payment for rent and security deposit is received at the same time, a separate receipt, properly identified in accordance with subsection 2, shall be issued each for the rental payment and for the security deposit.

[ 1979, c. 180, (NEW) .]

2. Minimum information. The information contained in each receipt shall include, but is not limited to, the following: The date of the payment; the amount paid; the name of the party for whom the payment is made; the period for which the payment is being made; a statement that the payment is either for rent or for security deposit; the signature of the person receiving the payment; and the name of that person printed in a legible manner. A rent card retained by the tenant and containing the aforementioned information shall satisfy the requirements of this section.

[ 1979, c. 180, (NEW) .]

3. Exemption. This section shall not apply to any tenancy for a dwelling unit which is part of a structure containing no more than 5 dwelling units, one of which is occupied by the landlord.

[ 1979, c. 180, (NEW) .]

SECTION HISTORY

1979, c. 180, (NEW).



14 §6023. Agency

Any person authorized to enter into a residential lease or tenancy at will agreement on behalf of the owner or owners of the premises is deemed to be the owner's agent for purposes of service of process and receiving and receipting for notices and demands. [2009, c. 566, §9 (AMD).]

SECTION HISTORY

1979, c. 180, (NEW). 2009, c. 566, §9 (AMD).



14 §6024. Heat and utilities in common areas

A landlord may not enter into a lease or tenancy at will agreement for a dwelling unit in a multi-unit residential building where the expense of furnishing heat or electricity or any other utility to the common areas or other area not within the unit is the sole responsibility of the tenant in that unit, unless both parties to the lease or tenancy at will agreement have agreed in writing that the tenant will pay for such costs in return for a stated reduction in rent or other specified fair consideration that approximates the actual cost of providing heat or utilities to the common areas. "Common areas" includes, but is not limited to, hallways, stairwells, basements, attics, storage areas, fuel furnaces or water heaters used in common with other tenants. Except as provided in this section, a written or oral waiver of this requirement is against public policy and is void. Any person in violation of this section is liable to the tenant for actual damages or $250, whichever is greater, and reasonable attorneys' fees and costs. In any action brought pursuant to this section, there is a rebuttable presumption that the landlord is aware that the tenant has been furnishing heat or utility service to common areas or other units. If the landlord rebuts this presumption, the landlord is required to comply with this section but is only liable to the tenant for actual damages suffered by the tenant. [2009, c. 566, §10 (AMD).]

SECTION HISTORY

1981, c. 176, (NEW). 1981, c. 400, (NEW). 1983, c. 480, §A10 (RAL). 1985, c. 638, §5 (AMD). 2009, c. 566, §10 (AMD).



14 §6024-A. Landlord failure to pay for utility service

1. Deduct from rent. If a landlord fails to pay for utility service in the name of the landlord, the tenant, in accordance with Title 35-A, section 706, may pay for the utility service and deduct the amount paid from the rent due to the landlord.

[ 2009, c. 566, §11 (NEW) .]

2. Award damages. In addition to the remedy set forth in subsection 1, upon a finding by a court that a landlord has failed to pay for utility service in the name of the landlord, the court shall award to the tenant actual damages in the amount actually paid for utilities by the tenant or $100, whichever is greater, together with the aggregate amount of costs and expenses reasonably incurred in connection with the action. The court may also award to the tenant reasonable attorney's fees.

[ 2009, c. 566, §11 (NEW) .]

3. Presumption. In any action brought pursuant to subsection 2, there is a rebuttable presumption that the landlord knowingly failed to pay for the utility service. If the landlord rebuts this presumption, the landlord is liable to the tenant only for actual damages suffered by the tenant.

[ 2009, c. 566, §11 (NEW) .]

SECTION HISTORY

1989, c. 87, §1 (NEW). 2009, c. 566, §11 (RPR).



14 §6025. Access to premises

1. Tenant obligations. A tenant may not unreasonably withhold consent to the landlord to enter into the dwelling unit in order to inspect the premises, make necessary or agreed repairs, decorations, alterations or improvements, supply necessary or agreed services or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workers or contractors.

A tenant may not change the lock to the dwelling unit without giving notice to the landlord and giving the landlord a duplicate key within 48 hours of the change.

[ 1999, c. 204, §1 (AMD) .]

2. Landlord obligations. Except in the case of emergency or if it is impracticable to do so, the landlord shall give the tenant reasonable notice of his intent to enter and shall enter only at reasonable times. Twenty-four hours is presumed to be a reasonable notice in the absence of evidence to the contrary.

[ 1981, c. 428, §10 (NEW) .]

3. Remedy. If a landlord makes an entry in violation of this section, makes a lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful that have the effect of harassing the tenant, the tenant may recover actual damages or $100, whichever is greater, and obtain injunctive relief to prevent recurrence of the conduct, and if the tenant obtains a judgment after a contested hearing, reasonable attorney's fees.

If a tenant changes the lock and does not provide the landlord with a duplicate key, in the case of emergency the landlord may gain admission through whatever reasonable means necessary and charge the tenant reasonable costs for any resulting damage. If a tenant changes the lock and refuses to provide the landlord with a duplicate key, the landlord may terminate the tenancy with a 7-day notice.

[ 1999, c. 204, §1 (AMD) .]

4. Waiver. Any agreement by a tenant to waive any of the rights or benefits provided by this section is against public policy and is void.

[ 1981, c. 428, §10 (NEW) .]

SECTION HISTORY

1981, c. 428, §10 (NEW). 1999, c. 204, §1 (AMD).



14 §6026. Dangerous conditions requiring minor repairs

1. Prohibition of dangerous conditions. A landlord who enters into a lease or tenancy at will agreement renting premises for human habitation may not maintain or permit to exist on those premises any condition that endangers or materially impairs the health or safety of the tenants.

[ 2009, c. 566, §12 (AMD) .]

2. Tenant action if landlord fails to act. If a landlord fails to maintain a rental unit in compliance with the standards of subsection 1 and the reasonable cost of compliance is less than $500 or an amount equal to 1/2 the monthly rent, whichever is greater, the tenant shall notify the landlord in writing of the tenant's intention to correct the condition at the landlord's expense. If the landlord fails to comply within 14 days after being notified by the tenant in writing by certified mail, return receipt requested, or as promptly as conditions require in case of emergency, the tenant may cause the work to be done with due professional care with the same quality of materials as are being repaired. Installation and servicing of electrical, oil burner or plumbing equipment must be by a professional licensed pursuant to Title 32. After submitting to the landlord an itemized statement, the tenant may deduct from the tenant's rent the actual and reasonable cost or the fair and reasonable value of the work, not exceeding the amount specified in this subsection. This subsection does not apply to repairs of damage caused by the tenant or the tenant's invitee.

[ 2005, c. 78, §1 (AMD) .]

3. Limitation on rights. No tenant may exercise his rights pursuant to this section if the condition was caused by the tenant, his guest or an invitee of the tenant, nor where the landlord is unreasonably denied access, nor where extreme weather conditions prevent the landlord from making the repair.

[ 1981, c. 428, §10 (NEW) .]

4. Limitation on reimbursement. No tenant may seek or receive reimbursement for labor provided by the tenant or any member of his immediate family pursuant to this section. Parts and materials purchased by the tenant are reimbursable.

[ 1981, c. 428, §10 (NEW) .]

5. Waiver. A provision in a lease or tenancy at will agreement in which the tenant waives either the tenant's rights under this section or the duty of the landlord to maintain the premises in compliance with the standards of fitness specified in this section or any other duly promulgated ordinance or regulation is void, except that a written agreement whereby the tenant accepts specified conditions that may violate the warranty of fitness for human habitation in return for a stated reduction in rent or other specified fair consideration is binding on the tenant and the landlord.

[ 2009, c. 566, §13 (AMD) .]

6. Rights are supplemental. The rights created by this section are supplemental to and in no way limit the rights of a tenant under section 6021.

[ 1981, c. 428, §10 (NEW) .]

7. Limitation on liability. Whenever repairs are undertaken by or on behalf of the tenant, the landlord shall be held free from liability for injury to that tenant or other persons injured thereby.

[ 1981, c. 428, §10 (NEW) .]

8. Application. This section does not apply to any tenancy for a dwelling unit which is part of a structure containing no more than 5 dwelling units, one of which is occupied by the landlord.

[ 1981, c. 428, §10 (NEW) .]

9. Lack of Heat. If the landlord fails to comply with the provisions of Title 14, section 6021, subsection 6, then the purchase of heating fuel by the tenant shall be deemed to be a "cost of compliance" within the meaning of subsection 2. For tenants on general assistance, municipalities shall have the rights of tenants under this subsection.

[ 1983, c. 764, §2 (NEW) .]

10. Foreclosure. For tenancies in buildings in which a foreclosure action brought pursuant to section 6203-A or 6321 has been filed and is currently pending, or in which a foreclosure judgment has been entered, if the landlord fails to maintain the premises in compliance with the standards in subsection 1, a tenant may exercise the tenant's rights pursuant to this section without regard to the cost of compliance limitations set forth in subsection 2, except that the reasonable costs of compliance may not be more than the equivalent of 2 months' rent. A tenant who exercises the tenant's rights under this subsection and who thereafter seeks assistance pursuant to Title 22, chapter 1161 may not have any amounts expended under this subsection counted as income pursuant to Title 22, section 4301, subsection 7.

[ 2009, c. 566, §14 (NEW) .]

SECTION HISTORY

1981, c. 428, §10 (NEW). 1983, c. 764, §2 (AMD). 1993, c. 236, §1 (AMD). 2005, c. 78, §1 (AMD). 2009, c. 566, §§12 - 14 (AMD).



14 §6026-A. Municipal intervention to provide for basic necessities

In accordance with the procedures provided in this section, the municipal officers of any town or city or their designee may provide for basic necessities and any repair activities to ensure the continued habitability of any premises leased for human habitation. For the purposes of this section, "basic necessities" means those services, including but not limited to maintenance, repairs and provision of heat or utilities, that a landlord is otherwise responsible to provide under the terms of a lease, a tenancy at will agreement or applicable law. [2009, c. 566, §15 (AMD).]

1. Imminent threat to habitability of leased premises exists. The leased premises must be in need of basic necessities such that the municipal officers or their designee can make a finding that an imminent threat to the continued habitability of the premises exists.

[ 2009, c. 566, §15 (AMD) .]

2. Attempt to contact landlord. The municipal officers or their designee must document a good faith attempt to contact the landlord of the premises under subsection 1 regarding:

A. The municipality's determination of the threat to habitability; [2009, c. 135, §1 (NEW).]

B. The municipality's intention to provide for basic necessities; [2009, c. 566, §15 (AMD).]

C. The municipality's intention to subsequently recover the municipality's direct and administrative costs from the landlord; and [2009, c. 135, §1 (NEW).]

D. The landlord's ability to avert the municipality's actions by causing the provision of basic necessities by a time certain. [2009, c. 566, §15 (AMD).]

This communication to the landlord must be either in person, by telephone or by certified mail as may be warranted considering the degree or imminence of the threat.

[ 2009, c. 566, §15 (AMD) .]

3. Municipality may provide for basic necessities. If the landlord cannot be contacted in a timely manner or if the landlord does not cause the provision of basic necessities by a deadline identified by the municipal officers or their designee, the municipality may provide for basic necessities and whatever attendant activities may be necessary to ensure the proper functioning of the leased premises.

[ 2009, c. 566, §15 (AMD) .]

4. Lien. The municipality has a lien against the landlord of the leased premises for the amount of money spent by the municipality to provide for basic necessities and attendant activities pursuant to this section, as well as all reasonably related administrative costs pursuant to subsection 5.

[ 2009, c. 566, §15 (AMD) .]

5. Filing of notice of lien; interest; costs. The municipal officers or their designee shall file a notice of the lien under subsection 4 with the register of deeds of the county in which the property is located within 30 days of providing for basic necessities. That filing secures the municipality's lien interest for an amount equal to the costs recoverable pursuant to this section. Not less than 10 days prior to the filing, the municipal officers or their designee shall send notification of the proposed action by certified mail, return receipt requested, to the owner of the real estate and any record holder of the mortgage. The lien notification must contain the title, address and telephone number of the municipal officer or officers who authorized the provision of basic necessities, an itemized list of the costs to be recovered by lien and the provisions of this subsection regarding interest rates and costs. The lien is effective until enforced by an action for equitable relief or until discharged. Interest on the amount of money secured by the lien may be charged by the municipality at a rate determined by the municipal officers but in no event may the rate exceed the maximum rate of interest allowed by the Treasurer of State pursuant to Title 36, section 186. Interest accrues from and including the date the lien is filed. The costs of securing and enforcing the lien are recoverable upon enforcement.

[ 2009, c. 566, §15 (AMD) .]

SECTION HISTORY

2009, c. 135, §1 (NEW). 2009, c. 566, §15 (AMD).



14 §6027. Discrimination against families with children prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 480, §A10 (RAL). 1987, c. 770, §§1-3 (AMD). 1989, c. 245, §6 (RP).



14 §6028. Penalties for late payment of rent

A landlord may assess a penalty against a residential tenant for late payment of rent for a residential dwelling unit according to this section. [1987, c. 605, (AMD).]

1. Late payment. A payment of rent is late if it is not made within 15 days from the time the payment is due.

[ 1987, c. 215, (NEW) .]

2. Maximum penalty. A landlord may not assess a penalty for the late payment of rent which exceeds 4% of the amount due for one month.

[ 1987, c. 215, (NEW) .]

3. Notice in writing. A landlord may not assess a penalty for the late payment of rent unless the landlord gave the tenant written notice at the time they entered into the rental agreement that a penalty, up to 4% of one month's rent, may be charged for the late payment of rent.

[ 1987, c. 215, (NEW) .]

SECTION HISTORY

1987, c. 215, (NEW). 1987, c. 605, (AMD).



14 §6029. Discrimination based on general assistance escrow accounts prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 484, §4 (NEW).



14 §6030. Unfair agreements

1. Illegal waiver of rights. It is an unfair and deceptive trade practice in violation of Title 5, section 207 for a landlord to require a tenant to enter into a lease or tenancy at will agreement for a dwelling unit, as defined in section 6021, in which the tenant agrees to a provision that has the effect of waiving a tenant right established in chapter 709, this chapter or chapter 710-A. This subsection does not apply when the law specifically allows the tenant to waive a statutory right during negotiations with the landlord.

[ 2009, c. 566, §16 (AMD) .]

2. Unenforceable provisions. The following lease or tenancy at will agreement or rule provisions for a dwelling unit, as defined in section 6021, are specifically declared to be unenforceable and in violation of Title 5, section 207:

A. Any provision that absolves the landlord from liability for the negligence of the landlord or the landlord's agent; [1991, c. 361, §2 (NEW); 1991, c. 361, §3 (AFF).]

B. Any provision that requires the tenant to pay the landlord's legal fees in enforcing the lease or tenancy at will agreement; [2009, c. 566, §16 (AMD).]

C. Any provision that requires the tenant to give a lien upon the tenant's property for the amount of any rent or other sums due the landlord; and [1991, c. 361, §2 (NEW); 1991, c. 361, §3 (AFF).]

D. Any provision that requires the tenant to acknowledge that the provisions of the lease or tenancy at will agreement, including tenant rules, are fair and reasonable. [2009, c. 566, §16 (AMD).]

[ 2009, c. 566, §16 (AMD) .]

3. Exception. Notwithstanding subsection 2, paragraph B, a lease or tenancy at will agreement or rule provision that provides for the award of attorney's fees to the prevailing party after a contested hearing to enforce the lease or tenancy at will agreement in cases of wanton disregard of the terms of the lease or tenancy at will agreement is not in violation of Title 5, section 207 and is enforceable.

[ 2009, c. 566, §16 (AMD) .]

SECTION HISTORY

1991, c. 361, §2 (NEW). 1991, c. 361, §3 (AFF). 1991, c. 704, (AMD). 2009, c. 566, §16 (AMD).



14 §6030-A. Protection of rental property or tenants

1. Commencing action. A landlord may file a petition against a tenant, a guest or invitee of a tenant or the owner of a dangerous pet on the premises for the protection of rental property or tenants when the landlord, the landlord's employee or agent, the landlord's rental property or persons who are tenants of the landlord have experienced harm or have been threatened with harm by a tenant of the landlord, a guest or invitee of a tenant or a dangerous pet on the premises. The landlord may file the petition in the landlord's own name or, when the landlord has written authority from a tenant to do so, may file the action on behalf of the aggrieved tenant, or both.

[ 2003, c. 265, §1 (AMD) .]

2. Procedures and relief. Actions under this section are governed by the procedural provisions of Title 5, chapter 337-A. In addition, a temporary order may be sought if the landlord's rental property is in an immediate and present danger of suffering substantial damage as a result of the defendant's actions, and additional injunctive relief may be granted enjoining the defendant from damaging the landlord's or aggrieved tenant's property or from threatening, assaulting, molesting, confronting or otherwise disturbing the peace of the landlord, the landlord's employee or agent or of any aggrieved tenant.

[ 1995, c. 650, §8 (NEW) .]

SECTION HISTORY

1995, c. 650, §8 (NEW). 2003, c. 265, §1 (AMD).



14 §6030-B. Environmental lead hazards

1. Environmental lead hazard disclosure.

[ 2011, c. 96, §1 (RP) .]

2. Application.

[ 2011, c. 96, §2 (RP) .]

3. Notification of repairs. A landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for residential property who undertakes, or who engages someone else to undertake, any repair, renovation or remodeling activity in a residential building built before 1978 that includes one or more units that are rented for human habitation shall give notice of the activity and the risk of an environmental lead hazard pursuant to this subsection.

A. Notice must be given at least 30 days before the activity is commenced by:

(1) Posting a sign on the building's exterior entry doors; and

(2) A notice sent by certified mail to every unit in the building. [2007, c. 238, §1 (NEW).]

B. Notwithstanding paragraph A, notice may be given less than 30 days before the activity is commenced by:

(1) Posting a sign on the building's exterior entry doors; and

(2) Obtaining from one adult tenant of each unit in the building a written waiver of the 30-day notice requirement and a written acknowledgment of receipt of notice for the particular activity. [2007, c. 238, §1 (NEW).]

C. The waiver of the 30-day notice requirement pursuant to paragraph B must be in plain language, immediately precede the signature of the adult tenant, be printed in no less than 12-point boldface type and be in the following form or in a substantially similar form:

NOTICE: YOU ARE WAIVING YOUR RIGHT UNDER STATE LAW TO RECEIVE 30 DAYS' NOTICE PRIOR TO ANY REPAIR, RENOVATION OR REMODELING ACTIVITY TO A RESIDENCE BUILT BEFORE 1978. RESIDENCES BUILT BEFORE 1978 MAY CONTAIN LEAD PAINT SUFFICIENT TO POISON CHILDREN AND SOMETIMES ADULTS. WORKERS PERFORMING RENOVATIONS OR REPAIRS IN HOUSING BUILT BEFORE 1978 SHOULD USE LEAD-SAFE WORK PRACTICES THAT MINIMIZE AND CONTAIN LEAD DUST AND SHOULD CLEAN THE WORK AREA THOROUGHLY TO PREVENT LEAD POISONING. [2007, c. 238, §1 (NEW).]

D. For purposes of this subsection, "repair, renovation or remodeling activity" means the repair, reconstruction, restoration, replacement, sanding or removal of any structural part of a residence that may disturb a surface coated with lead-based paint. [2007, c. 238, §1 (NEW).]

E. For purposes of this subsection, "environmental lead hazard" means any condition that may cause exposure to lead from lead-contaminated dust or lead-based paint. [2007, c. 238, §1 (NEW).]

F. Emergency repairs are exempt from the notification provisions of this subsection. For purposes of this paragraph, "emergency repairs" means repair, renovation or remodeling activities that were not planned but result from a sudden, unexpected event that, if not immediately attended to, presents a safety or public health hazard or threatens equipment or property with significant damage. [2007, c. 238, §1 (NEW).]

G. A person who violates this subsection commits a civil violation for which a fine of up to $500 per violation may be assessed. This paragraph is enforceable in either District Court or Superior Court. [2007, c. 238, §1 (NEW).]

H. This subsection may not be construed to limit a tenant's rights, a landlord's duties or any other provisions under section 6026 or Title 22, chapter 252. [2007, c. 238, §1 (NEW).]

[ 2009, c. 566, §17 (AMD) .]

SECTION HISTORY

2005, c. 339, §1 (NEW). 2007, c. 238, §1 (AMD). 2009, c. 566, §17 (AMD). 2011, c. 96, §§1, 2 (AMD).



14 §6030-C. Residential energy efficiency disclosure statement

1. Energy efficiency disclosure. A prospective tenant who will be paying utility costs has the right to obtain from an energy supplier for the unit offered for rental the amount of consumption and the cost of that consumption for the prior 12-month period. A landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for residential property that will be used by a tenant or lessee as a primary residence shall provide to potential tenants or lessees who pay for an energy supply for the unit or upon request by a tenant or lessee a residential energy efficiency disclosure statement in accordance with Title 35-A, section 10117, subsection 1 that includes, but is not limited to, information about the energy efficiency of the property. Alternatively, the landlord may include in the application for the residential property the name of each supplier of energy that previously supplied the unit, if known, and the following statement: "You have the right to obtain a 12-month history of energy consumption and the cost of that consumption from the energy supplier."

[ RR 2011, c. 1, §21 (COR) .]

2. Provision of statement. A landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement shall provide the residential energy efficiency disclosure statement required under subsection 1 in accordance with this subsection. The landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement shall provide the statement to any person who requests the statement in person. Before a tenant or lessee enters into a contract or pays a deposit to rent or lease a property, the landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement shall provide the statement to the tenant or lessee, obtain the tenant's or lessee's signature on the statement and sign the statement. The landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement shall retain the signed statement for a minimum of 3 years.

[ 2011, c. 405, §11 (AMD) .]

SECTION HISTORY

2005, c. 534, §1 (NEW). 2009, c. 566, §18 (AMD). 2009, c. 652, Pt. B, §2 (AMD). 2009, c. 652, Pt. B, §3 (AFF). RR 2011, c. 1, §21 (COR). 2011, c. 405, §11 (AMD).



14 §6030-D. Radon testing

1. Testing. By March 1, 2014, and, unless a mitigation system has been installed in that residential building, every 10 years thereafter when requested by a tenant, a landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for a residential building shall have the air of the residential building tested for the presence of radon. For a residential building constructed or that begins operation after March 1, 2014, a landlord or other person acting on behalf of a landlord shall have the air of the residential building tested for the presence of radon within 12 months of the occupancy of the building by a tenant. Except as provided in subsection 5, a test required to be performed under this section must be conducted by a person registered with the Department of Health and Human Services pursuant to Title 22, chapter 165.

[ 2013, c. 324, §2 (AMD) .]

1-A. Short-term rentals. As used in this section, "residential building" does not include a building used exclusively for rental under short-term leases of 100 days or less where no lease renewal or extension can occur.

[ 2011, c. 96, §3 (NEW) .]

2. Notification. Within 30 days of receiving results of a test with respect to existing tenants or before a tenant enters into a lease or tenancy at will agreement or pays a deposit to rent or lease a property, a landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for a residential building shall provide written notice, as prescribed by the Department of Health and Human Services, to a tenant regarding the presence of radon in the building, including the date and results of the most recent test conducted under subsection 1, 5 or 6, whether mitigation has been performed to reduce the level of radon, notice that the tenant has the right to conduct a test and the risk associated with radon. Upon request by a prospective tenant, a landlord or other person acting on behalf of a landlord shall provide oral notice regarding the presence of radon in a residential building as required by this subsection. The Department of Health and Human Services shall prepare a standard disclosure statement form for a landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for real property to use to disclose to a tenant information concerning radon. The form must include an acknowledgment that the tenant has received the disclosure statement required by this subsection. The department shall post and maintain the forms required by this subsection on its publicly accessible website in a format that is easily downloaded.

[ 2013, c. 324, §2 (AMD) .]

3. Mitigation.

[ 2013, c. 324, §2 (RP) .]

4. Penalty; breach of implied warranty. A person who violates this section commits a civil violation for which a fine of not more than $250 per violation may be assessed. The failure of a landlord or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for a residential building to provide the notice required under subsection 2 or the falsification of a test or test results by the landlord or other person is a breach of the implied warranty of fitness for human habitation in accordance with section 6021.

[ 2013, c. 324, §2 (AMD) .]

5. Testing by landlords. A landlord or other person acting on behalf of a landlord may conduct a test required to be performed under this section on a residential building that, at a minimum, does not include an elevator shaft, an unsealed utility chase or open pathway, a forced hot air or central air system or private well water unless the water has been tested for radon by a person registered under Title 22, chapter 165 and the results show a radon level acceptable to the Department of Health and Human Services, or on a building otherwise defined in rules adopted by the Department of Health and Human Services. A test or testing equipment used as permitted under this subsection must conform to any protocols identified in rules adopted by the Department of Health and Human Services.

[ 2013, c. 324, §2 (NEW) .]

6. Testing by tenants; disputed test results. A tenant may conduct a test for the presence of radon in the tenant's dwelling unit in a residential building in conformity with rules adopted by the Department of Health and Human Services or have a test conducted by a person registered with the Department of Health and Human Services pursuant to Title 22, chapter 165. After receiving notice of a radon test from a tenant indicating the presence of radon at or in excess of 4.0 picocuries per liter of air, either the landlord shall disclose those results as required by subsection 2 or the landlord or other person acting on behalf of the landlord shall have a test conducted by a person registered with the Department of Health and Human Services pursuant to Title 22, chapter 165 and shall disclose the results of that test to the tenant as required by subsection 2.

[ 2013, c. 324, §2 (NEW) .]

7. Reporting of test results. A landlord or a person registered with the Department of Health and Human Services pursuant to Title 22, chapter 165 who has conducted a test of a residential building as required by this section or accepted the results of a tenant-initiated test as set forth in subsection 6 shall report the results of the test to the Department of Health and Human Services within 30 days of receipt of the results in a form and manner required by the department.

[ 2013, c. 324, §2 (NEW) .]

8. Termination of lease or tenancy at will. If a test of a residential building under this section reveals a level of radon of 4.0 picocuries per liter of air or above, then either the landlord or the tenant may terminate the lease or tenancy at will with a minimum of 30 days’ notice. Except as provided in section 6033, a landlord may not retain a security deposit or a portion of a security deposit for a lease or tenancy at will terminated as a result of a radon test in accordance with this subsection.

[ 2013, c. 324, §2 (NEW) .]

SECTION HISTORY

2009, c. 278, §1 (NEW). 2009, c. 566, §19 (AMD). 2011, c. 96, §3 (AMD). 2011, c. 157, §1 (AMD). 2013, c. 324, §2 (AMD).



14 §6030-E. Smoking policy

1. Definition. For the purposes of this section, unless the context otherwise indicates, "smoking" means carrying or having in one's possession a lighted cigarette, cigar, pipe or other object giving off tobacco smoke.

[ 2011, c. 199, §1 (NEW) .]

2. Smoking policy disclosure. A landlord who or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for residential premises that are used by a tenant or will be used by a potential tenant as a primary residence shall provide to the tenant or potential tenant a smoking policy disclosure that notifies tenants or potential tenants of the landlord's policy regarding smoking on the premises in accordance with subsection 3.

[ 2011, c. 199, §1 (NEW) .]

3. Notification. A landlord who or other person who on behalf of a landlord enters into a lease or tenancy at will agreement for residential premises shall provide written notice to a tenant or potential tenant regarding the allowance or prohibition of smoking on the premises.

A. The notice must state whether smoking is prohibited on the premises, allowed on the entire premises or allowed in limited areas of the premises. If the landlord allows smoking in limited areas on the premises, the notice must identify the areas on the premises where smoking is allowed. [2011, c. 199, §1 (NEW).]

B. A landlord or other person who acts on behalf of a landlord may notify a tenant or potential tenant of a smoking policy by:

(1) Disclosing the smoking policy in a written lease agreement; or

(2) Providing a separate written notice to a tenant or potential tenant entering into a tenancy at will agreement. [2011, c. 199, §1 (NEW).]

C. Before a tenant or potential tenant enters into a contract or pays a deposit to rent or lease a property, the landlord or other person who acts on behalf of a landlord shall obtain a written acknowledgment of the notification of the smoking policy from the tenant or potential tenant. [2011, c. 199, §1 (NEW).]

[ 2011, c. 199, §1 (NEW) .]

4. Construction. This subsection restricts private causes of action based on violations of this section or smoking policies provided to tenants or potential tenants pursuant to this section.

A. A tenant or potential tenant may not maintain a private cause of action against a landlord or other person who acts on behalf of a landlord on the sole basis that the landlord or other person who acts on behalf of a landlord failed to provide the smoking policy disclosure required by this section. [2011, c. 199, §1 (NEW).]

B. A tenant or potential tenant may not use a violation of a smoking policy by another tenant as the basis for a private cause of action against a landlord or other person who acts on behalf of a landlord. [2011, c. 199, §1 (NEW).]

[ 2011, c. 199, §1 (NEW) .]

SECTION HISTORY

2011, c. 199, §1 (NEW).






Chapter 710-A: SECURITY DEPOSITS ON RESIDENTIAL RENTAL UNITS

14 §6031. Definitions

As used in this Part, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 359, (NEW).]

1. Normal wear and tear. "Normal wear and tear" means the deterioration that occurs, based upon the use for which the rental unit is intended, without negligence, carelessness, accident or abuse of the premises or equipment or chattels by the tenant or members of the tenant's household or their invitees or guests. The term "normal wear and tear" does not include sums or labor expended by the landlord in removing from the rental unit articles abandoned by the tenant such as trash. If a rental unit was leased to the tenant in a habitable condition or if it was put in a habitable condition by the landlord during the term of the tenancy, normal wear and tear does not include sums required to be expended by the landlord to return the rental unit to a habitable condition, which may include costs for cleaning, unless expenditure of these sums was necessitated by actions of the landlord, events beyond the control of the tenant or actions of someone other than the tenant or members of the tenant's household or their invitees or guests.

[ 1997, c. 261, §1 (AMD) .]

2. Security deposit. "Security deposit" means any advance or deposit, regardless of its denomination, of money, the primary function of which is to secure the performance of a lease or tenancy at will agreement for residential premises or any part thereof.

[ 2009, c. 566, §20 (AMD) .]

3. Surety bond. "Surety bond" means a bond purchased by a tenant in lieu of making a security deposit when the function of the bond is to secure the performance of a lease or tenancy at will agreement for residential premises or any part of residential premises.

[ 2009, c. 566, §21 (AMD) .]

SECTION HISTORY

1977, c. 359, (NEW). 1981, c. 428, §11 (AMD). 1997, c. 261, §1 (AMD). 2007, c. 370, §1 (AMD). 2009, c. 566, §§20, 21 (AMD).



14 §6032. Maximum security deposit

A lease or tenancy at will agreement for a dwelling intended for human habitation may not require a security deposit equivalent to more than the rent for 2 months. [2009, c. 566, §22 (AMD).]

SECTION HISTORY

1977, c. 359, (NEW). 2009, c. 566, §22 (AMD).



14 §6033. Return of the security deposit

1. Normal wear and tear. A security deposit or any portion of a security deposit shall not be retained for the purpose of paying for normal wear and tear.

[ 1977, c. 359, (NEW) .]

2. Return; time; retention. A landlord shall return to a tenant the full security deposit deposited with the landlord by the tenant or, if there is actual cause for retaining the security deposit or any portion of it, the landlord shall provide the tenant with a written statement itemizing the reasons for the retention of the security deposit or any portion of it:

A. In the case of a written rental agreement, within the time, not to exceed 30 days, stated in the agreement; and [1977, c. 359, (NEW).]

B. In the case of a tenancy at will, within 21 days after the termination of the tenancy or the surrender and acceptance of the premises, whichever occurs later. [1977, c. 359, (NEW).]

The written statement itemizing the reasons for the retention of any portion of the security deposit must be accompanied by a full payment of the difference between the security deposit and the amount retained.

Reasons for which a landlord may retain the security deposit or a portion of the security deposit include, but are not limited to, covering the costs of storing and disposing of unclaimed property, nonpayment of rent and nonpayment of utility charges that the tenant was required to pay directly to the landlord.

The landlord is deemed to have complied with this section by mailing the statement and any payment required to the last known address of the tenant.

[ 1995, c. 52, §1 (AMD) .]

3. Penalty. If a landlord fails to provide a written statement or to return the security deposit within the time specified in subsection 2, the landlord shall forfeit his right to withhold any portion of the security deposit.

[ 1977, c. 359, (NEW) .]

SECTION HISTORY

1977, c. 359, (NEW). 1985, c. 264, (AMD). 1995, c. 52, §1 (AMD).



14 §6034. Wrongful retention; damages

1. Notice to landlord of intention to bring suit; presumption on failure to return deposit. If the landlord fails to return the security deposit and provide the itemized statement within the time periods in section 6033, the tenant shall give notice to the landlord of the tenant's intention to bring a legal action no less than 7 days prior to commencing the action. If the landlord fails to return the entire security deposit within the 7-day period, it is presumed that the landlord is wrongfully retaining the security deposit.

[ 1995, c. 52, §2 (AMD) .]

2. Double damages for wrongful retention. The wrongful retention of a security deposit in violation of this chapter renders a landlord liable for double the amount of that portion of the security deposit wrongfully withheld from the tenant, together with reasonable attorney's fees and court costs.

[ 1995, c. 52, §2 (AMD) .]

3. Burden of proof. In any court action brought by a tenant under this section, the landlord has the burden of proving that the landlord's withholding of the security deposit, or any portion of it, was not wrongful.

[ 1995, c. 52, §2 (AMD) .]

SECTION HISTORY

1977, c. 359, (NEW). 1995, c. 52, §2 (AMD).



14 §6035. Transfer of security deposit

1. Landlord's termination of interests in dwelling unit. Upon termination of a landlord's interest in the dwelling unit, whether by sale, assignment, death, appointment of a receiver or otherwise, the person in possession of a security deposit, including, but not limited to, the landlord, the landlord's agent or the landlord's executor, shall, upon the transfer of the interest in the dwelling unit:

A. Provide to the landlord's successor in interest an accounting of the amount of each security deposit paid by each tenant and held by the person in possession of the security deposits, transfer the funds or any remainder after lawful deduction under this chapter to the landlord's successor in interest and provide to the tenant by mail:

(1) Notice of that transfer;

(2) Notice of the transferee's name and address; and

(3) A copy of the accounting of the amount of the security deposit transferred; or [1999, c. 213, §1 (RPR).]

B. Return the funds or any remainder after lawful deductions under this section to the tenant. [1999, c. 213, §1 (RPR).]

If the landlord's interest is terminated by sale, then the accounting and transfer of funds must occur no later than at the real estate closing. A person in possession of a security deposit, including, but not limited to, the landlord, the landlord's agent or the landlord's executor, shall provide written proof of the accounting and transfer of funds to the landlord's successor in interest at the real estate closing.

[ 2007, c. 332, §1 (AMD) .]

2. Release from liability following compliance. Upon compliance with this section, the person in possession of the security deposit shall be relieved of further liability, and the transferee, in relation to those funds, shall be deemed to have all of the rights and obligations of a landlord holding the funds as a security deposit.

[ 1977, c. 359, (NEW) .]

SECTION HISTORY

1977, c. 359, (NEW). 1999, c. 213, §1 (AMD). 2007, c. 332, §1 (AMD).



14 §6036. Waiver of provisions

Any provision, whether oral or written, in or pertaining to a lease or tenancy at will agreement whereby any provision of this chapter for the benefit of a tenant or members of the tenant's household is waived is against public policy and is void. [2009, c. 566, §23 (AMD).]

SECTION HISTORY

1977, c. 359, (NEW). 2009, c. 566, §23 (AMD).



14 §6037. Exemptions

1. Federally guaranteed mortgages. Any of the provisions of this chapter relative to security deposits which may be in conflict with the terms of a mortgage guaranteed by the United States or any authority created under the laws thereof, shall not apply to security deposits held by a lessor who appears as the mortgagor in such a mortgage.

[ 1977, c. 359, (NEW) .]

2. Owner-occupied buildings of 5 or fewer units. This chapter shall not apply to any tenancy for a dwelling unit which is part of a structure containing no more than 5 dwelling units, one of which is occupied by the landlord.

[ 1977, c. 359, (NEW) .]

SECTION HISTORY

1977, c. 359, (NEW).



14 §6038. Treatment of security deposit

1. Requirements. During the term of a tenancy, a security deposit given to a landlord as part of a residential rental agreement may not be treated as an asset to be commingled with the assets of the landlord or any other entity or person. All security deposits received after October 1, 1979 must be held in an account of a bank or other financial institution under terms that place the security deposit beyond the claim of creditors of the landlord or any other entity or person, including a foreclosing mortgagee or trustee in bankruptcy, and that provide for transfer of the security deposit to a subsequent owner of the dwelling unit or to the tenant in accordance with section 6035. Upon the transfer of the dwelling unit, the new owner shall assume all responsibility for maintaining and returning to tenants all security deposits accounted for and transferred pursuant to section 6035. Upon request by a tenant, a landlord shall disclose the name of the institution and the account number where the security deposit is being held. A landlord may use a single escrow account to hold security deposits from all of the tenants. A landlord may use a single escrow account to hold security deposits from tenants residing in separate buildings if the buildings are owned by different entities as long as the different entities are substantially controlled or owned by a single landlord.

[ 2009, c. 566, §24 (NEW) .]

2. Remedies. Upon a finding by a court that a violation of this section has occurred, the tenant is entitled to recover from the landlord actual damages, $500 or the equivalent of one month's rent, whichever is greatest, together with the aggregate amount of costs and expenses reasonably incurred in connection with the action. The court may also award to the tenant reasonable attorney's fees.

[ 2009, c. 566, §24 (NEW) .]

3. Application. The provisions of subsection 2 apply to all security deposits collected by a landlord after June 1, 2010. As of October 1, 2010, the provisions of subsection 2 apply to all security deposits held by or on behalf of a landlord.

[ 2009, c. 566, §24 (NEW) .]

SECTION HISTORY

1979, c. 315, (NEW). 1981, c. 428, §12 (AMD). 1999, c. 213, §2 (AMD). 2009, c. 566, §24 (RPR).



14 §6039. Surety bonds

The following terms apply to the purchase of surety bonds by tenants of residential dwellings. [2007, c. 370, §2 (NEW).]

1. Landlord option. A residential landlord may offer a tenant the option of purchasing a surety bond in lieu of providing some or all of a security deposit, but a landlord may not require nor otherwise be required to consent to the purchase of a surety bond by a tenant.

[ 2007, c. 370, §2 (NEW) .]

2. Refund by surety. A surety shall refund to a tenant any premium or other charge paid by the tenant in connection with a surety bond if, after the tenant purchases a surety bond, the landlord refuses to accept the surety bond or the tenant does not enter into a rental agreement with the landlord.

[ 2007, c. 370, §2 (NEW) .]

3. Surety limitation; right of action. The amount of a surety bond purchased may not exceed 2 months' rent for the tenant’s dwelling unit. If a tenant purchases a surety bond and provides a security deposit, the aggregate amount of both the surety bond and the security deposit may not exceed 2 months' rent for the dwelling unit. In the event a landlord consents to a surety bond but requires that the surety bond amount alone or in the aggregate with a security deposit exceed 2 months’ rent, the tenant has a right of action against the landlord for wrongful assessment of surety bond subject to the following conditions.

A. The tenant shall give notice to the landlord of the tenant’s intention to bring a legal action for wrongful assessment of surety bond no less than 7 days prior to commencing the action. If the landlord fails to return the excess assessment within the 7-day period, it is presumed that the landlord wrongfully assessed the surety bond requirement. [2007, c. 370, §2 (NEW).]

B. In a successful action against the landlord, the tenant may recover up to 3 times the excess amount demanded of the surety bond by the landlord, plus reasonable attorney’s fees and court costs. [2007, c. 370, §2 (NEW).]

C. In any action brought under this subsection, the landlord has the burden of proving that the landlord’s requirement of security was not wrongful. [2007, c. 370, §2 (NEW).]

[ 2007, c. 370, §2 (NEW) .]

4. Notice of rights. The surety or landlord shall deliver to a tenant a copy of any agreements or documents signed by the tenant at the time of the tenant's purchase of the surety bond. The surety or landlord shall advise the tenant in writing of all of the tenant's rights under this section prior to the purchase of a surety bond. This notice must conform to the requirements of Title 24-A, section 2441, subsection 1.

[ 2007, c. 370, §2 (NEW) .]

5. Notice of rights and responsibilities by surety. In addition to the requirements of subsection 4, before a tenant purchases a surety bond a surety shall conspicuously disclose to the tenant in writing the following rights and responsibilities of tenants:

A. The surety bond premium is nonrefundable except as provided in subsection 2; [2007, c. 370, §2 (NEW).]

B. The surety bond is not insurance for the tenant; [2007, c. 370, §2 (NEW).]

C. The surety bond is being purchased to protect the landlord against loss due to, but not limited to, the following: nonpayment of rent, nonpayment of utility charges that the tenant was required to pay directly to the landlord, breach of the rental agreement, storing and disposing of unclaimed property or damages caused by the tenant other than normal wear and tear; [2007, c. 370, §2 (NEW).]

D. The tenant may be required to reimburse the surety for amounts the surety paid to the landlord; [2007, c. 370, §2 (NEW).]

E. Even after a tenant purchases a surety bond, the tenant remains responsible for payment of:

(1) All unpaid rent;

(2) Damage due to breach of the rental agreement;

(3) Damage by the tenant or members of the tenant’s household or their invitees or guests in excess of normal wear and tear to the leased premises, common areas, major appliances or furnishings owned by the landlord;

(4) Utility charges that the tenant was required to pay directly to the landlord; and

(5) The cost of storing and disposing of unclaimed property; [2007, c. 370, §2 (NEW).]

F. The tenant has the right to pay the damages directly to the landlord or require the landlord to use the tenant’s security deposit, if any, before the landlord makes a claim against the surety bond; and [2007, c. 370, §2 (NEW).]

G. If the surety fails to comply with the requirements of this section, the surety forfeits the right to make any claim against the tenant under the surety bond. [2007, c. 370, §2 (NEW).]

The notice required by this subsection must conform to the requirements of Title 24-A, section 2441, subsection 1.

The word "nonrefundable" must be conspicuously placed on the document and must be in a minimum of 16-point, bold-faced type. This word must appear on the first page of the disclosure and must be repeated immediately above the signature line for the tenant.

[ 2007, c. 370, §2 (NEW) .]

6. Use of surety bond. A surety bond does not represent liquidated damages and may not be used as payment to a landlord for breach of the rental agreement, except in the amount that the landlord is actually damaged by the breach consistent with the provisions of this section. Except as provided in this section, a surety may not, directly or indirectly, make any other payment to a landlord. A surety bond may be used to pay claims by a landlord for:

A. Unpaid rent; [2007, c. 370, §2 (NEW).]

B. Damage due to breach of the rental agreement; [2007, c. 370, §2 (NEW).]

C. Damage by the tenant or members of the tenant's household or their invitees or guests in excess of normal wear and tear to the leased premises, common areas, major appliances or furnishings owned by the landlord; [2007, c. 370, §2 (NEW).]

D. Nonpayment of utility charges that the tenant was required to pay directly to the landlord; and [2007, c. 370, §2 (NEW).]

E. The cost of storing and disposing of unclaimed property. [2007, c. 370, §2 (NEW).]

[ 2007, c. 370, §2 (NEW) .]

7. Written list of damages. At least 10 days before a landlord makes a claim against a surety bond subject to this section, the landlord shall send to the tenant by first-class mail directed to the last known address of the tenant a written notice indicating the landlord's intent to make such claim and the tenant's right to dispute the claim and containing a list of the damages to be claimed and a statement of the costs actually incurred by the landlord related to the premises and as otherwise permitted by this section. This notice must further indicate the name and address of the surety and process for disputing a claim. In the case of a written rental agreement, the landlord shall mail such a written notice within the time specified in the agreement, not to exceed 30 days. In the case of a tenancy at will, the landlord shall mail the written notice 21 days after the termination of the tenancy or the surrender and acceptance of the premises, whichever occurs later. If a landlord fails to provide a written notice within the time required by this subsection, the landlord forfeits any right to make a claim against a surety bond or the tenant related to the premises.

[ 2007, c. 370, §2 (NEW) .]

8. Payment of damages by tenant. A tenant may pay any damages directly to the landlord or require the landlord to use the tenant's security deposit, if any, before the landlord makes a claim against the surety bond. If a tenant pays any damages directly to the landlord or requires the landlord to use the tenant's security deposit under this subsection and the payment or the security deposit fully satisfies the claim, the landlord forfeits the right to make a claim under the surety bond for any damages covered by the tenant's payment or the amount deducted from the tenant's security deposit in accordance with this subsection.

[ 2007, c. 370, §2 (NEW) .]

9. Dispute of claim. The tenant may dispute the landlord's claim to the surety by sending a written response by first-class mail to the surety within 10 days after receiving the notice described in subsection 7 of the landlord's claim on the surety. If the tenant disputes the claim, the surety may not report the claim to a credit reporting agency prior to obtaining a judgment for the claim against the tenant.

[ 2007, c. 370, §2 (NEW) .]

10. Action by surety against tenant. In any proceeding brought by the surety against the tenant on a surety bond under this section, the tenant retains all rights and defenses otherwise available in a proceeding between a tenant and a landlord. Damages may be awarded to the surety only to the extent that the tenant would have been liable to the landlord under this section. If a surety, in an action against the tenant, asserts a claim under the surety bond without having a reasonable basis to assert the claim, the court may grant the tenant damages of up to 3 times the amount claimed plus reasonable attorney’s fees and court costs.

[ 2007, c. 370, §2 (NEW) .]

11. Loss of claim by surety. If a surety fails to comply with the requirements of this section, the surety forfeits the right to make any claim against the tenant under the surety bond.

[ 2007, c. 370, §2 (NEW) .]

12. Transfer of premises. If a landlord's interest in the rented premises is sold or transferred, the new landlord shall accept the tenant's surety bond and may not require an additional security deposit or surety bond from the tenant during the rental term that the premises is sold or transferred. At any renewal of the rental agreement, the new landlord may not require a surety bond or a security deposit from the tenant that, in addition to any existing surety bond or security deposit, is in an aggregate amount in excess of 2 months' rent for the tenant’s dwelling unit. If the aggregate amount described above is in excess of 2 months' rent, the tenant may bring an action for wrongful assessment of surety bond under subsection 3.

[ 2007, c. 370, §2 (NEW) .]

13. Licensed surety. A surety bond issued under this section may only be issued by an admitted carrier licensed by the Department of Professional and Financial Regulation, Bureau of Insurance.

[ 2007, c. 370, §2 (NEW) .]

SECTION HISTORY

2007, c. 370, §2 (NEW).






Chapter 710-B: CABLE TELEVISION AND OVER-THE-AIR RECEPTION DEVICE INSTALLATION

14 §6041. Installation; consent of building owner required

1. Installation. A tenant in a multiple dwelling unit may subscribe to cable television service or use an over-the-air reception device, subject to the following provisions.

A. An operator who affixes or causes to be affixed cable television facilities or an over-the-air reception device to the dwelling of a tenant shall do so at no cost to the owner of the dwelling; shall indemnify the owner immediately for damages, if any, arising from the installation or the continued operation of the installation, or both; and may not interfere with the safety, functioning, appearance or use of the dwelling, nor interfere with the rules of the owner dealing with the day-to-day operations of the property, including the owner's reasonable access rules for soliciting business.

Nothing in this section may prohibit an owner from contracting with the operator for work in addition to standard installation. [2007, c. 57, §1 (AMD).]

B. An operator may not enter into any agreement with persons owning, leasing, controlling or managing a building or perform any act that would directly or indirectly diminish or interfere with the rights of any tenant to use a master or individual antenna system. [2007, c. 57, §1 (AMD).]

C. An operator must have the owner's written consent to affix cable television system facilities or an over-the-air reception device to a tenant's dwelling. The owner may refuse the installation of cable television facilities or an over-the-air reception device for good cause only. Good cause includes, but is not limited to:

(1) Failure to honor previous written contractual commitments; or

(2) Failure to repair damages caused by an operator during prior installation. [2007, c. 57, §1 (AMD).]

D. In the absence of written consent, the consent required by paragraph C is considered to have been granted to an operator upon the operator's delivery to the owner, in person or by certified mail, return receipt requested by the addressee, the following:

(1) A copy of this section;

(2) A signed statement that the operator will be bound by the terms of this section to the owner of the property upon which the cable television system facilities or over-the-air reception device is to be affixed; and

(3) Notice to the owner in clear, understandable language that describes the owner's rights and responsibilities. [2007, c. 57, §1 (AMD).]

E. If consent is obtained under paragraph D, the operator shall present and the owner and operator shall review, prior to any installation, plans and specifications for the installation, unless waived in writing by the owner. The operator shall abide by reasonable installation requests by the owner. In any legal action brought pursuant to this paragraph, the burden of proof relative to the reasonable nature of the owner's request is on the operator. The operator shall inspect the premises with the owner after installations to ensure conformance with the plans and specifications. The operator is responsible for maintenance of any equipment installed on the owner's premises and is entitled to reasonable access for that maintenance. Unless waived in writing by the owner, the operator, prior to any installation, shall provide the owner with a certificate of insurance covering all the employees or agents of the installer or operator, as well as all equipment of the operator, and must indemnify the owner from all liability arising from the operator's installation, maintenance and operation of cable television facilities or an over-the-air reception device. [2007, c. 57, §1 (AMD).]

F. If consent is obtained under paragraph D and the owner of any such real estate intends to require the payment of any sum in excess of a nominal amount defined in this subsection as $1, in exchange for permitting the installation of cable television system facilities or an over-the-air reception device to the dwelling of the tenant, the owner shall notify the operator by certified mail, return receipt requested, within 20 days of the date on which the owner is notified that the operator intends to install cable television system facilities or an over-the-air reception device to the dwelling of a tenant of the owner's real estate. Without this notice, it will be conclusively presumed that the owner will not require payment in excess of the nominal amount mentioned in this section specified for such connection. If the owner gives notice, the owner, within 30 days after giving the notice, shall advise the operator in writing of the amount the owner claims as compensation for affixing cable television system facilities or an over-the-air reception device to the owner's real estate. If, within 30 days after receipt of the owner's claim for compensation, the operator has not agreed to accept the owner's demand, the owner may bring an action in the Superior Court to enforce the owner's claim for compensation. If the Superior Court decides in favor of the owner and orders the operator to pay the owner's claim for compensation, the operator shall reimburse the owner for reasonable attorney's fees incurred by the owner in litigation of this matter before the Superior Court. The action must be brought within 6 months of the date on which the owner first made demand upon the operator for compensation and not after that date.

It must be presumed that reasonable compensation is the nominal amount, but such presumption may be rebutted and overcome by evidence that the owner has a specific alternative use for the space occupied by cable television system facilities or equipment or an over-the-air reception device, the loss of which will result in a monetary loss to the owner, or that installation of cable television system facilities or equipment or an over-the-air reception device upon the multiple dwelling unit will otherwise substantially interfere with the use and occupancy of the unit or property to an extent that causes a decrease in the resale or rental value of the real estate. In determining the damages to any such real estate injured when no part of it is being taken, consideration is to be given only to such injury as is special and peculiar to the real estate and there must be deducted from the damages the amount of any benefit to the real estate by reason of the installation of cable television system facilities or an over-the-air reception device. [2007, c. 57, §1 (AMD).]

G. None of the steps enumerated in paragraph F, to claim or enforce a demand for compensation in excess of the nominal amount, may impair or delay the right of the operator to install, maintain or remove cable television system facilities or an over-the-air reception device at a tenant's dwelling on the real estate. The Superior Court has original jurisdiction to enforce this paragraph. [2007, c. 57, §1 (AMD).]

H. A person owning, leasing, controlling or managing any multiple dwelling unit served by a cable television system or an over-the-air reception device may not discriminate in rental or other charges between tenants who subscribe to these services and those who do not, or demand or accept payment in any form for the affixing of cable television system equipment or an over-the-air reception device on or under the real estate, except that the owner of the real estate may require, in exchange for permitting the installation of cable television system equipment or an over-the-air reception device within and upon the real estate, reasonable compensation to be paid by the operator. The compensation must be determined in accordance with this subsection. [2007, c. 57, §1 (AMD).]

I. As used in this subsection, unless the context otherwise indicates, the following terms have the following meanings.

(1) "Operator" means any person, firm or corporation owning, controlling, operating, managing or leasing a cable television system, satellite system, wireless cable system or any other system involving the transmission and reception of a signal or any lawful agent appointed by any one of the persons or entities mentioned in this subparagraph.

(2) "Multiple dwelling unit" means any building or structure that contains 2 or more apartments or living units.

(2-A) "Over-the-air reception device" means a device used for receiving a signal that is transmitted over the air, including, but not limited to, a satellite dish apparatus, a television antenna and a wireless cable antenna.

(3) "Owner" means the person or persons possessing legal title to real estate or the lawful agent appointed by an owner.

(4) "Tenant" means one who has the temporary use and occupation of real property owned by another person. [2007, c. 57, §1 (AMD).]

[ 2007, c. 57, §1 (AMD) .]

SECTION HISTORY

1987, c. 294, (NEW). 2007, c. 57, §1 (AMD).






Chapter 710-C: DISCLOSURE OF RESIDENTIAL UTILITY COSTS

14 §6045. Disclosure of transmission and distribution utility costs

Upon request, a transmission and distribution utility, as defined in Title 35-A, section 102, shall provide free of charge to current or prospective customers, tenants or property owners residential electric energy consumption and cost information for a dwelling unit for the prior 12-month period or figures reflecting the highest and lowest electric energy consumption and cost for the previous 12 months. The cost must include and separately identify the cost of the transmission and distribution utility's services and the cost of electricity. If a unit has been occupied for a period of less than 12 months or for any other reasons the utility does not have information regarding electricity consumption or costs for a period of 12 months, the utility shall estimate the unit's annual kilowatt-hour consumption or cost. The estimated cost must be based on the applicable standard-offer service price or default service price established by the Public Utilities Commission. Provision of this information is neither a breach of customer confidentiality nor a guarantee or contract by the utility as to future consumption levels for or the cost of the provision of electricity to that unit. For purposes of this section, "dwelling unit" includes mobile homes, apartments, buildings or other structures used for human habitation. [1999, c. 657, §6 (AMD).]

SECTION HISTORY

1993, c. 183, §1 (NEW). 1999, c. 657, §6 (AMD).



14 §6046. Disclosure of natural gas pipeline utility costs

Upon request, a natural gas pipeline utility, as defined in Title 35-A, section 102, shall provide free of charge to current or prospective customers, tenants or property owners residential natural gas energy consumption and cost information for a dwelling unit for the prior 12-month period or figures reflecting the highest and lowest natural gas energy consumption and cost for the previous 12 months. If a unit has been occupied for a period of less than 12 months, the natural gas pipeline utility shall estimate the unit's annual consumption and cost. Provision of this information is neither a breach of customer confidentiality nor a guarantee or contract by the utility as to future consumption levels for that unit. For purposes of this section, "dwelling unit" includes mobile homes, apartments, buildings or other structures used for human habitation. [1995, c. 11, §1 (NEW).]

SECTION HISTORY

1995, c. 11, §1 (NEW).






Chapter 710-D: BUILDINGS ON LEASED LOTS

14 §6047. Application

1. Parties to agreement; purposes of agreement. This chapter applies to agreements between:

A. A person, referred to in this chapter as the "lessor," who owns land in territory under jurisdiction of the Maine Land Use Planning Commission; and [2003, c. 510, Pt. A, §12 (RPR); 2011, c. 682, §38 (REV).]

B. A person, referred to in this chapter as the "lessee," who intends to construct or to occupy a building or buildings owned by that person on leased land in territory under jurisdiction of the Maine Land Use Planning Commission for recreational or residential purposes on a seasonal or year-round basis or to operate a business consisting of a commercial sporting camp, campground or retail store. [2003, c. 510, Pt. A, §12 (RPR); 2011, c. 682, §38 (REV).]

[ 2003, c. 510, Pt. A, §12 (RPR); 2011, c. 682, §38 (REV) .]

2. Application. This chapter applies to agreements entered into or renewed on or after July 25, 2002.

[ 2003, c. 510, Pt. A, §12 (RPR) .]

SECTION HISTORY

2001, c. 612, §1 (NEW). 2001, c. 653, §1 (NEW). 2003, c. 510, §A12 (RPR). 2011, c. 682, §38 (REV).



14 §6048. Written lease and description required

An agreement described in section 6047 must be made in the form of a written lease and must include at least a general description of the boundaries of the land to be leased. [2003, c. 510, Pt. A, §12 (RPR).]

SECTION HISTORY

2001, c. 612, §1 (NEW). 2001, c. 653, §1 (NEW). 2003, c. 510, §A12 (RPR).



14 §6049. Required notice

1. Required notice of change in terms. A lessor must give a lessee at least 30 days' notice of a change in the terms of a lease.

[ 2003, c. 510, Pt. A, §12 (RPR) .]

2. Required notice of termination. Unless the lease is terminated for cause, a lessor must give notice to a lessee of the intent to terminate the lease at least one year prior to the effective date of the termination. All terms of the lease remain in effect following the notice, except that:

A. Termination provisions of the lease to the extent inconsistent with this section are void, beginning on the date the notice is provided; [2003, c. 510, Pt. A, §12 (RPR).]

B. The lessee may terminate the lease earlier than the effective date provided in the notice; and [2003, c. 510, Pt. A, §12 (RPR).]

C. If the lessee violates the lease during the period between the giving of the notice and the termination date provided in the notice, this section no longer applies and the lessee has only the rights provided in the lease. [2003, c. 510, Pt. A, §12 (RPR).]

For purposes of this subsection, "cause" means violation by a lessee of a term of a lease.

[ 2003, c. 510, Pt. A, §12 (RPR) .]

SECTION HISTORY

2001, c. 612, §1 (NEW). 2001, c. 653, §1 (NEW). 2003, c. 510, §A12 (RPR).



14 §6050. Right of first refusal

A lessee of premises on which a structure owned by the lessee exists has the right of first refusal with regard to the leased premises if the lessor intends to sell or to offer to sell the leased premises as a separate parcel. Each lease subject to this chapter must make provision for a method of determining the sale price of the leased premises upon exercise of the right provided in this section. The lessor must give the lessee at least 90 days to accept the offer to purchase the lot. [2003, c. 510, Pt. A, §12 (NEW).]

SECTION HISTORY

2003, c. 510, §A12 (NEW).






Chapter 711: EQUITY PROCEEDINGS

14 §6051. Jurisdiction

The Superior Court shall have jurisdiction to grant appropriate equitable relief in the following cases:

1. Foreclosure of mortgages. For the foreclosure of mortgages of real and personal property and for redemption of estates mortgaged.

2. Forfeitures. For relief from forfeiture of penalties to the State, from forfeitures in civil contracts and obligations and in recognizances in criminal cases.

3. Specific performance of written contracts. To compel the specific performance of written contracts and to cancel and compel the discharge of written contracts, whether under seal or otherwise, when full performance or payment has been made to the contracting party.

4. Fraud, trust, accident or mistake. For relief in cases of fraud, trust, accident or mistake.

5. Nuisance and waste. In cases of nuisance and waste.

6. Trustees of railroads applying receipts. In cases arising out of the law providing for the application of receipts and expenditures of railroads by trustees in possession under mortgage.

7. Partnerships. In cases of partnership, and between partners or part owners of vessels and of other real and personal property to adjust all matters of the partnership and between such part owners, compel contribution, make final decrees and enforce their decrees by proper process in cases where all interested persons within the jurisdiction of the court are made parties.

8. Actions of interpleader. Of actions of interpleader notwithstanding the plaintiff is a common carrier and as such has a lien for carriage or storage upon the property which is described in the complaint. No plaintiff in interpleader shall be denied relief by reason of any interest in the fund or other subject matter in dispute.

9. Property matters between husband and wife.

[ 1999, c. 731, Pt. ZZZ, §42 (AFF); 1999, c. 731, Pt. ZZZ, §8 (RP) .]

10. Wills. To determine the construction of wills and whether an executor, not expressly appointed a trustee, becomes such from the provisions of a will; and in cases of doubt, the mode of executing a trust and the expediency of making changes and investments of property held in trust.

11. Redelivery of goods or chattels. In civil actions for redelivery of goods or chattels taken or detained from the owner and secreted or withheld so that the same cannot be replevied, and in civil actions, by creditors, to reach and apply in payment of a debt any property, right, title or interest, legal or equitable, of a debtor or debtors, which cannot be come at to be attached on writ or taken on execution in a civil action, and any property or interest conveyed in fraud of creditors.

12. Pledging credit of public corporation for purpose not authorized by law. When counties, cities, towns, school districts, School Administrative Districts, village or other public corporations, for a purpose not authorized by law, vote to pledge their credit or to raise money by taxation or to exempt property therefrom or to pay money from their treasury, or if any of their officers or agents attempt to pay out such money for such purpose, the court shall have jurisdiction on complaint filed by not less than 10 taxable inhabitants thereof, briefly setting forth the cause of complaint.

13. Equity jurisdiction. And have full equity jurisdiction, according to the usage and practice of courts of equity, in all other cases where there is not a plain, adequate and complete remedy at law.

SECTION HISTORY

1995, c. 694, §D21 (AMD). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ8 (AMD). 1999, c. 731, §ZZZ42 (AFF).



14 §6052. Partners and part owners

The court has jurisdiction of cases mentioned in section 6051, subsection 7, notwithstanding persons interested not within the jurisdiction of the court are not made parties; but, in such cases, no decree affects the right of any person not a party to the action, unless he voluntarily becomes a party before final decree, except as otherwise provided. In all such cases the court has jurisdiction, if the case requires it, over all property of the partnership or cotenancy within the State, and the other partners or cotenants, out of the jurisdiction, may protect their interests by coming in at any time as parties to the action; but, if there is no such property within the State, the jurisdiction of the court is limited to the adjustment of accounts and compelling contribution between the parties over whom the court has jurisdiction.



14 §6053. Property of debtor out of State or of uncertain value

The court has jurisdiction of cases mentioned in section 6051, subsection 11, notwithstanding the fact that the property sought to be reached and applied is in the hands, possession or control of the debtor independently of any other person, or that it is not within the State, or that it is of uncertain value, provided the value can be ascertained by a sale or appraisal, or by any means within the ordinary procedure of the court, or that it cannot be reached and applied until a future time.



14 §6054. Interest of copartner applied in payment of plaintiff's debt (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 377, §3 (RP).






Chapter 712: CIVIL LIABILITY FOR BAD CHECKS

14 §6071. Civil penalties for bad checks

1. Recovery of costs. In any action against a person liable for a dishonored check, the holder may recover the amount of the check, the court costs and the processing charges incurred by the holder, plus interest at the rate of 12% per annum from the date of dishonor if:

A. The holder gives notice pursuant to section 6073 for payment of the check; and [1995, c. 288, §1 (AMD).]

B. The person liable fails to tender the amount of the check, plus bank fees and mailing costs, within l0 days of receiving the notice set forth in section 6073. [1995, c. 288, §1 (AMD).]

[ 1995, c. 288, §1 (AMD) .]

2. Attorney's fees. If the person liable does not pay the amount of the check, plus costs and interest, before the hearing, then the court may award reasonable attorney's fees to the prevailing party. In addition, the court may award to the holder of the check a civil penalty, not to exceed $150, to be paid by the person liable for the check.

[ 2009, c. 495, §1 (AMD) .]

3. Written agreement. Nothing in this chapter supersedes the terms of a written agreement between the parties.

[ 1995, c. 288, §1 (AMD) .]

4. Check defined. As used in this chapter, "check" means a check, draft or order for the payment of money.

[ 1995, c. 288, §1 (NEW) .]

5. Second dishonored check. A person who intentionally issues or negotiates a 2nd check that is dishonored to the same payee within one year of issuing or negotiating the first dishonored check knowing that the check will not be honored by the maker or drawee is liable to the payee not only for the face amount of the check, the costs and attorney's fees pursuant to subsections 1 and 2, but also for additional liquidated damages if the check is dishonored and the drawer fails to pay the face amount of the check within 30 days of a written demand for payment by the payee.

A. If a check is not honored by the drawee bank because the drawer has no account with the bank, the additional liquidated damages are in an amount twice the face amount of the check or $750, whichever is less. [2005, c. 365, §1 (NEW).]

B. If a check is not honored by the drawee bank because the drawer has insufficient funds on deposit with the bank, the additional liquidated damages are in an amount twice the face amount of the check or $400, whichever is less. [2005, c. 365, §1 (NEW).]

For the purposes of this subsection, a check may be considered the 2nd dishonored check to the same payee if the first check to the same payee was not paid within 45 days of the issuance or negotiation of the first check.

[ 2005, c. 365, §1 (NEW) .]

SECTION HISTORY

1989, c. 357, (NEW). 1989, c. 502, §D8 (AMD). 1995, c. 288, §1 (AMD). 2005, c. 365, §1 (AMD). 2009, c. 495, §1 (AMD).



14 §6072. Satisfaction of claim (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 357, (NEW). 1995, c. 288, §2 (RP).



14 §6073. Notice for nonpayment

The notice must be in substantially the following form. [1995, c. 288, §3 (AMD).]

"Your check, draft or order made payable to .................. in the amount of ............. has not been accepted for payment by ......................, which is the drawee bank designated on your check. The check is dated ..................... and it is numbered ................ [1995, c. 288, §3 (AMD).]

You are CAUTIONED that unless you pay the amount of this check within l0 days after the date this letter is postmarked, you may have to pay the following additional costs: [1989, c. 357, (NEW).]

1. Attorney's fees;

[ 1995, c. 288, §3 (AMD) .]

2. Service costs;

[ 1995, c. 288, §3 (AMD) .]

3. Processing charges;

[ 1995, c. 288, §3 (AMD) .]

4. Interest; and

[ 1995, c. 288, §3 (AMD) .]

5. A penalty not to exceed $150.

[ 2009, c. 495, §2 (AMD) .]

You are advised to make payment to ....................... at the following address .................................... ." [1989, c. 357, (NEW).]

SECTION HISTORY

1989, c. 357, (NEW). 1995, c. 288, §3 (AMD). 2009, c. 495, §2 (AMD).






Chapter 713: MISCELLANEOUS PROVISIONS RELATING TO FORECLOSURE OF REAL PROPERTY MORTGAGES

Subchapter 1: GENERAL PROVISIONS

14 §6101. Attorney's fees

For the foreclosure of a mortgage by any method authorized by this chapter, if the mortgagee prevails, the mortgagee or the person claiming under the mortgagee may charge a reasonable attorney's fee which is a lien on the mortgaged estate, and must be included with the expense of publication, service and recording in making up the sum to be tendered by the mortgagor or the person claiming under the mortgagor in order to be entitled to redeem, provided the sum has actually been paid in full or partial discharge of an attorney's fee. If the mortgagee does not prevail, or upon evidence that the action was not brought in good faith, the court may order the mortgagee to pay the mortgagor's reasonable court costs and attorney's fees incurred in defending against the foreclosure or any proceeding within the foreclosure action and deny in full or in part the award of attorney's fees and costs to the mortgagee. For purposes of this section, "does not prevail" does not mean a stipulation of dismissal entered into by the parties, an agreed-upon motion to dismiss without prejudice to facilitate settlement or successful mediation of the foreclosure action pursuant to section 6321-A. [2011, c. 269, §1 (AMD).]

SECTION HISTORY

1967, c. 424, §1 (AMD). 1981, c. 429, §1 (AMD). 2011, c. 269, §1 (AMD).



14 §6102. Mortgage as asset of decedent's estate

Lands mortgaged to secure the payment of debts or the performance of any collateral engagement, and the debts so secured are, on the death of the mortgagee or person claiming under him, assets in the hands of his executors or administrators. They shall have the control of them as of a personal pledge. When they recover seizin and possession thereof, it shall be for the use of the widow and heirs, or devisees or creditors of the deceased, as the case may be. When redeemed, they may receive the money, and give effectual discharges therefor, and releases of the mortgaged premises.



14 §6103. Judicial determination of breach of condition

In all cases where a debtor has mortgaged real and personal estate to secure the performance of a collateral agreement or undertaking, other than the payment of money, and proceedings have been commenced to foreclose said mortgage for alleged breach of the conditions thereof, but the time of redemption has not expired, any person having any claim against the mortgagor and having attached said mortgagor's interest in said estate on said claim may file a complaint in the Superior Court in the county where such agreement has to be performed, where the owner of such mortgage resides or where the property mortgaged is situated, alleging such facts and praying for relief. Said court may examine into the facts and ascertain whether there has been a breach of the conditions of said mortgage, and if such is found to be the fact, may assess the damages arising therefrom, and may make such orders and decrees in the premises as will secure the rights of said mortgagee or his assignee, so far as the same can be reasonably accomplished, and enable the creditor, by fulfilling such requirements as the court may impose, to hold said property, or such right or interest as may remain therein by virtue of such attachment, for the satisfaction of his claim. Such claim may include possession of the property by the mortgagee for such time as the court deems just and equitable. Pending such proceedings, the right of redemption shall not expire by any attempted foreclosure of such mortgage.



14 §6104. Limitation of action on undischarged mortgage

When the record title of real estate is encumbered by an undischarged mortgage, and the mortgagor and those having his estate in the premises have been in uninterrupted possession of such real estate for 20 years after the expiration of the time limited in the mortgage for the full performance of the conditions thereof, he or they, or any person having a freehold estate, vested or contingent in possession, reversion or remainder, in the land originally subject to the mortgage or in any undivided or any aliquot part thereof, or any interest therein which may eventually become a freehold estate, or any person who has conveyed such land or any such interest therein with covenants of title or warranty, may apply to the Superior Court in the county where the whole or any part of the mortgaged premises is situated, by complaint setting forth the facts and asking for a decree as hereinafter provided. If after notice to all persons interested as provided in section 6107, no evidence is offered of any payment within said 20 years or of any other act within said time, in recognition of its existence as a valid mortgage, the Superior Court upon hearing may enter a decree setting forth such facts and its findings in relation thereto, which decree shall within 30 days be recorded in the registry of deeds where the mortgage is recorded. Thereafter no action shall be brought by any person to enforce a title under said mortgage.



14 §6105. Owners in severalty may join in complaint

Any 2 or more persons owning in severalty different portions or different interests of the character above described, in the whole or in different portions thereof, may join in one complaint. Two or more defects arising under different mortgages affecting one parcel of land may be set forth in the same complaint. In case of a contest the court shall make such order for separate issues as may be proper.



14 §6106. Limitation on undischarged mortgage to secure contingent liability

When the mortgagor of such an undischarged mortgage and those having his estate in the premises have been in uninterrupted possession of such real estate for 20 years from the date thereof, and it shall appear that such mortgage was not given to secure the payment of a sum of money or a debt, but to secure the mortgagee against some contingent liability assumed or undertaken by him, and that such conditional liability has ceased to exist and that the interests of no person will be prejudiced by the discharge of such mortgage, the mortgagor or those having his estate in the premises, or any of the persons to whom a similar remedy is granted in section 6104, may apply to the Superior Court in the county where the whole or any part of the mortgaged premises is situated, by complaint setting forth the facts and asking for a decree as hereinafter provided. If after notice to all persons interested as provided in section 6107, and upon hearing it shall appear that the liability on account of which such mortgage was given has ceased to exist and that such mortgage ought to be discharged, the Superior Court may enter a decree setting forth the facts proved and its findings in relation thereto, which decree shall within 30 days be recorded in the registry of deeds where the mortgage is recorded. Thereafter no action shall be brought to enforce a title under said mortgage.



14 §6107. Description of unknown mortgagees; service of complaint

When it is alleged under oath in the complaint that the mortgagees or persons claiming under them are unknown or that their names are unknown, they may be described generally as claiming by, through or under some person or persons named in the complaint. Service shall be made as in other actions on all known defendants residing either in the State or outside the State, and notice by publication to defendants whose identity or whereabouts are unknown shall be given as in other actions where publication is required.



14 §6108. Court has jurisdiction over all defendants

Upon the service of such notice in accordance with the order of the court, the court shall have jurisdiction of all persons made defendants in the manner provided, and shall upon due hearing make such decree upon the complaint and as to costs as it shall deem proper.



14 §6109. Decree bars claims

The decree of the court determining the validity, nature or extent of any such encumbrance shall operate directly on the land as a proceeding in rem, and shall be effectual to bar all the defendants from any claim thereunder contrary to such determination, and such decree so barring said defendants shall have the same force and effect as a release of such claims executed by the defendants in due form of law. The court may, in its discretion, appoint agents or guardians ad litem to represent minors or other defendants.



14 §6110. Tender to guardian of mortgagee; discharge

When the mortgagee or person holding under him is under guardianship, a tender may be made to the guardian and he shall receive the sum due on the mortgage; and upon receiving it, or on performance of such other condition as the case requires, he shall execute a discharge of the mortgage.



14 §6111. Notice of mortgagor's right to cure

1. Notice; payment. With respect to mortgages upon residential property located in this State when the mortgagor is occupying all or a portion of the property as the mortgagor's primary residence and the mortgage secures a loan for personal, family or household use, the mortgagee may not accelerate maturity of the unpaid balance of the obligation or otherwise enforce the mortgage because of a default consisting of the mortgagor's failure to make any required payment, tax payment or insurance premium payment, by any method authorized by this chapter until at least 35 days after the date that written notice pursuant to subsection 1-A is given by the mortgagee to the mortgagor and any cosigner against whom the mortgagee is enforcing the obligation secured by the mortgage at the last known addresses of the mortgagor and any cosigner that the mortgagor has the right to cure the default by full payment of all amounts that are due without acceleration, including reasonable interest and late charges specified in the mortgage or note as well as reasonable attorney's fees. If the mortgagor tenders payment of the amounts before the date specified in the notice, the mortgagor is restored to all rights under the mortgage deed as though the default had not occurred.

[ 2009, c. 402, §10 (AMD) .]

1-A. Contents of notice. A mortgagee shall include in the written notice under subsection 1 the following:

A. The mortgagor's right to cure the default as provided in subsection 1; [2009, c. 402, §11 (NEW).]

B. An itemization of all past due amounts causing the loan to be in default; [2009, c. 402, §11 (NEW).]

C. An itemization of any other charges that must be paid in order to cure the default; [2009, c. 476, Pt. B, §2 (AMD); 2009, c. 476, Pt. B, §9 (AFF).]

D. A statement that the mortgagor may have options available other than foreclosure, that the mortgagor may discuss available options with the mortgagee, the mortgage servicer or a counselor approved by the United States Department of Housing and Urban Development and that the mortgagor is encouraged to explore available options prior to the end of the right-to-cure period; [2009, c. 402, §11 (NEW).]

E. The address, telephone number and other contact information for persons having authority to modify a mortgage loan with the mortgagor to avoid foreclosure, including, but not limited to, the mortgagee, the mortgage servicer and an agent of the mortgagee; [2009, c. 402, §11 (NEW).]

F. The name, address, telephone number and other contact information for all counseling agencies approved by the United States Department of Housing and Urban Development operating to assist mortgagors in the State to avoid foreclosure; and [2009, c. 402, §11 (NEW).]

G. Where mediation is available as set forth in section 6321-A, a statement that a mortgagor may request mediation to explore options for avoiding foreclosure judgment. [2009, c. 402, §11 (NEW).]

[ 2009, c. 476, Pt. B, §2 (AMD); 2009, c. 476, Pt. B, §9 (AFF) .]

2. No application to supervised lender or supervised financial organization.

[ 1995, c. 654, §2 (RP) .]

3. Notice procedure. A mortgagee shall provide notice to a mortgagor and any cosigner under this section to the last known addresses of the mortgagor and cosigner by:

A. Certified mail, return receipt requested. For the purposes of this paragraph, the time when the notice is given to the mortgagor or cosigner is the date the mortgagor or cosigner signs the receipt or, if the notice is undeliverable, the date the post office last attempts to deliver it; or [1997, c. 579, §2 (NEW).]

B. Ordinary first class mail, postage prepaid. For the purposes of this paragraph, the time when the notice is given to the mortgagor or cosigner is the date when the mortgagor or cosigner receives that notice. A post office department certificate of mailing to the mortgagor or cosigner is conclusive proof of receipt on the 3rd calendar day after mailing. [1997, c. 579, §2 (NEW).]

[ 1997, c. 579, §2 (AMD) .]

3-A. Information; Bureau of Consumer Credit Protection. Within 3 days of providing written notice to the mortgagor as required by subsections 1 and 1-A, the mortgagee shall file with the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection, in electronic format as designated by the Bureau of Consumer Credit Protection, information including:

A. The name and address of the mortgagor and the date the written notice required by subsections 1 and 1-A was mailed to the mortgagor and the address to which the notice was sent; [2009, c. 402, §12 (NEW).]

B. The address, telephone number and other contact information for persons having authority to modify a mortgage loan with the mortgagor to avoid foreclosure, including, but not limited to, the mortgagee, the mortgage servicer and an agent of the mortgagee; and [2009, c. 402, §12 (NEW).]

C. Other information, as permitted by state and federal law, requested of the mortgagor by the Bureau of Consumer Credit Protection. [2009, c. 402, §12 (NEW).]

[ 2009, c. 402, §12 (NEW) .]

3-B. Report. On a quarterly basis, the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall report to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters on the number of notices received pursuant to subsection 3-A. To the extent information is available, the report must also include information on the number of foreclosure filings based on data collected from the court and the Department of Professional and Financial Regulation, Bureau of Financial Institutions and on the types of lenders that are filing foreclosures.

[ 2009, c. 402, §13 (NEW) .]

4. Notice not required.

[ 1997, c. 579, §3 (RP) .]

4-A. Letter to mortgagor. Within 3 days of receiving electronic information from the mortgagee as set forth in subsection 3-A, the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall send a written notice to the mortgagor that includes a summary of the mortgagor's rights and available resources, including information concerning the foreclosure mediation program as established in section 6321-A.

[ 2009, c. 402, §14 (NEW) .]

5. Exceptions.

[ 2009, c. 476, Pt. A, §2 (RP) .]

SECTION HISTORY

1991, c. 707, §1 (NEW). 1993, c. 373, §1 (AMD). 1995, c. 654, §§1-4 (AMD). 1997, c. 579, §§1-4 (AMD). 2009, c. 402, §§10-14 (AMD). 2009, c. 476, Pt. A, §2 (AMD). 2009, c. 476, Pt. B, §2 (AMD). 2009, c. 476, Pt. B, §9 (AFF).



14 §6112. Statewide outreach

To the extent resources are available pursuant to subsection 4, the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall engage in the following activities. [2009, c. 402, §15 (NEW).]

1. Hotline. The Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall establish a statewide hotline to facilitate a mortgagor's communication with housing counselors approved by the United States Department of Housing and Urban Development for the purposes of discussing options to avoid foreclosure.

[ 2009, c. 402, §15 (NEW) .]

2. Outreach; housing counseling services. The Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection, in consultation with the Maine State Housing Authority, shall coordinate an outreach program to help families with their housing needs with the intent of expanding the outreach program statewide. The bureau shall use a portion of the funds received pursuant to subsection 4 for contracts with nonprofit organizations that provide housing counseling services and mortgage assistance.

[ 2009, c. 402, §15 (NEW) .]

3. Form. The Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection, after consultation with interested parties, shall develop for use by the Supreme Judicial Court a one-page form notice for making a request for mediation and making an answer to a foreclosure complaint as described in section 6321-A, subsection 2.

[ 2009, c. 402, §15 (NEW) .]

4. Funding. The Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall establish a nonlapsing, dedicated account for the deposit of revenues transferred from the Department of Administrative and Financial Services, Maine Revenue Services pursuant to Title 36, section 4641-B, subsection 6 and for any funds received from any public or private source. The Bureau of Consumer Credit Protection shall use the account to cover the costs of carrying out the duties in this section and section 6111, subsections 3-A, 3-B and 4-A, and the funds in the account may not be used for any other purpose.

[ 2009, c. 402, §15 (NEW) .]

5. Report. Beginning January 1, 2010, the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection shall report every 6 months on the revenues received pursuant to subsection 4, the expenditures made to carry out the purposes of this section, any financial orders submitted by the bureau and any updated assumptions related to the bureau's revenues and expenditures in accordance with this section. The report must be submitted to the joint standing committee of the Legislature having jurisdiction over appropriations and financial affairs and the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters.

[ 2009, c. 402, §15 (NEW) .]

SECTION HISTORY

2009, c. 402, §15 (NEW).






Subchapter 2: STATE MORTGAGES

14 §6151. Discharge or foreclosure by treasurer

When a mortgage is made or assigned to the State, the Treasurer of State may demand and receive the money due thereon and discharge it by his deed of release. After breach of the condition, he may, in person or by his agent, make use of the like means for the purpose of foreclosure, which an individual mortgagee might, as prescribed in section 6321. [1975, c. 552, §3 (AMD).]

All mortgages in the name of the State and made under the Revised Statutes of 1944, chapter 30 shall be collected, discharged or foreclosed in accordance with this section.

SECTION HISTORY

1975, c. 552, §3 (AMD).



14 §6152. Civil action for redemption filed against State

If the Treasurer of State and the person applying to redeem any lands mortgaged to the State disagree as to the sum due thereon, such person may bring a civil action against the State for the redemption thereof in the Superior Court.



14 §6153. Notice and proceedings

The court shall order notice to be served on the Treasurer of State in the usual form, and shall hear the cause and decide what sum is due to the State on said mortgage, and award costs as it deems equitable. The treasurer shall accept the sum adjudged by the court to be due and discharge the mortgage.






Subchapter 3: FORECLOSURE PROCEEDING

14 §6201. Foreclosure by possession (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 279, §7 (AMD). 1987, c. 736, §16 (AMD). 2007, c. 391, §1 (RP).



14 §6202. -- redemption in one year (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 391, §2 (RP).



14 §6203. Foreclosure without possession (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 116, (AMD). 1965, c. 513, §§28-A (AMD). 1969, c. 291, §§1,2 (AMD). 1973, c. 625, §84 (AMD). 1987, c. 667, §13 (AMD). 2007, c. 391, §3 (RP).



14 §6203-A. Power of sale; procedure; notice; form

1. Power of sale. Any holder of a mortgage on real estate that is granted by a corporation, partnership, including a limited partnership, limited liability company or trustee of a trust and that contains a power of sale, or a person authorized by the power of sale, or an attorney duly authorized by a writing under seal, or a person acting in the name of the holder of such mortgage or any such authorized person, may, upon breach of condition and without action, do all the acts authorized or required by the power; except that a sale under the power is not effectual to foreclose a mortgage unless, previous to the sale, notice has been published once in each of 3 successive weeks, the first publication to be not less than 21 days before the day of the sale in a newspaper of general circulation in the town where the land lies and which notice must prominently state the street address of the real estate encumbered by the mortgage deed, if any, and the book and page number of the mortgage, if any. This provision is implied in every power of sale mortgage in which it is not expressly set forth. For mortgage deeds executed on or after October 1, 1993, the power of sale may be used only if the mortgage deed states that it is given primarily for a business, commercial or agricultural purpose. A copy of the notice must, at least 21 days before the date of the sale under the power in the mortgage, be recorded in each registry of deeds in which the mortgage deed is or by law ought to be recorded and must be served on the mortgagor or its representative in interest, or may be sent by registered mail addressed to the mortgagor or the mortgagor's representative at the mortgagor's last known address, or to the person and to the address as may be agreed upon in the mortgage, at least 21 days before the date of the sale under the power in the mortgage. Any power of sale incorporated into a mortgage is not affected by the subsequent transfer of the mortgaged premises from the corporation, partnership, including a limited partnership, limited liability company or trustee of the trust to any other type of organization or to an individual or individuals. The power of sale may not be used to foreclose a mortgage deed granted by a trustee of a trust if at the time the mortgage deed is given the real estate is used exclusively for residential purposes, the real estate has 4 or fewer residential units and one of the units is the principal residence of the owner of at least 1/2 of the beneficial interest in the trust. If the mortgage deed contains a statement that at the time the mortgage deed is given the real estate encumbered by the mortgage deed is not used exclusively for residential purposes, that the real estate has more than 4 residential units or that none of the residential units is the principal residence of the owner of at least 1/2 of the beneficial interest in the trust, the statement conclusively establishes these facts and the mortgage deed may be foreclosed by the power of sale. The method of foreclosure of real estate mortgages provided by this section is specifically subject to the order of priorities set out in section 6205.

[ 2009, c. 476, Pt. B, §3 (NEW); 2009, c. 476, Pt. B, §9 (AFF) .]

2. Notice to tenants; effect on title. In addition to the notices provided pursuant to subsection 1, the mortgagee shall provide a copy of the notice to a residential tenant if the mortgagee knows or should know by exercise of due diligence that the property is occupied as a rental unit. Upon request from a mortgagee, the mortgagor or its representative in interest shall provide the name, address and other contact information for any residential tenant. Notice to a residential tenant may be served on the residential tenant by sheriff or may be sent by first class mail and registered mail at the residential tenant's last known address. A residential tenant may not be evicted unless a mortgagee institutes an action for forcible entry and detainer pursuant to section 6001 at least 21 days after a mortgagee has served the notice required by this subsection. This subsection may not be construed to prohibit an action for forcible entry and detainer in accordance with section 6001 for a reason that is not related to a foreclosure sale. The failure to provide the notice required by this subsection does not affect the validity of the foreclosure sale.

[ 2009, c. 476, Pt. B, §3 (NEW); 2009, c. 476, Pt. B, §9 (AFF) .]

3. Form of foreclosure notice. The following form of foreclosure notice may be used and may be altered as circumstances require; but nothing herein may be construed to prevent the use of other forms.

FORM

Mortgagee's sale of real estate

By virtue of and in execution of the Power of Sale contained in a certain Mortgage Deed given by ................. to .................. dated ........................ and recorded in the ....................... County Registry of Deeds, Book .........., Page ........., of which Mortgage the undersigned is the present holder, .................... (if by assignment, or in any fiduciary capacity give reference) ...................................................................., for breach of the conditions of said Mortgage and for the purpose of foreclosing the same there will be sold at Public Sale at ........... o'clock, ...... M. on the ........ day of ........ 20....., at ........., all and singular the premises described in said Mortgages, ...................., (in case of partial releases state exceptions).

To wit: "(Description exactly as in the Mortgage, including all reference to title, restrictions, encumbrances, etc., as made in the Mortgage)".

Terms of Sale: (State here the amount, if any, to be paid in cash by the purchaser at the time and place of the sale, and the time or times for payment of the balance or the whole as the case may be and any other terms or conditions relating to the sale).

Other terms to be announced at the sale.

Signed: ..........................................................

(Present holder of Mortgage)

................................................ 20...............

[ 2009, c. 476, Pt. B, §3 (NEW); 2009, c. 476, Pt. B, §9 (AFF) .]

4. Notice of sale. A notice of sale in subsection 3, published in accordance with this chapter or in accordance with the power in the mortgage together with such other or further notice, if any, as is required by the mortgage, is sufficient notice of the sale, and the premises are considered to have been sold, and the deed thereunder must convey the premises subject to and with the benefit of all restrictions, easements, improvements, outstanding tax titles, municipal or other public taxes, assessments, liens or claims in the nature of liens and existing encumbrances of record created prior to the mortgage, whether or not reference to such restrictions, easements, improvements, liens or encumbrances is made in the deed; but no purchaser at the sale is bound to complete the purchase if there are encumbrances, other than those named in the mortgage and included in the notice of the sale, that are not stated at the sale and included in the seller's contract with the purchase.

[ 2009, c. 476, Pt. B, §3 (NEW); 2009, c. 476, Pt. B, §9 (AFF) .]

5. Public sale. At a public sale pursuant to this section, a mortgagee may bid and may purchase any real estate sold at such sale, as long as the mortgagee is the highest bidder. If the real estate is sold for an amount in excess of the outstanding balance of the mortgage together with all interest and costs, said excess must be used to satisfy any other encumbrances on said property and after all said encumbrances are satisfied together with all interest and costs, any excess then remaining must be paid to the mortgagor. If the mortgagor or any person holding an encumbrance cannot be found after a diligent search, the money must be paid into the Superior Court in the county where the land lies for the benefit of the mortgagor or the holder of any such encumbrance.

[ 2009, c. 476, Pt. B, §3 (NEW); 2009, c. 476, Pt. B, §9 (AFF) .]

SECTION HISTORY

1967, c. 396, (NEW). 1967, c. 424, §2 (NEW). 1967, c. 544, §37 (RP). 1971, c. 113, (AMD). 1987, c. 667, §14 (AMD). 1991, c. 134, §1 (AMD). 1991, c. 768, §§1,2 (AMD). 1993, c. 277, §§1,2 (AMD). 1993, c. 277, §5 (AFF). 1995, c. 106, §1 (AMD). 1995, c. 106, §1 (AMD). 2009, c. 402, §16 (AMD). 2009, c. 476, Pt. B, §9 (AFF). 2009, c. 476, Pt. B, §3 (RPR).



14 §6203-B. Copy of notice; affidavit; recording; evidence

The person selling shall, within 30 days after the sale, cause a copy of the notice as published and the person's affidavit, fully and particularly stating the person's acts, or the acts of the person's principal or ward, to be recorded in the registry of deeds for the county where the land lies. If the affidavit shows that the requirements of the power of sale and section 6203-A, subsection 1 have in all respects been complied with, the affidavit or a certified copy of the record thereof must be admitted as evidence that the power of sale was duly executed. In case of an error or omission in the affidavit recorded as aforesaid, the Superior Court, on petition and after such notice as it may order may, if it determines proper, authorize the recording of an affidavit amending, correcting or in substitution for an affidavit so recorded, and the affidavit so authorized to be recorded or a certified copy of the record thereof must have the same effect and must be admitted in evidence, as if it had been recorded within said 30 days, but such subsequent affidavit does not prejudicially affect any title or interest in land that may have arisen or have been created between the recording of the original and of the subsequent affidavit. [2009, c. 476, Pt. B, §4 (AMD); 2009, c. 476, Pt. B, §9 (AFF).]

SECTION HISTORY

1967, c. 424, §2 (NEW). 2009, c. 476, Pt. B, §4 (AMD). 2009, c. 476, Pt. B, §9 (AFF).



14 §6203-C. Conveyance by mortgagor; effect

A sale or transfer by the mortgagor shall not impair or annul any right or power of attorney given in the mortgage to the mortgagee to sell or to transfer the land as attorney or agent of the mortgagor. [1967, c. 424, §2 (NEW).]

SECTION HISTORY

1967, c. 424, §2 (NEW).



14 §6203-D. Limitation of actions

Actions on mortgage notes, whether witnessed or not, or on other obligations to pay a debt secured by a mortgage of real estate, to recover judgments for deficiencies after foreclosure by sale under a power contained in the mortgage, and actions on such notes or other obligations which are subject to a prior mortgage, to recover the amount due thereon after the foreclosure sale of such prior mortgage under the power contained therein, shall, except as otherwise provided, be commenced within 2 years after the date of the foreclosure sale or, if the principal of the note or other obligation does not become payable until after the foreclosure sale, then within 2 years after the time when the cause of action for the principal accrues. [1967, c. 424, §2 (NEW).]

SECTION HISTORY

1967, c. 424, §2 (NEW).



14 §6203-E. Liability for deficiency on sale; necessity of notice; form; affidavit

No action for a deficiency shall be brought by the holder of the mortgage note or other obligation secured by mortgage of real estate after foreclosure by exercise of the power of sale, unless a notice in writing of the mortgagee's intention to foreclose the mortgage shall have been served on the mortgagor or its representative in interest or the same has been sent by registered mail with return receipt requested at its last address then known to the mortgagee, to such address as may be agreed upon in said mortgage, together with a naming of liability for the deficiency, in substantially the form below, at least 21 days before the date of the sale under the power in the mortgage, and an affidavit has been signed and sworn to, within 30 days after the foreclosure sale, of the mailing of such notice. A notice mailed as aforesaid shall be a sufficient notice, and such an affidavit made within the time specified shall be prima facie evidence in such action of the mailing of such notice. [1967, c. 424, §2 (NEW).]

The following form of notice and affidavit may be used and may be altered as circumstances require; but nothing herein shall be construed to prevent the use of other forms: [1967, c. 424, §2 (NEW).]

FORM

Notice of Intention to Foreclose and of Liability for Deficiency After Foreclosure of Mortgage

To: A. B. of .............................. Street, Town of ........................ County of ............................. and State of ...............................

You are hereby notified in accordance with the statute, of my intention, on ......................... (date of sale), to foreclose by sale under the Power of Sale for breach of condition, the Mortgage held by me on property located on ....................... Street, Town of ........................., County of ....................... and State of ............... dated ......................... and recorded in the ..................... County Registry of Deeds, Book ............................., Page .................., to secure a note (or other obligation) signed by you, for the whole, or any part, of which you may be liable to me and in case of a deficiency in the proceeds of the Foreclosure Sale to hold you liable for the whole or any part thereof still remaining unpaid.

Very truly yours,

.............................................................................

(Name of holder of said Mortgage)

Affidavit

I hereby certify on oath that on the ...................... day of .......................... 19...................., I mailed by registered mail with return receipt requested, the notice a copy of which is hereinabove set forth, direct to such person or persons at the address therein named which was the last address of such person known to me at the time of mailing or to such person or persons at the address therein named which was the person and the address agreed upon in said Mortgage.

Subscribed and sworn to before me this ...................... day of .......................... 19.................. .

...........................................................................

Notary Public

[1987, c. 736, §17 (AMD).]

SECTION HISTORY

1967, c. 424, §2 (NEW). 1987, c. 736, §17 (AMD). 1987, c. 736, §17 (AMD).



14 §6203-F. Foreclosure of bond for deed and contracts for sale of real estate

1. Foreclosure procedure. If the purchaser of real estate under a contract for the sale of real estate, including a bond for a deed, is in default of any of the terms of that contract, the seller or the seller's heirs or assigns may foreclose the rights of the purchaser in the contract not less than 30 days after giving the notice required by subsection 2 by any of the means provided by law for the foreclosure of mortgages, except that the redemption period is 60 days. Within the redemption period, the purchaser or a person claiming under the purchaser may apply to any Justice of the Supreme Judicial Court or Superior Court for an extension of time to redeem, and after such notice as the court may order, for good cause shown, the court may extend the redemption period to a maximum of one year. An extension order is not binding against any person without actual notice of the order unless, within the 60-day period, a written notice describing the land, identifying the instrument under which foreclosure proceedings have been brought and setting forth the fact that application for extension of the redemption period has been made, is recorded in the registry of deeds in the county in which the land is located. This section may not be construed to extend the life of options with an ascertainable time of termination. The remedy afforded by this section supplements other legal remedies that may be available to the seller.

[ 1991, c. 707, §2 (NEW) .]

2. Notice of right to cure; application. Before foreclosing the rights of the purchaser described in subsection 1, the seller or the seller's heirs or assigns must give written notice to the purchaser at the last known address of the purchaser that the purchaser has 30 days to cure the default by full payment of all amounts past due including reasonable interest and late charges specified in the contract. If the purchaser tenders payment of the amount before the date specified in the notice, the purchaser is restored to all rights under the contract as though the default had not occurred.

A. A seller gives notice to the purchaser under this section by mailing the notice by certified mail, return receipt requested. If the notice is undeliverable by certified mail, the seller must send the notice to the purchaser by ordinary mail. The time when notice is given is the date the purchaser signs the receipt or, if the notice is undeliverable by certified mail, the date the notice was sent by ordinary mail. [1991, c. 707, §2 (NEW).]

B. This subsection applies only to contracts for the sale of residential real estate located in this State, when the purchaser is in possession of the subject real estate. All other transactions are governed by the terms of the contract and applicable law. [1991, c. 707, §2 (NEW).]

[ 1991, c. 707, §2 (NEW) .]

SECTION HISTORY

1967, c. 544, §38 (NEW). 1991, c. 707, §2 (RPR).



14 §6204. Redemption in one year (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 424, §3 (AMD). 1991, c. 134, §2 (AMD). 1993, c. 321, §1 (AMD). 2007, c. 391, §4 (RP).



14 §6204-A. Disposition of proceeds of foreclosure sale (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 552, §4 (NEW). 1989, c. 829, §1 (RP).



14 §6204-B. Disposition of proceeds of sale after foreclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 829, §2 (NEW). 2007, c. 391, §5 (RP).



14 §6205. Rights of junior mortgagee

When proceedings for the foreclosure of any prior mortgage of real estate have been instituted by any method provided by law, the owner of any subsequent mortgage of the same real estate or of any part of the same real estate may, at any time before the right of redemption from such prior mortgage has expired, in writing, request the owner of such prior mortgage to assign the same and the debt thereby secured to him, upon his paying to the owner of such prior mortgage, the full amount, including all interest, costs of foreclosure and such other sums as the mortgagor or person redeeming would be required to pay in order to redeem. If the owner of such prior mortgage neglects or refuses to make such assignment within a reasonable time after such written request, the owner of such subsequent mortgage may bring a civil action in the Superior Court for the purpose of compelling the owner of such prior mortgage to assign the same and the debt thereby secured, to him, the owner of such subsequent mortgage, upon making payment. If the court, upon hearing, shall be of the opinion that the owner of such prior mortgage will not be injured or damaged in his property matters and rights by such assignment, and that such assignment will better protect the rights and interests of the owner of such subsequent mortgage, and that the rights and interests of any other person in and to the same real estate, or any part thereof, will not be prejudiced or endangered thereby, the court, in its discretion, may order and decree that such prior mortgage and the debt thereby secured shall be assigned by the owner thereof to the owner of such subsequent mortgage upon his making payment. The time within which and the place where such payment shall be made shall be fixed by the court, and if the parties are unable to agree upon the amount of such payment, the court shall fix and determine the amount. The court may issue all necessary and needful process or processes to enforce any order or decree made under this section. The owner of any prior mortgage assigned under the provisions hereof shall not be holden on nor liable for the debt secured by such mortgage unless he especially agrees in writing by him signed to be so holden or liable. An appeal from any final decree may be taken as in other civil actions.



14 §6206. Judgment where nothing due

If it appears that nothing is due on the mortgage, judgment shall be rendered for the defendant and for his costs, and he shall hold the land discharged of the mortgage.



14 §6207. Action by executor or administrator

When a mortgagee or person claiming under him is dead, the same proceedings to foreclose the mortgage may be had by his executor or administrator, declaring on the seizin of the deceased, as he might have had if living.



14 §6208. Proper party defendant

An action on a mortgage deed may be brought against a person in possession of the mortgaged premises. The mortgagor or person claiming under him may, in all cases, be joined with him as a cotenant, whether he then has any interest or not in the premises, but he is not liable for costs when he has no such interest and makes his disclaimer thereto upon the records of the court.



14 §6209. Real action against mortgagee in possession after mortgage paid

When the mortgagee or person claiming under him has taken possession of the mortgaged premises, and the debt secured by the mortgage is paid or released after condition broken and before foreclosure perfected, the mortgagor or person claiming under him may maintain a real action to recover possession of said premises, the same as if paid or released before condition broken.






Subchapter 4: ACTION FOR POSSESSION

14 §6251. Form of complaint

The mortgagee or person claiming under the mortgagee in an action for possession may declare on the mortgagee's own seizin, in a real action, without naming the mortgage or assignment. If it appears that the plaintiff is entitled to possession and that the condition had been broken when the action was commenced, the court shall, on motion of either party, award the conditional judgment, unless it appears that the tenant is not the mortgagor or a person claiming under the mortgagor, the plaintiff not consenting to such judgment. Unless such judgment is awarded, judgment is entered as at common law. [2007, c. 391, §6 (AMD).]

SECTION HISTORY

2007, c. 391, §6 (AMD).



14 §6252. Form of conditional judgment

The conditional judgment shall be that if the mortgagor, his heirs, executor or administrator pays the sum that the court adjudges to be due and payable, with interest, within 2 months from the time of judgment, and pays such other sums as the court adjudges to be thereafter payable, within 2 months from the time that they fall due, no writ of possession shall issue and the mortgage shall be void. Otherwise it shall issue in due form of law, upon the first failure to pay according to said judgment. If, after 3 years from the rendition of the judgment, the writ of possession has not been served or the judgment wholly satisfied, another conditional judgment may, on motion filed in the name of the mortgagee or assignee, be rendered, and a writ of possession issued as before provided. When the condition is for doing some other act than the payment of money, the court may vary the conditional judgment as the circumstances require. The writ of possession shall issue if the terms of the conditional judgment are not complied with within the 2 months.






Subchapter 5: REDEMPTION

14 §6301. Accounting required

Any mortgagor or other person having a right to redeem lands mortgaged may demand of the mortgagee or person claiming under the mortgagee a true account of the sum due on the mortgage, and of the rents and profits, and money expended in repairs and improvements, if any. If the mortgagee unreasonably refuses or neglects to render such an account in writing, or in any other way by default prevents the plaintiff from performing or tendering performance of the condition of the mortgage, the mortgagor may bring a civil action for the redemption of the mortgaged premises within the time limited in former section 6204, and therein offer to pay the sum found to be equitably due, or to perform any other condition, as the case may require. Such an offer has the same force as a tender of payment or performance before the commencement of the action. The action must be sustained without such a tender, and thereupon the mortgagor is entitled to judgment for redemption and costs. [2007, c. 391, §7 (AMD).]

SECTION HISTORY

2007, c. 391, §7 (AMD).



14 §6302. Death of mortgagee or successor (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §23 (RP).



14 §6303. Death of mortgagor or successor

If a person entitled to redeem a mortgaged estate or an equity of redemption which has been sold on execution, or the right to redeem such right, or the right to redeem lands set off on execution, dies without having made a tender for that purpose, a tender may be made and an action for redemption commenced and prosecuted by his personal representative, or by his heirs or devisees subject to the authority of the personal representative over the administration of the estate under Title 18-A, sections 3-709 and 3-711. If the plaintiff in such action dies pending the action, it may be prosecuted to final judgment by his personal representative, or by his heirs or devisees subject to the same authority of the personal representative. When a mortgagor resides out of the State, any person may, in his behalf, tender to the holder of the mortgage the amount due thereon. The tender shall be as effectual as if made by the mortgagor. [1979, c. 540, §24 (AMD).]

SECTION HISTORY

1979, c. 540, §24 (AMD).



14 §6304. Effect of payment or tender

When the amount due on a mortgage has been paid or tendered to the mortgagee, or person claiming under him, by the mortgagor or the person claiming under him, within the time so limited, he may bring a civil action for the redemption of the mortgaged premises, and compel the mortgagee, or person claiming under him, by a decree of the Superior Court, to release to him all his right and title therein; although such mortgagee or his assignee has never had actual possession of the premises for breach of the condition; or, without having made a tender before the commencement of the action, he may bring a civil action in the manner prescribed in section 6301, and the cause shall be tried in the same manner.



14 §6305. Mortgagee out of State

When a civil action for redemption is brought before an actual entry for breach of the condition, and before payment or tender, if the mortgagee or person claiming under him is out of the State and has not had actual notice, the court shall order proper notice to be given him and continue the cause as long as necessary.



14 §6306. -- payment to clerk of court

When a mortgagee or person claiming under a mortgagee residing out of the State, or whose residence is unknown to the party entitled to redeem, has commenced proceedings in accordance with this chapter, or when such a mortgagee or claimant having no tenant, agent or attorney in possession on whom service can be made has commenced proceedings in accordance with this chapter, in either case the party entitled to redeem may bring the civil action, as prescribed in section 6301, and pay at the same time to the clerk of the court and sum due, which payment has the same effect as a tender before the action. The court shall order such a notice to be given of the pendency of the action, as it judges proper. [2007, c. 391, §8 (AMD).]

SECTION HISTORY

2007, c. 391, §8 (AMD).



14 §6307. Fraudulent mortgage

When a mortgage is alleged and proved to be fraudulent, in whole or in part, an innocent assignee of the mortgagor, for a valuable consideration, may bring his action within the time allowed to redeem and be allowed to redeem without a tender.



14 §6308. Notice by publication

When an amount due on a mortgage has been paid or tendered to the mortgagee or person claiming under him before foreclosure of the mortgage, and the mortgagee or his assignee is out of the State and the mortgage is undischarged on the record, the mortgagor or person claiming under him may maintain a civil action for the redemption of the mortgaged premises, as provided in section 6304, or for the discharge of the mortgage. On notice of the pendency of the action, given by publication in a newspaper of general circulation in the county where said premises are situated for 3 weeks successively, the last publication being 30 days before the time of hearing, or in such other way as the Superior Court orders, said court may decree a discharge of such mortgage. The record of such decree in the registry of deeds where said mortgage is recorded is evidence of such discharge. [1987, c. 667, §15 (AMD).]

SECTION HISTORY

1987, c. 667, §15 (AMD).



14 §6309. Limitation of civil action

No civil action shall be brought for redemption of mortgaged premises, founded on a tender of payment or performance of the condition made before commencement of the action, unless within one year after such tender.



14 §6310. Joinder of others as defendants; notice

In any action brought for the redemption of mortgaged premises, when it is necessary to the attainment of justice that any other person besides the defendant, claiming an interest in the premises, should be made a party with the original defendant, the court on motion may order him to be served with an attested copy of the complaint amended in such manner as it directs, and on his appearance, the cause shall proceed as though he had been originally joined.



14 §6311. Joint or several execution

The court, when a decree is made for the redemption of mortgaged lands, may award execution jointly or severally as the case requires, and for sums found due for rents and profits over and above the sums reasonably expended in repairing and increasing the value of the estate redeemed.



14 §6312. Deduction of rents and profits; statement of amount due

When money is brought into court in an action for redemption of mortgaged premises, the court may deduct therefrom such sum as the defendant is chargeable with on account of rents and profits by him received or costs awarded against him. The person to whom money is tendered to redeem such lands, if he receives a larger sum than he is entitled to retain, shall refund the excess. Any mortgagee or person holding under him when requested by an assignee in insolvency or trustee in bankruptcy to render a statement of the amount due on a mortgage given by the insolvent where there is an equity of redemption shall render a true statement to the assignee or trustee of the amount due on such mortgage. For any loss resulting to the insolvent estate from any misrepresentation of the amount due, the assignee or trustee shall have a right of action against such person to recover such loss.



14 §6313. Redemption of estate from purchaser of equity

If the purchaser of an equity of redemption, sold on execution, has satisfied and paid to the mortgagee or those claiming under him the sum due on the mortgage, the mortgagor or those claiming under him, having redeemed the equity of redemption within one year after such sale, may redeem such mortgaged estate from such purchaser or any person claiming under him within the time and in the manner that he might have redeemed it of the mortgagee if there had been no such sale made, and within such time only.






Subchapter 6: FORECLOSURE PROCEEDINGS BY CIVIL ACTION

14 §6321. Commencement of foreclosure by civil action

After breach of condition in a mortgage of first priority, the mortgagee or any person claiming under the mortgagee may proceed for the purpose of foreclosure by a civil action against all parties in interest in either the Superior Court or the District Court in the division in which the mortgaged premises or any part of the mortgaged premises is located, regardless of the amount of the mortgage claim. [2007, c. 391, §9 (AMD).]

After breach of condition of any mortgage other than one of the first priority, the mortgagee or any person claiming under the mortgagee may proceed for the purpose of foreclosure by a civil action against all parties in interest, except for parties in interest having a superior priority to the foreclosing mortgagee, in either the Superior Court or the District Court in the division in which the mortgaged premises or any part of the mortgaged premises is located. Parties in interest having a superior priority may not be joined nor will their interests be affected by the proceedings, but the resulting sale under section 6323 is of the defendant or mortgagor's equity of redemption only. The plaintiff shall notify the priority parties in interest of the action by sending a copy of the complaint to the parties in interest by certified mail. [2007, c. 391, §9 (AMD).]

The foreclosure must be commenced in accordance with the Maine Rules of Civil Procedure, and the mortgagee shall within 60 days of commencing the foreclosure also record a copy of the complaint or a clerk's certificate of the filing of the complaint in each registry of deeds in which the mortgage deed is or by law ought to be recorded and such a recording thereafter constitutes record notice of commencement of foreclosure. The mortgagee shall further certify and provide evidence that all steps mandated by law to provide notice to the mortgagor pursuant to section 6111 were strictly performed. The mortgagee shall certify proof of ownership of the mortgage note and produce evidence of the mortgage note, mortgage and all assignments and endorsements of the mortgage note and mortgage. The complaint must allege with specificity the plaintiff's claim by mortgage on such real estate, describe the mortgaged premises intelligibly, including the street address of the mortgaged premises, if any, which must be prominently stated on the first page of the complaint, state the book and page number of the mortgage, if any, state the existence of public utility easements, if any, that were recorded subsequent to the mortgage and prior to the commencement of the foreclosure proceeding and without mortgagee consent, state the amount due on the mortgage, state the condition broken and by reason of such breach demand a foreclosure and sale. If a clerk's certificate of the filing of the complaint is presented for recording pursuant to this section, the clerk’s certificate must bear the title "Clerk's Certificate of Foreclosure" and prominently state, immediately after the title, the street address of the mortgaged premises, if any, and the book and page number of the mortgage, if any. Service of process on all parties in interest and all proceedings must be in accordance with the Maine Rules of Civil Procedure. "Parties in interest" includes mortgagors, holders of fee interest, mortgagees, lessees pursuant to recorded leases or memoranda thereof, lienors and attaching creditors all as reflected by the indices in the registry of deeds and the documents referred to therein affecting the mortgaged premises, through the time of the recording of the complaint or the clerk's certificate. Failure to join any party in interest does not invalidate the action nor any subsequent proceedings as to those joined. Failure of the mortgagee to join, as a party in interest, the holder of any public utility easement recorded subsequent to the mortgage and prior to commencement of foreclosure proceedings is deemed consent by the mortgagee to that easement. Any other party having a claim to the real estate whose claim is not recorded in the registry of deeds as of the time of recording of the copy of the complaint or the clerk's certificate need not be joined in the foreclosure action, and any such party has no claim against the real estate after completion of the foreclosure sale, except that any such party may move to intervene in the action for the purpose of being added as a party in interest at any time prior to the entry of judgment. Within 10 days of submitting the complaint for filing with the court, the mortgagee shall provide a copy of the complaint or of the clerk's certificate as submitted to the court that prominently states, immediately after the title, the street address of the mortgaged premises, if any, and the book and page number of the mortgage, if any, to the municipal tax assessor of the municipality in which the property is located and, if the mortgaged premises is manufactured housing as defined in Title 10, section 9002, subsection 7, to the owner of any land leased by the mortgagor. The failure to provide the notice required by this section does not affect the validity of the foreclosure sale. [2009, c. 476, Pt. B, §5 (AMD); 2009, c. 476, Pt. B, §9 (AFF).]

For purposes of this section, "public utility easements" means any easements held by public utilities, as defined in Title 35-A, section 102; sewer districts, as defined in Title 38, section 1032, subsection 3 or 4; or sanitary districts, as formed under Title 38, chapter 11. [2013, c. 555, §2 (AMD).]

The acceptance, before the expiration of the right of redemption and after the commencement of foreclosure proceedings of any mortgage of real property, of anything of value to be applied on or to the mortgage indebtedness by the mortgagee or any person holding under the mortgagee constitutes a waiver of the foreclosure unless an agreement to the contrary in writing is signed by the person from whom the payment is accepted or unless the bank returns the payment to the mortgagor within 10 days of receipt. The receipt of income from the mortgaged premises by the mortgagee or the mortgagee's assigns while in possession of the premises does not constitute a waiver of the foreclosure proceedings of the mortgage on the premises. [2007, c. 391, §9 (NEW).]

The mortgagee and the mortgagor may enter into an agreement to allow the mortgagor to bring the mortgage payments up to date with the foreclosure process being stayed as long as the mortgagor makes payments according to the agreement. If the mortgagor does not make payments according to the agreement, the mortgagee may, after notice to the mortgagor, resume the foreclosure process at the point at which it was stayed. [2007, c. 391, §9 (NEW).]

SECTION HISTORY

1975, c. 552, §5 (NEW). 1977, c. 564, §69 (AMD). 1981, c. 429, §§2,3 (AMD). 1983, c. 447, §2 (AMD). 1991, c. 744, §§1,2 (AMD). 2007, c. 391, §9 (AMD). 2009, c. 402, §17 (AMD). 2009, c. 476, Pt. B, §5 (AMD). 2009, c. 476, Pt. B, §9 (AFF). 2013, c. 555, §2 (AMD).



14 §6321-A. Foreclosure mediation program

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Court" means the Supreme Judicial Court. [2009, c. 402, §18 (NEW).]

B. "Program" means the foreclosure mediation program established pursuant to subsection 3. [2009, c. 402, §18 (NEW).]

[ 2009, c. 402, §18 (NEW) .]

2. Notice; summons and complaint; foreclosure proceedings. When a plaintiff commences an action for the foreclosure of a mortgage on an owner-occupied residential real property of no more than 4 units that is the primary residence of the owner-occupant, the plaintiff shall attach to the front of the foreclosure complaint a one-page form notice to the defendant as developed by the Department of Professional and Financial Regulation, Bureau of Consumer Credit Protection in accordance with this subsection and section 6112, subsection 3. The form notice must be written in language that is plain and readily understandable by the general public.

At a minimum, the form notice must contain the following:

A. A statement that failure to answer the complaint will result in foreclosure of the property subject to the mortgage; [2009, c. 402, §18 (NEW).]

B. A sample answer and an explanation that the defendant may fill out the form and return it to the court in the envelope provided as the answer to the complaint. If the debtor returns the form to the court, the defendant does not need to file a more formal answer or responsive pleading and will be scheduled for mediation in accordance with this section; and [2009, c. 402, §18 (NEW).]

C. A description of the program. [2009, c. 402, §18 (NEW).]

[ 2009, c. 402, §18 (NEW) .]

3. Foreclosure mediation program established. Under the authority granted in Title 4, section 18-B, the court shall adopt rules to establish a foreclosure mediation program to provide mediation in actions for foreclosure of mortgages on owner-occupied residential property with no more than 4 units that is the primary residence of the owner-occupant. The program must address all issues of foreclosure, including but not limited to reinstatement of the mortgage, modification of the loan and restructuring of the mortgage debt. Mediations conducted pursuant to the program must use the calculations, assumptions and forms that are established by the Federal Deposit Insurance Corporation and published in the Federal Deposit Insurance Corporation Loan Modification Program Guide as set out on the Federal Deposit Insurance Corporation’s publicly accessible website.

[ 2009, c. 402, §18 (NEW) .]

4. Financial information confidential. Except for financial information included as part of a foreclosure complaint or any answer filed with the court, any financial statement or information provided to the court or to the parties during the course of mediation in accordance with this section is confidential and is not available for public inspection. Any financial statement or information must be made available as necessary, to the court, the attorneys whose appearances are entered in the case and the parties to the mediation. Any financial statement or information designated as confidential under this subsection must be kept separate from other papers in the case and may not be used for purposes other than mediation.

[ 2009, c. 402, §18 (NEW) .]

5. No waiver of rights. The plaintiff’s or defendant’s rights in the foreclosure action are not waived by participating in the program.

[ 2009, c. 402, §18 (NEW) .]

6. Commencement of mediation. When a defendant returns the notice required under subsection 2 or otherwise requests mediation or makes an appearance in a foreclosure action, the court shall refer the plaintiff and defendant to mediation pursuant to this section.

[ 2009, c. 402, §18 (NEW) .]

7. Provisions of mediation services; filing and fees. The court shall:

A. Assign mediators, including active retired justices and judges pursuant to Title 4, sections 104 and 157-B, who:

(1) Are trained in mediation and relevant aspects of the law related to real estate, mortgage procedures, foreclosure or foreclosure prevention;

(2) Have knowledge of community-based resources that are available in the judicial districts in which they serve;

(3) Have knowledge of mortgage assistance programs;

(4) Are trained in using the relevant Federal Deposit Insurance Corporation forms and worksheets;

(5) Are knowledgeable in principal loss mitigation and mortgage loan servicing guidelines and regulations; and

(6) Are capable of facilitating and likely to facilitate identification of and compliance with principal loss mitigation and mortgage loan servicing guidelines and regulations.

The court may establish an orientation program for mediators and require that mediators receive such orientation prior to being appointed; [2013, c. 521, Pt. F, §1 (AMD).]

B. Report annually to the joint standing committee of the Legislature having jurisdiction over insurance and financial services matters and the joint standing committee of the Legislature having jurisdiction over judiciary matters on:

(1) The performance of the program, including numbers of homeowners who are notified of mediation, who attend mediation and who receive legal counseling or legal assistance; and

(2) The results of the mediation process, including the number of loans restructured, number of principal write-downs, interest rate reductions and number of homeowners who default on mortgages within a year after restructuring, to the extent the court has available information; [2009, c. 402, §18 (NEW).]

C. Notwithstanding subsection 10, establish a fee upon a foreclosure filing made on or after June 15, 2009 to support mediation services to be paid for by the plaintiff; and [2009, c. 402, §18 (NEW).]

D. Make recommendations for any changes to the program to the Legislature. [2009, c. 402, §18 (NEW).]

[ 2013, c. 521, Pt. F, §1 (AMD) .]

8. Referral to mortgage assistance programs. At any time during the mediation process, the mediator may refer the defendant to housing counseling or mortgage assistance programs.

[ 2009, c. 402, §18 (NEW) .]

9. No entry of judgment. For any foreclosure complaint filed after January 1, 2010 that is scheduled for mediation in accordance with this section, a final judgment may not issue until a mediator’s report has been completed pursuant to subsection 13.

[ 2009, c. 402, §18 (NEW) .]

10. Application of mediation provisions to ongoing foreclosure proceedings. The requirements of this section apply to foreclosures filed after January 1, 2010. The court may in its discretion require mediation for an owner-occupied residential property that is the primary residence of the owner-occupant and that is in the foreclosure process but not scheduled for sale before January 1, 2010 and an owner-occupied residential property with no more than 4 units that is the primary residence of the owner-occupant and that is scheduled for sale before that date.

[ 2009, c. 402, §18 (NEW) .]

11. Parties to mediation. A mediator shall include in the mediation process under this section any person the mediator determines is necessary for effective mediation. Mediation and appearance in person is mandatory for:

A. The mortgagee, who has the authority to agree to a proposed settlement, loan modification or dismissal of the action, except that the mortgagee may participate by telephone or electronic means as long as that mortgagee is represented with authority to agree to a proposed settlement; [2009, c. 476, Pt. B, §6 (AMD); 2009, c. 476, Pt. B, §9 (AFF).]

B. The defendant; [2009, c. 402, §18 (NEW).]

C. Counsel for the plaintiff; and [2009, c. 402, §18 (NEW).]

D. Counsel for the defendant, if represented. [2009, c. 402, §18 (NEW).]

[ 2009, c. 476, Pt. B, §6 (AMD); 2009, c. 476, Pt. B, §9 (AFF) .]

12. Good faith effort. Each party and each party's attorney, if any, must be present at mediation as required by this section and shall make a good faith effort to mediate all issues. If any party or attorney fails to attend or to make a good faith effort to mediate, the court may impose appropriate sanctions.

[ 2009, c. 402, §18 (NEW) .]

13. Report. A mediator must complete a report for each mediation conducted under this section. The mediator's report must indicate in a manner as determined by the court that the parties completed in full the Net Present Value Worksheet in the Federal Deposit Insurance Corporation Loan Modification Program Guide or other reasonable determination of net present value. If the mediation did not result in the settlement or dismissal of the action, the report must include the outcomes of the Net Present Value Worksheet or other determination of net present value. As part of the report, the mediator may notify the court if, in the mediator's opinion, either party failed to negotiate in good faith. The mediator's report must also include a statement of all agreements reached at mediation, with sufficient specificity to put all parties on notice of their obligations under agreements reached at mediation, including but not limited to a description of all documents that must be completed and provided pursuant to the agreements reached at mediation and the time frame during which all actions are required to be taken by the parties, including decisions and determinations of eligibility for all loss mitigation options.

[ 2013, c. 521, Pt. F, §2 (AMD) .]

14. Records. The court shall maintain records or other information relating to the program as necessary to meet the reporting requirements in subsection 7, paragraph B.

[ 2009, c. 402, §18 (NEW) .]

SECTION HISTORY

2009, c. 402, §18 (NEW). 2009, c. 476, Pt. B, §§6, 7 (AMD). 2009, c. 476, Pt. B, §9 (AFF). 2013, c. 521, Pt. F, §§1, 2 (AMD).



14 §6322. Hearing and judgment

After hearing, the court shall determine whether there has been a breach of condition in the plaintiff's mortgage, the amount due thereon, including reasonable attorney's fees and court costs, the order of priority and those amounts, if any, that may be due to other parties that may appear and whether any public utility easements held by a party in interest survive the proceedings. For purposes of this section, "public utility easements" has the same meaning as set forth in section 6321. [1991, c. 744, §3 (AMD).]

If the court determines that such a breach exists, a judgment of foreclosure and sale must issue providing that if the mortgagor or the mortgagor's successors, heirs and assigns do not pay the sum that the court adjudges to be due and payable, with interest within the period of redemption, the mortgagee shall proceed with a sale as provided. If the mortgagor or the mortgagor's successors, heirs and assigns pay to the mortgagee the sum that the court adjudges to be due and payable to the mortgagee with interest within the period of redemption, then the mortgagee shall forthwith discharge the mortgage and file a dismissal of the action for foreclosure with the clerk of the court. [RR 2013, c. 2, §27 (COR).]

On mortgages executed prior to October 1, 1975, unless the mortgage contains language to the contrary, the period of redemption shall be one year from the date of the judgment. On mortgages executed on or after October 1, 1975, the period of redemption shall be 90 days from the date of the judgment. In either case, the redemption period shall begin to run upon entry of the judgment of foreclosure, provided that no appeal is taken. [1983, c. 447, §3 (AMD).]

SECTION HISTORY

1975, c. 552, §5 (NEW). 1977, c. 618, (RPR). 1983, c. 447, §3 (AMD). 1991, c. 744, §3 (AMD). RR 2013, c. 2, §27 (COR).



14 §6322-A. Notice to tenants of foreclosure judgment

The mortgagee shall, after entry of final judgment in favor of the mortgagee, provide a copy of the foreclosure judgment to any residential tenant of the premises. Upon request from a mortgagee, the mortgagor shall provide the name, address and other contact information for any residential tenant. A residential tenant who receives written notice under this section is not required to file any responsive pleadings and must receive written notice of all subsequent proceedings including all matters through and including sale of the property. The mortgagee shall provide written notice to the residential tenant if the mortgagee knows or should know by exercise of due diligence that the property is occupied as a residential rental unit. Notice may be provided to a residential tenant by first class mail and registered mail at the residential tenant's last known address only after the mortgagee has made 2 good faith efforts to provide written notice to the residential tenant in person. A residential tenant may not be evicted unless a mortgagee institutes an action for forcible entry and detainer pursuant to section 6001 after providing the notice required by this section and after the expiration of the redemption period. This section may not be construed to prohibit an action for forcible entry and detainer in accordance with section 6001 for a reason that is not related to a judicial foreclosure action. The failure to provide the notice required by this section does not affect the validity of the foreclosure sale. [2009, c. 476, Pt. B, §8 (AMD); 2009, c. 476, Pt. B, §9 (AFF).]

SECTION HISTORY

2009, c. 402, §19 (NEW). 2009, c. 476, Pt. B, §8 (AMD). 2009, c. 476, Pt. B, §9 (AFF).



14 §6323. Sale following expiration of period of redemption

1. Procedures for all civil actions. Upon expiration of the period of redemption, if the mortgagor or the mortgagor's successors, heirs or assigns have not redeemed the mortgage, any remaining rights of the mortgagor to possession terminate, and the mortgagee shall cause notice of a public sale of the premises stating the time, place and terms of the sale to be published once in each of 3 successive weeks in a newspaper of general circulation in the county in which the premises are located, the first publication to be made not more than 90 days after the expiration of the period of redemption. Except when otherwise required under 12 Code of Federal Regulations, Section 1024.41 or any successor provision, the public sale must be held not less than 30 days nor more than 45 days after the first date of that publication. Except for sales of premises that the court has determined to be abandoned pursuant to section 6326, the public sale may be adjourned, for any time not exceeding 7 days and from time to time until a sale is made, by announcement to those present at each adjournment. For sales of premises that the court has determined to be abandoned pursuant to section 6326, the public sale may be adjourned once for any time not exceeding 7 days, except that the court may permit one additional adjournment for good cause shown. Adjournments may also be made in accordance with the requirements of 12 Code of Federal Regulations, Section 1024.41 or any successor provision. The mortgagee, in its sole discretion, may allow the mortgagor to redeem or reinstate the loan after the expiration of the period of redemption but before the public sale. The mortgagee may convey the property to the mortgagor or execute a waiver of foreclosure, and all other rights of all other parties remain as if no foreclosure had been commenced. The mortgagee shall sell the premises to the highest bidder at the public sale and deliver a deed of that sale and the writ of possession, if a writ of possession was obtained during the foreclosure process, to the purchaser. The deed conveys the premises free and clear of all interests of the parties in interest joined in the action. The mortgagee or any other party in interest may bid at the public sale. If the mortgagee is the highest bidder at the public sale, there is no obligation to account for any surplus upon a subsequent sale by the mortgagee. Any rights of the mortgagee to a deficiency claim against the mortgagors are limited to the amount established as of the date of the public sale. The date of the public sale is the date on which bids are received to establish the sales price, no matter when the sale is completed by the delivery of the deed to the highest bidder. If the property is conveyed by deed pursuant to a public sale in accordance with this subsection, a copy of the judgment of foreclosure and evidence of compliance with the requirements of this subsection for the notice of public sale and the public sale itself must be attached to or included within the deed, or both, or otherwise be recorded in the registry of deeds.

[ 2013, c. 521, Pt. C, §1 (AMD) .]

2. Additional notice requirements for civil actions commenced on or after January 1, 1995. In foreclosures by civil action commenced on or after January 1, 1995, the mortgagee shall cause notice of the public sale to be mailed by ordinary mail to all parties who appeared in the foreclosure action or to their attorneys of record. The notice must be mailed no less than 30 calendar days before the date of sale. Failure to provide notice of the public sale to any party who appeared does not affect the validity of the sale.

[ 1993, c. 544, §1 (NEW) .]

3. Extension of deadline. Upon a showing of good cause, the court may extend a deadline established by this section for the publication of the notice of sale or conducting the public sale.

[ 2009, c. 402, §20 (NEW) .]

SECTION HISTORY

1975, c. 552, §5 (NEW). 1983, c. 447, §4 (RPR). 1993, c. 373, §2 (AMD). 1993, c. 544, §1 (RPR). 2005, c. 291, §1 (AMD). 2007, c. 103, §1 (AMD). 2009, c. 402, §20 (AMD). 2013, c. 521, Pt. C, §1 (AMD).



14 §6324. Proceeds of sale

After first deducting the expenses incurred in making the sale, the mortgagee shall disburse the remaining proceeds in accordance with the provisions of the judgment. The mortgagee shall file a report of the sale and the disbursement of the proceeds therefrom with the court and shall mail a copy to the mortgagor at the mortgagor's last known address. This report need not be accepted or approved by the court, provided that the mortgagor or any other party in interest may contest the accounting by motion filed within 30 days of receipt of the report, but any such challenge may be for money only and does not affect the title to the real estate purchased by the highest bidder at the public sale. Any deficiency must be assessed against the mortgagor and an execution must be issued by the court therefor. In the event the mortgagee has been the purchaser at the public sale, any deficiency is limited to the difference between the fair market value of the premises at the time of the public sale, as established by an independent appraisal, and the sum due the mortgagee as established by the court with interest plus the expenses incurred in making the sale. Any surplus must be paid to the mortgagor, the mortgagor's successors, heirs or assigns in the proceeding. If the mortgagor has not appeared personally or by an attorney, the surplus must be paid to the clerk of courts, who shall hold the surplus in escrow for 6 months for the benefit of the mortgagor, the mortgagor's successors, heirs or assigns and, if the surplus remains unclaimed after 6 months, the clerk shall pay the surplus to the Treasurer of State to be credited to the General Fund until it becomes unclaimed under the Uniform Unclaimed Property Act, and report and pay it to the State in accordance with that Act. [2003, c. 20, Pt. T, §10 (AMD).]

SECTION HISTORY

1975, c. 552, §5 (NEW). 1983, c. 447, §5 (AMD). 1987, c. 691, §2 (AMD). 1997, c. 508, §B4 (AMD). 1997, c. 508, §A3 (AFF). 2003, c. 20, §T10 (AMD).



14 §6325. Exceptions

The method of foreclosure set forth in sections 6321 to 6324 may be used for the foreclosure of all real property mortgages, except for railroad mortgages, so called, or for indentures or deeds of trust securing bond issues of corporations wherein the method of foreclosure or sale is provided in the indenture or deed of trust or any similar instrument; provided that any such railroad mortgage, corporate indenture, deed of trust or similar instrument executed subsequent to January 1, 1976, shall be subject to this subchapter unless the applicability of this chapter is expressly negated in such instrument. The method of foreclosure set forth in sections 6321 to 6324 shall not apply to tax lien mortgages created under Title 36. [1981, c. 698, §87 (AMD).]

SECTION HISTORY

1975, c. 552, §5 (NEW). 1977, c. 564, §70 (AMD). 1981, c. 698, §87 (AMD).



14 §6326. Order of abandonment for residential properties in foreclosure

1. Plaintiff request. The plaintiff in a judicial foreclosure action may present evidence of abandonment as described in subsection 2 and may request a determination pursuant to subsection 3 that the mortgaged premises have been abandoned if:

A. More than 50% of the mortgaged premises is used for residential purposes; and [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

B. The mortgaged premises are the subject of an uncontested foreclosure action or an uncontested foreclosure judgment has been issued with respect to the premises and a foreclosure sale with respect to the premises is pending pursuant to this subchapter. An action or judgment is uncontested if:

(1) The mortgagor has not appeared in the action to defend against foreclosure;

(2) There has been no communication from or on behalf of the mortgagor to the plaintiff for at least 90 days showing any intent of the mortgagor to continue to occupy the premises or there is a document of conveyance or other written statement, signed by the mortgagor, that indicates a clear intent to abandon the premises; and

(3) Either all mortgagees with interests that are junior to the interests of the plaintiff have waived any right of redemption pursuant to section 6322 or the plaintiff has obtained or has moved to obtain a default judgment against such junior mortgagees. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

[ 2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF) .]

2. Evidence of abandonment. For the purposes of this section, evidence of abandonment showing that the mortgaged premises are vacant and the occupant has no intent to return may include, but is not limited to, the following:

A. Doors and windows on the mortgaged premises are continuously boarded up, broken or left unlocked; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

B. Rubbish, trash or debris has observably accumulated on the mortgaged premises; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

C. Furnishings and personal property are absent from the mortgaged premises; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

D. The mortgaged premises are deteriorating so as to constitute a threat to public health or safety; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

E. A mortgagee has changed the locks on the mortgaged premises and neither the mortgagor nor anyone on the mortgagor's behalf has requested entrance to, or taken other steps to gain entrance to, the mortgaged premises; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

F. Reports of trespassers, vandalism or other illegal acts being committed on the mortgaged premises have been made to local law enforcement authorities; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

G. A code enforcement officer or other public official has made a determination or finding that the mortgaged premises are abandoned or unfit for occupancy; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

H. The mortgagor is deceased and there is no evidence that an heir or personal representative has taken possession of the mortgaged premises; and [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

I. Other reasonable indicia of abandonment. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

[ 2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF) .]

3. Court determination of abandonment; vacation of order. The plaintiff may at any time after commencement of a foreclosure action under section 6321 file with the court a motion to determine that the mortgaged premises have been abandoned.

A. If the court finds by clear and convincing evidence, based on testimony or reliable hearsay, including affidavits by public officials and other neutral nonparties, that the mortgaged premises have been abandoned, the court may issue an order granting the motion and determining that the premises are abandoned. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

B. The court may not grant the motion if the mortgagor or a lawful occupant of the mortgaged premises appears and objects to the motion. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

C. The court shall vacate the order under paragraph A if the mortgagor or a lawful occupant of the mortgaged premises appears in the action and objects to the order prior to the entry of judgment. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

[ 2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF) .]

4. Effect of court determination of abandonment. Upon the issuance of an order of abandonment under subsection 3 determining that the mortgaged premises are abandoned:

A. The foreclosure action may be advanced on the docket and receive priority over other cases as the interests of justice require; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

B. The period of redemption provided for in section 6322 is shortened to 45 days from the later of the issuance of the judgment of foreclosure and the order of abandonment; [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

C. If the mortgaged premises include dwelling units occupied by tenants as their primary residence, the plaintiff shall assume the duties of landlord for the rental units as required by chapter 709 upon the later of the issuance of the judgment of foreclosure and the order of abandonment; and [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

D. The plaintiff shall notify the municipality in which the premises are located and shall record the order of abandonment in the appropriate registry of deeds within 30 days from the later of the issuance of the judgment of foreclosure and the order of abandonment. [2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF).]

[ 2013, c. 521, Pt. B, §1 (NEW); 2013, c. 521, Pt. B, §2 (AFF) .]

SECTION HISTORY

2013, c. 521, Pt. B, §1 (NEW). 2013, c. 521, Pt. B, §2 (AFF).









Chapter 715: INTERPLEADER COMPACT

Subchapter 1: COMPACT

14 §6351. Purpose -- Article I

The aims of this compact are to promote comity and judicial cooperation among the states party thereto; and to relieve from undue risk and uncertainty, a person who may be subject to double or multiple liability because of the existence of adverse claimants, one or more of whom in the absence of this compact may not be subject to the jurisdiction of the adjudicating court, when such person makes all reasonable efforts to secure judicial determination and discharge of his liability.



14 §6352. Definitions -- Article II

For the purpose of this compact the following definitions shall apply:

1. State. A state shall mean

A. A state of the United States or any territory or possession of the United States and the District of Columbia acting under Article I, section 10, clause 3, of the Constitution of the United States in entering this compact with an American or a foreign jurisdiction, or

B. A state of the community of nations and any component governmental unit of such a state which under the laws thereof may validly become party to this compact.

2. Person. A person shall include any entity capable of suing or being sued in the state in which the interpleader is pending.

3. Interpleader. Interpleader shall mean a judicial procedure by which 2 or more persons who have adverse claims against a 3rd person may be required to litigate these claims in one proceeding.



14 §6353. Service of process -- Article III

1. Personal jurisdiction. Service of process sufficient to acquire personal jurisdiction may be made within a state party to this compact, by a person who institutes an interpleader proceeding or interpleader part of a proceeding in another state, party to this compact, provided that such service shall fulfill the requirements for service of process of the state in which the service is made and provided further that such service shall meet the minimum standards for service of the jurisdiction where the proceeding is pending.

2. Validity. No such service of process shall be valid unless either:

A. The subject matter of the proceeding is specific real property or tangible personal property situated within the state in which the proceeding is pending; or

B. One or more of the claimants shall be either a permanent resident or domiciliary of the state in which the proceeding is pending; or

C. A significant portion of the transaction out of which the proceeding shall have arisen shall have taken place in the state in which the proceeding is pending; or

D. One of the claimants shall have initiated the action.



14 §6354. Scope of interpleader unaffected -- Article IV

Nothing in this compact shall be construed to change any requirement or limitation on the scope of interpleader of the state in which the interpleader proceeding is pending except in relation to acquisition of personal jurisdiction.



14 §6355. Finality of judgment -- Article V

No judgment obtained against any person in any proceeding to which he had become a party by reason of service of process effected pursuant to the provisions of this compact shall be subject to attack on the ground that the adjudicating court did not have personal jurisdiction over such person.



14 §6356. Enactment -- Article VI

1. Effective date. This compact shall enter into force and effect as to a state one year from the date it has taken whatever action may be necessary pursuant to its required processes to make this compact part of the laws of such state and the appropriate authority of such state shall have deposited a duly authenticated copy of its statute, proclamation, order or similar official pronouncement having the force of law and embodying this compact as law with the appropriate officer or agency of each of the states party thereto. In the statute, proclamation, order or similar act by which a state adopts this compact, it shall specify the officer or agency with whom the documents referred to in this Article shall be deposited.

2. Applicability. Unless the statute, proclamation, order or similar act by which a state adopts this compact shall specify otherwise, and name the states with which the state intends to compact, such adoption shall apply to all other states then party to or who may subsequently become party to this compact. In the event that a state shall enter this compact with some states but not with others, the deposit of documents required by subsection 1 shall be effected only with those states to which the adopting state specifies an intention to be bound.



14 §6357. Withdrawal -- Article VII

1. Notice. This compact shall continue in force and remain binding on a party state until such state shall withdraw therefrom. To be valid and effective, any withdrawal must be preceded by a formal notice in writing of one year from the appropriate authority of that state. Such notice shall be communicated to the same officer or agency in each party state with which the notice of adoption was deposited pursuant to Article VI. In the event that a state wishes to withdraw with respect to one or more states, but wishes to remain a party to this compact with other states party thereto, its notice of withdrawal shall be communicated only to those states with respect to which withdrawal is contemplated.

2. Service of process. Withdrawal shall not be effective as to service of process accomplished pursuant to this compact prior to the actual date of withdrawal.

3. Adoption. Any state receiving a notice of adoption from another state may by action of its executive head within a year from the receipt of such notice in the manner provided for withdrawal in subsection 1 specify its intention not to be bound to the state depositing such notice and such adoption thereupon shall not be binding upon the state so acting.



14 §6358. Severability and construction -- Article VIII

The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state, or in the case of a component governmental unit, to the constitution of the state of which it is a part, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held invalid or contrary to the constitution of any government participating therein the compact shall remain in full force and effect as to the remaining governments and in full force and effect as to the government affected as to all severable matters. It is the intent that the provisions of this compact shall be reasonably and liberally construed.






Subchapter 2: PROVISIONS RELATING TO COMPACT

14 §6401. Ratification

The Interpleader Compact is approved, ratified, adopted and entered into by this State as a party state to take effect between this State and any other state or states as defined in said compact when entered into in accordance with the terms of said compact by said other state or states and not disapproved by the Governor of this State under Article VII, subsection 3, of such compact.



14 §6402. Secretary of State as receiving officer

The Secretary of State is hereby designated as the officer to receive all documents deposited pursuant to Articles VI and VII. The Secretary of State is directed to act as the repository for all such documents and to keep and make available upon request a complete list of the states with which this State is party to the Interpleader Compact, together with such other information as may be in his possession concerning the status of such compact in respect to enactment and withdrawals therefrom.



14 §6403. Duties of Governor

As used in Article VII, subsection 3, of the Interpleader Compact, the phrase "executive head" shall mean the Governor of this State. In the event that the Governor shall take any action pursuant to Article VII, subsection 3, of such Interpleader Compact, he shall promptly notify the Secretary of State and shall deposit with him copies of any and all official communications and documents relating to such action. The Governor shall take appropriate action pursuant to Article VII, subsection 3, of the Interpleader Compact so as not to become party thereto with any state not recognized by the United States of America or with any state the features of whose legal system make the equitable operation of said compact impracticable.









Chapter 717: NATURALIZATION AND CITIZENSHIP

14 §6451. Jurisdiction; applications for naturalization

The Superior Court shall have jurisdiction of applications for naturalization. No other court established by this State shall entertain any primary or final declaration or application made by or in behalf of an alien to become a citizen of the United States or entertain jurisdiction of the naturalization of aliens.



14 §6452. -- petitions for declaration of citizenship

The Superior Court shall have jurisdiction to hear and determine complaints of persons alleging themselves to be citizens, resident and domiciled inhabitants of this State and praying a judicial declaration of such citizenship, residence and domicile. Such complaints shall set forth the grounds upon which the application is based, shall be supported by such evidence as the court shall deem necessary and shall be filed, heard and determined in the county in which the plaintiff claims residence. If such plaintiff desires a jury trial upon his complaint, he may indorse a request therefor upon the complaint at the time of entry and shall thereupon be entitled to the same.



14 §6453. Notice to Attorney General

Notice of said complaint shall be given to the Attorney General by causing an attested copy of the same to be served upon him by an officer qualified to serve civil process, and the Attorney General may appear and be heard thereon. [1971, c. 544, §48 (AMD).]

SECTION HISTORY

1971, c. 544, §48 (AMD).



14 §6454. Change of residence

In the event of a subsequent change of residence on the part of any person so declared to be a citizen of this State, said court shall have jurisdiction and authority upon complaint therefor and like proceedings had to make a judicial declaration of such change of residence, and decree that the former judgment entered in such case shall thereafter be of no force and effect.






Chapter 719: PARTITION OF REAL ESTATE

14 §6501. Civil action

Persons seized or having a right of entry into real estate in fee simple or for life, as tenants in common or joint tenants, may be compelled to divide the same by a civil action for partition.



14 §6502. Form

Persons entitled as provided in section 6501, and those in possession or having a right of entry for a term of years, as tenants in common, may commence an action for partition in the Superior Court or District Court held in the county where such estate is by a complaint, clearly describing it and stating whether it is a fee simple, for life or for years, and the proportion claimed by them, the names of the other tenants in common and their places of residence, if known, and whether any or all of them are unknown. [1989, c. 392, §3 (AMD).]

SECTION HISTORY

1989, c. 392, §3 (AMD).



14 §6503. Service of process; publication

Service of process shall be made as in other civil actions and notice by publication to tenants whose identity or whereabouts are unknown shall be given as in other actions where publication is required.



14 §6504. Persons not notified; pleadings

A person interested and not named in the complaint, or out of the State, and not so notified as to enable him to appear earlier, may, in the discretion of the court, be permitted to appear and defend at any time before final judgment on such terms as may be imposed. Any defendant may, jointly with others or separately, allege in his answer any matter tending to show that partition ought not to be made as prayed for.



14 §6505. Guardians and agents

When an infant or mentally ill person, living in the State, has no guardian and appears to be interested, the court shall appoint a guardian ad litem for him and shall appoint an agent for persons interested who had been out of the State for one year before the action was commenced and do not return before judgment for the partition is to be made and have no actual notice of the actions.



14 §6506. Tenants in common of sawmills

Tenants in common of a sawmill may have a division of the time during which each may occupy according to his interest, as partition is made of an estate. The court may make all necessary decrees in relation thereto.



14 §6507. Defendant claiming part; separate trial

When it appears from the pleadings that one or more defendants claim to be seized of the whole of a specific parcel of the premises of which partition is prayed, there may first be a separate trial of that question only, at the discretion of the presiding justice. When it appears on trial that any defendant has no interest in the estate, he shall be heard no further and the plaintiff shall recover of him the costs of the trial.



14 §6508. Costs

When a plaintiff is found to own a less share than is claimed in his complaint, he shall have partition of such share, but the defendant recovers costs. When found entitled to have partition of the share claimed, he recovers costs of the defendant. In such cases or on default, a judgment that partition be made shall be entered. In all other cases, including default of the defendant or defendants, when judgment for partition is given, the court, after notice to all parties in interest, may, in the discretion of the presiding justice, apportion the costs between the plaintiff and defendant or defendants or allow the plaintiff to recover costs of the proceedings against the defendant or defendants to be taxed the same as in a civil action, and execution may be issued therefor.



14 §6509. Joinder or severance; death or conveyance

The owners may join or sever in their complaints. When they join and one dies or conveys his share, or when a several plaintiff dies or conveys his share, the complaint, by leave of court, may be amended by erasing his name and inserting the names of his heirs, devisees or grantees, and they may proceed with the action for their respective shares.



14 §6510. Death of defendant

The action is not abated by the death of a party defendant. His heirs or devisees or, if the estate is for a term of years, his executor or administrator may be cited to appear, and upon service on them, they shall become parties to the proceedings. The court may order such judgment, and with such costs, as the law and facts require.



14 §6511. Commissioners; appointment

After judgment that partition be made, the court shall appoint 3 or 5 disinterested persons as commissioners to make partition and set off to each his share, which shall be expressed in the warrant. Their shares may be set off together or in one tract, or the share of each may be assigned to him, at his election.



14 §6512. Oath

Before proceeding to discharge their duty, the commissioners shall be sworn to the faithful and impartial performance of it. The dedimus justice before whom they are sworn shall make his certificate thereof on the back of their warrant. [1987, c. 736, §18 (AMD).]

SECTION HISTORY

1987, c. 736, §18 (AMD).



14 §6513. Notice; majority report

The commissioners shall give reasonable notice of the time and place for making partition to all concerned who are known and within the State. They must all be present at the performance of their duties but the report of a majority is valid.



14 §6514. Exclusive possession of part; improvements

When one of the tenants in common, by mutual consent, has had the exclusive possession of a part of the estate and made improvements thereon, his share shall be assigned from or including such part. The value of the improvements made by a tenant in common shall be considered and the assignment of shares be made in conformity therewith. When any person shall have heretofore made or shall hereafter make improvements upon a part of any real estate with the consent of the owners thereof, or any of them, and such person shall have thereafter become a tenant in common of such real estate, his share shall be assigned from or including such part, and the value of the improvements so made shall be considered and the assignment of shares made in conformity therewith.



14 §6515. Parcel of greater value than share

When any parcel of the estate to be divided is of greater value than either party's share and cannot be divided without great inconvenience, it may be assigned to one party by his paying the sum of money awarded to the parties who have less than their shares, but the report shall not be accepted until the sums so awarded are paid or secured to the satisfaction of the parties entitled thereto.



14 §6516. Expenses apportioned

An account of all the charges and expenses attending the partition shall, on request of any plaintiff, be presented to the court, and the presiding justice shall determine, after notice to all concerned, the equitable proportion thereof to be paid by the several owners in the lands of which partition has been made, and execution therefor may be issued against any owner neglecting to pay.



14 §6517. New partition; excessive share or value

If a share larger than his real interest or more than equal in value to his proportion is set off to a part owner, an aggrieved part owner, who at the time of partition was out of the State and was not notified in season to prevent it, his heirs or assigns, may within 3 years thereafter apply to the court that made the partition and it shall cause a new partition to be made.



14 §6518. -- persons out of State

When a person to whom a share was left was out of the State when the partition was made and was not notified in season to prevent it, he may, within 3 years after final judgment, apply to the same court for a new partition. If it appears that the share left for him was less than he was entitled to, or that it was not equal in value to his proportion of the premises, the court may order a new partition as provided in section 6520.



14 §6519. -- persons evicted of share

When a person to whom a share has been assigned or left is evicted by an elder and better title than that of the parties to the judgment, he is entitled to a new partition of the residue, as if no partition had been made.



14 §6520. -- excess removed

In such new partition, so much shall be taken from any share as the same shall be adjudged to be in excess of its just proportion of the whole, estimated as in the condition when first divided, and no more. If improvements have been made on the part taken off, reasonable satisfaction therefor, to be estimated by the commissioners, shall be made to him who made the improvements, by him to whose share they are added. The court may issue execution therefor and for costs of the new partition.



14 §6521. Report and judgment

Commissioners in all cases shall make and sign a written return of their proceedings, and make return thereof with their warrant to the court from which it issued. Their report may be confirmed, recommitted or set aside, and new proceedings be had as before. When confirmed, judgment must be entered accordingly and recorded by the clerk and by the register of deeds of the district where the estate is. [2005, c. 683, Pt. A, §19 (AMD).]

Such judgment is conclusive on all rights of property and possession of all parties and privies to the judgment, including all persons who might have appeared and answered, except as provided.

SECTION HISTORY

2005, c. 683, §A19 (AMD).



14 §6522. Claimant not a party; judgment ineffective

When a person not a party to the proceedings claims to hold the premises described or any part thereof, in severalty, he is not precluded by the judgment for partition, but may bring his action therefor as if no such judgment had been rendered.



14 §6523. Rights of nonparties to action

When a person, not a party to the proceedings, claims a share assigned to or left for a part owner, he is concluded so far as it respects the assignment of the share, but he is not prevented from maintaining an action within the time in which it might have been brought if no judgment for partition had been rendered, for the share claimed, against the tenant in possession, the same as if the plaintiff had claimed the piece demanded, instead of an undivided part of the whole.



14 §6524. Part owners receiving no share

When a person, not a party to the proceedings, to whom no share was assigned or left, claims to have been a part owner of the estate, he is concluded so far as it respects the partition, but not from maintaining an action against each person holding a share, for his proportion of each share as owned before partition was made.



14 §6525. Rights of mortgagees or lienors

A person having a mortgage, attachment or other lien on the share in common of a part owner shall be concluded by the judgment, so far as it respects the partition, but his mortgage or lien remains in force on the part assigned or left to such part owner.






Chapter 721: PENAL BONDS

14 §6601. Actions on bonds and recognizances; jury to assess damages

In actions on bond or contract in a penal sum for the performance of covenants or agreements or on a recognizance to prosecute an appeal, when the jury finds the condition broken, they shall estimate the plaintiff's damages and judgment shall be entered for the penal sum, and execution shall issue for such damages and costs.



14 §6602. Sureties on official bond may defend

Sureties upon official bonds may appear and defend in actions against their principal whenever such sureties may ultimately be liable upon such bonds.






Chapter 723: PROCEEDINGS TO QUIET TITLE

14 §6651. Summary proceedings

A person in possession of real property, claiming an estate of freehold therein or an unexpired term of not less than 10 years, or a person who has conveyed such property or any interest therein with covenants of title or warranty, upon which he may be liable, may, if he or those under whom he claims or those claiming under him have been in uninterrupted possession of such property for 4 years or more, bring an action in the Superior Court, or in the District Court in the county or district respectively in which said real property lies, setting forth his estate, stating the source of his title, describing the premises, and averring that an apprehension exists that persons named in the complaint, or persons unknown claiming as heirs, devisees or assigns, or in any other way, by, through or under a person or persons named in the complaint, claim or may claim some right, title or interest in the premises adverse to his said estate; and that such apprehension creates a cloud upon the title and depreciates the market value of the property; and praying that such persons be summoned to show cause why they should not bring an action to try their title to the described premises. If any such supposed claimants are unknown, the plaintiff or his attorney shall so allege under oath, but the truth of the allegation shall not after decree has been filed be denied for the purpose of defeating the title established thereby. A person in the enjoyment of an easement is in possession of real property within the meaning and for the purposes of this section. [1971, c. 117, §2 (AMD).]

SECTION HISTORY

1971, c. 117, §2 (AMD).



14 §6652. Petition to remove easement

A person in possession of real property, claiming an estate of freehold therein or an unexpired term of not less than 10 years, or a person who has conveyed such property or any interest therein with covenants of title or warranty, upon which he may be liable, may, if he or those under whom he claims or those claiming under him have been in uninterrupted possession of such property for 4 years or more, bring an action in the Superior Court, or in the District Court in the county or district respectively in which said real property lies, by complaint setting forth his estate, describing the premises and averring that an apprehension exists that persons named in the complaint, or persons unknown, claim by continued and uninterrupted use for 20 years or more, by grant, prescription, custom or in any other way, an easement through or on such real property adverse to the estate of the said plaintiff and that such apprehension creates a cloud upon the title and depreciates the market value of such property; and praying that such persons be summoned to show cause why they should not bring an action to determine their legal rights in and to such easement over or upon said real estate. If such supposed claimants are unknown, the plaintiff or his attorney shall so allege under oath, but the truth of the allegation shall not after the decree has been filed be denied for the purpose of defeating the title established thereby. [1971, c. 117, §3 (AMD).]

SECTION HISTORY

1971, c. 117, §3 (AMD).



14 §6653. Complaint; grantee as party

An action under either section 6651 or 6652 shall be brought in the county or district respectively in which the real estate lies. Service in such action shall be made as in other actions on all supposed known claimants residing either in the State or outside the State, and notice to persons who are unascertained, not in being or unknown shall be given by publication as in other actions where publication is required, unless the court on motion permits posting in such public places as the court may direct in lieu of all or part of the publication ordinarily required. Upon the filing of the complaint the clerk of courts in the county, or the clerk of the District Court in the district respectively where such proceedings are pending shall file a certificate in the registry of deeds in the county or district where said land is situated, setting forth the names of the parties, the date of the complaint and the filing thereof and the description of the real estate as given in the complaint, which said certificate shall be recorded by the register of deeds, who shall receive therefor the same fee as for recording a deed. The action shall not be abated by the death of any party thereto, nor by the conveyance of the premises by deed recorded after said certificate is recorded. The grantee of any defendant named or described in the complaint, or any person claiming under such grantee, may voluntarily appear and become a party, and make any defense that would have been open to the defendant under whom he claims. If any person who becomes such grantee by conveyance recorded after the filing of the certificate does not voluntarily appear, no such conveyance by the defendant shall be given in evidence, either in the proceedings on the complaint or in any action brought thereunder to try title to the premises as provided in section 6654, and the issue shall be determined as though no such conveyance were made. [1971, c. 117, §4 (AMD).]

SECTION HISTORY

1971, c. 117, §4 (AMD).



14 §6654. Appearance of interested parties

If any person so summoned appears and claims title or an easement in the premises, or voluntarily appears as aforesaid and claims title or such easement, he shall by answer show cause why he should not be required to bring an action and try such title, or his title to such easement. The court shall make such decree respecting the bringing and prosecuting of such action as seems equitable and just. If any person so summoned appears and disclaims all right and title adverse to the plaintiff, he recovers his costs. If the court upon hearing finds that the allegations of the complaint are true and that notice by publication has been given as ordered, it shall make and enter a decree that all persons named in the complaint and all persons alleged to be unknown claiming by, through or under persons so named, and all persons named as grantees in any deed given by the defendant and recorded after the filing of the certificate, and all persons claiming under such grantee who have not so appeared, or who, having appeared, have disclaimed all right and title adverse to the plaintiff, or who, having appeared, shall disobey the order of the court to bring an action and try their title, shall be forever debarred and estopped from having or claiming any right or title adverse to the plaintiff in the premises described in the complaint; which decree shall within 30 days after it is finally granted be recorded in the registry of deeds for the county or district where the land lies, and shall be effectual to bar all right, title and interest, and all easements, of all persons, whether adults or minors, upon whom notice has been served, personally or by publication, and all persons named as grantees in any deed given by the defendant and recorded after the filing of said certificate and all persons claiming under such grantees. The court may in its discretion appoint agents or guardians ad litem to represent minors or other supposed claimants. If any person appears and claims an easement, however acquired, in such premises, he may bring an action to try the title thereto, alleging in his complaint how said easement was acquired and issue shall be framed accordingly. Any party may at his option assert such title or such easement by counterclaim in the plaintiff's action, but he shall not be required to do so. Trial of any action brought pursuant to a decree hereunder or of any counterclaim asserting such title or such easement shall be by jury, if brought in the Superior Court, unless waived. [1971, c. 117, §5 (AMD).]

SECTION HISTORY

1971, c. 117, §5 (AMD).



14 §6655. Description of unknown persons

If, in an action to quiet or establish the title to land situated in this State or to remove a cloud from the title thereto, the plaintiff, or those under whom he claims, has been in uninterrupted possession of the land described in the complaint for 4 years or more, claiming an estate of freehold therein, and seeks to determine the claims or rights of any persons who are unascertained, not in being, unknown or out of the State, or who cannot be actually served with process and made personally amenable to the decree of the court, such persons may be made defendants and, if they are unascertained, not in being or unknown, they may be described generally as the heirs or legal representatives of A.B., or such persons as shall become heirs, devisees or appointees of C.D., a living person, or persons claiming under A.B. It shall not be necessary for the maintenance of such action that the defendants shall have a claim or the possibility of a claim resting upon an instrument, the cancellation or surrender of which would afford the relief desired; but it shall be sufficient that they claim or may claim by purchase, descent or otherwise, some right, title, interest or estate in the land which is the subject of the action and that their claim depends upon the construction of a written instrument or cannot be met by the plaintiffs without the production of evidence. Two or more persons who claim to own separate and distinct parcels of land in the same county by titles derived from a common source, or 2 or more persons who have separate and distinct interests in the same parcel, may join as plaintiffs in any action brought under this section.



14 §6656. Service on missing defendant; agent; expenses

Service in such action shall be as provided in section 6653. Notice given under this section shall be constructive service on all the defendants. If, after notice has been given or served as ordered by the court and the time limited in such notice for the appearance of the defendants has expired, the court finds that there are or may be defendants who have not been actually served with process and who have not appeared in the action, it may of its own motion, or on the representation of any party, appoint an agent, guardian ad litem or next friend for any such defendant, and if any such defendants have or may have conflicting interests, it may appoint different agents, guardians ad litem or next friends to represent them. The cost of appearance of any such agent, guardian ad litem or next friend, including the compensation of his counsel, shall be determined by the court and paid by the plaintiff, against whom execution may issue therefor in the name of the agent, guardian ad litem or next friend.



14 §6657. Proceedings in court

After all the defendants have been served with process or notified as provided in section 6656, and after the appointment of an agent, guardian ad litem or next friend, if such appointment has been made, the court may proceed as though all the defendants had been actually served with process. Such action shall be a proceeding in rem against the land, and a decree establishing or declaring the validity, nature or extent of the plaintiff's title may be entered, and shall operate directly on the land and shall have the force of a release made by or on behalf of all defendants of all claims inconsistent with the title established or declared thereby. This section and sections 6655 and 6656 shall not prevent the court from exercising jurisdiction in personam against the defendants who have been actually served with process and who are personally amenable to its decrees.



14 §6658. Action by owners of wild land

Any person or persons claiming an estate of freehold in wild lands or in an interest in common and undivided therein, if the plaintiff and those under whom he claims has for 4 years next prior to the filing of the complaint held such open, exclusive, peaceable, continuous and adverse possession thereof as comports with the ordinary management of wild lands in this State, may maintain an action to quiet or establish the title thereto or to remove a cloud from the title thereto, as provided in sections 6655 to 6657.



14 §6659. Action by abutters of discontinued road or way

Any person or persons claiming an estate of freehold in a discontinued road or way, or in a portion thereof, or an interest in common and undivided therein, may maintain an action as provided in sections 6651 to 6654, or as provided in sections 6655 to 6657 in regard to said discontinued road or way, or portion thereof, without the need or necessity of showing 4 years of possession next prior to the filing of the complaint, provided that the claim of said person or persons to the discontinued road or way, or portion thereof, is based upon fee simple ownership of the land immediately adjoining said discontinued road or way. [1971, c. 577, (NEW).]

SECTION HISTORY

1971, c. 577, (NEW).



14 §6660. Burden of proof

In the trial of any action regarding title to a discontinued road or way, or portion thereof, brought pursuant to a decree under section 6654 or pursuant to sections 6655 to 6657, or of a counterclaim asserted pursuant to section 6654, the burden of proof concerning the construction of any deed or conveyance shall be borne by the party which is adverse to the party so owning said land immediately adjoining the discontinued road or way. [1971, c. 577, (NEW).]

SECTION HISTORY

1971, c. 577, (NEW).



14 §6661. Application

Sections 6659 and 6660 apply only in built-up areas as defined in Title 29-A, section 2074, subsection 2 in such cities and towns whose population exceeds 5,000 according to the last Federal Decennial Census. [1995, c. 65, Pt. A, §42 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

SECTION HISTORY

1971, c. 577, (NEW). 1977, c. 78, §112 (AMD). 1995, c. 65, §A42 (AMD). 1995, c. 65, §§A153,C15 (AFF).



14 §6662. Extinguishment of mineral rights

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Mineral" means all naturally occurring mineral deposits, including hydrocarbons and peat, but excluding sand, gravel and water. [1983, c. 189, (NEW).]

B. "Mineral interest" means the interest in minerals which is created by an instrument transferring by grant, assignment, lease or otherwise, any interest in any mineral. [1983, c. 189, (NEW).]

C. "Use of the mineral interest" means:

(1) Payment of rents or royalties for the option or exercise of mineral rights;

(2) Payment of any excise tax under Title 36, sections 2851 to 2865;

(3) Extraction of minerals from the ground in quantities in excess of that necessary to conduct exploratory activity; or

(4) Filing of a statement of claim under subsection 3. [1983, c. 189, (NEW).]

[ 1983, c. 189, (NEW) .]

2. Claim. A person claiming an estate in a mineral interest may maintain an action, as provided in sections 6651 to 6654 or sections 6655 to 6657, without the necessity of showing 4 years of possession next prior to filing of that complaint, provided that the person is the fee simple owner of the land which is subject to that interest.

[ 1983, c. 189, (NEW) .]

3. Assertion of claim. An owner, assignee or lessee of a mineral interest may file a statement of claim with the registrar of deeds of the county in which the land subject to the mineral interest is located. The claim shall contain his name and address, a description of the land that is subject to that interest and a legal description of the mineral interest.

[ 1983, c. 189, (NEW) .]

4. Court; finding. The court, in an action brought under subsection 2, shall find that the mineral interest is extinguished and shall order that title to the mineral interest is in the complainant if:

A. The owner, assignee or lessee of the mineral interest has failed to make use of the mineral interest during a period of 50 consecutive years next prior to the filing of the complaint; and [1983, c. 189, (NEW).]

B. Two years have passed since notice of the complaint under subsection 2 was served and the owner, assignee or lessee of the mineral interest has not filed a statement of claim under subsection 3 during that period. [1983, c. 189, (NEW).]

[ 1983, c. 189, (NEW) .]

SECTION HISTORY

1983, c. 189, (NEW).



14 §6663. Claim of prescriptive easement over abandoned way (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 677, §1 (NEW). 1995, c. 244, §1 (RP).






Chapter 725: REAL ACTIONS

Subchapter 1: GENERAL PROVISIONS

14 §6701. Recovery of estates by real action

Any estate in fee simple, in fee tail, for life or for any term of years may be recovered by a real action.



14 §6702. Plaintiff must have right of entry

No such action shall be maintained unless, at the time of commencing it, the plaintiff had such right of entry. No descent or discontinuance shall defeat any right of entry for the recovery of real estate.



14 §6703. Recovery of specific or undivided part

The plaintiff may recover a specific part or undivided portion of the premises to which he proves a title, although less than he demanded.



14 §6704. Writs of possession; judgment conclusive

If the plaintiff recovers judgment in any such case, the court may order one or more writs of possession to issue, as may be necessary, against all such as have been so notified, whether they appeared and defended or not; and such judgment is conclusive on them.

Within 30 days after the judgment is recovered, the clerk of the court from which the judgment issues shall forward to the registry of deeds in the county where the real estate is situated a true copy of the property described in the judgment, together with the names of the parties, the date of judgment and the term of court in which the judgment was rendered, and the register of deeds receiving such copy shall forthwith file the same, minuting thereon the time of the reception thereof, and record in the same manner as a deed of real estate, and the fee of the clerk of the court for preparing the copy shall be $1 and the register of deeds shall be paid the fee set in Title 33, section 751 for entering and recording the same. Such sums shall be paid by the plaintiff. [1981, c. 279, §8 (AMD).]

SECTION HISTORY

1981, c. 279, §8 (AMD).



14 §6705. Election by plaintiff to abandon

Judgment on such verdict shall not be entered for 10 days or such further time as the court may order, during which time the plaintiff may make his election on record to abandon the premises to the defendant at the value estimated by the jury and file with the clerk for the use of the defendant a bond in the penal sum of 3 times the estimated value of the premises, with sureties approved by the court, conditioned to refund such estimated value, with interest, to the defendant, his heirs or assigns, if they are evicted from the land within 20 years by a title better than that of the plaintiff. If such election is made and bond filed, judgment shall be rendered against the defendant for the sum so estimated by the jury, and costs.



14 §6706. Installment payments by defendant

At the end of one year, execution may issue for such sum with one year's interest thereon and costs, unless the defendant shall have deposited with the clerk of the court for the plaintiff's use, one year's interest on said sum, and 1/3 of the principal sum, and all the costs, if taxed and filed, and in that case no execution shall issue at the time.

If within 2 years after the rendition of judgment, the defendant pays one year's interest on the balance of the judgment due and 1/3 of the original judgment, execution shall be further stayed. Otherwise it may issue for 2/3 of the original amount of the judgment and interest thereon.

If the defendant, within 3 years after judgment, pays into the clerk's office the remaining 1/3 and interest thereon, having made the other payments, execution shall never issue. Otherwise, it may issue for the 1/3 and one year's interest thereon. The premises shall be held as security for the amount of the judgment, liable to be taken in execution for the amount and interest, until 60 days after an execution might have issued, notwithstanding any intermediate conveyance, attachment or seizure upon execution; and such execution may be extended on said land or any part of it; or it may be sold on execution like an equity of redemption; in either case, subject to the right of redemption as in those cases. An execution or writ of possession may issue at any time within 3 months after default of payment by the defendant, in cases mentioned in this section, although it is more than a year after the rendition of judgment.



14 §6707. Defendant's remedy if evicted

If the defendant or his heirs are evicted by a better title from the land so abandoned to him, and they had notified the plaintiff or his heirs to aid them in their defense against such title, they, their executors or administrators may recover back the money so paid, with lawful interest, of said plaintiff or his representatives; but if no notice was given, the defendant, in an action against the original plaintiff to recover the price paid for the premises, may show that he was evicted by a title better than that of the plaintiff.



14 §6708. Commitment of waste after judgment prohibited

No defendant, after judgment is entered against him for the appraised value of the premises, shall unnecessarily cut wood, take away timber or make any strip or waste on the land until the amount of such judgment is satisfied.



14 §6709. Disqualification of juror interested in similar questions

No person who, as proprietor or occupant, is interested in a similar question shall sit as juror in the trial of a cause when the value of buildings and improvements made on the demanded premises, and the value of the premises, are to be estimated.



14 §6710. View by jury

Either party may have a view by the jury of the place in question, if in the opinion of the court it is necessary to a just decision. The party moving for it shall advance to the jury such sum as the court orders, to be taxed against the adverse party if the cause is decided against him on the merits or through his default.



14 §6711. Demand for life estate

If the plaintiff claims an estate for life only in the premises and pays a sum allowed to the defendant for improvements, he or his executor or administrator, at the termination of his estate, is entitled to receive of the remainderman or reversioner the value of such improvements as they then exist; and shall have a lien therefor on the premises as if they had been mortgaged for its payment, and may keep possession until it is paid. If the parties cannot agree on the existing value, it may be settled as in case of the redemption of mortgaged real estate.



14 §6712. Impeachment of plaintiff's title deeds

In all actions respecting lands or any interest therein, a title deed offered in evidence may be impeached by the defendant as obtained by fraud, where the grantor, if a party, could impeach it, if the defendant has been in the open, peaceable and adverse possession of the premises for 20 years.






Subchapter 2: PARTIES

14 §6751. Joinder of plaintiffs

Persons claiming as tenants in common or joint tenants may all, or any 2 or more, join in an action for recovery of lands, or one may sue alone.



14 §6752. Guardians for minors

In such case, if any heir is a minor, the court shall order notice to the guardian, and may appoint a guardian ad litem, if necessary, and direct all necessary amendments in the forms of proceeding.






Subchapter 3: DISSEIZORS

14 §6801. Disseizor defined

Every person alleged to be in possession of the premises demanded in such action, claiming any freehold therein, may be considered a disseizor for the purpose of trying the right.



14 §6802. Defendant ousting plaintiff deemed disseizor

If the person in possession has actually ousted the plaintiff or withheld the possession, he may, at the plaintiff's election, be considered a disseizor for the purpose of trying the right, although he claims an estate therein less than a freehold.






Subchapter 4: SURVEYORS

14 §6851. Court may appoint and protect surveyors

The court may appoint a surveyor to run lines and make plans of lands demanded in a real or mixed action, or in an action in which the title to land is involved, as shown by the pleadings filed, on motion of either party. If he is prevented by force, menaces or fear from performing the duties assigned him, the court may issue a warrant to the sheriff, commanding him with suitable aid to prevent such opposition. In the execution of such warrant, he may exercise all the power pertaining to his office. All persons refusing their aid when called for by him are liable to the same penalties as in like cases.



14 §6852. Fees of surveyor; determination of amount paid by parties

The amount of the fees and necessary expenses of the surveyor shall be fixed and determined by the court upon the acceptance of the report, and shall be paid as follows: After notice to all parties and a hearing held thereon, the court may fix and determine the amount to be paid by the parties to the action, or by either of the parties, and the amount determined to be due from the parties, or by either of the parties, shall have the force and effect of a judgment in favor of the surveyor against the parties or either of the parties and any execution upon the judgment may run against the body of the party or of either of the parties. [1983, c. 191, (AMD).]

SECTION HISTORY

1977, c. 72, (AMD). 1983, c. 191, (AMD).






Subchapter 5: PROOF

14 §6901. Proof of seizin

The plaintiff need not prove an actual entry under his title; but proof that he is entitled to an estate in the premises and that he has a right of entry therein is sufficient proof of his seizin.



14 §6902. Degree of proof to recover

If the plaintiff proves that he is entitled to an estate in the premises and had a right of entry therein when he commenced his action, he shall recover the premises, unless the defendant proves a better title in himself.






Subchapter 6: RENTS, PROFITS AND IMPROVEMENTS

14 §6951. Meaning of possession and improvement

A possession and improvement of land by a defendant are within the meaning of this chapter, although a portion of it is woodland and uncultivated, and although not wholly surrounded by a fence or rendered inaccessible by other obstructions, if they have been open, notorious, exclusive and comporting with the usual management and improvement of a farm by its owner.



14 §6952. Determination of rents and profits

The rents and profits for which the defendant is liable are the clear annual value of the premises while he was in possession, after deducting all lawful taxes paid by him and the necessary and ordinary expenses of repairs, cultivation of the land or collection of the rents and profits.



14 §6953. Allowance for improvements

In estimating the rents and profits, the value of the use by the defendant of improvements made by himself or by those under whom he claims shall not be allowed to the plaintiff.



14 §6954. Defendant not liable for over 6 years' rents

The defendant is not liable for the rents and profits for more than 6 years, nor for waste or other damage committed before that time, unless the rents and profits are allowed as an offset to his claim for improvements.



14 §6955. Recovery of damages against other persons

Nothing herein contained shall prevent the plaintiff from maintaining an action for mesne profits or for damage to the premises against any person, except the defendant in a real action who has had possession of the premises or is otherwise liable to such action.



14 §6956. Betterments allowed after 6 years' possession

When the demanded premises have been in the actual possession of the defendant or of those under whom he claims for 6 successive years or more before commencement of the action, such defendant shall be allowed a compensation for the value of any buildings and improvements on the premises made by him or by those under him whom he claims, to be ascertained and adjusted as provided.



14 §6957. Tenant ousted after 6 years may recover for improvements

When a person makes entry into lands or tenements of which the tenant in possession, or those under whom he claims, have been in actual possession for 6 years or more, and withholds from such tenant the possession thereof, the tenant may recover of the person so entering, or of his executor or administrator, the increased value of the premises by reason of the buildings and improvements made by the tenant or by those under whom he claims, to be ascertained by the principles hereinbefore provided. These provisions extend to the grantee or assignee of the tenant in dower and of any other life estate. A lien is created on the premises in favor of such claim, to be enforced by an action commenced within 3 years after such entry. It is no bar to such action if the tenant, to avoid cost, yields to the superior title.



14 §6958. Defendant may have betterments

The defendant shall have the benefit of this chapter as to the increased value of premises when the cause, including all real actions brought by a reversioner or remainderman, or his assigns, after the termination of a tenancy in dower, or any other life estate, against the assignee or grantee of the tenant of the life estate, or against his heirs or legal representatives, is determined in favor of the plaintiff.



14 §6959. Request of either party for appraisal of improvements

The responsive pleading of the defendant shall state as a counterclaim any claim which he has to compensation for buildings and improvements on the premises and may request an estimation by the jury of the increased value of the premises by reason thereof. The plaintiff may file a request, in writing, that the jury would estimate what would have been the value of the premises at the time of trial, if no buildings had been erected, improvements made or waste committed. Both these estimates they shall make and state in their verdict. The jury shall allow for no buildings or improvements, except those that they find were made by the defendant, his grantor or assignor, and were judicious and proper under the circumstances.



14 §6960. Valuation of betterments

If the defendant, so claiming, alleges and proves that he and those under whom he claims have had the premises in actual possession for more than 20 years prior to the commencement of the action, the jury may find that fact. In estimating the value of the premises, if no buildings had been erected or improvements made thereon, they shall find and state in their verdict what was the value of the premises when the defendant or those under whom he claims first entered thereon. The sum so found shall be deemed the estimated value of the premises. In estimating the increased value by reason of the buildings and improvements, the jury shall find and state in their verdict the value of the premises at the time of the trial, above their value when the defendant or those under whom he claims first entered thereon. The sum so found and stated shall be taken for the buildings and improvements.



14 §6961. No abandonment; payment for improvements

When the plaintiff does not elect so to abandon the premises, no writ of possession shall issue on his judgment, nor a new action be sustained for the land unless, within one year from the rendition thereof, he pays to the clerk or to such person as the court appoints for the use of the defendant, the sum assessed for the buildings and improvements, with interest thereon.



14 §6962. Restriction of right to betterments

Nothing contained in this chapter concerning rents and profits, or the estimate and allowance of the value of the buildings and improvements, shall extend to any action between a mortgagor and mortgagee, their heirs and assigns, or to any case where the defendant or the person under whom he claims entered into possession of the premises and occupied under a contract with the owner, which was known to the defendant when he entered.



14 §6963. Agreement on reference as to value of improvements

When the parties agree that the value of the buildings and improvements on the land demanded, and the value of the land, shall be ascertained by persons named on the record for that purpose, their estimate, as reported by them and recorded, is equal in its effect to a verdict.



14 §6964. Proposal of value for premises and betterments by defendant; effect

When the defendant, at any stage of such action, files a statement in open court consenting to a sum at which the buildings and improvements and the value of the demanded premises may be estimated, if the plaintiff consents thereto, judgment shall be rendered accordingly, as if such sums had been found by verdict; but if the plaintiff does not consent, and the jury does not reduce the value of the buildings and improvements below the sum offered, nor increase the value of the premises above the sum offered, he shall recover no costs after such offer; but the defendant shall recover his costs after such offer and have judgment and execution therefor, subject to section 6965.



14 §6965. Setoff of costs against improvements

In all cases where the plaintiff does not abandon the premises to the defendant, the court may, on written application of either party during the term when judgment is entered, order the costs recovered by the plaintiff to be setoff against the appraised value of the buildings and improvements on the land. A record of this order shall be made, and the court shall thereupon enter judgment according as the balance is in favor of one party or the other.






Subchapter 7: COSTS

14 §7051. Allowance and execution

Execution shall issue as in other cases for such damages as have been recovered and for full costs to the prevailing party. The court may order execution for costs to be issued against the goods and estate of a deceased party in the hands of his executor or administrator, or otherwise, according to the legal rights and liabilities of the parties.



14 §7052. Prevailing defendant entitled to costs

A defendant who by answer defends for a part only and succeeds in his defense as to all of such part shall be entitled to all costs accruing from the time of the answer.



14 §7053. No costs to plaintiff where 40 years' possession

In all real and mixed actions in which the defendant proves that he and those under whom he claims have been in the open, notorious, adverse and exclusive possession of the demanded premises, claiming in fee simple, for 40 years preceding the commencement of the action, and the jury so finds, the plaintiff recovers no costs.









Chapter 726: ALTERNATIVE ACTION FOR THE RECOVERY OF PERSONAL PROPERTY

14 §7071. Actions to recover personal property

1. Action to resolve dispute. If 2 or more persons claim a right in, title to or possession of personal property, a claimant may bring a civil action in District Court to resolve a dispute among the claimants. The plaintiff may bring the action by way of summary proceeding under subsection 2 or plenary proceeding under subsection 9.

[ 2009, c. 245, §6 (NEW) .]

2. Summary proceeding. If an action in subsection 1 is brought as a summary proceeding, the summons must state the day when the action is returnable, which may not be less than 7 days from the date of service of the summons, and must notify the defendant that in case of the defendant's failure to appear and state a defense on the return day, judgment by default will be rendered against the defendant. The defendant may appear and defend against the action without filing a responsive pleading. The action may not be joined with any other action or claim and a defendant may not file a counterclaim. The action may not be removed to Superior Court. At the hearing on the action, the plaintiff must support its claim of an interest in or other right to possession of the personal property at issue by a preponderance of the evidence.

[ 2009, c. 245, §6 (NEW) .]

3. Discovery. In a summary proceeding, the court may for cause shown allow discovery, which may be on an expedited schedule.

[ 2009, c. 245, §6 (NEW) .]

4. Venue. An action under this section may be brought in accordance with Title 4, section 155. Relocation of the personal property may not be a basis for a change of venue.

[ 2009, c. 245, §6 (NEW) .]

5. Court authority. The court has equitable power to make an appropriate order in relation to the personal property and the parties to the action and to compel obedience to its judgment and orders. A court order under this subsection may include an order regarding the location to which the personal property must be brought or kept or a turnover order under section 3131, subsection 1.

[ 2009, c. 245, §6 (NEW) .]

6. Judgment; issuance of writ of possession. When the defendant defaults or the plaintiff is otherwise entitled to judgment, the court shall render judgment concerning the possession of the personal property in favor of the plaintiff. The judgment must order the turnover of the personal property to the plaintiff on such terms as the court directs. The court may also grant preliminary, interim or other equitable relief upon a sufficient showing that the preliminary, interim or other equitable relief is justified.

Seven calendar days after the judgment is entered, the court shall upon request of the plaintiff issue a writ of possession requiring the sheriff or constable to put the plaintiff into possession of the plaintiff's personal property. This subsection does not preclude the court from granting preliminary, interim or other equitable relief.

[ 2009, c. 245, §6 (NEW) .]

7. Service and return of writ of possession; contempt. A writ of possession is returnable within 3 years from the date of issuance. The writ may be served by a sheriff or a constable. When a writ of possession has been served on the defendant by a constable or sheriff, the defendant must put the sheriff or constable into possession of the property within 2 days of the date on which the writ is served upon that defendant or the plaintiff may file a motion to have the defendant held in contempt. A proceeding upon a motion for contempt under this subsection is subject to the Maine Rules of Civil Procedure, Rule 66(d) and for the purposes of this proceeding the entry of the judgment against the defendant creates a rebuttable presumption that the defendant has the ability to put the sheriff or constable into possession of the property. This presumption shifts the burden of production of evidence to the defendent, but the burden of persuasion remains upon the plaintiff in any contempt proceeding.

[ 2009, c. 245, §6 (NEW) .]

8. Appeal. An appeal of a judgment or order under this section is governed by Title 4, section 57 and the Maine Rules of Appellate Procedure, except that any issue triable by right by a jury may be appealed to a trial de novo in Superior Court. A request to District Court for a stay pending appeal is governed by the Maine Rules of Civil Procedure, Rule 62(d).

[ 2009, c. 245, §6 (NEW) .]

9. Plenary proceeding. If an action under this section is brought as a plenary proceeding, the Maine Rules of Civil Procedure apply, except that the action may not be joined with any other action or claim and a defendant may not file a counterclaim and the action may not be removed to Superior Court.

[ 2009, c. 245, §6 (NEW) .]

10. Equitable Remedy. The remedy provided in this section is a remedy in equity and is in addition to and not in lieu of another remedy.

[ 2009, c. 245, §6 (NEW) .]

SECTION HISTORY

2009, c. 245, §6 (NEW).






Chapter 727: RECOVERY OF COLLECTION PAYMENTS FROM ATTORNEYS

14 §7101. Summary proceedings authorized

If an attorney-at-law receives money or any valuable thing on a claim left with him for collection or settlement and fails to account for and pay over the same to the claimant for 10 days after demand, he is guilty of a breach of duty as an attorney. Such claimant may file in the office of the clerk of the Superior Court in the county where such attorney resides, a motion in writing under oath setting forth the facts. Thereupon any Justice of the Superior Court shall issue an order requiring the attorney to appear on a day fixed and show cause why he should not so account and pay, and to abide the order of such justice in the premises, which shall be served by copy in hand at least 5 days before the return day.



14 §7102. Procedure

If such attorney then appears, he shall file an answer to such motion under oath and such justice may examine the parties and other evidence pertinent thereto. If he does not appear and answer, the facts set forth in the motion shall be taken as confessed. In either case such justice shall render such decree as equity requires.



14 §7103. Appeals

Either party may appeal from any ruling or decree of such justice to the law court as in any civil action.



14 §7104. Contempt for failure to comply

If the attorney does not perform the decree of such justice, he shall be committed for contempt until he does or is otherwise lawfully discharged, and his name shall be struck from the roll of attorneys.



14 §7105. Claimant may sue at common law; disclosure

The claimant may have his suit at common law against such attorney before filing such motion or after an adverse decision thereon. If judgment is recovered against the attorney in either mode, the fact shall be noted on the margin of the execution issued thereon. When the debtor is arrested thereon, he shall be committed to jail and no citation to disclose shall be issued until he has been there for 90 days.






Chapter 729: RECOVERY OF FORFEITED PROPERTY

14 §7151. Seizure of forfeited personal property

When personal property is forfeited for an offense and no special mode is prescribed for recovering it, any person entitled to the whole or part thereof may seize and keep it until final judgment unless restored on the bond as provided.



14 §7152. Restoration to claimant on giving bond

If the person claiming it for himself or another gives bond to the party seizing, with sufficient surety, to pay the appraised value when it is decreed forfeited, it shall be restored to him.



14 §7153. Appraisal

The value shall be ascertained by the appraisement of 3 disinterested persons mutually chosen by the parties, or, if they cannot agree, by a justice of the peace in the county. [1987, c. 736, §19 (AMD).]

SECTION HISTORY

1981, c. 456, §A56 (AMD). 1987, c. 736, §19 (AMD).



14 §7154. Inventory and appraisal if no claimant

If no person claims the property after such seizure, the party seizing shall cause an inventory and appraisement thereof to be made by 3 disinterested persons, under oath, appointed by a justice of the peace in the county. [1967, c. 544, §39 (AMD).]

SECTION HISTORY

1967, c. 544, §39 (AMD).



14 §7155. Libel in Superior Court; notice

The party seizing, within 20 days, shall file a complaint in the clerk's office of the Superior Court in the county where the offense was committed, stating the cause of seizure and praying for an order of forfeiture. The clerk shall thereupon make out a notice to all persons to appear at such court at the time appointed to show cause why such order should not be passed, which notice shall be published in some newspaper printed in the county, if any, if not, in the state paper, at least 14 days before the time of trial. [1967, c. 544, §40 (AMD).]

SECTION HISTORY

1967, c. 544, §40 (AMD).



14 §7156. Bond on seizure

When there is a claimant, the court may order the party seizing to give bond to him with sufficient surety for the safekeeping of the property seized, compliance with the order of court for restoration, and the payment of costs and damages, if not forfeited, and may hear and determine the cause by a jury, or without, if the parties agree, and may allow costs against the claimant. If there is no claimant, the court shall order the forfeiture and disposal of the property according to law, and a sale and distribution of the proceeds, after deducting all proper charges.



14 §7157. Complaint not supported; property restored with damages

If the complaint is not supported or is discontinued, the court shall order a restoration of the property, with costs. If the jury or court finds the seizure without probable cause, reasonable damages shall be ordered for the claimant.



14 §7158. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 544, §41 (RP).






Chapter 731: RECOVERY OF LAND GRANTS

14 §7201. Breach of condition

Where lands have been granted by the Colony or Province of Massachusetts Bay, the Commonwealth of Massachusetts or by this State, or are hereafter granted, on certain conditions alleged to have been violated, and the State claims to be revested therein, the following proceedings shall be had.



14 §7202. Filing of information

When the Legislature or Governor and Council direct, the Attorney General shall file an information in the Superior Court in the county where the lands lie stating the grant and conditions, the breaches and the claims of the State.



14 §7203. State may maintain action; service

The State may maintain an action against the person stated as holding the lands under such grant, returnable to said court, which shall be served 30 days before the return day.



14 §7204. Judgment on default

If the defendant does not appear and answer to such information, judgment shall be rendered that the State be reseized of its lands.



14 §7205. Disclaimer by defendant

If the defendant appears and disclaims holding said lands or any part thereof, the Attorney General shall take nothing by his information so far as respects the lands disclaimed. The defendant, and all subsequently claiming under him, shall be estopped from claiming or holding such disclaimed lands.



14 §7206. Claim of title by defendant

If the defendant claims all or any part of the lands under such grant and traverses the breaches, the cause shall be tried by jury, and if the issue is found in favor of the State, judgment shall be rendered that the State be reseized of said estate and for costs; but if the issue is found for the defendant, he shall have judgment for his costs to be paid from the State Treasury.



14 §7207. Defendant holding land exceeding grant

If the only alleged breach of condition is that the defendant holds more land than he has a right to hold under the grant, and it is so found by the jury or the defendant's admission, the court shall assign to him by metes and bounds so much of the land held by him as is equal in quantity to what he has a right to hold under the grant, and in such part thereof as is adjudged reasonable by the court.



14 §7208. Location by direction of court

Such part shall be located by persons appointed by the court at the expense of the defendant and a plan thereof returned to the court. If confirmed by the court, it shall order an attested copy of the location and plan to be filed in the office of the Director of the Bureau of Forestry, and judgment shall be rendered that the State be reseized of the residue and for costs. [1973, c. 460, §18 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

SECTION HISTORY

1973, c. 460, §18 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



14 §7209. Information; notice

In all other cases where an inquest is necessary, the Attorney General, without order of the Legislature, may file an information in said court describing the estate claimed and stating the title asserted thereto by the State. Notice shall be given as before mentioned if there is any tenant in possession; if not, the notice shall be given as the court orders at least 90 days before the sitting of the court to which it is returnable.



14 §7210. Proceedings, judgment and costs

If no person appears and answers to the information, or if a verdict is found that the State has good title to such estate, judgment shall be rendered that the State be seized thereof and recover costs, but if the verdict is in favor of the defendant, he shall recover his costs to be paid from the State Treasury.



14 §7211. Information to recover escheats

The Attorney General may file an information for recovering seizin by the State for any real estate supposed to have escheated to the State for want of legal heirs. The court shall order such notice thereon as it judges proper.



14 §7212. Tenant not to set up title of alien

In such case, the defendant shall not avail himself of the title of an alien, or of a subject of another nation or sovereign, or of any other person, unless he shows that he is his tenant or agent.



14 §7213. Prevailing defendant entitled to costs

If on trial the defendant proves that he is such tenant or agent, or the legal owner of such estate, he shall recover his costs to be paid as aforesaid.



14 §7214. Defendant may prevail by title subsequently acquired

If it is found that the defendant was not the legal owner of such estate nor had any right as tenant or agent when the process was commenced against him, but afterward acquired a good title, or became tenant or agent, the Attorney General shall cease further to prosecute the action; but when the defendant proves no such title to the estate as owner or interest therein as tenant or agent, judgment shall be rendered that the State be seized thereof, and recover rents and profits as in a civil action between private persons.



14 §7215. Judgment that State reseized

When judgment on information is rendered that the State be reseized or seized of any lands, the State shall be deemed in law to be so seized, and any judgment so rendered shall conclude all privies and parties and those claiming under them, so long as it remains in force, subject to section 7216.



14 §7216. Tenant under State to have betterments

If a person appears and proves himself to have a legal title to such estate and recovers it against the State or its grantee or tenant, the estate shall be liable for all expenses of improvements thereon over and above the rents and profits thereof, although the tenant and those claiming under the State had not been in possession during 6 years.



14 §7217. Determination of amount of betterments

For the purpose of ascertaining the amount of such improvements, the Attorney General or the tenant or grantee of the estate may file a complaint in the Superior Court for recovering the same. Proceedings shall be had thereon as in other civil actions to ascertain and adjust the amount.



14 §7218. Levy of execution

The sheriff, by virtue of such execution, shall sell at public auction so much of said land as is sufficient to satisfy the execution and charges unless otherwise paid.






Chapter 733: RECOVERY OF PENALTIES

14 §7251. Civil action for penalties

Penalties may be recovered by civil action.






Chapter 735: REPLEVIN

Subchapter 1: GOODS

14 §7301. Unlawful detention

When goods, unlawfully taken or detained from the owner or person entitled to the possession thereof, or attached on mesne process, or taken on execution, are claimed by any person other than the defendant in the action in which they are so attached or taken, such owner or person may cause them to be replevied.



14 §7302. Venue

Except as provided in section 509 and in Title 4, section 155, subsection 3-A, an action for replevin may be brought in either District Court or Superior Court in the county or division where a plaintiff or defendant resides or where any of the personal property sought to be replevied is located. [2009, c. 245, §7 (RPR).]

SECTION HISTORY

2009, c. 245, §7 (RPR).



14 §7303. Bond; additional security

Before serving the writ, the officer shall take from the plaintiff, or someone in his behalf, a bond to the defendant, with sufficient sureties or with a surety company authorized to do business in this State as surety, in double the value of the goods to be replevied, conditioned as in the prescribed form of the writ, to be returned with the writ to the court from which the writ issued, for the use of the defendant, and new sureties or surety company may be required thereon as provided in section 7403.



14 §7304. Writ of return where defendant prevails; judgment when property held as security

If it appears that the defendant is entitled to a return of the goods, he shall have judgment and a writ of return accordingly, with damages for the taking and costs. If the plaintiff claims the property replevied as security for a debt, his claim shall be discharged by payment or tender thereof, with interest and costs; and judgment shall be for a return without costs, unless his title has become absolute by a legal foreclosure.



14 §7305. Judgment for return of property attached or taken on execution; damages

If the goods, when replevied, had been taken in execution or were under attachment and judgment is afterwards rendered for the attaching creditor, and if, in either case, the service of the execution is delayed by the replevin, the damages on a judgment for a return shall not be less than at the rate of 12% a year on the value of the goods while the service of the execution is so delayed.



14 §7306. Disposal of money recovered for goods attached or taken on execution

All sums recovered by an officer in an action of replevin on account of goods attached or taken in execution by him or recovered in a civil action upon the replevin bond shall be applied:

1. Fees, charges, expenses. To pay the lawful fees and charges of the officer, and the reasonable expenses of the replevin action, and of the action on the bond, so far as they are not reimbursed by the costs recovered;

2. Payment to creditor. To pay the creditor, in whose action the goods were attached or taken on execution, the sum, if any, recovered by him in that action or what remains unpaid, with interest at the rate of 12% a year for the time that the money was withheld from the creditor or the service of his execution was delayed by reason of the replevin;

3. Application of balance or if creditor does not recover judgment. If the attaching creditor in such case does not recover judgment in his action, or if any balance remains of the money so recovered by the officer after paying the creditor his due, such balance or the whole amount, as the case may be, shall be applied as the surplus of the proceeds of sale should have been applied if such goods had been sold on execution.



14 §7307. Appropriation of money received by creditor

All sums received by such creditor from the sale of goods attached or taken in execution and afterwards returned, all sums received for the value of any of such goods as are not returned and all sums recovered from the officer for insufficiency of the bond shall be applied in discharge of the creditor's judgment, but all sums received as interest or damages for delay of his execution shall be retained to his own use and not go in discharge of the judgment.



14 §7308. Judgment if plaintiff recovers

If it appears that the goods were taken, attached or detained unlawfully, the plaintiff shall have judgment for his damages caused thereby and for his costs.



14 §7309. Continuance of attachment, if goods replevied

If the goods replevied had been attached, they shall, in case of judgment for a return, be held by the attachment until 60 days after judgment in the action in which they were attached has become final as provided in section 4601. If such final judgment is rendered before the return of the goods or if the goods when replevied had been seized on execution, they shall be held by the same attachment or seizure for 60 days after the return and may be taken and disposed of as if they had not been replevied.



14 §7310. Writ of reprisal

When the officer, in the service of the writ of return and restitution, is not able to find in his precinct the beast or other property directed to be returned in his precept, he shall certify that fact in his return. The court whence it issued, upon notice, may grant a writ of reprisal, in the form prescribed by law, against the plaintiff in replevin, to take his goods or beasts not exempt from attachment, of the full value, to be delivered to the defendant, to be held and disposed of by him according to law, until the plaintiff restores the beast or other property replevied by him.



14 §7311. Defendant's remedy on replevin bond

The foregoing provisions shall not preclude the defendant from resorting to his remedy on the replevin bond, or to his remedy against the officer for insufficiency of the bond, to recover the value of the goods together with the damage or loss occasioned by the replevin thereof, notwithstanding he has endeavored to recover the same by the writs of return and of reprisal.



14 §7312. Limitation of surety's liability on replevin bond

No action shall be maintained against any surety on a replevin bond unless it is commenced within one year after final judgment in replevin or, if the complaint in replevin is not filed with the court by the plaintiff within one year after the replevin of the goods.






Subchapter 2: PERSONS

14 §7351. Availability of writ; court of issue

If any person is imprisoned, restrained of his liberty or held in duress, unless by a lawful writ, warrant or other process, civil or criminal, he may have the writ for replevying the person, on complaint filed by himself or anyone in his behalf in the Superior Court, at the discretion of the court and not otherwise.



14 §7352. Issuance and service

The writ described in this chapter shall issue from and be returnable to the Superior Court in the county where the plaintiff is confined, and be directed to a proper officer and served as soon as may be, 14 days at least before the return day.



14 §7353. Form of writ

The form of the writ shall be as follows:

"STATE OF MAINE.

[L.S.]"...., ss. To the sheriff of our County of ...., or his deputy, Greeting.

"We command you, that without delay you cause to be replevied, C.D., who, as it is said, is taken and detained in a place called N., in our said County of ...., by the duress of G.H., that he may appear at our Superior Court, next to be held at ...., within and for the County of ...., on the .... day of .... next, then and there in our said court to demand right and justice against said G.H. for the duress and imprisonment aforesaid, and to prosecute his replevin, as the law directs; provided that the said C.D.," (the plaintiff,) "before his deliverance, gives bond to the defendant, in such sum as you judge reasonable, with two sufficient sureties, with condition to appear at said court to prosecute his replevin against the defendant, and to have his body there to be redelivered, if thereto ordered by the court, and to pay all such damages and costs as are awarded against him; and if the plaintiff is delivered by you at a day before the sitting of said court, you shall summon the defendant to appear at said court.

"Witness J.S., Esquire, our ...., at ...., the .... day of ...., in the year of our Lord nineteen hundred and ....

L.M., Clerk."



14 §7354. Bond before writ issues

No person shall be delivered by such writ described in this chapter until a bond is given by the plaintiff or person suing in his behalf, to be returned to the court with the writ, for the sufficiency of which the officer shall be answerable, as in case of bail in civil actions.



14 §7355. Judgment

If the plaintiff maintains his action, he shall be discharged and recover his costs; but if not, the defendant shall recover his costs and such damages as the jury assess; or if the defendant is defaulted or the parties consent, the court may assess the damages.



14 §7356. Defendant entitled to custody of plaintiff

If it appears that the defendant is bail for the plaintiff or that, as his child, ward, apprentice or otherwise, he is entitled to his custody, he shall have judgment for a redelivery of his body, to be held or disposed of according to law.



14 §7357. Plaintiff eloigned; defendant arrested; bail

If it appears that the defendant has eloigned the plaintiff's body so that the officer cannot deliver him, the court, on motion, shall issue a writ of reprisal to take the defendant's body and him safely keep so that he may be at the next term of the court, to traverse the return of said writ for replevying the plaintiff. He may be discharged by giving bail for his appearance at court, with 2 sufficient sureties, in such sum as the officer requires.



14 §7358. Defendant imprisoned; writ of reprisal; suggestion of plaintiff's death

The defendant may traverse the return on the writ for replevying the plaintiff and if it appears that he is not guilty of eloigning the plaintiff, he shall be discharged and recover costs; but if he does not traverse it, or if on such traverse it appears that the defendant did eloign the plaintiff, an alias writ of reprisal shall issue, substantially in the form heretofore established and used in the State, on which he shall be committed to jail to remain irrepleviable until he produces the body of the plaintiff or proves his death. He may suggest the plaintiff's death and the court shall impanel a jury to try the fact at the defendant's expense; and if the death is proved, he shall be discharged.



14 §7359. Production of plaintiff; release of defendant

If the defendant, after the return of eloignment, produces the body of the plaintiff in court, the court shall deliver him from imprisonment, upon his giving the defendant such bond as hereinbefore in this chapter directed to be taken by the officer when the plaintiff is delivered by him; and for want thereof, he shall be committed to abide the judgment on the writ for replevying the plaintiff; and, in either case, the action shall be tried as aforesaid.






Subchapter 3: ANIMALS

14 §7401. Replevy of distrained beasts

Any person, whose beasts are distrained to obtain satisfaction for damages alleged to be done by them, may maintain a writ of replevin therefor against the distrainer before any District Court in the county, in the form prescribed by law or, if the value of the beasts distrained is more than $20, in the Superior Court.



14 §7402. Writ; service and return

The writ shall be sued out, served and returned and the cause heard and determined like other civil actions before the District Court, except as otherwise prescribed.



14 §7403. Bond; additional sureties

The writ shall not be served unless the plaintiff or someone in his behalf executes and delivers to the officer a bond to the defendant, with sufficient sureties to be approved by the officer, or with a surety company authorized to do business in this State as surety, in a penalty double the actual value of the property to be replevied, conditioned as in the prescribed form of the writ and to be returned with the writ for the use of the defendant. If it afterwards becomes insufficient, the court may require additional surety or sureties to be furnished, who shall be held as if they had been original parties thereto. If not so furnished, it may dismiss the action and order a return of the property replevied or make such other order as is deemed reasonable.



14 §7404. Judgment; distraint lawful

If it appears that the beasts were lawfully taken or distrained, the defendant shall have judgment for the sum found due from the plaintiff for the damages for which the beasts were distrained, with legal fees, costs and expenses occasioned by the distress and costs of the replevin action; or, instead thereof, the court may enter judgment for a return of the beasts to the defendant, to be held by him for the original purpose, irrepleviable by the plaintiff, and for the defendant's damages and costs in the replevin action.



14 §7405. -- distraint unlawful

If it appears that the beasts were taken or distrained without justifiable cause, the plaintiff shall have judgment for his damages and costs.



14 §7406. Appeals

Either party may appeal as in other civil actions.









Chapter 737: SMALL CLAIMS

14 §7451. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 206, §1 (AMD). 1975, c. 171, (AMD). 1979, c. 700, §3 (RP).



14 §7452. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §71 (AMD). 1977, c. 593, §2 (AMD). 1979, c. 700, §3 (RP).



14 §7453. Process (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 19, §4 (AMD). 1971, c. 206, §§2,3 (AMD). 1971, c. 622, §56 (AMD). 1977, c. 593, §§3,4 (AMD). 1979, c. 700, §3 (RP).



14 §7454. Notice to defendant (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §3 (RP).



14 §7455. Judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 206, §4 (AMD). 1979, c. 700, §3 (RP).



14 §7456. Proceedings after judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §3 (RP).



14 §7457. Effect of judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 367, §2 (NEW). 1979, c. 700, §3 (RP).






Chapter 738: SMALL CLAIMS

14 §7461. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7462. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7463. Representation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7464. Bringing a claim (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7465. Filing without fee. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7466. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7467. Continuances (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7468. Removal and transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7469. Mediation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7470. Evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7471. Judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7472. Satisfaction and disclosure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7473. Disclosure notice (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7474. Appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7475. Effect of judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 700, §4 (NEW). 1981, c. 667, §1 (RP).



14 §7481. Small Claims Act; jurisdiction

There is established a small claims proceeding for the purpose of providing a simple, speedy and informal court procedure for the resolution of small claims. It shall be an alternative, not an exclusive, proceeding. The District Court shall have jurisdiction of small claims actions. The District Court shall have the power to grant monetary and equitable relief in these actions. Equitable relief is limited to orders to return, reform, refund, repair or rescind. [1981, c. 667, §2 (NEW).]

SECTION HISTORY

1981, c. 667, §2 (NEW).



14 §7482. Definition of a small claim

Notwithstanding the total amount of a debt or contract, a "small claim" means a right of action cognizable by a court if the debt or damage does not exceed $6,000 exclusive of interest and costs. It does not include an action involving the title to real estate. [2009, c. 428, §1 (AMD).]

Effective July 1, 1997 and every 4 years after that date, the joint standing committee of the Legislature having jurisdiction over judiciary matters shall review the monetary limit on small claims actions and the Judicial Department shall periodically provide information and comments on the monetary limit on small claims actions to that committee. [1993, c. 401, §3 (NEW).]

SECTION HISTORY

1981, c. 667, §2 (NEW). 1983, c. 678, (AMD). 1993, c. 401, §3 (AMD). 1997, c. 23, §1 (AMD). 2009, c. 428, §1 (AMD).



14 §7483. Venue

A small claim shall be brought in the division of the District Court where the transaction occurred, where the defendant resides, where the defendant has a place of business or, if the defendant is a corporation or partnership, where its registered agent resides. [1981, c. 667, §2 (NEW).]

SECTION HISTORY

1981, c. 667, §2 (NEW).



14 §7484. Procedures

SECTION HISTORY

1981, c. 667, §2 (NEW). 1985, c. 750, §2 (AMD). 1989, c. 88, §1 (AMD). 1989, c. 378, §§1,2 (AMD). 1989, c. 702, §E7 (AMD). 1991, c. 9, §E11 (RP).



14 §7484-A. Procedures

1. Rules by Supreme Judicial Court. The procedures with respect to the commencement of the action, the fee, the notice to the parties, the settlement or hearing, the judgment, appeal and postjudgment proceedings must be set forth in rules of procedure adopted by the Supreme Judicial Court. Rules adopted under this section may not restrict the number of claims that may be filed in any given period.

[ 1991, c. 604, §1 (AMD) .]

2. Services of statement of claim and notice of disclosure.

[ 1991, c. 604, §2 (RP) .]

3. Validation of debt in certain circumstances. If the plaintiff has purchased the debt being collected in the proceeding under this chapter, the plaintiff shall include with the filing of the complaint a statement listing the name and address of the original creditor.

[ 2009, c. 428, §2 (NEW) .]

SECTION HISTORY

1991, c. 9, §E12 (NEW). 1991, c. 604, §§1,2 (AMD). 2009, c. 428, §2 (AMD).



14 §7485. Effect of judgment

Any fact found or issue adjudicated in a proceeding under this chapter may not be deemed found or adjudicated for the purpose of any other cause of action. The judgment obtained is res judicata as to the amount in controversy. If a plaintiff has reduced the amount of a claim or contract to meet the jurisdictional limits of this chapter, the judgment obtained is res judicata as to the full amount of the debt or contract in controversy. The only recourse from an adverse decision is by appeal. [2009, c. 428, §3 (AMD).]

SECTION HISTORY

1981, c. 667, §2 (NEW). 2009, c. 428, §3 (AMD).



14 §7486. Enforcement of money judgments in small claims actions; minimum monthly installment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 88, §2 (NEW). 1999, c. 587, §10 (RP).



14 §7487. Interest

A person who is awarded a money judgment in a small claims action is entitled to post-judgment interest in accordance with section 1602-C. [2003, c. 460, §7 (AMD).]

SECTION HISTORY

1999, c. 109, §1 (NEW). 2003, c. 460, §7 (AMD).






Chapter 739: WASTE AND TRESPASS TO REAL ESTATE

Subchapter 1: WASTE

14 §7501. Remedy if tenant commits waste

If a tenant in dower, by curtesy, for life or for years commits or suffers any waste on the premises, the person having the next immediate estate of inheritance may recover the place wasted and the damages done to the premises in an action against him. An heir may recover in the same action for waste done in his own time and in the time of his ancestor.



14 §7502. Damages

Any issue of fact shall be tried by a jury, with or without a view of the premises, as the court orders. The jury that inquires of the waste shall assess the damages.



14 §7503. Action by remainderman or reversioner

The remainderman or reversioner for life or for years only or in fee simple or fee tail, after an intervening estate for life, may maintain such action and recover the damages which he has suffered by the waste.



14 §7504. Death of tenant

Such action may be originally commenced against the executors or administrators of the tenant, or if commenced against him, it may be prosecuted against them after his death.



14 §7505. No waste by part owner without notice

If any joint tenant or tenant in common of undivided lands cuts down, destroys or carries away trees, timber, wood or underwood, standing or lying on such lands, or digs up or carries away ore, stone or other valuable thing found thereon, or commits strip or waste, without first giving 30 days' notice in writing under his hand to all other persons or to their agents or attorneys, and to mortgagors and mortgagees if any there are interested therein, of his intention to enter upon and improve the land; which notice to such persons interested as are unknown, or whose residence is unknown or who are out of the State may be published in the state paper 3 times, the first publication to be 40 days before such entry; or if he does any such acts pending a process for partition of the premises, he shall forfeit 3 times the amount of damages. Any one or more of the cotenants, without naming the others, may sue for and recover their proportion of such damages.



14 §7506. Single damages only

If the jury finds that the defendant in such action has good reason to believe himself the owner of the land in severalty, or that he and those under whom he claims had been in exclusive possession thereof, claiming it as their own, for 3 years next before the acts complained of were committed, only single damages shall be recovered.



14 §7507. Injunctions

If a defendant in an action to recover possession of real estate or a person whose real estate is attached in a civil action commits any act of waste thereon, or threatens or makes preparations to do so, the Superior Court may issue an injunction to stay such waste; but notice shall first be given to the adverse party to appear and answer, unless the applicant files a bond with sufficient sureties to respond to all damages and costs. The court may enforce obedience by such process as may be employed in other cases and dissolve it when deemed proper.






Subchapter 2: TRESPASS

14 §7551. Treble damages for waste pending action

If, during the pendency of an action for the recovery of land, the tenant commits strip or waste by cutting, felling or destroying wood, timber, trees or poles standing thereon, he shall pay to the aggrieved party treble damages, to be recovered in a civil action.



14 §7551-A. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 362, §1 (NEW). 1995, c. 450, §1 (RP).



14 §7551-B. Trespass damages

1. Prohibition. A person who intentionally enters the land of another without permission and causes damage to property is liable to the owner in a civil action if the person:

A. Damages or throws down any fence, bar or gate; leaves a gate open; breaks glass; damages any road, drainage ditch, culvert, bridge, sign or paint marking; or does other damage to any structure on property not that person's own; or [1995, c. 585, §1 (NEW).]

B. Throws, drops, deposits, discards, dumps or otherwise disposes of litter, as defined in Title 17, section 2263, subsection 2, in any manner or amount, on property not that person's own. [1995, c. 585, §1 (NEW).]

[ 1995, c. 585, §1 (NEW) .]

2. Liability. If the damage to the property is caused intentionally, the person is liable to the owner for 2 times the owner's actual damages plus any additional costs recoverable under subsection 3, paragraphs B and C. If the damage to the property is not caused intentionally, the person is liable to the owner for the owner's actual damages plus any additional costs recoverable under subsection 3, paragraphs B and C.

[ 1995, c. 585, §1 (NEW) .]

3. Damages recoverable. The owner's damages include:

A. Actual damages, as measured by subsection 4; [1995, c. 585, §1 (NEW).]

B. Costs the owner may incur if the damage results in a violation of any federal, state or local law or ordinance and, as a result, the owner becomes the subject of an enforcement proceeding. These costs include attorney's fees, costs and the value of the owner's time spent on involvement in the enforcement proceeding; and [1995, c. 585, §1 (NEW).]

C. Reasonable attorney's fees for preparing the claim and bringing the court action under this section plus costs. [1995, c. 585, §1 (NEW).]

[ 1995, c. 585, §1 (NEW) .]

4. Measure of damages. For damage to property under subsection 1, paragraph A, the owner's damages may be measured either by the replacement value of the damaged property or by the cost of repairing the damaged property. For damages for disposing of litter, the owner's damages include the direct costs associated with properly disposing of the litter, including obtaining permits, and the costs associated with any site remediation work undertaken as a result of the litter.

[ 1995, c. 585, §1 (NEW) .]

5. Other actions barred. A recovery from a defendant under this section bars an action to recover damages under section 7552 from that defendant for the same specific damage.

[ 1995, c. 585, §1 (NEW) .]

SECTION HISTORY

1995, c. 585, §1 (NEW).



14 §7552. Injury to land, forest products or agricultural products

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Agricultural product" means crops produced and livestock raised as a result of cultivating the soil and harvesting. Agricultural products include, but are not limited to, vegetables, fruit, forages, grain, nuts, berries, flowers, ornamental plants, nursery crops, milk, dairy products, eggs, domestic livestock and other products in varying degrees of preparation. Agricultural products also include the soil amendments and by-products that are used in cultivation. [1995, c. 450, §2 (NEW).]

B. "Christmas tree" and "evergreen boughs" have the same meanings as provided in Title 12, section 8841. [1995, c. 450, §2 (NEW).]

C. "Forest products" means logs, pulpwood, veneer, bolt wood, wood chips, stud wood, poles, pilings, biomass, fuel wood, Christmas trees, maple syrup, nursery products used for ornamental purposes, wreaths, evergreen boughs or cones or other seed products. [1995, c. 450, §2 (NEW).]

D. When there is damage to public property, the term "owner" may include a suitable official authorized to act on behalf of the public entity.

For damage to a monument or mark under subsection 2, paragraph C, "owner" may include the entity for whose benefit the monument or mark is maintained. [1995, c. 450, §2 (NEW).]

E. "Professional services" may include:

(1) The damage estimate of a licensed professional forester;

(2) A boundary survey;

(3) A title opinion; and

(4) Attorney's fees for preparing the claim and bringing a court action. [1995, c. 450, §2 (NEW).]

[ 1995, c. 450, §2 (NEW) .]

2. Prohibitions. Without permission of the owner a person may not:

A. Cut down, destroy, damage or carry away any forest product, ornamental or fruit tree, agricultural product, stones, gravel, ore, goods or property of any kind from land not that person's own; or [1995, c. 585, §3 (AMD).]

B. [1995, c. 585, §3 (RP).]

C. Disturb, remove or destroy any lawfully established transit point, reference point, stake, plug, hub, guardstake, bench mark, pipe, iron, concrete post, stone post or other monument of any railroad, highway, public utility or other engineering location or survey or any such monument marking the bounds of public or private property. [1995, c. 450, §2 (NEW).]

[ 1995, c. 585, §3 (AMD) .]

3. Measure of damages. This subsection governs the measurement of damages resulting from a violation of subsection 2.

A. When agricultural or forest products have been destroyed or carried away, the owner may recover as damages either the value of the lost products themselves or the diminution in value of the real estate as a whole resulting from the violation, whichever is greater. [1997, c. 214, §1 (AMD).]

B. For lost trees, the owner may claim in lieu of market value the forfeiture amounts determined in Title 17, section 2510, subsections 2 and 3. In addition, the owner's damages may include the costs for regeneration of the stand in accordance with Title 12, section 8869. The court may reduce the damages awarded for good cause shown when the cutting of trees was done negligently or without fault. [1999, c. 339, §1 (AMD).]

C. When a monument or marker has been disturbed, removed or destroyed as prohibited in subsection 2, paragraph C, the owner's damages may include the cost of engineering and surveyor services necessary to reestablish a monument or marker and its proper location. [1997, c. 214, §1 (AMD).]

[ 1999, c. 339, §1 (AMD) .]

4. Damages recoverable. Damages are recoverable as follows.

A. A person who negligently or without fault violates subsection 2 is liable to the owner for 2 times the owner's damages as measured under subsection 3 or $250, whichever is greater. [1995, c. 585, §3 (AMD).]

B. A person who intentionally or knowingly violates subsection 2 is liable to the owner for 3 times the owner's damages as measured under subsection 3 or $500, whichever is greater. [1995, c. 585, §3 (AMD).]

C. In addition to the damages recoverable under paragraphs A and B, a person who violates subsection 2 is also liable to the owner for the costs the owner may incur if the violation results in a violation of any federal, state or local law or ordinance and, as a result, the owner becomes the subject of an enforcement proceeding. These costs include attorney's fees, costs and the value of the owner's time spent on involvement in the enforcement proceeding. [1995, c. 585, §3 (NEW).]

[ 1995, c. 585, §3 (AMD) .]

5. Costs and fees. In addition to damages, interest and costs, the owner may also recover from the person who violates subsection 2 the reasonable costs of professional services necessary for determining damages and proving the claim, provided that the person first has written notice or actual knowledge that a claim is being asserted.

The amount awarded for professional services may not exceed 50% of the damages recovered pursuant to subsection 4 plus interest on the damages. Interest may be assessed after service of a notice of claim pursuant to section 1602.

[ 1995, c. 450, §2 (NEW) .]

6. Offer of settlement. At any time after the violation but more than 10 days before trial begins, the person who violated subsection 2 may make a written offer to settle the owner's claim.

A. For such an offer to be valid, it must by its terms remain open for at least 10 days and the owner must first be provided with liability and damage information that is:

(1) Available to the person and not reasonably available to the owner; and

(2) Necessary or pertinent to an evaluation of the owner's claim. [1995, c. 450, §2 (NEW).]

B. Notwithstanding the Maine Rules of Civil Procedure, Rule 68, any offer not paid within 10 days of its acceptance is void for purposes of this subsection but may be specifically enforced by the owner, if the owner so elects. [1995, c. 450, §2 (NEW).]

C. If the owner does not accept the offer, the owner may not recover any interest, costs or professional fees incurred following the date of the offer unless the owner later proves that the value of the claim, at the time the offer was made, exceeded the amount of the offer. [1995, c. 450, §2 (NEW).]

[ 1995, c. 450, §2 (NEW) .]

7. Issues of fact. The court sitting without a jury shall resolve issues of fact arising under subsections 5 and 6.

[ 1995, c. 450, §2 (NEW) .]

8. Other actions barred. A recovery from a defendant under this section bars an action to recover damages under section 7551-B from that defendant for the same specific damage.

[ 1995, c. 585, §4 (NEW) .]

SECTION HISTORY

1977, c. 313, §1 (AMD). 1983, c. 362, §2 (AMD). 1983, c. 507, §7 (AMD). 1983, c. 816, §A5 (RPR). 1989, c. 555, §13 (AMD). 1995, c. 450, §2 (RPR). 1995, c. 585, §§2-4 (AMD). 1997, c. 214, §1 (AMD). 1999, c. 339, §1 (AMD).



14 §7552-A. Land on which 10 acres or more of wood is to be cut

Any person who authorizes the cutting of timber or wood on the person's own property, when the cutting involves an area of 10 or more acres, shall clearly mark any property lines that are within 200 feet of the area to be cut. If any such person fails to clearly mark such property lines and if the person or persons who are authorized to cut then cut timber or wood on abutting land without the authorization of the owner of that land, the person who failed to mark the person's property lines is liable in a civil action, in double damages, to that owner of the abutting land. These damages are in addition to any damages to which the owner of the abutting land may be entitled under section 7552. [1995, c. 450, §3 (AMD).]

SECTION HISTORY

1975, c. 253, (NEW). 1977, c. 313, §2 (RPR). 1995, c. 450, §3 (AMD).



14 §7553. Municipal lands and property (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 450, §4 (RP).



14 §7554. Negligent interference, removal or destruction of monuments (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 450, §4 (RP).



14 §7554-A. Removal or destruction of landmark boundaries by state departments

In the event that a proposed public improvement could cause removal, destruction or obliteration of any landmark set on the boundary of public or private real estate, the state department or agency initiating the public improvement shall be governed as follows. [1973, c. 81, (NEW).]

1. Records. The appropriate department shall maintain records that describe the landmark and its location. The records shall be sufficient to permit reestablishment of the point of former location. The department concerned shall, upon request of the property owners, reestablish the point of former landmark location.

[ 1973, c. 81, (NEW) .]

2. Payment. The appropriate department may make reasonable payment to affected property owners for the cost of reestablishing the landmark location.

[ 1991, c. 102, (AMD) .]

3. Rules. The appropriate department shall make such rules, regulations, policies and procedures as it may determine necessary to effectuate the intent and purposes of this section. Property owners whose landmarks are affected by public improvements shall be notified of these provisions by the state department or agency concerned.

[ 1973, c. 81, (NEW) .]

SECTION HISTORY

1973, c. 81, (NEW). 1991, c. 102, (AMD).



14 §7555. Improved or ornamental lands (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 450, §4 (RP).



14 §7556. Salt water islands

Whoever, after notice by the owner, occupant or lessee in any of the ways provided in section 7557, trespasses upon any island within salt waters, for the purpose of shooting or hunting thereon, is liable to such owner, occupant or lessee in exemplary damages to an amount not less than $20 nor more than $50, in addition to all actual damage sustained by said owner, occupant or lessee, and shall forfeit to said owner, occupant or lessee $5 for each bird of any kind shot, caught, taken or killed on such island, all to be recovered in a civil action. The possession of guns, decoys or other implements of shooting or hunting shall be presumptive evidence that the purpose of the trespass was shooting or hunting.



14 §7557. Notices; injury to signboards

Notices referred to in section 7556 shall be given by erecting and maintaining signboards at least one foot square in at least 2 conspicuous places on the premises, one of them near one of the usual landing places on said island, reading as follows: "All persons are forbidden to shoot or hunt on this island", with the name of the owner, occupant or lessee; or such notice may be given verbally or in writing by the owner, occupant or lessee of the island to any person and shall be binding on the person so notified, whether the signboards herein named are erected and maintained or not. Whoever tears down or in any way defaces or injures any such signboard forfeits $100, to be recovered by the owner, occupant or lessee of such island in a civil action.



14 §7558. Damages and penalties

Actions to recover any of the sums or penalties named in sections 7556 and 7557 may be brought in the Superior Court or the District Court.



14 §7559. Imprisonment for nonpayment

Failure to pay a penalty imposed under section 7556 or 7557 is a Class E crime. [1991, c. 797, §1 (RPR).]

SECTION HISTORY

1991, c. 797, §1 (RPR).



14 §7560. Lands of deceased insolvent

If an heir or devisee of a person deceased, after the estate of the decedent is represented insolvent and before sale of the real estate for payment of debts or before all the debts are paid, removes or injures any building or any trees, except such trees as are needed for fuel or repairs, or commits any strip or waste on such estate, he shall forfeit treble the amount of damages, to be recovered by the executor or administrator in a civil action.



14 §7561. Liability of executors or administrators

If such executor or administrator, being heir or devisee, commits such trespass or waste, on proof thereof before the judge of probate, he shall be liable to the same extent as the heirs or devisees. In both cases, the damages, when recovered by the executor or administrator or adjudged against him by the judge of probate, shall be accounted for in the administration account.









Chapter 740: UNIFORM ENFORCEMENT OF FOREIGN JUDGMENTS ACT

14 §8001. Short title

This Act may be cited as the Uniform Enforcement of Foreign Judgments Act. [1975, c. 335, (NEW).]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8002. Definition

In this Act "foreign judgment" means any judgment, decree, or order of a court of the United States or of any other court which is entitled to full faith and credit in this State. [1975, c. 335, (NEW).]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8003. Filing and status of foreign judgments

A copy of any foreign judgment authenticated in accordance with the Act of Congress or the statutes of this State may be filed in the office of the clerk of any District Court or of any Superior Court of this State. The clerk shall treat the foreign judgment in the same manner as a judgment of the District Court or Superior Court of this State. A judgment so filed has the same effect and is subject to the same procedures, defenses and proceedings for reopening, vacating or staying as a judgment of the District Court or the Superior Court of this State and may be enforced or satisfied in like manner. [1975, c. 335, (NEW).]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8004. Notice of filing

1. Affidavit to be filed; contents. At the time of the filing of the foreign judgment, the judgment creditor or his lawyer shall make and file with the clerk an affidavit setting forth the name and last known post office address of the judgment debtor and the judgment creditor.

[ 1975, c. 335, (NEW) .]

2. Notification of judgment debtor by clerk. Promptly upon the filing of the foreign judgment and the affidavit, the clerk shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing in the docket. The notice shall include the name and post office address of the judgment creditor and the judgment creditor's lawyer, if any, in this State. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk. Lack of mailing notice of filing by the clerk shall not effect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

[ 1975, c. 335, (NEW) .]

3. Thirty day waiting period. No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until 30 days after the date the judgment is filed.

[ 1975, c. 335, (NEW) .]

4. Foreign protection orders. Subsections 2 and 3 do not apply if the foreign judgment is an order that qualifies as a protection order as defined by 18 United States Code, Section 2266 or is the equivalent of a protection from abuse order under Title 19-A, Part 4 or a protection from harassment order under Title 5, chapter 337-A.

[ 2009, c. 202, §1 (NEW) .]

SECTION HISTORY

1975, c. 335, (NEW). 2009, c. 202, §1 (AMD).



14 §8005. Stay

1. Appeal or stay granted in foreign jurisdiction. If the judgment debtor shows the District Court or the Superior Court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the State in which it was rendered.

[ 1975, c. 335, (NEW) .]

2. Other grounds for stay. If the judgment debtor shows the District Court or the Superior Court any ground upon which enforcement of a judgment of any District Court or Superior Court of this State would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this State.

[ 1975, c. 335, (NEW) .]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8006. Fees

1. Filing a foreign judgment. Except as provided in subsection 2, a person filing a foreign judgment shall pay to the clerk of courts the fee then provided for the entry of an action. Fees for docketing, transcription or other enforcement proceedings are as provided for judgments of the District Court or Superior Court.

[ 2009, c. 202, §2 (NEW) .]

2. Exception. A fee may not be charged for the registration, docketing, transcription or other enforcement proceedings of a foreign judgment or order that qualifies as a protection order as defined by 18 United States Code, Section 2266 or is the equivalent of a protection from abuse order under Title 19-A, Part 4 or a protection from harassment order under Title 5, chapter 337-A.

[ 2009, c. 202, §2 (NEW) .]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8007. Optional procedure

The right of a judgment creditor to bring an action to enforce his judgment instead of proceeding under this Act remains unimpaired. [1975, c. 335, (NEW).]

SECTION HISTORY

1975, c. 335, (NEW).



14 §8008. Uniformity of interpretation

This Act shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1975, c. 335, (NEW).]

SECTION HISTORY

1975, c. 335, (NEW).






Chapter 741: TORT CLAIMS

14 §8101. Title

This chapter shall be known and may be cited as the "Maine Tort Claims Act." [1977, c. 2, §2 (NEW).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8102. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 2, §2 (NEW).]

1. Employee. "Employee" means a person acting on behalf of a governmental entity in any official capacity, whether temporarily or permanently, and whether with or without compensation from local, state or federal funds, including elected or appointed officials; volunteer firefighters as defined in Title 30-A, section 3151; emergency medical service personnel; members and staff of the Consumer Advisory Board pursuant to Title 34-B, section 1216; members of the Maine National Guard but only while performing state active service pursuant to Title 37-B; sheriffs' deputies as defined in Title 30-A, section 381 when they are serving orders pursuant to section 3135; and persons while performing a search and rescue activity when requested by a state, county or local governmental entity, but the term "employee" does not mean a person or other legal entity acting in the capacity of an independent contractor under contract to the governmental entity.

[ 2003, c. 489, §1 (AMD) .]

1-A. Emergency medical service. "Emergency medical service" means:

A. A nonprofit, incorporated ambulance service or nontransporting emergency medical service licensed under Title 32, chapter 2-B, receiving full or partial financial support from or officially recognized by the State, a municipality or county or an entity created under Title 30-A, chapter 115 or 119, except when the emergency medical service is acting outside the scope of activities expressly authorized by the State, municipality, county or entity created under Title 30-A, chapter 115 or 119; and [2005, c. 398, §1 (NEW).]

B. A for-profit, incorporated ambulance service or nontransporting emergency medical service licensed under Title 32, chapter 2-B only when the emergency medical service is acting within the scope of emergency response activities expressly authorized by a contract between the emergency medical service and the State, municipality, county or entity created under Title 30-A, chapter 115 or 119. [2005, c. 398, §1 (NEW).]

[ 2005, c. 398, §1 (RPR) .]

2. Governmental entity. "Governmental entity" means and includes the State and political subdivisions as defined in subsection 3.

[ 1977, c. 2, §2 (NEW) .]

2-A. Permitted by this chapter or permitted under this chapter. "Permitted by this chapter" or "permitted under this chapter," as applied to claims or actions against a governmental entity or its employees, shall be construed to include all claims or actions expressly authorized by this Act against a governmental entity and all common law claims or actions against employees for which immunity is not expressly provided by this Act.

[ 1985, c. 599, §§1, 4 (NEW) .]

3. Political subdivision. "Political subdivision" means any city, town, plantation, county, administrative entity or instrumentality created pursuant to Title 30-A, chapters 115 and 119, incorporated fire-fighting unit that is organized under Title 13-B and is officially recognized by any authority created by statute, quasi-municipal corporation and special purpose district, including, but not limited to, any water district, sanitary district, hospital district, school district of any type, an airport authority established pursuant to Title 6, chapter 10, any volunteer fire association as defined in Title 30-A, section 3151, a transit district as defined in Title 30-A, section 3501, subsection 1, a regional transportation corporation as defined in Title 30-A, section 3501, subsection 2, a transit district or regional transportation corporation formed under the laws of another state that would qualify as a transit district or regional transportation corporation under Title 30-A, chapter 163 if formed under the laws of this State and any emergency medical service.

[ 2011, c. 520, §1 (AMD) .]

4. State. "State" means the State of Maine or any office, department, agency, authority, commission, board, institution, hospital or other instrumentality of the State, including the Maine Turnpike Authority, the Maine Port Authority, the Northern New England Passenger Rail Authority, the Maine Community College System, the Maine Veterans' Homes, the Maine Public Employees Retirement System, the Maine Military Authority and all such other state entities.

[ 2001, c. 374, §5 (AMD); 2003, c. 20, Pt. OO, §2 (AMD); 2003, c. 20, Pt. OO, §4 (AFF); 2007, c. 58, §3 (REV) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1977, c. 696, §165 (AMD). 1979, c. 68, §5 (AMD). 1985, c. 599, §§1,4 (AMD). 1985, c. 695, §9 (AMD). 1985, c. 765, §3 (AMD). 1987, c. 11, §1 (AMD). 1987, c. 218, §1 (AMD). 1987, c. 386, §§1-3 (AMD). 1987, c. 737, §§C27,C28, C106 (AMD). 1987, c. 769, §A52 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 233, (AMD). 1989, c. 349, §1 (AMD). 1989, c. 443, §21 (AMD). 1989, c. 878, §A42 (AMD). 1993, c. 410, §L44 (AMD). 1995, c. 161, §1 (AMD). 1995, c. 196, §D1 (AMD). 1995, c. 543, §1 (AMD). 1997, c. 234, §1 (AMD). 2001, c. 374, §5 (AMD). 2003, c. 20, §OO2 (AMD). 2003, c. 20, §OO4 (AFF). 2003, c. 489, §1 (AMD). 2005, c. 398, §1 (AMD). 2005, c. 399, §1 (AMD). 2007, c. 58, §3 (REV). 2007, c. 563, §2 (AMD). 2011, c. 520, §1 (AMD).



14 §8103. Immunity from suit

1. Immunity. Except as otherwise expressly provided by statute, all governmental entities shall be immune from suit on any and all tort claims seeking recovery of damages. When immunity is removed by this chapter, any claim for damages shall be brought in accordance with the terms of this chapter.

[ 1977, c. 578, §1 (RPR) .]

2. Examples.

[ 1987, c. 740, §1 (RP) .]

3. Personal liability; employee of a governmental entity.

[ 1987, c. 740, §2 (RP) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 578, §1 (RPR). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1985, c. 569, §§3,4 (AMD). 1985, c. 599, §2 (AMD). 1985, c. 758, §2 (AMD). 1987, c. 110, (AMD). 1987, c. 218, §2 (AMD). 1987, c. 402, §A103 (AMD). 1987, c. 740, §§1,2 (AMD).



14 §8104. Exceptions to immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 578, §2 (RPR). 1977, c. 591, §6 (AMD). 1979, c. 68, §§1,5 (AMD). 1979, c. 663, §§82,82-A (AMD). 1985, c. 569, §5 (AMD). 1987, c. 740, §3 (RP).



14 §8104-A. Exceptions to immunity

Except as specified in section 8104-B, a governmental entity is liable for property damage, bodily injury or death in the following instances. [1987, c. 740, §4 (NEW).]

1. Ownership; maintenance or use of vehicles, machinery and equipment. A governmental entity is liable for its negligent acts or omissions in its ownership, maintenance or use of any:

A. Motor vehicle, as defined in Title 29-A, section 101, subsection 42; [1995, c. 65, Pt. A, §43 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

B. Special mobile equipment, as defined in Title 29-A, section 101, subsection 70; [1995, c. 65, Pt. A, §43 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

C. Trailers, as defined in Title 29-A, section 101, subsection 86; [1995, c. 65, Pt. A, §43 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

D. Aircraft, as defined in Title 6, section 3, subsection 5; [1987, c. 740, §4 (NEW).]

E. Watercraft, as defined in Title 12, section 1872, subsection 14; [1997, c. 678, §18 (AMD).]

F. Snowmobiles, as defined in Title 12, section 13001, subsection 25; and [2003, c. 414, Pt. B, §27 (AMD); 2003, c. 614, §9 (AFF).]

G. Other machinery or equipment, whether mobile or stationary. [1987, c. 740, §4 (NEW).]

The provisions of this section do not apply to the sales of motor vehicles and equipment at auction by a governmental entity.

[ 2003, c. 414, Pt. B, §27 (AMD); 2003, c. 614, §9 (AFF) .]

2. Public buildings. A governmental entity is liable for its negligent acts or omissions in the construction, operation or maintenance of any public building or the appurtenances to any public building. Notwithstanding this subsection, a governmental entity is not liable for any claim which results from:

A. The construction, ownership, maintenance or use of:

(1) Unimproved land;

(2) Historic sites, including, but not limited to, memorials, as defined in Title 12, section 1801, subsection 5;

(3) Land, buildings, structures, facilities or equipment designed for use primarily by the public in connection with public outdoor recreation; or

(4) Dams; [1997, c. 678, §19 (AMD).]

B. The ownership, maintenance or use of any building acquired by a governmental entity for reasons of tax delinquency, from the date of foreclosure and until actual possession by the delinquent taxpayer or the taxpayer's lessee or licensee has ceased for a period of 60 days; or [1987, c. 740, §4 (NEW).]

C. The ownership, maintenance or use of any building acquired by a governmental entity by eminent domain or by condemnation until actual possession by the former owner or the owner's lessee or licensee has ceased for a period of 60 days; [1987, c. 740, §4 (NEW).]

[ 1997, c. 678, §19 (AMD) .]

3. Discharge of pollutants. A governmental entity is liable for its negligent acts or omissions in the discharge, dispersal, release or escape of smoke, vapors, soot, fumes, acids, alkalines, toxic chemicals, liquids or gases, waste materials or other irritants, contaminants or pollutants into or upon land, the atmosphere or any water course or body of water, but only to the extent that the discharge, dispersal, release or escape complained of is sudden and accidental.

[ 1987, c. 740, §4 (NEW) .]

4. Road construction, street cleaning or repair. A governmental entity is liable for its negligent acts or omissions arising out of and occurring during the performance of construction, street cleaning or repair operations on any highway, town way, sidewalk, parking area, causeway, bridge, airport runway or taxiway, including appurtenances necessary for the control of those ways including, but not limited to, street signs, traffic lights, parking meters and guardrails. A governmental entity is not liable for any defect, lack of repair or lack of sufficient railing in any highway, town way, sidewalk, parking area, causeway, bridge, airport runway or taxiway or in any appurtenance thereto.

[ 1987, c. 740, §4 (NEW) .]

SECTION HISTORY

1987, c. 740, §4 (NEW). 1995, c. 65, §A43 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 630, §1 (AMD). 1997, c. 678, §§18,19 (AMD). 2003, c. 414, §B27 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



14 §8104-B. Immunity notwithstanding waiver

Notwithstanding section 8104-A, a governmental entity is not liable for any claim which results from: [1987, c. 740, §4 (NEW).]

1. Undertaking of legislative act. Undertaking or failing to undertake any legislative or quasi-legislative act, including, but not limited to, the adoption or failure to adopt any statute, charter, ordinance, order, rule, policy, resolution or resolve;

[ 1987, c. 740, §4 (NEW) .]

2. Undertaking of judicial act. Undertaking or failing to undertake any judicial or quasi-judicial act, including, but not limited to, the granting, granting with conditions, refusal to grant or revocation of any license, permit, order or other administrative approval or denial;

[ 1987, c. 740, §4 (NEW) .]

3. Performing discretionary function. Performing or failing to perform a discretionary function or duty, whether or not the discretion is abused and whether or not any statute, charter, ordinance, order, resolution or policy under which the discretionary function or duty is performed is valid or invalid, except that if the discretionary function involves the operation of a motor vehicle, as defined in Title 29-A, section 101, subsection 42, this section does not provide immunity for the governmental entity for an employee's negligent operation of the motor vehicle resulting in a collision, regardless of whether the employee has immunity under this chapter;

[ 2005, c. 448, §1 (AMD) .]

4. Performing prosecutorial function. Performing or failing to perform any prosecutorial function involving civil, criminal or administrative enforcement;

[ 1987, c. 740, §4 (NEW) .]

5. Activities of state military forces. The activities of the state military forces when on duty pursuant to Title 37-B or 32 United States Code;

[ 1995, c. 196, Pt. D, §2 (AMD) .]

6. Leasing of governmental property. The leasing of governmental property, including buildings, to other organizations;

[ 1999, c. 456, §1 (AMD) .]

7. Certain services. A decision not to provide communications, heat, light, water, electricity or solid or liquid waste collection, disposal or treatment services; and

[ 1999, c. 456, §1 (AMD) .]

8. Failure or malfunction of computer. The direct or indirect failure or malfunction of computer hardware, computer software or any device containing a computer processor or chip that fails to accurately or properly recognize, calculate, display, sort or otherwise process dates or times as a result of the Year 2000 problem. This provision applies to failures or malfunctions occurring before January 2, 2001.

For purposes of this section, the "Year 2000 problem" means complications associated with using a 2-digit field to represent a year and its result on the year change from 1999 to 2000. These complications may include, but are not limited to:

A. Erroneous date calculations; [1999, c. 456, §2 (NEW).]

B. An ambiguous interpretation of the term "00"; [1999, c. 456, §2 (NEW).]

C. The failure to recognize the year 2000 as a leap year; [1999, c. 456, §2 (NEW).]

D. The use of algorithms that use the term "99" or "00" as a flag for another function; [1999, c. 456, §2 (NEW).]

E. Problems arising from the use of applications, software or hardware that are date sensitive; and [1999, c. 456, §2 (NEW).]

F. The inability to distinguish between centuries. [1999, c. 456, §2 (NEW).]

[ 1999, c. 456, §2 (NEW) .]

SECTION HISTORY

1987, c. 740, §4 (NEW). 1995, c. 196, §D2 (AMD). 1999, c. 456, §§1,2 (AMD). 2005, c. 448, §1 (AMD).



14 §8104-C. Wrongful death action

Subject to any immunity provided by this chapter or otherwise provided by law, actions for the death of a person brought by the personal representatives of the deceased person against a governmental entity or employee shall be brought in the same manner that is provided for similar actions in Title 18-A, section 2-804 and amounts recovered shall be disposed of as required in that section; provided that the limitations of sections 8104-D and 8105 shall apply. [1987, c. 740, §4 (NEW).]

SECTION HISTORY

1987, c. 740, §4 (NEW).



14 §8104-D. Personal liability of employees of a governmental entity

Except as otherwise expressly provided by section 8111 or by any other law, and notwithstanding the common law, the personal liability of an employee of a governmental entity for negligent acts or omissions within the course and scope of employment shall be subject to a limit of $10,000 for any such claims arising out of a single occurrence and the employee is not liable for any amount in excess of that limit on any such claims. [1987, c. 740, §4 (NEW).]

SECTION HISTORY

1987, c. 740, §4 (NEW).



14 §8105. Limitation on damages

(CONTAINS TEXT WITH VARYING EFFECTIVE DATES)

1. Limit established. In any claim or cause of action permitted by this chapter, the award of damages, including costs, against either a governmental entity or its employees, or both, may not exceed $400,000 for any and all claims arising out of a single occurrence.

[ 1999, c. 460, §1 (AMD); 1999, c. 460, §2 (AFF) .]

1-A. (TEXT EFFECTIVE UNTIL 7/1/16) (TEXT REPEALED 7/1/16) Limit established for out-of-state transit district or regional transportation corporation. In any claim or cause of action permitted by this chapter, the award of damages, including costs, against a transit district or regional transportation corporation formed under the laws of another state contiguous to this State that would qualify as a transit district or regional transportation corporation under Title 30-A, chapter 163 if formed under the laws of this State, or against its employees, or both, may not exceed the higher of the limit established under subsection 1 and the limit established under the applicable statute limiting tort liability of the state in which the transit district or regional transportation corporation is formed or organized. This limit applies to any and all claims arising out of a single occurrence. The transit district or regional transportation corporation shall maintain insurance coverage for claims under this Act of at least $1,000,000.

This subsection is repealed July 1, 2016.

[ 2011, c. 520, §2 (NEW) .]

2. Costs. Court costs, prejudgment interest and all other costs that a court may assess must be included within the damage limit specified by this section. Accrued post-judgment interest may not be included within the damage limit.

[ 1995, c. 61, §1 (AMD) .]

3. Claims in excess of limit. When a claimant or several claimants believe they may have a claim against the State in excess of the limit established in subsection 1, or for a claim for which the State is immune, they may apply to the Legislature for special authorization to proceed within another specified limit.

[ 1977, c. 2, §2 (NEW) .]

4. Apportionment of claims. When the amount awarded to or settled for multiple claimants exceeds the limit imposed by this section, any party may apply to the Superior Court for the county in which the governmental entity is located to allocate to each claimant his equitable share of the total, limited as required by this section.

A. Any award by the court in excess of the maximum liability limit specified by subsection 1 shall be automatically abated by operation of this section to the maximum limit of liability. [1977, c. 2, §2 (NEW).]

[ 1977, c. 2, §2 (NEW) .]

5. Exclusion from judgment or award. No judgment or award against a governmental entity shall include punitive or exemplary damages.

[ 1977, c. 2, §2 (NEW) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 78, §113 (AMD). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1987, c. 740, §5 (AMD). 1995, c. 61, §1 (AMD). 1999, c. 460, §1 (AMD). 1999, c. 460, §2 (AFF). 2011, c. 520, §2 (AMD).



14 §8106. Jurisdiction of the court

1. Original jurisdiction. The Superior Court shall have original jurisdiction over all claims permitted under this chapter and not settled in accordance with section 8109.

[ 1977, c. 78, §114 (AMD) .]

2. Appeals.

A. Copies of each notice of appeal filed in an action arising under this chapter shall be served on the Attorney General at the same time as such notice is served upon the parties to the action. [1977, c. 2, §2 (NEW).]

B. The Attorney General shall have the right to appear before the Supreme Judicial Court by brief and oral argument as a friend of the court in any appeal in an action arising under this chapter where the Attorney General is not appearing representing a party to the action. [1977, c. 2, §2 (NEW).]

[ 1977, c. 2, §2 (NEW) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 78, §114 (AMD). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8107. Notice to governmental entity

1. Notice requirements for filing. Within 180 days after any claim or cause of action permitted by this chapter accrues, or at a later time within the limits of section 8110, when a claimant shows good cause why notice could not have reasonably been filed within the 180-day limit, a claimant or a claimant's personal representative or attorney shall file a written notice containing:

A. The name and address of the claimant, and the name and address of the claimant's attorney or other representative, if any; [1989, c. 327, (AMD).]

B. A concise statement of the basis of the claim, including the date, time, place and circumstances of the act, omission or occurrence complained of; [1977, c. 2, §2 (NEW).]

C. The name and address of any governmental employee involved, if known; [1977, c. 2, §2 (NEW).]

D. A concise statement of the nature and extent of the injury claimed to have been suffered; and [1977, c. 2, §2 (NEW).]

E. A statement of the amount of monetary damages claimed. [1977, c. 2, §2 (NEW).]

[ 1989, c. 327, (AMD) .]

2. Incapacity. If the claimant is incapacitated and thereby prevented from presenting and filing the claim within the time prescribed or if the claimant is a minor, the claim may be presented and filed on behalf of the claimant by any relative, attorney or agent representing the claimant. If the claimant is a minor when the cause of action accrues, the notice may be presented within 180 days of the minor's attaining 18 years of age.

[ 2001, c. 249, §1 (AMD) .]

3. Notices.

A. If the claim is against the State or an employee thereof, copies of the notice shall be addressed to and filed with the state department, board, agency, commission or authority whose act or omission is said to have caused the injury and the Attorney General. [1977, c. 2, §2 (NEW).]

B. Notice of claims against any political subdivision or an employee thereof shall be addressed to and filed with one of the persons upon whom a summons and complaint could be served under the Maine Rules of Civil Procedure, Rule 4, in a civil action against a political subdivision. [1977, c. 578, §3 (AMD).]

[ 1979, c. 578, §3 (AMD) .]

4. Substantial notice compliance required. No claim or action shall be commenced against a governmental entity or employee in the Superior Court unless the foregoing notice provisions are substantially complied with. A claim filed under this section shall not be held invalid or insufficient by reason of an inaccuracy in stating the time, place, nature or cause of the claim, or otherwise, unless it is shown that the governmental entity was in fact prejudiced thereby. A claim filed under this section shall not be held invalid solely because a claim based on the same facts was filed under a different statutory procedure and was disallowed.

[ 1977, c. 591, §3 (AMD) .]

5. Definition of good cause. "Good cause" as used in subsection 1 includes but is not limited to any cases in which any official of the governmental entity whose duties and authority include the settlement of tort claims or any tort liability insurer of the governmental entity makes direct oral or written contacts with the claimant or the claimant's personal representative or attorney, including payments to or on behalf of the claimant, that contain or imply a promise of coverage sufficient to cause a reasonable person to believe that the losses for which no timely notice claim is filed would be covered.

If oral or written contact is limited to coverage for specific injuries or damage, a claimant is not excused from filing the notice required by this section in relation to other claims or causes of action permitted by this chapter that arise out of the same incident or event.

Nothing in this subsection prevents the injured party and an agent or insurer of the governmental entity from entering into a consensual agreement pursuant to which the injured party releases the governmental entity from any further liability in exchange for an agreed upon consideration.

[ 1991, c. 460, (NEW) .]

This section shall not apply to such claims as may be asserted under the Rules of Civil Procedure by a 3rd party complaint, crossclaim or counterclaim. [1977, c. 2, §2 (NEW).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 578, §3 (AMD). 1977, c. 591, §§3,6 (AMD). 1979, c. 68, §5 (AMD). 1987, c. 740, §6 (AMD). 1989, c. 327, (AMD). 1991, c. 460, (AMD). 2001, c. 249, §1 (AMD).



14 §8108. Time for allowance or denial of claims

Within 120 days after the filing of the claim with the governmental entity, the governmental entity shall act thereon and notify the claimant in writing of its approval or denial of the monetary damages claimed. A claim shall be deemed to have been denied if at the end of the 120-day period the governmental entity has failed to approve or deny the claim. [1977, c. 2, §2 (NEW).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8109. Compromise and settlement

1. Procedures for State. The State has authority to settle claims filed against it pursuant to sections 8104-A, 8104-B, 8104-C and 8104-D in accordance with the following procedures.

A. Any agency may settle any claim for an amount of $1,500 or less when such settlement is approved by the appropriate department or agency head in accordance with rules adopted by the Commissioner of Administrative and Financial Services. [1991, c. 780, Pt. Y, §114 (AMD).]

B. Any other claim may be settled when such settlement is approved by the head of the department or agency against which the claim is filed, the Commissioner of Administrative and Financial Services and the Attorney General. [1991, c. 780, Pt. Y, §114 (AMD).]

[ 2009, c. 652, Pt. B, §4 (AMD) .]

2. Procedures for political subdivisions. Any political subdivision may settle claims filed against it pursuant to sections 8104-A, 8104-B, 8104-C and 8104-D in accordance with procedures duly promulgated by its governing body.

[ 2009, c. 652, Pt. B, §5 (AMD) .]

3. Limitations on payment under settlement. When the State or a political subdivision becomes obligated to pay a claim as a result of a settlement, the limitations on payment provided by sections 8105 and 8115 shall apply in the same manner as if the State or political subdivision in question became obligated to pay the funds as a result of a judgment of the court.

[ 1977, c. 2, §2 (NEW) .]

4. Release. The acceptance by a claimant of any settlement under this section shall be final and conclusive on the claimant and shall constitute a complete release of any further claims against the governmental entity and against any employees of the governmental entity whose acts or omissions gave rise to the claim.

[ 1987, c. 740, §7 (NEW) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 78, §§115,116 (AMD). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1985, c. 81, (AMD). 1985, c. 785, §§A88,89 (AMD). 1987, c. 402, §§A104,A105 (AMD). 1987, c. 740, §7 (AMD). 1991, c. 780, §Y114 (AMD). 2009, c. 652, Pt. B, §§4, 5 (AMD).



14 §8110. Limitation of actions

Every claim against a governmental entity or its employees permitted under this chapter is forever barred from the courts of this State, unless an action therein is begun within 2 years after the cause of action accrues, except that, if the claimant is a minor when the cause of action accrues, the action may be brought within 2 years of the minor's attaining 18 years of age. [2001, c. 249, §2 (AMD).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 2001, c. 249, §2 (AMD).



14 §8111. Personal immunity for employees; procedure

1. Immunity. Notwithstanding any liability that may have existed at common law, employees of governmental entities shall be absolutely immune from personal civil liability for the following:

A. Undertaking or failing to undertake any legislative or quasi-legislative act, including, but not limited to, the adoption or failure to adopt any statute, charter, ordinance, order, rule, policy, resolution or resolve; [1987, c. 740, §8 (RPR).]

B. Undertaking or failing to undertake any judicial or quasi-judicial act, including, but not limited to, the granting, granting with conditions, refusal to grant or revocation of any license, permit, order or other administrative approval or denial; [1987, c. 740, §8 (RPR).]

C. Performing or failing to perform any discretionary function or duty, whether or not the discretion is abused; and whether or not any statute, charter, ordinance, order, resolution, rule or resolve under which the discretionary function or duty is performed is valid; [1987, c. 740, §8 (RPR).]

D. Performing or failing to perform any prosecutorial function involving civil, criminal or administrative enforcement; [2001, c. 662, §7 (AMD).]

E. Any intentional act or omission within the course and scope of employment; provided that such immunity does not exist in any case in which an employee's actions are found to have been in bad faith; or [2001, c. 662, §8 (AMD).]

F. Any act by a member of the Maine National Guard within the course and scope of employment; except that immunity does not exist when an employee's actions are in bad faith or in violation of military orders while the employee is performing active state service pursuant to Title 37-B. [2001, c. 662, §9 (NEW).]

The absolute immunity provided by paragraph C shall be applicable whenever a discretionary act is reasonably encompassed by the duties of the governmental employee in question, regardless of whether the exercise of discretion is specifically authorized by statute, charter, ordinance, order, resolution, rule or resolve and shall be available to all governmental employees, including police officers and governmental employees involved in child welfare cases, who are required to exercise judgment or discretion in performing their official duties.

[ 2001, c. 662, §§7-9 (AMD) .]

2. Attachment and trustee process. Attachment, pursuant to Rule 4A, Maine Rules of Civil Procedure, and trustee process, pursuant to Rule 4B, Maine Rules of Civil Procedure, shall not be used in connection with the commencement of a civil action against an employee of a governmental entity based on any act or omission of the employee in the course and scope of employment.

[ 1987, c. 740, §9 (AMD) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1987, c. 427, §§1,2 (AMD). 1987, c. 740, §§8,9 (AMD). 1989, c. 502, §A40 (AMD). 2001, c. 662, §§7-9 (AMD).



14 §8112. Defense and indemnification of employees

1. When a governmental entity is not liable. A governmental entity, with the consent of the employee, shall assume the defense of and, in its discretion, may indemnify any employee against a claim which arises out of an act or omission occuring within the course and scope of employment and for which the governmental entity is not liable. Except as otherwise provided herein, in lieu of assuming the defense of an employee, a governmental entity may pay the reasonable attorneys' fees and court costs of the employee. If the defense of its employee creates a conflict of interest between the governmental entity and the employee, the governmental entity shall pay the reasonable attorneys' fees and court costs of the employee.

A governmental entity is not liable for the attorneys' fees and defense costs of its employee under this subsection in the event that the employee is determined to be criminally liable for the acts or omissions in question. In addition, after the litigation against the employee is concluded, a governmental entity may recoup any attorneys' fees and costs paid to outside counsel on behalf of the employee if the governmental entity proves that the employee acted in bad faith.

This subsection does not apply if the employee settles the claim without the consent of the governmental entity.

This subsection does not apply if notice is not required to have been filed as provided in section 8107 or if the employee does not notify the governmental entity within 30 days after receiving actual written notice of the claim or within 15 days after the service of a summons and complaint, if the governmental entity is prejudiced by the lack of such notice.

[ 1987, c. 740, §10 (RPR) .]

2. When the governmental entity is liable. A governmental entity shall, with the consent of the employee, assume the defense of and shall indemnify any employee against a claim which arises out of an act or omission occurring within the course and scope of employment and for which sovereign immunity has been waived under section 8104-A, under another law or by legislative authorization. Except as otherwise provided herein, in lieu of assuming the defense of an employee, the governmental entity may pay the reasonable attorneys' fees and court costs of the employee. If the defense of its employee creates a conflict of interest between the governmental entity and the employee, the governmental entity shall pay the reasonable attorneys' fees and court costs of the employee.

A governmental entity shall not be required to indemnify its employee and is not liable for the attorneys' fees and court costs of its employee under this subsection in the event that the employee is determined to be criminally liable for the acts or omissions in question. In addition, after the litigation against the employee is concluded, a governmental entity shall be relieved of any obligation to indemnify the employee for punitive damages and may recoup any attorneys' fees and costs paid to outside counsel if the governmental entity proves that the employee acted in bad faith.

This subsection does not apply if the employee settles the claim without the consent of the governmental entity.

This subsection does not apply if notice is not required to have been filed as provided in section 8107 or if the employee does not notify the governmental entity within 30 days after receiving actual written notice of the claim or within 15 days after the service of a summons and complaint if the governmental entity is prejudiced by the lack of such notice.

[ 1987, c. 740, §11 (RPR) .]

2-A. Suits against employees under federal law. A governmental entity, with the consent of the employee, shall assume the defense of and, in its discretion, may indemnify any employee against any claim that is brought against the employee under any federal law and that arises out of an act or omission occurring within the course and scope of employment. Except as otherwise provided herein, in lieu of assuming the defense of an employee, the governmental entity may pay the reasonable attorneys' fees and court costs of the employee. If the defense of its employee creates a conflict of interest between the governmental entity and the employee, the governmental entity shall pay the reasonable attorneys' fees and court costs of the employee.

A governmental entity is not liable for the attorneys' fees and court costs of its employee under this subsection in the event that the employee is determined to be criminally liable for the acts or omission in question. In addition, after the litigation against the employee is concluded, a governmental entity may recoup any attorneys' fees and costs paid to outside counsel if the governmental entity proves the employee acted in bad faith.

This subsection does not apply if the employee settles the claim without the consent of the governmental entity.

This subsection does not apply if the employee does not notify the governmental entity within 15 days after the service of a summons and complaint if the governmental entity is prejudiced by the lack of such notice.

[ 1987, c. 740, §12 (NEW) .]

3. Act or omission outside course or scope of employment. In cases when a governmental entity is obligated to indemnify an employee under subsection 2, the governmental entity may refuse to indemnify its employee if a court determines that the act or omission of the employee occurred outside the course and scope of that employment.

[ 1987, c. 740, §13 (AMD) .]

4. Conditions under which discontinuation prohibited.

[ 1987, c. 427, §5 (RP) .]

5. Consent to suit; limit on recovery from employee. In any action on a claim against the State:

A. Which is in excess of the limit established in section 8105, subsection 1 and for which the Legislature has granted special authorization to proceed within a specified limit; or [1977, c. 578, §4 (NEW).]

B. For which the State is immune and for which the Legislature has granted special authorization to proceed within a specified limit; [1977, c. 578, §4 (NEW).]

the award of damages, including costs, against both the State and its employee shall not exceed the limit established by the Legislature. If, however, it is found that the act or omission occurred outside the course or scope of employment, the award of damages against that employee may exceed the limit specified by the Legislature.

[ 1977, c. 578, §4 (NEW) .]

6. This action shall not in any way impair, limit or modify the rights and obligations of any insurer under any policy of insurance.

[ 1977, c. 578, §4 (NEW) .]

7. Independent contractors; leases. A governmental entity may, in its discretion, assume the defense of and may indemnify any person who is providing services to the governmental entity pursuant to a written contract or with whom the governmental entity has entered into an agreement for the lease of premises.

[ 1977, c. 578, §4 (NEW) .]

8. Liability under section 8104-D. A governmental entity shall purchase insurance or self-insure on behalf of its employees to insure them against their personal liability to the limit of their liability under section 8104-D and, to the extent that insurance coverage is not available, shall assume the defense of and indemnify those employees to the limit of their liability under section 8104-D.

[ 1987, c. 740, §14 (NEW) .]

9. Certain suits arising out of use of motor vehicles. A governmental entity is not required to assume the defense of or to indemnify an employee of that governmental entity who uses a privately owned vehicle, while acting in the course and scope of employment, to the extent that applicable liability insurance coverage exists other than that of the governmental entity. In such cases, the employee of the governmental entity and the owner of the privately owned vehicle may be held liable for the negligent operation or use of the vehicle but only to the extent of any applicable liability insurance, which constitutes the primary coverage of any liability of the employee and owner and of the governmental entity. To the extent that liability insurance other than that of the governmental entity does not provide coverage up to the limit contained in section 8105, the governmental entity remains responsible for any liability up to that limit.

[ 1995, c. 462, Pt. C, §§2,3 (AFF); 1995, c. 462, Pt. C, §1 (REEN) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 578, §4 (RPR). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1987, c. 427, §§3-5 (AMD). 1987, c. 740, §§10-14 (AMD). 1993, c. 707, §§G7,8 (AMD). 1993, c. 707, §G9 (AFF). 1995, c. 462, §C1 (AMD). 1995, c. 462, §§C2,3 (AFF).



14 §8113. Liability not expanded, other remedies are exclusive

1. Liability not expanded unless chapter expressly provides. Except as expressly provided herein, nothing in this chapter shall enlarge or otherwise adversely affect the liability of an employee or a governmental entity. Any immunity or other bar to a civil lawsuit under Maine or federal law shall, where applicable, remain in effect.

[ 1977, c. 2, §2 (NEW) .]

2. Effect of other statutes concerning immunity. When any other statute expressly provides a waiver of governmental, sovereign or official immunity, the provisions of that statute shall be the exclusive method for any recovery of funds in any fact situation to which that statute applies.

[ 1977, c. 2, §2 (NEW) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8114. Judgment against governmental entity or employee; effect

1. Separate action against governmental employee. Any judgment against a governmental entity shall constitute a complete bar to a separate action for damages by the claimant, by reason of the same subject matter, against any public employee whose act or omission gave rise to the claim.

[ 1977, c. 2, §2 (NEW) .]

2. Separate action against governmental entity. Any judgment against any public employee whose act or omission gave rise to the claim shall constitute a complete bar to a separate action for injury by the claimant, by reason of the same subject matter, against a governmental entity.

[ 1977, c. 2, §2 (NEW) .]

3. Joinder. Nothing contained in this section shall be construed as preventing the joinder of any governmental entity or employee of such governmental entity in the same action.

[ 1977, c. 2, §2 (NEW) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8115. Payment of claims or judgments when no insurance

1. Payment from next appropriation. In the event no insurance has been procured by the State to pay a claim or judgment arising under this chapter, and no appropriated funds are reasonably available, as determined by the Commissioner of Administrative and Financial Services, the claim or judgment must be paid from the next appropriation to the state instrumentality whose action or omission, or the action or omission of whose employee, gave rise to the claim.

[ 1991, c. 780, Pt. Y, §115 (AMD) .]

2. Subdivision's plan for payment. In the event that a political subdivision has not procured insurance, the trial judge may accept a reasonable plan for the payment of the amount of the judgment. A payment plan may not exceed 5 years and may include interest at the rate provided in section 1602-C.

[ 2003, c. 460, §8 (AMD) .]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1985, c. 785, §A90 (AMD). 1987, c. 402, §A106 (AMD). 1991, c. 780, §Y115 (AMD). 2003, c. 460, §8 (AMD).



14 §8116. Liability insurance

The legislative or executive body or any department of the State or any political subdivision may procure insurance against liability for any claim against it or its employees for which immunity is waived under this chapter or under any other law. If the insurance provides protection in excess of the limit of liability imposed by section 8105, then the limits provided in the insurance policy shall replace the limit imposed by section 8105. If the insurance provides coverage in areas where the governmental entity is immune, the governmental entity shall be liable in those substantive areas but only to the limits of the insurance coverage. Reserve funds, excess insurance or reinsurance contracts maintained by a governmental entity, by an insurer providing liability insurance or by a public self-funded pool to meet obligations imposed by this Act shall not increase the limits of liability imposed by section 8105. [1987, c. 740, §15 (AMD).]

A governmental entity or a public self-funded pool, which self-insures against the obligations and liabilities imposed by this Act, shall designate funds set aside to meet such obligations and liabilities as self-insurance funds. Any such governmental entity which self-insures under this Act or any entity that is a member of a public self-funded pool shall maintain as part of its public records a written statement which shall include a provision setting forth the financial limits of liability assumed by the governmental entity, those limits to be no less than the limits imposed in this Act, and a provision setting forth the scope of the liability assumed by the governmental entity, or the pool, that scope to be no less than that imposed in this Act. [1985, c. 713, §2 (AMD).]

A governmental entity may purchase insurance or may self-insure on behalf of its employees to insure them against any personal liability for which a governmental entity is obligated or entitled to provide defense or indemnity under section 8112. [1987, c. 740, §16 (RPR).]

Any insurance purchased by the State under this section must be purchased through the Department of Administrative and Financial Services, Risk Management Division.

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 578, §§5,5-A (AMD). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD). 1981, c. 602, §§1,2 (AMD). 1985, c. 599, §3 (AMD). 1985, c. 713, §§1,2 (AMD). 1987, c. 740, §§15,16,17 (AMD). 2007, c. 466, Pt. A, §37 (AMD).



14 §8117. Prior claims

This chapter does not apply to any claim against any governmental entity or employee arising before its effective date. Any such claim may be presented and enforced to the same extent and be subject to the same defenses and limitations on recovery as if this chapter had not been adopted and as though any statute repealed by this chapter had remained in effect, and as though the doctrines of sovereign, governmental and official immunity had remained in full force and effect. Nothing herein shall be construed as denying a governmental entity the right or authority to defend or settle any claim either against it or against any of its employees pending at the time of the effective date of this chapter. [1977, c. 2, §2 (NEW).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).



14 §8118. Eleventh amendment

Nothing in this chapter or any other provision of state law shall be construed to waive the rights and protections of the State under the Eleventh Amendment of the United States Constitution, except where such waiver is explicitly stated by law and actions against the State for damages shall only be brought in the courts of the State in accordance with this chapter. [1977, c. 2, §2 (NEW).]

SECTION HISTORY

1977, c. 2, §§2,5 (NEW). 1977, c. 591, §6 (AMD). 1979, c. 68, §5 (AMD).






Chapter 743: WRONGFUL IMPRISONMENT

14 §8201. Wrongful imprisonment (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 436, §§1,3 (NEW).



14 §8202. Limitation on damages (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 436, §§1,3 (NEW).



14 §8203. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 436, §§1,3 (NEW).



14 §8204. Limitation of action (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 436, §§1,3 (NEW).






Chapter 747: WRONGFUL IMPRISONMENT

14 §8241. Wrongful imprisonment

1. Exceptions to immunity. Notwithstanding any immunity of the State from suit, including the Maine Tort Claims Act, chapter 741, the State is liable for the wrongful imprisonment of a person.

[ 1993, c. 480, §1 (NEW) .]

2. Action. The State is liable for damages for wrongful imprisonment of a person if that person alleges and proves the following by clear and convincing evidence:

A. That the person was convicted of a criminal offense under the laws of this State; [1993, c. 480, §1 (NEW).]

B. That as a result of that conviction, the person was sentenced to a period of incarceration and was actually incarcerated; [1993, c. 480, §1 (NEW).]

C. That subsequent to the conviction and as a condition precedent to suit, the person received a full and free pardon pursuant to the Constitution of Maine, Article V, Part First, Section 11, which is accompanied by a written finding by the Governor who grants the pardon that the person is innocent of the crime for which that person was convicted; and [1993, c. 480, §1 (NEW).]

D. That the court finds that the person is innocent of the crime for which the person was convicted. [1993, c. 480, §1 (NEW).]

[ 1993, c. 480, §1 (NEW) .]

3. Scope of law. For purposes of this chapter, a person is deemed to have committed a criminal offense notwithstanding a finding by a state or federal court that the law under which the person was convicted is violative of the Constitution of Maine or the United States Constitution.

[ 1993, c. 480, §1 (NEW) .]

4. Governor's denial of request. A Governor's failure to issue a written finding that the person is innocent of the crime for which the person was convicted is final and not subject to judicial view.

[ 1993, c. 480, §1 (NEW) .]

5. Settlement. After commencement of an action under subsection 2, the Attorney General may compromise or settle any claim under this chapter.

[ 1993, c. 480, §1 (NEW) .]

SECTION HISTORY

1993, c. 480, §1 (NEW).



14 §8242. Limitation on damages

1. Damages; limitation. In any action for damages permitted by this chapter, the claim for and award of damages, including costs, against the State may not exceed $300,000 for all claims arising as a result of a single conviction.

[ 1993, c. 480, §1 (NEW) .]

2. Costs. Court costs, interest and all other costs that a court may assess are included within the damages limitation specified by this section.

[ 1993, c. 480, §1 (NEW) .]

3. Exclusion from judgment or award. A judgment or award against the State pursuant to this chapter may not include punitive or exemplary damages.

[ 1993, c. 480, §1 (NEW) .]

4. Payable from General Fund. Any judgment or award of damages permitted by this chapter must be paid from the General Fund.

[ 1993, c. 480, §1 (NEW) .]

SECTION HISTORY

1993, c. 480, §1 (NEW).



14 §8243. Jurisdiction

The Superior Court has original jurisdiction over all claims permitted under this chapter. [1993, c. 480, §1 (NEW).]

SECTION HISTORY

1993, c. 480, §1 (NEW).



14 §8244. Limitation of action

Every claim for wrongful imprisonment permitted under this chapter is forever barred from the courts of this State unless an action is begun in the courts within 2 years after the date of the full and free pardon of the conviction on which the claim is based. [1993, c. 480, §1 (NEW); 1993, c. 480, §2 (AFF).]

SECTION HISTORY

1993, c. 480, §1 (NEW). 1993, c. 480, §2 (AFF).






Chapter 749: CIVIL RECOVERY FOR RETAIL THEFT

14 §8301. Short title

This chapter may be known and cited as the "Maine Civil Recovery for Retail Theft Act." [1995, c. 288, §4 (NEW).]

SECTION HISTORY

1995, c. 288, §4 (NEW).



14 §8302. Civil recovery

1. Liability. Any person who unlawfully takes or attempts to take merchandise from a merchant is liable to the merchant in accordance with provisions of this chapter.

[ 1995, c. 288, §4 (NEW) .]

2. No limitation. The provisions of this chapter may not be construed to prohibit or limit any other cause of action that a merchant may have against a person who unlawfully takes merchandise from the merchant.

[ 1995, c. 288, §4 (NEW) .]

3. Civil recovery. Any person who unlawfully takes or attempts to take merchandise from a merchant is civilly liable to the merchant in an amount consisting of:

A. Damages equal to the retail price of the merchandise if the item is not returned in a merchantable condition; and [1995, c. 288, §4 (NEW).]

B. A civil penalty equal to 3 times the retail price of the merchandise, but not less than $50 or more than $500. [1995, c. 288, §4 (NEW).]

[ 1995, c. 288, §4 (NEW) .]

4. Written demand. The fact that an action may be brought against an individual as provided in this chapter does not limit the right of a merchant to make a written demand that a person who is liable for damages and penalties under this chapter remit the damages and penalties prior to the commencement of any legal action.

A. If a person to whom demand is made complies with the demand, that person incurs no further civil liability for that specific act of retail theft. [1995, c. 288, §4 (NEW).]

B. Any demand under this section must be accompanied by a copy of this chapter. [1995, c. 288, §4 (NEW).]

[ 1995, c. 288, §4 (NEW) .]

5. Criminal prosecution. A criminal prosecution under Title 17-A, chapter 15 is not a prerequisite to an action under this chapter and such a criminal prosecution does not bar civil action. An action under this chapter does not bar a criminal prosecution under Title 17-A, chapter 15.

[ 1995, c. 288, §4 (NEW) .]

6. Failure to prosecute. If a merchant files suit to recover damages and penalties pursuant to this chapter, and the merchant fails to appear at a hearing in such proceedings without excuse from the court, the court shall dismiss the suit without prejudice and award costs to the defendant.

[ 1995, c. 288, §4 (NEW) .]

7. Fraudulent prosecution. Any person who knowingly uses provisions of this chapter to demand or extract money from a person who is not legally obligated to pay a penalty may be punished by a fine of not more than $1,000 or by imprisonment for not more than one year or by both.

[ 1995, c. 288, §4 (NEW) .]

SECTION HISTORY

1995, c. 288, §4 (NEW).






Chapter 753: UNIFORM FOREIGN MONEY-JUDGMENTS RECOGNITION ACT

14 §8501. Short title

This Act may be cited as the Uniform Foreign Money-judgments Recognition Act. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8502. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1999, c. 285, §1 (NEW).]

1. Foreign state. "Foreign state" means any governmental unit other than the United States; any state, district, commonwealth, territory, insular possession of the United States; the Panama Canal Zone; the Trust Territory of the Pacific Islands; or the Ryukyu Islands.

[ 1999, c. 285, §1 (NEW) .]

2. Foreign judgment. "Foreign judgment" means any judgment of a foreign state granting or denying recovery of a sum of money, other than a judgment for taxes, a fine or other penalty or a judgment for support in matrimonial or family matters.

[ 1999, c. 285, §1 (NEW) .]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8503. Applicability

This Act applies to any foreign judgment that is final, conclusive and enforceable where rendered even though the judgment is being appealed or is subject to appeal. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8504. Recognition and enforcement

Except as provided in section 8505, a foreign judgment meeting the requirements of section 8503 is conclusive between the parties to the extent that it grants or denies recovery of a sum of money. The foreign judgment is enforceable in the same manner as the judgment of a sister state that is entitled to full faith and credit. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8505. Grounds for nonrecognition

1. Foreign judgment not conclusive. A foreign judgment is not conclusive if:

A. The judgment was rendered under a system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law; [1999, c. 285, §1 (NEW).]

B. The foreign court did not have personal jurisdiction over the defendant; or [1999, c. 285, §1 (NEW).]

C. The foreign court did not have jurisdiction over the subject matter. [1999, c. 285, §1 (NEW).]

[ 1999, c. 285, §1 (NEW) .]

2. Foreign judgment not recognized. A foreign judgment need not be recognized if:

A. The defendant in the proceedings in the foreign court did not receive notice of the proceedings in sufficient time to enable the defendant to defend; [1999, c. 285, §1 (NEW).]

B. The judgment was obtained by fraud; [1999, c. 285, §1 (NEW).]

C. The cause of action or claim for relief on which the judgment is based is repugnant to the public policy of this State; [1999, c. 285, §1 (NEW).]

D. The judgment conflicts with another final and conclusive judgment; [1999, c. 285, §1 (NEW).]

E. The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be settled otherwise than by proceedings in that court; [1999, c. 285, §1 (NEW).]

F. In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action; or [1999, c. 285, §1 (NEW).]

G. The foreign court rendering the judgment would not recognize a comparable judgment of this State. [1999, c. 285, §1 (NEW).]

[ 1999, c. 285, §1 (NEW) .]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8506. Personal jurisdiction

1. Foreign judgment not refused recognition for lack of personal jurisdiction. The foreign judgment may not be refused recognition for lack of personal jurisdiction if:

A. The defendant was served personally in the foreign state; [1999, c. 285, §1 (NEW).]

B. The defendant voluntarily appeared in the proceedings, other than for the purpose of protecting property seized or threatened with seizure in the proceedings or of contesting the jurisdiction of the court over the defendant; [1999, c. 285, §1 (NEW).]

C. The defendant prior to the commencement of the proceedings had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved; [1999, c. 285, §1 (NEW).]

D. The defendant was domiciled in the foreign state when the proceedings were instituted or, being a body corporate, had its principal place of business, was incorporated or had otherwise acquired corporate status in the foreign state; [1999, c. 285, §1 (NEW).]

E. The defendant had a business office in the foreign state and the proceedings in the foreign court involved a cause of action or claim for relief arising out of business done by the defendant through that office in the foreign state; or [1999, c. 285, §1 (NEW).]

F. The defendant operated a motor vehicle or airplane in the foreign state and the proceedings involved a cause of action or claim for relief arising out of that operation. [1999, c. 285, §1 (NEW).]

[ 1999, c. 285, §1 (NEW) .]

2. Foreign judgment recognized on other bases of jurisdiction. The courts of this State may recognize other bases of jurisdiction.

[ 1999, c. 285, §1 (NEW) .]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8507. Stay in case of appeal

If the defendant satisfies the court either that an appeal is pending or that the defendant is entitled and intends to appeal from the foreign judgment, the court may stay the proceedings until the appeal has been determined or until the expiration of a period of time sufficient to enable the defendant to prosecute the appeal. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8508. Saving clause

This Act does not prevent the recognition of a foreign judgment in situations not covered by this Act. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).



14 §8509. Uniformity of interpretation

This Act must be so construed as to effectuate its general purpose to make uniform the law of those states that enact it. [1999, c. 285, §1 (NEW).]

SECTION HISTORY

1999, c. 285, §1 (NEW).






Chapter 755: ACTIONS FOR FILING FALSE RECORDABLE INSTRUMENTS AGAINST PUBLIC EMPLOYEES AND PUBLIC OFFICIALS

14 §8601. Actions by public employees and public officials for recordable instruments filed without a legal basis

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Public employee" means a person employed by the State, a county, a municipality or any entity identified in statute as a public instrumentality. [2013, c. 160, §1 (NEW).]

B. "Public official" means a person elected or appointed to a public office. [2013, c. 160, §1 (NEW).]

C. "Recordable instrument" means any lien or encumbrance, the false filing of which is identified as a crime under Title 17-A, section 706-A. [2013, c. 160, §1 (NEW).]

[ 2013, c. 160, §1 (NEW) .]

2. Expedited process for a court to review the filing of recordable instruments. This subsection governs the procedure by which a public employee or public official may dispute the filing of a recordable instrument at a registry of deeds.

A. A public employee or public official who asserts that a recordable instrument was filed against property of the public employee or public official by a person who knows the recordable instrument is without a legal basis or was filed or presented for filing with the intent that the instrument be used to harass or hinder the public employee or public official in the exercise of the employee's or official's duties may file, at any time, a motion for a judicial declaration that the recordable instrument is without a legal basis. The motion may be filed in the Superior Court in the county where the public employee or public official resides. The motion must be supported by a signed and notarized affidavit of the moving party setting forth a concise statement of the facts upon which the claim for relief is based. [2013, c. 160, §1 (NEW).]

B. The clerk of the court may not collect a filing fee for filing a motion under this subsection. [2013, c. 160, §1 (NEW).]

C. The court's finding may be made solely on a review of the documentation attached to the motion and the responses, if any, and without hearing any oral testimony if none is offered. The court's review may be made only upon not less than 20 days' notice to each secured party or creditor named in the recordable instrument. Each secured party or creditor named in the recordable instrument may respond to the motion based on pleadings, depositions, admissions and affidavits. The court's review of the pleadings, depositions, admissions and affidavits may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. [2013, c. 160, §1 (NEW).]

D. The court shall enter judgment in favor of the moving party only if the pleadings, depositions, admissions and affidavits on file show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. [2013, c. 160, §1 (NEW).]

E. After review, the court shall enter an appropriate finding of fact and conclusion of law, an attested copy of which must be filed and indexed under the moving party's name in the registry of deeds where the original recordable instrument was filed. The copy must be sent within 7 days following the date that the finding of fact and conclusion of law are issued by the court. A secured party or creditor may appeal the finding of fact and conclusion of law as provided in the Maine Rules of Appellate Procedure. In addition to the notice requirements of the Maine Rules of Appellate Procedure, the secured party or creditor shall give notice of the appeal to the registry of deeds where the original recordable instrument was filed. [2013, c. 160, §1 (NEW).]

This subsection is cumulative of other law under which a person may obtain judicial relief with respect to any filed or recorded document.

[ 2013, c. 160, §1 (NEW) .]

3. Civil penalty and injunction. A person who violates this subsection is subject to civil penalties and other relief as provided in this subsection.

A. A person may not knowingly file, attempt to file or cause to be filed in a registry of deeds a recordable instrument against the real or personal property of a public employee or a public official that the person knows:

(1) Is without a legal basis; or

(2) Was filed or presented for filing with the intent that the instrument be used to harass or hinder the public employee or public official in the exercise of the employee's or official's duties. [2013, c. 160, §1 (NEW).]

B. A person who violates this subsection is liable to each public employee or public official under paragraph A for:

(1) The greater of:

(a) Ten thousand dollars; and

(b) Damages equal to the amount of the recordable instrument that was filed or attempted to be filed;

(2) Court costs;

(3) Reasonable attorney's fees;

(4) Related expenses of bringing the action, including investigative expenses; and

(5) Punitive damages in an amount determined by the court. [2013, c. 160, §1 (NEW).]

C. The following persons may bring an action to enjoin a violation of this subsection or to recover damages under this subsection:

(1) The public employee or public official; and

(2) The Attorney General. [2013, c. 160, §1 (NEW).]

D. An action under this subsection may be brought in any court in Kennebec County or in a county where any of the persons named in the cause of action under this subsection reside. [2013, c. 160, §1 (NEW).]

E. The fee for filing an action under this subsection is $25. The plaintiff must pay the fee to the clerk of the court in which the action is filed. The plaintiff may not be assessed any other fee, cost, charge or expense by the clerk of the court. [2013, c. 160, §1 (NEW).]

F. A plaintiff who is unable to pay the filing fee and any fee for service of notice may follow the court procedures to waive such fees. [2013, c. 160, §1 (NEW).]

G. If the fee imposed under paragraph E is less than the filing fee the court imposes for filing other similar actions and the plaintiff prevails in the action, the court may order a defendant to pay to the court the difference between the fee paid under paragraph E and the filing fee the court imposes for filing other similar actions. [2013, c. 160, §1 (NEW).]

This subsection is cumulative of other law under which a person may obtain judicial relief with respect to any filed or recorded document. This subsection is not intended to be an exclusive remedy.

[ 2013, c. 160, §1 (NEW) .]

SECTION HISTORY

2013, c. 160, §1 (NEW).






Chapter 757: ACTIONS FOR BAD FAITH ASSERTION OF PATENT INFRINGEMENT

14 §8701. Actions for bad faith assertion of patent infringement

1. Definitions. As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings.

A. "Demand letter" means a letter, an e-mail or other written communication asserting that a target has engaged in patent infringement. [2013, c. 543, §1 (NEW).]

B. "Person" means a natural person, corporation, trust, partnership, incorporated or unincorporated association or any other legal entity. [2013, c. 543, §1 (NEW).]

C. "Target" means a person:

(1) Who has received a demand letter;

(2) Against whom a lawsuit has been filed alleging patent infringement; or

(3) Whose customers have received a demand letter asserting that the person's product, service or technology has infringed a patent. [2013, c. 543, §1 (NEW).]

[ 2013, c. 543, §1 (NEW) .]

2. Prohibition. A person may not make a bad faith assertion of patent infringement against another person.

[ 2013, c. 543, §1 (NEW) .]

3. Civil action. A target may bring a civil action in Superior Court against a person who has made a bad faith assertion of patent infringement against the target. In determining whether a person made a bad faith assertion of patent infringement:

A. The court may consider the following factors as evidence that the person made a bad faith assertion of patent infringement:

(1) The demand letter does not contain:

(a) The patent number;

(b) The name and address of the patent owner or owners and assignee or assignees, if any; or

(c) Factual allegations concerning the specific areas in which the target's products, services or technology infringed the patent or are covered by the claims in the patent;

(2) The demand letter does not contain the information described in subparagraph (1), the target requested the information and the person did not provide the information within a reasonable period of time;

(3) Prior to sending the demand letter, the person failed to conduct an analysis comparing the claims in the patent to the target's products, services or technology or an analysis was done but does not identify specific areas in which the products, services or technology are covered by the claims in the patent;

(4) The demand letter includes a demand for payment of a license fee or a response within an unreasonably short period of time;

(5) The person offered to license the patent for an amount that is not based on a reasonable estimate of the value of the license;

(6) The person knew or should have known that the assertion of patent infringement is meritless;

(7) The assertion of patent infringement is deceptive; and

(8) The person or a subsidiary or affiliate of the person previously filed or threatened to file a lawsuit based on the same or similar claim of patent infringement and:

(a) Those threats or lawsuits lacked the information described in subparagraph (1); or

(b) The person attempted to enforce the claim of patent infringement in litigation and a court found the claim to be meritless; and [2013, c. 543, §1 (NEW).]

B. The court may consider the following factors as evidence that the person did not make a bad faith assertion of patent infringement:

(1) The demand letter contains the information described in paragraph A, subparagraph (1);

(2) The demand letter does not contain the information described in paragraph A, subparagraph (1), the target requested the information and the person provided the information within a reasonable period of time;

(3) The person engaged in a good faith effort to establish that the target infringed the patent and to negotiate an appropriate remedy;

(4) The person made a substantial investment in the use of the patent or in the production or sale of a product or item covered by the patent;

(5) The person is:

(a) The inventor or joint inventor of the patent or, in the case of a patent filed by and awarded to an assignee of the original inventor or joint inventor, is the original assignee; or

(b) An institution of higher education or a technology transfer organization whose primary purpose is to facilitate the commercialization of technologies developed by an institution of higher education that is owned by or affiliated with an institution of higher education; and

(6) The person demonstrated good faith business practices in previous efforts to enforce the patent or a substantially similar patent or successfully enforced the patent or a substantially similar patent through litigation. [2013, c. 543, §1 (NEW).]

[ 2013, c. 543, §1 (NEW) .]

4. Remedies. The court may award the following remedies to a target who prevails in an action brought pursuant to this section:

A. Equitable relief; [2013, c. 543, §1 (NEW).]

B. Damages; [2013, c. 543, §1 (NEW).]

C. Costs and fees, including reasonable attorney's fees; and [2013, c. 543, §1 (NEW).]

D. Punitive damages in an amount equal to $50,000 or 3 times the total damages, costs and fees, whichever is greater. [2013, c. 543, §1 (NEW).]

[ RR 2013, c. 2, §28 (COR) .]

5. Action by Attorney General. The Attorney General may bring an action to enjoin a violation of this chapter. Any violation of this chapter is a violation of the Maine Unfair Trade Practices Act.

[ 2013, c. 543, §1 (NEW) .]

6. Bond. When a target reasonably believes a person made a bad faith assertion of patent infringement against the target, the target may file a motion with the court to require the person to post a bond. If the court finds the target has established a reasonable likelihood that the person made a bad faith assertion of patent infringement, the court shall require the person to post a bond in an amount equal to a good faith estimate of the target's costs to litigate the claim and amounts reasonably likely to be recovered under subsection 4. The court shall hold a hearing if requested by either party. A bond ordered pursuant to this subsection may not exceed $250,000. The court may waive the bond requirement if it finds the person has available assets equal to the amount of the proposed bond or for other good cause shown.

[ 2013, c. 543, §1 (NEW) .]

7. Exemption. This section does not apply to a demand letter or assertion of patent infringement that includes a claim for relief arising under 35 United States Code, Section 271(e)(2) or 42 United States Code, Section 262.

[ 2013, c. 543, §1 (NEW) .]

SECTION HISTORY

RR 2013, c. 2, §28 (COR). 2013, c. 543, §1 (NEW).



14 §8702. Rules

The Attorney General shall adopt rules implementing this chapter. Evidence of a violation of a rule adopted by the Attorney General constitutes prima facie evidence of a bad faith assertion of patent infringement in any action brought under this chapter. Rules adopted pursuant to this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2013, c. 543, §1 (NEW).]

SECTION HISTORY

2013, c. 543, §1 (NEW).












TITLE 15: COURT PROCEDURE -- CRIMINAL

Part 1: CRIMINAL PROCEDURE GENERALLY

Chapter 1: JURISDICTION AND VENUE

15 §1. Superior Court; criminal jurisdiction

1. Jurisdiction. The Superior Court has original jurisdiction, exclusive or concurrent, of all crimes.

[ 1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Appellate and review jurisdiction. The Superior Court has jurisdiction to hear appeals and petitions from only the District Court. Its jurisdiction is limited to the following:

A. Petitions pursuant to section 1028; [1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

B. Petitions pursuant to section 1029; [1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

C. Appeals pursuant to section 1097; [1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

D. Appeals pursuant to section 3402; [1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

E. Appeals pursuant to section 2111 and Maine Rules of Criminal Procedure, Rule 35(f); [2005, c. 64, §1 (AMD).]

F. Appeals pursuant to Title 17-A, section 1207, subsection 1 and Maine Rules of Criminal Procedure, Rule 36; [2005, c. 64, §1 (AMD).]

G. Appeals pursuant to Title 17-A, section 1233 and Maine Rules of Criminal Procedure, Rule 36; [2005, c. 64, §1 (NEW).]

H. Appeals pursuant to Title 17-A, section 1349-F and Maine Rules of Criminal Procedure, Rule 36; and [2005, c. 64, §1 (NEW).]

I. Appeals pursuant to section 2111 and Maine Rules of Criminal Procedure, Rule 44A(c). [2005, c. 64, §1 (NEW).]

[ 2005, c. 64, §1 (AMD) .]

3. Location of post-arraignment proceedings. The Supreme Judicial Court may by rule provide that, with the consent of the defendant, post-arraignment proceedings in criminal cases may be conducted at locations other than those provided by statute. The Supreme Judicial Court may by rule provide that, without the consent of the defendant, post-arraignment proceedings in criminal cases may be conducted at locations other than those provided by statute, provided that the location is in an adjoining county and that it is in the vicinity of where the offense was committed.

[ 1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

4. No jurisdiction, powers, duties or authority of Law Court. The Superior Court does not have and may not exercise the jurisdiction, powers, duties or authority of the Supreme Judicial Court sitting as the Law Court.

[ 1999, c. 731, Pt. ZZZ, §9 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1975, c. 337, §3 (AMD). 1979, c. 127, §114 (AMD). 1985, c. 179, (AMD). 1999, c. 731, §ZZZ42 (AFF). 1999, c. 731, §ZZZ9 (RPR). 2005, c. 64, §1 (AMD).



15 §2. Death and injury separated by state line (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §3. Offenses near county line or in 2 counties

When an offense is committed on the boundary between 2 counties or within 100 rods thereof; or a mortal wound or other violence or injury is inflicted or poison is administered in one county, whereby death ensues in another, the offense may be alleged in the complaint or indictment as committed, and may be tried in either.



15 §4. County lines terminating at or near tidewaters; course

The lines of the several counties of the State which terminate at or in tidewaters shall run by the principal channel in such directions as to include, within the counties to which they belong, the several islands in said waters, and after so including such islands shall run in the shortest and most direct line to the extreme limit of the waters under the jurisdiction of this State, and all waters between such lines off the shores of the respective counties shall be a part of, and held to be within, such counties, respectively.



15 §5. Warrants for offenses at or near tidewaters; authority of officers

Any official authorized to issue warrants within any county may issue warrants for offenses committed in or upon the waters so made a part of such county or the waters of any adjoining county. Said warrant shall be returnable in the county where issued and the courts in such county shall have jurisdiction of the offense. Officers have the same authority upon all such waters as they have upon land within the county where the warrant is issued.



15 §6. Acquittal in part; conviction in part

When a person, indicted for an offense, is acquitted of a part by verdict of the jury and found guilty of the residue thereof, such verdict may be received and recorded by the court. He may be considered as convicted of the offense, if any, which is substantially charged by such residue, and be punished accordingly, although such offense would not otherwise be within the jurisdiction of said court.



15 §7. Removal of persons charged with crime in 2 counties

When a person is imprisoned or held under arrest in one county, a judge of the District Court or any Justice of the Superior Court, whichever court has jurisdiction over the matter to be heard, may order his removal into another county, when complaint has been made and warrant issued or an indictment has been found, charging the person so arrested or imprisoned with the commission of a crime in such other county, for examination or trial under said complaint or indictment; but, before issuing such order, he shall be satisfied that the administration of speedy and impartial justice requires it. [1977, c. 49, (AMD).]

SECTION HISTORY

1977, c. 49, (AMD).



15 §8. Duties of officer holding prisoner or holding court's order of removal

The officer holding the person described in the court order shall deliver him to the officer presenting it, upon receiving an attested copy of the same, and of the complaint and warrant or indictment on which such order is founded. The officer receiving the accused person shall bring him before the proper court or judge in the county to which he is removed, for examination and trial, and make due return of his proceedings.






Chapter 3: SEARCH WARRANTS

15 §51. Issuance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §17 (RP).



15 §52. Complaint (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §17 (RP).



15 §53. Contents of warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §17 (RP).



15 §54. Search of dwelling house (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §17 (RP).



15 §55. Search warrants; issuance by district judge or justice of the peace

A judge of the District Court or a justice of the peace shall issue search warrants for any place in the State for such purposes as the Constitution of the United States and the Constitution of Maine permit, including with respect to any violation over which the Passamaquoddy Tribe or the Penobscot Nation exercises exclusive jurisdiction under Title 30, section 6209-A or 6209-B. The evidence presented to the magistrate in support of the search warrant may consist of affidavits and other evidence under oath or affirmation that is capable of being reduced to a record for purposes of review. The Supreme Judicial Court shall by rule provide the procedure of the application for and issuance of search warrants; provided that, when no procedure is specified, the judge or justice of the peace shall proceed in any reasonable manner that will allow the issuance of a search warrant for any constitutional purpose. [1995, c. 388, §3 (AMD); 1995, c. 388, §8 (AFF).]

SECTION HISTORY

1965, c. 356, §18 (RPR). 1979, c. 343, §1 (RPR). 1987, c. 736, §20 (AMD). 1991, c. 484, §5 (AMD). 1995, c. 388, §3 (AMD). 1995, c. 388, §8 (AFF).






Chapter 5: MENTAL RESPONSIBILITY FOR CRIMINAL CONDUCT

15 §101. Mental examination and observation of persons accused of crime (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 334, (RPR). 1967, c. 402, §1 (AMD). 1969, c. 279, (AMD). 1969, c. 504, §§24-C (AMD). 1971, c. 269, (AMD). P&SL 1973, c. 53, (AMD). 1973, c. 547, §§1,2,3 (AMD). 1975, c. 230, §1 (AMD). 1975, c. 506, §§1,2 (AMD). 1975, c. 718, §1 (AMD). 1977, c. 201, §§1-3 (AMD). 1977, c. 311, §1 (AMD). 1977, c. 564, §§71-A (AMD). 1979, c. 663, §84 (AMD). 1981, c. 493, §2 (AMD). 1983, c. 580, §§2,3 (AMD). 1985, c. 630, §§1,2 (AMD). 1985, c. 796, §§2,3 (AMD). 1987, c. 402, §A107 (RP).



15 §101-A. Access to records by persons or entities performing examinations or evaluations (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 356, (NEW). 1987, c. 402, §A108 (RP).



15 §101-B. Mental examination and observation of persons accused of crime (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 402, §A109 (NEW). 1987, c. 758, §11 (AMD). 1989, c. 621, §§1-5 (AMD). 1993, c. 704, §1 (AMD). RR 1995, c. 2, §§25,26 (COR). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1999, c. 373, §1 (AMD). 1999, c. 503, §1 (AMD). 1999, c. 510, §3 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 471, §D15 (AMD). 2001, c. 634, §1 (AMD). 2003, c. 689, §§B6,7 (REV). 2009, c. 268, §1 (RP).



15 §101-C. Access to records by persons or entities performing examinations or evaluations

1. Written demand for records. When a person or entity has been ordered to perform an examination or evaluation pursuant to section 101-D, a diagnostic evaluation pursuant to section 3309-A, a competency examination pursuant to 3318-A, an evaluation and treatment pursuant to section 3318-B, or an examination of a juvenile with reference to insanity or abnormal condition of mind, and the person to be examined has sought the examination, joined in a request or order for the examination or has entered a plea or answer of not criminally responsible by reason of insanity, that person or entity may make written demand upon any individual, partnership, association, corporation, institution or governmental entity to produce the records or copies of the records, in whatever medium preserved, of the subject of the examination or evaluation.

[ 2013, c. 234, §1 (AMD) .]

2. Production of records. Any such entity from whom records are demanded pursuant to subsection 1 shall produce the records or copies of the records forthwith. The production shall be made notwithstanding any other law. No entity, or employee or agent of the entity, may be criminally or civilly responsible for furnishing any records in compliance with this section.

[ 1987, c. 402, Pt. A, §109 (NEW) .]

3. Confidentiality of records. Records provided under this section shall be confidential and shall not be disseminated by any person other than upon order of the court pursuant to a petition for release under section 104-A or pursuant to an involuntary commitment proceeding under Title 34-B, section 3864.

[ 1989, c. 878, Pt. H, §3 (AMD) .]

4. Definition. "Records" means information about a person, in whatever medium preserved. It includes, but is not limited to, medical histories, social histories, military histories, government histories, educational histories, drug and alcohol treatment histories, criminal record histories, penal institution histories and documentation pertaining to diagnosis or treatment.

[ 1989, c. 621, §6 (AMD) .]

5. Failure to produce records. Any person who is required to produce records by this section and intentionally or knowingly fails to do so within 20 days of the service of the written request upon him, may be subject to civil contempt for his failure to comply with the request.

[ 1987, c. 402, Pt. A, §109 (NEW) .]

SECTION HISTORY

1987, c. 402, §A109 (NEW). 1989, c. 621, §6 (AMD). 1989, c. 878, §H3 (AMD). 2009, c. 268, §2 (AMD). 2013, c. 234, §1 (AMD).



15 §101-D. Mental examination of persons accused of crime

1. Competency to proceed. The court may for cause shown order that the defendant be examined to evaluate the defendant's competency to proceed as provided in this subsection.

A. Upon motion by the defendant or by the State, or upon its own motion, a court having jurisdiction in any criminal case may for cause shown order that the defendant be examined by the State Forensic Service for evaluation of the defendant's competency to proceed. When ordered to evaluate a defendant under this paragraph, the State Forensic Service shall promptly examine the defendant and report its initial determination regarding the defendant’s competency to proceed to the court. If, based upon its examination, the State Forensic Service concludes that further examination is necessary to fully evaluate the defendant's competency to proceed, the report must so state and must set forth recommendations as to the nature and scope of any further examination. The court shall forward any report filed by the State Forensic Service to the defendant or the defendant's attorney and to the attorney for the State. [2009, c. 268, §3 (NEW).]

B. If the defendant is incarcerated, the examination ordered pursuant to paragraph A must take place within 21 days of the court's order, and the report of that examination must be filed within 30 days of the court’s order. If further examination is ordered pursuant to paragraph C, the report of that examination must be filed within 60 days of the court's order. If the State Forensic Service requires an extension of the deadlines set forth above, it shall communicate its request and the reasons for that request to the court and to counsel for the parties. The court shall accommodate any party's request to be heard on the issue of whether an extension should be granted and may grant any extension of time that is reasonable under the circumstances. The examination may take place at the correctional facility where the defendant is incarcerated if the State Forensic Service determines that the correctional facility can provide an appropriate setting for the examination. If the State Forensic Service determines otherwise, the examination will be conducted at a time and place designated by the State Forensic Service. For examinations that take place outside the correctional facility, the correctional facility shall provide transportation and security for the examination. [2009, c. 268, §3 (NEW).]

C. If the report submitted pursuant to paragraph A recommends further evaluation of the defendant or upon motion by the defendant or by the State for good cause shown, the court may order further evaluation of the defendant by the State Forensic Service. Any order for further evaluation may designate the specialty of the person to perform the evaluation. In addition, if at any time during a criminal proceeding an issue of competency to proceed arises with respect to a defendant initially determined to be competent, the court may order such further examination by the State Forensic Service as the court finds necessary and appropriate. The court shall forward any further report filed by the State Forensic Service to the defendant or the defendant’s attorney and to the attorney for the State. [2009, c. 268, §3 (NEW).]

[ 2009, c. 268, §3 (NEW) .]

2. Insanity; abnormal condition of the mind. The court may for cause shown order that the defendant be evaluated with reference to insanity or abnormal condition of the mind as provided in this subsection.

A. Upon motion by the defendant or by the State, a court having jurisdiction in any criminal case may for cause shown order that the defendant be examined by the State Forensic Service for evaluation of the defendant's mental state at the time of the crime with reference to criminal responsibility under Title 17-A, section 39 and abnormal condition of the mind under Title 17-A, section 38.

(1) When ordered to evaluate a defendant under this paragraph, the State Forensic Service shall promptly examine the defendant and the circumstances of the crime and provide a report of its evaluation to the court. If, based upon its examination, the State Forensic Service concludes that further examination is necessary to fully evaluate the defendant's mental state at the time of the crime, the report must so state and must set forth recommendations as to the nature and scope of any further examination.

(2) The court shall forward any report filed by the State Forensic Service to the defendant or the defendant's attorney and, unless the defendant had objected to the order for examination or unless the attorney for the State has agreed that the report need not be forwarded to the State except as set forth in subparagraph (3), to the attorney for the State.

(3) If the court orders an examination under this paragraph over the objection of the defendant, any report filed by the State Forensic Service may not be shared with the attorney for the State, unless with reference to criminal responsibility the defendant enters a plea of not criminally responsible by reason of insanity or with reference to an abnormal condition of mind the defendant provides notice to the attorney for the State of the intention to introduce testimony as to the defendant's abnormal condition of mind pursuant to the Maine Rules of Criminal Procedure, Rule 16A(a). [2009, c. 268, §3 (NEW).]

B. If the defendant enters a plea of not criminally responsible by reason of insanity, the court shall order evaluation under paragraph A. [2009, c. 268, §3 (NEW).]

C. If the defendant is incarcerated, the examination ordered pursuant to paragraph A must take place within 45 days of the court's order and the report of that examination must be filed within 60 days of the court's order. If further examination is ordered pursuant to paragraph D, the report of that examination must be filed within 90 days of the court's order. If the State Forensic Service requires an extension of the deadlines set forth above, it shall communicate its request and the reasons for that request to the court and to counsel for the parties. The court shall accommodate a party's request to be heard on the issue of whether an extension should be granted and may grant any extension of time that is reasonable under the circumstances. The examination may take place at the correctional facility where the defendant is incarcerated if the State Forensic Service determines that the correctional facility can provide an appropriate setting for the examination. If the State Forensic Service determines otherwise, the examination must be conducted at a time and place designated by the State Forensic Service. For examinations that take place outside the correctional facility, the correctional facility shall provide transportation and security for the examination. [2009, c. 268, §3 (NEW).]

D. If the report submitted pursuant to paragraph A recommends further evaluation of the defendant or upon motion by the defendant or by the State for good cause shown, the court may order further evaluation of the defendant by the State Forensic Service. An order for further evaluation may designate the specialty of the person to perform the evaluation. The court shall forward any further report filed by the State Forensic Service to the defendant or the defendant's attorney and, unless the defendant had objected to the order for examination, to the attorney for the State.

The court may order an examination under this paragraph over the objection of the defendant, but any report filed by the State Forensic Service must be impounded and may not be shared with the attorney for the State, unless with reference to criminal responsibility the defendant enters a plea of not criminally responsible by reason of insanity or with reference to an abnormal condition of mind the defendant provides notice to the attorney for the State of the intention to introduce testimony as to the defendant’s abnormal condition of mind pursuant to the Maine Rules of Criminal Procedure, Rule 16A(a). [2009, c. 268, §3 (NEW).]

[ 2009, c. 268, §3 (NEW) .]

3. Mental condition relevant to other issues. The court may for good cause shown order that the defendant be examined to evaluate the defendant's mental condition with reference to issues other than competency, insanity or abnormal condition of the mind as provided in this subsection.

A. Upon motion by the defendant or by the State or upon its own motion a court having jurisdiction in any criminal case may for cause shown order that the defendant be examined by the State Forensic Service for evaluation with respect to any issue necessary for determination in the case, including the appropriate sentence. The court's order shall set forth the issue or issues to be addressed by the State Forensic Service. When ordered to evaluate a defendant under this paragraph, the State Forensic Service shall promptly examine the defendant and the circumstances relevant to the issues identified in the court's order and report to the court regarding the defendant's mental condition as it pertains to those issues. Prior to a verdict or finding of guilty or prior to acceptance of a plea of guilty or nolo contendere, the court may not order examination under this subsection over the objection of the defendant unless the defendant has asserted, or intends to assert, the defendant's mental condition as a basis for an objection, a defense or for mitigation at sentencing. The court shall forward any report filed by the State Forensic Service to the defendant or the defendant's attorney and to the attorney for the State. [2009, c. 268, §3 (NEW).]

B. If the defendant is incarcerated the examination ordered pursuant to paragraph A must take place within 45 days of the court's order and the report of that examination must be filed within 60 days of the court's order. If the State Forensic Service requires an extension of the deadlines set forth above it shall communicate its request and the reasons for that request to the court and to counsel for the parties. The court shall accommodate a party's request to be heard on the issue of whether an extension should be granted and may grant an extension of time that is reasonable under the circumstances. The examination may take place at the correctional facility where the defendant is incarcerated if the State Forensic Service determines that the correctional facility can provide an appropriate setting for the examination. If the State Forensic Service determines otherwise, the examination must be conducted at a time and place designated by the State Forensic Service. For examinations that take place outside the correctional facility, the correctional facility shall provide transportation and security for the examination. [2009, c. 268, §3 (NEW).]

[ 2009, c. 268, §3 (NEW) .]

4. Commitment for observation. The court may commit the defendant to the custody of the Commissioner of Health and Human Services for placement in an appropriate institution for the care and treatment of people with mental illness or in an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism, as set forth in this subsection. If the State Forensic Service determines that observation of the defendant will materially enhance its ability to perform an examination ordered pursuant to subsection 1, 2, 3 or 9 and the defendant is incarcerated, the observation may take place at the correctional facility where the defendant is incarcerated if the State Forensic Service determines that the correctional facility can provide an appropriate setting for the observation. If the observation is to take place in a correctional facility, the court may not commit the defendant to the custody of the Commissioner of Health and Human Services.

A. If the State Forensic Service determines that observation of the defendant in an appropriate institution for the care of people with mental illness or in an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism will materially enhance its ability to perform an examination ordered pursuant to subsection 1, 2, 3 or 9, the State Forensic Service shall so advise the court. The State Forensic Service may make this determination based upon consultation with the defendant’s attorney and the attorney for the State and the court and upon such other information as it determines appropriate. In addition, the State Forensic Service may include such a determination in a report to the court that recommends further evaluation of the defendant. [2013, c. 265, §1 (AMD).]

B. Upon a determination by the State Forensic Service under paragraph A, a court having jurisdiction in a criminal case may commit the defendant to the custody of the Commissioner of Health and Human Services for placement in an appropriate institution for the care and treatment of people with mental illness or in an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism for observation for a period not to exceed 60 days. If the State Forensic Service requires additional time for observation, it shall communicate its request and the reasons for that request to the court and to counsel for the parties. The court shall accommodate a party's request to be heard on the issue of whether an extension should be granted and may extend the commitment for up to an additional 90 days. Unless the defendant objects, an order under this paragraph must authorize the institution or residential program where the defendant is placed by the Commissioner of Health and Human Services to provide treatment to the defendant. When further observation of the defendant is determined no longer necessary by the State Forensic Service, the commissioner shall report that determination to the court and the court shall terminate the commitment. If the defendant had been incarcerated prior to the commitment for observation and if, during the period of observation, the defendant presents a substantial risk of causing bodily injury to staff or others that cannot be managed in an appropriate institution for the care and treatment of people with mental illness or in an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism, the commissioner may return the defendant to the correctional facility. The commissioner shall report the risk management issues to the court. Upon receiving the report, the court shall review the report and may enter any order authorized by this section, including termination of the commitment. [2013, c. 265, §1 (AMD).]

C. If the court has provided for remand to a correctional facility following the commitment under paragraph B, the correctional facility shall execute the remand order upon advice from the Commissioner of Health and Human Services that commitment is determined no longer necessary. [2009, c. 268, §3 (NEW).]

[ 2013, c. 265, §1 (AMD) .]

5. Finding of incompetence; custody; bail. If, after hearing upon motion of the attorney for the defendant or upon the court's own motion, the court finds that any defendant is incompetent to stand trial, the court shall continue the case until such time as the defendant is determined by the court to be competent to stand trial and may either:

A. Commit the defendant to the custody of the Commissioner of Health and Human Services for placement in an appropriate program for observation, care and treatment of people with mental illness or persons with intellectual disabilities or autism. An appropriate program may be in an institution for the care and treatment of people with mental illness, an intermediate care facility for persons who have intellectual disabilities or autism, a crisis stabilization unit, a nursing home, a residential care facility, an assisted living facility, a hospice, a hospital, an intensive outpatient treatment program or any program specifically approved by the court. At the end of 30 days or sooner, and again in the event of recommitment, at the end of 60 days and 180 days, the State Forensic Service or other appropriate office of the Department of Health and Human Services shall forward a report to the Commissioner of Health and Human Services relative to the defendant's competence to stand trial and its reasons. The Commissioner of Health and Human Services shall without delay file the report with the court having jurisdiction of the case. The court shall hold a hearing on the question of the defendant's competence to stand trial and receive all relevant testimony bearing on the question. If the State Forensic Service's report or the report of another appropriate office of the Department of Health and Human Services to the court states that the defendant is either now competent or not restorable, the court shall within 30 days hold a hearing. If the court determines that the defendant is not competent to stand trial, but there does exist a substantial probability that the defendant will be competent to stand trial in the foreseeable future, the court shall recommit the defendant to the custody of the Commissioner of Health and Human Services for placement in an appropriate program for observation, care and treatment of people with mental illness or persons with intellectual disabilities or autism. An appropriate program may be in an institution for the care and treatment of people with mental illness, an intermediate care facility for persons who have intellectual disabilities or autism, a crisis stabilization unit, a nursing home, a residential care facility, an assisted living facility, a hospice, a hospital, an intensive outpatient treatment program or any program specifically approved by the court. When a person who has been evaluated on behalf of the court by the State Forensic Service or other appropriate office of the Department of Health and Human Services is committed into the custody of the Commissioner of Health and Human Services under this paragraph, the court shall order that the State Forensic Service or other appropriate office of the Department of Health and Human Services share any information that it has collected or generated with respect to the person with the institution or residential program in which the person is placed. If the defendant is charged with an offense under Title 17-A, chapter 9, 11 or 13 or Title 17-A, section 506-A, 802 or 803-A and the court determines that the defendant is not competent to stand trial and there does not exist a substantial probability that the defendant can be competent in the foreseeable future, the court shall dismiss all charges against the defendant and, unless the defendant is subject to an undischarged term of imprisonment, order the Commissioner of Health and Human Services to commence proceedings pursuant to Title 34-B, chapter 3, subchapter 4. If the defendant is charged with an offense other than an offense under Title 17-A, chapter 9, 11 or 13 or Title 17-A, section 506-A, 802 or 803-A and the court determines that the defendant is not competent to stand trial and there does not exist a substantial probability that the defendant can be competent in the foreseeable future, the court shall dismiss all charges against the defendant and, unless the defendant is subject to an undischarged term of imprisonment, notify the appropriate authorities who may institute civil commitment proceedings for the individual. If the defendant is subject to an undischarged term of imprisonment, the court shall order the defendant into execution of that sentence and the correctional facility to which the defendant must be transported shall execute the court's order; or [2013, c. 434, §1 (AMD); 2013, c. 434, §15 (AFF).]

B. Issue a bail order in accordance with chapter 105-A, with or without the further order that the defendant undergo observation at an institution for the care and treatment of people with mental illness, an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism, an intermediate care facility for persons who have intellectual disabilities or autism, a crisis stabilization unit, a nursing home, a residential care facility, an assisted living facility, a hospice, a hospital approved by the Department of Health and Human Services or an intensive outpatient treatment program or any program specifically approved by the court or by arrangement with a private psychiatrist or licensed clinical psychologist and treatment when it is determined appropriate by the State Forensic Service. When outpatient observation and treatment is ordered an examination must take place within 45 days of the court's order and the State Forensic Service shall file its report of that examination within 60 days of the court's order. The State Forensic Service's report to the court must contain the opinion of the State Forensic Service concerning the defendant's competency to stand trial and its reasons. The court shall without delay set a date for and hold a hearing on the question of the defendant's competence to stand trial, which must be held pursuant to and consistent with the standards set out in paragraph A. [2013, c. 434, §1 (AMD); 2013, c. 434, §15 (AFF).]

[ 2013, c. 434, §1 (AMD); 2013, c. 434, §15 (AFF) .]

6. Examiners. Evaluation of a defendant by the State Forensic Service pursuant to this section must be performed by a licensed psychologist or a psychiatrist. The State Forensic Service may determine whether an examination will be performed by a licensed psychologist or a psychiatrist unless the court has designated the specialty of the examiner in its order.

[ 2009, c. 268, §3 (NEW) .]

7. Competence; proceedings. Upon a determination that the defendant is competent to stand trial, proceedings with respect to the defendant must be in accordance with the rules of criminal procedure.

[ 2009, c. 268, §3 (NEW) .]

8. No release during commitment period; violation. A person ordered or committed for examination, observation, care or treatment pursuant to this section may not be released from the designated placement during the period of examination. An individual responsible for or permitting the release of a person ordered committed pursuant to this section for examination, observation, care or treatment from the designated placement commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2013, c. 265, §3 (AMD) .]

9. Examination after sentencing. If the issue of insanity, competency, abnormal condition of mind or any other issue involving the mental condition of the defendant is raised after sentencing, the court may for cause shown order the convicted person to be examined by the State Forensic Service. If at the time an examination order is entered by the court the sentenced person is in execution of a sentence of imprisonment imposed for any criminal conduct, the time limits and bail provisions of this section do not apply. For examinations that take place outside the correctional facility, the correctional facility shall provide transportation and security for the examination.

[ 2011, c. 464, §2 (AMD) .]

SECTION HISTORY

2009, c. 268, §3 (NEW). 2011, c. 464, §§1, 2 (AMD). 2011, c. 542, Pt. A, §§8, 9 (AMD). 2013, c. 21, §2 (AMD). 2013, c. 265, §§1-3 (AMD). 2013, c. 434, §1 (AMD). 2013, c. 434, §15 (AFF).



15 §102. No responsibility for criminal act produced by mental disease or defect (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §103. Commitment following acceptance of negotiated insanity plea or following verdict or finding of insanity

When a court accepts a negotiated plea of not criminally responsible by reason of insanity or when a defendant is found not criminally responsible by reason of insanity by jury verdict or court finding, the judgment must so state. In those cases the court shall order the person committed to the custody of the Commissioner of Health and Human Services to be placed in an appropriate institution for the care and treatment of persons with mental illness or in an appropriate residential program that provides care and treatment for persons who have intellectual disabilities or autism for care and treatment. Upon placement in the appropriate institution or residential program and in the event of transfer from one institution or residential program to another of persons committed under this section, notice of the placement or transfer must be given by the commissioner to the committing court. [2011, c. 542, Pt. A, §10 (AMD).]

When a person who has been evaluated on behalf of a court by the State Forensic Service is committed into the custody of the Commissioner of Health and Human Services pursuant to this section, the court shall order that the State Forensic Service share any information it has collected or generated with respect to the person with the institution or residential program in which the person is placed. [2013, c. 424, Pt. B, §3 (AMD).]

As used in this section, "not criminally responsible by reason of insanity" has the same meaning as in Title 17-A, section 39 and includes any comparable plea, finding or verdict in this State under former section 102; under a former version of Title 17-A, section 39; under former Title 17-A, section 58; or under former section 17-B, chapter 149 of the Revised Statutes of 1954. [2005, c. 263, §1 (NEW).]

SECTION HISTORY

1981, c. 493, §2 (AMD). RR 1995, c. 2, §27 (COR). 1995, c. 286, §1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B7 (REV). 2005, c. 263, §1 (AMD). 2009, c. 268, §4 (AMD). 2011, c. 542, Pt. A, §10 (AMD). 2013, c. 424, Pt. B, §3 (AMD).



15 §103-A. Commitment affected by certain sentences

1. Interruption of commitment. When a person while in the custody of the Commissioner of Health and Human Services pursuant to a commitment order under section 103 is found by a court to be in violation of the person's conditional release for a Maine conviction and new institutional confinement is ordered, or a person commits a Maine crime for which the person is subsequently convicted and the sentence imposed includes a straight term of imprisonment or a split sentence, the person must be placed in execution of that punishment, and custody pursuant to the commitment order under section 103 must automatically be interrupted thereby. In the event execution of that punishment is stayed pending appeal, the commitment under section 103 continues for the stay's duration. The person must be returned to the custody of the Commissioner of Health and Human Services pursuant to the commitment order under section 103 when the new institutional confinement ordered or the straight term of imprisonment or the unsuspended portion of the split sentence imposed has been fully served.

[ 2007, c. 475, §3 (NEW) .]

2. Commencement of commitment. When a person subject to an undischarged straight term of imprisonment or to an unsuspended portion of a split sentence for a Maine conviction is, for a different Maine offense, found not criminally responsible by reason of insanity or is the recipient of a negotiated insanity plea, the person must first serve the undischarged term of imprisonment or the unsuspended portion of the split sentence before commencing the commitment to the custody of the Commissioner of Health and Human Services ordered by the court pursuant to section 103 unless the court orders otherwise.

[ 2013, c. 265, §4 (NEW) .]

SECTION HISTORY

2007, c. 475, §3 (NEW). 2013, c. 265, §4 (AMD).



15 §104. Release and discharge, hearing, payment of fees (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 402, §2 (RPR). 1969, c. 376, (RPR). 1969, c. 504, §§24-E (AMD). 1969, c. 555, (RPR). 1973, c. 243, (RPR). 1973, c. 567, §20 (AMD). 1975, c. 230, §§2,3 (AMD). 1975, c. 506, §3 (AMD). 1975, c. 623, §§17-C (AMD). 1977, c. 114, §§24,25 (AMD). 1979, c. 663, §85 (RP).



15 §104-A. Release and discharge, hearing, payment of fees

1. Release and discharge. The term "release," as used in this section, means termination of institutional inpatient residency and return to permanent residency in the community. The head of the institution in which a person is placed, under section 103, shall, annually, forward to the Commissioner of Health and Human Services a report containing the opinion of a staff psychiatrist as to the mental conditions of that person, stating specifically whether the person may be released or discharged without likelihood that the person will cause injury to that person or to others due to mental disease or mental defect. The report must also contain a brief statement of the reasons for the opinion. If a person who has been found not criminally responsible by reason of insanity for the crime of murder or a Class A crime and was committed under section 103 is the subject of a report finding that the person may be released, the report must specifically describe the supervision the Department of Health and Human Services will provide and must specifically include measures the department will take to provide psychoactive medication monitoring. The commissioner shall immediately file the report in the Superior Court for the county in which the person is committed. The court shall review each report and, if it is made to appear by the report that any person may be ready for release or discharge, the court shall set a date for and hold a hearing on the issue of the person's readiness for release or discharge. The court shall give notice of the hearing and mail a copy of the report to the Attorney General, offices of the district attorney that prosecuted the criminal charges for which the person was committed under section 103 and the offices of the district attorneys in whose district the release petition was filed or in whose district release may occur. At the hearing, the court shall receive the testimony of at least one psychiatrist who has treated the person and a member of the State Forensic Service who has examined the person, the testimony of any independent psychiatrist or licensed clinical psychologist who is employed by the prosecutor and has examined the person and any other relevant testimony. If, after hearing, the court finds that the person may be released or discharged without likelihood that the person will cause injury to that person or to others due to mental disease or mental defect, the court shall order, as applicable:

A. Release from the institution, provided that:

(1) The order for release includes conditions determined appropriate by the court, including, but not limited to, outpatient treatment and supervision by the Department of Health and Human Services, Division of Mental Health. If the order for release covers a person found not criminally responsible by reason of insanity for the crime of murder or a Class A crime and was committed under section 103, the order must direct the Department of Health and Human Services to provide the level of supervision necessary, including specific measures to provide psychoactive medication monitoring; and

(2) The order for release includes the condition that the person must be returned to the institution immediately upon the order of the commissioner whenever the person fails to comply with other conditions of release ordered by the court; or [2005, c. 464, §1 (AMD).]

B. Discharge from the custody of the Commissioner of Health and Human Services. [RR 1995, c. 2, §28 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §7 (REV).]

Release from the institution is subject to annual review by the court and, except for return as ordered by the commissioner under paragraph A, subparagraph (1), must continue until terminated by the court. Each person released under this section shall remain in the custody of the commissioner. The Commissioner of Health and Human Services shall inform the public safety officer of the municipality or the sheriff's office of the county into which the person is released of the release.

[ 2005, c. 464, §1 (AMD) .]

2. Modified release treatment. Any individual committed pursuant to section 103 may petition the Superior Court for the county in which that person is committed for a release treatment program allowing the individual to be off institutional grounds if the individual is monitored by a multidisciplinary treatment team affiliated with the institution and meets face to face with a team member at least every 14 days and with a team member qualified to prescribe medication at least monthly. The petition must contain a report from the institutional staff, including at least one psychiatrist, and the report must define the patient's present condition; the planned treatment program involving absence from the institution; the duration of the absence from the institution; the amount of supervision during the absence; the expectation of results from the program change; and the estimated duration of the treatment program before further change. This petition must be forwarded to the court no later than 60 days prior to the beginning of the modified treatment program. If the court considers that the individual being off the grounds, as described in the treatment plan, is inappropriate, it shall notify the hospital that the plan is not approved and shall schedule a hearing on the matter. The clerk of courts upon receipt of the proposed treatment program shall give notice of the receipt of this program by mailing a copy to the office of the district attorney that prosecuted the criminal charges for which the person was committed under section 103, the offices of the district attorneys in whose district the release petition was filed or in whose district release may occur and the Attorney General who may file objections and request a hearing on the matter. Representatives of the Attorney General and the office that prosecuted the person may appear at any hearing on the matter. At the hearing, the court shall receive the testimony of a member of the State Forensic Service who has examined the person, any independent psychiatrist or licensed clinical psychologist who is employed by the prosecutor and has examined the person and any other relevant testimony. If the court does not respond within 60 days to the proposed treatment plan and no objections and request for hearing are filed by the district attorney or Attorney General, it may then be put into effect by the administrator of the hospital on the assumption that the court approved the treatment plan. The Commissioner of Health and Human Services shall inform the public safety officer of the municipality or the sheriff's office of the county in which the person will spend any unsupervised time under the release treatment program of that program.

[ 2013, c. 265, §5 (AMD) .]

3. Other provisions concerning initial release or discharge. A report must be forwarded and filed and hearings must be held in accordance with subsection 1, without unnecessary delay when, at any time, it is the opinion of a staff psychiatrist that a patient committed under section 103 may be released or discharged without likelihood that the patient will cause injury to that patient or to others due to mental disease or mental defect.

A person committed under section 103, or the person's spouse or next of kin, may petition the Superior Court for the county in which that person is committed for a hearing under subsection 1. Upon receiving the petition, the court shall request and must be furnished by the Commissioner of Health and Human Services a report on the mental condition of that person, as described in subsection 1. A hearing must be held on each petition, and release or discharge, if ordered, must be in accordance with subsection 1. If release or discharge is not ordered, a petition may not be filed again for the release or discharge of that person for 6 months. Any person released under subsection 1 or the person's spouse or next of kin may at any time after 6 months from the release petition the Superior Court for the county in which that person was committed for that person's discharge under subsection 1. If discharge is not ordered, a petition for discharge may not be filed again for 6 months.

[ 2005, c. 263, §4 (AMD) .]

4. Return to institution upon commissioner's order. The commissioner may order any person released under subsection 1, paragraph A, who fails to comply with the conditions of release ordered by the court, as evidenced by the affidavit of any interested person, to return to the institution from which he was released. A hearing shall be held for the purpose of reviewing the order for release within 7 days of the person's return if the person will be detained for 7 or more days. At the hearing, the court shall receive testimony of the psychiatrist who observed or treated the person upon the person's return to the institution, any member of the State Forensic Service who has examined the person upon the person's return, and any other relevant testimony. Following hearing, the court may reissue or modify the previous order of release.

[ 1985, c. 796, §4 (AMD) .]

5. Reinstitutionalization due to likelihood of causing injury. Any person released under subsection 1, paragraph A, whose reinstitutionalization, due to the likelihood that he will cause injury to himself or others due to mental disease or mental defect, is considered necessary, upon the verified petition of any interested person, may be brought before any Justice of the Superior Court upon his order. A hearing shall be held for the purpose of reviewing the mental condition of the person and the order for release. The court may order the person detained for observation and treatment, if appropriate, at the institution from which he was released pending the hearing, which detention shall not exceed 14 days. The psychiatrist responsible for the observation or treatment of the person shall report to the court prior to the hearing as to the mental condition of the person, indicating specifically whether the person can remain in the community without likelihood that he will cause injury to himself or others due to mental disease or mental defect. The court shall receive the testimony of the psychiatrist who observed or treated the person during the period of detention, any member of the State Forensic Service who has examined the person during the period of detention, and any other relevant testimony. Following the hearing, the court may reissue, modify or rescind the previous order of release.

[ 1985, c. 796, §4 (AMD) .]

6. Involuntary hospitalization; notice; appointed counsel. Any person released under subsection 1, paragraph A, may be admitted to a hospital under any provision of Title 34-B, chapter 3, subchapter IV, Article 3, while the order for release is in effect.

Notice of any hearing under subsection 1, 2, 3 or 5 shall be given to the offices of the district attorney which prosecuted the criminal charges against the person for which the person was acquitted by reason of insanity, the offices of the district attorneys in whose district the release petition was filed or in whose district release may occur and Attorney General at least 7 days before the hearing date. Notice of any hearing under subsection 4 shall be given to the office of the district attorney and Attorney General as soon as possible before the hearing date.

Whenever a hearing is to be held under this section, the court shall determine whether the person whose release or discharge is in issue is indigent. If the court finds that the person is indigent, it shall appoint counsel to represent the person in connection with the hearing. Fees for court-appointed counsel for services rendered in connection with any hearing held under this section, or appeal from a decision in any hearing, and the fees of any expert witnesses called by the district attorney, Attorney General or on behalf of the person whose release or discharge is in issue, if indigent, shall be paid by the State. Any such fee to be in order for payment shall be first approved by the justice presiding at the hearing held under this section.

[ 1985, c. 796, §4 (AMD) .]

SECTION HISTORY

1979, c. 663, §86 (NEW). 1981, c. 493, §2 (AMD). 1985, c. 131, §1 (RPR). 1985, c. 796, §4 (AMD). 1993, c. 410, §CCC3 (AMD). RR 1995, c. 2, §28 (COR). RR 1995, c. 2, §§29,30 (COR). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §§B6,7 (REV). 2005, c. 263, §§2-4 (AMD). 2005, c. 464, §1 (AMD). 2013, c. 265, §5 (AMD).



15 §104-B. Failure of patient to return

If any patient committed to the Department of Health and Human Services for care and treatment, under section 103 or 105, is ordered to return to the hospital by the Commissioner of Health and Human Services, law enforcement personnel of the State or of any of its subdivisions shall, upon request of the commissioner, assist in the return of the patient to the hospital. [RR 1995, c. 2, §31 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV).]

SECTION HISTORY

1979, c. 623, §1 (NEW). 1981, c. 493, §2 (AMD). 1985, c. 131, §2 (RPR). RR 1995, c. 2, §31 (COR). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §§B6,7 (REV).



15 §105. Authority to receive persons for observation committed by the United States District Court. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 402, §3 (NEW). P&SL 1973, c. 53, (AMD). 1981, c. 493, §2 (AMD). 1989, c. 621, §7 (RP).






Chapter 7: FRESH PURSUIT

15 §151. Title

This chapter may be cited as the "Uniform Act on Fresh Pursuit."



15 §152. Fresh pursuit defined

The term "fresh pursuit" as used in this chapter includes fresh pursuit as defined by the common law, and the pursuit of a person who has committed a crime punishable by a maximum term of imprisonment equal to or exceeding one year, who is reasonably suspected of having committed such a crime or who is reasonably suspected of operating a motor vehicle while under the influence of intoxicating liquor or drugs. It shall include the pursuit of a person suspected of having committed a supposed crime punishable by a maximum term of imprisonment equal to or exceeding one year, though no such crime has actually been committed, if there is reasonable ground for believing that such a crime has been committed. Fresh pursuit as used in this chapter shall not necessarily imply instant pursuit, but pursuit without unreasonable delay. [1987, c. 791, §1 (AMD).]

SECTION HISTORY

1979, c. 663, §87 (AMD). 1987, c. 791, §1 (AMD).



15 §153. State defined

For the purpose of this chapter the word "state" shall include the District of Columbia.



15 §154. Arrest; exception

Any member of a duly organized state, county or municipal police unit of another state of the United States, who enters this State in fresh pursuit and continues within this State in such fresh pursuit of a person in order to arrest him on the ground that he is believed to have committed a crime punishable by a maximum term of imprisonment equal to or exceeding one year or to have operated a motor vehicle while under the influence of intoxicating liquor or drugs in such other state, shall have the same authority to arrest and hold such person in custody as has any member of any duly organized state, county or municipal police unit of this State to arrest and hold in custody a person on the ground that he is believed to have committed such a crime or operated a motor vehicle while under the influence of intoxicating liquor or drugs in this State. This section shall not be construed so as to make unlawful any arrest in this State which would otherwise be lawful. [1987, c. 791, §2 (AMD).]

SECTION HISTORY

1979, c. 663, §88 (AMD). 1987, c. 791, §2 (AMD).



15 §155. Hearing

If an arrest is made in this State by an officer of another state in accordance with section 154, he shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful, he shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the Governor of this State or admit him to bail for such purpose. If the magistrate determines that the arrest was unlawful, he shall discharge the person arrested.






Chapter 9: CRIMINAL EXTRADITION

Subchapter 1: ISSUANCE OF GOVERNOR'S WARRANT

15 §201. Definitions

As used in this chapter, unless the context indicates otherwise, the following words shall have the following meanings. [1977, c. 671, §3 (RPR).]

1. Application. "Application" means a request, by any person specified in section 223, to the Governor of this State to make a requisition to the executive authority of another state for the extradition of a fugitive from justice.

[ 1977, c. 671, §3 (RPR) .]

2. Demand. "Demand" means the demand, as provided in section 203, by the executive authority of another state upon the Governor of this State for the extradition of a fugitive from justice.

[ 1977, c. 671, §3 (RPR) .]

3. Executive authority. "Executive authority" includes the Governor and any person performing the functions of governor in a state other than this State.

[ 1977, c. 671, §3 (RPR) .]

4. Fugitive from justice. "Fugitive from justice" means:

A. Any person accused of a crime in the demanding state who is not in that state, unless he is lawfully absent pursuant to the terms of his bail or other release. This definition shall include both a person who was present in the demanding state at the time of the commission of the alleged crime and thereafter left the demanding state and a person who committed an act in this State or in a 3rd state or elsewhere resulting in or constituting a crime in the demanding state; or [1977, c. 671, §3 (NEW).]

B. Any person convicted of a crime in the demanding state who is not in that state, unless he is lawfully absent pursuant to the terms of his bail or other release, who has not served or completed a sentence imposed pursuant to the conviction. This definition shall include, but not be limited to, a person who has been released pending appeal or other review of the conviction, the review having been completed; a person who has been serving a sentence in this State; a person who has escaped from confinement in the demanding state; or a person who has broken the terms of his bail, probation or parole. [1981, c. 317, §1 (AMD).]

[ 1981, c. 317, §1 (AMD) .]

5. Governor. "Governor" includes any person performing the functions of Governor by authority of the law of this State.

[ 1977, c. 671, §3 (NEW) .]

5-A. Judicial officer. "Judicial officer" shall mean a justice, judge, justice of the peace, clerk of courts or other neutral person empowered by the laws of the demanding state to issue criminal process.

[ 1979, c. 274, §1 (NEW) .]

6. State. "State," referring to a state other than this State, refers to any other state or territory, organized or unorganized, of the United States of America.

[ 1977, c. 671, §3 (NEW) .]

SECTION HISTORY

1977, c. 671, §3 (RPR). 1979, c. 274, §1 (AMD). 1981, c. 317, §1 (AMD).



15 §202. Governor to deliver up person charged with crime in other state

Subject to the provisions of this chapter and of the Constitution of the United States and Acts of Congress in pursuance thereof, it is the duty of the Governor of this State to have arrested and delivered up to the executive authority of any other state of the United States any person who is a fugitive from justice, as defined in section 201, subsection 4, and is found in this State. Any person charged with or convicted of a crime as an adult in the demanding state shall be subject to this chapter, regardless of age. [1979, c. 274, §1-A (AMD).]

SECTION HISTORY

1977, c. 671, §4 (AMD). 1979, c. 274, §§1-A (AMD).



15 §203. Form of demand

1. Persons accused of a crime. No demand for the extradition of a person accused, but not yet convicted, of a crime in another state shall be recognized by the Governor of this State unless made in writing and containing the following:

A. An allegation that the accused is a fugitive from justice, as defined in section 201, subsection 4, paragraph A. The allegation shall be sufficient if it alleges that the accused was present in the demanding state at the time of the commission of the alleged crime and that he thereafter left the demanding state; or that he committed an act in this State or in a 3rd state, or elsewhere, resulting in or constituting a crime in the demanding state; and [1977, c. 671, §5 (NEW).]

B. A copy of an indictment returned; or an information issued upon a waiver of indictment; or an information or other formal charging instrument issued upon a determination of probable cause by a judicial officer in the demanding state or accompanied by an arrest warrant issued upon a determination of probable cause by a judicial officer in the demanding state; or any other formal charging instrument, together with any affidavits in support thereof, or in support of an arrest warrant, which support a finding of probable cause; or an affidavit which supports a finding of probable cause. The indictment, information, other formal charging instrument or affidavit shall substantially charge the person demanded with having committed a crime under the law of that state, and the copy shall be authenticated by the executive authority making the demand. [1979, c. 274, §1-B (AMD).]

[ 1979, c. 274, §1-B (AMD) .]

2. Person convicted of a crime. No demand for the extradition of a person convicted of a crime in another state shall be recognized by the Governor of this State unless made in writing and containing the following:

A. A statement by the executive authority of the demanding state that the person demanded is a fugitive from justice, as defined in section 201, subsection 4, paragraph B; and [1981, c. 317, §2 (AMD).]

B. A copy of the judgment of conviction or of the sentence imposed in execution thereof, which has been authenticated by the executive authority making the demand. [1977, c. 671, §5 (NEW).]

[ 1981, c. 317, §2 (AMD) .]

3. Defects in written demand. Defects in the written demand of the executive authority of another state or in any accompanying document or in the application for requisition may be remedied at any time, including at the hearing allowed by section 210, by new or amended documents or by other evidence.

[ 1977, c. 671, §5 (NEW) .]

4. Showing of substantial prejudice. Notwithstanding any other provision of law, defects in the written demand of the executive authority of another state or in any accompanying document or in the application for requisition may not be raised as a defense to extradition, in a petition contesting extradition pursuant to sections 210 and 210-A, unless it is shown by the petitioner that any such defect is substantially prejudicial to him.

[ 1983, c. 843, §1 (NEW) .]

SECTION HISTORY

1977, c. 671, §5 (RPR). 1979, c. 274, §§1-B (AMD). 1981, c. 317, §2 (AMD). 1983, c. 843, §1 (AMD).



15 §204. Attorney General to investigate at demand of Governor

When a demand is made upon the Governor of this State by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any prosecuting officer in this State to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.



15 §205. Extradition of prisoners or those awaiting trial or absent by compulsion

When it is desired to have returned to this State a person charged in this State with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this State may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this State as soon as the prosecution or imprisonment following conviction in this State is terminated.

The Governor may surrender on demand of the executive authority of any other state any person in this State who is charged in the manner provided in section 223 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.



15 §206. Extradition of those not present at time of commission of crime (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 671, §§5-A (RP).



15 §207. Governor to issue warrant and deliver to officer

If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the state seal and be directed to any law enforcement officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issue. Notwithstanding any other provision of law, defects in the Governor's warrant may not be raised as a defense to extradition, in a petition contesting extradition pursuant to sections 210 and 210-A, unless it is shown by the petitioner that any such defect is substantially prejudicial to him. [1983, c. 843, §2 (AMD).]

SECTION HISTORY

1977, c. 671, §6 (AMD). 1983, c. 843, §2 (AMD).






Subchapter 2: PROCEEDINGS AFTER ISSUANCE OF GOVERNOR'S WARRANT

15 §208. Warrant to authorize arrest

Such warrant shall authorize the officer or other person to whom directed to arrest the accused at any place where he may be found within the State and to command the aid of any law enforcement officer in the execution of the warrant and to deliver the accused, subject to this chapter, to the duly authorized agent of the demanding state. A law enforcement officer may arrest a fugitive from justice pursuant to a warrant issued by the Governor even if he does not have physical possession of it upon the representation of the prosecuting attorney that such a warrant has, in fact, been issued. [1983, c. 843, §3 (AMD).]

SECTION HISTORY

1977, c. 671, §8 (AMD). 1983, c. 843, §3 (AMD).



15 §209. Arresting officer may command assistance

Every such officer or other person empowered to make the arrest shall have the same authority, in arresting the accused, to command assistance therein as sheriffs and other officers have by law in the execution of any criminal process directed to them, with the like penalties against those who refuse their assistance.



15 §210. Rights of accused person; habeas corpus

A person arrested upon a Governor's warrant may not be delivered over to the agent whom the executive authority demanding the person has appointed to receive the person, unless the person is first taken before a judge of a court of record in this State, who shall inform the person of the demand made for the person's surrender and of the crime with which the person is charged and that the person has the right to demand and procure legal counsel. If the prisoner or the prisoner's counsel states that the prisoner may or will contest extradition, the judge shall fix a reasonable time, not to exceed 7 days, to allow the person to file a petition contesting extradition. The petition must be filed in District Court and state the grounds upon which extradition is contested. When the petition is filed, notice of it and of the time and place of hearing must be given to the prosecuting attorney of the county in which the arrest is made and in which the accused is in custody, to the Attorney General and to the agent of the demanding state. [1997, c. 181, §1 (AMD).]

A person arrested upon the warrant of the Governor may not be admitted to bail, except as provided as follows: If a petition contesting extradition is granted and the order is appealed by the State to the Supreme Judicial Court sitting as the Law Court, the petitioner may be admitted to bail, in the discretion of the presiding judge, pending that appeal. If the appeal is sustained, the petitioner must be immediately placed in custody without bail to await delivery to the agent of the demanding state. [1997, c. 181, §1 (AMD).]

1.

[ 1983, c. 843, §5 (RP) .]

2.

[ 1983, c. 843, §5 (RP) .]

3.

[ 1983, c. 843, §6 (RP) .]

SECTION HISTORY

1977, c. 671, §9 (RPR). 1979, c. 274, §§2,3 (AMD). 1979, c. 701, §§3-5 (AMD). 1983, c. 843, §§4-6 (AMD). 1997, c. 181, §1 (AMD).



15 §210-A. Procedure at hearing

At the hearing on the petition contesting extradition, if the Governor's warrant and the demand comply with the provisions of this chapter, the petitioner has the burden of proving by clear and convincing evidence that the petitioner has not been charged with a crime in the demanding state and that the petitioner is not a fugitive from justice. If the name of the petitioner is the same as that of the person named in the Governor's warrant, the petitioner has the burden of proving, by clear and convincing evidence, that the petitioner is not the person whom the demanding state is seeking to extradite. If the names are not identical, the State has the burden of proving by a preponderance of the evidence that the petitioner is the person sought to be extradited by the demanding state. The following are conclusive on the issue of probable cause: [2003, c. 17, §1 (AMD).]

1. Indictment. An indictment or an information issued upon a waiver of indictment; or

[ 1997, c. 181, §2 (AMD) .]

2. Judicial determination of probable cause. An information or other formal charging instrument or an arrest warrant issued on a determination of probable cause by a judicial officer in the demanding state.

[ 1979, c. 274, §4 (NEW) .]

Affidavits, including any affidavits supplied pursuant to the provisions of section 203 or in support of an application for requisition, and any other hearsay evidence that may be deemed reliable by the court, are admissible at the hearing on the petition contesting extradition, for the purpose of showing that the petitioner is charged with a crime in the demanding state, that there is probable cause, that the petitioner is in fact the person charged with the crime and that the petitioner is a fugitive from justice. [1997, c. 181, §2 (AMD).]

SECTION HISTORY

1977, c. 671, §10 (NEW). 1979, c. 274, §4 (AMD). 1979, c. 701, §§6-8 (AMD). 1981, c. 317, §3 (AMD). 1997, c. 181, §2 (AMD). 2003, c. 17, §1 (AMD).



15 §210-B. Review of final judgment by Law Court

The order making final disposition of the petition contesting extradition constitutes a final judgment for the purpose of review. A final judgment entered under this section may be reviewed by the Supreme Judicial Court sitting as the Law Court. An appeal must be taken within 7 days after entry of the order that is being appealed. [2003, c. 17, §2 (NEW).]

1. Appeal by petitioner. A petitioner aggrieved by the order may not appeal as of right. The manner and any conditions for the taking of an appeal are as the Supreme Judicial Court provides by rule.

[ 2003, c. 17, §2 (NEW) .]

2. Appeal by State. The State aggrieved by the order may appeal as of right and no certificate of approval by the Attorney General is required. The manner and any conditions for the taking of an appeal are as the Supreme Judicial Court provides by rule.

[ 2003, c. 17, §2 (NEW) .]

SECTION HISTORY

2003, c. 17, §2 (NEW).



15 §211. Disobedience of officer

Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the Governor's warrant in disobedience of section 210 is guilty of a Class E crime. [1979, c. 663, §89 (AMD).]

SECTION HISTORY

1979, c. 663, §89 (AMD).



15 §212. Prisoner confined in jail

The officer or person executing the Governor's warrant of arrest or the agent of the demanding state to whom the prisoner may have been delivered may, when necessary, confine the prisoner in the jail of any county or city through which he may pass. The keeper of such jail must receive and safely keep the prisoner until the person having charge of him is ready to proceed on his route, such person being chargeable with the expense of keeping.

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this State with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass. The keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent being chargeable with the expense of keeping. Such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this State.






Subchapter 3: ARREST AND PROCEEDINGS PRIOR TO ISSUANCE OF GOVERNOR'S WARRANT

15 §213. Arrest prior to requisition

1. Warrant of arrest. A warrant of arrest shall be issued whenever a person within this State is charged, on the sworn complaint of any credible person before a judge or magistrate of this State, or by a complaint made before a judge or magistrate of this State upon an affidavit of any credible person in another state, with:

A. The commission of a crime in any other state and with being a fugitive from justice as defined in section 201, subsection 4, paragraph A; or [1977, c. 671, §12 (NEW).]

B. Having been convicted of a crime in another state and with having escaped from confinement or with having broken the terms of his bail, probation or parole. [1977, c. 671, §12 (NEW); 1979, c. 274, §5 (AMD).]

[ 1979, c. 274, §5 (AMD) .]

2. Apprehension by warrant. A warrant issued by a judge or magistrate pursuant to subsection 1 shall command the law enforcement officer to whom it is directed to apprehend the person named therein, wherever he may be found in this State, and to bring him before the same or any other judge or magistrate who may be available in or convenient of access to the place where the arrest may be made, to answer the charge on the complaint and affidavit.

[ 1977, c. 671, §12 (NEW) .]

3. Copy of charge attached to warrant. A certified copy of the sworn charge or the complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

[ 1977, c. 671, §12 (NEW) .]

SECTION HISTORY

1977, c. 671, §12 (RPR). 1979, c. 274, §5 (AMD).



15 §214. Arrest without warrant; hearing

The arrest of a person may be lawfully made by an officer or a private citizen without a warrant, upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one year; but when so arrested, the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him under oath setting forth the ground for the arrest as in section 213. Thereafter his answer shall be heard as if he had been arrested on a warrant.



15 §215. Commitment to await requisition

If, from the examination by the judge or magistrate of the complaint, affidavits in support thereof, formal charging documents or judgments supplied by the demanding state or any other evidence, including reliable hearsay evidence, which may be presented, it appears that the person held is the person charged with having committed the crime alleged and that there is probable cause to believe that he committed the crime, and that he is a fugitive from justice, the judge or magistrate shall continue the case and may commit the person to jail, by a warrant specifying the accusation, for any time not exceeding 60 days which will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense. [1977, c. 671, §13 (NEW).]

The following shall be conclusive on the issue of probable cause: [1977, c. 671, §13 (NEW).]

1. Indictment or information. An indictment or an information issued upon a waiver of indictment; or

[ 1977, c. 671, §13 (NEW) .]

2. Charging instrument or warrant. An information or other formal charging instrument or an arrest warrant when they are issued upon a determination of probable cause by a judicial officer in the demanding state.

[ 1979, c. 274, §5-A (AMD) .]

The examination shall take place within a reasonable time after arrest, not to exceed 30 days, if the person held has not been admitted to bail, as provided in section 216. [1977, c. 671, §13 (NEW).]

SECTION HISTORY

1977, c. 671, §13 (RPR). 1979, c. 274, §§5-A (AMD).



15 §216. Bail permitted in discretion of court except in certain cases

Except as otherwise provided, the judge or magistrate may admit the person arrested to bail by bond or undertaking, with sufficient sureties and in such sum as he deems proper, for his appearance before him at a time specified in that bond or undertaking and for his surrender to be arrested upon the warrant of the Governor of this State or waiver of it. The following persons shall not be admitted to bail pursuant to this section: [1979, c. 701, §9 (AMD).]

1. Death or life imprisonment sentence. Any person charged with an offense for which a sentence of death or life imprisonment is possible under the laws of the demanding state;

[ 1979, c. 274, §6 (NEW) .]

2. Crime of escape. Any person who is charged with or has been convicted of the crime of escape in the demanding state; or

[ 1979, c. 274, §6 (NEW) .]

3. Escape status. Any person whose extradition is being sought on the ground that he has been convicted of a crime in the demanding state and:

A. Has escaped from confinement; or [1979, c. 274, §6 (NEW).]

B. Is under sentence of imprisonment imposed upon the denial of an appeal or other review of a conviction or revocation of probation or parole, the person having been released on bail pending appeal or other review. [1979, c. 701, §9 (AMD).]

[ 1979, c. 701, §9 (AMD) .]

SECTION HISTORY

1977, c. 671, §14 (AMD). 1979, c. 274, §6 (RPR). 1979, c. 701, §9 (AMD).



15 §217. Extension of time of commitment

If the accused is not arrested under a warrant of the Governor by the expiration of time specified in the warrant, bond or undertaking, the judge or magistrate may discharge him or may continue the case for any further time not to exceed 60 days. If, after the expiration of any further time specified by the judge or magistrate, the accused has not been arrested under a Governor's warrant, the complaint shall be dismissed. Nothing in this section may be construed to prevent the rearrest of the accused upon a Governor's warrant issued subsequent to the expiration of the time period specified in this section. The court shall grant a reasonable extension of time under this section upon the representation of the prosecuting attorney that a written demand of the executive authority of another state has been issued but has not been received or acted upon by the Governor. [1983, c. 843, §7 (AMD).]

SECTION HISTORY

1977, c. 671, §15 (RPR). 1983, c. 843, §7 (AMD).



15 §218. Failure to appear

If the prisoner is admitted to bail and fails to appear and surrender himself according to the condition of his bond, the court, by proper order, shall declare the bond forfeited. Recovery may be had thereon in the name of the State as in the case of other bonds or undertakings given by the accused in criminal proceedings within the State.






Subchapter 4: APPLICATION; MISCELLANEOUS PROVISIONS

15 §219. Governor may surrender or hold prisoner where proceedings begun in this State

If a criminal prosecution has been instituted against such person under the laws of this State and is still pending, the Governor at his discretion either may surrender him on the demand of the executive authority of another state or may hold him until he has been tried and discharged or convicted and punished in this State.



15 §220. Guilt or innocence not inquired into after extradition demanded

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime, and except insofar as it may be inquired into for the purpose of establishing probable cause as required by sections 203 and 210-A. [1977, c. 671, §17 (AMD).]

SECTION HISTORY

1977, c. 671, §17 (AMD).



15 §221. Warrant for arrest recalled or another issued

The Governor may recall his warrant of arrest or may issue another warrant whenever he deems proper.



15 §222. Warrant for agent to receive accused from another state

Whenever the Governor shall demand a fugitive from justice, charged with crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this State, from the executive authority of any other state, or from the Chief Justice or an Associate Justice of the Supreme Court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a commission under the seal of this State to some agent, commanding him to receive the person so charged, if delivered to him and convey him to the proper officer of the county in this State in which the offense was committed. [1983, c. 843, §8 (AMD).]

SECTION HISTORY

1983, c. 843, §8 (AMD).



15 §223. Application for issuance of requisition

1. Person charged with crime. When it is required to return to this State a person charged with a crime in this State, the prosecuting attorney shall present to the Governor a written application for a requisition for the return of the person charged. The application shall state:

A. The name of the person charged; [1977, c. 671, §18 (RPR).]

B. The crime with which he is charged; [1977, c. 671, §18 (RPR).]

C. The approximate time, place and circumstances of its commission; and [1977, c. 671, §18 (RPR).]

D. The state in which the accused is believed to be, including his location therein at the time the application is made. [1977, c. 671, §18 (RPR).]

The prosecuting attorney shall certify in his application that in his opinion the ends of justice require the arrest and return of the accused to this State for trial and that the proceeding is not instituted to enforce a private claim.

[ 1977, c. 671, §18 (RPR) .]

2. Person convicted of a crime. When it is required to return to this State a person who has been convicted of a crime in this State and who has escaped from confinement or broken the terms of his bail, probation or parole, the prosecuting attorney, the State Parole Board, the warden of the institution or the sheriff of the county from which the escape was made shall present to the Governor a written application for a requisition for the return of that person. The application shall state:

A. The name of the person; [1977, c. 671, §18 (RPR).]

B. The crime of which he was convicted; [1977, c. 671, §18 (RPR).]

C. The circumstances of his escape from confinement, or of the breach of the terms of his bail, probation or parole; and [1977, c. 671, §18 (RPR).]

D. The state in which he is believed to be, including his location therein at the time the application is made. [1977, c. 671, §18 (RPR).]

[ 1977, c. 671, §18 (RPR) .]

3. Verification; filing. The application shall be verified by affidavit, executed in duplicate and accompanied by 2 certified copies of:

A. The indictment return; [1977, c. 671, §18 (RPR).]

B. The information filed or the complaint made to the judge or magistrate stating the offense with which the accused is charged, together with the affidavit in support of the information or complaint; or [1977, c. 671, §18 (RPR).]

C. The judgment of conviction. [1977, c. 671, §18 (RPR).]

The prosecuting attorney, State Parole Board, warden or sheriff may attach any further affidavits and other documents which he shall deem proper to be submitted with the application, including affidavits with attached photographs or fingerprints which serve to establish that the person named and shown therein is the person for whom a requisition is sought. One copy of the application with the action of the Governor indicated thereon, and one of the certified copies of the indictment, complaint, information and affidavits, or of the judgment of conviction, or of the sentence shall be filed in the office of the Secretary of State to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.

[ 1977, c. 671, §18 (RPR) .]

4. Prosecuting attorney; defined. As used in this section, the term "prosecuting attorney" means:

A. The district attorney or the deputy district attorney of the county in which the offense was committed; or [1977, c. 671, §18 (NEW).]

B. The Attorney General or a Deputy Attorney General. [1977, c. 671, §18 (NEW).]

[ 1979, c. 663, §90 (AMD) .]

SECTION HISTORY

1971, c. 622, §§57,58 (AMD). 1977, c. 671, §18 (RPR). 1979, c. 663, §90 (AMD).



15 §224. Expenses paid on rendition of prisoners

1. Expenses paid from funds allotted to prosecuting attorney. When a fugitive from justice is returned to the State of Maine for prosecution, expenses incurred that are necessary and proper for the return must be paid out of the funds allotted for that purpose to the district attorney or from the Extradition and Prosecution Expenses Account established by section 224-A. In those cases prosecuted by the Attorney General, the expenses for extradition must be paid by the district attorney in whose county the crime is alleged to have been committed. District attorneys may agree to share expenses whenever a fugitive from justice is charged in the State with more than one offense.

[ 2013, c. 566, §2 (AMD) .]

2. Violations of probation and parole. Expenses incurred in connection with the extradition of persons charged with violating the terms and conditions of probation must be shared equally between the district attorney of the county in which the person was convicted and the Department of Corrections. Expenses incurred in connection with the extradition of persons charged with violating the terms and conditions of parole must be paid by the Department of Corrections.

[ 2011, c. 515, §1 (AMD) .]

3. Prosecuting attorney not liable. A prosecuting attorney shall not be liable for payment of such expenses unless he has previously consented to such rendition in writing.

[ 1977, c. 66, (NEW) .]

4. Expenses for rendition of escaped prisoners. Expenses for rendition of prisoners who have escaped from custody shall be paid by the State of Maine if the escape occurred while the prisoner was committed to or being held at a state institution or while the prisoner was in the custody of a state officer, shall be paid by the sheriff if the escape occurred while the prisoner was committed to or being held at a county jail or while in the custody of a county officer or shall be paid by a municipality if the escape occurred while the prisoner was being held at a lockup or in the custody of a municipal officer. Escape and custody shall have the same meaning as defined in Title 17-A.

[ 1977, c. 66, (NEW) .]

5. Prosecuting attorney to designate appropriate agents. The prosecuting attorney shall, in all cases, designate appropriate agents to safely return the prisoner to the State of Maine.

[ 1977, c. 66, (NEW) .]

6. Expense funds advanced. The treasurer or other appropriate official of the governmental unit responsible for payment of expenses pursuant to this section shall, upon written request of the prosecuting attorney, advance to him or officers designated by him a reasonable sum to defray necessary expenses. A full accounting of all expenses and return of unused funds shall be made to the issuing official no later than 3 business days from the date of return. All funds returned shall be credited to the account from which they were paid.

[ 1977, c. 66, (NEW) .]

7. Expenses of officers of the State. Expenses incurred by officers of the State, on whose governor the requisition is made, shall be paid in the same manner as other expenses and travel expenses for all necessary travel in returning the prisoner shall be paid at the same rate per mile as employees of the State receive.

[ 1977, c. 66, (NEW) .]

SECTION HISTORY

1977, c. 66, (RPR). 1983, c. 843, §§9,10 (AMD). 2011, c. 515, §1 (AMD). 2013, c. 566, §2 (AMD).



15 §224-A. Extradition and Prosecution Expenses Account

1. Establishment; use. Notwithstanding any other provision of law, there is established an Extradition and Prosecution Expenses Account in each prosecutorial district in an amount not to exceed $30,000, to be administered by the district attorney and to be used solely for the purposes of paying the expenses of extraditing persons charged with or convicted of a crime in this State and who are fugitives from justice, as defined in section 201, subsection 4, paying fees or expenses of prosecution pursuant to section 1319 and paying witness fees pursuant to section 1320.

[ 2013, c. 566, §3 (AMD) .]

2. Funding. The Extradition and Prosecution Expenses Account in each prosecutorial district is funded by bail forfeited to and recovered by the State pursuant to the Maine Rules of Criminal Procedure, Rule 46. Whenever bail is so forfeited and recovered by the State and if it is not payable as restitution pursuant to Title 17-A, section 1329, subsection 3-A, the district attorney shall determine whether it or a portion of it is deposited in the Extradition and Prosecution Expenses Account for that district attorney's prosecutorial district, but in no event may the account exceed $30,000. Any bail so forfeited and recovered and not deposited in the Extradition and Prosecution Expenses Account must be deposited in the General Fund. Any unexpended balance in the Extradition and Prosecution Expenses Account of a prosecutorial district established by this section may not lapse but must be carried forward into the next year.

[ 2013, c. 566, §3 (AMD) .]

3. Review by district attorney. The district attorney shall review monthly the Extradition and Prosecution Expenses Account and the expenses of that prosecutorial district in connection with the extradition of fugitives from justice, prosecution and witnesses and shall determine whether any funds in the account must be transferred to the General Fund.

[ 2013, c. 566, §3 (AMD) .]

4. Audit. Every district attorney shall have an annual audit made by the Office of the State Auditor or by a certified public accountant selected by the district attorney of the Extradition and Prosecution Expenses Account for that district attorney's prosecutorial district, covering the last complete fiscal year.

If the auditor finds in the course of the audit evidence of improper transactions, incompetency in keeping accounts or handling funds, failure to comply with this section or any other improper practice of financial administration, the auditor shall report that finding to the Attorney General immediately.

[ 2013, c. 566, §3 (AMD) .]

5. Advances and accounting for extradition. The district attorney shall advance funds from the Extradition and Prosecution Expenses Account to the agents designated by the district attorney to return a fugitive from justice to this State. A full accounting of all expenses and the return of all unused funds must be made by the agents no later than 3 business days from the date of return. All funds returned must be credited to the Extradition and Prosecution Expenses Account from which they were paid.

[ 2013, c. 566, §3 (AMD) .]

SECTION HISTORY

1983, c. 843, §11 (NEW). 1983, c. 862, §42 (AMD). 1991, c. 377, §7 (AMD). 1995, c. 447, §§1-3 (AMD). 2007, c. 31, §1 (AMD). 2013, c. 16, §10 (REV). 2013, c. 566, §3 (AMD).



15 §225. Extradited persons except from civil process

A person brought into this State on extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which he is returned, until he has been convicted in the criminal proceeding or, if acquitted, until he has had ample opportunity to return to the state from which he was extradited.



15 §226. Waiver of extradition

Any person arrested in this State charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in sections 207 and 208 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this State a writing which states that he consents to return to the demanding state. Before such waiver shall be executed or subscribed by such person, it shall be the duty of such judge to inform such person of his rights to await the issuance and service of a warrant of extradition and to contest extradition following issuance of the warrant of the Governor as provided for in section 210. Following waiver of extradition, the person shall be placed in custody without bail to await delivery to the agent of the demanding state. The agent of the demanding state need not be present at the waiver. [1979, c. 701, §10 (AMD).]

If and when such consent has been duly executed, it shall forthwith be forwarded to the office of the Governor of this State and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent. Nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this State.

Notwithstanding any other provision of law, a law enforcement agency in this State holding a person who is alleged to have broken the terms of his probation, parole, bail or any other release in the demanding state, shall immediately deliver the person to the duly authorized agent of the demanding state without the requirement of a Governor's warrant, if all of the following apply: [1983, c. 843, §12 (NEW).]

1. Waiver. The person has signed a prior waiver of extradition as a term of his current probation, parole, bail or other release in the demanding state; and

[ 1983, c. 843, §12 (NEW) .]

2. Authenticated copy. The law enforcement agency holding the person has received an authenticated copy of the prior waiver of extradition signed by the person and photographs or fingerprints or other evidence properly identifying the person as the person who signed the waiver.

[ 1983, c. 843, §12 (NEW) .]

SECTION HISTORY

1979, c. 701, §10 (AMD). 1983, c. 843, §12 (AMD).



15 §226-A. Delivery of fugitive to agents

Whenever a person held as a fugitive in this State has exhausted his remedies under this chapter to challenge his extradition or has waived extradition, the district attorney shall promptly notify the agents of the demanding state that the fugitive is available to be returned to that state. If no agent appears within 30 days after such notification, the fugitive may be discharged from custody, provided that after the discharge the fugitive may be rearrested and delivered to the agent for return to the demanding state, unless the Governor's warrant has been recalled. [1983, c. 843, §13 (NEW).]

SECTION HISTORY

1983, c. 843, §13 (NEW).



15 §227. Non-waiver by this State

Nothing in this chapter shall be deemed to constitute a waiver by this State of its right, power or privilege to try such demanded person for crime committed within this State, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this State, nor shall any proceedings had under this chapter which result in or fail to result in extradition be deemed a waiver by this State of any of its rights, privileges or jurisdiction in any way whatsoever.



15 §228. Trial for crimes other than specified

After a person has been brought back to this State upon extradition proceedings, he may be tried in this State for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition.



15 §229. Title

This chapter may be cited as the "Uniform Criminal Extradition Act" and shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.









Chapter 11: SECURITY TO KEEP THE PEACE

15 §281. Power of courts to keep the peace; security required

The Justices of the Superior Court and Judges of the District Court, in term time or in vacation, have power to cause all laws for the preservation of the public peace to be kept; and in the execution thereof may require persons to give security to keep the peace and be of good behavior, as provided.



15 §282. Complaint that offense threatened

Any judge described in section 281, on complaint that any person threatens to commit an offense against the person or property of another, shall examine, on oath, the complainant and any other witnesses produced, reduce the complaint to writing and cause the complainant to sign it. If on examination of the facts he thinks that there is just cause to fear the commission of such offense, he shall issue a warrant reciting the substance of the complaint, and commanding the officer, to whom it is directed, forthwith to arrest the accused and bring him before such judge or court.



15 §283. Complaint not sustained; frivolous or malicious

If the judge, on examination of the facts, is not satisfied that there is just cause to fear the commission of any offense, he shall immediately discharge the accused. If he judges the complaint to be unfounded, frivolous or malicious, he may order the complainant to pay the costs of prosecution, who shall thereupon be answerable to the judge, officer and witnesses for their fees as for his own debt.



15 §284. Sureties to keep peace; costs; binding over

When the accused is brought before the judge and his defense is heard, he may be ordered to recognize, with sufficient sureties, in the sum required by the judge, to keep the peace toward all persons and especially toward the person requiring the security, for a term of less than one year, and to pay the costs of prosecution; but he shall not be bound over to any court, unless he is charged with some other specific offense requiring it.



15 §285. Discharge on compliance; commitment

If the accused complies with such order, he shall be discharged. If he does not, he shall be committed to jail for the time for which he was required to find sureties or until he complies with such order. The judge shall state in the mittimus the cause of commitment and the time and sum for which security was required, and return a copy of the warrant to the next term of the Superior Court in said county, and such court shall have cognizance of the case, as if the accused had appealed thereto.



15 §286. Appeals

Any person aggrieved by the order of a judge requiring him to recognize as provided in section 284 may, on giving the security required, appeal to the next term of the Superior Court in the county. The judge shall thereupon require such witnesses as he thinks proper to recognize to appear at the appellate court. Such court may affirm or reverse the order of the judge, require the accused to recognize anew with sufficient sureties and make such order as to costs as it deems reasonable.



15 §287. Failure to prosecute appeal

If the appellant fails to prosecute his appeal, his recognizance shall be in force for any breach of its conditions without an affirmation of said order and shall stand as security for any costs which he is ordered by the court to pay.



15 §288. Recognizance after commitment

A person committed for not recognizing as aforesaid may be discharged by a Justice of the Superior Court or a bail commissioner on giving the security required.



15 §289. Recognizance returned to court; penalty remitted

All recognizances taken under this chapter shall be returned to the Superior Court on or before the first day of the next term, and be there filed by the clerk as of record. In any action thereon, if the forfeiture is found or confessed, the court may remit so much of the penalty, and on such terms, as it thinks proper.



15 §290. Sureties may surrender principals; new recognizances

Any surety in a recognizance taken under this chapter may surrender the principal the same as bail in civil cases, and he shall thereupon be discharged from liability for any subsequent breach of the recognizance. The principal may recognize anew with sufficient sureties for the residue of the term before a judge, and then be discharged.



15 §291. Judge on view; sureties without formal complaint

Whoever in the presence of any of the judges aforesaid or of any court of record makes an affray; threatens to kill or beat another or to commit any violence against his person or property; or contends with hot and angry words to the disturbance of the peace, may be ordered, without process or other proof, to recognize to keep the peace and be of good behavior for a term not exceeding 3 months, and may be otherwise dealt with as is provided in sections 281 to 290.



15 §292. Persons going armed without reasonable cause

Whoever goes armed with any dirk, pistol or other offensive and dangerous weapon, without just cause to fear an assault on himself, family or property may, on complaint of any person having cause to fear an injury or breach of the peace, be required to find sureties to keep the peace for a term of less than one year, and, in case of refusal, may be committed as provided in section 285.






Chapter 12: PROTECTIVE ORDERS

15 §301. Protective orders in crimes between family members (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 677, §1 (NEW). 1981, c. 420, §§1,2 (AMD). MRSA T. 15, §301, sub-§7 (RP).






Chapter 12-A: CRIMES BETWEEN FAMILY MEMBERS

15 §321. Protective orders in crimes between family members

1. Definition. For purposes of this section, "family or household members" means spouses or domestic partners or former spouses or former domestic partners, individuals presently or formerly living as spouses, natural parents of the same child, adult household members related by consanguinity or affinity or minor children of any household member when the offender is an adult household member. Holding oneself out to be a spouse is not necessary to constitute "living as spouses." For purposes of this subsection, "domestic partners" has the same meaning as in Title 18-A, section 1-201, subsection (10-A).

[ 2003, c. 672, §1 (AMD) .]

2. Grounds for order. The court may issue a protective order if:

A. A person is charged with or convicted of a violation of Title 17-A, sections 201 to 204, 207 to 211, 252, 253, 301 to 303, 506-A or 556; [1983, c. 619, (NEW).]

B. The offender and the victim are family or household members; and [1983, c. 619, (NEW).]

C. The court finds that there is a likelihood that the offender may injure the health or safety of the victim in the future. [1983, c. 619, (NEW).]

[ 1983, c. 619, (NEW) .]

3. Scope of order. A protective order may be a condition of release. It may require the offender:

A. To stay away from the home, school, business or place of employment of the victim; [1983, c. 619, (NEW).]

B. Not to visit, or to visit only at certain times or under certain conditions, a child residing with the victim; or [1983, c. 619, (NEW).]

C. Not to do specific acts which the court finds may harass, torment or threaten the victim. [1983, c. 619, (NEW).]

[ 1983, c. 619, (NEW) .]

4. Issuance of order. The clerk may issue, without fee, a copy of a protective order, amendment or revocation to the offender, the victim and to the law enforcement agencies most likely to enforce it as determined by the court.

[ 1989, c. 372, §1 (AMD) .]

5. Appeal. A court decision may be appealed as provided by the Maine Rules of Civil Procedure.

[ 1983, c. 619, (NEW) .]

6. Penalty. Violation of a protective order or of any similar order issued by any court of the United States or of any other state, territory, commonwealth or tribe, when the person has prior actual notice of the order, is a Class D crime. Notwithstanding any statutory provision to the contrary, an arrest for violation of a protective order may be without warrant upon probable cause whether or not the violation is committed in the presence of the law enforcement officer. The law enforcement officer may verify, if necessary, the existence of a protective order by telephone or radio communication with a law enforcement agency with knowledge of the order.

[ 1995, c. 469, §2 (AMD) .]

SECTION HISTORY

1983, c. 619, (NEW). 1989, c. 372, §1 (AMD). 1995, c. 469, §§1,2 (AMD). 2003, c. 672, §1 (AMD).






Chapter 13: ACCESSORIES

15 §341. Accessory; punishment; conviction with or without principal; place of trial (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §342. Accessories after the fact defined (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).






Chapter 15: POSSESSION OF FIREARMS BY PROHIBITED PERSONS

15 §391. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 696, §166 (RP).



15 §392. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 327, §1 (AMD). 1977, c. 225, §1 (RPR). 1979, c. 127, §115 (AMD). 1981, c. 698, §88 (RPR). 1983, c. 618, (RP).



15 §393. Possession of firearms prohibited for certain persons

1. Possession prohibited. A person may not own, possess or have under that person's control a firearm, unless that person has obtained a permit under this section, if that person:

A. [2001, c. 549, §2 (RP).]

A-1. Has been convicted of committing or found not criminally responsible by reason of insanity of committing:

(1) A crime in this State that is punishable by imprisonment for a term of one year or more;

(2) A crime under the laws of the United States that is punishable by imprisonment for a term exceeding one year;

(3) A crime under the laws of any other state that, in accordance with the laws of that jurisdiction, is punishable by a term of imprisonment exceeding one year. This subparagraph does not include a crime under the laws of another state that is classified by the laws of that state as a misdemeanor and is punishable by a term of imprisonment of 2 years or less;

(4) A crime under the laws of any other state that, in accordance with the laws of that jurisdiction, does not come within subparagraph (3) but is elementally substantially similar to a crime in this State that is punishable by a term of imprisonment for one year or more; or

(5) A crime under the laws of the United States, this State or any other state or the Passamaquoddy Tribe or Penobscot Nation in a proceeding in which the prosecuting authority was required to plead and prove that the person committed the crime with the use of:

(a) A firearm against a person; or

(b) Any other dangerous weapon; [2007, c. 194, §1 (AMD).]

B. [2001, c. 549, §2 (RP).]

C. Has been adjudicated in this State or under the laws of the United States or any other state to have engaged in conduct as a juvenile that, if committed by an adult, would have been a disqualifying conviction:

(1) Under paragraph A-1, subparagraphs (1) to (4) and bodily injury to another person was threatened or resulted; or

(3) Under paragraph A-1, subparagraph (5); [2007, c. 670, §4 (AMD).]

D. Is subject to an order of a court of the United States or a state, territory, commonwealth or tribe that restrains that person from harassing, stalking or threatening an intimate partner, as defined in 18 United States Code, Section 921(a), of that person or a child of the intimate partner of that person, or from engaging in other conduct that would place the intimate partner in reasonable fear of bodily injury to the intimate partner or the child, except that this paragraph applies only to a court order that was issued after a hearing for which that person received actual notice and at which that person had the opportunity to participate and that:

(1) Includes a finding that the person represents a credible threat to the physical safety of an intimate partner or a child; or

(2) By its terms, explicitly prohibits the use, attempted use or threatened use of physical force against an intimate partner or a child that would reasonably be expected to cause bodily injury; or [2007, c. 670, §5 (AMD).]

E. Has been:

(1) Committed involuntarily to a hospital pursuant to an order of the District Court under Title 34-B, section 3864 because the person was found to present a likelihood of serious harm, as defined under Title 34-B, section 3801, subsection 4-A, paragraphs A to C;

(2) Found not criminally responsible by reason of insanity with respect to a criminal charge; or

(3) Found not competent to stand trial with respect to a criminal charge. [2009, c. 651, §1 (AMD).]

For the purposes of this subsection, a person is deemed to have been convicted upon the acceptance of a plea of guilty or nolo contendere or a verdict or finding of guilty, or of the equivalent in a juvenile case, by a court of competent jurisdiction.

In the case of a deferred disposition, unless the person is alleged to have committed one or more of the offenses listed in section 1023, subsection 4, paragraph B-1, a person is deemed to have been convicted when the court imposes the sentence. In the case of a deferred disposition for a person alleged to have committed one or more of the offenses listed in section 1023, subsection 4, paragraph B-1, that person may not possess a firearm beginning at the start of the deferred disposition period.

For the purposes of this subsection, a person is deemed to have been found not criminally responsible by reason of insanity upon the acceptance of a plea of not criminally responsible by reason of insanity or a verdict or finding of not criminally responsible by reason of insanity, or of the equivalent in a juvenile case, by a court of competent jurisdiction.

[ 2013, c. 519, §1 (AMD) .]

1-A. Limited prohibition for nonviolent juvenile offenses. A person who has been adjudicated in this State or under the laws of the United States or any other state to have engaged in conduct as a juvenile that, if committed by an adult, would have been a disqualifying conviction under subsection 1, paragraph A-1 but is not an adjudication under subsection 1, paragraph C may not own or have in that person's possession or control a firearm for a period of 3 years following completion of any disposition imposed or until that person reaches 18 years of age, whichever is later.

[ 2007, c. 194, §2 (AMD) .]

2. Application after 5 years. A person subject to the provisions of subsection 1, paragraph A-1 or C as a result of a conviction or adjudication may, after the expiration of 5 years from the date that the person is finally discharged from the sentences imposed as a result of the conviction or adjudication, apply to the commissioner for a permit to carry a firearm subject to subsection 4. That person may not be issued a permit to carry a concealed handgun pursuant to Title 25, chapter 252. A permit issued pursuant to this subsection is valid for 4 years from the date of issue unless sooner revoked for cause by the commissioner. For purposes of this subsection, "firearm" does not include a firearm defined under 18 United States Code, Section 921(3).

[ 2013, c. 424, Pt. A, §5 (AMD) .]

3. Contents. An application under subsection 2 must be on a form prepared by the Commissioner of Public Safety. The application must include the following: the applicant's full name; all aliases; date and place of birth; place of legal residence; occupation; make, model and serial number of the firearm sought to be possessed; date, place and nature of conviction; sentence imposed; place of incarceration; name and address of probation or parole officer; date of discharge or release from prison or jail or termination of probation, supervised release for sex offenders, parole or administrative release; the reason for the request; and any other information determined by the commissioner to be of assistance. The application must be accompanied by certified or attested copies of the indictment, information or complaint, judgment and commitment and discharge that are the subject of the conviction.

[ 2007, c. 194, §4 (AMD) .]

4. Notification, objection and decision. Upon receipt of an application, the commissioner shall determine if the application is in proper form. If the application is proper, the commissioner shall within 30 days notify in writing the sentencing or presiding judge, the Attorney General, the district attorney for the county where the applicant resides, the district attorney for the county where the conviction occurred, the law enforcement agency that investigated the crime, the chief of police and sheriff in the municipality and county where the crime occurred and the chief of police and sheriff in the municipality where the applicant resides as of the filing of the application. The commissioner may direct any appropriate investigation to be carried out.

A. If, within 30 days of the sending of notice, a person notified objects in writing to the commissioner regarding the initial issuance of a permit and provides the reason for the objection, the commissioner may not issue a permit. The reason for the objection must be communicated in writing to the commissioner in order for it to be the sole basis for denial. [2009, c. 503, §2 (NEW).]

B. If, within 30 days of the sending of notice, a person notified objects in writing, including the reason for the objection, to the commissioner regarding a 2nd or subsequent issuance of a permit, the commissioner shall take the objection and its reason into consideration when determining whether to issue a 2nd or subsequent permit to the applicant, but need not deny the issuance of a permit based on an objection alone. [2009, c. 503, §2 (NEW).]

The commissioner may deny any application for a permit even if no objection is filed.

[ 2009, c. 503, §2 (AMD) .]

4-A. Application for relief. Except as otherwise provided, a person subject to the federal prohibition against possession of firearms pursuant to 18 United States Code, Section 922(g)(4) as a result of being adjudicated a mental defective may, after the expiration of 5 years from the date of final discharge from commitment, apply to the commissioner for relief from the disability.

Relief is not available under this subsection for a person found not criminally responsible by reason of insanity or incompetent to stand trial in a criminal case or a person adjudged by a Probate Court to lack the capacity to contract or manage the person's own affairs.

A. An application under this subsection must be on a form developed by the commissioner. The application must include the applicant's full name; all aliases; date and place of birth; place of legal residence; occupation; make and model of the firearm sought to be possessed; reason for the request; date, place and docket number of commitment; name of institution to which applicant was committed; names of providers that provided mental health treatment for the applicant; date of discharge from commitment; release for all mental health records; and any other information determined by the commissioner to be of assistance. The application must be accompanied by certified or attested copies of the commitment from which the applicant seeks relief and the report of an independent psychologist or psychiatrist licensed to practice in this State specifically addressing the factors set forth in paragraph E. The commissioner may establish a roster of psychologists and psychiatrists qualified and interested in doing these evaluations. The psychologist or psychiatrist must be available for cross-examination. The psychologist or psychiatrist listed on the roster is an employee for the purposes of the Maine Tort Claims Act for evaluations under this paragraph. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

B. The commissioner has the independent authority to establish the following, to be paid by the applicant:

(1) Application fee; and

(2) Fees for evaluations required by paragraph A. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

C. Upon receipt of a completed application, the commissioner shall notify persons who received notice of the commitment pursuant to Title 34-B, section 3864, subsection 3, paragraph A, subparagraph (2) and the district attorney, chief of police and sheriff in the municipality and county where the applicant resides of the filing of the application, with a request to provide to the commissioner any information relevant to the factors in paragraph E. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

D. Upon receipt of a completed application, the commissioner shall review the application and determine whether the person has made a prima facie showing of the elements of paragraph E. If the commissioner determines that the person has made a prima facie showing, the commissioner shall schedule a hearing. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

E. The burden of proof is on the applicant to prove, by clear and convincing evidence, that the circumstances that led to the involuntary commitment to a hospital have changed, that the applicant is not likely to act in a manner dangerous to public safety and that granting the application for relief will not be contrary to the public interest. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

F. If the commissioner finds by clear and convincing evidence that the circumstances that led to the involuntary commitment have changed, that the applicant is not likely to act in a manner dangerous to public safety and that granting the application for relief will not be contrary to the public interest, the commissioner may grant relief. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

G. Notwithstanding any other provision of law, and except as indicated in this paragraph, all applications for relief pursuant to this subsection and documents made a part of the application, refusals and any information of record collected by the commissioner during the process of determining whether an applicant qualifies for relief are confidential and may not be made available for public inspection or copying unless:

(1) The applicant waives this confidentiality in writing or on the record of any hearing; or

(2) A court of record so orders. Proceedings relating to the grant or denial of relief are not public proceedings under Title 1, chapter 13.

The commissioner shall make a permanent record, in the form of a summary, of the final decision regarding each application. The summary must include the name of the applicant and indicate whether the application for relief was granted or denied. The information contained in this summary is available for public inspection. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

H. An applicant may appeal the denial of an application for relief under this subsection within 30 days of receipt of the written notice of decision by filing a complaint in the District Court for de novo review in the district where the Department of Public Safety has its principal office. Hearings are closed unless otherwise agreed to by the applicant. A party aggrieved by a decision of the District Court may not appeal as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule. [2007, c. 670, §9 (NEW); 2007, c. 670, §24 (AFF).]

[ 2011, c. 541, §1 (AMD) .]

5. Appeal. Any person to whom a permit under subsection 2 has been denied may file a petition for review pursuant to Title 5, chapter 375, subchapter 7.

[ 2007, c. 670, §10 (AMD) .]

6. Filing fee. The commissioner may establish a reasonable filing fee not to exceed $25 to defray costs of processing applications.

[ 1977, c. 225, §2 (NEW) .]

7. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Firearm" has the same meaning as in Title 17-A, section 2, subsection 12-A. [2001, c. 549, §4 (NEW).]

B. "Not criminally responsible by reason of insanity" has the same meaning as used in section 103 and any comparable finding under the laws of the United States or any other state. [2005, c. 527, §4 (AMD).]

C. "State" means the State of Maine and "state" means any other state of the United States and includes the District of Columbia, the Commonwealth of Puerto Rico and the possessions of the United States. [2001, c. 549, §4 (NEW).]

D. "Use of a dangerous weapon" has the same meaning as in Title 17-A, section 2, subsection 9, paragraph A. [2001, c. 549, §4 (NEW).]

E. "Commissioner" means the Commissioner of Public Safety or the commissioner's designee. [2007, c. 670, §11 (NEW).]

[ 2007, c. 670, §11 (AMD) .]

8. Penalty. A violation of subsection 1, paragraph A-1 or C is a Class C crime. A violation of subsection 1, paragraph D or E is a Class D crime. A violation of subsection 1-A by a person at least 18 years of age is a Class C crime.

[ 2007, c. 670, §12 (AMD) .]

9. Prima facie evidence. Notwithstanding any other law or rule of evidence, a copy of a court abstract provided by a court to the Department of Public Safety, State Bureau of Identification pursuant to Title 34-B, section 3864, subsection 12, if certified by the custodian of the records of that bureau, or the custodian's designee, is admissible in a criminal prosecution brought pursuant to this section as prima facie evidence that the person identified in the abstract has been involuntarily committed by the court issuing the abstract and has been provided the notice required in Title 34-B, section 3864, subsection 5, paragraph A-1 and Title 34-B, section 3864, subsection 13.

[ 2007, c. 670, §13 (NEW) .]

10. Subpoena power. The commissioner is authorized to issue a subpoena in the name of the commissioner in accordance with Title 5, section 9060, except that this authority applies to any stage of an investigation under this section and is not limited to an adjudicatory hearing. If a witness refuses to obey a subpoena or to give any evidence relevant to proper inquiry by the commissioner, the Attorney General may petition the Superior Court in the county where the refusal occurred to find the witness in contempt. The Attorney General shall cause to be served on that witness an order requiring the witness to appear before the Superior Court to show cause why the witness should not be adjudged in contempt. The court shall, in a summary manner, hear the evidence and, if it is such as to warrant the court in doing so, punish that witness in the same manner and to the same extent as for contempt committed before the Superior Court or with reference to the process of the Superior Court.

[ 2007, c. 670, §14 (NEW) .]

11. Rules. The commissioner may adopt rules to implement the provisions of subsections 2 to 4-A. Rules adopted pursuant to this subsection are routine technical rules as defined by Title 5, chapter 375, subchapter 2-A.

[ 2007, c. 670, §15 (NEW) .]

SECTION HISTORY

1965, c. 327, §2 (AMD). 1977, c. 225, §2 (RPR). 1977, c. 564, §§72,73 (AMD). 1985, c. 478, §1 (AMD). 1989, c. 917, §1 (AMD). 1993, c. 368, §1 (AMD). 1993, c. 368, §§2,3 (AMD). 1997, c. 334, §§1-3 (AMD). 1997, c. 462, §1 (AMD). 1997, c. 683, §B8 (AMD). 2001, c. 549, §§2-5 (AMD). 2005, c. 419, §§7-10 (AMD). 2005, c. 419, §12 (AFF). 2005, c. 527, §§2-5 (AMD). 2007, c. 194, §§1-4 (AMD). 2007, c. 670, §§4-15 (AMD). 2007, c. 670, §24 (AFF). 2009, c. 503, §1, 2 (AMD). 2009, c. 651, §1 (AMD). 2011, c. 541, §1 (AMD). 2013, c. 424, Pt. A, §5 (AMD). 2013, c. 519, §1 (AMD).






Chapter 17: MISCELLANEOUS PROVISIONS

15 §451. Felony defined (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §452. Limitations on prosecution (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §453. Detention at State Prison of dangerous persons (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §19 (AMD). 1969, c. 506, §1 (AMD). 1999, c. 583, §2 (RP).



15 §454. Murder or felony murder; filing copies of proceedings; expenses

Whenever any person is convicted of murder or felony murder, a copy of the Maine Rules of Criminal Procedure, Rule 11, if applicable, trial testimony and charge of the presiding justice, certified by the Official Court Reporter who created a transcript of the reporter’s stenographic notes or the transcriber who created a transcript from the electronically recorded record, must be filed with the clerk of the court where that trial is held, and the expense for the transcript must be paid by the State. A copy of the Maine Rules of Criminal Procedure, Rule 11, if applicable, trial testimony and charge of the presiding justice, certified by the Official Court Reporter who created a transcript of the reporter’s stenographic notes or the transcriber who created a transcript from the electronically recorded record, must be furnished by the clerk of court to the Secretary of State at no charge for use in any pardon hearing before the Governor, when the individual is indigent. [2007, c. 539, Pt. JJ, §6 (AMD).]

SECTION HISTORY

1971, c. 264, (AMD). 1977, c. 114, §26 (RPR). 1979, c. 663, §91 (AMD). 2007, c. 539, Pt. JJ, §6 (AMD).



15 §455. Record of sales of firearms

1. Forms. A dealer may not:

A. Sell, let or loan a firearm to a person without making a copy of the form a dealer must keep as prescribed by 18 United States Code, Section 923. The copy must be made and marked as "STATE COPY" before the firearm is delivered; or [2003, c. 452, Pt. H, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Refuse to show or refuse to allow inspection of a copy of the form described in paragraph A to a sheriff, deputy sheriff, police officer, constable, game warden or prosecuting attorney. [2003, c. 452, Pt. H, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

A person who violates this subsection commits a civil violation for which a fine of $50 may be adjudged.

[ 2003, c. 452, Pt. H, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. False or fictitious name. A person may not give a false or fictitious name to a dealer. A person who violates this subsection commits a civil violation for which a fine of $50 may be adjudged.

[ 2003, c. 452, Pt. H, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Exception. This section does not apply to a wholesaler who sells only to other dealers or to a manufacturer who sells only at wholesale.

[ 2003, c. 452, Pt. H, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1979, c. 663, §92 (AMD). 1993, c. 185, §1 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §H1 (RPR).



15 §455-A. Warning requirement upon sales of firearms

1. Posting of conspicuous warning. Except as provided in subsection 1-A, any commercial retail sales outlet that sells firearms shall conspicuously post at each purchase counter where firearms may be purchased the following warning in block letters not less than one inch in height:

"ENDANGERING THE WELFARE OF A CHILD IS A CRIME. IF YOU LEAVE A FIREARM AND AMMUNITION WITHIN EASY ACCESS OF A CHILD, YOU MAY BE SUBJECT TO FINE, IMPRISONMENT OR BOTH.

KEEP FIREARMS AND AMMUNITION SEPARATE.

KEEP FIREARMS AND AMMUNITION LOCKED UP.

USE TRIGGER LOCKS."

[ 1991, c. 450, §1 (AMD) .]

1-A. Posting of warnings at gun shows. The warning sign as described in subsection 1 must be posted at all entrances of an organized gun show.

[ 1991, c. 450, §2 (NEW) .]

2. Violation. Any person who fails to post the warning in compliance with subsection 1, commits a civil violation for which a civil forfeiture of not more than $200 may be adjudged.

[ 1989, c. 809, (NEW) .]

SECTION HISTORY

1989, c. 809, (NEW). 1991, c. 450, §§1,2 (AMD). 1991, c. 450, §§1, 2 (AMD).



15 §456. Records of sales of used merchandise (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 385, (NEW). 1973, c. 357, (RPR). 1979, c. 663, §93 (AMD). 1981, c. 232, (RPR). 2003, c. 582, §1 (RP).



15 §457. Open pretrial criminal proceeding

1. Definition of pretrial proceeding. As used in this section, the term "pretrial proceeding" means an appearance before the court at which both parties are present and motions are heard, witnesses testify or evidence is presented, when the appearance occurs after the beginning of the initial appearance of the accused and before the swearing in of the jury or, in a jury waived trial, before the calling of the first witness.

[ 1979, c. 665, (NEW) .]

2. Open proceedings. Except as provided by statute, the general public may not be excluded from a pretrial criminal proceeding at which the court hears a motion to exclude evidence from trial, unless the court finds a substantial likelihood that:

A. Injury or damage to the accused's right to a fair trial will result from conducting the proceeding in public; [1979, c. 665, (NEW).]

B. Alternatives to closure will not protect the accused's right to a fair trial; and [1979, c. 665, (NEW).]

C. Closure will protect against the perceived injury or damage. [1979, c. 665, (NEW).]

[ 1979, c. 665, (NEW) .]

3. Exceptions. Nothing in this section may be construed:

A. To limit the powers of courts to maintain decorum by ordering unruly spectators removed from the courtroom, by reasonably limiting the number of spectators or by exercising similar powers of judges at common law; or [1979, c. 665, (NEW).]

B. To require that a proceeding to determine the validity of a claim of evidentiary privilege as provided by the Maine Rules of Evidence be open to the public. [1979, c. 665, (NEW).]

[ 1979, c. 665, (NEW) .]

SECTION HISTORY

1979, c. 665, (NEW).









Part 2: PROCEEDINGS BEFORE TRIAL

Chapter 99: ARREST WARRANTS

15 §601. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §602. Responsibility to execute arrest warrants (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §603. Warrant repository (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 1993, c. 675, §B11 (AMD). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §604. Criteria for selection of arrest warrant repository (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §605. Standards by Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §606. Responsibility of court (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §607. Rulemaking (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).



15 §608. Bail commissioners in indigent cases (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 402, §2 (NEW). 2011, c. 214, §6 (AFF). 2011, c. 214, §1 (RP).






Chapter 100: WARRANTS

15 §651. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

1. Affidavit warrant. "Affidavit warrant" means a warrant issued in response to a properly sworn charging instrument or affidavit, or both, based on probable cause to believe that an individual has committed a crime.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Alias name. "Alias name" means an alternative name, a pseudonym or a placeholder name.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

3. Alternative name. "Alternative name" means a name used by an individual instead of or in addition to the individual's legal name.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

4. Bench warrant. "Bench warrant" means an arrest warrant issued by an authorized judicial officer that directs a law enforcement officer to seize or detain an individual and includes the following types of arrest warrants:

A. An affidavit warrant; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

B. A contempt warrant; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

C. An FTP warrant; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

D. An FTA warrant; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

E. A juvenile warrant; and [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

F. A probation violation warrant. [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

5. Contempt warrant. "Contempt warrant" means a bench warrant issued by a judicial order:

A. For failure of an individual to appear for a contempt hearing pursuant to the Maine Rules of Civil Procedure, Rule 66(c)(2)(E) or Rule 66(d)(2)(E); or [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

B. For failure of a contemnor to comply with a contempt order pursuant to the Maine Rules of Civil Procedure, Rule 66(c)(3) or Rule 66(d)(3)(A). [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

6. Digital signature. "Digital signature" has the same meaning as in Title 10, section 9502, subsection 1.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

7. Electronic signature. "Electronic signature" has the same meaning as in Title 10, section 9402, subsection 8.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

8. FTA warrant. "FTA warrant" means a bench warrant issued for failure of an individual to appear in court as required by a criminal summons or other court order requiring an individual to appear for a court hearing.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

9. FTP warrant. "FTP warrant" means a bench warrant issued for failure of an individual to pay a fine, as described in Title 14, section 3141, as ordered by the issuing court.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

10. Juvenile warrant. "Juvenile warrant" means a bench warrant issued in order to detain a juvenile pursuant to section 3202.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

11. Local entering agency. "Local entering agency" means a local law enforcement agency designated by the district attorney within a prosecutorial district, with the approval of the Chief Judge of the District Court.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

12. Maine telecommunications and routing operations system. "Maine telecommunications and routing operations system" means the interagency communications system maintained and operated by the Maine State Police.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

13. Maine State Police wanted database. "Maine State Police wanted database" means the database of warrants and other information maintained by the Maine State Police.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

14. Other judicial warrant. "Other judicial warrant" means a warrant, other than a bench warrant, issued by the Supreme Judicial Court, Superior Court, District Court or Probate Court, pursuant to statute or common law, including, but not limited to, civil orders of arrest and warrants for failure to respond to a subpoena or for jury duty.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

15. Placeholder name. "Placeholder name" means a nonspecific name, such as "Unknown," that is assigned by law enforcement officials to an individual whose legal name is not known to law enforcement officials.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

16. Probation violation warrant. "Probation violation warrant" means a bench warrant issued by a judicial officer in response to a motion to revoke the probation or supervised release of an individual, requested by a probation officer or prosecutor.

[ 2013, c. 133, §1 (AMD) .]

17. Pseudonym. "Pseudonym" means a fictitious name, such as "John Doe," that is assigned by law enforcement officials to an individual whose legal name is not known to law enforcement officials.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

18. Statewide warrant management system. "Statewide warrant management system" means the integrated electronic system that consists of the Maine State Police wanted database, the Maine telecommunications and routing operations system and the warrant docket management system.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

19. Warrant docket management system. "Warrant docket management system" means the system maintained by the Administrative Office of the Courts to manage the generation, storage, retention and recall of electronic arrest warrants issued by the courts.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF). 2013, c. 133, §1 (AMD).



15 §652. Exclusions

This chapter does not apply to: [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

1. Extradition warrants. Warrants issued by the Governor pursuant to the United States Constitution and the Uniform Criminal Extradition Act for the extradition of fugitives from justice, except that the provisions requiring law enforcement officers to be responsible for the execution of warrants are fully applicable to a Governor's warrant;

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Other judicial warrants. Other judicial warrants that are generated, maintained and recalled by the individual issuing court and are not maintained in the Maine State Police wanted database. Notwithstanding any provision of this chapter, other judicial warrants retain their full force and effect;

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

3. Civil orders of arrest. Civil orders of arrest issued pursuant to Title 14, section 3135;

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

4. Corrections warrants. Warrants issued by the Department of Corrections for violations of parole, probation or supervised release or for escape or failure to report;

[ 2013, c. 133, §2 (AMD) .]

5. Nonjudicial warrants. Warrants issued by other authorities, including but not limited to federal courts and agencies and tribal courts; and

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

6. Search warrants. Warrants issued pursuant to section 55 and the Maine Rules of Criminal Procedure, Rule 41 and administrative inspection warrants issued pursuant to the Maine Rules of Civil Procedure, Rule 80E.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF). 2013, c. 133, §2 (AMD).



15 §653. Statewide warrant management system

1. Warrant docket management system. The Administrative Office of the Courts shall establish a warrant docket management system for the generation, storage, retention and recall of all electronic arrest warrants issued by the courts. When a bench warrant is issued by a court, the warrant must be electronically directed to the warrant docket management system.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Central warrant administration. The Maine State Police shall administer a central system for the management, enforcement and execution of warrants. The Maine State Police must have continuous electronic interface with the warrant docket management system, the Maine State Police wanted database, the Maine telecommunications and routing operations system and the National Crime Information Center. The Maine State Police shall coordinate with all law enforcement agencies to ensure the prompt communication of all warrant information through the National Crime Information Center and the Maine telecommunications and routing operations system. The Maine State Police shall post information to the warrant docket management system concerning the status and execution of all arrest warrants.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

3. Validation. The Maine State Police shall manage the mandated validation process for warrants sent to the National Crime Information Center.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

4. Monitor management. The Maine State Police shall monitor the management of entry and removal of warrant information in the Maine State Police wanted database, and shall exchange data with the warrant docket management system, or other pertinent databases, as required.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

5. Structured plan. The Maine State Police shall develop a structured bench warrant management plan designed to maximize the execution of outstanding arrest warrants and to identify appropriate bench warrants to be removed from pertinent databases.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF).



15 §654. Warrants

1. Form of warrant. A bench warrant and a return of service must each be maintained and transmitted in electronic form unless the statewide warrant management system is unavailable or other exigent circumstances prevent such electronic maintenance or transmittal, in which case a paper warrant may be issued and entered into the warrant docket management system as soon as practicable. An electronic warrant with a digital signature or an electronic signature is of equal validity as a manually signed paper warrant issued pursuant to former chapter 99 and has the full force and effect of law.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Warrant electronically available. A certified electronic warrant must be maintained in the warrant docket management system and its details and status must be available at all times to the Maine State Police, which shall make that information available to local law enforcement agencies through the Maine telecommunications and routing operations system. The certified electronic warrant must include an electronic signature or digital signature, and may include a digital watermark or such other security features as the Administrative Office of the Courts determines necessary to verify the warrant's authenticity.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

3. Content of warrant. A bench warrant must contain:

A. The subject's name or alias name; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

B. The subject's date of birth, if known; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

C. At least one identified charge; [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

D. An indication if any pending charge is a domestic violence crime; and [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

E. Available information concerning the identity and location of the subject sufficient to meet the minimum requirements established by the Maine telecommunications and routing operations system and the National Crime Information Center. [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

The bench warrant may contain photographs of the subject, a description of any distinguishing physical characteristics and other information that will aid in the location of the subject and the execution of the warrant. A bench warrant is not rendered invalid because of technical noncompliance with this section.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

4. National Crime Information Center. A bench warrant may not be entered in the National Crime Information Center database without authorization from the Attorney General or designee of the Attorney General or a district attorney or designee of the district attorney, except that the Department of Corrections may enter a bench warrant for a violation of parole or probation or for escape. The authorizing entity shall specify appropriate geographic limitations, if any, on extradition, which are subject to change, at the time the bench warrant is executed.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

5. Clerical errors. A clerical error in a bench warrant must ordinarily be corrected by the issuance of a replacement warrant by the issuing court or agency, but may be corrected by an authorized judicial officer upon an ex parte application in exigent circumstances.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

6. Removal from database. When a bench warrant is recalled by the issuing court, the court shall maintain a record of the recall and the bench warrant must be immediately removed from the warrant docket management system and the Maine State Police wanted database. When a bench warrant is executed, the law enforcement agency must make an electronic return of service immediately upon verification that the served individual is the subject of the bench warrant. Once a return of service has been received, the bench warrant must be removed from the Maine State Police wanted database.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF).



15 §655. Local entering agency

1. Authority. The district attorney for each prosecutorial district, with the approval of the Chief Judge of the District Court, shall designate one or more local entering agencies for each prosecutorial district.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Standards. Each local entering agency must have the capability and willingness to accept the burden and responsibility of warrant management as a full and equal element of its sworn public duty and must meet standards established by the Maine telecommunications and routing operations system and the National Crime Information Center.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF).



15 §656. Responsibilities of law enforcement agencies

Each law enforcement agency shall adopt policies to comply with this chapter. Local policies must ensure that all bench warrants are served and returns of service entered as required by section 654. [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF).



15 §657. Responsibilities of courts

The courts are responsible for: [2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF).]

1. Complete information. Maintaining bench warrants with information that is as complete as possible and that maximizes the likelihood that the bench warrants will be successfully executed;

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

2. Single transmission. Transmitting only one set of data for each instance of a bench warrant's issuance and maintaining an audit record of each transmission; and

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

3. Recall notice. Immediately transmitting an electronic notice of recall to the Maine State Police when a bench warrant is recalled.

[ 2011, c. 214, §2 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

2011, c. 214, §2 (NEW). 2011, c. 214, §6 (AFF).






Chapter 101: ISSUE OF PROCESS AND ARREST

15 §701. Criminal prosecutions by indictment; excepted cases

No person shall be held to answer in any court for an alleged offense, unless on an indictment found by a grand jury, except for contempt of court and in the following cases:

1. Use of charging instrument other than an indictment. When a prosecution utilizing a charging instrument other than an indictment is expressly authorized by rule of court; or

[ 1997, c. 4, §1 (RPR) .]

2. District Courts and courts martial. In proceedings before the District Court, the District Court acting as a juvenile court and courts martial.

SECTION HISTORY

1971, c. 544, §49 (AMD). 1979, c. 663, §94 (AMD). 1997, c. 4, §1 (AMD).



15 §702. Justices, judges and justices of the peace may issue processes

The Justices of the Supreme Judicial Court and of the Superior Court, Judges of the District Court and justices of the peace may issue processes for the arrest of persons charged with offenses. For purposes of this section and section 706, full faith and credit must be given to offenses subject to the exclusive jurisdiction of the Passamaquoddy Tribe or the Penobscot Nation under the terms of Title 30, section 6209-A or 6209-B. [1995, c. 388, §4 (AMD); 1995, c. 388, §8 (AFF).]

SECTION HISTORY

1965, c. 356, §20 (AMD). 1987, c. 736, §21 (AMD). 1991, c. 484, §6 (AMD). 1995, c. 388, §4 (AMD). 1995, c. 388, §8 (AFF).



15 §703. Officer's oath to complaint

When it is the duty of an officer to make complaint before any judge, clerk or justice of the peace, he may make oath to it according to his knowledge and belief. [1987, c. 736, §22 (AMD).]

SECTION HISTORY

1965, c. 425, §9 (AMD). 1987, c. 736, §22 (AMD).



15 §704. Arrests without warrant; liability

Every sheriff, deputy sheriff, constable, city or deputy marshal, or police officer shall arrest and detain persons found violating any law of the State or any legal ordinance or bylaw of a town, until a legal warrant can be obtained and may arrest and detain such persons against whom a warrant has been issued though the officer does not have the warrant in his possession at the time of the arrest, and they shall be entitled to legal fees for such service; but if, in so doing, he acts wantonly or oppressively, or detains a person without a warrant longer than is necessary to procure it, he shall be liable to such person for the damages suffered thereby.



15 §705. Arrests in other counties

When a person charged with an offense in any county, before or after the issue of the warrant, removes, escapes or is found out of it, the officer having the warrant may pursue and arrest him in any other county and command aid as in his own county. [1965, c. 356, §21 (AMD).]

SECTION HISTORY

1965, c. 356, §21 (AMD).



15 §706. District Court; warrants

Judges of District Courts have all authority and powers formerly granted by law to judges of municipal courts. [1999, c. 368, §1 (AMD).]

When a complaint or an information charging a person with the commission of an offense, or a duly authenticated arrest warrant issued by the Tribal Court of the Passamaquoddy Tribe or the Penobscot Nation, is presented to any Judge of the District Court, to a justice of the peace or to any other officer of the District Court authorized to issue process, the judge, justice of the peace or other officer shall issue a warrant in the name of the District Court for the arrest of that person, in that form and under the circumstances that the Supreme Judicial Court provides by rule. A clerk of the District Court may accept a guilty plea upon payment of fines as set by the judge. [1999, c. 368, §1 (AMD).]

A Judge of the District Court may try those brought before the judge for offenses within the judge's jurisdiction, although the penalty or fine accrues wholly or partly to the municipality of which the judge is a resident. [1999, c. 368, §1 (AMD).]

SECTION HISTORY

1965, c. 356, §§22-24 (AMD). 1987, c. 736, §23 (AMD). 1991, c. 484, §7 (AMD). 1999, c. 368, §1 (AMD).



15 §707. Certain District Court clerks may issue process (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §25 (NEW). 1981, c. 456, §A57 (AMD). 1987, c. 736, §24 (RP).



15 §708. Preparation of complaints

The clerk may, in the absence or unavailability of a justice of the peace or of a prosecuting attorney or any of his assistants, prepare and draft complaints upon the request of any law enforcement officer, except that no complaint shall issue to any person who is not a law enforcement officer or for any criminal homicide or Class A, B or C crime unless approved by the district attorney or his designee or the Attorney General or his designee. [1987, c. 736, §25 (AMD).]

Except in prosecutions instituted by the Attorney General or his designee, the district attorney or his designee shall, whenever practical, prepare all complaints for criminal homicide and Class A, B and C crimes and for all complainants who are not law enforcement officers. No complaint shall be filed nor process issued until such time as the complainant has made oath to the complaint or process before the proper official. [1977, c. 579, §E, § 1 (NEW).]

Each district attorney shall establish written guidelines for the approval of issuance of complaints pursuant to this section. In those guidelines, the district attorney may extend the above procedure to Class D and E crimes, provided that the approval of the district attorney shall not be necessary for any complaint issued with the approval of the Attorney General or his designee. [1977, c. 579, §E, § 1 (NEW).]

Whenever a complaint is not approved for prosecution by the district attorney or his designee, or the Attorney General or his designee, he shall, if requested, inform the complainant, orally or in writing, of the reasons therefor. [1977, c. 579, §E, § 1 (NEW).]

SECTION HISTORY

1969, c. 504, §§24-I (NEW). 1973, c. 567, §20 (AMD). 1977, c. 579, §E1 (RPR). 1987, c. 736, §25 (AMD).






Chapter 102: INTERCEPTION OF WIRE AND ORAL COMMUNICATIONS

15 §709. Definitions

The following words and phrases as used in this chapter, unless the context otherwise indicates, shall have the following meanings. [1973, c. 561, (NEW).]

1. Communication common carrier. "Communication common carrier" means any telephone or telegraph company.

[ 1973, c. 561, (NEW) .]

1-A. Administration of criminal justice. "Administration of criminal justice" has the same meaning as in Title 16, section 703, subsection 1.

[ 2013, c. 267, Pt. B, §5 (AMD) .]

1-B. Administration of juvenile criminal justice. "Administration of juvenile criminal justice" has the same meaning as in section 3308, subsection 7, paragraph A, subparagraph (2).

[ 2011, c. 507, §1 (NEW) .]

2. Contents. "Contents," when used with respect to any wire or oral communication, means any information concerning the identity of the parties to such communication or the existence, contents, substance, purport or meaning of that communication.

[ 1973, c. 561, (NEW) .]

3. Intercepting device. "Intercepting device" means any device or apparatus which can be used to intercept a wire or oral communication other than:

A. Any telephone or telegraph instrument, equipment or facility or any component thereof being used by a communication common carrier in the ordinary course of its business or extension telephones used by a subscriber to telephone service; or [1973, c. 561, (NEW).]

B. A hearing aid or similar device being used to correct subnormal hearing to not better than normal. [1973, c. 561, (NEW).]

[ 1973, c. 561, (NEW) .]

4. Intercept. "Intercept" means to hear, record or aid another to hear or record the contents of any wire or oral communication through the use of any intercepting device by any person other than:

A. The sender or receiver of that communication; [1979, c. 701, §11 (AMD).]

B. A person within the range of normal unaided hearing or subnormal hearing corrected to not better than normal; or [1973, c. 561, (NEW).]

C. A person given prior authority by the sender or receiver. [1979, c. 701, §11 (AMD).]

[ 1979, c. 701, §11 (AMD) .]

4-A. Investigative officer. "Investigative officer" has the same meaning as in Title 34-A, section 1001, subsection 10-A.

[ 2013, c. 80, §1 (RPR) .]

4-B. Jail investigative officer. "Jail investigative officer" means an employee of a jail designated by the jail administrator as having the authority to conduct investigations of crimes relating to the security or orderly management of the jail and engage in any other activity that is related to the administration of criminal justice.

[ 2011, c. 507, §3 (AMD) .]

5. Oral communications. "Oral communications" means any oral communications uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation.

[ 1973, c. 561, (NEW) .]

6. Person. "Person" means any individual, partnership, association, joint stock company, trust or corporation, or any other legal entity, whether or not any of the foregoing is an officer, agent or employee of the United States, a state or a political subdivision of a state.

[ 1973, c. 561, (NEW) .]

7. Wire communication. "Wire communication" means any communication made in whole or in part through the use of facilities for transmission of communications by the aid of wire, cable or other like connection between the point of origin and the point of reception.

[ 1973, c. 561, (NEW) .]

SECTION HISTORY

1973, c. 561, (NEW). 1979, c. 701, §11 (AMD). 1987, c. 680, §1 (AMD). 1997, c. 361, §§1,2 (AMD). 2011, c. 507, §§1-3 (AMD). 2013, c. 80, §1 (AMD). 2013, c. 267, Pt. B, §5 (AMD).



15 §710. Offenses

1. Interception, oral communications prohibited. Any person, other than an employee of a communication common carrier, a law enforcement officer, an investigative officer, another employee of the Department of Corrections authorized to exercise law enforcement powers as described in Title 34-A, section 3011 or a jail investigative officer or a jail employee acting at the direction of a jail investigative officer, carrying out practices otherwise permitted by this chapter, who intentionally or knowingly intercepts, attempts to intercept or procures any other person to intercept or attempt to intercept any wire or oral communication is guilty of a Class C crime.

[ 2013, c. 80, §2 (AMD) .]

2. Editing of tape recordings in judicial proceedings prohibited. Any person who knowingly or intentionally edits, alters or tampers with any tape, transcription or other sound recording, or knows of such editing, altering or tampering, and presents that recording in any judicial proceeding or proceeding under oath, without fully indicating the nature of the changes made and the original state of the recording, is guilty of a Class C crime.

[ 1979, c. 663, §96 (AMD) .]

3. Disclosure, or use of wire or oral communications prohibited. A person is guilty of a Class C crime if he:

A. Intentionally or knowingly discloses or attempts to disclose to any person the contents of any wire or oral communication, knowing that the information was obtained through interception; or [1979, c. 663, §97 (RPR).]

B. Intentionally or knowingly uses or attempts to use the contents of any wire or oral communication, knowing that the information was obtained through interception. [1979, c. 663, §97 (RPR).]

[ 1979, c. 663, §97 (RPR) .]

4. Duty to report. Any communications common carrier shall promptly report to the Attorney General any facts coming to its attention in the conduct of its business which may indicate a possible violation of this section and such carrier shall adopt reasonable rules to assure compliance with this subsection, provided such carrier shall not be liable to any person who may claim an injury arising out of any such report, if made in good faith. Any person violating this subsection shall be subject to a civil penalty not to exceed $5,000, payable to the State, to be recovered in a civil action.

[ 1979, c. 663, §98 (AMD) .]

5. Possession of interception devices prohibited. A person, other than an employee of a communication common carrier, a law enforcement officer, an investigative officer, another employee of the Department of Corrections authorized to exercise law enforcement powers as described in Title 34-A, section 3011 or a jail investigative officer or a jail employee acting at the direction of a jail investigative officer, carrying out practices otherwise permitted by this chapter, who has in that person's possession any device, contrivance, machine or apparatus designed or commonly used for intercepting wire or oral communications is guilty of a Class C crime.

[ 2013, c. 80, §3 (AMD) .]

6. Sale of interception devices prohibited. A person who sells, exchanges, delivers, barters, gives or furnishes or possesses with an intent to sell any device, contrivance, machine or apparatus designed or commonly used for the interception of wire or oral communications as defined in this chapter is guilty of a Class B crime. This subsection shall not include devices manufactured under written contract for sale to common carriers, law enforcement agencies and the Department of Corrections, provided that the production of any such device shall not have commenced prior to the signing of the contract by both parties.

[ 1987, c. 680, §4 (AMD) .]

SECTION HISTORY

1973, c. 561, (NEW). 1979, c. 663, §§95-100 (AMD). 1987, c. 680, §§2-4 (AMD). 2013, c. 80, §§2, 3 (AMD).



15 §711. Civil remedy

Any party to a conversation intercepted, disclosed or used in violation of this chapter shall have a civil cause of action against any person who intercepts, discloses or uses such communications and shall be entitled to recover from any such persons: [1973, c. 561, (NEW).]

1. Damages. Actual damages, but not less than liquidated damages, computed at the rate of $100 per day for each day of violation; and

[ 1979, c. 663, §101 (AMD) .]

2. Attorney's fee. A reasonable attorney's fee and other litigation disbursements reasonably incurred.

[ 1973, c. 561, (NEW) .]

SECTION HISTORY

1973, c. 561, (NEW). 1979, c. 663, §101 (AMD).



15 §712. Exceptions

1. Switchboard operators, communication common carrier agent. It is not a violation of this chapter for an operator of a switchboard or an officer, employee or agent of any communication common carrier, as defined in this chapter, to intercept, disclose or use that communication in the normal course of employment while engaged in any activity which is a necessary incident to the rendition of service or to the protection of the rights or property of the carrier of the communication, provided that the communication common carriers shall not utilize service for observing or random monitoring, except for mechanical or service quality control checks, nor shall any such officer, employee or agent use or disclose to another the contents as defined in this chapter of the communication so intercepted.

[ 1987, c. 680, §5 (NEW) .]

2. Investigative officers. It is not a violation of this chapter for an investigative officer, or for another employee of the Department of Corrections authorized to exercise law enforcement powers as described in Title 34-A, section 3011, to intercept, disclose or use that communication in the normal course of employment while engaged in any activity that is related to the administration of criminal justice or the administration of juvenile criminal justice as defined in section 3308, subsection 7, paragraph A, subparagraph (2), if:

A. Either the sender or receiver of that communication is a person residing in an adult or juvenile correctional facility administered by the Department of Corrections; and [2009, c. 93, §1 (AMD).]

B. Notice of the possibility of interception is provided in a way sufficient to make the parties to the communication aware of the possibility of interception, which includes:

(1) Providing the resident with a written notification statement;

(2) Posting written notification next to every telephone at the facility that is subject to monitoring; and

(3) Informing the recipient of a telephone call from the resident by playing a recorded warning before the recipient accepts the call. [1997, c. 361, §3 (AMD).]

C. [1997, c. 361, §3 (RP).]

This subsection does not authorize any interference with the attorney-client privilege.

[ 2013, c. 80, §4 (AMD) .]

3. Jail investigative officer. It is not a violation of this chapter for a jail investigative officer, as defined in this chapter, or for a jail employee acting at the direction of a jail investigative officer to intercept, disclose or use that communication in the normal course of employment while engaged in any activity that is related to the administration of criminal justice if:

A. Either the sender or the receiver of that communication is a person residing in an adult section of the jail; and [2011, c. 507, §5 (AMD).]

B. Notice of the possibility of interception is provided in a way sufficient to make the parties to the communication aware of the possibility of interception, which includes:

(1) Providing the resident with a written notification statement;

(2) Posting written notification next to every telephone at the jail that is subject to monitoring; and

(3) Informing the recipient of a telephone call from the resident by playing a recorded warning before the recipient accepts the call. [1997, c. 361, §4 (NEW).]

This subsection does not authorize any interference with the attorney-client privilege.

[ 2011, c. 507, §5 (AMD) .]

4. Disclosure to another state agency. It is not a violation of this chapter for the contents of an interception of any oral communication or wire communication that has been legally obtained pursuant to subsection 2 or 3 to be disclosed to a state agency if related to the statutory functions of that agency.

[ 2011, c. 507, §6 (NEW) .]

SECTION HISTORY

1973, c. 561, (NEW). 1973, c. 788, §61 (AMD). 1979, c. 701, §12 (AMD). 1987, c. 680, §5 (RPR). 1995, c. 182, §1 (AMD). 1997, c. 361, §§3,4 (AMD). 2009, c. 93, §1 (AMD). 2011, c. 507, §§4-6 (AMD). 2013, c. 80, §4 (AMD).



15 §713. Evidence

The contents of an interception are not admissible in court, except that: [2011, c. 507, §7 (RPR).]

1. Contents obtained under the laws of another jurisdiction. The contents of an interception of any oral communication or wire communication that has been legally obtained under the laws of another jurisdiction in which the interception occurred are admissible in the courts of this State, subject to the Maine Rules of Evidence; and

[ 2011, c. 507, §7 (NEW) .]

2. Contents obtained under this chapter. The contents of an interception of any oral communication or wire communication that has been legally obtained pursuant to section 712, subsection 2 or 3 are admissible in the courts of this State, subject to the Maine Rules of Evidence, if related to the administration of criminal justice or the administration of juvenile criminal justice or the statutory functions of a state agency.

[ 2011, c. 507, §7 (NEW) .]

SECTION HISTORY

1979, c. 701, §13 (NEW). 1983, c. 379, (AMD). 1995, c. 182, §2 (AMD). 1997, c. 361, §5 (AMD). 2011, c. 507, §7 (RPR).






Chapter 103: COMPLAINTS

15 §751. Sufficiency of indictment for murder or manslaughter (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §752. Owner of property as used in indictment

In an offense in any way relating to real or personal estate, it is sufficient and not a variance if it is proved at the trial that, when the offense was committed, the actual or constructive possession of or the general or special property in the whole of such estate or in any part thereof was in the person or community alleged in the indictment to be the owner thereof.



15 §753. General allegation of intent to defraud sufficient

When an intent to defraud is necessary to constitute an offense, it is sufficient to allege generally in the indictment an intent to defraud. If there appears on trial an intent to defraud the United States, any state, county, town, person or corporation, it is sufficient.



15 §754. Variance; amendments (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §26 (RP).



15 §755. Complaints and indictments not quashed for technicalities nor unimportant defects in venires (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §26 (RP).



15 §756. Recitation of ordinance or bylaws

In any prosecution before the District Court for violation of an ordinance or bylaw of a city or town, or of any bylaw of a village corporation or local health officer, it shall not be necessary to recite such ordinance or bylaw in the complaint, or to allege the offense more particularly than in prosecutions under a general statute.



15 §757. Allegation of prior conviction when sentenced enhanced; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 252, (AMD). 1981, c. 679, §1 (RPR). 1999, c. 196, §1 (RP).






Chapter 105: EXAMINATION, ARRAIGNMENT AND RECOGNIZANCE

Subchapter 1: GENERAL PROVISIONS

15 §801. Examination of persons arrested (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §27 (RP).



15 §802. Discharge on recognizance in county of arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §27 (RP).



15 §803. Adjournment of examination on recognizance or commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 19, §5 (AMD). 1965, c. 356, §27 (RP).



15 §804. Failure to appear (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §27 (RP).



15 §805. Scope of examination (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §27 (RP).



15 §806. Complaint adjudged frivolous or malicious; appeal

If following an examination, it appears that no offense has been committed or that there is not probable cause to charge the accused, on motion of the defendant the judge shall render judgment whether or not the complaint is frivolous or malicious. If the judge judges the complaint to be frivolous or malicious, he shall order the complainant to pay the costs of prosecution and shall issue execution in favor of the county and against the complainant for such sum, and may receive and pay over said costs to the county treasurer for the use of the county, and if the same are not paid, the judge shall return said execution to the county commissioners, for the use of the county. The complainant has the same right of appeal as in civil cases. [1965, c. 356, §28 (AMD).]

SECTION HISTORY

1965, c. 356, §28 (AMD).



15 §807. Prisoner not asked how to be tried; dilatory pleas verified (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §29 (RP).



15 §808. Prisoners; bail or discharge if no indictment (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 758, §12 (RP).



15 §809. Standing mute (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §30 (RP).



15 §810. Copy of indictment furnished; witnesses; assignment of counsel; compensation

The clerk shall, without charge, furnish to any person indicted for a crime punishable by imprisonment in the State Prison a copy of the indictment. If he is indicted for a crime punishable by imprisonment for life, the clerk shall furnish a copy of the indictment, a list of the jurors returned and process to obtain witnesses, to be summoned and paid at the expense of the State; if for a crime punishable by imprisonment for a term of years, witnesses shall be summoned and paid at the expense of the State only by order of the court under such circumstances as the Supreme Judicial Court shall by rule provide. Before arraignment, competent defense counsel shall be assigned by the Superior or District Court, unless waived by the accused after being fully advised of his rights by the court, in all criminal cases charging a felony, when it appears to the court that the accused has not sufficient means to employ counsel. The Superior or District Court may in any criminal case appoint counsel when it appears to the court that the accused has not sufficient means to employ counsel. The District Court shall order reasonable compensation to be paid to counsel by the District Court for such services in the District Court. The Superior Court shall order reasonable compensation to be paid to counsel out of the state appropriation for such services in the Superior Court. [P&SL 1975, c. 147, Pt. C, §14 (AMD).]

SECTION HISTORY

1965, c. 352, §§1,2 (AMD). 1965, c. 356, §31 (AMD). 1971, c. 544, §50 (AMD). P&SL 1975, c. 147, §C14 (AMD).



15 §811. Waiver of indictment; petition; information; notification of rights; additional charges; arraignment in vacation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §32 (RP).



15 §812. Negotiated pleas

1. Legislative intent and findings. The Legislature finds that there is citizen dissatisfaction with plea bargaining which has resulted in some criticism of the criminal justice process. The Legislature further finds that part of the dissatisfaction is caused because victims of crimes and law enforcement officers who respond to those crimes have no subsequent contact with the cases as they proceed through the courts for judicial disposition. Victims and law enforcement officers are many times not informed by prosecutors of plea agreements which are to be submitted to the court for approval or rejection under existing Maine Rules of Criminal Procedure. It is the intent of this section to alleviate these expressions of citizen dissatisfaction and to promote greater understanding by prosecutors of citizens' valid concerns. This is most likely to be accomplished by citizens and law enforcement officers being informed of the results of plea negotiations before they are submitted to the courts. This notification will in no way affect the authority of the judge to accept, reject or modify the terms of the plea agreement.

[ 1981, c. 685, (NEW) .]

2. Notification to victims and law enforcement officers. Whenever practicable, before submitting a negotiated plea to the court, the attorney for the State shall make a good faith effort to inform the relevant law enforcement officers of the details of the plea agreement reached in any prosecution where the defendant was originally charged with murder, a Class A, B or C crime or a violation of Title 17-A, chapter 9, 11, 12 or 13 and, with respect to victims, shall comply with Title 17-A, section 1172, subsection 1, paragraphs A and B relative to informing victims of the details of and their right to comment on a plea agreement.

[ 2007, c. 475, §4 (AMD) .]

SECTION HISTORY

1981, c. 685, (NEW). 1995, c. 680, §1 (AMD). 2007, c. 475, §4 (AMD).



15 §813. State's attorney present at certain proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 795, §1 (NEW). 1983, c. 862, §43 (RPR). 1987, c. 758, §13 (RP).



15 §814. Opportunity for State to present relevant information (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 795, §1 (NEW). 1983, c. 862, §44 (AMD). 1987, c. 758, §14 (RP).






Subchapter 2: COMMITMENT OR BINDING OVER

15 §851. Sureties to make statement of property (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §33 (AMD). 1983, c. 795, §2 (AMD). 1983, c. 862, §45 (AMD). 1987, c. 758, §15 (RP).



15 §852. Responsibility of sureties (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §34 (AMD). 1987, c. 758, §16 (RP).



15 §853. Judge to recognize material witnesses, or commit them (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §35 (RP).



15 §854. Recognizance for minor (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §35 (RP).



15 §855. Bail after commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §36 (AMD). 1987, c. 758, §17 (RP).



15 §856. Return of examinations and recognizances (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §37 (RP).






Subchapter 3: DISMISSAL

15 §891. Dismissal on satisfaction of private injury

1. General rule. When a person is charged with a Class D or Class E crime, or is the subject of a juvenile petition alleging a juvenile crime that would constitute a Class D or Class E crime if the juvenile involved were an adult, for which the party injured has a remedy by civil action, if the injured party appears before the court and in writing acknowledges satisfaction for the injury, the court, on payment of all costs, may dismiss the charge.

[ 2007, c. 536, §1 (NEW) .]

2. Exceptions. This section does not apply to the crime or juvenile crime of refusing to submit to arrest or detention as defined by Title 17-A, section 751-A, to any crime or juvenile crime in which the alleged victim is a family or household member as defined in Title 19-A, chapter 101 or to any juvenile who has previously been adjudicated of a juvenile crime or who has previously obtained relief under this section with respect to a juvenile petition.

[ 2007, c. 536, §1 (NEW) .]

SECTION HISTORY

1965, c. 356, §38 (AMD). 1979, c. 663, §102 (AMD). 1989, c. 862, §2 (AMD). 1995, c. 694, §D22 (AMD). 1995, c. 694, §E2 (AFF). 1999, c. 52, §1 (AMD). 2007, c. 277, §1 (AMD). 2007, c. 536, §1 (RPR).



15 §892. Bar to civil action

An order of dismissal entered pursuant to section 891 bars all further remedy by civil action for such an injury. [2007, c. 536, §2 (RPR).]

SECTION HISTORY

1965, c. 356, §39 (AMD). RR 2007, c. 1, §7 (COR). 2007, c. 536, §2 (RPR).






Subchapter 4: REMEDIES ON DEFAULT; DISCHARGE OF BAIL

15 §931. Forfeiture of bail; enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §40 (RPR). 1987, c. 758, §18 (RP).



15 §932. Bail exonerated by surrender before default upon recognizance (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §933. Court may remit penalty; sureties may surrender principal in court (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §934. Liquor cases excepted (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §935. Action on any recognizance dismissed (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §936. Unessential omissions and defects in recognizances not fatal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §937. Personal recognizance and cash bail (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §938. Surrender before default (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §939. Court may order deposit forfeited (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §940. Surrender after default (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §41 (RP).



15 §941. Private claims paid out of forfeited bail

When the penalty of a bond to prosecute an appeal is paid to the clerk of the court or county treasurer, the court may award to any person therefrom the same sum that he would have been entitled to receive from the penalty for the offense, if paid on conviction and not on forfeiture of bail. [1965, c. 356, §42 (AMD).]

SECTION HISTORY

1965, c. 356, §42 (AMD).



15 §942. Release on personal recognizance or bond (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 760, (NEW). 1975, c. 143, §§1-3 (AMD). 1977, c. 696, §167 (AMD). 1979, c. 257, §2 (AMD). 1979, c. 663, §§103,104 (AMD). 1983, c. 429, §§1,2 (AMD). 1983, c. 795, §§3,4 (AMD). 1983, c. 862, §46 (AMD). 1987, c. 758, §19 (RP).









Chapter 105-A: MAINE BAIL CODE

Subchapter 1: GENERAL PROVISIONS

15 §1001. Title

This chapter shall be known and may be cited as the "Maine Bail Code." [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).



15 §1002. Legislative findings; statement of purpose

The Legislature finds that the statutory provisions relative to bail for a defendant in a criminal case are scattered throughout numerous provisions of Maine's statutory law and that many such statutory provisions have not been updated to reflect the modern development of the law. The Legislature finds that the Supreme Judicial Court sitting as the Law Court has recently decided cases interpreting the various constitutional provisions dealing with bail for a defendant in a criminal proceeding and has provided guidance as to the proper interpretation of those constitutional provisions. The Legislature finds that it is in the interest of the State and of individual criminal defendants that the law relative to bail be incorporated into a modern, integrated and consistent code that will provide a comprehensive statement of the law of bail. It is the purpose and intent of this chapter to consolidate and clarify the various provisions of Maine law dealing with the subject of bail for a defendant in a criminal case. [1987, c. 758, §20 (NEW).]

It is the purpose and intent of this chapter that bail be set for a defendant in order to reasonably ensure the appearance of the defendant as required, to otherwise reasonably ensure the integrity of the judicial process and, when applicable, to reasonably ensure the safety of others in the community. It is also the purpose and intent of this chapter that the judicial officer consider, relative to crimes bailable as of right preconviction, the least restrictive release alternative that will reasonably ensure the attendance of the defendant as required, or otherwise reasonably ensure the integrity of the judicial process. Finally, it is also the intent and purpose of this chapter that a defendant, while at liberty on bail, refrain from committing new crimes. [1997, c. 543, §1 (AMD).]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §1 (AMD). 1997, c. 543, §§1,2 (AMD). 1997, c. 585, §1 (AMD).



15 §1003. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1987, c. 758, §20 (NEW).]

1. Bail. "Bail" is defined as follows.

A. In the preconviction context, "bail" means the obtaining of the release of the defendant upon an undertaking that the defendant shall appear at the time and place required and that the defendant shall conform to each condition imposed in accordance with section 1026 that is designed to ensure that the defendant shall refrain from any new criminal conduct, to ensure the integrity of the judicial process and to ensure the safety of others in the community. [2007, c. 374, §1 (AMD).]

B. In the post-conviction context, "bail" means the obtaining of the release of the defendant upon an undertaking that the defendant shall appear and surrender into custody at the time and place required and that the defendant shall conform to each condition imposed in accordance with section 1051 that is designed to ensure that the defendant refrains from any new criminal conduct, to ensure the integrity of the judicial process and to ensure the safety of others in the community. [2007, c. 374, §1 (AMD).]

[ 2007, c. 374, §1 (AMD) .]

2. Court. "Court" means any Justice of the Supreme Judicial Court or Superior Court or any active retired justice and any District Court Judge or active retired judge when assigned under Title 4, section 157-C.

[ 1999, c. 547, Pt. B, §38 (AMD); 1999, c. 547, Pt. B, §80 (AFF) .]

3. Crime bailable as of right preconviction. "Crime bailable as of right preconviction" means a crime for which, under the Constitution of Maine, Article I, Section 10, a defendant has an absolute right to have bail set at the preconviction stage of any criminal proceeding.

[ 1987, c. 758, §20 (NEW) .]

3-A. Crime involving domestic violence. "Crime involving domestic violence" means:

A. As defined in Title 17-A, a crime of domestic violence assault, domestic violence criminal threatening, domestic violence terrorizing, domestic violence stalking or domestic violence reckless conduct; and [2011, c. 341, §1 (NEW).]

B. A violation of a protective order under Title 19-A, section 4011, the alleged victim of which is a family or household member as defined in Title 19-A, section 4002, subsection 4. [2011, c. 341, §1 (NEW).]

[ 2011, c. 341, §1 (NEW) .]

4. Crime bailable only as a matter of discretion preconviction. "Crime bailable only as a matter of discretion preconviction" means a formerly capital offense for which, pursuant to a Harnish bail proceeding, a capital defendant's conditional constitutional right to have bail set at the preconviction stage of a criminal proceeding has been extinguished.

[ 1987, c. 758, §20 (NEW) .]

4-A. Ensure the safety of others in the community. "Ensure the safety of others in the community," when used in the context of the granting or denial of bail, means protecting community members, other than those already protected under subsection 5, from the potential danger posed by the defendant to a specific person or to persons in the community generally.

[ 2007, c. 374, §2 (NEW) .]

5. Ensure the integrity of the judicial process. To "ensure the integrity of the judicial process," when used in the context of the granting or denial of bail, means safeguarding the role of the courts in adjudicating the guilt or innocence of defendants by ensuring the presence of the defendant in court and otherwise preventing the defendant from obstructing or attempting to obstruct justice by threatening, injuring or intimidating a victim, prospective witness, juror, attorney for the State, judge, justice or other officer of the court.

A. [1997, c. 585, §2 (RP).]

B. [1997, c. 585, §2 (RP).]

[ 1997, c. 585, §2 (RPR) .]

5-A. Failure to appear. "Failure to appear" includes a failure to appear at the time or place required by a release order and the failure to surrender into custody at the time and place required by a release order or by the Maine Rules of Criminal Procedure, Rule 32(a) and Rule 38(c).

[ 2003, c. 15, §1 (AMD) .]

6. Formerly capital offenses. "Formerly capital offenses" means crimes which have been denominated capital offenses since the adoption of the Constitution of Maine.

[ 1987, c. 758, §20 (NEW) .]

7. Harnish bail proceeding. "Harnish bail proceeding" means a preconviction bail proceeding in which the State is offered the opportunity to obtain a judicial finding of probable cause that the defendant has committed a formerly capital offense, and the defendant, at the same proceeding, is afforded the opportunity to know and rebut the case against the defendant.

[ 1987, c. 758, §20 (NEW) .]

8. Judicial officer. "Judicial officer" includes the court, as defined in subsection 2, and a bail commissioner.

[ 1987, c. 758, §20 (NEW) .]

8-A. New criminal conduct. "New criminal conduct" refers to criminal activity by a defendant occurring after bail has been set.

[ 1997, c. 543, §6 (NEW) .]

9. Post-conviction. "Post-conviction" means any point in a criminal proceeding after a verdict or finding of guilty or after the acceptance of a plea of guilty or nolo contendere.

[ 1995, c. 356, §2 (AMD) .]

10. Preconviction. "Preconviction" means any point in a criminal proceeding before a verdict in the context of a jury trial or finding of guilty in the context of a jury-waived trial or before the acceptance of a plea of guilty or nolo contendere.

[ 1995, c. 356, §2 (AMD) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §2 (AMD). 1995, c. 356, §§1,2 (AMD). 1997, c. 543, §§3-6 (AMD). 1997, c. 585, §2 (AMD). 1999, c. 547, §B38 (AMD). 1999, c. 547, §B80 (AFF). 2003, c. 15, §1 (AMD). 2007, c. 374, §§1, 2 (AMD). 2011, c. 341, §1 (AMD).



15 §1004. Applicability and exclusions

This chapter applies to the setting of bail for a defendant in a criminal proceeding, including the setting of bail for an alleged contemnor in a plenary contempt proceeding involving a punitive sanction under the Maine Rules of Civil Procedure, Rule 66. It does not apply to the setting of bail in extradition proceedings under sections 201 to 229, post-conviction review proceedings under sections 2121 to 2132, probation revocation proceedings under Title 17-A, sections 1205 to 1207, supervised release revocation proceedings under Title 17-A, section 1233 or administrative release revocation proceedings under Title 17-A, sections 1349 to 1349-F, except to the extent and under the conditions stated in those sections. This chapter applies to the setting of bail for an alleged contemnor in a summary contempt proceeding involving a punitive sanction under the Maine Rules of Civil Procedure, Rule 66 and to the setting of bail relative to a material witness only as specified in sections 1103 and 1104, respectively. This chapter does not apply to a person arrested for a juvenile crime as defined in section 3103 or a person under 18 years of age who is arrested for a crime defined under Title 12 or Title 29-A that is not a juvenile crime as defined in section 3103. [2011, c. 336, §1 (AMD).]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1997, c. 317, §A1 (AMD). 1999, c. 788, §1 (AMD). 2003, c. 711, §A3 (AMD). 2005, c. 507, §4 (AMD). 2007, c. 552, §1 (AMD). 2011, c. 336, §1 (AMD).






Subchapter 2: PRECONVICTION BAIL

15 §1021. Superior Court and Supreme Judicial Court Justices

Any Justice of the Supreme Judicial Court or Superior Court or any active retired justice shall set preconviction bail for a defendant in a criminal proceeding in accordance with this chapter. [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).



15 §1022. District Court Judges

Any District Court Judge or active retired judge shall set preconviction bail for a defendant in a criminal proceeding in accordance with this chapter. When the crime upon examination is found to be one not within the jurisdiction of the District Court, the judge shall set preconviction bail for the defendant to appear before the Superior Court in accordance with this chapter. [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).



15 §1023. Bail commissioners

1. Authority. A bail commissioner, appointed under this section, shall set preconviction bail for a defendant in a criminal proceeding in accordance with this chapter, provided that a bail commissioner may not set preconviction bail for a defendant:

A. Who is charged with murder; [1987, c. 758, §20 (NEW).]

B. If the attorney for the State requests a Harnish bail proceeding for a defendant charged with any other formerly capital offense; or [1987, c. 758, §20 (NEW).]

C. As otherwise provided in subsection 4. [1987, c. 758, §20 (NEW).]

[ 1987, c. 758, §20 (NEW) .]

2. Appointment. The Chief Judge of the District Court may appoint one or more residents of the State as bail commissioners. A bail commissioner serves at the pleasure of the Chief Judge of the District Court, but no term for which a bail commissioner is appointed may exceed 5 years. The Chief Judge of the District Court shall require bail commissioners to complete the necessary training requirements set out in this section. Bail commissioners have the powers of notaries public to administer oaths or affirmations in carrying out their duties.

[ 1995, c. 356, §3 (AMD) .]

3. Immunity from liability. A person appointed and serving as a bail commissioner is immune from any civil liability, as are employees of governmental entities under the Maine Tort Claims Act, Title 14, chapter 741 for acts performed within the scope of the bail commissioner's duties.

[ 1989, c. 617, §3 (AMD) .]

4. Limitations on authority. A bail commissioner may not:

A. Set preconviction bail for a defendant confined in jail or held under arrest by virtue of any order issued by a court in which bail has not been authorized; [2001, c. 686, Pt. A, §1 (NEW).]

B. Change bail set by a court; [2011, c. 341, §2 (AMD).]

B-1. Set preconviction bail for a defendant alleged to have committed any of the following offenses against a family or household member as defined in Title 19-A, section 4002, subsection 4:

(1) A violation of a protection from abuse order provision set forth in Title 19-A, section 4006, subsection 5, paragraph A, B, C, D, E or F or Title 19-A, section 4007, subsection 1, paragraph A, A-1, A-2, B, C, D, E or G;

(2) Any Class A, B or C crime under Title 17-A, chapter 9;

(3) Any Class A, B or C sexual assault offense under Title 17-A, chapter 11;

(4) Kidnapping under Title 17-A, section 301;

(5) Criminal restraint under Title 17-A, section 302, subsection 1, paragraph A, subparagraph (4) or Title 17-A, section 302, subsection 1, paragraph B, subparagraph (2);

(6) Domestic violence stalking that is a Class C crime under Title 17-A, section 210-C, subsection 1, paragraph B;

(7) Domestic violence criminal threatening that is a Class C crime under Title 17-A, section 209-A, subsection 1, paragraph B or domestic violence criminal threatening that is elevated to a Class C crime by the use of a dangerous weapon under Title 17-A, section 1252, subsection 4;

(8) Domestic violence terrorizing that is a Class C crime under Title 17-A, section 210-B, subsection 1, paragraph B or domestic violence terrorizing that is elevated to a Class C crime by the use of a dangerous weapon under Title 17-A, section 1252, subsection 4; or

(9) Domestic violence reckless conduct that is a Class C crime under Title 17-A, section 211-A, subsection 1, paragraph B or domestic violence reckless conduct that is elevated to a Class C crime by the use of a dangerous weapon under Title 17-A, section 1252, subsection 4; [2011, c. 640, Pt. A, §1 (NEW).]

C. In a case involving domestic violence, set preconviction bail for a defendant before making a good faith effort to obtain from the arresting officer, the responsible prosecutorial office, a jail employee or other law enforcement officer:

(1) A brief history of the alleged abuser;

(2) The relationship of the parties;

(3) The name, address, phone number and date of birth of the victim;

(4) Existing conditions of protection from abuse orders, conditions of bail and conditions of probation;

(5) Information about the severity of the alleged offense; and

(6) Beginning no later than January 1, 2015, the results of a validated, evidence-based domestic violence risk assessment recommended by the Maine Commission on Domestic and Sexual Abuse, established in Title 5, section 12004-I, subsection 74-C, and approved by the Department of Public Safety conducted on the alleged abuser when the results are available; [2013, c. 424, Pt. A, §6 (RPR).]

D. Set preconviction or post-conviction bail for a violation of condition of release pursuant to section 1092, except as provided in section 1092, subsection 4; or [2013, c. 519, §2 (AMD).]

E. Set preconviction bail using a condition of release not included in every order for pretrial release without specifying a court date within 8 weeks of the date of the bail order. [2011, c. 341, §2 (NEW).]

[ 2013, c. 519, §2 (AMD) .]

5. Fees. A bail commissioner is entitled to receive a fee not to exceed $60 for the charges pursuant to which the defendant is presently in custody. The bail commissioner shall submit such forms as the Judicial Department directs to verify the amount of fees received under this subsection. The sheriff of the county in which the defendant is detained may create a fund for the distribution by the sheriff or the sheriff's designee for the payment in whole or in part of the $60 bail commissioner fee for those defendants who do not have the financial ability to pay that fee.

[ 2009, c. 23, §1 (AMD) .]

6. Attorneys-at-law. No attorney-at-law who has acted as bail commissioner in any proceeding may act as attorney for or on behalf of any defendant for whom that attorney-at-law has taken bail in any such proceeding, nor may any attorney-at-law who has acted as attorney for a defendant in any offense act as bail commissioner in any proceeding arising out of the offense with which the defendant is charged.

[ 1987, c. 758, §20 (NEW) .]

7. Mandatory training. As a condition of appointment and continued service, a bail commissioner must successfully complete a bail training program, as prescribed and scheduled by the Chief Judge of the District Court, not later than one year following appointment. The Maine Criminal Justice Academy shall provide assistance to the Chief Judge of the District Court in establishing an appropriate training program for bail commissioners. The program shall include instruction on the provisions of this chapter, the relevant constitutional provisions on bail and any other matters pertinent to bail that the Chief Judge of the District Court considers appropriate and necessary. The Chief Judge of the District Court may establish a continuing education program for bail commissioners.

[ 1989, c. 147, §1 (AMD) .]

8. Bail commissioners in indigent cases. The Chief Judge of the District Court may adopt rules requiring a bail commissioner to appear and set bail regardless of whether the defendant is indigent and unable to pay the bail commissioner's fee. The Chief Judge of the District Court may also adopt rules governing the manner in which a bail commissioner is paid in the event an indigent person is released on bail and is unable to pay the bail commissioner's fee.

[ 2011, c. 214, §3 (NEW); 2011, c. 214, §6 (AFF) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §3 (AMD). 1989, c. 147, §1 (AMD). 1989, c. 185, (AMD). 1989, c. 617, §3 (AMD). 1993, c. 675, §B12 (AMD). 1995, c. 356, §3 (AMD). 1999, c. 15, §1 (AMD). 2001, c. 686, §A1 (AMD). 2009, c. 23, §1 (AMD). 2011, c. 214, §3 (AMD). 2011, c. 214, §6 (AFF). 2011, c. 341, §2 (AMD). 2011, c. 640, Pt. A, §§1, 2 (AMD). 2011, c. 680, §1 (AMD). 2013, c. 424, Pt. A, §6 (AMD). 2013, c. 519, §2 (AMD).



15 §1024. Clerks of court

Clerks of the District Court and clerks of the Superior Court, during the hours when the clerk's office is open for business and subject to the control of the District Court Judge or Superior Court Justice, may, without fee, take the personal recognizance of any defendant for appearance on a charge of a Class D or Class E crime. Nothing in this section may be construed to prohibit the appointment of any clerk of the District Court or the Superior Court as a bail commissioner, except that no fee may be charged by the clerk while the clerk's office is open for business. [1987, c. 758, §20 (NEW).]

In any case when the District Judge or the Superior Court Justice has set bail for a defendant in a criminal case, the clerk of the District Court or of the Superior Court may, subject to the approval of the District Court Judge or Superior Court Justice, accept the bail, prepare the bond and take the acknowledgement of the defendant and sureties, if any, on the bond. [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).



15 §1025. Law enforcement officers

A law enforcement officer making a warrantless arrest under Title 17-A, section 15 may, without fee, take the personal recognizance of any defendant for appearance on a charge of a Class D or Class E crime. If authorized, a law enforcement officer may, without fee, take the personal recognizance with deposit in accordance with Title 12, section 10353, subsection 2, paragraph C; and Title 12, section 9707. The law enforcement officer's authority under this section continues as long as the arrestee remains in the officer's custody. [2003, c. 414, Pt. B, §28 (AMD); 2003, c. 614, §9 (AFF).]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1989, c. 704, §3 (AMD). 1991, c. 521, (AMD). 1991, c. 548, §A5 (AMD). 1991, c. 824, §A23 (RPR). 1995, c. 356, §4 (AMD). 1997, c. 678, §20 (AMD). 2001, c. 604, §20 (AMD). 2003, c. 414, §B28 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



15 §1025-A. County jail employees

If a court issues an order that a defendant in custody be released, pending trial, on personal recognizance or upon execution of an unsecured appearance bond, whether or not accompanied by one or more conditions under section 1026, subsection 3, an employee of the county jail having custody of the defendant, if authorized to do so by the sheriff, may, without fee, prepare the personal recognizance or bond and take the acknowledgement of the defendant. [2005, c. 541, §1 (NEW).]

SECTION HISTORY

2005, c. 541, §1 (NEW).



15 §1026. Standards for release for crime bailable as of right preconviction

1. In general. At the initial appearance before a judicial officer of a defendant in custody for a crime bailable as of right preconviction, the judicial officer may issue an order that, pending trial, the defendant be released:

A. On personal recognizance or upon execution of an unsecured appearance bond under subsection 2-A; [2007, c. 374, §3 (AMD).]

B. On a condition or combination of conditions under subsection 3; or [1997, c. 543, §7 (AMD).]

C. On personal recognizance or execution of an unsecured appearance bond, accompanied by one or more conditions under subsection 3. [1997, c. 543, §7 (NEW).]

Every order for the pretrial release of any defendant must include a waiver of extradition by the defendant and the conditions that the defendant refrain from new criminal conduct and not violate any pending protection from abuse orders pursuant to Title 19, section 769 or Title 19-A, section 4011.

[ 2007, c. 374, §3 (AMD) .]

2. Release on personal recognizance or unsecured appearance bond.

[ 2007, c. 518, §2 (RP) .]

2-A. Release on personal recognizance or unsecured appearance bond. The judicial officer shall order the pretrial release of the defendant on personal recognizance or upon execution of an unsecured appearance bond in an amount specified by the judicial officer, unless, after consideration of the factors listed in subsection 4, the judicial officer determines that:

A. The release would not reasonably ensure the appearance of the defendant as required; [2007, c. 374, §5 (NEW).]

B. The release would not reasonably ensure that the defendant would refrain from any new criminal conduct; [2007, c. 374, §5 (NEW).]

C. The release would not reasonably ensure the integrity of the judicial process; or [2007, c. 374, §5 (NEW).]

D. The release would not reasonably ensure the safety of others in the community. [2007, c. 374, §5 (NEW).]

[ 2007, c. 374, §5 (NEW) .]

3. Release on conditions. Release on a condition or combination of conditions pursuant to subsection 1, paragraph B or C must be as provided in this subsection.

A. If, after consideration of the factors listed in subsection 4, the judicial officer determines that the release described in subsection 2-A will not reasonably ensure the appearance of the defendant at the time and place required, will not reasonably ensure that the defendant will refrain from any new criminal conduct, will not reasonably ensure the integrity of the judicial process or will not reasonably ensure the safety of others in the community, the judicial officer shall order the pretrial release of the defendant subject to the least restrictive further condition or combination of conditions that the judicial officer determines will reasonably ensure the appearance of the defendant at the time and place required, will reasonably ensure that the defendant will refrain from any new criminal conduct, will reasonably ensure the integrity of the judicial process and will reasonably ensure the safety of others in the community. These conditions may include that the defendant:

(1) Remain in the custody of a designated person or organization agreeing to supervise the defendant, including a public official, public agency or publicly funded organization, if the designated person or organization is able to reasonably ensure the appearance of the defendant at the time and place required, that the defendant will refrain from any new criminal conduct, the integrity of the judicial process and the safety of others in the community. When it is feasible to do so, the judicial officer shall impose the responsibility upon the defendant to produce the designated person or organization. The judicial officer may interview the designated person or organization to ensure satisfaction of both the willingness and ability required. The designated person or organization shall agree to notify immediately the judicial officer of any violation of release by the defendant;

(2) Maintain employment or, if unemployed, actively seek employment;

(3) Maintain or commence an educational program;

(4) Abide by specified restrictions on personal associations, place of abode or travel;

(5) Avoid all contact with a victim of the alleged crime, a potential witness regarding the alleged crime or with any other family or household members of the victim or the defendant or to contact those individuals only at certain times or under certain conditions;

(6) Report on a regular basis to a designated law enforcement agency or other governmental agency;

(7) Comply with a specified curfew;

(8) Refrain from possessing a firearm or other dangerous weapon;

(9) Refrain from use or excessive use of alcohol and from any use of drugs;

(10) Undergo, as an outpatient, available medical or psychiatric treatment, or enter and remain, as a voluntary patient, in a specified institution when required for that purpose;

(10-A) Enter and remain in a long-term residential facility for the treatment of substance abuse;

(11) Execute an agreement to forfeit, in the event of noncompliance, such designated property, including money, as is reasonably necessary to ensure the appearance of the defendant at the time and place required, to ensure that the defendant will refrain from any new criminal conduct, to ensure the integrity of the judicial process and to ensure the safety of others in the community and post with an appropriate court such evidence of ownership of the property or such percentage of the money as the judicial officer specifies;

(12) Execute a bail bond with sureties in such amount as is reasonably necessary to ensure the appearance of the defendant at the time and place required, to ensure that the defendant will refrain from any new criminal conduct, to ensure the integrity of the judicial process and to ensure the safety of others in the community;

(13) Return to custody for specified hours following release for employment, schooling or other limited purposes;

(14) Report on a regular basis to the defendant's attorney;

(15) Notify the court of any changes of address or employment;

(16) Provide to the court the name, address and telephone number of a designated person or organization that will know the defendant's whereabouts at all times;

(17) Inform any law enforcement officer of the defendant's condition of release if the defendant is subsequently arrested or summonsed for new criminal conduct;

(18) Satisfy any other condition that is reasonably necessary to ensure the appearance of the defendant at the time and place required, to ensure that the defendant will refrain from any new criminal conduct, to ensure the integrity of the judicial process and to ensure the safety of others in the community; and

(19) Participate in an electronic monitoring program, if available. [2013, c. 227, §1 (AMD).]

B. The judicial officer may not impose a financial condition that, either alone or in combination with other conditions of bail, is in excess of that reasonably necessary to ensure the appearance of the defendant at the time and place required, to ensure that the defendant will refrain from any new criminal conduct, to ensure the integrity of the judicial process or to ensure the safety of others in the community. [2007, c. 518, §3 (RPR).]

C. Upon motion by the attorney for the State or the defendant and after notice and upon a showing of changed circumstances or upon the discovery of new and significant information, the court may amend the bail order to relieve the defendant of any condition of release, modify the conditions imposed or impose further conditions authorized by this subsection as the court determines to reasonably ensure the appearance of the defendant at the time and place required, that the defendant will refrain from any new criminal conduct, the integrity of the judicial process and the safety of others in the community. [2007, c. 518, §3 (RPR).]

[ 2013, c. 227, §1 (AMD) .]

4. Factors to be considered in release decision. In setting bail, the judicial officer shall, on the basis of an interview with the defendant, information provided by the defendant's attorney and information provided by the attorney for the State or an informed law enforcement officer if the attorney for the State is not available and other reliable information that can be obtained, take into account the available information concerning the following:

A. The nature and circumstances of the crime charged; [1987, c. 758, §20 (NEW).]

B. The nature of the evidence against the defendant; and [1987, c. 758, §20 (NEW).]

C. The history and characteristics of the defendant, including, but not limited to:

(1) The defendant's character and physical and mental condition;

(2) The defendant's family ties in the State;

(3) The defendant's employment history in the State;

(4) The defendant's financial resources;

(5) The defendant's length of residence in the community and the defendant's community ties;

(6) The defendant's past conduct, including any history relating to drug or alcohol abuse;

(7) The defendant's criminal history, if any;

(8) The defendant's record concerning appearances at court proceedings;

(9) Whether, at the time of the current offense or arrest, the defendant was on probation, parole or other release pending trial, sentencing, appeal or completion of a sentence for an offense in this jurisdiction or another;

(9-A) Any evidence that the defendant poses a danger to the safety of others in the community, including the results of a validated, evidence-based domestic violence risk assessment recommended by the Maine Commission on Domestic and Sexual Abuse, established in Title 5, section 12004-I, subsection 74-C, and approved by the Department of Public Safety;

(10) Any evidence that the defendant has obstructed or attempted to obstruct justice by threatening, injuring or intimidating a victim or a prospective witness, juror, attorney for the State, judge, justice or other officer of the court; and

(11) Whether the defendant has previously violated conditions of release, probation or other court orders, including, but not limited to, violating protection from abuse orders pursuant to Title 19, section 769 or Title 19-A, section 4011. [2011, c. 680, §2 (AMD).]

[ 2011, c. 680, §2 (AMD) .]

5. Contents of release order. In a release order issued under subsection 2-A or 3, the judicial officer shall:

A. Include a written statement that sets forth all the conditions to which the release is subject in a manner sufficiently clear and specific to serve as a guide for the defendant's conduct; and [1987, c. 758, §20 (NEW).]

B. Advise the defendant of:

(1) The penalties if the defendant fails to appear as required; and

(2) The penalties for and consequences of violating a condition of release, including the immediate issuance of a warrant for the defendant's arrest. [1997, c. 543, §7 (AMD).]

[ 2007, c. 374, §10 (AMD) .]

6. Initial appearance in court. Nothing contained in this chapter may be construed as limiting the authority of a judge or justice to consider the issue of preconviction bail at a defendant's initial appearance in court.

[ 1989, c. 147, §2 (NEW) .]

7. Applicability of conditions of release. A condition of release takes effect and is fully enforceable as of the time the judicial officer sets the condition, unless the bail order expressly excludes it from immediate applicability.

[ 1995, c. 356, §5 (NEW) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §4 (AMD). 1989, c. 147, §2 (AMD). 1995, c. 356, §5 (AMD). 1997, c. 543, §7 (AMD). 1997, c. 585, §3 (AMD). 2001, c. 252, §§1,2 (AMD). 2005, c. 449, §1 (AMD). 2007, c. 374, §§3-10 (AMD). 2007, c. 377, §§4, 5 (AMD). 2007, c. 518, §§2, 3 (AMD). 2011, c. 680, §2 (AMD). 2013, c. 227, §1 (AMD).



15 §1027. Standards for release for formerly capital offenses

1. In general. At the initial appearance before a judicial officer of a defendant in custody preconviction for a formerly capital offense, the judicial officer shall issue an order under section 1026, unless the attorney for the State moves for a Harnish bail proceeding. If the attorney for the State requests a Harnish bail proceeding before bail has been set, the judicial officer shall order the defendant held pending a hearing under subsection 2. The attorney for the State may move for a Harnish bail proceeding at any time preconviction. If the attorney for the State moves for a Harnish bail proceeding after bail has been set, the court may hold the defendant pending a hearing under subsection 2 or may continue the defendant's bail.

[ 1987, c. 758, §20 (NEW) .]

2. Harnish bail proceeding. A Harnish bail proceeding must be held within 5 court days of the State's request unless the court, for good cause shown and at the request of either the defendant or the attorney for the State, grants a continuance. Evidence presented at a Harnish bail proceeding may include testimony, affidavits and other reliable hearsay evidence as permitted by the court. If, after the hearing, the court finds probable cause to believe that the defendant has committed a formerly capital offense, it shall issue an order under subsection 3. If, after the hearing, the court does not find probable cause to believe that the defendant's alleged criminal conduct was formerly a capital offense, it shall issue an order under section 1026 and may amend its bail order as provided under section 1026, subsection 3, paragraph C.

[ 1995, c. 356, §6 (AMD) .]

3. When conditional right has been extinguished at Harnish bail proceeding. The court's finding that probable cause exists to believe that the defendant committed a formerly capital offense extinguishes the defendant's right to have bail set. The court shall make a determination as to whether or not the setting of bail is appropriate as a matter of discretion. The court may set bail unless the State establishes by clear and convincing evidence that:

A. There is a substantial risk that the capital defendant will not appear at the time and place required or will otherwise pose a substantial risk to the integrity of the judicial process; [2007, c. 374, §11 (AMD).]

B. There is a substantial risk that the capital defendant will pose a danger to another or to the community; or [1997, c. 543, §8 (AMD).]

C. There is a substantial risk that the capital defendant will commit new criminal conduct. [1997, c. 543, §9 (NEW).]

In exercising its discretion, the court shall consider the factors listed in section 1026. If the court has issued a bail order on the basis of its discretionary authority to set bail in a case involving a formerly capital offense, the court having jurisdiction of the case may modify or deny bail at any time upon motion by the attorney for the State or the defendant or upon its own initiative and upon a showing of changed circumstances or the discovery of new and significant information.

[ 2007, c. 374, §11 (AMD) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1995, c. 356, §6 (AMD). 1997, c. 543, §§8,9 (AMD). 1997, c. 543, §9 (AMD). 2007, c. 374, §11 (AMD).



15 §1028. De novo determination of bail under section 1026

1. By defendant in custody. Any defendant who is in custody as a result of a decision of a Judge of the District Court or a bail commissioner acting under section 1026 may petition the Superior Court for a de novo determination of bail. The District Court Judge or bail commissioner making the decision shall advise the defendant of the right to obtain a de novo determination in the Superior Court.

A. If the defendant chooses to have a de novo determination of bail, the defendant must be furnished with a petition and, upon execution of the petition and without the issuance of any writ or other process, the sheriff of the county in which the decision was made shall provide for the transportation of the defendant together with the petition and all papers relevant to the petition or copies of the petition or papers to the Superior Court.

If no Justice of the Superior Court will be available within 48 hours, excluding Saturdays, Sundays and holidays, arrangements must be made for a de novo determination of bail in the nearest county in which a Justice of the Superior Court is then sitting. The defendant's custodian shall provide transportation to the Superior Court as required by this chapter without the issuance of any writ or other process.

If there is no Justice of the Superior Court available, the defendant must be retained in custody until the petition can be considered. [1997, c. 585, §4 (AMD).]

B. The petition and such other papers as may accompany it must be delivered to the clerk of the Superior Court to which the defendant is transported and upon receipt the clerk shall notify the attorney for the State. The Superior Court Justice shall review the petition de novo and set bail in any manner authorized by section 1026. [2003, c. 66, §1 (AMD).]

C. Upon receipt of a pro se petition or upon oral or written request of the attorney for the defendant, the clerk shall set a time for hearing and provide oral or written notice to the attorney for the State. The hearing must be scheduled for a time not less than 24 hours nor more than 48 hours after the clerk notifies the attorney for the State. [1997, c. 543, §11 (NEW).]

[ 2003, c. 66, §1 (AMD) .]

2. By defendant not in custody. Any defendant who is not in custody but who is aggrieved by a decision of a Judge of the District Court or a bail commissioner acting under section 1026 may petition the Superior Court for a de novo determination of bail. The Superior Court Justice shall review the petition de novo and set bail in any manner authorized by section 1026. The petition must be considered as scheduled by the clerk.

[ 2003, c. 66, §1 (AMD) .]

3. No further relief. The determination by the Superior Court under this section is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §10 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1997, c. 543, §§10,11 (AMD). 1997, c. 585, §4 (AMD). 1999, c. 731, §ZZZ10 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2003, c. 66, §1 (AMD).



15 §1029. Review of bail under section 1027

1. Petition for review. Any defendant in custody following a Harnish bail proceeding under section 1027 may petition for review as provided in this subsection.

A. If the Harnish bail proceeding was conducted in the District Court, the defendant may petition a Justice of the Superior Court for review under this section. [1987, c. 758, §20 (NEW).]

B. If the Harnish bail proceeding was conducted in the Superior Court, the defendant may petition a single Justice of the Supreme Judicial Court for review under this section. [1987, c. 758, §20 (NEW).]

[ 1987, c. 758, §20 (NEW) .]

2. Standard of review. With respect to the finding of probable cause to believe that the defendant committed a formerly capital offense, the finding of the lower court shall be upheld, unless it is clearly erroneous provided there is an adequate record for purposes of review. With respect to all other issues or with respect to the issue of probable cause when the record is inadequate for review, the review shall be de novo. The parties shall cooperate to expeditiously assemble a record for review.

[ 1989, c. 147, §3 (AMD) .]

3. Evidence. The evidence consists of the information of record submitted in the Harnish bail proceeding under section 1027 and any additional information the parties may choose to present.

[ RR 2009, c. 2, §31 (COR) .]

4. No further relief. The review under this section is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §11 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1989, c. 147, §3 (AMD). 1999, c. 731, §ZZZ11 (AMD). 1999, c. 731, §ZZZ42 (AFF). RR 2009, c. 2, §31 (COR).



15 §1030. State's attorney present at certain proceedings; opportunity to present relevant information

Before making a determination as to whether or not to set bail for a defendant charged with murder or a Class A, Class B or Class C crime and before any bail order is reviewed under section 1028 or 1029, the judicial officer shall afford the attorney for the State or a law enforcement officer familiar with the charges the opportunity to present any information relevant to bail considerations. This opportunity is in addition to the availability of a Harnish bail proceeding as otherwise provided in this chapter. [1995, c. 356, §7 (AMD).]

An attorney for the State or a law enforcement officer familiar with the charges must be present in District Court at all proceedings governed by the Maine Rules of Criminal Procedure, Rule 5, at which bail is being set. [1995, c. 356, §7 (AMD).]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §5 (AMD). 1995, c. 356, §7 (AMD).



15 §1031. Bail if no indictment

Any defendant charged with a formerly capital offense who has been denied bail in accordance with section 1027 shall have bail set under section 1026 if the defendant is not indicted in the county where the crime is alleged to have been committed at the 2nd regularly scheduled session of the grand jury next after the date of the denial of bail. [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).






Subchapter 3: POST-CONVICTION BAIL

15 §1051. Post-conviction bail

1. Application to presiding judge or justice. After post-conviction, except as provided in this section, a defendant may apply to the judge or justice who presided at the trial for bail pending imposition or execution of sentence or entry of judgment or appeal. If the trial judge or justice is not available, the defendant may apply for bail under this section to another judge or justice of the court in which the defendant was convicted. Post-conviction bail is not available to a defendant convicted of:

A. Murder; [1987, c. 758, §20 (NEW).]

B. Any other formerly capital offense for which preconviction bail was denied under section 1027; or [1995, c. 356, §8 (AMD).]

C. Any crime when the defendant's preconviction bail was revoked and denied under sections 1096 and 1097. [1995, c. 356, §8 (AMD).]

The judge or justice shall hold a hearing on the record on the bail application and shall state in writing or on the record the reasons for denying or granting bail. If bail is granted, the judge or justice shall also state, in writing or on the record, the reasons for the kind and amount of bail set, for any condition of release imposed and for the omission of any condition of release sought by the State.

The judge or justice may enter an order for bail pending appeal before a notice of appeal is filed, but conditioned upon its timely filing.

Every order for post-conviction release of a defendant must include a waiver of extradition by the defendant as well as a condition of bail that the defendant refrain from new criminal conduct and not violate any pending protection from abuse order pursuant to Title 19, section 769, or Title 19-A, section 4011.

[ 1997, c. 543, §12 (AMD) .]

2. Standards. Except as provided in subsection 4, a defendant may not be admitted to bail under this section unless the judge or justice has probable cause to believe that:

A. There is no substantial risk that the defendant will fail to appear as required and will not otherwise pose a substantial risk to the integrity of the judicial process; [1997, c. 543, §13 (AMD).]

B. There is no substantial risk that the defendant will pose a danger to another or to the community; and [1997, c. 543, §13 (AMD).]

C. There is no substantial risk that the defendant will commit new criminal conduct. [1997, c. 543, §13 (NEW).]

In determining whether to admit a defendant to bail, the judge or justice shall consider the factors relevant to preconviction bail listed in section 1026, as well as the facts proved at trial, the length of the term of imprisonment imposed and any previous unexcused failure to appear as required before any court or the defendant's prior failure to obey an order or judgment of any court, including, but not limited to, violating a protection from abuse order pursuant to Title 19, section 769 or Title 19-A, section 4011.

If the judge or justice decides to set post-conviction bail for a defendant, the judge or justice shall apply the same factors in setting the kind and amount of that bail.

[ 2007, c. 374, §12 (AMD) .]

3. Conditions of release. Except as provided in subsection 4, the judge or justice may impose, in lieu of or in addition to an appearance or bail bond, any condition considered reasonably necessary to minimize the risk that the defendant may fail to appear as required, may compromise the integrity of the judicial process, may commit new criminal conduct, may fail to comply with conditions of release or may constitute a danger to another person or the community.

[ 1997, c. 543, §14 (AMD) .]

4. Standards applicable to bail arising out of State's appeal under section 2115-A, subsection 2. If the State initiates an appeal under section 2115-A, subsection 2, the judge or justice shall apply subchapter II to a defendant's application for bail pending that appeal.

[ 1987, c. 758, §20 (NEW) .]

5. Appeal by defendant. A defendant may appeal to a single Justice of the Supreme Judicial Court a denial of bail, the kind or amount of bail set or the conditions of release imposed by which the defendant is aggrieved. The single justice may not conduct a hearing de novo respecting bail, but shall review the lower court's order. The defendant has the burden of showing that there is no rational basis in the record for the lower court's denial of bail, the kind or amount of bail set or the conditions of release imposed of which the defendant complains. The determination by the single justice is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §12 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

6. Appeal by State. The State may appeal to a single Justice of the Supreme Judicial Court the granting of bail, the kind or amount of bail set or the lower court's failure to impose a condition of release. The single justice may not conduct a hearing de novo respecting bail, but shall review the lower court's order. The State has the burden of showing that there is no rational basis in the record for the lower court's granting of bail, the kind or amount of bail set or the omission of the conditions of which the State complains. The determination by the single justice is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §12 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

7. Revocation of bail.

[ 1991, c. 393, §1 (RP) .]

7-A. Revocation of post-conviction bail.

[ 1995, c. 356, §10 (RP) .]

8. Failure to appear; penalty.

[ 1995, c. 356, §11 (RP) .]

9. Violation of condition of release; penalty.

[ 1995, c. 356, §12 (RP) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §§6,7 (AMD). 1991, c. 393, §§1,2 (AMD). 1995, c. 356, §§8-12 (AMD). 1997, c. 543, §§12-14 (AMD). 1999, c. 731, §ZZZ12 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2007, c. 374, §12 (AMD).






Subchapter 4: SURETIES AND OTHER FORMS OF BAIL

15 §1071. Sureties to make statement of property

1. Statement by surety. Any person who offers to act as surety in the Superior Court for any defendant in a criminal prosecution, whether or not the defendant is an appellant from the finding of a Judge of the District Court, is to be admitted to bail to await the action of the grand jury, or is arrested in vacation on a warrant issued on an indictment pending in the Superior Court, may be required to file with the judicial officer a written statement signed and sworn to by the surety describing all real estate owned by the surety within the State with sufficient accuracy to identify it.

A. The statement must provide in detail all encumbrances and the value of the land. The value of the land must be based on the judgment of the surety. [1997, c. 543, §15 (AMD).]

B. The certificate must remain on file with the original papers in the case and a certified copy must be transmitted by the judicial officer taking the bail to the clerk of court before which the defendant is to appear. [1997, c. 543, §15 (AMD).]

C. Upon motion to the court and notice to the defendant, the defendant shall produce and the State has the right to examine all evidence of ownership, valuation and all encumbrances on the land. [1997, c. 543, §15 (AMD).]

[ 1997, c. 543, §15 (AMD) .]

2. Bail lien required. Any person who offers real estate as surety for the appearance before a court of a defendant charged with murder or a Class A, Class B or Class C crime must file a bail lien with the register of deeds in the county where the real estate lies.

A. If the defendant is to be bailed prior to appearance in a court for the first time, the person offering the real estate shall file with that court a copy of the lien attested by the register of deeds, stating the date of recording and the book and page number at which the lien is recorded, on the next business day after which the real estate is offered.

(1) If a defendant is released from custody, prior to the defendant's first appearance in court, upon a person offering real estate as surety and that person fails to file with the court a duly attested copy of the lien required by this paragraph within the prescribed time limit, the defendant may be taken into custody without the issuance of further process and shall be held as though the surety had not offered real estate as surety. [1987, c. 758, §20 (NEW).]

B. If the defendant is bailed after having appeared in court for the first time, the defendant shall not be released from custody until the person offering real estate has filed with the court, with which the bail is posted, a copy of the lien attested by the register of deeds, stating the date of recording and the book and page number at which the lien is recorded. [1987, c. 758, §20 (NEW).]

C. The person filing the lien is responsible for the fee to be paid to the register of deeds for receiving, recording and indexing the bail lien and for discharge of the bail lien as provided in Title 33, chapter ll, subchapter IV. [1987, c. 758, §20 (NEW).]

D. A bail lien is not required if bail is posted through a nonprofit bail assistance project. [1987, c. 758, §20 (NEW).]

[ 1987, c. 758, §20 (NEW) .]

3. Limitation on real estate. As used in this chapter, real estate is limited to real property located in the State.

[ 1987, c. 758, §20 (NEW) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §8 (AMD). 1989, c. 147, §4 (AMD). 1997, c. 543, §15 (AMD).



15 §1072. Responsibility of sureties

1. Preconviction. Each surety for a defendant admitted to preconviction bail is responsible for the appearance of the defendant at all times as well as the defendant's compliance with each condition of release, including that the defendant refrain from new criminal conduct, until a verdict or finding or plea of guilty or until the acceptance of a plea of guilty or nolo contendere, unless the surety has sooner terminated the agreement to act as surety and has been relieved of the responsibility in accordance with section 1073.

A preconviction surety is not responsible for the appearance of a defendant after conviction nor for the defendant's compliance with the conditions of release, unless the surety has agreed to act as postconviction surety.

[ 1997, c. 543, §16 (AMD) .]

2. Post-conviction. Each surety for a defendant admitted to bail after conviction is responsible for the defendant's appearance at all times until the defendant enters into execution of any sentence of imprisonment as well as the defendant's compliance with each condition of release, including that the defendant refrain from new criminal conduct, unless the surety has sooner terminated the agreement to act as surety and has been relieved of the responsibility in accordance with section 1073.

[ 1997, c. 543, §16 (AMD) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1989, c. 147, §5 (AMD). 1995, c. 356, §13 (AMD). 1997, c. 543, §16 (AMD).



15 §1072-A. Advising the surety

Prior to undertaking the responsibility as a surety for a defendant the surety must be: [1997, c. 543, §17 (NEW).]

1. Written release order. Provided with a copy of the written release order pertaining to the defendant;

[ 1997, c. 543, §17 (NEW) .]

2. Appearance and conditions of release. Orally advised of the appearance requirement and of each of the conditions of release pertaining to the defendant for which the surety is responsible and the consequences to the surety if the defendant fails to appear as required or violates any condition of release; and

[ 1997, c. 543, §17 (NEW) .]

3. Responsibilities and consequences. Provided with a written statement advising the surety as to the general responsibilities of a surety under section 1072 and the consequences to the surety if the defendant fails to appear as required or fails to abide by each condition.

[ 1997, c. 543, §17 (NEW) .]

The Supreme Judicial Court shall by rule specify who is responsible for providing to the prospective surety the required oral and written advice as well as the copy of the written release order pertaining to the defendant. [1997, c. 543, §17 (NEW).]

SECTION HISTORY

1997, c. 543, §17 (NEW).



15 §1073. Termination of surety or cash bail agreement

A person who has agreed either to act as surety or to deposit cash bail for a defendant who has been admitted to preconviction bail may terminate the agreement by appearing before the clerk of the court having jurisdiction over the offense with which the defendant is charged and executing a statement under oath terminating the agreement. The statement must include a certification by the person that the person has notified the defendant or the defendant's attorney of the person's intention to terminate the agreement. A person may not terminate a cash bail agreement unless the person has been designated as the owner of all of the cash as required by section 1074. [1995, c. 356, §14 (AMD).]

Upon execution of the statement terminating the agreement, the clerk shall bring the matter to the attention of a judge or justice of the court who, unless new and sufficient sureties have appeared or new and sufficient cash has been deposited, shall order the defendant committed for failure to furnish bail and shall issue a warrant for the defendant's arrest. [1995, c. 356, §14 (AMD).]

The judge or justice may absolve the person of responsibility to pay all or part of the bond or may order the return of cash bail, except that a person may not be absolved of the responsibility to pay all or part of the bond, or receive any cash deposited as bail, if, prior to terminating the agreement, the defendant has failed to appear as required or, if the precondition in section 1073-A has been satisfied, the defendant has failed to comply with each condition of release. Nothing in this section may be construed to relieve or release a person of the responsibility for the appearance of the defendant, notwithstanding the termination of the agreement, until the defendant is in the custody of the sheriff of the county in which the case is pending, new or substitute sureties have appeared, new cash bail has been deposited or the defendant has otherwise been admitted to bail. [1997, c. 543, §18 (AMD).]

A person who has agreed either to act as surety or to deposit cash bail for a defendant who has been admitted to post-conviction bail may terminate the agreement by following the procedure set forth in this section. [1995, c. 356, §14 (AMD).]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1995, c. 356, §14 (AMD). 1997, c. 543, §18 (AMD).



15 §1073-A. Precondition to forfeiture of cash or other property of surety if a defendant violates a condition of release; notice

1. Precondition. A person responsible for a defendant's compliance with each condition of release under section 1072 and who has agreed to act as surety or has deposited cash bail for a defendant who subsequently is admitted to preconviction or post-conviction bail and fails to comply with each condition of release must be absolved by the judge or justice of the responsibility to pay the bond and must have returned the deposited cash bail unless the person had, on a prior occasion, acted as surety or deposited cash bail for the defendant's compliance with each condition of release and that defendant on that prior occasion failed to comply with each condition.

[ 1997, c. 543, §19 (NEW) .]

2. Notice. Prior to a hearing under section 1096 or 1099, the attorney for the State shall make a good faith effort to give a surety notice of the upcoming hearing and notice that the result of that hearing may affect whether or not the surety may wish to continue to act as surety. At that hearing, the court shall orally advise the surety of the consequences of subsection 1 if:

A. The surety is present; [1997, c. 543, §19 (NEW).]

B. The court finds that the defendant violated a condition of release; and [1997, c. 543, §19 (NEW).]

C. The court finds that the defendant's bail should be reset. [1997, c. 543, §19 (NEW).]

[ 1997, c. 543, §19 (NEW) .]

SECTION HISTORY

1997, c. 543, §19 (NEW).



15 §1074. Property of defendant and 3rd parties as bail

1. Cash. Whenever cash is deposited as bail to secure the appearance of and conformance to conditions of release by a defendant in a criminal proceeding, either preconviction or post-conviction, the cash is deemed to be the property of the defendant unless, at the time the cash is deposited, the defendant or the person offering the cash as bail designates under oath another person to whom the cash belongs. If a person other than the defendant has been designated as the owner of the cash, it must be returned to that person unless otherwise forfeited or subject to setoff under subsection 3-A. If the defendant is deemed to be the owner of the cash, it must be returned to the defendant unless otherwise forfeited or subject to setoff as provided in this section.

[ 2013, c. 211, §1 (AMD) .]

1-A. Miscellaneous costs. The Chief Justice of the Supreme Judicial Court is authorized to use General Fund appropriations to cover miscellaneous costs associated with the operation of the account of deposited cash bail.

[ 2003, c. 673, Pt. P, §1 (NEW) .]

2. Real estate. When a defendant in a criminal proceeding is the owner of real estate and offers that real estate as security for appearance before any court, the defendant must file a bail lien and otherwise comply with the requirements of section 1071 as if the defendant were a surety. A discharge of the bail lien is governed by section 1071, unless the bail has been forfeited or is subject to setoff in accordance with this section.

[ 1987, c. 758, §20 (NEW) .]

3. Setoff of defendant's property. When a defendant has deposited cash or other property owned by the defendant as bail or has offered real estate owned by the defendant and subject to a bail lien as bail and the cash, other property or real estate has not been forfeited, the court, before ordering the cash or other property returned to the defendant or discharging the real estate bail lien, shall determine whether the cash, other property or real estate or any portion of the cash, other property or real estate is subject to setoff as authorized by this section. The court may order all or a portion of the bail owned by a defendant that has not been forfeited to be first paid and applied to one or more of the following:

A. Any fine, forfeiture, penalty or fee imposed upon a defendant as part of the sentence for conviction of any offense arising out of the criminal proceeding for which the bail has been posted and the sentence for conviction of any offense in an unrelated civil or criminal proceeding; [2003, c. 87, §1 (AMD).]

B. Any amount of restitution the defendant has been ordered to pay as part of the sentence imposed in the proceeding for which bail has been posted and in any unrelated proceeding; [2003, c. 87, §1 (AMD).]

C. Any amount of attorney's fees or other expense authorized by the court at the request of the defendant or attorney and actually paid by the State on behalf of the defendant on the ground that the defendant has been found to be indigent in the proceeding for which bail has been posted and in any unrelated proceeding; and [2003, c. 87, §1 (AMD).]

D. Any surcharge imposed by Title 4, section 1057. [1987, c. 758, §20 (NEW).]

The court shall apply any bail collected pursuant to this subsection first to restitution.

[ 2003, c. 87, §1 (AMD) .]

3-A. Setoff of 3rd party's property. When a person other than the defendant has deposited cash or other property owned by the person as bail on behalf of the defendant or has offered real estate owned by the person and subject to a bail lien as bail on behalf of the defendant and the cash, other property or real estate has not been forfeited, the court, before ordering the cash or other property returned to the person or discharging the real estate bail lien, shall determine whether the cash, other property or real estate or any portion of the cash, other property or real estate is subject to setoff as authorized by this section. The court may order all or a portion of the bail owned by the person that has not been forfeited to be first paid and applied to one or more of the following:

A. Any fine, forfeiture, penalty or fee owed by the person arising out of any civil or criminal proceeding; [2013, c. 211, §1 (NEW).]

B. Any amount of restitution the person has been ordered to pay as part of any court proceeding; [2013, c. 211, §1 (NEW).]

C. Any amount of attorney's fees or other expense authorized by the court at the request of the person or the person's attorney and actually paid by the State on behalf of the person on the ground that the person has been found to be indigent in any proceeding; and [2013, c. 211, §1 (NEW).]

D. Any surcharge imposed by Title 4, section 1057. [2013, c. 211, §1 (NEW).]

The court shall apply any bail collected pursuant to this subsection first to restitution.

[ 2013, c. 211, §1 (NEW) .]

4. Enforcement orders. If the court determines that bail owned by a defendant or 3rd party should be ordered set off as authorized by this section, the court may issue any appropriate orders considered necessary to enforce the setoff. The orders may include, but are not limited to:

A. A direction to the clerk of courts to pay cash bail directly to a specified person, organization or government; [1987, c. 758, §20 (NEW).]

B. An order directed to a public official or the defendant requiring that other property or real estate be sold and the proceeds paid to a specified person, organization or government; and [1987, c. 758, §20 (NEW).]

C. An order requiring the defendant to convey clear and marketable title or other evidence of ownership of interest in real estate or other property to a specified person, organization or government. [1987, c. 758, §20 (NEW).]

[ 2013, c. 211, §1 (AMD) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1997, c. 543, §20 (AMD). 2003, c. 87, §1 (AMD). 2003, c. 673, §P1 (AMD). 2013, c. 211, §1 (AMD).



15 §1075. Attorney not to act as surety or deposit cash bail for client

An attorney, while representing a defendant, may not act as surety for or deposit cash bail for the client. [2003, c. 15, §2 (NEW).]

SECTION HISTORY

2003, c. 15, §2 (NEW).






Subchapter 5: ENFORCEMENT

Article 1: GENERAL PROVISIONS

15 §1091. Failure to appear; penalty

1. Failure to appear. A defendant who has been admitted to either preconviction or postconviction bail and who, in fact, fails to appear as required is guilty of:

A. A Class E crime if the underlying crime was punishable by a maximum period of imprisonment of less than one year; or [2003, c. 452, Pt. H, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A Class C crime if the underlying crime was punishable by a maximum period of imprisonment of one year or more. [2003, c. 452, Pt. H, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. H, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Affirmative defense. It is an affirmative defense to prosecution under subsection 1 that the failure to appear resulted from just cause.

[ 2003, c. 452, Pt. H, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. H, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1995, c. 356, §16 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §H2 (RPR).



15 §1091-A. Failure to report

1. Failure to report after stay of execution. A defendant who has been sentenced but granted a stay of execution to report until a specified date or event and who, in fact, fails to report as ordered is guilty of:

A. A Class E crime if the underlying crime was punishable by a maximum period of imprisonment of less than one year; or [1995, c. 456, §1 (NEW).]

B. A Class C crime if the underlying crime was punishable by a maximum period of imprisonment of one year or more. [1995, c. 456, §1 (NEW).]

[ 2013, c. 266, §1 (AMD) .]

2. Affirmative defense. It is an affirmative defense to prosecution under subsection 1 that the failure to report resulted from just cause.

[ 2013, c. 266, §1 (NEW) .]

3. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2013, c. 266, §1 (NEW) .]

SECTION HISTORY

1995, c. 456, §1 (NEW). 2013, c. 266, §1 (AMD).



15 §1092. Violation of condition of release

1. Violation of condition of release. A defendant who has been granted preconviction or postconviction bail and who, in fact, violates a condition of release is guilty of:

A. A Class E crime; or [2003, c. 452, Pt. H, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A Class C crime if the underlying crime was punishable by a maximum period of imprisonment of one year or more and the condition of release violated is one specified in section 1026, subsection 3, paragraph A, subparagraph (5), (8), (10-A) or (13). [2005, c. 449, §2 (AMD).]

[ 2005, c. 449, §2 (AMD) .]

2. Affirmative defense. It is an affirmative defense to prosecution under subsection 1 that the violation resulted from just cause.

[ 2003, c. 452, Pt. H, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. H, §3 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Limitations on authority of bail commissioner to set bail. A court may, but a bail commissioner may not, set bail for a defendant granted preconviction or post-conviction bail who has been arrested for an alleged violation of this section if:

A. The condition of release alleged to be violated relates to new criminal conduct for a crime classified as Class C or above or for a Class D or Class E crime involving domestic violence, sexual assault pursuant to Title 17-A, chapter 11 or sexual exploitation of minors pursuant to Title 17-A, chapter 12; [2011, c. 341, §3 (NEW).]

B. The underlying crime for which preconviction or post-conviction bail was granted is classified as Class C or above; or [2013, c. 519, §3 (AMD).]

C. The underlying crime for which preconviction or post-conviction bail was granted is a crime involving domestic violence, sexual assault pursuant to Title 17-A, chapter 11 or sexual exploitation of minors pursuant to Title 17-A, chapter 12. [2013, c. 519, §3 (AMD).]

If a bail commissioner does not have sufficient information to determine whether the violation of the condition of release meets the criteria set forth under this subsection, the bail commissioner may not set bail on the violation of the condition of release.

[ 2013, c. 519, §3 (AMD) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §9 (AMD). 1995, c. 356, §17 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §H3 (RPR). 2005, c. 449, §2 (AMD). 2011, c. 341, §3 (AMD). 2013, c. 519, §3 (AMD).



15 §1093. Revocation of preconviction bail (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 758, §20 (NEW). 1987, c. 870, §10 (AMD). 1989, c. 147, §6 (AMD). 1991, c. 393, §3 (AMD). 1995, c. 356, §18 (RP).



15 §1094. Forfeiture of bail; enforcement

When a defendant who has been admitted to either preconviction or post-conviction bail in a criminal case fails to appear as required or has violated the conditions of release, the court shall declare a forfeiture of the bail. The obligation of the defendant and any sureties may be enforced in such manner as the Supreme Judicial Court shall by rule provide and in accordance with section 224-A and Title 17-A, section 1329, subsection 3-A. The rules adopted by the Supreme Judicial Court must provide for notice to the defendant and any sureties of the consequences of failure to comply with the conditions of bail. [2007, c. 31, §2 (AMD).]

If the obligation of the defendant or any surety has been reduced to judgment pursuant to the Maine Rules of Criminal Procedure, Rule 46, the following provisions apply to the enforcement of the obligation. [1991, c. 393, §4 (NEW).]

1. Execution. The court shall issue an execution of the judgment once the judgment has become final by the expiration of the time for appeal, by dismissal of an appeal or on certificate of decision from the Supreme Judicial Court, unless the court that rendered judgment on the bail obligation has pursuant to rule ordered execution at an earlier time. The execution of the judgment is returnable within one year after issuance.

[ 1991, c. 393, §4 (NEW) .]

2. Lien on real estate, personal property and motor vehicles. An execution issued under this section creates the lien described in Title 14, section 4651-A, if properly filed according to that section. A filing or recording fee may not be charged for any execution issued under this section.

[ 1991, c. 393, §4 (NEW) .]

3. Relation back of liens. The effective date of any execution lien created on any property pursuant to this section and Title 14, section 4651-A relates back to the date when a bail lien, as described in section 1071, was first filed or recorded in the proper place for the perfection or attachment of the lien. The relation back applies only to that portion of the bail obligation that the bail lien secured when it was recorded or filed. The remainder of the execution lien and the full amount of any execution lien created when no bail lien was ever recorded or filed, is effective and perfected from the date of the recording or filing of the execution. Any lien created pursuant to this section and Title 14, section 4651-A continues as long as the judgment issued on the bail obligation or any part of the bail obligation, plus costs and interest, has not been paid, discharged or released.

[ 1991, c. 393, §4 (NEW) .]

4. Enforcement. The lien provided by this section may be enforced by a turnover or sale order pursuant to Title 14, section 3131.

[ 1991, c. 393, §4 (NEW) .]

5. Application. This section applies to all bail obligations in effect on or after October 1, 1991 and all bail liens recorded as of or after October 1, 1991.

[ 1991, c. 393, §4 (NEW) .]

SECTION HISTORY

1987, c. 758, §20 (NEW). 1991, c. 393, §4 (RPR). 1997, c. 543, §21 (AMD). 2007, c. 31, §2 (AMD).



15 §1094-A. Improper contact after bail has been revoked and denied

A person is guilty of improper contact after bail has been revoked and denied if, while being detained as a result of the person’s preconviction or post-conviction bail having been revoked and denied, the person intentionally or knowingly makes direct or indirect contact with a person when that contact was prohibited under a former condition of release. Violation of this section is a Class D crime. [2011, c. 604, §1 (NEW).]

SECTION HISTORY

2011, c. 604, §1 (NEW).



15 §1094-B. Improper contact with a family or household member prior to the setting of preconviction bail

1. Improper contact. A person is guilty of improper contact with a family or household member prior to the setting of preconviction bail if:

A. The person is being detained as a result of the person's arrest for an offense specified in section 1023, subsection 4, paragraph B-1; [2013, c. 478, §2 (NEW).]

B. Preconviction bail has not been set by a justice or judge; [2013, c. 478, §2 (NEW).]

C. The person is notified, in writing or otherwise, by the county jail staff not to make direct or indirect contact with the specifically identified alleged victim of the offense for which the person is being detained; [2013, c. 478, §2 (NEW).]

D. The alleged victim is a family or household member of the person; and [2013, c. 478, §2 (NEW).]

E. After the notification specified in paragraph C, the person intentionally or knowingly makes direct or indirect contact with the specifically identified alleged victim. [2013, c. 478, §2 (NEW).]

As used in this subsection, "family or household member" has the same meaning as in Title 19-A, section 4002, subsection 4.

[ 2013, c. 478, §2 (NEW) .]

2. Penalty. Violation of this section is a Class D crime.

[ 2013, c. 478, §2 (NEW) .]

SECTION HISTORY

2013, c. 478, §2 (NEW).






Article 2: REVOCATION OF PRECONVICTION BAIL

15 §1095. Proceedings for revocation of preconviction bail

1. In general. The attorney for the State, or the court on its own motion, may move for the revocation of a defendant's preconviction bail based upon probable cause to believe that the defendant has failed to appear as required, has violated a condition of preconviction bail or has been charged with a crime allegedly committed while released on preconviction bail. The motion must set forth the essential facts underlying the alleged violation. If the defendant has not already been arrested pursuant to subsection 2, the clerk of the court shall issue, upon the request of the attorney for the State or by direction of the court, a warrant for the defendant's arrest or, in lieu of a warrant if so directed, a summons ordering the defendant to appear for a court hearing on the alleged violation. The summons must include the signature of the attorney for the State or the court, the time and place of the alleged violation and the time, place and date the person is to appear in court. If the defendant can not be located with due diligence, a hearing on the motion for revocation must be heard in the defendant's absence.

[ 1995, c. 356, §19 (NEW) .]

2. Arrest. Prior to the filing of a motion to revoke a defendant's preconviction bail under subsection 1, a law enforcement officer when requested by the attorney for the State may arrest with a warrant, or without a warrant pursuant to Title 17-A, section 15, any defendant who the law enforcement officer has probable cause to believe has failed to appear as required, has violated a condition of preconviction bail or has been charged with a crime allegedly committed while released on preconviction bail. A defendant under arrest pursuant to this section must be brought before any judge or justice of the appropriate court. The judge or justice shall determine without hearing whether the existing preconviction bail order should be modified or whether the defendant should be committed without bail pending the bail revocation hearing. If either the underlying crime or the new criminal conduct alleged is an offense specified in section 1023, subsection 4, paragraph B-1, the judge or justice shall order that the defendant be committed without bail pending the bail revocation hearing, unless the judge or justice makes findings on the record that there are conditions of release that will reasonably ensure that the defendant will not commit new crimes while out on bail, that will reasonably ensure the defendant's appearance at the time and place required and that will ensure the integrity of the judicial process and the safety of others in the community pending the bail revocation hearing. A copy of the motion for revocation must be furnished to the defendant prior to the hearing on the alleged violation, unless the hearing must be conducted in the absence of the defendant.

[ 2011, c. 640, Pt. A, §3 (AMD) .]

SECTION HISTORY

1995, c. 356, §19 (NEW). 1997, c. 543, §22 (AMD). 2011, c. 341, §4 (AMD). 2011, c. 640, Pt. A, §3 (AMD).



15 §1096. Grounds for revocation of preconviction bail

A preconviction bail order of a bail commissioner may be revoked by any judge or justice, and a preconviction bail order of a judge or justice may be revoked by any judge or justice of the same court, upon a determination made after notice and opportunity for hearing that: [2005, c. 449, §3 (AMD).]

1. Probable cause. Probable cause exists to believe that the defendant has committed a new crime following the setting of preconviction bail; or

[ 1995, c. 356, §19 (NEW) .]

2. Clear and convincing evidence. Clear and convincing evidence exists that the defendant has failed to appear as required or has violated any other condition of the preconviction bail.

[ 1995, c. 356, §19 (NEW) .]

SECTION HISTORY

1995, c. 356, §19 (NEW). 2005, c. 449, §3 (AMD).



15 §1097. Disposition after revocation of preconviction bail

1. New criminal conduct. If the judge or justice finds that there are conditions of release that will reasonably ensure that the defendant will not continue to commit new crimes while out on bail, the judge or justice shall issue an order under section 1026. If the judicial finding is otherwise, the judge or justice shall issue an order denying bail.

[ 1997, c. 543, §23 (RPR) .]

2. Appearance of the defendant; ensuring the integrity of the judicial process; ensuring the safety of others in the community. If the judge or justice finds that there are conditions of release that will reasonably ensure the defendant's appearance at the time and place required and ensure the integrity of the judicial process and the safety of others in the community, the judge or justice shall issue an order under section 1026. If the judicial finding is otherwise, the judge or justice shall issue an order denying bail.

[ 2007, c. 374, §13 (AMD) .]

2-A. Crimes involving domestic violence. If the underlying crime is an offense specified in section 1023, subsection 4, paragraph B-1 and the new conduct found by the court pursuant to section 1096 involves new allegations of domestic violence or contact with a victim or witness in the underlying case, the judge or justice shall issue an order denying bail, unless the judge or justice makes the findings on the record required by both subsections 1 and 2. The judge or justice shall issue an order denying bail if there has been a previous revocation of preconviction bail pursuant to section 1096.

[ 2011, c. 640, Pt. A, §4 (NEW) .]

3. Appeal. A defendant in custody as a result of an order issued under this section by the District Court may appeal to the Superior Court and a defendant in custody as a result of an order issued under this section by the Superior Court may appeal to a single Justice of the Supreme Judicial Court. The appeal must be in accordance with the procedures set forth in section 1028, as far as applicable, except that the review is limited to a review of the record to determine whether the order was rationally supported by the evidence. The determination by the court or single justice is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §13 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

4. No new bail consideration when bail has been revoked and denied in District Court. When a District Court judge has, after revocation, ordered the defendant held without bail, the defendant is not entitled to have bail set when charges are brought by indictment for the same underlying conduct. If the defendant has not previously appealed the District Court bail revocation, the Superior Court may, upon request of the defendant, entertain the appeal at the defendant's arraignment.

[ 1995, c. 356, §19 (NEW) .]

SECTION HISTORY

1995, c. 356, §19 (NEW). 1997, c. 543, §23 (AMD). 1999, c. 731, §ZZZ13 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2007, c. 374, §13 (AMD). 2011, c. 640, Pt. A, §4 (AMD).






Article 3: REVOCATION OF POST-CONVICTION BAIL

15 §1098. Proceedings for revocation of post-conviction bail

1. In general. The attorney for the State, or the court on its own motion, may move for the revocation of a defendant's post-conviction bail based upon probable cause to believe that the defendant has failed to appear as required, has violated a condition of post-conviction bail or has been charged with a crime allegedly committed while released on post-conviction bail. The motion must set forth the essential facts underlying the alleged violation. If the defendant has not already been arrested pursuant to subsection 2, the clerk of the court shall issue, upon the request of the attorney for the State or by the direction of the court, a warrant for the defendant's arrest or, in lieu of a warrant if so directed, a summons ordering the defendant to appear for a court hearing on the alleged violation. The summons must include the signature of the attorney for the State or the court, the time and place of the alleged violation and the time, place and date the person is to appear in court. If the defendant can not be located with due diligence, a hearing on the motion for revocation must be heard in the defendant's absence.

[ 1995, c. 356, §19 (NEW) .]

2. Arrest. Prior to the filing of a motion to revoke a defendant's post-conviction bail under subsection 1, a law enforcement officer when requested by the attorney for the State, may arrest with a warrant, or without a warrant pursuant to Title 17-A, section 15, any defendant who the law enforcement officer has probable cause to believe has failed to appear as required, violated a condition of post-conviction bail or been charged with a crime allegedly committed while released on post-conviction bail. A defendant under arrest pursuant to this section must be brought before a judge or justice of the appropriate court. The judge or justice shall determine without hearing whether the existing post-conviction bail order should be modified or the defendant should be committed without bail pending the bail revocation hearing. A copy of the motion for revocation must be furnished to the defendant prior to the hearing on the alleged violation, unless the hearing must be conducted in the absence of the defendant.

[ 2011, c. 341, §5 (AMD) .]

SECTION HISTORY

1995, c. 356, §19 (NEW). 2011, c. 341, §5 (AMD).



15 §1099. Grounds for revocation of post-conviction bail

An order of post-conviction bail entered by a judge or justice may be revoked by the judge or justice or, if that judge or justice is not available, by another judge or justice of the same court, upon determination made after notice and opportunity for hearing that: [1995, c. 356, §19 (NEW).]

1. Crime charged. The defendant has in fact been charged with a crime allegedly committed after post-conviction bail was set;

[ 1995, c. 356, §19 (NEW) .]

2. Failure to appear. The defendant has failed to appear as required or has violated a condition of post-conviction bail as demonstrated by a preponderance of the evidence; or

[ 1995, c. 356, §19 (NEW) .]

3. Appeal for purposes of delay. The defendant's appeal has been taken for the purpose of delay as demonstrated by a preponderance of the evidence.

[ 1995, c. 356, §19 (NEW) .]

SECTION HISTORY

1995, c. 356, §19 (NEW).



15 §1099-A. Disposition after revocation of post-conviction bail

1. Held without bail. The judge or justice shall order the defendant held without bail unless the judge or justice finds that under the facts of the case it would be unreasonable to do so, in which event the judge or justice shall issue an order under section 1051.

[ 1995, c. 356, §19 (NEW) .]

2. Appeal. A defendant in custody as a result of an order issued under this section may appeal to a single Justice of the Supreme Judicial Court who shall review the revocation pursuant to the procedures set forth in section 1051, subsection 5. The determination by the single justice is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §14 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1995, c. 356, §19 (NEW). 1999, c. 731, §ZZZ14 (AMD). 1999, c. 731, §ZZZ42 (AFF).









Subchapter 6: MISCELLANEOUS

15 §1101. Forms and rules

The Supreme Judicial Court shall develop forms and adopt such rules as may be necessary to implement this chapter. [1987, c. 758, §20 (NEW).]

SECTION HISTORY

1987, c. 758, §20 (NEW).



15 §1102. Detention of juveniles charged as adults (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 758, §20 (NEW). 1995, c. 65, §A44 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2001, c. 667, §A31 (AMD). 2003, c. 180, §1 (RP).



15 §1103. Summary contempt proceeding involving a punitive sanction

The setting of bail for an alleged contemnor in a summary contempt proceeding involving a punitive sanction under the Maine Rules of Civil Procedure, Rule 66, including any appeal under section 2115-B, is a matter wholly within the discretion of the court. Subchapters 4 and 5 apply. [2007, c. 552, §2 (AMD).]

SECTION HISTORY

1997, c. 317, §A2 (NEW). 2007, c. 552, §2 (AMD).



15 §1104. Material witness; arrest and bail

If it appears by affidavit that the testimony of a person is material in any criminal proceeding and if it is shown that it may become impracticable to secure the presence of that person by subpoena, the court may order the arrest of that person and may require that person to give bail for that person's appearance as a witness, utilizing the same standards for release as for a defendant preconviction bailable as of right under subchapter II. Subchapters IV and V also apply. [1997, c. 317, Pt. A, §2 (NEW).]

SECTION HISTORY

1997, c. 317, §A2 (NEW).



15 §1105. Alcohol and drug treatment program

As a condition of post-conviction release, the court may impose the condition of participation in an alcohol and drug treatment program for a period not to exceed 24 months pursuant to Title 4, chapter 8. Upon request of the Department of Corrections, the court may require the defendant to pay a substance abuse testing fee as a requirement of participation in the alcohol or drug treatment program. If at any time the court finds probable cause that a defendant released with a condition of participation in an alcohol and drug treatment program has intentionally or knowingly violated any requirement of the defendant's participation in the alcohol or drug treatment program, the court may suspend the order of bail for a period of up to 7 days for any such violation. The defendant must be given an opportunity to personally address the court prior to the suspension of an order of bail under this section. A period of suspension of bail is a period of detention under Title 17-A, section 1253, subsection 2. This section does not restrict the ability of the court to take actions other than suspension of the order of bail for the violation of a condition of participation in an alcohol and drug treatment program or the ability of the court to entertain a motion to revoke bail under section 1098 and enter any dispositional order allowed under section 1099-A. If the court orders participation in a drug and alcohol treatment program under this section, upon sentencing the court shall consider whether there has been compliance with the program. [2003, c. 205, §2 (AMD).]

SECTION HISTORY

2001, c. 318, §1 (NEW). 2003, c. 205, §2 (AMD).









Chapter 107: CUSTODY AND EXAMINATION OF SEXUALLY EXPLICIT MATERIAL

15 §1121. Limitations on examination of sexually explicit material

1. Sexually explicit material. For purposes of this section, "sexually explicit material" means the property or material described in Title 17-A, chapter 12.

[ 2011, c. 39, §1 (NEW) .]

2. Custody of sexually explicit material. Sexually explicit material subject to a criminal investigation or proceeding must remain in the care, custody and control of the attorney for the State or the court. Notwithstanding provisions of the Maine Rules of Criminal Procedure, Rule 16 to the contrary, in any criminal proceeding the attorney for the State may not release to the defendant a copy, photograph, duplicate or any other reproduction of any sexually explicit material, as long as the attorney for the State makes the sexually explicit material reasonably available to the defendant.

[ 2011, c. 39, §1 (NEW) .]

3. Reasonably available. For purposes of this section, sexually explicit material is determined to be reasonably available to the defendant if the attorney for the State provides ample opportunity for inspection, viewing and examination of the sexually explicit material at a location within the control of the attorney for the State by the defendant, the defendant's attorney, the defendant's attorney's agent or any person whom the defendant may seek to qualify to furnish expert testimony at trial.

[ 2011, c. 39, §1 (NEW) .]

SECTION HISTORY

2011, c. 39, §1 (NEW).









Part 3: TRIALS

Chapter 201: GENERAL PROVISIONS

15 §1201. Power of court unaffected by existence or expiration of term

The existence or expiration of a term of court in no way affects the power of a court to act in a criminal proceeding. [1965, c. 356, §43 (RPR).]

SECTION HISTORY

1965, c. 356, §43 (RPR).



15 §1202. Postponement or continuance

The trial of any criminal case, except for a crime punishable by imprisonment for life, may be postponed by the court to a future day of the same term, or the jury may be discharged therefrom and the case continued, if justice will thereby be promoted.



15 §1203. Trial to proceed when dilatory pleas overruled (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §44 (RP).



15 §1204. Respondent present at felony trial; otherwise excused (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §44 (RP).



15 §1205. Certain out-of-court statements made by minors or persons with developmental disabilities describing sexual contact

A hearsay statement made by a person under the age of 16 years or a person with a developmental disability as defined in Title 5, section 19503, subsection 3, describing any incident involving a sexual act or sexual contact performed with or on the minor or person by another, may not be excluded as evidence in criminal proceedings in courts of this State if: [2005, c. 557, §1 (AMD).]

1. Mental or physical well-being of a person. On motion of the attorney for the State and at an in camera hearing, the court finds that the mental or physical well-being of that person will more likely than not be harmed if that person were to testify in open court; and

[ 1985, c. 495, §1 (RPR) .]

2. Examination and cross-examination. Pursuant to order of court made on such a motion, the statement is made under oath, subject to all of the rights of confrontation secured to an accused by the Constitution of Maine or the United States Constitution and the statement has been recorded by any means approved by the court, and is made in the presence of a judge or justice.

[ 1985, c. 495, §1 (RPR) .]

SECTION HISTORY

1983, c. 411, (NEW). 1985, c. 495, §1 (AMD). 1987, c. 564, (AMD). 1989, c. 401, §B1 (AMD). 2005, c. 557, §1 (AMD).






Chapter 203: JURIES

15 §1251. List of grand jurors

Prior to the commencement of each term of the court to which grand jurors are returned, in any county, the clerk of the court shall make out from the returns on the venires an alphabetical list of such jurors.



15 §1252. Oaths

When the grand jury is to be impaneled, the clerk shall call the first 2 persons named on the list and administer the following oath to them: "You, as grand jurors of this County of .........., solemnly swear that you will diligently inquire and true presentment make of all matters and things given you in charge. The state's counsel, your fellows' and your own, you shall keep secret. You shall present no man for envy, hatred or malice; nor leave any man unpresented for love, fear, favor, affection or hope of reward; but you shall present things truly as they come to your knowledge, according to the best of your understanding. So help you God." The other jurors shall then be called, in such divisions as the court orders and the following oath shall be administered to them: "The same oath which your fellows have taken on their part, you and each of you on your part shall well and truly observe and keep. So help you God."



15 §1253. Affirmations

When any person returned as grand juror is conscientiously scrupulous of taking an oath, he may make affirmation, substituting the word "affirm" instead of "swear" and the words "This you do under the pains and penalties of perjury" instead of "So help you God."



15 §1254. Juror's oath or affirmation in cases punishable by imprisonment

The following oath shall be administered to jurors in criminal cases: "You swear, that in all causes committed to you, you will give a true verdict therein, according to the law and evidence given you. So help you God." Any juror, conscientiously scrupulous of taking an oath, may affirm in the mode described in section 1253. [1979, c. 541, Pt. B, §21 (AMD).]

SECTION HISTORY

1977, c. 114, §27 (RPR). 1979, c. 541, §B21 (AMD).



15 §1255. Foreman (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §45 (RP).



15 §1255-A. Grand jury territorial authority to indict for crimes

1. General rule. Grand jury territorial authority to indict for crimes coming within the jurisdiction of the Superior Court must be exercised by the grand jury serving the county where the crime was committed.

[ 2007, c. 526, §1 (NEW) .]

2. Exceptions. The following are exceptions to subsection 1.

A. If the Chief Justice of the Supreme Judicial Court creates judicial regions for venue purposes pursuant to Title 4, section 19, each grand jury in a multicounty judicial region may share authority to indict for crimes committed in that judicial region. [2007, c. 526, §1 (NEW).]

B. Grand jury territorial authority to indict for crimes may also be exercised as otherwise provided by law. [2007, c. 526, §1 (NEW).]

[ 2007, c. 526, §1 (NEW) .]

3. Administration. The Supreme Judicial Court shall establish by rule or administrative order how and to what extent the shared authority of each grand jury in a multicounty judicial region to indict under subsection 2 may be exercised.

[ 2007, c. 526, §1 (NEW) .]

SECTION HISTORY

2007, c. 526, §1 (NEW).



15 §1256. Grand jury to present all crimes

Grand juries shall present all crimes for which by law they are given territorial authority to indict, and may appoint one of their number to take minutes of their proceedings to be delivered to the attorney, if the jury so directs. When they are dismissed before the court adjourns, they may be summoned again, on any special occasion, at such time as the court directs. Evidence may be offered to the grand jury by the Attorney General, the district attorney, the assistant district attorney and, at the discretion of the presiding justice, by such other persons as said presiding justice may permit. [2007, c. 526, §2 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD). 2007, c. 526, §2 (AMD).



15 §1257. Disclosures improper (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §46 (RP).



15 §1258. Juries for criminal offenses; challenges

When a person charged with a criminal offense, who has not waived his right to trial by jury, is put upon his trial, the clerk, under the direction of the court, shall place the names of all the traverse jurors summoned and in attendance in a box upon separate tickets, and the names, after being mixed, shall be drawn from the box by the clerk, one at a time. The Supreme Judicial Court shall by rule provide the manner of exercising all challenges, and the number and order of peremptory challenges. [1965, c. 482, §1 (AMD).]

Whenever by reason of the prospective length of a criminal trial the court in its discretion shall deem it advisable, it may direct that jurors in addition to the regular panel be called and impanelled to sit as alternate jurors. Such alternate jurors in the order in which they are called shall replace jurors who, prior to the time the jury retires to consider its verdict, become unable or disqualified to perform their duties. Such alternate jurors shall be drawn in the same manner, shall have the same qualifications, shall be subject to the same examination and challenges, shall take the same oath and shall have the same functions, powers, facilities and privileges and be subject to the same obligations and penalties as jurors on the regular panel. An alternate juror who does not replace a juror on the regular panel shall be discharged when the jury retires to consider its verdict. The Supreme Judicial Court shall by rule provide the number of alternate jurors, the manner of exercising all challenges to alternate jurors, and the order and number of peremptory challenges to alternate jurors. [1965, c. 356, §47 (RPR).]

SECTION HISTORY

1965, c. 356, §47 (RPR). 1965, c. 482, §1 (AMD).



15 §1258-A. Voir dire

Any rule of court or statute to the contrary notwithstanding, the court shall permit voir dire examination to be conducted by the parties or their attorneys under its direction. [1965, c. 482, §2 (NEW).]

SECTION HISTORY

1965, c. 482, §2 (NEW).



15 §1259. Challenges for cause

Challenges for cause shall be allowed to the prosecuting officer and the accused as in civil cases, but no member of a grand jury finding an indictment shall sit on the trial thereof, if challenged therefor by the accused. [1965, c. 356, §48 (RPR).]

SECTION HISTORY

1965, c. 356, §48 (RPR).



15 §1260. View by jury

The court may order a view by any jury in a criminal case.






Chapter 205: WITNESSES

Subchapter 1: GENERAL PROVISIONS

15 §1311. Recognizance of witnesses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §49 (RP).



15 §1312. No fees to state witnesses

No costs shall be taxed for witnesses before the grand jury in a case where no bill is found nor in complaints against towns for defect of road, unless they were admitted to bail so to attend or were subpoenaed by order of the grand jury or at the request of the prosecuting officer; nor is it necessary to tender fees to witnesses subpoenaed in behalf of the State. [1965, c. 356, §50 (AMD).]

SECTION HISTORY

1965, c. 356, §50 (AMD).



15 §1313. Punishment of state witness for nonattendance

Whoever, having been subpoenaed as a witness in behalf of the State before any court or grand jury, without reasonable cause fails to appear at the time and place designated in the subpoena, if he is not punished therefor as for contempt, is guilty of a Class E crime. [1979, c. 663, §105 (AMD).]

SECTION HISTORY

1965, c. 356, §51 (AMD). 1979, c. 663, §105 (AMD).



15 §1314. No witness fees until 2nd or 3rd day in continued cases

No fees in criminal cases continued after the first term shall be allowed to witnesses on the part of the State until the 2nd day of the term in Hancock, Oxford, Franklin, Piscataquis and Aroostook; nor until the 3rd day in any other county, unless they were summoned at an earlier day. In all criminal cases, previous to the determination thereof, the court may allow such costs for justices, officers, aids, jurors and witnesses, as are provided by law, to be paid from the county treasury; but no court or judge shall allow any charge for aid or other expenses of the officer in serving a warrant, except his stated fees for service and travel unless, on his examination upon oath or on other evidence, they find such additional charges reasonable.



15 §1314-A. Compelling evidence in criminal or juvenile proceedings; immunity

In any criminal proceeding before a court or grand jury, or in any juvenile proceeding before a court, if a person refuses to answer questions or produce evidence of any kind on the ground that the person may be incriminated thereby, and if the attorney for the State, in writing and with the written approval of the Attorney General or, in the event the prosecution is being conducted by the office of the district attorney, the written approval of either the Attorney General or the district attorney for that district, requests the court to order that person to answer the questions or produce the evidence, and the court after notice to the witness and hearing orders, unless the court finds to do so would be clearly contrary to the public interest, that person shall comply with the order. After complying, and if, but for this section, that person would have had the right to withhold the answers given or the evidence produced by that person, that person may not be prosecuted or subjected to penalty, forfeiture or adjudication for or on account of any transaction, matter or thing concerning which, in accordance with the order, that person gave answer or produced evidence. Failure to answer questions or produce evidence as ordered by the court following notice and hearing constitutes contempt of court. The person may nevertheless be prosecuted or subjected to penalty, forfeiture or adjudication for any perjury, false swearing or contempt committed in answering, or failing to answer, or in producing or failing to produce evidence, in accordance with the order. [2003, c. 162, §1 (AMD).]

SECTION HISTORY

1967, c. 526, (NEW). 1985, c. 386, §1 (AMD). 2003, c. 162, §1 (AMD).



15 §1315. Self-incrimination; failure to testify; husband or wife as witness

In all criminal trials, the accused shall, at his own request but not otherwise, be a competent witness. He shall not be compelled to testify on cross-examination to facts that would convict, or furnish evidence to convict him of any other crime than that for which he is on trial. The fact that he does not testify in his own behalf shall not be taken as evidence of his guilt. The husband or wife of the accused is a competent witness except in regard to marital communications. [1969, c. 333, (AMD).]

SECTION HISTORY

1969, c. 333, (AMD).



15 §1316. Depositions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §52 (RP).



15 §1317. List of witnesses

The Attorney General, district attorney or foreperson of the grand jury shall swear or affirm, in presence of the jury, all witnesses who are to testify before them, and a list thereof, stating the cases in which they testify, must be returned into the court by the foreperson before the jury is discharged and filed and entered on record by the clerk. The clerk may not make such list public until the criminal cases at such terms have been tried or otherwise disposed of. [2003, c. 299, §3 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD). 2003, c. 299, §3 (AMD).



15 §1318. Prosecuting attorneys

For purposes of this chapter, the term "prosecuting attorney" means: [1979, c. 663, §106 (AMD).]

1. Attorney General. "Attorney General" where a criminal prosecution is brought by the Attorney General; and

[ 1975, c. 775, §1 (NEW) .]

2. District Attorney. "District Attorney" where a criminal prosecution is brought by a District Attorney.

[ 1975, c. 775, §1 (NEW) .]

SECTION HISTORY

1975, c. 775, §1 (NEW). 1979, c. 663, §106 (AMD).



15 §1319. Authorization of payments by a prosecuting attorney

For purposes of this chapter, when a prosecuting attorney is permitted to authorize payment of fees or expenses incurred on behalf of the State in a criminal prosecution, payment of those fees and expenses must be made by the proper authorities to the persons, municipalities or agencies to whom the payment is authorized upon certification to those authorities by the prosecuting attorney or the prosecuting attorney's designee that the payment is reasonable and necessary to the prosecution of a given criminal case. Payment may be made from the Extradition and Prosecution Expenses Account established in section 224-A. [2013, c. 566, §4 (AMD).]

SECTION HISTORY

1975, c. 775, §1 (NEW). 2013, c. 566, §4 (AMD).



15 §1320. Authorization of payment of witness fees of state witnesses in criminal prosecutions

In all criminal prosecutions in the Superior Court, payment of witness fees for state witnesses, fees and expenses payable on account of the services of police officers as witnesses and as complainants, and fees and expenses payable on account of the services of police officers in serving criminal process shall be made upon authorization by the prosecuting attorney or his designee. The amount of the fees and expenses shall be determined in accordance with these statutes. [1975, c. 775, §1 (NEW).]

1. Payments. Payments made under this section must be made first from the Extradition and Prosecution Expenses Account established in section 224-A and, if there are insufficient funds in that account, next from the county treasury upon authorization of the prosecuting attorney, unless otherwise expressly directed by law. Payments from the county treasury must be made from the sums set aside in the county budget for the payments on account of Superior Court criminal proceedings.

[ 2013, c. 566, §5 (AMD) .]

2. Expenditures. In fixing the amount of direct expenditures by the counties in calendar year 1975 for the support of the Superior Court pursuant to Title 4, section 118, the Treasurer of State shall not consider sums expended in criminal prosecutions in the Superior Court on account of witness fees for state witnesses, fees and expenses payable on account of the services of police officers as witnesses and as complainants, and fees and expenses payable on account of the services of police officers in serving criminal process.

[ 1975, c. 775, §1 (NEW) .]

SECTION HISTORY

1975, c. 775, §1 (NEW). 1977, c. 63, (AMD). 2013, c. 566, §5 (AMD).






Subchapter 2: COSTS AND FEES

15 §1361. Summons to witnesses (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §53 (RP).



15 §1362. Costs and fees for complainants

No costs shall be allowed by such judge to complainants in any capacity; but this shall not prevent the allowance of their fees as officers to police officers and constables or for their municipalities when such police officers or constables are paid a salary or are paid upon a per diem basis by such municipalities and such officers or constables complain under authority of their municipalities or it is made their duty to do so. No witness shall be allowed in a criminal case for more than one travel, or for travel and attendance in more than one case at the same time before any judicial tribunal.



15 §1363. Limitation of costs and fees in criminal cases

No complainant or witness shall be allowed fees, travel and attendance in a criminal case for more than one complaint on any one day when there are other complaints against the same respondent arising out of the same transaction before any judicial tribunal.






Subchapter 3: OUT-OF-STATE WITNESSES

15 §1411. Short title

This subchapter may be cited as "Uniform Act to Secure the Attendance of Witnesses from without a State in Criminal Proceedings."



15 §1412. Definitions

As used in this subchapter, the following words shall have the following meanings:

1. State. "State" shall include any territory of the United States and District of Columbia.

2. Summons. "Summons" shall include a subpoena, order or other notice requiring the appearance of a witness.

3. Witness. "Witness" shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.



15 §1413. Summons to testify in another state

If a judge of a court of record in any state, which by its laws has made provision for commanding persons within that state to attend and testify in this State, certifies under the seal of such court that there is a criminal prosecution pending in such court or that a grand jury investigation has commenced or is about to commence, that a person being within this State is a material witness in such prosecution or grand jury investigation and that his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending or where a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing. The judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is summoned as provided, after being paid or tendered by some properly authorized person the sum of 10¢ a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.



15 §1414. Summons to testify in this State

If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this State, is a material witness in a prosecution pending in a court of record in this State or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this State to assure his attendance in this State. This certificate shall be presented to a judge of a court of record within whose territorial jurisdiction the witness is found.

If the witness is summoned to attend and testify in this State, he shall be tendered the sum of 10¢ a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $15 for each day that he is required to travel and attend as a witness. In addition, such witness, upon submission of proper vouchers to the court, may be allowed reasonable allowance for meals and lodging at the discretion of the presiding justice. A witness who has appeared in accordance with the summons shall not be required to remain within this State a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If such witness, after coming into this State, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.



15 §1415. Exemption from arrest and service of process

If a person comes into this State in obedience to a summons directing him to attend and testify in this State he shall not while in this State pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the summons.

If a person passes through this State while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this State be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the summons.






Subchapter 4: PRISONERS AS WITNESSES

15 §1461. Definitions

As used in this subchapter: [1967, c. 317, (NEW).]

1. Penal institutions. "Penal institutions" includes a jail, prison, penitentiary, house of correction or other place of penal detention.

[ 1967, c. 317, (NEW) .]

2. State. "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory of the United States.

[ 1967, c. 317, (NEW) .]

3. Witness. "Witness" means a person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by a grand jury or in any criminal action before a court.

[ 1967, c. 317, (NEW) .]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1462. Summons to testify in another state

A judge of the state court of record in another state, which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this State, may certify that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, that a person who is confined in a penal institution in this State may be a material witness in the proceeding, investigation or action, and that his presence will be required during a specified time. Upon presentation of the certificate to any judge having jurisdiction over the person confined, and upon notice to the Attorney General, the judge in this State shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before him at the hearing. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1463. Court order

If at the hearing the judge determines that the witness may be material and necessary, that his attending and testifying are not adverse to the interests of this State or to the health or legal rights of the witness, that the laws of the state in which he is requested to testify will give him protection from arrest and the service of civil and criminal process because of any act committed prior to his arrival in the state under the order, and that as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which he will be required to pass, the judge shall issue an order, with a copy of the certificate attached, directing the witness to attend and testify, directing the person having custody of the witness to produce him, in the court where the criminal action is pending, or where the grand jury investigation is pending, at a time and place specified in the order, and prescribing such conditions as the judge shall determine. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1464. Terms and conditions

The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of his testimony, proper safeguards on his custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness, and may prescribe such other conditions as the judge thinks proper or necessary. The order shall not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1465. Exceptions

This subchapter does not apply to any person in this State confined as mentally ill. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1466. Summon to testify in this State

If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this State, a judge of the court may certify that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, that a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation or action, and that his presence will be required during a specified time. The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the prisoner confined, and a notice shall be given to the attorney general of the state in which the prisoner is confined. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1467. Compliance

The judge of the court in this State may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1468. Exemption from arrest and service of process

If a witness from another state comes into or passes through this State under an order directing him to attend and testify in this or another state, he shall not while in this State pursuant to the order be subject to arrest or the service of process, civil or criminal, because of any act committed prior to his arrival in this State under the order. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1469. Uniformity of interpretation

This subchapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1470. Short title

This subchapter may be cited as the "Uniform Rendition of Prisoners as Witnesses in Criminal Proceedings Act." [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).



15 §1471. Severability clause

If any provision of this subchapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the subchapter which can be given effect without the invalid provision or application, and to this end the provisions of this subchapter are severable. [1967, c. 317, (NEW).]

SECTION HISTORY

1967, c. 317, (NEW).












Part 4: JUDGMENT AND PROCEEDINGS

Chapter 301: SENTENCES

Subchapter 1: GENERAL PROVISIONS

15 §1701. Effect of bail following conviction and commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §54 (RPR). 1983, c. 333, (RP).



15 §1701-A. Credit for confinement prior to sentencing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 144, (NEW). 1975, c. 499, §2 (RP).



15 §1701-B. Post-conviction bail (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 743, (NEW). 1987, c. 758, §21 (RP).



15 §1702. No punishment until conviction; costs

1. No punishment before conviction. A person may not be punished for an offense until convicted of that offense in a court having jurisdiction over the person and case.

[ 2003, c. 182, §1 (NEW) .]

2. Costs included in sentence. If a person is convicted and the court imposes a fine, the court:

A. May sentence the defendant to pay the costs of prosecution; [2003, c. 182, §1 (NEW).]

B. May sentence the defendant to pay, as restitution, the costs of drug tests, other than tests under Title 29-A, administered to the defendant by a law enforcement officer or medical personnel at the request of a law enforcement officer. The court shall transfer all amounts paid by a defendant under this paragraph to the municipal, county or state agency that incurred the costs; and [2003, c. 182, §1 (NEW).]

C. Shall, if the case is prosecuted in District Court, sentence the defendant to pay a fine sufficient to cover the costs as provided in Title 4, section 173. This paragraph does not apply to defendants prosecuted for violations of Title 26, chapter 7, subchapter 1-B or for violations of Title 28-A, sections 2078 and 2223. [2003, c. 182, §1 (NEW).]

[ 2003, c. 182, §1 (NEW) .]

SECTION HISTORY

1965, c. 356, §55 (AMD). 1975, c. 499, §3 (AMD). 1987, c. 45, §B2 (AMD). 1987, c. 737, §§C29,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 2003, c. 182, §1 (RPR).



15 §1702-A. Fingerprints required on certain sentences (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 398, (NEW). 1975, c. 668, (RP).



15 §1703. State Prison sentence; imprisonment for misdemeanor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §1704. Commitment in county where convicted

Any person sentenced by the District Court to a term of imprisonment in a jail, not exceeding 4 months, shall be committed to the jail in the county in which such person is convicted, provided such county has a suitable jail, otherwise such commitment may be to any jail in the State.



15 §1705. Expenses of prisoners from other counties

If a person commits a crime in one county of the State and is sentenced to a term of imprisonment in a jail in a different county, the county in which the crime was committed shall pay to the other county such sum as may be agreed upon by the county commissioners of the counties for the costs of care and custody, deducting the amount received for labor. If the commissioners do not agree upon the amount to be paid, representation of the facts may be made to the Superior Court or any justice of the Superior Court, and the amount shall be determined by the court or justice, either in term time or vacation. [1985, c. 242, (RPR).]

SECTION HISTORY

1985, c. 242, (RPR).



15 §1706. Sureties to keep peace for misdemeanor

In addition to the punishment prescribed by law, the court may require any person convicted of an offense not punishable by imprisonment in the State Prison to recognize to the State, with sufficient sureties, in a reasonable sum, to keep the peace and be of good behavior for a term not exceeding 2 years, and to stand committed until he so recognizes.



15 §1707. Record to designated facility

Whenever a person is convicted of a crime and sentenced to a term of imprisonment which is to be served in the custody of the Department of Corrections, the clerk of the court shall make and forward to the head of the correctional facility designated as the initial place of confinement by the Commissioner of Corrections pursuant to Title 17-A, section 1258, a record containing copies of the docket entries and charging instrument, together with a statement of any fact or facts which the presiding justice may deem important or necessary for a full comprehension of the case. This record shall be delivered to the head of the designated correctional facility within 10 days of the date the prisoner is received at that facility. At the time a person, so sentenced, is delivered to the designated correctional facility, a copy of the judgment and commitment shall be given to the receiving officer at that facility. [1987, c. 616, (RPR).]

SECTION HISTORY

1977, c. 114, §28 (RPR). 1987, c. 616, (RPR).



15 §1708. Error in sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §56 (RP).



15 §1709. Motion for new trial; newly discovered evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §56 (RP).



15 §1710. Transfer of persons under sentence to county jails for rehabilitative reasons (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 538, (NEW). 1975, c. 191, §1 (AMD). 1979, c. 541, §A140 (AMD). 1981, c. 493, §2 (AMD). 1989, c. 887, §1 (RPR). 1995, c. 368, §R1 (RP).






Subchapter 2: PENALTIES AND DURATION OF TERM

15 §1741. General penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP). 1975, c. 740, §2 (REEN). 1979, c. 663, §107 (RP).



15 §1742. Punishment when previous sentence to State Prison (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §1743. Maximum and minimum terms (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).






Subchapter 3: WORK-JAIL SENTENCES

15 §1791. Work-jail sentences

When the punishment provided by law may be imprisonment in the State Prison for 3 years or less, such punishment may be inflicted by the court, in its discretion, in any of the work-jails.



15 §1792. Alternative sentences to work-jails; authority of inspectors over incorrigible or dangerous convicts

When a convict is sentenced to imprisonment and labor in any of the work-jails, the court or judge may in addition sentence him to the other punishment provided by law for the same offense, with the condition that if such convict cannot be received at the work-jail to which he is sentenced, or if at any time before the expiration of said sentence, in the judgment of the inspectors of jails, he becomes incorrigible or unsafe, they may order that he suffer such alternative sentence or punishment. If said alternative sentence is to the State Prison, the sheriff of the county where such convict is imprisoned shall forthwith, upon receiving the order of said inspectors, cause said convict to be conveyed to the State Prison at the expense of the county where he was sentenced.



15 §1793. Sentence to any work-jail nearest county of offense; prison sentence includes labor

The Superior Court and the District Court, in the county where a work-jail is situated or in any county where there is no work-jail, may, subject to section 1704, sentence any person convicted of an offense punishable by imprisonment to any of the work-jails nearest or most convenient to the county where the offense is committed, and all sentences of imprisonment shall include labor. The keeper of such work-jail shall receive and detain such prisoner in the same manner as if committed by a court sitting in the county where such work-jail is situated. Any officer of any county qualified to serve criminal precepts in his county may serve any precept required by this section and section 1792, whether such service is performed in whole or in part in one or more counties, and processes shall be issued and directed accordingly.






Subchapter 4: EXECUTION OF SENTENCE

15 §1841. Clerk's minutes authority to execute sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §57 (RP).



15 §1842. Sentence in default of payment of fine and costs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §2 (RP).



15 §1843. Removal to State Prison; clothing

When a convict is sentenced to confinement in the State Prison, the judgment of the court shall direct the sheriff of the county in which trial was had to cause such convict, without needless delay, to be removed from the county jail to the State Prison. All sheriffs and jail keepers shall strictly obey the directions of the judgment. The clerk, as soon as may be, shall deliver a certified copy of such judgment to the sheriff of the county, and he shall forthwith deliver it and the convict to said warden. The sheriff shall provide the convict with comfortable clothing in which to be removed to the State Prison. [1965, c. 356, §58 (AMD).]

SECTION HISTORY

1965, c. 356, §58 (AMD).









Chapter 303: FINES AND COSTS

Subchapter 1: GENERAL PROVISIONS

15 §1901. Respondent not to be sentenced to pay costs of court as such

The Superior Court shall not, in any criminal proceeding, sentence any respondent to pay costs of court as such, but may take costs into consideration and include in any fine imposed a sum adequate to cover all or any part of them without reference to such costs and without taxing them, provided the maximum fine for the particular offense is not exceeded. [1975, c. 775, §2 (RPR).]

SECTION HISTORY

1975, c. 775, §2 (RPR).



15 §1902. Fines, forfeitures and criminal costs paid to State

All fines, forfeitures and costs in criminal cases shall be paid into the State Treasury. [1975, c. 735, §15-A (RPR).]

SECTION HISTORY

1973, c. 567, §20 (AMD). 1975, c. 623, §§17-A (RPR). 1975, c. 735, §§15-A (RPR).



15 §1903. Fines and forfeitures recovered by indictment unless otherwise provided

All fines and forfeitures, imposed as punishment for offenses or for violations or neglects of statute duties may, when no other mode is expressly provided, be recovered by indictment. When no other appropriation is expressly made, they inure to the State. [1975, c. 623, §17-B (AMD).]

SECTION HISTORY

1975, c. 623, §17-B (AMD).



15 §1904. Inability to pay fine and costs; liberation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §10 (AMD). 1975, c. 499, §4 (RP).






Subchapter 2: CLERKS OF COURT

15 §1941. Duties of clerks as to certificates of fines

Clerks of court shall attest triplicate copies of certificates of all fees, fines and bail forfeitures imposed and accruing to the State at such intervals as the Chief Justice of the Supreme Judicial Court or his designee may direct, and deliver one of these copies to the State Auditor, to the Chief Justice or his designee and retain one in the clerk's office. [1977, c. 114, §29 (RPR).]

SECTION HISTORY

1975, c. 383, §15 (AMD). 1975, c. 408, §31 (RPR). 1975, c. 735, §16 (RPR). 1977, c. 114, §29 (RPR).



15 §1942. Duty of clerks to collect fines and costs or to issue process for collection

Each clerk of court, in default of payment to him of fines, forfeitures and bills of costs, shall issue warrants of distress, or such other process therefor as the court finds necessary to enforce the execution of any order, sentence or judgment in behalf of the State, deliver them to the sheriff, or to such constable as the district attorney directs, and enter of record the name of the officer and the time when they are delivered to him. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).



15 §1943. Fines, costs and forfeitures in Superior Court

Every clerk of a Superior Court shall render under oath a detailed account of all fines, costs and forfeitures upon convictions and sentences before him, on forms prescribed by the Office of the State Auditor, and shall pay them into the State Treasury on or before the 15th day of the month following the collection of such fines, costs and forfeitures. Any person who fails to make such payments into the State Treasury shall forfeit, in each instance, double the amount so neglected to be paid over, to be recovered by indictment for the persons entitled to such fines, costs and forfeitures, and in default of payment, that person is guilty of a Class E crime. [1979, c. 663, §108 (AMD); 2013, c. 16, §10 (REV).]

SECTION HISTORY

1975, c. 383, §16 (AMD). 1975, c. 408, §31 (RPR). 1979, c. 663, §108 (AMD). 2013, c. 16, §10 (REV).






Subchapter 3: SHERIFFS AND OTHER OFFICERS

15 §1981. Payment over of fines and costs collected

Sheriffs, jailers and constables who by virtue of their office receive any fines or forfeitures, shall forthwith pay them to the Treasurer of State. [1977, c. 114, §30 (AMD).]

If any such officer neglects to pay over such fine or forfeiture for 30 days after the receipt thereof; or if he permits any person, sentenced to pay such fine or forfeiture and committed to his custody, to go at large without payment, unless by order of court, and does not within 30 days after the escape pay the amount thereof to the clerk of the court, he forfeits to the State double the amount. The Treasurer of State shall give notice of such neglect to the Attorney General, who shall sue therefor in a civil action in the name of such treasurer. [1977, c. 114, §31 (AMD).]

All such fines imposed by the District Court shall be paid over to the District Court.

SECTION HISTORY

1973, c. 567, §20 (AMD). 1975, c. 383, §17 (AMD). 1975, c. 408, §32 (AMD). 1975, c. 735, §17 (AMD). 1977, c. 114, §§30,31 (AMD).



15 §1982. Receipts for process for recovery of fines

Every sheriff or other officer to whom any process for the recovery of such fine, forfeiture or costs is committed by the clerk of courts shall, at the next session of the court in the same county, produce a receipt in full for the same or assign a satisfactory excuse for not so doing. In case of neglect, the court shall order a prosecution to be commenced therefor by the district attorney. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).



15 §1983. Disposal of securities for fines and costs

Each sheriff, as often as every 3 months, shall deliver to the Treasurer of State all securities taken by him for fines and costs, on the liberation of poor convicts from prison pursuant to law. [1975, c. 408, §33 (AMD).]

All such securities taken for fines imposed by the District Court shall be paid over to the District Court.

SECTION HISTORY

1975, c. 383, §18 (AMD). 1975, c. 408, §33 (AMD).






Subchapter 4: COUNTY TREASURERS

15 §2031. Fees claimed within 3 years

Sums allowed to any person as fees or for expenses in any criminal prosecution and payable from the State Treasury may be claimed by such person of the Treasurer of State at any time within 3 years after the allowance, and not afterwards. [1975, c. 408, §34 (AMD).]

SECTION HISTORY

1975, c. 383, §19 (AMD). 1975, c. 408, §34 (AMD).



15 §2032. Schedule of securities

A schedule of all securities with the amount due on each, received by the Treasurer of State from the sheriff pursuant to section 1983, shall be filed by the sheriff with the clerk. The clerk, from time to time, shall examine such securities, and, where he deems appropriate, shall request that the court order the Attorney General to take such measures for their collection as are deemed expedient or authorize the treasurer to compound and cancel them on such terms as may be ordered. [1975, c. 408, §34 (AMD).]

SECTION HISTORY

1975, c. 383, §20 (AMD). 1975, c. 408, §34 (AMD).



15 §2033. Treasurer's annual report to court (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 383, §21 (AMD). 1975, c. 408, §34 (AMD). 1975, c. 735, §18 (RPR). 1979, c. 127, §116 (RP).






Subchapter 5: DISTRICT ATTORNEYS

15 §2061. Examination of records of clerks and treasurers by district attorney

District attorneys shall examine the records and files in the offices of clerks and the certificates and accounts in the offices of treasurers, relating to fines, forfeitures and bills of costs accruing to their counties; ascertain, so far as practicable, the cause of any delinquencies in paying over the same; and move the court for all necessary orders and processes to enforce the collection thereof. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).



15 §2062. Delinquent sheriff or other officer summoned before court by district attorney

When it appears that any sheriff or other officer is not discharged of any fine, forfeiture or bill of costs committed to him to collect, the district attorney shall cause him to be summoned and brought before the court that imposed such fine, forfeiture or bill of costs to show a proper discharge or the cause for not collecting the same and paying it over. Such sheriff or other officer shall carry into execution all lawful orders of the court relating to the collection and payment thereof, and shall, by all other means pertaining to his office, promote and enforce the same. [1973, c. 567, §20 (AMD).]

SECTION HISTORY

1973, c. 567, §20 (AMD).









Chapter 305: APPEALS

15 §2111. Appeals from the District Court

1. Appeal of judgment of conviction or order to the Law Court. Except as otherwise specifically provided, in any criminal proceeding in the District Court, a defendant aggrieved by a judgment of conviction, ruling or order may appeal to the Supreme Judicial Court sitting as the Law Court.

[ 2001, c. 471, Pt. D, §16 (AMD) .]

2. Appeal to the Superior Court. If an appeal from the District Court must be taken to the Superior Court, the appeal must be to the Superior Court in the county where the offense on which the judgment of conviction or order was rendered is alleged to have been committed. Venue may be transferred at the discretion of the Chief Justice of the Superior Court.

[ 1999, c. 731, Pt. ZZZ, §15 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. Time for taking of appeal. The Supreme Judicial Court shall provide by rule the time for taking the appeal and the manner and any conditions for the taking of the appeal.

[ 1999, c. 731, Pt. ZZZ, §15 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1965, c. 356, §59 (RPR). 1969, c. 501, §2 (AMD). 1981, c. 647, §4 (AMD). 1987, c. 166, §1 (RPR). 1999, c. 731, §ZZZ42 (AFF). 1999, c. 731, §ZZZ15 (RPR). 2001, c. 471, §D16 (AMD).



15 §2112. Failure to prosecute appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §60 (AMD). 1987, c. 166, §2 (RP).



15 §2113. Withdrawal of appeal; fees of jailer (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §61 (RP).



15 §2114. Defendant may make election of trial

In all Class D and E criminal proceedings, the defendant may waive the defendant's right to jury trial and elect to be tried in the District Court, as provided by rule of the Supreme Judicial Court. [1999, c. 731, Pt. ZZZ, §16 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

SECTION HISTORY

1965, c. 356, §62 (AMD). 1973, c. 520, (RPR). 1975, c. 139, (RPR). 1979, c. 663, §109 (AMD). 1981, c. 487, §1 (RPR). 1999, c. 731, §ZZZ16 (AMD). 1999, c. 731, §ZZZ42 (AFF).



15 §2115. Appeals from the Superior Court

In any criminal proceeding in the Superior Court, any defendant aggrieved by a judgment of conviction, ruling or order may appeal to the Supreme Judicial Court sitting as the Law Court. The Supreme Judicial Court shall provide by rule the time for taking the appeal and the manner and any conditions for the taking of the appeal. [1999, c. 731, Pt. ZZZ, §17 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

SECTION HISTORY

1965, c. 356, §63 (RPR). 1987, c. 166, §3 (AMD). 1999, c. 731, §ZZZ17 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2007, c. 475, §5 (AMD).



15 §2115-A. Appeals by the State

1. Appeals prior to trial. An appeal may be taken by the State in criminal cases on questions of law from the District Court and from the Superior Court to the Supreme Judicial Court sitting as the Law Court: From an order of the court prior to trial which suppresses any evidence, including, but not limited to, physical or identification evidence or evidence of a confession or admission; from an order which prevents the prosecution from obtaining evidence; from a pretrial dismissal of an indictment, information or complaint; or from any other order of the court prior to trial which, either under the particular circumstances of the case or generally for the type of order in question, has a reasonable likelihood of causing either serious impairment to or termination of the prosecution.

[ 1999, c. 731, Pt. ZZZ, §18 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Appeals after trial. An appeal may be taken by the State from the Superior Court or the District Court to the Supreme Judicial Court sitting as the Law Court after trial and after a finding of guilty by a jury or the court from the granting of a motion for a new trial, from arrest of judgment, from dismissal or from other orders requiring a new trial or resulting in termination of the prosecution in favor of the accused, when an appeal of the order would be permitted by the double jeopardy provisions of the Constitution of the United States and the Constitution of Maine.

[ 1999, c. 731, Pt. ZZZ, §18 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2-A. Appeal from adverse decision of the Superior Court sitting as an appellate court relative to an aggrieved defendant's appeal from the denial of a Rule 35 motion in District Court. If a defendant's appeal to the Superior Court sitting as an appellate court relative to a motion for correction or reduction of a sentence brought in District Court under Rule 35 of the Maine Rules of Criminal Procedure is granted in whole or in part, an appeal may be taken by the State from the adverse decision of the Superior Court to the Law Court.

[ 1999, c. 731, Pt. ZZZ, §42 (AFF); 1999, c. 731, Pt. ZZZ, §19 (RPR) .]

2-B. Appeal from the denial of a Rule 35 motion. If a motion for correction or reduction of a sentence brought by the attorney for the State under Rule 35 of the Maine Rules of Criminal Procedure is denied in whole or in part, an appeal may be taken by the State from the adverse order of the trial court to the Supreme Judicial Court sitting as the Law Court.

[ 1999, c. 731, Pt. ZZZ, §20 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. When defendant appeals. When the defendant appeals from a judgment of conviction, it is not necessary for the State to appeal. It may argue that error in the proceedings at trial in fact supports the judgment. The State may also establish that error harmful to it was committed prior to trial or in the trial resulting in the conviction from which the defendant has appealed, which error should be corrected in the event that the Law Court reverses on a claim of error by the defendant and remands the case for a new trial. If the case is so reversed and remanded, the Law Court shall also order correction of the error established by the State.

[ 1999, c. 731, Pt. ZZZ, §21 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

4. Time. The time for taking and the manner and any conditions for the taking of an appeal pursuant to subsection 1, 2, 2-A or 2-B are as the Supreme Judicial Court provides by rule, and an appeal taken pursuant to subsection 1 must also be taken before the defendant has been placed in jeopardy. An appeal taken pursuant to this subsection must be diligently prosecuted.

[ 2001, c. 17, §4 (AMD) .]

5. Approval of Attorney General. In any appeal taken pursuant to subsection 1, 2, 2-A or 2-B, the written approval of the Attorney General is required; provided that if the attorney for the State filing the notice of appeal states in the notice that the Attorney General has orally stated that the approval will be granted, the written approval may be filed at a later date.

[ 1995, c. 47, §3 (AMD) .]

6. Liberal construction. The provisions of this section shall be liberally construed to effectuate its purposes.

[ 1979, c. 701, §14 (AMD) .]

7. Rules. The Supreme Judicial Court may provide for implementation of this section by rule.

[ 1979, c. 343, §2 (NEW) .]

8. Fees and costs. The Law Court shall allow counsel fees and costs for the defense of appeals under this section, to be paid by the Maine Commission on Indigent Legal Services under Title 4, section 1801. The compensation paid by the commission may not exceed the rates established by the commission for the payment of counsel providing indigent legal services.

[ 2013, c. 159, §14 (AMD) .]

9. Appeals to Federal Court; fees and costs. The Law Court shall allow attorney's fees for court appointed counsel when the State appeals a judgment to any Federal Court or to the United States Supreme Court on certiorari. Any fees allowed pursuant to this subsection must be paid out of the accounts of the Maine Commission on Indigent Legal Services under Title 4, section 1801. The compensation paid by the commission may not exceed the rates established by the commission for the payment of counsel providing indigent legal services.

[ 2013, c. 159, §15 (AMD) .]

SECTION HISTORY

1967, c. 547, §§1,3 (NEW). 1971, c. 215, (AMD). 1977, c. 510, §3 (AMD). 1977, c. 564, §74 (AMD). 1979, c. 343, §2 (RPR). 1979, c. 541, §B22 (AMD). 1979, c. 663, §110 (AMD). 1979, c. 701, §14 (AMD). 1983, c. 105, (AMD). 1987, c. 234, §§1-3 (AMD). 1987, c. 461, (AMD). 1991, c. 223, (AMD). 1995, c. 47, §§1-3 (AMD). 1999, c. 731, §§ZZZ18-21 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2001, c. 17, §4 (AMD). 2013, c. 159, §§14,15 (AMD).



15 §2115-B. Appeal by aggrieved contemnor

1. Summary contempt proceedings involving punitive sanctions. In a summary contempt proceeding involving punitive sanctions, accompanied or unaccompanied by remedial sanctions, instituted under the Maine Rules of Civil Procedure, Rule 66, before a Judge of the District Court or Probate Court or a Justice of the Superior Court or the Supreme Judicial Court, a contemnor who is aggrieved by an order and imposition of a punitive sanction may appeal to the Supreme Judicial Court sitting as the Law Court, as provided under section 2111 or 2115 and the applicable Maine Rules of Appellate Procedure.

[ 2007, c. 552, §3 (AMD) .]

2. Plenary contempt proceedings involving punitive sanctions. In a plenary contempt proceeding involving punitive sanctions, accompanied or unaccompanied by remedial sanctions, instituted under the Maine Rules of Civil Procedure, Rule 66, any contemnor aggrieved by an adjudication and imposition of a punitive sanction may appeal to the Supreme Judicial Court sitting as the Law Court, as provided under section 2111 or 2115 and the applicable Maine Rules of Appellate Procedure.

[ 2007, c. 552, §3 (AMD) .]

SECTION HISTORY

1997, c. 317, §B1 (NEW). RR 1999, c. 2, §17 (AFF). RR 1999, c. 2, §16 (COR). 1999, c. 731, §ZZZ22 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2003, c. 17, §3 (AMD). 2007, c. 552, §3 (AMD).



15 §2116. Court action after federal court has acted

Whenever any federal court finds that a prisoner in any penal institution in this State has been deprived of any of the rights guaranteed to him by the Constitution of the United States before, at or after his trial, so that the judgment or sentence or both are erroneous and said court holds the case on its docket pending corrective action by the proper state official, the Attorney General may act as follows. He may file a petition in the Superior Court of the county where the prisoner was tried and convicted in term time or with any justice of said court in vacation, setting forth the petition of the prisoner to the federal court and the decision of that court, and the Superior Court of conviction or any justice thereof in vacation shall then recall the judgment and sentence held erroneous and order it stricken from the records of said court and shall set the prisoner down for trial if in term time or bind him over to the next criminal term in said county if in vacation, after setting his bail. If the sentence only is erroneous, the Superior Court of the county of conviction in term time or any justice thereof in vacation, on presentation of the Attorney General's petition, shall recall the erroneous sentence and order it stricken from the records and shall, in term time or in vacation, sentence the prisoner anew in accordance with the indictment against said prisoner.



15 §2117. Objections in criminal cases

For all purposes for which an exception has heretofore been necessary in criminal cases, it is sufficient that a party, at the time the ruling or order of the court is made or sought, makes known to the court the action which he desires the court to take or his objection to the action of the court and his grounds therefor. If a party has no opportunity to object to a ruling or order, the absence of an objection does not thereafter prejudice him. [1965, c. 356, §64 (RPR).]

SECTION HISTORY

1965, c. 356, §64 (RPR).






Chapter 305-A: POST-CONVICTION REVIEW

15 §2121. Definitions

As used in this chapter, the following terms have the following meanings. [1979, c. 701, §15 (NEW).]

1. Criminal judgment. "Criminal judgment" means a judgment of conviction of a crime, the orders of adjudication and disposition in a juvenile case and a judgment of not criminally responsible by reason of insanity.

[ 2011, c. 601, §1 (AMD) .]

1-A. Assigned justice or judge. "Assigned justice or judge" means the Justice or Active Retired Justice of the Supreme Judicial Court, the Justice or Active Retired Justice of the Superior Court or the judge authorized to sit in the Superior Court on post-conviction review cases who is assigned the post-conviction review proceeding when a special assignment has been made. It means any justice, active retired justice or authorized judge attending to the regular criminal calendar when the post-conviction review proceeding is assigned to the regular criminal calendar.

[ 2011, c. 601, §2 (AMD) .]

2. Post-sentencing proceeding. "Post-sentencing proceeding" means a court proceeding or administrative action occurring during the course of and pursuant to the operation of a sentence that affects whether there is incarceration or its length, including revocation of parole, failure to grant parole, an error of law in the computation of a sentence including administrative calculations of deductions relative to time detained pursuant to Title 17-A, section 1253, subsection 2 and default in payment of a fine or restitution. It does not include the following Title 17-A, Part 3 court proceedings: revocation of probation, revocation of supervised release for sex offenders or revocation of administrative release. It does not include the following administrative actions: calculations of good time and meritorious good time credits pursuant to Title 17-A, section 1253, subsections 3, 3-B, 4, 5 and 7 or similar deductions under Title 17-A, section 1253, subsections 8, 9 and 10; disciplinary proceedings resulting in a withdrawal of good-time credits or similar deductions under Title 17-A, section 1253, subsections 6, 8, 9 and 10; cancellation of furlough or other rehabilitative programs authorized under Title 30-A, sections 1556, 1605 and 1606 or Title 34-A, section 3035; cancellation of a supervised community confinement program granted pursuant to Title 34-A, section 3036-A; cancellation of a community confinement monitoring program granted pursuant to Title 30-A, section 1659-A; or cancellation of placement on community reintegration status granted pursuant to Title 34-A, section 3810 or 4112.

[ 2013, c. 133, §3 (AMD) .]

3. Sentence. "Sentence" means the punishment imposed in a criminal proceeding or the disposition imposed in a juvenile proceeding.

[ 1983, c. 235, §2 (RPR) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §1 (AMD). 1983, c. 235, §§1,2 (AMD). 1985, c. 209, §1 (AMD). 1985, c. 556, §1 (AMD). 1995, c. 286, §2 (AMD). 1997, c. 464, §1 (AMD). 2003, c. 29, §1 (AMD). 2011, c. 601, §§1-3 (AMD). 2013, c. 133, §3 (AMD).



15 §2122. Purpose

This chapter provides a comprehensive and, except for direct appeals from a criminal judgment, exclusive method of review of those criminal judgments and of post-sentencing proceedings occurring during the course of sentences. It is a remedy for illegal restraint and other impediments specified in section 2124 that have occurred directly or indirectly as a result of an illegal criminal judgment or post-sentencing proceeding. It replaces the remedies available pursuant to post-conviction habeas corpus, to the extent that review of a criminal conviction or proceedings were reviewable, the remedies available pursuant to common law habeas corpus, including habeas corpus as recognized in Title 14, sections 5501 and 5509 to 5546, coram nobis, audita querela, writ of error, declaratory judgment and any other previous common law or statutory method of review, except appeal of a judgment of conviction or juvenile adjudication and remedies that are incidental to proceedings in the trial court. The substantive extent of the remedy of post-conviction review is defined in this chapter and not defined in the remedies that it replaces; provided that this chapter provides and is construed to provide relief for those persons required to use this chapter as required by the Constitution of Maine, Article I, Section 10. [2011, c. 601, §4 (AMD).]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1997, c. 399, §1 (AMD). 2011, c. 601, §4 (AMD).



15 §2123. Jurisdiction and venue

1. Jurisdiction. Jurisdiction shall be in the Superior Court.

[ 1979, c. 701, §15 (NEW) .]

1-A. Supreme Court Justice or authorized Judge of the District Court. A single Justice of the Supreme Judicial Court, an Active Retired Justice of the Supreme Judicial Court or a judge authorized to sit in the Superior Court on post-conviction review cases has and shall exercise jurisdiction and has and shall exercise all of the powers, duties and authority necessary for exercising the same jurisdiction as the Superior Court relative to a post-conviction review proceeding.

[ 2003, c. 29, §2 (AMD) .]

2. Venue. Venue must be in the county in which the criminal judgment was entered. Venue may be transferred by the assigned justice or judge at that assigned justice's or judge's discretion.

[ RR 2011, c. 2, §13 (COR) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1983, c. 235, §3 (AMD). 1983, c. 816, §B4 (AMD). 1985, c. 209, §2 (AMD). 2003, c. 29, §2 (AMD). RR 2011, c. 2, §13 (COR). 2011, c. 601, §5 (AMD).



15 §2123-A. Method of review for administrative actions not included in the definition of "post-sentencing proceeding"

Remedial relief from administrative actions occurring during the course of and pursuant to the operation of a sentence that affects whether there is incarceration or its length that are not included in the definition of "post-sentencing proceeding" in section 2121, subsection 2 is exclusively provided by Title 5, chapter 375, subchapter 7. [2011, c. 601, §6 (NEW).]

SECTION HISTORY

2011, c. 601, §6 (NEW).



15 §2124. Jurisdictional prerequisites of restraint or impediment

An action for post-conviction review of a criminal judgment of this State or of a post-sentencing proceeding following the criminal judgment may be brought if the person seeking relief demonstrates that the challenged criminal judgment or post-sentencing proceeding is causing a present restraint or other specified impediment as described in subsections 1 to 3: [1997, c. 399, §2 (AMD).]

1. Present restraint or impediment by criminal judgment being challenged. Present restraint or impediment as a direct result of the challenged criminal judgment:

A. Incarceration imposed by the challenged criminal judgment; [2011, c. 601, §7 (AMD).]

B. Other restraint, including probation, parole or other conditional release imposed by the challenged criminal judgment; [2011, c. 601, §7 (AMD).]

C. Unconditional discharge imposed by the challenged criminal judgment; [2011, c. 601, §7 (AMD).]

C-1. Incarceration imposed by the challenged criminal judgment that is wholly satisfied at the time of sentence imposition due to detention time credits earned under Title 17-A, section 1253, subsection 2; [2011, c. 601, §7 (NEW).]

D. Incarceration, other restraint or an impediment specified in paragraphs A and B that is to be served in the future, although the convicted or adjudicated person is not in execution of the sentence either because of release on bail pending appeal of the criminal judgment or because another sentence must be served first; [2011, c. 601, §7 (AMD).]

E. A fine imposed by the challenged criminal judgment that has not been paid and in a case when a person has not inexcusably violated Title 17-A, section 1303-B or inexcusably defaulted in payment of any portion. A fine includes any imposed monetary fees, surcharges and assessments, however designated; [2011, c. 601, §7 (AMD).]

F. Restitution imposed by the challenged criminal judgment that has not been paid and in a case when a person has not inexcusably violated Title 17-A, section 1328-A or inexcusably defaulted in payment of any portion. Any challenge as to the amount of restitution ordered is further limited by Title 17-A, section 1330-A; [2013, c. 266, §2 (AMD).]

F-1. Community service work imposed by the challenged criminal judgment that has not been fully performed and in a case when a person has not inexcusably failed to complete the work within the time specified by the court; or [2013, c. 266, §3 (NEW).]

G. Any other juvenile disposition imposed by the challenged criminal judgment; [2011, c. 601, §7 (NEW).]

[ 2013, c. 266, §§2, 3 (AMD) .]

1-A. Present or future restraint by commitment to the Commissioner of Health and Human Services. Present restraint or impediment as a direct result of commitment to the custody of the Commissioner of Health and Human Services pursuant to section 103 imposed as a result of being found not criminally responsible by reason of insanity that is challenged or future restraint or impediment as a result of such an order of commitment that is challenged when a sentence involving imprisonment is or will be served first.

A claim for postconviction review is not allowed under this subsection relative to any court proceeding or administrative action that affects release or discharge pursuant to section 104-A;

[ 2011, c. 601, §7 (AMD) .]

2. Post-sentencing proceeding. Incarceration or increased incarceration imposed pursuant to a post-sentencing proceeding following a criminal judgment, although the criminal judgment itself is not challenged; or

[ 1979, c. 701, §15 (NEW) .]

3. Present indirect impediment. Present restraint or impediment resulting indirectly from the challenged criminal judgment of this State:

A. Incarceration pursuant to a sentence imposed in this State, in another state or in a Federal Court for a crime punishable by incarceration for a year or more, if the length of the incarceration is greater than it would otherwise have been in the absence of the challenged criminal judgment of this State. The prior criminal judgment that is challenged must be for a crime punishable by incarceration for a year or more. This requirement is not satisfied by a showing only that the court imposing the present sentence was aware of the challenged criminal judgment or if it appears from the length or seriousness of the person's total criminal record that the challenged criminal judgment, taking into account its seriousness and date, could have little or no effect on the length of incarceration under the subsequent sentence; [2011, c. 601, §7 (AMD).]

B. [2011, c. 601, §7 (RP).]

C. [2011, c. 601, §7 (RP).]

D. Incarceration pursuant to a sentence imposed in this State, in another state or in a Federal Court for a crime for which proof of the criminal judgment of this State that is challenged is an element of, or must constitutionally be treated as an element of, the new crime. This requirement is not satisfied unless the new crime is, in the case of a crime in this State, punishable by incarceration of one year or more or, in the case of a crime in another jurisdiction, a felony or an infamous crime; or [2011, c. 601, §7 (NEW).]

E. A criminal judgment in this State pursuant to a plea of guilty or nolo contendere accepted by a trial court on or after March 31, 2010 by a represented defendant who is not a United States citizen and who under federal immigration law, as a consequence of the particular plea, is subject to a pending deportation proceeding. [2011, c. 601, §7 (NEW).]

[ 2011, c. 601, §7 (AMD) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1983, c. 235, §§4,5 (AMD). 1985, c. 209, §3 (AMD). RR 1995, c. 2, §32 (COR). 1995, c. 286, §3 (AMD). 1997, c. 399, §2 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 689, §B7 (REV). 2011, c. 601, §7 (AMD). 2013, c. 266, §§2, 3 (AMD).



15 §2125. Ground for relief

A person who satisfies the prerequisites of section 2124 may show that the challenged criminal judgment or sentence is unlawful or unlawfully imposed, or that the impediment resulting from the challenged post-sentencing proceeding is unlawful, as a result of any error or ground for relief, whether or not of record, unless the error is harmless or unless relief is unavailable for a reason provided in section 2126, section 2128 unless section 2128-A applies, or section 2128-B. [2013, c. 266, §4 (AMD).]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §2 (AMD). 2011, c. 601, §8 (AMD). 2013, c. 266, §4 (AMD).



15 §2126. Exhaustion

A person under restraint or impediment specified in section 2124 must also demonstrate that the person has previously exhausted remedies incidental to proceedings in the trial court, on appeal or administrative remedies. A person who has taken an appeal from a judgment of conviction, a juvenile adjudication or a judgment of not criminally responsible by reason of insanity is not precluded from utilizing the remedy of this chapter while the appeal is pending. The post-conviction review proceeding is automatically stayed pending resolution of the appeal unless the Appellate Court on motion and for good cause otherwise directs. [2013, c. 266, §5 (AMD).]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §3 (AMD). 1985, c. 556, §2 (AMD). 2013, c. 266, §5 (AMD).



15 §2127. Mootness (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §4 (RP).



15 §2128. Waiver of grounds for relief

A person under restraint or impediment specified in section 2124 shall demonstrate that any ground of relief has not been waived. The bases of waiver are as follows. [2011, c. 601, §9 (AMD).]

1. Errors claimable on direct appeal. Errors at the trial that have been or could have been raised on a direct appeal, whether or not such an appeal was taken, may not be raised in an action for post-conviction review under this chapter, except that if the failure of the convicted or adjudicated person to take an appeal or to raise certain issues on appeal is excusable and the errors not appealed may result in reversal of the criminal judgment, the court may order that an appeal be taken as provided in section 2130.

[ 2011, c. 601, §9 (AMD) .]

2. Errors claimable in federal habeas corpus.

[ 2011, c. 601, §9 (RP) .]

3. Waiver of grounds not raised in prior post-conviction review action. All grounds for relief from a criminal judgment or from a post-sentencing proceeding must be raised in a single post-conviction review action and any grounds not so raised are waived unless the Constitution of Maine or the Constitution of the United States otherwise requires or unless the court determines that the ground could not reasonably have been raised in an earlier action.

[ 2011, c. 601, §9 (AMD) .]

4. Prior challenges. A person who has previously challenged a criminal judgment or a post-sentencing proceeding under former Title 14, sections 5502 to 5508 or its predecessors may not challenge the criminal judgment or post-sentencing proceeding by post-conviction review unless the court determines that a ground claimed in the action for post-conviction review could not reasonably have been raised in the earlier action.

[ 2011, c. 601, §9 (AMD) .]

5. Filing deadline for direct impediment.

[ 2011, c. 601, §9 (RP) .]

6. Filing deadline for indirect impediment.

[ 2011, c. 601, §9 (RP) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1983, c. 235, §6 (AMD). 1987, c. 402, §A110 (AMD). 1995, c. 286, §4 (AMD). 1997, c. 399, §§3,4 (AMD). 1997, c. 399, §5 (AFF). 2011, c. 601, §9 (AMD).



15 §2128-A. Exceptions to waiver

The assertion of a right under the Constitution of the United States may not be held waived by its nonassertion at trial or on appeal if the assertion of the right would be held not waived in a federal habeas corpus proceeding brought by the convicted or adjudicated person pursuant to 28 United States Code, Sections 2241 to 2254. [2011, c. 601, §10 (NEW).]

SECTION HISTORY

2011, c. 601, §10 (NEW).



15 §2128-B. Time for filing

The following filing deadlines apply. [2011, c. 601, §11 (NEW).]

1. Filing deadline for direct impediment. A one-year period of limitation applies to initiating a petition for post-conviction review seeking relief from a criminal judgment under section 2124, subsection 1 or 1-A. The limitation period runs from the latest of the following:

A. The date of final disposition of the direct appeal from the underlying criminal judgment or the expiration of the time for seeking the appeal; [2011, c. 601, §11 (NEW).]

B. The date on which the constitutional right, state or federal, asserted was initially recognized by the Law Court or the Supreme Court of the United States if the right has been newly recognized by that highest court and made retroactively applicable to cases on collateral review; or [2011, c. 601, §11 (NEW).]

C. The date on which the factual predicate of the claim or claims presented could have been discovered through the exercise of due diligence. [2011, c. 601, §11 (NEW).]

The time during which a properly filed petition for writ of certiorari to the Supreme Court of the United States with respect to the same criminal judgment is pending is not counted toward any period of limitation under this subsection.

[ 2011, c. 601, §11 (NEW) .]

2. Filing deadline for post-sentencing proceedings. A one-year period of limitation applies to initiating a petition for post-conviction review seeking relief from a post-sentencing proceeding under section 2124, subsection 2. The limitation period runs from the later of the following:

A. The date of filing of the final judgment in the court proceeding occurring during the course of and pursuant to the operation of the underlying sentence that results in incarceration or increased incarceration; or [2011, c. 601, §11 (NEW).]

B. The date of the final administrative action occurring during the course of and pursuant to the operation of the underlying sentence that results in incarceration or increased incarceration. [2011, c. 601, §11 (NEW).]

[ 2011, c. 601, §11 (NEW) .]

3. Filing deadline for indirect impediment. A one-year period of limitation applies to initiating a petition for post-conviction review seeking relief from a criminal judgment under section 2124, subsection 3, paragraphs A and D. The one-year limitation period runs from the date of imposition of a sentence for the new crime resulting in the indirect impediment. A 60-day period of limitation applies to initiating a petition for post-conviction review seeking relief from a criminal judgment under section 2124, subsection 3, paragraph E. The 60-day limitation period runs from the date the noncitizen becomes aware, or should have become aware, that under federal immigration law, as a consequence of the particular plea, a deportation proceeding has been initiated against the noncitizen.

[ 2011, c. 601, §11 (NEW); 2011, c. 601, §14, 15 (AFF) .]

SECTION HISTORY

2011, c. 601, §11 (NEW). 2011, c. 601, §§14, 15 (AFF).



15 §2129. Petition and procedure

1. Filing of petition. Petitions shall be filed as follows.

A. A proceeding for post-conviction review shall be commenced by filing a petition in the Superior Court in the county specified in section 2123. [1981, c. 238, §5 (NEW).]

B. If the petitioner desires to have counsel appointed, he shall file an affidavit of indigency in the form prescribed by the Supreme Judicial Court. If the petitioner is incarcerated, the affidavit shall be accompanied by a certificate of the appropriate officer of the institution in which the petitioner is incarcerated as to the amount of money or securities on deposit to the petitioner's credit in any account in the institution. The failure to include an affidavit of indigency with the petition does not bar the court from appointing counsel upon a subsequent filing of an affidavit of indigency. [1981, c. 238, §5 (NEW).]

C. Once the petition has been filed, the clerk shall forward a copy of the petition and any separate documents filed with it to the Chief Justice of the Superior Court and to the prosecutorial office that earlier represented the State in the underlying criminal or juvenile proceeding. [2003, c. 29, §3 (AMD).]

[ 2003, c. 29, §3 (AMD) .]

2. Assignment of case.

[ 2003, c. 29, §4 (RP) .]

3. Representation of respondent. In all proceedings for postconviction review, the State may be represented by the prosecutorial office that earlier represented the State in the underlying criminal or juvenile proceeding. On a case-by-case basis, a different prosecutorial office may represent the State on agreement between the 2 prosecutorial offices.

[ 1991, c. 622, Pt. D, (RPR) .]

4. Bail pending disposition of petition. Pending final disposition, the assigned justice or judge may order the release of the petitioner on bail at such time and under such circumstances and conditions as the Supreme Judicial Court provides by rule.

[ 2011, c. 601, §12 (AMD) .]

5. Procedure in proceedings pursuant to this chapter. In all respects not covered by statute, the procedure in proceedings under this chapter is as the Supreme Judicial Court provides by rule.

[ 2003, c. 29, §5 (AMD) .]

6. Amendment to petition.

[ 1981, c. 238, §5 (RP) .]

7. Representation of respondent.

[ 1981, c. 238, §5 (RP) .]

8. Response.

[ 1981, c. 238, §5 (RP) .]

9. Discovery.

[ 1981, c. 238, §5 (RP) .]

10. Determination by court; hearing.

[ 1981, c. 238, §5 (RP) .]

11. Bail pending dispostion of petition.

[ 1981, c. 238, §5 (RP) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §5 (RPR). 1983, c. 688, §9 (AMD). 1985, c. 209, §4 (AMD). 1985, c. 556, §3 (AMD). 1991, c. 622, §D (AMD). 2003, c. 29, §§3-5 (AMD). 2011, c. 601, §12 (AMD).



15 §2130. Relief

If the court determines that relief should be granted, it shall order appropriate relief, including: Release from incarceration or other restraint; reversal of the criminal judgment, including one entered upon a plea of guilty or nolo contendere; entry of judgment for a lesser included offense; reversal of another order or decision, with or without affording the State or other party a new hearing; granting the right to take an appeal from the criminal judgment; correction of errors appearing as a matter of record; resentencing or a new sentence; and entry of an order altering the amount of time that a person incarcerated under a sentence has served or must serve. The judgment making final disposition is a final judgment for purposes of review by the Law Court. When relief is granted to the petitioner and release is appropriate, the justice may release a petitioner on bail pending appeal. [RR 2009, c. 2, §32 (COR).]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §6 (AMD). RR 2009, c. 2, §32 (COR).



15 §2131. Review of final judgment

A final judgment entered under section 2130 may be reviewed by the Supreme Judicial Court sitting as the Law Court. [2003, c. 17, §4 (RPR).]

1. Appeal by petitioner. A petitioner aggrieved by the final judgment may not appeal as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2003, c. 17, §4 (RPR) .]

2. Appeal by State. The State aggrieved by the final judgment may appeal as of right and no certificate of approval by the Attorney General is required. The time for taking the appeal and the manner and any conditions for the taking of an appeal are as the Supreme Judicial Court provides by rule.

[ 2003, c. 17, §4 (RPR) .]

3. Procedure on appeal.

[ 2003, c. 17, §4 (RP) .]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1981, c. 238, §§7,8 (AMD). 2003, c. 17, §4 (RPR).



15 §2132. Applicability

Both the substantive and procedural provisions of this chapter shall apply to any action for post-conviction review commenced after the effective date of this chapter. In the case of any action under former Title 14, sections 5502 to 5508 or any other action for collateral review of a conviction or of consequences resulting from a criminal judgment which was commenced prior to the effective date of this chapter and which is pending on the effective date, the petition may be amended to assert any basis for jurisdiction under section 2124 or any grounds for relief not available under prior law; provided that failure to do so shall not constitute waiver pursuant to section 2128, subsection 3. In any pending action brought under prior law, the court in its discretion may apply any of the procedural provisions of this chapter. [1987, c. 402, Pt. A, §111 (AMD).]

SECTION HISTORY

1979, c. 701, §15 (NEW). 1987, c. 402, §A111 (AMD).






Chapter 305-B: POST-JUDGMENT CONVICTION MOTION FOR DNA ANALYSIS

15 §2136. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 469, §1 (NEW).]

1. CODIS. "CODIS" means the Federal Bureau of Investigation's national DNA identification index system that allows for storage and exchange of DNA records submitted by state and local forensic DNA laboratories and is derived from the Combined DNA Index System.

[ 2001, c. 469, §1 (NEW) .]

2. Crime lab. "Crime lab" means the Maine State Police Crime Laboratory located in Augusta.

[ 2001, c. 469, §1 (NEW) .]

3. DNA. "DNA" means deoxyribonucleic acid.

[ 2001, c. 469, §1 (NEW) .]

4. DNA analysis. "DNA analysis" means DNA typing tests that derive identification information specific to a person from that person's DNA.

[ 2001, c. 469, §1 (NEW) .]

5. DNA record. "DNA record" means DNA identification information obtained from DNA analysis and stored in the state DNA data base or CODIS.

[ 2001, c. 469, §1 (NEW) .]

6. DNA sample. "DNA sample" means a blood sample provided by a person convicted of one of the offenses listed in this chapter or submitted to the crime lab for analysis pursuant to a criminal investigation.

[ 2001, c. 469, §1 (NEW) .]

7. State DNA data base. "State DNA data base" means the DNA identification record system administered by the Chief of the State Police.

[ 2001, c. 469, §1 (NEW) .]

8. State DNA data bank. "State DNA data bank" means the repository of DNA samples maintained by the Chief of the State Police at the crime lab collected pursuant to chapter 194 and this chapter.

[ 2001, c. 469, §1 (NEW) .]

SECTION HISTORY

2001, c. 469, §1 (NEW).



15 §2137. Postjudgment of conviction motion for DNA analysis; new trial based on analysis results

1. Motion. A person who has been convicted of and sentenced for a crime under the laws of this State that carries the potential punishment of imprisonment of at least one year and for which the person is in actual execution of either a pre-Maine Criminal Code sentence of imprisonment, including parole, or a sentencing alternative pursuant to Title 17-A, section 1152, subsection 2 that includes a term of imprisonment or is subject to a sentence of imprisonment that is to be served in the future because another sentence must be served first may file a written postjudgment of conviction motion in the underlying criminal proceeding moving the court to order DNA analysis of evidence in the control or possession of the State that is related to the underlying investigation or prosecution that led to the person's conviction and a new trial based on the results of that analysis as authorized by this chapter. For criminal proceedings in which DNA testing was conducted before September 1, 2006, the person may file a written postjudgment of conviction motion in the underlying criminal proceeding moving the court for a new trial based on the results of the DNA testing already conducted using the standard set forth in this chapter if the DNA test results show that the person is not the source of the evidence.

[ 2005, c. 659, §1 (NEW); 2005, c. 659, §6 (AFF) .]

2. Time for filing. A motion under this section must be filed by the later of:

A. September 1, 2008, including a motion pertaining to criminal proceedings in which DNA testing was conducted before September 1, 2006; [2005, c. 659, §1 (NEW); 2005, c. 659, §6 (AFF).]

B. Two years after the date of conviction; and [2005, c. 659, §1 (NEW); 2005, c. 659, §6 (AFF).]

C. In cases in which the request for analysis is based on the existence of new technology with respect to DNA analysis that is capable of providing new material information, within 2 years from the time that the technology became commonly known and available. [2005, c. 659, §1 (NEW); 2005, c. 659, §6 (AFF).]

[ 2005, c. 659, §1 (NEW); 2005, c. 659, §6 (AFF) .]

SECTION HISTORY

2001, c. 469, §1 (NEW). 2005, c. 659, §6 (AFF). 2005, c. 659, §1 (RPR).



15 §2138. Motion; process

1. Filing motion. A person authorized in section 2137 who chooses to move for DNA analysis shall file the motion in the underlying criminal proceeding. The motion must be assigned to the trial judge or justice who imposed the sentence unless that judge or justice is unavailable, in which case the appropriate chief judge or chief justice shall assign the motion to another judge or justice. Filing and service must be made in accordance with Rule 49 of the Maine Rules of Criminal Procedure.

[ 2001, c. 469, §1 (NEW) .]

2. Preservation of evidence. If a motion is filed under this chapter, the court shall order the State to preserve during the pendency of the proceeding all evidence in the State's possession or control that could be subjected to DNA analysis. The State shall prepare an inventory of the evidence and submit a copy of the inventory to the defense and the court. If evidence is intentionally destroyed after the court orders its preservation, the court may impose appropriate sanctions.

[ 2001, c. 469, §1 (NEW) .]

3. Counsel. If the court finds that the person filing a motion under section 2137 is indigent, the court may appoint counsel for the person at any time during the proceedings under this chapter.

[ 2001, c. 469, §1 (NEW) .]

4. Proof required.

[ 2005, c. 659, §6 (AFF); 2005, c. 659, §2 (RP) .]

4-A. Standard for ordering DNA analysis. The court shall order DNA analysis if a person authorized under section 2137 presents prima facie evidence that:

A. A sample of the evidence is available for DNA analysis; [2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF).]

B. The evidence to be tested has been subject to a chain of custody sufficient to establish that the evidence has not been substituted, tampered with, replaced or altered in a material way; [2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF).]

C. The evidence was not previously subjected to DNA analysis or, if previously analyzed, will be subject to DNA analysis technology that was not available when the person was convicted; [2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF).]

D. The identity of the person as the perpetrator of the crime that resulted in the conviction was at issue during the person's trial; and [2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF).]

E. The evidence sought to be analyzed, or the additional information that the new technology is capable of providing regarding evidence sought to be reanalyzed, is material to the issue of whether the person is the perpetrator of, or accomplice to, the crime that resulted in the conviction. [2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF).]

[ 2005, c. 659, §3 (NEW); 2005, c. 659, §6 (AFF) .]

5. Court finding; analysis ordered. The court shall state its findings of fact on the record or shall make written findings of fact supporting its decision to grant or deny a motion to order DNA analysis. If the court grants a motion for DNA analysis under this section, the crime lab shall perform DNA analysis on the identified evidence and on a DNA sample obtained from the person.

[ 2001, c. 469, §1 (NEW) .]

6. Appeal from court decision to grant or deny motion to order DNA analysis. An aggrieved person may not appeal as a matter of right from the denial of a motion to order DNA analysis. The time, manner and specific conditions for taking that appeal to the Supreme Judicial Court, sitting as the Law Court, are as the Supreme Judicial Court provides by rule. The State may not appeal as a matter of right from a court order to grant a motion to order DNA analysis. The time, manner and specific conditions for taking that appeal to the Supreme Judicial Court, sitting as the Law Court, are as the Supreme Judicial Court provides by rule.

[ 2011, c. 230, §1 (AMD) .]

7. Payment. If the person authorized in section 2137 is able, the person shall pay for the cost of the DNA analysis. If the court finds that the person is indigent, the crime lab shall pay for the cost of DNA analysis ordered under this section.

[ 2001, c. 469, §1 (NEW) .]

8. Results. The crime lab shall provide the results of the DNA analysis under this chapter to the court, the person authorized in section 2137 and the attorney for the State. Upon motion by the person or the attorney for the State, the court may order that copies of the analysis protocols, laboratory procedures, laboratory notes and other relevant records compiled by the crime lab be provided to the court and to all parties.

A. If the results of the DNA analysis are inconclusive or show that the person is the source of the evidence, the court shall deny any motion for a new trial. If the DNA analysis results show that the person is the source of the evidence, the defendant's DNA record must be added to the state DNA data base and state DNA data bank. [2001, c. 469, §1 (NEW).]

B. If the results of the DNA analysis show that the person is not the source of the evidence and the person does not have counsel, the court shall appoint counsel if the court finds that the person is indigent. The court shall then hold a hearing pursuant to subsection 10. [2005, c. 659, §4 (AMD); 2005, c. 659, §6 (AFF).]

[ 2005, c. 659, §4 (AMD); 2005, c. 659, §6 (AFF) .]

9. Request for reanalysis. Upon motion of the attorney for the State, the court shall order reanalysis of the evidence and shall stay the person's motion for a new trial pending the results of DNA analysis.

[ 2001, c. 469, §1 (NEW) .]

10. Standard for granting new trial; court's findings; new trial granted or denied. If the results of the DNA testing under this section show that the person is not the source of the evidence, the person authorized in section 2137 must show by clear and convincing evidence that:

A. Only the perpetrator of the crime or crimes for which the person was convicted could be the source of the evidence, and that the DNA test results, when considered with all the other evidence in the case, old and new, admitted in the hearing conducted under this section on behalf of the person show that the person is actually innocent. If the court finds that the person authorized in section 2137 has met the evidentiary burden of this paragraph, the court shall grant a new trial; [2005, c. 659, §5 (NEW); 2005, c. 659, §6 (AFF).]

B. Only the perpetrator of the crime or crimes for which the person was convicted could be the source of the evidence, and that the DNA test results, when considered with all the other evidence in the case, old and new, admitted in the hearing conducted under this section on behalf of the person would make it probable that a different verdict would result upon a new trial; or [2005, c. 659, §5 (NEW); 2005, c. 659, §6 (AFF).]

C. All of the prerequisites for obtaining a new trial based on newly discovered evidence are met as follows:

(1) The DNA test results, when considered with all the other evidence in the case, old and new, admitted in the hearing conducted under this section on behalf of the person would make it probable that a different verdict would result upon a new trial;

(2) The proferred DNA test results have been discovered by the person since the trial;

(3) The proferred DNA test results could not have been obtained by the person prior to trial by the exercise of due diligence;

(4) The DNA test results and other evidence admitted at the hearing conducted under this section on behalf of the person are material to the issue as to who is responsible for the crime for which the person was convicted; and

(5) The DNA test results and other evidence admitted at the hearing conducted under this section on behalf of the person are not merely cumulative or impeaching, unless it is clear that such impeachment would have resulted in a different verdict. [2005, c. 659, §5 (NEW); 2005, c. 659, §6 (AFF).]

The court shall state its findings of fact on the record or make written findings of fact supporting its decision to grant or deny the person authorized in section 2137 a new trial under this section. If the court finds that the person authorized in section 2137 has met the evidentiary burden of paragraph A, the court shall grant a new trial.

For purposes of this subsection, "all the other evidence in the case, old and new," means the evidence admitted at trial; evidence admitted in any hearing on a motion for new trial pursuant to Rule 33 of the Maine Rules of Criminal Procedure; evidence admitted at any collateral proceeding, state or federal; evidence admitted at the hearing conducted under this section relevant to the DNA testing and analysis conducted on the sample; and evidence relevant to the identity of the source of the DNA sample.

[ 2005, c. 659, §6 (AFF); 2005, c. 659, §5 (RPR) .]

11. Appeal from a court decision to grant or deny a motion for new trial. The State or an aggrieved person may appeal as a matter of right from a court decision to grant or deny the person a new trial to the Supreme Judicial Court, sitting as the Law Court. The time, manner and specific conditions for taking that appeal to the Supreme Judicial Court, sitting as the Law Court, are as the Supreme Judicial Court provides by rule.

[ 2011, c. 230, §2 (AMD) .]

12. Exhaustion. A person who has taken a direct appeal from the judgment of conviction is not precluded from utilizing the remedy of this chapter while the appeal is pending. The resolution of the motion is automatically stayed pending final disposition of the direct appeal unless the Supreme Judicial Court, sitting as the Law Court, on motion otherwise directs.

A person who has initiated a collateral attack upon the judgment of conviction under chapter 305-A is not precluded from utilizing the remedy of this chapter while that post-conviction review proceeding is pending. The resolution of the motion is automatically stayed pending final disposition of the post-conviction review proceeding unless the assigned justice or judge in the post-conviction review proceeding otherwise directs.

[ 2013, c. 266, §6 (AMD) .]

13. Victim notification. When practicable, the attorney for the State shall make a good faith effort to give written notice of a motion under this section to the victim of the person described in subsection 1 or to the victim's family if the victim is deceased. The notice must be by first-class mail to the victim's last known address. Upon the victim's request, the attorney for the State shall give the victim notice of the time and place of any hearing on the motion and shall inform the victim of the court's grant or denial of a new trial to the person.

[ 2001, c. 469, §1 (NEW) .]

14. Preservation of biological evidence. Effective October 15, 2001, the investigating law enforcement agency shall preserve any biological evidence identified during the investigation of a crime or crimes for which any person may file a postjudgment of conviction motion for DNA analysis under this section. The evidence must be preserved for the period of time that any person is incarcerated in connection with that case.

[ 2001, c. 469, §1 (NEW) .]

15. Report. Beginning January 2003 and annually thereafter, the Department of Public Safety shall report on post-conviction DNA analysis to the joint standing committee of the Legislature having jurisdiction over criminal justice matters. The report must include the number of postjudgment of conviction analyses completed, costs of the analyses and the results. The report also may include recommendations to improve the postjudgment of conviction analysis process.

[ 2001, c. 469, §1 (NEW) .]

SECTION HISTORY

2001, c. 469, §1 (NEW). 2005, c. 659, §§2-5 (AMD). 2005, c. 659, §6 (AFF). 2011, c. 230, §§1, 2 (AMD). 2011, c. 601, §13 (AMD). 2013, c. 266, §6 (AMD).






Chapter 306: APPELLATE REVIEW OF CERTAIN SENTENCES

15 §2141. Appellate division of the Supreme Judicial Court for review of certain sentences (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 419, §§1,3 (NEW). 1975, c. 427, §1 (AMD). 1977, c. 510, §4 (AMD). 1979, c. 13, §8 (AMD). 1989, c. 218, §1 (RP).



15 §2142. Procedure for appeal; hearing and determination (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 419, §§1,3 (NEW). 1967, c. 494, §§15-B (AMD). 1973, c. 625, §289 (AMD). 1975, c. 427, §2 (AMD). 1977, c. 510, §§5,6 (AMD). 1979, c. 541, §A141 (AMD). 1989, c. 218, §2 (RP).



15 §2143. Notice of dismissal of appeal; procedure on amendment of judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 419, §§1,3 (NEW). 1975, c. 427, §3 (AMD). 1977, c. 510, §7 (AMD). 1989, c. 218, §3 (RP).



15 §2144. Duty of clerk when appeal heard in another county (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 419, §§1,3 (NEW). 1977, c. 510, §8 (AMD). 1989, c. 218, §4 (RP).






Chapter 306-A: SUPREME JUDICIAL COURT SENTENCE REVIEW

15 §2151. Application to the Supreme Judicial Court by defendant for review of certain sentences

In cases arising in the District Court or the Superior Court in which a defendant has been convicted of a criminal offense and sentenced to a term of imprisonment of one year or more, the defendant may apply to the Supreme Judicial Court, sitting as the Law Court, for review of the sentence, except: [1997, c. 354, §1 (AMD).]

1. Different term could not be imposed. In any case in which a different term of imprisonment could not have been imposed;

[ 1999, c. 731, Pt. ZZZ, §23 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Plea agreements. In any case in which the particular disposition involving imprisonment was imposed as a result of a court accepting a recommendation of the type specified in the Maine Rules of Criminal Procedure, Rule 11A, subsection (a)(2) or (a)(4); or

[ 1999, c. 731, Pt. ZZZ, §23 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

3. Restitution. As limited by Title 17-A, section 1330-A.

[ 1999, c. 731, Pt. ZZZ, §24 (NEW); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

SECTION HISTORY

1989, c. 218, §5 (NEW). 1997, c. 354, §1 (AMD). 1999, c. 731, §§ZZZ23,24 (AMD). 1999, c. 731, §ZZZ42 (AFF).



15 §2152. Sentence Review Panel of the Supreme Judicial Court

There shall be a Sentence Review Panel of the Supreme Judicial Court to consider applications for leave to appeal from sentence, and no appeal of the sentence may proceed before the Supreme Judicial Court unless leave to appeal is first granted by the panel. The Sentence Review Panel shall consist of 3 justices of the Supreme Judicial Court to be designated from time to time by the Chief Justice of the Supreme Judicial Court. No justice may sit or act on an appeal from a sentence imposed by that justice. Leave to appeal shall be granted if any one of the 3 panelists votes in favor of granting leave. If leave to appeal is denied, the decision of the panel shall be final and subject to no further review. [1989, c. 218, §5 (NEW).]

SECTION HISTORY

1989, c. 218, §5 (NEW).



15 §2153. Procedure for application

The time for filing an application for leave to appeal and the manner and any conditions for the taking of the appeal shall be as the Supreme Judicial Court shall by rule provide. [1989, c. 218, §5 (NEW).]

SECTION HISTORY

1989, c. 218, §5 (NEW).



15 §2154. Purposes of sentence review by Supreme Judicial Court

The general objectives of sentence review by the Supreme Judicial Court are: [1989, c. 218, §5 (NEW).]

1. Sentence correction. To provide for the correction of sentences imposed without due regard for the sentencing factors set forth in this chapter;

[ 1991, c. 525, §1 (RPR) .]

2. Promote respect for law. To promote respect for law by correcting abuses of the sentencing power and by increasing the fairness of the sentencing process;

[ 1989, c. 218, §5 (NEW) .]

3. Rehabilitation. To facilitate the possible rehabilitation of an offender by reducing manifest and unwarranted inequalities among the sentences of comparable offenders; and

[ 1989, c. 218, §5 (NEW) .]

4. Sentencing criteria. To promote the development and application of criteria for sentencing which are both rational and just.

[ 1989, c. 218, §5 (NEW) .]

SECTION HISTORY

1989, c. 218, §5 (NEW). 1991, c. 525, §1 (AMD).



15 §2155. Factors to be considered by Supreme Judicial Court

In reviewing a criminal sentence, the Supreme Judicial Court shall consider: [1991, c. 525, §2 (AMD).]

1. Propriety of sentence. The propriety of the sentence, having regard to the nature of the offense, the character of the offender, the protection of the public interest, the effect of the offense on the victim and any other relevant sentencing factors recognized under law; and

[ 1991, c. 525, §2 (AMD) .]

2. Manner in which sentence was imposed. The manner in which the sentence was imposed, including the sufficiency and accuracy of the information on which it was based.

[ 1989, c. 218, §5 (NEW) .]

SECTION HISTORY

1989, c. 218, §5 (NEW). 1991, c. 525, §2 (AMD).



15 §2156. Relief

1. Substitution of sentence or remand.

[ 1991, c. 525, §3 (RP) .]

1-A. Remand. If the Supreme Judicial Court determines that relief should be granted, it must remand the case to the court that imposed the sentence for any further proceedings that could have been conducted prior to the imposition of the sentence under review and for resentencing on the basis of such further proceedings provided that the sentence is not more severe than the sentence appealed.

[ 1991, c. 525, §4 (NEW) .]

2. Affirmation of sentence. If the Supreme Judicial Court determines that relief should not be granted, it shall affirm the sentence under review.

[ 1989, c. 218, §5 (NEW) .]

SECTION HISTORY

1989, c. 218, §5 (NEW). 1991, c. 525, §§3,4 (AMD).



15 §2157. Sentence not stayed nor bail authorized for sentence appeal

1. Execution of sentence not stayed. An appeal under this chapter shall not stay the execution of a sentence.

[ 1989, c. 218, §5 (NEW) .]

2. Bail unavailable. Bail has no application to an appeal under this chapter.

[ 1989, c. 218, §5 (NEW) .]

SECTION HISTORY

1989, c. 218, §5 (NEW).






Chapter 307: PARDONS AND COMMUTATION OF SENTENCES

15 §2161. Notice to district attorney and Attorney General of all petitions for pardon or commutation

On all petitions to the Governor for pardon or commutation of sentences, written notice thereof shall be given to the Attorney General and the district attorney for the county where the case was tried at least 4 weeks before the time of the hearing thereon, and 4 weeks' notice in a newspaper of general circulation in said county. If the crime for which said pardon is asked or for which commutation of sentence is sought is punishable by imprisonment in the State Prison, the Attorney General or the district attorney for the county where the case was tried shall, upon the request of the Governor, attend the meeting of the Governor or the Parole Board at which the petition is to be heard and the Governor shall allow said district attorney his necessary expenses for such attendance and a reasonable compensation for said district attorney's services to be paid from the State Treasury out of the appropriation for costs in criminal prosecutions. The Governor may require the judge and prosecuting officer who tried the case to furnish him or the Parole Board a concise statement thereof as proved at the trial and any other facts bearing on the propriety of granting pardon or commutation. [1987, c. 667, §16 (AMD).]

SECTION HISTORY

1967, c. 428, §2 (AMD). 1969, c. 319, §1 (AMD). 1973, c. 567, §20 (AMD). 1973, c. 625, §289 (AMD). 1973, c. 788, §62 (AMD). 1975, c. 771, §158 (AMD). 1987, c. 667, §16 (AMD).



15 §2161-A. Expungement of records (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 691, (NEW). 1975, c. 763, §1 (RP). 1975, c. 771, §159 (AMD). 1977, c. 78, §117 (RP).



15 §2162. Commutation to jail

When a person is sentenced and committed to the custody of the Department of Corrections, the Governor may, if the Governor considers it consistent with the public interest and the welfare of the prisoner, commute that prisoner's sentence to imprisonment in any county jail, there to be supported at the charge of the State at an expense not exceeding the price paid for the support of other prisoners in that county jail. [2005, c. 329, §1 (AMD).]

SECTION HISTORY

1973, c. 625, §289 (AMD). 1975, c. 771, §160 (AMD). 2005, c. 329, §1 (AMD).



15 §2163. Conditional pardons by Governor

In any case in which the Governor is authorized by the Constitution to grant a pardon, he may, upon petition of the person convicted, grant it upon such conditions and with such restrictions and under such limitations as he deems proper, and he may issue his warrant to all proper officers to carry such pardon into effect; which warrant shall be obeyed and executed instead of the sentence originally awarded. [1975, c. 771, §161 (AMD).]

SECTION HISTORY

1975, c. 771, §161 (AMD).



15 §2164. Violations of conditions; rearrest

When a convict has been pardoned on conditions to be observed and performed by him, and the Warden of the State Prison or keeper of the jail where the convict was confined has reason to believe that he has violated the same, such officer shall forthwith cause him to be arrested and detained until the case can be examined by the Governor, and the officer making the arrest shall forthwith give them notice thereof, in writing. [1975, c. 771, §162 (AMD).]

SECTION HISTORY

1975, c. 771, §162 (AMD).



15 §2165. Remand to prison on finding of violation

The Governor shall, upon receiving the notice provided for in section 2164, examine the case of such convict, and if it appears by his own admission or by evidence that he has violated the conditions of his pardon, the Governor shall order him to be remanded and confined for the unexpired term of the sentence. In computing the period of his confinement, the time between the pardon and the subsequent arrest shall not be reckoned as part of the term of his sentence. If it appears to the Governor that he has not broken the conditions of his pardon, he shall be discharged. [1975, c. 771, §163 (AMD).]

SECTION HISTORY

1975, c. 771, §163 (AMD).



15 §2166. Return of warrant for pardon or commutation

When a convict is pardoned or his punishment is commuted, the officer to whom the warrant for that purpose is issued shall, as soon as may be after executing the same, make return thereof, under his hand, with his doings thereon, to the office of the Secretary of State. He shall file in the clerk's office of the court in which the offender was convicted an attested copy of the warrant and return, a brief abstract whereof the clerk shall subjoin to the record of the conviction and sentence.



15 §2167. References to pardoned crime deleted from Federal Bureau of Investigation's identification record

In any criminal case in which the Governor grants a convicted person a full and free pardon, that person, after the expiration of 10 years from the date the person is finally discharged from any sentence imposed as a result of the conviction, may make written application to the State Bureau of Identification to have all references to the pardoned crime deleted from the Federal Bureau of Investigation's identification record. Following receipt of an application, the State Bureau of Investigation shall make the necessary arrangements with the identification division of the Federal Bureau of Investigation to have all references to the pardoned crime deleted from the Federal Bureau of Investigation's identification record and any state materials returned to the contributing agency if the application is timely and the person has not been convicted of a crime in this State or any other jurisdiction since the full and free pardon was granted and has no formal charging instrument for a crime pending in this State or any other jurisdiction. [1993, c. 665, §1 (NEW).]

SECTION HISTORY

1993, c. 665, §1 (NEW).






Chapter 308: POST-JUDGMENT MOTION WHEN PERSON'S IDENTITY HAS BEEN STOLEN AND USED IN A CRIMINAL, CIVIL VIOLATION OR TRAFFIC INFRACTION PROCEEDING

15 §2181. Application

This chapter is not intended to and may not be used to provide relief to a person who has stolen another person's identity and falsely used the identity in a criminal, civil violation or traffic infraction proceeding. [2009, c. 287, §1 (NEW).]

SECTION HISTORY

2009, c. 287, §1 (NEW).



15 §2182. Post-judgment motion for determination of factual innocence and correction of record

1. Motion; persons who may file. A person who reasonably believes that the person's identity has been stolen and falsely used by another in a criminal, civil violation or traffic infraction proceeding in which a final judgment has been entered may file a written motion in the underlying criminal, civil violation or traffic infraction proceeding seeking a court determination of factual innocence and correction of the court records and related criminal justice agency records. The same motion may also be filed on behalf of such a person by an attorney for the State or by the court.

[ 2009, c. 287, §1 (NEW) .]

2. Time for filing. A motion for determination of factual innocence and correction of record must be filed:

A. By June 1, 2010 for a criminal, civil violation or traffic infraction proceeding finalized prior to the effective date of this section in which the person is aware that the person's identity had been stolen and falsely used by another; and [2009, c. 287, §1 (NEW).]

B. One year from the date the person becomes aware that the person's identity has been stolen and falsely used by another in a criminal, civil violation or traffic infraction proceeding finalized after the effective date of this section. [2009, c. 287, §1 (NEW).]

[ 2009, c. 287, §1 (NEW) .]

SECTION HISTORY

2009, c. 287, §1 (NEW).



15 §2183. Motion and hearing; process

1. Filing motion. A motion filed pursuant to section 2182 must be filed in the underlying criminal, civil violation or traffic infraction proceeding. The appropriate chief judge or justice shall specially assign the motion. The judge or justice to whom the motion is assigned shall determine upon whom and how service of the motion is to be made and enter an order in this regard.

[ 2009, c. 287, §1 (NEW) .]

2. Counsel. In cases involving a criminal conviction, if the court finds that the person who files the motion under section 2182 or on whose behalf the motion is filed is indigent, the court may appoint counsel for the person at any time during the proceedings under this chapter.

[ 2009, c. 287, §1 (NEW) .]

3. Representation of the State. The prosecutorial office that represented the State in the underlying criminal, civil violation or traffic infraction proceeding shall represent the State for purposes of this chapter. If the underlying criminal, civil violation or traffic infraction proceeding was disposed of without the appearance of an attorney for the State, the office of the District Attorney in whose district the crime, civil violation or traffic infraction was committed shall represent the State for purposes of this chapter. On a case-by-case basis, a different prosecutorial office may represent the State on agreement between the 2 prosecutorial offices.

[ 2009, c. 287, §1 (NEW) .]

4. Evidence. The Maine Rules of Evidence do not apply to the hearing on the motion under this section, and evidence presented at the hearing by the participants may include testimony, affidavits and other reliable hearsay evidence as permitted by the court.

[ 2009, c. 287, §1 (NEW) .]

5. Hearing; certification of results. The judge or justice to whom the motion was assigned pursuant to subsection 1 shall hold a hearing on the motion under this section. At the conclusion of the hearing, if the court finds that the person who filed the motion under section 2182 has established by clear and convincing evidence relative to a criminal proceeding or by a preponderance of the evidence relative to a civil violation or traffic infraction proceeding that the person is not the person who committed the crime, civil violation or traffic infraction, the court shall find the person factually innocent of that crime, civil violation or traffic infraction and shall issue a written order certifying this determination. If at the conclusion of the hearing the court finds otherwise as to the motion, the court shall deny the motion and shall issue a written order certifying this determination. The order must contain written findings of fact supporting the court's decision granting or denying the motion. A copy of the court's written order granting or denying the motion must be provided to the person.

[ 2009, c. 287, §1 (NEW) .]

6. Correction of the record. If the court grants the motion following the hearing in subsection 5, it shall additionally determine what court records and related criminal justice records require correction and shall enter a written order specifying the corrections to be made in the court records and the records of each of the appropriate criminal justice agencies.

[ 2009, c. 287, §1 (NEW) .]

7. Subsequent discovery of fraud or misrepresentation. If the court that has issued an order certifying a determination of factual innocence pursuant to subsection 5 subsequently discovers that the motion or information submitted in support of the motion may contain material misrepresentation or fraud, the court may, after giving notice to the participants, hold a hearing. At the conclusion of the hearing, if the court finds by a preponderance of the evidence the existence of material misrepresentation or fraud, it may, by written order, vacate its earlier order certifying a determination of factual innocence and modify accordingly any record correction earlier made pursuant to subsection 6. The written order must contain findings of fact supporting its decision to vacate or not to vacate.

[ 2009, c. 287, §1 (NEW) .]

SECTION HISTORY

2009, c. 287, §1 (NEW).



15 §2184. Review of determination of factual innocence; review of subsequent vacating of determination

A final judgment entered under section 2183, subsection 5 or 7 may be reviewed by the Supreme Judicial Court sitting as the Law Court. [2009, c. 287, §1 (NEW).]

1. Appeal by the person. A person aggrieved by the final judgment under section 2183, subsection 5 or 7 may not appeal as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2009, c. 287, §1 (NEW) .]

2. Appeal by the State. If the State is aggrieved by the final judgment under section 2183, subsection 5 or 7, it may appeal as of right, and a certificate of approval by the Attorney General is not required. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2009, c. 287, §1 (NEW) .]

SECTION HISTORY

2009, c. 287, §1 (NEW).






Chapter 309: COMMITMENT OF MENTALLY ILL PRISONERS

15 §2211. Convict or person detained alleged to be mentally ill; prehearing procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 58, §2 (RP).



15 §2211-A. Persons confined; hospitalization for mental illness

1. Prohibition. A person with serious mental illness may not be detained or confined solely because of that mental illness in any jail, prison or other detention or correctional facility unless that person is being detained or serving a sentence for commission of a crime.

[ 1995, c. 431, §1 (NEW) .]

2. Application for hospitalization required. A sheriff or other person responsible for any county or local detention or correctional facility who believes that a person confined in that facility is mentally ill and requires hospitalization shall apply, in writing, for the admission of that person to a hospital for the mentally ill, giving the reasons for requesting the admission. The application and certification must be in accordance with the requirements of Title 34-B, section 3863.

[ 1995, c. 431, §1 (NEW) .]

3. Terms of admission. A person with respect to whom application and certification are made may be admitted to a hospital for the mentally ill. Except as otherwise specifically provided in this section, Title 34-B, chapter 3, subchapter IV, articles I and III, except section 3868, are applicable to a person admitted under this section as if the admission were applied for under Title 34-B, section 3863.

[ 1995, c. 431, §1 (NEW) .]

3-A. Authorization of hospitalization. When a person who is hospitalized in a psychiatric hospital under the provisions of Title 34-B, chapter 3 is sentenced to serve a straight term of imprisonment or a split sentence in a county jail, the person must remain hospitalized as long as continued hospitalization is appropriate under Title 34-B, chapter 3. The sheriff shall promptly process the person to initiate execution of the sentence in a manner that disrupts the person's hospitalization as little as possible. The provisions of this section apply as if the person had been transferred to the hospital after beginning serving the sentence at the county jail.

[ 2009, c. 281, §1 (NEW) .]

4. No effect on sentence; jurisdiction retained. Admission of a person to a hospital under this section has no effect on a sentence then being served, on an existing commitment on civil process or on detention pending any stage of a criminal proceeding in which that person is the defendant, and the court having jurisdiction retains its jurisdiction. The sentence continues to run and any commitment or detention remains in force unless terminated in accordance with law.

[ 1995, c. 431, §1 (NEW) .]

5. Disposition of application and certification. A copy of the document by which a person is held in confinement, attested by the sheriff or other person responsible for any county or local detention or correctional facility, must accompany the application for admission. Following that person's admission to a hospital for the mentally ill under this section, a copy of the application and certification similarly attested must be filed with the court having jurisdiction over any civil or criminal case in which that person is the defendant. If a criminal proceeding is pending against the person admitted, the clerk of the court shall forward a copy of the application and certification to the attorney for the defendant and the attorney for the State.

[ 1995, c. 431, §1 (NEW) .]

6. Discharge from hospital. If the sentence being served at the time of admission has not expired or commitment on civil process or detention has not been terminated in accordance with law at the time the person is ready for discharge from hospitalization, that person must be returned by the sheriff or deputy sheriff of the county from which the person was admitted to the facility from which the person was admitted.

[ 1995, c. 431, §1 (NEW) .]

7. Transportation expenses. The county where the incarceration originated shall pay all expenses incident to transportation of a person between the hospital and the detention or correctional facility pursuant to this section.

[ 1995, c. 431, §1 (NEW) .]

8. Competency hearing. Admission to a hospital under this section may not be used to examine or observe a person for the purpose of a criminal proceeding pending in court. Before the trial of a defendant admitted for hospitalization under this section, the court may, at any time upon motion of the defendant's attorney or the attorney for the State or upon the court's own motion, hold a hearing with respect to the competence of that person to stand trial as provided in section 101-D and appropriate disposition may be made. The court's order following a hearing may terminate an admission effected under this section.

[ 2009, c. 268, §5 (AMD) .]

9. Alternative; voluntary commitment. If hospitalization is recommended by a licensed physician or licensed psychologist, a person confined in a county or local detention or correctional facility may apply for informal admission to a hospital for the mentally ill under Title 34-B, sections 3831 and 3832, in which case all other provisions of this section as to notice of status as an inmate of a county or local detention or correctional facility, notice to the court and counsel, transportation and expenses and the continuation and termination of sentence, commitment or detention apply. Except as otherwise provided in this section, the provisions of law applicable to persons admitted to a hospital for the mentally ill under Title 34-B, sections 3831 and 3832 apply to a person confined and admitted to a hospital for the mentally ill under those sections.

[ 1995, c. 431, §1 (NEW) .]

10. Reincarceration planning. For each person hospitalized pursuant to this section, the Department of Health and Human Services, in consultation with the sheriff or other person responsible for the local or county correctional facility and before the person is transferred back to the correctional facility, shall develop a written treatment plan describing the recommended treatment to be provided to the person.

[ 2001, c. 659, Pt. D, §1 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1965, c. 58, §1 (NEW). 1969, c. 403, §1 (RPR). 1973, c. 547, §§4-6 (AMD). 1973, c. 716, §§1,2 (AMD). 1975, c. 559, §§2-4 (AMD). 1987, c. 402, §A112 (AMD). 1995, c. 431, §1 (RPR). 2001, c. 659, §D1 (AMD). 2003, c. 689, §B6 (REV). 2009, c. 268, §5 (AMD). 2009, c. 281, §1 (AMD).



15 §2212. Procedure at hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 58, §2 (RP).



15 §2213. Recovery before expiration of sentence (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 58, §2 (RP).



15 §2214. Costs and expenses; attorney's and physician's compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 58, §2 (RP).



15 §2215. Commitment of inmates of jails and persons under indictment (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 403, §2 (RP).



15 §2216. District Court Judge may hold court in towns where prisons or jails are located (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 58, §2 (RP).



15 §2217. Commitment when motion for sentence is made; proceedings if insane at expiration of term; support (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 403, §3 (RP).



15 §2217-A. Support in a state mental hospital of persons admitted from county jails

Persons admitted under section 2211-A, except convicts in execution of sentence, shall be supported in a state hospital for the mentally ill as provided in Title 34, chapter 195. [1969, c. 403, §4 (NEW).]

SECTION HISTORY

1969, c. 403, §4 (NEW).



15 §2218. Transportation of women

When a woman is to be transported to or from a state hospital for the mentally ill under this chapter, the officer making application for her admission shall, unless she is to be accompanied by her husband or any adult relative, designate a woman to be an attendant or one of the attendants to accompany her. [1969, c. 403, §5 (RPR).]

SECTION HISTORY

1969, c. 403, §5 (RPR).






Chapter 311: INTERSTATE COMPACT ON THE MENTALLY DISORDERED OFFENDER

15 §2301. Short title

This chapter may be cited as the "Interstate Compact on the Mentally Disordered Offender" and is hereinafter in this chapter called the "compact." [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2302. Purpose and policy -- Article I

1. Policy. The party states, desiring by common action to improve their programs for the care and treatment of mentally disordered offenders, declare that it is the policy of each of the party states to:

A. Strengthen their own programs and laws for the care and treatment of the mentally disordered offender; [1979, c. 303, (NEW).]

B. Encourage and provide for such care and treatment in the most appropriate locations, giving due recognition to the need to achieve adequacy of diagnosis, care, treatment, aftercare and auxiliary services and facilities and, to every extent practicable, to do so in geographic locations convenient for providing a therapeutic environment; [1979, c. 303, (NEW).]

C. Authorize cooperation among the party states in providing services and facilities, when it is found that cooperative programs can be more effective and efficient than programs separately pursued; [1979, c. 303, (NEW).]

D. Place each mentally disordered offender in a legal status which will facilitate his care, treatment and rehabilitation; [1979, c. 303, (NEW).]

E. Authorize research and training of personnel on a cooperative basis, in order to improve the quality or quantity of personnel available for the proper staffing of programs, services and facilities for mentally disordered offenders; and [1979, c. 303, (NEW).]

F. Care for and treat mentally disordered offenders under conditions which will improve the public safety. [1979, c. 303, (NEW).]

[ 1979, c. 303, (NEW) .]

2. Purpose. Within the policies set forth in this Article, it is the purpose of this compact to:

A. Authorize negotiation, entry into, and operations under contractual arrangements among any 2 or more of the party states for the establishment and maintenance of cooperative programs in any one or more of the fields for which specific provision is made in the several Articles of this compact; [1979, c. 303, (NEW).]

B. Set the limits within which such contracts may operate, so as to assure protection of the civil rights of mentally disordered offenders and protection of the rights and obligations of the public and of the party states; and [1979, c. 303, (NEW).]

C. Facilitate the proper disposition of criminal charges pending against mentally disordered offenders, so that programs for their care, treatment and rehabilitation may be carried on efficiently. [1979, c. 303, (NEW).]

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2303. Definitions -- Article II

1. Mentally disordered offender. "Mentally disordered offender" means a person who has been determined, by adjudication or other method legally sufficient for the purpose in the party state where the determination is made, to be mentally ill and:

A. Is under sentence for the commission of crime; or [1979, c. 303, (NEW).]

B. Who is confined or committed on account of the commission of an offense for which, in the absence of mental illness, said person would be subject to incarceration in a penal or correctional facility. [1979, c. 303, (NEW).]

[ 1979, c. 303, (NEW) .]

2. Patient. "Patient" means a mentally disordered offender who is cared for, treated or transferred pursuant to this compact.

[ 1979, c. 303, (NEW) .]

3. Sending state. "Sending state" means a state party to this compact in which the mentally disordered offender was convicted; or the state in which he would be subject to trial on or conviction of an offense, except for his mental condition; or, within the meaning of Article V of this compact, the state whose authorities have filed a petition in connection with an untried indictment, information or complaint.

[ 1979, c. 303, (NEW) .]

4. Receiving state. "Receiving state" means a state party to this compact to which a mentally disordered offender is sent for care, aftercare, treatment or rehabilitation, or, within the meaning of Article V of this compact, the state in which a petition in connection with an untried indictment, information or complaint has been filed.

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2304. Contracts -- Article III

1. Contracts. Each party state may make one or more contracts with any one or more of the other party states for the care and treatment of mentally disordered offenders on behalf of a sending state in facilities situated in receiving states, or for the participation of such mentally disordered offenders in programs of aftercare on conditional release administered by the receiving state. Any such contract shall provide for:

A. Its duration; [1979, c. 303, (NEW).]

B. Payments to be made to the receiving state by the sending state for care, treatment and extraordinary services, if any; [1979, c. 303, (NEW).]

C. Determination of responsibility for ordering or permitting the furnishing of extraordinary services, if any; [1979, c. 303, (NEW).]

D. Participation in compensated activities, if any, available to patients; the disposition or crediting of any payment received by patients on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom; [1979, c. 303, (NEW).]

E. Delivery and retaking of mentally disordered offenders; and [1979, c. 303, (NEW).]

F. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states. [1979, c. 303, (NEW).]

[ 1979, c. 303, (NEW) .]

2. Facility. Prior to the construction or completion of construction of any facility for mentally disordered offenders or addition to such facility by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the facility or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific percentum of the capacity of the facility to be kept available for use by patients under this compact. Any sending state so contracting may, to the extent that moneys are legally available therefor, pay to the receiving state a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

[ 1979, c. 303, (NEW) .]

3. Training of personnel. A party state may contract with any one or more other party states for the training of professional or other personnel whose services, by reason of such training, would become available for or be improved in respect of ability to participate in the care and treatment of mentally disordered offenders. Such contracts may provide for such training to take place at any facility being operated or to be operated for the care and treatment of mentally disordered offenders; at any institution or facility having resources suitable for the offering of such training; or may provide for the separate establishment of training facilities, provided that no such separate establishment shall be undertaken, unless it is determined that an appropriate existing facility or institution cannot be found at which to conduct the contemplated program. Any contract entered into pursuant to this subsection shall provide for:

A. The administration, financing and precise nature of the program; [1979, c. 303, (NEW).]

B. The status and employment or other rights of the trainees; and [1979, c. 303, (NEW).]

C. All other necessary matters. [1979, c. 303, (NEW).]

[ 1979, c. 663, §111 (AMD) .]

4. Contract not inconsistent. No contract entered into pursuant to this compact shall be inconsistent with any provision thereof.

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW). 1979, c. 663, §111 (AMD).



15 §2305. Procedure and rights -- Article IV

1. Custody, care and treatment. Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that custody, care and treatment in, or transfer of a patient to, a facility within the territory of another party state, or conditional release for aftercare in another party state is necessary in order to provide adequate care and treatment or is desirable in order to provide an appropriate program of therapy or other treatment, or is desirable for clinical reasons, the officials may direct that the custody, care and treatment be within a facility or in a program of aftercare within the territory of that other party state, the receiving state to act in that regard solely as agent for the sending state.

[ 1979, c. 303, (NEW) .]

2. Access to facility. The appropriate officials of any state party to this compact shall have access at all reasonable times, to any facility in which it has a contractual right to secure care or treatment of patients for the purpose of inspection and visiting such of its patients as may be in the facility or served by it.

[ 1979, c. 303, (NEW) .]

3. Sending state; jurisdiction. Except as otherwise provided in Article VI, patients in a facility pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed for transfer to a facility within the sending state, for transfer to another facility in which the sending state may have a contractual or other right to secure care and treatment of patients, for release on aftercare or other conditional status, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

[ 1979, c. 303, (NEW) .]

4. Reports. Each receiving state shall provide regular reports to each sending state on the patients of that sending state in facilities pursuant to this compact, including a psychiatric and behavioral record of each patient, and certify that record to the official designated by the sending state, in order that each patient may have the benefit of his or her record in determining and altering the disposition of that patient in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

[ 1979, c. 303, (NEW) .]

5. Treatment. All patients who may be in a facility or receiving aftercare from a facility pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for, treated and supervised in accordance with the standards pertaining to the program administered at the facility. The fact of presence in a receiving state shall not deprive any patient of any legal rights which that patient would have had if in custody or receiving care, treatment or supervision as appropriate in the sending state.

[ 1979, c. 303, (NEW) .]

6. Hearing or hearings. Any hearing or hearings to which a patient present in a receiving state pursuant to this compact may be entitled by the laws of the sending state shall be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. The record, together with any recommendations of the hearing officials, shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subsection the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this shall be borne by the sending state.

[ 1979, c. 303, (NEW) .]

7. Confinement. Any patient confined pursuant to this compact shall be released within the territory of the sending state unless the patient, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

[ 1979, c. 303, (NEW) .]

8. Civil process. Any patient pursuant to the terms of this compact shall be subject to civil process and shall have any and all rights to sue, be sued and participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if in any appropriate facility of the sending state or being supervised therefrom, as the case may be, located within such state.

[ 1979, c. 303, (NEW) .]

9. Exercise of power. The parent, guardian, trustee or other person or persons entitled under the laws of the sending state to act for, advise or otherwise function with respect to any patient shall not be deprived of or restricted in his exercise of any power in respect of any patient pursuant to the terms of this compact.

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2306. Disposition of charges -- Article V

1. Responsibility. Whenever the authorities responsible for the care and treatment of a mentally disordered offender, whether convicted or adjudicated in the state or subject to care, aftercare, treatment or rehabilitation pursuant to a contract, are of the opinion that charges based on untried indictments, informations or complaints in another party state present obstacles to the proper care and treatment of a mentally disordered offender or to the planning or execution of a suitable program for him, such authorities may petition the appropriate court in the state where the untried indictment, information or complaint is pending for prompt disposition thereof. If the mentally disordered offender is a patient in a receiving state, the appropriate authorities in the receiving state, shall, if they concur in the recommendation, file the petition contemplated by this subsection.

[ 1979, c. 303, (NEW) .]

2. Hearing on petition. The court shall hold a hearing on the petition within 30 days of the filing thereof. Such hearing shall be only to determine whether the proper safeguarding and advancement of the public interest, the condition of the mentally disordered offender, and the prospects for more satisfactory care, treatment and rehabilitation of him warrant disposition of the untried indictment, information or complaint prior to termination of the defendant's status as a mentally disordered offender in the sending state. The prosecuting officer of the jurisdiction from which the untried indictment, information or complaint is pending, the petitioning authorities and such other persons as the court may determine shall be entitled to be heard.

[ 1979, c. 303, (NEW) .]

3. Adjournment or continuance. Upon any hearing pursuant to this Article, the court may order such adjournments or continuances as may be necessary for the examination or observation of the mentally disordered offender or for the securing of necessary evidence. In granting or denying any such adjournment or continuance, the court shall give primary consideration to the purposes of this compact and more particularly to the need for expeditious determination of the legal and mental status of a mentally disordered offender so that his care, treatment and discharge to the community only under conditions which will be consonant with the public safety may be implemented.

[ 1979, c. 303, (NEW) .]

4. Petition pending. The presence of a mentally disordered offender within a state wherein a petition is pending or being heard pursuant to this Article, or his presence within any other state through which he is being transported in connection with such petition or hearing, shall be only for the purposes of this compact, and no court, agency or person shall have or obtain jurisdiction over such mentally disordered offender for any other purpose by reason of his presence pursuant to this Article. The mentally disordered offender shall, at all times, remain in the custody of the sending state. Any acts of officers, employees or agencies of the receiving state in providing or facilitating detention, housing or transportation for the mentally disordered offender shall be only as agents for the sending state.

[ 1979, c. 303, (NEW) .]

5. Untried indictment. Promptly upon conclusion of the hearing, the court shall dismiss the untried indictment, information or complaint, if it finds that the purposes enumerated in subsection 2 would be served thereby. Otherwise, the court shall make such order with respect to the petition and the untried indictment, information or complaint as may be appropriate in the circumstances and consistent with the status of the defendant as a mentally disordered offender in the custody of and subject to the jurisdiction of the sending state.

[ 1979, c. 303, (NEW) .]

6. Established or adjudicated. No fact or other matter established or adjudicated at any hearing pursuant to this Article, or in connection therewith, shall be deemed established or adjudicated, nor shall the same be admissible in evidence, in any subsequent prosecution of the untried indictment, information or complaint concerned in a petition filed pursuant to this Article unless:

A. The defendant or his duly empowered legal representative requested or expressly acquiesced in the making of the petition, and was afforded an opportunity to participate in person in the hearing; or [1979, c. 303, (NEW).]

B. The defendant himself offers or consents to the introduction of the determination or adjudication of such subsequent proceedings. [1979, c. 303, (NEW).]

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2307. Acts not reviewable in receiving state; return -- Article VI

1. Decision. Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to remove a patient from the receiving state, there is pending against the patient within such state any criminal charge or if the patient is suspected of having committed within such state a criminal offense, the patient shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport patients pursuant to this compact through any and all states party to this compact without interference.

[ 1979, c. 303, (NEW) .]

2. Escape. A patient who escapes while receiving care and treatment or who violates provisions of aftercare by leaving the jurisdiction, or while being detained or transported pursuant to this compact shall be deemed an escapee from the sending state and from the state in which the facility is situated or the aftercare was being provided. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for return shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

[ 1979, c. 303, (NEW) .]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2308. Federal aid -- Article VII

Any state party to this compact may accept federal aid for use in connection with any facility or program, the use of which is or may be affected by this compact or any contract pursuant thereto and any patient in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision; provided that, if such program or activity is not part of the customary regimen of the facility or program, the express consent of the appropriate official of the sending state shall be required therefor. [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2309. Entry into force -- Article VIII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any 2 states from among the states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin. Thereafter, this compact shall enter into force and become effective and binding as to any other of these states, or any other state upon similar action by such state. [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2310. Withdrawal and termination -- Article IX

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until 2 years after the notices provided in that statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such patients as it may have in other party states pursuant to the provisions of this compact. [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2311. Other arrangements unaffected -- Article X

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the custody, care, treatment, rehabilitation or aftercare of patients nor to repeal any other laws of a party state authorizing the making of cooperative arrangements. [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2312. Construction and severability -- Article XI

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. [1979, c. 303, (NEW).]

SECTION HISTORY

1979, c. 303, (NEW).



15 §2313. Contracts authorized

The Department of Health and Human Services may negotiate and enter into contracts on behalf of this State pursuant to Article III of the compact and may perform such contracts; provided that no funds, personnel, facilities, equipment, supplies or materials shall be pledged for, committed or used on account of any such contract, unless legally available therefor. [1981, c. 493, §101 (AMD); 1995, c. 560, Pt. K, §82 (AMD); 1995, c. 560, Pt. K, §83 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1979, c. 303, (NEW). 1981, c. 493, §2 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV).









Part 5: JUVENILE OFFENDERS

Chapter 401: GENERAL PROVISIONS

15 §2501. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §4 (RP).



15 §2502. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §19 (AMD). 1971, c. 598, §16 (AMD). 1973, c. 351, (AMD). 1973, c. 788, §63 (AMD). 1975, c. 62, §§1,2 (AMD). 1977, c. 520, §5 (RP).



15 §2503. Mentally retarded and mentally ill juveniles (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §6 (RP).






Chapter 403: JURISDICTION

15 §2551. District Court as juvenile court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §7 (RP).



15 §2552. Offenses and acts (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 52, (AMD). 1969, c. 368, (AMD). 1969, c. 590, §19 (AMD). 1971, c. 356, §17 (AMD). 1971, c. 544, §51 (AMD). 1975, c. 363, (AMD). 1975, c. 430, §21 (AMD). 1975, c. 623, §18 (AMD). 1975, c. 731, §15 (AMD). 1977, c. 520, §8 (RP).



15 §2553. Uniform compact petition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §9 (RP).



15 §2554. Superior Court; juveniles before it on grand jury indictment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §10 (RP).



15 §2555. Possession of marijuana by minor (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §§4-A (NEW). 1977, c. 520, §11 (RP).






Chapter 405: PROCEEDINGS AND ADJUDICATION

15 §2601. Initiation of proceeding against juveniles (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 518, §1 (AMD). 1977, c. 520, §12 (RP). 1977, c. 607, §1 (AMD).



15 §2602. Petition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §12 (RP).



15 §2602-A. Juvenile court intake workers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 518, §2 (NEW). 1977, c. 607, §2 (RP).



15 §2603. Citation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §12 (RP).



15 §2604. Warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §12 (RP).



15 §2605. Service (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §12 (RP).



15 §2606. Record (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 528, §1 (AMD). 1977, c. 481, §1 (AMD). 1977, c. 520, §13 (RP).



15 §2607. Notice when juvenile arrested (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 528, §2 (AMD). 1973, c. 625, §289 (AMD). 1977, c. 520, §14 (RP).



15 §2608. Custody pending disposition (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 160, (AMD). 1975, c. 538, §1 (RPR). 1977, c. 520, §15 (RP).



15 §2609. Hearings in juvenile courts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §16 (RP).



15 §2610. Procedure in juvenile courts (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §16 (RP).



15 §2611. Juvenile court's powers of disposition (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 195, §1 (AMD). 1967, c. 391, §1 (AMD). 1967, c. 544, §42 (AMD). 1969, c. 192, §§1,2 (AMD). 1969, c. 542, (AMD). 1971, c. 121, §§1,2 (AMD). 1971, c. 528, §3 (AMD). 1971, c. 622, §59 (AMD). P&SL 1973, c. 53, (AMD). 1973, c. 522, §1 (AMD). 1973, c. 625, §289 (AMD). 1973, c. 625, §289 (AMD). 1973, c. 625, §85 (AMD). 1975, c. 62, §3 (AMD). 1975, c. 538, §§2-7 (AMD). 1975, c. 756, §§2-4 (AMD). 1977, c. 520, §17 (RP).






Chapter 407: APPEALS

15 §2661. Review or appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 188, (AMD). 1969, c. 501, §3 (AMD). 1975, c. 538, §8 (AMD). 1977, c. 520, §18 (RP).



15 §2662. Record on appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 389, (AMD). 1977, c. 520, §19 (RP).



15 §2663. Custody or detention pending appeal (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §20 (RP).



15 §2664. Hearings on appeal in Superior Court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §20 (RP).



15 §2665. Disposition of appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §20 (RP).



15 §2666. Superior Court appeal record (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §86 (AMD). 1977, c. 520, §21 (RP).



15 §2667. Appeals to law court (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §22 (RP).






Chapter 409: MAINE YOUTH CENTER

15 §2711. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 195, §2 (AMD). 1975, c. 756, §5 (AMD). 1983, c. 459, §1 (RP).



15 §2712. Establishment; location; personnel (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 194, (AMD). 1967, c. 195, §3 (AMD). 1967, c. 499, (AMD). 1975, c. 482, (AMD). 1975, c. 756, §6 (RPR). 1979, c. 681, §1 (RPR). 1981, c. 493, §2 (AMD). 1981, c. 619, §1 (AMD). 1983, c. 176, §A4 (AMD). 1983, c. 459, §1 (RP).



15 §2713. Confinement; federal law (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 459, §1 (RP).



15 §2714. Commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 195, §4 (AMD). 1969, c. 191, (AMD). P&SL 1973, c. 53, (AMD). 1973, c. 788, §64 (AMD). 1975, c. 62, §4 (AMD). 1975, c. 538, §9 (RPR). 1975, c. 756, §7 (AMD). 1979, c. 127, §117 (AMD). 1979, c. 169, (AMD). 1983, c. 459, §1 (RP).



15 §2715. Certification by committing judge (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 756, §8 (AMD). 1983, c. 459, §1 (RP).



15 §2716. Guardianship; entrustment (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 9, (AMD). 1965, c. 456, (AMD). 1967, c. 506, (AMD). 1969, c. 485, §1 (AMD). 1969, c. 590, §20 (AMD). 1971, c. 92, (AMD). 1975, c. 69, §1 (AMD). 1975, c. 106, (AMD). 1975, c. 293, §4 (AMD). 1975, c. 538, §10 (AMD). 1975, c. 756, §9 (AMD). 1983, c. 176, §A5 (AMD). 1983, c. 459, §1 (RP). 1985, c. 506, §A18 (RP).



15 §2717. Incorrigibles; transfers to correction centers; return (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 391, §2 (RPR). 1969, c. 192, §3 (RP).



15 §2718. Discharge (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 3, (AMD). 1975, c. 62, §5 (AMD). 1975, c. 538, §11 (AMD). 1983, c. 459, §1 (RP).



15 §2719. Offenses while under commitment (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 121, §3 (NEW). 1973, c. 788, §65 (AMD). 1975, c. 538, §12 (RPR). 1977, c. 510, §1 (RP). 1977, c. 520, §23 (RP).



15 §2720. Use of seclusion (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 553, §1 (NEW). 1983, c. 459, §1 (RP).









Part 6: MAINE JUVENILE CODE

Chapter 501: GENERAL PROVISIONS

15 §3001. Title

This Part shall be known and may be cited as the Maine Juvenile Code. [1977, c. 520, §1 (NEW).]

SECTION HISTORY

1977, c. 520, §1 (NEW).



15 §3002. Purposes and construction

1. Purposes. The purposes of this Part are:

A. To secure for each juvenile subject to these provisions such care and guidance, preferably in the juvenile's own home, as will best serve the juvenile's welfare and the interests of society; [1997, c. 645, §1 (AMD).]

B. To preserve and strengthen family ties whenever possible, including improvement of home environment; [1977, c. 520, §1 (NEW).]

C. To remove a juvenile from the custody of the juvenile's parents only when the juvenile's welfare and safety or the protection of the public would otherwise be endangered or, when necessary, to punish a child adjudicated, pursuant to chapter 507, as having committed a juvenile crime; [1997, c. 645, §1 (AMD).]

D. To secure for any juvenile removed from the custody of the juvenile's parents the necessary treatment, care, guidance and discipline to assist that juvenile in becoming a responsible and productive member of society; [1997, c. 645, §1 (AMD).]

E. To provide procedures through which the provisions of the law are executed and enforced and that ensure that the parties receive fair hearings at which their rights as citizens are recognized and protected; and [1997, c. 645, §1 (AMD).]

F. To provide consequences, which may include those of a punitive nature, for repeated serious criminal behavior or repeated violations of probation conditions. [1997, c. 645, §1 (NEW).]

[ 1997, c. 645, §1 (AMD) .]

2. Construction. To carry out these purposes, the provisions of this Part shall be liberally construed.

[ 1977, c. 520, §1 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §1 (AMD). 1979, c. 663, §113 (AMD). 1997, c. 645, §1 (AMD).



15 §3003. Definitions

As used in this Part, unless the context otherwise indicates, the following words and phrases shall have the following meanings. [1977, c. 520, §1 (NEW).]

1. Adjudicatory hearing. "Adjudicatory hearing" means a hearing to determine whether the allegations of a petition under chapter 507 are supported by evidence that satisfies the standard of proof required.

[ 2013, c. 234, §2 (AMD) .]

2. Adult. "Adult" means a person 18 years of age or over.

[ 1977, c. 520, §1 (NEW) .]

2-A. Attendant; attendant care. "Attendant" means an agent of a county sheriff or of the Department of Corrections who is authorized to provide temporary supervision of a juvenile alleged to have committed a juvenile crime or of a juvenile adjudicated as having committed a juvenile crime when supervision is appropriate as an interim measure pending the completion of a procedure authorized by law to be taken in regard to such juvenile. Supervision must be exercised during that period beginning with receipt of the juvenile by the attendant and ending upon the release of the juvenile to the juvenile's legal custodian or other responsible adult. This supervision constitutes "attendant care." Attendant care may not be ordered by the juvenile court except with the consent of the county sheriff or the Department of Corrections.

[ 2005, c. 328, §4 (AMD) .]

3. Bind over hearing. "Bind over hearing" means a hearing at which the Juvenile Court determines whether or not to permit the State to proceed against a juvenile as if he were an adult.

[ 1979, c. 681, §38 (AMD) .]

4. Commit. "Commit" means to transfer legal custody.

[ 1977, c. 520, §1 (NEW) .]

4-A. Diagnostic evaluation. "Diagnostic evaluation" means an examination of a juvenile, to assess the risks the juvenile may pose and determine the needs the juvenile may have, which may include, but is not limited to, educational, vocational or psychosocial evaluations, psychometric testing and psychological, psychiatric or medical examinations, which may take place on either a residential or a nonresidential basis.

[ 1989, c. 744, §1 (AMD) .]

4-B. Detention. "Detention" means the holding of a person in a facility characterized by either physically restrictive construction or intensive staff supervision that is intended to prevent a person who is placed in or admitted to the facility from departing at will.

[ RR 2009, c. 2, §33 (COR) .]

5. Dispositional hearing. "Dispositional hearing" means a hearing to determine what order of disposition should be made concerning a juvenile who has been adjudicated as having committed a juvenile crime.

[ 1977, c. 520, §1 (NEW) .]

6. Emancipation. "Emancipation" means the release of a juvenile from the legal control of his parents.

[ 1977, c. 520, §1 (NEW) .]

7. Facility. "Facility" means any physical structure.

[ 1977, c. 520, §1 (NEW) .]

8. Guardian. "Guardian" means a person lawfully invested with the power, and charged with the duty, of taking care of the person and managing the property and rights of another person, who, because of age, is considered incapable of administering his own affairs.

[ 1977, c. 520, §1 (NEW) .]

9. He.

[ 2013, c. 234, §3 (RP) .]

10. Informal adjustment. "Informal adjustment" means a voluntary arrangement between a juvenile community corrections officer and a juvenile referred to the officer that provides sufficient basis for a decision by the juvenile community corrections officer not to file a petition under chapter 507.

[ 1999, c. 624, Pt. B, §1 (AMD) .]

11. Intake.

[ 1977, c. 664, §3 (RP) .]

12. Intake worker.

[ 1985, c. 439, §3 (RP) .]

13. Interim care. "Interim care" means the status of temporary physical control of a juvenile by a person authorized by section 3501.

[ 1977, c. 520, §1 (NEW) .]

14. Juvenile. "Juvenile" means any person who has not attained the age of 18 years.

[ 1977, c. 520, §1 (NEW) .]

14-A. Juvenile arrest. "Juvenile arrest" means the taking of an accused juvenile into custody in conformance with the law governing the arrest of persons believed to have committed a crime.

[ 1985, c. 439, §4 (NEW) .]

14-B. Juvenile community corrections officer. "Juvenile community corrections officer" means an agent of the Department of Corrections authorized:

A. To perform juvenile probation functions; [1985, c. 439, §4 (NEW).]

B. To provide appropriate services to juveniles committed to a Department of Corrections juvenile correctional facility who are on leave or in the community on community reintegration; and [2003, c. 688, Pt. A, §11 (RPR).]

C. To perform all community corrections officer functions established by this Part for a juvenile alleged to have committed a juvenile crime. [1999, c. 624, Pt. B, §2 (AMD).]

[ 2003, c. 688, Pt. A, §11 (AMD) .]

15. Juvenile Court. "Juvenile Court" means the District Court exercising the jurisdiction conferred by section 3101.

[ 1979, c. 681, §38 (AMD) .]

16. Juvenile crime. "Juvenile crime" has the meaning set forth in section 3103.

[ 1977, c. 520, §1 (NEW) .]

17. Law enforcement officer.

[ 2013, c. 588, Pt. A, §18 (RP) .]

18. Legal custodian. "Legal custodian" means a person who has legal custody of a juvenile.

[ 1977, c. 520, §1 (NEW) .]

19. Legal custody. "Legal custody" means the right to the care, custody and control of a juvenile and the duty to provide food, clothing, shelter, ordinary medical care, education and discipline for a juvenile, and, in an emergency, to authorize surgery or other extraordinary care.

[ 1977, c. 520, §1 (NEW) .]

19-A. Mental disease or defect. "Mental disease or defect" has the same meaning as in Title 17-A, section 39, subsection 2 except that "mental disease or defect" does not include, in and of itself, the fact that a juvenile has not attained the level of mental or emotional development normally associated with persons 18 years of age or older.

[ 2013, c. 234, §5 (NEW) .]

20. Organization.

[ 2013, c. 234, §6 (RP) .]

21. Parent. "Parent" means either a natural parent or the adoptive parent of a juvenile.

[ 1977, c. 520, §1 (NEW) .]

22. Person.

[ 2013, c. 234, §7 (RP) .]

23. Probation. "Probation" means a legal status created by court order in cases involving a juvenile adjudicated as having committed a juvenile crime, which permits the juvenile to remain in his own home or other placement designated by the Juvenile Court subject to revocation for violation of any condition imposed by the court.

[ 1979, c. 681, §2 (AMD) .]

24. Probation officer; juvenile probation officer.

[ 1985, c. 439, §5 (RP) .]

24-A. Secure detention facility. "Secure detention facility" means a facility characterized by physically restrictive construction that is intended to prevent a person who is placed in or admitted to the facility from departing at will.

[ 1991, c. 493, §2 (AMD) .]

25. Shelter. "Shelter" means the temporary care of a juvenile in physically unrestricting facilities.

[ 1977, c. 520, §1 (NEW) .]

26. Temporary holding resource. "Temporary holding resource" means an area not in a jail or other secure detention facility intended or primarily used for the detention of adults that may be used to provide secure supervision for a juvenile for a period not to exceed 72 hours, excluding Saturday, Sunday and legal holidays, pending the completion of a procedure authorized by law to be taken in regard to a juvenile. Security is provided by intense personal supervision rather than by the physical characteristics of the facility.

[ 1991, c. 493, §3 (AMD) .]

27. Temporary supervision. "Temporary supervision" means that supervision provided by an attendant delivering attendant care as defined in subsection 2-A.

[ 1985, c. 439, §7 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§2-5 (AMD). 1979, c. 681, §§2,38 (AMD). 1981, c. 493, §2 (AMD). 1981, c. 619, §2 (AMD). 1985, c. 439, §§1-7 (AMD). 1987, c. 398, §1 (AMD). 1987, c. 698, §1 (AMD). 1989, c. 113, §1 (AMD). 1989, c. 744, §§1,2 (AMD). 1989, c. 925, §2 (AMD). 1991, c. 493, §§1-3 (AMD). 1999, c. 401, §J4 (AMD). 1999, c. 624, §§B1,2 (AMD). 2001, c. 439, §G6 (AMD). 2003, c. 180, §2 (AMD). 2003, c. 410, §4 (AMD). 2003, c. 688, §A11 (AMD). 2005, c. 328, §4 (AMD). RR 2009, c. 2, §33 (COR). 2013, c. 133, §4 (AMD). 2013, c. 234, §§2-7 (AMD). 2013, c. 588, Pt. A, §18 (AMD).



15 §3004. Severability (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 663, §114 (RP).



15 §3005. Forms, other than court forms, reporting formats, and other standardized written materials

All forms, reporting formats, and other standardized written materials necessary to fulfill the requirements of this Part must be uniform for all state and local agencies providing services according to the provisions of this Part; and those forms, reporting formats, and other standardized written materials must be developed and approved jointly by the Department of Corrections and the Department of Health and Human Services. [1995, c. 502, Pt. F, §4 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1981, c. 493, §2 (AMD). 1995, c. 502, §F4 (AMD). 2003, c. 689, §B6 (REV).



15 §3006. Review of Maine Juvenile Code (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 925, §3 (NEW). 1997, c. 752, §5 (RP).



15 §3007. Victims' rights

In addition to any rights given to victims of juvenile crimes in this Part, the victim of a juvenile crime has the rights that a victim has under Title 17-A, section 1175. [1999, c. 280, §1 (NEW).]

SECTION HISTORY

1999, c. 280, §1 (NEW).



15 §3008. Dissemination of education records of preadjudicated juveniles

Pursuant to Title 20-A, section 6001, schools may distribute education records of preadjudicated juveniles to criminal justice agencies or agencies that by court order or agreement of the juvenile are responsible for the health or welfare of the juvenile if the education records are relevant to and disseminated for the purpose of creating or maintaining an individualized plan for the juvenile's rehabilitation. [1999, c. 595, §1 (NEW).]

SECTION HISTORY

1999, c. 595, §1 (NEW).



15 §3009. Information related to reintegration of juvenile into school

1. Notification to superintendent. When a juvenile in the custody of the Department of Corrections seeks admission to a public school or a private school approved for tuition purposes, the Department of Corrections shall provide notice to the superintendent of the school to which the student is seeking admission or to the superintendent's designee of the availability of information pertaining to the juvenile for use by a reintegration team under Title 20-A, section 1055, subsection 12.

[ 2001, c. 452, §1 (NEW) .]

2. Release of information. Upon the request of the superintendent or the superintendent's designee under subsection 1, the Department of Corrections shall release information as authorized under section 3308, subsection 7, paragraph B-1, subparagraph (3) and Title 34-A, section 1216, subsection 1, paragraph F to be used by the reintegration team. Information received pursuant to this subsection is confidential and may not be further disseminated, except as otherwise provided by law.

[ 2003, c. 205, §3 (AMD) .]

SECTION HISTORY

2001, c. 452, §1 (NEW). 2003, c. 205, §3 (AMD).






Chapter 503: JURISDICTION

15 §3101. Jurisdiction

1. District Court as Juvenile Court. The District Court shall exercise the jurisdiction conferred by this Part and, when exercising such jurisdiction, shall be known and referred to as the Juvenile Court.

[ 1979, c. 681, §38 (AMD) .]

2. Juvenile Court jurisdiction.

A. The Juvenile Court shall have exclusive original jurisdiction, subject to waiver of jurisdiction as provided in subsection 4, of proceedings in which a juvenile is alleged to have committed a juvenile crime, as defined in section 3103. [1979, c. 681, §38 (AMD).]

B. [1977, c. 664, §7 (RP).]

C. Juvenile Courts shall have jurisdiction over all petitions brought under the Uniform Interstate Compact on Juveniles, Title 34, chapter 9, pertaining to juveniles who have been adjudicated as having committed juvenile crimes in other states, but who are found within the territorial jurisdiction of Maine. [1979, c. 681, §38 (AMD).]

D. Juvenile Courts shall have exclusive original jurisdiction over proceedings in which an adult is alleged to have committed a juvenile crime before attaining his 18th birthday. For purposes of such proceedings such an adult shall be considered a juvenile. [1979, c. 681, §38 (AMD).]

E. Juvenile Courts shall have jurisdiction concurrent with the District Courts over petitions for emancipation brought under section 3506-A. [1981, c. 619, §3 (NEW).]

[ 1981, c. 619, §3 (AMD) .]

3. Juveniles mistakenly tried as adults.

A. If, during the pendency of any prosecution for a violation of law, in any court in the State against any person charged as an adult, it is ascertained that the person is a juvenile, or was a juvenile at the time the crime was committed, the court shall forthwith dismiss the case. [1977, c. 520, §1 (NEW).]

B. When a dismissal is ordered pursuant to paragraph A, a petition under chapter 507, alleging the same violation of law for which the juvenile was charged as an adult may be filed in Juvenile Court. [1979, c. 681, §38 (AMD).]

[ 1979, c. 681, §38 (AMD) .]

4. Bind-over.

A. When a petition alleges that a juvenile has committed an act which would be murder or a Class A, B or C crime if committed by an adult, the court shall, upon request of the prosecuting attorney, continue the case for further investigation and for a bind-over hearing to determine whether the jurisdiction of the Juvenile Court over the juvenile should be waived. In the event of such a continuance, the court shall advise the juvenile and his parents, guardian or legal custodian of the possible consequences of a bind-over hearing, the right to be represented by counsel, and other constitutional and legal rights in connection therewith. [1979, c. 681, §38 (AMD).]

B. Every bind-over hearing shall precede and shall be conducted separately from any adjudicatory hearing.

The Maine Rules of Evidence shall apply only to the probable cause portion of the bind-over hearing.

For the purpose of making the findings required by paragraph E, subparagraph (2), written reports and other material may be received by the court along with other evidence, but the court, if so requested by the juvenile, the juvenile's parent or guardian or other party, shall require that the person or persons who wrote the report or prepared the material appear as witness and be subject to examination, and the court may require that the persons whose statements appear in the report appear as witnesses and be subject to examination. [1989, c. 502, Pt. B, §16 (AMD).]

C. A verbatim record shall be kept in all bind-over proceedings. [1977, c. 520, §1 (NEW).]

C-1. With respect to the finding of probable cause required by paragraph E, subparagraph (1), the State has the burden of proof. [1997, c. 645, §2 (NEW).]

C-2. With respect to the finding of appropriateness required by paragraph E, subparagraph (2), the State has the burden of proof, except that in a case involving a juvenile who is charged with one or more juvenile crimes that, if the juvenile were an adult, would constitute murder, aggravated attempted murder, attempted murder, felony murder, Class A manslaughter other than the reckless or criminally negligent operation of a motor vehicle, elevated aggravated assault on a pregnant person, elevated aggravated assault, arson that recklessly endangers any person, causing a catastrophe, Class A robbery or Class A gross sexual assault in which the victim submits as a result of compulsion, the juvenile has the burden of proof. [2007, c. 475, §6 (AMD).]

D. The Juvenile Court shall consider the following factors in deciding whether to bind a juvenile over to Superior Court:

(1) Seriousness of the crime: the nature and seriousness of the offense with greater weight being given to offenses against the person than against property; whether the offense was committed in an aggressive, violent, premeditated or intentional manner;

(2) Characteristics of the juvenile: the record and previous history of the juvenile; the age of the juvenile; the juvenile's emotional attitude and pattern of living;

(3) Public safety: whether the protection of the community requires commitment of the juvenile for a period longer than the greatest commitment authorized; whether the protection of the community requires commitment of the juvenile to a facility that is more secure than any dispositional alternative under section 3314; and

(4) Dispositional alternatives: whether future criminal conduct by the juvenile will be deterred by the dispositional alternatives available; whether the dispositional alternatives would diminish the gravity of the offense. [1997, c. 645, §3 (RPR).]

E. The Juvenile Court shall bind a juvenile over to the Superior Court if it finds:

(1) That there is probable cause to believe that a juvenile crime has been committed that would constitute murder or a Class A, Class B or Class C crime if the juvenile involved were an adult and that the juvenile to be bound over committed it; and

(2) After a consideration of the seriousness of the crime, the characteristics of the juvenile, the public safety and the dispositional alternatives in paragraph D, that:

(a) If the State has the burden of proof, the State has established by a preponderance of the evidence that it is appropriate to prosecute the juvenile as if the juvenile were an adult; or

(b) If the juvenile has the burden of proof, the juvenile has failed to establish by a preponderance of the evidence that it is not appropriate to prosecute the juvenile as if the juvenile were an adult. [1997, c. 645, §4 (AMD).]

E-1. [2013, c. 28, §1 (RP).]

E-2. If the Juvenile Court binds a juvenile over to Superior Court and has directed the detention of the juvenile, if the juvenile attains 18 years of age and is being detained, the juvenile must be detained in an adult section of a jail. [2013, c. 28, §2 (AMD).]

F. The Juvenile Court shall bind over a child by entering an order finding probable cause, waiving jurisdiction and certifying the case for proceedings before the grand jury. The Juvenile Court shall enter written findings supporting its order finding probable cause and waiving jurisdiction. Proceedings concerning a juvenile who has been bound over to the Superior Court shall be conducted in the same manner and with the same powers and duties as if the juvenile were an adult. [1979, c. 681, §38 (AMD).]

G. In all prosecutions for subsequent crimes, any person bound over and convicted as an adult shall be proceeded against as if he were an adult. [1979, c. 512, §2 (NEW).]

[ 2013, c. 28, §§1, 2 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§6-10 (AMD). 1979, c. 512, §2 (AMD). 1979, c. 663, §115 (AMD). 1979, c. 681, §§3-5,38 (AMD). 1981, c. 470, §A33 (AMD). 1981, c. 619, §3 (AMD). 1987, c. 398, §2 (AMD). 1989, c. 502, §B16 (AMD). 1997, c. 645, §§2-5 (AMD). 2003, c. 706, §A1 (AMD). 2007, c. 475, §6 (AMD). 2013, c. 28, §§1, 2 (AMD).



15 §3102. Venue

Proceedings in cases brought under the provisions of section 3101 must be commenced in accordance with Rule 21 of the Maine Rules of Criminal Procedure. [1989, c. 741, §1 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1989, c. 741, §1 (AMD).



15 §3103. Juvenile crimes

1. Definition. The term "juvenile crime," as used in this Part, means the following offenses:

A. Conduct that, if committed by an adult, would be defined as criminal by Title 17-A, the Maine Criminal Code, or by any other criminal statute outside that code, including any rule or regulation under a statute, except for those provisions of Titles 12 and 29-A not specifically included in paragraphs E and F; [1995, c. 65, Pt. A, §45 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

B. Offenses involving illegal drugs or drug paraphernalia as follows:

(1) The possession of a useable amount of marijuana, as provided in Title 22, section 2383, unless the juvenile is authorized to possess marijuana for medical use pursuant to Title 22, chapter 558-C;

(2) The use or possession of drug paraphernalia as provided in Title 17-A, section 1111-A, subsection 4-B; and

(3) Illegal transportation of drugs by a minor as provided in Title 22, section 2389, subsection 2; [2011, c. 464, §3 (AMD).]

C. Offenses involving intoxicating liquor, as provided in Title 28-A, sections 2051 and 2052 and offenses involving refusal to provide proper identification as provided in Title 28-A, section 2087; [2003, c. 305, §2 (AMD).]

C-1. [1995, c. 470, §2 (RP).]

D. [2009, c. 93, §2 (RP).]

E. Offenses involving hunting or the operation or attempted operation of a watercraft, ATV or snowmobile while under the influence of intoxicating liquor or drugs, as defined in Title 12, section 10701, subsection 1, and offenses involving failing to aid an injured person or to report a hunting accident as defined in Title 12, section 11223; [2003, c. 414, Pt. B, §29 (AMD); 2003, c. 614, §9 (AFF).]

F. The criminal violation of operating a motor vehicle under the influence of intoxicating liquor or drugs or with an excessive alcohol level, as defined in Title 29-A, section 2411, and offenses defined in Title 29-A as Class B or C crimes; [2009, c. 447, §16 (AMD).]

G. A violation of section 393, subsection 1, paragraph C or section 393, subsection 1-A; and [2003, c. 688, Pt. A, §12 (RPR).]

H. If a juvenile has been convicted of a crime for a violation of a provision of Title 12 or 29-A not specifically included in paragraph E or F, willful refusal to pay a resulting fine or willful violation of the terms of a resulting administrative release or willful failure to comply with the terms of any other resulting court order. [2005, c. 328, §5 (AMD).]

[ 2011, c. 464, §3 (AMD) .]

2. Dispositional powers. All of the dispositional powers of the Juvenile Court provided in section 3314 apply to a juvenile who is adjudicated to have committed a juvenile crime, except that no commitment to a Department of Corrections juvenile correctional facility or period of confinement may be imposed for conduct described in subsection 1, paragraphs B and C.

[ 2007, c. 96, §1 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §11 (AMD). 1979, c. 663, §116 (AMD). 1979, c. 681, §§6,38 (AMD). 1981, c. 679, §§2-5 (AMD). 1983, c. 818, §2 (AMD). 1985, c. 214, §§1,2 (AMD). 1987, c. 45, §B3 (AMD). 1989, c. 445, §§1,2 (AMD). 1989, c. 599, §6 (AMD). 1989, c. 741, §2 (AMD). 1991, c. 516, §3 (AMD). 1995, c. 65, §§A45,46 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 470, §§2-4 (AMD). 1995, c. 679, §15 (AMD). 1997, c. 462, §§2-4 (AMD). 1997, c. 752, §6 (AMD). IB 1999, c. 1, §1 (AMD). 1999, c. 413, §1 (AMD). 2003, c. 305, §§1-3 (AMD). 2003, c. 410, §§5-7 (AMD). 2003, c. 414, §B29 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF). 2003, c. 688, §A12 (AMD). 2005, c. 328, §5 (AMD). 2007, c. 96, §1 (AMD). RR 2009, c. 2, §34 (COR). 2009, c. 93, §2 (AMD). 2009, c. 447, §16 (AMD). 2011, c. 464, §3 (AMD).



15 §3103-A. Provisions of Title 17-A, Part 1 made applicable

The following provisions of Title 17-A, Part 1 are applicable to juvenile crimes: [2013, c. 234, §8 (NEW).]

1. Chapter 1. Chapter 1, except section 1; section 2, subsections 3-C and 5-B; and sections 6, 8, 9 and 17;

[ 2013, c. 234, §8 (NEW) .]

2. Chapter 2. Chapter 2, except section 40;

[ 2013, c. 234, §8 (NEW) .]

3. Chapter 3. Chapter 3, except section 60; and

[ 2013, c. 234, §8 (NEW) .]

4. Chapter 5. Chapter 5.

[ 2013, c. 234, §8 (NEW) .]

SECTION HISTORY

2013, c. 234, §8 (NEW).



15 §3104. Jurisdiction conferred by general law

Nothing in this chapter shall be deemed to take away from the juvenile court any jurisdiction or duties conferred upon the court by general law, nor to take away from the District Court jurisdiction over offenses conferred on that court and not removed by this Part. [1977, c. 520, §1 (NEW).]

SECTION HISTORY

1977, c. 520, §1 (NEW).



15 §3105. Statute of limitations (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 664, §12 (NEW). 1987, c. 222, §1 (RP). 1987, c. 277, §1 (AMD). 1987, c. 769, §A53 (AMD).



15 §3105-A. Statute of limitations

1. Expiration of limitation; defense. It is a defense that prosecution was commenced after the expiration of the applicable period of limitations provided in this section, except that a prosecution for the juvenile crime of murder or criminal homicide in the first or 2nd degree may be commenced at any time. It is a defense that prosecution was commenced after the expiration of the applicable period of limitations provided in this section, except that if the victim had not attained 16 years of age at the time of the crime and the juvenile had attained 16 years of age, a prosecution for the juvenile crime of unlawful sexual contact under Title 17-A, former section 255 or section 255-A or gross sexual assault under Title 17-A, section 253 may be commenced at any time if the attorney for the State first presents evidence based on DNA, as defined in section 2136, to the court in a closed hearing that implicates the defendant in the crime by a preponderance of the evidence.

[ 2005, c. 87, §1 (AMD) .]

2. Limitations. Prosecution for juvenile crimes other than murder or criminal homicide in the first or 2nd degree are subject to the following periods of limitations.

A. A prosecution for conduct which, if committed by an adult, is a Class A, Class B or Class C crime, shall be commenced within 6 years after it is committed. [1987, c. 222, §2 (NEW).]

B. A prosecution for conduct which, if committed by an adult, is a Class D or Class E crime shall be commenced within 3 years after it is committed. [1987, c. 222, §2 (NEW).]

C. A prosecution for conduct specified in section 3103, subsection 1, paragraph B, C, E, F or H must be commenced within one year after it is committed. [2009, c. 93, §3 (AMD).]

[ 2009, c. 93, §3 (AMD) .]

3. Limitations not to run. The periods of limitations shall not run:

A. During any time when the accused is absent from the State, but in no event shall this provision extend the period of limitation otherwise applicable by more than 5 years; [1987, c. 222, §2 (NEW).]

B. During any time when a prosecution against the accused for the same juvenile crime based on the same conduct is pending in the Juvenile Court of this State; or [1987, c. 222, §2 (NEW).]

C. During any time when, notwithstanding that the court lacks jurisdiction for a reason stated in Title 17-A, section 10-A, subsection 1, an adult prosecution against the accused for the adult offense based on the same conduct is pending in the District Court or the Superior Court. [1987, c. 222, §2 (NEW).]

[ 1987, c. 222, §2 (NEW) .]

4. Commencement after dismissal. If a timely juvenile petition is dismissed for any error, defect, insufficiency or irregularity, a new prosecution for the same juvenile crime based on the same conduct may be commenced within 3 months after the dismissal, even though the period of limitation has expired at the time of the dismissal or will expire within the period of time.

[ 1987, c. 222, §2 (NEW) .]

5. Elements; commencement of prosecution. For purposes of this section:

A. A juvenile crime is committed when every element of the crime has occurred, or if the juvenile crime consists of a continuing course of conduct, at the time when the course of conduct or the defendant's complicity in the conduct is terminated; and [1987, c. 222, §2 (NEW).]

B. A prosecution is commenced when a juvenile petition is filed. [1987, c. 222, §2 (NEW).]

[ 1987, c. 222, §2 (NEW) .]

6. Lesser included crime; effect. The defense established by this section does not bar a conviction of a juvenile crime included in the juvenile crime charged, notwithstanding that the period of limitation has expired for the included juvenile crime, if, as to the juvenile crime charged, the period of limitation has not expired or there is no such period, and there is evidence which sustains an adjudication for the juvenile crime charged.

[ 1987, c. 222, §2 (NEW) .]

SECTION HISTORY

1987, c. 222, §2 (NEW). 1987, c. 769, §A54 (AMD). 1989, c. 445, §3 (AMD). 1995, c. 470, §5 (AMD). 2005, c. 87, §§1,2 (AMD). 2009, c. 93, §3 (AMD).






Chapter 505: ARREST AND DETENTION

15 §3201. Warrantless arrests

1. Warrantless arrests. Arrests without warrants of juveniles for juvenile crimes defined by section 3103, subsection 1, paragraphs A, E, F, G and H by law enforcement officers or private persons must be made pursuant to the provisions of Title 17-A, sections 15 and 16. For purposes of this section, a juvenile crime defined under section 3103, subsection 1, paragraph H is deemed a Class D or Class E crime. A law enforcement officer or private person may not arrest a juvenile for a juvenile crime defined by section 3103, subsection 1, paragraph B or C.

[ 2009, c. 93, §4 (AMD) .]

2. Contact police or sheriff. Any private person who makes an arrest without a warrant pursuant to this section shall immediately contact the police or sheriff's department whose responsibility it shall be to immediately take charge of the juvenile.

[ 1977, c. 520, §1 (NEW) .]

3. Enforcement of other juvenile crimes. A law enforcement officer who has probable cause to believe that a juvenile crime, as defined by section 3103, subsection 1, paragraph B or C has been committed may request that the juvenile provide the officer with reasonably credible evidence of the juvenile's name, address and date of birth. The evidence may consist of oral representations by the juvenile. If the juvenile furnishes the officer with evidence of the juvenile's name, address and date of birth and the evidence does not appear to be reasonably credible, the officer shall attempt to verify the evidence as quickly as is reasonably possible. During the period the verification is being attempted, the officer may require the juvenile to remain present for a period not to exceed 2 hours. The officer may not arrest the juvenile for the juvenile crime defined by section 3103, subsection 1, paragraph B or C.

After informing the juvenile of the provisions of this subsection, the officer may arrest the juvenile for conduct that, if committed by an adult, would be considered criminal as described in Title 17-A, section 17, subsection 2 if the juvenile intentionally refuses to furnish any evidence of the juvenile's correct name, address or date of birth, or if, after attempting to verify the evidence as provided for in this subsection, the officer has probable cause to believe that the juvenile has intentionally failed to provide reasonably credible evidence of the juvenile's name, address or date of birth.

[ 2005, c. 328, §7 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 681, §§7,8 (AMD). 1987, c. 277, §2 (AMD). 1989, c. 445, §4 (AMD). 1995, c. 470, §6 (AMD). 2003, c. 305, §4 (AMD). 2005, c. 328, §§6,7 (AMD). 2009, c. 93, §4 (AMD).



15 §3202. Arrest warrants for juveniles

An arrest warrant for a juvenile must be issued in the manner provided by Rule 4 of the Maine Rules of Criminal Procedure, except that affidavits alone must be presented and a petition is not necessary. Following arrest, the juvenile is subject to the procedures specified in sections 3203-A and 3301. [2005, c. 328, §8 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 681, §9 (RPR). 2001, c. 4, §1 (AMD). 2005, c. 328, §8 (AMD).



15 §3203. Arrested juveniles, release or detention, notification (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§13-19 (AMD). 1979, c. 127, §118 (AMD). 1979, c. 373, §1 (AMD). 1979, c. 512, §3 (AMD). 1979, c. 681, §§10-13 (AMD). 1981, c. 392, §§2,3 (AMD). 1983, c. 581, §1 (AMD). 1985, c. 439, §8 (RP).



15 §3203-A. Arrested juveniles; release; detention; notification

1. Notification of a juvenile community corrections officer. A juvenile community corrections officer receives notification under the following circumstances.

A. When, in the judgment of a law enforcement officer, Juvenile Court proceedings should be commenced against a juvenile, but detention is not necessary, the law enforcement officer shall notify a juvenile community corrections officer as soon as possible after such a determination is made; but if the juvenile has been arrested, the law enforcement officer shall notify the juvenile community corrections officer within 12 hours following the arrest. [1999, c. 624, Pt. B, §3 (AMD).]

A-1. If the law enforcement officer determines that detention is not necessary but the officer is unable to immediately return the juvenile to the custody of the juvenile's legal custodian or another suitable person, the officer, with the juvenile's consent, may deliver the juvenile to any public or private agency that provides nonsecure services to juveniles, including an agency that provides attendant care. [1999, c. 624, Pt. B, §3 (AMD).]

B. When, in the judgment of a law enforcement officer, a juvenile should be detained prior to the juvenile's initial appearance in juvenile court, the law enforcement officer shall immediately notify a juvenile community corrections officer.

(1) Detention under this section must be requested by the law enforcement officer within 2 hours after the juvenile's arrest or the juvenile must be released.

(2) After the law enforcement officer notifies the juvenile community corrections officer and requests detention, the juvenile community corrections officer shall order the conditional or unconditional release or shall effect a detention placement within 12 hours following the juvenile's arrest. [1999, c. 624, Pt. B, §3 (AMD).]

B-1. If, in the judgment of a law enforcement officer, immediate secure detention is required to prevent a juvenile from imminently inflicting bodily harm on others or the juvenile, the officer may refer the juvenile for temporary, emergency detention in a jail or other secure facility intended or primarily used for the detention of adults approved pursuant to subsection 7, paragraph A or a facility approved pursuant to subsection 7, paragraph B, prior to notifying a juvenile community corrections officer. Such a facility may detain the juvenile for up to 2 hours on an emergency basis, as long as the law enforcement officer immediately notifies the juvenile community corrections officer and requests authorization to detain the juvenile beyond the term of the temporary, emergency detention pursuant to paragraph B. The juvenile community corrections officer may, if continued emergency detention is required to prevent the juvenile from imminently inflicting bodily harm on others or the juvenile, authorize temporary emergency detention in that facility for an additional 4 hours. Following any temporary emergency detention, the juvenile community corrections officer shall order the conditional or unconditional release of a juvenile or shall effect a detention placement. Except as otherwise provided by law, any detention beyond 6 hours must be in a placement other than a facility intended or primarily used for the detention of adults and must be authorized by a juvenile community corrections officer. It is the responsibility of the law enforcement officer to remain at the facility until the juvenile community corrections officer has released the juvenile or has authorized detention. [1999, c. 624, Pt. B, §3 (AMD).]

C. In cases under Title 5, section 200-A, the law enforcement officer shall immediately notify the juvenile community corrections officer and the Department of the Attorney General. In all other cases the law enforcement officer shall immediately notify the juvenile community corrections officer if the law enforcement officer believes that immediate secure detention is required. If the juvenile community corrections officer determines not to order the detention or continued detention of the juvenile, the community corrections officer shall inform the law enforcement officer and the attorney for the State prior to the juvenile's release. The attorney for the State, with or without a request from a law enforcement officer, shall consider the facts of the case, consult with the juvenile community corrections officer who made the initial determination, consider standards for detention under subsection 4, paragraph C and subsection 4, paragraph D, subparagraphs (1) to (6) and may order detention or continued detention of the juvenile under the same or any authorized conditions pending the juvenile's initial appearance before the court. If detention or continued detention is ordered, the detention placement must be made by the juvenile community corrections officer within 12 hours following the juvenile's arrest. [1999, c. 624, Pt. B, §3 (AMD).]

[ 1999, c. 624, Pt. B, §3 (AMD) .]

2. Notification of legal custodian. A legal custodian shall receive notification under the following circumstances.

A. When a juvenile is arrested, the law enforcement officer or the juvenile community corrections officer shall notify the legal custodian of the juvenile without unnecessary delay and inform the legal custodian of the juvenile's whereabouts, the name and telephone number of the juvenile community corrections officer who has been contacted and, if a juvenile has been placed in a secure juvenile detention facility, that a detention hearing will be held within 48 hours following this placement, excluding Saturday, Sunday and legal holidays. Notwithstanding this provision, if a juvenile has been placed in a secure detention facility pursuant to subsection 7, paragraph B-5, the law enforcement officer or the juvenile community corrections officer shall notify the legal custodian that a detention hearing will be held within 24 hours following this placement, excluding Saturday, Sunday and legal holidays. [1999, c. 624, Pt. A, §1 (AMD).]

B. Notification required by paragraph A may be made to a person of sufficient maturity with whom the juvenile is residing if the juvenile's legal custodian cannot be located. [1985, c. 439, §9 (NEW).]

[ 1999, c. 624, Pt. A, §1 (AMD) .]

2-A. Questioning. When a juvenile is arrested, no law enforcement officer may question that juvenile until:

A. A legal custodian of the juvenile is notified of the arrest and is present during the questioning; [1987, c. 367, (NEW).]

B. A legal custodian of the juvenile is notified of the arrest and gives consent for the questioning to proceed without the custodian's presence; or [1987, c. 367, (NEW).]

C. The law enforcement officer has made a reasonable effort to contact the legal custodian of the juvenile, cannot contact the custodian and seeks to question the juvenile about continuing or imminent criminal activity. [1987, c. 367, (NEW).]

[ 1987, c. 367, (NEW) .]

3. Law enforcement officer's report. An officer who notifies a juvenile community corrections officer pursuant to subsection 1, paragraph A or B shall file a brief written report with the juvenile community corrections officer, stating the juvenile's name, date of birth and address; the name and address of the juvenile's legal custodian; and the facts that led to the notification, including the offense that the juvenile is alleged to have committed. The report must contain sufficient information to establish the jurisdiction of the Juvenile Court.

A report of a notification pursuant to subsection 1 must be filed within 24 hours of the notification, excluding nonjudicial days. If a juvenile community corrections officer orders the conditional release of a juvenile and a report of the notification is not filed with the juvenile community corrections officer within 15 days, excluding nonjudicial days, the juvenile community corrections officer shall review the conditions imposed at the time of the release. Following the review, the juvenile community corrections officer may lessen or eliminate the conditions.

The date on which the report is received by the juvenile community corrections officer is the date of referral to the juvenile community corrections officer for an intake assessment.

[ 1999, c. 624, Pt. B, §4 (AMD) .]

4. Release or detention ordered by juvenile community corrections officer. The release or detention of a juvenile may be ordered by a juvenile community corrections officer as follows.

A. Upon notification from a law enforcement officer, a juvenile community corrections officer shall direct the release or detention of a juvenile pending that juvenile's initial appearance before the court. If a juvenile is released unconditionally, whether by a law enforcement officer without notification to a juvenile community corrections officer or by a juvenile community corrections officer, and the law enforcement officer subsequently acquires information that makes detention or conditional release necessary, the law enforcement officer may apply to the court for a warrant of arrest. Following the arrest of the juvenile, the law enforcement officer immediately shall notify the juvenile community corrections officer. The juvenile community corrections officer shall direct the unconditional or conditional release of the juvenile or order the juvenile detained in accordance with paragraphs C and D. [1999, c. 624, Pt. B, §5 (AMD).]

B. Release may be unconditional or conditioned upon the juvenile's promise to appear for subsequent official proceedings or, if a juvenile can not appropriately be released on one of these 2 bases, upon the least onerous of the following conditions, or combination of conditions, necessary to ensure the juvenile's appearance or to ensure the protection of the community or any member of the community, including the juvenile:

(1) Upon the written promise of the juvenile's legal custodian to produce the juvenile for subsequent official proceedings or at any place or time when so ordered by the juvenile community corrections officer or the Juvenile Court;

(2) Upon the juvenile's voluntary agreement to placement in the care of a responsible person or organization, including one providing attendant care;

(3) Upon prescribed conditions, reasonably related to securing the juvenile's presence at subsequent official proceedings or at any place or time when so ordered by the juvenile community corrections officer or the court, restricting the juvenile's activities, associations, residence or travel;

(4) Upon such other prescribed conditions as may be reasonably related to securing the juvenile's presence at subsequent official proceedings or at any place or time when so ordered by the juvenile community corrections officer or the court; or

(5) Upon prescribed conditions, reasonably related to ensuring the protection of the community or any member of the community, including the juvenile.

Upon imposition of any condition of release described in subparagraph (2), (3), (4) or (5), the juvenile community corrections officer shall provide the juvenile with a copy of the condition imposed, inform the juvenile of the consequences applicable to violation of the condition and inform the juvenile of the right to have the condition reviewed by the Juvenile Court pursuant to subsection 10. [1999, c. 624, Pt. B, §5 (AMD).]

C. Detention, if ordered, must be in the least restrictive residential setting that will serve the purposes of the Maine Juvenile Code as provided in section 3002 and one of the following purposes of detention:

(1) To ensure the presence of the juvenile at subsequent court proceedings;

(2) To provide physical care for a juvenile who can not return home because there is no parent or other suitable person willing and able to supervise and care for the juvenile adequately;

(3) To prevent the juvenile from harming or intimidating any witness or otherwise threatening the orderly progress of the court proceedings;

(4) To prevent the juvenile from inflicting bodily harm on others; or

(5) To protect the juvenile from an immediate threat of bodily harm. [1999, c. 624, Pt. B, §5 (AMD).]

D. Detention of a juvenile in a detention facility may be ordered by the Juvenile Court or a juvenile community corrections officer when there is probable cause to believe the juvenile:

(1) Has committed an act that would be murder or a Class A, Class B or Class C crime if committed by an adult;

(2) Has refused to participate voluntarily in a conditional release placement or is incapacitated to the extent of being incapable of participating in a conditional release placement;

(3) Has intentionally or knowingly violated a condition imposed as part of conditional release on a pending offense or has committed an offense subsequent to that release that would be a crime if committed by an adult;

(4) Has committed the juvenile crime that would be escape if the juvenile was an adult;

(5) Has escaped from a facility to which the juvenile had been committed pursuant to an order of adjudication or is absent without authorization from a prior placement by a juvenile community corrections officer or the Juvenile Court; or

(6) Has a prior record of failure to appear in court when so ordered or summonsed by a law enforcement officer, juvenile community corrections officer or the court or has stated the intent not to appear.

If, in the judgment of the juvenile community corrections officer, based on an assessment of risk, or in the judgment of the Juvenile Court, it is not necessary or appropriate to detain a juvenile who satisfies the criteria for detention, the juvenile community corrections officer or the Juvenile Court may order the placement of the juvenile in the juvenile's home or in an alternative facility or service, such as a group home, emergency shelter, foster placement or attendant care, subject to specific conditions, including supervision by a juvenile community corrections officer or a designated supervisor. Such a placement is considered a conditional release.

Detention may not be ordered when either unconditional or conditional release is appropriate. [1999, c. 624, Pt. B, §5 (AMD).]

E. If a juvenile community corrections officer or an attorney for the State orders a juvenile detained, the juvenile community corrections officer who ordered the detention or the attorney for the State who ordered the detention shall petition the Juvenile Court for a review of the detention in time for the detention hearing to take place within the time required by subsection 5, unless the juvenile community corrections officer who ordered the detention or the attorney for the State who ordered the detention has ordered the release of the juvenile. The juvenile community corrections officer who ordered the detention or the attorney for the State who ordered the detention may order the release of the juvenile anytime prior to the detention hearing. If the juvenile is so released, a detention hearing may not be held. [2001, c. 471, Pt. A, §21 (RPR).]

F. Conditional release or detention may not be ordered for a juvenile for conduct described in section 3103, subsection 1, paragraph B or C. [2005, c. 328, §9 (NEW).]

[ 2005, c. 328, §9 (AMD) .]

4-A. Probable cause determination. Except in a bona fide emergency or other extraordinary circumstance, when a juvenile arrested without a warrant for a juvenile crime or a violation of conditional release is not released from custody or does not receive a detention hearing within 48 hours after arrest, including Saturdays, Sundays and legal holidays, a Juvenile Court Judge or justice of the peace shall determine, within that time period, whether there is probable cause to believe that the juvenile has committed a juvenile crime unless it has already been determined by a Juvenile Court Judge or justice of the peace that there is probable cause to believe that the juvenile has committed a juvenile crime. Evidence presented to establish such probable cause may include affidavits and other reliable hearsay evidence as permitted by the Juvenile Court Judge or justice of the peace. If the evidence does not establish such probable cause, the Juvenile Court Judge or justice of the peace shall order the juvenile's discharge from detention.

[ 2005, c. 328, §10 (AMD) .]

5. Detention hearing. Upon petition by a juvenile community corrections officer who ordered the detention or an attorney for the State who ordered the detention, the Juvenile Court shall review the decision to detain a juvenile within 48 hours following the detention, excluding Saturday, Sunday and legal holidays, except that if a juvenile is detained pursuant to subsection 7, paragraph B-5, the Juvenile Court shall review the decision to detain the juvenile within 24 hours following the detention, excluding Saturday, Sunday and legal holidays.

A. A detention hearing must precede and must be separate from a bind-over or adjudicatory hearing. Evidence presented at a detention hearing may include testimony, affidavits and other reliable hearsay evidence as permitted by the court and may be considered in making any determination in that hearing. [1999, c. 127, Pt. A, §32 (RPR); 1999, c. 260, Pt. A, §5 (RPR).]

B. Following a detention hearing, a court shall order a juvenile's release, in accordance with subsection 4, unless it finds, by a preponderance of the evidence, that continued detention is necessary to meet one of the purposes of detention provided in that subsection. The Juvenile Court shall ensure, by appropriate order, that any such continued detention is otherwise in accordance with the requirements of subsection 4. The court may order that detention be continued pending further appearances before the court or pending conditional release to a setting satisfactory to the juvenile community corrections officer. [2003, c. 706, Pt. A, §2 (AMD).]

C. Continued detention or conditional release may not be ordered unless a Juvenile Court Judge or justice of the peace has determined pursuant to subsection 4-A or the Juvenile Court determines at the detention hearing that there is probable cause to believe that the juvenile has committed a juvenile crime. [2003, c. 706, Pt. A, §3 (AMD).]

D. When a court orders detention or a conditional release that authorizes, even temporarily, the juvenile's removal from the juvenile's home, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders detention or a conditional release, which continues to be governed by the other provisions of this section. [2001, c. 696, §1 (NEW).]

[ 2003, c. 706, Pt. A, §§2, 3 (AMD) .]

6. Availability of judges. The Chief Judge of the District Court shall provide that a Juvenile Court Judge is available to preside at the detention hearing, described in subsection 5, on all days except Saturdays, Sundays and legal holidays.

[ 1993, c. 675, Pt. B, §13 (AMD) .]

7. Restriction on place of detention. The following restrictions are placed on the facilities in which a juvenile may be detained.

A. A juvenile may be detained in a jail or other secure detention facility intended for use or primarily used for the detention of adults only when the serving facility:

(1) Contains an area where juveniles are under direct staff observation at all times, in a separate section for juveniles that complies with mandatory sight and sound separation standards established by the Department of Corrections pursuant to Title 34-A, section 1208;

(2) Provides for no regular contact between the juveniles with the adult detainees or inmates; and

(3) Has an adequate staff to provide direct observation and supervise the juvenile's activities at all times during emergency detention.

Juveniles detained in adult-serving facilities may be placed only in the separate juvenile sections that comply with mandatory separation standards established by the Department of Corrections pursuant to Title 34-A, section 1208, unless the juvenile is held in an adult section of a facility under section 3205, subsection 2 or is bound over as an adult and held in an adult section of a facility pursuant to section 3101, subsection 4, paragraph E-2. [2013, c. 28, §3 (AMD).]

B. A juvenile may be held in custody or detention in any detention facility approved or operated by the Department of Corrections exclusively for juveniles or a temporary holding resource that provides secure supervision approved by the Department of Corrections, pending the juvenile's release or hearing in the Juvenile Court. [1991, c. 493, §11 (AMD).]

B-1. [1997, c. 752, §10 (RP).]

B-2. [1997, c. 752, §11 (RP).]

B-3. [1995, c. 155, §3 (RP).]

B-4. The State is responsible for all physically restrictive juvenile detention statewide, except that the detention for up to 6 hours provided under subsection 1 remains the responsibility of the counties. At the discretion of the sheriff, if the requirements of paragraph B-5 are met, a county may assume responsibility for the detention of a juvenile for up to 48 hours, excluding Saturdays, Sundays and legal holidays. Upon mutual agreement of the Commissioner of Corrections and the sheriff and upon terms mutually agreeable to them, a juvenile may be detained by a county for a longer period of time in an approved detention facility or temporary holding resource complying with paragraph B. Any detention of a juvenile by a county must be in a section of a jail or other secure detention facility in compliance with paragraph A or in an approved detention facility or temporary holding resource in compliance with paragraph B. This paragraph does not apply to a juvenile who is held in an adult section of a jail pursuant to section 3101, subsection 4, paragraph E-2 or section 3205, subsection 2. [2013, c. 28, §4 (AMD).]

B-5. If the juvenile community corrections officer who ordered the detention or the attorney for the State who ordered the detention determines there is no reasonable alternative, a juvenile may be detained in a jail or other secure detention facility intended or primarily used for the detention of adults for up to 48 hours, excluding Saturday, Sunday and legal holidays, if:

(1) The facility meets the requirements of paragraph A;

(2) The facility is not located in a standard metropolitan statistical area and meets the statutory criteria contained in the federal Juvenile Justice and Delinquency Prevention Act of 1974, 42 United States Code, Section 5601; and

(3) The juvenile is detained only to await a detention hearing pursuant to subsection 5 or section 3314, subsection 2. [2009, c. 93, §7 (AMD).]

C. [2013, c. 28, §5 (RP).]

D. [2013, c. 28, §6 (RP).]

[ 2013, c. 28, §§3-6 (AMD) .]

7-A. Nonsecure custody in secure detention facility. Notwithstanding other provisions of this Part, a juvenile may be held for up to 12 hours in nonsecure custody in a building housing a jail or other secure detention facility intended or primarily used for the detention of adults if the following criteria are met:

A. The area where the juvenile is held is an unlocked, multipurpose area not designed or intended for use as a residential area, such as a lobby, office or interrogation room which is not designated, set aside or used as a secure detention area or is not a part of such an area, or if a secure area, is used only for processing purposes; [1989, c. 925, §8 (NEW).]

B. The juvenile is not physically secured to a cuffing rail or other stationary object during the period of custody in the facility; [1989, c. 925, §8 (NEW).]

C. Use of the area is limited to providing nonsecure custody only long enough and for the purposes of identification, investigation, processing, release to parents, or arranging transfer to an appropriate juvenile facility or to court; and [1989, c. 925, §8 (NEW).]

D. The juvenile is under continuous visual supervision by a law enforcement officer or facility staff person. [1989, c. 925, §8 (NEW).]

[ 1989, c. 925, §8 (NEW) .]

7-B. Separate nonsecure custody; detention. When a juvenile who is being held in nonsecure custody or is being detained pursuant to this section is transported to or from court or to or from a juvenile facility or is being held in a court holding area awaiting court proceedings, the juvenile must be separated by sight and sound from any adult detainee.

[ 2007, c. 96, §2 (NEW) .]

8. Detention. In the event that the court orders detention, after detention hearing in accordance with subsection 5, paragraph B, a petition shall be filed within 10 days from the date of detention, unless the time is extended by the court by further order for good cause shown. In the event a petition is not so filed, then detention shall be terminated and the juvenile discharged from detention.

[ 1989, c. 744, §4 (AMD) .]

9. Violation of conditions of release. Upon notification that a juvenile has intentionally or knowingly violated a condition of release, whether imposed by a court or a juvenile community corrections officer, a juvenile community corrections officer or a law enforcement officer may apply to the Juvenile Court for a warrant of arrest.

A law enforcement officer or juvenile community corrections officer having probable cause to believe that a juvenile has violated a condition of release may arrest the juvenile without a warrant.

Following the arrest of a juvenile by a law enforcement officer for violation of a condition of release, the law enforcement officer shall immediately notify the juvenile community corrections officer. The juvenile community corrections officer shall either direct the release of the juvenile with or without imposing different or additional conditions for release of the juvenile or shall revoke release and order the juvenile detained in accordance with subsection 4, paragraphs C and D.

If different or additional conditions of release are imposed, the juvenile may request the Juvenile Court to review the conditions pursuant to subsection 10. The review of additional or different conditions must include a hearing to determine if the preponderance of the evidence indicates that the juvenile intentionally or knowingly violated a condition of release.

If detention is ordered, the provisions of subsections 4-A and 5 apply.

[ 2003, c. 180, §5 (AMD) .]

10. Juvenile Court to review for abuse of discretion. Upon the request of a juvenile or legal custodian, the Juvenile Court shall, at the juvenile's first appearance or within 7 days, review for abuse of discretion, any condition of release imposed pursuant to subsection 4, paragraph B, subparagraph (2), (3), (4) or (5).

[ 1989, c. 741, §9 (AMD) .]

11. Review of order. Upon petition by a juvenile community corrections officer, an attorney for the State or a juvenile and after notice and upon a showing of changed circumstances or upon the discovery of new and significant information, the Juvenile Court may review an order for detention, conditional release or unconditional release and may enter a new order in accordance with this section.

[ 2005, c. 488, §1 (AMD) .]

SECTION HISTORY

1985, c. 439, §9 (NEW). 1985, c. 737, §A37 (AMD). 1987, c. 367, (AMD). 1987, c. 398, §§3-8 (AMD). 1987, c. 698, §§2,3 (AMD). 1989, c. 231, §1 (AMD). 1989, c. 318, (AMD). 1989, c. 741, §§3-9 (AMD). 1989, c. 744, §§3,4 (AMD). 1989, c. 925, §§4-8 (AMD). 1991, c. 39, (AMD). 1991, c. 493, §§4-16 (AMD). 1991, c. 824, §A24 (AMD). 1993, c. 162, §1 (AMD). 1993, c. 238, §1 (AMD). 1993, c. 354, §§1-5 (AMD). 1993, c. 675, §B13 (AMD). 1995, c. 155, §§1-3 (AMD). 1995, c. 647, §§1,2 (AMD). 1997, c. 24, §§RR1-3 (AMD). 1997, c. 393, §B6 (AMD). 1997, c. 393, §B7 (AFF). 1997, c. 645, §6 (AMD). 1997, c. 645, §§6-8 (AMD). 1997, c. 645, §7 (AMD). 1997, c. 645, §8 (AMD). 1997, c. 752, §§7-13 (AMD). 1999, c. 127, §A32 (AMD). 1999, c. 260, §§A1-5 (AMD). 1999, c. 531, §J1 (AMD). 1999, c. 624, §§A1-5,B3-6 (AMD). 2001, c. 471, §A21 (AMD). 2001, c. 696, §1 (AMD). 2003, c. 180, §§3-6 (AMD). 2003, c. 706, §§A2,3 (AMD). 2005, c. 328, §§9-11 (AMD). 2005, c. 488, §1 (AMD). 2005, c. 507, §5 (AMD). 2007, c. 96, §2 (AMD). 2009, c. 93, §§5-7 (AMD). 2013, c. 28, §§3-6 (AMD).



15 §3204. Statements not admissible in evidence

Statements of a juvenile or of a juvenile's parents, guardian or legal custodian made to a juvenile community corrections officer during the course of a preliminary investigation or made to a community resolution team under section 3301 are not admissible in evidence at an adjudicatory hearing against that juvenile if a petition based on the same facts is later filed. [1999, c. 624, Pt. B, §7 (AMD).]

Statements of a juvenile or of a juvenile's parents, guardian or legal custodian made during the course of screening and assessment for participation in a juvenile drug treatment court program if made to a juvenile community corrections officer or to another person reporting on or supervising the juvenile in connection with the program are not admissible in evidence at an adjudicatory or probation violation hearing against that juvenile if a petition or motion to revoke probation based on the same facts is the subject of the hearing. [1999, c. 624, Pt. B, §7 (NEW).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §20 (RPR). 1979, c. 681, §14 (AMD). 1985, c. 439, §10 (AMD). 1989, c. 741, §10 (AMD). 1997, c. 421, §A1 (AMD). 1999, c. 624, §B7 (AMD).



15 §3205. Juvenile in adult-serving jail

1. Generally. A juvenile may not be committed to or detained or confined in a jail or other secure detention facility intended or primarily used for the detention of adults, except when bound over as an adult and as provided in section 3101, subsection 4, paragraph E-2, or as provided in section 3203-A, subsection 1, paragraph B-1 or section 3203-A, subsection 7. A juvenile who is detained in a jail or other secure detention facility intended or primarily used for the detention of adults may be detained only in a section of a facility that meets the requirements of section 3203-A, subsection 7, paragraph A, unless bound over as an adult and held in an adult section of a facility pursuant to section 3101, subsection 4, paragraph E-2.

[ 2013, c. 28, §7 (AMD) .]

2. Exception. Subsection 1 applies to any person who has not attained 18 years of age or is considered a juvenile by virtue of section 3101, subsection 2, paragraph D except that:

A. If the person has attained 18 years of age, or has been convicted as an adult in another jurisdiction, any detention pursuant to section 3203-A and any confinement pursuant to section 3314, subsection 1, paragraph H or section 3314, subsection 7 may be, upon the order of a court, in an adult section of a jail or other secure detention facility intended or primarily used for the detention of adults and may extend beyond the time limits set out in section 3203-A; and [2009, c. 93, §8 (NEW).]

B. If the person has attained 21 years of age or has been convicted as an adult in another jurisdiction and has attained 18 years of age, any detention pursuant to section 3203-A and any confinement pursuant to section 3314, subsection 1, paragraph H or section 3314, subsection 7 must be in an adult section of a jail or other secure detention facility intended or primarily used for the detention of adults and may extend beyond the time limits set out in section 3203-A. [2013, c. 28, §8 (AMD).]

[ 2013, c. 28, §8 (AMD) .]

SECTION HISTORY

1989, c. 571, §A2 (NEW). 1989, c. 925, §9 (AMD). 1991, c. 493, §17 (RPR). 1997, c. 24, §RR4 (AMD). 1997, c. 752, §14 (AMD). 1999, c. 624, §A6 (AMD). 2005, c. 507, §§6, 7 (AMD). 2007, c. 196, §1 (AMD). 2009, c. 93, §8 (AMD). 2013, c. 28, §§7, 8 (AMD).



15 §3206. Detention of juveniles

A person under 18 years of age who is arrested for a crime defined under Title 12 or Title 29-A that is not a juvenile crime as defined in section 3103 is not subject to chapter 105-A and may not be detained unless a juvenile community corrections officer has been notified within 2 hours after the person's arrest and the juvenile community corrections officer or attorney for the State has approved the detention. Section 3203-A, subsection 7, paragraphs A and B governing the facilities in which juveniles may be detained apply to any detention of such a juvenile following arrest, and section 3203-A, subsection 4, paragraph C applies to the decision whether to release or further detain the juvenile. [2013, c. 424, Pt. B, §4 (AMD).]

SECTION HISTORY

2003, c. 180, §7 (NEW). 2005, c. 507, §8 (AMD). 2011, c. 336, §2 (AMD). 2013, c. 424, Pt. B, §4 (AMD).






Chapter 507: PETITION, ADJUDICATION AND DISPOSITION

15 §3301. Preliminary investigation, informal adjustment and petition initiation

1. Preliminary investigation. When a juvenile accused of having committed a juvenile crime is referred to a juvenile community corrections officer, the juvenile community corrections officer shall, except in cases in which an investigation is conducted pursuant to Title 5, section 200-A, conduct a preliminary investigation to determine whether the interests of the juvenile or of the community require that further action be taken.

On the basis of the preliminary investigation, the juvenile community corrections officer shall:

A. Decide that action requiring ongoing supervision is not required either in the interests of the public or of the juvenile; [1999, c. 260, Pt. A, §6 (AMD).]

B. Make whatever informal adjustment is practicable without a petition; or [1981, c. 679, §6 (AMD).]

C. Request a petition to be filed. [1977, c. 520, §1 (NEW).]

[ 1999, c. 624, Pt. B, §8 (AMD) .]

2. No further action.

[ 1977, c. 664, §21 (RP) .]

3. Informal adjustment.

[ 1977, c. 664, §21 (RP) .]

4. Request for filing of petition.

[ 1977, c. 664, §21 (RP) .]

5. Juvenile community corrections officer alternatives. On the basis of the preliminary investigation, the juvenile community corrections officer shall choose one of the following alternatives:

A. Decide that action requiring ongoing supervision is not required either in the interests of the public or of the juvenile. If the juvenile community corrections officer determines that the facts in the report prepared for the community corrections officer by the referring officer pursuant to section 3203-A, subsection 3 are sufficient to file a petition, but in the community corrections officer's judgment the interest of the juvenile and the public will be served best by providing the juvenile with services voluntarily accepted by the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated, the juvenile community corrections officer may refer the juvenile for that care and treatment and not request that a petition be filed; [1999, c. 624, Pt. B, §9 (AMD).]

B. Make whatever informal adjustment is practicable without a petition. The juvenile community corrections officer may effect whatever informal adjustment is agreed to by the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated, including a restitution contract with the victim of the crime and the performance of community service. Informal adjustments may extend no longer than 6 months and may not be commenced unless:

(1) The juvenile community corrections officer determines that the juvenile and the juvenile's parents, guardian or legal custodian, if the juvenile is not emancipated, were advised of their constitutional rights, including the right to an adjudicatory hearing, the right to be represented by counsel and the right to have counsel appointed by the court if indigent;

(2) The facts establish prima facie jurisdiction, except that any admission made in connection with this informal adjustment may not be used in evidence against the juvenile if a petition based on the same facts is later filed; and

(3) Written consent to the informal adjustment is obtained from the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated; [1999, c. 624, Pt. B, §9 (AMD).]

C. If the juvenile community corrections officer determines that the facts are sufficient for the filing of a petition, the juvenile community corrections officer shall request the prosecuting attorney to file a petition; or [1999, c. 624, Pt. B, §9 (AMD).]

D. If the juvenile community corrections officer makes a determination pursuant to paragraph A or B, the community corrections officer shall notify the juvenile and the juvenile's parents, guardian or legal custodian at least 2 weeks prior to the date for which they are summonsed. [1999, c. 624, Pt. B, §9 (AMD).]

[ 1999, c. 624, Pt. B, §9 (AMD) .]

5-A. Community resolution teams.

[ 2007, c. 96, §3 (RP) .]

6. Review by attorney for the State. If the juvenile community corrections officer decides not to request the attorney for the State to file a petition, the juvenile community corrections officer shall inform the attorney for the State, the complainant, the law enforcement officer and the victim of the decision and of the reasons for the decision as soon as practicable. The juvenile community corrections officer shall advise the complainant, the law enforcement officer and the victim that they may submit their complaint to the attorney for the State for review.

If the juvenile community corrections officer makes a determination pursuant to subsection 5, paragraph A or B and decides not to request the attorney for the State to file a petition for a violation of Title 22, section 2389, subsection 2 or Title 28-A, section 2052, the juvenile community corrections officer shall inform the Secretary of State of the violation. The Secretary of State shall suspend for a period of 30 days that juvenile's license or permit to operate a motor vehicle, right to operate a motor vehicle and right to apply for and obtain a license. After the suspension is terminated, any record of the suspension is confidential and may be released only to a law enforcement officer or the courts for prosecution of violations of Title 29-A, section 2412-A.

The attorney for the State on that attorney's own motion or upon receiving a request for review by the law enforcement officer, the complainant or the victim, shall consider the facts of the case, consult with the juvenile community corrections officer who made the initial decision and then make a final decision as to whether to file the petition. The attorney for the State shall notify the juvenile community corrections officer of the final decision within 30 days of being informed by the juvenile community corrections officer of the initial decision. If a juvenile community corrections officer has not yet made an initial decision, the attorney for the State may file a petition at any time more than 30 days after the juvenile community corrections officer has been given notice pursuant to section 3203-A.

[ 2011, c. 580, §1 (AMD) .]

6-A. Records confidential. Except as otherwise provided in this Title, information contained in records pertaining to a juvenile against whom a juvenile petition has not been filed is confidential unless the juvenile, and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated, has given informed written consent to the disclosure of the records.

This subsection does not preclude the release of the identity of a juvenile on conditional release pursuant to section 3203-A or on informal adjustment pursuant to this section to a criminal justice agency for the administration of juvenile criminal justice or to the Department of Health and Human Services if necessary to carry out the statutory functions of that agency.

[ 2005, c. 487, §1 (AMD) .]

7. Nonapplication of section. Except for subsection 6-A, the provisions of this section do not apply to a juvenile charged with either of the juvenile crimes defined in section 3103, subsection 1, paragraph E or F, and a petition may be filed without recommendation by a juvenile community corrections officer. The provisions of section 3203-A apply in the case of a juvenile charged with either of the juvenile crimes defined in section 3103, subsection 1, paragraph E or F.

[ 2005, c. 507, §9 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§21,22 (AMD). 1979, c. 127, §119 (AMD). 1979, c. 681, §15 (AMD). 1981, c. 204, §1 (AMD). 1981, c. 392, §§4,5 (AMD). 1981, c. 679, §§6,7 (AMD). 1985, c. 439, §11 (AMD). 1985, c. 737, §A38 (AMD). 1989, c. 502, §A41 (AMD). 1989, c. 599, §7 (AMD). 1997, c. 350, §1 (AMD). 1997, c. 421, §§A2,3 (AMD). 1997, c. 645, §9 (AMD). 1999, c. 167, §1 (AMD). 1999, c. 260, §§A6-8 (AMD). 1999, c. 266, §§1-3 (AMD). 1999, c. 624, §§B8-12 (AMD). 1999, c. 790, §A54 (AFF). 2003, c. 305, §5 (AMD). 2005, c. 487, §1 (AMD). 2005, c. 507, §9 (AMD). 2007, c. 96, §3 (AMD). 2007, c. 196, §2 (AMD). 2011, c. 580, §1 (AMD).



15 §3301-A. School safety

1. Sharing information. Nothing in this Part precludes a law enforcement officer or criminal justice agency from sharing information with a school superintendent or principal, whether or not the information is contained in records, pertaining to a juvenile when the information is credible and indicates an imminent danger to the safety of students or school personnel on school grounds or at a school function. The superintendent or principal may disseminate this information only to the extent necessary to protect students and school personnel and as governed by subsection 2.

[ 2003, c. 190, §1 (NEW) .]

2. Process for further dissemination. Any information received by a superintendent or principal pursuant to subsection 1 may only be further distributed through a notification team as described in Title 20-A, section 1055, subsection 11.

[ 2003, c. 190, §1 (NEW) .]

3. Information prohibited from inclusion in student's education record. The superintendent or principal shall ensure that information provided pursuant to this section may not become part of the student's education record.

[ 2003, c. 190, §1 (NEW) .]

SECTION HISTORY

2003, c. 190, §1 (NEW).



15 §3302. Petition, form and contents

The form and content of a petition in any proceeding brought under chapter 503 must be substantially the same as the form and content of a complaint under Rule 3, Maine Rules of Criminal Procedure. [1989, c. 741, §11 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1989, c. 741, §11 (AMD).



15 §3303. Dismissal of petition with prejudice

On motion made by or on behalf of a juvenile, or by the court itself, a petition must be dismissed with prejudice if it was not filed within 9 months from the date the juvenile was referred to the juvenile community corrections officer for an intake assessment, unless the prosecuting attorney either before or after the expiration of the 9-month period files a motion for an extension of time for the filing of a petition, accompanied by the reasons for this extension. The court may for good cause extend the time for bringing a petition for any period of time that is less than the limitation established in section 3105-A. [1999, c. 624, Pt. B, §13 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §23 (AMD). 1983, c. 176, §A6 (AMD). 1985, c. 439, §12 (AMD). 1995, c. 133, §1 (AMD). 1999, c. 624, §B13 (AMD).



15 §3304. Summons

1. Issuance and contents. The summons issued by the law enforcement officer must include the signature of the law enforcement officer, a brief description of the alleged juvenile crime, the time and place of the alleged juvenile crime and the time and place the juvenile is to appear in court. The summons must also include a statement of the constitutional rights of the juvenile, including the right to have an attorney present at the hearing on the petition and to have an attorney appointed, if indigent. The summons must also include a notice that the case may be informally adjusted by a juvenile community corrections officer.

[ 1999, c. 624, Pt. B, §14 (AMD) .]

2. Voluntary appearance; waiver of service. No summons need issue to any person who appears voluntarily, or who waives service, but any such person shall be provided with a copy of the petition and summons upon appearance or request.

[ 1977, c. 520, §1 (NEW) .]

3. Service. The summons must be directed to and served upon the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated. The summons must be served in hand or by leaving it at the juvenile's and parents', guardian's or legal custodian's dwelling house or usual place of abode with a person of suitable age and discretion residing in that house or by mailing it to the last known address of the juvenile. A copy of the summons must be mailed to the juvenile community corrections officer and the attorney for the State.

A. [1999, c. 266, §5 (RP).]

B. [1999, c. 266, §5 (RP).]

[ 1999, c. 624, Pt. B, §15 (AMD) .]

4. Service at least 48 hours before appearance demanded. The summons must require the person on whom it is served to appear for a hearing at the time and place specified. The time may not be less than 48 hours after service of the summons. If the juvenile is not detained by an order of the court, the summons must require the custodian to produce the juvenile at that time and place.

[ 1997, c. 350, §4 (AMD) .]

5. Service on parents of juvenile. The following applies to service of the summons under subsection 3.

A. If the person or persons to whom a summons is served are the parents of the juvenile and if the juvenile principally resides with only one parent, then service on that parent is sufficient. [1989, c. 741, §13 (NEW).]

B. If the person or persons to whom a summons is served are not the parents or guardian of the juvenile, the summons must also be issued to the parents or guardian or both, notifying them of the pendency of the cause and of the time and place for hearing. The court may waive this requirement if the court finds that the service of the summons is not possible and explains this finding in writing, except as required by section 3314, subsection 1, paragraph C-1 or C-2. [1989, c. 741, §13 (NEW).]

[ 1989, c. 741, §13 (RPR) .]

6. Summons of necessary parties. The court on its own motion or on the motion of any party may require the appearance of any person it deems necessary to the action and authorize the issuance of a summons directed to such person. Any party to the action may request the issuance of compulsory process by the court requiring the attendance of witnesses on his own behalf or on the behalf of the juvenile.

[ 1977, c. 520, §1 (NEW) .]

6-A. Attendance of parent, guardian or legal custodian; contempt. The parent, guardian or legal custodian shall appear in response to the summons served pursuant to subsection 5 and shall attend all proceedings concerning the juvenile. The failure of a parent, guardian or legal custodian to appear in response to the summons or for a later hearing, or the inability to serve such a party, may not prevent the court from continuing with the proceedings against a juvenile who is before the court, except as required in section 3314, subsection 1, paragraphs C-1 and C-2.

A. The court may excuse the attendance of a parent, guardian or legal custodian at a particular proceeding or all proceedings for good cause or if appearing in court will result in undue hardship to the parent, guardian or legal custodian. [2003, c. 142, §1 (NEW); 2003, c. 142, §3 (AFF).]

B. If the parent, guardian or legal custodian fails to appear with the juvenile and the court has not found good cause for not appearing, the court, after notice and hearing on the issue of contempt, may find the parent, guardian or legal custodian in contempt of court in accordance with the Maine Rules of Civil Procedure, Rule 66(d). [2007, c. 475, §7 (AMD).]

C. This subsection does not create a right for the juvenile to have the juvenile's parent, guardian or legal custodian present at any proceeding or court-ordered program that the juvenile attends or is required to attend. [2003, c. 142, §1 (NEW); 2003, c. 142, §3 (AFF).]

[ 2007, c. 475, §7 (AMD) .]

7. Witness fees and travel expenses. The court may authorize the payment of necessary witness fees and travel expenses incurred by persons summoned or otherwise required to appear, which payments shall not exceed the amount allowed to witnesses for travel by the District Court.

[ 1977, c. 520, §1 (NEW) .]

8. Authority of juvenile community corrections officer to issue and serve summons. The Commissioner of Corrections, at the commissioner's discretion, may authorize a juvenile community corrections officer to issue and serve a summons, subject to conditions the commissioner may impose as to when and under what circumstances such authority may be exercised.

[ 2003, c. 16, §1 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §24 (AMD). 1979, c. 681, §§16,17 (AMD). 1985, c. 439, §13 (AMD). 1987, c. 720, §§1,2 (AMD). 1989, c. 741, §§12,13 (AMD). 1997, c. 350, §§2-4 (AMD). 1999, c. 266, §§4,5 (AMD). 1999, c. 624, §§B14,15 (AMD). 1999, c. 624, §B15 (AMD). 2003, c. 16, §1 (AMD). 2003, c. 142, §1 (AMD). 2003, c. 142, §3 (AFF). 2007, c. 475, §7 (AMD).



15 §3305. Answer

A juvenile must personally appear, and the juvenile or the juvenile's counsel may enter an answer asserting the absence of criminal responsibility by reason of insanity or denying, admitting or not contesting the allegations of the petition, in accordance with Rules 11 and 11A, Maine Rules of Criminal Procedure, except that, if the case has been continued for investigation and for a bind-over hearing pursuant to section 3101, subsection 4, paragraph A, the court may not accept an answer to the petition other than a denial or assertion of the absence of criminal responsibility by reason of insanity until the court has conducted a bind-over hearing and has decided to retain jurisdiction of the juvenile in the Juvenile Court or until the prosecuting attorney has withdrawn the request to have the juvenile tried as an adult. An answer may be both a denial and an assertion of the absence of criminal responsibility by reason of insanity. If the juvenile or the juvenile's counsel declines to enter an answer, the court shall enter an answer of denial. [2013, c. 234, §9 (AMD).]

If the court accepts an answer admitting or not contesting the allegations of the petition, a dispositional hearing must be set at the earliest practicable time that will allow for the completion of a predisposition study conducted pursuant to section 3311 and for service of notice as required by section 3314, subsection 1, paragraph C-1 or C-2. If the answer entered is a denial or an assertion of the absence of criminal responsibility by reason of insanity, or both, or if the court declines to accept an answer admitting or not contesting the allegations of the petition, the matter must be set for further proceedings. [2013, c. 234, §9 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1987, c. 720, §3 (AMD). 1989, c. 741, §14 (AMD). 2011, c. 336, §3 (AMD). 2013, c. 234, §9 (AMD).



15 §3306. Right to counsel

1. Notice and appointment.

A. At his first appearance before the court, the juvenile and his parents, guardian or legal custodian shall be fully advised by the court of their constitutional and legal rights, including the juvenile's right to be represented by counsel at every stage of the proceedings. At every subsequent appearance before the court, the juvenile shall be advised of his right to be represented by counsel. [1977, c. 664, §25 (AMD).]

B. If the juvenile requests an attorney and if he and his parents, guardian or legal custodian are found to be without sufficient financial means, counsel shall be appointed by the court. [1977, c. 520, §1 (NEW).]

C. The court may appoint counsel without such request if it deems representation by counsel necessary to protect the interests of the juvenile. [1977, c. 520, §1 (NEW).]

[ 1977, c. 664, §25 (AMD) .]

2. State's attorney. The district attorney or the attorney general shall represent the State in all proceedings under this chapter.

[ 1977, c. 520, §1 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §25 (AMD).



15 §3306-A. Release or detention at first appearance

At the juvenile's first appearance or at a subsequent appearance before the court, the court may order the juvenile's unconditional release, conditional release or detention in accordance with section 3203-A. Unless the court orders otherwise, a juvenile put on conditional release by a juvenile community corrections officer remains on conditional release until the juvenile commences an informal adjustment pursuant to section 3301, subsection 5, paragraph B, the attorney for the State determines that no petition will be filed or the juvenile court enters a final dispositional order pursuant to section 3314. [2007, c. 196, §3 (AMD).]

Conditional release or detention may not be ordered at any appearance unless it has been determined by a Juvenile Court Judge or a justice of the peace that there is probable cause to believe that the juvenile has committed a juvenile crime. [2003, c. 706, Pt. A, §4 (NEW).]

When a court orders detention or a conditional release that authorizes even temporarily the juvenile's removal from the juvenile's home or when a court allows a conditional release ordered by a juvenile community corrections officer that authorizes, even temporarily, the juvenile's removal from the juvenile's home to remain in effect, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders detention or a conditional release or allows a conditional release to remain in effect. [2003, c. 706, Pt. A, §4 (AMD).]

SECTION HISTORY

1989, c. 741, §15 (NEW). 1991, c. 493, §18 (AMD). 1999, c. 624, §B16 (AMD). 2001, c. 696, §2 (AMD). 2003, c. 706, §A4 (AMD). 2007, c. 196, §3 (AMD).



15 §3307. Publicity and record

1. Juvenile hearings conducted as they would be for adults.

[ 1979, c. 681, §18 (RP) .]

1-A. Release of identity. A law enforcement officer, officer of the court or juvenile community corrections officer may not release the identity of any juvenile until a petition is filed charging the juvenile with a juvenile crime described in subsection 2. This section does not preclude the release of the identity of a juvenile to a complainant or victim if a juvenile community corrections officer decides not to file a petition in accordance with section 3301, subsection 5, paragraph A or B or if the juvenile community corrections officer requests the prosecuting attorney to file a petition in accordance with section 3301, subsection 5, paragraph C.

[ 1999, c. 624, Pt. B, §17 (AMD) .]

2. Certain hearings public.

A. Once a petition is filed, the general public may not be excluded from a proceeding on a juvenile crime that would constitute murder or a Class A, Class B or Class C crime if the juvenile involved were an adult; from a proceeding on a juvenile crime that would constitute a Class D crime if the juvenile involved were an adult and the juvenile has previously been adjudicated of committing a juvenile crime that would constitute a Class D or higher class crime not arising from the same underlying transaction; or from a subsequent dispositional hearing in such cases. [2007, c. 196, §4 (AMD).]

B. The general public is excluded from all other juvenile hearings and proceedings, except that a juvenile charged with a juvenile crime that would constitute murder or a Class A, Class B or Class C offense and with a juvenile crime that would constitute a juvenile's first Class D offense or Class E offense or with conduct described in section 3103, subsection 1, paragraph B, C or E, arising from the same underlying transaction may elect to have all charges adjudicated in one hearing, and, when a juvenile does so elect, the general public is not excluded from that hearing. [2009, c. 93, §9 (AMD).]

C. [1979, c. 681, §19 (RP).]

[ 2009, c. 93, §9 (AMD) .]

3. Record. A verbatim record shall be made of all detention, bind over, adjudicatory and dispositional hearings.

[ 1979, c. 512, §4 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§26-29 (AMD). 1979, c. 233, §1 (AMD). 1979, c. 373, §§2,3 (AMD). 1979, c. 512, §4 (AMD). 1979, c. 681, §§18,19 (AMD). 1981, c. 361, (AMD). 1989, c. 421, (AMD). 1989, c. 445, §5 (AMD). 1991, c. 493, §19 (AMD). 1991, c. 776, §1 (AMD). 1995, c. 470, §7 (AMD). 1999, c. 624, §B17 (AMD). 2003, c. 180, §8 (AMD). 2007, c. 196, §4 (AMD). 2009, c. 93, §9 (AMD).



15 §3308. Court records; inspection

1. Inspection. No person may inspect the records of juvenile proceedings except as provided in this section.

[ 1977, c. 520, §1 (NEW) .]

2. Hearings open to public. In the case of a hearing open to the general public under section 3307, the petition, the record of the hearing and the order of adjudication are open to public inspection, provided that any court subsequently sentencing the juvenile after the juvenile has become an adult may consider only murder and Class A, Class B and Class C offenses committed by the juvenile. The petition, the record of the hearing and the order of adjudication are open to inspection by the victim regardless of whether the hearing is open to the general public under section 3307.

[ 1997, c. 421, Pt. A, §4 (AMD) .]

3. Parties. Records of court proceedings and of the other records described in subsection 5 must be open to inspection by the juvenile, the juvenile's parents, guardian or legal custodian, the juvenile's attorney, the prosecuting attorney and to any agency to which legal custody of the juvenile was transferred as a result of adjudication. These records may also be open to inspection by the Department of Health and Human Services prior to adjudication if commitment to the Department of Health and Human Services is a proposed disposition.

[ 1991, c. 493, §20 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

3-A. Victims. The name of a juvenile subject to Juvenile Court proceedings shall be made known by the Juvenile Court to the victim of the juvenile crime on his request.

[ 1979, c. 681, §21 (NEW) .]

4. Other persons. With the consent of the court, records of court proceedings excluding the names of the juvenile, his parents, guardian, legal custodian, his attorney or any other parties may be inspected by persons having a legitimate interest in the proceedings or by persons conducting pertinent research studies.

[ 1983, c. 480, Pt. B, §15 (AMD) .]

5. Other records. Police records, juvenile community corrections officers' records and all other reports of social and clinical studies may not be open to inspection except with consent of the court or except to the extent that such records, reports and studies were made a part of the record of a hearing that was open to the general public under section 3307.

[ 1999, c. 624, Pt. B, §18 (AMD) .]

6. Records to Secretary of State. Whenever a juvenile has been adjudicated as having committed a juvenile crime involving the operation of a motor vehicle, the court shall forthwith transmit to the Secretary of State an abstract, duly certified, setting forth the name of the juvenile, the offense, the date of the offense, the date of the adjudicatory hearing and any other pertinent facts. These records are admissible in evidence in hearings conducted by the Secretary of State or any of the Secretary of State's deputies and are open to public inspection.

Nothing in this Part may be construed to limit the authority of the Secretary of State, pursuant to Title 29-A, to suspend a person's license or permit to operate a motor vehicle, right to operate a motor vehicle or right to apply for or obtain a license.

[ 1995, c. 65, Pt. A, §47 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

7. Dissemination of information. The following provisions apply to the dissemination of information contained in the records of juvenile proceedings.

A. For purposes of this subsection the following terms have the following meanings.

(1) "Administration of criminal justice" has the same meaning as found in Title 16, section 703, subsection 1.

(2) "Administration of juvenile criminal justice" means activities related to the apprehension or summonsing, detention, conditional or unconditional release, informal adjustment, initial appearance, bind over, adjudication, disposition, custody and supervision or rehabilitation of accused juveniles or adjudicated juvenile criminal offenders. It includes the collection, storage and dissemination of juvenile crime information.

(3) "Criminal justice agency" has the same meaning as found in Title 16, section 703, subsection 4.

(4) "Dissemination" has the same meaning as found in Title 16, section 703, subsection 6. [2013, c. 267, Pt. B, §6 (AMD).]

B. Nothing in this section precludes sharing of any information in the records of court proceedings or other records described in subsection 5 by one criminal justice agency with another criminal justice agency for the administration of criminal justice or juvenile criminal justice or for criminal justice agency employment. [1997, c. 645, §10 (RPR).]

B-1. Nothing in this section precludes dissemination of any information in the records of court proceedings and in the other records described in subsection 5, if:

(1) The juvenile has been adjudicated as having committed a juvenile crime;

(2) The information is disseminated by and to persons who directly supervise or report on the health, behavior or progress of the juvenile, the superintendent of the juvenile's school and the superintendent's designees, criminal justice agencies or agencies that are or might become responsible for the health or welfare of the juvenile as a result of a court order or by agreement with the Department of Corrections or the Department of Health and Human Services; and

(3) The information is relevant to and disseminated for the purpose of creating or maintaining an individualized plan for the juvenile's rehabilitation, including reintegration into a school.

Any information received under this paragraph is confidential and may not be further disseminated, except as otherwise provided by law. [2001, c. 452, §2 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

C. Nothing in this section precludes dissemination of any information in the records of the Department of Corrections if the person concerning whom the records are sought, the person's legal guardian, if any, and if the person is a minor, the person's parent or legal guardian has given informed written consent to the disclosure of the records. [1997, c. 421, Pt. A, §6 (AMD).]

D. When a juvenile who is adjudicated of a juvenile crime that if committed by an adult would be gross sexual assault under Title 17-A, section 253, subsection 1 is committed to a Department of Corrections juvenile correctional facility or placed on probation, the Department of Corrections shall provide, while the juvenile is committed or on probation, a copy of the juvenile's judgment and commitment to the Department of Health and Human Services, to all law enforcement agencies that have jurisdiction in those areas where the juvenile may reside, work or attend school and to the superintendent of any school system in which the juvenile attends school during the period of commitment or probation. The Department of Corrections shall provide a copy of the juvenile's judgment and commitment to all licensed and registered day-care facility operators located in the municipality where the juvenile resides, works or attends school during the period of commitment or probation. Upon request, the Department of Corrections shall also provide a copy of the juvenile's judgment and commitment to other entities that are involved in the care of children and are located in the municipality where the juvenile resides, works or attends school during the period of commitment or probation. The Department of Corrections may provide a copy of the juvenile's judgment and commitment to any other agency or person whom the Department of Corrections determines is appropriate to ensure public safety. Neither the failure of the Department of Corrections to perform the requirements of this paragraph nor compliance with this paragraph subjects the Department of Corrections or its employees to liability in a civil action. [1997, c. 752, §15 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

E. When a juvenile is charged in a juvenile petition that alleges the use or threatened use of physical force against a person or when a juvenile is adjudicated as having committed one or more juvenile crimes that involve the use or threatened use of physical force against a person, the district attorney in the district where the charges were brought shall provide to the superintendent of the juvenile's school or the superintendent's designees:

(1) The name of the juvenile;

(2) The nature of the alleged offense or offense;

(3) The date of the alleged offense or offense;

(4) The date of the petition;

(5) The date of the adjudication, if applicable; and

(6) The location of the court where the case was brought, if applicable.

All information provided under this paragraph is confidential and may not be further distributed, except as provided in Title 20-A, section 1055, subsection 11. Information provided pursuant to this paragraph to the superintendent of the juvenile's school or the superintendent's designees may not become part of the student's education record. [1999, c. 345, §1 (NEW).]

[ 2013, c. 267, Pt. B, §6 (AMD) .]

8. Juvenile records sealed. This subsection governs the sealing of records of a person adjudicated to have committed a juvenile crime.

A. A person adjudicated to have committed a juvenile crime may petition the court to seal from public inspection all records pertaining to the juvenile crime and its disposition, and to any prior juvenile records and their dispositions if:

(1) At least 3 years have passed since the person's discharge from the disposition ordered for that juvenile crime;

(2) Since the date of disposition, the person has not been adjudicated to have committed a juvenile crime and has not been convicted of committing a crime; and

(3) There are no current adjudicatory proceedings pending for a juvenile or other crime. [1989, c. 744, §5 (NEW).]

B. The court may grant the petition if it finds that the requirements of paragraph A are satisfied, unless it finds that the general public's right to information substantially outweighs the juvenile's interest in privacy. [1989, c. 744, §5 (NEW).]

C. Notwithstanding subsections 3, 3-A, 4 and 5, the court order sealing the records permits only the following persons to have access to the sealed records:

(1) The courts and criminal justice agencies as provided by this section; and

(2) The person whose juvenile records are sealed or that person's designee. [1989, c. 744, §5 (NEW).]

D. If the petition is granted, the person may respond to inquiries from other than the courts and criminal justice agencies about that person's juvenile crimes, the records of which have been sealed, as if the juvenile crimes had never occurred, without being subject to any sanctions. [1989, c. 744, §5 (NEW).]

[ 1989, c. 744, §5 (NEW) .]

9. Records of Juvenile Court. Notwithstanding any other provision of this section, records of Juvenile Court proceedings and the police records and other records described in subsection 5 must be open to inspection by the Victims' Compensation Board at any time if a juvenile is alleged to have committed an offense upon which an application to the board is based.

[ 1997, c. 378, §13 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §30 (AMD). 1979, c. 681, §§20,21 (AMD). 1981, c. 204, §2 (AMD). 1981, c. 679, §8 (AMD). 1983, c. 480, §B15 (AMD). 1985, c. 426, (AMD). 1985, c. 439, §14 (AMD). 1989, c. 744, §5 (AMD). 1991, c. 493, §20 (AMD). 1993, c. 354, §§6,7 (AMD). 1995, c. 65, §A47 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 690, §1 (AMD). 1997, c. 278, §§1,2 (AMD). 1997, c. 378, §13 (AMD). 1997, c. 421, §§A4-6 (AMD). 1997, c. 548, §A1 (AMD). 1997, c. 645, §10 (AMD). 1997, c. 752, §15 (AMD). 1999, c. 345, §1 (AMD). 1999, c. 624, §B18 (AMD). 2001, c. 452, §2 (AMD). 2003, c. 689, §B6 (REV). 2013, c. 267, Pt. B, §6 (AMD).



15 §3308-A. Dissemination of juvenile intelligence and investigative record information by a Maine criminal justice agency

The following provisions apply to the dissemination of juvenile intelligence and investigative record information collected by or at the direction of or kept in the custody of any Maine criminal justice agency. [2013, c. 267, Pt. D, §1 (NEW).]

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Administration of juvenile justice" means activities relating to the anticipation, prevention, detection, monitoring or investigation of known, suspected or possible juvenile crimes. "Administration of juvenile justice" includes the collection, storage and dissemination of juvenile intelligence and investigative record information relating to the administration of juvenile justice. [2013, c. 267, Pt. D, §1 (NEW).]

B. "Criminal justice agency" has the same meaning as in Title 16, section 803, subsection 4. [2013, c. 267, Pt. D, §1 (NEW).]

C. "Dissemination" has the same meaning as in Title 16, section 803, subsection 5. [2013, c. 267, Pt. D, §1 (NEW).]

D. "Executive order" has the same meaning as in Title 16, section 803, subsection 6. [2013, c. 267, Pt. D, §1 (NEW).]

E. "Juvenile intelligence and investigative record information" means information of record collected by a criminal justice agency or at the direction of a criminal justice agency or kept in the custody of a criminal justice agency while performing the administration of juvenile justice. "Juvenile intelligence and investigative record information" includes information of record concerning investigative techniques and procedures and security plans and procedures prepared or collected by a criminal justice agency or another agency. "Juvenile intelligence and investigative record information" does not include criminal history record information as defined in Title 16, section 703, subsection 3 or intelligence and investigative record information as defined in Title 16, section 803, subsection 7. [2013, c. 267, Pt. D, §1 (NEW).]

F. "State" has the same meaning as in Title 16, section 803, subsection 8. [2013, c. 267, Pt. D, §1 (NEW).]

G. "Statute" has the same meaning as in Title 16, section 803, subsection 9. [2013, c. 267, Pt. D, §1 (NEW).]

[ 2013, c. 267, Pt. D, §1 (NEW) .]

2. Information part of proceeding. To the extent the juvenile intelligence and investigative record information has been made part of the court records of a juvenile proceeding, dissemination of that juvenile intelligence and investigative record information by a Maine criminal justice agency must be as provided by section 3307 and section 3308.

[ 2013, c. 267, Pt. D, §1 (NEW) .]

3. Limited dissemination. Except as otherwise provided in subsection 2, juvenile intelligence and investigative record information is confidential and may be disseminated by a Maine criminal justice agency only to:

A. Another criminal justice agency; [2013, c. 267, Pt. D, §1 (NEW).]

B. A person or public or private entity as part of performing the administration of juvenile justice; [2013, c. 267, Pt. D, §1 (NEW).]

C. A juvenile accused of a juvenile crime or that juvenile's agent or attorney for adjudicatory or dispositional purposes if authorized by:

(1) The responsible prosecutorial office or prosecutor; or

(2) A court rule or court order of this State or of the United States.

As used in this paragraph, "agent" means a licensed professional investigator, an expert witness or the juvenile's parents, guardian or legal custodian; [2013, c. 267, Pt. D, §1 (NEW).]

D. A juvenile crime victim or that victim's agent or attorney if authorized by:

(1) Statute; or

(2) A court order.

As used in this paragraph, "agent" means a licensed professional investigator or an immediate family member if, due to death, age, physical or mental disease, disorder or intellectual disability or autism, the victim cannot realistically act on the victim's own behalf; [2013, c. 267, Pt. D, §1 (NEW).]

E. A federal court, the District Court, including when it is exercising the jurisdiction conferred by section 3101, the Superior Court or the Supreme Judicial Court and an equivalent court in another state; and [2013, c. 267, Pt. D, §1 (NEW).]

F. A person or public or private entity expressly authorized to receive the juvenile intelligence and investigative record information by statute, executive order, court rule, court decision or court order. "Express authorization" means language in the statute, executive order, court rule, court decision or court order that specifically speaks to intelligence or investigative record information or specifically refers to a type of intelligence or investigative record. [2013, c. 267, Pt. D, §1 (NEW).]

[ 2013, c. 267, Pt. D, §1 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. D, §1 (NEW).



15 §3309. Procedure

To the extent not inconsistent with or inapplicable to Part 6, procedure in juvenile proceedings must be in accordance with the Maine Rules of Criminal Procedure. The Supreme Judicial Court may promulgate rules for juvenile proceedings as provided under Title 4, section 8. [1989, c. 741, §16 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 512, §5 (RPR). 1989, c. 741, §16 (AMD).



15 §3309-A. Limitation on diagnostic evaluations

The court shall not order a juvenile to undergo a diagnostic evaluation, as defined in section 3003, subsection 4-A, except as follows: [1985, c. 213, (RPR).]

1. Information to assist findings in bind-over. When the prosecutor has moved for a bind-over hearing pursuant to section 3101, subsection 4, or certifies in writing to the court that the results of such an evaluation are required in order to determine whether or not to so move;

[ 1985, c. 213, (RPR) .]

2. Information needed to make a disposition. Following an order of adjudication pursuant to section 3310, subsection 5, paragraph A, for the purposes of making a disposition;

[ 1995, c. 690, §2 (AMD); 1995, c. 690, §7 (AFF) .]

3. By consent of the parties. When the juvenile and the prosecuting attorney consent and the court finds that such an evaluation may be of assistance to it in carrying out the purposes of the Maine Juvenile Code; or

[ 1995, c. 690, §3 (AMD); 1995, c. 690, §7 (AFF) .]

4. Juvenile adjudicated of gross sexual assault. After adjudication and before disposition when a juvenile is adjudicated of a juvenile crime that if committed by an adult would be gross sexual assault under Title 17-A, section 253, subsection 1, the court shall order the juvenile to undergo a diagnostic evaluation and may order the evaluation to take place at a detention facility described in section 3203-A, subsection 7, paragraph B.

[ 1999, c. 65, §1 (AMD) .]

Nothing in this section may be construed to limit court-ordered examinations pursuant to sections 3318-A and 3318-B. [2011, c. 282, §1 (AMD).]

SECTION HISTORY

1981, c. 619, §4 (NEW). 1983, c. 480, §A11 (AMD). 1985, c. 213, (RPR). 1995, c. 690, §§2-4 (AMD). 1995, c. 690, §7 (AFF). 1997, c. 752, §16 (AMD). 1999, c. 65, §1 (AMD). 2011, c. 282, §1 (AMD).



15 §3309-B. Limitations on diagnostic evaluations in a secure detention facility

Except as provided in section 3309-A, subsection 4, the court may not order a juvenile to undergo a diagnostic evaluation at a detention facility unless the juvenile meets the requirements of section 3203-A, subsection 4, paragraphs C and D, the facility is one in which the juvenile may otherwise be detained and the diagnostic evaluation is unable to take place outside the facility on either a residential or nonresidential basis. [1999, c. 65, §2 (AMD).]

SECTION HISTORY

1987, c. 369, (NEW). 1989, c. 502, §A42 (AMD). 1997, c. 24, §RR5 (AMD). 1997, c. 752, §17 (AMD). 1999, c. 65, §2 (AMD).



15 §3310. Adjudicatory hearing, findings, adjudication

1. Evidence and fact-finding. The Maine Rules of Evidence shall apply in the adjudicatory hearing. There shall be no jury.

[ 1979, c. 681, §22 (RPR) .]

2. Consideration of additional evidence.

A. When it appears that the evidence presented at the hearing discloses facts not alleged in the petition, the court may proceed immediately to consider the additional or different matters raised by the evidence without amendment of the petition if all the parties consent. [1979, c. 681, §23 (AMD).]

B. In the event all of the parties do not consent as provided in paragraph A, the court, on the motion of any party or on its own motion, shall:

(1) Order that the petition be amended to conform to the evidence;

(2) Order that hearing be continued if the amendment results in substantial surprise or prejudice to the juvenile; or

(3) Request a separate petition alleging the additional facts be filed. [1979, c. 681, §24 (AMD).]

[ 1979, c. 681, §§23,24 (AMD) .]

3. Evidence of mental illness or incapacity.

[ 2011, c. 282, §2 (RP) .]

4. Standard of proof. If the court finds that the elements of the juvenile crime as defined in section 3103, subsection 1, paragraph A, E, F, G or H are not supported by evidence beyond a reasonable doubt or that the elements of a juvenile crime as defined in section 3103, subsection 1, paragraph B or C are not supported by a preponderance of the evidence, the court shall order the petition dismissed and the juvenile discharged from any detention or restriction previously ordered. The juvenile's parents, guardian or other legal custodian must also be discharged from any restriction or other temporary order.

[ 2009, c. 93, §10 (AMD) .]

5. Adjudication.

A. If the court finds that the allegations of the petition alleging a juvenile crime as defined in section 3103, subsection 1, paragraph A, E, F, G or H are supported by evidence beyond a reasonable doubt or that the allegations of a petition alleging a juvenile crime as defined in section 3103, subsection 1, paragraph B or C are supported by a preponderance of the evidence, the court shall adjudge that the juvenile committed a juvenile crime and shall, in all such adjudications, issue an order of adjudication. [2009, c. 93, §11 (AMD).]

B. Following the issuance of the order of adjudication, a dispositional hearing must be commenced. Upon motion of any interested party or on the court's own motion, the time for the commencement of the dispositional hearing may be increased to 2 weeks or, upon cause shown, for a longer period. Once commenced, the dispositional hearing may be continued one or more times for any of the reasons specified in section 3312, subsection 3 or, upon cause shown, for any other reason. [1995, c. 253, §1 (RPR).]

[ 2009, c. 93, §11 (AMD) .]

6. Adjudication not deemed conviction. An adjudication of the commission of a juvenile crime shall not be deemed a conviction of a crime.

[ 1977, c. 520, §1 (NEW) .]

7. Default judgment on certain juvenile crimes. If a juvenile fails to appear in response to a juvenile summons served pursuant to section 3304 for a juvenile crime described in section 3103, subsection 1, paragraph B or C, the judge may enter the juvenile's default, adjudicate that the juvenile has committed the juvenile crime alleged and impose a fine pursuant to section 3314, subsection 1, paragraph G. For good cause shown, the court may set aside the default and adjudication.

[ 2011, c. 336, §4 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§31,32 (AMD). 1979, c. 373, §4 (AMD). 1979, c. 663, §117 (AMD). 1979, c. 681, §§22-25 (AMD). 1995, c. 253, §1 (AMD). 2001, c. 471, §F2 (AMD). 2005, c. 87, §§3,4 (AMD). 2009, c. 93, §§10, 11 (AMD). 2011, c. 282, §2 (AMD). 2011, c. 336, §4 (AMD).



15 §3310-A. Attendant care

Whenever a juvenile who is adjudicated as having committed a juvenile crime is taken into custody as an interim measure pending the completion of a procedure authorized by law to be taken in regard to such juvenile, the juvenile may be placed into attendant care under the same circumstances and upon the same conditions as if the juvenile were one alleged to have committed a juvenile crime. [1987, c. 698, §4 (NEW).]

SECTION HISTORY

1987, c. 698, §4 (NEW).



15 §3311. Social study and other reports

1. Reports as evidence. For the purpose of determining proper disposition of a juvenile who has been adjudicated as having committed a juvenile crime, written reports and other material relating to the juvenile's mental, physical and social history may be received by the court along with other evidence; but the court, if so requested by the juvenile, his parent or guardian, or other party, shall require that the person who wrote the report or prepared the material appear as a witness and be subject to examination by the court and any party. In the absence of the request, the court may order the person who prepared the report or other material to testify if it finds that the interests of justice require it. The parents, guardian or other legal custodian of the juvenile shall be informed that information for the report is being gathered.

[ 1979, c. 681, §26 (AMD) .]

2. Notice of right to examination. The court shall inform the juvenile or his parent, guardian or legal custodian of the right of examination concerning any written report or other material specified in subsection 1.

[ 1979, c. 681, §27 (AMD) .]

3. Requirement for dispositional hearing. If ordered by the court, the Department of Corrections shall make a social study and prepare a written report on every juvenile adjudicated as having committed a juvenile crime and shall present that report to the juvenile court prior to that juvenile's dispositional hearing. The person who prepared the report may be ordered to appear, as provided in subsection 1.

[ 1995, c. 253, §2 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §33 (AMD). 1979, c. 681, §§26,27 (AMD). 1983, c. 480, §B16 (AMD). 1995, c. 253, §2 (AMD).



15 §3311-A. Eligibility for deferred disposition

A juvenile who has entered an admission to a juvenile crime that would be a Class C, Class D or Class E crime or a civil violation if committed by an adult and who consents in writing to a deferred disposition is eligible for a deferred disposition pursuant to section 3311-B. [2011, c. 480, §1 (AMD).]

SECTION HISTORY

2011, c. 384, §1 (NEW). 2011, c. 480, §1 (AMD).



15 §3311-B. Deferred disposition

1. Imposition. Following the acceptance of an admission of commission of a juvenile crime for which a juvenile is eligible for a deferred disposition under section 3311-A, the court may order disposition deferred to a date certain or determinable and impose requirements upon the juvenile to be in effect during the period of deferment that are considered by the court to be reasonable and appropriate to meet the purposes of the Maine Juvenile Code. The court-imposed deferment requirements must include a requirement that the juvenile refrain from conduct that would constitute a juvenile crime, crime or civil violation. Unless the juvenile crime is one under section 3103, subsection 1, paragraph B or C, the court-imposed deferment requirements may include that the juvenile abide by specific conditional release requirements under supervision by a juvenile community corrections officer. In exchange for the deferred disposition, the juvenile shall abide by the court-imposed deferment requirements. Unless the court orders otherwise, the deferment requirements are immediately in effect.

[ 2011, c. 480, §2 (AMD) .]

2. Amendment of requirements. During the period of deferment and upon application by the juvenile granted deferred disposition pursuant to subsection 1 or by the attorney for the State or upon the court's own motion, the court may, after a hearing upon notice to the attorney for the State and the juvenile, modify the requirements imposed by the court, add further requirements or relieve the juvenile of any requirement imposed by the court that, in the court's opinion, imposes an unreasonable burden on the juvenile. If the requirements proposed for amendment are conditional release requirements, the juvenile community corrections officer must also receive notice of the hearing. In addition, the juvenile community corrections officer may make an application under this subsection for an amendment of conditional release requirements.

[ 2011, c. 480, §3 (AMD) .]

3. Motion. During the period of deferment, if the juvenile cannot meet a deferment requirement imposed by the court, the juvenile shall bring a motion pursuant to subsection 2.

[ 2011, c. 384, §2 (NEW) .]

4. Finally adjudicated. For purposes of a deferred disposition, a juvenile is deemed to have been finally adjudicated when the court imposes a disposition under section 3314.

[ 2011, c. 384, §2 (NEW) .]

SECTION HISTORY

2011, c. 384, §2 (NEW). 2011, c. 480, §§2, 3 (AMD).



15 §3311-C. Court hearing as to final disposition

1. Court hearing; final disposition. Unless a court hearing is sooner held under subsection 2, at the conclusion of the period of deferment, after notice, a juvenile who was granted deferred disposition pursuant to section 3311-B shall return to court for a hearing on final disposition under section 3314. If the juvenile demonstrates by a preponderance of the evidence that the juvenile has complied with the court-imposed deferment requirements, the court shall impose a dispositional alternative authorized for the juvenile crime to which the juvenile has entered an admission and consented to in writing at the time disposition was deferred or as amended by agreement of the parties in writing prior to disposition, unless the attorney for the State, prior to disposition, moves the court to allow the juvenile to withdraw the admission. Except over the objection of the juvenile, the court shall grant the State's motion. Following the granting of the State's motion, the attorney for the State shall dismiss the pending petition with prejudice. If the court finds that the juvenile has inexcusably failed to comply with the court-imposed deferment requirements, the court shall impose a dispositional alternative authorized for the juvenile crime to which the juvenile entered an admission.

[ 2011, c. 384, §3 (NEW) .]

2. Violation of deferment requirement. If during the period of deferment the attorney for the State has probable cause to believe that a juvenile who was granted deferred disposition pursuant to section 3311-B has violated a court-imposed deferment requirement, the attorney for the State may move the court to terminate the remainder of the period of deferment and impose disposition. Following notice and hearing, if the attorney for the State proves by a preponderance of the evidence that the juvenile has inexcusably failed to comply with a court-imposed deferment requirement, the court may continue the running of the period of deferment with the requirements unchanged, modify the requirements, add further requirements or terminate the running of the period of deferment and conduct a dispositional hearing and impose a disposition authorized for the juvenile crime to which the juvenile entered an admission. If the court finds that the juvenile has not inexcusably failed to comply with a court-imposed deferment requirement, the court may order that the running of the period of deferment continue or, after notice and hearing, take any other action permitted under this chapter. If the alleged violation is of a conditional release requirement, the juvenile community corrections officer must receive notice of the hearing.

[ 2011, c. 480, §4 (AMD) .]

3. Hearing. A hearing under this section or section 3311-B need not be conducted by the judge who originally ordered the deferred disposition.

[ 2011, c. 384, §3 (NEW) .]

4. Rights of juvenile at hearing. The juvenile at a hearing under this section or section 3311-B must be afforded the opportunity to confront and cross-examine witnesses against the juvenile, to present evidence on the juvenile’s own behalf and to be represented by counsel. If the juvenile who was granted deferred disposition pursuant to section 3311-B cannot afford counsel, the court shall appoint counsel for the juvenile. Assignment of counsel and withdrawal of counsel must be in accordance with the Maine Rules of Criminal Procedure.

[ 2011, c. 384, §3 (NEW) .]

5. Summons; failure to appear. A summons, served in accordance with section 3304, may be used to order a juvenile who was granted deferred disposition pursuant to section 3311-B to appear for a hearing under this section. If the juvenile fails to appear after having been served with a summons, the court may issue a warrant for the arrest of the juvenile.

[ 2011, c. 384, §3 (NEW) .]

6. Warrant for arrest. If during the period of deferment the attorney for the State has probable cause to believe that a juvenile who was granted deferred disposition pursuant to section 3311-B has violated a court-imposed deferment requirement, the attorney for the State may apply for a warrant for the arrest of the juvenile. If the alleged violation is of a conditional release requirement, the juvenile community corrections officer must receive notice of the application. In addition, if the alleged violation is of a conditional release requirement, the provisions of section 3203-A, subsection 9 apply.

[ 2011, c. 480, §4 (AMD) .]

SECTION HISTORY

2011, c. 384, §3 (NEW). 2011, c. 480, §4 (AMD).



15 §3311-D. Limited review by appeal

A juvenile is precluded from seeking to attack the legality of a deferred disposition, including a final disposition, except that a juvenile who has been determined by a court to have inexcusably failed to comply with a court-imposed deferment requirement and thereafter has had imposed a dispositional alternative authorized for the juvenile crime may appeal to the Superior Court, but not as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule. [2011, c. 384, §4 (NEW).]

SECTION HISTORY

2011, c. 384, §4 (NEW).



15 §3312. Dispositional hearing

1. Evidence of proper disposition. After making an order of adjudication, the court shall hear evidence on the question of the proper disposition best serving the interests of the juvenile and the public. Such evidence must include, but is not necessarily limited to, the social study and written report, if ordered prepared under section 3311, subsection 3, and other reports as provided in section 3311, subsection 1. Any person who would be entitled to address the court pursuant to Title 17-A, section 1257 if the conduct for which the juvenile has been adjudicated had been committed by an adult, as provided in that section, must be accorded notice of the dispositional hearing and the right to address the court. The Maine Rules of Evidence do not apply in dispositional hearings.

[ 1995, c. 253, §3 (AMD) .]

2. Examination of adjudicated juvenile. The court may have the juvenile examined by a physician or psychologist, and may place the juvenile in a hospital or other suitable facility or nonresidential program for this purpose. The cost of such examinations and placements shall be paid in whole or in part by the juvenile's parents. The court shall pay the costs if it finds that the parents are unable to pay or that it is not in the best interest of the juvenile to have the juvenile's parents pay.

[ 1987, c. 400, §1 (AMD) .]

3. Continuation of dispositional hearing. A dispositional hearing may be continued in the following circumstances.

A. The court may continue the dispositional hearing, either on its own motion or on the motion of any interested party:

(1) For a period not to exceed one month to receive reports or other evidence;

(2) For a period not to exceed 2 months to allow for service of notice as required in section 3314, subsection 1, paragraph C-1 or C-2;

(3) For a period not to exceed 12 months in order to place the juvenile in a supervised work or service program or a restitution program, or for such other purpose as the court in its discretion determines appropriate. If a supervised work or service program or restitution program has been ordered, the court shall on final disposition consider whether or not there has been compliance with the program so ordered; or

(4) For a period not to exceed 15 months in order to place the juvenile in a juvenile drug treatment court program. If a juvenile drug treatment court program has been ordered, the court shall on final disposition consider whether or not there has been compliance with the program so ordered. [2001, c. 508, §1 (AMD).]

B. If the hearing is continued, the court shall make an appropriate order for detention of the juvenile or for the juvenile's release in the custody of the juvenile's parents, guardian, legal custodian or other responsible person or agency under such conditions of supervision as the court may impose during the continuance. The court may order a juvenile into the temporary custody of the Department of Health and Human Services only if the following conditions are met:

(1) That service of notice of the dispositional hearing as required under section 3314, subsection 1, paragraph C-1, has not been made on parents who reside outside the State or whose whereabouts are unknown after a diligent search;

(2) That the Department of Health and Human Services has:

(a) Received written notice of the hearing on temporary custody at least 10 days before the hearing, provided that the department may waive this 10-day requirement in writing; and

(b) Had an opportunity to be heard before any order of temporary custody;

(3) That notice under section 3314, subsection 1, paragraph C-1, has been served on the juvenile's legal custodian at least 10 days before any order of temporary custody to the Department of Health and Human Services and that the legal custodian has had an opportunity to be heard before the issuance of a temporary order, provided that the juvenile's custodian may waive the 10-day notice requirement if the waiver is in writing and voluntarily and knowingly executed in court before a judge;

(4) That the court finds that either:

(a) The juvenile does not meet the criteria for detention; or

(b) It is not necessary or appropriate to detain the juvenile; and

(5) That the court finds by a preponderance of the evidence that:

(a) Reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home;

(b) Continuation in the juvenile's home during the period required for service of notice under section 3314, subsection 1, paragraph C-1, would be contrary to the welfare of the juvenile; and

(c) Temporary custody is necessary to provide for the care and support of the juvenile during this period.

Any order of temporary custody terminates upon an order of disposition under section 3314, or automatically 2 months after issuance, whichever occurs first. [1987, c. 720, §4 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

C. In scheduling investigations and hearings, the court shall give priority to proceedings concerning a juvenile who is in detention or who has otherwise been removed from the juvenile's home before an order of disposition has been made. [1987, c. 720, §4 (RPR).]

D. If the court finds, after opportunity for hearing, that a juvenile released with a condition of participation in a juvenile drug treatment court program has intentionally or knowingly violated that condition, the court may impose a sanction of up to 7 days' confinement in a facility approved or operated by the Department of Corrections exclusively for juveniles. Nothing in this paragraph restricts the ability of the court to impose sanctions other than confinement for the violation of a condition of participation in a juvenile drug treatment court program or the ability of the court to enter any dispositional order allowed under section 3314 on final disposition. [2007, c. 96, §4 (AMD).]

[ 2007, c. 96, §4 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 373, §5 (AMD). 1979, c. 681, §28 (AMD). 1987, c. 400, §1 (AMD). 1987, c. 720, §4 (AMD). 1995, c. 253, §3 (AMD). 1999, c. 624, §§B19,20 (AMD). 2001, c. 508, §1 (AMD). 2003, c. 689, §B6 (REV). 2007, c. 96, §4 (AMD).



15 §3313. Criteria for withholding an institutional disposition

1. Standard. The court shall enter an order of disposition for a juvenile who has been adjudicated as having committed a juvenile crime without imposing placement in a secure institution as disposition unless, having regard to the nature and circumstances of the crime and the history, character and condition of the juvenile, it finds that his confinement is necessary for protection of the public because:

A. There is undue risk that, during the period of a suspended sentence or probation, the juvenile will commit another crime; [1979, c. 663, §118 (AMD).]

B. The juvenile is in need of correctional treatment that can be provided most effectively by his commitment to an institution; or [1977, c. 520, §1 (NEW).]

C. A lesser sentence will depreciate the seriousness of the juvenile's conduct. [1977, c. 520, §1 (NEW).]

[ 1979, c. 663, §118 (AMD) .]

2. Additional consideration. The following grounds, while not controlling the discretion of the court, shall be accorded weight against ordering placement in a secure institution:

A. The juvenile's conduct neither caused nor threatened serious harm; [1977, c. 520, §1 (NEW).]

B. The juvenile did not contemplate that his conduct would cause or threaten serious harm; [1977, c. 520, §1 (NEW).]

C. The juvenile acted under a strong provocation; [1977, c. 520, §1 (NEW).]

D. There were substantial grounds tending to excuse or justify the juvenile's conduct, though failing to establish a defense; [1977, c. 520, §1 (NEW).]

E. The victim of the juvenile's conduct induced or facilitated its commission; [1977, c. 520, §1 (NEW).]

F. The juvenile has made or has agreed to make restitution to the victim of his conduct for the damage or injury that the victim sustained; [1977, c. 520, §1 (NEW).]

G. The juvenile has not previously been adjudicated to have committed a juvenile crime or has led a law-abiding life for a substantial period of time prior to the conduct which formed the basis for the present adjudication; [1977, c. 520, §1 (NEW).]

H. The juvenile's conduct was the result of circumstances unlikely to recur; [1977, c. 520, §1 (NEW).]

I. The character and attitudes of the juvenile indicate that he is unlikely to commit another juvenile crime; [1977, c. 520, §1 (NEW).]

J. The juvenile is particularly likely to respond affirmatively to probation; and [1979, c. 663, §119 (AMD).]

K. The confinement of the juvenile would entail excessive hardship to himself or his dependents. [1977, c. 520, §1 (NEW).]

[ 1979, c. 663, §119 (AMD) .]

3. Statement of reasons accompanying disposition for juvenile adjudicated of murder or a Class A, Class B or Class C crime. In a disposition for a juvenile crime that if committed by an adult would be murder or a Class A, Class B or Class C crime, the court shall state on the record and in open court the court's reasons for ordering or not ordering placement of the juvenile in a secure institution.

[ 1995, c. 690, §5 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 663, §§118,119 (AMD). 1995, c. 690, §5 (AMD).



15 §3314. Disposition

1. Dispositional alternatives. When a juvenile has been adjudicated as having committed a juvenile crime, the court shall enter a dispositional order containing one or more of the following alternatives.

A. The court may allow the juvenile to remain in the legal custody of his parents or a guardian under such conditions as the court may impose. Conditions may include participation by the juvenile, his parents or legal guardian in treatment services aimed at the rehabilitation of the juvenile and improvement of the home environment. [1987, c. 400, §2 (AMD).]

B. The court may require a juvenile to participate in a supervised work or service program. Such a program may provide restitution to the victim by requiring the juvenile to work or provide a service for the victim, or to make monetary restitution to the victim from money earned from such a program. Such a supervised work or service program may be required as a condition of probation if:

(1) The juvenile is not deprived of the schooling that is appropriate to the juvenile's age, needs and specific rehabilitative goals;

(2) The supervised work program is of a constructive nature designed to promote rehabilitation and is appropriate to the age level and physical ability of the juvenile; and

(3) The supervised work program assignment is made for a period of time not exceeding 180 days.

A juvenile participating in a supervised work or service program, performing community service or providing restitution under this section or section 3301 may not be subject to Title 39-A, Part 1, the Maine Workers' Compensation Act of 1992. [1997, c. 619, §2 (AMD).]

C. [1991, c. 493, §21 (RP).]

C-1. The court may commit a juvenile to the custody of the Department of Health and Human Services when the court has determined that reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and that continuation therein would be contrary to the welfare of the juvenile. The court may not enter an order under this paragraph unless the parents have had notice and an opportunity to be heard at the dispositional hearing.

Notwithstanding any other provision of law, the court may not commit a juvenile to the custody of the Department of Health and Human Services unless such notice has been served on the parents, custodians and the Department of Health and Human Services in accordance with District Court civil rules at least 10 days prior to the dispositional hearing. A party may waive this time requirement if the waiver is written and voluntarily and knowingly executed in court before a judge.

The Department of Health and Human Services shall provide for the care and placement of the juvenile as for other children in the department's custody pursuant to the Child and Family Services and Child Protection Act, Title 22, chapter 1071, subchapter VII.

The court may impose conditions that may include participation by the juvenile or the juvenile's parents or legal guardian in treatment services aimed at the rehabilitation of the juvenile, reunification of the family and improvement of the home environment. [2001, c. 696, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

C-2. The court may commit a juvenile to the custody of a relative or other person when the court determines that this is in the best interest of the juvenile. The court may not enter an order under this paragraph unless the parents have had notice and an opportunity to be heard at the dispositional hearing. [1985, c. 439, §16 (NEW).]

D. [1991, c. 493, §22 (RP).]

E. The court may require the juvenile to make restitution for any damage to the victim or other authorized claimant as compensation for economic loss upon reasonable conditions that the court determines appropriate. For the purposes of this paragraph, the provisions of Title 17-A, chapter 54 apply, except that section 1329 does not apply. Enforcement of a restitution order is available pursuant to subsection 7. If the restitution was a condition of probation, the attorney for the State may, with written consent of the juvenile community corrections officer, file a motion to revoke probation. [RR 2009, c. 2, §35 (COR).]

F. The court may commit the juvenile to a Department of Corrections juvenile correctional facility. Whenever a juvenile is committed to a Department of Corrections juvenile correctional facility, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders a commitment to a Department of Corrections juvenile correctional facility, which continues to be governed by section 3313. [2001, c. 696, §4 (AMD).]

G. Except for a violation of section 3103, subsection 1, paragraph H, the court may impose a fine, subject to Title 17-A, sections 1301 to 1304, except that there is no mandatory minimum fine amount. For the purpose of this section, juvenile offenses defined in section 3103, subsection 1, paragraphs B and C are deemed Class E crimes. [2009, c. 93, §12 (AMD).]

H. The court may order the juvenile to serve a period of confinement that may not exceed 30 days, with or without an underlying suspended disposition of commitment to a Department of Corrections juvenile correctional facility, which confinement must be served concurrently with any other period of confinement previously imposed and not fully discharged or imposed on the same date but may be served intermittently as the court may order and must be ordered served in a facility approved or operated by the Department of Corrections exclusively for juveniles. The court may order such a disposition to be served as a part of and with a period of probation that is subject to such provisions of Title 17-A, section 1204 as the court may order and that must be administered pursuant to Title 34-A, chapter 5, subchapter 4. Revocation of probation is governed by the procedure contained in subsection 2. Any disposition under this paragraph is subject to Title 17-A, section 1253, subsection 2 except that a statement is not required to be furnished and the day-for-day deduction must be determined by the facility, but not to Title 17-A, section 1253, subsection 2, paragraph A, or subsection 3-B, 4, 5, 8, 9 or 10. For purposes of calculating the commencement of the period of confinement, credit is accorded only for the portion of the first day for which the juvenile is actually confined; the juvenile may not be released until the juvenile has served the full term of hours or days imposed by the court. When a juvenile is committed for a period of confinement, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that reasonable efforts are not necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders a period of confinement. [2007, c. 96, §5 (AMD).]

I. The court may order the juvenile unconditionally discharged. [1977, c. 520, §1 (NEW).]

[ RR 2009, c. 2, §35 (COR) .]

2. Suspended disposition. The court may impose any of the dispositional alternatives provided in subsection 1 and may suspend its disposition and place the juvenile on a specified period of probation that is subject to such provisions of Title 17-A, section 1204 as the court may order and that is administered pursuant to the provisions of Title 34-A, chapter 5, subchapter 4, except that the court may not impose the condition set out in Title 17-A, section 1204, subsection 1-A. The court may impose as a condition of probation that a juvenile must reside outside the juvenile's home in a setting satisfactory to the juvenile community corrections officer if the court determines that reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and that continuation in the juvenile's home would be contrary to the welfare of the juvenile. Imposition of such a condition does not affect the legal custody of the juvenile.

Modification of probation is governed by the procedures contained in Title 17-A, section 1202, subsection 2. Termination of probation is governed by the procedures contained in Title 17-A, section 1202, subsection 3. Revocation of probation is governed by the procedures contained in Title 17-A, sections 1205, 1205-B, 1205-C and 1206, except that this subsection governs the court's determinations concerning probable cause and continued detention and those provisions of Title 17-A, section 1206, subsection 7-A allowing a vacating of part of the suspension of execution apply only to a suspended fine under subsection 1, paragraph G or a suspended period of confinement under paragraph H. A suspended commitment under subsection 1, paragraph F may be modified to a disposition under subsection 1, paragraph H. When a revocation of probation results in the imposition of a disposition under subsection 1, paragraph F or a period of confinement under subsection 1, paragraph H, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders a particular disposition upon a revocation of probation. If the juvenile is being detained for an alleged violation of probation, the court shall review within 48 hours following the detention, excluding Saturdays, Sundays and legal holidays, the decision to detain the juvenile. Following that review, the court shall order the juvenile's release unless the court finds that there is probable cause to believe that the juvenile has violated a condition of probation and finds, by a preponderance of the evidence, that continued detention is necessary to meet one of the purposes of detention under section 3203-A, subsection 4, paragraph C. When a court orders continued detention, the court shall determine whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. This determination does not affect whether the court orders continued detention.

[ 2007, c. 695, Pt. A, §19 (AMD) .]

3. Disposition for violation of section 3103, subsection 1, paragraph E or F. When a juvenile has been adjudicated as having committed the juvenile crime under section 3103, subsection 1, paragraph E or F, the court may impose any of the dispositional alternatives contained in subsection 1. Any incarceration that is imposed may be part of a disposition pursuant to subsection 1, paragraph F or H. Any incarceration in a detention facility must be in a facility designated in subsection 1, paragraph H.

A. For an adjudication under section 3103, subsection 1, paragraph F, the juvenile's license or permit to operate a motor vehicle, right to operate a motor vehicle or right to apply for or obtain a license must be suspended by the court for a period of 180 days. The period of suspension may not be suspended by the court. The court shall give notice of the suspension and take physical custody of an operator's license or permit as provided in Title 29-A, section 2434. The court shall immediately transmit a certified abstract of the suspension to the Secretary of State. A further suspension may be imposed by the Secretary of State pursuant to Title 29-A, section 2451, subsection 3. [1995, c. 65, Pt. A, §48 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

[ 1995, c. 65, Pt. A, §48 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

3-A. Operator's license suspension for drug offenses. The court may suspend for a period of up to 6 months the license or permit to operate, right to operate a motor vehicle and right to apply for and obtain a license of any person who violates Title 17-A, chapter 45; Title 22, section 2383, unless the juvenile is authorized to possess marijuana for medical use pursuant to Title 22, chapter 558-C; Title 22, section 2389, subsection 2; or Title 28-A, section 2052 and is adjudicated pursuant to this chapter to have committed a juvenile crime.

The court shall give notice of suspension and take physical custody of an operator's license or permit as provided in Title 29-A, section 2434. The court shall immediately forward the operator's license and a certified abstract of suspension to the Secretary of State.

[ RR 2009, c. 2, §36 (COR) .]

3-B. Operator's license suspension for drug trafficking. If a juvenile uses a motor vehicle to facilitate the trafficking of a scheduled drug, the court may, in addition to other authorized penalties, suspend the juvenile's operator's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed one year. A suspension may not begin until after any period of incarceration is served. If the court suspends a juvenile's operator's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the juvenile's operator's license. The Secretary of State may not reinstate the juvenile's operator's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the juvenile demonstrates that after having been released and discharged from any period of incarceration that may have been ordered, the juvenile has served the period of suspension ordered by the court.

[ 2005, c. 328, §13 (NEW) .]

4. Medical support. Whenever the court commits a juvenile to a Department of Corrections juvenile correctional facility or to the Department of Health and Human Services or for a period of detention or places a juvenile on a period of probation, it shall require the parent or legal guardian to provide medical insurance for or contract to pay the full cost of any medical treatment, mental health treatment, substance abuse treatment and counseling that may be provided to the juvenile while the juvenile is committed, including while on aftercare status or on probation, unless it determines that such a requirement would create an excessive hardship on the parent or legal guardian, or other dependent of the parent or legal guardian, in which case it shall require the parent or legal guardian to pay a reasonable amount toward the cost, the amount to be determined by the court.

An order under this subsection is enforceable under Title 19-A, section 2603.

[ 2003, c. 180, §9 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

5. Support orders. Whenever the court commits a juvenile to the Department of Health and Human Services, to a Department of Corrections juvenile correctional facility or to a relative or other person, the court shall order either or both parents of the juvenile to pay child support in accordance with the child support guidelines under Title 19-A, section 2006. The order is enforceable under Title 19-A, section 2603.

[ 2005, c. 352, §1 (AMD) .]

6. Forfeiture of firearms. As part of every disposition in every proceeding under this code, every firearm that constitutes the basis for an adjudication for a juvenile crime that, if committed by an adult, would constitute a violation of section 393; Title 17-A, section 1105-A, subsection 1, paragraph C-1; Title 17-A, section 1105-B, subsection 1, paragraph C; Title 17-A, section 1105-C, subsection 1, paragraph C-1; or Title 17-A, section 1105-D, subsection 1, paragraph B-1 and every firearm used by the juvenile or any accomplice during the course of conduct for which the juvenile has been adjudicated to have committed a juvenile crime that would have been forfeited pursuant to Title 17-A, section 1158-A if the criminal conduct had been committed by an adult must be forfeited to the State and the juvenile court shall so order unless another person satisfies the court prior to the dispositional hearing and by a preponderance of the evidence that the other person had a right to possess the firearm, to the exclusion of the juvenile, at the time of the conduct that constitutes the juvenile crime. Rules adopted by the Attorney General that govern the disposition of firearms forfeited pursuant to Title 17-A, section 1158-A govern forfeitures under this subsection.

[ 2003, c. 657, §1 (AMD) .]

7. Enforcement of a dispositional order or order to appear. After notice and hearing and in accordance with the Maine Rules of Civil Procedure, Rule 66, the court may exercise its inherent contempt power by way of a plenary contempt proceeding involving punitive sanctions, accompanied or unaccompanied by remedial sanctions, to enforce the disposition ordered following an adjudication for a juvenile crime or to enforce any order requiring the appearance of a juvenile before the court. Any confinement imposed as a punitive or remedial sanction upon a person who has not attained 18 years of age may not exceed 30 days and must be served in a facility approved or operated by the Department of Corrections exclusively for juveniles. Any confinement imposed as a punitive or remedial sanction upon a person who has attained 18 years of age, if to be served in a facility approved or operated by the Department of Corrections exclusively for juveniles, may not exceed 30 days. To enforce the disposition ordered following an adjudication for a juvenile crime defined in section 3103, subsection 1, paragraph B or C upon a person who has not attained 18 years of age, the court shall, at the time of the disposition, provide written notice to the juvenile of the court's authority to enforce the dispositional order through an exercise of its inherent contempt power and that a contempt order could include an order of confinement for up to 30 days as a punitive sanction and for up to 30 days as a remedial sanction. Except as explicitly set out in this subsection, nothing in this subsection affects the court's ability to exercise its contempt powers for persons who have attained 18 years of age.

In addition to the contempt powers described in this subsection, upon a default in payment of a fine or restitution, execution may be levied and other measures authorized for the collection of unpaid civil judgments may be taken to collect the unpaid fine or restitution. A levy of execution does not discharge a juvenile confined as a punitive sanction and does not discharge a juvenile confined as a remedial sanction until the full amount of the fine or restitution has been paid.

[ 2009, c. 608, §2 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§34-38 (AMD). 1979, c. 233, §§2,3 (AMD). 1979, c. 512, §6 (AMD). 1979, c. 681, §§29-32 (AMD). 1981, c. 379, §§1,2 (AMD). 1981, c. 493, §3 (AMD). 1981, c. 679, §9 (AMD). 1983, c. 480, §§B17-B19 (AMD). 1983, c. 581, §2 (AMD). 1985, c. 439, §§15,16 (AMD). 1985, c. 715, §1 (AMD). 1987, c. 297, (AMD). 1987, c. 400, §§2,3 (AMD). 1987, c. 720, §5 (AMD). 1989, c. 231, §2 (AMD). 1989, c. 445, §6 (AMD). 1989, c. 502, §§A43,A44 (AMD). 1989, c. 599, §8 (AMD). 1989, c. 850, §1 (AMD). 1989, c. 875, §§E21,22 (AMD). 1991, c. 493, §§21-24 (AMD). 1991, c. 493, §28 (AFF). 1991, c. 776, §§2,3 (AMD). 1991, c. 885, §E17 (AMD). 1991, c. 885, §E47 (AFF). 1993, c. 354, §§8,9 (AMD). 1993, c. 658, §2 (AMD). 1995, c. 65, §§A48,49 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 253, §4 (AMD). 1995, c. 470, §8 (AMD). 1995, c. 502, §§F5-7 (AMD). 1995, c. 647, §3 (AMD). 1995, c. 690, §6 (AMD). 1997, c. 24, §RR6 (AMD). 1997, c. 339, §1 (AMD). 1997, c. 591, §1 (AMD). 1997, c. 619, §2 (AMD). 1997, c. 752, §§18-23 (AMD). 1999, c. 260, §A9 (AMD). 1999, c. 367, §1 (AMD). 1999, c. 624, §§A7,8 (AMD). RR 2001, c. 2, §A25 (AFF). RR 2001, c. 2, §A24 (COR). 2001, c. 696, §§3-5 (AMD). 2003, c. 180, §9 (AMD). 2003, c. 239, §1 (AMD). 2003, c. 305, §6 (AMD). 2003, c. 503, §§1,2 (AMD). 2003, c. 657, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 328, §§12,13 (AMD). 2005, c. 352, §1 (AMD). 2005, c. 507, §§10-12 (AMD). 2007, c. 96, §§5, 6 (AMD). 2007, c. 196, §5 (AMD). 2007, c. 536, §3 (AMD). 2007, c. 695, Pt. A, §19 (AMD). RR 2009, c. 2, §§35, 36 (COR). 2009, c. 93, §12 (AMD). 2009, c. 608, §1, 2 (AMD).



15 §3314-A. Period of probation; modification and discharge

The period of probation of a juvenile, its modification and discharge, is as provided by Title 17-A, section 1202, except that the period of probation of a juvenile convicted of a juvenile crime as defined by section 3103, subsection 1, paragraph B, C or E may not exceed one year. The period of probation may extend beyond the juvenile's 21st birthday. [2009, c. 93, §13 (AMD).]

SECTION HISTORY

1977, c. 664, §39 (NEW). 1993, c. 354, §10 (AMD). 2009, c. 93, §13 (AMD).



15 §3314-B. Counseling, treatment, education or case management for juveniles and their parents, guardians and legal custodians

1. Counseling, treatment, education or case management. In conjunction with a disposition under section 3314, the court may require the juvenile and the juvenile's parent, guardian or legal custodian to participate in counseling, treatment, education or case management as determined by the court. The counseling, treatment, education or case management must be designed to create a favorable environment for sustained noncriminal behavior.

[ 2003, c. 142, §2 (NEW); 2003, c. 142, §3 (AFF) .]

2. Costs. The court may order a parent, guardian or legal custodian to pay or cause to be paid all or part of the reasonable costs of any counseling, treatment, education or case management ordered pursuant to this section.

[ 2003, c. 142, §2 (NEW); 2003, c. 142, §3 (AFF) .]

3. Enforcement. After notice and hearing and in accordance with the Maine Rules of Civil Procedure, Rule 66, the court may invoke its contempt powers to enforce its counseling, treatment, education, case management or other order that applies to the juvenile, the juvenile's parent, guardian or legal custodian or any other person before the court who is subject to an order to participate in counseling, treatment, education or case management. If the court invokes its contempt powers against the juvenile, section 3314, subsection 7 applies.

[ 2007, c. 196, §6 (AMD) .]

4. Probation. The court may not revoke a juvenile's probation because of a failure of the juvenile's parent, guardian or legal custodian to comply with an order under this section.

[ 2003, c. 142, §2 (NEW); 2003, c. 142, §3 (AFF) .]

SECTION HISTORY

2003, c. 142, §2 (NEW). 2003, c. 142, §3 (AFF). 2007, c. 196, §6 (AMD).



15 §3315. Right to periodic review

1. Right to review. Every disposition pursuant to section 3314 and 3318-B, other than unconditional discharge, must be reviewed not less than once in every 12 months until the juvenile is discharged. The review must be made by a representative of the Department of Corrections unless the juvenile has been committed to the custody of the Commissioner of Health and Human Services, in which case such review must be made by a representative of the Department of Health and Human Services. A report of the review must be made in writing to the juvenile's parents, guardian or legal custodian. A copy of the report must be forwarded to the program or programs that were reviewed, and the department whose personnel made the review shall retain a copy of the report in their files. The written report must be prepared in accordance with subsection 2. When a juvenile is placed in the custody of the Commissioner of Health and Human Services, reviews and permanency planning hearings must be conducted in accordance with Title 22, section 4038. Title 22, sections 4005, 4039 and 4041 also apply.

[ 2013, c. 234, §10 (AMD) .]

2. Contents of review. The written report of each periodic review shall contain the following information:

A. A brief description of the services provided to the juvenile during the period preceding the review and the results of those services; [1977, c. 520, §1 (NEW).]

B. An individualized plan for the provision of services to the juvenile for the next period; [1977, c. 520, §1 (NEW).]

C. A statement showing that the plan imposes the least restricting alternative consistent with adequate care of the juvenile and protection of the community; and [1977, c. 520, §1 (NEW).]

D. A certification that the services recommended are available and will be afforded to the juvenile. [1977, c. 520, §1 (NEW).]

[ 1977, c. 520, §1 (NEW) .]

3. Court review of determination. Whenever a court makes a determination pursuant to section 3314, subsection 1, paragraph F or section 3314, subsection 2 that reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B and that continuation in the juvenile's home would be contrary to the welfare of the juvenile, that determination must be reviewed by the court not less than once every 12 months until the juvenile is discharged or no longer residing outside the juvenile's home or attains 18 years of age. This review does not affect a juvenile's commitment to a Department of Corrections juvenile correctional facility.

[ 2003, c. 503, §3 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §40 (AMD). 1983, c. 480, §B20 (AMD). 1995, c. 502, §F8 (AMD). 1997, c. 464, §2 (AMD). 1997, c. 752, §24 (AMD). 1999, c. 260, §A10 (AMD). 2001, c. 696, §6 (AMD). 2003, c. 503, §3 (AMD). 2003, c. 689, §B6 (REV). 2013, c. 234, §10 (AMD).



15 §3315-A. Termination of parental rights

When a juvenile is in the custody of the Department of Health and Human Services, Title 22, chapter 1071, subchapter VI also applies. [2001, c. 696, §7 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

SECTION HISTORY

2001, c. 696, §7 (NEW). 2003, c. 689, §B6 (REV).



15 §3316. Commitment to the Department of Corrections or the Department of Health and Human Services

1. Sharing of information about a committed juvenile. Information regarding a committed juvenile must be shared as follows.

A. When a juvenile is committed to a Department of Corrections juvenile corrections facility or the Department of Health and Human Services, the court shall transmit, with the commitment order, a copy of the petition, the order of adjudication, copies of the social study, any clinical or educational reports and other information pertinent to the care and treatment of the juvenile. [1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

B. The Department of Corrections facility or the Department of Health and Human Services shall provide the court with any information concerning a juvenile committed to its care that the court at any time may require. [1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

[ 1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

2. Indeterminate disposition. The following provisions apply to indeterminate dispositions.

A. A commitment of a juvenile to a Department of Corrections juvenile corrections facility pursuant to section 3314 must be for an indeterminate period not to extend beyond the juvenile's 18th birthday unless the court expressly further limits or extends the indeterminate commitment, as long as the court does not limit the commitment to less than one year nor extend the commitment beyond a juvenile's 21st birthday and as long as an order does not result in a commitment of less than one year, unless the commitment is for an indeterminate period not to extend beyond the juvenile's 21st birthday. Nothing in this Part may be construed to prohibit the provision to a juvenile following the expiration of the juvenile's term of commitment of services voluntarily accepted by the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated; except that these services may not be extended beyond the juvenile's 21st birthday. [1999, c. 127, Pt. B, §6 (RPR).]

B. A commitment of a juvenile to the Department of Health and Human Services pursuant to section 3314 must be for an indeterminate period not to extend beyond the juvenile's 18th birthday unless the court expressly further limits the commitment. [1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV).]

[ 1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

3. Provision of services. Nothing in this chapter may prevent juveniles who are receiving services from the Department of Corrections from receiving services from the Department of Health and Human Services.

[ 1999, c. 127, Pt. B, §6 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

4. Voluntary services. The following applies to voluntary services agreement provisions.

A. This chapter does not prevent a juvenile from receiving services from the Department of Corrections pursuant to a voluntary agreement with the juvenile and the juvenile's parents, guardian or legal custodian if the juvenile is not emancipated. [1999, c. 127, Pt. B, §6 (RPR).]

B. If a juvenile is placed in a residence outside the juvenile's home pursuant to a voluntary services agreement, the Commissioner of Corrections or the commissioner's designee may request the court to make a determination whether reasonable efforts have been made to prevent or eliminate the need for removal of the juvenile from the juvenile's home or that no reasonable efforts are necessary because of the existence of an aggravating factor as defined in Title 22, section 4002, subsection 1-B, and whether continuation in the juvenile's home would be contrary to the welfare of the juvenile. If requested, the court shall make that determination prior to the expiration of 180 days from the start of the placement and shall review that determination not less than once every 12 months until the juvenile is no longer residing outside the juvenile's home. [2001, c. 696, §8 (AMD).]

[ 2001, c. 696, §8 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §41 (AMD). 1979, c. 318, (AMD). 1979, c. 512, §7 (AMD). 1981, c. 493, §3 (AMD). 1983, c. 480, §B21 (AMD). 1993, c. 354, §11 (AMD). 1995, c. 502, §F9 (AMD). 1997, c. 591, §2 (AMD). 1997, c. 752, §25 (AMD). 1999, c. 127, §B6 (RPR). 2001, c. 696, §8 (AMD). 2003, c. 689, §B6 (REV).



15 §3317. Disposition after return to Juvenile Court

In instances of commitment of a juvenile to the Department of Health and Human Services or a Department of Corrections juvenile correctional facility or when the juvenile is under a specified period of probation, the Commissioner of Health and Human Services or the commissioner's designee or the Commissioner of Corrections or the commissioner's designee following the disposition may for good cause petition the Juvenile Court having original jurisdiction in the case for a judicial review of the disposition, including extension of the period of commitment or period of probation. In all cases in which a juvenile is returned to a Juvenile Court, the Juvenile Court may make any of the dispositions otherwise provided in section 3314. When reviewing a commitment to the Department of Health and Human Services, the court shall consider efforts made by the Department of Corrections and the Department of Health and Human Services to reunify the juvenile with the juvenile's parents or custodians, shall make a finding regarding those efforts and shall return custody of the juvenile to a parent or legal custodian if the return of the juvenile is not contrary to the welfare of the juvenile. A petition for judicial review of a disposition committing the child to the Department of Health and Human Services must be served on the parents at least 7 days prior to the hearing. [1997, c. 752, §26 (AMD); 2003, c. 689, Pt. B, §§6, 7 (REV).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§41-A (AMD). 1981, c. 379, §3 (AMD). 1981, c. 493, §3 (AMD). 1983, c. 480, §B22 (AMD). 1985, c. 439, §17 (AMD). 1987, c. 400, §4 (AMD). 1991, c. 493, §25 (AMD). 1995, c. 502, §F10 (AMD). 1997, c. 752, §26 (AMD). 2003, c. 689, §§B6,7 (REV).



15 §3318. Mentally ill or incapacitated juveniles (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §§42,43 (AMD). 1987, c. 402, §§A113,A114 (AMD). 1989, c. 621, §8 (AMD). 2001, c. 471, §F3 (AMD). 2009, c. 268, §§6, 7 (AMD). 2011, c. 282, §3 (RP).



15 §3318-A. Determination of competency of a juvenile to proceed in a juvenile proceeding

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Chronological immaturity" means a condition based on a juvenile's chronological age and significant lack of developmental skills when the juvenile has no significant mental illness or mental retardation. [2011, c. 282, §4 (NEW).]

B. "Mental illness" means any diagnosable mental impairment supported by the most current edition of the Diagnostic and Statistical Manual of Mental Disorders, published by the American Psychiatric Association. [2011, c. 282, §4 (NEW).]

C. "Mental retardation" means a disability characterized by significant limitations both in intellectual functioning and in adaptive behavior as expressed in conceptual, social and practical adaptive skills. [2011, c. 282, §4 (NEW).]

[ 2011, c. 282, §4 (NEW) .]

2. Competency to proceed in a juvenile proceeding. A juvenile is competent to proceed in a juvenile proceeding if the juvenile has:

A. A rational as well as a factual understanding of the proceedings against the juvenile; and [2011, c. 282, §4 (NEW).]

B. A sufficient present ability to consult with legal counsel with a reasonable degree of rational understanding. [2011, c. 282, §4 (NEW).]

[ 2011, c. 282, §4 (NEW) .]

3. Determination of competency. The issue as to a juvenile's competency to proceed may be raised by the juvenile, by the State or sua sponte by the Juvenile Court at any point in the juvenile proceeding after a finding of probable cause and prior to the imposition of a final order of disposition. A competency determination is necessary only when the Juvenile Court has a reasonable doubt as to a juvenile's competency to proceed.

[ 2011, c. 282, §4 (NEW) .]

4. Competency examination. If the Juvenile Court determines that a competency determination is necessary, it shall order that a juvenile be examined by the State Forensic Service to evaluate the juvenile's competency to proceed. The examination must take place within 21 days of the court's order.

[ 2011, c. 282, §4 (NEW) .]

5. Suspension of juvenile proceedings. Pending a competency examination, the Juvenile Court shall suspend the proceeding on the petition. The suspension remains in effect pending the outcome of a competency determination hearing pursuant to subsection 7. Suspension of the proceeding does not affect the Juvenile Court's ability to detain or release the juvenile pursuant to section 3203-A, subsection 5.

[ 2011, c. 282, §4 (NEW) .]

6. Criteria for State Forensic Service examiner's report. The following provisions govern criteria for the State Forensic Service examiner's report.

A. To assist the court's determination of competency, the State Forensic Service examiner's report must address the juvenile's capacity and ability to:

(1) Appreciate the allegations of the petition;

(2) Appreciate the nature of the adversarial process including:

(a) Having a factual understanding of the participants in the juvenile's proceeding, including the judge, defense counsel, attorney for the State and mental health expert; and

(b) Having a rational understanding of the role of each participant in the juvenile's proceeding;

(3) Appreciate the range of possible dispositions that may be imposed in the proceedings against the juvenile and recognize how possible dispositions imposed in the proceedings will affect the juvenile;

(4) Appreciate the impact of the juvenile's actions on others;

(5) Disclose to counsel facts pertinent to the proceedings at issue including:

(a) Ability to articulate thoughts;

(b) Ability to articulate emotions; and

(c) Ability to accurately and reliably relate to a sequence of events;

(6) Display logical and autonomous decision making;

(7) Display appropriate courtroom behavior;

(8) Testify relevantly at proceedings; and

(9) Demonstrate any other capacity or ability either separately sought by the Juvenile Court or determined by the examiner to be relevant to the Juvenile Court's determination. [2011, c. 282, §4 (NEW).]

B. In assessing the juvenile's competency, the State Forensic Service examiner shall compare the juvenile being examined to juvenile norms that are broadly defined as those skills typically possessed by the average juvenile defendant adjudicated in the juvenile justice system. [2011, c. 282, §4 (NEW).]

C. The State Forensic Service examiner shall determine and report if the juvenile suffers from mental illness, mental retardation or chronological immaturity. [2011, c. 282, §4 (NEW).]

D. If the juvenile suffers from mental illness, mental retardation or chronological immaturity, the State Forensic Service examiner shall report the severity of the impairment and its potential effect on the juvenile's competency to proceed. [2011, c. 282, §4 (NEW).]

E. If the State Forensic Service examiner determines that the juvenile suffers from chronological immaturity, the examiner shall report a comparison of the juvenile to the average juvenile defendant. [2011, c. 282, §4 (NEW).]

F. If the State Forensic Service examiner determines that the juvenile suffers from a mental illness, the examiner shall provide the following information:

(1) The prognosis of the mental illness; and

(2) Whether the juvenile is taking any medication and, if so, what medication. [2011, c. 282, §4 (NEW).]

G. The State Forensic Service examiner's report must state an opinion whether there exists a substantial probability that the deficiencies related to competence identified in the report, if any, can be ameliorated in the foreseeable future. [2011, c. 282, §4 (NEW).]

[ 2011, c. 282, §4 (NEW) .]

7. Post-examination report and hearing. Following receipt of the competency examination report from the State Forensic Service examiner, the Juvenile Court shall provide copies of the report to the parties and hold a competency determination hearing. If the Juvenile Court finds that the juvenile is competent to proceed based upon the burden and standard of proof pursuant to subsection 8, the Juvenile Court shall set a time for the resumption of the proceedings. If the Juvenile Court is not satisfied that the juvenile is competent to proceed, the Juvenile Court shall determine how to proceed pursuant to section 3318-B.

The court may consider the report of the State Forensic Service examiner, together with all other evidence relevant to the issue of competency, in its determination whether the juvenile is competent to proceed. No single criterion set forth in subsection 6 may be binding on the court's determination.

[ 2011, c. 282, §4 (NEW) .]

8. Allocation of the burden of proof; standard of proof. The burden of proof of competence is on the State if the juvenile is less than 14 years of age at the time the issue of competence is raised. If the juvenile is at least 14 years of age at the time the issue of competence is raised, the burden of proof is on the juvenile. In the event the State has the burden of proof, it must show by a preponderance of the evidence that the juvenile is competent to proceed. In the event the juvenile has the burden of proof, the juvenile must show by a preponderance of the evidence that the juvenile is not competent to proceed.

[ 2011, c. 282, §4 (NEW) .]

9. Statements made in the course of competency examination. Statements made by the juvenile in the course of a competency examination may not be admitted as evidence in the adjudicatory stage for the purpose of proving any juvenile crime alleged.

[ 2011, c. 282, §4 (NEW) .]

10. Competency to proceed after bind over. Notwithstanding a finding by the Juvenile Court that the juvenile is competent to proceed in a juvenile proceeding, if the juvenile is subsequently bound over for prosecution in the Superior Court or a court with a unified criminal docket pursuant to section 3101, subsection 4, the issue of the juvenile's competency may be revisited.

[ 2011, c. 282, §4 (NEW) .]

SECTION HISTORY

2011, c. 282, §4 (NEW).



15 §3318-B. Disposition of a juvenile found incompetent to proceed

1. Substantial probability that juvenile will be competent in the foreseeable future. If, following the competency determination hearing pursuant to section 3318-A, subsection 7, the Juvenile Court finds that the juvenile is not competent to proceed but additionally finds that there exists a substantial probability that the juvenile will be competent in the foreseeable future, the Juvenile Court shall continue the suspension of the proceedings and refer the juvenile to the Commissioner of Health and Human Services for evaluation and treatment of the mental health and behavioral needs identified in the report of the State Forensic Service examiner under section 3318-A.

A. At the end of 60 days or sooner, at the end of 180 days and at the end of one year following referral, the State Forensic Service shall examine the juvenile and forward a report of the examination to the Juvenile Court relating to the juvenile's competency to proceed and its reasons. Upon receipt of the report the Juvenile Court shall forward the report to the parties and without delay set a date for a conference of counsel or, upon a motion of any party, set a hearing on the question of the juvenile's competency to proceed. If the Juvenile Court finds that the juvenile is not yet competent to proceed, but there exists a substantial probability that the juvenile will be competent to proceed in the foreseeable future, the proceedings must remain suspended pending further review or hearing. [2011, c. 282, §5 (NEW).]

B. If more than one year has elapsed since the suspension of the proceedings, the Juvenile Court shall promptly hold a hearing to determine whether based on clear and convincing evidence there exists a substantial probability that the juvenile will be competent in the foreseeable future. Notwithstanding section 3318-A, subsection 8, the burden of proof is on the State in any hearing under this paragraph. If the Juvenile Court finds that there does not exist a substantial probability that the juvenile will be competent in the foreseeable future, the Juvenile Court shall further determine whether or not the court should:

(1) Order the Commissioner of Health and Human Services to evaluate the appropriateness of providing mental health and behavioral support services to the juvenile; or

(2) Order the juvenile into the custody of the Commissioner of Health and Human Services utilizing the procedures set forth in section 3314, subsection 1, paragraph C-1 for purposes of placement and treatment.

At the conclusion of the hearing the Juvenile Court shall dismiss the petition or, if post-adjudication, vacate the adjudication order and dismiss the petition. [2011, c. 282, §5 (NEW).]

C. If during the suspension of the proceedings the juvenile reaches 18 years of age, the Juvenile Court may evaluate the appropriateness of placing the juvenile in an appropriate institution for the care and treatment of adults with mental illness or mental retardation for observation, care and treatment. [2011, c. 282, §5 (NEW).]

D. The Juvenile Court shall set a time for resumption of the proceedings if at any point it finds, based upon the burden and standard of proof pursuant to section 3318-A, subsection 8, that the juvenile is now competent to proceed. [2011, c. 282, §5 (NEW).]

[ 2011, c. 282, §5 (NEW) .]

2. No substantial probability that juvenile will be competent in the foreseeable future. If, following the competency determination hearing provided in section 3318-A, subsection 7, the Juvenile Court finds that the juvenile is incompetent to proceed and that there does not exist a substantial probability that the juvenile will be competent in the foreseeable future, the Juvenile Court shall promptly hold a hearing to determine whether or not the Juvenile Court should:

A. Order the Commissioner of Health and Human Services to evaluate the appropriateness of providing mental health and behavioral support services to the juvenile; or [2011, c. 282, §5 (NEW).]

B. Order the juvenile into the custody of the Commissioner of Health and Human Services utilizing the procedures set forth in section 3314, subsection 1, paragraph C-1 for purposes of placement and treatment. [2011, c. 282, §5 (NEW).]

At the conclusion of the hearing the Juvenile Court shall dismiss the petition or, if post-adjudication, vacate the adjudication order and dismiss the petition.

[ 2013, c. 519, §4 (AMD) .]

SECTION HISTORY

2011, c. 282, §5 (NEW). 2013, c. 519, §4 (AMD).



15 §3319. Designation of facility

Immediately after the court orders detention or confinement in or commitment to a juvenile facility, the court shall notify the Commissioner of Corrections or the commissioner's designee and shall inquire as to the juvenile facility to which the juvenile will be transported. The commissioner has complete discretion to make this determination. The commissioner or the commissioner's designee shall immediately inform the court of the location of the juvenile facility to which the juvenile will be transported. [2005, c. 507, §13 (AMD).]

SECTION HISTORY

1997, c. 752, §27 (NEW). 2005, c. 507, §13 (AMD).






Chapter 509: APPEALS

15 §3401. Appeals structure and goals

1. Structure. Except as otherwise provided, appeals from the juvenile court shall be to the Superior Court and appeals from the Superior Court shall be to the Law Court.

[ 1979, c. 512, §8 (RPR) .]

2. Goals of juvenile appellate structure. The goals of the juvenile appellate structure are:

A. To correct errors in the application and interpretation of law; [1979, c. 512, §8 (RPR).]

B. To insure substantial uniformity of treatment to persons in like situations; and [1979, c. 512, §8 (RPR).]

C. To provide for review of juvenile court decisions so that the legislatively defined purposes of the juvenile justice system as a whole are realized. [1979, c. 512, §8 (RPR).]

[ 1979, c. 512, §8 (RPR) .]

3.

[ 1979, c. 512, §8 (RP) .]

4.

[ 1979, c. 512, §8 (RP) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §44 (AMD). 1979, c. 512, §8 (RPR).



15 §3402. Appeals to Superior Court

1. Matters for appeal. Appeals of the following matters may be taken from the juvenile court to the Superior Court by a party specified in subsection 2:

A. An adjudication, provided that no appeal shall be taken until after an order of disposition; [1979, c. 512, §9 (RPR).]

B. An order of disposition, or of any subsequent order modifying disposition, for an abuse of discretion; and [1997, c. 645, §11 (AMD).]

D. A detention order entered pursuant to section 3203-A, subsection 5 or any refusal to alter a detention order upon petition of the juvenile pursuant to section 3203-A, subsection 11, for abuse of discretion, provided that the appeal must be handled expeditiously. [2005, c. 488, §2 (AMD).]

[ 2005, c. 488, §2 (AMD) .]

2. Who may appeal. An appeal may be taken by the following parties:

A. The juvenile; or [1979, c. 512, §9 (RPR).]

B. The juvenile's parents, guardian or legal custodian on behalf of the juvenile, if the juvenile is not emancipated and the juvenile does not wish to appeal. [1979, c. 512, §9 (RPR).]

[ 1979, c. 512, §9 (RPR) .]

3. Appeals by the State. The State may appeal from the juvenile court to the Superior Court for the failure of the juvenile court to order a bind-over.

[ 1979, c. 512, §9 (RPR) .]

4. Stays and releases. On an appeal pursuant to subsection 1, paragraphs A and B, the Superior Court shall consider a stay of execution and release pending the appeal.

[ 1997, c. 645, §13 (AMD) .]

5. Time for appeals. An appeal from the juvenile court to the Superior Court must be taken within 7 days after the entry of an order of disposition or other appealed order or such further time as the Supreme Judicial Court may provide pursuant to a rule of court.

[ 2013, c. 234, §11 (AMD) .]

6. Record on appeal.

[ 1979, c. 512, §9 (RP) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §45 (AMD). 1979, c. 512, §9 (RPR). 1989, c. 502, §A45 (AMD). 1991, c. 202, (AMD). 1997, c. 645, §11 (AMD). 1997, c. 645, §§11-13 (AMD). 1997, c. 645, §12 (AMD). 1997, c. 645, §13 (AMD). 2005, c. 488, §2 (AMD). 2013, c. 234, §11 (AMD).



15 §3403. Rules for appeals

Procedure for appeals from the juvenile court to the Superior Court, including provision for a record, subject to section 3405, shall be as provided by rule promulgated by the Supreme Judicial Court. [1979, c. 512, §10 (RPR).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 512, §10 (RPR).



15 §3404. Counsel on appeal

A juvenile or other party specified in section 3402, subsection 2, paragraph B, who is indigent shall be entitled to appointment of counsel. [1979, c. 512, §11 (RPR).]

1.

[ 1979, c. 512, §11 (RP) .]

2.

[ 1979, c. 512, §11 (RP) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 512, §11 (RPR).



15 §3405. Scope of review on appeal; record

1. Scope of review. Review on all appeals from juvenile court to Superior Court shall be for errors of law or abuses of discretion. The Superior Court may affirm, reverse or modify any order of the Juvenile Court or remand for further proceedings. The Superior Court shall enter a new order of disposition if it finds that the Juvenile Court's disposition was an abuse of discretion.

[ 1979, c. 681, §33 (AMD) .]

2. Record on appeals. In appeals taken pursuant to section 3402, subsection 1, paragraphs A and B, review must be on the basis of the record of the proceedings in Juvenile Court. In the interest of justice, the Superior Court may order that the record must consist of:

A. The untranscribed sound recording of the proceedings; or [1979, c. 512, §12 (RPR).]

B. An agreed or settled statement of facts with the consent of the parties. [1979, c. 512, §12 (RPR).]

[ 1997, c. 645, §14 (AMD) .]

3. Record on appeals of detention orders. In appeals taken pursuant to section 3402, subsection 1, paragraph D, the court shall order a review by the most expeditious of the following methods that is consistent with the interests of justice:

A. The untranscribed sound recording of the detention hearing; [1979, c. 512, §12 (REEN).]

B. Evidence presented to the Superior Court, provided the scope of review shall be as specified in subsection 1; [1979, c. 512, §12 (REEN).]

C. A transcribed record; or [1979, c. 512, §12 (REEN).]

D. A record consisting of a statement of facts as described in subsection 2, paragraph B. [1979, c. 512, §12 (REEN).]

[ 1979, c. 512, §12 (REEN) .]

4.

[ 1979, c. 512, §12 (RP) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §46 (AMD). 1979, c. 512, §12 (RPR). 1979, c. 681, §33 (AMD). 1997, c. 645, §14 (AMD).



15 §3406. Disposition of appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 512, §13 (RP).



15 §3407. Appeal to the Law Court

1. Appeals from the juvenile court by the State. The State may appeal from a decision or order of the juvenile court to the Law Court to the same extent and in the same manner as in criminal cases under section 2115-A.

[ 1979, c. 512, §14 (NEW) .]

2. Appeals from the Superior Court.

A. Decisions of the Superior Court on appeal from the Juvenile Court, as to matters described in section 3402, subsection 1, paragraph A only, may be appealed to the Law Court by an aggrieved party. An appeal by the State under this paragraph shall be subject to section 2115-A, subsections 5 and 8. [1979, c. 681, §34 (AMD).]

B. [1997, c. 645, §15 (RP).]

C. Appeals pursuant to this subsection shall be taken in the same manner as appeals following a judgment of conviction of an adult in Superior Court, except as otherwise provided by rule promulgated by the Supreme Judicial Court. [1979, c. 681, §35 (AMD).]

[ 1997, c. 645, §15 (AMD) .]

3. Appeal from a bind-over order of the Juvenile Court. A bind-over order of the Juvenile Court by a party specified in section 3402, subsection 2 may be reviewed only by the Law Court pursuant to an appeal of a judgment of conviction in Superior Court following bind-over.

[ 1997, c. 645, §16 (NEW) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 512, §14 (RPR). 1979, c. 681, §§34,35 (AMD). 1997, c. 645, §§15,16 (AMD). 1997, c. 645, §16 (AMD). 1997, c. 645, §15 (AMD).






Chapter 511: INTERIM CARE; RUNAWAYS

15 §3501. Interim care

1. Interim care. A juvenile may be taken into interim care by a law enforcement officer without order by the court when the officer has reasonable grounds to believe that:

A. The juvenile is abandoned, lost or seriously endangered in his surroundings and that immediate removal is necessary for his protection; or [1977, c. 520, §1 (NEW).]

B. The juvenile has left the care of his parents, guardian or legal custodian without the consent of such person. [1977, c. 520, §1 (NEW).]

[ 1977, c. 520, §1 (NEW) .]

2. Limit. Under no circumstances shall any juvenile taken into interim care be held involuntarily for more than 6 hours.

[ 1977, c. 520, §1 (NEW) .]

3. Interim care, police record. The taking of a juvenile into interim care pursuant to this section is not an arrest and shall not be designated in any police records as an arrest.

[ 1977, c. 520, §1 (NEW) .]

4. Notification of parents, guardian or custodian. When a juvenile is taken into interim care, the law enforcement officer or the Department of Health and Human Services shall, as soon as possible, notify the juvenile's parent, guardian or legal custodian of the juvenile's whereabouts. If a parent, guardian or legal custodian cannot be located, such notification shall be made to a person with whom the juvenile is residing.

[ 1981, c. 619, §5 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

5. Interim care, placement.

A. When a law enforcement officer takes a juvenile into interim care, the officer shall contact the Department of Health and Human Services which shall designate a place where the juvenile will be held. [1981, c. 619, §6 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

B. The law enforcement officer shall take the juvenile to the Department of Health and Human Services or to the location specified by the department without unnecessary delay. [1981, c. 619, §7 (AMD); 2003, c. 689, Pt. B, §6 (REV).]

C. [1981, c. 619, §8 (RP).]

[ 1981, c. 619, §§6-8 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

6. (omitted).

7. Interim care, restriction on placement and transportation.

A. A juvenile taken into interim care may not be placed in a jail or other secure detention or correctional facility intended or used to detain adults accused or convicted of crimes or juveniles accused or adjudicated of juvenile crimes. [1997, c. 752, §28 (AMD).]

B. Notwithstanding paragraph A, a juvenile taken into interim care may be held, if no other appropriate placement is available, in the public sections of a facility described in section 3203-A, subsection 7, paragraph B if there is an adequate staff to supervise the juvenile's activities at all times or in accordance with section 3203-A, subsection 7-A. [1997, c. 752, §29 (AMD).]

C. To the extent practicable, a juvenile taken into interim care shall not be placed or transported in any police or other vehicle which at the same time contains an adult under arrest. [1977, c. 520, §1 (NEW).]

[ 1997, c. 752, §§28, 29 (AMD) .]

8. Interim care, voluntary services. The Department of Health and Human Services shall inform the juvenile and his family, guardian or legal custodian of social services and encourage them to voluntarily accept social services.

[ 1981, c. 619, §9 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

9. Interim care, identification of juvenile. No fingerprints of a juvenile taken into interim care pursuant to this section may be obtained from the juvenile. Solely for the purpose of restoring a juvenile to his residence, the juvenile's name, address, photograph and other reasonably necessary information may be obtained and transmitted to any appropriate person or agency.

[ 1977, c. 664, §47 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §47 (AMD). 1981, c. 619, §§5-9 (AMD). 1985, c. 439, §18 (AMD). 1993, c. 354, §12 (AMD). 1997, c. 752, §§28,29 (AMD). 2003, c. 689, §B6 (REV).



15 §3502. The Department of Corrections and the Department of Health and Human Services 24-hour referral services

1. Emergency placement decisions. Placement referral services shall be provided by the Department of Corrections and Department of Health and Human Services as follows.

A. The Department of Corrections shall provide for a placement referral service, staffed by juvenile community corrections officers for 24 hours a day. This referral service shall make emergency detention or conditional release decisions pursuant to chapter 505 for all juveniles referred to the department by law enforcement officers. [2001, c. 667, Pt. A, §32 (AMD).]

B. The Department of Health and Human Services shall provide for a placement referral service, staffed by personnel 24 hours a day. This referral service shall make emergency placement decisions pursuant to this chapter for all juveniles referred to the department by law enforcement officers. [1981, c. 619, §10 (NEW); 2003, c. 689, Pt. B, §6 (REV).]

[ 2001, c. 667, Pt. A, §32 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

2. Placement procedures. Emergency placements shall be arranged by juvenile caseworkers or the Department of Health and Human Services' personnel according to procedures and standards jointly adopted by the Department of Corrections and the Department of Health and Human Services. Placement may include voluntary care or short-term emergency services under Title 22, sections 4021 to 4023.

[ 1985, c. 439, §20 (AMD) .]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 733, §1 (AMD). 1981, c. 493, §3 (AMD). 1981, c. 619, §10 (RPR). 1985, c. 439, §§19,20 (AMD). 2001, c. 667, §A32 (AMD). 2003, c. 689, §B6 (REV).



15 §3503. Juveniles, voluntary return home

If a juvenile who has been taken into interim care under the provisions of section 3501 and his parents, guardian or legal custodian agree to the juvenile's return home, the parents, guardian or legal custodian shall cause the juvenile to be transported home as soon as practicable. If the parents, guardian or legal custodian fail to arrange for the transportation of the juvenile, he shall be transported at the expense of the parents, guardian or legal custodian. [1977, c. 664, §48 (RPR).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1977, c. 664, §48 (RPR).



15 §3504. Runaway juveniles, shelter and family services needs assessment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 733, §2 (RP).



15 §3505. Runaway juveniles, neglect petition (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 733, §2 (RP).



15 §3506. Runaway juveniles, emancipation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 733, §§3,4 (AMD). 1981, c. 619, §11 (RP).



15 §3506-A. Emancipation

1. Petition for emancipation. If a juvenile is 16 years of age or older and refuses to live in the home provided by his parents, guardian or custodian, he may request the District Court in the division in which his parents, guardian or custodian resides to appoint counsel for him to petition for emancipation.

[ 1981, c. 619, §12 (NEW) .]

2. Contents of petition. The petition shall state plainly:

A. The facts which bring the juvenile within the court's jurisdiction and which form the basis for the petition; [1981, c. 619, §12 (NEW).]

B. The name, date of birth, sex and residence of the juvenile; and [1981, c. 619, §12 (NEW).]

C. The name and residence of his parent or parents, guardian or custodian. [1981, c. 619, §12 (NEW).]

[ 1981, c. 619, §12 (NEW) .]

2-A. Mediation. Upon the filing of a petition and prior to a hearing under this section, the court may refer the parties to mediation. Any agreement reached by the parties through mediation on any issues shall be stated in writing, signed by the parties and presented to the court for approval as a court order.

[ 1989, c. 126, §1 (NEW) .]

3. Hearing. On the filing of a petition, the court shall schedule a hearing and shall notify the parent or parents, guardian or custodian of the date of the hearing, the legal consequences of an order of emancipation, the right to be represented by legal counsel and the right to present evidence at the hearing. Notice shall be given in the manner provided in the Maine Rules of Civil Procedure, Rule 4, for service of process.

[ 1981, c. 619, §12 (NEW) .]

4. Order of emancipation. The court shall order emancipation of the juvenile if it determines that:

A. The juvenile has made reasonable provision for his room, board, health care and education, vocational training or employment; and [1981, c. 619, §12 (NEW).]

B. The juvenile is sufficiently mature to assume responsibility for his own care and it is in his best interest to do so. [1981, c. 619, §12 (NEW).]

[ 1981, c. 619, §12 (NEW) .]

5. Denial of petition. If the court determines that the criteria established in subsection 4 are not met, the court shall deny the petition and may recommend that the Department of Health and Human Services provide continuing services and counseling to the family.

[ 1981, c. 619, §12 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

6. Appeal. Any person named in the petition who is aggrieved by the order of the court may appeal to the Superior Court.

[ 1981, c. 619, §12 (NEW) .]

7. Public proceeding; exception. Notwithstanding section 3307, subsection 2, paragraph B, the court shall not exclude the public unless the minor or the minor's parent or parents, guardian or custodian, requests that the public be excluded and the minor or the minor's parent or parents, guardian or custodian, does not object. If the public is excluded, only the parties, their attorneys, court officers and witnesses may be present.

[ 1989, c. 126, §2 (NEW) .]

SECTION HISTORY

1981, c. 619, §12 (NEW). 1989, c. 126, §§1,2 (AMD). 2003, c. 689, §B6 (REV).



15 §3507. Runaway juveniles returned from another state

When a juvenile who has left the care of the juvenile's parents, guardian or legal custodian without that person's consent, is returned to Maine from another state, the juvenile must be referred immediately to a juvenile community corrections officer and must be processed according to the provisions of this chapter. [1999, c. 624, Pt. B, §21 (AMD).]

SECTION HISTORY

1977, c. 520, §1 (NEW). 1985, c. 439, §21 (AMD). 1999, c. 624, §B21 (AMD).



15 §3508. Responsibility of the Department of Human Services (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 520, §1 (NEW). 1979, c. 733, §5 (RP).






Chapter 513: COMMITTEE TO MONITOR IMPLEMENTATION OF THE JUVENILE CODE

15 §3601. Appointment of committee (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 370, §3 (NEW). 1981, c. 493, §2 (AMD). 1989, c. 700, §A41 (AMD). 1991, c. 377, §23 (AMD). MRSA T. 1, §2501/15/A (RP).



15 §3602. Termination of chapter (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 370, §3 (NEW). MRSA T. 1 , §2501/15/A (RP).









Part 7: ASSET FORFEITURE

Chapter 515: ASSET FORFEITURE

15 §5801. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 679, (NEW). 1987, c. 420, §1 (RP).



15 §5802. Forfeiture of all property which constitutes the proceeds of criminal enterprise (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 679, (NEW). 1987, c. 420, §1 (RP).



15 §5803. Equitable distribution of forfeited assets (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 679, (NEW). 1987, c. 420, §1 (RP).






Chapter 517: ASSET FORFEITURE

15 §5821. Subject property

Except as provided in section 5821-A, the following are subject to forfeiture to the State and no property right may exist in them: [IB 1999, c. 1, §2 (AMD).]

1. Scheduled drugs. All scheduled drugs that have been manufactured, made, created, grown, cultivated, sold, bartered, traded, furnished for consideration, furnished, distributed, dispensed, possessed or otherwise acquired in violation of any law of this State, any other state or of the United States;

[ 2013, c. 194, §1 (AMD) .]

2. Materials related to scheduled drugs. All raw materials, products and equipment of any kind that are used or intended for use in manufacturing, compounding, processing, delivering, cultivating, growing or otherwise creating any scheduled drug in violation of any law of this State, any other state or the United States;

[ 2013, c. 194, §1 (AMD) .]

3. Other property. All property which is used or intended for use as a container for property described in subsection 1 or 2, and all property which is used or intended for use to defend, protect, guard or secure any property or items described in subsection 1 or 2;

[ 1989, c. 448, §1 (AMD) .]

3-A. Firearms and other weapons. Law enforcement officers may seize all firearms and dangerous weapons that they may find in any lawful search for scheduled drugs in which scheduled drugs are found. Except for those seized weapons listed in a petition filed in the Superior Court pursuant to section 5822, all weapons seized, after notice and opportunity for hearing, must be forfeited to the State by the District Court 90 days after a list of the weapons and drugs seized is filed in the District Court in the district in which the weapons and drugs were seized. A weapon need not be forfeited if the owner appears prior to the declaration of forfeiture and satisfies the court, by a preponderance of evidence, of all of the following:

A. That the owner had a possessory interest in the weapon at the time of the seizure sufficient to exclude every person involved with the seized drugs or every person at the site of the seizure; [2013, c. 588, Pt. A, §19 (RPR).]

B. That the owner had no knowledge of or involvement with the drugs and was not at the site of the seizure; and [2013, c. 588, Pt. A, §19 (RPR).]

C. That the owner had not given any involved person permission to possess or use the weapon. [2013, c. 588, Pt. A, §19 (RPR).]

Post-hearing procedures are as provided in section 5822.

A confiscated or forfeited firearm that was confiscated or forfeited because it was used to commit a homicide must be destroyed by the State unless the firearm was stolen and the rightful owner was not the person who committed the homicide, in which case the firearm must be returned to the owner if ascertainable.

[ 2013, c. 588, Pt. A, §19 (RPR) .]

3-B. Forfeiture of firearms used in the commission of certain acts. In addition to the provisions of subsection 3-A and Title 17-A, section 1158-A, this subsection controls the forfeiture of firearms used in the commission of certain acts.

A. Except as provided in paragraph B, a firearm is subject to forfeiture to the State if the firearm is used by a person to commit a criminal act that in fact causes serious bodily injury or death to another human being and, following that act, the person either commits suicide or attempts to commit suicide and the attempt results in the person's becoming incompetent to stand trial or the person is killed or rendered incompetent to stand trial as the result of a justifiable use of deadly force by a law enforcement officer. Except as provided in paragraph B, a property right does not exist in the firearm subject to forfeiture. [2013, c. 328, §2 (NEW).]

B. A firearm that is used in the commission of a criminal act described in paragraph A is exempt from forfeiture under this subsection if the firearm belongs to another person who is the rightful owner from whom the firearm has been stolen and the other person is not a principal or accomplice in the criminal act. In that case, the firearm must be transferred to the other person unless that person is otherwise prohibited from possessing a firearm under applicable law. [2013, c. 328, §2 (NEW).]

A firearm subject to forfeiture pursuant to this subsection that is declared by a court to be forfeited pursuant to section 5822 must be promptly destroyed, or caused to be promptly destroyed, by the law enforcement agency that has custody of the firearm.

[ 2013, c. 328, §2 (NEW) .]

4. Conveyances. All conveyances, including aircraft, vehicles or vessels, which are used or are intended for use to transport or in any manner to facilitate the transportation, sale, trafficking, furnishing, receipt, possession or concealment of property described in subsection 1 or 2, except that:

A. No conveyance used by any person as a common carrier in the transaction of business as a common carrier may be forfeited under this section, unless it appears that the owner or other person in charge of the conveyance was a consenting party or had knowledge of that violation of law; and [1987, c. 420, §2 (NEW).]

B. No conveyance may be forfeited under this section by reason of any act or omission established by the owner of the conveyance to have been committed or omitted by any person other than the owner while the conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of this State, any other state or of the United States; [1987, c. 420, §2 (NEW).]

[ 1987, c. 420, §2 (NEW) .]

4-A. Conveyances used in violation of litter laws. All conveyances, including aircraft, watercraft, vehicles, vessels, containers or cranes that are used, or attempted to be used, to dump more than 500 pounds or more than 100 cubic feet of litter in violation of Title 17, section 2264-A;

[ 2003, c. 452, Pt. I, §1 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Records. All books, records and research, including formulas, microfilm, tapes and data, which are used or intended for use in violation of Title 17-A, chapter 45;

[ 1987, c. 420, §2 (NEW) .]

6. Money instruments. Except as provided in paragraph A, all money, negotiable instruments, securities or other things of value furnished or intended to be furnished by any person in exchange for a scheduled drug in violation of Title 17-A, chapter 45; all proceeds traceable to such an exchange; and all money, negotiable instruments and securities used or intended to be used to facilitate any violation of Title 17-A, chapter 45.

A. No property may be forfeited under this subsection, to the extent of the interest of an owner, by reason of any act or omission established by that owner to have been committed or omitted without the knowledge or consent of that owner; [1989, c. 302, §1 (AMD).]

[ 2013, c. 194, §3 (AMD) .]

7. Real property. Except as provided in paragraph A, all real property, including any right, title or interest in the whole of any lot or tract of land and any appurtenances or improvements, that is used or intended for use, in any manner or part, to commit or to facilitate the commission of a violation of Title 17-A, section 1103, 1105-A, 1105-B or 1105-C that is a Class A, Class B or Class C crime, with the exception of offenses involving marijuana.

A. Property may not be forfeited under this subsection, to the extent of an interest of an owner, by reason of an act or omission established by that owner to have been committed or omitted without the knowledge or consent of that owner. When an owner of property that is that person's primary residence proves by a preponderance of the evidence that the owner is the spouse or minor child of the coowner of the primary residence who has used or intended to use the residence, in any manner or part, to commit or facilitate the commission of a violation of Title 17-A, section 1103, 1105-A, 1105-B or 1105-C, the State shall bear the burden of proving knowledge or consent of the spouse or minor child by a preponderance of the evidence; [2013, c. 194, §4 (AMD).]

[ 2013, c. 194, §4 (AMD) .]

7-A. Computers. Except as provided in paragraph A, all computers, as defined in Title 17-A, section 431, subsection 2, and computer equipment, including, but not limited to, printers and scanners, that are used or are attempted to be used in violation of Title 17-A, section 259-A.

A. Property may not be forfeited under this subsection, to the extent of the interest of an owner, by reason of an act or omission established by that owner to have been committed or omitted without the knowledge or consent of the owner; and [1999, c. 349, §2 (NEW).]

[ 2011, c. 597, §1 (AMD) .]

8. Bona fide lienholders.

[ 2007, c. 684, Pt. C, §1 (RP); 2007, c. 684, Pt. H, §1 (AFF) .]

9. Assets in human trafficking offenses. All assets, including money instruments, personal property and real property, used or intended for use in or traceable to a human trafficking offense as defined in Title 5, section 4701, subsection 1, paragraph C.

[ 2007, c. 684, Pt. C, §2 (NEW); 2007, c. 684, Pt. H, §1 (AFF) .]

A forfeiture under this section of property encumbered by a perfected bona fide security interest is subject to the interest of the secured party if the party neither had knowledge of nor consented to the act or omission upon which the right of forfeiture is based. [2007, c. 684, Pt. C, §3 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

SECTION HISTORY

1987, c. 420, §2 (NEW). 1989, c. 302, §§1-3 (AMD). 1989, c. 448, §§1,2 (AMD). 1989, c. 820, §1 (AMD). IB 1999, c. 1, §2 (AMD). 1999, c. 349, §§1,2 (AMD). 2001, c. 348, §2 (AMD). 2003, c. 452, §I1 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 688, §B2 (AMD). 2007, c. 684, Pt. C, §§1-3 (AMD). 2007, c. 684, Pt. H, §1 (AFF). 2011, c. 465, §§1-4 (AMD). 2011, c. 597, §1 (AMD). 2013, c. 194, §§1-4 (AMD). 2013, c. 328, §§1, 2 (AMD). 2013, c. 588, Pt. A, §19 (AMD).



15 §5821-A. Property not subject to forfeiture based on medical use of marijuana

Property is not subject to forfeiture under this chapter if the activity that subjects the person's property to forfeiture is medical use of marijuana and the person meets the requirements for medical use of marijuana under Title 22, chapter 558-C. [IB 2009, c. 1, §1 (AMD).]

SECTION HISTORY

IB 1999, c. 1, §3 (NEW). IB 2009, c. 1, §1 (AMD).



15 §5822. Procedure

1. Filing of petition. A petition for forfeiture must be filed as provided in this section.

A. A district attorney or the Attorney General may petition the Superior Court in the name of the State in the nature of a proceeding in rem to order forfeiture of property subject to forfeiture under section 5821, except that to the extent that such a petition seeks the forfeiture of property described in section 5821, subsection 7, the petition shall be filed only with the written approval of the Attorney General. [1987, c. 420, §2 (NEW).]

B. There shall be no discovery other than under the Maine Rules of Civil Procedure, Rule 36, except by order of court upon a showing of substantial need. Any order permitting discovery shall set forth in detail the areas in which substantial need has been shown and the extent to which discovery may take place. [1987, c. 420, §2 (NEW).]

C. A petition for forfeiture filed pursuant to this section by the Attorney General or a district attorney shall be accepted by any court having jurisdiction without assessment or payment of civil entry or filing fees otherwise provided for by rules of court. [1987, c. 648, (NEW).]

[ 1987, c. 648, (AMD) .]

2. Jurisdiction and venue. Property subject to forfeiture under section 5821 shall be declared forfeited by any court having jurisdiction over the property or having final jurisdiction over any related criminal proceedings or by the Superior Court for Kennebec County. A petition under this section shall be filed in a court having jurisdiction under this subsection.

[ 1987, c. 420, §2 (NEW) .]

3. Type of action. The proceeding is an in rem civil action. Property subject to forfeiture may be kept or stored at any location within the territorial boundaries of the State and is subject to the authority of any court in which a petition seeking the forfeiture of that property is filed. The State has the burden of proving all material facts by a preponderance of the evidence and the owner of the property or other person claiming under the property has the burden of proving by preponderance of the evidence all exceptions set forth in section 5821, except as provided in section 5821, subsection 7, paragraph A.

[ 1991, c. 461, §1 (AMD) .]

4. Hearings. At a hearing, other than default proceedings, the court shall hear evidence, make findings of fact, enter conclusions of law and file a final order from which the parties have the right of appeal. Except as provided in paragraphs A and B, the final order shall provide for the disposition of the property to the General Fund, less the reasonable expenses of the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice.

A. To the extent that the court finds it appropriate and with the written consent of the Attorney General, the court may order forfeiture of as much of the property as is appropriate to a municipality, county or state agency, or to the district attorneys budget within the Department of the Attorney General, that has made a substantial contribution to the investigation or prosecution of a related criminal case, subject to the requirements of section 5824.

When property is forfeited and transferred to a municipality in accordance with section 5824, the municipal officers of the municipality shall determine the disposition of the property. When property is forfeited and transferred to a county in accordance with section 5824, the county commissioners shall determine the disposition of the property. [1999, c. 408, §1 (AMD).]

B. The court may also order the property sold at public auction and the proceeds of the sale, less the reasonable expenses of the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice to pay any perfected bona fide mortgage or security interest on the mortgage, disposed of in accordance with other property forfeited under this subsection. [1989, c. 302, §4 (AMD).]

[ 1999, c. 408, §1 (AMD) .]

5. Default proceedings. Default proceedings shall be held in the same manner as default proceedings in other civil actions, except that service of motions and affidavits related to default proceedings need not be served upon any person who has not answered or otherwise defended in the action.

[ 1987, c. 420, §2 (NEW) .]

6. Preliminary process. Any Justice of the Supreme Judicial Court or the Superior Court, Judge of the District Court or justice of the peace may issue, at the request of the attorney for the State, ex parte, any preliminary order or process as is necessary to seize or secure the property for which forfeiture is or will be sought and to provide for its custody. That order may include an order to a financial institution or to any fiduciary or bailee to require the entity to impound any property in its possession or control and not to release it except upon further order of the court. Process for seizure of the property may issue only upon a showing of probable cause that the property is subject to forfeiture under section 5821. The application for process and the issuance, execution and return of process is subject to applicable state law. Any property subject to forfeiture under this section may be seized upon process, except that seizure without the process may be made when:

A. The seizure is incident to an arrest with probable cause, a search under a valid search warrant or an inspection under a valid administrative inspection warrant; [1987, c. 420, §2 (NEW).]

B. The property subject to seizure has been the subject of a prior judgment in favor of the State in a forfeiture proceeding under this section or any other provision of the laws of this State, any other state or the United States; [1987, c. 420, §2 (NEW).]

C. There is probable cause to believe that the property has been directly or indirectly dangerous to health or safety; or [1987, c. 420, §2 (NEW).]

D. There is probable cause to believe that the property has been used or is intended to be used in violation of any criminal law of this State, any other state or the United States. [1987, c. 420, §2 (NEW).]

[ RR 1999, c. 2, §19 (AFF); RR 1999, c. 2, §18 (COR) .]

7. Rules. After January 1, 1988, the prosecution of proceedings under this chapter shall be governed by rules adopted or amended by the Attorney General, pursuant to the Maine Administrative Procedure Act, Title 5, chapter 375. These rules shall provide standards for prosecution, settlement, approval of settlement and equitable transfer of forfeited property.

[ 1987, c. 420, §2 (NEW) .]

SECTION HISTORY

1987, c. 420, §2 (NEW). 1987, c. 648, (AMD). 1987, c. 736, §26 (AMD). 1989, c. 302, §4 (AMD). 1991, c. 461, §§1,2 (AMD). RR 1999, c. 2, §19 (AFF). RR 1999, c. 2, §18 (COR). 1999, c. 408, §1 (AMD).



15 §5823. Perfecting titles to forfeited vehicles

1. Vehicle report. Any officer, department or agency seizing any vehicle subject to forfeiture under section 5821, shall file a report of seizure with the Attorney General or a district attorney having jurisdiction over the vehicle. This report must be filed at least 21 days from the date of seizure. The report shall be labeled "Vehicle Report" and shall include:

A. A description of the vehicle; [1987, c. 420, §2 (NEW).]

B. The place and date of seizure; [1987, c. 420, §2 (NEW).]

C. The name and address of the owner or operator of the vehicle at the time of seizure; and [1987, c. 420, §2 (NEW).]

D. The name and address of any other person who appears to have an ownership interest in the vehicle. [1987, c. 420, §2 (NEW).]

The seizing officer, department or agency must make a diligent search and inquiry as to ownership of the vehicle. The filing of a vehicle report is conclusive evidence that a diligent search and inquiry were completed.

[ 1987, c. 420, §2 (NEW) .]

2. Procedure. The Attorney General or a district attorney upon receiving the vehicle report shall petition, within 21 days, the Superior Court in the name of the State in the nature of a proceeding in rem to order forfeiture and perfect the State's title to any vehicle subject to forfeiture under section 5821. The proceeding is the same as for forfeited property under section 5822, except that when the owner of the vehicle can not be determined, the court shall:

A. Order the State, prior to the forfeiture hearing described in paragraph B, to make service by publication as directed by the court pursuant to the Maine Rules of Civil Procedure, Rule 4, except that the publication must be made in a newspaper of general circulation throughout the State; and [1991, c. 461, §3 (AMD).]

B. Hold a hearing on the petition not less than 2 weeks after all notices required by this section have been given. [1987, c. 420, §2 (NEW).]

The final order of forfeiture by the court under this section perfects the State's right and interest in and title to the vehicle and relates back to the date of seizure.

[ 1991, c. 461, §3 (AMD) .]

3. Defaced or missing identification numbers. Any vehicle disposed of under this section that does not have a vehicle identification number or the number is illegible must be issued a special number by the Secretary of State under Title 29-A, section 407.

[ 1995, c. 65, Pt. A, §50 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

4. Subsequent actions. Neither replevin or any other action to recover any interest in any vehicle disposed of under this section may be maintained in any court of this State.

[ 1987, c. 420, §2 (NEW) .]

SECTION HISTORY

1987, c. 420, §2 (NEW). 1991, c. 461, §3 (AMD). 1995, c. 65, §A50 (AMD). 1995, c. 65, §§A153,C15 (AFF).



15 §5824. Equitable transfer of forfeited assets

In the case of any asset decreed forfeit under this chapter or under Title 25, to any entity other than the General Fund, transfer of title to the asset shall not occur until the transfer is approved by: [1987, c. 420, §2 (NEW).]

1. State; agency or department. In the case of an agency or department of the State, the Governor or the Attorney General;

[ 1999, c. 408, §2 (AMD) .]

2. County; agency or department. In the case of an agency or department of a county, a majority of the commissioners of the county; and

[ 1987, c. 420, §2 (NEW) .]

3. Municipality; agency or department. In the case of an agency or department of a municipality, the municipal officers of the municipality.

[ 1999, c. 408, §2 (AMD) .]

SECTION HISTORY

1987, c. 420, §2 (NEW). 1999, c. 408, §2 (AMD).



15 §5825. Records

1. Records of forfeited property. Any officer, department or agency having custody of property subject to forfeiture under section 5821 or having disposed of the property shall maintain complete records showing:

A. From whom it received the property; [1987, c. 420, §2 (NEW).]

B. Under what authority it held, received or disposed of the property; [1987, c. 420, §2 (NEW).]

C. To whom it delivered the property; [1987, c. 420, §2 (NEW).]

D. The date and manner of destruction or disposition of the property; and [1987, c. 420, §2 (NEW).]

E. The exact kinds, quantities and forms of the property. [1987, c. 420, §2 (NEW).]

The records shall be open to inspection by all federal and state officers responsible for enforcing federal and state drug control laws. Persons making final disposition or destruction of the property under court order shall report, under oath, to the court the exact circumstances or the disposition or destruction.

[ 1987, c. 420, §2 (NEW) .]

2. Department of Public Safety; centralized record. The Department of Public Safety shall maintain a centralized record of property seized, held by and ordered to the department. A report of the disposition of property previously held by the department and ordered by the court to any governmental entity must be provided at least quarterly to the Commissioner of Administrative and Financial Services and the Office of Fiscal and Program Review for review. These records must include an estimate as to the fair market value of items seized.

[ 1991, c. 780, Pt. Y, §116 (AMD) .]

SECTION HISTORY

1987, c. 420, §2 (NEW). 1991, c. 780, §Y116 (AMD).



15 §5826. Criminal forfeiture

1. Property subject to criminal forfeiture. Notwithstanding any other provision of law, a person convicted of a violation of Title 17-A, chapter 45 forfeits to the State all rights, privileges, interests and claims to property that is subject to forfeiture pursuant to section 5821. All rights, privileges, interest and title in property subject to forfeiture under this section vests in the State upon the commission of the act giving rise to forfeiture pursuant to section 5821.

[ 1995, c. 421, §1 (NEW) .]

2. Commencement of criminal forfeiture action. Property subject to forfeiture may be proceeded against by indictment of the grand jury or by complaint in the District Court in any related criminal proceeding in which a person with an interest in the property has been simultaneously charged with a violation of Title 17-A, chapter 45. At any time prior to trial, the State, with the consent of the court and any defendant with an interest in the property, may file an ancillary charging instrument or information alleging that property is subject to criminal forfeiture. Discovery in the criminal action must be as provided for by the Maine Rules of Criminal Procedure.

[ 1999, c. 408, §3 (AMD) .]

3. Seizure upon indictment. Property subject to forfeiture that has been indicted by the grand jury pursuant to this section may be seized pursuant to section 5822, subsection 6, except that real property subject to forfeiture pursuant to section 5821, subsection 7 may not be seized without prior notice to and opportunity to be heard by all owners of record or upon a finding by probable cause that prior notice to one or more of the owners is likely to result in the destruction, diminution of value or alienation of interest of the property.

[ 1995, c. 421, §1 (NEW) .]

4. Trial proceedings. Trial against property charged by indictment, information or complaint may be by jury and must be held in a single proceeding together with the trial of the related criminal violation.

A. Forfeiture of the property must be proved by the State by a preponderance of the evidence. [1999, c. 408, §3 (NEW).]

B. The court, in its discretion, may allow any defendant with an interest in property charged pursuant to this section to waive the right to trial by jury as against the property while preserving the right to trial by jury of any crime alleged. [1999, c. 408, §3 (NEW).]

C. At trial by jury, the court, upon motion of a defendant or the State, shall separate the trial of the matter against the defendant from the trial of the matter against the property subject to criminal forfeiture. If the court bifurcates the jury trial, the court shall first instruct and submit to the jury the issue of the guilt or innocence of defendants to be determined by proof beyond a reasonable doubt and shall restrict argument of counsel to those issues. If the jury finds a defendant guilty of the related criminal offense, the court shall instruct and submit to the jury the issue of the forfeiture of the property. [1999, c. 408, §3 (NEW).]

[ 1999, c. 408, §3 (AMD) .]

5. Ancillary hearing of 3rd-party interests. A person not charged in the indictment may not intervene in the criminal action. Following the entry of a verdict of forfeiture of property pursuant to this section or the entry of a guilty plea in open court on the record, the State shall provide written notice of its intent to dispose of the property to any person known to have alleged an interest in the property. The notice may be by certified, return receipt mail or as otherwise ordered by the court. Receipt by a person then licensed to operate a motor vehicle in the State is presumed when notice is mailed to the last known address of that person on file with the Secretary of State, Bureau of Motor Vehicles. A person other than the defendant asserting a legal interest in the property, within 30 days of the date of receipt of the notice, may petition the court for a hearing to adjudicate the validity of any alleged interest in the property. The hearing must be held before the court without jury. The request for the hearing must be signed by the petitioner under penalty of perjury and must state the nature and extent of the petitioner's right, title or interest in the property, the time and circumstances of the petitioner's acquisition of the right, title or interest in the property, any additional facts supporting the petitioner's claim and the relief sought. Upon the filing of any petition for hearing, the hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require but in no event may the hearing be scheduled later than 6 months after the petition is filed or after the sentencing of any defendant convicted upon the same indictment. The court shall issue or amend a final order of forfeiture in accordance with its determination if, after the hearing, the court determines that the petitioner has established by a preponderance of the evidence that:

A. The petitioner has a legal right, title or interest in the property and the right, title or interest renders the order of forfeiture invalid in whole or in part because the right, title or interest was vested in the petitioner rather than in any defendant or was superior to any right, title or interest to the exclusion of any defendant at the time of the commission of the acts that gave rise to the forfeiture of the property under this section; or [1995, c. 421, §1 (NEW).]

B. The petitioner is a bona fide purchaser for value of the right, title or interest in the property and was at the time of purchase reasonably without cause to believe that the property was subject to forfeiture under this section. [1995, c. 421, §1 (NEW).]

[ 2011, c. 559, Pt. A, §14 (AMD) .]

6. Final order of disposition of property. Following the entry of a verdict of forfeiture of property pursuant to this section or the entry of a guilty plea in open court on the record and following the court's disposition of all petitions for hearing timely filed by 3rd parties, the State has clear title to property that is the subject of the indictment, information or complaint. The final order must provide for the deposit of the property or the proceeds from the disposition of the property, less the reasonable expenses of the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice, in the General Fund, except that, to the extent that the court finds it reasonable, the court may order forfeiture of as much of the property as is appropriate, less the reasonable expenses of the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice, to a municipality, county or state agency that has made a substantial contribution to the investigation or prosecution of a related criminal case.

[ 1999, c. 408, §3 (AMD) .]

7. Default proceedings. Upon motion of the State, the court having jurisdiction over a criminal forfeiture matter may declare a default judgment of forfeiture if the court finds as follows:

A. By clear and convincing evidence that:

(1) There was probable cause to support the seizure of the property at the time of its seizure;

(2) The interested party has knowledge of the seizure of the property or the property was seized under circumstances in which a reasonable person would have knowledge of the seizure of that person's property; and

(3) The interested party has failed to appear for any court appearance in accordance with Title 17-A, chapter 45 for a violation that forms the basis of the forfeiture, and that a warrant of arrest for the interested party for such failure to appear has been outstanding for 6 months or more; and [1999, c. 395, §1 (NEW).]

B. By a preponderance of the evidence that the State is entitled to a judgment of forfeiture pursuant to chapter 517. [1999, c. 395, §1 (NEW).]

The State may meet its burden under paragraphs A and B by presentation of testimony or affidavit.

The interested party has 30 days from the date of the declaration of default judgment of forfeiture to appear before the court in person, submit to its jurisdiction on the companion criminal charge and to petition the court to remove the default judgment.

Post-default proceedings are governed by section 5825.

[ 1999, c. 395, §1 (NEW) .]

7. (REALLOCATED TO T. 15, §5826, sub-§8) Equitable transfer of forfeited assets.

[ RR 1999, c. 1, §24 (RAL); 1999, c. 408, §4 (NEW) .]

8. (REALLOCATED FROM T. 15, §5826, sub-§7) Equitable transfer of forfeited assets. In the case of any asset forfeited under this section to any entity other than the State, transfer of title to the asset may not occur until the transfer is approved by:

A. In the case of an agency or department of a county, a majority of the commissioners of the county; and [RR 1999, c. 1, §24 (RAL).]

B. In the case of an agency or department of a municipality, the municipal officers of the municipality. [RR 1999, c. 1, §24 (RAL).]

When property is forfeited and transferred to a municipality in accordance with this section, the municipal officers of the municipality shall determine the disposition of the property. When property is forfeited and transferred to a county in accordance with this section, the county commissioners shall determine the disposition of the property.

[ RR 1999, c. 1, §24 (RAL) .]

SECTION HISTORY

1995, c. 421, §1 (NEW). RR 1999, c. 1, §24 (COR). 1999, c. 395, §1 (AMD). 1999, c. 408, §§3,4 (AMD). 2011, c. 559, Pt. A, §14 (AMD).



15 §5827. Construction

The provisions of this chapter must be liberally construed to effectuate its remedial purposes. [1995, c. 421, §1 (NEW).]

SECTION HISTORY

1995, c. 421, §1 (NEW).









Part 8: VICTIMS' RIGHTS

Chapter 520: VICTIM INVOLVEMENT

15 §6101. Victim involvement in criminal proceedings

1. Notice to victims. Whenever practicable, the attorney for the State shall make a good faith effort to inform the victims and families of victims of crimes of domestic violence and sexual assault and crimes in which the victim or the victim's family suffered serious physical trauma or serious financial loss of:

A. The victim advocate and the victims' compensation fund pursuant to Title 5, chapter 316-A; [1995, c. 680, §2 (AMD).]

B. The victim's right to be advised of the existence of a negotiated plea agreement before that agreement is submitted to the court pursuant to Title 17-A, section 1173; [1995, c. 680, §2 (AMD).]

C. The time and place of the trial, if one is to be held; [1993, c. 675, Pt. A, §3 (NEW).]

D. The victim's right to make a statement or submit a written statement at the time of sentencing pursuant to Title 17-A, section 1174 upon conviction of the defendant; and [1995, c. 680, §2 (AMD).]

E. The final disposition of the charges against that defendant. [1993, c. 675, Pt. A, §3 (NEW).]

[ 1995, c. 680, §2 (AMD) .]

2. Notice to court. Whenever practicable, the attorney for the State shall make a good faith effort to inform the court about the following:

A. If there is a plea agreement, the victim's or the victim's family's position on the plea agreement; or [1995, c. 680, §2 (AMD).]

B. If there is no plea agreement, the victim's or the victim's family's position on sentencing. [1993, c. 675, Pt. A, §3 (NEW).]

[ 1995, c. 680, §2 (AMD) .]

SECTION HISTORY

1993, c. 675, §A3 (NEW). 1995, c. 680, §2 (AMD).












TITLE 16: COURT PROCEDURE -- EVIDENCE

Chapter 1: WITNESSES

Subchapter 1: GENERAL PROVISIONS

16 §1. Applicability of provisions to executors, administrators or heirs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §75 (RP).






Subchapter 2: QUALIFICATIONS, PRIVILEGES AND CREDIBILITY

16 §51. Showing of interest or bias

If in the trial of a civil case there is a conflict of oral testimony or the contents of a written statement are denied or controverted by the person involved therein, it is competent to show in testimony the interest or bias of the person testifying orally or the person preparing the written statement.



16 §52. Mentally ill party

The rules of evidence which apply to actions by or against executors or administrators apply in actions where a person shown to the court to be mentally ill is solely interested as a party.



16 §53. Parties, husbands, wives and others as interested witnesses

No person is excused or excluded from testifying in any civil action by reason of his interest in the event thereof as party or otherwise, except as otherwise provided, but such interest may be shown to affect his credibility, and the husband or wife of either party may be a witness.



16 §53-A. Privileged communications to sexual assault counselors

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Rape crisis center" means any publicly or privately funded agency, institution or facility existing in this State, having as its purpose to reduce the trauma of sexual assault to sexual assault victims and their families through crisis intervention, counseling, medical and legal information and dissemination of educational information pertaining to sexual assault. [RR 2013, c. 2, §29 (COR).]

B. "Sexual assault counselor" means a person who :

(1) Has undergone a program of training from a rape crisis center that includes, but is not limited to: law, medicine, societal attitudes, crisis intervention, counseling techniques and referral services; and

(2) Is either a staff member, paid or unpaid, or under the supervision of a staff member of a rape crisis center. [RR 2013, c. 2, §29 (COR).]

C. "Confidential criminal history record information" has the same meaning as in section 703, subsection 2. [2013, c. 588, Pt. E, §8 (NEW).]

D. "Criminal justice agency" has the same meaning as in section 703, subsection 4. [2013, c. 588, Pt. E, §8 (NEW).]

[ RR 2013, c. 2, §29 (COR) .]

2. Privileged communications. Except with regard to reporting, cooperating in an investigation or giving evidence pursuant to Title 22, chapter 958-A or 1071, or except at the request, or with the consent of, the victim of sexual assault, a sexual assault counselor may not be required to testify in any civil or criminal action, suit or proceeding at law or in equity about any information that the sexual assault counselor may have acquired in providing sexual assault counseling services. A sexual assault counselor or a rape crisis center may not be required to disclose to the court any records, notes, memoranda or documents containing confidential communications. When a court in the exercise of sound discretion determines the disclosure necessary to the proper administration of justice, information communicated to, or otherwise learned by, that sexual assault counselor in connection with the provision of sexual assault counseling services is not privileged and disclosure may be required.

[ 2007, c. 577, §1 (AMD) .]

3. Confidential criminal history record information. A Maine criminal justice agency, whether directly or through any intermediary, may disseminate confidential criminal history record information to a sexual assault counselor for the purpose of planning for the safety of a victim of sexual assault. A sexual assault counselor who receives confidential criminal history record information pursuant to this subsection shall use it solely for the purpose authorized by this subsection and may not further disseminate the information.

[ 2013, c. 588, Pt. E, §9 (NEW) .]

SECTION HISTORY

1983, c. 319, (NEW). 2007, c. 577, §1 (AMD). RR 2013, c. 2, §29 (COR). 2013, c. 588, Pt. E, §§8, 9 (AMD).



16 §53-B. Privileged communications to victim advocate; family violence

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Advocate" means an employee of or volunteer for a nongovernmental or Maine tribal program for victims of domestic or family violence who:

(1) Has undergone at least 30 hours of training; and

(2) As a primary function with the program gives advice to, counsels or assists victims, supervises employees or volunteers who perform that function or administers the program. [2013, c. 478, §3 (AMD).]

A-1. "Confidential communications" means all information, whether written or oral, transmitted between a victim and a domestic violence advocate in the course of the working relationship. "Confidential communications" includes, but is not limited to, information received or given by the advocate in the course of the working relationship, advice, records, reports, notes, memoranda, working papers, electronic communications, case files, history and statistical data, including name, date of birth and social security number, that personally identify the victim. [2005, c. 388, §1 (NEW).]

A-2. "Confidential criminal history record information" has the same meaning as in section 703, subsection 2. [2013, c. 478, §4 (NEW).]

A-3. "Criminal justice agency" has the same meaning as in section 703, subsection 4. [2013, c. 478, §5 (NEW).]

B. "Victim" means a victim of domestic or family violence. [1995, c. 128, §1 (NEW).]

[ 2013, c. 478, §§3-5 (AMD) .]

1-A. Confidential criminal history record information. A Maine criminal justice agency, whether directly or through any intermediary, may disseminate confidential criminal history record information to an advocate for the purpose of planning for the safety of a victim of domestic violence. An advocate who receives confidential criminal history record information pursuant to this subsection shall use it solely for the purpose authorized by this subsection and may not further disseminate the information.

[ 2013, c. 588, Pt. E, §10 (AMD) .]

2. Privileged communication. Communications are privileged from disclosure as follows.

A. A victim may refuse to disclose and may deny permission to an advocate to disclose confidential written or oral communications between the victim and the advocate and written records, notes, memoranda or reports concerning the victim. [1995, c. 128, §1 (NEW).]

B. Except as provided in subsection 3, a victim, advocate or advocate's agency may not be required through oral or written testimony or through production of documents to disclose to a court in criminal or civil proceedings or to any other agency or person confidential communications between the victim and the advocate. [1995, c. 128, §1 (NEW).]

[ 1995, c. 128, §1 (NEW) .]

3. Exceptions. A person may not be required to publicly disclose the address or location of a domestic or family violence shelter or safe house, except that privileged communications may be disclosed in the following cases:

A. When disclosure is required under Title 22, chapter 958-A or 1071 and that disclosure is in accordance with the provisions of either chapter; [2007, c. 577, §2 (AMD).]

B. When a court in the exercise of its discretion determines the disclosure of the information necessary to the proper administration of justice, an inspection of records may be held in camera by the judge to determine whether those records contain relevant information. This proceeding does not entitle an opposing party to examine the records unless those records are made available by the court; or [1995, c. 128, §1 (NEW).]

C. When a victim dies or is incapable of giving consent and disclosure is required for an official law enforcement investigation or criminal proceeding regarding the cause of that victim's death or incapacitation. [1995, c. 128, §1 (NEW).]

[ 2007, c. 577, §2 (AMD) .]

SECTION HISTORY

1995, c. 128, §1 (NEW). 2005, c. 388, §1 (AMD). 2007, c. 577, §2 (AMD). 2013, c. 478, §§3-6 (AMD). 2013, c. 588, Pt. E, §10 (AMD).



16 §53-C. Privileged communications to governmental victim witness advocates or coordinators

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Crime" means a criminal offense in which there is a victim, as defined in this section. [1999, c. 369, §1 (NEW).]

B. "Victim" means:

(1) A person against whom a crime has been committed;

(2) The immediate family of a victim of a crime if:

(a) The underlying crime is one of domestic violence or sexual assault or one in which the family suffered serious physical trauma or serious financial loss; or

(b) Due to death, age or physical or mental disease, disorder or defect, the victim is unable to participate as allowed under this chapter. [1999, c. 369, §1 (NEW).]

C. "Victim witness advocate" or "victim witness coordinator" means an employee of or volunteer for a district attorney, the Attorney General or the United States Attorney whose primary job function is to advise, counsel or assist victims or witnesses of crimes, to supervise other employees or volunteers who perform that function or to administer the program. [1999, c. 369, §1 (NEW).]

[ 1999, c. 369, §1 (NEW) .]

2. Privileged communications. Communications are privileged from disclosure as follows.

A. A victim may refuse to disclose and may deny permission to a victim witness advocate or coordinator to disclose confidential written or oral communications between the victim and the advocate or coordinator and written records, notes, memoranda or reports concerning the victim. [1999, c. 369, §1 (NEW).]

B. Except as provided in subsection 3, a victim, advocate or coordinator or the victim advocate's or coordinator's employer may not be required, through oral or written testimony or through production of documents, to disclose to a court in criminal or civil proceedings or to any other agency or person confidential communications between the victim and the advocate or coordinator. [1999, c. 369, §1 (NEW).]

[ 1999, c. 369, §1 (NEW) .]

3. Exceptions. Privileged communications may be disclosed in the following cases:

A. Disclosure may be made to the district attorney, Attorney General or the United States Attorney or their assistants; [1999, c. 369, §1 (NEW).]

B. When disclosure is required under Title 22, chapter 958-A or 1071 and that disclosure is in accordance with either chapter; [2007, c. 577, §3 (AMD).]

C. When a court in the exercise of its discretion determines the disclosure of information necessary to the proper administration of justice, an inspection of records may be held in camera by the judge to determine whether those records contain relevant information. This proceeding does not entitle an opposing party to examine the records unless those records are made available by the court; [1999, c. 369, §1 (NEW).]

D. When a victim dies or is incapable of giving consent and disclosure is required for an official law enforcement investigation or criminal proceeding regarding the cause of that victim's death or incapacitation; or [1999, c. 369, §1 (NEW).]

E. Evidence of an exculpatory nature must be disclosed to the criminal defendants pursuant to the Maine Rules of Criminal Procedure, Rule 16. [1999, c. 369, §1 (NEW).]

[ 2007, c. 577, §3 (AMD) .]

SECTION HISTORY

1999, c. 369, §1 (NEW). 2007, c. 577, §3 (AMD).



16 §54. Attestation of wills and instruments not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-A (RP).



16 §55. Religious belief affects credibility only; atheists may testify (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §76 (RP).



16 §56. Prior conviction as affecting credibility (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 295, (AMD). 1977, c. 564, §77 (AMD). 1979, c. 127, §120 (RP).



16 §57. Privileged communications; clergymen (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 117, (NEW). 1977, c. 184, §1 (RP).



16 §58. Exception (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 117, (NEW). 1977, c. 184, §1 (RP).



16 §59. Actions for injury to or death of persons (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 406, (NEW). 1977, c. 564, §78 (RP).



16 §60. Psychiatrist and patient (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 481, (NEW). 1977, c. 564, §79 (RP).



16 §61. Shielding journalist's confidential sources

1. Compelled disclosure prohibited. A judicial, legislative, administrative or other body with the power to issue a subpoena may not compel a journalist to testify about, produce or otherwise disclose or adjudge the journalist in contempt for refusal to testify about, produce or disclose:

A. The identity of a confidential source of any information; [2007, c. 654, §1 (NEW).]

B. Any information that could be used to identify a confidential source; or [2007, c. 654, §1 (NEW).]

C. Any information obtained or received in confidence by the journalist acting in the journalistic capacity of gathering, receiving, transcribing or processing news or information for potential dissemination to the public. [2007, c. 654, §1 (NEW).]

[ 2007, c. 654, §1 (NEW) .]

2. Exceptions allowing compelled disclosure. A court may compel disclosure of the identity of a source or information described in subsection 1 if the court finds, after the journalist has been provided notice and the opportunity to be heard, that the party seeking the identity of the source or the information has established by a preponderance of the evidence:

A. In all matters, whether criminal or civil, that:

(1) The identity of the source or the information is material and relevant;

(2) The identity of the source or the information is critical or necessary to the maintenance of a party's claim, defense or proof of an issue material to the claim or defense;

(3) The identity of the source or the information is not obtainable from any alternative source or cannot be obtained by alternative means or remedies less destructive of First Amendment rights; and

(4) There is an overriding public interest in the disclosure; and [2007, c. 654, §1 (NEW).]

B. Based on information obtained from a source other than the journalist that:

(1) In a criminal investigation or prosecution, there are reasonable grounds to believe that a crime has occurred; or

(2) In a civil action or proceeding, there is a prima facie cause of action. [2007, c. 654, §1 (NEW).]

[ 2007, c. 654, §1 (NEW) .]

3. Compelled disclosure from 3rd parties. The protection from compelled disclosure contained in subsection 1 also applies with respect to any subpoena issued to, or other compulsory process against, a 3rd party that seeks records, information or other communications relating to business transactions between the 3rd party and the journalist for the purpose of discovering the identity of the source or obtaining information described in subsection 1. Whenever a subpoena is issued to, or other compulsory process is issued against, a 3rd party that seeks records, information or other communications on business transactions with the journalist, the affected journalist must be given reasonable and timely notice of the subpoena or compulsory process before it is executed or initiated and an opportunity to be heard. In the event that the subpoena issued to, or other compulsory process against, the 3rd party is in connection with a criminal investigation in which the journalist is the express target and advance notice as provided in this section would pose a clear and substantial threat to the integrity of the investigation, the governmental authority shall so certify to such a threat in court and notification of the subpoena or compulsory process must be given to the affected journalist as soon as it is determined that the notification will no longer pose a clear and substantial threat to the integrity of the investigation.

[ 2007, c. 654, §1 (NEW) .]

4. Waiver. A journalist waives the protection provided by this section if the journalist voluntarily discloses or consents to disclosure of the protected information described in subsection 1, paragraphs A and B.

[ 2007, c. 654, §1 (NEW) .]

SECTION HISTORY

2007, c. 654, §1 (NEW).






Subchapter 3: ATTENDANCE

16 §101. Subpoenas for witnesses

The clerks of the several courts and notaries public may issue subpoenas for witnesses to attend before any court or before persons authorized to examine witnesses, to give evidence concerning any pending matter. [1981, c. 456, Pt. A, §58 (AMD).]

SECTION HISTORY

1981, c. 456, §A58 (AMD).



16 §102. Failure of witness to appear; contempt; liability

When a person, summoned and obliged to attend before any judicial tribunal, fails to do so without reasonable excuse, he is liable to the party aggrieved for all damages sustained thereby. The judge or justice of such tribunal may issue a capias to apprehend and bring such delinquent before him, and he shall be punished by a fine of not more than $100 and costs of attachment, and committed until the same and costs are paid.






Subchapter 4: EXAMINATION

16 §151. Oaths

A person to whom an oath is administered shall hold up his hand unless he believes that an oath administered in that form is not binding, and then it may be administered in a form believed by him to be binding. One believing any other than the Christian religion may be sworn according to the ceremonies of his religion.



16 §152. Affirmation

Persons conscientiously scrupulous of taking an oath may affirm as follows: "I affirm under the pains and penalties of perjury," which affirmation is of the same force and effect as an oath.



16 §153. Testimony to be taken orally in open court

In all civil actions the testimony of witnesses shall be taken orally in open court, unless otherwise provided by rule.



16 §154. Impeaching of own witness

When a party either nominal or real or the husband or wife of a party is used as a witness by an adverse party, testimony may be introduced by such adverse party to contradict or discredit him.



16 §155. Refusal to answer

When a witness in court refuses to answer such questions as the court allows to be put, he shall be punished by a fine of not more than $100 or by imprisonment for not more than 3 months.






Subchapter 5: IMMUNITIES

16 §201. Self-incrimination; waiver

No defendant shall be compelled to testify in any action when the pleadings in that action imply or charge an offense against the criminal law or a traffic infraction or a violation of Title 22, section 2383, on his part. If he offers himself as a witness, he waives his privilege of not incriminating or testifying against himself, but his testimony shall not be used in evidence against him in any criminal prosecution, or other traffic infraction proceeding or in any other civil violation proceeding arising under Title 22, section 2383, involving the same subject matter. [1975, c. 740, §2-A (RPR).]

SECTION HISTORY

1975, c. 430, §22 (AMD). 1975, c. 740, §§2-A (RPR).






Subchapter 6: FEES

16 §251. Fees of witnesses

Witnesses, other than law enforcement officers testifying in their official capacity, in the Supreme Judicial Court, the Superior Court, the District Court or in the Probate Court, unless the court otherwise orders, must receive $10, and before referees, auditors or commissioners specially appointed to take testimony or special commissioners on disputed claims appointed by Probate Courts, $10, or before the county commissioners, $10 for each day's attendance and 22¢ a mile for each mile's travel going and returning home. The party calling the witness shall pay the witness. Payments made under this section to witnesses called on behalf of the State must be made from the county treasury upon authorization of the prosecuting attorney, unless otherwise directed by law. The court in its discretion may allow at the trial of any cause, civil or criminal, in the Supreme Judicial Court, the Superior Court or the District Court, a reasonable sum for each day's attendance of any expert witness or witnesses at the trial, in taxing the costs of the prevailing party, and the expense of all expert witnesses for the State in murder cases must be paid by the State and charged against the appropriation for the Department of the Attorney General. Such party or the attorney of record shall first file an affidavit within 30 days after entry of judgment and before the cause is settled, stating the name, residence, number of days in attendance and the actual amount paid or to be paid each expert witness in attendance at such trial. No more than $10 per day may be allowed or taxed by the clerk of courts in the costs of any civil action for the per diem attendance of a witness, unless the affidavit is filed, and the per diem is determined and allowed by the presiding justice. [2007, c. 539, Pt. JJ, §7 (AMD); 2007, c. 539, Pt. JJ, §10 (AFF).]

SECTION HISTORY

1967, c. 286, (AMD). 1971, c. 199, (AMD). 1971, c. 261, §2 (AMD). 1971, c. 544, §52 (AMD). 1975, c. 731, §16 (AMD). 1983, c. 538, §1 (AMD). 1985, c. 384, §6 (AMD). 2007, c. 539, Pt. JJ, §7 (AMD). 2007, c. 539, Pt. JJ, §10 (AFF).



16 §252. Fees of police officer or constable

No police officer or constable paid a salary or paid upon a per diem basis by a municipality shall receive any fee as a complainant or witness, or for making an arrest or for attendance at court, while on duty and being compensated therefor, but shall be reimbursed by such municipality for his actual costs of arrest and actual expenses of travel and attendance. Whenever any fines or penalties are imposed by any court in any proceeding in which such a police officer or constable is a complainant or a witness, said court may tax costs for such complainant or witness in the usual manner to be paid by the Treasurer of State to the municipality employing such police officer or constable; such costs shall not exceed his actual expenses, paid by the municipality for his travel to and attendance at the court. Notwithstanding any other provisions of law, all law enforcement officers appearing at the order of a prosecuting official before the Superior Court or grand jury, whether or not called upon to give testimony, at times other than their regular working hours shall be compensated on an hourly basis equal to their present rate of employment to be paid by the respective county treasurer. [1975, c. 408, §35 (AMD).]

In the event that any police officer or constable is compensated by the municipality for attendance at court on an hourly basis equal to his present rate of employment, then he shall not be compensated by the county as provided in this section, but the county shall compensate the municipality for that amount paid to the police officer or constable for his attendance at court. [1973, c. 301, (NEW).]

SECTION HISTORY

1971, c. 261, §3 (AMD). 1973, c. 301, (AMD). 1973, c. 625, §87 (AMD). 1975, c. 369, §3 (AMD). 1975, c. 383, §22 (AMD). 1975, c. 408, §35 (AMD).



16 §253. Witness not obligated unless fees paid or tendered

No person is obliged to attend any court as a witness in a civil action or at any place to have his deposition taken unless his legal fees for travel to and from the place and for one day's attendance are first paid or tendered. His fees for each subsequent day's attendance must be paid at the close of the preceding day if he requests it.









Chapter 3: RECORDS AND OTHER DOCUMENTS

Subchapter 1: GENERAL PROVISIONS

16 §351. Testimony of deceased subscribing witness or magistrate

When the testimony of a subscribing witness to a deed or of the magistrate who took the acknowledgment thereof has been taken in the trial of any civil action in relation to the execution, delivery or registry of such deed, and such witness has since died, proof of such former testimony is admissible in the trial of any other civil action involving the same question if the parties are the same or if one of the parties is the same and the adverse party acted as agent or attorney for the adverse party in the former action, but such testimony may be impeached like the testimony of a living witness.



16 §352. Writings dated Sunday (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 11, §1 (RP).



16 §353. Avoidance of Lord's Day contracts; restoration of consideration; torts on Lord's Day (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 11, §1 (RP).



16 §353-A. Contracts and torts on Lord's Day

No deed, contract, receipt or other instrument in writing shall be voidable only because it was made, executed, dated or delivered on the Lord's Day. [1979, c. 11, §2 (NEW).]

Title 17, chapter 105, relating to the observance of the Lord's Day shall not affect the rights or remedy of either party in any action for a tort or injury suffered on that day. [1979, c. 11, §2 (NEW).]

SECTION HISTORY

1979, c. 11, §2 (NEW).



16 §354. Proof of signature (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §80 (RP).



16 §355. Affidavit of plaintiff as prima facie evidence

In all actions brought on an itemized account annexed to the complaint, the affidavit of the plaintiff, made before a notary public using a seal, that the account on which the action is brought is a true statement of the indebtedness existing between the parties to the action with all proper credits given and that the prices or items charged therein are just and reasonable shall be prima facie evidence of the truth of the statement made in such affidavit and shall entitle the plaintiff to the judgment unless rebutted by competent and sufficient evidence. When the plaintiff is a corporation, the affidavit may be made by its president, vice-president, secretary, treasurer or other person authorized by the corporation. [1981, c. 470, Pt. A, §34 (AMD).]

SECTION HISTORY

1977, c. 564, §81 (AMD). 1977, c. 696, §364 (AMD). 1981, c. 470, §A34 (AMD).



16 §356. Accounts admissible though hearsay or self-serving

An entry in an account kept in a book or by a card system or by any other system of keeping accounts shall not be inadmissible in any civil proceeding as evidence of the facts therein stated because it is transcribed or because it is hearsay or self-serving, if the court finds that the entry was made in good faith in the regular course of business and before the beginning of the civil proceeding. The court in its discretion, before admitting such entry in evidence, may, to such extent as it deems practicable or desirable but to no greater extent than the law required before June 30, 1933, require the party offering the same to produce and offer in evidence the original entry, writing, document or account from which the entry offered or the facts therein stated were transcribed or taken, and to call as his witness any person who made the entry offered or the original or any other entry, writing, document or account from which the entry offered or the facts therein stated were transcribed or taken or who has personal knowledge of the facts stated in the entry offered.



16 §357. Hospital records and copies of records

Records kept by hospitals and other medical facilities licensed under the laws of this State and records which the court finds are required to be kept by the laws of any other state or territory, or the District of Columbia, or by the laws and regulations of the United States of America pertaining to the Department of National Defense and the Veterans Administration, by hospitals and other medical facilities similarly conducted or operated or which, being incorporate, offer treatment free of charge, shall be admissible, as evidence in the courts of this State so far as such records relate to the treatment and medical history of such cases and the court shall admit copies of such records, if certified by the persons in custody thereof to be true and complete, but nothing therein contained shall be admissible as evidence which has reference to the question of liability. Copies of photographic or microphotographic records so kept by hospitals and medical facilities, when duly certified by the person in charge of the hospital and other medical facility, shall be admitted in evidence equally with the original photographs or microphotographs. [1973, c. 788, §66 (AMD).]

Notwithstanding this section, the result of a laboratory or any other test kept by a hospital or other medical facility that reflects an alcohol level, a detectable urine-drug level, a detectable blood-drug level or a drug concentration of either blood or urine may not be excluded as evidence in a criminal or civil proceeding by reason of any claim of confidentiality or privilege and may be admitted as long as the result is relevant and reliable evidence if the proceeding is one in which the operator of a motor vehicle, snowmobile, all-terrain vehicle or watercraft is alleged to have operated under the influence of intoxicating liquor or drugs and the court is satisfied that probable cause exists to believe that the operator committed the offense charged. [2011, c. 335, §1 (AMD).]

SECTION HISTORY

1969, c. 384, (NEW). 1973, c. 788, §66 (AMD). 1987, c. 791, §3 (AMD). 2005, c. 477, §26 (AMD). 2007, c. 63, §1 (AMD). 2009, c. 447, §17 (AMD). 2011, c. 335, §1 (AMD).






Subchapter 2: JUDICIAL NOTICE

16 §401. Construction to effectuate purpose

This subchapter shall be so interpreted and construed as to effectuate their general purpose to make uniform the law of those states which enact them and may be cited as the "Uniform Judicial Notice of Foreign Law Act."



16 §402. Common law and statutes

Every court of this State shall take judicial notice of the common law and statutes of every state, territory and other jurisdiction of the United States.



16 §403. Information for court

The court may inform itself of such laws in such manner as it may deem proper and the court may call upon counsel to aid it in obtaining such information.



16 §404. Determination of laws by court is reviewable

The determination of such laws shall be made by the court and not by the jury and shall be reviewable.



16 §405. Admissibility of laws of other jurisdictions

Any party may present to the trial court any admissible evidence of such laws, but to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties, if any, either in the pleadings or otherwise.



16 §406. Laws of foreign countries

The law of a jurisdiction other than those referred to in section 402 shall be an issue for the court but shall not be subject to sections 402 to 405, concerning judicial notice.






Subchapter 3: PUBLIC RECORDS

16 §451. Court records as evidence

The records and proceedings of any court of the United States or of any state, authenticated by the attestation of the clerk or officer having charge thereof and by the seal of such court, are evidence.



16 §452. Admissibility; attested copies of deeds (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 564, §82 (RP).



16 §453. -- copied records of deeds

Copies made from any portion of either of the volumes of the early records in the York County registry of deeds published by the authority of the Legislature and placed in each registry, when attested by any register of deeds having lawful custody of such printed volume, and records duplicated from originals or from copies of originals in any registry of deeds and filed in such registry of deeds or in any other registry of deeds by authority of law and copies made from such records when attested by the register of deeds of the county or district where such records are filed, may be used in evidence like attested copies of the original records.



16 §454. -- photostats of public records

Copies made by photographic process from public records shall be received as evidence in the courts of this State under existing laws if duly attested by the officials required by law to keep said records.



16 §455. Authorization of photostats

Whenever any officer or employee of the State or of any county, city or town is required or authorized by law, or otherwise, to record or copy any document, plat, paper or instrument in writing, he may do such recording or copying by any photostatic, photographic or other mechanical process which produces a clear, accurate and permanent copy or reproduction of the original document, plat, paper or instrument in writing.



16 §456. Photostatic and microfilm reproductions admissible

If, in the regular course of any business or governmental activity, there is kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, and in the regular course of any business or governmental activity, causes any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, micro-card, miniature photographic, optical disk that is not erasable or other process that accurately reproduces or forms a durable medium for reproducing the original, the reproduction or copy, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of the reproduction or copy is likewise admissible in evidence if the original reproduction or copy is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original. This section may not be construed to exclude from evidence any document or copy thereof which is otherwise admissible under the rules of evidence. [1991, c. 172, §2 (AMD).]

SECTION HISTORY

1991, c. 172, §2 (AMD).



16 §456-A. Admissibility of electronic records

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Electronic record" means a record whose content is not readable unless retrieved by means of an electronic device such as a computer or an audio or video player. [1997, c. 636, §9 (NEW).]

B. "Record" means all documentary material, regardless of media or characteristics, made or received and maintained by an agency in accordance with law or rule or in the transaction of its official business. "Record" does not include extra copies of printed or processed material of which official or record copies have been retained, stocks of publications and processed documents intended for distribution or use or records relating to personal matters that may have been kept in an office for convenience. [1997, c. 636, §9 (NEW).]

[ 1997, c. 636, §9 (NEW) .]

2. Effect. A record may not be denied legal effect, validity or enforceability solely because it is in the form of an electronic record.

[ 1997, c. 636, §9 (NEW) .]

3. Accuracy. The assessment of accuracy and integrity of information set forth in electronic records is governed by the following.

A. If a rule of law requires a record to be presented or retained in its original form or provides consequences for the record not being presented or retained in its original form, that requirement is met by an electronic record if there exists a reliable assurance as to the integrity of the information set forth in the electronic record at the time it was first generated in its final form, whether as an electronic record or in another form. Reliable assurance may be based on documentation of standard operating, access and security procedures governing the system that manages the electronic record. [1997, c. 636, §9 (NEW).]

B. The integrity and accuracy of the information in an electronic record are determined by whether the information has remained complete and unaltered, apart from the addition of any endorsement and any change that arises in the normal course of communication, storage and display. The standard of reliability required must be assessed in light of the purpose for which the information was generated and in light of all the relevant circumstances. [1997, c. 636, §9 (NEW).]

[ 1997, c. 636, §9 (NEW) .]

4. Retention. The ability of electronic records to meet legal requirements regarding the retention of documents, records or information is governed by the following.

A. If a rule of law requires that certain documents, records or information be retained, that requirement is met by retaining electronic records as long as the following conditions are satisfied:

(1) The information contained in the electronic record remains accessible so that it is usable for subsequent reference;

(2) The electronic record is retained in the format in which it was generated, stored, sent or received, or in a format that can be demonstrated to reflect accurately the information as originally generated, stored, sent or received; and

(3) Any information that enables the identification of the source or origin and destination of an electronic record and the date and time when it was sent or received is retained. [1997, c. 636, §9 (NEW).]

B. A requirement to retain documents, records or information in accordance with paragraph A does not extend to any information the sole purpose of which is to enable the record to be sent or received. [1997, c. 636, §9 (NEW).]

C. A person may satisfy the requirement referred to in paragraph A by using the services of any other person as long as the conditions set forth in paragraph A, subparagraphs (1) to (3) are met. [1997, c. 636, §9 (NEW).]

D. Nothing in this subsection precludes any state agency from specifying additional requirements for the retention of records, either written or electronic, that are subject to the jurisdiction of that agency. [1997, c. 636, §9 (NEW).]

[ 1997, c. 636, §9 (NEW) .]

SECTION HISTORY

1997, c. 636, §9 (NEW).



16 §457. Copies of consular and customhouse records and documents

Copies of papers and documents belonging to, or filed or remaining in the office of any consul, vice-consul or commercial agent of the United States and of official entries in the books or records of such office, when certified under the hand and official seal of the proper consul, vice-consul or commercial agent are evidence. Copies of registers or enrollments of vessels, or of any other customhouse records or documents deposited in the office of the collector of customs, attested by him or his deputy, under seal of office, may be used in evidence and shall have the same effect as the production of the records in court, verified by the recording officer in person.



16 §458. Copies of deeds of Director of the Bureau of Parks and Lands

A copy from the records in the office of the Director of the Bureau of Parks and Lands of a deed from the State of the land of the State, or of a deed from the State and from the Commonwealth of Massachusetts of the undivided lands of the State and of said Commonwealth, or of a deed from said Commonwealth of the lands of said Commonwealth in Maine, certified by the Director of the Bureau of Parks and Lands or other legal custodian of such records as a true copy thereof, may be filed and recorded in the registry of deeds in the county or registry district where the land lies, with the same effect as if the deed itself had been recorded, whether said deed shall or shall not have been acknowledged by the person making the same. Such record shall have all the force and effect of a record of deeds duly acknowledged, and certified copies thereof from such registry shall be evidence when the original would be. [1975, c. 339, §7 (AMD); 1995, c. 502, Pt. E, §30 (AMD); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §24 (REV).]

SECTION HISTORY

1965, c. 226, §62 (AMD). 1975, c. 339, §7 (AMD). 1995, c. 502, Pt. E, §30 (AMD). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §24 (REV).



16 §459. Adjutant General's certificate as evidence

The certificate of the Adjutant General relating to the enlistment of any person from this State in the United States' service and of all facts pertaining to the situation of such person, to the time of and including his discharge, as found upon the records of his office, are prima facie evidence of the facts so certified in any civil action or proceeding.



16 §460. Proof of official record (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §65 (RP).



16 §461. Proof of lack of record (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §65 (RP).



16 §462. Scope of proof (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §65 (RP).






Subchapter 4: STATUTES AND LAW

16 §501. Proof of foreign laws and unwritten state law

Foreign laws may be proved by parol evidence, but when such law appears to be existing in a written statute or code, it may be rejected unless accompanied by a copy thereof. The unwritten law of any other state or territory of the United States may be proved by parol evidence and by books of reports of cases adjudged in their courts.

Reference to the citation of such cases shall be deemed to incorporate them in the record. The determination of such law shall be for the court on all the evidence.






Subchapter 5: DEPOSITIONS

16 §551. Use of depositions

In trials before probate courts, arbitrators, referees under Title 14, chapter 303, and county commissioners, depositions may, upon order of the tribunal before which the matter is pending and on good cause shown, be taken and used in the manner provided by rule for depositions in the Superior Court. Depositions or affidavits may be taken in applications for pensions, bounties or arrears of pay under any law of the United States.



16 §552. Recording of deposition and other papers

Any deposition to perpetuate testimony taken before action or pending appeal together with the verified petition therefor and certificate of the officer before whom it was taken shall, within 90 days after the taking, be recorded in the registry of deeds in the county where the land or any part of it lies, if the deposition relates to real estate; if not, in the county where the parties or any of them reside.



16 §553. Deposition by compulsion

When a magistrate, duly authorized, has summoned a person before him to give his deposition or affidavit in any case authorized by this subchapter pending in this or any other state, the summons has been served and returned by a proper officer or other person, and proof thereof is entered on the summons, and legal fees have been tendered him a reasonable time before the day appointed for taking the deposition and he refuses to attend, the magistrate may adjourn the time of taking his deposition and issue a capias, directed to a proper officer, to apprehend and bring such person before him. If at the time of the adjournment he is not apprehended, the magistrate may adjourn from time to time until he is brought before him. If he then refuses to depose and answer such questions as are propounded to him by either of the parties or persons interested, under his direction, the magistrate may commit him to the county jail for contempt, as a court may commit a witness for refusing to testify. The capias may be served by the sheriff, deputy sheriff or any constable of the county in which such person resides. If he escapes into another county, either of said officers may arrest him there and bring him before said magistrate.



16 §554. Stenographers with power to take depositions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 367, §3 (RP).



16 §555. Manner of taking depositions and disclosures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 367, §3 (RP).



16 §556. Fees of commissioners (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 367, §3 (RP).



16 §557. Testimony of party out of State

When a party to a civil action resides without the State or is absent therefrom during the pendency of the action and the opposite party desires his testimony, a commission under the rules of court may issue to take his deposition. Such nonresident or absent party, upon such notice to him or his attorney of record in the action of the time and place appointed for taking his deposition, as the court orders, shall appear and give his deposition. If he refuses or unreasonably delays to do so, the action may be dismissed or defaulted by order of court unless his attorney admits the affidavit of the party desiring his testimony as to what the absent party would say, if present, to be used as testimony in the case.






Subchapter 6: RECORDS OF ARRESTS

16 §600. Expungement of records of arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 460, (NEW). 1973, c. 706, (RPR). 1975, c. 430, §§23,24 (AMD). 1975, c. 623, §§18-A,18-B (AMD). 1975, c. 763, §2 (RP).






Subchapter 7: CRIMINAL HISTORY RECORD INFORMATION

16 §601. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1979, c. 433, §1 (RP).



16 §602. Applicability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1977, c. 281, (AMD). 1977, c. 384, §1 (AMD). 1979, c. 433, §1 (RP).



16 §603. Nondisclosure of certain records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1979, c. 433, §1 (RP).



16 §604. Limitations on dissemination (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1977, c. 311, §2 (AMD). 1977, c. 383, (AMD). 1979, c. 433, §1 (RP).



16 §605. Unlawful dissemination (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1979, c. 433, §1 (RP).



16 §606. Right to access and review (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1977, c. 384, §§2-4 (AMD). 1979, c. 433, §1 (RP).



16 §607. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 763, §3 (NEW). 1979, c. 433, §1 (RP).






Subchapter 8: CRIMINAL HISTORY RECORD INFORMATION ACT

16 §611. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 1983, c. 787, §1 (AMD). 1993, c. 719, §§5,6 (AMD). 1993, c. 719, §12 (AFF). 1995, c. 216, §1 (AMD). 2013, c. 267, Pt. A, §1 (RP).



16 §612. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). RR 2011, c. 2, §14 (COR). 2013, c. 267, Pt. A, §1 (RP).



16 §612-A. Record of persons detained (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 377, (NEW). RR 1995, c. 2, §33 (COR). 2013, c. 267, Pt. A, §1 (RP).



16 §613. Limitations on dissemination of nonconviction data (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §614. Limitation on dissemination of intelligence and investigative information (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 1981, c. 64, (AMD). 1983, c. 787, §2 (AMD). 1985, c. 552, (AMD). 1991, c. 729, §3 (AMD). 1991, c. 837, §B5 (AMD). 1993, c. 376, §1 (AMD). 1993, c. 719, §7 (AMD). 1993, c. 719, §12 (AFF). 1995, c. 135, §1 (AMD). 1997, c. 456, §10 (AMD). 1999, c. 155, §A5 (AMD). 1999, c. 305, §1 (AMD). 2001, c. 532, §§1,2 (AMD). 2003, c. 402, §§1,2 (AMD). 2009, c. 181, §§1-4 (AMD). 2011, c. 52, §1 (AMD). 2011, c. 210, §1 (AMD). 2011, c. 356, §1 (AMD). 2011, c. 657, Pt. W, §§5, 8 (REV). 2011, c. 691, Pt. A, §10 (AMD). 2013, c. 267, Pt. A, §1 (RP). 2013, c. 267, Pt. B, §§7-9 (AMD). 2013, c. 588, Pt. A, §20 (RP).



16 §615. Dissemination of conviction data (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §616. Inquiries required (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §617. Dissemination to noncriminal justice agencies (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §618. Confirming existence or nonexistence of criminal history record information (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §619. Unlawful dissemination (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §620. Right to access and review (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §622. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 433, §2 (NEW). 2013, c. 267, Pt. A, §1 (RP).



16 §623. Attorney General fees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 719, §9 (NEW). 2013, c. 267, Pt. A, §1 (RP).






Subchapter 9: MAINE CRIMINAL JUSTICE INFORMATION SYSTEM

16 §631. Maine Criminal Justice Information System

There is created, within the Department of Public Safety, an information clearinghouse to be known as the Maine Criminal Justice Information System. The Maine Criminal Justice Information System shall provide criminal justice agencies and authorized private users ready access to shared uniform information on criminal offenders and crime data, including: [1993, c. 346, §1 (NEW).]

1. Offender tracking information. Offender-based tracking information, including any active status of offenders in the criminal justice system;

[ 1993, c. 346, §1 (NEW) .]

2. Criminal history information. Criminal history record information that includes information on the potential risk of individuals;

[ 1993, c. 346, §1 (NEW) .]

3. Crime data. Specific crime data for investigations and statistical analysis;

[ 1993, c. 346, §1 (NEW) .]

4. Warrant information. Warrant and wanted persons information;

[ 1993, c. 346, §1 (NEW) .]

4-A. Conditions of release information. Status and conditions of release of those persons on probation or parole or admitted to bail;

[ 1999, c. 451, §1 (NEW) .]

4-B. Protective order information. Information pertaining to conditions of protection, protected persons and the subjects of protection from abuse orders;

[ 1999, c. 451, §1 (NEW) .]

5. Stolen property information. Stolen property listings; and

[ 1993, c. 346, §1 (NEW) .]

6. Other information. Other information available through communications or networking with other states or federal criminal justice agencies, or both.

[ 1993, c. 346, §1 (NEW) .]

SECTION HISTORY

1993, c. 346, §1 (NEW). 1999, c. 451, §1 (AMD).



16 §632. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [1993, c. 346, §1 (NEW).]

1. Administration of criminal justice. "Administration of criminal justice" has the same meaning as defined in section 703, subsection 1.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

2. Conviction data.

[ 2013, c. 267, Pt. B, §10 (RP) .]

2-A. Confidential criminal history record information. "Confidential criminal history record information" has the same meaning as defined in section 703, subsection 2.

[ 2013, c. 267, Pt. B, §10 (NEW) .]

3. Criminal history record information. "Criminal history record information" has the same meaning as defined in section 703, subsection 3.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

4. Criminal justice agency. "Criminal justice agency" has the same meaning as defined in section 703, subsection 4.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

5. Criminal record information system. "Criminal record information system" means a system including equipment, facilities, procedures and agreements for the collection, processing, preservation and dissemination of criminal record information including criminal history record information.

[ 1993, c. 346, §1 (NEW) .]

6. Disposition. "Disposition" has the same meaning as defined in section 703, subsection 5.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

7. Executive order. "Executive order" has the same meaning as defined in section 703, subsection 7.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

8. Nonconviction data.

[ 2013, c. 267, Pt. B, §10 (RP) .]

9. Offender. "Offender" means an individual, juvenile or adult, accused or convicted of a criminal offense under the laws of this State or federal law.

[ 1993, c. 346, §1 (NEW) .]

10. Offender-based tracking information. "Offender-based tracking information" means information collected during the administration of criminal justice by criminal justice agencies related to an identifiable person who has been determined to be an offender.

[ 1993, c. 346, §1 (NEW) .]

11. Person.

[ 2013, c. 267, Pt. B, §10 (RP) .]

11-A. Public criminal history record information. "Public criminal history record information" has the same meaning as defined in section 703, subsection 8.

[ 2013, c. 267, Pt. B, §10 (NEW) .]

12. State. "State" has the same meaning as defined in section 703, subsection 9.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

13. Statute. "Statute" has the same meaning as defined in section 703, subsection 10.

[ 2013, c. 267, Pt. B, §10 (AMD) .]

SECTION HISTORY

1993, c. 346, §1 (NEW). 2013, c. 267, Pt. B, §10 (AMD).



16 §633. Policy board established; membership

There is established the Maine Criminal Justice Information System Policy Board, referred to in this subchapter as the "board." The board consists of 13 members that include the Attorney General, the Commissioner of Public Safety, the Commissioner of Corrections, the State Court Administrator, the Chief of the State Police, the Associate Commissioner for Adult Services within the Department of Corrections, the Chief Information Officer, a representative of the Maine Prosecutors Association appointed by the Attorney General, a representative of the Maine Chiefs of Police Association appointed by the Commissioner of Public Safety, a representative of the Maine Sheriff's Association appointed by the Commissioner of Public Safety, a representative of a federal criminal justice agency appointed by the Governor, a representative of a nongovernmental agency that provides services to victims of domestic violence appointed by the Governor and a public member who represents private users of criminal offender record information appointed by the Governor. [2005, c. 12, Pt. SS, §19 (AMD).]

SECTION HISTORY

1993, c. 346, §1 (NEW). 1999, c. 451, §2 (AMD). 2001, c. 388, §15 (AMD). 2005, c. 12, §SS19 (AMD).



16 §634. Term of membership

The Attorney General, the Commissioner of Public Safety, the Commissioner of Corrections, the State Court Administrator, the Chief of the State Police and the Chief Information Officer are members of the board during their terms of office and may appoint designees to serve in their place. The other members of the board serve terms of 3 years. Members of the board serve without compensation, except for reimbursement for actual expenses incurred in the performance of their duties. Any vacancy on the board must be filled in the same manner as the original appointment, but only for the unexpired term. [2005, c. 12, Pt. SS, §20 (AMD).]

SECTION HISTORY

1993, c. 346, §1 (NEW). 2005, c. 12, §SS20 (AMD).



16 §635. Duties

The board has the following duties. [1993, c. 346, §1 (NEW).]

1. Establish policies. The board shall establish policies and practices necessary to provide ready access to shared, uniform information on criminal offenders and crime data described in section 631.

[ 1999, c. 451, §3 (AMD) .]

2. Establish information standards. The board shall establish, maintain and promote minimum standards for accessing the Maine Criminal Justice Information System to ensure complete, accurate and up-to-date information is received by criminal justice agencies and authorized private users. These standards include:

A. Completeness and accuracy of information; [1993, c. 346, §1 (NEW).]

B. Limitations on access and dissemination of information; [1993, c. 346, §1 (NEW).]

C. System audits; [1993, c. 346, §1 (NEW).]

D. System security; [1993, c. 346, §1 (NEW).]

E. Individuals' rights to the review of records; [1993, c. 346, §1 (NEW).]

F. Hardware and software requirements; [1993, c. 346, §1 (NEW).]

G. Networking and communications; and [1993, c. 346, §1 (NEW).]

H. Personnel qualifications and training. [1993, c. 346, §1 (NEW).]

[ 1993, c. 346, §1 (NEW) .]

3. Recommendation of fees.

[ 1999, c. 451, §3 (RP) .]

4. Report. The board shall submit the following reports to the Legislature.

A. The board shall report to the joint standing committees of the Legislature having jurisdiction over criminal justice matters and judiciary matters no later than January 1st of each year concerning the status of the development, implementation and operation of the Maine Criminal Justice Information System. The report must contain information about the ability of the Judicial Department, the Department of Public Safety and the Department of Corrections to maintain, furnish and disseminate information described in section 631 in an automated manner. The report must also contain a project plan that delineates the date upon which each category of information described in section 631 will be available to criminal justice agencies and authorized private users in an automated fashion and, for those categories for which the information is already available in an automated fashion but for which enhancements are planned, the date upon which enhanced service will be available. [1999, c. 451, §3 (NEW).]

B. The board shall report to the joint standing committee of the Legislature having jurisdiction over judiciary matters no later than January 1st of each year concerning the methods devised to keep accurate, updated records of misdemeanor crimes of domestic violence to ensure enforcement of 18 United States Code, Section 922 (1996). [1999, c. 451, §3 (NEW).]

[ 1999, c. 451, §3 (AMD) .]

SECTION HISTORY

1993, c. 346, §1 (NEW). 1997, c. 194, §1 (AMD). 1999, c. 451, §3 (AMD).



16 §636. Administration

The Department of Public Safety shall provide general administrative oversight for the board's policies and responsibilities. The Department of Public Safety and other criminal justice agencies when appropriate may employ personnel necessary to carry out the purposes of the Maine Criminal Justice Information System, lease, rent or acquire adequate equipment and facilities, accept federal funds or grants that are available to carry out or implement its purpose and provide technical assistance and training to criminal justice agencies necessary to meet minimum standards for access. [1999, c. 451, §4 (AMD).]

SECTION HISTORY

1993, c. 346, §1 (NEW). 1999, c. 451, §4 (AMD).



16 §637. Meetings

The board may meet at such time or times as necessary to carry out its duties, but at least one time in each calendar quarter at a place and time as the board determines and at the call of the chair. The board shall elect annually a chair, vice-chair, secretary and a treasurer from among its members. [1993, c. 346, §1 (NEW).]

SECTION HISTORY

1993, c. 346, §1 (NEW).






Subchapter 10: PORTABLE ELECTRONIC DEVICE CONTENT INFORMATION

16 §641. Definitions

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 402, §1 (NEW).]

1. Adverse result. "Adverse result" means:

A. Immediate danger of death or serious physical injury; [2013, c. 402, §1 (NEW).]

B. Flight from prosecution; [2013, c. 402, §1 (NEW).]

C. Destruction of or tampering with evidence; [2013, c. 402, §1 (NEW).]

D. Intimidation of a potential witness; [2013, c. 402, §1 (NEW).]

E. Potentially jeopardizing an investigation; [2013, c. 402, §1 (NEW).]

F. Undue delay of a trial; or [2013, c. 402, §1 (NEW).]

G. Other significantly detrimental consequence. [2013, c. 402, §1 (NEW).]

[ 2013, c. 402, §1 (NEW) .]

2. Content information. "Content information," when used with respect to any wire, oral or electronic communication, includes any information concerning the substance, purport or meaning of that communication.

[ 2013, c. 402, §1 (NEW) .]

3. Electronic communication service. "Electronic communication service" means a service that provides to users the ability to send or receive spoken or electronic communications.

[ 2013, c. 402, §1 (NEW) .]

4. Government entity. "Government entity" means a state or local government agency, including but not limited to a law enforcement entity or any other investigative entity, agency, department, division, bureau, board or commission or an individual acting or purporting to act for or on behalf of a state or local government agency.

[ 2013, c. 402, §1 (NEW) .]

5. Owner. "Owner" means the person or entity having the legal title, claim or right to a portable electronic device.

[ 2013, c. 402, §1 (NEW) .]

6. Portable electronic device. "Portable electronic device" means a portable device that enables access to, or use of, an electronic communication service or remote computing service.

[ 2013, c. 402, §1 (NEW) .]

7. Remote computing service. "Remote computing service" means computer storage or processing services provided by means of an electronic communication service.

[ 2013, c. 402, §1 (NEW) .]

8. User. "User" means a person or entity that uses a portable electronic device.

§641. Definitions (As enacted by PL 2013, c. 409, §1 is REALLOCATED TO TITLE 16, SECTION 647)

[ 2013, c. 402, §1 (NEW) .]

SECTION HISTORY

RR 2013, c. 1, §28 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW).



16 §642. Authority to obtain and disclose content information held by a provider of electronic communication service

1. Authority to obtain. A government entity may obtain portable electronic device content information directly from a provider of electronic communication service only in accordance with a valid warrant issued by a duly authorized justice, judge or justice of the peace using procedures established pursuant to Title 15, section 55 or as otherwise provided in this subchapter.

[ 2013, c. 519, §5 (AMD) .]

2. Authority to disclose. A provider of electronic communication service may disclose portable electronic device content information to a government entity only pursuant to a warrant issued by a duly authorized justice, judge or justice of the peace or as otherwise provided in this subchapter.

§642. Warrant needed for acquisition of location information (As enacted by PL 2013, c. 409, §1 is REALLOCATED TO TITLE 16, SECTION 648)

[ 2013, c. 519, §5 (AMD) .]

SECTION HISTORY

RR 2013, c. 1, §29 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW). 2013, c. 519, §5 (AMD).



16 §643. Notice

Notice must be given to the owner or user of a portable electronic device whose content information was obtained by a government entity. [2013, c. 402, §1 (NEW).]

1. Timing and content of notice. Unless the court determines under subsection 2 that no notice is required, the government entity shall provide notice to the owner or user that content information was obtained by the government entity from that owner's or user's portable electronic device within 3 days of obtaining the content information. The notice must be made by service or delivered by registered or first-class mail, e-mail or any other means reasonably calculated to be effective as specified by the court issuing the warrant. The notice must contain the following information:

A. The nature of the law enforcement inquiry, with reasonable specificity; [2013, c. 402, §1 (NEW).]

B. The content information of the owner or user that was supplied to or requested by the government entity and the date on which it was provided or requested; and [2013, c. 402, §1 (NEW).]

C. If content information was obtained from a provider of electronic communication service or other 3rd party, the identity of the provider of electronic communication service or the 3rd party from whom the information was obtained. [2013, c. 402, §1 (NEW).]

[ 2013, c. 402, §1 (NEW) .]

2. Notification not required. A government entity acting under section 642 may include in the application for a warrant a request for an order to waive the notification required under this section. The court may issue the order if the court determines that there is reason to believe that notification will have an adverse result.

[ 2013, c. 402, §1 (NEW) .]

3. Preclusion of notice to owner or user subject to warrant for content information. A government entity acting under section 642 may include in its application for a warrant a request for an order directing a provider of electronic communication service to which a warrant is directed not to notify any other person of the existence of the warrant. The court may issue the order if the court determines that there is reason to believe that notification of the existence of the warrant will have an adverse result.

§643. Notice (As enacted by PL 2013, c. 409, §1 is REALLOCATED TO TITLE 16, SECTION 649)

[ 2013, c. 402, §1 (NEW) .]

SECTION HISTORY

RR 2013, c. 1, §30 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW).



16 §644. Exceptions

1. Consent of owner or user. When disclosure of portable electronic device content information is not prohibited by federal law, a government entity may obtain the information without a warrant with the informed, affirmative consent of the owner or user of the portable electronic device concerned, except when the device is known or believed by the owner or user to be in the possession of a 3rd party known to the owner or user.

[ 2013, c. 402, §1 (NEW) .]

2. Consent of owner or user not required if content information public. Notwithstanding subsection 1, a government entity may obtain content information without a warrant if the content information is otherwise disclosed by anyone in a publicly accessible domain, including, but not limited to, on the Internet.

[ 2013, c. 402, §1 (NEW) .]

3. Emergency. When a government entity cannot, with due diligence, obtain a warrant in time to address an emergency that involves or is believed to involve an imminent threat to life or safety, a government entity may obtain the content information from a portable electronic device without a warrant, and a provider of electronic communication service may disclose such information to the requesting government entity without a warrant.

§644. Exceptions to warrant requirement (As enacted by PL 2013, c. 409, § 1 is REALLOCATED TO TITLE 16, SECTION 650)

[ 2013, c. 402, §1 (NEW) .]

SECTION HISTORY

RR 2013, c. 1, §31 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW).



16 §645. Use of content information obtained in violation of this subchapter not admissible

Except as proof of a violation of this subchapter, evidence obtained in violation of this subchapter is not admissible in a criminal, civil, administrative or other proceeding. [2013, c. 402, §1 (NEW).]

§645. Conditions of use of location information (As enacted by PL 2013, c. 409, §1 is REALLOCATED TO TITLE 16, SECTION 650-A)

SECTION HISTORY

RR 2013, c. 1, §32 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW).



16 §646. Violations; injunctive relief

A person damaged as a result of a violation of this subchapter has a cause of action in court against a government entity that fails to comply with the provisions of this subchapter, and the court may award injunctive relief. [2013, c. 402, §1 (NEW).]

§646. Action against a corporation (As enacted by PL 2013, c. 409, §1 is REALLOCATED TO TITLE 16, SECTION 650-B)

SECTION HISTORY

RR 2013, c. 1, §33 (RAL). 2013, c. 402, §1 (NEW). 2013, c. 409, §1 (NEW).






Subchapter 11: ELECTRONIC DEVICE LOCATION INFORMATION

16 §647. Definitions (REALLOCATED FROM TITLE 16, SECTION 641)

(REALLOCATED FROM TITLE 16, SECTION 641)

As used in this subchapter, unless the context otherwise indicates, the following terms have the following meanings. [RR 2013, c. 1, §28 (RAL).]

1. Adverse result. "Adverse result" means:

A. Immediate danger of death or serious physical injury; [RR 2013, c. 1, §28 (RAL).]

B. Flight from prosecution; [RR 2013, c. 1, §28 (RAL).]

C. Destruction of or tampering with evidence; [RR 2013, c. 1, §28 (RAL).]

D. Intimidation of a potential witness; [RR 2013, c. 1, §28 (RAL).]

E. Substantially jeopardizes an investigation; or [RR 2013, c. 1, §28 (RAL).]

F. Undue delay of a trial. [RR 2013, c. 1, §28 (RAL).]

[ RR 2013, c. 1, §28 (RAL) .]

2. Electronic communication service. "Electronic communication service" means a service that provides to users the ability to send or receive wire or electronic communications.

[ RR 2013, c. 1, §28 (RAL) .]

3. Electronic device. "Electronic device" means a device that enables access to, or use of, an electronic communication service, remote computing service or location information service.

[ RR 2013, c. 1, §28 (RAL) .]

4. Government entity. "Government entity" means a state or local agency, including but not limited to a law enforcement entity or any other investigative entity, agency, department, division, bureau, board or commission or an individual acting or purporting to act for or on behalf of a state or local agency.

[ RR 2013, c. 1, §28 (RAL) .]

5. Location information. "Location information" means information concerning the location of an electronic device, including both the current location and any prior location of the device, that, in whole or in part, is generated, derived from or obtained by the operation of an electronic device.

[ RR 2013, c. 1, §28 (RAL) .]

6. Location information service. "Location information service" means a global positioning service or other mapping, locational or directional information service.

[ RR 2013, c. 1, §28 (RAL) .]

7. Owner. "Owner" means the person or entity having the legal title, claim or right to an electronic device.

[ RR 2013, c. 1, §28 (RAL) .]

8. Remote computing service. "Remote computing service" means computer storage or processing services provided by means of an electronic communication service.

[ RR 2013, c. 1, §28 (RAL) .]

9. User. "User" means a person or entity that uses an electronic device.

[ RR 2013, c. 1, §28 (RAL) .]

SECTION HISTORY

RR 2013, c. 1, §28 (RAL).



16 §648. Warrant needed for acquisition of location information (REALLOCATED FROM TITLE 16, SECTION 642)

(REALLOCATED FROM TITLE 16, SECTION 642)

Except as provided in this subchapter, a government entity may not obtain location information without a valid warrant issued by a duly authorized justice, judge or justice of the peace using procedures established pursuant to Title 15, section 55. [2013, c. 519, §6 (AMD).]

A justice, judge or justice of the peace may issue a warrant for the location information of an electronic device pursuant to this section for a period of time necessary to achieve the objective of the authorization, but in any case the warrant is not valid for more than 10 days after the issuance. A justice, judge or justice of the peace may grant an extension of a warrant upon a finding of continuing probable cause and a finding that the extension is necessary to achieve the objective of the authorization. An extension may not exceed 30 days. [2013, c. 519, §6 (AMD).]

SECTION HISTORY

RR 2013, c. 1, §29 (RAL). 2013, c. 519, §6 (AMD).



16 §649. Notice (REALLOCATED FROM TITLE 16, SECTION 643)

(REALLOCATED FROM TITLE 16, SECTION 643)

Notice must be given to the owner or user of an electronic device whose location information was obtained by a government entity. The government entity's notification obligation applies only if the government entity is able to identify the owner or user. [RR 2013, c. 1, §30 (RAL).]

1. Timing and content of notice. Unless the court determines under subsection 2 that no notice is required, the government entity shall provide notice to the owner or user that location information was obtained by the government entity from that owner's or user's electronic device within 3 days of obtaining the location information. The notice must be made by service or delivered by registered or first-class mail, e-mail or any other means reasonably calculated to be effective as specified by the court issuing the warrant. The notice must contain the following information:

A. The nature of the law enforcement inquiry, with reasonable specificity; [RR 2013, c. 1, §30 (RAL).]

B. The location information of the owner or user that was supplied to or requested by the government entity and the date on which it was provided or requested; and [RR 2013, c. 1, §30 (RAL).]

C. If location information was obtained from a provider of electronic communication service or location information service or other 3rd party, the identity of the provider of electronic communication service or location information service or the 3rd party from whom the information was obtained. [RR 2013, c. 1, §30 (RAL).]

[ RR 2013, c. 1, §30 (RAL) .]

2. Notification not required. A government entity acting under section 648 may include in the application for a warrant a request for an order to waive the notification required under this section. The court may issue the order if the court determines that there is reason to believe that notification will have an adverse result.

[ 2013, c. 588, Pt. A, §21 (AMD) .]

3. Preclusion of notice to owner or user subject to warrant for location information. A government entity acting under section 648 may include in its application for a warrant a request for an order directing a provider of electronic communication service or location information service to which a warrant is directed not to notify any other person of the existence of the warrant. The court may issue the order if the court determines that there is reason to believe that notification of the existence of the warrant will have an adverse result.

[ 2013, c. 588, Pt. A, §21 (AMD) .]

SECTION HISTORY

RR 2013, c. 1, §30 (RAL). 2013, c. 588, Pt. A, §21 (AMD).



16 §650. Exceptions to warrant requirement (REALLOCATED FROM TITLE 16, SECTION 644)

(REALLOCATED FROM TITLE 16, SECTION 644)

When disclosure of location information is not prohibited by federal law, a government entity may obtain the location information without a warrant: [RR 2013, c. 1, §31 (RAL).]

1. Emergency services. To respond to the user's call for emergency services;

[ RR 2013, c. 1, §31 (RAL) .]

2. Consent of owner or user. With the informed, affirmative consent of the owner or user of the electronic device concerned, except when the device is known or believed by the owner or user to be in the possession of a 3rd party known to the owner or user;

[ RR 2013, c. 1, §31 (RAL) .]

3. Consent of family member. With the informed, affirmative consent of the legal guardian or next of kin of the owner or user, if the owner or user is believed to be deceased or reported missing and unable to be contacted; or

[ RR 2013, c. 1, §31 (RAL) .]

4. Immediate danger of death or serious injury. If the government entity reasonably believes that an emergency involving immediate danger of death or serious physical injury to a person requires the disclosure, without delay, of location information concerning a specific person and that a warrant cannot be obtained in time to prevent the identified danger, and the possessor of the location information, in good faith, believes that an emergency involving danger of death or serious physical injury to a person requires the disclosure without delay.

Within a reasonable period of time after seeking disclosure pursuant to this subsection, the government entity seeking the location information shall file with the appropriate court a written statement setting forth the facts giving rise to the emergency and the facts as to why the person whose location information was sought is believed to be important in addressing the emergency.

[ RR 2013, c. 1, §31 (RAL) .]

SECTION HISTORY

RR 2013, c. 1, §31 (RAL).



16 §650-A. Conditions of use of location information (REALLOCATED FROM TITLE 16, SECTION 645)

(REALLOCATED FROM TITLE 16, SECTION 645)

1. Conditions of use of location information in proceeding. Location information obtained pursuant to this subchapter or evidence derived from that information may be received in evidence or otherwise disclosed in a trial, hearing or other proceeding only if each party, not less than 10 days before the trial, hearing or proceeding, has been furnished with a copy of the warrant and accompanying application under which the information was obtained.

[ RR 2013, c. 1, §32 (RAL) .]

2. Ten-day requirement; exception. The 10-day requirement under subsection 1 may be waived if a judge makes a finding that it was not possible to provide a party with the warrant and accompanying application 10 days prior to a trial, hearing or proceeding and that the party will not be prejudiced by the delay in receiving the information.

[ RR 2013, c. 1, §32 (RAL) .]

SECTION HISTORY

RR 2013, c. 1, §32 (RAL).



16 §650-B. Action against a corporation (REALLOCATED FROM TITLE 16, SECTION 646)

(REALLOCATED FROM TITLE 16, SECTION 646)

This subchapter may not be construed to create a cause of action against a corporation or its officers, employees or agents for providing location information. [RR 2013, c. 1, §33 (RAL).]

SECTION HISTORY

RR 2013, c. 1, §33 (RAL).









Chapter 5: SPECIAL PROCEEDINGS

16 §651. Rules of evidence

The rules of evidence in special proceedings of a civil nature, such as before referees, auditors and county commissioners, are the same as provided for civil actions. The rules of evidence in courts of probate are as provided in Title 18-A, section 1-107. [1979, c. 540, §24-B (AMD).]

SECTION HISTORY

1979, c. 540, §§24-B (AMD).






Chapter 7: CRIMINAL HISTORY RECORD INFORMATION ACT

16 §701. Short title

This chapter may be known and cited as "the Criminal History Record Information Act." [2013, c. 267, Pt. A, §2 (NEW).]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §702. Scope; application

This chapter governs the dissemination of criminal history record information by a Maine criminal justice agency. This chapter establishes 2 distinct categories of criminal history record information and provides for the dissemination of each: [2013, c. 267, Pt. A, §2 (NEW).]

1. Public criminal history record information. Public criminal history record information, the dissemination of which is governed by section 704; and

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Confidential criminal history record information. Confidential criminal history record information, the dissemination of which is governed by section 705.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §703. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 267, Pt. A, §2 (NEW).]

1. Administration of criminal justice. "Administration of criminal justice" means activities relating to the apprehension or summonsing, detention, pretrial release, post-trial release, prosecution, adjudication, sentencing, correctional custody and supervision or rehabilitation of accused persons or convicted criminal offenders. "Administration of criminal justice" includes the collection, storage and dissemination of criminal history record information.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Confidential criminal history record information. "Confidential criminal history record information" means criminal history record information of the following types:

A. Unless the person remains a fugitive from justice, summons and arrest information without disposition if an interval of more than one year has elapsed since the date the person was summonsed or arrested and no active prosecution of a criminal charge stemming from the summons or arrest is pending; [2013, c. 267, Pt. A, §2 (NEW).]

B. Information disclosing that the responsible law enforcement agency or officer has elected not to refer a matter to a prosecutor; [2013, c. 267, Pt. A, §2 (NEW).]

C. Information disclosing that the responsible prosecutorial office or prosecutor has elected not to initiate or approve criminal proceedings; [2013, c. 267, Pt. A, §2 (NEW).]

D. Information disclosing that a grand jury has determined that there is insufficient evidence to warrant the return of a formal charge; [2013, c. 267, Pt. A, §2 (NEW).]

E. Information disclosing that a criminal proceeding has been postponed for a period of more than one year or dismissed because the person charged is found by the court to be mentally incompetent to stand trial or to be sentenced; [2013, c. 507, §1 (AMD).]

F. Information disclosing that a criminal charge has been filed, if more than one year has elapsed since the date of the filing; [2013, c. 507, §2 (AMD).]

G. Information disclosing that a criminal charge has been dismissed by a court with prejudice or dismissed with finality by a prosecutor other than as part of a plea agreement; [2013, c. 267, Pt. A, §2 (NEW).]

H. Information disclosing that a person has been acquitted of a criminal charge. A verdict or accepted plea of not criminally responsible by reason of insanity, or its equivalent, is not an acquittal of the criminal charge; [2013, c. 267, Pt. A, §2 (NEW).]

I. Information disclosing that a criminal proceeding has terminated in a mistrial with prejudice; [2013, c. 267, Pt. A, §2 (NEW).]

J. Information disclosing that a criminal proceeding has terminated based on lack of subject matter jurisdiction; [2013, c. 267, Pt. A, §2 (NEW).]

K. Information disclosing that a criminal proceeding has been terminated because the court lacked jurisdiction over the defendant; and [2013, c. 267, Pt. A, §2 (NEW).]

L. Information disclosing that a person has been granted a full and free pardon or amnesty. [2013, c. 267, Pt. A, §2 (NEW).]

[ 2013, c. 507, §§1, 2 (AMD) .]

3. Criminal history record information. "Criminal history record information" means information of record collected by a criminal justice agency or at the direction of a criminal justice agency or kept in the custody of a criminal justice agency that connects a specific, identifiable person, including a juvenile treated by statute as an adult for criminal prosecution purposes, with formal involvement in the criminal justice system either as an accused or as a convicted criminal offender. "Criminal history record information" includes, but is not limited to, identifiable descriptions or notations of: summonses and arrests; detention; bail; formal criminal charges such as complaints, informations and indictments; any disposition stemming from such charges; post-plea or post-adjudication sentencing; involuntary commitment; execution of and completion of any sentencing alternatives imposed; release and discharge from involuntary commitment; any related pretrial and post-trial appeals, collateral attacks and petitions; and petitions for and warrants of pardons, commutations, reprieves and amnesties. "Criminal history record information" does not include: identification information such as fingerprints, palmprints, footprints or photographic records to the extent that the information does not indicate formal involvement of the specific individual in the criminal justice system; information of record of civil proceedings, including traffic infractions and other civil violations; intelligence and investigative record information as defined in section 803; or information of record of juvenile crime proceedings or their equivalent. Specific information regarding a juvenile crime proceeding is not criminal history record information notwithstanding that a juvenile has been bound over and treated as an adult or that by statute specific information regarding a juvenile crime proceeding is usable in a subsequent adult criminal proceeding. "Formal involvement in the criminal justice system either as an accused or as a convicted criminal offender" means being within the jurisdiction of the criminal justice system commencing with arrest, summons or initiation of formal criminal charges and concluding with the completion of every sentencing alternative imposed as punishment or final discharge from an involuntary commitment based upon a finding of not criminally responsible by reason of insanity or its equivalent.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

4. Criminal justice agency. "Criminal justice agency" means a federal, state or State of Maine government agency or any subunit of a government agency at any governmental level that performs the administration of criminal justice pursuant to a statute or executive order. "Criminal justice agency" includes federal courts, Maine courts, courts in any other state, the Department of the Attorney General, district attorneys' offices and the equivalent departments or offices in any federal or state jurisdiction. "Criminal justice agency" also includes any equivalent agency at any level of Canadian government and the government of any federally recognized Indian tribe.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

5. Disposition. "Disposition" means information of record disclosing that a criminal proceeding has been concluded, although not necessarily finalized, and the specific nature of the concluding event. "Disposition" includes, but is not limited to: an acquittal; a dismissal, with or without prejudice; the filing of a charge by agreement of the parties or by a court; the determination that a defendant is currently a fugitive from justice; a conviction, including the acceptance by a court of a plea of guilty or nolo contendere; a deferred disposition; a proceeding indefinitely continued or dismissed due to a defendant's incompetence; a finding of not criminally responsible by reason of insanity or its equivalent; a mistrial, with or without prejudice; a new trial ordered; an arrest of judgment; a sentence imposition; a resentencing ordered; an execution of and completion of any sentence alternatives imposed, including but not limited to fines, restitution, correctional custody and supervision, and administrative release; a release or discharge from a commitment based upon a finding of not criminally responsible by reason of insanity or its equivalent; the death of the defendant; any related pretrial and post-trial appeals, collateral attacks and petitions; a pardon, commutation, reprieve or amnesty; and extradition. "Disposition" also includes information of record disclosing that the responsible law enforcement agency or officer has elected not to refer a matter to a prosecutor, that the responsible prosecutorial office or prosecutor has elected not to initiate or approve criminal proceedings or that a grand jury has determined that there is insufficient evidence to warrant the return of a formal charge.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

6. Dissemination. "Dissemination" means the transmission of information by any means, including but not limited to orally, in writing or electronically, by or to anyone outside the criminal justice agency that maintains the information.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

7. Executive order. "Executive order" means an order of the President of the United States or the chief executive of a state that has the force of law and that is published in a manner permitting regular public access.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

8. Public criminal history record information. "Public criminal history record information" means criminal history record information that is not confidential criminal history record information, including information recorded pursuant to section 706.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

9. State. "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam and American Samoa. "State" also includes the federal government of Canada and any provincial government of Canada and the government of any federally recognized Indian tribe.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

10. Statute. "Statute" means an Act of Congress or an act of a state legislature or a provision of the Constitution of the United States or the constitution of a state.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW). 2013, c. 507, §§1, 2 (AMD).



16 §704. Dissemination of public criminal history record information

1. Generally. Public criminal history record information is public for purposes of Title 1, chapter 13. Public criminal history record information may be disseminated by a Maine criminal justice agency to any person or public or private entity for any purpose. Public criminal history record information is public whether it relates to a crime for which a person is currently within the jurisdiction of the criminal justice system or it relates to a crime for which a person is no longer within that jurisdiction. There is no time limitation on dissemination of public criminal history record information.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Required inquiry to State Bureau of Identification. A Maine criminal justice agency, other than a court, shall query the Department of Public Safety, State Bureau of Identification before disseminating any public criminal history record information for a noncriminal justice purpose to ensure that the most up-to-date disposition information is being used. "Noncriminal justice purpose" means a purpose other than for the administration of criminal justice or criminal justice agency employment.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §705. Dissemination of confidential criminal history record information

1. Generally. A Maine criminal justice agency, whether directly or through any intermediary, may disseminate confidential criminal history record information only to:

A. Other criminal justice agencies for the purpose of the administration of criminal justice and criminal justice agency employment; [2013, c. 267, Pt. A, §2 (NEW).]

B. Any person for any purpose when expressly authorized by a statute, executive order, court rule, court decision or court order containing language specifically referring to confidential criminal history record information or one or more of the types of confidential criminal history record information; [2013, c. 267, Pt. A, §2 (NEW).]

C. Any person with a specific agreement with a criminal justice agency to provide services required for the administration of criminal justice or to conduct investigations determining the employment suitability of prospective law enforcement officers. The agreement must specifically authorize access to data, limit the use of the data to purposes for which given, ensure security and confidentiality of the data consistent with this chapter and provide sanctions for any violations; [2013, c. 267, Pt. A, §2 (NEW).]

D. Any person for the express purpose of research, evaluation or statistical purposes or under an agreement with the criminal justice agency. The agreement must specifically authorize access to confidential criminal history record information, limit the use of the information to research, evaluation or statistical purposes, ensure the confidentiality and security of the information consistent with this chapter and provide sanctions for any violations; [2013, c. 267, Pt. A, §2 (NEW).]

E. Any person who makes a specific inquiry to the criminal justice agency as to whether a named individual was summonsed, arrested or detained or had formal criminal charges initiated on a specific date; [2013, c. 267, Pt. A, §2 (NEW).]

F. The public for the purpose of announcing the fact of a specific disposition that is confidential criminal history record information, other than that described in section 703, subsection 2, paragraph A, within 30 days of the date of occurrence of that disposition or at any point in time if the person to whom the disposition relates specifically authorizes that it be made public; and [2013, c. 267, Pt. A, §2 (NEW).]

G. A public entity for purposes of international travel, such as issuing visas and granting of citizenship. [2013, c. 267, Pt. A, §2 (NEW).]

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Confirming existence or nonexistence of information. A Maine criminal justice agency may not confirm the existence or nonexistence of confidential criminal history record information to any person or public or private entity that would not be eligible to receive the information itself.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

3. Required inquiry to State Bureau of Identification. A Maine criminal justice agency, other than a court, shall query the Department of Public Safety, State Bureau of Identification before disseminating any confidential criminal history record information for a noncriminal justice purpose to ensure that the most up-to-date disposition information is being used. "Noncriminal justice purpose" means a purpose other than for the administration of criminal justice or criminal justice agency employment.

[ 2013, c. 507, §3 (AMD) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW). 2013, c. 507, §3 (AMD).



16 §706. Public information about persons detained following arrest

1. Requirement of record. A Maine criminal justice agency that maintains a holding facility, as defined in Title 34-A, section 1001, subsection 9, or other facility for pretrial detention shall record the following information concerning each person delivered to it for pretrial detention for any period of time:

A. The identity of the arrested person, including the person's name, year of birth, residence and occupation, if any; [2013, c. 267, Pt. A, §2 (NEW).]

B. The statutory or customary description of the crime or crimes for which the person was arrested including the date and geographic location where the crime is alleged to have occurred; [2013, c. 267, Pt. A, §2 (NEW).]

C. The date, time and place of the arrest; and [2013, c. 267, Pt. A, §2 (NEW).]

D. The circumstances of the arrest including, when applicable, the physical force used in making the arrest, the resistance made to the arrest, what weapons were involved, the arrested person's refusal to submit and the pursuit by the arresting officers. [2013, c. 267, Pt. A, §2 (NEW).]

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Time and method of recording. A Maine criminal justice agency shall record the information under subsection 1 immediately upon delivery of an arrested person to the criminal justice agency for detention. The criminal justice agency shall record and maintain the information in chronological order and keep the information in a suitable, permanent record. The information required by this section may be combined by a sheriff with the record required by Title 30-A, section 1505.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

3. Information public. The information required to be recorded and maintained by this section is public criminal history record information.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §707. Unlawful dissemination of confidential criminal history record information

1. Offense. A person is guilty of unlawful dissemination of confidential criminal history record information if the person intentionally disseminates confidential criminal history record information knowing it to be in violation of any of the provisions of this chapter.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Classification. Unlawful dissemination of confidential criminal history record information is a Class E crime.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §708. Inapplicability of this chapter to criminal history record information contained in certain records

This chapter does not apply to criminal history record information contained in: [2013, c. 267, Pt. A, §2 (NEW).]

1. Posters, announcements, lists. Posters, announcements or lists used for identifying or apprehending fugitives from justice or wanted persons;

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Records of entry. Records of entry, such as calls for service, formerly known as "police blotters," that are maintained by criminal justice agencies, that are compiled and organized chronologically and that are required by law or long-standing custom to be made public;

[ 2013, c. 267, Pt. A, §2 (NEW) .]

3. Records of public judicial proceedings. Records of public judicial proceedings:

A. Retained at or by the District Court, Superior Court or Supreme Judicial Court. Public access to and dissemination of such records for inspection and copying are as provided by rule or administrative order of the Supreme Judicial Court; and [2013, c. 267, Pt. A, §2 (NEW).]

B. From federal courts and courts of other states; [2013, c. 267, Pt. A, §2 (NEW).]

[ 2013, c. 267, Pt. A, §2 (NEW) .]

4. Published opinions. Published court or administrative opinions not impounded or otherwise declared confidential;

[ 2013, c. 267, Pt. A, §2 (NEW) .]

5. Records of public proceedings. Records of public administrative or legislative proceedings;

[ 2013, c. 267, Pt. A, §2 (NEW) .]

6. Records of traffic crimes. Records of traffic crimes maintained by the Secretary of State or by a state department of transportation or motor vehicles or the equivalent thereof for the purposes of regulating the issuance, suspension, revocation or renewal of a driver's, pilot's or other operator's license; and

[ 2013, c. 267, Pt. A, §2 (NEW) .]

7. Pardons, commutations, reprieves and amnesties. Petitions for and warrants of pardons, commutations, reprieves and amnesties.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §709. Right to access and review

1. Inspection. If a Maine criminal justice agency maintains criminal history record information about a person, the person or the person's attorney may inspect the criminal history record information. A criminal justice agency may prescribe reasonable hours and locations at which the right may be exercised and any additional restrictions, including satisfactory verification of identity by fingerprint comparison, as are reasonably necessary to ensure the security and confidentiality of the criminal history record information and to verify the identity of the person seeking to inspect that information. The criminal justice agency shall supply the person or the person's attorney with a copy of the criminal history record information pertaining to the person on request and payment of a reasonable fee.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

2. Review. A person or the person's attorney may request amendment or correction of criminal history record information concerning the person by addressing, either in person or in writing, the request to the criminal justice agency in which the information is maintained. The request must indicate the particular record involved, the nature of the amendment or correction sought and the justification for the amendment or correction.

On receipt of a request, the criminal justice agency shall take necessary steps to determine whether the questioned criminal history record information is accurate and complete. If investigation reveals that the questioned criminal history record information is inaccurate or incomplete, the criminal justice agency shall immediately correct the error or deficiency.

Not later than 15 days, excluding Saturdays, Sundays and legal public holidays, after the receipt of a request, the criminal justice agency shall notify the requesting person in writing either that the criminal justice agency has corrected the error or deficiency or that it refuses to make the requested amendment or correction. The notice of refusal must include the reasons for the refusal, the procedure established by the criminal justice agency for requesting a review by the head of the criminal justice agency of that refusal and the name and business address of that official.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

3. Administrative appeal. If there is a request for review, the head of the criminal justice agency shall, not later than 30 days from the date of the request, excluding Saturdays, Sundays and legal public holidays, complete the review and either make the requested amendment or correction or refuse to do so. If the head of the criminal justice agency refuses to make the requested amendment or correction, the head of the criminal justice agency shall permit the requesting person to file with the criminal justice agency a concise statement setting forth the reasons for the disagreement with the refusal. The head of the criminal justice agency shall also notify the person of the provisions for judicial review of the reviewing official's determination under subsection 4.

Disputed criminal history record information disseminated by the criminal justice agency with which the requesting person has filed a statement of disagreement must clearly reflect notice of the dispute after the filing of such a statement. A copy of the statement must be included, along with, if the criminal justice agency determines it appropriate, a copy of a concise statement of the criminal justice agency's reasons for not making the amendment or correction requested.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

4. Judicial review. If an administrative appeal brought pursuant to subsection 3 is denied by the head of the criminal justice agency, that decision is final agency action subject to appeal to the Superior Court in accordance with Title 5, chapter 375, subchapter 7 and the Maine Rules of Civil Procedure, Rule 80C.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

5. Notification. When a criminal justice agency has amended or corrected a person's criminal history record information in response to a written request as provided in subsection 2 or a court order, the criminal justice agency shall, within 30 days thereof, advise all prior recipients who have received that information within the year prior to the amendment or correction that the amendment or correction has been made. The criminal justice agency shall also notify the person who is the subject of the amended or corrected criminal history record information of compliance with this subsection and the prior recipients notified.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

6. Right of access and review of court records. This section does not apply to the right of access and review by a person or the person's attorney of criminal history record information about that person retained at or by the District Court, Superior Court or Supreme Judicial Court. Access and review of court records retained by the District Court, Superior Court or Supreme Judicial Court are as provided by rule or administrative order of the Supreme Judicial Court.

[ 2013, c. 267, Pt. A, §2 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).



16 §710. Application to prior Maine criminal history record information

The provisions of this chapter apply to criminal history record information in existence before July 29, 1976, including that which has been previously expunged under any other provision of Maine law, as well as to criminal history record information in existence on July 29, 1976 and thereafter. [2013, c. 267, Pt. A, §2 (NEW).]

SECTION HISTORY

2013, c. 267, Pt. A, §2 (NEW).






Chapter 9: INTELLIGENCE AND INVESTIGATIVE RECORD INFORMATION ACT

16 §801. Short title

This chapter may be known and cited as "the Intelligence and Investigative Record Information Act." [2013, c. 267, Pt. A, §3 (NEW).]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW).



16 §802. Application

This chapter applies to a record that is or contains intelligence and investigative record information and that is collected by or prepared at the direction of or kept in the custody of any Maine criminal justice agency. [2013, c. 267, Pt. A, §3 (NEW).]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW).



16 §803. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2013, c. 267, Pt. A, §3 (NEW).]

1. Administration of civil justice. "Administration of civil justice" means activities relating to the anticipation, prevention, detection, monitoring or investigation of known, suspected or possible civil violations and prospective and pending civil actions. It includes the collection, storage and dissemination of intelligence and investigative record information relating to the administration of civil justice. "Administration of civil justice" does not include known, suspected or possible traffic infractions.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

2. Administration of criminal justice. "Administration of criminal justice" means activities relating to the anticipation, prevention, detection, monitoring or investigation of known, suspected or possible crimes. It includes the collection, storage and dissemination of intelligence and investigative record information relating to the administration of criminal justice.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

3. Administration of juvenile justice. "Administration of juvenile justice" means activities relating to the anticipation, prevention, detection, monitoring or investigation of known, suspected or possible juvenile crimes. "Administration of juvenile justice" includes the collection, storage and dissemination of intelligence and investigative information relating to the administration of juvenile justice.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

4. Criminal justice agency. "Criminal justice agency" means a federal, state or State of Maine government agency or any subunit of a government agency at any governmental level that performs the administration of criminal justice pursuant to a statute or executive order. "Criminal justice agency" includes the Department of the Attorney General, district attorneys' offices and the equivalent departments or offices in any federal or state jurisdiction. "Criminal justice agency" also includes any equivalent agency at any level of Canadian government and the government of any federally recognized Indian tribe.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

5. Dissemination. "Dissemination" means the transmission of information by any means, including but not limited to orally, in writing or electronically, by or to anyone outside the criminal justice agency that maintains the information.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

6. Executive order. "Executive order" means an order of the President of the United States or the chief executive of a state that has the force of law and that is published in a manner permitting regular public access.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

7. Intelligence and investigative record information. "Intelligence and investigative record information" means information of record collected by or prepared by or at the direction of a criminal justice agency or kept in the custody of a criminal justice agency while performing the administration of criminal justice or, exclusively for the Department of the Attorney General and district attorneys' offices, the administration of civil justice. "Intelligence and investigative record information" includes information of record concerning investigative techniques and procedures and security plans and procedures prepared or collected by a criminal justice agency or other agency. "Intelligence and investigative record information" does not include criminal history record information as defined in section 703, subsection 3 and does not include information of record collected or kept while performing the administration of juvenile justice.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

8. State. "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam and American Samoa. "State" also includes the federal government of Canada and any provincial government of Canada and the government of any federally recognized Indian tribe.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

9. Statute. "Statute" means an Act of Congress or an act of a state legislature or a provision of the Constitution of the United States or the constitution of a state.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW).



16 §804. Limitation on dissemination of intelligence and investigative record information

Except as provided in sections 805 and 806, a record that is or contains intelligence and investigative record information is confidential and may not be disseminated by a Maine criminal justice agency to any person or public or private entity if there is a reasonable possibility that public release or inspection of the record would: [2013, c. 507, §4 (AMD).]

1. Interfere with criminal law enforcement proceedings. Interfere with law enforcement proceedings relating to crimes;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

2. Result in dissemination of prejudicial information. Result in public dissemination of prejudicial information concerning an accused person or concerning the prosecution's evidence that will interfere with the ability of a court to impanel an impartial jury;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

3. Constitute an invasion of privacy. Constitute an unwarranted invasion of personal privacy;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

4. Disclose confidential source. Disclose the identity of a confidential source;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

5. Disclose confidential information. Disclose confidential information furnished only by a confidential source;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

6. Disclose trade secrets or other confidential commercial or financial information. Disclose trade secrets or other confidential commercial or financial information designated as such by the owner or source of the information, by the Department of the Attorney General or by a district attorney's office;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

7. Disclose investigative techniques or security plans. Disclose investigative techniques and procedures or security plans and procedures not known by the general public;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

8. Endanger law enforcement or others. Endanger the life or physical safety of any individual, including law enforcement personnel;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

9. Disclose statutorily designated confidential information. Disclose information designated confidential by statute;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

10. Interfere with civil proceedings. Interfere with proceedings relating to civil violations, civil enforcement proceedings and other civil proceedings conducted by the Department of the Attorney General or by a district attorney's office;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

11. Disclose arbitration or mediation information. Disclose conduct of or statements made or documents submitted by any person in the course of any mediation or arbitration conducted under the auspices of the Department of the Attorney General; or

[ 2013, c. 267, Pt. A, §3 (NEW) .]

12. Identify source of consumer or antitrust complaints. Identify the source of a complaint made to the Department of the Attorney General regarding a violation of consumer or antitrust laws.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW). 2013, c. 507, §4 (AMD).



16 §805. Exceptions

This chapter does not preclude dissemination of intelligence and investigative record information that is confidential under section 804 by a Maine criminal justice agency to: [2013, c. 267, Pt. A, §3 (NEW).]

1. Another criminal justice agency. Another criminal justice agency;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

2. A person or entity for purposes of intelligence gathering or ongoing investigation. A person or public or private entity as part of the criminal justice agency's administration of criminal justice or the administration of civil justice by the Department of the Attorney General or a district attorney's office;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

3. An accused person or that person's agent or attorney. A person accused of a crime or that person's agent or attorney for trial and sentencing purposes if authorized by:

A. The responsible prosecutorial office or prosecutor; or [2013, c. 267, Pt. A, §3 (NEW).]

B. A court rule, court order or court decision of this State or of the United States. [2013, c. 507, §5 (AMD).]

As used in this subsection, "agent" means a licensed professional investigator, an expert witness or a parent, foster parent or guardian if the accused person has not attained 18 years of age;

[ 2013, c. 507, §5 (AMD) .]

4. Court. A federal court, the District Court, Superior Court or Supreme Judicial Court or an equivalent court in another state;

[ 2013, c. 267, Pt. A, §3 (NEW) .]

5. An authorized person or entity. A person or public or private entity expressly authorized to receive the intelligence and investigative record information by statute, executive order, court rule, court decision or court order. "Express authorization" means language in the statute, executive order, court rule, court decision or court order that specifically speaks of intelligence and investigative record information or specifically refers to a type of intelligence or investigative record; or

[ 2013, c. 267, Pt. A, §3 (NEW) .]

6. Secretary of State. The Secretary of State for use in the determination and issuance of a driver's license suspension.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW). 2013, c. 507, §5 (AMD).



16 §806. Exceptions subject to reasonable limitations

Subject to reasonable limitations imposed by a Maine criminal justice agency to protect against the harms described in section 804, this chapter does not preclude dissemination of intelligence and investigative record information confidential under section 804 by a Maine criminal justice agency to: [2013, c. 267, Pt. A, §3 (NEW).]

1. A government agency responsible for investigating child or adult abuse, neglect or exploitation or regulating facilities and programs providing care to children or adults. A government agency or subunit of a government agency in this State or another state that pursuant to statute is responsible for investigating abuse, neglect or exploitation of children or incapacitated or dependent adults or for licensing or regulating the programs or facilities that provide care to children or incapacitated or dependent adults if the intelligence and investigative record information concerns the investigation of suspected abuse, neglect or exploitation;

[ 2013, c. 507, §6 (AMD) .]

2. A crime victim or that victim's agent or attorney. A crime victim or that victim's agent or attorney. As used in this subsection, "agent" means a licensed professional investigator, an insurer or an immediate family member, foster parent or guardian if due to death, age or physical or mental disease, disorder or defect the victim cannot realistically act on the victim's own behalf; or

[ 2013, c. 507, §7 (AMD) .]

3. A counselor or advocate. A sexual assault counselor, as defined in section 53-A, subsection 1, paragraph B, or an advocate, as defined in section 53-B, subsection 1, paragraph A, with a specific agreement with a criminal justice agency. An agreement between a criminal justice agency and a sexual assault counselor or an advocate must, at a minimum, include provisions that:

A. Permit the sexual assault counselor or advocate to use a report or record that contains intelligence and investigative record information if the intelligence and investigative record information is used in planning for the safety of a victim named in the report or record; [2013, c. 267, Pt. A, §3 (NEW).]

B. Prohibit the sexual assault counselor or advocate from further disseminating a report or record that contains intelligence and investigative record information; [2013, c. 267, Pt. A, §3 (NEW).]

C. Require the sexual assault counselor or advocate to ensure that a report or record that contains intelligence and investigative record information remain secure and confidential; [2013, c. 267, Pt. A, §3 (NEW).]

D. Require the sexual assault counselor or advocate to destroy a report or record that contains intelligence and investigative record information within 30 days after the sexual assault counselor's or advocate's receiving the report or record; [2013, c. 267, Pt. A, §3 (NEW).]

E. Permit the criminal justice agency to perform reasonable and appropriate audits in order to ensure that a report or record containing intelligence and investigative record information that are obtained by and that are in the custody of the sexual assault counselor or advocate are maintained in accordance with the requirements of this subsection; [2013, c. 267, Pt. A, §3 (NEW).]

F. Require the sexual assault counselor or advocate to indemnify and hold harmless the criminal justice agency with respect to any litigation that may result from the provision of reports or records that contain intelligence and investigative record information; [2013, c. 267, Pt. A, §3 (NEW).]

G. Permit a criminal justice agency to immediately and unilaterally revoke an agreement made under this subsection; and [2013, c. 267, Pt. A, §3 (NEW).]

H. Provide sanctions for any violations of this subsection. [2013, c. 267, Pt. A, §3 (NEW).]

The Commissioner of Public Safety may adopt a model agreement pursuant to this subsection for use by criminal justice agencies, sexual assault counselors and advocates.

[ 2013, c. 267, Pt. A, §3 (NEW) .]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW). 2013, c. 507, §§6, 7 (AMD).



16 §807. Confirming existence or nonexistence of confidential intelligence and investigative record information

A Maine criminal justice agency may not confirm the existence or nonexistence of intelligence and investigative record information confidential under section 804 to any person or public or private entity that is not eligible to receive the information itself. [2013, c. 507, §8 (AMD).]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW). 2013, c. 507, §8 (AMD).



16 §808. No right to access or review

A person who is the subject of intelligence and investigative record information maintained by a criminal justice agency has no right to inspect or review that information for accuracy or completeness. [2013, c. 267, Pt. A, §3 (NEW).]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW).



16 §809. Unlawful dissemination of confidential intelligence and investigative record information

1. Offense. A person is guilty of unlawful dissemination of confidential intelligence and investigative record information if the person intentionally disseminates intelligence and investigative record information confidential under section 804 knowing it to be in violation of any of the provisions of this chapter.

[ 2013, c. 507, §9 (AMD) .]

2. Classification. Unlawful dissemination of confidential intelligence and investigative record information is a Class E crime.

[ 2013, c. 507, §9 (AMD) .]

SECTION HISTORY

2013, c. 267, Pt. A, §3 (NEW). 2013, c. 507, §9 (AMD).









TITLE 17: CRIMES

Chapter 1: ABDUCTION

17 §1. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §2. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §1 (NEW). 1975, c. 499, §5 (RP).



17 §51. Penalty; attempts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 405, §1 (RP).



17 §52. Mother's concealment of death of illegitimate issue (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §§5-A (RP).



17 §53. Contraceptives; miscellaneous information for females (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 78, (RP).






Chapter 5: ADULTERY

17 §101. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 7: ARSON

17 §151. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §152. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §153. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §154. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §155. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §156. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).



17 §157. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §1 (RP).






Chapter 8: ARSON

17 §161. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).



17 §162. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).



17 §163. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1971, c. 95, (AMD). 1975, c. 499, §5 (RP).



17 §163-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §2 (NEW). 1975, c. 499, §5 (RP).



17 §164. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).



17 §165. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).



17 §166. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).



17 §167. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 410, §2 (NEW). 1975, c. 499, §5 (RP).






Chapter 9: ASSAULT AND BATTERY

17 §201. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §201-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §3 (NEW). 1975, c. 499, §5 (RP).



17 §202. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §203. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §4 (NEW). 1975, c. 499, §5 (RP).






Chapter 11: ATTEMPTS

17 §251. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §252. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §5 (NEW). 1975, c. 499, §5 (RP).






Chapter 13: BEANO AND BINGO

17 §301. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 8, §1 (AMD). 1973, c. 393, (AMD). 1973, c. 625, §88 (AMD). 1975, c. 307, §1 (RP).



17 §301-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 565, §§1,6 (NEW). 1973, c. 735, §1 (RP).



17 §302. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 307, §1 (RP).



17 §303. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 102, (AMD). 1973, c. 565, §§2,6 (AMD). 1975, c. 307, §1 (RP).



17 §303-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 8, §2 (NEW). 1973, c. 565, §§3,6 (AMD). 1975, c. 307, §1 (RP).



17 §304. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 307, §1 (RP).



17 §305. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 307, §1 (RP).



17 §306. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 565, §§4,6 (AMD). 1973, c. 735, §2 (AMD). 1975, c. 307, §1 (RP).



17 §307. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 307, §1 (RP).






Chapter 13-A: BEANO OR BINGO

17 §311. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1975, c. 307, §2 (NEW).]

1. Beano. "Beano" means a specific kind of group game of chance, regardless of whether such a game is characterized by another name. Wherever the term "beano" is used, the word "bingo" or any other word used to characterize such a game may be interchanged. In "beano," each participant is given or sold one or more tally cards, so-called, each of which contains preprinted numbers or letters and may or may not be arranged in vertical or horizontal rows. The participant covers or marks the numbers or letters as objects similarly numbered or lettered are drawn from a receptacle and the winner or winners are determined by the sequence in which those objects are drawn. The manner in which the winner is determined must be clearly announced or displayed before any game is begun. Until July 1, 1994, a game described in this subsection is "beano" and a licensee may conduct such a game regardless of whether the manner of determining the winner is specifically described as a permissible manner of determining the winner in rules adopted by the Chief of State Police.

[ 1991, c. 796, §2 (AMD) .]

1-A. Commercial beano hall permit. "Commercial beano hall permit" means written authority from the Chief of the State Police issued to a permittee who rents or leases premises for profit to a licensee to hold, conduct or operate "beano."

[ 1999, c. 74, §1 (NEW) .]

1-B. Chief of State Police. "Chief of the State Police" or "chief" means the Chief of the State Police or the chief's designee.

[ 2001, c. 342, §1 (NEW) .]

2. Equipment. "Equipment" shall mean the receptacle and numbered objects to be drawn from it; the master board upon which such objects are placed as drawn; the tally cards or sheets bearing such numbers to be covered and the objects used to cover them; the boards or signs, however operated, used to display the numbers as they are drawn; public address systems; and any other articles essential to the operation, conduct and playing of "Beano."

[ 1975, c. 307, §2 (NEW) .]

3. License. "License" shall mean that written authority from the Chief of the State Police to hold, conduct or operate the amusement commonly known as "Beano" for the entertainment of the public within the State of Maine. A location permit must accompany the license to be valid.

[ 1975, c. 307, §2 (NEW) .]

4. Licensee. "Licensee" shall mean any organization which has been granted a license by the Chief of the State Police to hold, conduct or operate "Beano" or "Bingo."

[ 1975, c. 307, §2 (NEW) .]

5. Location permit. "Location permit" shall mean that card issued by the Chief of the State Police, describing the premises or area in which "Beano" may be conducted. Such location permit must be accompanied by a license. Only such locations expressly described in the location permit shall be used for the conduct of any game.

[ 1975, c. 307, §2 (NEW) .]

6. Organization. "Organization" shall mean any firm, association or corporation authorized to conduct "Beano" in accordance with this chapter.

[ 1975, c. 307, §2 (NEW) .]

7. Period. "Period" shall mean the number of calendar weeks authorized by a single license for the operation of "Beano" or "Bingo."

[ 1975, c. 307, §2 (NEW) .]

7-A. Permittee. "Permittee" means an individual, corporation, partnership or unincorporated association that rents or leases a building or facilities for profit to a licensee to hold, conduct or operate "beano."

[ 1999, c. 74, §1 (NEW) .]

7-B. Wild number beano. "Wild number beano" means a beano occasion, game or series of beano games in which a number is picked or denoted as a wild number that may be used to fill any number or letter on a beano card.

[ 1999, c. 419, §1 (NEW) .]

8. Winner-take-all round. "Winner-take-all round" means a beano game or series of beano games in which all the proceeds from the sale of the cards for that round are paid to participants as prizes during that round.

[ 1987, c. 197, §1 (NEW) .]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1979, c. 272, (AMD). 1987, c. 197, §1 (AMD). 1991, c. 426, §1 (AMD). 1991, c. 796, §2 (AMD). 1999, c. 74, §1 (AMD). 1999, c. 419, §1 (AMD). 2001, c. 342, §1 (AMD).



17 §312. License required; restricted hours

1. License required. A person, firm, association or corporation may not hold, conduct or operate the amusement commonly known as "beano" or "bingo" for the entertainment of the public within the State unless that person, firm, association or corporation has obtained a license from the Chief of the State Police.

[ 2003, c. 452, Pt. I, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Aiding and abetting. A person, firm, association or corporation may not aid or abet in violation of subsection 1.

[ 2003, c. 452, Pt. I, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Restricted hours. A person, firm, association or corporation may not conduct "beano" or "bingo" on Christmas or between the hours of 12 midnight and 7 a.m. A person, firm, association or corporation may not conduct "beano" or "bingo" on Sunday, except after the hour of 11 a.m. The prevailing time for the State is used to determine these hours.

[ 2003, c. 452, Pt. I, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Penalty. A person who violates this section commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2003, c. 452, Pt. I, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Application. This chapter may not be construed to apply to any other amusement or game.

[ 2003, c. 452, Pt. I, §2 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1985, c. 449, §1 (AMD). 1991, c. 426, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I2 (RPR).



17 §313. Application

Any organization desiring to conduct such an amusement shall apply to the Chief of the State Police for a license pursuant to the provisions set forth in this section. The application shall be on forms provided by the Chief of the State Police, shall be signed by a duly authorized officer of the organization to be licensed, shall contain the full name and address of the organization and the location where it is desired to conduct the amusement and shall bear the consent of the municipal officers of the town or city in which it is proposed to operate such amusement. [1975, c. 307, §2 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW).



17 §313-A. Exemption for elderly

Clubs, groups or organizations, composed of individuals at least 90% of whom are 62 years of age or older, that operate "beano" or "bingo" games for their own entertainment and recreation and not for profit, are exempt from application and licensing provisions of this chapter. [1989, c. 825, §1 (AMD).]

SECTION HISTORY

1981, c. 166, (NEW). 1989, c. 825, §1 (AMD).



17 §314. Issuance of license; fees

The Chief of the State Police may issue licenses to operate beano or bingo games to any volunteer fire department or any agricultural fair association or bona fide nonprofit charitable, educational, political, civic, recreational, fraternal, patriotic, religious or veterans' organization that was in existence and founded, chartered or organized in the State at least 2 years prior to its application for a license, when sponsored, operated and conducted for the exclusive benefit of that organization by duly authorized members. The Chief of the State Police may also issue a license to any auxiliary associated with an organization, department or association qualified for a license under this section if the auxiliary was founded, chartered or organized in this State and has been in existence at least 2 years before applying for a license and the games are sponsored, operated and conducted for the exclusive benefit of the auxiliary by duly authorized members of the auxiliary. Proceeds from any game conducted by the auxiliary or the auxiliary's parent organization may not be used to provide salaries, wages or other remuneration to members, officers or employees of the auxiliary or its parent organization, except as provided in sections 326 and 1838. The 2 years' limitation does not apply to any organizations in this State having a charter from a national organization, or auxiliaries of those organizations, even though the organizations have not been in existence for 2 years prior to their application for a license. The 2 years' limitation does not apply to any volunteer fire department or rescue unit or auxiliary of that department or unit. A license may be issued to an agricultural fair association when sponsored, operated and conducted for the benefit of such agricultural fair association. [2009, c. 487, Pt. B, §5 (AMD).]

The fee for such a license to any nonprofit organization is $12.00 for each calendar week, or portion thereof, that the amusement is to be operated, or the license may be issued for a calendar month for a fee of $36.00 or a calendar year for a fee of $400. A special per-game license may be issued to any qualified nonprofit organization for the purposes of operating a game of "beano" or "bingo" for a fee of $5.00. The special per-game license may not be issued more than 6 times to any one organization in a calendar year. All license fees must be paid to the Treasurer of State to be credited to the General Fund. A license is not assignable or transferable. Nothing contained in this section may be construed to prohibit any volunteer fire department or any agricultural fair association or bona fide nonprofit charitable, educational, political, civic, recreational, fraternal, patriotic, religious, veterans' organization or auxiliary of any of them from obtaining licenses for a period not to exceed 6 months on one application. No more than one license may be issued to any organization for any one period. Except as provided in section 315-A, no more than one licensee may operate or conduct a game of "beano" or "bingo" on the same premises on the same date. [2013, c. 305, §1 (AMD).]

All fees required by this chapter shall accompany the application for a license. Fees submitted as license fees shall be refunded if the license is not issued. Fees shall not be refunded for unused licenses or for any license which is suspended or revoked as provided by this chapter. [1975, c. 307, §2 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1977, c. 696, §365 (AMD). 1981, c. 395, (AMD). 1983, c. 610, (AMD). 1987, c. 197, §2 (AMD). 1991, c. 87, §§1,2 (AMD). 1991, c. 528, §H1 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §H1 (AMD). 1993, c. 45, §1 (AMD). 1995, c. 677, §4 (AMD). 1997, c. 684, §1 (AMD). 1999, c. 63, §1 (AMD). 2009, c. 487, Pt. B, §5 (AMD). 2013, c. 305, §1 (AMD).



17 §314-A. High-stakes beano

1. Eligible organizations. The Chief of the State Police may issue licenses to operate high-stakes beano or high-stakes bingo to a federally recognized Indian tribe.

A. The Chief of the State Police may also issue, to a federally recognized tribe, licenses to sell lucky seven or other similar sealed tickets in accordance with section 324-A. [2003, c. 452, Pt. I, §3 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

B. In conjunction with the operation of high-stakes beano, federally recognized Indian tribes holding a license under this section may advertise and offer prizes for attendance with a value of up to $25,000 under the terms prescribed for raffles in section 1837. Any prize awarded under this paragraph may be awarded only on the basis of a ticket of admission to the high-stakes beano game and may only be awarded to a person who holds an admission ticket. [2009, c. 487, Pt. B, §6 (AMD).]

The Chief of the State Police may not issue more than one license under this section to a federally recognized Indian tribe for the same period.

[ 2009, c. 487, Pt. B, §6 (AMD) .]

1-A. Sealed tickets. The Chief of the State Police may also issue to any federally recognized Indian tribe licenses to sell lucky seven or other similar sealed tickets in accordance with section 324-A. The licensee may operate a dispenser to sell the lucky seven or other similar tickets. As used in this subsection, "dispenser" means a mechanical or electrical device or machine that, upon the insertion of money, credit or something of value, dispenses printed lucky seven or other similar tickets. The element of chance must be provided by the ticket itself, not by the dispenser. The Chief of the State Police may adopt rules to facilitate the use of dispensers. Rules adopted pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2009, c. 505, §1 (AMD) .]

2. Limit on prizes. Notwithstanding section 317, there is no limit on the value of a single prize or total prizes awarded on any one occasion for high-stakes beano games operated under this section.

[ 1987, c. 197, §§3, 7 (NEW); 1991, c. 426, §8 (AFF) .]

2-A. Attendance prizes. In conjunction with the operation of high-stakes beano, a federally recognized Indian tribe holding a license under this section may advertise and offer prizes for attendance with a value of up to $25,000 under the terms prescribed for raffles in section 1837. A prize awarded under this subsection may be awarded only on the basis of a ticket of admission to the high-stakes beano game and may be awarded only to a person who holds an admission ticket.

[ 2009, c. 487, Pt. B, §7 (AMD) .]

3. Twenty-seven weekends per year. An organization licensed under this section may operate high-stakes beano games on 27 weekends per year, whether or not consecutive. For purposes of this section, a weekend consists of Saturday and the immediately following Sunday. A high-stakes beano game licensed under this section and canceled for any reason may be rescheduled at any time, as long as 5 days prior notice of the new date is given to the Chief of the State Police.

[ 1991, c. 426, §4 (RPR) .]

3-A. Exception. Notwithstanding subsection 3, an organization licensed under this section may operate high-stakes beano or high-stakes bingo games on New Year's Eve and New Year's Day.

[ 2003, c. 452, Pt. I, §5 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3-B. Thirty events per year. An organization licensed under this section other than the Penobscot Nation, the Houlton Band of Maliseet Indians and the Aroostook Band of Micmacs may operate high-stakes beano games up to 100 days per year. A high-stakes beano game licensed under this section and canceled for any reason may be rescheduled at any time, as long as 5 days' prior notice of the new date is given to the Chief of the State Police.

[ 2011, c. 410, §1 (NEW) .]

4. Term of license; fees. A license issued under this section is valid for a period of one year. The annual license fee for a high-stakes beano license is $50,000, except that the annual license fee due in 2008 to 2013 is $25,000. License fees may be paid in advance in quarterly installments. All license fees must be paid to the Treasurer of State to be credited to the General Fund.

[ 2011, c. 410, §2 (AMD) .]

5. Restrictions; penalty. A licensee may not:

A. Transfer or assign a license issued under this section; [2003, c. 452, Pt. I, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Operate or conduct a beano game or high-stakes beano game on the same premises on the same date as another licensee; or [2003, c. 452, Pt. I, §6 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Conduct a game outside the Indian Territory of the licensed organization or for the Houlton Band of Maliseet Indians outside of the parcel of land listed in the Aroostook County Registry of Deeds Book 4302, page 168 except that the Passamaquoddy Tribe may conduct a game in the City of Calais as approved by the municipality. [2011, c. 410, §3 (AMD).]

A licensee who violates this subsection commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2011, c. 410, §3 (AMD) .]

6. Applicability of chapter. Except when in direct conflict with this section or as specifically provided, all other provisions of this chapter and rules adopted under this chapter apply to licenses for high-stakes beano issued under this section. Any rule requiring operators calling the numbers to be seated on the same floor level as the players does not apply to high-stakes beano.

[ 1991, c. 426, §5 (AMD) .]

7. Payment for services. Except as provided in paragraph A, an organization licensed under this section may pay the persons operating the high-stakes beano games for the organization no more than 200% of the minimum wage as established by Title 26, chapter 7, subchapter III. The persons need not be members of an organization licensed under this section.

A. An organization licensed under this section may contract for provision of professional legal, advertising, accounting and auditing services. The persons employed under a contract entered into under this paragraph may receive reasonable professional fees at a rate higher than minimum wage. [1987, c. 197, §§3, 7 (NEW); 1991, c. 426, §8 (AFF).]

[ 1987, c. 679, §1 (AMD); 1991, c. 426, §§8-10 (AFF) .]

8. Report. Beginning January 15, 1992, any federally recognized Indian tribe licensed to conduct high-stakes beano under this section must submit a quarterly report on the operation of high-stakes beano to the joint standing committee of the Legislature having jurisdiction over legal affairs matters. The report must include information on the number of persons playing high-stakes beano during the preceding calendar quarter, the funds collected for high-stakes beano, the total amount awarded in prizes, including prizes for attendance and any other information provided to the Bureau of State Police regarding the operation of high-stakes beano.

[ 1991, c. 426, §6 (NEW) .]

9. Exception.

[ 2003, c. 452, Pt. I, §7 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1987, c. 197, §3 (NEW). 1987, c. 197, §7 (RP). 1987, c. 547, §§1,2 (AMD). 1987, c. 679, §1 (AMD). 1989, c. 502, §§B63,B68 (AMD). 1991, c. 426, §§3-6 (AMD). 1991, c. 426, §§8-10 (AFF). 2001, c. 295, §1 (AMD). 2003, c. 452, §§I3-7 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 109, §1 (AMD). 2009, c. 347, §1 (AMD). 2009, c. 487, Pt. B, §§6, 7 (AMD). 2009, c. 505, §1 (AMD). 2009, c. 534, §1 (AMD). 2011, c. 410, §§1-3 (AMD).



17 §314-B. Winner-take-all beano rounds

1. Eligible organizations. An organization licensed under section 314 may operate one winner-take-all round per occasion.

[ 1987, c. 197, §4 (NEW) .]

2. Prizes. Notwithstanding the prize limits in section 317, an organization operating a winner-take-all round under this section shall pay all proceeds from each winner-take-all round as prizes, provided no winner receives more than $500.

[ 1987, c. 197, §4 (NEW) .]

SECTION HISTORY

1987, c. 197, §4 (NEW).



17 §314-C. Wild number beano

An organization licensed under section 314 may conduct wild number beano during any beano occasion. The wild number must be announced at the beginning of a wild number beano game or at the beginning of each game conducted as part of a series. [1999, c. 419, §2 (NEW).]

SECTION HISTORY

1999, c. 419, §2 (NEW).



17 §315. Seasonal licenses

Notwithstanding sections 314 and 319, the Chief of the State Police may issue up to 10 seasonal licenses to operate beano or bingo games in a calendar year, including those designed to attract players under 16 years of age, in bona fide resort hotels as long as the conditions prescribed by this section are met. For the purposes of this section, "resort hotel" means a full-service hotel facility that offers leisure or recreational activities such as golf, tennis, water sports or horseback riding. [2011, c. 339, §1 (RPR).]

1. Operated on-site. The beano or bingo games must be operated and conducted in those resort hotels by the management without profit and solely for the entertainment of registered guests or patrons of that resort hotel.

[ 2011, c. 339, §1 (NEW) .]

2. Player fee prohibited. A licensee under this section may not charge an entry fee or any fee to participate in a beano or bingo game.

[ 2011, c. 339, §1 (NEW) .]

3. Minors. Prizes awarded for the play of beano or bingo under this section must be nonmonetary and valued at less than $10 and may be awarded to a single player no more than once every 24 hours. Notwithstanding section 319, a person under 16 years of age may be admitted to the playing area without an adult and may participate in the game as long as the game is not conducted in a room or area where alcoholic beverages are served. Beano or bingo games under this section may not be conducted with any other gambling activity, including games of chance under chapter 62. For purposes of this subsection, "nonmonetary prize" includes a credit for food served on the premises of the resort hotel.

[ 2011, c. 339, §1 (NEW) .]

The fee for a license issued pursuant to this section is $10 and must be paid to the Treasurer of State to be credited to the General Fund. A hotel or liquor license of a resort hotel licensee may not be withheld because of the conducting by the resort hotel of beano or bingo games. [2011, c. 339, §1 (NEW).]

Nothing in this section permits the operation or conduct of beano or bingo games without a license. [2011, c. 339, §1 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW). 2011, c. 339, §1 (RPR).



17 §315-A. Limited dual beano license

The Chief of the State Police may issue a limited dual beano license to 2 organizations eligible for a regular license to conduct a game of beano. A limited dual beano license permits 2 organizations to conduct beano jointly on the same date and at the same location. An organization may only conduct beano under the authority of a dual license on 2 occasions during a calendar year. The following provisions apply to licensure under this section. [2013, c. 305, §2 (NEW).]

1. Application. The 2 organizations wishing to conduct beano jointly shall submit an application to the Chief of the State Police in a manner prescribed by the chief.

[ 2013, c. 305, §2 (NEW) .]

2. Lead applicant. One organization must be identified as the lead applicant and acknowledge responsibility for any violation of the laws or rules governing beano committed during the conduct of the game.

[ 2013, c. 305, §2 (NEW) .]

3. Disposition of revenue. Revenue received from the conduct of the game must be divided in equal amounts between both organizations. Each organization shall file a disposition of funds report as if that organization had conducted beano independently.

[ 2013, c. 305, §2 (NEW) .]

4. License fee. The license fee for a limited dual beano license is $12.

[ 2013, c. 305, §2 (NEW) .]

5. Sealed tickets. A limited dual beano license does not authorize the licensed organizations to sell sealed tickets jointly.

[ 2013, c. 305, §2 (NEW) .]

6. Application of other laws. Unless otherwise provided by this section, the provisions of this chapter and rules adopted in accordance with this chapter apply to beano games conducted under a limited dual beano license.

[ 2013, c. 305, §2 (NEW) .]

SECTION HISTORY

2013, c. 305, §2 (NEW).



17 §316. Evidence

The Chief of the State Police may require such evidence as the chief may determine necessary to satisfy the chief that an applicant or organization licensed to conduct beano conforms to the restrictions and other provisions of this chapter. Charters, organizational papers, bylaws or other such written orders of founding that outline or otherwise explain the purpose for which organizations were founded must, upon request, be forwarded to the Chief of the State Police. The Chief of the State Police may require such evidence as the chief may determine necessary regarding the conduct of beano by a licensee to determine compliance with this chapter. [2001, c. 538, §1 (AMD).]

SECTION HISTORY

1975, c. 307, §2 (NEW). 2001, c. 538, §1 (AMD).



17 §317. Rules and regulations

The Chief of the State Police may adopt rules, not inconsistent with law, that are necessary for the administration and enforcement of this chapter and for the licensing, conduct and operation of the amusement commonly known as "Beano" or "Bingo" and for the permitting and operation of commercial beano halls. The Chief of the State Police may regulate, supervise and exercise general control over the operation of such amusement and commercial beano halls, including, but not limited to, the payment of prizes and the use of equipment. Any rule adopted by the Chief of the State Police concerning the value of prizes that may be awarded must include a provision that no single prize may exceed $400 in value and that no more than $1,400 in total prizes may be awarded on any one occasion except that once per calendar year on one occasion a licensee may award up to $2,000 in total prizes. In establishing such rules, which are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A, the Chief of the State Police must, in addition to the standards set forth in other provisions of this chapter, use the following standards setting forth conduct, conditions and activity considered undesirable: [2011, c. 301, §1 (AMD).]

1. Fraud. The practice of any fraud or deception upon a participant in a game of "beano" or "bingo;"

[ 1975, c. 307, §2 (NEW) .]

2. Unsafe premises. The conduct of "beano" in, at or upon premises which may be unsafe due to fire hazard or other such conditions;

[ 1975, c. 307, §2 (NEW) .]

3. Advertising; solicitation and enticement. Advertising which is obscene, solicitation on a public way of persons to participate in "beano," charging admission or awarding prizes for attendance.

[ 1975, c. 307, §2 (NEW) .]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1985, c. 180, (AMD). 1997, c. 684, §2 (AMD). 1999, c. 74, §2 (AMD). 2011, c. 301, §1 (AMD).



17 §317-A. Investigations; actions on licenses

1. Chief of the State Police. The Chief of the State Police may:

A. Investigate all aspects of this chapter including the direct and indirect ownership or control of any licenses or commercial beano hall permits; [1999, c. 74, §3 (AMD).]

B. Suspend, revoke or refuse to issue a license, after notice of the opportunity for a hearing, if the applicant, applicant's agent or employee, licensee or licensee's agent or employee violates a provision of this chapter or Title 17-A, chapter 39 or fails to meet the statutory requirements for licensure pursuant to this chapter; [2001, c. 342, §2 (AMD).]

C. Immediately suspend or revoke a license if there is probable cause to believe that the licensee or the licensee's agent or employee violated a provision of Title 17-A, chapter 39; [1999, c. 74, §3 (AMD).]

D. Suspend or revoke a commercial beano hall permit, after notice of the opportunity for hearing, if a permittee or permittee's employee commits murder or a Class A, B or C crime or violates a provision of this chapter or Title 17-A, chapter 15, 29, 37 or 39; [2001, c. 342, §2 (AMD).]

E. Immediately suspend or revoke a commercial beano hall permit if there is probable cause to believe that the permittee or the permittee's employee committed murder or a Class A, B or C crime or violated a provision of Title 17-A, chapter 15, 29, 37 or 39; and [2001, c. 342, §2 (AMD).]

F. Issue a subpoena in the name of the State Police in accordance with Title 5, section 9060, except that this authority applies to any stage of an investigation under this chapter and is not limited to an adjudicatory hearing. This authority may not be used in the absence of reasonable cause to believe a violation has occurred. If a witness refuses to obey a subpoena or to give any evidence relevant to proper inquiry by the chief, the Attorney General may petition the Superior Court in the county where the refusal occurred to find the witness in contempt. The Attorney General shall cause to be served on that witness an order requiring the witness to appear before the Superior Court to show cause why the witness should not be adjudged in contempt. The court shall, in a summary manner, hear the evidence and, if it is such as to warrant the court in doing so, punish that witness in the same manner and to the same extent as for contempt committed before the Superior Court or with reference to the process of the Superior Court. [2001, c. 342, §2 (NEW).]

[ 2001, c. 342, §2 (AMD) .]

2. Licensing action after notice and opportunity for hearing. The Chief of the State Police shall notify the applicant, licensee or permittee in writing, before a license or permit is denied, suspended or revoked pursuant to subsection 1, paragraph B or D, of the intended denial or commencement date of the suspension or revocation, which may not be made any sooner than 96 hours after the licensee's or permittee's receipt of the notice, of the duration of the suspension or revocation and of the right to a hearing pursuant to this subsection. The applicant, licensee or permittee has the right to request a hearing before the Commissioner of Public Safety or the commissioner's designee. Upon the applicant's, licensee's or permittee's request for a hearing, the Commissioner of Public Safety shall provide a hearing. The hearing must comply with the Maine Administrative Procedure Act. The purpose of the hearing is to determine whether a preponderance of the evidence establishes that the applicant, applicant's agent or employee, licensee or licensee's agent or employee violated a provision of this chapter or Title 17-A, chapter 39 or the permittee or the permittee's employee committed murder or a Class A, B or C crime or violated a provision of this chapter or Title 17-A, chapter 15, 29, 37 or 39. A request for a hearing may not be made any later than 10 days after the applicant, licensee or permittee is notified of the proposed denial, suspension or revocation. The suspension or revocation action must be stayed pending the hearing; the hearing may not be held any later than 30 days after the date the commissioner receives the request unless otherwise agreed by the parties or continued upon request of a party for cause shown.

[ 2001, c. 342, §2 (AMD) .]

3. Immediate suspension or revocation. A licensee whose license or permittee whose permit is immediately suspended or revoked by the Chief of the State Police pursuant to subsection 1, paragraph C or E must be notified in writing of the duration of the suspension or revocation and the licensee's or the permittee's right to request a hearing before the Commissioner of Public Safety or the commissioner's designee. Upon the licensee's or permittee's request for a hearing, the Commissioner of Public Safety shall provide a hearing. The hearing must comply with the Maine Administrative Procedure Act. The purpose of the hearing is to determine whether a preponderance of the evidence establishes that the licensee or the licensee's agent or employee violated a provision of Title 17-A, chapter 39 or the permittee or the permittee's employee committed murder or a Class A, B or C crime or violated a provision of Title 17-A, chapter 15, 29, 37 or 39. A request for a hearing may not be made any later than 48 hours after the licensee or permittee is notified of the suspension or revocation. A hearing may not be held any later than 10 days after the date the commissioner receives the request.

[ 1999, c. 74, §3 (AMD) .]

SECTION HISTORY

1997, c. 684, §3 (NEW). 1999, c. 74, §3 (AMD). 2001, c. 342, §2 (AMD).



17 §318. Expense of administration

The necessary expenses of administering this chapter shall be paid out of the fees received under this chapter. [1975, c. 307, §2 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW).



17 §319. Persons under 16

Persons under the age of 16 years shall not be permitted to take part in the conduct of, nor participate in, the game of "Beano" or "Bingo," nor shall such minor be admitted to the playing area unless accompanied by parent, guardian or other responsible person. [1975, c. 307, §2 (NEW).]

No "Beano" or "Bingo" games licensed under this chapter shall be conducted unless some person at least 18 years of age, who has been a member in good standing of the licensee for at least 2 years, exercises exclusive control of each game played. [1975, c. 307, §2 (NEW).]

No license for the conduct of "Beano" or "Bingo" shall be issued to any firm, association, corporation or group composed wholly or primarily of minors. [1975, c. 307, §2 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW).



17 §320. Conduct of beano

1. Liquor prohibited. A licensee may not conduct "beano" or "bingo" in the same room where liquor is sold, served or consumed during the period of one hour before the conduct of the games.

[ 2003, c. 452, Pt. I, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Disorderly persons prohibited. A licensee may not permit a disorderly person to enter or remain within the room or area where "beano" or "bingo" games are being conducted.

[ 2003, c. 452, Pt. I, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2003, c. 452, Pt. I, §8 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1987, c. 197, §5 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I8 (RPR).



17 §321. Effect of other laws

All acts and parts of acts inconsistent herewith shall be inoperative as to this chapter, and the share of the State stipend for aid and encouragement to agricultural societies shall not be withheld from any such society because of the conducting on the fair grounds of the game of "Beano" or "Bingo." [1975, c. 307, §2 (NEW).]

SECTION HISTORY

1975, c. 307, §2 (NEW).



17 §322. Reports

The Chief of the State Police shall require from any organization licensed to operate "Beano" or "Bingo" and any individual, corporation, partnership or unincorporated association that has a permit to operate a commercial beano hall whatever reports the chief determines necessary for the purpose of the administration and enforcement of this chapter. [1999, c. 74, §4 (AMD).]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1999, c. 74, §4 (AMD).



17 §323. Access to premises

An organization making application to the Chief of the State Police to conduct or operate "Beano" or "Bingo," an organization licensed under this chapter to operate "Beano" or "Bingo," a commercial beano hall permit applicant or a commercial beano hall permittee shall permit inspection of any equipment, prizes, records or items and materials used or to be used in the conduct or operation of "Beano" or "Bingo" by the Chief of the State Police or the chief's authorized representative. [1999, c. 74, §5 (AMD).]

The licensee or permittee shall permit at any time an inspector from the Department of Public Safety or the city or town fire inspectors of the municipality in which "Beano" is being conducted to enter and inspect the premises. [1999, c. 74, §5 (AMD).]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1997, c. 728, §7 (AMD). 1999, c. 74, §5 (AMD).



17 §324. Games of chance prohibited at "Beano" locations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 307, §2 (NEW). 1987, c. 679, §2 (AMD). 1991, c. 426, §7 (AMD). 1997, c. 373, §8 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I9 (RP).



17 §324-A. Games of chance prohibited at "beano" locations

1. Games of chance where "beano" located. A person may not conduct a "beano" game at any location where a lottery or other game of chance is conducted.

[ 2003, c. 452, Pt. I, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Games of chance before "beano." A person may not conduct a lottery or other game of chance during the period of one hour before the conduct of any "beano" game at the specific location of the "beano" game, except that the following lotteries may be conducted during the period of one hour before the conduct of "beano" games.

A. Lottery tickets issued by the State Liquor and Lottery Commission may be sold when a valid license certificate issued by the commission is properly displayed. [2003, c. 452, Pt. I, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Raffle tickets may be sold in accordance with chapter 62. [2009, c. 487, Pt. B, §8 (AMD).]

C. Lucky seven or similar sealed tickets may be sold when that game of chance is licensed by the Chief of the State Police and when a valid license certificate is properly displayed. Notwithstanding the other provisions of this section and section 312, lucky seven games may be conducted during the period beginning 2 hours before and ending 2 hours after a "beano" game.

Notwithstanding any other rule, lucky seven or other similar sealed tickets may be sold that have a sale value of $1 or less, and a person who sells or distributes "beano" cards or materials used to play "beano" prior to the conduct of "beano" as a volunteer, as provided in this section, is permitted to play in the "beano" game. [2007, c. 110, §1 (AMD).]

[ 2009, c. 487, Pt. B, §8 (AMD) .]

3. Location defined. For purposes of this section, "location" means the location specified in the location permit.

[ 2003, c. 452, Pt. I, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Penalty. A person who violates this section commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2003, c. 452, Pt. I, §10 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §I10 (NEW). 2003, c. 452, §X2 (AFF). 2007, c. 110, §1 (AMD). 2009, c. 487, Pt. B, §8 (AMD).



17 §325. Penalties

1. Violation of chapter or rules; general penalty. Except as otherwise specifically provided, a person, firm, association or corporation that violates a provision of this chapter or a rule of the Chief of the State Police prescribed by authority of this chapter commits a civil violation for which a fine of not more than $1,000 may be adjudged.

[ 2003, c. 452, Pt. I, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Commercial beano hall violations. A person, corporation, partnership or unincorporated association that rents or leases a building or facilities to hold, conduct or operate "beano" or "bingo" commits a Class E crime if that person, corporation, partnership or unincorporated association:

A. Rents or leases a building or facilities to hold, conduct or operate a "beano" or "bingo" game without a commercial beano hall permit issued by the Chief of the State Police; or [2003, c. 452, Pt. I, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violates a provision of this chapter or a rule adopted by the Chief of the State Police pursuant to this chapter. [2003, c. 452, Pt. I, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Violation of this subsection is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. I, §11 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1975, c. 307, §2 (NEW). 1999, c. 74, §6 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I11 (RPR).



17 §326. Proceeds

1. Payment of proceeds.

[ 1993, c. 45, §2 (RP) .]

1-A. Payment of proceeds. An organization licensed to operate beano or bingo and Lucky 7 games in conjunction with beano or bingo may use the proceeds or part of the proceeds to:

A. Pay salaries, wages or remuneration to any person directly involved in operating beano, bingo or Lucky 7 games; [1993, c. 45, §3 (NEW).]

B. Defray the expenses or part of the expenses that further the purpose for which the organization is formed except that proceeds may not be:

(1) Used to purchase alcohol or to defray the cost of activities where alcohol is served; or

(2) Paid directly to organization members except as specifically allowed in this subsection; and [1993, c. 45, §3 (NEW).]

C. Defray the expenses or part of the expenses of a member, auxiliary member, officer or employee of the organization for a serious illness, injury or casualty loss if the licensee makes an application and the application is approved by the licensing division within the Bureau of State Police.

(1) An application must be made in the form and contain the information the licensing division requires.

(a) In the case of serious illness or injury, the licensing division may require certification by a licensed physician setting out the facts in support of the application.

(b) In the case of a casualty loss, the licensing division may require statements or reports from a law enforcement agency, rescue or other emergency services personnel or an insurance agency to support the application.

(c) The licensing division may deny an application if it appears that the person who would receive the proceeds has adequate means of financial support, including, but not limited to, insurance or workers' compensation benefits. [1993, c. 45, §3 (NEW).]

[ 1993, c. 45, §3 (NEW) .]

1-B. Filing. An organization that chooses to use the proceeds or part of the proceeds as allowed by subsection 1-A must file with the Chief of the State Police, at least quarterly, a form for the disposition of funds prescribed by the Chief of the State Police detailing all payments made. Every statement on the form must be made under oath by an officer of the organization.

[ 1993, c. 45, §3 (NEW) .]

2. Rules. The rules adopted pursuant to section 317 must contain standards governing payments made under this section. Payments under subsection 1-A, paragraph A may not exceed 20% of the revenue generated by the games and the rules must limit payments to reasonable compensation, taking into account the nature of the services rendered, comparable wage rates, the size of the organization and other revenues, the size of the games and the revenue generated by the games. The Chief of the State Police may disallow any excessive payment of proceeds, may suspend an organization's license for excessive payment of proceeds and may condition the restoration of an organization's license on the repayment of an excessive payment of proceeds by the organization.

A. [1991, c. 590, (RP).]

B. [1991, c. 590, (RP).]

C. [1991, c. 590, (RP).]

[ 1993, c. 45, §4 (AMD) .]

3. Rules.

[ 1991, c. 590, (RP) .]

4. Posting. An organization licensed to operate beano or bingo and Lucky 7 games in conjunction with beano or bingo shall post in a conspicuous place in the room or hall where the licensed game is conducted a sign that states: the net revenue earned from the operation of those games in dollars and cents; the amount of charitable donations from that net revenue in dollars and cents; what percentage in dollars and cents of the net revenue that amount represents in donations to nonprofit activities; and what percentage of the net revenue was distributed from licensed games for the previous calendar year and the current calendar year.

[ 1997, c. 684, §4 (NEW) .]

SECTION HISTORY

1989, c. 825, §2 (NEW). 1991, c. 590, (RPR). 1993, c. 45, §§2-4 (AMD). 1997, c. 684, §4 (AMD).



17 §327. Nonsmoking area

The Chief of State Police shall adopt rules that allow a licensee to establish a nonsmoking area within the room or outdoor area where the operator calls the numbers. Visibility and access between the smoking and nonsmoking areas may not be impeded except that a doorway may be installed. Both the smoking and nonsmoking areas must have a public address system and a master board, electric flashboard or chalkboard visible to all players. A member of the licensee must be present during the game in both the smoking and the nonsmoking areas. Rules adopted pursuant to this section are routine technical rules as defined by Title 5, chapter 375, subchapter II-A. [1997, c. 232, §1 (NEW).]

SECTION HISTORY

1997, c. 232, §1 (NEW).



17 §328. Commercial beano hall

1. Permit required. An individual, corporation, partnership or unincorporated association may not rent or lease space for profit to a licensee to hold, conduct or operate "Beano" or "Bingo" unless a commercial beano hall permit is obtained from the Chief of the State Police.

[ 1999, c. 74, §7 (NEW) .]

2. Application. An individual, corporation, partnership or unincorporated association desiring to rent or lease space for profit for the purpose given in subsection 1 shall apply to the Chief of the State Police for a commercial beano hall permit. The application must be on forms provided by the Chief of the State Police, must contain the full name and address of the individual or entity seeking to be permitted and the location of the building or facility to be rented or leased. An applicant who is an individual shall list the individual's name and address. An applicant that is a corporation, partnership or unincorporated association shall also list the names and addresses of any owners with a 10% or greater interest in the corporation, partnership or unincorporated association seeking the permit.

A. The applicant shall submit 2 fingerprint cards bearing the legible rolled and flat impression of the fingerprints of the owner, if the owner is an individual, of any owner who owns or controls a 50% or greater interest in the corporation, partnership or the unincorporated association, and, of the manager, if the manager is not the owner as previously described, prepared by a state or local public law enforcement agency to be forwarded to the State Bureau of Identification for the purpose of conducting state and national criminal history record checks. [1999, c. 74, §7 (NEW).]

[ 1999, c. 74, §7 (NEW) .]

3. Renewal; change of ownership or manager. A permittee seeking to renew a permit shall submit an application, but is not required to submit additional fingerprint cards. The permittee is required to notify the Chief of the State Police of any change in ownership or management of the commercial beano hall. The Chief of the State Police may require additional information or fingerprint submission subsequent to a change in ownership or management.

[ 1999, c. 74, §7 (NEW) .]

4. Use of criminal history record. The Chief of the State Police may use state and federal criminal history record information for the purpose of screening applicants. The Chief of the State Police may refuse to issue or renew a permit for an individual, corporation, partnership or unincorporated association if an owner or manager has been found guilty of murder or a Class A, B or C crime or a violation of this chapter or Title 17-A, chapter 15, 29, 37 or 39 or a similar law in another state or jurisdiction, unless that conduct is not punishable as a crime under the laws of that state or other jurisdiction in which it occurred.

[ 1999, c. 74, §7 (NEW) .]

5. Duration of permit and fee. The Chief of the State Police may issue a commercial beano hall permit for a calendar year for a fee of $500.

[ 1999, c. 74, §7 (NEW) .]

6. Membership in licensee organization. The permittee or the permittee's employee may not be a member of a licensee organization renting or leasing the commercial beano hall.

[ 1999, c. 74, §7 (NEW) .]

7. Rent or lease amount. The permittee shall charge a licensee fair market value and may not charge based on the percentage of profit which the licensee makes for the rent or lease of a commercial beano hall.

[ 1999, c. 74, §7 (NEW) .]

8. Exception. The requirements of this section do not apply to an agricultural fair association that qualifies for a license and operates beano or bingo games pursuant to section 314.

[ 1999, c. 74, §7 (NEW) .]

SECTION HISTORY

1999, c. 74, §7 (NEW).



17 §329. Assistance for player

A person conducting or assisting in the conduct of beano may assist a player by playing that player's cards while the player takes a restroom break. This section does not apply to the conduct of high-stakes beano. [2003, c. 353, §1 (NEW).]

SECTION HISTORY

2003, c. 353, §1 (NEW).






Chapter 14: GAMES OF CHANCE

17 §330. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §1 (AMD). 1975, c. 740, §§3,4 (AMD). 1977, c. 350, §1 (RPR). 1979, c. 271, §1 (AMD). 1981, c. 412, §1 (AMD). 1983, c. 225, §1 (AMD). 1983, c. 705, §§1-4 (AMD). 1987, c. 190, §1 (AMD). 1987, c. 314, §1 (AMD). 1995, c. 674, §§1,2 (AMD). 2001, c. 342, §3 (AMD). 2001, c. 672, §§1-4 (AMD). 2005, c. 563, §12 (AMD). IB 2009, c. 2, §50 (AMD). 2009, c. 487, Pt. A, §1 (RP). 2011, c. 420, Pt. A, §10 (RP).



17 §331. Game of chance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 424, §1 (RPR). 1975, c. 740, §5 (AMD). 1977, c. 350, §§2,3 (AMD). 1979, c. 736, §1 (AMD). 1987, c. 190, §§2,3 (AMD). 1987, c. 402, §§B16,B17 (AMD). 1989, c. 254, §§1,2 (AMD). 1991, c. 251, §1 (AMD). 1991, c. 796, §3 (AMD). 1995, c. 462, §§A37,38,B3 (AMD). 2001, c. 204, §§1,2 (AMD). 2001, c. 471, §F4 (AMD). 2001, c. 471, §F5 (AFF). 2001, c. 672, §5 (AMD). 2005, c. 563, §13 (AMD). 2007, c. 254, §1 (AMD). 2007, c. 378, §1 (AMD). 2009, c. 115, §1 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §331-A. Raffle prize values (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 190, §4 (NEW). 1989, c. 254, §3 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §332. Issuance of license (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §§1-A (AMD). 1977, c. 350, §4 (RPR). 1979, c. 271, §2 (AMD). 1979, c. 736, §2 (AMD). 1981, c. 593, §§1,2 (AMD). 1983, c. 225, §2 (AMD). 1983, c. 705, §§5,6 (AMD). 1987, c. 314, §2 (AMD). 1989, c. 154, §2 (AMD). 1993, c. 410, §PP1 (AMD). 1993, c. 730, §1 (AMD). 1999, c. 295, §1 (AMD). 1999, c. 716, §1 (AMD). 2001, c. 538, §2 (AMD). 2005, c. 179, §1 (AMD). 2005, c. 563, §14 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §332-A. License exceptions for games of chance (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 386, §1 (NEW). 2009, c. 487, Pt. A, §1 (RP).



17 §333. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 2009, c. 487, Pt. A, §1 (RP).



17 §333-A. Tournament games (REPEALED)

(REPEALED)

SECTION HISTORY

2007, c. 205, §1 (NEW). 2007, c. 610, §§1-3 (AMD). 2009, c. 457, §§1-3 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §334. Evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §2 (AMD). 1977, c. 350, §5 (AMD). 1981, c. 593, §3 (AMD). 2001, c. 538, §3 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §335. Revenue and expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 424, §2 (RPR). 1989, c. 825, §3 (RPR). 1993, c. 45, §§5-7 (AMD). 1997, c. 684, §5 (AMD). 1999, c. 716, §§2,3 (AMD). 2001, c. 672, §§6-8 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §336. Records; licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 424, §3 (RPR). 1977, c. 350, §6 (RPR). 1999, c. 63, §2 (AMD). 1999, c. 716, §§4,5 (AMD). 2001, c. 672, §§9-12 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §336-A. Records; distributors and printers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 350, §7 (NEW). 1999, c. 716, §6 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §337. Distributor (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1973, c. 788, §67 (AMD). 1975, c. 424, §4 (AMD). 1977, c. 350, §8 (RPR). 1985, c. 93, §1 (AMD). 1989, c. 254, §4 (AMD). 1999, c. 716, §§7,8 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §338. Printer (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1977, c. 350, §§9,10 (AMD). 1985, c. 93, §2 (AMD). 1989, c. 254, §5 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §338-A. Investigations and actions on licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 93, §3 (NEW). 1985, c. 93, §3 (NEW). 2009, c. 487, Pt. A, §1 (RP).



17 §339. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 349, §1 (RPR). 1977, c. 350, §11 (RPR). 1981, c. 412, §2 (AMD). 1983, c. 705, §7 (AMD). 1991, c. 528, §H2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §H2 (AMD). 1997, c. 684, §6 (AMD). 2007, c. 554, §1 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §340. Persons under 16 years of age (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1977, c. 350, §12 (RPR). 1983, c. 225, §3 (AMD). 2007, c. 254, §2 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §341. Limits on games of chance (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 349, §2 (AMD). 1977, c. 350, §13 (RPR). 1981, c. 130, (RPR). 1981, c. 412, §3 (AMD). 1981, c. 698, §90 (AMD). 1981, c. 698, §89 (RP). 1999, c. 716, §§9,10 (AMD). 2001, c. 384, §1 (AMD). 2001, c. 384, §3 (AFF). 2001, c. 538, §4 (AMD). 2001, c. 672, §§13,14 (AMD). 2007, c. 554, §2 (AMD). 2009, c. 224, §1 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §342. Reports (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §3 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §343. Rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §4 (RPR). 1983, c. 705, §8 (AMD). 1995, c. 674, §3 (AMD). 1997, c. 684, §7 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §343-A. Investigations; actions on licenses (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 684, §8 (NEW). 2001, c. 342, §4 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §344. Expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 2009, c. 487, Pt. A, §1 (RP).



17 §345. Access to premises (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1975, c. 410, §5 (AMD). 1997, c. 728, §8 (AMD). 2009, c. 487, Pt. A, §1 (RP).



17 §346. Violations (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §3 (NEW). 1977, c. 350, §14 (RPR). 2009, c. 487, Pt. A, §1 (RP).



17 §347. Vending machines (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 705, §9 (NEW). 2009, c. 487, Pt. A, §1 (RP).






Chapter 15: BIGAMY

17 §351. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 17: BLACKLISTING

17 §401. Violations; penalty

1. Preventing employment. An employer, employee or other person, by threats of injury, intimidation or force, alone or in combination with others, may not prevent a person from entering into, continuing in or leaving the employment of any person, firm or corporation.

[ 2003, c. 452, Pt. I, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Maintaining blacklist. An employer, agent of an employer or other person, alone or in combination with others, may not attempt to prevent a wage earner in any industry from obtaining employment at that wage earner's trade by maintaining or being a party to the maintaining of a blacklist.

[ 2003, c. 452, Pt. I, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a Class D crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. I, §12 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §I12 (RPR).






Chapter 19: BLASPHEMY AND PROFANITY

17 §451. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §452. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 21: BOMBS

17 §501. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §502. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 9, (RPR). 1975, c. 499, §5 (RP).



17 §503. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §504. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 23: BOXING AND PRIZEFIGHTS

17 §551. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 40, §1 (AMD). 1975, c. 499, §5 (RP).



17 §552. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 40, §2 (RP).



17 §553. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 25: BRIBERY AND CORRUPTION

17 §601. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §602. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §603. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §604. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §605. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §606. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §607. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §608. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 27: BUCKET SHOPS

17 §651. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §652. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §653. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §654. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 29: BUDGET PLANNING BUSINESS

17 §701. Business prohibited

1. Budget planning prohibited. Except as provided in subsection 2, a person, firm, association or corporation may not engage in the business of budget planning on behalf of a consumer.

[ 1999, c. 560, §1 (NEW) .]

2. Exceptions. This chapter does not apply to:

A. A person admitted to the practice of law in this State as of the effective date of this section, except to the extent that budget planning or debt management services constitute the exclusive activity of that attorney; [1999, c. 560, §1 (NEW).]

B. A supervised financial organization as defined in Title 9-A, section 1-301, subsection 38-A; [1999, c. 560, §1 (NEW).]

C. A supervised lender as defined in Title 9-A, section 1-301, subsection 39; or [1999, c. 560, §1 (NEW).]

D. Any organization that is registered with the State as a debt management service provider under Title 32, chapter 80-A. [1999, c. 560, §1 (NEW).]

[ 1999, c. 560, §1 (NEW) .]

SECTION HISTORY

1969, c. 420, §4 (AMD). 1971, c. 424, §8 (AMD). 1999, c. 560, §1 (RPR).



17 §702. Budget planning, defined

"Budget planning" means the making of a contract with a particular debtor, when the debtor agrees to pay a certain amount periodically to the person engaged in the budget planning, who shall distribute the same to a certain specified creditor or among certain specified creditors in accordance with a plan agreed upon by the debtor. [1999, c. 560, §2 (AMD).]

SECTION HISTORY

1999, c. 560, §2 (AMD).



17 §703. Penalty

Whoever, either individually or as the officer or employee of any person, corporation or association, violates any of the provisions of section 701 shall be punished by a fine of not more than $500, or by imprisonment for not more than 6 months, or by both.






Chapter 31: BURGLARY

17 §751. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 404, §1 (AMD). 1973, c. 795, §1 (AMD). 1975, c. 499, §5 (RP).



17 §751-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §6 (NEW). 1975, c. 499, §5 (RP).



17 §752. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §753. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §7 (AMD). 1975, c. 499, §5 (RP).



17 §754. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 404, §2 (AMD). 1973, c. 641, §1 (AMD). 1973, c. 795, §2 (AMD). 1975, c. 252, §2 (AMD). 1975, c. 499, §5 (RP).



17 §754-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §8 (NEW). 1975, c. 252, §3 (AMD). 1975, c. 499, §5 (RP).



17 §755. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §777-A. (REPEALED)

(REPEALED)

SECTION HISTORY

MRSA T.19 ., §777A/17 (RP).






Chapter 33: CHAMPERTY

17 §801. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 333, (AMD). 1975, c. 499, §5 (RP).






Chapter 35: CHILDREN

17 §851. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 500, §1 (AMD). 1975, c. 499, §5 (RP).



17 §852. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §853. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §854. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §855. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §856. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §857. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §20 (AMD). 1971, c. 598, §17 (AMD). 1975, c. 499, §5 (RP).



17 §858. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 443, §1 (AMD). 1975, c. 499, §5 (RP).



17 §859. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §860. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §861. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 37: COMPOUNDING FELONIES

17 §901. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §902. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 237, §1 (AMD). 1973, c. 145, §1 (AMD). 1973, c. 788, §68 (AMD). 1975, c. 499, §5 (RP).



17 §903. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 39: CONSPIRACY

17 §951. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).



17 §952. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 41: CRIME AGAINST NATURE

17 §1001. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §5 (RP).






Chapter 42: ANIMAL WELFARE

Subchapter 1: GENERAL PROVISIONS

17 §1011. Definitions

As used in this chapter, and in every law relating to or affecting animals, unless the context indicates otherwise, the following terms have the following meanings. [1987, c. 383, §4 (NEW).]

1. Act. "Act" means the Animal Welfare Act.

[ 1999, c. 254, §17 (AMD) .]

2. Animal. "Animal" means every living, sentient creature not a human being.

[ 1987, c. 383, §4 (NEW) .]

3. Animal control. "Animal control" means control of dogs, cats, domesticated or undomesticated animals which may be a problem in the community and which are not controlled by any other law.

[ 1987, c. 383, §4 (NEW) .]

4. Animal control officer. "Animal control officer" means the person appointed periodically by municipal officers pursuant to Title 7, chapter 725.

[ 1987, c. 383, §4 (NEW) .]

5. Animal control shelter.

[ 1993, c. 657, §43 (RP) .]

5-A. Animal shelter. "Animal shelter" means a facility that houses animals and operates for the purpose of providing stray, abandoned, abused or owner-surrendered animals with sanctuary or finding the animals temporary or permanent adoptive homes.

[ 2005, c. 510, §8 (AMD) .]

6. At large. "At large" means off the premises of the owner and not under the control of any person whose personal presence and attention would reasonably control the conduct of the dog.

[ 1987, c. 383, §4 (NEW) .]

7. Board.

[ 1999, c. 254, §18 (RP) .]

8. Boarding kennel. "Boarding kennel" means any place, building, tract of land, abode or vehicle in or on which privately owned dogs or other pets, or both, are kept for their owners in return for a fee.

[ 1987, c. 383, §4 (NEW) .]

8-A. Breeding kennel. "Breeding kennel" means a location where 5 or more adult dogs or cats capable of breeding are kept and some or all of the offspring are offered for sale, sold or exchanged for value or a location where more than 16 dogs or cats raised on the premises are sold to the public in a 12-month period. "Breeding kennel" does not include a kennel licensed by a municipality under Title 7, section 3923-C when the dogs are kept primarily for hunting, show, training, sledding, competition, field trials or exhibition purposes and not more than 16 dogs are offered for sale, sold or exchanged for value within a 12-month period.

[ 2011, c. 100, §17 (AMD) .]

9. Business day. "Business day" means any day of the calendar year other than a Saturday, Sunday or legal holiday.

[ 1987, c. 383, §4 (NEW) .]

10. Clerk; municipal clerk. "Clerk" or "municipal clerk" means the clerk of a municipality, the deputy clerk or assistant clerk, where directed by the clerk, carrying out the duties of this chapter.

[ 1987, c. 383, §4 (NEW) .]

11. Commissioner. "Commissioner" means the Commissioner of Agriculture, Conservation and Forestry or his duly authorized agent.

[ 1987, c. 383, §4 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

12. Constable. "Constable" means a law enforcement officer appointed by municipal officers pursuant to law.

[ 1987, c. 383, §4 (NEW) .]

12-A. Equine facility. "Equine facility" means a boarding stable or commercial riding facility.

[ 1999, c. 498, §7 (AMD) .]

12-B. Dog. "Dog" means a member of the genus and species known as canis familiaris or any canine, regardless of generation, resulting from the interbreeding of a member of canis familiaris with a wolf hybrid as defined in subsection 30.

[ 1997, c. 690, §57 (NEW) .]

13. Service dog kept for breeding purposes. "Service dog kept for breeding purposes" means a male or female dog owned by a nonprofit organization for the purpose of producing puppies to be trained as service dogs and living with a resident of the State.

[ 2007, c. 664, §14 (AMD) .]

14. Service dog kept prior to training. "Service dog kept prior to training" means a dog under 18 months of age, owned by a nonprofit organization for the purpose of training as a service dog and living temporarily with a resident of the State prior to training.

[ 2007, c. 664, §15 (AMD) .]

15. Humane agent. "Humane agent" means an employee of the Department of Agriculture, Conservation and Forestry who assists in enforcing this chapter.

[ 2001, c. 422, §12 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

15-A. Humane society. "Humane society" means a nonprofit group or organization incorporated for the purpose of providing physical service directly to abused and abandoned animals, improving the conditions of animals, providing education concerning animals or fund-raising to promote animal welfare.

[ 1991, c. 779, §45 (NEW) .]

15-B. Humanely clean conditions. "Humanely clean conditions" means that both indoor areas and outdoor enclosures are cleaned on a periodic basis to remove excretions and other waste materials, dirt and trash with sufficient frequency to minimize health hazards and to provide adequately clean living conditions for the species of animal.

[ 2007, c. 702, §39 (NEW) .]

16. Keeper. "Keeper" means a person in possession or control of a dog or other animal. A person becomes the keeper of a stray domesticated animal, other than a dog or livestock, if the person feeds that animal for at least 10 consecutive days.

[ 1995, c. 490, §22 (AMD) .]

17. Kennel. "Kennel" means 5 or more dogs kept in a single location under one ownership for breeding, hunting, show, training, field trials, sledding, competition or exhibition purposes. The sale or exchange of one litter of puppies within a 12-month period alone does not constitute the operation of a kennel.

[ 2011, c. 100, §18 (AMD) .]

18. Law enforcement officer. "Law enforcement officer" means any person who, by virtue of his public employment, is vested by law with a duty to maintain public order, enforce any law of this State establishing a civil violation, prosecute offenders or make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes.

[ 1987, c. 383, §4 (NEW) .]

18-A. Livestock. "Livestock" means cattle; equines; sheep; goats; swine; domesticated cervids, fowl and rabbits; members of the family Camelidae, genus lama and genus vicugna; bison; and ratites.

[ 2007, c. 439, §35 (AMD) .]

19. Municipality. "Municipality" means a city, town or plantation.

[ 1987, c. 383, §4 (NEW) .]

20. Mutilate. "Mutilate" means to injure or disfigure by irreparably damaging body parts. "Mutilate" does not include conduct performed by a licensed veterinarian or conduct that conforms to accepted veterinary practices.

[ 1997, c. 456, §12 (AMD) .]

21. Owner. "Owner" means any person, firm, partnership, association or corporation owning, keeping or harboring a dog or other animal.

[ 1987, c. 383, §4 (NEW) .]

22. Person. "Person" means an individual, corporation, partnership, association or any other legal entity.

[ 1987, c. 383, §4 (NEW) .]

22-A. Pet animal.

[ 1997, c. 690, §58 (RP) .]

23. Pet shop. "Pet shop" means a place or vehicle in or on which any dogs, cats, rodents, reptiles, fish, pet birds, exotic birds or exotic animals not born and raised on those premises are kept for the purpose of sale to the public.

[ 1997, c. 690, §59 (RPR) .]

24. Respective municipality. "Respective municipality" means, in the case of towns and cities, the municipality where the dog is found or in the case of unorganized townships, the municipality near or adjacent to the unorganized township where the dog is found or the designee of that municipality.

[ 1987, c. 383, §4 (NEW) .]

24-A. Service dog. "Service dog" means a dog that meets the definition of "service animal" set forth in Title 5, section 4553, subsection 9-E, paragraph A or B.

[ 2011, c. 369, §5 (AMD) .]

25. Shelter. "Shelter" means any building or physical structure or part of any building or structure, other than a private dwelling, housing dogs or other animals and not used for agricultural purposes or as a laboratory, research facility, medical facility or educational institution.

[ 1987, c. 383, §4 (NEW) .]

26. Torment, torture and cruelty. "Torment, torture and cruelty" means every act, omission or neglect, whether by the owner or any other person, where unjustifiable physical pain, suffering or death is caused or permitted.

[ 1987, c. 383, §4 (NEW) .]

27. Vertebrate. "Vertebrate" means a subphylum of chordate animals comprising those having a brain enclosed in a skull or cranium and a segmented spinal column, including mammals, birds, reptiles, amphibians and fish.

[ 1987, c. 383, §4 (NEW) .]

28. Warrant. "Warrant" means an order of municipal officers directing a police officer, constable, sheriff or animal control officer to enter a complaint and summons against the owners or keepers of unlicensed dogs following notice of and noncompliance with a violation of law.

[ 1987, c. 383, §4 (NEW) .]

29. Well cared for. "Well cared for" means that the animal is receiving necessary sustenance, necessary medical attention, proper shelter, protection from the weather and humanely clean conditions and that the animal has not been nor is being injured, overworked, tormented, tortured, abandoned, poisoned, beaten, mutilated or exposed to a poison with the intent that it be taken by the animal.

[ 1987, c. 383, §4 (NEW) .]

30. Wolf hybrid. "Wolf hybrid" means a mammal that is the offspring of the reproduction between any species of wild canid or wild canid hybrid and a domestic dog or wild canid hybrid. "Wolf hybrid" includes a mammal that is represented by its owner to be a wolf hybrid, coyote hybrid, coydog or any other kind of wild canid hybrid.

[ 1997, c. 690, §60 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1991, c. 779, §§42-45 (AMD). 1993, c. 657, §§43,44 (AMD). 1995, c. 490, §22 (AMD). 1997, c. 456, §§11,12 (AMD). 1997, c. 690, §§56-60 (AMD). 1999, c. 254, §§17,18 (AMD). 1999, c. 498, §7 (AMD). 2001, c. 422, §12 (AMD). 2003, c. 334, §3 (AMD). 2005, c. 510, §§8,9 (AMD). 2007, c. 439, §35 (AMD). 2007, c. 664, §§14-16 (AMD). 2007, c. 702, §§38-40 (AMD). 2009, c. 343, §25 (AMD). 2009, c. 403, §11 (AMD). 2011, c. 100, §§17, 18 (AMD). 2011, c. 369, §5 (AMD). 2011, c. 657, Pt. W, §§5, 6 (REV).



17 §1012. Unlawful sale, consignment or rental of diseased horses

1. Unlawful sale, consignment or rental of diseased horses. A person is guilty of unlawful sale, consignment or rental of diseased horses if that person receives, offers for sale or sells at private sale or public auction, consigns or rents any horse which, by reason of debility, disease or lameness or for other cause could not be worked in the State without violating the laws against cruelty to animals.

[ 1989, c. 129, (AMD) .]

2. Penalty. Unlawful sale, consignment or rental of diseased horses is a Class E crime.

[ 1989, c. 129, (AMD) .]

3. Violation. Any licensed auctioneer violating this section may be punished by loss of license in addition to other penalties provided by law.

[ 1987, c. 383, §4 (NEW) .]

4. Exception. This section shall not be construed to prohibit the sale to or the purchase of horses by humane societies.

[ 1987, c. 383, §4 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1989, c. 129, (AMD).



17 §1013. Unlawful production of motion pictures

1. Unlawful production of motion pictures. A person, including an owner or the owner's agent, is guilty of unlawful production of motion pictures if that person knowingly or intentionally prepares, manufactures, makes or participates in the preparation, manufacture or making of any motion picture film or videotape production involving cruelty to animals during the course of preparation, manufacture, making or exhibition of the motion picture film or videotape production.

[ 1997, c. 690, §61 (AMD) .]

2. Penalty. Unlawful production of motion pictures is a Class E crime.

[ 1987, c. 383, §4 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1997, c. 690, §61 (AMD).



17 §1014. Unlawful interference with publicly owned dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §4 (NEW). 1989, c. 446, §1 (RP).



17 §1015. Surcharge imposed

A surcharge of 10% must be added to every fine or penalty imposed by any court in this State for a violation of this chapter. The surcharge, for the purposes of collection and collection procedures, is considered a part of the fine or penalty. All funds collected as a result of this surcharge must be deposited monthly in the Animal Welfare Fund established under Title 7, section 3906-B, subsection 2. [2001, c. 617, §10 (NEW).]

SECTION HISTORY

2001, c. 617, §10 (NEW).






Subchapter 2: POSSESSION OF ANIMALS

17 §1021. Possession of animals

1. Possession. A state veterinarian, humane agent, sheriff, deputy sheriff, constable, police officer, animal control officer, person authorized to make arrests or the commissioner may apply to the District Court or the Superior Court for authorization:

A. To take possession of any maimed, disabled, diseased, dehydrated, malnourished or injured animal or any animal whose owner has abandoned or cruelly treated it and turn over the animal to the applicant or other suitable person; or [2007, c. 702, §41 (AMD).]

B. To cause the animal to be disposed of humanely. [1987, c. 383, §4 (NEW).]

[ 2007, c. 702, §41 (AMD) .]

2. Notice to owner. If the owner is known, a copy of the application must be served upon the owner with an order of court to appear at a stated time and place to show cause why the animal should not be taken and turned over to the applicant or other suitable person or disposed of humanely.

If the owner can not be found by reasonable diligence, or is out of state although a resident of this State, a copy of the application and order of court must be left at the owner's last and usual place of abode.

If the owner is not known, then the court shall order a notice to be published at least once in a newspaper of general circulation in the county where the animal was found, stating the case and circumstances and giving 48 hours notice of the hearing.

[ 1993, c. 657, §45 (AMD) .]

3. Hearing. If it appears at the hearing that the animal has been cruelly abandoned or cruelly treated by its owner or the animal is maimed, disabled, diseased, dehydrated, malnourished or injured, the court shall:

A. Direct the applicant or other suitable person to take possession of and provide for the animal, order its sale, adoption or placement; [2007, c. 702, §42 (AMD).]

B. Order the animal to be disposed of humanely if, given reasonable time and care, the animal's recovery is doubtful; or [2007, c. 702, §42 (AMD).]

C. If appropriate, allow the animal to be returned to its owner. [2007, c. 702, §42 (NEW).]

[ 2007, c. 702, §42 (AMD) .]

4. Ex parte order. An ex parte order shall be as follows.

A. A state veterinarian, humane agent, sheriff, deputy sheriff, constable, police officer, animal control officer, person authorized to make arrests or the commissioner may apply to the District Court, Superior Court or a justice of the peace for an ex parte order for authorization to take possession of any maimed, disabled, diseased, dehydrated, malnourished or injured animal or any animal whose owner has abandoned or cruelly treated it and turn it over to the applicant or any other suitable person.

An order may be entered ex parte upon findings by the court or justice of the peace that there is a reasonable likelihood that:

(1) The defendant is not subject to the jurisdiction of the court for the purposes of a hearing or the owner cannot be found by reasonable diligence or is out-of-state although a resident of this State, and there is a danger that unless immediate action is taken:

(a) The condition of an injured, overworked, tormented, tortured, abandoned, poisoned or mutilated animal, or animal deprived of necessary sustenance, necessary medical attention, proper shelter or protection from the weather or humanely clean conditions will be substantially impaired or worsened;

(b) The animal's life will be jeopardized; or

(c) A great degree of medical attention will be necessary to restore the animal to a normal, healthy condition;

(2) There is a clear danger that if the owner or the owner's agent is notified in advance of the issuance of the order of court, as provided in subsection 3, the owner or the owner's agent may remove the animal from the State, conceal it or otherwise make it unavailable;

(3) There is immediate danger that the owner or the owner's agent will kill or injure the animal; or

(4) An animal is being or has been injured, overworked, tormented, tortured, abandoned, poisoned, mutilated, or deprived of necessary sustenance, necessary medical attention, proper shelter or protection from the weather or humanely clean conditions and, unless an ex parte order issues allowing the applicant to take possession of the animal, the animal will die, its condition will be substantially impaired or worsened or medical attention will be necessary to restore the animal to a normal, healthy condition. [2007, c. 702, §43 (AMD).]

B. This subsection does not apply to animals currently being well cared for when euthanasia is necessary due to old age or to a person's conduct designed to control or eliminate rodents, ants or other common pests. [1987, c. 383, §4 (NEW).]

C. On 2 days' notice or such shorter period as the court may prescribe, the applicant who obtained the ex parte order or the owner whose animal has been possessed pursuant to an ex parte order may appear in the District Court or Superior Court and move the dissolution or modification of the ex parte order.

The court shall hear and determine the motion, and the hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

The moving party shall submit an affidavit setting forth specific facts to substantiate such findings as would serve to modify or dissolve the order. The opposing party shall have the burden of presenting evidence to substantiate the original findings. [2011, c. 559, Pt. A, §15 (AMD).]

[ 2011, c. 559, Pt. A, §15 (AMD) .]

5. Seizure for observation and examination. Seizure of animals for observation and examination is as follows.

A. Whenever a humane agent, a state veterinarian or a person authorized to make arrests has reason to believe that an animal may be disabled, diseased, dehydrated or malnourished, the humane agent, state veterinarian or person shall apply to the District Court or Superior Court for authorization to take possession of the animal and turn it over to the applicant or other suitable person for examination and observation for a 30-day period. At the end of 30 days, the court must receive a report from the person in possession of the animal and either dissolve the possession order or set the matter for hearing within 30 days. [RR 2013, c. 2, §30 (COR).]

B. If the owner is known, the owner must be advised of the time and place of hearing and asked to show cause why the animal should not be seized permanently or disposed of humanely. [1995, c. 490, §23 (AMD).]

C. If the court finds at the hearing that the animal is disabled, diseased, dehydrated or malnourished, the court shall:

(1) Declare the animal forfeited and order its sale, adoption or donation; or

(2) Order the animal to be disposed of humanely if, given reasonable time and care, the animal's recovery is doubtful. [1987, c. 383, §4 (NEW).]

[ RR 2013, c. 2, §30 (COR) .]

5-A. Seizure by state humane agent or state veterinarian without court order. A state humane agent or a state veterinarian who has reasonable cause to believe that a violation of section 1031 or 1032 has taken place or is taking place may take possession of and retain the cruelly treated animal. Upon taking possession of an animal under this section, the humane agent or the state veterinarian shall present the owner with a notice that:

A. States the reason for seizure; [1993, c. 468, §22 (NEW).]

B. Gives the name, address and phone number of the humane agent or the state veterinarian to contact for information regarding the animal; and [1995, c. 490, §24 (AMD).]

C. Advises the owner of the ensuing court procedure. [1993, c. 468, §22 (NEW).]

If the owner can not be found, the humane agent or the state veterinarian shall send a copy of the notice to the owner at the owner's last known address by certified mail, return receipt requested. If the owner is not known or can not be located, the humane agent or the state veterinarian shall contact the animal shelter or shelters used by the municipality in which the animal was found. The humane agent or the state veterinarian shall provide the shelter with a description of the animal, the date of seizure and the name of a person to contact for more information.

Within 3 working days of possession of the animal, the humane agent or the state veterinarian shall apply to the court for a possession order. Upon good cause shown, the court shall expedite the case and schedule a prehearing conference to take place within 7 days of the seizure. The court shall set a hearing date, and the hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. The humane agent or the state veterinarian shall arrange care for the animal, including medical treatment, if necessary, pending the hearing.

The humane agent or the state veterinarian shall notify the owner, if located, of the time and place of the hearing. If the owner has not been located, the court shall order a notice to be published at least once in a newspaper of general circulation in the county where the animal was found stating the case and circumstances and giving 48 hours notice of the hearing.

It is the owner's responsibility at the hearing to show cause why the animal should not be seized permanently or disposed of humanely. If it appears at the hearing that the animal has been abandoned or cruelly treated by its owner, the court shall declare the animal forfeited and order its sale, adoption or donation or order the animal to be disposed of humanely if a veterinarian determines that the animal is diseased or disabled beyond recovery. In the case of an expedited hearing, the court shall issue a writ of possession or return the animal to its owner within 30 days of the seizure.

For an expedited hearing, the State, prior to the prehearing conference, shall submit all veterinary records, reports by investigating officers and other relevant records in the State's possession to the court and shall mail or deliver copies of these same reports and records to the owner of the animal.

All veterinary records, seizure reports prepared by humane agents, police reports, witness statements or other written documents are admissible as evidence when the authors of these documents are available for cross-examination at a possession hearing. Oral statements of a witness included in a police report are only admissible if the witness is present at the possession hearing.

[ 2011, c. 559, Pt. A, §16 (AMD) .]

6. Attachment and enforcement of lien. Attachment and enforcement of liens shall be as follows.

A. Any person taking possession of an animal as provided in this subchapter shall have a lien for expenses as provided in this subsection unless the complaint is dismissed for lack of merit. If the complaint is dismissed for lack of merit, the board and the municipality where the possession occurred may share in paying the lienor's expenses. [1987, c. 383, §4 (NEW).]

B. Expenses covered by this subsection include expenses reasonably incident to taking an animal into custody such as transportation, food, shelter, veterinary care and expenses of disposing of an animal taken into custody. [1987, c. 383, §4 (NEW).]

C. The lienor may enforce the lien in the same manner as enforcements of liens on personal property pursuant to Title 10, chapter 631. In giving judgment for the lien, the court shall include expenses as set forth in paragraph B, incurred by the lienor from the date of commencement of proceedings to the entry of judgment or final disposition of the animal as ordered by the court.

In the event of the sale of the animal, all expenses incurred in transporting, taking, keeping and caring for the animal shall be deducted from the sale price and the balance, if any, turned over to the owner. [1987, c. 383, §4 (NEW).]

D. The defendant may appeal as in a civil action, but before appeal is allowed, the defendant shall give sufficient security to satisfy the applicant or person taking custody of the animal that he will pay all expenses for its care and support pending appeal. [1987, c. 383, §4 (NEW).]

[ 1987, c. 383, §4 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1987, c. 736, §27 (AMD). 1991, c. 779, §§46-48 (AMD). 1993, c. 468, §§21,22 (AMD). 1993, c. 657, §§45,46 (AMD). 1995, c. 490, §§23,24 (AMD). 1997, c. 690, §§62-64 (AMD). 2007, c. 702, §§41-44 (AMD). 2009, c. 573, §1 (AMD). 2011, c. 559, Pt. A, §§15, 16 (AMD). RR 2013, c. 2, §30 (COR).



17 §1022. Prevention of cruelty

The commissioner or any person authorized to make arrests may lawfully interfere to prevent the perpetration of any act of cruelty upon an animal in that person's presence. [1997, c. 690, §65 (AMD).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1991, c. 779, §49 (AMD). 1997, c. 690, §65 (AMD).



17 §1023. Investigation and reporting of cruelty

1. Investigations; reports. Law enforcement officers, animal control officers and humane agents shall investigate alleged violations of Title 7, chapter 739 and this chapter. The commissioner shall maintain a record of each alleged case of cruelty to animals investigated by a humane agent. The commissioner shall report annually on the disposition of cases as required under Title 7, section 3906-B.

A law enforcement officer or animal control officer who investigates a case of alleged cruelty to animals and pursues a civil or criminal action based on that investigation shall report to the commissioner on the final disposition of the case.

[ 2001, c. 422, §13 (NEW) .]

2. Commissioner role.

[ 1997, c. 690, §67 (RP) .]

3. Cooperation between agencies. For the purposes of this section, law enforcement officers, the commissioner or the commissioner's designee, humane agents, a state veterinarian and certified animal control officers may exchange information and reports pertaining to an investigation of cruelty to animals pursuant to subsection 4 and Title 7, section 3909, subsection 6.

[ 2013, c. 267, Pt. B, §11 (AMD) .]

4. Confidential information. The names of and other identifying information about persons providing information pertaining to criminal or civil cruelty to animals to the Department of Agriculture, Conservation and Forestry are confidential information and may not be released.

[ 2013, c. 267, Pt. C, §2 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1989, c. 701, §§5,6 (AMD). 1991, c. 779, §50 (AMD). 1997, c. 690, §§66,67 (AMD). 2001, c. 422, §13 (RPR). 2013, c. 267, Pt. B, §11 (AMD). 2013, c. 267, Pt. C, §2 (AMD).



17 §1024. Impeding the performance of an officer

It is unlawful for a person to assault, resist, oppose, impede, intimidate or interfere with a person engaged in or on account of the performance of that person's official duties under this subchapter. [1997, c. 690, §68 (AMD).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1997, c. 690, §68 (AMD).



17 §1025. Handling of animals seized or held

1. Handling of animals. No humane agent, animal control officer, animal shelter, pound, animal care center, humane society or veterinarian and anyone acting under their authority and having possession of any animal by reason of his office may:

A. Provide or supply dealers, commercial kennels or laboratories with the animal; or [1987, c. 383, §4 (NEW).]

B. Give, release, sell, trade, loan, transfer or otherwise provide any live animal to any individual, firm, association, corporation, educational institution, laboratory, medical facility or anyone else for purposes of experimentation or vivisection. [1987, c. 383, §4 (NEW).]

2. Livestock. Livestock to be sold at public auction is exempt from this section.

[ 1987, c. 383, §4 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW).



17 §1026. Penalty for violation

Any person found in violation of sections 1024 and 1025 is guilty of a Class E crime. [1987, c. 383, §4 (NEW).]

SECTION HISTORY

1987, c. 383, §4 (NEW).



17 §1027. Security for seizure and impoundment of animals relating to cruelty to animals or animal fighting

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Authority" means the commissioner or a state veterinarian, humane agent, sheriff, deputy sheriff, constable, police officer or animal control officer that seizes or impounds an animal pursuant to section 1021. [2007, c. 439, §36 (NEW).]

[ 2007, c. 439, §36 (NEW) .]

2. Show cause hearing. When an animal is lawfully seized or impounded pursuant to section 1021 or 1034, if the owner, custodian or person claiming an interest in the animal wishes to contest the order, the owner, custodian or person claiming an interest must petition the court for a show cause hearing. The petition must be filed within 10 days of the date the seizure occurred or the search warrant was executed. If the owner fails to petition the court for a hearing within 10 days, the animal is ordered forfeited to the State.

Upon petition by the owner, custodian or person claiming an interest in the animal in accordance with this subsection, the court shall hold a hearing. The hearing may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require. Upon a showing of good cause, the court may extend the time needed to hold the hearing.

[ 2011, c. 559, Pt. A, §17 (AMD) .]

3. Post security. If an animal is lawfully seized and impounded, the authority may file a petition with the court requesting that the person from whom an animal is seized or a person claiming an interest in the seized animal be ordered to post a security. The authority shall serve a copy of the petition on the person from whom the animal was seized or, if the person cannot be found, by posting of copy at the place where the animal was taken into custody. The authority shall also serve a copy of the petition on the district attorney. The court may order the person from whom an animal is seized or a person claiming an interest in the seized animal to post a security.

[ 2007, c. 439, §36 (NEW) .]

4. Payment of expenses. The security must be in an amount sufficient to secure payment for all reasonable expenses to be incurred by the authority having custody of the seized animal for a period of at least 30 days. The court upon the recommendation of the authority shall determine the amount of the security. Reasonable expenses include, but are not limited to, estimated medical care, shelter and board.

[ 2007, c. 439, §36 (NEW) .]

5. Draw actual reasonable costs. When security is posted in accordance with this section, the authority may draw from the security the actual reasonable costs incurred for medical care, shelter, board and record keeping.

[ 2007, c. 439, §36 (NEW) .]

6. Post with clerk. If the court orders the posting of security, the security must be posted with the clerk within 10 business days of the show cause hearing. The court shall order the immediate forfeiture of the seized animal to the authority if the person fails to post security as ordered. The court may waive the security requirement or reduce the amount of the security for good cause shown.

[ 2007, c. 439, §36 (NEW) .]

7. Disposition of animal. Posting of the security does not prevent the authority from disposing of the seized or impounded animal before the expiration of the period covered by the security, if the court rules in favor of the authority.

[ 2007, c. 439, §36 (NEW) .]

8. Order denied. The authority may humanely dispose of the animal at the end of the period for which expenses are covered by the security, if the court orders the disposition. If the disposition order is denied, the court may require the owner or custodian or any other person claiming interest in the animal to provide additional security to secure payment of reasonable expenses and to extend the period of time pending adjudication by the court of the charges against the person from whom the animal was seized.

[ 2007, c. 439, §36 (NEW) .]

9. Recover damages. The owner or custodian of an animal humanely killed pursuant to this section is not entitled to recover damages or the actual value of the animal if the owner or custodian failed to post security.

[ 2007, c. 439, §36 (NEW) .]

10. Refund. The court may direct a refund to the person who posted the security in whole or in part for expenses not incurred by the authority. The court may direct a refund to the person who posted security upon acquittal of the charges.

[ 2007, c. 439, §36 (NEW) .]

SECTION HISTORY

2007, c. 439, §36 (NEW). 2011, c. 559, Pt. A, §17 (AMD).






Subchapter 3: CRUELTY TO ANIMALS

17 §1031. Cruelty to animals

1. Cruelty to animals. Except as provided in subsections 1-D and 1-E, a person, including an owner or the owner's agent, is guilty of cruelty to animals if that person intentionally, knowingly or recklessly:

A. Kills or attempts to kill any animal belonging to another person without the consent of the owner or without legal privilege. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

A-1. Violates paragraph A and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Except for a licensed veterinarian or a person certified under section 1042, kills or attempts to kill an animal by a method that does not cause instantaneous death. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

B-1. Violates paragraph B and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. If that person is a licensed veterinarian or a person certified under section 1042, kills or attempts to kill an animal by a method that does not conform to standards adopted by a national association of licensed veterinarians. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

C-1. Violates paragraph C and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Injures, overworks, tortures, torments, abandons or cruelly beats or intentionally mutilates an animal; gives drugs to an animal with an intent to harm the animal; gives poison or alcohol to an animal; or exposes a poison with intent that it be taken by an animal. The owner or occupant of property is privileged to use reasonable force to eject a trespassing animal. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

D-1. Violates paragraph D and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D-2. Abandons an animal in violation of paragraph D and that animal dies as a result. Violation of this paragraph is a Class C crime; [2005, c. 422, §10 (NEW).]

E. Deprives an animal that the person owns or possesses of necessary sustenance, necessary medical attention, proper shelter, protection from the weather or humanely clean conditions. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

E-1. Violates paragraph E and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Keeps or leaves a domestic animal on an uninhabited or barren island lying off the coast of the State during the month of December, January, February or March without providing necessary sustenance and proper shelter. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

F-1. Violates paragraph F and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. Hunts, traps or sells for the purpose of hunting any animal, except as permitted pursuant to Title 7, chapter 202-A and Title 12, Part 13, and excluding humane trapping of animals for population control efforts or animal control under Title 7, Part 9. Violation of this paragraph is a Class D crime; [2013, c. 115, §16 (AMD).]

G-1. Violates paragraph G and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

H. Injects, inserts or causes ingestion of any substance used solely to enhance the performance of an animal by altering the animal's metabolism to that animal's detriment, including but not limited to excessive levels of sodium bicarbonate in equines used for competition. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

H-1. Violates paragraph H and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

I. Commits bestiality on an animal. For purposes of this paragraph, "commits bestiality" means that a person:

(1) Engages in a sexual act with an animal for the purpose of that person's sexual gratification;

(2) Coerces anyone to engage in a sexual act with an animal;

(3) Engages in a sexual act with an animal in the presence of a minor;

(4) Uses any part of the person's body or an object to sexually stimulate an animal;

(5) Videotapes a person engaging in a sexual act with an animal; or

(6) For the purpose of that person's sexual gratification, kills or physically abuses an animal.

For purposes of this paragraph, "sexual act" means any act between a person and an animal involving direct physical contact between the genitals of one and the mouth or anus of the other, or direct physical contact between the genitals of one and the genitals of the other. A sexual act may be proved without allegation or proof of penetration.

This paragraph may not be construed to prohibit normal and accepted practices of animal husbandry.

Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §13 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

I. (REALLOCATED TO T. 17, §1031, sub-§1, ¶J) [RR 2001, c. 1, §20 (RAL); 2001, c. 425, §7 (NEW).]

I-1. Violates paragraph I and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §13 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

J. (REALLOCATED FROM T. 17, §1031, sub-§1, ¶I) Kills or tortures an animal to frighten or intimidate a person or forces a person to injure or kill an animal. Violation of this paragraph is a Class D crime; [2007, c. 702, §45 (AMD).]

J-1. Violates paragraph J and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; or [2007, c. 702, §46 (AMD).]

K. Confines an animal in a building, enclosure, car, boat, vehicle or vessel of any kind when extreme heat or extreme cold will be harmful to its health. Violation of this paragraph is a Class D crime. [2007, c. 702, §47 (NEW).]

[ 2013, c. 115, §16 (AMD) .]

1-A. Animal cruelty.

[ 2003, c. 452, Pt. I, §14 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

1-B. Aggravated cruelty to animals. A person is guilty of aggravated cruelty to animals if that person, in a manner manifesting a depraved indifference to animal life or suffering, intentionally, knowingly or recklessly:

A. Causes extreme physical pain to an animal; [2001, c. 425, §8 (NEW).]

B. Causes the death of an animal; or [2003, c. 405, §24 (AMD).]

C. Physically tortures an animal. [2001, c. 425, §8 (NEW).]

Violation of this subsection is a Class C crime. Notwithstanding Title 17-A, section 1301, the court shall impose a fine of not less than $1,000 and not more than $10,000 for a first or subsequent violation of this subsection. The sentencing provisions in subsection 3-B also apply to a person convicted of aggravated cruelty to animals.

[ 2005, c. 281, §8 (AMD); 2005, c. 397, Pt. F, §1 (AMD) .]

1-C. Cat or dog; exceptions. Except as provided in subsections 1-D and 1-E, a person is guilty of cruelty to animals if that person intentionally, knowingly or recklessly:

A. Kills or attempts to kill a cat or dog. Violation of this paragraph is a Class D crime; or [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Violates paragraph A and, at the time of the offense, has 2 or more convictions for violations of this section, section 1032 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime. [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

1-D. Licensed veterinarian. A licensed veterinarian or a person certified under section 1042 may kill a cat or dog according to the methods of euthanasia under subchapter 4.

[ 2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

1-E. Owner or owner's agent. A person who owns a cat or dog, or the owner's agent, may kill that owner's cat or dog by shooting it with a firearm if the following conditions are met:

A. The shooting is performed by a person 18 years of age or older using a weapon and ammunition of suitable caliber and other characteristics to produce instantaneous death by a single shot; [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Death is instantaneous; [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Maximum precaution is taken to protect the general public, employees and other animals; and [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Any restraint of the cat or dog during the shooting does not cause undue suffering. [2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §16 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Affirmative defense. It is an affirmative defense to prosecution under this section that:

A. The defendant's conduct conformed to accepted veterinary practice or was a part of scientific research governed by accepted standards; [1987, c. 383, §4 (NEW).]

B. The defendant's conduct or that of the defendant's agent was designed to control or eliminate rodents, ants or other common pests on the defendant's own property; [2007, c. 702, §48 (AMD).]

C. The defendant's conduct involved the use of live animals as bait or in the training of other animals in accordance with the laws of the Department of Inland Fisheries and Wildlife, Title 12, Part 13; or [2007, c. 702, §48 (AMD).]

D. The animal is kept as part of an agricultural operation and in compliance with best management practices for animal husbandry as determined by the Department of Agriculture, Conservation and Forestry. [2007, c. 702, §48 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

Evidence of proper care of any animal is not admissible in the defense of alleged cruelty to other animals.

[ 2007, c. 702, §48 (AMD); 2011, c. 657, Pt. W, §5 (REV) .]

3. Penalty for cruelty to animals.

[ 2003, c. 452, Pt. I, §18 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

3-A. Penalty for aggravated cruelty to animals.

[ 2003, c. 452, Pt. I, §19 (RP); 2003, c. 452, Pt. X, §2 (AFF) .]

3-B. Penalties. The following apply to violations of this section.

A. In addition to any other penalty authorized by law, the court shall impose a fine of not less than $500 for each violation of this section. The court may order the defendant to pay the costs of the care, housing and veterinary medical treatment for the animal including the costs of relocating the animal. [2009, c. 573, §2 (AMD).]

B. The court, as part of the sentence for a violation of this section, may prohibit the defendant from owning, possessing or having on the defendant's premises an animal or animals as determined by the court for a period of time, up to and including permanent relinquishment, as determined by the court. A person placed on probation for a violation of this section with a condition that prohibits owning, possessing or having an animal or animals on the probationer's premises is subject to revocation of probation and removal of the animal or animals at the probationer's expense if this condition is violated. The court as part of the sentence may order, as a condition of probation, that the defendant be evaluated to determine the need for psychiatric or psychological counseling and, if it is determined appropriate by the court, to receive psychiatric or psychological counseling at the defendant's expense. [2003, c. 452, Pt. I, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2003, c. 452, Pt. I, §20 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2009, c. 573, §2 (AMD) .]

4. Criminal or civil prosecution. A person may be arrested or detained for the crime of cruelty to animals in accordance with the rules of criminal procedure. A person may not be arrested or detained for the civil violation of cruelty to animals. The attorney for the State shall elect to charge a defendant with the crime of cruelty to animals under this section or the civil violation of cruelty to animals under Title 7, section 4011. In making this election, the attorney for the State shall consider the severity of the cruelty displayed, the number of animals involved, any prior convictions or adjudications of animal cruelty entered against the defendant and such other factors as may be relevant to a determination of whether criminal or civil sanctions will best accomplish the goals of the animal welfare laws in the particular case before the attorney for the State. The election and determination required by this subsection are not subject to judicial review. The factors involved in such election and determination are not elements of the criminal offense or civil violation of animal cruelty and are not subject to proof or disproof as prerequisites or conditions for conviction under this subsection or adjudication under Title 7, section 4011.

[ 1999, c. 481, §1 (AMD) .]

5. Exception. This section may not be construed to prohibit the shooting of wild game in its wild state. This section may not be construed to prohibit the disposal of farm animals using an acceptable animal husbandry practice.

[ 2001, c. 425, §11 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1989, c. 195, (AMD). 1993, c. 81, §2 (AMD). 1995, c. 490, §§25,26 (AMD). 1997, c. 456, §§13-16 (AMD). 1997, c. 690, §§69,70 (AMD). 1999, c. 254, §§19-21 (AMD). 1999, c. 481, §1 (AMD). 1999, c. 765, §11 (AMD). RR 2001, c. 1, §§18-20 (COR). 2001, c. 414, §§1-3 (AMD). 2001, c. 425, §§5-11 (AMD). 2001, c. 617, §11 (AMD). 2003, c. 405, §24 (AMD). 2003, c. 414, §§B30,31 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 452, §§I13-20 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 614, §9 (AFF). 2005, c. 281, §8 (AMD). 2005, c. 397, §F1 (AMD). 2005, c. 422, §10 (AMD). 2007, c. 439, §37 (AMD). 2007, c. 702, §§45-48 (AMD). 2009, c. 573, §2 (AMD). 2011, c. 657, Pt. W, §5 (REV). 2013, c. 115, §16 (AMD).



17 §1032. Cruelty to birds

1. Cruelty to birds. A person is guilty of cruelty to birds if that person intentionally, knowingly or recklessly:

A. Keeps or uses any live pigeon, fowl or other bird for a target or to be shot at, either for amusement or as a test of skill in marksmanship. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §21 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

A-1. Violates paragraph A and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1031 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Shoots at any bird or is present as a party, umpire or judge at such shooting. Violation of this paragraph is a Class D crime; [2003, c. 452, Pt. I, §21 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

B-1. Violates paragraph B and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1031 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime; [2003, c. 452, Pt. I, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Rents any building, shed, room, yard, field or premises or knowingly suffers the use of the building, shed, room, yard, field or premises for any of the purposes described in paragraphs A and B. Violation of this paragraph is a Class D crime; or [2003, c. 452, Pt. I, §21 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

C-1. Violates paragraph C and, at the time of the offense, has 2 or more prior convictions for violations of this section, section 1031 or essentially similar crimes in other jurisdictions. Violation of this paragraph is a Class C crime. [2003, c. 452, Pt. I, §21 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §21 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. The following apply to violations of this section.

A. In addition to any other penalty authorized by law, the court shall impose a fine of not less than $100 for each violation of this section. [2003, c. 452, Pt. I, §22 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Title 17-A, section 9-A governs the use of prior convictions when determining a sentence. [2003, c. 452, Pt. I, §22 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §22 (RPR); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Exception. Nothing in this section may be construed to prohibit the shooting of wild game in its wild state or the shooting of birds at field trials under the supervision of the Department of Inland Fisheries and Wildlife in accordance with Title 12, chapter 915, subchapter 13.

[ 2003, c. 414, Pt. B, §32 (AMD); 2003, c. 614, §9 (AFF) .]

4. Criminal or civil prosecution. A person may not be arrested or detained for cruelty to birds. The attorney for the State shall elect to charge a defendant with the crime of cruelty to birds under this section or the civil violation of cruelty to birds under Title 7, section 4012. In making this election, the attorney for the State shall consider the severity of the cruelty displayed, the number of birds involved, any prior convictions or adjudications of bird cruelty entered against the defendant and such other factors as may be relevant to a determination of whether criminal or civil sanctions will best accomplish the goals of the animal welfare laws in the particular case before the attorney for the State. The election and determination required by this subsection is not subject to judicial review. The factors involved in such election and determination are not elements of the criminal offense or civil violation of bird cruelty and are not subject to proof or disproof as prerequisites or conditions for conviction under this subsection or adjudication under Title 7, section 4012.

[ 1999, c. 481, §2 (AMD) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1997, c. 690, §71 (AMD). 1999, c. 481, §2 (AMD). 2003, c. 414, §B32 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 452, §§I21,22 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 614, §9 (AFF).



17 §1033. Animal fighting

1. Animal fighting. A person is guilty of animal fighting if that person knowingly:

A. Owns, possesses, keeps or trains any animal with the intent that the animal engage in an exhibition of fighting with another animal; [1987, c. 383, §4 (NEW).]

B. For amusement or gain, causes any animal to fight with another animal or causes any animals to injure each other; or [1987, c. 383, §4 (NEW).]

C. Permits any act in violation of paragraph A or B to be done on any premises under that person's charge or control. [1997, c. 690, §72 (AMD).]

[ 2003, c. 452, Pt. I, §23 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Penalty. A person who violates subsection 1 commits a Class C crime. In addition to any other penalty authorized by law, the court shall impose a fine of not less than $500 for each violation of subsection 1.

[ 2003, c. 452, Pt. I, §24 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Viewing animal fighting. A person is guilty of viewing animal fighting if that person knowingly is present at any place or building where preparations are being made for an exhibition of the fighting of animals or is present at such an exhibition.

[ 2003, c. 452, Pt. I, §25 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2-A. Penalty. A person who violates subsection 2 commits a Class D crime.

[ 2003, c. 452, Pt. I, §26 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Affirmative defense. It is an affirmative defense to prosecution under subsections 1 and 2 that the activity charged involves the possession, training, exhibition or use of an animal in the otherwise lawful sport of animal hunting and the training or use of hunting dogs. It is also an affirmative defense that the defendant's conduct involved the use of live animals as bait or in the training of other animals in accordance with the laws of the Department of Inland Fisheries and Wildlife, Title 12, Part 13.

[ 2003, c. 414, Pt. B, §33 (AMD); 2003, c. 614, §9 (AFF) .]

4. Exception. Activity involving the possession, training, exhibition or use of an animal in the otherwise lawful pursuits of hunting, farming and security services is exempt from subsections 1 and 2.

[ 1987, c. 383, §4 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1997, c. 690, §72 (AMD). 2003, c. 414, §B33 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 452, §§I23-26 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 614, §9 (AFF).



17 §1034. Application for search warrant

A law enforcement officer or humane agent, having probable cause to believe that a violation of section 1031, 1032 or 1033 has taken place or is taking place, shall enter the premises where the animal is kept with the consent of the owner or shall make application for a search warrant. If the judge or justice of the peace is satisfied that probable cause exists, he shall issue a search warrant directing a law enforcement officer or humane agent in the county to proceed immediately to the location of the alleged violation and directing the law enforcement officer or humane agent to search the place designated in the warrant, retaining in his custody, subject to the order of the court, such property or things as specified in the warrant, including any animal. [1987, c. 736, §28 (AMD).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1987, c. 736, §28 (AMD).



17 §1035. Necessary sustenance

No person owning or responsible for confining or impounding any animal may fail to supply the animal with a sufficient supply of food and water as prescribed in this section. [1987, c. 383, §4 (NEW).]

1. Food. The food shall be of sufficient quantity and quality to maintain all animals in good health.

[ 1987, c. 383, §4 (NEW) .]

2. Water. If potable water is not accessible to the animal at all times, it must be provided daily and in sufficient quantity for the health of the animal. Snow or ice is not an adequate water source.

[ 1999, c. 254, §22 (AMD) .]

3. Penalty. Failure to provide a sufficient supply of food or water is a Class D crime.

[ 1999, c. 254, §23 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1999, c. 254, §§22,23 (AMD).



17 §1036. Necessary medical attention

A person owning or responsible for confining or impounding any animal may not fail to supply the animal with necessary medical attention when the animal is or has been suffering from illness, injury, disease, excessive parasitism or malformed or overgrown hoof. Failure to provide necessary medical attention is a Class D crime. [1999, c. 254, §24 (AMD).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1999, c. 254, §24 (AMD).



17 §1037. Proper shelter; protection from the weather and humanely clean conditions

No person owning or responsible for confining or impounding any animal may fail to provide the animal with proper shelter, protection from the weather or humanely clean conditions as prescribed in this section. [1997, c. 456, §17 (AMD).]

1. Indoor standards. Minimum indoor standards of shelter shall be as follows.

A. The ambient temperature shall be compatible with the health of the animal. [1987, c. 383, §4 (NEW).]

B. Indoor housing facilities shall be adequately ventilated by natural or mechanical means to provide for the health of the animal at all times. [1987, c. 383, §4 (NEW).]

[ 1987, c. 383, §4 (NEW) .]

2. Outdoor standards. Minimum outdoor standards of shelter shall be as follows.

A. When sunlight is likely to cause heat exhaustion of an animal tied or caged outside, sufficient shade by natural or artificial means shall be provided to protect the animal from direct sunlight. As used in this paragraph, "caged" does not include farm fencing used to confine farm animals. [1987, c. 383, §4 (NEW).]

B. Except as provided in subsections 5, 5-A and 7, shelter from inclement weather must be provided according to this paragraph.

(1) An artificial shelter, with a minimum of 3 sides and a waterproof roof, appropriate to the local climatic conditions for the species and breed of the animal must be provided as necessary for the health of the animal.

(2) If a dog is tied or confined unattended outdoors under weather conditions that adversely affect the health of the dog, a shelter must be provided in accordance with subsection 7, paragraph A to accommodate the dog and protect it from the weather and, in particular, from severe cold. Inadequate shelter may be indicated by the shivering of the dog due to cold weather for a continuous period of 10 minutes or by symptoms of frostbite or hypothermia. A metal barrel is not adequate shelter for a dog. [2011, c. 76, §4 (AMD).]

C. [2007, c. 702, §50 (RP).]

[ 2011, c. 76, §4 (AMD) .]

3. Space standards. Minimum space requirements for both indoor and outdoor enclosures shall include the following.

A. The housing facilities shall be structurally sound and maintained in good repair to protect the animal from injury and to contain the animal. [1987, c. 383, §4 (NEW).]

B. Enclosures shall be constructed and maintained to provide sufficient space to allow each animal adequate freedom of movement. Inadequate space may be indicated by evidence of overcrowding, debility, stress or abnormal behavior patterns. [1987, c. 383, §4 (NEW).]

[ 1987, c. 383, §4 (NEW) .]

4. Humanely clean conditions. Minimum standards of sanitation necessary to provide humanely clean conditions for both indoor and outdoor enclosures shall include periodic cleanings to remove excretions and other waste materials, dirt and trash to minimize health hazards.

[ 1987, c. 383, §4 (NEW) .]

5. Livestock. Livestock must be provided with shelter suitable for the health of the animal. Except as provided in subsection 5-A, livestock must have access to a constructed or natural shelter that is large enough to accommodate all livestock comfortably at one time. The shelter should be well drained and protect the livestock from direct sun, rain, wind and other inclement weather. Notwithstanding this subsection, shelter for equines must be provided in accordance with subsection 2, paragraph B, subparagraph (1). For purposes of this subsection, "livestock" includes large game as defined in Title 7, section 1341, subsection 5 kept at a licensed commercial large game shooting area as defined in Title 7, section 1341, subsection 1.

[ 2011, c. 76, §5 (AMD) .]

5-A. Livestock maintained under a rotational grazing system. Notwithstanding subsection 5, a person is not required to provide shelter for livestock while the animals are maintained under a rotational grazing system as long as the animals do not have injuries or infirmities that prevent them from accessing food and water and are in good body condition. For the purposes of this subsection, "rotational grazing system" means the practice of dividing up available pasture into multiple smaller areas during grazing season when pasture is available to meet the dietary requirements of the animals and subsequently moving the animals from one area to another after a number of days or weeks as determined by forage production and quality.

[ 2011, c. 76, §6 (NEW) .]

6. Penalty. Failure to provide shelter in accordance with this section is a Class D crime.

[ 1999, c. 254, §25 (NEW) .]

7. Dogs confined by tethering for long time periods. In addition to the requirements of subsection 2, paragraph B, subparagraph (2), when tethering is the primary means of confinement for a dog, the standards for shelter and tethering are as follows:

A. A shelter must be provided that is fully enclosed except for a portal. The portal must be of a sufficient size to allow the dog unimpeded passage into and out of the structure. For dogs other than arctic breeds, the portal must be constructed with a baffle or other means of keeping wind and precipitation out of the interior. The shelter must be constructed of materials with a thermal resistance factor of 0.9 or greater and must contain clean bedding material sufficient to retain the dog's normal body heat; and [2009, c. 343, §26 (AMD).]

B. The chain or tether must be attached to both the dog and the anchor using swivels or similar devices that prevent the chain or tether from becoming entangled or twisted. The chain or tether must be attached to a well-fitted collar or harness on the dog. For dogs other than dogs kept as sled dogs or dogs used in competition, the chain or tether must be at least 5 times the length of the dog measured from the tip of its nose to the base of its tail. For dogs kept as sled dogs or dogs used in competition, the chain or tether must be:

(1) At least 2.5 times the length of the dog measured from the tip of its nose to the base of its tail if the anchor is stationary; or

(2) At least 1.5 times the length of the dog measured from the tip of its nose to the base of its tail if the anchor is a pivot point allowing a 360` area of movement. [2009, c. 343, §26 (AMD).]

For the purposes of this subsection, "primary means of confinement" means the method used to confine a dog for periods of time that exceed 12 hours in a 24-hour period. For the purposes of this subsection, "arctic breeds" means Siberian Huskies, Alaskan Huskies, Alaskan Malamutes and other dogs with a double-layered coat and bred to live in an arctic climate and "dogs kept as sled dogs or dogs used in competition" means dogs regularly and consistently used in training or participation in competitive or recreational sled dog activities or other competition canine events.

[ 2009, c. 343, §26 (AMD) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1997, c. 456, §§17-19 (AMD). 1999, c. 254, §25 (AMD). 1999, c. 765, §12 (AMD). 2005, c. 340, §§3,4 (AMD). 2007, c. 702, §§49, 50 (AMD). 2009, c. 343, §26 (AMD). 2011, c. 76, §§4-6 (AMD).



17 §1037-A. Affirmative defense

It is an affirmative defense to alleged violations of sections 1035, 1036 and 1037 that the animal is kept as part of an agricultural operation and in compliance with best management practices for animal husbandry as determined by the Department of Agriculture, Conservation and Forestry. [2007, c. 702, §51 (NEW); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

2007, c. 702, §51 (NEW). 2011, c. 657, Pt. W, §5 (REV).



17 §1038. Animals abandoned at animal care facilities

Abandoning an animal at a veterinarian's office, boarding kennel, animal grooming facility or animal day-care facility is a Class D crime. [2005, c. 422, §11 (NEW).]

1. Determination of abandonment. There is a rebuttable presumption of abandonment if an owner:

A. Places an animal in the custody of a licensed veterinarian for treatment, boarding or other care, or in a boarding kennel, animal grooming facility or animal day-care facility for services offered by that facility; and [2005, c. 422, §11 (NEW).]

B. Fails to claim the animal within 10 days after written notice is sent in accordance with subsection 2. [2005, c. 422, §11 (NEW).]

[ 2005, c. 422, §11 (NEW) .]

2. Notice requirement. Before any animal may be considered abandoned under this section, a veterinarian's office, boarding kennel, animal grooming facility or animal day-care facility shall send written notice, by registered or certified mail, return receipt requested, to the owner or keeper at the owner's or keeper's last known address. Proof of attempted delivery constitutes sufficient notice.

[ 2005, c. 422, §11 (NEW) .]

3. Ownership of abandoned animal. When an owner or keeper fails to claim an animal within 10 days of a notice being sent under subsection 2, the veterinarian, kennel, facility or individual who has custody and control of the animal is considered the owner of the animal and shall arrange for its care, including, but not limited to, its adoption, sale or placement with a licensed animal shelter.

[ 2005, c. 422, §11 (NEW) .]

4. Financial obligation. The disposal of an abandoned animal under this section does not relieve the owner or keeper of the animal of any financial obligation, including, but not limited to, costs incurred for veterinary treatment, boarding, grooming or other care.

[ 2005, c. 422, §11 (NEW) .]

5. Penalty. In addition to the penalties provided in Title 17-A for a Class D crime, the penalties in section 1031, subsection 3-B also apply.

[ 2005, c. 422, §11 (NEW) .]

SECTION HISTORY

2005, c. 422, §11 (NEW).



17 §1039. Cruel confinement of calves raised for veal and sows during gestation

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Calf raised for veal" means a calf of the bovine species kept for the purpose of producing the food product referred to as veal. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

B. "Covered animal" means a sow during gestation or calf raised for veal that is kept on a farm. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

C. "Enclosure" means a cage, crate or other structure used to confine a covered animal, including, but not limited to, what is commonly described as a "gestation crate" for sows or a "veal crate" for calves. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

D. "Farm" has the same meaning as in Title 7, section 152, subsection 5. [2013, c. 588, Pt. A, §22 (AMD).]

E. "Fully extending the animal’s limbs" means fully extending all limbs without touching the side of an enclosure. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

F. "Sow during gestation" means a pregnant pig of the porcine species kept for the primary purpose of breeding. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

G. "Turning around freely" means turning in a complete circle without any impediment, including a tether, and without touching the side of an enclosure. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

[ 2013, c. 588, Pt. A, §22 (AMD) .]

2. Prohibition. A person may not tether or confine a covered animal for all or the majority of a day in a manner that prevents the animal from:

A. Lying down, standing up and fully extending the animal’s limbs; and [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

B. Turning around freely. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

[ 2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF) .]

3. Exceptions. Subsection 2 does not apply:

A. To an animal while it is the subject of scientific or agricultural research; [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

B. During examination, testing, individual treatment of or operation on an animal for veterinary purposes; [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

C. To an animal being transported; [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

D. To an animal at a rodeo exhibition or state or county fair exhibition; [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

E. To an animal at a 4-H event or similar exhibition; [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

F. To the slaughter of an animal in accordance with Title 22, chapter 562-A, subchapter 4 and rules pertaining to the slaughter of animals; and [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

G. To a sow during the 7-day period prior to the sow's expected date of giving birth and until the sow's litter is weaned. [2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF).]

[ 2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF) .]

4. Relation to other laws. The provisions of this section are in addition to, and not in lieu of, any other laws protecting animal welfare. This section may not be construed to limit any state law or rules protecting the welfare of animals or to prevent a local governing body from adopting and enforcing its own animal welfare laws and regulations.

[ 2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF) .]

5. Penalty. A violation of subsection 2 is a Class D crime.

[ 2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF) .]

6. Criminal or civil prosecution. A person may be arrested or detained for a violation of subsection 2 in accordance with the rules of criminal procedure. A person may not be arrested or detained for the civil violation of cruel confinement under Title 7, section 1039. The attorney for the State may elect to charge a defendant with a criminal violation under this section or a civil violation under Title 7, section 4020. In making this election, the attorney for the State shall consider the severity of the cruelty displayed, the number of animals involved, any prior convictions or adjudications of animal cruelty entered against the defendant and such other factors as may be relevant to a determination of whether criminal or civil sanctions will best accomplish the goals of the animal welfare laws in the particular case before the attorney for the State. The election and determination required by this subsection are not subject to judicial review. The factors involved in the election and determination are not elements of the criminal offense or civil violation of cruel confinement and are not subject to proof or disproof as prerequisites or conditions for conviction under this section or adjudication under Title 7, section 4020.

It is not an affirmative defense to prosecution under this section that the sow or calf is kept as part of an agricultural operation and in compliance with best management practices for animal husbandry.

[ 2009, c. 127, §2 (NEW); 2009, c. 127, §3 (AFF) .]

SECTION HISTORY

2009, c. 127, §2 (NEW). 2009, c. 127, §3 (AFF). 2013, c. 588, Pt. A, §22 (AMD).






Subchapter 4: EUTHANASIA OF CATS AND DOGS

17 §1041. Euthanasia by prescribed methods

A cat or dog may not be destroyed by any method, agent or device except as described in this subchapter, subchapter III and Title 7, chapter 739. [1995, c. 490, §27 (AMD).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1995, c. 490, §27 (AMD).



17 §1042. Euthanasia performed by licensed veterinarian or certified person

The mandatory method of euthanasia of cats and dogs when conducted by a licensed veterinarian or a person certified under subsection 3 must be the administration of a barbiturate overdose. The mandatory method of euthanasia must be implemented according to the following methods and under the following conditions. [1995, c. 490, §27 (AMD).]

1. Intravenous, intraperitoneal, intrathoracic or intracardial injection. Intravenous, intraperitoneal, intrathoracic or intracardial injection of a lethal solution may be used.

[ 1987, c. 383, §4 (NEW) .]

2. Use of undamaged hypodermic needle. An undamaged hypodermic needle of a size suitable for the size and species of animal must be used.

[ 1995, c. 490, §27 (AMD) .]

3. Administration by a licensed veterinarian. Administration may only be by a licensed veterinarian or by a person trained for this purpose who is certified by the commissioner and subject to regular observation concerning continued efficiency. A person certified under this subsection may only euthanize animals that are vested to an animal shelter. A person certified to perform euthanasia may not euthanize an animal if, by performing that euthanasia, the person is in violation of Title 32, chapter 71-A.

[ 1995, c. 490, §27 (AMD) .]

4. Euthanasia solution. A licensed animal shelter having both a consulting veterinarian and a certified euthanasia technician may purchase, store and administer euthanasia solution for the euthanasia of cats, dogs and ferrets that are vested to the shelter, provided the purchase, storage and administration is in accordance with federal requirements. The director of the licensed animal shelter, as a veterinarian, a certified euthanasia technician or an agent of the certified euthanasia technician, is the only person with the authority to purchase euthanasia solution.

[ 1995, c. 490, §27 (NEW) .]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1995, c. 490, §27 (AMD).



17 §1043. Emergency methods

The following methods shall be used only in an emergency situation in which the safety of people or other animal life is threatened or in a situation in which the mandatory method of euthanasia of cats and dogs cannot be implemented expeditiously and will cause undue suffering. The following methods shall not be used as a substitute for the mandatory method. [1987, c. 383, §4 (NEW).]

1. Shooting. The animal may be destroyed by shooting, provided that:

A. The animal is restrained in a humane manner; [1987, c. 383, §4 (NEW).]

B. Shooting is performed by highly skilled and trained personnel utilizing a weapon and ammunition of suitable caliber and other characteristics to produce instantaneous death by a single shot; and [1987, c. 383, §4 (NEW).]

C. Maximum precaution is taken to protect the general public, employees and other animals. [1987, c. 383, §4 (NEW).]

SECTION HISTORY

1987, c. 383, §4 (NEW).



17 §1044. Tranquilizing cats and dogs

Prior to the euthanasia of cats and dogs, sedatives may be administered to these animals. Curariform immobilizers shall not be used on cats and dogs prior to euthanasia, except by veterinarians in extreme circumstances. [1987, c. 383, §4 (NEW).]

SECTION HISTORY

1987, c. 383, §4 (NEW).



17 §1045. Inspection

The Department of Agriculture, Conservation and Forestry may inspect or investigate any facility in which cats or dogs are destroyed. [1991, c. 779, §51 (AMD); 1991, c. 779, §59 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

SECTION HISTORY

1987, c. 383, §4 (NEW). 1991, c. 779, §51 (AMD). 1991, c. 779, §59 (AFF). 2011, c. 657, Pt. W, §5 (REV).



17 §1046. Penalty for violation

Any person, firm or corporation found in violation of this subchapter is guilty of a Class E crime. [1987, c. 383, §4 (NEW).]

SECTION HISTORY

1987, c. 383, §4 (NEW).









Chapter 43: CRUELTY TO ANIMALS

Subchapter 1: GENERAL PROVISIONS

17 §1051. Authority; definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 37, §1 (AMD). 1973, c. 598, §7 (AMD). 1973, c. 788, §69 (RPR). 1975, c. 155, §1 (RPR). 1979, c. 731, §19 (AMD). 1983, c. 308, §§6,14 (AMD). 1983, c. 812, §97 (AMD). 1987, c. 383, §5 (RP).



17 §1051-A. Animal Welfare Board (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 308, §§7,14 (NEW). 1983, c. 812, §98 (AMD). 1987, c. 383, §5 (RP).



17 §1051-B. Executive director; other employees (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 308, §§7,14 (NEW). 1985, c. 785, §B77 (AMD). 1987, c. 383, §5 (RP).



17 §1051-C. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 308, §§7,14 (NEW). 1987, c. 383, §5 (RP).



17 §1052. Exhibition of bears; menageries excepted (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1053. Care of sheep abandoned on islands; lien (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1054. Docking horses' tails; disposal of fines (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §8 (AMD). 1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1055. Vivisection prohibited in public and private schools (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 155, §2 (RPR). 1975, c. 499, §6 (RP). 1975, c. 638, §1 (REEN). 1977, c. 694, §291 (AMD). 1979, c. 731, §19 (AMD). 1983, c. 308, §§8,9,14 (AMD). 1987, c. 383, §5 (RP).



17 §1056. Sale of diseased horses (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 210, (AMD). 1987, c. 383, §5 (RP).



17 §1057. Motion pictures not to involve deliberate cruelty to animals (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1058. Coloring or dyeing live animals or birds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 235, (AMD). 1975, c. 499, §6 (RP). 1975, c. 638, §2 (REEN). 1977, c. 88, (AMD). 1981, c. 121, §§1,2 (AMD). 1987, c. 383, §5 (RP).






Subchapter 2: INJURING OR KILLING

17 §1091. Acts of cruelty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 158, (RPR). 1973, c. 37, §2 (AMD). 1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1092. Malicious killing or injury to domestic animals or fowl; stealing (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 37, §3 (AMD). 1973, c. 398, (AMD). 1973, c. 625, §89 (RPR). 1973, c. 666, §1 (AMD). 1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1093. Shooting of pigeons and other birds; wild game expected (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 497, §3 (AMD). 1983, c. 480, §A12 (AMD). 1987, c. 383, §5 (RP).



17 §1094. Poisons not to be deposited for killing animals (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 130, (AMD). 1973, c. 598, §9 (AMD). 1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).






Subchapter 3: FIGHTING OR BAITING

17 §1131. Premeditated animal fights (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 84, (RPR). 1975, c. 12, (AMD). 1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1132. Complaint, warrant and proceedings to prevent and punish (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §10 (RP).



17 §1133. Keeping places for fighting or baiting (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1134. Owning or training to fight (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §6 (RP). 1975, c. 740, §137 (RP).



17 §1135. Entry of buildings where unlawful training; dwelling protected (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §11 (RP).






Subchapter 4: TRANSPORTATION

17 §1171. Preference and continuous passage to animals on railroads (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1172. Care of animals brought into State or in transit (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1173. Time of confinement extended on request; sheep (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1174. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1175. Railroad has lien for penalties, care and protection (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 383, §5 (RP).



17 §1176. Officers may take possession of animals unlawfully detained; lien (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 201, (AMD). 1973, c. 598, §11 (AMD). 1987, c. 383, §5 (RP).



17 §1177. Enforcement of lien (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §12 (AMD). 1987, c. 383, §5 (RP).






Subchapter 5: ENFORCEMENT AND JURISDICTION

17 §1211. Destruction of certain animals (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §13 (AMD). 1979, c. 317, (RPR). 1987, c. 383, §5 (RP).



17 §1212. Prevention of cruelty (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §14 (AMD). 1975, c. 70, §1 (AMD). 1987, c. 383, §5 (RP).



17 §1213. Prosecutions; payment for services (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §15 (RPR). 1987, c. 383, §5 (RP).



17 §1213-A. Impeding the performance of an officer (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 70, §2 (NEW). 1987, c. 383, §5 (RP).



17 §1214. Appointment of state humane agents (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §16 (RPR). 1973, c. 666, §2 (RPR). 1983, c. 308, §§10,14 (RP).



17 §1215. Handling of animals seized or held by humane agents, animal control officers, animal shelters, pounds, animal care centers, humane societies or veterinarians (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 621, §1 (RPR). 1987, c. 383, §5 (RP).



17 §1215-A. Penalty for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 621, §2 (NEW). 1987, c. 383, §5 (RP).



17 §1216. Advisory board (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 598, §17 (NEW). 1983, c. 308, §§11,14 (RP).






Subchapter 6: EUTHANASIA OF CATS AND DOGS

17 §1226. Acceptable methods of euthanasia of dogs and cats by authorized agencies and licensed veterinarians (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1987, c. 383, §5 (RP).



17 §1227. Preferred method (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1987, c. 383, §5 (RP).



17 §1228. Conditional methods (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1981, c. 470, §A35 (AMD). 1987, c. 383, §5 (RP).



17 §1229. Tranquilizing cats and dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1987, c. 383, §5 (RP).



17 §1230. Inspection (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1979, c. 731, §19 (AMD). 1987, c. 383, §5 (RP).



17 §1231. Penalty for violation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 445, (NEW). 1987, c. 383, §5 (RP).









Chapter 45: DEAD BODIES AND GRAVES

17 §1251. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1252. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1253. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).






Chapter 47: DISCRIMINATION

17 §1301. Race, creed or nationality (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 344, §§1,2 (AMD). 1971, c. 501, §2 (RP).



17 §1301-A. State licenses

No person, firm or corporation holding a license under the State of Maine or any of its subdivisions for the dispensing of food, liquor or for any service or being a State of Maine corporation or a corporation authorized to do business in the State shall withhold membership, its facilities or services to any person on account of race, religion or national origin, except such organizations which are oriented to a particular religion or which are ethnic in character. [1969, c. 371, (NEW).]

The inspectors and agents of licensing authorities issuing licenses under this section shall have the authority to investigate and prosecute complaints against its licensees for violation of this section and to institute proceedings before the District Court Judge who shall be empowered to proceed under Title 5, chapter 375, and not under Title 28-A, chapter 33. [1987, c. 769, Pt. A, §55 (RPR); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

It shall be the duty of the several district attorneys to investigate and prosecute complaints of violations of this section, and to institute proceedings before the District Court Judge who shall be empowered to proceed under Title 5, chapter 375. [1987, c. 402, Pt. A, §116 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

A determination by the District Court Judge after notice and hearing on a show cause order that there is a violation of this section shall cause revocation of such licenses as may be held, with the right of appeal to the Superior Court under Title 5, chapter 375. [1987, c. 402, Pt. A, §117 (AMD); 1999, c. 547, Pt. B, §78 (AMD); 1999, c. 547, Pt. B, §80 (AFF).]

SECTION HISTORY

1969, c. 371, (NEW). 1969, c. 504, §§24-G (AMD). 1973, c. 303, §3 (AMD). 1973, c. 567, §20 (AMD). 1987, c. 45, §B4 (AMD). 1987, c. 402, §§A115-A117 (AMD). 1987, c. 769, §A55 (AMD). 1999, c. 547, §B78 (AMD). 1999, c. 547, §B80 (AFF).



17 §1302. Blind persons with guide dogs (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 58, §2 (RP).



Subchapter 2: MODEL WHITE CANE LAW

17 §1311. Policy

It is the policy of this State to encourage and enable the blind, the visually handicapped and the otherwise physically disabled to participate fully in the social and economic life of the State and to engage in remunerative employment. [1971, c. 58, §1 (NEW).]

SECTION HISTORY

1971, c. 58, §1 (NEW).



17 §1312. Rights

1. Streets and public places. The blind, the visually handicapped and the otherwise physically disabled have the same right as the able-bodied to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities and other public places.

[ 1971, c. 58, §1 (NEW) .]

2. Public conveyances. The blind, the visually handicapped and the otherwise physically disabled are entitled to full and equal accommodations, advantages, facilities and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, street cars, boats or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

[ 1971, c. 58, §1 (NEW) .]

3. Service dogs. Every totally or partially blind or otherwise physically or mentally disabled person has the right to be accompanied by a service dog, especially trained for the purpose, in any of the places listed in subsection 2 without being required to pay an extra charge for the service dog; however, the person is liable for any damage done to the premises or facilities by such a dog.

[ 2007, c. 664, §17 (AMD) .]

4. Especially trained service dog trainer; access to public facilities; responsibilities. An especially trained service dog trainer, while engaged in the actual training process and activities of service dogs, has the same rights, privileges and responsibilities described in this section with respect to access to and use of public facilities as are applicable to a blind, visually handicapped or otherwise physically or mentally disabled person.

[ 2007, c. 664, §18 (AMD) .]

5. Housing accommodations; persons with service dogs. Every blind or visually handicapped or otherwise physically or mentally disabled individual who has a service animal, such as a service dog, is entitled to full and equal access to all housing accommodations provided for in this section. Blind or visually impaired or otherwise physically or mentally disabled individuals may not be required to pay extra compensation to keep service animals. A blind or visually impaired or otherwise physically or mentally disabled person is liable for any damages done to the premises by the service animal.

[ 2007, c. 664, §19 (AMD) .]

6. Housing accommodations; definitions. "Housing accommodations," as used in this section, means any real property, or portion of real property, which is used or occupied, or is intended, arranged or designed to be used or occupied, as the home, residence or sleeping place of one or more human beings, including, but not limited to, public housing projects and all forms of publicly assisted housing, single and multifamily rental and sale units, lodging places, condominiums and cooperative apartments. "Housing accommodations" does not include:

A. The rental of a housing accommodation in a building which contains housing accommodations for not more than 2 families living independently of each other, if the owner or members of the owner's family reside in that housing accommodation; or [1987, c. 104, §1 (NEW).]

B. The rental of a room or rooms in a housing accommodation, if the rental is by the occupant of the housing accommodation or by the owner of the housing accommodation and the owner or members of the owner's family reside in that housing accommodation. [1987, c. 104, §1 (NEW).]

[ 1987, c. 104, §1 (NEW) .]

7. Service dog; definition. As used in this section, "service dog" means a dog that meets the definition of "service animal" in Title 5, section 4553, subsection 9-E, paragraph B.

[ 2011, c. 369, §6 (AMD) .]

SECTION HISTORY

1971, c. 58, §1 (NEW). 1981, c. 584, §1 (AMD). 1987, c. 104, §1 (AMD). 1997, c. 611, §§1-4 (AMD). 2007, c. 664, §§17-20 (AMD). 2011, c. 369, §6 (AMD).



17 §1313. Motor vehicle drivers

The driver of a vehicle approaching a totally or partially blind or otherwise physically disabled pedestrian who is carrying a cane predominantly white or metallic in color, with or without a red tip, or using a service dog as defined in section 1312, subsection 7 shall take all necessary precautions to avoid injury to that blind or otherwise physically disabled pedestrian, and any driver who fails to take such precautions is liable in damages for any injury caused the pedestrian. A totally or partially blind or otherwise physically disabled pedestrian, not carrying such a cane or using a service dog in any of the places, accommodations or conveyances listed in section 1312, has all of the rights and privileges conferred by law upon other persons, and the failure of a totally or partially blind or otherwise physically disabled pedestrian to carry such a cane or to use a service dog in any such places, accommodations or conveyances may not be held to constitute nor be evidence of contributory negligence. [2011, c. 369, §7 (AMD).]

SECTION HISTORY

1971, c. 58, §1 (NEW). 1997, c. 611, §5 (AMD). 2007, c. 664, §21 (AMD). 2011, c. 369, §7 (AMD).



17 §1314. Penalties

1. Public facilities; other rights. A person, firm or corporation or the agent of a person, firm or corporation may not:

A. Deny or interfere with admittance to or enjoyment of the public facilities described in section 1312; or [2003, c. 452, Pt. I, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Otherwise interfere with the rights of a person who is totally or partially blind or a person with other disabilities under section 1312. [2003, c. 452, Pt. I, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. Violation of this section is a Class E crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. I, §27 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1971, c. 58, §1 (NEW). 1981, c. 584, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I27 (RPR).



17 §1314-A. Misrepresentation of service dog

A person who fits a dog with a harness, collar, vest or sign of the type commonly used by blind persons in order to represent that the dog is a service dog or commonly used by persons with disabilities to represent that the dog is a service dog when training of the type that guide dogs normally receive has not been provided or when the dog does not meet the definition of "service dog" as defined in section 1312, subsection 7 commits a civil violation for which a fine of not more than $500 may be adjudged. [2011, c. 369, §8 (AMD).]

SECTION HISTORY

2003, c. 452, §I28 (NEW). 2003, c. 452, §X2 (AFF). 2007, c. 664, §22 (AMD). 2011, c. 369, §8 (AMD).



17 §1315. Proclamation

Each year, the Governor shall take suitable public notice of October 15th as White Cane Safety Day. [1971, c. 58, §1 (NEW).]

He shall issue a proclamation in which: [1971, c. 58, §1 (NEW).]

1. Significance. He comments upon the significance of the white cane;

[ 1971, c. 58, §1 (NEW) .]

2. Observance. He calls upon the citizens of the State to observe the provisions of the White Cane Law and to take precautions necessary to the safety of the disabled;

[ 1971, c. 58, §1 (NEW) .]

3. Cooperation. He reminds the citizens of the State of the policies with respect to the disabled declared in sections 1311 to 1314 and urges the citizens to cooperate in giving effect to them;

[ 1971, c. 58, §1 (NEW) .]

4. Assistance. He emphasizes the need of the citizens to be aware of the presence of disabled persons in the community, and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort, and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.

[ 1971, c. 58, §1 (NEW) .]

SECTION HISTORY

1971, c. 58, §1 (NEW).



17 §1316. Employment

It is the policy of this State that the blind, the visually handicapped and the otherwise physically disabled shall be employed in the state service, the service of the political subdivisions of the State, in the public schools and in all other employment supported in whole or in part by public funds on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved. [1971, c. 58, §1 (NEW).]

SECTION HISTORY

1971, c. 58, §1 (NEW).









Chapter 49: DUELING

17 §1351. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §2 (RP).



17 §1352. Accepting challenge or aiding duel (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §2 (RP).



17 §1353. Leaving State to elude provisions of law (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §2 (RP).



17 §1354. Posting for not fighting duel (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §2 (RP).






Chapter 51: ESCAPES

17 §1401. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1402. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1403. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1404. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1404-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §9 (NEW). 1975, c. 499, §7 (RP).



17 §1405. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1405-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §10 (NEW). 1975, c. 499, §7 (RP).



17 §1406. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).






Chapter 53: FALSE PERSONATION

17 §1451. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 31, (RPR). 1975, c. 499, §7 (RP).



17 §1452. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).






Chapter 54: FELONY

17 §1461. Additional penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 418, (NEW). 1975, c. 740, §6 (RP).






Chapter 55: FORGERY AND COUNTERFEITING

17 §1501. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1502. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1503. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1504. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1505. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1506. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1507. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1508. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1509. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).



17 §1510. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).






Chapter 57: FORNICATION

17 §1551. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §7 (RP).






Chapter 59: FRAUD AND FALSE PRETENSES

Subchapter 1: GENERAL PROVISIONS

17 §1601. Cheating by false pretenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1602. Obtaining long distance telephone service without payment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1603. Uttering fraudulent receipts

1. Fraudulent receipt for delivery or deposit of goods. A person who fraudulently makes or utters a receipt or other written evidence of the delivery or deposit of any grain, flour, pork, wool or other goods, wares or merchandise in any warehouse, mill, store or other building, when the quantity specified therein had not, in fact, been delivered or deposited in such building, commits a Class B crime.

[ 2003, c. 452, Pt. I, §29 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Fraudulent receipt for delivery and deposit of bonds or securities. A person who fraudulently makes or utters a receipt or other written evidence of the delivery or deposit with that person of any bonds or other securities or evidences of debt, when the same have not, in fact, been so delivered and deposited, commits a Class B crime.

[ 2003, c. 452, Pt. I, §29 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1991, c. 797, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I29 (RPR).



17 §1603-A. Fraud against State (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 450, §1 (NEW). 1975, c. 499, §8 (RP).



17 §1604. False financial statements (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1605. Fraudulent checks (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1606. -- payment in 5 days or prima facie case of fraud (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1607. Credit defined (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1608. Procuring money by false pretense of physical defects (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1608-A. Sale of finger alphabet cards as inducement in the sale of merchandise

1. Sale of finger alphabet cards. A person may not engage in the business of peddling finger alphabet cards or printed matter stating that the person is deaf or use finger alphabet cards or such printed matter in any way as a means of inducement in the sale of merchandise.

[ 2003, c. 452, Pt. I, §30 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Issuance of license prohibited. A person may not issue to another person a state or local license for the purpose of peddling finger alphabet cards or printed matter stating that the other person is deaf.

[ 2003, c. 452, Pt. I, §30 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a Class E crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. I, §30 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1965, c. 71, (NEW). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I30 (RPR).



17 §1609. False representations of standard for sale of sterling and coin silver articles (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1609-A. Resetting, tampering or disconnecting odometers on motor vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 233, (NEW). 1973, c. 178, (RPR). 1975, c. 623, §§18D-18F (AMD). 1979, c. 701, §§16-18 (AMD). 1981, c. 470, §§B4,B4-A (RP).



17 §1610. Misrepresenting livestock

1. Obtaining or transferring certificate of registration. A person may not make a false or fraudulent representation for the purpose of:

A. Obtaining a certificate of registration of an animal in a herd register or other register of a club, association, society, company or corporation; or [2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Transferring a certificate of registration. [2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Misrepresentation of registration. A person may not represent that an animal is a registered animal, or has been registered, with the intent that the representation be relied upon by another unless the animal is registered.

[ 2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a civil violation for which a fine of not more than $300 may be adjudged.

[ 2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Definition. For purposes of this section, "registered animal" means an animal duly recorded in the official herd book or similar register of any recognized purebred registry association organized for the purpose of registering a particular breed of animals whose lineage has been established by records.

[ 2003, c. 452, Pt. I, §31 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1965, c. 15, (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I31 (RPR).



17 §1611. Disguising horses in premium shows

Whoever, for the purpose of competing for purses or premiums, knowingly and designedly enters or drives any horse that shall have been painted or disguised, or that represents any other or different horse from the one which is purported to be entered, or shall knowingly and designedly, for the purpose of competing for premiums or purses enter or drive a horse in a class to which it does not properly belong shall be punished by a fine of not more than $500 or by imprisonment for not more than 6 months, and such horse, after such notice to the owner as the court may order and a hearing thereon, may be forfeited in the discretion of the court and sold; 1/2 of the net proceeds of such sale shall go to the informant and the other 1/2 to the county in which the offense is committed. The pecuniary penalty shall be enforced by indictment and the forfeiture by a libel filed by the informant and proceedings in the manner provided in Title 33, chapter 21.



17 §1612. Gross fraud at common law (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1613. Fraudulent conveyances or assignments (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1614. Removal or concealment of mortgaged personal property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1615. Defrauding garage owner; posting copy of law (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1616. Transfer tickets (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1617. Tampering with street railway fare-box or use of mutilated coins (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1618. Corporate acts after forfeiture of charter

Whoever undertakes to do business or does business of any kind in behalf of any corporation, the charter of which has been forfeited or suspended, or holds out such corporation as doing business, or sells, transfers or puts upon the market any stocks or other evidence of indebtedness whatsoever of any such corporation, while the charter of said corporation remains forfeited or suspended, shall be punished by a fine of $300.



17 §1619. Circulating advertisements in similitude of bank bills (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1620. Fraudulent advertising; exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §8 (RP).



17 §1621. Use of false or unauthorized credit devices (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §1 (AMD). 1975, c. 499, §8 (RP).



17 §1622. Notice of credit revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §1 (AMD). 1975, c. 499, §8 (RP).



17 §1623. Obtaining transportation on ski lift (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 110, (NEW). 1975, c. 499, §8 (RP).



17 §1624. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1971, c. 544, §54 (AMD). 1975, c. 499, §8 (RP).



17 §1625. False statement as to financial condition or identity (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1626. Theft of credit card; forgery (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1627. Fraudulent use of illegally obtained credit card, forged credit card or expired credit card (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1628. Fraud by person authorized to provide goods or services (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1629. Possession of machinery, plates or other contrivance or incomplete credit cards (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1630. Receipt of money, goods, services or anything else of value (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1631. Defenses not available (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1632. Presumptions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1633. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1634. Construction (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §2 (NEW). 1975, c. 499, §8 (RP).



17 §1635. Civil liability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 405, §1 (NEW). 1971, c. 63, §3 (RP).



17 §1636. Posing as Indian in vending

A person who is not a member of the Passamaquoddy Tribe or the Penobscot Nation and who represents oneself to be such a member while engaged in the vending of goods and wares is assessed a fine of not more than $250. [1993, c. 738, Pt. C, §1 (NEW).]

SECTION HISTORY

1993, c. 738, §C1 (NEW).



17 §1637. False claims of membership in federally recognized tribe in the State

1. Prohibition. A person may not:

A. Knowingly claim falsely to be a member of the Aroostook Band of Micmacs, the Houlton Band of Maliseet Indians, the Passamaquoddy Tribe or the Penobscot Nation; [2011, c. 583, §1 (NEW).]

B. Have the intent to obtain property to which the person is not entitled by making the claim under paragraph A; and [2011, c. 583, §1 (NEW).]

C. Obtain property to which the person is not entitled by making the claim under paragraph A. [2011, c. 583, §1 (NEW).]

[ 2011, c. 583, §1 (NEW) .]

2. Penalty. A person that violates subsection 1 commits a civil violation for which a fine of not more than $2,500 may be adjudged.

[ 2011, c. 583, §1 (NEW) .]

3. Definition. For purposes of this section, "property" has the same meaning as set forth in Title 17-A, section 352, subsection 1.

[ 2011, c. 583, §1 (NEW) .]

SECTION HISTORY

2011, c. 583, §1 (NEW).






Subchapter 2: COMMERCIAL FRAUDS

Article 1: BILLS OF LADING

17 §1661. Issue of bill for goods not received

Any officer, agent or servant of a carrier who, with intent to defraud, issues or aids in issuing a bill knowing that all or any part of the goods for which such bill is issued have not been received by such carrier, or by an agent of such carrier or by a connecting carrier, or are not under the carrier's control at the time of issuing such bill, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both.



17 §1662. Issue of bill containing false statement

Any officer, agent or servant of a carrier who, with intent to defraud, issues or aids in issuing a bill for goods, knowing that it contains any false statement, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both.



17 §1663. Issue of duplicate bills not so marked

Any officer, agent or servant of a carrier who, with intent to defraud, issues or aids in issuing a duplicate or additional negotiable bill for goods in violation of Title 11, section 7-1402, knowing that a former negotiable bill for the same goods or any part of them is outstanding and uncanceled, is guilty of a crime, and upon conviction must be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both. [2009, c. 324, Pt. B, §45 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. B, §45 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



17 §1664. Negotiation of bill for mortgaged goods

Any person who ships goods to which he has not title, or upon which there is a lien or mortgage, and who takes for such goods a negotiable bill which he afterwards negotiates for value with intent to deceive and without disclosing his want of title or the existence of the lien or mortgage, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both.



17 §1665. Negotiation of bill when not in carrier's possession

Any person who, with intent to deceive, negotiates or transfers for value a bill knowing that any or all of the goods which by the terms of such bill appear to have been received for transportation by the carrier which issued the bill are not in the possession or control of such carrier, or of a connecting carrier, without disclosing this fact, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both.



17 §1666. Inducing carrier to issue bill when goods not received

Any person who, with intent to defraud, secures the issue by a carrier of a bill, knowing that at the time of such issue any or all of the goods described in such bill as received for transportation have not been received by such carrier, or an agent of such carrier or a connecting carrier, or are not under the carrier's control, by inducing an officer, agent or servant of such carrier falsely to believe that such goods have been received by such carrier, or are under its control, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both.



17 §1667. Issue of nonnegotiable bill not so marked

Any person who, with intent to defraud, issues or aids in issuing a nonnegotiable bill without the words "not negotiable" placed plainly upon the face thereof shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both.






Article 2: WAREHOUSE RECEIPTS

17 §1701. Issue of receipt for goods not received

A warehouseman, or any officer, agent, or servant of a warehouseman, who issues or aids in issuing a receipt knowing that the goods for which such receipt is issued have not been actually received by such warehouseman, or are not under his actual control at the time of issuing such receipt, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both.



17 §1702. Issue of receipt containing false statement

A warehouseman, or any officer, agent or servant of a warehouseman, who fraudulently issues or aids in fraudulently issuing a receipt for goods knowing that it contains any false statement, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both.



17 §1703. Issue of duplicate receipts not so marked

A warehouse, or any officer's agent, or servant of a warehouse, who issues or aids in issuing a duplicate or additional negotiable receipt for goods knowing that a former negotiable receipt for the same goods or any part of them is outstanding and uncanceled, without plainly placing upon the face thereof the word "Duplicate", except in the case of a lost or destroyed receipt after proceedings as provided for in Title 11, section 7-1402, is guilty of a crime, and upon conviction must be punished for each offense by a fine of not more than $5,000 or by imprisonment for not more than 5 years, or by both. [2009, c. 324, Pt. B, §46 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. B, §46 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



17 §1704. Issue for warehouseman's goods of receipts which do not so state

Where there are deposited with or held by a warehouseman goods of which he is owner, either solely or jointly or in common with others, such warehouseman, or any of his officers, agents or servants who, knowing this ownership, issues or aids in issuing a negotiable receipt for such goods which does not state such ownership, shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both.



17 §1705. Delivery of goods without obtaining negotiable receipt

A warehouse, or any officer, agent or servant of a warehouse who delivers goods out of the possession of such warehouse, knowing that a negotiable receipt the negotiation of which would transfer the right to the possession of such goods is outstanding and uncanceled, without obtaining the possession of such receipt at or before the time of such delivery, except in the cases provided for in Title 11, sections 7-1402 and 7-1403, is guilty of a crime, and upon conviction must be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both. [2009, c. 324, Pt. B, §47 (AMD); 2009, c. 324, Pt. B, §48 (AFF).]

SECTION HISTORY

2009, c. 324, Pt. B, §47 (AMD). 2009, c. 324, Pt. B, §48 (AFF).



17 §1706. Negotiation of receipt for mortgaged goods

Any person who deposits goods to which he has not title, or upon which there is a lien or mortgage, and who takes for such goods a negotiable receipt which he afterwards negotiates for value with intent to deceive and without disclosing his want of title or the existence of the lien or mortgage shall be guilty of a crime, and upon conviction shall be punished for each offense by a fine of not more than $1,000 or by imprisonment for not more than 11 months, or by both.









Subchapter 3: MARITIME FRAUDS

17 §1751. Fraudulent destruction of vessels

Whoever in any county willfully casts away, burns, sinks or otherwise destroys a vessel, with intent to injure or defraud any owner thereof, the owner of any property on board, or any insurer of either, commits a Class A crime. If that person lades, equips or fits out any vessel, or aids in so doing, intending that the vessel must be destroyed in the manner and with the intent aforesaid, that person must be punished by a fine of not more than $5,000 or by imprisonment for not more than 20 years. [1991, c. 797, §3 (AMD).]

SECTION HISTORY

1991, c. 797, §3 (AMD).



17 §1752. False invoices, bills of lading or estimates of property shipped

If an owner of a vessel or of property laden or pretended to be laden on board thereof, or other person concerned in its lading or fitting out, makes out or exhibits, or causes to be made out or exhibited, any false or fraudulent invoice, bill of lading, bill of parcels or other false estimates of such property, with intent to injure or defraud any insurer of such vessel or property, he shall be punished by a fine of not more than $5,000 or by imprisonment for not more than 10 years.



17 §1753. False affidavits or protests

If any master, other officer or mariner of any vessel makes, causes to be made or swears to any false affidavit or protest; or if any owner or other person concerned in such vessel, or in the property on board thereof, procures such false affidavit or protest to be made, or exhibits the same with intent to injure, deceive or defraud any insurer of such vessel or property, he shall be punished by a fine of not more than $5,000 or by imprisonment for not more than 10 years.



17 §1754. Aiding sailors to desert

Whoever entices or persuades or attempts to entice or persuade, or aids, assists or attempts to aid or assist, a member of the crew of any vessel arriving in or about to sail from a port in this State to leave or desert such vessel before the expiration of the crew member's term of service therein commits a Class E crime. District Courts have original jurisdiction in all cases arising under this section. [1991, c. 797, §3 (AMD).]

SECTION HISTORY

1991, c. 797, §3 (AMD).









Chapter 61: GAMBLING

17 §1801. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1802. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §12 (AMD). 1975, c. 499, §9 (RP).



17 §1803. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 265, (AMD). 1973, c. 565, §§5,6 (AMD). 1973, c. 735, §4 (RPR). 1975, c. 499, §9 (RP).



17 §1804. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1805. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1806. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1807. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1808. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1809. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1810. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1811. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1812. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §13 (RP).



17 §1813. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 431, §14 (AMD). 1975, c. 499, §9 (RP).



17 §1814. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).



17 §1815. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 735, §5 (NEW). 1975, c. 424, §5 (AMD). 1975, c. 499, §9 (RP).






Chapter 62: GAMES OF CHANCE

17 §1831. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 487, Pt. A, §2 (NEW).]

1. Agricultural society. "Agricultural society" or "fair" means a nonprofit agricultural fair society eligible for a stipend under Title 7, chapter 4.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Chief of State Police. "Chief of the State Police" or "chief" means the Chief of the State Police or the chief's designee.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Distributor. "Distributor" means a person, firm, corporation, association or organization that sells, markets or otherwise distributes sealed tickets, gambling apparatus or any other implements of gambling that may be used in the conduct of a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Electronic video machine. "Electronic video machine" means a machine, however operated, that has a video screen featuring an electronically simulated game and delivers or entitles the person playing or operating it to receive the privilege of playing the electronic video machine without charge, but does not deliver or entitle the person playing or operating the electronic video machine to receive cash, premiums, merchandise, tickets or something of value other than the privilege of playing the electronic video machine without charge. An electronic video machine is a machine that may be licensed in accordance with section 1832, subsection 8. A machine that has a video screen featuring an electronically simulated slot machine as a game is not an electronic video machine, but is a machine as defined in subsection 9.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Game of chance. "Game of chance" means a game, contest, scheme or device in which:

A. A person stakes or risks something of value for the opportunity to win something of value; [2009, c. 487, Pt. A, §2 (NEW).]

B. The rules of operation or play require an event the result of which is determined by chance, outside the control of the contestant or participant; and [2009, c. 487, Pt. A, §2 (NEW).]

C. Chance enters as an element that influences the outcome in a manner that cannot be eliminated through the application of skill. [2009, c. 487, Pt. A, §2 (NEW).]

For the purposes of this subsection, "an event the result of which is determined by chance" includes but is not limited to a shuffle of a deck of cards, a roll of a die or dice or a random drawing or generation of an object that may include, but is not limited to, a card, a die, a number or simulations of any of these. A shuffle of a deck of cards, a roll of a die, a random drawing or generation of an object or some other event the result of which is determined by chance that is employed to determine impartially the initial order of play in a game, contest, scheme or device does not alone make a game, contest, scheme or device a game of chance. For purposes of this chapter, beano, bingo, a savings promotion raffle and table games as defined in Title 8, section 1001, subsection 43-A are not games of chance.

[ 2011, c. 420, Pt. A, §11 (AMD) .]

6. Game of skill. "Game of skill" means any game, contest, scheme or device in which a person stakes or risks something of value for the opportunity to win something of value and that is not a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. Gross revenue. "Gross revenue" means the total amount wagered in a game of chance less the prizes awarded.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

8. Licensee. "Licensee" means a firm, corporation, association or organization licensed by the Chief of the State Police to operate a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

9. Machine. "Machine" means any machine, including electronic devices, however operated, the internal mechanism or components of which when set in motion or activated and by the application of the element of chance may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tickets or something of value as defined in subsection 17. A machine as defined by this subsection is not eligible to be licensed under this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

10. Member. "Member" means a bona fide member of a firm, corporation, association, organization, department or class or a combination thereof who has been duly admitted as a member according to the laws, rules, regulations, ordinances or bylaws governing membership in the firm, corporation, association, organization, department, class or combination thereof.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

11. Net revenue. "Net revenue" means gross revenue less allowable expenses as described in section 1838.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

12. Printer. "Printer" means a person, firm, corporation, association or organization that reproduces in printed form, for sale or distribution, materials to be used in the conduct of a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

13. Raffle. "Raffle" means a game of chance in which:

A. A person pays or agrees to pay something of value for a chance, represented and differentiated by a number, to win a prize; [2009, c. 487, Pt. A, §2 (NEW).]

B. One or more of the chances is to be designated the winning chance; and [2009, c. 487, Pt. A, §2 (NEW).]

C. The winning chance is to be determined as a result of a drawing from a container holding numbers representative of all chances sold. [2009, c. 487, Pt. A, §2 (NEW).]

"Raffle" does not include a savings promotion raffle.

[ 2009, c. 599, §2 (AMD) .]

14. Roulette. "Roulette" means a game of chance in which players bet on the compartment of a revolving wheel into which a small ball will come to rest.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

14-A. Savings promotion raffle. "Savings promotion raffle" means a promotion offered by a financial institution authorized to do business in this State as defined in Title 9-B, section 131, subsection 17-A or a credit union authorized to do business in this State as defined in Title 9-B, section 131, subsection 12-A in which the sole consideration required for a chance of winning the designated prize in the raffle is the deposit of at least a specified amount of money into a savings account or other savings program and in which:

A. The savings account or other savings program provides interest at a comparable rate to other savings accounts or savings programs offered by that financial institution or credit union, with the interest accruing for the benefit of the account holder, and allows account holders access to deposited money; [2009, c. 599, §3 (NEW).]

B. The total of the designated prizes for each raffle does not exceed $1,000 or the fair market value of $1,000 in cases when an item or items of merchandise are the designated prizes; [2009, c. 599, §3 (NEW).]

C. The promotion is offered no more than 2 times per year; and [2009, c. 599, §3 (NEW).]

D. The terms and conditions of the promotion are disclosed to account holders and prospective account holders of the financial institution or credit union. [2009, c. 599, §3 (NEW).]

[ 2009, c. 599, §3 (NEW) .]

15. Slot machine. "Slot machine" means any machine that operates by insertion of a coin, token or similar object setting the internal mechanism of the machine in motion and that by the application of the element of chance may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tickets or something of value as defined in subsection 17. A slot machine as defined by this subsection is not eligible to be licensed in accordance with this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

16. Social gambling. "Social gambling" means a contest of chance in which the only participants are players and from which no person or organization receives or becomes entitled to receive something of value or any profit whatsoever, directly or indirectly, other than as a player, from any source, fee, remuneration connected with gambling or such activity as arrangements or facilitation of the game, permitting the use of premises or selling or supplying for-profit refreshments, food, drink service or entertainment to participants, players or spectators.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

17. Something of value. "Something of value" means:

A. Any money or property; [2009, c. 487, Pt. A, §2 (NEW).]

B. Any token, object or article exchangeable for money, property, amusement or entertainment; or [2009, c. 487, Pt. A, §2 (NEW).]

C. Any form of credit or promise directly or indirectly contemplating transfer of money or property, or of any interest therein, or involving extension of a service, entertainment or a privilege of playing at a game or scheme without charge. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

18. Tokens. "Tokens" means distinctive objects, chips, tickets or other devices of no intrinsic value used as a substitute for cash in accounting for revenue from a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). 2009, c. 599, §1-3 (AMD). 2011, c. 420, Pt. A, §11 (AMD).



17 §1832. Licenses

1. License required. Except as provided in section 1833, a person, firm, corporation, association or organization may not hold, conduct or operate a game of chance without a license issued by the Chief of the State Police in accordance with this section. A license is not required when a game of chance constitutes social gambling.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Eligible organizations. Notwithstanding other provisions of law, the Chief of the State Police may issue a license to operate a game of chance to an organization that submits a completed application as described in subsection 5 and has been founded, chartered or organized in this State for a period of not less than 2 consecutive years prior to applying for a license and is:

A. An agricultural society; [2009, c. 487, Pt. A, §2 (NEW).]

B. A bona fide nonprofit charitable, educational, political, civic, recreational, fraternal, patriotic or religious organization; [2009, c. 487, Pt. A, §2 (NEW).]

C. A volunteer fire department; or [2009, c. 487, Pt. A, §2 (NEW).]

D. An auxiliary of any of the organizations in paragraphs A to C. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Must be 18 years of age. The Chief of the State Police may not accept an application from or issue a license under this section to a representative of an eligible organization who is not 18 years of age or older.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Municipal approval required. An eligible organization described in subsection 2 applying for a license to conduct a game of chance shall obtain written approval from the local governing authority where the game of chance is to be operated or conducted. This written approval must be submitted with the application to the Chief of the State Police as described in subsection 5.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Application. An eligible organization described in subsection 2 wishing to operate or conduct a game of chance shall submit an application to the Chief of the State Police. The application must be in a form provided by the Chief of the State Police and must be signed by a duly authorized officer of the eligible organization. The application must include the full name and address of the organization, a full description of the game of chance, the location where the game is to be conducted and any other information determined necessary by the Chief of the State Police for the issuance of a license to operate a game of chance, including but not limited to membership lists, bylaws and documentation showing the organization's nonprofit status or charitable designation.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Multiple licenses. The Chief of the State Police may issue more than one license to conduct or operate a game of chance simultaneously to an eligible organization described in subsection 2. Each game of chance must have a separate license, the nature of which must be specified on the license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. Agricultural fairs. Notwithstanding any provision in this chapter to the contrary, in addition to games of chance, the Chief of the State Police may issue a license to conduct or operate games of chance known as "penny falls" or "quarter falls" at any agricultural fair, as long as the net revenue from those games is retained by the licensed agricultural society.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

8. Electronic video machines. The Chief of the State Police may issue a game of chance license to operate an electronic video machine to any eligible organization described in subsection 2.

A. An electronic video machine licensed under this section may only be operated for the exclusive benefit of the licensee, except that up to 50% of the gross proceeds from the operation of the machine may be paid to the distributor as a rental fee and for service and repair of the machine. Notwithstanding other provisions of this chapter, a licensee may rent an electronic video machine from a distributor. [2009, c. 487, Pt. A, §2 (NEW).]

B. No more than 5 electronic video machines may be operated on the licensee's premises. A separate games of chance license is required for the operation of each electronic video machine. [2009, c. 487, Pt. A, §2 (NEW).]

C. A licensee may operate an electronic video machine only on the licensee's premises. [2009, c. 487, Pt. A, §2 (NEW).]

D. Two or more licensees may not share the use of any premises for the operation of electronic video machines. [2009, c. 487, Pt. A, §2 (NEW).]

E. A distributor or employee of the distributor may not be a member of the licensed organization. [2009, c. 487, Pt. A, §2 (NEW).]

F. An electronic video machine licensed under this subsection may not be operated in a manner that meets the definition of illegal gambling machine as described in Title 17-A, section 952, subsection 5-A. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1833. License exceptions for games of chance (REPEALED)

(REPEALED)

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). MRSA T. 17, §1833, sub-§8 (RP).



17 §1834. Fees

1. Original application fee. The original application for a license to operate a game of chance must be accompanied by a fee of $7.50. This is not a fee for a license and is not refundable.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Operation of games of chance. Except for electronic video games and games of cards as provided in this section, the fee for a license to operate a game of chance is $15 for each week computed on a Monday to Sunday basis or for a portion of a week. The fee for a license issued for a calendar month is $60 and the fee for licenses issued for a calendar year is $700.

The Chief of the State Police may issue any combination of weekly or monthly licenses for the operation of games of chance. Except for games of cards as provided in subsection 4, licenses to conduct any authorized game of chance may be issued for a period of up to 12 months on one application.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Operation of electronic video machines. The fee for a game of chance license to operate an electronic video machine in accordance with section 1832, subsection 8 is $15 for each week computed on a Monday to Sunday basis or for a portion of a week. The fee for a license issued for a calendar month is $60.

The Chief of the State Police may issue any combination of weekly or monthly licenses for the operation of electronic video machines. A license or combination of licenses to operate an authorized electronic video machine may be issued for a period of up to 12 months.

[ 2009, c. 652, Pt. C, §2 (AMD); 2009, c. 652, Pt. C, §4 (AFF) .]

4. Games of cards. The fee for a license issued to an organization to operate a game of cards, when the organization charges no more than a $10 daily entry fee for participation in the games of cards and when no money or valuable thing other than the $10 daily entry fee is gambled by any person in connection with the game of cards, is $30 for each calendar year or portion of a calendar year. For card games that are played by placing the maximum bet of $1 per hand or deal, the license fee is the same as provided in subsection 2.

[ 2013, c. 218, §1 (AMD) .]

5. Distributors. The fee for a license issued to a distributor is $625 for each calendar year or portion of a calendar year.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Printers. The fee for a license issued to a printer is $15 for each calendar year or portion of a calendar year.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. Application. A license to operate any authorized game of chance may be issued for a period of up to 12 months on one application.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

All fees required by this section must accompany the application for any license issued by authority of this chapter. [2009, c. 487, Pt. A, §2 (NEW).]

Fees submitted as license fees must be refunded if the license is not issued. Rebates may not be given for any unused license or portion of an unused license. If any license is suspended or revoked as provided by this chapter, fees paid for that license may not be refunded. [2009, c. 487, Pt. A, §2 (NEW).]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). 2009, c. 652, Pt. C, §2 (AMD). 2009, c. 652, Pt. C, §4 (AFF). 2013, c. 218, §1 (AMD).



17 §1835. Conduct games of chance

1. Wagers or entry fees; exceptions. The following limits apply to games of chance.

A. The maximum bet for a licensed game of chance including card games in which bets are placed per hand or per deal is $1. [2009, c. 487, Pt. A, §2 (NEW).]

B. Licensed card games that award part or all of the entry fees paid to participate in the game as prize money and in which no money or thing of value is wagered except for the entry fee are limited to a $10 daily entry fee and no more than 60 players at any one time at any one location. [2013, c. 218, §2 (AMD).]

C. If the licensee operates games of chance for less than 3 total days in a calendar year and contributes 100% of the gross revenue from those games of chance to charity, the amount wagered must be limited to:

(1) A $1 daily entry fee;

(2) Fifty cents per game; or

(3) Twenty-five cents per card received.

Prior to play of the game, the licensee shall determine which of the limits in subparagraphs (1), (2) and (3) is to be used and shall post the limit. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2013, c. 218, §2 (AMD) .]

2. Games conducted by members and bartenders of licensee only. A game of chance licensed pursuant to this chapter must be operated and conducted for the exclusive benefit of the licensee and must be operated and conducted only by duly authorized members of the licensee or by persons employed by the licensee as bartenders, except that nonmembers employed by the licensee as bartenders may not operate or conduct any game of chance permitted under subsection 5, paragraph B. The requirements of this subsection do not apply to any agricultural society licensed to operate a game of chance.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Games conducted at agricultural fair by members of the agricultural society or a bona fide nonprofit. Games of chance operated and conducted solely by members of an agricultural society or games of chance operated and conducted by members of bona fide nonprofit organizations on the grounds of the agricultural society and during the annual fair of the agricultural society may use cash, tickets, tokens or other devices approved by the Chief of the State Police by rule.

Notwithstanding any other provision of this section, the tickets, tokens or other devices approved by the Chief of the State Police must be unique to the agricultural society and may be in denominations of 25¢, 50¢ or $1. The tickets, tokens or devices approved by the Chief of the State Police may be sold and redeemed only by a person who has been a member or active volunteer of the agricultural society for at least 2 fair seasons. The agricultural society has the burden of proof for demonstrating the qualification of members or active volunteers.

An agricultural society that uses tokens shall provide records and reports as required by section 1839.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Persons under 18 years of age; exception. Except as provided in this subsection, a licensee, game owner or operator may not permit a person under 18 years of age to take part in a game of chance, and a person under 18 years of age may not sell chances, except in relation to charitable, religious or recognized youth associations. Notwithstanding any rule to the contrary, upon receiving an application on a form provided by the Chief of the State Police and a determination by the chief that a game of chance licensed to be conducted at a festival-style event is designed to attract players under 18 years of age and awards a nonmonetary prize valued at less than $10 for every chance played, the chief may permit:

A. Persons under 18 years of age to conduct or operate the game of chance; and [2009, c. 487, Pt. A, §2 (NEW).]

B. Persons under 18 years of age to play the game of chance without being accompanied by an adult. [2009, c. 487, Pt. A, §2 (NEW).]

Nothing in this subsection permits games of chance to be operated without a license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Location. A license issued pursuant to this section must specify the location where the organization may operate the licensed game of chance. A licensee may not operate games of chance in more than one location at the same time.

A. An agricultural society or a bona fide nonprofit organization may operate a game of chance on the grounds of an agricultural society and during the annual fair of the agricultural society. [2009, c. 487, Pt. A, §2 (NEW).]

B. No more than one licensee may operate a game of chance at a time on the same premises. In any room where a licensed game of chance is being conducted, there must be at least one member of the licensee present in that room for every 2 nonmembers who are present. That member must have been a member of the licensee for at least one year. A member of the licensee, either directly or through another member or guest, may not stake or risk something of value in the licensee's game of chance unless the member has been a member of the licensee for at least 14 days not including the day of admission into membership. [2009, c. 487, Pt. A, §2 (NEW).]

A bona fide nonprofit organization may operate a licensed game of chance to which the general public has access once every 3 months for a period not to exceed 3 consecutive days. The licensed game of chance may be operated at any location described in the license and may be conducted only by members of the licensee. This subsection does not apply to raffles conducted in accordance with section 1837.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Door prizes. Distribution of tickets to an event upon which appear details concerning any prize to be given away as a result of a drawing is a game of chance within the meaning of this chapter; a distribution of tickets containing only the words "Door Prize," without further description, is excluded from the provisions of this chapter, as long as no promotional materials or presentations, written or oral, describe the door prize.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. "Donation" not to provide an exclusion. The word "donation" printed on a ticket does not exclude the sponsoring organization from complying with this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

8. Wager limit exception. Notwithstanding subsection 1, an organization that is licensed to conduct games of chance in accordance with this chapter is permitted to accept wagers up to $50 per hand for a poker run. The organization must inform the Chief of the State Police 30 days in advance of the date when the organization intends to conduct a poker run with an increased wager limit. An organization is limited to 2 poker run events per calendar year in which wagers up to $50 per hand are permitted. For the purposes of this subsection, "poker run" means a game of chance using playing cards that requires a player to travel from one geographic location to another in order to play the game.

[ 2013, c. 149, §1 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). 2009, c. 652, Pt. C, §3 (AMD). 2009, c. 652, Pt. C, §4 (AFF). 2013, c. 149, §1 (AMD). 2013, c. 218, §2 (AMD).



17 §1836. Tournament games

The Chief of the State Police may issue a license under this section to an organization eligible to conduct beano games under chapter 13-A and games of chance under this chapter to conduct up to 2 tournament games per month. For purposes of this section, "tournament game" means a game of chance played using a deck of cards with rules similar to poker or other card games. [2011, c. 325, §1 (AMD).]

1. Local governing authority approval. An organization applying for a tournament game license must first receive approval by the local governing authority where the game is to be conducted. Proof of approval from the local governing authority must be provided to the Chief of the State Police upon application for a tournament game license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. License application. An organization must submit a license application to the Chief of the State Police on a form provided by the Chief of the State Police. The license application must specify one or more charitable organizations that the proceeds of the tournament game are intended to benefit. For the purposes of this section, "charitable organization" means a person or entity, including a person or entity in a foreign state as defined in Title 14, section 8502, that is or purports to be organized or operated for any charitable purpose or that solicits, accepts or obtains contributions from the public for any charitable, educational, humane or patriotic purpose.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. License.

[ 2011, c. 325, §2 (RP) .]

3-A. License. The license fees for tournament game licenses are as follows:

A. For tournament games that do not exceed 100 players:

(1) Seventy-five dollars per tournament license;

(2) Two hundred dollars for a monthly license; and

(3) Fifteen hundred dollars for an annual license; and [2013, c. 306, §1 (AMD).]

B. For tournament games that exceed 100 players:

(1) Three hundred dollars for a tournament game with 101 to 150 players;

(2) Four hundred dollars for a tournament game with 151 to 200 players;

(3) Five hundred dollars for a tournament game with 201 to 250 players; and

(4) Six hundred dollars for a tournament game with 251 to 300 players. [2011, c. 325, §3 (NEW).]

[ 2013, c. 306, §1 (AMD) .]

4. Tournament. The organization licensed to conduct a tournament game under this section shall display the rules of the tournament game and the license issued. The maximum number of players allowed is 100 unless the tournament game is held on premises owned by the licensee, in which case the maximum number of players allowed is 300. Winners are determined by a process of elimination. The use of currency is prohibited as part of tournament game play. The maximum entry fee to play in the tournament game is $100, except the organization may add to the player entry fee to defray the cost of the license fee, as long as the total additional amount collected from all players does not exceed $125. Only one entry fee is permitted per person. A tournament game must be completed within 48 hours. Other games of chance on the premises are prohibited during a tournament game, except for lucky seven or similar sealed tickets and no more than one 50/50 raffle per tournament with a prize value up to $1,000. This subsection does not prohibit a licensee from conducting one winner-take-all hand per tournament game with a bet limit of $5. The total number of bets received in a winner-take-all round must be awarded to the winner or in the case of multiple winners divided among them as evenly as possible. All prizes awarded in accordance with this subsection must be paid in cash.

[ 2013, c. 306, §2 (AMD) .]

5. Proceeds. No less than 75% of the entry fees under subsection 4 must be paid as prizes to the winners of the tournament game.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Cost of administration; surplus. The Chief of the State Police may retain, from license fees collected in accordance with subsection 3-A, only an amount necessary to defray the costs of administering this section. All fees collected in excess of the amount necessary to defray the costs of administration must be allocated as follows:

A. Forty percent to the Fractionation Development Center; and [2009, c. 487, Pt. A, §2 (NEW).]

B. Sixty percent to the General Fund. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2011, c. 325, §5 (AMD) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). 2011, c. 325, §§1-5 (AMD). 2013, c. 306, §§1, 2 (AMD).



17 §1837. Raffles

1. Raffles with prizes of $10,000 or less. Notwithstanding section 1832, subsection 1, a license to conduct or operate a raffle in which the holder of the winning chance does not receive something of value worth more than $10,000 is not required of the following:

A. Any agricultural society or any bona fide nonprofit organization that is either charitable, educational, political, civic, recreational, fraternal, patriotic or religious or any auxiliary of such an organization; [2009, c. 487, Pt. A, §2 (NEW).]

B. Any volunteer police force, fire department or ambulance corps; [2009, c. 487, Pt. A, §2 (NEW).]

C. Any class or organization of an elementary, secondary or postsecondary educational institution operated or accredited by the State; or [2009, c. 487, Pt. A, §2 (NEW).]

D. Any state agency that conducts or operates a raffle for a donated item to benefit fish and wildlife conservation projects. [2009, c. 487, Pt. A, §2 (NEW).]

Any exempt organization, department or class or combination listed in paragraph A, B, C or D may sponsor, operate and conduct a raffle without a license only for the exclusive benefit of that organization, department or class or combination, and that raffle may be conducted only by duly authorized members of the sponsoring organization, department or class or combination.

A state agency may not conduct or operate more than 2 raffles per year pursuant to paragraph D.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Special raffles; prizes more than $10,000 but not more than $75,000. The following provisions apply to special raffles licensed under this subsection.

A. The Chief of the State Police may issue one special raffle license per year to any organization, department or class eligible to hold a raffle under subsection 1. The special raffle license entitles the licensee to hold one raffle in which the holder of a winning chance receives something of value worth more than $10,000 but not more than $75,000. A raffle licensed under this paragraph may be structured as a progressive raffle that is divided into a maximum of 12 multiple drawings with previous entries rolled into subsequent drawing pots and with the final drawing to be held within 12 months of the first. Drawings must be used to randomly select a smaller group to be eligible for the final prize to be awarded after the final drawing. Section 1835, subsection 1 does not apply to raffles licensed under this section. [2009, c. 487, Pt. A, §2 (NEW).]

B. The Chief of the State Police may not issue a license under this subsection to hold a raffle in which the holder of a winning chance receives a cash prize worth more than $10,000. [2009, c. 487, Pt. A, §2 (NEW).]

C. All tickets sold pursuant to a special raffle license must be purchased from a licensed distributor or licensed printer. Tickets must be sequentially numbered and have printed on their faces the following information: the name of the special raffle licensee; a description of the prize or prizes; the price of the ticket; and the date, time and place of the drawing. Any organization, department or class listed in subsection 1 that conducts a raffle under this section shall retain all unsold raffle tickets for 6 months after the raffle drawing and make those tickets available for inspection at the request of the Chief of the State Police. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Charitable organizations; livestock raffling. A license is required before a charitable organization may raffle livestock for fund-raising purposes under Title 7, section 3972, subsection 4. The Commissioner of Agriculture, Conservation and Forestry or the commissioner's designee shall make forms available for charitable organizations to apply for licenses for one-year or 3-year periods. If the commissioner or the commissioner's designee is satisfied that the charitable organization has not violated or will not violate the restrictions of Title 7, section 3972, a license must be issued.

[ 2009, c. 487, Pt. A, §2 (NEW); 2011, c. 657, Pt. W, §6 (REV) .]

4. Raffle tickets sold by volunteers. Notwithstanding section 1835, subsection 2, tickets for raffles licensed in accordance with this section may be sold by persons other than members of the licensed organization as long as the persons selling the tickets are uncompensated volunteers for the organization and the names of the volunteers who sell the tickets are provided to the Chief of the State Police within 10 days of issuance of the raffle license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW). 2011, c. 657, Pt. W, §6 (REV).



17 §1838. Revenue and expenses

1. Compensation. Those who conduct games of chance may not be paid for such services except according to this subsection.

A. An organization including a fair licensed to operate beano, bingo or lucky seven games may use up to 20% of the gross revenue to compensate those who conduct the games. [2009, c. 487, Pt. A, §2 (NEW).]

B. Each person who conducts a game of chance licensed to an agricultural society may be paid at a rate that does not exceed 3 times the State's minimum wage as established in Title 26, section 664, subsection 1, unless the game is one for which the limit in paragraph A applies. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Exception. Notwithstanding subsection 1, a licensee may use the proceeds of a game of chance to:

A. Defray the expenses or part of the expenses that further the purpose for which the organization is formed, except that the proceeds may not be:

(1) Used to purchase alcohol or to defray the cost of activities where alcohol is served; or

(2) Paid directly to organization members except as specifically allowed in this section; and [2009, c. 487, Pt. A, §2 (NEW).]

B. Defray the expenses or part of the expenses of a member, auxiliary member, officer or employee of the organization for a serious illness, injury or casualty loss if the licensee makes an application pursuant to this section and the application is approved by the licensing division within the Bureau of State Police. An application must be made in the form and contain the information the licensing division requires.

(1) In the case of serious illness or injury, the licensing division may require certification by a licensed physician in support of the application.

(2) In the case of a casualty loss, the licensing division may require statements or reports from a law enforcement agency, rescue or other emergency services personnel or an insurance agency to support the application.

(3) The licensing division may deny an application if it appears that the person who would receive the proceeds has adequate means of financial support, including, but not limited to, insurance or workers' compensation benefits. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Rules. The Chief of the State Police shall adopt routine technical rules in accordance with Title 5, chapter 375 to carry out this section.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Posting. An organization licensed to conduct a game of chance pursuant to section 1832 shall post in a conspicuous place in the room or hall where games of chance are conducted a sign that states the net revenue earned from the operation of the game in dollars and cents, the amount of charitable donations from that net revenue in dollars and cents, what percentage in dollars and cents of the net revenue that amount represents in donations to nonprofit activities and what percentage of the net revenue was distributed from licensed games for the previous calendar year and has been distributed in the current calendar year. For the purposes of this subsection, "calendar year" means January to December.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1839. Licensee records and reports

1. Records required. Each licensee shall keep a record of all financial transactions involving games of chance operated under each license granted to the licensee. The treasurer of the licensee or another officer designated by the treasurer is responsible for maintaining those records. The records must include an exact account of all gross revenue from the games, an itemization of all allowable expenses, including, but not limited to, the cost of prizes, printing, licenses and administration, and the disposition of all proceeds, including, but not limited to, all gifts, grants and payments to any person, firm, corporation, association or organization for any purpose whatsoever. All financial records involving games of chance must be separate and distinguishable from other records of the organization. Revenue from more than one game of chance may be entered into one account.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Records required for licensee employing tokens. If a licensee employs tokens to account for revenue from games of chance and if the licensee maintains direct control over the sale and redemption of the tokens and keeps accurate records of all tokens used, then the chief may by rule alter or reduce the record-keeping requirements of subsection 1 to the extent that a licensee's use of tokens renders those records unnecessary for adequate control of the licensee's games.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Disposition of funds reports. Within 10 business days after the last day of any period during which a licensed game of chance is conducted with other than an annual license or within 10 business days after the end of each calendar month during which a licensed game of chance is conducted with an annual license, the licensee shall file with the Chief of the State Police a disposition of funds form prescribed and furnished by the Chief of the State Police, detailing for the period the total receipts and expenditures of the game and the disposition of funds. Every statement must be made under oath by an officer of the licensee or by the member in charge of the conduct of the game.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Disposition of funds reports from licensee using tokens. If tokens are employed to account for revenue from games of chance, then the licensee shall report the number of tokens sold, the number redeemed and the disposition of funds from the proceeds of sale in addition to such other information as the chief may require under subsection 3.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Records maintained for 3 years. Every licensee that has conducted a game of chance shall maintain and keep for a period of 3 years reports as may be necessary to substantiate the records and reports required by this section or by the rules adopted under this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Location. All records maintained by a licensee pursuant to this section and pursuant to the rules adopted under this chapter must be kept and maintained on the premises where the game of chance has been conducted or at the primary business office of the licensee, which must be designated by the licensee in the license application. These records must be open to inspection by the Chief of the State Police or the chief's representative, and a licensee may not refuse the Chief of the State Police or the chief's representative permission to inspect or audit the records. Refusal to permit inspection or audit of the records does not constitute a crime under this chapter but constitutes grounds for revocation of license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1840. Distributors and printers; records and reports

1. Printers licensed. A printer in the State may not print materials to be used in the conduct of a licensed game of chance unless licensed by the Chief of the State Police. A printer licensed under this section may act as a distributor without having to be licensed as a distributor as long as neither the printer nor anyone on the printer's behalf acts as a seller for services connected with a game of chance outside of the confines of the printer's premises described in that printer's license. If that printer or someone else acts as a seller for the printer's services in connection with a game of chance outside of the premises described on that printer's license, either that printer or any person or persons acting on that printer's behalf must be licensed as a distributor under subsection 2.

The applicant for a printer's license, or, if the applicant is a firm, corporation, association or other organization, its resident manager, superintendent or official representative shall file an application with the Chief of the State Police on a form provided by the Chief of the State Police. The Chief of the State Police shall furnish to each applicant a current copy of this chapter and the rules adopted under section 1843 and to each licensee a copy of any changes or additions to this chapter and the rules adopted under section 1843.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Distributors licensed. A distributor may not sell, lease, market or otherwise distribute gambling apparatus or implements unless licensed by the Chief of the State Police, except that a license is not required for the sale, marketing or distribution of raffle tickets when the holder of the winning chance receives something of value worth less than $10,000.

A nonresident manufacturer or distributor of gambling apparatus or implements doing business in the State must have an agent in this State who is licensed as a distributor. A distributor may not sell, market or otherwise distribute gambling apparatus or implements to a person or organization, except to persons or organizations licensed to operate or conduct games of chance under section 1832, licensed to conduct a special raffle under section 1837, subsection 2 or eligible to conduct a raffle pursuant to section 1837, subsection 1. A distributor may not lease or loan or otherwise distribute free of charge any gambling apparatus or implements to an organization eligible to operate a game of chance, except that a distributor may lease gambling apparatus or implements to an agricultural society licensed to operate games of chance on the grounds of the agricultural society and during the annual fair of the agricultural society as long as the distributor does not charge the agricultural society an amount in excess of 50% of the gross revenue from any licensed game of chance.

A licensee shall acquire gambling apparatus and implements from a distributor licensed under this section, unless the gambling apparatus or implements are printed, manufactured or constructed by the licensed organization. At no time may any licensee print, manufacture or construct any gambling apparatus or implements for distribution to any other licensee. The applicant for a distributor's license, or, if the applicant is a firm, corporation, association or other organization, its resident manager, superintendent or official representative shall file an application with the Chief of the State Police on a form provided by the Chief of the State Police. The Chief of the State Police shall furnish to each applicant a current copy of this chapter and the rules adopted under section 1843 and to each licensee a copy of any changes or additions to this chapter and the rules adopted under section 1843.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Sales agreements. A distributor shall forward to the Chief of the State Police, prior to delivery of any gambling machine to the purchaser, a copy of all sales agreements, sales contracts or any other agreements involving the sale of any gambling machine. The terms of the sales contract must include, but are not limited to, the name of seller, name of purchaser, address of seller, address of purchaser, description of the gambling machine including serial number and model name and number, total sale price, any arrangement or terms for payments and the date of final payment.

Any change, modification or alteration of these agreements must be reported to the Chief of the State Police by the purchaser within 6 days of the change, modification or alteration.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Service agreements. With the sale of any gambling machine involving a service agreement, the distributor shall forward to the Chief of the State Police a copy of the agreement prior to delivery of the machine. The terms of the service agreements must include, but are not limited to, the name of seller, name of purchaser, address of seller, address of purchaser, description of machine to be serviced including serial number and model name and number and all prices and payments for that service.

Any change, modification or alteration of the agreement must be reported to the Chief of the State Police by the purchaser within 6 days of the change, modification or alteration.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Agricultural societies; lease agreements. When a gambling apparatus or implement is leased as provided in subsection 2 to an agricultural society, the distributor shall forward to the Chief of the State Police a copy of the lease agreement prior to delivery of the gambling apparatus or implement. The terms of the lease must include, but are not limited to, the name of the lessor; address of the lessor; name of the lessee; address of the lessee; description of the gambling apparatus or implement; serial number, model name or number of the gambling apparatus or implement; and all prices and payments for the lease. Each lease must be for a specific period of time no longer than the duration of the annual fair of that lessee, and each gambling apparatus must have its own separate lease. Gambling apparatus or implements leased under this section:

A. May be operated only for the exclusive benefit of the agricultural society, except that the agricultural society may pay a distributor up to 50% of gross gaming revenue in accordance with subsection 2; and [2009, c. 487, Pt. A, §2 (NEW).]

B. Must bear the name and address of the distributor. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Reports. At the end of each calendar month, a distributor or printer shall file with the Chief of the State Police a report indicating:

A. The names and addresses of all persons or organizations to which the distributor or printer has distributed equipment and the dates of the distribution; [2009, c. 487, Pt. A, §2 (NEW).]

B. A description of the equipment distributed, including serial number and model name and number; and [2009, c. 487, Pt. A, §2 (NEW).]

C. The quantities of any equipment distributed. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. Retention and inspection of records. A distributor or printer shall maintain and keep for a period of 3 years, on the premises of the distributor or printer, any records that may be necessary to substantiate the reports required by this section or by the rules adopted under this chapter. The records must be open to inspection, and a licensee may not refuse the Chief of the State Police or the chief's representative permission to inspect or audit the records. Refusal to permit inspection or audit of the records does not constitute a crime under this chapter but constitutes grounds for revocation of license.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

8. Reports generally. The Chief of the State Police shall require from any licensed printer or distributor, or from any organization authorized to operate a game of chance, whatever reports determined necessary by the chief for the purpose of the administration and enforcement of this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1841. Prohibited acts

1. Schemes prohibited. A license may not be issued under this chapter for the conduct or operation of a machine, a slot machine, roulette or games commonly known as policy or numbers, except that a license may be issued for an electronic video machine. An electronic video machine that constitutes a game of chance is fully governed by this chapter.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Prohibited games. The following games are prohibited:

A. A game that uses objects that are constructed, designed or altered to be other than what they appear to be and to respond in a way other than that in which the average player would assume that they would respond, unless that construction, design or alteration is permitted in the rules governing that game and the construction, design or alteration meets the requirements of those rules; [2009, c. 487, Pt. A, §2 (NEW).]

B. A game in which the operator either partially or entirely controls the outcome of the game by the operator's manner of operating or conducting the game; [2009, c. 487, Pt. A, §2 (NEW).]

C. A game in which the outcome depends upon the word of the operator against the word of the player; and [2009, c. 487, Pt. A, §2 (NEW).]

D. A game of skill that includes any mechanical or physical device that directly or indirectly impedes, impairs or thwarts the skill of the player. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Glass prohibited. The use of glass is prohibited in games of skill pursuant to Title 32, section 1873.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1842. Investigations and actions on licenses; evidence

1. Investigation. The Chief of the State Police shall investigate or cause to be investigated all complaints made to the chief and all violations of this chapter or the rules adopted pursuant to section 1843.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Refusal to issue, modify or renew; modification; suspension; revocation. Each of the following is grounds for an action to refuse to issue, modify or renew or to modify, suspend or revoke the license of a distributor or printer licensed under this chapter:

A. The distributor or printer or its resident manager, superintendent or official representative made or caused to be made a false statement of material fact in obtaining a license under this chapter or in connection with service rendered within the scope of the license issued; [2009, c. 487, Pt. A, §2 (NEW).]

B. The distributor or printer or its resident manager, superintendent or official representative violated any provision of this chapter or any rule adopted by the Chief of the State Police under section 1843.

(1) Except as provided in subparagraph (2), the Chief of the State Police shall give written notice of any violation to the distributor or printer who then has 14 days to comply. Failure to comply within the 14-day period is grounds for an action under this section.

(2) If a distributor or printer violates section 1840, subsection 1 or 2, the Chief of the State Police is not required to give the notice or allow the compliance period provided in subparagraph (1); or [2009, c. 487, Pt. A, §2 (NEW).]

C. The distributor or printer or its resident manager, superintendent or official representative has been:

(1) Convicted of a crime under this chapter or Title 17-A, chapter 39; or

(2) Convicted within the prior 10 years of any crime for which imprisonment for more than one year may be imposed. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Chief of the State Police. The Chief of the State Police may:

A. Investigate all aspects of this chapter including the direct and indirect ownership or control of any licenses; [2009, c. 487, Pt. A, §2 (NEW).]

B. Suspend, revoke or refuse to issue a license, after notice and the opportunity for a hearing, if the applicant, applicant's agent or employee, licensee or licensee's agent or employee violates a provision of this chapter or Title 17-A, chapter 39 or fails to meet the statutory requirements for licensure pursuant to this chapter; [2009, c. 487, Pt. A, §2 (NEW).]

C. Immediately suspend or revoke a license if there is probable cause to believe that the licensee or the licensee's agent or employee violated section 1832, subsection 8, paragraph C; section 1841, subsection 2; or a provision of Title 17-A, chapter 39; [2009, c. 487, Pt. A, §2 (NEW).]

D. Issue a subpoena in the name of the State Police in accordance with Title 5, section 9060, except that this authority applies to any stage of an investigation under this chapter and is not limited to an adjudicatory hearing. This authority may not be used in the absence of reasonable cause to believe a violation has occurred. If a witness refuses to obey a subpoena or to give any evidence relevant to proper inquiry by the chief, the Attorney General may petition the Superior Court in the county where the refusal occurred to find the witness in contempt. The Attorney General shall cause to be served on that witness an order requiring the witness to appear before the Superior Court to show cause why the witness should not be adjudged in contempt. The court shall, in a summary manner, hear the evidence and, if it is such as to warrant the court in doing so, punish that witness in the same manner and to the same extent as for contempt committed before the Superior Court or with reference to the process of the Superior Court; and [2009, c. 487, Pt. A, §2 (NEW).]

E. Require such evidence as the chief determines necessary to satisfy the chief that an applicant or organization licensed to conduct games of chance conforms to the restrictions and other provisions of this chapter. Charters, organizational papers, bylaws or other such written orders of founding that outline or otherwise explain the purpose for which an organization was founded, must, upon request, be forwarded to the Chief of the State Police. The Chief of the State Police may require of any licensee or of any person operating, conducting or assisting in the operation of a licensed game of chance evidence as the chief may determine necessary to satisfy the chief that the person is a duly authorized member of the licensee or a person employed by the licensee as a bartender as required by section 1835, subsection 2. Upon request, this evidence must be forwarded to the Chief of the State Police. The Chief of the State Police may require such evidence as the chief may determine necessary regarding the conduct of games of chance by a licensee to determine compliance with this chapter. [2009, c. 487, Pt. A, §2 (NEW).]

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Licensing actions after notice and opportunity for hearing. The Chief of the State Police shall notify the applicant or licensee in writing, before a license is denied, suspended or revoked pursuant to subsection 3, paragraph B, of the intended denial or commencement date of the suspension or revocation, which may not be made any sooner than 96 hours after the licensee's receipt of the notice, of the duration of the suspension or revocation and of the right to a hearing pursuant to this subsection. The applicant or licensee has the right to request a hearing before the Commissioner of Public Safety or the commissioner's designee. Upon the applicant's or licensee's request for a hearing, the Commissioner of Public Safety shall provide a hearing. The hearing must comply with the Maine Administrative Procedure Act. The purpose of the hearing is to determine whether a preponderance of the evidence establishes that the applicant, applicant's agent or employee or the licensee or licensee's agent or employee violated a provision of this chapter or Title 17-A, chapter 39. A request for a hearing may not be made any later than 10 days after the applicant or licensee is notified of the proposed denial, suspension or revocation. The suspension or revocation must be stayed pending the hearing; the hearing may not be held any later than 30 days after the date the commissioner receives the request unless otherwise agreed by the parties or continued upon request of a party for cause shown.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Immediate suspension or revocation. A licensee whose license is immediately suspended or revoked by the Chief of the State Police pursuant to subsection 3, paragraph C must be notified in writing of the duration of the suspension or revocation and the licensee's right to request a hearing before the Commissioner of Public Safety or the commissioner's designee. Upon the licensee's request for a hearing, the Commissioner of Public Safety shall provide a hearing. The hearing must comply with the Maine Administrative Procedure Act. The purpose of the hearing is to determine whether a preponderance of the evidence establishes that the licensee or the licensee's agent or employee violated section 1832, subsection 8, paragraph C; section 1841, subsection 2; or a provision of Title 17-A, chapter 39. A request for a hearing may not be made any later than 48 hours after the licensee is notified of the suspension or revocation. A hearing may not be held any later than 10 days after the date the commissioner receives the request.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Access to premises. A person, firm, corporation, association or organization making application to the Chief of the State Police to conduct or operate a game of chance or any such person, firm, corporation, association or organization authorized under this chapter to conduct or operate a game of chance shall permit inspection of any equipment, prizes, records or items and materials used or to be used in the conduct or operation of a game of chance by the Chief of the State Police or the chief's authorized representative.

A firm, corporation, association or organization licensed to conduct or operate a game of chance shall permit at any time the Department of Public Safety or the city or town fire inspectors of the municipality in which the licensed game is being conducted to enter and inspect the licensed premises.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1843. Rules

The Chief of the State Police may adopt routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A necessary for the administration and enforcement of this chapter and for the licensing, conduct and operation of games of chance. The Chief of the State Police may regulate, supervise and exercise general control over the operation of such games. In establishing such rules, the Chief of the State Police must, in addition to the standards set forth in other provisions of this chapter, set forth conduct, conditions and activity considered undesirable, including: [2009, c. 487, Pt. A, §2 (NEW).]

1. Fraud. The practice of any fraud or deception upon a participant in a game of chance;

[ 2009, c. 487, Pt. A, §2 (NEW) .]

2. Unsafe premises. The conduct of a game of chance in or at premises that may be unsafe due to fire hazard or other such conditions;

[ 2009, c. 487, Pt. A, §2 (NEW) .]

3. Advertising and solicitation. Advertising that is obscene or solicitation on a public way of persons to participate in a game of chance;

[ 2009, c. 487, Pt. A, §2 (NEW) .]

4. Organized crime. Infiltration of organized crime into the operation of games of chance or into the printing or distributing of gambling materials;

[ 2009, c. 487, Pt. A, §2 (NEW) .]

5. Disorderly persons. Presence of disorderly persons in a location where a game of chance is being conducted;

[ 2009, c. 487, Pt. A, §2 (NEW) .]

6. Leasing of equipment. Leasing of equipment by a licensee used in the operation of games of chance not in accordance with this chapter; and

[ 2009, c. 487, Pt. A, §2 (NEW) .]

7. Bona fide nonprofit organization. The establishment of organizations that exist primarily to operate games of chance and do not have a bona fide nonprofit charitable, educational, political, civic, recreational, fraternal, patriotic, religious or public safety purpose.

[ 2009, c. 487, Pt. A, §2 (NEW) .]

The Chief of the State Police shall provide a mechanism for individuals and businesses to request a determination from the State Police as to whether a particular game, contest, scheme or device qualifies as a game of chance or a game of skill. [2009, c. 487, Pt. A, §2 (NEW).]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1844. Violations

A person who violates this chapter or rules adopted in accordance with this chapter commits a Class D crime. [2009, c. 487, Pt. A, §2 (NEW).]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1845. Administration expenses

The expenses of administering this chapter must be paid out of the fees received in accordance with this chapter. [2009, c. 487, Pt. A, §2 (NEW).]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).



17 §1846. Vending machines

Nothing in this chapter applies to vending machines the primary purpose of which is to dispense beverages, candy, fruit or other food items when a coin or bills are inserted into the machine. [2009, c. 487, Pt. A, §2 (NEW).]

SECTION HISTORY

2009, c. 487, Pt. A, §2 (NEW).






Chapter 63: INCEST

17 §1851. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §9 (RP).






Chapter 65: INDECENT EXPOSURE

17 §1901. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 283, (AMD). 1975, c. 499, §9 (RP).






Chapter 67: INDECENT LIBERTIES

17 §1951. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §21 (AMD). 1975, c. 499, §10 (RP).



17 §1952. Firearm (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §11 (NEW). 1975, c. 740, §7 (RP).






Chapter 69: INTOXICATION

17 §2001. Public intoxication and disturbance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 460, §§1,2 (AMD). 1973, c. 582, §3 (RP).



17 §2002. Responsibility for injuries by drunken persons (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 435, §§1,4 (AMD). 1985, c. 723, §1 (RP).



17 §2003. Drinking in unlicensed places (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 418, §1 (RP).



17 §2003-A. Definitions

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Authorized person" means a person having a relationship to the premises, which is unique and not shared by the general public. With respect to property owned by another, it includes a tenant, custodian or night watchman. With respect to publicly-owned property, it includes police officers and other public employees charged with the responsibility of maintaining or protecting public property. [1981, c. 418, §2 (NEW).]

B. "Liquor" means and includes any alcoholic, spirituous vinous, fermented or other alcoholic beverage, or combination of liquors and mixed liquors, intended for human consumption, which contains more than 1/2 of 1% of alcohol by volume. [1981, c. 418, §2 (NEW).]

C. "Open container" means not having a cap, stopper or other cover in place. [1981, c. 418, §2 (NEW).]

D. "Public place" means:

(1) A place owned or operated by a governmental entity to which the public at large or a substantial group has access, including but not limited to:

(a) Public ways as defined in Title 17-A, section 505;

(b) Schools, government-owned custodial facilities;

(c) The lobbies, hallways, lavatories, toilets and basement portions of apartment houses, hotels, public buildings and transportation terminals; and

(d) Public beaches; and

(2) Private ways and parking areas, physically adjacent to public ways and designed primarily for vehicular traffic. [1987, c. 59, (AMD).]

[ 1987, c. 59, (AMD) .]

2. Crime. A person is guilty of public drinking if the person drinks liquor in any public place within 200 feet of a notice posted conspicuously in the public place by the owner or authorized person that forbids drinking in the public place or after being forbidden to do so personally by a law enforcement officer, unless the person has been given permission to do so by the owner or authorized person.

[ 2001, c. 139, §1 (RPR) .]

3. Evidence. The possession of an open container of liquor in a public place is prima facie evidence of a violation of this section.

[ 1981, c. 418, §2 (NEW) .]

4. Violation. Violation of this section is a Class E crime.

[ 1985, c. 737, Pt. A, §39 (NEW) .]

SECTION HISTORY

1981, c. 418, §2 (NEW). 1985, c. 474, (AMD). 1985, c. 737, §A39 (AMD). 1987, c. 59, (AMD). 1991, c. 157, (AMD). 2001, c. 139, §1 (AMD).



17 §2004. Forms

The forms set forth in this section, with such changes as adapt them for use in municipalities, are sufficient in law for all cases arising under the provisions to which they purport to be adapted; and the costs to be taxed and allowed for a libel shall be 50¢; for entering the same, 30¢; for trying the same, $1; for a monition, 50¢; for posting notices and return, $1; for order to restore or deliver, 25¢; for executing the order, 50¢.

Form of Complaint for Single Sale

STATE OF MAINE

A. B., of ........, in said county, on the ....... day of ...., in the year of our Lord one thousand nine hundred ........, in behalf of said State, on oath ....... complains, that ........, of ........., in said county, on the ......... day of ...., 19..., at said ........, in said county of ........, did then and there sell a quantity of intoxicating liquors, to wit: one ......... of intoxicating liquor to one ........," (or if the individual is unknown, "to some person to said complainant unknown,") "against the peace of said State, and contrary to the form of the statute in such case made and provided.

On the .......... day of ....., 19...., said ......... makes oath, that the above complaint, by ........subscribed, is true.

[1987, c. 736, §29 (AMD).]

Form of Warrant upon Complaint for Single Sale

STATE OF MAINE

"........., ss. -- To the sheriff of our said county of .........., or either of his deputies, or either of the constables of the town of ..........., or of either of the towns in said county. Greeting.

[L. S.] Whereas, A. B., of ............, on the ........... day of ...., in the year of our Lord one thousand nine hundred ........., in behalf of said State, on oath .................. complained to me, the subscriber, one of the ...................... Judges of the District Court Clerks .................................., that ............ .........., Justices of the Peace .............. of ............, in said county, on the .......... day of ...., 19...., at said .........., in said county of ..........., did sell a quantity of intoxicating liquors, to wit: one ......... of intoxicating liquor to one .........., against the peace of said State and contrary to the form of the statute in such case made and provided.

Therefore, in the name of the State of Maine, you are commanded forthwith to apprehend said ..........., if he may be found in your precinct, and bring him before said court, the subscriber, to answer to said State upon the complaint aforesaid.

Witness, my hand and seal at ......... aforesaid, this ........ day of ...., in the year of our Lord nineteen hundred ......

[1987, c. 736, §30 (AMD).]

Form of Complaint in Case of Seizure

STATE OF MAINE

A. B., of .........., in said county, competent to be a witness in civil actions, on the ............ day of ...., in the year nineteen hundred ............, in behalf of said State, on oath complains, that he believes, that on the ............ day of ....., 19.... at said ..........., intoxicating liquors were, and still are kept and deposited by ......... of .........., in said county, in ........" (here describe with precision the place to be searched,) "and that said liquors then and there were, and now are intended by said .............. for sale in violation of law, against the peace of the State and contrary to the form of the statute in such case made and provided.

I therefore pray, that due process be issued to search the premises hereinbefore mentioned, where said liquors are believed to be deposited, and if there found, that said liquors and vessels be seized and safely kept until final action and decision be had thereon, and that said .... be forthwith apprehended and held to answer to said complaint, and to do and receive such sentence as may be awarded against him.

........., ss. -- On the ............ day of ...., 19...., said A. B. made oath that the above complaint by him signed is true.

[1987, c. 736, §31 (AMD).]

Form of Warrant in Case of Seizure

STATE OF MAINE

".........., ss. ........ To the sheriff of our several counties or any of their deputies, or any of the constables or police officers of any municipality in said State or any State Police officer.

[L. S.] Whereas A. B., of .........., in said county, competent to be a witness in civil actions, on the ........... day of ....., in the year nineteen hundred .........., in behalf of said State, on oath complained to the subscriber, an officer of the District Court, that he believes, that on the ........... day of ...., 19...., at said .........., intoxicating liquors were and still are deposited and kept by ........., of ..........., in said county, in ..........." (here follows a precise description of the place to be searched,) "and that said .......... then and there intended and now intends that the same shall be sold, in violation of law as fully appears by the complaint hereunto annexed, and prayed that due process be issued to search the premises hereinbefore mentioned, where said liquors are believed to be deposited, and, if there found, that said liquors and vessels be seized and safely kept until final action and decision be had thereon, and that said .......... be apprehended and held to answer to said complaint, and to do and receive such sentence as may be awarded against him: --

You are therefore required in the name of the State, to enter the ............ before named, and therein to search for said liquors, and, if there found, to seize and safely keep the same, with the vessels in which they are contained, until final action and decision is had on the same; and to apprehend said ............ forthwith, if he may be found in your precinct, and bring him before said court, and to do and receive such sentence as may be awarded against him.

Witness, ........., at ........... aforesaid, this ......... day of ...., in the year of our Lord nineteen hundred .........

[1978, c. 736, §32 (AMD).]

Form of Libel

STATE OF MAINE

The libel of C.D., of ..........., shows that he had, by lawful seizure, seized certain intoxicating liquors and the vessels in which the same were contained, described as follows: .........." (here follows a description of the liquors.) "because the same were kept and deposited at ............." (describing the place) "in the said county of .........., and were intended for sale, in violation of law. Wherefore he prays for a decree of forfeiture of said liquors and vessels, according to the provisions of law in such case made and provided.

Dated at .........., in said county, this ........ day of ......, in the year of our Lord nineteen hundred ........

[1987, c. 736, §33 (AMD).]

Form of Monition and Notice

STATE OF MAINE

"County of ..............., ss.

[L. S.] To all persons interested in ........." (here insert the description of the liquors, as in the libel).

"The libel of C. D., hereunto annexed, this day filed in said District Court shows that he has seized said liquors and vessels because" (insert as in the libel), "and prays for a decree of forfeiture of the same according to the provisions of law in such case made and provided.

You are, therefore, hereby notified thereof, that you may appear before this court on the ......... day of ....., 19...., and then and there show cause why said liquors and the vessels in which they are contained should not be declared forfeited.

Given under my hand and seal at ............, on the ........ day of ...., in the year of our Lord nineteen hundred ........

[1987, c. 736, §34 (AMD).]

Form of Complaint in Case of Seizure of Automobile

STATE OF MAINE

A. B., of ............, in the said county, competent to be a witness in civil actions, on the ......... day of ......, A. D., 19.., in behalf of said State, on oath complains, that he believes that on the .......... day of .... in said year, at said .........., in said county, a certain automobile, hereinafter described, was knowingly used for the illegal transportation of intoxicating liquors and intoxicating liquors were kept and deposited by persons unknown .......... of ............ in said automobile, situated on ......... street, in said .........., in said county, near number ............ on said street in said ............, and occupied by said persons unknown ..........., said persons unknown .......... not being then and there authorized by law to transport liquors within said State, and that the said liquors were then and there knowingly being transported within said State, in violation of law, against the peace of said State, and contrary to the form of the statute in such case made and provided; and that the said liquors were then and there intended by said persons unknown .......... for sale in violation of law, against the peace of said State and contrary to the form of the statute in such case made and provided.

And the said ........ on oath further complains that he, the said ......... at said ......... on the ........... day of ...., A. D., 19...., being then and there an officer, to wit, a deputy sheriff, within and for said county, duly qualified and authorized by law to seize automobiles used for the illegal transportation of intoxicating liquors and intoxicating liquors kept and deposited for unlawful sale and the vessels containing them, by virtue of a warrant therefor issued in conformity with the provisions of the law, did find upon the above described premises, one ..........., bearing engine number .........., and the 19 .... license number plates numbered .............., which said automobile then and there contained ........, which said automobile was not then and there a common carrier, and which said automobile was not then and there engaged in the business of a common carrier; and which said automobile was then and there in the possession, care and control of the said ............ and which said automobile was then and there knowingly used by the said ............ for the illegal transportation of intoxicating liquors from place to place in said ............ with intent that the said intoxicating liquors should be sold in violation of law; and which intoxicating liquors as aforesaid, and the vessels containing the same, were then and there kept, deposited and intended for unlawful sale as aforesaid, and said automobile was then and there being used for the illegal transportation of said liquors as aforesaid, within said State by the said persons unknown, and did then and there by virtue of this authority as a deputy sheriff as aforesaid, seize the above described automobile, intoxicating liquors and the vessels containing the same, to be kept in some safe place for a reasonable time, and hath since kept and does still keep said automobile, liquors and vessels to procure a warrant to seize the same.

He therefore prays, that due process be issued to seize said automobile, liquors and vessels, and them safely keep until final action and decision be had thereon, and that said persons unknown ......... be forthwith apprehended and held to answer to said complaint, and to do and receive such sentence as may be awarded against them

On the ......... day of ...., the said ........... makes oath that the above complaint by him signed is true.

[1987, c. 736, §35 (AMD).]

Form of Warrant in Case of Seizure of Automobile

STATE OF MAINE

".........., ss. -- To the sheriff of our county of .........., or either of his deputies, or either of the constables or police officers of any city or town within said county:

[L. S.]

In the name of said State you are commanded to seize the automobile, liquors and vessels containing the same, named in the foregoing complaint of the said .......... and now in his custody as set forth in said complaint, which is expressly referred to as a part of this warrant, and safely keep the same, until final action and decision be had thereon, and to apprehend the said persons unknown .......... forthwith, if they .......... may be found in your precinct, and them .......... bring before said court, holden at the District Court in said .........., to answer to said complaint, and to do and receive such sentence as may be awarded against them.

Witness, .........., .......... esquire, our said Judge at .........., aforesaid, this .......... day of ...., A. D., 19....

Form of Libel for Automobile

STATE OF MAINE

".........., ss. -- To the Judge of the District Court:

The libel of .......... shows that he has by virtue of a warrant duly issued by the Judge of the District Court, seized on the .......... day of ...., A. D., 19...., a certain automobile, intoxicating liquors and the vessels in which the same were contained, described as follows:

One .......... bearing engine number .......... and the 19.... license number plates numbered .........., which said automobile then and there contained .........., which said automobile was not then and there a common carrier, and which said automobile was not then and there engaged in the business of a common carrier; and which said automobile was then and there in the possession, care and control of the said .........., and which said automobile was then and there knowingly used by the said .......... for the illegal transportation of intoxicating liquors from place to place in said .........., and because the same were then and there kept and deposited on the .......... day of ...., A. D., 19...., on .......... street, in said .........., in said county, near number .......... on said street, in said .........., and because said automobile was being knowingly used for the illegal transportation of said liquors, within the State in violation of law. Wherefore he prays for a decree of forfeiture of said automobile, liquors and vessels, according to the provisions of law in such case made and provided.

Dated at .........., in said county, the .......... day of ...., A. D. 19....

Form of Monition and Notice Case of Automobile

STATE OF MAINE

".........., ss.

[L. S.] To all persons interested in the automobile, liquors and vessels described in the foregoing libel:

The libel of .......... hereunto annexed, this day filed with the District Court, shows that he has seized said automobile, liquors and vessels because the same were used, kept and deposited as set forth in said libel, and said automobile was then and there knowingly used for the illegal transportation of intoxicating liquors, and prays for a decree of forfeiture of the same, according to the provisions of law in such case made and provided.

You are, therefore, hereby notified thereof, that you may appear before said court in said .........., on the .......... day of ...., A. D., 19...., at .... o'clock, A.M. and then and there show cause why said automobile, liquors and vessels in which they are contained should not be declared forfeited.

Witness, .........., .........., Esquire, our said Judge at .......... aforesaid, this .......... day of ...., A. D., 19....

.......... Judge"

SECTION HISTORY

1965, c. 431, §§15,15-A (AMD). 1987, c. 736, §§29-35 (AMD). 1987, c. 736, §sect;29-35 (AMD).



17 §2005. Law enforcement agency responsibilities

1. Definitions. As used in this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Intoxicated" means the state of having a disturbed mental capacity resulting from the introduction of alcohol, drugs or similar substances into the body. [1997, c. 756, §1 (NEW).]

B. "Public intoxication" means the state of being intoxicated in a public place. [1997, c. 756, §1 (NEW).]

C. "Public place" has the same meaning as provided in section 2003-A, subsection 1, paragraph D. [1997, c. 756, §1 (NEW).]

[ 1997, c. 756, §1 (NEW) .]

2. Records. A law enforcement agency shall keep records of all incidents of public intoxication that are reported in that law enforcement agency's jurisdiction.

[ 1997, c. 756, §1 (NEW) .]

3. Reporting. Beginning April 30, 1998 and monthly thereafter, each law enforcement agency shall submit a copy of its records of all known incidents of public intoxication to the Department of Public Safety. These records may not include individuals' names. Beginning June 30, 1998 and quarterly thereafter, the Department of Public Safety shall forward these records to the Department of Health and Human Services. The records must include at least the following information:

A. The number of reported cases of public intoxication; [1997, c. 756, §1 (NEW).]

B. The number of persons who are reported more than one time pursuant to paragraph A; [1997, c. 756, §1 (NEW).]

C. The number of persons voluntarily transported to a state-licensed treatment facility or shelter as a result of reported incidents of public intoxication; [1997, c. 756, §1 (NEW).]

D. The number of persons voluntarily transported to their residence or left with a family member or friend as a result of reported incidents of public intoxication; and [1997, c. 756, §1 (NEW).]

E. The number of intoxicated persons left at the scene of the reported incident or at another public place. [1997, c. 756, §1 (NEW).]

[ 2011, c. 657, Pt. AA, §56 (AMD) .]

SECTION HISTORY

1997, c. 756, §1 (NEW). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2011, c. 657, Pt. AA, §56 (AMD).






Chapter 70: SALVIA DIVINORUM

17 §2011. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2007, c. 120, §1 (NEW).]

1. Minor. "Minor" means a person who has not attained 18 years of age.

[ 2007, c. 120, §1 (NEW) .]

2. Person. "Person" means an individual, corporation, partnership or unincorporated association.

[ 2007, c. 120, §1 (NEW) .]

3. Salvia divinorum. "Salvia divinorum" means the herb Salvia divinorum and includes Salvinorin A and Divinorin A.

[ 2007, c. 120, §1 (NEW) .]

4. Transfer. "Transfer" means to sell, furnish, give, lend, deliver or otherwise provide with or without consideration.

[ 2007, c. 120, §1 (NEW) .]

SECTION HISTORY

2007, c. 120, §1 (NEW).



17 §2012. Unlawful transfer of Salvia divinorum to a minor

1. Violation. A person may not transfer Salvia divinorum to a minor.

[ 2007, c. 120, §1 (NEW) .]

2. Penalty. A person who violates this section commits a civil violation for which a fine of not less than $50 and not more than $1,500, plus court costs, must be adjudged for any one offense. The fine may not be suspended.

[ 2007, c. 120, §1 (NEW) .]

3. Affirmative defense. It is an affirmative defense to prosecution for a violation of subsection 1 that the person transferred Salvia divinorum to a minor in reasonable reliance upon a fraudulent proof of age presented by the minor.

[ 2007, c. 120, §1 (NEW) .]

SECTION HISTORY

2007, c. 120, §1 (NEW).



17 §2013. Unlawful possession or use of Salvia divinorum by a minor

1. Violation. A minor may not:

A. Purchase, possess or use Salvia divinorum; [2007, c. 120, §1 (NEW).]

B. Violate paragraph A after having previously violated this subsection; or [2007, c. 120, §1 (NEW).]

C. Violate paragraph A after having previously violated this subsection 2 or more times. [2007, c. 120, §1 (NEW).]

[ 2007, c. 120, §1 (NEW) .]

2. Penalty. A minor who violates subsection 1 commits a civil violation for which the following penalties apply.

A. For a violation of subsection 1, paragraph A, a fine of not less than $100 and not more than $300 may be imposed. The judge, as an alternative to or in addition to the fine permitted by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

B. For a violation of subsection 1, paragraph B, a fine of not less than $200 and not more than $500 may be imposed. The judge, as an alternative to or in addition to the fine permitted by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

C. For a violation of subsection 1, paragraph C, a fine of $500 must be imposed and that fine may not be suspended. The judge, in addition to the fine required by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

[ 2007, c. 120, §1 (NEW) .]

SECTION HISTORY

2007, c. 120, §1 (NEW).



17 §2014. Use of false identification by minors prohibited

1. Use of false identification by minors prohibited. A minor may not:

A. Offer false identification in an attempt to purchase Salvia divinorum; [2007, c. 120, §1 (NEW).]

B. Violate paragraph A after having previously violated this subsection; or [2007, c. 120, §1 (NEW).]

C. Violate paragraph A after having previously violated this subsection 2 or more times. [2007, c. 120, §1 (NEW).]

[ 2007, c. 120, §1 (NEW) .]

2. Penalty. A minor who violates subsection 1 commits a civil violation for which the following penalties apply.

A. For a violation of subsection 1, paragraph A, a fine of not less than $100 and not more than $300 may be imposed. The judge, as an alternative to or in addition to the fine permitted by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

B. For a violation of subsection 1, paragraph B, a fine of not less than $200 and not more than $500 may be imposed. The judge, as an alternative to or in addition to the fine permitted by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

C. For a violation of subsection 1, paragraph C, a fine of $500 must be imposed and that fine may not be suspended. The judge, in addition to the fine required by this paragraph, may assign the minor to perform specified work for the benefit of the State, a municipality or other public entity or a charitable institution. [2007, c. 120, §1 (NEW).]

[ 2007, c. 120, §1 (NEW) .]

SECTION HISTORY

2007, c. 120, §1 (NEW).






Chapter 71: KIDNAPPING

17 §2051. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 347, §1 (AMD). 1975, c. 499, §11 (RP).



17 §2051-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §12 (NEW). 1975, c. 499, §11 (RP).



17 §2052. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 347, §2 (RP).






Chapter 73: LARCENY AND EMBEZZLEMENT

17 §2101. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 36, (AMD). 1975, c. 499, §11 (RP).



17 §2102. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2103. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 77, (AMD). 1973, c. 641, §2 (AMD). 1975, c. 499, §11 (RP).



17 §2104. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2105. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2106. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2107. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2108. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2109. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2109-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 483, (NEW). 1975, c. 499, §11 (RP).



17 §2110. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2111. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2112. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2113. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 343, (NEW). 1971, c. 258, (AMD). 1975, c. 499, §11 (RP).






Chapter 75: LASCIVIOUS COHABITATION AND LEWDNESS

17 §2151. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).






Chapter 77: LIBEL AND SLANDER

17 §2201. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2202. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2203. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2204. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2205. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2206. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).



17 §2207. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §11 (RP).






Chapter 79: LITTERING AND DUMPING

17 §2251. Dumping litter on highways (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 83, (AMD). 1969, c. 523, (AMD). 1971, c. 405, §2 (RP).



17 §2252. Depositing sawdust in highway

It shall be unlawful for any owner, operator, manager or employee of any mill used in the sawing of lumber to establish, locate or use the same within such proximity to any way of the State as to allow the sawdust therefrom to blow into such highway. Whoever violates this section shall be punished by a fine of not less than $10 nor more than $50 for each offense.



17 §2253. Out-of-state waste matter

As used in this section, "waste matter" means garbage, refuse, solid or liquid waste, ashes, rubbish, industrial and commercial waste, and all other refuse of every description, whether loose, in containers, compacted, baled, bundled or otherwise. [1969, c. 570, (NEW).]

No person, firm, corporation or other legal entity shall deposit, or cause or permit to be deposited, any waste matter in any structure or on any land within the State, which waste matter originated outside the State. [1969, c. 570, (NEW).]

Nothing in this section shall be construed to prohibit the transportation of waste matter into the State for use as a raw material for the production of new commodities which are not waste matter as defined, or for use to produce energy for use or sale. [1975, c. 739, §2 (AMD).]

Whoever shall violate this section shall be punished by a fine of not less than $200 nor more than $2,000 for each violation. Each day that such violation continues or exists shall constitute a separate offense. [1969, c. 570, (NEW).]

The Superior Court, upon complaint of the Attorney General, the municipal officers of any municipality, or any local or state health officer, shall have jurisdiction to restrain or enjoin violations of this section, and to enter decrees requiring the removal from the State of waste matter deposited in violation of this section. In any such civil proceeding, neither an allegation nor proof of unavoidable or substantial and irreparable injury shall be required to obtain a temporary restraining order or injunction, nor shall bond be required of the plaintiff; and the burden of proof shall be on the defendant to show that the waste matter involved originated within the State. [1969, c. 570, (NEW).]

The Legislature finding that waste matter of the nature hereinafter described poses no threat to the environment of this State, the provisions of this section shall not be construed to prohibit persons, firms, corporations and other legal entities now or previously depositing waste matter on property within the State owned on January 1, 1970 by them, which waste matter originates from property owned by them adjacent to the border of the State, from continuing to so deposit waste matter of the same nature as has been so deposited; except that this provision shall not apply to solid waste after December 31, 1971. [1969, c. 570, (NEW).]

SECTION HISTORY

1969, c. 570, (NEW). 1975, c. 739, §2 (AMD).






Chapter 80: LITTER CONTROL

17 §2261. Title

This chapter shall be known and may be cited as the "Maine Litter Control Act." [1971, c. 405, §1 (NEW).]

SECTION HISTORY

1971, c. 405, §1 (NEW).



17 §2262. Purposes

It is declared and recognized that the proliferation and accumulation of litter discarded throughout this State endangers the free utilization and enjoyment of a clean and healthful environment by the people and constitutes a public health hazard; and recognizing that there has been a collective failure on the part of government, business and the public to accept, plan for and accomplish effective litter control, there is enacted the "Maine Litter Control Act." [1971, c. 405, §1 (NEW).]

SECTION HISTORY

1971, c. 405, §1 (NEW).



17 §2263. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 667, Pt. A, §33 (AMD).]

1. "Disposable package" or "container" means any and all packages or containers used for the purpose of containing a product sold or held out for sale for human or animal consumption.

[ 1971, c. 405, §1 (NEW) .]

1-A. Committee.

[ 1989, c. 878, Pt. B, §12 (RP) .]

1-B. Department. "Department" means the Department of Agriculture, Conservation and Forestry.

[ 1975, c. 739, §4 (NEW); 2011, c. 657, Pt. W, §5 (REV) .]

1-C. Commercial purpose. "Commercial purpose" means for the purpose of economic gain.

[ 1989, c. 820, §2 (NEW) .]

1-D. Abandoned ice-fishing shack. "Abandoned ice-fishing shack" means a temporary structure used for ice fishing and left on property not owned by the person owning the structure without permission of the landowner for more than 15 days after the inland waters on which the shack or structure was located are closed to ice fishing.

[ 1993, c. 144, §3 (NEW) .]

2. Litter. "Litter" means all waste materials including, but not limited to, bottles, glass, crockery, cans, scrap metal, junk, paper, garbage, rubbish, offal, except waste parts or remains resulting from the normal field dressing of lawfully harvested wild game or the lawful use of waste parts or remains of wild game as bait, feathers, except feathers from live birds while being transported, abandoned ice-fishing shacks, old automobiles or parts of automobiles or similar refuse, or disposable packages or containers thrown or deposited as prohibited in this chapter, but not including the wastes of the primary processes of mining, logging, sawmilling, farming or manufacturing.

[ 1995, c. 667, Pt. A, §37 (AMD) .]

3. "Litter receptacle" means a container of suitable size which is clearly identified with a sign, symbol or other device as a place where the public may dispose of litter.

[ 1975, c. 739, §5 (AMD) .]

4. Vehicle. "Vehicle" means every vehicle which is self-propelled and designed for carrying persons or property or which is used for the transportation of persons, except motorcycles, farm implements and snowmobiles.

[ 1975, c. 739, §6 (AMD) .]

4-A. Commercial vehicle. "Commercial vehicle" means a vehicle owned or used by a business, corporation, association, partnership, or the sole proprietorship of any entity conducting business for a commercial purpose.

[ 1989, c. 820, §3 (NEW) .]

5. "Person" means any person, firm, partnership, association, corporation or organization of any kind whatsoever.

[ 1971, c. 405, §1 (NEW) .]

6. "Public place" means any area that is used or held out for use by the public whether or not owned or operated by public or private interests.

[ 1971, c. 405, §1 (NEW) .]

7. "Trailer" means any vehicle without motive power, designed for carrying persons or property and for being drawn by a motor vehicle.

[ 1971, c. 405, §1 (NEW) .]

8. "Watercraft" means any type of vessel, boat or craft used or capable of being used as a means of transportation on water.

[ 1971, c. 405, §1 (NEW) .]

SECTION HISTORY

1971, c. 405, §1 (NEW). 1973, c. 194, (AMD). 1973, c. 235, §1 (AMD). 1975, c. 739, §§3-6 (AMD). 1989, c. 820, §§2,3 (AMD). 1989, c. 878, §B12 (AMD). 1993, c. 144, §§3,4 (AMD). 1995, c. 667, §A37 (AMD). 2001, c. 667, §A33 (AMD). 2011, c. 657, Pt. W, §5 (REV).



17 §2263-A. Littering

1. Prohibited acts. A person may not throw, drop, deposit, discard, dump or otherwise dispose of litter in any manner or amount:

A. In or on public highway, road, street, alley, public right-of-way or other public lands, except in a container or receptacle or on property that is designated for disposal of garbage and refuse by the State or its agencies or political subdivisions; [2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. In freshwater lake, river, stream, tidal or coastal water or on ice over the water. When any litter is thrown or discarded from a watercraft, a person is in violation of this section if that person is:

(1) The operator of the watercraft, unless it is a watercraft being used for the carriage of passengers for hire; or

(2) The person actually disposing of the litter.

This paragraph does not prohibit persons who fish, lobster or otherwise harvest from the water from returning to the water harvested products, bait and similar materials that naturally originate in the water; [2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. In or on any private property, unless:

(1) Prior consent of the owner has been given; and

(2) The litter is not a public nuisance or in violation of any state law or local rule; [2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. From a trailer or vehicle that is constructed, loaded or uncovered in such a way that the load may drop, sift, leak or otherwise escape. This paragraph applies to vehicles or trailers carrying trash, rubbish or other materials that may be construed as "litter"; or [2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. From a vehicle. When any litter is thrown or discarded from a vehicle, a person is in violation of this section if that person is:

(1) The operator of the vehicle, unless it is a vehicle being used for the carriage of passengers for hire; or

(2) The person actually disposing of the litter. [2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

In addition to any penalty under section 2264-A, violation of this subsection is a traffic infraction under Title 29-A, chapter 23, subchapter VI.

A record of a violation of this subsection must be forwarded to the Secretary of State who, in accordance with Title 29-A, section 2607, shall add the violation to the department's point system. The violation is counted in determining an individual's total points under the point system of the Department of the Secretary of State, Bureau of Motor Vehicles.

[ 2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Commercial purpose presumed. For the purposes of this chapter, if a person dumps litter from a commercial vehicle, that person is presumed to have dumped the litter for a commercial purpose.

[ 2003, c. 452, Pt. I, §32 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §I32 (NEW). 2003, c. 452, §X2 (AFF).



17 §2264. Littering prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 405, §1 (NEW). 1975, c. 739, §§7,8 (AMD). 1977, c. 93, §1 (AMD). 1981, c. 36, (AMD). 1989, c. 97, §§1,2 (AMD). 1989, c. 820, §4 (RPR). 1991, c. 733, §4 (AMD). 1991, c. 837, §A44 (AMD). 1993, c. 349, §39 (AMD). 1995, c. 65, §A51 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I33 (RP).



17 §2264-A. Penalties

Unless otherwise indicated, a person who disposes of litter in violation of this chapter commits a civil violation for which the following fines apply. [2011, c. 208, §4 (AMD).]

1. Disposal of 15 pounds or less or 27 cubic feet or less of litter. A person who disposes of 15 pounds or less or 27 cubic feet or less of litter commits a civil violation for which a fine of not less than $100 and not more than $500 may be adjudged.

[ 2003, c. 452, Pt. I, §34 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

1-A. Disposal of 15 pounds or less or 27 cubic feet or less of litter; subsequent offenses. A person who violates subsection 1 after having previously violated subsection 1 commits a civil violation for which a fine of not less than $500 and not more than $1,000 may be adjudged.

[ 2011, c. 208, §4 (AMD) .]

2. Disposal of more than 15 pounds or more than 27 cubic feet of litter. A person who disposes of more than 15 pounds or more than 27 cubic feet of litter commits a civil violation for which the court:

A. Shall impose a fine of not less than $500; [2011, c. 208, §4 (NEW).]

B. Shall require the person to pay a party sustaining damages arising out of a violation of this subsection treble the actual damages or $200, whichever amount is greater, plus the injured party's court costs and attorney's fees if action results in a civil proceeding; [2011, c. 208, §4 (NEW).]

C. Shall require the person to perform not less than 100 hours of public service relating to the removal of litter or to the restoration of an area polluted by litter disposed of in violation of this section. The court shall consult with the Commissioner of Inland Fisheries and Wildlife to determine if there is an opportunity for public service that may improve landowner and sportsman relations; [2011, c. 208, §4 (NEW).]

D. When practical, shall require the person to remove the litter dumped in violation of this subsection; [2011, c. 208, §4 (NEW).]

E. May suspend the person's motor vehicle operator's license for a period of not less than 30 days or more than one year, except as provided in paragraph F. Notwithstanding paragraph F, the court shall suspend all licenses and permits issued under Title 12, Part 13, subpart 4 and recreational vehicle registrations and certificates issued to that person under Title 12, Part 13, subpart 6 for a period of not less than 30 days or more than one year; and [2011, c. 208, §4 (NEW).]

F. May suspend any license, permit, registration or certification issued by a state agency or municipality to the person. A professional license, permit, registration or certification required for that person to operate or establish a business or necessary for the person's primary source of employment may not be suspended unless the items dumped were related to the person's profession or occupation. [2011, c. 208, §4 (NEW).]

[ 2011, c. 208, §4 (AMD) .]

2-A. Disposal of more than 15 pounds or more than 27 cubic feet of litter; subsequent offenses. A person who violates subsection 2 after having previously violated subsection 2 commits a civil violation for which the penalty provisions under subsection 2 apply except for subsection 2, paragraph A, and a fine of not less than $2,000 must be adjudged.

[ 2011, c. 208, §4 (AMD) .]

3. Disposal of more than 500 pounds or more than 100 cubic feet of litter for a commercial purpose. A person who disposes of more than 500 pounds or more than 100 cubic feet of litter for a commercial purpose is subject to the penalties under Title 38, section 349.

[ 1989, c. 820, §5 (NEW) .]

SECTION HISTORY

1989, c. 820, §5 (NEW). 1993, c. 140, §1 (AMD). 2003, c. 452, §§I34-37 (AMD). 2003, c. 452, §X2 (AFF). 2011, c. 208, §4 (AMD).



17 §2264-B. Penalty options

In addition to the fines imposed in section 2264-A, subsections 1 and 1-A, the court may order a person adjudicated to have violated section 2264-A, subsection 1 or subsection 1-A to: [2011, c. 208, §5 (AMD).]

1. Removal of litter. Remove the litter dumped in violation of section 2264-A;

[ 2003, c. 452, Pt. I, §39 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Cost of cleanup. Pay the owner of the property treble the owner's cost of clean up or removal of the litter;

[ 1989, c. 820, §5 (NEW) .]

3. Damages. Pay the person sustaining damages arising out of a violation of this subsection treble the actual damages or $200, whichever amount is greater, plus the injured party's court costs and attorney's fees if action results in a civil proceeding;

[ 1989, c. 820, §5 (NEW) .]

4. Public service. Perform public service relating to the removal of litter, or to the restoration of an area polluted by litter, dumped in violation of section 2264-A; and

[ 2003, c. 452, Pt. I, §39 (AMD); 2003, c. 452, Pt. X, §2 (AFF) .]

5. License suspension. Surrender the person's motor vehicle operator's license, a license or permit issued to that person under Title 12, Part 13, subpart 4 or a recreational vehicle registration or certificate issued to that person under Title 12, Part 13, subpart 6 for a period not exceeding 30 days. The court may suspend an operator's license for any violation of section 2264-A, subsection 1 or subsection 1-A that involves the use of a motor vehicle.

[ 2011, c. 208, §6 (AMD) .]

SECTION HISTORY

1989, c. 820, §5 (NEW). 2003, c. 452, §§I38,39 (AMD). 2003, c. 452, §X2 (AFF). 2007, c. 651, §21 (AMD). 2009, c. 424, §1 (AMD). 2011, c. 208, §§5, 6 (AMD).



17 §2264-C. Forfeiture

All conveyances, including aircraft, watercraft, vehicles, vessels, containers or cranes that are used, or attempted to be used, to dump more than 1,000 pounds or more than 100 cubic feet of litter in violation of section 2264-A are subject to forfeiture as provided in Title 15, chapter 517. [2003, c. 452, Pt. I, §40 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

SECTION HISTORY

1989, c. 820, §5 (NEW). 2003, c. 452, §I40 (AMD). 2003, c. 452, §X2 (AFF).



17 §2265. Littering from vehicle prohibited; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 405, §1 (NEW). 1975, c. 739, §§9,10 (AMD). 1977, c. 93, §2 (AMD). 1977, c. 564, §83 (AMD). 1989, c. 820, §6 (RP).



17 §2266. Spillage from vehicle or trailer prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 405, §1 (NEW). 1973, c. 235, §§2,3 (AMD). 1975, c. 739, §11 (AMD). 1977, c. 93, §3 (AMD). 1989, c. 820, §7 (RP).



17 §2267. Littering from watercraft prohibited; penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 405, §1 (NEW). 1975, c. 739, §§12,12-A (AMD). 1977, c. 93, §4 (AMD). 1989, c. 820, §8 (RP).



17 §2267-A. Submerged motor vehicles, snowmobile and watercraft in waters of the State

The following provisions apply when a motor vehicle is submerged or partially submerged in waters of the State or when a snowmobile or watercraft is submerged in the inland waters of the State. [2009, c. 340, §26 (AMD).]

1. Definition. When used in this section the term "motor vehicle" means any self-propelled vehicle designed to carry persons or property or used to transport persons, except snowmobiles and watercraft. The term "watercraft," when used in this section, means any type of craft placed on the inland waters of the State, whether used as a means of transportation or for other purposes.

[ 2009, c. 340, §26 (AMD) .]

2. Notice of submerged vehicle, snowmobile or watercraft to be given to department. The owner of any motor vehicle that becomes submerged or partially submerged in the waters of the State shall immediately, by the fastest means of communication, notify the Commissioner of Inland Fisheries and Wildlife of the event and the location of the vehicle. The owner of a snowmobile or watercraft that becomes submerged in the inland waters of the State for more than 24 hours shall notify the commissioner as provided in this subsection.

The commissioner shall, upon receiving notice of a submerged or partially submerged vehicle in the waters of the State or a submerged snowmobile or watercraft in the inland waters of the State, notify the Chief of the State Police, the Commissioner of Environmental Protection and any municipality or public utility that regulates the uses of the waters as a source of public water supply pursuant to Title 22, sections 2641 to 2648.

[ 2009, c. 340, §26 (AMD) .]

3. Owner legally liable to remove vehicle, snowmobile or watercraft. The owner of the vehicle is legally liable to remove any motor vehicle submerged or partially submerged in the waters of the State and pay any damages resulting from the submersion or removal. The vehicle must be removed within 30 days of the submersion or partial submersion or within 30 days of "ice out" in the body of water unless the commissioner determines that the vehicle creates a health or safety hazard. If the commissioner determines that the vehicle creates a health or safety hazard the commissioner shall order the owner to remove the vehicle immediately. If the owner fails to remove the vehicle upon order of the commissioner, the commissioner shall, in writing, request the court to direct the owner to remove the vehicle immediately. The owner of a snowmobile or watercraft that is submerged in the inland waters of this State for longer than 24 hours shall remove the snowmobile or watercraft in accordance with this subsection.

[ 2009, c. 340, §26 (AMD) .]

4. Financial responsibility. A conviction or adjudication of any person for a violation of this section constitutes a violation of state law relative to motor vehicles to which Title 29-A, chapter 13 applies.

[ 1995, c. 65, Pt. A, §52 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF) .]

5. Penalties. A violation of this section is a civil violation for which a forfeiture of $200 may be adjudged. In addition to a forfeiture, or instead of a forfeiture, the judge may direct the person convicted to remove the vehicle, snowmobile or watercraft.

[ 2009, c. 340, §26 (AMD) .]

6. Rules. The commissioner may, in accordance with the provisions of Title 5, chapter 375, adopt any rules necessary to carry out the purposes of this chapter.

[ 2009, c. 340, §26 (AMD) .]

SECTION HISTORY

1981, c. 578, (NEW). 1995, c. 65, §A52 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2001, c. 536, §3 (AMD). 2009, c. 340, §26 (AMD).



17 §2268. Enforcement

Every law enforcement officer in the State, including but not limited to State Police, county sheriffs and their deputies, municipal police, wardens of the Department of Inland Fisheries and Wildlife, wardens of the Department of Marine Resources, rangers of the Bureau of Forestry and liquor inspectors of the Department of Public Safety shall have authority to enforce this chapter. [1975, c. 739, §13 (RPR); 2011, c. 657, Pt. W, §7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

Political subdivisions of the State may offer rewards for information which lead to the conviction of violators of this chapter. [1975, c. 739, §13 (RPR).]

SECTION HISTORY

1971, c. 405, §1 (NEW). 1973, c. 460, §18 (AMD). 1973, c. 513, §22 (AMD). 1973, c. 537, §20 (AMD). 1975, c. 739, §13 (RPR). 2011, c. 657, Pt. W, §7 (REV). 2013, c. 405, Pt. A, §23 (REV).



17 §2269. Litter receptacles; selection and placement (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 405, §1 (NEW). 1971, c. 622, §60 (AMD). 1973, c. 235, §4 (AMD). 1975, c. 739, §14 (RPR). 1985, c. 108, §7 (AMD). 1989, c. 878, §H4 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I41 (RP).



17 §2269-A. Litter receptacles; selection and placement

1. Procure, place and maintain litter receptacles. A person who owns or operates an establishment or public place in which litter receptacles are required by this chapter shall procure, place and maintain receptacles at the person's own expense in accordance with this chapter.

[ 2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Required placement. Litter receptacles as defined in section 2263 must be placed at all public places or establishments that serve the public, including, but not limited to: campgrounds, trailer parks, drive-in restaurants, gasoline service stations, parking lots, shopping centers, grocery store parking lots, parking lots of major industrial firms, marinas, boat launching areas, boat moorage and fueling stations, beaches and bathing areas, school grounds and business district sidewalks. The number of receptacles required is as follows:

A. For a campground or trailer park for transient habitation, one receptacle at each public rest room facility; [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. For a drive-in restaurant, parking lot, shopping center, grocery store parking lot or parking lot of a major industrial firm, one receptacle, plus one additional receptacle for each 200 parking spaces in excess of 50 spaces; [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. For a gasoline service station, one receptacle per gasoline pump island; [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. For a marina, boat launching area or boat moorage and fueling station, one receptacle at each location; [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. For a beach or bathing area, one receptacle at each public rest room facility; [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. For school grounds, one receptacle at each playground area and one at each school bus loading zone; and [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. For business district sidewalks, one receptacle per 1,000 feet of sidewalk curbing. [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Exception; remote forest campsites. Remote forest campsites operated by the Department of Agriculture, Conservation and Forestry pursuant to Title 12, chapter 220, subchapter 2, are not considered public places or establishments that serve the public if they are designated as "carry-in and carry-out" sites from which users are expected to remove litter and other material upon their departure.

[ 2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

4. Penalties. A person who operates a business of a type described in this section commits a civil violation for which a fine of $10 for each violation may be adjudged if that person:

A. Fails to place the litter receptacles on the premises in the numbers required; or [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Fails to comply within 10 days of being notified by registered letter by the Department of Agriculture, Conservation and Forestry that that person is in violation. [2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §5 (REV).]

Each day a violation continues is a separate offense.

[ 2003, c. 452, Pt. I, §42 (NEW); 2003, c. 452, Pt. X, §2 (AFF); 2011, c. 657, Pt. W, §5 (REV) .]

SECTION HISTORY

2003, c. 452, §I42 (NEW). 2003, c. 452, §X2 (AFF). 2011, c. 657, Pt. W, §5 (REV).



17 §2270. Responsibility for maintenance of litter receptacles

Responsibility for the removal of litter from litter receptacles placed at parks, beaches, campgrounds, trailer parks and other publicly owned public places shall remain upon those state and local agencies performing litter removal, and removal of litter from litter receptacles placed upon privately owned public places shall remain the responsibility of the owner of said premises. [1971, c. 405, §1 (NEW).]

SECTION HISTORY

1971, c. 405, §1 (NEW).



17 §2271. Local regulations

Municipalities of this State may adopt more stringent ordinances, laws or regulations dealing with subject matter of this chapter. Any less restrictive ordinances, laws or regulations now in effect dealing with the subject matter of this chapter and the minimum standards which it establishes are declared invalid and of no force and superseded by this chapter on September 23, 1971. [1971, c. 622, §61 (AMD).]

SECTION HISTORY

1971, c. 405, §1 (NEW). 1971, c. 622, §61 (AMD).



17 §2272. Promiscuous dumping prohibited

No person shall deposit household garbage, leaves, clippings, prunings or gardening refuse in any litter receptacle. [1975, c. 739, §15 (NEW).]

Persons violating the provisions of this section are liable for the same penalties as provided for violation of section 2264-A. [2003, c. 452, Pt. I, §43 (AMD); 2003, c. 452, Pt. X, §2 (AFF).]

SECTION HISTORY

1975, c. 739, §15 (NEW). 2003, c. 452, §I43 (AMD). 2003, c. 452, §X2 (AFF).



17 §2273. Penalty warning signs

Within the limits of its budget, the Department of Transportation may erect one sign within each 100 miles of state highway mileage in each county, warning motorists of the penalties for littering or asking for their cooperation in keeping the highways clean. One such sign shall be located within a reasonable distance of all state highway entry points into this State from other states or countries. If the state highway leads to or from an international border crossing point, the sign shall be bilingual. [1975, c. 739, §15 (NEW).]

SECTION HISTORY

1975, c. 739, §15 (NEW).



17 §2274. Fines, distribution

All fines levied and collected for violations of this chapter shall be distributed as follows: [1975, c. 739, §15 (NEW).]

If the fine resulted from a complaint by a law officer of a state agency which receives a major share of its financial support from dedicated revenue, the fine, less court costs, shall be reimbursed to that agency; or [1975, c. 739, §15 (NEW).]

If the fine resulted from a complaint of a law officer of a state agency supported primarily by a General Fund appropriation, the fine, less court costs, shall be reimbursed to the department to be used in an anti-litter educational program and shall be in addition to other General Fund money appropriated for that purpose. [1989, c. 878, Pt. B, §13 (AMD).]

SECTION HISTORY

1975, c. 739, §15 (NEW). 1989, c. 878, §B13 (AMD).



17 §2275. Driver license and registration procedures

The Bureau of Motor Vehicles shall include a summary of this chapter with each reregistration and new vehicle operator license issued. [1991, c. 837, Pt. A, §45 (AMD).]

The Bureau of Motor Vehicles shall include a summary of this chapter in the next revision and printing of the driver license information materials. [1991, c. 837, Pt. A, §45 (AMD).]

SECTION HISTORY

1975, c. 739, §15 (NEW). 1989, c. 878, §B14 (AMD). 1991, c. 837, §A45 (AMD).



17 §2276. Local regulations

Municipalities of this State may adopt more stringent ordinances, laws or regulations dealing with the subject matter of this chapter. Any less restrictive ordinances, laws or regulations now in effect dealing with the subject matter of this chapter and the minimum standards which it establishes are declared invalid and of no force and superseded by this chapter on its effective date. [1975, c. 739, §15 (NEW).]

SECTION HISTORY

1975, c. 739, §15 (NEW).






Chapter 81: LOTTERIES

17 §2301. Schemes of chance forbidden; tickets as prima facie evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §12 (RP).



17 §2302. Injunctions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 740, §8 (RP).



17 §2303. Payments and securities for lotteries void and recoverable (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 740, §8 (RP).



17 §2304. Conduct of contests and games by retailers (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 416, §2 (NEW). 1991, c. 22, (RP).



17 §2305. Multi-level distributorships, pyramid clubs, etc., declared a lottery; prohibited; penalties

The organization of any multi-level distributorship arrangement, pyramid club or other group, organized or brought together under any plan or device whereby fees or dues or anything of material value to be paid or given by members thereof are to be paid or given to any other member thereof who has been required to pay or give anything of material value for the right to receive such sums, with the exception of payments based exclusively on sales of goods or services to persons who are not participants in the plan and who are not purchasing in order to participate in the plan, which plan or device includes any provision for the increase in such membership through a chain process of new members securing other new members and thereby advancing themselves in the group to a position where such members in turn receive fees, dues or things of material value from other members, is declared to be a lottery, and whoever shall organize or participate in any such lottery by organizing or inducing membership in any such group or organization shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not more than $5,000 or by imprisonment for not more than 11 months, or by both. [1971, c. 312, (NEW).]

A violation of this section shall constitute a violation of Title 5, chapter 10, Unfair Trade Practices Act. [1971, c. 312, (NEW).]

SECTION HISTORY

1971, c. 312, (NEW).



17 §2306. Exemptions; lotteries

Any person, firm, corporation, association or organization licensed by the Chief of the State Police as provided in chapter 62 or authorized to conduct a raffle without a license as provided in section 1837, is exempt from the application of this chapter insofar as the possession of raffle tickets, gambling apparatus and implements of gambling that are permitted within the scope of the license or licenses issued, and all persons are exempt from this chapter insofar as gambling or possession of raffle tickets is concerned, if the gambling and possession is in connection with a game of chance licensed as provided in chapter 62 or a raffle conducted without a license as authorized by section 1837. [2009, c. 487, Pt. B, §9 (AMD).]

SECTION HISTORY

1973, c. 735, §6 (NEW). 1975, c. 424, §6 (AMD). 1989, c. 502, §A46 (AMD). 2009, c. 487, Pt. B, §9 (AMD).






Chapter 82: MACHINE GUNS

17 §2321. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).



17 §2322. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).



17 §2323. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).



17 §2324. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).



17 §2325. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).



17 §2326. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 347, §1 (NEW). 1975, c. 499, §13 (RP).






Chapter 83: MALICIOUS MISCHIEFS

Subchapter 1: PUBLIC UTILITIES

17 §2351. Injury to public and utility properties generally (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2352. Tapping or interfering with water pipes (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2353. Injury or interference with gas, electric or water equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2354. Injury or interference with telegraph or telephone lines (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2355. Placing objects on utility poles (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).






Subchapter 2: RAILROADS

17 §2401. Tampering with railroad car

Whoever willfully, mischievously or maliciously breaks the seal upon any freight car, or breaks and enters any railroad car, locomotive or work equipment on any railroad in the State, or destroys, injures, defiles or defaces any railroad car, locomotive or work equipment on any railroad in the State, or mischievously or maliciously releases the brakes upon, moves or sets in motion any railroad car, locomotive or work equipment on the track or sidetrack of any railroad in the State, shall be punished by a fine of not more than $500 or by imprisonment for not more than 2 years, and shall be liable to the corporation injured in a civil action for the amount of injury so done.



17 §2402. Removal of packing or bearings from journal boxes

Whoever willfully and maliciously takes or removes or attempts to take or remove the lubricating pads, the waste or packing, the friction bearing or the wedge from a journal box or boxes of a locomotive, engine, tender, carriage, coach, car, caboose or truck used or operated upon a railroad, whether operated by diesel or by steam engine or by electricity, shall be punished by a fine of not more than $500 or by imprisonment for not more than 3 years, or by both. [1971, c. 187, (AMD).]

SECTION HISTORY

1971, c. 187, (AMD).



17 §2403. Injury or destruction to baggage; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).






Subchapter 3: SIGNS, MARKS AND MONUMENTS

17 §2441. Removal or destruction of transit points or other markings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2442. Injuries to monuments, landmarks, guideposts and lights (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).






Subchapter 4: MISCELLANEOUS

17 §2491. Injury to buildings, fixtures, goods or valuable papers; civil action for damages (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2492. Injury to books, pictures and statues (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2493. Injuring or tampering with vehicles or aircraft (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2493-A. Injuring or tampering with watercraft (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 558, §1 (NEW). 1975, c. 499, §14 (RP).



17 §2494. Throwing at transportation vehicles (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 220, (AMD). 1975, c. 499, §14 (RP).



17 §2495. Taking saddled or harnessed horse (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2496. Driving nails or spikes into certain logs; civil action for damages (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2497. Mooring watercraft to buoys or beacons; destruction of same

1. Mooring to buoy or beacon prohibited. A person may not moor or make fast a vessel, boat, scow or raft to a buoy or beacon placed by the United States or this State in any of the navigable waters of this State. A person who violates this subsection commits a civil violation for which a fine of $50 may be adjudged.

[ 2003, c. 452, Pt. I, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Destruction of buoy or beacon. A person may not intentionally or knowingly destroy a buoy or beacon placed by the United States or this State in any of the navigable waters of this State. A person who violates this subsection commits a Class E crime.

[ 2003, c. 452, Pt. I, §44 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §X2 (AFF). 2003, c. 452, §I44 (RPR).



17 §2498. Taking of watercraft, aircraft or draft animals; limitation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2499. Injuring or cutting loose booms, rafts, vessels or boats; civil action for damages

Whoever willfully or maliciously, without consent of the owner, cuts away, lets loose, injures or destroys any boom, raft or logs or other lumber, or any vessel, gondola, scow or other boat fastened to any place, of which he is not the owner or legal possessor, shall be punished by a fine of not more than $500 and by imprisonment for less than one year; and shall be liable to the person injured in a civil action for double the damages by him sustained.



17 §2500. Damage to ice (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 536, §1 (RP).



17 §2501. Damages to fruit gardens; arrest of offenders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2502. Injuring or destroying rhododendron and kalmia (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2503. Damage to trees, fences, gates, signs or produce (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2504. Wearing spiked boots and shoes in public places (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2505. Destroying notices regarding spiked shoes (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §14 (RP).



17 §2506. Advertising on fences and rocks

Whoever advertises his wares or occupation by painting notices of the same on, or affixing them to fences or other private property, or to rocks or other natural objects, without the consent of the owner in writing, shall be guilty of a misdemeanor and shall be punished for each offense by a fine of not less than $5 nor more than $20.



17 §2507. Destruction of vending machines (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 445, (NEW). 1975, c. 499, §14 (RP).



17 §2508. Usurpation of community antennae television system signals and injury to its equipment (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 383, (NEW). 1975, c. 499, §14 (RP).



17 §2509. Tampering with passenger tramway

Whoever willfully breaks, injures or tampers with or removes part or parts of any tramway as defined in Title 32, section 15202, must be punished by a fine of not more than $500 or by imprisonment for not more than 11 months, or by both. [1995, c. 560, Pt. H, §6 (AMD); 1995, c. 560, Pt. H, §17 (AFF).]

SECTION HISTORY

1975, c. 141, (NEW). 1979, c. 127, §121 (AMD). 1995, c. 560, §H6 (AMD). 1995, c. 560, §H17 (AFF).



17 §2510. Unlawful cutting of trees

1. Unlawful cutting. Any person who in fact cuts down or fells any tree without the consent of the owner of the property on which the tree stands commits a civil violation for which the forfeitures provided in this section may be adjudged. Proof of a culpable state of mind is not required. The cutting down or felling of any tree by the following are exempt from this section:

A. The Department of Transportation in the performance of activities under Title 23, section 701; [1981, c. 355, (NEW).]

B. Public utilities in maintaining adequate facilities in emergencies in compliance with Title 35-A, section 301; and [1997, c. 152, §1 (AMD).]

C. Municipal employees, persons contracting with a municipality or other legitimate agents of a municipality acting within the course and scope of their employment or performing volunteer work for the municipality removing street trees or blown down trees or in emergencies. [1997, c. 152, §1 (AMD).]

D. [1997, c. 152, §1 (RP).]

[ 1997, c. 152, §1 (AMD) .]

2. Forfeitures. The following forfeitures may be adjudged for each tree over 2 inches in diameter that has been cut or felled:

A. If the tree is no more than 6 inches in diameter, a forfeiture of $25; [1981, c. 355, (NEW).]

B. If the tree is over 6 inches and up to 10 inches in diameter, a forfeiture of $50; [1997, c. 152, §2 (AMD).]

C. If the tree is over 10 inches and up to 14 inches in diameter, a forfeiture of $75; [1997, c. 152, §2 (AMD).]

D. If the tree is over 14 inches and up to 18 inches in diameter, a forfeiture of $100; [1997, c. 152, §2 (AMD).]

E. If the tree is over 18 inches and up to 22 inches in diameter, a forfeiture of $125; and [1997, c. 152, §2 (AMD).]

F. If the tree is greater than 22 inches in diameter, a forfeiture of $150. [1981, c. 355, (NEW).]

[ 1997, c. 152, §2 (AMD) .]

3. Diameter. For the purposes of determining the forfeiture, the diameter of a tree shall be the diameter of the tree stump remaining or the diameter of the tree at 4 1/2 feet from the ground if the remaining stump is higher than that distance.

[ 1981, c. 355, (NEW) .]

4. Restitution. The court shall inquire of the prosecutor or the owner of the property on which the tree was cut down or felled the extent of the owner's financial loss. With the owner's consent, the court shall order restitution when appropriate on the basis of an adequate factual foundation. The order of restitution must designate the amount of restitution to be paid and the person or persons to whom the restitution must be paid. Restitution ordered under this subsection is in addition to any forfeitures adjudged under subsection 2; except that at the request of the prosecutor, the court may suspend all or a portion of the forfeiture adjudged under subsection 2 and apply it to restitution to the property owner under this section.

Any restitution ordered and paid must be deducted from the amount of any judgment awarded in a civil action brought by the owner against the offender based on the same facts.

[ 2003, c. 540, §1 (AMD) .]

5. Liability for conduct of another. A person commits the civil violation in subsection 1 even if the person did not personally cut down or fell the tree if the person is legally accountable for the conduct of another person who violates subsection 1. A person is legally accountable for the conduct of another person if:

A. The person causes another person to violate subsection 1; or [1997, c. 152, §3 (NEW).]

B. The person solicits another person to commit the civil violation or aids, agrees to aid or attempts to aid another person in planning or committing the civil violation. [1997, c. 152, §3 (NEW).]

[ 1997, c. 152, §3 (NEW) .]

SECTION HISTORY

1981, c. 355, (NEW). 1987, c. 10, (AMD). 1987, c. 141, §B14 (AMD). 1995, c. 450, §5 (AMD). 1997, c. 152, §§1-3 (AMD). 2003, c. 540, §1 (AMD).



17 §2511. Harvesting timber near property line

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Established property line" means a line demarcated by monuments, signs, markings, pins, reference points or other markers that denotes a change in ownership between abutting properties. These established property line markers must have been placed upon mutual agreement of the abutting landowners, based on historical physical evidence of a preexisting boundary line, or by a licensed professional surveyor pursuant to Title 32, chapter 141. [2013, c. 180, §2 (AMD); 2013, c. 180, §6 (AFF).]

B. "Harvester" means a person, firm, company, corporation or other legal entity that harvests or contracts to harvest a forest product. [2003, c. 550, §1 (NEW).]

C. "Landowner representative" means a person, firm, company, corporation or other legal entity representing the landowner in timber sales or land management. [2003, c. 550, §1 (NEW).]

D. "Line tree" means a tree whose main stem or trunk straddles an established property line and that is blazed or painted to indicate the location of the established property line. [2003, c. 550, §1 (NEW).]

E. "Timber harvesting" means the cutting or removal of timber for the primary purpose of selling or processing forest products. [2003, c. 550, §1 (NEW).]

[ 2013, c. 180, §2 (AMD); 2013, c. 180, §6 (AFF) .]

2. Prohibitions. The following acts are prohibited.

A. A landowner or landowner representative who authorizes timber harvesting or a harvester who in fact harvests timber shall clearly mark with flagging or other temporary and visible means any established property lines that are within 200 feet of the area to be harvested. The marking of property lines must be completed prior to commencing timber harvesting. A person who fails to mark property lines in accordance with this paragraph commits a civil violation for which a fine of not less than $250 nor more than $1,000 may be adjudged. [2003, c. 550, §1 (NEW).]

B. A landowner, landowner representative or harvester who authorizes the timber harvesting or in fact harvests a line tree without first obtaining permission from the abutting landowner commits a civil violation for which a fine of not less than $250 nor more than $1,000 may be adjudged. [2003, c. 550, §1 (NEW).]

[ 2003, c. 550, §1 (NEW) .]

3. Exemptions. The following are exempt from this section:

A. The Department of Transportation in the performance of activities under Title 23, section 701; [2003, c. 550, §1 (NEW).]

B. Public utilities engaged in maintaining adequate facilities in compliance with Title 35-A, section 301; [2003, c. 550, §1 (NEW).]

C. Municipal employees, persons contracting with a municipality or other legitimate agents of a municipality acting within the course and scope of their employment or performing volunteer work for the municipality by removing trees obstructing a public way or fallen trees or in emergencies; and [2003, c. 550, §1 (NEW).]

D. Timber harvesting performed on a parcel of land that is 5 acres or less. [2003, c. 550, §1 (NEW).]

[ 2003, c. 550, §1 (NEW) .]

SECTION HISTORY

2003, c. 550, §1 (NEW). 2013, c. 180, §2 (AMD). 2013, c. 180, §6 (AFF).



17 §2512. Failure to pay for trees harvested

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Forest products" means logs, pulpwood, veneer, bolt wood, wood chips, stud wood, poles, pilings, biomass fuel wood, fuel wood or other products commonly known as forest products, but does not include Christmas trees, maple syrup, nursery products used for ornamental purposes, wreaths, bough material, cones or other seed crops. [2005, c. 546, §1 (NEW).]

B. "Handling or processing facility" means sawmills; bolter mills; shingle mills; veneer mills; fence pole and piling making operations; pulp and paper mills; wafer board, particle board and plywood mills; whole tree chippers; commercial fuel wood processors; custom wood processing mills; and log yards established to accumulate logs awaiting shipment to these facilities. [2005, c. 546, §1 (NEW).]

C. "Harvest operation" means the harvest of forest products on land in a single municipality or township. Land harvested need not be contiguous, and more than one harvester may work a harvest operation. [2005, c. 546, §1 (NEW).]

[ 2005, c. 546, §1 (NEW) .]

2. Payment required within 45 days. Absent a written contract that indicates different payment terms between the landowner and the person conducting a harvest operation, the person conducting the harvest operation shall provide to the landowner full payment for each truckload of harvested forest products transported to a handling or processing facility within 45 days of delivery to the handling or processing facility. In accordance with Title 10, section 2364-A, subsection 2, paragraph G, the person conducting the harvest operation shall provide to the landowner a copy of the measurement tally sheet or stumpage sheet for each truckload of forest products transported to a handling or processing facility when the person conducting the harvest operation pays the landowner.

[ 2005, c. 546, §1 (NEW) .]

3. Penalties. The following penalties apply.

A. A person who violates subsection 2 commits a civil violation for which a fine of not more than $1,000 may be adjudged. [2005, c. 546, §1 (NEW).]

B. A person who violates subsection 2 after having been adjudicated as having violated subsection 2 within the previous 5 years commits a civil violation for which a fine of not more than $2,000 may be adjudged. [2005, c. 546, §1 (NEW).]

C. A person who violates subsection 2 after having been adjudicated as having committed 2 or more civil violations under subsection 2 within the previous 5 years commits a Class E crime. Violation of this paragraph is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2005, c. 546, §1 (NEW).]

D. In addition to any other penalties imposed in this subsection, the court may order a person adjudicated as having violated this section to provide upon request to any forest ranger of the Department of Agriculture, Conservation and Forestry, Bureau of Forestry copies of measurement tally sheets for subsequent harvest operations being conducted by the violator for a period not to exceed one year. [2005, c. 546, §1 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

[ 2005, c. 546, §1 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

4. Restitution. In addition to any penalties imposed pursuant to subsection 3 and, when appropriate, in accordance with the requirements of Title 17-A, chapter 54, the court shall order restitution to the landowner on the basis of an adequate factual foundation. The amount of restitution may be determined by using the measured volume of the harvested forest products as listed on the measurement tally sheet or stumpage sheet in accordance with Title 10, section 2364-A, subsection 2 and by the terms of the sales contract according to the measurement procedures set forth in Title 10, section 2363-A that are applicable to a sale of wood.

Any restitution ordered and paid must be deducted from the amount of any restitution awarded in a civil action brought by the owner or the State against the offender based on the same facts.

[ 2005, c. 546, §1 (NEW) .]

5. Exemptions. The following are exempt from this section:

A. The Department of Transportation in the performance of activities under Title 23, section 701; [2005, c. 546, §1 (NEW).]

B. Public utilities in maintaining adequate facilities in emergencies in compliance with Title 35-A, section 301; and [2005, c. 546, §1 (NEW).]

C. Municipal employees, persons contracting with a municipality or other legitimate agents of a municipality acting within the course and scope of their employment or performing volunteer work for the municipality removing street trees or fallen trees or in emergencies. [2005, c. 546, §1 (NEW).]

[ 2005, c. 546, §1 (NEW) .]

SECTION HISTORY

2005, c. 546, §1 (NEW). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).









Chapter 85: MANSLAUGHTER

17 §2551. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2551-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §13 (NEW). 1975, c. 499, §15 (RP).



17 §2552. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).






Chapter 87: MAYHEM

17 §2601. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2601-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §14 (NEW). 1975, c. 499, §15 (RP).



17 §2602. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §15 (RPR). 1975, c. 499, §15 (RP).






Chapter 89: MURDER

17 §2651. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2652. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2653. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2654. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2655. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2656. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §16 (RPR). 1975, c. 499, §15 (RP).



17 §2657. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).






Chapter 91: NUISANCES

Subchapter 1: GENERAL PROVISIONS

17 §2701. Action for damages caused by nuisance

Any person injured in his comfort, property or the enjoyment of his estate by a common and public or a private nuisance may maintain against the offender a civil action for his damages, unless otherwise specially provided.



17 §2701-A. Action against insect infestation (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 645, (NEW). 1981, c. 571, §§1,2 (AMD). 1987, c. 479, (RPR). 1993, c. 124, §1 (RP).



17 §2701-B. Action against improper manure handling

The Commissioner of Agriculture, Conservation and Forestry shall investigate complaints of improper manure handling, including, but not limited to, complaints of improper storage or spreading of manure. If the commissioner is able to identify the source or sources of the manure and has reason to believe that the manure is a nuisance and the nuisance is caused by the use of other than best management practices for manure handling, the commissioner shall: [1993, c. 124, §2 (AMD); 2011, c. 657, Pt. W, §6 (REV).]

1. Findings. Determine the changes needed in manure handling to comply with best management practices for manure handling;

[ 1993, c. 124, §2 (AMD) .]

2. Conformance. Require the person responsible to abide by the necessary changes determined in subsection 1 and determine if the changes have been made; and

[ 1993, c. 124, §2 (AMD) .]

3. Report. Give the written findings of the initial investigation and any determination of compliance to the complainant and the person responsible.

[ 1993, c. 124, §2 (AMD) .]

If the person responsible does not adopt best management practices for manure handling, the commissioner shall send a copy of the written report to the Department of Environmental Protection and refer the matter in writing to the Attorney General. The Attorney General may institute an action to abate a nuisance and the court may order the abatement with costs as provided under this chapter. If the commissioner, upon investigation, finds that the person responsible for the manure is following best management practices for manure handling, the commissioner shall advise the complainant and the person responsible in writing. [1993, c. 124, §2 (AMD).]

Failure to apply best management practices in accordance with this section constitutes a separate civil violation for which a fine of up to $1,000, together with an additional fine of up to $250 per day for every day that the violation continues, may be adjudged. [2003, c. 283, §5 (NEW).]

The commissioner shall adopt rules in accordance with the Maine Administrative Procedure Act for the interpretation and implementation of this section, including a definition of "best management practices for manure handling." [1993, c. 124, §2 (AMD).]

If the commissioner finds that improper manure handling may have affected water quality and the person responsible does not adopt best management practices for manure handling, the commissioner shall advise the Commissioner of Environmental Protection that a potential water quality violation exists and the Commissioner of Environmental Protection may respond as appropriate. [1993, c. 124, §2 (AMD).]

SECTION HISTORY

1989, c. 836, §2 (NEW). 1991, c. 548, §§A6,7 (AMD). 1993, c. 124, §2 (AMD). 2003, c. 283, §5 (AMD). 2011, c. 657, Pt. W, §6 (REV).



17 §2702. Abatement of nuisance

When on indictment, complaint or action any person is adjudged guilty of a nuisance, the court, in addition to the fine imposed, if any, or to the judgment for damages and costs for which a separate execution shall issue, may order the nuisance abated or removed at the expense of the defendant. After inquiring into and estimating, as nearly as may be, the sum necessary to defray the expense thereof, the court may issue a warrant therefor substantially in the form following

"STATE OF MAINE

........, ss. To the sheriff of our county of .........., or either of his deputies, Greetings.

Whereas, by the consideration of our honorable .......... Court, at a term begun and held at .........., within and for said county, upon indictment," (or "complaint," or "action in favor of A. B.," as the case may be,) "C. D., of .........., &c., was adjudged guilty of erecting," ["causing," or "continuing,"] "a certain nuisance, being a building in .........., in said county," (or "fence," or other thing, describing particularly the nuisance and the place,) "which nuisance was ordered by said court to be abated and removed: We therefore command you forthwith to cause said nuisance to be abated and removed; also that you levy of the materials by you so removed, and of the goods, chattels and lands of said C. D., a sum sufficient to defray the expense of removing and abating the same, not to exceed .......... dollars," (the sum estimated by the court,) "together with your lawful fees, and thirty-three cents more for this writ. And, for want of such goods and estate to satisfy said sums, we command you to take the body of said C. D., and him commit unto our jail in .......... in said county, and there detain until he pays such sums or is legally discharged. And make return of this warrant, with your doings thereon, within thirty days. Witness, A. B., Esq., at .........., this .......... day of .........., in the year of our Lord 19....

J. S., Clerk."



17 §2703. Stay on security to discontinue

Instead of issuing the warrant required by section 2702, the court may order it to be stayed on motion of the defendant, and on his entering into recognizance in such sum and with such surety as the court directs, in case of an indictment, to the State, or in case of a complaint or action, to the plaintiff, conditioned that the defendant will either discontinue said nuisance, or that within a time limited by the court and not exceeding 6 months, he will cause it to be abated and removed, as may be directed by the court. On failing to perform such condition, the recognizance shall be deemed forfeited, and the court on being satisfied of such default, may forthwith issue the warrant and entertain an action to enforce the recognizance.



17 §2704. Expenses of abatement defrayed; poor debtor's oath

The expense of abating a nuisance by virtue of a warrant shall be collected by the officer as damages and costs are collected on execution; except that the materials of buildings, fences or other things removed as a nuisance may be first levied upon and sold by the officer, and the proceeds, if any remain after paying the expense of removal, shall be paid by him, on demand, to the defendant or the owner of such property. If said proceeds are not sufficient to satisfy the expenses, the officer shall collect the residue as aforesaid. A person committed to jail on such warrant may avail himself of the poor debtor's oath, as if he had been committed on execution. If said expense cannot be collected of the defendant, it shall be paid as costs in criminal prosecutions.



17 §2705. Jurisdiction by injunction

Any court of record before which an indictment, complaint or action for a nuisance is pending may, in any county, issue an injunction to stay or prevent such nuisance, and make such orders and decrees for enforcing or dissolving it as justice and equity require.



17 §2706. Penalty and abatement of nuisance

Whoever erects, causes or continues a public or common nuisance, as herein described or at common law, where no other punishment is specially provided, shall be punished by a fine of not more than $100. The court with or without such fine may order such nuisance to be discontinued or abated, and issue a warrant therefor as provided.






Subchapter 2: COMMON NUISANCES

17 §2741. Common nuisances; jurisdiction to abate

1. Common nuisances. The following are common nuisances.

A. All places used as houses of ill fame or for the illegal sale or keeping of intoxicating liquors or scheduled drugs or resorted to for lewdness or gambling; [2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. All houses, shops or places where intoxicating liquors are sold for tippling purposes; and [2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. All places of resort where intoxicating liquors are kept, sold, given away, drunk or dispensed in any manner not provided for by law. [2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Superior Court jurisdiction. The Superior Court has jurisdiction, upon information filed by the Attorney General or the district attorney or upon complaint filed by not fewer than 7 legal voters of that county setting forth any of the facts contained in this section, to restrain, enjoin or abate a common nuisance as set out in subsection 1 and an injunction for those purposes may be issued by the court. A dismissal of an information or complaint does not prevent action upon any information or complaint subsequently filed covering the same subject matter.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Injunction or order. The injunction or order to restrain, enjoin or abate the common nuisance forever runs against the building or other place or structure, except that, upon motion of an owner filed not sooner than 6 months from the date of the injunction or order, the Superior Court may remove or modify the injunction or order upon a showing by the owner, by a preponderance of evidence, that the nuisance has abated.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Trafficking or furnishing scheduled drugs. For purposes of this subchapter, proof by a preponderance of evidence that an owner or occupant of a building or other place or structure, or any part thereof, has trafficked in or furnished at the building, place or structure, or any part thereof, any scheduled drug as defined by Title 17-A, chapter 45 on 2 or more occasions within a 3-year period is sufficient to prove that the building, place or structure is a common nuisance.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Keeping, allowing or maintaining common nuisance. A person who keeps, allows or maintains a building, place or structure declared by the Superior Court to be a common nuisance upon the filing of information commits a Class E crime.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Default in payment of fine. A person who defaults in payment of a fine imposed under this section commits a separate Class E crime.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

7. Strict liability. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A.

[ 2003, c. 452, Pt. I, §45 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1981, c. 279, §9 (AMD). 1993, c. 98, §1 (AMD). 1995, c. 66, §2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I45 (RPR).



17 §2742. -- penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 797, §4 (AMD). 1995, c. 66, §3 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I46 (RP).



17 §2743. Lease void; remedy of owner

If any tenant or occupant, under any lawful title, of any building or tenement not owned by the tenant or occupant uses the building or tenement or any part of the building or tenement for any purpose named in section 2741, the tenant or occupant forfeits all rights to the building or tenement, and the owner of the building or tenement upon the commencement of an action under Title 14, chapter 709 may seek any remedy provided by chapter 709 or upon a declaration of a common nuisance by the Superior Court upon the filing of information by the Attorney General, the district attorney or a prosecuting attorney assigned pursuant to Title 25, section 2955 may make immediate entry and take possession without further process of law or as otherwise ordered by the Superior Court. [1995, c. 66, §4 (AMD).]

SECTION HISTORY

1995, c. 66, §4 (AMD).



17 §2744. Liability of building owner (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 797, §4 (AMD). 1995, c. 66, §5 (RP).






Subchapter 3: PARTICULAR NUISANCES

17 §2791. Blasting; notice

Persons engaged in blasting lime rock or other rocks shall before each explosion give seasonable notice thereof, so that all persons or teams approaching shall have time to retire to a safe distance from the place of said explosion. No such explosion shall be made after sunset.

Whoever violates any provision of this section forfeits to the prosecutor $5 for each offense, to be recovered in a civil action, and is liable for all damages caused by any explosion. If the persons engaged in blasting rocks are unable to pay or, after judgment and execution, avoid payment of the fine, damages and costs by the poor debtor's oath, the owners of the quarry, in whose employment they were, are liable for the same.



17 §2792. Burning of bricks (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 623, §3 (RP).



17 §2793. Certain lights prohibited along highways

No person shall place or maintain upon or in view of any highway any light so that its beams or rays are directed at any portion of a public street or highway when the light is of such brilliance and so positioned as to blind, dazzle or otherwise impair the vision of the driver of any motor vehicle upon said street or highway; or any rotating or flashing light or signal which imitates or simulates the flashing or rotating lights used on school buses, police, fire or highway vehicles, except safety signaling devices required by law. Whoever violates this section shall be punished by a fine of not more than $100.



17 §2794. Dumping of oil

Oil, and a petroleum base, or materials containing significant quantities of such oil shall not be intentionally placed or deposited directly into or on banks of any river or stream, permanent or temporary, lake, pond or tidal waters or on the ice thereof where such material may fall or otherwise find its way into said watercourse or tidal waters, or shall such material be intentionally placed or deposited directly in pits, wells or on ground surfaces in such a manner that oil will percolate, seep or otherwise find access into ground waters or into wells used for the production of water.



17 §2795. License for use of certain engines

No stationary, internal combustion or steam engine shall be erected in a town until the municipal officers have granted license therefor, designating the place where the buildings therefor shall be erected, the materials and mode of construction, the size of the boiler and furnace, and such provision as to height of chimney or flues, and protection against fire and explosion, as they judge proper for the safety of the neighborhood. Such license shall be granted on written application, recorded in the town records and a certified copy of it furnished, without charge, to the applicant.

When application is made for such license, said officers shall assign a time and place for its consideration, and give at least 14 days' public notice thereof, in such manner as they think proper, at the expense of the applicant. Any person aggrieved by the decision of the selectmen of towns in granting or refusing such license may appeal therefrom within 30 days to the Superior Court held in said county, which court may appoint a committee of 3 disinterested persons, as is provided in relation to appeals from location of highways. Said committee shall be sworn and give 14 days' notice of the time and place of their hearing to the parties interested, view the premises, hear the parties, and affirm, reverse or annul the decision of said selectmen, and their decision shall be final. Pending such appeal from granting such license, the Superior Court may enjoin the erection of such building and engine.

Any such engine erected without a license shall be deemed a common nuisance without other proof than its use.

Said officers shall have the same authority to abate and remove an engine, erected without license, as is given to the local health officer in Title 22, chapter 153.



17 §2796. Manufacture of powder

If any person manufactures gunpowder, or mixes or grinds the composition therefor, in any building within 80 rods of any valuable building not owned by such person or his lessor, which was erected when such business was commenced, the former building shall be deemed a public nuisance; and such person may be prosecuted accordingly.



17 §2797. Mills and dams; fences and buildings on public ways

The erection and maintenance of watermills and dams to raise water for working them upon or across streams not navigable as provided in Title 38, chapter 5, shall not be deemed a nuisance, unless they become offensive to the neighborhood, or injurious to the public health, or unless they occasion injuries or annoyances of a kind not authorized by said chapter. Fences and buildings fronting on public ways, commons or lands appropriated to public use shall not be deemed nuisances when erected for the times and in the manner provided in Title 23, section 2952, unless the owner of the same shall be estopped as therein provided from justifying his occupation within the limits of said way.



17 §2798. Mufflers required on motorboats (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 123, §1 (RP).



17 §2799. Possession of poisonous snakes

The possession of poisonous snakes shall be a public nuisance, except where poisonous snakes shall be continuously confined in such type of enclosure as may be determined to be escape proof.



17 §2800. Removal of bushes, trees and stumps from flowed area

Whoever hereafter erects a dam on any of the public waters of this State shall, within 3 years after a head of water is held and flowage created thereby, remove from the flowed area all trees, bushes and stumps that he can legally remove therefrom, to such an extent that the tops of all trees, bushes and stumps left thereon shall be at least 5 feet below the surface of the mean low-water level maintained during the period beginning June 1st and ending December 1st next following of each year and shall within said 3-year period remove such growth as he can legally remove from the edge of the flowed area to such an extent that no dry-ki and debris shall form to be carried away by the water. For the purpose of protecting the right of the public in the navigation of the waters over said flowed area the owner of such dam shall, after the creation of flowage thereby, have the right to cut and remove from the flowed area all trees, bushes and stumps remaining thereon, and the damage to the owner thereof caused by such removal shall be ascertained in the same manner as is provided for the ascertainment of the damages caused by the flowage.

Any dam erected hereafter which is maintained in violation of this section shall constitute a public nuisance, and be subject to section 2706.

This section shall not apply to dams which are created solely for log driving purposes where the water is stored for not exceeding 3 months of each year, nor shall the same be interpreted in any instance to require the removal of stumps below the swell of the roots.



17 §2801. Spite fences

Any fence or other structure in the nature of a fence, unnecessarily exceeding 6 feet in height, maliciously kept and maintained for the purpose of annoying the owners or occupants of adjoining property, shall be deemed a private nuisance.



17 §2802. Miscellaneous nuisances

The erection, continuance or use of any building or place for the exercise of a trade, employment or manufacture that, by noxious exhalations, offensive smells or other annoyances, becomes injurious and dangerous to the health, comfort or property of individuals or of the public; causing or permitting abandoned wells or tin mining shafts to remain unfilled or uncovered to the injury or prejudice of others; causing or suffering any offal, filth or noisome substance to collect or to remain in any place to the prejudice of others; obstructing or impeding, without legal authority, the passage of any navigable river, harbor or collection of water; corrupting or rendering unwholesome or impure the water of a river, stream, pond or aquifer; imprudent operation of a watercraft as defined in Title 12, section 13068-A, subsection 8; unlawfully diverting the water of a river, stream, pond or aquifer from its natural course or state to the injury or prejudice of others; and the obstructing or encumbering by fences, buildings or otherwise of highways, private ways, streets, alleys, commons, common landing places or burying grounds are nuisances within the limitations and exceptions mentioned. Any places where one or more old, discarded, worn-out or junked motor vehicles as defined in Title 29-A, section 101, subsection 42, or parts thereof, are gathered together, kept, deposited or allowed to accumulate, in such manner or in such location or situation either within or without the limits of any highway, as to be unsightly, detracting from the natural scenery or injurious to the comfort and happiness of individuals and the public, and injurious to property rights, are public nuisances. [2005, c. 397, Pt. A, §11 (AMD).]

SECTION HISTORY

1965, c. 78, §1 (AMD). 1971, c. 274, (AMD). 1979, c. 472, §3 (AMD). 1995, c. 65, §A53 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1997, c. 540, §4 (AMD). 1997, c. 683, §A7 (AMD). RR 2003, c. 2, §24 (COR). 2005, c. 397, §A11 (AMD).



17 §2803. -- assignment of place for

The municipal officers of a town, when they judge it necessary, may assign places therein for the exercise of any trades, employments or manufactures described in section 2802, and may forbid their exercise in other places, under penalty of being deemed public or common nuisances and the liability to be dealt with as such. All such assignments shall be entered in the records of the town and may be revoked when said officers judge proper.



17 §2804. -- complaints about

When a place or building so assigned becomes a nuisance, offensive to the neighborhood or injurious to the public health, any person may complain thereof to the Superior Court and if, after notice to the party complained of, the truth of the complaint is admitted by default or made to appear to a jury on trial, the court may revoke such assignment and prohibit the further use of such place or building for such purposes, under a penalty of not more than $100 for each month's continuance after such prohibition, to the use of said town; and may order it to be abated and issue a warrant therefor, or stay it as provided; but if the jury acquit the defendant, he shall recover costs of the complainant.



17 §2805. Farm, farm operation or agricultural composting operation not nuisance; use of best management practices (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 472, (NEW). 1991, c. 395, §§1-3 (AMD). 1993, c. 87, §1 (AMD). 1993, c. 124, §§3,4 (AMD). 1997, c. 642, §§4,5 (AMD). 1999, c. 723, §2 (AMD). 2003, c. 283, §6 (AMD). 2005, c. 638, §1 (AMD). 2007, c. 649, §7 (RP).



17 §2806. Sport shooting ranges

1. Acquisition of property near existing range. Except as provided in this subsection, a person may not maintain a nuisance action for noise against a shooting range located in the vicinity of that person's property if the shooting range was established as of the date the person acquired the property. If there is a substantial change in use of the range after the person acquires the property, the person may maintain a nuisance action if the action is brought within 3 years from the beginning of the substantial change.

[ 1995, c. 231, §1 (NEW) .]

2. Establishment of shooting range near existing property. A person who owns property in the vicinity of a shooting range that was established after the person acquired the property may maintain a nuisance action for noise against that shooting range only if the action is brought within 5 years after establishment of the range or 3 years after a substantial change in use of the range.

[ 1995, c. 231, §1 (NEW) .]

3. Dormant shooting range. If there has been no shooting activity at a range for a period of 3 years, resumption of shooting is considered establishment of a new shooting range for purposes of this section.

[ 1995, c. 231, §1 (NEW) .]

4. Application. This section does not limit nuisance actions against shooting ranges established after the effective date of this section.

[ 1995, c. 231, §1 (NEW) .]

SECTION HISTORY

1995, c. 231, §1 (NEW).



17 §2807. Commercial fishing activities and commercial fishing operations

1. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Commercial fishing activity" means an activity directly related to commercial fishing or a commercial activity commonly associated with or supportive of commercial fishing, such as the manufacture or sale of ice, bait, traps or nets or the manufacture, installation or repair of boats, engines or other equipment commonly used on boats or in facilities that involve the catching, transporting, buying, selling or processing of seafood for commercial purposes. [2001, c. 99, §1 (NEW).]

B. "Commercial fishing operation" means a condition or activity that occurs in connection with the commercial harvesting, purchasing, selling or processing of seafood and includes noise, odors, operation of a vessel, operation of harvesting or processing equipment and transfer or storage of bait. [2001, c. 99, §1 (NEW).]

[ 2001, c. 99, §1 (NEW) .]

2. Private nuisance actions limited. A private nuisance action may not be maintained against a person engaged in a commercial fishing activity or commercial fishing operation so long as the activity or operation is undertaken in compliance with applicable licensing and permitting requirements and other applicable statutes, rules and ordinances.

[ 2001, c. 99, §1 (NEW) .]

3. Finfish aquaculture exemption. For purposes of this section, activities and conditions associated with licensed finfish aquaculture are not commercial fishing activities or commercial fishing operations.

[ 2001, c. 99, §1 (NEW) .]

SECTION HISTORY

2001, c. 99, §1 (NEW).



17 §2808. Alteration of surface water flow

Unreasonable use of land that results in altered flow of surface water that unreasonably injures another's land or that unreasonably interferes with the reasonable use of another's land is a nuisance. [2005, c. 564, §1 (NEW); 2005, c. 564, §3 (AFF).]

An action under this section must be commenced within 3 years after the cause of action accrues. [2005, c. 564, §1 (NEW); 2005, c. 564, §3 (AFF).]

SECTION HISTORY

2005, c. 564, §1 (NEW). 2005, c. 564, §3 (AFF).






Subchapter 4: DANGEROUS BUILDINGS

17 §2851. Dangerous buildings

Whenever the municipal officers in the case of a municipality, or the county commissioners in the case of the unorganized or deorganized areas in their county, find that a building or structure or any portion thereof or any wharf, pier, pilings or any portion thereof that is or was located on or extending from land within the boundaries of the municipality or the unorganized or deorganized area, as measured from low water mark, is structurally unsafe; unstable; unsanitary; constitutes a fire hazard; is unsuitable or improper for the use or occupancy to which it is put; constitutes a hazard to health or safety because of inadequate maintenance, dilapidation, obsolescence or abandonment; or is otherwise dangerous to life or property, they may after notice and hearing on this matter adjudge the same to be a nuisance or dangerous and may make and record an order prescribing what disposal must be made of that building or structure. [1997, c. 6, §1 (AMD).]

1. Notice. The notice must be served on the owner and all parties in interest, as defined in Title 14, section 6321, in the same way service of process is made in accordance with the Maine Rules of Civil Procedure.

[ 1997, c. 6, §1 (AMD) .]

2. Notice; how published. When the name or address of any owner or co-owner is unknown or is not ascertainable with reasonable diligence, then the notice must be published once a week for 3 successive weeks prior to the date of hearing in a newspaper generally circulated in the county, or if none, in the state paper.

[ 1997, c. 6, §1 (AMD) .]

3. Order. The order made by the municipal officers or county commissioners must be recorded by the municipal or county clerk, who shall cause an attested copy to be served upon the owner and all parties in interest in the same way service of process is made in accordance with the Maine Rules of Civil Procedure. If the name or address cannot be ascertained, the clerk shall publish a copy of the order in the same manner as provided for notice in subsection 2.

[ 1997, c. 6, §1 (AMD) .]

4. Proceedings in Superior Court. In addition to proceedings before the municipal officers or the county commissioners, the municipality or the county may seek an order of demolition by filing a complaint in the Superior Court situated in the county where the structure is located. The complaint must identify the location of the property and set forth the reasons why the municipality or the county seeks its removal. Service of the complaint must be made upon the owner and parties-in-interest in accordance with the Maine Rules of Civil Procedure. After hearing before the court sitting without a jury, the court shall issue an appropriate order and, if it requires removal of the structure, it shall award costs as authorized by this subchapter to the municipality or the county. Appeal from a decision of the Superior Court is to the law court in accordance with the Maine Rules of Civil Procedure.

[ 1997, c. 6, §1 (AMD) .]

SECTION HISTORY

1965, c. 284, (RPR). 1967, c. 401, §1 (AMD). 1973, c. 143, §1 (AMD). 1979, c. 27, §§1-3 (AMD). 1997, c. 6, §1 (AMD).



17 §2852. Appeal; hearing

An appeal from a decision of the municipal officers or county commissioners must be to the Superior Court, pursuant to the provisions of the Maine Rules of Civil Procedure, Rule 80B. [1997, c. 6, §2 (AMD).]

SECTION HISTORY

1965, c. 284, (RPR). 1979, c. 27, §4 (RPR). 1997, c. 6, §2 (AMD).



17 §2853. Municipal officers may order nuisance abated

If no appeal is filed, the municipal officers of such municipality shall cause said nuisance to be abated or removed in compliance with their order, and all expenses thereof shall be repaid to the municipality by the owner or co-owner within 30 days after demand or a special tax may be assessed by the assessors against the land on which said building was located for the amount of such expenses and such amount shall be included in the next annual warrant to the tax collector of said town for collection, and shall be collected in the same manner as other state, county and municipal taxes are collected. [1967, c. 401, §2 (AMD).]

In the case of any claim for expenses incurred in the abatement or removal of any wharf, pier, pilings or any portion thereof which extends beyond the low water mark, the special tax authorized by this section shall apply to the land from which such wharf, pier or pilings extended or to which they were adjacent, provided the owner of the land is also the owner of the said wharf, pier, pilings or portion thereof. [1973, c. 143, §2 (NEW).]

Expenses shall include, but not by way of limitation, the costs of title searches, location reports, service or process, costs of removal of the structure, any costs incurred in securing the structure, pending its removal, and all other costs incurred by the municipality which are reasonably related to the removal of the structure. In addition to levying a special tax, the municipality may recover its expenses, including its reasonable attorney's fees, by means of a civil action brought against the owner. [1979, c. 27, §5 (NEW).]

SECTION HISTORY

1965, c. 284, (RPR). 1967, c. 401, §2 (AMD). 1973, c. 143, §2 (AMD). 1977, c. 707, §§5-A (AMD). 1979, c. 27, §5 (AMD).



17 §2854. Costs (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 284, (RP).



17 §2855. Entry into force by town vote (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 284, (RP).



17 §2856. Securing dangerous structures

In addition to other proceedings authorized by this subchapter, a municipality shall have the right to secure structures which pose a serious threat to the public health and safety and to recover its expenses in so doing as provided in this subchapter. If a building is secured under this section, notice, in accordance with section 2851, subsection 1, shall be given. This notice need not be given before securing the structure if the threat to the public health and safety requires prompt action. [1979, c. 27, §6 (NEW).]

SECTION HISTORY

1979, c. 27, §6 (NEW).



17 §2857. Recording of notice

The municipal clerk shall cause an attested copy of the notice to be recorded in the Registry of Deeds located within the county where the structure is situated. Recording of this notice shall be deemed to put any person claiming under the owner of a structure subject to proceedings under this subchapter on notice of the pendency of the proceedings. [1979, c. 27, §6 (NEW).]

SECTION HISTORY

1979, c. 27, §6 (NEW).



17 §2858. Consent to removal

The owner and parties-in-interest of a dangerous structure may consent to its removal and to the recovery of the expenses incurred by a municipality by means of a special tax as set forth in this subchapter. Notices of the consent shall be recorded in the Registry of Deeds located in the county where the structure is situated. [1979, c. 27, §6 (NEW).]

SECTION HISTORY

1979, c. 27, §6 (NEW).



17 §2859. Summary process

In cases involving an immediate and serious threat to the public health, safety or welfare, in addition to any other remedies, a municipality may obtain an order of demolition by summary process in Superior Court, in accordance with this section. [1981, c. 43, (NEW).]

1. Commencement of action. A municipality, acting through its building official, code enforcement officer, fire chief or municipal officers, shall file a verified complaint setting forth such facts as would justify a conclusion that a building or structure is "dangerous," as that term is defined in section 2851; and shall state in the complaint that the public health, safety or welfare requires the immediate removal of that building or structure.

[ RR 2007, c. 2, §5 (COR) .]

2. Order of notice. Whenever a complaint is filed under this section, the justice before whom it is brought, acting ex parte, shall promptly issue an order:

A. Requiring the owner and all parties-in-interest, as that term is defined in the statutes governing foreclosure by civil action, to appear and show cause why the building or structure should not be ordered demolished; [1981, c. 43, (NEW).]

B. Specifying the method of service of the order and the complaint; [1981, c. 43, (NEW).]

C. Setting a time and place for hearing the complaint, which shall be the earliest possible time but not be later than 10 days from the date of filing; and [1981, c. 43, (NEW).]

D. Fixing the time for filing an answer to the complaint if the court determines that an answer is required. [1981, c. 43, (NEW).]

3. Enlargement of time; default. The court may for good cause shown enlarge the time for the hearing. If the owner or parties-in-interest, or any of them, fail to answer, if an answer is required, or fail to appear as directed, or to attend the hearing at the time appointed or as enlarged, the court shall order a default judgment to be entered with respect to the owner or parties-in-interest.

[ 1981, c. 43, (NEW) .]

4. Hearing. After hearing, the court shall enter judgment. If the judgment requires removal of the building or structure, the court shall award costs to the municipality as authorized by this subchapter. The award of costs may be contested and damages sought in a separate action to the extent permitted by subsection 7.

[ 1981, c. 43, (NEW) .]

5. Appeal. No judgment requiring demolition issued pursuant to this section may be appealed. The owner of a building or structure which is the subject of an order issued under this section, or a party-in-interest, may appeal the award of costs, if any, or seek damages for wrongful removal pursuant to subsection 7.

[ 1981, c. 43, (NEW) .]

6. Stay. No judgment authorizing demolition may be stayed pending appeal, unless the court first determines that granting a stay would not pose a significant risk to the public health, safety or welfare.

[ 1981, c. 43, (NEW) .]

7. Damages. Any complaint that either seeks damages for the wrongful removal of a building or structure or challenges the award of costs must be filed no later than 30 days from the date of the judgment or order that is the subject of the appeal. The damages that may be awarded for wrongful demolition are limited to the actual value of the structure at the time of its removal. The provisions of Title 14, section 7552 do not apply. If the municipality should prevail, the court may award it its costs in defending any appeal which may include, but are not limited to, reasonable attorney's fees.

[ 1995, c. 450, §6 (AMD) .]

SECTION HISTORY

1981, c. 43, (NEW). 1995, c. 450, §6 (AMD). RR 2007, c. 2, §5 (COR).









Chapter 92: CHILD PROTECTION ACT

17 §2871. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1985, c. 538, §1 (NEW).]

1. Day care center. "Day care center" means a child care facility, as defined in Title 22, section 8301-A, subsection 1-A, paragraph B.

[ 2001, c. 645, §1 (AMD) .]

2. Nursery school. "Nursery school" means nursery school, as defined in Title 22, section 8401.

[ 1985, c. 538, §1 (NEW) .]

3. Preschool facility. "Preschool facility" means any day care center or nursery school.

[ 1997, c. 494, §2 (AMD); 1997, c. 494, §15 (AFF) .]

SECTION HISTORY

1985, c. 538, §1 (NEW). 1997, c. 494, §§1,2 (AMD). 1997, c. 494, §15 (AFF). 2001, c. 645, §1 (AMD).



17 §2872. Employees transporting minors

No person may be employed in any preschool facility in any capacity that involves the transporting of minors by means of motor vehicle if the person, prior to commencement of that employment, has been convicted of a violation of former Title 29, section 1312, subsection 10; section 1312-B or 1312-C; Title 15, section 3103, subsection 1, paragraph F ; or Title 29-A, section 2411 within the preceding 6-year period. [1995, c. 65, Pt. A, §54 (AMD); 1995, c. 65, Pt. A, §153 (AFF); 1995, c. 65, Pt. C, §15 (AFF).]

SECTION HISTORY

1985, c. 538, §1 (NEW). 1987, c. 676, §1 (AMD). 1995, c. 65, §A54 (AMD). 1995, c. 65, §§A153,C15 (AFF).






Chapter 93: OBSCENITY

17 §2901. Making or circulating books and pictures (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 575, §2 (AMD). 1977, c. 410, §1 (RP).



17 §2902. Notices for cure of venereal diseases (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 410, §1 (RP).



17 §2903. Circulation among minors of criminal news and obscene pictures (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 410, §1 (RP).



17 §2904. Use of phonographs for profane or obscene language (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 410, §1 (RP).



17 §2905. Obscene or impure shows (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 410, §1 (RP).



17 §2906. Magazines containing obscene material on their covers not to be displayed to minors (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 419, (NEW). 1979, c. 127, §122 (RP).






Chapter 93-A: OBSCENITY

17 §2911. Dissemination of obscene matter to minors

1. Definitions. As used in this section, unless the context indicates otherwise, the following words shall have the following meanings.

A. "Distribute" means to transfer possession, whether with or without consideration. [1977, c. 410, §2 (NEW).]

B. "Exhibit" means to display for viewing by the public. [1977, c. 410, §2 (NEW).]

C. "Matter" means any printed or written material, any picture, photograph, motion picture or other visual representation. [1983, c. 300, §2 (AMD).]

C-1. "Minor" means a person under 18 years of age. [1983, c. 300, §3 (NEW).]

D. "Obscene matter" means matter which:

(1) To the average individual, applying contemporary community standards, with respect to what is suitable material for minors, considered as a whole, appeals to the prurient interest;

(2) Depicts or describes, in a patently offensive manner, ultimate sexual acts, excretory functions, masturbation or lewd exhibition of the genitals; and

(3) Considered as a whole, lacks serious literary, artistic, political or scientific value. [1977, c. 696, §168 (AMD).]

[ 1983, c. 300, §§2, 3 (AMD) .]

2. General rule. A person is guilty of disseminating obscene matter to a minor if he knowingly distributes, or exhibits or offers to distribute or exhibit to a minor, any obscene matter declared obscene, in an action to which he was a party, pursuant to subsection 3.

A. This section shall not apply to any noncommercial distribution or exhibition for purely educational purposes by any library, art gallery, museum, public school, private school or institution of learning, nor to any commercial distribution or exhibition by any art gallery or museum. [1977, c. 410, §2 (NEW).]

B. It shall be a valid defense to any proceeding under this section that:

(1) The defendant was a parent or guardian of the minor;

(2) The distribution or exhibition is exempt under paragraph A; or

(3) For motion pictures, the minor was accompanied by his spouse, parent or legal guardian. [1983, c. 300, §4 (AMD).]

[ 1983, c. 300, §4 (AMD) .]

3. Procedure for adjudicating obscenity. Whenever the Attorney General, or any district attorney, reasonably believes a person is disseminating to minors matter that is obscene, the Attorney General or district attorney may petition the Superior Court to declare the matter obscene pursuant to Title 14, sections 5951 to 5963. The Attorney General or district attorney may join all persons the Attorney General or district attorney reasonably believes to be disseminating that matter to minors as parties to the action. The hearing on such petition may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

A. Trial on the issue of obscenity must be by jury. [2011, c. 559, Pt. A, §18 (AMD).]

B. Intervention by others disseminating the same matter must be freely allowed. [2011, c. 559, Pt. A, §18 (AMD).]

C. Determination by a court pursuant to this subsection that a matter is obscene does not bar relitigation of that issue in a criminal prosecution under this section. [2011, c. 559, Pt. A, §18 (AMD).]

[ 2011, c. 559, Pt. A, §18 (AMD) .]

4. Penalty. Disseminating obscene matter to a minor is a Class C crime.

[ 1983, c. 300, §5 (AMD) .]

SECTION HISTORY

1977, c. 410, §2 (NEW). 1977, c. 696, §168 (AMD). 1983, c. 300, §§2-5 (AMD). 2011, c. 559, Pt. A, §18 (AMD).



17 §2912. Magazines containing obscene material on their covers not to be displayed to minors

1. Prohibition. No book, magazine or newspaper containing obscene material on its cover and offered for sale may be displayed in a location accessible to minors unless the cover of that book, magazine or newspaper is covered with an opaque material sufficient to prevent the obscene material from being visible.

[ RR 2009, c. 2, §37 (COR) .]

2. Definitions. For purposes of this section, the following terms shall have the following meanings.

A. "Minor" means any person who has not attained his 18th birthday. [1979, c. 127, §123 (NEW).]

B. "Obscene material" means material which:

(1) To the average individual applying contemporary community standards with respect to what is suitable material for minors, considered as a whole, appeals to prurient interests;

(2) Depicts or describes in a patently offensive manner, ultimate sexual acts, excretory functions, masturbation or lewd exhibition of the genitals; and

(3) When considered as a whole, lacks serious literary, artistic, political or scientific value. [1983, c. 300, §6 (AMD).]

[ 1983, c. 300, §6 (AMD) .]

3. Civil violation. Any person violating this section shall be subject to a forfeiture of not more than $250.

[ 1979, c. 127, §123 (NEW) .]

SECTION HISTORY

1979, c. 127, §123 (NEW). 1983, c. 300, §6 (AMD). RR 2009, c. 2, §37 (COR).



17 §2913. Exhibiting obscene motion pictures to minors at outdoor motion picture theaters

1. Definitions. For purposes of this section, unless the context indicates otherwise, the following terms have the following meanings.

A. "Exhibit" means to display for viewing by the public. [1983, c. 300, §7 (NEW).]

B. "Obscene motion picture" means a motion picture which:

(1) To the average individual applying contemporary community standards with respect to what is suitable material for minors, considered as a whole, appeals to prurient interests;

(2) Depicts or describes in a patently offensive manner, ultimate sexual acts, excretory functions, masturbation or lewd exhibition of the genitals; and

(3) When considered as a whole, lacks serious literary, artistic, political or scientific value. [1983, c. 300, §7 (NEW).]

[ 1983, c. 300, §7 (NEW) .]

2. Exhibiting obscene motion pictures. A person is guilty of exhibiting obscene motion pictures to a minor at an outdoor motion picture theater if he knowingly exhibits an obscene motion picture declared obscene in an action to which he was a party pursuant to subsection 3, at an outdoor motion picture theater in such a manner that the exhibition is visible by minors from or in any public street, highway, sidewalk, thoroughfare, private residence or place of public accommodation.

[ 1983, c. 300, §7 (NEW) .]

3. Procedure for adjudicating obscenity. Whenever the Attorney General, or any district attorney, reasonably believes a person is exhibiting at an outdoor motion picture theater a motion picture that is obscene, the Attorney General or district attorney may petition the Superior Court to declare the motion picture obscene pursuant to Title 14, sections 5951 to 5963. The Attorney General, or district attorney, may join all persons the Attorney General or district attorney reasonably believes to be exhibiting that motion picture to minors as parties to the action. The hearing on that petition may be advanced on the docket and receive priority over other cases when the court determines that the interests of justice so require.

A. Trial on the issue of obscenity must be by jury. [2011, c. 559, Pt. A, §19 (AMD).]

B. Intervention by others exhibiting the same motion picture must be freely allowed. [2011, c. 559, Pt. A, §19 (AMD).]

C. Determination by a court, pursuant to this subsection, that a motion picture is obscene does not bar relitigation of that issue in a criminal prosecution under this section. [2011, c. 559, Pt. A, §19 (AMD).]

[ 2011, c. 559, Pt. A, §19 (AMD) .]

4. Penalty. Exhibiting obscene motion pictures to a minor at an outdoor motion picture theater is a Class D crime.

[ 1983, c. 300, §7 (NEW) .]

SECTION HISTORY

1983, c. 300, §7 (NEW). 2011, c. 559, Pt. A, §19 (AMD).






Chapter 93-B: SEXUAL EXPLOITATION OF MINORS

17 §2921. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 628, §1 (NEW). 1983, c. 300, §8 (AMD). 1985, c. 495, §2 (AMD). 1987, c. 165, (AMD). 1989, c. 401, §B2 (AMD). 1999, c. 444, §§1,2 (AMD). 2003, c. 711, §B1 (RP).



17 §2922. Sexual exploitation of a minor (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 628, §1 (NEW). 1985, c. 495, §3 (AMD). 2003, c. 452, §§I47,48 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 711, §B1 (RP).



17 §2923. Dissemination of sexually explicit materials (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 628, §1 (NEW). 1983, c. 223, (AMD). 1993, c. 727, §1 (AMD). 1999, c. 444, §§3,4 (AMD). 2001, c. 412, §1 (AMD). 2003, c. 452, §§I49,50 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 711, §B1 (RP).



17 §2924. Possession of sexually explicit materials (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 2, §8 (COR). 1993, c. 727, §2 (NEW). 2001, c. 412, §2 (AMD). 2003, c. 452, §§I51-53 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 711, §B1 (RP).



17 §2925. Forfeiture of equipment used to facilitate violations (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 444, §5 (NEW). 2003, c. 711, §B1 (RP).






Chapter 93-C: INTERFERENCE WITH CONSTITUTIONAL AND CIVIL RIGHTS

17 §2931. Prohibition

A person may not, by force or threat of force, intentionally injure, intimidate or interfere with, or intentionally attempt to injure, intimidate or interfere with or intentionally oppress or threaten any other person in the free exercise or enjoyment of any right or privilege, secured to that person by the Constitution of Maine or laws of the State or by the United States Constitution or laws of the United States. [1999, c. 51, §2 (AMD).]

As used in this section, "intentionally" has the meaning set forth in Title 17-A, section 35. [1987, c. 695, §5 (AMD).]

SECTION HISTORY

1987, c. 515, §2 (NEW). 1987, c. 695, §5 (AMD). 1999, c. 51, §2 (AMD).



17 §2932. Penalty

A violation of this chapter is a Class D crime. [1987, c. 515, §2 (NEW).]

SECTION HISTORY

1987, c. 515, §2 (NEW).






Chapter 95: OBSTRUCTING JUSTICE

17 §2951. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2952. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 11, (AMD). 1971, c. 97, §7 (AMD). 1973, c. 499, (AMD). 1975, c. 499, §15 (RP).



17 §2953. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2954. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2955. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §2956. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).






Chapter 97: PERJURY AND SUBORNATION OF PERJURY

17 §3001. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3002. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3003. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3004. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).






Chapter 99: PROSTITUTION AND DISORDERLY HOUSES

17 §3051. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3052. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3053. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3054. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3055. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3056. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3057. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3058. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3059. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3060. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3061. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).



17 §3062. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §15 (RP).






Chapter 101: PUBLIC OFFICES AND OFFICERS

17 §3101. Malfeasance in office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §16 (RP).



17 §3102. Extorting illegal fees in performance of official duty (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §16 (RP).



17 §3103. Refusal to deliver money or property to successor in office (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §16 (RP).



17 §3104. Conflicts of interest; purchases by the State

No trustee, superintendent, treasurer or other person holding a place of trust in any state office or public institution of the State shall be pecuniarily interested directly or indirectly in any contracts made in behalf of the State or of the institution in which he holds such place of trust, and any contract made in violation hereof is void. This section shall not apply to purchases of the State by the Governor under authority of Title 1, section 814. [1975, c. 771, §164 (AMD).]

SECTION HISTORY

1967, c. 247, §1 (AMD). 1973, c. 785, §1 (AMD). 1975, c. 499, §26 (AMD). 1975, c. 771, §164 (AMD).






Chapter 103: RAPE AND CARNAL KNOWLEDGE

17 §3151. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §17 (RP).



17 §3151-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §17 (NEW). 1975, c. 499, §17 (RP).



17 §3152. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §17 (RP).



17 §3153. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §17 (RP).



17 §3154. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §18 (NEW). 1975, c. 499, §17 (RP).






Chapter 105: RELIGIOUS ASSEMBLIES, HOLY DAYS AND HOLIDAYS

Subchapter 1: HOLY DAYS

17 §3201. Definition of Lord's Day

The Lord's Day includes the time between 12 o'clock on Saturday night and 12 o'clock on Sunday night.



17 §3202. Computation by standard time

To determine when the Lord's Day begins and ends under section 3204 as it applies to diversion, show or entertainment, the hours shall be United States Eastern Standard time. [1971, c. 334, §1 (AMD).]

SECTION HISTORY

1971, c. 334, §1 (AMD).



17 §3203. Sales of motor vehicles prohibited

1. Sales of motor vehicles on Sunday prohibited. Except as provided in section 3203-A, on Sunday a person may not:

A. Carry on or engage in the business of buying, selling, exchanging, dealing or trading in new or used motor vehicles; [2003, c. 452, Pt. I, §54 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Open any place of business or lot in which that person attempts to or does engage in the business of buying, selling, exchanging, dealing or trading in new or used motor vehicles; or [2003, c. 452, Pt. I, §54 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Buy, sell, exchange, deal or trade in new or used motor vehicles. [2003, c. 452, Pt. I, §54 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §54 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Penalty. A person who violates this section commits a Class E crime. Violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. If the person is the holder of dealer or transporter registration plates under Title 29-A, chapter 9, the person is subject to the suspension or revocation of those plates, as provided for in Title 29-A, section 903, for the violation of this section.

[ 2003, c. 452, Pt. I, §54 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1973, c. 27, §1 (AMD). 1973, c. 788, §70 (AMD). 1979, c. 127, §124 (AMD). 1995, c. 65, §A55 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 87, §1 (AMD). 1995, c. 625, §B3 (RPR). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I54 (RPR).



17 §3203-A. Motor homes

A person who is licensed in accordance with Title 29-A, section 951 and whose primary business is the buying and selling of new motor homes is exempt from section 3203 as it relates to that person's primary business. A "motor home" means a motor vehicle that is primarily designed as temporary living quarters and: [1995, c. 87, §2 (NEW).]

1. Part of vehicle. Is built onto or is an integral part of the motor vehicle chassis; and

[ 1995, c. 87, §2 (NEW) .]

2. Contains living systems. Contains independent living systems that are part of the manufacturing process that include cooking facilities, plumbing with external evacuation or that is self-contained, electrical capabilities, a heating source powered separately from the engine and a water system that includes a sink and faucet.

[ 1995, c. 87, §2 (NEW) .]

SECTION HISTORY

1995, c. 87, §2 (NEW).



17 §3204. Business, traveling or recreation on Sunday

1. Restriction. A person may not keep a place of business open to the public:

A. On Sunday, except:

(1) For works of necessity, emergency or charity; or

(2) Between the hours of noon and 5:00 p.m. on Sundays falling between Thanksgiving Day and Christmas Day; or [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. On the following holidays:

(1) On Memorial Day, the last Monday in May, but if the Federal Government designates May 30th as the date for observance of Memorial Day, the 30th of May;

(2) On July 4th;

(3) On Labor Day, the first Monday of September;

(4) On Veterans' Day, November 11th;

(5) On Christmas Day; and

(6) On Thanksgiving Day. [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Exceptions. This section does not apply to:

A. Common, contract and private carriers; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Taxicabs; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Airplanes; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. Newspapers; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

E. Radio and television stations; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

F. Hotels, motels, rooming houses, tourist and trailer camps; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

G. Restaurants; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

H. Garages and motor vehicle service stations; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

I. Retail monument dealers; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

J. Automatic laundries; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

K. Machines that vend anything of value, including, but not limited to, a product, money or service; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

L. A satellite facility approved by the Superintendent of Financial Institutions under Title 9-B; or comparable facility approved by the appropriate federal authority; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

M. Pharmacies; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

N. Greenhouses; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

O. Seasonal stands engaged in sale of farm produce, dairy products, seafood or Christmas trees; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

P. Public utilities; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Q. Industries normally kept in continuous operation, including, but not limited to, electric generation plants, pulp and paper plants and textile plants; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

R. Processing plants handling agricultural produce or products of the sea; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

S. Ship chandleries; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

T. Marinas; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

U. Establishments primarily selling boats, boating equipment, sporting equipment, souvenirs and novelties; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

V. Motion picture theaters; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

W. Public dancing; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

X. Sports and athletic events; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Y. Bowling alleys; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

Z. Displaying or exploding fireworks, under Title 8, chapter 9-A; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

AA. Musical concerts; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

BB. Religious, educational, scientific or philosophical lectures; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

CC. Scenic, historic, recreational and amusement facilities; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

DD. Real estate brokers and real estate sales representatives; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

EE. Mobile home brokers and mobile home sales representatives; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

FF. Stores in which no more than 5 persons, including the proprietor, are employed in the usual and regular conduct of business; [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

GG. Stores that have no more than 5,000 square feet of interior customer selling space, excluding back room storage, office and processing space; and [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

HH. Stores with more than 5,000 square feet of interior customer selling space that engage in retail sales and that do not require, as a condition of employment, that their employees work on Sundays. If an employer decreases the average weekly work hours of an employee who has declined to work on Sundays, it is prima facie evidence that the employer has required Sunday work as a condition of employment in violation of this section, unless the employer and employee agreed that the employee would work on Sundays when the employee was initially hired. In no event, however, may any store having more than 5,000 square feet of interior customer selling space be open on Easter Day, Thanksgiving Day and Christmas Day. [2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

This subsection does not exempt the businesses or facilities specified in sections 3205 and 3207 from closing in any municipality until the requirements of those sections have been met.

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Scope. For the purpose of determining qualification, a "store" is an operation conducted within one building advertising as, and representing itself to the public to be, one business enterprise regardless of internal departmentalization. All subleased departments of any store for the purpose of this section are considered to be operated by the store in which they are located. Contiguous stores owned by the same proprietor or operated by the same management for the purpose of this section are considered to be a single store.

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Penalty. A person who violates this section commits a Class E crime. A violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. A complaint charging violation of this section may not issue later than 5 days after its alleged commission.

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

5. Injunctive relief. In addition to any criminal penalties provided in this section, the Attorney General, a district attorney or any resident of a municipality in which a violation is claimed to have occurred may file a complaint with the Superior Court to enjoin any violation of this section. The Superior Court has original jurisdiction of these complaints and authority to enjoin these violations.

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

6. Application. This section does not apply to isolated or occasional sales by persons not engaged in the sale, transfer or exchange of property as a business.

[ 2003, c. 452, Pt. I, §55 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1969, c. 236, §3 (AMD). 1969, c. 504, §24-A (AMD). 1971, c. 334, §2 (AMD). 1973, c. 27, §2 (AMD). 1973, c. 114, §4 (AMD). 1973, c. 142, (AMD). 1973, c. 350, (AMD). 1973, c. 567, §20 (AMD). 1973, c. 625, §91 (AMD). 1975, c. 418, §3 (AMD). 1975, c. 623, §18-G (AMD). 1977, c. 284, §3 (AMD). 1981, c. 352, §5 (AMD). 1983, c. 156, (AMD). 1983, c. 480, §A13 (AMD). 1985, c. 114, §3 (AMD). 1985, c. 509, (AMD). IB 1989, c. 2, (AMD). 1991, c. 315, (AMD). 1999, c. 657, §7 (AMD). 2001, c. 44, §11 (AMD). 2001, c. 44, §14 (AFF). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I55 (RPR).



17 §3205. Local option; sports

This section may be referred to in proceedings of city governments and in warrants for town meetings as "The Sunday Amateur Sports Law."

In any municipality that shall so vote, as provided, it shall be lawful to engage in as a participant, manager or official, or to attend as a spectator any outdoor recreational or competitive amateur sport or game, except boxing, horse racing, air circuses or wrestling between the hours of 1 p.m. and 7 p.m. on Sunday.

This section shall not be effective in any city until the municipal officers of a city so vote or in any town until an article in a town warrant so providing has been adopted at any annual or special town meeting. When a municipality has voted in favor of adopting this section, said section shall be effective until repealed in the same manner.

Municipalities adopting the provisions hereof may designate certain areas or places in said municipalities in which said outdoor amateur games and sports may be engaged in, and may pass regulations concerning said areas and places to the end that persons attending places of public worship may not be disturbed therein. No regulations shall be passed which shall prohibit the receiving of remuneration by any proprietor or owner of such areas or places, or the taking of collections at any such amateur sport or game.

The municipal officers of cities shall take action upon the acceptance hereof upon receipt of a petition therefor signed by at least 100 registered voters in said city and shall hold such public hearings thereon as they may deem necessary. The selectmen or other municipal officers of towns shall insert an article in the warrant for the next annual town meeting for the acceptance of the provisions of this section after receipt of a petition therefor signed by at least 25 registered voters of such town.

Any person violating any of the provisions of this section or any regulation of a municipality made in connection therewith shall upon conviction be punished by a fine of $5 and costs of prosecution.



17 §3206. -- bowling (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 91, (RP).



17 §3207. -- moving pictures

In any municipality that shall vote as provided, it shall be lawful for any moving picture theater to have an exhibition of moving pictures on Sunday between the hours of 1 p.m. and 11:30 p.m. This section shall not be effective in any city until a majority of the legal voters, present and voting, at any regular election so vote. The question in appropriate terms may be submitted to the voters at any such election by the municipal officers thereof and shall by them be so submitted when thereto requested in writing by 100 legal voters therein at least 21 days before such regular election; nor shall it be effective in any town until an article in such town warrant so providing shall have been adopted at an annual town meeting. When a municipality has voted in favor of adopting this section, said section shall remain in effect therein until repealed in the same manner as provided for their adoption. It shall be unlawful for any person, firm or corporation operating any theatrical or motion picture show on Sunday to require or permit any employee of said person, firm or corporation to work or be on duty more than 6 days in any one week. [1965, c. 172, §1 (AMD).]

SECTION HISTORY

1965, c. 172, §1 (AMD).



17 §3208. Hotels and restaurants; gambling, diversion or business forbidden (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 83, (RP).



17 §3209. Saturday as holy day

No person conscientiously believing that the 7th day of the week ought to be observed as the Sabbath, and actually refraining from secular business and labor on that day, is liable to said penalties for doing such business or labor on the first day of the week, if he does not disturb other persons.






Subchapter 2: HOLIDAYS

17 §3241. Memorial Day restrictions

Whoever on Memorial Day before 3:30 o'clock in the afternoon engages in any public outdoor game or sport where an admission is charged or collection is taken shall be punished by a fine of not more than $25 or by imprisonment for not more than 10 days, or by both.






Subchapter 3: RELIGIOUS ASSEMBLIES

17 §3281. Rude behavior in places of worship (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §18 (RP).



17 §3282. Special police for camp meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §18 (RP).






Subchapter 4: ENFORCEMENT

17 §3301. Prosecutions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §18 (RP).









Chapter 106: CONVENIENCE STORE OPERATION

17 §3321. Store security (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 123, (NEW). 1999, c. 347, §§1,2 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §I56 (RP).



17 §3321-A. Store security

1. Definition. For purposes of this section, "convenience store" means a retail store that specializes in the sale of a limited quantity and variety of consumable items in their original containers.

[ 2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Restrictions. A person may not keep open a convenience store 24 hours a day unless the store has:

A. A drop safe that is bolted to the floor, installed in the floor or weighs at least 500 pounds; [2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A conspicuous sign in the store entrance that states that between the hours of 9 p.m. and 5 a.m. the cash register contains $50 or less, that there is a safe in the store and that the safe is not accessible to the employees; [2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. During the hours of 9 p.m. to 5 a.m., no more than $50 cash available and readily accessible to employees; and [2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

D. An alarm or telephone within the store that is accessible to the employees. The alarm must be connected to a public or private safety agency. [2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalty. A person who violates this section commits a Class E crime. A violation of this section is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. A complaint charging violation of this section may not issue later than 5 days after its alleged commission. Each day that a violation of this section occurs is considered a separate offense.

[ 2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

4. Injunctive relief. In addition to any criminal penalties provided in this section, the Attorney General, a district attorney or a resident of a municipality in which a violation is claimed to have occurred may file a complaint with the Superior Court to enjoin a violation of this section. The Superior Court has original jurisdiction of the complaints and authority to enjoin the violations.

[ 2003, c. 452, Pt. I, §57 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

2003, c. 452, §I57 (NEW). 2003, c. 452, §X2 (AFF).






Chapter 107: RIOTS AND UNLAWFUL ASSEMBLIES

17 §3351. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 86, (AMD). 1975, c. 499, §19 (RP).



17 §3352. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3353. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3354. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3355. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3356. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3357. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).






Chapter 109: ROBBERY

17 §3401. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3401-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §19 (NEW). 1975, c. 499, §19 (RP).



17 §3402. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §20 (RPR). 1975, c. 499, §19 (RP).






Chapter 111: SALE OR POSSESSION OF UNWHOLESOME FOOD OR DRINK

17 §3451. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3452. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3453. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3454. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 30, §1 (AMD). 1975, c. 499, §19 (RP).



17 §3455. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 30, §2 (AMD). 1975, c. 499, §19 (RP).



17 §3456. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3457. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3458. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3459. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3460. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3461. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3462. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3463. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3464. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).






Chapter 112: INHALATION OF CERTAIN VAPORS

17 §3475. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 359, §1 (NEW). 1975, c. 499, §19 (RP).



17 §3476. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 359, §1 (NEW). 1975, c. 499, §19 (RP).






Chapter 113: SHOPLIFTING

17 §3501. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).






Chapter 114: DETENTION OF CERTAIN PERSONS SUSPECTED OF STEALING

17 §3521. Detention of certain persons suspected of stealing

A store or motion picture theater owner, manager or supervisor, or that person's designee, may detain on the premises in a reasonable manner and for a period of time not to exceed 1/2 hour any person as to whom there is probable cause to believe is unlawfully concealing merchandise or concealing part of or operating an audiovisual or audio recording function of any device in the motion picture theater while a motion picture is being exhibited, without the written consent of the motion picture theater owner. The purposes of detention are: to require the person being detained to provide identification; to verify the identification; to inform a law enforcement officer of the detention and to surrender that person to the officer; to take possession of and hold stolen merchandise or recordings and related equipment pending arrival of law enforcement; and, when the detained person is a minor, to inform a law enforcement officer or the parents or guardian of the minor of the detention and to surrender the minor to the person so informed. [2005, c. 199, §2 (AMD).]

SECTION HISTORY

1975, c. 543, (NEW). 1989, c. 122, §1 (AMD). 2005, c. 199, §2 (AMD).






Chapter 115: STOLEN GOODS

17 §3551. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 39, (AMD). 1975, c. 499, §19 (RP).



17 §3552. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3553. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).



17 §3554. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).






Chapter 117: STRIKES AND VIOLENCE AGAINST UTILITIES, RAILROADS AND PLANTS

17 §3601. Violence or intimidation to promote controversy between utility and workers

Whoever, alone or in pursuance or furtherance of any agreement or combination with others to do or procure to be done any act in contemplation or furtherance of a dispute or controversy between a gas, telegraph, telephone, electric light, electric power or railroad corporation and its employees or workmen, wrongfully and without legal authority, uses violence towards or intimidates any person in any way or by any means, with intent thereby to compel such person against his will to do or abstain from doing any act which he has a legal right to do or abstain from doing; or, on the premises of such corporation, by bribery or in any manner or by any means induces or endeavors or attempts to induce such person to leave the employment and service of such corporation, with intent thereby to further the objects of such combination or agreement; or in any way interferes with such person while in the performance of his duty; or threatens or persistently follows such person in a disorderly manner or injures or threatens to injure his property with either of said intents, shall be punished by a fine of not more than $300 or by imprisonment for not more than 3 months.



17 §3602. Railroads; interference with trains or property

Any employee of a railroad corporation who, in pursuance of an agreement or combination by 2 or more persons to do or procure to be done any act in contemplation or furtherance of a dispute between such corporation and its employees, unlawfully, or in violation of his duty or contract, stops or unnecessarily delays or abandons or in any way injures a locomotive or any car or train of cars on the railroad track of such corporation, or in any way hinders or obstructs the use of any locomotive, car or train of cars on the railroad of such corporation shall be punished by a fine of not more than $500 or by imprisonment for not more than 11 months.



17 §3603. -- obstructions of engines or carriages; abandonment

Whoever, by any unlawful act or by any willful omission or neglect, obstructs or causes to be obstructed an engine or carriage on any railroad, or aids or assists therein; or whoever, having charge of any locomotive or carriage while upon or in use on any railroad, willfully stops, leaves or abandons the same, or renders or aids or assists in rendering the same unfit for or incapable of immediate use, with intent thereby to hinder, delay or in any manner to obstruct or injure the management and operation of any railroad or the business of any corporation operating or owning the same, or of any other corporation or person, and whoever aids or assists therein shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 2 years.



17 §3604. -- carelessness and neglect in reference to trains

Whoever, having any management of or control, either alone or with others, over any railroad locomotive, car or train while it is used for the carriage of persons or property, or is at any time guilty of gross carelessness or neglect thereon or in relation to the management or control thereof; or maliciously stops or delays the same in violation of the rules and regulations then in force for the operation thereof; or abstracts therefrom the tools or appliances pertaining thereto, with intent thereby maliciously to delay the same, shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 3 years.



17 §3605. -- refusal of employees to perform duty

Any person in the employment of a railroad corporation who, in furtherance of the interests of either party to a dispute between another railroad corporation and its employees, refuses to aid in moving the cars of such other corporation or trains in whole or in part made up of the cars of such other corporation over the tracks of the corporation employing him; or refuses to aid in loading or discharging such cars, in violation of his duty as such employee, shall be punished by a fine of not more than $500 or by imprisonment for not more than 11 months.



17 §3606. Mass picketing to prevent maintenance or movement of perishables

It shall be unlawful for any person, acting individually or in concert with others, by mass picketing, force, coercion, physical obstruction at the entrance to any place of employment or physical obstruction in any street, sidewalk or railway, to prevent or attempt to prevent the delivery to any public, commercial or industrial enterprise of any supply, commodity or service necessary for the proper maintenance of any of the buildings, equipment, machinery or fixtures constituting such enterprise or necessary to keep any of such buildings, equipment, machinery or fixtures from deteriorating or being damaged by fire, freeze-up or other casualties, or the harvesting, the storing, the transportation to storage and market of a perishable food product. For the purpose of this section, "person" means any individual, corporation or unincorporated association, including partnerships and labor organizations. Whoever violates this section shall be punished by a fine of not more than $250 or by imprisonment for not more than 30 days, or by both.






Chapter 119: SUBVERSIVE ACTIVITIES

17 §3651. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §19 (RP).






Chapter 121: THREATS AND EXTORTION

17 §3701. Threatening communications (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 638, (AMD). 1975, c. 499, §20 (RP).



17 §3702. Intent to extort (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §20 (RP).



17 §3703. Malicious vexation by persons over 16 (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §20 (RP).



17 §3704. Annoying telephone calls prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 176, (NEW). 1975, c. 740, §9 (RP).






Chapter 123: TRAMPS AND VAGRANTS

17 §3751. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3752. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3753. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3754. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3755. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3756. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3757. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3758. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §§20-A (AMD). 1971, c. 66, (RPR). 1975, c. 499, §21 (RP).






Chapter 125: TREASON

17 §3801. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3802. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).



17 §3803. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §21 (RP).






Chapter 127: TRESPASS

17 §3851. Lands appurtenant to state institutions (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 119, (AMD). 1967, c. 195, §5 (AMD). 1967, c. 235, (AMD). 1967, c. 391, §3 (AMD). 1967, c. 544, §43 (RPR). 1969, c. 504, §25 (AMD). 1971, c. 170, (RPR). 1971, c. 544, §55 (AMD). 1975, c. 499, §22 (RP).



17 §3852. Improved lands and fish ponds (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 86, §2 (AMD). 1975, c. 499, §22 (RP).



17 §3853. Commercial or residential property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §22 (RP).



17 §3853-A. Public beaches and shores

The municipal officers in any municipality wherein a public beach, shore or bank exists may grant a permit to persons to allow horses, cattle, sheep, swine, motor vehicles or motor driven cycles to enter upon such beach, shore or bank at the times designated on such permit. Anyone willfully permitting cattle, horses, sheep, swine, motor vehicles or motor driven cycles to enter upon such public beach, shore or bank without such permit shall be guilty of trespass and shall be punished by a fine of not more than $20 or by imprisonment for not more than 30 days, or by both. [1965, c. 355, (NEW).]

SECTION HISTORY

1965, c. 355, (NEW).



17 §3853-B. Trespass by animals (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 671, §§18-A (NEW). 1987, c. 383, §6 (RP).



17 §3853-C. Trespass by motor vehicle; civil violation

1. Violation. A person may not park a motor vehicle or allow a motor vehicle under that person's control to remain parked:

A. In a private drive or private way in a manner that blocks or interferes with the free passage of other vehicles without the permission of the owner of that private drive or way; or [2011, c. 561, §2 (NEW).]

B. On a public highway in a manner that blocks the entrance to a private driveway, gate or barway. [2011, c. 561, §2 (NEW).]

[ 2011, c. 561, §2 (NEW) .]

2. Penalty. A person who violates subsection 1 commits a civil violation for which a fine of not less than $500 must be adjudged.

[ 2011, c. 561, §2 (NEW) .]

3. Registered owner's liability for vehicle. There is a rebuttable presumption that a registered owner of a vehicle involved in a violation of subsection 1 has that vehicle under that person's control.

[ 2011, c. 561, §2 (NEW) .]

SECTION HISTORY

1981, c. 251, (NEW). 2011, c. 561, §2 (RPR).



17 §3853-D. Operating a motor vehicle on land of another

1. Damage or destruction to farmland or forest land. A person who, as a result of operating a motor vehicle on farmland or forest land in fact, damages or destroys crops, forest products, personal property or roads on that farmland or forest land, commits a Class E crime.

[ 1995, c. 539, §1 (AMD) .]

2. Definitions. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Farmland" means land used for the production of fruits, vegetables, grains, hay or herbs that consists of 5 or more contiguous acres. The term "farmland" does not include land used for the production of wood products. [1989, c. 289, (NEW).]

A-1. "Forest land" means land used for the production of forest products. [1995, c. 539, §1 (NEW).]

A-2. "Forest products" means any woody stemmed plant as well as any products that have been harvested but not yet transported from the harvesting site, including logs, pulpwood, veneer, bolt wood, wood chips, stud wood, poles, pilings, biomass, fuel wood, Christmas trees, evergreen boughs and cones for seed production. [1995, c. 539, §1 (NEW).]

B. "Motor vehicle" means any self-propelled vehicle not operated exclusively on tracks, including all-terrain vehicles as defined in Title 12, section 13001, but not including snowmobiles. [2003, c. 414, Pt. B, §34 (AMD); 2003, c. 614, §9 (AFF).]

[ 2003, c. 414, Pt. B, §34 (AMD); 2003, c. 614, §9 (AFF) .]

3. Application. This section does not apply to:

A. A landowner operating a motor vehicle on farmland or forest land owned by that landowner; [1995, c. 539, §1 (AMD).]

B. A person given permission by a landowner to operate a motor vehicle on farmland or forest land owned by that landowner; [1995, c. 539, §1 (AMD).]

C. An agent or employee of a landowner who operates a motor vehicle on farmland or forest land owned by that landowner in the scope of that agent's or employee's agency or employment; or [1995, c. 539, §1 (AMD).]

D. A law enforcement officer who, in an emergency and in the scope of that law enforcement officer's employment, operates a motor vehicle on farmland or forest land owned by another. [1995, c. 539, §1 (AMD).]

[ 1995, c. 539, §1 (AMD) .]

SECTION HISTORY

1989, c. 289, (NEW). 1995, c. 539, §1 (AMD). 2003, c. 414, §B34 (AMD). 2003, c. 414, §D7 (AFF). 2003, c. 614, §9 (AFF).



17 §3854. Entry of and refusal to vacate certain buildings (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 244, (RPR). 1973, c. 494, §§1,2 (AMD). 1975, c. 499, §22 (RP).



17 §3855. Entering or passing over forbidden enclosed or cultivated land; arrest of offenders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 32, (AMD). 1975, c. 499, §22 (RP).



17 §3856. Trespass on timber; removal of produce; removal of goods from wharf or landing place (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §22 (RP).



17 §3857. Limitations and jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §22 (RP).



17 §3858. Tampering with or destroying colonies of wild bees (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §22 (RP).



17 §3859. Trespass on land devoted to wildlife preservation

Whoever willfully and knowingly hunts upon unimproved land devoted to the preservation of wildlife and owned by a corporation organized under Title 13, chapter 81, including that portion of any public way which crosses or abuts said land, provided that all boundaries of said land are posted with signs at least every 50 feet indicating that said land is a wildlife preserve, shall be punished by a fine of not more than $50. [1967, c. 202, (RPR).]

SECTION HISTORY

1965, c. 64, (NEW). 1967, c. 202, (RPR).



17 §3860. Great pond; access or egress

No person on foot shall be denied access or egress over unimproved land to a great pond except that this provision shall not apply to access or egress over the land of a water company or a water district when the water from the great pond is utilized as a source for public water. [1973, c. 530, §2 (NEW).]

The Attorney General shall, upon complaint of a person being denied said access or egress, if in his judgment the public interest so requires, prosecute criminally or civilly any person who denies such right of access or egress. [1973, c. 530, §2 (NEW).]

Any person may maintain an action in the Superior Court having jurisdiction where the alleged denial of access or egress occurred or is likely to occur for declaratory and equitable relief and actual and punitive damages against any person, partnership, corporation or other legal entity for any violations of this section. [1973, c. 530, §2 (NEW).]

Whoever violates this section shall be punished by a fine of not more than $100 and by imprisonment for not more than 90 days. [1973, c. 530, §2 (NEW).]

SECTION HISTORY

1973, c. 530, §2 (NEW).






Chapter 129: UNPROTECTED WELLS

17 §3901. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §23 (RP).



17 §3902. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §23 (RP).






Chapter 131: MISCELLANEOUS CRIMES

17 §3951. Abandonment of airtight containers (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3952. Dangerous knives (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 42, (AMD). 1975, c. 499, §24 (RP).



17 §3953. Disorderly conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3954. Disturbance of public meetings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3955. Dumping rubbish on another's land (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3956. Electric fences

No person or individual may sell, utilize, install or have installed within this State equipment, devices or methods whereby fence wires may be energized with electricity unless a standard type of controller is used, which has the approval of the Underwriter's Laboratories and carries such label thereon or has the approved listing of the Department of Industrial Cooperation at the University of Maine System. [1985, c. 779, §41 (AMD).]

Any violation of this section shall be punishable by a fine of not more than $100 or by imprisonment for not more than 90 days, or by both.

SECTION HISTORY

1985, c. 779, §41 (AMD).



17 §3957. Failure to report treatment of gunshot wounds (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 567, §20 (AMD). 1975, c. 499, §24 (RP).



17 §3958. False alarms and reports (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 592, §37 (AMD). 1975, c. 499, §24 (RP).



17 §3959. Marathons and walkathons (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP). 1975, c. 659, (RP).



17 §3960. Peeking in nighttime (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3961. Placing obstructions on traveled road (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP).



17 §3962. Regulation of radio waves; disturbing reception

It shall be unlawful to use any radio receiving set which radiates radio waves between 200 meters wave length and 550 meters wave length which causes interference with the reception of any other radio receiving set. Whoever knowingly, maliciously or wantonly by any means unreasonably disturbs the reception of radio waves used for radiotelephony, between 200 meters wave length and 550 meters wave length, shall be punished by a fine of not less than $10 nor more than $50, to be recovered by complaint in the District Court.



17 §3963. Riding with naked scythe (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §24 (RP). 1975, c. 536, §2 (RP).



17 §3964. Settlements or releases from injured persons

Except as provided in this section, no settlement or general release or statement either oral, in writing, or electronically recorded made by any person confined in a hospital or sanitarium as a patient with reference to any personal injuries for which that person is confined in that hospital or sanitarium is admissible in evidence, used or referred to in any manner at the trial of any action to recover damages for personal injuries or consequential damages, so called, resulting therefrom, which statement, settlement or general release was obtained within 30 days after the injuries were sustained and such settlement or release is null and void. This section does not apply to statements or releases obtained by police officers or inspectors of motor vehicles in the performance of their duty, members of the family of that person or by or on behalf of that person's attorney. This section does not apply to agreements entered into pursuant to former Title 39 and approved by the former Workers' Compensation Commission or Title 39-A and approved by the Workers' Compensation Board. [1991, c. 885, Pt. E, §18 (AMD); 1991, c. 885, Pt. E, §47 (AFF).]

SECTION HISTORY

1971, c. 427, (AMD). 1973, c. 366, (AMD). 1973, c. 370, (AMD). 1977, c. 696, §366 (AMD). 1991, c. 885, §E18 (AMD). 1991, c. 885, §E47 (AFF).



17 §3965. Defacement of state facilities; possession of paint (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 162, (NEW). 1973, c. 316, (NEW). 1973, c. 625, §§93,95 (RP). 1975, c. 499, §24 (RP).



17 §3966. Animals in food stores

It is unlawful for any person to bring an animal into a store where food is sold for human consumption or into a restaurant where food is prepared and served on the premises. This section does not apply to a person requiring the services of a service animal. [2013, c. 264, §1 (AMD).]

For the purposes of this section, "service animal" has the same meaning as set forth in Title 5, section 4553, subsection 9-E. [2013, c. 264, §1 (AMD).]

SECTION HISTORY

1973, c. 625, §94 (NEW). 2005, c. 318, §1 (AMD). 2007, c. 664, §23 (AMD). 2011, c. 369, §9 (AMD). 2013, c. 264, §1 (AMD).






Chapter 132: DEFINITIONS

17 §4001. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 539, §21 (NEW). 1971, c. 622, §§61-A (AMD). 1975, c. 499, §25 (RP).









TITLE 17-A: MAINE CRIMINAL CODE

Part 1: GENERAL PRINCIPLES

Chapter 1: PRELIMINARY

17-A §1. Title; effective date; severability

1. Title 17-A shall be known and may be cited as the Maine Criminal Code. When it is alleged that an element occurred "on or about" any date prior to the effective date of the code, the prosecution shall be governed by the prior law. When it is alleged that all of the elements occurred "on or about" the effective date of the code or any date thereafter, the prosecution shall be governed by the code.

[ 1975, c. 740, §9-A (RPR) .]

2. Except as provided in section 4-A, this code shall become effective May 1, 1976, and it shall apply only to crimes committed subsequent to its effective date. Prosecution for crimes repealed by this code, which are committed prior to the effective date shall be governed by the prior law which is continued in effect for that purpose as if this code were not in force; provided that in any such prosecution the court may, with the consent of the defendant, impose sentence under the provisions of the code. In such cases, the sentencing authority of the court is determined by the application to the prior law of section 4-A, subsection 3, which became effective for this purpose May 1, 1976. For purposes of this section, a crime was committed subsequent to the effective date if all of the elements of the crime occurred on or after that date; a crime was not committed subsequent to the effective date if any element thereof occurred prior to that date, or if the evidence may reasonably be interpreted to establish that any element may have occurred prior to that date.

[ 1981, c. 324, §1 (AMD) .]

3. If any provision or clause of this code or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are declared to be severable.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 649, §1 (AMD). 1975, c. 699, §1 (AMD). 1975, c. 740, §§9-A,10 (AMD). 1977, c. 78, §118 (AMD). 1981, c. 324, §1 (AMD).



17-A §2. Definitions

As used in this code, unless a different meaning is plainly required, the following words and variants thereof have the following meanings. [1975, c. 499, §1 (NEW).]

1. "Act" or "action" means a voluntary bodily movement.

[ 1975, c. 499, §1 (NEW) .]

2. "Acted" includes, where appropriate, possessed or omitted to act.

[ 1975, c. 499, §1 (NEW) .]

3. "Actor" includes, where appropriate, a person who possesses something or who omits to act.

[ 1975, c. 499, §1 (NEW) .]

3-A.

[ 1977, c. 510, §9 (RP) .]

3-B. "Another jurisdiction" means the Federal Government, the United States military, the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, Guam, American Samoa and each of the several states except Maine. “Another jurisdiction” also means the Passamaquoddy Tribe when that tribe has acted pursuant to Title 30, section 6209-A, subsection 1, paragraph A or B and the Penobscot Nation when that tribe has acted pursuant to Title 30, section 6209-B, subsection 1, paragraph A or B.

[ 2007, c. 476, §1 (NEW) .]

3-C. Adult probation supervisor. "Adult probation supervisor" means any person who:

A. Is an employee of the Department of Corrections; [2009, c. 142, §1 (NEW).]

B. Supervises adult probation officers; and [2009, c. 142, §1 (NEW).]

C. Is trained, qualified and authorized by the Commissioner of Corrections to use deadly force. [2009, c. 142, §1 (NEW).]

[ 2009, c. 142, §1 (NEW) .]

4. "Benefit" means any gain or advantage to the actor, and includes any gain or advantage to a person other than the actor which is desired or consented to by the actor.

[ 1975, c. 499, §1 (NEW) .]

5. "Bodily injury" means physical pain, physical illness or any impairment of physical condition.

[ 1975, c. 499, §1 (NEW) .]

5-A. "Corrections officer" has the same meaning as in Title 25, section 2801-A, subsection 2.

[ 1995, c. 625, Pt. A, §19 (AMD) .]

5-B. Corrections supervisor. "Corrections supervisor" means any person who:

A. Is an employee of the Department of Corrections; [1995, c. 215, §1 (NEW).]

B. Supervises corrections officers; and [1995, c. 215, §1 (NEW).]

C. Is trained, qualified and authorized by the Commissioner of Corrections to use deadly force. [1995, c. 215, §1 (NEW).]

[ 1995, c. 215, §1 (NEW) .]

6. "Criminal negligence" has the meaning set forth in section 35.

[ 1981, c. 324, §2 (AMD) .]

6-A. "Critical infrastructure" means critical public or private infrastructure resource systems involved in providing services necessary to ensure or protect the public health, safety and welfare, including, but not limited to, a public water system or a public water source; an emergency, governmental, medical, fire or law enforcement response system; a public utility system; a financial system; an educational system; or a food or clothing distribution system.

[ 2001, c. 634, §2 (NEW) .]

7. "Culpable" has the meaning set forth in section 35.

[ 1981, c. 324, §2 (AMD) .]

8. "Deadly force" means physical force that a person uses with the intent of causing, or that a person knows to create a substantial risk of causing, death or serious bodily injury. Except as provided in section 101, subsection 5, intentionally, knowingly or recklessly discharging a firearm in the direction of another person or at a moving vehicle constitutes deadly force.

[ 2009, c. 336, §4 (AMD) .]

9. Dangerous weapon.

A. "Use of a dangerous weapon" means the use of a firearm or other weapon, device, instrument, material or substance, whether animate or inanimate, which, in the manner it is used or threatened to be used is capable of producing death or serious bodily injury. [1977, c. 510, §10 (RPR).]

B. "Armed with a dangerous weapon" means in actual possession, regardless of whether the possession is visible or concealed, of:

(1) A firearm;

(2) Any device designed as a weapon and capable of producing death or serious bodily injury; or

(3) Any other device, instrument, material or substance, whether animate or inanimate, which, in the manner it is intended to be used by the actor, is capable of producing or threatening death or serious bodily injury. For purposes of this definition, the intent may be conditional. [1977, c. 510, §10 (RPR).]

C. When used in any other context, "dangerous weapon" means a firearm or any device designed as a weapon and capable of producing death or serious bodily injury. [1977, c. 510, §10 (RPR).]

D. For purposes of this subsection, proof that a thing is presented in a covered or open manner as a dangerous weapon gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that it, in fact, is a dangerous weapon. [2001, c. 383, §1 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §1 (AMD); 2001, c. 383, §156 (AFF) .]

10. "Dwelling place" means a structure that is adapted for overnight accommodation of persons, or sections of any structure similarly adapted. A dwelling place does not include garages or other structures, whether adjacent or attached to the dwelling place, that are used solely for the storage of property or structures formerly used as dwelling places that are uninhabitable. It is immaterial whether a person is actually present.

[ 2011, c. 691, Pt. A, §11 (AMD) .]

11. "Element of the crime" has the meaning set forth in section 32.

[ 1981, c. 324, §2 (AMD) .]

12. "Financial institution" means a bank, insurance company, credit union, safety deposit company, savings and loan association, investment trust, or other organization held out to the public as a place of deposit of funds or medium of savings or collective investment.

[ 1975, c. 499, §1 (NEW) .]

12-A. "Firearm" means any weapon, whether loaded or unloaded, which is designed to expel a projectile by the action of an explosive and includes any such weapon commonly referred to as a pistol, revolver, rifle, gun, machine gun or shotgun. Any weapon which can be made into a firearm by the insertion of a firing pin, or other similar thing, or by repair, is a firearm.

[ 1983, c. 219, (AMD) .]

13. "Government" means the United States, any state or any county, municipality or other political unit within territory belonging to the State, the United States, or any department, agency or subdivision of any of the foregoing, or any corporation or other association carrying out the functions of government or formed pursuant to interstate compact or international treaty.

[ 1975, c. 499, §1 (NEW) .]

14. "He" means, where appropriate, "she," or an organization.

[ 1975, c. 499, §1 (NEW) .]

15. "Intentionally" has the meaning set forth in section 35.

[ 1981, c. 324, §2 (AMD) .]

16. "Knowingly" has the meaning set forth in section 35.

[ 1981, c. 324, §2 (AMD) .]

17. "Law enforcement officer" means any person who by virtue of public employment is vested by law with a duty to maintain public order, to prosecute offenders, to make arrests for crimes, whether that duty extends to all crimes or is limited to specific crimes, or to perform probation functions or who is an adult probation supervisor.

[ 2013, c. 133, §5 (AMD) .]

18. "Nondeadly force" means any physical force which is not deadly force.

[ 1975, c. 499, §1 (NEW) .]

19. "Organization" means a corporation, partnership or unincorporated association.

[ 1975, c. 499, §1 (NEW) .]

20. "Person" means a human being or an organization.

[ 1975, c. 499, §1 (NEW) .]

21. "Public servant" means any official officer or employee of any branch of government and any person participating as juror, advisor, consultant or otherwise, in performing a governmental function. A person is considered a public servant upon the person's election, appointment or other designation as such, although the person may not yet officially occupy that position.

[ 2007, c. 173, §2 (AMD) .]

21-A. "Public utility system" includes any pipeline, gas, electric, steam, water, oil, transportation, sanitation, communication or other system operated for public use regardless of ownership.

[ 2001, c. 634, §2 (NEW) .]

21-B. "Public water source" has the same meaning as in Title 22, section 2641.

[ 2001, c. 634, §2 (NEW) .]

21-C. "Public water system" has the same meaning as in Title 22, section 2601, subsection 8.

[ 2001, c. 634, §2 (NEW) .]

22. "Recklessly" has the meaning set forth in section 35.

[ 1981, c. 324, §2 (AMD) .]

23. "Serious bodily injury" means a bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement or loss or substantial impairment of the function of any bodily member or organ, or extended convalescence necessary for recovery of physical health.

[ 1975, c. 740, §11 (AMD) .]

23-A. "Strict liability crime" has the meaning set forth in section 34.

[ 1999, c. 23, §1 (NEW) .]

24. "Structure" means a building or other place designed to provide protection for persons or property against weather or intrusion, but does not include vehicles and other conveyances whose primary purpose is transportation of persons or property unless such vehicle or conveyance, or a section thereof, is also a dwelling place.

[ 1977, c. 510, §12 (NEW) .]

25. "Terroristic intent" means the intent to do any of the following for the purpose of intimidating or coercing a civilian population or to affect the conduct of government:

A. Cause serious bodily injury or death to multiple persons; [2001, c. 634, §2 (NEW).]

B. Cause substantial damage to multiple structures; or [2001, c. 634, §2 (NEW).]

C. Cause substantial damage to critical infrastructure. [2001, c. 634, §2 (NEW).]

[ 2001, c. 634, §2 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §11 (AMD). 1977, c. 510, §§9-12 (AMD). 1981, c. 324, §2 (AMD). 1983, c. 219, (AMD). 1989, c. 18, §1 (AMD). 1989, c. 113, §2 (AMD). 1995, c. 215, §1 (AMD). 1995, c. 625, §A19 (AMD). 1999, c. 23, §1 (AMD). 2001, c. 383, §1 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 634, §2 (AMD). 2007, c. 173, §§1, 2 (AMD). 2007, c. 476, §1 (AMD). 2009, c. 142, §§1, 2 (AMD). 2009, c. 336, §4 (AMD). 2011, c. 691, Pt. A, §11 (AMD). 2013, c. 133, §5 (AMD).



17-A §3. All crimes defined by statute; civil actions

1. No conduct constitutes a crime unless it is prohibited

A. By this code; or [1975, c. 499, §1 (NEW).]

B. By any statute or private act outside this code, including any rule, regulation or ordinance authorized by and lawfully adopted under a statute. [1977, c. 510, §13 (AMD).]

[ 1977, c. 510, §13 (AMD) .]

2. This code does not bar, suspend, or otherwise affect any right or liability for damages, penalty, forfeiture or other remedy authorized by law to be recovered or enforced in a civil action, regardless of whether the conduct involved in such civil action constitutes an offense defined in this code.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §12 (AMD). 1977, c. 510, §13 (AMD).



17-A §4. Classification of crimes in this Code

1. Except for murder, all crimes defined by this Code are classified for purposes of sentencing as Class A, Class B, Class C, Class D and Class E crimes.

[ 1981, c. 324, §3 (RPR) .]

2.

[ 1985, c. 282, §1 (RP) .]

3.

[ 1981, c. 324, §3 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §13 (RPR). 1977, c. 510, §14 (AMD). 1981, c. 324, §3 (RPR). 1985, c. 282, §1 (AMD).



17-A §4-A. Crimes and civil violations outside the code

1. Except as provided in section 1, subsection 2, this section becomes effective October 24, 1977.

[ 1981, c. 324, §4 (RPR) .]

2.

[ 1981, c. 324, §5 (RP) .]

2-A. A statute outside this code may be expressly designated as a Class A, Class B, Class C, Class D or Class E crime, in which case sentencing for violation of such a statute is governed by the provisions of this code.

[ 1981, c. 324, §6 (NEW) .]

3. In statutes defining crimes which are outside this code and which are not expressly designated as Class A, Class B, Class C, Class D or Class E crimes, the class depends upon the imprisonment penalty that is provided as follows. If the maximum period authorized by the statute defining the crime:

A. Exceeds 10 years, the crime is a Class A crime; [1975, c. 740, §14 (NEW).]

B. Exceeds 5 years, but does not exceed 10 years, the crime is a Class B crime; [1975, c. 740, §14 (NEW).]

C. Exceeds 3 years, but does not exceed 5 years, the crime is a Class C crime; [1975, c. 740, §14 (NEW).]

D. Exceeds one year, but does not exceed 3 years, the crime is a Class D crime; and [1975, c. 740, §14 (NEW).]

E. Does not exceed one year, the crime is a Class E crime. [1975, c. 740, §14 (NEW).]

[ 1975, c. 740, §14 (NEW) .]

4.

[ 1985, c. 282, §2 (RP) .]

5.

[ MRSA T. 17-A, §4-A, sub-§5 (RP) .]

SECTION HISTORY

1975, c. 740, §14 (NEW). 1977, c. 510, §§15,16 (AMD). 1977, c. 564, §84 (AMD). 1977, c. 661, §6 (AMD). 1981, c. 324, §§4-7 (AMD). 1981, c. 698, §91 (AMD). 1985, c. 282, §2 (AMD). 1991, c. 622, §N2 (AMD).



17-A §4-B. Civil violations

1. All civil violations are expressly declared not to be criminal offenses. They are enforceable by the Attorney General, the Attorney General's representative or any other appropriate public official in a civil action to recover what may be designated a fine, penalty or other sanction, or to secure the forfeiture that may be decreed by the law.

[ 2007, c. 173, §3 (AMD) .]

2. A law or ordinance may be expressly designated as a civil violation.

[ 1985, c. 282, §3 (NEW) .]

3. A law or ordinance which prohibits defined conduct, but does not provide an imprisonment penalty, is a civil violation, enforceable in accordance with subsection 1. A law or ordinance which is stated to be a criminal violation or which otherwise uses language indicating that it is a crime, but does not provide an imprisonment penalty is a civil violation, enforceable in accordance with subsection 1, unless the law or ordinance is an exception to the operation of this subsection.

[ 1985, c. 282, §3 (NEW) .]

4. Evidence obtained pursuant to an unlawful search and seizure shall not be admissible in a civil violation proceeding arising under Title 22, section 2383.

[ 1985, c. 282, §3 (NEW) .]

SECTION HISTORY

1985, c. 282, §3 (NEW). 2007, c. 173, §3 (AMD).



17-A §5. Pleading and proof (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§15,16 (AMD). 1981, c. 324, §8 (RP).



17-A §6. Application to crimes outside the code

1. The provisions of Parts 1 and 3 and chapter 7 are applicable to crimes defined outside this code, unless the context of the statute defining the crime clearly requires otherwise.

[ 1989, c. 502, Pt. D, §9 (AMD) .]

2.

[ 1977, c. 510, §17 (RP) .]

3.

[ 1977, c. 510, §17 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§16-A (RPR). 1977, c. 510, §17 (AMD). 1981, c. 324, §9 (AMD). 1989, c. 502, §D9 (AMD).



17-A §7. Territorial applicability

1. Except as otherwise provided in this section, a person may be convicted under the laws of this State for any crime committed by the person's own conduct or by the conduct of another for which the person is legally accountable only if:

A. Either the conduct that is an element of the crime or the result that is such an element occurs within this State or has a territorial relationship to this State; [2007, c. 173, §4 (AMD).]

B. Conduct occurring outside this State constitutes an attempt to commit a crime under the laws of this State and the intent is that the crime take place within this State; [1975, c. 499, §1 (NEW).]

C. Conduct occurring outside this State would constitute a criminal conspiracy under the laws of this State, an overt act in furtherance of the conspiracy occurs within this State or has a territorial relationship to this State, and the object of the conspiracy is that a crime take place within this State; [1979, c. 512, §16 (AMD).]

D. Conduct occurring within this State or having a territorial relationship to this State would constitute complicity in the commission of, or an attempt, solicitation or conspiracy to commit an offense in another jurisdiction that is also a crime under the law of this State; [2007, c. 173, §4 (AMD).]

E. The crime consists of the omission to perform a duty imposed on a person by the law of this State, regardless of where that person is when the omission occurs; [2007, c. 173, §4 (AMD).]

F. The crime is based on a statute of this State that expressly prohibits conduct outside the State, when the person knows or should know that the person's conduct affects an interest of the State protected by that statute; or [2007, c. 173, §4 (AMD).]

G. Jurisdiction is otherwise provided by law. [1975, c. 499, §1 (NEW).]

[ 2007, c. 173, §4 (AMD) .]

2. Subsection 1, paragraph A does not apply if:

A. Causing a particular result or danger of causing that result is an element and the result occurs or is designed or likely to occur only in another jurisdiction where the conduct charged would not constitute an offense; or [1975, c. 499, §1 (NEW).]

B. Causing a particular result is an element of the crime and the result is caused by conduct occurring outside the State which would not constitute an offense if the result had occurred there. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

3. When the crime is homicide, a person may be convicted under the laws of this State if either the death of the victim or the bodily impact causing death occurred within the State or had a territorial relationship to the State. Proof that the body of a homicide victim is found within this State gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that such death or impact occurred within the State. When the crime is theft, a person may be convicted under the laws of this State if that person obtained property of another, as defined in chapter 15, section 352, outside of this State and brought the property into the State.

[ 2001, c. 383, §2 (AMD); 2001, c. 383, §156 (AFF) .]

4. Conduct or a result has a territorial relationship to this State if it is not possible to determine beyond a reasonable doubt that it occurred inside or outside of this State, because a boundary cannot be precisely located or the location of any person cannot be precisely established in relation to a boundary, and if the court determines that this State has a substantial interest in prohibiting the conduct or result. In determining whether this State has a substantial interest, the court shall consider the following factors:

A. The relationship to this State of the actor or actors and of persons affected by the conduct or result, whether as citizens, residents or visitors; [1979, c. 512, §19 (NEW).]

B. The location of the actor or actors and persons affected by the conduct or result prior to and after the conduct or result; [1979, c. 512, §19 (NEW).]

C. The place in which other crimes, if any, in the same criminal episode were committed; and [1981, c. 470, Pt. A, §36 (AMD).]

D. The place in which the intent to commit the crime was formed. [1979, c. 512, §19 (NEW).]

[ 1981, c. 470, Pt. A, §36 (AMD) .]

5. The existence of territorial jurisdiction must be proved beyond a reasonable doubt.

[ 1981, c. 324, §10 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §§15-19 (AMD). 1981, c. 324, §10 (AMD). 1981, c. 470, §A36 (AMD). 2001, c. 383, §2 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 173, §4 (AMD).



17-A §8. Statute of limitations

1. It is a defense that prosecution was commenced after the expiration of the applicable period of limitations provided in this section; provided that a prosecution for murder or criminal homicide in the first or 2nd degree, or, if the victim had not attained the age of 16 years at the time of the crime, a prosecution for: incest; unlawful sexual contact; sexual abuse of a minor; rape or gross sexual assault, formerly denominated as gross sexual misconduct, may be commenced at any time.

[ 1999, c. 438, §1 (AMD) .]

2. Except as provided in subsection 2-A, prosecutions for crimes other than murder or criminal homicide in the first or 2nd degree, or, if the victim had not attained the age of 16 years at the time of the crime, prosecutions for: incest; unlawful sexual contact; sexual abuse of a minor; rape or gross sexual assault, formerly denominated as gross sexual misconduct, are subject to the following periods of limitations:

A. A prosecution for a Class A, Class B or Class C crime must be commenced within 6 years after it is committed; and [1981, c. 470, Pt. A, §38 (AMD).]

B. A prosecution for a Class D or Class E crime must be commenced within 3 years after it is committed. [1975, c. 499, §1 (NEW).]

[ 2013, c. 392, §1 (AMD) .]

2-A. A prosecution for a Class A, Class B or Class C crime involving unlawful sexual contact or gross sexual assault must be commenced within 8 years after it is committed.

This subsection does not apply to a Class D crime enhanced to a Class C crime pursuant to section 1252, subsection 4-A.

[ 2013, c. 392, §2 (NEW) .]

3. The periods of limitations shall not run:

A. During any time when the accused is absent from the State, but in no event shall this provision extend the period of limitation otherwise applicable by more than 5 years; [1987, c. 222, §3 (AMD).]

B. During any time when a prosecution against the accused for the same crime based on the same conduct is pending in this State; or [1987, c. 222, §3 (AMD).]

C. During any time when a prosecution against the accused for the corresponding juvenile crime based on the same conduct is pending in the Juvenile Court. For purposes of this section, pending includes any appeal period and, if an appeal is taken, any period pending its final disposition. [1987, c. 222, §3 (NEW).]

[ 1987, c. 222, §3 (AMD) .]

4. If a timely complaint, information or indictment is dismissed for any error, defect, insufficiency or irregularity, a new prosecution for the same crime based on the same conduct may be commenced within 6 months after the dismissal, or during the next session of the grand jury, whichever occurs later, even though the periods of limitations have expired at the time of such dismissal or will expire within such period of time.

[ 1981, c. 317, §4 (AMD) .]

5. If the period of limitation has expired, a prosecution may nevertheless be commenced for:

A. Any crime based upon breach of fiduciary obligation, within one year after discovery of the crime by an aggrieved party or by a person who has a legal duty to represent an aggrieved party, and who is not a party to the crime, whichever occurs first; [2007, c. 173, §5 (AMD).]

B. Any crime based upon official misconduct by a public servant, at any time when such person is in public office or employment or within 2 years thereafter. [1975, c. 499, §1 (NEW).]

C. This subsection shall in no event extend the limitation period otherwise applicable by more than 5 years. [1975, c. 499, §1 (NEW).]

[ 2007, c. 173, §5 (AMD) .]

6. For purposes of this section:

A. A crime is committed when every element thereof has occurred, or if the crime consists of a continuing course of conduct, at the time when the course of conduct or the defendant's complicity therein is terminated; and [1975, c. 499, §1 (NEW).]

B. A prosecution is commenced whenever one of the following occurs:

(1) A criminal complaint is filed;

(2) An indictment is returned; or

(3) Following waiver of an indictment, an information is filed. [1987, c. 222, §4 (RPR).]

[ 1987, c. 222, §4 (AMD) .]

7. The defense established by this section shall not bar a conviction of a crime included in the crime charged, notwithstanding that the period of limitation has expired for the included crime, if as to the crime charged the period of limitation has not expired or there is no such period, and there is evidence which would sustain a conviction for the crime charged.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §18 (AMD). 1981, c. 317, §4 (AMD). 1981, c. 470, §§A37-A38 (AMD). 1987, c. 222, §§3, 4 (AMD). 1991, c. 585, §§1, 2 (AMD). 1999, c. 438, §§1, 2 (AMD). 2007, c. 173, §5 (AMD). 2013, c. 392, §§1, 2 (AMD).



17-A §9. Indictment and jurisdiction

Notwithstanding any other provision of law: [1975, c. 499, §1 (NEW).]

1. All proceedings for Class A, B and C crimes must be prosecuted by indictment, unless indictment is waived, in which case prosecution must be as the Supreme Judicial Court provides by rule;

[ 1997, c. 4, §2 (AMD) .]

2. All proceedings for murder shall be prosecuted by indictment; and

[ 1977, c. 510, §19 (AMD) .]

3. The District Courts have jurisdiction to try civil violations and Class D and E crimes and to impose sentence in Class A, B and C crimes in which the District Court has accepted a plea of guilty.

[ 2005, c. 326, §2 (AMD); 2005, c. 326, §5 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §17 (AMD). 1977, c. 510, §19 (AMD). 1997, c. 4, §2 (AMD). 2005, c. 326, §2 (AMD). 2005, c. 326, §5 (AFF).



17-A §9-A. Allegation of prior conviction when sentence enhanced

1. Except as otherwise provided by law, a prior conviction must be specially alleged if the sentencing provision of a crime requires that a present sentence be enhanced because the person has been previously convicted of a specified crime. For the purpose of this section, a sentence is enhanced only if the maximum sentence that may be imposed is increased or a mandatory minimum nonsuspendable sentence must be imposed. The Supreme Judicial Court shall provide by rule the manner of alleging the prior conviction in a charging instrument and conditions for using that prior conviction at trial.

[ 1999, c. 196, §2 (NEW) .]

2. Proof that the name and date of birth of the person charged with the current principal offense are the same as those of the person who has been convicted of the prior offense gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person charged with the current principal offense is the same person as that person convicted of the prior offense.

[ 2001, c. 383, §3 (AMD); 2001, c. 383, §156 (AFF) .]

3. Prior convictions may be considered for purposes of enhancing a present sentence if the date of each prior conviction precedes the commission of the offense being enhanced by no more than 10 years, except as otherwise provided by law. More than one prior conviction may have occurred on the same day. The date of conviction is deemed to be the date that the sentence is imposed, even though an appeal was taken.

[ 2001, c. 383, §4 (NEW); 2001, c. 383, §156 (AFF) .]

4. Proof of the date stated in a complaint, information, indictment or other formal charging instrument gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that such a date is the date the offense was committed, notwithstanding the use of the words "on or about" or the equivalent. The convictions of 2 or more prior offenses that were committed within a 3-day period are considered a single conviction for purposes of this section.

[ 2001, c. 383, §4 (NEW); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1999, c. 196, §2 (NEW). 2001, c. 383, §§3,4 (AMD). 2001, c. 383, §156 (AFF).



17-A §10. Definitions of culpable states of mind (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §18 (AMD). 1977, c. 510, §§20-23 (AMD). 1981, c. 324, §11 (RP).



17-A §10-A. Jurisdiction over juveniles

1. A criminal proceeding may not be commenced against any person who had not attained 18 years of age at the time of the alleged crime, except as the result of a finding of probable cause authorized by Title 15, section 3101, subsection 4, or in regard to the offenses over which juvenile courts have no jurisdiction, as provided in Title 15, section 3101, subsection 2.

[ 2007, c. 173, §6 (AMD) .]

2. When it appears that the defendant's age, at the time the crime charged was committed, may have been such that the court lacks jurisdiction by reason stated in subsection 1, the court shall hold a hearing on the matter and the burden shall be on the State to establish the court's jurisdiction, as defined by subsection 1, by a preponderance of the evidence.

[ 1981, c. 324, §12 (NEW) .]

SECTION HISTORY

1981, c. 324, §12 (NEW). 2007, c. 173, §6 (AMD).



17-A §11. Requirement of culpable mental states; liability without culpability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §19 (AMD). 1981, c. 317, §5 (AMD). 1981, c. 324, §13 (RP). 1981, c. 470, §§B5,7-A (RP).



17-A §12. De minimis infractions

1. The court may dismiss a prosecution if, upon notice to or motion of the prosecutor and opportunity to be heard, having regard to the nature of the conduct alleged and the nature of the attendant circumstances, it finds the defendant's conduct:

A. Was within a customary license or tolerance, which was not expressly refused by the person whose interest was infringed and which is not inconsistent with the purpose of the law defining the crime; or [1975, c. 499, §1 (NEW).]

B. Did not actually cause or threaten the harm sought to be prevented by the law defining the crime or did so only to an extent too trivial to warrant the condemnation of conviction; or [1975, c. 499, §1 (NEW).]

C. Presents such other extenuations that it cannot reasonably be regarded as envisaged by the Legislature in defining the crime. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. The court shall not dismiss a prosecution under this section without filing a written statement of its reasons.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §13. Other offenses

1. The existence of a crime other than the one charged, but based on the same conduct or arising from the same criminal episode, for which a person may be prosecuted, whether that crime is a lesser or greater crime as to elements or sentencing classification, shall not preclude prosecution for the offense charged unless a contrary legislative intent plainly appears.

[ 1975, c. 740, §20 (NEW) .]

2.

[ 1979, c. 512, §20 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §20 (RPR). 1979, c. 512, §20 (AMD).



17-A §13-A. Included offenses

1. The court shall not instruct the jury to consider, nor shall the court as factfinder consider, a lesser included offense, as defined in subsection 2, unless on the basis of the evidence there is a rational basis for finding the defendant guilty of that lesser included offense. If a rational basis exists, the lesser included offense shall be considered by the factfinder if requested by either the State or defendant; otherwise, its consideration shall be a matter within the discretion of the court.

[ 1979, c. 512, §21 (NEW) .]

2. For purposes of this section, a lesser included offense is an offense carrying a lesser penalty which:

A. As legally defined, must necessarily be committed when the offense or alternative thereof actually charged, as legally defined, is committed. If the lesser offense is defined in a manner that it may be committed in alternative ways, each alternative which meets the above definition shall be deemed to be a lesser included offense. Facts which are a basis for sentencing classification of either the crime charged or the lesser crime shall be considered alternatives of those crimes; [1979, c. 512, §21 (NEW).]

B. Meets the requirements of paragraph A, except that a culpable state of mind is required which is different than that charged but which results in lesser criminal liability; or [1979, c. 512, §21 (NEW).]

C. Is by statute expressly declared to be charged when the greater offense is charged. [1979, c. 512, §21 (NEW).]

[ 1979, c. 512, §21 (NEW) .]

3. The court in its discretion may instruct the jury to consider, or may as factfinder consider, any other offense or another alternative of the offense charged, although that other offense or alternative is not a lesser included offense, if:

A. On the basis of the evidence, there is a rational basis for finding the defendant guilty of the other offense; [1979, c. 512, §21 (NEW).]

B. The other offense does not carry a greater penalty than the offense charged; [1979, c. 512, §21 (NEW).]

C. Both the State and the defendant consent to the consideration of the other offenses by the factfinder; and [1979, c. 512, §21 (NEW).]

D. The defendant waives any applicable right to an indictment for the other offense.

When the other offense is defined in such a manner that it may be committed in alternative ways, the court may instruct the jury to consider, or may as factfinder consider, any alternative which meets the requirements of this subsection.

[ 1979, c. 512, §21 (NEW) .]

SECTION HISTORY

1979, c. 512, §21 (NEW).



17-A §14. Separate trials

A defendant shall not be subject to separate trials for multiple offenses based on the same conduct or arising from the same criminal episode, if such offenses were known to the appropriate prosecuting officer at the time of the commencement of the first trial and were within the jurisdiction of the same court and within the same venue, unless the court, on application of the prosecuting attorney or of the defendant or on its own motion, orders any such charge to be tried separately if it is satisfied that justice so requires. [1975, c. 740, §21 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §21 (AMD).



17-A §15. Warrantless arrests by a law enforcement officer

1. Except as otherwise specifically provided, a law enforcement officer may arrest without a warrant:

A. Any person who the officer has probable cause to believe has committed or is committing:

(1) Murder;

(2) Any Class A, Class B or Class C crime;

(3) Assault while hunting;

(4) Any offense defined in chapter 45;

(5) Assault, criminal threatening, terrorizing or stalking, if the officer reasonably believes that the person may cause injury to others unless immediately arrested;

(5-A) Assault, criminal threatening, terrorizing, stalking, criminal mischief, obstructing the report of a crime or injury or reckless conduct if the officer reasonably believes that the person and the victim are family or household members, as defined in Title 19-A, section 4002, subsection 4;

(5-B) Domestic violence assault, domestic violence criminal threatening, domestic violence terrorizing, domestic violence stalking or domestic violence reckless conduct;

(6) Theft as defined in section 357, when the value of the services is $1,000 or less if the officer reasonably believes that the person will not be apprehended unless immediately arrested;

(7) Forgery, if the officer reasonably believes that the person will not be apprehended unless immediately arrested;

(8) Negotiating a worthless instrument if the officer reasonably believes that the person will not be apprehended unless immediately arrested;

(9) A violation of a condition of probation when requested by a probation officer or juvenile community corrections officer;

(10) Violation of a condition of release in violation of Title 15, section 1026, subsection 3; Title 15, section 1027, subsection 3; Title 15, section 1051, subsection 2; and Title 15, section 1092;

(11) Theft involving a detention under Title 17, section 3521;

(12) Harassment, as set forth in section 506-A;

(13) Violation of a protection order, as specified in Title 5, section 4659, subsection 2; Title 15, section 321, subsection 6; former Title 19, section 769, subsection 2; former Title 19, section 770, subsection 5; Title 19-A, section 4011, subsection 3; and Title 19-A, section 4012, subsection 5;

(14) A violation of a sex offender registration provision under Title 34-A, chapter 15;

(15) A violation of a requirement of administrative release when requested by the attorney for the State;

(16) A violation of a condition of supervised release for sex offenders when requested by a probation officer;

(17) A violation of a court-imposed deferment requirement of a deferred disposition when requested by the attorney for the State;

(18) A violation of a condition of release as provided in Title 15, section 3203-A, subsection 9;

(19) A violation of a condition of supervised community confinement granted pursuant to Title 34-A, section 3036-A when requested by a probation officer;

(20) A violation of a condition of placement on community reintegration status granted pursuant to Title 34-A, sections 3810 and 4112 when requested by a juvenile community corrections officer;

(21) A violation of a condition of furlough or other rehabilitative program authorized under Title 34-A, section 3035 when requested by a probation officer or juvenile community corrections officer;

(22) A violation of preconviction or post-conviction bail pursuant to Title 15, section 1095, subsection 2 or section 1098, subsection 2 upon request of the attorney for the State;

(23) Failure to appear in violation of Title 15, section 1091, subsection 1, paragraph A;

(24) A Class D or Class E crime committed while released on preconviction or post-conviction bail; or

(25) A violation of a condition of release from a community confinement monitoring program pursuant to Title 30-A, section 1659-A; and [2011, c. 691, Pt. A, §12 (RPR).]

B. Any person who has committed or is committing in the officer's presence any Class D or Class E crime. [1995, c. 680, §3 (RPR).]

[ 2011, c. 691, Pt. A, §12 (AMD) .]

2. For the purposes of subsection 1, paragraph B, criminal conduct has been committed or is being committed in the presence of a law enforcement officer when one or more of the officer's senses afford that officer personal knowledge of facts that are sufficient to warrant a prudent and cautious law enforcement officer's belief that a Class D or Class E crime is being or has just been committed and that the person arrested has committed or is committing that Class D or Class E crime. An arrest made pursuant to subsection 1, paragraph B must be made at the time of the commission of the criminal conduct, or some part thereof, or within a reasonable time thereafter or upon fresh pursuit.

[ 1995, c. 680, §3 (RPR) .]

SECTION HISTORY

1975, c. 740, §22 (NEW). 1977, c. 326, (AMD). 1977, c. 510, §24 (AMD). 1977, c. 671, §19 (AMD). 1977, c. 696, §169 (AMD). 1979, c. 578, §§1,7 (AMD). 1979, c. 677, §§2,18 (AMD). 1983, c. 450, §1 (AMD). 1983, c. 735, §1 (AMD). 1983, c. 795, §5 (AMD). 1983, c. 862, §47 (AMD). 1985, c. 737, §A40 (AMD). 1987, c. 758, §22 (AMD). 1987, c. 870, §11 (AMD). 1989, c. 122, §2 (AMD). RR 1991, c. 2, §50 (COR). 1991, c. 566, §1 (AMD). 1993, c. 475, §3 (AMD). 1995, c. 224, §1 (AMD). 1995, c. 356, §20 (AMD). 1995, c. 668, §2 (AMD). 1995, c. 680, §3 (RPR). 1997, c. 393, §A17 (AMD). 1997, c. 464, §3 (AMD). 1999, c. 127, §A33 (AMD). 1999, c. 644, §1 (AMD). 2001, c. 389, §1 (AMD). 2001, c. 439, §OOO1 (AMD). 2001, c. 667, §A34 (AMD). 2003, c. 102, §1 (AMD). 2007, c. 475, §8 (AMD). 2007, c. 518, §4 (AMD). 2009, c. 142, §3 (AMD). 2011, c. 341, §6 (AMD). 2011, c. 464, §4 (AMD). 2011, c. 691, Pt. A, §12 (AMD).



17-A §15-A. Issuance of summons for criminal offense

1. A law enforcement officer who has probable cause to believe a crime has been or is being committed by a person may issue or have delivered a written summons to that person directing that person to appear in the appropriate trial court to answer the allegation that the person has committed the crime. The summons must include the signature of the officer, a brief description of the alleged crime, the time and place of the alleged crime and the time, place and date the person is to appear in court. The form used must be the Uniform Summons and Complaint. A person to whom a summons is issued or delivered must give a written promise to appear. If the person refuses to sign the summons after having been ordered to do so by a law enforcement officer, the person commits a Class E crime. As soon as practicable after service of the summons, the officer shall cause a copy of the summons to be filed with the court.

[ 2005, c. 326, §3 (AMD); 2005, c. 326, §5 (AFF) .]

2. Any person who a law enforcement officer has probable cause to believe has committed or is committing a crime other than one listed under section 15, subsection 1, paragraph A, and to whom a law enforcement officer is authorized to deliver a summons pursuant to subsection 1, who intentionally fails or refuses to provide to that officer reasonably credible evidence of that person's correct name, address or date of birth commits a Class E crime, if the person persists in the failure or refusal after having been informed by the officer of the provisions of this subsection. If that person furnishes the officer evidence of the person's correct name, address and date of birth and the evidence does not appear to be reasonably credible, the officer shall attempt to verify the evidence as quickly as is reasonably possible. During the period the verification is being attempted, the officer may require the person to remain in the officer's presence for a period not to exceed 2 hours. During this period, if the officer reasonably believes that the officer's safety or the safety of others present requires, the officer may search for any dangerous weapon by an external patting of that person's outer clothing. If in the course of the search the officer feels an object that the officer reasonably believes to be a dangerous weapon, the officer may take such action as is necessary to examine the object, but may take permanent possession of the object only if it is subject to forfeiture. The requirement that the person remain in the presence of the officer does not constitute an arrest. After informing that person of the provisions of this subsection, the officer may arrest the person either if the person intentionally refuses to furnish any evidence of that person's correct name, address or date of birth or if, after attempting to verify the evidence as provided for in this subsection, the officer has probable cause to believe that the person has intentionally failed to provide reasonably credible evidence of the person's correct name, address or date of birth.

[ 2003, c. 657, §2 (AMD) .]

3. If, at any time subsequent to an arrest made pursuant to subsection 2, it appears that the evidence of the person's correct name, address and date of birth was accurate, the person must be released from custody and any record of that custody must show that the person was released for that reason. If, upon trial for violating subsection 2, a person is acquitted on the ground that the evidence of the person's correct name, address and date of birth was accurate, the record of acquittal must show that that was the ground.

[ 2003, c. 657, §2 (AMD) .]

4. Any person who fails to appear in court as directed by a summons served on that person pursuant to subsection 1 or to otherwise respond in accordance with law on or before the date specified in the summons commits a Class E crime. Upon that person's failure to appear or respond, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this subsection that the failure to appear or respond resulted from just cause.

[ 1991, c. 459, §4 (AMD) .]

SECTION HISTORY

1987, c. 375, (NEW). 1991, c. 459, §4 (AMD). 2003, c. 657, §2 (AMD). 2005, c. 326, §3 (AMD). 2005, c. 326, §5 (AFF).



17-A §16. Warrantless arrests by a private person

Except as otherwise specifically provided, a private person has the authority to arrest without a warrant: [2007, c. 173, §7 (AMD).]

1. Any person who the private person has probable cause to believe has committed or is committing:

A. Murder; or [1977, c. 510, §25 (RPR).]

B. Any Class A, Class B or Class C crime. [1975, c. 740, §22 (NEW).]

[ 2007, c. 173, §7 (AMD) .]

2. Any person who, in fact, is committing in the private person's presence and in a public place any of the Class D or Class E crimes described in section 207; 209; 211; 254; 255-A; 501-A, subsection 1, paragraph B; 503; 751; 806; or 1002.

A. [2007, c. 466, Pt. B, §12 (AFF); 2007, c. 466, Pt. B, §11 (RP).]

[ 2007, c. 518, §5 (AMD) .]

3. For the purposes of subsection 2, in the presence has the same meaning given in section 15, subsection 2.

[ 1975, c. 740, §22 (NEW) .]

SECTION HISTORY

1975, c. 740, §22 (NEW). 1977, c. 510, §25 (AMD). 1979, c. 127, §125 (AMD). 2007, c. 144, §1 (AMD). 2007, c. 173, §7 (AMD). 2007, c. 466, Pt. B, §11 (AMD). 2007, c. 466, Pt. B, §12 (AFF). 2007, c. 518, §5 (AMD).



17-A §17. Enforcement of civil violations

1. A law enforcement officer who has probable cause to believe that a civil violation has been committed by a person must issue or have delivered a written summons to that person directing the person to appear in the District Court to answer the allegation that the person has committed the violation. The summons must include the signature of the officer, a brief description of the alleged violation, the time and place of the alleged violation and the time, place and date the person is to appear in court. The form used must be the Violation Summons and Complaint, as prescribed in Title 29-A, section 2601, for traffic infractions and the Uniform Summons and Complaint for other civil violations. A person to whom a summons is issued or delivered must give a written promise to appear. If the person refuses to sign the summons after having been ordered to do so by a law enforcement officer, the person commits a Class E crime. The law enforcement officer may not order a person to sign the summons for a civil violation unless the civil violation is an offense defined in Title 12; Title 23, section 1980; Title 28-A, section 2052; or Title 29-A.

Every law enforcement officer issuing a Violation Summons and Complaint charging the commission of a traffic infraction shall file the original of the Violation Summons and Complaint with the violations bureau within 5 days of the issuance of that Violation Summons and Complaint. Every law enforcement officer issuing a Uniform Summons and Complaint that charges the commission of an offense shall file the original of the Uniform Summons and Complaint with the District Court having jurisdiction over the offense or in such other location as instructed by the Chief Judge of the District Court without undue delay and, in any event, within 5 days after the issuance of the Uniform Summons and Complaint.

[ 2003, c. 657, §3 (AMD) .]

2. Any person to whom a law enforcement officer is authorized to issue or deliver a summons pursuant to subsection 1 who intentionally fails or refuses to provide the officer reasonably credible evidence of the person's correct name, address or date of birth commits a Class E crime, if the person persists in that failure or refusal after having been informed by the officer of the provisions of this subsection. If the person furnishes the officer evidence of that person's correct name, address and date of birth and the evidence does not appear to be reasonably credible, the officer shall attempt to verify the evidence as quickly as is reasonably possible. During the period that verification is being attempted, the officer may require the person to remain in the officer's presence for a period not to exceed 2 hours. During this period, if the officer reasonably believes that the officer's safety or the safety of others present requires, the officer may search for any dangerous weapon by an external patting of the person's outer clothing. If in the course of the search the officer feels an object that the officer reasonably believes to be a dangerous weapon, the officer may take such action as is necessary to examine the object, but may take permanent possession of the object only if it is subject to forfeiture. The requirement that the person remain in the presence of the officer does not constitute an arrest.

After informing the person of the provisions of this subsection, the officer may arrest the person either if the person intentionally refuses to furnish any evidence of that person's correct name, address or date of birth or if, after attempting to verify the evidence as provided for in this subsection, the officer has probable cause to believe that the person has intentionally failed to provide reasonably credible evidence of the person's correct name, address or date of birth.

[ 2003, c. 657, §4 (AMD) .]

3. If, at any time subsequent to an arrest made pursuant to subsection 2, it appears that the evidence of the person's correct name, address and date of birth was accurate, the person must be released from custody and any record of that custody must show that the person was released for that reason. If, upon trial for violating subsection 2, a person is acquitted on the ground that the evidence of the person's correct name, address and date of birth was accurate, the record of acquittal must show that that was the ground.

[ 2003, c. 657, §4 (AMD) .]

4. Any person who fails to appear in court as directed by a summons served on that person pursuant to subsection 1 or to otherwise respond in accordance with law on or before the date specified in the summons commits a Class E crime. Upon that person's failure to appear or respond, the court may issue a warrant of arrest. It is an affirmative defense to prosecution under this subsection that the failure to appear or respond resulted from just cause.

[ 1991, c. 459, §5 (AMD) .]

SECTION HISTORY

1975, c. 740, §22 (NEW). 1975, c. 770, §§81,82 (AMD). 1977, c. 671, §20 (AMD). 1985, c. 506, §§B12,13 (AMD). 1991, c. 459, §5 (AMD). 1991, c. 549, §7 (AMD). 1991, c. 549, §17 (AFF). 1991, c. 733, §5 (AMD). 1995, c. 65, §A56 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2003, c. 657, §§3,4 (AMD).






Chapter 2: CRIMINAL LIABILITY; ELEMENTS OF CRIMES

17-A §31. Voluntary conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 324, §14 (NEW). 1999, c. 195, §1 (RP).



17-A §32. Elements of crimes defined

A person may not be convicted of a crime unless each element of the crime is proved by the State beyond a reasonable doubt. "Element of the crime" means the forbidden conduct; the attendant circumstances specified in the definition of the crime; the intention, knowledge, recklessness or negligence as may be required; and any required result. [2007, c. 475, §9 (AMD).]

SECTION HISTORY

1981, c. 324, §14 (NEW). 2007, c. 475, §9 (AMD).



17-A §33. Result as an element; causation

Unless otherwise provided, when causing a result is an element of a crime, causation may be found where the result would not have occurred but for the conduct of the defendant operating either alone or concurrently with another cause, unless the concurrent cause was clearly sufficient to produce the result and the conduct of the defendant was clearly insufficient. [1981, c. 324, §14 (NEW).]

SECTION HISTORY

1981, c. 324, §14 (NEW).



17-A §34. Culpable state of mind as an element

1. A person is not guilty of a crime unless that person acted intentionally, knowingly, recklessly or negligently, as the law defining the crime specifies, with respect to each other element of the crime, except as provided in subsection 4. When the state of mind required to establish an element of a crime is specified as "willfully," "corruptly," "maliciously" or by some other term importing a state of mind, that element is satisfied if, with respect thereto, the person acted intentionally or knowingly.

[ 1999, c. 23, §2 (AMD) .]

2. When the definition of a crime specifies the state of mind sufficient for the commission of that crime, but without distinguishing among the elements thereof, the specified state of mind applies to all the other elements of the crime, except as provided in subsection 4.

[ 1999, c. 23, §2 (AMD) .]

3. When the law provides that negligence is sufficient to establish an element of a crime, that element is also established if, with respect thereto, a person acted intentionally, knowingly or recklessly. When the law provides that recklessness is sufficient to establish an element of a crime, that element is also established if, with respect thereto, a person acted intentionally or knowingly. When the law provides that acting knowingly is sufficient to establish an element of the crime, that element is also established if, with respect thereto, a person acted intentionally.

[ 1981, c. 324, §14 (NEW) .]

4. Unless otherwise expressly provided, a culpable mental state need not be proved with respect to:

A. Any fact that is solely a basis for sentencing classification; [1999, c. 23, §2 (AMD).]

B. Any element of the crime as to which it is expressly stated that it must "in fact" exist; [1999, c. 23, §2 (AMD).]

C. Any element of the crime as to which the statute expressly provides that a person may be guilty without a culpable state of mind as to that element; [1999, c. 23, §2 (NEW).]

D. Any element of the crime as to which a legislative intent to impose liability without a culpable state of mind as to that element otherwise appears; [1999, c. 23, §2 (NEW).]

E. Any criminal statute as to which it is expressly stated to be a "strict liability crime" or otherwise expressly reflects a legislative intent to impose criminal liability without proof by the State of a culpable mental state with respect to any of the elements of the crime; or [1999, c. 23, §2 (NEW).]

F. Any criminal statute as to which a legislative intent to impose liability without a culpable state of mind as to any of the elements of the crime otherwise appears. [1999, c. 23, §2 (NEW).]

[ 1999, c. 23, §2 (AMD) .]

4-A. As used in this section, "strict liability crime" means a crime that, as legally defined, does not include a culpable mental state element with respect to any of the elements of the crime and thus proof by the State of a culpable state of mind as to that crime is not required.

[ 1999, c. 23, §2 (NEW) .]

5.

[ 1999, c. 23, §2 (RP) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 1981, c. 470, §B6 (AMD). 1999, c. 23, §2 (AMD).



17-A §35. Definitions of culpable states of mind

1. "Intentionally."

A. A person acts intentionally with respect to a result of the person's conduct when it is the person's conscious object to cause such a result. [2007, c. 173, §8 (AMD).]

B. A person acts intentionally with respect to attendant circumstances when the person is aware of the existence of such circumstances or believes that they exist. [2007, c. 173, §8 (AMD).]

[ 2007, c. 173, §8 (AMD) .]

2. "Knowingly."

A. A person acts knowingly with respect to a result of the person's conduct when the person is aware that it is practically certain that the person's conduct will cause such a result. [2007, c. 173, §8 (AMD).]

B. A person acts knowingly with respect to attendant circumstances when the person is aware that such circumstances exist. [2007, c. 173, §8 (AMD).]

[ 2007, c. 173, §8 (AMD) .]

3. "Recklessly."

A. A person acts recklessly with respect to a result of the person's conduct when the person consciously disregards a risk that the person's conduct will cause such a result. [2007, c. 173, §8 (AMD).]

B. A person acts recklessly with respect to attendant circumstances when the person consciously disregards a risk that such circumstances exist. [2007, c. 173, §8 (AMD).]

C. For purposes of this subsection, the disregard of the risk, when viewed in light of the nature and purpose of the person's conduct and the circumstances known to the person, must involve a gross deviation from the standard of conduct that a reasonable and prudent person would observe in the same situation. [2007, c. 173, §8 (AMD).]

[ 2007, c. 173, §8 (AMD) .]

4. "Criminal negligence."

A. A person acts with criminal negligence with respect to a result of the person's conduct when the person fails to be aware of a risk that the person's conduct will cause such a result. [2007, c. 173, §8 (AMD).]

B. A person acts with criminal negligence with respect to attendant circumstances when the person fails to be aware of a risk that such circumstances exist. [2007, c. 173, §8 (AMD).]

C. For purposes of this subsection, the failure to be aware of the risk, when viewed in light of the nature and purpose of the person's conduct and the circumstances known to the person, must involve a gross deviation from the standard of conduct that a reasonable and prudent person would observe in the same situation. [2007, c. 173, §8 (AMD).]

[ 2007, c. 173, §8 (AMD) .]

5. "Culpable." A person acts culpably when the person acts with the intention, knowledge, recklessness or criminal negligence as is required.

[ 2007, c. 173, §8 (AMD) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 2007, c. 173, §8 (AMD).



17-A §36. Ignorance or mistake

1. Evidence of ignorance or mistake as to a matter of fact or law may raise a reasonable doubt as to the existence of a required culpable state of mind.

[ 1981, c. 324, §14 (NEW) .]

2. Ignorance or mistake as to a matter of fact or law is a defense only if the law provides that the state of mind established by such ignorance or mistake constitutes a defense.

[ 1981, c. 324, §14 (NEW) .]

3. Although ignorance or mistake would otherwise afford a defense to the crime charged, the defense is not available if the defendant would be guilty of another crime had the situation been as the defendant supposed.

[ 2007, c. 173, §9 (AMD) .]

4. It is an affirmative defense if the defendant engages in conduct that the defendant believes does not legally constitute a crime if:

A. The statute violated is not known to the defendant and has not been published or otherwise reasonably made available prior to the conduct alleged; or [1981, c. 324, §14 (NEW).]

B. The defendant acts in reasonable reliance upon an official statement, afterward determined to be invalid or erroneous, contained in:

(1) A statute, ordinance or other enactment;

(2) A final judicial decision, opinion or judgment;

(3) An administrative order or grant of permission; or

(4) An official interpretation of the public officer or body charged by law with responsibility for the interpretation, administration or enforcement of the statute defining the crime. This subsection does not impose any duty to make any such official interpretation. [1981, c. 324, §14 (NEW).]

[ 2007, c. 173, §10 (AMD) .]

5. A mistaken belief that facts exist which would constitute an affirmative defense is not an affirmative defense, except as otherwise expressly provided.

[ 1981, c. 324, §14 (NEW) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 2007, c. 173, §§9, 10 (AMD).



17-A §37. Intoxication

1. Except as provided in subsection 2, evidence of intoxication may raise a reasonable doubt as to the existence of a required culpable state of mind.

[ 1981, c. 324, §14 (NEW) .]

2. When recklessness establishes an element of the offense, if a person, due to self-induced intoxication, is unaware of a risk of which the person would have been aware had the person not been intoxicated, such unawareness is immaterial.

[ 2007, c. 173, §11 (AMD) .]

3. As used in this section:

A. "Intoxication" means a disturbance of mental capacities resulting from the introduction of alcohol, drugs or similar substances into the body; and [1981, c. 324, §14 (NEW).]

B. "Self-induced intoxication" means intoxication caused when a person intentionally or knowingly introduces into the person's body substances that the person knows or ought to know tend to cause intoxication, unless the person introduces them pursuant to medical advice or under such duress as would afford a defense to a charge of crime. [2007, c. 173, §12 (AMD).]

[ 2007, c. 173, §12 (AMD) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 2007, c. 173, §§11, 12 (AMD).



17-A §38. Mental abnormality

Evidence of an abnormal condition of the mind may raise a reasonable doubt as to the existence of a required culpable state of mind. [1981, c. 324, §14 (AMD).]

SECTION HISTORY

1981, c. 324, §14 (NEW).



17-A §39. Insanity

1. A defendant is not criminally responsible by reason of insanity if, at the time of the criminal conduct, as a result of mental disease or defect, the defendant lacked substantial capacity to appreciate the wrongfulness of the criminal conduct.

[ 2005, c. 263, §5 (AMD) .]

2. As used in this section, "mental disease or defect" means only those severely abnormal mental conditions that grossly and demonstrably impair a person's perception or understanding of reality. An abnormality manifested only by repeated criminal conduct or excessive use of alcohol, drugs or similar substances, in and of itself, does not constitute a mental disease or defect.

[ 1985, c. 796, §5 (AMD) .]

3. Lack of criminal responsibility by reason of insanity is an affirmative defense.

[ 2005, c. 263, §6 (NEW) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 1985, c. 796, §5 (AMD). 2005, c. 263, §§5,6 (AMD).



17-A §40. Procedure upon plea of not guilty coupled with plea of not criminally responsible by reason of insanity

1. When the defendant enters a plea of not guilty together with a plea of not criminally responsible by reason of insanity, the defendant shall also elect whether the trial must be in 2 stages as provided for in this section, or a unitary trial in which both the issues of guilt and of insanity are submitted simultaneously to the jury. At the defendant's election, the jury must be informed that the 2 pleas have been made and that the trial will be in 2 stages.

[ 2005, c. 263, §7 (AMD) .]

2. If a 2-stage trial is elected by the defendant, there must be a separation of the issue of guilt from the issue of insanity in the following manner.

A. The issue of guilt must be tried first and the issue of insanity tried only if the jury returns a verdict of guilty. If the jury returns a verdict of not guilty, the proceedings must terminate. [2005, c. 263, §7 (AMD).]

B. Evidence of mental disease or defect, as defined in section 39, subsection 2, is not admissible in the guilt or innocence phase of the trial for the purpose of establishing insanity. Such evidence must be admissible for that purpose only in the 2nd phase following a verdict of guilty. [2005, c. 263, §7 (AMD).]

[ 2005, c. 263, §7 (AMD) .]

3. The issue of insanity must be tried before the same jury as tried the issue of guilt. Alternate jurors who were present during the first phase of the trial but who did not participate in the deliberations and verdict thereof may be substituted for jurors who did participate. The defendant may elect to have the issue of insanity tried by the court without a jury.

[ 2005, c. 263, §7 (AMD) .]

4. If the jury in the first phase returns a guilty verdict, the trial must proceed to the 2nd phase. The defendant and the State may rely upon evidence admitted during the first phase or they may recall witnesses. Any evidence relevant to insanity is admissible. The order of proof must reflect that the defendant has the burden of establishing the defendant's lack of criminal responsibility by reason of insanity. The jury shall return a verdict that the defendant is criminally responsible or not criminally responsible by reason of insanity. If the defendant is found criminally responsible, the court shall sentence the defendant according to law.

[ 2005, c. 263, §7 (AMD) .]

5. This section does not apply to cases tried before the court without a jury.

[ 1981, c. 324, §14 (NEW) .]

SECTION HISTORY

1981, c. 324, §14 (NEW). 1985, c. 796, §6 (AMD). 2005, c. 263, §7 (AMD).






Chapter 3: CRIMINAL LIABILITY OF ACCOMPLICES, ORGANIZATIONS AND PLANTS

17-A §51. Basis for liability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §16 (RP).



17-A §52. Ignorance and mistake (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §16 (RP).



17-A §53. Immaturity (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 127, §126 (AMD). 1981, c. 324, §17 (RP).



17-A §54. Duress (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §18 (RP).



17-A §55. Consent (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §18 (RP).



17-A §56. Causation (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §18 (RP).



17-A §57. Criminal liability for conduct of another; accomplices

1. A person may be guilty of a crime if it is committed by the conduct of another person for whichthe person is legally accountable as provided in this section.

[ 2007, c. 173, §13 (AMD) .]

2. A person is legally accountable for the conduct of another person when:

A. Acting with the intention, knowledge, recklessness or criminal negligence that is sufficient for the commission of the crime, the person causes an innocent person, or a person not criminally responsible, to engage in such conduct; or [2007, c. 173, §13 (AMD).]

B. The person is made accountable for the conduct of such other person by the law defining the crime; or [2007, c. 173, §13 (AMD).]

C. The person is an accomplice of such other person in the commission of the crime, as provided in subsection 3. [2007, c. 173, §13 (AMD).]

[ 2007, c. 173, §13 (AMD) .]

3. A person is an accomplice of another person in the commission of a crime if:

A. With the intent of promoting or facilitating the commission of the crime, the person solicits such other person to commit the crime, or aids or agrees to aid or attempts to aid such other person in planning or committing the crime. A person is an accomplice under this subsection to any crime the commission of which was a reasonably foreseeable consequence of the person's conduct; or [2007, c. 173, §13 (AMD).]

B. The person's conduct is expressly declared by law to establish the person's complicity. [2007, c. 173, §13 (AMD).]

[ 2007, c. 173, §13 (AMD) .]

4. A person who is legally incapable of committing a particular crime may be guilty thereof if it is committed by the conduct of another person for which the person is legally accountable.

[ 2007, c. 173, §13 (AMD) .]

5. Unless otherwise expressly provided, a person is not an accomplice in a crime committed by another person if:

A. The person is the victim of that crime; [2007, c. 173, §13 (AMD).]

B. The crime is so defined that it cannot be committed without the person's cooperation; or [2007, c. 173, §13 (AMD).]

C. The person terminates complicity prior to the commission of the crime by:

(1) Informing the person's accomplice that the person has abandoned the criminal activity; and

(2) Leaving the scene of the prospective crime, if the person is present thereat. [2007, c. 173, §13 (AMD).]

[ 2007, c. 173, §13 (AMD) .]

6. An accomplice may be convicted on proof of the commission of the crime and of the accomplice's complicity therein, though the person claimed to have committed the crime has not been prosecuted or convicted, or has been convicted of a different crime or degree of crime, or is not subject to criminal prosecution pursuant to section 10-A, subsection 1, or has an immunity to prosecution or conviction, or has been acquitted.

[ 2007, c. 173, §13 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §§25-A (AMD). 2007, c. 173, §13 (AMD).



17-A §58. Mental abnormality (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§23,24 (AMD). 1981, c. 324, §19 (RP).



17-A §58-A. Intoxication (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 740, §25 (NEW). 1977, c. 510, §§26,27 (AMD). 1981, c. 324, §20 (RP).



17-A §59. Procedure upon plea of not guilty coupled with plea of not guilty by reason of insanity (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §28 (AMD). 1977, c. 671, §21 (AMD). 1981, c. 324, §21 (RP).



17-A §60. Criminal liability of an organization

1. An organization is guilty of a crime when:

A. It omits to discharge a specific duty of affirmative performance imposed on it by law, and the omission is prohibited by this code or by a statute defining a criminal offense outside of this code; or [1975, c. 499, §1 (NEW).]

B. The conduct or result specified in the definition of the crime is engaged in or caused by an agent of the organization while acting within the scope of the agent's office or employment. [2007, c. 173, §14 (AMD).]

[ 2007, c. 173, §14 (AMD) .]

2. It is no defense to the criminal liability of an organization that the individual upon whose conduct the liability of the organization is based has not been prosecuted or convicted, has been convicted of a different offense, or is immune from prosecution.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2007, c. 173, §14 (AMD).



17-A §61. Individual liability for conduct on behalf of organization

1. An individual is criminally liable for any conduct the individual performs in the name of an organization or in its behalf to the same extent as if it were performed in the individual's own name or behalf. Such an individual must be sentenced as if the conduct had been performed in the individual's own name or behalf.

[ 2007, c. 173, §15 (AMD) .]

2. If a criminal statute imposes a duty to act on an organization, any agent of the organization having primary responsibility for the discharge of the duty is criminally liable if the agent recklessly omits to perform the required act, and the agent must be sentenced as if the duty were imposed by law directly upon the agent.

[ 2007, c. 173, §15 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2007, c. 173, §15 (AMD).



17-A §62. Military orders (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §22 (RP).






Chapter 5: DEFENSES AND AFFIRMATIVE DEFENSES; JUSTIFICATION

17-A §101. General rules for defenses and affirmative defenses; justification

1. The State is not required to negate any facts expressly designated as a "defense," or any exception, exclusion or authorization that is set out in the statute defining the crime by proof at trial, unless the existence of the defense, exception, exclusion or authorization is in issue as a result of evidence admitted at the trial that is sufficient to raise a reasonable doubt on the issue, in which case the State must disprove its existence beyond a reasonable doubt. This subsection does not require a trial judge to instruct on an issue that has been waived by the defendant. The subject of waiver is addressed by the Maine Rules of Criminal Procedure.

[ 1997, c. 185, §1 (AMD) .]

2. Where the statute explicitly designates a matter as an "affirmative defense," the matter so designated must be proved by the defendant by a preponderance of the evidence.

[ 1981, c. 324, §24 (RPR) .]

3. Conduct that is justifiable under this chapter constitutes a defense to any crime; except that, if a person is justified in using force against another, but the person recklessly injures or creates a risk of injury to 3rd persons, the justification afforded by this chapter is unavailable in a prosecution for such recklessness. If a defense provided under this chapter is precluded solely because the requirement that the person's belief be reasonable has not been met, the person may be convicted only of a crime for which recklessness or criminal negligence suffices.

[ 2007, c. 475, §10 (AMD) .]

4. The fact that conduct may be justifiable under this chapter does not abolish or impair any remedy for such conduct which is available in any civil action.

[ 1981, c. 324, §24 (NEW) .]

5. For purposes of this chapter, use by a law enforcement officer, a corrections officer or a corrections supervisor of the following is use of nondeadly force:

A. Chemical mace or any similar substance composed of a mixture of gas and chemicals that has or is designed to have a disabling effect upon human beings; or [2009, c. 336, §5 (NEW).]

B. A less-than-lethal munition that has or is designed to have a disabling effect upon human beings. For purposes of this paragraph, "less-than-lethal munition" means a low-kinetic energy projectile designed to be discharged from a firearm that is approved by the Board of Trustees of the Maine Criminal Justice Academy. [2009, c. 336, §5 (NEW).]

[ 2009, c. 336, §5 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §24 (RPR). 1997, c. 185, §1 (AMD). 1999, c. 358, §1 (AMD). 2001, c. 386, §1 (AMD). 2007, c. 475, §10 (AMD). 2009, c. 336, §5 (AMD).



17-A §102. Public duty

1. Any conduct, other than the use of physical force under circumstances specifically dealt with in other sections of this chapter, is justifiable when it is authorized by law, including laws defining functions of public servants or the assistance to be rendered public servants in the performance of their duties; laws governing the execution of legal process or of military duty; and the judgments or orders of courts or other public tribunals.

[ 1975, c. 499, §1 (NEW) .]

2. The justification afforded by this section to public servants is not precluded:

A. By the fact that the law, order or process was defective provided it appeared valid on its face and the defect was not knowingly caused or procured by such public servant; or, [1975, c. 499, §1 (NEW).]

B. As to persons assisting public servants, by the fact that the public servant to whom assistance was rendered exceeded the public servant's legal authority or that there was a defect of jurisdiction in the legal process or decree of the court or tribunal, provided the person believed the public servant to be engaged in the performance of the public servant's duties or that the legal process or court decree was competent. [2007, c. 173, §16 (AMD).]

[ 2007, c. 173, §16 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2007, c. 173, §16 (AMD).



17-A §102-A. Military orders

1. It is a defense if the person engaged in the conduct charged to constitute a crime in obedience to an order of the person's superior in the armed services that the person did not know to be unlawful.

[ 2007, c. 173, §17 (AMD) .]

2. If the person was reckless in failing to know the unlawful nature of such an order, the defense is unavailable in a prosecution for a crime for which recklessness suffices to establish liability.

[ 2007, c. 173, §17 (AMD) .]

SECTION HISTORY

1981, c. 324, §25 (NEW). 2007, c. 173, §17 (AMD).



17-A §103. Competing harms

1. Conduct that the person believes to be necessary to avoid imminent physical harm to that person or another is justifiable if the desirability and urgency of avoiding such harm outweigh, according to ordinary standards of reasonableness, the harm sought to be prevented by the statute defining the crime charged. The desirability and urgency of such conduct may not rest upon considerations pertaining to the morality and advisability of such statute.

[ 2007, c. 173, §18 (AMD) .]

2. When the person was reckless or criminally negligent in bringing about the circumstances requiring a choice of harms or in appraising the necessity of the person's conduct, the justification provided in subsection 1 does not apply in a prosecution for any crime for which recklessness or criminal negligence, as the case may be, suffices to establish criminal liability.

[ 2007, c. 173, §18 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2007, c. 173, §18 (AMD).



17-A §103-A. Duress

1. It is a defense that, when a person engages in conduct that would otherwise constitute a crime, the person is compelled to do so by threat of imminent death or serious bodily injury to that person or another person or because that person was compelled to do so by force.

[ 2007, c. 173, §19 (AMD) .]

2. For purposes of this section, compulsion exists only if the force, threat or circumstances are such as would have prevented a reasonable person in the defendant's situation from resisting the pressure.

[ 1981, c. 324, §26 (NEW) .]

3. The defense set forth in this section is not available:

A. To a person who intentionally or knowingly committed the homicide for which the person is being tried; [2007, c. 173, §19 (AMD).]

B. To a person who recklessly placed that person in a situation in which it was reasonably probable that the person would be subjected to duress; or [2007, c. 173, §19 (AMD).]

C. To a person who with criminal negligence placed that person in a situation in which it was reasonably probable that the person would be subjected to duress, whenever criminal negligence suffices to establish culpability for the offense charged. [2007, c. 173, §19 (AMD).]

[ 2007, c. 173, §19 (AMD) .]

SECTION HISTORY

1981, c. 324, §26 (NEW). 2007, c. 173, §19 (AMD).



17-A §103-B. Involuntary conduct

1. It is a defense that, when a person causes a result or engages in forbidden conduct, the person's act or omission to act is involuntary.

[ 1999, c. 195, §2 (NEW) .]

2. An omission to act is involuntary if the person fails to perform an act and:

A. The person is not capable of performing the act; [1999, c. 195, §2 (NEW).]

B. The person has no legal duty to perform the act; or [1999, c. 195, §2 (NEW).]

C. The person has no opportunity to perform the act. [1999, c. 195, §2 (NEW).]

[ 1999, c. 195, §2 (NEW) .]

3. Possession of something is involuntary if the person:

A. Did not knowingly procure or receive the thing possessed; or [1999, c. 195, §2 (NEW).]

B. Was not aware of the person's control of the possession for a sufficient period to have been able to terminate the person's possession of the thing. [1999, c. 195, §2 (NEW).]

[ 1999, c. 195, §2 (NEW) .]

SECTION HISTORY

1999, c. 195, §2 (NEW).



17-A §104. Use of force in defense of premises

1. A person in possession or control of premises or a person who is licensed or privileged to be thereon is justified in using nondeadly force upon another person when and to the extent that the person reasonably believes it necessary to prevent or terminate the commission of a criminal trespass by such other person in or upon such premises.

[ 2007, c. 173, §20 (AMD) .]

2. A person in possession or control of premises or a person who is licensed or privileged to be thereon is justified in using deadly force upon another person when and to the extent that the person reasonably believes it necessary to prevent an attempt by the other person to commit arson.

[ 2007, c. 173, §20 (AMD) .]

3. A person in possession or control of a dwelling place or a person who is licensed or privileged to be therein is justified in using deadly force upon another person:

A. Under the circumstances enumerated in section 108; or [1975, c. 740, §26 (NEW).]

B. When the person reasonably believes that deadly force is necessary to prevent or terminate the commission of a criminal trespass by such other person, who the person reasonably believes:

(1) Has entered or is attempting to enter the dwelling place or has surreptitiously remained within the dwelling place without a license or privilege to do so; and

(2) Is committing or is likely to commit some other crime within the dwelling place. [2007, c. 173, §20 (AMD).]

[ 2007, c. 173, §20 (AMD) .]

4. A person may use deadly force under subsection 3, paragraph B only if the person first demands the person against whom such deadly force is to be used to terminate the criminal trespass and the trespasser fails to immediately comply with the demand, unless the person reasonably believes that it would be dangerous to the person or a 3rd person to make the demand.

[ 2007, c. 173, §20 (AMD) .]

5. As used in this section:

A. Dwelling place has the same meaning provided in section 2, subsection 10; and [1975, c. 740, §26 (NEW).]

B. Premises includes, but is not limited to, lands, private ways and any buildings or structures thereon. [1975, c. 740, §26 (NEW).]

[ 1975, c. 740, §26 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §26 (RPR). 2007, c. 173, §20 (AMD).



17-A §105. Use of force in property offenses

A person is justified in using a reasonable degree of nondeadly force upon another person when and to the extent that the person reasonably believes it necessary to prevent what is or reasonably appears to be an unlawful taking of the person's property, or criminal mischief, or to retake the person's property immediately following its taking; but the person may use deadly force only under such circumstances as are prescribed in sections 104, 107 and 108. [2007, c. 173, §21 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §27 (AMD). 2007, c. 173, §21 (AMD).



17-A §106. Physical force by persons with special responsibilities

1. A parent, foster parent, guardian or other similar person responsible for the long term general care and welfare of a child is justified in using a reasonable degree of force against that child when and to the extent that the person reasonably believes it necessary to prevent or punish the child's misconduct. A person to whom such parent, foster parent, guardian or other responsible person has expressly delegated permission to so prevent or punish misconduct is similarly justified in using a reasonable degree of force. For purposes of this subsection, "child" means a person who has not attained 18 years of age and has not been ordered emancipated by a court pursuant to Title 15, section 3506-A.

[ 2009, c. 336, §6 (AMD) .]

1-A. For purposes of subsection 1, "reasonable degree of force" is an objective standard. To constitute a reasonable degree of force, the physical force applied to the child may result in no more than transient discomfort or minor temporary marks on that child.

[ 2009, c. 336, §7 (AMD) .]

2. A teacher or other person entrusted with the care or supervision of a person for special and limited purposes is justified in using a reasonable degree of nondeadly force against any such person who creates a disturbance when and to the extent that the teacher or other entrusted person reasonably believes it necessary to control the disturbing behavior or to remove a person from the scene of such disturbance.

[ 2009, c. 336, §8 (AMD) .]

3. A person responsible for the general care and supervision of a mentally incompetent person is justified in using a reasonable degree of nondeadly force against such person who creates a disturbance when and to the extent that the responsible person reasonably believes it necessary to control the disturbing behavior or to remove such person from the scene of such disturbance.

[ 2009, c. 336, §9 (AMD) .]

4. The justification extended in subsections 2 and 3 does not apply to the intentional, knowing or reckless use of nondeadly force that creates a substantial risk of extraordinary pain.

[ 2009, c. 336, §10 (AMD) .]

5. A person required by law to enforce rules and regulations, or to maintain decorum or safety, in a vessel, aircraft, vehicle, train or other carrier, or in a place where others are assembled, may use nondeadly force when and to the extent that the person reasonably believes it necessary for such purposes.

[ 2007, c. 173, §22 (AMD) .]

6. A person acting under a reasonable belief that another person is about to commit suicide or to self-inflict serious bodily injury may use a degree of force on such other person as the person reasonably believes to be necessary to thwart such a result.

[ 2007, c. 173, §22 (AMD) .]

7. A licensed physician, or a person acting under a licensed physician's direction, may use force for the purpose of administering a recognized form of treatment that the physician reasonably believes will tend to safeguard the physical or mental health of the patient, provided such treatment is administered:

A. With consent of the patient or, if the patient is a minor or incompetent person, with the consent of the person entrusted with the patient's care and supervision; or [2007, c. 173, §22 (AMD).]

B. In an emergency relating to health when the physician reasonably believes that no one competent to consent can be consulted and that a reasonable person concerned for the welfare of the patient would consent. [1975, c. 499, §1 (NEW).]

[ 2007, c. 173, §22 (AMD) .]

8. A person identified in this section for purposes of specifying the rule of justification herein provided is not precluded from using force declared to be justifiable by another section of this chapter.

[ 2007, c. 173, §22 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 127, §127 (AMD). 1979, c. 512, §22 (AMD). 1979, c. 663, §121 (AMD). 2003, c. 143, §§1,2 (AMD). 2007, c. 173, §22 (AMD). 2009, c. 336, §§6-10 (AMD).



17-A §107. Physical force in law enforcement

1. A law enforcement officer is justified in using a reasonable degree of nondeadly force upon another person:

A. When and to the extent that the officer reasonably believes it necessary to effect an arrest or to prevent the escape from custody of an arrested person, unless the officer knows that the arrest or detention is illegal; or [2003, c. 143, §3 (AMD).]

B. In self-defense or to defend a 3rd person from what the officer reasonably believes to be the imminent use of unlawful nondeadly force encountered while attempting to effect such an arrest or while seeking to prevent such an escape. [2007, c. 173, §23 (AMD).]

[ 2007, c. 173, §23 (AMD) .]

2. A law enforcement officer is justified in using deadly force only when the officer reasonably believes such force is necessary:

A. For self-defense or to defend a 3rd person from what the officer reasonably believes is the imminent use of unlawful deadly force; or [2007, c. 173, §23 (AMD).]

B. To effect an arrest or prevent the escape from arrest of a person when the law enforcement officer reasonably believes that the person has committed a crime involving the use or threatened use of deadly force, is using a dangerous weapon in attempting to escape or otherwise indicates that the person is likely to endanger seriously human life or to inflict serious bodily injury unless apprehended without delay; and

(1) The law enforcement officer has made reasonable efforts to advise the person that the officer is a law enforcement officer attempting to effect an arrest or prevent the escape from arrest and the officer has reasonable grounds to believe that the person is aware of this advice; or

(2) The law enforcement officer reasonably believes that the person to be arrested otherwise knows that the officer is a law enforcement officer attempting to effect an arrest or prevent the escape from arrest.

For purposes of this paragraph, "a reasonable belief that another has committed a crime involving use or threatened use of deadly force" means such reasonable belief in facts, circumstances and the law that, if true, would constitute such an offense by that person. If the facts and circumstances reasonably believed would not constitute such an offense, an erroneous but reasonable belief that the law is otherwise justifies the use of deadly force to make an arrest or prevent an escape. [2007, c. 173, §23 (AMD).]

[ 2007, c. 173, §23 (AMD) .]

3. A private person who has been directed by a law enforcement officer to assist the officer in effecting an arrest or preventing an escape from custody is justified in using:

A. A reasonable degree of nondeadly force when and to the extent that the private person reasonably believes such to be necessary to carry out the officer's direction, unless the private person believes the arrest is illegal; or [2003, c. 143, §3 (AMD).]

B. Deadly force only when the private person reasonably believes such to be necessary for self-defense or to defend a 3rd person from what the private person reasonably believes to be the imminent use of unlawful deadly force, or when the law enforcement officer directs the private person to use deadly force and the private person believes the officer is authorized to use deadly force under the circumstances. [2007, c. 173, §23 (AMD).]

[ 2007, c. 173, §23 (AMD) .]

4. A private person acting on that private person's own is justified in using:

A. A reasonable degree of nondeadly force upon another person when and to the extent that the private person reasonably believes it necessary to effect an arrest or detention that is lawful for the private person to make or prevent the escape from such an arrest or detention; or [2007, c. 173, §23 (AMD).]

B. Deadly force only when the private person reasonably believes such force is necessary:

(1) To defend the person or a 3rd person from what the private citizen reasonably believes to be the imminent use of unlawful deadly force; or

(2) To effect a lawful arrest or prevent the escape from such arrest of a person who in fact:

(a) Has committed a crime involving the use or threatened use of deadly force, or is using a dangerous weapon in attempting to escape; and

(b) The private citizen has made reasonable efforts to advise the person that the citizen is a private citizen attempting to effect an arrest or prevent the escape from arrest and has reasonable grounds to believe the person is aware of this advice or the citizen reasonably believes that the person to be arrested otherwise knows that the citizen is a private citizen attempting to effect an arrest or prevent the escape from arrest. [2003, c. 143, §3 (AMD).]

[ 2007, c. 173, §23 (AMD) .]

5. Except where otherwise expressly provided, a corrections officer, corrections supervisor or law enforcement officer in a facility where persons are confined, pursuant to an order of a court or as a result of an arrest, is justified in using deadly force against such persons under the circumstances described in subsection 2. The officer or another individual responsible for the custody, care or treatment of those persons is justified in using a reasonable degree of nondeadly force when and to the extent the officer or the individual reasonably believes it necessary to prevent any escape from custody or to enforce the rules of the facility.

[ 1995, c. 215, §2 (AMD) .]

5-A. A corrections officer, corrections supervisor or law enforcement officer is justified in using deadly force against a person confined in the Maine State Prison when the officer or supervisor reasonably believes that deadly force is necessary to prevent an escape from custody. The officer or supervisor shall make reasonable efforts to advise the person that if the attempt to escape does not stop immediately, deadly force will be used. This subsection does not authorize any corrections officer, corrections supervisor or law enforcement officer who is not employed by a state agency to use deadly force.

[ 2003, c. 143, §3 (AMD) .]

6.

[ 1975, c. 740, §32 (RP) .]

7. Use of force that is not justifiable under this section in effecting an arrest does not render illegal an arrest that is otherwise legal and the use of such unjustifiable force does not render inadmissible anything seized incident to a legal arrest.

[ 1975, c. 499, §1 (NEW) .]

8. Nothing in this section constitutes justification for conduct by a law enforcement officer or a private person amounting to an offense against innocent persons whom the officer or private person is not seeking to arrest or retain in custody.

[ 2003, c. 143, §3 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§28-33 (AMD). 1979, c. 512, §23 (AMD). 1989, c. 18, §§2,3 (AMD). 1989, c. 502, §§C5,C6 (AMD). 1995, c. 215, §§2,3 (AMD). 2003, c. 143, §3 (AMD). 2007, c. 173, §23 (AMD).



17-A §108. Physical force in defense of a person

1. A person is justified in using a reasonable degree of nondeadly force upon another person in order to defend the person or a 3rd person from what the person reasonably believes to be the imminent use of unlawful, nondeadly force by such other person, and the person may use a degree of such force that the person reasonably believes to be necessary for such purpose. However, such force is not justifiable if:

A. With a purpose to cause physical harm to another person, the person provoked the use of unlawful, nondeadly force by such other person; or [2007, c. 173, §24 (AMD).]

B. The person was the initial aggressor, unless after such aggression the person withdraws from the encounter and effectively communicates to such other person the intent to do so, but the other person notwithstanding continues the use or threat of unlawful, nondeadly force; or [2007, c. 173, §24 (AMD).]

C. The force involved was the product of a combat by agreement not authorized by law. [1975, c. 499, §1 (NEW).]

[ 2007, c. 173, §24 (AMD) .]

1-A. A person is not justified in using nondeadly force against another person who that person knows or reasonably should know is a law enforcement officer attempting to effect an arrest or detention, regardless of whether the arrest or detention is legal. A person is justified in using the degree of nondeadly force the person reasonably believes is necessary to defend the person or a 3rd person against a law enforcement officer who, in effecting an arrest or detention, uses nondeadly force not justified under section 107, subsection 1.

[ 1997, c. 351, §1 (NEW) .]

2. A person is justified in using deadly force upon another person:

A. When the person reasonably believes it necessary and reasonably believes such other person is:

(1) About to use unlawful, deadly force against the person or a 3rd person; or

(2) Committing or about to commit a kidnapping, robbery or a violation of section 253, subsection 1, paragraph A, against the person or a 3rd person; or [1989, c. 878, Pt. B, §15 (AMD).]

B. When the person reasonably believes:

(1) That such other person has entered or is attempting to enter a dwelling place or has surreptitiously remained within a dwelling place without a license or privilege to do so; and

(2) That deadly force is necessary to prevent the infliction of bodily injury by such other person upon the person or a 3rd person present in the dwelling place; [2007, c. 173, §24 (AMD).]

C. However, a person is not justified in using deadly force as provided in paragraph A if:

(1) With the intent to cause physical harm to another, the person provokes such other person to use unlawful deadly force against anyone;

(2) The person knows that the person against whom the unlawful deadly force is directed intentionally and unlawfully provoked the use of such force; or

(3) The person knows that the person or a 3rd person can, with complete safety:

(a) Retreat from the encounter, except that the person or the 3rd person is not required to retreat if the person or the 3rd person is in the person's dwelling place and was not the initial aggressor;

(b) Surrender property to a person asserting a colorable claim of right thereto; or

(c) Comply with a demand that the person abstain from performing an act that the person is not obliged to perform. [2007, c. 173, §24 (AMD).]

[ 2007, c. 173, §24 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §34 (AMD). 1979, c. 701, §19 (AMD). 1989, c. 878, §B15 (AMD). 1997, c. 351, §1 (AMD). 2007, c. 173, §24 (AMD).



17-A §109. Consent

1. It is a defense that, when a defendant engages in conduct which would otherwise constitute a crime against the person or property of another, such other consented to the conduct and an element of the crime is negated as a result of such consent.

[ 1981, c. 324, §27 (NEW) .]

2. When conduct is a crime because it causes or threatens bodily injury, consent to such conduct or to the infliction of such injury is a defense only if:

A. Neither the injury inflicted nor the injury threatened was such as to endanger life or to cause serious bodily injury; [1981, c. 324, §27 (NEW).]

B. The conduct and the injury are reasonably foreseeable hazards of joint participation in a lawful athletic contest or competitive sport; or [1981, c. 324, §27 (NEW).]

C. The conduct and the injury are reasonably foreseeable hazards of an occupation or profession or of medical or scientific experimentation conducted by recognized methods, and the persons subjected to such conduct or injury have been made aware of the risks involved prior to giving consent. [1981, c. 324, §27 (NEW).]

[ 1981, c. 324, Pt. 27, (NEW) .]

3. Consent is not a defense within the meaning of this section if:

A. It is given by a person who is declared by a statute or by a judicial decision to be legally incompetent to authorize the conduct charged to constitute the crime, and such incompetence is manifest or known to the actor; [1981, c. 324, §27 (NEW).]

B. It is given by a person who, by reason of intoxication, physical illness, mental illness or mental defect, including, but not limited to, dementia and other cognitive impairments, or youth, is manifestly unable, or known by the defendant to be unable, to make a reasonable judgment as to the nature or harmfulness of the conduct charged to constitute the crime; or [2013, c. 414, §1 (AMD).]

C. It is induced by force, duress or deception or undue influence. [2013, c. 414, §2 (AMD).]

[ 2013, c. 414, §§1, 2 (AMD) .]

4. As used in this section, "undue influence" means the misuse of real or apparent authority or the use of manipulation by a person in a trusting, confidential or fiduciary relationship with a person who is an incapacitated adult as defined in Title 22, section 3472, subsection 10 or is a dependent adult as defined in Title 22, section 3472, subsection 6 and who is wholly or partially dependent upon that person or others for care or support, either emotional or physical.

[ 2013, c. 414, §3 (NEW) .]

SECTION HISTORY

1981, c. 324, §27 (NEW). 2013, c. 414, §§1-3 (AMD).



17-A §110. Threat to use deadly force against a law enforcement officer

A person otherwise justified in threatening to use deadly force against another is not justified in doing so with the use of a firearm or other dangerous weapon if the person knows or should know that the other person is a law enforcement officer, unless the person knows that the law enforcement officer is not in fact engaged in the performance of the law enforcement officer's public duty, or unless the person is justified under this chapter in using deadly force against the law enforcement officer. A law enforcement officer may not make a nonconsensual warrantless entry into a dwelling place solely in response to a threat not justified under this section. [1997, c. 289, §1 (NEW).]

SECTION HISTORY

1997, c. 289, §1 (NEW).









Part 2: SUBSTANTIVE OFFENSES

Chapter 7: OFFENSES OF GENERAL APPLICABILITY

17-A §151. Criminal conspiracy

1. A person is guilty of criminal conspiracy if, with the intent that conduct be performed that in fact would constitute a crime or crimes, the actor agrees with one or more others to engage in or cause the performance of the conduct and the most serious crime that is the object of the conspiracy is:

A. Murder. Violation of this paragraph is a Class A crime; [2001, c. 383, §5 (NEW); 2001, c. 383, §156 (AFF).]

B. A Class A crime. Violation of this paragraph is a Class B crime; [2001, c. 383, §5 (NEW); 2001, c. 383, §156 (AFF).]

C. A Class B crime. Violation of this paragraph is a Class C crime; [2001, c. 383, §5 (NEW); 2001, c. 383, §156 (AFF).]

D. A Class C crime. Violation of this paragraph is a Class D crime; or [2001, c. 383, §5 (NEW); 2001, c. 383, §156 (AFF).]

E. A Class D or Class E crime. Violation of this paragraph is a Class E crime. [2001, c. 383, §5 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

2. If the actor knows that one with whom the actor agrees has agreed or will agree with a 3rd person to effect the same objective, the actor is deemed to have agreed with the 3rd person, whether or not the actor knows the identity of the 3rd person.

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

3. A person who conspires to commit more than one crime is guilty of only one conspiracy if the crimes are the object of the same agreement or continuous conspiratorial relationship.

[ 1975, c. 499, §1 (NEW) .]

4. A person may not be convicted of criminal conspiracy unless it is alleged and proved that the actor, or one with whom the actor conspired, took a substantial step toward commission of the crime. A substantial step is any conduct which, under the circumstances in which it occurs, is strongly corroborative of the firmness of the actor's intent to complete commission of the crime; provided that speech alone may not constitute a substantial step.

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

5. Accomplice liability for crimes committed in furtherance of the criminal conspiracy is to be determined by the provisions of section 57.

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

6. For the purpose of determining the period of limitations under section 8, the following provisions govern.

A. A criminal conspiracy is deemed to continue until the criminal conduct that is its object is performed, or the agreement that it be performed is frustrated or is abandoned by the actor and by those with whom the actor conspired. For purposes of this subsection, the object of the criminal conspiracy includes escape from the scene of the crime, distribution of the fruits of the crime, and measures, other than silence, for concealing the commission of the crime or the identity of its perpetrators. [2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF).]

B. If a person abandons the agreement, the criminal conspiracy terminates as to the actor only when:

(1) The actor informs a law enforcement officer of the existence of the criminal conspiracy and of the actor's participation therein; or

(2) The actor advises those with whom the actor conspired of the actor's abandonment. Abandonment is an affirmative defense. [2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

7. It is not a defense to prosecution under this section that another person with whom the actor is alleged to have conspired has been acquitted, has not been prosecuted or convicted, has been convicted of a different offense, is not subject to prosecution as a result of immaturity, or is immune from or otherwise not subject to prosecution.

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

8. It is a defense to prosecution under this section that, had the objective of the criminal conspiracy been achieved, the actor would have been immune from liability under the law defining the offense, or as an accomplice under section 57.

[ 2001, c. 383, §5 (AMD); 2001, c. 383, §156 (AFF) .]

9.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §5 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §35 (AMD). 1977, c. 510, §§29-31 (AMD). 2001, c. 383, §5 (AMD). 2001, c. 383, §156 (AFF).



17-A §152. Criminal attempt

1. A person is guilty of criminal attempt if, acting with the kind of culpability required for the commission of the crime, and with the intent to complete the commission of the crime, the person engages in conduct that in fact constitutes a substantial step toward its commission and the crime is:

A. Murder. Violation of this paragraph is a Class A crime; [2001, c. 383, §6 (NEW); 2001, c. 383, §156 (AFF).]

B. A Class A crime. Violation of this paragraph is a Class B crime; [2001, c. 383, §6 (NEW); 2001, c. 383, §156 (AFF).]

C. A Class B crime. Violation of this paragraph is a Class C crime; [2001, c. 383, §6 (NEW); 2001, c. 383, §156 (AFF).]

D. A Class C crime. Violation of this paragraph is a Class D crime; or [2001, c. 383, §6 (NEW); 2001, c. 383, §156 (AFF).]

E. A Class D crime or Class E crime. Violation of this paragraph is a Class E crime. [2001, c. 383, §6 (NEW); 2001, c. 383, §156 (AFF).]

A substantial step is any conduct that goes beyond mere preparation and is strongly corroborative of the firmness of the actor's intent to complete the commission of the crime.

[ 2001, c. 383, §6 (AMD); 2001, c. 383, §156 (AFF) .]

2. It is not a defense to a prosecution under this section that it was impossible to commit the crime that the person attempted, provided that it would have been committed had the factual and legal attendant circumstances specified in the definition of the crime been as the person believed them to be.

[ 2001, c. 383, §6 (AMD); 2001, c. 383, §156 (AFF) .]

3. A person who engages in conduct intending to aid another to commit a crime is guilty of criminal attempt if the conduct would establish the person's complicity under section 57 were the crime committed by the other person, even if the other person is not guilty of committing or attempting the crime.

[ 2001, c. 383, §6 (AMD); 2001, c. 383, §156 (AFF) .]

3-A. An indictment, information or complaint, or count thereof, charging the commission of a crime under chapters 9 through 45, or a crime outside this code is deemed to charge the commission of the attempt to commit that crime and may not be deemed duplicitous thereby.

[ 2001, c. 383, §6 (AMD); 2001, c. 383, §156 (AFF) .]

4.

[ 2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §1 (RP) .]

5.

[ 2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §2 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §36 (AMD). 1977, c. 510, §§32-34 (AMD). 1995, c. 422, §1 (AMD). 2001, c. 383, §6 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 413, §1 (AMD). 2001, c. 667, §§D1,2 (AMD). 2001, c. 667, §D36 (AFF). MRSA T.17A ., §152/4 (AMD).



17-A §152-A. Aggravated attempted murder

1. A person is guilty of aggravated attempted murder if that person commits attempted murder and, at the time of that person's actions, one or more of the following aggravating circumstances is in fact present:

A. The person's intent to kill was accompanied by premeditation-in-fact; [2001, c. 413, §2 (NEW).]

B. The person, at the time of the crime, intended to cause multiple deaths; [2001, c. 413, §2 (NEW).]

C. The person was previously convicted in this State or another jurisdiction of criminal homicide or any other crime involving the use of deadly force against a person; [2007, c. 476, §2 (AMD).]

D. The attempted murder was accompanied by torture, sexual assault or other extreme cruelty inflicted upon the victim; [2001, c. 413, §2 (NEW).]

E. The attempted murder was committed in a penal institution by an inmate of that institution against another inmate or against prison personnel; [2001, c. 413, §2 (NEW).]

F. The attempted murder was committed against a law enforcement officer while the officer was acting in performance of that officer's duties; or [2001, c. 413, §2 (NEW).]

G. The attempted murder was committed against a hostage. [2001, c. 413, §2 (NEW).]

[ 2007, c. 476, §2 (AMD) .]

2. Aggravated attempted murder is a Class A crime except that, notwithstanding section 1252, subsection 2, the sentence for aggravated attempted murder is imprisonment for life or a definite period of imprisonment for any term of years. The existence of an aggravating circumstance serves only as a precondition for the court to consider a life sentence.

[ 2001, c. 413, §2 (NEW) .]

SECTION HISTORY

2001, c. 413, §2 (NEW). 2007, c. 476, §2 (AMD).



17-A §153. Criminal solicitation

1. A person is guilty of criminal solicitation if the person, with the intent to cause the commission of the crime, and under circumstances that the person believes make it probable that the crime will take place, commands or attempts to induce another person, whether as principal or accomplice, to:

A. Commit murder. Violation of this paragraph is a Class A crime; [2001, c. 383, §7 (NEW); 2001, c. 383, §156 (AFF).]

B. Commit a Class A crime. Violation of this paragraph is a Class B crime; or [2001, c. 383, §7 (NEW); 2001, c. 383, §156 (AFF).]

C. Commit a Class B crime. Violation of this paragraph is a Class C crime. [2001, c. 383, §7 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §7 (AMD); 2001, c. 383, §156 (AFF) .]

2. It is a defense to prosecution under this section that, if the criminal object were achieved, the person would not be guilty of a crime under the law defining the crime or as an accomplice under section 57.

[ 2001, c. 383, §7 (AMD); 2001, c. 383, §156 (AFF) .]

3. It is not a defense to a prosecution under this section that the person solicited could not be guilty of the crime because of lack of responsibility or culpability, immaturity, or other incapacity or defense.

[ 2001, c. 383, §7 (AMD); 2001, c. 383, §156 (AFF) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §7 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §§35-37 (AMD). 2001, c. 383, §7 (AMD). 2001, c. 383, §156 (AFF).



17-A §154. General provisions regarding chapter 7

1. It shall not be a crime to conspire to commit, or to attempt, or solicit, any crime set forth in this chapter.

[ 1975, c. 499, §1 (NEW) .]

2. There is an affirmative defense of renunciation in the following circumstances.

A. In a prosecution for attempt under section 152, it is an affirmative defense that, under circumstances manifesting a voluntary and complete renunciation of his criminal intent, the defendant avoided the commission of the crime attempted by abandoning his criminal effort and, if mere abandonment was insufficient to accomplish such avoidance, by taking further and affirmative steps which prevented the commission thereof. [1975, c. 499, §1 (NEW).]

B. In a prosecution for solicitation under section 153, or for conspiracy under section 151, it is an affirmative defense that, under circumstances manifesting a voluntary and complete renunciation of his criminal intent, the defendant prevented the commission of the crime solicited or of the crime contemplated by the conspiracy, as the case may be. [1975, c. 499, §1 (NEW).]

C. A renunciation is not "voluntary and complete" within the meaning of this section if it is motivated in whole or in part by: A belief that a circumstance exists which increases the probability of detection or apprehension of the defendant or another participant in the criminal operation, or which makes more difficult the consummation of the crime; or a decision to postpone the criminal conduct until another time or to substitute another victim or another but similar objective. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).






Chapter 9: OFFENSES AGAINST THE PERSON

17-A §201. Murder

1. A person is guilty of murder if the person:

A. Intentionally or knowingly causes the death of another human being; [2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF).]

B. Engages in conduct that manifests a depraved indifference to the value of human life and that in fact causes the death of another human being; or [2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF).]

C. Intentionally or knowingly causes another human being to commit suicide by the use of force, duress or deception. [2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF) .]

1-A. For purposes of subsection 1, paragraph B, when the crime of depraved indifference murder is charged, the crime of criminally negligent manslaughter is deemed to be charged.

[ 2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF) .]

2. The sentence for murder is as authorized in chapter 51.

[ 2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to a prosecution under subsection 1, paragraph A, that the person causes the death while under the influence of extreme anger or extreme fear brought about by adequate provocation.

[ 2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF) .]

4. For purposes of subsection 3, provocation is adequate if:

A. It is not induced by the person; and [2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF).]

B. It is reasonable for the person to react to the provocation with extreme anger or extreme fear, provided that evidence demonstrating only that the person has a tendency towards extreme anger or extreme fear is not sufficient, in and of itself, to establish the reasonableness of the person's reaction. [2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §8 (AMD); 2001, c. 383, §156 (AFF) .]

5. Nothing contained in subsection 3 may constitute a defense to a prosecution for, or preclude conviction of, manslaughter or any other crime.

[ 1983, c. 372, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§37-39 (AMD). 1977, c. 510, §38 (RPR). 1983, c. 372, §1 (AMD). 1983, c. 450, §2 (AMD). 1985, c. 416, (AMD). 2001, c. 383, §8 (AMD). 2001, c. 383, §156 (AFF).



17-A §202. Felony murder

1. A person is guilty of felony murder if acting alone or with one or more other persons in the commission of, or an attempt to commit, or immediate flight after committing or attempting to commit, murder, robbery, burglary, kidnapping, arson, gross sexual assault, or escape, the person or another participant in fact causes the death of a human being, and the death is a reasonably foreseeable consequence of such commission, attempt or flight.

[ 1991, c. 377, §8 (AMD) .]

2. It is an affirmative defense to prosecution under this section that the defendant:

A. Did not commit the homicidal act or in any way solicit, command, induce, procure or aid the commission thereof; [1977, c. 510, §39 (RPR).]

B. Was not armed with a dangerous weapon, or other weapon which under circumstances indicated a readiness to inflict serious bodily injury; [1977, c. 510, §39 (RPR).]

C. Reasonably believed that no other participant was armed with such a weapon; and [1977, c. 510, §39 (RPR).]

D. Reasonably believed that no other participant intended to engage in conduct likely to result in death or serious bodily injury. [1977, c. 510, §39 (RPR).]

[ 1977, c. 510, §39 (RPR) .]

3. Felony murder is a Class A crime.

[ 1977, c. 510, §39 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §40 (AMD). 1977, c. 510, §39 (RPR). 1979, c. 701, §20 (AMD). 1991, c. 377, §8 (AMD).



17-A §203. Manslaughter

1. A person is guilty of manslaughter if that person:

A. Recklessly, or with criminal negligence, causes the death of another human being. Violation of this paragraph is a Class A crime; [2001, c. 383, §9 (AMD); 2001, c. 383, §156 (AFF).]

B. Intentionally or knowingly causes the death of another human being under circumstances that do not constitute murder because the person causes the death while under the influence of extreme anger or extreme fear brought about by adequate provocation. Adequate provocation has the same meaning as in section 201, subsection 4. The fact that the person causes the death while under the influence of extreme anger or extreme fear brought about by adequate provocation constitutes a mitigating circumstance reducing murder to manslaughter and need not be proved in any prosecution initiated under this subsection. Violation of this paragraph is a Class A crime; or [2001, c. 383, §9 (AMD); 2001, c. 383, §156 (AFF).]

C. Has direct and personal management or control of any employment, place of employment or other employee, and intentionally or knowingly violates any occupational safety or health standard of this State or the Federal Government, and that violation in fact causes the death of an employee and that death is a reasonably foreseeable consequence of the violation. This paragraph does not apply to:

(1) Any person who performs a public function either on a volunteer basis or for minimal compensation for services rendered; or

(2) Any public employee responding to or acting at a life-threatening situation who is forced to make and does make a judgment reasonably calculated to save the life of a human being.

Violation of this paragraph is a Class C crime. [2001, c. 383, §9 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §9 (AMD); 2001, c. 383, §156 (AFF) .]

2.

[ 1983, c. 480, Pt. B, §23 (RP) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §9 (RP) .]

3-A.

[ 1989, c. 872, §2 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §40 (RPR). 1983, c. 217, (AMD). 1983, c. 372, §2 (AMD). 1983, c. 480, §B23 (AMD). 1987, c. 678, §1 (AMD). 1989, c. 505, §§1,2 (AMD). 1989, c. 872, §§1,2 (AMD). 1989, c. 873, (AMD). 1997, c. 34, §1 (AMD). 2001, c. 383, §9 (AMD). 2001, c. 383, §156 (AFF).



17-A §204. Aiding or soliciting suicide

1. A person is guilty of aiding or soliciting suicide if he intentionally aids or solicits another to commit suicide, and the other commits or attempts suicide.

[ 1977, c. 510, §41 (RPR) .]

2. Aiding or soliciting suicide is a Class D crime.

[ 1977, c. 510, §41 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §41 (AMD). 1977, c. 510, §41 (RPR).



17-A §205. Criminal homicide in the 5th degree (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §42 (RP).



17-A §206. Criminal homicide in the 6th degree (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §42 (AMD). 1977, c. 510, §43 (RP).



17-A §207. Assault

1. A person is guilty of assault if:

A. The person intentionally, knowingly or recklessly causes bodily injury or offensive physical contact to another person. Violation of this paragraph is a Class D crime; or [2001, c. 383, §10 (NEW); 2001, c. 383, §156 (AFF).]

B. The person has attained at least 18 years of age and intentionally, knowingly or recklessly causes bodily injury to another person who is less than 6 years of age. Violation of this paragraph is a Class C crime. [2001, c. 383, §10 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §10 (RPR) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §10 (RP) .]

3. For a violation under subsection 1, the court shall impose a sentencing alternative that involves a fine of not less than $300, which may not be suspended.

[ 2005, c. 12, Pt. JJ, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1985, c. 495, §4 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §10 (RPR). 2005, c. 12, §JJ1 (AMD).



17-A §207-A. Domestic violence assault

1. A person is guilty of domestic violence assault if:

A. The person violates section 207 and the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. Violation of this paragraph is a Class D crime; or [2007, c. 436, §1 (NEW); 2007, c. 436, §7 (AFF).]

B. The person violates paragraph A and at the time of the offense:

(1) Has one or more prior convictions for violating paragraph A or for violating section 209-A, 210-B, 210-C or 211-A or one or more prior convictions for engaging in conduct substantially similar to that contained in paragraph A or in section 209-A, 210-B, 210-C or 211-A in another jurisdiction;

(2) Has one or more prior convictions for violating Title 19-A, section 4011, subsection 1 or one or more prior convictions for engaging in conduct substantially similar to that contained in Title 19-A, section 4011, subsection 1 in another jurisdiction; or

(3) Has one or more prior convictions for violating Title 15, section 1092, subsection 1, paragraph B when the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) when the alleged victim in the case for which the defendant was on bail was a family or household member as defined in Title 19-A, section 4002, subsection 4.

Violation of this paragraph is a Class C crime. [2011, c. 640, Pt. B, §1 (AMD).]

[ 2011, c. 640, Pt. B, §1 (AMD) .]

2. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 436, §1 (NEW); 2007, c. 436, §7 (AFF) .]

SECTION HISTORY

2007, c. 436, §1 (NEW). 2007, c. 436, §7 (AFF). 2011, c. 640, Pt. B, §1 (AMD).



17-A §208. Aggravated assault

1. A person is guilty of aggravated assault if he intentionally, knowingly, or recklessly causes:

A. Serious bodily injury to another; or [1975, c. 499, §1 (NEW).]

B. Bodily injury to another with use of a dangerous weapon; or [1977, c. 510, §44 (RPR).]

C. Bodily injury to another under circumstances manifesting extreme indifference to the value of human life. Such circumstances include, but are not limited to, the number, location or nature of the injuries, the manner or method inflicted, the observable physical condition of the victim or the use of strangulation. For the purpose of this paragraph, "strangulation" means the intentional impeding of the breathing or circulation of the blood of another person by applying pressure on the person's throat or neck. [2011, c. 640, Pt. B, §2 (AMD).]

[ 2011, c. 640, Pt. B, §2 (AMD) .]

2. Aggravated assault is a Class B crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §43 (AMD). 1977, c. 510, §44 (AMD). 1981, c. 317, §6 (AMD). 2011, c. 640, Pt. B, §2 (AMD).



17-A §208-A. Assault while hunting

1. A person is guilty of assault while hunting if, while in the pursuit of wild game or game birds, he, with criminal negligence, causes bodily injury to another with the use of a dangerous weapon.

[ 1977, c. 671, §22 (NEW) .]

2. Assault while hunting is a Class D crime.

[ 1977, c. 671, §22 (NEW) .]

SECTION HISTORY

1977, c. 671, §22 (NEW).



17-A §208-B. Elevated aggravated assault

1. A person is guilty of elevated aggravated assault if that person:

A. Intentionally or knowingly causes serious bodily injury to another person with the use of a dangerous weapon; [2001, c. 634, §3 (AMD).]

B. Engages in conduct that manifests a depraved indifference to the value of human life and that in fact causes serious bodily injury to another person with the use of a dangerous weapon; or [2001, c. 634, §3 (AMD).]

C. With terroristic intent engages in conduct that in fact causes serious bodily injury to another person. [2001, c. 634, §3 (NEW).]

[ 2001, c. 634, §3 (AMD) .]

2. Elevated aggravated assault is a Class A crime.

[ 1997, c. 461, §1 (NEW) .]

SECTION HISTORY

1997, c. 461, §1 (NEW). 2001, c. 634, §3 (AMD).



17-A §208-C. Elevated aggravated assault on pregnant person

1. A person is guilty of elevated aggravated assault on a pregnant person if that person intentionally or knowingly causes serious bodily injury to a person the person knows or has reason to know is pregnant. For the purposes of this subsection, "serious bodily injury" includes bodily injury that results in the termination of a pregnancy. This subsection does not apply to acts committed by:

A. Any person relating to an abortion for which the consent of the pregnant person, or a person authorized by law to act on her behalf, has been obtained or for which such consent is implied by law; or [2005, c. 408, §1 (NEW).]

B. Any person for any medical treatment of the pregnant person or the fetus. [2005, c. 408, §1 (NEW).]

[ 2005, c. 408, §1 (NEW) .]

2. Elevated aggravated assault on a pregnant person is a Class A crime.

[ 2005, c. 408, §1 (NEW) .]

SECTION HISTORY

2005, c. 408, §1 (NEW).



17-A §209. Criminal threatening

1. A person is guilty of criminal threatening if he intentionally or knowingly places another person in fear of imminent bodily injury.

[ 1975, c. 499, §1 (NEW) .]

2. Criminal threatening is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §209-A. Domestic violence criminal threatening

1. A person is guilty of domestic violence criminal threatening if:

A. The person violates section 209 and the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. Violation of this paragraph is a Class D crime; or [2007, c. 436, §2 (NEW); 2007, c. 436, §7 (AFF).]

B. The person violates paragraph A and at the time of the offense:

(1) Has one or more prior convictions for violating paragraph A or for violating section 207-A, 210-B, 210-C or 211-A or one or more prior convictions for engaging in conduct substantially similar to that contained in paragraph A or in section 207-A, 210-B, 210-C or 211-A in another jurisdiction;

(2) Has one or more prior convictions for violating Title 19-A, section 4011, subsection 1 or one or more prior convictions for engaging in conduct substantially similar to that contained in Title 19-A, section 4011, subsection 1 in another jurisdiction; or

(3) Has one or more prior convictions for violating Title 15, section 1092, subsection 1, paragraph B when the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) when the alleged victim in the case for which the defendant was on bail was a family or household member as defined in Title 19-A, section 4002, subsection 4.

Violation of this paragraph is a Class C crime. [2011, c. 640, Pt. B, §3 (AMD).]

[ 2011, c. 640, Pt. B, §3 (AMD) .]

2. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 436, §2 (NEW); 2007, c. 436, §7 (AFF) .]

SECTION HISTORY

2007, c. 436, §2 (NEW). 2007, c. 436, §7 (AFF). 2011, c. 640, Pt. B, §3 (AMD).



17-A §210. Terrorizing

1. A person is guilty of terrorizing if that person in fact communicates to any person a threat to commit or to cause to be committed a crime of violence dangerous to human life, against the person to whom the communication is made or another, and the natural and probable consequence of such a threat, whether or not such consequence in fact occurs, is:

A. To place the person to whom the threat is communicated or the person threatened in reasonable fear that the crime will be committed. Violation of this paragraph is a Class D crime; or [2001, c. 383, §11 (AMD); 2001, c. 383, §156 (AFF).]

B. To cause evacuation of a building, place of assembly or facility of public transport or to cause the occupants of a building to be moved to or required to remain in a designated secured area. Violation of this paragraph is a Class C crime. [2001, c. 383, §11 (AMD); 2001, c. 383, §156 (AFF).]

[ 2003, c. 143, §4 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §11 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §45 (AMD). 1977, c. 671, §§23,24 (AMD). 1999, c. 433, §1 (AMD). 2001, c. 383, §11 (AMD). 2001, c. 383, §156 (AFF). 2003, c. 143, §4 (AMD).



17-A §210-A. Stalking

1. A person is guilty of stalking if:

A. The actor intentionally or knowingly engages in a course of conduct directed at or concerning a specific person that would cause a reasonable person:

(1) To suffer serious inconvenience or emotional distress;

(2) To fear bodily injury or to fear bodily injury to a close relation;

(3) To fear death or to fear the death of a close relation;

(4) To fear damage or destruction to or tampering with property; or

(5) To fear injury to or the death of an animal owned by or in the possession and control of that specific person.

Violation of this paragraph is a Class D crime; or [2007, c. 685, §1 (AMD).]

B. [2001, c. 383, §156 (AFF); 2001, c. 383, §12 (RP).]

C. The actor violates paragraph A and has 2 or more prior convictions in this State or another jurisdiction. Notwithstanding section 2, subsection 3-B, as used in this paragraph, "another jurisdiction" also includes any Indian tribe.

Violation of this paragraph is a Class C crime.

For the purposes of this paragraph, "prior conviction" means a conviction for a violation of this section; Title 5, section 4659; Title 15, section 321; former Title 19, section 769; Title 19-A, section 4011; Title 22, section 4036; any other temporary, emergency, interim or final protective order; an order of a tribal court of the Passamaquoddy Tribe or the Penobscot Nation; any similar order issued by any court of the United States or of any other state, territory, commonwealth or tribe; or a court-approved consent agreement. Section 9-A governs the use of prior convictions when determining a sentence. [2009, c. 336, §11 (AMD).]

[ 2009, c. 336, §11 (AMD) .]

2. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Course of conduct" means 2 or more acts, including but not limited to acts in which the actor, by any action, method, device or means, directly or indirectly follows, monitors, tracks, observes, surveils, threatens, harasses or communicates to or about a person or interferes with a person’s property. "Course of conduct" also includes, but is not limited to, threats implied by conduct and gaining unauthorized access to personal, medical, financial or other identifying or confidential information. [2007, c. 685, §1 (AMD).]

B. "Close relation" means a current or former spouse or domestic partner, parent, child, sibling, stepchild, stepparent, grandparent, any person who regularly resides in the household or who within the prior 6 months regularly resided in the household or any person with a significant personal or professional relationship. [2007, c. 685, §1 (AMD).]

C. [2007, c. 685, §1 (RP).]

D. "Emotional distress" means mental or emotional suffering of the person being stalked as evidenced by anxiety, fear, torment or apprehension that may or may not result in a physical manifestation of emotional distress or a mental health diagnosis. [2007, c. 685, §1 (NEW).]

E. "Serious inconvenience" means that a person significantly modifies that person's actions or routines in an attempt to avoid the actor or because of the actor’s course of conduct. "Serious inconvenience" includes, but is not limited to, changing a phone number, changing an electronic mail address, moving from an established residence, changing daily routines, changing routes to and from work, changing employment or work schedule or losing time from work or a job. [2007, c. 685, §1 (NEW).]

[ 2007, c. 685, §1 (AMD) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §13 (RP) .]

SECTION HISTORY

1995, c. 668, §3 (NEW). 1999, c. 510, §4 (AMD). 2001, c. 383, §§12,13 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 411, §1 (AMD). 2001, c. 471, §B9 (AMD). 2001, c. 471, §B10 (AFF). 2001, c. 667, §§D35,36 (AFF). 2007, c. 685, §1 (AMD). 2009, c. 336, §11 (AMD).



17-A §210-B. Domestic violence terrorizing

1. A person is guilty of domestic violence terrorizing if:

A. The person violates section 210 and the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. Violation of this paragraph is a Class D crime; or [2007, c. 436, §3 (NEW); 2007, c. 436, §7 (AFF).]

B. The person violates paragraph A and at the time of the offense:

(1) Has one or more prior convictions for violating paragraph A or for violating section 207-A, 209-A, 210-C or 211-A or one or more prior convictions for engaging in conduct substantially similar to that contained in paragraph A or in section 207-A, 209-A, 210-C or 211-A in another jurisdiction;

(2) Has one or more prior convictions for violating Title 19-A, section 4011, subsection 1 or one or more prior convictions for engaging in conduct substantially similar to that contained in Title 19-A, section 4011, subsection 1 in another jurisdiction; or

(3) Has one or more prior convictions for violating Title 15, section 1092, subsection 1, paragraph B when the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) when the alleged victim in the case for which the defendant was on bail was a family or household member as defined in Title 19-A, section 4002, subsection 4.

Violation of this paragraph is a Class C crime. [2011, c. 640, Pt. B, §4 (AMD).]

[ 2011, c. 640, Pt. B, §4 (AMD) .]

2. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 436, §3 (NEW); 2007, c. 436, §7 (AFF) .]

SECTION HISTORY

2007, c. 436, §3 (NEW). 2007, c. 436, §7 (AFF). 2011, c. 640, Pt. B, §4 (AMD).



17-A §210-C. Domestic violence stalking

1. A person is guilty of domestic violence stalking if:

A. The person violates section 210-A and the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. Violation of this paragraph is a Class D crime; or [2007, c. 436, §4 (NEW); 2007, c. 436, §7 (AFF).]

B. The person violates paragraph A and at the time of the offense:

(1) Has one or more prior convictions for violating paragraph A or for violating section 207-A, 209-A, 210-B or 211-A or one or more prior convictions for engaging in conduct substantially similar to that contained in paragraph A or in section 207-A, 209-A, 210-B or 211-A in another jurisdiction;

(2) Has one or more prior convictions for violating Title 19-A, section 4011, subsection 1 or one or more prior convictions for engaging in conduct substantially similar to that contained in Title 19-A, section 4011, subsection 1 in another jurisdiction; or

(3) Has one or more prior convictions for violating Title 15, section 1092, subsection 1, paragraph B when the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) when the alleged victim in the case for which the defendant was on bail was a family or household member as defined in Title 19-A, section 4002, subsection 4.

Violation of this paragraph is a Class C crime. [2011, c. 640, Pt. B, §5 (AMD).]

[ 2011, c. 640, Pt. B, §5 (AMD) .]

2. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 436, §4 (NEW); 2007, c. 436, §7 (AFF) .]

SECTION HISTORY

2007, c. 436, §4 (NEW). 2007, c. 436, §7 (AFF). 2011, c. 640, Pt. B, §5 (AMD).



17-A §211. Reckless conduct

1. A person is guilty of reckless conduct if he recklessly creates a substantial risk of serious bodily injury to another person.

[ 1975, c. 499, §1 (NEW) .]

2. Reckless conduct is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §211-A. Domestic violence reckless conduct

1. A person is guilty of domestic violence reckless conduct if:

A. The person violates section 211 and the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. Violation of this paragraph is a Class D crime; or [2007, c. 436, §5 (NEW); 2007, c. 436, §7 (AFF).]

B. The person violates paragraph A and at the time of the offense:

(1) Has one or more prior convictions for violating paragraph A or for violating section 207-A, 209-A, 210-B or 210-C or one or more prior convictions for engaging in conduct substantially similar to that contained in paragraph A or in section 207-A, 209-A, 210-B or 210-C in another jurisdiction;

(2) Has one or more prior convictions for violating Title 19-A, section 4011, subsection 1 or one or more prior convictions for engaging in conduct substantially similar to that contained in Title 19-A, section 4011, subsection 1 in another jurisdiction; or

(3) Has one or more prior convictions for violating Title 15, section 1092, subsection 1, paragraph B when the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) when the alleged victim in the case for which the defendant was on bail was a family or household member as defined in Title 19-A, section 4002, subsection 4.

Violation of this paragraph is a Class C crime. [2011, c. 640, Pt. B, §6 (AMD).]

[ 2011, c. 640, Pt. B, §6 (AMD) .]

2. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 436, §5 (NEW); 2007, c. 436, §7 (AFF) .]

SECTION HISTORY

2007, c. 436, §5 (NEW). 2007, c. 436, §7 (AFF). 2011, c. 640, Pt. B, §6 (AMD).



17-A §212. Classification of offenses against the person (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 866, §1 (NEW). 1995, c. 650, §9 (AMD). 1995, c. 694, §D23 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 460, §1 (RP).



17-A §213. Aggravated reckless conduct

1. A person is guilty of aggravated reckless conduct if the person with terroristic intent engages in conduct that in fact creates a substantial risk of serious bodily injury to another person.

[ 2001, c. 634, §4 (NEW) .]

2. Aggravated reckless conduct is a Class B crime.

[ 2001, c. 634, §4 (NEW) .]

SECTION HISTORY

2001, c. 634, §4 (NEW).






Chapter 11: SEX ASSAULTS

17-A §251. Definitions and general provisions

1. In this chapter the following definitions apply.

A. "Spouse" means a person legally married to the actor, but does not include a legally married person living apart from the actor under a defacto separation. [1975, c. 499, §1 (NEW).]

B. [1989, c. 401, Pt. A, §2 (RP).]

C. "Sexual act" means:

(1) Any act between 2 persons involving direct physical contact between the genitals of one and the mouth or anus of the other, or direct physical contact between the genitals of one and the genitals of the other;

(2) Any act between a person and an animal being used by another person which act involves direct physical contact between the genitals of one and the mouth or anus of the other, or direct physical contact between the genitals of one and the genitals of the other; or

(3) Any act involving direct physical contact between the genitals or anus of one and an instrument or device manipulated by another person when that act is done for the purpose of arousing or gratifying sexual desire or for the purpose of causing bodily injury or offensive physical contact.

A sexual act may be proved without allegation or proof of penetration. [1985, c. 495, §5 (RPR).]

D. "Sexual contact" means any touching of the genitals or anus, directly or through clothing, other than as would constitute a sexual act, for the purpose of arousing or gratifying sexual desire or for the purpose of causing bodily injury or offensive physical contact. [1985, c. 495, §6 (AMD).]

E. "Compulsion" means the use of physical force, a threat to use physical force or a combination thereof that makes a person unable to physically repel the actor or produces in that person a reasonable fear that death, serious bodily injury or kidnapping might be imminently inflicted upon that person or another human being.

"Compulsion" as defined in this paragraph places no duty upon the victim to resist the actor. [1991, c. 457, (AMD).]

F. "Safe children zone" means on or within 1,000 feet of the real property comprising a public or private elementary or secondary school or on or within 1,000 feet of the real property comprising a day care center licensed pursuant to Title 22, section 8301-A. [1997, c. 768, §1 (NEW).]

G. "Sexual touching" means any touching of the breasts, buttocks, groin or inner thigh, directly or through clothing, for the purpose of arousing or gratifying sexual desire. [2003, c. 138, §1 (NEW).]

[ 2003, c. 138, §1 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §44 (AMD). 1981, c. 252, §1 (AMD). 1985, c. 495, §§5,6 (AMD). 1989, c. 401, §A2 (AMD). 1991, c. 457, (AMD). 1997, c. 768, §1 (AMD). 2003, c. 138, §1 (AMD).



17-A §252. Rape (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§45-47 (AMD). 1981, c. 252, §2 (AMD). 1985, c. 247, §1 (AMD). 1985, c. 414, §1 (AMD). 1987, c. 255, §1 (AMD). 1989, c. 401, §A3 (RP).



17-A §253. Gross sexual assault

1. A person is guilty of gross sexual assault if that person engages in a sexual act with another person and:

A. The other person submits as a result of compulsion, as defined in section 251, subsection 1, paragraph E. Violation of this paragraph is a Class A crime; [2003, c. 711, Pt. B, §2 (AMD).]

B. The other person, not the actor's spouse, has not in fact attained the age of 14 years. Violation of this paragraph is a Class A crime; or [2003, c. 711, Pt. B, §2 (AMD).]

C. The other person, not the actor's spouse, has not in fact attained 12 years of age. Violation of this paragraph is a Class A crime. [2003, c. 711, Pt. B, §2 (NEW).]

[ 2003, c. 711, Pt. B, §2 (AMD) .]

2. A person is guilty of gross sexual assault if that person engages in a sexual act with another person and:

A. The actor has substantially impaired the other person's power to appraise or control the other person's sexual acts by furnishing, as defined in section 1101, subsection 18, paragraph A, administering or employing drugs, intoxicants or other similar means. Violation of this paragraph is a Class B crime; [2007, c. 474, §1 (AMD).]

B. The actor compels or induces the other person to engage in the sexual act by any threat. Violation of this paragraph is a Class B crime; [2001, c. 383, §15 (AMD); 2001, c. 383, §156 (AFF).]

C. The other person suffers from mental disability that is reasonably apparent or known to the actor, and which in fact renders the other person substantially incapable of appraising the nature of the contact involved or of understanding that the person has the right to deny or withdraw consent. Violation of this paragraph is a Class B crime; [2001, c. 383, §15 (AMD); 2001, c. 383, §156 (AFF).]

D. The other person is unconscious or otherwise physically incapable of resisting and has not consented to the sexual act. Violation of this paragraph is a Class B crime; [2001, c. 383, §15 (AMD); 2001, c. 383, §156 (AFF).]

E. The other person, not the actor's spouse, is under official supervision as a probationer, a parolee, a sex offender on supervised release, a prisoner on supervised community confinement status or a juvenile on community reintegration status or is detained in a hospital, prison or other institution, and the actor has supervisory or disciplinary authority over the other person. Violation of this paragraph is a Class B crime; [2007, c. 102, §1 (AMD).]

F. The other person, not the actor's spouse, has not in fact attained the age of 18 years and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor is a teacher, employee or other official having instructional, supervisory or disciplinary authority over the student. Violation of this paragraph is a Class C crime; [2001, c. 383, §15 (AMD); 2001, c. 383, §156 (AFF).]

G. The other person, not the actor's spouse, has not attained the age of 18 years and is a resident in or attending a children's home, child care facility, facility operated by a family child care provider, children's residential care facility, drug treatment center, youth camp licensed under Title 22, section 2495 or similar school, facility or institution regularly providing care or services for children, and the actor is a teacher, employee or other person having instructional, supervisory or disciplinary authority over the other person. Violation of this paragraph is a Class C crime; [2013, c. 179, §2 (AMD).]

H. The other person has not in fact attained the age of 18 years and the actor is a parent, stepparent, foster parent, guardian or other similar person responsible for the long-term care and welfare of that other person. Violation of this paragraph is a Class B crime; [2001, c. 383, §16 (AMD); 2001, c. 383, §156 (AFF).]

I. The actor is a psychiatrist, a psychologist or licensed as a social worker or purports to be a psychiatrist, a psychologist or licensed as a social worker to the other person and the other person, not the actor's spouse, is a current patient or client of the actor. Violation of this paragraph is a Class C crime; [2011, c. 691, Pt. A, §13 (RPR).]

J. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and the organization, program or residence recognizes the other person as a person with an intellectual disability or autism. It is an affirmative defense to prosecution under this paragraph that the actor receives services for an intellectual disability or autism or is a person with an intellectual disability, as defined in Title 34-B, section 5001, subsection 3, or autism, as defined in Title 34-B, section 6002. Violation of this paragraph is a Class C crime; [2011, c. 542, Pt. A, §11 (AMD).]

K. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and suffers from a mental disability that is reasonably apparent or known to the actor. Violation of this paragraph is a Class C crime; or [2011, c. 423, §3 (NEW).]

L. The actor is employed to provide care to a dependent person, who is not the actor's spouse or domestic partner and who is unable to perform self-care because of advanced age or physical or mental disease, disorder or defect. For the purposes of this paragraph, "domestic partners" means 2 unmarried adults who are domiciled together under a long-term arrangement that evidences a commitment to remain responsible indefinitely for each other's welfare. Violation of this paragraph is a Class C crime. [2011, c. 423, §3 (NEW).]

[ 2013, c. 179, §2 (AMD) .]

3. It is a defense to a prosecution under subsection 2, paragraph A that the other person voluntarily consumed or allowed administration of the substance with knowledge of its nature, except that it is no defense when:

A. The other person is a patient of the actor and has a reasonable belief that the actor is administering the substance for medical or dental examination or treatment; or [2007, c. 474, §2 (NEW).]

B. The other person is in fact 14 or 15 years of age. [2007, c. 474, §2 (NEW).]

[ 2007, c. 474, §2 (RPR) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §18 (RP) .]

5.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §19 (RP) .]

6. In using a sentencing alternative involving a term of imprisonment for a person convicted of violating this section, a court shall, in determining the maximum period of incarceration as the 2nd step in the sentencing process, treat each prior Maine conviction for a violation of this section as an aggravating sentencing factor.

A. When the sentencing class for a prior conviction under this section is Class A, the court shall enhance the basic period of incarceration by a minimum of 4 years of imprisonment. [1993, c. 432, §1 (NEW).]

B. When the sentencing class for a prior conviction under this section is Class B, the court shall enhance the basic period of incarceration by a minimum of 2 years of imprisonment. [1993, c. 432, §1 (NEW).]

C. When the sentencing class for a prior conviction under this section is Class C, the court shall enhance the basic period of incarceration by a minimum of one year of imprisonment. [1993, c. 432, §1 (NEW).]

In arriving at the final sentence as the 3rd step in the sentencing process, the court may not suspend that portion of the maximum term of incarceration based on a prior conviction.

[ 2001, c. 383, §20 (AMD); 2001, c. 383, §156 (AFF) .]

7. If the State pleads and proves that a violation of subsection 1 or subsection 2 was committed in a safe children zone, the court, in determining the appropriate sentence, shall treat this as an aggravating sentencing factor.

[ 1997, c. 768, §2 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§48,49 (AMD). 1979, c. 701, §21 (AMD). 1981, c. 252, §3 (AMD). 1983, c. 326, §§1-4 (AMD). 1985, c. 247, §2 (AMD). 1985, c. 414, §§2,3 (AMD). 1985, c. 495, §§7,8 (AMD). 1985, c. 544, (AMD). 1985, c. 737, §A41 (AMD). 1987, c. 255, §2 (AMD). 1989, c. 401, §A4 (RPR). 1991, c. 569, (AMD). 1993, c. 432, §1 (AMD). 1993, c. 687, §§1-3 (AMD). 1995, c. 429, §1 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 768, §2 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 383, §§14-20 (AMD). 2001, c. 383, §156 (AFF). RR 2003, c. 2, §25 (COR). 2003, c. 711, §B2 (AMD). 2007, c. 102, §1 (AMD). 2007, c. 474, §§1, 2 (AMD). 2009, c. 211, Pt. B, §15 (AMD). 2011, c. 423, §§1-3 (AMD). 2011, c. 464, §5 (AMD). 2011, c. 542, Pt. A, §11 (AMD). 2011, c. 691, Pt. A, §13 (AMD). 2013, c. 179, §2 (AMD).



17-A §254. Sexual abuse of minors

1. A person is guilty of sexual abuse of a minor if:

A. The person engages in a sexual act with another person, not the actor's spouse, who is either 14 or 15 years of age and the actor is at least 5 years older than the other person. Violation of this paragraph is a Class D crime; [2001, c. 383, §21 (AMD); 2001, c. 383, §156 (AFF).]

A-1. The person violates paragraph A and the actor knows that the other person is related to the actor within the 2nd degree of consanguinity. Violation of this paragraph is a Class C crime; [2001, c. 383, §21 (NEW); 2001, c. 383, §156 (AFF).]

A-2. The person violates paragraph A and the actor is at least 10 years older than the other person. Violation of this paragraph is a Class C crime; [2001, c. 383, §21 (NEW); 2001, c. 383, §156 (AFF).]

B. [1989, Pt. A, §5 (RP).]

C. The person is at least 21 years of age and engages in a sexual act with another person, not the actor's spouse, who is either 16 or 17 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor is a teacher, employee or other official in the school district, school union, educational unit, school, facility or institution in which the student is enrolled. Violation of this paragraph is a Class E crime; [2001, c. 383, §21 (AMD); 2001, c. 383, §156 (AFF).]

D. The person violates paragraph C and the actor knows that the student is related to the actor within the 2nd degree of consanguinity. Violation of this paragraph is a Class D crime; or [2011, c. 464, §6 (AMD).]

E. The person violates paragraph C and the actor is at least 10 years older than the student. Violation of this paragraph is a Class D crime. [2011, c. 464, §7 (AMD).]

F. [2011, c. 464, §8 (RP).]

[ 2011, c. 464, §§6-8 (AMD) .]

2. It is a defense to a prosecution under subsection 1, paragraphs A, A-1, A-2 and F, that the actor reasonably believed the other person is at least 16 years of age.

[ 2003, c. 138, §4 (AMD) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §21 (RP) .]

4. As used in this section, "related to the actor within the 2nd degree of consanguinity" has the meaning set forth in section 556.

[ 2001, c. 383, §21 (NEW); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §50 (AMD). 1985, c. 495, §§9,10 (AMD). 1989, c. 401, §A5 (AMD). 1993, c. 451, §1 (AMD). 1995, c. 104, §§1-3 (AMD). 1997, c. 460, §§2,3 (AMD). 2001, c. 383, §21 (AMD). 2001, c. 383, §156 (AFF). 2003, c. 138, §§2-4 (AMD). 2011, c. 464, §§6-8 (AMD).



17-A §254-A. Written notification not to pursue charges for sexual abuse of a minor

A prosecutor who elects not to commence a criminal proceeding for an alleged violation of section 254 shall, at the request of a parent, surrogate parent or guardian of the alleged victim, inform that person in writing of the reason for not commencing the proceeding. [2005, c. 328, §14 (AMD).]

SECTION HISTORY

1995, c. 308, §1 (NEW). 2005, c. 328, §14 (AMD).



17-A §255. Unlawful sexual contact (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §51 (AMD). 1979, c. 701, §22 (AMD). 1983, c. 326, §§5-7 (AMD). 1985, c. 247, §3 (AMD). 1989, c. 401, §A6 (AMD). 1993, c. 451, §2 (AMD). 1993, c. 453, §§1-4 (AMD). 1993, c. 687, §§4-7 (AMD). 1993, c. 717, §1 (AMD). 1995, c. 104, §§4-7 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1997, c. 460, §4 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §22 (RP).



17-A §255-A. Unlawful sexual contact

1. A person is guilty of unlawful sexual contact if the actor intentionally subjects another person to any sexual contact and:

A. The other person has not expressly or impliedly acquiesced in the sexual contact. Violation of this paragraph is a Class D crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

B. The other person has not expressly or impliedly acquiesced in the sexual contact and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

C. The other person is unconscious or otherwise physically incapable of resisting and has not consented to the sexual contact. Violation of this paragraph is a Class D crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

D. The other person is unconscious or otherwise physically incapable of resisting and has not consented to the sexual contact and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

E. The other person, not the actor's spouse, is in fact less than 14 years of age and the actor is at least 3 years older. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

E-1. The other person, not the actor's spouse, is in fact less than 12 years of age and the actor is at least 3 years older. Violation of this paragraph is a Class B crime; [2003, c. 711, Pt. B, §3 (NEW).]

F. The other person, not the actor's spouse, is in fact less than 14 years of age and the actor is at least 3 years older and the sexual contact includes penetration. Violation of this paragraph is a Class B crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

F-1. The other person, not the actor's spouse, is in fact less than 12 years of age and the actor is at least 3 years older and the sexual contact includes penetration. Violation of this paragraph is a Class A crime; [2003, c. 711, Pt. B, §3 (NEW).]

F-2. The other person, not the actor's spouse, is in fact either 14 or 15 years of age and the actor is at least 10 years older than the other person. Violation of this paragraph is a Class D crime; [2011, c. 464, §9 (NEW).]

G. The other person suffers from a mental disability that is reasonably apparent or known to the actor that in fact renders the other person substantially incapable of appraising the nature of the contact involved or of understanding that the other person has the right to deny or withdraw consent. Violation of this paragraph is a Class D crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

H. The other person suffers from a mental disability that is reasonably apparent or known to the actor that in fact renders the other person substantially incapable of appraising the nature of the contact involved or of understanding that the other person has the right to deny or withdraw consent and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

I. The other person, not the actor's spouse, is under official supervision as a probationer, a parolee, a sex offender on supervised release, a prisoner on supervised community confinement status or a juvenile on community reintegration status or is detained in a hospital, prison or other institution and the actor has supervisory or disciplinary authority over the other person. Violation of this paragraph is a Class D crime; [2007, c. 102, §2 (AMD).]

J. The other person, not the actor's spouse, is under official supervision as a probationer, a parolee, a sex offender on supervised release, a prisoner on supervised community confinement status or a juvenile on community reintegration status or is detained in a hospital, prison or other institution and the actor has supervisory or disciplinary authority over the other person and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2007, c. 102, §3 (AMD).]

K. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor is a teacher, employee or other official having instructional, supervisory or disciplinary authority over the student. Violation of this paragraph is a Class D crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

L. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor is a teacher, employee or other official having instructional, supervisory or disciplinary authority over the student and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

M. The other person is in fact less than 18 years of age and the actor is a parent, stepparent, foster parent, guardian or other similar person responsible for the long-term general care and welfare of that other person. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

N. The other person is in fact less than 18 years of age and the actor is a parent, stepparent, foster parent, guardian or other similar person responsible for the long-term general care and welfare of that other person and the sexual contact includes penetration. Violation of this paragraph is a Class B crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

O. The other person submits as a result of compulsion. Violation of this paragraph is a Class C crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

P. The other person submits as a result of compulsion and the sexual contact includes penetration. Violation of this paragraph is a Class B crime; [2001, c. 383, §23 (NEW); 2001, c. 383, §156 (AFF).]

Q. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and the organization, program or residence recognizes that other person as a person with an intellectual disability or autism. It is an affirmative defense to prosecution under this paragraph that the actor receives services for an intellectual disability or autism or is a person with an intellectual disability, as defined in Title 34-B, section 5001, subsection 3, or autism, as defined in Title 34-B, section 6002. Violation of this paragraph is a Class D crime; [2011, c. 542, Pt. A, §12 (AMD).]

R. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and the organization, program or residence recognizes that other person as a person with an intellectual disability or autism and the sexual contact includes penetration. It is an affirmative defense to prosecution under this paragraph that the actor receives services for an intellectual disability or autism or is a person with an intellectual disability, as defined in Title 34-B, section 5001, subsection 3, or autism, as defined in Title 34-B, section 6002. Violation of this paragraph is a Class C crime; [2011, c. 542, Pt. A, §12 (AMD).]

R-1. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and suffers from a mental disability that is reasonably apparent or known to the actor. Violation of this paragraph is a Class D crime; [2011, c. 423, §4 (NEW).]

R-2. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and suffers from a mental disability that is reasonably apparent or known to the actor and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2011, c. 423, §4 (NEW).]

S. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor, who is at least 21 years of age, is a teacher, employee or other official in the school district, school union, educational unit, school, facility or institution in which the student is enrolled. Violation of this paragraph is a Class E crime; [2005, c. 450, §1 (AMD).]

T. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor, who is at least 21 years of age, is a teacher, employee or other official in the school district, school union, educational unit, school, facility or institution in which the student is enrolled and the sexual contact includes penetration. Violation of this paragraph is a Class D crime; [2005, c. 450, §1 (AMD).]

U. The actor is a psychiatrist, a psychologist or licensed as a social worker or purports to be a psychiatrist, a psychologist or licensed as a social worker to the other person and the other person, not the actor's spouse, is a current patient or client of the actor. Violation of this paragraph is a Class D crime; [2011, c. 691, Pt. A, §14 (RPR).]

V. The actor is a psychiatrist, a psychologist or licensed as a social worker or purports to be a psychiatrist, a psychologist or licensed as a social worker to the other person and the other person, not the actor's spouse, is a current patient or client of the actor and the sexual contact includes penetration. Violation of this paragraph is a Class C crime; [2011, c. 691, Pt. A, §15 (RPR).]

W. The actor is employed to provide care to a dependent person, who is not the actor's spouse or domestic partner and who is unable to perform self-care because of advanced age or physical or mental disease, disorder or defect. For the purposes of this paragraph, "domestic partners" means 2 unmarried adults who are domiciled together under a long-term arrangement that evidences a commitment to remain responsible indefinitely for each other's welfare. Violation of this paragraph is a Class D crime; or [2011, c. 423, §6 (NEW).]

X. The actor is employed to provide care to a dependent person, who is not the actor's spouse or domestic partner and who is unable to perform self-care because of advanced age or physical or mental disease, disorder or defect and the sexual contact includes penetration. For the purposes of this paragraph, "domestic partners" means 2 unmarried adults who are domiciled together under a long-term arrangement that evidences a commitment to remain responsible indefinitely for each other's welfare. Violation of this paragraph is a Class C crime. [2011, c. 423, §6 (NEW).]

[ 2011, c. 542, Pt. A, §12 (AMD); 2011, c. 691, Pt. A, §§14, 15 (AMD) .]

SECTION HISTORY

2001, c. 354, §3 (AMD). 2001, c. 383, §23 (NEW). 2001, c. 383, §156 (AFF). RR 2003, c. 2, §26 (COR). 2003, c. 711, §B3 (AMD). 2005, c. 450, §§1,2 (AMD). 2007, c. 102, §§2, 3 (AMD). 2011, c. 423, §§4-6 (AMD). 2011, c. 464, §§9-11 (AMD). 2011, c. 542, Pt. A, §12 (AMD). 2011, c. 691, Pt. A, §§14, 15 (AMD).



17-A §256. Visual sexual aggression against child

1. A person is guilty of visual sexual aggression against a child if:

A. For the purpose of arousing or gratifying sexual desire or for the purpose of causing affront or alarm, the actor, having in fact attained 18 years of age, exposes the actor's genitals to another person or causes the other person to expose that person's genitals to the actor and the other person, not the actor's spouse, has not in fact attained 14 years of age. Violation of this paragraph is a Class D crime; [2005, c. 655, §1 (AMD).]

B. For the purpose of arousing or gratifying sexual desire, the actor, having in fact attained 18 years of age, exposes the actor's genitals to another person or causes the other person to expose that person's genitals to the actor and the other person, not the actor's spouse, has not in fact attained 12 years of age. Violation of this paragraph is a Class C crime; [2005, c. 655, §1 (AMD).]

C. For the purpose of arousing or gratifying sexual desire, the actor, having in fact attained 18 years of age, intentionally engages in visual surveillance, aided or unaided by mechanical or electronic equipment, of the uncovered breasts, buttocks, genitals, anus or pubic area of another person, not the actor's spouse and not having in fact attained 14 years of age, under circumstances in which a reasonable person would expect to be safe from such visual surveillance. Violation of this paragraph is a Class D crime; or [2007, c. 688, §1 (AMD).]

D. For the purpose of arousing or gratifying sexual desire, the actor, having in fact attained 18 years of age, intentionally engages in visual surveillance, aided or unaided by mechanical or electronic equipment, of the uncovered breasts, buttocks, genitals, anus or pubic area of another person, not the actor's spouse and not having in fact attained 12 years of age, under circumstances in which a reasonable person would expect to be safe from such visual surveillance. Violation of this paragraph is a Class C crime. [2007, c. 688, §1 (AMD).]

[ 2007, c. 688, §1 (AMD) .]

2.

[ 2003, c. 711, Pt. B, §4 (RP) .]

SECTION HISTORY

1995, c. 72, §1 (NEW). 2003, c. 711, §B4 (RPR). 2005, c. 655, §1 (AMD). 2007, c. 688, §1 (AMD).



17-A §257. Factors aiding in predicting high-risk sex offenders for sentencing purposes

1. In assessing for sentencing purposes the risk of repeat offenses by a person convicted of a crime under chapter 11, a court shall treat each of the following factors, if present, as increasing that risk:

A. The victim of the crime is prepubescent; [1995, c. 429, §2 (NEW).]

B. The victim of the crime is the same gender as the offender; [1995, c. 429, §2 (NEW).]

C. The victim of the crime is a total stranger to the offender; and [1995, c. 429, §2 (NEW).]

D. The offender has been previously convicted of a crime under chapter 11 or previously convicted in another jurisdiction for conduct substantially similar to that contained in chapter 11. [2007, c. 476, §3 (AMD).]

A court may also utilize any other factor found by that court to increase the risk of repeat offenses by a person convicted of a crime under chapter 11.

[ 2007, c. 476, §3 (AMD) .]

SECTION HISTORY

1995, c. 429, §2 (NEW). 2007, c. 476, §3 (AMD). 2007, c. 476, §3 (AMD).



17-A §258. Sexual misconduct with a child under 14 years of age

1. A person is guilty of sexual misconduct with a child under 14 years of age if that person, having in fact attained 18 years of age, knowingly displays any sexually explicit materials to another person, not the actor's spouse, who has not in fact attained the age of 14 years, with the intent to encourage the other person to engage in a sexual act or sexual contact. Violation of this subsection is a Class D crime.

[ 2003, c. 711, Pt. B, §5 (AMD) .]

1-A. A person is guilty of sexual misconduct with a child under 12 years of age if that person, having in fact attained 18 years of age, knowingly displays any sexually explicit materials to another person, not the actor's spouse, who has not in fact attained 12 years of age, with the intent to encourage the other person to engage in a sexual act or sexual contact. Violation of this subsection is a Class C crime.

[ 2003, c. 711, Pt. B, §6 (NEW) .]

2. As used in this section, "sexually explicit materials" means any book, magazine, print, negative, slide, motion picture, videotape or other mechanically reproduced visual material that the person knows or should know depicts a person, minor or adult, engaging in sexually explicit conduct, as that term is defined in section 281.

[ 2003, c. 711, Pt. B, §7 (AMD) .]

3.

[ 2003, c. 711, Pt. B, §8 (RP) .]

SECTION HISTORY

1997, c. 143, §1 (NEW). 2003, c. 711, §§B5-8 (AMD).



17-A §259. Solicitation of child by computer to commit a prohibited act (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 349, §3 (NEW). 2001, c. 383, §§24,25 (AMD). 2001, c. 383, §156 (AFF). 2003, c. 711, §§B9-11 (AMD). 2011, c. 597, §2 (RP).



17-A §259-A. Solicitation of a child to commit a prohibited act

1. A person is guilty of soliciting a child to commit a prohibited act if:

A. The actor, with the intent to engage in a prohibited act with the other person, knowingly solicits directly or indirectly that person by any means to engage in a prohibited act and the actor:

(1) Is at least 16 years of age;

(2) Knows or believes that the other person is less than 14 years of age; and

(3) Is at least 3 years older than the age expressed by the other person.

Violation of this paragraph is a Class D crime; or [2011, c. 597, §3 (NEW).]

B. The actor, with the intent to engage in a prohibited act with the other person, knowingly solicits directly or indirectly that person by any means to engage in a prohibited act and the actor:

(1) Is at least 16 years of age;

(2) Knows or believes that the other person is less than 12 years of age; and

(3) Is at least 3 years older than the age expressed by the other person.

Violation of this paragraph is a Class C crime. [2011, c. 597, §3 (NEW).]

[ 2011, c. 597, §3 (NEW) .]

2. For purposes of this section, "prohibited act" means:

A. A sexual act; [2011, c. 597, §3 (NEW).]

B. Sexual contact; or [2011, c. 597, §3 (NEW).]

C. Sexual exploitation of a minor pursuant to section 282. [2011, c. 597, §3 (NEW).]

[ 2011, c. 597, §3 (NEW) .]

SECTION HISTORY

2011, c. 597, §3 (NEW).



17-A §260. Unlawful sexual touching

1. Unlawful sexual touching. A person is guilty of unlawful sexual touching if the actor intentionally subjects another person to any sexual touching and:

A. The other person has not expressly or impliedly acquiesced in the sexual touching. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

B. The other person is unconscious or otherwise physically incapable of resisting and has not consented to the sexual touching. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

C. The other person, not the actor's spouse, is in fact less than 14 years of age and the actor is at least 5 years older. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

D. The other person suffers from a mental disability that is reasonably apparent or known to the actor that in fact renders the other person substantially incapable of appraising the nature of the touching involved or of understanding that the other person has the right to deny or withdraw consent. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

E. The other person, not the actor's spouse, is under official supervision as a probationer, a parolee, a sex offender on supervised release, a prisoner on supervised community confinement status or a juvenile on community reintegration status or is detained in a hospital, prison or other institution and the actor has supervisory or disciplinary authority over the other person. Violation of this paragraph is a Class D crime; [2007, c. 102, §4 (AMD).]

F. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor is a teacher, employee or other official having instructional, supervisory or disciplinary authority over the student. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

G. The other person is in fact less than 18 years of age and the actor is a parent, stepparent, foster parent, guardian or other similar person responsible for the long-term general care and welfare of that other person. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

H. The other person submits as a result of compulsion. Violation of this paragraph is a Class D crime; [2003, c. 138, §5 (NEW).]

I. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and the organization, program or residence recognizes that other person as a person with an intellectual disability or autism. It is an affirmative defense to prosecution under this paragraph that the actor receives services for an intellectual disability or autism or is a person with an intellectual disability, as defined in Title 34-B, section 5001, subsection 3, or autism, as defined in Title 34-B, section 6002. Violation of this paragraph is a Class D crime; [2011, c. 542, Pt. A, §13 (AMD).]

J. The other person, not the actor's spouse, is in fact less than 18 years of age and is a student enrolled in a private or public elementary, secondary or special education school, facility or institution and the actor, who is at least 21 years of age, is a teacher, employee or other official in the school district, school union, educational unit, school, facility or institution in which the student is enrolled. Violation of this paragraph is a Class E crime; [2011, c. 423, §7 (AMD).]

K. The actor is a psychiatrist, a psychologist or licensed as a social worker or purports to be a psychiatrist, a psychologist or licensed as a social worker to the other person and the other person, not the actor's spouse, is a current patient or client of the actor. Violation of this paragraph is a Class D crime; [2011, c. 691, Pt. A, §16 (RPR).]

L. The actor owns, operates or is an employee of an organization, program or residence that is operated, administered, licensed or funded by the Department of Health and Human Services and the other person, not the actor's spouse, receives services from the organization, program or residence and suffers from a mental disability that is reasonably apparent or known to the actor. Violation of this paragraph is a Class D crime; or [2011, c. 423, §9 (NEW).]

M. The actor is employed to provide care to a dependent person, who is not the actor's spouse or domestic partner and who is unable to perform self-care because of advanced age or physical or mental disease, disorder or defect. For the purposes of this paragraph, "domestic partners" means 2 unmarried adults who are domiciled together under a long-term arrangement that evidences a commitment to remain responsible indefinitely for each other's welfare. Violation of this paragraph is a Class D crime. [2011, c. 423, §9 (NEW).]

[ 2011, c. 542, Pt. A, §13 (AMD); 2011, c. 691, Pt. A, §16 (AMD) .]

SECTION HISTORY

RR 2003, c. 2, §27 (COR). 2003, c. 138, §5 (NEW). 2005, c. 450, §§3-5 (AMD). 2007, c. 102, §4 (AMD). 2011, c. 423, §§7-9 (AMD). 2011, c. 464, §12 (AMD). 2011, c. 542, Pt. A, §13 (AMD). 2011, c. 691, Pt. A, §16 (AMD).



17-A §261. Prohibited contact with a minor; sex offender restricted zone

1. A person is guilty of prohibited contact with a minor if that person:

A. Was convicted on or after June 30, 1992 of an offense under this chapter or chapter 12 against another person who had not in fact attained 14 years of age or was convicted on or after June 30, 1992 in another jurisdiction for conduct substantially similar to that contained in this chapter or chapter 12 against another person who had not in fact attained 14 years of age; and [2009, c. 365, Pt. A, §1 (AMD).]

B. [2009, c. 365, Pt. A, §1 (RP).]

C. Intentionally or knowingly initiates direct or indirect contact with another person who has not in fact attained 14 years of age. [2009, c. 365, Pt. A, §1 (AMD).]

Violation of this subsection is a Class E crime.

[ 2009, c. 365, Pt. A, §1 (AMD) .]

2. A person is guilty of prohibited contact with a minor in a sex offender restricted zone if that person:

A. Was convicted on or after June 30, 1992 of an offense under this chapter or chapter 12 against another person who had not in fact attained 14 years of age or was convicted on or after June 30, 1992 in another jurisdiction for conduct substantially similar to that contained in this chapter or chapter 12 against another person who had not in fact attained 14 years of age; and [2009, c. 365, Pt. A, §2 (AMD).]

B. [2009, c. 365, Pt. A, §2 (RP).]

C. Intentionally or knowingly initiates direct or indirect contact in a sex offender restricted zone with another person who has not in fact attained 14 years of age. [2009, c. 365, Pt. A, §2 (AMD).]

Violation of this subsection is a Class D crime.

[ 2009, c. 365, Pt. A, §2 (AMD) .]

3. It is an affirmative defense to prosecution under this section that the parent, foster parent, guardian or other similar person responsible for the person who had not in fact attained 14 years of age, knowing the conviction status described in subsections 1 and 2, gave consent that the defendant initiate, have or continue direct or indirect contact. It is also an affirmative defense to prosecution under this section that any contact is incidental to and directly related to the defendant's employment.

[ 2007, c. 393, §1 (NEW) .]

4. For purposes of this section, "sex offender restricted zone" means the real property comprising a public or private elementary or middle school; the real property comprising a child care center, a child care facility, a day care operated by a family child care provider, a nursery school or a small child care facility as defined under Title 22, section 8301-A; or an athletic field, park, playground, recreational facility, youth camp licensed under Title 22, section 2495 or other place where children are the primary users.

[ 2009, c. 211, Pt. B, §16 (AMD) .]

SECTION HISTORY

2007, c. 393, §1 (NEW). 2007, c. 518, §6 (AMD). 2009, c. 211, Pt. B, §16 (AMD). 2009, c. 365, Pt. A, §§1, 2 (AMD).






Chapter 12: SEXUAL EXPLOITATION OF MINORS

17-A §281. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 711, Pt. B, §12 (NEW).]

1. "Disseminate" means to manufacture, publish, send, promulgate, distribute, exhibit, issue, furnish, sell or transfer or to offer or agree to do any of these acts.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

2. "Minor" means a person who has not attained 18 years of age.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

3. "Photograph" means to make, capture, generate or save a print, negative, slide, motion picture, computer data file, videotape or other mechanically, electronically or chemically reproduced visual image or material.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

4. "Sexually explicit conduct" means any of the following acts:

A. A sexual act; [2003, c. 711, Pt. B, §12 (NEW).]

B. Bestiality; [2003, c. 711, Pt. B, §12 (NEW).]

C. Masturbation; [2003, c. 711, Pt. B, §12 (NEW).]

D. Sadomasochistic abuse for the purpose of sexual stimulation; [2003, c. 711, Pt. B, §12 (NEW).]

E. Lewd exhibition of the genitals, anus or pubic area of a person. An exhibition is considered lewd if the exhibition is designed for the purpose of eliciting or attempting to elicit a sexual response in the intended viewer; or [2003, c. 711, Pt. B, §12 (NEW).]

F. Conduct that creates the appearance of the acts in paragraphs A to D and also exhibits any uncovered or covered portions of the genitals, anus or pubic area. [2003, c. 711, Pt. B, §12 (NEW).]

[ 2003, c. 711, Pt. B, §12 (NEW) .]

SECTION HISTORY

2003, c. 711, §B12 (NEW).



17-A §282. Sexual exploitation of minor

1. A person is guilty of sexual exploitation of a minor if:

A. Knowing or intending that the conduct will be photographed, the person intentionally or knowingly employs, solicits, entices, persuades, uses or compels another person, not that person's spouse, who is in fact a minor, to engage in sexually explicit conduct. Violation of this paragraph is a Class B crime; [2003, c. 711, Pt. B, §12 (NEW).]

B. The person violates paragraph A and, at the time of the offense, the person has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class A crime; [2007, c. 476, §4 (AMD).]

C. The person violates paragraph A and the minor has not in fact attained 12 years of age. Violation of this paragraph is a Class A crime; [2003, c. 711, Pt. B, §12 (NEW).]

D. Being a parent, legal guardian or other person having care or custody of another person who is in fact a minor, that person knowingly or intentionally permits that minor to engage in sexually explicit conduct, knowing or intending that the conduct will be photographed. Violation of this paragraph is a Class B crime; [2003, c. 711, Pt. B, §12 (NEW).]

E. The person violates paragraph D and, at the time of the offense, the person has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class A crime; or [2007, c. 476, §5 (AMD).]

F. The person violates paragraph D and the minor has not in fact attained 12 years of age. Violation of this paragraph is a Class A crime. [2003, c. 711, Pt. B, §12 (NEW).]

[ 2007, c. 476, §§4, 5 (AMD) .]

2. The following mandatory minimum terms of imprisonment apply to sexual exploitation of a minor.

A. A court shall impose upon a person convicted under subsection 1, paragraph A or D a sentencing alternative involving a term of imprisonment of at least 5 years. [2003, c. 711, Pt. B, §12 (NEW).]

B. A court shall impose upon a person convicted under subsection 1, paragraph B or E a sentencing alternative involving a term of imprisonment of at least 10 years. [2003, c. 711, Pt. B, §12 (NEW).]

The court may not suspend a minimum term of imprisonment imposed under this section unless it sets forth in detail, in writing, the reasons for suspending the sentence. The court shall consider the nature and circumstances of the crime, the physical and mental well-being of the minor and the history and character of the defendant and may only suspend the minimum term if the court is of the opinion that the exceptional features of the case justify the imposition of another sentence. Section 9-A governs the use of prior convictions when determining a sentence.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

SECTION HISTORY

2003, c. 711, §B12 (NEW). 2007, c. 476, §§4, 5 (AMD).



17-A §283. Dissemination of sexually explicit material

1. A person is guilty of dissemination of sexually explicit material if:

A. The person intentionally or knowingly disseminates or possesses with intent to disseminate any book, magazine, newspaper, print, negative, slide, motion picture, videotape, computer data file or other mechanically, electronically or chemically reproduced visual image or material that depicts any minor who the person knows or has reason to know is a minor engaging in sexually explicit conduct. Violation of this paragraph is a Class C crime; [2003, c. 711, Pt. B, §12 (NEW).]

B. The person violates paragraph A and, at the time of the offense, has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class B crime; [2007, c. 476, §6 (AMD).]

C. The person intentionally or knowingly disseminates or possesses with intent to disseminate any book, magazine, newspaper, print, negative, slide, motion picture, videotape, computer data file or other mechanically, electronically or chemically reproduced visual image or material that depicts any minor who is less than 12 years of age who the person knows or has reason to know is a minor less than 12 years of age engaging in sexually explicit conduct. Violation of this paragraph is a Class B crime; or [2003, c. 711, Pt. B, §12 (NEW).]

D. The person violates paragraph C and, at the time of the offense, has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class A crime. [2007, c. 476, §7 (AMD).]

Section 9-A governs the use of prior convictions when determining a sentence.

[ 2007, c. 476, §§6, 7 (AMD) .]

2. For the purposes of this section, possession of 10 or more copies of any of the materials as described in subsection 1 gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person possesses those items with intent to disseminate.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

3. For purposes of this section, any element of age of the person depicted means the age of the person at the time the sexually explicit conduct occurred, not the age of the person depicted at the time of dissemination or possession of the sexually explicit visual image or material.

[ 2009, c. 608, §3 (NEW) .]

SECTION HISTORY

2003, c. 711, §B12 (NEW). 2007, c. 476, §§6, 7 (AMD). 2009, c. 608, §3 (AMD).



17-A §284. Possession of sexually explicit material

1. A person is guilty of possession of sexually explicit material if that person:

A. Intentionally or knowingly transports, exhibits, purchases, possesses or accesses with intent to view any book, magazine, newspaper, print, negative, slide, motion picture, computer data file, videotape or other mechanically, electronically or chemically reproduced visual image or material that the person knows or should know depicts another person engaging in sexually explicit conduct, and:

(1) The other person has not in fact attained 16 years of age; or

(2) The person knows or has reason to know that the other person has not attained 16 years of age.

Violation of this paragraph is a Class D crime; [2011, c. 50, §1 (AMD).]

B. Violates paragraph A and, at the time of the offense, has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class C crime; [2007, c. 476, §8 (AMD).]

C. Intentionally or knowingly transports, exhibits, purchases, possesses or accesses with intent to view any book, magazine, newspaper, print, negative, slide, motion picture, computer data file, videotape or other mechanically, electronically or chemically reproduced visual image or material that the person knows or should know depicts another person engaging in sexually explicit conduct, and:

(1) The other person has not in fact attained 12 years of age; or

(2) The person knows or has reason to know that the other person has not attained 12 years of age.

Violation of this paragraph is a Class C crime; or [2011, c. 50, §2 (AMD).]

D. Violates paragraph C and, at the time of the offense, has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Violation of this paragraph is a Class B crime. [2007, c. 476, §9 (AMD).]

Section 9-A governs the use of prior convictions when determining a sentence.

[ 2011, c. 50, §§1, 2 (AMD) .]

2. It is a defense to a prosecution under this section that the person depicted was the spouse of the person possessing the sexually explicit material at the time the material was produced.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

3. The age of the person depicted and that the person depicted is an actual person may be reasonably inferred from the depiction. Competent medical evidence or other expert testimony may be used to establish the age and authenticity of the person depicted.

[ 2005, c. 345, §2 (AMD) .]

4. Any material that depicts a person who has not attained 16 years of age engaging in sexually explicit conduct is declared to be contraband and may be seized by the State.

[ 2005, c. 345, §2 (AMD) .]

5. For purposes of this section, any element of age of the person depicted means the age of the person at the time the sexually explicit conduct occurred, not the age of the person depicted at the time of the transporting, exhibiting, purchasing, possession or accessing of the sexually explicit visual image or material.

[ 2011, c. 464, §13 (AMD) .]

SECTION HISTORY

2003, c. 711, §B12 (NEW). 2005, c. 345, §§1,2 (AMD). 2007, c. 476, §§8, 9 (AMD). 2009, c. 608, §4 (AMD). 2011, c. 50, §§1-3 (AMD). 2011, c. 464, §13 (AMD).



17-A §285. Forfeiture of equipment used to facilitate violations

1. Upon a finding of guilt of any violation of this chapter, but prior to sentencing, an attorney for the State may, in writing, move the court for an order requiring the forfeiture to the State of any equipment, including computers, that may have facilitated the commission of the offense. Notice of the motion must be made by the State to the defendant and any party of interest; this notice must be done by registered mail.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

2. If contesting the forfeiture, the defendant or other party-in-interest in the in rem civil forfeiture proceeding may request a jury trial. Absent that request, the proceeding must be before the court.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

3. At the jury trial or court hearing, the State has the burden of proving to the fact finder by a preponderance of the evidence that the equipment was used in violation of this chapter.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

4. Upon a finding by a preponderance of the evidence that the equipment was used to facilitate the commission of a violation of this chapter, the court shall order the equipment forfeited and may, upon the written recommendation of the attorney for the State, provide in its order for the disposition or use of the equipment by any state, county or municipal law enforcement agency that made a substantial contribution to the investigation or prosecution of the case. Any equipment forfeited that is not transferred to an investigating or prosecuting agency must be sold and the proceeds deposited in the General Fund.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

5. The Attorney General may adopt by rule guidelines regulating the disposition and use of property forfeited or sought for forfeiture under this section. Rules adopted under this section are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A.

[ 2003, c. 711, Pt. B, §12 (NEW) .]

SECTION HISTORY

2003, c. 711, §B12 (NEW).






Chapter 13: KIDNAPPING AND CRIMINAL RESTRAINT

17-A §301. Kidnapping

1. A person is guilty of kidnapping if either:

A. The actor knowingly restrains another person with the intent to:

(1) Hold the other person for ransom or reward;

(2) Use the other person as a shield or hostage;

(3) Inflict bodily injury upon the other person or subject the other person to conduct defined as criminal in chapter 11;

(4) Terrorize the other person or a 3rd person;

(5) Facilitate the commission of another crime by any person or flight thereafter; or

(6) Interfere with the performance of any governmental or political function; or [2001, c. 383, §26 (AMD); 2001, c. 383, §156 (AFF).]

B. The actor knowingly restrains another person:

(1) Under circumstances which in fact expose the other person to risk of serious bodily injury; or

(2) By secreting and holding the other person in a place where the other person is not likely to be found. [2001, c. 383, §26 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §26 (AMD); 2001, c. 383, §156 (AFF) .]

2. "Restrain" means to restrict substantially the movements of another person without the other person's consent or other lawful authority by:

A. Removing the other person from the other person's residence or place of business or from a school; [2007, c. 684, Pt. A, §1 (AMD); 2007, c. 684, Pt. H, §1 (AFF).]

B. Moving the other person a substantial distance from the vicinity where the other person is found; [2007, c. 684, Pt. A, §1 (AMD); 2007, c. 684, Pt. H, §1 (AFF).]

C. Confining the other person for a substantial period either in the place where the restriction commences or in a place to which the other person has been moved; [2007, c. 684, Pt. A, §1 (AMD); 2007, c. 684, Pt. H, §1 (AFF).]

D. Destroying, concealing, removing, confiscating or possessing any actual or purported passport or other immigration document or other actual or purported government identification document of the other person; or [2007, c. 684, Pt. A, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

E. Using any scheme, plan or pattern intended to cause the other person to believe that if the person does not perform certain labor or services, including prostitution, that the person or another person will suffer serious harm or restraint. [2007, c. 684, Pt. A, §1 (NEW); 2007, c. 684, Pt. H, §1 (AFF).]

[ 2007, c. 684, Pt. A, §1 (AMD); 2007, c. 684, Pt. H, §1 (AFF) .]

2-A. "Hostage" means a person restrained with the intent that a 3rd person, not the person restrained or the actor, perform or refrain from performing some act.

[ 1979, c. 512, §24 (NEW) .]

2-B. It is a defense to a prosecution under this section that the person restrained is the child of the actor.

[ 1979, c. 512, §24 (NEW) .]

3. Kidnapping is a Class A crime. It is however, a defense which reduces the crime to a Class B crime, if the defendant voluntarily released the victim alive and not suffering from serious bodily injury, in a safe place prior to trial.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §24 (AMD). 2001, c. 383, §26 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 684, Pt. A, §1 (AMD). 2007, c. 684, Pt. H, §1 (AFF).



17-A §302. Criminal restraint

1. A person is guilty of criminal restraint if:

A. Knowing the actor has no legal right to do so, the actor intentionally or knowingly takes, retains or entices another person who:

(1) Is less than 14 years of age. Violation of this subparagraph is a Class D crime;

(2) Is incompetent. Violation of this subparagraph is a Class D crime;

(3) Is either 14, 15 or 16 years of age from the custody of the other person's parent, guardian or other lawful custodian, with the intent to hold the other person permanently or for a prolonged period and the actor is at least 18 years of age. Violation of this subparagraph is a Class D crime; or

(4) Is in fact less than 8 years of age. Violation of this subparagraph is a Class C crime; or [2001, c. 383, §156 (AFF); 2001, c. 383, §27 (RPR).]

B. The actor:

(1) Knowingly restrains another person. Violation of this subparagraph is a Class D crime; or

(2) Knowingly restrains another person who is in fact less than 8 years of age. Violation of this subparagraph is a Class C crime.

As used in this paragraph, "restrain" has the same meaning as in section 301, subsection 2. [2001, c. 383, §156 (AFF); 2001, c. 383, §27 (RPR).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §27 (RPR) .]

2. It is a defense to a prosecution under this section that the actor is the parent of the other person taken, retained, enticed or restrained. Consent by the person taken, retained or enticed is not a defense to a prosecution under subsection 1, paragraph A.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §27 (RPR) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §27 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §25 (RPR). 1987, c. 150, (AMD). 1995, c. 689, §1 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §27 (RPR).



17-A §303. Criminal restraint by parent

1. A person is guilty of criminal restraint by a parent if, being the parent of a child and knowing the person has no legal right to do so, the person takes, retains or entices the child:

A. Who has not in fact attained 16 years of age, from the custody of the child's other parent, guardian or other lawful custodian with the intent to remove the child from the State or to secrete the child and hold the child in a place where the child is not likely to be found. Violation of this paragraph is a Class C crime; [2007, c. 96, §7 (AMD).]

B. Who resides in another state and who has not in fact attained 16 years of age, from the custody of the child's other parent, guardian or other lawful custodian, whose custodial authority was established by a court of this State, with the intent to remove the child from that state or to secrete the child and hold the child in a place where the child is not likely to be found. Violation of this paragraph is a Class C crime; or [2007, c. 96, §7 (AMD).]

C. Who is either 16 or 17 years of age, from the custody of the Department of Corrections or the Department of Health and Human Services with the intent to remove the child from the State or to secrete the child and hold the child in a place where the child is not likely to be found. Violation of this paragraph is a Class D crime. [2007, c. 96, §7 (NEW).]

[ 2007, c. 96, §7 (AMD) .]

2. Consent by the child taken, enticed or retained is not a defense under this section.

[ 2007, c. 96, §7 (AMD) .]

3. A law enforcement officer may not be held liable for taking physical custody of a child who the officer reasonably believes has been taken, retained or enticed in violation of this section and for delivering the child to a person who the officer reasonably believes is the child's lawful custodian or to any other suitable person.

For purposes of this subsection, "reasonable belief a child has been taken, retained or enticed in violation of this section" includes, but is not limited to, a determination by a law enforcement officer, based on the officer's review of the terms of a certified copy of the most recent court decree granting custody of the child, that the parent who is exercising control over the child is not the person authorized to have custody under terms of the decree.

[ 2007, c. 96, §7 (AMD) .]

4. A law enforcement officer may arrest without a warrant any person who the officer has probable cause to believe has violated or is violating this section.

[ 2007, c. 96, §7 (AMD) .]

5.

[ 2007, c. 96, §7 (RP) .]

SECTION HISTORY

1979, c. 512, §26 (NEW). 1981, c. 669, §§1-3 (AMD). 2007, c. 96, §7 (AMD).






Chapter 15: THEFT

17-A §351. Consolidation

Conduct denominated theft in this chapter constitutes a single crime embracing the separate crimes such as those heretofore known as larceny, larceny by trick, larceny by bailee, embezzlement, false pretenses, extortion, blackmail, shoplifting and receiving stolen property. An accusation of theft may be proved by evidence that it was committed in any manner that would be theft under this chapter, notwithstanding the specification of a different manner in the complaint, information or indictment, subject only to the power of the court to ensure a fair trial by granting a continuance or other appropriate relief if the conduct of the defense would be prejudiced by lack of fair notice or by surprise. If the evidence is sufficient to permit a finding of guilt of theft in more than one manner, no election among those manners is required. [2007, c. 475, §11 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 317, §7 (AMD). 2007, c. 475, §11 (AMD).



17-A §352. Definitions

As used in this chapter, unless a different meaning is plainly required by the context: [1975, c. 499, §1 (NEW).]

1. "Property" means anything of value, including but not limited to:

A. Real estate and things growing thereon, affixed to or found thereon; [1975, c. 499, §1 (NEW).]

B. Tangible and intangible personal property; [1975, c. 499, §1 (NEW).]

C. Captured or domestic animals, birds or fishes; [1975, c. 499, §1 (NEW).]

D. Written instruments, including credit cards, or other writings representing or embodying rights concerning real or personal property, labor, services or otherwise containing anything of value to the owner; [1975, c. 499, §1 (NEW).]

E. Commodities of a public utility nature such as telecommunications, gas, electricity, steam or water; and [1975, c. 499, §1 (NEW).]

F. Trade secrets, meaning the whole or any portion of any scientific or technical information, design, process, procedure, formula or invention which the owner thereof intends to be available only to persons selected by the owner. [2001, c. 383, §28 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §28 (AMD); 2001, c. 383, §156 (AFF) .]

2. "Obtain" means:

A. In relation to property, to bring about, in or out of this State, a transfer of possession or of some other legally recognized interest in property, whether to the obtainer or another; [2001, c. 383, §29 (NEW); 2001, c. 383, §156 (AFF).]

B. In relation to labor or services, to secure performance of labor or services; and [2001, c. 383, §29 (NEW); 2001, c. 383, §156 (AFF).]

C. In relation to a trade secret, to make any facsimile, replica, photograph or other reproduction. [2001, c. 383, §29 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §29 (RPR) .]

3. "Intent to deprive" means to have the conscious object:

A. To withhold property permanently or for so extended a period or to use under such circumstances that a substantial portion of its economic value, or the use and benefit of the property, would be lost; or [2001, c. 383, §30 (AMD); 2001, c. 383, §156 (AFF).]

B. To restore the property only upon payment of a reward or other compensation; or [1975, c. 499, §1 (NEW).]

C. To use or dispose of the property under circumstances that make it unlikely that the owner will recover it or that manifest an indifference as to whether the owner will recover it. [1981, c. 317, §8 (AMD).]

[ 2001, c. 383, §30 (AMD); 2001, c. 383, §156 (AFF) .]

4. "Property of another" includes property in which any person or government other than the actor has an interest that the actor is not privileged to infringe, regardless of the fact that the actor also has an interest in the property and regardless of the fact that the other person might be precluded from civil recovery because the property was used in an unlawful transaction or was subject to forfeiture as contraband. Property in the possession of the actor may not be deemed property of another who has only a security interest therein, even if legal title is in the creditor pursuant to a conditional sales contract or other security agreement.

[ 2001, c. 383, §31 (AMD); 2001, c. 383, §156 (AFF) .]

5. The meaning of "value" must be determined according to the following.

A. Except as otherwise provided in this subsection, value means the market value of the property or services at the time and place of the crime, or if such cannot be satisfactorily ascertained, the cost of replacement of the property or services within a reasonable time after the crime. [1975, c. 499, §1 (NEW).]

B. The value of a written instrument that does not have a readily ascertainable market value, in the case of an instrument such as a check, draft or promissory note, is deemed the amount due or collectible on the instrument, and, in the case of any other instrument that creates, releases, discharges or otherwise affects any valuable legal right, privilege or obligation, is deemed the greatest amount of economic loss that the owner of the instrument might reasonably suffer by virtue of the loss of the instrument. [2001, c. 383, §32 (AMD); 2001, c. 383, §156 (AFF).]

C. The value of a trade secret that does not have a readily ascertainable market value is deemed any reasonable value representing the damage to the owner suffered by reason of losing an advantage over those who do not know of or use the trade secret. [2001, c. 383, §32 (AMD); 2001, c. 383, §156 (AFF).]

D. If the value of property or services cannot be ascertained beyond a reasonable doubt pursuant to the standards set forth in paragraphs A to C, the trier of fact may find the value to be not less than a certain amount, and if no such minimum value can be thus ascertained, the value is deemed to be an amount less than $500. [2005, c. 527, §6 (AMD).]

E. Amounts of value involved in thefts committed pursuant to one scheme or course of conduct, whether from the same person or several persons, may be aggregated to charge a single theft of appropriate class or grade. Subject to the requirement that the conduct of the defense may not be prejudiced by lack of fair notice or by surprise, the court may at any time order that a single aggregated count be considered as separate thefts. An aggregated count of theft may not be deemed duplicitous because of such an order and an election may not be required. Prosecution may be brought in any venue in which one of the thefts that have been aggregated was committed. [2001, c. 383, §32 (AMD); 2001, c. 383, §156 (AFF).]

F. The actor's culpability as to value is not an essential requisite of liability, unless otherwise expressly provided. [2001, c. 383, §32 (AMD); 2001, c. 383, §156 (AFF).]

[ 2005, c. 527, §6 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§52-54 (AMD). 1977, c. 510, §46 (AMD). 1981, c. 317, §8 (AMD). 1995, c. 224, §2 (AMD). 2001, c. 383, §§28-32 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 389, §2 (AMD). 2005, c. 199, §3 (AMD). 2005, c. 527, §6 (AMD).



17-A §353. Theft by unauthorized taking or transfer

1. A person is guilty of theft if:

A. The person obtains or exercises unauthorized control over the property of another with intent to deprive the other person of the property. Violation of this paragraph is a Class E crime; [2005, c. 199, §4 (AMD).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(5) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(6) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime; or [2007, c. 476, §10 (AMD).]

C. The person knowingly operates an audiovisual or audio recording function of any device in a motion picture theater while a motion picture is being exhibited for the purpose of making a copy of the motion picture, without the written consent of the motion picture theater owner. Violation of this paragraph is a Class D crime. [2005, c. 199, §4 (NEW).]

[ 2007, c. 476, §10 (AMD) .]

2. As used in this section, "exercises unauthorized control" includes but is not limited to conduct formerly defined or known as common law larceny by trespassory taking, larceny by conversion, larceny by bailee and embezzlement.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §33 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 383, §33 (RPR). 2001, c. 667, §D3 (AMD). 2001, c. 667, §D36 (AFF). 2005, c. 199, §4 (AMD). 2007, c. 476, §10 (AMD).



17-A §353-A. Theft by unauthorized taking or transfer at a casino or slot machine facility (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 585, §14 (NEW). 2013, c. 96, §2 (RP).



17-A §354. Theft by deception

1. A person is guilty of theft if:

A. The person obtains or exercises control over property of another as a result of deception and with intent to deprive the other person of the property. Violation of this paragraph is a Class E crime; or [2001, c. 383, §34 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(5) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(6) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §11 (AMD).]

[ 2007, c. 476, §11 (AMD) .]

2. For purposes of this section, deception occurs when a person intentionally:

A. Creates or reinforces an impression that is false and that the person does not believe to be true, including false impressions as to identity, law, value, knowledge, opinion, intention or other state of mind; except that an intention not to perform a promise, or knowledge that a promise will not be performed, may not be inferred from the fact alone that the promise was not performed; [2001, c. 383, §156 (AFF); 2001, c. 383, §34 (RPR).]

B. Fails to correct an impression that is false and that the person does not believe to be true and that:

(1) The person had previously created or reinforced; or

(2) The person knows to be influencing another whose property is involved and to whom the person stands in a fiduciary or confidential relationship; [2001, c. 383, §156 (AFF); 2001, c. 383, §34 (RPR).]

C. Prevents another from acquiring information that is relevant to the disposition of the property involved; or [2001, c. 383, §156 (AFF); 2001, c. 383, §34 (RPR).]

D. Fails to disclose a known lien, adverse claim or other legal impediment to the enjoyment of property that the person transfers or encumbers in consideration for the property obtained, whether such impediment is or is not valid, or is or is not a matter of official record. [2001, c. 383, §156 (AFF); 2001, c. 383, §34 (RPR).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §34 (RPR) .]

3. It is not a defense to a prosecution under this section that the deception related to a matter that was of no pecuniary significance or that the person deceived acted unreasonably in relying on the deception.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §34 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §47 (AMD). 1999, c. 455, §1 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §34 (RPR). 2001, c. 667, §D4 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §11 (AMD).



17-A §354-A. Insurance deception

1. A person is guilty of theft if:

A. The person obtains or exercises control over property of another as a result of insurance deception and with an intent to deprive the other person of the property. Violation of this paragraph is a Class E crime; or [2001, c. 383, §35 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(5) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(6) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §12 (AMD).]

[ 2007, c. 476, §12 (AMD) .]

2. For purposes of this section, insurance deception occurs when a person intentionally makes a misrepresentation or written false statement that the person does not believe to be true relating to a material fact to any person engaged in the business of insurance concerning any of the following:

A. An application for the issuance or renewal of an insurance policy; [1997, c. 779, §1 (NEW).]

B. The rating of an insurance policy; [1997, c. 779, §1 (NEW).]

C. Payment made in accordance with an insurance policy; [1997, c. 779, §1 (NEW).]

D. A claim for payment or benefit pursuant to an insurance policy; or [1997, c. 779, §1 (NEW).]

E. Premiums paid on an insurance policy. [1997, c. 779, §1 (NEW).]

[ 1997, c. 779, §1 (NEW) .]

3. It is not a defense to a prosecution under this section that the deception related to a matter that was of no pecuniary significance or that the person deceived acted unreasonably in relying on the deception.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §36 (RPR) .]

SECTION HISTORY

1997, c. 779, §1 (NEW). 2001, c. 383, §§35,36 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §D5 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §12 (AMD).



17-A §355. Theft by extortion

1. A person is guilty of theft if the person obtains or exercises control over the property of another as a result of extortion and with intent to deprive the other person of the property.

[ 2001, c. 383, §37 (AMD); 2001, c. 383, §156 (AFF) .]

2. As used in this section, extortion occurs when a person threatens to:

A. Cause physical harm in the future to the person threatened or to any other person or to property at any time; or [1975, c. 499, §1 (NEW).]

B. Do any other act that would not in itself substantially benefit the person but that would harm substantially any other person with respect to that person's health, safety, business, calling, career, financial condition, reputation or personal relationships. [2001, c. 383, §38 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §38 (AMD); 2001, c. 383, §156 (AFF) .]

3. Violation of this section is a Class C crime.

[ 2001, c. 383, §39 (NEW); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2001, c. 383, §§37-39 (AMD). 2001, c. 383, §156 (AFF).



17-A §356. Theft of lost, mislaid or mistakenly delivered property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 317, §9 (RPR). 1981, c. 529, §1 (RPR). 2001, c. 383, §156 (AFF). 2001, c. 383, §40 (RP).



17-A §356-A. Theft of lost, mislaid or mistakenly delivered property

1. A person is guilty of theft if:

A. The person obtains or exercises control over the property of another that the person knows to have been lost or mislaid or to have been delivered under a mistake as to the identity of the recipient or as to the nature or amount of the property and, with the intent to deprive the owner of the property at any time subsequent to acquiring it, the person fails to take reasonable measures to return it. Violation of this paragraph is a Class E crime; or [2001, c. 383, §41 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(5) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(6) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §13 (AMD).]

[ 2007, c. 476, §13 (AMD) .]

SECTION HISTORY

2001, c. 383, §41 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §D6 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §13 (AMD).



17-A §357. Theft of services

1. A person is guilty of theft if:

A. The person obtains services by deception, threat, force or any other means designed to avoid the due payment for the services that the person knows are available only for compensation. Violation of this paragraph is a Class E crime; or [2001, c. 383, §42 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the services is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(3) The value of the services is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(4) The value of the services is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(5) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §14 (AMD).]

[ 2007, c. 476, §14 (AMD) .]

2. A person is guilty of theft if:

A. Having control over the disposition of services of another, to which the person knows the person is not entitled, the person diverts such services to the person's own benefit or to the benefit of some other person who the person knows is not entitled to the services. Violation of this paragraph is a Class E crime; or [2001, c. 383, §42 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the services is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) That person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(3) The value of the services is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(4) The value of the services is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(5) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §15 (AMD).]

[ 2007, c. 476, §15 (AMD) .]

3. As used in this section:

A. "Deception" has the same meaning as in section 354; [2001, c. 383, §42 (NEW); 2001, c. 383, §156 (AFF).]

B. "Services" includes, but is not limited to, labor; professional service; public utility service; transportation service; ski-lift service; restaurant, hotel, motel, tourist cabin, rooming house and like accommodations; the supplying of equipment, tools, vehicles or trailers for temporary use; telephone, cellular telephone, telegraph, cable television or computer service; gas, electricity, water or steam; admission to entertainment, exhibitions, sporting events or other events; or other services for which a charge is made; and [2001, c. 383, §42 (NEW); 2001, c. 383, §156 (AFF).]

C. "Threat" is deemed to occur under the circumstances described in section 355, subsection 2. [2001, c. 383, §42 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §42 (RPR) .]

4. When compensation for service is ordinarily paid immediately upon the rendering of such service, as in the case of hotels, restaurants, ski lifts, garages or sporting events, nonpayment prior to use or enjoyment, refusal to pay or absconding without payment or offer to pay gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the service was obtained by deception.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §42 (RPR) .]

5. Proof that utility services or electricity services have been improperly diverted or that devices belonging to the utility or electricity service provider and installed for the delivery, regulation or measurement of utility services or electricity services have been interfered with gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person to whom the utility service or electricity service is being delivered or diverted knowingly created or caused to be created the improper diversion or interference with the devices of the utility or electricity service provider.

This inference does not apply unless the person to whom the utility service or electricity service is being delivered has been furnished the service for at least 30 days.

For purposes of this subsection, "electricity service" means electric billing and metering services, as defined in Title 35-A, section 3201, subsection 8, and the service of a competitive electricity provider, as defined in Title 35-A, section 3201, subsection 5.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §42 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 183, §§1,2 (AMD). 1989, c. 138, (AMD). 1993, c. 106, §1 (AMD). 1995, c. 107, §1 (AMD). 1999, c. 657, §8 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §42 (RPR). 2001, c. 667, §§D7,8 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §§14, 15 (AMD).



17-A §357-A. Theft of utility services (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 668, §1 (NEW). 1993, c. 106, §2 (RP).



17-A §358. Theft by misapplication of property

1. A person is guilty of theft if:

A. The person obtains property from anyone or personal services from an employee upon agreement, or subject to a known legal obligation, to make a specified payment or other disposition to a 3rd person or to a fund administered by that person, whether from that property or its proceeds or from that person's own property to be reserved in an equivalent or agreed amount, if that person intentionally or recklessly fails to make the required payment or disposition and deals with the property obtained or withheld as that person's own. Violation of this paragraph is a Class E crime; or [2001, c. 383, §43 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $2,000 and the person is a payroll processor. Violation of this paragraph is a Class B crime;

(5) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(6) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime;

(7) The value of the property is more than $1,000 but not more than $2,000 and the person is a payroll processor. Violation of this subparagraph is a Class C crime;

(8) The person is a payroll processor and has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class B crime; or

(9) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §16 (AMD).]

[ 2007, c. 476, §16 (AMD) .]

2. Liability under subsection 1 is not affected by the fact that it may be impossible to identify particular property as belonging to the victim at the time of the failure to make the required payment or disposition.

[ 1975, c. 499, §1 (NEW) .]

3. Proof that a person is an officer or employee of the government or of a financial institution gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person:

A. Knows of any legal obligation relevant to the person's liability under this section; and [2001, c. 383, §44 (AMD); 2001, c. 383, §156 (AFF).]

B. Dealt with the property as the person's own if the person fails to pay or account upon lawful demand, or if an audit reveals a shortage or falsification of the person's accounts. [2001, c. 383, §44 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §44 (AMD); 2001, c. 383, §156 (AFF) .]

4. "Payroll processor" has the same meaning as in Title 10, section 1495.

[ 2001, c. 383, §45 (NEW); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2001, c. 383, §§43-45 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §D9 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §16 (AMD).



17-A §359. Receiving stolen property

1. A person is guilty of theft if:

A. The person receives, retains or disposes of the property of another knowing that it has been stolen, or believing that it has probably been stolen, with the intent to deprive the owner of the property. Violation of this paragraph is a Class E crime; or [2001, c. 383, §46 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The value of the property is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The property stolen is a firearm or an explosive device. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon at the time of the offense. Violation of this subparagraph is a Class B crime;

(4) The value of the property is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(5) The value of the property is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(6) The person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §17 (AMD).]

[ 2007, c. 476, §17 (AMD) .]

2. As used in this section, "receives" means acquiring possession, control or title, or lending on the security of the property. For purposes of this section, property is "stolen" if it was obtained or unauthorized control was exercised over it in violation of this chapter.

[ 1975, c. 740, §55 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §55 (AMD). 2001, c. 383, §46 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §D10 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §17 (AMD).



17-A §360. Unauthorized use of property

1. A person is guilty of theft if:

A. Knowing that the person does not have the consent of the owner, the person takes, operates or exercises control over a vehicle, or, knowing that a vehicle has been so wrongfully obtained, the person rides in the vehicle. Violation of this paragraph is a Class D crime; [2003, c. 510, Pt. C, §4 (AMD).]

A-1. The person violates paragraph A and the person has 2 or more prior convictions for any combination of the Maine offenses listed in this paragraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; [2007, c. 476, §18 (AMD).]

B. Having custody of a vehicle pursuant to an agreement between the person and the owner of the vehicle whereby the person or another is to perform for compensation a specific service for the owner involving the maintenance, repair or use of the vehicle, the person intentionally uses or operates the vehicle, without the consent of the owner, for the person's own purposes in a manner constituting a gross deviation from the agreed purpose. Violation of this paragraph is a Class D crime; [2003, c. 510, Pt. C, §4 (AMD).]

B-1. The person violates paragraph B and the person has 2 or more prior convictions for any combination of the Maine offenses listed in this paragraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; [2007, c. 476, §19 (AMD).]

C. Having custody of property pursuant to a rental or lease agreement with the owner of the property or a borrower's agreement with a library or museum whereby the property is to be returned to the owner at a specified time and place, the person knowingly fails to comply with the agreed terms concerning return of such property without the consent of the owner, for so lengthy a period beyond the specified time for return as to render the retention or possession or other failure to return a gross deviation from the agreement. For purposes of this paragraph, proof that the person fails to return the property within 5 days of receiving a written demand from the owner, mailed by certified or registered mail or delivered by hand after the expiration of the rental period to the most current address known to the owner, gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 of a gross deviation from the agreement. Violation of this paragraph is a Class D crime; or [2003, c. 510, Pt. C, §4 (AMD).]

D. The person violates paragraph C and the person has 2 or more prior convictions for any combination of the Maine offenses listed in this paragraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. The Maine offenses are: theft; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702, 703 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2007, c. 476, §20 (AMD).]

[ 2007, c. 476, §§18-20 (AMD) .]

2. As used in this section, "vehicle" means any automobile, airplane, motorcycle, motorboat, snowmobile, any other motor-propelled means of transportation, or any boat or vessel propelled by sail, oar or paddle.

[ 1975, c. 740, §57 (AMD) .]

3. It is a defense to a prosecution under this section that the person reasonably believed that the owner would have consented to the person's conduct had the owner known of it.

[ 2001, c. 383, §48 (AMD); 2001, c. 383, §156 (AFF) .]

4.

[ 2003, c. 510, Pt. C, §5 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§56,57 (AMD). 1997, c. 319, §1 (AMD). 1999, c. 262, §1 (AMD). 2001, c. 383, §§47-49 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §D11 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 510, §§C4,5 (AMD). 2007, c. 476, §§18-20 (AMD).



17-A §361. Affirmative defense of claim of right

It is an affirmative defense to prosecution under this chapter that the defendant acted in good faith under a claim of right to property or services involved, including, in cases of theft of a trade secret, that the defendant rightfully knew the trade secret or that it was available to the defendant from a source other than the owner of the trade secret. [2001, c. 383, §50 (NEW); 2001, c. 383, §156 (AFF).]

1.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §50 (RP) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §50 (RP); 2003, c. 1, §1 (RP) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §50 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §58 (AMD). 1977, c. 671, §25 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §50 (RPR). 2001, c. 426, §1 (AMD). 2003, c. 1, §1 (AMD).



17-A §361-A. Permissible inferences against accused

1. Proof that the defendant was in exclusive possession of property that had recently been taken under circumstances constituting a violation of this chapter, section 405 or of chapter 27 gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the defendant is guilty of the theft or robbery of the property, as the case may be, and proof that the theft or robbery occurred under circumstances constituting a violation of section 401 or 405 also gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the defendant in exclusive possession of property recently so taken is guilty of the burglary or burglary of a motor vehicle, as the case may be.

[ 2001, c. 667, Pt. D, §12 (AMD); 2001, c. 667, Pt. D, §36 (AFF) .]

2. Proof that the defendant concealed unpurchased property stored, offered or exposed for sale while the defendant was still on the premises of the place where it was stored, offered or exposed or in a parking lot or public or private way immediately adjacent thereto gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the defendant obtained or exercised unauthorized control over the property with the intent to deprive the owner thereof.

[ 2001, c. 383, §51 (NEW); 2001, c. 383, §156 (AFF) .]

3. Proof that a defendant possessed or controlled property of a person who, by reason of physical illness or mental illness or mental defect, including, but not limited to, dementia and other cognitive impairments, is manifestly unable or known by the defendant to be unable to make a reasonable judgment with respect to the disposition of the property or proof that a defendant obtained possession or control of the property by undue influence gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the defendant obtained or exercised unauthorized control over the property with the intent to deprive the owner of the property. As used in this subsection, "undue influence" has the same meaning as in section 109, subsection 4.

[ 2013, c. 414, §4 (NEW) .]

SECTION HISTORY

2001, c. 383, §51 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §D12 (AMD). 2001, c. 667, §D36 (AFF). 2013, c. 414, §4 (AMD).



17-A §362. Classification of theft offenses (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §59 (AMD). 1977, c. 510, §§48,49 (AMD). 1981, c. 317, §10 (AMD). 1985, c. 239, §§1,2 (AMD). 1987, c. 12, (AMD). 1991, c. 548, §A8 (AMD). 1995, c. 224, §§3-5 (AMD). 1997, c. 495, §2 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §52 (RP). 2001, c. 389, §§3-5 (AMD). 2001, c. 426, §2 (AMD). 2003, c. 1, §§2-5 (AMD).






Chapter 17: BURGLARY AND CRIMINAL TRESPASS

17-A §401. Burglary

1. A person is guilty of burglary if:

A. The person enters or surreptitiously remains in a structure knowing that that person is not licensed or privileged to do so, with the intent to commit a crime therein. Violation of this paragraph is a Class C crime; or [2001, c. 383, §53 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The person is armed with a firearm, or knows that an accomplice is so armed. Violation of this subparagraph is a Class A crime;

(2) The person intentionally or recklessly inflicts or attempts to inflict bodily injury on anyone during the commission of the burglary or an attempt to commit the burglary or in immediate flight after the commission or attempt. Violation of this subparagraph is a Class B crime;

(3) The person is armed with a dangerous weapon other than a firearm or knows that an accomplice is so armed. Violation of this subparagraph is a Class B crime;

(4) The violation is against a structure that is a dwelling place. Violation of this subparagraph is a Class B crime; or

(5) At the time of the burglary, the person has 2 or more prior convictions for any combination of the Maine Class A, B or C offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of this section or section 651, 702 or 703; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class B crime. [2007, c. 476, §21 (AMD).]

[ 2007, c. 476, §21 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §54 (RP) .]

3. A person may be convicted both of burglary and of the crime that the person committed or attempted to commit after entering or remaining in the structure, but sentencing for both crimes is governed by section 1256.

[ 2001, c. 383, §55 (AMD); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §60 (AMD). 1977, c. 510, §§50-52 (AMD). 1985, c. 282, §4 (AMD). 1997, c. 477, §1 (AMD). 2001, c. 383, §§53-55 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §21 (AMD).



17-A §402. Criminal trespass

1. A person is guilty of criminal trespass if, knowing that that person is not licensed or privileged to do so, that person:

A. Enters any dwelling place. Violation of this paragraph is a Class D crime; [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

B. Enters any structure that is locked or barred. Violation of this paragraph is a Class E crime; [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

C. Enters any place from which that person may lawfully be excluded and that is posted in accordance with subsection 4 or in a manner reasonably likely to come to the attention of intruders or that is fenced or otherwise enclosed in a manner designed to exclude intruders. Violation of this paragraph is a Class E crime; [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

D. Remains in any place in defiance of a lawful order to leave that was personally communicated to that person by the owner or another authorized person. Violation of this paragraph is a Class E crime; [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

E. Enters any place in defiance of a lawful order not to enter that was personally communicated to that person by the owner or another authorized person. Violation of this paragraph is a Class E crime; or [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

F. Enters or remains in a cemetery or burial ground at any time between 1/2 hour after sunset and 1/2 hour before sunrise the following day, unless that person enters or remains during hours in which visitors are permitted to enter or remain by municipal ordinance or, in the case of a privately owned and operated cemetery, by posting. Violation of this paragraph is a Class E crime. [2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §56 (AMD); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §57 (RP) .]

3.

[ 1979, c. 701, §23 (RP) .]

4. For the purposes of subsection 1, paragraph C, property is posted if it is marked with signs or paint in compliance with this subsection. Proof that any posted sign or paint marking is actually seen by an intruder gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that such posted sign or paint marking is posted in a manner reasonably likely to come to the attention of intruders.

A. Signs must indicate that access is prohibited, that access is prohibited without permission of the landowner or the landowner's agent, or that access for a particular purpose is prohibited. [1995, c. 529, §2 (NEW).]

B. [2011, c. 432, §4 (AMD); MRSA T. 17-A, §402, sub-4, ¶B (RP).]

B-1. Paint markings made pursuant to this paragraph mean that access is prohibited without permission of the landowner or the landowner's agent. Paint markings made pursuant to this paragraph must consist of a conspicuous vertical line at least one inch in width and at least 8 inches in length and must be placed so that the bottoms of the marks are not less than 3 feet from the ground or more than 5 feet from the ground at locations that are readily visible to any person approaching the property and no more than 100 feet apart. Paint markings may be placed on trees, posts or stones as described in this paragraph. The Department of Agriculture, Conservation and Forestry, Bureau of Forestry shall adopt rules to determine the color and type of paint that may be used to post property pursuant to this paragraph. Rules adopted pursuant to this paragraph are routine technical rules pursuant to Title 5, chapter 375, subchapter 2-A. [2011, c. 432, §5 (NEW); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV).]

C. Signs or paint must mark the property at intervals no greater than 100 feet and at all vehicular access entries from a public road. [1995, c. 529, §2 (NEW).]

D. Signs or paint markings are required only on the portion of the property where access is prohibited or limited. Signs or paint posted in accordance with this section have no effect on boundaries of property and do not constitute claims of possession or adverse use in accordance with state law. [1995, c. 529, §2 (NEW).]

D-1. Notwithstanding any other provision of this section, a landowner who posts that landowner's land by paint markings and who intends to prohibit access without permission of the landowner or the landowner's agent or intends to prohibit access for a particular purpose may do this by posting in a prominent place one or more qualifying signs that by words or symbols set forth the nature of the prohibition. The landowner need not post the qualifying signs at 100-foot intervals. [1999, c. 115, §1 (NEW).]

E. A person commits criminal mischief and is subject to prosecution under section 806 if that person, without permission of the owner or owner's agent:

(1) Knowingly posts the property of another with a sign or paint mark indicating that access is prohibited, that access is prohibited without permission or that access for a particular purpose is prohibited; or

(2) Removes, mutilates, defaces or destroys a sign or paint mark placed for purposes of this section. [1995, c. 529, §2 (NEW).]

Nothing in this subsection limits any manner of posting reasonably likely to come to the attention of intruders.

[ 2011, c. 432, §§4, 5 (AMD); 2011, c. 657, Pt. W, §§5, 7 (REV); 2013, c. 405, Pt. A, §23 (REV) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 128, (AMD). 1977, c. 510, §53 (AMD). 1979, c. 701, §23 (RPR). 1981, c. 317, §11 (AMD). 1989, c. 793, (AMD). 1995, c. 529, §§1, 2 (AMD). 1999, c. 115, §1 (AMD). 2001, c. 383, §§56-58 (AMD). 2001, c. 383, §156 (AFF). 2011, c. 432, §§4, 5 (AMD). 2011, c. 657, Pt. W, §§5, 7 (REV). 2013, c. 405, Pt. A, §23 (REV).



17-A §402-A. Aggravated criminal trespass

1. A person is guilty of aggravated criminal trespass if, knowing that that person is not licensed or privileged to do so, that person enters a dwelling place and:

A. While in the dwelling place violates any provision of chapter 9 or chapter 11; or [1999, c. 434, §1 (NEW).]

B. At the time of the offense, the person has 2 or more prior convictions for any combination of the Maine offenses listed in this paragraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. The Maine offenses are: burglary in a dwelling place or criminal trespass in a dwelling place. Section 9-A governs the use of prior convictions when determining a sentence. [2007, c. 476, §22 (AMD).]

[ 2007, c. 476, §22 (AMD) .]

2. Aggravated criminal trespass is a Class C crime.

[ 1999, c. 434, §1 (NEW) .]

SECTION HISTORY

1999, c. 434, §1 (NEW). 2001, c. 383, §59 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §22 (AMD).



17-A §403. Possession or transfer of burglar's tools

1. A person is guilty of possession or transfer of burglar's tools if that person:

A. Possesses or makes any tool, implement, instrument or other article that is adapted, designed or commonly used for advancing or facilitating crimes involving unlawful entry into property or crimes involving forcible breaking of safes or other containers or depositories of property, including, but not limited to, an electronic device used as a code grabber or a master key designed to fit more than one lock, with intent to use such tool, implement, instrument or other article to commit any such criminal offense. Violation of this paragraph is a Class E crime; or [2001, c. 383, §60 (AMD); 2001, c. 383, §156 (AFF).]

B. Transfers or possesses with the intent to transfer any device described in paragraph A that that person knows is designed or primarily useful for the commission of a crime described in paragraph A. Violation of this paragraph is a Class D crime. [2001, c. 383, §60 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §60 (AMD); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §61 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1997, c. 372, §1 (RPR). 2001, c. 383, §§60,61 (AMD). 2001, c. 383, §156 (AFF).



17-A §404. Trespass by motor vehicle

1. A person is guilty of trespass by motor vehicle if, knowing that that person has no right to do so, that person intentionally or knowingly permits a motor vehicle belonging to that person or subject to that person's control to enter or remain in or on:

A. The residential property of another; [1995, c. 529, §3 (AMD).]

B. The nonresidential property of another for a continuous period in excess of 24 hours; or [1995, c. 529, §3 (AMD).]

C. The nonresidential property of another that is:

(1) Posted in accordance with section 402, subsection 4;

(2) Posted to prohibit access by motor vehicles; or

(3) Posted in a manner reasonably likely to come to the attention of intruders.

For purposes of this paragraph, property is posted to prohibit access by motor vehicles if the property owner or the owner's agent has posted the property boundaries at points where they are crossed by roads or trails with signs indicating that motor vehicle access is prohibited or with paint markings that comply with section 402, subsection 4, paragraph B. [1995, c. 529, §3 (NEW).]

[ 1995, c. 529, §3 (AMD) .]

2. Proof that the defendant was the registered owner of the vehicle gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the defendant was the person who permitted the vehicle to enter or remain on the property.

[ 2001, c. 383, §62 (AMD); 2001, c. 383, §156 (AFF) .]

3. Trespass by motor vehicle is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1995, c. 529, §3 (AMD). 2001, c. 383, §62 (AMD). 2001, c. 383, §156 (AFF).



17-A §405. Burglary of motor vehicle

1. A person is guilty of burglary of a motor vehicle if:

A. The person enters a motor vehicle, knowing that the person is not licensed or privileged to do so, with the intent to commit a crime therein. Violation of this paragraph is a Class D crime; or [2003, c. 711, Pt. A, §4 (NEW).]

B. The person violates paragraph A, and the person forcibly enters a motor vehicle that is locked. Violation of this paragraph is a Class C crime. [2003, c. 711, Pt. A, §4 (NEW).]

[ 2003, c. 711, Pt. A, §4 (RPR) .]

2.

[ 2003, c. 711, Pt. A, §4 (RP) .]

2-A. As used in subsection 1, "forcibly" means with the use of a burglar's tool or by the use of physical force that damages or destroys the motor vehicle. "Burglar's tool" means any device described in section 403, subsection 1, paragraph A.

[ 2003, c. 711, Pt. A, §4 (NEW) .]

SECTION HISTORY

1989, c. 263, (NEW). 2003, c. 711, §A4 (RPR).






Chapter 18: COMPUTER CRIMES

17-A §431. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1989, c. 620, (NEW).]

1. "Access" means to gain logical entry into, instruct, communicate with, store data in or retrieve data from any computer resource.

[ 1989, c. 620, (NEW) .]

2. "Computer" means an electronic, magnetic, optical, electrochemical or other high-speed data processing device performing logical, arithmetic or storage functions and includes any data storage device or communications facility directly related to or operating in conjunction with the device.

[ 2013, c. 297, §1 (AMD) .]

3. "Computer information" means a representation of information, knowledge, facts, concepts or instructions that are confidential or proprietary, are being prepared or have been prepared from an organized set of data and are located in computer memory or on magnetic, optical or mechanical media transferable directly to or useable directly by a computer as a source of data or instructions.

[ 1989, c. 620, (NEW) .]

4. "Computer network" means a combination of one or more computers and communication facilities with the capability to transmit information among the devices or computers.

[ 1989, c. 620, (NEW) .]

5. "Computer program" means an ordered set of data representing coded instructions or statements that, when executed by a computer, cause the computer to process data.

[ 1989, c. 620, (NEW) .]

6. "Computer software" means a set of computer programs, procedures and associated documentation used in the operation of a computer system.

[ 1989, c. 620, (NEW) .]

7. "Computer system" means any combination of a computer or computers with the documentation, computer software or physical facilities supporting the computer.

[ 1989, c. 620, (NEW) .]

8. "Computer resource" means a computer program, computer software, computer system, computer network, computer information or any combination thereof.

[ 1989, c. 620, (NEW) .]

9. "Computer virus" means any computer instruction, information, data or program that degrades the performance of a computer resource; disables, damages or destroys a computer resource; or attaches itself to another computer resource and executes when the host computer program, data or instruction is executed or when some other event takes place in the host computer resource, data or instruction.

[ 1989, c. 620, (NEW) .]

9-A. "Criminal justice agency" means a governmental agency of the State or any subunit of a governmental agency of the State at any governmental level that performs the administration of criminal justice pursuant to statute. "Criminal justice agency" includes the Department of the Attorney General and district attorneys' offices. As used in this subsection, "administration of criminal justice" means activities relating to the investigation of all or specific crimes and the prosecution of offenders.

[ 2013, c. 519, §7 (NEW) .]

10. "Damage" means to destroy, alter, disrupt, delete, add, modify, or rearrange any computer resource by any means.

[ 1989, c. 620, (NEW) .]

10-A. "Data storage device" means any computer or accessory device, designed for or capable of storing digital media or data, including, but not limited to, installed or transportable hard drives, memory cards and servers.

[ 2013, c. 297, §2 (NEW) .]

11. "Not authorized" and "unauthorized" mean not having consent or permission of the owner, or person licensed or authorized by the owner to grant consent or permission, to access or use any computer resource, or accessing or using any computer resource in a manner exceeding the consent or permission.

[ 1989, c. 620, (NEW) .]

SECTION HISTORY

1989, c. 620, (NEW). 2013, c. 297, §§1, 2 (AMD). 2013, c. 519, §7 (AMD).



17-A §432. Criminal invasion of computer privacy

1. A person is guilty of criminal invasion of computer privacy if the person intentionally accesses any computer resource knowing that the person is not authorized to do so.

[ 1989, c. 620, (NEW) .]

2. Criminal invasion of computer privacy is a Class D crime.

[ 1989, c. 620, (NEW) .]

SECTION HISTORY

1989, c. 620, (NEW).



17-A §433. Aggravated criminal invasion of computer privacy

1. A person is guilty of aggravated criminal invasion of computer privacy if the person:

A. Intentionally makes an unauthorized copy of any computer program, computer software or computer information, knowing that the person is not authorized to do so; [1989, c. 620, (NEW).]

B. Intentionally or knowingly damages any computer resource of another person, having no reasonable ground to believe that the person has the right to do so; or [1989, c. 620, (NEW).]

C. Intentionally or knowingly introduces or allows the introduction of a computer virus into any computer resource, having no reasonable ground to believe that the person has the right to do so. [1989, c. 620, (NEW).]

[ 1989, c. 620, (NEW) .]

2. Aggravated criminal invasion of computer privacy is a Class C crime.

[ 1989, c. 620, (NEW) .]

SECTION HISTORY

1989, c. 620, (NEW).



17-A §434. Prosecution of invasion of computer privacy

1. The crime of criminal invasion of computer privacy as defined in section 432 may be prosecuted and punished in:

A. The county in which the defendant was located when the defendant accessed the computer resource; or [2011, c. 133, §1 (NEW).]

B. A county in which the computer resource was located. [2011, c. 133, §1 (NEW).]

[ 2011, c. 133, §1 (NEW) .]

2. The crime of aggravated criminal invasion of computer privacy as defined in section 433 may be prosecuted and punished in:

A. The county in which the defendant was located when the defendant copied the computer program, computer software or computer information; [2011, c. 133, §1 (NEW).]

B. The county in which the defendant was located when the defendant damaged the computer resource; [2011, c. 133, §1 (NEW).]

C. The county in which the defendant was located when the defendant introduced or allowed the introduction of a computer virus into the computer resource; or [2011, c. 133, §1 (NEW).]

D. A county in which the computer resource was located. [2011, c. 133, §1 (NEW).]

[ 2011, c. 133, §1 (NEW) .]

SECTION HISTORY

2011, c. 133, §1 (NEW).



17-A §435. Added jurisdiction to prosecute

1. In addition to the State's having jurisdiction pursuant to section 7 to convict a person under section 432 or 433, the State has jurisdiction to convict a person under this chapter when that person is physically located outside of this State and the prohibited conduct:

A. Occurs outside of this State and the victim of the crime is a resident of this State at the time of the crime; and [2011, c. 377, §1 (NEW).]

B. Is sufficient under this section to constitute a crime in this State. [2011, c. 377, §1 (NEW).]

[ 2011, c. 377, §1 (NEW) .]

2. As used in this section, "resident" means a person who lives in this State either permanently or for an extended period. "Extended period" includes, but is not limited to, the period of time a student attends a school or college and the period of time a person serving in the Armed Forces of the United States is stationed in this State.

[ 2011, c. 377, §1 (NEW) .]

SECTION HISTORY

2011, c. 377, §1 (NEW).



17-A §436. Permanent destruction of computer data on a computer used in the commission of a crime

1. If a person is convicted upon a finding of guilt or upon the acceptance of a plea of guilty or nolo contendere or found not criminally responsible of a violation of this Title, the State, after all appeal periods have run and those proceedings have concluded, may permanently destroy the computer data on any computer that was used to commit or facilitate the commission of that violation or cause the computer data to be permanently destroyed through the removal and destruction of any part of the computer in the possession of the State on which the computer data are stored.

[ 2013, c. 297, §3 (NEW) .]

2. Notwithstanding subsection 1, a criminal justice agency, prior to the destruction of computer data, may extract and provide computer data to a person if:

A. Prior to the conclusion of criminal prosecution in the matter involving the computer data, the person provides written notification to the criminal justice agency having custody of the computer on which the computer data are stored that the person is interested in obtaining that computer data; [2013, c. 297, §3 (NEW).]

B. The person either has an ownership interest in the computer data or wants the computer data only for the sentimental value of the data. When computer data are requested only for the sentimental value of the data, the person must state such in a written affidavit; [2013, c. 297, §3 (NEW).]

C. The computer data that are the subject of the person's request may be lawfully disseminated; [2013, c. 297, §3 (NEW).]

D. The computer data that are the subject of the person's request are not confidential by law; [2013, c. 297, §3 (NEW).]

E. The computer data that are the subject of the request are specifically identified by the person making the request. For the purposes of this paragraph, "specifically identified" means identified with reasonable precision and not merely categorically; [2013, c. 297, §3 (NEW).]

F. The criminal justice agency, in the judgment of the chief officer of the agency, determines the agency has the technological expertise, resources and personnel available to accommodate the request or to cause the request to be accommodated. The chief officer of the agency may consider whether there is a 3rd-party vendor that can accommodate the request if the chief officer determines the agency cannot accommodate the request for reasons provided in this paragraph. The chief officer of the agency subject to the request shall refer the request to an appropriate 3rd-party vendor for processing upon receipt by the chief officer of the agency of full payment from the requestor for the amount charged by the vendor to accommodate the request for information; and [2013, c. 297, §3 (NEW).]

G. Notwithstanding any provision of law to the contrary, the person requesting the computer data makes advance payment for the time and costs that the criminal justice agency estimates will be needed for the requested computer data to be extracted and provided by the agency or caused by the agency to be extracted and provided to the person. [2013, c. 297, §3 (NEW).]

If the conditions identified in paragraphs A to G of this subsection are not met, the computer data that are the subject of the request may be permanently destroyed in accordance with subsection 1.

The chief officer of the criminal justice agency that is subject to a request under this subsection shall respond to the requestor within 60 days from the date the request was received by the chief officer. The chief officer's response must include but is not limited to what actions if any the agency will take regarding the computer data identified in the request.

[ 2013, c. 297, §3 (NEW) .]

SECTION HISTORY

2013, c. 297, §3 (NEW).



17-A §437. Permissible destruction or transfer of ownership to the State of a computer used in the commission of a crime

1. Notwithstanding any provision of law to the contrary and except as provided in subsection 3, the State may either permanently destroy or assume ownership of a computer that was used in the commission of a crime or that facilitated the commission of a crime if:

A. A person is convicted upon a finding of guilt or upon the acceptance of a plea of guilty or nolo contendere or is found not criminally responsible of a crime committed using, or that was facilitated through the use of, the computer and all appeal periods have run and those proceedings have concluded; [2013, c. 297, §3 (NEW).]

B. The opportunity for the computer to be forfeited to the State through proceedings at the presentencing stage has passed; and [2013, c. 297, §3 (NEW).]

C. A person having a lawful property interest in the computer has not notified the State in writing within 6 months following a conviction upon a finding of guilt or upon the acceptance of a plea of guilty or nolo contendere or a finding of not criminally responsible that the person wants to take possession of the computer. The written notification must be made to the criminal justice agency having custody of the computer. [2013, c. 297, §3 (NEW).]

If the State assumes ownership of a computer pursuant to this subsection, all computer data stored on the computer must be permanently destroyed by the State, or caused by the State to be permanently destroyed, in accordance with section 436.

[ 2013, c. 297, §3 (NEW) .]

2. A person who has a lawful property interest in a computer that was used to commit a crime or that facilitated the commission of a crime may take possession of the computer if:

A. The person notifies the State in writing within 6 months following a conviction upon a finding of guilt or upon the acceptance of a plea of guilty or nolo contendere or a finding of not criminally responsible that a person committed a crime using, or that was facilitated by the use of, the computer and all appeal periods have run and those proceedings have concluded, that the person wants to take possession of that computer. The written notification must be made to the criminal justice agency having custody of the computer; [2013, c. 297, §3 (NEW).]

B. The crime that was committed using, or that was facilitated through the use of, the computer is not a crime identified in chapter 12; and [2013, c. 297, §3 (NEW).]

C. All computer data stored on the computer have been permanently destroyed pursuant to section 436. [2013, c. 297, §3 (NEW).]

[ 2013, c. 297, §3 (NEW) .]

3. Notwithstanding subsection 2, a person having a lawful property interest in a computer may not take possession of that computer if the crime that was committed using, or that was facilitated through the use of, the computer is a crime identified in chapter 12. Notwithstanding subsection 1, the computer may be permanently destroyed by the State, or caused by the State to be permanently destroyed, in accordance with section 436 if the crime that was committed using, or that was facilitated through the use of, the computer is a crime identified in chapter 12.

When the State receives a notification from a person who wishes to take possession of a computer pursuant to subsection 2, the State must respond to that notification within 60 days from the date the notification was received by the State. The State's response must include but is not limited to what actions, if any, the State will take regarding the computer identified in the notification.

[ 2013, c. 297, §3 (NEW) .]

SECTION HISTORY

2013, c. 297, §3 (NEW).






Chapter 19: FALSIFICATION IN OFFICIAL MATTERS

17-A §451. Perjury

1. A person is guilty of perjury if he makes:

A. In any official proceeding, a false material statement under oath or affirmation, or swears or affirms the truth of a material statement previously made, and he does not believe the statement to be true; or [1975, c. 740, §61 (AMD).]

B. Inconsistent material statements, in the same official proceeding, under oath or affirmation, both within the period of limitations, one of which statements is false and not believed by him to be true. [1975, c. 499, §1 (NEW).]

[ 1975, c. 740, §61 (AMD) .]

2. In a prosecution under subsection 1, paragraph B, it need not be alleged or proved which of the statements is false but only that one or the other was false and not believed by the person to be true.

[ 1999, c. 13, §1 (AMD) .]

3. It is an affirmative defense to prosecution under this section that the defendant retracted the falsification in the course of the official proceeding in which it was made, and before it became manifest that the falsification was or would have been exposed.

[ 1981, c. 317, §12 (AMD) .]

3-A. In a prosecution under subsection 1, paragraph A, evidence that the allegedly false testimony in the prior official proceeding was contradicted by evidence in that proceeding may not be a sufficient basis by itself to sustain a conviction for perjury.

[ 1981, c. 317, §13 (NEW) .]

4. It is not a defense to prosecution under this section that the oath or affirmation was administered or taken in an irregular manner or that the declarant was not a competent witness in making the statement or was disqualified from doing so. A document purporting to be made upon oath or affirmation at any time when the actor presents it as being so verified shall be deemed to have been duly sworn or affirmed.

[ 1975, c. 740, §62 (AMD) .]

5. As used in this section:

A. "Official proceeding" means any proceeding before a legislative, judicial, administrative or other governmental body or official authorized by law to take evidence under oath or affirmation including a notary or other person taking evidence in connection with any such proceeding; [1975, c. 499, §1 (NEW).]

B. "Material" means capable of affecting the course or outcome of the proceeding. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

6. Perjury is a Class C crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§61,62 (AMD). 1979, c. 512, §27 (AMD). 1981, c. 317, §§12,13 (AMD). 1999, c. 13, §1 (AMD).



17-A §452. False swearing

1. A person is guilty of false swearing if:

A. The person makes a false statement under oath or affirmation or swears or affirms the truth of such a statement previously made and the person does not believe the statement to be true, provided

(1) the falsification occurs in an official proceeding as defined in section 451, subsection 5, paragraph A, or is made with the intention to mislead a public servant performing the public servant's official duties; or

(2) the statement is one which is required by law to be sworn or affirmed before a notary or other person authorized to administer oaths; or [RR 2009, c. 2, §38 (COR).]

B. The person makes inconsistent statements under oath or affirmation, both within the period of limitations, one of which is false and not believed by the person to be true. In a prosecution under this subsection, it need not be alleged or proved which of the statements is false, but only that one or the other was false and not believed by the defendant to be true. [RR 2009, c. 2, §38 (COR).]

[ RR 2009, c. 2, §38 (COR) .]

2. It is an affirmative defense to prosecution under this section that, when made in an official proceeding, the defendant retracted the falsification in the course of such proceeding before it became manifest that the falsification was or would have been exposed.

[ 1981, c. 317, §14 (AMD) .]

2-A. In a prosecution under subsection 1, paragraph A, evidence that the allegedly false testimony or statement in the prior official proceeding or before a notary or other person authorized to administer oaths was contradicted by evidence in that proceeding may not be a sufficient basis by itself to sustain a conviction for false swearing.

[ 1983, c. 450, §3 (AMD) .]

3. It is not a defense to prosecution under this section that the oath or affirmation was administered or taken in an irregular manner or that the declarant was not a competent witness in making the statement or was disqualified from doing so. A document purporting to be made upon oaths or affirmation at any time when the actor presents it as being so verified shall be deemed to have been duly sworn or affirmed.

[ 1975, c. 740, §63 (AMD) .]

4. False swearing is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §63 (AMD). 1979, c. 512, §28 (AMD). 1981, c. 317, §§14,15 (AMD). 1983, c. 450, §3 (AMD). RR 2009, c. 2, §38 (COR).



17-A §453. Unsworn falsification

1. A person is guilty of unsworn falsification if:

A. He makes a written false statement which he does not believe to be true, on or pursuant to, a form conspicuously bearing notification authorized by statute or regulation to the effect that false statements made therein are punishable; [1981, c. 317, §16 (AMD).]

B. With the intent to deceive a public servant in the performance of his official duties, he

(1) makes any written false statement which he does not believe to be true, provided, however, that this subsection does not apply in the case of a written false statement made to a law enforcement officer by a person then in official custody and suspected of having committed a crime, except as provided in paragraph C; or

(2) knowingly creates, or attempts to create, a false impression in a written application for any pecuniary or other benefit by omitting information necessary to prevent statements therein from being misleading; or

(3) submits or invites reliance on any sample, specimen, map, boundary mark or other object which he knows to be false; or [1981, c. 317, §§17, 18 (AMD).]

C. With the intent to conceal his identity from a law enforcement officer while under arrest for a crime, after having been warned that it is a crime to give false information concerning identity, he gives false information concerning his name or date of birth, including, but not limited to, a signature. [1981, c. 317, §19 (NEW).]

[ 1981, c. 317, §§16-19 (AMD) .]

2. Unsworn falsification is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 317, §§16-19 (AMD).



17-A §454. Tampering with a witness, informant, juror or victim

1. A person is guilty of tampering with a witness or informant if, believing that an official proceeding, as defined in section 451, subsection 5, paragraph A, or an official criminal investigation is pending or will be instituted, the actor:

A. Induces or otherwise causes, or attempts to induce or cause, a witness or informant:

(1) To testify or inform in a manner the actor knows to be false; or

(2) To withhold testimony, information or evidence.

Violation of this paragraph is a Class C crime; [2003, c. 143, §5 (AMD).]

B. Uses force, violence or intimidation, or promises, offers or gives pecuniary benefit with the intent to induce a witness or informant:

(1) To withhold testimony, information or evidence;

(2) To refrain from attending a criminal proceeding or criminal investigation; or

(3) To refrain from attending any other proceeding or investigation to which the witness or informant has been summoned by legal process.

Violation of this paragraph is a Class C crime; or [2001, c. 383, §63 (AMD); 2001, c. 383, §156 (AFF).]

C. Solicits, accepts or agrees to accept pecuniary benefit for committing an act specified in paragraph A, subparagraph (1), or in paragraph B, subparagraph (1), (2) or (3). Violation of this paragraph is a Class C crime. [2001, c. 383, §63 (AMD); 2001, c. 383, §156 (AFF).]

[ 2003, c. 143, §5 (AMD) .]

1-A. A person is guilty of tampering with a juror if the actor:

A. Contacts by any means a person who is a juror or any other person that the actor believes is in a position to influence a juror and the actor does so with the intention of influencing the juror in the performance of the juror's duty. Violation of this paragraph is a Class C crime; or [2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF).]

B. Violates paragraph A and the proceeding the juror is involved in is a criminal proceeding for murder or a Class A crime. Violation of this paragraph is a Class B crime. [2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §63 (AMD); 2001, c. 383, §156 (AFF) .]

1-B. A person is guilty of tampering with a victim if, believing that an official proceeding, as defined in section 451, subsection 5, paragraph A, or an official criminal investigation is pending or will be instituted, the actor:

A. Induces or otherwise causes, or attempts to induce or cause, a victim:

(1) To testify or inform falsely; or

(2) To withhold testimony, information or evidence.

Violation of this paragraph is a Class B crime; [2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF).]

B. Uses force, violence or intimidation, or promises, offers or gives pecuniary benefit with the intent to induce a victim:

(1) To withhold testimony, information or evidence;

(2) To refrain from attending a criminal proceeding or criminal investigation; or

(3) To refrain from attending any other proceeding or investigation to which the victim has been summoned by legal process.

Violation of this paragraph is a Class B crime; or [2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF).]

C. Solicits, accepts or agrees to accept pecuniary benefit for committing an act specified in paragraph A, subparagraph (1), or in paragraph B, subparagraph (1), (2) or (3).

Violation of this paragraph is a Class B crime. [2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §63 (NEW); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §63 (RP) .]

3.

[ 1989, c. 300, (RP) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §63 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §54 (RPR). 1983, c. 352, §1 (AMD). 1989, c. 300, (AMD). 1989, c. 878, §B16 (AMD). 2001, c. 383, §63 (AMD). 2001, c. 383, §156 (AFF). 2003, c. 143, §5 (AMD).



17-A §455. Falsifying physical evidence

1. A person is guilty of falsifying physical evidence if, believing that an official proceeding as defined in section 451, subsection 5, paragraph A, or an official criminal investigation, is pending or will be instituted, he:

A. Alters, destroys, conceals or removes any thing relevant to such proceeding or investigation with intent to impair its verity, authenticity or availability in such proceeding or investigation; or [1975, c. 499, §1 (NEW).]

B. Presents or uses any thing which he knows to be false with intent to deceive a public servant who is or may be engaged in such proceeding or investigation. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Falsifying physical evidence is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §456. Tampering with public records or information

1. A person is guilty of tampering with public records or information if he:

A. Knowingly makes a false entry in, or false alteration of any record, document or thing belonging to, or received or kept by the government, or required by law to be kept by others for the information of the government; or [1975, c. 499, §1 (NEW).]

B. Presents or uses any record, document or thing knowing it to be false, and with intent that it be taken as a genuine part of information or records referred to in subsection 1, paragraph A; or [1975, c. 499, §1 (NEW).]

C. Intentionally destroys, conceals, removes or otherwise impairs the verity or availability of any such record, document or thing, knowing that he lacks authority to do so. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Tampering with public records or information is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §457. Impersonating a public servant

1. A person is guilty of impersonating a public servant if he falsely pretends to be a public servant and engages in any conduct in that capacity with the intent to deceive anyone.

[ 1975, c. 499, §1 (NEW) .]

2. It is no defense to a prosecution under this section that the office the person pretended to hold did not in fact exist.

[ 1975, c. 499, §1 (NEW) .]

3. Impersonating a public servant is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).






Chapter 21: OFFENSES AGAINST PUBLIC ORDER

17-A §501. Disorderly conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§64,65 (AMD). 1977, c. 510, §55 (AMD). 1981, c. 37, §§1,2 (AMD). 1989, c. 266, (AMD). 1995, c. 258, §1 (AMD). 2007, c. 144, §2 (RP).



17-A §501-A. Disorderly conduct

1. A person is guilty of disorderly conduct if:

A. In a public place, the person intentionally or recklessly causes annoyance to others by intentionally:

(1) Making loud and unreasonable noises;

(2) Activating a device, or exposing a substance, that releases noxious and offensive odors; or

(3) Engaging in fighting, without being licensed or privileged to do so; [2007, c. 144, §3 (NEW).]

B. In a public or private place, the person knowingly accosts, insults, taunts or challenges any person with offensive, derisive or annoying words, or by gestures or other physical conduct, that would in fact have a direct tendency to cause a violent response by an ordinary person in the situation of the person so accosted, insulted, taunted or challenged; [2007, c. 144, §3 (NEW).]

C. In a private place, the person makes loud and unreasonable noise that can be heard by another person, who may be a law enforcement officer, as unreasonable noise in a public place or in another private place, after having been ordered by a law enforcement officer to cease the noise; or [2007, c. 144, §3 (NEW).]

D. In a private or public place on or near property where a funeral, burial or memorial service is being held, the person knowingly accosts, insults, taunts or challenges any person in mourning and in attendance at the funeral, burial or memorial service with unwanted, obtrusive communications by way of offensive, derisive or annoying words, or by gestures or other physical conduct, that would in fact have a direct tendency to cause a violent response by an ordinary person in mourning and in attendance at a funeral, burial or memorial service. [2007, c. 144, §3 (NEW).]

[ 2007, c. 144, §3 (NEW) .]

2. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Public place" means a place to which the public at large or a substantial group has access, including but not limited to:

(1) Public ways as defined in section 505;

(2) Schools and government-owned custodial facilities; and

(3) The lobbies, hallways, lavatories, toilets and basement portions of apartment houses, hotels, public buildings and transportation terminals. [2007, c. 144, §3 (NEW).]

B. "Private place" means any place that is not a public place. [2007, c. 144, §3 (NEW).]

[ 2007, c. 144, §3 (NEW) .]

3. Disorderly conduct is a Class E crime.

[ 2007, c. 144, §3 (NEW) .]

SECTION HISTORY

2007, c. 144, §3 (NEW).



17-A §502. Failure to disperse

1. When 6 or more persons are participating in a course of disorderly conduct likely to cause substantial harm or serious inconvenience, annoyance, or alarm, a law enforcement officer may order the participants and others in the immediate vicinity to disperse.

[ 1975, c. 499, §1 (NEW) .]

2. A person is guilty of failure to disperse if the person knowingly fails to comply with an order made pursuant to subsection 1 and:

A. The person is a participant in the course of disorderly conduct. Violation of this paragraph is a Class D crime; or [2001, c. 383, §64 (NEW); 2001, c. 383, §156 (AFF).]

B. The person is in the immediate vicinity of the disorderly conduct. Violation of this paragraph is a Class E crime. [2001, c. 383, §64 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §64 (RPR) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §65 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2001, c. 383, §§64,64 (AMD). 2001, c. 383, §156 (AFF).



17-A §503. Riot

1. A person is guilty of riot if, together with 5 or more other persons, he engages in disorderly conduct;

A. With intent imminently to commit or facilitate the commission of a crime involving physical injury or property damage against persons who are not participants; or [1975, c. 499, §1 (NEW).]

B. When he or any other participant to his knowledge uses or intends to use a firearm or other dangerous weapon in the course of the disorderly conduct. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Riot is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §504. Unlawful assembly

A person is guilty of unlawful assembly if: [1975, c. 499, §1 (NEW).]

1. He assembles with 5 or more other persons with intent to engage in conduct constituting a riot; or being present at an assembly that either has or develops a purpose to engage in conduct constituting a riot, he remains there with intent to advance that purpose; and

[ 1975, c. 499, §1 (NEW) .]

2. He knowingly fails to comply with an order to disperse given by a law enforcement officer to the assembly.

[ 1975, c. 499, §1 (NEW) .]

3. Unlawful assembly is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §505. Obstructing public ways

1. A person is guilty of obstructing public ways if he unreasonably obstructs the free passage of foot or vehicular traffic on any public way, and refuses to cease or remove the obstruction upon a lawful order to do so given him by a law enforcement officer.

[ 1975, c. 499, §1 (NEW) .]

2. As used in this section, "public way" means any public highway or sidewalk, private way laid out under authority of statute, way dedicated to public use, way upon which the public has a right of access or has access as invitees or licensees, or way under the control of park commissioners or a body having like powers.

[ 1975, c. 499, §1 (NEW) .]

3. Obstructing public ways is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §506. Harassment by telephone or by electronic communication device

1. A person is guilty of harassment by telephone or by electronic communication device if:

A. By means of telephone or electronic communication device the person makes any comment, request, suggestion or proposal that is, in fact, offensively coarse or obscene, without the consent of the person called or contacted; [2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF).]

B. The person makes a telephone call or makes a call or contact by means of an electronic communication device, whether or not oral or written conversation ensues, without disclosing the person's identity and with the intent to annoy, abuse, threaten or harass any person at the called or contacted number or account; [2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF).]

C. The person makes or causes the telephone or electronic communication device of another repeatedly or continuously to ring or activate or receive data, with the intent to harass any person at the called or contacted number or account; [2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF).]

D. The person makes repeated telephone calls or repeated calls or contacts by means of an electronic communication device, during which oral or written conversation ensues, with the intent to harass any person at the called or contacted number or account; or [2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF).]

E. The person knowingly permits any telephone or electronic communication device under the person's control to be used for any purpose prohibited by this section. [2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF).]

[ 2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF) .]

2. The crime defined in this section may be prosecuted and punished in the county in which the defendant was located when the defendant used the telephone or electronic communication device, or in the county in which the telephone called or made to ring or the electronic communication device called or made to ring or be activated or receive data by the defendant was located.

[ 2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF) .]

2-A. As used in this section, "electronic communication device" means any electronic or digital product that communicates at a distance by electronic transmission impulses or by fiber optics, including any software capable of sending and receiving communication, allowing a person to electronically engage in the conduct prohibited under this section.

[ 2011, c. 464, §14 (NEW); 2011, c. 464, §30 (AFF) .]

3. Harassment by telephone or by electronic communication device is a Class E crime.

[ 2011, c. 464, §14 (AMD); 2011, c. 464, §30 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §66 (RPR). 1981, c. 317, §20 (AMD). 2011, c. 464, §14 (AMD). 2011, c. 464, §30 (AFF).



17-A §506-A. Harassment

1. A person is guilty of harassment if, without reasonable cause:

A. The person engages in any course of conduct with the intent to harass, torment or threaten another person:

(1) After having been notified, in writing or otherwise, not to engage in such conduct by:

(a) Any sheriff, deputy sheriff, constable, police officer or justice of the peace. The notification not to engage in such conduct expires one year from the date of issuance; or

(b) A court in a protective order issued under Title 5, section 4654 or 4655 or Title 19-A, section 4006 or 4007; or

(2) If the person is an adult in the custody or under the supervision of the Department of Corrections, after having been forbidden to engage in such conduct by the Commissioner of Corrections, the chief administrative officer of the facility, the correctional administrator for the region or their designees.

Violation of this paragraph is a Class E crime; or [2009, c. 246, §1 (AMD).]

B. The person violates paragraph A and, at the time of the harassment, the person has 2 or more prior Maine convictions under this section in which the victim was the same person or a member of that victim's immediate family or for engaging in substantially similar conduct to that contained in this paragraph in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2007, c. 476, §23 (AMD).]

[ 2009, c. 246, §1 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §67 (RP) .]

3. For the purposes of this section, "immediate family" means spouse, parent, child, sibling, stepchild and stepparent.

[ 1991, c. 566, §3 (NEW) .]

SECTION HISTORY

1975, c. 740, §67 (NEW). 1981, c. 456, §A59 (AMD). 1987, c. 736, §36 (AMD). 1991, c. 566, §§2,3 (AMD). 1993, c. 475, §§4,5 (AMD). 1995, c. 694, §D24 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 267, §§1,2 (AMD). 1997, c. 267, §3 (AFF). 2001, c. 383, §§66,67 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §23 (AMD). 2009, c. 246, §1 (AMD).



17-A §506-B. Violation of protective order

1. Violation of a protection from harassment order issued under Title 5, section 4654 or 4655, subsection 1, paragraphs A to C-1, is a Class D crime as provided in Title 5, section 4659, subsection 1.

[ 1993, c. 475, §6 (NEW) .]

2. Violation of a protective order in crimes between family members issued under Title 15, section 321 is a Class D crime as provided in Title 15, section 321, subsection 6.

[ 1993, c. 475, §6 (NEW) .]

3. Violation of a protection from abuse order issued under Title 19-A, section 4006 or 4007, subsection 1, paragraphs A to G, is a Class D crime as provided in Title 19-A, section 4011, subsection 1 or a Class C crime as provided in Title 19-A, section 4011, subsection 4.

[ 2005, c. 207, §1 (AMD) .]

SECTION HISTORY

1993, c. 475, §6 (NEW). 1995, c. 694, §D25 (AMD). 1995, c. 694, §E2 (AFF). 2005, c. 207, §1 (AMD).



17-A §507. Desecration and defacement

1. A person is guilty of desecration and defacement if he intentionally desecrates any public monument or structure, any place of worship or burial, or any private structure not owned by him.

[ 1975, c. 499, §1 (NEW) .]

2. As used in this section, "desecrate" means marring, defacing, damaging or otherwise physically mistreating, in a way that will outrage the sensibilities of an ordinary person likely to observe or discover the actions.

[ 1975, c. 499, §1 (NEW) .]

3. Desecration is a Class D crime.

[ 1983, c. 710, (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1983, c. 710, (AMD).



17-A §507-A. Interference with cemetery or burial ground

1. No person may intentionally or knowingly destroy, mutilate, deface, injure or remove any tomb, monument, gravestone, marker or other structure placed or designed as a memorial for the dead, or any portion or fragment of any such memorial, or any fence, railing, curb or other enclosure for the burial of the dead.

[ 1987, c. 326, §2 (NEW) .]

2. Subsection 1 does not apply to any person:

A. Who performs an act as authorized under Title 13, section 1371; or [1987, c. 326, §2 (NEW).]

B. Who meets the requirements governing eminent domain as established by state or federal law. [1987, c. 326, §2 (NEW).]

[ 1987, c. 326, §2 (NEW) .]

3. Any person who violates subsection 1 commits a Class D crime.

[ 1987, c. 326, §2 (NEW) .]

SECTION HISTORY

1987, c. 326, §2 (NEW).



17-A §507-B. Illegal possession or sale of gravestones

1. No person may possess, sell, attempt to sell, offer for sale, transfer or dispose of any tomb, monument, gravestone, marker or other structure placed or designed as a memorial for the dead, or any portion or fragment of any such memorial, knowing or having reasonable cause to know that it has been illegally removed from a cemetery or burial ground.

[ 1987, c. 326, §2 (NEW) .]

2. Any person who violates subsection 1 commits a Class C crime.

[ 1987, c. 326, §2 (NEW) .]

3. Any person who violates subsection 1 is liable to the following for triple damages to be recovered in a civil action:

A. The municipality or, in the case of unorganized territory, the county in which the cemetery or burial ground is located; [1987, c. 326, §2 (NEW).]

B. A cemetery association authorized to bring suit and recover damages by the municipality or, in the case of unorganized territory, the county in which the cemetery or burial ground is located; or [1987, c. 326, §2 (NEW).]

C. A historical society authorized to bring suit and recover damages by the municipality or, in the case of unorganized territory, the county in which the cemetery or burial ground is located. [1987, c. 326, §2 (NEW).]

[ 1987, c. 326, §2 (NEW) .]

SECTION HISTORY

1987, c. 326, §2 (NEW).



17-A §508. Abuse of corpse

1. A person is guilty of abuse of corpse if he intentionally and unlawfully disinters, digs up, removes, conceals, mutilates or destroys a human corpse, or any part or the ashes thereof.

[ 1975, c. 499, §1 (NEW) .]

2. It is a defense to prosecution under this section that the actor was a physician, scientist or student who had in his possession, or used human bodies or parts thereof lawfully obtained, for anatomical, physiological or other scientific investigation or instruction.

[ 1975, c. 499, §1 (NEW) .]

3. Abuse of corpse is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §509. False public alarm or report

1. A person is guilty of false public alarm or report if:

A. He knowingly gives or causes to be given false information to any law enforcement officer with the intent of inducing such officer to believe that a crime has been committed or that another has committed a crime, knowing the information to be false; or [1975, c. 499, §1 (NEW).]

B. He knowingly gives or causes to be given false information to any law enforcement officer, member of a fire fighting agency, including a volunteer fire department, or any other person knowing that such other is likely to communicate the information to a law enforcement officer or member of a fire fighting agency, concerning a fire, explosive or other similar substance which is capable of endangering the safety of persons, knowing that such information is false, or knowing that he has no information relating to the fire, explosive or other similar substance. [1975, c. 740, §68 (AMD).]

C. He knowingly gives or causes to be given false information concerning an emergency to any ambulance service, or to any government agency or public utility that deals with emergencies involving danger to life or property, with the intent of inducing such service, agency or utility to respond to the reported emergency, knowing such information to be false. [1977, c. 510, §56 (NEW).]

[ 1977, c. 510, §56 (AMD) .]

2. False public alarm is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §68 (AMD). 1977, c. 510, §56 (AMD).



17-A §510. Cruelty to animals (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 638, §3 (AMD). 1975, c. 740, §69 (AMD). 1977, c. 35, (AMD). 1977, c. 169, (AMD). 1979, c. 120, (AMD). 1987, c. 383, §7 (RP).



17-A §511. Violation of privacy

1. A person is guilty of violation of privacy if, except in the execution of a public duty or as authorized by law, that person intentionally:

A. Commits a civil trespass on property with the intent to overhear or observe any person in a private place; [1997, c. 467, §1 (AMD).]

B. Installs or uses in a private place without the consent of the person or persons entitled to privacy in that place, any device for observing, photographing, recording, amplifying or broadcasting sounds or events in that place; [1997, c. 467, §1 (AMD).]

C. Installs or uses outside a private place without the consent of the person or persons entitled to privacy therein, any device for hearing, recording, amplifying or broadcasting sounds originating in that place that would not ordinarily be audible or comprehensible outside that place; or [1997, c. 467, §1 (AMD).]

D. Engages in visual surveillance in a public place by means of mechanical or electronic equipment with the intent to observe or photograph, or record, amplify or broadcast an image of any portion of the body of another person present in that place when that portion of the body is in fact concealed from public view under clothing and a reasonable person would expect it to be safe from surveillance. [1997, c. 467, §1 (NEW).]

[ 1997, c. 467, §1 (AMD) .]

1-A. It is a defense to a prosecution under subsection 1, paragraph D that the person subject to surveillance had in fact attained 14 years of age and had consented to the visual surveillance.

[ 1997, c. 467, §2 (NEW) .]

2. As used in this section, "private place" means a place where one may reasonably expect to be safe from surveillance, including, but not limited to, changing or dressing rooms, bathrooms and similar places.

[ 2007, c. 688, §2 (AMD) .]

3. Violation of privacy is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1997, c. 467, §§1,2 (AMD). 1999, c. 116, §1 (AMD). 2007, c. 688, §2 (AMD).



17-A §512. Failure to report treatment of a gunshot wound

1. A person is guilty of failure to report treatment of a gunshot wound if, being a health care practitioner or emergency medical services person, that person treats a human being for a wound apparently caused by the discharge of a firearm and knowingly fails to report the same to a law enforcement agency immediately by the quickest means of communication.

[ 2009, c. 49, §1 (AMD) .]

2. Failure to report treatment of a gunshot wound is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

3. As used in this section, "health care practitioner" has the same meaning as in Title 24, section 2502, subsection 1-A, and "emergency medical services person" has the same meaning as in Title 32, section 83, subsection 12.

[ 2009, c. 49, §2 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2009, c. 49, §§1, 2 (AMD).



17-A §513. Maintaining an unprotected well

1. A person is guilty of maintaining an unprotected well if, being the owner or occupier of land on which there is a well, he knowingly fails to enclose the well with a substantial fence or other substantial enclosing barrier or to protect it by a substantial covering which is securely fastened.

[ 1975, c. 499, §1 (NEW) .]

2. Maintaining an unprotected well is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §514. Abandoning an airtight container

1. A person is guilty of abandoning an airtight container if:

A. He abandons or discards in any public place, or in a private place that is accessible to minors, any chest, closet, piece of furniture, refrigerator, icebox or other article having a compartment capacity of 1 1/2 cubic feet or more and having a door or lid which when closed cannot be opened easily from the inside; or [1975, c. 499, §1 (NEW).]

B. Being the owner, lessee, manager or other person in control of a public place or of a place that is accessible to minors on which there has been abandoned or discarded a container described in subsection 1, paragraph A, he knowingly or recklessly fails to remove such container from that place, or to remove the door, lid or other cover of the container. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Abandoning an airtight container is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §515. Unlawful prize fighting

1. A person is guilty of unlawful prize fighting if:

A. He knowingly engages in, encourages or does any act to further a premeditated fight without weapons between 2 or more persons, or a fight commonly called a ring fight or prize fight; or [1975, c. 499, §1 (NEW).]

B. He knowingly sends or publishes a challenge or acceptance of a challenge for such, or carries or delivers such a challenge or acceptance, or trains or assists any person in training or preparing for such fight, or acts as umpire or judge for such fight. [1975, c. 740, §70 (AMD).]

[ 1975, c. 740, §70 (AMD) .]

2. This section shall not apply to any boxing contest or exhibition:

A. [2011, c. 305, §11 (RP).]

B. Under the auspices of a nonprofit organization at which no admission charge is made. [1975, c. 499, §1 (NEW).]

[ 2011, c. 305, §11 (AMD) .]

2-A. This section does not apply to any mixed martial arts or boxing competition, exhibition or event authorized pursuant to Title 8, chapter 20 as long as rules have been adopted by the Combat Sports Authority of Maine pursuant to Title 8, chapter 20.

[ 2011, c. 305, §12 (AMD) .]

3. Unlawful prize fighting is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §70 (AMD). 2009, c. 352, §3 (AMD). 2009, c. 582, §8 (AMD). 2011, c. 305, §§11, 12 (AMD).



17-A §516. Champerty

1. A person is guilty of champerty if, with the intent to collect by a civil action a claim, account, note or other demand due, or to become due to another person, he gives or promises anything of value to such person.

[ 1975, c. 449, §1 (NEW) .]

2. This section does not apply to agreements between attorney and client to bring, prosecute or defend a civil action on a contingent fee basis.

[ 1975, c. 499, §1 (NEW) .]

3. Champerty is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).






Chapter 23: OFFENSES AGAINST THE FAMILY

17-A §551. Bigamy

1. A person is guilty of bigamy if, having a spouse, he intentionally marries or purports to marry, knowing that he is legally ineligible to do so.

[ 1975, c. 499, §1 (NEW) .]

2. Bigamy is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §552. Nonsupport of dependents

1. A person is guilty of nonsupport of dependents if he knowingly fails to provide support which he is able by means of property or capacity for labor to provide and which he knows he is legally obliged to provide to a spouse, child or other person declared by law to be his dependent.

[ 1975, c. 499, §1 (NEW) .]

2. As used in this section, "support" includes but is not limited to food, shelter, clothing and other necessary care.

[ 1975, c. 499, §1 (NEW) .]

2-A. Prosecution may be brought in any venue where either the dependent or the defendant resides.

[ 1981, c. 657, §1 (NEW) .]

3. Nonsupport of dependents is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

4. A person placed on probation as a result of a violation of this section may be placed under the supervision of the Department of Health and Human Services. Notwithstanding any other provision of law, the period of probation may extend to the time when the youngest dependent attains the age of 18.

[ 1975, c. 499, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 499, §1 (NEW). 1981, c. 657, §1 (AMD). 2003, c. 689, §B6 (REV).



17-A §553. Abandonment of child

1. A person is guilty of abandonment of a child if, being a parent, guardian or other person legally charged with the long-term care and custody of a child under 14 years of age, or a person to whom the long-term care and custody of a child under 14 years of age has been expressly delegated:

A. The person leaves the child in a place with the intent to abandon the child. Violation of this paragraph is a Class D crime; or [2001, c. 383, §68 (NEW); 2001, c. 383, §156 (AFF).]

B. The person leaves the child who is less than 6 years of age in a place with the intent to abandon the child. Violation of this paragraph is a Class C crime. [2001, c. 383, §68 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §68 (AMD); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §69 (RP) .]

3. It is an affirmative defense to a prosecution under this section that, at the time the offense occurred:

A. The child was less than 31 days of age; and [2001, c. 543, §1 (NEW).]

B. The child was delivered by the person charged under this section to an individual the person reasonably believed to be:

(1) A law enforcement officer;

(2) Staff at a medical emergency room;

(3) A medical services provider as defined in Title 22, section 4018; or

(4) A hospital staff member at a hospital. [2001, c. 543, §1 (NEW).]

[ 2001, c. 543, §1 (NEW) .]

4. It is an affirmative defense to a prosecution under this section that the person had voluntarily placed the child with a person, agency or medical facility and the placement resulted from communication between the person or the person's agent and the Department of Health and Human Services and health care professionals with the purpose of securing a placement that is in the best interests of the child.

[ 2013, c. 343, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1995, c. 694, §C2 (AMD). 1995, c. 694, §E2 (AFF). 2001, c. 383, §§68,69 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 543, §1 (AMD). 2013, c. 343, §1 (AMD).



17-A §554. Endangering the welfare of a child

1. A person is guilty of endangering the welfare of a child if that person:

A. Knowingly permits a child under 16 years of age to enter or remain in a house of prostitution; [1991, c. 672, §1 (NEW).]

B. Knowingly sells, furnishes, gives away or offers to sell, furnish or give away to a child under 16 years of age any intoxicating liquor, cigarettes, tobacco, air rifles, gunpowder, smokeless powder or ammunition for firearms; [1999, c. 11, §1 (AMD).]

B-1. Being the parent, foster parent, guardian or other person having the care and custody of the child, cruelly treats that child by abuse, neglect or extreme punishment; [2001, c. 429, §1 (AMD).]

B-2. Being a parent, foster parent, guardian or other person responsible for the long-term general care and welfare of a child under 16, recklessly fails to take reasonable measures to protect the child from the risk of further bodily injury after knowing:

(1) That the child had, in fact, sustained serious bodily injury or bodily injury under circumstances posing a substantial risk of serious bodily injury; and

(2) That such bodily injury was, in fact, caused by the unlawful use of physical force by another person; [2005, c. 373, §1 (AMD).]

B-3. Being the parent, foster parent, guardian or other person having the care and custody of the child, knowingly deprives the child of necessary health care, with the result that the child is placed in danger of serious harm; or [2005, c. 373, §2 (NEW).]

C. Otherwise recklessly endangers the health, safety or welfare of a child under 16 years of age by violating a duty of care or protection. [1991, c. 672, §1 (NEW).]

[ 2005, c. 373, §§1, 2 (AMD) .]

2. It is an affirmative defense to prosecution under this section that:

A. The defendant was the parent, foster parent, guardian or other similar person responsible for the long-term general care and welfare of a child under 16 years of age who furnished the child cigarettes, tobacco or a reasonable amount of intoxicating liquor in the actor's home and presence; [1991, c. 672, §2 (AMD).]

B. The defendant was a person acting pursuant to authority expressly or impliedly granted in Title 22; or [1991, c. 672, §2 (AMD).]

C. The defendant was the parent, foster parent, guardian or an adult approved by the parent, foster parent or guardian who furnished a child under 16 years of age an air rifle, gunpowder, smokeless powder or ammunition for a firearm for use in a supervised manner. [1999, c. 11, §2 (AMD).]

[ 1999, c. 11, §2 (AMD) .]

3. Endangering the welfare of a child is a Class D crime, except that a violation of subsection 1, paragraph B-2 is a Class C crime.

[ 2001, c. 429, §3 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §71 (AMD). 1977, c. 696, §170 (AMD). 1989, c. 445, §7 (AMD). 1991, c. 672, §§1,2 (AMD). 1995, c. 263, §§1,2 (AMD). 1995, c. 694, §§C3,4 (AMD). 1995, c. 694, §E2 (AFF). 1999, c. 11, §§1,2 (AMD). 2001, c. 429, §§1-3 (AMD). 2005, c. 373, §§1,2 (AMD).



17-A §554-A. Unlawful transfer of a firearm other than a handgun to a minor

1. As used in this section, the following terms have the following meanings.

A. "Transfer" means to sell, furnish, give, lend, deliver or otherwise provide, with or without consideration. [1995, c. 263, §3 (NEW).]

B. [2007, c. 512, §1 (RP).]

C. "Sell" means to furnish, deliver or otherwise provide for consideration. [2007, c. 512, §1 (NEW).]

D. "Firearm" means a firearm other than a handgun as defined in section 554-B, subsection 1, paragraph A. [2007, c. 512, §1 (NEW).]

[ 2007, c. 512, §1 (AMD) .]

2. A person is guilty of unlawfully transferring a firearm to a person under 16 years of age if that person, who is not the parent, foster parent or guardian of the person under 16 years of age, knowingly transfers a firearm to a person under 16 years of age. Violation of this subsection is a Class D crime.

[ 2007, c. 512, §1 (AMD) .]

2-A. A person is guilty of unlawfully selling a firearm to a person 16 years of age or older and under 18 years of age if that person, who is not the parent, foster parent or guardian of the person 16 years of age or older and under 18 years of age, knowingly sells a firearm to a person 16 years of age or older and under 18 years of age.

A. A person who violates this subsection commits a civil violation for which a fine of not more than $500 may be adjudged. [2007, c. 512, §1 (NEW).]

B. A person who violates this subsection after having been adjudicated as having committed one or more violations under this subsection commits a Class D crime. [2007, c. 512, §1 (NEW).]

[ 2007, c. 512, §1 (NEW) .]

3. It is an affirmative defense to a prosecution under subsection 2 that:

A. The actor reasonably believed the person receiving the firearm had attained 16 years of age. A reasonable belief cannot be based solely upon the physical appearance of the person or upon the oral representation of that person as to that person's age; or [2007, c. 512, §1 (AMD).]

B. The transfer of the firearm to the person under 16 years of age was approved by the parent, foster parent or guardian of the person under 16 years of age. [2007, c. 512, §1 (AMD).]

[ 2007, c. 512, §1 (AMD) .]

3-A. It is an affirmative defense to a prosecution under subsection 2-A that:

A. The actor reasonably believed the person receiving the firearm had attained 18 years of age. A reasonable belief cannot be based solely upon the physical appearance of the person or upon the oral representation of that person as to that person's age; or [2007, c. 512, §1 (NEW).]

B. The sale of the firearm to the person 16 years of age or older and under 18 years of age was approved by the parent, foster parent or guardian of the person 16 years of age or older and under 18 years of age. [2007, c. 512, §1 (NEW).]

[ 2007, c. 512, §1 (NEW) .]

4.

[ 2007, c. 512, §1 (RP) .]

SECTION HISTORY

1995, c. 263, §3 (NEW). 2003, c. 188, §1 (AMD). 2007, c. 512, §1 (AMD).



17-A §554-B. Unlawful transfer of handgun to minor

1. As used in this section, the following terms have the following meanings.

A. "Handgun" means a firearm that has a short stock and is designed to be held and fired by the use of a single hand, or any combination of parts from which a handgun can be assembled. [2003, c. 188, §2 (NEW).]

B. "Minor" means a person under 18 years of age. [2003, c. 188, §2 (NEW).]

C. "Transfer" means to sell, furnish, give, lend, deliver or otherwise provide, with or without consideration. [2003, c. 188, §2 (NEW).]

[ 2003, c. 188, §2 (NEW) .]

2. A person is guilty of unlawfully transferring a handgun to a minor if that person knowingly transfers a handgun to a person who the transferor knows or has reasonable cause to believe is a minor.

[ 2003, c. 188, §2 (NEW) .]

3. This section does not apply to:

A. A temporary transfer of a handgun to a minor:

(1) With the prior written consent of the minor's parent or guardian and that parent or guardian is not prohibited by federal, state or local law from possessing a firearm; or

(2) In the course of employment, target practice, hunting or instruction in the safe and lawful use of a handgun.

The minor may transport an unloaded handgun in a locked container directly from the place of transfer to a place at which an activity described in this subparagraph is to take place and directly from the place at which such an activity took place to the transferor; [2003, c. 188, §2 (NEW).]

B. A minor who is a member of the United States Armed Forces or the National Guard who possesses or is armed with a handgun in the line of duty; [2003, c. 188, §2 (NEW).]

C. A transfer by inheritance of title to, but not possession of, a handgun to a minor; or [2003, c. 188, §2 (NEW).]

D. The transfer of a handgun to a minor when the minor takes the handgun in self-defense or in defense of another person against an intruder into the residence of the minor or a residence in which the minor is an invited guest. [2003, c. 188, §2 (NEW).]

[ 2003, c. 188, §2 (NEW) .]

4. The State may not permanently confiscate a handgun that is transferred to a minor in circumstances in which the transferor is not in violation of this section and if the possession of the handgun by the minor subsequently becomes unlawful because of the conduct of the minor. When that handgun is no longer required by the State for the purposes of investigation or prosecution, the handgun must be returned to the lawful owner.

[ 2003, c. 188, §2 (NEW) .]

5. The following penalties apply.

A. A person who violates this section commits a Class D crime, except as provided in paragraph B. [2003, c. 188, §2 (NEW).]

B. A person who violates this section and, at the time of the offense, has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2007, c. 476, §24 (AMD).]

[ 2007, c. 476, §24 (AMD) .]

SECTION HISTORY

2003, c. 188, §2 (NEW). 2007, c. 476, §24 (AMD).



17-A §555. Endangering welfare of dependent person

1. A person is guilty of endangering the welfare of a dependent person if:

A. The person recklessly endangers the health, safety or mental welfare of a dependent person who is unable to perform self-care because of advanced age or physical or mental disease, disorder or defect. Violation of this paragraph is a Class D crime; or [2005, c. 431, §1 (NEW).]

B. The person intentionally or knowingly endangers the health, safety or mental welfare of a dependent person who is unable to perform self-care because of advanced age or physical or mental disease, disorder or defect. Violation of this paragraph is a Class C crime. [2005, c. 431, §1 (NEW).]

[ 2005, c. 431, §1 (RPR) .]

2. As used in this section, "endangers" includes a failure to act only when the defendant has a legal duty to protect the health, safety or mental welfare of the dependent person. For purposes of this section, a legal duty may be inferred if the defendant has assumed responsibility for the care of the dependent person.

[ 2005, c. 431, §1 (RPR) .]

3.

[ 2005, c. 431, §1 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1995, c. 110, §1 (AMD). 2001, c. 111, §1 (AMD). 2005, c. 431, §1 (RPR).



17-A §556. Incest

1. A person is guilty of incest if the person is at least 18 years of age and:

A. Engages in sexual intercourse with another person who the actor knows is related to the actor within the 2nd degree of consanguinity. Violation of this paragraph is a Class D crime; or [2001, c. 383, §70 (NEW); 2001, c. 383, §156 (AFF).]

B. Violates paragraph A and, at the time of the incest, the person has 2 or more prior Maine convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2007, c. 476, §25 (AMD).]

[ 2007, c. 476, §25 (AMD) .]

1-A. It is a defense to a prosecution under this section that, at the time the actor engaged in sexual intercourse with the other person, the actor was legally married to the other person.

[ 1989, c. 401, Pt. A, §7 (AMD) .]

1-B. As used in this section "sexual intercourse" means any penetration of the female sex organ by the male sex organ. Emission is not required.

[ 1989, c. 401, Pt. A, §7 (NEW) .]

1-C. As used in this section, "related to the actor within the 2nd degree of consanguinity" has the following meanings.

A. When the actor is a woman, it means the other person is her father, grandfather, son, grandson, brother, brother's son, sister's son, father's brother or mother's brother. [2001, c. 383, §71 (NEW); 2001, c. 383, §156 (AFF).]

B. When this actor is a man, it means the other person is his mother, grandmother, daughter, granddaughter, sister, brother's daughter, sister's daughter, father's sister or mother's sister. [2001, c. 383, §71 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §71 (NEW); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §72 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §72 (AMD). 1977, c. 510, §57 (AMD). 1989, c. 401, §A7 (AMD). 1993, c. 451, §3 (AMD). 2001, c. 383, §§70-72 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §25 (AMD).



17-A §557. Other defenses

For the purposes of this chapter, a person who in good faith provides treatment for a child or dependent person by spiritual means through prayer may not for that reason alone be determined to have knowingly endangered the welfare of that child or dependent person. [2005, c. 373, §3 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1995, c. 110, §2 (AMD). 2005, c. 373, §3 (AMD).






Chapter 25: BRIBERY AND CORRUPT PRACTICES

17-A §601. Scope of chapter

Nothing in this chapter shall be construed to prohibit the giving or receiving of campaign contributions made for the purpose of defraying the costs of a political campaign. No person shall be convicted of an offense solely on the evidence that a campaign contribution was made, and that an appointment or nomination was subsequently made by the person to whose campaign or political party the contribution was made. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §602. Bribery in official and political matters

1. A person is guilty of bribery in official and political matters if:

A. He promises, offers, or gives any pecuniary benefit to another with the intention of influencing the other's action, decision, opinion, recommendation, vote, nomination or other exercise of discretion as a public servant, party official or voter; [1981, c. 349, §1 (AMD).]

B. Being a public servant, party official, candidate for electoral office or voter, he solicits, accepts or agrees to accept any pecuniary benefit from another knowing or believing the other's purpose to be as described in paragraph A, or fails to report to a law enforcement officer that he has been offered or promised a pecuniary benefit in violation of paragraph A; or [1983, c. 583, §8 (AMD).]

C. That person promises, offers or gives any pecuniary benefit to another with the intention of obtaining the other's signature on an absentee ballot under Title 21-A, chapter 9, subchapter IV, or referendum petition under Title 21-A, chapter 11, or that person solicits, accepts or agrees to accept any pecuniary benefit from another knowing or believing the other's purpose is to obtain that person's signature on an absentee ballot or referendum petition, or fails to report to a law enforcement officer that the person has been offered or promised a pecuniary benefit in violation of this paragraph. [1989, c. 502, Pt. A, §47 (AMD).]

[ 1989, c. 502, Pt. A, §47 (AMD) .]

2. As used in this section and other sections of this chapter, the following definitions apply.

A. A person is a "candidate for electoral office" upon his public announcement of his candidacy. [1975, c. 499, §1 (NEW).]

B. "Party official" means any person holding any post in a political party whether by election, appointment or otherwise. [1975, c. 499, §1 (NEW).]

C. "Pecuniary benefit" means any advantage in the form of money, property, commercial interest or anything else, the primary significance of which is economic gain; it does not include economic advantage applicable to the public generally, such as tax reduction or increased prosperity generally. "Pecuniary benefit" does not include the following:

(1) A meal, if the meal is provided by industry or special interest organizations as part of an informational program presented to a group of public servants;

(2) A meal, if the meal is a prayer breakfast or a meal served during a meeting to establish a prayer breakfast; or

(3) A subscription to a newspaper, news magazine or other news publication. [RR 1997, c. 1, §12 (COR).]

[ RR 1997, c. 1, §12 (COR) .]

3. Bribery in official and political matters is a Class C crime.

[ 2001, c. 471, Pt. A, §22 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 349, §§1,2 (AMD). 1983, c. 583, §8 (AMD). 1989, c. 502, §A47 (AMD). 1993, c. 396, §1 (AMD). 1995, c. 33, §3 (AMD). RR 1997, c. 1, §12 (COR). 1997, c. 223, §1 (AMD). 2001, c. 471, §A22 (AMD).



17-A §603. Improper influence

1. A person is guilty of improper influence if he:

A. Threatens any harm to a public servant, party official or voter with the purpose of influencing his action, decision, opinion, recommendation, nomination, vote or other exercise of discretion; [1975, c. 499, §1 (NEW).]

B. Privately addresses to any public servant who has or will have an official discretion in a judicial or administrative proceeding any representation, argument or other communication with the intention of influencing that discretion on the basis of considerations other than those authorized by law; or [1975, c. 499, §1 (NEW).]

C. Being a public servant or party official, fails to report to a law enforcement officer conduct designed to influence him in violation of paragraphs A or B. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. "Harm" means any disadvantage or injury, pecuniary or otherwise, including disadvantage or injury to any other person or entity in whose welfare the public servant, party official or voter is interested.

[ 1975, c. 499, §1 (NEW) .]

3. Improper influence is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §604. Improper compensation for past action

1. A person is guilty of improper compensation for past action if:

A. Being a public servant, he solicits, accepts or agrees to accept any pecuniary benefit in return for having given a decision, opinion, recommendation, nomination, vote, otherwise exercised his discretion, or for having violated his duty; or [1975, c. 499, §1 (NEW).]

B. He promises, offers or gives any pecuniary benefit, acceptance of which would be a violation of paragraph A. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Improper compensation for past action is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §605. Improper gifts to public servants

1. A person is guilty of improper gifts to public servants if:

A. Being a public servant that person solicits, accepts or agrees to accept any pecuniary benefit from a person if the public servant knows or reasonably should know that the purpose of the donor in making the gift is to influence the public servant in the performance of the public servant's official duties or vote, or is intended as a reward for action on the part of the public servant; or [1999, c. 149, §1 (AMD).]

B. He knowingly gives, offers, or promises any pecuniary benefit prohibited by paragraph A. [1975, c. 499, §1 (NEW).]

[ 1999, c. 149, §1 (AMD) .]

2. Improper gifts to public servants is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1999, c. 149, §1 (AMD).



17-A §606. Improper compensation for services

1. A person is guilty of improper compensation for services if:

A. Being a public servant, he solicits, accepts or agrees to accept any pecuniary benefit in return for advice or other assistance in preparing or promoting a bill, contract, claim or other transaction or proposal as to which he knows that he has or is likely to have an official discretion to exercise; or [1975, c. 499, §1 (NEW).]

B. He gives, offers or promises any pecuniary benefit, knowing that it is prohibited by paragraph A. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Improper compensation for services is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §607. Purchase of public office

1. A person is guilty of purchase of public office if:

A. He solicits, accepts or agrees to accept, for himself, another person, or a political party, money or any other pecuniary benefit as compensation for his endorsement, nomination, appointment, approval or disapproval of any person for a position as a public servant or for the advancement of any public servant; or [1975, c. 499, §1 (NEW).]

B. He knowingly gives, offers or promises any pecuniary benefit prohibited by paragraph A. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Purchase of public office is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §608. Official oppression

1. A person is guilty of official oppression if, being a public servant and acting with the intention to benefit himself or another or to harm another, he knowingly commits an unauthorized act which purports to be an act of his office, or knowingly refrains from performing a duty imposed on him by law or clearly inherent in the nature of his office.

[ 1975, c. 499, §1 (NEW) .]

2. Official oppression is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §609. Misuse of information

1. A person is guilty of misuse of information if, being a public servant and knowing that official action is contemplated, or acting in reliance on information which he has acquired by virtue of his office or from another public servant, he:

A. Acquires or divests himself of a pecuniary interest in any property, transaction or enterprise that may be affected by such official action or information; [RR 2013, c. 2, §31 (COR).]

B. Speculates or wagers on the basis of such official action or information; or [1975, c. 499, §1 (NEW).]

C. Knowingly aids another to do any of the things described in paragraphs A and B. [1975, c. 499, §1 (NEW).]

[ RR 2013, c. 2, §31 (COR) .]

2. Misuse of information is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). RR 2013, c. 2, §31 (COR).






Chapter 27: ROBBERY

17-A §651. Robbery

1. A person is guilty of robbery if the person commits or attempts to commit theft and at the time of the person's actions:

A. The actor recklessly inflicts bodily injury on another. Violation of this paragraph is a Class B crime; [2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF).]

B. The actor threatens to use force against any person present with the intent:

(1) To prevent or overcome resistance to the taking of the property, or to the retention of the property immediately after the taking; or

(2) To compel the person in control of the property to give it up or to engage in other conduct that aids in the taking or carrying away of the property.

Violation of this paragraph is a Class B crime; [2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF).]

C. The actor uses physical force on another with the intent specified in paragraph B, subparagraph (1) or (2). Violation of this paragraph is a Class A crime; [2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF).]

D. The actor intentionally inflicts or attempts to inflict bodily injury on another. Violation of this paragraph is a Class A crime; or [2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF).]

E. The actor is armed with a dangerous weapon in the course of a robbery as defined in paragraphs A through D or knows that the accomplice is so armed. Violation of this paragraph is a Class A crime. [2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §73 (AMD); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §74 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §73 (RPR). 2001, c. 383, §§73,74 (AMD). 2001, c. 383, §156 (AFF).



17-A §652. Robbery (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §74 (RP).






Chapter 29: FORGERY AND RELATED OFFENSES

17-A §701. Definitions

As used in sections 702 and 703: [1975, c. 499, §1 (NEW).]

1. A person "falsely alters" a written instrument when, without the authority of anyone entitled to grant it, he changes a written instrument, whether it be in complete or incomplete form, by means of erasure, obliteration, deletion, insertion of new matter, transposition of matter, or in any other manner, so that such instrument in its thus altered form appears or purports to be in all respects an authentic creation of, or fully authorized by, its ostensible holder, author, maker or drawer;

[ 1975, c. 740, §75 (AMD) .]

2. A person "falsely completes" a written instrument when, by adding, inserting or changing matter, he transforms an incomplete written instrument into a complete one, without the authority of anyone entitled to grant it, so that such complete instrument appears or purports to be in all respects an authentic creation of, or fully authorized by, its ostensible author, maker or drawer;

[ 1975, c. 499, §1 (NEW) .]

3. A person "falsely makes" a written instrument when he makes or draws a complete written instrument in its entirety, or an incomplete written instrument, which purports to be an authentic creation of its ostensible author, maker or drawer, but which is not such, either because the ostensible maker or drawer is fictitious or because, if real, he did not authorize the making or drawing thereof;

[ 1975, c. 499, §1 (NEW) .]

4. "Written instrument" includes any token, coin, stamp, seal, badge, trademark, credit card, absentee ballot application, absentee ballot envelope, medical drug prescription form, other evidence or symbol of value, right, privilege or identification, and any paper, document or other written instrument containing written or printed matter or its equivalent;

[ 2001, c. 419, §1 (AMD) .]

5. "Complete written instrument" means a written instrument which purports to be a genuine written instrument fully drawn with respect to every essential feature thereof; and

[ 1975, c. 499, §1 (NEW) .]

6. "Incomplete written instrument" means a written instrument which contains some matter by way of content or authentication but which requires additional matter in order to render it a complete written instrument.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §75 (AMD). 1981, c. 436, §1 (AMD). 2001, c. 419, §1 (AMD).



17-A §702. Aggravated forgery

1. A person is guilty of aggravated forgery if, with intent to defraud or deceive another person or government, he falsely makes, completes, endorses or alters a written instrument, or knowingly utters or possesses such an instrument, and the instrument is:

A. Part of an issue of money, stamps, securities or other valuable instruments issued by a government or governmental instrumentality; [1975, c. 499, §1 (NEW).]

B. Part of an issue of stocks, bonds or other instruments representing interests in or claims against an organization or its property; [1975, c. 499, §1 (NEW).]

C. A will, codicil or other instrument providing for the disposition of property after death; [1975, c. 499, §1 (NEW).]

D. A public record or an instrument filed or required or authorized by law to be filed in or with a public office or public employee; or [1975, c. 499, §1 (NEW).]

E. [1989, c. 187, §1 (RP).]

[ 1989, c. 187, §1 (AMD) .]

2. Aggravated forgery is a Class B crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §76 (AMD). 1989, c. 187, §1 (AMD).



17-A §703. Forgery

1. A person is guilty of forgery if, with the intent to defraud or deceive another person or government:

A. The person falsely makes, completes, endorses or alters a written instrument, or knowingly utters or possesses such an instrument. Violation of this paragraph is a Class D crime; [2001, c. 383, §75 (AMD); 2001, c. 383, §156 (AFF).]

A-1. The person violates paragraph A and:

(1) The face value of the written instrument or the aggregate value of the instruments is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The face value of the written instrument or the aggregate value of the instruments is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime; or

(3) At the time of the forgery, the person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of this section; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime; [2007, c. 476, §26 (AMD).]

B. The person causes another, by deception, to sign or execute a written instrument, or utters such an instrument. Violation of this paragraph is a Class D crime; or [2001, c. 383, §75 (AMD); 2001, c. 383, §156 (AFF).]

B-1. The person violates paragraph B and:

(1) The face value of the written instrument or the aggregate value of the instruments is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The face value of the written instrument or the aggregate value of the instruments is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime; or

(3) At the time of the forgery, the person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of this section; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702 or 708; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §27 (AMD).]

[ 2007, c. 476, §§26, 27 (AMD) .]

2.

[ 2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §13 (RP) .]

3. Amounts of value involved in forgeries may be aggregated in the same manner as provided in section 352, subsection 5, paragraph E. Prosecution of an aggregated forgery may be brought in any venue in which one of the aggregated forgeries was committed.

[ 1989, c. 187, §3 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§77,78 (AMD). 1977, c. 510, §58 (AMD). 1981, c. 317, §21 (AMD). 1989, c. 187, §§2,3 (AMD). 1995, c. 224, §6 (AMD). 2001, c. 383, §§75,76 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 389, §6 (AMD). 2001, c. 667, §§D13,14 (AMD). 2001, c. 667, §D36 (AFF). 2007, c. 476, §§26, 27 (AMD).



17-A §704. Possession of forgery devices

1. A person is guilty of possession of forgery devices if:

A. He makes or possesses with knowledge of its character, any plate, die or other device, apparatus, equipment or article specifically designed or adapted for use in committing aggravated forgery or forgery; or [1975, c. 499, §1 (NEW).]

B. He makes or possesses any device, apparatus, equipment, or article capable of or adaptable to use in committing an aggravated forgery or forgery, with the intent to use it himself, or to aid or permit another to use it for purposes of committing aggravated forgery or forgery. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Possession of forgery devices is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §705. Criminal simulation

1. A person is guilty of criminal simulation if:

A. With intent to defraud, he makes or alters any property so that it appears to have an age, rarity, quality, composition, source or authorship which it does not in fact possess; or with knowledge of its true character and with intent to defraud, he transfers or possesses property so simulated; or [1975, c. 499, §1 (NEW).]

B. In return for a pecuniary benefit;

(1) he authors, prepares, writes, sells, transfers or possesses with intent to sell or transfer, an essay, term paper or other manuscript knowing that it will be, or believing that it probably will be, submitted by another person in satisfaction of a course, credit or degree requirement at a university or other degree, diploma or certificate-granting educational institution; or

(2) he takes an examination for another person in satisfaction of a course, credit or degree requirement at a university or other degree, diploma or certificate-granting educational institution; [1975, c. 499, §1 (NEW).]

C. He knowingly makes, gives or exhibits a false pedigree in writing of any animal; or [1975, c. 499, §1 (NEW).]

D. With intent to defraud and to prevent identification:

(1) He alters, removes or obscures the manufacturer's serial number or any other distinguishing identification number, mark or symbol upon any automobile, snowmobile, outboard motor, motorboat, aircraft or any other vehicle or upon any machine, firearm or other object; or

(2) He possesses any such object or any such item after that number has been altered, removed or obscured. [1979, c. 129, (RPR).]

[ 1979, c. 129, (AMD) .]

2. Criminal simulation is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 129, (AMD).



17-A §706. Suppressing recordable instrument

1. A person is guilty of suppressing a recordable instrument if, with intent to defraud anyone, he falsifies, destroys, removes or conceals any will, deed, mortgage, security instrument or other writing for which the law provides public recording, whether or not it is in fact recorded.

[ 1975, c. 499, §1 (NEW) .]

2. Suppressing a recordable instrument is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §706-A. Falsely filing a recordable instrument

1. A person is guilty of falsely filing a recordable instrument if, with intent to defraud, harass or intimidate, the person files or causes to be filed a will, deed, mortgage, security instrument or other writing for which the law provides public recording, knowing or believing the writing to be false or without legal authority.

[ 2007, c. 228, §2 (NEW) .]

2. Falsely filing a recordable instrument is a Class D crime.

[ 2007, c. 228, §2 (NEW) .]

SECTION HISTORY

2007, c. 228, §2 (NEW).



17-A §707. Falsifying private records

1. A person is guilty of falsifying private records if, with intent to defraud any person, he:

A. Makes a false entry in the records of an organization, or [1975, c. 499, §1 (NEW).]

B. Alters, erases, obliterates, deletes, removes or destroys a true entry in the records of an organization; or [1975, c. 499, §1 (NEW).]

C. Omits to make a true entry in the records of an organization in violation of a duty to do so which he knows to be imposed on him by statute; or [1975, c. 499, §1 (NEW).]

D. Prevents the making of a true entry or causes the omission thereof in the records of an organization. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Falsifying private records is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §708. Negotiating a worthless instrument

1. A person is guilty of negotiating a worthless instrument if:

A. The person intentionally issues or negotiates a negotiable instrument knowing that it will not be honored by the maker or drawee. Violation of this paragraph is a Class E crime; or [2001, c. 383, §77 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and:

(1) The face value of the written instrument or the aggregate value of the instruments is more than $10,000. Violation of this subparagraph is a Class B crime;

(2) The face value of the written instrument or the aggregate value of the instruments is more than $1,000 but not more than $10,000. Violation of this subparagraph is a Class C crime;

(3) The face value of the negotiable instrument is more than $500 but not more than $1,000. Violation of this subparagraph is a Class D crime; or

(4) At the time of negotiating a worthless instrument, the person has 2 or more prior convictions for any combination of the Maine offenses listed in this subparagraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. The Maine offenses are: theft; any violation of this section; any violation of section 401 in which the crime intended to be committed inside the structure is theft; any violation of section 405 in which the crime intended to be committed inside the motor vehicle is theft; any violation of section 651; any violation of section 702 or 703; or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class C crime. [2007, c. 476, §28 (AMD).]

[ 2007, c. 476, §28 (AMD) .]

2. Proof of the following gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person issuing or negotiating the instrument knew that it would not be honored:

A. The drawer had no account with the drawee at the time the instrument was negotiated; [2011, c. 504, §1 (AMD).]

B. Payment was refused by the drawee for lack of funds upon presentment made within the time frame specified in Title 11, section 3-1304, and the drawer failed to honor the drawer's contract within 5 days after actual receipt of a notice of dishonor, as defined in Title 11, section 3-1503, except that this time limit is tolled during one subsequent representment of the negotiable instrument; or [2011, c. 504, §1 (AMD).]

C. The drawer refuses to tender payment in the amount of the instrument within 5 days of receipt of a notice under this paragraph mailed by certified or registered mail evidenced by return receipt at the address printed on the instrument or given at the time of issuance. The notice must be substantially as follows:

"You are hereby notified that the following instrument(s):

Number: ........... Date: ............ Amount: ............. Name of Bank: ................. drawn upon ....................... and payable to ............................., (has)(have) been dishonored. Pursuant to Maine law, the Maine Revised Statutes, Title 17-A, section 708, subsection 2, you have 5 days from receipt of this notice to tender payment of the total amount of the instrument(s) plus the applicable service charge(s) of $.............(............dollars and ............cents) and any fee charged to the holder of the instrument(s) by a bank or financial institution as a result of the instrument(s) not being honored, the total amount due being $..........(..........dollars and..........cents). Pursuant to Title 17-A, section 708, subsection 2, unless this amount is paid in full to ...........within 5 days after the actual receipt of this notice of dishonor, your failure to pay the amount owed gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that you knew that your instrument(s) would not be honored. Your failure to pay the amount owed could result in a report to a law enforcement agency for investigation and possible criminal prosecution for negotiating a worthless instrument in violation of Title 17-A, section 708, subsection 1." [RR 2011, c. 2, §15 (COR).]

[ RR 2011, c. 2, §15 (COR) .]

2-A. The following evidentiary provisions apply.

A. Proof that there is a purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying the instrument that states "no account," "account closed" or some other terminology indicating that the instrument was not honored because no account existed gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person who issued or negotiated the instrument has no account with the drawee at the time the instrument was issued or negotiated. [2001, c. 383, §79 (AMD); 2001, c. 383, §156 (AFF).]

B. Proof that there is a purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying the instrument that states "insufficient funds," "NSF" or some other terminology indicating that the instrument was not honored due to lack of funds gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person who issued or negotiated the instrument had insufficient funds with the drawee at the time the instrument was issued or negotiated. [2001, c. 383, §79 (AMD); 2001, c. 383, §156 (AFF).]

C. The purported stamp or writing of the drawee, payor bank or presenting bank on or accompanying a negotiable instrument is admissible in evidence in any court of the State, unless the defendant requests in writing at least 10 days before trial that the prosecution provide a qualified witness to testify as to why the instrument was not honored. [1997, c. 253, §1 (NEW).]

[ 2001, c. 383, §79 (AMD); 2001, c. 383, §156 (AFF) .]

3. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Issue" has the meaning provided in Title 11, section 3-1105, subsection (1). [1995, c. 38, §2 (AMD).]

A-1. "Drawee" has the meaning provided in Title 11, section 3-1103, subsection (1), paragraph (b). [1995, c. 38, §2 (NEW).]

A-2. "Drawer" has the meaning provided in Title 11, section 3-1103, subsection (1), paragraph (c). [1995, c. 38, §2 (NEW).]

B. "Negotiable instrument" has the meaning provided in Title 11, section 3-1104. [1995, c. 38, §2 (AMD).]

C. "Negotiation" and its variants have the meaning provided in Title 11, section 3-1201. [1995, c. 38, §2 (AMD).]

[ 1995, c. 38, §2 (AMD) .]

3-A. Amounts of face value of negotiable instruments involved in violations of this section committed pursuant to one scheme or course of conduct, whether the instruments were issued or negotiated to the same person or several persons, may be aggregated to charge a single violation of this section of appropriate class. Subject to the requirement that the conduct of the defense may not be prejudiced by lack of fair notice or by surprise, the court may at any time order that a single aggregated count be considered as separate violations of this section. An aggregated count of violations of this section may not be deemed duplicitous because of such an order and no election may be required. Prosecution may be brought in any venue in which one of the violations of this section that have been aggregated was committed.

[ 2001, c. 383, §80 (AMD); 2001, c. 383, §156 (AFF) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §81 (RP); 2003, c. 1, §6 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §79 (AMD). 1977, c. 510, §59 (AMD). 1981, c. 317, §22 (AMD). 1983, c. 198, §§1,2 (AMD). 1989, c. 186, (AMD). 1995, c. 38, §§1,2 (AMD). 1995, c. 224, §7 (AMD). 1997, c. 253, §1 (AMD). 2001, c. 383, §§77-81 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 389, §7 (AMD). 2001, c. 667, §D15 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 1, §6 (AMD). 2007, c. 476, §28 (AMD). RR 2011, c. 2, §15 (COR). 2011, c. 504, §1 (AMD).






Chapter 31: OFFENSES AGAINST PUBLIC ADMINISTRATION

17-A §751. Obstructing government administration

1. A person is guilty of obstructing government administration if the person intentionally interferes by force, violence or intimidation or by any physical act with a public servant performing or purporting to perform an official function.

[ 2003, c. 657, §5 (AMD) .]

2. This section does not apply to:

A. Refusal by a person to submit to an arrest or detention; or [1997, c. 351, §2 (AMD).]

B. Escape by a person from official custody, as defined in section 755. [1975, c. 499, §1 (NEW).]

[ 1997, c. 351, §2 (AMD) .]

3. Obstructing government administration is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1997, c. 351, §2 (AMD). 2003, c. 657, §5 (AMD).



17-A §751-A. Refusing to submit to arrest or detention (REPEALED)

(REPEALED)

SECTION HISTORY

1997, c. 351, §3 (NEW). 2001, c. 128, §1 (AMD). 2009, c. 449, §1 (RP).



17-A §751-B. Refusing to submit to arrest or detention

1. A person is guilty of refusing to submit to arrest or detention if, with the intent to hinder, delay or prevent a law enforcement officer from effecting the arrest or detention of that person, the person:

A. Refuses to stop on request or signal of a law enforcement officer. Violation of this paragraph is a Class E crime; [2009, c. 449, §2 (NEW).]

B. Uses physical force against the law enforcement officer. Violation of this paragraph is a Class D crime; or [2009, c. 449, §2 (NEW).]

C. Creates a substantial risk of bodily injury to the law enforcement officer. Violation of this paragraph is a Class D crime. [2009, c. 449, §2 (NEW).]

[ 2009, c. 449, §2 (NEW) .]

2. It is a defense to prosecution under this section that the person reasonably believed that the person attempting to effect the arrest or detention was not a law enforcement officer. It is a defense to prosecution under subsection 1, paragraph A that the law enforcement officer acted unlawfully in attempting to effect the arrest or detention.

[ 2009, c. 449, §2 (NEW) .]

SECTION HISTORY

2009, c. 449, §2 (NEW).



17-A §752. Assault on an officer (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§80,81 (AMD). 1977, c. 656, §1 (RP).



17-A §752-A. Assault on an officer

1. A person is guilty of assault on an officer if:

A. He intentionally, knowingly or recklessly causes bodily injury to a law enforcement officer while the officer is in the performance of his official duties; or [1977, c. 656, §2 (NEW).]

B. While in custody pursuant to an arrest or pursuant to a court order, the person commits an assault on a corrections officer, corrections supervisor or another member of the staff of an institution while the staff member is performing official duties. As used in this paragraph "assault" means the crime defined in section 207, subsection 1, paragraph A. [2003, c. 205, §4 (AMD).]

[ 2003, c. 205, §4 (AMD) .]

2.

[ 1997, c. 67, §1 (RP) .]

3. Assault on an officer is a Class C crime.

[ 1977, c. 656, §2 (NEW) .]

SECTION HISTORY

1977, c. 656, §2 (NEW). 1983, c. 408, §§1,2 (AMD). 1997, c. 67, §1 (AMD). 2003, c. 205, §4 (AMD).



17-A §752-B. Unlawful interference with law enforcement dogs

1. A person is guilty of unlawful interference with a law enforcement dog if the person intentionally or knowingly:

A. Kills, mutilates or permanently disables any dog that is in fact certified for law enforcement use and that the person knows or reasonably should have known is used for law enforcement purposes. Violation of this paragraph is a Class C crime; or [2005, c. 69, §1 (AMD).]

B. Torments, beats, strikes, injures, temporarily disables or otherwise mistreats any dog that is in fact certified for law enforcement use and that the person knows or reasonably should have known is used for law enforcement purposes. Violation of this paragraph is a Class D crime. [2005, c. 69, §1 (AMD).]

[ 2005, c. 69, §1 (AMD) .]

2. For the purposes of this section, a dog is certified for law enforcement use if the State has certified that the dog has satisfactorily completed requisite training for one or more law enforcement purposes.

[ 1989, c. 446, §2 (NEW) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §83 (RP) .]

SECTION HISTORY

1989, c. 446, §2 (NEW). 2001, c. 383, §§82,83 (AMD). 2001, c. 383, §156 (AFF). 2005, c. 69, §1 (AMD).



17-A §752-C. Assault on an emergency medical care provider

1. A person is guilty of assault on an emergency medical care provider if that person intentionally, knowingly or recklessly causes bodily injury to an emergency medical care provider while the emergency medical care provider is providing emergency medical care.

[ 1997, c. 470, §1 (NEW) .]

2. As used in this section, "emergency medical care provider" includes hospital personnel assisting in an emergency and emergency medical services persons, defined in Title 32, section 83, subsection 12.

[ 1997, c. 470, §1 (NEW) .]

3. Assault on an emergency medical care provider is a Class C crime.

[ 1997, c. 470, §1 (NEW) .]

SECTION HISTORY

1997, c. 470, §1 (NEW).



17-A §752-D. Unlawful interference with law enforcement horses

1. A person is guilty of unlawful interference with a law enforcement horse if the person intentionally or knowingly:

A. Kills, mutilates or permanently disables a horse that the person knows or reasonably should have known is used for law enforcement purposes. Violation of this paragraph is a Class C crime; or [2001, c. 627, §1 (NEW).]

B. Torments, beats, strikes, injures, temporarily disables or otherwise mistreats a horse that the person knows or reasonably should have known is used for law enforcement purposes. Violation of this paragraph is a Class D crime. [2001, c. 627, §1 (NEW).]

[ 2001, c. 627, §1 (NEW) .]

SECTION HISTORY

2001, c. 627, §1 (NEW).



17-A §753. Hindering apprehension or prosecution

1.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §84 (RP) .]

1-A.

[ 2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §16 (RP) .]

1-B. A person is guilty of hindering apprehension or prosecution if, with the intent to hinder, prevent or delay the discovery, apprehension, prosecution, conviction or punishment of another person for the commission of a crime, the person:

A. Harbors or conceals the other person and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime; [2001, c. 667, Pt. D, §17 (NEW); 2001, c. 667, Pt. D, §36 (AFF).]

B. Provides or aids in providing a dangerous weapon, transportation, disguise or other means of avoiding discovery or apprehension and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime; [2001, c. 667, Pt. D, §17 (NEW).]

C. Conceals, alters or destroys any physical evidence that might aid in the discovery, apprehension or conviction of the other person and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime; [2001, c. 667, Pt. D, §17 (NEW).]

D. Warns the other person of impending discovery or apprehension, except that this paragraph does not apply to a warning given in connection with an effort to bring another person into compliance with the law, and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime; [2001, c. 667, Pt. D, §17 (NEW).]

E. Obstructs by force, intimidation or deception anyone from performing an act that might aid in the discovery, apprehension, prosecution or conviction of the other person and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime; or [2001, c. 667, Pt. D, §17 (NEW).]

F. Aids the other person to safeguard the proceeds of or to profit from such crime and:

(1) The actor knew of the conduct of the other person that has in fact resulted in the charge of murder or a Class A crime or that has in fact rendered the other person liable to such a charge. Violation of this subparagraph is a Class B crime;

(2) The conduct of the other person has in fact resulted in the charge of murder or a Class A crime or in fact has rendered the other person liable to such a charge or the other person is charged or is liable to be charged with a Class B crime. Violation of this subparagraph is a Class C crime;

(3) The other person is charged or is liable to be charged with a Class C crime. Violation of this subparagraph is a Class D crime; or

(4) The other person is charged or is liable to be charged with a Class D or Class E crime. Violation of this subparagraph is a Class E crime. [2001, c. 667, Pt. D, §17 (NEW).]

[ 2001, c. 667, Pt. D, §17 (NEW); 2001, c. 667, Pt. D, §36 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §86 (RP) .]

2-A. Hindering apprehension or prosecution when the other person has committed a crime against another jurisdiction is graded as in subsection 1-B. For purposes of this subsection, the classification of the crime of the other jurisdiction is determined according to the formula contained in section 4-A, subsection 3 as if it were a crime of this jurisdiction outside this Code.

[ 2001, c. 667, Pt. D, §18 (AMD); 2001, c. 667, Pt. D, §36 (AFF) .]

3. As used in subsection 1-B, "crime" includes juvenile offenses. The sentencing class for hindering the apprehension or prosecution of a juvenile is determined in the same manner as if the juvenile were a person 18 years of age or older, provided that if the offense committed by the juvenile would not have been a crime if committed by a person 18 years of age or older, hindering apprehension or prosecution is a Class E crime.

[ 2001, c. 667, Pt. D, §19 (AMD); 2001, c. 667, Pt. D, §36 (AFF) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §§60,61 (AMD). 1981, c. 317, §23 (AMD). 2001, c. 383, §§84,88 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §§D16-19 (AMD). 2001, c. 667, §D36 (AFF).



17-A §754. Obstructing criminal prosecution

1. A person is guilty of obstructing criminal prosecution if:

A. The person uses force, violence or intimidation, or the person promises, offers or gives any pecuniary benefit to another, with the intent to induce the other:

(1) To refrain from initiating a criminal prosecution or juvenile proceeding; or

(2) To refrain from continuing with a criminal prosecution or juvenile proceeding that the other person has initiated; or [2001, c. 383, §89 (AMD); 2001, c. 383, §156 (AFF).]

B. The person solicits, accepts or agrees to accept any pecuniary benefit in consideration of doing any of the things specified in this subsection. [2001, c. 383, §89 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §89 (AMD); 2001, c. 383, §156 (AFF) .]

2. This section does not apply to conduct authorized by Title 15, section 891.

[ 2001, c. 383, §89 (AMD); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to prosecution under this section that:

A. The charge in fact made or liable to be made was for a Class D or Class E crime or a comparable juvenile offense; and [1977, c. 510, §62 (RPR).]

B. The pecuniary benefit did not exceed an amount which the actor believed to be due as restitution or indemnification for harm caused by the offense. [1977, c. 510, §62 (RPR).]

[ 1977, c. 510, §62 (RPR) .]

4. Obstructing criminal prosecution is a Class C crime.

[ 1977, c. 510, §62 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §62 (RPR). 2001, c. 383, §89 (AMD). 2001, c. 383, §156 (AFF).



17-A §755. Escape

1. A person is guilty of escape if without official permission the person intentionally:

A. Leaves official custody or intentionally fails to return to official custody following temporary leave granted for a specific purpose or a limited period. Violation of this paragraph is a Class C crime; or [2001, c. 383, §90 (NEW); 2001, c. 383, §156 (AFF).]

B. Violates paragraph A and at the time of the escape the person uses physical force against another person, threatens to use physical force or is armed with a dangerous weapon. Violation of this paragraph is a Class B crime. [2001, c. 383, §90 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §90 (RPR) .]

1-A.

[ 2013, c. 133, §6 (RP) .]

1-B. A person is guilty of escape from supervised community confinement granted pursuant to Title 34-A, section 3036-A if without official permission the person intentionally:

A. Fails to return to the correctional facility from which transfer was made upon the direction of the Commissioner of Corrections or otherwise intentionally violates a curfew, residence, time or travel restriction. Violation of this paragraph is a Class C crime; or [2003, c. 711, Pt. A, §6 (AMD).]

B. Violates paragraph A and at the time of the escape the person uses physical force against another person, threatens to use physical force or is armed with a dangerous weapon. Violation of this paragraph is a Class B crime. [2001, c. 383, §92 (NEW); 2001, c. 383, §156 (AFF).]

[ 2003, c. 711, Pt. A, §6 (AMD) .]

1-C. A person is guilty of escape from furlough or other rehabilitative program authorized under Title 34-A, section 3035 if the person intentionally:

A. Goes to a location other than that permitted by the terms of the leave. Violation of this paragraph is a Class D crime; or [2001, c. 383, §93 (NEW); 2001, c. 383, §156 (AFF).]

B. Violates paragraph A and at the time of the escape the person uses physical force against another person, threatens to use physical force or is armed with a dangerous weapon. Violation of this paragraph is a Class B crime. [2001, c. 383, §93 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §93 (RPR) .]

1-D. A person is guilty of escape from arrest or escape during transport following arrest if without official permission the arrested person intentionally:

A. Leaves following arrest prior to being transported, or while being transported to a jail, police station or other initial place of detention or to a courthouse when a court has ordered that the person be arrested and transported directly to court. Violation of this paragraph is a Class D crime; or [2005, c. 63, §1 (AMD).]

B. Violates paragraph A and at the time of the escape the person uses physical force against another person, threatens to use physical force or is armed with a dangerous weapon. Violation of this paragraph is a Class B crime. [2001, c. 667, Pt. D, §20 (NEW); 2001, c. 667, Pt. D, §36 (AFF).]

[ 2005, c. 63, §1 (AMD) .]

1-E. A person is guilty of escape from the community confinement monitoring program granted pursuant to Title 30-A, section 1659-A if without official permission the person intentionally:

A. Leaves or fails to return within 12 hours to that person's residence or other designated area in which that person is monitored. Violation of this paragraph is a Class C crime; or [2011, c. 464, §15 (NEW).]

B. Violates paragraph A and at the time of the escape the person uses physical force against another person, threatens to use physical force or is armed with a dangerous weapon. Violation of this paragraph is a Class B crime. [2011, c. 464, §15 (NEW).]

A sentence imposed for a violation of this section is subject to the requirements of section 1256, subsection 1.

[ 2011, c. 464, §15 (NEW) .]

2. In the case of escape from arrest, it is a defense that the arresting officer acted unlawfully in making the arrest. In all other cases, it is no defense that grounds existed for release from custody that could have been raised in a legal proceeding.

[ 1975, c. 499, §1 (NEW) .]

3. As used in this section, "official custody" means arrest, custody in, or on the way to or from a courthouse or a jail, police station, house of correction, or any institution or facility under the control of the Department of Corrections, or under contract with the department for the housing of persons sentenced to imprisonment, the custody of any official of the department, the custody of any institution in another jurisdiction pursuant to a sentence imposed under the authority of section 1253, subsection 1-A or any custody pursuant to court order. A person on a parole or probation status is not, for that reason alone, in "official custody" for purposes of this section.

[ 1985, c. 210, (AMD) .]

3-A. The following provisions govern prosecution for escape.

A. Prosecution for escape or attempted escape from any institution included in subsection 3 must be in the county in which the institution is located. [2001, c. 383, §95 (NEW); 2001, c. 383, §156 (AFF).]

B. Prosecution for escape or attempted escape of a person who has been transferred from one institution to another must be in the county in which the institution the person was either transferred from or transferred to is located. [2001, c. 383, §95 (NEW); 2001, c. 383, §156 (AFF).]

C. Prosecution for an escape or attempted escape for failure to return to official custody following temporary leave granted for a specific purpose or a limited period must be in the county in which the institution from which the leave was granted is located or in any county to which leave was granted. [2001, c. 383, §95 (NEW); 2001, c. 383, §156 (AFF).]

D. [2013, c. 133, §7 (RP).]

E. Prosecution for escape or attempted escape from supervised community confinement must be in the county in which the institution from which the transfer to supervised community confinement was granted is located or in any county to which the transfer to supervised community confinement was granted. [2001, c. 383, §95 (NEW); 2001, c. 383, §156 (AFF).]

F. Prosecution for escape or attempted escape from the community confinement monitoring program must be in the county in which the institution from which the transfer to the community confinement monitoring program was granted is located or in any county to which the transfer to the community confinement monitoring program was granted. [2011, c. 464, §16 (NEW).]

Notwithstanding other provisions of this section, in all cases of escape, prosecution may be in the county or division in which the person who has escaped was apprehended.

[ 2013, c. 133, §7 (AMD) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §96 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§82,83 (AMD). 1977, c. 510, §§63,64 (AMD). 1979, c. 701, §§24-26 (AMD). 1981, c. 493, §3 (AMD). 1985, c. 210, (AMD). 1985, c. 821, §§1,2 (AMD). 1991, c. 845, §§1,2 (AMD). 1993, c. 440, §§1,2 (AMD). 2001, c. 383, §§90-96 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 667, §D20 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 711, §§A5,6 (AMD). 2005, c. 63, §1 (AMD). 2011, c. 464, §§15, 16 (AMD). 2013, c. 133, §§6, 7 (AMD).



17-A §756. Aiding escape

1. A person is guilty of aiding escape if, with the intent to aid another person to violate section 755:

A. The person conveys or attempts to convey to the other person any tool or other thing that may be used to facilitate a violation of section 755. Violation of this paragraph is a Class C crime; [2009, c. 608, §5 (AMD).]

A-1. The person conveys or attempts to convey to the other person a dangerous weapon. Violation of this paragraph is a Class B crime; [2009, c. 608, §5 (AMD).]

B. The person furnishes plans, information or other assistance to the other person. Violation of this paragraph is a Class C crime; or [2009, c. 608, §5 (AMD).]

C. The person whose official duties include maintaining persons in official custody, as defined in section 755, subsection 3, permits such violation or an attempt at such violation. Violation of this paragraph is a Class C crime. [2009, c. 608, §5 (AMD).]

[ 2009, c. 608, §5 (AMD) .]

2.

[ 2009, c. 608, §5 (RP) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §98 (RP) .]

4. A person may not be indicted or charged in an information with both a violation of this section and as an accomplice to a violation of section 755.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §84 (AMD). 1989, c. 706, §1 (AMD). 2001, c. 383, §§97,98 (AMD). 2001, c. 383, §156 (AFF). 2009, c. 142, §4 (AMD). 2009, c. 608, §5 (AMD).



17-A §757. Trafficking in prison contraband

1. A person is guilty of trafficking in prison contraband if:

A. That person intentionally conveys or attempts to convey contraband to any person in official custody; or [1989, c. 706, §2 (AMD).]

B. Being a person in official custody, the person intentionally makes, obtains or possesses contraband. [2013, c. 266, §7 (AMD).]

[ 2013, c. 266, §7 (AMD) .]

2. As used in this section, "official custody" has the same meaning as in section 755. As used in this section, "contraband" means a dangerous weapon, any tool or other item that may be used to facilitate a violation of section 755 or anything that a person confined in official custody is prohibited by statute from making, possessing or trafficking in or a scheduled drug as defined in section 1101, subsection 11, unless the drug was validly prescribed to the person in official custody and was approved for use by the person pursuant to the procedures of the custodial agency.

[ 2011, c. 464, §17 (AMD) .]

3. Trafficking in prison contraband is a Class C crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §85 (AMD). 1977, c. 510, §65 (AMD). 1989, c. 706, §2 (AMD). 2009, c. 608, §6 (AMD). 2011, c. 464, §17 (AMD). 2013, c. 266, §7 (AMD).



17-A §757-A. Trafficking of tobacco in adult correctional facilities

1. A person is guilty of trafficking tobacco in an adult correctional facility if:

A. That person intentionally conveys or attempts to convey tobacco or tobacco products to a person confined in an adult correctional facility that has banned the use of tobacco or tobacco products by prisoners; or [2001, c. 386, §2 (NEW).]

B. That person is confined in an adult correctional facility that has banned the use of tobacco or tobacco products by prisoners and the person intentionally obtains or possesses tobacco or tobacco products. [2001, c. 386, §2 (NEW).]

[ 2001, c. 386, §2 (NEW) .]

2. As used in this section, "adult correctional facility" means a county jail or correctional facility other than a juvenile facility under the control of the Department of Corrections.

[ 2001, c. 386, §2 (NEW) .]

3. Trafficking of tobacco in an adult correctional facility is a Class E crime.

[ 2001, c. 386, §2 (NEW) .]

SECTION HISTORY

2001, c. 386, §2 (NEW).



17-A §757-B. Trafficking of alcoholic beverages in adult correctional facilities

1. A person is guilty of trafficking of an alcoholic beverage in an adult correctional facility if:

A. That person intentionally conveys or attempts to convey an alcoholic beverage to a person confined in an adult correctional facility; or [2005, c. 329, §2 (NEW).]

B. That person is confined in an adult correctional facility and the person intentionally makes, obtains or possesses an alcoholic beverage. [2005, c. 329, §2 (NEW).]

[ 2005, c. 329, §2 (NEW) .]

2. As used in this section, "adult correctional facility" means a county jail or correctional facility other than a juvenile facility under the control of the Department of Corrections.

[ 2005, c. 329, §2 (NEW) .]

3. Trafficking of an alcoholic beverage in an adult correctional facility is a Class E crime.

[ 2005, c. 329, §2 (NEW) .]

SECTION HISTORY

2005, c. 329, §2 (NEW).



17-A §757-C. Trafficking in contraband in a state hospital

1. A person is guilty of trafficking in contraband in a state hospital if:

A. That person intentionally conveys or attempts to convey a dangerous weapon to any patient at a state hospital. Violation of this paragraph is a Class C crime; [2013, c. 191, §1 (NEW).]

B. That person intentionally conveys or attempts to convey contraband other than a dangerous weapon to any patient at a state hospital. Violation of this paragraph is a Class D crime; or [2013, c. 191, §1 (NEW).]

C. Being a patient at a state hospital, that person intentionally makes, obtains or possesses contraband. Violation of this paragraph is a Class D crime. [2013, c. 191, §1 (NEW).]

[ 2013, c. 191, §1 (NEW) .]

2. As used in this section, "contraband" means any tool or other item that may be used to facilitate a violation of section 755, a dangerous weapon or a scheduled drug as defined in section 1101, subsection 11, unless, in the case of a patient at a state hospital, the drug was validly prescribed to the patient and was approved for use by that patient pursuant to the procedures of the state hospital. As used in this section, "state hospital" means the Riverview Psychiatric Center or the Dorothea Dix Psychiatric Center.

[ 2013, c. 191, §1 (NEW) .]

SECTION HISTORY

2013, c. 191, §1 (NEW).



17-A §758. Obstructing report of crime or injury

1. A person is guilty of obstructing the report of a crime or injury if that person intentionally, knowingly or recklessly disconnects, damages, disables, removes or uses physical force or intimidation to block access to a telephone, radio or other electronic communication device with the intent to obstruct, prevent or interfere with another person's:

A. Report to a law enforcement agency; or [1999, c. 644, §2 (NEW).]

B. Request for an ambulance or emergency medical assistance to a governmental agency, hospital, physician or other medical service provider. [1999, c. 644, §2 (NEW).]

[ 1999, c. 644, §2 (NEW) .]

2. It is an affirmative defense to prosecution under this section that the actor reasonably believed that the actor's conduct was necessary to prevent a false public alarm or report as described in section 509.

[ 1999, c. 644, §2 (NEW) .]

3. Obstructing report of crime or injury is a Class D crime.

[ 1999, c. 644, §2 (NEW) .]

SECTION HISTORY

1999, c. 644, §2 (NEW).



17-A §759. Violation of interstate compact for adult supervision

1. A person is guilty of violating an interstate compact for adult offender supervision if that person, after being convicted and sentenced for a crime in a state that is a member of an interstate compact for adult offender supervision and subsequently released on probation or parole, resides in this State without complying with the requirements of the interstate compact as enacted by the sentencing state.

[ 2003, c. 706, Pt. B, §1 (NEW) .]

2. Violation of an interstate compact for adult offender supervision is a Class D crime.

[ 2003, c. 706, Pt. B, §1 (NEW) .]

SECTION HISTORY

2003, c. 706, §B1 (NEW).



17-A §760. Failure to report sexual assault of person in custody

1. A person is guilty of failure to report a sexual assault of a person in custody if that person is a member of the staff of a hospital, prison or other institution and that staff person knows that a person detained in that institution is the victim of a crime of sexual assault that occurred while the detained person was in the institution and, in fact, that staff person does not report that crime to an appropriate criminal justice agency.

[ 2005, c. 527, §7 (AMD) .]

2. For purposes of this section, "sexual assault" means a crime under chapter 11.

[ 2005, c. 329, §3 (NEW) .]

2-A. It is an affirmative defense to prosecution under this section that the defendant knew that the crime of sexual assault had already been reported to an appropriate criminal justice agency by another mandated reporter.

[ 2005, c. 527, §8 (NEW) .]

3. Failure to report a sexual assault of a person in custody is a Class E crime.

[ 2005, c. 329, §3 (NEW) .]

SECTION HISTORY

2005, c. 329, §3 (NEW). 2005, c. 527, §§7,8 (AMD).






Chapter 33: ARSON AND OTHER PROPERTY DESTRUCTION

17-A §801. Aggravated arson (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §66 (AMD). 1979, c. 322, §1 (RP).



17-A §802. Arson

1. A person is guilty of arson if he starts, causes, or maintains a fire or explosion;

A. On the property of another with the intent to damage or destroy property thereon; or [1975, c. 499, §1 (NEW).]

B. On his own property or the property of another

(1) with the intent to enable any person to collect insurance proceeds for the loss caused by the fire or explosion; or

(2) which recklessly endangers any person or the property of another. [1983, c. 450, §4 (AMD).]

[ 1983, c. 450, §4 (AMD) .]

2. In a prosecution under subsection 1, paragraph B, the requirements of specificity in the charge and proof at the trial otherwise required by law do not include a requirement to allege or prove the ownership of the property. In a prosecution under subsection 1, paragraph A, it is a defense that the actor reasonably believed he had the permission of the property owner to engage in the conduct alleged. In a prosecution under subsection 1, paragraph A, "property of another" has the same meaning as in section 352, subsection 4.

[ 1975, c. 740, §86 (AMD) .]

3. Arson is a Class A crime.

[ 1979, c. 322, §2 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §86 (AMD). 1979, c. 322, §2 (AMD). 1983, c. 450, §4 (AMD).



17-A §803. Causing a catastrophe (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1987, c. 361, §1 (AMD). 2001, c. 634, §5 (RP).



17-A §803-A. Causing a catastrophe

1. A person is guilty of causing a catastrophe if the person recklessly causes a catastrophe by explosion, fire, flood, avalanche, collapse of a structure, release or dissemination of poison, toxin, radioactive material, bacteria, virus or other biological agent or vector or other such force or substance that is dangerous to human life and difficult to confine.

[ 2001, c. 634, §6 (NEW) .]

2. A person is guilty of causing a catastrophe if the person with terroristic intent violates subsection 1.

[ 2001, c. 634, §6 (NEW) .]

3. As used in this section, the following definitions apply.

A. "Biological agent" means any microorganism, virus, infectious substance, product of biotechnology or component of any such agent, either naturally occurring or bioengineered. [2001, c. 634, §6 (NEW).]

B. "Catastrophe" means:

(1) For purposes of subsection 1, death or serious bodily injury to 10 or more persons or substantial damage to 5 or more structures, whether or not occupied; and

(2) For purposes of subsection 2, death or serious bodily injury to more than one person, substantial damage to 3 or more structures, whether or not occupied, or substantial physical damage sufficient to disrupt the normal functioning of a critical infrastructure. [2001, c. 634, §6 (NEW).]

C. "Poison" means toxic or poisonous chemicals or precursors of toxic or poisonous chemicals. [2001, c. 634, §6 (NEW).]

D. "Toxin" means the toxic material of plants, animals, microorganisms, viruses, fungi or infectious substances or a recombinant molecule, whatever its origin or method of production, including:

(1) Any poisonous substance or biological product of biotechnology produced by a living organism; or

(2) Any poisonous isomer or biological product, homolog or derivative of such a substance. [2001, c. 634, §6 (NEW).]

E. "Vector" means a living organism or molecule, including a recombinant molecule or any biological product of biotechnology, capable of carrying a biological agent or toxin to a host. [2001, c. 634, §6 (NEW).]

[ 2001, c. 634, §6 (NEW) .]

4. Causing a catastrophe is a Class A crime.

[ 2001, c. 634, §6 (NEW) .]

SECTION HISTORY

2001, c. 634, §6 (NEW).



17-A §804. Failure to control or report a dangerous fire

1. A person is guilty of failure to control or report a dangerous fire if:

A. He starts, causes or maintains a fire or explosion, and knowing that its spread would endanger human life or the property of another, he fails to take reasonable measures to put out or control the fire or to give a prompt fire alarm; [1975, c. 499, §1 (NEW).]

B. Knowing that a fire is endangering a substantial amount of property of another, as to which he has an official, contractual, or other legal duty, he fails to take reasonable measures to put out or control the fire or to give prompt fire alarm; or [1975, c. 499, §1 (NEW).]

C. Knowing that a fire is endangering human life, he fails to take reasonable measures to save life by notifying the persons endangered or by taking reasonable measures to put out or control the fire or by giving a prompt fire alarm. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Failure to control or report a dangerous fire is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §805. Aggravated criminal mischief

1. A person is guilty of aggravated criminal mischief if that person:

A. Intentionally, knowingly or recklessly damages or destroys property of another in an amount exceeding $2,000 in value, having no reasonable ground to believe that the person has a right to do so; [2005, c. 660, §1 (AMD).]

B. Intentionally, knowingly or recklessly damages or destroys property in an amount exceeding $2,000 in value, to enable any person to collect insurance proceeds for the loss caused; [2005, c. 660, §1 (AMD).]

C. Intentionally, knowingly or recklessly damages, destroys or tampers with the property of a law enforcement agency, fire department or supplier of gas, electric, steam, water, transportation, sanitation or communication services to the public, having no reasonable ground to believe that the person has a right to do so, and thereby causes a substantial interruption or impairment of service rendered to the public; [2005, c. 660, §1 (AMD).]

D. Intentionally, knowingly or recklessly damages, destroys or tampers with property of another and thereby recklessly endangers human life; [2005, c. 660, §1 (AMD).]

E. Intentionally, knowingly or recklessly damages or destroys property of another by fire, having no reasonable ground to believe that the person has a right to do so, and the property damaged or destroyed is neither a dwelling place as defined in section 2, subsection 10 nor a structure as defined in section 2, subsection 24; or [2005, c. 660, §1 (AMD).]

F. Intentionally damages, destroys or tampers with the property of another, having no reasonable ground to believe that the person has a right to do so, for the purpose of causing substantial harm to the health, safety, business, calling, career, financial condition, reputation or personal relationships of the person with the property interest or any other person. [2005, c. 660, §1 (NEW).]

[ 2005, c. 660, §1 (AMD) .]

1-A. As used in this section, "property of another" has the same meaning as in section 352, subsection 4.

[ 1975, c. 740, §87 (NEW) .]

1-B. As used in this section, "value", if the property is destroyed, shall be determined pursuant to section 352, subsection 5. If the property is damaged, "value" shall be determined by the cost of repair unless that determination exceeds the determination of the value of the property had it been destroyed, in which case the property shall be deemed destroyed for purposes of this subsection. Amounts of value involved in mischiefs may be aggregated in the same manner as provided in section 352, subsection 5, paragraph E. Prosecution for an aggregated aggravated criminal mischief may be brought in any venue in which one of the criminal mischiefs which have been aggregated was committed.

[ 1977, c. 510, §67 (AMD) .]

2. Aggravated criminal mischief is a Class C crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §87 (AMD). 1977, c. 510, §67 (AMD). 1995, c. 224, §8 (AMD). 1995, c. 434, §1 (AMD). 1995, c. 625, §A20 (AMD). 1997, c. 482, §§1-3 (AMD). 2005, c. 660, §1 (AMD).



17-A §806. Criminal mischief

1. A person is guilty of criminal mischief if that person intentionally, knowingly or recklessly:

A. Damages or destroys the property of another, having no reasonable grounds to believe that the person has a right to do so; damages or destroys property to enable any person to collect insurance proceeds for the loss caused; or tampers with the property of another, having no reasonable grounds to believe that the person has the right to do so, and thereby impairs the use of that property; [1991, c. 824, Pt. D, §3 (RPR).]

B. Damages, destroys or tampers with property of a law enforcement agency, fire department, or supplier of gas, electric, steam, water, transportation, sanitation or communication services to the public, having no reasonable grounds to believe that the person has a right to do so, and by such conduct recklessly creates a risk of interruption or impairment of services rendered to the public; or [1991, c. 824, Pt. D, §3 (RPR).]

C. Drives or places in any tree or saw log, without the prior consent of the owner, any iron, steel or other substance sufficiently hard to damage saws or wood manufacturing or processing equipment with intent to cause inconvenience, annoyance or alarm to any other person. [1991, c. 824, Pt. D, §3 (RPR).]

[ 1991, c. 824, Pt. D, §3 (RPR) .]

1-A. As used in this section, "property of another" has the same meaning as in section 352, subsection 4.

[ 1975, c. 740, §89 (NEW) .]

2. Criminal mischief is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§88,89 (AMD). 1979, c. 289, (AMD). 1991, c. 559, (AMD). 1991, c. 565, (AMD). 1991, c. 824, §D3 (AMD).



17-A §807. Animal enterprise terrorism (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 83, §1 (NEW). 1995, c. 434, §2 (RP).






Chapter 35: SEX TRAFFICKING, PROSTITUTION AND PUBLIC INDECENCY

17-A §851. Definitions

As used in this chapter: [1975, c. 499, §1 (NEW).]

1. "Prostitution" means engaging in, or agreeing to engage in, or offering to engage in a sexual act or sexual contact, as those terms are defined in section 251, in return for a pecuniary benefit to be received by the person engaging in prostitution or a 3rd person;

[ 1995, c. 638, §1 (AMD) .]

1-A. "Engages a prostitute" means providing or agreeing to provide, either to the person whose prostitution is sought or to a 3rd person, pecuniary benefit in return for a sexual act or sexual contact as those terms are defined in section 251;

[ 1995, c. 638, §2 (AMD) .]

2. "Promotes prostitution" means:

A. Causing or aiding another to commit or engage in prostitution, other than as a patron; [1995, c. 638, §3 (AMD).]

B. Publicly soliciting patrons for prostitution. Publicly soliciting patrons for prostitution includes, but is not limited to, an offer, made in a public place, to engage in a sexual act or sexual contact, as those terms are defined in section 251, in return for a pecuniary benefit to be received by the person making the offer or a 3rd person; [1995, c. 638, §3 (AMD).]

C. Providing persons for purposes of prostitution; [1995, c. 638, §3 (AMD).]

D. Leasing or otherwise permitting a place controlled by the defendant, alone or in association with others, to be regularly used for prostitution; [1995, c. 638, §3 (AMD).]

E. Owning, controlling, managing, supervising or otherwise operating, in association with others, a house of prostitution or a prostitution business; [1995, c. 638, §3 (AMD).]

F. Transporting a person into or within the State with the intent that such other person engage in prostitution; or [1975, c. 499, §1 (NEW).]

G. Accepting or receiving, or agreeing to accept or receive, a pecuniary benefit pursuant to an agreement or understanding with any person, other than with a patron, whereby the person participates or the person is to participate in the proceeds of prostitution. [1995, c. 638, §3 (AMD).]

[ 1995, c. 638, §3 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 671, §§25-A (AMD). 1981, c. 611, §1 (AMD). 1989, c. 401, §§B3-5 (AMD). 1995, c. 638, §§1-3 (AMD).



17-A §852. Aggravated sex trafficking

1. A person is guilty of aggravated sex trafficking if the person knowingly:

A. Promotes prostitution by compelling a person to enter into, engage in or remain in prostitution; [2013, c. 407, §2 (AMD).]

B. Promotes prostitution of a person less than 18 years old; or [2013, c. 407, §2 (AMD).]

C. Promotes prostitution of a person who suffers from a mental disability that is reasonably apparent or known to the actor and that in fact renders the other person substantially incapable of appraising the nature of the conduct involved. [2013, c. 407, §2 (NEW).]

[ 2013, c. 407, §2 (AMD) .]

2. As used in this section, "compelling" includes but is not limited to:

A. The use of a drug or intoxicating substance to render a person incapable of controlling that person's conduct or appreciating its nature; [2011, c. 672, §1 (AMD).]

B. Withholding or threatening to withhold a scheduled drug or alcohol from a drug or alcohol-dependent person. A "drug or alcohol-dependent person" is one who is using scheduled drugs or alcohol and who is in a state of psychic or physical dependence or both, arising from the use of the drug or alcohol on a continuing basis; [2013, c. 407, §2 (AMD).]

C. Making material false statements, misstatements or omissions; [2011, c. 672, §1 (NEW).]

D. Withholding, destroying or confiscating an actual or purported passport or other immigration document or other actual or purported government identification document with the intent to impair a person's freedom of movement; [2011, c. 672, §1 (NEW).]

E. Requiring prostitution to be performed to retire, repay or service an actual or purported debt; and [2011, c. 672, §1 (NEW).]

F. Using force or engaging in any scheme, plan or pattern to instill in a person a fear that, if the person does not engage or continue to engage in prostitution, the actor or another person will:

(1) Cause physical injury or death to a person;

(2) Cause damage to property, other than property of the actor;

(3) Engage in other conduct constituting a Class A, B or C crime or criminal restraint;

(4) Accuse some person of a crime or cause criminal charges or deportation proceedings to be instituted against some person;

(5) Expose a secret or publicize an asserted fact, regardless of veracity, tending to subject some person, except the actor, to hatred, contempt or ridicule;

(6) Testify or provide information or withhold testimony or information regarding another person's legal claim or defense;

(7) Use a position as a public servant to perform some act related to that person's official duties or fail or refuse to perform an official duty in a manner that adversely affects some other person; or

(8) Perform any other act that would not in itself materially benefit the actor but that is calculated to harm the person being compelled with respect to that person's health, safety or immigration status. [2013, c. 407, §2 (AMD).]

[ 2013, c. 407, §2 (AMD) .]

3. Aggravated sex trafficking is a Class B crime.

[ 2013, c. 407, §2 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1989, c. 431, §1 (AMD). 2011, c. 672, §1 (AMD). 2013, c. 407, §2 (AMD).



17-A §853. Sex Trafficking

1. A person is guilty of sex trafficking if:

A. The person knowingly promotes prostitution. Violation of this paragraph is a Class D crime; or [2013, c. 407, §3 (NEW).]

B. The person violates paragraph A and has 2 or more prior convictions in this State for any combination of the Maine offenses listed in this paragraph or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. The Maine offenses are any violation of this section or section 853-A, 853-B or 855 or attempts to commit any of these crimes. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2013, c. 407, §3 (NEW).]

[ 2013, c. 407, §3 (AMD) .]

2.

[ 2013, c. 407, §3 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2013, c. 407, §3 (AMD).



17-A §853-A. Engaging in prostitution

1. A person is guilty of engaging in prostitution if:

A. The person engages in prostitution as defined in section 851. Violation of this paragraph is a Class E crime, except that the sentencing alternative may include only the penalties provided in section 1301; or [2001, c. 383, §99 (NEW); 2001, c. 383, §156 (AFF).]

B. The person violates paragraph A and, at the time of the offense, the person has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of the prior conviction may not precede the commission of the offense by more than 2 years. Violation of this paragraph is a Class D crime. [2007, c. 476, §29 (AMD).]

[ 2007, c. 476, §29 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §100 (RP) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §101 (RP) .]

4. It is an affirmative defense to prosecution under this section that the person engaged in prostitution because the person was compelled to do so as described in section 852, subsection 2.

[ 2013, c. 537, §5 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 245, §1 (AMD). 1987, c. 361, §2 (AMD). 1989, c. 431, §2 (AMD). 2001, c. 383, §§99,101 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §29 (AMD). 2013, c. 537, §5 (AMD).



17-A §853-B. Engaging a prostitute

1. A person is guilty of engaging a prostitute if:

A. The person engages a prostitute within the meaning of section 851, subsection 1-A. Violation of this paragraph is a Class E crime; or [2013, c. 407, §4 (AMD).]

B. The person violates paragraph A and, at the time of the offense, the person has one or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of the prior conviction may not precede the commission of the offense by more than 2 years. Violation of this paragraph is a Class D crime. [2007, c. 476, §30 (AMD).]

[ 2013, c. 407, §4 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §103 (RP) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §104 (RP) .]

SECTION HISTORY

1981, c. 611, §2 (NEW). 1989, c. 431, §3 (AMD). 2001, c. 383, §§102-104 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §30 (AMD). 2013, c. 407, §4 (AMD).



17-A §854. Indecent conduct

1. A person is guilty of indecent conduct if:

A. In a public place:

(1) The actor engages in a sexual act, as defined in section 251. Violation of this subparagraph is a Class E crime;

(2) The actor knowingly exposes the actor's genitals under circumstances that in fact are likely to cause affront or alarm. Violation of this subparagraph is a Class E crime;

(3) The actor violates subparagraph (1) and the actor has 2 or more prior convictions for any combination of the following: violating this section or section 256 or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class D crime; or

(4) The actor violates subparagraph (2) and the actor has 2 or more prior convictions for any combination of the following: violating this section or section 256 or for engaging in substantially similar conduct to that of the Maine offenses listed in this subparagraph in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this subparagraph is a Class D crime; [2007, c. 476, §31 (AMD).]

B. In a private place, the actor exposes the actor's genitals with the intent that the actor be seen from a public place or from another private place. Violation of this paragraph is a Class E crime; [2001, c. 383, §105 (AMD); 2001, c. 383, §156 (AFF).]

C. In a private place, the actor exposes the actor's genitals with the intent that the actor be seen by another person in that private place under circumstances that the actor knows are likely to cause affront or alarm. Violation of this paragraph is a Class E crime; [2001, c. 383, §105 (AMD); 2001, c. 383, §156 (AFF).]

D. The actor violates paragraph B and the actor has 2 or more prior convictions for any combination of the following: violating this section or section 256 or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class D crime; or [2007, c. 476, §32 (AMD).]

E. The actor violates paragraph C and the actor has 2 or more prior convictions for any combination of the following: violating this section or section 256 or for engaging in substantially similar conduct to that of the Maine offenses listed in this paragraph in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class D crime. [2007, c. 476, §33 (AMD).]

[ 2007, c. 476, §§31-33 (AMD) .]

2. For purposes of this section "public place" includes, but is not limited to, motor vehicles that are on a public way.

[ 1995, c. 72, §2 (AMD) .]

2-A. It is a defense to prosecution under subsection 1, paragraph C, that the other person previously lived or currently is living in the same household as the actor.

[ 1995, c. 72, §2 (NEW) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §106 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §90 (AMD). 1989, c. 401, §§B6,B7 (AMD). 1995, c. 72, §2 (AMD). 1997, c. 256, §1 (AMD). 2001, c. 383, §§105,106 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 476, §§31-33 (AMD).



17-A §855. Patronizing prostitution of minor or person with mental disability

1. A person is guilty of patronizing prostitution of a minor if:

A. The person, in return for another's prostitution, gives or agrees to give a pecuniary benefit either to the person whose prostitution is sought or to a 3rd person and the person whose prostitution is sought has not in fact attained 18 years of age. Violation of this paragraph is a Class D crime; or [2005, c. 444, §1 (NEW).]

B. The person violates paragraph A and that person knows that the person whose prostitution is sought has not yet attained 18 years of age. Violation of this paragraph is a Class C crime. [2005, c. 444, §1 (NEW).]

[ 2005, c. 444, §1 (RPR) .]

2.

[ 2005, c. 444, §1 (RP) .]

3. A person is guilty of patronizing prostitution of a mentally disabled person if:

A. The person, in return for another's prostitution, gives or agrees to give a pecuniary benefit either to the person whose prostitution is sought or to a 3rd person and the person whose prostitution is sought suffers from a mental disability that is reasonably apparent or known to the actor and that in fact renders the other person substantially incapable of appraising the nature of the conduct or conduct involved. Violation of this paragraph is a Class C crime. [2013, c. 407, §5 (NEW).]

[ 2013, c. 407, §5 (NEW) .]

SECTION HISTORY

1981, c. 245, §2 (NEW). 2005, c. 444, §1 (RPR). 2013, c. 407, §5 (AMD).






Chapter 37: FRAUD

17-A §901. Deceptive business practices

1. A person is guilty of deceptive business practices if, in the course of engaging in a business, occupation or profession, he intentionally:

A. Uses or possesses with the intent to use, a false weight or measure, or any other device which is adjusted or calibrated to falsely determine or measure any quality or quantity; [1975, c. 499, §1 (NEW).]

B. Sells, offers or exposes for sale, or delivers less than the represented quantity of any commodity or service; [1975, c. 499, §1 (NEW).]

C. Takes more than the represented quantity of any commodity or service when as buyer he furnished the weight or measure; [1975, c. 499, §1 (NEW).]

D. Sells, offers or exposes for sale any commodity which is adulterated or mislabelled; [1975, c. 499, §1 (NEW).]

E. [1975, c. 740, §91 (RP).]

F. Sells, offers or exposes for sale a motor vehicle on which the manufacturer's serial number has in fact been altered, removed or obscured; [1975, c. 499, §1 (NEW).]

G. Makes or causes to be made a false statement of material fact in any advertisement addressed to the public or to a substantial number of persons, in connection with the promotion of his business, occupation or profession or to increase the consumption of specified property or service; [1975, c. 499, §1 (NEW).]

H. Offers property or service, in any manner including advertising or other means of communication, as part of a scheme or plan with the intent not to sell or provide the advertised property or services

(1) at all;

(2) at the price or of the quality offered;

(3) in a quantity sufficient to meet the reasonably expected public demand unless the advertisement or communication states the approximate quantity available; or [1975, c. 499, §1 (NEW).]

I. Conducts, sponsors, organizes or promotes a publicly exhibited sports contest with the knowledge that he or another person has tampered with any person, animal or thing that is part of the contest, with the intent to prevent the contest from being conducted in accordance with the rules and usages purporting to govern it, or with the knowledge that any sports official or sports participant has accepted or agreed to accept any benefit from another person upon an agreement or understanding that he will thereby be influenced not to give his best efforts or that he will perform his duties improperly. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. It is a defense to a prosecution under subsection 1, paragraphs G and H, that a television or radio broadcasting station, or a publisher or printer of a newspaper, magazine or other form of printed material, which broadcasts, publishes or prints a false, misleading advertisement did so without knowledge of the advertiser's intent.

[ 1975, c. 499, §1 (NEW) .]

3. As used in this section:

A. "Adulterated" means varying from the standard of composition or quality prescribed for the substance by statute or by lawfully promulgated administrative regulation, or if none, as set by established commercial usage; [1975, c. 499, §1 (NEW).]

B. "Mislabeled" means having a label or trademark varying from the standard of truth and disclosure in labeling prescribed by statute or lawfully promulgated administrative regulation, or if none, as set by established commercial usage. "Mislabeled" includes but is not limited to counterfeiting or the unauthorized reproducing of a trademark. [1999, c. 767, §1 (AMD).]

C. [1975, c. 740, §92 (RP).]

[ 1999, c. 767, §1 (AMD) .]

3-A. A commodity or item bearing marks in violation of this section or personal property, including, but not limited to, tools, machines, equipment, instrumentalities or vehicles of any kind, employed or used in connection with the violation is contraband and may be seized by a law enforcement officer. A person convicted of a violation of this section forfeits to the State all rights, privileges, interests and claims to property seized under this subsection.

[ 1999, c. 767, §2 (NEW) .]

4. Deceptive business practices is a Class D crime.

[ 1977, c. 162, (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§91,92 (AMD). 1977, c. 162, (AMD). 1999, c. 767, §§1,2 (AMD).



17-A §901-A. Deceptive insurance practices

1. A person is guilty of deceptive insurance practices if in the course of engaging in the business of insurance that person intentionally makes a false statement with respect to a material fact concerning, or intentionally materially alters, any of the following:

A. A document filed with the Superintendent of Insurance or the insurance regulatory official or agency of another jurisdiction with respect to:

(1) The financial condition of an insurer;

(2) The formation, acquisition, merger, consolidation, dissolution or withdrawal from one or more lines of insurance in all or part of this State by an insurer;

(3) The issuance of written evidence of insurance; or

(4) The reinstatement of an insurance policy; [1997, c. 779, §2 (NEW).]

B. A document submitted by an insured, claimant or applicant to an insurer, insurance producer or other person; or [1997, c. 779, §2 (NEW).]

C. A document or report filed with a law enforcement agency. [1997, c. 779, §2 (NEW).]

[ 1997, c. 779, §2 (NEW) .]

2. A person is guilty of deceptive insurance practices if in the course of engaging in the business of insurance that person intentionally does any of the following:

A. Transacts the business of insurance in this State without proper licensure, certification or authorization; [1997, c. 779, §2 (NEW).]

B. Destroys, conceals, removes or otherwise impairs the verity or availability of any records of an insurer with the intent to deceive; or [1997, c. 779, §2 (NEW).]

C. Solicits or accepts new or renewal insurance risks on behalf of an insurer or the person engaged in the business of insurance by a person who knows or should know that the insurer or other person responsible for the risk is insolvent at the time of the transaction. [1997, c. 779, §2 (NEW).]

[ 1997, c. 779, §2 (NEW) .]

3. Deceptive insurance practices is a Class D crime.

[ 1997, c. 779, §2 (NEW) .]

SECTION HISTORY

1997, c. 779, §2 (NEW).



17-A §902. Defrauding a creditor

1. A person is guilty of defrauding a creditor if:

A. The person destroys, removes, conceals, encumbers, transfers or otherwise deals with property subject to a security interest, as defined in Title 11, section 1-1201, subsection (35), with the intent to hinder enforcement of that interest; or [2009, c. 325, Pt. B, §26 (AMD); 2009, c. 325, Pt. B, §27 (AFF).]

B. Knowing that proceedings have been or are about to be instituted for the appointment of an administrator, he

(1) destroys, removes, conceals, encumbers, transfers or otherwise deals with any property with a purpose to defeat or obstruct the claim of any creditor; or

(2) presents in writing to any creditor or to an administrator, any false statement relating to the debtor's estate, knowing that a material part of such statement is false. [1979, c. 512, §29 (AMD).]

[ 2009, c. 325, Pt. B, §26 (AMD); 2009, c. 325, Pt. B, §27 (AFF) .]

2. As used in this section, "administrator" means an assignee for the benefit of creditors, a receiver, or trustee in bankruptcy or any other person entitled to administer property for the benefit of creditors.

[ 1979, c. 512, §30 (RPR) .]

3. Defrauding a creditor is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §§29,30 (AMD). 2009, c. 325, Pt. B, §26 (AMD). 2009, c. 325, Pt. B, §27 (AFF).



17-A §903. Misuse of entrusted property

1. A person is guilty of misuse of entrusted property if that person deals with property that has been entrusted to that person as a fiduciary, or property of the government or of a financial institution, in a manner that that person knows is a violation of that person's duty and that involves a substantial risk of loss to the owner or to a person for whose benefit the property was entrusted.

[ 2013, c. 414, §5 (AMD) .]

2. As used in this section "fiduciary" includes any person carrying on fiduciary functions on behalf of an organization that is a fiduciary.

[ 2013, c. 414, §5 (AMD) .]

3. Except as provided in subsection 4, misuse of entrusted property is a Class D crime.

[ 2013, c. 414, §5 (AMD) .]

4. If a misuse of entrusted property results in the loss of a vulnerable person's property or the loss of property entrusted to a person for the benefit of a vulnerable person and, at the time of the offense, the owner or the beneficiary of the property is a vulnerable person:

A. If the value of the property is more than $1,000 but not more than $10,000, the misuse of entrusted property is a Class C crime; and [2013, c. 414, §5 (NEW).]

B. If the value of the property is more than $10,000, the misuse of entrusted property is a Class B crime. [2013, c. 414, §5 (NEW).]

As used in this subsection, "vulnerable person" means an incapacitated adult as defined in Title 22, section 3472, subsection 10 or a dependent adult as defined in Title 22, section 3472, subsection 6.

[ 2013, c. 414, §5 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2013, c. 414, §5 (AMD).



17-A §904. Private bribery

1. A person is guilty of private bribery if:

A. He promises, offers or gives any pecuniary benefits to

(1) an employee or agent with the intention to influence his conduct adversely to the interest of the employer or principal of the agent or employee;

(2) a hiring agent or an official or employee in charge of employment upon agreement or understanding that a particular person, including the actor, shall be hired, retained in employment or discharged or suspended from employment;

(3) a fiduciary with the intent to influence him to act contrary to his fiduciary duty;

(4) a sports participant with the intent to influence him not to give his best efforts in a sports contest;

(5) a sports official with the intent to influence him to perform his duties improperly;

(6) a person in a position of trust and confidence in his relationship to a 3rd person, with the intention that the trust or confidence will be used to influence the 3rd person to become a customer of the actor, or as compensation for the past use of such influence; or [1975, c. 499, §1 (NEW).]

B. He knowingly solicits, accepts or agrees to accept any benefit, the giving of which would be criminal under subsection 1, paragraph A. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. Private bribery is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §905. Misuse of credit identification (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §31 (AMD). 1999, c. 190, §2 (RP).



17-A §905-A. Misuse of identification

1. A person is guilty of misuse of identification if, in order to obtain confidential information, property or services, the person intentionally or knowingly:

A. Presents or uses a credit or debit card that is stolen, forged, canceled or obtained as a result of fraud or deception; [1999, c. 190, §3 (NEW).]

B. Presents or uses an account, credit or billing number that that person is not authorized to use or that was obtained as a result of fraud or deception; or [1999, c. 190, §3 (NEW).]

C. Presents or uses a form of legal identification that that person is not authorized to use. [1999, c. 190, §3 (NEW).]

[ 1999, c. 190, §3 (NEW) .]

2. It is an affirmative defense to prosecution under this section that the person believed in good faith that the person was authorized to present or use the card, number or legal identification.

[ 1999, c. 190, §3 (NEW) .]

3. Proof of actual or constructive notice of cancellation gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person who presented the canceled credit or debit card knew it had been canceled.

[ 2001, c. 383, §107 (AMD); 2001, c. 383, §156 (AFF) .]

4. As used in this section, "legal identification" includes a social security card, social security number, birth certificate, driver's license, government-issued identification card, oral statement of full name and date of birth or any other means of identifying a person that is generally accepted as accurate and reliable.

[ 1999, c. 190, §3 (NEW) .]

5. Misuse of identification is a Class D crime.

[ 1999, c. 190, §3 (NEW) .]

SECTION HISTORY

1999, c. 190, §3 (NEW). 2001, c. 383, §107 (AMD). 2001, c. 383, §156 (AFF).



17-A §905-B. Misuse of scanning device or reencoder

1. A person is guilty of misuse of a scanning device or a reencoder if the person intentionally or knowingly uses a scanning device or a reencoder without the permission of the authorized payment card user whose card information is scanned or reencoded and with the intent to defraud or deceive the authorized payment card user, the issuer of the authorized payment card user's payment card or another person.

[ 2005, c. 72, §1 (NEW) .]

2. As used in this section, the following terms have the following meanings.

A. "Authorized payment card user" means a person with the authority or permission to use a payment card. [2005, c. 72, §1 (NEW).]

B. "Payment card" means a credit card, charge card, debit card, hotel key card or stored value card or any other card that is issued to an authorized payment card user that allows the user to obtain, purchase or receive goods, services, money or anything else of value. [2005, c. 72, §1 (NEW).]

C. "Reencoder" means an electronic device that places encoded information from the computer chip or magnetic strip or stripe of a payment card onto the computer chip or magnetic strip or stripe of another payment card or any electronic medium that allows an authorized transaction to occur. [2005, c. 72, §1 (NEW).]

D. "Scanning device" means a scanner, reader or any other electronic device that is used to access, read, scan, obtain, memorize or store, temporarily or permanently, information encoded on the computer chip or magnetic strip or stripe of a payment card. [2005, c. 72, §1 (NEW).]

[ 2005, c. 72, §1 (NEW) .]

3. Misuse of a scanning device or a reencoder is a Class D crime.

[ 2005, c. 72, §1 (NEW) .]

SECTION HISTORY

2005, c. 72, §1 (NEW).



17-A §905-C. Misuse of public benefits instrument

1. A person is guilty of misuse of a public benefits instrument if the person knowingly:

A. Transfers a public benefits instrument without authorization of the agency issuing the instrument; or [2011, c. 687, §1 (NEW).]

B. Obtains or possesses a public benefits instrument that was obtained without authorization of the agency issuing the instrument. [2011, c. 687, §1 (NEW).]

[ 2011, c. 687, §1 (NEW) .]

2. As used in this section, "public benefits instrument" means electronic benefits transfer cards, coupons, vouchers and any other means for distributing benefits from the following programs:

A. The municipal general assistance program under Title 22, chapter 1161; [2011, c. 687, §1 (NEW).]

B. The TANF program under Title 22, chapter 1053-B; [2011, c. 687, §1 (NEW).]

C. The statewide food supplement program under Title 22, section 3104; [2011, c. 687, §1 (NEW).]

D. The child care subsidies under Title 22, chapter 1052-A; or [2011, c. 687, §1 (NEW).]

E. The Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966. [2011, c. 687, §1 (NEW).]

[ 2011, c. 687, §1 (NEW) .]

3. Misuse of a public benefits instrument is a Class D crime.

[ 2011, c. 687, §1 (NEW) .]

SECTION HISTORY

2011, c. 687, §1 (NEW).



17-A §906. Use of slugs

1. A person is guilty of use of slugs if:

A. With intent to defraud, he inserts or deposits a slug in a coin box, turnstile, vending machine or other mechanical or electronic device or receptacle; or [1975, c. 499, §1 (NEW).]

B. He makes, possesses or disposes of a slug with intent to enable a person to insert or deposit it in a coin box, turnstile, vending machine or other mechanical or electronic device or receptacle. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. As used in this section, "slug" means an object or article which, by virtue of its size, shape or other quality, is capable of being inserted or deposited as an improper substitute for a genuine coin, bill, pass, key or token in a coin box, turnstile, vending machine or other mechanical or electronic device or receptacle which is designed automatically to offer, provide, assist in providing or permit the acquisition of some property or services in return for the insertion or deposit of a genuine coin, bill, pass, key or token.

[ 1975, c. 499, §1 (NEW) .]

3. Use of slugs is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §907. Possession or transfer of theft devices

1. A person is guilty of possession or transfer of theft devices if:

A. The person possesses or makes any device, instrument, apparatus or other article that is designed or primarily useful for advancing or facilitating the commission of theft, with the intent to use such device, instrument, apparatus or other article to commit any such criminal offense. Violation of this paragraph is a Class E crime; or [2001, c. 383, §108 (AMD); 2001, c. 383, §156 (AFF).]

B. The person transfers or possesses with the intent to transfer any device described in paragraph A that the person knows is designed or primarily useful for the commission of theft. Violation of this paragraph is a Class D crime. [2001, c. 383, §108 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §108 (AMD); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §109 (RP) .]

SECTION HISTORY

1979, c. 512, §32 (NEW). 1991, c. 548, §A9 (AMD). 1997, c. 372, §2 (AMD). 2001, c. 383, §§108,109 (AMD). 2001, c. 383, §156 (AFF).



17-A §908. Home repair fraud

1. A home repair seller is guilty of home repair fraud if the seller knowingly enters into an agreement or contract, written or oral, with any person for home repair services and the seller, at the time of entering into that agreement or contract:

A. Intentionally misrepresents a material fact relating to the terms of the agreement or contract or misrepresents a preexisting or existing condition of any portion of the property that is the subject of the home repair services. Violation of this paragraph is a Class D crime; [2001, c. 383, §110 (AMD); 2001, c. 383, §156 (AFF).]

B. Intentionally creates or reinforces an impression relating to the terms of the agreement or contract that is false and that the seller does not believe to be true or fails to correct such an impression that the seller had previously created or reinforced. Violation of this paragraph is a Class D crime; [2001, c. 383, §110 (AMD); 2001, c. 383, §156 (AFF).]

C. Intentionally promises performance under the terms of the agreement or contract that the seller does not intend to perform or that the seller knows will not be performed. Violation of this paragraph is a Class D crime; [2001, c. 383, §110 (AMD); 2001, c. 383, §156 (AFF).]

D. Intentionally uses or employs deception, false pretense or false promise in securing the agreement or contract. Violation of this paragraph is a Class D crime; [2001, c. 383, §110 (AMD); 2001, c. 383, §156 (AFF).]

E. Knows that the property that is the subject of the home repair services was previously damaged or destroyed by the seller with the intent to obtain the agreement or contract. Violation of this paragraph is a Class D crime; [2001, c. 383, §110 (AMD); 2001, c. 383, §156 (AFF).]

F. Violates paragraph A and the person has 2 or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; [2007, c. 476, §34 (AMD).]

G. Violates paragraph B and the person has 2 or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; [2007, c. 476, §35 (AMD).]

H. Violates paragraph C and the person has 2 or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; [2007, c. 476, §36 (AMD).]

I. Violates paragraph D and the person has 2 or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime; or [2007, c. 476, §37 (AMD).]

J. Violates paragraph E and the person has 2 or more prior convictions under this section or for engaging in substantially similar conduct to that contained in this section in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence. Violation of this paragraph is a Class C crime. [2007, c. 476, §38 (AMD).]

[ 2007, c. 476, §§34-38 (AMD) .]

2.

[ 2007, c. 475, §12 (RP) .]

3. As used in this section, unless otherwise indicated, the following terms have the following meanings.

A. "Home repair services" means fixing, replacing, altering, converting, modernizing, improving or making an addition to real property primarily designed or used as a residence. "Home repair services" includes the construction, installation, replacement, improvement and cleaning of driveways, swimming pools, porches, kitchens, chimneys, chimney liners, garages, fences, fall-out shelters, central air conditioning, central heating, boilers, furnaces, hot water heaters, electric wiring, sewers, plumbing fixtures, storm doors, storm windows, siding or awnings and other improvements to structures within the residence or upon the land adjacent to the residence, including tree trimming. [1995, c. 681, §1 (NEW).]

B. "Home repair seller" or "seller" means a person, partnership, corporation, business, trust or other legal entity that sells or provides home repair services. [1995, c. 681, §1 (NEW).]

C. "Residence" means a single-family or multifamily dwelling, including a single-family home, apartment building, condominium, duplex or townhouse that is used or intended to be used by its occupants as a dwelling place. [1995, c. 681, §1 (NEW).]

[ 1995, c. 681, §1 (NEW) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §111 (RP) .]

SECTION HISTORY

1995, c. 681, §1 (NEW). 2001, c. 383, §§110,111 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 475, §12 (AMD). 2007, c. 476, §§34-38 (AMD).



17-A §909. Possession or transfer of automated sales suppression device

1. A person is guilty of possession or transfer of an automated sales suppression device if:

A. The person knowingly possesses, purchases or owns any automated sales suppression device or phantom-ware. Violation of this paragraph is a Class D crime; or [2011, c. 526, §1 (NEW).]

B. The person knowingly manufactures, sells, installs or transfers any automated sales suppression device or phantom-ware or possesses, purchases or owns with the intent to sell, install or transfer any automated sales suppression device or phantom-ware. Violation of this paragraph is a Class C crime. [2011, c. 526, §1 (NEW).]

[ 2011, c. 526, §1 (NEW) .]

2. As used in this section, unless the context otherwise indicates, the following terms have the following meanings.

A. "Automated sales suppression device" means a computer software program, which may be stored on magnetic or optical media, accessed through the Internet or accessed through any other means, that is designed or used to falsify the electronic records of an electronic cash register or other point-of-sale system, including, but not limited to, transaction data and transaction reports. [2011, c. 526, §1 (NEW).]

B. "Electronic cash register" means a device that keeps a register or supporting documents through the means of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling or processing retail sales transaction data. [2011, c. 526, §1 (NEW).]

C. "Phantom-ware" means a hidden, preinstalled or installed programming option embedded in the operating system of an electronic cash register or hardwired into the electronic cash register that can be used to create a virtual 2nd cash register or to eliminate or manipulate transaction records, which may or may not be preserved in digital formats, can represent either the true or the manipulated records of transactions in the electronic cash register and is intended to falsify the electronic records of an electronic cash register or other point-of-sale system. [2011, c. 526, §1 (NEW).]

D. "Transaction data" includes a description of items purchased by a customer; the price for each item; a taxability determination for each item; a segregated tax amount for each taxed item; the amount of cash or credit tendered; the net amount returned to the customer in change; the date and time of the purchase; the name, address and identification number of the vendor; and the receipt or invoice number of the transaction. [2011, c. 526, §1 (NEW).]

E. "Transaction report" means a report that includes, but is not limited to, sales, taxes collected, methods of payment and voided sales at an electronic cash register that is printed on cash register tape at the end of a day or shift or a report that includes every action at an electronic cash register that is stored electronically. [2011, c. 526, §1 (NEW).]

[ 2011, c. 526, §1 (NEW) .]

SECTION HISTORY

2011, c. 526, §1 (NEW).






Chapter 39: UNLAWFUL GAMBLING

17-A §951. Inapplicability of chapter

Any person licensed by the Chief of the State Police as provided in Title 17, chapter 13-A or chapter 62, or authorized to operate or conduct a raffle pursuant to Title 17, section 1837, is exempt from the application of the provisions of this chapter insofar as that person's conduct is within the scope of the license. [2009, c. 487, Pt. B, §10 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §93 (AMD). 1989, c. 502, §A48 (AMD). 2009, c. 487, Pt. B, §10 (AMD).



17-A §952. Definitions

As used in this chapter, the following definitions apply: [1975, c. 499, §1 (NEW).]

1. "Advance gambling activity." A person "advances gambling activity" if, acting other than as a player or a member of the player's family residing with a player in cases in which the gambling takes place in their residence, he engages in conduct that materially aids any form of gambling activity. Conduct of this nature includes, but is not limited to, bookmaking, conduct directed toward the creation or establishment of the particular game, contest, scheme, device or activity involved, toward the acquisition or maintenance of premises, paraphernalia, equipment or apparatus therefor, toward the solicitation or inducement of persons to participate therein, toward the actual conduct of the playing phases thereof, toward the arrangement of any of its financial or recording phases, or toward any other phase of its operation. A person also advances gambling activity if, having substantial proprietary control or other authoritative control over premises being used with his knowledge for purposes of gambling activity, he permits that activity to occur or continue, or makes no effort to prevent its occurrence or continuation.

[ 1975, c. 499, §1 (NEW) .]

2. "Bookmaking" means advancing gambling activity by unlawfully accepting bets from members of the public as a business, rather than in a casual or personal fashion, upon the outcomes of future contingent events.

[ 1975, c. 499, §1 (NEW) .]

3. Contest of chance. "Contest of chance" means any game, contest, scheme or device in which:

A. A person stakes or risks something of value for the opportunity to win something of value; [1995, c. 674, §4 (NEW).]

B. The rules of operation or play require an event the result of which is determined by chance, outside the control of the contestant or participant; and [1995, c. 674, §4 (NEW).]

C. Chance enters as an element that influences the outcome in a manner that can not be eliminated through the application of skill. [1995, c. 674, §4 (NEW).]

For the purposes of this subsection, "an event the result of which is determined by chance" includes but is not limited to a shuffle of a deck or decks of cards, a roll of a die or dice or a random drawing or generation of an object or objects that may include, but are not limited to, a card or cards, a die or dice, a number or numbers or simulations of any of these. A shuffle of a deck or decks of cards, a roll of a die or dice, a random drawing or generation of an object or objects or some other event the result of which is determined by chance that is employed to determine impartially the initial order of play in a game, contest, scheme or device does not alone make a game, contest, scheme or device a game of chance.

[ 1995, c. 674, §4 (RPR) .]

4. "Gambling." A person engages in gambling if he stakes or risks something of value upon the outcome of a contest of chance or a future contingent event not under his control or influence, upon an agreement or understanding that he or someone else will receive something of value in the event of a certain outcome. Gambling does not include bona fide business transactions valid under the law of contracts, including but not limited to contracts for the purchase or sale at a future date of securities or commodities, and agreements to compensate for loss caused by the happening of chance, including but not limited to contracts of indemnity or guaranty and life, health or accident insurance.

[ 1975, c. 499, §1 (NEW) .]

5. "Gambling device" means any device, machine, paraphernalia or equipment that is used or usable in the playing phases of any gambling activity, whether that activity consists of gambling between persons or gambling by a person involving the playing of a machine. However, lottery tickets and other items used in the playing phases of lottery schemes are not gambling devices within this definition.

[ 1975, c. 499, §1 (NEW) .]

5-A. "Illegal gambling machine" means any machine, including electronic devices, however operated:

A. The internal mechanism or components of which when set in motion or activated may deliver or entitle the person playing or operating the machine to receive cash, premiums, merchandise, tickets or something of value; [2001, c. 461, §1 (NEW).]

B. That is used to advance gambling activity; [2003, c. 687, Pt. A, §6 (AMD); 2003, c. 687, Pt. B, §11 (AFF).]

C. That is not a machine that a person may lawfully operate pursuant to a license that has been issued under Title 17, chapter 62 or that is operated by the Department of Administrative and Financial Services, Bureau of Alcoholic Beverages and Lottery Operations; and [2009, c. 487, Pt. B, §11 (AMD).]

D. That is not a slot machine registered pursuant to Title 8, section 1020 and owned by a slot machine distributor licensed pursuant to Title 8, section 1013. [2003, c. 687, Pt. A, §7 (NEW); 2003, c. 687, Pt. B, §11 (AFF).]

[ 2009, c. 487, Pt. B, §11 (AMD) .]

6. "Lottery" means an unlawful gambling scheme in which:

A. The players pay or agree to pay something of value for chances, represented and differentiated by numbers or by combinations of numbers or by some other medium, one or more of which chances are to be designated the winning ones; and [1975, c. 499, §1 (NEW).]

B. The winning chances are to be determined by a drawing or by some other method based on an element of chance; and [1975, c. 499, §1 (NEW).]

C. The holders of the winning chances are to receive something of value. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

7. "Mutuel" means a form of lottery in which the winning chances or plays are not determined upon the basis of a drawing or other act on the part of persons conducting or connected with the scheme, but upon the basis of the outcome or outcomes of a future contingent event or events otherwise unrelated to the particular scheme.

[ 1975, c. 499, §1 (NEW) .]

8. "Player" means a person who engages in social gambling solely as a contestant or bettor on equal terms with the other participants therein without receiving or becoming entitled to receive something of value or any profit therefrom other than his personal gambling winnings. "Social gambling" is gambling, or a contest of chance, in which the only participants are players and from which no person or organization receives or becomes entitled to receive something of value or any profit whatsoever, directly or indirectly, other than as a player, from any source, fee, remuneration connected with said gambling, or such activity as arrangements or facilitation of the game, or permitting the use of premises, or selling or supplying for profit refreshments, food, drink service or entertainment to participants, players or spectators. A person who engages in "bookmaking" as defined in subsection 2 is not a "player."

[ 1975, c. 499, §1 (NEW) .]

9. "Profit from gambling activity." A person "profits from gambling activity" if, other than as a player, he accepts or receives money or other property pursuant to an agreement or understanding with any person whereby he participates or is to participate in the proceeds of gambling activity.

[ 1975, c. 499, §1 (NEW) .]

10. "Something of value" means any money or property, any token, object or article exchangeable for money or property, or any form of credit or promise directly or indirectly contemplating transfer of money or property, or of any interest therein, or involving extension of a service, entertainment or a privilege of playing at a game or scheme without charge.

[ 1975, c. 499, §1 (NEW) .]

11. "Unlawful" means not expressly authorized by statute. An activity not expressly authorized by statute does not cease to be unlawful solely because it is authorized under federal law or the laws of another state or jurisdiction.

[ 2011, c. 630, §2 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1995, c. 674, §4 (AMD). 2001, c. 461, §1 (AMD). 2003, c. 687, §§A6,7 (AMD). 2003, c. 687, §B11 (AFF). 2009, c. 487, Pt. B, §11 (AMD). 2011, c. 630, §2 (AMD).



17-A §953. Aggravated unlawful gambling

1. A person is guilty of aggravated unlawful gambling if he intentionally or knowingly advances or profits from unlawful gambling activity by:

A. Engaging in bookmaking to the extent that the person receives or accepts in any 24-hour period more than 5 bets totaling more than $500; or [1995, c. 224, §9 (AMD).]

B. Receiving in connection with a lottery or mutuel scheme or enterprise, money or written records from a person other than a player whose chances or plays are represented by such money or records; or [1975, c. 499, §1 (NEW).]

C. Receiving in connection with a lottery, mutuel or other gambling scheme or enterprise more than $1,000 in any 24-hour period played in the scheme or enterprise. [1995, c. 224, §10 (AMD).]

[ 1995, c. 224, §§9, 10 (AMD) .]

2. Aggravated gambling is a Class B crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §94 (AMD). 1977, c. 55, (AMD). 1995, c. 224, §§9,10 (AMD).



17-A §954. Unlawful gambling

1. Any person is guilty of unlawful gambling if that person intentionally or knowingly advances or profits from unlawful gambling activity.

[ 2005, c. 663, §13 (AMD) .]

1-A. A person is guilty of unlawful gambling if the person is under 21 years of age and plays a slot machine as defined in Title 8, section 1001, subsection 39.

[ 2005, c. 663, §13 (NEW) .]

2. Unlawful gambling is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

3. A person convicted of a violation under this section must forfeit to the State all income associated with that violation.

[ 2005, c. 663, §13 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §95 (AMD). 2005, c. 663, §13 (AMD).



17-A §955. Possession of gambling records

1. A person is guilty of possession of gambling records if, other than as a player, he knowingly possesses any writing, paper, instrument or article, which is being used or is intended by him to be used in the operation of unlawful gambling activity, as defined in this chapter.

[ 1975, c. 499, §1 (NEW) .]

2. Possession of gambling records is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §956. Possession of gambling devices

1. A person is guilty of possession of gambling devices if he manufactures, sells, transports, places, possesses or conducts or negotiates any transaction affecting or designed to affect ownership, custody or use of any gambling device, knowing it is to be used in the advancement of unlawful gambling activity, as defined in this chapter.

[ 1975, c. 499, §1 (NEW) .]

2. Possession of gambling devices is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §957. Out-of-state gambling

In any prosecution under this chapter it is not a defense that the gambling activity, including the drawing of a lottery, which is involved in the illegal conduct takes place outside this State and is not in violation of the laws of the jurisdiction in which the lottery or other activity takes place. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §958. Injunctions; recovery of payments

1. When it appears to the Attorney General that any person has formed or published a lottery, or taken any measures for that purpose, or is engaged in selling or otherwise distributing tickets, certificates, shares or interests therein, whether such lottery originated in this State or not, he shall immediately make complaint in the name of the State to the Superior Court for an injunction to restrain such person from further proceedings therein. If satisfied that there is sufficient ground therefor, such court shall forthwith issue such injunction and thereupon it shall order notice to be served on the adverse party to appear and answer to said complaint. Such court, after a full hearing, may dissolve, modify or make perpetual such injunction, make all orders and decrees necessary to restrain and suppress such unlawful proceedings and, if the adverse party neglects to appear, or the final decree of the court is against him, judgment shall be rendered against him for all costs, fees and expenses incurred in the case and for such compensation to the Attorney General for his expenses, as the court deems reasonable.

[ 1975, c. 499, §1 (NEW) .]

2. Payments, compensations and securities of every description, made directly or indirectly in whole or in part, for any such lottery or ticket, certificate, share or interest therein, are received without consideration and against law and equity, and may be recovered.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §959. Illegal gambling machines; forfeiture

1. An illegal gambling machine, including any monetary contents and any associated proceeds, is subject to forfeiture to the State.

[ 2003, c. 687, Pt. A, §8 (AMD); 2003, c. 687, Pt. B, §11 (AFF) .]

2. An illegal gambling machine, any monetary contents and any associated proceeds may be declared forfeited under this section by any court that has jurisdiction over the illegal gambling machine or final jurisdiction over any related criminal proceeding brought under this chapter or by the Superior Court for Kennebec County. Property subject to forfeiture may be kept or stored at any location within the territorial boundaries of the State and is subject to the authority of any court in which a petition seeking the forfeiture of that property is filed.

[ 2003, c. 687, Pt. A, §8 (AMD); 2003, c. 687, Pt. B, §11 (AFF) .]

3. Forfeitures under this section must be accomplished by the following procedure.

A. A district attorney or the Attorney General may petition the Superior Court in the name of the State in the nature of a proceeding in rem to order forfeiture of an illegal gambling machine, any monetary contents and any associated proceeds. The petition must be filed in the court having jurisdiction over the property. [2005, c. 207, §2 (AMD).]

B. The proceeding under paragraph A is an in rem civil action, in which the State has the burden of proving all material facts by a preponderance of the evidence. [2001, c. 461, §2 (NEW).]

C. A court shall order the State to give notice of the pendency of the action and the right to be heard by certified or registered mail or through hand delivery by a deputy sheriff to any person who appears to have an interest in the illegal gambling machine, any monetary contents and any associated proceeds. Receipt by a person then licensed to operate a motor vehicle in the State is presumed when notice is mailed to the last known address of that person on file with the Department of the Secretary of State, Bureau of Motor Vehicles. [2005, c. 207, §2 (AMD).]

D. A court shall hold a hearing on the petition after an answer is filed by a person served with notice under paragraph C. At the hearing, the court shall hear evidence and make findings of fact and enter conclusions of law. [2011, c. 559, Pt. A, §20 (AMD).]

E. Based on the findings and conclusions, the court shall issue a final order, from which the parties have a right of appeal. The final order must provide for disposition of the illegal gambling machine, any monetary contents and any associated proceeds by the State. Any revenue generated by the disposition of the illegal gambling machine, any monetary contents of the machine and any associated proceeds must be used to pay the reasonable expenses of the forfeiture proceedings, seizure, storage, maintenance of custody, advertising and notice. The balance, if any, must be deposited in the General Fund. [2005, c. 207, §2 (AMD).]

[ 2011, c. 559, Pt. A, §20 (AMD) .]

4. Any law enforcement officer, department or agency having custody of an illegal gambling machine, any monetary contents of an illegal gambling machine or any associated proceeds or having disposed of the illegal gambling machine, any monetary contents or any associated proceeds shall keep and maintain during the pendency of the action full and complete records in accordance with this subsection. Upon issuance by the court of a final order ordering the disposition, destruction or return of the illegal gambling machine, any monetary contents or any associated proceeds, the officer, department or agency must transmit a copy of those records to the Department of Public Safety for inclusion into a centralized record.

A. The records must show:

(1) From whom the illegal gambling machine, any monetary contents and any associated proceeds were received;

(2) Under what authority the illegal gambling machine, any monetary contents and any associated proceeds are held, received or disposed of;

(3) To whom the illegal gambling machine, any monetary contents and any associated proceeds are delivered;

(4) The date and manner of destruction or disposition of the illegal gambling machine; and

(5) The exact kinds, quantities and forms of illegal gambling machines, the exact amount of any monetary contents of any machine and the exact amount of any associated proceeds held in custody or disposed of. [2005, c. 207, §2 (AMD).]

B. The records must be open to inspections by all federal and state officers authorized by the laws of the United States, a state or territory of the United States or a foreign nation to investigate or prosecute gambling laws. [2001, c. 461, §2 (NEW).]

C. The Department of Public Safety is responsible for maintaining a centralized record of illegal gambling machines seized. At least quarterly, the department shall provide a report of the disposition of property previously held by the department to the Commissioner of Administrative and Financial Services and the legislative Office of Fiscal and Program Review for review. These records must include an estimate of the fair market value of items seized. [2001, c. 461, §2 (NEW).]

[ 2005, c. 207, §2 (AMD) .]

5. Persons making final disposition or destruction of an illegal gambling machine, its monetary contents or any associated proceeds under court order shall report, under oath, to the court the exact circumstances of the destruction or disposition.

[ 2005, c. 207, §2 (AMD) .]

6. An illegal gambling machine together with any monetary contents and any associated proceeds is contraband and may be seized by any law enforcement officer pursuant to subsection 7 or 8.

[ 2005, c. 207, §2 (AMD) .]

7. At the request of the State ex parte, a court may issue any preliminary order or process necessary to seize or secure the property for which forfeiture is sought and provide for its custody.

A. Process for seizure of the property for which forfeiture is sought under this section may issue only upon a showing of probable cause. The application for process for seizure of the property and the issuance, execution and return of the process are subject to the provisions of applicable state law. [2001, c. 461, §2 (NEW).]

B. Any property subject to forfeiture under this section may be seized upon process. [2001, c. 461, §2 (NEW).]

[ 2001, c. 461, §2 (NEW) .]

8. Seizure of property forfeited under this section without process may be made when seizure is incident to a legal search or inspection if a law enforcement officer has probable cause to believe the property seized is an illegal gambling machine.

[ 2001, c. 461, §2 (NEW) .]

SECTION HISTORY

2001, c. 461, §2 (NEW). 2003, c. 687, §A8 (AMD). 2003, c. 687, §B11 (AFF). 2005, c. 207, §2 (AMD). 2011, c. 559, Pt. A, §20 (AMD).



17-A §960. Criminal forfeiture

1. A person convicted of a violation of this chapter forfeits to the State all rights, privileges, interests and claims to property that is subject to forfeiture pursuant to section 959. All rights, privileges, interest and title in property subject to forfeiture under this section vest in the State upon the commission of the act giving rise to forfeiture pursuant to section 959.

[ 2001, c. 461, §2 (NEW) .]

2. Property subject to forfeiture that is not yet the subject of a final order pursuant to section 959 may be proceeded against by indictment or superseding indictment of a grand jury in any related criminal proceeding in which one or more persons with an interest in the property have been simultaneously indicted for one or more violations of this chapter. At any time prior to trial, the State, with the consent of the court and any defendant with an interest in the property, may file an ancillary charging instrument or information alleging that that property is subject to criminal forfeiture. Upon commencement of a criminal forfeiture by indictment or information of any property that may be the subject of any pending civil action commenced pursuant to section 959, the civil action must be immediately stayed and subrogated to the criminal forfeiture action. Discovery in the criminal action must be as provided by the Maine Rules of Criminal Procedure.

[ 2001, c. 461, §2 (NEW) .]

3. Property subject to forfeiture that has not already been seized but has been indicted by a grand jury pursuant to this section may also be ordered seized based upon the grand jury's finding of probable cause pursuant to section 959.

[ 2001, c. 461, §2 (NEW) .]

4. Trial against property charged by indictment or information may be by jury and must be held in a single proceeding together with the trial of the related criminal violation. Forfeiture of the property must be proved by the State by a preponderance of the evidence. The court, in its discretion, may allow any defendant with an interest in property indicted pursuant to this section to waive the right to trial by jury as against the property while preserving the right to trial by jury of any crime alleged. At trial by jury, the court, upon motion of a defendant or the State, may separate the trial of the matter against the defendant from the trial of the matter against the property subject to criminal forfeiture. If the court bifurcates the jury trial, the court shall first instruct and submit to the jury the issue of the guilt or innocence of defendants to be determined by proof beyond a reasonable doubt and shall restrict argument of counsel to those issues. After a verdict upon the guilt or innocence of all defendants, the court shall instruct and submit to the jury the issue of the forfeiture of the property to be determined by proof by a preponderance of the evidence and the court shall restrict argument to those issues. A special verdict must be returned as to the extent of the interest in property subject to forfeiture, if any.

[ 2001, c. 461, §2 (NEW) .]

5. A person not charged in an indictment under this section may not intervene in the criminal action. Following the entry of a verdict of forfeiture of property pursuant to this section or the entry of a guilty plea in open court on the record, the State shall provide written notice of its intent to dispose of the property to any person known to have alleged an interest in the property. The notice may be by certified, return receipt mail or as otherwise ordered by the court. Receipt by a person then licensed to operate a motor vehicle in the State is presumed when notice is mailed to the last known address of that person on file with the Department of the Secretary of State, Bureau of Motor Vehicles. A person other than the defendant asserting a legal interest in the property within 30 days of the date of receipt of the notice may petition the court for a hearing to adjudicate the validity of any alleged interest in the property. The hearing must be held before the court without jury. The request for the hearing must be signed by the petitioner under penalty of perjury and must state the nature and extent of the petitioner's right, title or interest in the property, the time and circumstances of the petitioner's acquisition of the right, title or interest in the property, any additional facts supporting the petitioner's claim and the relief sought. The court shall issue or amend a final order of forfeiture in accordance with its determination if, after the hearing, the court determines that the petitioner has established by a preponderance of the evidence that:

A. The petitioner has a legal right, title or interest in the property and the right, title or interest renders the order of forfeiture invalid in whole or in part because the right, title or interest was vested in the petitioner rather than any defendant or was superior to any right, title or interest to the exclusion of any defendant at the time of the commission of the acts that gave rise to the forfeiture of the property under this section; and [2001, c. 461, §2 (NEW).]

B. The petitioner is a bona fide purchaser for value of the right, title or interest in the property and was at the time of purchase reasonably without cause to believe that the property was subject to forfeiture under this section. [2001, c. 461, §2 (NEW).]

[ 2011, c. 559, Pt. A, §21 (AMD) .]

6. Following the entry of a verdict of forfeiture of property pursuant to this section or the entry of a guilty plea in open court on the record, the State has clear title to property that is the subject of the indictment or information and order of forfeiture and may order all or a portion of the property forfeited to the State to be disposed of pursuant to section 959.

[ 2001, c. 461, §2 (NEW) .]

SECTION HISTORY

2001, c. 461, §2 (NEW). 2011, c. 559, Pt. A, §21 (AMD).



17-A §961. Construction

Sections 959 and 960 must be liberally construed to effectuate their remedial purposes. [2001, c. 461, §2 (NEW).]

SECTION HISTORY

2001, c. 461, §2 (NEW).






Chapter 41: CRIMINAL USE OF EXPLOSIVES AND RELATED CRIMES

17-A §1001. Criminal use of explosives

1. A person is guilty of criminal use of explosives if he intentionally or knowingly:

A. Without right, throws or places explosives into, against or upon any real or personal property; [1975, c. 499, §1 (NEW).]

B. Makes, imports, transports, sends, stores, sells or offers to sell any explosives without a proper permit under the regulations, or in violation of the regulations; [1975, c. 499, §1 (NEW).]

C. Sells or supplies explosives to, or buys, procures or receives explosives for, a person prohibited by the regulations from receiving explosives; or [1975, c. 499, §1 (NEW).]

D. Possesses explosives with the intent to do any of the acts prohibited in this section. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

2. As used in this section:

A. "Explosives" means gunpowders, powders used for blasting all forms of high explosives, blasting materials, fuses (other than electric circuit breakers), detonators and other detonating agents, smokeless powders and any chemical compounds, mechanical mixtures or other ingredients in such proportions, quantities or packing that ignition by fire, by friction, by chemical reaction, by concussion, by percussion, by detonation or deflagration of the compound or material or any part thereof may cause an explosion; and [2003, c. 535, §1 (AMD).]

B. "Regulations" means the rules, regulations, ordinances and bylaws issued by lawful authority pursuant to Title 25, section 2472. [1999, c. 652, §1 (AMD).]

[ 2003, c. 535, §1 (AMD) .]

3. Criminal use of explosives is a Class C crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1999, c. 652, §1 (AMD). 2003, c. 535, §1 (AMD).



17-A §1002. Criminal use of disabling chemicals

1. A person is guilty of criminal use of disabling chemicals if he intentionally sprays or otherwise uses upon any other person chemical mace or any similar substance composed of a mixture of gas and chemicals which has or is designed to have a disabling effect upon human beings.

[ 1975, c. 499, §1 (NEW) .]

2. Criminal use of disabling chemicals is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

3. This section shall not apply to the use of those disabling chemicals when that use is for the purpose of:

A. Defending a person under section 108; [1979, c. 55, (NEW).]

B. Defending premises under section 104; or [1979, c. 55, (NEW).]

C. Retaking property, preventing that taking or preventing criminal mischief under section 105; [1979, c. 55, (NEW).]

as authorized for the use of nondeadly force.

[ 1979, c. 55, (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 55, (AMD).



17-A §1002-A. Criminal use of laser pointers

1. A person is guilty of criminal use of a laser pointer if the person intentionally, knowingly or recklessly points a laser pointer at another person, while the laser pointer is emitting a laser beam, and:

A. Causes bodily injury to that other person. Violation of this paragraph is a Class D crime; [2001, c. 383, §112 (AMD); 2001, c. 383, §156 (AFF).]

B. That other person is a law enforcement officer in uniform. Violation of this paragraph is a Class D crime; or [2001, c. 383, §112 (AMD); 2001, c. 383, §156 (AFF).]

C. Causes a reasonable person to suffer intimidation, annoyance or alarm. Violation of this paragraph is a Class E crime. [2001, c. 383, §112 (AMD); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §112 (AMD); 2001, c. 383, §156 (AFF) .]

2. For the purposes of this section, "laser pointer" means a hand-held device that emits a visible light beam amplified by the stimulated emission of radiation.

[ 1999, c. 163, §1 (NEW) .]

3. It is a defense to a prosecution under this section that at the time of the laser pointer's use the person who intentionally, knowingly or recklessly pointed a laser pointer at another person was justified under chapter 5 in threatening or using physical force upon the other person.

[ 1999, c. 163, §1 (NEW) .]

4. As part of every judgment of conviction and sentence imposed, every laser pointer that constitutes the basis for conviction under this section must be forfeited to the State and the court shall so order, unless another person can satisfy the court prior to the judgment and by a preponderance of the evidence that such other person had a right to possess the laser pointer, to the exclusion of the defendant, at the time of the offense.

[ 2001, c. 383, §113 (AMD); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1999, c. 163, §1 (NEW). 2001, c. 383, §§112,113 (AMD). 2001, c. 383, §156 (AFF).



17-A §1003. Criminal use of noxious substance

1. A person is guilty of criminal use of noxious substance if he intentionally deposits on the premises or in the vehicle or vessel of another, without his consent, any stink bomb or other device or substance which releases or is designed to release noxious offensive odors.

[ 1975, c. 499, §1 (NEW) .]

2. Criminal use of noxious substance is a Class E crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1004. Criminal use of electronic weapon

1. Except as provided in subsection 4, a person is guilty of criminal use of an electronic weapon if the person intentionally, knowingly or recklessly uses an electronic weapon upon any other person.

[ 2005, c. 264, §1 (NEW) .]

2. As used in this section, "electronic weapon" means a portable device or weapon from which an electrical current, impulse, wave or beam may be directed, which current, impulse, wave or beam is designed to have a disabling effect upon human beings.

[ 2005, c. 264, §1 (NEW) .]

3. Criminal use of an electronic weapon is a Class D crime.

[ 2005, c. 264, §1 (NEW) .]

4. This section does not apply to the use of an electronic weapon by:

A. A law enforcement officer, corrections officer or corrections supervisor engaged in the performance of the law enforcement officer's, corrections officer's or corrections supervisor's public duty if the officer's or corrections supervisor's appointing authority has authorized such use of an electronic weapon; or [2005, c. 264, §1 (NEW).]

B. A person using an electronic weapon when that use is for the purpose of:

(1) Defending that person or a 3rd person as authorized under section 108, subsection 2; or

(2) Defending that person's dwelling place as authorized under section 104, subsections 3 and 4. [2009, c. 336, §12 (AMD).]

[ 2009, c. 336, §12 (AMD) .]

SECTION HISTORY

2005, c. 264, §1 (NEW). 2009, c. 336, §12 (AMD).






Chapter 43: WEAPONS

17-A §1051. Possession of machine gun

1. A person is guilty of possession of a machine gun if, without authority to do so, he knowingly possesses a machine gun.

[ 1975, c. 499, §1 (NEW) .]

2. As used in this chapter, "machine gun" means a weapon of any description, by whatever name known, loaded or unloaded, which is capable of discharging a number of projectiles in rapid succession by one manual or mechanical action on the trigger or firing mechanism.

[ 1975, c. 499, §1 (NEW) .]

3. Possession of a machine gun is a Class D crime.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1052. Right to possess, carry or transport machine gun

Any law enforcement officer of the State of Maine, any law enforcement officer of another state or a territory of the United States, members of the Armed Forces, Maine National Guard and Maine State Guard may possess a machine gun if the possession or carrying of such weapon is in the discharge of his official duties and has been authorized by his appointing authority. [1975, c. 499, §1 (NEW).]

Machine guns manufactured, acquired, transferred or possessed in accordance with the National Firearms Act, as amended, shall be exempt from this chapter. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1053. Confiscation and seizure of machine gun

Any machine gun possessed in violation of section 1051 is declared to be contraband and is subject to forfeiture to the State. Any law enforcement officer shall have the power to seize the same with due process. [1975, c. 499, §1 (NEW).]

When a machine gun is seized as provided, the officer seizing the same shall immediately file with the judge before whom such warrant is returnable, a libel against the machine gun, setting forth the seizure and describing the machine gun and the place of seizure in a sufficient manner to reasonably identify it, that it was possessed in violation of law and pray for a decree of forfeiture thereof. Such judge shall fix a time for the hearing of such libel and shall issue his monition and notice of same to all persons interested, citing them to appear at the time and place appointed to show cause why such machine gun should not be declared forfeited, by causing true and attested copies of said libel and monition to be posted in 2 public and conspicuous places in the town and place where such machine gun was seized, 10 days at least before said libel is returnable. In addition, a true and attested copy of the libel and monition shall be served upon the person from whom said machine gun was seized and upon the owner thereof, if their whereabouts can be readily ascertained 10 days at least before said libel is returnable. In lieu of forfeiture proceedings, title to such seized machine gun may be transferred in writing to the State of Maine by the owner thereof. If title to and ownership in the machine gun is transferred to the State, a receipt for the machine gun shall be given to the former owner by the law enforcement officer who seized the machine gun. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1054. Forfeiture of machine gun

If no claimant for a machine gun seized under the authority of section 1053 appears, the judge shall, on proof of notice, declare the same to be forfeited to the State. If any person appears and claims such machine gun, as having a right to the possession thereof at the time when the same was seized, he shall file with the judge a claim in writing stating specifically the right so claimed, the foundation thereof, the item so claimed, any exemption claimed, the time and place of the seizure and the name of the law enforcement officer who seized the machine gun, and in it declare that it was not possessed in violation of this chapter, and state his business and place of residence and sign and make oath to the same before said judge. If any person so makes claim, he shall be admitted as a party to the process, and the libel, and may hear any pertinent evidence offered by the libelant or claimant. If the judge is, upon hearing, satisfied that said machine gun was not possessed in violation of this chapter, and that claimant is entitled to the custody thereof, he shall give an order in writing, directed to the law enforcement officer having seized the same, commanding him to deliver to the claimant the machine gun to which he is so found to be entitled, within 48 hours after demand. If the judge finds the claimant not entitled to possess the machine gun, he shall render judgment against him for the libelant for costs, to be taxed as in civil cases before such judge, and issue execution thereon, and shall declare such machine gun forfeited to the State. The claimants may appear and shall recognize with sureties as on appeals in civil actions from a judge. The judge may order that the machine gun remain in the custody of the seizing law enforcement officer, pending the disposition of the appeal. All machine guns declared forfeited to the State, or title to which have been transferred to the State in lieu of forfeiture proceedings shall be turned over to the Chief of the Maine State Police. If said machine gun is found to be of a historic, artistic, scientific or educational value, the State Police may retain the machine gun for an indefinite period of time. Any other machine gun declared forfeited and in possession of the State Police shall be destroyed by a means most convenient to the Chief of the State Police. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1055. Possession or distribution of dangerous knives

1. A person is guilty of possession or distribution of dangerous knives if, when the person has no right to do so, the person knowingly manufactures or causes to be manufactured, or knowingly possesses, displays, offers, sells, lends, gives away or purchases any knife that has a blade that opens automatically by hand pressure applied to a button, spring or other device in the handle of the knife, or any knife having a blade that opens or falls or is ejected into position by the force of gravity, or by an outward, downward or centrifugal thrust or movement.

[ 2011, c. 464, §18 (AMD) .]

2. Possession or distribution of dangerous knives is a Class D crime.

[ 2011, c. 464, §18 (AMD) .]

3. Notwithstanding subsection 1, a person who has only one arm may possess and transport a knife described under subsection 1 that has a blade 3 inches or less in length.

[ 2011, c. 31, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2011, c. 31, §1 (AMD). 2011, c. 464, §18 (AMD).



17-A §1056. Possession of armor-piercing ammunition

1. A person is guilty of possession of armor-piercing ammunition if, without authority to do so, the person knowingly possesses armor-piercing ammunition other than as part of a bona fide collection.

[ 1993, c. 457, §1 (AMD) .]

2. As used in this chapter, "armor-piercing ammunition" means a projectile or projectile core that may be used in a handgun and that is constructed entirely, excluding the presence of traces of other substances, from one or a combination of tungsten alloys, steel, iron, brass, beryllium copper or depleted uranium, including but not limited to ammunition commonly known as KTW ammunition. "Armor-piercing ammunition" does not include shotgun shot required by federal or state environmental or game laws, rules or regulations for hunting purposes, a frangible projectile designed for target shooting or any projectile or projectile core found by the United States Secretary of the Treasury or the secretary's delegate, pursuant to 27 Code of Federal Regulations, Section 178.148 or Section 178.149, to be:

A. Primarily intended to be used for sporting purposes; or [1993, c. 457, §1 (NEW).]

B. Used for industrial purposes, including a charge used in an oil and gas well perforating device. [1993, c. 457, §1 (NEW).]

[ 1993, c. 457, §1 (AMD) .]

3. Possession of armor-piercing ammunition is a Class C crime.

[ 1993, c. 457, §1 (AMD) .]

4. This section does not apply to members of the United States Armed Forces, the United States Reserve Forces or the National Guard, or to law enforcement officers or agencies or forensic laboratories, in the course of duty or employment.

[ 1993, c. 457, §1 (AMD) .]

SECTION HISTORY

1983, c. 430, (NEW). 1993, c. 457, §1 (AMD).



17-A §1057. Possession of firearms in an establishment licensed for on-premises consumption of liquor

(CONFLICT)

1. A person is guilty of criminal possession of a firearm if:

A. Not being a law enforcement officer or a professional investigator licensed under Title 32, chapter 89 and actually performing as a professional investigator, the person possesses any firearm on the premises of a licensed establishment posted to prohibit or restrict the possession of firearms in a manner reasonably likely to come to the attention of patrons, in violation of the posted prohibition or restriction; or [2011, c. 366, §2 (AMD).]

B. While under the influence of intoxicating liquor or drugs or a combination of liquor and drugs or with an excessive alcohol level, the person possesses a firearm in a licensed establishment. [2009, c. 447, §18 (AMD).]

[ 2011, c. 366, §2 (AMD) .]

2. For the purposes of this section, "licensed establishment" means a licensed establishment as defined by Title 28-A, section 2, subsection 15, the license for which is held by an on-premise retail licensee, as defined by Title 28-A, section 2, subsection 27, paragraph B. For the purposes of this section, "premises" has the same meaning as set forth in Title 28-A, section 2, subsection 24.

[ 1989, c. 917, §2 (NEW) .]

3. (CONFLICT: Text as amended by PL 2011, c. 298, §2) It is not a defense to a prosecution under subsection 1 that the person holds a permit to carry a concealed handgun issued under Title 25, chapter 252.

[ 2011, c. 298, §2 (AMD) .]

3. (CONFLICT: Text as repealed by PL 2011, c. 394, §2)

[ 2011, c. 394, §2 (RP) .]

4. A law enforcement officer who has probable cause to believe that a person has violated subsection 1, paragraph B, may require that person to submit to chemical testing to determine an alcohol level or drug concentration. If the court is satisfied that the law enforcement officer had probable cause to believe that the defendant was in violation of subsection 1, paragraph B, and that the person was informed of the requirement to submit to chemical testing, the person's failure to comply with the requirement to submit to chemical testing is admissible evidence on the issue of whether that person was under the influence of intoxicating liquor or drugs.

[ 2009, c. 447, §19 (AMD) .]

5. For purposes of this section, "under the influence of intoxicating liquor or drugs or a combination of liquor and drugs or with an excessive alcohol level" has the same meaning as "under the influence of intoxicants" as defined in Title 29-A, section 2401, subsection 13. "Excessive alcohol level" means an alcohol level of 0.08 grams or more of alcohol per 100 milliliters of blood or 210 liters of breath. Standards, tests and procedures applicable in determining whether a person is under the influence or has an excessive alcohol level within the meaning of this section are those applicable pursuant to Title 29-A, sections 2411 and 2431; except that the suspension of a permit to carry concealed handguns issued pursuant to Title 25, chapter 252, or of the authority of a professional investigator licensed to carry a concealed handgun pursuant to Title 32, chapter 89, is as provided in those chapters.

[ 2011, c. 691, Pt. A, §17 (RPR) .]

6. Criminal possession of a firearm is a Class D crime. In addition, as part of every judgment of conviction and sentence imposed, the court shall:

A. Revoke any permit to carry a concealed firearm issued to the person so convicted; and [1989, c. 917, §2 (NEW).]

B. If the person so convicted is licensed as a professional investigator, suspend for a period of 5 years that person's permit to carry a concealed firearm. [2011, c. 366, §4 (AMD).]

A person convicted of a violation of this section is not eligible to obtain or apply for a permit to carry a concealed firearm for 5 years from the date of that conviction.

[ 2011, c. 366, §4 (AMD) .]

SECTION HISTORY

1989, c. 917, §2 (NEW). 1995, c. 65, §A57 (AMD). 1995, c. 65, §§A153,C15 (AFF). 2009, c. 447, §§18-20 (AMD). 2011, c. 298, §§2, 3 (AMD). 2011, c. 366, §§2-4 (AMD). 2011, c. 394, §2 (AMD). 2011, c. 691, Pt. A, §17 (AMD).



17-A §1058. Unauthorized possession of firearm in courthouse

1. A person is guilty of unauthorized possession of a firearm in a courthouse if that person in fact possesses a firearm in a courthouse.

[ 2005, c. 527, §9 (AMD) .]

2. This section does not apply to:

A. A law enforcement officer, a corrections officer or a corrections supervisor engaged in the performance of the law enforcement officer's, corrections officer's or corrections supervisor's public duty; [2007, c. 466, Pt. C, §6 (AMD).]

B. A person possessing an unloaded firearm for the purpose of offering the firearm as evidence in a civil or criminal proceeding if the presiding judge or justice has granted prior approval in writing to the person and the person possesses a copy of the written approval; or [2007, c. 466, Pt. C, §6 (AMD).]

C. An employee of a courier or security service in the course and scope of employment for the courier or security service, as approved by the judicial marshal. [2013, c. 147, §1 (AMD).]

[ 2013, c. 147, §1 (AMD) .]

2-A. It is not a defense to a prosecution under this section that the person holds a valid permit to carry a concealed handgun issued under Title 25, chapter 252.

[ 2013, c. 424, Pt. A, §7 (AMD) .]

3. Unauthorized possession of a firearm in a courthouse is a Class D crime.

[ 2005, c. 527, §9 (AMD) .]

SECTION HISTORY

2005, c. 175, §1 (NEW). 2005, c. 527, §9 (AMD). 2007, c. 466, Pt. C, §6 (AMD). 2013, c. 147, §1 (AMD). 2013, c. 424, Pt. A, §7 (AMD).






Chapter 45: DRUGS

17-A §1101. Definitions

As used in this Title, the following words shall, unless the context clearly requires otherwise, have the following meanings. [1975, c. 499, §1 (NEW).]

1. "Marijuana" includes the leaves, stems, flowers and seeds of all species of the plant genus cannabis, whether growing or not; but shall not include the resin extracted from any part of such plant and every compound, manufacture, salt, derivative, mixture or preparation from such resin including hashish and further, shall not include the mature stalks of such plant, fiber produced from such stalks, oil or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture or preparation of such mature stalks, fiber, oil or cake or the sterilized seed of such plant which is incapable of germination.

[ 1975, c. 740, §96 (AMD) .]

1-A.

[ 2013, c. 341, §1 (RP) .]

1-B.

[ 2013, c. 341, §2 (RP) .]

2. "Hypodermic apparatus," hypodermic syringe, hypodermic needle or any instrument designed or adapted for the administration of any drug by injection.

[ 1975, c. 499, §1 (NEW) .]

3. "Isomer," the optical isomer, except wherever appropriate, the optical, position or geometric isomer.

[ 1975, c. 499, §1 (NEW) .]

3-A.

[ 2013, c. 341, §3 (RP) .]

3-B.

[ 2013, c. 341, §4 (RP) .]

4. "Manufacture," to produce, prepare, propagate, compound, convert or process, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis.

[ 1975, c. 499, §1 (NEW) .]

4-A. "Methamphetamine precursor drug" means any drug or product possessed by a person that contains in the aggregate a quantity of more than 9 grams of ephedrine, pseudoephedrine or phenylpropanolamine or their salts, isomers or salts of isomers, either alone or in combination with other ingredients, in dry or solid nonliquid form.

[ 2005, c. 430, §1 (NEW); 2005, c. 430, §10 (AFF) .]

5. "Hashish" includes the resin extracted from any part of the cannabis plant and every compound, manufacture, salt, derivative, mixture or preparation from such resin.

[ 1975, c. 499, §1 (NEW) .]

6. "Narcotic drug," any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

A. Opium and any opiate, and any salt, compound, derivative or preparation of opium or opiate; [1975, c. 499, §1 (NEW).]

B. Any salt, compound, isomer, ester, ether, derivative or preparation thereof which is chemically equivalent or identical to or with any of the substances referred to in paragraph A, but not including the isoquinoline alkaloids of opium; or [1975, c. 499, §1 (NEW).]

C. Opium poppy and poppy straw. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

7. "Opiate."

A. Any substance having an analgesic and addiction forming or addiction sustaining property or liability similar to morphine or capable of conversion into a drug having such analgesic and addiction forming or addiction sustaining property or liability. [1975, c. 499, §1 (NEW).]

B. This term does not include, unless specifically designated or listed in Schedule W, X, Y or Z, the dextrorotatory isomer or 3-methoxy-n-methyl-morphinan and its salts, dextromethorphan, but does include its racemic and levorotatory forms. [1975, c. 499, §1 (NEW).]

[ 1975, c. 499, §1 (NEW) .]

8. "Opium poppy," the plant of the species Papaver somniferum L., except its seeds.

[ 1975, c. 499, §1 (NEW) .]

9. "Poppy straw," all parts, except the seeds, of the opium poppy, after mowing.

[ 1975, c. 499, §1 (NEW) .]

10. "Prescription drug" means a drug which:

A. Under federal law is required, prior to being dispensed or delivered, to be labeled with either of the following statements:

(1) "Caution: Federal law prohibits dispensing without prescription."; or

(2) "Caution: Federal law restricts this drug to use by or on the order of a licensed veterinarian."; or [1989, c. 384, §1 (NEW).]

B. Is required by an applicable federal or state law or rule to be dispensed on prescription only or is restricted to use by practitioners only. [1989, c. 384, §1 (NEW).]

[ 1989, c. 384, §1 (RPR) .]

11. "Scheduled drug," any drug named or described in section 1102, schedule W, X, Y or Z.

[ 1975, c. 499, §1 (NEW) .]

12. "Schedule W drug," any drug named, listed or described in section 1102, schedule W.

[ 1975, c. 499, §1 (NEW) .]

13. "Schedule X drug," any drug named, listed or described in section 1102, schedule X.

[ 1975, c. 499, §1 (NEW) .]

14. "Schedule Y drug," any drug named, listed or described in section 1102, schedule Y.

[ 1975, c. 499, §1 (NEW) .]

15. "Schedule Z drug," any drug named, listed or described in section 1102, schedule Z.

[ 1975, c. 499, §1 (NEW) .]

16. "State laboratory," a laboratory of any state agency which is capable of performing any or all of the analyses that may be required to establish that a substance is a scheduled or a counterfeit drug, including, but not limited to, the laboratory of the State Department of Health and Human Services and any such laboratory that may be established within the Department of Public Safety.

[ 1975, c. 499, §1 (NEW); 2003, c. 689, Pt. B, §6 (REV) .]

16-A.

[ 2013, c. 194, §5 (RP) .]

17. "Traffick":

A. To make, create, manufacture; [1975, c. 499, §1 (NEW).]

B. To grow or cultivate, except for marijuana; [1999, c. 374, §1 (AMD).]

C. To sell, barter, trade, exchange or otherwise furnish for consideration; [1999, c. 453, §1 (AMD).]

D. To possess with the intent to do any act mentioned in paragraph C; or [1999, c. 453, §2 (AMD).]

E. To possess 2 grams or more of heroin or 90 or more individual bags, folds, packages, envelopes or containers of any kind containing heroin. [1999, c. 453, §3 (NEW).]

[ 1999, c. 374, §1 (AMD); 1999, c. 453, §§1-3 (AMD) .]

18. "Furnish:"

A. To furnish, give, dispense, administer, prescribe, deliver or otherwise transfer to another; [1975, c. 499, §1 (NEW).]

B. To possess with the intent to do any act mentioned in paragraph A; or [1999, c. 453, §4 (AMD).]

C. To possess at least one gram but less than 2 grams of heroin or at least 45 but fewer than 90 individual bags, folds, packages, envelopes or containers of any kind containing heroin. [1999, c. 453, §5 (NEW).]

[ 1999, c. 453, §§4, 5 (AMD) .]

19. "Imitation scheduled drug," a substance that is not a scheduled drug and which was not obtained by valid medical prescription, but which, by dosage unit appearance or by representations made, would lead a reasonable person to believe that the substance was a scheduled drug.

[ 1981, c. 603, §1 (NEW) .]

20. "Dosage unit," that unit of measurement which is equivalent to an average adult dose.

[ 1981, c. 603, §1 (NEW) .]

21. "Cultivate" means to sow a seed; to grow, raise or tend a plant; to harvest a plant; or to knowingly possess a plant.

[ 1999, c. 239, §1 (NEW) .]

22. "Industrial hemp" means any variety of Cannabis sativa L. with a delta-9-tetrahydrocannabinol concentration that does not exceed 0.3% on a dry weight basis and that is grown under a federal permit in compliance with the conditions of that permit.

[ 2003, c. 61, §1 (NEW) .]

23. "Safe zone" means an athletic field, park, playground or recreational facility that is designated as a safe zone by a municipality pursuant to Title 30-A, section 3253.

[ 2005, c. 415, §1 (NEW) .]

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 499, §1 (NEW). 1975, c. 740, §§96,97 (AMD). 1977, c. 647, §1 (AMD). 1981, c. 603, §1 (AMD). 1983, c. 775, (AMD). 1989, c. 384, §1 (AMD). 1997, c. 481, §1 (AMD). 1999, c. 239, §1 (AMD). 1999, c. 374, §1 (AMD). 1999, c. 453, §§1-5 (AMD). 2003, c. 61, §1 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 415, §1 (AMD). 2005, c. 430, §1 (AMD). 2005, c. 430, §10 (AFF). 2011, c. 428, §§1-4 (AMD). 2011, c. 428, §9 (AFF). 2011, c. 465, §5 (AMD). 2011, c. 578, §§1, 2 (AMD). 2013, c. 194, §5 (AMD). 2013, c. 341, §§1-4 (AMD).



17-A §1102. Schedules W, X, Y and Z

For the purposes of defining crimes under this chapter and of determining the penalties therefor, there are hereby established the following schedules, designated W, X, Y and Z. [2001, c. 419, §2 (AMD).]

1. Schedule W:

A. Unless listed or described in another schedule, any amphetamine, or its salts, isomers, or salts of isomers, including but not limited to methamphetamine, or its salts, isomers, or salts of isomers; [1975, c. 499, §1 (NEW).]

B. Unless listed or described in another schedule, or unless made a nonprescription drug by federal law, barbituric acid or any derivative of barbituric acid, or any salt of barbituric acid or of a derivative of barbituric acid, including but not limited to amobarbital, butabarbital, pentobarbital, secobarbital, thiopental, and methohexital; [1975, c. 499, §1 (NEW).]

C. [1975, c. 740, §98 (RP).]

D. [1975, c. 740, §98 (RP).]

E. [1975, c. 740, §98 (RP).]

F. Cocaine means:

(1) Coca leaves, except coca leaves and extracts of coca leaves from which cocaine, ecgonine and derivatives of ecgonine and their salts have been removed; and

(2) A mixture or preparation that contains any quantity of any of the following substances:

(a) Cocaine, its salts, optical and geometric isomers and salts of isomers;

(b) Ecgonine, its derivatives, their salts, isomers and salts of isomers; or

(c) Cocaine base, which is the alkaloid form of cocaine; [1995, c. 635, §1 (RPR).]

G. Phenmetrazine and its salts; [1975, c. 499, §1 (NEW).]

H. Methylphenidate or its salts; [1975, c. 740, §99 (RPR).]

I. Unless listed or described in another schedule, any compound, mixture or preparation containing narcotic drugs, including, but not limited to, the following narcotic drugs or their salts, isomers or salts of isomers: heroin (diacetylmorphine), methadone, methadone hydrochloride, levo-alpha-acetyl-methadol, or LAAM, pethidine, morphine, oxycodone, hydrocodone, hydromorphone, fentanyl and opium; [2007, c. 55, §1 (RPR).]

J. Phencyclidine; [1989, c. 924, §2 (AMD).]

K. Lysergic acid diethylamide, and its salts, isomers and salts of isomers; [1989, c. 924, §3 (NEW).]

L. Lysergic acid; [1997, c. 487, §1 (AMD).]

M. Lysergic acid amide; [2001, c. 419, §4 (AMD).]

N. Flunitrazepam or its chemical equivalent; [2013, c. 194, §6 (AMD).]

O. Unless listed or described in another schedule, the following hallucinogenic drugs or their salts, isomers and salts of isomers whenever the existence of the salts, isomers and salts of isomers is possible within the chemical designation:

(1) 3, 4 - methylenedioxy amphetamine, MDA;

(2) 5 methoxy - 3, 4 methylenedioxy amphetamine, MMDA;

(3) 3, 4, 5 - trimethoxy amphetamine, TMA;

(4) 4 - methyl - 2, 5 - dimethoxyamphetamine, DOM;

(5) 2, - 3 methylenedioxyamphetamine;

(6) 2, 5 - dimethoxyamphetamine, DMA;

(7) 4 - bromo - 2, 5 - dimethoxyamphetamine, DOB;

(8) 4 methoxyamphetamine;

(9) 3, 4 - methylenedioxymethamphetamine, MDMA;

(10) 4 - bromo - 2, 5 - dimethoxyphenethylamine, NEXUS;

(11) 3, 4 - methylenedioxy-N-ethylamphetamine, MDE;

(12) Paramethoxymethamphetamine, PMMA;

(13) Paramethoxyamphetamine, PMA; and

(14) Paramethoxyethylamphetamine, PMEA ; and [2013, c. 194, §7 (AMD).]

P. Unless listed or described in another schedule, the following synthetic hallucinogenic drugs:

(1) 3, 4 - methylenedioxymethcathinone, MDMC;

(2) 3, 4 - methylenedioxypyrovalerone, MDPV;

(3) 4 - methylmethcathinone, 4-MMC;

(4) 4 - methoxymethcathinone, bk-PMMA, PMMC;

(5) 3 - fluoromethcathinone, FMC;

(6) 4 - fluoromethcathinone, FMC;

(7) Napthylpyrovalerone, NRG-1;

(8) Beta-keto-N-methylbenzodioxolylpropylamine;

(9) 4 - methylethcathinone, 4-MEC;

(10) Butylone;

(11) Eutylone;

(12) Pentedrone;

(13) Pentylone;

(14) 2, 5 - dimethoxy-4-ethylphenethylamine; or

(15) A derivative of cathinone, including any compound, material, mixture, preparation or other product, structurally derived from 2-aminopropan-1-one by substitution at the 1-position with either phenyl, naphthyl or thiophene ring systems, whether or not the compound is further modified in any of the following ways:

(a) By substitution in the ring system to any extent with alkyl, alkylenedioxy, alkoxy, haloalkyl, hydroxyl or halide substituents, whether or not further substituted in the ring system by one or more other univalent substituents;

(b) By substitution at the 3-position with an acyclic alkyl substituent; or

(c) By substitution at the 2-amino nitrogen atom with alkyl, dialkyl, benzyl or methoxybenzyl groups or by inclusion of the 2-amino nitrogen atom in a cyclic structure.

This subparagraph does not include a drug listed in section 1102 or a drug approved by the United States Food and Drug Administration. [2013, c. 194, §8 (NEW).]

[ 2013, c. 194, §§6-8 (AMD) .]

2. Schedule X:

A. Unless listed or described in another schedule, any of the following drugs having depressant effect on the central nervous system

(1) Chlorhexadol

(2) Sulfondiethylmethane

(3) Sulfonethylmethane

(4) Sulfonmethane [1975, c. 499, §1 (NEW).]

B. Nalorphine; [1975, c. 499, §1 (NEW).]

C. Unless listed in another schedule, any of the following hallucinogenic drugs, or their salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation

(1) Bufotenine

(2) Ibogaine

(3) Mescaline, including but not limited to peyote

(4) N-methyl-3-piperidyl benzilate

(5) N-ethyl-3-piperidyl benzilate

(6) Psilocybin

(7) Psilocyn

(8) Hashish; [1977, c. 649, §2 (AMD).]

D. [2001, c. 419, §7 (RP).]

E. Methaqualone or its salts; [1975, c. 499, §1 (NEW).]

F. Methprylon; [1975, c. 499, §1 (NEW).]

G. Glutethimide. [1975, c. 499, §1 (NEW).]

H. Unless listed or described in another schedule, the following hallucinogenic drugs or their salts, isomers and salts of isomers whenever the existence of the salts, isomers and salts of isomers is possible within the specific chemical designation:

(5) Diethyltryptamine, DET;

(6) Dimethyltryptamine, DMT;

(7) Dipropyltryptamine, DPT; and

(12) Alpha-ethyltryptamine, AET. [2001, c. 419, §8 (AMD).]

I. [1989, c. 924, §5 (RP).]

J. [1989, c. 924, §6 (RP).]

K. Diethylpropion or its salts; [2001, c. 419, §9 (AMD).]

L. Gamma hydroxybutyrate, GHB, and its salts, isomers and salts of isomers; [2001, c. 419, §10 (NEW).]

M. Ketamine and its salts, isomers and salts of isomers; and [2001, c. 419, §10 (NEW).]

N. The following substances, if intended for human ingestion:

(1) Gamma butyrolactone, GBL, and its salts, isomers and salts of isomers; or

(2) One, 4-butanediol, BD, and its salts, isomers and salts of isomers. [2001, c. 419, §10 (NEW).]

[ 2001, c. 419, §§7-10 (AMD) .]

3. Schedule Y:

A. Barbital or its salts; [1975, c. 740, §101 (AMD).]

B. Chloral betaine; [1975, c. 499, §1 (NEW).]

C. Ethchlorvynol; [1975, c. 499, §1 (NEW).]

D. Ethinamate; [1975, c. 499, §1 (NEW).]

E. Methohexital or its salts; [1975, c. 740, §101 (AMD).]

F. Methylphenobarbital or its salts; [1975, c. 740, §101 (AMD).]

G. Paraldehyde; [1975, c. 499, §1 (NEW).]

H. Petrichloral; [1975, c. 499, §1 (NEW).]

I. Phenobarbital or its salts; [1975, c. 740, §101 (AMD).]

J. Codeine (methylmorphine) or its salts; [1975, c. 740, §101 (AMD).]

K. Any compound, mixture or preparation containing any of the following limited quantities of narcotic drugs, which shall include one or more nonnarcotic active medicinal ingredient in sufficient proportion to confer upon the compound, mixture or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone

(1) not more than 2.5 milligrams of diphenoxylate with not less than 25 micrograms of atropin sulfate per dosage unit; [1975, c. 499, §1 (NEW).]

L. Meprobamate; [1975, c. 740, §101 (AMD).]

M. Ergot or any salt, compound or derivative of ergot unless listed in another schedule; [1975, c. 740, §101 (AMD).]

N. Flurazepam or its salts; [1975, c. 499, §1 (NEW).]

O. Chlordiazepoxide or its salts; [1975, c. 499, §1 (NEW).]

P. Diazepam; [1975, c. 499, §1 (NEW).]

Q. Carbromal; [1975, c. 499, §1 (NEW).]

R. Chloralhydrate; [1975, c. 499, §1 (NEW).]

S. Fenfluramine or its salts; [1975, c. 740, §101 (NEW).]

T. [1977, c. 649, §5 (RP).]

U. Phentermine or its salts. [1975, c. 740, §101 (NEW).]

[ 1977, c. 649, §5 (AMD) .]

4. Schedule Z:

A. All prescription drugs other than those included in schedules W, X or Y; [1975, c. 499, §1 (NEW).]

B. Marijuana; [1975, c. 499, §1 (NEW).]

C. All nonprescription drugs other than those included in schedules W, X or Y as the Maine Board of Pharmacy shall duly designate; [1989, c. 924, §7 (AMD); 1997, c. 245, §19 (AMD).]

D. Butyl nitrite or isobutyl nitrite; [2011, c. 428, §5 (AMD); 2011, c. 428, §9 (AFF).]

E. A methamphetamine precursor drug; and [2011, c. 428, §6 (AMD); 2011, c. 428, §9 (AFF).]

F. [2013, c. 341, §5 (RP).]

G. Synthetic cannabinoids, including:

(1) Tetrahydrocannabinols that are naturally contained in a plant of the genus cannabis or a cannabis plant, as well as synthetic equivalents of the substances contained in the cannabis plant or in the resinous extractives of cannabis or synthetic substances, derivatives and their isomers with similar chemical structure and pharmacological activity, including the following:

(a) Delta-1 cis or trans tetrahydrocannabinol and their optical isomers;

(b) Delta-6 cis or trans tetrahydrocannabinol and their optical isomers; or

(c) Delta-3,4 cis or trans tetrahydrocannabinol and their optical isomers;

(2) Naphthoylindoles, including any compound containing a 3-(1-naphthoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent, including the following:

(a) 1-Pentyl-3-(1-naphthoyl)indole or JWH-018 or AM-678;

(b) 1-Butyl-3-(1-napthoyl)indole or JWH-073;

(c) 1-Pentyl-3-(4-methoxy-1-naphthoyl)indole or JWH-081;

(d) 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole or JWH-200;

(e) 1-Propyl-2-methyl-3-(1-naphthoyl)indole or JWH-015;

(f) 1-Hexyl-3-(1-naphthoyl)indole or JWH-019;

(g) 1-Pentyl-3-(4-methyl-1-naphthoyl)indole or JWH-122;

(h) 1-Pentyl-3-(4-ethyl-1-naphthoyl)indole or JWH-210;

(i) 1-Pentyl-3-(4-chloro-1-naphthoyl)indole or JWH-398; or

(j) 1-(5-fluoropentyl)-3-(1-naphthoyl)indole or AM-2201;

(3) Naphthylmethylindoles, including any compound containing a H-indol-3-yl-(1-naphthyl)methane structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent, including the following:

(a) 1-Pentyl-1H-indol-3-yl-(1-naphthyl)methane or JWH-175; or

(b) 1-Pentyl-1H-3-yl-(4-methyl-1-naphthyl)methane or JWH-184;

(4) Naphthoylpyrroles, including any compound containing a 3-(1-naphthoyl)pyrrole structure with substitution at the nitrogen atom of the pyrrole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the pyrrole ring to any extent and whether or not substituted in the naphthyl ring to any extent, including (5-(2-fluorophenyl)-1-pentylpyrrol-3-yl)-naphthalen-1-ylmethanone or JWH-307;

(5) Naphthylideneindenes or naphthylmethylindenes, including any compound containing a naphthylideneindene structure with substitution at the 3-position of the indene ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indene ring to any extent and whether or not substituted in the naphthyl ring to any extent, including E-1-[1-(1-Naphthalenylmethylene)-1H-inden-3-yl]pentane or JWH-176;

(6) Phenylacetylindoles, including any compound containing a 3-phenylacetylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent, including the following:

(a) 1-(2-cyclohexylethyl)-3-(2-methoxypheylacetyl)indole or RCS-8;

(b) 1-Pentyl-3-(2-methoxyphenylacetyl)indole or JWH-250;

(c) 1-Pentyl-3-(2-methylphenylacetyl)indole or JWH-251; or

(d) 1-Pentyl-3-(2-chlorophenylacetyl)indole, or JWH-203;

(7) Cyclohexylphenols, including any compound containing a 2-(3-hydroxycyclohexyl)phenol structure with substitution at the 5-position of the phenolic ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not substituted in the cyclohexyl ring to any extent, and their isomers with similar chemical structure and pharmacological activity, including the following:

(a) 5-(1,1-dimethylheptyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol or CP 47,497;

(b) 5-(1,1-dimethyloctyl)-2-[(1R,3S)-3-hydroxycyclohexyl]-phenol or Cannabicyclohexanol or CP 47,497-C8 homologue; or

(c) 5-(1,1-dimethylheptyl)-2-[(1R,2R)-5-hydroxy-2-(3-hydroxypropyl)cyclohexyl]-phenol or CP 55,490;

(8) Benzoylindoles, including any compound containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent, including the following:

(a) 1-Pentyl-3-(4-methoxybenzoyl)indole or RCS-4;

(b) 1-(5-fluoropentyl)-3-(2-iodobenzoyl)indole or AM-694; or

(c) (4-Methoxyphenyl)-[2-methyl-1-(2-(4-morpholinyl)ethyl)indol-3-y]methanone or WIN-48,098 or Pravadoline; and

(9) The following other unclassified synthetic cannabinoids:

(a) (6aR,10aR)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol or HU-210;

(b) (6aS,10aS)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol or Dexanabinol or HU-211;

(c) 2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl)pyrrolo[1,2,3-de]-1,4-benzoxazin-6-yl-1-naphthalenylmethanone or WIN 55,212-2; or

(d) (1-(5-fluoropentyl)-1H-indol-3-yl)(2,2,3,3-tetramethylcyclopropyl)methanone or XLR-11. [2013, c. 341, §6 (NEW).]

[ 2013, c. 341, §§5, 6 (AMD) .]

5.

[ 2013, c. 194, §9 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§98-101 (AMD). 1977, c. 649, §§1-5 (AMD). 1987, c. 747, §§1,2 (AMD). 1989, c. 334, §§1,2 (AMD). 1989, c. 924, §§1-7 (AMD). 1995, c. 499, §2 (AMD). 1995, c. 499, §5 (AFF). 1995, c. 635, §1 (AMD). 1997, c. 245, §19 (AMD). 1997, c. 487, §§1,2 (AMD). 2001, c. 419, §§2-10 (AMD). 2005, c. 430, §§2,3 (AMD). 2005, c. 430, §10 (AFF). 2007, c. 55, §1 (AMD). 2011, c. 428, §§5-7 (AMD). 2011, c. 428, §9 (AFF). 2013, c. 194, §§6-9 (AMD). 2013, c. 341, §§5, 6 (AMD).



17-A §1103. Unlawful trafficking in scheduled drugs

1.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §114 (RP) .]

1-A. Except as provided in subsection 1-B, a person is guilty of unlawful trafficking in a scheduled drug if the person intentionally or knowingly trafficks in what the person knows or believes to be a scheduled drug, which is in fact a scheduled drug, and the drug is:

A. A schedule W drug. Violation of this paragraph is a Class B crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

B. A schedule X drug. Violation of this paragraph is a Class C crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

C. Marijuana in a quantity of 20 pounds or more. Violation of this paragraph is a Class B crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

D. Marijuana and the person grows or cultivates 500 or more plants. Violation of this paragraph is a Class B crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

E. Marijuana in a quantity of more than one pound. Violation of this paragraph is a Class C crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

F. Marijuana and the person grows or cultivates 100 or more plants. Violation of this paragraph is a Class C crime; [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

G. A schedule Y drug. Violation of this paragraph is a Class D crime; or [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

H. A schedule Z drug. Violation of this paragraph is a Class D crime. [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF) .]

1-B. A person is not guilty of unlawful trafficking in a scheduled drug if the conduct that constitutes the trafficking is either:

A. Expressly authorized by Title 22 or Title 32; or [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

B. Expressly made a civil violation by Title 22. [2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §115 (NEW); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §116 (RP) .]

3. Proof that the person intentionally or knowingly possesses any scheduled drug that is in fact of a quantity, state or concentration as provided in this subsection, gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person is unlawfully trafficking in scheduled drugs:

A. More than one pound of marijuana; [1997, c. 481, §3 (AMD).]

B. Fourteen grams or more of cocaine or 4 grams or more of cocaine in the form of cocaine base; [1999, c. 790, Pt. A, §19 (AMD).]

C. [1999, c. 790, Pt. A, §19 (AMD).]

D. Lysergic acid diethylamide in any of the following quantities, states or concentrations:

(1) Any compound, mixture, substance or solution in a liquid state that contains a detectable quantity of lysergic acid diethylamide;

(2) Fifty or more squares, stamps, tablets or units of any compound, mixture or substance containing a detectable quantity of lysergic acid diethylamide; or

(3) Any quantity of any compound, mixture or substance that, in the aggregate, contains 2,500 micrograms or more of lysergic acid diethylamide; [2001, c. 419, §11 (AMD).]

E. Fourteen grams or more of methamphetamine; [2001, c. 419, §12 (AMD).]

F. Ninety or more pills, capsules, tablets, vials, ampules, syringes or units containing any narcotic drug other than heroin; [2001, c. 419, §13 (NEW).]

G. Any quantity of pills, capsules, tablets, units, compounds, mixtures or substances that, in the aggregate, contains 800 milligrams or more of oxycodone or 100 milligrams or more of hydromorphone; or [2001, c. 419, §13 (NEW).]

H. Thirty or more pills, capsules, tablets or units containing 3, 4 - methylenedioxymethamphetamine, MDMA, or any other drug listed in section 1102, subsection 1, paragraph O. [2001, c. 419, §13 (NEW).]

[ 2001, c. 383, §117 (AMD); 2001, c. 383, §156 (AFF); 2001, c. 419, §§11-13 (AMD) .]

4.

[ 1989, c. 344, §3 (RP) .]

5.

[ 1999, c. 442, §1 (RP) .]

6. If a person uses a motor vehicle to facilitate the trafficking of a scheduled drug, the court may, in addition to other authorized penalties, suspend the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license. The Secretary of State may not reinstate the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 1993, c. 674, §2 (NEW) .]

7. It is an affirmative defense to prosecution under this section that the substance trafficked in is industrial hemp.

[ 2003, c. 61, §2 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 647, §§2,3 (AMD). 1979, c. 127, §128 (AMD). 1987, c. 164, §§1,2 (AMD). 1987, c. 535, §§1,2 (AMD). 1989, c. 334, §3 (AMD). 1989, c. 336, (AMD). 1989, c. 344, §1 (AMD). 1989, c. 384, §2 (AMD). 1989, c. 850, §§2,3 (AMD). 1989, c. 924, §§8,9 (AMD). 1991, c. 548, §A10 (AMD). 1993, c. 674, §§1,2 (AMD). 1995, c. 635, §2 (AMD). 1997, c. 481, §§2,3 (AMD). 1999, c. 374, §§2,3 (AMD). 1999, c. 422, §§1-3 (AMD). 1999, c. 442, §1 (AMD). 1999, c. 453, §§6,7 (AMD). 1999, c. 790, §§A19,20 (AMD). 2001, c. 383, §§114-117 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 419, §§11-13 (AMD). 2003, c. 61, §2 (AMD).



17-A §1104. Trafficking in or furnishing counterfeit drugs

1. A person is guilty of trafficking in or furnishing counterfeit drugs if the person intentionally or knowingly trafficks in or furnishes a substance that the person represents to be a scheduled drug but that in fact is not a scheduled drug but is capable of causing death or serious bodily injury when taken or administered in the customary or intended manner.

[ 1993, c. 674, §3 (AMD) .]

2. Trafficking in or furnishing counterfeit drugs is a Class C crime.

[ 1975, c. 499, §1 (NEW) .]

3. If a person uses a motor vehicle to facilitate the trafficking or furnishing of a counterfeit drug, the court may, in addition to other authorized penalties, suspend the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license. The Secretary of State may not reinstate the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 1993, c. 674, §4 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1993, c. 674, §§3,4 (AMD).



17-A §1105. Aggravated trafficking, furnishing or cultivation of scheduled drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §102 (AMD). 1987, c. 535, §3 (AMD). 1989, c. 305, (AMD). 1989, c. 333, §§1,2 (AMD). 1989, c. 383, §§1,2 (AMD). 1989, c. 538, §§1,2 (AMD). 1989, c. 600, §§A2-6 (AMD). 1989, c. 924, §§10,11 (AMD). 1993, c. 674, §5 (AMD). 1995, c. 65, §A58 (AMD). 1995, c. 65, §§A153,C15 (AFF). 1995, c. 635, §§3,4 (AMD). 1999, c. 342, §1 (AMD). 1999, c. 374, §4 (AMD). 1999, c. 417, §§1,2 (AMD). 1999, c. 422, §§4-6 (AMD). 1999, c. 453, §§8-10 (AMD). 1999, c. 531, §§I1-5 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §118 (RP). 2001, c. 419, §§14,15 (AMD). 2001, c. 667, §D21 (AMD). 2001, c. 667, §D36 (AFF).



17-A §1105-A. Aggravated trafficking of scheduled drugs

1. A person is guilty of aggravated trafficking in a scheduled drug if the person violates section 1103 and:

A. The person trafficks in a scheduled drug with a child who is in fact less than 18 years of age and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class A crime;

(2) Marijuana in a quantity of 20 pounds or more. Violation of this subparagraph is a Class A crime;

(3) A schedule X drug. Violation of this subparagraph is a Class B crime;

(4) Marijuana in a quantity of more than one pound. Violation of this subparagraph is a Class B crime;

(5) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(6) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

B. At the time of the offense, the person has one or more prior convictions for any Class A, B or C offense under this chapter or for engaging in substantially similar conduct to that of the Class A, B or C offenses under this chapter in another jurisdiction and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class A crime;

(2) Marijuana in a quantity of 20 pounds or more. Violation of this subparagraph is a Class A crime;

(3) A schedule X drug. Violation of this subparagraph is a Class B crime;

(4) Marijuana in a quantity of more than one pound. Violation of this subparagraph is a Class B crime;

(5) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(6) A schedule Z drug. Violation of this subparagraph is a Class C crime.

Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of each prior conviction may precede the commission of the offense being enhanced by more than 10 years; [2007, c. 476, §39 (AMD).]

C. [2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §22 (RP).]

C-1. At the time of the offense, the person possesses a firearm in the furtherance of the offense, uses a firearm, carries a firearm or is armed with a firearm, and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class A crime;

(2) Marijuana in a quantity of 20 pounds or more. Violation of this subparagraph is a Class A crime;

(3) A schedule X drug. Violation of this subparagraph is a Class B crime;

(4) Marijuana in a quantity of more than one pound. Violation of this subparagraph is a Class B crime;

(5) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(6) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 667, Pt. D, §23 (NEW); 2001, c. 667, Pt. D, §36 (AFF).]

D. At the time of the offense, the person trafficks in cocaine in a quantity of 112 grams or more or cocaine in the form of cocaine base in a quantity of 32 grams or more. Violation of this paragraph is a Class A crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

E. At the time of the offense, the person is on a school bus or within 1,000 feet of the real property comprising a private or public elementary or secondary school or a safe zone as defined in section 1101, subsection 23 and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class A crime;

(2) Marijuana in a quantity of 20 pounds or more. Violation of this subparagraph is a Class A crime;

(3) A schedule X drug. Violation of this subparagraph is a Class B crime;

(4) Marijuana in a quantity of more than one pound. Violation of this subparagraph is a Class B crime;

(5) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(6) A schedule Z drug. Violation of this subparagraph is a Class C crime.

For purposes of this paragraph, "school bus" has the same meaning as defined in Title 29-A, section 2301, subsection 5; [2005, c. 415, §2 (AMD).]

F. At the time of the offense, the person enlists or solicits the aid of or conspires with a child who is in fact less than 18 years of age to traffick in a scheduled drug and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class A crime;

(2) Marijuana in a quantity of 20 pounds or more. Violation of this subparagraph is a Class A crime;

(3) A schedule X drug. Violation of this subparagraph is a Class B crime;

(4) Marijuana in a quantity of more than one pound. Violation of this subparagraph is a Class B crime;

(5) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(6) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

G. At the time of the offense, the person trafficks in methamphetamine or amphetamine in a quantity of 300 or more pills, capsules, tablets or units or 100 grams or more. Violation of this paragraph is a Class A crime; [2011, c. 436, §1 (AMD).]

H. At the time of the offense, the person trafficks in heroin in a quantity of 6 grams or more or 270 or more individual bags, folds, packages, envelopes or containers of any kind containing heroin. Violation of this paragraph is a Class A crime; [2001, c. 667, Pt. D, §24 (AMD); 2001, c. 667, Pt. D, §36 (AFF).]

I. At the time of the offense, the person trafficks in 300 or more pills, capsules, tablets, vials, ampules, syringes or units containing any narcotic drug other than heroin, or any quantity of pills, capsules, tablets, units, compounds, mixtures or substances that, in the aggregate, contains 8,000 milligrams or more of oxycodone or 1,000 milligrams or more of hydromorphone. Violation of this paragraph is a Class A crime; [2003, c. 688, Pt. B, §3 (RPR).]

J. At the time of the offense, the person trafficks in a quantity of 300 or more pills, capsules, tablets or units containing 3, 4-methylenedioxymethamphetamine, MDMA, or any other drug listed in section 1102, subsection 1, paragraph O. Violation of this paragraph is a Class A crime; [2003, c. 688, Pt. B, §3 (RPR).]

K. Death is in fact caused by the use of that scheduled drug and the drug is a schedule W drug. A violation of this paragraph is a Class A crime; or [2003, c. 476, §2 (NEW).]

L. Serious bodily injury is in fact caused by the use of that scheduled drug and the drug is a schedule W drug. A violation of this paragraph is a Class B crime. [2003, c. 476, §2 (NEW).]

[ 2011, c. 436, §1 (AMD) .]

2. If a person uses a motor vehicle to facilitate the aggravated trafficking in a scheduled drug, the court may, in addition to other authorized penalties, suspend the person's driver's license or permit or privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license or permit. The Secretary of State may not reinstate the person's driver's license or permit or privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to prosecution under this section that the substance trafficked in is industrial hemp.

[ 2003, c. 61, §3 (NEW) .]

SECTION HISTORY

2001, c. 383, §119 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §§D22-25 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 1, §7 (AMD). 2003, c. 61, §3 (AMD). 2003, c. 476, §§1,2 (AMD). 2003, c. 688, §B3 (AMD). 2005, c. 415, §2 (AMD). 2007, c. 476, §39 (AMD). 2011, c. 436, §1 (AMD).



17-A §1105-B. Aggravated trafficking or furnishing of counterfeit drugs

1. A person is guilty of aggravated trafficking in or furnishing a counterfeit drug if the person violates section 1104 and:

A. The person trafficks in a counterfeit drug with or furnishes a counterfeit drug to a child who is in fact under 18 years of age; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

B. At the time of the offense, the person has one or more prior convictions for any Class A, B or C offense under this chapter or for engaging in substantially similar conduct to that of the Class A, B or C offenses under this chapter in another jurisdiction. Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of each prior conviction may precede the commission of the offense being enhanced by more than 10 years; [2007, c. 476, §40 (AMD).]

C. At the time of the offense, the person possesses a firearm in the furtherance of the offense, uses a firearm, carries a firearm or is armed with a firearm; or [2003, c. 476, §4 (AMD).]

D. Death or serious bodily injury is in fact caused by the use of that counterfeit drug. [2003, c. 476, §5 (NEW).]

[ 2007, c. 476, §40 (AMD) .]

2. Aggravated trafficking in or furnishing a counterfeit drug is a Class B crime.

[ 2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF) .]

3. If a person uses a motor vehicle to facilitate the aggravated trafficking in or furnishing of a counterfeit drug, the court may, in addition to other authorized penalties, suspend the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license or permit. The Secretary of State may not reinstate the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

2001, c. 383, §119 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §D26 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 476, §§3-5 (AMD). 2007, c. 476, §40 (AMD).



17-A §1105-C. Aggravated furnishing of scheduled drugs

1. A person is guilty of aggravated furnishing of a scheduled drug if the person violates section 1106 and:

A. The person furnishes a scheduled drug to a child who is in fact less than 18 years of age and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class B crime;

(2) A schedule X drug. Violation of this subparagraph is a Class C crime;

(3) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(4) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

B. At the time of the offense, the person has one or more prior convictions for any Class A, B or C offense under this chapter or for engaging in substantially similar conduct to that of the Class A, B or C offenses under this chapter in another jurisdiction and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class B crime;

(2) A schedule X drug. Violation of this subparagraph is a Class C crime;

(3) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(4) A schedule Z drug. Violation of this subparagraph is a Class C crime.

Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of each prior conviction may precede the commission of the offense being enhanced by more than 10 years; [2007, c. 476, §41 (AMD).]

C. [2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §27 (RP).]

C-1. At the time of the offense, the person possesses a firearm in the furtherance of the offense, uses a firearm, carries a firearm or is armed with a firearm, and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class B crime;

(2) A schedule X drug. Violation of this subparagraph is a Class C crime;

(3) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(4) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 667, Pt. D, §28 (NEW); 2001, c. 667, Pt. D, §36 (AFF).]

D. At the time of the offense, the person furnishes cocaine in a quantity of 112 grams or more or cocaine in the form of cocaine base in a quantity of 32 grams or more. Violation of this paragraph is a Class B crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

E. At the time of the offense, the person is on a school bus or within 1,000 feet of the real property comprising a private or public elementary or secondary school or a safe zone as defined in section 1101, subsection 23 and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class B crime;

(2) A schedule X drug. Violation of this subparagraph is a Class C crime;

(3) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(4) A schedule Z drug. Violation of this subparagraph is a Class C crime.

For purposes of this paragraph, "school bus" has the same meaning as defined in Title 29-A, section 2301, subsection 5; [2005, c. 415, §3 (AMD).]

F. At the time of the offense, the person enlists or solicits the aid of or conspires with a child who is in fact less than 18 years of age to furnish a scheduled drug and the drug is:

(1) A schedule W drug. Violation of this subparagraph is a Class B crime;

(2) A schedule X drug. Violation of this subparagraph is a Class C crime;

(3) A schedule Y drug. Violation of this subparagraph is a Class C crime; or

(4) A schedule Z drug. Violation of this subparagraph is a Class C crime; [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

G. At the time of the offense, the person furnishes methamphetamine in a quantity of 100 grams or more. Violation of this paragraph is a Class B crime; [2001, c. 667, Pt. D, §31 (AMD); 2001, c. 667, Pt. D, §36 (AFF).]

H. At the time of the offense, the person furnishes heroin in a quantity of 6 grams or more or 270 or more individual bags, folds, packages, envelopes or containers of any kind containing heroin. Violation of this paragraph is a Class B crime; [2001, c. 667, Pt. D, §31 (AMD); 2001, c. 667, Pt. D, §36 (AFF).]

I. At the time of the offense, the person furnishes 300 or more pills, capsules, tablets, vials, ampules, syringes or units containing any narcotic drug other than heroin, or any quantity of pills, capsules, tablets, units, compounds, mixtures or substances that, in the aggregate, contains 8,000 milligrams or more of oxycodone or 1,000 milligrams or more of hydromorphone. Violation of this paragraph is a Class B crime; [2003, c. 476, §6 (AMD).]

J. At the time of the offense, the person furnishes a quantity of 300 or more pills, capsules, tablets or units containing 3, 4-methylenedioxymethamphetamine, MDMA, or any other drug listed in section 1102, subsection 1, paragraph O. Violation of this paragraph is a Class B crime; [2003, c. 476, §6 (AMD).]

K. Death is in fact caused by the use of that scheduled drug and the drug is a schedule W drug. A violation of this paragraph is a Class B crime. It is an affirmative defense to prosecution under this paragraph that the drug furnished was lawfully possessed by the defendant prior to furnishing and that the death was not a reasonably foreseeable consequence of the use of that scheduled drug. In determining whether the death was reasonably foreseeable, the jury shall consider:

(1) The factual circumstances surrounding the furnishing of the drug;

(2) The total quantity of the drug furnished;

(3) The dosage of the units furnished;

(4) The nature of the drug;

(5) The overdose risk presented by use of the drug; and

(6) Any safety warnings provided to the defendant at the time of dispensing the drug; or [2003, c. 476, §7 (NEW).]

L. Serious bodily injury is in fact caused by the use of that scheduled drug and the drug is a schedule W drug. A violation of this paragraph is a Class C crime. It is an affirmative defense to prosecution under this paragraph that the drug furnished was lawfully possessed by the defendant prior to furnishing and that the serious bodily injury was not a reasonably foreseeable consequence of the use of that scheduled drug. In determining whether the serious bodily injury was reasonably foreseeable, the jury shall consider:

(1) The factual circumstances surrounding the furnishing of the drug;

(2) The total quantity of the drug furnished;

(3) The dosage of the units furnished;

(4) The nature of the drug;

(5) The overdose risk presented by use of the drug; and

(6) Any safety warnings provided to the defendant at the time of dispensing the drug. [2003, c. 476, §7 (NEW).]

[ 2007, c. 476, §41 (AMD) .]

2. If a person uses a motor vehicle to facilitate the aggravated furnishing of a scheduled drug, the court may, in addition to other authorized penalties, suspend the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license or permit. The Secretary of State may not reinstate the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to prosecution under this section that the substance furnished is industrial hemp.

[ 2003, c. 61, §4 (NEW) .]

SECTION HISTORY

2001, c. 383, §119 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §§D27,28,31, 32 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 1, §8 (AMD). 2003, c. 61, §4 (AMD). 2003, c. 476, §§6,7 (AMD). 2005, c. 415, §3 (AMD). 2007, c. 476, §41 (AMD).



17-A §1105-D. Aggravated cultivating of marijuana

1. A person is guilty of aggravated cultivating of marijuana if the person violates section 1117 and:

A. At the time of the offense, the person has one or more prior convictions for any Class A, B or C offense under this chapter or for engaging in substantially similar conduct to that of the Class A, B or C offenses under this chapter in another jurisdiction and the person grows or cultivates:

(1) Five hundred or more marijuana plants. Violation of this subparagraph is a Class A crime;

(2) One hundred or more but fewer than 500 marijuana plants. Violation of this subparagraph is a Class B crime;

(3) More than 5 but fewer than 100 marijuana plants. Violation of this subparagraph is a Class C crime; or

(4) Five or fewer marijuana plants. Violation of this subparagraph is a Class D crime.

Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this paragraph, the date of each prior conviction may precede the commission of the offense being enhanced by more than 10 years; [2007, c. 476, §42 (AMD).]

B. [2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §29 (RP).]

B-1. At the time of the offense, the person possesses a firearm in the furtherance of the offense, uses a firearm, carries a firearm or is armed with a firearm, and the person grows or cultivates:

(1) Five hundred or more marijuana plants. Violation of this subparagraph is a Class A crime;

(2) One hundred or more but fewer than 500 marijuana plants. Violation of this subparagraph is a Class B crime;

(3) More than 5 but fewer than 100 marijuana plants. Violation of this subparagraph is a Class C crime; or

(4) Five or fewer marijuana plants. Violation of this subparagraph is a Class D crime; [2001, c. 667, Pt. D, §30 (NEW); 2001, c. 667, Pt. D, §36 (AFF).]

C. At the time of the offense, the person enlists or solicits the aid of or conspires with a child who is in fact less than 18 years of age to cultivate marijuana and the person grows or cultivates:

(1) Five hundred or more marijuana plants. Violation of this subparagraph is a Class A crime;

(2) One hundred or more but fewer than 500 marijuana plants. Violation of this subparagraph is a Class B crime;

(3) More than 5 but fewer than 100 marijuana plants. Violation of this subparagraph is a Class C crime; or

(4) Five or fewer marijuana plants. Violation of this subparagraph is a Class D crime; or [2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF).]

D. At the time of the offense, the person is within 1,000 feet of the real property comprising a private or public elementary or secondary school or a safe zone as defined in section 1101, subsection 23 and the person grows or cultivates:

(1) Five hundred or more marijuana plants. Violation of this subparagraph is a Class A crime;

(2) One hundred or more but fewer than 500 marijuana plants. Violation of this subparagraph is a Class B crime;

(3) More than 5 but fewer than 100 marijuana plants. Violation of this subparagraph is a Class C crime; or

(4) Five or fewer marijuana plants. Violation of this subparagraph is a Class D crime. [2005, c. 415, §4 (AMD).]

[ 2007, c. 476, §42 (AMD) .]

2. If a person uses a motor vehicle to facilitate the aggravated cultivating of marijuana, the court may, in addition to other authorized penalties, suspend the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license or permit. The Secretary of State may not reinstate the person's driver's license or permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 2001, c. 383, §119 (NEW); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to prosecution under this section that the substance cultivated or grown is industrial hemp.

[ 2003, c. 61, §5 (NEW) .]

SECTION HISTORY

2001, c. 383, §119 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 667, §§D29,30 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 61, §5 (AMD). 2005, c. 415, §4 (AMD). 2007, c. 476, §42 (AMD).



17-A §1106. Unlawfully furnishing scheduled drugs

1.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §120 (RP) .]

1-A. Except as provided in subsection 1-B, a person is guilty of unlawful furnishing of a scheduled drug if the person intentionally or knowingly furnishes what the person knows or believes to be a scheduled drug, which is in fact a scheduled drug, and the drug is:

A. A schedule W drug. Violation of this paragraph is a Class C crime; [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

B. A schedule X drug. Violation of this paragraph is a Class D crime; [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

C. A schedule Y drug. Violation of this paragraph is a Class D crime; or [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

D. A schedule Z drug. Violation of this paragraph is a Class D crime. [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF) .]

1-B. A person is not guilty of unlawful furnishing of a scheduled drug if the conduct that constitutes the furnishing is expressly:

A. Authorized by Title 22 or Title 32; or [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

B. Made a civil violation by Title 22. [2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §121 (NEW); 2001, c. 383, §156 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §122 (RP) .]

3. Proof that the person intentionally or knowingly possesses a scheduled drug that is in fact of a quantity, state or concentration as provided in this subsection, gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person is unlawfully furnishing that scheduled drug:

A. More than 2 1/2 ounces of marijuana; [2009, c. 67, §1 (AMD).]

B. Seven grams or more of cocaine or 2 grams or more of cocaine in the form of cocaine base; [1999, c. 531, Pt. I, §6 (AMD).]

C. [1999, c. 531, Pt. I, §7 (RP).]

D. Lysergic acid diethylamide in any of the following quantities or concentrations:

(1) Not less than 25 squares, stamps, tablets or units of any compound, mixture or substance containing a detectable quantity of lysergic acid diethylamide; or

(2) Any quantity of any compound, mixture or substance that, in the aggregate, contains not less than 1,250 micrograms of lysergic acid diethylamide; [2001, c. 419, §16 (AMD).]

E. Seven grams or more of methamphetamine; [2001, c. 419, §17 (AMD).]

F. Forty-five or more pills, capsules, tablets, vials, ampules, syringes or units containing any narcotic drug other than heroin; [2001, c. 419, §18 (NEW).]

G. Any quantity of pills, capsules, tablets, units, compounds, mixtures or substances that, in the aggregate, contains not less than 400 milligrams of oxycodone or not less than 50 milligrams of hydromorphone; or [2001, c. 419, §18 (NEW).]

H. Fifteen or more pills, capsules, tablets or units containing 3, 4 - methylenedioxymethamphetamine, MDMA, or any other drug listed in section 1102, subsection 1, paragraph O. [2001, c. 419, §16 (NEW).]

[ 2009, c. 67, §1 (AMD) .]

4.

[ 1989, c. 334, §4 (RP) .]

5. If a person uses a motor vehicle to facilitate the unlawful furnishing of a scheduled drug, the court may, in addition to other authorized penalties, suspend the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license for a period not to exceed 5 years. A suspension may not begin until after any period of incarceration is served. If the court suspends a person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license, the court shall notify the Secretary of State of the suspension and the court shall take physical custody of the person's license. The Secretary of State may not reinstate the person's driver's license, permit, privilege to operate a motor vehicle or right to apply for or obtain a license unless the person demonstrates that, after having been released and discharged from any period of incarceration that may have been ordered, the person has served the period of suspension ordered by the court.

[ 1993, c. 674, §6 (NEW) .]

6. It is an affirmative defense to prosecution under this section that the substance furnished is:

A. Industrial hemp; or [2007, c. 346, Pt. B, §1 (NEW).]

B. A residual amount of any scheduled drug that is contained in one or more hypodermic apparatuses if the person is enrolled in a hypodermic apparatus exchange program that is certified by the Department of Health and Human Services, Maine Center for Disease Control and Prevention and is furnishing the hypodermic apparatuses to an employee of such a program. [2007, c. 346, Pt. B, §1 (NEW).]

[ 2007, c. 346, Pt. B, §1 (RPR) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1987, c. 164, §§3,4 (AMD). 1987, c. 535, §§4,5 (AMD). 1989, c. 253, (AMD). 1989, c. 334, §4 (AMD). 1989, c. 344, §2 (AMD). 1989, c. 384, §3 (AMD). 1989, c. 600, §§A7,8 (AMD). 1989, c. 924, §12 (AMD). 1991, c. 548, §A11 (AMD). 1993, c. 674, §6 (AMD). 1995, c. 635, §5 (AMD). 1999, c. 422, §§7-9 (AMD). 1999, c. 453, §§11,12 (AMD). 1999, c. 531, §§I6,7 (AMD). 2001, c. 383, §§120-123 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 419, §§16-18 (AMD). 2003, c. 61, §6 (AMD). 2007, c. 346, Pt. B, §1 (AMD). 2009, c. 67, §1 (AMD).



17-A §1106-A. Aggregation of amounts of drugs seized

1. Quantities of scheduled drugs involved in violations of section 1103, 1105-A, 1105-B, 1105-C or 1106 committed pursuant to one scheme or course of conduct and confiscated within a 6-month period may be aggregated to charge a single violation of appropriate class. Subject to the requirement that the conduct of the defense may not be prejudiced by lack of fair notice or by surprise, the court may at any time order that a single aggregate count be considered as separate violations. An aggregate count of violations may not be deemed duplicative because of such an order and no election may be required. Prosecution may be brought in any venue in which one of the violations aggregated was committed.

[ 2001, c. 383, §124 (AMD); 2001, c. 383, §156 (AFF) .]

2. Quantities of scheduled drugs involved in violation of section 1107-A committed pursuant to one scheme or course of conduct and confiscated within a 48-hour period may be aggregated to charge a single violation of appropriate class. Subject to the requirement that the conduct of the defense may not be prejudiced by lack of fair notice or by surprise, the court may at any time order that a single aggregate count be considered as separate violations. An aggregate count of violations may not be deemed duplicative because of such an order and no election may be required. Prosecution may be brought in any venue in which one of the violations aggregated was committed.

[ 2001, c. 383, §125 (AMD); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1999, c. 442, §2 (NEW). 2001, c. 383, §§124,125 (AMD). 2001, c. 383, §156 (AFF).



17-A §1107. Unlawful possession of scheduled drugs (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 649, §6 (AMD). 1981, c. 317, §24 (AMD). 1989, c. 384, §4 (AMD). 1989, c. 538, §§3,4 (AMD). 1995, c. 635, §6 (AMD). 1999, c. 422, §10 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §126 (RP).



17-A §1107-A. Unlawful possession of scheduled drugs

1. Except as provided in subsection 2, a person is guilty of unlawful possession of a scheduled drug if the person intentionally or knowingly possesses what that person knows or believes to be a scheduled drug, which is in fact a scheduled drug, and the drug is:

A. A schedule W drug that is:

(1) Cocaine and the quantity possessed is more than 14 grams;

(2) Cocaine in the form of cocaine base and the quantity possessed is more than 4 grams; or

(3) Methamphetamine and the quantity possessed is more than 14 grams.

Violation of this paragraph is a Class B crime; [2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF).]

B. A schedule W drug that contains:

(1) Heroin (diacetylmorphine);

(2) Cocaine in the form of cocaine base and at the time of the offense the person has one or more prior convictions for any offense under this chapter or for engaging in substantially similar conduct to that of the Maine offenses under this chapter in another jurisdiction. For the purposes of this paragraph, a person has been convicted of an offense on the date the judgment of conviction was entered by the court;

(3) Methamphetamine;

(4) Oxycodone;

(5) Hydrocodone; or

(6) Hydromorphone.

Violation of this paragraph is a Class C crime; [2007, c. 476, §43 (AMD).]

C. A schedule W drug, except as provided in paragraphs A and B. Violation of this paragraph is a Class D crime; [2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF).]

D. A schedule X drug. Violation of this paragraph is a Class D crime; [2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF).]

E. A schedule Y drug. Violation of this paragraph is a Class E crime; or [2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF).]

F. A schedule Z drug. Violation of this paragraph is a Class E crime unless the drug is marijuana, in which case a violation of this paragraph is:

(1) For possession of over 2 1/2 ounces to 8 ounces of marijuana, a Class E crime;

(2) For possession of over 8 ounces to 16 ounces of marijuana, a Class D crime;

(3) For possession of over one pound to 20 pounds of marijuana, a Class C crime; and

(4) For possession of over 20 pounds of marijuana, a Class B crime. [2009, c. 67, §2 (AMD).]

[ 2009, c. 67, §2 (AMD) .]

2. A person is not guilty of unlawful possession of a scheduled drug if the conduct that constitutes the possession is expressly:

A. Authorized by Title 22 or Title 32; or [2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF).]

B. Made a civil violation by Title 22. [2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §127 (NEW); 2001, c. 383, §156 (AFF) .]

3. It is an affirmative defense to prosecution under this section that:

A. The substance possessed is industrial hemp; or [2005, c. 430, §4 (NEW); 2005, c. 430, §10 (AFF).]

B. The substance possessed is a methamphetamine precursor drug and was possessed by the defendant for a legitimate medical purpose. [2005, c. 430, §4 (NEW); 2005, c. 430, §10 (AFF).]

[ 2005, c. 430, §10 (AFF); 2005, c. 430, §4 (RPR) .]

4. It is an affirmative defense to prosecution under subsection 1, paragraph B, subparagraphs (3) to (6) and paragraphs C to F that the person possessed a valid prescription for the scheduled drug or controlled substance that is the basis for the charge and that, at all times, the person intended the drug to be used only for legitimate medical use in conformity with the instructions provided by the prescriber and dispenser.

[ 2011, c. 464, §19 (AMD) .]

5. It is an affirmative defense to prosecution under this section that the substance furnished is:

A. Industrial hemp; or [2007, c. 346, Pt. B, §2 (NEW).]

B. A residual amount of any scheduled drug that is contained in one or more hypodermic apparatuses if the person is enrolled in a hypodermic apparatus exchange program that is certified by the Department of Health and Human Services, Maine Center for Disease Control and Prevention and is transporting the hypodermic apparatuses to the program. [2007, c. 346, Pt. B, §2 (NEW).]

[ 2007, c. 346, Pt. B, §2 (NEW) .]

SECTION HISTORY

2001, c. 383, §127 (NEW). 2001, c. 383, §156 (AFF). 2003, c. 61, §7 (AMD). 2005, c. 252, §1 (AMD). 2005, c. 430, §4 (AMD). 2005, c. 430, §10 (AFF). 2005, c. 442, §1 (AMD). 2007, c. 55, §2 (AMD). 2007, c. 346, Pt. B, §2 (AMD). 2007, c. 476, §43 (AMD). 2009, c. 67, §2 (AMD). 2011, c. 464, §19 (AMD).



17-A §1108. Acquiring drugs by deception

1. A person is guilty of acquiring drugs by deception if, as a result of deception, the person obtains or exercises control over a prescription for a scheduled drug or what the person knows or believes to be a scheduled drug, which is in fact a scheduled drug, and the drug is:

A. A schedule W drug. Violation of this paragraph is a Class C crime; [2001, c. 667, Pt. A, §36 (AFF); 2001, c. 667, Pt. A, §35 (RPR).]

B. A schedule X drug. Violation of this paragraph is a Class C crime; [2001, c. 667, Pt. A, §36 (AFF); 2001, c. 667, Pt. A, §35 (RPR).]

C. A schedule Y drug. Violation of this paragraph is a Class C crime; or [2001, c. 667, Pt. A, §36 (AFF); 2001, c. 667, Pt. A, §35 (RPR).]

D. A schedule Z drug. Violation of this paragraph is a Class D crime. [2001, c. 667, Pt. A, §36 (AFF); 2001, c. 667, Pt. A, §35 (RPR).]

[ 2001, c. 667, Pt. A, §36 (AFF); 2001, c. 667, Pt. A, §35 (RPR) .]

2. As used in this section, "deception" has the same meaning as in section 354, subsection 2 and includes:

A. Failure by a person, after having been asked by a prescribing health care provider or a person acting under the direction or supervision of a prescribing health care provider, to disclose the particulars of every narcotic drug or prescription for a narcotic drug issued to that person by a different health care provider within the preceding 30 days; or [2001, c. 419, §19 (NEW).]

B. Furnishing a false name or address to a prescribing health care provider or a person acting under the direction or supervision of a prescribing health care provider. [2001, c. 419, §19 (NEW).]

[ 2001, c. 419, §19 (AMD) .]

3. For purposes of this section, information communicated to a prescribing health care provider, or a person acting under the direction or supervision of a prescribing health care provider, in an effort to violate this section, including a violation by procuring the administration of a scheduled drug by deception, may not be deemed a privileged communication.

[ 2007, c. 382, §1 (AMD) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §129 (RP) .]

5. For purposes of the causation required by subsection 1, engaging in an act of deception described in subsection 2, paragraph A or B gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303, that the act of deception in fact resulted in the acquisition of any drugs prescribed to that person by that prescribing health care provider or person acting under the direction or supervision of that prescribing health care provider.

[ 2003, c. 143, §6 (AMD) .]

6. A prescribing health care provider, or a person acting under the direction or supervision of a prescribing health care provider, who knows or has reasonable cause to believe that a person is committing or has committed deception may report that fact to a law enforcement officer. A person participating in good faith in reporting under this subsection, or in participating in a related proceeding, is immune from criminal or civil liability for the act of reporting or participating in the proceeding.

[ 2007, c. 382, §2 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §33 (RPR). 1983, c. 350, (AMD). 2001, c. 383, §§128,129 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 419, §§19,20 (AMD). 2001, c. 667, §A35 (AMD). 2001, c. 667, §A36 (AFF). 2003, c. 143, §6 (AMD). 2007, c. 382, §§1, 2 (AMD).



17-A §1109. Stealing drugs

1. A person is guilty of stealing drugs if the person violates chapter 15, section 353, 355 or 356-A knowing or believing that the subject of the theft is a scheduled drug, and it is in fact a scheduled drug, and the theft is from a person authorized to possess or traffick in that scheduled drug.

[ 2003, c. 1, §9 (AMD) .]

2. Stealing drugs is:

A. A Class C crime if the drug is a schedule W, X or Y drug; or [2001, c. 419, §21 (NEW).]

B. A Class D crime if the drug is a schedule Z drug. [2001, c. 419, §21 (NEW).]

[ 2001, c. 419, §21 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 2001, c. 383, §130 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 419, §21 (AMD). 2001, c. 667, §D33 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 1, §9 (AMD).



17-A §1110. Trafficking in or furnishing hypodermic apparatuses

1. Except as provided in subsection 1-B, paragraph A, a person is guilty of trafficking in hypodermic apparatuses if the person intentionally or knowingly trafficks in one or more hypodermic apparatuses. Violation of this subsection is a Class C crime.

A. [2001, c. 383, §156 (AFF); 2001, c. 383, §131 (RP).]

B. [1997, c. 340, §1 (RP).]

[ 2001, c. 383, §131 (AMD); 2001, c. 383, §156 (AFF) .]

1-A. Except as provided in subsection 1-B, paragraph B, a person is guilty of furnishing hypodermic apparatuses if the person intentionally or knowingly furnishes 11 or more hypodermic apparatuses. Violation of this subsection is a Class D crime.

[ 2001, c. 383, §132 (AMD); 2001, c. 383, §156 (AFF) .]

1-B. The following exceptions apply.

A. A person is not guilty of trafficking in hypodermic apparatuses if the conduct that constitutes the trafficking is expressly authorized by Title 32, section 13787-A. [2001, c. 383, §133 (NEW); 2001, c. 383, §156 (AFF).]

B. A person is not guilty of furnishing hypodermic apparatuses if the conduct that constitutes the furnishing is expressly authorized by Title 22, section 2383-B. [2001, c. 383, §133 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §133 (NEW); 2001, c. 383, §156 (AFF) .]

1-C. It is an affirmative defense to prosecution under subsection 1-A that the person furnishing the hypodermic apparatuses is enrolled in a hypodermic apparatus exchange program that is certified by the Department of Health and Human Services, Maine Center for Disease Control and Prevention and is furnishing the hypodermic apparatuses to an employee of such a program.

[ 2007, c. 695, Pt. A, §20 (AMD) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §134 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1987, c. 535, §6 (RPR). 1989, c. 384, §5 (AMD). 1997, c. 340, §1 (AMD). 2001, c. 383, §§131-134 (AMD). 2001, c. 383, §156 (AFF). 2007, c. 346, Pt. B, §3 (AMD). 2007, c. 695, Pt. A, §20 (AMD).



17-A §1111. Illegal possession of hypodermic apparatuses

1. A person is guilty of illegal possession of hypodermic apparatuses if the person intentionally or knowingly possesses 11 or more hypodermic apparatuses, unless the conduct that constitutes such possession is:

A. Expressly authorized by Title 22, section 2383-B or Title 32, section 13787-A. [1997, c. 340, §2 (AMD).]

B. [1997, c. 340, §2 (RP).]

[ 1997, c. 340, §2 (AMD) .]

2. Illegal possession of hypodermic apparatuses is a Class D crime.

[ 1997, c. 340, §2 (AMD) .]

3. It is an affirmative defense to prosecution under this section that the person possessing the hypodermic apparatuses is enrolled in a hypodermic apparatus exchange program that is certified by the Department of Health and Human Services, Maine Center for Disease Control and Prevention and is transporting the hypodermic apparatuses to the program.

[ 2007, c. 346, Pt. B, §4 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §103 (AMD). 1989, c. 384, §6 (AMD). 1997, c. 340, §2 (AMD). 2007, c. 346, Pt. B, §4 (AMD).



17-A §1111-A. Use of drug paraphernalia

1. As used in this section the term "drug paraphernalia" means all equipment, products and materials of any kind that are used or intended for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body a scheduled drug in violation of this chapter or Title 22, section 2383, except that this section does not apply to a person who is authorized to possess marijuana for medical use pursuant to Title 22, chapter 558-C, to the extent the drug paraphernalia is used for that person's medical use of marijuana. It includes, but is not limited to:

A. Kits used or intended for use in planting, propagating, cultivating, growing or harvesting of any species of plant which is a scheduled drug or from which a scheduled drug can be derived; [1981, c. 531, §2 (AMD).]

B. Kits used or intended for use in manufacturing, compounding, converting, producing, processing or preparing scheduled drugs; [1981, c. 531, §2 (AMD).]

C. Isomerization devices used or intended for use in increasing the potency of any species of plant that is a scheduled drug; [2001, c. 383, §135 (AMD); 2001, c. 383, §156 (AFF).]

D. Testing equipment used or intended for use in identifying or in analyzing the strength, effectiveness or purity of scheduled drugs; [1981, c. 531, §2 (AMD).]

E. Scales and balances used or intended for use in weighing or measuring scheduled drugs; [1981, c. 531, §2 (AMD).]

F. Dilutents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose, used or intended for use in cutting scheduled drugs; [1981, c. 531, §2 (AMD).]

G. Separation gins and sifters, used or intended for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana; [1981, c. 531, §2 (AMD).]

H. Blenders, bowls, containers, spoons and mixing devices used or intended for use in compounding scheduled drugs; [1981, c. 531, §2 (AMD).]

I. Capsules, balloons, envelopes and other containers used or intended for use in packaging small quantities of scheduled drugs; [1981, c. 531, §2 (AMD).]

J. Containers and other objects used or intended for use in storing or concealing scheduled drugs; and [1981, c. 531, §2 (AMD).]

K. Objects used or intended for use in ingesting, inhaling or otherwise introducing marijuana, cocaine, hashish or hashish oil into the human body, such as:

(1) Metal, wooden, acrylic, glass, stone, plastic or ceramic pipes with or without screens, permanent screens, hashish heads or punctured metal bowls;

(2) Water pipes;

(3) Carburetion tubes and devices;

(4) Smoking and carburetion masks;

(5) Roach clips, meaning objects used to hold burning material, such as a marijuana cigarette that has become too small or too short to be held in the hand;

(6) Miniature cocaine spoons and cocaine vials;

(7) Chamber pipes;

(8) Carburetor pipes;

(9) Electric pipes;

(10) Air-driven pipes;

(11) Chillums;

(12) Bongs; or

(13) Ice pipes or chillers. [1981, c. 531, §3 (AMD).]

[ IB 2009, c. 1, §2 (AMD) .]

2. For purposes of this section, drug paraphernalia does not include hypodermic apparatus. Possession of, furnishing or trafficking in hypodermic apparatus constitute separate offenses under sections 1110 and 1111.

[ 1981, c. 266, (NEW) .]

3. In determining whether an object is drug paraphernalia, a court or other authority shall consider, in addition to all other logically relevant factors, the following:

A. Statements by an owner or by anyone in control of the object concerning its use; [1981, c. 266, (NEW).]

B. One or more prior convictions, if any, of an owner, or of anyone in control of the object, for any offense under this chapter or for engaging in substantially similar conduct to that of the Maine offenses under this chapter in another jurisdiction; [2007, c. 476, §44 (AMD).]

C. The proximity of the object, in time and space, to a direct violation of this chapter; [1981, c. 266, (NEW).]

D. The proximity of the object to scheduled drugs; [1981, c. 266, (NEW).]

E. The existence of any residue of scheduled drugs on the object; [1981, c. 266, (NEW).]

F. Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons whom the owner knows, or should reasonably know, intend to use the object to facilitate a violation of this chapter; the innocence of an owner, or of anyone in control of the object, as to a direct violation of this chapter may not prevent a finding that the object is intended for use as drug paraphernalia; [2001, c. 383, §136 (AMD); 2001, c. 383, §156 (AFF).]

G. Instructions, oral or written, provided with the object concerning its use; [1981, c. 266, (NEW).]

H. Descriptive materials accompanying the object which explain or depict its use; [1981, c. 266, (NEW).]

I. National and local advertising concerning its use; [1981, c. 266, (NEW).]

J. The manner in which the object is displayed for sale; [1981, c. 266, (NEW).]

K. Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products; [1981, c. 266, (NEW).]

L. Direct or circumstantial evidence of the ratio of sales of the object to the total sales of the business enterprise; [1981, c. 266, (NEW).]

M. The existence and scope of legitimate uses for the object in the community; and [1981, c. 266, (NEW).]

N. Expert testimony concerning its use. [1981, c. 266, (NEW).]

[ 2007, c. 476, §44 (AMD) .]

4.

[ 2011, c. 464, §20 (RP) .]

4-A. Except as provided in Title 22, chapter 558-C, a person is guilty of use of drug paraphernalia if:

A. The person trafficks in or furnishes drug paraphernalia knowing, or under circumstances when that person reasonably should know, that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a scheduled drug in violation of this chapter or Title 22, section 2383, and the person to whom that person is trafficking or furnishing drug paraphernalia is:

(1) At least 16 years of age. Violation of this subparagraph is a Class E crime; or

(2) Less than 16 years of age. Violation of this subparagraph is a Class D crime; or [2011, c. 464, §20 (NEW).]

B. The person places in a newspaper, magazine, handbill or other publication an advertisement knowing, or under circumstances when that person reasonably should know, that the purpose of the advertisement, in whole or in part, is to promote the sale of objects intended for use as drug paraphernalia. Violation of this paragraph is a Class E crime. [2011, c. 464, §20 (NEW).]

[ 2011, c. 464, §20 (NEW) .]

4-B. Except as provided in Title 22, chapter 558-C, a person commits a civil violation if:

A. The person in fact uses drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a scheduled drug in violation of this chapter or Title 22, section 2383. Violation of this paragraph is a civil violation for which a fine of $300 must be adjudged, none of which may be suspended; or [2011, c. 464, §20 (NEW).]

B. The person possesses with intent to use drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a scheduled drug in violation of this chapter or Title 22, section 2383. Violation of this paragraph is a civil violation for which a fine of $300 must be adjudged, none of which may be suspended. [2011, c. 464, §20 (NEW).]

[ 2011, c. 464, §20 (NEW) .]

5.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §138 (RP) .]

6.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §139 (RP) .]

7.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §140 (RP) .]

8.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §140 (RP) .]

9. Drug paraphernalia possessed in violation of this section is declared to be contraband and may be seized and confiscated by the State.

[ 2001, c. 383, §141 (AMD); 2001, c. 383, §156 (AFF) .]

10. It is an affirmative defense to prosecution under this section that the drug paraphernalia used or possessed is used or possessed for the propagation, cultivation or processing of industrial hemp.

[ 2003, c. 61, §8 (NEW) .]

SECTION HISTORY

1981, c. 266, (NEW). 1981, c. 531, §§1-5 (AMD). IB 1999, c. 1, §§4,5 (AMD). 2001, c. 383, §§135-141 (AMD). 2001, c. 383, §156 (AFF). 2003, c. 61, §8 (AMD). 2005, c. 386, §DD1 (AMD). 2005, c. 527, §§10,11 (AMD). 2007, c. 476, §44 (AMD). IB 2009, c. 1, §2 (AMD). RR 2009, c. 2, §39 (COR). 2011, c. 464, §20 (AMD).



17-A §1112. Analysis of scheduled drugs

1. A laboratory that receives a drug or substance from a law enforcement officer or agency for analysis as a scheduled drug shall, if it is capable of so doing, analyze the same as requested by a method designed to accurately determine the composition of the substance, including by chemical means, visual examination, or both, and shall issue a certificate stating the results of the analysis. The certificate, when duly signed and sworn to by a person certified as qualified for this purpose by the Department of Health and Human Services under certification standards set by that department, is admissible in evidence in a court of the State, and gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the composition, quality and quantity of the drug or substance are as stated in the certificate, unless, within 10 days written notice to the prosecution, the defendant requests that a qualified witness testify as to the composition, quality and quantity.

[ 2001, c. 667, Pt. D, §36 (AFF); 2001, c. 667, Pt. D, §34 (RPR); 2003, c. 689, Pt. B, §6 (REV) .]

2. Transfers of drugs and substances to and from a laboratory for purposes of analysis under this chapter may be by certified or registered mail, and when so made shall be deemed to comply with all the requirements regarding the continuity of custody of physical evidence.

[ 1975, c. 740, §105 (AMD) .]

3.

[ 1975, c. 740, §106 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§104-106 (AMD). 1979, c. 512, §34 (AMD). 2001, c. 383, §142 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 419, §22 (AMD). 2001, c. 667, §D34 (AMD). 2001, c. 667, §D36 (AFF). 2003, c. 689, §B6 (REV).



17-A §1113. Inspection of records (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 671, §26 (RPR). 1991, c. 274, §1 (RP).



17-A §1114. Schedule Z drugs; contraband subject to seizure

All scheduled Z drugs, the unauthorized possession of which constitutes a civil violation under Title 22, are hereby declared contraband, and may be seized and confiscated by the State. [1975, c. 499, §1 (NEW).]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1115. Notice of conviction

On the conviction of any person of the violation of any provision of this chapter, or on his being found liable for a civil violation under Title 22, a copy of the judgment or sentence and of the opinion of the court or judge, if any opinion be filed, shall be sent by the clerk of court or by the judge to the board or officer, if any, by whom the person has been licensed or registered to practice his profession or to carry on his business if the court finds that such conviction or liability renders such person unfit to engage in such profession or business. The court may, in its discretion, suspend or revoke the license or registration of the person to practice his profession or to carry on his business if the court finds that such conviction or liability renders such person unfit to engage in such profession or business. On the application of any person whose license or registration has been suspended or revoked and upon proper showing and for good cause, said board or officer may reinstate such license or registration. [1975, c. 470, §106-A (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§106-A (AMD).



17-A §1116. Trafficking or furnishing imitation scheduled drugs

1. Except as provided in subsection 1-A, a person is guilty of trafficking in or furnishing an imitation scheduled drug if the person intentionally or knowingly trafficks in or furnishes an imitation scheduled drug to a person who is:

A. At least 18 years of age. Violation of this paragraph is a Class E crime; or [2001, c. 383, §143 (NEW); 2001, c. 383, §156 (AFF).]

B. Less than 18 years of age and the person trafficking or furnishing the imitation scheduled drug is at least 18 years of age. Violation of this paragraph is a Class D crime. [2001, c. 383, §143 (NEW); 2001, c. 383, §156 (AFF).]

[ 2001, c. 383, §143 (AMD); 2001, c. 383, §156 (AFF) .]

1-A. A person is not guilty of trafficking in or furnishing an imitation scheduled drug if the conduct that constitutes the trafficking or furnishing is expressly made a civil violation by Title 22, section 2383-A.

[ 2001, c. 383, §144 (NEW); 2001, c. 383, §156 (AFF) .]

2. Proof that the person intentionally or knowingly possesses 100 or more tablets, capsules or other dosage units of an imitation scheduled drug gives rise to a permissible inference under the Maine Rules of Evidence, Rule 303 that the person is trafficking in or furnishing imitation scheduled drugs.

[ 2001, c. 383, §145 (AMD); 2001, c. 383, §156 (AFF) .]

3.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §146 (RP) .]

4.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §146 (RP) .]

5. In determining whether the appearance of a dosage unit of an imitation scheduled drug would lead a reasonable person to believe the substance was a scheduled drug, as required by section 1101, subsection 19, the court shall consider, but is not limited to considering, the following:

A. In the case of a substance in tablet, capsule or other solid form, whether the size, shape and color are substantially similar to that of a specific scheduled drug, and in the case of a substance in powdered or liquid form, whether the color, consistency and appearance are substantially similar to that of a specific scheduled drug; [1981, c. 603, §2 (NEW).]

B. Whether the markings on each dosage unit are substantially similar to those on a specific scheduled drug; and [1981, c. 603, §2 (NEW).]

C. Whether the packaging of, or the labeling of a container containing the substance, bears markings or printed material substantially similar to that accompanying or containing a specific scheduled drug. [1981, c. 603, §2 (NEW).]

[ 1981, c. 603, §2 (NEW) .]

6. This section does not apply to:

A. Law enforcement officers acting in the course and legitimate scope of their employment; [1981, c. 603, §2 (NEW).]

B. Persons who manufacture, process, package, distribute or sell imitation scheduled drugs solely for or to licensed medical practitioners for use as placebos in the course of professional practice or research; and [1981, c. 603, §2 (NEW).]

C. Licensed medical practitioners, pharmacists and other persons authorized to dispense or administer scheduled drugs who are acting in the legitimate performance of their professional licenses. [1981, c. 603, §2 (NEW).]

[ 2001, c. 383, §147 (AMD); 2001, c. 383, §156 (AFF) .]

SECTION HISTORY

1981, c. 603, §2 (NEW). 2001, c. 383, §§143-147 (AMD). 2001, c. 383, §156 (AFF).



17-A §1117. Cultivating marijuana

1. Except as provided in subsection 4, a person is guilty of cultivating marijuana if:

A. The person intentionally or knowingly grows or cultivates marijuana. Violation of this paragraph is a Class E crime; or [2009, c. 631, §2 (AMD); 2009, c. 631, §51 (AFF).]

B. The person violates paragraph A and the number of marijuana plants is:

(1) Five hundred or more. Violation of this subparagraph is a Class B crime;

(2) One hundred or more but fewer than 500. Violation of this subparagraph is a Class C crime;

(3) More than 5 but fewer than 100. Violation of this subparagraph is a Class D crime; or

(4) Five or fewer. Violation of this subparagraph is a Class E crime. [2001, c. 383, §148 (NEW); 2001, c. 383, §156 (AFF).]

[ 2009, c. 631, §2 (AMD); 2009, c. 631, §51 (AFF) .]

2.

[ 2001, c. 383, §156 (AFF); 2001, c. 383, §148 (RP) .]

3. It is an affirmative defense to prosecution under this section that the substance cultivated or grown is industrial hemp.

[ 2003, c. 61, §9 (NEW) .]

4. A person is not guilty of cultivating marijuana if the conduct is expressly authorized by Title 22, chapter 558-C.

[ 2009, c. 631, §3 (NEW); 2009, c. 631, §51 (AFF) .]

SECTION HISTORY

1999, c. 374, §5 (NEW). 2001, c. 383, §156 (AFF). 2001, c. 383, §148 (RPR). 2003, c. 61, §9 (AMD). 2009, c. 631, §§2, 3 (AMD). 2009, c. 631, §51 (AFF).



17-A §1118. Illegal importation of scheduled drugs

1. A person is guilty of illegal importation of scheduled drugs if the person intentionally or knowingly brings, carries or transports a scheduled drug other than marijuana into the State from another state or country, unless the person is authorized to import or to possess the scheduled drug under Title 22 or Title 32 or under any law of the United States, of another state or of a foreign country.

[ 2001, c. 428, §1 (NEW) .]

2. A violation of this section is:

A. A Class C crime if the drug is a schedule W drug; and [2001, c. 428, §1 (NEW).]

B. A Class D crime if the drug is a schedule X, Y or Z drug. [2001, c. 428, §1 (NEW).]

[ 2001, c. 428, §1 (NEW) .]

SECTION HISTORY

2001, c. 428, §1 (NEW).



17-A §1119. Unlawful possession of synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 465, §6 (NEW). 2013, c. 194, §10 (RP).



17-A §1120. Unlawful trafficking in synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 465, §6 (NEW). 2013, c. 194, §10 (RP).



17-A §1121. Aggravated trafficking in synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 465, §6 (NEW). 2013, c. 194, §10 (RP).



17-A §1122. Unlawfully furnishing synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 465, §6 (NEW). 2013, c. 194, §10 (RP).



17-A §1123. Aggravated furnishing of synthetic hallucinogenic drugs (REPEALED)

(REPEALED)

SECTION HISTORY

2011, c. 465, §6 (NEW). 2013, c. 194, §10 (RP).









Part 3:

Chapter 47: GENERAL SENTENCING PROVISIONS

17-A §1151. Purposes

The general purposes of the provisions of this part are: [1975, c. 499, §1 (NEW).]

1. To prevent crime through the deterrent effect of sentences, the rehabilitation of convicted persons, and the restraint of convicted persons when required in the interest of public safety;

[ 1975, c. 499, §1 (NEW) .]

2. To encourage restitution in all cases in which the victim can be compensated and other purposes of sentencing can be appropriately served.

[ 1975, c. 499, §1 (NEW) .]

3. To minimize correctional experiences which serve to promote further criminality;

[ 1975, c. 499, §1 (NEW) .]

4. To give fair warning of the nature of the sentences that may be imposed on the conviction of a crime;

[ 1975, c. 499, §1 (NEW) .]

5. To eliminate inequalities in sentences that are unrelated to legitimate criminological goals;

[ 1975, c. 499, §1 (NEW) .]

6. To encourage differentiation among offenders with a view to a just individualization of sentences;

[ 1975, c. 499, §1 (NEW) .]

7. To promote the development of correctional programs which elicit the cooperation of convicted persons; and

[ 1975, c. 499, §1 (NEW) .]

8. To permit sentences that do not diminish the gravity of offenses, with reference to the factors, among others, of:

A. The age of the victim; and [1995, c. 149, §1 (NEW).]

B. The selection by the defendant of the person against whom the crime was committed or of the property that was damaged or otherwise affected by the crime because of the race, color, religion, sex, ancestry, national origin, physical or mental disability, sexual orientation or homelessness of that person or of the owner or occupant of that property. [2005, c. 551, §1 (AMD).]

[ 2005, c. 551, §1 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1983, c. 152, (AMD). 1983, c. 480, §B24 (AMD). 1995, c. 149, §1 (AMD). 2005, c. 551, §1 (AMD).



17-A §1152. Authorized sentences

1. Every natural person and organization convicted of a crime shall be sentenced in accordance with the provisions of this Part.

[ 1977, c. 510, §67-A (AMD) .]

2. Every natural person convicted of a crime must be sentenced to at least one of the following sentencing alternatives:

A. Unconditional discharge as authorized by chapter 54-D; [1999, c. 24, §1 (AMD).]

B. A split sentence of imprisonment with probation as authorized by chapter 49; [1985, c. 821, §3 (RPR).]

C. A fine, suspended in whole or in part, with, at the court's discretion, probation as authorized by chapter 49; [1991, c. 288, (AMD).]

D. A suspended term of imprisonment with probation as authorized by chapter 49; [1985, c. 821, §3 (RPR).]

E. [2013, c. 133, §8 (RP).]

F. A term of imprisonment as authorized by chapter 51; [1989, c. 502, Pt. D, §11 (AMD).]

G. A fine as authorized by chapter 53. Such a fine may be imposed in addition to the sentencing alternatives in paragraphs B, D, F, H, I, L, M and N; [2013, c. 133, §9 (AMD).]

H. A county jail reimbursement fee as authorized by chapter 54-B; [2003, c. 711, Pt. A, §7 (AMD).]

I. A specified number of hours of community service work as authorized by chapter 54-C; [2003, c. 711, Pt. A, §8 (AMD).]

J. [2005, c. 527, §12 (RP).]

K. A fine, suspended in whole or in part, with, at the court's discretion, administrative release as authorized by chapter 54-G; [2005, c. 265, §2 (AMD).]

L. A suspended term of imprisonment with administrative release as authorized by chapter 54-G; [2005, c. 527, §12 (AMD).]

M. A split sentence of imprisonment with administrative release as authorized by chapter 54-G; or [2005, c. 527, §12 (AMD).]

N. A term of imprisonment followed by a period of supervised release as authorized by chapter 50. [2005, c. 527, §12 (NEW).]

[ 2013, c. 133, §§8, 9 (AMD) .]

2-A. Every natural person convicted of a crime may be required to make restitution as authorized by chapter 54. Subject to the limitations of chapter 54, restitution may be imposed as a condition of probation or may be imposed in addition to any other sentencing alternative included within subsection 2 with the exception of the alternative in subsection 2, paragraph A.

[ 1991, c. 824, Pt. A, §25 (AMD) .]

2-B. Except when specifically precluded, in choosing the appropriate punishment for every natural person convicted of a crime, the court shall consider the desirability of imposing a sentencing alternative involving a fine either in conjunction with or in lieu of imposing a sentencing alternative involving imprisonment.

[ 1993, c. 103, §2 (NEW) .]

2-C.

[ 2009, c. 365, Pt. A, §3 (RP) .]

3. Every organization convicted of a crime must be sentenced to at least one of the following sentencing alternatives:

A. Unconditional discharge as authorized by chapter 49; [1987, c. 157, §1 (RPR).]

B. A fine, suspended in whole or in part, with probation as authorized by chapter 49; [1989, c. 502, Pt. D, §13 (AMD).]

C. A fine as authorized by chapter 53. Such a fine may be imposed in addition to the sentencing alternative in paragraph D; [2005, c. 527, §13 (AMD).]

D. A sanction authorized by section 1153. This sanction may be imposed in addition to the sentencing alternatives in paragraphs B, C and E; or [2005, c. 527, §13 (AMD).]

E. A fine, suspended in whole or in part, with administrative release as authorized by chapter 54-G. [2005, c. 527, §13 (NEW).]

[ 2005, c. 527, §13 (AMD) .]

3-A. Every organization convicted of a crime may be required to make restitution as authorized by chapter 54. Subject to the limitations of chapter 54, restitution may be imposed as a condition of probation or may be imposed in addition to any other sentencing alternative included within subsection 3, with the exception of an unconditional discharge.

[ 1987, c. 157, §2 (NEW) .]

4. The provisions of this chapter do not deprive the court of any authority conferred by law to decree a forfeiture of property, suspend or cancel a license, remove a person from office or impose any other civil penalty. An appropriate order exercising such authority may be included as part of the judgment of conviction. This chapter does not deprive the Department of Corrections of any authority to grant furloughs and work releases or to transfer persons from one facility to another.

[ 2009, c. 142, §5 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§107,108 (AMD). 1977, c. 53, §§1,2 (AMD). 1977, c. 455, §1 (AMD). 1977, c. 510, §§67-A (AMD). 1981, c. 493, §2 (AMD). 1985, c. 821, §§3,4 (AMD). 1987, c. 157, §§1,2 (AMD). 1987, c. 769, §B3 (AMD). 1989, c. 502, §§D10-13 (AMD). 1991, c. 288, (AMD). 1991, c. 824, §A25 (AMD). 1993, c. 103, §§1-3 (AMD). 1995, c. 136, §§1-3 (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 680, §4 (AMD). 1999, c. 24, §1 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 439, §OOO2 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 711, §§A7-9,B13 (AMD). 2005, c. 265, §§1-3 (AMD). 2005, c. 527, §§12,13 (AMD). 2009, c. 142, §5 (AMD). 2009, c. 365, Pt. A, §3 (AMD). 2013, c. 133, §§8, 9 (AMD).



17-A §1153. Sanctions for organizations

1. If an organization is convicted of a crime, the court may, in addition to or in lieu of imposing other authorized penalties, sentence it to give appropriate publicity to the conviction by notice to the class or classes of persons or sector of the public interested in or affected by the conviction, by advertising in designated areas or by designated media, or otherwise as the court may direct. Failure to do so may be punishable as contempt of court.

[ 1975, c. 499, §1 (NEW) .]

2. If a director, trustee or managerial agent of an organization is convicted of a Class A or Class B crime committed in its behalf, the court may include in the sentence an order disqualifying him from holding office in the same or other organizations for a period not exceeding 5 years, if it finds the scope or nature of his illegal actions makes it dangerous or inadvisable for such office to be entrusted to him.

[ 1975, c. 499, §1 (NEW) .]

3. Prior to the imposition of sentence, the court may direct the Attorney General, a district attorney, or any other attorney specially designated by the court, to institute supplementary proceedings in the case in which the organization was convicted of the crime to determine, collect and distribute damages to persons in the class which the statute was designed to protect who suffered injuries by reason of the crime, if the court finds that the multiplicity of small claims or other circumstances make restitution by individual suit impractical. Such supplementary proceedings shall be pursuant to rules adopted by the Supreme Judicial Court for this purpose. The court in which proceedings authorized by this subsection are commenced may order the State to make available to the attorney appointed to institute such proceedings all documents and investigative reports as are in its possession or control and grand jury minutes as are relevant to the proceedings.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1154. Sentences in excess of one year deemed tentative (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1981, c. 324, §28 (RP).



17-A §1155. Multiple sentences of imprisonment (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1979, c. 512, §35 (RPR). 1981, c. 324, §29 (RP).



17-A §1155-A. Multiple fines (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 512, §36 (NEW). 1981, c. 324, §30 (RP).



17-A §1156. Sentence for burglary (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 740, §§108-A (NEW). 1979, c. 512, §37 (AMD). 1981, c. 324, §31 (RP).



17-A §1157. Criminal history reports (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 384, §5 (NEW). 1977, c. 696, §171 (AMD). 1981, c. 324, §32 (RP).



17-A §1158. Forfeiture of firearms (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 382, (NEW). 1989, c. 815, (AMD). 1995, c. 252, §1 (AMD). RR 2001, c. 2, §A27 (AFF). RR 2001, c. 2, §A26 (COR). 2001, c. 348, §3 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 383, §149 (RPR). 2001, c. 667, §A38 (AFF). 2001, c. 667, §A37 (RPR). 2003, c. 143, §7 (AMD). 2003, c. 657, §6 (RP).



17-A §1158-A. Forfeiture of firearms

1. As part of every sentence imposed, except as provided in subsection 2, a court shall order that a firearm must be forfeited to the State if:

A. That firearm constitutes the basis for conviction under:

(1) Title 15, section 393;

(2) Section 1105-A, subsection 1, paragraph C-1;

(3) Section 1105-B, subsection 1, paragraph C;

(4) Section 1105-C, subsection 1, paragraph C-1; or

(5) Section 1105-D, subsection 1, paragraph B-1; [2009, c. 336, §13 (AMD).]

B. The State pleads and proves that the firearm is used by the defendant or an accomplice during the commission of any murder or Class A, Class B or Class C crime or any Class D crime defined in chapter 9, 11 or 13; or [2009, c. 336, §13 (AMD).]

C. The defendant, with the approval of the State, consents to the forfeiture of the firearm. [2009, c. 336, §13 (NEW).]

[ 2009, c. 336, §13 (AMD) .]

2. Except as provided in subsection 3, a court may not order the forfeiture of a firearm otherwise qualifying for forfeiture under subsection 1 if another person can satisfy the court by a preponderance of the evidence and prior to the imposition of the defendant's sentence that:

A. Other than in the context of either subsection 1, paragraph A, subparagraph (1) or subsection 1, paragraph B relative to murder or any other unlawful homicide crime, the other person, at the time of the commission of the crime, had a right to possess the firearm to the exclusion of the defendant; [2013, c. 328, §3 (AMD).]

B. In the context of subsection 1, paragraph A, subparagraph (1), the other person, at the time of the commission of the crime, had a right to possess the firearm to the exclusion of the defendant; or [2003, c. 657, §7 (NEW).]

C. In the context of subsection 1, paragraph B relating to murder or any other unlawful homicide crime, the other person, at the time of the commission of the crime, was the rightful owner from whom the firearm had been stolen and the other person was not a principal or accomplice in the commission of the crime. [2013, c. 328, §3 (AMD).]

[ 2013, c. 328, §3 (AMD) .]

3. If another person satisfies subsection 2, paragraph B, a court shall nonetheless order the forfeiture of a firearm otherwise qualifying for forfeiture under subsection 1, paragraph A, subparagraph (1) if the State can satisfy the court by a preponderance of the evidence both that the other person knew or should have known that the defendant was a prohibited person under Title 15, section 393 and that the other person intentionally, knowingly or recklessly allowed the defendant to possess or have under the defendant's control the firearm.

[ 2003, c. 657, §7 (NEW) .]

4. The Attorney General shall adopt rules governing the disposition to state, county and municipal agencies of firearms forfeited under this section. A firearm not excepted under subsection 2, paragraph C must be destroyed by the State.

[ 2013, c. 328, §4 (AMD) .]

5.

[ 2013, c. 328, §5 (RP) .]

SECTION HISTORY

2003, c. 657, §7 (NEW). 2009, c. 336, §13 (AMD). 2013, c. 328, §§3-5 (AMD).



17-A §1159. Recalcitrant witness in execution of sentence involving imprisonment

In the event a witness in a grand jury or criminal proceeding has been ordered confined by a court of record in the State as a remedial sanction for refusing to comply with an order of the court to testify or provide evidence, and that witness is already in execution of an undischarged term of imprisonment on a sentence in the State, that court may order that the undischarged term of imprisonment be tolled for the duration of the coercive imprisonment. [2003, c. 143, §8 (NEW).]

SECTION HISTORY

2003, c. 143, §8 (NEW).






Chapter 48: VICTIMS' RIGHTS

17-A §1171. Definitions

As used in this chapter, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 680, §5 (NEW).]

1. Crime. "Crime" means a criminal offense in which, as defined, there is a victim.

[ 1995, c. 680, §5 (NEW) .]

2. Victim. "Victim" means:

A. A person who is the victim of a crime; and [1995, c. 680, §5 (NEW).]

B. The immediate family of a victim of a crime if:

(1) The underlying crime is one of domestic violence or sexual assault or one in which the family suffered serious physical trauma or serious financial loss; or

(2) Due to death, age, physical or mental disease, disorder or defect, the victim is unable to participate as allowed under this chapter. [1995, c. 680, §5 (NEW).]

[ 1995, c. 680, §5 (NEW) .]

SECTION HISTORY

1995, c. 680, §5 (NEW).



17-A §1172. Victims to be notified

1. When practicable, the attorney for the State shall make a good faith effort to inform each victim of a crime of the following:

A. The details of a plea agreement, including a deferred disposition, before it is submitted to the court; [2005, c. 265, §4 (AMD).]

B. The right to comment on a plea agreement, including a deferred disposition, pursuant to section 1173; [2005, c. 265, §4 (AMD).]

B-1. The proposed dismissal or filing of an indictment, information or complaint pursuant to the Maine Rules of Criminal Procedure, Rule 48, before that action is taken; [1997, c. 615, §1 (NEW).]

C. The time and place of the trial; [1995, c. 680, §5 (NEW).]

D. The time and place of sentencing; [2005, c. 265, §4 (AMD).]

E. The right to participate at sentencing pursuant to section 1174; and [2005, c. 265, §4 (AMD).]

F. The right to comment on the proposed early termination of probation, early termination of administrative release or conversion of probation to administrative release, pursuant to section 1174-A. [2005, c. 265, §5 (NEW).]

[ 2005, c. 265, §§4, 5 (AMD) .]

2. When providing notice under subsection 1, the attorney for the State shall offer to provide the victim with a pamphlet containing this chapter, Title 5, chapter 316-A and Title 15, sections 812 and 6101. In addition, the attorney for the State, as part of any victim and witness support program that attorney administers under Title 30-A, section 460, shall provide the victim with a pamphlet outlining in every day language the provisions set out in this chapter, Title 5, chapter 316-A and Title 15, sections 812 and 6101. The attorney for the State may use the pamphlet printed and distributed by the Department of Corrections or another pamphlet that meets the criteria in this section.

[ 1997, c. 286, §1 (AMD) .]

SECTION HISTORY

1995, c. 680, §5 (NEW). 1997, c. 286, §1 (AMD). 1997, c. 615, §1 (AMD). 2005, c. 265, §§4,5 (AMD).



17-A §1173. Plea agreement procedure

When a plea agreement is submitted to the court pursuant to the Maine Rules of Criminal Procedure, Rule 11A (b), the attorney for the State shall disclose to the court any and all attempts made to notify each victim of the plea agreement and any objection to the plea agreement by a victim. A victim who is present in court at the submission of the plea may address the court at that time. [1995, c. 680, §5 (NEW).]

SECTION HISTORY

1995, c. 680, §5 (NEW).



17-A §1174. Sentencing procedure

1. The victim must be provided the opportunity to participate at sentencing by:

A. Making an oral statement in open court; or [1995, c. 680, §5 (NEW).]

B. Submitting a written statement to the court either directly or through the attorney for the State. A written statement must be made part of the record. [1995, c. 680, §5 (NEW).]

[ 1995, c. 680, §5 (NEW) .]

2. The court shall consider any statement made under subsection 1, along with all other appropriate factors, in determining the sentence.

[ 1995, c. 680, §5 (NEW) .]

3. Unlike victims defined under section 1171, family members not within that definition, close friends of the victim, community members and other interested persons do not have a right to participate at sentencing. Participation by such interested persons is a matter for the court's discretion in determining what information to consider when sentencing.

[ 1995, c. 680, §5 (NEW) .]

SECTION HISTORY

1995, c. 680, §5 (NEW).



17-A §1174-A. Termination or conversion procedure

When the attorney for the State receives notice of a motion seeking early termination of probation or early termination of administrative release or seeking to convert probation to administrative release, the attorney for the State shall disclose to the court any attempts made to notify each victim of the motion to terminate or convert and any objection to the motion by a victim. If a hearing is held on the motion by the court and the victim is present in court, the victim may address the court at that time. [2005, c. 265, §6 (NEW).]

SECTION HISTORY

2005, c. 265, §6 (NEW).



17-A §1175. Notification of defendant's release

Upon complying with subsection 1, a victim of a crime of murder or of a Class A, Class B or Class C crime or of a Class D crime under chapters 9, 11 and 12 for which the defendant is committed to the Department of Corrections or to a county jail or is committed to the custody of the Commissioner of Health and Human Services either under Title 15, section 103 after having been found not criminally responsible by reason of insanity or under Title 15, section 101-D after having been found incompetent to stand trial must receive notice of the defendant's unconditional release and discharge from institutional confinement upon the expiration of the sentence or upon release from commitment under Title 15, section 101-D or upon discharge under Title 15, section 104-A and must receive notice of any conditional release of the defendant from institutional confinement, including probation, supervised release for sex offenders, parole, furlough, work release, supervised community confinement, home release monitoring or similar program, administrative release or release under Title 15, section 104-A. [2013, c. 133, §10 (AMD).]

1. A victim who wishes to receive notification must file a request for notification of the defendant's release with the office of the attorney for the State. The attorney for the State shall forward this request form to the Department of Corrections, to the state mental health institute or to the county jail to which that defendant is committed.

[ 1995, c. 680, §5 (NEW) .]

2. The Department of Corrections, the state mental health institute or the county jail to which the defendant is committed shall keep the victim's written request in the file of the defendant and shall notify the victim by mail of any impending release as soon as the release date is set. This notice must be mailed to the address provided in the request or any subsequent address provided by the victim.

[ 1995, c. 680, §5 (NEW) .]

3. The notice required by this section must contain:

A. The name of the defendant; [1995, c. 680, §5 (NEW).]

B. The nature of the release authorized, whether it is a conditional release, including probation, supervised release for sex offenders, parole, furlough, work release, supervised community confinement, home release monitoring or a similar program, administrative release or release under Title 15, section 104-A, or an unconditional release and discharge upon release from commitment under Title 15, section 101-D or upon the expiration of a sentence or upon discharge under Title 15, section 104-A; [2013, c. 133, §11 (AMD).]

C. The anticipated date of the defendant's release from institutional confinement and any date on which the defendant must return to institutional confinement, if applicable; [1995, c. 680, §5 (NEW).]

D. The geographic area to which the defendant's release is limited, if any; [1995, c. 680, §5 (NEW).]

E. The address at which the defendant will reside; and [1995, c. 680, §5 (NEW).]

F. The address at which the defendant will work, if applicable. [1995, c. 680, §5 (NEW).]

[ 2013, c. 133, §11 (AMD) .]

4. The notice requirement under this section ends when:

A. Notice has been provided of an unconditional release or discharge upon the expiration of the sentence or upon release under Title 15, section 101-D or upon discharge under Title 15, section 104-A; or [2009, c. 268, §10 (AMD).]

B. The victim has filed a written request with the Department of Corrections, the state mental health institute or the county jail to which the defendant is committed asking that no further notice be given. [1995, c. 680, §5 (NEW).]

[ 2009, c. 268, §10 (AMD) .]

5. Neither the failure to perform the requirements of this chapter nor compliance with this chapter subjects the attorney for the State, the Commissioner of Corrections, the Department of Corrections, the Commissioner of Health and Human Services, the state mental health institute or the county jail or the employees or officers of the attorney for the State, the Commissioner of Corrections, the Department of Corrections, the Commissioner of Health and Human Services, the state mental health institute or the county jail to liability in a civil action.

[ RR 1999, c. 2, §20 (COR); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §7 (REV) .]

SECTION HISTORY

1995, c. 680, §5 (NEW). RR 1999, c. 2, §20 (COR). 1999, c. 126, §1 (AMD). 2001, c. 354, §3 (AMD). 2003, c. 186, §1 (AMD). 2003, c. 689, §B7 (REV). 2005, c. 488, §§3,4 (AMD). 2005, c. 527, §§14-16 (AMD). 2009, c. 268, §§8-10 (AMD). 2009, c. 391, §1 (AMD). 2009, c. 652, Pt. A, §17 (AMD). 2013, c. 133, §§10, 11 (AMD).



17-A §1175-A. Notification of defendant's release on bail

1. In the case of an alleged crime involving domestic violence, sexual assault under chapter 11 or stalking, the arresting law enforcement officer shall obtain the victim's contact information and provide that information to the jail to which the defendant is delivered.

[ 2011, c. 639, §1 (NEW) .]

2. In a case of an alleged crime involving domestic violence, sexual assault under chapter 11 or stalking, a jail shall notify a victim of a defendant's release on preconviction bail as soon as possible but no later than one hour after the defendant's release. If the defendant is released on bail before being delivered to a jail, the arresting law enforcement agency shall notify the victim as provided in this section.

[ 2011, c. 639, §1 (NEW) .]

3. Notification under subsection 2 must be made by a telephone call either directly to the victim or as provided in subsection 5. In the event that the jail has not succeeded in contacting the victim after the jail has exercised due diligence in attempting to contact the victim, notification of the defendant's release must be made to the law enforcement agency that investigated the report of domestic violence, sexual assault or stalking. That law enforcement agency shall make a reasonable attempt to notify the victim of the defendant's release on preconviction bail.

[ 2011, c. 639, §1 (NEW) .]

4. Notwithstanding subsection 2, a victim of an alleged crime described in subsection 1 may request in writing that the jail or arresting law enforcement agency not notify the victim of the defendant's release on preconviction bail.

[ 2011, c. 639, §1 (NEW) .]

5. Notification under this section to an adult victim must be made to the victim. Notification to a minor victim must be made to an adult who is the victim's parent or legal guardian or, if a parent or legal guardian is not available, to another immediate family member of the victim unless the jail or arresting law enforcement agency reasonably believes that it is in the best interest of the minor victim to be notified directly.

[ 2011, c. 639, §1 (NEW) .]

6. Neither the failure to perform the requirements of this section nor compliance with this section subjects the State, the arresting law enforcement agency, the jail where the defendant was delivered, the Department of Corrections or officers or employees of the law enforcement agency, jail or Department of Corrections to liability in a civil action.

[ 2011, c. 639, §1 (NEW) .]

For purposes of this section, "crime involving domestic violence" has the same meaning as in Title 15, section 1003, subsection 3-A and includes those crimes under section 152, subsection 1, paragraph A, section 208 and section 208-B when the victim is a family or household member as defined in Title 19-A, section 4002, subsection 4. [2011, c. 639, §1 (NEW).]

SECTION HISTORY

2011, c. 639, §1 (NEW).



17-A §1176. Confidentiality of victim records

1. General rule of confidentiality. Records that pertain to a victim's current address or location or that contain information from which a victim's current address or location could be determined must be kept confidential, subject to disclosure only as authorized in this section.

[ 2007, c. 475, §13 (NEW) .]

2. Disclosure to law enforcement or victim services agencies. Records that pertain to a victim's current address or location or that contain information from which a victim's current address or location could be determined may be disclosed only to:

A. A state agency if necessary to carry out the statutory duties of that agency; [2007, c. 475, §13 (NEW).]

B. A criminal justice agency if necessary to carry out the administration of criminal justice or the administration of juvenile justice; [2007, c. 475, §13 (NEW).]

C. A victims' service agency with a written agreement with a criminal justice agency to provide services as a victim advocate; or [2007, c. 475, §13 (NEW).]

D. A person or agency upon request of the victim. [2007, c. 475, §13 (NEW).]

[ 2007, c. 475, §13 (NEW) .]

3. Limited disclosure as part of court order or bail condition. A bail commissioner, judge, justice, court clerk, law enforcement officer or attorney for the State may disclose a victim's current address or location to the defendant or accused person, or the attorney or authorized agent of the defendant or accused person, as part of a bail condition or court order restricting contact with the victim, only when it is clear that the defendant already knows the victim's current address or location, or when the victim requests that such bail condition or court order be issued and the victim requests that the current address or location be specified.

[ 2007, c. 475, §13 (NEW) .]

4. Limited disclosure pursuant to discovery. Notwithstanding the provisions of the Maine Rules of Criminal Procedure, Rule 16, an attorney for the State may withhold the current address or location of a victim from a defendant, or the attorney or authorized agent of the defendant, if the attorney for the State has a good faith belief that such disclosure may compromise the safety of the victim.

[ 2007, c. 475, §13 (NEW) .]

5. Disclosure of victim's request for notice prohibited. In no case may a victim's request for notice of release of a defendant be disclosed except to those employees of the agency to which the defendant is committed and the office of the attorney for the State with which the request was filed in order for those employees to perform their official duties.

[ 2007, c. 475, §13 (NEW) .]

SECTION HISTORY

2005, c. 389, §1 (NEW). 2007, c. 475, §13 (RPR).



17-A §1177. Certain communications by victims confidential

The following communications are privileged from disclosure. [RR 2009, c. 2, §40 (COR).]

1. Communications by a victim, as described in Title 16, section 53-A, subsection 2, to a sexual assault counselor, as defined in Title 16, section 53-A, subsection 1, paragraph B, are privileged from disclosure as provided in Title 16, section 53-A, subsection 2.

[ RR 2009, c. 2, §40 (COR) .]

2. Communications by a victim, as defined in Title 16, section 53-B, subsection 1, paragraph B, to an advocate, as defined in Title 16, section 53-B, subsection 1, paragraph A, are privileged from disclosure as provided in Title 16, section 53-B, subsection 2, subject to exceptions in Title 16, section 53-B, subsection 3.

[ RR 2009, c. 2, §40 (COR) .]

3. Communications by a victim, as defined in Title 16, section 53-C, subsection 1, paragraph B, to a victim witness advocate or a victim witness coordinator, as defined in Title 16, section 53-C, subsection 1, paragraph C, are privileged from disclosure as provided in Title 16, section 53-C, subsection 2, subject to exceptions in Title 16, section 53-C, subsection 3.

[ RR 2009, c. 2, §40 (COR) .]

SECTION HISTORY

RR 2009, c. 2, §40 (COR). 2009, c. 608, §7 (NEW).






Chapter 49: PROBATION

17-A §1201. Eligibility for a sentence alternative that includes a period of probation

1. A person who has been convicted of a crime may be sentenced to a section 1152 sentencing alternative that includes a period of probation, unless:

A. The conviction is for murder; [1977, c. 510, §68 (AMD).]

A-1. The conviction is for a Class D or Class E crime other than:

(1) A Class D or Class E crime relative to which, based upon both the written agreement of the parties and a court finding, the facts and circumstances of the underlying criminal episode giving rise to the conviction generated probable cause to believe the defendant had committed a Class A, Class B or Class C crime in the course of that criminal episode and, as agreed upon in writing by the parties and found by the court, the defendant has no prior conviction for murder or for a Class A, Class B or Class C crime and has not been placed on probation pursuant to this subparagraph on any prior occasion;

(2) A Class D crime that the State pleads and proves was committed against a family or household member or a dating partner under chapter 9 or 13 or section 554, 555 or 758. As used in this subparagraph, "family or household member" has the same meaning as in Title 19-A, section 4002, subsection 4; "dating partner" has the same meaning as in Title 19-A, section 4002, subsection 3-A;

(2-A) A Class D crime under Title 5, section 4659, subsection 1, Title 15, section 321, subsection 6 or Title 19-A, section 4011, subsection 1;

(3) A Class D or Class E crime in chapter 11 or 12;

(4) A Class D crime under section 210-A;

(4-A) A Class E crime under section 552;

(5) A Class D or Class E crime under section 556, section 854, excluding subsection 1, paragraph A, subparagraph (1), or section 855;

(6) A Class D crime in chapter 45 relating to a schedule W drug;

(7) A Class D or Class E crime under Title 29-A, section 2411, subsection 1-A, paragraph B;

(8) A Class D crime under Title 17, section 1031; or

(10) A Class E crime under Title 15, section 1092, subsection 1, paragraph A, if the condition of release violated is specified in Title 15, section 1026, subsection 3, paragraph A, subparagraph (5) or (8) and the underlying crime involved domestic violence. [2013, c. 194, §11 (AMD).]

A-2. The court sentences the person to a sentencing alternative under section 1152 that includes a period of administrative release; [2003, c. 711, Pt. A, §10 (NEW).]

B. The statute that the person is convicted of violating expressly provides that the fine and imprisonment penalties it authorizes may not be suspended, in which case the convicted person must be sentenced to the imprisonment and required to pay the fine authorized therein; or [1999, c. 24, §2 (AMD).]

C. [1999, c. 24, §2 (RP).]

D. The court finds that such a sentence would diminish the gravity of the crime for which that person was convicted. [1999, c. 24, §2 (AMD).]

[ 2013, c. 194, §11 (AMD) .]

2. A convicted person who is eligible for sentence under this chapter, as provided in subsection 1, may be sentenced to a sentencing alternative that includes a period of probation if the person is in need of the supervision, guidance, assistance or direction that probation can provide.

[ 1999, c. 24, §2 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §109 (AMD). 1977, c. 53, §3 (AMD). 1977, c. 510, §68 (AMD). 1987, c. 361, §3 (AMD). 1999, c. 24, §2 (AMD). 2003, c. 711, §A10 (AMD). 2005, c. 265, §7 (AMD). 2007, c. 340, §1 (AMD). 2007, c. 344, §1 (AMD). 2007, c. 475, §14 (AMD). 2007, c. 577, §4 (AMD). 2009, c. 573, §3 (AMD). 2011, c. 465, §7 (AMD). 2011, c. 640, Pt. B, §7 (AMD). 2013, c. 194, §11 (AMD).



17-A §1202. Period of probation; modification and discharge

1. A person convicted of a Class A crime may be placed on probation for a period not to exceed 4 years; for a Class B crime, for a period of probation not to exceed 3 years; for a Class C crime, for a period of probation not to exceed 2 years; and for Class D and Class E crimes, for a period not to exceed one year.

[ 2003, c. 711, Pt. A, §11 (AMD) .]

1-A. Notwithstanding subsection 1:

A. If the State pleads and proves that at the time of the crime the victim had not attained 12 years of age or, in the case of a crime under sections 283 and 284, the victim had not attained 12 years of age at the time the sexually explicit conduct occurred, the period of probation for a person convicted under chapter 11 or 12 may not exceed:

(1) Eighteen years for a Class A crime;

(2) Twelve years for a Class B crime; and

(3) Six years for a Class C crime; [2009, c. 608, §8 (AMD).]

A-1. If the State pleads and proves that the person was convicted of committing against a family or household member a crime under chapter 9 or 13 or section 554 or if the person was convicted under chapter 11 or 12 or section 556, the period of probation may not exceed:

(1) Six years for a Class A crime; or

(2) Four years for a Class B or Class C crime.

As used in this paragraph, "family or household member" has the same meaning as in Title 19-A, section 4002, subsection 4; [2007, c. 475, §15 (AMD).]

B. The period of probation for a person sentenced as a repeat sexual assault offender pursuant to section 1252, subsection 4-B is any term of years; and [2003, c. 711, Pt. B, §15 (AMD).]

C. [2005, c. 673, §1 (RP).]

D. The period of probation for a person sentenced for the crime of nonsupport of dependents under section 552 is as provided under section 552, subsection 4. [2007, c. 475, §16 (NEW).]

[ 2009, c. 608, §8 (AMD) .]

1-B. Notwithstanding subsection 1, if the State pleads and proves that the enumerated Class D or Class E crime was committed by the person against a family or household member, and if the court orders the person to complete a certified batterers' intervention program as defined in Title 19-A, section 4014, the person may be placed on probation for a period not to exceed 2 years, except that, on motion by the probation officer, the person on probation or the court, the term of probation must be terminated by the court when the probationer has served at least one year of probation, has completed the certified batterers' intervention program, has paid in full any victim restitution ordered and, from the time the period of probation commenced until the motion for termination is heard, has met all other conditions of probation.

A. As used in this subsection, the following definitions apply.

(1) "Enumerated Class D or Class E crime" means any Class D crime in chapter 9, any Class D or Class E crime in chapter 11, the Class D crimes described in sections 302 and 506-B and the Class D crimes described in sections 554, 555 and 758.

(2) "Family or household member" has the same meaning as in Title 19-A, section 4002, subsection 4. [2003, c. 657, §8 (NEW).]

B. Termination under this subsection requires a judicial finding that the probationer has served at least one year of probation, has successfully completed a certified batterers' intervention program, has paid in full any victim restitution ordered and, from the time the period of probation commenced until the motion for termination is heard, has met all other conditions of probation. [2009, c. 142, §6 (AMD).]

[ 2013, c. 133, §12 (AMD) .]

2. During the period of probation specified in the sentence made pursuant to subsection 1, and upon application of a person on probation or the person's probation officer, or upon its own motion, the court may, after a hearing upon notice to the probation officer and the person on probation, modify the requirements imposed by the court or a community reparations board, add further requirements authorized by section 1204 or relieve the person on probation of any requirement imposed by the court or a community reparations board that, in its opinion, imposes on the person an unreasonable burden. If the person on probation cannot meet a requirement imposed by the court or a community reparations board, the person shall bring a motion under this subsection.

Notwithstanding this subsection, the court may grant, ex parte, a motion brought by the probation officer to add further requirements if the requirements are immediately necessary to protect the safety of an individual or the public and if all reasonable efforts have been made to give written or oral notice to the person on probation. Any requirements added pursuant to an ex parte motion do not take effect until written notice of the requirements, along with written notice of the scheduled date, time and place when the court shall hold a hearing on the added requirements, is given to the person on probation.

[ 2005, c. 265, §8 (AMD) .]

2-A. Once the period of probation has commenced, on motion of the probation officer, or of the person on probation, or on the court's own motion, the court may convert at any time a period of probation for a Class D or Class E crime or a Class C crime under Title 29-A, section 2557-A to a period of administrative release. A conversion to administrative release may not be ordered unless notice of the motion is given to the probation officer and the attorney for the State. The provisions of chapter 54-G apply when probation is converted to administrative release. Conversion to administrative release serves to relieve the person on probation of any obligations imposed by the probation conditions.

[ 2011, c. 420, Pt. C, §3 (AMD) .]

3. Once the period of probation has commenced, on motion of the probation officer, or of the person on probation, or on its own motion, the court may terminate at any time a period of probation and discharge the convicted person at any time earlier than that provided in the sentence made pursuant to subsection 1, if warranted by the conduct of such person. A termination and discharge may not be ordered unless notice of the motion is given to the probation officer and the attorney for the State. Such termination and discharge serves to relieve the person on probation of any obligations imposed by the sentence of probation.

[ 2005, c. 265, §10 (AMD) .]

3-A. A motion and hearing pursuant to subsection 2, 2-A or 3 need not be before the justice or judge who originally imposed probation. Any justice or judge may initiate and hear a motion and any justice or judge may hear a motion brought by the probation officer or by the person on probation.

[ 2009, c. 336, §14 (NEW) .]

4. Any justice, in order to comply with section 1256, subsection 8, may terminate a period of probation that would delay commencement of a consecutive unsuspended term of imprisonment. Any judge may also do so if that judge has jurisdiction over each of the sentences involved.

[ 1989, c. 739, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1985, c. 821, §5 (AMD). 1989, c. 393, (AMD). 1989, c. 739, §1 (AMD). 1991, c. 258, (AMD). 1997, c. 395, §M1 (AMD). 1997, c. 421, §B1 (AMD). 1999, c. 492, §1 (AMD). 1999, c. 788, §2 (AMD). 2001, c. 386, §3 (AMD). 2003, c. 154, §1 (AMD). 2003, c. 657, §8 (AMD). 2003, c. 711, §§A11-14,B14 -16 (AMD). 2005, c. 265, §§8-10 (AMD). 2005, c. 673, §1 (AMD). 2007, c. 475, §§15, 16 (AMD). 2009, c. 142, §6 (AMD). 2009, c. 336, §14 (AMD). 2009, c. 608, §8 (AMD). 2011, c. 420, Pt. C, §3 (AMD). 2013, c. 133, §12 (AMD).



17-A §1203. Split sentences

1.

[ 1999, c. 788, §3 (RP) .]

1-A. The court may sentence a person to a term of imprisonment, not to exceed the maximum term authorized for the crime, an initial portion of which must be served and the remainder of which must be suspended. The period of probation commences on the date the person is released from the initial unsuspended portion of the term of imprisonment, unless the court orders it to commence on an earlier date.

A. If the period of probation commences upon release of the person from the initial unsuspended portion of the term of imprisonment, the court may revoke probation for any criminal conduct committed during that initial period of imprisonment. [1999, c. 788, §4 (NEW).]

B. The court may revoke probation if, during the initial unsuspended portion of the term of imprisonment, a person sentenced as a repeat sexual assault offender, pursuant to section 1252, subsection 4-B, refuses to actively participate in a sex offender treatment program in accordance with the expectations and judgment of the treatment providers, when requested to do so by the Department of Corrections. [2003, c. 711, Pt. B, §17 (AMD).]

C. As to both the suspended and unsuspended portions of the sentence, the place of imprisonment must be as follows.

(1) For a Class D or Class E crime the court must specify a county jail as the place of imprisonment.

(2) For a Class A, Class B or Class C crime the court must:

(a) Specify a county jail as the place of imprisonment for any portion of the sentence that is 9 months or less; and

(b) Commit the person to the Department of Corrections for any portion of the sentence that is more than 9 months. [1999, c. 788, §4 (NEW).]

D. If execution of the sentence is stayed, the court may revoke probation for criminal conduct committed during the period of stay or for failure to report as ordered. [2007, c. 344, §2 (NEW).]

[ 2007, c. 344, §2 (AMD) .]

2.

[ 1983, c. 268, §2 (RP) .]

2-A. In any prosecution for a crime committed prior to September 23, 1983, the court may, with the consent of the defendant, impose sentence under subsection 1-A.

[ 1999, c. 788, §5 (AMD) .]

3.

[ 1985, c. 282, §5 (RP) .]

4. Each person sentenced to an initial unsuspended term of imprisonment in excess of 120 days under this section for a crime committed on or after July 6, 1978, and on or before September 13, 1979, shall earn deductions authorized by section 1253, subsections 3, 3-A, 3-B and 4.

[ 1979, c. 707, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §69 (AMD). 1977, c. 671, §27 (RPR). 1979, c. 379, §§1,2 (AMD). 1979, c. 512, §§38-40 (AMD). 1979, c. 663, §122 (AMD). 1979, c. 707, §1 (AMD). 1983, c. 268, §§1,2 (AMD). 1983, c. 673, §§1,2 (AMD). 1985, c. 282, §5 (AMD). 1985, c. 821, §6 (AMD). 1989, c. 693, §1 (AMD). 1989, c. 925, §10 (AMD). 1995, c. 425, §1 (AMD). 1999, c. 24, §3 (AMD). 1999, c. 788, §§3-5 (AMD). 2003, c. 711, §B17 (AMD). 2007, c. 344, §2 (AMD).



17-A §1203-A. Suspension of last portion of sentence with probation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 512, §41 (NEW). 1979, c. 707, §2 (RP). 1981, c. 470, §A39 (REEN). 1983, c. 268, §3 (RP).



17-A §1203-B. Suspension; probation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 701, §27 (NEW). 1981, c. 470, §A40 (RP).



17-A §1203-C. Wholly suspended sentence with probation

The court may sentence a person to a term of imprisonment not to exceed the maximum term authorized for the crime, suspend the entire term of imprisonment and accompany the suspension with a period of probation not to exceed the maximum period authorized for the crime, to commence on the date the person goes into actual execution of the sentence. [1999, c. 24, §4 (NEW).]

SECTION HISTORY

1999, c. 24, §4 (NEW).



17-A §1204. Conditions of probation

1. If the court imposes a section 1152 sentencing alternative which includes a period of probation, it shall attach such conditions of probation, as authorized by this section, as it deems to be reasonable and appropriate to assist the convicted person to lead a law-abiding life, provided that in every case it shall be a condition of probation that the convicted person refrain from criminal conduct.

[ 1987, c. 361, §4 (AMD) .]

1-A. The court shall attach as a condition of probation that the convicted person pay, through the Department of Corrections, a supervision fee of between $10 and $50 per month, as determined by the court, for the term of probation. The supervision fee is $10 per month unless the court sets a higher amount, not to exceed $50 per month. Notwithstanding the attachment of supervision fee conditions on more than one sentence, a person on probation on concurrent sentences is required to pay only one supervision fee. In determining whether to set an amount higher than $10 per month, the court shall take into account the financial resources of the convicted person and the nature of the burden its payment imposes. A person may not be sentenced to imprisonment without probation solely for the reason the person is not able to pay the fee. When a person on probation fails to pay the supervision fee, the court may revoke probation as specified in section 1206, unless the person shows that failure to pay was not attributable to a willful refusal to pay or to a failure on that person's part to make a good faith effort to obtain the funds required for the payment. The court, if it determines that revocation of probation is not warranted, shall issue a judgment for the total amount of the fee and shall issue an order attaching a specified portion of money received by or owed to the person on probation until the total amount of the fee has been paid. If the person makes this showing, the court may allow additional time for payment within the remaining period of probation or reduce the size of the fee to as low as $10 per month, but may not revoke the requirement to pay the fee unless the remaining period of probation is 30 days or less.

[ 2009, c. 142, §7 (AMD) .]

1-B. Upon the request of the Department of Corrections, the court shall attach as a condition of probation that the convicted person pay, through the department, an electronic monitoring fee, a substance testing fee or both, as determined by the court, for the term of probation. In determining the amount of the fees, the court shall take into account the financial resources of the convicted person and the nature of the burden the payment imposes. A person may not be sentenced to imprisonment without probation solely for the reason the person is not able to pay the fees. When a person on probation fails to pay the fees, the court may revoke probation as specified in section 1206, unless the person shows that failure to pay was not attributable to a willful refusal to pay or to a failure on that person's part to make a good faith effort to obtain the funds required for the payment. The court, if it determines that revocation of probation is not warranted, shall issue a judgment for the total amount of the fees and shall issue an order attaching a specified portion of money received by or owed to the person on probation until the total amount of the fees has been paid. If the person makes this showing, the court may allow additional time for payment within the remaining period of probation or reduce the size of the fees, but may not revoke the requirement to pay the fees unless the remaining period of probation is 30 days or less. Fees received from probationers must be deposited into the department's adult community corrections account, except that when authorized by the Department of Corrections, a person on probation may be required to pay fees directly to a provider of electronic monitoring, substance testing or other services. Funds from this account, which may not lapse, must be used to defray costs associated with the purchase and operation of electronic monitoring and substance testing programs.

[ 2003, c. 706, Pt. A, §5 (AMD) .]

1-C.

[ 2009, c. 365, Pt. A, §4 (RP) .]

2.

[ 1975, c. 740, §110 (RP) .]

2-A. As a condition of probation, the court in its sentence may require the convicted person:

A. To support his dependents and to meet his family responsibilities; [1975, c. 740, §110-A (NEW).]

B. To make restitution pursuant to chapter 54 to each victim of the convicted person's crime, or to the county where the offense is prosecuted if the identity of the victim cannot be ascertained or if the victim voluntarily refuses the restitution. If the court orders as a condition of probation that the convicted person forfeit and pay a specific amount of restitution, that order, as a matter of law, also constitutes the imposition of restitution pursuant to chapter 54 as a sentencing alternative and no additional order in this regard is necessary. [2009, c. 608, §9 (AMD).]

C. To devote himself to an approved employment or occupation; [1975, c. 740, §110-A (NEW).]

D. To undergo, as an out-patient, available medical or psychiatric treatment, or to enter and remain, as a voluntary patient, in a specified institution when required for that purpose. Failure to comply with this condition is considered only as a violation of probation and may not, in itself, authorize involuntary treatment or hospitalization. The court may not order and the State may not pay for the defendant to attend a batterers' intervention program unless the program is certified under Title 19-A, section 4014; [1995, c. 694, Pt. D, §26 (AMD); 1995, c. 694, Pt. E, §2 (AFF).]

E. To pursue a prescribed secular course of study or vocational training; [1975, c. 740, §110-A (NEW).]

F. To refrain from frequenting specified places or consorting with specified persons; [1977, c. 671, §29 (RPR).]

G. To refrain from possessing any firearms or other dangerous weapon; [1975, c. 740, §110-A (NEW).]

H. To remain within the jurisdiction of the court, unless permission to leave temporarily is granted in writing by the probation officer, and to notify the probation officer of any change in his address or his employment; [1975, c. 740, §110-A (NEW).]

I. To refrain from drug abuse and use or excessive use of alcohol; [1989, c. 693, §2 (AMD).]

J. To report as directed to the court or the probation officer, to answer all reasonable inquiries by the probation officer and to permit the officer to visit him at reasonable times at his home or elsewhere; [1975, c. 740, §110-A (NEW).]

K. To pay any monetary penalty imposed by the court as part of the sentence; [1989, c. 693, §3 (RPR).]

L. To perform specified work for the benefit of the State, a county, a municipality, a School Administrative District, other public entity or a charitable institution; [2013, c. 227, §2 (AMD).]

M. To satisfy any other conditions reasonably related to the rehabilitation of the convicted person or the public safety or security; or [2013, c. 227, §3 (AMD).]

N. To participate in an electronic monitoring program, if available. [2013, c. 227, §4 (NEW).]

[ 2013, c. 227, §§2-4 (AMD) .]

3. The convicted person shall be given an opportunity to address the court on the conditions which are proposed to be attached and shall, after sentence, be given a written statement setting forth the particular conditions on which he is released on probation.

[ 1977, c. 510, §70 (RPR) .]

4. Before imposing any condition of psychiatric outpatient or inpatient treatment or mental health counseling, the court may request a report be submitted by an agent of the Department of Health and Human Services who has been designated pursuant to Title 34-B, section 1220 for the purpose of assessing the appropriateness of psychiatric treatment or mental health counseling for the individual and the availability of this treatment or counseling. Whether or not a report is requested, the court shall notify the designated agent of the Department of Health and Human Services when any conditions of probation are imposed that include psychiatric outpatient or inpatient treatment or mental health counseling. This notification must include the name and last known address of the individual placed on probation, the name and address of the attorney of record and the conditions of probation.

[ 1997, c. 422, §1 (NEW); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

5. Whenever the court requires as a condition of probation that the convicted person remain within the jurisdiction of the court, unless permission to leave temporarily is granted in writing by the probation officer, the Department of Corrections may impose on a person applying for such permission an application fee of $25. The department may impose on a person an additional fee of $25 per month if permission is sought and granted to leave the jurisdiction of the court on a periodic basis. Permission to leave may not be denied or withdrawn solely because the person is not able to pay the application fee or the additional fee. When a person fails to pay an imposed fee, the department may refuse to process the application or may withdraw permission to leave if the failure to pay is attributable to the person's willful refusal to pay or to a failure on the person's part to make a good faith effort to obtain the funds required for the payment. Fees received pursuant to this subsection must be deposited into the department's adult community corrections account, which may not lapse. Fees deposited pursuant to this subsection must be used to defray costs associated with processing the applications, including, but not limited to, the cost of materials, equipment, training for probation officers and administration, and for the department's share of the costs of extraditing probationers who are fugitives from justice.

[ 2013, c. 133, §13 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§110,110-A (AMD). 1977, c. 53, §4 (AMD). 1977, c. 455, §2 (AMD). 1977, c. 510, §70 (AMD). 1977, c. 671, §§28,29 (AMD). 1987, c. 361, §4 (AMD). 1989, c. 693, §§2,3 (AMD). 1989, c. 875, §§E23,24 (AMD). 1991, c. 783, §1 (AMD). 1993, c. 511, §1 (AMD). 1995, c. 368, §§R2,3 (AMD). 1995, c. 405, §1 (AMD). 1995, c. 502, §§F11,12 (AMD). 1995, c. 680, §6 (AMD). 1995, c. 694, §D26 (AMD). 1995, c. 694, §E2 (AFF). 1997, c. 422, §1 (AMD). 1999, c. 437, §1 (AMD). 2001, c. 354, §3 (AMD). 2001, c. 439, §OOO3 (AMD). 2003, c. 689, §B6 (REV). 2003, c. 706, §A5 (AMD). 2005, c. 389, §2 (AMD). 2005, c. 488, §5 (AMD). 2009, c. 142, §7 (AMD). 2009, c. 365, Pt. A, §4 (AMD). 2009, c. 608, §9 (AMD). 2013, c. 133, §13 (AMD). 2013, c. 227, §§2-4 (AMD).



17-A §1204-A. Community reparations boards

1. If the court imposes a sentencing alternative that includes a period of probation, the court shall require as a condition of probation that the convicted person appear before a community reparations board and abide by any requirement imposed by the board if:

A. The person has been sentenced to a suspended term of imprisonment with probation or a split sentence of imprisonment with probation the initial portion of which must be served in a county jail under section 1203; [1997, c. 421, Pt. B, §2 (NEW).]

B. The person has not been convicted of a crime under chapter 11 or a crime of domestic violence; [1997, c. 421, Pt. B, §2 (NEW).]

C. The Department of Corrections recommends that appearance before the board be required; and [1997, c. 421, Pt. B, §2 (NEW).]

D. The court finds no circumstance that makes appearance inappropriate. [1997, c. 421, Pt. B, §2 (NEW).]

[ 1997, c. 421, Pt. B, §2 (NEW) .]

2. A person required to appear before a community reparations board shall:

A. Cooperate with the preparation of the intake report to be submitted to the board; [1997, c. 421, Pt. B, §2 (NEW).]

B. Appear before the board as directed by the probation officer; and [1997, c. 421, Pt. B, §2 (NEW).]

C. Cooperate with the board. [1997, c. 421, Pt. B, §2 (NEW).]

[ 1997, c. 421, Pt. B, §2 (NEW) .]

3. The powers of a community reparations board are limited to requiring the convicted person to:

A. Pay restitution in accordance with chapter 54; [1997, c. 421, Pt. B, §2 (NEW).]

B. Perform community service; [1997, c. 421, Pt. B, §2 (NEW).]

C. Complete a prescribed course of counseling or education; [1997, c. 421, Pt. B, §2 (NEW).]

D. Refrain from frequenting specified places or consorting with specified persons; [1997, c. 421, Pt. B, §2 (NEW).]

E. Comply with reparative sanctions other than restitution, including, but not limited to, writing an apology to the victim and fulfilling crime-impact education measures; and [1997, c. 421, Pt. B, §2 (NEW).]

F. Report to the board regarding compliance with the other requirements of this subsection. [1997, c. 421, Pt. B, §2 (NEW).]

[ 1997, c. 421, Pt. B, §2 (NEW) .]

4. No requirement imposed by a community reparations board may extend longer than 6 months, except to pay restitution.

[ 1997, c. 421, Pt. B, §2 (NEW) .]

5. Failure to abide by the requirements of this section constitutes a violation of probation.

[ 1997, c. 421, Pt. B, §2 (NEW) .]

6.

[ 1999, c. 167, §2 (RP); 1999, c. 790, Pt. A, §54 (AFF) .]

SECTION HISTORY

1997, c. 421, §B2 (NEW). 1999, c. 167, §2 (AMD). 1999, c. 790, §A54 (AFF).



17-A §1205. Commencement of probation revocation proceedings by arrest

1. If a probation officer has probable cause to believe that a person on probation has violated a condition of that person's probation, that officer may arrest the person or cause the person to be arrested for the alleged violation. If the probation officer can not, with due diligence, locate the person, the officer shall file a written notice of this fact with the court that placed the person on probation. Upon the filing of that written notice, the court shall issue a warrant for the arrest of that person.

[ 1999, c. 246, §1 (AMD) .]

2.

[ 1999, c. 246, §1 (RP) .]

3.

[ 1999, c. 246, §1 (RP) .]

4. A person arrested pursuant to subsection 1, with or without a warrant, must be afforded a probable cause hearing as soon as reasonably possible, but not later than on the 5th day after arrest, excluding Saturdays, Sundays and holidays. A probable cause hearing may not be afforded if, within the 5-day period, the person is released from custody or is afforded an opportunity for a court hearing on the alleged violation. A probable cause hearing is not required if the person is charged with or convicted of a new offense and is incarcerated as a result of the pending charge or conviction.

A. Whenever a person arrested pursuant to subsection 1 is entitled to a probable cause hearing pursuant to this subsection, unless the person waives the right to the hearing, that hearing must be afforded at the initial appearance and may be held by either the District Court or the Superior Court located as near to the place where the violation is alleged to have taken place as is reasonable under the circumstances. If it is alleged that the person violated probation because of the commission of a new offense, the probable cause hearing is limited to the issue of identification if probable cause on the new offense has already been found by the District Court or by the Superior Court or the person has been indicted, has waived indictment or has been convicted. [2005, c. 661, §1 (NEW); 2005, c. 661, §9 (AFF).]

B. Evidence presented to establish probable cause may include affidavits and other reliable hearsay evidence as permitted by the court. [2005, c. 661, §1 (NEW); 2005, c. 661, §9 (AFF).]

C. If the court determines that there is not probable cause to believe that the person has violated a condition of probation, the court shall order the person's release. [2005, c. 661, §1 (NEW); 2005, c. 661, §9 (AFF).]

[ 2005, c. 661, §1 (AMD); 2005, c. 661, §9 (AFF) .]

5.

[ 1999, c. 246, §1 (RP) .]

6. Whenever a person is entitled to a probable cause hearing, the failure to hold the hearing within the time period specified in subsection 4 is grounds for the person's release on personal recognizance pending further proceedings.

[ 2005, c. 661, §2 (AMD); 2005, c. 661, §9 (AFF) .]

7.

[ 1999, c. 246, §1 (RP) .]

8.

[ 1999, c. 246, §1 (RP) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§111,112 (AMD). 1977, c. 510, §71 (RPR). 1979, c. 701, §28 (AMD). 1987, c. 315, §1 (AMD). 1995, c. 502, §F13 (AMD). 1997, c. 273, §1 (AMD). 1999, c. 246, §1 (AMD). 2005, c. 661, §§1,2 (AMD). 2005, c. 661, §9 (AFF).



17-A §1205-A. Administrative preliminary hearing for arrested probationer (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 510, §72 (NEW). 1995, c. 502, §F14 (AMD). 1999, c. 246, §2 (AMD). 2005, c. 326, §4 (AMD). 2005, c. 326, §5 (AFF). 2005, c. 661, §9 (AFF). 2005, c. 661, §3 (RP).



17-A §1205-B. Commencement of probation revocation proceedings by summons

1. If a probation officer has probable cause to believe that a person on probation has violated a condition of probation, that officer may deliver to that person, or cause to be delivered to that person, a summons ordering that person to appear for a court hearing on the alleged violation.

[ 1999, c. 246, §3 (NEW) .]

2. The summons delivered pursuant to subsection 1 must include the signature of the probation officer; a brief statement of the alleged violation; the time and place of the alleged violation; and the time, place and date the person is to appear in court or a statement that the court will notify the person of the time, place and date to appear. As soon as practical after service of the summons, the probation officer shall file with the court a motion for revocation of probation that sets forth the facts underlying the alleged violation.

[ 1999, c. 246, §3 (NEW) .]

3. A person appearing on a motion to revoke probation pursuant to a summons must be afforded an initial appearance as provided in section 1205-C, subsection 4.

[ 1999, c. 246, §3 (NEW) .]

4. If the person fails to appear in court after having been served with a summons, the court may issue a warrant for the arrest of the person. After arrest, the person must be afforded a probable cause hearing as provided in section 1205, subsection 4 and an initial appearance as provided in section 1205-C, subsection 3.

[ 2005, c. 661, §4 (AMD); 2005, c. 661, §9 (AFF) .]

SECTION HISTORY

1999, c. 246, §3 (NEW). 2005, c. 661, §4 (AMD). 2005, c. 661, §9 (AFF).



17-A §1205-C. Initial proceedings on probation violation; filing of motion; initial appearance

1. A motion for probation revocation, which first must be approved by the prosecuting attorney, must be filed within 3 days, excluding Saturdays, Sundays and holidays, of the arrest of a probationer pursuant to section 1205.

[ 2005, c. 661, §5 (AMD); 2005, c. 661, §9 (AFF) .]

2. The motion must set forth the facts underlying the alleged violation and, unless the person is to be afforded a probable cause hearing at the initial appearance as provided in section 1205, must be accompanied by a copy of the summons delivered to the probationer.

[ 2005, c. 661, §6 (AMD); 2005, c. 661, §9 (AFF) .]

3. Upon receipt of a motion for revocation of probation with respect to a person arrested pursuant to section 1205 or section 1205-B, subsection 4 who is not sooner released, the court shall provide the person with an initial appearance on the revocation of probation within 5 days after the arrest, excluding Saturdays, Sundays and holidays. A copy of the motion must be furnished to the probationer prior to or at the initial appearance.

[ 2005, c. 661, §7 (AMD); 2005, c. 661, §9 (AFF) .]

4. At the initial appearance, the court shall advise the probationer of the contents of the motion, the right to a hearing on the motion, the right to be represented by counsel at a hearing and the right to appointed counsel. If the probationer can not afford counsel, the court shall appoint counsel for the probationer. The court shall call upon the probationer to admit or deny the alleged violation. If the probationer refuses to admit or deny, a denial must be entered. In the case of a denial, the court shall set the motion for hearing and may commit the person, with or without bail, pending hearing.

[ 1999, c. 246, §3 (NEW) .]

5. In deciding whether to set bail under this section and in setting the kind and amount of that bail, the court must be guided by the standards of post-conviction bail in Title 15, section 1051, subsections 2 and 3. Appeal is governed by Title 15, section 1051, subsections 5 and 6. Bail set under this section is also governed by the sureties and other forms of bail provisions in Title 15, chapter 105-A, subchapter IV and the enforcement provisions in Title 15, chapter 105-A, subchapter V, articles 1 and 3, including the appeal provisions in Title 15, section 1099-A, subsection 2.

[ 1999, c. 246, §3 (NEW) .]

6. Failure to comply with the time limits set forth in this section is not grounds for dismissal of a motion for probation revocation but may be grounds for the probationer's release on personal recognizance pending further proceedings.

[ 2003, c. 657, §9 (AMD) .]

SECTION HISTORY

1999, c. 246, §3 (NEW). 2003, c. 657, §9 (AMD). 2005, c. 661, §§5-7 (AMD). 2005, c. 661, §9 (AFF).



17-A §1206. Court hearing on probation revocation

1.

[ 1999, c. 246, §4 (RP) .]

2. The hearing on the motion to revoke probation must be held in the court that sentenced the person to probation in either the county or division in which the person resides or is incarcerated, unless the court orders otherwise in the interests of justice. A motion for revocation of probation need not be heard by the justice or judge who originally imposed probation, but may be heard by any justice or judge.

[ 1993, c. 234, §1 (AMD) .]

3.

[ 1999, c. 246, §5 (RP) .]

4. If a hearing is held, the person on probation must be afforded the opportunity to confront and cross-examine witnesses against the person, to present evidence on that person's own behalf and to be represented by counsel. If the person on probation can not afford counsel, the court shall appoint counsel for the person. Assignment of counsel, to the extent not covered in this subsection, and withdrawal of counsel must be in accordance with the Maine Rules of Criminal Procedure.

[ 1993, c. 234, §1 (AMD) .]

5. When the alleged violation constitutes a crime for which the person on probation has not been convicted, the court may revoke probation if it finds by a preponderance of the evidence that the person on probation committed the crime. If the person is subsequently convicted of the crime, or any other crime or crimes arising out of the same conduct, sentencing shall be subject to the requirements of section 1256. If concurrent terms of imprisonment are imposed and the terms do not commence on the same date, any time served as a result of the probation revocation shall be deducted from the time the person is required to serve as a result of the new conviction.

[ 1983, c. 450, §5 (AMD) .]

6. If the alleged violation does not constitute a crime and the court finds by a preponderance of the evidence that the person has inexcusably failed to comply with a requirement imposed as a condition of probation, it may revoke probation.

[ 1983, c. 450, §6 (AMD) .]

7. If a person on probation is convicted of a new crime during the period of probation, the court may sentence that person for the crime and revoke probation. If the person has been sentenced for the new crime and probation revocation proceedings are subsequently commenced, the court that conducts the revocation hearing may revoke probation. Sentencing for the multiple offenses is subject to section 1256. If concurrent terms of imprisonment are imposed and the terms do not commence on the same date, any time served as a result of the new conviction must be deducted from the time the person is required to serve as a result of the probation revocation.

[ 1993, c. 234, §2 (AMD) .]

7-A. Upon a finding of a violation of probation, the court may vacate all, part or none of the suspension of execution as to imprisonment or fine specified when probation was granted, considering the nature of the violation and the reasons for granting probation. The remaining portion of the sentence for which suspension of execution is not vacated upon the revocation of probation remains suspended and subject to revocation at a later date. During the service of that portion of the sentence imposed for which the suspension of execution was vacated upon revocation, the running of the period of probation must be interrupted and resumes again upon release. If the court finds a violation of probation but vacates none of the suspended sentence, the running of the period of probation resumes upon entry of that final disposition. The court may nevertheless revoke probation and vacate the suspension of execution as to the remainder of the suspended sentence or a portion thereof for any criminal conduct committed during the service of that portion of the sentence for which the suspension of execution was vacated upon revocation.

[ 1999, c. 246, §6 (AMD) .]

7-B. Upon revocation of probation in accordance with subsection 5, 6 or 7, the court may act in accordance with section 1267.

[ 1989, c. 728, §1 (NEW) .]

7-C. The running of the period of probation is tolled upon either the delivery of the summons, the filing of the written notice with the court that the person can not be located or the arrest of the person. If the motion is dismissed or withdrawn, or if the court finds no violation of probation, the running of the period of probation is deemed not to have been tolled. The conditions of probation continue in effect during the tolling of the running of the period of probation, and any violation of a condition subjects the person to a revocation of probation pursuant to the provisions of this chapter.

[ 2005, c. 507, §14 (AMD) .]

7-D. If the attorney for the State and the attorney for the person on probation or the person on probation reach agreement that in return for an admission of a violation of probation the attorney for the State will dismiss other charges; the attorney for the State will not oppose the requested disposition requested by the person on probation; the attorney for the State will recommend a particular disposition; or both sides will recommend a particular disposition; and, if the court at the time of disposition intends to enter a disposition less favorable to the person on probation than that recommended, the court shall on the record:

A. Inform the parties of this intention; [1999, c. 246, §7 (NEW).]

B. Advise the person on probation personally in open court that the court is not bound by the recommendation; [1999, c. 246, §7 (NEW).]

C. Advise the person that if the person does not withdraw the admission, the disposition of the motion will be less favorable to the person than that recommended; and [1999, c. 246, §7 (NEW).]

D. Afford the person the opportunity to withdraw the admission. [1999, c. 246, §7 (NEW).]

The court shall, if possible, inform the person of the intended disposition.

[ 1999, c. 246, §7 (NEW) .]

8. Whenever a person is detained in any state or county institution pending a probation revocation proceeding, and not in execution of any other sentence of confinement, that period of detention must be deducted from the time the person is required to serve under that portion of the sentence for which the suspension of execution was vacated as a result of the probation revocation. A person who is simultaneously detained for conduct for which the person receives a consecutive term of imprisonment is not entitled to receive a day-for-day deduction from the consecutive term of imprisonment for the period of simultaneous detention except for any period of detention that is longer than the prior term of imprisonment.

[ 2005, c. 507, §15 (AMD) .]

9. Whenever a previously suspended sentence of imprisonment for a Class A, Class B or Class C crime is vacated, in whole or in part, as the result of a probation revocation, the court must respecify the place of imprisonment for both the portion required to be served and any remaining suspended portion, if necessary, to carry out the intent of section 1203, subsection 1-A.

[ 1999, c. 788, §6 (AMD) .]

10. If a probation revocation proceeding results in the court vacating a part of the suspension of execution as to imprisonment while the person is in execution of the initial unsuspended portion of the sentence, the portion of imprisonment to be served as a result of the vacating commences only after the initial unsuspended portion of imprisonment has been fully served. If separate probation revocation proceedings result in the vacating of 2 or more parts of the suspension of execution as to imprisonment on the same sentence, the portions to be served must be served successively.

[ 2007, c. 344, §3 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §113 (AMD). 1977, c. 510, §73 (RPR). 1979, c. 512, §§42,43 (AMD). 1983, c. 450, §§5-9 (AMD). 1989, c. 693, §4 (AMD). 1989, c. 728, §1 (AMD). 1993, c. 234, §§1,2 (AMD). 1997, c. 273, §2 (AMD). 1999, c. 246, §§4-7 (AMD). 1999, c. 788, §6 (AMD). 2005, c. 507, §§14,15 (AMD). 2007, c. 344, §3 (AMD).



17-A §1207. Review

Review of a revocation of probation pursuant to section 1206 must be by appeal. [1997, c. 273, §3 (RPR).]

1. District Court proceeding. In a probation revocation proceeding in the District Court, a person whose probation is revoked may appeal to the Superior Court under Title 15, section 2111 and the applicable Maine Rules of Criminal Procedure. The determination by the Superior Court is final and no further relief is available.

[ 1999, c. 731, Pt. ZZZ, §25 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Superior Court proceeding. In a probation revocation proceeding in the Superior Court, a person whose probation is revoked may not appeal as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule.

[ 2003, c. 17, §5 (AMD) .]

3. Assignment and withdrawal of counsel. Assignment and withdrawal of counsel must be in accordance with the Maine Rules of Criminal Procedure.

[ 1997, c. 273, §3 (NEW) .]

SECTION HISTORY

1979, c. 701, §29 (NEW). 1981, c. 238, §9 (AMD). 1993, c. 234, §3 (AMD). 1997, c. 273, §3 (RPR). 1999, c. 731, §ZZZ25 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2003, c. 17, §5 (AMD).



17-A §1208. In lieu of probation revocation proceedings

Whenever a probation officer has probable cause to believe that a person under the supervision of the probation officer has violated a condition of probation but the violation does not constitute a crime, the probation officer, instead of commencing probation revocation proceedings under section 1205, may offer to the person on probation the option of adding one or more of the following conditions to the person's probation: [2013, c. 133, §14 (AMD).]

1. Daily reporting program.

[ 2013, c. 133, §14 (RP) .]

2. Public restitution program; treatment program. Participation in a public restitution program or treatment program administered through a Department of Corrections' correctional facility; or

[ 2013, c. 133, §14 (AMD) .]

3. Residing at facility. Residing at a Department of Corrections' correctional facility for a period of time not to exceed 90 days.

[ 2013, c. 133, §14 (AMD) .]

If the person on probation agrees, in writing, to the additional conditions, the conditions must be implemented. If the person on probation does not agree or if the person fails to fulfill the additional conditions to the satisfaction of the probation officer, the probation officer may commence probation revocation proceedings under section 1205 or 1205-B for the violation that the probation officer had probable cause to believe occurred. If the person on probation fulfills the additional conditions to the satisfaction of the probation officer, the probation officer shall so notify the person in writing and the probation officer may not commence probation revocation proceedings for the violation that the probation officer had probable cause to believe occurred. [2013, c. 133, §14 (AMD).]

SECTION HISTORY

1995, c. 368, §R4 (NEW). 2013, c. 133, §14 (AMD).






Chapter 50: SUPERVISED RELEASE FOR SEX OFFENDERS

17-A §1231. Inclusion of period of supervised release after imprisonment

1. The court, in imposing a sentence of a term of imprisonment that does not include probation for a violation of section 253, may include as part of the sentence a requirement that the defendant be placed on a period of supervised release after imprisonment. The period of supervised release commences on the date the person is released from confinement pursuant to section 1254.

[ 1999, c. 788, §7 (NEW) .]

1-A. Notwithstanding subsection 1, the court shall impose as part of the sentence a requirement that a defendant convicted of violating section 253, subsection 1, paragraph C be placed on a period of supervised release after imprisonment. The period of supervised release commences on the date the person is released from confinement pursuant to section 1254 and must include the best available monitoring technology for the duration of the period of supervised release.

[ 2005, c. 673, §1 (NEW) .]

2. The authorized period of supervised release is:

A. Any period of years for a person sentenced as a repeat sexual assault offender pursuant to section 1252, subsection 4-B; [2005, c. 673, §2 (AMD).]

B. For a person not sentenced under section 1252, subsections 4-B or 4-E, a period not to exceed 10 years for a Class A violation of section 253 and a period not to exceed 6 years for a Class B or Class C violation of section 253; and [2005, c. 673, §2 (AMD).]

C. Life for a person sentenced under section 1252, subsection 4-E. [2005, c. 673, §2 (NEW).]

[ 2005, c. 673, §2 (AMD) .]

3. During the period of supervised release specified in the sentence made pursuant to subsections 1 and 2, and upon application of a person on supervised release or the person's probation officer, or upon its own motion, the court may, after a hearing upon notice to the probation officer and the person on supervised release, modify the requirements imposed by the court, add further requirements authorized by section 1232, or relieve the person on supervised release of any requirement imposed by the court that, in its opinion, imposes on the person an unreasonable burden.

Notwithstanding this subsection, the court may grant, ex parte, a motion brought by the probation officer to add further requirements if the requirements are immediately necessary to protect the safety of an individual or the public and if all reasonable efforts have been made to give written or oral notice to the person on supervised release. Any requirements added pursuant to an ex parte motion do not take effect until written notice of the requirements, along with written notice of the scheduled date, time and place when the court will hold a hearing on the added requirements, is given to the person on supervised release.

[ 1999, c. 788, §7 (NEW) .]

4. On application of the probation officer, or of the person on supervised release, or on its own motion, and if warranted by the conduct of the person, the court may terminate a period of supervised release and discharge the convicted person at any time earlier than that provided in the sentence made pursuant to subsections 1 and 2. A termination and discharge may not be ordered unless notice of the motion is given to the probation officer and the attorney for the State. A termination and discharge relieves the person on supervised release of any obligations imposed by the sentence of supervised release.

[ 2005, c. 673, §2 (AMD) .]

5. Any justice, in order to comply with section 1256, subsection 8, may terminate a period of supervised release that would delay commencement of a consecutive unsuspended term of imprisonment. Any judge may also do so if that judge has jurisdiction over each of the sentences involved.

[ 1999, c. 788, §7 (NEW) .]

6. The court may revoke a period of supervised release pursuant to section 1233 for any ground specified in subsection 7. If the court revokes a period of supervised release, the court shall require the person to serve time in prison under the custody of the Department of Corrections. This time in prison may equal all or part of the period of supervised release, without credit for time served on post-release supervision. The remaining portion of the period of supervised release that is not required to be served in prison remains in effect to be served after the person's release and is subject to revocation at a later date.

[ 2007, c. 344, §4 (AMD) .]

7. The court may revoke a period of supervised release for:

A. A violation of supervised release; [2007, c. 344, §5 (NEW).]

B. Criminal conduct committed during the term of imprisonment; or [2007, c. 344, §5 (NEW).]

C. Refusal during the term of imprisonment to actively participate, when requested to do so by the Department of Corrections, in a sex offender treatment program in accordance with the expectations and judgment of the treatment providers. [2007, c. 344, §5 (NEW).]

[ 2007, c. 344, §5 (NEW) .]

SECTION HISTORY

1999, c. 788, §7 (NEW). 2003, c. 205, §5 (AMD). 2003, c. 711, §B18 (AMD). 2005, c. 673, §2 (AMD). 2007, c. 344, §§4, 5 (AMD).



17-A §1232. Conditions of supervised release

If the court imposes a sentence that includes a period of supervised release, it shall set conditions of supervised release. The conditions of release that apply to probation under section 1204 apply to conditions of supervised release. The court may also set conditions of supervised release that it determines to be reasonable and appropriate to manage the person's behavior. [1999, c. 788, §7 (NEW).]

SECTION HISTORY

1999, c. 788, §7 (NEW).



17-A §1233. Revocation procedures

The procedures, rights and responsibilities that apply to probation revocation under sections 1205 to 1208, including bail under section 1205-C, subsections 5 and 6 and appellate review of revocation under section 1207, apply to revocation of supervised release. [2005, c. 207, §3 (AMD).]

SECTION HISTORY

1999, c. 788, §7 (NEW). 2005, c. 207, §3 (AMD).






Chapter 51: SENTENCES OF IMPRISONMENT

17-A §1251. Imprisonment for murder

A person convicted of the crime of murder shall be sentenced to imprisonment for life or for any term of years that is not less than 25. The sentence of the court shall specify the length of the sentence to be served and shall commit the person to the Department of Corrections. [1983, c. 673, §3 (RPR).]

In setting the length of imprisonment, if the victim is a child who had not in fact attained the age of 6 years at the time the crime was committed or if the victim is a woman that the convicted person knew or had reasonable cause to believe to be in fact pregnant at the time the crime was committed, a court shall assign special weight to this objective fact in determining the basic sentence in the first step of the sentencing process. The court shall assign special weight to any subjective victim impact in determining the final sentence in the 2nd and final step in the sentencing process. Nothing in this paragraph may be construed to restrict a court in setting the length of imprisonment from considering the age of the victim in other circumstances when relevant. [2005, c. 88, Pt. B, §1 (AMD).]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§114,115 (AMD). 1977, c. 510, §74 (RPR). 1983, c. 581, §3 (RPR). 1983, c. 673, §3 (RPR). 1999, c. 536, §1 (AMD). 2005, c. 88, §B1 (AMD).



17-A §1252. Imprisonment for crimes other than murder

1. In the case of a person convicted of a crime other than murder, the court may sentence to imprisonment for a definite term as provided for in this section, unless the statute which the person is convicted of violating expressly provides that the fine and imprisonment penalties it authorizes may not be suspended, in which case the convicted person shall be sentenced to imprisonment and required to pay the fine authorized therein. Except as provided in subsection 7, the place of imprisonment must be as follows.

A. For a Class D or Class E crime the court must specify a county jail as the place of imprisonment. [1989, c. 693, §5 (NEW).]

B. For a Class A, Class B or Class C crime the court must:

(1) Specify a county jail as the place of imprisonment if the term of imprisonment is 9 months or less; or

(2) Commit the person to the Department of Corrections if the term of imprisonment is more than 9 months. [1989, c. 693, §5 (NEW).]

C. [1995, c. 425, §2 (RP).]

[ 1995, c. 425, §2 (AMD) .]

2. The court shall set the term of imprisonment as follows:

A. In the case of a Class A crime, the court shall set a definite period not to exceed 30 years; [2003, c. 657, §10 (AMD).]

B. In the case of a Class B crime, the court shall set a definite period not to exceed 10 years; [1975, c. 499, §1 (NEW).]

C. In the case of a Class C crime, the court shall set a definite period not to exceed 5 years; [1975, c. 499, §1 (NEW).]

D. In the case of a Class D crime, the court shall set a definite period of less than one year; or [1975, c. 499, §1 (NEW).]

E. In the case of a Class E crime, the court shall set a definite period not to exceed 6 months. [1975, c. 499, §1 (NEW).]

[ 2003, c. 657, §10 (AMD) .]

2-A.

[ 1977, c. 510, §76 (RP) .]

3. The court may add to the sentence of imprisonment a restitution order as is provided for in chapter 49, section 1204, subsection 2-A, paragraph B. In such cases, it shall be the responsibility of the Department of Corrections to determine whether the order has been complied with and consideration shall be given in the department's administrative decisions concerning the imprisoned person as to whether the order has been complied with.

[ 1983, c. 816, Pt. A, §6 (AMD) .]

3-A. At the request of or with the consent of a convicted person, a sentence of imprisonment under this chapter in a county jail or a sentence of probation involving imprisonment in a county jail under chapter 49 may be ordered to be served intermittently.

[ 1977, c. 196, (NEW) .]

4. If the State pleads and proves that a Class B, C, D or E crime was committed with the use of a dangerous weapon then the sentencing class for such crime is one class higher than it would otherwise be. In the case of a Class A crime committed with the use of a dangerous weapon, such use should be given serious consideration by the court in exercising its sentencing discretion. This subsection does not apply to a violation or an attempted violation of section 208, to any other offenses to which use of a dangerous weapon serves as an element or to any offense for which the sentencing class is otherwise increased because the actor or an accomplice to that actor's or accomplice's knowledge is armed with a firearm or other dangerous weapon.

[ 2005, c. 527, §17 (AMD) .]

4-A. If the State pleads and proves that, at the time any crime, excluding murder, under chapter 9, 11, 13 or 27; section 402-A, subsection 1, paragraph A; or section 752-A or 752-C was committed, the defendant had 2 or more prior convictions under chapter 9, 11, 13 or 27; section 402-A, subsection 1, paragraph A; or section 752-A or 752-C or for engaging in substantially similar conduct in another jurisdiction, the sentencing class for the crime is one class higher than it would otherwise be. In the case of a Class A crime, the sentencing class is not increased, but the prior record must be given serious consideration by the court when imposing a sentence. Section 9-A governs the use of prior convictions when determining a sentence, except that, for the purposes of this subsection, for violations under chapter 11, the dates of prior convictions may have occurred at any time. This subsection does not apply to section 210-A if the prior convictions have already served to enhance the sentencing class under section 210-A, subsection 1, paragraph C or any other offense in which prior convictions have already served to enhance the sentencing class.

[ 2007, c. 476, §45 (AMD) .]

4-B. If the State pleads and proves that the defendant is a repeat sexual assault offender, the court, notwithstanding subsection 2, may set a definite period of imprisonment for any term of years.

A. As used in this section, "repeat sexual assault offender" means a person who commits a new gross sexual assault after having been convicted previously and sentenced for any of the following:

(1) Gross sexual assault, formerly denominated as gross sexual misconduct;

(2) Rape;

(3) Attempted murder accompanied by sexual assault;

(4) Murder accompanied by sexual assault; or

(5) Conduct substantially similar to a crime listed in subparagraph (1), (2), (3) or (4) that is a crime under the laws of another jurisdiction.

The date of sentencing is the date of the oral pronouncement of the sentence by the trial court, even if an appeal is taken. [2007, c. 476, §46 (AMD).]

B. "Accompanied by sexual assault" as used with respect to attempted murder, murder and crimes involving substantially similar conduct in another jurisdiction is satisfied if it was definitionally an element of the crime or was pleaded and proved beyond a reasonable doubt at trial by the State or another jurisdiction. [2007, c. 476, §46 (AMD).]

[ 2007, c. 476, §46 (AMD) .]

4-C. If the State pleads and proves that a Class A crime of gross sexual assault was committed by a person who had previously been convicted and sentenced for a Class B or Class C crime of unlawful sexual contact, or an essentially similar crime in another jurisdiction, that prior conviction must be given serious consideration by the court in exercising its sentencing discretion.

[ 2003, c. 711, Pt. B, §20 (NEW) .]

4-D. If the State pleads and proves that a crime under section 282 was committed against a person who had not attained 12 years of age, the court, in exercising its sentencing discretion, shall give the age of the victim serious consideration.

[ 2005, c. 673, §3 (RPR) .]

4-E. If the State pleads and proves that a crime under section 253 was committed against a person who had not yet attained 12 years of age, the court, notwithstanding subsection 2, shall impose a definite term of imprisonment for any term of years. In determining the basic term of imprisonment as the first step in the sentencing process, the court shall select a term of at least 20 years.

[ 2005, c. 673, §4 (NEW) .]

5. Notwithstanding any other provision of this code, except as provided in this subsection, if the State pleads and proves that a Class A, B or C crime was committed with the use of a firearm against a person, the minimum sentence of imprisonment, which may not be suspended, is as follows: When the sentencing class for the crime is Class A, the minimum term of imprisonment is 4 years; when the sentencing class for the crime is Class B, the minimum term of imprisonment is 2 years; and when the sentencing class for the crime is Class C, the minimum term of imprisonment is one year. For purposes of this subsection, the applicable sentencing class is determined in accordance with subsection 4. This subsection does not apply if the State pleads and proves criminal threatening or attempted criminal threatening, as defined in section 209, or terrorizing or attempted terrorizing, as defined in section 210, subsection 1, paragraph A.

[ 1995, c. 28, §1 (AMD) .]

5-A. Notwithstanding any other provision of this Code, for a person convicted of violating section 1105-A, 1105-B, 1105-C or 1105-D:

A. Except as otherwise provided in paragraphs B and C, the minimum sentence of imprisonment, which may not be suspended, is as follows: When the sentencing class is Class A, the minimum term of imprisonment is 4 years; when the sentencing class is Class B, the minimum term of imprisonment is 2 years; and, with the exception of a conviction under section 1105-A, 1105-B, 1105-C or 1105-D when the drug that is the basis for the charge is marijuana, when the sentencing class is Class C, the minimum term of imprisonment is one year; [2001, c. 383, §151 (AMD); 2001, c. 383, §156 (AFF).]

B. The court may impose a sentence other than a minimum unsuspended term of imprisonment set forth in paragraph A, if:

(1) The court finds by substantial evidence that:

(a) Imposition of a minimum unsuspended term of imprisonment under paragraph A will result in substantial injustice to the defendant. In making this determination, the court shall consider, among other considerations, whether the defendant did not know and reasonably should not have known that the victim was less than 18 years of age;

(b) Failure to impose a minimum unsuspended term of imprisonment under paragraph A will not have an adverse effect on public safety; and

(c) Failure to impose a minimum unsuspended term of imprisonment under paragraph A will not appreciably impair the effect of paragraph A in deterring others from violating section 1105-A, 1105-B, 1105-C or 1105-D; and

(2) The court finds that:

(c) The defendant's background, attitude and prospects for rehabilitation and the nature of the victim and the offense indicate that imposition of a sentence under paragraph A would frustrate the general purposes of sentencing set forth in section 1151.

If the court imposes a sentence under this paragraph, the court shall state in writing its reasons for its findings and for imposing a sentence under this paragraph rather than under paragraph A; and [2013, c. 133, §15 (AMD).]

C. If the court imposes a sentence under paragraph B, the minimum sentence of imprisonment, which may not be suspended, is as follows: When the sentencing class is Class A, the minimum term of imprisonment is 9 months; when the sentencing is Class B, the minimum term of imprisonment is 6 months; and, with the exception of trafficking or furnishing marijuana under section 1105-A or 1105-C, when the sentencing class is Class C, the minimum term of imprisonment is 3 months. [2001, c. 383, §151 (AMD); 2001, c. 383, §156 (AFF).]

[ 2013, c. 133, §15 (AMD) .]

5-B. In using a sentencing alternative involving a term of imprisonment for a person convicted of the attempted murder, manslaughter, elevated aggravated assault or aggravated assault of a child who had not in fact attained the age of 6 years at the time the crime was committed, a court shall assign special weight to this objective fact in determining the basic term of imprisonment as the first step in the sentencing process. The court shall assign special weight to any subjective victim impact in determining the maximum period of incarceration in the 2nd step in the sentencing process. The court may not suspend that portion of the maximum term of imprisonment based on objective or subjective victim impact in arriving at the final sentence as the 3rd step in the sentencing process. Nothing in this subsection may be construed to restrict a court in setting a sentence from considering the age of the victim in other circumstances when relevant.

[ 1999, c. 536, §2 (NEW) .]

5-C. In using a sentencing alternative involving a term of imprisonment for a person convicted of the attempted murder, manslaughter, elevated aggravated assault or aggravated assault of a woman that the convicted person knew or had reasonable cause to believe to be in fact pregnant at the time the crime was committed, a court shall assign special weight to this objective fact in determining the basic term of imprisonment as the first step in the sentencing process. The court shall assign special weight to any subjective victim impact in determining the maximum period of incarceration in the 2nd step in the sentencing process. The court may not suspend that portion of the maximum term of imprisonment based on objective or subjective victim impact in arriving at the final sentence as the 3rd step in the sentencing process. Nothing in this subsection may be construed to restrict a court in setting a sentence from considering the fact that the victim was pregnant in other circumstances when relevant.

[ 2005, c. 88, Pt. B, §2 (NEW) .]

5-D. In using a sentencing alternative involving a term of imprisonment for a person convicted of a Class C or higher crime, the victim of which was at the time of the commission of the crime in fact being stalked by that person, a court shall assign special weight to this objective fact in determining the basic sentence in the first step of the sentencing process. The court shall assign special weight to any subjective victim impact caused by the stalking in determining the maximum period of incarceration in the 2nd step in the sentencing process.

[ 2007, c. 685, §2 (NEW) .]

6.

[ 1989, c. 693, §6 (RP) .]

7. If a sentence to a term of imprisonment in a county jail is consecutive to or is to be followed by a sentence to a term of imprisonment in the custody of the Department of Corrections, the court imposing either sentence may order that both be served in the custody of the Department of Corrections. If a court imposes consecutive terms of imprisonment for Class D or Class E crimes and the aggregate length of the terms imposed is one year or more, the court may order that they be served in the custody of the Department of Corrections.

[ 1989, c. 693, §7 (NEW) .]

8.

[ 1991, c. 622, Pt. N, §3 (NEW); MRSA T. 17-A, §1252, sub-§8 (RP) .]

9. Subsections in this section that make the sentencing class for a crime one class higher than it would otherwise be when pled and proved may be applied successively if the subsections to be applied successively contain different class enhancement factors.

[ 2005, c. 527, §20 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§116-118, 118A (AMD). 1977, c. 176, (AMD). 1977, c. 196, (AMD). 1977, c. 217, (AMD). 1977, c. 510, §§75-78 (AMD). 1979, c. 701, §30 (AMD). 1983, c. 581, §4 (AMD). 1983, c. 673, §4 (AMD). 1983, c. 816, §A6 (AMD). 1985, c. 821, §§7-10 (AMD). 1987, c. 535, §7 (AMD). 1987, c. 808, §§1, 3 (AMD). 1989, c. 693, §§5-7 (AMD). 1989, c. 925, §11 (AMD). 1991, c. 622, §N3 (NEW). 1995, c. 28, §1 (AMD). 1995, c. 425, §2 (AMD). 1995, c. 473, §1 (AMD). 1997, c. 460, §5 (AMD). 1999, c. 374, §6 (AMD). 1999, c. 536, §2 (AMD). 1999, c. 788, §8 (AMD). 2001, c. 383, §§150, 151 (AMD). 2001, c. 383, §156 (AFF). 2001, c. 439, §OOO4 (AMD). 2001, c. 667, §A39 (AMD). 2001, c. 667, §A40 (AFF). 2003, c. 1, §10 (AMD). 2003, c. 143, §9 (AMD). 2003, c. 232, §1 (AMD). 2003, c. 475, §1 (AMD). 2003, c. 657, §10 (AMD). 2003, c. 688, §A14 (AMD). 2003, c. 711, §§B19,20 (AMD). 2005, c. 88, §B2 (AMD). 2005, c. 447, §1 (AMD). 2005, c. 527, §§17-20 (AMD). 2005, c. 673, §§3, 4 (AMD). 2007, c. 476, §§45, 46 (AMD). 2007, c. 685, §2 (AMD). 2013, c. 133, §15 (AMD).



17-A §1252-A. Deductions

Unless otherwise specifically provided by law, deductions for good time and meritorious good time shall be calculated in accordance with the laws in effect on the date the offense was committed. When a judgment of conviction involving a term of imprisonment is vacated or a sentence involving a term of imprisonment is revised or reviewed and a new sentence involving a term of imprisonment is thereafter imposed for the same offense, calculation of good time and meritorious good time shall be in accordance with the laws which governed this calculation on the sentence previously imposed. [1987, c. 361, §5 (NEW).]

SECTION HISTORY

1987, c. 361, §5 (NEW).



17-A §1252-B. Imposition of sentence; consideration of good time and meritorious good time at the time of sentencing (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 808, §2 (NEW). 1995, c. 433, §1 (RPR). 2003, c. 143, §14 (AFF). 2003, c. 143, §10 (RP).



17-A §1252-C. Sentencing procedure relating to the imposition of imprisonment

In imposing a sentencing alternative pursuant to section 1152 that includes a term of imprisonment relative to murder, a Class A, Class B or Class C crime, in setting the appropriate length of that term as well as any unsuspended portion of that term accompanied by a period of probation, the court shall employ the following 3-step process: [1995, c. 69, §1 (NEW).]

1. The court shall first determine a basic term of imprisonment by considering the particular nature and seriousness of the offense as committed by the offender.

[ 1995, c. 69, §1 (NEW) .]

2. The court shall next determine the maximum period of imprisonment to be imposed by considering all other relevant sentencing factors, both aggravating and mitigating, appropriate to that case. These sentencing factors include, but are not limited to, the character of the offender and the offender's criminal history, the effect of the offense on the victim and the protection of the public interest.

[ 1995, c. 69, §1 (NEW) .]

3. The court shall finally determine what portion, if any, of the maximum period of imprisonment should be suspended and, if a suspension order is to be entered, determine the appropriate period of probation to accompany that suspension.

[ 1995, c. 69, §1 (NEW) .]

SECTION HISTORY

1995, c. 69, §1 (NEW).



17-A §1253. Calculation of period of imprisonment

1. The sentence of any person committed to the custody of the Department of Corrections shall commence to run on the date on which that person is received into the correctional facility designated as the initial place of confinement by the Commissioner of Corrections pursuant to section 1258. That day is counted as the first full day of the sentence.

The sentence of any person committed to the custody of a sheriff shall commence to run on the date on which that person is received into the county jail specified in the sentence. That day is counted as the first full day of the sentence if the term of imprisonment, or the initial unsuspended portion of a split sentence, is over 30 days; otherwise, credit is accorded only for the portion of that day for which the person is actually in execution of the sentence.

[ 1985, c. 821, §11 (RPR) .]

1-A. When a person is sentenced to a concurrent sentence as authorized by section 1256, subsection 7, the provisions of this section shall apply and shall be administered by the supervisory officer of this State's institution when the person is committed to the custody of the department, or by the sheriff of this State's county jail when the person is committed to the custody of the sheriff. If the person is released from imprisonment under the sentence of the other jurisdiction prior to the termination of this State's sentence, the remainder of this State's sentence shall be served at the appropriate state institution or county jail.

[ 1985, c. 282, §6 (RPR) .]

2. Each person sentenced to imprisonment who has previously been detained for the conduct for which the sentence is imposed in any state facility or county institution or facility or in any local lockup awaiting trial, during trial, post-trial awaiting sentencing or post-sentencing prior to the date on which the sentence commenced to run either to await transportation to the place of imprisonment specified, or pursuant to court order, and not in execution of any other sentence of confinement, is entitled to receive a day-for-day deduction from the total term of imprisonment required under that sentence. Each person is entitled to receive the same deduction for any such period of detention in any federal, state or county institution, local lockup or similar facility in another jurisdiction, including any detention resulting from being a fugitive from justice, as defined by Title 15, section 201, subsection 4, unless the person has simultaneously been detained for non-Maine conduct. A person who has been simultaneously detained for conduct for which the person is sentenced to a consecutive sentence is not entitled to receive a day-for-day deduction from the consecutive sentence for the period of simultaneous detention except for any period of detention that is longer than the total term of imprisonment required under the prior sentence.

For the purpose of calculating the day-for-day deduction specified by this subsection, a "day" means 24 hours, except that for a person who commits a crime on or after October 15, 2011, who has previously been detained for the conduct for which the person is sentenced to a term of imprisonment of 96 hours or less, for the purposes of calculating the day-for-day deduction specified in this subsection, any portion of a day detained short of 24 hours will also be deducted from the total term of imprisonment required under that sentence.

The total term required under the sentence of imprisonment is reduced by the total deduction of this subsection prior to applying any of the other deductions specified in this section or in Title 30-A, section 1606.

The sheriff or other person upon whom the legal duty is imposed to deliver a sentenced person who has been detained as specified in this subsection shall, within 30 days of delivery, furnish to the custodian a statement showing the length of that detention. In addition, the transporter shall furnish to the attorney for the State the same statement. The custodian shall use the statement furnished to determine the day-for-day deduction to which the person is entitled, if any, unless, within 15 days of its receipt, the attorney for the State furnishes a revised statement to the custodian.

A. For any person who commits a crime on or after August 1, 2004, is subsequently sentenced to a term of imprisonment for that crime and is entitled to receive a day-for-day deduction pursuant to this subsection, up to 2 additional days per calendar month may be credited to that deduction if the person's conduct during that period of detention was such that the credit is determined to be warranted in the discretion of the chief administrative officer of the facility in which the person has previously been detained.

Credits under this paragraph must be calculated as follows for partial calendar months:

The sheriff or other person required to furnish a statement showing the length of detention shall also furnish a statement showing the number of days credited pursuant to this paragraph.

Detention awaiting trial, during trial, post-trial awaiting sentencing or post-sentencing prior to the date on which a sentence commences to run is not punishment. [2003, c. 711, Pt. A, §15 (NEW).]

[ 2011, c. 464, §21 (AMD) .]

2-A. For the purpose of calculating the term of imprisonment, when used by a sentencing court, the words "day," "week," "month" and "year" have the following meanings.

A. A "day" means 24 hours. [1985, c. 285, §2 (NEW).]

B. A "week" means 7 days. [1985, c. 285, §2 (NEW).]

C. A "month" means 30 days. [1985, c. 285, §2 (NEW).]

D. A "year" means 365 days. [1985, c. 285, §2 (NEW).]

[ 1985, c. 285, §2 (RPR) .]

3. Beginning October 1, 1983, a person sentenced to imprisonment for more than 6 months is entitled to receive a deduction of 10 days each month for observing all rules of the department and institution. The period from which the deduction is made must be calculated from the first day the person is delivered into the custody of the department and includes the full length of the unsuspended portion of the sentence. This provision does not apply to the suspended portion of the person's sentence pursuant to section 1203. For the purpose of calculating good time under this subsection, a month is 30 days and a year is 12 months.

A. Deductions under this subsection must be calculated as follows for partial months.

[ 2013, c. 133, §16 (AMD) .]

3-A.

[ 1983, c. 456, §4 (RP) .]

3-B. Beginning October 1, 1983, each person sentenced to imprisonment for 6 months or less is entitled to receive a deduction of 3 days per month calculated from the first day of that person's delivery into the custody of the department, to include the full length of the unsuspended portion of that person's sentence, for observing all the rules of the department and institution, except this provision does not apply to the suspended portion of a person's sentence pursuant to split sentences under section 1203. For the purpose of calculating good time under this subsection, a month is 30 days and a year is 12 months.

A. Deductions under this subsection must be calculated as follows for partial months.

[ 1993, c. 518, §2 (AMD) .]

4. Up to an additional 3 days per month may be deducted in the case of those inmates committed to the Department of Corrections who are assigned or participating in work, education or other responsibilities within the institution or program that are determined to be of sufficient importance to warrant those deductions by the institution head in accordance with policy and guidelines established by the Department of Corrections. For the purpose of calculating meritorious good time under this subsection, a month is a calendar month.

A. Deductions made under this subsection must be calculated as follows for partial months.

[ 1993, c. 518, §3 (AMD) .]

5. In addition to the provisions contained in subsection 4, up to 2 days per month may also be deducted in the case of those inmates assigned to and participating in minimum security or community programs administered by the Department of Corrections. These deductions may also apply in the case of those inmates assigned to or participating in minimum security or community programs through agencies providing services to the Department of Corrections. These deductions may be authorized for work and responsibilities, to include public restitution, that are considered to be of sufficient importance to warrant those deductions by the institution head in accordance with the Department of Corrections policy and guidelines. For the purpose of calculating meritorious good time under this subsection, a month is a calendar month.

A. Deductions made under this subsection must be calculated as follows for partial months.

[ 1993, c. 518, §4 (AMD) .]

6. Any portion of the time deducted from the sentence of any person pursuant to subsection 3 or 3-B may be withdrawn by the supervising officer of the institution for the infraction of any rule of the institution, for any misconduct or for the violation of any law of the State. The withdrawal of deductions may be made at the discretion of the institution head, in accordance with policies and guidelines established by the Department of Corrections, who may restore any portion thereof if the person's later conduct and outstanding effort warrant that restoration.

[ 1983, c. 456, §8 (NEW) .]

6-A. When a judgment of conviction involving a term of imprisonment is vacated or a sentence involving a term of imprisonment is revised or reviewed and a new sentence involving a term of imprisonment is thereafter imposed upon the person for the same offense, day-for-day credit must be accorded on the new sentence both for each day the person served in execution of the initial sentence and for all previously earned deductions specified in subsections 4, 5, 8, 9 and 10 and Title 30-A, section 1606. Prior to the day-for-day credit being given on the new sentence, the new sentence must, after first having been reduced by any deductions specified in subsection 2 previously or subsequently received, have applied to it the controlling deduction specified in either subsection 3 or 3-B, if applicable.

[ 2003, c. 711, Pt. A, §16 (AMD) .]

7. Notwithstanding the fact that subsections 3, 3-B and 4 directly address only persons who are committed to the custody of the Department of Corrections, they apply also to persons who are committed to the custody of a sheriff. Subsection 5 and subsection 10, paragraph B do not apply to persons who are committed to the custody of a sheriff.

[ 2003, c. 711, Pt. A, §17 (AMD) .]

8. For any person who commits a crime on or after October 1, 1995 and is subsequently sentenced to a term of imprisonment for that crime, up to 5 days per calendar month may be deducted from that term, calculated from the date of commencement of that term as specified under subsection 1, whose conduct, participation in programs and fulfillment of assigned responsibilities during that month are such that the deduction is determined to be warranted in the discretion of the chief administrative officer of the state facility or the sheriff of the county jail.

A. Deductions under this subsection must be calculated as follows for partial calendar months:

B. Any portion of the time deducted from the sentence of any person pursuant to this subsection may be withdrawn by the chief administrative officer of the state facility for a disciplinary offense or for the violation of any law of the State in accordance with Title 34-A, section 3032 and the rules adopted under that section, or by the sheriff of the county jail in accordance with jail disciplinary procedures. Deductions may be withdrawn for months already served or yet to be served by the person up to and including the maximum authorized for that sentence. [1995, c. 433, §4 (NEW).]

C. The chief administrative officer of the state facility or the sheriff of the county jail may restore any portion of deductions that have been withdrawn if the person's later conduct, participation in programs and fulfillment of assigned responsibilities are such that the restoration is determined to be warranted in the discretion of the chief administrative officer or sheriff. [1995, c. 433, §4 (NEW).]

D. This subsection supersedes subsections 3, 3-B, 4, 5 and 6 for persons who commit offenses on or after October 1, 1995. [1995, c. 433, §4 (NEW).]

[ 1995, c. 433, §4 (NEW) .]

9. Time may be deducted from a term of imprisonment as a result of conduct in accordance with this subsection.

A. For a person who commits a crime, except for a crime set forth in subparagraphs (1) to (6), on or after August 1, 2004 and is subsequently sentenced to a term of imprisonment for that crime, up to 4 days per calendar month may be deducted from that term, calculated from the date of commencement of that term as specified under subsection 1, if that person's conduct during that month is such that the deduction is determined to be warranted in the discretion of the chief administrative officer of the state facility or the sheriff of the county jail. Deductions under this paragraph may not be applied to the sentence of a person who commits:

(1) Murder;

(2) A crime under chapter 11;

(3) A crime under section 556;

(4) A crime under section 854, excluding subsection 1, paragraph A, subparagraph (1);

(5) A crime under chapter 12; or

(6) A crime against a family or household member under chapter 9 or 13 or section 506-B, 554, 555 or 758.

Deductions under this paragraph must be calculated as follows for partial calendar months:

B. Any portion of the time deducted from the sentence of any person pursuant to this subsection may be withdrawn by the chief administrative officer of the state facility for a disciplinary offense or for the violation of any law of the State in accordance with Title 34-A, section 3032 and the rules adopted under that section, or by the sheriff of the county jail in accordance with jail disciplinary procedures. Deductions may be withdrawn for months already served or yet to be served by the person up to and including the maximum authorized for that sentence. [2003, c. 711, Pt. A, §18 (NEW).]

C. The chief administrative officer of the state facility or the sheriff of the county jail may restore any portion of deductions that have been withdrawn under paragraph B if the person's later conduct is such that the restoration is determined to be warranted in the discretion of the chief administrative officer or the sheriff. [2003, c. 711, Pt. A, §18 (NEW).]

[ 2003, c. 711, Pt. A, §18 (NEW) .]

10. Time may be deducted from a term of imprisonment as a result of fulfillment of assigned responsibilities in accordance with this subsection.

A. In addition to the days of deduction provided for in subsection 9, paragraph A, for any person who commits a crime, except for a crime set forth in subparagraphs (1) to (6) on or after August 1, 2004 and is subsequently sentenced to a term of imprisonment for that crime, up to 3 days per calendar month may be deducted from that term, calculated from the date of commencement of that term as specified under subsection 1, if that person's fulfillment of responsibilities assigned in the person's transition plan for work, education or rehabilitation programs during that month is such that the deduction is determined to be warranted in the discretion of the chief administrative officer of the state facility or the sheriff of the county jail. Deductions under this paragraph may not be applied to the sentence of a person who commits:

(1) Murder;

(2) A crime under chapter 11;

(3) A crime under section 556;

(4) A crime under section 854, excluding subsection 1, paragraph A, subparagraph (1);

(5) A crime under chapter 12; or

(6) A crime against a family or household member under chapter 9 or 13 or section 506-B, 554, 555 or 758.

Deductions under this paragraph must be calculated as follows for partial calendar months:

B. In addition to the days of deduction provided for in paragraph A, for any person who commits a crime, except for a crime set forth in subparagraphs (1) to (6), on or after August 1, 2004 and is subsequently sentenced to a term of imprisonment for that crime to a state facility, up to 2 days per calendar month may also be deducted from that term, calculated from the date of commencement of that term as specified under subsection 1, if that person's fulfillment of responsibilities assigned in the person's transition plan for community work, education or rehabilitation programs during that month is such that the deduction is determined to be warranted in the discretion of the chief administrative officer of the state facility. Deductions under this paragraph may not be applied to the sentence of a person who commits:

(1) Murder;

(2) A crime under chapter 11;

(3) A crime under section 556;

(4) A crime under section 854, excluding subsection 1, paragraph A, subparagraph (1);

(5) A crime under chapter 12; or

(6) A crime against a family or household member under chapter 9 or 13 or section 506-B, 554, 555 or 758.

Deductions under this paragraph must be calculated as follows for partial calendar months:

C. Any portion of the time deducted from the sentence of any person pursuant to this subsection may be withdrawn by the chief administrative officer of the state facility for a disciplinary offense or for the violation of any law of the State in accordance with Title 34-A, section 3032 and the rules adopted under that section, or by the sheriff of the county jail in accordance with jail disciplinary procedures. Deductions may be withdrawn for months already served or yet to be served by the person up to and including the maximum authorized for that sentence. [2003, c. 711, Pt. A, §18 (NEW).]

D. The chief administrative officer of the state facility or the sheriff of the county jail may restore any portion of deductions that have been withdrawn under paragraph C if the person's later conduct and fulfillment of responsibilities assigned in the person's transition plan for work, education or rehabilitation programs are such that the restoration is determined to be warranted in the discretion of the chief administrative officer or the sheriff. [2003, c. 711, Pt. A, §18 (NEW).]

[ 2003, c. 711, Pt. A, §18 (NEW) .]

11. As used in this section, "family or household member" has the same meaning as in Title 19-A, section 4002, subsection 4.

[ 2003, c. 711, Pt. A, §18 (NEW) .]

12. Subsections 9 and 10 supersede subsections 3, 3-B, 4, 5, 6 and 8 for a person who commits a crime other than murder and for a person who commits a crime other than under chapter 11 or 12; under section 556; under section 854, excluding subsection 1, paragraph A, subparagraph (1); or against a family or household member under chapter 9 or 13, section 506-B, 554, 555 or 758, on or after August 1, 2004.

[ 2005, c. 207, §4 (AMD) .]

13. If a court imposes a sentencing alternative pursuant to section 1152 that includes a term of imprisonment, in setting the appropriate length of that term, as well as an unsuspended portion of that term, if any, the court may not consider the potential impact of deductions under subsections 2, 3, 3-B, 4, 5, 8, 9 and 10 except in the context of a plea agreement in which both parties are recommending to the court a particular disposition under the Maine Rules of Criminal Procedure, Rule 11-A.

[ 2003, c. 711, Pt. A, §18 (NEW) .]

14. The Commissioner of Corrections or the sheriff of the county jail may establish policy and guidelines for crediting hours of participation in work in excess of 8 hours in a day toward another day for the purpose of calculating deductions from a sentence under subsections 4, 5, 8 and 10.

[ 2007, c. 102, §5 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1977, c. 510, §§79-81 (AMD). 1977, c. 671, §§30-33 (AMD). 1979, c. 701, §31 (AMD). 1981, c. 317, §§25,26 (AMD). 1981, c. 470, §§B7,7-A (AMD). 1983, c. 450, §10 (AMD). 1983, c. 456, §§1-8 (AMD). 1985, c. 282, §6 (AMD). 1985, c. 285, §§1-3 (AMD). 1985, c. 456, §§1,2 (AMD). 1985, c. 821, §§11,12 (AMD). 1987, c. 737, §§C30,C31, C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1989, c. 113, §3 (AMD). 1989, c. 693, §§8,9 (AMD). 1991, c. 259, §§1,2 (AMD). 1991, c. 364, §1 (AMD). 1991, c. 737, §1 (AMD). 1993, c. 518, §§1-4 (AMD). 1995, c. 433, §§2-4 (AMD). 1997, c. 464, §4 (AMD). 2003, c. 205, §6 (AMD). 2003, c. 706, §A6 (AMD). 2003, c. 711, §§A15-18 (AMD). 2005, c. 207, §4 (AMD). 2005, c. 507, §16 (AMD). 2007, c. 102, §5 (AMD). 2011, c. 464, §21 (AMD). 2013, c. 133, §16 (AMD).



17-A §1254. Release from imprisonment

1. An imprisoned person shall be unconditionally released and discharged upon the expiration of his sentence, minus the deductions authorized under section 1253, except that, as to a person committed to the custody of the Department of Corrections, if the computation of that person's sentence fixes his release and discharge date on a Saturday, Sunday or legal holiday, that person may be released and discharged on the last regular business day of the correctional facility preceding that Saturday, Sunday or legal holiday.

[ 1985, c. 821, §13 (AMD) .]

2.

[ 1977, c. 510, §82 (RP) .]

2-A. If the length of the unsuspended portion of a prisoner's term of imprisonment is 8 days or more, a prisoner sentenced to a county jail may be released at any time on the final day of imprisonment, in accordance with jail release procedures; otherwise, the prisoner shall not be released until the prisoner has served the full term of hours or days imposed by the court.

[ 1989, c. 215, (NEW) .]

3. All persons in the custody of the Department of Corrections pursuant to a sentence imposed under the law in effect prior to the effective date of this code shall be released and discharged according to the law as it was in force prior to the effective date of this code and such law shall continue in force for this purpose as if this code were not enacted.

[ 1985, c. 456, §3 (AMD) .]

4. Any prisoner convicted of an offense committed prior to the effective date of this code and sentenced under the law then in effect may elect to have his parole eligibility calculated using the good-time and meritorious good-time deductions available to prisoners sentenced under this code. The election shall result in the application in its entirety of the most favorable good-time and meritorious good-time law during the effective dates of each such law to the parole eligibility determination of the electing prisoner. The parole eligibility and good-time and meritorious good-time deductions of a prisoner who does not so elect shall be calculated in accordance with the laws in effect on the date the offense was committed. Nothing in this section may be construed to compel or permit discharge of any prisoner sooner than the discharge would have occurred under the law in effect on the date the offense was committed.

[ 1987, c. 61, (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§119,120 (AMD). 1977, c. 510, §82 (AMD). 1981, c. 493, §3 (AMD). 1985, c. 456, §3 (AMD). 1985, c. 821, §13 (AMD). 1987, c. 61, (AMD). 1989, c. 215, (AMD).



17-A §1255. Sentences in excess of one year deemed tentative (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 324, §33 (NEW). 1983, c. 714, (RP).



17-A §1256. Multiple sentences of imprisonment

1. Other provisions of this section notwithstanding, when a person subject to an undischarged term of imprisonment is convicted of a crime committed while in execution of any term of imprisonment or of an attempt to commit a crime while in execution of any term of imprisonment, the sentence is not concurrent with any undischarged term of imprisonment. The court may order that any undischarged term of imprisonment be tolled and service of the nonconcurrent sentence commence immediately and the court shall so order if any undischarged term of imprisonment is a split sentence. No portion of the nonconcurrent sentence may be suspended. All sentences that the convicted person receives as a result of the crimes mentioned in this subsection must be nonconcurrent with all other sentences.

[ 2005, c. 329, §4 (AMD) .]

1-A. Subsection 1 applies to prisoners on supervised community confinement pursuant to Title 34-A, section 3036-A.

[ 2013, c. 133, §17 (AMD) .]

2. In all other cases, the court shall state in the sentence of imprisonment whether a sentence shall be served concurrently with or consecutively to any other sentence previously imposed or to another sentence imposed on the same date. The sentences shall be concurrent unless, in considering the following factors, the court decides to impose sentences consecutively:

A. That the convictions are for offenses based on different conduct or arising from different criminal episodes; [1981, c. 324, §34 (NEW).]

B. That the defendant was under a previously imposed suspended or unsuspended sentence and was on probation, under incarceration or on a release program at the time the person committed a subsequent offense; [1983, c. 408, §4 (AMD).]

C. That the defendant had been released on bail when that person committed a subsequent offense, either pending trial of a previously committed offense or pending the appeal of previous conviction; or [1983, c. 408, §4 (AMD).]

D. That the seriousness of the criminal conduct involved in either a single criminal episode or in multiple criminal episodes or the seriousness of the criminal record of the convicted person, or both, require a sentence of imprisonment in excess of the maximum available for the most serious offense. [1981, c. 324, §34 (NEW).]

[ 1983, c. 408, §4 (AMD) .]

3. A defendant may not be sentenced to consecutive terms for crimes arising out of the same criminal episode when:

A. One crime is an included crime of the other; [1981, c. 324, §34 (NEW).]

B. One crime consists only of a conspiracy, attempt, solicitation or other form of preparation to commit, or facilitation of, the other; [1981, c. 324, §34 (NEW).]

C. The crimes differ only in that one is defined to prohibit a designated kind of conduct generally, and the other to prohibit a specific instance of that conduct; or [1981, c. 324, §34 (NEW).]

D. Inconsistent findings of fact are required to establish the commission of the crimes. [1981, c. 324, §34 (NEW).]

[ 1981, c. 324, §34 (NEW) .]

4. If the court decides to impose consecutive sentences, it shall state its reasons for doing so on the record or in the sentences.

[ 1981, c. 324, §34 (NEW) .]

5. If a person has been placed on probation pursuant to a previously imposed sentence and the court determines that the previously imposed sentence and a new sentence shall be served consecutively, the court shall revoke probation pursuant to section 1206, subsections 7 and 7-A. The court may order that the sentence which had been suspended to be served at the same institution as that which is specified by the new sentence.

[ 1981, c. 324, §34 (NEW) .]

6. If it is discovered subsequent to the imposition of a sentence of imprisonment that the sentencing court was unaware of a previously imposed sentence of imprisonment which is not fully discharged, the court shall resentence the defendant and shall specify whether the sentences are to be served concurrently or consecutively. The court shall not resentence the defendant if the sentences are consecutive as a matter of law.

[ 1987, c. 361, §6 (AMD) .]

7. When a person who has been previously sentenced in another jurisdiction has not commenced or completed that sentence, the court, subject to subsection 1, may, with consideration of the factors stated in subsection 2, sentence the person to a term of imprisonment which shall be treated as a concurrent sentence from the date of sentencing although the person is incarcerated in an institution of the other jurisdiction. No concurrent sentence pursuant to this subsection may be imposed unless the person being sentenced consents or unless the person being sentenced executes, at the time of sentencing, a written waiver of extradition for his return to this State, upon completion of the sentence of the other jurisdiction, if any portion of this State's sentence remains unserved. In the absence of an order pursuant to this subsection requiring concurrent sentences, any sentence of imprisonment in this State shall commence as provided in section 1253, subsection 1, and shall run consecutively to the sentence of the other jurisdiction.

[ 1985, c. 282, §7 (NEW) .]

8. No court may impose a sentence of imprisonment, not wholly suspended, to be served consecutively to any split sentence, or to any sentence including supervised release under chapter 50, previously imposed or imposed on the same date, if the net result, even with the options made available by subsections 5 and 9 and section 1202, subsection 4, would be to have the person released from physical confinement to be on probation or supervised release for the first sentence and thereafter be required to serve an unsuspended term of imprisonment on the 2nd sentence.

[ 1999, c. 788, §9 (AMD) .]

9. Any justice imposing a sentence of imprisonment to be served consecutively to any other previously imposed sentence that the person has not yet commenced, in order to comply with subsection 8, may rearrange the order in which the sentences are to be served. Any judge may also do so if that judge has jurisdiction over each of the sentences involved.

[ 1989, c. 739, §2 (NEW) .]

SECTION HISTORY

1981, c. 324, §34 (NEW). 1983, c. 408, §§3,4 (AMD). 1985, c. 282, §7 (AMD). 1985, c. 821, §14 (AMD). 1987, c. 361, §6 (AMD). 1989, c. 739, §2 (AMD). 1993, c. 522, §1 (AMD). 1999, c. 458, §1 (AMD). 1999, c. 788, §9 (AMD). 2005, c. 329, §4 (AMD). 2009, c. 142, §8 (AMD). 2013, c. 133, §17 (AMD).



17-A §1257. Victim's right to participate in sentence

1. In any case where a defendant has been convicted of a crime either upon the defendant's plea or after trial, the attorney for the State has the right to be heard at the time of sentence. The attorney for the State may recommend a specific sentence or other disposition. The court shall consider any statements made by the attorney for the State, along with all other appropriate factors, in determining the sentence.

[ 1995, c. 680, §7 (AMD) .]

2. A victim has the right to participate in the sentencing process pursuant to section 1174 and to receive notification of a defendant's release pursuant to section 1175.

[ 1995, c. 680, §8 (RPR) .]

3. Notification of victim.

[ 1995, c. 680, §9 (RP) .]

SECTION HISTORY

1983, c. 352, §2 (NEW). 1983, c. 581, §5 (NEW). 1983, c. 673, §5 (RP). 1995, c. 680, §§7-9 (AMD).



17-A §1257-A. Notification of perpetrator's release (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 266, §1 (NEW). 1989, c. 502, §D14 (AMD). 1995, c. 164, §1 (AMD). 1995, c. 680, §10 (RP).



17-A §1258. Notification of commitments to the Department of Corrections

At the time of sentencing, the sheriff shall notify the Commissioner of Corrections or the commissioner's designee that a person has been committed to the Department of Corrections and shall inquire as to the correctional facility to which the sentenced person must be delivered by the sheriff or the sheriff's deputies. The commissioner or the commissioner's designee has complete discretion to determine the initial place of confinement. In making this determination, the commissioner or the commissioner's designee shall review all relevant information, including any available mental health information. The commissioner or the commissioner's designee shall immediately inform the sheriff of the location of the correctional facility to which the sentenced person must be transported. [2005, c. 488, §6 (AMD).]

SECTION HISTORY

1983, c. 673, §6 (NEW). 2001, c. 458, §1 (AMD). 2005, c. 488, §6 (AMD).



17-A §1259. Commitments to the Department of Corrections of bound-over juveniles who have not attained 18 years of age at the time of sentence imposition

A juvenile who has been bound over, pursuant to Title 15, section 3101, subsection 4, for a juvenile crime for which the juvenile had the burden of proof with respect to the finding of appropriateness, who is subsequently, as to the juvenile crime's adult counterpart, convicted and sentenced to a sentence alternative involving imprisonment and who has not attained 18 years of age at the time of sentence imposition must be committed to a Department of Corrections juvenile correctional facility for an indeterminate period not to extend beyond the juvenile's 18th birthday to serve the term of imprisonment or any unsuspended portion until discharge from the juvenile correctional facility and once discharged must be transferred to a correctional facility in which adult offenders are confined to serve out the remainder of the imprisonment term or unsuspended portion, if any. [2013, c. 28, §9 (AMD).]

SECTION HISTORY

2007, c. 686, §1 (NEW). 2013, c. 28, §9 (AMD).






Chapter 52: INTENSIVE SUPERVISION

17-A §1261. Intensive supervision established (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 1991, c. 133, §1 (AMD). 2013, c. 133, §18 (RP).



17-A §1262. Sentences of imprisonment with intensive supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 1987, c. 672, (AMD). 1989, c. 113, §4 (AMD). 1991, c. 133, §2 (AMD). 1991, c. 344, (AMD). 1991, c. 364, §2 (AMD). 1995, c. 502, §F15 (AMD). 2013, c. 133, §18 (RP).



17-A §1263. Eligibility for imprisonment with intensive supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 1989, c. 728, §§2,3 (AMD). 1999, c. 788, §10 (AMD). 1999, c. 788, §10 (AMD). 2013, c. 133, §18 (RP).



17-A §1264. Conditions of imprisonment with intensive supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 1991, c. 845, §3 (AMD). 2013, c. 133, §18 (RP).



17-A §1265. Termination of intensive supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 2013, c. 133, §18 (RP).



17-A §1266. Sentence for crime committed by prisoner on intensive supervision (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 821, §15 (NEW). 2009, c. 142, §9 (RP).



17-A §1267. Intensive supervision upon revocation of probation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 728, §4 (NEW). 2013, c. 133, §18 (RP).



17-A §1268. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 368, §R5 (NEW). 2013, c. 133, §18 (RP).






Chapter 53: FINES

17-A §1301. Amounts authorized

1.

[ 1989, c. 872, §3 (RP) .]

1-A. A natural person who has been convicted of a Class A, Class B, Class C, Class D or Class E crime may be sentenced to pay a fine, unless the law that the person is convicted of violating expressly provides that the fine and imprisonment penalties it authorizes may not be suspended, in which case the convicted person must be sentenced to the imprisonment and required to pay the fine authorized in that law. Subject to these sentences and to section 1302, the fine may not exceed:

A. $50,000 for a Class A crime; [1991, c. 355, §1 (AMD).]

B. $20,000 for a Class B crime; [1991, c. 355, §1 (AMD).]

C. $5,000 for a Class C crime; [1991, c. 355, §1 (AMD).]

D. $2,000 for a Class D crime; [1991, c. 355, §1 (AMD).]

E. $1,000 for a Class E crime; and [1991, c. 355, §1 (AMD).]

F. Regardless of the classification of the crime, any higher amount that does not exceed twice the pecuniary gain derived from the crime by the defendant. [1989, c. 872, §4 (NEW).]

[ 1991, c. 355, §1 (AMD) .]

2. As used in this section, "pecuniary gain" means the amount of money or the value of property at the time of the commission of the crime derived by the defendant from the commission of the crime, less the amount of money or the value of property returned to the victim of the crime or seized by or surrendered to lawful authority prior to the time sentence is imposed. When the court imposes a fine based on the amount of gain, the court shall make a finding as to the defendant's gain from the crime. If the record does not contain sufficient evidence to support a finding, the court may conduct, in connection with its imposition of sentence, a hearing on this issue.

[ 1975, c. 499, §1 (NEW) .]

3. If the defendant convicted of a crime is an organization and the law that the organization is convicted of violating expressly provides that the fine it authorizes may not be suspended, the organization must be sentenced to pay the fine authorized in that law. Otherwise, the maximum allowable fine that such a defendant may be sentenced to pay is:

A. Any amount for murder; [1981, c. 317, §27 (RPR).]

B. $100,000 for a Class A crime; [1991, c. 355, §2 (AMD).]

C. $40,000 for a Class B crime; [1991, c. 355, §2 (AMD).]

D. $20,000 for a Class C crime; [1991, c. 355, §2 (AMD).]

E. $10,000 for a Class D crime or a Class E crime; and [1991, c. 355, §2 (AMD).]

F. Any higher amount that does not exceed twice the pecuniary gain derived from the crime by the convicted organization. [1991, c. 355, §2 (AMD).]

[ 1991, c. 355, §2 (AMD) .]

4. Whenever a statute makes the possession of a particular item, whether animate or inanimate, a criminal offense, the statute may expressly provide that the fine depends upon the quantity of the item possessed by the defendant. In such case, the fine is as provided for in the statute and is not subject to the maximum limits placed on fines by subsections 1-A and 3.

[ RR 2005, c. 1, §2 (COR) .]

5. Notwithstanding any other provision of this section, any person convicted of a crime under section 1103, 1105-A, 1105-B, 1105-C, 1105-D, 1106 or 1107-A may be sentenced to pay a fine of an amount equal to the value at the time of the offense of the scheduled drug or drugs upon which the conviction is based.

When the court imposes a fine under this subsection, the court shall make a finding as to the value of the scheduled drug or drugs. If the record does not contain sufficient evidence to support a finding, the court may conduct, in connection with its imposition of a sentence, a hearing on this issue.

[ 2001, c. 383, §152 (AMD); 2001, c. 383, §156 (AFF) .]

6. In addition to any other authorized sentencing alternative, the court shall impose a minimum fine of $400, none of which may be suspended, for a person convicted of a crime under section 1103; 1104; 1105-A; 1105-B; 1105-C; 1105-D; 1106; 1107-A; 1108; 1109; 1110; 1111; 1111-A, subsection 4-A; 1116; 1117; or 1118.

[ 2011, c. 464, §22 (AMD) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1975, c. 740, §§121-123 (AMD). 1977, c. 510, §§83-86 (AMD). 1981, c. 317, §27 (AMD). 1985, c. 699, (AMD). 1989, c. 872, §§3,4 (AMD). 1991, c. 355, §§1,2 (AMD). 2001, c. 383, §152 (AMD). 2001, c. 383, §156 (AFF). RR 2005, c. 1, §2 (COR). 2005, c. 386, §DD2 (AMD). 2011, c. 464, §22 (AMD).



17-A §1301-A. Use of fine relative to natural persons

Except when specifically precluded, in choosing the appropriate punishment for every natural person convicted of a crime, the court shall consider the desirability of imposing a sentencing alternative involving a fine either in conjunction with or in lieu of imprisonment. A sentencing alternative involving imprisonment may not be imposed by a court solely for the reason that the person does not have the present or future financial capacity to pay a fine. [1999, c. 367, §2 (NEW).]

SECTION HISTORY

1999, c. 367, §2 (NEW).



17-A §1302. Criteria for imposing fines

1. In determining the amount of a fine, unless the fine amount is mandatory, and in determining the method of payment of a fine, the court shall take into account the present and future financial capacity of the offender to pay the fine and the nature of the financial burden that payment of the fine will impose on the offender or a dependent of the offender, if any.

[ 2003, c. 143, §11 (AMD) .]

2. An offender who asserts a present or future incapacity to pay a fine or asserts that the fine will cause an excessive financial hardship on the offender or on a dependent of the offender has the burden of proving the incapacity or excessive hardship by a preponderance of the evidence. On appeal of a sentencing alternative involving a fine, the offender has the burden of demonstrating that the incapacity or excessive financial hardship was proven as a matter of law.

[ 1999, c. 367, §3 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1993, c. 103, §4 (AMD). 1999, c. 367, §3 (RPR). 2003, c. 143, §11 (AMD).



17-A §1302-A. Multiple fines

When multiple fines are imposed on a person at the same time or when a fine is imposed on a person already subject to an unpaid or partly unpaid fine, the fines shall be cumulative, unless the court specifies that only the highest single fine shall be paid in the case of offenses based on the same conduct, or arising out of the same criminal episode or for other good cause stated on the record or in the sentences. [1981, c. 324, §35 (NEW).]

SECTION HISTORY

1981, c. 324, §35 (NEW).



17-A §1303. Time and method of payment of fines

1. If a convicted person is sentenced to pay a fine, the court may grant permission for the payment to be made within a specified period of time or in specified installments. If no such permission is embodied in the sentence, the fine shall be payable forthwith to the clerk.

[ 1975, c. 499, §1 (NEW) .]

2. If a convicted person sentenced to pay a fine is also placed on probation, the court may make the payment of the fine a condition of probation. In such cases, the court may order that the fine be paid to the probation officer.

[ 1975, c. 499, §1 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW).



17-A §1303-A. Postconviction relief

If, in any judicial proceeding following conviction, a court issues a final judgment invalidating the conviction, the judgment may include an order that a fine payment or any part of a fine payment that the convicted person paid pursuant to the sentence for that conviction be returned to the convicted person. [1999, c. 367, §4 (NEW).]

SECTION HISTORY

1999, c. 367, §4 (NEW).



17-A §1303-B. Modification of payment of fine

A convicted person who has been sentenced to pay a fine shall move the court for a modification of time or method of payment to avoid a default. The court may modify its prior order to allow additional time for payment or to reduce the amount of each installment. [1999, c. 367, §4 (NEW).]

SECTION HISTORY

1999, c. 367, §4 (NEW).



17-A §1304. Default

1. An offender who has been sentenced to pay a fine and has defaulted in payment of that fine must be returned to court for further disposition.

[ 1999, c. 367, §5 (RPR) .]

1-A. For purposes of this section, if an offender is returned to court pursuant to a warrant, both the court located where the warrant is issued and the court located where the warrant is executed are authorized to conduct the default hearing pursuant to subsection 3.

[ 2009, c. 608, §10 (NEW) .]

2. A probation officer having knowledge of a default in payment of a fine by an offender shall report the default to the office of the attorney for the State. An attorney for the State having knowledge of a default in payment of a fine by an offender shall report the default to the court. If the fine was a condition of probation, the attorney for the State may file a motion to enforce payment of the fine or, with the written consent of the probation officer, a motion to revoke probation under section 1205. If the fine was not a condition of probation, the attorney for the State may file a motion to enforce payment of the fine.

[ 1999, c. 367, §5 (RPR) .]

3. Either the attorney for the State or the court may initiate a motion to enforce payment of a fine. Notification for the hearing on the motion must be sent by regular mail to the offender's last known address. If the offender does not appear for the hearing after proper notification has been sent, the court may issue a bench warrant. A court need not bring a motion to enforce payment of a fine nor notify the offender by regular mail of the date of the hearing if at the time of sentence imposition the court's order to pay the fine and accompanying warnings to the offender comply with Title 14, section 3141, subsection 3 or 4 and, if the offender fails to appear as directed by the court's fine order, the court may issue a bench warrant.

A. Unless the offender shows by a preponderance of the evidence that the default was not attributable to an intentional or knowing refusal to obey the court's order or to a failure on the offender's part to make a good faith effort to obtain the funds required for the payment, the court shall find that the default was unexcused and may:

(1) Commit the offender to the custody of the sheriff until all or a specified part of the fine is paid. The length of confinement in a county jail for unexcused default must be specified in the court's order and may not exceed 6 months. An offender committed for nonpayment of a fine is given credit toward the payment of the fine for each day of confinement that the offender is in custody at the rate specified in the court's order, which may not be less than $25 or more than $100 of unpaid fine for each day of confinement. The offender is also given credit for each day that the offender is detained as the result of an arrest warrant issued pursuant to this section. An offender is responsible for paying any fine remaining after receiving credit for confinement and detention. A default on the remaining fine is also governed by this section; or

(2) If the unexcused default relates to a fine imposed for a Class D or Class E crime, as authorized by chapter 53, order the offender to perform community service work, as authorized in chapter 54-C, until all or a specified part of the fine is paid. The number of hours of community service work must be specified in the court's order and the offender must receive a credit against the unpaid fine of no less than $25 for every 8 hours of community service work completed, which may not exceed one hundred 8-hour days. An offender ordered to perform community service work pursuant to this subparagraph is given credit toward the payment of the fine for each 8-hour day of community service work performed at the rate specified in the court's order. The offender is also given credit toward the payment of the fine for each day that the offender is detained as a result of an arrest warrant issued pursuant to this section at a rate specified in the court's order that is up to $100 of unpaid fine per day of confinement. An offender is responsible for paying any fine remaining after receiving credit for any detention and for community service work performed. A default on the remaining fine is also governed by this section. [2011, c. 568, §1 (AMD).]

B. If it appears that the default is excusable, the court may give the offender additional time for payment, may reduce the amount of each installment or may permit the offender to perform community service work at a rate authorized by paragraph A, subparagraph (2), supervised by the sheriff of the county in which the court that assessed the fine is located or by a community confinement monitoring agency with which that sheriff has contracted under Title 30-A, section 1659-A. [2013, c. 266, §8 (AMD).]

C. If the court commits a person to the custody of the sheriff for nonpayment of a fine pursuant to subsection 3, paragraph A, subparagraph (1), the court may authorize, at the time of its order only, participation of the person in a project under Title 30-A, section 1606 with the agreement of the sheriff of the county jail where the person is committed. The person must be given credit according to Title 30-A, section 1606, subsection 2. [2007, c. 517, §2 (AMD).]

D. The confinement ordered under subsection 3, paragraph A, subparagraph (1) must be nonconcurrent with any judgment of conviction involving a term of imprisonment. [2007, c. 517, §3 (AMD).]

[ 2013, c. 266, §8 (AMD) .]

4. Upon any default, execution may be levied and other measures authorized for the collection of unpaid civil judgments may be taken to collect the unpaid fine. A levy of execution does not discharge an offender confined to a county jail or performing community service work under subsection 3 for unexcused default until the full amount of the fine has been collected.

[ 2007, c. 517, §4 (AMD) .]

5. When a fine is imposed on an organization, the person or persons authorized to make disbursements from the assets of the organization shall pay the fine from the organization's assets. Failure to do so may subject the person or persons to court action pursuant to this section.

[ 1999, c. 367, §5 (NEW) .]

SECTION HISTORY

1975, c. 499, §1 (NEW). 1987, c. 769, §B4 (AMD). 1987, c. 861, §15 (AMD). 1997, c. 54, §1 (AMD). 1997, c. 135, §3 (AMD). 1997, c. 393, §B8 (AMD). 1999, c. 367, §5 (RPR). 2007, c. 517, §§1-4 (AMD). 2007, c. 518, §7 (AMD). 2009, c. 608, §§10, 11 (AMD). 2011, c. 334, §1 (AMD). 2011, c. 568, §1 (AMD). 2013, c. 266, §8 (AMD).



17-A §1305. Revocation of fines (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 499, §1 (NEW). 1999, c. 367, §6 (RP).






Chapter 54: RESTITUTION

17-A §1321. Purpose

The Legislature finds and declares that the victims of crimes often suffer losses through no fault of their own and for which there is no compensation. It also finds that repayment, in whole or in part, by the offender to the victim of his crime can operate to rehabilitate the offender in certain instances. It is the purpose of this chapter to encourage the compensation of victims by the person most responsible for the loss incurred by the victim, the offender. Restitution by the offender can serve to reinforce the offender's sense of responsibility for the offense, to provide him the opportunity to pay his debt to society and to his victim in a constructive manner, and to ease the burden of the victim as a result of the criminal conduct. [1977, c. 455, §3 (NEW).]

The Legislature recognizes that a crime is an offense against society as a whole, not only against the victim of the crime, and that restitution for victims is therefore ancillary to the central objectives of the criminal law. It intends restitution to be applied only when other purposes of sentencing can be appropriately served. [1977, c. 455, §3 (NEW).]

The Legislature does not intend the use of restitution to result in preferential treatment for offenders with substantial financial resources. [1977, c. 455, §3 (NEW).]

SECTION HISTORY

1977, c. 455, §3 (NEW).



17-A §1322. Definitions

As used in this chapter, unless the context otherwise indicates, the following words shall have the following meanings. [1977, c. 455, §3 (NEW).]

1. Collateral source. "Collateral source" means a source of benefits or advantages for economic loss resulting from a crime, which the victim has received, or which is readily available to him from:

A. The Government of the United States or any agency thereof, a state or any of its political subdivisions, or an instrumentality of 2 or more states unless the law providing for the benefits or advantages makes them excess or secondary to benefits under this chapter; [1977, c. 455, §3 (NEW).]

B. Social security, Medicare and Medicaid; [1977, c. 455, §3 (NEW).]

C. Workers' compensation; [1987, c. 769, Pt. A, §56 (AMD).]

D. Wage continuation programs of any employer; [1977, c. 455, §3 (NEW).]

E. Proceeds of a contract of insurance payable to the victim for loss which he sustained because of the criminal conduct; or [1977, c. 455, §3 (NEW).]

F. A contract providing prepaid hospital and other health care services or benefits for disability. [1977, c. 455, §3 (NEW).]

[ 1987, c. 769, Pt. A, §56 (AMD) .]

2. Dependent. "Dependent" means a natural person who is wholly or partially dependent upon the victim for care or support and includes a child of the victim born after his death.

[ 1977, c. 455, §3 (NEW) .]

3. Economic loss. "Economic loss" includes economic detriment consisting of environmental clean-up expense, property loss, allowable expense, work loss, replacement services loss and, if injury causes death, dependent's economic loss and dependent's replacement services loss. Noneconomic detriment is not loss. Economic detriment is loss although caused by pain and suffering or physical impairment. "Economic loss" includes expenses of an emergency response by any public agency and critical investigation expenses.

A. "Allowable expense" means reasonable charges incurred for reasonably needed products, services and accommodations, including those for medical care, rehabilitation, rehabilitative occupational training, counseling services and other remedial treatment and care, and nonmedical remedial care and treatment rendered in accordance with a recognized religious method of healing. The term includes reasonable and customary charges incurred for expenses in any way related to funeral, cremation and burial. It does not include that portion of a charge for a room in a hospital, clinic, convalescent or nursing home, or any other institution engaged in providing nursing care and related services, in excess of a reasonable and customary charge for semiprivate accommodations, unless other accommodations are medically required. [1993, c. 305, §1 (RPR).]

A-1. "Critical investigation expense" means a necessary expense incurred by a government or by a victim while investigating or prosecuting suspected criminal conduct. "Critical investigation expense" is limited to the cost of an audit or other financial analysis when that analysis is necessary to determine whether and to what extent a victim has suffered financial harm from criminal conduct by an employee or other person in a position of trust and the cost of analysis of suspected illegal drugs. [2005, c. 447, §3 (NEW).]

B. "Dependent's economic loss" means loss after a decedent's death of contributions of things of economic value to the decedent's dependents, not including services they would have received from the decedent if the decedent had not suffered the fatal injury, less expenses of the dependents avoided by reason of decedent's death. [1993, c. 305, §1 (RPR).]

C. "Dependent's replacement loss" means loss reasonably incurred by dependents after a decedent's death in obtaining ordinary and necessary services in lieu of those the decedent would have performed for their benefit if the decedent had not suffered the fatal injury, less expenses of the dependents avoided by reason of the decedent's death and not subtracted in calculating dependent's economic loss. [1993, c. 305, §1 (RPR).]

C-1. "Environmental clean-up expense" means any reasonable expense incurred for products and services needed to clean up any harm or damage caused to the environment, including any harm or damage caused by chemicals; to restore the environment to its previous condition prior to any harm or damage; and to properly dispose of chemicals and other materials, including those used in the manufacture of scheduled drugs in violation of chapter 45. [1993, c. 305, §1 (RPR).]

C-2. "Expense of an emergency response" means reasonable costs incurred by a public agency in reasonably making an appropriate emergency response to the incident, but only includes those costs directly arising because of the response to the particular incident. Reasonable costs include the costs of providing police, firefighting, rescue and emergency medical services at the scene of the incident, as well as the compensation for the personnel responding to the incident. "Public agency" means the State or any county, municipality, district or public authority located, in whole or in part, within this State that provides or may provide police, firefighting, ambulance or other emergency services. [1993, c. 305, §1 (NEW).]

D. "Property loss" means the value of property taken from the victim, or of property destroyed or otherwise broken or harmed. A property loss includes the value of taxes or other obligations due to the government that have not been paid. "Property loss" also includes, in cases involving a violation of chapter 45, the value of money or other consideration given or offered in exchange for scheduled drugs by a law enforcement officer or another at the direction of a law enforcement officer that are not, in fact, recovered by the State at the time of sentencing, regardless of whether other money or items of value are sought, acquired or forfeited pursuant to Title 15, chapter 515. In cases involving a violation of chapter 45, the court must make a finding that the property loss is specifically related to that case. [1993, c. 305, §1 (RPR).]

E. "Replacement services loss" means expenses reasonably incurred in obtaining ordinary and necessary services in lieu of those the injured person would have performed, not for income but for the benefit of the injured person or the injured person's family, if the injured person had not been injured. [1993, c. 305, §1 (RPR).]

F. "Work loss" means loss of income from work the injured person would have performed if the injured person had not been injured and expenses reasonably incurred by the injured person in obtaining services in lieu of those the injured person would have performed for income, reduced by any income for substitute work actually performed by the injured person or by income the injured person would have earned in available appropriate substitute work the injured person was capable of performing but unreasonably failed to undertake. For a victim of a human trafficking offense as defined in Title 5, section 4701, subsection 1, paragraph C, "work loss" includes pay or benefits unfairly or illegally withheld from the victim by the offender or any unfair labor agreement under Title 26, section 629, as defined by rules adopted by the Department of Labor. [2007, c. 684, Pt. D, §1 (AMD); 2007, c. 684, Pt. D, §3 (AFF).]

[ 2007, c. 684, Pt. D, §1 (AMD); 2007, c. 684, Pt. D, §3 (AFF) .]

4. Noneconomic detriment. "Noneconomic detriment" means pain, suffering, inconvenience, physical impairment and other nonpecuniary damage.

[ 1977, c. 455, §3 (NEW) .]

5. Offender. "Offender" means any natural person or organization convicted of a crime.

[ 1987, c. 157, §3 (AMD) .]

6. Restitution. "Restitution" means:

A. Monetary reimbursement, in whole or in part, for economic loss; [1977, c. 455, §3 (NEW).]

B. Work or service provided to a victim for economic loss; or [1977, c. 455, §3 (NEW).]

C. Any combination of service or monetary reimbursement by an offender to the victim of his crime or to other authorized claimants, either directly or indirectly. [1977, c. 455, §3 (NEW).]

[ 1977, c. 455, §3 (NEW) .]

7. Victim. "Victim" means a government that suffers economic loss or a person who suffers personal injury, death or economic loss as a result of a crime or the good faith effort of any person to prevent a crime.

[ 1987, c. 157, §3 (AMD) .]

SECTION HISTORY

1977, c. 455, §3 (NEW). 1987, c. 157, §3 (AMD). 1987, c. 769, §A56 (AMD). 1989, c. 188, (AMD). 1989, c. 872, §5 (AMD). 1989, c. 924, §13 (AMD). 1991, c. 394, (AMD). 1993, c. 305, §1 (AMD). 2005, c. 447, §§2,3 (AMD). 2007, c. 684, Pt. D, §1 (AMD). 2007, c. 684, Pt. D, §3 (AFF).



17-A §1323. Mandatory consideration of restitution

1. Inquiry as to victim's financial loss. The court shall, whenever practicable, inquire of a prosecutor, law enforcement officer or victim with respect to the extent of the victim's financial loss, and shall order restitution when appropriate. The order for restitution shall designate the amount of restitution to be paid and the person or persons to whom the restitution will be paid.

[ 2005, c. 389, §3 (AMD) .]

2. Reasons for not imposing restitution. In any case where the court determines that restitution should not be imposed in accordance with the criteria set forth in section 1325, the court shall state in open court or in writing the reasons for not imposing restitution.

[ 1983, c. 352, §3 (RPR) .]

3. Restitution required. In any prosecution for a crime committed prior to the effective date of this chapter, or any amendment to this chapter, the court may, with the consent of the defendant, require the defendant to make restitution in accordance with this chapter as amended.

[ 1987, c. 157, §4 (NEW) .]

SECTION HISTORY

1977, c. 455, §3 (NEW). 1983, c. 352, §3 (RPR). 1983, c. 793, §1 (AMD). 1987, c. 157, §4 (AMD). 2005, c. 389, §3 (AMD).



17-A §1324. Authorized claimants

Restitution may be authorized for: [1977, c. 455, §3 (NEW).]

1. Victim. The victim or a dependent of a deceased victim;

[ 1977, c. 455, §3 (NEW) .]

2. County. The county where the offense was prosecuted if the victim voluntarily refuses restitution or if the identity of the victim cannot be ascertained;

[ 1977, c. 455, §3 (NEW) .]

3. Person providing recovery. Any person, firm, organization, corporation or government entity which has provided recovery to the victim as a collateral source, but only to the extent that such recovery was actually made; and

[ 1977, c. 455, §3 (NEW) .]

4. Person acting on behalf of victim. Any person legally authorized to act on behalf of the victim.

[ 1977, c. 455, §3 (NEW) .]

SECTION HISTORY

1977, c. 455, §3 (NEW).



17-A §1325. Criteria for restitution

1. Restitution authorized. Restitution may be authorized, in whole or in part, as compensation for economic loss. In determining the amount of restitution authorized, the following shall be considered:

A. The contributory misconduct of the victim; [1977, c. 455, §3 (NEW).]

B. Failure to report the crime to a law enforcement officer within 72 hours after its occurrence, without good cause for failure to report within that time; and [1977, c. 455, §3 (NEW).]

C. The present and future financial capacity of the offender to pay restitution. [1997, c. 413, §1 (AMD).]

[ 1997, c. 413, §1 (AMD) .]

2. Restitution not authorized. Restitution shall not be authorized:

A. To a victim without that victim's consent; [1977, c. 455, §3 (NEW).]

B. To a victim who is an accomplice of the offender; [1977, c. 455, §3 (NEW).]

C. To a victim who has otherwise been compensated from a collateral source, but economic loss in excess of the collateral compensation may be authorized; and [1977, c. 455, §3 (NEW).]

D. When the amount and method of payment of monetary restitution or the performance of service restitution creates an excessive financial hardship on the offender or dependent of the offender. In making this determination, all relevant factors must be considered, including, but not limited to the following:

(1) The number of the offender's dependents;

(2) The minimum living expenses of the offender and the offender's dependents;

(3) The special needs of the offender and the offender's dependents, including necessary travel expense to and from work;

(4) The offender's present income and potential future earning capacity; and

(5) The offender's resources, from whatever source. [1997, c. 413, §2 (AMD).]

[ 1997, c. 413, §2 (AMD) .]

3. Exception. The provisions of subsection 2, paragraph D, do not apply to an offender which is an organization.

[ 1987, c. 157, §5 (NEW) .]

4. Burdens of proof. An offender who asserts a present or future incapacity to pay restitution has the burden of proving the incapacity by a preponderance of the evidence. On appeal of a restitution order, the offender has the burden of demonstrating that the incapacity was proven as a matter of law.

[ 1997, c. 413, §3 (NEW) .]

SECTION HISTORY

1977, c. 455, §3 (NEW). 1987, c. 157, §5 (AMD). 1997, c. 413, §§1-3 (AMD).



17-A §1326. Time and method of restitution (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 455, §3 (NEW). 1991, c. 90, (AMD). 1991, c. 816, §1 (AMD). 1993, c. 147, §1 (AMD). 1995, c. 502, §F16 (AMD). 1999, c. 790, §D6 (RP).



17-A §1326-A. Time and method of restitution

When restitution is authorized, and the offender is not committed to the Department of Corrections and does not receive a sentence that includes a period of probation, the time and method of payment or of the performance of the services must be specified by the court and monetary compensation may be ordered paid to the office of the prosecuting attorney who is prosecuting the case or to the clerk of the court. If the offender is committed to the Department of Corrections or receives a sentence that includes a period of probation, monetary compensation must be paid to the Department of Corrections and the time and method of payment must be determined by the Department of Corrections during the term of commitment or the period of probation unless at the time of sentencing the court has specified the time and method of payment. Once any term of commitment to the Department of Corrections or period of probation is completed and if the restitution ordered has not been paid in full, the offender is subject to the provisions of section 1326-F and, in the event of a default, the provisions of section 1329. The state agency receiving the restitution shall deposit any money received in the account maintained by the Treasurer of State for deposit of state agency funds, from which funds are daily transferred to an investment account and invested. Interest accrued on that money is the property of and accrues to the State for deposit in the General Fund. The agency receiving the restitution shall make the disbursement to the victim or other authorized claimant as soon as possible after the agency receives the money. [2011, c. 464, §23 (AMD).]

SECTION HISTORY

1999, c. 469, §1 (NEW). 2009, c. 94, §3 (AMD). 2009, c. 608, §12 (AMD). 2011, c. 464, §23 (AMD).



17-A §1326-B. Income withholding order

1. When restitution is required of an offender who will not be commencing service of a period of institutional confinement, who does not receive a sentence that includes a period of probation and who is employed, the court shall, at the time of ordering restitution, enter a separate order for income withholding. When restitution is required of an offender who receives a sentence that includes a period of probation and who is employed, upon application of the offender's probation officer, the court shall enter a separate order for income withholding. The withholding order must direct the employer to deduct from all income due and payable to the offender an amount determined pursuant to section 1326-A to meet the offender's restitution obligation. The withholding order must include an instruction to the employer that upon receipt of a copy of the withholding order the employer shall:

A. Immediately begin to withhold the offender's income when the offender is usually paid; [1999, c. 469, §1 (NEW).]

B. Send each amount withheld to the agency to which restitution has been ordered to be paid at the address set forth in the order within 7 business days of the withholding; and [1999, c. 469, §1 (NEW).]

C. Identify each amount sent to the agency by indicating the court's docket number. [1999, c. 469, §1 (NEW).]

[ 2009, c. 608, §13 (AMD) .]

2. The income withholding order is effective as long as the order for restitution upon which it is based is effective, including after a defendant is no longer in the custody or under the supervision of the Department of Corrections and has not paid the restitution in full as described in section 1326-F, or until further order of the court.

[ 2011, c. 464, §24 (AMD) .]

SECTION HISTORY

1999, c. 469, §1 (NEW). 2009, c. 608, §13 (AMD). 2011, c. 464, §24 (AMD).



17-A §1326-C. Deceased victims

An offender's obligation to pay restitution is not affected by the death of the victim to whom the restitution is due. The money collected as restitution must be forwarded to the estate of the victim. [1999, c. 469, §1 (NEW).]

SECTION HISTORY

1999, c. 469, §1 (NEW).



17-A §1326-D. Victim unable to be located

If the location of a victim can not, with due diligence, be ascertained, the money collected as restitution must be forwarded to the Treasurer of State to be handled as unclaimed property. [2003, c. 706, Pt. A, §7 (NEW).]

SECTION HISTORY

2003, c. 706, §A7 (NEW).



17-A §1326-E. Joint and several order

If the victim's financial loss has been caused by more than one offender, the order must designate that the restitution is to be paid on a joint and several basis, unless the court specifically determines that one defendant should not equally share the burden. The agency collecting restitution pursuant to a joint and several order may, after the full amount of restitution has been collected and disbursed to the victim, continue to collect payments from an offender who has not paid an equal share of the restitution and may disburse the money collected to any other offender who has paid more than an equal share of the restitution. [2005, c. 389, §4 (NEW).]

SECTION HISTORY

2005, c. 389, §4 (NEW).



17-A §1326-F. Former Department of Corrections’ clients owing restitution

An offender is responsible for paying any restitution outstanding at the time the term of commitment to the Department of Corrections or period of probation is completed. An offender who has complied with the time and method of payment of monetary compensation determined by the Department of Corrections during the period of probation shall continue to make payments to the Department of Corrections in accordance with that payment schedule unless modified by the court pursuant to section 1328-A or 1329. An offender who has not complied with the time and method of payment of monetary compensation determined by the Department of Corrections during the period of probation must be returned to the court for further disposition pursuant to section 1329. An offender who is unconditionally released and discharged from institutional confinement with the Department of Corrections upon the expiration of the sentence must, upon application of the office of the attorney for the State, be returned to the court for specification by the court of the time and method of payment of monetary compensation, which may be ordered paid to the office of the attorney for the State who prosecuted the case or to the clerk of the court. Prior to the offender's release and discharge, the Department of Corrections shall provide the office of the attorney for the State who prosecuted the case written notice as to the amount of restitution outstanding. An income withholding order issued pursuant to section 1326-B remains effective and enforceable until the restitution is paid in full, even after an offender is no longer in the custody or under the supervision of the Department of Corrections. [2011, c. 464, §25 (AMD).]

SECTION HISTORY

2009, c. 608, §14 (NEW). 2011, c. 464, §25 (AMD).



17-A §1327. Restitution deducted from judgment in civil action

Any restitution ordered and paid shall be deducted from the amount of any judgment awarded in a civil action brought by the victim against the offender based on the same facts. If the restitution ordered and made was work restitution, the reasonable value of the services may be deducted from any such judgment. [1977, c. 455, §3 (NEW).]

SECTION HISTORY

1977, c. 455, §3 (NEW).



17-A §1328. Postconviction relief

If, in any judicial proceeding following conviction, a court issues a final judgment invalidating the conviction, the judgment may include an order that any or all of a restitution payment that the convicted person paid pursuant to the sentence for that conviction be returned to the convicted person. [1997, c. 413, §4 (NEW).]

1. Petition.

[ 1997, c. 413, §4 (RP) .]

2. Final judgment.

[ 1997, c. 413, §4 (RP) .]

SECTION HISTORY

1977, c. 455, §3 (NEW). 1997, c. 413, §4 (RPR).



17-A §1328-A. Modification of restitution

A convicted person who can not make restitution payments in the manner ordered by the court or determined by the Department of Corrections pursuant to section 1326-A shall move the court for a modification of the time or method of payment or service to avoid a default. The court may modify its prior order or the determination of the Department of Corrections to reduce the amount of each installment or to allow additional time for payment or service. [2009, c. 94, §4 (AMD).]

SECTION HISTORY

1997, c. 413, §5 (NEW). 2009, c. 94, §4 (AMD).



17-A §1329. Default

1. Return to court. An offender who has been sentenced to make restitution and has defaulted in payment or service thereof shall be returned to court for further disposition.

[ 1981, c. 360, (NEW) .]

2. Reports. A probation officer having knowledge of a default in restitution by an offender shall report the default to the office of the attorney for the State. An attorney for the State having knowledge of a default in restitution by an offender shall report the default to the court. If the restitution was a condition of probation, the attorney for the State may file a motion to enforce payment of restitution or, with the written consent of the probation officer, a motion to revoke probation under section 1205. If the restitution was not a condition of probation, the attorney for the State may file a motion to enforce payment of restitution.

[ 1997, c. 413, §6 (AMD) .]

3. Motion to enforce payment of restitution. Either the attorney for the State or the court may initiate a motion to enforce payment of restitution. Notification for the hearing on the motion must be sent by regular mail to the offender's last known address. If the offender does not appear for the hearing after proper notification has been sent, the court may issue a bench warrant.

A. Unless the offender shows by a preponderance of the evidence that the default was not attributable to an intentional or knowing refusal to obey the court's order or to a failure on the offender's part to make a good-faith effort to obtain the funds required to make payment, the court shall find that the default was unexcused and may commit the offender to the custody of the sheriff until all or a specified part of the restitution is paid. The length of confinement in a county jail for unexcused default must be specified in the court's order and may not exceed one day for every $5 of unpaid restitution or 6 months, whichever is shorter. An offender committed for nonpayment of restitution is given credit toward the payment of restitution for each day of confinement that the offender is in custody, at the rate specified in the court's order. The offender is also given credit for each day that the offender has been detained as the result of an arrest warrant issued pursuant to this section. An offender is responsible for paying any restitution remaining after receiving credit for confinement and detention. A default on the remaining restitution is also governed by this section. [1997, c. 413, §7 (NEW).]

B. If it appears that the default is excusable, the court may give the offender additional time for payment or may reduce the amount of each installment. [1997, c. 413, §7 (NEW).]

C. The confinement ordered under this subsection must be nonconcurrent with any judgment of conviction involving a term of imprisonment. [1999, c. 367, §7 (NEW).]

[ 1999, c. 367, §7 (AMD) .]

3-A. Forfeiture of bail. When an offender who has been sentenced to make restitution and has defaulted in payment or service of the restitution is declared in forfeiture of bail in the proceeding brought under this section pursuant to Title 15, section 1094, the obligation and sureties of the defendant must be enforced pursuant to Title 15, section 1094 and the district attorney shall use the proceeds to satisfy the offender’s restitution obligation. Any proceeds from the forfeited bail remaining after the offender’s restitution obligation has been satisfied must be used in accordance with Title 15, section 224-A, subsection 2.

[ 2007, c. 31, §3 (NEW) .]

4. Collection. Upon any default, execution may be levied and other measures authorized for the collection of unpaid civil judgments may be taken to collect the unpaid restitution. A levy of execution does not discharge an offender confined to a county jail under subsection 3 for unexcused default until the full amount of the restitution has been collected.

[ 1997, c. 413, §7 (NEW) .]

5. Organizations. When restitution is imposed on an organization, the person or persons authorized to make disbursements from the assets of the organization shall pay the restitution from the organization's assets. Failure to do so may subject the person or persons to court action pursuant to this section.

[ 1997, c. 413, §7 (NEW) .]

6. Payments made pursuant to this section must be made to the same agency to which the restitution was required to be paid under section 1326-A or section 1326-F, except that if the offender is no longer in the custody or under the supervision of the Department of Corrections the payments must be made to the office of the attorney for the State who prosecuted the case or the clerk of the court, as ordered by the court.

[ 2009, c. 608, §15 (NEW) .]

SECTION HISTORY

1981, c. 360, (NEW). 1989, c. 502, §D15 (AMD). 1997, c. 413, §§6,7 (AMD). 1999, c. 367, §7 (AMD). 2007, c. 31, §3 (AMD). 2009, c. 608, §15 (AMD).



17-A §1330. Work program release; restitution

1. Work program; payment of restitution and fines. A prisoner who has been ordered to pay restitution or fines may not be released pursuant to a work program administered by the Department of Corrections under Title 34-A, section 3035, or a sheriff under Title 30-A, section 1605, or participate in an industry program under Title 34-A, section 1403, subsection 9 or any other program administered by the Department of Corrections or a sheriff by which a prisoner is able to generate money, unless the prisoner consents to pay at least 25% of the prisoner's gross weekly wages or other money generated to the victim or the court until such time as full restitution has been made or the fine is paid in full. The chief administrative officer of the correctional facility where the prisoner is incarcerated shall collect and disburse to the victim or victims that portion of the prisoner's wages or other money generated agreed to as payment of restitution. The chief administrative officer of the correctional facility where the prisoner is incarcerated shall also collect and disburse to the court that portion of the prisoner's wages or other money generated agreed to as payment of fines after the restitution is paid in full. If the victim or victims ordered by the court to receive restitution cannot be located, the correctional facility shall inform the court that ordered restitution. The court shall determine the distribution of these funds.

[ 2005, c. 506, §2 (AMD) .]

2. Payment of restitution or fines from other sources. A prisoner, other than one addressed by subsection 1, who receives money, from any source, shall pay 25% of that money to any victim or the court if the court has ordered that restitution or a fine be paid. The chief administrative officer of the correctional facility in which the prisoner is incarcerated shall collect and disburse to the victim or victims that portion of the prisoner's money ordered as restitution. The chief administrative officer of the correctional facility where the prisoner is incarcerated shall also collect and disburse to the court that portion of the prisoner's money ordered as fines after the restitution is paid in full. If the victim or victims ordered by the court to receive restitution can not be located, the correctional facility shall inform the court that ordered restitution. The court shall determine the distribution of these funds. Money received by the prisoner and directly deposited into a telephone call account established by the Department of Corrections for the sole purpose of paying for use of the department's client telephone system is not subject to this subsection, except that 25% of any money received by the prisoner and transferred from the telephone call account to the department's general client account at the time of the prisoner's discharge or transfer to supervised community confinement must be collected and disbursed as provided in this subsection.

[ 2005, c. 506, §3 (AMD) .]

3. Restitution; absolute. The requirements imposed on a prisoner by this section to pay restitution and fines during incarceration apply regardless of whether:

A. The court order to pay restitution or fines constitutes a sentence or is imposed as a condition of probation; [2011, c. 464, §26 (NEW).]

B. Payment has been stayed in the court order; [2011, c. 464, §26 (NEW).]

C. The court has specified a time and method of payment pursuant to section 1303, subsection 1 or section 1326-A; or [2011, c. 464, §26 (NEW).]

D. The person's incarceration resulted from a revocation of probation. [2011, c. 464, §26 (NEW).]

[ 2011, c. 464, §26 (AMD) .]

SECTION HISTORY

1983, c. 352, §4 (NEW). 1983, c. 793, §2 (AMD). 1987, c. 737, §§C32,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 534, §1 (AMD). 1997, c. 358, §§1,2 (AMD). 1997, c. 752, §30 (AMD). 1999, c. 469, §§2,3 (AMD). 2005, c. 506, §§2,3 (AMD). 2011, c. 464, §26 (AMD).



17-A §1330-A. Waiver of issue of excessiveness

If a defendant at the time of sentencing has consented to the imposition by the sentencing court of a specific amount of restitution, the defendant is thereafter precluded from seeking to attack the legality or propriety of the amount of restitution ordered if that amount does not exceed the specific amount consented to by the defendant. [1997, c. 30, §1 (NEW).]

SECTION HISTORY

1997, c. 30, §1 (NEW).



17-A §1330-B. Restitution for benefit of victim

When compensation is awarded from the Victims' Compensation Fund pursuant to Title 5, chapter 316-A, the amount of any restitution ordered to be paid to or for the benefit of the victim and collected as part of a sentence imposed must be paid by the agency collecting the restitution in an amount not to exceed the amount of the payments from the fund, directly to the fund if, when added to the payments from the fund, the restitution exceeds the victim's actual loss. [2003, c. 243, §6 (NEW).]

SECTION HISTORY

2003, c. 243, §6 (NEW).






Chapter 54-A: PROTECTIVE ORDER

17-A §1331. Protective orders in crimes between family members (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§2,7 (NEW). 1979, c. 677, §18 (AMD). 1979, c. 677, §3 (RP). 1983, c. 583, §26 (AMD).






Chapter 54-B: COUNTY JAIL REIMBURSEMENT

17-A §1341. Assessment of reimbursement fee against prisoners

1. Assessment. When a person is sentenced to incarceration in a county jail, the sentencing court shall consider and may assess as part of the sentence a reimbursement fee to help defray the expenses of the offender's room and board. The fee may not exceed the cost of incarcerating the offender or $80 per day, whichever is less. Any reimbursement fee assessed must be collected by the county treasurer of the county in which the offender is incarcerated, paid into the treasury of that county and credited to the county responsible for paying for the incarceration of the offender.

[ 1997, c. 88, §1 (AMD) .]

2. Evidence. The court, in determining whether a reimbursement fee as set out in subsection 1 is to be assessed and in establishing the amount of that fee, shall consider evidence relevant to the offender's ability to pay that fee, including, but not limited to, the factors set forth in section 1325, subsection 2, paragraph D, subparagraphs (1) to (5). The court shall not consider as evidence the following:

A. Joint ownership, if any, that the offender may have in real property; [1985, c. 752, §1 (NEW).]

B. Joint ownership, if any, that the offender may have in any assets, earnings or other sources of income; and [1985, c. 752, §1 (NEW).]

C. The income, assets, earnings or other property, both real and personal, owned by the offender's spouse or family. [1985, c. 752, §1 (NEW).]

[ 1985, c. 752, §1 (NEW) .]

3. Amount of fee. After considering all relevant evidence on the issue of the offender's ability to pay under subsection 2, the court may enter, as part of its sentence, a reimbursement fee that must be paid by the offender for incarceration in the county jail. The fee must bear a reasonable relationship to the offender's ability to pay. Upon petition by the offender, the amount may be modified to reflect any changes in the financial status of the offender.

[ 2005, c. 502, §1 (AMD) .]

4. Timing of fee. If an offender is sentenced to pay a reimbursement fee, the court may grant permission for the payment to be made within a specified time or in specified installments. If such permission is not contained in the sentence, the reimbursement fee is payable immediately.

[ 2005, c. 502, §1 (NEW) .]

5. Default. An offender who has been sentenced to pay a reimbursement fee and who has defaulted in payment of the fee must be returned to court for further disposition.

A probation officer who knows of a default in payment of a reimbursement fee by an offender shall report the default to the office of the attorney for the State or the attorney for the county. If the reimbursement fee was a condition of probation, the attorney for the State or the attorney for the county may file a motion to enforce payment of the reimbursement fee or, with the written consent of the probation officer, a motion to revoke probation under section 1205. If the reimbursement fee was not a condition of probation, the attorney for the State or the attorney for the county may file a motion to enforce payment of the reimbursement fee.

[ 2005, c. 502, §1 (NEW) .]

6. Motion to enforce payment of reimbursement fee. Either the attorney for the State, the attorney for the county or the court may initiate a motion to enforce payment of a reimbursement fee. Notification for the hearing on the motion must be sent by regular mail to the offender's last known address. If the offender does not appear for the hearing after proper notification has been sent, the court may issue a bench warrant.

A. Unless the offender shows by a preponderance of the evidence that the default was not attributable to an intentional or knowing refusal to obey the court's order or to a failure on the offender's part to make a good-faith effort to obtain the funds required to make payment, the court shall find that the default was unexcused and may commit the offender to the custody of the sheriff until all or a specified part of the jail reimbursement fee is paid. The length of confinement in a county jail for unexcused default must be specified in the court's order and may not exceed one day for every $5 of unpaid jail reimbursement fee or 6 months, whichever is shorter. An offender committed for nonpayment of a reimbursement fee is given credit toward the payment of a reimbursement fee for each day of confinement that the offender is in custody, at the rate specified in the court's order. The offender is also given credit for each day that the offender has been detained as the result of an arrest warrant issued pursuant to this section. An offender is responsible for paying any reimbursement fee remaining after receiving credit for confinement and detention. A default on the remaining reimbursement fee is also governed by this section. [2005, c. 502, §1 (NEW).]

B. If it appears that the default is excusable, the court may give the offender additional time for payment or may reduce the amount of each installment. [2005, c. 502, §1 (NEW).]

C. The confinement ordered under this subsection must be nonconcurrent with any judgment of conviction involving a term of imprisonment. [2005, c. 502, §1 (NEW).]

[ 2005, c. 502, §1 (NEW) .]

SECTION HISTORY

1985, c. 752, §1 (NEW). 1989, c. 375, (AMD). 1997, c. 88, §1 (AMD). 2005, c. 502, §1 (AMD).






Chapter 54-C: COMMUNITY SERVICE WORK

17-A §1345. Community service work

1. An offender convicted of a Class D or Class E crime may be sentenced to perform a specified number of hours of community service work for the benefit of the State, a county, a municipality, a school administrative district or other public entity, a charitable institution or other entity approved by the court.

[ 1995, c. 136, §4 (NEW) .]

2. An offender who has been sentenced to perform community service work and fails to complete the work within the time specified by the court must be returned to the court for further disposition.

[ 1995, c. 136, §4 (NEW) .]

3. The Department of Corrections is not responsible for supervision of community service work pursuant to this section.

[ 1995, c. 502, Pt. F, §17 (AMD) .]

SECTION HISTORY

1995, c. 136, §4 (NEW). 1995, c. 502, §F17 (AMD).






Chapter 54-D: UNCONDITIONAL DISCHARGE

17-A §1346. Sentencing alternative of unconditional discharge

A convicted person who is either eligible for the imposition of a sentence alternative that includes a period of probation under section 1201, subsection 1 or is ineligible for the imposition of such a sentence alternative solely by operation of section 1201, subsection 1, paragraph A-1 and for whom a court determines that no other authorized sentencing alternative is appropriate punishment must be sentenced by the court to an unconditional discharge. A sentence of unconditional discharge is for all purposes a final judgment of conviction. [2011, c. 464, §27 (AMD).]

SECTION HISTORY

1999, c. 24, §5 (NEW). 2011, c. 464, §27 (AMD).






Chapter 54-E: VIOLATION OF INTERSTATE COMPACT

17-A §1347. Violation of interstate compact for adult offender supervision (REPEALED)

(REPEALED)

SECTION HISTORY

2003, c. 158, §1 (NEW). 2003, c. 706, §B2 (RP).






Chapter 54-F: DEFERRED DISPOSITION

17-A §1348. Eligibility for deferred disposition

A person who has pled guilty to a Class C, Class D or Class E crime and who consents to a deferred disposition in writing is eligible for a deferred disposition. [2005, c. 527, §21 (AMD).]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 527, §21 (AMD).



17-A §1348-A. Deferred disposition

1. Following the acceptance of a plea of guilty for a crime for which a person is eligible for a deferred disposition under section 1348, the court may order sentencing deferred to a date certain or determinable and impose requirements upon the person, to be in effect during the period of deferment, considered by the court to be reasonable and appropriate to assist the person to lead a law-abiding life. The court-imposed deferment requirements must include a requirement that the person refrain from criminal conduct and may include a requirement that the person pay to the appropriate county an administrative supervision fee of not more than $50 per month, as determined by the court, for the term of the deferment. In determining the amount of the fee, the court shall take into account the financial resources of the person and the nature of the burden its payment imposes. In exchange for the deferred sentencing, the person shall abide by the court-imposed deferment requirements. Unless the court orders otherwise, the requirements are immediately in effect.

[ 2005, c. 288, §1 (AMD) .]

2. During the period of deferment and upon application of the person granted deferred disposition pursuant to subsection 1 or of the attorney for the State or upon the court's own motion, the court may, after a hearing upon notice to the attorney for the State and the person, modify the requirements imposed by the court, add further requirements or relieve the person of any requirement imposed by the court that, in the court's opinion, imposes an unreasonable burden on the person.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

3. During the period of deferment, if the person cannot meet a deferment requirement imposed by the court, the person shall bring a motion pursuant to subsection 2.

[ 2005, c. 265, §11 (NEW) .]

4. For purposes of a deferred disposition, a person is deemed to have been convicted when the court imposes the sentence. Notwithstanding Title 15, section 1003, subsection 9, prior to sentence imposition, preconviction bail applies to the person.

[ 2013, c. 519, §8 (AMD) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 265, §11 (AMD). 2005, c. 288, §1 (AMD). 2009, c. 336, §15 (AMD). 2013, c. 519, §8 (AMD).



17-A §1348-B. Court hearing as to final disposition

1. Unless a court hearing is sooner held under subsection 2, and except as provided in subsection 1-A, at the conclusion of the period of deferment, after notice, a person who was granted deferred disposition pursuant to section 1348-A shall return to court for a hearing on final disposition. If the person demonstrates by a preponderance of the evidence that the person has complied with the court-imposed deferment requirements, the court shall impose a sentencing alternative authorized for the crime to which the person pled guilty and consented to in writing at the time sentencing was deferred or as amended by agreement of the parties in writing prior to sentencing, unless the attorney for the State, prior to sentence imposition, moves the court to allow the person to withdraw the plea of guilty. Except over the objection of the defendant, the court shall grant the State's motion. Following the granting of the State's motion, the attorney for the State shall dismiss the pending charging instrument with prejudice. If the court finds that the person has inexcusably failed to comply with the court-imposed deferment requirements, the court shall impose a sentencing alternative authorized for the crime to which the person pled guilty.

[ 2009, c. 336, §16 (AMD) .]

1-A. Notwithstanding subsection 1, if at the conclusion of the period of deferment and prior to sentence imposition the attorney for the State in writing moves the court to allow the person to withdraw the plea of guilty and the defendant in writing agrees to such withdrawal, the court may, without a hearing on final disposition and in the absence of the person, grant the attorney for the State's motion and allow the person to withdraw the plea. Following such court action, the attorney for the State shall dismiss the pending charging instrument with prejudice.

[ 2009, c. 336, §16 (NEW) .]

2. If during the period of deferment the attorney for the State has probable cause to believe that a person who was granted deferred disposition pursuant to section 1348-A has violated a court-imposed deferment requirement, the attorney for the State may move the court to terminate the remainder of the period of deferment and impose sentence. Following notice and hearing, if the attorney for the State proves by a preponderance of the evidence that the person has inexcusably failed to comply with a court-imposed deferment requirement, the court may continue the running of the period of deferment with the requirements unchanged, modify the requirements, add further requirements or terminate the running of the period of deferment and impose a sentencing alternative authorized for the crime to which the person pled guilty. When a person fails to pay the administrative supervision fee as required under section 1348-A, subsection 1, the court may terminate the running of the period of deferment and impose sentence unless the person shows that failure to pay was not attributable to a willful refusal to pay or to a failure on that person's part to make a good faith effort to obtain the funds required for the payment. If the court finds that the person has not inexcusably failed to comply with a court-imposed deferment requirement, the court may order that the running of the period of deferment continue or, after notice and hearing, take any other action permitted under this chapter.

[ 2005, c. 683, Pt. A, §20 (RPR) .]

3. A hearing under this section or section 1348-A must be held in the court that ordered the deferred disposition. The hearing need not be conducted by the justice or judge who originally ordered the deferred disposition.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

4. The person at a hearing under this section or section 1348-A must be afforded the opportunity to confront and cross-examine witnesses against the person, to present evidence on that person's own behalf and to be represented by counsel. If the person who was granted deferred disposition pursuant to section 1348-A can not afford counsel, the court shall appoint counsel for the person. Assignment of counsel and withdrawal of counsel must be in accordance with the Maine Rules of Criminal Procedure.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

5. A summons may be used to order a person who was granted deferred disposition pursuant to section 1348-A to appear for a hearing under this section. If the person fails to appear after having been served with a summons, the court may issue a warrant for the arrest of the person.

[ 2005, c. 265, §12 (AMD) .]

6.

[ 2005, c. 265, §13 (RP) .]

7. If during the period of deferment the attorney for the State has probable cause to believe that a person who was granted deferred disposition pursuant to section 1348-A has violated a court-imposed deferment requirement, the attorney for the State may apply for a warrant for the arrest of the person or request that a warrantless arrest be made of the person pursuant to section 15, subsection 1, paragraph A, subparagraph (17).

[ 2009, c. 336, §16 (AMD) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 265, §§12-14 (AMD). 2005, c. 288, §2 (AMD). 2005, c. 683, §A20 (AMD). 2009, c. 336, §16 (AMD).



17-A §1348-C. Limited review by appeal

A person is precluded from seeking to attack the legality of a deferred disposition, including a final disposition, except that a person who has been determined by a court to have inexcusably failed to comply with a court-imposed deferment requirement and thereafter has been sentenced to an alternative authorized for the crime may appeal to the Law Court, but not as of right. The time for taking the appeal and the manner and any conditions for the taking of the appeal are as the Supreme Judicial Court provides by rule. [2003, c. 711, Pt. A, §19 (NEW).]

SECTION HISTORY

2003, c. 711, §A19 (NEW).






Chapter 54-G: ADMINISTRATIVE RELEASE

17-A §1349. Eligibility for sentence alternative that includes period of administrative release

1. A person who has been convicted of a Class D or Class E crime or a Class C crime under Title 29-A, former section 2557, section 2557-A or section 2558 may be sentenced to a sentence alternative under section 1152 that includes a period of administrative release, unless:

A. [2007, c. 344, §6 (RP).]

B. The court sentences the person to a sentencing alternative under section 1152 that includes a period of probation; or [2003, c. 711, Pt. A, §19 (NEW).]

C. The court finds that such a sentence would diminish the gravity of the crime for which that person was convicted. [2003, c. 711, Pt. A, §19 (NEW).]

[ 2007, c. 344, §6 (AMD) .]

SECTION HISTORY

RR 2003, c. 2, §28 (COR). 2003, c. 711, §A19 (NEW). 2005, c. 265, §15 (AMD). 2005, c. 606, §B1 (AMD). 2007, c. 344, §6 (AMD).



17-A §1349-A. Period of administrative release

1. A person who has been convicted of a Class D or Class E crime or the Class C crime under Title 29-A, former section 2557, section 2557-A or section 2558 may be placed on administrative release for a period not to exceed one year.

[ 2007, c. 344, §7 (AMD) .]

2. During the period of administrative release and upon application of a person placed on administrative release or of the attorney for the State or upon the court's own motion, the court may, after a hearing upon notice to the attorney for the State and the person, modify the requirements imposed by the court, add further requirements or release the person of any requirement imposed by the court that, in the court's opinion, imposes on the person an unreasonable burden.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

2-A. During the period of administrative release, if the person cannot meet a requirement of administrative release imposed by the court, the person shall bring a motion pursuant to subsection 2.

[ 2005, c. 265, §16 (NEW) .]

3. On application of the attorney for the State or of the person placed on administrative release or on the court's own motion, the court may terminate a period of administrative release and discharge the convicted person at any time earlier than that provided in the sentence made pursuant to subsection 1 if warranted by the conduct of such person. The court may not order a termination of the period of administrative release and discharge upon the motion of the person placed on administrative release unless notice of the motion is given to the attorney for the State by the person placed on administrative release. The termination of the period of administrative release and discharge relieves the person placed on administrative release of any obligations imposed by the sentence of administrative release.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

4. A justice, in order to comply with section 1256, subsection 8, may terminate a period of administrative release that would delay commencement of a consecutive unsuspended term of imprisonment. A judge may terminate a period of administrative release that would delay commencement of a consecutive unsuspended term of imprisonment if that judge has jurisdiction over each of the sentences involved.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 265, §16 (AMD). 2007, c. 344, §7 (AMD).



17-A §1349-B. Suspended sentence with administrative release

1. The court may sentence a person to a term of imprisonment not to exceed the maximum term authorized for the Class D or Class E crime or the Class C crime under Title 29-A, former section 2557, section 2557-A or section 2558, suspend the term of imprisonment in whole or in part and accompany the suspension with a period of administrative release not to exceed the one year authorized under section 1349-A, subsection 1.

[ 2005, c. 606, Pt. B, §2 (AMD) .]

2. The court may sentence a person to a fine, not to exceed the maximum fine authorized for the Class D or Class E crime or the Class C crime under Title 29-A, former section 2557, section 2557-A or section 2558, suspend the fine in whole or in part and accompany the suspension with a period of administrative release not to exceed the one year authorized under section 1349-A, subsection 1.

[ 2007, c. 344, §8 (AMD) .]

3. A sentence imposed under subsection 1 or subsection 2 commences on the date the person goes into actual execution of the sentence.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 265, §17 (AMD). 2005, c. 606, §B2 (AMD). 2007, c. 344, §8 (AMD).



17-A §1349-C. Requirements of administrative release

1. If the court imposes a suspended sentence with administrative release under section 1349-B, the court shall attach requirements of administrative release, as authorized by this section, as the court determines to be reasonable and appropriate to help ensure accountability and rehabilitation of the person. The court-imposed requirements of administrative release must include a requirement that the convicted person refrain from criminal conduct and may include a requirement that the person pay to the appropriate county an administrative supervision fee of not more than $50 per month, as determined by the court, for the term of the administrative release. In determining the amount of the fee, the court shall take into account the financial resources of the person and the nature of the burden its payment imposes. When a person fails to pay the administrative supervision fee, the court may revoke administrative release as provided in sections 1349-D and 1349-E unless the person shows that failure to pay was not attributable to a willful refusal to pay or to a failure on that person's part to make a good faith effort to obtain the funds required for the payment.

[ 2005, c. 288, §3 (AMD) .]

2. In addition to a requirement that the convicted person refrain from criminal conduct and a requirement that the convicted person pay all assessments, surcharges, fees and costs required by law, the court in its sentence may require the convicted person:

A. To pay any fine imposed by the court as part of the sentence; [2003, c. 711, Pt. A, §19 (NEW).]

B. To make any restitution to each victim of the crime imposed by the court; [2003, c. 711, Pt. A, §19 (NEW).]

C. To perform any community service work imposed by the court as part of the sentence; or [2003, c. 711, Pt. A, §19 (NEW).]

D. To satisfy any other requirement reasonably related to helping ensure the accountability and rehabilitation of the person. [2003, c. 711, Pt. A, §19 (NEW).]

[ 2003, c. 711, Pt. A, §19 (NEW) .]

3. The convicted person must be given an opportunity to address the court on the requirements that are proposed to be attached and must, after the sentencing, be given a written statement setting forth the specific requirements on which the person is being administratively released.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 288, §3 (AMD).



17-A §1349-D. Commencement of administrative release revocation proceeding

1. If during the period of administrative release the attorney for the State has probable cause to believe that the person placed on administrative release has violated a requirement of administrative release, the attorney for the State may file a motion with the court seeking to revoke administrative release. The motion must set forth the facts underlying the alleged violation.

[ 2005, c. 265, §18 (AMD) .]

1-A. A summons may be used to order a person who was placed on administrative release to appear on a motion to revoke that person's administrative release.

[ 2005, c. 265, §18 (NEW) .]

2. A person placed on administrative release appearing on a motion to revoke administrative release pursuant to a summons must be afforded an initial appearance as provided in section 1205-C, subsection 4.

[ 2003, c. 711, Pt. A, §19 (NEW) .]

3. If the person placed on administrative release fails to appear in court after having been served with a summons, the court may issue a warrant for the arrest of the person. After arrest of the person, the court shall afford the person an initial appearance as provided in section 1205-C, subsection 4, and, if retained in custody, section 1205-C, subsection 3 applies.

[ 2005, c. 265, §18 (AMD) .]

4. If during the period of administrative release the attorney for the State has probable cause to believe that the person placed on administrative release has violated a requirement of administrative release, the attorney for the State may apply for a warrant for the arrest of the person or request that a warrantless arrest be made of the person pursuant to section 15, subsection 1, paragraph A, subparagraph (15). Unless sooner released, the court shall provide the person with an initial appearance on the revocation of administrative release within 5 days after arrest. A copy of the motion must be furnished to the person prior to or at the initial appearance. The initial appearance is as provided in section 1205-C, subsection 4. Bail is as provided in section 1205-C, subsections 5 and 6.

[ 2009, c. 336, §17 (AMD) .]

SECTION HISTORY

2003, c. 711, §A19 (NEW). 2005, c. 265, §18 (AMD). 2007, c. 344, §9 (AMD). 2009, c. 336, §17 (AMD).



17-A §1349-E. Court hearing on administrative release revocation

The hearing on a motion to revoke administrative release is as provided under section 1206, except that subsections 7-B and 9 do not apply. [2003, c. 711, Pt. A, §19 (NEW).]

SECTION HISTORY

2003, c. 711, §A19 (NEW).



17-A §1349-F. Review

Review of a revocation of administrative release pursuant to section 1349-E must be by appeal. The appeal is as provided under section 1207. [2003, c. 711, Pt. A, §19 (NEW).]

SECTION HISTORY

2003, c. 711, §A19 (NEW).









Part 4: REVISION OF CRIMINAL LAWS

Chapter 55: CRIMINAL LAW ADVISORY COMMISSION

17-A §1351. Establishment

The Criminal Law Advisory Commission, established by Title 5, section 12004-I, subsection 52, is created for the purpose of conducting a continuing study of the criminal law of Maine. [1989, c. 503, Pt. B, §71 (AMD).]

SECTION HISTORY

1975, c. 740, §124 (NEW). 1983, c. 812, §99 (RPR). 1989, c. 503, §B71 (AMD).



17-A §1352. Membership; terms; vacancies

1. The commission shall be composed of 9 members to be appointed by the Attorney General. The members shall be qualified by reason of their experience in the prosecution or defense of criminal cases or by reason of their knowledge of the criminal law. At least 2 members shall be qualified by reason of their knowledge of juvenile law.

[ 1977, c. 671, §34 (AMD) .]

2. Members of the commission shall serve for a term of 2 years and may be reappointed.

[ 1975, c. 740, §124 (NEW) .]

3. In the event of the death or resignation of a member, the vacancy for the member's unexpired term must be filled by the Attorney General.

[ 2003, c. 143, §12 (AMD) .]

SECTION HISTORY

1975, c. 740, §124 (NEW). 1977, c. 671, §34 (AMD). 2003, c. 143, §12 (AMD).



17-A §1353. Consultants; experts

1. The Senate and House chairs of the joint standing committee of the Legislature having jurisdiction over the Maine Criminal Code and the Maine Juvenile Code, or their designees, serve as consultants to the commission. The Chief Justice of the Supreme Judicial Court shall appoint 4 consultants to the commission, at least one of whom must be an active member of the Superior Court and at least one of whom must be an active member of the District Court.

[ 1995, c. 109, §1 (AMD) .]

2. Whenever it deems it appropriate, the commission shall seek the advice of experts, including representatives of the executive departments, in fields related to its duties.

[ 1975, c. 740, §124 (NEW) .]

SECTION HISTORY

1975, c. 740, §124 (NEW). 1995, c. 109, §1 (AMD).



17-A §1354. Duties

1. It shall be the duty of the commission:

A. To examine the sections of the Revised Statutes outside of the Criminal Code which pertain to the criminal law and to draft such amendments to those sections as the commission deems advisable in light of the Criminal Code; [1975, c. 740, §124 (NEW).]

B. To evaluate the operation of the Criminal Code and to recommend amendments to the code based on such evaluation; [1975, c. 740, §124 (NEW).]

C. To examine the present laws pertaining to criminal pleadings and to consider possible changes, including, but not limited to, the adoption of code pleading and the preparation of pleading forms; [1977, c. 671, §35 (AMD).]

D. To examine any other aspects of Maine's criminal law, including substantive, procedural and administrative matters, which the commission deems relevant; and [1977, c. 671, §35 (AMD).]

E. To evaluate the operation of the Maine Juvenile Code, Title 15, Part 6, and to recommend amendments to that code based on that evaluation. [1977, c. 671, §36 (NEW).]

[ 1977, c. 671, §§35, 36 (AMD) .]

2. The commission shall submit to the Legislature, at the start of each session, such changes in the criminal laws and in related provisions as the commission may determine appropriate. The commission may also make recommendations to the Chief Justice of the Supreme Judicial Court, the Advisory Committee on Criminal Rules and to any other organization or committee whose affairs pertain to the criminal justice system.

[ 1997, c. 134, §10 (AMD) .]

SECTION HISTORY

1975, c. 740, §124 (NEW). 1977, c. 671, §§35,36 (AMD). 1993, c. 184, §1 (AMD). 1997, c. 134, §10 (AMD).



17-A §1355. Organization; staff

1. The Attorney General shall notify all members of the time and place of the first meeting. At that time the commission shall organize, elect a chair, vice-chair and secretary-treasurer and adopt rules as to the administration of the commission and its affairs. The commission shall maintain such financial records as may be required by the State Auditor.

[ 2003, c. 143, §13 (AMD) .]

2. Within the limits of its budget, the commission shall be authorized to contract and employ staff members, who need not be residents of this State, to assist in the legal research and drafting required in connection with the duties of the commission.

[ 1975, c. 740, §124 (NEW) .]

SECTION HISTORY

1975, c. 740, §124 (NEW). 2003, c. 143, §13 (AMD).



17-A §1356. Reimbursement of expenses

The members of the commission shall be compensated according to the provisions of Title 5, chapter 379. [1983, c. 812, §100 (RPR).]

SECTION HISTORY

1975, c. 740, §124 (NEW). 1983, c. 812, §100 (RPR).



17-A §1357. Federal funds

The commission shall be authorized on behalf of the State to accept federal funds and may seek the advice and assistance of the Criminal Justice Planning and Assistance Agency in carrying out its duties. [1975, c. 740, §124 (NEW).]

SECTION HISTORY

1975, c. 740, §124 (NEW).









Part 5: RISK ASSESSMENT OF SEX OFFENDERS

Chapter 57: SEX OFFENDER RISK ASSESSMENT ADVISORY COMMISSION

17-A §1401. Establishment

The Sex Offender Risk Assessment Advisory Commission, referred to in this chapter as "the commission," established by Title 5, section 12004-I, subsection 74-G, is created for the purpose of conducting a continuing study of methods that may be used to predict the risk of recidivism by a sex offender and to develop a method that may be used for such purposes. For purposes of this chapter, "sex offender" has the same meaning as "offender" in Title 34-A, section 11273, subsection 10. [2011, c. 663, §2 (NEW).]

SECTION HISTORY

2011, c. 663, §2 (NEW).



17-A §1402. Membership; terms; vacancies

1. Composition; qualifications. The commission is composed of 7 members, appointed by the Attorney General. The members may be qualified by reason of their expertise in sex offender matters, including but not limited to risk assessment methods, corrections, sex offender law and the prosecution or defense of sex offender crimes.

[ 2011, c. 663, §2 (NEW) .]

2. Terms. Members of the commission serve for a term of 2 years and may be reappointed. Members continue to serve until their replacements are designated.

[ 2011, c. 663, §2 (NEW) .]

3. Vacancy. In the event of the death or resignation of a member, the Attorney General shall appoint a member to complete the unexpired term.

[ 2011, c. 663, §2 (NEW) .]

SECTION HISTORY

2011, c. 663, §2 (NEW).



17-A §1403. Duties; powers

1. Development of risk assessment. The commission shall:

A. Develop a plausible risk assessment method for reviewing and analyzing precursors to the commission of a sex offense, victim populations of sex offenders, living conditions and environment of a registrant or a sex offender and other factors predisposing a person to become a registrant or a sex offender and for the ongoing purpose of identifying risk factors; [2011, c. 663, §2 (NEW).]

B. Continue to evaluate the plausibility, implementation and application of sex offender risk assessments; and [2011, c. 663, §2 (NEW).]

C. Consult with experts in the field of sex offender matters, including but not limited to state or federal agencies, courts, correctional facilities, organizations whose affairs pertain to sex offender matters and other interested parties as the commission determines necessary. [2011, c. 663, §2 (NEW).]

[ 2011, c. 663, §2 (NEW) .]

2. Recommendations. The commission may submit to the Legislature, at the start of each legislative session, recommendations regarding a sex offender risk assessment method. The commission may also make recommendations regarding sex offender risk assessment to agencies of the executive branch, the judicial branch and the Legislature or to any other entity the commission determines appropriate.

[ 2011, c. 663, §2 (NEW) .]

For purposes of this section, "registrant" has the same meaning as in Title 34-A, section 11273, subsection 11. [2011, c. 663, §2 (NEW).]

SECTION HISTORY

2011, c. 663, §2 (NEW).



17-A §1404. Organization; meetings

The Attorney General shall notify all members of the commission of the time and place of the first meeting of the commission. At that meeting, the commission shall elect a chair, vice-chair and secretary-treasurer and adopt provisions regarding the administration of the commission and its affairs. The commission may meet as frequently as the commission determines necessary. [2011, c. 663, §2 (NEW).]

SECTION HISTORY

2011, c. 663, §2 (NEW).



17-A §1405. Expenses

Members of the commission may not be compensated for expenses incurred or related to the activities of the commission. [2011, c. 663, §2 (NEW).]

SECTION HISTORY

2011, c. 663, §2 (NEW).












TITLE 18: DECEDENTS' ESTATES AND FIDUCIARY RELATIONS

Part 1: WILLS AND PROBATE OF WILLS REPEALED

Chapter 1: WILLS REPEALED

Subchapter 1: GENERAL PROVISIONS REPEALED

18 §1. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §22 (AMD). 1971, c. 598, §§18,20 (AMD). 1979, c. 540, §§24-C (RP).



18 §2. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 451, §§1,9 (AMD). 1979, c. 540, §§24-C (RP).



18 §3. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §5. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §6. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §7. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §8. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §9. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §10. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 2: NUNCUPATIVE WILLS REPEALED

18 §51. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §52. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §53. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §54. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 3: PROBATE REPEALED

Subchapter 1: GENERAL PROVISIONS REPEALED

18 §101. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §102. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §103. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §104. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §105. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §106. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §107. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §108. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §109. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 2: OUT-OF-STATE WILLS REPEALED

18 §151. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §152. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §153. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §154. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 5: NOTICES REPEALED

18 §201. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 249, (AMD). 1979, c. 540, §§24-C (RP).



18 §202. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §203. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 7: REGISTERS OF PROBATE REPEALED

18 §251. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 52, (AMD). 1977, c. 67, §1 (AMD). 1979, c. 540, §§24-C (RP).



18 §252. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §253. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §254. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §255. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 451, §§2,9 (AMD). 1979, c. 540, §§24-C (RP).



18 §256. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 67, §2 (AMD). 1979, c. 540, §§24-C (RP).



18 §257. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §258. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §259. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §260. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §261. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 331, (NEW). 1979, c. 540, §§24-C (RP).



18 §262. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 657, §1 (NEW). 1979, c. 540, §§24-C (RP).






Chapter 9: PROBATE BONDS REPEALED

Subchapter 1: GENERAL PROVISIONS REPEALED

18 §301. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §302. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §303. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 2: SUFFICIENCY OF BONDS REPEALED

18 §351. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §352. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §353. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §354. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §355. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 3: ACTIONS ON BONDS REPEALED

18 §401. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §402. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §403. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §404. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §405. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 4: ACTION WITHOUT JUDICIAL AUTHORITY REPEALED

18 §451. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §452. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §453. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §454. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §455. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §456. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 5: ACTION BY JUDICIAL AUTHORITY REPEALED

18 §501. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §502. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §503. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 11: COSTS AND FEES REPEALED

18 §551. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 748, (RPR). 1979, c. 540, §§24-C (RP).



18 §552. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 522, (AMD). 1969, c. 307, §§1,2 (AMD). 1973, c. 227, §1 (AMD). 1973, c. 451, §§3,4,9 (AMD). 1979, c. 540, §§24-C (RP).



18 §553. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §554. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §555. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §556. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §557. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 235, (AMD). 1979, c. 540, §§24-C (RP).



18 §558. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Part 2: DESCENT AND DISTRIBUTION REPEALED

Chapter 101: ALLOWANCES TO WIDOWS AND OTHERS REPEALED

18 §801. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §802. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §803. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §804. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §805. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §23 (AMD). 1971, c. 598, §19 (AMD). 1979, c. 540, §§24-C (RP).



18 §806. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 103: DESCENT OF PERSONAL PROPERTY REPEALED

18 §851. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 707, §6 (AMD). 1979, c. 127, §129 (AMD). 1979, c. 540, §§24-C (RP).



18 §852. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 451, §§5,9 (AMD). 1979, c. 540, §§24-C (RP).



18 §853. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 105: DISTRIBUTION OF ESTATES OF NONRESIDENTS REPEALED

18 §901. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §902. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §903. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §904. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 107: DISTRIBUTION OF LANDS MORTGAGED OR TAKEN ON EXECUTION REPEALED

18 §951. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §952. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §953. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §954. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 109: DESCENT, OMITTED ISSUE, DECEASED DISTRIBUTEES REPEALED

18 §1001. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1002. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1003. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1004. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 427, §1 (AMD). 1979, c. 540, §§24-C (RP).



18 §1005. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 427, §2 (AMD). 1979, c. 540, §§24-C (RP).



18 §1006. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1007. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1008. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 111: ESTATES IN LIEU OF DOWER AND CURTESY REPEALED

18 §1051. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1052. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1053. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1054. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1055. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1056. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1057. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 425, §11 (AMD). 1979, c. 540, §§24-C (RP).



18 §1058. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1059. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1060. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1061. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 113: SIMULTANEOUS DEATH REPEALED

18 §1101. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1102. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1103. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1104. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1105. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1106. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1107. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1108. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 115: ADVANCEMENTS REPEALED

18 §1151. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1152. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1153. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 118: DISCLAIMERS OF TRANSFERS UNDER NONTESTAMENTARY INSTRUMENTS REPEALED

18 §1251. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1252. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1253. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1975, c. 623, §§18-I (AMD). 1979, c. 540, §§24-C (RP).



18 §1254. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1255. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1256. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1257. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).



18 §1258. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 310, (NEW). 1979, c. 540, §§24-C (RP).






Chapter 119: DISCLAIMERS OF TRANSFERS BY WILL, INTESTACY OR APPOINTMENT REPEALED

18 §1271. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1272. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1273. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1274. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1275. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1276. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1277. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).



18 §1278. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 311, (NEW). 1979, c. 540, §§24-C (RP).









Part 3: ADMINISTRATION AND SETTLEMENT OF DECEDENTS' ESTATES REPEALED

Chapter 201: GENERAL PROVISIONS RELATING TO EXECUTORS AND ADMINISTRATORS REPEALED

18 §1401. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1402. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1403. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1404. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1405. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1406. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1407. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1408. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1409. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1410. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1411. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1412. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1413. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1414. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1415. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1416. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 203: EXECUTORS REPEALED

18 §1501. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1502. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 205: ADMINISTRATORS AND ADMINISTRATION REPEALED

18 §1551. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §24 (AMD). 1971, c. 598, §20 (AMD). 1977, c. 343, (AMD). 1979, c. 540, §§24-C (RP).



18 §1551-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 227, §2 (NEW). 1979, c. 540, §§24-C (RP).



18 §1552. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1553. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1554. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1555. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1556. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1557. (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 141, (NEW). 1979, c. 540, §§24-C (RP).






Chapter 207: ADMINISTRATORS WITH WILL ANNEXED AND DE BONIS NON REPEALED

18 §1601. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §25 (AMD). 1971, c. 598, §21 (AMD). 1979, c. 540, §§24-C (RP).



18 §1602. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1603. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1604. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1605. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1606. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1607. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1608. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 209: PUBLIC ADMINISTRATORS

18 §1651. Duties; bonds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 771, §165 (AMD). 1979, c. 540, §§24-C (RP).



18 §1652. Fees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1653. Conservation of property pending appointment (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1654. Powers revoked (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1655. Distribution of balance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP). 1979, c. 641, §5 (RPR). 2003, c. 20, §T11 (AMD). 2011, c. 691, Pt. D, §4 (RP).



18 §1656. Notice; audit (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1657. Forfeit of balance to State after 20 years (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP). 1979, c. 641, §6 (RP).






Chapter 211: SPECIAL ADMINISTRATORS REPEALED

18 §1701. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1702. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1703. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1704. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1705. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 213: DISCOVERY OF PROPERTY REPEALED

18 §1751. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1752. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1753. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 215: INVENTORY AND APPRAISAL

18 §1801. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1802. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1803. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1804. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 157, (AMD). 1979, c. 540, §§24-C (RP).



18 §1805. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1806. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1807. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 217: PAYMENT AND COLLECTION OF DEBTS

Subchapter 1: DEBTS OF ESTATE

18 §1851. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1852. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1853. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1854. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1855. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1856. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1857. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1858. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 512, §6 (NEW). 1979, c. 540, §§24-C (RP).






Subchapter 2: DEBTS DUE ESTATE REPEALED

18 §1901. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1902. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1903. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 219: PARTITION OF REAL ESTATE

Subchapter 1: GENERAL PROVISIONS REPEALED

18 §1951. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1952. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1953. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §5 (AMD). 1979, c. 540, §§24-C (RP).



18 §1954. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1955. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1956. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1957. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1958. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1959. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §1960. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 2: COMMISSIONERS REPEALED

18 §2001. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2002. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2003. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 221: LICENSE TO SELL REAL ESTATE REPEALED

18 §2051. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 151, (AMD). 1977, c. 696, §172 (AMD). 1979, c. 540, §§24-C (RP).



18 §2052. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2053. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2054. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2055. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2056. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2057. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2058. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2059. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2060. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2061. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2062. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2101. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2102. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2151. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2152. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2201. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2202. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2203. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2204. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2205. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2206. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2251. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2252. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2253. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 223: ACCOUNTING

18 §2301. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2302. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2303. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2304. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 225: DISPOSAL OF SURPLUS MONEY OR GOODS

18 §2351. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP). 1979, c. 541, §§B23,B24 (AMD).



18 §2352. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2353. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP). 1979, c. 541, §B25 (RP).






Chapter 227: SETTLEMENT OR COMPROMISE OF CLAIMS

18 §2401. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2402. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 623, §19 (AMD). 1979, c. 540, §§24-C (RP).



18 §2403. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2404. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2405. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2406. (REPEALED)

(REPEALED)

SECTION HISTORY

P&SL 1971, c. 179, §G1 (RP).






Chapter 229: ACTIONS BY OR AGAINST EXECUTORS AND ADMINISTRATORS

18 §2451. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2452. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§C-24 (RP).



18 §2453. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2454. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2455. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2456. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2501. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §21 (AMD). 1979, c. 540, §§24-C (RP).



18 §2502. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2503. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2504. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2505. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2551. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2552. (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 255, (AMD). 1967, c. 369, (AMD). 1969, c. 266, (AMD). 1977, c. 192, (RPR). 1977, c. 564, §85 (AMD). 1979, c. 68, §2 (AMD). 1979, c. 540, §§24-C (RP).



18 §2553. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2601. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2651. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2652. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2653. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2654. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2655. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2656. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 625, §96 (AMD). 1979, c. 540, §§24-C (RP).






Chapter 231: MISSING OR ABSENT PERSONS REPEALED

18 §2701. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 437, §1 (RPR). 1979, c. 540, §§24-C (RP).



18 §2702. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2703. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2704. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2751. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2752. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2753. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2754. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2755. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2756. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2757. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2758. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2759. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2760. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2761. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2762. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2763. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §2764. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Part 4: INSOLVENT ESTATES REPEALED

Chapter 401: GENERAL PROVISIONS REPEALED

18 §3001. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3002. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3003. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 403: DISTRIBUTION

18 §3051. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3052. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 405: COMMISSIONERS

18 §3101. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3102. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3103. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3104. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3105. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3106. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3107. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 407: CONTINGENT CLAIMS

18 §3151. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3152. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 409: PENDING CLAIMS

18 §3201. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3202. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 411: DECREE OF DISTRIBUTION

18 §3251. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3252. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3253. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 413: APPEALS

18 §3301. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3302. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3303. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3304. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3305. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3306. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3307. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Part 5: FIDUCIARY RELATIONS REPEALED

Chapter 501: GUARDIAN AND WARD REPEALED

Subchapter 1: GENERAL PROVISIONS REPEALED

18 §3501. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3502. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §26 (AMD). 1971, c. 598, §22 (AMD). 1979, c. 540, §§24-C (RP).



18 §3503. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3504. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3504-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 227, §3 (NEW). 1979, c. 540, §§24-C (RP).



18 §3505. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3506. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3507. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3508. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3509. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §27 (AMD). 1971, c. 598, §23 (AMD). 1975, c. 701, §6 (AMD). 1979, c. 540, §§24-C (RP).



18 §3510. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3511. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3512. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 627, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3551. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3552. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §7 (AMD). 1979, c. 540, §§24-C (RP).



18 §3553. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §28 (AMD). 1971, c. 598, §24 (AMD). 1979, c. 540, §§24-C (RP).



18 §3554. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3601. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §29 (AMD). 1969, c. 437, §2 (AMD). 1971, c. 598, §25 (AMD). 1975, c. 105, §1 (AMD). 1979, c. 540, §§24-C (RP).



18 §3602. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3603. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3604. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3605. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3606. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3607. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §30 (AMD). 1971, c. 598, §26 (AMD). 1979, c. 540, §§24-C (RP).



18 §3621. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 502, §1 (AMD). 1977, c. 627, §2 (AMD). 1979, c. 540, §§24-C (RP).



18 §3622. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 502, §2 (AMD). 1977, c. 627, §§3,4 (AMD). 1979, c. 540, §§24-C (RP).



18 §3623. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3624. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3625. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 627, §5 (AMD). 1979, c. 540, §§24-C (RP).



18 §3626. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 627, §6 (AMD). 1979, c. 540, §§24-C (RP).



18 §3627. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 627, §7 (AMD). 1979, c. 540, §§24-C (RP).



18 §3628. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1971, c. 544, §57 (AMD). 1977, c. 78, §119 (AMD). 1977, c. 627, §8 (AMD). 1979, c. 540, §§24-C (RP).



18 §3629. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3630. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 627, §9 (RPR). 1979, c. 540, §§24-C (RP).



18 §3630-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 627, §10 (NEW). 1979, c. 540, §§24-C (RP).



18 §3631. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3632. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3633. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1977, c. 627, §11 (AMD). 1979, c. 540, §§24-C (RP).



18 §3634. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3635. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1969, c. 590, §22 (AMD). 1971, c. 598, §27 (AMD). 1979, c. 540, §§24-C (RP).



18 §3636. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3637. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 265, (NEW). 1979, c. 540, §§24-C (RP).



18 §3638. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1973, c. 640, §1 (AMD). 1979, c. 540, §§24-C (RP).



18 §3639. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1973, c. 640, §2 (AMD). 1977, c. 528, §1 (AMD). 1977, c. 627, §12 (AMD). 1979, c. 540, §§24-C (RP).



18 §3640. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1977, c. 627, §13 (AMD). 1979, c. 540, §§24-C (RP).



18 §3641. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3642. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1975, c. 105, §2 (AMD). 1977, c. 528, §§2,3 (AMD). 1977, c. 627, §14 (AMD). 1979, c. 540, §§24-C (RP).



18 §3643. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3644.

SECTION HISTORY

1973, c. 631, §1 (NEW). 1973, c. 640, §3 (AMD). 1977, c. 528, §4 (AMD). 1977, c. 627, §15 (AMD). 1979, c. 127, §130 (AMD). 1979, c. 540, §§24-C (RP).



18 §3645. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1977, c. 627, §16 (RPR). 1979, c. 540, §§24-C (RP).



18 §3646. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1977, c. 78, §120 (AMD). 1977, c. 528, §5 (RPR). 1977, c. 696, §173 (RPR). 1979, c. 540, §§24-C (RP).



18 §3647. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3648. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1977, c. 627, §17 (RPR). 1979, c. 127, §131 (AMD). 1979, c. 540, §§24-C (RP).



18 §3648-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 627, §18 (NEW). 1979, c. 540, §§24-C (RP).



18 §3649. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3650. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3650-A. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3650-B. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1977, c. 627, §§19,20 (AMD). 1979, c. 540, §§24-C (RP).



18 §3650-C. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3650-D. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3650-E. (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 631, §1 (NEW). 1979, c. 540, §§24-C (RP).



18 §3651. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3652. (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §§22-A (AMD). 1971, c. 544, §58 (AMD). 1979, c. 540, §§24-C (RP).



18 §3653. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3701. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3702. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3751. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3752. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3753. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3801. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3851. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3852. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3853. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3854. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3855. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3856. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3901. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3902. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3903. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).









Chapter 503: TRUSTS AND TRUSTEES REPEALED

18 §3951. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3952. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3953. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3954. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §3955. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 349, (NEW). 1971, c. 365, (NEW). 1971, c. 544, §§59,61 (RP). 1979, c. 540, §§24-C (RP).



18 §3956. (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §§60,61 (NEW). 1979, c. 540, §§24-C (RP).



18 §4001. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4002. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4003. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4004.

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4005. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4006. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4007. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4008. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4009. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4010. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4011. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4012. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4013. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4014. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4015. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4016. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4051. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4052. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4053. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4054. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4055. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4056. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4057. (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Chapter 505: BANKS AND TRUST COMPANIES

Subchapter 1: COMMON TRUST FUNDS

18 §4101. Establishment (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 129, (RPR). 1979, c. 540, §§24-C (RP).



18 §4102. Court accountings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4103. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).






Subchapter 2: NOMINEES

18 §4151. Investments registered (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4152. Separate records (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4153. Applicability of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§24-C (RP).



18 §4161. Authorization

A bank or trust company organized and doing business under the laws of any state or territory of the United States of America, including the District of Columbia, and a national bank, duly authorized so to act, may be appointed and may serve in this State as trustee, whether of a corporate or personal trust, executor, administrator, guardian, conservator or committee for an incompetent person, or in any other fiduciary capacity, whether the appointment is by will, deed, court order or decree, or otherwise, when and to the extent that the state, territory or district in which such bank or trust company is organized grants authority to serve in like fiduciary capacities to a bank or trust company organized and doing business under the laws of this State and authorized to serve in like fiduciary capacities. [1979, c. 690, §1 (REEN).]

SECTION HISTORY

1967, c. 127, (NEW). 1979, c. 540, §§24-C (RP). 1979, c. 690, §1 (REEN).



18 §4162. Application

Before qualifying or serving in this State in any fiduciary capacity, as defined in section 4161, the bank or trust company shall file an application for authority with the Secretary of State in the same form and subject to the same fees as required by Title 13-C, chapter 15. The application must be accompanied by a certificate, made within 90 days of filing, from the official having supervision of banks and trust companies where the bank was organized or is domiciled, indicating that it is duly authorized or presently existing, that it has authority to act in the fiduciary capacity for which it is qualifying and that the jurisdiction grants authority to serve in like fiduciary capacities to a bank or trust company organized under the laws of this State and authorized to serve in like fiduciary capacities. If the person supervising banks and trust companies cannot certify to reciprocity, it must be done by the attorney general of its state of domicile. In addition, the application must designate the Secretary of State as the person upon whom all notices and processes issued by or to any court of this State must be served in any action or proceeding relating to any trust, estate or matter within this State in which that bank or trust company is acting in any fiduciary capacity with like effect as personal service on that bank or trust company, the designation is irrevocable as long as any liability remains outstanding against that bank or trust company in this State. Upon receipt of the notice or process, the Secretary of State shall forthwith forward the same by registered mail to that bank or trust company at the address stated in the application. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §36 (COR).]

SECTION HISTORY

1967, c. 127, (NEW). 1971, c. 439, §14 (AMD). 1973, c. 324, (RPR). 1979, c. 540, §§24-C (RP). 1979, c. 690, §1 (REEN). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B36 (COR).



18 §4163. Limitation

Sections 4161, 4162, 4163-A or this section shall not be construed to prohibit, permit or affect in any other way the right of a bank or trust company, organized and doing business under the laws of any other state, territory or district than Maine, including a national bank doing business in any other state, to establish in this State a place of business, branch office or agency for the conduct of business as a fiduciary. [1979, c. 690, §1 (REEN).]

SECTION HISTORY

1967, c. 127, (NEW). 1979, c. 540, §§24-C (RP). 1979, c. 690, §1 (REEN).



18 §4163-A. Corporation; application

Nothing in sections 4161 to 4163 or this section requires any corporation to file an application pursuant to sections 4161 to 4163 or this section if the corporation is deemed not to be doing business in this State under Title 13-C, section 1501 and Title 18-A, section 7-105. [RR 2001, c. 2, Pt. B, §58 (AFF); RR 2001, c. 2, Pt. B, §37 (COR).]

SECTION HISTORY

1979, c. 690, §2 (NEW). RR 2001, c. 2, §B58 (AFF). RR 2001, c. 2, §B37 (COR).



18 §4164. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 127, (NEW). 1979, c. 540, §§24-C (RP).



18 §4165. Penalty (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 127, (NEW). 1979, c. 540, §§24-C (RP).









Chapter 507: DURATION OF POWER OF ATTORNEY REPEALED

18 §4201. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 34, (NEW). 1979, c. 540, §§24-C (RP).



18 §4202. (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 34, (NEW). 1979, c. 540, §§24-C (RP).












TITLE 18-A: PROBATE CODE

Article 1: GENERAL PROVISIONS, DEFINITIONS AND JURISDICTION

Part 1: SHORT TITLE, CONSTRUCTION, GENERAL PROVISIONS

18-A §1-101. Short title

This Act shall be known and may be cited as the Probate Code. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-102. Purposes; rule of construction

(a). This Code shall be liberally construed and applied to promote its underlying purposes and policies.

[ 1979, c. 540, §1 (NEW) .]

(b). The underlying purposes and policies of this Code are:

(1). to simplify and clarify the law concerning the affairs of decedents, missing persons, protected persons, minors and incapacitated persons; [1979, c. 540, §1 (NEW).]

(2). to discover and make effective the intent of a decedent in the distribution of his property; [1979, c. 540, §1 (NEW).]

(3). to promote a speedy and efficient system for liquidating the estate of the decedent and making distribution to his successors; [1979, c. 540, §1 (NEW).]

(4). to facilitate use and enforcement of certain trusts; [1979, c. 540, §1 (NEW).]

(5). to make uniform the law among the various jurisdictions. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-103. Supplementary general principles of law applicable

Unless displaced by the particular provisions of this Code, the principles of law and equity supplement its provisions. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-104. Severability

If any provision of this Code or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of the Code which can be given effect without the invalid provision or application, and to this end the provisions of this Code are declared to be severable. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-105. Construction against implied repeal

This Code is a general act intended as a unified coverage of its subject matter and no part of it shall be deemed impliedly repealed by subsequent legislation if it can reasonably be avoided. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-106. Effect of fraud and evasion

Whenever fraud has been perpetrated in connection with any proceeding or in any statement filed under this Code or if fraud is used to avoid or circumvent the provisions or purposes of this Code, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud or restitution from any person, other than a bona fide purchaser, benefitting from the fraud, whether innocent or not. Any proceeding must be commenced within 2 years after the discovery of the fraud, but no proceeding may be brought against one not a perpetrator of the fraud later than 6 years after the time of commission of the fraud. This section has no bearing on remedies relating to fraud practiced on a decedent during his lifetime which affects the succession of his estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-107. Evidence as to death or status

In proceedings under this Code the rules of evidence in courts of general jurisdiction including any relating to simultaneous deaths, are applicable unless specifically displaced by the Code or by rules promulgated under section 1-304. In addition, notwithstanding Title 22, section 2707, the following rules relating to determination of death and status are applicable: [1979, c. 540, §1 (NEW).]

(1). a certified or authenticated copy of a death certificate purporting to be issued by an official or agency of the place where the death purportedly occurred is prima facie proof of the fact, place, date and time of death and the identity of the decedent;

[ 1979, c. 540, §1 (NEW) .]

(2). a certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that a person is missing, detained, dead, or alive is prima facie evidence of the status and of the dates, circumstances and places disclosed by the record or report;

[ 1979, c. 540, §1 (NEW) .]

(3). a person who is absent for a continuous period of 5 years, during which he has not been heard from, and whose absence is not satisfactorily explained after diligent search or inquiry is presumed to be dead. His death is presumed to have occurred at the end of the period unless there is sufficient evidence for determining that death occurred earlier.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-108. Acts by holder of general power

For the purpose of granting consent or approval with regard to the acts or accounts of a personal representative or trustee, including relief from liability or penalty for failure to post bond, to register a trust, or to perform other duties, and for purposes of consenting to modification or termination of a trust or to deviation from its terms, the sole holder or all co-holders of a presently exercisable general power of appointment, including one in the form of a power of amendment or revocation, are deemed to act for beneficiaries to the extent their interests, as objects, takers in default, or otherwise, are subject to the power. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-109. Married women's status

The marriage of a woman shall have no effect on her legal capacity, nor on the rights, privileges, authority, duties or obligations of the married woman or of her husband under this Code, except as expressly provided by statute. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-110. Transfer for value

Any recorded instrument described in this Code on which the register of deeds shall note by an appropriate stamp "Maine Real Estate Transfer Tax Paid" shall be prima facie evidence that such transfer was made for value. [1981, c. 367, §1 (NEW).]

SECTION HISTORY

1981, c. 367, §1 (NEW).



18-A §1-111. Powers of fiduciaries relating to compliance with environmental laws

(a). From the inception of the trust or estate, a fiduciary has the following powers, without court authorization, which the fiduciary may use in the fiduciary's sole discretion to comply with environmental law:

(1). To inspect and monitor property held by the fiduciary, including interests in sole proprietorships, partnerships or corporations and any assets owned by any such business enterprise, for the purpose of determining compliance with environmental law affecting the property and to respond to any actual or threatened violation of any environmental law affecting the property held by the fiduciary; [1993, c. 568, §1 (NEW).]

(2). To take, on behalf of the estate or trust, any action necessary to prevent, abate or otherwise remedy any actual or threatened violation of any environmental law affecting property held by the fiduciary, either before or after the initiation of an enforcement action by any governmental body; [1993, c. 568, §1 (NEW).]

(3). To refuse to accept property if the fiduciary determines that any property to be donated to the trust or estate either is contaminated by any hazardous substance or is being used or has been used for any activity directly or indirectly involving any hazardous substance that could result in liability to the trust or estate or otherwise impair the value of the assets held in the trust or estate, except nothing in this paragraph applies to property in the trust or estate at its inception; [1993, c. 568, §1 (NEW).]

(4). To settle or compromise at any time any claims against the trust or estate that may be asserted by any governmental body or private party involving the alleged violation of any environmental law affecting property held in trust or in an estate; [1993, c. 568, §1 (NEW).]

(5). To disclaim any power granted by any document, statute or rule of law that, in the sole discretion of the fiduciary, may cause the fiduciary to incur personal liability under any environmental law; or [1993, c. 568, §1 (NEW).]

(6). To decline to serve or to resign as a fiduciary if the fiduciary reasonably believes that there is or may be a conflict of interest between the fiduciary's fiduciary capacity and the fiduciary's individual capacity because of potential claims or liabilities that may be asserted against the fiduciary on behalf of the trust or estate because of the type or condition of assets held in the trust or estate. [1993, c. 568, §1 (NEW).]

[ 1993, c. 568, §1 (NEW) .]

(b). For purposes of this section, "environmental law" means any federal, state or local law, rule, regulation or ordinance relating to protection of the environment or human health. For purposes of this section, "hazardous substances" has the meaning set forth in Title 38, section 1362, subsection 1.

[ 1993, c. 568, §1 (NEW) .]

(c). The fiduciary may charge the cost of any inspection, review, abatement, response, cleanup or remedial action authorized in this section against the income or principal of the trust or estate. A fiduciary is not personally liable to any beneficiary or other party for any decrease in value of assets in trust or in an estate by reason of the fiduciary's compliance with any environmental law, specifically including any reporting requirement under the law. Neither the acceptance by the fiduciary of property nor a failure by the fiduciary to inspect property creates an inference as to whether there is or may be any liability under any environmental law with respect to the property.

[ 1993, c. 568, §1 (NEW) .]

(d). This section applies to all estates and trusts in existence on and created after July 1, 1994.

[ 1993, c. 568, §1 (NEW) .]

(e). The exercise by a fiduciary of any of the powers granted in this section does not constitute a transaction that is affected by a substantial conflict of interest on the part of the fiduciary.

[ 1993, c. 568, §1 (NEW) .]

SECTION HISTORY

1993, c. 568, §1 (NEW).



18-A §1-112. Guardian ad litem

(a). In any proceeding under this Title for which the court may appoint a guardian ad litem for a child involved in the proceeding, at the time of the appointment, the court shall specify the guardian ad litem's length of appointment, duties and fee arrangements.

[ 2005, c. 360, §1 (NEW) .]

(b). A guardian ad litem appointed on or after October 1, 2005 must meet the qualifications established by the Supreme Judicial Court.

[ 2005, c. 360, §1 (NEW) .]

(c). If, in order to perform the guardian ad litem's duties, the guardian ad litem needs information concerning the child or parents, the court may order the parents to sign an authorization form allowing the release of the necessary information. The guardian ad litem must be allowed access to the child by caretakers of the child, whether the caretakers are individuals, authorized agencies or child care providers.

[ 2005, c. 360, §1 (NEW) .]

(d). The guardian ad litem shall use the standard of the best interest of the child as set forth in Title 19-A, section 1653, subsection 3. The guardian ad litem shall make the wishes of the child known to the court if the child has expressed them, regardless of the recommendation of the guardian ad litem.

[ 2005, c. 360, §1 (NEW) .]

(e). If required by the court, the guardian ad litem shall make a final written report to the parties and the court reasonably in advance of a hearing. The report is admissible as evidence and subject to cross-examination and rebuttal, whether or not objected to by a party.

[ 2005, c. 360, §1 (NEW) .]

(f). A person appointed by the court as a guardian ad litem acts as the court's agent and is entitled to quasi-judicial immunity for acts performed within the scope of the duties of the guardian ad litem.

[ 2005, c. 360, §1 (NEW) .]

(g). A guardian ad litem must be given notice of all civil or criminal hearings and proceedings, including, but not limited to, grand juries, in which the child is a party or a witness. The guardian ad litem shall protect the best interests of the child in those hearings and proceedings, unless otherwise ordered by the court.

[ 2005, c. 360, §1 (NEW) .]

SECTION HISTORY

2005, c. 360, §1 (NEW).






Part 2: DEFINITIONS

18-A §1-201. General definitions

Subject to additional definitions contained in the subsequent Articles which are applicable to specific Articles or parts, and unless the context otherwise requires, in this Code: [1979, c. 540, §1 (NEW).]

(1). "Application" means a written request to the registrar for an order of informal probate or appointment under Part 3 of Article III.

[ 1979, c. 540, §1 (NEW) .]

(2). "Beneficiary", as it relates to trust beneficiaries, includes a person who has any present or future interest, vested or contingent, and also includes the owner of an interest by assignment or other transfer and as it relates to a charitable trust, includes any person entitled to enforce the trust.

[ 1979, c. 540, §1 (NEW) .]

(3). "Child" includes any individual entitled to take as a child under this Code by intestate succession from the parent whose relationship is involved and excludes any person who is only a stepchild, a foster child, a grandchild or any more remote descendant.

[ 1979, c. 540, §1 (NEW) .]

(4). "Claims", in respect to estates of decedents and protected persons, includes liabilities of the decedent or protected person whether arising in contract, in tort or otherwise, and liabilities of the estate which arise at or after the death of the decedent or after the appointment of a conservator, including funeral expenses and expenses of administration. The term does not include estate or inheritance taxes, or demands or disputes regarding title of a decedent or protected person to specific assets alleged to be included in the estate.

[ 1979, c. 540, §1 (NEW) .]

(5). "Court" means any one of the several courts of probate of this State established as provided in Title 4, sections 201 and 202.

[ 1979, c. 540, §1 (NEW) .]

(6). "Conservator" means a person who is appointed by a Court to manage the estate of a protected person.

[ 1979, c. 540, §1 (NEW) .]

(7). "Devise", when used as a noun, means a testamentary disposition of real or personal property and when used as a verb, means to dispose of real or personal property by will.

[ 1979, c. 540, §1 (NEW) .]

(8). "Devisee" means any person designated in a will to receive a devise. In the case of a devise to an existing trust or trustee, or to a trustee on trust described by will, the trust or trustee is the devisee and the beneficiaries are not devisees.

[ 1979, c. 540, §1 (NEW) .]

(9). "Disability" means cause for a protective order as described by section 5-401.

[ 1979, c. 540, §1 (NEW) .]

(10). "Distributee" means any person who has received property of a decedent from his personal representative other than as creditor or purchaser. A testamentary trustee is a distributee only to the extent of distributed assets or increment thereto remaining in his hands. A beneficiary of a testamentary trust to whom the trustee has distributed property received from a personal representative is a distributee of the personal representative. For purposes of this provision, "testamentary trustee" includes a trustee to whom assets are transferred by will, to the extent of the devised assets.

[ 1979, c. 540, §1 (NEW) .]

(10-A). "Domestic partner" means one of 2 unmarried adults who are domiciled together under long-term arrangements that evidence a commitment to remain responsible indefinitely for each other's welfare.

[ 2003, c. 672, §2 (NEW) .]

(11). "Estate" includes the property of the decedent, trust, or other person whose affairs are subject to this Code as originally constituted and as it exists from time to time during administration.

[ 1979, c. 540, §1 (NEW) .]

(12). "Exempt property" means that property of a decedent's estate which is described in section 2-402.

[ 1979, c. 540, §1 (NEW) .]

(13). "Fiduciary" includes personal representative, guardian, conservator and trustee.

[ 1979, c. 540, §1 (NEW) .]

(14). "Foreign personal representative" means a personal representative of another jurisdiction.

[ 1979, c. 540, §1 (NEW) .]

(15). "Formal proceedings" means those within the exclusive jurisdiction of the court conducted before a judge with notice to interested persons.

[ 1979, c. 540, §1 (NEW) .]

(16). "Guardian" means a person who has qualified as a guardian of a minor or incapacitated person pursuant to testamentary or court appointment, but excludes one who is merely a guardian ad litem.

[ 1979, c. 540, §1 (NEW) .]

(17). "Heirs" means those persons, including the surviving spouse or surviving registered domestic partner, who are entitled under the statutes of intestate succession to the property of a decedent.

[ 2003, c. 672, §3 (AMD) .]

(18). "Incapacitated person" is as defined in section 5-101.

[ 1979, c. 540, §1 (NEW) .]

(19). "Informal proceedings" mean those conducted without notice to interested persons by an officer of the Court acting as a registrar for probate of a will or appointment of a personal representative.

[ 1979, c. 540, §1 (NEW) .]

(20). "Interested person" includes heirs, devisees, children, spouses, domestic partners, creditors, beneficiaries and any others having a property right in or claim against a trust estate or the estate of a decedent, ward or protected person that may be affected by the proceeding. It also includes persons having priority for appointment as personal representative, and other fiduciaries representing interested persons. In any proceeding or hearing under Article 5 affecting a trust estate or estate, when the ward or protected person has received benefits from the Veterans Administration within 3 years, the administrator of Veterans Affairs of the United States is an "interested person." The meaning as it relates to particular persons may vary from time to time and must be determined according to the particular purposes of, and matter involved in, any proceeding.

[ 2003, c. 672, §4 (AMD) .]

(21). "Issue" of a person means all his lineal descendants of all generations, with the relationship of parent and child at each generation being determined by the definitions of child and parent contained in this Code.

[ 1979, c. 540, §1 (NEW) .]

(21-A). "Judge" means the judge of any one of the several courts of probate as defined in paragraph (5).

[ 1979, c. 540, §1 (NEW) .]

(22). "Lease" includes an oil, gas, or other mineral lease.

[ 1979, c. 540, §1 (NEW) .]

(23). "Letters" includes letters testamentary, letters of guardianship, letters of administration, and letters of conservatorship.

[ 1979, c. 540, §1 (NEW) .]

(24). "Minor" means a person who is under 18 years of age.

[ 1979, c. 540, §1 (NEW) .]

(25). "Mortgage" means any conveyance, agreement or arrangement in which property is used as security.

[ 1979, c. 540, §1 (NEW) .]

(26). "Nonresident decedent" means a decedent who was domiciled in another jurisdiction at the time of his death.

[ 1979, c. 540, §1 (NEW) .]

(26-A). "Oath" means an oath or affirmation.

[ 1979, c. 663, §§123, 123-A (AMD) .]

(27). "Organization" includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, 2 or more persons having a joint or common interest, or any other legal entity.

[ 1979, c. 540, §1 (NEW) .]

(28). "Parent" includes any person entitled to take, or who would be entitled to take if the child died without a will, as a parent under this Code by intestate succession from the child whose relationship is in question and excludes any person who is only a stepparent, foster parent, or grandparent.

[ 1979, c. 540, §1 (NEW) .]

(29). "Person" means an individual, a corporation, an organization, or other legal entity.

[ 1979, c. 540, §1 (NEW) .]

(30). "Personal representative" includes executor, administrator, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status. "General personal representative" excludes special administrator.

[ 1979, c. 540, §1 (NEW) .]

(31). "Petition" means a written request to the court for an order after notice.

[ 1979, c. 540, §1 (NEW) .]

(32). "Proceeding" includes any civil action in any court of competent jurisdiction.

[ 1979, c. 540, §1 (NEW) .]

(33). "Property" includes both real and personal property or any interest therein and means anything that may be the subject of ownership.

[ 1979, c. 540, §1 (NEW) .]

(34). "Protected person" is as defined in section 5-101.

[ 1979, c. 540, §1 (NEW) .]

(35). "Protective proceeding" is as defined in section 5-101.

[ 1979, c. 540, §1 (NEW) .]

(36). "Register" means the official of the court elected or appointed as provided in section 1-501, or any other person performing the functions of register as provided in section 1-307.

[ 1979, c. 540, §1 (NEW) .]

(36-A). "Registered domestic partners" means domestic partners who are registered in accordance with Title 22, section 2710.

[ 2003, c. 672, §5 (NEW) .]

(37). "Security" includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation, any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing. It shall not include an account as defined in section 6-101, paragraph (1).

[ 1979, c. 540, §1 (NEW) .]

(38). "Settlement," in reference to a decedent's estate, includes the full process of administration, distribution and closing.

[ 1979, c. 540, §1 (NEW) .]

(39). "Special administrator" means a personal representative as described by sections 3-614 through 3-618.

[ 1979, c. 540, §1 (NEW) .]

(40). "State" includes any state or the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

[ 1979, c. 540, §1 (NEW) .]

(41). "Successor personal representative" means a personal representative, other than a special administrator, who is appointed to succeed a previously appointed personal representative.

[ 1979, c. 540, §1 (NEW) .]

(42). "Successors" means those persons, other than creditors, who are entitled to property of a decedent under his will or this Code.

[ 1979, c. 540, §1 (NEW) .]

(43). "Supervised administration" refers to the proceedings described in Article III, Part 5.

[ 1979, c. 540, §1 (NEW) .]

(44). "Testacy proceeding" means a proceeding to establish a will or determine intestacy.

[ 1979, c. 540, §1 (NEW) .]

(45). "Trust" includes any express trust, private or charitable, with additions thereto, wherever and however created. It also includes a trust created or determined by judgment or decree under which the trust is to be administered in the manner of an express trust. "Trust" excludes other constructive trusts, and it excludes resulting trusts, conservatorships, personal representatives, trust accounts as defined in Article VI, custodial arrangements pursuant to Title 33, sections 1001 to 1010, or other special custodial arrangements, business trusts provided for certificates to be issued to beneficiaries, common trust funds, voting trusts, security arrangements, liquidation trusts, and trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind, and any arrangement under which a person is nominee or escrowee for another.

[ 1979, c. 540, §1 (NEW) .]

(46). "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by court.

[ 1979, c. 540, §1 (NEW) .]

(47). "Ward" is as defined in section 5-101.

[ 1979, c. 540, §1 (NEW) .]

(48). "Will" includes codicil and any testamentary instrument which merely appoints an executor or revokes or revises another will.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 663, §§123,123-A (AMD). 1979, c. 690, §3 (AMD). 2003, c. 672, §§2-5 (AMD).






Part 3: SCOPE, JURISDICTION AND COURTS

18-A §1-301. Territorial application

Except as otherwise provided in this Code, this Code applies to (1) the affairs and estates of decedents, missing persons, and persons to be protected, domiciled in this State, (2) the property of nonresidents located in this State or property coming into the control of a fiduciary who is subject to the laws of this State, (3) incapacitated persons and minors in this State, (4) survivorship and related accounts in this State, and (5) trusts subject to administration in this State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-302. Subject matter jurisdiction

(a). To the full extent provided in sections 3-105, 5-102 and 5-402, the court has jurisdiction over all subject matter relating to (1) estates of decedents, including construction of wills and determination of heirs and successors of decedents and estates of protected persons; (2) protection of minors and incapacitated persons; and (3) trusts.

[ 2003, c. 618, Pt. B, §4 (AMD); 2003, c. 618, Pt. B, §20 (AFF) .]

(b). The Court has full power to make orders, judgments and decrees and take all other action necessary and proper to administer justice in the matters which come before it.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B4 (AMD). 2003, c. 618, §B20 (AFF).



18-A §1-303. Venue; multiple proceedings; transfer

(a). Where a proceeding under this Code could be maintained in more than one place in this State, the court in which the proceeding is first commenced has the exclusive right to proceed.

[ 1979, c. 540, §1 (NEW) .]

(b). If proceedings concerning the same estate, protected person, ward, or trust are commenced in more than one court of this State, the court in which the proceeding was first commenced shall continue to hear the matter, and the other courts shall hold the matter in abeyance until the question of venue is decided, and if the ruling court determines that venue is properly in another court, it shall transfer the proceeding to the other court.

[ 1979, c. 540, §1 (NEW) .]

(c). If a court finds that in the interest of justice a proceeding or a file should be located in another court of this State, the court making the finding may transfer the proceeding or file to the other court.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-304. Rule-making power

(a). The Supreme Judicial Court shall have the power to prescribe by general rules the forms, practice and procedure, including rules of evidence, to be followed in all proceedings under this Code and all appeals therefrom; provided that the rules shall be consistent with the provisions of this Code and shall not abridge, enlarge or modify any substantive right.

[ 1979, c. 540, §1 (NEW) .]

(b). These rules shall be promulgated to take effect on the effective date of this Code. After their promulgation, the Supreme Judicial Court may repeal, amend, modify or add to them from time to time with or without a waiting period. After the effective date of the rules as promulgated or amended, all laws in conflict therewith shall be of no further force or effect, except that in the event of conflict with a provision of this Code, the Code provision shall prevail.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-305. Records and certified copies; judicial supervision

The register shall maintain records and files and provide copies of documents as provided in sections 1-501 through 1-511 and such further records and copies as the Supreme Judicial Court may by rule provide. The register shall be subject to the supervision and authority of the judge of the court in which such register serves. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-306. No jury trial; removal

(a). The court shall sit without a jury.

[ 1979, c. 540, §1 (NEW) .]

(b). Upon timely demand by any party any proceeding not within the exclusive jurisdiction of the court may be removed for trial to the Superior Court under such procedures as the Supreme Judicial Court may by rule provide.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-307. Register; powers

The register has the power to probate wills and appoint personal representatives as provided in sections 3-302 and 3-307 and to perform other duties as set out in this Title generally. The acts and orders that this Code specifies as performable by the register may also be performed by a judge of the court or by a deputy register appointed under the provisions of section 1-506. [1993, c. 148, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1993, c. 148, §1 (AMD).



18-A §1-308. Appeals

Appeals from all final judgments, orders and decrees of the court shall lie to the Supreme Judicial Court, sitting as the law court, as in other civil actions. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-309. Judges

A judge of the court shall be chosen and serve as provided in Title 4, sections 301 to 311. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-310. Oath or affirmation on filed documents

Except as otherwise specifically provided in this Code or by rule, every document filed with the Court under this Code including applications, petitions, and demands for notice, shall be deemed to include an oath, affirmation, or statement to the effect that its representations are true as far as the person executing or filing it knows or is informed, and penalties for perjury may follow deliberate falsification therein. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: NOTICE, PARTIES AND REPRESENTATION IN ESTATE LITIGATION AND OTHER MATTERS

18-A §1-401. Notice

Whenever notice of any proceeding or any hearing is required under this Code, it shall be given to any interested person in such manner as the Supreme Judicial Court shall by rule provide. Each notice shall include notification of any right to contest or appeal and shall be proved by the filing of an affidavit of notice. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-402. Notice; waiver

A person, including a guardian ad litem, conservator, or other fiduciary, may waive notice in such manner as the Supreme Judicial Court shall by rule provide. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-403. Pleadings; when parties bound by others; notice

In formal proceedings involving trusts or estates of decedents, minors, protected persons, or incapacitated persons, and in judicially supervised settlements, the following apply: [1979, c. 540, §1 (NEW).]

(1). Interests to be affected shall be described in pleadings which give reasonable information to owners by name or class, by reference to the instrument creating the interests, or in other appropriate manner.

[ 1979, c. 540, §1 (NEW) .]

(2). Persons are bound by orders binding others in the following cases:

(i). Orders binding the sole holder or all coholders of a power of revocation or a presently exercisable general power of appointment, including one in the form of a power of amendment, bind other persons to the extent their interests, as objects, takers in default, or otherwise, are subject to the power. [1979, c. 540, §1 (NEW).]

(ii). To the extent there is no conflict of interest between them or among persons represented, orders binding a conservator bind the person whose estate he controls; orders binding a guardian bind the ward if no conservator of his estate has been appointed; orders binding a trustee bind beneficiaries of the trust in proceedings to probate a will establishing or adding to a trust, to review the acts or accounts of a prior fiduciary and in proceedings involving creditors or other third parties; and orders binding a personal representative bind persons interested in the undistributed assets of a decedent's estate in actions or proceedings by or against the estate. If there is no conflict of interest and no conservator or guardian has been appointed, a parent may represent his minor child. [1979, c. 540, §1 (NEW).]

(iii). An unborn or unascertained person who is not otherwise represented is bound by an order to the extent his interest is adequately represented by another party having a substantially identical interest in the proceeding. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(3). Notice is required as follows:

(i). Notice as prescribed by section 1-401 shall be given to every interested person or to one who can bind an interested person as described in (2)(i) or (2)(ii) above. Notice may be given both to a person and to another who may bind him. [1979, c. 540, §1 (NEW).]

(ii). Notice is given to unborn or unascertained persons, who are not represented under (2)(i) or (2)(ii) above, by giving notice to all known persons whose interests in the proceedings are substantially identical to those of the unborn or unascertained persons. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(4). At any point in a proceeding, a court may appoint a guardian ad litem to represent the interest of a minor, an incapacitated, unborn, or unascertained person, or a person whose identity or address is unknown, if the court determines that representation of the interest otherwise would be inadequate. If not precluded by conflict of interests, a guardian ad litem may be appointed to represent several persons or interests. The court shall set out its reasons for appointing a guardian ad litem as a part of the record or the proceeding.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 5: REGISTERS OF PROBATE

18-A §1-501. Election; bond; vacancies; salaries; copies

Registers of probate are elected or appointed as provided in the Constitution of Maine. Their election is effected and determined as is provided respecting county commissioners by Title 30-A, chapter 1, subchapter II, and they enter upon the discharge of their duties on the first day of January following their election; but the term of those appointed to fill vacancies commences immediately. All registers, before acting, shall give bond to the treasurer of their county with sufficient sureties in the sum of $2,500, except that this sum must be $10,000 for Cumberland County. Every register, having executed such bond, shall file it in the office of the clerk of the county commissioners of that register's county, to be presented to them at their next meeting for approval. After the bond has been so approved, the clerk shall record it and certify the fact thereon, and retaining a copy thereof, deliver the original to the register, who shall deliver it to the treasurer of the county within 10 days after its approval, to be filed in the treasurer's office. Vacancies caused by death, resignation, removal from the county, permanent incapacity as defined in Title 30-A, section 1, subsection 2-A or any other reason must be filled as provided in the Constitution of Maine. In the case of a vacancy in the term of a register of probate who was nominated by primary election before the general election, the register of probate appointed by the Governor to fill the vacancy until a successor is chosen at election must be enrolled in the same political party as the register of probate whose term is vacant. In making the appointment, the Governor shall choose from any recommendations submitted to the Governor by the county committee of the political party from which the appointment is to be made. [1995, c. 683, §2 (AMD).]

Registers of probate in the several counties are entitled to receive annual salaries as set forth in Title 30-A, section 2. [1995, c. 245, §2 (AMD).]

The salaries of the registers of probate must be in full compensation for the performance of all duties required of registers of probate. They may make copies of wills, accounts, inventories, petitions and decrees and furnish the same to persons calling for them and may charge a reasonable fee for such service, which is considered a fee for the use of the county. Exemplified copies of the record of the probate of wills and the granting of administrations, guardianships and conservatorships, copies of petitions and orders of notice thereon for personal service, appeal copies and the statutory fees for abstracts and copies of the waiver of wills and other copies required to be recorded in the registry of deeds are considered official fees for the use of the county. [1995, c. 245, §2 (AMD).]

This section may not be construed to change or repeal any provisions of law requiring the furnishing of certain copies without charge. [1995, c. 245, §2 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1987, c. 737, §§C33,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD). 1995, c. 245, §2 (AMD). 1995, c. 683, §2 (AMD).



18-A §1-502. Condition of bond

The condition of such bond shall be to account, according to law, for all fees received by him or payable to him by virtue of his office and to pay the same to the county treasurer by the 15th day of every month following the month in which they were collected, as provided by law; to keep up, seasonably and in good order, the records of the court; to make and keep correct and convenient alphabets of the records and to faithfully discharge all other duties of the office. If such register forfeits his bond, he is thenceforth disqualified from holding said office, and neglect to complete his records for more than 6 months at any time, sickness or extraordinary casualty excepted, shall be adjudged a forfeiture. [1981, c. 40, §2 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 40, §2 (AMD).



18-A §1-503. Duties; records; binding of papers

Registers of probate have the care and custody of all files, papers and books belonging to the probate office and shall duly record all wills probated formally or informally, letters of authority of a personal representative, guardianship or conservatorship issued, bonds approved, accounts filed or allowed, all informal applications and findings, all petitions, decrees, orders or judgments of the judge, including all petitions, decrees or orders relating to adoptions and changes of names and other matters, as the judge directs. Registers of probate shall keep a docket of all probate cases and, under the appropriate heading of each case, make entries of each motion, order, decree and proceeding so that at all times the docket shows the exact condition of each case. Any register may act as an auditor of accounts when requested to do so by the judge and the judge's decision is final unless appeal is taken in the same manner as other probate appeals. The records may be attested by the volume and it is deemed to be a sufficient attestation of those records when each volume bears the attest with the written signature of the register or other person authorized by law to attest those records. The registers of probate may bind in volumes of convenient size original inventories and accounts filed in their respective offices and, when bound and indexed, those inventories and accounts are deemed to be recorded in all cases when the law requires a record to be made and no further record is required. [1993, c. 148, §2 (AMD).]

A facsimile of the signature of the register of probate or deputy register of probate imprinted at his direction upon any instrument, certification or copy which is customarily certified by him or recorded in the probate office, shall have the same validity as his signature. [1981, c. 470, §41 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 470, §A41 (AMD). 1993, c. 148, §2 (AMD).



18-A §1-504. Certification of wills, appointments of personal representatives and elective share petitions involving real estate

Within 30 days after a will has been proved or allowed, or an appointment of a personal representative has been made upon an assumption of intestate status and where the petition for the appointment indicates that the deceased owned real estate, or a petition for an elective share has been filed where the will or the petition upon which appointment of a personal representative has been granted indicates that the deceased owned real estate, the register shall make out and certify to the register of deeds in the county where any affected real estate is situated (1) a true copy of so much of the will as devises real estate, (2) an abstract of the appointment of the personal representative, or (3) a true copy or abstract of the petition for an elective share, as the case may be. Each certification shall include a description of the real estate, so far as it can be furnished from the probated will or the petition upon which the appointment was made, and the name of the decedent and of the devisees or heirs. In the case of a will, the certification shall also set forth the date of the allowance of the will and designate whether it was probated formally or informally. In the case of the formal probate of a will that was previously informally probated, and of an informally probated will that was subsequently denied probate in formal proceedings, the register of probate shall certify such formal probate or formal denial of probate to the register of deeds to which the prior informally probated will was certified, setting forth the date of the formal probate or denial. The register of deeds receiving such copy or certification shall forthwith file the same, minuting thereon the time of the reception thereof, and record it in the same manner as a deed of real estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-505. Notice to beneficiaries; furnishing of copies

Registers of probate shall, within 30 days after any will is probated, notify by mail all beneficiaries under that will that devises have been made to them, stating the name of the testator and the name of the personal representative, if one has been appointed at the time this notification is sent. Beneficiaries in a will must, upon application to the register of probate, be furnished with a copy of the probated will upon payment of a fee of $1 per page. [2003, c. 14, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 14, §1 (AMD).



18-A §1-506. Deputy register of probate

Any register of probate in this State may appoint a deputy register of probate for the county, subject to the requirements of Title 30-A, section 501. The deputy may perform any of the duties prescribed by law to be performed by the register of probate. His signature as the deputy shall have the same force and effect as the signature of the register. The deputy shall give bond to the county for the faithful discharge of his duties in such sum and in the same manner as the register of probate. The deputy register shall act as register in the event of a vacancy or absence of the register, until the register resumes his duties or another is qualified as register. The deputy register shall receive an annual salary as established by the register and approved by the county commissioners. [1987, c. 737, Pt. C, §§34, 106 (AMD); 1989, c. 6, (AMD); 1989, c. 9, §2 (AMD); 1989, c. 104, Pt. C, §§8,10 (AMD).]

In case of the absence of the register in any county where no deputy has been appointed as above authorized, or a vacancy in the office of register of probate due to death, resignation or any other cause, the judge shall appoint a suitable person to act as register pro tempore until the register resumes his duties or another is qualified as register. He shall be sworn and, if the judge requires it, give bond as in the case of the register. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 394, §1 (AMD). 1987, c. 737, §§C34,C106 (AMD). 1989, c. 6, (AMD). 1989, c. 9, §2 (AMD). 1989, c. 104, §§C8,C10 (AMD).



18-A §1-507. Inspection of register's conduct of office

Every judge of probate shall constantly inspect the conduct of the register with respect to his records and the duties of his office, and give information in writing of any breach of his bond to the treasurer of his county, who shall bring civil action. The money thus recovered shall be applied toward the expenses of completing the records of such register under the direction of said judge and the surplus, if any, shall inure to the county. If it is not sufficient for that purpose, the treasurer may recover the deficiency from the register in a civil action. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-508. Register incapable or neglects duties

When a register is unable to perform his duties or neglects them, the judge shall certify such inability or neglect to the county treasurer, the time of its commencement and termination, and what person has performed the duties for the time. Such person shall be paid by the treasurer in proportion to the time that he has served and the amount shall be deducted from the register's salary. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-509. Records in case of vacancy

When there is a vacancy in the office of register and the records are incomplete, they may be completed and certified by the person appointed to act as register or by the register's successor. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-510. Register or Probate Court employee; prohibited activities

1. Prohibited activities. A register may not:

A. Be an attorney or counselor in or out of court in an action or matter pending in the court of which the register is register or in an appeal in such action or matter; [2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. Be administrator, guardian, commissioner of insolvency, appraiser or divider of an estate, in a case within the jurisdiction of the court of which the register is register, except as provided in Title 4, section 307, or be in any manner interested in the fees and emoluments arising from such an estate in that capacity; or [2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

C. Commence or conduct, either personally or by agent or clerk, any matter, petition, process or proceeding in the court of which the register is register, in violation of this section. [2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

2. Assistance in drafting. Except as otherwise provided in this section, a register may not draft or aid in drafting documents or paper that the register is by law required to record in full or in part. A register may aid in drafting applications in informal proceedings, petitions or sworn statements relating to the closing of decedents' estates that have not been contested prior to closing, applications for change of name and petitions for guardians of minors. A register or an employee of the Probate Court may not charge fees or accept anything of value for assisting in the drafting of documents to be used or filed in the court of which the person is the register or an employee.

[ 2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

3. Penalties. The following penalties apply to violations of this section.

A. A register who violates subsection 1 commits a Class E crime. Violation of subsection 1 is a strict liability crime as defined in Title 17-A, section 34, subsection 4-A. [2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

B. A register or employee of the Probate Court who violates subsection 2 is subject to a civil penalty of not more than $100, to be recovered by a complainant in a civil action for the complainant's benefit or by indictment for the benefit of the county. [2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF).]

[ 2003, c. 452, Pt. J, §1 (NEW); 2003, c. 452, Pt. X, §2 (AFF) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 165, (AMD). 1981, c. 470, §A42 (AMD). 2003, c. 452, §X2 (AFF). 2003, c. 452, §J1 (RPR).



18-A §1-511. Fees for approved blanks and forms

For all approved blanks, forms or schedule paper required in probate court proceedings, the register shall charge fees which shall be set by the register and approved by the county commissioners, so as not to incur a loss to the county for such services. Such fees shall be payable by the register to the county treasurer for the use and benefit of the county. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 6: COSTS AND FEES

18-A §1-601. Costs in contested cases in probate court

In contested cases in the original or appellate court of probate, costs may be allowed to either party, including reasonable witness fees, cost of depositions, hospital records or medical reports and attorney's fees, to be paid to either or both parties, out of the estate in controversy, as justice requires. In those cases where a will is being contested on the grounds of undue influence or mental capacity, attorney's fees and costs shall not be allowed to the party contesting the will if he is unsuccessful. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-602. Filing and certification fees

The register of probate must receive the following fees for filing or certifying documents: [1997, c. 18, §1 (AMD).]

(1). For making and certifying to the register of deeds copies of devises of real estate, abstracts of petitions for appointment of a personal representative or for an elective share and any other document for which certification is required, $15, plus the fee for recording as provided by Title 33, section 751, except as otherwise expressly provided by law. The fee must be paid by the personal representative, petitioner or other person filing the document to be certified when the copy of the devise, abstract, petition for elective share or other document for which certification is required is requested. The register of probate shall deliver the certified document to the register of deeds together with the fee for recording as provided by Title 33, section 751;

[ 2005, c. 654, §1 (AMD) .]

(2). For receiving and entering each petition or application for all estates, testate and intestate, including foreign estates, and the filing of a notice by a domiciliary foreign personal representative, except for the filing of a successor personal representative, when the value of the estate is:

(i). [1993, c. 148, §4 (RP).]

(i-a). For filing a will for no probate, no charge; [2005, c. 654, §1 (NEW).]

(ii). For filing a will to be probated and without an appointment, $15; [2005, c. 654, §1 (AMD).]

(iii). $10,000 and under, $20; [2005, c. 654, §1 (AMD).]

(iv). $10,001 to $20,000, $40; [2005, c. 654, §1 (AMD).]

(v). $20,001 to $30,000, $60; [2005, c. 654, §1 (AMD).]

(vi). $30,001 to $40,000, $75; [2005, c. 654, §1 (AMD).]

(vii). $40,001 to $50,000, $95; [2005, c. 654, §1 (AMD).]

(viii). $50,001 to $75,000, $125; [2005, c. 654, §1 (AMD).]

(ix). $75,001 to $100,000, $190; [2005, c. 654, §1 (AMD).]

(x). $100,001 to $150,000, $250; [2005, c. 654, §1 (AMD).]

(xi). $150,001 to $200,000, $325; [2005, c. 654, §1 (AMD).]

(xii). $200,001 to $250,000, $375; [2005, c. 654, §1 (AMD).]

(xiii). $250,001 to $300,000, $450; [2005, c. 654, §1 (AMD).]

(xiv). $300,001 to $400,000, $500; [2005, c. 654, §1 (AMD).]

(xv). $400,001 to $500,000, $575; [2005, c. 654, §1 (AMD).]

(xvi). $500,001 to $750,000, $625; [2005, c. 654, §1 (AMD).]

(xvii). $750,001 to $1,000,000, $700; [2005, c. 654, §1 (AMD).]

(xviii). $1,000,001 to $1,500,000, $750; [2005, c. 654, §1 (AMD).]

(xix). $1,500,001 to $2,000,000, $875; or [2005, c. 654, §1 (AMD).]

(xx). More than $2,000,000, $950, and continuing in steps of $100 for every increase in value of $500,000 or part thereof above $2,500,000; [2005, c. 654, §1 (AMD).]

[ 2005, c. 654, §1 (AMD) .]

(3). For making copies from the records of the court, $1 for each page;

[ 2005, c. 654, §1 (AMD) .]

(4). For each certificate, under seal of the court, of the appointment and qualification of a personal representative, guardian, conservator or trustee, $5, and for each double certificate, $10;

[ 2005, c. 654, §1 (AMD) .]

(5). For filing a petition for appointment as guardian, $50;

[ 2005, c. 654, §1 (AMD) .]

(6). For filing application for involuntary hospitalization, $10;

[ 2005, c. 654, §1 (AMD) .]

(7). For filing a joined petition for guardian and conservator, $75;

[ 2005, c. 654, §1 (AMD) .]

(8). For filing any other formal proceeding, $25;

[ 2005, c. 654, §1 (AMD) .]

(9). For filing a petition for appointment of conservator, $50;

[ 2005, c. 654, §1 (AMD) .]

(10). For all other subsequent informal appointments, $25; and

[ 2005, c. 654, §1 (AMD) .]

(11). For filing a petition for elective share, $120.

[ 2005, c. 654, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 719, §§1-3 (AMD). 1981, c. 279, §10 (AMD). 1981, c. 470, §A43 (AMD). 1983, c. 262, §§1,2 (AMD). 1987, c. 392, §§1-4 (AMD). 1993, c. 148, §§3,4 (AMD). 1997, c. 18, §1 (AMD). 2003, c. 383, §1 (AMD). 2005, c. 654, §1 (AMD).



18-A §1-603. Registers to account monthly for fees

Registers of probate shall account for each calendar month under oath to the county treasurers for all fees received by them or payable to them by virtue of the office, specifying the items, and shall pay the whole amount for each calendar month to the treasurers of their respective counties not later than the 15th day of the following month. [1981, c. 40, §3 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 40, §3 (AMD).



18-A §1-604. Expenses of partition

When a partition of real estate is made by order of a judge of probate, the expenses thereof shall be paid by the parties interested in proportion to their interests; but when such expenses accrue prior to the closing order or statement of the personal representative of the deceased owner of such real estate, having in his hands sufficient assets for the purpose, he may pay such expenses and allow the same in his account. In case of neglect or refusal of any person liable to pay such expenses, the judge may issue a warrant of distress against such delinquent for the amount due from him and costs of process. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-605. Compensation of reporters

Reporters appointed under Title 4, sections 751 to 756, shall, if a transcript is requested by the court or a party, file the original transcript with the court and receive the same compensation as provided by law for temporary court reporters, and travel at the rate of 10¢ a mile. [1979, c. 540, §1 (NEW).]

Transcript rates shall be in accordance with Title 4, section 651, for transcript furnished for the files of the court and shall be paid by the county in which the court or examination is held, after the reporter's bill has been allowed by the judge of the court in which the services were rendered. In probate matters, the personal representative, conservator or guardian shall, in each case out of the estate in his hands, pay to the register for the county the amount of the reporter's fees, giving such fees the same priority as provided in section 3-815 for other costs and expenses of administration, or as otherwise provided for in the case of insolvent estates, provided that the court can order payment by the county in case the estate assets are not sufficient. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-606. Reporters to furnish copies

Reporters shall furnish correct typewritten copies of the oral testimony taken at any hearing or examination, to any person calling for the same, upon payment of transcript rates prescribed in Title 4, section 651. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §1-607. Surcharge for restoration, storage and preservation of records

(1). In addition to any other fees required by law, a register of probate shall collect a surcharge of $10 per petition, application or complaint, except for name changes, filed in the Probate Court.

[ 2005, c. 210, §1 (NEW) .]

(2). The surcharge imposed in subsection (1) must be transferred to the county treasurer, who shall deposit it in a separate, nonlapsing account within 30 days of receipt. Money in the account is not available for use as general revenue of the county. Interest earned on the account must be credited to the account.

[ 2005, c. 210, §1 (NEW) .]

(3). The money in the account established in subsection (2) must be used for the restoration, storage and preservation of the records filed in the office of the register of probate and in Probate Court. No withdrawals from this account may be made without the express written request or approval of the register of probate.

[ 2005, c. 210, §1 (NEW) .]

(4). The judge of probate may waive the surcharge in subsection (1) if the judge believes that it will prove a hardship for the individual filing the petition, application or complaint.

[ 2005, c. 210, §1 (NEW) .]

SECTION HISTORY

2005, c. 210, §1 (NEW).



18-A §1-608. Fees not established in statute

Unless otherwise specifically stated in statute or in the Rules of Probate Procedure as published by the Supreme Judicial Court, the Probate Court shall charge the same fee as charged by the District Court or the Superior Court for similar procedures. [2005, c. 654, §2 (NEW).]

SECTION HISTORY

2005, c. 654, §2 (NEW).






Part 7: CHANGE OF NAME

18-A §1-701. Petition to change name

(a). If a person desires to have that person's name changed, the person may petition the judge of probate in the county where the person resides. If the person is a minor, the person's legal custodian may petition in the person's behalf.

[ 2001, c. 163, §1 (NEW) .]

(b). The judge, after due notice, may change the name of the person. To protect the person's safety, the judge may limit the notice required if the person shows by a preponderance of the evidence that:

(1). The person is a victim of abuse; and [2001, c. 163, §1 (NEW).]

(2). The person is currently in reasonable fear of the person's safety. [2001, c. 163, §1 (NEW).]

[ 2001, c. 163, §1 (NEW) .]

(c). The judge shall make and preserve a record of the name change. If the judge limited the notice required under subsection (b), the judge may seal the records of the name change.

[ 2001, c. 667, Pt. A, §41 (AMD) .]

(d). The fee for filing the name change petition is $40.

[ 2005, c. 654, §3 (AMD) .]

(e). The judge may require the person seeking a name change to undergo one or more of the following background checks: a criminal history record check; a motor vehicle record check; or a credit check. The judge may require the person to pay the cost of each background check required.

[ 2003, c. 538, §1 (NEW) .]

(f). The judge may not change the name of the person if the judge has reason to believe that the person is seeking the name change for purposes of defrauding another person or entity or for purposes otherwise contrary to the public interest.

[ 2003, c. 538, §1 (NEW) .]

SECTION HISTORY

1995, c. 694, §C5 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 18, §2 (AMD). 1997, c. 18, §6 (AFF). 2001, c. 163, §1 (RPR). 2001, c. 667, §A41 (AMD). 2003, c. 538, §1 (AMD). 2005, c. 654, §3 (AMD).






Part 8: PROBATE AND TRUST LAW ADVISORY COMMISSION

18-A §1-801. Commission established

The Probate and Trust Law Advisory Commission, established in Title 5, section 12004-I, subsection 73-B and referred to in this Part as "the commission," is created for the purpose of conducting a continuing study of the probate and trust laws of the State. [2009, c. 262, §2 (NEW).]

1. Membership. The commission is composed of 10 members who have experience in practicing probate and trust law or are knowledgeable about probate and trust law. The membership of the commission must include:

A. Two Probate Court Judges, appointed by the Chief Justice of the Supreme Judicial Court; [2009, c. 262, §2 (NEW).]

B. One Superior Court Justice, appointed by the Chief Justice of the Supreme Judicial Court; [2009, c. 262, §2 (NEW).]

C. Five members of the trusts and estates law section of the Maine State Bar Association, appointed by the Chief Justice of the Supreme Judicial Court; [2009, c. 262, §2 (NEW).]

D. One member representing the interests of older people, appointed by the Governor; and [2009, c. 262, §2 (NEW).]

E. The Attorney General, or the Attorney General's designee. [2009, c. 262, §2 (NEW).]

[ 2009, c. 262, §2 (NEW) .]

2. Terms. A member is appointed for a term of 3 years and may be reappointed.

[ 2009, c. 262, §2 (NEW) .]

3. Vacancies. In the event of the death or resignation of a member, the appointing authority under subsection 1 shall appoint a qualified person for the remainder of the term.

[ 2009, c. 262, §2 (NEW) .]

SECTION HISTORY

2009, c. 262, §2 (NEW).



18-A §1-802. Consultants; experts

Whenever it considers appropriate, the commission shall seek the advice of consultants or experts, including representatives of the legislative and executive branches, in fields related to the commission's duties. [2009, c. 262, §2 (NEW).]

SECTION HISTORY

2009, c. 262, §2 (NEW).



18-A §1-803. Duties

1. Examine, evaluate and recommend. The commission shall:

A. Examine this Title and Title 18-B and draft amendments that the commission considers advisable; [2009, c. 262, §2 (NEW).]

B. Evaluate the operation of this Title and Title 18-B and recommend amendments based on the evaluation; [2009, c. 262, §2 (NEW).]

C. Examine current laws pertaining to probate and trust laws and recommend changes based on the examination; and [2009, c. 262, §2 (NEW).]

D. Examine any other aspects of the State's probate and trust laws, including substantive, procedural and administrative matters, that the commission considers relevant. [2009, c. 262, §2 (NEW).]

[ 2009, c. 262, §2 (NEW) .]

2. Propose changes. The commission may propose to the Legislature, at the start of each session, changes in the probate and trust laws and in related provisions that the commission considers appropriate.

[ 2009, c. 262, §2 (NEW) .]

SECTION HISTORY

2009, c. 262, §2 (NEW).



18-A §1-804. Organization

The Chief Justice of the Supreme Judicial Court shall notify all members of the commission of the time and place of the first meeting of the commission. At that time the commission shall organize, elect a chair, vice-chair and secretary-treasurer from its membership and adopt rules governing the administration of the commission and its affairs. The commission shall maintain financial records as required by the State Auditor. [2009, c. 262, §2 (NEW).]

SECTION HISTORY

2009, c. 262, §2 (NEW).



18-A §1-805. Federal funds

The commission may accept federal funds on behalf of the State. [2009, c. 262, §2 (NEW).]

SECTION HISTORY

2009, c. 262, §2 (NEW).









Article 2: INTESTATE SUCCESSION AND WILLS

Part 1: INTESTATE SUCCESSION

18-A §2-101. Intestate estate

Any part of the estate of a decedent not effectively disposed of by his will passes to his heirs as prescribed in the following sections of this Code. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-102. Share of spouse or registered domestic partner

The intestate share of the surviving spouse or surviving registered domestic partner is: [2003, c. 672, §6 (AMD).]

(1). If there is no surviving issue or parent of the decedent, the entire intestate estate;

[ 2003, c. 672, §6 (AMD) .]

(2). If there is no surviving issue but the decedent is survived by a parent or parents, the first $50,000, plus 1/2 of the balance of the intestate estate;

[ 1979, c. 540, §1 (NEW) .]

(3). If there are surviving issue all of whom are issue of the surviving spouse or surviving registered domestic partner also, the first $50,000, plus 1/2 of the balance of the intestate estate; or

[ 2003, c. 672, §6 (AMD) .]

(4). If there are surviving issue one or more of whom are not issue of the surviving spouse or surviving registered domestic partner, 1/2 of the intestate estate.

[ 2003, c. 672, §6 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 672, §6 (AMD).



18-A §2-103. Share of heirs other than surviving spouse or surviving registered domestic partner

The part of the intestate estate not passing to the surviving spouse or surviving registered domestic partner under section 2-102, or the entire estate if there is no surviving spouse or surviving registered domestic partner, passes as follows: [2003, c. 672, §7 (AMD).]

(1). To the issue of the decedent; to be distributed per capita at each generation as defined in section 2-106;

[ 1979, c. 540, §1 (NEW) .]

(2). If there is no surviving issue, to the decedent's parent or parents equally;

[ 1979, c. 540, §1 (NEW) .]

(3). If there is no surviving issue or parent, to the issue of the parents or either of them to be distributed per capita at each generation as defined in section 2-106;

[ 1979, c. 540, §1 (NEW) .]

(4). If there is no surviving issue, parent or issue of a parent, but the decedent is survived by one or more grandparents or issue of grandparents, half of the estate passes to the paternal grandparents if both survive, or to the surviving paternal grandparent, or to the issue of the paternal grandparents if both are deceased to be distributed per capita at each generation as defined in section 2-106; and the other half passes to the maternal relatives in the same manner; but if there is no surviving grandparent or issue of grandparents on either the paternal or maternal side, the entire estate passes to the relatives on the other side in the same manner as the half; or

[ 2003, c. 672, §7 (AMD) .]

(5). If there is no surviving issue, parent or issue of a parent, grandparent or issue of a grandparent, but the decedent is survived by one or more great-grandparents or issue of great-grandparents, half of the estate passes to the paternal great-grandparents who survive, or to the issue of the paternal great-grandparents if all are deceased, to be distributed per capita at each generation as defined in section 2-106; and the other half passes to the maternal relatives in the same manner; but if there is no surviving great-grandparent or issue of a great-grandparent on either the paternal or maternal side, the entire estate passes to the relatives on the other side in the same manner as the half.

[ 2003, c. 672, §7 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 94, (AMD). 2003, c. 672, §7 (AMD).



18-A §2-104. Requirement that heir survive decedent for 120 hours

Any person who fails to survive the decedent by 120 hours is deemed to have predeceased the decedent for purposes of homestead allowance, exempt property and intestate succession, and the decedent's heirs are determined accordingly. If the time of death of the decedent or of the person who would otherwise be an heir, or the times of death of both, cannot be determined, and it cannot be established that the person who would otherwise be an heir has survived the decedent by 120 hours, it is deemed that the person failed to survive for the required period. This section is not to be applied where its application would result in a taking of intestate estate by the State under section 2-105. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-105. No taker

If there is no taker under the provisions of this Article, the intestate estate passes to the State, except that an amount of funds included in the estate up to the total amount of restitution paid to the decedent pursuant to a court order for a crime of which the decedent was the victim passes to the Elder Victims Restitution Fund established in Title 34-A, section 1214-A. [2011, c. 241, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2011, c. 241, §1 (AMD).



18-A §2-106. Per capita at each generation

If per capita at each generation representation is called for by this Code, the estate is divided into as many shares as there are surviving heirs in the nearest degree of kinship which contains any surviving heirs and deceased persons in the same degree who left issue who survived the decedent. Each surviving heir in the nearest of degree which contains any surviving heir is allocated one share and the remainder of the estate is divided in the same manner as if the heirs already allocated a share and their issue had predeceased the decedent. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-107. Kindred of half blood

Relatives of the half blood inherit the same share they would inherit if they were of the whole blood. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-108. Afterborn heirs

Relatives of the decedent conceived before his death but born thereafter inherit as if they had been born in the lifetime of the decedent. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-109. Meaning of child and related terms

If, for purposes of intestate succession, a relationship of parent and child must be established to determine succession by, through, or from a person: [1979, c. 540, §1 (NEW).]

(1). An adopted person is the child of an adopting parent and not of the natural parents except that an adopted child inherits from the natural parents and their respective kin if the adoption decree so provides, and except that adoption of a child by the spouse of a natural parent has no effect on the relationship between the child and either natural parent. If a natural parent wishes an adopted child to inherit from the natural parents and their respective kin, the adoption decree must provide for that status;

[ 1993, c. 686, §1 (AMD); 1993, c. 686, §13 (AFF) .]

(2). In cases not covered by paragraph (1), a person born out of wedlock is a child of the mother; that person is also a child of the father if:

(i). The natural parents participated in a marriage ceremony before or after the birth of the child, even though the attempted marriage is void; or [1979, c. 540, §1 (NEW).]

(ii). The father adopts the child into his family; or [1979, c. 540, §1 (NEW).]

(iii). The father acknowledges in writing before a notary public that he is the father of the child, or the paternity is established by an adjudication before the death of the father or is established thereafter by clear and convincing proof, but the paternity established under this subparagraph is ineffective to qualify the father or his kindred to inherit from or through the child unless the father has openly treated the child as his and has not refused to support the child. [1987, c. 736, §37 (AMD).]

[ 1987, c. 736, §37 (AMD) .]

(3). A divorce or judicial separation does not bar the issue of the marriage from inheriting.

[ 1995, c. 694, Pt. C, §6 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1987, c. 736, §37 (AMD). 1993, c. 686, §1 (AMD). 1993, c. 686, §13 (AFF). 1995, c. 694, §C6 (AMD). 1995, c. 694, §E2 (AFF).



18-A §2-110. Advancements

If a person dies intestate as to all his estate, property which he gave in his lifetime to an heir is treated as an advancement against the latter's share of the estate only if declared in a contemporaneous writing by the decedent or acknowledged in writing by the heir to be an advancement. For this purpose the property advanced is valued as of the time the heir came into possession or enjoyment of the property or as of the time of death of the decedent, whichever first occurs. If a contemporaneous writing by the decedent establishes the value of the property advanced, that value shall apply. If the recipient of the property fails to survive the decedent, the property is not taken into account in computing the intestate share to be received by the recipient's issue, unless the declaration or acknowledgment provides otherwise. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-111. Debts to decedent

A debt owed to the decedent is not charged against the intestate share of any person except the debtor. If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor's issue. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-112. Alienage

No person is disqualified to take as an heir because he or a person through whom he claims is or has been an alien. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-113. Dower and curtesy abolished

The estates of dower and curtesy are abolished. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-114. Persons related to decedent through 2 lines

A person who is related to the decedent through 2 lines of relationship is entitled to only a single share based on the relationship which would entitle him to the larger share. In cases where such an heir would take equal shares, he shall be entitled to the equivalent of a single share. The court shall equitably apportion the amount equivalent in value to the share denied such heir by the provisions of this section. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: ELECTIVE SHARE OF SURVIVING SPOUSE

18-A §2-201. Right to elective share

(a). If a married person domiciled in this State dies, the surviving spouse has a right of election to take an elective share of 1/3 of the augmented estate under the limitations and conditions hereinafter stated.

[ 1979, c. 540, §1 (NEW) .]

(b). If a married person not domiciled in this State dies, the right, if any, of the surviving spouse to take an elective share in property in this State is governed by the law of the decedent's domicile at death; provided that no claim under this subsection shall be made to real property located in this State which was conveyed for value by the decedent during his lifetime.

[ 1983, c. 441, §1 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 441, §1 (AMD).



18-A §2-202. Augmented estate

The augmented estate means the estate reduced by funeral and administration expenses, homestead allowance, family allowances and exemptions, and enforceable claims, to which is added the sum of the following amounts: [1979, c. 540, §1 (NEW).]

(1). The value of property transferred to anyone other than a bona fide purchaser by the decedent at any time during marriage, to or for the benefit of any person other than the surviving spouse, to the extent that the decedent did not receive adequate and full consideration in money or money's worth for the transfer, if the transfer is of any of the following types:

(i). Any transfer under which the decedent retained at the time of his death the possession or enjoyment of, or right to income from, the property; [1979, c. 540, §1 (NEW).]

(ii). Any transfer to the extent that the decedent retained at the time of his death a power, either alone or in conjunction with any other person, to revoke or to consume, invade or dispose of the principal for his own benefit; [1979, c. 540, §1 (NEW).]

(iii). Any transfer whereby property is held at the time of decedent's death by decedent and another with right of survivorship; [1979, c. 540, §1 (NEW).]

(iv). Any transfer made to a donee within two years of death of the decedent to the extent that the aggregate transfers to any one donee in either of the years exceed $3,000. [1979, c. 540, §1 (NEW).]

Any transfer is excluded if made with the written consent or joinder of the surviving spouse. Property is valued as of the decedent's death except that property given irrevocably to a donee during lifetime of the decedent is valued as of the date the donee came into possession or enjoyment if that occurs first. Nothing herein shall cause to be included in the augmented estate any life insurance, accident insurance, joint annuity, or pension payable to a person other than the surviving spouse. [1979, c. 540, §1 (NEW).]

(2). The value of property owned by the surviving spouse at the decedent's death, plus the value of property transferred by the spouse at any time during marriage to any person other than the decedent which would have been includible in the spouse's augmented estate if the surviving spouse had predeceased the decedent to the extent the owned or transferred property is derived from the decedent by any means other than testate or intestate succession without a full consideration in money or money's worth. For purposes of this paragraph:

(i). Property derived from the decedent includes, but is not limited to, any beneficial interest of the surviving spouse in a trust created by the decedent during his lifetime, any property appointed to the spouse by the decedent's exercise of a general or special power of appointment also exercisable in favor of others than the spouse, any proceeds of insurance, including accidental death benefits, on the life of the decedent attributable to premiums paid by him, any lump sum immediately payable and the commuted value of the proceeds of annuity contracts under which the decedent was the primary annuitant attributable to premiums paid by him, the commuted value of amounts payable after the decedent's death under any public or private pension, disability compensation, death benefit or retirement plan, exclusive of the Federal Social Security system, by reason of service performed or disabilities incurred by the decedent, any property held at the time of decedent's death by decedent and the surviving spouse with right of survivorship, any property held by decedent and transferred by contract to the surviving spouse by reason of the decedent's death and the value of the share of the surviving spouse resulting from rights in community property in this or any other state formerly owned with the decedent. Premiums paid by the decedent's employer, his partner, a partnership of which he was a member, or his creditors, are deemed to have been paid by the decedent. [1979, c. 540, §1 (NEW).]

(ii). Property owned by the spouse at the decedent's death is valued as of the date of death. Property transferred by the spouse is valued at the time the transfer became irrevocable, or at the decedent's death, whichever occurred first. Income earned by included property prior to the decedent's death is not treated as property derived from the decedent. [1979, c. 540, §1 (NEW).]

(iii). Property owned by the surviving spouse as of the decedent's death, or previously transferred by the surviving spouse, is presumed to have been derived from the decedent except to the extent that the surviving spouse establishes that it was derived from another source. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(3). For purposes of this section a bona fide purchaser is a purchaser for value in good faith and without notice of any adverse claim. Any recorded instrument on which the register of deeds shall note by an appropriate stamp "Maine Real Estate Transfer Tax Paid" is prima facie evidence that the transfer described was made to a bona fide purchaser.

[ 1983, c. 441, §2 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 441, §2 (AMD).



18-A §2-203. Right of election personal to surviving spouse

The right of election of the surviving spouse may be exercised only during the lifetime of the surviving spouse by: [2009, c. 571, Pt. UU, §2 (AFF); 2009, c. 571, Pt. UU, §1 (RPR).]

(a). The surviving spouse; or

[ 2009, c. 571, Pt. UU, §1 (NEW); 2009, c. 571, Pt. UU, §2 (AFF) .]

(b). If the surviving spouse is a protected person, by order of the court in which protective proceedings for the surviving spouse are pending, after a finding that exercise is necessary to provide adequate support for the surviving spouse during the probable life expectancy of the surviving spouse. In a proceeding under this subsection, the surviving spouse's present or future eligibility for public assistance does not diminish the need for support.

[ 2009, c. 571, Pt. UU, §1 (NEW); 2009, c. 571, Pt. UU, §2 (AFF) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2009, c. 571, Pt. UU, §2 (AFF). 2009, c. 571, Pt. UU, §1 (RPR).



18-A §2-204. Waiver of right to elect and of other rights

The right of election of a surviving spouse and the rights of the surviving spouse to homestead allowance, exempt property and family allowance, or any of them, may be waived, wholly or partially, before or after marriage, by a written contract, agreement or waiver signed by the party waiving after fair disclosure. Unless it provides to the contrary, a waiver of "all rights," or equivalent language, in the property or estate of a present or prospective spouse or a complete property settlement entered into after or in anticipation of separation or divorce is a waiver of all rights to elective share, homestead allowance, exempt property and family allowance by each spouse in the property of the other and a renunciation by each of all benefits which would otherwise pass to him from the other by intestate succession or by virtue of the provisions of any will executed before the waiver or property settlement. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-205. Proceeding for elective share; time limit

(a). The surviving spouse may elect to take his elective share in the augmented estate by filing in the court and mailing or delivering to the personal representative, if any, a petition for the elective share within 9 months after the date of death, or within 6 months after the probate of the decedent's will, whichever limitation last expires. However, that nonprobate transfers, described in section 2-202, paragraph (1), shall not be included within the augmented estate for the purpose of computing the elective share, if the petition is filed later than 9 months after death.

The court may extend the time for election as it sees fit for cause shown by the surviving spouse before the time for election has expired. [1979, c. 540, §1 (NEW).]

(b). The surviving spouse shall give notice of the time and place set for hearing to persons interested in the estate and to the distributees and recipients of portions of the augmented net estate whose interests will be adversely affected by the taking of the elective share.

[ 1979, c. 540, §1 (NEW) .]

(c). The surviving spouse may withdraw his demand for an elective share at any time before entry of a final determination by the court.

[ 1979, c. 540, §1 (NEW) .]

(d). After notice and hearing, the court shall determine the amount of the elective share and shall order its payment from the assets of the augmented net estate or by contribution as appears appropriate under section 2-207. If it appears that a fund or property included in the augmented net estate has not come into the possession of the personal representative, or has been distributed by the personal representative, the court nevertheless shall fix the liability of any person who has any interest in the fund or property or who has possession thereof, whether as trustee or otherwise. The proceeding may be maintained against fewer than all persons against whom relief could be sought, but no person is subject to contribution in any greater amount than he would have been if relief had been secured against all persons subject to contribution.

[ 1979, c. 540, §1 (NEW) .]

(e). The order or judgment of the court may be enforced as necessary in suit for contribution or payment in other courts of this State or other jurisdictions.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-206. Effect of election on benefits provided by statute

A surviving spouse is entitled to homestead allowance, exempt property, and family allowance, whether or not he elects to take an elective share. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-207. Charging spouse with gifts received; liability of others for balance of elective share

(a). In the proceeding for an elective share, values included in the augmented estate which pass or have passed to the surviving spouse, or which would have passed to the spouse but were renounced, are applied first to satisfy the elective share and to reduce any contributions due from other recipients of transfers included in the augmented estate. For purposes of this subsection, the electing spouse's beneficial interest in any life estate or in any trust shall be computed as if worth 1/2 of the total value of the property subject to the life estate, or of the trust estate, unless higher or lower values for these interests are established by proof.

[ 1979, c. 540, §1 (NEW) .]

(b). Remaining property of the augmented estate is so applied that liability for the balance of the elective share of the surviving spouse is equitably apportioned among the recipients of the augmented estate in proportion to the value of their interests therein.

[ 1979, c. 540, §1 (NEW) .]

(c). Only original transferees from, or appointees of, the decedent and their donees, to the extent the donees have the property or its proceeds, are subject to the contribution to make up the elective share of the surviving spouse. A person liable to contribution may choose to give up the property transferred to him or to pay its value as of the time it is considered in computing the augmented estate.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 3: SPOUSE AND CHILDREN UNPROVIDED FOR IN WILLS

18-A §2-301. Omitted spouse

(a). If a testator fails to provide by will for his surviving spouse who married the testator after the execution of the will, the ommitted spouse shall receive the same share of the estate he would have received if the decedent left no will unless it appears from the will that the omission was intentional or the testator provided for the spouse by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by statements of the testator or from the amount of the transfer or other evidence.

[ 1979, c. 540, §1 (NEW) .]

(b). In satisfying a share provided by this section, the devises made by the will abate as provided in section 3-902.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-302. Pretermitted children

(a). If a testator fails to provide in his will for any of his children born or adopted after the execution of his will, the omitted child receives a share in the estate equal in value to that which he would have received if the testator had died intestate unless:

(1). It appears from the will that the omission was intentional; [1979, c. 540, §1 (NEW).]

(2). When the will was executed the testator had one or more children and devised substantially all his estate to the other parent of the omitted child; or [1979, c. 540, §1 (NEW).]

(3). The testator provided for the child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by statements of the testator or from the amount of the transfer or other evidence. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). If at the time of execution of the will the testator fails to provide in his will for a living child solely because he believes the child to be dead, the child receives a share in the estate equal in value to that which he would have received if the testator had died intestate.

[ 1979, c. 540, §1 (NEW) .]

(c). In satisfying a share provided by this section, the devises made by the will abate as provided in section 3-902.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: EXEMPT PROPERTY AND ALLOWANCES

18-A §2-401. Homestead allowance

A surviving spouse of a decedent who was domiciled in this State is entitled to a homestead allowance of $10,000. If there is no surviving spouse, each minor child and each dependent child of the decedent is entitled to a homestead allowance amounting to $10,000 divided by the number of minor and dependent children of the decedent. The homestead allowance is exempt from and has priority over all claims against the estate. Homestead allowance is in addition to any share passing to the surviving spouse or minor or dependent child by the will of the decedent unless otherwise provided, by intestate succession or by way of elective share. The homestead allowance established by this section is the sole exemption available for a decedent's homestead. [2009, c. 150, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 57, §1 (AMD). 2009, c. 150, §1 (AMD).



18-A §2-402. Exempt property

In addition to the homestead allowance, the surviving spouse of a decedent who was domiciled in this State is entitled from the estate to value not exceeding $7,000 in excess of any security interests in the estate in property exempt under Title 14, chapter 507, subchapter II, Article 7, on the date of death of the decedent. If there is no surviving spouse, children of the decedent are entitled jointly to the same value. If encumbered chattels are selected and if the value in excess of security interests, plus that of other exempt property, is less than $7,000, or if there is not $7,000 worth of exempt property in the estate, the spouse or children are entitled to other assets of the estate, if any, to the extent necessary to make up the $7,000 value. Rights to exempt property and assets needed to make up a deficiency of exempt property have priority over all claims against the estate, except that the right to any assets to make up a deficiency of exempt property must abate as necessary to permit prior payment of homestead allowance and family allowance. These rights are in addition to any benefit or share passing to the surviving spouse or children by the will of the decedent unless otherwise provided, by intestate succession, or by way of elective share. [2001, c. 57, §2 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 441, §3 (AMD). 1983, c. 480, §A14 (AMD). 1985, c. 506, §A19 (RPR). 2001, c. 57, §2 (AMD).



18-A §2-403. Family allowance

In addition to the right to homestead allowance and exempt property, if the decedent was domiciled in this State, the surviving spouse and minor children whom the decedent was obligated to support and children who were in fact being supported by him are entitled to a reasonable allowance in money out of the estate for their maintenance, which allowance may not continue for longer than one year if the estate is inadequate to discharge allowed claims. The allowance may be paid as a lump sum or in periodic installments. It is payable to the surviving spouse, if living, for the use of the surviving spouse and minor and dependent children; otherwise to the children, or persons having their care and custody; but in case any minor child or dependent child is not living with the surviving spouse, the allowance may be made partially to the child or his guardian or other person having his care and custody, and partially to the spouse, as their needs may appear. The family allowance is exempt from and has priority over all claims but not over the homestead allowance. [1979, c. 540, §1 (NEW).]

The family allowance is not chargeable against any benefit or share passing to the surviving spouse or children by the will of the decedent unless otherwise provided, by intestate succession, or by way of elective share. The death of any person entitled to family allowance terminates his right to allowance not yet paid. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-404. Source, determination and documentation

If the estate is otherwise sufficient, property specifically devised is not used to satisfy rights to homestead and exempt property. Subject to this restriction, the surviving spouse, the guardians of the minor children, or children who are adults may select property of the estate as homestead allowance and exempt property. The personal representative may make these selections if the surviving spouse, the children or the guardians of the minor children are unable or fail to do so within a reasonable time or if there are no guardians of the minor children. The personal representative may execute an instrument or deed of distribution to establish the ownership of property taken as homestead allowance or exempt property. The personal representative may determine the family allowance in a lump sum not exceeding $12,000 or periodic installments not exceeding $1,000 per month for one year, and may disburse funds of the estate in payment of the family allowance and any part of the homestead allowance payable in cash. The personal representative or any interested person aggrieved by any selection, determination, payment, proposed payment or failure to act under this section may petition the court for appropriate relief, which relief may provide a family allowance larger or smaller than that which the personal representative determined or could have determined. [2001, c. 57, §3 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 57, §3 (AMD).



18-A §2-405. Estate property exempt

Notwithstanding any provisions to the contrary, any personal property included in the decedent's estate that is exempt under Title 14, section 4422, on the date of the decedent's death, is not liable for payment of debts of the decedent or claims against the decedent's estate, except that nothing in this section affects the provisions of sections 2-401 through 2-404. [2009, c. 150, §2 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 480, §A14 (AMD). RR 2003, c. 1, §11 (COR). 2009, c. 150, §2 (AMD).






Part 5: WILLS

18-A §2-501. Who may make a will

Any person 18 or more years of age who is of sound mind may make a will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-502. Execution

Except as provided for holographic wills, writings within section 2-513, and wills within section 2-506, every will shall be in writing signed by the testator or in the testator's name by some other person in the testator's presence and by his direction, and shall be signed by at least 2 persons each of whom witnessed either the signing or the testator's acknowledgment of the signature or of the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-503. Holographic will

A will which does not comply with section 2-502 is valid as a holographic will, whether or not witnessed, if the signature and the material provisions are in the handwriting of the testator. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-504. Self-proved will

(a). Any will may be simultaneously executed, attested, and made self-proved, by acknowledgment thereof by the testator and affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state where execution occurs and evidenced by the officer's certificate in substantially the following form:

I, ..........................., the testator, on this .......... day of .........., 19.., being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my last will and that I sign it willingly (or willingly direct another to sign for me), as my free and voluntary act and that I am eighteen years of age or older, of sound mind, and under no constraint or undue influence.

We, ..........................................., ................................................. the witnesses, being first duly sworn, do hereby declare to the undersigned authority that the testator has signed and executed this instrument as his last will and that he signed it willingly (or willingly directed another to sign for him), and that each of us, in the presence and hearing of the testator, signs this will as witness to the testator's signing, and that to the best of our knowledge the testator is eighteen years of age or older, of sound mind and under no constraint or undue influence.

The State of ...............................

County of ...................................

Subscribed, sworn to and acknowledged before me by .............., the testator and subscribed and sworn to before me by .............., and ..................., witnesses, this ........ day of ..........

[ 1979, c. 540, §1 (NEW) .]

(b). An attested will may at any time subsequent to its execution be made self-proved by the acknowledgment thereof by the testator and the affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state where the acknowledgment occurs and evidenced by the officer's certificate, attached or annexed to the will in substantially the following form:

The State of ....................................

County of ........................................

We, ......................................, ........................................., and ......................................, the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument, being first duly sworn, do hereby declare to the undersigned authority that the testator signed and executed the instrument as his last will and that he had signed willingly (or willingly directed another to sign for him), as his free and voluntary act, and that each of the witnesses, in the presence and hearing of the testator, signed the will as witness and that to the best of his knowledge the testator was at that time eighteen years of age or older, of sound mind and under no constraint or undue influence.

Subscribed, sworn to and acknowledged before me by ..........................., the testator, and subscribed and sworn to before me by ......................., and ....................., witnesses, this ......... day of .................

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-505. Who may witness

(a). Any person generally competent to be a witness may act as a witness to a will.

[ 1979, c. 540, §1 (NEW) .]

(b). A will is not invalid because the will is signed by an interested witness.

[ 1979, c. 540, §1 (NEW) .]

(c).

[ 1979, c. 540, §1 (NEW); 1979, c. 690, §4 (RP) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §4 (AMD).



18-A §2-506. Choice of law as to execution

A written will is valid if executed in compliance with section 2-502 or 2-503 or if its execution complies with the law at the time of execution of the place where the will is executed, or of the law of the place where at the time of execution or at the time of death the testator is domiciled, has a place of abode or is a national or if executed in compliance with 10 United States Code, Section 1044d. [2005, c. 353, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 353, §1 (AMD).



18-A §2-507. Revocation by writing or by act

A will or any part thereof is revoked [1979, c. 540, §1 (NEW).]

(1). By a subsequent will which revokes the prior will or part expressly or by inconsistency; or

[ 1979, c. 540, §1 (NEW) .]

(2). By being burned, torn, canceled, obliterated, or destroyed, with the intent and for the purpose of revoking it by the testator or by another person in his presence and by his direction.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-508. Revocation by divorce; no revocation by other changes of circumstances

If after executing a will the testator is divorced or his marriage annulled, the divorce or annulment revokes any disposition or appointment of property made by the will to the former spouse, any provision conferring a general or special power of appointment on the former spouse, and any nomination of the former spouse as executor, trustee, conservator, or guardian, unless the will expressly provides otherwise. Property prevented from passing to a former spouse because of revocation by divorce or annulment passes as if the former spouse failed to survive the decedent, and other provisions conferring some power or office on the former spouse are interpreted as if the spouse failed to survive the decedent. If provisions are revoked solely by this section, they are revived by testator's remarriage to the former spouse. For purposes of this section, divorce or annulment means any divorce or annulment which would exclude the spouse as a surviving spouse within the meaning of section 2-802, subsection (b). A decree of separation which does not terminate the status of husband and wife is not a divorce for purposes of this section. No change of circumstances other than as described in this section revokes a will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-509. Revival of revoked will

(a). If a 2nd will which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by acts under section 2-507, the first will is revoked in whole or in part unless it is evident from the circumstances of the revocation of the 2nd will or from testator's contemporary or subsequent declarations that he intended the first will to take effect as executed.

[ 1979, c. 540, §1 (NEW) .]

(b). If a 2nd will which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by a 3rd will, the first will is revoked in whole or in part, except to the extent it appears from the terms of the 3rd will that the testator intended the first will to take effect.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-510. Incorporation by reference

Any writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-511. Testamentary additions to trusts

A devise or bequest, the validity of which is determinable by the law of this state, may be made by a will to the trustee of a trust established or to be established by the testator or by the testator and some other person or by some other person, including a funded or unfunded life insurance trust, although the trustor has reserved any or all rights of ownership of the insurance contracts, if the trust is identified in the testator's will and its terms are set forth in a written instrument, other than a will, executed before or concurrently with the execution of the testator's will or in the valid last will of a person who has predeceased the testator, regardless of the existence, size, or character of the corpus of the trust. The devise is not invalid because the trust is amendable or revocable, or because the trust was amended after the execution of the will or after the death of the testator. Unless the testator's will provides otherwise, the property so devised (1) is not deemed to be held under a testamentary trust of the testator but becomes a part of the trust to which it is given and (2) shall be administered and disposed of in accordance with the provisions of the instrument or will setting forth the terms of the trust, including any amendments thereto made before the death of the testator, regardless of whether made before or after the execution of the testator's will, and, if the testator's will so provides, including any amendments to the trust made after the death of the testator. A revocation or termination of the trust before the death of the testator causes the devise to lapse. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-512. Events of independent significance

A will may dispose of property by reference to acts and events which have significance apart from their effect upon the dispositions made by the will, whether they occur before or after the execution of the will or before or after the testator's death. The execution or revocation of a will of another person is such an event. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-513. Separate writing identifying bequest of tangible property

Whether or not the provisions relating to holographic wills apply, a will may refer to a written statement or list to dispose of items of tangible personal property not otherwise specifically disposed of by the will, other than money, evidences of indebtedness, documents of title, and securities, and property used in trade or business. To be admissible under this section as evidence of the intended disposition, the writing must either be in the handwriting of the testator or be signed by him and must describe the items and the devisees with reasonable certainty. The writing may be referred to as one to be in existence at the time of the testator's death; it may be prepared before or after the execution of the will; it may be altered by the testator after its preparation; and it may be a writing which has no significance apart from its effect upon the dispositions made by the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-514. Statutory wills

(a). Any person may execute a will on the following form and the will shall be presumed to be reasonable. This section does not limit any spousal rights, rights to exempt property or other rights set forth elsewhere in this Code.

Maine Statutory Will

NOTICE TO THE PERSON WHO SIGNS THIS WILL:

1. THIS STATUTORY WILL HAS SERIOUS LEGAL EFFECTS ON YOUR FAMILY AND PROPERTY. IF THERE IS ANYTHING IN THIS WILL THAT YOU DO NOT UNDERSTAND, YOU SHOULD CONSULT A LAWYER AND ASK HIM TO EXPLAIN IT TO YOU.

2. THIS WILL DOES NOT DISPOSE OF PROPERTY WHICH PASSES ON YOUR DEATH TO ANY PERSON BY OPERATION OF LAW OR BY CONTRACT. FOR EXAMPLE, THE WILL DOES NOT DISPOSE OF JOINT TENANCY ASSETS OR YOUR SPOUSE'S ELECTIVE SHARE, AND IT WILL NOT NORMALLY APPLY TO PROCEEDS OF LIFE INSURANCE ON YOUR LIFE OR YOUR RETIREMENT PLAN BENEFITS.

3. THIS WILL IS NOT DESIGNED TO REDUCE DEATH TAXES OR ANY OTHER TAXES. YOU SHOULD DISCUSS THE TAX RESULTS OF YOUR DECISIONS WITH A COMPETENT TAX ADVISOR.

4. YOU CANNOT CHANGE, DELETE, OR ADD WORDS TO THE FACE OF THIS MAINE STATUTORY WILL. YOU SHOULD MARK THROUGH ALL SECTIONS OR PARTS OF SECTIONS WHICH YOU DO NOT COMPLETE. YOU MAY REVOKE THIS MAINE STATUTORY WILL AND YOU MAY AMEND IT BY CODICIL.

5. THIS WILL TREATS ADOPTED CHILDREN AS IF THEY ARE NATURAL CHILDREN.

6. IF YOU MARRY OR DIVORCE AFTER YOU SIGN THIS WILL, YOU SHOULD MAKE AND SIGN A NEW WILL.

7. IF YOU HAVE ANOTHER CHILD AFTER YOU SIGN THIS WILL, YOU SHOULD MAKE AND SIGN A NEW WILL.

8. THIS WILL IS NOT VALID UNLESS IT IS SIGNED BY AT LEAST TWO WITNESSES. YOU SHOULD CAREFULLY READ AND FOLLOW THE WITNESSING PROCEDURE DESCRIBED AT THE END OF THIS WILL.

9. YOU SHOULD KEEP THIS WILL IN YOUR SAFE-DEPOSIT BOX OR OTHER SAFE PLACE.

10. IF YOU HAVE ANY DOUBTS WHETHER OR NOT THIS WILL ADEQUATELY SETS OUT YOUR WISHES FOR THE DISPOSITION OF YOUR PROPERTY, YOU SHOULD CONSULT A LAWYER.

MAINE STATUTORY WILL OF

. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

(Print your name)

Article 1. Declaration

This is my will and I revoke any prior wills and codicils.

Article 2. Disposition of my property

2.1 REAL PROPERTY. I give all my real property to my spouse, if living; otherwise it shall be equally divided among my children who survive me; except as specifically provided below: (specific distribution not valid without signature.)

I leave the following specific real property to the person(s) named:

2.2 PERSONAL AND HOUSEHOLD ITEMS. I give all my furniture, furnishings, household items, personal automobiles, and personal items to my spouse, if living; otherwise they shall be equally divided among my children who survive me; except as specifically provided below: (specific distribution not valid without signature.)

I leave the following specific items to the person(s) named:

2.3 CASH GIFT TO CHARITABLE ORGANIZATIONS OR INSTITUTIONS: I make the following cash gift(s) to the named charitable organizations or institutions in the amount stated. If I fail to sign this provision, no gift is made. If the charitable organization or institution does not survive me or accept the gift, then no gift is made

2.4 ALL OTHER ASSETS (MY "RESIDUARY ESTATE"). I adopt only one Property Disposition Clause by placing my initials in the box in front of the letter "A", "B" or "C" signifying which clause I wish to adopt. I place my signature after clause "A" or clause "B", or after each individual distribution in clause "C". If I fail to sign the appropriate distribution(s) or if I sign in more than one clause or if I fail to place my initials in the appropriate box, this paragraph 2.4 will be invalid and I realize that the remainder of my property will be distributed as if I did not make a will.

Property Disposition Clauses. (select one)

___ A. I leave all my remaining property to my spouse, if living. If not living, then in equal shares to my children and the descendants of any deceased child. _________________ (signature).

___ B. I leave the following stated amount to my spouse and the remainder in equal shares to my children and the descendants of any deceased child. If my spouse is not living, that share shall be distributed in equal shares to my children and the descendants of any deceased child. _________________ (signature).

___ C. I leave the following stated amounts to the persons named:

2.5 UNDISTRIBUTED PROPERTY. If I have any property which, for any reason, does not pass under the other parts of this will, all of that property shall be distributed as follows: (Draw a line through any unused space.)

Article 3. Nomination of guardian, conservator and personal representative

3.1 GUARDIAN. (If you have a child under 18 years of age, you may name at least one person to serve as guardian for the child.)

If a guardian is needed for any child of mine, then I nominate the first guardian named below to serve as guardian of that child. If the person does not serve, then the others shall serve in the order I list them. My nomination of a guardian is not valid without my signature.

3.2 CONSERVATOR. (A conservator may be named to manage the property of a minor child. You do not need to name a conservator if you wish the guardian to act as conservator. If you wish to name a conservator in addition to a guardian, complete this paragraph, 3.2. If you do not wish to name a separate conservator, do not complete this paragraph.)

I nominate the first conservator named below to serve as conservator for any minor children of mine. If the first conservator does not serve, then the others shall serve in the order I list them. My nomination of a conservator is not valid without my signature.

3.3 PERSONAL REPRESENTATIVE. (Name at least one.) I nominate the person or institution named as first personal representative below to administer the provisions of this will. If that person or institution does not serve, then I nominate the others to serve in the order I list them. My nomination of a personal representative is not valid without my signature.

I sign my name to this Maine Statutory Will on ______________ (date) at _____________ (city) in the State of _______________

STATEMENT OF WITNESSES (You must have two witnesses.)

Each of us declares that the person who signed above willingly signed this Maine Statutory Will in our presence or willingly directed another to sign it for him or her or that he or she acknowledged that the signature on this Maine Statutory Will is his or hers or that he or she acknowledged that this Maine Statutory Will is his or her will and we sign below as witnesses to that signing.

Signature ________________________

Printed name ____________________

Address ________________________

Signature ________________________

Printed name ____________________

Address ________________________

[ 1983, c. 816, Pt. A, §7 (AMD) .]

(b). Forms for executing a statutory will shall be provided at all Probate Courts for a cost equivalent to the reasonable cost of printing and storing the forms. A statutory will shall be deemed to be valid if the blanks are filled in with a typewriter or in the handwriting of the person making the will. Failure to complete or mark through any section or part of a section in the statutory will shall not invalidate the entire will. Failure to sign any section or part of a section in the statutory will requiring a signature shall only invalidate the part not signed, except as specifically provided in paragraph 2.4.

[ 1983, c. 376, (NEW) .]

SECTION HISTORY

1983, c. 376, (NEW). 1983, c. 816, §A7 (AMD).






Part 6: RULES OF CONSTRUCTION

18-A §2-601. Requirement that devisee survive testator by 120 hours

A devisee who does not survive the testator by 120 hours is treated as if he predeceased the testator, unless the will of decedent contains some language dealing explicitly with simultaneous deaths or deaths in a common disaster, or requiring that the devisee survive the testator or survive the testator for a stated period in order to take under the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-602. Choice of law as to meaning and effect of wills

The meaning and legal effect of a disposition in a will shall be determined by the local law of a particular state selected by the testator in his instrument unless the application of that law is contrary to the provisions relating to the elective share described in Part 2, the provisions relating to exempt property and allowances described in Part 4 or any other public policy of this State otherwise applicable to the disposition. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-603. Rules of construction and intention

The intention of a testator as expressed in his will controls the legal effect of his dispositions. The rules of construction expressed in the succeeding sections of this Part apply unless a contrary intention is indicated by the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-604. Construction that will passes all property; after-acquired property

A will is construed to pass all property which the testator owns at his death including property acquired after the execution of the will. A devise of property conveys all the estate of a devisor unless it appears by his will that he intended to convey a lesser estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-605. Anti-lapse; deceased devisee; class gifts

If a devisee who is a grandparent or a lineal descendant of a grandparent of the testator is dead at the time of execution of the will, fails to survive the testator, or is treated as if he predeceased the testator, the issue of the deceased devisee who survive the testator by 120 hours take in place of the deceased devisee, and if they are all of the same degree of kinship they take equally, but if of unequal degree then those of more remote degree take by per capita at each generation as provided in section 2-106. One who would have been a devisee under a class gift if he had survived the testator is treated as a devisee for purposes of this section whether his death occurred before or after the execution of the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-606. Failure of testamentary provision

(a). Except as provided in section 2-605 if a devise other than a residuary devise fails for any reason, it becomes a part of the residue.

[ 1979, c. 540, §1 (NEW) .]

(b). Except as provided in section 2-605 if the residue is devised to 2 or more persons and the share of one of the residuary devisees fails for any reason, his share passes to the other residuary devisee, or to other residuary devisees in proportion to their interests in the residue.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-607. Change in securities; accessions; nonademption

(a). If the will provides for a specific devise of certain securities rather than the equivalent value thereof, the specific devisee is entitled only to:

(1). As much of the devised securities as is a part of the estate at the time of the testator's death; [1979, c. 540, §1 (NEW).]

(2). Any additional or other securities of the same entity owned by the testator that arise from the specifically devised securities by reason of action initiated by the entity excluding any acquired by exercise of purchase options; [1979, c. 540, §1 (NEW).]

(3). Securities of another entity owned by the testator that are received in exchange for the specifically devised securities as a result of a merger, consolidation or reorganization or other similar action initiated by the entity; and [1979, c. 540, §1 (NEW).]

(4). Any additional securities of the entity owned by the testator that arise from the specifically devised securities as a result of a plan of reinvestment if it is a regulated investment company. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Distributions prior to death with respect to a specifically devised security not provided for in subsection (a) are not part of the specific devise.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-608. Nonademption of specific devises in certain cases; unpaid proceeds of sale, condemnation or insurance; sale by conservator

(a). A specific devisee had the right to the remaining specifically devised property and:

(1). Any balance of the purchase price, together with any security interest, owing from a purchaser to the testator at death by reason of sale of the property; [1979, c. 540, §1 (NEW).]

(2). Any amount of a condemnation award for the taking of the property unpaid at death; [1979, c. 540, §1 (NEW).]

(3). Any proceeds unpaid at death on fire or casualty insurance on the property; and [1979, c. 540, §1 (NEW).]

(4). Property owned by testator at his death as a result of foreclosure, or obtained in lieu of foreclosure, of the security for a specifically devised obligation. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). If specifically devised property is sold by a conservator, or if a condemnation award or insurance proceeds are paid to a conservator as a result of condemnation, fire, or casualty, the specific devisee has the right to a general pecuniary devise equal to the net sale price, the condemnation award, or the insurance proceeds. This subsection does not apply if after the sale, condemnation or casualty, it is adjudicated that the disability of the testator has ceased and the testator survives the adjudication by one year. The right of the specific devisee under this subsection is reduced by any right he has under subsection (a).

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-609. Nonexoneration

A specific devise passes subject to any mortgage interest existing at the date of death, without right of exoneration, regardless of a general directive in the will to pay debts. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-610. Exercise of power of appointment

A general residuary clause in a will, or a will making general disposition of all of the testator's property, does not exercise a power of appointment held by the testator unless specific reference is made to the power or there is some other indication of intention to include the property subject to the power. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-611. Construction of generic terms in wills and trust instruments

Halfbloods, adopted persons and persons born out of wedlock are included in class gift terminology and terms of relationship in wills and in trust instruments in accordance with rules for determining relationships for purposes of intestate succession, but a person born out of wedlock is not treated as the child of the father unless the person is openly and notoriously so treated by the father or is so recognized by the testator or settlor of the trust. [1979, c. 540, §1 (NEW).]

A devise to the issue of a person must be distributed per capita at each generation. [1989, c. 695, (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 695, (AMD).



18-A §2-612. Ademption by satisfaction

Property which a testator gave in his lifetime to a person is treated as a satisfaction of a devise to that person in whole or in part, only if the will provides for deduction of the lifetime gift, or the testator declares in a contemporaneous writing that the gift is to be deducted from the devise or is in satisfaction of the devise, or the devisee acknowledges in writing that the gift is in satisfaction. For purpose of partial satisfaction, property given during lifetime is valued as of the time the devisee came into possession or enjoyment of the property or as of the time of death of the testator, whichever occurs first. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 7: CONTRACTUAL ARRANGEMENTS RELATING TO DEATH SEE ALSO ARTICLE 6

18-A §2-701. Contracts concerning succession

A contract to make a will or devise, or not to revoke a will or devise, or to die intestate, if executed after the effective date of this Act, can be established only by (1) provisions of a will stating material provisions of the contract; (2) an express reference in a will to a contract and extrinsic evidence proving the terms of the contract; or (3) a writing signed by the decedent evidencing the contract. The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 8: GENERAL PROVISIONS

18-A §2-801. Renunciation of property interests

(a). A person, or a person with legal authority to represent an incapacitated or protected person or the estate of a deceased person, to whom an interest in or with respect to property or an interest therein or a power of appointment over such property devolves by whatever means may renounce it in whole or in part by delivering a written renunciation under this section. The right to renounce exists notwithstanding any limitation on the interest of the person renouncing in the nature of a spendthrift provision of similar restriction.

[ 1979, c. 540, §1 (NEW) .]

(b). A renunciation under this section must be an irrevocable and unqualified refusal by a person to accept an interest in property, and must comply with the following requirements:

(1). If the property, interest or power has devolved to the person renouncing under a testamentary instrument or by the laws of intestacy, the renunciation must be received by the personal representative, or other fiduciary, of the decedent or deceased donee of a power of appointment, or by the holder of the legal title to the property to which the interest relates, (i) in the case of a present interest, not later than 9 months after the death of the deceased owner or deceased donee of the power, or (ii) in the case of a future interest, not later than 9 months after the event determining that the taker of the property, interest or power has become finally ascertained and his interest is indefeasibly vested. A copy of the renunciation may be filed in the Registry of Probate of the court in which proceedings for the administration of the deceased owner or deceased donee of the power have been commenced, or if no administration has been commenced, in the court where such proceedings could be commenced. [1979, c. 540, §1 (NEW).]

(2). If the property, interest or power has devolved to the person renouncing under a nontestamentary instrument or contract, the renunciation must be received by the transferor, his legal representative, or the holder of the legal title to the property to which the interest relates (i) in the case of a present interest, not later than 9 months after the effective date of the nontestamentary instrument or contract, or (ii) in the case of a future interest, not later than 9 months after the event determining that the taker of the property, interest or power has become finally ascertained and his interest is indefeasibly vested. If the person entitled to renounce does not have actual knowledge of the existence of his interest, the time limits for receipt of the renunciation shall be extended to not later than 9 months after he has knowledge of the existence of his interest. The effective date of a revocable instrument or contract is the date on which the maker no longer has power to revoke it or to transfer to himself or another the entire legal and equitable ownership of the interest. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(c). A surviving joint tenant may renounce as a separate interest any property or interest therein devolving to him by right of survivorship. A surviving joint tenant may renounce the entire interest in any property or interest therein that is the subject of a joint tenancy devolving to him, if the joint tenancy was created by act of a deceased joint tenant and the survivor did not join in creating the joint tenancy.

[ 1979, c. 540, §1 (NEW) .]

(d). If real property or an interest therein or a power thereover is renounced, a copy of the renunciation may be recorded in the Registry of Deeds of the county in which the property is located, and the recording or lack of recording shall have the same effect for purposes of the recording act as the recording or lack of recording of other instruments under Title 33, section 201.

[ 1979, c. 540, §1 (NEW) .]

(e). A renunciation under this section shall describe the property, interest or power renounced, declare the renunciation and extent thereof, be signed by the person renouncing, and if within the provisions of subsection (b), paragraph (2), declare the date the person renouncing first had actual knowledge of the existence of his interest whenever that date is material under subsection (b), paragraph (2).

[ 1979, c. 540, §1 (NEW) .]

(f). The devolution of any property or interest renounced under this section is governed by the following provisions of this subsection:

(1). If the property or interest devolved to the person renouncing under a testamentary instrument or under the laws of intestacy and the deceased owner or donee of a power of appointment has not provided for another disposition, it devolves as if the person renouncing had predeceased the decedent or, if the person renouncing was designated to take under a power of appointment exercised by a testamentary instrument, it devolves as if the person renouncing had predeceased the donee of the power. Any future interest that takes effect in possession or enjoyment after the termination of the estate or interest renounced, takes effect as if the person renouncing had died before the event determining that the taker of the property or interest had become finally ascertained and his interest is indefeasibly vested. A renunciation relates back for all purposes to the date of death of the decedent, or of the donee of the power, or the determinative event, as the case may be. [1979, c. 540, §1 (NEW).]

(2). If the property or interest devolved to the person renouncing under a nontestamentary instrument or contract and the instrument or contract does not provide for another disposition, it devolves as if the person renouncing had died before the effective date of the instrument or contract. Any future interest that takes effect in possession or enjoyment at or after the termination of the renounced estate or interest, takes effect as if the person renouncing had died before the event determining the taker of the property or interest had become finally ascertained and his interest indefeasibly vested. A renunciation relates back for all purposes to the effective date of the instrument or the date of the determinative event, as the case may be. [1979, c. 540, §1 (NEW).]

(3). The renunciation or the written waiver of the right to disclaim is binding upon the person renouncing or waiving and upon all persons claiming through or under him. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(g). The right to renounce property or an interest therein or a power of appointment is barred by (1) an assignment, conveyance, encumbrance, pledge or transfer of the property or interest, or a contract therefor, (2) a written waiver of the right to renounce, (3) an acceptance of the property or interest or a benefit thereunder, or (4) a sale of the property or interest under judicial sale made before the renunciation is effected.

[ 1979, c. 540, §1 (NEW) .]

(h). This section does not abridge the right of a person to waive, release, disclaim or renounce property or an interest therein or a power of appointment under any other statute.

[ 1979, c. 540, §1 (NEW) .]

(i). An interest in property that exists on the effective date of this section as to which the time for renouncing has not expired under this section, may be renounced by compliance with this section.

[ 1979, c. 540, §1 (NEW) .]

(j). Any renunciation which is effective as a "qualified disclaimer" under section 2518(b) of the Internal Revenue Code is effective as a renunciation under this section, notwithstanding any provisions of this section to the contrary.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-802. Effect of divorce, annulment and decree of separation

(a). A person who is divorced from the decedent or whose marriage to the decedent has been annulled is not a surviving spouse unless, by virtue of a subsequent marriage, he is married to the decedent at the time of death. A decree of separation which does not terminate the status of husband and wife is not a divorce for purposes of this section.

[ 1979, c. 540, §1 (NEW) .]

(b). For purposes of Parts 1, 2, 3 and 4 and of section 3-203, a surviving spouse does not include:

(1). A person who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment of their marriage, which decree or judgment is not recognized as valid in this state, unless they subsequently participate in a marriage ceremony purporting to marry each to the other, or subsequently live together as man and wife; [1979, c. 540, §1 (NEW).]

(2). A person who, following a decree or judgment of divorce or annulment obtained by the decedent, participates in a marriage ceremony with a 3rd person; or [1979, c. 540, §1 (NEW).]

(3). A person who was a party to a valid proceeding concluded by an order purporting to terminate all marital property rights. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-803. Effect of homicide on intestate succession, wills, joint assets, life insurance and beneficiary designations

(a). A surviving spouse, heir or devisee who feloniously and intentionally kills the decedent is not entitled to any benefits under the will or under this Article, and the estate of decedent passes as if the killer had predeceased the decedent. Property appointed by the will of the decedent to or for the benefit of the killer passes as if the killer had predeceased the decedent.

[ 1979, c. 540, §1 (NEW) .]

(b). Any joint tenant who feloniously and intentionally kills another joint tenant thereby effects a severance of the interest of the decedent so that the share of the decedent passes as his property and the killer has no rights by survivorship. This provision applies to joint tenancies in real and personal property, joint and multiple-party accounts in banks, savings and loan associations, credit unions and other institutions, and any other form of coownership with survivorship incidents.

[ 1979, c. 540, §1 (NEW) .]

(c). A named beneficiary of a bond, life insurance policy, or other contractual arrangement who feloniously and intentionally kills the principal obligee or the person upon whose life the policy is issued is not entitled to any benefit under the bond, policy or other contractual arrangement, and it becomes payable as though the killer had predeceased the decedent.

[ 1979, c. 540, §1 (NEW) .]

(d). Any other acquisition of property or interest by the killer shall be treated in accordance with the principles of this section.

[ 1979, c. 540, §1 (NEW) .]

(e). A final judgment of conviction of felonious and intentional killing is conclusive for purposes of this section. In the absence of a conviction of felonious and intentional killing a Court may determine by clear and convincing evidence whether the killing was felonious and intentional for purposes of this section.

[ 1979, c. 540, §1 (NEW) .]

(f). This section does not affect the rights of any person who, before rights under this section have been adjudicated, purchases from the killer for value and without notice property which the killer would have acquired except for this section, but the killer is liable for the amount of the proceeds or the value of the property. Any insurance company, bank, or other obligor making payment according to the terms of its policy or obligation is not liable by reason of this section unless prior to payment it has received at its home office or principal address written notice of a claim under this section.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §2-804. Actions for wrongful death

(a). Whenever the death of a person shall be caused by a wrongful act, neglect or default, and the act, neglect or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, then the person or the corporation that would have been liable if death had not ensued shall be liable for damages as provided in this section, notwithstanding the death of the person injured and although the death shall have been caused under such circumstances as shall amount to a felony.

[ 1979, c. 540, §1 (NEW) .]

(b). Every wrongful death action must be brought by and in the name of the personal representative of the deceased person. The amount recovered in every wrongful death action, except as otherwise provided, is for the exclusive benefit of the surviving spouse if no minor children, of the children if no surviving spouse, one-half for the exclusive benefit of the surviving spouse and one-half for the exclusive benefit of the minor children to be divided equally among them if there are both surviving spouse and minor children and to the deceased's heirs to be distributed as provided in section 2-106 if there is neither surviving spouse nor minor children. The jury may give damages as it determines a fair and just compensation with reference to the pecuniary injuries resulting from the death and in addition shall give such damages that will compensate the estate of the deceased person for reasonable expenses of medical, surgical and hospital care and treatment and for reasonable funeral expenses. In addition, the jury may give damages not exceeding $500,000 for the loss of comfort, society and companionship of the deceased, including any damages for emotional distress arising from the same facts as those constituting the underlying claim, to the persons for whose benefit the action is brought. The jury may also give punitive damages not exceeding $250,000. An action under this section must be commenced within 2 years after the decedent's death. If a claim under this section is settled without an action having been commenced, the amount paid in settlement must be distributed as provided in this subsection. A settlement on behalf of minor children is not valid unless approved by the court, as provided in Title 14, section 1605.

[ 2009, c. 180, §1 (AMD) .]

(c). Whenever death ensues following a period of conscious suffering, as a result of personal injuries due to the wrongful act, neglect or default of any person, the person who caused the personal injuries resulting in such conscious suffering and death shall, in addition to the action at common law and damages recoverable therein, be liable in damages in a separate count in the same action for such death, brought, commenced and determined and subject to the same limitation as to the amount recoverable for such death and exclusively for the beneficiaries in the manner set forth in subsection (b), separately found, but in such cases there shall be only one recovery for the same injury.

[ 1979, c. 540, §1 (NEW) .]

(d). Any action under this section brought against a governmental entity under Title 14, sections 8101 to 8118, shall be limited as provided in those sections.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 213, (AMD). 1989, c. 340, (AMD). 1991, c. 187, (AMD). 1995, c. 577, §1 (AMD). 1999, c. 772, §1 (AMD). 2007, c. 280, §1 (AMD). 2009, c. 180, §1 (AMD).



18-A §2-805. Simultaneous death

(a). This section may be cited as the "Uniform Simultaneous Death Act."

[ 1979, c. 540, §1 (NEW) .]

(b). When the title to property or the devolution thereof depends upon priority of death and there is no sufficient evidence that the persons died otherwise than simultaneously, the property of each person must be disposed of as if that person were the survivor, except as provided otherwise in this part.

[ 1991, c. 824, Pt. A, §26 (AMD) .]

(c). Where a testamentary disposition of property depends upon the priority of death of the designated beneficiaries and there is no sufficient evidence that these beneficiaries died otherwise than simultaneously, the property thus disposed of shall be divided into as many equal portions as there are designated beneficiaries and these portions shall be distributed respectively to those who would take in the event that each designated beneficiary were the survivor.

[ 1979, c. 540, §1 (NEW) .]

(d). Where there is no sufficient evidence that 2 joint tenants died otherwise than simultaneously, the property so held shall be distributed 1/2 as if one had survived and 1/2 as if the other had survived. If there are more than 2 joint tenants and all of them have so died the property thus distributed shall be in the proportion that one bears to the whole number of joint tenants.

[ 1979, c. 540, §1 (NEW) .]

(e). Where the decedents are the insured and the beneficiary respectively in policies of life or accident insurance and there is no sufficient evidence that they died otherwise than simultaneously, the proceeds of each policy shall be distributed as if the person whose life was insured therein survived.

[ 1979, c. 540, §1 (NEW) .]

(f). This section shall not apply to the distribution of the property of any person dying before July 26, 1941, nor to the distribution of the proceeds of any policy of life or accident insurance the effective date of which is prior to that date.

[ 1979, c. 540, §1 (NEW) .]

(g). This section shall not apply in the case of wills, deeds or contracts of insurance wherein provision has been made for distribution different from the provisions of said section.

[ 1979, c. 540, §1 (NEW) .]

(h). This section shall be so construed and interpreted as to effectuate their general purpose to make uniform the law in those states which enact them.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1991, c. 824, §A26 (AMD).



18-A §2-806. Effect of criminal conviction on intestate succession, wills, joint assets, beneficiary designations and other property acquisition when restitution is owed to the decedent

A person who has been convicted of a crime of which the decedent was a victim is not entitled to the following benefits to the extent that the benefits do not exceed the amount of restitution the person owes to the decedent as a result of the sentence for the crime: [2011, c. 241, §2 (NEW).]

(a). Any benefits under the decedent's will or under this Article;

[ 2011, c. 241, §2 (NEW) .]

(b). Any property owned jointly with the decedent;

[ 2011, c. 241, §2 (NEW) .]

(c). Any benefit as a beneficiary of a bond, life insurance policy or other contractual arrangement in which the principal obligee or the person upon whose life the policy is issued is the decedent; and

[ 2011, c. 241, §2 (NEW) .]

(d). Any benefit from any acquisition of property in which the decedent had an interest.

[ 2011, c. 241, §2 (NEW) .]

SECTION HISTORY

2011, c. 241, §2 (NEW).






Part 9: CUSTODY AND DEPOSIT OF WILLS

18-A §2-901. Disposition of will deposited with court

A will deposited for safekeeping with the court in the office of the register of probate before September 19, 1997 may be delivered only to the testator or to a person authorized in writing signed by the testator to receive the will. A conservator may be allowed to examine a deposited will of a protected testator under procedures designed to maintain the confidential character of the document to the extent possible and to ensure that it will be resealed and left on deposit after the examination. Upon being informed of the testator's death, the court shall notify any person designated to receive the will and deliver it to that designated person on request; or the court may deliver the will to the appropriate court. The court may not accept a will for safekeeping after September 19, 1997. [1997, c. 683, Pt. C, §3 (AMD); 1997, c. 683, Pt. C, §4 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1997, c. 76, §1 (AMD). 1997, c. 683, §C3 (AMD). 1997, c. 683, §C4 (AFF).



18-A §2-902. Duty of custodian of will; liability

After the death of a testator, any person having custody of a will of the testator shall deliver it with reasonable promptness to a person able to secure its probate and if none is known, to an appropriate court for filing and recording until probate is sought. Any person having custody of a will is not liable, to any person aggrieved, for failure to learn of the death of the testator of that will and the failure, therefore, to deliver that will as required. Any person who willfully fails to deliver a will, or who willfully defaces or destroys any will of a deceased person, is liable to any person aggrieved for the damages, which may be sustained by such failure to deliver, or by such defacement or destruction. Any person who willfully refuses or fails to deliver a will, or who so defaces or destroys it, after being ordered by the court in a proceeding brought for the purpose of compelling delivery is subject to penalty for contempt of court. [1993, c. 148, §5 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 706, (AMD). 1993, c. 148, §5 (AMD).









Article 3: PROBATE OF WILLS AND ADMINISTRATION

Part 1: GENERAL PROVISIONS

18-A §3-101. Devolution of estate at death; restrictions

The power of a person to leave property by will, and the rights of creditors, devisees, and heirs to his property are subject to the restrictions and limitations contained in this Code to facilitate the prompt settlement of estates. Upon the death of a person, his real and personal property devolves to the persons to whom it is devised by his last will or to those indicated as substitutes for them in cases involving lapse, renunciation, or other circumstances affecting the devolution of testate estate, or in the absence of testamentary disposition, to his heirs, or to those indicated as substitutes for them in cases involving renunciation or other circumstances affecting devolution of intestate estates, subject to homestead allowance, exempt property and family allowance, to rights of creditors, elective share of the surviving spouse, and to administration. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-102. Necessity of order of probate for will

Except as provided in section 3-1201, to be effective to prove the transfer of any property or to nominate an executor, a will must be declared to be valid by an order of informal probate by the registers or an adjudication of probate by the judge, except that a duly executed and unrevoked will which has not been probated may be admitted as evidence of a devise if (1) no court proceeding concerning the succession or administration of the estate has occurred, and (2) either the devisee or his successors and assigns possessed the property devised in accordance with the provisions of the will, or the property devised was not possessed or claimed by anyone by virtue of the decedent's title during the time period for testacy proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-103. Necessity of appointment for administration

Except as otherwise provided in Article IV, to acquire the powers and undertake the duties and liabilities of a personal representative of a decedent, a person must be appointed by order of the judge or registers, qualify and be issued letters. Administration of an estate is commenced by the issuance of letters. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-104. Claims against decedent; necessity of administration

No proceeding to enforce a claim against the estate of a decedent or his successors may be revived or commenced before the appointment of a personal representative. After the appointment and until distribution, all proceedings and actions to enforce a claim against the estate are governed by the procedure prescribed by this Article. After distribution a creditor whose claim has not been barred may recover from the distributees as provided in section 3-1004 or from a former personal representative individually liable as provided in section 3-1005. This section has no application to a proceeding by a secured creditor of the decedent to enforce his right to his security except as to any deficiency judgment which might be sought therein. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-105. Proceedings affecting devolution and administration; jurisdiction of subject matter

Persons interested in decedents' estates may apply to the register for determination in the informal proceedings provided in this Article, and may petition the court for orders in formal proceedings within the court's jurisdiction including but not limited to those described in this Article. The court has exclusive jurisdiction of informal and formal proceedings to determine how decedents' estates subject to the laws of this State are to be administered, expended and distributed. The court has concurrent jurisdiction of any other action or proceeding concerning a succession or to which an estate, through a personal representative, may be a party, including actions to determine title to property alleged to belong to the estate, and of any action or proceeding in which property is distributed by a personal representative or its value is sought to be subjected to rights of creditors or successors of the decedent. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-106. Proceedings within the jurisdiction of court; service; jurisdiction over persons

In proceedings within the exclusive jurisdiction of the court where notice is required by this Code or by rule, and in proceedings to construe probated wills or determine heirs which concern estates that have not been and cannot now be opened for administration, interested persons may be bound by the orders of the court in respect to property in or subject to the laws of this State by notice in conformity with section 1-401. An order is binding as to all who are given notice of the proceeding though less than all interested persons are notified. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-107. Scope of proceedings; proceedings independent; exception

Unless supervised administration as described in Part 5 is involved, (1) each proceeding before the judge or register is independent of any other proceeding involving the same estate; (2) petitions for formal orders of the judge may combine various requests for relief in a single proceeding if the orders sought may be finally granted without delay. Except as required for proceedings which are particularly described by other sections of this Article, no petition is defective because it fails to embrace all matters which might then be the subject of a final order; (3) proceedings for probate of wills or adjudications of no will may be combined with proceedings for appointment of personal representatives; and (4) a proceeding for appointment of a personal representative is concluded by an order making or declining the appointment. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-108. Probate, testacy and appointment proceedings; ultimate time limit

(a). For a decedent dying on or after January 1, 1981, no informal probate or appointment proceeding or formal testacy or appointment proceeding, other than a proceeding to probate a will previously probated at the testator's domicile and appointment proceedings relating to an estate in which there has been a prior appointment, may be commenced more than 3 years after the decedent's death, except:

(1). If a previous proceeding was dismissed because of doubt about the fact of the decedent's death, appropriate probate, appointment or testacy proceedings may be maintained at any time thereafter upon a finding that the decedent's death occurred prior to the initiation of the previous proceeding and the applicant or petitioner has not delayed unduly in initiating the subsequent proceeding; [1983, c. 256, (NEW).]

(2). Appropriate probate, appointment or testacy proceedings may be maintained in relation to the estate of an absent, disappeared or missing person for whose estate a conservator has been appointed, at any time within 3 years after the conservator becomes able to establish the death of the protected person; [2009, c. 368, §1 (AMD).]

(3). A proceeding to contest an informally probated will and to secure appointment of the person with legal priority for appointment in the event the contest is successful may be commenced within the later of 12 months from the informal probate or 3 years from the decedent's death; and [2009, c. 368, §2 (AMD).]

(4). Appropriate probate, appointment or testacy proceedings may be commenced in relation to a claim for personal injury made against the decedent by a person without actual notice of the death of the decedent at any time within 6 years after the cause of action accrues. If the proceedings are commenced more than 3 years after the decedent's death, any recovery is limited to applicable insurance. [2009, c. 368, §3 (NEW).]

These limitations do not apply to proceedings to construe probated wills or determine heirs of an intestate. In cases under paragraph (1) or (2), the date on which a testacy or appointment proceeding is properly commenced is deemed to be the date of the decedent's death for purposes of other limitations provisions of this Code that relate to the date of death.

[ 2009, c. 368, §§1-3 (AMD) .]

(b). For a decedent dying before January 1, 1981, no informal probate or appointment proceeding or formal testacy or appointment proceeding, other than a proceeding to probate a will previously probated at the testator's domicile and appointment proceedings relating to an estate in which there has been a prior appointment, may be commenced more than 20 years after the decedent's death, except:

(1). If a previous proceeding was dismissed because of doubt about the fact of the decedent's death, appropriate probate, appointment or testacy proceedings may be maintained at any time thereafter upon a finding that the decedent's death occurred prior to the initiation of the previous proceeding and the applicant or petitioner has not delayed unduly in initiating the subsequent proceeding; [1983, c. 256, (NEW).]

(2). Appropriate probate, appointment or testacy proceedings may be maintained in relation to the estate of an absent, disappeared or missing person for whose estate a conservator has been appointed at any time within the applicable limitation period, as set forth in this section, which shall begin to run after the conservator becomes able to establish the death of the protected person; and [1983, c. 256, (NEW).]

(3). A proceeding to contest an informally probated will and to secure appointment of the person with legal priority for appointment in the event the contest is successful may be commenced within the later of 12 months from the informal probate or the running of the applicable limitation period. [2005, c. 683, Pt. C, §5 (AMD).]

These limitations do not apply to proceedings to construe probated wills or determine heirs of an intestate. In cases under paragraph (1) or (2), the date on which a testacy or appointment proceeding is properly commenced is deemed to be the date of the decedent's death for purposes of the limitations provisions of this Code that relate to the date of death.

[ 2005, c. 683, Pt. C, §5 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 256, (RPR). 2005, c. 683, §C5 (AMD). 2009, c. 368, §§1-3 (AMD).



18-A §3-109. Statutes of limitation on decedent's cause of action

No statute of limitation running on a cause of action belonging to a decedent which had not been barred as of the date of his death, shall apply to bar a cause of action surviving the decedent's death sooner than 4 months after death. A cause of action which, but for this section, would have been barred less than 4 months after death, is barred after 4 months unless tolled. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-110. Discovery of property

(a). Upon petition by a county attorney, personal representative, heir, devisees, creditor or other person interested in the estate of a decedent, anyone suspected of having concealed, withheld or conveyed away any property of the decedent, or of having fraudulently received any such property, or of aiding others in so doing, may be cited by the judge to appear before him to be examined on oath in relation thereto, and the judge may require him to produce for the inspection of the court and parties all documents within his control relating to the matter under examination. The time for filing such petitions shall be governed by section 1-106.

[ 1979, c. 540, §1 (NEW) .]

(b). If a person duly cited refuses to appear and submit himself to such examination, or to answer all lawful interrogatories, or to produce such documents he shall be subject to contempt of the court and is liable to any injured party in a civil action for all the damages, expenses and charges arising from such refusal.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: VENUE FOR PROBATE AND ADMINISTRATION; PRIORITY TO ADMINSTER; DEMAND FOR NOTICE

18-A §3-201. Venue for first and subsequent estate proceedings; location of property

(a). Venue for the first informal or formal testacy or appointment proceedings after a decedent's death is:

(1). In the county where the decedent had his domicile at the time of his death; or [1979, c. 540, §1 (NEW).]

(2). If the decedent was not domiciled in this State, in any county where property was located either at the time of his death or at any time thereafter. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Venue for all subsequent proceedings within the exclusive jurisdiction of the court is in the place where the initial proceeding occurred, unless the initial proceeding has been transferred as provided in subsection (c) of section 1-303.

[ 1979, c. 540, §1 (NEW) .]

(c). If the first proceeding was informal, on application of an interested person and after notice to the proponent in the first proceeding, the judge, upon finding that venue is elsewhere, may transfer the proceeding and the file to the other court.

[ 1979, c. 540, §1 (NEW) .]

(d). For the purpose of aiding determinations concerning location of assets which may be relevant in cases involving non-domiciliaries, a debt, other than one evidenced by investment or commercial paper or other instrument in favor of a non-domiciliary, is located where the debtor resides or, if the debtor is a person other than an individual, at the place where it has its principal office. Commercial paper, investment paper and other instruments are located where the instrument is. An interest in property held in trust is located where the trustee may be sued.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-202. Appointment or testacy proceedings; conflicting claim of domicile in another state

If conflicting claims as to the domicile of a decedent are made in a formal testacy or appointment proceeding commenced in this State, and in a testacy or appointment proceeding after notice pending at the same time in another state, the court of this State must stay, dismiss, or permit suitable amendment in, the proceeding here unless it is determined that the local proceeding was commenced before the proceeding elsewhere. The determination of domicile in the proceeding first commenced must be accepted as determinative in the proceeding in this State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-203. Priority among persons seeking appointment as personal representative

(a). Whether the proceedings are formal or informal, persons who are not disqualified have priority for appointment in the following order:

(1). The person with priority as determined by a probated will including a person nominated by a power conferred in a will; [1979, c. 540, §1 (NEW).]

(2). The surviving spouse of the decedent who is a devisee of the decedent; [1979, c. 540, §1 (NEW).]

(3). Other devisees of the decedent; [1979, c. 540, §1 (NEW).]

(4). The surviving spouse of the decedent; [1979, c. 540, §1 (NEW).]

(4-A). The surviving domestic partner of the decedent; [2003, c. 672, §8 (NEW).]

(5). Other heirs of the decedent; [1979, c. 540, §1 (NEW).]

(6). Forty-five days after the death of the decedent, any creditor; [1979, c. 540, §1 (NEW).]

(7). Six months after the death of the decedent if no testacy proceedings have been held or no personal representative has been appointed, the State Tax Assessor upon application by that officer. [1979, c. 540, §1 (NEW).]

[ 2003, c. 672, §8 (AMD) .]

(b). An objection to an appointment can be made only in formal proceeding. In case of objection the priorities stated in (a) apply except that

(1). If the estate appears to be more than adequate to meet exemptions and costs of administration but inadequate to discharge anticipated unsecured claims, the judge, on petition of creditors, may appoint any qualified person; [1979, c. 540, §1 (NEW).]

(2). In case of objection to appointment of a person other than one whose priority is determined by will by an heir or devisee appearing to have a substantial interest in the estate, the judge may appoint a person who is acceptable to heirs and devisees whose interests in the estate appear to be worth in total more than 1/2 of the probable distributable value, or, in default of this accord any suitable person. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(c). A person entitled to letters under subsection (a), paragraphs (2) through (5) may nominate a qualified person to act as personal representative. Any person may renounce his right to nominate or to an appointment by appropriate writing filed with the court. When 2 or more persons share a priority, those of them who do not renounce must concur in nominating another to act for them or in applying for appointment.

[ 1979, c. 540, §1 (NEW) .]

(d). Conservators of the estates of protected persons, or if there is no conservator, any guardian except a guardian ad litem of a minor or incapacitated person, may exercise the same right to nominate, to object to another's appointment, or to participate in determining the preference of a majority in interest of the heirs and devisees that the protected person or ward would have if qualified for appointment.

[ 1979, c. 540, §1 (NEW) .]

(e). Appointment of one who does not have priority may be made only in formal proceedings. Appointment of one who has priority resulting from renunciation or nomination pursuant to subsection (c) may be made in informal proceedings. Before appointing one without priority, the judge shall determine that those having priority, although given notice of the proceedings, have failed to request appointment or to nominate another for appointment and that administration is necessary.

[ 1993, c. 109, §1 (AMD) .]

(f). No person is qualified to serve as a personal representative who is:

(1). Under the age of 18; [1979, c. 540, §1 (NEW).]

(2). A person whom the court finds unsuitable in formal proceedings. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(g). A personal representative appointed by a court of the decedent's domicile has priority over all other persons except where the decedent's will nominates different persons to be personal representative in this State and in the state of domicile. The domiciliary personal representative may nominate another, who shall have the same priority as the domiciliary personal representative.

[ 1979, c. 540, §1 (NEW) .]

(h). This section governs priority for appointment of a successor personal representative but does not apply to the selection of a special administrator.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1993, c. 109, §1 (AMD). 2003, c. 672, §8 (AMD).



18-A §3-204. Demand for notice of order or filing concerning decedent's estate

Any person desiring notice of an order or filing pertaining to a decedent's estate in which he has a financial or property interest may file a demand for notice with the court at any time after the death of the decedent, and may thereupon have notice of such demand given to the personal representative, and shall thereafter receive service of every filing, notice or order to which the demand relates, in such manner and form as the Supreme Judicial Court shall by rule provide. The validity of an order or notice which is issued or a filing which is accepted without compliance with this requirement shall not be affected by the error, but the person receiving the order, giving notice, or making the filing may be liable for any damage caused by the absence of service. The requirement of notice arising from demand under this provision may be waived by the demandant in such manner and form as the Supreme Judicial Court shall by rule provide, and shall cease upon the termination of his interest in the estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 3: INFORMAL PROBATE AND APPOINTMENT PROCEEDINGS

18-A §3-301. Informal probate or appointment proceedings; application; contents

(a). Applications for informal probate or informal appointment shall be directed to the register and be verified by the applicant to be accurate and complete to the best of his knowledge and belief and shall contain the following information and such other information as the Supreme Judicial Court may by rule provide:

(1). Every application for informal probate of a will or for informal appointment of a personal representative, other than a special or successor representative, shall contain the following:

(i) A statement of the interest of the applicant;

(ii) The name, and date of death of the decedent, his age, and the county and state of his domicile at the time of death, and the names and addresses of the spouse, children, heirs and devisees and the ages of any who are minors so far as known or ascertainable with reasonable diligence by the applicant;

(iii) If the decedent was not domiciled in the state at the time of his death, a statement showing venue;

(iv) A statement identifying and indicating the address of any personal representative of the decedent appointed in this state or elsewhere whose appointment has not been terminated;

(v) A statement indicating whether the applicant has received a demand for notice, or is aware of any demand for notice of any probate or appointment proceeding concerning the decedent that may have been filed in this state or elsewhere; and

(vi) That the time limit for informal probate or appointment as provided in this Article has not expired either because 3 years or less have passed since the decedent's death, or, if more than 3 years from death have passed, circumstances as described by section 3-108 authorizing tardy probate or appointment have occurred. [1979, c. 540, §1 (NEW).]

(2). An application for informal probate of a will shall state the following in addition to the statements required by paragraph (1):

(i) That the original of the decedent's last will is in the possession of the court, or accompanies the application, or that an authenticated copy of a will probated in another jurisdiction accompanies the application;

(ii) That the applicant, to the best of his knowledge, believes the will to have been validly executed;

(iii) That after the exercise of reasonable diligence, the applicant is unaware of any instrument revoking the will, and that the applicant believes that the instrument which is the subject of the application is the decedent's last will. [1979, c. 540, §1 (NEW).]

(3). An application for informal appointment of a personal representative to administer an estate under a will shall describe the will by date of execution and state the time and place of probate or the pending application or petition for probate. The application for appointment shall adopt the statements in the application or petition for probate and state the name, address and priority for appointment of the person whose appointment is sought. [1979, c. 540, §1 (NEW).]

(4). An application for informal appointment of an administrator in intestacy shall state in addition to the statements required by paragraph (1):

(i) That after the exercise of reasonable diligence, the applicant is unaware of any unrevoked testamentary instrument relating to property having a situs in this State under section 1-301, or, a statement why any such instrument of which he may be aware is not being probated;

(ii) The priority of the person whose appointment is sought and the names of any other persons having a prior or equal right to the appointment under section 3-203. [1979, c. 540, §1 (NEW).]

(5). An application for appointment of a personal representative to succeed a personal representative appointed under a different testacy status shall refer to the order in the most recent testacy proceeding, state the name and address of the person whose appointment is sought and of the person whose appointment will be terminated if the application is granted, and describe the priority of the applicant. [1979, c. 540, §1 (NEW).]

(6). An application for appointment of a personal representative to succeed a personal representative who has tendered a resignation as provided in section 3-610, subsection (c), or whose appointment has been terminated by death or removal, shall adopt the statements in the application or petition which led to the appointment of the person being succeeded except as specifically changed or corrected, state the name and address of the person who seeks appointment as successor, and describe the priority of the applicant. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). By verifying an application for informal probate, or informal appointment, the applicant submits personally to the jurisdiction of the court in any proceeding for relief from fraud relating to the application, or for perjury, that may be instituted against him.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-302. Informal probate; duty of register; effect of informal probate

Upon receipt of an application requesting informal probate of a will, the register upon making the findings required by section 3-303 shall issue a written statement of informal probate if at least 120 hours have elapsed since the decedent's death. Informal probate is conclusive as to all persons until superseded by an order in a formal testacy proceeding. No defect in the application or procedure relating thereto which leads to informal probate of a will renders the probate void. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-303. Informal probate; proof and findings required

(a). In an informal proceeding for original probate of a will, the register shall determine whether:

(1). The application is complete; [1979, c. 540, §1 (NEW).]

(2). The applicant has made oath or affirmation that the statements contained in the application are true to the best of his knowledge and belief; [1979, c. 540, §1 (NEW).]

(3). The applicant appears from the application to be an interested person as defined in section 1-201, paragraph (20); [1979, c. 540, §1 (NEW).]

(4). On the basis of the statements in the application, venue is proper; [1979, c. 540, §1 (NEW).]

(5). An original, duly executed and apparently unrevoked will is in the register's possession; [1979, c. 540, §1 (NEW).]

(6). Any notice required by section 3-204 has been given and that the application is not within section 3-304; and [1979, c. 540, §1 (NEW).]

(7). It appears from the application that the time limit for original probate has not expired. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). The application shall be denied if it indicates that a personal representative has been appointed in another county of this State or except as provided in subsection (d), if it appears that this or another will of the decedent has been the subject of a previous probate order.

[ 1979, c. 540, §1 (NEW) .]

(c). A will which appears to have the required signatures and which contains an attestation clause showing that requirements of execution under sections 2-502, 2-503 or 2-506 have been met shall be probated without further proof. In other cases, the register may assume execution if the will appears to have been properly executed, or he may accept a sworn statement or affidavit of any person having knowledge of the circumstances of execution, whether or not the person was a witness to the will.

[ 1979, c. 540, §1 (NEW) .]

(d). Informal probate of a will which has been previously probated elsewhere may be granted at any time upon written application by any interested person, together with deposit of an authenticated copy of the will and of the statement probating it from the office of court where it was first probated.

[ 1979, c. 540, §1 (NEW) .]

(e). A will from a foreign jurisdiction, including a place that does not require probate of a will after death and which is not eligible for probate under subsection (a), may be probated in this State upon receipt by the register of a duly authenticated copy of the will and a duly authenticated certificate of its legal custodian that the copy filed is a true copy and that the will has been probated in the foreign jurisdiction or has otherwise become operative under the law of that place.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-304. Informal probate; unavailable in certain cases

Applications for informal probate which relate to one or more of a known series of testamentary instruments, other than a will and its codicil, the latest of which does not expressly revoke the earlier, shall be declined. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-305. Informal probate; register not satisfied

If the register is not satisfied that a will is entitled to be probated in informal proceedings because of failure to meet the requirements of sections 3-303 and 3-304 or any other reason, he may decline the application. A declination of informal probate is not an adjudication and does not preclude formal probate proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-306. Informal probate; notice requirements

The moving party shall give notice as described by section 1-401 of the moving party's application for informal probate to any person demanding notice pursuant to section 3-204, to an heir, devisee or personal representative who has not waived notice in a writing filed with the court and to any personal representative of the decedent whose appointment has not been terminated. If the decedent was 55 years of age or older, the moving party shall give notice as described in section 1-401 to the Department of Health and Human Services. No other notice of informal probate is required. [2005, c. 12, Pt. DDD, §1 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §5 (AMD). 2005, c. 12, §DDD1 (AMD). 2005, c. 12, §DDD17 (AFF).



18-A §3-307. Informal appointment proceedings; delay in order; duty of register; effect of appointment

(a). Upon receipt of an application for informal appointment of a personal representative other than a special administrator as provided in section 3-614, if at least 120 hours have elapsed since the decedent's death, the register, after making the findings required by section 3-308, shall appoint the applicant subject to qualification and acceptance; provided, that if the decedent was a nonresident, the register shall delay the order of appointment until 30 days have elapsed since death unless the personal representative appointed at the decedent's domicile is the applicant, or unless the decedent's will directs that his estate be subject to the laws of this State.

[ 1979, c. 540, §1 (NEW) .]

(b). The status of personal representative and the powers and duties pertaining to the office are fully established by informal appointment. An appointment, and the office of personal representative created thereby, is subject to termination as provided in sections 3-608 through 3-612, but is not subject to retroactive vacation.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-308. Informal appointment proceedings; proof and findings required

(a). In informal appointment proceedings, the register must determine whether:

(1). The application for informal appointment of a personal representative is complete; [1979, c. 540, §1 (NEW).]

(2). The applicant has made oath or affirmation that the statements contained in the application are true to the best of his knowledge and belief; [1979, c. 540, §1 (NEW).]

(3). The applicant appears from the application to be an interested person as defined in section 1-201, paragraph (20); [1979, c. 540, §1 (NEW).]

(4). On the basis of the statements in the application, venue is proper; [1979, c. 540, §1 (NEW).]

(5). Any will to which the requested appointment relates has been formally or informally probated; but this requirement does not apply to the appointment of a special administrator; [1979, c. 540, §1 (NEW).]

(6). Any notice required by section 3-204 has been given; [1979, c. 540, §1 (NEW).]

(7). From the statements in the application, the person whose appointment is sought has priority entitling him to the appointment. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Unless section 3-612 controls, the application must be denied if it indicates that a personal representative who has not filed a written statement of resignation as provided in section 3-610, subsection (c) has been appointed in this or another county of this State, that, unless the applicant is the domiciliary personal representative or his nominee, the decedent was not domiciled in this State and that a personal representative whose appointment has not been terminated has been appointed by a court in the state of domicile, or that other requirements of this section have not been met.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-309. Informal appointment proceedings; register not satisfied

If the register is not satisfied that a requested informal appointment of a personal representative should be made because of failure to meet the requirements of sections 3-307 and 3-308, or for any other reason, he may decline the application. A declination of informal appointment is not an adjudication and does not preclude appointment in formal proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-310. Informal appointment proceedings; notice reguirements

The moving party shall give notice as described by section 1-401 of the moving party's intention to seek an appointment informally: (1) to any person demanding notice pursuant to section 3-204; (2) to an heir or devisee who has not waived notice in a writing filed with the court; and (3) to any person having a prior or equal right to appointment not waived in writing and filed with the court. If the decedent was 55 years of age or older, the moving party shall give notice as described in section 1-401 to the Department of Health and Human Services. No other notice of an informal appointment proceeding is required. [2005, c. 12, Pt. DDD, §2 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §6 (AMD). 2005, c. 12, §DDD2 (AMD). 2005, c. 12, §DDD17 (AFF).



18-A §3-311. Informal appointment unavailable in certain cases

If an application for informal appointment indicates the existence of a possible unrevoked testamentary instrument which may relate to property subject to the laws of this State, and which is not filed for probate in this court, the register shall decline the application. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: FORMAL TESTACY AND APPOINTMENT PROCEEDINGS

18-A §3-401. Formal testacy proceedings; nature; when commenced

A formal testacy proceeding is litigation to determine whether a decedent left a valid will. A formal testacy proceeding may be commenced by an interested person filing a petition as described in section 3-402, subsection (a) in which he requests that the judge, after notice and hearing, enter an order probating a will, or a petition to set aside an informal probate of a will or to prevent informal probate of a will which is the subject of a pending application, or a petition in accordance with section 3-402, subsection (b) for an order that the decedent died intestate. [1979, c. 540, §1 (NEW).]

A petition may seek formal probate of a will without regard to whether the same or a conflicting will has been informally probated. A formal testacy proceeding may, but need not, involve a request for appointment of a personal representative. [1979, c. 540, §1 (NEW).]

During the pendency of a formal testacy proceeding, the register shall not act upon any application for informal probate of any will of the decedent or any application for informal appointment of a personal representative of the decedent. [1979, c. 540, §1 (NEW).]

Unless a petition in a formal testacy proceeding also requests confirmation of the previous informal appointment, a previously appointed personal representative, after receipt of notice of the commencement of a formal probate proceeding, must refrain from exercising his power to make any further distribution of the estate during the pendency of the formal proceeding. A petitioner who seeks the appointment of a different personal representative in a formal proceeding also may request an order restraining the acting personal representative from exercising any of the powers of his office and requesting the appointment of a special administrator. In the absence of a request, or if the request is denied, the commencement of a formal proceeding has no effect on the powers and duties of a previously appointed personal representative other than those relating to distribution. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-402. Formal testacy or appointment proceedings; petition; contents

(a). Petitions for formal probate of a will, or for adjudcation of intestacy with or without request for appointment of a personal representative, must be directed to the judge, request a judicial order after notice and hearing, contain further statements as indicated in this section, and contain such other information and be in such form as the Supreme Judicial Court may by rule provide. A petition for formal probate of a will shall:

(1). Request an order as to the testacy of the decedent in relation to a particular instrument which may or may not have been informally probated and determining the heirs; [1979, c. 540, §1 (NEW).]

(2). Contain the statements required for informal applications as stated in the 6 subparagraphs under section 3-301, subsection (a), paragraph (1), and the statements required by section 3-301, subsection (a), paragraph (2), subparagraphs (ii) and (iii); and [1979, c. 540, §1 (NEW).]

(3). State whether the original of the last will of the decedent is in the possession of the court or accompanies the petition. [1979, c. 540, §1 (NEW).]

If the original will is neither in the possession of the court nor accompanies the petition and no authenticated copy of a will probated in another jurisdiction accompanies the petition, the petition also must state the contents of the will and indicate that it is lost, destroyed or otherwise unavailable. [1979, c. 540, §1 (NEW).]

(b). A petition for adjudication of intestacy and appointment of an administrator in intestacy must request a judicial finding and order that the decedent left no will and determining the heirs, contain the statements required by section 3-301, subsection (a), paragraphs (1) and (4) and indicate whether supervised administration is sought and contain such other information and be in such form as the Supreme Judicial Court may by rule provide. A petition may request an order determining intestacy and heirs without requesting the appointment of an administrator, in which case the statements required by section 3-301, subsection (a), paragraph (4), subparagraph (ii) may be omitted.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-403. Formal testacy proceeding; notice of hearing on petition

(a). Upon commencement of a formal testacy proceeding, the court shall fix a time and place of hearing. Notice must be given in the manner prescribed by section 1-401 by the petitioner to the persons enumerated in this subsection and to any additional person who has filed a demand for notice under section 3-204.

Notice must be given to the following persons: the surviving spouse, children and other heirs of the decedent, the devisees and executors named in any will that is being, or has been, probated or offered for informal or formal probate in the county or that is known by the petitioner to have been probated or offered for informal or formal probate elsewhere and any personal representative of the decedent whose appointment has not been terminated. If the decedent was 55 years of age or older, the petitioner shall give notice as described in section 1-401 to the Department of Health and Human Services. Notice may be given to other persons. In addition, the petitioner shall give notice by publication to all unknown persons and to all known persons whose addresses are unknown who have any interest in the matters being litigated. [2005, c. 12, Pt. DDD, §3 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF).]

(b). If it appears by the petition or otherwise that the fact of the death of the alleged decedent may be in doubt, or on the written demand of any interested person, a copy of the notice of the hearing on said petition shall be sent by registered mail to the alleged decedent at his last known address. The court shall direct the petitioner to report the results of, or make and report back concerning, a reasonably diligent search for the alleged decedent in any manner that may seem advisable, including any or all of the following methods:

(1). By inserting in one or more suitable periodicals a notice requesting information from any person having knowledge of the whereabouts of the alleged decedent; [1979, c. 540, §1 (NEW).]

(2). By notifying law enforcement officials and public welfare agencies in appropriate locations of the disappearance of the alleged decedent; [1979, c. 540, §1 (NEW).]

(3). By engaging the services of an investigator. The costs of any search so directed shall be paid by the petitioner if there is no administration or by the estate of the decedent in case there is administration. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 12, §DDD3 (AMD). 2005, c. 12, §DDD17 (AFF).



18-A §3-404. Formal testacy proceedings; written objections to probate

Any party to a formal proceeding who opposes the probate of a will for any reason shall state in that party's pleadings that party's objections to probate of the will. [RR 2013, c. 2, §32 (COR).]

SECTION HISTORY

1979, c. 540, §1 (NEW). RR 2013, c. 2, §32 (COR).



18-A §3-405. Formal testacy proceedings; uncontested cases; hearings and proof

If a petition in a testacy proceeding is unopposed, the court may order probate or intestacy on the strength of the pleadings if satisfied that the conditions of section 3-409 have been met, or conduct a hearing in open court and require proof of the matters necessary to support the order sought. If evidence concerning execution of the will is necessary, the affidavit or testimony of one of any attesting witnesses to the instrument is sufficient. If the affidavit or testimony of an attesting witness is not available, execution of the will may be proved by other evidence or affidavit. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-406. Formal testacy proceedings; contested cases; testimony of attesting witnesses

(a). If evidence concerning execution of an attested will which is not self-proved is necessary in contested cases, the testimony of at least one of the attesting witnesses, if within the State competent and able to testify, is required. Due execution of an attested or unattested will may be proved by other evidence.

[ 1979, c. 540, §1 (NEW) .]

(b). If the will is self-proved, compliance with signature requirements for execution is conclusively presumed and other requirements of execution are presumed subject to rebuttal without the testimony of any witness upon filing the will and the acknowledgment and affidavits annexed or attached thereto, unless there is proof of fraud or forgery affecting the acknowledgment or affidavit.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-407. Formal testacy proceedings; burdens in contested cases

In contested cases, petitioners who seek to establish intestacy have the burden of establishing prima facie proof of death, venue, and heirship. Proponents of a will have the burden of establishing prima facie proof of due execution in all cases, and, if they are also petitioners, prima facie proof of death and venue. Contestants of a will have the burden of establishing lack of testamentary intent or capacity, undue influence, fraud, duress, mistake or revocation. Parties have the ultimate burden of persuasion as to matters with respect to which they have the initial burden of proof. If a will is opposed by the petition for probate of a later will revoking the former, it shall be determined first whether the later will is entitled to probate, and if a will is opposed by a petition for a declaration of intestacy, it shall be determined first whether the will is entitled to probate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-408. Formal testacy proceedings; will construction; effect of final order in another jurisdiction

A final order of a court of another state determining testacy, the validity or construction of a will, made in a proceeding involving notice to and an opportunity for contest by all interested persons must be accepted as determinative by the courts of this State if it includes, or is based upon, a finding that the decedent was domiciled at his death in the state where the order was made. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-409. Formal testacy proceedings; order; foreign will

After the time required for any notice has expired, upon proof of notice, and after any hearing that may be necessary, if the court finds that the testator is dead, venue is proper and that the proceeding was commenced within the limitation prescribed by section 3-108, it shall determine the decedent's domicile at death, his heirs and his state of testacy. Any will found to be valid and unrevoked shall be formally probated. Termination of any previous informal appointment of a personal representative, which may be appropriate in view of the relief requested and findings, is governed by section 3-612. The petition shall be dismissed or appropriate amendment allowed if the court is not satisfied that the alleged decedent is dead. A will from a foreign jurisdiction, including a place which does not require probate of a will after death, may be proved for probate in this State by a duly authenticated certificate of its legal custodian that the copy introduced is a true copy and that the will has been probated in the foreign jurisdiction or has otherwise become effective under the law of the other place. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-410. Formal testacy proceedings; probate of more than one instrument

If 2 or more instruments are offered for probate before a final order is entered in a formal testacy proceeding, more than one instrument may be probated if neither expressly revokes the other or contains provisions which work a total revocation by implication. If more than one instrument is probated, the order shall indicate what provisions control in respect to the nomination of an executor, if any. The order may, but need not, indicate how any provisions of a particular instrument are affected by the other instrument. After a final order in a testacy proceeding has been entered, no petition for probate of any other instrument of the decedent may be entertained, except incident to a petition to vacate or modify a previous probate order and subject to the time limits of section 3-412. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-411. Formal testacy proceedings; partial intestacy

If it becomes evident in the course of a formal testacy proceeding that, though one or more instruments are entitled to be probated, the decedent's estate is or may be partially intestate, the court shall enter an order to that effect. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-412. Formal testacy proceedings; effect of order; vacation

Subject to appeal and subject to vacation as provided herein and in section 3-413, a formal testacy order under sections 3-409 to 3-411, including an order that the decedent left no valid will and determining heirs, is final as to all persons with respect to all issues concerning the decedent's estate that the court considered or might have considered incident to its rendition relevant to the question of whether the decedent left a valid will, and to the determination of heirs, except that: [1979, c. 540, §1 (NEW).]

(1). The court shall entertain a petition for modification or vacation of its order and probate of another will of the decedent if it is shown that the proponents of the later-offered will were unaware of its existence at the time of the earlier proceeding or were unaware of the earlier proceeding and were given no notice thereof, except by publication.

[ 1979, c. 540, §1 (NEW) .]

(2). If intestacy of all or part of the estate has been ordered, the determination of heirs of the decedent may be reconsidered if it is shown that one or more persons were omitted from the determination and it is also shown that the persons were unaware of their relationship to the decedent, were unaware of his death or were given no notice of any proceeding concerning his estate, except by publication.

[ 1979, c. 540, §1 (NEW) .]

(3). A petition for vacation under either paragraphs (1) or (2) must be filed prior to the earlier of the following time limits:

(i). If a personal representative has been appointed for the estate, the time of entry of any order approving final distribution of the estate, or, if the estate is closed by statement, 6 months after the filing of the closing statement. [1979, c. 540, §1 (NEW).]

(ii). Whether or not a personal representative has been appointed for the estate of the decedent, the time prescribed by section 3-108 when it is no longer possible to initiate an original proceeding to probate a will of the decedent. [1979, c. 540, §1 (NEW).]

(iii). Twelve months after the entry of the order sought to be vacated. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(4). The order originally rendered in the testacy proceeding may be modified or vacated, if appropriate under the circumstances, by the order of probate of the later-offered will or the order redetermining heirs.

[ 1979, c. 540, §1 (NEW) .]

(5). The finding of the fact of death is conclusive as to the alleged decedent only if notice of the hearing on the petition in the formal testacy proceeding was sent by registered or certified mail addressed to the alleged decedent at his last known address and the court finds that a search under section 3-403, subsection (b) was made.

[ 1979, c. 540, §1 (NEW) .]

If the alleged decedent is not dead, even if notice was sent and search was made, he may recover estate assets in the hands of the personal representative. In addition to any remedies available to the alleged decedent by reason of any fraud or intentional wrongdoing, the alleged decedent may recover any estate or its proceeds from distributees that is in their hands, or the value of distributions received by them, to the extent that any recovery from distributees is equitable in view of all of the circumstances. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-413. Formal testacy proceedings; vacation of order for other cause

For good cause shown, an order in a formal testacy proceeding may be modified or vacated within the time allowed for appeal. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-414. Formal proceedings concerning appointment of personal representative

(a). A formal proceeding may be brought for adjudication regarding the priority or qualification of one who is an applicant for appointment as personal representative, or of one who previously has been appointed personal representative in informal proceedings. If an issue concerning the testacy of the decedent is or may be involved, such proceeding is governed by section 3-402, as well as by this section. In other cases, the petition shall contain or adopt the statements required by section 3-301, paragraph (1) and describe the question relating to priority or qualification of the personal representative which is to be resolved. If the proceeding precedes any appointemnt of a personal representative, it shall stay any pending informal appointment proceedings as well as any commenced thereafter. If the proceeding is commenced after appointment, the previously appointed personal representative, after receipt of notice thereof, shall refrain from exercising any power of administration except as necessary to preserve the estate or unless the judge orders otherwise.

[ 1979, c. 540, §1 (NEW) .]

(b). After notice to interested persons, including all persons interested in the administration of the estate as successors under the applicable assumption concerning testacy, any previously appointed personal representative and any person having or claiming priority for appointment as personal representative, the judge shall determine who is entitled to appointment under section 3-203, make a proper appointment and, if appropriate, terminate any prior appointment found to have been improper as provided in cases of removal under section 3-611.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 5: SUPERVISED ADMINISTRATION

18-A §3-501. Supervised administration; nature of proceeding

Supervised administration is a single in rem proceeding to secure complete administration and settlement of a decedent's estate under the continuing authority of the court which extends until entry of an order approving distribution of the estate and discharging the personal representative or other order terminating the proceeding. A supervised personal representative is responsible to the court, as well as to the interested parties, and is subject to directions concerning the estate made by the court on its own motion or on the motion of any interested party. Except as otherwise provided in this Part, or as otherwise ordered by the court, a supervised personal representative has the same duties and powers as a personal representative who is not supervised. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-502. Supervised administration; petition; order

A petition for supervised administration may be filed by any interested person or by a personal representative at any time or the prayer for supervised administration may be joined with a petition in a testacy or appointment proceeding. If the testacy of the decedent and the priority and qualification of any personal representative have not been adjudicated previously, the petition for supervised administration shall include the matters required of a petition in a formal testacy proceeding and the notice requirements and procedures applicable to a formal testacy proceeding apply. If not previously adjudicated, the court shall adjudicate the testacy of the decedent and questions relating to the priority and qualifications of the personal representative in any case involving a request for supervised administration, even though the request for supervised administration may be denied. After notice to interested persons, the court shall order supervised administration of a decedent's estate: (1) if the decedent's will directs supervised administration, it shall be ordered unless the court finds that circumstances bearing on the need for supervised administration have changed since the execution of the will and that there is no necessity for supervised administration; (2) if the decedent's will directs unsupervised administration, supervised administration shall be ordered only upon a finding that it is necessary for protection of persons interested in the estate; or (3) in other cases if the court finds that supervised administration is necessary under the circumstances. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-503. Supervised administration; effect on other proceedings

(a). The pendency of a proceeding for supervised administration of a decedent's estate stays action on any informal application then pending or thereafter filed.

[ 1979, c. 540, §1 (NEW) .]

(b). If a will has been previously probated in informal proceedings, the effect of the filing of a petition for supervised administration is as provided for formal testacy proceedings by section 3-401.

[ 1979, c. 540, §1 (NEW) .]

(c). After he has received notice of the filing of a petition for supervised administration, a personal representative who has been appointed previously shall not exercise his power to distribute any estate. The filing of the petition does not affect his other powers and duties unless the court restricts the exercise of any of them pending full hearing on the petition.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-504. Supervised administration; powers of personal representative

Unless restricted by the court, a supervised personal representative has, without interim orders approving exercise of a power, all powers of personal representatives under this Code, but he shall not exercise his power to make any distribution of the estate without prior order of the court. Any other restriction on the power of a personal representative which may be ordered by the court must be endorsed on his letters of appointment and, unless so endorsed, is ineffective as to persons dealing in good faith with the personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-505. Supervised administration; interim orders; distribution and closing orders

Unless otherwise ordered by the court, supervised administration is terminated by order in accordance with time restrictions, notices and contents of orders prescribed for proceedings under section 3-1001. Interim orders approving or directing partial distributions or granting other relief may be issued by the court at any time during the pendency of a supervised administration on the application of the personal representative or any interested person. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 6: PERSONAL REPRESENTATIVE: APPOINTMENT, CONTROL AND TERMINATION OF AUTHORITY

18-A §3-601. Qualification

Prior to receiving letters, a personal representative shall qualify by filing with the appointing court any required bond and a statement of acceptance of the duties of the office. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-602. Acceptance of appointment; consent to jurisdiction

By accepting appointment, a personal representative submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be delivered to the personal representative, or mailed to him by ordinary first class mail at his address as listed in the application or petition for appointment or as thereafter reported to the court and to his address as then known to the petitioner. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-603. Bond not required without court order, exceptions

No bond is required of a personal representative appointed in informal proceedings, except (1) upon the appointment of a special administrator; (2) when an executor or other personal representative is appointed to administer an estate under a will containing an express requirement of bond; or (3) when bond is required under section 3-605. Bond may be required by court order at the time of appointment of a personal representative appointed in any formal proceeding except that bond is not required of a personal representative appointed in formal proceedings if the will relieves the personal representative of bond, unless bond has been requested by an interested party and the court is satisfied that it is desirable, or as provided in section 3-619, subsection (g). Bond required by any will or under this section may be dispensed with informal proceedings upon determination by the court that it is not necessary. No bond is required of any personal representative who, pursuant to statute, has deposited cash or collateral with an agency of this State to secure performance of the personal representative's duties. [RR 1997, c. 2, §41 (COR).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 663, §124 (AMD). 1979, c. 690, §7 (AMD). 1981, c. 268, §1 (AMD). RR 1997, c. 2, §41 (COR).



18-A §3-604. Bond amount; security; procedure; reduction

If bond is required and the provisions of the will or order do not specify the amount, unless stated in his application or petition, the person qualifying shall file a statement under oath with the register indicating his best estimate of the value of the personal estate of the decedent and of the income expected from the personal and real estate during the next year, and he shall execute and file a bond with the registers, or give other suitable security, in an amount not less than the estimate. The register shall determine that the bond is duly executed by a corporate surety, or one or more individual sureties whose performance is secured by pledge of personal property, mortgage on real property or other adequate security. The register may permit the amount of the bond to be reduced by the value of assets of the estate deposited with a domestic financial institution, as defined in section 6-101, in a manner that prevents their unauthorized disposition. On petition of the personal representative or another interested person the judge may excuse a requirement of bond, increase or reduce the amount of the bond, release sureties, or permit the substitution of another bond with the same or different sureties. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-605. Demand for bond by interested person

Any person apparently having an interest in the estate worth in excess of $1,000, or any creditor having a claim in excess of $1,000, may make a written demand that a personal representative give bond. The demand must be filed with the register and a copy mailed to the personal representative, if appointment and qualification have occurred. Thereupon, bond is required, but the requirement ceases if the person demanding bond ceases to be interested in the estate, or if bond is excused as provided in sections 3-603 or 3-604. After he has received notice and until the filing of the bond or cessation of the requirement of bond, the personal representative shall refrain from exercising any powers of his office except as necessary to preserve the estate. Failure of the personal representative to meet a requirement of bond by giving suitable bond within 30 days after receipt of notice is cause for his removal and appointment of a successor personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-606. Terms and conditions of bonds

(a). The following requirements and provisions apply to any bond required by this Part:

(1). Bonds shall name the judge as obligee for the benefit of the persons interested in the estate and shall be conditioned upon the faithful discharge by the fiduciary of all duties according to law. [1979, c. 540, §1 (NEW).]

(2). Unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the personal representative and with each other. The address of sureties shall be stated in the bond. [1979, c. 540, §1 (NEW).]

(3). By executing an approved bond of a personal representative, the surety consents to the jurisdiction of the court which issued letters to the primary obligor in any proceedings pertaining to the fiduciary duties of the personal representative and naming the surety as a party. Notice of any proceeding shall be delivered to the surety or mailed to him by registered or certified mail at his address as listed with the court where the bond is filed and to his address as then known to the petitioner. [1979, c. 540, §1 (NEW).]

(4). On petition of a successor personal representative, any other personal representative of the same decedent, or any interested person, a proceeding in the court may be initiated against a surety for breach of the obligation of the bond of the personal representative. [1979, c. 540, §1 (NEW).]

(5). The bond of the personal representative is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). No action or proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-607. Order restraining personal representative

On petition of any person who appears to have an interest in the estate, the judge by temporary order may restrain a personal representative from performing specified acts of administration, disbursement, or distribution, or exercise of any powers or discharge of any duties of his office, or make any other order to secure proper performance of his duty, if it appears to the judge that the personal representative otherwise may take some action which would jeopardize unreasonably the interest of the applicant or of some other interested person. Persons with whom the personal representative may transact business may be made parties. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-608. Termination of appointment; general

Termination of appointment of a personal representative occurs as indicated in sections 3-609 to 3-612, inclusive. Termination ends the right and power pertaining to the office of personal representative as conferred by this Code or any will, except that a personal representative, at any time prior to distribution or until restrained or enjoined by court order, may perform acts necessary to protect the estate and may deliver the assets to a successor representative. Termination does not discharge a personal representative from liability for transactions or omissions occurring before termination, or relieve him of the duty to preserve assets subject to his control, to account therefor and to deliver the assets. Termination does not affect the jurisdiction of the court over the personal representative, but terminates his authority to represent the estate in any pending or future proceeding. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-609. Termination of appointment; death or disability

The death of a personal representative or the appointment of a conservator for the estate of a personal representative, terminates his appointment. Until appointment and qualification of a successor or special representative to replace the deceased or protected representative, the representative of the estate of the deceased or protected personal representative, if any, has the duty to protect the estate possessed and being administered by his decedent or ward at the time his appointment terminates, has the power to perform acts necessary for protection and shall account for and deliver the estate assets to a successor or special personal representative upon his appointment and qualification. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-610. Termination of appointment; voluntary

(a). An appointment of a personal representative terminates as provided in section 3-1003, one year after the filing of a closing statement.

[ 1979, c. 540, §1 (NEW) .]

(b). An order closing an estate as provided in section 3-1001 or 3-1002 terminates an appointment of a personal representative.

[ 1979, c. 540, §1 (NEW) .]

(c). A personal representative may resign his position by filing a written statement of resignation with the register after he has given at least 15 days written notice to the persons known to be interested in the estate. If no one applies or petitions for appointment of a successor representative within the time indicated in the notice, the filed statement of resignation is ineffective as a termination of appointment and in any event is effective only upon the appointment and qualification of a successor representative and delivery of the assets to him.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-611. Termination of appointment by removal; cause; procedure

(a). A person interested in the estate may petition for removal of a personal representative for cause at any time. Upon filing of the petition, the court shall fix a time and place for hearing. Notice shall be given by the petitioner to the personal representative, and to other persons as the court may order. Except as otherwise ordered as provided in section 3-607, after receipt of notice of removal proceedings, the personal representative shall not act except to account, to correct maladministration or preserve the estate. If removal is ordered, the court also shall direct by order the disposition of the assets remaing in the name of, or under the control of, the personal representative being removed.

[ 1979, c. 540, §1 (NEW) .]

(b). Cause for removal exists when removal would be in the best interests of the estate, or if it is shown that a personal representative or the person seeking his appointment intentionally misrepresented material facts in the proceedings leading to his appointment, or that the personal representative has disregarded an order of the court, has become incapable of discharging the duties of his office, or has mismanaged the estate or failed to perform any duty pertaining to the office. Unless the decedent's will directs otherwise, a personal representative appointed at the decedent's domicile, incident to securing appointment of himself or his nominee as ancillary personal representative, may obtain removal of another who was appointed personal representative in this State to administer local assets.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-612. Termination of appointment; change of testacy status

Except as otherwise ordered in formal proceedings, the probate of a will subsequent to the appointment of a personal representative in intestacy or under a will which is superseded by formal probate of another will, or the vacation of an informal probate of a will subsequent to the appointment of the personal representative thereunder, does not terminate the appointment of the personal representative although his powers may be reduced as provided in section 3-401. Termination occurs upon appointment in informal or formal appointment proceedings of a person entitled to appointment under the later assumption concerning testacy. If no request for new appointment is made within 30 days after expiration of time for appeal from the order in formal testacy proceedings, or from the informal probate, changing the assumption concerning testacy, the previously appointed personal representative upon request may be appointed personal representative under the subsequently probated will, or as in intestacy as the case may be. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-613. Successor personal representative

Parts 3 and 4 of this Article govern proceedings for appointment of a personal representative to succeed one whose appointment has been terminated. After appointment and qualification, a successor personal representative may be substituted in all actions and proceedings to which the former personal representative was a party, and no notice, process or claim which was given or served upon the former personal representative need be given to or served upon the successor in order to preserve any position or right the person giving the notice or filing the claim may thereby have obtained or preserved with reference to the former personal representative. Except as otherwise ordered by the court, the successor personal representative has the powers and duties in respect to the continued administration which the former personal representative would have had if his appointment had not been terminated. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-614. Special administrator; appointment

A special administrator may be appointed: [1979, c. 540, §1 (NEW).]

(1). Informally by the register on the application of any interested person when necessary to protect the estate of a decedent prior to the appointment of a general personal representative or if a prior appointment has been terminated as provided in section 3-609;

[ 1979, c. 540, §1 (NEW) .]

(2). In a formal proceeding by order of the court on the petition of any interested person and finding, after notice and hearing, that appointment is necessary to preserve the estate or to secure its proper administration including its administration in circumstances where a general personal representative cannot or should not act. If it appears to the court that an emergency exists, appointment may be ordered without notice.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-615. Special administrator; who may be appointed

(a). If a special administrator is to be appointed pending the probate of a will which is the subject of a pending application or petition for probate, the person named executor in the will shall be appointed if available, and qualified.

[ 1979, c. 540, §1 (NEW) .]

(b). In other cases, any proper person may be appointed special administrator.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-616. Special administrator; appointed informally; powers and duties

A special administrator appointed by the register in informal proceedings pursuant to section 3-614, paragraph (1) has the duty to collect and manage the assets of the estate, to preserve them, to account therefor and to deliver them to the general personal representative upon his qualification. The special administrator has the power of a personal representative under the Code necessary to perform his duties. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-617. Special administrator; formal proceedings; power and duties

A special administrator appointed by order of the court in any formal proceeding has the power of a general personal representative except as limited in the appointment and duties as prescribed in the order. The appointment may be for a specified time, to perform particular acts or on other terms as the court may direct. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-618. Termination of appointment; special administrator

The appointment of a special administrator terminates in accordance with the provisions of the order of appointment or on the appointment of a general personal representative. In other cases, the appointment of a special administrator is subject to termination as provided in sections 3-608 through 3-611. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-619. Public administrators

(a). The Governor shall appoint in each county for a term of 4 years, unless sooner removed, a public administrator who shall, upon petition to the court and after notice and hearing, be appointed to administer the estates of persons who die intestate within the county, or who die intestate elsewhere leaving property within the county, and who are not known to have within the state any heirs who can lawfully inherit the estate, and for whom no other administration has been commenced. The public administrator shall have the same powers and duties of a personal representative under supervised administration as provided in section 3-504, and except as provided in subsection (g), shall give bond as provided for other personal representatives in cases of ordinary administration under sections 3-603 through 3-606. If any person entitled to appointment as personal representative under section 3-203 shall, prior to the appointment of the public administrator, file a petition for informal or formal appointment as personal representative, the court shall withhold any appointment of the public administrator pending denial of the petition for the appointment of the private personal representative.

[ 1981, c. 268, §2 (AMD) .]

(b). The public administrator may be allowed fees and compensation for his services as in the case of ordinary administration as provided in sections 3-719, 3-720 and 3-721, except that no fee for his own services shall be paid without prior approval by the court.

[ 1979, c. 540, §1 (NEW) .]

(c). Pending the appointment of the public administrator, and in the absence of any local administration or any administration by a domiciliary foreign personal representative under sections 4-204 and 4-205, the public administrator may proceed to conserve the property of the estate when it appears necessary or expedient.

[ 1979, c. 540, §1 (NEW) .]

(d). If, before the estate of such deceased in the hands of the public administrator is fully settled, any last will and testament of the decedent is granted informal or formal probate, or if any person entitled under section 3-203 to appointment as personal representative is informally or formally appointed, the appointment of the public administrator is terminated as provided in section 3-608, and he shall account for and deliver the assets of the estate to the private personal representative as provided therein, or to the successors under the will as provided by law if no private personal representative has been appointed.

[ 1979, c. 540, §1 (NEW) .]

(e). When there are assets, other than real property, remaining in the hands of such public administrator after the payment of the decedent's debts and all costs of administration and no heirs have been discovered, the public administrator must be ordered by the judge to deposit them with the Treasurer of State, who shall receive them and dispose of them according to Title 33, chapter 41. These assets must, for the purposes of Title 33, chapter 41, be presumed unclaimed when the judge orders the public administrator to deposit them with the Treasurer of State.

[ 2003, c. 20, Pt. T, §12 (AMD) .]

(f). In all cases where a public administrator is appointed, the register shall immediately send to the Treasurer of State a copy of the petition and the decree thereon, and in all cases where the public administrator is ordered to pay the balance of the estate as provided in subsection (e) the judge shall give notice to the county treasurer of the amount and from what estate it is receivable. If the public administrator neglects for 3 months after the order of the judge to deposit the money, the county treasurer shall petition the court for enforcement of the order or bring a civil action upon any bond of the public administrator for the recovery thereof. The records and accounts of the public administrator shall be audited annually by the Office of the State Auditor.

[ 1979, c. 540, §1 (NEW); 2013, c. 16, §10 (REV) .]

(g). Estates administered under this section having a value at the decedent's death not exceeding $200 shall be exempt from all notice and filing costs and from giving bond. The cost of notice shall be paid by the court.

[ 1981, c. 268, §4 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 268, §§2-4 (AMD). 2003, c. 20, Pt. T, §12 (AMD). 2013, c. 16, §10 (REV).






Part 7: DUTIES AND POWERS OF PERSONAL REPRESENTATIVES

18-A §3-701. Time of accrual of duties and powers

The duties and powers of a personal representative commence upon his appointment. The powers of a personal representative relate back in time to give acts by the person appointed which are beneficial to the estate occurring prior to appointment the same effect as those occurring thereafter. Prior to appointment, a person named executor in a will may carry out written instructions of the decedent relating to his body, funeral and burial arrangements. A personal representative may ratify and accept acts on behalf of the estate done by others where the acts would have been proper for a personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-702. Priority among different letters

A person to whom general letters are issued first has exclusive authority under the letters until his appointment is terminated or modified. If, through error, general letters are afterwards issued to another, the first appointed representative may recover any property of the estate in the hands of the representative subsequently appointed, but the acts of the latter done in good faith before notice of the first letters are not void for want of validity of appointment. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-703. General duties; relation and liability to persons interested in estate; standing to sue

(a). A personal representative is under a duty to settle and distribute the estate of the decedent in accordance with the terms of any probated and effective will and this Code, and as expeditiously and efficiently as is consistent with the best interests of the estate. The personal representative shall use the authority conferred upon the personal representative by this Code, the terms of the will, if any, and any order in proceedings to which the personal representative is party for the best interests of successors to the estate. A personal representative is a fiduciary who shall observe the standards of care applicable to trustees as described in Title 18-B, sections 802, 803, 805, 806 and 807 and Title 18-B, chapter 9, except as follows.

(1). A personal representative, in developing an investment strategy, shall take into account the expected duration of the period reasonably required to effect distribution of the estate's assets. [1995, c. 525, §1 (NEW); 1995, c. 525, §4 (AFF).]

(2). Except as provided in section 3-906, subsection (a), paragraphs (1) and (2), a personal representative may make distribution of an estate's assets in cash or in kind, in accordance with the devisees' best interests, and is not required either to liquidate the estate's assets or to preserve them for distribution. [1997, c. 73, §1 (AMD); 1997, c. 73, §4 (AFF).]

(3). If all devisees whose devises are to be funded from the residue of an estate agree, in a written instrument signed by each of them and presented to the personal representative, on an investment manager to direct the investment of the estate's residuary assets, the personal representative may, but need not, rely on the investment advice of the investment manager so identified or delegate the investment management of the estate's residuary assets to such manager and, in either case, may pay reasonable compensation to the manager from the residue of the estate. A personal representative who relies on the advice of, or delegates management discretion to, an investment manager in accordance with the terms of this section is not liable for the investment performance of the assets invested in the discretion of, or in accordance with the advice of, such investment manager. [1997, c. 73, §4 (AFF); 1997, c. 73, §2 (RPR).]

[ 2005, c. 683, Pt. C, §6 (AMD) .]

(b). A personal representative shall not be surcharged for acts of administration or distribution if the conduct in question was authorized at the time. Subject to other obligations of administration, an informally probated will is authority to administer and distribute the estate according to its terms. An order of appointment of a personal representative, whether issued in informal or formal proceedings, is authority to distribute apparently intestate assets to the heirs of the decedent if, at the time of distribution, the personal representative is not aware of a pending testacy proceeding, a proceeding to vacate an order entered in an earlier testacy proceeding, a formal proceeding questioning his appointment or fitness to continue, or a supervised administration proceeding. Nothing in this section affects the duty of the personal representative to administer and distribute the estate in accordance with the rights of claimants, the surviving spouse, any minor and dependent children and any pretermitted child of the decedent as described elsewhere in this Code.

[ 1979, c. 540, §1 (NEW) .]

(c). Except as to proceedings which do not survive the death of the decedent, a personal representative of a decedent domiciled in this State at his death has the same standing to sue and be sued in the courts of this State and the courts of any other jurisdiction as his decedent had immediately prior to death.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 525, §1 (AMD). 1995, c. 525, §4 (AFF). 1997, c. 73, §§1,2 (AMD). 1997, c. 73, §4 (AFF). 2005, c. 683, §C6 (AMD).



18-A §3-704. Personal representative to proceed without court order; exception

A personal representative shall proceed expeditiously with the settlement and distribution of a decedent's estate and, except as otherwise specified or ordered in regard to a supervised personal representative, do so without adjudication, order, or direction of the court, but he may invoke the jurisdiction of the court, in proceedings authorized by this Code, to resolve questions concerning the estate or its administration. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-705. Duty of personal representative; information to heirs and devisees

Not later than 30 days after his appointment every personal representative, except any special administrator, shall give information of his appointment to the heirs and devisees, including, if there has been no formal testacy proceeding and if the personal representative was appointed on the assumption that the decedent died intestate, the devisees in any will mentioned in the application for appointment of a personal representative and, in any case where there has been no formal testacy proceedings, to the devisees in any purported will whose existence and the names of the devisees thereunder are known to the personal representative. The information shall be delivered or sent by ordinary mail to each of the heirs and devisees whose address is reasonably available to the personal representative. The duty does not extend to require information to persons who have been adjudicated in a prior formal testacy proceeding to have no interest in the estate. The information shall include the name and address of the personal representative, indicate that it is being sent to persons who have or may have some interest in the estate being administered, indicate whether bond has been filed, and describe the court where papers relating to the estate are on file. The personal representative's failure to give this information is a breach of his duty to the persons concerned but does not affect the validity of his appointment, his powers or other duties. A personal representative may inform other persons of his appointment by delivery or ordinary first class mail. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-706. Duty of personal representative; inventory and appraisal

Within 3 months after his appointment, a personal representative, who is not a special administrator or a successor to another representative who has previously discharged this duty, shall prepare and file or furnish an inventory of property owned by the decedent at the time of his death, listing it with reasonable detail, and indicating as to each listed item, its fair market value as of the date of the decedent's death, and the type and amount of any encumbrance that may exist with reference to any item. The inventory shall also include a schedule of credits of the decedent, with the names of the obligors, the amounts due, a description of the nature of the obligation, and the amount of all such credits, exclusive of expenses and risk of settlement or collection. [1979, c. 690, §8 (AMD).]

The personal representative shall furnish a copy of the inventory to interested persons who request it. He may also file the original of the inventory with the court. [1979, c. 690, §9 (AMD).]

When an inventory has not been filed or furnished as required under this section and an interested party makes a prima facie case that property that should have been inventoried is now missing, the personal representative has the burden of proving by a preponderance of the evidence that the specific property would properly be excluded from the inventory. [2003, c. 378, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §§8,9 (AMD). 2003, c. 378, §1 (AMD).



18-A §3-707. Employment of appraisers

The personal representative may employ a qualified and disinterested appraiser to assist him in ascertaining the fair market value of all assets as of the date of the decedent's death; but shall employ an appraiser for determining the value of real estate or securities not regularly traded on recognized exchanges. Different persons may be employed to appraise different kinds of assets included in the estate. The names and addresses of any appraiser shall be indicated on the inventory with the item or items he appraised. [1979, c. 690, §10 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §10 (AMD).



18-A §3-708. Duty of personal representative; supplementary inventory

If any property not included in the original inventory comes to the knowledge of a personal representative or if the personal representative learns that the value or description indicated in the original inventory for any item is erroneous or misleading, he shall make a supplementary inventory or appraisement showing the market value as of the date of the decedent's death of the new item or the revised market value or descriptions, and the appraisers or other data relied upon, if any, and file it with the court or furnish copies thereof or information thereof to persons interested in the new information. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-709. Duty of personal representative; possession of estate

Except as otherwise provided by a decedent's will, every personal representative has a right to, and shall take possession or control of, the decedent's property, except that any real property or tangible personal property may be left with or surrendered to the person presumptively entitled thereto unless or until, in the judgment of the personal representative, possession of the property by him will be necessary for purposes of administration. The request by a personal representative for delivery of any property possessed by an heir or devisee is conclusive evidence, in any action against the heir or devisee for possession thereof, that the possession of the property by the personal representative is necessary for purposes of administration. The personal representative shall pay taxes on, and take all steps reasonably necessary for the management, protection and preservation of, the estate in his possession. He may maintain an action to recover possession of property or to determine the title thereto. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-710. Power to avoid transfers

The property liable for the payment of unsecured debts of a decedent includes all property transferred by him by any means which is in law void or voidable as against his creditors, and subject to prior liens, the right to recover this property, so far as necessary for the payment of unsecured debts of the decedent, is exclusively in the personal representative. The personal representative is not required to institute such an action unless requested by creditors, who must pay or secure the cost and expenses of litigation. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-711. Powers of personal representatives; in general

Until termination of his appointment, a personal representative has the same power over the title to property of the estate that an absolute owner would have, in trust however, for the benefit of the creditors and others interested in the estate. This power may be exercised without notice, hearing or order of court, except as limited by this section. The personal representative shall not sell or transfer any interest in real property of the estate without giving notice at least 10 days prior to that sale or transfer to any person succeeding to an interest in that property, unless the personal representative is authorized under the will to sell or transfer real estate without this notice. [1983, c. 583, §9 (RPR).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 583, §9 (RPR).



18-A §3-712. Improper exercise of power; breach of fiduciary duty

If the exercise of power concerning the estate is improper, the personal representative is liable to interested persons for damage or loss resulting from breach of his fiduciary duty to the same extent as a trustee of an express trust. The rights of purchasers and others dealing with a personal representative shall be determined as provided in sections 3-713 and 3-714. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-713. Sale, encumbrance or transaction involving conflict of interest; voidable; exceptions

Any sale or encumbrance to the personal representative, his spouse, agent or attorney, or any corporation or trust in which he has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest on the part of the personal representative, is voidable by any person interested in the estate except one who has consented after fair disclosure, unless [1979, c. 540, §1 (NEW).]

(1). The will or a contract entered into by the decedent expressly authorized the transaction; or

[ 1979, c. 540, §1 (NEW) .]

(2). The transaction is approved by the court after notice to interested persons.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-714. Persons dealing with personal representative; protection

A person who in good faith either assists a personal representative or deals with him for value is protected as if the personal representative properly exercised his power. The fact that a person knowingly deals with a personal representative does not alone require the person to inquire into the existence of a power or the propriety of its exercise. Except for restrictions on powers of supervised personal representatives which are endorsed on letters as provided in section 3-504, no provision in any will or order of court purporting to limit the power of a personal representative is effective except as to persons with actual knowledge thereof. A person is not bound to see to the proper application of estate assets paid or delivered to a personal representative. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters, including a case in which the alleged decedent is found to be alive. The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-715. Transactions authorized for personal representatives; exceptions

Except as restricted or otherwise provided by the will or by an order in a formal proceeding and subject to the priorities stated in section 3-902, a personal representative, acting reasonably for the benefit of the interested persons, may properly: [1979, c. 540, §1 (NEW).]

(1). Retain assets owned by the decedent pending distribution or liquidation including those in which the representative is personally interested or which are otherwise improper for trust investment;

[ 1979, c. 540, §1 (NEW) .]

(2). Receive assets from fiduciaries, or other sources;

[ 1979, c. 540, §1 (NEW) .]

(3). Perform, compromise or refuse performance of the decedent's contracts that continue as obligations of the estate, as he may determine under the circumstances. In performing enforceable contracts by the decedent to convey or lease land, the personal representative, among other possible courses of action, may:

(i). Execute and deliver a deed of conveyance for cash payment of all sums remaining due or the purchaser's note for the sum remaining due secured by a mortgage or deed of trust on the land; or [1979, c. 540, §1 (NEW).]

(ii). Deliver a deed in escrow with directions that the proceeds, when paid in accordance with the escrow agreement, be paid to the successors of the decedent, as designated in the escrow agreement; [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(4). Satisfy written charitable pledges of the decedent irrespective of whether the pledges constituted binding obligations of the decedent or were properly presented as claims, if in the judgment of the personal representative the decedent would have wanted the pledges completed under the circumstances;

[ 1979, c. 540, §1 (NEW) .]

(5). If funds are not needed to meet debts and expenses currently payable and are not immediately distributable, deposit or invest liquid assets of the estate, including moneys received from the sale of other assets, in federally insured interest-bearing accounts, readily marketable secured loan arrangements or other prudent investments which would be reasonable for use by trustees generally;

[ 1979, c. 540, §1 (NEW) .]

(6). Acquire or dispose of an asset, including land in this or another state, for cash or on credit, at public or private sale; and manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset;

[ 1979, c. 540, §1 (NEW) .]

(7). Make ordinary or extraordinary repairs or alterations in buildings or other structures, demolish any improvements, raze existing or erect new party walls or buildings;

[ 1979, c. 540, §1 (NEW) .]

(8). Subdivide, develop or dedicate land to public use; make or obtain the vacation of plats and adjust boundaries; or adjust differences in valuation on exchange or partition by giving or receiving considerations; or dedicate easements to public use without consideration;

[ 1979, c. 540, §1 (NEW) .]

(9). Enter for any purpose into a lease as lessor or lessee, with or without option to purchase or renew, for a term within or extending beyond the period of administration;

[ 1979, c. 540, §1 (NEW) .]

(10). Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement;

[ 1979, c. 540, §1 (NEW) .]

(11). Abandon property when, in the opinion of the personal representative, it is valueless, or is so encumbered, or is in condition that it is of no benefit to the estate;

[ 1979, c. 540, §1 (NEW) .]

(12). Vote stocks or other securities in person or by general or limited proxy;

[ 1979, c. 540, §1 (NEW) .]

(13). Pay calls, assessments, and other sums chargeable or accruing against or on account of securities, unless barred by the provisions relating to claims;

[ 1979, c. 540, §1 (NEW) .]

(14). Hold a security in the name of a nominee or in other form without disclosure of the interest of the estate but the personal representative is liable for any act of the nominee in connection with the security so held;

[ 1979, c. 540, §1 (NEW) .]

(15). Insure the assets of the estate against damage, loss and liability and himself against liability as to third persons;

[ 1979, c. 540, §1 (NEW) .]

(16). Borrow money with or without security to be repaid from the estate assets or otherwise; and advance money for the protection of the estate;

[ 1979, c. 540, §1 (NEW) .]

(17). Effect a fair and reasonable compromise with any debtor or obligor, or extend, renew or in any manner modify the terms of any obligation owing to the estate. If the personal representative holds a mortgage, pledge or other lien upon property of another person, he may, in lieu of foreclosure, accept a conveyance or transfer of encumbered assets from the owner thereof in satisfaction of the indebtedness secured by lien;

[ 1979, c. 540, §1 (NEW) .]

(18). Pay taxes, assessments, compensation of the personal representative, and other expenses incident to the administration of the estate;

[ 1997, c. 668, §3 (AMD) .]

(19). Sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise;

[ 1979, c. 540, §1 (NEW) .]

(20). Allocate items of income or expense to either estate income or principal, as permitted or provided by law;

[ 1979, c. 540, §1 (NEW) .]

(21). Employ persons, including attorneys, auditors, investment advisors, or agents, even if they are associated with the personal representative, to advise or assist the personal representative in the performance of his administrative duties; act without independent investigation upon their recommendations; and instead of acting personally, employ one or more agents to perform any act of administration, whether or not discretionary;

[ 1979, c. 540, §1 (NEW) .]

(22). Prosecute or defend claims, or proceedings in any jurisdiction for the protection of the estate and of the personal representative in the performance of his duties;

[ 1979, c. 540, §1 (NEW) .]

(23). Sell, mortgage, or lease any real or personal property of the estate or any interest therein for cash, credit, or for part cash and part credit, and with or without security for unpaid balances;

[ 1979, c. 540, §1 (NEW) .]

(24). Continue any unincorporated business or venture in which the decedent was engaged at the time of his death (i) in the same business form for a period of not more than 4 months from the date of appointment of a general personal representative if continuation is a reasonable means of preserving the value of the business including good will, (ii) in the same business form for any additional period of time that may be approved by order of the court in a formal proceeding to which the persons interested in the estate are parties; or (iii) throughout the period of administration if the business is incorporated by the personal representative and if none of the probable distributees of the business who are competent adults object to its incorporation and retention in the estate;

[ 1975, c. 540, §1 (NEW) .]

(25). Incorporate any business or venture in which the decedent was engaged at the time of his death;

[ 1975, c. 540, §1 (NEW) .]

(26). Provide for exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate;

[ 1975, c. 540, §1 (NEW) .]

(27). Satisfy and settle claims and distribute the estate as provided in this Code.

[ 1975, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1997, c. 668, §3 (AMD).



18-A §3-716. Powers and duties of successor personal representative

A successor personal representative has the same power and duty as the original personal representative to complete the administration and distribution of the estate, as expeditiously as possible, but he shall not exercise any power expressly made personal to the executor named in the will. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-717. Corepresentatives; when joint action required

If 2 or more persons are appointed corepresentatives and unless the will provides otherwise, the concurrence of all is required on all acts connected with the administration and distribution of the estate. This restriction does not apply when any corepresentative receives and receipts for property due the estate, when the concurrence of all cannot readily be obtained in the time reasonably available for emergency action necessary to preserve the estate, or when a corepresentative has been delegated to act for the others. Persons dealing with a corepresentative if actually unaware that another has been appointed to serve with that corepresentative or if advised by the personal representative with whom they deal that the personal representative has authority to act alone for any of the reasons mentioned herein, are as fully protected as if the person with whom they dealt had been the sole personal representative. [2011, c. 420, Pt. A, §12 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2011, c. 420, Pt. A, §12 (AMD).



18-A §3-718. Powers of surviving personal representative

Unless the terms of the will otherwise provide, every power exercisable by personal corepresentatives may be exercised by the one or more remaining after the appointment of one or more is terminated, and if one of 2 or more nominated as coexecutors is not appointed, those appointed may exercise all the powers incident to the office. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-719. Compensation of personal representative

A personal representative is entitled to reasonable compensation for his services. If a will provides for compensation of the personal representative and there is no contract with the decedent regarding compensation, he may renounce the provision before qualifying and be entitled to reasonable compensation. A personal representative also may renounce his right to all or any part of the compensation. A written renunciation of fee may be filed with the court. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-720. Expenses in estate litigation

If any personal representative or person nominated as personal representative defends or prosecutes any proceeding in good faith, whether successful or not he is entitled to receive from the estate his necessary expenses and disbursements including reasonable attorneys' fees incurred. [1975, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-721. Proceedings for review of employment of agents and compensation of personal representatives and employees of estate

(a). After notice to all interested persons, on petition of an interested person or on appropriate motion if administration is supervised, the propriety of employment of any person by a personal representative, including the employment of any attorney, auditor, investment advisor or other specialized agent or assistant, the reasonableness of the compensation of any person so employed, or the reasonableness of the compensation determined by the personal representative for his own services, may be reviewed by the court. Any person who has received excessive compensation from an estate for services rendered may be ordered to make appropriate refunds.

[ 1979, c. 540, §1 (NEW) .]

(b). Factors to be considered as guides in determining the reasonableness of a fee include the following:

(1). The time and labor required, the novelty and difficulty of the questions involved, and the skill requisite to perform the service properly; [1975, c. 540, §1 (NEW).]

(2). The likelihood, if apparent to the personal representative, that the acceptance of the particular employment will preclude the person employed from other employment; [1975, c. 540, §1 (NEW).]

(3). The fee customarily charged in the locality for similar services; [1975, c. 540, §1 (NEW).]

(4). The amount involved and the results obtained; [1975, c. 540, §1 (NEW).]

(5). The time limitations imposed by the personal representative or by the circumstances; [1975, c. 540, §1 (NEW).]

(6). The experience, reputation and ability of the person performing the services. [1975, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 8: CREDITORS' CLAIMS

18-A §3-801. Notice to creditors

(a). A personal representative upon application for appointment shall pay a fee to the court to permit the register to publish a notice to creditors once a week for 2 successive weeks in a newspaper of general circulation in the county announcing the appointment and the personal representative's address and notifying creditors of the estate to present their claims within 4 months after the date of the first publication of the notice or be forever barred.

[ 2001, c. 559, Pt. X, §1 (AMD) .]

(b). A personal representative may give written notice by mail or other delivery to a creditor, notifying the creditor to present the creditor's claim within 4 months after the published notice, if given as provided in subsection (a), or within 60 days after the mailing or other delivery of the notice, whichever is later, or be forever barred. Written notice must be the notice described in subsection (a) or a similar notice.

[ 1989, c. 661, §2 (NEW) .]

(c). The personal representative is not liable to a creditor or to a successor of the decedent for giving or failing to give notice under this section.

[ 1989, c. 661, §2 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §2 (RPR). 2001, c. 559, §X1 (AMD).



18-A §3-802. Statutes of limitations

(a). Unless an estate is insolvent, the personal representative, with the consent of all successors whose interests would be affected, may waive any defense of limitations available to the estate. If the defense is not waived, no claim which was barred by any statute of limitations at the time of the decedent's death shall be allowed or paid.

[ 1989, c. 661, §2 (NEW) .]

(b). The running of any statute of limitations measured from some other event than death or the giving of notice to creditors is suspended for 4 months after the decedent's death, but resumes thereafter as to claims not barred by other sections.

[ 1989, c. 661, §2 (NEW) .]

(c). For purposes of any statute of limitations, the presentation of a claim pursuant to section 3-804 is equivalent to commencement of a proceeding on the claim.

[ 1989, c. 661, §2 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §2 (RPR).



18-A §3-803. Limitations on presentation of claims

(a). All claims against a decedent's estate which arose before the death of the decedent, including claims of the State and any subdivision of the State, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, if not barred earlier by another statute of limitations or nonclaim statute, are barred against the estate, the personal representative, and the heirs and devisees of the decedent, unless presented within the earlier of the following:

(1). The time provided by section 3-801, subsection (b) for creditors who are given actual notice, and the time provided in section 3-801, subsection (a) for all creditors barred by publication; or [1989, c. 661, §3 (RPR).]

(2). Nine months of the decedent's death. [1989, c. 661, §3 (RPR).]

[ 1989, c. 661, §3 (RPR) .]

(a-1). A claim described in subsection (a) which is barred by the nonclaim statute of the decedent's domicile before the giving of notice to creditors in this State is barred in this State.

[ 1989, c. 661, §4 (NEW) .]

(b). All claims against a decedent's estate which arise at or after the death of the decedent, including claims of the State and any subdivision of the State, whether due or to become due, absolute or contingent, liquidated or unliquidated, founded on contract, tort, or other legal basis, are barred against the estate, the personal representative, and the heirs and devisees of the decedent, unless presented as follows:

(1). A claim based on a contract with the personal representative, within four months after performance by the personal representative is due; or [1989, c. 661, §5 (AMD).]

(2). Any other claim, within the later of 4 months after it arises, or the time specified in subsection (a), paragraph (2). [1989, c. 661, §5 (AMD).]

[ 1989, c. 661, §5 (AMD) .]

(c). Nothing in this section affects or prevents:

(1). Any proceeding to enforce any mortgage, pledge, or other lien upon property of the estate; [1989, c. 661, §5 (AMD).]

(2). To the limits of the insurance protection only, any proceeding to establish liability of the decedent or the personal representative for which the decedent or the personal representative is protected by liability insurance; [2001, c. 559, Pt. X, §2 (AMD).]

(3). Collection of compensation for services rendered and reimbursement for expenses advanced by the personal representative or by the attorney or accountant for the personal representative of the estate; or [2001, c. 559, Pt. X, §3 (AMD).]

(4). The State from filing and enforcing a claim for Medicaid reimbursement under Title 22, section 14. Notwithstanding subsection (a), paragraph (2), if this claim is filed within 4 months of published or actual notice of creditors, the claim is considered timely filed. [2001, c. 559, Pt. X, §4 (NEW).]

[ 2001, c. 559, Pt. X, §§2-4 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §§3-5 (AMD). 2001, c. 559, §§X2-4 (AMD).



18-A §3-804. Manner of presentation of claims

Claims against a decedent's estate may be presented as follows: [1979, c. 540, §1 (NEW).]

(1). The claimant may deliver or mail to the personal representative a written statement of the claim indicating its basis, the name and address of the claimant, and the amount claimed, or may file a written statement of the claim, in the form prescribed by rule, with the clerk of the court. The claim is deemed presented on the first to occur of receipt of the written statement of claim by the personal representative, or the filing of the claim with the court. If a claim is not yet due, the date when it will become due shall be stated. If the claim is contingent or unliquidated, the nature of the uncertainty shall be stated. If the claim is secured, the security shall be described. Failure to describe correctly the security, the nature of any uncertainty, and the due date of a claim not yet due does not invalidate the presentation made.

[ 1979, c. 540, §1 (NEW) .]

(2). The claimant may commence a proceeding against the personal represensative in any court where the personal representative may be subjected to jurisdiction, to obtain payment of his claim against the estate, but the commencement of the proceeding must occur within the time limited for presenting the claim. No presentation of claim is required in regard to matters claimed in proceedings against the decedent which were pending at the time of his death.

[ 1979, c. 540, §1 (NEW) .]

(3). If a claim is presented under paragraph (1), no proceeding thereon may be commenced more than 60 days after the personal representative has mailed a notice of disallowance; but, in the case of a claim which is not presently due or which is contingent or unliquidated, the personal representative may consent to an extension of the 60-day period, or to avoid injustice the court, on petition, may order an extension of the 60-day period, but in no event shall the extension run beyond the applicable statute of limitations.

[ 1979, c. 540, §1 (NEW) .]

(4). When a decedent's estate has not been commenced at the time a claimant wishes to present a claim, a claim is deemed presented when the claimant files with the clerk of the court a written statement of claim meeting the requirements of subsection (1) and a demand for notice pursuant to section 3-204. The provisions of subsection (3) apply upon the appointment of a personal representative.

[ 1997, c. 321, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1997, c. 321, §1 (AMD).



18-A §3-805. Classification of claims

(a). If the applicable assets of the estate are insufficient to pay all claims in full, the personal representative shall make payment in the following order:

(1). Costs and expenses of administration; [1979, c. 540, §1 (NEW).]

(2). Reasonable funeral expenses; [1979, c. 540, §1 (NEW).]

(3). Debts and taxes with preference under federal law; [1979, c. 540, §1 (NEW).]

(4). Medicaid benefits recoverable under Title 22, section 14, subsection 2-I and reasonable and necessary medical and hospital expenses of the last illness of the decedent, including compensation of persons attending the decedent; [1993, c. 410, Pt. I, §1 (AMD).]

(5). Debts and taxes with preference under other laws of this State; [1979, c. 540, §1 (NEW).]

(6). All other claims. [1979, c. 540, §1 (NEW).]

[ 1993, c. 410, Pt. I, §1 (AMD) .]

(b). No preference shall be given in the payment of any claim over any other claim of the same class, and a claim due and payable shall not be entitled to a preference over claims not due.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 397, §1 (AMD). 1993, c. 410, §I1 (AMD).



18-A §3-806. Allowance of claims

(a). As to claims presented in the manner described in section 3-804 within the time limit prescribed in section 3-803, the personal representative may furnish a notice to any claimant stating that the claim has been disallowed. If, after allowing or disallowing a claim, the personal representative changes his decision concerning the claim, he shall notify the claimant. The personal representative may not change a disallowance of a claim after the time for the claimant to file a petition for allowance or to commence a proceeding on the claim has run and the claim has been barred. Every claim which is disallowed in whole or in part by the personal representative is barred so far as not allowed unless the claimant files a petition for allowance in the court or commences a proceeding against the personal representative not later than 60 days after the mailing of the notice of disallowance or partial allowance if the notice warns the claimant of the impending bar. Failure of the personal representative to furnish notice to a claimant of action on his claim for 60 days after the time for original presentation of the claim has expired has the effect of a notice of allowance.

[ 1979, c. 690, §§11, 12 (AMD) .]

(b). Upon the petition of the personal representative or of a claimant in a proceeding for the purpose, the court may allow in whole or in part any claim or claims presented to the personal representative or filed with the clerk of the court in due time and not barred by subsection (a). Notice in this proceeding shall be given to the claimant, the personal representative and those other persons interested in the estate as the court may direct by order entered at the time the proceeding is commenced.

[ 1979, c. 540, §1 (NEW) .]

(c). A judgment in a proceeding in another court against a personal representative to enforce a claim against a decedent's estate is an allowance of the claim.

[ 1979, c. 540, §1 (NEW) .]

(d). Unless otherwise provided in any judgment in another court entered against the personal representative, allowed claims bear prejudgment interest at the rate specified in Title 14, section 1602-B for the period commencing 60 days after the time for original presentation of the claim has expired unless based on a contract making a provision for interest, in which case they bear interest in accordance with that provision.

(1). Interest may not accrue on any allowed claims, however allowed, against an insolvent estate, except to the extent that insurance coverage or other nonprobate assets are available to pay the claim in full. This paragraph is effective for estates of decedents who die on or after October 1, 1997. [1997, c. 202, §1 (NEW).]

(2). To the extent that an allowed claim against an insolvent estate is secured by property, the value of which, as determined under section 3-809, is greater than the amount of the claim, the holder of the claim may receive interest on the principal amount of the claim and any reasonable fees, costs or charges provided for under an agreement under which the claim arose. This paragraph is effective for estates of decedents who die on or after October 1, 1997. [1997, c. 202, §1 (NEW).]

[ 2003, c. 460, §9 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §§11,12 (AMD). 1997, c. 202, §1 (AMD). 2003, c. 460, §9 (AMD).



18-A §3-807. Payment of claims

(a). Upon the expiration of the earlier of the time limitations provided in section 3-803 for the presentation of claims, the personal representative shall proceed to pay the claims allowed against the estate in the order of priority prescribed, after making provision for homestead, family and support allowances, for claims already presented which have not yet been allowed or whose allowance has been appealed, and for unbarred claims which may yet be presented, including costs and expenses of administration. By petition to the court in a proceeding for the purpose, or by appropriate motion if the administration is supervised, a claimant whose claim has been allowed but not paid as provided may secure an order directing the personal representative to pay the claim to the extent that funds of the estate are available to pay it.

[ 1989, c. 661, §6 (AMD) .]

(b). The personal representative at any time may pay any just claim that has not been barred, with or without formal presentation, but the personal representative is personally liable to any other claimant whose claim is allowed and who is injured by its payment if

(1). Payment was made before the expiration of the time limit stated in subsection (a) and the personal representative failed to require the payee to give adequate security for the refund of any of the payment necessary to pay other claimants; or [1989, c. 661, §6 (AMD).]

(2). Payment was made, due to the negligence or willful fault of the personal representative, in such manner as to deprive the injured claimant of priority. [1989, c. 661, §6 (AMD).]

[ 1989, c. 661, §6 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §6 (AMD).



18-A §3-808. Individual liability of personal representative

(a). Unless otherwise provided in the contract, a personal representative is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate unless he fails to reveal his representative capacity and identify the estate in the contract.

[ 1979, c. 540, §1 (NEW) .]

(b). A personal representative is individually liable for obligations arising from ownership or control of the estate or for torts committed in the course of administration of the estate only if he is personally at fault.

[ 1979, c. 540, §1 (NEW) .]

(c). Claims based on contracts entered into by a personal representative in his fiduciary capacity, on obligations arising from ownership or control of the estate or on torts committed in the course of estate administration may be asserted against the estate by proceeding against the personal representative in his fiduciary capacity, whether or not the personal representative is individually liable therefor.

[ 1979, c. 540, §1 (NEW) .]

(d). Issues of liability as between the estate and the personal representative individually may be determined in a proceeding for accounting, surcharge or indemnification or other appropriate proceeding.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-809. Secured claims

Payment of a secured claim is upon the basis of the amount allowed if the creditor surrenders his security; otherwise payment is upon the basis of one of the following: [1979, c. 540, §1 (NEW).]

(1). If the creditor exhausts his security before receiving payment, unless precluded by other law, upon the amount of the claim allowed less the fair value of the security; or

[ 1979, c. 540, §1 (NEW) .]

(2). If the creditor does not have the right to exhaust his security or has not done so, upon the amount of the claim allowed less the value of the security determined by converting it into money according to the terms of the agreement pursuant to which the security was delivered to the creditor, or by the creditor and personal representative by agreement, arbitration, compromise or litigation.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-810. Claims not due and contingent or unliquidated claims

(a). If a claim which will become due at a future time or a contingent or unliquidated claim becomes due or certain before the distribution of the estate, and if the claim has been allowed or established by a proceeding, it is paid in the same manner as presently due and absolute claims of the same class.

[ 1979, c. 540, §1 (NEW) .]

(b). In other cases the personal representative or, on petition of the personal representative or the claimant in a special proceeding for the purpose, the court may provide for payment as follows:

(1). If the claimant consents, he may be paid the present or agreed value of the claim, taking any uncertainty into account; [1979, c. 540, §1 (NEW).]

(2). Arrangement for future payment, or possible payment, on the happening of the contingency or on liquidation may be made by creating a trust, giving a mortgage, obtaining a bond or security from a distributee, or otherwise. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-811. Counterclaims

In allowing a claim the personal representative may deduct any counterclaim which the estate has against the claimant. In determining a claim against an estate a court shall reduce the amount allowed by the amount of any counterclaims and, if the counterclaims exceed the claim, render a judgment against the claimant in the amount of the excess. A counterclaim, liquidated or unliquidated, may arise from a transaction other than that upon which the claim is based. A counterclaim may give rise to relief exceeding in amount or different in kind from that sought in the claim. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-812. Execution and levies prohibited

No execution may issue upon nor may any levy be made against any property of the estate under any judgment against a decedent or a personal representative, but this section shall not be construed to prevent the enforcement of mortgages, pledges or liens upon real or personal property in an appropriate proceeding. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-813. Compromise of claims

When a claim against the estate has been presented in any manner, the personal representative may, if it appears for the best interest of the estate, compromise the claim, whether due or not due, absolute or contingent, liquidated or unliquidated. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-814. Encumbered assets

If any assets of the estate are encumbered by mortgage, pledge, lien, or other security interest, the personal representative may pay the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance or convey or transfer the assets to the creditor in satisfaction of his lien, in whole or in part, whether or not the holder of the encumbrance has presented a claim, if it appears to be for the best interest of the estate. Payment of an encumbrance does not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-815. Administration in more than one state; duty of personal representative

(a). All assets of estates being administered in this State are subject to all claims, allowances and charges existing or established against the personal representative wherever appointed.

[ 1979, c. 540, §1 (NEW) .]

(b). If the estate either in this State or as a whole is insufficient to cover all family exemptions and allowances determined by the law of the decedent's domicile, prior charges and claims, after satisfaction of the exemptions, allowances and charges, each claimant whose claim has been allowed either in this State or elsewhere in administrations of which the personal representative is aware, is entitled to receive payment of an equal proportion of his claim. If a preference or security in regard to a claim is allowed in another jurisdiction but not in this State, the creditor so benefited is to receive dividends from local assets only upon the balance of his claim after deducting the amount of the benefit.

[ 1979, c. 540, §1 (NEW) .]

(c). In case the family exemptions and allowances, prior charges and claims of the entire estate exceed the total value of the portions of the estate being administered separately and this State is not the state of the decedent's last domicile, the claims allowed in this State shall be paid their proportion if local assets are adequate for the purpose, and the balance of local assets shall be transferred to the domiciliary personal representative. If local assets are not sufficient to pay all claims allowed in this State the amount to which they are entitled, local assets shall be marshalled so that each claim allowed in this State is paid its proportion as far as possible, after taking into account all dividends on claims allowed in this State from assets in other jurisdictions.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-816. Final distribution to domiciliary representative

The estate of a non-resident decedent being administered by a personal representative appointed in this State shall, if there is a personal representative of the decedent's domicile willing to receive it, be distributed to the domiciliary personal representative for the benefit of the successors of the decedent unless (1) by virtue of the decedent's will, if any, and applicable choice of law rules, the successors are identified pursuant to the local law of this State without reference to the local law of the decedent's domicile; (2) the personal representative of this State, after reasonable inquiry, is unaware of the existence or identity of a domiciliary personal representative; or (3) the court orders otherwise in a proceeding for a closing order under section 3-1001 or incident to the closing of a supervised administration. In other cases, distribution of the estate of a decedent shall be made in accordance with the other Parts of this Article. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-817. Survival of actions

(a). No personal action or cause of action is lost by the death of either party, but the same survives for and against the personal representative of the deceased, except that actions or causes of action for the recovery of penalties and forfeitures of money under penal statutes do not survive the death of the defendant. A personal representative may seek relief from a judgment in an action to which the deceased was a party to the same extent that the deceased might have done so.

[ 2001, c. 217, §2 (AMD) .]

(b). When the only plaintiff or defendant dies while an action that survives is pending, or after its commencement and before entry of judgment, his personal representative may appear and enter the action or any appeal that has been made, and suggest on the record the death of the party. If the personal representative does not appear within 90 days after his appointment, he may be cited to appear, and after due notice judgment may be entered against him by dismissal or default if no such appearance is made.

[ 1979, c. 540, §1 (NEW) .]

(c). When either of several plaintiffs or defendants in an action that survives dies, the death may be suggested on the record, and the personal representative of the deceased may appear or be cited to appear as provided in subsection (b). The action may be further prosecuted or defended by the survivors and the personal representative jointly or by either of them. The survivors, if any, on both sides of the action may testify as witnesses.

[ 1979, c. 540, §1 (NEW) .]

(d). When a judgment creditor dies before the first execution issues or before an execution issued in his lifetime is fully satisfied, such execution may be issued or be effective in favor of the deceased judgment creditor's personal representative, but no execution shall issue or be effective beyond the time within which it would have been effective or issued if the party had not died.

[ 1979, c. 540, §1 (NEW) .]

(e). An execution issued under subsection (d) shall set forth the fact that the judgment creditor has died since the rendition of the judgment and that the substituted party is the personal representative of the decedent's estate.

[ 1979, c. 540, §1 (NEW) .]

(f). The personal representative proceeding under this section shall be liable, and shall hold any recovered property or award, in his representative capacity, except as otherwise provided in section 3-808.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 217, §2 (AMD).



18-A §3-818. Damages limited to actual damages

In any tort action against the personal representative of a decedent's estate, in his representative capacity, the plaintiff can recover only the value of the goods taken or damage actually sustained. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 9: SPECIAL PROVISIONS RELATING TO DISTRIBUTION

18-A §3-901. Successors' rights if no administration

In the absence of administration, the heirs and devisees are entitled to the estate in accordance with the terms of a probated will or the laws of intestate succession. Devisees may establish title by the probated will to devised property. Persons entitled to property by homestead allowance, exemption or intestacy may establish title thereto by proof of the decedent's ownership, his death, and their relationship to the decedent. Successors take subject to all charges incident to administration, including the claims of creditors and allowances of surviving spouse and dependent children, and subject to the rights of others resulting from abatement, retainer, advancement, and ademption. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-902. Distribution; order in which assets appropriated; abatement

(a). Except as provided in subsection (b) and except as provided in connection with the share of the surviving spouse who elects to take an elective share, shares of distributees abate, without any preference or priority as between real and personal property, in the following order: (1) property not disposed of by the will; (2) residuary devises; (3) general devises; (4) specific devises. For purposes of abatement, a general devise charged on any specific property or fund is a specific devise to the extent of the value of the property on which it is charged, and upon the failure or insufficiency of the property on which it is charged, a general devise to the extent of the failure or insufficiency. Abatement within each classification is in proportion to the amounts of property each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the will.

[ 1979, c. 540, §1 (NEW) .]

(b). If the will expresses an order of abatement, or if the testamentary plan or the express or implied purpose of the devise would be defeated by the order of abatement stated in subsection (a), the shares of the distributees abate as may be found necessary to give effect to the intention of the testator.

[ 1979, c. 540, §1 (NEW) .]

(c). If the subject of a preferred devise is sold or used incident to administration, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-903. Right of retainer

The amount of a noncontingent indebtedness of a successor to the estate if due, or its present value if not due, shall be offset against the successor's interest; but the successor has the benefit of any defense which would be available to him in a direct proceeding for recovery of the debt. Such debt constitutes a lien on the successor's interest in favor of the estate, having priority over any attachment or transfer of the interest by the successor. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-904. Interest on general pecuniary devise

General pecuniary devises bear interest at the legal rate of 5% per year beginning one year after the first appointment of a personal representative until payment, unless a contrary intent is indicated in the will or is implicit in light of the unproductive or underproductive nature or decline in value, during the administration of the estate, of the portion of the estate out of which such devise is payable. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-905. Penalty clause for contest

A provision in a will purporting to penalize any interested person for contesting the will or instituting other proceedings relating to the estate is unenforceable if probable cause exists for instituting proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-906. Distribution in kind; valuation; method

(a). Unless a contrary intention is indicated by the will, the distributable assets of a decedent's estate must be distributed as follows.

(1). A specific devisee must receive the thing devised to that devisee, and a spouse or child who has selected particular assets of an estate as provided in section 2-402 must receive the items selected. [1997, c. 73, §3 (AMD); 1997, c. 73, §4 (AFF).]

(2). Any homestead or family allowance or pecuniary devise may be satisfied by value in kind, in the personal representative's discretion, if:

(i) The person entitled to the payment has not demanded payment in cash;

(ii) The property distributed in kind is valued at fair market value as of the date of its distribution; and

(iii) No residuary devisee has requested that the asset to be distributed remain a part of the residue of the estate or if, a residuary devisee has requested that the asset to be distributed remain a part of the residue of the estate, there are insufficient other assets to which no residuary devisee has made such a request to permit satisfaction of the estate's obligations and funding of all pecuniary devises made under the decendent's will. [1997, c. 73, §3 (AMD); 1997, c. 73, §4 (AFF).]

(3). For the purpose of valuation under paragraph (2), securities regularly traded on recognized exchanges, if distributed in kind, are valued at the price for the last sale of like securities traded on the business day prior to distribution or, if there was no sale on that day, at the median between amounts bid and offered at the close of that day. Assets consisting of sums owed the decedent or the estate by solvent debtors as to which there is no known dispute or defense are valued at the sum due with accrued interest or discounted to the date of distribution. For assets that do not have readily ascertainable values, a valuation as of a date not more than 30 days prior to the date of distribution, if otherwise reasonable, controls. For purposes of facilitating distribution, the personal representative may ascertain the value of the assets as of the time of the proposed distribution in any reasonable way, including the employment of qualified appraisers, even if the assets may have been previously appraised. [1997, c. 73, §3 (AMD); 1997, c. 73, §4 (AFF).]

(4). The residuary estate may be distributed by the personal representative in cash or in kind, in accordance with the best interests of the residuary devisees. Residuary assets may be distributed, at the personal representative's discretion, in pro rata or non pro rata shares; except that residuary assets not distributed pro rata must be valued as of the date on which they are distributed. [1997, c. 73, §3 (AMD); 1997, c. 73, §4 (AFF).]

[ 1997, c. 73, §3 (AMD); 1997, c. 73, §4 (AFF) .]

(b). After the probable charges against the estate are known, the personal representative may mail or deliver a proposal for distribution to all persons who have a right to object to the proposed distribution. The right of any distributee to object to the proposed distribution on the basis of the kind or value of asset he is to receive, if not waived earlier in writing, terminates if he fails to object in writing received by the personal representative within 30 days after mailing or delivery of the proposal.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §§13-16 (AMD). 1993, c. 371, §3 (AMD). 1997, c. 73, §3 (AMD). 1997, c. 73, §4 (AFF).



18-A §3-907. Distribution in kind; evidence

If distribution in kind is made, the personal representative shall execute an instrument or deed of distribution assigning, transferring or releasing the assets to the distributee as evidence of the distributee's title to the property. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-908. Distribution; right or title of distributee

Proof that a distributee has received an instrument or deed of distribution of assets in kind, or payment in distribution, from a personal representative, is conclusive evidence that the distributee has succeeded to the interest of the estate in the distributed assets, as against all persons interested in the estate, except that the personal representative may recover the assets or their value if the distribution was improper. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-909. Improper distribution; liability of distributee

Unless the distribution or payment no longer can be questioned because of adjudication, estoppel, or limitation, a distributee of property improperly distributed or paid, or a claimant who was improperly paid, is liable to return the property improperly received and its income since distribution if he has the property. If he does not have the property, then he is liable to return the value as of the date of disposition of the property improperly received and its income and gain received by him. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-910. Purchasers from distributees protected

If property distributed in kind or a security interest therein is acquired for value by a purchaser from or lender to a distributee who has received an instrument or deed of distribution from the personal representative, or is so acquired by a purchaser from or lender to a transferee from such distributee, the purchaser or lender takes title free of rights of any interested person in the estate and incurs no personal liability to the estate, or to any interested person, whether or not the distribution was proper or supported by court order or the authority of the personal representative was terminated before execution of the instrument or deed. This section protects a purchaser from or lender to a distributee who, as personal representative, has executed a deed of distribution to himself, as well as a purchaser from or lender to any other distributee or his transferee. To be protected under this provision, a purchaser or lender need not inquire whether a personal representative acted properly in making the distribution in kind, even if the personal representative and the distributee are the same person, or whether the authority of the personal representative had terminated before the distribution. Any recorded instrument described in this section on which the register of deeds notes by an appropriate stamp "Maine Real Estate Transfer Tax Paid" shall be prima facie evidence that the transfer was made for value. [1983, c. 441, §4 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 441, §4 (AMD).



18-A §3-911. Partition for purpose of distribution

When 2 or more heirs or devisees are entitled to distribution of undivided interests in any real or personal property of the estate, the personal representative or one or more of the heirs or devisees may petition the court prior to the formal or informal closing of the estate, to make partition. After notice to the interested heirs or devisees, the court shall partition the property in the same manner as provided by the law for civil actions of partition. The court may direct the personal representative to sell any property which cannot be partitioned without prejudice to the owners and which cannot conveniently be allotted to any one party. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-912. Private agreements among successors to decedent binding on personal representative

Subject to the rights of creditors and taxing authorities competent successors may agree among themselves to alter the interests, shares, or amounts to which they are entitled under the will of the decedent, or under the laws of intestacy, in any way that they provide in a written contract executed by all who are affected by its provisions. The personal representative shall abide by the terms of the agreement subject to his obligation to administer the estate for the benefit of creditors, to pay all taxes and costs of administration, and to carry out the responsibilities of his office for the benefit of any successors of the decedent who are not parties. Personal representatives of decedents' estates are not required to see to the performance of trusts if the trustee thereof is another person who is willing to accept the trust. Accordingly, trustees of a testamentary trust are successors for the purposes of this section. Nothing herein relieves trustees of any duties owed to beneficiaries of trust. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-913. Distributions to trustee

(a).

[ 2003, c. 618, Pt. B, §20 (AFF); 2003, c. 618, Pt. B, §5 (RP) .]

(b). If the trust instrument does not excuse the trustee from giving bond, the personal representative may petition the appropriate court to require that the trustee post bond if he apprehends that distribution might jeopardize the interests of persons who are not able to protect themselves, and he may withhold distribution until the court has acted.

[ 1979, c. 540, §1 (NEW) .]

(c). No inference of negligence on the part of the personal representative may be drawn from the personal representative's failure to exercise the authority conferred by subsection (b).

[ 2003, c. 618, Pt. B, §6 (AMD); 2003, c. 618, Pt. B, §20 (AFF) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §§B5,6 (AMD). 2003, c. 618, §B20 (AFF).



18-A §3-914. Disposition of unclaimed assets

(A). If an heir, devisee or claimant can not be found, the personal representative shall distribute the share of the missing person to the person's conservator, if any; otherwise it must be disposed of according to Title 33, chapter 41.

[ 2003, c. 20, Pt. T, §13 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 20, §T13 (AMD).



18-A §3-915. Distribution to person under disability

A personal representative may discharge his obligation to distribute to any person under legal disability by distributing to his conservator, or any other person authorized by this Code or otherwise to give a valid receipt and discharge for the distribution. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-916. Apportionment of estate taxes

(a). For purposes of this section:

(1). "Estate" means the gross estate of a decedent as determined for the purpose of federal estate tax and the estate tax payable to this State; [1979, c. 540, §1 (NEW).]

(2). "Person" means any individual, partnership, association, joint stock company, corporation, government, political subdivision, governmental agency, or local governmental agency; [1979, c. 540, §1 (NEW).]

(3). "Person interested in the estate" means any person entitled to receive, or who has received, from a decedent or by reason of the death of a decedent any property or interest therein included in the decedent's estate. It includes a personal representative, conservator, and trustee; [1979, c. 540, §1 (NEW).]

(4). "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; [1979, c. 540, §1 (NEW).]

(5). "Tax" means the federal estate tax, the Maine estate tax whenever it is imposed, and interest and penalties imposed in addition to the tax. [1979, c. 540, §1 (NEW).]

(6). "Fiduciary" means personal representative or trustee. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Unless the will otherwise provides, the tax shall be apportioned among all persons interested in the estate. The apportionment is to be made in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values used in determining the tax are to be used for that purpose. If the decedent's will directs a method of apportionment of tax different from the method described in this Code, the method described in the will controls.

[ 1979, c. 540, §1 (NEW) .]

(c).

(1). The court in which venue lies for the administration of the estate of a decedent, on petition for the purpose may determine the apportionment of the tax. [1979, c. 540, §1 (NEW).]

(2). If the court finds that it is inequitable to apportion interest and penalties in the manner provided in subsection (b), because of special circumstances, it may direct apportionment thereof in the manner it finds equitable. [1979, c. 540, §1 (NEW).]

(3). If the court finds that the assessment of penalties and interest assessed in relation to the tax is due to delay caused by the negligence of the fiduciary, the court may charge him with the amount of the assessed penalties and interest. [1979, c. 540, §1 (NEW).]

(4). In any action to recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this Code the determination of the court in respect thereto shall be prima facie correct. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(d).

(1). The personal representative or other person in possession of the property of the decedent required to pay the tax may withhold from any property distributable to any person interested in the estate, upon its distribution to him, the amount of tax attributable to his interest. If the property in possession of the personal representative or other person required to pay the tax and distributable to any person interested in the estate is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the personal representative or other person required to pay the tax may recover the deficiency from the person interested in the estate. If the property is not in the possession of the personal representative or the other person required to pay the tax, the personal representative or the other person required to pay the tax may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this Act. [1979, c. 540, §1 (NEW).]

(2). If property held by the personal representative is distributed prior to final apportionment of the tax, the distributee shall provide a bond or other security for the apportionment liability in the form and amount prescribed by the personal representative. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(e).

(1). In making an apportionment, allowances shall be made for any exemptions granted, any classification made of persons interested in the estate and for any deductions and credits allowed by the law imposing the tax. [1979, c. 540, §1 (NEW).]

(2). Any exemption or deduction allowed by reason of the relationship of any person to the decedent or by reason of the purposes of the gift inures to the benefit of the person bearing such relationship or receiving the gift; but if an interest is subject to a prior present interest which is not allowable as a deduction, the tax apportionable against the present interest shall be paid from principal. [1979, c. 540, §1 (NEW).]

(3). Any deduction for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or his estate inures to the proportionate benefit of all persons liable to apportionment. [1979, c. 540, §1 (NEW).]

(4). Any credit for inheritance, succession or estate taxes or taxes in the nature thereof applicable to property or interests includable in the estate, inures to the benefit of the persons or interests chargeable with the payment thereof to the extent proportionately that the credit reduces the tax. [1979, c. 540, §1 (NEW).]

(5). To the extent that property passing to or in trust for a surviving spouse or any charitable, public or similar purpose is not an allowable deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property is not included in the computation provided for in subsection (b), and to that extent no apportionment is made against the property. The sentence immediately preceding does not apply to any case if the result would be to deprive the estate of a deduction otherwise allowable under Section 2053(d) of the Internal Revenue Code of 1954, as amended, of the United States, relating to deduction for state death taxes on transfers for public, charitable, or religious uses. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(f). No interest in income and no estate for years or for life or other temporary interest in any property or fund is subject to apportionment as between the temporary interest and the remainder. The tax on the temporary interest and the tax, if any, on the remainder is chargeable against the corpus of the property or funds subject to the temporary interest and remainder.

[ 1979, c. 540, §1 (NEW) .]

(g). Neither the personal representative nor other person required to pay the tax is under any duty to institute any action to recover from any person interested in the estate the amount of the tax apportioned to the person until the expiration of the 3 months next following final determination of the tax. A personal representative or other person required to pay the tax who institutes the action within a reasonable time after the 3 months' period is not subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectible at a time following the death of the decedent but thereafter became uncollectible. If the personal representative or other person required to pay the tax cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be equitably apportioned among the other persons interested in the estate who are subject to apportionment.

[ 1979, c. 540, §1 (NEW) .]

(h). A personal representative acting in another state or a person required to pay the tax domiciled in another state may institute an action in the courts of this State and may recover a proportionate amount of the federal estate tax, of an estate tax payable to another state or of a death duty due by a decedent's estate to another state, from a person interested in the estate who is either domiciled in this State or who owns property in this State subject to attachment or execution. For the purposes of the action the determination of apportionment by the court having jurisdiction of the administration of the decedent's estate in the other state is prima facie correct.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 10: CLOSING ESTATES

18-A §3-1001. Formal proceedings terminating administration; testate or intestate; order of general protection

(a). A personal representative or any interested person may petition for an order of complete settlement of the estate. The personal representative may petition at any time, and any other interested person may petition after one year from the appointment of the original personal representative except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired. The petition may request the court to determine testacy, if not previously determined, to consider the final account or compel or approve an accounting and distribution, to construe any will or determine heirs and adjudicate the final settlement and distribution of the estate. After notice to all interested persons and hearing the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any interested person.

[ 1979, c. 540, §1 (NEW) .]

(b). If one or more heirs or devisees were omitted as parties in, or were not given notice of, a previous formal testacy proceeding, the court, on proper petition for an order of complete settlement of the estate under this section, and after notice to the omitted or unnotified persons and other interested parties determined to be interested on the assumption that the previous order concerning testacy is conclusive as to those given notice of the earlier proceeding, may determine testacy as it affects the omitted persons and confirm or alter the previous order of testacy as it affects all interested persons as appropriate in the light of the new proofs. In the absence of objection by an omitted or unnotified person, evidence received in the original testacy proceeding shall constitute prima facie proof of due execution of any will previously admitted to probate, or of the fact that the decedent left no valid will if the prior proceedings determined this fact.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1002. Formal proceedings terminating testate administration; order construing will without adjudicating testacy

A personal representative administering an estate under an informally probated will or any devisee under an informally probated will may petition for an order of settlement of the estate which will not adjudicate the testacy status of the decedent. The personal representative may petition at any time, and a devisee may petition after one year, from the appointment of the original personal representative, except that no petition under this section may be entertained until the time for presenting claims which arose prior to the death of the decedent has expired. The petition may request the court to consider the final account or compel or approve an accounting and distribution, to construe the will and adjudicate final settlement and distribution of the estate. After notice to all devisees and the personal representative and hearing, the court may enter an order or orders, on appropriate conditions, determining the persons entitled to distribution of the estate under the will, and, as circumstances require, approving settlement and directing or approving distribution of the estate and discharging the personal representative from further claim or demand of any devisee who is a party to the proceeding and those he represents. If it appears that a part of the estate is intestate, the proceedings shall be dismissed or amendments made to meet the provisions of section 3-1001. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1003. Closing estates; by sworn statement of personal representative

(a). Unless prohibited by order of the court and except for estates being administered in supervised administration proceedings, a personal representative may close an estate by filing with the court no earlier than 6 months after the date of original appointment of a general personal representative for the estate, a verified statement stating that the personal representative, or a previous personal representative, has:

(1). Determined that the time limited for presentation of creditors' claims has expired; [1989, c. 661, §7 (RPR).]

(2). Fully administered the estate of the decedent by making payment, settlement, or other disposition of all claims that were presented, expenses of administration and estate, inheritance and other death taxes, except as specified in the statement, and that the assets of the estate have been distributed to the persons entitled. If any claims remain undischarged, the statement must state whether the personal representative has distributed the estate subject to possible liability with the agreement of the distributees or it shall state in detail other arrangements which have been made to accommodate outstanding liabilities; and [1989, c. 661, §7 (AMD).]

(3). Sent a copy of the statement to all distributees, to all persons who would have a claim to succession under the testacy status upon which the personal representative is authorized to proceed, and to all creditors or other claimants of whom the personal representative is aware whose claims are neither paid nor barred and has furnished a full account in writing of the personal representative's administration to the distributees whose interests are affected thereby. [1989, c. 661, §7 (AMD).]

[ 1989, c. 661, §7 (AMD) .]

(b). If no proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §7 (AMD).



18-A §3-1004. Liability of distributees to claimants

After assets of an estate have been distributed and subject to section 3-1006, an undischarged claim not barred may be prosecuted in a proceeding against one or more distributees. No distributee shall be liable to claimants for amounts received as exempt property, homestead or family allowances, or for amounts in excess of the value of his distribution as of the time of distribution. As between distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had been satisfied in the course of administration. Any distributee who shall have failed to notify other distributees of the demand made upon him by the claimant in sufficient time to permit them to join in any proceeding in which the claim was asserted against him loses his right of contribution against other distributees. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1005. Limitations on proceedings against personal representative

Unless previously barred by adjudication and except as provided in the closing statement, the rights of successors and of creditors whose claims have not otherwise been barred against the personal representative for breach of fiduciary duty are barred unless a proceeding to assert the same is commenced within 6 months after the filing of the closing statement. The rights thus barred do not include rights to recover from a personal representative for fraud, misrepresentation, or inadequate disclosure related to the settlement of the decedent's estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1006. Limitations on actions and proceedings against distributees

Unless previously adjudicated in a formal testacy proceeding or in a proceeding settling the accounts of a personal representative or otherwise barred, the claim of any claimant to recover from a distributee who is liable to pay the claim, and the right of an heir or devisee, or of a successor personal representative acting in the heir's or devisee's behalf, to recover property improperly distributed or its value from any distributee is forever barred at the later of 3 years after the decedent's death or one year after the time of its distribution, but all claims of creditors of the decedent are barred 9 months after the decedent's death. This section does not bar an action to recover property or value received as the result of fraud. [RR 1991, c. 2, §51 (COR).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §8 (AMD). RR 1991, c. 2, §51 (COR). 1991, c. 188, (AMD).



18-A §3-1007. Certificate discharging liens securing fiduciary performance

After his appointment has terminated, the personal representative, his sureties, or any successor of either, upon the filing of a verified application showing, so far as is known by the applicant, that no action concerning the estate is pending in any court, is entitled to receive a certificate from the Registrar that the personal representative appears to have fully administered the estate in question. The certificate evidences discharge of any lien on any property given to secure the obligation of the personal representative in lieu of bond or any surety, but does not preclude action against the personal representative or the surety. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1008. Subsequent administration

If other property of the estate is discovered after an estate has been settled and the personal representative discharged or after one year after a closing statement has been filed, the court upon petition of any interested person and upon notice as it directs may appoint the same or a successor personal representative to administer the subsequently discovered estate. If a new appointment is made, unless the court orders otherwise, the provisions of this Code apply as appropriate; but no claim previously barred may be asserted in the subsequent administration. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 11: COMPROMISE OF CONTROVERSIES

18-A §3-1101. Effect of approval of agreements involving trusts inalienable interests, or interests or third persons

A compromise of any controversy as to admission to probate of any instrument offered for formal probate as the will of a decedent, the construction, validity, or effect of any probated will, the rights or interests in the estate of the decedent, of any successor, or the administration of the estate, if approved in a formal proceeding in the court for that purpose, is binding on all the parties thereto including those unborn, unascertained or who could not be located. An approved compromise is binding even though it may affect a trust or an inalienable interest. A compromise does not impair the rights of creditors or of taxing authorities who are not parties to it. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1102. Procedure for securing court approval of compromise

The procedure for securing court approval of a compromise is as follows: [1979, c. 540, §1 (NEW).]

(1). The terms of the compromise shall be set forth in an agreement in writing which shall be executed by all competent persons, and parents or legal guardians who have both actual custody and legal responsibility for a minor child acting for any such minor child, who have beneficial interests or claims which will or may be affected by the compromise. Execution is not required by any person whose identity cannot be ascertained or whose whereabouts is unknown and cannot reasonably be ascertained.

[ 1979, c. 540, §1 (NEW) .]

(2). Any interested person, including the personal representative or a trustee, then may submit the agreement to the court for its approval and for execution by the personal representative, the trustee of every affected testamentary trust, and other fiduciaries and representatives.

[ 1979, c. 540, §1 (NEW) .]

(3). After notice to all interested persons or their representatives, including the personal representative of the estate and all affected trustees of trusts, the court, if it finds that the contest or controversy is in good faith and that the effect of the agreement upon the interests of persons represented by fiduciaries or other representatives is just and reasonable, shall make an order approving the agreement and directing all fiduciaries subject to its jurisdiction to execute the agreement. Minor children represented only by their parents may be bound only if their parents join with other competent persons in execution of the compromise. Upon the making of the order and the execution of the agreement, all further disposition of the estate is in accordance with the terms of the agreement.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 12: COLLECTION OF PERSONAL PROPERTY BY AFFIDAVIT AND SUMMARY ADMINISTRATION PROCEDURES FOR SMALL ESTATES

18-A §3-1201. Collection of personal property by affidavit

(a). Thirty days after the death of a decedent, any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action belonging to the decedent shall make payment of the indebtedness or deliver the tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action to a person claiming to be the successor of the decedent upon being presented an affidavit made by or on behalf of the successor stating that:

(1). The value of the entire estate, wherever located, less liens and encumbrances, does not exceed $20,000; [2007, c. 30, §1 (AMD).]

(2). Thirty days have elapsed since the death of the decedent; [1979, c. 540, §1 (NEW).]

(3). No application or petition for the appointment of a personal representative is pending or has been granted in any jurisdiction; and [1979, c. 540, §1 (NEW).]

(4). The claiming successor is entitled to payment or delivery of the property. [1979, c. 540, §1 (NEW).]

[ 2007, c. 30, §1 (AMD) .]

(b). A transfer agent of any security shall change the registered ownership on the books of a corporation from the decedent to the successor or successors upon the presentation of an affidavit as provided in subsection (a).

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2007, c. 30, §1 (AMD).



18-A §3-1202. Effect of affidavit

The person paying, delivering, transferring, or issuing personal property or the evidence thereof pursuant to affidavit is discharged and released to the same extent as if he dealt with a personal representative of the decedent. He is not required to see to the application of the personal property or evidence thereof or to inquire into the truth of any statement in the affidavit. If any person to whom an affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer, or issuance compelled upon proof of their right in a proceeding brought for the purpose by or on behalf of the persons entitled thereto. Any person to whom payment, delivery, transfer or issuance is made is answerable and accountable therefor to any personal representative of the estate or to any other person having a superior right. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1203. Small estates; summary administrative procedure

If it appears from the inventory and appraisal that the value of the entire estate, less liens and encumbrances, does not exceed homestead allowance, exempt property, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable and necessary medical and hospital expenses of the last illness of the decedent, the personal representative, without giving notice to creditors, may immediately disburse and distribute the estate to the persons entitled thereto and file a closing statement as provided in section 3-1204. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1204. Small estates; closing by sworn statement of personal representative

(a). Unless prohibited by order of the court and except for estates being administered by supervised personal representatives, a personal representative may close an estate administered under the summary procedures of section 3-1203 by filing with the court, at any time after disbursement and distribution of the estate, a verified statement stating that:

(1). To the best knowledge of the personal representative, the value of the entire estate, less liens and encumbrances, did not exceed homestead allowance, exempt property, family allowance, costs and expenses of administration, reasonable funeral expenses, and reasonable, necessary medical and hospital expenses of the last illness of the decedent; [1979, c. 540, §1 (NEW).]

(2). The personal representative has fully administered the estate by disbursing and distributing it to the persons entitled thereto; and [1979, c. 540, §1 (NEW).]

(3). The personal representative has sent a copy of the closing statement to all distributees of the estate and to all creditors or other claimants of whom he is aware whose claims are neither paid nor barred and has furnished a full account in writing of his administration to the distributees whose interests are affected. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). If no actions or proceedings involving the personal representative are pending in the court one year after the closing statement is filed, the appointment of the personal representative terminates.

[ 1979, c. 540, §1 (NEW) .]

(c). A closing statement filed under this section has the same effect as one filed under section 3-1003.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §3-1205. Social security payments

If, (1) not less than 30 days after the death of a Maine resident entitled, at the time of his death, to a monthly benefit or benefits under Title II of the Social Security Act, all or part of the amount of such benefit or benefits not in excess of $1,000 is paid by the United States to the surviving spouse, one or more of the deceased's children, or descendants of his deceased children, the deceased's father or mother, or the deceased's brother or sister, preference being given in the order named if more than one request for payment shall have been made by or for such individuals, upon an affidavit made and filed with the Department of Health, Education and Welfare by the surviving spouse or other relative by whom or on whose behalf request for payment is made, and (2) the affidavit shows the date of death of the deceased, the relationship of the affiant to the deceased, that no personal representative for the deceased has been appointed and qualified, and that, to the affiant's knowledge, there exists at the time of filing of the affidavit, no relative of a closer degree of kindred to the deceased than the affiant, then such payment pursuant to the affidavit shall be deemed to be a payment to the legal representative of the decedent and, regardless of the truth or falsity of the statements made therein, shall constitute a full discharge and release of the United States from any further claim for such payment to the same extent as if such payment had been made to the personal representative of the decedent's estate. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).









Article 4: FOREIGN PERSONAL REPRESENTATIVE; ANCILLARY

Part 1: DEFINITIONS

18-A §4-101. Definitions

(1). "Local administration" means administration by a personal representative appointed in this State pursuant to appointment proceedings described in Article III.

[ 1979, c. 540, §1 (NEW) .]

(2). "Local personal representative" includes any personal representative appointed in this State pursuant to appointment proceedings described in Article III and excludes foreign personal representatives who acquire the power of a local personal representative pursuant to section 4-205.

[ 1979, c. 540, §1 (NEW) .]

(3). "Resident creditor" means a person domiciled in, or doing business in this State, who is, or could be, a claimant against an estate of a non-resident decedent.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: POWERS OF FOREIGN PERSONAL REPRESENTATIVES

18-A §4-201. Payment of debt and delivery of property to domiciliary foreign personal representative without local administration

At any time after the expiration of 60 days from the death of a nonresident decedent, any person indebted to the estate of the nonresident decedent or having possession or control of personal property, or of an instrument evidencing a debt, obligation, stock or chose in action belonging to the estate of the nonresident decedent may pay the debt, deliver the personal property, or the instrument evidencing the debt, obligation, stock or chose in action, to the domiciliary foreign personal representative of the nonresident decedent upon being presented with proof of his appointment and an affidavit made by or on behalf of the representative stating: [1979, c. 540, §1 (NEW).]

(1). The date of the death of the nonresident decedent,

[ 1979, c. 540, §1 (NEW) .]

(2). That no local administration, or application or petition therefor, is pending in this State,

[ 1979, c. 540, §1 (NEW) .]

(3). That the domiciliary foreign personal representative is entitled to payment or delivery.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-202. Payment or delivery discharges

Payment or delivery made in good faith on the basis of the proof of authority and affidavit releases the debtor or person having possession of the personal property to the same extent as if payment or delivery had been made to a local personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-203. Resident creditor notice

Payment or delivery under section 4-201 may not be made if a resident creditor of the nonresident decedent has notified the debtor of the nonresident decedent or the person having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary foreign personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-204. Proof of authority; bond

If no local administration or application or petition therefor is pending in this State, a domiciliary foreign personal representative may file with a court in this State in a county in which property belonging to the decedent is located, authenticated copies of his appointment, of any official bond he has given and a certificate, dated within 60 days, proving his current authority. [1987, c. 392, §5 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1987, c. 392, §5 (AMD).



18-A §4-205. Powers

A domiciliary foreign personal representative who has complied with section 4-204 may exercise as to assets in this State all powers of a local personal representative and may maintain actions and proceedings in this State subject to any conditions imposed upon nonresident parties generally. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-206. Power of representatives in transition

The power of a domiciliary foreign personal representative under section 4-201 or 4-205 shall be exercised only if there is no administration or application therefor pending in this State. An application or petition for local administration of the estate terminates the power of the foreign personal representative to act under section 4-205, but the local court may allow the foreign personal representative to exercise limited powers to preserve the estate. No person who, before receiving actual notice of a pending local administration, has changed his position in reliance upon the powers of a foreign personal representative shall be prejudiced by reason of the application or petition for, or grant of, local administration. The local personal representative is subject to all duties and obligations which have accrued by virtue of the exercise of the powers by the foreign personal representative and may be substituted for him in any action or proceedings in this State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-207. Ancillary and other local administrations; provisions governing

In respect to a nonresident decedent, the provisions of Article III of this Code govern (1) proceedings, if any, in a court of this State for probate of the will, appointment, removal, supervision, and discharge of the local personal representative, and any other order concerning the estate; and (2) the status, powers, duties and liabilities of any local personal representative and the rights of claimants, purchasers, distributees and others in regard to a local administration. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 3: JURISDICTION OVER FOREIGN REPRESENTATIVES

18-A §4-301. Jurisdiction by act of foreign personal representative

A foreign personal representative submits personally to the jurisdiction of the courts of this State in any proceeding relating to the estate by (1) filing authenticated copies of his appointment as provided in section 4-204, (2) receiving payment of money or taking delivery of personal property under section 4-201, or (3) doing any act as a personal representative in this State which would have given the State jurisdiction over him as an individual. Jurisdiciton under (2) is limited to the money or value of personal property collected. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-302. Jurisdiction by act of decedent

In addition to jurisdiction conferred by section 4-301, a foreign personal representative is subject to the jurisdiction of the courts of this State to the same extent that his decedent was subject to jurisdiction immediately prior to death. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §4-303. Service on foreign personal representative

Service of process may be made upon the foreign personal representative in such manner as the Supreme Judicial Court shall by rule provide. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: JUDGMENTS AND PERSONAL REPRESENTATIVE

18-A §4-401. Effect of adjudication for or against personal representative

An adjudication rendered in any jurisdiction in favor of or against any personal representative of the estate is as binding on the local personal representative as if he were a party to the adjudication. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).









Article 5: PROTECTION OF PERSONS UNDER DISABILITY AND THEIR PROPERTY

Part 1: GENERAL PROVISIONS

18-A §5-101. Definitions and use of terms

Unless otherwise apparent from the context, in this Code: [1979, c. 540, §1 (NEW).]

(1). "Incapacitated person" means any person who is impaired by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, or other cause except minority to the extent that he lacks sufficient understanding or capacity to make or communicate responsible decisions concerning his person;

[ 1979, c. 540, §1 (NEW) .]

(1-A). The "best interest of the child" is determined according to this subsection.

(a). In determining the best interest of the child the court shall consider the following factors:

(1) The wishes of the party or parties as to custody;

(2) The reasonable preference of the child, if the court considers the child to be of sufficient age to express preference;

(3) The child's primary caregiver;

(4) The bonding and attachment between each party and the child;

(5) The interaction and interrelationship of the child with a party or parties, siblings and any other person who may significantly affect the child's best interest;

(6) The child's adjustment to home, school and community;

(7) The length of time the child has lived in a stable, satisfactory environment and the desirability of maintaining continuity;

(8) The permanence, as a family unit, of the existing or proposed home;

(9) The mental and physical health of all individuals involved;

(10) The child's cultural background;

(11) The capacity and disposition of the parties to give the child love, affection and guidance and to continue educating and raising the child in the child's culture and religion or creed, if any;

(12) The effect on the child of the actions of an abuser if related to domestic violence that has occurred between the parents or other parties; and

(13) All other factors having a reasonable bearing on the physical and psychological well-being of the child. [2005, c. 371, §1 (NEW).]

(b). The court may not consider any one of the factors set out in paragraph (a) to the exclusion of all others; [2005, c. 371, §1 (NEW).]

[ 2005, c. 371, §1 (NEW) .]

(1-B). "De facto guardian" means an individual with whom, within the 24 months immediately preceding the filing of a petition under section 5-204, subsection (d), a child has resided for the following applicable period and during which period there has been a demonstrated lack of consistent participation by the parent or legal custodian:

(a). If the child at the time of filing the petition is under 3 years of age, 6 months or more, which need not be consecutive; or [2005, c. 371, §1 (NEW).]

(b). If the child at the time of filing the petition is at least 3 years of age, 12 months or more, which need not be consecutive. [2005, c. 371, §1 (NEW).]

"De facto guardian" does not include an individual who has a guardian's powers delegated to the individual by a parent or guardian of a child under section 5-104, adopts a child under Article 9 or has a child placed in the individual's care under Title 22, chapter 1071;

[ 2005, c. 371, §1 (NEW) .]

(1-C). "Demonstrated lack of consistent participation" means refusal or failure to comply with the duties imposed upon a parent by the parent-child relationship, including but not limited to providing the child necessary food, clothing, shelter, health care, education, a nurturing and consistent relationship and other care and control necessary for the child's physical, mental and emotional health and development.

In determining whether there has been a demonstrated lack of consistent participation in the child's life by the parent or legal custodian, the court shall consider at least the following factors:

(a). The intent of the parent, parents or legal custodian in placing the child with the person petitioning as a de facto guardian; [2005, c. 371, §1 (NEW).]

(b). The amount of involvement the parent, parents or legal custodian had with the child during the parent's, parents' or legal custodian's absence; [2005, c. 371, §1 (NEW).]

(c). The facts and circumstances of the parent's, parents' or legal custodian's absence; [2005, c. 371, §1 (NEW).]

(d). The parent's, parents' or legal custodian's refusal to comply with conditions for retaining custody set forth in any previous court orders; and [2005, c. 371, §1 (NEW).]

(e). Whether the nonconsenting parent, parents or legal custodian was previously prevented from participating in the child's life as a result of domestic violence or child abuse or neglect. [2005, c. 371, §1 (NEW).]

Serving as a member of the United States Armed Forces may not be considered demonstration of lack of consistent participation;

[ 2005, c. 371, §1 (NEW) .]

(2). A "protective proceeding" is a proceeding under the provisions of section 5-401 to determine that a person cannot effectively manage or apply his estate to necessary ends, either because he lacks the ability or is otherwise inconvenienced, or because he is a minor, and to secure administration of his estate by a conservator or other appropriate relief;

[ 1979, c. 540, §1 (NEW) .]

(3). A "protected person" is a minor or other person for whom a conservator has been appointed or other protective order has been made;

[ 1979, c. 540, §1 (NEW) .]

(4). A "ward" is a person for whom a guardian has been appointed. A "minor ward" is a minor for whom a guardian has been appointed solely because of minority.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 371, §1 (AMD).



18-A §5-102. Jurisdiction of subject matter; consolidation of proceedings

(a). The court has exclusive jurisdiction over guardianship proceedings and has jurisdiction over protective proceedings to the extent provided in section 5-402.

[ 1979, c. 540, §1 (NEW) .]

(b). When both guardianship and protective proceedings as to the same person are commenced or pending in the same court, the proceedings may be consolidated.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-103. Facility of payment or delivery

Any person under a duty to pay or deliver money or personal property to a minor may perform this duty, in amounts not exceeding $5,000 per year, by paying or delivering the money or property to (1) the minor, if married; (2) any person having the care and custody of the minor with whom the minor resides; (3) a guardian of the minor; or (4) a financial institution incident to a deposit in a federally insured savings account in the sole name of the minor and giving notice of the deposit to the minor. This section does not apply if the person making payment or delivery has actual knowledge that a conservator has been appointed or proceedings for appointment of a conservator of the estate of the minor are pending. Persons who pay or deliver money or property in accordance with the provisions of this section are not responsible for actions taken by another after payment or delivery. The persons, other than the minor or any financial institution under (4) above, receiving money or property for a minor, are obligated to apply the money to the support and education of the minor, but may not pay themselves except by way of reimbursement for out-of-pocket expenses for goods and services necessary for the minor's support. Any excess sums must be preserved for future support of the minor and any balance not so used and any property received for the minor must be turned over to the minor when the minor attains majority. Prior to distribution, the custodian of the money or property shall account to the court and the minor. [1991, c. 641, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1991, c. 641, §1 (AMD).



18-A §5-104. Delegation of powers by parent or guardian

(a). A parent or guardian of a minor or incapacitated person, by a properly executed power of attorney, may delegate to another person, for a period not exceeding 12 months, any of that parent's or guardian's powers regarding care, custody or property of the minor child or ward, except the power to consent to marriage or adoption of a minor ward. A delegation by a court-appointed guardian becomes effective only when the power of attorney is filed with the court.

[ 2011, c. 43, §1 (AMD) .]

(b). Notwithstanding subsection (a), unless otherwise stated in the power of attorney, if the parent or guardian is a member of the National Guard or Reserves of the United States Armed Forces under an order to active duty for a period of more than 30 days, a power of attorney that would otherwise expire is automatically extended until 30 days after the parent or guardian is no longer under those active duty orders or until an order of the court so provides.

This subsection applies only if the parent or guardian's service is in support of:

(1). An operational mission for which members of the reserve components have been ordered to active duty without their consent; or [1997, c. 455, §7 (NEW).]

(2). Forces activated during a period of war declared by Congress or a period of national emergency declared by the President or Congress. [1997, c. 455, §7 (NEW).]

[ 2003, c. 583, §2 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §17 (AMD). 1997, c. 455, §7 (RPR). 2003, c. 583, §2 (AMD). 2011, c. 43, §1 (AMD).



18-A §5-105. Limited guardianships

In any case in which a guardian can be appointed by the court, the judge may appoint a limited guardian with fewer than all of the legal powers and duties of a guardian. The specific duties and powers of a limited guardian shall be enumerated in the decree or court order. A person for whom a limited guardian has been appointed retains all legal and civil rights except those which have been suspended by the decree or order. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: GUARDIANS OF MINORS

18-A §5-201. Status of guardian of minor; general

A person becomes a guardian of a minor by acceptance of a testamentary appointment or upon appointment by the court. The guardianship status continues until terminated, without regard to the location from time to time of the guardian and minor ward. This section does not apply to permanency guardians appointed in District Court child protective proceedings. If a minor has a permanency guardian, the court may not appoint another guardian without leave of the District Court in which the child protective proceeding is pending. [2005, c. 372, §1 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 372, §1 (AMD).



18-A §5-202. Testamentary appointment of guardian of minor

The parent of a minor may appoint by will a guardian of an unmarried minor. Subject to the right of the minor under section 5-203, a testamentary appointment becomes effective upon filing the guardian's acceptance in the court in which the will is probated, if before acceptance, both parents are dead or the surviving parent is adjudged incapacitated. If both parents are dead, an effective appointment by the parent who died later has priority. This State recognizes a testamentary appointment effected by filing the guardian's acceptance under a will probated in another state which is the testator's domicile. Upon acceptance of appointment, written notice of acceptance must be given by the guardian to the minor and to the person having his care, or to his nearest adult relation. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-203. Objection by minor of 14 or older to testamentary appointment

A minor of 14 or more years may prevent an appointment of his testamentary guardian from becoming effective, or may cause a previously accepted appointment to terminate, by filing with the court in which the will is probated a written objection to the appointment before it is accepted or within 30 days after notice of its acceptance. An objection may be withdrawn. An objection does not preclude appointment by the court in a proper proceeding of the testamentary nominee, or any other suitable person. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-204. Court appointment of guardian of minor; conditions for appointment

The court may appoint a guardian or coguardians for an unmarried minor if: [1995, c. 623, §1 (RPR).]

(a). All parental rights of custody have been terminated or suspended by circumstance or prior court order;

[ 1995, c. 623, §1 (NEW) .]

(b). Each living parent whose parental rights and responsibilities have not been terminated or the person who is the legal custodian of the unmarried minor consents to the guardianship and the court finds that the consent creates a condition that is in the best interest of the child;

[ 2005, c. 371, §2 (AMD) .]

(c). The person or persons whose consent is required under subsection (b) do not consent, but the court finds by clear and convincing evidence that the person or persons have failed to respond to proper notice or a living situation has been created that is at least temporarily intolerable for the child even though the living situation does not rise to the level of jeopardy required for the final termination of parental rights, and that the proposed guardian will provide a living situation that is in the best interest of the child; or

[ 2005, c. 371, §2 (AMD) .]

(d). The person or persons whose consent is required under subsection (b) do not consent, but the court finds by a preponderance of the evidence that there is a de facto guardian and a demonstrated lack of consistent participation by the nonconsenting parent or legal custodian of the unmarried minor. The court may appoint the de facto guardian as guardian if the appointment is in the best interest of the child.

[ 2005, c. 371, §2 (NEW) .]

A guardian appointed by will as provided in section 5-202 whose appointment has not been prevented or nullified under section 5-203 has priority over any guardian who may be appointed by the court but the court may proceed with an appointment upon a finding that the testamentary guardian has failed to accept the testamentary appointment within 30 days after notice of the guardianship proceeding. [1995, c. 623, §1 (NEW).]

If a proceeding is brought under subsection (c) or subsection (d), the nonconsenting parent or legal custodian is entitled to court-appointed legal counsel if indigent. In a contested action, the court may also appoint counsel for any indigent de facto guardian, guardian or petitioner when a parent or legal custodian has counsel. [2005, c. 371, §2 (AMD).]

If a proceeding is brought under subsection (b), subsection (c) or subsection (d), the court may order a parent to pay child support in accordance with Title 19-A, Part 3. When the Department of Health and Human Services provides child support enforcement services, the Commissioner of Health and Human Services may designate employees of the department who are not attorneys to represent the department in court if a hearing is held. The commissioner shall ensure that appropriate training is provided to all employees who are designated to represent the department under this paragraph. [2005, c. 371, §2 (AMD).]

If the court appoints a limited guardian, the court shall specify the duties and powers of the guardian, as required in section 5-105, and the parental rights and responsibilities retained by the parent of the minor. [1995, c. 623, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 623, §1 (RPR). 1999, c. 46, §1 (AMD). 2001, c. 554, §2 (AMD). 2003, c. 689, §§B6,7 (REV). 2005, c. 371, §2 (AMD).



18-A §5-205. Court appointment of guardian of minor; venue

The venue for guardianship proceedings for a minor is in the place where the minor resides or is present. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-206. Court appointment of guardian of minor; qualifications; priority of minor's nominee

The court may appoint as guardian any person, or as coguardians more than one person, whose appointment is in the best interest of the minor. The court shall set forth in the order of appointment the basis for determining that the appointment is in the best interest of the minor. The court shall appoint a person nominated by the minor, if the minor is 14 years of age or older, unless the court finds the appointment contrary to the best interest of the minor. The court may not appoint a guardian for a minor child who will be removed from this State for the purpose of adoption. [2005, c. 371, §3 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1993, c. 686, §2 (AMD). 1993, c. 686, §13 (AFF). 2005, c. 371, §3 (AMD).



18-A §5-207. Court appointment of guardian of minor; procedure

(a). Notice of the time and place of hearing of a petition for the appointment of a guardian of a minor is to be given by the petitioner in the manner prescribed by court rule under section 1-401 to:

(1). The minor, if he is 14 or more years of age; [1979, c. 540, §1 (NEW).]

(2). The person who has had the principal care and custody of the minor during the 60 days preceding the date of the petition; and [1979, c. 540, §1 (NEW).]

(3). Any living parent of the minor. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Upon hearing, if the court finds that a qualified person seeks appointment, venue is proper, the required notices have been given, the requirements of section 5-204 have been met, and the welfare and best interests of the minor will be served by the requested appointment, it shall make the appointment. In other cases the court may dismiss the proceedings, or make any other disposition of the matter that will best serve the interest of the minor.

[ 1979, c. 540, §1 (NEW) .]

(c). If necessary, the court may appoint a temporary guardian, with the status of an ordinary guardian of a minor, but the authority of a temporary guardian may not last longer than 6 months, except as provided in subsection (c-1).

Notice of hearing on the petition for the appointment of a temporary guardian must be served as provided under subsection (a), except that the notice must be given at least 5 days before the hearing, and notice need not be given to any person whose address and present whereabouts are unknown and can not be ascertained by due diligence. Upon a showing of good cause, the court may waive service of the notice of hearing on any person, other than the minor, if the minor is at least 14 years of age.

[ 2003, c. 583, §3 (AMD) .]

(c-1). If one of the parents of a minor is a member of the National Guard or the Reserves of the United States Armed Forces under an order to active duty for a period of more than 30 days, a temporary guardianship that would otherwise expire is automatically extended until 30 days after the parent is no longer under those active duty orders or until an order of the court so provides. This subsection applies only if the parent's service is in support of:

(1). An operational mission for which members of the reserve components have been ordered to active duty without their consent; or [2003, c. 583, §4 (NEW).]

(2). Forces activated during a period of war declared by Congress or a period of national emergency declared by the President or Congress. [2003, c. 583, §4 (NEW).]

[ 2003, c. 583, §4 (NEW) .]

(d). If, at any time in the proceeding, the court determines that the interests of the minor are or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is fourteen years of age or older.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1999, c. 303, §1 (AMD). 2003, c. 583, §§3,4 (AMD).



18-A §5-208. Consent to service by acceptance of appointment; notice

By accepting a testamentary or court appointment as guardian, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. Notice of any proceeding shall be delivered to the guardian, or mailed to him by ordinary mail at his address as listed in the court records and to his address as then known to the petitioner. Letters of guardianship must indicate whether the guardian was appointed by will or by court order. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-209. Powers and duties of guardian of minor

A guardian of a minor has the powers and responsibilities of a parent who has not been deprived of custody of a minor and unemancipated child, except that a guardian is not legally obligated to provide from the guardian's own funds for the ward and is not liable to 3rd persons by reason of the parental relationship for acts of the ward. In particular, and without qualifying the foregoing, a guardian has the following powers and duties. [1993, c. 349, §40 (RPR).]

(a). The guardian must take reasonable care of the ward's personal effects and commence protective proceedings if necessary to protect other property of the ward.

[ 1991, c. 719, §1 (AMD) .]

(b). The guardian may receive money payable for the support of the ward to the ward's parent, guardian or custodian under the terms of any statutory benefit or insurance system, or any private contract, devise, trust, conservatorship or custodianship. The guardian also may receive money or property of the ward paid or delivered by virtue of section 5-103. Any sums so received must be applied to the ward's current needs for support, care and education. The guardian must exercise due care to conserve any excess for the ward's future needs unless a conservator has been appointed for the estate of the ward, in which case excess must be paid over at least annually to the conservator. Sums so received by the guardian may not be used for compensation for the guardian's services except as approved by order of court or as determined by a duly appointed conservator other than the guardian. If there is no conservator, the excess funds must be turned over to the minor when the minor attains majority. A guardian may institute proceedings to compel the performance by any person of a duty to support the ward or to pay sums for the welfare of the ward.

[ 1993, c. 349, §41 (RPR) .]

(c). The guardian is empowered to facilitate the ward's education, social or other activities and to give or withhold consents or approvals related to medical, health or other professional care, counsel, treatment or service for the ward. The guardian is empowered to withhold or withdraw life-sustaining treatment as set forth in section 5-312, subsection (a), paragraph (3). A guardian is not liable by reason of such giving or withholding of consent for injury to the ward resulting from the negligence or acts of 3rd persons unless it would have been illegal for a parent to have so given or withheld consent. A guardian may consent to the marriage or adoption of the ward.

[ 1995, c. 378, Pt. B, §1 (AMD) .]

(d). A guardian must report the condition of the ward and the ward's estate that has been subject to that guardian's possession or control, as ordered by court on petition of any person interested in the minor's welfare or as required by court rule. If the guardian has received any funds pursuant to section 5-103, the guardian shall account to the court and the minor regarding how the funds were expended prior to the termination of that person's responsibilities as guardian.

[ 1993, c. 349, §41 (RPR) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1991, c. 641, §§2,3 (AMD). 1991, c. 719, §1 (AMD). 1993, c. 349, §§40,41 (AMD). 1995, c. 378, §B1 (AMD).



18-A §5-210. Termination of appointment of guardian; general

A guardian's authority and responsibility terminates upon the death, resignation or removal of the guardian or upon the minor's death, adoption, marriage or attainment of majority, but termination does not affect his liability for prior acts, nor his obligation to account for funds and assets of his ward. Resignation of a guardian does not terminate the guardianship until it has been approved by the court. A testamentary appointment under an informally probated will terminates if the will is later denied probate in a formal proceeding. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-211. Proceedings subsequent to appointment; venue

(a). The court where the ward resides has concurrent jurisdiction with the court which appointed the guardian, or in which acceptance of a testamentary appointment was filed, over resignation, removal, accounting and other proceedings relating to the guardianship.

[ 1979, c. 540, §1 (NEW) .]

(b). If the court located where the ward resides is not the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced shall in all appropriate cases notify the other court, in this or another state, and after consultation with that court determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever is in the best interest of the ward. A copy of any order accepting a resignation or removing a guardian must be sent to the court in which acceptance of appointment is filed.

[ 2005, c. 371, §4 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 371, §4 (AMD).



18-A §5-212. Resignation or removal proceedings

(a). Any person interested in the welfare of a ward, or the ward, if 14 or more years of age, may petition for removal of a guardian on the ground that removal would be in the best interest of the ward. A guardian may petition for permission to resign. A petition for removal or for permission to resign may, but need not, include a request for appointment of a successor guardian.

[ 1979, c. 540, §1 (NEW) .]

(b). After notice and hearing on a petition for removal or for permission to resign, the court may terminate the guardianship and make any further order that may be appropriate.

[ 1979, c. 540, §1 (NEW) .]

(c). If, at any time in the proceeding, the court determines that the interests of the ward are, or may be, inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the preference of the minor if the minor is 14 or more years of age.

[ 1979, c. 540, §1 (NEW) .]

(d). The court may not terminate the guardianship in the absence of the guardian's consent unless the court finds by a preponderance of the evidence that the termination is in the best interest of the ward. The petitioner has the burden of showing by a preponderance of the evidence that termination of the guardianship is in the best interest of the ward. If the court does not terminate the guardianship, the court may dismiss subsequent petitions for termination of the guardianship unless there has been a substantial change of circumstances.

[ 2005, c. 371, §5 (AMD) .]

(e). In a contested action, the court may appoint counsel for any indigent guardian or petitioner.

[ 2005, c. 371, §6 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 623, §2 (NEW). 2005, c. 371, §§5,6 (AMD).



18-A §5-213. Transitional arrangements for minors

In issuing, modifying or terminating an order of guardianship for a minor, the court may enter an order providing for transitional arrangements for the minor if the court determines that such arrangements will assist the minor with a transition of custody and are in the best interest of the child. Orders providing for transitional arrangements may include, but are not limited to, rights of contact, housing, counseling or rehabilitation. [2011, c. 43, §2 (NEW).]

SECTION HISTORY

2011, c. 43, §2 (NEW).






Part 3: GUARDIANS OF INCAPACITATED PERSONS

18-A §5-301. Testamentary appointment of guardian for incapacitated person

(a). The parent of an incapacitated person may by will appoint a guardian of the incapacitated person. A testamentary appointment by a parent becomes effective when, after having given 7 days prior written notice of his intention to do so to the incapacitated person and to the person having his care or to his nearest adult relative, the guardian files acceptance of appointment in the court in which the will is formally or informally probated, if prior thereto both parents are dead or the surviving parent is judged incapacitated, and if the incapacitated person is not under the care of his spouse. If both parents are dead, an effective appointment by the parent who died later has priority unless it is terminated by the denial of probate in formal proceedings.

[ 1979, c. 540, §1 (NEW) .]

(b). The spouse of a married incapacitated person may by will appoint a guardian of the incapacitated person. The appointment becomes effective when, after having given 7 days prior written notice of his intention to do so to the incapacitated person and to the person having his care or to his nearest adult relative, the guardian files acceptance of appointment in the court in which the will is informally or formally probated. An effective appointment by a spouse has priority over an appointment by a parent unless it is terminated by the denial of probate in formal proceedings.

[ 1979, c. 540, §1 (NEW) .]

(c). This State shall recognize a testamentary appointment effected by filing acceptance under a will probated at the testator's domicile in another state.

[ 1979, c. 540, §1 (NEW) .]

(d). On the filing with the court in which the will was probated of written objection to the appointment by the person for whom a testamentary appointment of guardian has been made, the appointment is terminated. An objection does not prevent appointment by the court in a proper proceeding of the testamentary nominee or any other suitable person upon an adjudication of incapacity in proceedings under the succeeding sections of this Part.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-302. Venue

The venue for guardianship proceedings for an incapacitated person is in the place where the incapacitated person resides or is present. If the incapacitated person is admitted to an institution pursuant to order of a court of competent jurisdiction, venue is also in the county in which that court sits. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-303. Procedure for court appointment of a guardian of an incapacitated person

(a). The incapacitated person or any person interested in his welfare may petition for a finding of incapacity and appointment of a guardian. The person nominated to serve as guardian shall file a plan which, where relevant, shall include, but not be limited to, the type of proposed living arrangement for the ward, how the ward's financial needs will be met, how the ward's medical and other remedial needs will be met, how the ward's social needs will be met and a plan for the ward's continuing contact with relatives and friends.

[ 1985, c. 440, §§1, 13 (AMD) .]

(b). Upon the filing of a petition, the court shall set a date for hearing on the issues of incapacity and unless the allegedly incapacitated person is already represented by an attorney, the court shall appoint one or more of the following: a visitor, a guardian ad litem or an attorney to represent the allegedly incapacitated person in the proceeding. If it comes to the court's attention that the allegedly incapacitated person wishes to contest any aspect of the proceeding or to seek any limitation of the proposed guardian's powers, the court shall appoint an attorney to represent the allegedly incapacitated person. The cost of this appointment of the visitor, guardian ad litem or attorney must be paid from the estate of the allegedly incapacitated person if the court is satisfied sufficient funds are available. The person alleged to be incapacitated must be examined by a physician or by a licensed psychologist acceptable to the court who shall submit a report in writing to the court, providing diagnoses, a description of the person's actual mental and functional limitations and prognoses.

[ 1995, c. 203, §1 (AMD) .]

(c). If appointed, the visitor or guardian ad litem shall interview the allegedly incapacitated person and the person who is seeking appointment as guardian, and visit the present place of abode of the person alleged to be incapacitated and the place it is proposed that the person will reside if the requested appointment is made. The visitor or guardian ad litem shall submit a report in writing to the court. The visitor or guardian ad litem shall explain the meaning and possible consequences of the requested appointment to the allegedly incapacitated person and inquire if the person wishes to attend the hearing, to contest any aspect of the proceeding or to seek any limitation of the proposed guardian's powers. If the visitor or guardian ad litem determines that the person wants to contest any issue or seek a limited appointment and that the person does not have counsel of that person's own choice, the visitor or guardian ad litem shall so indicate in the written report to the court. The person alleged to be incapacitated is entitled to be present at the hearing in person, and to see and hear all evidence bearing upon the person's condition. The person alleged to be incapacitated is entitled to be represented by counsel, to present evidence, to cross-examine witnesses, including the physician, the visitor and the guardian ad litem. The issue may be determined at a closed hearing if the person alleged to be incapacitated or the person's counsel so requests.

[ 1995, c. 203, §1 (AMD) .]

(d). Except as otherwise provided by law, all reports and plans required by this section shall be submitted to the court, and all parties of record, at least 10 days before any hearing on the petition.

[ 1985, c. 440, §§1, 13 (NEW) .]

(e). When there has been an allegation of abuse, neglect or exploitation of an allegedly incapacitated person in a petition or other papers filed with the court, the court may hear the testimony of the allegedly incapacitated person in chambers with only the guardian ad litem and counsel present if the statements made are a matter of record.

[ 1989, c. 858, §2 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 176, §A7 (AMD). 1983, c. 241, §1 (AMD). 1983, c. 816, §A8 (AMD). 1985, c. 440, §§1,13 (AMD). 1989, c. 858, §2 (AMD). 1993, c. 652, §1 (AMD). 1995, c. 203, §1 (AMD).



18-A §5-304. Findings; order of appointment

(a). The court shall exercise the authority conferred in Parts 3 and 6 so as to encourage the development of maximum self reliance and independence of the incapacitated person and make appointive and other orders only to the extent necessitated by the incapacitated person's actual mental and adaptive limitations or other conditions warranting the procedure.

[ 1985, c. 440, §§2, 13 (NEW) .]

(b). The court may appoint a guardian or coguardians as requested if the court finds by clear and convincing evidence that the person for whom a guardian is sought is incapacitated and that the appointment is necessary or desirable as a means of providing continuing care and supervision of the incapacitated person.

[ 2009, c. 349, §1 (AMD) .]

(b-1). If the allegedly incapacitated person files voluntary written consent to the appointment of a guardian with the court or appears in court and consents to the appointment, unless the court finds the consent suspect, the court may appoint a guardian or coguardians as requested upon a finding by a preponderance of the evidence that the person for whom a guardian is sought is incapacitated and that the appointment is necessary or desirable as a means of providing continuing care and supervision of the incapacitated person. For the purposes of this subsection, voluntary written consent is valid only if the consent was obtained by a visitor, a guardian ad litem or an attorney representing the allegedly incapacitated person and the allegedly incapacitated person gave the consent outside the presence of the person or persons seeking guardianship.

[ 2009, c. 349, §2 (NEW) .]

(b-2). If the allegedly incapacitated person has not attended the hearing, the court must determine if an inquiry has been made as to whether that person wished to attend the hearing.

[ 2009, c. 349, §3 (NEW) .]

(c). In its order, the court may make separate findings of fact and conclusions of law. If a party requests separate findings and conclusions, within 5 days of notice of the decision, the court shall make them. As an alternative to the appointment of a guardian under subsection (b) or (b-1), the court may dismiss the proceeding or enter any other appropriate order.

[ 2009, c. 349, §4 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §18 (AMD). 1985, c. 440, §§2,13 (RPR). 2003, c. 323, §1 (AMD). 2009, c. 349, §§1-4 (AMD).



18-A §5-305. Acceptance of appointment; consent to jurisdiction

By accepting appointment, a guardian submits personally to the jurisdiction of the court in any proceeding relating to the guardianship that may be instituted by any interested person. Notice of any proceeding shall be delivered to the guardian or mailed to him by ordinary mail at his address as listed in the court records and to his address as then known to the petitioner. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-306. Termination of guardianship for incapacitated person

The authority and responsibility of a guardian for an incapacitated person terminates upon the death of the guardian or ward, the determination of incapacity of the guardian, or upon removal or resignation as provided in section 5-307. Testamentary appointment under an informally probated will terminates if the will is later denied probate in a formal proceeding. Termination does not affect his liability for prior acts nor his obligation to account for funds and assets of his ward. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-307. Removal or resignation of guardian; termination of guardianship

(a). On petition of the ward or any person interested in the ward's welfare, the court may remove a guardian and appoint a successor if in the best interests of the ward. On petition of the guardian, the court may accept the guardian's resignation and make any other order that may be appropriate.

[ 2009, c. 349, §5 (AMD) .]

(b). The ward or any person interested in the ward's welfare may petition for an order that the ward is no longer incapacitated, and for removal or resignation of the guardian. A request for this order may be made by informal letter to the court or judge and any person who knowingly interferes with transmission of this kind of request to the court or judge may be adjudged guilty of contempt of court.

[ 2009, c. 349, §5 (AMD) .]

(c). Before removing a guardian or accepting the resignation of a guardian, the court, following the same procedures to safeguard the rights of the ward as apply to a petition for appointment of a guardian, may send a visitor to the residence of the present guardian and to the place where the ward resides or is detained, to observe conditions and report in writing to the court.

[ 2009, c. 349, §5 (AMD) .]

(d). In an action by the ward, upon presentation by the petitioner of evidence establishing a prima facie case that the ward is not incapacitated or the appointment is no longer necessary or desirable as a means of providing continuing care and supervision of the ward, the court shall order the termination unless the respondent proves by clear and convincing evidence that the ward is incapacitated and guardianship is necessary or desirable as a means of providing continuing care and supervision of the ward.

[ 2009, c. 349, §5 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §19 (AMD). 2009, c. 349, §5 (AMD).



18-A §5-308. Visitor in guardianship proceedings

A visitor is, with respect to guardianship proceedings, a person who is trained in law, nursing, social work, or has other significant qualifications that make him suitable to perform the function, and is an officer, employee or special appointee of the court with no personal interest in the proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-309. Notices in guardianship proceedings

(a). In a proceeding for the appointment or removal of a guardian of an incapacitated person other than the appointment of a temporary guardian or temporary suspension of a guardian, notice of hearing shall be given to each of the following:

(1). The ward or the person alleged to be incapacitated and the ward's or person's spouse, parents, adult children and any domestic partner known to the court; [2003, c. 672, §9 (AMD).]

(2). Any person who is serving as his guardian, conservator or who has his care and custody; and [1979, c. 540, §1 (NEW).]

(3). In case no other person is notified under paragraph (1), at least one of his closest adult relatives or, if none, an adult friend, if any can be found. [1985, c. 440, §§3, 13 (AMD).]

[ 2003, c. 672, §9 (AMD) .]

(b). Notice shall be served personally on the ward or the allegedly incapacitated person at least 14 days before the date of the hearing. Waiver of notice by the ward or the person alleged to be incapacitated is not effective unless he attends the hearing or his waiver of notice is confirmed by his counsel or by his guardian ad litem or in an interview with the visitor. Representation of the ward or the allegedly incapacitated person by a guardian ad litem is not mandatory. The court may order that the petition and hearing notice be served by the visitor.

[ 1985, c. 656, §1 (RPR) .]

(c). Notice to the spouse, adult children, domestic partner and parents required by subsection (a) must be served by certified mail, with restricted delivery and return receipt requested, at least 14 days before the date of the hearing.

If the certified mail to the spouse or domestic partner is not delivered and that person can be found within the State, notice must be served personally on that person.

If the certified mail to the spouse or domestic partner is not delivered, that person can not be found within the State and the certified mail is not delivered to any adult children, notice must be served personally on an adult child who can be found within the State.

If the certified mail to the spouse or domestic partner and adult children is not delivered, the spouse or domestic partner and all adult children can not be found within the State and the certified mail is not delivered to any parent, notice must be served personally on a parent who can be found within the State.

If no spouse, domestic partner, adult child or parent is served by certified mail or personally, notice to the closest adult relative required by subsection (a) must be served by certified mail, with restricted delivery and return receipt requested. If the certified mail to the adult relative is not delivered and the adult relative can be found within the State, notice must be served personally on the adult relative. If no adult relative is served by certified mail or personally, notice to an adult friend required by subsection (a) must be served by certified mail, with restricted delivery and return receipt requested. If the certified mail to the adult friend is not delivered and the adult friend can be found within the State, notice must be served personally on the adult friend.

Notice required by subsection (a) to any person serving as a guardian or conservator or who has a person's care and custody must be served by certified mail, with restricted delivery and return receipt requested.

Except as otherwise provided in this section, notice must be given as prescribed by court rule under section 1-401.

[ 2003, c. 672, §10 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 440, §§3-5,13 (AMD). 1985, c. 656, §§1,2 (AMD). 2003, c. 672, §§9,10 (AMD).



18-A §5-310. Temporary guardians (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 72, (AMD). 1983, c. 620, (AMD). 1993, c. 652, §2 (RP).



18-A §5-310-A. Temporary guardians

(a). When a person alleged to be incapacitated has no guardian and an emergency exists and no other person appears to have authority to act in the circumstances, upon appropriate petition, the court may exercise the power of a guardian or may enter an order, ex parte or otherwise, appointing a temporary guardian in order to prevent serious, immediate and irreparable harm to the health or financial interests of the person alleged to be incapacitated. A petition for temporary guardianship must be accompanied by an affidavit that sets forth the factual basis for the emergency and the specific powers requested by the proposed guardian. In the order and in the letters of temporary guardianship, the court shall specify the powers and duties of the temporary guardian, limiting the powers and duties to those necessary to address the emergency.

(1). Except as otherwise provided in this section, prior to filing a petition under this subsection the petitioner shall provide notice orally or in writing to the following:

(i) The allegedly incapacitated person and the person's spouse, parents, adult children and any domestic partner known to the court;

(ii) Any person who is serving as guardian or conservator or who has care and custody of the allegedly incapacitated person; and

(iii) In case no other person is notified under subparagraph (i), at least one of the closest adult relatives of the allegedly incapacitated person or, if none, an adult friend, if any can be found. [2005, c. 625, §1 (NEW).]

(2). Notice under paragraph (1) must include the following information:

(i) The temporary authority that the petitioner is requesting;

(ii) The location and telephone number of the court in which the petition is being filed; and

(iii) The name of the petitioner and the intended date of filing. [2005, c. 625, §1 (NEW).]

(3). The petitioner shall state in the affidavit required under this subsection the date, time, location and method of providing the required notice under paragraph (1) and to whom the notice was provided. The court shall make a determination as to the adequacy of the method of providing notice and whether the petitioner complied with the notice requirements of this subsection. The requirements of section 5-309 do not apply to this section. [2005, c. 625, §1 (NEW).]

(4). Notice is not required under this subsection in the following circumstances:

(i) Giving notice will place the allegedly incapacitated person at substantial risk of abuse, neglect or exploitation;

(ii) Notice, if provided, would not be effective; or

(iii) Other good cause as determined by the court. [2005, c. 625, §1 (NEW).]

(5). If, prior to filing the petition, the petitioner did not provide notice as required under this subsection, the petitioner must state in the affidavit the reasons for not providing notice. If notice has not been provided, the court shall make a determination as to the sufficiency of the reason for not providing notice before issuing a temporary order. [2005, c. 625, §1 (NEW).]

[ 2005, c. 625, §1 (AMD) .]

(a-1). If the court takes action to exercise the powers of a guardian or to appoint a temporary guardian under subsection (a), then the court, within 2 days, excluding Saturdays, Sundays and legal holidays, of taking the action, shall appoint a visitor or a guardian ad litem to visit the allegedly incapacitated person and make a report to the court within 10 days of the appointment of the visitor or guardian ad litem. The visitor or guardian ad litem shall serve the allegedly incapacitated person with a copy of the order appointing the temporary guardian and shall explain the meaning and consequences of the appointment. The visitor or guardian ad litem shall inquire of the allegedly incapacitated person whether that person wishes to contest any aspect of the temporary guardianship or seek any limitation of the temporary guardian's powers. The visitor or guardian ad litem shall advise the allegedly incapacitated person of that person's right to contest the temporary guardianship by requesting a hearing under subsection (b) and shall advise the allegedly incapacitated person of that person's right to be represented in the proceeding by counsel of that person's own choice or by counsel appointed by the court. The visitor or guardian ad litem shall also interview the temporary guardian, except in cases where the court itself has taken action to exercise the powers of a temporary guardian. In the report to the court, the visitor or guardian ad litem shall inform the court that the allegedly incapacitated person has received a copy of the order appointing the temporary guardian. The visitor or guardian ad litem shall advise the court if circumstances indicate the allegedly incapacitated person wishes to contest any aspect of the temporary guardianship or seek a limitation of the temporary guardian's powers and whether the allegedly incapacitated person is already represented by counsel. The visitor or guardian ad litem shall also advise the court whether any issue exists with respect to whether the appointment of the temporary guardian is in the allegedly incapacitated person's best interest.

[ 2005, c. 625, §2 (AMD) .]

(b). If the court has exercised temporary guardianship powers or has issued an ex parte order under subsection (a), and if it comes to the court's attention, through the report of the visitor or guardian ad litem or otherwise, that the allegedly incapacitated person wishes to contest any aspect of the temporary guardianship or seek a limitation of the temporary guardian's powers, or that an issue exists with respect to whether the temporary guardianship is in the allegedly incapacitated person's best interest, the court shall hold an expedited hearing within 40 days of the entry of the ex parte order under subsection (a). The court may continue the expedited hearing if the petitioner and the attorney for the allegedly incapacitated person, or, if none, the visitor or the guardian ad litem, agree to such a continuance. The court may continue the hearing on its own motion due to circumstances beyond the control of the court and the parties, provided the hearing is held within 60 days of the signing of the ex parte order. If the appointment of a guardian is contested by the allegedly incapacitated person and the person is not already represented by an attorney, the court shall appoint counsel to represent the allegedly incapacitated person in the proceeding. The cost of the appointment of the visitor, guardian ad litem or attorney must be paid from the estate of the allegedly incapacitated person if the court is satisfied that sufficient funds are available. At the hearing, the petitioner has the burden of showing, by a preponderance of the evidence, that temporary guardianship continues to be necessary to provide the person with continuing care, protection or support pending a final hearing. Notice of the expedited hearing must be served as provided in section 5-309, except that the notice must be given at least 5 days before the expedited hearing, and notice need not be served on any person whose address or present whereabouts is unknown and can not be ascertained by due diligence. The court may waive service of the expedited hearing on any person, other than the allegedly incapacitated person, upon a showing of good cause.

[ 1995, c. 203, §3 (AMD) .]

(c). At the expedited hearing, the court may render a judgment authorizing the temporary guardianship to continue for a period not to exceed 6 months from the date of entry of the ex parte order. The temporary guardianship terminates on the date specified in the order or, if no date is specified in the order, 6 months following the date of entry of the ex parte order or at any prior time if the court determines the circumstances leading to the order for temporary guardianship no longer exist or if a judgment has been entered following a hearing pursuant to section 5-303 with findings made pursuant to section 5-304.

[ 2009, c. 349, §6 (AMD) .]

(d). If the court denies the request for an ex parte order pursuant to subsection (a), the court may enter, in its discretion, an order for an expedited hearing pursuant to subsection (b). If the petitioner requests the entry of an order of temporary guardianship pursuant to subsection (a) without requesting an ex parte order, the court may hold an expedited hearing pursuant to subsection (b).

[ 1993, c. 652, §3 (NEW) .]

(e). If an appointed guardian is not effectively performing that guardian's duties and the court finds that the welfare of the incapacitated person requires immediate action, it may appoint, with or without notice, a temporary guardian for the incapacitated person for a specified period not to exceed 6 months.

[ 1993, c. 652, §3 (NEW) .]

(f). A temporary guardian is entitled to the care and custody of the ward and the authority of any permanent guardian previously appointed by the court is suspended as long as a temporary guardian has authority. A temporary guardian may not seek the involuntary hospitalization of this ward in any institution outside the State. A temporary guardian may be removed at any time. A temporary guardian shall make any report the court requires. In other respects, the provisions of this Code concerning guardians apply to temporary guardians.

[ 1993, c. 652, §3 (NEW) .]

(g). A petition for temporary guardianship may be brought before any judge if the judge of the county in which venue properly lies is unavailable. If a judge, other than the judge of the county in which venue properly lies, acts on a petition for temporary guardianship, that judge shall issue a written order and endorse upon it the date and time of the order. The judge shall then immediately transmit or cause to be transmitted that order to the register of the county in which venue properly lies. An order issued by a judge of a county, other than the county in which venue properly lies, is deemed to have been entered in the docket on the date and at the time endorsed upon it.

[ 1993, c. 652, §3 (NEW) .]

SECTION HISTORY

1993, c. 652, §3 (NEW). 1995, c. 203, §§2,3 (AMD). 1997, c. 35, §1 (AMD). 2005, c. 625, §§1,2 (AMD). 2009, c. 349, §6 (AMD).



18-A §5-311. Who may be guardian; priorities

(a). Any competent person or a suitable institution may be appointed guardian of an incapacitated person, except as provided in subsection (c).

[ 1979, c. 540, §1 (NEW) .]

(b). Subject to a determination by the court of the best interests of the incapacitated person, persons who are not disqualified have priority for appointment as guardian in the following order:

(1). The person or institution nominated in writing by the incapacitated person; [1979, c. 540, §1 (NEW).]

(2). The spouse of the incapacitated person; [1979, c. 540, §1 (NEW).]

(2-A). The domestic partner of the incapacitated person; [2003, c. 672, §11 (NEW).]

(3). An adult child of the incapacitated person; [1979, c. 540, §1 (NEW).]

(3-A). A person who served as guardian, permanency guardian or legal custodian of the incapacitated person when the incapacitated person was a child, if the person was actively serving in that capacity immediately before the incapacitated person's 18th birthday; [2007, c. 284, §1 (NEW).]

(4). A parent of the incapacitated person, including a person nominated by will or other writing signed by a deceased parent; [1979, c. 540, §1 (NEW).]

(5). Any relative of the incapacitated person with whom the incapacitated person resided for more than 6 months prior to the filing of the petition; or [2007, c. 284, §2 (AMD).]

(6). A person nominated by the person who is caring for the incapacitated person or paying benefits to the incapacitated person. [2007, c. 284, §3 (AMD).]

[ 2007, c. 284, §§1-3 (AMD) .]

(c). An owner, proprietor, administrator, employee or other person with a substantial financial interest in a facility or institution licensed under Title 22, sections 1817 and 7801 may not act as guardian of an incapacitated person who is a resident, as defined in Title 22, section 7852, subsection 13, unless the person requesting to be appointed guardian is one of the following:

(1). The spouse of the incapacitated person; [1995, c. 51, §1 (NEW).]

(1-A). The domestic partner of the incapacitated person; [2003, c. 672, §12 (NEW).]

(2). An adult child of the incapacitated person; [1995, c. 51, §1 (NEW).]

(2-A). A person who served as guardian, permanency guardian or legal custodian of the incapacitated person when the incapacitated person was a child, if the person was actively serving in that capacity immediately before the incapacitated person's 18th birthday; [2007, c. 284, §4 (NEW).]

(3). A parent of the incapacitated person or a person nominated by the will of a deceased parent; or [1995, c. 51, §1 (NEW).]

(4). A relative of the incapacitated person with whom the incapacitated person has resided for more than 6 months prior to the filing of the petition for appointment. [1995, c. 51, §1 (NEW).]

[ 2007, c. 284, §4 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 770, §1 (AMD). 1995, c. 51, §1 (AMD). 2001, c. 596, §B2 (AMD). 2001, c. 596, §B25 (AFF). 2003, c. 672, §§11,12 (AMD). 2007, c. 284, §§1-4 (AMD).



18-A §5-312. General powers and duties of guardian

(a). A guardian of an incapacitated person has the same powers, rights and duties respecting his ward that a parent has respecting his unemancipated minor child, except that a guardian is not legally obligated to provide from his own funds for the ward and is not liable to 3rd persons for acts of the ward solely by reason of the parental relationship. In particular, and without qualifying the foregoing, a guardian has the following powers and duties, except as modified by order of the court:

(1). To the extent that it is consistent with the terms of any order by a court of competent jurisdiction relating to detention or commitment of the ward, he is entitled to custody of the person of his ward and may establish the ward's place of abode within or without this State, and may place the ward in any hospital or other institution for care in the same manner as otherwise provided by law. [1979, c. 540, §1 (NEW).]

(2). If entitled to custody of his ward he shall make provision for the care, comfort and maintenance of his ward and, whenever appropriate, arrange for his training and education. Without regard to custodial rights of the ward's person, he shall take reasonable care of his ward's clothing, furniture, vehicles and other personal effects and commence protective proceedings if other property of his ward is in need of protection. [1979, c. 540, §1 (NEW).]

(3). A guardian may give or withhold consents or approvals related to medical or other professional care, counsel, treatment or service for the ward. Except as authorized by a court of competent jurisdiction, a guardian shall make a health-care decision in accordance with the ward's individual instructions, if any, and other wishes expressed while the ward had capacity to the extent known to the guardian. Otherwise, the guardian shall make the decision in accordance with the guardian's determination of the ward's best interest. In determining the ward's best interest, the guardian shall consider the ward's personal values to the extent known to the guardian. A decision of a guardian to withhold or withdraw life-sustaining treatment is effective without court approval unless the guardian's decision is made against the advice of the ward's primary physician and in the absence of instructions from the ward made while the ward had capacity. [1995, c. 378, Pt. B, §2 (AMD).]

(4). If no conservator for the estate of the ward has been appointed, he may:

(i) Institute proceedings to compel any person under a duty to support the ward or to pay sums for the welfare of the ward to perform his duty;

(ii) Receive money and tangible property deliverable to the ward and apply the money and property for support, care and education of the ward; but, he may not use funds from his ward's estate for room and board which he, his spouse, parent, or child have furnished the ward unless a charge for the service is approved by order of the court made upon notice to at least one of the next of kin of the ward, if notice is possible. He must exercise care to conserve any excess for the ward's needs. [1979, c. 540, §1 (NEW).]

(5). A guardian is required to report the condition of his ward and of the estate which has been subject to his possession or control, as specified by the court at the time of the initial order or at the time of a subsequent order or as provided by court rule.

The court on its own motion, or on the petition of any interested person, may appoint a visitor to review the guardian's report and determine if appropriate provisions for the care, comfort and maintenance of his ward and for the care and protection of his ward's property have been made. The visitor shall report his findings to the court in writing. [1985, c. 440, §§6, 13 (AMD).]

(6). If a conservator has been appointed, all of the ward's estate received by the guardian in excess of those funds expended to meet current expenses for support, care, and education of the ward must be paid to the conservator for management as provided in this code, and the guardian must account to the conservator for funds expended. [1979, c. 540, §1 (NEW).]

[ 1995, c. 378, Pt. B, §2 (AMD) .]

(b). Any guardian of one for whom a conservator also has been appointed shall control the custody and care of the ward, and is entitled to receive reasonable sums for his services and for room and board furnished to the ward as agreed upon between him and the conservator, provided the amounts agreed upon are reasonable under the circumstances. The guardian may request the conservator to expend the ward's estate by payment to 3rd persons or institutions for the ward's care and maintenance.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 440, §§6,13 (AMD). 1991, c. 719, §2 (AMD). 1995, c. 378, §B2 (AMD).



18-A §5-313. Proceedings subsequent to appointment; venue

(a). The court where the ward resides has concurrent jurisdiction with the court which appointed the guardian, or in which acceptance of a testamentary appointment was filed, over resignation, removal, accounting and other proceedings relating to the guardianship.

[ 1979, c. 540, §1 (NEW) .]

(b). If the court located where the ward resides is not the court in which acceptance of appointment is filed, the court in which proceedings subsequent to appointment are commenced shall in all appropriate cases notify the other court, in this or another state, and after consultation with that court determine whether to retain jurisdiction or transfer the proceedings to the other court, whichever may be in the best interest of the ward. A copy of any order accepting a resignation or removing a guardian shall be sent to the court in which acceptance of appointment is filed.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: PROTECTION OF PROPERTY OF PERSONS UNDER DISABILITY AND MINORS

18-A §5-401. Protective proceedings

Upon petition and after notice and hearing in accordance with the provisions of this Part, the court may appoint a conservator, coconservator or make other protective order for cause as follows. [2003, c. 323, §2 (AMD).]

(1). Appointment of a conservator or other protective order may be made in relation to the estate and affairs of a minor if the court determines that a minor owns money or property that requires management or protection which cannot otherwise be provided, has or may have business affairs which may be jeopardized or prevented by his minority, or that funds are needed for his support and education and that protection is necessary or desirable to obtain or provide funds.

[ 1979, c. 540, §1 (NEW) .]

(2). Appointment of a conservator or other protective order may be made in relation to the estate and affairs of a person if the court determines: by clear and convincing evidence that the person is unable to manage the person's property and affairs effectively for reasons such as mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, or disappearance; and by a preponderance of the evidence that the person has property that will be wasted or dissipated unless proper management is provided or that funds are needed for the support, care and welfare of the person or those entitled to be supported by the person and that protection is necessary or desirable to obtain or provide funds. If the allegedly incapacitated person files voluntary written consent to the appointment of a conservator with the court or appears in court and consents to the appointment, unless the court finds the consent suspect, the court may appoint a conservator or coconservator as requested upon a finding by a preponderance of the evidence that the person is unable to manage the person's property and affairs effectively for reasons such as mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power or disappearance. For the purposes of this subsection, voluntary written consent is valid only if the consent was obtained by a visitor, a guardian ad litem or an attorney representing the allegedly incapacitated person and the allegedly incapacitated person gave the consent outside the presence of the person or persons seeking conservatorship.

[ 2009, c. 349, §7 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 323, §2 (AMD). 2009, c. 349, §7 (AMD).



18-A §5-402. Protective proceedings; jurisdiction of affairs of protected persons

After the service of notice in a proceeding seeking the appointment of a conservator or other protective order and until termination of the proceeding, the court in which the petition is filed has: [1979, c. 540, §1 (NEW).]

(1). Exclusive jurisdiction to determine the need for a conservator or other protective order until the proceedings are terminated;

[ 1979, c. 540, §1 (NEW) .]

(2). Exclusive jurisdiction to determine how the estate of the protected person which is subject to the laws of this State shall be managed, expended or distributed to or for the use of the protected person or any of his dependents;

[ 1979, c. 540, §1 (NEW) .]

(3). Concurrent jurisdiction to determine the validity of claims against the person or estate of the protected person and his title to any property or claim.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-403. Venue

Venue for proceedings under this Part is: [1979, c. 540, §1 (NEW).]

(1). In the place in this State where the person to be protected resides whether or not a guardian has been appointed in another place; or

[ 1979, c. 540, §1 (NEW) .]

(2). If the person to be protected does not reside in this State, in any place where he has property.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-404. Original petition for appointment or protective order

(a). The person to be protected, any person who is interested in the estate, affairs or welfare of the person to be protected including the parent, guardian, custodian or domestic partner of the person to be protected or any person who would be adversely affected by lack of effective management of the property and affairs of the person to be protected may petition for the appointment of a conservator or for other appropriate protective order.

[ 2003, c. 672, §13 (AMD) .]

(b). The petition shall contain such information and be in such form as the Supreme Judicial Court shall by rule provide.

[ 1979, c. 540, §1 (NEW) .]

(c). A petition for a protective order made under oath may be used to initiate court consideration, accounting and remediation of the actions of any individual responsible for the management of the property or affairs of another. In the case of an emergency, the petition must be given priority scheduling by the court.

(1). The petition must include the following information and may include other information required by rule:

(i) Name, address and telephone number of the petitioner;

(ii) Name, address and telephone number of the principal;

(iii) Name, address and telephone number of the person with actual or apparent authority to manage the property or affairs of the principal;

(iv) Facts concerning the extent and nature of the principal's inability to manage the principal's property or affairs effectively and any facts supporting an allegation that an emergency exists;

(v) Facts concerning the extent and nature of the actual or apparent agent's lack of management of the principal's property or affairs. If applicable, facts describing how the petitioner has already been adversely affected by the lack of management of the principal's property or affairs; and

(vi) Names, addresses and relationships of all persons who are required to receive notice of the petition. [2005, c. 283, §1 (NEW).]

(2). This subsection does not limit any other purpose for the use of a petition for a protective order or any other remedy available to the court. [2005, c. 283, §1 (NEW).]

[ 2005, c. 283, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 672, §13 (AMD). 2005, c. 283, §1 (AMD).



18-A §5-405. Notice

(a). On a petition for appointment of a conservator or other protective order or on a petition under section 5-416, the person to be protected or the protected person must be served personally with notice of the proceeding at least 14 days before the date of the hearing. Waiver by the person to be protected or the protected person is not effective unless he attends the hearing or, unless minority is the reason for the proceeding, waiver is confirmed in an interview with the visitor. The court may order that the petition and hearing notice be served by the visitor.

[ 1985, c. 656, §3 (RPR) .]

(a-1). The spouse or domestic partner and all adult children of the person to be protected or the protected person or, if none, the person's parents or closest adult relative or, if none, a friend must be given notice of the proceeding. Notice under this subsection must be served by certified mail, restricted delivery and return receipt requested, at least 14 days before the date of the hearing.

If the certified mail to the spouse or domestic partner is not delivered and that person can be found within the State, notice must be served personally on that person.

If the certified mail to the spouse or domestic partner is not delivered, that person can not be found within the State and the certified mail is not delivered to any adult children, notice must be served personally on an adult child who can be found within the State.

If notice is served on the person's parents or closest adult relative and the certified mail is not delivered, notice must be served personally on a parent or the adult relative if a parent or adult relative can be found within the State.

If notice is served on the person's friend and the certified mail is not delivered, notice must be served personally on the friend if the friend can be found within the State.

Except as otherwise provided in this subsection and subsection (a), notice must be given as prescribed by court rule under section 1-401.

[ 2003, c. 672, §14 (AMD) .]

(b). Notice of a petition for appointment of a conservator or other initial protective order, and of any subsequent hearing, must be given to any person who has filed a request for notice under section 5-406 and to interested persons and other persons as the court may direct. Except as otherwise provided in subsections (a) and (a-1), notice shall be given as prescribed by court rule under section 1-401.

[ 1985, c. 656, §5 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 440, §§7,13 (AMD). 1985, c. 656, §§3-5 (AMD). 2003, c. 672, §14 (AMD).



18-A §5-406. Protective proceedings; request for notice; interested person

Any interested person who desires to receive notice of any filing, hearing or order in a protective proceeding may file a demand for notice with the court, shall thereupon have notice of such demand given to any conservator who has been appointed, and shall thereafter receive notice of every filing, notice or order to which the demand relates, in such manner and form as the Supreme Judicial Court shall by rule provide. Any governmental agency paying or planning to pay benefits to the person to be protected is an interested person in protective proceedings. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-407. Procedure concerning hearing and order on original petition

(a). Upon receipt of a petition for appointment of a conservator or other protective order because of minority, the court shall set a date for hearing on the matters alleged in the petition. If, at any time in the proceeding, the court determines that the interests of the minor are or may be inadequately represented, it may appoint an attorney to represent the minor, giving consideration to the choice of the minor if 14 years of age or older. A lawyer appointed by the court to represent a minor has the powers and duties of a guardian ad litem.

[ 1979, c. 540, §1 (NEW) .]

(b). Upon receipt of a petition for appointment of a conservator or other protective order for reasons other than minority, the court shall set a date for hearing. Unless the person to be protected is already represented by an attorney, the court shall appoint one or more of the following: a visitor; a guardian ad litem or a lawyer to represent the person to be protected in the proceedings. If it comes to the court's attention that the person to be protected wishes to contest any aspect of the proceeding or to seek any limitation of the proposed conservator's powers, the court shall appoint an attorney to represent the person to be protected. The cost of the appointment of the visitor, guardian ad litem or attorney must be paid from the estate of the person to be protected if the court is satisfied sufficient funds are available. If the alleged disability is physical illness or disability, chronic use of drugs, or chronic intoxication, the court may direct that the person to be protected be examined by a physician acceptable to the court, preferably a physician who is not connected with any institution in which the person is a patient or is detained. If the alleged disability is mental illness or mental deficiency, the court may direct that the person to be protected be examined by a physician or by a licensed psychologist acceptable to the court; preferably the physician or psychologist shall not be connected with any institution in which the person is a patient or is detained. The physician or psychologist shall submit a report in writing to the court, providing diagnoses, a description of the person's actual mental and functional limitations and prognoses.

[ 1995, c. 203, §4 (AMD) .]

(b-1). If appointed, the visitor or guardian ad litem shall interview the person to be protected and the person who is seeking appointment as conservator. The visitor or guardian ad litem shall submit a report in writing to the court. The visitor or guardian ad litem shall explain the meaning and possible consequences of the requested appointment to the person to be protected and inquire if the person wishes to attend the hearing, to contest any aspect of the proceedings or to seek any limitation of the proposed conservator's powers. If the visitor or guardian ad litem determines that the person wants to contest any issue or seek a limited appointment and that the person is not already represented by an attorney, the visitor or guardian ad litem shall so indicate in the written report to the court. The person to be protected is entitled to be present at the hearing in person and to see and hear all evidence bearing upon the person's condition. The person to be protected is entitled to be represented by counsel, to present evidence, to cross-examine witnesses, including the physician, the visitor and the guardian ad litem. The issue may be determined at a closed hearing if the person to be protected or the person's counsel so requests.

[ 1995, c. 203, §5 (AMD) .]

(b-2). The person nominated to serve as conservator shall file a plan which, where relevant and to the extent pertinent information is reasonably available to the nominee, shall include, but not be limited to, how the protected person's financial needs will be met, as well as a plan for the management of the protected person's estate.

[ 1985, c. 440, §§ 9, 13 (NEW) .]

(c). After hearing, upon finding that a basis for the appointment of a conservator or other protective order has been established, the court shall make an appointment or other appropriate protective order.

[ 1979, c. 540, §1 (NEW) .]

(d). Except as otherwise provided by law, all reports and plans required by this section shall be submitted to the court and all parties of record at least 10 days before any hearing on the petition.

[ 1985, c. 440, §§ 10, 13 (NEW) .]

(e). When there has been an allegation of abuse, neglect or exploitation of an allegedly incapacitated person in a petition or other papers filed with the court, the court may hear the testimony of the allegedly incapacitated person in chambers with only the guardian ad litem and counsel present if the statements made are a matter of record.

[ 1989, c. 858, §3 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 241, §2 (AMD). 1985, c. 440, §§8-10,13 (AMD). 1989, c. 858, §3 (AMD). 1993, c. 652, §§4,5 (AMD). 1995, c. 203, §§4,5 (AMD).



18-A §5-408. Permissible court orders

The court shall exercise the authority conferred in Parts 4 and 6 to encourage the development of maximum self reliance and independence of the protected person and make protective orders only to the extent necessitated by the protected person's actual mental and adaptive limitations and other conditions warranting the procedure. [1985, c. 440, §§11, 13 (NEW).]

The court has the following powers which may be exercised directly or through a conservator in respect to the estate and affairs of protected persons; [1979, c. 540, §1 (NEW).]

(1). While a petition for appointment of a conservator or other protective order is pending and after preliminary hearing and without notice to others, the court has power to preserve and apply the property of the person to be protected as may be required for the person's benefit or the benefit of the person's dependents, in accordance with the procedures set forth in section 5-408-A.

[ 1993, c. 652, §6 (AMD) .]

(2). After hearing and upon determining that a basis for an appointment or other protective order exists with respect to a minor without other disability, the court has all those powers over the estate and affairs of the minor which are or might be necessary for the best interests of the minor, his family and members of his household.

[ 1979, c. 540, §1 (NEW) .]

(3). After hearing and upon determining that a basis for an appointment or other protective order exists with respect to a person for reasons other than minority, the court has, for the benefit of the person and members of his household, all the powers over his estate and affairs which he could exercise if present and not under disability, except the power to make a will. These powers include, but are not limited to power to make gifts, to convey or release his contingent and expectant interests in property including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety, to exercise or release his powers as trustee, personal representative, custodian for minors, conservator, or donee of a power of appointment, to enter into contracts, to create revocable or irrevocable trusts of property of the estate which may extend beyond his disability or life, to exercise options of the disabled person to purchase securities or other property, to exercise his rights to elect options and change beneficiaries under insurance and annuity policies and to surrender the policies for their cash value, to exercise his right to an elective share in the estate of his deceased spouse and to renounce any interest by testate or intestate succession or by inter vivos transfer.

[ 1979, c. 540, §1 (NEW) .]

(4). The court may exercise or direct the exercise of, its authority to exercise or release powers of appointment of which the protected person is donee, to renounce interests, to make gifts in trust or otherwise exceeding 20% of any year's income of the estate or to change beneficiaries under insurance and annuity policies, only if satisfied, after notice and hearing, that it is in the best interests of the protected person, and that he either is incapable of consenting or has consented to the proposed exercise of power.

[ 1979, c. 540, §1 (NEW) .]

(5). An order made pursuant to this section determining that a basis for appointment of a conservator or other protective order exists, has no effect on the capacity of the protected person.

[ 1979, c. 540, §1 (NEW) .]

(6). The court may authorize a gift or other transfer for less than fair market value from the protected person's estate if the court finds:

(a). That the remaining estate assets of the protected person are sufficient for the protected person's care and maintenance for the next 60 months, including due provision for the protected person's established standard of living and for the support of any persons the protected person is legally obligated to support and any dependents of the protected person; and [2011, c. 155, §1 (AMD).]

(b). That the gift or other transfer will not hasten the date of eligibility for MaineCare coverage of the protected person's long-term care expenses during the next 60 months. [2011, c. 155, §1 (AMD).]

If the gift or other transfer is being made to the protected person's spouse or blind or disabled child or to a trust established pursuant to 42 United States Code, Section 1396p(d)(4), or is otherwise specifically allowed without a transfer penalty by law governing the federal Medicaid program under 42 United States Code, the court may authorize the gift or other transfer without making the findings under paragraphs (a) and (b).

[ 2011, c. 155, §1 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 440, §§11,13 (AMD). 1993, c. 652, §6 (AMD). 2005, c. 12, §DDD4 (AMD). 2005, c. 12, §DDD17 (AFF). 2011, c. 155, §1 (AMD).



18-A §5-408-A. Temporary conservator

(a). When a person is alleged to be in need of protection and an emergency exists and no other person appears to have authority to act in the circumstances, upon appropriate petition, the court may exercise the power of a conservator or may enter an order, ex parte or otherwise, appointing a temporary conservator in order to prevent serious, immediate and irreparable harm to the health or financial interests of the person alleged to be in need of protection and to preserve and apply the property of the person to be protected as may be required for that person's benefit or the benefit of that person's dependents. The petition must be accompanied by an affidavit that sets forth the factual basis for the emergency and the specific powers requested by the proposed conservator. In the order and in the letters of temporary conservatorship, the court shall specify the powers and duties of the temporary conservator, limiting the powers and duties to those necessary to address the emergency.

(1). Except as otherwise provided in this section, prior to filing a petition under this subsection the petitioner shall provide notice orally or in writing to the following:

(i) The person alleged to be in need of protection and the person's spouse, parents, adult children and any domestic partner known to the court;

(ii) Any person who is serving as guardian or conservator or who has care and custody of the person alleged to be in need of protection; and

(iii) In case no other person is notified under subparagraph (i), at least one of the closest adult relatives of the person alleged to be in need of protection or, if none, an adult friend, if any can be found. [2005, c. 625, §3 (NEW).]

(2). Notice under paragraph (1) must include the following information:

(i) The temporary authority that the petitioner is requesting;

(ii) The location and telephone number of the court in which the petition is being filed; and

(iii) The name of the petitioner and the intended date of filing. [2005, c. 625, §3 (NEW).]

(3). The petitioner shall state in the affidavit required under this subsection the date, time, location and method of providing the required notice under paragraph (1) and to whom the notice was provided. The court shall make a determination as to the adequacy of the method of providing notice and whether the petitioner complied with the notice requirements of this subsection. The requirements of section 5-405 do not apply to this section. [2005, c. 625, §3 (NEW).]

(4). Notice is not required under this subsection in the following circumstances:

(i) Giving notice will place the person alleged to be in need of protection at substantial risk of abuse, neglect or exploitation;

(ii) Notice, if provided, would not be effective; or

(iii) Other good cause as determined by the court. [2005, c. 625, §3 (NEW).]

(5). If, prior to filing the petition, the petitioner did not provide notice as required under this subsection, the petitioner must state in the affidavit the reasons for not providing notice. If notice has not been provided, the court shall make a determination as to the sufficiency of the reason for not providing notice before issuing a temporary order. [2005, c. 625, §3 (NEW).]

[ 2005, c. 625, §3 (AMD) .]

(a-1). If the court takes action to exercise the powers of a conservator or to appoint a temporary conservator under subsection (a), then the court, within 2 days, excluding Saturdays, Sundays and legal holidays, of taking the action, shall appoint a visitor or a guardian ad litem to visit the protected person and make a report to the court within 10 days of the appointment of the visitor or guardian ad litem. The visitor or guardian ad litem shall serve the protected person with a copy of the order appointing the temporary conservator and shall explain the meaning and consequences of the appointment. The visitor or guardian ad litem shall inquire of the protected person whether that person wishes to contest any aspect of the temporary conservatorship or seek any limitation of the temporary conservator's powers. The visitor or guardian ad litem shall advise the protected person of that person's right to contest the temporary conservatorship by requesting an expedited hearing under subsection (b) and shall advise the protected person of that person's right to be represented by counsel of that person's own choice or by counsel appointed by the court. The visitor or guardian ad litem shall also interview the temporary conservator, except in cases where the court itself has taken action to exercise the powers of a temporary conservator. In the report to the court, the visitor or guardian ad litem shall inform the court that the protected person has received a copy of the order appointing the temporary conservator and shall advise the court if circumstances indicate that the protected person wishes to contest any aspect of the temporary conservatorship or seek a limitation of the temporary conservator's powers and whether the protected person is already represented by counsel. The visitor or guardian ad litem shall also advise the court whether any issue exists with respect to whether the appointment of the temporary conservator is in the protected person's best interest.

[ 2005, c. 625, §4 (AMD) .]

(b). If the court has exercised temporary guardianship powers or has issued an ex parte order under subsection (a), and if it comes to the court's attention, through the report of the visitor or guardian ad litem or otherwise, that the protected person wishes to contest any aspect of the temporary conservatorship or to seek a limitation of the temporary conservator's powers, or if it appears that there is an issue with respect to whether the temporary conservatorship is in the protected person's best interest, the court shall hold an expedited hearing within 40 days of the signing of the ex parte order under subsection (a). The court may continue the expedited hearing if the petitioner and the attorney for the protected person, or, if none, the visitor or guardian ad litem, agree to such a continuance. The court may continue the hearing on its own motion due to circumstances beyond the control of the court and the parties, provided the hearing is held within 60 days of the signing of the ex parte order. If the appointment of a conservator is contested by the protected person and the person is not already represented by an attorney, the court shall appoint counsel to represent the person in the proceeding. The cost of the appointment of the visitor, guardian ad litem or attorney must be paid from the estate of the protected person if the court is satisfied that sufficient funds are available. At that hearing, the petitioner has the burden of showing, by a preponderance of the evidence, that temporary conservatorship continues to be necessary to protect and preserve the person's estate pending final hearing. Notice of the expedited hearing must be served as provided in section 5-405, except that the notice must be given at least 5 days before the expedited hearing, and notice need not be served on any person whose address or present whereabouts is unknown and can not be ascertained by due diligence. The court may waive service of the expedited hearing on any person, other than the person to be protected, upon a showing of good cause.

[ 1995, c. 203, §7 (AMD) .]

(c). At the expedited hearing, the court may render a judgment authorizing the temporary conservatorship to continue for a period not to exceed 6 months from the date of entry of the ex parte order. The temporary conservatorship terminates on the date specified in the order or, if no date is specified in the order, 6 months following the date of entry of the ex parte order, or at any prior time if the court determines the circumstances leading to the order for temporary conservatorship no longer exist or if a judgment has been entered following a hearing pursuant to section 5-407 with findings made pursuant to section 5-401.

[ 2009, c. 349, §8 (AMD) .]

(d). If the court denies the request for an ex parte order pursuant to subsection (a), the court may enter, in its discretion, an order for an expedited hearing pursuant to subsection (b). If the petitioner requests the entry of an order of temporary conservatorship pursuant to subsection (a) without requesting an ex parte order, the court may hold an expedited hearing pursuant to subsection (b).

[ 1993, c. 652, §7 (NEW) .]

(e). If an appointed conservator is not effectively performing that conservator's duties and the court finds that an emergency exists that requires the appointment of a temporary successor conservator in order to preserve and apply the property of the protected person for the protected person's benefit or the benefit of the protected person's dependents, it may appoint, with or without notice, a temporary successor conservator for the protected person for a specified period not to exceed 6 months.

[ 1993, c. 652, §7 (NEW) .]

(f). A temporary conservator has all the powers of a permanent conservator provided in this code, unless expressly limited by the court. A temporary successor conservator has the same powers as the previously appointed conservator, unless the court indicates otherwise in the letters of appointment. The authority of a previously appointed conservator is suspended as long as the temporary conservator has authority. A temporary conservator may be removed at any time. A temporary conservator shall account to the court at the termination of the temporary conservatorship.

[ 1993, c. 652, §7 (NEW) .]

(g). A petition for temporary conservatorship may be brought before any judge if the judge of the county in which venue properly lies is unavailable. If a judge other than the judge of the county in which venue properly lies acts on a petition for temporary conservatorship, that judge shall issue a written order and endorse upon it the date and time of the order. The judge shall then immediately transmit or cause to be transmitted that order to the register of the county in which venue properly lies. An order issued by a judge of a county other than the county in which venue properly lies is deemed to have been entered in the docket on the date and at the time endorsed upon it.

[ 1995, c. 203, §8 (NEW) .]

SECTION HISTORY

1993, c. 652, §7 (NEW). 1995, c. 203, §§6-8 (AMD). 1997, c. 35, §2 (AMD). 2005, c. 625, §§3,4 (AMD). 2009, c. 349, §8 (AMD).



18-A §5-409. Protective arrangements and single transactions authorized

(a). If it is established in a proper proceeding that a basis exists as described in section 5-401 for affecting the property and affairs of a person the court, without appointing a conservator, may authorize, direct or ratify any transaction necessary or desirable to achieve any security, service, or care arragement meeting the foreseeable needs of the protected person. Protective arrangements include, but are not limited to, payment, delivery, deposit or retention of funds or property, sale, mortgage, lease or other transfer of property, entry into an annuity contract, a contract for life care, a deposit contract, a contract for training and education, or addition to or establishment of a suitable trust.

[ 1979, c. 540, §1 (NEW) .]

(b). If it has been established in a proper proceeding that a basis exists as described in section 5-401 for affecting the property and affairs of a person, the court, without appointing a conservator, may authorize, direct or ratify any contract, trust or other transaction relating to the protected person's financial affairs or involving the protected person's estate if the court determines that the transaction is in the best interests of the protected person, subject to the provisions of subsection (d).

[ 2005, c. 12, Pt. DDD, §5 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF) .]

(c). Before approving a protective arrangement or other transaction under this section, the court shall consider the interests of creditors and dependents of the protected person and, in view of his disability, whether the protected person needs the continuing protection of a conservator. The court may appoint a special conservator to assist in the accomplishment of any protective arrangement or other transaction authorized under this section who shall have the authority conferred by the order and serve until discharged by order after report to the court of all matters done pursuant to the order of appointment.

[ 1979, c. 540, §1 (NEW) .]

(d). The court may authorize a gift or other transfer for less than fair market value from the protected person's estate if the court finds:

(1). That the remaining estate assets of the protected person are sufficient for the protected person's care and maintenance for the next 60 months, including due provision for the protected person's established standard of living and for the support of any persons the protected person is legally obligated to support and any dependents of the protected person; and [2011, c. 155, §2 (AMD).]

(2). That the gift or other transfer will not hasten the date of eligibility for MaineCare coverage of the protected person's long-term care expenses during the next 60 months. [2011, c. 155, §2 (AMD).]

If the gift or other transfer is being made to the protected person's spouse or blind or disabled child or to a trust established pursuant to 42 United States Code, Section 1396p(d)(4), or is otherwise specifically allowed without a transfer penalty by law governing the federal Medicaid program under 42 United States Code, the court may authorize the gift or other transfer without making the findings under paragraphs (1) and (2).

[ 2011, c. 155, §2 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 12, §§DDD5,6 (AMD). 2005, c. 12, §DDD17 (AFF). 2011, c. 155, §2 (AMD).



18-A §5-410. Who may be appointed conservator; priorities

(a). The court may appoint an individual, or a corporation with general power to serve as trustee, as conservator of the estate of a protected person. The following are entitled to consideration for appointment in the order listed:

(1). A conservator, guardian of property or other like fiduciary appointed or recognized by the appropriate court of any other jurisdiction in which the protected person resides; [1979, c. 540, §1 (NEW).]

(2). An individual or corporation nominated by the protected person if he is 14 or more years of age and has, in the opinion of the court, sufficient mental capacity to make an intelligent choice; [1979, c. 540, §1 (NEW).]

(3). The spouse of the protected person; [1979, c. 540, §1 (NEW).]

(3-A). The domestic partner of the protected person; [2003, c. 672, §15 (NEW).]

(4). An adult child of the protected person; [1979, c. 540, §1 (NEW).]

(5). A parent of the protected person, or a person nominated by the will of a deceased parent; [1979, c. 540, §1 (NEW).]

(6). Any relative of the protected person with whom he has resided for more than 6 months prior to the filing of the petition; [1979, c. 540, §1 (NEW).]

(7). A person nominated by the person who is caring for him or paying benefits to him. [1979, c. 540, §1 (NEW).]

[ 2003, c. 672, §15 (AMD) .]

(b). A person in subsection (a), paragraphs (1), (3), (4), (5), or (6) may nominate in writing a person to serve in his stead. With respect to persons having equal priority, the court is to select the one who is best qualified of those willing to serve. The court, for good cause, may pass over a person having priority and appoint a person having less priority or no priority.

[ 1979, c. 540, §1 (NEW) .]

(c). A facility or institution licensed under Title 22, sections 1817 and 7801, or an owner, proprietor, administrator, employee or other person with substantial financial interest in the facility or institution, may not act as conservator of the estate of a resident of that facility or institution, unless he is entitled to appointment under subsection (a), paragraph (3), (4), (5) or (6).

[ 1985, c. 770, §2 (AMD) .]

(d). When appointed by the court, the conservator shall inform the court as to the conservator's residence. If the residence changes, the conservator shall inform the court of that change. If the conservator is a corporation, the corporate offices are considered the conservator's residence for the purposes of this section.

[ 1995, c. 291, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1979, c. 690, §20 (AMD). 1985, c. 770, §2 (AMD). 1995, c. 291, §1 (AMD). 2003, c. 672, §15 (AMD).



18-A §5-411. Bond

The following provisions govern bonds for conservators. [1997, c. 453, §2 (RPR).]

(a). The Probate Court shall require a conservator of an estate of $25,000 or more to furnish a bond conditioned upon faithful discharge of all duties of the trust according to law, with sureties as it specifies, unless the court makes a specific finding as to why a bond should not be required. With respect to estates of less than $25,000, the court may in its discretion require a bond or other surety. In making a finding as to why a bond is not required, the court shall consider the person's creditworthiness, financial solvency or past financial management.

[ 1997, c. 453, §2 (NEW) .]

(b). A conservator who moves out of State while serving as conservator shall notify the Probate Court regarding the change of residence. The court may require a conservator who moves or locates out of State while serving as conservator to furnish a bond at that time. Unless otherwise directed, the bond must be in the amount of the aggregate capital value of the property of the estate in the conservator's control plus one year's estimated income minus the value of securities deposited under arrangements requiring an order of the court for their removal and the value of any land that the fiduciary, by express limitation of power, lacks power to sell or convey without court authorization. In lieu of sureties on a bond, the court may accept other security for the performance of the bond, including a pledge of securities or a mortgage of land.

[ 1997, c. 453, §2 (NEW) .]

(c). The following persons wishing to serve as conservators are exempt from the bonding requirements of this section:

(1). Spouses; [1997, c. 453, §2 (NEW).]

(2). Financial institutions authorized to do business in this State as defined in Title 9-B, section 131, subsection 17-A, or their employees; and [2009, c. 415, Pt. B, §6 (AMD).]

(3). Persons who are already bonded in their course of business if the bond is sufficient to cover the duties of conservator. [1997, c. 453, §2 (NEW).]

[ 2009, c. 415, Pt. B, §6 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 291, §2 (AMD). 1997, c. 453, §2 (RPR). 2009, c. 415, Pt. B, §6 (AMD).



18-A §5-412. Terms and requirements of bonds

(a). The following requirements and provisions apply to any bond required under section 5-411:

(1). Unless otherwise provided by the terms of the approved bond, sureties are jointly and severally liable with the conservator and with each other; [1979, c. 540, §1 (NEW).]

(2). By executing an approved bond of a conservator, the surety consents to the jurisdiction of the court which issued letters to the primary obligor in any proceeding pertaining to the fiduciary duties of the conservator and naming the surety as a party defendant. Notice of any proceeding shall be delivered to the surety or mailed to him by registered or certified mail at his address as listed with the court where the bond is filed and to his address as then known to the petitioner; [1979, c. 540, §1 (NEW).]

(3). On petition of a successor conservator or any interested person, a proceeding may be initiated against a surety for breach of the obligation of the bond of the conservator; [1979, c. 540, §1 (NEW).]

(4). The bond of the conservator is not void after the first recovery but may be proceeded against from time to time until the whole penalty is exhausted. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). No proceeding may be commenced against the surety on any matter as to which an action or proceeding against the primary obligor is barred by adjudication or limitation.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-413. Acceptance of appointment; consent to jurisdiction

By accepting appointment, a conservator submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person. Notice of any proceeding shall be delivered to the conservator, or mailed to him by registered or certified mail at his address as listed in the petition for appointment or as thereafter reported to the court and to his address as then known to the petitioner. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-414. Compensation and expenses

If not otherwise compensated for services rendered, any visitor, lawyer, physician, conservator or special conservator appointed in a protective proceeding is entitled to reasonable compensation from the estate. The factors set forth in section 3-721, subsection (b) should be considered as guides in determining the reasonableness of compensation under this section. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-415. Death, resignation or removal of conservator

The court may remove a conservator for good cause, upon notice and hearing, or accept the resignation of a conservator. After his death, resignation or removal, the court may appoint another conservator. A conservator so appointed succeeds to the title and powers of his predecessor. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-416. Petitions for orders subsequent to appointment

(a). Any person interested in the welfare of a person for whom a conservator has been appointed may file a petition in the appointing court for an order (1) requiring bond or security or additional bond or security, or reducing bond, (2) requiring an accounting for the administration of the trust, (3) directing distribution, (4) removing the conservator and appointing a temporary or successor conservator, or (5) granting other appropriate relief.

[ 1979, c. 540, §1 (NEW) .]

(b). A conservator may petition the appointing court for instructions concerning his fiduciary responsibility.

[ 1979, c. 540, §1 (NEW) .]

(c). Upon notice and hearing, the court may give appropriate instructions or make any appropriate order.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-417. General duty of conservator

In the exercise of the conservator's powers, a conservator is to act as a fiduciary and shall observe the standards of care applicable to trustees as described by Title 18-B, sections 802 to 807 and chapter 9. [2003, c. 618, Pt. B, §7 (AMD); 2003, c. 618, Pt. B, §20 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B7 (AMD). 2003, c. 618, §B20 (AFF).



18-A §5-418. Inventory and records

(a). Within 90 days following a conservator's appointment, the conservator shall prepare and file with the appointing court a complete inventory of the estate of the protected person together with the conservator's oath or affirmation that it is complete and accurate so far as the conservator is informed. The conservator shall provide a copy of the completed inventory to the protected person if the person can be located, has attained 14 years of age and has sufficient mental capacity to understand these matters, and to any parent or guardian with whom the protected person resides.

[ 2001, c. 280, §1 (NEW) .]

(b). A conservator shall keep suitable records of the conservator's administration and exhibit the same on request of any interested person.

[ 2001, c. 280, §1 (NEW) .]

(c). If a conservator fails without good cause to file an inventory, the court may require the conservator or the conservator's surety to pay to the protected person's estate a minimum of $100 and a maximum of the amount the court determines is just to compensate the estate for any damage resulting from the failure to file the inventory. The payments required by this subsection are in addition to any other award or remedy available at law or in equity for fiduciary misconduct of the conservator.

[ 2001, c. 280, §1 (NEW) .]

(d). If any property not included in the original inventory comes to the knowledge of the conservator or if the conservator or court learns that the value or description indicated in the original inventory for any item is erroneous or misleading, the conservator shall make a supplementary inventory or appraisement showing the market value of the new item or the revised market value or descriptions and the appraisers or other data relied upon, if any, and file it with the court and furnish copies to persons interested in the new information.

[ 2003, c. 377, §1 (NEW) .]

(e). When an inventory has not been filed under this section and an interested party makes a prima facie case that property that should have been inventoried is now missing, the conservator has the burden of proving by a preponderance of the evidence that the specific property would properly be excluded from the inventory.

[ 2003, c. 377, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 280, §1 (RPR). 2003, c. 377, §1 (NEW).



18-A §5-419. Accounts

(a). Every conservator shall account to the court for the administration of the trust as specified by the court at the time of the initial order or at the time of a subsequent order or as provided by court rule and upon resignation or removal. Notwithstanding any other duty to render an accounting, a private conservator appointed after January 1, 2008 shall file an annual account with the court for approval. The court, for good cause shown by a conservator who is the spouse or domestic partner of the protected person, may waive or modify the duty to file an annual account. The annual account must be approved by the court before the conservator's obligation to file the annual account ends.

Prior to the termination of the protected person's minority, the conservator shall account to the court and the protected person. On termination of the protected person's minority or disability, a conservator shall file a final accounting with the court and that accounting must be approved by the court before the conservator's obligation to account ends. The conservator shall provide a copy of the final accounting to the former protected person or that person's personal representative at the time it is filed with the court.

[ 2007, c. 308, §1 (AMD) .]

(b). Subject to appeal or vacation within the time permitted, an order, made upon notice and hearing, allowing an intermediate account of a conservator, adjudicates as to the conservator's liabilities concerning the matters considered in connection therewith; and an order, made upon notice and hearing, allowing a final account adjudicates as to all previously unsettled liabilities of the conservator to the protected person or the protected person's successors relating to the conservatorship. In connection with any account, the court may require a conservator to submit to a physical check of the estate in the conservator's control, to be made in any manner the court may specify.

[ 2001, c. 280, §2 (AMD) .]

(c). The court may appoint a visitor to review the conservator's accounts and determine if appropriate provision for the use, care and protection of the protected person's property has been made. The visitor shall report the findings to the court in writing.

[ 2001, c. 280, §2 (AMD) .]

(d). If the conservator fails without good cause to file the accounting required by the court, the court may require the conservator or the conservator's surety to pay to the protected person's estate a minimum of $100 and a maximum of the amount the court determines is just to compensate the estate for any damage resulting from the failure to file the accounting. The payments required by this subsection are in addition to any other award or remedy available at law or in equity for fiduciary misconduct of the conservator.

[ 2001, c. 280, §2 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 440, §§12,13 (RPR). 1991, c. 641, §4 (AMD). 1995, c. 462, §A39 (AMD). 2001, c. 280, §2 (AMD). 2007, c. 308, §1 (AMD).



18-A §5-420. Conservators; title by appointment

The appointment of a conservator vests in him title as trustee to all property of the protected person, presently held or thereafter acquired, including title to any property theretofore held for the protected person by custodians or attorneys in fact. The appointment of a conservator is not a transfer or alienation within the meaning of general provisions of any federal or state statute or regulation, insurance policy, pension plan, contract, will or trust instrument, imposing restrictions upon or penalties for transfer or alienation by the protected person of his rights or interest, but this section does not restrict the ability of persons to make specific provision by contract or dispositive instrument relating to a conservator. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-421. Recording of conservator's letters

Letters of conservatorship are evidence of transfer of all assets of a protected person to the conservator. An order terminating a conservatorship is evidence of transfer of all assets of the estate from the conservator to the protected person, or his successors. Subject to the requirements of general statutes governing the filing or recordation of documents of title to land or other property, letters of conservatorship, and orders terminating conservatorships, may be filed or recorded to give record notice of title as between the conservator and the protected person. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-422. Sale, encumbrance or transaction involving conflict of interest; voidable; exceptions

Any sale or encumbrance to a conservator, his spouse, agent or attorney, or any corporation or trust in which he has a substantial beneficial interest, or any transaction which is affected by a substantial conflict of interest is voidable unless the transaction is approved by the court after notice to interested persons and others as directed by the court. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-423. Persons dealing with conservators; protection

A person who in good faith either assists a conservator or deals with him for value in any transaction other than those requiring a court order as provided in section 5-408, is protected as if the conservator properly exercised the power. The fact that a person knowingly deals with a conservator does not alone require the person to inquire into the existence of a power or the propriety of its exercise, except that restrictions on powers of conservators which are endorsed on letters as provided in section 5-426 are effective as to third persons. A person is not bound to see to the proper application of estate assets paid or delivered to a conservator. The protection here expressed extends to instances in which some procedural irregularity or jurisdictional defect occurred in proceedings leading to the issuance of letters. The protection here expressed is not by substitution for that provided by comparable provisions of the laws relating to commercial transactions and laws simplifying transfers of securities by fiduciaries. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-424. Powers of conservator in administration

(a). A conservator has all of the powers conferred herein and any additional powers conferred by law on trustees in this State. In addition, a conservator of the estate of an unmarried minor, as to whom no one has parental rights, has the duties and powers of a guardian of a minor described in section 5-209 until the minor attains the age of 18 or marries, but the parental rights so conferred on a conservator do not preclude appointment of a guardian as provided by Part 2.

[ 1979, c. 540, §1 (NEW) .]

(b). A conservator has power without court authorization or confirmation, to invest and reinvest funds of the estate as would a trustee.

[ 1979, c. 540, §1 (NEW) .]

(b-1). A conservator may remove items of tangible property that are assets of the estate to a location out of this State only with court authorization.

[ 1995, c. 291, §3 (NEW) .]

(c). A conservator, acting reasonably in efforts to accomplish the purpose for which he was appointed, may act without court authorization or confirmation, to

(1). Collect, hold and retain assets of the estate including land in another state, until, in his judgment, disposition of the assets should be made, and the assets may be retained even though they include an asset in which he is personally interested; [1979, c. 540, §1 (NEW).]

(2). Receive additions to the estate; [1979, c. 540, §1 (NEW).]

(3). Continue or participate in the operation of any business or other enterprise; [1979, c. 540, §1 (NEW).]

(4). Acquire an undivided interest in an estate asset in which the conservator, in any fiduciary capacity, holds an undivided interest; [1979, c. 540, §1 (NEW).]

(5). Invest and reinvest estate assets in accordance with subsection (b); [1979, c. 540, §1 (NEW).]

(6). Deposit estate funds in a bank including a bank operated by the conservator; [1979, c. 540, §1 (NEW).]

(7). Acquire or dispose of an estate asset including land in another state for cash or on credit, at public or private sale; and to manage, develop, improve, exchange, partition, change the character of, or abandon an estate asset; [1979, c. 540, §1 (NEW).]

(8). Make ordinary or extraordinary repairs or alterations in buildings or other structures, to demolish any improvements, to raze existing or erect new party walls or buildings; [1979, c. 540, §1 (NEW).]

(9). Subdivide, develop, or dedicate land to public use; to make or obtain the vacation of plats and adjust boundaries; to adjust differences in valuation on exchange or to partition by giving or receiving considerations; and to dedicate easements to public use without consideration; [1979, c. 540, §1 (NEW).]

(10). Enter for any purpose into a lease as lessor or lessee with or without option to purchase or renew for a term within or extending beyond the term of the conservatorship; [1979, c. 540, §1 (NEW).]

(11). Enter into a lease or arrangement for exploration and removal of minerals or other natural resources or enter into a pooling or unitization agreement; [1979, c. 540, §1 (NEW).]

(12). Grant an option involving disposition of an estate asset, to take an option for the acquisition of any asset; [1979, c. 540, §1 (NEW).]

(13). Vote a security, in person or by general or limited proxy; [1979, c. 540, §1 (NEW).]

(14). Pay calls, assessments, and any other sums chargeable or accruing against or on account of securities; [1979, c. 540, §1 (NEW).]

(15). Sell or exercise stock subscription or conversion rights; to consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise; [1979, c. 540, §1 (NEW).]

(16). Hold a security in the name of a nominee or in other form without disclosure of the conservatorship so that title to the security may pass by delivery, but the conservator is liable for any act of the nominee in connection with the stock so held; [1979, c. 540, §1 (NEW).]

(17). Insure the assets of the estate against damage or loss, and the conservator against liability with respect to third persons; [1979, c. 540, §1 (NEW).]

(18). Borrow money to be repaid from estate assets or otherwise; to advance money for the protection of the estate or the protected person, and for all expenses, losses, and liability sustained in the administration of the estate or because of the holding or ownership of any estate assets and the conservator has a lien on the estate as against the protected person for advances so made; [1979, c. 540, §1 (NEW).]

(19). Pay or contest any claim; to settle a claim by or against the estate or the protected person by compromise, arbitration, or otherwise; and to release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible; [1979, c. 540, §1 (NEW).]

(20). Pay taxes, assessments, compensation of the conservator, and other expenses incurred in the collection, care, administration and protection of the estate; [1979, c. 540, §1 (NEW).]

(21). Allocate items of income or expense to either estate income or principal, as provided by law, including creation of reserves out of income for depreciation, obsolescence, or amortization, or for depletion in mineral or timber properties; [1979, c. 540, §1 (NEW).]

(22). Pay any sum distributable to a protected person or his dependent without liability to the conservator, by paying the sum to the distributee or by paying the sum for the use of the distributee either to his guardian or if none, to a relative or other person with custody of his person; [1979, c. 540, §1 (NEW).]

(23). Employ persons, including attorneys, auditors, investment advisors, or agents, even though they are associated with the conservator to advise or assist him in the performance of his administrative duties; to act upon their recommendation without independent investigation; and instead of acting personally, to employ one or more agents to perform any act of administration, whether or not discretionary; [1979, c. 540, §1 (NEW).]

(24). Prosecute or defend actions, claims or proceedings in any jurisdiction for the protection of estate assets and of the conservator in the performance of his duties; and [1979, c. 540, §1 (NEW).]

(25). Execute and deliver all instruments which will accomplish or facilitate the exercise of the powers vested in the conservator. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 291, §3 (AMD).



18-A §5-425. Distributive duties and powers of conservator

(a). A conservator may expend or distribute income or principal of the estate without court authorization or confirmation for the support, education, care or benefit of the protected person and his dependents in accordance with the following principles:

(1). The conservator is to consider recommendations relating to the appropriate standard of support, education and benefit for the protected person made by a parent or guardian, if any. He may not be surcharged for sums paid to persons or organizations actually furnishing support, education or care to the protected person pursuant to the recommendations of a parent or guardian of the protected person unless he knows that the parent or guardian is deriving personal financial benefit therefrom, including relief from any personal duty of support, or unless the recommendations are clearly not in the best interests of the protected person. [1979, c. 540, §1 (NEW).]

(2). The conservator is to expend or distribute sums reasonably necessary for the support, education, care or benefit of the protected person with due regard to (i) the size of the estate, the probable duration of the conservatorship and the likelihood that the protected person, at some future time, may be fully able to manage his affairs and the estate which has been conserved for him; (ii) the accustomed standard of living of the protected person and members of his household; (iii) other funds or sources used for the support of the protected person. [1979, c. 540, §1 (NEW).]

(3). The conservator may expend funds of the estate for the support of persons legally dependent on the protected person and others who are members of the protected person's household who are unable to support themselves, and who are in need of support. [1979, c. 540, §1 (NEW).]

(4). Funds expended under this subsection may be paid by the conservator to any person, including the protected person to reimburse for expenditures which the conservator might have made, or in advance for services to be rendered to the protected person when it is reasonable to expect that they will be performed and where advance payments are customary or reasonably necessary under the circumstances. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). If the estate is ample to provide for the purposes implicit in the distributions authorized by the preceding subsections, a conservator for a protected person other than a minor has power to make gifts to charity and other objects as the protected person might have been expected to make, in amounts that do not exceed in total for any year 20% of the income from the estate, subject to the provisions of subsection (b-1).

[ 2005, c. 12, Pt. DDD, §7 (AMD); 2005, c. 12, Pt. DDD, §17 (AFF) .]

(b-1). The court may authorize a gift or other transfer for less than fair market value from the protected person's estate if the court finds:

(1). That the remaining estate assets of the protected person are sufficient for the protected person's care and maintenance for the next 60 months, including due provision for the protected person's established standard of living and for the support of any persons the protected person is legally obligated to support and any dependents of the protected person; and [2011, c. 155, §3 (AMD).]

(2). That the gift or other transfer will not hasten the date of eligibility for MaineCare coverage of the protected person's long-term care expenses during the next 60 months. [2011, c. 155, §3 (AMD).]

If the gift or other transfer is being made to the protected person's spouse or blind or disabled child or to a trust established pursuant to 42 United States Code, Section 1396p(d)(4), or is otherwise specifically allowed without a transfer penalty by law governing the federal Medicaid program under 42 United States Code, the court may authorize the gift or other transfer without making the findings under paragraphs (1) and (2).

[ 2011, c. 155, §3 (AMD) .]

(c). When a minor who has not been adjudged disabled under section 5-401, paragraph (2) attains his majority, his conservator, after meeting all prior claims and expenses of administration, shall pay over and distribute all funds and properties to the former protected person as soon as possible.

[ 1979, c. 540, §1 (NEW) .]

(d). When the conservator is satisfied that a protected person's disability, other than minority, has ceased, the conservator, after meeting all prior claims and expenses of administration, shall pay over and distribute all funds and properties to the former protected person as soon as possible.

[ 1979, c. 540, §1 (NEW) .]

(e). If a protected person dies, the conservator shall deliver to the court for safekeeping any will of the deceased protected person which may have come into his possession, inform the executor or a beneficiary named therein that he has done so, and retain the estate for delivery to a duly appointed personal representative of the decedent or other persons entitled thereto. If after 40 days from the death of the protected person no other person has been appointed personal representative and no application or petition for appointment is before the court, the conservator may apply to exercise the powers and duties of a personal representative so that he may proceed to administer and distribute the decedent's estate without additional or further appointment. Upon application for an order granting the powers of a personal representative to a conservator, after notice to any person demanding notice under section 3-204 and to any person nominated executor in any will of which the applicant is aware, the court may order the conferral of the power upon determining that there is no objection, and endorse the letters of the conservator to note that the formerly protected person is deceased and that the conservator has acquired all of the powers and duties of a personal representative. The making and entry of an order under this section shall have the effect of an order of appointment of a personal representative as provided in section 3-308 and Parts 6 through 10 of Article III except that estate in the name of the conservator, after administration, may be distributed to the decedent's successors without prior retransfer to the conservator as personal representative.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2005, c. 12, §§DDD7,8 (AMD). 2005, c. 12, §DDD17 (AFF). 2011, c. 155, §3 (AMD).



18-A §5-426. Enlargement or limitation of powers of conservator

Subject to the restrictions in section 5-408, paragraph (4), the court may confer on a conservator at the time of appointment or later, in addition to the powers conferred on him by sections 5-424 and 5-425, any power which the court itself could exercise under sections 5-408, paragraph (2) and 5-408, paragraph (3). The court may, at the time of appointment or later, limit the powers of a conservator otherwise conferred by sections 5-424 and 5-425, or previously conferred by the court, and may at any time relieve him of any limitation. If the court limits any power conferred on the conservator by section 5-424 or section 5-425, the limitation shall be endorsed upon his letters of appointment. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-427. Preservation of estate plan

In investing the estate, and in selecting assets of the estate for distribution under section 5-425, subsections (a) and (b), in utilizing powers of revocation or withdrawal available for the support of the protected person, and exercisable by the conservator or the court, the conservator and the court should take into account any known estate plan of the protected person, including his will, any revocable trust of which he is settlor, and any contract, transfer or joint ownership arrangement with provisions for payment or transfer of benefits or interests at his death to another or others which he may have originated. The conservator may examine the will of the protected person. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-428. Claims against protected person; enforcement

(a). A conservator must pay from the estate all just claims against the estate and against the protected person arising before or after the conservatorship upon their presentation and allowance. A claim may be presented by either of the following methods: (1) the claimant may deliver or mail to the conservator a written statement of the claim indicating its basis, the name and address of the claimant and the amount claimed; (2) the claimant may file a written statement of the claim, in the form prescribed by rule, with the clerk of court and deliver or mail a copy of the statement to the conservator. A claim is deemed presented on the first to occur of receipt of the written statement of claim by the conservator, or the filing of the claim with the court. A presented claim is allowed if it is not disallowed by written statement mailed by the conservator to the claimant within 60 days after its presentation. The presentation of a claim tolls any statute of limitation relating to the claim until thirty days after its disallowance.

[ 1979, c. 540, §1 (NEW) .]

(b). A claimant whose claim has not been paid may petition the court for determination of his claim at any time before it is barred by the applicable statute of limitation, and, upon due proof, procure an order for its allowance and payment from the estate. If a proceeding is pending against a protected person at the time of appointment of a conservator or is initiated against the protected person thereafter, the moving party must give notice of the proceeding to the conservator if the outcome is to constitute a claim against the estate.

[ 1979, c. 540, §1 (NEW) .]

(c). If it appears that the estate in conservatorship is likely to be exhausted before all existing claims are paid, preference is to be given to prior claims for the care, maintenance and education of the protected person or his dependents and existing claims for expenses of administration.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-429. Individual liability of conservator

(a). Unless otherwise provided in the contract, a conservator is not individually liable on a contract properly entered into in his fiduciary capacity in the course of administration of the estate unless he fails to reveal his representative capacity and identify the estate in the contract.

[ 1979, c. 540, §1 (NEW) .]

(b). The conservator is individually liable for obligations arising from ownership or control of property of the estate or for torts committed in the course of administration of the estate only if he is personally at fault.

[ 1979, c. 540, §1 (NEW) .]

(c). Claims based on contracts entered into by a conservator in his fiduciary capacity, on obligations arising from ownership or control of the estate, or on torts committed in the course of administration of the estate may be asserted against the estate by proceeding against the conservator in his fiduciary capacity, whether or not the conservator is individually liable therefor.

[ 1979, c. 540, §1 (NEW) .]

(d). Any question of liability between the estate and the conservator individually may be determined in a proceeding for accounting, surcharge, or indemnification, or other appropriate proceeding or action.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-430. Termination of proceeding

The protected person, the protected person's personal representative, the conservator or any other interested person may petition the court to terminate the conservatorship. In an action to terminate a conservatorship brought by the protected person, upon presentation by the petitioner of evidence establishing a prima facie case that the person is able to manage the person's property and affairs, the court shall order the termination unless the respondent proves by clear and convincing evidence that the person is unable to manage the person's property and affairs effectively for reasons such as mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power or disappearance. The court, upon determining that a conservatorship is no longer necessary, shall terminate the conservatorship upon approval of a final account. Upon termination, title to assets of the estate passes to the former protected person or to the former protected person's successors subject to provision in the order for expenses of administration or to conveyances from the conservator to the former protected person or the former protected person's successors, to evidence the transfer. [2009, c. 349, §9 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2007, c. 308, §2 (AMD). 2009, c. 349, §9 (AMD).



18-A §5-431. Payment of debt and delivery of property to foreign conservator without local proceedings

Any person indebted to a protected person, or having possession of property or of an instrument evidencing a debt, stock, or chose in action belonging to a protected person may pay or deliver to a conservator, guardian of the estate or other like fiduciary appointed by a court of the state of residence of the protected person, upon being presented with proof of his appointment and an affidavit made by him or on his behalf stating: [1979, c. 540, §1 (NEW).]

(1). That no protective proceeding relating to the protected person is pending in this State; and

[ 1979, c. 540, §1 (NEW) .]

(2). That the foreign conservator is entitled to payment or to receive delivery.

[ 1979, c. 540, §1 (NEW) .]

If the person to whom the affidavit is presented is not aware of any protective proceeding pending in this State, payment or delivery in response to the demand and affidavit discharges the debtor or possessor. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-432. Foreign conservator; proof of authority; bond; powers

If no local conservator has been appointed and no petition in a protective proceeding is pending in this State, a domiciliary foreign conservator may file with a court in this State in a county in which property belonging to the protected person is located, authenticated copies of his appointment, of any official bond he has given and a certificate, dated within 60 days, proving his current authority. Thereafter, he may exercise as to assets in this State all powers of a local conservator and may maintain actions and proceedings in this State subject to any conditions imposed upon nonresident parties generally. [1987, c. 392, §6 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1987, c. 392, §6 (AMD).






Part 5: DURABLE POWER OF ATTORNEY

18-A §5-501. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1985, c. 645, §2 (RPR). 1991, c. 719, §3 (RPR). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-502. Durable power of attorney not affected by disability or incapacity (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1991, c. 719, §3 (RPR). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-503. Relation of attorney-in-fact to court-appointed fiduciary (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 719, §3 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-504. Power of attorney not revoked until notice (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 719, §3 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-505. Proof of continuance of durable and other powers of attorney by affidavit (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 719, §3 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-506. Durable health care power of attorney (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 719, §3 (NEW). 1995, c. 378, §B3 (AMD). 2003, c. 618, §C1 (AMD). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-508. Durable financial power of attorney (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1997, c. 1, §13 (RNU). 1997, c. 453, §3 (NEW). 1997, c. 683, §C6 (RPR). 1999, c. 66, §1 (AMD). 1999, c. 118, §1 (AMD). 2003, c. 618, §B8 (AMD). 2003, c. 618, §B20 (AFF). 2005, c. 184, §1 (AMD). 2005, c. 284, §§1,2 (AMD). 2005, c. 353, §2 (AMD). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-509. In-person signature required (REPEALED)

(REPEALED)

SECTION HISTORY

1999, c. 711, §1 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).



18-A §5-510. Recognition of powers of attorney from other jurisdictions (REPEALED)

(REPEALED)

SECTION HISTORY

2005, c. 284, §3 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 292, §1 (RP).






Part 5-A: UNIFORM ADULT GUARDIANSHIP AND PROTECTIVE PROCEEDINGS JURISDICTION ACT

Subpart 1: GENERAL PROVISIONS

18-A §5-511. Short title

This Part may be known and cited as "the Uniform Adult Guardianship and Protective Proceedings Jurisdiction Act." [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-512. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [2011, c. 564, §1 (NEW).]

(a). "Adult" means an individual who has attained 18 years of age.

[ 2011, c. 564, §1 (NEW) .]

(b). "Conservator" means a person appointed by the court to administer the property of an adult, including a person appointed under Part 4.

[ 2011, c. 564, §1 (NEW) .]

(c). "Guardian" means a person appointed by the court to make decisions regarding the person of an adult, including a person appointed under Part 3.

[ 2011, c. 564, §1 (NEW) .]

(d). "Guardianship order" means an order appointing a guardian.

[ 2011, c. 564, §1 (NEW) .]

(e). "Guardianship proceeding" means a judicial proceeding in which an order for the appointment of a guardian is sought or has been issued.

[ 2011, c. 564, §1 (NEW) .]

(f). "Incapacitated person" means an adult for whom a guardian has been appointed or an adult who is an incapacitated person within the meaning of section 5-101, subsection (1).

[ 2011, c. 564, §1 (NEW) .]

(g). "Party" means an interested person within the meaning of section 1-201, subsection (20), including the respondent, petitioner, guardian, conservator or any other person allowed by the court to participate in a guardianship or protective proceeding.

[ 2011, c. 564, §1 (NEW) .]

(h). "Person," except in the term "incapacitated person" or "protected person," means: an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; public corporation; government or governmental subdivision, agency or instrumentality; or any other legal or commercial entity.

[ 2011, c. 564, §1 (NEW) .]

(i). "Protected person" means an adult for whom a protective order has been issued.

[ 2011, c. 564, §1 (NEW) .]

(j). "Protective order" means an order appointing a conservator or other order related to management or disposition of an adult's property.

[ 2011, c. 564, §1 (NEW) .]

(k). "Protective proceeding" means a judicial proceeding in which a protective order is sought or has been issued.

[ 2011, c. 564, §1 (NEW) .]

(l). "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2011, c. 564, §1 (NEW) .]

(m). "Respondent" means an adult for whom a protective order or the appointment of a guardian is sought.

[ 2011, c. 564, §1 (NEW) .]

(n). "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-513. International application of Part

A court of this State may treat a foreign country as if it were a state for the purpose of applying this subpart and subparts 2, 3 and 5. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-514. Communication between courts

(a). A court of this State may communicate with a court in another state concerning a proceeding arising under this Part. The court may allow the parties to participate in the communication. Except as otherwise provided in subsection (b), the court shall make a record of the communication. The record may be limited to the fact that the communication occurred.

[ 2011, c. 564, §1 (NEW) .]

(b). Courts may communicate concerning schedules, calendars, court records and other administrative matters without making a record.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-515. Cooperation between courts

(a). In a guardianship or protective proceeding in this State, a court of this State may request the appropriate court of another state to do any of the following:

(1). Hold an evidentiary hearing; [2011, c. 564, §1 (NEW).]

(2). Order a person in that state to produce evidence or give testimony pursuant to procedures of that state; [2011, c. 564, §1 (NEW).]

(3). Order that an evaluation or assessment be made of the respondent; [2011, c. 564, §1 (NEW).]

(4). Order any appropriate investigation of a person involved in a proceeding; [2011, c. 564, §1 (NEW).]

(5). Forward to the court of this State a certified copy of the transcript or other record of a hearing under paragraph (1) or any other proceeding, any evidence otherwise produced under paragraph (2) and any evaluation or assessment prepared in compliance with an order under paragraph (3) or (4); [2011, c. 564, §1 (NEW).]

(6). Issue any order necessary to ensure the appearance in the proceeding of a person whose presence is necessary for the court to make a determination, including the respondent or the incapacitated person or protected person; [2011, c. 564, §1 (NEW).]

(7). Issue an order authorizing the release of medical, financial, criminal or other relevant information in that state, including protected health information as defined in 45 Code of Federal Regulations, Section 160.103, as amended. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(b). If a court of another state in which a guardianship or protective proceeding is pending requests assistance of the kind provided in subsection (a), a court of this State has jurisdiction for the limited purpose of granting the request or making reasonable efforts to comply with the request.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-516. Taking testimony in another state

(a). In a guardianship or protective proceeding, in addition to other procedures that may be available, testimony of a witness who is located in another state may be offered by deposition or other means allowable in this State for testimony taken in another state. The court on its own motion may order that the testimony of a witness be taken in another state and may prescribe the manner in which and the terms upon which the testimony is to be taken.

[ 2011, c. 564, §1 (NEW) .]

(b). In a guardianship or protective proceeding, a court in this State may permit a witness located in another state to be deposed or to testify by telephone or audiovisual or other electronic means. A court of this State shall cooperate with the court of the other state in designating an appropriate location for the deposition or testimony.

[ 2011, c. 564, §1 (NEW) .]

(c). Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the best evidence rule.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).






Subpart 2: JURISDICTION

18-A §5-521. Definitions; significant connection factors

(a). As used in this subpart, unless the context otherwise indicates, the following terms have the following meanings.

(1). "Emergency" means a circumstance that likely will result in substantial harm to a respondent's health, safety or welfare, and for which the appointment of a guardian is necessary. [2011, c. 564, §1 (NEW).]

(2). "Home state" means the state in which the respondent was physically present, including any period of temporary absence, for at least 6 consecutive months immediately before the filing of a petition for a protective order or the appointment of a guardian or, if none, the state in which the respondent was physically present, including any period of temporary absence, for at least 6 consecutive months ending within the 6 months prior to the filing of the petition. [2011, c. 564, §1 (NEW).]

(3). "Significant-connection state" means a state, other than the home state, with which a respondent has a significant connection other than mere physical presence and in which substantial evidence concerning the respondent is available. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(b). In determining under section 5-523 and section 5-531, subsection (e) whether a respondent has a significant connection with a particular state, the court shall consider:

(1). The location of the respondent's family and other persons required to be notified of the guardianship or protective proceeding; [2011, c. 564, §1 (NEW).]

(2). The length of time the respondent at any time was physically present in the state and the duration of any absence; [2011, c. 564, §1 (NEW).]

(3). The location of the respondent's property; and [2011, c. 564, §1 (NEW).]

(4). The extent to which the respondent has ties to the state such as voting registration, state or local tax return filing, vehicle registration, driver's license, social relationship and receipt of services. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-522. Exclusive basis

This subpart provides the exclusive jurisdictional basis for a court of this State to appoint a guardian or issue a protective order for an adult. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-523. Jurisdiction

A court of this State has jurisdiction to appoint a guardian or issue a protective order for a respondent if: [2011, c. 564, §1 (NEW).]

(a). This State is the respondent's home state;

[ 2011, c. 564, §1 (NEW) .]

(b). On the date the petition is filed, this State is a significant-connection state and:

(1). The respondent does not have a home state or a court of the respondent's home state has declined to exercise jurisdiction because this State is a more appropriate forum; [2011, c. 564, §1 (NEW).]

(2). The respondent has a home state, a petition for an appointment or order is not pending in a court of that state or another significant-connection state and, before the court makes the appointment or issues the order:

(i) A petition for an appointment or order is not filed in the respondent's home state;

(ii) An objection to the court's jurisdiction is not filed by a person required to be notified of the proceeding; and

(iii) The court in this State concludes that it is an appropriate forum under the factors set forth in section 5-526; [2011, c. 564, §1 (NEW).]

(3). This State does not have jurisdiction under either paragraph (1) or (2), the respondent's home state and all significant-connection states have declined to exercise jurisdiction because this State is the more appropriate forum and jurisdiction in this State is consistent with the constitutions of this State and the United States; or [2011, c. 564, §1 (NEW).]

(4). The requirements for special jurisdiction under section 5-524 are met. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-524. Special jurisdiction

(a). If this State is not the respondent's home state and not a significant-connection state, a court of this State has special jurisdiction to do any of the following:

(1). Appoint a guardian in an emergency for a term not exceeding 6 months for a respondent who is physically present in this State; [2011, c. 564, §1 (NEW).]

(2). Issue a protective order with respect to real or tangible personal property located in this State; or [2011, c. 564, §1 (NEW).]

(3). Appoint a guardian or conservator for an incapacitated person or protected person for whom a provisional order to transfer the proceeding from another state has been issued under procedures similar to section 5-531. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(b). If a petition for the appointment of a guardian in an emergency is brought in this State and this State was not the respondent's home state on the date the petition was filed, the court shall dismiss the proceeding at the request of the court of the home state, if any, whether dismissal is requested before or after the emergency appointment.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-525. Exclusive and continuing jurisdiction

Except as otherwise provided in section 5-524, a court that has appointed a guardian or issued a protective order consistent with this Part has exclusive and continuing jurisdiction over the proceeding until it is terminated by the court or the appointment or order expires by its own terms. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-526. Appropriate forum

(a). A court of this State having jurisdiction under section 5-523 to appoint a guardian or issue a protective order may decline to exercise its jurisdiction if it determines at any time that a court of another state is a more appropriate forum.

[ 2011, c. 564, §1 (NEW) .]

(b). If a court of this State declines to exercise its jurisdiction under subsection (a), it shall either:

(1). Dismiss or stay the proceeding; or [2011, c. 564, §1 (NEW).]

(2). Impose any condition the court considers just and proper, including the condition that a petition for the appointment of a guardian or issuance of a protective order be filed promptly in another state. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(c). In determining whether it is an appropriate forum, the court shall consider all relevant factors, which may include:

(1). Any expressed preference of the respondent; [2011, c. 564, §1 (NEW).]

(2). Whether abuse, neglect or exploitation of the respondent has occurred or is likely to occur and which state could best protect the respondent from the abuse, neglect or exploitation; [2011, c. 564, §1 (NEW).]

(3). The length of time the respondent was physically present in or was a legal resident of this State or another state; [2011, c. 564, §1 (NEW).]

(4). The distance of the respondent from the court in each state; [2011, c. 564, §1 (NEW).]

(5). The financial circumstances of the respondent's estate; [2011, c. 564, §1 (NEW).]

(6). The nature and location of the evidence; [2011, c. 564, §1 (NEW).]

(7). The ability of the court in each state to decide the issue expeditiously and the procedures necessary to present evidence; [2011, c. 564, §1 (NEW).]

(8). The familiarity of the court of each state with the facts and issues in the proceeding; and [2011, c. 564, §1 (NEW).]

(9). If an appointment were made, the court's ability to monitor the conduct of the guardian or conservator. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-527. Jurisdiction declined by reason of conduct

(a). If at any time a court of this State determines that it acquired jurisdiction to appoint a guardian or issue a protective order because of unjustifiable conduct, the court may:

(1). Decline to exercise jurisdiction; [2011, c. 564, §1 (NEW).]

(2). Exercise jurisdiction for the limited purpose of fashioning an appropriate remedy to ensure the health, safety and welfare of the respondent or the protection of the respondent's property or prevent a repetition of the unjustifiable conduct, including staying the proceeding until a petition for the appointment of a guardian or issuance of a protective order is filed in a court of another state having jurisdiction; or [2011, c. 564, §1 (NEW).]

(3). Continue to exercise jurisdiction after considering:

(i) The extent to which the respondent and all persons required to be notified of the proceedings have acquiesced in the exercise of the court's jurisdiction;

(ii) Whether it is a more appropriate forum than the court of any other state under the factors set forth in section 5-526, subsection (c); and

(iii) Whether the court of any other state would have jurisdiction under factual circumstances in substantial conformity with the jurisdictional standards of section 5-523. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(b). If a court of this State determines that it acquired jurisdiction to appoint a guardian or issue a protective order because a party seeking to invoke its jurisdiction engaged in unjustifiable conduct, it may assess against that party necessary and reasonable expenses, including attorney's fees, investigative fees, court costs, communication expenses, witness fees and expenses and travel expenses. The court may not assess fees, costs or expenses of any kind against this State or a governmental subdivision, agency or instrumentality of this State unless authorized by law other than this Part.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-528. Notice of proceeding

If a petition for the appointment of a guardian or issuance of a protective order is brought in this State and this State was not the respondent's home state on the date the petition was filed, in addition to complying with the notice requirements of this State, notice of the petition must be given to those persons who would be entitled to notice of the petition if a proceeding were brought in the respondent's home state. The notice must be given in the same manner as notice is required to be given in this State. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-529. Proceedings in more than one state

Except for a petition for the appointment of a guardian in an emergency or issuance of a protective order limited to property located in this State under section 5-524, subsection (a), paragraph (1) or (2), if a petition for the appointment of a guardian or issuance of a protective order is filed in this State and in another state and neither petition has been dismissed or withdrawn, the following apply: [2011, c. 564, §1 (NEW).]

(a). If the court in this State has jurisdiction under section 5-523, it may proceed with the case unless a court in another state acquires jurisdiction under provisions similar to section 5-523 before the appointment or issuance of the order.

[ 2011, c. 564, §1 (NEW) .]

(b). If the court in this State does not have jurisdiction under section 5-523, whether at the time the petition is filed or at any time before the appointment or issuance of the order, the court shall stay the proceeding and communicate with the court in the other state. If the court in the other state has jurisdiction, the court in this State shall dismiss the petition unless the court in the other state determines that the court in this State is a more appropriate forum.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).






Subpart 3: TRANSFER OF GUARDIANSHIP OR CONSERVATORSHIP

18-A §5-531. Transfer of guardianship or conservatorship to another state

(a). A guardian or conservator appointed in this State may petition the court to transfer the guardianship or conservatorship to another state.

[ 2011, c. 564, §1 (NEW) .]

(b). Notice of a petition under subsection (a) must be given to the persons that would be entitled to notice of a petition in this State for the appointment of a guardian or conservator.

[ 2011, c. 564, §1 (NEW) .]

(c). On the court's own motion or on request of the guardian or conservator, the incapacitated person or protected person or other person required to be notified of the petition, the court shall hold a hearing or provide an opportunity for a hearing to be held on a petition filed pursuant to subsection (a).

[ 2011, c. 564, §1 (NEW) .]

(d). The court shall issue an order provisionally granting a petition to transfer a guardianship and shall direct the guardian to petition for guardianship in the other state if the court is satisfied that the guardianship will be accepted by the court in the other state and the court finds that:

(1). The incapacitated person is physically present in or is reasonably expected to move permanently to the other state; [2011, c. 564, §1 (NEW).]

(2). An objection to the transfer has not been made or, if an objection has been made, the objector has not established by a preponderance of the evidence that the transfer would be contrary to the best interests of the incapacitated person; and [2011, c. 564, §1 (NEW).]

(3). Plans for care and services for the incapacitated person in the other state are reasonable and sufficient. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(e). The court shall issue a provisional order granting a petition to transfer a conservatorship and shall direct the conservator to petition for conservatorship in the other state if the court is satisfied that the conservatorship will be accepted by the court of the other state and the court finds that:

(1). The protected person is physically present in or is reasonably expected to move permanently to the other state, or the protected person has a significant connection to the other state considering the factors in section 5-521, subsection (b); [2011, c. 564, §1 (NEW).]

(2). An objection to the transfer has not been made or, if an objection has been made, the objector has not established by a preponderance of the evidence that the transfer would be contrary to the best interests of the protected person; and [2011, c. 564, §1 (NEW).]

(3). Adequate arrangements will be made for management or disposition of the protected person's property. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(f). The court shall issue a final order confirming the transfer and terminating the guardianship or conservatorship upon its receipt of:

(1). A provisional order accepting the proceeding from the court to which the proceeding is to be transferred that is issued under provisions similar to section 5-532; and [2011, c. 564, §1 (NEW).]

(2). The documents required to terminate a guardianship or conservatorship in this State. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-532. Accepting guardianship or conservatorship transferred from another state

(a). To confirm transfer of a guardianship or conservatorship transferred to this State under provisions similar to section 5-531, the guardian or conservator must petition the court in this State to accept the guardianship or conservatorship. The petition must include a certified copy of the other state's provisional order of transfer.

[ 2011, c. 564, §1 (NEW) .]

(b). Notice of a petition under subsection (a) must be given to those persons that would be entitled to notice if the petition were a petition for the appointment of a guardian or issuance of a protective order in both the transferring state and this State. The notice must be given in the same manner as notice is required to be given in this State.

[ 2011, c. 564, §1 (NEW) .]

(c). On the court's own motion or on request of the guardian or conservator, the incapacitated person or protected person or other person required to be notified of the proceeding, the court shall hold a hearing on a petition filed pursuant to subsection (a).

[ 2011, c. 564, §1 (NEW) .]

(d). The court shall issue an order provisionally granting a petition filed under subsection (a) unless:

(1). An objection is made and the objector establishes by a preponderance of the evidence that transfer of the proceeding would be contrary to the best interests of the incapacitated person or protected person; or [2011, c. 564, §1 (NEW).]

(2). The guardian or conservator is ineligible for appointment in this State. [2011, c. 564, §1 (NEW).]

[ 2011, c. 564, §1 (NEW) .]

(e). The court shall issue a final order accepting the proceeding and appointing the guardian or conservator as guardian or conservator in this State upon its receipt from the court from which the proceeding is being transferred of a final order issued under provisions similar to section 5-531 transferring the proceeding to this State.

[ 2011, c. 564, §1 (NEW) .]

(f). In granting a petition under this section, the court shall recognize a guardianship or conservatorship order from the other state, including the determination of the incapacitated person's or protected person's incapacity and the appointment of the guardian or conservator.

[ 2011, c. 564, §1 (NEW) .]

(g). The denial by a court of this State of a petition to accept a guardianship or conservatorship transferred from another state does not affect the ability of the guardian or conservator to seek appointment as guardian or conservator in this State under Part 3 or 4 if the court has jurisdiction to make an appointment other than by reason of the provisional order of transfer.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).






Subpart 4: REGISTRATION AND RECOGNITION OF ORDERS FROM OTHER STATES

18-A §5-541. Registration of guardianship

If a guardian has been appointed in another state and a petition for the appointment of a guardian is not pending in this State, the guardian appointed in the other state, after giving notice to the appointing court of an intent to register, may register the guardianship order in this State by filing as a foreign judgment in a court, in any appropriate county of this State, certified copies of the order and letters of office and the guardian's notification to the appointing court of an intent to register in this State. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-542. Registration of protective orders

If a conservator has been appointed in another state and a petition for a protective order is not pending in this State, the conservator appointed in the other state, after giving notice to the appointing court of an intent to register, may register the protective order in this State by filing as a foreign judgment in a court of this State, in any county in which property belonging to the protected person is located, certified copies of the order and letters of office, of the conservator's notification to the appointing court of an intent to register in this State and of any bond. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-543. Effect of registration

(a). Upon registration of a guardianship or protective order from another state, the guardian or conservator may exercise in this State all powers authorized in the order of appointment except as prohibited under the laws of this State, including maintaining actions and proceedings in this State and, if the guardian or conservator is not a resident of this State, subject to any conditions imposed upon nonresident parties.

[ 2011, c. 564, §1 (NEW) .]

(b). A court of this State may grant any relief available under this Part and other law of this State to enforce a registered order.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).






Subpart 5: MISCELLANEOUS PROVISIONS

18-A §5-551. Uniformity of application and construction

In applying and construing this Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-552. Relation to Electronic Signatures in Global and National Commerce Act

This Part modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., but does not modify, limit or supersede 15 United States Code, Section 7001(c) or authorize electronic delivery of any of the notices described in 15 United States Code, Section 7003(b). [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-553. Transitional provisions

(a). This Part applies to guardianship and protective proceedings begun on or after July 1, 2013.

[ 2011, c. 564, §1 (NEW) .]

(b). Subparts 1, 3 and 4 and sections 5-551 and 5-552 apply to proceedings begun before July 1, 2013, regardless of whether a guardianship or protective order has been issued.

[ 2011, c. 564, §1 (NEW) .]

SECTION HISTORY

2011, c. 564, §1 (NEW).



18-A §5-554. Effective date

This Part takes effect July 1, 2013. [2011, c. 564, §1 (NEW).]

SECTION HISTORY

2011, c. 564, §1 (NEW).









Part 6: PUBLIC GUARDIAN AND CONSERVATOR

18-A §5-601. Public guardians and conservators; general

(a). In any case in which a guardian or conservator may be appointed by the court under this Article, the court may appoint a public guardian or conservator as provided in this Part for incapacitated persons as defined in section 5-101, subsection (1) who are in need of protective services.

[ 2011, c. 542, Pt. A, §14 (AMD) .]

(b). The Department of Health and Human Services shall act as the public guardian or conservator for incapacitated persons in need of protective services.

[ 2011, c. 542, Pt. A, §15 (AMD) .]

(c). Except as otherwise provided in this Part, the appointment, termination, rights and duties, and other provisions for guardians and conservators in this Article shall apply to public guardians and conservators.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1993, c. 410, §CCC4 (AMD). 1995, c. 560, §K4 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2005, c. 397, §A12 (AMD). 2011, c. 542, Pt. A, §§14, 15 (AMD).



18-A §5-602. Priority of private guardian or conservator

No public guardian or conservator shall be appointed if the court determines that a suitable private guardian or conservator is available and willing to assume responsibilities for such service. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-603. Exclusiveness of public guardian or conservator

When the court has appointed a public guardian or conservator under this Part, no other guardian or conservator, as the case may be, shall be appointed for the same ward or protected person during the continuation of the public guardianship or public conservatorship. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-604. Nomination of public guardian or conservator

(a). Any person who is eligible to petition for appointment of a guardian under section 5-303, subsection (a), including the commissioner of any state department, the head of any state institution, the overseers of the poor, and the welfare director or health officer of any municipality may nominate the public guardian.

[ 1979, c. 540, §1 (NEW) .]

(b). Any person who is eligible to petition for appointment of a conservator under section 5-404, subsection (a), including the commissioner of any state department, the head of any state institution, the overseer of the poor, and the welfare director or health officer of any municipality may nominate the public conservator.

[ 1979, c. 540, §1 (NEW) .]

(c). Except as supplemented by section 5-605, the proceedings for determining the appointment of a public guardian or conservator shall be governed by the provisions of this Article for the appointment of guardians and conservators generally.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-605. Acceptance by public guardian or conservator; plan

Prior to the appointment of a public guardian or conservator, the appropriate agency nominated shall accept or reject the nomination in writing within 30 days of its receipt of notification that it has been nominated, and if the nomination is accepted shall file a detailed plan which, where relevant, shall include but not be limited to the type of proposed living arrangement for the ward, how the ward's financial needs will be met, how the ward's medical and other remedial needs will be met, how the ward's social needs will be met, and a plan for the ward's continuing contact with relatives and friends, as well as a plan for the management of the ward's or protected person's estate in the case of a public conservatorship. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-606. Officials authorized to act as public guardian or conservator

(a).

[ 2011, c. 542, Pt. A, §16 (RP) .]

(b). When the Department of Health and Human Services is appointed public guardian or conservator of an incapacitated person, the authority of the public guardian or conservator must be exercised by the Commissioner of Health and Human Services and by any persons duly delegated by the commissioner to exercise such authority.

[ 2011, c. 542, Pt. A, §16 (AMD) .]

(c). Persons duly delegated by the officials authorized to act under subsection (b) may include a staff of competent social workers, or competent social workers assigned to the public guardian or conservator by the Department of Health and Human Services. In the event that the delegation is to an individual, such individual must be qualified therefor by reason of education or experience, or both, in administering to the needs of the individual or individuals over whom the individual is to exercise administrative or supervisory authority under the public guardian.

[ 2011, c. 542, Pt. A, §16 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 493, §2 (AMD). 1985, c. 437, §1 (AMD). 1993, c. 410, §CCC5 (AMD). 1995, c. 560, §§K5,82 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). RR 2003, c. 2, §29 (COR). 2003, c. 689, §§B6,7 (REV). 2011, c. 542, Pt. A, §16 (AMD).



18-A §5-607. Duties and powers of a public guardian or conservator

A public guardian or conservator has the same powers, rights and duties respecting his ward or the protected person as provided for guardians and conservators by the other parts of this Article except as otherwise specifically provided in this Part, including the following particular provisions: [1979, c. 540, §1 (NEW).]

(1). If a public guardian places his ward in any facility described in Title 22, sections 5 and 1811, such placement shall be made only if the facility is duly licensed. In the event that the license of any such facility is suspended or revoked, the public guardian having any ward placed therein shall remove such ward and effect an appropriate placement of the ward as soon as practicable after knowledge of the suspension or revocation of the license.

[ 1979, c. 540, §1 (NEW) .]

(2). The public guardian or conservator at least annually, and at any time when ordered by the court, shall review the case of every person for whom the public guardian or conservator is acting under this Part. A report of each review shall be filed with the court. Each review shall contain an examination and evaluation of the plan for the ward or protected person and recommendations for a modification thereof, as deemed appropriate or necessary.

[ 1979, c. 540, §1 (NEW) .]

(3). The public guardian or conservator shall keep books of account or other records showing separately the principal amount received, increments thereto and disbursements therefrom for the benefit of the ward or protected person, and such other records as are appropriate for the particular situation, together with the name of the ward or protected person, the source from which the money was received and the purpose for which the money was expended.

[ 1979, c. 540, §1 (NEW) .]

(4). The public guardian, in the absence of available next of kin, may authorize the performance of an autopsy upon the body of the deceased ward. The public guardian, in the absence of available next of kin, or in the event that next of kin refuses to assume responsibility therefor, shall cause any deceased ward to be suitably buried and shall have authority to expend funds of the ward for that purpose, and in the event the ward is without funds at the time of death, the public guardian shall cause him to be suitably buried at public expense, as in the case of the burial of any other deceased indigent person.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-608. Determination of need for guardianship of mentally retarded persons in institutions and residence facilities (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1995, c. 395, §G6 (AMD). 1995, c. 395, §G20 (AFF). 2011, c. 542, Pt. A, §17 (RP).



18-A §5-609. No change in rights to services

The appointment of a public guardian or conservator in no way enlarges or diminishes the ward's or protected person's right to services made available to all incapacitated persons in the State except for the provision of guardianship or conservatorship services as provided under this Article. [2011, c. 542, Pt. A, §18 (AMD).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2011, c. 542, Pt. A, §18 (AMD).



18-A §5-610. No change in powers and duties of agency heads and trustees

Nothing in this Article shall abrogate any other powers or duties vested by law in the head of any public institution, or vested by the settlor of a trust in the trustee thereof, for the benefit of any ward or protected person for whom the public guardian or conservator is appointed. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-611. Bond

The public guardian or conservator shall not be required to file bonds in individual guardianships or conservatorships, but shall give a surety bond for the joint benefit of the wards or protected persons placed under the responsibility of the public guardian or conservator and the State of Maine, with a surety company or companies authorized to do business within the State, in an amount not less than the total value of all assets held by the public guardian or conservator, which amount shall be computed at the end of each state fiscal year and approved by the judge of the probate court for Kennebec County. At no time shall the bond of each of the public guardians or conservators be less than $500 respectively. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §5-612. Compensation

(a). The public guardian or conservator shall receive such reasonable amounts for its expenses as guardian or conservator as the Probate Court may allow. The amounts so allowed shall be allocated to an account from which may be drawn expenses for filing fees, bond premiums, court costs and other expenses required in the administration of the functions of the public guardian or conservator. No amounts thus received may inure to the benefit of any employee of the public guardian or conservator. Any balance in the account at the end of a fiscal year shall not lapse but shall be carried forward from year to year and used for the purposes provided for in this subsection.

[ 1987, c. 295, (AMD) .]

(b). Any personal expenditures made on the ward's or protected person's behalf by the public guardian or conservator shall, when properly evidenced, be reimbursed out of the ward's or protected person's estate. Claims for services rendered by state agencies shall be submitted to the probate judge for approval before payment.

[ 1987, c. 295, (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1987, c. 295, (AMD).



18-A §5-613. Incapacitated persons; guardian ad litem costs

(1). When the following occur, the costs of the guardian ad litem or any other special costs may be paid by the Department of Health and Human Services, within the limits of the department's budget:

(a). An allegedly incapacitated person is in need of protective services and:

(1) A guardian ad litem is appointed under the provisions of this Code; or

(2) A court incurs special costs in a proceeding concerning such a person; and [1995, c. 560, Pt. K, §6 (AMD); 1995, c. 560, Pt. K, §83 (AFF).]

(b). Appointment of a public guardian or conservator is sought or the allegedly incapacitated person, within 3 months prior to the filing of the petition:

(1) Is or has been a client of the Department of Health and Human Services; or

(3) Has received services from a worker from the Department of Health and Human Services. [2005, c. 397, Pt. A, §13 (AMD).]

[ 2005, c. 397, Pt. A, §13 (AMD) .]

(2). Exception. The Department of Health and Human Services is not liable for the costs set out in subsection (1) if the department can demonstrate that the allegedly incapacitated person has assets against which the costs may be assessed or that another more appropriate funding source is available and subject to the court's jurisdiction.

[ 2011, c. 542, Pt. A, §19 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1983, c. 241, §3 (AMD). 1985, c. 817, (RPR). 1993, c. 410, §CCC6 (AMD). 1995, c. 560, §K6 (AMD). 1995, c. 560, §K83 (AFF). 2001, c. 354, §3 (AMD). 2003, c. 689, §B6 (REV). 2005, c. 397, §A13 (AMD). 2011, c. 542, Pt. A, §19 (AMD).



18-A §5-614. Limited public guardianships

The provisions of section 5-105 apply to the appointment of public guardians. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 7: LIVING WILLS

18-A §5-701. Short title and definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 441, §1 (RPR). 1991, c. 719, §4 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-702. Declaration relating to use of life-sustaining treatment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 191, (AMD). 1991, c. 441, §2 (AMD). 1991, c. 719, §5 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-703. When declaration operative (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 719, §6 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-704. Revocation of declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-705. Recording determination of terminal condition or persistent vegetative state and declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 719, §7 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-706. Treatment of qualified patients (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-707. Consent by others to withdrawal or withholding of treatment (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 441, §3 (AMD). 1991, c. 719, §§8,9 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-708. Transfer of patients (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-709. Immunities (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-710. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-711. Miscellaneous provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1991, c. 719, §10 (AMD). 1995, c. 378, §B4 (RP).



18-A §5-712. When health-care provider may presume validity of declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-713. Recognition of declaration executed in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).



18-A §5-714. Effect of previous declaration (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 830, §1 (NEW). 1995, c. 378, §B4 (RP).






Part 8: UNIFORM HEALTH-CARE DECISIONS ACT

18-A §5-801. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 378, Pt. A, §1 (NEW).]

(a). "Advance health-care directive" means an individual instruction from, or a power of attorney for health care by, an individual with capacity.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). "Agent" means an individual with capacity designated in a power of attorney for health care to make a health-care decision for the individual granting the power.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). "Capacity" means the ability to have a basic understanding of the diagnosed condition and to understand the significant benefits, risks and alternatives to the proposed health care and the consequences of foregoing the proposed treatment, the ability to make and communicate a health care decision and the ability to understand the consequences of designating an agent or surrogate to make health-care decisions.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). "Guardian" means a judicially appointed guardian or conservator having authority to make a health-care decision for an individual.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(e). "Health care" means any care, treatment, service or procedure to maintain, diagnose or otherwise affect an individual's physical or mental condition.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(f). "Health-care decision" means a decision made by an individual with capacity or by the individual's agent, guardian or surrogate, regarding the individual's health care, including:

(1). Selection and discharge of health-care providers and institutions; [1995, c. 378, Pt. A, §1 (NEW).]

(2). Approval or disapproval of diagnostic tests, surgical procedures, programs of medication and orders not to resuscitate; and [1995, c. 378, Pt. A, §1 (NEW).]

(3). Directions to provide, withhold or withdraw artificial nutrition and hydration and all other forms of health care, including life-sustaining treatment. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(g). "Health-care institution" means an institution, facility or agency licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(h). "Health-care provider" means an individual licensed, certified or otherwise authorized or permitted by law to provide health care in the ordinary course of business or practice of a profession.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(i). "Individual instruction" means a direction from an individual with capacity concerning a health-care decision for the individual.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(j). "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(k). "Physician" means an individual authorized to practice medicine under Title 32.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(l). "Power of attorney for health care" means the designation of an agent with capacity to make health-care decisions for the individual granting the power.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(m). "Primary physician" means a physician designated by an individual with capacity or by the individual's agent, guardian or surrogate, to have primary responsibility for the individual's health care or, in the absence of a designation or if the designated physician is not reasonably available, a physician who undertakes the responsibility.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(n). "Reasonably available" means readily able to be contacted without undue effort and willing and able to act in a timely manner considering the urgency of the patient's health-care needs.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(o). "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or a territory or insular possession subject to the jurisdiction of the United States.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(p). "Supervising health-care provider" means the primary physician or, if there is no primary physician or the primary physician is not reasonably available, the health-care provider who has undertaken primary responsibility for an individual's health care.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(q). "Surrogate" means an individual with capacity, other than a patient's agent or guardian, authorized under this Part to make health care decisions as provided in section 5-805.

[ 1999, c. 411, §1 (AMD) .]

(r). "Life-sustaining treatment" means any medical procedure or intervention that, when administered to a person without capacity and in either a terminal condition or a persistent vegetative state, will serve only to prolong the process of dying. "Life-sustaining treatment" may include artificially administered nutrition and hydration, which is the provision of nutrients and liquids through the use of tubes, intravenous procedures or similar medical interventions.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(s). "Persistent vegetative state" means a state that occurs after coma in which the patient totally lacks higher cortical and cognitive function, but maintains vegetative brain stem processes, with no realistic possibility of recovery, as diagnosed in accordance with acceptable medical standards.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(t). "Terminal condition" means an incurable and irreversible condition that, without the administration of life-sustaining treatment, in the opinion of the primary physician, will result in death within a relatively short time.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW). 1999, c. 411, §1 (AMD).



18-A §5-802. Advance health-care directives

(a). An adult or emancipated minor with capacity may give an individual instruction. The instruction may be oral or written. The instruction may be limited to take effect only if a specified condition arises. An oral instruction is valid only if made to a health-care provider or to an individual who may serve as a surrogate under section 5-805, subsection (b).

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). An adult or emancipated minor with capacity may execute a power of attorney for health care, which may authorize the agent to make any health-care decision the principal could have made while having capacity. The power must be in writing and signed by the principal and 2 witnesses. Notwithstanding any law validating electronic or digital signatures, signatures of the principal and witnesses must be made in person and not by electronic means. The power remains in effect notwithstanding the principal's later incapacity and may include individual instructions. Unless related to the principal by blood, marriage or adoption, an agent may not be an owner, operator or employee of a residential long-term health-care institution at which the principal is receiving care.

[ 1999, c. 711, §2 (AMD) .]

(c). Unless otherwise specified in a power of attorney for health care, the authority of an agent becomes effective only upon a determination that the principal lacks capacity, and ceases to be effective upon a determination that the principal has recovered capacity.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). Unless otherwise specified in a written advance health-care directive, a determination that an individual lacks or has recovered capacity or that another condition exists that affects an individual instruction, the authority of an agent or the validity of an advance health-care directive must be made by the primary physician, by a court of competent jurisdiction or, for an individual who has included a directive authorizing mental health treatment in an advance health-care directive, by a person qualified to conduct an examination pursuant to Title 34-B, section 3863.

[ 1999, c. 423, §1 (AMD) .]

(e). An agent shall make a health-care decision in accordance with the principal's individual instructions, if any, and other wishes to the extent known to the agent. Otherwise, the agent shall make the decision in accordance with the agent's determination of the principal's best interest. In determining the principal's best interest, the agent shall consider the principal's personal values to the extent known to the agent.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(f). A health-care decision made by an agent for a principal is effective without judicial approval.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(g). A written advance health-care directive may include the individual's nomination of a guardian of the person.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(h). An advance health-care directive is valid for purposes of this Part if it complies with this Part, regardless of when or where executed or communicated, or if valid under the laws of the state in which it was executed. An advance health-care directive that is valid where executed or communicated is valid for the purposes of this Part.

[ 2005, c. 284, §4 (AMD) .]

(i). An advance health care directive is valid for purposes of directing mental health treatment. The terms of the directive must be construed in accordance with this Part and Title 34-B, sections 3831 and 3862.

[ 1999, c. 423, §2 (NEW) .]

(j). A surrogate or an agent named in an advance health-care directive has the power and authority to serve as the personal representative of the patient who executed the health care directive for all purposes of the federal Health Insurance Portability and Accountability Act of 1996, 42 United States Code, Section 1320d et seq. and its regulations, 45 Code of Federal Regulations 160-164. The surrogate or agent has all the rights of the patient with respect to the use and disclosure of the individually identifiable health information and other medical records of the patient.

[ 2003, c. 618, Pt. C, §2 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW). 1999, c. 423, §§1,2 (AMD). 1999, c. 711, §2 (AMD). 2003, c. 618, §C2 (AMD). 2005, c. 284, §4 (AMD).



18-A §5-803. Revocation of advance health-care directive

(a). An individual with capacity may revoke the designation of an agent only by a signed writing or by personally informing the supervising health-care provider.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). An individual with capacity may revoke all or part of an advance health-care directive, other than the designation of an agent, at any time and in any manner that communicates an intent to revoke.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). A health-care provider, agent, guardian or surrogate who is informed of a revocation by an individual with capacity shall promptly communicate the fact of the revocation to the supervising health-care provider and to any health-care institution at which the patient is receiving care.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). A decree of annulment, divorce, dissolution of marriage or legal separation revokes a previous designation of a spouse as agent unless otherwise specified in the decree or in a power of attorney for health care.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(e). An advance health-care directive that conflicts with an earlier advance health-care directive revokes the earlier directive to the extent of the conflict.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-804. Optional form

The following form may, but need not, be used to create an advance health-care directive. The other sections of this Part govern the effect of this or any other writing used to create an advance health-care directive. An individual with capacity may complete or modify all or any part of the following form.

ADVANCE HEALTH-CARE DIRECTIVE

Explanation

[1995, c. 378, Pt. A, §1 (NEW).]

You have the right to give instructions about your own health care. You also have the right to name someone else to make health-care decisions for you. This form lets you do either or both of these things. It also lets you express your wishes regarding donation of organs and the designation of your primary physician. If you use this form, you may complete or modify all or any part of it. You are free to use a different form. [1995, c. 378, Pt. A, §1 (NEW).]

Part 1 of this form is a power of attorney for health care. Part 1 lets you name another individual as agent to make health-care decisions for you if you become incapable of making your own decisions or if you want someone else to make those decisions for you now even though you are still capable. You may also name an alternate agent to act for you if your first choice is not willing, able or reasonably available to make decisions for you. Unless related to you, your agent may not be an owner, operator or employee of a residential long-term health-care institution at which you are receiving care. [1995, c. 378, Pt. A, §1 (NEW).]

Unless the form you sign limits the authority of your agent, your agent may make all health-care decisions for you. This form has a place for you to limit the authority of your agent. You need not limit the authority of your agent if you wish to rely on your agent for all health-care decisions that may have to be made. If you choose not to limit the authority of your agent, your agent will have the right to: [1995, c. 378, Pt. A, §1 (NEW).]

(a). Consent or refuse consent to any care, treatment, service or procedure to maintain, diagnose or otherwise affect a physical or mental condition;

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). Select or discharge health-care providers and institutions;

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). Approve or disapprove diagnostic tests, surgical procedures, programs of medication and orders not to resuscitate; and

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). Direct the provision, withholding or withdrawal of artificial nutrition and hydration and all other forms of health care, including life-sustaining treatment.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

Part 2 of this form lets you give specific instructions about any aspect of your health care. Choices are provided for you to express your wishes regarding the provision, withholding or withdrawal of treatment to keep you alive, including the provision of artificial nutrition and hydration, as well as the provision of pain relief. Space is also provided for you to add to the choices you have made or for you to write out any additional wishes. [1995, c. 378, Pt. A, §1 (NEW).]

Part 3 of this form lets you express an intention to donate your bodily organs and tissues following your death. [1995, c. 378, Pt. A, §1 (NEW).]

Part 4 of this form lets you designate a physician to have primary responsibility for your health care. [1995, c. 378, Pt. A, §1 (NEW).]

After completing this form, sign and date the form at the end. You must have 2 other individuals sign as witnesses. Give a copy of the signed and completed form to your physician, to any other health-care providers you may have, to any health-care institution at which you are receiving care and to any health-care agents you have named. You should talk to the person you have named as agent to make sure that he or she understands your wishes and is willing to take the responsibility. [1995, c. 378, Pt. A, §1 (NEW).]

You have the right to revoke this advance health-care directive or replace this form at any time. [1995, c. 378, Pt. A, §1 (NEW).]

* * * * * * * * * * * * * * * * * * * *

PART 1

POWER OF ATTORNEY FOR HEALTH CARE

(1) DESIGNATION OF AGENT: I designate the following individual as my agent to make health-care decisions for me:

..........................................................................................................................................

(name of individual you choose as agent)

..........................................................................................................................................

(address) (city) (state) (zip code)

..........................................................................................................................................

(home phone) (work phone)

OPTIONAL: If I revoke my agent's authority or if my agent is not willing, able or reasonably available to make a health-care decision for me, I designate as my first alternate agent:

.....................................................................................................................................

(name of individual you choose as first alternate agent)

.....................................................................................................................................

(address) (city) (state) (zip code)

...................................................................................................................................

(home phone) (work phone)

OPTIONAL: If I revoke the authority of my agent and first alternate agent or if neither is willing, able or reasonably available to make a health-care decision for me, I designate as my second alternate agent:

......................................................................................................................................

(name of individual you choose as second alternate agent)

....................................................................................................................................

(address) (city) (state) (zip code)

......................................................................................................................................

(home phone) (work phone)

(2) AGENT'S AUTHORITY: My agent is authorized to make all health-care decisions for me, including decisions to provide, withhold or withdraw artificial nutrition and hydration and all other forms of health care to keep me alive, except as I state here:

........................................................................................................................................

.......................................................................................................................................

.......................................................................................................................................

(Add additional sheets if needed.)

(3) WHEN AGENT'S AUTHORITY BECOMES EFFECTIVE: My agent's authority becomes effective when my primary physician determines that I am unable to make my own health-care decisions unless I mark the following box. If I mark this box [ ], my agent's authority to make health-care decisions for me takes effect immediately.

(4) AGENT'S OBLIGATION: My agent shall make health-care decisions for me in accordance with this power of attorney for health care, any instructions I give in Part 2 of this form and my other wishes to the extent known to my agent. To the extent my wishes are unknown, my agent shall make health-care decisions for me in accordance with what my agent determines to be in my best interest. In determining my best interest, my agent shall consider my personal values to the extent known to my agent.

(5) NOMINATION OF GUARDIAN: If a guardian of my person needs to be appointed for me by a court, I nominate the agent designated in this form. If that agent is not willing, able or reasonably available to act as guardian, I nominate the alternate agents whom I have named, in the order designated.

[2003, c. 688, Pt. M, §1 (AMD); 2003, c. 688, Pt. M, §2 (AFF).]

PART 2

INSTRUCTIONS FOR HEALTH CARE

If you are satisfied to allow your agent to determine what is best for you in making end-of-life decisions, you need not fill out this part of the form. If you do fill out this part of the form, you may strike any wording you do not want.

(6) END-OF-LIFE DECISIONS: I direct that my health-care providers and others involved in my care provide, withhold or withdraw treatment in accordance with the choice I have marked below:

[ ] (a) Choice Not To Prolong Life

I do not want my life to be prolonged if (i) I have an incurable and irreversible condition that will result in my death within a relatively short time, (ii) I become unconscious and, to a reasonable degree of medical certainty, I will not regain consciousness, or (iii) the likely risks and burdens of treatment would outweigh the expected benefits, OR

[ ] (b) Choice To Prolong Life

I want my life to be prolonged as long as possible within the limits of generally accepted health-care standards.

(7) ARTIFICIAL NUTRITION AND HYDRATION: Artificial nutrition and hydration must be provided, withheld or withdrawn in accordance with the choice I have made in paragraph (6) unless I mark the following box. If I mark this box [ ], artificial nutrition and hydration must be provided regardless of my condition and regardless of the choice I have made in paragraph (6).

(8) RELIEF FROM PAIN: Except as I state in the following space, I direct that treatment for alleviation of pain or discomfort be provided at all times, even if it hastens my death:

..............................................................................................................................................

..............................................................................................................................................

(9) OTHER WISHES: (If you do not agree with any of the optional choices above and wish to write your own, or if you wish to add to the instructions you have given above, you may do so here.) I direct that:

..............................................................................................................................................

..............................................................................................................................................

(Add additional sheets if needed)

[1995, c. 378, Pt. A, §1 (NEW).]

PART 3

DONATION OF ORGANS AT DEATH

(OPTIONAL)

(10) Upon my death (mark applicable box)

[ ] (a) I give any needed organs, tissues or parts, OR

[ ] (b) I give the following organs, tissues or parts only

.........................................................................................................................

(c) My gift is for the following purposes (strike any of the following you do not want)

(i) Transplant

(ii) Therapy

(iii) Research

(iv) Education

[1995, c. 378, Pt. A, §1 (NEW).]

PART 4

PRIMARY PHYSICIAN

(OPTIONAL)

(11) I designate the following physician as my primary physician:

......................................................................................................................................

(name of physician)

....................................................................................................................................

(address) (city) (state) (zip code)

....................................................................................................................................

(phone)

OPTIONAL: If the physician I have designated above is not willing, able or reasonably available to act as my primary physician, I designate the following physician as my primary physician:

...................................................................................................................................

(name of physician)

....................................................................................................................................

(address) (city) (state) (zip code)

....................................................................................................................................

(phone)

* * * * * * * * * * * * * * * * * * * *

(12) EFFECT OF COPY: A copy of this form has the same effect as the original.

(13) SIGNATURES: Sign and date the form here:

.............................. .................................................................................................

(date) (sign your name)

...................................................................................................................................

(address) (print your name)

..................................................................................................................................

(city) (state)

SIGNATURES OF WITNESSES:

First witness Second witness

...................................................................................................................................

(print name) (print name)

..................................................................................................................................

(address) (address)

................................................................................................................................

(city) (state) (city) (state)

...............................................................................................................................

(signature of witness) (signature of witness)

................................................................................................................................

(date) (date)

[1995, c. 625, Pt. B, §4 (AMD).]

SECTION HISTORY

1995, c. 378, §A1 (NEW). 1995, c. 625, §B4 (AMD). 2003, c. 618, §C3 (AMD). 2003, c. 688, §M1 (AMD). 2003, c. 688, §M2 (AFF). 2003, c. 688, Pt. M, §1 (AMD). 2003, c. 688, Pt. M, §2 (AFF).



18-A §5-805. Decisions by surrogate

(a). A surrogate may make a decision to withhold or withdraw life-sustaining treatment for a patient who is an adult or emancipated minor if the patient has been determined by the primary physician to lack capacity, no agent or guardian has been appointed or the agent or guardian is not reasonably available and the patient is in a terminal condition or a persistent vegetative state as determined by the primary physician.

A surrogate also is authorized to make any other health care decision for a patient who is an adult or emancipated minor if the patient has been determined by the primary physician to lack capacity and no agent or guardian exists, except that a surrogate may not deny surgery, procedures or other interventions that are lifesaving and medically necessary.

A medically necessary procedure is one providing the most patient-appropriate intervention or procedure that can be safely and effectively given.

[ 1999, c. 411, §2 (AMD) .]

(b). Any member of the following classes of the patient's family who is reasonably available, in descending order of priority, may act as surrogate:

(1). The spouse, unless legally separated; [1995, c. 378, Pt. A, §1 (NEW).]

(1-A). An adult who shares an emotional, physical and financial relationship with the patient similar to that of a spouse; [1999, c. 411, §3 (NEW).]

(2). An adult child; [1995, c. 378, Pt. A, §1 (NEW).]

(3). A parent; [1995, c. 378, Pt. A, §1 (NEW).]

(4). An adult brother or sister; [1995, c. 378, Pt. A, §1 (NEW).]

(5). An adult grandchild; [1995, c. 378, Pt. A, §1 (NEW).]

(6). An adult niece or nephew, related by blood or adoption; [1995, c. 378, Pt. A, §1 (NEW).]

(7). An adult aunt or uncle, related by blood or adoption; or [1995, c. 378, Pt. A, §1 (NEW).]

(8). Another adult relative of the patient, related by blood or adoption, who is familiar with the patient's personal values and is reasonably available for consultation. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1999, c. 411, §3 (AMD) .]

(c). If none of the individuals eligible to act as surrogate under subsection (b) is reasonably available, an adult who has exhibited special concern for the patient, who is familiar with the patient's personal values and who is reasonably available may act as surrogate.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). A surrogate shall communicate the surrogate's assumption of authority as promptly as practicable to the members of the patient's family specified in subsection (b) who can be readily contacted.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(e). If more than one member of a class assumes authority to act as surrogate and they, or members of different classes who are reasonably available, do not agree on a health-care decision and the supervising health-care provider is so informed, the supervising health-care provider may comply with the decision of the class having priority or a majority of the members of that class who have communicated their views to the provider. The health-care provider may refer the members of the class or classes to a neutral 3rd party for assistance in resolving the dispute or to a court of competent jurisdiction. If the class is evenly divided concerning the health-care decision and the supervising health-care provider is so informed, that class and all individuals having lower priority are disqualified from making the decision.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(f). A surrogate shall make a health-care decision in accordance with the patient's individual instructions, if any, and other wishes to the extent known to the surrogate. Otherwise, the surrogate shall make the decision in accordance with the surrogate's determination of the patient's best interest and in good faith. In determining the patient's best interest, the surrogate shall consider the patient's personal values to the extent known to the surrogate. A consent is not valid if it conflicts with the intention of the patient previously expressed to the surrogate.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(g). A health-care decision made by a surrogate for a patient lacking capacity is effective without judicial approval.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(h). An individual with capacity at any time may disqualify another, including a member of the individual's family, from acting as the individual's surrogate by a signed writing or by personally informing the supervising health-care provider of the disqualification.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(i). A surrogate may not be an owner, operator or employee of a residential long-term health-care institution at which the patient is receiving care unless the surrogate is one of the following:

(1). The spouse of the patient; [1995, c. 378, Pt. A, §1 (NEW).]

(2). An adult child of the patient; [1995, c. 378, Pt. A, §1 (NEW).]

(3). A parent of the patient; or [1995, c. 378, Pt. A, §1 (NEW).]

(4). A relative of the patient with whom the patient has resided for more than 6 months prior to the decision. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(j). A supervising health-care provider may require an individual claiming the right to act as surrogate for a patient to provide a written declaration under penalty of perjury stating facts and circumstances reasonably sufficient to establish the claimed authority.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW). 1999, c. 411, §§2,3 (AMD).



18-A §5-806. Decisions by guardian

(a). Except as authorized by a court of competent jurisdiction, a guardian shall comply with the ward's individual instructions and other wishes, if any, expressed while the ward had capacity and to the extent known to the guardian, and may not revoke the ward's advance health-care directive unless the appointing court expressly so authorizes.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). Absent a court order to the contrary, a health-care decision of an agent takes precedence over that of a guardian.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). A health-care decision made by a guardian for the ward is effective without judicial approval, except under the following circumstances:

(1). The guardian's decision is contrary to the ward's individual instructions and other wishes, expressed while the ward had capacity; or [1995, c. 378, Pt. A, §1 (NEW).]

(2). The guardian seeks to withhold or withdraw life-sustaining treatment from the ward, against the advice of the ward's primary physician and in the absence of instructions from the ward, made while the ward had capacity. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-807. Obligations of health-care provider

(a). Before implementing a health-care decision made for a patient, a supervising health-care provider, if possible, shall promptly communicate to the patient the decision made and the identity of the person making the decision.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). A supervising health-care provider who knows of the existence of an advance health-care directive, a revocation of an advance health-care directive or a designation or disqualification of a surrogate shall promptly record its existence in the patient's health-care record and, if it is in writing, shall request a copy and if one is furnished shall arrange for its maintenance in the health-care record.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). A primary physician who makes or is informed of a determination that a patient lacks or has recovered capacity or that another condition exists that affects an individual instruction or the authority of an agent, guardian, or surrogate or the validity of an advance health-care directive shall promptly record the determination in the patient's health-care record and communicate the determination to the patient, if possible, and to any person then authorized to make health-care decisions for the patient.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). Except as provided in subsections (e) and (f), a health-care provider or institution providing care to a patient shall:

(1). Comply with an individual instruction of the patient and with a reasonable interpretation of that instruction made by a person then authorized to make health-care decisions for the patient; and [1995, c. 378, Pt. A, §1 (NEW).]

(2). Comply with a health-care decision for the patient made by a person then authorized to make health-care decisions for the patient to the same extent as if the decision had been made by the patient while having capacity. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(e). A health-care provider may decline to comply with an individual instruction or health-care decision if the instruction or decision appears not to be in compliance with this Act or for reasons of conscience. A health-care institution may decline to comply with an individual instruction or health-care decision if the instruction or decision appears not to be in compliance with this Act or if the instruction or decision is contrary to a policy of the institution that is expressly based on reasons of conscience and if the policy was timely communicated to the patient or to a person then authorized to make health-care decisions for the patient.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(f). A health-care provider or institution may decline to comply with an individual instruction or health-care decision that requires medically ineffective health care or health care contrary to generally accepted health-care standards applicable to the health-care provider or institution.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(g). A health-care provider or institution that declines to comply with an individual instruction or health-care decision shall:

(1). Promptly so inform the patient, if possible, and any person then authorized to make health-care decisions for the patient; [1995, c. 378, Pt. A, §1 (NEW).]

(2). Provide continuing care to the patient until a transfer can be effected or a court of competent jurisdiction issues a final order regarding the decision; and [1995, c. 378, Pt. A, §1 (NEW).]

(3). Unless the patient or person then authorized to make health-care decisions for the patient refuses assistance, immediately make all reasonable efforts to assist in the transfer of the patient to another health-care provider or institution that is willing to comply with the instruction or decision. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(h). A health-care provider or institution may not require or prohibit the execution or revocation of an advance health-care directive as a condition for providing health care.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-808. Health-care information

Unless otherwise specified in an advance health-care directive, a person then authorized to make health-care decisions for a patient has the same rights as the patient to request, receive, examine, copy and consent to the disclosure of medical or any other health-care information. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-809. Immunities

(a). A health-care provider or institution acting in good faith and in accordance with generally accepted health-care standards applicable to the health-care provider or institution is not subject to civil or criminal liability or to discipline for unprofessional conduct for:

(1). Complying with a health-care decision of a person apparently having authority and capacity to make a health-care decision for a patient, including a decision to withhold or withdraw health care; [1995, c. 378, Pt. A, §1 (NEW).]

(2). Declining to comply with a health-care decision of a person based on a belief that the person then lacked authority or capacity, or that the decision otherwise does not comply with this Act; [1995, c. 378, Pt. A, §1 (NEW).]

(3). Complying with an advance health-care directive and assuming that the directive was valid when made and has not been revoked or terminated; or [1995, c. 378, Pt. A, §1 (NEW).]

(4). Seeking judicial relief from a court of competent jurisdiction. [1995, c. 378, Pt. A, §1 (NEW).]

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). An individual acting as agent, guardian or surrogate under this Part is not subject to civil or criminal liability or to discipline for unprofessional conduct for health-care decisions made in good faith.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-810. Statutory damages

(a). A health-care provider or institution that intentionally violates this Part is subject to liability to the aggrieved individual for damages of $500 or actual damages resulting from the violation, whichever is greater, plus reasonable attorney's fees.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). A person who intentionally falsifies, forges, conceals, defaces or obliterates an individual's advance health-care directive or a revocation of an advance health-care directive without the individual's consent, or who coerces or fraudulently induces an individual to give, revoke or not to give an advance health-care directive, is subject to liability to that individual for damages of $2,500 or actual damages resulting from the action, whichever is greater, plus reasonable attorney's fees.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-811. Capacity

(a). This Part does not affect the right of an individual to make health-care decisions while having capacity to do so.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). An individual is presumed to have capacity to make a health-care decision, to give or revoke an advance health-care directive and to designate or disqualify a surrogate. This presumption may be rebutted by a determination by the individual's primary physician or by a court of competent jurisdiction.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-812. Effect of copy

A copy of a written advance health-care directive, revocation of an advance health-care directive or designation or disqualification of a surrogate has the same effect as the original. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-813. Effect of Part

(a). This Part does not create a presumption concerning the intention of an individual who has not made or who has revoked an advance health-care directive.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(b). Death resulting from the withholding or withdrawal of health care in accordance with this Part does not for any purpose constitute a suicide or homicide or legally impair or invalidate a policy of insurance or an annuity providing a death benefit, notwithstanding any term of the policy or annuity to the contrary.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(c). This Part does not authorize mercy killing, assisted suicide, euthanasia or the provision, withholding, or withdrawal of health care to the extent prohibited by other statutes of this State.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(d). This Part does not authorize or require a health-care provider or institution to provide health care contrary to generally accepted health-care standards applicable to the health-care provider or institution.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(e). This Part does not authorize an agent or surrogate to consent to the admission of an individual to a mental health-care institution unless the individual's written advance health-care directive expressly so provides.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

(f). This Part does not affect other statutes of this State governing treatment for mental illness of an individual involuntarily committed to a mental health-care institution.

[ 1995, c. 378, Pt. A, §1 (NEW) .]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-814. Judicial relief

On petition of a patient, the patient's agent, guardian or surrogate, a health-care or social services provider or institution involved with the patient's care, a state agency mandated to provide adult protective services pursuant to Title 22, sections 3472 to 3487, or an adult relative or adult friend of the patient, the court may enjoin or direct a health-care decision or other equitable relief. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-815. Uniformity of application and construction

This Part must be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject matter of this Part among states enacting it. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-816. Short title

This Part may be cited as the Uniform Health-care Decisions Act. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-817. Effective date

This Part takes effect on October 1, 1995. [1995, c. 378, Pt. A, §1 (NEW).]

SECTION HISTORY

1995, c. 378, §A1 (NEW).



18-A §5-818. Military advanced medical directives

A military advanced medical directive executed in accordance with 10 United States Code, Section 1044c is valid in this State. [2005, c. 353, §3 (NEW).]

SECTION HISTORY

2005, c. 353, §3 (NEW).






Part 9: MAINE UNIFORM POWER OF ATTORNEY ACT

Subpart 1: GENERAL PROVISIONS AND DEFINITIONS

18-A §5-901. Short title

This Part may be known and cited as "the Maine Uniform Power of Attorney Act." [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-902. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). "Agent" means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney-in-fact or otherwise. The term includes an original agent, coagent, successor agent and a person to which an agent's authority is delegated.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). "Durable," with respect to a power of attorney, means not terminated by the principal's incapacity.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic or similar capabilities.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). "Good faith" means honesty in fact.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). "Incapacity" means inability of an individual to effectively manage property or business affairs because the individual:

(1). Is impaired by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication or other cause to the extent that the individual lacks sufficient understanding, capacity or ability to receive and evaluate information or make or communicate decisions regarding the individual's property or business affairs; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Is:

(i) Missing;

(ii) Detained, including incarcerated in a penal system; or

(iii) Outside the United States and unable to return. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality or any other legal or commercial entity.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). "Power of attorney" means a writing or other record that grants authority to an agent to act in the place of the principal, whether or not the term "power of attorney" is used.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). "Presently exercisable general power of appointment," with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal's estate, the principal's creditors or the creditors of the principal's estate. The term includes a power of appointment not exercisable until the occurrence of a specified event, the satisfaction of an ascertainable standard or the passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard or the passage of the specified period. The term does not include a power exercisable in a fiduciary capacity or only by will.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). "Principal" means an individual who grants authority to an agent in a power of attorney.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(j). "Property" means anything that may be the subject of ownership, whether real or personal, or legal or equitable, or any interest or right therein.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(k). "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(l). "Registered domestic partner" means an individual registered as a domestic partner under Title 22, section 2710, subsection 3.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(m). "Sign" means, with present intent to authenticate or adopt a record:

(1). To execute or adopt a tangible symbol; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). To attach to or logically associate with the record an electronic sound, symbol or process. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(n). "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(o). "Stocks and bonds" means stocks, bonds, mutual funds and all other types of securities and financial instruments, whether held directly, indirectly or in any other manner. The term does not include commodity futures contracts and call or put options on stocks or stock indexes.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-903. Applicability

This Part applies to all powers of attorney except: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). A power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A power to make health care decisions;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). A proxy or other delegation to exercise voting rights or management rights with respect to an entity; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). A power created on a form prescribed by a government or governmental subdivision, agency or instrumentality for a governmental purpose.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-904. Power of attorney is durable

A power of attorney created under this Part is durable unless it expressly provides that it is terminated by the incapacity of the principal. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-905. Execution of power of attorney; notices

(a). A power of attorney must be signed by the principal or in the principal's conscious presence by another individual directed by the principal to sign the principal's name on the power of attorney. A signature on a power of attorney is presumed to be genuine if the principal acknowledges the signature before a notary public or other individual authorized by law to take acknowledgments. A power of attorney under this Part is not valid unless it is acknowledged before a notary public or other individual authorized by law to take acknowledgments.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A durable power of attorney under this Part is not valid unless it contains the following notices substantially in the following form:

"Notice to the Principal: As the "Principal" you are using this power of attorney to grant power to another person (called the Agent) to make decisions about your property and to use your property on your behalf. Under this power of attorney you give your Agent broad and sweeping powers to sell or otherwise dispose of your property without notice to you. Under this document your Agent will continue to have these powers after you become incapacitated. The powers that you give your Agent are explained more fully in the Maine Uniform Power of Attorney Act, Maine Revised Statutes, Title 18-A, Article 5, Part 9. You have the right to revoke this power of attorney at any time as long as you are not incapacitated. If there is anything about this power of attorney that you do not understand you should ask a lawyer to explain it to you.

Notice to the Agent: As the "Agent" you are given power under this power of attorney to make decisions about the property belonging to the Principal and to dispose of the Principal's property on the Principal's behalf in accordance with the terms of this power of attorney. This power of attorney is valid only if the Principal is of sound mind when the Principal signs it. When you accept the authority granted under this power of attorney a special legal relationship is created between you and the Principal. This relationship imposes upon you legal duties that continue until you resign or the power of attorney is terminated or revoked. The duties are more fully explained in the Maine Uniform Power of Attorney Act, Maine Revised Statutes, Title 18-A, Article 5, Part 9 and Title 18-B, sections 802 to 807 and Title 18-B, chapter 9. As the Agent, you are generally not entitled to use the Principal's property for your own benefit or to make gifts to yourself or others unless the power of attorney gives you such authority. If you violate your duty under this power of attorney you may be liable for damages and may be subject to criminal prosecution. You must stop acting on behalf of the Principal if you learn of any event that terminates this power of attorney or your authority under this power of attorney. Events of termination are more fully explained in the Maine Uniform Power of Attorney Act and include, but are not limited to, revocation of your authority or of the power of attorney by the Principal, the death of the Principal or the commencement of divorce proceedings between you and the Principal. If there is anything about this power of attorney or your duties under it that you do not understand you should ask a lawyer to explain it to you."

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-906. Validity of power of attorney

(a). A power of attorney executed in this State on or after July 1, 2010 is valid if its execution complies with section 5-905.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A power of attorney executed in this State before July 1, 2010 is valid if its execution complied with the law of this State as it existed at the time of execution.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). A power of attorney executed other than in this State is valid in this State if, when the power of attorney was executed, the execution complied with:

(1). The law of the jurisdiction that determines the meaning and effect of the power of attorney pursuant to section 5-907; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). The requirements for a military power of attorney pursuant to 10 United States Code, Section 1044b, as amended. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Except as otherwise provided by statute other than this Part, a photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-907. Meaning and effect of power of attorney

The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction, by the law of the jurisdiction in which the power of attorney was executed. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-908. Nomination of conservator or guardian; relation of agent to court-appointed fiduciary

(a). In a power of attorney, a principal may nominate a conservator of the principal's estate or guardian of the principal’s person for consideration by the court if protective proceedings for the principal's estate or person are begun after the principal executes the power of attorney. Except for good cause shown or disqualification, the court shall make its appointment in accordance with the principal's most recent nomination.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). If, after a principal executes a power of attorney, a court appoints a conservator of the principal's estate or other fiduciary charged with the management of some or all of the principal's property, the agent is accountable to the fiduciary as well as to the principal. The power of attorney is not terminated and the agent's authority continues unless limited, suspended or terminated by the court.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-909. When power of attorney effective

(a). A power of attorney is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). If a power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the power of attorney, may authorize one or more persons to determine in a writing or other record that the event or contingency has occurred.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). If a power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person to determine whether the principal is incapacitated, or the person authorized is unable or unwilling to make the determination, the power of attorney becomes effective upon a determination in a writing or other record by:

(1). A physician that the principal is incapacitated within the meaning of section 5-902, subsection (e), paragraph (1); or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). An attorney at law, a judge or an appropriate governmental official that the principal is incapacitated within the meaning of section 5-902, subsection (e), paragraph (2). [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may act as the principal's personal representative pursuant to the federal Health Insurance Portability and Accountability Act of 1996, 42 United States Code, Section 1320d, et seq., as amended, and applicable regulations, to obtain access to the principal's health care information and communicate with the principal's health care provider.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-910. Termination of power of attorney or agent's authority

(a). A power of attorney terminates when:

(1). The principal dies; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). The principal becomes incapacitated, if the power of attorney is not durable; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). The principal revokes the power of attorney; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). The power of attorney provides that it terminates; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). The purpose of the power of attorney is accomplished; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). The principal revokes the agent's authority or the agent dies, becomes incapacitated or resigns and the power of attorney does not provide for another agent to act under the power of attorney. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). An agent's authority terminates:

(1). When the principal revokes the authority; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). When the agent dies, becomes incapacitated or resigns; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). When an action is filed for the termination or annulment of the agent's marriage to the principal or their legal separation, unless the power of attorney otherwise provides; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Upon the sooner to occur of either the marriage of the principal to a person other than the agent if upon or after execution of the power of attorney the principal and the agent are or became registered domestic partners, the filing with the domestic partner registry, in accordance with Title 22, section 2710, subsection 4, of a notice consenting to the termination of a registered domestic partnership of the principal and the agent or upon service, in accordance with Title 22, section 2710, subsection 4, of a notice of intent to terminate the registered domestic partnership of the principal and the agent; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). The power of attorney terminates. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Unless the power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under subsection (b), notwithstanding a lapse of time since the execution of the power of attorney.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Termination of an agent's authority or of a power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Incapacity of the principal of a power of attorney that is not durable does not revoke or terminate the power of attorney as to an agent or other person that, without actual knowledge of the incapacity, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-911. Coagents and successor agents

(a). A principal may designate 2 or more persons to act as coagents. Unless the power of attorney otherwise provides, each coagent may exercise its authority independently.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A principal may designate one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve or declines to serve. A principal may grant authority to designate one or more successor agents to an agent or other person designated by name, office or function. Unless the power of attorney otherwise provides, a successor agent:

(1). Has the same authority as that granted to the original agent; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve or have declined to serve. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Except as otherwise provided in the power of attorney and subsection (d), an agent that does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). An agent that has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any action reasonably appropriate in the circumstances to safeguard the principal's interests. An agent that fails to notify the principal or take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken such action.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-912. Reimbursement and compensation of agent

Unless the power of attorney otherwise provides, an agent is entitled to reimbursement of expenses reasonably incurred on behalf of the principal and to compensation that is reasonable under the circumstances. The factors set forth in section 3-721, subsection (b) should be considered as guides in determining the reasonableness of compensation under this section. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-913. Agent's acceptance

Except as otherwise provided in the power of attorney, a person accepts appointment as an agent under a power of attorney by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-914. Agent's duties

(a). Notwithstanding provisions in the power of attorney, an agent that has accepted appointment shall:

(1). Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and otherwise act as a fiduciary under the standards of care applicable to trustees as described under Title 18-B, sections 802 to 807 and Title 18-B, chapter 9; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Act in good faith; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Act only within the scope of authority granted in the power of attorney. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Except as otherwise provided in the power of attorney, an agent that has accepted appointment shall:

(1). Act loyally for the principal's benefit; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Act so as not to create a conflict of interest that impairs the agent's ability to act impartially; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Act with the care, competence and diligence ordinarily exercised by agents in similar circumstances; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Keep a record of all receipts, disbursements and transactions made on behalf of the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Cooperate with a person that has authority to make health care decisions for the principal to carry out such decisions; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Attempt to preserve the principal's estate plan, to the extent actually known by the agent, based on all relevant factors, including:

(i) The value and nature of the principal's property;

(ii) The principal's foreseeable obligations and need for maintenance;

(iii) Minimization of taxes, including income, estate, inheritance, generation-skipping transfer and gift taxes; and

(iv) Eligibility for a benefit, a program or assistance under a statute, rule or regulation. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). An agent that acts in good faith is not liable to any beneficiary of the principal's estate plan for failure to preserve the plan.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). An agent that acts with care, competence and diligence for the sole interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent's representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence and diligence under the circumstances.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Absent a breach of duty to the principal, an agent is not liable if the value of the principal's property declines.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). An agent that exercises authority to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal is not liable for an act, error of judgment or default of that person if the agent exercises care, competence and diligence in selecting and monitoring the person.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Except as otherwise provided in the power of attorney, an agent is not required to disclose receipts, disbursements or transactions conducted on behalf of the principal unless ordered by a court or requested by the principal, a guardian, a conservator, another fiduciary acting for the principal, a governmental agency having authority to protect the welfare of the principal or, upon the death of the principal, by the personal representative or successor in interest of the principal's estate. If so requested, within 30 days the agent shall comply with the request or provide a writing or other record substantiating why additional time is needed and shall comply with the request within an additional 30 days.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-915. Exoneration of agent

A provision in a power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent the provision: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Relieves the agent of liability for breach of duty committed dishonestly, with an improper motive or with reckless indifference to the purposes of the power of attorney; or

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-916. Judicial relief

(a). The following persons may petition the Probate Court or the Superior Court for the county in which either the principal or the agent resides to construe a power of attorney or review the agent's conduct and grant appropriate relief:

(1). The principal or the agent; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). A guardian, conservator or other fiduciary acting for the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). A person authorized to make health care decisions for the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). The principal's spouse, registered domestic partner, parent or descendant; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). An individual who would qualify as a presumptive heir of the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). A person named as a beneficiary to receive any property, benefit or contractual right on the principal's death or as a beneficiary of a trust created by or for the principal that has a financial interest in the principal's estate; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). A governmental agency having regulatory authority to protect the welfare of the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(8). The principal's caregiver or another person that demonstrates sufficient interest in the principal's welfare; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(9). A person asked to accept the power of attorney. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Upon motion by the principal, the court shall dismiss a petition filed under this section, unless the court finds that the principal lacks capacity to revoke the agent's authority or the power of attorney.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-917. Agent's liability

An agent that violates this chapter is liable to the principal or the principal's successors in interest for the amount required to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Restore the value of the principal's property to what it would have been had the violation not occurred; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Reimburse the principal or the principal's successors in interest for the attorney's fees and costs paid on the agent's behalf.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-918. Agent's resignation; notice

Unless the power of attorney provides a different method for an agent's resignation, an agent may resign by giving notice to the principal and, if the principal is incapacitated: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). To the conservator or guardian, if one has been appointed for the principal, and a coagent or successor agent; or

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). If there is no person described in subsection (a), to:

(1). The principal's caregiver; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Another person reasonably believed by the agent to have sufficient interest in the principal's welfare; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). A governmental agency having authority to protect the welfare of the principal. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-919. Acceptance of and reliance upon acknowledged power of attorney

(a). For purposes of this section and section 5-920, "acknowledged" means purportedly verified before a notary public or other individual authorized to take acknowledgements.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the signature is not genuine may rely upon the presumption under section 5-905 that the signature is genuine.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the power of attorney is void, invalid or terminated, that the purported agent's authority is void, invalid or terminated or that the agent is exceeding or improperly exercising the agent's authority may rely upon the power of attorney as if the power of attorney were genuine, valid and still in effect, the agent's authority were genuine, valid and still in effect and the agent had not exceeded and had properly exercised the authority.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). A person that is asked to accept an acknowledged power of attorney may request, and rely upon, without further investigation:

(1). An agent's certification under penalty of perjury of any factual matter concerning the principal, agent or power of attorney; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). An English translation of the power of attorney if the power of attorney contains, in whole or in part, language other than English; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). An opinion of counsel as to any matter of law concerning the power of attorney if the person making the request provides in a writing or other record the reason for the request. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). An English translation or an opinion of counsel requested under this section must be provided at the principal's expense unless the request is made more than 7 business days after the power of attorney is presented for acceptance.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). For purposes of this section and section 5-920, a person that conducts activities through employees is without actual knowledge of a fact relating to a power of attorney, a principal or an agent if the employee conducting the transaction involving the power of attorney is without actual knowledge of the fact.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-920. Liability for refusal to accept acknowledged power of attorney

(a). Except as otherwise provided in subsection (b):

(1). A person shall either accept an acknowledged power of attorney or request a certification, a translation or an opinion of counsel under section 5-919, subsection (d) no later than 7 business days after presentation of the power of attorney for acceptance; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). If a person requests a certification, a translation or an opinion of counsel under section 5-919, subsection (d), the person shall accept the power of attorney no later than 5 business days after receipt of the certification, translation or opinion of counsel; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). A person may not require an additional or different form of power of attorney for authority granted in the power of attorney presented. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A person is not required to accept an acknowledged power of attorney if:

(1). The person is not otherwise required to engage in a transaction with the principal in the same circumstances; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with federal law; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). The person has actual knowledge of the termination of the agent's authority or of the power of attorney before exercise of the power; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). A request for a certification, a translation or an opinion of counsel under section 5-919, subsection (d) is refused; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). The person in good faith believes that the power is not valid or that the agent does not have the authority to perform the act requested, whether or not a certification, a translation or an opinion of counsel under section 5-919, subsection (d) has been requested or provided; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). The person has a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation or abandonment by the agent or a person acting for or with the agent and the person makes, or has actual knowledge that another person has made, a report to the Department of Health and Human Services regarding such beliefs. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). A person that refuses in violation of this section to accept an acknowledged power of attorney is subject to:

(1). A court order mandating acceptance of the power of attorney; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Liability for reasonable attorney's fees and costs incurred in any action or proceeding that confirms the validity of the power of attorney or mandates acceptance of the power of attorney. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-921. Principles of law and equity

Unless displaced by a provision of this Part, the principles of law and equity supplement this Part. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-922. Laws applicable to financial institutions and entities

This Part does not supersede any other law applicable to financial institutions or other entities, and the other law controls if inconsistent with this Part. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-923. Remedies under other law

The remedies under this Part are not exclusive and do not abrogate any right or remedy under the law of this State other than this Part. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).






Subpart 2: AUTHORITY

18-A §5-931. Authority that requires specific grant; grant of general authority

(a). An agent under a power of attorney may do the following on behalf of the principal or with the principal's property only if the power of attorney expressly grants the agent the authority and exercise of the authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject:

(1). Create, amend, revoke or terminate an inter vivos trust; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Make a gift; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Create or change rights of survivorship; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Create or change a beneficiary designation; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Delegate authority granted under the power of attorney; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). Exercise fiduciary powers that the principal has authority to delegate; or [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(8). Disclaim property, including a power of appointment. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Notwithstanding a grant of authority to do an act described in subsection (a), unless the power of attorney otherwise provides, an agent that is not an ancestor, spouse, registered domestic partner or descendant of the principal may not exercise authority under a power of attorney to create in the agent, or in an individual to whom the agent owes a legal obligation of support, an interest in the principal’s property, whether by gift, right of survivorship, beneficiary designation, disclaimer or otherwise.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Subject to subsections (a), (b), (d) and (e), if a power of attorney grants to an agent authority to do all acts that a principal could do, the agent has the general authority described in sections 5-934 through 5-946.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Unless the power of attorney otherwise provides, a grant of authority to make a gift is subject to section 5-947.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Subject to subsections (a), (b) and (d), if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this State and whether or not the authority is exercised or the power of attorney is executed in this State.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal's successors in interest as if the principal had performed the act.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-932. Incorporation of authority

(a). An agent has authority described in this subpart if the power of attorney refers to general authority with respect to the descriptive term for the subjects stated in sections 5-934 through 5-947 or cites the section in which the authority is described.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). A reference in a power of attorney to general authority with respect to the descriptive term for a subject in sections 5-934 through 5-947 or a citation to a section of sections 5-934 through 5-947 incorporates the entire section as if it were set out in full in the power of attorney.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). A principal may modify authority incorporated by reference.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-933. Construction of authority generally

Except as otherwise provided in the power of attorney, by executing a power of attorney that incorporates by reference a subject described in sections 5-934 through 5-947 or that grants to an agent authority to do all acts that a principal could do pursuant to section 5-931, subsection (c), a principal authorizes the agent, with respect to that subject, to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Demand, receive and obtain by litigation or otherwise, money or another thing of value to which the principal is, may become or claims to be entitled and conserve, invest, disburse or use anything so received or obtained for the purposes intended;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release or modify the contract or another contract made by or on behalf of the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Execute, acknowledge, seal, deliver, file or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction, including creating at any time a schedule listing some or all of the principal's property and attaching it to the power of attorney;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to a claim existing in favor of or against the principal or intervene in litigation relating to the claim;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the power of attorney;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Engage, compensate and discharge an attorney, accountant, discretionary investment manager, expert witness or other advisor;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). Prepare, execute and file a record, report or other document to safeguard or promote the principal's interest under a statute, rule or regulation;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Communicate with any representative or employee of a government or governmental subdivision, agency or instrumentality on behalf of the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Access communications intended for and communicate on behalf of the principal, whether by mail, electronic transmission, telephone or other means; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(j). Do any lawful act with respect to the subject and all property related to the subject.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-934. Real property

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to real property authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Demand, buy, lease, receive, accept as a gift or as security for an extension of credit or otherwise acquire or reject an interest in real property or a right incident to real property;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Sell; exchange; convey with or without covenants, representations or warranties; quitclaim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Release, assign, satisfy or enforce by litigation or otherwise a mortgage, deed of trust, conditional sale contract, encumbrance, lien or other claim to real property that exists or is asserted;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including:

(1). Insuring against liability or casualty or other loss; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Obtaining or regaining possession of or protecting the interest or right by litigation or otherwise; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Paying, assessing, compromising or contesting taxes or assessments or applying for and receiving refunds in connection with them; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Purchasing supplies, hiring assistance or labor and making repairs or alterations to the real property; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Use, develop, alter, replace, remove, erect or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). Participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, hold and act with respect to stocks and bonds or other property received in a plan of reorganization, including:

(1). Selling or otherwise disposing of them; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Exercising or selling an option, right of conversion or similar right with respect to them; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Exercising any voting rights in person or by proxy; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Change the form of title of an interest in or right incident to real property; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-935. Tangible personal property

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to tangible personal property authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Demand, buy, receive, accept as a gift or as security for an extension of credit or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Sell; exchange; convey with or without covenants, representations or warranties; quitclaim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or otherwise dispose of tangible personal property or an interest in tangible personal property;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Release, assign, satisfy or enforce by litigation or otherwise a security interest, lien or other claim on behalf of the principal with respect to tangible personal property or an interest in tangible personal property;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including:

(1). Insuring against liability or casualty or other loss; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Obtaining or regaining possession of or protecting the property or interest by litigation or otherwise; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Paying, assessing, compromising or contesting taxes or assessments or applying for and receiving refunds in connection with them; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Moving the property from place to place; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Storing the property for hire or on a gratuitous bailment; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Using and making repairs, alterations or improvements to the property; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). Changing the form of title of an interest in tangible personal property. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-936. Stocks and bonds

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to stocks and bonds authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Buy, sell and exchange stocks and bonds;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Establish, continue, modify or terminate an account with respect to stocks and bonds;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Pledge stocks and bonds as security to borrow, pay, renew or extend the time of payment of a debt of the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Receive certificates and other evidences of ownership with respect to stocks and bonds; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts and consent to limitations on the right to vote.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-937. Commodities and options

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to commodities and options authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Buy, sell, exchange, assign, settle and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Establish, continue, modify and terminate option accounts.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-938. Banks and other financial institutions

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Continue, modify and terminate an account or other banking arrangement made by or on behalf of the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Establish, modify and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm or other financial institution selected by the agent;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Contract for services available from a financial institution, including renting a safe deposit box or space in a vault;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Withdraw, by check, order, electronic funds transfer or otherwise, money or property of the principal deposited with or left in the custody of a financial institution;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Receive statements of account, vouchers, notices and similar documents from a financial institution and act with respect to them;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Enter a safe deposit box or vault and withdraw or add to the contents;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew or extend the time of payment of a debt of the principal or a debt guaranteed by the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Make, assign, draw, endorse, discount, guarantee and negotiate promissory notes, checks, drafts and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order, transfer money, receive the cash or other proceeds of those transactions and accept a draft drawn by a person upon the principal and pay it when due;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Receive for the principal and act upon a sight draft, warehouse receipt or other document of title, whether tangible or electronic, or other negotiable or nonnegotiable instrument;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(j). Apply for, receive and use letters of credit, credit and debit cards, electronic transaction authorizations and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(k). Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-939. Operation of entity or business

Subject to the terms of a document or an agreement governing an entity or an entity ownership interest, and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Operate, buy, sell, enlarge, reduce or terminate an ownership interest;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege or option that the principal has, may have or claims to have;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Enforce the terms of an ownership agreement;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege or option the principal has or claims to have as the holder of stocks and bonds;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). With respect to an entity or business owned solely by the principal:

(1). Continue, modify, renegotiate, extend and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the power of attorney; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Determine:

(i) The location of its operation;

(ii) The nature and extent of its business;

(iii) The methods of manufacturing, selling, merchandising, financing, accounting and advertising employed in its operation;

(iv) The amount and types of insurance carried; and

(v) The mode of engaging, compensating and dealing with its employees and accountants, attorneys or other advisors; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Change the name or form of organization under which the entity or business is operated and enter into an ownership agreement with other persons to take over all or part of the operation of the entity or business; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Put additional capital into an entity or business in which the principal has an interest;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Join in a plan of reorganization, consolidation, conversion, domestication or merger of the entity or business;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(j). Sell or liquidate all or part of an entity or business;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(k). Establish the value of an entity or business under a buy-out agreement to which the principal is a party;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(l). Prepare, sign, file and deliver reports, compilations of information, returns or other papers with respect to an entity or business and make related payments; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(m). Pay, compromise or contest taxes, assessments, fines or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-940. Insurance and annuities

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to insurance and annuities authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Continue, pay the premium or make a contribution on, modify, exchange, rescind, release or terminate a contract procured by or on behalf of the principal that insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Procure new, different and additional contracts of insurance and annuities for the principal and the principal's spouse, registered domestic partner, children and other dependents and select the amount, type of insurance or annuity and mode of payment;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Pay the premium or make a contribution on, modify, exchange, rescind, release or terminate a contract of insurance or annuity procured by the agent;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Apply for and receive a loan secured by a contract of insurance or annuity;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Surrender and receive the cash surrender value on a contract of insurance or annuity;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Exercise an election;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). Exercise investment powers available under a contract of insurance or annuity;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Change the manner of paying premiums on a contract of insurance or annuity;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(j). Apply for and procure a benefit or assistance under a statute or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(k). Collect, sell, assign, hypothecate, borrow against or pledge the interest of the principal in a contract of insurance or annuity;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(l). Select the form and timing of the payment of proceeds from a contract of insurance or annuity; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(m). Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-941. Estates, trusts and other beneficial interests

(a). As used in this section, "estate, trust and other beneficial interest" means a trust, probate estate, guardianship, conservatorship, escrow or custodianship or a fund from which the principal is, may become or claims to be entitled to a share or payment.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to estates, trusts and other beneficial interests authorizes the agent to:

(1). Accept, receive, receipt for, sell, assign, pledge or exchange a share in or payment from the fund; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Demand or obtain money or another thing of value to which the principal is, may become or claims to be entitled by reason of the fund, by litigation or otherwise; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation to ascertain the meaning, validity or effect of a deed, will, declaration of trust or other instrument or transaction affecting the interest of the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation to remove, substitute or surcharge a fiduciary; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Conserve, invest, disburse or use anything received for an authorized purpose; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities and other property to the trustee of a revocable trust created by the principal as settler. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-942. Claims and litigation

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to claims and litigation authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability or seek an injunction, specific performance or other relief;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Bring an action to determine adverse claims or intervene or otherwise participate in litigation;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Seek an attachment, garnishment, order of arrest or other preliminary, provisional or intermediate relief and use an available procedure to effect or satisfy a judgment, order or decree;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Make or accept a tender, offer of judgment or admission of facts, submit a controversy on an agreed statement of facts, consent to examination and bind the principal in litigation;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(e). Submit to alternative dispute resolution, settle and propose or accept a compromise;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(f). Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement or other instrument in connection with the prosecution, settlement or defense of a claim or litigation;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(g). Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership or application for the appointment of a receiver or trustee that affects an interest of the principal in property or other thing of value;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(h). Pay a judgment, award or order against the principal or a settlement made in connection with a claim or litigation; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(i). Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-943. Personal and family maintenance

(a). Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to:

(1). Perform the acts necessary to maintain the customary standard of living of the principal, the principal's spouse or the principal's registered domestic partner and the following individuals, whether living when the power of attorney is executed or later born:

(i) Individuals legally entitled to be supported by the principal; and

(ii) Individuals whom the principal has customarily supported or indicated the intent to support; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Provide living quarters for the individuals described in paragraph (1) by:

(i) Purchase, lease or other contract; or

(ii) Paying the operating costs, including interest, amortization payments, repairs, improvements and taxes, for premises owned by the principal or occupied by those individuals; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Provide normal domestic help, usual vacations and travel expenses and funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in paragraph (1); [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Pay expenses for necessary health care and custodial care on behalf of the individuals described in paragraph (1); [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Act as the principal's personal representative pursuant to the federal Health Insurance Portability and Accountability Act of 1996, 42 United States Code, Section 1320d et seq., as amended, and applicable regulations, in making decisions related to the past, present or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this State to consent to health care on behalf of the principal; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). Continue any provision made by the principal for automobiles or other means of transportation, including registering, licensing, insuring and replacing them, for the individuals described in paragraph (1); [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(8). Maintain credit and debit accounts for the convenience of the individuals described in paragraph (1) and open new accounts; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(9). Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order or other organization or to continue contributions to those organizations. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this Part.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-944. Benefits from governmental programs or civil or military service

(a). As used in this section, "benefit from governmental programs or civil or military service" means any benefit, program or assistance provided under a statute, rule or regulation including Social Security, Medicare and Medicaid.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to:

(1). Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in section 5-943, subsection (a), paragraph (1) and for shipment of their household effects; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate or other instrument for that purpose; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Enroll in, apply for, select, reject, change, amend or discontinue, on the principal’s behalf, a benefit or program; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Prepare, file and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute, rule or regulation; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Initiate, participate in, submit to alternative dispute resolution, settle, oppose or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute, rule or regulation; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Receive the financial proceeds of a claim described in paragraph (4) and conserve, invest, disburse or use for a lawful purpose anything so received. [2009, c. 652, Pt. A, §18 (AMD).]

[ 2009, c. 652, Pt. A, §18 (AMD) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF). 2009, c. 652, Pt. A, §18 (AMD).



18-A §5-945. Retirement plans

(a). As used in this section, "retirement plan" means a plan or account created by an employer, the principal or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary or owner, including a plan or account under the following sections of the federal Internal Revenue Code:

(1). An individual retirement account under 26 United States Code, Section 408, as amended; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). A Roth individual retirement account under 26 United States Code, Section 408A, as amended; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). A deemed individual retirement account under 26 United States Code, Section 408(q), as amended; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). An annuity or mutual fund custodial account under 26 United States Code, Section 403(b), as amended; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). A pension, profit-sharing, stock bonus or other retirement plan qualified under 26 United States Code, Section 401(a), as amended; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). A plan under 26 United States Code, Section 457(b), as amended; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(7). A nonqualified deferred compensation plan under 26 United States Code, Section 409A, as amended. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to retirement plans authorizes the agent to:

(1). Select the form and timing of payments under a retirement plan and withdraw benefits from a plan; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Establish a retirement plan in the principal's name; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Make contributions to a retirement plan; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). Exercise investment powers available under a retirement plan; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(6). Borrow from, sell assets to or purchase assets from a retirement plan. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-946. Taxes

Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to taxes authorizes the agent to: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). Prepare, sign and file federal, state, local and foreign income, gift, payroll, property, Federal Insurance Contributions Act and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under 26 United States Code, Section 2032A, as amended, closing agreements and any power of attorney required by the federal Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). Pay taxes due, collect refunds, post bonds, receive confidential information and contest deficiencies determined by the federal Internal Revenue Service or other taxing authority;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). Exercise any election available to the principal under federal, state, local or foreign tax law; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(d). Act for the principal in all tax matters for all periods before the federal Internal Revenue Service or other taxing authority.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-947. Gifts

(a). As used in this section, a gift "for the benefit of" a person includes a gift to a trust, an account under the Maine Uniform Transfers to Minors Act and a tuition savings account or prepaid tuition plan as defined under 26 United States Code, Section 529, as amended.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). An agent may make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if known by the agent and, if unknown, as the agent determines is consistent with the principal's objectives based on all relevant factors, including:

(1). The value and nature of the principal's property; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(2). The principal's foreseeable obligations and need for maintenance; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(3). Minimization of taxes, including income, estate, inheritance, generation-skipping transfer and gift taxes; [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(4). Eligibility for a benefit, a program or assistance under a statute, rule or regulation; and [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(5). The principal's personal history of making or joining in making gifts. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).






Subpart 3: STATUTORY FORMS

18-A §5-951. Agent's certification

The following optional form may be used by an agent to certify facts concerning a power of attorney.

AGENT'S CERTIFICATION AS TO THE VALIDITY OF POWER OF ATTORNEY AND AGENT'S AUTHORITY

State of .......................................................

County of ....................................................

I, .......................................................................(Name of Agent), certify under penalty of perjury that ....................................................................(Name of Principal) granted me authority as an agent or successor agent in a power of attorney dated .................................... .

I further certify that to my knowledge:

(1) The Principal is alive and has not revoked the Power of Attorney or my authority to act under the Power of Attorney and the Power of Attorney and my authority to act under the Power of Attorney have not terminated;

(2) If the Power of Attorney was drafted to become effective upon the happening of an event or contingency, the event or contingency has occurred;

(3) If I was named as a successor agent, the prior agent is no longer able or willing to serve; and

(4)

................................................................................................................................

................................................................................................................................

................................................................................................................................

................................................................................................................................

(Insert other relevant statements)

SIGNATURE AND ACKNOWLEDGMENT

...................................................................

Agent's Name Printed

...................................................................

Agent's Address

...................................................................

Agent's Telephone Number

This document was acknowledged before me on ..................................................

(Date)

by .......................................................

(name of Agent)

................................................................... (Seal, if any)

Signature of Notary/Attorney

My commission expires: .......................................................

This document prepared by:

................................................................................................................................

[2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).






Subpart 4: MISCELLANEOUS PROVISIONS

18-A §5-961. Uniformity of application and construction

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-962. Relation to Electronic Signatures in Global and National Commerce Act

This Part modifies, limits and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7001 et seq., but does not modify, limit or supersede 15 United States Code, Section 7001(c), or authorize electronic delivery of any of the notices described in 15 United States Code, Section 7003(b). [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-963. Effect on existing powers of attorney

Except as otherwise provided in this Part, on July 1, 2010: [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

(a). This Part applies to a power of attorney created before, on or after July 1, 2010;

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(b). This Part applies to a judicial proceeding concerning a power of attorney commenced on or after July 1, 2010; and

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

(c). This Part applies to a judicial proceeding concerning a power of attorney commenced before July 1, 2010, unless the court finds that application of a provision of this Part would substantially interfere with the effective conduct of the judicial proceeding or prejudice the rights of a party, in which case that provision does not apply and the superseded law applies.

[ 2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF) .]

An act done before July 1, 2010 is not affected by this Part. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).



18-A §5-964. Effective date

This Part takes effect July 1, 2010. [2009, c. 292, §2 (NEW); 2009, c. 292, §6 (AFF).]

SECTION HISTORY

2009, c. 292, §2 (NEW). 2009, c. 292, §6 (AFF).












Article 6: NONPROBATE TRANSFERS

Part 1: MULTIPLE-PARTY ACCOUNTS

18-A §6-101. Definitions

In this Part, unless the context otherwise requires: [1979, c. 540, §1 (NEW).]

(1). "Account" means a contract between a customer and a financial institution in the nature of a deposit of funds primarily to be used in its banking business, whether or not insured, and includes a checking account, savings account, certificate of deposit, share account, repurchase agreement and other like arrangement;

[ 1981, c. 560, (RPR) .]

(2). "Beneficiary" means a person named in a trust account as one for whom a party to the account is named as trustee;

[ 1979, c. 540, §1 (NEW) .]

(3). "Financial institution" means any organization authorized to do business under state or federal laws relating to financial institutions, including, without limitation, banks and trust companies, savings banks, building and loan associations, savings and loan companies or associations, and credit unions;

[ 1979, c. 540, §1 (NEW) .]

(4). "Joint account" means an account payable on request to one or more of 2 or more parties whether or not mention is made of any right of survivorship;

[ 1979, c. 540, §1 (NEW) .]

(5). A "multiple-party account" is any of the following types of account: (i) a joint account, (ii) a P.O.D. account, or (iii) a trust account. It does not include accounts established for deposit of funds of a partnership, joint venture, or other association for business purposes, or accounts controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, charitable or civic organization or a regular fiduciary or trust account where the relationship is established other than by deposit agreement;

[ 1979, c. 540, §1 (NEW) .]

(6). "Net contribution" of a party to a joint account as of any given time is the sum of all deposits thereto made by or for him, less all withdrawals made by or for him which have not been paid to or applied to the use of any other party, plus a pro rata share of any interest or dividends included in the current balance. The term includes, in addition, any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question;

[ 1979, c. 540, §1 (NEW) .]

(7). "Party" means a person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account. A P.O.D. payee or beneficiary of a trust account is a party only after the account becomes payable to him by reason of his surviving the original payee or trustee. Unless the context otherwise requires, it includes a guardian, conservator, personal representative, or assignee, including an attaching creditor, of a party. It also includes a person identified as a trustee of an account for another whether or not a beneficiary is named, but it does not include any named beneficiary unless he has a present right of withdrawal;

[ 1979, c. 540, §1 (NEW) .]

(8). "Payment" of sums on deposit includes withdrawal, payment on check or other directive of a party, and any pledge of sums on deposit by a party and any set-off, or reduction or other disposition of all or part of an account pursuant to a pledge;

[ 1979, c. 540, §1 (NEW) .]

(9). "Proof of death" includes a death certificate or record or report which is prima facie proof of death under section 1-107;

[ 1979, c. 540, §1 (NEW) .]

(10). "P.O.D. account" ["payable on death account"] means an account payable on request to one person during lifetime and on his death to one or more P.O.D. payees, or to one or more persons during their lifetimes and on the death of all of them to one or more P.O.D. payees;

[ 1979, c. 540, §1 (NEW) .]

(11). "P.O.D. payee" ["payable on death payee"] means a person designated on a P.O.D. account as one to whom the account is payable on request after the death of one or more persons;

[ 1979, c. 540, §1 (NEW) .]

(12). "Request" means a proper request for withdrawal, or a check or order for payment, which complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution; but if the financial institution conditions withdrawal or payment on advance notice, for purposes of this Part the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal;

[ 1979, c. 540, §1 (NEW) .]

(13). "Sums on deposit" means the balance payable on a multiple-party account including interest, dividends, and in addition any deposit life insurance proceeds added to the account by reason of the death of a party;

[ 1979, c. 540, §1 (NEW) .]

(14). "Trust account" means an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sums on deposit in the account; it is not essential that payment to the beneficiary be mentioned in the deposit agreement. A trust account does not include a regular trust account under a testamentary trust or a trust agreement which has significance apart from the account, or a fiduciary account arising from a fiduciary relation such as attorney-client;

[ 1979, c. 540, §1 (NEW) .]

(15). "Withdrawal" includes payment to a 3rd person pursuant to check or other directive of a party.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 560, (AMD).



18-A §6-102. Ownership as between parties, and others; protection of financial institutions

The provisions of sections 6-103 to 6-105 concerning beneficial ownership as between parties, or as between parties and P.O.D. payees or beneficiaries of multiple-party accounts, are relevant only to controversies between these persons and their creditors and other successors, and have no bearing on the power of withdrawal of these persons as determined by the terms of account contracts. The provisions of sections 6-108 to 6-113 govern the liability of financial institutions who make payments pursuant thereto, and their set-off rights. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-103. Ownership during lifetime

(a). A joint account belongs, during the lifetime of all parties, to the parties in proportion to the net contribution by each to the sums on deposit, unless there is clear and convincing evidence of a different intent.

[ 1979, c. 540, (NEW) .]

(b). A P.O.D. account belongs to the original payee during his lifetime and not to the P.O.D. payee or payees; if 2 or more parties are named as original payees, during their lifetimes rights as between them are governed by subsection (a) of this section.

[ 1979, c. 540, §1 (NEW) .]

(c). Unless a contrary intent is manifested by the terms of the account or the deposit agreement or there is other clear and convincing evidence of an irrevocable trust, a trust account belongs beneficially to the trustee during his lifetime, and if 2 or more parties are named as trustee on the account, during their lifetimes beneficial rights as between them are governed by subsection (a) of this section. If there is an irrevocable trust, the account belongs beneficially to the beneficiary.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-104. Right of survivorship

(a). Sums remaining on deposit at the death of a party to a joint account belong to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intention at the time the account is created. If there are 2 or more surviving parties, their respective ownerships during lifetime shall be in proportion to their previous ownership interests under section 6-103 augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before his death; and the right of survivorship continues between the surviving parties.

[ 1979, c. 540, §1 (NEW) .]

(b). If the account is a P.O.D. account;

(1). On death of one of 2 or more original payees the rights to any sums remaining on deposit are governed by subsection (a); [1979, c. 540, §1 (NEW).]

(2). On death of the sole original payee or of the survivor of 2 or more original payees, any sums remaining on deposit belong to the P.O.D. payee or payees in equal and undivided shares if surviving, or to the survivor of them if one or more die before the original payee; if 2 or more P.O.D. payees survive, there is no right of survivorship in the event of death of a P.O.D. payee thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(c). If the account is a trust account:

(1). On death of one of 2 or more trustees, the rights to any sums remaining on deposit are governed by subsection (a); [1979, c. 540, §1 (NEW).]

(2). On the death of the sole trustee or the survivor of 2 or more trustees, any sums remaining on deposit belong to the person or persons named as beneficiaries in equal and undivided shares, if surviving, or to the survivor of them if one or more die before the trustee, unless there is clear and convincing evidence of a contrary intent; if 2 or more beneficiaries survive, there is no right of survivorship in event of death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(d). In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account other than to transfer the rights of the decedent as part of his estate.

[ 1979, c. 540, §1 (NEW) .]

(e). A right of survivorship arising from the express terms of the account or under this section, a beneficiary designation in a trust account, or a P.O.D. payee designation, cannot be changed by will.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-105. Effect of written notice to financial institution

The provisions of section 6-104 as to rights of survivorship are determined by the form of the account at the death of a party. This form may be altered by written order given by a party to the financial institution to change the form of the account or to stop or vary payment under the terms of the account. The order or request must be signed by a party, received by the financial institution during the party's lifetime, and not countermanded by other written order of the same party during his lifetime. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-106. Accounts and transfers nontestamentary

Any transfers resulting from the application of section 6-104 are effective by reason of the account contracts involved and this statute and are not to be considered as testamentary or subject to Articles I through IV, except as provided in sections 2-201 through 2-207, and except as a consequence of, and to the extent directed by, section 6-107. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-107. Rights of creditors

No multiple-party account will be effective against an estate of a deceased party to transfer to a survivor sums needed to pay debts, taxes, and expenses of administration, including statutory allowances to the surviving spouse, minor children and dependent children, if other assets of the estate are insufficient. A surviving party, P.O.D. payee, or beneficiary who receives payment from a multiple-party account after the death of a deceased party shall be liable to account to his personal representative for amounts the decedent owned beneficially immediately before his death to the extent necessary to discharge the claims and charges mentioned above remaining unpaid after application of the decedent's estate. No proceeding to assert this liability shall be commenced later than 2 years following the death of the decedent. Sums recovered by the personal representative shall be administered as part of the decedent's estate. This section shall not affect the right of a financial institution to make payment on multiple-party accounts according to the terms thereof, or make it liable to the estate of a deceased party unless before payment the institution has been served with process in a proceeding by the personal representative. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-108. Financial institution protection; payment on signature of one party

Financial institutions may enter into multiple-party accounts to the same extent that they may enter into single-party accounts. Any multiple-party account may be paid, on request, to any one or more of the parties. A financial institution shall not be required to inquire as to the source of funds received for deposit to a multiple-party account, or to inquire as to the proposed application of any sum withdrawn from an account, for purposes of establishing net contributions. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-109. Financial institution protection; payment after death or disability; joint account

Any sums in a joint account may be paid, on request, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is demanded; but payment may not be made to the personal representative or heirs of a deceased party unless proofs of death are presented to the financial institution showing that the decedent was the last surviving party or unless there is no right of survivorship under section 6-104. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-110. Financial institution protection; payment of P.O.D. account

Any P.O.D. account may be paid, on request, to any original party to the account. Payment may be made, on request, to the P.O.D. payee or to the personal representative or heirs of a deceased P.O.D. payee upon presentation to the financial institution of proof of death showing that the P.O.D. payee survived all persons named as original payees. Payment may be made to the personal representative or heirs of a deceased original payee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as an original payee or as P.O.D. payee. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-111. Financial institution protection; payment of trust account

Any trust account may be paid, on request, to any trustee. Unless the financial institution has received written notice that the beneficiary has a vested interest not dependent upon his surviving the trustee, payment may be made to the personal representative or heirs of a deceased trustee if proof of death is presented to the financial institution showing that his decedent was the survivor of all other persons named on the account either as trustee or beneficiary. Payment may be made, on request, to the beneficiary upon presentation to the financial institution of proof of death showing that the beneficiary or beneficiaries survived all persons named as trustees. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-112. Financial institution protection; discharge

Payment made pursuant to Sections 6-108, 6-109, 6-110 or 6-111 discharges the financial institution from all claims for amounts so paid whether or not the payment is consistent with the beneficial ownership of the account as between parties, P.O.D. payees, or beneficiaries, or their successors. The protection here given does not extend to payments made after a financial institution has received written notice from any party able to request present payment to the effect that withdrawals in accordance with the terms of the account should not be permitted. Unless the notice is withdrawn by the person giving it, the successor of any deceased party must concur in any demand for withdrawal if the financial institution is to be protected under this section. No other notice or any other information shown to have been available to a financial institution shall affect its right to the protection provided here. The protection here provided shall have no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of funds in, or withdrawn from, multiple-party accounts. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §6-113. Financial institution protection; set-off

Without qualifying any other statutory right to set-off or lien and subject to any contractual provision, if a party to a multiple-party account is indebted to a financial institution, the financial institution has a right to set-off against the account in which the party has or had immediately before his death a present right of withdrawal. The amount of the account subject to set-off is that proportion to which the debtor is, or was immediately before his death, beneficially entitled, and in the absence of proof of net contributions, to an equal share with all parties having present rights of withdrawal. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: PROVISIONS RELATING TO EFFECT OF DEATH

18-A §6-201. Provisions for payment or transfer at death

(a). Any of the following provisions in an insurance policy, contract of employment, bond, mortgage, promissory note, deposit agreement, pension plan, trust agreement, conveyance or any other written instrument effective as a contract, gift, conveyance, or trust is deemed to be nontestamentary, and this Code does not invalidate the instrument or any provision:

(1). That money or other benefits theretofore due to, controlled or owned by a decedent shall be paid after his death to a person designated by the decedent in either the instrument or a separate writing, including a will, executed at the same time as the instrument or subsequently; [1979, c. 540, §1 (NEW).]

(2). That any money due or to become due under the instrument shall cease to be payable in event of the death of the promisee or the promisor before payment or demand; or [1979, c. 540, §1 (NEW).]

(3). That any property which is the subject of the instrument shall pass to a person designated by the decedent in either the instrument or a separate writing, including a will, executed at the same time as the instrument or subsequently. [1979, c. 540, §1 (NEW).]

[ 1979, c. 540, §1 (NEW) .]

(b). Nothing in this section limits the rights of creditors under other laws of this State.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 3: UNIFORM TRANSFER ON DEATH SECURITY REGISTRATION ACT

18-A §6-301. Short title

This Part may be known and cited as the "Uniform Transfer on Death Security Registration Act." [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-302. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [1997, c. 627, §1 (NEW).]

(a). "Beneficiary form" means a registration of a security that indicates the present owner of the security and the intention of the owner regarding the person who becomes the owner of the security upon the death of the owner.

[ 1997, c. 627, §1 (NEW) .]

(b). "Register," including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

[ 1997, c. 627, §1 (NEW) .]

(c). "Registering entity" means a person who originates or transfers a security title by registration and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

[ 1997, c. 627, §1 (NEW) .]

(d). "Security" means a share, participation or other interest in property, in a business or in an obligation of an enterprise or other issuer and includes a certificated security, an uncertificated security and a security account.

[ 1997, c. 627, §1 (NEW) .]

(e). "Security account" means:

(1). A reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the owner's death; or [1997, c. 627, §1 (NEW).]

(2). A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death. [1997, c. 627, §1 (NEW).]

[ 1997, c. 627, §1 (NEW) .]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-303. Registration in beneficiary form; sole or joint tenancy ownership

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by 2 or more individuals with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship and not as tenants in common. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-304. Registration in beneficiary form; applicable law

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-305. Origination of registration in beneficiary form

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-306. Form of registration in beneficiary form

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD" after the name of the registered owner and before the name of a beneficiary. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-307. Effect of registration in beneficiary form

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-308. Ownership on death of owner

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-309. Protection of registering entity

(a). A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this Part.

[ 1997, c. 627, §1 (NEW) .]

(b). By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this Part.

[ 1997, c. 627, §1 (NEW) .]

(c). A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with section 6-308 and does so in good faith reliance on the registration, on this Part and on information provided to it by affidavit of the personal representative of the deceased owner or by the surviving beneficiary or by the surviving beneficiary's representatives or other information available to the registering entity. The protections of this Part do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this Part.

[ 1997, c. 627, §1 (NEW) .]

(d). The protection provided by this Part to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

[ 1997, c. 627, §1 (NEW) .]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-310. Nontestamentary transfer on death

(a). A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this Part and is not testamentary or subject to Articles I through IV, except as provided in sections 2-201 through 2-207, and except as a consequence of, and to the extent directed by, subsection (b).

[ 1997, c. 627, §1 (NEW) .]

(b). A registration in beneficiary form is not effective against an estate of a deceased owner to transfer to a survivor sums needed to pay debts, taxes and expenses of administration, including statutory allowances to the surviving spouse, minor children and dependent children, if other assets of the estate are insufficient. A surviving sole owner or beneficiary who receives a security after the death of a deceased owner is liable to account to the personal representative of the decedent's estate for amounts the decedent owned beneficially immediately before the decedent's death to the extent necessary to discharge the claims and charges mentioned above remaining unpaid after application of the decedent's estate. A proceeding to assert this liability may not be commenced later than 2 years following the death of the decedent. Sums recovered by the personal representative must be administered as part of the decedent's estate.

[ 1997, c. 627, §1 (NEW) .]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-311. Terms, conditions and forms for registration

(a). A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it receives requests for registrations in beneficiary form and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters PCEG, standing for "per capita at each generation." This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

[ 1997, c. 627, §1 (NEW) .]

(b). The following are illustrations of registrations in beneficiary form that a registering entity may authorize:

(1). Sole owner - sole beneficiary: John S. Brown TOD (or POD) John S. Brown Jr.; [1997, c. 627, §1 (NEW).]

(2). Multiple owners - sole beneficiary: John S. Brown, Mary B. Brown JT TEN TOD John S. Brown Jr.; or [1997, c. 627, §1 (NEW).]

(3). Multiple owners - primary and secondary (substituted) beneficiaries by either:

(i) John S. Brown, Mary B. Brown, JT TEN TOD John S. Brown Jr. SUB BENE Peter Q. Brown; or

(ii) John S. Brown, Mary B. Brown JT TEN TOD John S. Brown Jr. PCEG. [1997, c. 627, §1 (NEW).]

[ 1997, c. 627, §1 (NEW) .]

SECTION HISTORY

1997, c. 627, §1 (NEW).



18-A §6-312. Cancellation of beneficiary registration by will

Registrations in beneficiary form may be canceled by inclusion in the will of the sole owner or the last to die of multiple owners of a general reference that all such beneficiary forms be canceled or by specific reference to one or more securities or security accounts, but the terms of the revocation are not binding on a registering entity unless the registering entity has received written notice from any claimant to an interest in any security objecting to implementation of a registration in beneficiary form prior to the registering entity reregistering the security. If a beneficiary registration is canceled, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners. [1997, c. 627, §1 (NEW).]

SECTION HISTORY

1997, c. 627, §1 (NEW).









Article 7: TRUST ADMINISTRATION

Part 1: TRUST REGISTRATION

18-A §7-101. Registration of trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B9 (RP).



18-A §7-102. Registration procedures (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B9 (RP).



18-A §7-103. Effect of registration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B9 (RP).



18-A §7-104. Principal place of administration; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B9 (RP).



18-A §7-105. Registration, qualification of foreign trustee

A foreign corporate trustee is required to qualify as a foreign corporation doing business in this State if it maintains the principal place of administration of any trust within the State. A foreign cotrustee is not required to qualify in this State solely because its cotrustee maintains the principal place of administration in this State. Unless otherwise doing business in this State, local qualification by a foreign trustee, corporate or individual, is not required in order for the trustee to receive distribution from a local estate or to hold, invest in, manage or acquire property located in this State, or maintain litigation. Nothing in this section affects a determination of what other acts require qualification as doing business in this State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: JURISDICTION OF COURT CONCERNING TRUSTS

18-A §7-201. Court; jurisdiction over trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).



18-A §7-202. Trust proceedings; venue (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).



18-A §7-203. Trust proceedings; dismissal of matters relating to foreign trusts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).



18-A §7-204. Court; concurrent jurisdiction of litigation involving trusts and 3rd parties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).



18-A §7-205. Proceedings for review of employment of agents and review of compensation of trustee and employees of trust (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1999, c. 571, §1 (AMD). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).



18-A §7-206. Trust proceedings; initiation by notice; necessary parties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B10 (RP).






Part 3: DUTIES AND LIABILITIES OF TRUSTEES

18-A §7-301. General duties not limited (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-302. Trustee's standard of care and performance; fiduciary investments authorized (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). RR 1993, c. 1, §41 (COR). 1995, c. 525, §4 (AFF). 1995, c. 525, §2 (RPR). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-303. Duty to inform and account to beneficiaries (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-304. Duty to provide bond (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-305. Trustee's duties; appropriate place of administration; deviation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-306. Personal liability of trustee to 3rd parties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).



18-A §7-307. Limitations on proceedings against trustees after final account (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B11 (RP).






Part 4: POWERS OF TRUSTEES

18-A §7-401. Powers of trustee conferred by trust or by law (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B12 (RP).



18-A §7-402. Powers of trustees conferred by this Part (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 1997, c. 191, §§1,2 (AMD). 2001, c. 544, §1 (AMD). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B13 (RP).



18-A §7-403. Trustee's office not transferable (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B14 (RP).



18-A §7-404. Power of court to permit deviation or to approve transactions involving conflict of interest (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B14 (RP).



18-A §7-405. Powers exercisable by joint trustees; liability (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B14 (RP).



18-A §7-406. Third persons protected in dealing with trustee (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B20 (AFF). 2003, c. 618, §B14 (RP).



18-A §7-407. Prohibitions and requirements applicable to trusts which are private foundations

(a). In the administration of any trust which is a "private foundation" as defined in section 509 of the Internal Revenue Code of 1954, a "charitable trust" as defined in section 4947 (a)(1) of the Internal Revenue Code of 1954, or a "split-interest trust" as defined in section 4947 (a)(2) of the Internal Revenue Code of 1954, the following acts shall be prohibited:

(1). Engaging in any act of "self-dealing" as defined in section 4941 (d) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4941 (a) of the Internal Revenue Code of 1954; [1979, c. 540, §1 (NEW).]

(2). Retaining any "excess business holdings" as defined in section 4943 (c) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4943 (a) of the Internal Revenue Code of 1954; [1979, c. 540, §1 (NEW).]

(3). Making any investments which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of section 4944 of the Internal Revenue Code of 1954, so as to give rise to any liability for the tax imposed by section 4944 (a) of the Internal Revenue Code of 1954; and [1979, c. 540, §1 (NEW).]

(4). Making any "taxable expenditures" as defined in section 4945 (d) of the Internal Revenue Code of 1954, which would give rise to any liability for the tax imposed by section 4945 (a) of the Internal Revenue Code of 1954; [1979, c. 540, §1 (NEW).]

provided that this section shall not apply either to those split-interest trusts or to amounts thereof which are not subject to the prohibitions applicable to private foundations by reason of the provisions of section 4947 of the Internal Revenue Code of 1954.

[ 1979, c. 540, §1 (NEW) .]

(b). In the administration of any trust which is a "private foundation" or "charitable trust" as defined in subsection (a), there shall be distributed, for the purposes specified in the trust instrument, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by section 4942 (a) of the Internal Revenue Code of 1954.

[ 1979, c. 540, §1 (NEW) .]

(c). Subsections (a) and (b) shall not apply to any trust to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the instrument governing such trust and that the trust instrument may not properly be changed to conform to such subsections.

[ 1979, c. 540, §1 (NEW) .]

(d). Nothing in this section shall impair the rights and powers of the courts or the Attorney General of this State with respect to any trust.

[ 1979, c. 540, §1 (NEW) .]

(e). All references to sections of the Internal Revenue Code of 1954 shall include future amendments to such sections and corresponding provisions of future internal revenue laws.

[ 1979, c. 540, §1 (NEW) .]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §7-408. Trustees authorized to invest trust funds in affiliated investments; limitations

1. Authorization. Any association, corporation or financial institution authorized to exercise trust powers in this State while acting as a fiduciary is authorized to purchase for the fiduciary estate, directly from underwriters or distributors or in the secondary market, bonds or other securities underwritten or distributed by that association, corporation or financial institution or an affiliate or by any syndicate that includes that association, corporation or financial institution and securities of any investment company registered under the federal Investment Company Act of 1940 for which that association, corporation or financial institution or any affiliate acts as advisor, distributor, transfer agent, registrar, sponsor, manager, shareholder servicing agent or custodian. Any person acting as a cofiduciary with any association, corporation or financial institution or an affiliate is authorized to consent to the investment in such interests.

[ 1993, c. 213, §1 (NEW) .]

2. Limitations. The authority granted pursuant to subsection 1 may not be exercised:

A. If the investment is prohibited by the instrument, judgment, decree or order creating the fiduciary relationship; or [1997, c. 203, §1 (AMD).]

B. Unless, in the case of cofiduciaries, the association, corporation or financial institution or an affiliate procures the consent of its cofiduciaries to the investment. [1997, c. 203, §1 (AMD).]

C. [1997, c. 203, §2 (RP).]

[ 1997, c. 203, §§1, 2 (AMD) .]

3. Limitations on fees.

[ 1997, c. 203, §3 (RP) .]

4. Disclosures. The disclosures required by this section must be provided by mailing a statement or letter to the last known address of each person to whom statements for the fiduciary estate are provided. The disclosures may be provided separately or as part of other documents of the fiduciary estate. If made part of other documents of the fiduciary estate, the disclosures must be printed clearly and conspicuously on these documents.

A. A trustee purchasing bonds or securities pursuant to this section shall disclose in writing any capacities in which the trustee or an affiliate acts for the issuer of those bonds or securities and that the trustee or an affiliate may have an interest in the underwriting or distribution of those bonds or securities. [1997, c. 203, §4 (NEW).]

B. If the securities purchased are shares of an investment company subject to this section, the trustee shall disclose the services provided and the receipt of compensation for those services before the initial purchase and annually. [1997, c. 203, §4 (NEW).]

[ 1997, c. 203, §4 (NEW) .]

SECTION HISTORY

1993, c. 213, §1 (NEW). 1997, c. 203, §§1-4 (AMD).






Part 5: COMMON TRUST FUNDS

18-A §7-501. Establishment of common trust funds

Any bank or trust company qualified to act as fiduciary in this State may establish and operate common trust funds for the purpose of furnishing investments to itself as fiduciary or to itself and others, as cofiduciaries; and for the purposes of furnishing investments to affiliated banks, within the meaning of section 1504 of the Internal Revenue Code, acting for themselves and others as cofiduciaries; and may, as such fiduciary or cofiduciary or acting for affiliated banks alone or with their cofiduciaries; invest funds which are lawfully held for investment in interests in such common trust funds, if such investment is not prohibited by the instrument, judgment, decree or order creating such fiduciary relationship, and if, in the case of cofiduciaries, the bank or trust company or affiliate procures the consent of its cofiduciaries to such investment. Any person acting as a cofiduciary with any such bank or trust company or affiliate is authorized to consent to the investment in such interests. [1979, c. 540, §1 (NEW).]

As used in this Part, "common trust fund" means any trust or fund maintained by a bank or trust company exclusively for the collective investment or reinvestment of money contributed thereto by the bank or trust company, or an affiliated bank or trust company, as a fiduciary, including a trustee of any trust or fund for the primary purpose of paying employee benefits of any kind. [1989, c. 661, §9 (NEW).]

As used in this Part, "fiduciary" includes trustee, executor, administrator, guardian and custodian under a uniform transfers to minors act. [1989, c. 661, §9 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1989, c. 661, §9 (AMD).



18-A §7-502. Court accountings

Unless ordered by decree of the Superior Court, the bank or trust company operating such common trust funds is not required to render a court accounting with regard to such funds; but it, as accountant, may by petition to the Superior Court or the probate court, in the county where the accountant has its principal place of business, secure approval of such accounting on such conditions as the court may establish. Whenever a petition for the allowance of such an account is presented, the court having jurisdiction thereof shall assign a time and place for hearing and shall cause public notice thereof to be given, meaning thereby notice published 3 weeks successively in a newspaper published in the county whose court has jurisdiction. In addition thereto said court shall, except to such extent as the several instruments creating the trusts participating in such common trust fund provide otherwise, order personal notice upon all known beneficiaries of the participating trust estates who have a place of residence known to the accountant. Personal notice to known beneficiaries having a place of residence known to the accountant shall denote service by a written notice deposited in the mails addressed to each such known beneficiary at such known place of residence at least 14 days before the time of hearing, or by a written notice either in hand or left at such known place of residence 14 days at least before the time of hearing. The method of service and the form of such notice shall be as the court shall order. "Place of residence known to the accountant" as used in this section shall include only places of residence actually known to the accountant, and shall not include residences which could be discovered upon investigation but which do not in the due course of business come to the actual knowledge of the accountant. The allowance of such an account shall be conclusive as to all matters shown therein upon all persons then or thereafter interested in the funds invested in said common trust funds. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §7-503. Application of Part

This Part shall apply to fiduciary relationships in existence on September 1, 1951 or thereafter established. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 6: BANK AND TRUST COMPANY NOMINEES

18-A §7-601. Registration in name of nominees

Any state or national bank or trust company, when acting in this State as a fiduciary or co-fiduciary with others, may with the consent of its co-fiduciary or co-fiduciaries, if any, who are authorized to give such consent, cause any investment held in any such capacity to be registered and held in the name of a nominee or nominees of such bank or trust company. Such bank or trust company shall be liable for the acts of any such nominee with respect to any investment so registered. The term "fiduciary" as used in this section shall include, but not be limited to, personal representatives, guardians, conservators, trustees, agents, custodians and each of them. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §7-602. Separate records

The records of such bank or trust company shall at all times show the ownership of any such investment, which investment shall be in the possession and control of such bank or trust company and be kept separate and apart from the assets of such bank or trust company. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §7-603. Applicability of provisions

This Part shall govern fiduciaries and cofiduciaries acting under wills, agreements, court orders and other instruments now existing or hereafter made. Nothing contained in this Part shall be construed as authorizing any departure from or variation of the express words or limitations set forth in any will, agreement, court order or other instrument creating or defining the fiduciary's duties and powers. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 7: UNIFORM PRINCIPAL AND INCOME ACT OF 1997

Subpart 1: DEFINITIONS AND FIDUCIARY DUTIES

18-A §7-701. Short title

This Part may be cited as the "Uniform Principal and Income Act of 1997." [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-702. Definitions

As used in this Part, unless the context otherwise indicates, the following terms have the following meanings. [2001, c. 544, §2 (NEW).]

(a). "Accounting period" means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

[ 2001, c. 544, §2 (NEW) .]

(b). "Beneficiary" includes, in the case of a decedent's estate, an heir and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

[ 2001, c. 544, §2 (NEW) .]

(c). "Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator and a person performing substantially the same function.

[ 2001, c. 544, §2 (NEW) .]

(d). "Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange or liquidation of a principal asset, to the extent provided in subpart 4.

[ 2001, c. 544, §2 (NEW) .]

(e). "Income beneficiary" means a person to whom net income of a trust is or may be payable.

[ 2001, c. 544, §2 (NEW) .]

(f). "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

[ 2001, c. 544, §2 (NEW) .]

(g). "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

[ 2001, c. 544, §2 (NEW) .]

(h). "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this Part to or from income during the period.

[ 2001, c. 544, §2 (NEW) .]

(i). "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity.

[ 2001, c. 544, §2 (NEW) .]

(j). "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

[ 2001, c. 544, §2 (NEW) .]

(k). "Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

[ 2001, c. 544, §2 (NEW) .]

(l). "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

[ 2001, c. 544, §2 (NEW) .]

(m). "Trustee" includes an original, additional or successor trustee, whether or not appointed or confirmed by a court.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-703. Fiduciary duties; general principles

(a). In allocating receipts and disbursements to or between principal and income and with respect to any matter within the scope of subparts 2 and 3, a fiduciary:

(1). Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this Part; [2001, c. 544, §2 (NEW).]

(2). May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this Part; [2001, c. 544, §2 (NEW).]

(3). Shall administer a trust or estate in accordance with this Part if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and [2001, c. 544, §2 (NEW).]

(4). Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this Part do not provide a rule for allocating the receipt or disbursement to or between principal and income. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). In exercising the power to adjust under section 7-704, subsection (a) or a discretionary power of administration regarding a matter within the scope of this Part, whether granted by the terms of a trust, a will or this Part, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this Part is presumed to be fair and reasonable to all of the beneficiaries.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-704. Trustee's power to adjust

(a). A trustee may adjust between principal and income by allocating an amount of income to principal or an amount of principal to income to the extent the trustee considers appropriate if the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income and the trustee determines, after applying the rules in section 7-703, subsection (a), that the trustee is unable to comply with section 7-703, subsection (b).

[ 2001, c. 544, §2 (NEW) .]

(b). In deciding whether and to what extent to exercise the power conferred by subsection (a), a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1). The nature, purpose and expected duration of the trust; [2001, c. 544, §2 (NEW).]

(2). The intent of the settlor; [2001, c. 544, §2 (NEW).]

(3). The identity and circumstances of the beneficiaries and, to the extent reasonably known to the trustee, the needs of the beneficiaries for present and future distributions authorized or required by the terms of the trust; [2001, c. 544, §2 (NEW).]

(4). The needs for liquidity, regularity of income and preservation and appreciation of capital; [2001, c. 544, §2 (NEW).]

(5). The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor; [2001, c. 544, §2 (NEW).]

(6). The net amount allocated to income under the other sections of this Part and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available; [2001, c. 544, §2 (NEW).]

(7). Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income; [2001, c. 544, §2 (NEW).]

(8). The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and [2001, c. 544, §2 (NEW).]

(9). The anticipated tax consequences of an adjustment. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). A trustee may not make an adjustment under this section if any of the following applies:

(1). The adjustment would diminish the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment; [2001, c. 544, §2 (NEW).]

(2). The adjustment would reduce the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion; [2001, c. 544, §2 (NEW).]

(3). The adjustment would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets; [2001, c. 544, §2 (NEW).]

(4). The adjustment is from any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside; [2001, c. 544, §2 (NEW).]

(5). The trustee's possession or exercise of the power to make an adjustment would cause an individual to be treated as the owner of all or part of the trust for income tax purposes and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment; [2001, c. 544, §2 (NEW).]

(6). The trustee's possession or exercise of the power to make an adjustment would cause all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment; [2001, c. 544, §2 (NEW).]

(7). The trustee is a beneficiary of the trust; or [2001, c. 544, §2 (NEW).]

(8). The trust has been converted to a unitrust under section 7-705. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(d). If subsection (c), paragraph (5), (6) or (7) applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is prohibited by the terms of the trust. Terms of the trust requiring that if there are 2 or more trustees serving they must act by agreement or by any majority or percentage consensus may not be construed to prohibit the remaining trustee or trustees from possessing or exercising the power to make the adjustment.

[ 2001, c. 544, §2 (NEW) .]

(e). A trustee may release the entire power conferred by subsection (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income, if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (c), paragraphs (1) to (6) or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c). The release of the power to adjust may be permanent or for a specified period, including a period measured by the life of an individual.

[ 2001, c. 544, §2 (NEW) .]

(f). Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a).

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-705. Power to convert to unitrust

(a). Unless expressly prohibited by the terms of the trust, a trustee may release the power to adjust under section 7-704 and convert a trust into a unitrust as described in this section if all of the following apply.

(1). The trustee determines that the conversion will improve the ability of the trustee to carry out the intent of the settlor and the purposes of the trust. [2001, c. 544, §2 (NEW).]

(2). The trustee gives written notice of the trustee's intention to release the power to adjust and to convert the trust into a unitrust and of how the unitrust will operate, including what initial decisions the trustee will make under this section, to the following beneficiaries:

(i) All beneficiaries who are currently eligible to receive income from the trust; and

(ii) All beneficiaries who would receive, if no power of appointment were exercised, a distribution of principal if the trust were to terminate immediately prior to the giving of notice. [2001, c. 544, §2 (NEW).]

(3). There is at least one beneficiary eligible to receive income and at least one beneficiary who would receive principal as described in paragraph (2). [2001, c. 544, §2 (NEW).]

(4). No beneficiary objects to the conversion to a unitrust in a writing delivered to the trustee within 60 days of the mailing of the notice required under paragraph (2). [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). If a beneficiary timely objects to the conversion to a unitrust or if the requirements of subsection (a), paragraph (3) are not met, the trustee may petition the court to approve the conversion to a unitrust. A beneficiary may request a trustee to convert to a unitrust and, if the trustee does not convert, the beneficiary may petition the court to order the conversion. Upon receipt of a petition by the trustee or a beneficiary, the court shall approve the conversion or direct the requested conversion if the court concludes that the conversion will better enable the trustee to carry out the intent of the settlor and the purposes of the trust.

[ 2001, c. 544, §2 (NEW) .]

(c). In deciding whether to exercise the power conferred by subsection (a), a trustee shall consider the following factors to the extent they are relevant:

(1). The nature, purpose and expected duration of the trust; [2001, c. 544, §2 (NEW).]

(2). The identity and circumstances of the beneficiaries and, to the extent reasonably known to the trustee, the needs of the beneficiaries for present and future distributions authorized or required by the terms of the trust; [2001, c. 544, §2 (NEW).]

(3). The needs for liquidity, regularity of income and preservation and appreciation of capital; [2001, c. 544, §2 (NEW).]

(4). The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property or real property; and the extent to which an asset is used by a beneficiary; [2001, c. 544, §2 (NEW).]

(5). Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income; [2001, c. 544, §2 (NEW).]

(6). The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and [2001, c. 544, §2 (NEW).]

(7). The anticipated tax consequences of the conversion. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(d). After a trust is converted to a unitrust, all of the following apply.

(1). The trustee shall follow an investment policy seeking a total return for the investments held by the trust, whether the return is to be derived from appreciation of capital, from earnings and distributions from capital or from both. [2001, c. 544, §2 (NEW).]

(2). The trustee shall make regular distributions in accordance with the terms of the trust construed in accordance with the provisions of this section. [2001, c. 544, §2 (NEW).]

(3). The term "income" in the terms of the trust means an annual distribution, known as the "unitrust distribution," equal to 4%, known as the "payout percentage," of the net fair market value of the trust's assets, whether such assets would be considered income or principal under other provisions of this Part, averaged over the lesser of the 3 preceding years or the period during which the trust has been in existence. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(e). The trustee may in the trustee's discretion from time to time determine all of the following:

(1). The effective date of a conversion to a unitrust; [2001, c. 544, §2 (NEW).]

(2). The provisions for prorating a unitrust distribution for a short year in which a beneficiary's right to payment commences or ceases; [2001, c. 544, §2 (NEW).]

(3). The frequency of unitrust distributions during the year; [2001, c. 544, §2 (NEW).]

(4). The effect of other payments from or contributions to the trust on the trust's valuation; [2001, c. 544, §2 (NEW).]

(5). Whether to value the trust's assets annually or more frequently; [2001, c. 544, §2 (NEW).]

(6). What valuation dates to use; [2001, c. 544, §2 (NEW).]

(7). How frequently to value nonliquid assets and whether to estimate their value; [2001, c. 544, §2 (NEW).]

(8). Whether to omit from the calculation of the unitrust distribution trust property occupied or possessed by a beneficiary; and [2001, c. 544, §2 (NEW).]

(9). Any other matters necessary for the proper functioning of the unitrust. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(f). After a trust is converted to a unitrust, the following allocation rules apply to the trust.

(1). Expenses that would be deducted from income if the trust were not a unitrust may not be deducted from the unitrust distribution. [2001, c. 544, §2 (NEW).]

(2). Unless otherwise provided by the terms of the trust, the unitrust distribution must be paid from net income, as net income would be determined if the trust were not a unitrust. To the extent net income is insufficient, the unitrust distribution must be paid from net realized short-term capital gains. To the extent net income and net realized short-term capital gains are insufficient, the unitrust distribution must be paid from net realized long-term capital gains. To the extent net income and net realized short-term and long-term capital gains are insufficient, the unitrust distribution must be paid from the principal of the trust. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(g). The trustee or, if the trustee declines to do so, a beneficiary may petition the court to do any of the following:

(1). Select a payout percentage other than 4%; [2001, c. 544, §2 (NEW).]

(2). Provide for a distribution of net income, as would be determined if the trust were not a unitrust, in excess of the unitrust distribution if such distribution is necessary to preserve a tax benefit; [2001, c. 544, §2 (NEW).]

(3). Average the valuation of the trust's net assets over a period other than 3 years; or [2001, c. 544, §2 (NEW).]

(4). Reconvert from a unitrust. Upon a reconversion, the power to adjust under section 7-704 is revived. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(h). A conversion to a unitrust does not affect a provision in the terms of the trust directing or authorizing the trustee to distribute principal or authorizing a beneficiary to withdraw a portion or all of the principal.

[ 2001, c. 544, §2 (NEW) .]

(i). A trustee may not convert a trust into a unitrust if any of the following applies:

(1). Payment of the unitrust distribution would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets; [2001, c. 544, §2 (NEW).]

(2). The unitrust distribution would be made from any amount that is permanently set aside for charitable purposes under a will or the terms of the trust unless both income and principal are so set aside; [2001, c. 544, §2 (NEW).]

(3). The trustee's possession or exercise of the power to convert would cause an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to convert; [2001, c. 544, §2 (NEW).]

(4). The trustee's possession or exercise of the power to convert would cause all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to convert; [2001, c. 544, §2 (NEW).]

(5). The conversion would result in the disallowance of an estate tax or gift tax marital deduction that would be allowed if the trustee did not have the power to convert; or [2001, c. 544, §2 (NEW).]

(6). The trustee is a beneficiary of the trust. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(j). If subsection (i), paragraph (3), (4) or (6) applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may convert the trust unless the exercise of the power by the remaining trustee or trustees is prohibited by the terms of the trust. Terms of the trust requiring that if there are 2 or more trustees serving they must act by agreement or by any majority or percentage consensus may not be construed to prohibit the remaining trustee or trustees from exercising the power to convert. If subsection (i), paragraph (3), (4) or (6) applies to all the trustees, the trustees may petition the court to direct a conversion.

[ 2001, c. 544, §2 (NEW) .]

(k). A trustee may release the power conferred by subsection (a) to convert to a unitrust if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subsection (i), paragraph (3), (4) or (5) or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (i). The release of the power to convert to a unitrust may be permanent or for a specified period, including a period measured by the life of an individual.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-706. Judicial review of discretionary powers

(a). A court may not change a fiduciary's decision to exercise or not to exercise a discretionary power conferred by this Part unless it determines that the decision was an abuse of the fiduciary's discretion. A court may not determine that a fiduciary abused the fiduciary's discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.

[ 2001, c. 544, §2 (NEW) .]

(b). If a court determines that a fiduciary has abused the fiduciary's discretion in exercising a discretionary power conferred by this Part, the remedy is to restore the income and remainder beneficiaries to the positions they would have occupied if the fiduciary had not abused the fiduciary's discretion, according to the following rules.

(1). To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or a distribution that is too small, the court shall require the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position. [2001, c. 544, §2 (NEW).]

(2). To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall restore the beneficiaries or the trust, or both, in whole or in part, to their appropriate positions by requiring the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or requiring that beneficiary or that beneficiary's estate to return some or all of the distribution to the trust, notwithstanding a spendthrift or similar provision. [2001, c. 544, §2 (NEW).]

(3). If the abuse of discretion concerns the power to convert a trust into a unitrust, the court shall require the trustee either to convert the trust to a unitrust or to reconvert from a unitrust. [2001, c. 544, §2 (NEW).]

(4). To the extent that the court is unable, after applying paragraphs (1), (2) and (3), to restore the beneficiaries or the trust, or both, to the positions they would have occupied if the fiduciary had not abused the fiduciary's discretion, the court may require the fiduciary to pay an appropriate amount from the fiduciary's own funds to one or more of the beneficiaries or the trust, or both. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). Upon a petition by the fiduciary, a court having jurisdiction over the trust or estate shall determine whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this Part will result in an abuse of the fiduciary's discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).






Subpart 2: DECENDENT'S ESTATE OR TERMINATING INCOME INTEREST

18-A §7-721. Determination and distribution of net income

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply. [2001, c. 544, §2 (NEW).]

(a). A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in subparts 3 to 5 that apply to trustees and the rules in subsection (e). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

[ 2001, c. 544, §2 (NEW) .]

(b). A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in subparts 3 to 5 that apply to trustees and by:

(1). Including in net income all income from property used to discharge liabilities; [2001, c. 544, §2 (NEW).]

(2). Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants and fiduciaries; court costs and other expenses of administration; and interest on death taxes; but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and [2001, c. 544, §2 (NEW).]

(3). Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, exempt property and allowances distributable pursuant to Article II, Part 4 and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust or applicable law. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). A fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright the interest or any other amount provided by the will, the terms of the trust or applicable law from net income determined under subsection (b) or from principal to the extent that net income is insufficient. If a beneficiary is to receive a pecuniary amount outright from a trust after an income interest ends and no interest or other amount is provided for by the terms of the trust or applicable law, the fiduciary shall distribute the interest or other amount to which the beneficiary would be entitled under applicable law if the pecuniary amount were required to be paid under a will under section 3-904.

[ 2001, c. 544, §2 (NEW) .]

(d). A fiduciary shall distribute the net income remaining after distributions required by subsection (c) in the manner described in section 7-722 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

[ 2001, c. 544, §2 (NEW) .]

(e). A fiduciary may not reduce principal or income receipts from property described in subsection (a) because of a payment described in section 7-761 or 7-762 to the extent that the will, the terms of the trust or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a 3rd party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-722. Distribution to residuary and remainder beneficiaries

(a). Each beneficiary described in section 7-721, subsection (d) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

[ 2001, c. 544, §2 (NEW) .]

(b). In determining a beneficiary's share of net income, the following rules apply.

(1). The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations. [2001, c. 544, §2 (NEW).]

(2). The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust. [2001, c. 544, §2 (NEW).]

(3). The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation. [2001, c. 544, §2 (NEW).]

(4). The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

[ 2001, c. 544, §2 (NEW) .]

(d). A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).






Subpart 3: APPORTIONMENT AT BEGINNING AND END OF INCOME INTEREST

18-A §7-731. When right to income begins and ends

(a). An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

[ 2001, c. 544, §2 (NEW) .]

(b). An asset becomes subject to a trust:

(1). On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life; [2001, c. 544, §2 (NEW).]

(2). On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or [2001, c. 544, §2 (NEW).]

(3). On the date of an individual's death in the case of an asset that is transferred to a fiduciary by a 3rd party because of the individual's death. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d), even if there is an intervening period of administration to wind up the preceding income interest.

[ 2001, c. 544, §2 (NEW) .]

(d). An income interest ends on the day before an income beneficiary dies or another terminating event occurs or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-732. Apportionment of receipts and disbursements when decedent dies or income interest begins

(a). A trustee shall allocate an income receipt or disbursement other than one to which section 7-721, subsection (a) applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins must be allocated to principal and the balance must be allocated to income.

[ 2001, c. 544, §2 (NEW) .]

(c). An item of income or an obligation is due on the date the payor is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this Part. Distributions to shareholders or other owners from an entity to which section 7-741 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-733. Apportionment when income interest ends

(a). In this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

[ 2001, c. 544, §2 (NEW) .]

(b). When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than 5% of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

[ 2001, c. 544, §2 (NEW) .]

(c). When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate or other tax requirements.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).






Subpart 4: ALLOCATION OF RECEIPTS DURING ADMINISTRATION OF TRUST

18-A §7-741. Character of receipts

(a). In this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund or any other organization in which a trustee has an interest other than a trust or estate to which section 7-742 applies, a business or activity to which section 7-743 applies or an asset-backed security to which section 7-755 applies.

[ 2001, c. 544, §2 (NEW) .]

(b). Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

[ 2001, c. 544, §2 (NEW) .]

(c). A trustee shall allocate the following receipts from an entity to principal:

(1). Property other than money; [2001, c. 544, §2 (NEW).]

(2). Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity; [2001, c. 544, §2 (NEW).]

(3). Money received in total or partial liquidation of the entity; and [2001, c. 544, §2 (NEW).]

(4). Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(d). Money is received in partial liquidation:

(1). To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or [2001, c. 544, §2 (NEW).]

(2). If the total amount of money and property received in a distribution or series of related distributions is greater than 20% of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(e). Money is not received in partial liquidation, nor may it be taken into account under subsection (d), paragraph (2), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

[ 2001, c. 544, §2 (NEW) .]

(f). A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-742. Distribution from trust or estate

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, section 7-741 or 7-755 applies to a receipt from the trust. [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-743. Business and other activities conducted by trustee

(a). If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

[ 2001, c. 544, §2 (NEW) .]

(c). Activities for which a trustee may maintain separate accounting records include:

(1). Retail, manufacturing, service and other traditional business activities; [2001, c. 544, §2 (NEW).]

(2). Farming; [2001, c. 544, §2 (NEW).]

(3). Raising and selling livestock and other animals; [2001, c. 544, §2 (NEW).]

(4). Management of rental properties; [2001, c. 544, §2 (NEW).]

(5). Extraction of minerals and other natural resources; [2001, c. 544, §2 (NEW).]

(6). Timber operations; and [2001, c. 544, §2 (NEW).]

(7). Activities to which section 7-754 applies. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-744. Principal receipts

A trustee shall allocate to principal: [2001, c. 544, §2 (NEW).]

(a). To the extent not allocated to income under this Part, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest or a payor under a contract naming the trust or its trustee as beneficiary;

[ 2001, c. 544, §2 (NEW) .]

(b). Money or other property received from the sale, exchange, liquidation or change in form of a principal asset, including realized profit, subject to this subpart;

[ 2001, c. 544, §2 (NEW) .]

(c). Amounts recovered from 3rd parties to reimburse the trust because of disbursements described in section 7-762, subsection (a), paragraph (7) or for other reasons to the extent not based on the loss of income;

[ 2001, c. 544, §2 (NEW) .]

(d). Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

[ 2001, c. 544, §2 (NEW) .]

(e). Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income; and

[ 2001, c. 544, §2 (NEW) .]

(f). Other receipts as provided in sections 7-748 to 7-755.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-745. Rental property

To the extent that a trustee accounts for receipts from rental property pursuant to this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount. [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-746. Obligation to pay money

(a). An amount received as interest, whether determined at a fixed, variable or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee shall allocate to principal an amount received from the sale, redemption or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust must be allocated to income.

[ 2001, c. 544, §2 (NEW) .]

(c). This section does not apply to an obligation to which section 7-749, 7-750, 7-751, 7-752, 7-754 or 7-755 applies.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-747. Insurance policies and similar contracts

(a). Except as otherwise provided in subsection (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income or, subject to section 7-743, loss of profits from a business.

[ 2001, c. 544, §2 (NEW) .]

(c). This section does not apply to a contract to which section 7-749 applies.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-748. Insubstantial allocations not required

If a trustee determines that an allocation between principal and income required by section 7-749, 7-750, 7-751, 7-752 or 7-755 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in section 7-704, subsection (c) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in section 7-704, subsection (d) and may be released for the reasons and in the manner described in section 7-704, subsection (e). An allocation is presumed to be insubstantial if: [2001, c. 544, §2 (NEW).]

(a). The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10%; or

[ 2001, c. 544, §2 (NEW) .]

(b). The value of the asset producing the receipt for which the allocation would be made is less than 10% of the total value of the trust's assets at the beginning of the accounting period.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-749. Deferred compensation, annuities and similar payments

(a). In this section:

(1). "Payment" means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payor in exchange for future payments. The term includes a payment made in money or property from the payor's general assets or from a separate fund created by the payor. For the purposes of subsections (d), (d-1), (d-2) and (d-3), "payment" also includes any payment from any separate fund, regardless of the reason for the payment; and [2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF).]

(2). "Separate fund" includes a private or commercial annuity, an individual retirement account and a pension, profit-sharing, stock-bonus or stock-ownership plan. [2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF).]

[ 2011, c. 256, §1 (AMD); 2011, c. 256, §4 (AFF) .]

(b). To the extent that a payment is characterized as interest, a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend or an equivalent payment.

[ 2011, c. 256, §1 (AMD); 2011, c. 256, §4 (AFF) .]

(c). If no part of a payment is characterized as interest, a dividend or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 10% of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

[ 2001, c. 544, §2 (NEW) .]

(d). Except as otherwise provided in subsection (d-1), subsections (d-2) and (d-3) apply and subsections (b) and (c) do not apply in determining the allocation of a payment made from a separate fund to a trust:

(1). That qualifies for the marital deduction under the federal Internal Revenue Code, 26 United States Code, Section 2056(b)(7) (2010), as amended, and for which either such an election has been made for federal purposes or for which an election under the pertinent provisions of the laws of the State to qualify as Maine qualified terminable interest property has been made; or [2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF).]

(2). That qualifies for the marital deduction under the federal Internal Revenue Code, 26 United States Code, Section 2056(b)(5) (2010), as amended. [2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF).]

[ 2011, c. 256, §1 (AMD); 2011, c. 256, §4 (AFF) .]

(d-1). Subsections (d), (d-2) and (d-3) do not apply if and to the extent that the series of payments would, without the application of subsection (d), qualify for the marital deduction under the federal Internal Revenue Code, 26 United States Code, Section 2056(b)(7)(C) (2010), as amended.

[ 2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF) .]

(d-2). A trustee shall determine the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this Part. Upon request of the surviving spouse, the trustee shall demand that the person administering the separate fund distribute the internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance of the payment to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

[ 2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF) .]

(d-3). If a trustee cannot determine the internal income of a separate fund but can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4% of the fund's value, according to the most recent statement of value preceding the beginning of the accounting period. If the trustee can determine neither the internal income of the separate fund nor the fund's value, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under the federal Internal Revenue Code, 26 United States Code, Section 7520 (2010), as amended, for the month preceding the accounting period for which the computation is made.

[ 2011, c. 256, §1 (NEW); 2011, c. 256, §4 (AFF) .]

(e). This section does not apply to a payment to which section 7-750 applies.

[ 2011, c. 256, §1 (AMD); 2011, c. 256, §4 (AFF) .]

SECTION HISTORY

2001, c. 544, §2 (NEW). 2011, c. 256, §1 (AMD). 2011, c. 256, §4 (AFF).



18-A §7-750. Liquidating asset

(a). In this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to section 7-749, resources subject to section 7-751, timber subject to section 7-752, an activity subject to section 7-754, an asset subject to section 7-755, or any asset for which the trustee establishes a reserve for depreciation under section 7-763.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee shall allocate to income 10% of the receipts from a liquidating asset and the balance to principal.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-751. Minerals, water and other natural resources

(a). To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources pursuant to this section, the trustee shall allocate them as follows.

(1). If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income. [2001, c. 544, §2 (NEW).]

(2). If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal. [2001, c. 544, §2 (NEW).]

(3). If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus or delay rental is more than nominal, 90% must be allocated to principal and the balance to income. [2001, c. 544, §2 (NEW).]

(4). If an amount is received from a working interest or any other interest not provided for in paragraph (1), (2) or (3), 90% of the net amount received must be allocated to principal and the balance to income. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 90% of the amount must be allocated to principal and the balance to income.

[ 2001, c. 544, §2 (NEW) .]

(c). This Part applies whether or not a decedent or donor was extracting minerals, water or other natural resources before the interest became subject to the trust.

[ 2001, c. 544, §2 (NEW) .]

(d). If a trust owns an interest in minerals, water or other natural resources on January 1, 2002, the trustee may allocate receipts from the interest as provided in this Part or in the manner used by the trustee before January 1, 2002. If the trust acquires an interest in minerals, water or other natural resources after January 1, 2002, the trustee shall allocate receipts from the interest as provided in this Part.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-752. Timber

(a). To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1). To income to the extent the net receipts do not exceed the product of (i) mean annual growth multiplied by the number of years since the last timber sale, or, if more recent, the date the timber became a part of the trust, multiplied by (ii) the stumpage rates obtained, after netting against the stumpage rates obtained the expenses associated with the conduct of the sale; [2001, c. 544, §2 (NEW).]

(2). To principal to the extent that the proceeds received exceed the amount determined in paragraph (1); [2001, c. 544, §2 (NEW).]

(3). To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (1) and (2); or [2001, c. 544, §2 (NEW).]

(4). To principal to the extent that advance payments, bonuses and other payments are not allocated pursuant to paragraph (1), (2) or (3). [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). In determining net receipts to be allocated pursuant to subsection (a), a trustee may deduct and transfer to principal a reasonable amount for depletion.

[ 2001, c. 544, §2 (NEW) .]

(c). This section applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

[ 2001, c. 544, §2 (NEW) .]

(d). If a trust owns an interest in timberland on January 1, 2003, the trustee may allocate net receipts from the sale of timber and related products as provided in this section or in the manner used by the trustee before January 1, 2003. If the trust acquires an interest in timberland after January 1, 2003, the trustee shall allocate net receipts from the sale of timber and related products as provided in this section.

[ 2001, c. 544, §2 (NEW) .]

(e). For purposes of this section, the term "mean annual growth" means, at the trustee's option, either:

(1). The mean annual increment of growth of the timber involved as determined by a licensed professional forester; or [2001, c. 544, §2 (NEW).]

(2). Forty-five hundredths of a cord per acre of woodland. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-753. Property not productive of income

(a). If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under section 7-704 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time or exercise the power conferred by section 7-704, subsection (a). The trustee may decide which action or combination of actions to take.

[ 2001, c. 544, §2 (NEW) .]

(b). In cases not governed by subsection (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-754. Derivatives and options

(a). In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments that gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates or other market indicator for an asset or a group of assets.

[ 2001, c. 544, §2 (NEW) .]

(b). To the extent that a trustee does not account under section 7-743 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

[ 2001, c. 544, §2 (NEW) .]

(c). If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-755. Asset-backed securities

(a). In this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which section 7-741 or 7-749 applies.

[ 2001, c. 544, §2 (NEW) .]

(b). If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payor identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

[ 2001, c. 544, §2 (NEW) .]

(c). If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 10% of the payment to income and the balance to principal.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).






Subpart 5: ALLOCATION OF DISBURSEMENTS DURING ADMINISTRATION OF TRUST

18-A §7-761. Disbursements from income

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which section 7-721, subsection (b), paragraph (2) or (3) applies: [2001, c. 544, §2 (NEW).]

(a). One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

[ 2001, c. 544, §2 (NEW) .]

(b). One-half of all expenses for accountings, judicial proceedings or other matters that involve both the income and remainder interests;

[ 2001, c. 544, §2 (NEW) .]

(c). All of the other ordinary expenses incurred in connection with the administration, management or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal and expenses of a proceeding or other matter that concerns primarily the income interest; and

[ 2001, c. 544, §2 (NEW) .]

(d). Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-762. Disbursements from principal

(a). A trustee shall make the following disbursements from principal:

(1). The remaining 1/2 of the disbursements described in section 7-761, subsections (a) and (b); [2001, c. 544, §2 (NEW).]

(2). All of the trustee's compensation calculated on principal as a fee for acceptance, distribution or termination and disbursements made to prepare property for sale; [2001, c. 544, §2 (NEW).]

(3). Payments on the principal of a trust debt; [2001, c. 544, §2 (NEW).]

(4). Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property; [2001, c. 544, §2 (NEW).]

(5). Premiums paid on a policy of insurance not described in section 7-761, subsection (d) of which the trust is the owner and beneficiary; [2001, c. 544, §2 (NEW).]

(6). Estate, inheritance and other transfer taxes, including penalties, apportioned to the trust; and [2001, c. 544, §2 (NEW).]

(7). Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by 3rd parties and defending claims based on environmental matters. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-763. Transfers from income to principal for depreciation

(a). In this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion or gradual obsolescence of a fixed asset having a useful life of more than one year.

[ 2001, c. 544, §2 (NEW) .]

(b). A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1). Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary; [2001, c. 544, §2 (NEW).]

(2). During the administration of a decedent's estate; or [2001, c. 544, §2 (NEW).]

(3). Under this section if the trustee is accounting under section 7-743 for the business or activity in which the asset is used. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). An amount transferred to principal need not be held as a separate fund.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-764. Transfers from income to reimburse principal

(a). If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

[ 2001, c. 544, §2 (NEW) .]

(b). Principal disbursements to which subsection (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a 3rd party:

(1). An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs; [2001, c. 544, §2 (NEW).]

(2). A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments; [2001, c. 544, §2 (NEW).]

(3). Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements and broker's commissions; [2001, c. 544, §2 (NEW).]

(4). Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and [2001, c. 544, §2 (NEW).]

(5). Disbursements described in section 7-762, subsection (a), paragraph (7). [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(c). If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a).

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-765. Income taxes

(a). A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

[ 2001, c. 544, §2 (NEW) .]

(b). A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

[ 2001, c. 544, §2 (NEW) .]

(c). A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid:

(1). From income to the extent that receipts from the entity are allocated only to income; [2011, c. 256, §2 (AMD); 2011, c. 256, §4 (AFF).]

(2). From principal to the extent that receipts from the entity are allocated only to principal; [2011, c. 256, §2 (AMD); 2011, c. 256, §4 (AFF).]

(3). Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal; and [2011, c. 256, §2 (NEW); 2011, c. 256, §4 (AFF).]

(4). From principal to the extent that the tax exceeds the total receipts from the entity. [2011, c. 256, §2 (NEW); 2011, c. 256, §4 (AFF).]

[ 2011, c. 256, §2 (AMD); 2011, c. 256, §4 (AFF) .]

(d).

[ 2011, c. 256, §4 (AFF); 2011, c. 256, §2 (RP) .]

(e). After applying subsections (a) to (c), the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

[ 2011, c. 256, §2 (NEW); 2011, c. 256, §4 (AFF) .]

SECTION HISTORY

2001, c. 544, §2 (NEW). 2011, c. 256, §2 (AMD). 2011, c. 256, §4 (AFF).



18-A §7-766. Adjustments between principal and income because of taxes

(a). A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from:

(1). Elections and decisions, other than those described in subsection (b), that the fiduciary makes from time to time regarding tax matters; [2001, c. 544, §2 (NEW).]

(2). An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or [2001, c. 544, §2 (NEW).]

(3). The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust or a beneficiary. [2001, c. 544, §2 (NEW).]

[ 2001, c. 544, §2 (NEW) .]

(b). If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust or beneficiary are decreased, each estate, trust or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

[ 2001, c. 544, §2 (NEW) .]

SECTION HISTORY

2001, c. 544, §2 (NEW).






Subpart 6: MISCELLANEOUS PROVISIONS

18-A §7-771. Uniformity of application and construction

In applying and construing the Uniform Principal and Income Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-772. Effective date

This Part takes effect January 1, 2003. [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-773. Application of Part to all trusts and estates

This Part applies to every trust or decedent's estate, including those in existence on January 1, 2003, beginning with the first fiscal year of the trust or decedent's estate that begins on or after January 1, 2003, except as otherwise expressly provided in the will or terms of the trust or in this Part. [2001, c. 544, §2 (NEW).]

SECTION HISTORY

2001, c. 544, §2 (NEW).



18-A §7-774. Transitional matters

Section 7-749 applies to a trust described in section 7-749, subsection (d) on and after the following dates: [2011, c. 256, §3 (NEW); 2011, c. 256, §4 (AFF).]

(1). If the trust is not funded as of January 1, 2012, the date of the decedent's death;

[ 2011, c. 256, §3 (NEW); 2011, c. 256, §4 (AFF) .]

(2). If the trust is initially funded in the calendar year beginning January 1, 2012, the date of the decedent's death; or

[ 2011, c. 256, §3 (NEW); 2011, c. 256, §4 (AFF) .]

(3). If the trust is not described in subsection (1) or (2), January 1, 2012.

[ 2011, c. 256, §3 (NEW); 2011, c. 256, §4 (AFF) .]

SECTION HISTORY

2011, c. 256, §3 (NEW). 2011, c. 256, §4 (AFF).












Article 8: MISCELLANEOUS PROVISIONS

Part 1: RECEIVERSHIPS FOR MISSING AND ABSENT PERSONS

18-A §8-101. Estates of absentees

If a person entitled to or having an interest in property within the jurisdiction of the State has disappeared or absconded from the place within or without the State where he was last known to be, and has no agent in the State, and it is not known where he is, or if such person, having a spouse or minor child dependent to any extent upon him for support, has thus disappeared or absconded without making sufficient provision for such support, and it is not known where he is, or, if it is known that he is without the State, anyone who would under the law of the State be entitled to administer upon the estate of such absentee if he were deceased, may file a petition under oath in the probate court for the county where such property is situated or found, stating the name, age, occupation and last known residence or address of such absentee, the date and circumstances of the disappearing or absconding, and the names and residences of other persons, whether members of such absentee's family or otherwise, of whom inquiry may be made, and containing a schedule of the property, real and personal so far as known, and its location within the State, and praying that such property may be taken possession of, and a receiver thereof appointed under this Part. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-102. Warrant

The court may thereupon issue a warrant, directed to the public administrator in the county where the property or some of it is situated, which may run throughout the State, commanding him to take possession of the property named in said schedule and make return of said warrant as soon as may be with his doings thereon with a schedule of the property so taken. The public administrator shall cause so much of the warrant as relates to land to be recorded in the registry of deeds for the county where the land is located. He shall receive such fees for serving the warrant as the court allows, but not more than those established by law for similar service upon a writ of attachment. Fees and the costs of publishing and serving the notice shall be paid by the petitioner. If a receiver is appointed, said fees shall be repaid by the receiver to the petitioner and allowed the receiver in his account. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-103. Notice

Upon the return of such warrant, the court may issue a notice reciting the substance of the petition, warrant and return, which shall be addressed to such absentee and to all persons who claim an interest in said property, and to all to whom it may concern, citing them to appear at a time and place named and show cause why a receiver of the property named in the schedule should not be appointed and said property held and disposed of under this Part. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-104. Publication

The return day of said notice shall be not less than 30 days nor more than 60 days after its date. The court shall order said notice to be published once in each of 3 successive weeks in one or more newspapers within the said county and a copy to be mailed to the last known address of such absentee. The court may order other and further notice to be given within or without the State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-105. Hearing

The absentee or any person who claims an interest in any of the property may appear and show cause why the prayer of the petitioner should not be granted. The court may, after hearing, dismiss the petition and order the property in possession of the public administrator to be returned to the person entitled thereto, or it may appoint the person who, under the law of the State, would be entitled to administer upon the estate of such absentee if he were deceased, or if no such person is known or such person declines to serve, then he may appoint the public administrator for said county as receiver of the property which is in the possession of the public administrator and named in his schedule. If a receiver is appointed, the court shall find and record the date of the disappearance or absconding of the absentee and such receiver shall give bond to the judge of probate and his successors in office in such sum and with such condition as the court orders. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-106. Possession by receiver

After the approval of such bond, the court may order the public administrator to transfer and deliver to such receiver the possession of the property under the warrant, and the receiver shall file in the registry of probate a schedule of the property received by him. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-107. Collection of debts

Such receiver shall take possession of any additional property within the State which belongs to such absentee and demand and collect all debts due such absentee from any person within the State and hold the same as if it had been transferred and delivered to him by the public administrator. If he takes any additional real estate, said receiver shall file a certificate describing said real estate with the register of deeds for the county where the real estate is located. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-108. Appointment

If such absentee has left no corporeal property within the State, but there are debts or obligations due or owing to him from persons within the State, a petition may be filed as provided in section 8-101, stating the nature and amount of such debts and obligations so far as known, and praying that a receiver thereof may be appointed. The court may thereupon issue a notice as provided, without issuing a warrant, and may, upon the return of said notice and after a hearing, dismiss the petition or appoint a receiver and authorize and direct him to demand and collect the debts and obligations of said absentee. Said receiver shall give bond as provided in section 8-105, and shall hold the proceeds of such debts and obligations and all property received by him and distribute the same as provided. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-109. Perishable goods

The court may make orders for the care, custody, leasing and investing of all property and its proceeds in the possession of the receiver. If any of the said property consists of live animals or is perishable or cannot be kept without great or disproportionate expense, the court may, after the return of the warrant, order such property to be sold at public or private sale. After the appointment of a receiver, upon his petition, the court may order all or part of said property, including the rights of the absentee in land, to be sold at public or private sale to supply money for payments authorized by this subchapter or for reinvestment approved by the court. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-110. Support of dependents

The court may order said property or its proceeds acquired by mortgage, lease or sale to be applied in payment of charges incurred or that may be incurred in the support and maintenance of the absentee's spouse and dependent children, and to the discharge of such debts and claims for alimony as may be proved against said absentee. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-111. Arbitration of claims

The court may authorize the receiver to adjust by arbitration or compromise any demand in favor of or against the estate of such absentee. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-112. Compensation; cessation of duties

The receiver shall be allowed such compensation and disbursements as the court orders, to be paid out of said property or proceeds. If within 8 years after the date of the disappearance and absconding as found and recorded by the court, such absentee appears, or a personal representative, assignee in insolvency or trustee in bankruptcy of said absentee is appointed, such receiver shall account for, deliver and pay over to him the remainder of said property. If said absentee does not appear and claim said property within said 8 years, all his right, title and interest in said property, real or personal, or the proceeds thereof, shall cease, and no action shall be brought by him on account thereof. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-113. Termination of receivership

If at the expiration of said 8 years said property has not been accounted for, delivered or paid over under section 8-112 the court shall order the distribution of the remainder to the persons to whom, and in the shares and proportions in which, it would have been distributed if said absentee had died intestate within the State on the day 8 years after the date of the disappearance or absconding as found and recorded by the court, except that said receiver shall deduct from the share of each distributee and pay to the State Tax Assessor for the use of the State such amount as said distributee would have paid in an inheritance tax to the State if said distributee had received the property by inheritance from a deceased resident of this State. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-114. Limitations

If such receiver is not appointed within 7 years after the date found by the court under section 8-105, the time limited to accounting for, or fixed for distributing, said property or its proceeds, or for barring actions relative thereto, shall be one year after the date of the appointment of the receiver instead of the 8 years provided in sections 8-112 and 8-113. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 2: ALLOCATION OF PRINCIPAL AND INCOME

18-A §8-201. Bonds and obligations in trust; valuation; amortization (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 544, §3 (RP).



18-A §8-202. Income earned during administration (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 544, §3 (RP).



18-A §8-203. Income on general devise of personal property in trust, in trust or for a term (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 544, §3 (RP).



18-A §8-204. Dividends representing capital gains (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §1 (NEW). 2001, c. 544, §3 (RP).






Part 3: PROCEDURES GOVERNING BONDS

18-A §8-301. Applicability to proceedings on other bonds

Except as otherwise provided by law, and insofar as the provisions of this Part are applicable, like proceedings, judgment and execution shall be had on the bonds given to any judge by personal representatives, guardians, conservators, trustees, surviving partners, assignees of insolvent debtors and others, in the manner provided in this Part. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-302. Surety on bond may cite trust officers for accounting

Whenever any surety on any bond has reason to believe that the trust officer has depleted or is wasting or mismanaging the estate, the surety may cite the trust officer before the judge of probate as provided in section 3-110. If upon hearing the judge is satisfied that the estate held in trust by such officer has been depleted, wasted or mismanaged, he may remove the trust officer and appoint another in his stead. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-303. Agreement with sureties for joint control

It shall be lawful for any party of whom a bond, undertaking or other obligation is required to agree with his surety or sureties for the deposit of any or all moneys and assets for which he and his surety or sureties are or may be held responsible with a national bank, savings banks, safe-deposit or trust company, authorized by law to do business as such in this State, or with other depository approved by the court having jurisdiction over the trust or undertaking for which the bond is required, or a judge thereof, if such deposit is otherwise proper, for the safekeeping thereof, and in such manner as to prevent the withdrawal of such money or assets or any part thereof, without the written consent of such surety or sureties, or an order of such court or judge thereof, made on such notice to such surety or sureties as such court or judge may direct. Such agreement shall not in any manner release from or change the liability of the principal or sureties as established by the terms of the said bond. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-304. Approval of bond by judge

Except as otherwise provided by sections 3-603 to 3-606, 4-204, 4-207, 5-411, 5-412 and 5-432 and Title 18-B, section 702, no bond required to be given to the judge of probate or to be filed in the probate office is sufficient until it has been examined by the judge and the judge's approval has been written thereon. [2003, c. 618, Pt. B, §15 (AMD); 2003, c. 618, Pt. B, §20 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B15 (AMD). 2003, c. 618, §B20 (AFF).



18-A §8-305. Insufficient sureties

When the sureties in any such bond are insufficient the judge, on petition of any person interested and with notice to the principal, may require a new bond with sureties approved by him. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-306. Discharge of surety

On application of any surety or principal in such bond, the judge on the due notice to all parties interested may, in his discretion, discharge the surety or sureties from all liability for any subsequent but not for any prior breaches thereof, and may require a new bond of the principal with sureties approved by him. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-307. New bonds or removal of principal

In either case, if the principal does not give the new bond within the time ordered by the judge, he shall be removed and another appointed. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-308. Reduction of penal sum where signed by surety company

If a surety company becomes surety on a bond given to a judge of probate, the court may, upon petition of any party in interest and after due notice to all parties interested, reduce the penal sum in which the principal and surety shall be liable for a violation thereafter of the conditions of said bond. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-309. Actions on bonds

Actions or proceedings on probate bonds of any kind payable to the judge may be commenced by any person interested in the estate or other matter for which the bond was given, either in the probate court in which the bond was filed or in the Superior Court of that county. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-310. Principal made party in action against surety

If the principal in any such bond resides in the State when an action is brought thereon, and is not made a party thereto, or if at the trial thereof, or on proceedings on a judgment against the sureties only, he is in the State, the court, at the request of any such surety, may postpone or continue the action long enough to summon or bring him into court. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-311. Proceedings and judgment

Such surety may thereupon take out a writ, in the form prescribed by the court, to arrest the principal, if liable to arrest, or to attach his estate and summon him to appear and answer as a defendant in the action. If, after 14 days' previous service of such process, he fails thus to appear at the time appointed and judgment is rendered for the plaintiff, it shall be against him and the other defendants as if he had been originally a party, and any attachment made or bail taken on such process is liable to respond to the judgment as if made or taken in the original action. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-312. Limitation of actions on bonds

Except in the case of personal representatives provided for under sections 3-1005 and 3-1007, and insofar as applicable under the provisions of section 8-301, an action on a bond must be commenced within 6 years after the principal has been cited by the court to appear to settle his account or, if not so cited, within 6 years from the time of the breach of his bond, unless the breach is fraudulently concealed by the principal or surety from the persons pecuniarily interested and who are parties to the action, and in such case within 3 years from the time such breach is discovered. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-313. Judicial authorization of actions

The judge of probate may expressly authorize or instruct a personal representative or other fiduciary, at the judge's discretion or on the complaint of any interested person, to commence an action on the bond for the benefit of the estate. Nothing herein may be deemed to limit the power or duty of a successor fiduciary to bring such proceedings as they are authorized to bring without express court authorization under section 3-606, subsection (a), paragraph (4); section 5-412, subsection (a), paragraph (3); Title 18-B, section 702; or as otherwise provided by law. [2003, c. 618, Pt. B, §16 (AMD); 2003, c. 618, Pt. B, §20 (AFF).]

SECTION HISTORY

1979, c. 540, §1 (NEW). 2003, c. 618, §B16 (AMD). 2003, c. 618, §B20 (AFF).



18-A §8-314. Forfeiture for failure to account when ordered

When it appears in any action of a bond against a principal that he has been cited to account for such personal property of the estate as he has received, and has not done so, execution shall be awarded against him for the full value thereof, without any allowance for charges of administration or debts paid. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).



18-A §8-315. Judgment in trust for all interested

Every judgment and execution in an action on the bond shall be recovered by the judge in trust for all parties interested in the penalty of the bond. The judge shall require the delinquent fiduciary to account for the amount, if still in office, or assign it to his successor to be collected and distributed or otherwise disposed of as assets. [1979, c. 540, §1 (NEW).]

SECTION HISTORY

1979, c. 540, §1 (NEW).






Part 4: EFFECTIVE DATE

18-A §8-401. Time of taking effect; provisions for transition

(a). This Code takes effect on January 1, 1981.

[ 1979, c. 540, §1 (NEW) .]

(b). Except as provided elsewhere in this Code, on the effective date of this Code:

(1). The Code applies to any wills of decedents dying thereafter; [1979, c. 540, §1 (NEW).]

(2). The Code applies to any proceedings in Court then pending or thereafter commenced regardless of the time of the death of decedent except to the extent that in the opinion of the court the former procedure should be made applicable in a particular case in the interest of justice or because of infeasibility of application of the procedure of this Code; [1979, c. 540, §1 (NEW).]

(3). Every personal representative including a person administering an estate of a minor or incompetent holding an appointment on that date, continues to hold the appointment but has only the powers conferred by this Code and is subject to the duties imposed with respect to any act occurring or done thereafter and a guardian appointed prior to January 1, 1981 shall have the powers conferred by this Code on guardians and conservators, unless otherwise limited by the original order of appointment or subsequent court order under this Code; [1981, c. 127, §1 (AMD).]

(4). An act done before the effective date in any proceeding and any accrued right is not impaired by this Code. If a right is acquired, extinguished or barred upon the expiration of a prescribed period of time which has commenced to run by the provisions of any statute before the effective date, the provisions shall remain in force with respect to that right; [1979, c. 540, §1 (NEW).]

(5). Any rule of construction or presumption provided in this Code applies to instruments executed and multiple party accounts opened before the effective date unless there is a clear indication of a contrary intent; and [1979, c. 540, §1 (NEW).]

(6). For an adoption decree entered before the effective date and not amended after the effective date, the child shall be the child of both the natural and adopting parents for purposes of intestate succession, notwithstanding section 2-109, subsection (1), unless the decree provides otherwise. [1979, c. 540, §1 (NEW).]

[ 1981, c. 127, §1 (AMD) .]

SECTION HISTORY

1979, c. 540, §1 (NEW). 1981, c. 127, §1 (AMD).









Article 9: ADOPTION

Part 1: GENERAL PROVISIONS

18-A §9-101. Short title

This article may be known and cited as "The Adoption Act." [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-102. Definitions

As used in this article, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(a). "Adoptee" means a person who will be or who has been adopted, regardless of whether the person is a child or an adult.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). "Adoption services" means services related to adoptions, including but not limited to adoptive home studies, search services and adoption counseling services.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). "Adult" means a person who is 18 years of age or older.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). "Child" means a person who is under 18 years of age.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). "Consent," used as a noun, means a voluntary agreement to an adoption by a specific petitioner that is executed by a parent or custodian of the adoptee.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(f). "Department" means the Department of Health and Human Services.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

(g). "Licensed child-placing agency" means an agency, person, group of persons, organization, association or society licensed to operate in this State pursuant to Title 22, chapter 1671.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(h). "Parent" means the legal parent or the legal guardian when no legal parent exists.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(i). "Petitioner" means a person filing a petition to adopt an adult or child, and includes both petitioners under a joint petition, except as otherwise provided.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(j). "Putative father" means a man who is the alleged biological father of a child but whose paternity has not been legally established.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(k). "Surrender and release," used as a noun, means a voluntary relinquishment of all parental rights to a child to the department or a licensed child-placing agency for the purpose of placement for adoption.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 689, §B6 (REV).



18-A §9-103. Jurisdiction

(a). The Probate Court has exclusive jurisdiction over the following:

(1). Petitions for adoption; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Consents and reviews of withholdings of consent by persons other than a parent; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). Surrenders and releases; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). Termination of parental rights proceedings brought pursuant to section 9-204; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). Proceedings to determine the rights of putative fathers of children whose adoptions or surrenders and releases are pending before the Probate Court; and [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(6). Reviews conducted pursuant to section 9-205. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). The District Court has jurisdiction to conduct hearings pursuant to section 9-205.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-104. Venue; transfer

(a). If the adoptee is placed by a licensed child-placing agency or the department, the petition for adoption must be filed in the court in the county where:

(1). The petitioner resides; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The adoptee resides or was born; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). An office of the agency that placed the adoptee for adoption is located. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). If the adoptee is not placed by a licensed child-placing agency or the department, the petition for adoption must be filed in the county where the adoptee resides or where the petitioners reside.

[ 1997, c. 239, §1 (AMD); 1997, c. 239, §6 (AFF) .]

(c). If, in the interests of justice or for the convenience of the parties, the court finds that the matter should be heard in another probate court, the court may transfer, stay or dismiss the proceeding, subject to any further conditions imposed by the court.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 239, §1 (AMD). 1997, c. 239, §6 (AFF).



18-A §9-105. Rights of adopted persons

Except as otherwise provided by law, an adopted person has all the same rights, including inheritance rights, that a child born to the adoptive parents would have. An adoptee also retains the right to inherit from the adoptee's biological parents if the adoption decree so provides, as specified in section 2-109, subsection (1). [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-106. Legal representation

(a). The biological parents are entitled to an attorney for any hearing held pursuant to this article. If the biological mother or the biological or putative father wants an attorney but is unable to afford one, the biological mother or the biological or putative father may request the court to appoint an attorney. If the court finds either or both of them indigent, the court shall appoint and pay the reasonable costs and expenses of the attorney of the indigent party. The attorney may not be the attorney for the adoptive parents.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). When the adoptee is unrelated to the petitioner, the court shall appoint an attorney who is not the attorney for the adoptive parents to represent a minor indigent biological parent at every stage of the proceedings unless the minor biological parent refuses representation or the court determines that representation is unnecessary.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-107. Indian Child Welfare Act

The Indian Child Welfare Act, United States Code, Title 25, Section 1901 et seq. governs all proceedings under this article that pertain to an Indian child as defined in that Act. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-108. Application of prior laws

The laws in effect on July 31, 1994 apply to proceedings for which any of the following occurred before August 1, 1994: [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(a). The filing of a consent;

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). The filing of a surrender and release;

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). The filing of a waiver of notice by a father or putative father under former Title 19, section 532-C;

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). The issuance of an order terminating parental rights; or

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). The filing of an adoption petition.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).






Part 2: ESTABLISHMENT OF PATERNAL RIGHTS AND TERMINATION OF PARENTAL RIGHTS

18-A §9-201. Establishment of paternity

(a). When the biological mother of a child born out of wedlock wishes to consent to the adoption of the child or to execute a surrender and release for the purpose of adoption of the child and the putative father has not consented to the adoption of the child or joined in a surrender and release for the purpose of adoption of the child or waived his right to notice, the biological mother must file an affidavit of paternity with the judge of probate so that the judge may determine how to give notice of the proceedings to the putative father of the child.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). If the judge finds from the affidavit of the biological mother that the putative father's whereabouts are known, the judge shall order that notice of the mother's intent to consent to adoption or to execute a surrender and release, or the mother's actual consent or surrender and release, for the purpose of adoption of the child, be served upon the putative father of the child. If the judge finds that the putative father's whereabouts are unknown, then the court shall order notice by publication in accordance with the Maine Rules of Probate Procedure. If the biological mother does not know or refuses to tell the court who the biological father is, the court may order publication in accordance with the Maine Rules of Probate Procedure in a newspaper of general circulation in the area where the petition is filed, where the biological mother became pregnant or where the putative father is most likely to be located. The notice must specify the names of the biological mother and the child.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). A putative father or a legal father who is not the biological father may waive his right to notice in a document acknowledged before a notary public or a judge of probate. The notary public may not be an attorney who represents either the mother or any person who is likely to become the legal guardian, custodian or parent of the child.

(1). The waiver of notice must indicate that the putative father or legal father understands that the waiver of notice operates as a consent to adoption or a surrender and release for the purposes of adoption for any adoption of the child, and that by signing the waiver of notice the putative father or legal father voluntarily gives up any rights to the named child. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The waiver of notice may state that the putative father or legal father neither admits nor denies paternity. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). The legal father shall attach to the waiver of notice an affidavit stating that, although he is the legal father, he is not the biological father. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). If, after notice, the putative father of the child wishes to establish parental rights to the child, he must, within 20 days after notice has been given or within a longer period of time as ordered by the judge, petition the judge of probate to grant to him parental rights. The petition must include an allegation that the putative father is in fact the biological father of the child.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). Upon receipt of a petition under subsection (d), the judge shall fix a date for a hearing to determine the putative father's parental rights to the child.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(f). The court shall appoint an attorney who is not the attorney for the putative father, the biological mother or the potential transferee agency or a potential adoptive parent to represent the child and to protect the child's interests.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(g). Notice of the hearing must be given to the putative father, the biological mother, the attorney for the child and any other parties the judge determines appropriate. Notice need not be given to a putative father or a legal father who is not the biological father and who has waived his right to notice as provided in subsection (c).

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(h). Upon order of the court, the department or licensed child-placing agency shall furnish studies and reports relevant to the proceedings.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(i). If, after a hearing, the judge finds that the putative father is the biological father, that he is willing and able to protect the child from jeopardy and has not abandoned the child, that he is willing and able to take responsibility for the child and that it is in the best interests of the child, then the judge shall declare the putative father the child's parent with all the attendant rights and responsibilities.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(j). If the judge of probate finds that the putative father of the child has not petitioned or appeared within the period required by this section or has not met the requirements of subsection (i), the judge shall rule that the putative father has no parental rights and that only the biological mother of the child need consent to adoption or a surrender and release.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-202. Surrender and release; consent

(a). With the approval of the judge of probate of any county within the State and after a determination by the judge that a surrender and release or a consent is in the best interest of the child, the parents or surviving parent of a child may at any time after the child's birth:

(1). Surrender and release all parental rights to the child and the custody and control of the child to a licensed child-placing agency or the department to enable the licensed child-placing agency or the department to have the child adopted by a suitable person; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Consent to have the child adopted by a specified petitioner. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The parents or the surviving parent must execute the surrender and release or the consent in the presence of the judge. The adoptee, if 14 years of age or older, must execute the consent in the presence of the judge. The waiver of notice by the legal father who is not the biological father or putative father is governed by section 9-201, subsection (c).

[ 1997, c. 239, §2 (AMD); 1997, c. 239, §6 (AFF) .]

(b). The court may approve a consent or a surrender and release only if the following conditions are met.

(1). A licensed child-placing agency or the department certifies to the court that counseling was provided or was offered and refused. This requirement does not apply if:

(i) One of the petitioners is a blood relative; or

(ii) The adoptee is an adult. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The court has explained the individual's parental rights and responsibilities, the effects of the consent or the surrender and release, that in all but specific situations the individual has the right to revoke the consent or surrender and release within 3 days and the existence of the adoption registry and the services available under Title 22, section 2706-A. The individual does not have the right to revoke the consent when the individual is a consenting party and also a petitioner. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). The court determines that the consent or the surrender and release has been duly executed and was given freely after the parent was informed of the parent's rights. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). Except when a consenting party is also a petitioner, at least 3 days have elapsed since the parents or parent executed the surrender and release or the consent and the parents or parent did not withdraw or revoke the consent or surrender and release before the judge or, if the judge was not available, before the register. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). The original consent or surrender and release must be filed in the Probate Court where the consent or the surrender and release is executed. An attested copy of the consent or surrender and release must be filed in the Probate Court in which the petition is filed. The court in which the consent or the surrender and release is executed shall provide an attested copy to each consenting or surrendering party and an attested copy to the transferring agency. The copy given to the consenting or surrendering party must contain a statement explaining the importance of keeping the court informed of a current name and address.

[ 1997, c. 239, §3 (AMD); 1997, c. 239, §6 (AFF) .]

(d). A consent or a surrender and release is not valid until 3 days after it has been executed, except that consent by a parent petitioning to adopt that parent's own child with that parent's spouse is valid upon signature.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). Consent may be acknowledged before a notary public who is not an attorney for the adopting parents or a partner, associate or employee of an attorney for the adopting parents when consent is given by:

(1). The department or a licensed child-placing agency; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). A public agency or a duly licensed private agency to which parental rights have been transferred under the law of another state or country. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(f). Except as provided in subsection (g) and section 9-205, subsection (b), a consent or a surrender and release is final and irrevocable when duly executed.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(g). A consent is final only for the adoption consented to, and, if that adoption petition is withdrawn or dismissed or if the adoption is not finalized within 18 months of the execution of the consent, a review must be held pursuant to section 9-205.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(h). The court shall accept a consent or a surrender and release by a court of comparable jurisdiction in another state if the court receives an affidavit from a member of that state's bar or a certificate from that court of comparable jurisdiction stating that:

(1). The party executing the consent or the surrender and release followed the procedure required to make a consent or a surrender and release valid in the state in which it was executed; and [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The court of comparable jurisdiction advised the person executing the consent or the surrender and release of the consequences of the consent or the surrender and release under the laws of the state in which the consent or the surrender and release was executed. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The court shall accept a waiver of notice by a putative father or a legal father who is not the biological father that meets the requirements of section 9-201, subsection (c).

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 239, §§2,3 (AMD). 1997, c. 239, §6 (AFF).



18-A §9-203. Duties and responsibilities subsequent to surrender and release

Without notice to the parent or parents, the surrender and release authorized pursuant to section 9-202 may be transferred together with all rights under section 9-202 from the transferee agency to the department or from the department as original transferee to any licensed child-placing agency. If the licensed child-placing agency or the department is unable to find a suitable adoptive home for a child surrendered and released by a parent or parents, then the licensed child-placing agency or the department to whom custody and control of that child have been surrendered and released or transferred shall request a review pursuant to section 9-205. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-204. Termination of parental rights

(a). A petition for termination of parental rights may be brought in Probate Court in which an adoption petition is properly filed as part of that adoption petition except when a child protection proceeding is pending or is subject to review by the District Court.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). Except as otherwise provided by this section, a termination of parental rights petition is subject to the provisions of Title 22, chapter 1071, subchapter VI.

[ 1997, c. 683, Pt. A, §8 (AMD) .]

(c). The court may appoint a guardian ad litem for the child. The appointment must be made as soon as possible after the petition for termination of parental rights is initiated.

(1). The court shall pay reasonable costs and expenses for the guardian ad litem. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The guardian ad litem must be given access to all reports and records relevant to the case. In general, the guardian ad litem shall represent the child. The guardian ad litem may conduct an investigation to ascertain the facts that includes:

(i) Reviewing records of psychiatric, psychological or physical examinations of the child, parents or other persons having or seeking care or custody of the child;

(ii) Interviewing the child with or without other persons present;

(iii) Interviewing, subpoenaing, examining and cross-examining witnesses; and

(iv) Making recommendations to the court. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 683, §A8 (AMD).



18-A §9-205. Review

(a). The court shall conduct a judicial review if:

(1). A child is not adopted within 18 months of execution of a surrender and release; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The adoption is not finalized within 18 months of the consent to an adoption by a parent or parents; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). An adoption petition is not finalized within 18 months. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). If the court determines that adoption is still a viable plan for the child, the court shall schedule another judicial review within 2 years. If the court determines that adoption is no longer a viable plan, the court shall attempt to notify the biological parents, who must be given an opportunity to present an acceptable plan for the child. If either or both parents are able and willing to assume physical custody of the child, then the court shall declare the consent or the surrender and release void.

If the biological parents are not notified or are unable or unwilling to assume physical custody of the child or if the court determines that placement of the child with the biological parents would constitute jeopardy as defined by Title 22, section 4002, subsection 6, then the case must be transferred to the District Court for a hearing pursuant to Title 22, section 4038-A.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).






Part 3: ADOPTION PROCEDURES

18-A §9-301. Petition for adoption and change of name; filing fee

A husband and wife jointly or an unmarried person, resident or nonresident of the State, may petition the Probate Court to adopt a person, regardless of age, and to change that person's name. The fee for filing the petition is $65 plus: [2005, c. 654, §4 (AMD).]

(a). The fee for a national criminal history record check for noncriminal justice purposes set by the Federal Bureau of Investigation for each prospective adoptive parent who is not the biological parent of the child; and

[ 2001, c. 52, §1 (NEW) .]

(b). The fee for a state criminal history record check for noncriminal justice purposes established pursuant to Title 25, section 1541, subsection 6 for each prospective adoptive parent who is not the biological parent of the child.

[ 2001, c. 52, §1 (NEW) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 18, §3 (AMD). 1997, c. 18, §6 (AFF). 2001, c. 52, §1 (AMD). 2005, c. 654, §4 (AMD).



18-A §9-302. Consent for adoption

(a). Before an adoption is granted, written consent to the adoption must be given by:

(1). The adoptee, if the adoptee is 14 years of age or older; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Each of the adoptee's living parents, except as provided in subsection (b); [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). The person or agency having legal custody or guardianship of the child or to whom the child has been surrendered and released, except that the person's or agency's lack of consent, if adjudged unreasonable by a judge of probate, may be overruled by the judge. In order for the judge to find that the person or agency acted unreasonably in withholding consent, the petitioner must prove, by a preponderance of the evidence, that the person or agency acted unreasonably. The court may hold a pretrial conference to determine who will proceed. The court may determine that even though the burden of proof is on the petitioner, the person or agency should proceed if the person or agency has important facts necessary to the petitioner in presenting the petitioner's case. The judge shall consider the following:

(i) Whether the person or agency determined the needs and interests of the child;

(ii) Whether the person or agency determined the ability of the petitioner and other prospective families to meet the child's needs;

(iii) Whether the person or agency made the decision consistent with the facts;

(iv) Whether the harm of removing the child from the child's current placement outweighs any inadequacies of that placement; and

(v) All other factors that have a bearing on a determination of the reasonableness of the person's or agency's decision in withholding consent; and [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). A guardian appointed by the court, if the adoptee is a child, when the child has no living parent, guardian or legal custodian who may consent. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

A petition for adoption must be pending before a consent is executed.

[ 1997, c. 239, §4 (AMD); 1997, c. 239, §6 (AFF) .]

(b). Consent to adoption is not required of:

(1). A putative father or a legal father who is not the biological father if he:

(i) Received notice and failed to respond to the notice within the prescribed time period;

(ii) Waived his right to notice under section 9-201, subsection (c);

(iii) Failed to meet the standards of section 9-201, subsection (i); or

(iv) Holds no parental rights regarding the adoptee under the laws of the foreign jurisdiction in which the adoptee was born; [1999, c. 790, Pt. G, §1 (AMD).]

(2). A parent whose parental rights have been terminated under Title 22, chapter 1071, subchapter VI; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). A parent who has executed a surrender and release pursuant to section 9-202; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). A parent whose parental rights have been voluntarily or judicially terminated and transferred to a public agency or a duly licensed private agency pursuant to the laws of another state or country; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). The parent of an adoptee who is 18 years of age or older. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1999, c. 790, Pt. G, §1 (AMD) .]

(c). When the department consents to the adoption of a child in its custody, the department shall immediately notify:

(1). The District Court in which the action under Title 22, chapter 1071 is pending; and [1997, c. 715, Pt. C, §1 (NEW).]

(2). The guardian ad litem for the child. [1997, c. 715, Pt. C, §1 (NEW).]

[ 1997, c. 715, Pt. C, §1 (NEW) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 239, §4 (AMD). 1997, c. 239, §6 (AFF). 1997, c. 715, §C1 (NEW). 1999, c. 790, §G1 (AMD).



18-A §9-303. Petition

(a). A petition for adoption must be sworn to by the petitioner and must include:

(1). The full name, age and place of residence of the petitioner and, if married, the place and date of marriage; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The date and place of birth of the adoptee, if known; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). The birth name of the adoptee, any other names by which the adoptee has been known and the adoptee's proposed new name, if any; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). The residence of the adoptee at the time of the filing of the petition; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). The petitioner's intention to establish a parent and child relationship between the petitioner and the adoptee and a statement that the petitioner is a fit and proper person able to care and provide for the adoptee's welfare; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(6). The names and addresses of all persons or agencies known to the petitioner that affect the custody, visitation or access to the adoptee; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(7). The relationship, if any, of the petitioner to the adoptee; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(8). The names and addresses of the department and the licensed child-placing agency, if any; and [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(9). The names and addresses of all persons known to the petitioner at the time of filing from whom consent to the adoption is required. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). A petitioner shall indicate to the court what information the petitioner is willing to share with the biological parents and under what circumstances and shall provide a mechanism for updating that information.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). The caption of a petition for adoption may be styled "In the Matter of the Adoption Petition of (name of adoptee)." The petitioner must also be designated in the caption.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-304. Investigation; guardian ad litem; registry

(a).

[ 2001, c. 52, §2 (RP) .]

(a-1). Upon the filing of a petition for adoption of a minor child, the court shall request a background check and shall direct the department or a licensed child-placing agency to conduct a study and make a report to the court.

(1). The study must include an investigation of the conditions and antecedents of the child to determine whether the child is a proper subject for adoption and whether the proposed home is suitable for the child. The department or licensed child-placing agency shall submit the report to the court within 60 days.

(i) If the court has a report that provides sufficient, current information, the court may waive the requirement of a study and report.

(ii) If the petitioner is a blood relative of the child, the court may waive the requirement of a study and report. [2001, c. 52, §3 (NEW).]

(2). The court shall request a background check for each prospective adoptive parent who is not the biological parent of the child. The background check must include a screening for child abuse cases in the records of the department and criminal history record information obtained from the Maine Criminal Justice Information System and the Federal Bureau of Investigation.

(i) The criminal history record information obtained from the Maine Criminal Justice Information System must include a record of public criminal history record information as defined in Title 16, section 703, subsection 8.

(ii) The criminal history record information obtained from the Federal Bureau of Investigation must include other state and national criminal history record information.

(iii) Each prospective parent who is not the biological parent of the child shall submit to having fingerprints taken. The State Police, upon receipt of the fingerprint card, may charge the court for the expenses incurred in processing state and national criminal history record checks. The State Police shall take or cause to be taken the applicant's fingerprints and shall forward the fingerprints to the State Bureau of Identification so that the bureau can conduct state and national criminal history record checks. Except for the portion of the payment, if any, that constitutes the processing fee charged by the Federal Bureau of Investigation, all money received by the State Police for purposes of this paragraph must be paid over to the Treasurer of State. The money must be applied to the expenses of administration incurred by the Department of Public Safety.

(iv) The subject of a Federal Bureau of Investigation criminal history record check may obtain a copy of the criminal history record check by following the procedures outlined in 28 Code of Federal Regulations, Sections 16.32 and 16.33. The subject of a state criminal history record check may inspect and review the criminal history record information pursuant to Title 16, section 709.

(v) State and federal criminal history record information may be used by the court for the purpose of screening prospective adoptive parents in determining whether the adoption is in the best interests of the child.

(vi) Information obtained pursuant to this paragraph is confidential. The results of background checks received by the court are for official use only and may not be disseminated outside the court except as required under Title 22, section 4011-A.

(vii) The expense of obtaining the information required by this paragraph is incorporated in the adoption filing fee established in section 9-301. The Probate Court shall collect the total fee and transfer the appropriate funds to the Department of Public Safety and the department. [2013, c. 267, Pt. B, §12 (AMD).]

The court may waive the background check of a prospective adoptive parent if a previous background check was completed by a court or by the department under this subsection within a reasonable period of time and the court is satisfied that nothing new that would be included in the background check has transpired since the last background check.

This subsection does not authorize the court to request a background check for the biological parent who is also the current legal parent of the child.

[ 2013, c. 267, Pt. B, §12 (AMD) .]

(a-2). The department may, pursuant to rules adopted by the department, at any time before the filing of the petition for adoption, conduct background checks for each prospective adoptive parent of a minor child in its custody.

(1). The department may request a background check for each prospective adoptive parent who is not the biological parent of the child. The background check must include criminal history record information obtained from the Maine Criminal Justice Information System and the Federal Bureau of Investigation.

(i) The criminal history record information obtained from the Maine Criminal Justice Information System must include a record of public criminal history record information as defined in Title 16, section 703, subsection 8.

(ii) The criminal history record information obtained from the Federal Bureau of Investigation must include other state and national criminal history record information.

(iii) Each prospective parent who is not the biological parent of the child shall submit to having fingerprints taken. The State Police, upon receipt of the fingerprint card, may charge the department for the expenses incurred in processing state and national criminal history record checks. The State Police shall take or cause to be taken the applicant's fingerprints and shall forward the fingerprints to the State Bureau of Identification so that the bureau can conduct state and national criminal history record checks. Except for the portion of the payment, if any, that constitutes the processing fee charged by the Federal Bureau of Investigation, all money received by the State Police for purposes of this paragraph must be paid over to the Treasurer of State. The money must be applied to the expenses of administration incurred by the Department of Public Safety.

(iv) The subject of a Federal Bureau of Investigation criminal history record check may obtain a copy of the criminal history record check by following the procedures outlined in 28 Code of Federal Regulations, Sections 16.32 and 16.33. The subject of a state criminal history record check may inspect and review the criminal history record information pursuant to Title 16, section 709.

(v) State and federal criminal history record information may be used by the department for the purpose of screening prospective adoptive parents in determining whether the adoption is in the best interests of the child.

(vi) Information obtained pursuant to this paragraph is confidential. The results of background checks received by the department are for official use only and may not be disseminated outside the department except to a court considering an adoption petition under subsection (a-1). [2013, c. 267, Pt. B, §13 (AMD).]

(2). Rules adopted by the department pursuant to this subsection are routine technical rules as defined in Title 5, chapter 375, subchapter 2-A. [2003, c. 575, §2 (NEW).]

[ 2013, c. 267, Pt. B, §13 (AMD) .]

(b). This subsection governs the collection and disclosure of information about the child's background.

(1). The department, the licensed child-placing agency or any other person who acts to place or assist in placing the child for adoption shall obtain medical and genetic information on the biological parents and the child. Specifically, the department, the licensed child-placing agency or other person who acts to place or assist in placing the child for adoption shall attempt to obtain:

(i) A current medical, psychological and developmental history of the child, including an account of the child's prenatal care and medical condition at birth, results of newborn screening, any drug or medication taken by the child's biological mother during pregnancy, any subsequent medical, psychological or psychiatric examination and diagnosis, any physical, sexual or emotional abuse suffered by the child and a record of any immunizations and health care received since birth; and

(ii) Relevant information concerning the medical, psychological and social history of the biological parents, including any known disease or hereditary disposition to disease, the history of use of drugs and alcohol, the health of the biological mother during her pregnancy and the health of the biological parents at the time of the child's birth. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Prior to the child being placed for adoption, the department, the licensed child-placing agency or other person who acts to place or assist in placing the child for adoption shall provide the information described in paragraph (1) to the prospective adoptive parents. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). If the department, the licensed child-placing agency or other person who acts to place or assists in placing the child for adoption has specific, articulable reasons to question the truth or accuracy of any of the information obtained, those reasons must be disclosed in writing to the prospective adoptive parents. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). The prospective adoptive parents must be informed in writing if any of the information described in this subsection can not be obtained, either because the records are unavailable or because the biological parents are unable or unwilling to consent to its disclosure or to be interviewed. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). If, after a child is placed for adoption and either before or after the adoption is final, the child suffers a serious medical or mental illness for which the specific medical, psychological or social history of the biological parents or the child may be useful in diagnosis or treatment, the prospective adoptive or adoptive parents may request that the department, the licensed child-placing agency or other person who placed or assisted to place the child attempt to obtain additional information. The department, licensed child-placing agency or other person shall attempt to obtain the information promptly and shall disclose any information collected to the prospective adoptive or adoptive parents as soon as reasonably possible. The department, the licensed child-placing agency or other person may charge a fee to the prospective adoptive or adoptive parents to cover the cost of obtaining and providing the additional information. Fees collected by the department must be dedicated to defray the costs of obtaining and providing the additional information. Fees may be reduced or waived for low-income prospective adoptive or adoptive parents. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(6). The department, the licensed child-placing agency or other person who acts to place or assist in placing the child for adoption shall file the information collected with the court and, if it appears that the adoption will be granted and this information has not previously been made available to the adoptive parents pursuant to Title 22, section 4008, subsection 3, paragraph G or Title 22, section 8205, the court shall make the information available to the adoptive parents, prior to issuing the decree pursuant to subsection (f), with protection for the identity of persons other than the child. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(7). If the child to be placed for adoption is from a foreign country that has jurisdiction over the child and the prospective adoptive parents are United States citizens, compliance with federal and international adoption laws is deemed to be compliance with this subsection. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b-1). There is a rebuttable presumption that the petitioner would create a situation of jeopardy for the child if the adoption were granted and that the adoption is not in the best interest of the child if the court finds that the petitioner for the adoption of a minor child:

(1). Has been convicted of an offense listed in Title 19-A, section 1653, subsection 6-A, paragraph A in which the victim was a minor at the time of the offense and the petitioner was at least 5 years older than the minor at the time of the offense except that, if the offense was gross sexual assault under Title 17-A, section 253, subsection 1, paragraph B or C, or an offense in another jurisdiction that involves conduct that is substantially similar to that contained in Title 17-A, section 253, subsection 1, paragraph B or C, and the minor victim submitted as a result of compulsion, the presumption applies regardless of the ages of the petitioner and the minor victim at the time of the offense; or [2007, c. 513, §1 (AMD).]

(2). Has been adjudicated in an action under Title 22, chapter 1071 of sexually abusing a person who was a minor at the time of the abuse. [2005, c. 366, §1 (NEW).]

The petitioner may present evidence to rebut the presumption.

[ 2007, c. 513, §1 (AMD) .]

(c). The court may require that the child live for one year in the home of the petitioner before the petition is granted and that the child, during all or part of this probationary period, be under the supervision of the department or a licensed adoption agency.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). The court may appoint a guardian ad litem for the child at any time during the proceedings.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). Before the adoption is decreed, the court shall ensure that the petitioners are informed of the existence of the adoption registry and the services available under Title 22, section 2706-A.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(f). If the judge is satisfied with the identity and relations of the parties, of the ability of the petitioner to bring up and educate the child properly, considering the condition of the child's biological parents, and of the fitness and propriety of the adoption, the judge shall make a decree setting forth the facts and declaring that from that date the child is the child of the petitioner and that the child's name is changed, without requiring public notice of that change.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(g). A certified copy of the birth record of the child proposed for adoption must be presented with the petition for adoption if the certified copy can be obtained or made available by filing a delayed birth registration. After the adoption has been decreed, the register of probate shall file a certificate of adoption with the State Registrar of Vital Statistics on a form prescribed and furnished by the state registrar.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 239, §5 (AMD). 1997, c. 239, §6 (AFF). RR 2001, c. 1, §21 (COR). 2001, c. 52, §§2,3 (AMD). 2001, c. 546, §1 (AMD). 2003, c. 575, §§1,2 (AMD). 2005, c. 366, §1 (AMD). 2007, c. 513, §1 (AMD). 2013, c. 267, Pt. B, §§12, 13 (AMD).



18-A §9-305. Evidence; procedure

(a). The judge may interview any adoptee, and shall interview an adoptee who is 12 years of age or older, outside the presence of the prospective adoptive parents to determine the adoptee's attitudes and desires about the adoption and other relevant issues.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). The judge may conduct an inspection in camera of records of relevant child protective proceedings and may disclose only that information necessary for the determination of any issue before the court. Any disclosure of information must be done pursuant to Title 22, section 4008, subsection 3.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). The parties may request a recording of the proceedings. The requesting party shall pay the expense of the recording.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-306. Allowable payments; expenses

(a). Except when one of the petitioners is a blood relative of the adoptee or the adoptee is an adult, only the following expenses may be paid by or on behalf of a petitioner in any proceeding under this article:

(1). The actual cost of legal services related to the consent or the surrender and release and to the adoption process; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Prenatal and postnatal counseling expenses for the biological mother; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). Prenatal, birthing and other related medical expenses for the biological mother; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). Necessary transportation expenses to obtain the services listed in paragraphs (1), (2) and (3); [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). Foster care expenses for the child; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(6). Necessary living expenses for the biological mother and the child; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(7). For the biological father, legal and counseling expenses related to the consent, the surrender and release and the adoption process; and [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(8). Fees to a licensed child-placing agency providing services in connection with the pending adoption. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). Prior to the dispositional hearing pursuant to section 9-308, the petitioner shall file a full accounting of all disbursements of anything of value made or agreed to be made by or on behalf of the petitioner in connection with the adoption. The accounting report must be signed under penalty of perjury and must be submitted to the court on or before the date the final decree is granted. The accounting report must be itemized and show the services related to the adoption or to the placement of the adoptee for adoption that were received by the adoptee's biological parents, by the adoptee or on behalf of the petitioner. The accounting must include the dates of each payment and the names and addresses of each attorney, physician, hospital, licensed child-placing agency or other person or organization who received funds or anything of value from the petitioner in connection with the adoption or the placement of the adoptee with the petitioner or participated in any way in the handling of the funds, either directly or indirectly. This subsection does not apply when one of the petitioners is a blood relative or the adoptee is an adult.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). Payment for expenses allowable under subsection (a), if provided, may not be contingent upon any future decision a biological parent might make pertaining to the child. Other expenses or payments to biological parents are not authorized.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-307. Adoption not granted

If the court determines that it is unable to finalize an adoption to which biological parents have consented, the court shall notify the biological parents that the court has not granted the adoption and shall conduct a review pursuant to section 9-205. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-308. Final decree; dispositional hearing

(a). The court shall grant a final decree of adoption if the petitioner who filed the petition has been heard or has waived hearing and the court is satisfied from the hearing or record that:

(1). All necessary consents, relinquishments or terminations of parental rights have been duly executed and filed with the court; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). An adoption study, when required by section 9-304, has been filed with the court; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). A list of all disbursements as required by section 9-306 has been filed with the court; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). The petitioner is a suitable adopting parent and desires to establish a parent and child relationship with the adoptee; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). The best interests of the adoptee are served by the adoption; and [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(6). All other requirements of this article have been met. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2013, c. 137, §1 (AMD) .]

(b). In determining the best interests of the adoptee, the court shall consider and evaluate the following factors to give the adoptee a permanent home at the earliest possible date:

(1). The love, affection and other emotional ties existing between the adoptee and the adopting person or persons, the biological parent or biological parents or the putative father; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The capacity and disposition of the adopting person or persons, the biological parent or biological parents or the putative father to educate and give the adoptee love, affection and guidance and to meet the needs of the adoptee. An adoption may not be delayed or denied because the adoptive parent and the child do not share the same race, color or national origin; and [1999, c. 78, §1 (AMD).]

(3). The capacity and disposition of the adopting person or persons, the biological parent or biological parents or the putative father to provide the adoptee with food, clothing and other material needs, education, permanence and medical care or other remedial care recognized and permitted in place of medical care under the laws of this State. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1999, c. 78, §1 (AMD) .]

(c). The court shall enter its findings in a written decree that includes the new name of the adoptee. The final decree must further order that from the date of the decree the adoptee is the child of the petitioner and must be accorded the status set forth in section 9-105. If the court determines that it is in the best interest of the child, the court may require that the names of the child and of the petitioner be kept confidential.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). Upon completion of an adoption proceeding, the biological parents who consented to an adoption or who executed a surrender and release must be notified of the completion by regular mail at their last known address. Notice under this subsection is not required to a biological parent who is also a petitioner. When the biological parents' rights have been terminated pursuant to Title 22, section 4055, the notice must be given to the department and the department shall notify the biological parents of the completion by regular mail at their last known address. Actual receipt of the notice is not a precondition of completion and does not affect the rights or responsibilities of adoptees or adoptive parents.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). The department shall notify the grandparents of a child when the child is placed for adoption if the department has received notice that the grandparents were granted reasonable rights of visitation or access under Title 19-A, chapter 59 or Title 22, section 4005-E.

[ 2001, c. 696, §9 (AMD) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 78, §1 (AMD). 2001, c. 696, §9 (AMD). 2013, c. 137, §1 (AMD).



18-A §9-309. Appeals

(a). Any party may appeal from any order entered under this article to the Supreme Judicial Court sitting as the Law Court, as in other civil actions, but a bond to prosecute an appeal is not required of a child or next friend and costs may not be awarded against either.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). An appeal from any order under this article must be expedited.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). An attorney or guardian ad litem appointed to represent a party in an adoption proceeding in Probate Court continues to represent the interests of that party in any appeal unless otherwise ordered by the court.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-310. Records confidential

Notwithstanding any other provision of law and except as provided in Title 22, section 2768, all Probate Court records relating to any adoption decreed on or after August 8, 1953 are confidential. The Probate Court shall keep records of those adoptions segregated from all other court records. If a judge of probate court determines that examination of records pertaining to a particular adoption is proper, the judge may authorize that examination by specified persons, authorize the register of probate to disclose to specified persons any information contained in the records by letter, certificate or copy of the record or authorize a combination of both examination and disclosure. [2007, c. 409, §1 (AMD); 2007, c. 409, §6 (AFF).]

Any medical or genetic information in the court records relating to an adoption must be made available to the adopted child upon reaching the age of 18 and to the adopted child's descendants, adoptive parents or legal guardian on petition of the court. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2007, c. 409, §1 (AMD). 2007, c. 409, §6 (AFF).



18-A §9-311. Interstate placements

(a). A person or agency who intends to bring a child to this State from another state for the purpose of adoption must provide to the Probate Court the certification of compliance as required by the department pursuant to Title 22, chapter 1153 or 1154, as applicable.

[ 2007, c. 255, §1 (AMD) .]

(b). A person or agency who intends to remove a child from this State for the purpose of adoption in another state must obtain from the department certification of compliance with Title 22, chapter 1153 or 1154, as applicable, prior to the removal of the child from this State.

[ 2007, c. 255, §1 (AMD) .]

(c). The Probate Court may not grant a petition to adopt a child who has been brought to or will be removed from this State for the purpose of adoption without department certification of compliance with Title 22, chapter 1153 or 1154, as applicable.

[ 2007, c. 255, §1 (AMD) .]

(d). An agency or person who fails to comply with this section commits a civil violation for which a penalty of not less than $100 and not more than $5,000 may be adjudged.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2007, c. 255, §1 (AMD).



18-A §9-312. Foreign adoptions

If an adoption in a foreign country has been finalized and the adopting parents are seeking an adoption under the laws of this State to give recognition to the foreign adoption, a judge of probate may enter a decree of adoption based solely upon a judgment of adoption in a foreign country and may order a change of name if requested by the adopting parents. The fee for filing the petition is $55. [2005, c. 654, §5 (AMD).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 654, §5 (AMD).



18-A §9-313. Advertisement

Advertising for adoption services or soliciting adoptions is prohibited, except that licensed child-placing agencies may advertise in accordance with rules adopted by the department. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-314. Immunity from liability for good faith reporting; proceedings

A person, including an agent of the department, who participates in good faith in reporting violations of this article or participates in a related child protection investigation or proceeding is immune from any criminal or civil liability for reporting or participating in the investigation or proceeding. For purposes of this section, "good faith" does not include instances when a false report is made and the person knows the report is false. [1997, c. 683, Pt. A, §9 (AMD).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 683, §A9 (AMD).



18-A §9-315. Annulment of the adoption decree

(a). A judge of probate may, on petition of 2 or more persons and after notice and hearing, reverse and annul a decree of the Probate Court for one of the following reasons.

(1). The court finds that the adoption was obtained as a result of fraud, duress or illegal procedures. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). The court finds other good cause shown consistent with the best interest of the child. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). Notice of a petition to annul must be given to the biological parents, except those whose parental rights were terminated through a proceeding pursuant to Title 22, section 4055, subsection 1, paragraph B, subparagraph (2), and to all parties to the adoption including the adoptive parents, an adoptee who is 14 years of age or older and the agency involved in the adoption.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). After the Probate Court annuls a decree of adoption, the register of probate shall transmit immediately a certified copy of the annulment to the State Registrar of Vital Statistics.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).






Part 4: ADOPTION ASSISTANCE PROGRAM

18-A §9-401. Authorization; special needs children

(a). There is established in the Department of Health and Human Services the Adoption Assistance Program, referred to in this Part as "the program."

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

(b). Subject to rules and regulations adopted by the department and the federal Department of Health and Human Services, the department may provide through the program adoption assistance for special needs children in its care or custody or in the custody of a nonprofit private licensed child-placing agency in this State if those children are legally eligible for adoption and, when reasonable but unsuccessful efforts have been made to place them without adoption assistance, would not otherwise be adopted without the assistance of this program.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). The department shall, subject to rules and regulations adopted by the department and the federal Department of Health and Human Services, reimburse adoptive parents of a special needs child for one-time adoption expenses when reasonable but unsuccessful efforts have been made to place the child without such assistance.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(d). A "special needs child" means a child who:

(1). Has a physical, mental or emotional handicap that makes placement difficult; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Has a medical condition that makes placement difficult; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). Is a member of a sibling group that includes at least one member who is difficult to place; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(4). Is difficult to place because of age or race; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(5). Has been a victim of physical, emotional or sexual abuse or neglect that places the child at risk for future emotional difficulties; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(6). Has in the family background factors such as severe mental illness, substance abuse, prostitution, genetic or medical conditions or illnesses that place the child at risk for future problems. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(e). For the purposes of this section, the department is authorized to use funds that are appropriated for child welfare services and funds provided under the United States Social Security Act, Titles IV-B and IV-E.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(f). The amount of adoption assistance may vary depending upon the resources of the adoptive parents and the special needs of the child, as well as the availability of other resources, but may not exceed the total cost of caring for the child if the child were to remain in the care or custody of the department, without regard to the source of the funds.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(g). The duration of assistance may continue until the cessation of legal parental responsibility or until the parents are no longer supporting the child, at which time the adoption assistance ceases. However, if the child has need of educational benefits or has a physical, mental or emotional handicap, adoption assistance may continue until the adoptee has attained 21 years of age if the adoptee, the parents and the department agree that the need for care and support exists.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(h). Children who are in the custody of a person or agency in another state who are brought to this State for the purpose of adoption are not eligible for adoption assistance through the program except for reimbursement of nonrecurring expenses if the child meets the requirements of the United States Social Security Act, 42 United States Code, Section 673 (c).

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2003, c. 689, §B6 (REV).



18-A §9-402. Adoption assistance

(a). Applications for the program may be submitted by the following persons:

(1). Foster parents interested in adopting an eligible child in their care; [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(2). Other persons interested in adopting an eligible child; or [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

(3). Adoptive parents who were not informed of the program or of facts relevant to the child's eligibility when they adopted a child who was at the time of adoption eligible for participation in the program. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(b). All applicants for the program must meet department standards for adoption except for financial eligibility.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). Assistance may be provided for special needs only and may be varied based on the special needs of the child. Assistance may be provided for a period of time based on the special needs of the child.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).



18-A §9-403. Administration

(a). A written agreement between the family entering into the program and the department must precede the final decree of adoption, except that an application may be filed subsequent to the finalization of the adoption if there were facts relevant to the child's eligibility that were not presented at the time of the request for assistance or if the child was eligible for participation in the program at the time of placement and the adoptive parents were not apprised of the program.

Except as provided by section 9-401, subsection (h), once an adoption assistance payment is agreed upon and the agreement signed by the prospective adoptive parents, the department may not reduce the adoption assistance payment amounts.

[ 2013, c. 411, §1 (AMD) .]

(b). If assistance continues for more than one year, the need for assistance must be annually redetermined. Adoption assistance continues regardless of the state in which the adoptive parents reside, or the state to which the adoptive parents move, as long as the family continues to be eligible based on the annual redetermination of need.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

(c). Upon the death of both adoptive parents, adoption assistance may be transferred to the legal guardian as long as the child continues to be eligible for adoption assistance pursuant to the terms of the most recent adoption assistance agreement with the adoptive parents. The department shall enter into a new assistance agreement with the legal guardian.

[ 1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF). 2013, c. 411, §1 (AMD).



18-A §9-404. Rules

The department shall adopt rules for the program consistent with this Part. [1995, c. 694, Pt. C, §7 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §C7 (NEW). 1995, c. 694, §E2 (AFF).












TITLE 18-B: TRUSTS

Part 1: MAINE UNIFORM TRUST CODE

Chapter 1: GENERAL PROVISIONS AND DEFINITIONS

18-B §101. Short title

This Part may be known and cited as "the Maine Uniform Trust Code." [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §102. Scope

This Code applies to express trusts, charitable or noncharitable, and trusts created pursuant to a statute, judgment or decree that requires the trust to be administered in the manner of an express trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §103. Definitions

As used in this Code, unless the context otherwise indicates, the following terms have the following meanings. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Action. "Action," with respect to an act of a trustee, includes a failure to act.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

1-A. Ascertainable standard. "Ascertainable standard" means an ascertainable standard relating to an individual's health, education, support or maintenance within the meaning of Section 2041(b)(1)(A) or Section 2514(c)(1) of the federal Internal Revenue Code of 1986, as in effect on July 1, 2005.

[ 2005, c. 184, §2 (NEW) .]

2. Beneficiary. "Beneficiary" means a person that:

A. Has a present or future beneficial interest in a trust, vested or contingent; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. In a capacity other than that of trustee, holds a power of appointment over trust property. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Charitable trust. "Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in section 405, subsection 1.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3-A. Code. "Code" means the Maine Uniform Trust Code.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Conservator. "Conservator" means a person appointed by the court to administer an estate of a minor or adult individual.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4-A. Current beneficiary. "Current beneficiary" means a beneficiary who, on the date the beneficiary's qualification is determined, is a distributee or permissible distributee of trust income or principal.

[ 2011, c. 42, §1 (NEW) .]

5. Environmental law. "Environmental law" means a federal, state or local law, rule, regulation or ordinance relating to protection of the environment.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Guardian. "Guardian" means a person who has qualified pursuant to court appointment to make decisions regarding the support, care, education, health and welfare of a minor or adult individual. The term does not include a guardian ad litem.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

7. Interests of beneficiaries. "Interests of the beneficiaries" means the beneficial interests provided in the terms of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

8. Jurisdiction. "Jurisdiction," with respect to a geographic area, includes a state or country.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

9. Person. "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency or instrumentality; public corporation; or any other legal or commercial entity.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

10. Power of withdrawal. "Power of withdrawal" means a presently exercisable general power of appointment other than a power exercisable by a trustee that is limited by an ascertainable standard, or exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

[ 2005, c. 184, §3 (AMD) .]

11. Property. "Property" means anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

12. Qualified beneficiary. "Qualified beneficiary" means a living beneficiary who on the date the beneficiary's qualification is determined:

A. Is a distributee or permissible distributee of trust income or principal; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in paragraph A terminated on that date, but the termination of those interests would not cause the trust to terminate; or [2005, c. 184, §4 (AMD).]

C. Would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

"Qualified beneficiary" does not include a contingent distributee or a contingent permissible distributee of trust income or principal whose interest in the trust is not reasonably expected to vest.

[ 2005, c. 184, §4 (AMD) .]

13. Revocable. "Revocable," as applied to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

14. Settlor. "Settlor" means a person, including a testator, who creates or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

15. Spendthrift provision. "Spendthrift provision" means a term of a trust that restrains both voluntary and involuntary transfer of a beneficiary's interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

16. State. "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands or any territory or insular possession subject to the jurisdiction of the United States.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

17. Terms of trust. "Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

18. Trust instrument. "Trust instrument" means an instrument executed by the settlor that contains terms of the trust, including any amendments to the instrument.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

19. Trustee. "Trustee" includes an original, additional and successor trustee, and a cotrustee, whether or not appointed or confirmed by a court.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §§2-4 (AMD). 2011, c. 42, §1 (AMD).



18-B §104. Knowledge

1. Person. Subject to subsection 2, a person has knowledge of a fact if the person:

A. Has actual knowledge of it; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Has received a notice or notification of it; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. From all the facts and circumstances known to the person at the time in question, has reason to know it. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Organization. An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §105. Default and mandatory rules

1. Code governs. Except as otherwise provided in the terms of the trust, this Code governs the duties and powers of a trustee, relations among trustees and the rights and interests of a beneficiary.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Terms prevail; exceptions. The terms of a trust prevail over any provision of this Code except:

A. The requirements for creating a trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The duty of a trustee to act in good faith and in accordance with the purposes of the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The requirement that a trust and its terms be for the benefit of its beneficiaries and that the trust have a purpose that is lawful, not contrary to public policy and possible to achieve; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The power of the court to modify or terminate a trust under sections 410 to 416; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in chapter 5; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. The power of the court under section 702 to require, dispense with, modify or terminate a bond; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

G. The power of the court under section 708, subsection 2 to adjust a trustee's compensation specified in the terms of the trust that is unreasonably low or high; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

H. Subject to subsection 3, the duty under section 813, subsection 2, paragraphs B and C to notify current beneficiaries of an irrevocable trust who have attained 25 years of age of the existence of the trust, of the identity of the trustee and of their right to request trustee's reports; [2011, c. 42, §2 (AMD).]

I. Subject to subsection 3, the duty under section 813, subsection 1 to respond to the request of a current beneficiary of an irrevocable trust for trustee's reports and other information reasonably related to the administration of a trust; [2011, c. 42, §3 (AMD).]

J. The effect of an exculpatory term under section 1008; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

K. The rights under sections 1010 to 1013 of a person other than a trustee or beneficiary; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

L. Periods of limitation for commencing a judicial proceeding; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

M. The power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

N. The subject matter jurisdiction of the court and venue for commencing a proceeding as provided in sections 203 and 204. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2011, c. 42, §§2, 3 (AMD) .]

3. Waiver or modification. The settlor, in the trust instrument or in another writing delivered to the trustee, may waive or modify the duties of a trustee under section 813, subsection 1 or 2 to give notice, information and reports to qualified beneficiaries in either or both of the following ways:

A. Waiving or modifying such duties as to all qualified beneficiaries except the settlor's surviving spouse during the lifetime of the settlor or the lifetime of the settlor's surviving spouse; and [2005, c. 184, §6 (NEW).]

B. With respect to one or more of the current beneficiaries as to whom the settlor has waived or modified such duties, designating a person or persons, any of whom may or may not be a beneficiary, to act in good faith to protect the interests of the current beneficiaries who are not receiving notice, information or reports and to receive any notice, information or reports required under section 813, subsection 1 or 2 in lieu of providing such notice, information or reports to the current beneficiaries. The person or persons designated under this paragraph are deemed to be representatives of the current beneficiaries not receiving notice, information or reports for the purposes of the time limitation for a beneficiary to commence an action against the trustee for breach of trust as provided in section 1005, subsection 1. [2011, c. 42, §4 (AMD).]

[ 2011, c. 42, §4 (AMD) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §§5,6 (AMD). 2005, c. 683, §C7 (AMD). 2011, c. 42, §§2-4 (AMD).



18-B §106. Common law of trusts; principles of equity

The common law of trusts and principles of equity supplement this Code, except to the extent modified by this Code or another statute of this State. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §107. Governing law

The meaning and effect of the terms of a trust are determined by: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Law of jurisdiction designated; exception. The law of the jurisdiction designated in the terms unless the designation of that jurisdiction's law is contrary to a strong public policy of the jurisdiction having the most significant relationship to the matter at issue; or

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Law of jurisdiction with most significant relationship. In the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §108. Principal place of administration

1. Terms of trust controlling. Without precluding other means for establishing a sufficient connection with the designated jurisdiction, terms of a trust designating the principal place of administration are valid and controlling if:

A. A trustee's principal place of business is located in or a trustee is a resident of the designated jurisdiction; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. All or part of the administration occurs in the designated jurisdiction. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Duty of trustee. A trustee is under a continuing duty to administer the trust at a place appropriate to its purposes, its administration and the interests of the beneficiaries.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Transfer of place of administration. Without precluding the right of the court to order, approve or disapprove a transfer, the trustee, in furtherance of the duty prescribed by subsection 2, may transfer the trust's principal place of administration to another state or to a jurisdiction outside of the United States.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Notice of transfer of place of administration. The trustee shall notify the qualified beneficiaries of a proposed transfer of a trust's principal place of administration not less than 60 days before initiating the transfer. The notice of proposed transfer must include:

A. The name of the jurisdiction to which the principal place of administration is to be transferred; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The address and telephone number at the new location at which the trustee can be contacted; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. An explanation of the reasons for the proposed transfer; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The date on which the proposed transfer is anticipated to occur; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The date, which may not be less than 60 days after the giving of the notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Objection to transfer. The authority of a trustee under this section to transfer a trust's principal place of administration terminates if a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Transfer property to successor trustee. In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to section 704.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §109. Methods and waiver of notice

1. Manner. Notice to a person under this Code or the sending of a document to a person under this Code must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include first-class mail, personal delivery, delivery to the person's last known place of residence or place of business or a properly directed electronic message.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Notice not required. Notice otherwise required under this Code or a document otherwise required to be sent under this Code need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Waiver. Notice under this Code or the sending of a document under this Code may be waived by the person to be notified or sent the document.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Notice of judicial proceeding. Notice of a judicial proceeding must be given as provided in the applicable Maine Rules of Civil Procedure.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §110. Others treated as qualified beneficiaries

1. Charitable organization or person to enforce trust. A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under this Code if the charitable organization, on the date the charitable organization's qualification is being determined:

A. Is a distributee or permissible distributee of trust income or principal; [2005, c. 184, §7 (NEW).]

B. Would be a distributee or a permissible distributee of trust income or principal upon the termination of the interests of other distributees or permissible distributees then receiving or eligible to receive distributions; or [2005, c. 184, §7 (NEW).]

C. Would be a distributee or permissible distributee of trust income or principal on that date. [2005, c. 184, §7 (NEW).]

A charitable organization whose interest in the trust as a contingent distributee of the trust income or principal is not reasonably expected to vest does not have the rights of a qualified beneficiary.

[ 2005, c. 184, §7 (AMD) .]

1-A. Person appointed to enforce trust. A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in section 408 or 409 has the rights of a qualified beneficiary under this Code.

[ 2005, c. 184, §7 (NEW) .]

2. Attorney General. The Attorney General has the rights provided in Title 5, section 194 with respect to a charitable trust having its principal place of administration in this State, but may not be treated as and does not have the rights of a qualified beneficiary.

[ 2005, c. 184, §7 (AMD) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §7 (AMD).



18-B §111. Nonjudicial settlement agreements

1. Interested persons defined. For purposes of this section, "interested persons" means persons whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the court.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Binding nonjudicial settlement agreement. Except as otherwise provided in subsection 3, interested persons may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Validity of nonjudicial settlement agreement. A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this Code or other applicable law.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Matters of nonjudicial settlement agreement. Matters that may be resolved by a nonjudicial settlement agreement include:

A. The interpretation or construction of the terms of the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The approval of a trustee's report or accounting; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Direction to a trustee to refrain from performing a particular act or the grant to a trustee of any necessary or desirable power; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The resignation or appointment of a trustee and the determination of a trustee's compensation; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. Transfer of a trust's principal place of administration; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. Liability of a trustee for an action relating to the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Court approval. Any interested person may request the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in chapter 3 was adequate and to determine whether the agreement contains terms and conditions the court could have properly approved.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §112. Rules of construction

The rules of construction that apply in this State to the interpretation of and disposition of property by will also apply as appropriate to the interpretation of the terms of a trust and the disposition of the trust property. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 2: JUDICIAL PROCEEDINGS

18-B §201. Role of court in administration of trust

1. Intervention. The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Continuing judicial supervision. A trust is not subject to continuing judicial supervision unless ordered by the court.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Matter involving trust's administration. A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions and an action to declare rights.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §202. Jurisdiction over trustee and beneficiary

1. Trustee. By accepting the trusteeship of a trust having its principal place of administration in this State or by moving the principal place of administration to this State, the trustee submits personally to the jurisdiction of the courts of this State regarding any matter involving the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Beneficiaries; recipients. With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this State are subject to the jurisdiction of the courts of this State regarding any matter involving the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this State regarding any matter involving the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Not exclusive. This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary or other person receiving property from the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §203. Subject matter jurisdiction

1. Concurrent jurisdiction. The Probate Court and the Superior Court have concurrent jurisdiction of all proceedings in this State involving a trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Alternative dispute resolution not precluded. This section does not preclude judicial or nonjudicial alternative dispute resolution.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §204. Venue

1. Trust. Except as otherwise provided in subsection 2, venue for a judicial proceeding involving a trust is in the county of this State in which the trust's principal place of administration is or will be located and, if the trust is created by will and the estate is not yet closed, in the county in which the decedent's estate is being administered.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Appointment of trustee. If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in a county of this State in which a beneficiary resides, in a county in which any trust property is located and, if the trust is created by will, in the county in which the decedent's estate was or is being administered.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 3: REPRESENTATION

18-B §301. Representation; basic effect

1. Notice. Notice to a person who may represent and bind another person under this chapter has the same effect as if notice were given directly to the other person.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Consent. The consent of a person who may represent and bind another person under this chapter is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Notice and consent on settlor's behalf. Except as otherwise provided in sections 411 and 602, a person who under this chapter may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Limitation on representation by settlor. A settlor may not represent and bind a beneficiary under this chapter with respect to termination or modification of a trust under section 411, subsection 1.

[ 2005, c. 184, §8 (NEW) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §8 (AMD).



18-B §302. Representation by holder of general testamentary power of appointment

To the extent there is no conflict of interest between the holder of a general testamentary power of appointment and the persons represented with respect to the particular question or dispute, the holder may represent and bind persons whose interests, as permissible appointees, takers in default or otherwise, are subject to the power. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §303. Representation by fiduciaries and parents

To the extent there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Conservator. A conservator may represent and bind the estate that the conservator controls;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Guardian. A guardian may represent and bind the ward if a conservator of the ward's estate has not been appointed;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Agent. An agent having authority to act with respect to the particular question or dispute may represent and bind the principal;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Trustee. A trustee may represent and bind the beneficiaries of the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Personal representative. A personal representative of a decedent's estate may represent and bind persons interested in the estate; and

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Parent. A parent may represent and bind the parent's minor or unborn child if a conservator or guardian for the child has not been appointed.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §304. Representation by person having substantially identical interest

Unless otherwise represented, a minor, an incapacitated or unborn individual or a person whose identity or location is unknown and not reasonably ascertainable may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §305. Appointment of representative

1. Interest not represented; representation inadequate. If the court determines that an interest is not represented under this chapter, or that the otherwise available representation might be inadequate, the court may appoint a representative to receive notice, give consent and otherwise represent, bind and act on behalf of a minor, an incapacitated or unborn individual or a person whose identity or location is unknown. A representative may be appointed to represent several persons or interests.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Scope of representation. A representative may act on behalf of the individual represented with respect to any matter arising under this Code, whether or not a judicial proceeding concerning the trust is pending.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Consider general benefit. In making decisions, a representative may consider general benefit accruing to the living members of the individual's family.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 4: CREATION, VALIDITY, MODIFICATION AND TERMINATION OF TRUST

18-B §401. Methods of creating trust

A trust may be created by: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Transfer of property. Transfer of property to another person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Declaration. Declaration by the owner of property that the owner holds identifiable property as trustee; or

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Exercise of power. Exercise of a power of appointment in favor of a trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §402. Requirements for creation

1. Requirements. A trust is created only if:

A. The settlor has capacity to create a trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The settlor indicates an intention to create the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The trust has a definite beneficiary or is:

(1) A charitable trust;

(2) A trust for the care of an animal, as provided in section 408; or

(3) A trust for a noncharitable purpose, as provided in section 409; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The trustee has duties to perform; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The same person is not the sole trustee and sole beneficiary. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Definite beneficiary. A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Power to select beneficiary; failure of power. A power in a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §403. Trusts created in other jurisdictions

A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed or the law of the jurisdiction in which at the time of creation: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Settlor. The settlor was domiciled, had a place of abode or was a national;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Trustee. A trustee was domiciled or had a place of business; or

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Trust property. Any trust property was located.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §404. Trust purposes

A trust may be created only to the extent its purposes are lawful, not contrary to public policy and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §405. Charitable purposes; enforcement

1. Purposes. A charitable trust may be created for the relief of poverty; the advancement of education or religion; the promotion of health; governmental or municipal purposes; or other purposes the achievement of which is beneficial to the community.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Selection by court. If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Enforcement. The settlor of a charitable trust, among others, may maintain a proceeding to enforce the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §406. Creation of trust induced by fraud, duress or undue influence

A trust is void to the extent its creation was induced by fraud, duress or undue influence. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §407. Evidence of oral trust

Except as required by a statute other than this Code, a trust need not be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §408. Trust for care of animal

1. To provide care for animal; termination. A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Enforcement. A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Intended use of property. Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise, to the settlor's successors in interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §409. Noncharitable trust without ascertainable beneficiary

Except as otherwise provided in section 408 or by another statute, the following rules apply. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Noncharitable purpose. A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Enforcement. A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Intended use of property. Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Except as otherwise provided in the terms of the trust, property not required for the intended use must be distributed to the settlor, if then living, otherwise, to the settlor's successors in interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §410. Modification or termination of trust; proceedings for approval or disapproval

1. Termination. In addition to the methods of termination prescribed by sections 411 through 414, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved or the purposes of the trust have become unlawful, contrary to public policy or impossible to achieve.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Modification or termination proceeding. A proceeding to approve or disapprove a proposed modification or termination under sections 411 to 416, or trust combination or division under section 417, may be commenced by a trustee or beneficiary, and a proceeding to approve or disapprove a proposed modification or termination under section 411 may be commenced by the settlor. The settlor of a charitable trust may maintain a proceeding to modify the trust under section 413.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §411. Modification or termination of noncharitable irrevocable trust by consent

1. Consent of settlor and all beneficiaries. If the settlor and all beneficiaries consent to the modification or termination of an irrevocable trust, the court shall enter an order approving the modification or termination even if the modification or termination is inconsistent with a material purpose of the trust, if the court finds that the modification or termination is in the best interests of the beneficiaries. A settlor's power to consent to a trust's modification or termination may be exercised by an agent under a power of attorney only to the extent expressly authorized by the power of attorney or the terms of the trust; by the settlor's conservator with the approval of the court supervising the conservatorship if an agent is not so authorized; or by the settlor's guardian with the approval of the court supervising the guardianship if an agent is not so authorized and a conservator has not been appointed.

[ 2005, c. 184, §9 (AMD) .]

2. Consent of beneficiaries. A noncharitable irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified upon consent of all of the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Spendthrift provision. A spendthrift provision in the terms of the trust is not presumed to constitute a material purpose of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Distribution after termination. Upon termination of a trust under subsection 1 or 2, the trustee shall distribute the trust property as agreed by the beneficiaries.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Court approval without unanimous consent. If not all of the beneficiaries consent to a proposed modification or termination of the trust under subsection 1 or 2, the modification or termination may be approved by the court if the court is satisfied that:

A. If all of the beneficiaries had consented, the trust could have been modified or terminated under this section; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The interests of a beneficiary who does not consent will be adequately protected. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §9 (AMD).



18-B §412. Modification or termination because of unanticipated circumstances or inability to administer trust effectively

1. Modification or termination. The court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Modification of administrative terms. The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Distribution after termination. Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §413. Cy pres

1. Charitable purpose becomes unlawful, impracticable, impossible to achieve or wasteful. Except as otherwise provided in subsection 2, if a particular charitable purpose of a trust becomes unlawful, impracticable, impossible to achieve or wasteful:

A. The trust does not fail, in whole or in part; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The trust property does not revert to the settlor or the settlor's successors in interest; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Noncharitable beneficiary. A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under subsection 1 to apply cy pres to modify or terminate the trust only if, when the provision takes effect:

A. The trust property is to revert to the settlor and the settlor is still living; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Fewer than 50 years have elapsed since the date of the trust's creation. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §414. Modification or termination of uneconomic trust

1. Termination by trustee after notice. After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than $100,000 may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Modification, termination, new trustee by court. The court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Distribution after termination. Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Easement for conservation or preservation. This section does not apply to an easement for conservation or preservation.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §415. Reformation to correct mistakes

The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §416. Modification to achieve settlor's tax objectives

To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §417. Combination and division of trusts

After notice to the qualified beneficiaries, a trustee may combine 2 or more trusts into a single trust or divide a trust into 2 or more separate trusts, if the result does not impair rights of any beneficiary or adversely affect achievement of the purposes of the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 5: CREDITOR'S CLAIMS; SPENDTHRIFT AND DISCRETIONARY TRUSTS

18-B §501. Rights of beneficiary's creditor or assignee

To the extent a beneficiary's interest is not protected by a spendthrift provision, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiary's interest by attachment of present or future distributions to the beneficiary. The court may limit the award to such relief as is appropriate under the circumstances. [2005, c. 184, §10 (AMD).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §10 (AMD).



18-B §502. Spendthrift provision

1. Restrains voluntary and involuntary transfers. A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Terminology. A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust," or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. No transfer by beneficiary; creditors and assignees. A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in this chapter, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before its receipt by the beneficiary.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §503. Exceptions to spendthrift provision

There are no exceptions to spendthrift provisions except as provided in sections 504, 505 and 506. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §504. Discretionary trusts; effect of standard

1. Creditor may not compel distribution. Whether or not a trust contains a spendthrift provision, a creditor of a beneficiary may not compel a distribution that is subject to the trustee's discretion, even if:

A. The discretion is expressed in the form of a standard of distribution; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The trustee has abused the discretion. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Right of beneficiary not limited. This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for failure to exercise a discretionary power in accordance with the terms and purposes of the trust or for failure to comply with a standard for distribution.

[ 2005, c. 184, §11 (AMD) .]

3. Creditor limited. If a trustee's or cotrustee's discretion to make distributions for the trustee's or cotrustee's own benefit is limited by an ascertainable standard, a creditor may not reach or compel distribution of the beneficial interest except to the extent the interest would be subject to the creditor's claim were the beneficiary not acting as trustee or cotrustee.

[ 2011, c. 42, §5 (RPR) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §§11,12 (AMD). 2011, c. 42, §5 (AMD).



18-B §505. Creditor's claim against settlor

1. Creditor's claims. Whether or not the terms of a trust contain a spendthrift provision, the following rules apply.

A. During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. With respect to an irrevocable trust, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable at the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains, and statutory allowances to a surviving spouse and children to the extent the settlor's probate estate is inadequate to satisfy those claims, costs, expenses and allowances. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Holder of power. For purposes of this section:

A. During the period the power may be exercised, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Upon the lapse, release or waiver of the power, the holder is treated as the settlor of the trust only to the extent the value of the property affected by the lapse, release, or waiver exceeds the greater of the amount specified in the federal Internal Revenue Code of 1986, Section 2041(b)(2) or 2514(e) or the federal Internal Revenue Code of 1986, Section 2503(b), in each case as in effect on July 1, 2005, or as later amended. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §506. Overdue distribution

1. Definitions. As used in this section, unless the context otherwise indicates, "mandatory distribution" means a distribution of income or principal that a trustee is required to make to a beneficiary under the terms of a trust, including a distribution upon termination of the trust. "Mandatory distribution" does not include a distribution subject to the exercise of the trustee's discretion even if:

A. The discretion is expressed in the form of a standard of distribution; or [2011, c. 42, §6 (NEW).]

B. The terms of the trust authorizing a distribution couple language of discretion with language of direction. [2011, c. 42, §6 (NEW).]

[ 2011, c. 42, §6 (NEW) .]

2. Unreasonable delay in distribution. Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the designated distribution date.

[ 2011, c. 42, §6 (NEW) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2011, c. 42, §6 (RPR).



18-B §507. Personal obligations of trustee

Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 6: REVOCABLE TRUSTS

18-B §601. Capacity of settlor of revocable trust

The capacity required to create, amend, revoke or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §602. Revocation or amendment of revocable trust

1. Revocable unless expressly provided. Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection does not apply to a trust created under an instrument executed before July 1, 2005.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Revocable trust with more than one settlor. If a revocable trust is created or funded by more than one settlor:

A. To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. To the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall notify the other settlors of the revocation or amendment. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Revoke or amend. The settlor may revoke or amend a revocable trust:

A. By substantial compliance with a method provided in the terms of the trust; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by:

(1) A later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust; or

(2) Any other method manifesting clear and convincing evidence of the settlor's intent. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Delivery of property after revocation. Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Agent expressly authorized. A settlor's powers with respect to revocation, amendment or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the trust or the power.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Conservator or guardian of settlor. A conservator of the settlor or, if no conservator has been appointed, a guardian of the settlor may exercise a settlor's powers with respect to revocation, amendment or distribution of trust property only with the approval of the court supervising the conservatorship or guardianship.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

7. Trustee without knowledge of revocation or amendment. A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §603. Settlor's powers; powers of withdrawal

1. Revocable trust. While a trust is revocable, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor.

[ 2005, c. 184, §13 (AMD) .]

2. Rights of settlor of revocable trust. During the period the power may be exercised, the holder of a power of withdrawal has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §13 (AMD).



18-B §604. Limitation on action contesting validity of revocable trust; distribution of trust property

1. Revocable trust. A person may commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of:

A. Three years after the settlor's death; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. One hundred and twenty days after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address and of the time allowed for commencing a proceeding. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Trustee liability for distributions. Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

A. The trustee knows of a pending judicial proceeding contesting the validity of the trust; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. A potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within 60 days after the contestant sent the notification. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Beneficiary to return distribution. A beneficiary of a trust that is determined to have been invalid is liable to return any distribution received.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 7: OFFICE OF TRUSTEE

18-B §701. Accepting or declining trusteeship

1. Acceptance. Except as otherwise provided in subsection 3, a person designated as trustee accepts the trusteeship:

A. By substantially complying with a method of acceptance provided in the terms of the trust; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee or otherwise indicating acceptance of the trusteeship. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Rejection. A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is deemed to have rejected the trusteeship.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Action without acceptance. A person designated as trustee, without accepting the trusteeship, may:

A. Act to preserve the trust property if, within a reasonable time after acting, the person sends a rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §702. Trustee's bond

1. Bond. A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Amount. The court may specify the amount of a bond, its liabilities, and whether sureties are necessary. The court may modify or terminate a bond at any time.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Financial institution. A financial institution qualified to do trust business in this State need not give bond, even if required by the terms of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Cost charged to trust. Unless otherwise directed by the court, the cost of a bond is charged to the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §703. Cotrustees

1. Unanimous decision; majority decision. Cotrustees who are unable to reach a unanimous decision may act by majority decision.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Vacancy. If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Participation by cotrustee. A cotrustee must participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification or other temporary incapacity or the cotrustee has properly delegated the performance of the function to another trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Cotrustee unavailable. If a cotrustee is unavailable to perform duties because of absence, illness, disqualification or other temporary incapacity, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Delegation. A trustee may not delegate to a cotrustee the performance of a function the settlor reasonably expected the trustees to perform jointly. Unless a delegation was irrevocable, a trustee may revoke a delegation previously made.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Liability. Except as otherwise provided in subsection 7, a trustee who does not join in an action of another trustee is not liable for the action.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

7. Reasonable care. Each trustee shall exercise reasonable care to:

A. Prevent a cotrustee from committing a serious breach of trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Compel a cotrustee to redress a serious breach of trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

8. Dissenting trustee. A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified in writing any cotrustee of the dissent at or before the time of the action is not liable for the action unless the action is a serious breach of trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §704. Vacancy in trusteeship; appointment of successor

1. Vacancy. A vacancy in a trusteeship occurs if:

A. A person designated as trustee rejects the trusteeship; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. A person designated as trustee can not be identified or does not exist; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. A trustee resigns; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. A trustee is disqualified or removed; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. A trustee dies; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. A guardian or conservator is appointed for an individual serving as trustee. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Filling of vacancies. If one or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Order of priority; noncharitable trust. A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

A. By a person designated in the terms of the trust to act as successor trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. By a person appointed by unanimous agreement of the qualified beneficiaries; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. By a person appointed by the court. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Order of priority; charitable trust. A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

A. By a person designated in the terms of the trust to act as successor trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. By a person appointed by unanimous agreement of the charitable organizations expressly designated to receive distributions under the terms of the trust; or [2005, c. 184, §14 (AMD).]

C. By a person appointed by the court. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2005, c. 184, §14 (AMD) .]

5. Appointment by court. Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §14 (AMD).



18-B §705. Resignation of trustee

1. Resignation. A trustee may resign:

A. Upon at least 30 days' notice to the qualified beneficiaries, the settlor, if living, and all cotrustees; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. With the approval of the court. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Approval by court. In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Liability. Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §706. Removal of trustee

1. Request to remove trustee. The settlor, a cotrustee or a beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Removal by court. The court may remove a trustee if:

A. The trustee has committed a serious breach of trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Lack of cooperation among cotrustees substantially impairs the administration of the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Because of unfitness, unwillingness or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. There has been a substantial change of circumstances or removal is requested by all of the qualified beneficiaries, the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Appropriate relief. Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under section 1001, subsection 2 as may be necessary to protect the trust property or the interests of the beneficiaries.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §707. Delivery of property by former trustee

1. Duties of former trustee. Unless a cotrustee remains in office or the court otherwise orders, and until the trust property is delivered to the cotrustee, successor trustee or other person entitled to it, a trustee who has resigned or been removed or disqualified has the duties of a trustee and the powers necessary to protect the trust property.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Expeditious delivery. A trustee who has resigned or been removed or disqualified shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee or other person entitled to it.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §708. Compensation of trustee

1. Reasonable. If the terms of a trust do not specify the trustee's compensation, a trustee is entitled to compensation that is reasonable under the circumstances. A percentage fee is allowable under this section only if the fee is reasonable. Among the factors a court may consider as guides in determining the reasonableness of fees under this section are the following:

A. The time and labor required, the novelty and difficulty of the questions involved and the skill requisite to perform the service properly; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The likelihood, if apparent to the trustee, that the acceptance of the particular employment will preclude the person employed from other employment; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The fee customarily charged in the locality for similar services; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The amounts involved and the results obtained; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The time limitations imposed by the trustee or by the circumstances; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. The experience, reputation and ability of the person performing the services. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

The order of the factors in this subsection does not imply their relative importance.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Terms of trust. If the terms of a trust specify the trustee's compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if:

A. The duties of the trustees are substantially different from those contemplated when the trust was created; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The compensation specified by the terms of the trust would be unreasonably low or high. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Review; refunds if excessive. On petition of a qualified beneficiary, after notice to all qualified beneficiaries, the court may review the reasonableness of the compensation determined by the trustee for the trustee's services. A trustee who has received excessive compensation from a trust may be ordered to make appropriate refunds.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §709. Reimbursement of expenses

1. Reimbursement. A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for:

A. Expenses that were properly incurred in the administration of the trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. To the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Advance by trustee. An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 8: DUTIES AND POWERS OF TRUSTEE

18-B §801. Duty to administer trust

Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries and in accordance with this Code. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §802. Duty of loyalty

1. Interests of beneficiaries. A trustee shall administer the trust solely in the interests of the beneficiaries.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Voidable transaction; exceptions. Subject to the rights of persons dealing with or assisting the trustee as provided in section 1012, a sale, encumbrance or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account or that is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless:

A. The transaction was authorized by the terms of the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The transaction was approved by the court; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The beneficiary did not commence a judicial proceeding within the time allowed by section 1005; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with section 1009; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The transaction involves a contract entered into or claim acquired by the trustee before the person became or contemplated becoming trustee. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Transaction presumed affected by conflict. A sale, encumbrance or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with:

A. The trustee's spouse; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The trustee's descendants, siblings or parents, or their spouses; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. An agent or attorney of the trustee; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. A corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Transaction between trustee and beneficiary. A transaction between a trustee and a beneficiary that does not concern trust property but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary and from which the trustee obtains an advantage beyond the normal commercial advantage for such a transaction is voidable by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary. A transfer or obligation is not voidable under this section against a person who took property from the trustee in good faith for a reasonably equivalent value or against any subsequent transferee or obligee.

[ 2005, c. 184, §15 (AMD) .]

5. Opportunity belonging to trust. A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Investment. An investment by a trustee in securities of an investment company or investment trust to which the trustee, or its affiliate, provides services in a capacity other than as trustee is not presumed to be affected by a conflict between personal and fiduciary interests if the investment otherwise complies with the prudent investor rule of chapter 9. In addition to its compensation for acting as trustee, the trustee may be compensated by the investment company or investment trust for providing those services out of fees charged to the trust. If the trustee receives compensation from the investment company or investment trust for providing investment advisory or investment management services, the trustee at least annually shall notify the persons entitled under section 813 to receive a copy of the trustee's annual report of the rate and method by which that compensation was determined.

[ 2005, c. 184, §15 (AMD) .]

7. Act in best interests of beneficiaries. In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

8. Transactions not precluded. This section does not preclude the following transactions, if fair to the beneficiaries:

A. An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Payment of reasonable compensation to the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. A transaction between a trust and another trust or a decedent's estate, a conservatorship or a guardianship of which the trustee is a fiduciary or in which a beneficiary has an interest; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. A deposit of trust money in a regulated financial service institution operated by the trustee; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. An advance by the trustee of money for the protection of the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

9. Appointment of special fiduciary. The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §15 (AMD).



18-B §803. Impartiality

If a trust has 2 or more beneficiaries, the trustee shall act impartially in investing, managing and distributing the trust property, giving due regard to the beneficiaries' respective interests. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §804. Prudent administration

A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §805. Costs of administration

In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust and the skills of the trustee. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §806. Trustee's skills

A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §807. Delegation by trustee

1. Delegation. A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill and caution in:

A. Selecting an agent; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Agent's duty to trust. In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Liability of trustee. A trustee who complies with subsection 1 is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Agent submits to jurisdiction. By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this State, an agent submits to the jurisdiction of the courts of this State.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Review of agent. Upon petition of a qualified beneficiary, after notice to all qualified beneficiaries, the trustee and the agent of the trustee, the court may review the employment of any agent by the trustee and the reasonableness of the agent's compensation. Any agent who is found to have received excess compensation from a trust may be ordered to make appropriate refunds.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §808. Powers to direct

1. Revocable trust; direction of settlor. While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Directions of person conferred power to direct trustee. If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee shall act in accordance with an exercise of the power unless the attempted exercise is manifestly contrary to the terms of the trust or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Modification or termination. The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Power to direct; fiduciary duty. A person, other than a beneficiary, who holds a power to direct is presumptively a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §809. Control and protection of trust property

A trustee shall take reasonable steps to take control of and protect the trust property. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §810. Record keeping and identification of trust property

1. Adequate records of administration. A trustee shall keep adequate records of the administration of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Separation of property. A trustee shall keep trust property separate from the trustee's own property.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Interest of trust, records. Except as otherwise provided in subsection 4, a trustee not subject to federal or state banking regulation shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary to whom the trustee has delivered the property.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Two or more trusts. If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of 2 or more separate trusts.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §811. Enforcement and defense of claims

A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §812. Collecting trust property

A trustee shall take reasonable steps: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Compel delivery. To compel a former trustee or other person to deliver trust property to the trustee; and

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Redress breach. To redress a breach of trust known to the trustee to have been committed by a former trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §813. Duty to inform and report

1. Inform beneficiaries. A trustee shall keep the qualified beneficiaries of the trust reasonably informed about the administration of the trust and of the material facts necessary for them to protect their interests. Unless a request is unreasonable under the circumstances, a trustee shall promptly respond to a qualified beneficiary's request for that trustee's reports and other information reasonably related to the administration of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Information. A trustee:

A. Upon request of a beneficiary, shall promptly furnish to the beneficiary a copy of the trust instrument; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Within 60 days after accepting a trusteeship, shall notify the qualified beneficiaries of the acceptance and of the trustee's name, address and telephone number; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Within 60 days after the date the trustee acquires knowledge of the creation of an irrevocable trust, or the date the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, shall notify the qualified beneficiaries of the trust's existence, of the identity of the settlor or settlors, of the right to request a copy of the trust instrument and of the right to a trustee's report as provided in subsection 3; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Shall notify the qualified beneficiaries in advance of any change in the method or rate of the trustee's compensation. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Report. A trustee shall send to the distributees or permissible distributees of trust income or principal, and to other qualified beneficiaries who request it, at least annually and at the termination of the trust, a report of the trust property, liabilities, receipts and disbursements, including the source and amount of the trustee's compensation, a listing of the trust assets and, if feasible, their respective market values and tax bases. Upon a vacancy in a trusteeship, unless a cotrustee remains in office, a report must be sent to the qualified beneficiaries by the former trustee. A personal representative of a deceased trustee or a conservator of the estate or, if no conservator has been appointed, a guardian of an incapacitated trustee may send qualified beneficiaries a report on behalf of a deceased or incapacitated trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Waiver. A beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A beneficiary, with respect to future reports and other information, may withdraw a waiver previously given.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Applicable date. Subsection 2, paragraphs B and C apply only to a trustee who accepts a trusteeship on or after July 1, 2005, to an irrevocable trust created on or after July 1, 2005 and to a revocable trust that becomes irrevocable on or after July 1, 2005.

[ 2005, c. 184, §16 (NEW) .]

6. Duty to settlor of revocable trust. During the lifetime of the settlor of a revocable trust, whether or not the settlor has capacity to revoke the trust, the trustee's duties under this section are owed exclusively to the settlor. If the settlor lacks capacity to revoke the trust, a trustee may satisfy the trustee's duties under this section by providing information and reports to any one or more of the following in the order of preference listed:

A. The person or persons designated by the settlor in the trust to receive information and reports on the settlor's behalf; [2011, c. 42, §7 (NEW).]

B. The settlor's spouse or registered domestic partner under Title 22, section 2710; [2011, c. 42, §7 (NEW).]

C. The settlor's agent under a durable power of attorney; [2011, c. 42, §7 (NEW).]

D. The settlor's court-appointed conservator; or [2011, c. 42, §7 (NEW).]

E. The settlor's court-appointed guardian. [2011, c. 42, §7 (NEW).]

If the settlor lacks capacity to revoke the trust and there are no persons listed in this subsection to whom the trustee may provide information and reports, the trustee shall satisfy its duties under this section by providing information and reports to the qualified beneficiaries.

[ 2011, c. 42, §7 (NEW) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §16 (AMD). 2011, c. 42, §7 (AMD).



18-B §814. Discretionary powers; tax savings

1. Discretionary power; interests of beneficiaries. Notwithstanding the breadth of discretion granted to a trustee in the terms of the trust, including the use of such terms as "absolute," "sole" or "uncontrolled," the trustee shall exercise a discretionary power in good faith and in accordance with the terms and purposes of the trust. A trustee's power to make distributions is discretionary notwithstanding terms of the trust providing that the trustee "shall" make distributions exercising a discretionary power, with or without standards.

[ 2005, c. 184, §17 (AMD) .]

2. Discretionary distributions. Subject to subsection 4, and unless the terms of the trust expressly indicate that a rule in this subsection does not apply:

A. A person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power to make discretionary distributions to or for the trustee's personal benefit may exercise the power only in accordance with an ascertainable standard; and [2005, c. 184, §18 (AMD).]

B. A trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2005, c. 184, §18 (AMD) .]

3. Cotrustees; special fiduciary. A power whose exercise is limited or prohibited by subsection 2 may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Exceptions. Subsection 2 does not apply to:

A. A power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in the federal Internal Revenue Code of 1986, Section 2056(b)(5) or 2523(e), as in effect on July 1, 2005, or as later amended, was previously allowed; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Any trust during any period that the trust may be revoked or amended by its settlor; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. A trust if contributions to the trust qualify for the annual exclusion under the federal Internal Revenue Code of 1986, Section 2503(c) as in effect on July 1, 2005, or as later amended. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 184, §18 (AMD). 2005, c. 184, §17 (AMD).



18-B §815. General powers of trustee

1. General powers. A trustee, without authorization by the court, may exercise:

A. Powers conferred by the terms of the trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Except as limited by the terms of the trust:

(1) All powers over the trust property that an unmarried competent owner has over individually owned property;

(2) Any other powers appropriate to achieve the proper investment, management and distribution of the trust property; and

(3) Any other powers conferred by this Code. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Subject to fiduciary duties. The exercise of a power is subject to the fiduciary duties prescribed by this chapter.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §816. Specific powers of trustee

Without limiting the authority conferred by section 815, a trustee may: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Collect trust property. Collect trust property and accept or reject additions to the trust property from a settlor or any other person;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Acquire or sell property. Acquire or sell property, for cash or on credit, at public or private sale;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Change character of trust property. Exchange, partition or otherwise change the character of trust property;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Deposit trust money. Deposit trust money in an account in a regulated financial service institution;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Borrow money; pledge trust property. Borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Continue business or enterprise. With respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members or property owners, including merging, dissolving or otherwise changing the form of business organization or contributing additional capital;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

7. Exercise rights of owner. With respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

A. Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Pay calls, assessments and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Deposit the securities with a depositary or other regulated financial service institution; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

8. Improvements. With respect to an interest in real property, construct or make ordinary or extraordinary repairs to, alterations to or improvements in buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements and make or vacate plats and adjust boundaries;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

9. Enter into lease. Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

10. Grant or acquire option. Grant an option involving a sale, lease or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

11. Insure. Insure the property of the trust against damage or loss and insure the trustee, the trustee's agents and beneficiaries against liability arising from the administration of the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

12. Abandon or decline administration. Abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

13. Liability for violation of environmental law. With respect to possible liability for violation of environmental law:

A. Inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Take action to prevent, abate or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Compromise claims against the trust that may be asserted for an alleged violation of environmental law; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. Pay the expense of any inspection, review, abatement or remedial action to comply with environmental law; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

14. Claims against trust. Pay or contest any claim, settle a claim by or against the trust and release, in whole or in part, a claim belonging to the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

15. Pay expenses of administration. Pay taxes, assessments, compensation of the trustee and of employees and agents of the trust and other expenses incurred in the administration of the trust;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

16. Taxes. Exercise elections with respect to federal, state and local taxes;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

17. Trustee compensation and benefits. Select a mode of payment under any employee benefit or retirement plan, annuity or life insurance payable to the trustee; exercise rights under those instruments, including exercise of the right to indemnification for expenses and against liabilities; and take appropriate action to collect the proceeds;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

18. Loans. Make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances; the trustee has a lien on future distributions for repayment of those loans;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

19. Guarantee loans. Pledge trust property to guarantee loans made by others to the beneficiary;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

20. Appoint trustee in another jurisdiction. Appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security and remove any trustee so appointed;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

21. Beneficiary under legal disability or incapacitated. Pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or by:

A. Paying it to the beneficiary's conservator or, if the beneficiary does not have a conservator, the beneficiary's guardian; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Paying it to the beneficiary's custodian under Title 33, chapter 32, which is the Maine Uniform Transfers to Minors Act, or to a custodial trustee under the laws of another state, and, for that purpose, creating a custodianship or custodial trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. If the trustee does not know of a conservator, guardian, custodian or custodial trustee, paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Managing it as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

22. Distribution, division or termination. On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes and adjust for resulting differences in valuation;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

23. Resolution of dispute. Resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration or other procedure for alternative dispute resolution;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

24. Prosecute or defend. Prosecute or defend an action, claim or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

25. Contracts and other instruments. Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's powers; and

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

26. Wind up administration and distribute. On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §817. Distribution upon termination

1. Proposed distribution. Upon termination or partial termination of a trust, the trustee may send to the beneficiaries a proposal for distribution. The right of any beneficiary to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within 30 days after the proposal was sent but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Distribution; reasonable reserve. Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses and taxes.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Release from liability invalid. A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent:

A. It was induced by improper conduct of the trustee; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 9: MAINE UNIFORM PRUDENT INVESTOR ACT

18-B §901. Prudent investor rule

1. Duty to comply. Except as otherwise provided in section 902, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this chapter.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Altered by provisions of trust. The prudent investor rule may be expanded, restricted, eliminated or otherwise altered by the provisions of a trust. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the provisions of the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §902. Standard of care; portfolio strategy; risk and return objectives

1. Consideration of purposes, terms, distribution requirements and other circumstances. A trustee shall invest and manage trust assets, as a prudent investor would, by considering the purposes, terms, distribution requirements and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill and caution.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Overall investment strategy. A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Relevant circumstances to consider. Among circumstances that a trustee shall consider in investing and managing trust assets are all of the following that are relevant to the trust or its beneficiaries:

A. General economic conditions; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The possible effect of inflation or deflation; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The expected tax consequences of investment decisions or strategies; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property and real property; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The expected total return from income and the appreciation of capital; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. Other resources of the beneficiaries, to the extent the other resources are known to the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

G. Needs for liquidity, regularity of income and preservation or appreciation of capital; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

H. An asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Reasonable effort to verify facts. A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Kind of property; type of investment. A trustee may invest in any kind of property or type of investment consistent with the standards of this chapter.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §903. Diversification

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §904. Duties at inception of trusteeship

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements and other circumstances of the trust and with the requirements of this chapter. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §905. Reviewing compliance

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). RR 2011, c. 1, §22 (COR).



18-B §906. Language invoking standard of chapter

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this chapter: "investments permissible by law for investment of trust funds"; "legal investments"; "authorized investments"; "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital"; "prudent man rule"; "prudent trustee rule"; "prudent person rule"; or "prudent investor rule." [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §907. Uniformity of application and construction

This chapter must be applied and construed to effectuate its general purposes to make uniform the law with respect to the subject of the Uniform Prudent Investor Act among the states enacting it. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §908. Short title

This chapter may be known and cited as the "Maine Uniform Prudent Investor Act." [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 10: LIABILITY OF TRUSTEES AND RIGHTS OF PERSONS DEALING WITH TRUSTEE

18-B §1001. Remedies for breach of trust

1. Violation of duty. A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Remedies. To remedy a breach of trust that has occurred or may occur, the court may:

A. Compel the trustee to perform the trustee's duties; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Enjoin the trustee from committing a breach of trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. Compel the trustee to redress a breach of trust by paying money, restoring property or other means; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Order a trustee to account; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. Appoint a special fiduciary to take possession of the trust property and administer the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. Suspend the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

G. Remove the trustee as provided in section 706; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

H. Reduce or deny compensation to the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

I. Subject to section 1012, void an act of the trustee, impose a lien or a constructive trust on trust property or trace trust property wrongfully disposed of and recover the property or its proceeds; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

J. Order any other appropriate relief. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1002. Damages for breach of trust

1. Damages. A trustee who commits a breach of trust is liable to the beneficiaries affected for the greater of:

A. The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The profit the trustee made by reason of the breach. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Contribution from other trustees. Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1003. Damages in absence of breach

1. Accountable for profit. A trustee is accountable to an affected beneficiary for any profit made by the trustee arising from the administration of the trust, even absent a breach of trust. Nothing in this section limits a trustee's right to reasonable compensation under section 708.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Not accountable for loss, depreciation or no profit. Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1004. Attorney's fees and costs

In a judicial proceeding involving the administration of a trust, the court, as justice and equity may require, may award costs and expenses, including reasonable attorney's fees, to any party, to be paid by another party or from the trust that is the subject of the controversy. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1005. Limitation of action against trustee

1. Report; one-year limitation. A beneficiary may not commence a proceeding against a trustee for breach of trust more than one year after the date the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed the existence of a potential claim for breach of trust and informed the beneficiary of the time allowed for commencing a proceeding.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Disclosure of potential claim. A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Six years. If subsection 1 does not apply, a judicial proceeding by a beneficiary against a trustee for breach of trust must be commenced within 6 years after the first to occur of:

A. The removal, resignation or death of the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The termination of the beneficiary's interest in the trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The termination of the trust. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1006. Reliance on trust instrument

A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1007. Event affecting administration or distribution

If the happening of an event, including marriage, divorce, performance of educational requirements or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1008. Exculpation of trustee

1. Exculpation unenforceable. A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it:

A. Relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries; or [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. Was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship to the settlor. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Invalid; proof otherwise. An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term is fair under the circumstances and that its existence and contents were adequately communicated to the settlor.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1009. Beneficiary's consent, release or ratification

A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach or ratified the transaction constituting the breach, unless: [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

1. Induced by improper conduct. The consent, release or ratification of the beneficiary was induced by improper conduct of the trustee; or

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Beneficiary did not know rights. At the time of the consent, release or ratification, the beneficiary did not know of the beneficiary's rights or of the material facts relating to the breach.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1010. Limitation on personal liability of trustee

1. Not personally liable on contract; exception. Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Personally liable for torts. A trustee is personally liable for torts committed in the course of administering a trust, or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Claim against trustee in fiduciary capacity. A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1011. Interest as general partner

1. Not personally liable on contract. Except as otherwise provided in subsection 3 or unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract or in a statement previously filed pursuant to the Uniform Partnership Act or the Uniform Limited Partnership Act.

[ 2005, c. 543, Pt. D, §12 (AMD); 2005, c. 543, Pt. D, §18 (AFF) .]

2. Not personally liable for torts. Except as otherwise provided in subsection 3, a trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Exceptions to immunity. The immunity provided by this section does not apply if an interest in the partnership is held by the trustee in a capacity other than that of trustee or is held by the trustee's spouse or one or more of the trustee's descendants, siblings or parents or the spouse of any of the trustee's descendants, siblings or parents.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Liability of settlor. If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF). 2005, c. 543, §D12 (AMD). 2005, c. 543, §D18 (AFF).



18-B §1012. Protection of person dealing with trustee

1. Exceeding or improperly exercising powers. A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised those powers.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. No duty to inquire. A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. In good faith delivery of assets. A person who in good faith delivers assets to a trustee need not ensure their proper application.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Former trustee. A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Other protections prevail. Provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries that are more protective prevail over the protection provided by this section.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1013. Certification of trust

1. Information. Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing some or all of the following information:

A. That the trust exists and the date the trust instrument was executed; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. The identity of the settlor; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. The identity and address of the currently acting trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. The powers of the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

F. The authority of cotrustees to sign or otherwise authenticate and whether all or fewer than all are required in order to exercise powers of the trustee; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

G. The trust's taxpayer identification number; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

H. The manner of taking title to trust property. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Authentication. A certification of trust may be signed or otherwise authenticated by any trustee.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

3. Representations correct. A certification of trust must state that the trust has not been revoked, modified or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

4. Dispositive terms. A certification of trust need not contain the dispositive terms of a trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

5. Excerpts from trust instrument. A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments that designate the trustee and confer upon the trustee the power to act in the pending transaction.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

6. Not liable for reliance on incorrect representations; knowledge. A person who acts in reliance upon a certification of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

7. Enforce transactions. A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

8. Demand not in good faith; damages. A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

9. Copy in judicial proceeding. This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).






Chapter 11: MISCELLANEOUS PROVISIONS

18-B §1101. Uniformity of application and construction

In applying and construing this Code, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1102. Electronic records and signatures

The provisions of this Code governing the legal effect, validity or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of such records or signatures, conform to the requirements of Section 102 of the federal Electronic Signatures in Global and National Commerce Act, 15 United States Code, Section 7002, and supersede, modify and limit the requirements of the federal Electronic Signatures in Global and National Commerce Act. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1103. Effective date

This Code takes effect on July 1, 2005. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).



18-B §1104. Application to existing relationships

1. Application. Except as otherwise provided in this Code, on July 1, 2005:

A. This Code applies to all trusts created before, on or after July 1, 2005; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

B. This Code applies to all judicial proceedings concerning trusts commenced on or after July 1, 2005; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

C. This Code applies to judicial proceedings concerning trusts commenced before July 1, 2005 unless the court finds that application of a particular provision of this Code would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of this Code does not apply and the superseded law applies; [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

D. Any rule of construction or presumption provided in this Code applies to trust instruments executed before July 1, 2005 unless there is a clear indication of a contrary intent in the terms of the trust; and [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

E. An act done before July 1, 2005 is not affected by this Code. [2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF).]

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

2. Continued application of statute. If a right is acquired, extinguished or barred upon the expiration of a prescribed period that has commenced to run under any other statute before July 1, 2005, that statute continues to apply to the right even if it has been repealed or superseded.

[ 2003, c. 618, Pt. A, §1 (NEW); 2003, c. 618, Pt. A, §2 (AFF) .]

SECTION HISTORY

2003, c. 618, §A1 (NEW). 2003, c. 618, §A2 (AFF).












TITLE 19: DOMESTIC RELATIONS (HEADING: REPEALED 10/1/97 BY PL 1995, c. 694, Pt. B, @1 (rp); Pt. E, @2 (aff))

Chapter 1: MARRIAGE

Subchapter 1: GENERAL PROVISIONS

19 §1. Quaker; Baha'i (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 262, (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §2. Copy of record, legal evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 12, (RP).



19 §2-A. Findings and purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 65, §1 (NEW).



19 §3. Penalties (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 439, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §4. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §31 (NEW). 1971, c. 598, §28 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 2: VOID MARRIAGES

19 §31. Marriage prohibited and permitted within certain degrees (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 54, (AMD). 1985, c. 181, (AMD). 1987, c. 126, §1 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §32. Persons under disability (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 402, (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §33. Polygamy (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §34. Same sex marriage prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 65, §1 (NEW).






Subchapter 3: PROCEEDINGS

19 §61. Recording of intentions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 173, (AMD). 1983, c. 686, §1 (AMD). 1987, c. 126, §2 (AMD). 1989, c. 225, §§1,2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §62. Marriage license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §32 (AMD). 1971, c. 330, §1 (AMD). 1971, c. 598, §29 (AMD). 1973, c. 148, (AMD). 1977, c. 11, (AMD). 1983, c. 686, §2 (AMD). 1987, c. 126, §3 (AMD). 1989, c. 225, §3 (RPR). 1989, c. 692, (AMD). 1995, c. 560, §K82 (AMD). 1995, c. 560, §K83 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §63. -- contents (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 439, §2 (AMD). 1981, c. 456, §A60 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §64. -- out-of-state marriages (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 4, §1 (RP).






Subchapter 4: RESTRICTIONS

19 §91. Marriage out of State to evade law (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §92. Filing of cautions (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 14, (AMD). 1977, c. 479, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §93. Certain marriages performed in another state not recognized in this State (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 65, §1 (NEW).






Subchapter 5: PERSONS OFFICIATING

19 §121. Authorization; license (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 225, §15 (AMD). 1973, c. 567, §20 (AMD). 1977, c. 694, §§292,293 (AMD). 1979, c. 229, (AMD). 1981, c. 456, §A61 (RPR). 1987, c. 736, §38 (AMD). 1989, c. 225, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §122. Lack of jurisdiction or authority (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 456, §A62 (AMD). 1987, c. 736, §39 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Chapter 2: UNIFORM PREMARITAL AGREEMENT ACT

19 §141. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §142. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §143. Formalities (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §144. Content (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §145. Effect of marriage (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §146. Effect of children (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1993, c. 371, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §147. Amendment; revocation (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §148. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §149. Enforcement; void marriage (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §150. Limitation of actions (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §151. Application and construction (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 302, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 3: RIGHTS OF MARRIED PERSONS

19 §161. Holding and disposing of property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §8 (AMD). 1979, c. 540, §25 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §162. Wife's separate property (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §163. Wife's earnings (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §164. Husband not liable for wife's debts or torts; her property but not body liable as if sole (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 322, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §165. Actions by or against wife; arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §166. Proceedings between husband and wife (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §167. Action for alienation of affections prohibited (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 298, (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §167-A. Loss of consortium (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 13, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §168. Property of wife dying intestate; antenuptial agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §26 (RP).






Chapter 5: PARENTS AND CHILDREN

Subchapter 1: GENERAL PROVISIONS

19 §211. Parents joint natural guardians of children (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §212. Actions for loss of services (REPEALED)

(REPEALED)

SECTION HISTORY

1987, c. 769, §A57 (AMD). 1991, c. 885, §E19 (AMD). 1991, c. 885, §E47 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §213. Either parent dead or guilty of abandonment, rights devolve on other (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §214. Parenting and support decreed when parents live apart (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 19, §6 (AMD). 1973, c. 479, §1 (AMD). 1979, c. 481, §1 (AMD). 1979, c. 578, §§3,7 (AMD). 1979, c. 668, §2 (AMD). 1979, c. 677, §18 (AMD). 1981, c. 174, §1 (AMD). 1983, c. 195, §1 (AMD). 1983, c. 564, §1 (AMD). 1983, c. 813, §1 (RPR). 1983, c. 862, §48 (AMD). 1985, c. 53, §1 (AMD). 1985, c. 652, §§2,3 (AMD). 1985, c. 750, §3 (AMD). 1987, c. 179, §1 (AMD). 1989, c. 156, §1 (AMD). 1989, c. 272, §1 (AMD). 1989, c. 337, §§1,2 (AMD). 1989, c. 834, §B1 (AMD). 1991, c. 75, §§1,2 (AMD). 1991, c. 164, §§1,2 (AMD). 1993, c. 453, §§5,6 (AMD). 1993, c. 472, §1 (AMD). 1995, c. 172, §§1,2 (AMD). 1995, c. 405, §2 (AMD). 1995, c. 694, §A2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 415, §1 (AMD).



19 §215. Vested jurisdiction of courts not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §216. Funds paid to minor without guardian (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §33 (AMD). 1971, c. 598, §30 (AMD). 1975, c. 47, (AMD). 1979, c. 540, §27 (RP).



19 §217. Liability of parents or legal guardians for damage by children (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 15, (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §218. Cruelty to children (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §219. Adult children to care for parents according to ability (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 433, §34 (AMD). 1983, c. 701, §1 (RP).



19 §220. Rights of children born out of wedlock (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §§27-A (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §221. Public assistance recipients' rights of privacy (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 179, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 2: BASTARD CHILDREN

19 §251. Accusation and examination (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §252. Warrant (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §253. Bond or commitment; expense of support in jail (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §254. Continuance; surrender of principal (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §255. Declaration filed before trial; form (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §256. Prosecution maintained by complainant (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §257. Proceedings after verdict (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §258. Complainant not to settle if town objects (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §259. Town, failing in action, pays costs (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §260. Discharge of father after 6 months; action to recover sums due (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §261. Complainant dying before trial (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).



19 §262. Blood grouping tests (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §1 (RP).






Subchapter 3: PATERNITY

19 §271. Obligations of the father (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1969, c. 436, (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §272. Enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1985, c. 652, §4 (AMD). 1989, c. 298, §1 (AMD). 1989, c. 834, §B2 (AMD). 1995, c. 694, §A3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §273. Limitation on recovery from the father (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1985, c. 652, §5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §274. Limitations on recovery from father's estate (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §275. Remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §276. Time of trial (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §277. Authority for blood or tissue typing tests (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1985, c. 652, §6 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §278. Selection of experts (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1985, c. 652, §7 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §279. Compensation of expert witnesses (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §280. Effect of test results (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1985, c. 652, §8 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §280-A. Rebuttal of presumption (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §9 (NEW). 1989, c. 298, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §280-B. Admissible evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §9 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §280-C. Presumption of legitimacy not applicable (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 673, §1 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §281. Judgment (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1993, c. 357, §1 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §282. Security (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1969, c. 392, (AMD). 1969, c. 590, §§22-B (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §283. Settlement agreements (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §284. Venue (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §285. Uniformity of interpretation (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §286. Rules of civil procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1973, c. 625, §97 (AMD). 1993, c. 690, §B1 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §287. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 325, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Chapter 7: DESERTION AND NONSUPPORT

Subchapter 1: GENERAL PROVISIONS

19 §301. Spouse's or parent's obligation to support (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 479, §2 (AMD). 1979, c. 668, §3 (RPR). 1985, c. 652, §10 (AMD). 1989, c. 834, §B3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §302. Support of child committed to custodial agency (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 733, §6 (AMD). 1985, c. 652, §11 (AMD). 1989, c. 834, §B4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §303. Support of child by parent not having custody (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 175, (NEW). 1989, c. 156, §2 (RPR). 1989, c. 834, §§B5,6 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §303-A. Guidelines for child support awards (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §5 (AMD). 1975, c. 532, §1 (NEW). 1985, c. 652, §12 (AMD). 1989, c. 365, §1 (RPR). 1989, c. 834, §B7 (RP).



19 §304. Actions (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 478, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §305. Enforcement of support obligations; notice to licensing boards and obligor; judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V4 (NEW). 1993, c. 660, §§1-5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §306. Family financial responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V4 (NEW). 1993, c. 660, §§6-11 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §307. Publication of delinquent child support obligors (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 1-A: CHILD SUPPORT GUIDELINES

19 §311. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1991, c. 840, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 530, §A34 (AMD).



19 §312. Application (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1995, c. 694, §A4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §313. Forms (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §314. Income information and child support worksheets (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1991, c. 673, §2 (AMD). 1991, c. 840, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §315. Rebuttable presumption (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1995, c. 694, §A4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §316. Support guidelines (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1991, c. 840, §3 (AMD). 1995, c. 694, §A5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §317. Deviation from child support guidelines (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §318. Stipulation (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §319. Modification of existing support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 834, §A (NEW). 1991, c. 840, §4 (RPR). 1993, c. 338, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §320. Periodic review of support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 840, §5 (NEW). 1993, c. 607, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 2: UNIFORM RECIPROCAL ENFORCEMENT OF SUPPORT ACT

Article 1: GENERAL PROVISIONS

19 §331. Purposes (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §332. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §1 (AMD). 1979, c. 90, §1 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §333. Remedies additional (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §334. Extent of duties of support (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).






Article 2: CRIMINAL ENFORCEMENT

19 §361. Interstate rendition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §2 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §362. Conditions of interstate rendition (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §3 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).






Article 3: CIVIL ENFORCEMENT

19 §391. Choice of law (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §392. Remedies of State or political subdivision furnishing support (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §4 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §393. How duties of support enforced (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §§5,6 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §394. Contents and filing of petition for support; venue (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §7 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §395. Officials to represent obligee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §8 (RPR). 1973, c. 567, §20 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §396. Petition for a minor (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §397. Duty of court of this State as initiating state (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §9 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §398. Costs and fees (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §10 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §399. Jurisdiction by arrest (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §10 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §400. State information agency (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §10 (RPR). 1973, c. 567, §20 (AMD). 1975, c. 293, §4 (AMD). 1985, c. 652, §§13,14 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §401. Duty of the court and officials of this State as responding state (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §10 (RPR). 1973, c. 567, §20 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §402. Further duties of court and officials in the responding state (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §10 (RPR). 1973, c. 567, §20 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §402-A. Hearing and continuance (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §11 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §402-B. Immunity from criminal prosecution (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §11 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §402-C. Rules of evidence (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §11 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §403. Order of support (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §12 (AMD). 1979, c. 90, §2 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §404. Responding court to transmit copies to initiating court (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §13 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §405. Additional powers of responding court (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §14 (AMD). 1985, c. 652, §15 (AMD). 1991, c. 673, §§3-5 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §406. Additional duties of court in this State when acting as responding state (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §14 (AMD). 1979, c. 90, §3 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §407. Additional duty of court of this State when acting as initiating state (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §14 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §408. Evidence of husband and wife (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §409. Application of payments (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §15 (RPR). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §410. Effect of participation in proceeding (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §411. Paternity (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §16 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §412. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §16 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).






Article 4: REGISTRATION OF FOREIGN SUPPORT ORDERS

19 §413. Additional remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §414. Registration (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §415. Registry of foreign support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §416. Official to represent obligee (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1973, c. 567, §20 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §417. Registration procedure; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1973, c. 567, §20 (AMD). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §418. Effect of registration; enforcement procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §419. Uniformity of interpretation (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).



19 §420. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 393, §17 (NEW). 1993, c. 690, §A3 (AFF). 1993, c. 690, §A1 (RP).









Subchapter 2-A: UNIFORM INTERSTATE FAMILY SUPPORT ACT

Article 1: GENERAL PROVISIONS

19 §421. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §421-A. Tribunals of this State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §421-B. Remedies cumulative (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 2: JURISDICTION

article 1: EXTENDED PERSONAL JURISDICTION

19 §422. Bases for jurisdiction over nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-A. Procedure when exercising jurisdiction over nonresident (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






article 2: PROCEEDINGS INVOLVING 2 OR MORE STATES

19 §422-B. Initiating and responding tribunal of this State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-C. Simultaneous proceedings in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-D. Continuing, exclusive jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-E. Enforcement and modification of support order by tribunal having continuing jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






article 3: RECONCILIATION WITH ORDERS OF OTHER STATES

19 §422-F. Recognition of child support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-G. Multiple child support orders for 2 or more obligees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §422-H. Credit for payments (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Article 3: CIVIL PROVISIONS OF GENERAL APPLICATION

19 §423. Proceedings under this Act (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §§1,2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-A. Action by minor parent (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-B. Application of law of this State (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-C. Duties of initiating tribunal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-D. Duties and powers of responding tribunal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-E. Inappropriate tribunal (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-F. Duties of support enforcement agency (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-G. Duty of Attorney General (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-H. Private counsel (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-I. Duties of state information agency (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-J. Pleadings and accompanying documents (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-K. Nondisclosure of information in exceptional circumstances (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-L. Costs and fees (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-M. Limited immunity of petitioner (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-N. Nonparentage as defense (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-O. Special rules of evidence and procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-P. Communications between tribunals (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-Q. Assistance with discovery (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §423-R. Receipt and disbursement of payments (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 4: ESTABLISHMENT OF SUPPORT ORDER

19 §424. Petition to establish support order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 5: DIRECT ENFORCEMENT OF ORDER OF ANOTHER STATE WITHOUT REGISTRATION

19 §425. Enforcement of income-withholding order of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §425-A. Administrative enforcement of orders (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 6: ENFORCEMENT AND MODIFICATION OF SUPPORT ORDER AFTER REGISTRATION

article 1: REGISTRATION AND ENFORCEMENT OF SUPPORT ORDER

19 §426. Registration of order for enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §5 (RP).



19 §426-A. Procedure to register order for enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §6 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-B. Effect of registration for enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-C. Choice of law (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






article 2: CONTEST OF VALIDITY OR ENFORCEMENT

19 §426-D. Notice of registration of order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §7 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-E. Procedure to contest validity or enforcement of registered order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-F. Contest of registration or enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-G. Confirmed order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






article 3: REGISTRATION AND MODIFICATION OF CHILD SUPPORT ORDER

19 §426-H. Procedure to register child support order of another state for modification (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-I. Effect of registration for modification (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-J. Modification of child support order of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 130, §8 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §426-K. Recognition of order modified in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Article 7: DETERMINATION OF PARENTAGE

19 §427. Proceeding to determine parentage (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 8: INTERSTATE RENDITION

19 §428. Grounds for rendition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §428-A. Conditions of rendition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 9: MICELLANEOUS PROVISIONS

19 §429. Uniformity of application and construction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §429-A. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §429-B. Effective date (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 690, §A2 (NEW). 1993, c. 690, §A3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Subchapter 3: UNIFORM CIVIL LIABILITY FOR SUPPORT ACT

19 §441. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §442. Man's duty of support (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 701, §2 (AMD). 1991, c. 376, §29 (RP).



19 §443. Woman's duty of support (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 701, §3 (AMD). 1991, c. 376, §30 (RP).



19 §443-A. Person's duty of support (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 376, §31 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §444. Extent of duties of support (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §445. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §446. Amount of support (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §§A6,B1 (RP).



19 §447. Modification of order (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §448. Enforcement of rights (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §16 (AMD). 1991, c. 528, §X2 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §X2 (AMD). 1995, c. 694, §A7 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §448-A. Duty of Department of Human Services to enforce support obligations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §2 (NEW). 1981, c. 657, §2 (RPR). 1985, c. 652, §§17,18 (AMD). 1991, c. 528, §X3 (AMD). 1991, c. 528, §RRR (AFF). 1991, c. 591, §X3 (AMD). 1991, c. 673, §6 (AMD). 1993, c. 410, §§V5-8 (AMD). 1995, c. 419, §§11-13 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 530, §A34 (AMD).



19 §449. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §450. Evidence of husband and wife (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §451. Rights additional to those now existing (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §452. Uniformity of interpretation (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §453. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 4: CRIMINAL LIABILITY

19 §481. Criminal failure to support dependents; penalties; conditions (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 147, §1 (RPR). 1973, c. 200, §§1,2 (AMD). 1975, c. 293, §4 (AMD). 1975, c. 740, §125 (AMD). 1989, c. 834, §B8 (AMD). 1993, c. 105, §1 (RP).



19 §482. Misdemeanor (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 147, §2 (RP).



19 §483. Earnings of persons sentenced (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 544, §62 (AMD). 1993, c. 105, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §484. Failure to obey court order for support of children; felony (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 147, §2 (RP).



19 §485. -- Misdemeanor (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 147, §2 (RP).



19 §486. Violation of orders; penalty; payments (REPEALED)

(REPEALED)

SECTION HISTORY

1969, c. 590, §23 (AMD). 1975, c. 293, §4 (AMD). 1993, c. 105, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §487. Abandonment of child under 6 years (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 5: ALTERNATIVE METHOD OF SUPPORT ENFORCEMENT

Article 1: GENERAL PROVISIONS

19 §491. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1985, c. 652, §19 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §492. Limit on use (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §492-A. Persons subject to jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §20 (NEW). 1993, c. 607, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §493. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §4 (AMD). 1975, c. 532, §3 (NEW). 1981, c. 657, §3 (AMD). 1985, c. 652, §§21-23 (AMD). 1989, c. 156, §3 (AMD). 1993, c. 607, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §494. Service (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1979, c. 309, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §494-A. Subpoena powers (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 139, (NEW). 1977, c. 694, §294 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §494-B. Notices; readability (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 329, §1 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 2: SUPPORT DEBT

19 §495. Creation of debt to department (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1979, c. 309, §2 (RPR). 1981, c. 657, §4 (RPR). 1985, c. 652, §§24,25 (AMD). 1991, c. 673, §§7,8 (AMD). 1993, c. 607, §4 (AMD). 1995, c. 419, §14 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §496. Limitation of debt (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1981, c. 657, §5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §497. Right of support enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §497-A. Expedited administration; establishment of parental support obligation; debt for past necessary support; obligation to provide health insurance coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 607, §5 (NEW). MRSA T.19 ., §497A/10 (RP).



19 §497-B. Administrative establishment of parental support obligation; debt for past necessary support; obligation to provide health insurance coverage (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 607, §5 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §498. Determination of current support obligation, support debt and health insurance and medical expense obligation in absence of court order (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1977, c. 694, §§295,296 (AMD). 1979, c. 259, §§1-2 (AMD). 1979, c. 309, §§3,4 (AMD). 1981, c. 657, §6 (AMD). 1985, c. 652, §26 (AMD). 1989, c. 156, §4 (AMD). 1989, c. 337, §3 (AMD). 1989, c. 711, §1 (AMD). 1991, c. 673, §9 (AMD). 1993, c. 607, §6 (RP).



19 §498-A. Determination of current support obligation and health insurance and medical expense obligation in absence of court order (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §27 (NEW). 1989, c. 156, §5 (AMD). 1989, c. 337, §4 (RPR). 1989, c. 711, §2 (AMD). 1991, c. 673, §§10,11 (AMD). 1993, c. 607, §7 (RP).



19 §498-B. Effect and implementation of health insurance obligations; failure of responsible parent to comply (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 337, §5 (NEW). 1993, c. 410, §V9 (AMD). 1993, c. 607, §8 (AMD). 1995, c. 419, §15 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §498-C. Immediate withholding of earnings (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 877, §A1 (NEW). 1991, c. 13, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §498-D. Discovery of past income (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 673, §12 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §498-E. Health insurance withholding order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 410, §V10 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §499. Right of support enforcement when court order exists (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1979, c. 259, §3 (RPR). 1979, c. 309, §5 (AMD). 1979, c. 663, §125 (RPR). 1981, c. 657, §7 (AMD). 1985, c. 652, §28 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §500. Notice of support debt when court order exists (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1975, c. 770, §84 (AMD). 1977, c. 694, §§297,298 (AMD). 1979, c. 259, §§4-6 (AMD). 1979, c. 309, §§6,7 (AMD). 1979, c. 663, §§126,127 (AMD). 1981, c. 657, §8 (AMD). 1985, c. 652, §§29-31 (AMD). 1995, c. 419, §16 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §500-A. Expeditious procedure during stay (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 259, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §501. Interest of debt due (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1975, c. 770, §85 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §501-A. Notice of requirement of prompt payment (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 329, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 3: COLLECTION OF SUPPORT DEBT

19 §502. Exemptions (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1983, c. 155, §2 (AMD). 1985, c. 652, §32 (RPR). 1991, c. 824, §§A27,28 (AMD). 1991, c. 824, §A28 (AMD). 1993, c. 410, §V11 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §503. Assertion of liens (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1977, c. 694, §299 (AMD). 1979, c. 65, (AMD). 1979, c. 259, §8 (AMD). 1985, c. 652, §33 (AMD). 1993, c. 607, §9 (AMD). 1995, c. 419, §17 (RP).



19 §503-A. Liens (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 419, §18 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §504. Order to withhold and deliver (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1977, c. 694, §300 (AMD). 1979, c. 309, §§8,9 (AMD). 1983, c. 782, §2 (AMD). 1993, c. 607, §10 (AMD). 1995, c. 419, §§19-21 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §504-A. Expedited income withholding (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §34 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §504-B. Setoff of debts against lottery winnings (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 295, §3 (NEW). 1991, c. 295, §4 (AFF). 1995, c. 652, §3 (AMD). 1995, c. 652, §4 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §504-C. Order to appear and disclose (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 419, §22 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §505. Release of excess withheld (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §506. Administrative seizure and disposition of property (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 419, §23 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §507. Foreclosure on liens (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1985, c. 652, §35 (AMD). 1995, c. 419, §24 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §508. Release of lien or order to withhold (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §509. Employer responsibility and liability (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1985, c. 652, §36 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §510. Employee protected (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1979, c. 309, §10 (AMD). 1985, c. 652, §37 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §511. Assignment of earnings (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1983, c. 782, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §512. Assignment of right of support enforcement (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §512-A. Employer; payor compensation (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §38 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 4: PROCEEDS

19 §513. Distribution of proceeds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1991, c. 673, §13 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §514. Dedicated funds (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1981, c. 67, §H (RPR). 1985, c. 63, §F (AMD). 1985, c. 457, §8 (AMD). 1985, c. 814, §D1 (RPR). 1987, c. 816, §I (AMD). 1989, c. 702, §E8 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 530, §A34 (AMD).






Article 5: REVIEW

19 §515. Administrative review (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1975, c. 623, §§19-A (AMD). 1977, c. 694, §301 (AMD). 1979, c. 259, §§9-11 (AMD). 1981, c. 657, §9 (AMD). 1985, c. 652, §§39,40 (AMD). 1989, c. 337, §6 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §515-A. Complaint and inquiry unit (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 724, §1 (NEW). 1991, c. 724, §3 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §516. Judicial review (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 532, §3 (NEW). 1983, c. 480, §B26 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Subchapter 6: EXPEDITED PROCESS FOR THE COMMENCEMENT OF PATERNITY ACTIONS

19 §517. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §518. Additional persons subject to jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §519. Limitation on recovery from father (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §520. Service (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §521. Notice of proceeding to commence an action (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §522. Court orders; relief (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1993, c. 357, §2 (AMD). 1995, c. 694, §A8 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 530, §A34 (AMD).



19 §523. Applicability; Maine Rules of Civil Procedure, Rule 5 (b) (REPEALED)

(b) (REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §524. Multiple alleged fathers (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §525. Failure of alleged father to deny paternity (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1993, c. 357, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §526. Blood or tissue typing tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §527. Refusal of alleged father to submit to blood or tissue tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). RR 1993, c. 2, §9 (COR). 1993, c. 357, §4 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §528. Procedures after blood tests (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §529. Applicability; Maine Rules of Civil Procedure, Rule 12 (b) (REPEALED)

(b) (REPEALED)

SECTION HISTORY

1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §530. Acknowledgment of paternity (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 2, §52 (COR). 1991, c. 256, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Chapter 9: ADOPTION

19 §531. Persons who may adopt (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 432, §1 (AMD). 1969, c. 294, (AMD). 1969, c. 328, (AMD). 1969, c. 433, §35 (AMD). 1969, c. 539, (RPR). 1971, c. 598, §31 (AMD). 1973, c. 451, §§6,9 (AMD). 1979, c. 733, §§7,8 (AMD). 1983, c. 262, §3 (AMD). 1987, c. 102, (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §532. Consent for adoptions (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 432, §§2,3 (AMD). 1969, c. 370, (AMD). 1969, c. 437, §§3,4 (AMD). 1973, c. 791, §1 (AMD). 1975, c. 293, §4 (AMD). 1977, c. 515, §1 (AMD). 1979, c. 325, §1 (AMD). 1979, c. 391, (RPR). 1979, c. 733, §9 (AMD). 1981, c. 369, §§1-4 (AMD). 1981, c. 456, §A63 (AMD). 1981, c. 470, §A44 (AMD). 1987, c. 87, (AMD). 1991, c. 369, §§1-3 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §532-A. Surrender and release (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 791, §2 (NEW). 1975, c. 293, §4 (AMD). 1979, c. 325, §2 (AMD). 1989, c. 818, §1 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §532-B. Transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 791, §2 (NEW). 1975, c. 293, §4 (AMD). 1979, c. 325, §3 (AMD). 1979, c. 733, §10 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §532-C. Notice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 791, §2 (NEW). 1975, c. 293, §4 (AMD). 1981, c. 127, §2 (AMD). 1981, c. 369, §§5-7 (AMD). 1981, c. 456, §A64 (AMD). 1983, c. 324, (AMD). 1983, c. 772, §§1,2 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §533. Proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 16, (AMD). 1977, c. 515, §2 (AMD). 1979, c. 733, §11 (AMD). 1981, c. 390, §§1,2 (AMD). 1989, c. 818, §2 (AMD). 1991, c. 630, §1 (RPR). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §533-A. Termination of parental rights (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 369, §8 (NEW). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §534. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 390, §3 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §535. Legal effect; descent of property (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §28 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §536. Appeal to supreme court of probate (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 127, §3 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §537. Allowance to adopted child (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §29 (RP).



19 §537-A. Interstate placements (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 665, (NEW). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §538. Annulment of adoption decree (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).






Chapter 10: ADOPTION SUBSIDY ACT

19 §541. Authorization (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 263, (NEW). 1975, c. 293, §4 (AMD). 1979, c. 507, §1 (AMD). 1981, c. 57, §1 (AMD). 1983, c. 312, (AMD). 1991, c. 710, §1 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §542. Eligibility and terms (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 263, (NEW). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §543. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 263, (NEW). 1975, c. 293, §4 (AMD). 1981, c. 57, §2 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).



19 §544. Promulgation of rules and regulations (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 263, (NEW). 1975, c. 293, §4 (AMD). 1993, c. 686, §13 (AFF). 1993, c. 686, §3 (RP).






Chapter 11: JUDICIAL SEPARATION

19 §581. Spouse deserted or living apart (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 118, §§1,2 (AMD). 1979, c. 540, §30 (RPR). 1983, c. 195, §2 (AMD). 1983, c. 813, §2 (RPR). 1983, c. 862, §49 (AMD). 1985, c. 53, §2 (AMD). 1985, c. 652, §§41-43 (AMD). 1985, c. 750, §4 (AMD). 1987, c. 179, §2 (AMD). 1989, c. 156, §6 (AMD). 1989, c. 272, §2 (AMD). 1989, c. 337, §7 (AMD). 1989, c. 834, §B9 (AMD). 1991, c. 75, §§3,4 (AMD). 1991, c. 164, §§3,4 (AMD). 1993, c. 453, §§7,8 (AMD). 1993, c. 472, §2 (AMD). 1995, c. 172, §§3,4 (AMD). 1995, c. 405, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §582. Husband deserted or living apart from wife (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §9 (RPR). 1979, c. 540, §31 (RP).



19 §583. Deserted wife may convey her property as if sole (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §32 (RP).



19 §584. Petition; notice (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 451, §§7,9 (AMD). 1973, c. 479, §3 (AMD). 1979, c. 540, §33 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §585. Marriage settlement or contract not affected (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §34 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §586. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §35 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §587. Certified copy of decree filed in office of registry of deeds (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §36 (RP).



19 §588. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §37 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 13: DIVORCE AND ANNULMENT

Subchapter 1: ANNULMENT

19 §631. Certain marriages void, without process (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 356, §66 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §632. Annulment of illegal marriages (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 479, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §633. Legitimacy of issue (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §634. Issue of 2nd marriage legitimate (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §635. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §636. Court authority to order mediation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 813, §3 (NEW). 1985, c. 396, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 2: DIVORCE

Article 1: GENERAL PROVISIONS

19 §661. False swearing as perjury (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 797, §5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §662. Certain divorces validated (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §A45 (RPR). 1981, c. 529, §2 (RPR). 1991, c. 289, (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §663. Out-of-state divorces (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §664. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §665. Court authority to order mediation (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 813, §4 (NEW). 1985, c. 396, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 2: GROUNDS AND PROCEDURE

19 §691. Grounds; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1967, c. 132, (AMD). 1971, c. 194, (AMD). 1971, c. 195, §§1,2 (AMD). 1973, c. 532, (AMD). 1977, c. 226, §1 (RPR). 1977, c. 465, §§1,2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §692. Attachment or trustee process (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 482, §1 (RP).



19 §692-A. Preliminary injunction, effect; attachment or trustee process (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §22 (COR). 1991, c. 482, §2 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §693. Orders pending divorce (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 118, §3 (AMD). 1977, c. 439, §3 (RPR). 1985, c. 53, §3 (AMD). 1989, c. 834, §B10 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §694. Court may free either spouse from restraint pending divorce (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 701, §10 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §695. Divorce or custody proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 332, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 3: ALIMONY AND PROPERTY RIGHTS

19 §721. Alimony (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 399, §1 (AMD). 1977, c. 564, §86 (RPR). 1979, c. 424, §§1,2 (AMD). 1989, c. 250, §§1,2 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 9, §1 (AMD).



19 §722. Payment of alimony, fees and support (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 408, §5 (AMD). 1973, c. 434, (AMD). 1977, c. 439, §4 (AMD). 1979, c. 668, §4 (RPR). 1985, c. 652, §44 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §722-A. Disposition of property (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 399, §2 (NEW). 1971, c. 622, §§61-B (AMD). 1977, c. 226, §2 (AMD). 1979, c. 72, §1 (AMD). 1989, c. 150, (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §722-B. Order to determine possession (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 399, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §723. Provisions for husband when wife at fault (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 399, §4 (RP).



19 §724. Issue inherit despite divorce (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 540, §38 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §725. Descent of real estate in divorce (REPEALED)

(REPEALED)

SECTION HISTORY

1971, c. 311, (AMD). 1971, c. 399, §5 (AMD). 1971, c. 622, §§61C-61E (AMD). 1975, c. 488, (RPR). 1975, c. 770, §86 (AMD). 1979, c. 72, §2 (AMD). 1979, c. 663, §128 (AMD). 1983, c. 748, §1 (RPR). 1987, c. 15, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §726. Corroborating witness (REPEALED)

(REPEALED)

SECTION HISTORY

1977, c. 226, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Article 4: CUSTODY AND SUPPORT OF CHILDREN

19 §751. Investigation where custody of children involved (REPEALED)

(REPEALED)

SECTION HISTORY

1965, c. 299, (AMD). 1975, c. 293, §4 (AMD). 1981, c. 132, §§1-4 (AMD). 1981, c. 703, §A3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §752. Parenting of children; change of names; compulsory process; support and maintenance (REPEALED)

(REPEALED)

SECTION HISTORY

1975, c. 293, §5 (AMD). 1977, c. 118, §4 (AMD). 1979, c. 481, §3 (AMD). 1979, c. 578, §§4,7 (AMD). 1979, c. 668, §5 (AMD). 1979, c. 677, §18 (AMD). 1979, c. 733, §12 (AMD). 1981, c. 132, §5 (AMD). 1981, c. 174, §2 (AMD). 1983, c. 195, §3 (AMD). 1983, c. 480, §A15 (AMD). 1983, c. 564, §2 (AMD). 1983, c. 813, §5 (RPR). 1983, c. 862, §50 (AMD). 1985, c. 53, §4 (AMD). 1985, c. 652, §§45,46 (AMD). 1985, c. 750, §5 (AMD). 1987, c. 57, (AMD). 1987, c. 179, §3 (AMD). 1987, c. 721, (AMD). 1989, c. 156, §7 (AMD). 1989, c. 337, §§8,9 (AMD). 1989, c. 834, §B11 (AMD). 1991, c. 75, §§5,6 (AMD). 1991, c. 164, §§5,6 (AMD). 1991, c. 189, (AMD). 1993, c. 453, §§9,10 (AMD). 1993, c. 472, §3 (AMD). 1995, c. 172, §§5,6 (AMD). 1995, c. 405, §§4-9 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 415, §2 (AMD).



19 §752-A. Contested proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 629, §1 (NEW). 1995, c. 405, §§10-14 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 257, §1 (AMD).



19 §753. Court authority to approve alternative dispute resolution processes (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 484, §1 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).












Chapter 14: PROTECTION FROM ABUSE

19 §761. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §18 (AMD). 1983, c. 583, §26 (AMD). 1989, c. 862, §3 (RP).



19 §761-A. Purpose (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 862, §4 (NEW). 1993, c. 349, §§42,43 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §762. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§4,5,18 (AMD). 1981, c. 420, §3 (AMD). 1983, c. 583, §26 (AMD). 1985, c. 557, (AMD). 1989, c. 862, §§5-9 (AMD). 1991, c. 760, §4 (AMD). 1993, c. 469, §3 (AMD). 1993, c. 475, §§7,8 (AMD). 1995, c. 469, §3 (AMD). 1995, c. 650, §10 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §763. Filing of complaint; jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §18 (AMD). 1979, c. 677, §6 (RPR). 1983, c. 583, §26 (AMD). 1991, c. 760, §5 (AMD). 1995, c. 650, §11 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §763-A. Application of other acts (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 677, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §764. Commencement of proceeding (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§8,18 (AMD). 1985, c. 495, §11 (AMD). 1989, c. 862, §§10,11 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §765. Hearings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§9-11,18 (AMD). 1981, c. 420, §§4-6 (AMD). 1985, c. 495, §§12,13 (AMD). 1985, c. 546, (AMD). 1989, c. 862, §§12-16 (AMD). 1991, c. 760, §§6-9 (AMD). 1993, c. 475, §9 (AMD). 1995, c. 650, §§12-14 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §766. Relief (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§12,18 (AMD). 1981, c. 420, §§7-10 (AMD). 1985, c. 495, §14 (AMD). 1989, c. 834, §B12 (AMD). 1989, c. 862, §§17,18 (AMD). 1991, c. 760, §§10,11 (AMD). 1993, c. 475, §10 (AMD). 1995, c. 125, §1 (AMD). 1995, c. 405, §15 (AMD). 1995, c. 650, §15 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §766-A. Confidentiality of plaintiff's address (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 677, §13 (NEW). 1979, c. 677, §18 (AMD). 1985, c. 495, §15 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §767. Notification (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §18 (AMD). 1979, c. 677, §14 (RPR). 1989, c. 372, §2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §768. Procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§15,18 (AMD). 1989, c. 862, §19 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §769. Violation (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1979, c. 677, §§16,18 (AMD). 1989, c. 862, §20 (AMD). 1993, c. 469, §4 (AMD). 1995, c. 469, §4 (AMD). 1995, c. 668, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §770. Law enforcement agency responsibilities (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 578, §§5,7 (NEW). 1981, c. 420, §11 (AMD). 1989, c. 862, §21 (AMD). 1991, c. 824, §A29 (AMD). 1993, c. 469, §5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §770-A. Repeal (REPEALED)

(REPEALED)

SECTION HISTORY

1981, c. 470, §A46 (RAL). 1981, c. 554, (RP).



19 §770-B. Maine Commission on Domestic Abuse (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 862, §22 (NEW). 1995, c. 405, §16 (AMD). 1995, c. 519, §5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §770-C. Certification of batterers' intervention programs (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 405, §17 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 292, §1 (AMD).






Chapter 14-A: ALIMONY AND SUPPORT ENFORCEMENT

19 §771. Definition (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1979, c. 677, §17 (NEW). 1979, c. 677, §18 (AMD). 1981, c. 470, §A46 (RAL). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §772. Contempt (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §773. Alimony or support orders (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1981, c. 470, §A47 (AMD). RR 1991, c. 1, §23 (COR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §774. Enforcement of orders (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1981, c. 470, §A48 (AMD). 1983, c. 782, §4 (AMD). 1985, c. 652, §§47,48 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §774-A. Garnishment of military retirement pay (REPEALED)

(REPEALED)

SECTION HISTORY

1983, c. 259, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §774-B. Order to seize and sell (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 419, §25 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §775. Jail costs (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §776. Orders relating to children receiving public assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 668, §6 (NEW). 1985, c. 652, §49 (AMD). 1989, c. 337, §10 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 530, §A3 (AMD).



19 §777. Income withholding (REPEALED)

(REPEALED)

SECTION HISTORY

1985, c. 652, §50 (NEW). 1989, c. 877, §A2 (AMD). 1991, c. 824, §A30 (AMD). 1993, c. 190, §1 (AMD). 1993, c. 472, §4 (AMD). MRSA T.19 ., §777/4 (RP).



19 §777-A. Income withholding in department support enforcement cases (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 877, §A3 (NEW). 1991, c. 13, §2 (AMD). 1993, c. 472, §5 (AMD). MRSA T.19 ., §777A/17 (RP).



19 §777-B. Discovery of past income in department support enforcement cases (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 673, §14 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §777-C. Employment information (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §42 (COR). 1993, c. 410, §V12 (NEW). 1993, c. 472, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §777-D. Duty to report (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1993, c. 1, §42 (RNU). 1993, c. 472, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §777-E. Annual statement (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 419, §26 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §778. Modification of support order (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 337, §11 (NEW). 1989, c. 834, §B13 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §779. Effect and implementation of health insurance obligations; failure of responsible party to comply (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 337, §12 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 14-B: INCOME WITHHOLDING

19 §780. Income withholding (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-A. Provisions of withholding order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 419, §27 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-B. Administering agency (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-C. Payor duty (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-D. Payor notice (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-E. Past-due support (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-F. Good cause; alternative arrangements (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-G. Service of process (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-H. Duration of withholding (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-I. Priority of order (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-J. Notice of termination (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-K. Payor liability (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-L. Payor fee (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-M. Attested copies (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-N. Application for services (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-O. Spousal support (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-P. Payor immunity (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-Q. Other remedies (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §780-R. Rulemaking (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 472, §7 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 15: CHANGE OF NAME

19 §781. Petition in Probate Court (REPEALED)

(REPEALED)

SECTION HISTORY

1973, c. 451, §§8,9 (AMD). 1983, c. 262, §4 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 18, §4 (AMD). 1997, c. 18, §7 (AFF).






Chapter 16: UNIFORM CHILD CUSTODY JURISDICTION ACT

19 §801. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §802. Purposes of Act; construction of provisions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §803. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §804. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §805. Notice and opportunity to be heard (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §806. Notice to persons outside the State; submission to jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §807. Simultaneous proceedings in other states (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §808. Inconvenient forum (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §809. Jurisdiction declined by reason of conduct (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §810. Information under oath to be submitted to the court (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §811. Additional parties (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §812. Appearance of parties and the child (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §813. Binding force and res judicata effect of custody decree (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §814. Recognition of out-of-state custody decrees (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §815. Modification of custody decree of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §816. Filing and enforcement of custody decree of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §817. Registry of out-of-state custody decrees and proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §818. Certified copies of custody decree (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §819. Taking testimony in another state (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §820. Hearings and studies in another state; orders to appear (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §821. Assistance to courts of other states (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §822. Preservation of documents for use in other states (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §823. Request for court records of another state (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §824. International application (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §825. Priority (REPEALED)

(REPEALED)

SECTION HISTORY

1979, c. 481, §4 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 18: CONSENT OF MINORS FOR HEALTH SERVICES

19 §901. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §902. Consent (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §903. Authority (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §904. Good faith reliance on consent (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §905. Confidentiality; notification (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §906. Financial responsibility (REPEALED)

(REPEALED)

SECTION HISTORY

1989, c. 258, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Chapter 20: VISITATION RIGHTS OF GRANDPARENTS

19 §1001. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

RR 1991, c. 1, §24 (COR). 1991, c. 414, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1002. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 414, (NEW). 1993, c. 686, §4 (AMD). 1993, c. 686, §13 (AFF). 1995, c. 290, §1 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1003. Petition (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 414, (NEW). 1993, c. 479, §§1,2 (AMD). 1995, c. 14, §§1,2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1003-A. Mediation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 479, §3 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1004. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 414, (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1005. Sunset (REPEALED)

(REPEALED)

SECTION HISTORY

1991, c. 414, (NEW). 1993, c. 479, §4 (RP).






Chapter 21: ADOPTION

Subchapter 1: GENERAL PROVISIONS

19 §1101. Short title (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1102. Definitions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§1,2 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1103. Jurisdiction (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §3 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1104. Venue; transfer (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§4,5 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1105. Rights of adopted persons (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1106. Legal representation (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1107. Indian Child Welfare Act (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 412, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1108. Application of prior laws (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 412, §6 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 2: ESTABLISHMENT OF PATERNAL RIGHTS AND TERMINATION OF PATERNAL RIGHTS

19 §1111. Establishment of paternity (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§7-9 (AMD). 1995, c. 694, §§A9-11 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1112. Surrender and release; consent (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§10-14 (AMD). 1995, c. 694, §§A12,13 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1113. Duties and responsibilities subsequent to surrender and release (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1114. Termination of parental rights (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §15 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1115. Review (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §16 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 3: ADOPTION PROCEDURES

19 §1121. Petition for adoption and change of name; filing fee (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 18, §5 (AMD). 1997, c. 18, §7 (AFF).



19 §1122. Consent for adoption (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §17 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1123. Petition (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §18 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1124. Notice of petition; service (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §19 (RP).



19 §1125. Investigation; guardian ad litem; registry (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 391, §1 (AMD). 1995, c. 412, §20 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1126. Evidence; procedure (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1127. Allowable payments; expenses (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§21,22 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1128. Adoption not granted (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1129. Final decree; dispositional hearing (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 290, §2 (AMD). 1995, c. 412, §§23-26 (AMD). 1995, c. 694, §A14 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1130. Appeals (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §27 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1131. Records confidential (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §28 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1132. Interstate placements (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1133. Foreign adoptions (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1134. Advertisement (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1135. Immunity from liability for good faith reporting; proceedings (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1136. Annulment of the adoption decree (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 412, §§29,30 (AMD). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).






Subchapter 4: ADOPTION ASSISTANCE PROGRAM

19 §1141. Authorization; special needs children (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1142. Adoption assistance (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 414, §1 (RPR). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1143. Administration (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §1144. Rules (REPEALED)

(REPEALED)

SECTION HISTORY

1993, c. 686, §5 (NEW). 1993, c. 686, §13 (AFF). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









Chapter 25: FAMILY LAW ADVISORY COMMISSION

19 §2001. Commission established (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §2002. Membership; terms; vacancies (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §2003. Consultants; experts (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §2004. Duties (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP). 1997, c. 134, §11 (AMD). 1997, c. 134, §13 (AFF).



19 §2005. Organization; staff (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).



19 §2006. Federal funds (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §A15 (NEW). 1995, c. 694, §E2 (AFF). 1995, c. 694, §B1 (RP).









TITLE 19-A: DOMESTIC RELATIONS (HEADING: PL 1995, c. 694, Pt. B, @2 (new); Pt. E, @2 (aff))

Part 1: GENERAL PROVISIONS

Chapter 1: GENERAL PROVISIONS

19-A §101. Definitions

As used in this Title, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Adult. "Adult" means a person who is 18 years of age or older.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Child. "Child" means a person who has not attained 18 years of age.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Commissioner. "Commissioner" means the Commissioner of Health and Human Services, a designee or an authorized representative.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §7 (REV) .]

4. Department. "Department" means the Department of Health and Human Services and its agents and authorized representatives.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

5. Minor or minor child. "Minor" or "minor child" means a person who has not attained the age of 18 years.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Obligee. "Obligee" means any person to whom a duty of support is owed.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Obligor. "Obligor" means any person owing a duty of support.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Parent. "Parent" means the legal parent or the legal guardian when no legal parent exists.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Person. "Person" means an individual, trust, estate, partnership, association, company, corporation, political subdivision of the State, instrumentality of the State or other entity.

[ 1997, c. 537, §11 (AMD); 1997, c. 537, §62 (AFF) .]

10. State. The term "state" means any state, territory or possession of the United States, the Commonwealth of Puerto Rico and the District of Columbia.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §11 (AMD). 1997, c. 537, §62 (AFF). 2003, c. 689, §§B6,7 (REV).



19-A §102. Residency

The right to file a complaint or bring a petition under this Title may not be denied a person for failure to meet a residency requirement if the person is a member of the Armed Forces of the United States on active duty stationed in this State or the spouse of that member or a parent of a child of that member. The member is deemed to be a resident either of the county in which the military installation, or other place at which the member has been stationed, is located or of the county in which the member has sojourned. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §103. Jurisdiction

Except as otherwise expressly provided, the District Court has original jurisdiction of all actions under this Title. [1999, c. 731, Pt. ZZZ, §26 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ26 (AMD). 1999, c. 731, §ZZZ42 (AFF).



19-A §104. Appeals

Appeals may be taken from orders under this Title as in other civil actions. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §105. Award and payment of attorney's fees and other fees

1. Attorney's fees and costs. In an action under this Title, including actions to modify or enforce existing orders, the court may, after an opportunity for hearing, order a party, including a party in interest, to pay another party or another party's attorney reasonable attorney's fees, including costs, for participation in the proceedings.

[ 2005, c. 323, §1 (NEW) .]

2. While pending; part of final decision. In appropriate cases, the court may order fees and costs paid while an action is pending, including while on appeal, or may make an order as part of a final decision in a case.

[ 2005, c. 323, §1 (NEW) .]

3. Fees and expenses of 3rd-party participants. The court may order a party to pay reasonable fees and expenses of 3rd-party participants in the proceedings, including guardians ad litem, expert witnesses and providers of services, whether retained by a party or the court.

[ 2005, c. 323, §1 (NEW) .]

4. Interest; means of collection. Awards under this section are subject to the accumulation of statutory interest and may be collected by any means available under law, including, but not limited to, remedies available under Title 14 and Title 36, section 5276-A. Additional fees may be assessed in appropriate cases when additional fees are incurred for prosecuting collection actions.

[ 2005, c. 323, §1 (NEW) .]

SECTION HISTORY

2005, c. 323, §1 (NEW).






Chapter 3: ALTERNATIVE DISPUTE RESOLUTION

19-A §251. Mediation

1. Court authority to order mediation. The court may, in any case under this Title, at any time refer the parties to mediation on any issue.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Required mediation. Except as provided in paragraph B, prior to a contested hearing under chapter 27, chapter 29, chapter 55 or chapter 63 when there are minor children of the parties, the court shall refer the parties to mediation.

A. For good cause shown, the court, prior to referring the parties to mediation, may hear motions for temporary relief, pending final judgment on an issue or combination of issues for which good cause for temporary relief has been shown. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Upon motion supported by affidavit, the court may, for extraordinary cause shown, waive the mediation requirement under this subsection. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Mediated agreement. An agreement reached by the parties through mediation on issues must be reduced to writing, signed by the parties and presented to the court for approval as a court order.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. No agreement; good faith effort required. When agreement through mediation is not reached on an issue, the court must determine that the parties made a good faith effort to mediate the issue before proceeding with a hearing. If the court finds that either party failed to make a good faith effort to mediate, the court may order the parties to submit to mediation, may dismiss the action or a part of the action, may render a decision or judgment by default, may assess attorney's fees and costs or may impose any other sanction that is appropriate in the circumstances.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Failure to appear. The court may also impose an appropriate sanction upon a party's failure without good cause to appear for mediation after receiving notice of the scheduled time for mediation.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Waiver of mediation; questions of law. The court may hear motions to waive mediation in cases in which there are no facts at issue and all unresolved issues are questions of law.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §252. Referees

1. Appointment of referee. The court may appoint a referee in any proceeding for paternity, divorce, judicial separation or modification of existing judgments brought under this Title:

A. When the parties agree the case may be tried before a referee; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Upon motion demonstrating exceptional circumstances that require a referee. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Payment for service. Payment for the services of the referee is the responsibility of the parties, as ordered by the court. If the court finds that either or both of the parties are indigent, the court may pay the reasonable costs and expenses of the referee.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Referee's report. If all parties waive their right to object to acceptance of the referee's report, the court shall immediately enter judgment on the referee's report without a further hearing.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).






Chapter 5: FAMILY LAW ADVISORY COMMISSION

19-A §351. Commission established

The Family Law Advisory Commission, established in Title 5, section 12004-I, subsection 52-A and referred to in this chapter as the "commission," is created for the purpose of conducting a continuing study of the family laws of Maine. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §352. Membership; terms; vacancies

1. Membership. The commission is composed of 11 members appointed by the Chief Justice of the Supreme Judicial Court. The members must have experience in practicing family law or be knowledgeable about family law. The membership of the commission must include:

A. An active Superior Court Justice; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. An active District Court Judge; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B-1. An active family law magistrate; [2007, c. 466, Pt. B, §13 (AMD).]

C. A current Probate Court Judge; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Two members of the family law section of the Maine State Bar Association, or its successor; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. A representative of a legal services organization; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E-1. A representative of the Court Alternative Dispute Resolution Service; [2005, c. 323, §2 (NEW).]

F. A representative of the department; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. Two public members, at least one of whom has experience providing mental health services. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 2007, c. 466, Pt. B, §13 (AMD) .]

2. Terms. A member is appointed for a term of 2 years and may be reappointed.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Vacancies. In the event of the death or resignation of a member, the Chief Justice of the Supreme Judicial Court shall appoint a qualified person for the remainder of the term.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 323, §2 (AMD). 2007, c. 466, Pt. B, §13 (AMD).



19-A §353. Consultants; experts

Whenever it considers appropriate, the commission shall seek the advice of consultants or experts, including representatives of the legislative and executive branches of State Government, in fields related to its duties. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §354. Duties

1. Examine, evaluate and recommend. It is the duty of the commission:

A. To examine the sections of this Title that pertain to family law and to draft amendments to those sections as the commission considers advisable; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. To evaluate the operation of this Title and to recommend amendments based on the evaluation; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. To examine current laws pertaining to family law pleadings and to recommend changes based on the examination; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. To examine any other aspects of Maine's family law, including substantive, procedural and administrative matters, that the commission considers relevant. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Propose changes. The commission may propose to the Legislature, at the start of each session, changes in the family laws and in related provisions as the commission considers appropriate. The commission may also make recommendations to the Chief Justice of the Supreme Judicial Court, the Advisory Committee on Criminal Rules, the Advisory Committee on Civil Rules and to any other organization or committee whose affairs pertain to family law and its practice in Maine.

[ 1997, c. 134, §12 (AMD); 1997, c. 134, §13 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 134, §12 (AMD). 1997, c. 134, §13 (AFF).



19-A §355. Organization; staff

The Chief Justice of the Supreme Judicial Court shall notify all members of the time and place of the first meeting. At that time the commission shall organize, elect a chair, vice-chair and secretary-treasurer from its membership and adopt rules governing the administration of the commission and its affairs. The commission shall maintain financial records as required by the State Auditor. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §356. Federal funds

The commission may accept federal funds on behalf of the State. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).









Part 2: MARRIED PERSONS

Chapter 21: UNIFORM PREMARITAL AGREEMENT ACT

19-A §601. Short title

This chapter is known and may be cited as the "Uniform Premarital Agreement Act." [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §602. Definitions

As used in this Act, unless the context otherwise indicates, the following terms have the following meanings. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Premarital agreement. "Premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Property. "Property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §603. Formalities

A premarital agreement must be in writing and signed by both parties. It is enforceable without consideration. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §604. Content

Parties to a premarital agreement may contract with respect to: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Rights and obligations of parties. The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Right to buy, sell, use property. The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of or otherwise manage and control property;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Disposition of property. The disposition of property upon separation, marital dissolution, death or the occurrence or nonoccurrence of any other event;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Spousal support. The modification or elimination of spousal support;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Making of will. The making of a will, trust or other arrangement to carry out the provisions of the agreement;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Death benefit. The ownership rights in and disposition of the death benefit from a life insurance policy;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Choice of law. The choice of law governing the construction of the agreement; and

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Other matter. Any other matter, including their personal rights and obligations, not in violation of public policy or a law imposing a criminal penalty.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

The right of a child to receive support may not be adversely affected by a premarital agreement. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §605. Effect of marriage

A premarital agreement becomes effective upon the marriage of the parties. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §606. Effect of children

Except as otherwise provided in this section, an effective premarital agreement is void 18 months after the parties to the agreement become biological or adoptive parents or guardians of a minor. The premarital agreement is not void if, within the 18-month period, the parties sign a written amendment to the agreement either stating that the agreement remains in effect or altering the agreement. Sections 607 and 608 apply to any amendment under this section. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

This section does not apply to premarital agreements executed on or after October 1, 1993. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §607. Amendment; revocation

After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties. The amended agreement or the revocation is enforceable without consideration. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §608. Enforcement

1. Not enforceable. A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

A. That party did not execute the agreement voluntarily; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

(1) Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

(2) Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

(3) Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Support required. If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Unconscionability. An issue of unconscionability of a premarital agreement must be decided by the court as a matter of law.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §609. Enforcement; void marriage

If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §610. Limitation of actions

A statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement. Equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §611. Application and construction

This Act must be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Act among states enacting it. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).






Chapter 23: MARRIAGE

Subchapter 1: GENERAL PROVISIONS

19-A §650. Findings and purposes

All municipal clerks and courts of this State shall have a duty and shall be legally required to construe the provisions of Maine's marriage laws in accordance with the following findings and purposes: [1997, c. 65, §2 (NEW).]

1. Findings. The people of the State of Maine find that:

A. The union of one man and one woman joined in traditional monogamous marriage is of inestimable value to society; the State has a compelling interest to nurture and promote the unique institution of traditional monogamous marriage in the support of harmonious families and the physical and mental health of children; and that the State has the compelling interest in promoting the moral values inherent in traditional monogamous marriage. [1997, c. 65, §2 (NEW).]

[ 1997, c. 65, §2 (NEW) .]

2. Purposes. The purposes of this chapter are:

A. To encourage the traditional monogamous family unit as the basic building block of our society, the foundation of harmonious and enriching family life; [1997, c. 65, §2 (NEW).]

B. To nurture, sustain and protect the traditional monogamous family unit in Maine society, its moral imperatives, its economic function and its unique contribution to the rearing of healthy children; and [1997, c. 65, §2 (NEW).]

C. To support and strengthen traditional monogamous Maine families against improper interference from out-of-state influences or edicts. [1997, c. 65, §2 (NEW).]

[ 1997, c. 65, §2 (NEW) .]

SECTION HISTORY

1997, c. 65, §2 (NEW).



19-A §650-A. Codification of marriage

Marriage is the legally recognized union of 2 people. Gender-specific terms relating to the marital relationship or familial relationships must be construed to be gender-neutral for all purposes throughout the law, whether in the context of statute, administrative or court rule, policy, common law or any other source of civil law. [IB 2011, c. 1, §1 (NEW).]

SECTION HISTORY

IB 2011, c. 1, §1 (NEW).



19-A §650-B. Recognition of marriage licensed and certified in another jurisdiction

A marriage of a same-sex couple that is validly licensed and certified in another jurisdiction is recognized for all purposes under the laws of this State. [IB 2011, c. 1, §2 (NEW).]

SECTION HISTORY

IB 2011, c. 1, §2 (NEW).



19-A §651. Recording of intentions

1. Place of recording. Residents of the State intending to be joined in marriage shall record notice of their intentions in the office of the clerk of the municipality in which at least one of them resides. If only one of the parties resides in the State, the parties shall record notice of their intentions in the office of the clerk of the municipality in which the resident party resides. If there is no clerk in the place of their residence, the notice must be filed with the clerk of an adjoining municipality. If both parties to a marriage reside outside the State, they must file intentions in any municipal office. Once the intentions are filed and the license is issued, the parties are free to marry anywhere within the State.

[ 2001, c. 574, §2 (AMD) .]

2. Application. The parties wishing to record notice of their intentions of marriage shall submit an application for recording notice of their intentions of marriage. The application may be issued to any 2 persons otherwise qualified under this chapter regardless of the sex of each person. The application must include a signed certification that the information recorded on the application is correct and that the applicant is free to marry according to the laws of this State. The applicant's signature must be acknowledged before an official authorized to take oaths. An application recording notice of intention to marry is not open for public inspection for 50 years from the date of the application except that:

A. The names of the parties for whom intentions to marry are filed and the intended date of marriage are public records and open for public inspection; and [2013, c. 424, Pt. B, §5 (RPR).]

B. A person with a researcher identification card under Title 22, section 2706, subsection 8 is permitted to inspect records and may be issued a noncertified copy of an application. [2013, c. 424, Pt. B, §5 (RPR).]

[ 2013, c. 424, Pt. B, §5 (RPR) .]

3. Related parties. If the parties recording notice of their intentions to marry are related as described in section 701, subsection 2, the parties shall submit to the clerk, at the time of recording their intentions to marry, a certificate from a physician stating that the parties have received genetic counseling from the physician. The physician making the certification required by this subsection shall sign the certificate.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Prior marriages. Persons recording notice of intention to marry, either of whom has been previously married, shall submit with the application a certificate or certified copy of the divorce decree or annulment of the last marriage or the death record of the last spouse. If both have been previously married, both shall submit the certificates or certified copies. The clerk shall make a notation on the reverse side of the application under subsection 2 showing the title and location of the courts, the names of the parties to the proceeding for the divorces or annulments and the date when the decrees became absolute. In the case of a death of a former spouse, the clerk shall show the name of the deceased along with the date and place of death.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Recognition of foreign divorces. A record of divorce from another state or foreign country is evidence of divorce. If the record is not in English, the record must be translated into English by a disinterested 3rd person at the parties' expense.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Resident defined. For the purposes of this chapter, "resident" means a person whose habitation is fixed in a place within this State and to which that person, whenever temporarily absent, has the intention to return. A person is a resident of a municipality if the place of habitation is within that particular municipality. The clerk of a municipality shall consider a person who qualifies as a resident under Title 21-A, section 112 for voting purposes a resident for the purposes of this chapter.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 537, §12 (AMD). 1997, c. 537, §62 (AFF). 2001, c. 574, §2 (AMD). IB 2011, c. 1, §3 (AMD). 2011, c. 511, §1 (AMD). 2013, c. 424, Pt. B, §5 (AMD).



19-A §652. Issuance of marriage license

1. Marriage license issued. After the filing of notice of intentions of marriage, except as otherwise provided, the clerk shall deliver to the parties a marriage license specifying the time when the intentions were recorded.

[ 2001, c. 574, §3 (AMD) .]

2. Marriage license to nonresidents.

[ 2001, c. 574, §4 (RP) .]

3. Void after 90 days. The license is void if not used within 90 days from the day the intentions were filed in the offices of the municipal clerks as specified in section 651.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Expedited procedure.

[ 2001, c. 574, §4 (RP) .]

5. Informational brochure. A marriage license may not be issued until a brochure prepared by the Department of Health and Human Services concerning the effects of alcohol and drugs on fetuses has been given to both parties. The department is responsible for making the brochures available to municipal clerks for distribution.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF); 2001, c. 354, §3 (AMD); 2003, c. 689, Pt. B, §6 (REV) .]

6. Related parties. A marriage license may not be issued to parties related as described in section 701, subsection 2, unless the clerk has received from the parties the physician's certificate of genetic counseling required by section 651.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Parties under 18 years of age. A marriage license may not be issued to persons under 18 years of age without the written consent of their parents, guardians or persons to whom a court has given custody. In the absence of persons qualified to give consent, the judge of probate in the county where each minor resides may grant consent after notice and opportunity for hearing. When 2 licenses are required and when either or both applicants for a marriage license are under the ages specified in this section, the written consent must be given for the issuance of both licenses in the presence of the clerk issuing the licenses or by acknowledgment under seal filed with that clerk.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Parties under 16 years of age. The clerk may not issue a marriage license to a person under 16 years of age without:

A. The written consent of that minor's parents, guardians or persons to whom a court has given custody; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Notifying the judge of probate in the county in which the minor resides of the filing of this intention; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Receipt of that judge of probate's written consent to issue the license. The judge of probate shall base a decision on whether to issue consent on the best interest of the parties under 16 years of age and shall consider the age of both parties and any criminal record of a party who is 18 years of age or older. The judge of probate, in the interest of public welfare, may order, after notice and opportunity for hearing, that a license not be issued. The judge of probate shall issue a decision within 30 days of receiving the notification under paragraph B. [1997, c. 683, Pt. E, §5 (AMD); 1997, c. 683, Pt. E, §6 (AFF).]

[ 1997, c. 683, Pt. E, §5 (AMD); 1997, c. 683, Pt. E, §6 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 507, §1 (AMD). 1997, c. 507, §4 (AFF). 1997, c. 683, §E5 (AMD). 1997, c. 683, §E6 (AFF). 2001, c. 354, §3 (AMD). 2001, c. 574, §§3,4 (AMD). 2003, c. 689, §B6 (REV).



19-A §653. Filing of cautions

1. Filing; enter notice. A person who believes that parties are about to contract marriage when either of them can not lawfully do so may file a caution and the reasons for the caution in the office of the clerk where notice of their intentions is required to be filed. If either party applies to enter notice of their intentions, the clerk shall withhold the license until the judge of probate from the county involved approves the marriage.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Procedure. Before the judge of probate may approve a marriage, the court must give due notice and an opportunity to be heard to all concerned parties. The judge of probate shall determine whether the parties may lawfully contract marriage within 7 days unless the judge of probate certifies that further time is necessary for that purpose. In that case, a license must be withheld until the expiration of the certified time. The clerk shall deliver or withhold the license in accordance with the final decision of the judge of probate.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Judgment for costs. If the judge of probate determines that the parties may lawfully contract marriage, the judge shall enter judgment against the person filing the caution for costs and issue execution for costs.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §654. Record of marriages

1. Copy. Every person authorized to unite persons in marriage shall make and keep a record of every marriage solemnized by that person in conformity with the forms and instructions prescribed by the State Registrar of Vital Statistics pursuant to Title 22, section 2701.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Return of marriage license. The person who solemnized the marriage shall return the marriage license to the clerk who issued the license within 7 working days following the date on which the marriage is solemnized by that person. The clerk and the State Registrar of Vital Statistics each shall retain a copy of the license.

[ 2011, c. 111, §1 (AMD) .]

3. Statement including officiant and witnesses. The marriage license returned must contain a statement giving the names of the parties united in marriage, place and date of the marriage, the signature of the person by whom the marriage was solemnized and the names of the 2 witnesses. The person who solemnized the marriage shall add the title of the office by virtue of which the marriage was solemnized, the residence of the person who solemnized the marriage and:

A. The date ordained or authorized by a religious faith to perform marriages; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The date the notary public's commission expires; [2011, c. 111, §1 (AMD).]

C. The date the lawyer was admitted to the Maine Bar; or [2011, c. 111, §1 (AMD).]

D. The date the person's temporary registration certificate was issued under section 655, subsection 1-A. [2011, c. 111, §1 (NEW).]

[ 2011, c. 111, §1 (AMD) .]

4. Recorded by clerk. The clerk shall record all marriage licenses returned under this section.

[ 2011, c. 111, §1 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 574, §5 (AMD). 2011, c. 111, §1 (AMD).



19-A §655. Authorization; penalties

1. Persons authorized to solemnize marriages. The following may solemnize marriages in this State:

A. If a resident of this State:

(1) A justice or judge;

(2) A lawyer admitted to the Maine Bar; or

(4) A notary public under Title 4, chapter 19; [2011, c. 111, §2 (AMD).]

B. Whether a resident or nonresident of this State and whether or not a citizen of the United States:

(1) An ordained minister of the gospel;

(2) A cleric engaged in the service of the religious body to which the cleric belongs; or

(3) A person licensed to preach by an association of ministers, religious seminary or ecclesiastical body; and [2011, c. 111, §3 (AMD).]

C. A nonresident of the State who has a temporary registration certificate issued by the Office of Data, Research and Vital Statistics pursuant to subsection 1-A. [2011, c. 111, §4 (NEW).]

[ 2011, c. 111, §§2-4 (AMD) .]

1-A. Temporary registration certificate. The Office of Data, Research and Vital Statistics may issue a temporary registration certificate to solemnize a marriage ceremony to an individual who is a resident of another state and who is authorized under the laws of that state to solemnize marriages.

A. An individual seeking a temporary registration certificate under this subsection must submit to the Office of Data, Research and Vital Statistics:

(1) A copy of a valid commission or other indicia of authority to perform marriage ceremonies in the individual's state of residence as proof of existence of the authority;

(2) A copy of the other state's statute that grants the individual authority to solemnize marriages in that state;

(3) The names and residences of the 2 parties whose marriage the individual proposes to solemnize and the expected date of the marriage ceremony; and

(4) A $100 registration fee. [2011, c. 111, §5 (NEW).]

B. Upon finding that the individual has satisfied the requirements of paragraph A, the Office of Data, Research and Vital Statistics shall issue to the individual a temporary registration certificate authorizing the individual to solemnize the marriage of the parties whose names were provided pursuant to paragraph A, subparagraph (3). The Office of Data, Research and Vital Statistics may decline to issue a temporary registration certificate if complaints filed against the individual for actions in this State have been substantiated or for other good cause, even if the state in which the individual is authorized to solemnize marriages has not taken disciplinary action. [2011, c. 111, §5 (NEW).]

C. A temporary registration certificate does not authorize the individual to solemnize any marriage other than the marriage of the parties provided pursuant to paragraph A, subparagraph (3). [2011, c. 111, §5 (NEW).]

D. A temporary registration certificate under this subsection expires upon the individual's signing the marriage license or 90 days after issuance, whichever occurs first. [2011, c. 111, §5 (NEW).]

E. The Office of Data, Research and Vital Statistics shall keep a permanent record of all temporary registration certificates issued under this subsection. The records must contain the name and residence of each individual to whom a temporary registration certificate is issued. [2011, c. 111, §5 (NEW).]

[ 2011, c. 111, §5 (NEW) .]

2. Enforcement. The State Registrar of Vital Statistics shall enforce this section as far as it comes within the state registrar's power and shall notify the district attorney of the county in which the penalty should be enforced of the facts that have come to the state registrar's knowledge. Upon receipt of this notice, the district attorney shall prosecute the person who violated this section.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Religious exemption. This chapter does not require any member of the clergy to perform or any church, religious denomination or other religious institution to host any marriage in violation of the religious beliefs of that member of the clergy, church, religious denomination or other religious institution. The refusal to perform or host a marriage under this subsection cannot be the basis for a lawsuit or liability and does not affect the tax-exempt status of the church, religious denomination or other religious institution.

[ IB 2011, c. 1, §4 (NEW) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 574, §6 (AMD). IB 2011, c. 1, §4 (AMD). 2011, c. 111, §§2-5 (AMD).



19-A §656. License

1. Contents of license. A marriage license must have conspicuously printed on it the following words: "The laws of Maine provide that only authorized persons may solemnize marriages in this State."

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Completed license; ceremony performed. Each marriage license issued must be completed and the certification statement signed by both parties to the intended marriage. The completed license or licenses must be delivered by the parties to the person solemnizing the marriage. Upon completion of the solemnization, which must be performed in the presence of at least 2 witnesses other than the person officiating, the person officiating and the 2 witnesses shall sign the license or licenses, which are then known as the marriage certificate or certificates.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §657. Lack of jurisdiction or authority

A marriage, solemnized before any known inhabitant of the State professing to be a justice, judge, notary public or an ordained or licensed minister of the gospel, is not void, nor is its validity affected by any want of jurisdiction or authority in the justice, judge, notary or minister or by any omission or informality in entering the intention of marriage, if the marriage is in other respects lawful and consummated with a full belief, on the part of either of the persons married, that they are lawfully married. [2001, c. 574, §7 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2001, c. 574, §7 (AMD).



19-A §658. Quaker; Baha'i

A marriage solemnized among Quakers or Friends, in the form practiced in their meeting, or solemnized among members of the Baha'i faith according to the rules and principles of the Baha'i faith, is valid and not affected by this subchapter. The clerk or the keeper of the records of the meeting or ceremony in which a marriage is solemnized shall return evidence of the solemnization of the marriage as provided in section 654. A person who willfully neglects or refuses to perform the duty imposed upon that person by this section commits a civil violation for which a forfeiture not to exceed $100 for each offense may be adjudged for the use of the municipality in which the offense occurred. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §659. Penalties

1. Solemnization without authorization. A person who solemnizes a marriage when not authorized to do so under section 655 commits a civil violation for which a forfeiture not to exceed $100 for each offense may be adjudged. Forfeitures collected must be distributed to the municipality in which the offense occurred.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Solemnization contrary to chapter. A person who intentionally or knowingly joins persons in marriage in violation of this chapter commits a civil violation for which a forfeiture of $100 may be adjudged. The person may not join persons in marriage after being adjudicated as violating this subsection.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Violation by party to the marriage. A person who contracts a marriage in violation of this chapter commits a civil violation for which a forfeiture of $100 may be adjudged. A person who makes false representations to obtain a marriage license or to cause the solemnization of marriage in violation of this chapter commits a civil violation for which a forfeiture of $100 may be adjudged.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Violation by clerk. The clerk of a municipality who intentionally violates this chapter or falsely states the residence of either of the parties named in the license or certificate commits a civil violation for which a forfeiture of $20 for each offense may be adjudged.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).






Subchapter 2: RESTRICTIONS

19-A §701. Prohibited marriages; exceptions

1. Marriage out of State to evade law. When residents of this State, with intent to evade this section and to return and reside here, go into another state or country to have their marriage solemnized there and afterwards return and reside here, that marriage is void in this State.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

1-A. Certain marriages performed in another state not recognized in this State. Any marriage performed in another state that would violate any provisions of subsections 2 to 4 if performed in this State is not recognized in this State and is considered void if the parties take up residence in this State.

[ IB 2011, c. 1, §5 (AMD) .]

2. Prohibitions based on degrees of consanguinity; exceptions. This subsection governs marriage between relatives.

A. A man may not marry his mother, grandmother, daughter, granddaughter, sister, brother's daughter, sister's daughter, father's sister, mother's sister, the daughter of his father's brother or sister or the daughter of his mother's brother or sister. A woman may not marry her father, grandfather, son, grandson, brother, brother's son, sister's son, father's brother, mother's brother, the son of her father's brother or sister or the son of her mother's brother or sister. A person may not marry that person's parent, grandparent, child, grandchild, sibling, nephew, niece, aunt or uncle. [IB 2011, c. 1, §5 (AMD).]

B. Notwithstanding paragraph A, a man may marry the daughter of his father's brother or sister or the daughter of his mother's brother or sister, and a woman may marry the son of her father's brother or sister or the son of her mother's brother or sister as long as, pursuant to sections 651 and 652, the man or woman provides the physician's certificate of genetic counseling. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ IB 2011, c. 1, §5 (AMD) .]

3. Persons legally determined to be incapacitated under the law. A person who has been found to be an incapacitated person, as defined in Title 18-A, section 5-101, subsection (1), by a court of competent jurisdiction and for whom a guardian or limited guardian has been appointed may not contract marriage without the approval of the appointed guardian. For persons under limited guardianship, this subsection applies only if the court has granted the specific power to contract for marriage to the guardian.

A. [2011, c. 542, Pt. A, §20 (RP).]

B. [2011, c. 542, Pt. A, §20 (RP).]

[ 2011, c. 542, Pt. A, §20 (AMD) .]

4. Polygamy. A marriage contracted while either party has a living wife or husband from whom the party is not divorced is void.

[ 2007, c. 695, Pt. C, §4 (RPR) .]

5. Same sex marriage prohibited.

[ IB 2011, c. 1, §5 (RP) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 65, §3 (AMD). 2007, c. 695, Pt. C, §4 (AMD). IB 2011, c. 1, §5 (AMD). 2011, c. 542, Pt. A, §20 (AMD).






Subchapter 3: VOID MARRIAGES AND ANNULMENT

19-A §751. Certain marriages void without process

The following marriages are void and dissolved without legal process: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Solemnized in State. A marriage prohibited in section 701, if solemnized in this State.

[ 2009, c. 96, §1 (AMD) .]

2. Final judgment.

[ 2009, c. 96, §1 (RP) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2009, c. 96, §1 (AMD).



19-A §752. Annulment of illegal marriages

1. Complaint; court order. When the validity of a marriage is doubted, either party may file a complaint for annulment. The court shall order the marriage annulled or affirmed according to the evidence. The court's order does not affect the rights of the defendant unless the defendant was actually notified of the action or answered the complaint.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Parental rights and responsibilities. The court entering an order for annulment may make an order awarding parental rights and responsibilities with respect to a minor child of the parties in accordance with chapter 55.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Name change. Upon the request of either spouse to change that person's own name, the court, when entering judgment for annulment:

A. Shall change the name of that spouse to a former name requested; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. May change the name of that spouse to any other name requested. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Finalization. The trial court may, upon motion for entry of final judgment during the pendency of the appeal period, grant a final judgment of annulment between the parties if the court expressly finds that there is not just cause for delay and entry of judgment will not prejudice the legal or equitable rights of a party during the pendency of an appeal. The filing of a motion under this subsection does not stay an award of child or spousal support or parental rights and responsibilities, except by order of the court under the Maine Rules of Civil Procedure.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Annulment because of prior marriage. When a marriage is annulled due to a prior marriage, and the party who was capable of contracting the 2nd marriage contracted the 2nd marriage in good faith, believing that the prior spouse was dead, the former marriage was void or a divorce had been decreed leaving the party to the former marriage free to marry again, that fact must be stated in the decree of nullity.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §753. Action to void marriage

If, after a marriage has been solemnized, the State Registrar of Vital Statistics determines that the parties are not eligible to be married because the age or other requirements provided in this chapter are not satisfied, the state registrar may file an action in District Court to void the marriage. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).









Chapter 25: RIGHTS OF MARRIED PERSONS

19-A §801. Holding and disposing of property

A married person, widow or widower of any age may own in the person's own right real and personal estate acquired by descent, gift or purchase. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §802. Spouse's separate property

A person having property is not deprived of any part of that property by marriage, and a person acquires no right to any property of that person's spouse. A married person may release to that person's spouse the right to control that person's property or any part of it and to dispose of the income of the property for their mutual benefit, and may in writing revoke that right of control or disposal. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §803. Spouse's earnings

A married person may receive the wages of that person's personal labor not performed for that person's own family, maintain an action for those wages in that person's own name and hold them in that person's own right against that person's spouse or any other person. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §804. No liability for spouse's debts or torts; property subject to execution; partnerships

1. Liability for debts or torts. A married person is not liable for the debts of that person's spouse contracted before marriage nor for those contracted in the spouse's own name for any lawful purpose. A married person is not liable for that person's spouse's torts in which that person takes no part.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Partnerships. This section may not be construed to mean that a person is not liable for the debts, contracted in the name of the partnership, of a partnership between the person and the person's spouse or among the person, the spouse and 3rd persons. This section may not be construed to prohibit or limit the formation of a partnership between a husband and a wife or among a husband, wife and 3rd persons.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §805. Actions by or against spouse; arrest

A married person may prosecute and defend civil actions, either of tort or contract, in that person's own name without the joinder of that person's spouse, for the preservation and protection of that person's property and personal rights or for the redress of that person's injuries, as if unmarried, or may prosecute these actions jointly with that person's spouse. The person's spouse may not settle or discharge any of these actions or causes of action without the written consent of the person. Neither of them can be arrested on a writ of execution arising out of these actions or causes of action, nor may the spouse alone maintain an action respecting the person's property. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §806. Proceedings between husband and wife

1. Civil action against spouse. A wife may bring a civil action against her husband for the recovery, conveyance, transfer, payment or delivery to her of any property, real or personal or both, exceeding $100 in value, standing in his name, or to which he has legal title, or that is in his possession or under his control, that in equity and good conscience belongs to her and that he neglects or refuses to convey, transfer, pay over or deliver to her, and upon proper proof may maintain this action. A husband has the same right to bring and maintain a civil action against his wife for the same purposes, subject to the same limitations.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Marriage not a bar; costs. Marriage is not a bar to the maintenance of a civil action by a wife against her husband or by a husband against his wife brought for the purposes in subsection 1. Costs may not be awarded against either party in these proceedings.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Defrauding creditors; dismissal of action. If it satisfactorily appears to the court on hearing that the party bringing the action has conveyed or transferred any of that party's property, real or personal, to the other party to the action for the purpose of cheating, defrauding, hindering or delaying that party's creditors, the action must be dismissed.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Appeal. An appeal from any final judgment under this section may be taken to the law court as in other civil actions.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. No survival of rights. There is no survival of the right to institute proceedings under this section, and if a wife or husband dies after the commencement of proceedings under this section and before the final determination and disposition of the proceedings, these proceedings must abate.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).






Chapter 27: JUDICIAL SEPARATION

19-A §851. Judicial separation

1. Grounds.

[ 1997, c. 224, §5 (AFF); 1997, c. 224, §1 (RP) .]

1-A. Jurisdiction. The District Court has jurisdiction to enter a separation decree:

A. Upon the petition of a married person who lives apart or who desires to live apart from that person's spouse for a period in excess of 60 continuous days; or [1997, c. 224, §2 (NEW); 1997, c. 224, §5 (AFF).]

B. Upon joint petition of a married couple who live apart or who desire to live apart for a period in excess of 60 continuous days. [1997, c. 224, §2 (NEW); 1997, c. 224, §5 (AFF).]

[ 1999, c. 731, Pt. ZZZ, §27 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Place of filing. The person may file a petition for judicial separation in the county or judicial division in which either of the parties lives, except that if the petitioner has left the county or judicial division in which the parties lived together and the respondent still lives in that county or judicial division, the petitioner must file the petition in that county or judicial division. Notice must be given as the Maine Rules of Civil Procedure provide.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Order.

[ 1997, c. 224, §5 (AFF); 1997, c. 224, §3 (RP) .]

4. Mediation. The court shall order the parties to participate in mediation as provided in chapter 3.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Parental rights and responsibilities. Upon the petition of either spouse, or of the guardian or next friend of one of the parties who may be mentally ill, the court may make an order awarding parental rights and responsibilities with respect to a minor child of the parties in accordance with chapter 55.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Enforcement. The court may enforce obedience to its orders by appropriate process including remedies provided in chapter 65. Nothing in this section may preclude the court from incarcerating a spouse for nonpayment of child support, spousal support or attorney's fees in violation of a court order to do so.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

7. Marriage settlement or contract not affected. An action under this section does not invalidate a marriage settlement or contract between the parties.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

8. Orders pending final separation decree. Pending a final separation decree, the court may:

A. Order either spouse to pay to the other spouse or to the attorney for the other spouse sufficient money for the defense or prosecution of the separation action; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

B. Make reasonable provision for either spouse's support; [2005, c. 323, §3 (AMD).]

C. Enter a decree for parental rights and responsibilities, including support of minor children in accordance with chapter 55. An order for child support under this section may include an order for the payment of all or part of the medical expenses, hospital expenses and other health care expenses of the children or an order to provide a policy or contract for coverage of those expenses. Availability of public assistance to the family may not affect the decision of the court relating to the responsibility of a parent to provide child support; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

D. By order, determine the possession of owned or rented real and personal property; and [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

E. Enforce obedience by appropriate processes. [2005, c. 323, §3 (AMD).]

[ 2005, c. 323, §3 (AMD) .]

9. Spousal support. The court may:

A. Order spousal support, which must be determined in accordance with the factors set forth in section 951-A; [1999, c. 634, §1 (AMD).]

B. Order periodic spousal support payments, payments of a specific sum or any combination of both; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

C. Order either spouse to maintain a policy of health insurance for the benefit of the other spouse and to pay all or a portion of the uninsured health care expenses of the other spouse; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

D. Order either spouse to maintain a policy of life insurance upon that person for the benefit of the other spouse or the couple's children; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

E. Order either party to pay the costs and attorney's fees of the other party in the defense or prosecution of a judicial separation; [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

F. At any time, alter or amend an order for spousal support or a specific sum when it appears that justice requires it, except that a court may not increase the spousal support if the original decree prohibits an increase. In making an alteration or amendment, the court shall consider the factors set forth in section 951-A; and [1999, c. 634, §1 (AMD).]

G. Enforce an order for spousal support or attorney's fees and costs in accordance with section 952. [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

This subsection does not limit the court, by full or partial agreement of the parties or otherwise, from awarding spousal support for a limited period, from awarding spousal support that may not be increased regardless of subsequent events or conditions or otherwise limiting or conditioning the spousal support award in any manner or term that the court considers just.

[ 1999, c. 634, §1 (AMD) .]

10. Disposition of property. The court may order the disposition of the parties' property in accordance with section 953. Descent of real estate is governed by section 953.

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

11. Freedom from restraint and interference. The court may order either spouse to refrain from imposing any restraint on the personal liberty of the other or interfering with the personal privacy of the other and may order other conditions necessary to ensure the peaceful coexistence of the parties.

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

12. Modification and termination of separation decrees. A separation decree may be modified or is terminated as follows.

A. Upon motion by either party served in accordance with the Maine Rules of Civil Procedure, Rule 4, and after notice and hearing, the court may order the modification of a separation decree upon showing of a substantial change of circumstances justifying the modification. However, that portion of the separation decree disposing of the parties' property in accordance with section 953 is not subject to modification and remains in full force. [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

B. Upon the filing of a written declaration signed and acknowledged by both parties stating that they have resumed marital relations, the separation decree terminates. However, that portion of the separation decree disposing of the parties' property in accordance with section 953 is not subject to termination and remains in full force. [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

C. Upon entry of a final judgment of divorce between the parties, the separation agreement terminates. However, that portion of the separation decree disposing of the parties' property in accordance with section 953 is not subject to termination and remains in full force. [1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF).]

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

13. Joinder with divorce action. If a complaint or counterclaim seeking a divorce pursuant to section 901 is filed in an action in which a complaint or counterclaim seeking a separation decree has also been filed, the court shall order the dismissal of the complaint or counterclaim seeking a separation decree if the court grants a divorce.

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

14. Inheritance not barred. A separation decree does not bar the spouses or the issue of the marriage from inheriting.

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

15. Fraud. The court may not grant a judicial separation when the parties seek to procure a judicial separation for fraudulent purposes.

[ 1997, c. 224, §4 (NEW); 1997, c. 224, §5 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 224, §§1-4 (AMD). 1997, c. 224, §5 (AFF). 1999, c. 634, §1 (AMD). 1999, c. 731, §ZZZ27 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2005, c. 323, §3 (AMD).



19-A §852. Preliminary injunction, effect; attachment or trustee process

1. Issue of preliminary injunction. In all actions for judicial separation the clerk of the court, pursuant to order of the District Court, shall issue a preliminary injunction in the following manner.

A. The preliminary injunction must bear the signature or facsimile signature of the clerk, be under the seal of the court, contain the name of the court and the names of the parties and state the name and address of the plaintiff's attorney. The preliminary injunction may be obtained in blank from the clerk and must be filled out by the plaintiff's attorney. The plaintiff's attorney is responsible for serving this preliminary injunction, along with the summons and complaint, on the defendant. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The preliminary injunction must be directed to each party to the action and must contain the following orders:

(1) That each party is enjoined from transferring, encumbering, concealing, selling or otherwise disposing of the property of either or both of the parties, except in the usual course of business or for the necessities of life, without the written consent of the parties or the permission of the court;

(2) That each party is enjoined from imposing restraint on the personal liberty of the other party or of a biological or adopted child of either or both of the parties; and

(3) That each party is enjoined from voluntarily removing the other party or a child of the parties from a policy of health insurance that provides coverage for the other party or the child of the parties. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The preliminary injunction must include the following statement:

"Warning

This is an official court order. If you disobey this order the court may find you in contempt of court.

This court order is effective until the earliest of the following:

(1) The court revokes or modifies it;

(2) A final divorce judgment or decree of judicial separation is entered; or

(3) The action is dismissed." [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The preliminary injunction is effective against the plaintiff upon the commencement of the action and against the defendant upon service of a copy of both the complaint and order in accordance with the Maine Rules of Civil Procedure. The plaintiff is deemed to have accepted service of the plaintiff's copy of the preliminary injunction and to have actual notice of its contents by filing or causing the complaint to be served. The plaintiff shall cause a copy of the preliminary injunction to be served upon the defendant with a copy of the summons and complaint. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The preliminary injunction has the force and effect of an order of a Judge of the Probate Court or District Court or Justice of Superior Court and is enforceable by all remedies made available by law, including contempt of court. The order remains in effect until entry of a final decree, until the case is dismissed or until otherwise ordered by the court. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1999, c. 731, Pt. ZZZ, §28 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Revocation or modification. A preliminary injunction may be revoked or modified after hearing for good cause shown. The party seeking to revoke or modify the preliminary injunction shall file a motion together with an affidavit that demonstrates the good cause necessary for revocation or modification.

A. Notwithstanding any law to the contrary, on 7 days' notice to the other party or on shorter notice as the court may order, either party subject to an order may appear and move the dissolution or modification of the order, and in that event the court shall proceed to hear and determine the motion as expeditiously as justice requires. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Mediation is not required before a hearing on a motion to revoke or modify a preliminary injunction except as directed by the court. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. A preliminary injunction does not prejudice the rights of the parties or a child that are to be adjudicated at subsequent hearings in the proceeding and does not limit the power of the court to issue other injunctive relief that may be proper under the circumstances. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. A preliminary injunction terminates when:

(1) The court revokes or modifies it;

(2) A final divorce judgment or decree of judicial separation is entered; or

(3) The action is dismissed. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Remedies. The court may enforce a preliminary injunction issued pursuant to this section:

A. By finding a person who disobeys or resists the injunction in contempt of court; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. By requiring a person who disobeys or resists the injunction to pay the costs and attorney's fees that the other party incurred to enforce the preliminary injunction; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. By appropriate processes as in other actions. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The remedies provided in this subsection for enforcement of a preliminary injunction are in addition to any other civil or criminal remedies available, including civil contempt of court. The use of one remedy does not prevent the simultaneous or subsequent use of any other remedy.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Mutual order of protection or restraint. Orders issued pursuant to this section do not supersede orders issued pursuant to chapter 101.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Attachment of property; trustee process. Attachment of real or personal property or on trustee process may be used in connection with an action for judicial separation.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ28 (AMD). 1999, c. 731, §ZZZ42 (AFF).






Chapter 29: DIVORCE

Subchapter 1: GROUNDS AND PROCEDURES

19-A §901. Action for divorce; procedures

1. Filing of complaint; grounds. A person seeking a divorce may file a complaint for divorce in the District Court if:

A. The plaintiff has resided in good faith in this State for 6 months prior to the commencement of the action; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The plaintiff is a resident of this State and the parties were married in this State; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The plaintiff is a resident of this State and the parties resided in this State when the cause of divorce accrued; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The defendant is a resident of this State. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The complaint must state one or more grounds listed in section 902, subsection 1.

[ 1999, c. 731, Pt. ZZZ, §29 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Guardian ad litem. If the alleged cause is that one of the parties is an incapacitated person, as provided in section 902, subsection 1, paragraph J, the court shall appoint a guardian ad litem to represent the interests of the incapacitated person.

[ 2005, c. 594, §1 (AMD) .]

3. Exclusion of public. In a divorce action, at the request of either party, personally or through that party's attorney, unless the other party who has entered an appearance objects personally or through that other party's attorney, the court shall exclude the public from the court proceedings.

If the court orders that the public is to be excluded, only the parties, their attorneys, court officers and witnesses may be present.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Corroborating witness not required. When the merits of a divorce action are not contested, whether or not an answer has been filed, there is no requirement that the testimony of the complaining party be corroborated by witnesses.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Fraud. The court may not grant a divorce when the parties seek to procure a divorce for fraudulent purposes.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Attorney's fees and costs. Attorney's fees awarded in the nature of support may be made payable immediately or in installments.

[ 2005, c. 323, §4 (AMD) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ29 (AMD). 1999, c. 731, §ZZZ42 (AFF). 2005, c. 323, §4 (AMD). 2005, c. 594, §1 (AMD).



19-A §902. Grounds; defenses

1. Grounds. A divorce may be granted for one of the following causes:

A. Adultery; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Impotence; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Extreme cruelty; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Utter desertion continued for 3 consecutive years prior to the commencement of the action; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. Gross and confirmed habits of intoxication from the use of liquor or drugs; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

F. Nonsupport, when one spouse has sufficient ability to provide for the other spouse and grossly, wantonly or cruelly refuses or neglects to provide suitable maintenance for the complaining spouse; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

G. Cruel and abusive treatment; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

H. Irreconcilable marital differences; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

I. [2005, c. 594, §2 (RP).]

J. A judicial determination has been made that one of the parties is an incapacitated person, as defined in Title 18-A, section 5-101, for whom a guardian with full powers has been appointed, other than a temporary guardian appointed pursuant to Title 18-A, section 5-310-A. [2005, c. 594, §3 (NEW).]

[ 2005, c. 594, §§2, 3 (AMD) .]

2. Irreconcilable differences; counseling. If one party alleges that there are irreconcilable marital differences and the opposing party denies that allegation, the court upon its own motion or upon motion of either party may continue the case and require both parties to receive counseling by a qualified professional counselor to be selected either by agreement of the parties or by the court. The counselor shall give a written report of the counseling to the court and to both parties. The failure or refusal of the party who denies irreconcilable marital differences to submit to counseling without good reason is prima facie evidence that the marital differences are irreconcilable.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Recrimination. Recrimination is a comparative rather than an absolute defense in a divorce action.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Condonation. Condonation of the parties is not an absolute defense to any action for divorce but is discretionary with the court.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 594, §§2,3 (AMD).



19-A §903. Preliminary injunction, effect; attachment or trustee process

1. Issue of preliminary injunction. In all actions for divorce or for spousal or child support following divorce by a court that lacked personal jurisdiction over the absent spouse, the clerk of the court, pursuant to order of the District Court, shall issue a preliminary injunction in the following manner.

A. The preliminary injunction must bear the signature or facsimile signature of the clerk, be under the seal of the court, contain the name of the court and the names of the parties and state the name and address of the plaintiff's attorney. The preliminary injunction may be obtained in blank from the clerk and must be filled out by the plaintiff's attorney. The plaintiff's attorney is responsible for serving this preliminary injunction, along with the summons and complaint, on the defendant. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The preliminary injunction must be directed to each party to the action and must contain the following orders:

(1) That each party is enjoined from transferring, encumbering, concealing, selling or otherwise disposing of the property of either or both of the parties, except in the usual course of business or for the necessities of life, without the written consent of the parties or the permission of the court;

(2) That each party is enjoined from imposing restraint on the personal liberty of the other party or of a biological or adopted child of either or both of the parties; and

(3) That each party is enjoined from voluntarily removing the other party or a child of the parties from a policy of health insurance that provides coverage for the other party or the child of the parties. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The preliminary injunction must include the following statement:

"Warning

This is an official court order. If you disobey this order the court may find you in contempt of court.

This court order is effective until the earliest of the following:

(1) The court revokes or modifies it;

(2) A final divorce judgment or decree of judicial separation is entered; or

(3) The action is dismissed." [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. The preliminary injunction is effective against the plaintiff upon the commencement of the action and against the defendant upon service of a copy of both the complaint and order in accordance with the Maine Rules of Civil Procedure. The plaintiff is deemed to have accepted service of the plaintiff's copy of the preliminary injunction and to have actual notice of its contents by filing or causing the complaint to be served. The plaintiff shall cause a copy of the preliminary injunction to be served upon the defendant with a copy of the summons and complaint. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The preliminary injunction has the force and effect of an order of a Judge of the Probate Court or District Court or Justice of Superior Court and is enforceable by all remedies made available by law, including contempt of court. The order remains in effect until entry of a final decree, until the case is dismissed or until otherwise ordered by the court. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1999, c. 731, Pt. ZZZ, §30 (AMD); 1999, c. 731, Pt. ZZZ, §42 (AFF) .]

2. Revocation or modification. A preliminary injunction may be revoked or modified after hearing for good cause shown. The party seeking to revoke or modify the preliminary injunction shall file a motion together with an affidavit that demonstrates the good cause necessary for revocation or modification.

A. Notwithstanding any law to the contrary, on 7 days' notice to the other party or on shorter notice as the court may order, either party subject to an order may appear and move the dissolution or modification of the order, and in that event the court shall proceed to hear and determine the motion as expeditiously as justice requires. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Mediation is not required before a hearing on a motion to revoke or modify a preliminary injunction except as directed by the court. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. A preliminary injunction does not prejudice the rights of the parties or a child that are to be adjudicated at subsequent hearings in the proceeding and does not limit the power of the court to issue other injunctive relief that may be proper under the circumstances. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. A preliminary injunction terminates when:

(1) The court revokes or modifies it;

(2) A final divorce judgment or decree of judicial separation is entered; or

(3) The action is dismissed. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Remedies. The court may enforce a preliminary injunction issued pursuant to this section:

A. By finding a person who disobeys or resists the injunction in contempt of court; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. By requiring a person who disobeys or resists the injunction to pay the costs and attorney's fees that the other party incurred to enforce the preliminary injunction; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. By appropriate processes as in other actions. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The remedies provided in this subsection for enforcement of a preliminary injunction are in addition to any other civil or criminal remedies available, including civil contempt of court. The use of one remedy does not prevent the simultaneous or subsequent use of any other remedy.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Mutual order of protection or restraint. Orders issued pursuant to this section do not supersede orders issued pursuant to chapter 101.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Attachment of property; trustee process. Attachment of real or personal property or on trustee process may be used in connection with an action for divorce or spousal or child support following divorce by a court that lacked personal jurisdiction over the absent spouse.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Application. The injunction authorized in this section does not apply to post-divorce actions.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 731, §ZZZ30 (AMD). 1999, c. 731, §ZZZ42 (AFF).



19-A §904. Orders pending divorce

In accordance with section 251, subsection 2, pending a divorce action, the court may: [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

1. Attorney's fees.

[ 2005, c. 323, §5 (RP) .]

2. Support. Make reasonable provision for either spouse's separate support;

[ 2005, c. 323, §6 (AMD) .]

3. Minor children. Enter an order for the parental rights and responsibilities with respect to the minor children of the parties in accordance with chapter 55;

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Enforcement. Enforce obedience by appropriate processes;

[ 2005, c. 323, §6 (AMD) .]

5. Determine possession. Determine the possession of owned or rented real and personal property pending the final divorce decree; or

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Free from restraint. On motion of either spouse, prohibit a spouse from imposing restraint on the moving spouse's personal liberty. This subsection does not preclude the court from incarcerating either spouse for nonpayment of child support, spousal support or attorney's fees in violation of a court order to do so.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 323, §§5,6 (AMD).



19-A §905. Investigation when custody of children involved

Whenever in a divorce action the custody of a minor child is involved, the court may request the department to investigate conditions and circumstances of the child and the child's parents. Upon completion of the investigation, the department shall submit a written report to the court and to counsel of record at least 3 days before the date of hearing. The report may not be further copied or distributed by anyone. A person who violates a provision of this section commits a civil violation for which a forfeiture of not more than $500 may be adjudged. Upon request of an interested party, the court shall require the person making the report to testify at the time of hearing. Whoever participates in making a report under this section or participates in a judicial proceeding as a result of the report is immune from civil or criminal liability, unless that person acted in bad faith or with malicious purpose. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

If the court requests an investigation for purposes other than suspected abuse or neglect as defined in Title 22, chapter 1071, the court shall order either or both parties to pay to the department part or all of the costs of services under this chapter, unless the court has made a finding of inability to pay. Revenue from investigations or services provided under this chapter are dedicated to the department to defray the cost of these services. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §906. Certain divorces validated

1. Writ of attachment. All divorces already granted in this State on libels inserted in a writ of attachment, and otherwise valid except for the want of attachment nominal or otherwise upon the writ, are validated.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Pendency of another claim. All judgments or orders already entered granting a divorce, annulment, disposition of property under section 953 or former Title 19, section 722-A or other disposition, award or division of property incident upon a divorce or annulment, and otherwise final except for the pendency of another claim or counterclaim in the same action, are declared final, nonappealable and effective for all purposes as of the date of entry of the judgment or order. This subsection does not apply to any judgment for divorce, annulment or property disposition in which the appeal period, including any extensions, has commenced but has not expired as of June 30, 1981.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Finalization. In an action for divorce under section 902, the trial court may, upon motion for entry of final judgment during the pendency of the appeal period, grant a final judgment of annulment or divorce between the parties if the court expressly finds that there is not just cause for delay and entry of judgment will not prejudice the legal or equitable rights of a party during the pendency of an appeal. The filing of a motion under this subsection does not stay an award of child or spousal support or parental rights and responsibilities, except by order of the court under the Maine Rules of Civil Procedure.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).



19-A §907. Out-of-state divorces

When residents of the State go out of the State for the purpose of obtaining a divorce for causes that occurred here while the parties lived here or that do not authorize a divorce here, and a divorce is thus obtained, the divorce is void in this State. In all other cases, a divorce decreed out of the State according to the law of the place, by a court having jurisdiction of the cause and of both parties, is valid here. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

The validity of a custody determination contained in or ancillary to a valid divorce decree granted by another state is governed by the Uniform Child Custody Jurisdiction and Enforcement Act. [2013, c. 424, Pt. B, §6 (AMD).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2013, c. 424, Pt. B, §6 (AMD).



19-A §908. Disclosure and recording of social security numbers

An individual who is a party to a divorce action must disclose that individual's social security number to the court. The social security number of any individual who is subject to a divorce decree must be placed in the court records relating to the decree. The record of an individual's social security number is confidential and is not open to the public. The court shall disclose an individual's social security number to the department for child support enforcement purposes. [1997, c. 537, §13 (NEW); 1997, c. 537, §62 (AFF).]

SECTION HISTORY

1997, c. 537, §13 (NEW). 1997, c. 537, §62 (AFF).






Subchapter 2: SPOUSAL SUPPORT AND PROPERTY RIGHTS

19-A §951. Spousal support (REPEALED)

(REPEALED)

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1997, c. 9, §2 (AMD). 1997, c. 9, §3 (AFF). 1997, c. 629, §1 (AMD). 1999, c. 634, §2 (RP).



19-A §951-A. Spousal support

1. Statement by court. An order granting, denying or modifying spousal support must state:

A. The type or types of support, if support is awarded; [1999, c. 634, §3 (NEW).]

B. The method or methods of payment, and the term and limitations imposed, if support is awarded; [1999, c. 634, §3 (NEW).]

C. If the support awarded is not, in whole or in part, subject to future modification; and [1999, c. 634, §3 (NEW).]

D. The factors relied upon by the court in arriving at its decision to award or deny spousal support, if the proceeding was contested. [1999, c. 634, §3 (NEW).]

[ 1999, c. 634, §3 (NEW) .]

2. Types of spousal support. The court may, after consideration of all factors set forth in subsection 5, award or modify spousal support for one or more of the following reasons.

A. General support may be awarded to provide financial assistance to a spouse with substantially less income potential than the other spouse so that both spouses can maintain a reasonable standard of living after the divorce.

(1) There is a rebuttable presumption that general support may not be awarded if the parties were married for less than 10 years as of the date of the filing of the action for divorce. There is also a rebuttable presumption that general support may not be awarded for a term exceeding 1/2 the length of the marriage if the parties were married for at least 10 years but not more than 20 years as of the date of the filing of the action for divorce.

(2) If the court finds that a spousal support award based upon a presumption established by this paragraph would be inequitable or unjust, that finding is sufficient to rebut the applicable presumption. [1999, c. 634, §3 (NEW).]

B. Transitional support may be awarded to provide for a spouse's transitional needs, including, but not limited to:

(1) Short-term needs resulting from financial dislocations associated with the dissolution of the marriage; or

(2) Reentry or advancement in the work force, including, but not limited to, physical or emotional rehabilitation services, vocational training and education. [1999, c. 634, §3 (NEW).]

C. Reimbursement support may be awarded to achieve an equitable result in the overall dissolution of the parties' financial relationship in response to exceptional circumstances. Exceptional circumstances include, but are not limited to:

(1) Economic misconduct by a spouse; and

(2) Substantial contributions a spouse made towards the educational or occupational advancement of the other spouse during the marriage.

Reimbursement support may be awarded only if the court determines that the parties' financial circumstances do not permit the court to fully address equitable considerations through its distributive order pursuant to section 953. [1999, c. 634, §3 (NEW).]

D. Nominal support may be awarded to preserve the court's authority to grant spousal support in the future. [1999, c. 634, §3 (NEW).]

E. Interim support may be awarded to provide for a spouse's separate support during the pendency of an action for divorce or judicial separation. [1999, c. 634, §3 (NEW).]

[ 1999, c. 634, §3 (NEW) .]

3. Methods of payment; term and limitations. The order must state the method or methods of payment that the court determines just, including, but not limited to, lump-sum and installment payments. The order must also state the term of and any limitations on the award that the court determines just, including, but not limited to:

A. A limit on any increases or decreases in the amount of support; [1999, c. 634, §3 (NEW).]

B. A limit on any increases or decreases in the term of support; [1999, c. 634, §3 (NEW).]

C. A limit on the method or methods of payment of support; [1999, c. 634, §3 (NEW).]

D. A limit on the payment of support related to the remarriage of the payee; and [1999, c. 634, §3 (NEW).]

E. A limit on the payment of support related to cohabitation by the payee. [1999, c. 634, §3 (NEW).]

[ 1999, c. 634, §3 (NEW) .]

4. Modification. An award of spousal support issued before October 1, 2013 is subject to modification when it appears that justice requires unless and to the extent the order awarding or modifying spousal support expressly states that the award, in whole or in part, is not subject to future modification. An award of spousal support issued on or after October 1, 2013 is subject to modification when it appears that justice requires.

[ 2013, c. 327, §1 (AMD) .]

5. Factors. The court shall consider the following factors when determining an award of spousal support:

A. The length of the marriage; [1999, c. 634, §3 (NEW).]

B. The ability of each party to pay; [1999, c. 634, §3 (NEW).]

C. The age of each party; [1999, c. 634, §3 (NEW).]

D. The employment history and employment potential of each party; [1999, c. 634, §3 (NEW).]

E. The income history and income potential of each party; [1999, c. 634, §3 (NEW).]

F. The education and training of each party; [1999, c. 634, §3 (NEW).]

G. The provisions for retirement and health insurance benefits of each party; [1999, c. 634, §3 (NEW).]

H. The tax consequences of the division of marital property, including the tax consequences of the sale of the marital home, if applicable; [1999, c. 634, §3 (NEW).]

I. The health and disabilities of each party; [1999, c. 634, §3 (NEW).]

J. The tax consequences of a spousal support award; [1999, c. 634, §3 (NEW).]

K. The contributions of either party as homemaker; [1999, c. 634, §3 (NEW).]

L. The contributions of either party to the education or earning potential of the other party; [1999, c. 634, §3 (NEW).]

M. Economic misconduct by either party resulting in the diminution of marital property or income; [1999, c. 634, §3 (NEW).]

N. The standard of living of the parties during the marriage; [1999, c. 634, §3 (NEW).]

O. The ability of the party seeking support to become self-supporting within a reasonable period of time; [1999, c. 634, §3 (NEW).]

P. The effect of the following on a party's need for spousal support or a party's ability to pay spousal support:

(1) Actual or potential income from marital or nonmarital property awarded or set apart to each party as part of the court's distributive order pursuant to section 953; and

(2) Child support for the support of a minor child or children of the marriage pursuant to chapter 63; and [1999, c. 634, §3 (NEW).]

Q. Any other factors the court considers appropriate. [1999, c. 634, §3 (NEW).]

[ 1999, c. 634, §3 (NEW) .]

6. Enforcement. The court may use all necessary legal provisions to enforce its decrees.

[ 1999, c. 634, §3 (NEW) .]

7. Real estate and other property; life insurance and other security. The court may order part of the obligated party's real estate or other property, as well as the rents, profits or income from real estate or other property, to be assigned and set out to the other party for life or for such other period determined to be just. The court may also order the obligated party to maintain life insurance or to otherwise provide security for the payment of spousal support in the event the obligation may survive the obligated party's death.

[ 1999, c. 634, §3 (NEW) .]

8. Cessation upon death of payee or payor. An order awarding, denying or modifying spousal support may provide that the award survives the death of the payee or payor, or both. Unless otherwise stated in the order awarding spousal support, the obligation to make any payment pursuant to this section ceases upon the death of either the payee or the payor with respect to any payment not yet due and owing as of the date of death.

[ 1999, c. 634, §3 (NEW) .]

9. Effect of no award or termination of spousal support. A final judgment that does not award spousal support forever precludes such an award in that action. The complete termination of a spousal support award pursuant to the terms of the award or a final post-judgment order forever precludes the reinstatement of spousal support in that action.

[ 1999, c. 634, §3 (NEW) .]

10. Application. This section applies to:

A. Orders granting or denying spousal support entered on or after September 1, 2000; and [1999, c. 634, §3 (NEW).]

B. The modification, termination and enforcement of orders granting spousal support entered on or after September 1, 2000. [1999, c. 634, §3 (NEW).]

[ 1999, c. 634, §3 (NEW) .]

11. Support while pending. The trial court may make, modify or enforce an award of spousal support under this section while an action is pending, including while on appeal.

[ 2005, c. 594, §4 (NEW) .]

12. Cessation upon cohabitation. When it appears that justice requires, an order awarding spousal support is subject to modification to terminate spousal support when it can be shown that the payee and another person have entered into a mutually supportive relationship that is the functional equivalent of marriage that has existed for at least 12 months of a period of 18 consecutive months.

[ 2013, c. 327, §2 (NEW) .]

SECTION HISTORY

1999, c. 634, §3 (NEW). 2005, c. 594, §4 (AMD). 2013, c. 327, §§1, 2 (AMD).



19-A §952. Payment of spousal support, fees and support

1. Definition. As used in this section, "decree of spousal support, support or costs" means a decree or order:

A. For spousal support or payment of money instead of spousal support; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. For support of children; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. For support pending a divorce action; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. For payment of related attorney's fees; [2005, c. 323, §7 (AMD).]

E. For alteration of an existing decree or order for the custody or support of a child; or [2005, c. 323, §7 (AMD).]

F. For division and disposition of property ancillary to a divorce judgment, including, but not limited to, proceedings to effectuate a qualified domestic relations order; to reach, attach or liquidate property; or to quiet title. [2005, c. 323, §8 (NEW).]

[ 2005, c. 323, §§7, 8 (AMD) .]

2. Order pending petition. Pending a petition to enforce a decree of spousal support, support or costs and after notice and opportunity for a hearing, the court may order either spouse to pay to the other spouse or to the other spouse's attorney sufficient money for the prosecution of or defense against the petition.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

3. Attorney's fees. Attorney's fees awarded in the nature of support may be made payable immediately or in installments.

[ 2005, c. 323, §9 (AMD) .]

4. Enforcement. The court may enforce an order as provided under chapter 65.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 2005, c. 323, §§7-9 (AMD).



19-A §953. Disposition of property

1. Disposition. In a proceeding for a divorce, for legal separation or for disposition of property following dissolution of the marriage by a court that lacked personal jurisdiction over the absent spouse or lacked jurisdiction to dispose of the property, the court shall set apart to each spouse the spouse's property and shall divide the marital property in proportions the court considers just after considering all relevant factors, including:

A. The contribution of each spouse to the acquisition of the marital property, including the contribution of a spouse as homemaker; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. The value of the property set apart to each spouse; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. The economic circumstances of each spouse at the time the division of property is to become effective, including the desirability of awarding the family home or the right to live in the home for reasonable periods to the spouse having custody of the children. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

2. Definition. For purposes of this section, "marital property" means all property acquired by either spouse subsequent to the marriage, except:

A. Property acquired by gift, bequest, devise or descent; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. Property acquired in exchange for property acquired prior to the marriage or in exchange for property acquired by gift, bequest, devise or descent; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. Property acquired by a spouse after a decree of legal separation; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

D. Property excluded by valid agreement of the parties; and [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

E. The increase in value of property acquired prior to the marriage and the increase in value of a spouse's nonmarital property as defined in paragraphs A to D.

(1) "Increase in value" includes:

(a) Appreciation resulting from market forces; and

(b) Appreciation resulting from reinvested income and capital gain unless either or both spouses had a substantial active role during the marriage in managing, preserving or improving the property.

(2) "Increase in value" does not include:

(a) Appreciation resulting from the investment of marital funds or property in the nonmarital property;

(b) Appreciation resulting from marital labor; and

(c) Appreciation resulting from reinvested income and capital gain if either or both spouses had a substantial active role during the marriage in managing, preserving or improving the property. [1999, c. 665, §1 (AMD); 1999, c. 665, §2 (AFF).]

[ 1999, c. 665, §1 (AMD); 1999, c. 665, §2 (AFF) .]

3. Acquired subsequent to marriage. All property acquired by either spouse subsequent to the marriage and prior to a decree of legal separation is presumed to be marital property regardless of whether title is held individually or by the spouses in some form of coownership such as joint tenancy, tenancy in common, tenancy by the entirety or community property. The presumption of marital property is overcome by a showing that the property was acquired by a method listed in subsection 2.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

4. Disposition of marital property. If both parties to a divorce action also request the court in writing to order disposition of marital property acquired by either or both of the parties to the divorce prior to January 1, 1972, or nonmarital property owned by the parties to the divorce action, the court shall also order disposition in accordance with subsection 1.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

5. Decree contents. If the final divorce decree disposes of real property, it must name the party or parties responsible for preparing and recording the decree of divorce or abstract of the decree and paying the recording fee after the clerk has prepared or approved the abstract. The decree may name different parties to be responsible for different parcels.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6. Nonowner spouse claims. Notwithstanding the actual notice provisions of Title 14, section 4455 or any other laws, a claim of a nonowner spouse to real estate as "marital property," as defined in this section, does not affect title to the real estate of the owner spouse until the nonowner spouse records in the appropriate registry of deeds either:

A. A copy of the divorce complaint as filed in court; [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

B. A clerk's certificate of the divorce complaint, as described in Title 14, section 4455, subsection 2; or [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

C. A decree or abstract of the decree as described in this section. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

This recording requirement applies to all divorce proceedings in this State or in any other jurisdiction.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

6-A. Nonowner spouse interest in certain payments or accounts. After the filing of a divorce complaint under section 901, a nonowner spouse has an inchoate equitable ownership interest, without the need to obtain an attachment, levy or court order, in the individual retirement account or similar plan or contract on account of illness, disability, death, age or length of service of the owner spouse, to the extent the account or plan is either exempt or beyond the reach of an attaching or judgment lien creditor under state or federal law.

[ 2005, c. 298, §1 (NEW) .]

7. Decree or abstract as deed. All rights acquired under former Title 19, section 721 or 723 on or before December 31, 1971 and all rights acquired under this section by a party in the real estate of the other party are effective against a person when the decree of divorce or an abstract of the decree is filed in the registry of deeds for the county or registry district where the real estate is situated. The decree or abstract, at a minimum, must contain:

A. The caption of the case, including the names of the parties, and any changes to the parties' names after the decree; [2003, c. 18, §1 (NEW).]

B. The date the judgment is final and the court that issued the decree; [2003, c. 18, §1 (NEW).]

C. An adequate description of the real estate, such as by reference to the volume and page number of an instrument recorded in the registry of deeds or the probate court record, or an adequate description by metes and bounds or by reference to the volume and page number of the registry of deeds' records of a survey plan of the property; [2003, c. 18, §1 (NEW).]

D. Any provision of the decree intended by the court to constitute an encumbrance against real estate, including any conditions pertaining to the encumbrance, in the verbatim language used by the court. If the abstract does not contain the provision required by this paragraph, an encumbrance may not be considered effective against a 3rd party unless the encumbrance has been memorialized in a separate, duly recorded instrument; and [2003, c. 18, §1 (NEW).]

E. A clear statement of the ownership interest of the parties in the real estate intended by the court to result from that decree. [2003, c. 18, §1 (NEW).]

An inconsequential failure to provide all the details required pursuant to paragraphs A to E does not create an invalid abstract for purposes of this section.

The failure of a party to record the decree or an abstract of the decree within a time period prescribed by former Title 19, section 725 does not affect the rights of that party as against the other party or the other party's heirs or devisees. The recording of the decree or abstract of the decree has the force and effect of a quitclaim deed releasing all interest in the real estate described in the decree or abstract of the decree, whether the interest is in fee or by statute.

[ 2003, c. 18, §1 (RPR) .]

8. Out-of-state divorce decrees. When a divorce has been granted out of the State, the plaintiff, or the plaintiff's attorney, shall cause a duly authenticated copy of the order to be recorded with the register of deeds in each of the counties where the real estate or any part of the real estate is situated. The appropriate recording fee must be paid prior to the recording.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

9. Omitted property. If a final divorce decree fails to set apart or divide marital property over which the court had jurisdiction, the omitted property is deemed held by both parties as tenants in common. On the motion of either party, the court may set aside or divide the omitted property between the parties, as justice may require.

[ 1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF) .]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF). 1999, c. 665, §1 (AMD). 1999, c. 665, §2 (AFF). 2003, c. 18, §1 (AMD). 2005, c. 298, §1 (AMD).



19-A §954. Income withholding

1. Availability and establishment of income withholding. Spousal support orders issued or modified by the courts in this State must have a provision for the withholding of income to ensure that withholding as a means of obtaining spousal support is available if arrearages occur. Except as provided in chapter 65, subchapter IV, income withholding against all spousal support obligations ordered by a court within the State must be implemented as follows.

A. New orders of spousal support must include a provision withholding the amount of spousal support from the income, regardless of the source, of the person obligated to pay the support. If an existing order of alimony or spousal support does not include a withholding order, the obligee may file a motion to amend the spousal support order to include an order for withholding, which the court shall grant. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF).]

B. Each order for withholding must provide for a conspicuous notice to the obligor that withholding may result if the obligor fails to make the spousal support payments and that no withholding may be made until the following conditions are met:

(1) Either the obligor requests that income withholding be implemented or the obligee determines that the payments the obligor has failed to make under the spousal support order are at least equal to the amount payable for one month;

(2) The obligee serves written notice of the amount of arrearage upon the obligor and informs the obligor that the obligee has procured a court order for income withholding;

(3) The obligee mails a copy of the determination of arrearage and a copy of the court's withholding order to the payor of funds;

(4) The obligee mails to the Department of Health and Human Services a copy of the determination of arrearage and a copy of the court's withholding order to enable the department to proceed pursuant to subsection 2; and

(5) The obligor has a 20-day period, after receiving the notice pursuant to subparagraph (2), to file a motion for determination of arrearages with respect to the amount of spousal support owed and to simultaneously request an ex parte stay of service on the payor of funds until the motion for determination is heard. Any stay issued by the court under this subsection expires in 60 days and may be reissued only upon a showing by the obligor that the obligor has made reasonable efforts to obtain a hearing on the motion for determination of arrearages during the effective period of the stay. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV).]

C. An order modifying the amount of spousal support issued after a hearing on a motion to modify spousal support may provide that payments be made outright by withholding. If so, paragraph B does not apply. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF).]

D. Notwithstanding any law to the contrary, the withholding order is binding on the payor of funds once service has been made upon the payor. The payor is liable for any amounts the payor fails to withhold after receiving notice. The payor shall withhold from the income payable to the obligor the amount specified in the order and shall monthly or more frequently remit the amounts withheld to the department. The payor may withhold a $2 processing fee in addition to the amount withheld for support. The amount withheld may not exceed the limitations imposed by section 2356 or by 15 United States Code, Section 1673. An employer who, in contravention of this section, discharges from employment, refuses to employ or takes disciplinary action against any obligor because of the existence of an order and the obligations or additional obligations that it imposes upon the employer is subject to a fine in an amount not to exceed $5,000. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF).]

E. When a withholding order is in effect and the obligor's employment is terminated or the periodic payment terminates, the obligor's employer or other payor of funds shall notify the department of the termination within 30 days of the termination date. The notice must include the obligor's home address and the name and address of the obligor's new employer or payor of funds, if known. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF).]

F. The order of withholding with regard to a current support obligation must be terminated if:

(1) The department is unable to forward funds to the obligee for 3 months; or

(2) The spousal support obligation has been eliminated by a subsequent court order.

A termination may not occur while an arrearage remains unless other provisions for its repayment have been made. [1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF).]

If the department is unable to forward the funds to the obligee for 3 months the funds must be returned to the obligor and notice must be given to the obligor's employer or other payor to cease withholding.

[ 1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF); 2003, c. 689, Pt. B, §6 (REV) .]

2. Department designated as administering agency. The department is designated as the agency responsible for adopting and administering procedures to receive, record and disburse all spousal support payments collected pursuant to this section.

[ 1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF) .]

3. Liability of payor to obligee. An obligee may maintain an action for compensatory damages, including attorney's fees and court costs, against a payor who knowingly fails to comply with this section.

[ 1997, c. 433, §1 (NEW); 1997, c. 433, §2 (AFF) .]

SECTION HISTORY

1997, c. 433, §1 (NEW). 1997, c. 433, §2 (AFF). 2003, c. 689, §B6 (REV).






Subchapter 3: PARENTAL RIGHTS AND RESPONSIBILITIES

19-A §1001. Parental rights and responsibilities

The court entering an order for divorce may make an order awarding parental rights and responsibilities with respect to a minor child of the parties in accordance with chapter 55. [1995, c. 694, Pt. B, §2 (NEW); 1995, c. 694, Pt. E, §2 (AFF).]

SECTION HISTORY

1995, c. 694, §B2 (NEW). 1995, c. 694, §E2 (AFF).











